Title 1 - Elections

General, Primary, Recall, and Congressional Vacancy Elections

Article 1 - Elections Generally

Part 1 - Definitions and General Provisions

§ 1-1-101. Short title

Articles 1 to 13 of this title shall be known and may be cited as the "Uniform Election Code of 1992"; within these articles, "this code" means the "Uniform Election Code of 1992".



§ 1-1-102. Applicability

(1) This code applies to all general, primary, congressional vacancy, school district, special district, ballot issue, and other authorized elections unless otherwise provided by this code. This code applies to any municipal election conducted as part of a coordinated election except to the extent that this code conflicts with a specific charter provision. Any municipality may provide by ordinance or resolution that it will utilize the requirements and procedures of this code in lieu of the "Colorado Municipal Election Code of 1965", article 10 of title 31, C.R.S., with respect to any election.

(2) For elections that must be coordinated pursuant to section 20 (3)(b) of article X of the Colorado constitution where the enabling legislation does not require that the electors be registered electors, the political subdivision may conduct its elections pursuant to the enabling legislation but it must assure that the notice required by part 9 of article 7 of this title is provided to the election official responsible for publishing the ballot issue notice.



§ 1-1-103. Election code liberally construed

(1) This code shall be liberally construed so that all eligible electors may be permitted to vote and those who are not eligible electors may be kept from voting in order to prevent fraud and corruption in elections.

(2) It is also the intent of the general assembly that non-English-speaking citizens, like all other citizens, should be encouraged to vote. Therefore, appropriate efforts should be made to minimize obstacles to registration by citizens who lack sufficient skill in English to register without assistance.

(3) Substantial compliance with the provisions or intent of this code shall be all that is required for the proper conduct of an election to which this code applies.



§ 1-1-104. Definitions

As used in this code, unless the context otherwise requires:

(1) "Abstract of votes cast" means a certified record of the results in each election for candidates for any office, ballot issue, or ballot question that the county clerk and recorder certified for the ballot.

(1.1) "Address of record" means the elector's place of residence or the elector's deliverable mailing address, if different from the elector's place of residence.

(1.2) "Affiliation" means an elector's decision to affiliate with either a political party or a political organization, as defined in subsections (24) and (25) of this section.

(1.3) "Assembly" means a meeting of delegates of a political party, organized in accordance with the rules and regulations of the political party, held for the purpose of designating candidates for nominations.

(1.5) "Authorizing legislation" means the provisions of the state constitution or statutes or of a local charter authorizing the existence and powers of a political subdivision and providing for the call and conduct of the political subdivision's election.

(1.7) "Ballot" means the list of all candidates, ballot issues, and ballot questions upon which an eligible elector is entitled to vote at an election.

(2) "Ballot box" means the locked and sealed container in which ballots are deposited by eligible electors. The term includes the container in which ballots are transferred from a polling location to the office of the designated election official and the transfer case in which electronic ballot cards and paper tapes and the "prom" or any other electronic tabulation device are sealed by election judges for transfer to the central counting center.

(2.1) "Ballot card" means the card, tape, or other vehicle on which an elector's votes are recorded in an electronic or electromechanical voting system.

(2.3) "Ballot issue" means a state or local government matter arising under section 20 of article X of the state constitution, as defined in sections 1-41-102 (4) and 1-41-103 (4), respectively.

(2.5) "Ballot issue notice" means the notice which is required by section 20 (3)(b) of article X of the state constitution and comprises the material between the notice title and the conclusion of the summary of comments.

(2.7) "Ballot question" means a state or local government matter involving a citizen petition or referred measure, other than a ballot issue.

(2.8) "Confirmation card" means a communication mailed from a county clerk and recorder to an elector pursuant to section 1-2-302.5 (2)(b)(III), 1-2-509 (3)(b)(III), or 1-2-605, which card must:

(a) Be mailed to the elector's address of record, unless the elector has requested that such communication be sent to his or her deliverable mailing address pursuant to section 1-2-204 (2)(k);

(b) Be sent by forwardable mail;

(c) Comply with all relevant requirements of the federal "National Voter Registration Act of 1993", 52 U.S.C. sec. 20501 et seq., as amended; and

(d) Include a postage-prepaid, preaddressed form by which the elector may verify or correct his or her address information.

(3) (Deleted by amendment, L. 94, p. 1750, § 1, effective January 1, 1995.)

(4) (Deleted by amendment, L. 93, p. 1394, § 2, effective July 1, 1993.)

(5) "Congressional vacancy election" means an election held at a time other than the general election for the purpose of filling a vacancy in an unexpired term of a representative in congress.

(6) "Convention" means a meeting of delegates of a political party, organized in accordance with the rules and regulations of the political party, held for the purpose of selecting delegates to other political conventions, including national conventions, making nominations for presidential electors, or nominating candidates to fill vacancies in unexpired terms of representatives in congress or held for other political functions not otherwise covered in this code.

(6.5) "Coordinated election" means an election where more than one political subdivision with overlapping boundaries or the same electors holds an election on the same day and the eligible electors are all registered electors, and the county clerk and recorder is the coordinated election official for the political subdivisions.

(7) "County" includes a city and county.

(7.5) "Deliverable mailing address" means the elector's mailing address if different from the elector's address of record as specified in accordance with section 1-2-204 (2)(f).

(8) "Designated election official" means the member of a governing board, secretary of the board, county clerk and recorder, or other person designated by the governing body as the person who is responsible for the running of an election.

(9) "District captain" or "district co-captain" means any registered elector who is a resident of the district, is affiliated with a political party, and is designated or elected pursuant to political party rules of the county.

(9.5) "District office of state concern" means those elective offices, involving congressional districts or unique political subdivisions with territory in more than one county and with their own enabling legislation, as identified by rules of the secretary of state based upon the method for designating candidates for office and responsibility for identification and qualification of candidates.

(9.6) "Driver's license" means any license, temporary instruction permit, or temporary license issued under the laws of this state pertaining to the licensing of persons to operate motor vehicles and any identification card issued under part 4 of article 2 of title 42, C.R.S.

(9.8) "Drop-off location" means a location established for the receipt of mail ballots as specified in section 1-5-102.9 (4). The term does not include mail ballot boxes maintained at voter service and polling centers pursuant to section 1-5-102.9 (3)(l).

(10) "Election official" means any county clerk and recorder, election judge, member of a canvassing board, member of a board of county commissioners, member or secretary of a board of directors authorized to conduct public elections, representative of a governing body, or other person contracting for or engaged in the performance of election duties as required by this code.

(11) "Election records" includes accounting forms, certificates of registration, pollbooks, certificates of election, signature cards, all affidavits, voter applications, other voter lists and records, mail ballot return envelopes, voted ballots, unused ballots, spoiled ballots, and replacement ballots.

(12) "Elector" means a person who is legally qualified to vote in this state. The related terms "eligible elector", "registered elector", and "taxpaying elector" are separately defined in this section.

(13) "Elector registration information changes" means changes in the name, address, or political affiliation of a registered elector which are allowed by the provisions of this code.

(13.5) "Electromechanical voting system" means a system in which an elector votes using a device for marking a ballot card using ink or another visible substance and the votes are counted with electronic vote-tabulating equipment. The term includes a system in which votes are recorded electronically within the equipment on paper tape and are recorded simultaneously on an electronic device that permits tabulation at a counting center. As used in part 6 of article 5 of this title, "electromechanical voting system" shall include a paper-based voting system.

(14) "Electronic vote-tabulating equipment" or "electronic vote-counting equipment" means any apparatus that examines and records votes automatically and tabulates the result, including but not limited to optical scanning equipment. The term includes any apparatus that counts votes electronically and tabulates the results simultaneously on a paper tape within the apparatus, that uses an electronic device to store the tabulation results, and that has the capability to transmit the votes into a central processing unit for purposes of a printout and an official count.

(14.5) "Electronic voting device" means a device by which votes are recorded electronically, including a touchscreen system.

(15) Repealed.

(15.5) "Electronic voting system" means a system in which an elector votes using an electronic voting device.

(16) "Eligible elector" means a person who meets the specific requirements for voting at a specific election or for a specific candidate, ballot question, or ballot issue. If no specific provisions are given, an eligible elector shall be a registered elector, as defined in subsection (35) of this section.

(16.5) "Federally accredited laboratory" means a laboratory certified under section 231 of the federal "Help America Vote Act of 2002", 52 U.S.C. 20901 et seq., or any successor section.

(17) "General election" means the election held on the Tuesday succeeding the first Monday of November in each even-numbered year.

(18) "Governing body" means a board of county commissioners, a city council, a board of trustees, a board of directors, or any other entity which is responsible for the calling and conducting of an election.

(18.5) "Group residential facility" means a nursing home, a nursing care facility licensed pursuant to part 1 of article 3 of title 25, a home for persons with intellectual and developmental disabilities as defined in section 25.5-10-202, an assisted living residence licensed pursuant to section 25-27-105, or a residential treatment facility for persons with behavioral or mental health disorders.

(19) "Gubernatorial" means and refers to voting in general elections for the office of governor.

(19.5) (a) "Identification" means:

(I) A valid Colorado driver's license, except a license issued under part 5 of article 2 of title 42, C.R.S.;

(II) A valid identification card issued by the department of revenue in accordance with the requirements of part 3 of article 2 of title 42, C.R.S.;

(III) A valid United States passport;

(IV) A valid employee identification card with a photograph of the eligible elector issued by any branch, department, agency, or entity of the United States government or of this state, or by any county, municipality, board, authority, or other political subdivision of this state;

(V) A valid pilot's license issued by the federal aviation administration or other authorized agency of the United States;

(VI) A valid United States military identification card with a photograph of the eligible elector;

(VII) A copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the elector;

(VIII) A valid medicare or medicaid card issued by the United States health care financing administration;

(IX) A certified copy of a birth certificate for the elector issued in the United States;

(X) Certified documentation of naturalization;

(XI) A valid student identification card with a photograph of the eligible elector issued by an institution of higher education in Colorado, as defined in section 23-3.1-102 (5), C.R.S.;

(XII) A valid veteran identification card issued by the United States department of veterans affairs veterans health administration with a photograph of the eligible elector; or

(XIII) A valid identification card issued by a federally recognized tribal government certifying tribal membership.

(b) Any form of identification indicated in paragraph (a) of this subsection (19.5) that shows the address of the eligible elector shall be considered identification only if the address is in the state of Colorado.

(c) Verification that a voter is a resident of a group residential facility, as defined in subsection (18.5) of this section, shall be considered sufficient identification for the purposes of section 1-7-110 (1).

(d) Verification that a voter is a person committed to the department of human services and confined and eligible to register and vote shall be considered sufficient identification of such person for the purposes of section 1-2-210.5.

(20) "Joint candidates" means the two candidates for the office of governor and the office of lieutenant governor for whom one vote cast at any general election is applicable to both offices.

(21) (Deleted by amendment, L. 93, p. 1394, § 2, effective July 1, 1993.)

(22) "Major political party" means any political party that at the last preceding gubernatorial election was represented on the official ballot either by political party candidates or by individual nominees and whose candidate at the last preceding gubernatorial election received at least ten percent of the total gubernatorial votes cast.

(22.5) "Major political party affiliation" means an elector's decision to affiliate with a major political party, as defined in subsection (22) of this section.

(22.7) "Manual count" means a count conducted by hand or by scanning a bar code.

(23) "Minor political party" means a political party other than a major political party that satisfies one of the conditions set forth in section 1-4-1303 (1) or has submitted a sufficient petition in accordance with section 1-4-1302.

(23.3) "Nonpartisan election" means an election that is not a partisan election.

(23.4) "Overvote" means the selection by an elector of more names than there are persons to be elected to an office or the designation of more than one answer to a ballot question or ballot issue.

(23.5) "Paper-based voting system" means an electromechanical voting system in which the elector's vote is recorded solely on a paper ballot.

(23.6) "Partisan election" means an election in which the names of the candidates are printed on the ballot along with their affiliation. The existence of a partisan election for the state or for a political subdivision as a part of a coordinated election does not cause an otherwise nonpartisan election of another political subdivision to become a partisan election.

(24) "Political organization" means any group of registered electors who, by petition for nomination of an unaffiliated candidate as provided in section 1-4-802, places upon the official general election ballot nominees for public office.

(25) "Political party" means either a major political party or a minor political party.

(26) "Political party district" means an area within a county composed of contiguous whole election precincts, as designated by the political party county chairperson.

(27) "Pollbook" means the list, maintained in the statewide voter registration system created in section 1-2-301, of eligible electors who are permitted to vote at a polling location or by mail ballot in an election conducted under this code.

(27.5) "Polling location" means a polling place or a voter service and polling center, as applicable.

(28) Repealed.

(29) "Population" means population as determined by the latest federal census.

(29.5) "Post office box" means a compartment on the premises of a central mailing location, whether the location is administered by the United States postal service or a commercial mail service entity, in which a patron's incoming mail is held until collected by the patron.

(30) "Precinct" means an area with established boundaries within a political subdivision used to establish election districts.

(31) "Precinct caucus" means a meeting of registered electors of a precinct who are eligible to participate in accordance with the provisions of section 1-3-101, such meeting being organized in accordance with the rules and regulations of the political party.

(31.5) "Presidential election" means an election held on the first Tuesday after the first Monday in November of an even-numbered year in which the names of candidates for president of the United States appear on the ballot.

(32) "Primary election" means the election held on the last Tuesday in June of each even-numbered year.

(33) "Property owners list" means the list furnished by the county assessor in accordance with section 1-5-304 showing each property owner within the subdivision, as shown on a deed or contract of record.

(33.5) "Public assistance" includes, but is not necessarily limited to, assistance provided under the following programs:

(a) The food stamp program, as provided in part 3 of article 2 of title 26, C.R.S.;

(b) Programs established pursuant to the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S.;

(c) The special supplemental food program for women, infants, and children, as provided for in 42 U.S.C. sec. 1786;

(d) Assistance under the Colorado works program, as described in part 7 of article 2 of title 26, C.R.S.

(34) "Publication" means printing one time, in one newspaper of general circulation in the political subdivision if there is such a newspaper, and, if not, then in a newspaper in the county in which the political subdivision is located. For a political subdivision with territory within more than one county, if publication cannot be made in one newspaper of general circulation in the political subdivision, then one publication is required in a newspaper in each county in which the political subdivision is located and in which the political subdivision also has fifty or more eligible electors.

(34.2) "Purchase" means to enter into a contract for the purchase, lease, rental, or other acquisition of voting equipment.

(34.4) "Ranked voting method" means a method of casting and tabulating votes that allows electors to rank the candidates for an office in order of preference and uses these preferences to determine the winner of the election. "Ranked voting method" includes instant runoff voting and choice voting or proportional voting as described in section 1-7-1003.

(34.5) "Referred measure" includes any ballot question or ballot issue submitted by the general assembly or the governing body of any political subdivision to the eligible electors of the state or political subdivision pursuant to article 40 or 41 of this title.

(35) "Registered elector" means an elector, as defined in subsection (12) of this section, who has complied with the registration provisions of this code and who resides within or is eligible to vote in the jurisdiction of the political subdivision calling the election. If any provision of this code requires the signing of any document by a registered elector, the person making the signature shall be deemed to be a registered elector if the person's name and address at the time of signing the document matches the name and address for the person on the registration document at the county clerk and recorder's office, and as it appears on the master elector list on file with the secretary of state.

(36) Repealed.

(37) "Registration list" means the computer list of electors currently registered to vote as furnished and certified by the county clerk and recorder.

(38) "Registration record" means the approved and completed form on which an elector has registered to vote, which includes the original signature of the registrant. "Registration record" includes a standard-size approved elector registration record to which a nonstandard completed form has been transferred by copy or manual entry.

(39) "Regular biennial school election" means the election held on the first Tuesday in November of each odd-numbered year.

(40) "Regular drainage ditch election" means the election held on the first Tuesday after the first Monday in January of each alternate year.

(41) "Regular regional transportation district election" means the election held concurrently with the state general election in every even-numbered year during which the directors are elected.

(42) "Regular special district election" means the election on the Tuesday succeeding the first Monday of May in every even-numbered year, held for the purpose of electing members to the board of special districts and for submission of ballot issues, if any.

(43) "Residence" means the principal or primary home or place of abode of a person, as set forth in section 1-2-102.

(44) (Deleted by amendment, L. 96, p. 1732, § 2, effective July 1, 1996.)

(45) "School district" means a school district organized and existing pursuant to law but does not include a local college district.

(45.5) "Self-affirmation" means a sworn statement made in writing and signed by an individual, as though under oath. Any person falsely making a self-affirmation violates section 1-13-104.

(46) "Special election" means any election called by a governing board for submission of ballot issues and other matters, as authorized by their enabling legislation. Any governing body may petition a district court judge who has jurisdiction over the political subdivision for permission to hold a special election on a day other than those specified in this subsection (46). The district court judge may grant permission only upon a finding that an election on the days specified would be impossible or impracticable or upon a finding that an unforeseeable emergency would require an election on a day other than those specified.

(46.3) "Special legislative election" means an election called by the general assembly pursuant to part 3 of article 11 of this title.

(46.5) "Statewide abstract of votes cast" means the record of the results in each election for candidates, ballot issues, and ballot questions that the secretary of state certified for the ballot.

(46.7) "Statewide voter registration system" means the centralized statewide voter registration system, commonly referred to as "SCORE", created in section 1-2-301.

(47) "Supervisor judge" means the election judge appointed by the designated election official to be in charge of the election process at a polling location.

(48) "Taxable property" means real or personal property subject to general ad valorem taxes. For all elections and petitions that require ownership of real property or land, ownership of a mobile home or manufactured home, as defined in section 5-1-301 (29), 38-12-201.5 (2), or 42-1-102 (106)(b), C.R.S., is sufficient to qualify as ownership of real property or land for the purpose of voting rights and petitions.

(49) "Taxpaying elector" shall have the same meaning as provided in section 32-1-103 (23), C.R.S.

(49.5) "Unaffiliated" means that a person is registered but not affiliated with a political party in accordance with the provisions of section 1-2-204 (2)(j).

(49.7) "Undervote" means the failure of an elector to vote on a ballot question or ballot issue, the failure of an elector to vote for any candidate for an office, or the designation by an elector of fewer votes than there are offices to be filled; except that it is not an undervote if there are fewer candidates than offices to be filled and the elector designates as many votes as there are candidates.

(49.8) Repealed.

(50) "Vote recorder" or "voting device" means any apparatus that the elector uses to record votes by marking a ballot card and that subsequently counts the votes by electronic tabulating equipment or records the votes electronically on a paper tape within the apparatus and simultaneously on an electronic tabulation device.

(50.2) "Voter registration agency" means an office designated in section 1-2-504 to perform voter registration activities.

(50.3) "Voter registration drive" means the distribution and collection of voter registration applications by two or more persons for delivery to a county clerk and recorder.

(50.4) "Voter registration drive organizer" means a person, as defined in section 2-4-401 (8), C.R.S., that organizes a voter registration drive in the state.

(50.5) "Voter service and polling center" means a location established for holding elections, other than a polling place, that offers the services described in section 1-5-102.9.

(50.6) (a) "Voter-verified paper record" means an auditable paper record that:

(I) Is available for the elector to inspect and verify before the vote is cast;

(II) Is produced contemporaneously with or employed by any voting system;

(III) Lists the designation of each office, the number or letter of each ballot issue or ballot question, and the elector's choice for each office, ballot issue, or ballot question and indicates any office, ballot issue, or ballot question for which the elector has not made a selection;

(IV) Is suitable for a manual audit or recount; and

(V) Is capable of being maintained as an election record in accordance with the requirements of section 1-7-802.

(b) Any paper ballot that lists the title, along with any number, as applicable, of each candidate race, ballot issue, or ballot question, on which the elector has marked his or her choices in such races, issues, or questions shall constitute a voter-verified paper record for purposes of this subsection (50.6).

(50.7) "Voting equipment" means electronic or electromechanical voting systems, electronic voting devices, and electronic vote-tabulating equipment, as well as materials, parts, or other equipment necessary for the operation and maintenance of such systems, devices, and equipment.

(50.8) "Voting system" means a process of casting, recording, and tabulating votes using electromechanical or electronic devices or ballot cards and includes, but is not limited to, the procedures for casting and processing votes and the operating manuals, hardware, firmware, printouts, and software necessary to operate the voting system.

(50.9) "Voting system provider" means an individual engaged in private enterprise or a business entity engaged in selling, leasing, marketing, designing, building, or modifying voting systems to the state, a political subdivision of the state, or another entity authorized to hold an election under this code.

(51) "Watcher" means an eligible elector other than a candidate on the ballot who has been selected by a political party chairperson on behalf of the political party, by a party candidate at a primary election, by an unaffiliated candidate at a general, congressional vacancy, or nonpartisan election, or by a person designated by either the opponents or the proponents in the case of a ballot issue or ballot question. If selected by a political party chairperson, a party candidate, or an unaffiliated candidate, the watcher must be affiliated with that political party or unaffiliated as shown in the statewide voter registration system.



§ 1-1-105. Elections conducted pursuant to provisions that refer to qualified electors

Any election, and any acts relating thereto, including but not limited to elections under this code, the "Colorado Municipal Election Code of 1965", article 10 of title 31, C.R.S., school elections under title 22, C.R.S., and special district elections under title 32, C.R.S., which were conducted prior to July 1, 1987, pursuant to provisions which refer to a qualified elector rather than a registered elector and which were valid when conducted, shall be deemed and held to be legal and valid in all respects.



§ 1-1-105.5. District elections conducted on or prior to May 3, 2016 - limitations on contests based on elector qualifications - exceptions - validation - definitions

(1) (a) Except as provided in paragraph (c) of this subsection (1), for any district election conducted under this code or the "Colorado Local Government Election Code", article 13.5 of this title, and notwithstanding any provision of law to the contrary:

(I) No district election conducted prior to April 21, 2016, may be contested on the grounds that any person who voted at such election was not an eligible elector unless such a contest was initiated prior to April 21, 2016.

(II) No district election conducted on May 3, 2016, may be contested on the grounds that any person who voted at such election was not an eligible elector unless such a contest was initiated within the time period specified in section 1-11-213 or section 1-13.5-1403, C.R.S., as applicable.

(b) Except when a contest to elector qualifications has been timely initiated as described in this section, this section validates, ratifies, and confirms the qualifications of any person who voted at any district election held on or before May 3, 2016, notwithstanding any defects or irregularities in such qualifications.

(c) The bar to election contests in paragraph (a) of this subsection (1) does not apply to:

(I) Any district election conducted after January 1, 2012, if the contest to such election is made on the grounds that federal or state constitutional rights of eligible electors were violated in the conduct of the election; or

(II) Any district election conducted before January 1, 2012, if the contest to such election was initiated prior to April 21, 2016.

(2) For purposes of this section, "district" means any district formed under part 5 of article 20 of title 30, part 6 of article 25 of title 31, part 8 of article 25 of title 31, part 12 of article 25 of title 31, or article 1 of title 32, C.R.S.



§ 1-1-106. Computation of time

(1) Calendar days shall be used in all computations of time made under the provisions of this code.

(2) In computing any period of days prescribed by this code, the day of the act or event from which the designated period of days begins to run shall not be included and the last day shall be included. Saturdays, Sundays, and legal holidays shall be included, except as provided in subsection (4) of this section.

(3) If a number of months is to be computed by counting the months from a particular day, the period shall end on the same numerical day in the concluding month as the day of the month from which the computation is begun; except that, if there are not that many days in the concluding month, the counting period shall end on the last day of the concluding month.

(4) If the last day for any act to be done or the last day of any period is a Saturday, Sunday, or legal holiday and completion of such act involves a filing or other action during business hours, the period is extended to include the next day which is not a Saturday, Sunday, or legal holiday.

(5) If the state constitution or a state statute requires doing an act in "not less than" or "no later than" or "at least" a certain number of days or "prior to" a certain number of days or a certain number of months "before" the date of an election, or any phrase that suggests a similar meaning, the period is shortened to and ends on the prior business day that is not a Saturday, Sunday, or legal holiday, except as provided in section 1-2-201 (3).



§ 1-1-107. Powers and duties of secretary of state - penalty

(1) In addition to any other duties prescribed by law, the secretary of state has the following duties:

(a) To supervise the conduct of primary, general, congressional vacancy, and statewide ballot issue elections in this state;

(b) To enforce the provisions of this code;

(c) With the assistance and advice of the attorney general, to make uniform interpretations of this code;

(d) To coordinate the responsibilities of the state of Colorado under the federal "National Voter Registration Act of 1993", 52 U.S.C. sec. 20501 et seq.;

(e) To serve as the chief state election official within the meaning of the federal "Help America Vote Act of 2002", 52 U.S.C. 20901 et seq., and, in that capacity, to coordinate the responsibilities of the state of Colorado under the federal act in accordance with the requirements of this code.

(2) In addition to any other powers prescribed by law, the secretary of state has the following powers:

(a) To promulgate, publish, and distribute, either in conjunction with copies of the election laws pursuant to section 1-1-108 or separately, such rules as the secretary of state finds necessary for the proper administration and enforcement of the election laws, including but not limited to rules establishing the amount of fees as provided in this code;

(b) To inspect, with or without the filing of a complaint by any person, and review the practices and procedures of county clerk and recorders, their employees, and other election officials in the conduct of primary, general, and congressional vacancy elections and the registration of electors in this state;

(c) To employ, subject to section 13 of article XII of the state constitution, the personnel deemed necessary to efficiently carry out the powers and duties prescribed in this code;

(d) To enforce the provisions of this code by injunctive action brought by the attorney general in the district court for the judicial district in which any violation occurs.

(3) Repealed.

(4) Any other provision of law to the contrary notwithstanding, the office of the secretary of state, or the section or division administering the election laws of this state pursuant to this section, shall be open and available to the election officials and employees of the various political subdivisions conducting elections on each election day during the same hours that the polls are open for voting if the political subdivision has notified the office of the secretary of state that an election has been called and that the services of the office are desired.

(5) The provisions of this section are enacted, pursuant to section 11 of article VII of the state constitution, to secure the purity of elections and to guard against the abuses of the elective franchise.

(6) Repealed.

(7) No person while serving in the office of secretary of state shall serve as the highest ranking official, whether actual or honorary, in the campaign of any candidate for federal or statewide office. This subsection (7) shall not apply to a campaign in which the secretary of state is the candidate.



§ 1-1-108. Copies of election laws and manual provided

(1) No later than sixty days after each adjournment of the general assembly, the secretary of state shall transmit to the county clerk and recorder of each county a complete, updated copy of the pertinent sections of the election laws of the state.

(2) No later than January 15 in even-numbered years, the division of local government in the department of local affairs shall transmit to the designated election official of each special district organized under article 1 of title 32, C.R.S., entitled to hold elections or, if there is no designated election official, to the chief executive officer of the special district, at least one copy of the election laws. The designated election officials or chief executive officers of those special districts may request additional copies of the election laws.



§ 1-1-109. Forms prescribed - rules

(1) Except as otherwise provided by this code, the secretary of state shall approve all forms required by this code, which forms shall be followed by county clerk and recorders, election judges, and other election officials. Prior to approving any election form, the secretary shall determine and consider best practices in the design and development of the form in order to minimize voter confusion and maximize ease of use.

(2) A registered elector shall make elector registration information changes on an approved form, and the elector registration information changes must be entered on the elector's registration record and retained and stored in the statewide voter registration system.

(3) The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., as may be necessary to administer and enforce any requirement of this section, including any rules necessary to specify what constitutes approved and acceptable forms certified for use by eligible voters, campaigns, and voter registration drives and acceptance by election officials and any rules necessary to establish uniformity regarding the use of forms.



§ 1-1-110. Powers of county clerk and recorder and deputy - communication to electors

(1) The county clerk and recorder, in rendering decisions and interpretations under this code, shall consult with the secretary of state and follow the rules and orders promulgated by the secretary of state pursuant to this code.

(1.5) Pursuant to section 24-4-106 (4.7), C.R.S., a county clerk and recorder is authorized to seek judicial review of final action undertaken by the secretary of state arising under this code.

(2) All powers and authority granted to the county clerk and recorder by this code may be exercised by a deputy clerk in the absence of the county clerk and recorder or if the county clerk and recorder for any reason is unable to perform the required duties.

(3) As the chief election official for the county, the county clerk and recorder shall be the chief designated election official for all coordinated elections.

(4) (a) Except as otherwise provided in section 1-2-302.5, any communication by mail from the county clerk and recorder to any registered elector pursuant to this title must be sent to the elector's address of record.

(b) and (c) Repealed.

(5) (a) Except as otherwise provided in this subsection (5) and notwithstanding any other provision of law, an elector may request to receive elections communication, except for ballots, confirmation cards, or correspondence sent in accordance with section 1-2-302.5 or 1-2-509 (3), from his or her county clerk and recorder by electronic transmission. With the request, the elector must submit an electronic-mail address to which the county clerk and recorder may send communication from the county clerk and recorder. The county clerk and recorder, upon receiving the request, may send all future elections communication, except for ballots, confirmation cards, or correspondence sent in accordance with section 1-2-302.5 or 1-2-509 (3), by electronic transmission to the electronic-mail address provided by the elector; except that:

(I) If an elector subsequently requests to cease the electronic transmission and requests to receive future elections communication by mail, the county clerk and recorder shall comply with the request; or

(II) If the county clerk and recorder, after sending such an electronic transmission, receives an undeliverable message or any other message indicating that the elector's electronic-mail address is no longer valid, the county clerk and recorder must send that particular communication by regular mail and shall not send any future elections communication by electronic transmission, unless the elector reapplies for electronic communications.

(b) An electronic-mail address provided by an elector shall not be made available to the public or any individual or organization other than an authorized agent of the local election official, and is exempt from disclosure under article 72 of title 24, C.R.S. The address may be used only for official communication with the elector about the voting process, if the elector has requested such electronic transmission under this subsection (5).

(c) All correspondence sent to an elector pursuant to this subsection (5) shall be maintained in the elector's registration records stored in the statewide voter registration system created in section 1-2-301.

(d) The failure of an elector to receive elections communication by electronic transmission is not grounds to invalidate an election if the county clerk and recorder acted in good faith in making the electronic transmission.

(e) Nothing in paragraph (a) of this subsection (5) prevents the receipt or return of a ballot via electronic transfer as set forth in section 1-7.5-115.



§ 1-1-111. Powers and duties of governing boards

(1) In addition to any other duties prescribed by law, the governing board of a political subdivision entitled to call elections shall have the following duties:

(a) To supervise the conduct of regular and special elections which it is authorized or required to call; and

(b) Where appropriate, to consult and coordinate with the county clerk and recorder of the county in which the political subdivision is located and with the secretary of state in regard to conducting elections and rendering decisions and interpretations under this code.

(2) All powers and authority granted to the governing board of a political subdivision may be exercised by an election official designated by the board. The governing body may also contract with the county clerk and recorder of the county in which the political subdivision is organized to perform all or part of the required duties in conducting the election.

(3) Elections which are set for the same date by various political subdivisions may be held as coordinated elections if the governing bodies so choose. Political subdivisions are authorized to cooperate and contract with each other to perform any function relating to an election.



§ 1-1-113. Neglect of duty and wrongful acts - procedures for adjudication of controversies - review by supreme court

(1) When any controversy arises between any official charged with any duty or function under this code and any candidate, or any officers or representatives of a political party, or any persons who have made nominations or when any eligible elector files a verified petition in a district court of competent jurisdiction alleging that a person charged with a duty under this code has committed or is about to commit a breach or neglect of duty or other wrongful act, after notice to the official which includes an opportunity to be heard, upon a finding of good cause, the district court shall issue an order requiring substantial compliance with the provisions of this code. The order shall require the person charged to forthwith perform the duty or to desist from the wrongful act or to forthwith show cause why the order should not be obeyed. The burden of proof is on the petitioner.

(2) Repealed.

(3) The proceedings may be reviewed and finally adjudicated by the supreme court of this state, if either party makes application to the supreme court within three days after the district court proceedings are terminated, unless the supreme court, in its discretion, declines jurisdiction of the case. If the supreme court declines to review the proceedings, the decision of the district court shall be final and not subject to further appellate review.

(4) Except as otherwise provided in this part 1, the procedure specified in this section shall be the exclusive method for the adjudication of controversies arising from a breach or neglect of duty or other wrongful act that occurs prior to the day of an election.

(5) Notwithstanding any other provision of law, the procedures specified in section 1-1.5-105 shall constitute the exclusive administrative remedy for a complaint arising under Title III of the federal "Help America Vote Act of 2002", Pub.L. 107-252.






Part 2 - Terms of Office

§ 1-1-201. Commencement of terms - state, congressional district, and county officers

The regular terms of office of all state, congressional district, and county officers shall commence on the second Tuesday of January next after their election, except as otherwise provided by law.



§ 1-1-202. Commencement of terms - nonpartisan officers

The regular terms of office of all nonpartisan officers elected at regular elections shall commence at the next meeting of the governing body following the date of the election, but no later than thirty days following the survey of returns and upon the signing of an oath and posting of a bond, where required, unless otherwise provided by law. If the election is cancelled in whole or in part pursuant to section 1-5-208 (1.5), then the regular term of office of a nonpartisan officer shall commence at the next meeting of the governing body following the date of the regular election, but no later than thirty days following the date of the regular election and upon the signing of an oath and posting of a bond, where required, unless otherwise provided by law.



§ 1-1-203. End of term

A person elected or appointed to an office shall hold office until the successor is elected, qualified, and takes office on the second Tuesday of January, unless otherwise provided by law.






Part 3 - Training and Certification of Election Officials

§ 1-1-301. Certification program

(1) The secretary of state shall establish and operate or provide by contract a certification program for local election officials on the conduct of elections, the federal "Help America Vote Act of 2002", 52 U.S.C. 20901 et seq., and other topics related to elections.

(2) The secretary of state shall establish by rule a curriculum for the certification program, including core requirements and electives, the required number of hours, and methods for continuing education.

(3) The secretary of state shall provide staffing and support services for the certification program.

(4) The secretary of state shall appoint an advisory board to oversee the certification process and the development of the curriculum.



§ 1-1-302. Persons required to complete certification - deadline

(1) The following persons shall obtain certification in accordance with this part 3:

(a) The county clerk and recorder;

(b) Employees in the clerk and recorder's office who are directly responsible for overseeing elections; and

(c) Other employees in the clerk and recorder's office at the discretion of the clerk and recorder.

(2) A person required to obtain certification shall:

(a) (Deleted by amendment, L. 2006, p. 2030, § 6, effective June 6, 2006.)

(b) Complete the certification requirements within two years of undertaking the responsibilities for which the person is required to obtain certification; and

(c) Comply with the continuing education requirements prescribed by the secretary of state by rule.

(3) Nothing in this section shall be construed to require an elected official to attend a course of instruction or obtain a certification as a condition for seeking or holding elective office or as a condition for carrying out constitutional and statutory duties.



§ 1-1-303. Certification courses

(1) The curriculum for certification in accordance with this part 3 shall include courses in the following areas:

(a) General election law;

(b) The federal "Help America Vote Act of 2002"; and

(c) Professional development.

(2) The secretary of state shall offer certification courses at least annually.






Part 4 - Election Reform Commission






Article 1.5 - Help America Vote Act

§ 1-1.5-101. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The "Help America Vote Act of 2002", Pub.L. 107-252, was passed by the United States congress and signed into law by president George W. Bush on October 29, 2002.

(b) HAVA resulted from a national consensus that the nation's electoral system needs improvements to ensure that every eligible voter has the opportunity to vote, that every vote that should be counted will be counted, and that no legal vote will be canceled by a fraudulent vote.

(c) HAVA clearly defines the rights and privileges of those eligible individuals who seek to vote, including all overseas and military service voters, and seeks to prevent disenfranchisement resulting from mistaken determinations of ineligibility to vote, the use of outdated voting systems that are unreliable or insufficiently accessible for disabled voters, or unnecessary administrative obstacles.

(d) To achieve these purposes, HAVA authorizes significant amounts of federal financial assistance to the states to finance the purchase of more reliable voting systems and mandates changes in the conduct of federal elections in all states for the purposes of ensuring greater access to the polls by individuals with disabilities, providing more information to individuals who wish to vote, improving the training of poll workers, and reducing the possibility of fraud in the electoral process.

(e) As a condition of the receipt of certain funds from the federal government under HAVA, section 253 (b)(5) of HAVA requires the states to appropriate funds for carrying out the activities for which such payments are made in an amount equal to five percent of the total amount to be spent for such activities.

(f) HAVA empowers the United States department of justice to bring civil actions seeking such declaratory and injunctive relief as may be necessary to carry out uniform and nondiscriminatory election technology and administration requirements. Accordingly, failure to satisfy the requirements of HAVA may subject election laws and procedures of this state to stringent review and approval by the United States department of justice.

(g) In order that its requirements may be effectively and uniformly implemented, HAVA mandates a greater role for the state governments and, in particular, the chief election official of each state, in overseeing and coordinating elections and in enforcing and implementing uniform standards in elections.

(h) In Colorado, the secretary of state is the chief state election official and, in that capacity, is charged by HAVA and existing state statutory provisions with responsibility for supervising the conduct of elections and for enforcing and implementing the provisions of HAVA and of this code.

(2) Now, therefore, by enacting this article, the general assembly intends to:

(a) Begin the process of implementing the changes in this code that are required by HAVA;

(b) Ensure the timely fulfillment by the state of all requirements for eligibility under HAVA to be able to receive appropriated federal funds under HAVA; and

(c) Provide the secretary of state with sufficient authority to ensure that the state of Colorado is fully compliant with all requirements imposed upon it pursuant to HAVA.

(3) The general assembly further intends that this article be liberally construed to effectuate its purposes as expressed in this section.



§ 1-1.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the Colorado department of state.

(2) "Fund" means the federal elections assistance fund created in section 1-1.5-106.

(3) "HAVA" means the federal "Help America Vote Act of 2002", 52 U.S.C. 20901 et seq.

(4) "Secretary" means the Colorado secretary of state.



§ 1-1.5-103. Conflict with federal law

If the secretary or a court of competent jurisdiction determines there is a conflict between this article or any other provision of this code and any provision of HAVA, the provisions of HAVA and any rules promulgated thereunder shall control, and the secretary shall perform the duties and discharge the obligations contained in the federal act. If such a determination is made, the secretary shall submit a report to the general assembly explaining the conflict and suggesting language to change this article in the next legislative session.



§ 1-1.5-104. Powers and duties of secretary of state

(1) The secretary may exercise such powers and perform such duties as reasonably necessary to ensure that the state is compliant with all requirements imposed upon it pursuant to HAVA to be eligible on a timely basis for all federal funds made available to the state under HAVA, including, without limitation, the power and duty to:

(a) Develop and require education and training programs and related services for state, county, and local election officials involved in the conduct of elections;

(b) Promulgate, oversee, and implement changes in the statewide voter registration system as specified in part 3 of article 2 of this title;

(c) Establish a uniform administrative complaint procedure in accordance with the requirements of section 1-1.5-105;

(d) Issue appropriate orders to county or local election officials in connection with the proper administration, implementation, and enforcement of the federal act, which orders shall be enforceable in a court of competent jurisdiction;

(e) Promulgate rules in accordance with the requirements of article 4 of title 24, C.R.S., as the secretary finds necessary for the proper administration, implementation, and enforcement of HAVA and of this article; and

(f) Exercise any other powers or perform any other duties that are consistent with this article and that are reasonably necessary for the proper administration, implementation, and enforcement of HAVA and that will improve the conduct of elections in the state in conformity with HAVA.

(2) (a) Acting either upon his or her own initiative or upon a complaint submitted to him or her giving the secretary reasonable grounds to believe that an election in this state is not being conducted in accordance with the requirements of HAVA or of this code, the secretary may investigate the allegation of noncompliance. In connection with such an investigation, the secretary may:

(I) Compel the testimony of witnesses and the production of documents from any state, county, or local official involved in the conduct of the election; and

(II) Send one or more official election observers to any county in the state to examine the conduct of any aspect of any election giving rise to the allegation of noncompliance. The clerk and recorder of the county in which the allegation of noncompliance arises shall assume the costs associated with the travel and other expenses of any observers sent to the county pursuant to this subparagraph (II) where the secretary has reasonable grounds to believe that the election is not being conducted in accordance with the requirements of HAVA or of this code.

(b) In order to satisfy the requirements of this subsection (2), the secretary may require that each county designate not less than three persons experienced in the conduct of elections to form a pool of official election observers.

(3) With the exception of a complaint brought under section 1-1.5-105 to remedy an alleged violation of HAVA, any interested party that has reasonable grounds to believe that an election is not being conducted in conformity with the requirements of this code may apply to the district court in the judicial district in which the allegation of noncompliance arises for an order giving the secretary access to all pertinent election records used in conducting the election and requesting the secretary to conduct the election.

(4) The secretary shall seek the full amount of funds available to the state under HAVA for distribution to the counties in accordance with HAVA.



§ 1-1.5-105. Complaint procedure

(1) Subject to the requirements of this section, in accordance with section 402 of HAVA, the secretary may establish by rule a uniform administrative complaint procedure to remedy grievances brought under Title III of HAVA.

(2) Any rules promulgated pursuant to subsection (1) of this section must provide for, but need not be limited to, the following:

(a) A uniform and nondiscriminatory complaint procedure;

(b) Authorization for any person who believes that there is a violation of Title III of HAVA, including a violation that has occurred, is occurring, or that is about to occur, to file a complaint;

(c) A description by the complainant in his or her complaint of the alleged violation with particularity and a reference to the section of HAVA alleged to have been violated;

(d) A requirement that the complaint be filed no later than one year from the date of either the occurrence of the alleged violation or of the election giving rise to the complaint, whichever is later;

(e) A requirement that each complaint be in writing and notarized, signed, and sworn by the person filing the complaint;

(f) Authorization for the secretary to consolidate two or more complaints;

(g) At the request of the complainant, a hearing on the record;

(h) Authorization for the secretary to provide an appropriate remedy if the secretary determines that any provision of Title III of HAVA has been violated or to dismiss the complaint and publish the results of his or her review if the secretary determines that no provision of Title III of HAVA has been violated;

(i) A final determination on the complaint by the secretary prior to the expiration of the ninety-day period that begins on the date the complaint is filed, unless the complainant consents to an extension of time for making such determination;

(j) Resolution of the complaint within sixty days under an alternative dispute resolution procedure that the secretary shall establish in accordance with the requirements of this section if the secretary fails to satisfy the applicable deadline specified in paragraph (i) of this subsection (2), and the availability of the record and any other materials from any proceedings conducted under the complaint procedures established for use under such alternative dispute resolution procedures;

(k) Authorization for the secretary to conduct a preliminary review of any complaint submitted to him or her and to dismiss any complaint that he or she finds is not supported by credible evidence; and

(l) Recovery by the secretary of the costs of the proceeding against any complainant who files a complaint that, in connection with the final determination by the secretary pursuant to paragraph (i) of this subsection (2), is found, on the basis of clear and convincing evidence, to be frivolous, groundless, or vexatious.

(3) Notwithstanding any other provision of law:

(a) No complaint shall be brought pursuant to the procedure created by this section unless the complaint alleges a violation of Title III of HAVA;

(b) Proceedings for the resolution of a complaint brought pursuant to this section shall not be considered an adjudication under article 4 of title 24, C.R.S.; and

(c) The procedures created by this section shall constitute the exclusive administrative remedy for a violation of Title III of HAVA.

(4) Any person aggrieved by a final determination by the secretary acting pursuant to paragraph (i) of subsection (2) of this section may appeal the secretary's determination to the district court in and for the city and county of Denver within thirty days of the date of the determination.



§ 1-1.5-106. Federal elections assistance fund - match requirements - maintenance of effort - grants and loans to counties

(1) (a) There is hereby created in the state treasury the federal elections assistance fund, which fund shall be administered by the secretary and shall consist of:

(I) All moneys received by the state from the federal government pursuant to HAVA;

(II) All moneys appropriated or otherwise made available to the fund by the general assembly for the purpose of carrying out the activities required by HAVA;

(III) All moneys received by the state as payment from the counties pursuant to subsection (3) of this section;

(IV) Moneys collected by the secretary for the implementation of this article from federal grants and other contributions, grants, bequests, and donations received from individuals, private organizations, or foundations; and

(V) Interest earned on deposits made to the fund.

(b) All moneys specified in paragraph (a) of this subsection (1) shall be transmitted to the state treasurer to be credited to the fund.

(2) (a) Any moneys received by the state from the federal government pursuant to HAVA shall be used by the state only for the purposes specified by the provisions of HAVA under which the moneys were provided.

(b) All moneys in the fund are continuously appropriated to the department for the proper administration, implementation, and enforcement of HAVA in accordance with the requirements of this article. All moneys in the fund at the end of each fiscal year shall be retained in the fund and shall not revert to the general fund or any other fund.

(3) Subject to available appropriations, the secretary may direct that moneys in the department of state cash fund created in section 24-21-104 (3)(b), C.R.S., as of July 1, 2003, be used to satisfy in whole or in part the requirement of section 253 (b)(5) of HAVA that the state appropriate funds for carrying out the activities for which federal payments are being made in an amount equal to five percent of the total amount to be spent for such activities. In order to assist the state in satisfying this requirement of HAVA, the secretary may assess the counties for a share of the financial requirement assessed against the state under HAVA as specified in this subsection (3) and may establish by rule a plan to fairly and reasonably allocate the financial obligation among the counties pursuant to this subsection (3).

(4) For the 2002-03 fiscal year, and for each fiscal year thereafter in which the state receives payments from the federal government in accordance with Title I of HAVA, and subject to available appropriations, the general assembly shall make an annual appropriation to the department out of moneys in the department of state cash fund for election-related purposes that is not less than the level of expenditures for such purposes maintained by the state for the 2001-02 fiscal year.

(5) For the 2002-03 fiscal year, and for each fiscal year thereafter in which the state receives payments from the federal government in accordance with Title I of HAVA, and subject to available appropriations, the secretary shall maintain out of moneys in the department of state cash fund a level of expenditures in support of the statewide voter registration system created in section 1-2-301 that is not less than the level of expenditures for such purposes maintained by the secretary for the 2001-02 fiscal year.

(6) For the county fiscal year that ends prior to November 1, 2003, and for each county fiscal year thereafter in which the state receives payments from the federal government in accordance with Title I of HAVA, each county shall maintain not less than the same amount of expenditures on activities arising under Title III of HAVA that it expended on such activities for its fiscal year ending prior to November 2002, excluding moneys expended during that period for capital expenditures on new voting equipment or any other one-time capital expenditure as determined by the secretary.

(7) The secretary may establish a program pursuant to which the secretary may award grants or loans to the counties for the purpose of assisting the counties in meeting any of the requirements imposed upon them pursuant to HAVA or by this article. In connection with the establishment of any such program created pursuant to this subsection (7), the secretary shall specify, without limitation, qualification requirements for eligibility to receive a grant or loan, administration of the grant or loan program, criteria for awarding a grant or loan, any limit on the total amount of moneys to be awarded in a grant or loan pursuant to the requirements of this subsection (7), any limit on the amount to be awarded to any one grant or loan recipient, auditing or reporting requirements for grant or loan recipients, penalty provisions where grant or loan moneys are expended improperly, and, in the case of loans, repayment terms. Notwithstanding any other provision of law, each loan awarded pursuant to this subsection (7) shall bear interest at a specified rate.

(8) In response to the failure by a county to satisfy any of the requirements imposed upon it pursuant to this section, the secretary may deduct from the reimbursement to which the county would ordinarily be entitled pursuant to section 1-5-505.5 the amount of moneys owed by the county pursuant to this section.

(9) Any county may donate to the state equipment for voter registration purposes in accordance with part 3 of article 2 of this title, which equipment is determined to be usable by the secretary. In exchange for such donation, the county shall receive a credit in the amount of the fair market value of the item donated against the financial obligation assessed against the county pursuant to subsection (3) of this section.






Article 2 - Qualifications and Registration of Electors

Part 1 - Qualifications of Electors

§ 1-2-101. Qualifications for registration - preregistration

(1) Every person who is eighteen years of age or older on the date of the next election and who has the following qualifications is entitled to register to vote at all elections:

(a) The person is a citizen of the United States; and

(b) The person has resided in this state twenty-two days immediately prior to the election at which the person intends to vote.

(2) (a) (I) Notwithstanding subsection (1) of this section, upon satisfactory proof of age, every person who is otherwise qualified to register and is sixteen years of age or older but will not have reached eighteen years of age by the date of the next election may preregister and update his or her preregistered information by any means authorized in this article for persons eighteen years of age or older. Upon reaching eighteen years of age, the person is automatically registered.

(II) Repealed.

(b) The registration requirements of section 1-2-201 apply to a person preregistering to vote under this subsection (2).



§ 1-2-102. Rules for determining residence

(1) The following rules shall be used to determine the residence of a person intending to register or to vote in any precinct in this state and shall be used by election judges in challenge procedures:

(a) (I) The residence of a person is the principal or primary home or place of abode of a person. A principal or primary home or place of abode is that home or place in which a person's habitation is fixed and to which that person, whenever absent, has the present intention of returning after a departure or absence, regardless of the duration of the absence. A residence is a permanent building or part of a building and may include a house, condominium, apartment, room in a house, or mobile home. No vacant lot or business address shall be considered a residence.

(II) The mailing address of a homeless individual shall constitute that individual's residence for purposes of registering or voting in any precinct in this state. A homeless individual who has no mailing address shall not be eligible to register or to vote. The mailing address of a homeless individual may include a shelter, a homeless service provider, or a private residence, but it may not include a post office box or general delivery at a post office.

(b) In determining what is the principal or primary place of abode of a person, the following circumstances relating to the person shall be taken into account: Business pursuits, employment, income sources, residence for income or other tax purposes, age, marital status, residence of parents, spouse or civil union partner, and children, if any, leaseholds, situs of personal and real property, existence of any other residences and the amount of time spent at each residence, and motor vehicle registration.

(c) The residence given for voting purposes shall be the same as the residence given for motor vehicle registration and for state income tax purposes.

(d) A person shall not be considered to have gained a residence in this state, or in any county or municipality in this state, while retaining a home or domicile elsewhere.

(e) If a person moves to any other state with the intention of making it a permanent residence, that person is considered to have lost Colorado residence after twenty-two days' absence from this state unless the person has evidenced an intent to retain a residence in this state by a self-affirmation executed pursuant to section 1-7.5-107 (3)(b.5).

(f) After a person moves from one residence to another and has made the new residence his or her sole legal place of residence, the person is considered to have residence at the residence in this state to which the person moved.



§ 1-2-103. Military service - students - inmates - persons with behavioral or mental health disorders - confinement

(1) For the purposes of registration, voting, and eligibility for office, no person shall gain residence by reason of that person's presence, or lose it by reason of absence, while in the civil or military service of the state or of the United States; nor while a student at any institution of higher education; nor while confined in a correctional facility, jail, or state institution.

(2) The provisions of subsection (1) of this section notwithstanding, no person otherwise qualified under the provisions of this code shall be denied the right to register or to vote at any election held within this state solely because that person is a student at an institution of higher education.

(3) No provision in this section shall apply in the determination of residence or residence status of students for any college or university purpose.

(4) No person while serving a sentence of detention or confinement in a correctional facility, jail, or other location for a felony conviction or while serving a sentence of parole shall be eligible to register to vote or to vote in any election; however, a confined prisoner who is awaiting trial but has not been tried shall be certified by the institutional administrator and shall be permitted to register to vote by mail registration pursuant to part 5 of this article.

(5) A person confined in a state institution for persons with behavioral or mental health disorders shall not lose the right to vote because of the confinement.



§ 1-2-104. Additional qualifications

The authorizing legislation, as defined in section 1-1-104 (1.5), may provide additional or alternative qualifications for a person to become an eligible elector of a political subdivision.






Part 2 - Registration of Electors

§ 1-2-201. Registration required - deadlines - additional identifying information to be provided by first-time registrants

(1) No person shall be permitted to cast a regular ballot at any election without first having been registered within the time and in the manner required by the provisions of this article. No charge shall be made for registration.

(2) Each elector registering shall sign his or her name on the registration record or, if unable to write, shall make a personal mark or be provided assistance to make such a mark by the county clerk and recorder or any other person authorized by the county clerk and recorder or the elector. The elector shall answer the questions required by section 1-2-204 and shall complete the self-affirmation required by section 1-2-205.

(3) (a) Any other provisions of this title to the contrary notwithstanding, an elector is permitted to vote in any primary, presidential, general, coordinated, special legislative, municipal, congressional vacancy, special district, or other election if he or she timely registers to vote before or on the date of such election.

(b) An elector may timely register to vote by:

(I) Submitting an application through a voter registration drive no later than twenty-two days before the election; except that, if the twenty-second day before an election is a Saturday, Sunday, or legal holiday, the elector is permitted to register on the next day that is not a Saturday, Sunday, or legal holiday;

(II) Registering through a high school, in accordance with part 4 of this article 2;

(III) Submitting an application through the mail, a voter registration agency, a local driver's license examination facility, or the online voter registration system established pursuant to section 1-2-202.5 (7)(c), through the eighth day prior to an election; except that, if the eighth day before an election is a Saturday, Sunday, or legal holiday, the elector is permitted to register on the next day that is not a Saturday, Sunday, or legal holiday;

(IV) Appearing in-person at the elector's county clerk and recorder's office at any time during which registration is permitted at the office; or

(V) Appearing in-person at a voter service and polling center pursuant to section 1-2-217.7 at any time during which the voter service and polling center is open, including on election day.

(4) To receive a ballot by mail for an election conducted under this code, an elector must submit his or her voter registration application on or before the eighth day before the election.

(5) An elector who submits a voter registration form and has not previously voted in the state shall:

(a) Submit with the voter registration form a copy of identification as defined in section 1-1-104 (19.5), the elector's driver's license number, or the last four digits of the elector's social security number; or

(b) Submit a copy of identification as defined in section 1-1-104 (19.5) with the elector's mail ballot in accordance with section 1-7.5-107 (3.5).



§ 1-2-202. Registration by county clerk and recorder

(1) The county clerk and recorder shall register any eligible elector residing in any precinct in the state of Colorado who appears in person at any office regularly maintained by the county clerk and recorder and staffed by regular employees at any time. If the elector resides in a county other than where he or she is registering, the registration shall be forwarded to the county clerk and recorder of the county in which the elector resides.

(2) Each municipal clerk shall serve as a deputy registrar. The municipal clerk shall register any eligible elector who appears in person at the municipal clerk's primary office at any time during which registration is permitted in the office of the county clerk and recorder. The municipal clerk shall deliver the new registration records to the office of the county clerk and recorder either in person or by mail no later than the tenth day of each month for the month immediately prior and in person on the day following the last day for registration preceding any election for which registration is required.

(3) (Deleted by amendment, L. 94, p. 1753, § 8, effective January 1, 1995.)

(4) If the county clerk and recorder finds that a precinct is composed of three percent or more non-English-speaking eligible electors, the county clerk and recorder shall take affirmative action to recruit full-time or part-time staff members who are fluent in the language used by the eligible electors and in English. The action shall be conducted through voluntarily donated public service notices in the media, including newspapers, radio, and television, particularly those media which serve those non-English-speaking persons.

(5) Repealed.

(6) (Deleted by amendment, L. 97, p. 471, § 3, effective July 1, 1997.)

(7) Registration records for any election shall include all those electors who have registered up to and including election day.



§ 1-2-202.5. Online voter registration - online changes in elector information

(1) (a) An elector may register to vote, and a registered elector may change his or her residence in the registration record or change or withdraw his or her affiliation, by completing an electronic form on the official website of the secretary of state if the elector's signature is stored in digital form in the database systems maintained by the department of state pursuant to section 1-2-301 (1) or accessible to the department of state in accordance with the requirements of section 1-2-302 (6).

(b) The official website referenced in paragraph (a) of this subsection (1) shall be fully secure. The website shall maintain the confidentiality of all users and preserve the integrity of the data submitted. Further specifications regarding the security of the website may be promulgated by the secretary by rule in accordance with the provisions of section 1-1-107 (2)(a).

(1.5) A person may preregister pursuant to section 1-2-101 (2) on the official website referenced in, and in accordance with the signature requirements of, subsection (1) of this section, and any person that has preregistered may change his or her information on the registration record by completing an electronic form on the official website referenced in subsection (1) of this section.

(2) The secretary of state shall make available on the secretary of state's official website electronic forms for persons to apply to register to vote and for a registered elector to change his or her residence or change or withdraw his or her affiliation.

(3) The electronic voter registration form must include:

(a) (I) The questions "Are you a citizen of the United States of America?", "Are you at least sixteen years of age, and do you understand that you must be at least eighteen years of age to be eligible to vote?", "Have you resided in Colorado for at least twenty-two days immediately prior to the election?","Do you reside in the precinct in which you intend to register?", "Is the address you have listed your sole legal place of residence for purposes of voting?", and "Do you affirm that you will not cast more than one ballot in any election?" and places for the elector to input answers to the questions.

(II) Following the questions listed in subparagraph (I) of this paragraph (a), the form shall include the statement "If you checked 'no' in response to any of these questions, do not complete this application because you do not qualify as an eligible elector in accordance with section 1-2-101, Colorado Revised Statutes.".

(b) The questions specified in section 1-2-204 (2) with places for the elector to input information in response to the questions;

(c) A place for the elector to input additional information, as determined by the secretary of state, necessary to locate the elector's signature in the database systems specified in subsection (1) of this section and a place for the elector to assent to the use of the signature for voter registration purposes;

(d) The self-affirmation required under section 1-2-205; and

(e) A statement that notifies the user of the website that it is against the law to knowingly submit false information or to tamper with another person's voter registration information.

(4) (a) The electronic form for a registered elector to change his or her residence shall include the information required by section 1-2-216 (1).

(b) The electronic form for a registered elector to change or withdraw his or her affiliation shall include the information required by section 1-2-219 (1).

(c) Repealed.

(d) In addition to any other requirements of this section, in order for a registered elector to access the electronic form to change his or her residence or change or withdraw his or her affiliation, the registered elector shall submit his or her birth date and, if the elector wishes to state them, the last four digits of his or her social security number.

(5) An elector's assent on the electronic application to the use of his or her signature for voter registration purposes meets the signature requirement of section 1-2-201 (2).

(6) The county clerk and recorder shall determine if the information submitted on the electronic form is complete prior to approving a new registration or approving an elector's change in residence or change in or withdrawal of his or her affiliation.

(7) (a) When a person completes an electronic voter registration form in accordance with subsection (3) of this section and is qualified to register based on the information provided in the form, the county clerk and recorder shall search for the elector's signature in the database systems specified in subsection (1) of this section. If the signature is found, the county clerk and recorder shall approve the new registration pursuant to subsection (6) of this section and shall add the elector to the computerized statewide voter registration list maintained by the secretary of state pursuant to section 1-2-301 (1).

(b) When a registered elector completes an electronic form to change his or her residence or change or withdraw his or her affiliation, the county clerk and recorder shall search for the registered elector's signature in the database systems specified in subsection (1) of this section. If the signature is found, the county clerk and recorder shall approve the change in status pursuant to subsection (6) of this section and shall make the changes indicated on the electronic form in the computerized statewide voter registration list maintained by the secretary of state pursuant to section 1-2-301 (1).

(c) (I) A person attempting to register or update his or her residence through the online voter registration system after the eighth day before an election shall be registered and immediately informed that the person must instead visit a voter service and polling center to receive a ballot for the election.

(II) A change or withdrawal of affiliation made in accordance with this section applies to an election if the elector completes the electronic form no later than twenty-nine days before the election; except that, if the twenty-ninth day before an election is a Saturday, Sunday, or legal holiday, the change or withdrawal applies if made by the next day that is not a Saturday, Sunday, or legal holiday.

(8) (a) No later than July 1, 2011, the secretary of state shall make available on the secretary of state's official website a link to the department of revenue's official website, whereby an elector may change his or her address information on file with the department of revenue for driver's license or identification card purposes.

(b) No sooner than November 1, 2011, and no later than January 1, 2012, the secretary of state shall make available on the secretary of state's official website a link to the department of revenue's official website, whereby an elector may change his or her address information for state income tax purposes.



§ 1-2-203. Registration on Indian reservations

The secretary or secretary's designee of any tribal council of an Indian tribe located on a federal reservation that has no municipality contained within the reservation serves as a deputy registrar only for registration purposes for the county in which the reservation is located. The secretary of the tribal council or the secretary's designee shall take registrations only in the tribal council headquarters. The secretary of the tribal council or the secretary's designee shall register any eligible elector residing in any precinct in the county who appears in person in the office of the secretary of the tribal council at any time during which registration is permitted in the office of the county clerk and recorder. The secretary of the tribal council shall forward the registration records to the county clerk and recorder, either in person or by certified mail, on or before the fifteenth day of each month; except that, within twenty-two days before an election, the secretary of the tribal council shall appear in person or transmit daily to deliver any registration records to the county clerk and recorder. Within eight days before an election, the secretary of the tribal council shall accept an application and inform the applicant that he or she must go to a voter service and polling center in order to vote in that election.



§ 1-2-204. Questions answered by elector - rules

(1) Repealed.

(2) In addition, each elector shall correctly answer the following:

(a) The elector's name in full;

(b) The elector's place of residence, including municipal address with street number or, if there is no street number, by legal description of the land upon which the residence sits, including lot, block, addition, division, or subdivision, as applicable. In all other cases, the residence shall be described by the section or subdivision in the township and range as established and numbered by the United States government survey. If the place of residence is an apartment house, rooming house, dormitory, hotel, or motel, the number of the floor and the number of the apartment or room shall also be given. No vacant lot or business address shall be considered a residence. A post office box number shall not be used as a place of residence for the purposes of this subsection (2).

(c) Whether the elector is a citizen of the United States;

(d) The elector's gender identity, if the elector wishes to state it;

(e) The elector's date of birth;

(f) The elector's deliverable mailing address if different from the elector's address of record;

(f.5) In the case of an elector who has been issued a current and valid Colorado driver's license, the elector's Colorado driver's license number. If, instead of a driver's license, the elector has been issued a current and valid identification card by the department of revenue in accordance with part 3 of article 2 of title 42, C.R.S., the elector shall provide the number of the identification card. If the elector has not been issued a current and valid Colorado driver's license or identification card, the elector shall answer that he or she does not have a driver's license or identification card and shall provide the last four digits of the elector's social security number. If the elector does not have a social security number, the elector shall answer that he or she does not have a social security number.

(g) Repealed.

(h) Whether or not the elector is registered to vote in another county of this state;

(i) Whether or not the elector has voted or was registered to vote in another county of this state or in another state;

(j) The elector's affiliation, if any, if the eligible elector desires to affiliate with any political party or political organization. If this question is not answered, the elector shall be registered as "unaffiliated". Only the eligible elector personally shall declare the eligible elector's affiliation.

(j.5) In the case of an unaffiliated elector, the name of the political party, if any, whose primary election ballot the elector desires to receive in the mail.

(k) Whether any communication by mail from the county clerk and recorder to such eligible elector, including a confirmation card provided pursuant to section 1-2-605, should be sent to the elector's deliverable mailing address;

(l) The question "Do you affirm that you meet the voter registration qualifications and that the information you have provided in this application is true to the best of your knowledge and belief?".

(2.5) If an applicant for voter registration has not been issued a current and valid Colorado driver's license, a current and valid identification card issued by the department of revenue in accordance with the requirements of part 3 of article 2 of title 42, C.R.S., or a social security number, the secretary of state shall assign the applicant a number that will serve to identify the applicant for voter registration purposes. Insofar as the department of state has created a computerized statewide voter registration list in accordance with the requirements of part 3 of this article and the list assigns unique identifying numbers to registrants, the number assigned under this subsection (2.5) shall be the unique identifying number assigned under the list.

(2.7) The form used for registration of electors shall contain a statement that the applicant must comply with the requirements of paragraph (f.5) of subsection (2) of this section, that an applicant who is qualified to vote in this state but does not have a driver's license, state-issued identification card, or social security number may still register to vote, and that the secretary of state will assign an identifying number to such an applicant for voter registration purposes.

(3) (a) If the county clerk and recorder has reasonable cause to believe that an applicant has falsified any answers to the questions set forth in this section, the county clerk and recorder shall certify the same to the district attorney for investigation and appropriate action.

(b) If the elector states that the elector's present address is the elector's sole legal residence and that the elector claims no other place as the elector's legal residence and if the elector meets the qualifications of section 1-2-101, the county clerk and recorder shall proceed to register the elector.

(c) If the elector does not comply with the requirements of subsections (1) and (2) of this section, the county clerk and recorder shall not register the elector.

(4) (a) If the registration record of a registered elector does not contain the last four digits of the elector's social security number, the county clerk and recorder shall request the elector to provide the last four digits of the elector's social security number. The request may be made of the registered elector by the county clerk and recorder:

(I) In any written communication by mail from the county clerk and recorder to the registered elector;

(II) At any voter service and polling center in the registered elector's county;

(III) Repealed.

(IV) In materials to be returned by the registered elector with a mail ballot.

(b) No registered elector shall be prohibited from voting at any election for failure to provide the last four digits of the elector's social security number or the elector's full social security number.

(c) Any social security number or the last four digits of a social security number of an elector that is obtained by the county clerk and recorder from such elector pursuant to this section shall be held confidential and shall not be published or be open to or available for public inspection. The county clerk and recorder shall develop appropriate security measures to ensure the confidentiality of such numbers.

(d) The last four digits of a social security number described in this section shall not be considered a social security number for purposes of section 7 of the federal "Privacy Act of 1974", Pub.L. 93-579.

(4.5) This section does not apply to a covered voter, as defined in section 1-8.3-102, who is registering to vote pursuant to section 1-8.3-107.

(5) The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., as may be necessary to determine the identity of a resident of a group residential facility, as defined in section 1-1-104 (18.5), and any rules necessary to ensure the consistent application of such identification rules.



§ 1-2-205. Self-affirmation made by elector

(1) The registration record to be signed by the elector shall bear the following statement:

WARNING: IT IS A CLASS 1 MISDEMEANOR:

To swear or affirm falsely as to your qualifications to register to vote.

(2) Each elector making application for registration shall make the following self-affirmation: "I, ...., affirm that I am a citizen of the United States; I have been a resident of the state of Colorado for at least twenty-two days immediately prior to an election in which I intend to vote; and I am at least sixteen years old and understand that I must be eighteen years old to be eligible to vote. I further affirm that my present address as stated herein is my sole legal place of residence, that I claim no other place as my legal residence, and that I understand that I am committing a felony if I knowingly give false information regarding my place of present residence. I certify under penalty of perjury that I meet the registration qualifications; that the information I have provided on this application is true to the best of my knowledge and belief; and that I have not, nor will I, cast more than one ballot in any election.".

(3) (Deleted by amendment, L. 94, p. 1754, § 10, effective January 1, 1995.)

(4) The elector shall sign the registration record as evidence of the affirmation made by the elector.



§ 1-2-210. Registration for congressional vacancy elections

Except as otherwise provided in section 1-4-401.5, in any congressional vacancy election, the time and method of registration and performance of other acts shall be as provided in this part 2 for general elections. In every other respect, the election shall be held in conformity with this part 2 as far as practicable. Any congressional vacancy election shall be called in sufficient time before the date of the election to permit the county clerk and recorder to comply with the provisions of this part 2.



§ 1-2-210.5. Registration of and voting by persons in custody of division of youth services - definitions

(1) In the case of any individual committed to a juvenile facility and in the custody of the division of youth services in the department of human services created in section 19-2-203 (1) who is eighteen years of age or older on the date of the next election, the administrator of the facility in which the individual is committed shall facilitate the registration for voting purposes of, and voting by, the individual. In connection with this requirement, the administrator shall provide the individual information regarding his or her voting rights and how the individual may register to vote and cast a mail ballot, provide the individual with voter information materials upon the request of the individual, and ensure that any mail ballot cast by the individual is timely delivered to the designated election official.

(2) The administrator and the secretary of state shall post the type or kind of verification satisfying the requirements of section 1-1-104 (19.5)(d) in a prominent place on the public websites maintained by the department of human services and the secretary, respectively. The secretary shall provide notice to the county clerk and recorders as well as other designated election officials throughout the state that such verification constitutes an acceptable form of identification under section 1-1-104 (19.5) permitting the individuals possessing such identification to register to vote and cast a ballot.

(3) Notwithstanding any other provision of law, an administrator is exempt from any restriction under law on the number of mail or mail-in ballots an eligible elector may deliver in person to the designated election official.

(4) The administrator shall forward applications made under this section on a weekly basis, or on a daily basis during the last week allowed for registration prior to any election, to the county clerk and recorder of the county in which the facility is located, and, if the applicant resides in a different county from the facility, the application must then be forwarded to the county clerk and recorder of the county in which the applicant resides.

(5) As used in this section:

(a) "Administrator" means the administrator, or his or her designee, of the division of youth services created in section 19-2-203 (1), a residential facility operated by the division of youth services, or a residential facility that contracts with the division of youth services in which a person committed to the department of human services is confined and eligible to register to vote and cast a ballot.

(b) (I) "Voter information materials" means the following documents, as applicable to the election for which the individual seeks to register to vote and cast a ballot:

(A) Any forms used to register an elector under this part 2;

(B) An application for a mail ballot pursuant to section 1-13.5-1002;

(C) A copy of a ballot information booklet described in section 1-40-124.5; and

(D) Any mailings to electors that are described in section 1-40-125.

(II) Upon an administrator's written request to the legislative council staff or a county clerk and recorder for copies of the documents specified in sub-subparagraph (C) or (D) of subparagraph (I) of this paragraph (b), the legislative council staff or county clerk and recorder, as applicable, shall timely provide copies of the documents to the administrator in a sufficient number to cover the number of individuals who are authorized to register and vote under this section and who are either residing in the administrator's facility or under the supervision of the administrator's program.



§ 1-2-213. Registration at driver's license examination facilities

(1) The department of revenue, through its local driver's license examination facilities, shall provide each eligible elector who applies for the issuance, renewal, or correction of any type of driver's license or for an identification card pursuant to part 3 of article 2 of title 42, C.R.S., an opportunity to complete an application to register to vote, which application provides the information required under this part 2.

(2) (a) An applicant who wishes to complete an application for registration must provide the information required by section 1-2-204 and make the self-affirmation required under section 1-2-205.

(b) The application for registration shall not require any information that duplicates information required in the driver's license portion of the form other than a second signature or other information necessary to assure that the applicant meets the eligibility requirements for registration. The application may require only the minimum amount of information necessary to prevent duplicate voter registrations and enable the county clerk and recorder to assess the eligibility of the applicant and to administer voter registration and other parts of the election process.

(c) The application shall include a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration statistics purposes, and a statement that, if an applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration statistics purposes.

(d) Applications and changes must be forwarded on a weekly basis, or on a daily basis during the last week prior to any election conducted by the county clerk and recorder, to the county clerk and recorder of the county in which the applicant resides.

(e) The department of revenue, through its local driver's license examination facilities, shall notify a program participant, as defined in section 24-30-2103 (9), C.R.S., who submits a current and valid address confidentiality program authorization card of the provisions of section 24-30-2108 (4), C.R.S., and inform the participant about how he or she may use a substitute address, as defined in section 24-30-2103 (14), C.R.S., on the driver's license or identification card.

(3) Upon receipt of an application, the county clerk and recorder shall determine if the application is complete. If the application is complete, the applicant shall be deemed registered as of the date of application. If the application is not complete, the county clerk and recorder shall notify the applicant, stating the additional information required. The applicant shall be deemed registered as of the date of application if the additional information is provided at any time prior to the actual voting.

(4) (Deleted by amendment, L. 94, p. 1756, § 16, effective January 1, 1995.)

(5) The department of revenue and the secretary of state shall jointly develop an application form or process, and a change of name and address form or process, that allows an applicant wishing to register to vote to do so without duplicating any information required for the issuance, renewal, or correction of the driver's license or identification card. Any such forms must be furnished to the local driver's license examination facilities by the department of revenue.

(6) Unless the registrant states on the form that the change of address is not for voter registration purposes, any eligible elector who informs a driver's license examination facility of a change of name or address must have notice of the change of name or address forwarded by the driver's license examination facility to the county clerk and recorder of the county in which the elector resides. The county clerk and recorder of the county in which the elector resides shall change the registration record of the elector to reflect the change of name and address.

(7) No information relating to the failure of an applicant for a driver's license to sign a voter registration application may be used for any purpose other than voter registration statistics.



§ 1-2-213.5. State institutions of higher education - electronic voter registration option - information to students

(1) (a) Any state institution of higher education, as defined in section 23-1-108 (7)(g)(II), C.R.S., that utilizes an electronic course registration process shall provide to each student registering electronically for courses at the institution the opportunity to register to vote by giving each student the option to be electronically directed to the official website of the secretary of state so that he or she may register in accordance with section 1-2-202.5. The option shall be provided to students either during or immediately following the electronic registration period for each term or semester.

(b) Each state institution of higher education subject to paragraph (a) of this subsection (1) shall implement the electronic voter registration option as soon as practicable, but not later than the next regularly scheduled maintenance to its electronic course registration system process.

(2) A state institution of higher education that does not utilize an electronic course registration process shall provide to students information regarding how to register to vote, including, at a minimum, prominently posting such information in a clearly visible area of the institution's registrar's office.



§ 1-2-215. Certificate of registration

Upon the request of any eligible elector, including requests made at the time of a regular biennial or special school election, special district election, or municipal election, the county clerk and recorder shall make and deliver to the elector a certificate of registration for the elector, setting forth the facts of the elector's registration, including the date, description, and other information recorded in connection with the registration, which certificate shall be attested by the signature of the county clerk and recorder and the seal of the county.



§ 1-2-216. Change of address

(1) Any eligible elector who has moved within the state may have his or her residence changed on the registration record by submitting a letter or form furnished by the county clerk and recorder, either by mail, in person, or through the online voter registration system established pursuant to section 1-2-202.5. The letter or form for the change must include the elector's new residence address, mailing address if different from the residence address, old address, printed name, birth date, last four digits of the elector's social security number, if the elector wishes to state them, and signature and the date.

(2) Any address change made on the same form or personal letter as a change or withdrawal of affiliation or name change shall be accepted by the county clerk and recorder if the form or personal letter is signed indicating that the elector intended to make the change or withdrawal indicated on the form or in the personal letter.

(3) Any eligible elector who is unable to write may request assistance from the county clerk and recorder, and the county clerk and recorder shall sign the form, witnessing the elector's mark, or the elector may have his or her mark attested to by any other person on a prescribed form or personal letter, if the request is not made at the office of the county clerk and recorder.

(4) (a) Any eligible elector may complete a change of address form stating, under penalty of perjury, that the elector moved before the election and that, on the day of the election, the elector will be living at the new address in the new precinct. Such change of address forms must be submitted as follows:

(I) By appearing in-person at a voter service and polling center or clerk and recorder's office in the county in which the elector resides, at any time during which the voter service and polling center or office is open;

(II) By submitting, on or before the eighth day before an election, an electronic change of address form through the online voter registration system established pursuant to section 1-2-202.5; or

(III) By submitting by mail a change of address form that is received by the elector's county clerk and recorder no later than the close of business on the eighth day before any election.

(b) The election judges shall allow the registered elector to cast the ballot for their current residence.

(c) (Deleted by amendment, L. 2013.)

(5) Repealed.



§ 1-2-217.7. Registration on or immediately prior to election day - locations - rules - legislative declaration

(1) The general assembly hereby declares that the intent of this section is to remove barriers to participation in the political process and make voting and registration more convenient and accessible so all citizens who want to vote have the opportunity to exercise their right to vote by allowing such persons to register to vote up to and on election day.

(2) Notwithstanding any other provision of law, an elector who is not registered to vote in Colorado or who is registered to vote in Colorado but has moved within the state and needs to make a change of address may register or update his or her address immediately prior to and on election day in accordance with this section and rules adopted pursuant to this section. Upon so registering or updating his or her information, the elector is entitled to vote at any voter service and polling center in the county where the elector registered.

(3) Timing. Voter registration within the twenty-two days prior to an election must be conducted:

(a) (I) For general elections, from the fifteenth day prior to and including election day, at locations designated as voter service and polling centers by county clerk and recorders pursuant to section 1-5-102.9; or

(II) For all other elections conducted or coordinated by a county clerk and recorder or for which a county clerk and recorder is the designated election official, from the eighth day prior to and including election day, at locations designated as voter service and polling centers by county clerk and recorders pursuant to section 1-7.5-107;

(b) By county clerk and recorders, or their designees who have received such specific training or instruction as may be provided or prescribed by the secretary of state, at the offices of the county clerk and recorders at any time during which registration is permitted at such offices; and

(c) Through the eighth day prior to election day, via mail application, voter registration agency, local driver's license examination facility, or the online voter registration system established pursuant to section 1-2-202.5.

(3.5) Notwithstanding the deadlines specified in subsection (3) of this section, voter registration applications must be processed pursuant to section 1-2-508 (3).

(4) Registration at voter service and polling centers. (a) An elector may register and vote prior to an election or on election day if the elector:

(I) Appears in person at a voter service and polling center in the county in which the elector resides at a time when that voter service and polling center is open;

(II) Completes and signs a voter registration application in the form prescribed by the secretary of state by rule, which application must include the questions contained in section 1-2-204 (2);

(III) Completes and signs the self-affirmation specified in section 1-2-205; and

(IV) Completes and signs the affidavit described in paragraph (b) of this subsection (4).

(b) Repealed.

(5) Change of residence at voter service and polling centers. In accordance with section 1-2-216 (4), a registered elector who has moved within the state may update his or her residence by appearing at a voter service and polling center in the elector's county of residence when the voter service and polling center is open. The elector may then vote at the voter service and polling center where the elector updated his or her information.

(6) As soon as practicable, a county clerk and recorder shall access the statewide voter registration list maintained pursuant to section 1-2-301 (1) to add or update voter registration information when an elector registers or updates his or her information pursuant to this section. The secretary of state shall prescribe procedures to enable such additions or updates to be accomplished on an expedited basis.

(7) The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., as may be necessary to implement this section.



§ 1-2-218. Change of name

(1) Any eligible elector who has been registered in the county and who subsequently has had a name change by any legal means may have his or her name changed in the statewide voter registration system by:

(a) Appearing before the county clerk and recorder or at a voter service and polling center at any time during which registration at those locations is permitted and submitting the change on forms prescribed by the secretary of state;

(b) Sending a personal letter received by the county clerk and recorder at any time during which registration is permitted; or

(c) Completing and submitting, on election day, to an election judge forms prescribed by the secretary of state.

(2) The prescribed form or personal letter for the change must include the elector's printed former legal name, printed present legal name, birth date, last four digits of the elector's social security number, if the elector wishes to state them, and signature of present legal name and the date. Prescribed forms shall be furnished by the county clerk and recorder upon oral or written request by the elector.

(3) A name change shall not be made by anyone other than the elector.



§ 1-2-218.5. Declaration of affiliation

(1) The declaration of affiliation of each registered elector shall remain as recorded in the registration record until the elector changes or withdraws his or her affiliation.

(2) Any eligible elector who has not declared an affiliation with a political party or political organization must be designated on the registration records of the county clerk and recorder as "unaffiliated". Any unaffiliated eligible elector may, but is not required to, declare a political party affiliation when the elector desires to vote at a primary election, or the elector may declare his or her political party or political organization affiliation at any other time during which electors are permitted to register by submitting a letter or a form furnished by the county clerk and recorder, by mail, in person, or online in accordance with section 1-2-202.5. An unaffiliated eligible elector need not declare an affiliation to vote in a presidential primary election.



§ 1-2-219. Changing or withdrawing declaration of affiliation

(1) Any eligible elector desiring to change or withdraw the elector's affiliation may do so by completing and signing a prescribed request for the change or withdrawal and filing it with the county clerk and recorder or by submitting a personal letter written by the elector to the county clerk and recorder at any time up to and including the twenty-ninth day preceding an election; except that, if the twenty-ninth day before an election is a Saturday, Sunday, or legal holiday, the change or withdrawal applies if made by the next day that is not a Saturday, Sunday, or legal holiday. The prescribed form or personal letter for the change must include the elector's printed name, address within the county, birth date, social security number, if the elector wishes to state it, and signature, the date, the elector's previous affiliation status, and the requested change in affiliation status. A prescribed form must be furnished by the county clerk and recorder upon the elector's oral or written request. Upon receiving the request, the county clerk and recorder shall change the elector's affiliation on his or her registration record. If the affiliation is withdrawn, the designation on the elector's registration record must be changed to "unaffiliated". If an elector changes affiliation, the elector is entitled to vote, at any primary election, only the ballot of the political party to which the elector is currently affiliated. A change or withdrawal of affiliation may not be made by anyone other than the elector.

(2) Any declaration, change, or withdrawal of affiliation made on the same form or personal letter as an address or name change shall be accepted by the county clerk and recorder if the form or personal letter is dated and signed so that it is clearly indicated that the elector intended to make the change or withdrawal indicated on the form or in the personal letter. An elector who is unable to write may request assistance from the county clerk and recorder, and the county clerk and recorder shall sign the form, witnessing the elector's mark or, on a personal letter, the elector shall have his or her signature attested to by a notary public.



§ 1-2-222. Errors in recording of affiliation

(1) If an elector goes to the elector's legal voting place to vote at any primary election or to the office of the county clerk and recorder and contends that an error has been made in the recording of the elector's affiliation in the statewide voter registration system or that the affiliation has been unlawfully changed or withdrawn, the election judges or the county clerk and recorder shall allow the elector to make and sign an affidavit, which shall be substantially in the form provided in subsection (4) of this section. Any election judge or the county clerk and recorder has authority to administer the oath and take the acknowledgment of the elector's affidavit. When the affidavit is completed, the county clerk and recorder shall make the change as specified in the affidavit using the date of the affidavit as the new affiliation date.

(2) (Deleted by amendment, L. 99, p. 159, § 5, effective August 4, 1999.)

(3) For the purposes of determining the eligibility of candidates for nomination in accordance with sections 1-4-601 (4)(a) and 1-4-801 (4), the eligibility of persons to vote at any precinct caucus, assembly, or convention in accordance with section 1-3-101, or the eligibility of persons to sign petitions in accordance with section 1-4-801 (2), the date of declaration of the party affiliation of the elector shall be the date of the declaration which the elector alleges by affidavit to have been erroneously recorded or unlawfully changed or withdrawn.

(4) Printed affidavit forms shall be furnished to the election judges of the various election precincts. The affidavit form must be substantially as follows:

STATE OF COLORADO)

) ss.

County of ...........................................................)

I, ...................., believing an error has been made as to the recording of my party affiliation, or a change unlawfully made, or a withdrawal unlawfully made in the statewide voter registration system, do solemnly swear, or affirm, that the party affiliation as now shown in the statewide voter registration system is an error, or has been unlawfully changed, or has been unlawfully withdrawn and that my correct party affiliation should be ................... instead of ................... and request that the party affiliation be corrected in the statewide voter registration system. My correct affiliation was made on or before ................... (date) at ................... (place).

Dated ...................

Signed ...................

Subscribed and sworn to before me this .......... day of ..............., 20...

.................................................................

Election Judge or County Clerk

Precinct ...................................................

County .....................................................



§ 1-2-223. Names transferred when precinct boundaries changed

(1) In case any new election precinct is formed within a county or in case of the division of any existing precinct, the precinct number on the voter's master file record shall be changed to reflect the new precinct number.

(2) In case any change is made in precinct boundaries as a result of annexation affecting county boundaries, the county clerk and recorder of the annexing county shall update in the statewide voter registration system the registration records of all electors residing in the annexed territory as soon as practicable. The registrations are considered as continuing registrations with all the registered electors involved having full rights and privileges as if no change in county boundaries had occurred.



§ 1-2-227. Custody and preservation of records

(1) (a) Registration records must be left in the custody of the county clerk and recorder, who is responsible for them. Except as provided in paragraph (b) of this subsection (1), the oaths or affirmations, applications for affidavit registration, federal postcard applications, applications for change of residence or change of name, and other papers provided for by this part 2 shall be preserved by the county clerk and recorder and shall not be destroyed until after the next general election. Such registration records, whether paper or digital, are public records subject to examination by any person, and such person has the right to make copies of the records during office hours.

(b) A county clerk and recorder may destroy paper voter registration records as soon as they have been digitally recorded in the statewide voter registration system.

(2) The voter information provided by a preregistrant who will not turn eighteen years of age by the date of the next election shall be kept confidential in the same manner as, and using the programs developed for, information that is kept confidential pursuant to section 24-72-204 (3.5), C.R.S. Nothing in this subsection (2) shall be construed to require any request, application, or fee for such confidentiality. When the preregistrant will be eighteen years of age on the date of the next election, such information is no longer confidential under this subsection (2).



§ 1-2-228. Residence - false information - penalty

Any person who votes by knowingly giving false information regarding the elector's place of present residence commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.






Part 3 - Master List of Electors

§ 1-2-301. Centralized statewide registration system - secretary of state to maintain computerized statewide voter registration list - county computer records - agreement to match information - definition

(1) The secretary of state shall implement, in a uniform and nondiscriminatory manner, a single, uniform, official, centralized, interactive, computerized statewide voter registration system defined, maintained, and administered at the state level, which system shall contain a computerized statewide voter registration list maintained by the secretary of state that contains the name and registration information of every legally registered voter in the state and that assigns a unique identifier to each legally registered voter. The single, uniform, official, centralized, interactive, computerized statewide voter registration system required by this subsection (1) is referred to in this part 3 as the "centralized statewide registration system". The centralized statewide registration system and the computerized statewide voter registration list must be fully compliant with all applicable requirements specified in section 303 of the federal "Help America Vote Act of 2002", 52 U.S.C. 20901 et seq.

(2) (a) On and after January 1, 2006, the county clerk and recorder of each county shall maintain voter registration information by utilizing the centralized statewide registration system developed or acquired by the department of state under subsection (1) of this section. Prior to the implementation of the computerized statewide voter registration list required by subsection (1) of this section, if the county chooses to maintain voter registration information on its own computer system, the information required by law to be transmitted to the secretary of state shall be transmitted in a media format acceptable to the secretary of state and within the time prescribed by the secretary of state, by this section, and by section 1-2-302.

(b) Repealed.

(3) (Deleted by amendment, L. 2001, p. 514, § 1, effective January 1, 2002.)

(4) (a) (I) (Deleted by amendment, L. 2003, p. 2073, § 9, effective May 22, 2003.)

(II) The centralized statewide registration system shall enable county clerk and recorders to maintain voter registration information and shall include such additional capabilities as may be necessary or desirable to enable county clerk and recorders and the secretary of state to carry out their responsibilities related to the conduct of elections. Such additional capabilities may include but need not be limited to the preparation of ballots, the identification of voting districts for each address, access by county clerk and recorders to the master list of registered electors and, on or after January 1, 2006, the computerized statewide voter registration list maintained pursuant to this section and section 1-2-302, the management of mail ballots, the preparation of official abstracts of votes cast, the transmission of voting data from county clerk and recorders to the secretary of state, and reporting of voting results on election night. County clerk and recorders shall have access to the digitized signatures of electors in the centralized statewide registration system for the purpose of comparing an elector's signature in the system with the signature on the return envelope of a mail ballot, including by using a signature verification device in accordance with section 1-7.5-107.3 (5).

(III) Subject to available appropriations, the department of state is responsible for the cost of acquiring computer hardware and providing necessary training for the centralized statewide registration system. The secretary of state shall promulgate rules specifying whether such hardware is owned by the department or the counties or whether and to what extent ownership may be shared between the department and the counties. If the department provides system hardware to any county clerk and recorder, it may transfer ownership of the hardware to that clerk and recorder. The secretary of state may promulgate rules providing that the county clerk and recorders shall be solely responsible for the support and maintenance of the hardware provided to the counties. On or after January 1, 2006, the department shall make the centralized statewide registration system software available at no charge to the clerk and recorder of each county.

(b) As soon as practicable, the department of state shall make the master list of registered electors available at no charge on the internet to the county clerk and recorders. This paragraph (b) shall not be construed to require the department to provide or pay for internet connection services for any county.

(c) (Deleted by amendment, L. 2003, p. 2073, § 9, effective May 22, 2003.)

(5) (a) For elections conducted by mail ballot under the "Colorado Municipal Election Code of 1965", article 10 of title 31, C.R.S., after March 30, 2018, a clerk must be given access to the digitized signatures for each elector contained in the lists provided to the clerk pursuant to section 31-10-910 (1), C.R.S., in the centralized statewide voter registration system for the purpose of comparing an elector's signature in the system with the signature on the self-affirmation on the return envelope of a mail ballot, including by using a signature verification device, in accordance with section 31-10-910.3, C.R.S.

(b) As used in this subsection (5), "clerk" has the same meaning set forth in section 31-10-102, C.R.S.



§ 1-2-302. Maintenance of computerized statewide voter registration list - confidentiality

(1) The secretary of state shall maintain the master list of registered electors of the entire state on as current a basis as is possible.

(1.5) The maintenance of the computerized statewide voter registration list by the secretary of state pursuant to section 1-2-301 (1) shall be conducted in a manner that ensures that:

(a) The name of each registered elector appears in the computerized statewide voter registration list;

(b) Only the names of voters who are not registered or who are not eligible to vote are removed from the computerized statewide voter registration list; and

(c) Duplicate names are removed from the computerized statewide voter registration list.

(2) The electors on the computerized statewide voter registration list shall be identified by name, place of residence, precinct number, date of birth, Colorado driver's license number, social security number, or other identification number, as such numbers may have been provided by the elector at the time the elector first registered to vote, and the date of registration.

(3) (Deleted by amendment, L. 2009, (HB 09-1018), ch. 158, p. 683, § 3, effective August 5, 2009.)

(3.5) (a) The secretary of state shall coordinate the computerized statewide voter registration list with state agency records on death. Upon being furnished with the report provided to him or her by the state registrar of vital statistics pursuant to section 1-2-602 (1), the secretary of state may electronically cancel the registration of deceased persons.

(b) The secretary of state shall coordinate the computerized statewide voter registration list with state agency records on felony status. Upon being furnished with information from the Colorado integrated criminal justice system that a particular registered elector has been convicted of a felony, the secretary of state may electronically cancel the registration of persons who have been convicted of a felony.

(4) Repealed.

(5) (a) (Deleted by amendment, L. 97, p. 476, § 18, effective July 1, 1997.)

(b) Repealed.

(6) The secretary of state shall determine and use other necessary means to maintain the master list of registered electors on a current basis. The department of state and the department of revenue shall allow for the exchange of information between the systems used by them to collect information on residence addresses, signatures, and party affiliation for all applicants for driver's licenses or state identification cards. The department of revenue may exchange information on residence addresses in the driver's license database with the motor vehicle registration database, motorist insurance database, and the state income tax information systems.

(6.5) (a) At the earliest practical time, the secretary of state, acting on behalf of the department of state, and the executive director of the department of revenue, as the official responsible for the division of motor vehicles, shall enter into an agreement to match information in the database of the centralized statewide registration system with information in the database of the division of motor vehicles to the extent required to enable each department to verify the accuracy of the information provided on applications for voter registration in conformity with the requirements of section 1-2-301.

(b) At the earliest practical time, the secretary of state, acting on behalf of the department of state, shall enter into agreements with the executive directors of the department of public health and environment and the department of corrections to access information in the databases of the department of public health and environment and the department of corrections, to the extent required to enable the verification of the accuracy of the information provided on applications for voter registration in conformity with the requirements of section 1-2-301.

(6.7) The department of revenue shall enter into an agreement with the federal commissioner of social security for the purpose of verifying applicable information in accordance with the requirements of section 303 (a)(5)(B)(ii) of the federal "Help America Vote Act of 2002", 52 U.S.C. sec. 20901 et seq.

(6.8) In accordance with subsection (6) of this section, the secretary of state may forward any information obtained from the division of motor vehicles in the department of revenue to the appropriate county clerk and recorder. If the information meets the minimum matching criteria as specified in sections 1-2-603 and 1-2-604, the clerk shall then update the elector's voter registration record in the master list of registered electors.

(7) Repealed.

(8) The secretary of state shall provide adequate technological security measures to prevent unauthorized access to the computerized statewide voter registration list. The secretary of state, the department of revenue, the department of public health and environment, the department of corrections, and the clerk and recorders shall not sell, disclose, or otherwise release a social security number, a driver's license or a state-issued identification number, or the unique identification number assigned by the secretary of state to the voter pursuant to section 1-2-204 (2.5) or electronic copies of signatures created, transferred, or maintained pursuant to this section or section 42-1-211, C.R.S., to any individual other than the elector who created such signature absent such elector's consent; except that nothing in this subsection (8) prohibits the sale, disclosure, or release of an electronic copy of such signature for use by any other public entity in carrying out its functions, or the sale, disclosure, or release of a photocopied or microfilmed image of an elector's signature.



§ 1-2-302.5. Change of address search - rules

(1) The secretary of state shall conduct a monthly national change of address search, using the national change of address database administered by the United States postal service, for all electors whose names appear in the statewide voter registration list.

(2) (a) The secretary of state shall transmit monthly to the appropriate county clerk and recorders the data obtained from the search conducted under subsection (1) of this section.

(b) If any search of the national change of address database administered by the United States postal service conducted under this section indicates an elector has permanently moved, the county clerk and recorder shall act as follows:

(I) (A) If the search indicates that the elector moved within the state, the county clerk and recorder of the county in which the elector's new address is located shall mark the elector's registration record as "Active" and update the elector's registration record with the elector's new address and send, to the elector's old address, notice of the change by forwardable mail and a postage pre-paid pre-addressed return form by which the registrant may verify or correct the address information.

(B) If the elector returns the return form sent pursuant to sub-subparagraph (A) of this subparagraph (I) and indicates that he or she has not moved, the county clerk and recorder of the county in which the elector's old address is located shall immediately correct the elector's previously updated address in the statewide voter registration database.

(C) If the elector returns the return form confirming the new address, or if the elector does not return the return form, the county clerk and recorder shall leave the elector's new address and status as updated in the registration record pursuant to sub-subparagraph (A) of this subparagraph (I).

(II) Repealed.

(III) If the search indicates that the elector moved to a different state, the county clerk and recorder shall mark the elector's registration record "Inactive" and send a confirmation card and:

(A) If the elector returns the confirmation card and confirms the new address, the county clerk and recorder shall cancel the elector's registration record in the statewide voter registration database;

(B) If the elector does not return the confirmation card, the elector's registration record must remain "Inactive". If the inactive elector subsequently fails to vote in two consecutive general elections, the county clerk and recorder shall cancel the elector's registration record in accordance with section 1-2-605 (7).

(C) If the elector returns the confirmation card and indicates the elector has not moved, the county clerk and recorder shall immediately correct the elector's registration record in the statewide voter registration database and mark the voter "Active".

(c) A county clerk and recorder shall make corrections to address updates made pursuant to a national change of address search upon receiving additional information from the elector.

(3) Repealed.

(4) If any search conducted pursuant to this section indicates that an elector has added or changed a post office box, the county clerk and recorder shall update the elector's registration record with the new post office box as the elector's mailing address and send him or her a confirmation card in accordance with section 1-2-605. The card must notify the elector of the change in mailing address and apprise the elector of his or her place of residence for voting purposes.

(5) In addition to the search conducted by the secretary of state pursuant to subsection (1) of this section, a county clerk and recorder may conduct a national change of address search using the national change of address database administered by the United States postal service as frequently as he or she sees fit.



§ 1-2-303. Multiple registration - most recent date of registration determines precinct in which allowed to vote

(1) If a registered elector is registered to vote in more than one precinct in this state, the elector shall vote only in the precinct which pertains to the most recent date of registration, as determined by the secretary of state's master list of registered electors.

(2) and (3) Repealed.



§ 1-2-305. Postelection procedures - voting history - definitions

(1) Not later than sixty days after a state election, the county clerk and recorder shall generate a list of electors within the county who submitted more than one ballot for the election.

(2) If it is determined that an elector has voted more than once, the secretary of state or the county clerk and recorder shall notify the proper district attorney for prosecution of a violation of this code.

(3) As used in this section, unless the context otherwise requires:

(a) "District of state concern" means a congressional district or a unique political subdivision with territory in more than one county and with its own enabling legislation, as identified by rules adopted by the secretary of state pursuant to section 1-1-104 (9.5).

(b) "State election" means a general, primary, or congressional vacancy election, a special legislative election involving more than one county, a ballot issue election involving a statewide ballot issue, or any election involving a candidate or ballot issue for a district of state concern.

(4) No later than March 1 of each year following a year in which a general election was held, the secretary of state shall distribute to each major and minor political party, free of charge, a list of individuals who actually voted in such election. Such list may be in the form of a computer list.






Part 4 - High School Registration

§ 1-2-401. Legislative declaration

It is the intent of the general assembly that, in order to promote and encourage voter registration of all eligible electors in the state, registration should be made as convenient as possible. It is determined by the general assembly that if voter registration is convenient, the number of registered voters will increase. It is further determined by the general assembly that support and cooperation of school officials and interested citizens will make high school registration successful. It is therefore the purpose of this part 4 to encourage voter registration by providing convenient registration procedures for qualified high school students, employees, and other persons by using high school deputy registrars.



§ 1-2-402. Registration by high school deputy registrars

(1) Each principal of a public high school, or the principal's designee who is a registered voter in the county, may serve as a deputy registrar. The principal of each high school shall notify the county clerk and recorder of the county in which the high school is located of the name of the school's deputy registrar, and the county clerk and recorder shall maintain a list of the names of all of the high school deputy registrars in that county in a public file.

(2) The high school deputy registrar may register any student, employee of the school, other person who attends school functions, or any other person who is eligible to register to vote. Voter registration may be made available only when the school is open for classes or any other school or community function. The high school deputy registrar shall take registrations only on school district premises.

(3) A high school deputy registrar may have available an official application form for voter registration for each student who is eighteen years of age or who will be eighteen years of age at the time of the next election.



§ 1-2-403. Training and registration materials for high school deputy registrars - processing applications

(1) The county clerk and recorder shall train and supervise the high school deputy registrars, and, after training is completed, shall administer the oath of office to the high school deputy registrars.

(2) The county clerk and recorder shall issue sufficient registration materials to each high school deputy registrar for the registration of all eligible students, employees, and other persons at the high school which the high school deputy registrar serves. The high school deputy registrar shall give a receipt to the county clerk and recorder for all materials issued.

(3) (a) The high school deputy registrar shall stamp the application for registration with a validation stamp and provide the applicant with a receipt verifying the registration application.

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), the high school deputy registrar shall forward applications and changes on a weekly basis to the county clerk and recorder of the county in which the high school is located.

(II) (A) During the last week allowed for registration applications submitted by mail prior to any election, the high school deputy registrar shall forward applications daily to the county clerk and recorder of the county in which the high school is located.

(B) Within eight days prior to an election, a high school deputy registrar shall accept an application tendered under this section and shall immediately inform the applicant that, to vote in the upcoming election, the voter must go to a voter service and polling center.

(4) Upon receipt of an application, the county clerk and recorder shall determine if the application is complete. If the county clerk and recorder determines that the application is complete, the applicant shall be deemed registered as of the date of application. If the county clerk and recorder determines that the application is not complete, the county clerk and recorder shall notify the applicant, stating the additional information required. The applicant shall be deemed registered as of the date of application when the additional information is provided any time prior to the actual voting.






Part 5 - Mail Registration and Registration at Voter Registration Agencies

§ 1-2-501. Form for mail and agency registration - procedures for registration by mail for first-time electors - additional identifying information to be provided by first-time registrants

(1) The secretary of state, in consultation with the federal election assistance commission, shall develop an application form that may be used for mail voter registration, voter registration at voter registration agencies, and voter change of address. The form developed must:

(a) Require only such identifying information, including the signature of the applicant and other information such as data relating to previous registration by the applicant, as is necessary to enable the appropriate county clerk and recorder to assess the eligibility of the applicant and to administer voter registration and other parts of the election process;

(b) Include a statement that:

(I) Specifies each eligibility requirement, including citizenship;

(II) Contains an affirmation that the applicant meets each requirement; and

(III) Requires the signature of the applicant, under penalty of perjury;

(b.5) (I) Include:

(A) The question: "Are you a citizen of the United States of America?" and boxes for the applicant to indicate whether the applicant is or is not a citizen of the United States;

(B) The question "Will you be eighteen years of age on or before election day?" and boxes for the applicant to indicate whether or not the applicant will be eighteen years of age or older on election day;

(C) The statement "If you checked 'no' in response to either of these questions, do not complete this form."; and

(D) A statement informing the applicant that, if the form is submitted by mail and the applicant has not previously voted in the county, or in the state if the statewide voter registration system required by section 1-2-301 is operating, the applicant shall submit with the registration form a copy of identification as defined in section 1-1-104 (19.5), the applicant's driver's license number, or the last four digits of the applicant's social security number, otherwise the applicant will be required to submit a copy of identification with the applicant's mail ballot or absentee ballot.

(II) If an applicant for registration fails on the mail registration form to answer the question specified in sub-subparagraph (A) of subparagraph (I) of this paragraph (b.5), the state or local election official shall notify the applicant of the failure and provide the applicant with an opportunity to complete the form in a timely manner to allow for the completion of the registration form prior to the next election for federal office.

(c) Not include any requirement for notarization or other formal authentication; and

(d) Include, in print that is identical to that used in the affirmation portion of the application:

(I) A statement of the penalties provided by law for submission of a false voter registration application;

(II) A statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes; and

(III) A statement that if an applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration purposes.

(e) Repealed.

(1.5) Repealed.

(2) (a) Subject to the requirements of paragraph (b) of this subsection (2), in addition to the identifying information required to be provided by the elector pursuant to subsection (1) of this section, a person who applies to register by mail in accordance with this part 5 shall submit with the registration application:

(I) In the case of an elector who has been issued a current and valid Colorado driver's license or a current and valid identification card issued by the department of revenue in accordance with part 3 of article 2 of title 42, C.R.S., the number of the elector's Colorado driver's license or identification card; or

(II) In the case of an elector who has not been issued a current and valid Colorado driver's license or a current and valid identification card issued by the department of revenue in accordance with part 3 of article 2 of title 42, C.R.S., the last four digits of the person's social security number.

(a.5) If an applicant has not been issued a current and valid Colorado driver's license, has not been issued a current and valid identification card by the department of revenue in accordance with part 3 of article 2 of title 42, C.R.S., and does not have a social security number, the secretary of state shall assign the applicant a number for voter registration purposes in accordance with section 1-2-204 (2.5).

(b) Notwithstanding any other provision of law, a Colorado driver's license number, the number of an identification card issued by the department of revenue in accordance with the requirements of part 3 of article 2 of title 42, C.R.S., or the last four digits of the person's social security number shall only be received in satisfaction of the requirements of this subsection (2) where the state or local election official matches the number of the driver's license or identification card or the person's social security number submitted under paragraph (a) of this subsection (2) with an existing state identification record bearing the same number, name, and date of birth as provided in such registration information.

(c) If the elector does not comply with the requirements of this subsection (2), the county clerk and recorder shall not register the elector.



§ 1-2-502. Form for agency registration

(1) In addition to the information required in section 1-2-501, the form used at a voter registration agency shall include:

(a) The question, "If you are not registered to vote where you live now, would you like to apply to register to vote here today?";

(b) If the agency provides public assistance, the statement, "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.";

(c) Boxes for the applicant to check to indicate whether the applicant would like to register or decline to register to vote, together with the statement, in close proximity to the boxes and in prominent type, "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.";

(d) The statement, "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private.".

(e) The statement, "If you believe that someone has interfered with your right to register or to decline to register to vote, your right to privacy in deciding whether to register or in applying to register to vote, or your right to choose your own political party or other political preference, you may file a complaint with the secretary of state." The form shall also include the address and telephone number of the secretary of state.

(2) All agencies providing an opportunity to complete the voter registration forms shall keep copies of all records relating to the completion of the forms for two years. The forms shall not be considered public records but are available to the secretary of state for purposes of compiling data in compliance with the federal "National Voter Registration Act of 1993", 52 U.S.C. sec. 20501 et seq.



§ 1-2-503. Availability of forms

The application forms for mail voter registration shall be available for distribution through governmental and private entities, with particular emphasis on making them available for organized voter registration programs.



§ 1-2-504. Voter registration agencies

(1) The following offices are designated as voter registration agencies:

(a) All offices that provide public assistance;

(b) All offices that provide state-funded programs primarily engaged in providing services to persons with disabilities;

(c) All recruitment offices of the armed forces of the United States; and

(d) Any other federal, state, local government, or nongovernment office that chooses to provide voter registration service or applications.

(2) The following agencies may provide application forms for mail voter registration:

(a) All offices of county clerk and recorders;

(b) All federal post offices; and

(c) Any other federal, state, local government, or nongovernment office that chooses to provide voter registration service or applications.



§ 1-2-505. Services at voter registration agencies - services to persons with disabilities

(1) At each voter registration agency, the following services shall be made available with each application made in person for service or assistance and with each recertification, renewal, or change of address form relating to the service or assistance:

(a) Distribution of mail voter registration application forms;

(b) Assistance to applicants in completing agency voter registration application forms, unless the applicant refuses such assistance; and

(c) Acceptance of completed agency voter registration application forms for transmittal to the appropriate county clerk and recorder.

(2) If a voter registration agency provides services to a person with a disability at the person's home, the agency shall provide the services described in subsection (1) of this section at the person's home.



§ 1-2-506. Prohibitions

(1) A person who provides the services described in section 1-2-505 shall not:

(a) Seek to influence an applicant's political preference or party registration;

(b) Display any political preference or party allegiance;

(c) Make any statement to an applicant or take any action, the purpose or effect of which is to discourage the applicant from registering to vote;

(d) Make any statement to an applicant or take any action, the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits.

(2) A person who provides the services described in section 1-2-505 shall ensure that the identity of the voter registration agency through which any particular voter is registered is not disclosed to the public.

(3) No information relating to a declination to register to vote made in connection with an application completed at a voter registration agency may be used for any purpose other than voter registration.



§ 1-2-507. Transmittal of voter registration applications - when

(1) Except as provided in subsection (2) of this section, a completed agency registration application accepted at a voter registration agency shall be transmitted to the county clerk and recorder not later than five days after the date of acceptance; except that, within twenty-two days before an election, a voter registration agency must transmit completed voter registration applications on a daily basis.

(2) Within eight days before an election, a voter registration agency shall accept the application and immediately inform the applicant that he or she must go to a voter service and polling center in order to vote in that election.



§ 1-2-508. Receipt of voter registration applications - effective dates - legislative intent

(1) The county clerk and recorder shall ensure that any eligible applicant is registered to vote in an election if:

(a) In the case of registration with a driver's license application, the valid voter registration application of the applicant is accepted by a driver's license examination facility no later than eight days before the date of an election;

(a.5) In the case of registration through the online voter registration system established pursuant to section 1-2-202.5, the application is submitted no later than the eighth day before the date of the election;

(b) In the case of registration by mail, the valid voter registration application of the applicant is postmarked not later than eight days before the date of the election;

(c) In the case of registration by mail where the application has no postmark, the date of registration is the date that the application is received;

(d) In the case of registration at a voter registration agency, the valid agency voter registration application of the applicant is accepted at the voter registration agency not later than eight days before the date of the election;

(e) In the case of registration through a voter registration drive, the valid voter registration is submitted no later than twenty-two days before an election; and

(f) In any other case, the valid voter registration application of the applicant is received by the appropriate county clerk and recorder not later than eight days before the date of the election, except as otherwise permitted by section 1-2-217.7.

(2) (a) The effective date of a voter registration application or change of registration that is completed at the office of the county clerk and recorder or in the presence of a deputy registrar is the date received by the office of the county clerk and recorder or by the registrar.

(b) The effective date of an application or change of registration that is completed at a driver's license examination facility or voter registration agency is the date that the application or change is accepted by the facility or agency.

(c) The effective date of a voter registration application or change of registration that is completed by a mail registration form is the date of the postmark or receipt by the county clerk and recorder, whichever is earlier.

(d) The effective date of a voter registration application or change of registration made at a voter service and polling center pursuant to section 1-2-217.7 is the date that the application is made by the elector.

(3) (a) (I) Notwithstanding the voter registration application deadlines contained in this section and this code, a county clerk and recorder shall accept and process a voter registration application received after the deadlines specified in subsection (1) of this section, including applications received through the online voter registration system. Any person who submits a voter registration application within eight days of an election shall be informed that he or she will not receive a mail ballot but may either pick up a ballot in person or vote in person at a voter service and polling center.

(II) It is the general assembly's intent, in enacting this paragraph (a), to use modern technology to maximize the efficiency of operations at voter service and polling centers by allowing the continuous processing of voter registration applications for eligible persons in accordance with this article.

(b) If a voter has already cast a ballot in an election, and submits an application after casting the ballot, the county clerk and recorder shall defer processing that voter's application until after the close of the election.



§ 1-2-509. Reviewing voter registration applications - notification

(1) Upon receipt of an application, if the applicant resides in a county other than the county receiving the application, the county clerk and recorder shall within five days transmit the application to the clerk and recorder of the applicant's county; except that, if the application is received thirty days or less before an election, the application shall be transmitted as expeditiously as possible.

(2) Upon receipt of an application, the county clerk and recorder shall verify that the application is complete and accurate. If the application is complete and accurate, the county clerk and recorder shall notify the applicant of the registration. If the application is not complete or is inaccurate, the county clerk and recorder shall notify the applicant, stating the additional information required.

(3) (a) Within ten business days after receipt of the application, the county clerk and recorder shall notify each applicant of the disposition of the application by nonforwardable mail and proceed in accordance with paragraph (b) of this subsection (3).

(b) (I) If within twenty business days after receipt of the application the notification is returned to the county clerk and recorder as undeliverable, the applicant shall not be registered.

(II) If the notification is not returned within twenty business days as undeliverable, then the applicant shall be deemed registered as of the date of the application; except that, if the applicant was notified that the application was not complete, then the applicant is deemed registered as of the date of the application if the additional information is provided at any time prior to the actual voting. If such applicant does not provide the additional information necessary to make his or her application complete and accurate within twenty-four months after notification is sent pursuant to subsection (2) of this section, the applicant must reapply in order to be registered.

(III) If the notification is returned to the county clerk and recorder as undeliverable after twenty days after receipt of the application, the county clerk and recorder shall mark the applicant's registration record "Inactive" and send a confirmation card.



§ 1-2-510. Public disclosure of voter registration activities

(1) The secretary of state shall maintain for at least two years and shall make available for public inspection and copying at a reasonable cost, all records concerning the implementation of programs and activities conducted for the purpose of ensuring the accuracy and currency of official lists of eligible voters, except to the extent that the records relate to a declination to register to vote or to the identity of a voter registration agency through which any particular voter is registered.

(2) The records maintained pursuant to subsection (1) of this section shall include lists of the names and addresses of all persons to whom confirmation notices are sent and information concerning whether or not each person has responded to the notice as of the date that inspection of the records is made.

(3) The secretary of state is also responsible for filing any reports or information concerning the implementation of the federal "National Voter Registration Act of 1993", 52 U.S.C. sec. 20501 et seq., with the federal election commission as may be required.



§ 1-2-511. Prosecutions of violations

Any person who believes a violation of this part 5 has occurred may file a written complaint no later than sixty days after the date of the violation with the secretary of state. If the secretary of state determines, after a hearing, that the violation has occurred, he or she shall so notify the attorney general, who may institute a civil action for relief, including a permanent or temporary injunction, a restraining order, or any other appropriate order, in the district court. Upon a proper showing that such person has engaged or is about to engage in any prohibited acts or practices, a permanent or temporary injunction, restraining order, or other order shall be granted without bond by the court. If, within one hundred twenty days after a complaint is filed with the secretary of state, no civil action for relief is instituted by the attorney general, the complainant shall have a private right of action based on an alleged violation of this part 5 and may institute a civil action in district court for any appropriate remedy. Any such action shall be filed within one year from the date of the alleged violation.






Part 6 - Cancellation of Registration

§ 1-2-601. Withdrawal of registration

At any time that registration is permitted in the county clerk and recorder's office, any person who desires to withdraw or cancel his or her own registration may do so by filing with the county clerk and recorder a self-affirmation of withdrawal of registration, and the self-affirmation shall be used as the record of evidence to cancel the elector's registration record.



§ 1-2-602. Deceased electors

(1) As soon as is practicable after the end of each month, the state registrar of vital statistics shall furnish the secretary of state with a report of all persons eighteen years of age or older who have died during the previous month. To the extent possible, persons on the report shall be identified by name, county of residence, date of birth, and social security number.

(2) The secretary of state shall forward to each county clerk and recorder monthly the information received from the state registrar of vital statistics concerning persons registered to vote in the county who have died.

(3) The county clerk and recorder shall cancel the registration of any elector who is deceased and of whose death the county clerk and recorder has received notice pursuant to subsection (2) of this section.

(3.5) The secretary of state may by electronic means cancel the registration of any elector who is deceased and of whose death the secretary has received notice pursuant to subsection (1) of this section.

(4) The county clerk and recorder shall cancel the registration of any elector who is deceased when the county clerk and recorder receives written notice of the fact. The written notice shall be signed by a family member of the deceased. If the county clerk and recorder has sufficient proof that an elector is deceased, cancellation may be made without such written notice.



§ 1-2-603. Notification that elector has moved and registered in different county

(1) If the elector registers to vote in another county, the county clerk and recorder of the elector's new county of residence shall transfer the elector's registration record from the old county in accordance with the following requirements:

(a) If the elector provides a name, date of birth, and prior address and the county clerk and recorder can match the name, date of birth, and prior address to the elector's prior registration record, the elector's registration record shall be transferred from the old county.

(b) If the elector provides a name and date of birth but does not provide a prior address, the elector's registration record shall be transferred from the old county only if:

(I) The elector provides a driver's license or identification card number, and the county clerk and recorder of the new county of residence can match the name, date of birth, and driver's license or identification card number to the elector's prior registration record; or

(II) The elector provides a social security number, and the county clerk and recorder of the new county of residence can match the name, date of birth, and social security number to the elector's prior registration record.

(c) If the elector does not provide a prior address, driver's license number, or social security number, the registration record shall not be transferred from the old county unless the elector submits additional information that complies with the requirements of this subsection (1). The county clerk and recorder of the county of prior residence may send notice to the elector by forwardable mail to the elector's address of record. Any such notice shall have a returnable portion that has the return postage prepaid and is preaddressed to the sending county clerk and recorder, and shall include an area for the elector to indicate if the elector has moved to another county and wishes to have his or her registration record transferred from the old county.

(2) If a county clerk and recorder receives a notice from the secretary of state or from an election official in another state that the elector has registered to vote in another state, the county clerk and recorder of the county of prior residence shall cancel the registration record if the name and birth date or the name and social security number of the elector match.



§ 1-2-604. Cancellation of electors with multiple registrations

(1) Based upon an examination of the secretary of state's master lists of registered electors, each county clerk and recorder shall generate a list containing the name of each elector who is registered in more than one precinct in the state and shall cancel from the county's master lists of registered electors the name of the elector wherever it appears, except where it corresponds to the elector's most recent date of registration.

(2) (Deleted by amendment, L. 2009, (HB 09-1018), ch. 158, p. 684, § 6, effective August 5, 2009.)

(3) (a) The county clerk and recorder may not cancel the registration record pursuant to subsection (1) of this section unless there is a match in the county's registration records and the statewide voter registration database with respect to, at a minimum, the following types of identifying information:

(I) The elector's name, date of birth, and prior residence; or

(II) The elector's name, date of birth, and driver's license number or social security number.

(b) If the county clerk and recorder is not able to cancel the registration record pursuant to paragraph (a) of this subsection (3), the county clerk and recorder shall send a notice to the elector whose record the clerk and recorder intends to cancel. The notice shall be sent to that elector's address of record, shall have a returnable portion that has the return postage prepaid and that is preaddressed to the sending county clerk and recorder, and shall include an area for the elector to indicate if the elector has moved to another county and wishes to have his or her registration record transferred from the old county.



§ 1-2-605. Canceling registration - procedures

(1) (a) Correspondence by mail from the county clerk and recorder to a registered elector of a county must include, at a minimum, the elector's name and address.

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), if correspondence described in paragraph (a) of this subsection (1) is returned by the United States postal service as undeliverable, the county clerk and recorder shall mark the elector's registration record "Inactive" and mail the elector a confirmation card.

(II) If correspondence described in paragraph (a) of this subsection (1) is returned by the United States postal service as undeliverable and the elector's registration record is already marked "Inactive", the county clerk and recorder shall not modify the record and may not mail the elector a confirmation card.

(c) If an elector's confirmation card is not returned to the county clerk and recorder as undeliverable, the county clerk and recorder shall not change the elector's registration record.

(2) Repealed.

(3) Any registered elector whose registration record is marked "Inactive" is eligible to vote in any election where registration is required if the elector meets all other requirements.

(4) A county clerk and recorder shall mark an "Inactive" elector's registration record as "Active" if:

(a) The elector updates his or her registration information; or

(b) The elector votes in an election conducted by a county clerk and recorder or an election for which the registration information has been provided to the clerk and recorder; or

(c) (Deleted by amendment, L. 2013.)

(d) The elector completes, signs, and returns a confirmation card or change of address card.

(5) If an active elector's mail ballot is returned to the county clerk and recorder by the United States postal service as undeliverable, the county clerk and recorder shall mark the elector's registration record "Inactive" and send to the elector a confirmation card by which the elector may verify or correct the address information. If the elector verifies that he or she has moved within the state, the county clerk and recorder shall forward the address information to the county clerk and recorder of the county in which the voter resides to update the elector's registration record with the new address. If the elector verifies that he or she has moved outside the state, the county clerk and recorder shall cancel the elector's registration record. If the elector fails to respond, the county clerk and recorder shall leave the registration record of that elector marked "Inactive".

(6) (Deleted by amendment, L. 2013.)

(7) If an elector whose registration record is marked "Inactive" fails to update his or her registration record, fails to respond to any confirmation card, and fails to vote in any election conducted by the county clerk and recorder during the time period that includes two consecutive general elections since the elector's registration record was marked "Inactive", the county clerk and recorder shall cancel the elector's registration record. Nothing in this section allows an elector's registration record to be canceled solely for failure to vote.

(8) No later than ninety days following any general election, the county clerk and recorder shall furnish to the county chairperson of each major political party a list containing the names, addresses, precinct numbers, and party affiliations of the electors whose registration records were canceled pursuant to this section.

(9) to (11) (Deleted by amendment, L. 2013.)



§ 1-2-606. Cancellation by reason of criminal conviction in federal court

(1) If an elector whose residence is in the state of Colorado is convicted of a felony in a district court of the United States, the United States attorney shall give written notice of the conviction to the secretary of state of Colorado. The notice shall include the name of the offender, the offender's age and residence address, the date of entry of the judgment, a description of the offenses of which the offender was convicted, and the sentence imposed by the court. The United States attorney shall additionally give the secretary of state written notice of the vacation of the judgment if the conviction is overturned.

(2) The secretary of state shall forward the information received pursuant to this section to the applicable county clerk and recorder of the county in which the offender resides.

(3) The county clerk and recorder shall cancel the registration of the elector as of the date of receipt of the information from the secretary of state, and the registration shall remain canceled until the offender reregisters to vote.






Part 7 - Voter Registration Drives

§ 1-2-701. Registration of voter registration drive - training - rules

(1) Before commencing a voter registration drive, a voter registration drive organizer shall file a statement of intent to conduct a voter registration drive with the secretary of state in the manner prescribed by the secretary of state by rules promulgated in accordance with article 4 of title 24, C.R.S. The voter registration drive organizer shall designate on the statement the agent of the voter registration drive, who shall be a resident of the state.

(2) A voter registration drive organizer and a voter registration drive circulator shall fulfill the training requirements established by the secretary of state by rules promulgated in accordance with article 4 of title 24, C.R.S.

(3) (a) Prior to circulating any voter registration applications, a person intending to work as a circulator on a voter registration drive shall complete the training provided by the voter registration drive organizer and sign an affirmation affirming that he or she fulfilled the training requirements for circulators.

(b) A voter registration drive organizer shall maintain and make available to the secretary of state records evidencing the training completed by its circulators.



§ 1-2-702. Conducting a voter registration drive

(1) A voter registration drive organizer shall use the form of the voter registration application approved by the secretary of state by rule.

(2) A circulator working on a voter registration drive shall collect a voter registration application distributed by the voter registration drive and offered by an elector and deliver the application to the voter registration drive organizer. A voter registration drive organizer shall deliver the application to the county clerk and recorder of the county in which the elector resides according to the address indicated on the application. The application shall be delivered no later than fifteen business days after the application is signed, or, if the application is sent by mail, it shall be postmarked no later than fifteen business days after the application is signed; except that an application shall be delivered or mailed no later than the registration deadline set forth in section 1-2-201 (3).

(2.5) Within twenty-two days prior to an election, before accepting for delivery a voter registration application form from any elector, a circulator working on a voter registration drive shall inform the elector that, to vote in the upcoming election, the elector must submit an application for registration at a voter service and polling center or the elector's county clerk and recorder's office or through the online voter registration system established pursuant to section 1-2-202.5.

(3) A voter registration drive organizer shall not compensate a circulator working on the voter registration drive based on the number of voter registration applications the circulator distributes or collects.



§ 1-2-703. Violations - penalties

(1) A voter registration drive organizer that conducts a voter registration drive without filing the statement of intent with the secretary of state in accordance with section 1-2-701 or without maintaining a designated agent in the state or that uses a voter registration application form other than the form approved by the secretary of state by rule shall be punished by a fine not to exceed five hundred dollars.

(2) A voter registration drive organizer that fails to fulfill the training requirements established by the secretary of state in accordance with section 1-2-701 (2) shall be punished by a fine not to exceed five hundred dollars.

(3) (a) and (b) Repealed.

(c) A voter registration drive organizer that intentionally fails to deliver a voter registration application to the proper county clerk and recorder in the manner and time prescribed by section 1-2-702 (2) shall be punished by a fine not to exceed five thousand dollars.

(4) A voter registration drive organizer that compensates a circulator working on a voter registration drive based on the number of voter registration applications the circulator distributes or collects shall be punished by a fine not to exceed one thousand dollars.









Article 3 - Political Party Organization

§ 1-3-100.3. Definitions

As used in this article:

(1) "Political party" means a major political party as defined in section 1-1-104 (22).



§ 1-3-101. Party affiliation required - residence

(1) In order to vote at any precinct caucus, assembly, or convention of a political party, the elector must be a resident of the precinct for thirty days, must be registered to vote no later than twenty-nine days before the caucus, assembly, or convention, and must be affiliated with the political party holding the caucus, assembly, or convention for at least two months as shown in the statewide voter registration system; except that any registered elector who has attained the age of eighteen years or who has become a naturalized citizen during the two months immediately preceding the meeting may vote at any caucus, assembly, or convention even though the elector has been affiliated with the political party for less than two months.

(2) Notwithstanding subsection (1) of this section and section 1-2-101 (1)(b), an elector who moves from the precinct where registered during the twenty-nine days prior to any caucus shall be permitted to participate and vote at the caucus in the precinct of the elector's former residence but shall not be eligible for election as a delegate or for nomination as a precinct committeeperson in the former precinct.

(3) (a) No later than twenty-eight days prior to the date of the precinct caucus, the county clerk and recorder shall furnish without charge to each major political party in the county a list of the registered electors in the county who are affiliated with that political party.

(b) Repealed.



§ 1-3-102. Precinct caucuses

(1) (a) (I) Precinct committee persons and delegates to county assemblies shall be elected at precinct caucuses that shall be held in a public place or in a private home that is open to the public during the caucus in or proximate to each precinct at a time and place to be fixed by the county central committee or executive committee of each political party. Except as otherwise provided by subparagraph (III) of this paragraph (a), the precinct caucuses shall be held on the first Tuesday in March, in each even-numbered year, which day shall be known as "precinct caucus day".

(II) Repealed.

(III) In a year in which a presidential election will be held, a political party may, by decision of its state central committee, hold its precinct caucuses on the first Saturday following the presidential primary election. The committee shall notify the secretary of state and the clerk and recorder of each county in the state of the decision within five days after the decision.

(b) Any private home in which a precinct caucus is to be held shall be accessible to persons with disabilities in accordance with the rules of the county central committee or executive committee of each political party. The rules shall specify guidelines for determining whether a private home is accessible to persons with disabilities for purposes of this subsection (1) and for determining controversies regarding such accessibility.

(2) (a) The participants at the precinct caucus shall also elect two precinct committeepersons. Any person eighteen years of age or older may be a candidate for the office of precinct committeeperson if he or she has been a resident of the precinct for thirty days and has been affiliated with the political party holding the precinct caucus for a period of at least two months preceding the date of the precinct caucus; except that any person who has attained the age of eighteen years or who has become a naturalized citizen during the two months immediately preceding the precinct caucus may be a candidate for the office of precinct committeeperson even though he or she has been affiliated with the political party for less than two months as shown in the statewide voter registration system. The two people receiving the highest number of votes at the caucus for precinct committeeperson are elected as the precinct committeepersons of the precinct. If two or more candidates for precinct committeeperson receive an equal and the second highest number of votes, or if three or more candidates receive an equal and the highest number of votes, the election must be determined by lot by those candidates. All disputes regarding the election of precinct committeepersons are determined by the credentials committees of the respective party assemblies. The names of the committeepersons elected must be certified to the county assembly of the political party by the officers of the caucus. The county assembly shall ratify the list of committeepersons. The presiding officer and secretary of the county assembly shall file a certified list of the names and addresses, by precinct, of those persons elected as precinct committeepersons with the county clerk and recorder within four days after the date of the county assembly.

(b) Within ten days after the boundaries of an existing precinct are changed or a new precinct is created, the members of the party county central committee vacancy committee shall select members to fill the vacancies for precinct committeepersons.

(c) Repealed.

(d) The person elected as committeeperson at the caucus shall assume the office immediately following the caucus. Causes for removal of the elected committeeperson from office shall include, but not be limited to, the following:

(I) In the case of removal by the credentials committee at the county assembly, the person does not meet the qualifications for committeeperson;

(II) In the case of removal by the county central committee, the person has moved from the precinct or has changed affiliation.

(III) Repealed.

(3) and (4) Repealed.



§ 1-3-103. Party committees

(1) (a) At its own precinct caucus, each political party shall elect two committeepersons for each election precinct as provided in section 1-3-102. Each committeeperson shall hold the position for a term of two years after the date of the election, and each shall serve until a successor is duly elected or appointed and commences the term of office. In case of a vacancy in the office of precinct committeeperson, the members of the county central committee vacancy committee shall select a successor to fill the vacancy. The person selected shall be a resident of the precinct in which the vacancy occurred.

(b) (I) All of the precinct committeepersons of the political party in the county, all of the district captains and co-captains, if any, of the political party in the county, and the county party officers selected pursuant to paragraph (c) of this subsection (1), together with the elected county public officials, the state senators and representatives, the United States senators and representatives, the elected state public officials, and the district attorney, who are members of the party and who reside within the county, shall constitute the membership of the county central committee, but the multiple office shall not entitle a person to more than one vote, excluding proxies.

(II) In counties which have adopted a five-commissioner board or county home rule, such county central committee shall be constituted of all the precinct committeepersons from precincts in the county commissioner district, together with the officers selected pursuant to this subparagraph (II), and the state senators and representatives and the district attorney who are members of the party and who reside within the district. Such county central committee shall meet on the same date and select a chairperson and vice-chairperson in the same manner as the county central committee. Such central committee shall select a vacancy committee for the purpose of filling vacancies in the office of county commissioner held by members of the political party.

(c) Each county central committee shall meet on a date which falls between February 1 and February 15 of the odd-numbered years to organize by selecting a chairperson, a vice-chairperson, and a secretary and any other officers provided for in the county rules and shall select a vacancy committee authorized to fill vacancies in the county central committee and the offices held by members of the county central committee and shall select a separate vacancy committee to fill vacancies in the office of county commissioner held by members of the political party.

(d) Except as provided in paragraph (d) of subsection (4), paragraph (b) of subsection (5), and paragraph (b) of subsection (6) of this section, all other central committees shall meet on a date which falls between February 15 and April 1 of the odd-numbered years to organize by electing a chairperson, a vice-chairperson, and a secretary and shall select a vacancy committee authorized to fill vacancies in the central committees and in district and state offices held by members of the political party.

(e) Repealed.

(2) (a) The state central committee shall consist of the chairpersons and vice-chairpersons of the several party county central committees, together with the elected United States senators, representatives in congress, governor, lieutenant governor, secretary of state, state treasurer, attorney general, members of the board of regents, members of the state board of education, state senators, and state representatives, and any additional members as provided for by the state central committee bylaws. Two additional members shall be allowed the political party from each county that polled at least ten thousand votes at the last preceding general election for its candidate for governor or president of the United States. Two additional members shall be allowed for each additional ten thousand votes or major portion thereof so polled in the county. The additional members shall be elected by the county central committee of the political party.

(b) Within ten days after the adjournment of the organizational meeting of the state central committee of any political party, the chairperson and secretary of the state central committee shall file under oath with the secretary of state a full and complete roll of the membership of the state central committee.

(3) (a) The chairpersons and vice-chairpersons of the several party county central committees entirely or partially, who reside within each congressional district, together with the elected congressperson, the elected state board of education member of the party for the congressional district, the elected board of regents member of the party for the congressional district, and the state senators and representatives of the party who reside within the congressional district, shall constitute the party congressional central committee.

(b) If, in any county, or portion thereof, within the congressional district, any political party has polled at least ten thousand votes at the last preceding general election for its candidate for governor or president of the United States, the county shall be entitled to two additional members of the congressional central committee of the political party. Two additional members shall be allowed for each additional ten thousand votes or major portion thereof so polled by the party in the county or portion thereof within the congressional district. The additional members shall reside within the congressional district and shall be elected by those members of the county central committee of the political party who reside within the congressional district. The additional members shall be as equally divided as possible between male and female.

(c) Other members of the congressional central committees may be provided for by the state central committee bylaws.

(d) Each party congressional district central committee shall elect its own chairperson, vice-chairperson, and secretary and shall adopt its own bylaws concerning its conduct, which shall include but need not be limited to requirements for eligibility to vote in the congressional district assembly.

(e) The chairperson of each party congressional district central committee shall fix the time and place of each meeting of the committee, shall fix the time and place of its congressional district assembly, and shall preside over each meeting and the congressional district assembly.

(4) (a) The chairpersons and vice-chairpersons of the several party county central committees, who reside within each judicial district, together with the elected district attorney of the party for the judicial district, shall constitute the judicial district central committee.

(b) If, in any county within the judicial district, any political party has polled at least ten thousand votes at the last preceding general election for its candidate for governor or president of the United States, the county shall be entitled to two additional members of the judicial district central committee of the political party. Two additional members shall be allowed for each additional ten thousand votes or major portion thereof polled in the county. The additional members shall be elected by those members of the county central committee of the political party who reside within the judicial district. The additional members shall be as equally divided as possible between male and female.

(c) Other members of the judicial district central committee may be provided for by the state central committee bylaws.

(d) When a judicial district is comprised of one county or a portion of one county, the judicial district central committee shall consist of all elected precinct committeepersons, the elected district attorney, and the chairperson, the vice-chairperson, and the secretary of the county central committee, all of whom are of the party and reside in that judicial district. The committee shall meet on the same date and select a chairperson and vice-chairperson in the same manner as a party county central committee.

(e) Each party judicial district central committee shall elect its own chairperson, vice-chairperson, and secretary and shall adopt its own bylaws concerning its conduct, which shall include but need not be limited to requirements for eligibility to vote in the judicial district assembly.

(f) The chairperson of each party judicial district central committee shall fix the time and place of each meeting of the committee, shall fix the time and place of its district assembly, and shall preside over each meeting and the judicial district assembly.

(5) (a) When a state senatorial district is comprised of one or more whole counties or of a part of one county and all or a part of one or more other counties, a state senatorial central committee shall consist of the chairpersons, vice-chairpersons, and secretary of the several party county central committees, who reside within the state senatorial district. If any of those officers do not reside in the state senatorial district, replacements shall be provided who do reside in the district. The state senatorial central committee shall also include the elected state senator of the party for the state senatorial district, the state representatives of the party who reside within the state senatorial district, and a chairperson, vice-chairperson, and secretary of the state senatorial central committee, who may or may not be elected from among, but shall be elected by, the chairpersons, vice-chairpersons, and secretary, the state senator, and the state representatives.

(b) When a state senatorial district is comprised of a portion of one county, a state senatorial central committee shall consist of the elected precinct committeepersons, the elected state senator, the elected state representatives, and a chairperson, vice-chairperson, and secretary of the state senatorial central committee, all of whom are of the party and reside in that senatorial district. In addition, the chairperson, vice-chairperson, and secretary of the party county central committee shall be members of each state senatorial central committee, who reside within the senatorial district. The chairperson, vice-chairperson, and secretary of the state senatorial central committee may or may not be elected from among, but shall be elected by, the state senatorial central committee. The committee shall meet on the same date and select a chairperson and vice-chairperson in the same manner as the party county central committee.

(6) (a) When a state representative district is comprised of one or more whole counties or of a part of one county and all or a part of one or more other counties, a state representative central committee shall consist of the chairpersons, vice-chairpersons, and secretary of the several party county central committees, who reside within the state representative district. If any of those officers do not reside in the state representative district, replacements shall be provided who do reside in the district. The state representative central committee shall also include the elected state representative of the party for the state representative district, each state senator of the party who resides within that representative district, and a chairperson, vice-chairperson, and secretary of the state representative central committee, who may or may not be elected from among, but shall be elected by, the chairpersons, vice-chairpersons, and secretary, the state representative, and the state senators.

(b) When a state representative district is comprised of a portion of one county, a state representative central committee shall consist of the elected precinct committeepersons, the elected state representative, the elected state senators, and a chairperson, vice-chairperson, and secretary of the state representative central committee, all of whom are of the party and reside in that state representative district. In addition, the chairperson, vice-chairperson, and secretary of the party county central committee, who reside within the state representative district, shall be members of the state representative central committee. The chairperson, vice-chairperson, and secretary of the state representative district central committee may or may not be elected from among, but shall be elected by, the state representative central committee. The committee shall meet on the same date and select a chairperson and vice-chairperson in the same manner as the party county central committee.

(7) No later than thirty days after the organizational meetings authorized by this section, the secretary of each party central committee prescribed by this section shall file with the secretary of state a list of the names, addresses, and telephone numbers of each of the officers elected, together with a list of the names, addresses, and telephone numbers of the vacancy committee selected.

(8) All references to elected public officials in this article shall include those public officials appointed to fill vacancies in elective offices.

(9) (a) No later than ninety days after the organization of the state central committees of the major political parties in each odd-numbered year, each committee shall adopt in its bylaws or rules its general guidelines and regulations for all county party matters. Such bylaws or rules shall establish a procedure for the selection of delegates to any party assembly that is consistent with party practice. Any method under such procedure for choosing or allocating delegates in a county based on the number of votes cast at an election for a particular candidate shall be uniform among the counties so that all types of ballots are counted or not counted for purposes of determining the number of votes cast. Any county central committee may adopt its own rules in conformance with those of the state central committee. In the absence of county rules pertaining to specific items, the party's state central committee's guidelines and rules shall apply. Each state central committee shall file its party's bylaws or rules with the secretary of state no later than the first Monday in February in each even-numbered year and, if filed prior to that date, the bylaws or rules may be amended until that date. No bylaw or rule may be filed or amended after the first Monday in February in each even-numbered year. Where the bylaws or rules are not filed in accordance with this section, the party's state central committee, as well as the party's county central committee, are subject to the code through the general election of the same year.

(b) Repealed.

(10) (a) Each party state senatorial central committee and each party state representative central committee shall elect its own chairperson, vice-chairperson, and secretary and adopt its own bylaws concerning its conduct, which shall include, but not be limited to, the listing of requirements for eligibility to vote in the state senatorial or state representative district assembly.

(b) The chairperson of each party state senatorial central committee and each party state representative central committee shall fix the time and place of meetings of the central committee, shall fix the time and place of its district assembly, and shall preside over the meetings and district assembly.



§ 1-3-104. Political party vacancy committees

All vacancies in state, congressional, judicial, senatorial, representative, or county commissioner party central committees shall be filled by the respective party county central committees pursuant to section 1-3-103.



§ 1-3-105. Powers of central committees

(1) Subject to the provisions of section 1-3-106 (2), the state central committee has the power to make all rules for party government.

(2) Any state, congressional, judicial, senatorial, representative, county commissioner, or county central committee may select a managing or executive committee and may authorize the executive committee to exercise any and all powers conferred upon the respective central committees.



§ 1-3-106. Control of party controversies

(1) The state central committee of any political party in this state has full power to pass upon and determine all controversies concerning the regularity of the organization of that party within any congressional, judicial, senatorial, representative, or county commissioner district or within any county and also concerning the right to the use of the party name. The state central committee may make rules governing the method of passing upon and determining controversies as it deems best, unless the rules have been provided by the state convention of the party as provided in subsection (2) of this section. All determinations upon the part of the state central committee shall be final.

(2) From the time the state convention of the party convenes until the time of its final adjournment, the state convention has all the powers given by subsection (1) of this section to the state central committee, but not otherwise. The state convention of the party may also provide rules that shall govern the state central committee in the exercise of the powers conferred upon the committee in subsection (1) of this section.



§ 1-3-107. Party platforms

(1) Any assembly or convention of any political party may formulate, adopt, and publish a platform for the political subdivision which the assembly or convention represents.

(2) Repealed.



§ 1-3-108. Use of party name

No person, group of persons, or organization shall use the name or address of a political party, in any manner, unless the person, group of persons, or organization has received permission to use the name or address from the executive committee of the political party.






Article 4 - Elections - Access to Ballot by Candidates

Part 1 - Primary Elections

§ 1-4-101. Primary elections - when - nominations - expenses

(1) Except as provided in section 1-4-104.5, a primary election shall be held on the last Tuesday in June of even-numbered years to nominate candidates of political parties to be voted for at the succeeding general election. Except as provided by section 1-4-1304 (1.5), only a major political party, as defined in section 1-1-104 (22), is entitled to nominate candidates in a primary election.

(2) (a) Each political party that is entitled to participate in the primary election must have a separate party ballot for use by electors affiliated with that political party. An elector is not required to vote in the same party primary as the elector voted in as part of a presidential primary election occurring in that same year, if such an election is held.

(b) The county clerk and recorder shall send to all active electors in the county who have not declared an affiliation or provided a ballot preference with a political party a mailing that contains the ballots of all of the major political parties. In this mailing, the clerk shall also provide written instructions advising the elector of the manner in which the elector will be in compliance with the requirements of this code in selecting and casting the ballot of a major political party. An elector may cast the ballot of only one major political party. After selecting and casting a ballot of a single major political party, the elector shall return the ballot to the clerk. If an elector casts and returns to the clerk the ballot of more than one major political party, all such ballots returned will be rejected and will not be counted.

(c) The secretary of state may by rule adopt additional ballot requirements necessary to avoid voter confusion in voting in primary elections.

(d) The primary election of all political parties shall be held at the same time and shall be conducted by the same election officials.

(3) All nominations by major political parties for candidates for United States senator, representative in congress, all elective state, district, and county officers, and members of the general assembly shall be made by primary elections; except that, for general elections occurring after January 1, 2001, nominations by major political parties for candidates for lieutenant governor shall not be made by primary elections and shall be made pursuant to section 1-4-502 (3). Neither the secretary of state nor any county clerk and recorder shall place on the official general election ballot the name of any person as a candidate of any major political party who has not been nominated in accordance with the provisions of this article, or who has not been affiliated with the major political party for the period of time required by section 1-4-601, or who does not meet residency requirements for the office, if any. The information found on the voter registration record of the county of current or previous residence of the person seeking to be placed on the ballot is admissible as prima facie evidence of compliance with this article.

(4) Except as otherwise provided in this code, all primary elections shall be conducted in the same manner as general elections insofar as the general election provisions are applicable, and the election officers for primary elections have the same powers and shall perform the same duties as those provided by law for general elections.

(5) All expenses incurred in the preparation or conduct of the primary election shall be paid out of the treasury of the county or state, as the case may be, in the same manner as for general elections.



§ 1-4-102. Methods of placing names on primary ballot

All candidates for nominations to be made at any primary election shall be placed on the primary election ballot either by certificate of designation by assembly or by petition.



§ 1-4-103. Order of names on primary ballot

Candidates designated and certified by assembly for a particular office shall be placed on the primary election ballot in the order of the vote received at the assembly. The candidate receiving the highest vote shall be placed first in order on the ballot, followed by the candidate receiving the next highest vote. To qualify for placement on the primary election ballot, a candidate must receive thirty percent or more of the votes of the assembly. The names of two or more candidates receiving an equal number of votes for designation by assembly shall be placed on the primary ballot in the order determined by lot in accordance with section 1-4-601 (2). Candidates by petition for any particular office shall follow assembly candidates and shall be placed on the primary election ballot in an order established by lot.



§ 1-4-104. Party nominees

Candidates voted on for offices at primary elections who receive a plurality of the votes cast shall be the respective party nominees for the respective offices. If more than one office of the same kind is to be filled, the number of candidates equal to the number of offices to be filled receiving the highest number of votes shall be the nominees of the political party for the offices. The names of the nominees shall be printed on the official ballot prepared for the ensuing general election.



§ 1-4-104.5. Primary election canceled - when

(1) If, at the close of business on the sixtieth day before the primary election, there is not more than one candidate for any political party who has been nominated in accordance with this article or who has filed a write-in candidate affidavit of intent pursuant to section 1-4-1101 for any office on the primary election ballot, the designated election official may cancel the primary election and declare each candidate the party nominee for that office at the general election. For purposes of other applicable law, such nominee shall be deemed a candidate in and the winner of the primary election. The name of each nominee shall be printed on the official ballot prepared for the ensuing general election.

(2) If a major political party has more than one candidate nominated for any office on the primary election ballot, the primary election shall be conducted as provided in section 1-4-101.

(3) If, at the close of business on the sixtieth day before the primary election, there is not more than one candidate for each major political party who has been nominated in accordance with this article for any office on the primary election ballot and a minor political party has more than one candidate nominated for any such office, the primary election shall be conducted as provided in section 1-4-101 for the nomination of the minor political party candidate only.



§ 1-4-105. Defeated candidate ineligible

No person who has been defeated as a candidate in a primary election shall be eligible for election to the same office by ballot or as a write-in candidate in the next general election unless the party vacancy committee nominates that person.






Part 2 - General Elections

§ 1-4-201. Time of holding general election

A general election shall be held in all precincts in this state on the Tuesday succeeding the first Monday of November in every even-numbered year.



§ 1-4-202. United States senators

At the general election in 1984 and every six years thereafter, one United States senator shall be elected for the next term; and, at the general election in 1986 and every six years thereafter, one United States senator shall be elected for the next term.



§ 1-4-203. Representatives in congress

At every general election, the number of representatives in congress to which the state is entitled shall be elected.



§ 1-4-204. State and district officers

At the general election in 1982 and every fourth year thereafter, the following state officers shall be elected: One governor, one lieutenant governor, one secretary of state, one state treasurer, and one attorney general. The lieutenant governor shall be elected jointly with the governor. At every general election, the number of members of the state house of representatives to which each representative district is entitled shall be elected in that district. Candidates for the offices of regents of the university of Colorado, state senators, members of the state board of education, and district attorneys shall be voted on at the general election immediately prior to the expiration of the regular terms for those offices.



§ 1-4-205. County commissioners

(1) (a) Members of the board of county commissioners shall be elected in each county, excluding a city and county, for a term of four years.

(b) No person shall be a county commissioner unless that person is a registered elector and has resided in the district for at least one year prior to the election.

(2) Each county having a population of less than seventy thousand shall have three county commissioners, any two of whom shall constitute a quorum for the transaction of business. One commissioner shall be elected at the general election in 1982 and every four years thereafter, and two commissioners shall be elected at the general election in 1984 and every four years thereafter.

(3) (a) In each county having a population of seventy thousand or more, the board of county commissioners may consist either of three members, any two of whom shall constitute a quorum for the transaction of business, or of five members, any three of whom shall constitute a quorum for the transaction of business.

(b) If the board consists of three commissioners, they shall be elected as provided in subsection (2) of this section and as provided in section 30-10-306.7 (5), C.R.S.

(c) In any county having a population of seventy thousand or more, the membership of the board of county commissioners may be increased from three to five members pursuant to section 30-10-306.5, C.R.S., or decreased from five to three members pursuant to section 30-10-306.7 (2)(a)(II), C.R.S.



§ 1-4-206. Other county officers

At the general election in 1982 and every four years thereafter, one county clerk and recorder, who shall be ex officio recorder of deeds and clerk of the board of county commissioners; one sheriff qualified pursuant to section 30-10-501.5, C.R.S.; one coroner qualified pursuant to section 30-10-601.5, C.R.S.; one treasurer, who shall be collector of taxes; one county superintendent of schools, unless the office of county superintendent of schools is abolished at a general election; one county surveyor; and one county assessor shall be elected in each county, excluding a city and county. The term of office of all such officials shall be four years.






Part 3 - Presidential Elections

§ 1-4-301. Time of holding presidential elections

At the general election in 1984 and every fourth year thereafter, the number of presidential electors to which the state is entitled shall be elected.



§ 1-4-302. Party nominations to be made by convention

(1) Any convention of delegates of a political party or any committee authorized by resolution of the convention may nominate presidential electors.

(2) All nominations for vacancies for presidential electors made by the convention or a committee authorized by the convention shall be certified by affidavit of the presiding officer and secretary of the convention or committee.



§ 1-4-303. Nomination of unaffiliated candidates - fee

(1) No later than 3 p.m. on the ninetieth day before the general election, a person who desires to be an unaffiliated candidate for the office of president or vice president of the United States shall submit to the secretary of state either a notarized candidate's statement of intent together with a nonrefundable filing fee of one thousand dollars or a petition for nomination pursuant to the provisions of section 1-4-802 and shall include either on the petition or with the filing fee the names of registered electors who are thus nominated as presidential electors. The acceptance of each of the electors shall be endorsed as appended to the first or last page of the nominating petition or the filing fee.

(2) Notwithstanding the amount specified for the fee in subsection (1) of this section, the secretary of state by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the secretary of state by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.



§ 1-4-304. Presidential electors

(1) The presidential electors shall convene at the capital of the state, in the office of the governor at the capitol building, on the first Monday after the second Wednesday in the first December following their election at the hour of 12 noon and take the oath required by law for presidential electors. If any vacancy occurs in the office of a presidential elector because of death, refusal to act, absence, or other cause, the presidential electors present shall immediately proceed to fill the vacancy in the electoral college. When all vacancies have been filled, the presidential electors shall proceed to perform the duties required of them by the constitution and laws of the United States. The vote for president and vice president shall be taken by open ballot.

(2) The secretary of state shall give notice in writing to each of the presidential electors of the time and place of the meeting at least ten days prior to the meeting.

(3) The secretary of state shall provide the presidential electors with the necessary blanks, forms, certificates, or other papers or documents required to enable them to properly perform their duties.

(4) If desired, the presidential electors may have the advice of the attorney general of the state in regard to their official duties.

(5) Each presidential elector shall vote for the presidential candidate and, by separate ballot, vice-presidential candidate who received the highest number of votes at the preceding general election in this state.



§ 1-4-305. Compensation

Every presidential elector of this state who attends and votes for those officers at the time and place appointed by law is entitled to receive the sum of five dollars per day for each day's attendance at the election and fifteen cents per mile for each mile traveled in going to and returning from the place where the electors meet, by the most usual route traveled, to be paid out of the general fund. The controller shall audit the amount and draw a warrant for the same.






Part 4 - Congressional Vacancy Elections

§ 1-4-401. Time of congressional vacancy elections

(1) Except as provided in section 1-4-401.5, when any vacancy occurs in the office of representative in congress from this state, the governor shall set a day to hold an election to fill the vacancy and cause notice of the election to be given as required in part 2 of article 5 of this title; but no congressional vacancy election shall be held during the ninety days prior to a general election or less than eighty-five days or more than one hundred days after the vacancy occurs.

(2) A congressional vacancy election shall be conducted and the results thereof surveyed and certified in all respects as nearly as practicable in like manner as for general elections, except as otherwise provided in this code.



§ 1-4-401.5. Special congressional vacancy election - continuity in representation - rules

(1) In the event of a declaration by the speaker of the United States house of representatives pursuant to 2 U.S.C. sec. 8 (b) that vacancies exist in more than one hundred of the offices of representatives in congress and where one or more of those vacancies is in the office of representative in congress from this state, the governor shall issue a proclamation setting a day to hold a special congressional vacancy election. The special congressional vacancy election shall be conducted on a Tuesday not more than forty-nine days after the date of the declaration, unless a general election for the office is to be held within seventy-five days of the date of the declaration.

(2) Candidates at the special congressional vacancy election shall be nominated by the party congressional central committee selected pursuant to section 1-3-103 (3) not later than ten days after the declaration by the speaker of the United States house of representatives described in subsection (1) of this section.

(3) A person who desires to be an unaffiliated candidate at the special congressional vacancy election shall submit to the secretary of state a notarized candidate's statement of intent together with a nonrefundable filing fee of five hundred dollars.

(4) The secretary of state shall have the authority to promulgate rules as may be necessary to administer and enforce any provision of this section or to adjust statutory deadlines to ensure that a special congressional vacancy election is held within the time required by this section and 2 U.S.C. sec. 8 (b).



§ 1-4-402. Nominations of political party candidates

(1) (a) Any convention of delegates of a political party or any committee authorized by resolution of the convention shall nominate a candidate to fill a vacancy in the unexpired term of a representative in congress. A state central committee, its managing or executive committee selected pursuant to section 1-3-105 (2), or any other committee designated by the bylaws of the state central committee to convene a convention to nominate a candidate to fill a vacancy in the unexpired term of a representative in congress shall convene the convention and shall provide the procedure for the nomination of the candidate. A copy of the notice of election, as set by the governor and filed with the secretary of state, shall be sent by certified mail to the state chairperson of each political party.

(b) Upon receipt of the notice, the state chairperson shall issue a call for the state convention, stating the number of delegates from each county and the method of their selection.

(c) No convention shall be held later than the twentieth day from the date of the order issued by the governor.

(d) (I) Any candidate nominated by a political party must be affiliated with the party for at least twelve consecutive months prior to the date the convention begins, as shown in the statewide voter registration system.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (d), if a political party has established a rule regarding the length of affiliation which is necessary to be eligible for nomination by convention for the office of representative in congress, the party rule shall apply.

(2) The nomination to fill the vacancy in the unexpired term of a representative in congress made by the political party convention or a committee authorized by the convention shall be certified by affidavit of the presiding officer and secretary of the convention or committee.



§ 1-4-403. Nomination of unaffiliated candidates for congressional vacancy election

(1) Except as provided in section 1-4-401.5, candidates for congress at a congressional vacancy election who do not wish to affiliate with a major political party may be nominated pursuant to the provisions of section 1-4-802.

(2) Petitions must be filed by 3 p.m. on the twentieth day after the date of the order issued by the governor.



§ 1-4-404. Nomination and acceptance of candidate

Any person nominated in accordance with this article 4 shall file a written acceptance with the secretary of state by mail or hand delivery. The written acceptance must be postmarked or received by the secretary of state within four business days after the adjournment of the assembly. If an acceptance is not filed within the specified time, the candidate is deemed to have declined the nomination, and the nomination must be treated as a vacancy to be filled as provided in part 10 of this article 4.






Part 5 - Qualifications for Office and Methods of Nomination

§ 1-4-501. Only eligible electors eligible for office

(1) No person except an eligible elector who is at least eighteen years of age, unless another age is required by law, is eligible to hold any office in this state. No person is eligible to be a designee or candidate for office unless that person fully meets the qualifications of that office as stated in the constitution and statutes of this state on or before the date the term of that office begins. The designated election official shall not certify the name of any designee or candidate who fails to swear or affirm under oath that he or she will fully meet the qualifications of the office if elected; or who is unable to provide proof that he or she meets any requirements of the office relating to registration, residence, or property ownership; or who the designated election official determines is not qualified to hold the office that he or she seeks based on residency requirements. The information found on the person's voter registration record is admissible as prima facie evidence of compliance with this section.

(2) No person is eligible to be a candidate for more than one office at one time; except that this subsection (2) does not apply to memberships on different special district boards. This subsection (2) shall not prohibit a candidate or elected official of any political subdivision from being a candidate or member of the board of directors of any special district or districts in which he or she is an eligible elector, unless otherwise prohibited by law.

(3) The qualification of any candidate may be challenged by an eligible elector of the political subdivision within five days after the designated election official's statement is issued that certifies the candidate to the ballot. The challenge shall be made by verified petition setting forth the facts alleged concerning the qualification of the candidate and shall be filed in the district court in the county in which the political subdivision is located. The hearing on the qualification of the candidate shall be held in not less than five nor more than ten days after the date the election official's statement is issued that certifies the candidate to the ballot. The court shall hear the testimony and other evidence and, within forty-eight hours after the close of the hearing, determine whether the candidate meets the qualifications for the office for which the candidate has declared. Provisions of section 13-17-101, C.R.S., regarding frivolous, groundless, or vexatious actions shall apply to this section.



§ 1-4-502. Methods of nomination for partisan candidates

(1) Except as otherwise provided in paragraphs (b) and (c) of subsection (3) of this section, nominations for United States senator, representative in congress, governor, lieutenant governor, secretary of state, state treasurer, attorney general, member of the state board of education, regent of the university of Colorado, member of the general assembly, district attorney, and all county officers to be elected at the general election may be made by primary election under section 1-4-101 or by assembly or convention under section 1-4-702 by major political parties, by petition for nomination as provided in section 1-4-802, or by a minor political party as provided in section 1-4-1304.

(2) Nominations for presidential electors to be elected at the general election and for candidates to fill vacancies to unexpired terms of representatives in congress to be elected at a congressional vacancy election may be made by a convention of a political party, or by a committee authorized by the convention, or by petition for nomination of an unaffiliated candidate as provided in parts 8 and 9 of this article.

(3) For general elections:

(a) The nomination of a major political party for lieutenant governor shall be made by the party's candidate for governor. No later than seven days following the primary election, the party's candidate for governor shall select a candidate for lieutenant governor. Other nominations for the office of lieutenant governor may be made by petition for nomination of an unaffiliated candidate as provided in section 1-4-802 or by a minor political party as provided in section 1-4-1304 (2).

(b) No person shall be eligible for a major political party nomination for lieutenant governor unless such person is a registered elector and has been affiliated with the major political party making the nomination, as shown in the record books of the county clerk and recorder, no later than the first business day of the January immediately preceding the election for which the person desires to be placed in nomination.

(c) Any person nominated as the candidate for lieutenant governor of a major political party pursuant to subsection (3)(a) of this section shall file a written acceptance with the secretary of state by mail or hand delivery. The written acceptance must be postmarked or received by the secretary of state within thirty days after the primary election. If an acceptance is not filed within the required time, the candidate is deemed to have declined the nomination, and the nomination must be treated as a vacancy to be filled as provided in part 10 of this article 4.



§ 1-4-503. Method of nomination for nonpartisan candidates

Nominations for all elected nonpartisan local government officials must be by petition for nomination as provided in part 8 of this article.



§ 1-4-504. Documents are public records

All certificates of designation, petitions, certificates of nomination, acceptances, declinations, and withdrawals are public records as soon as they are filed and are open to public inspection under proper regulation. When a copy of any document is presented at the time the original is filed or at any time thereafter and a request is made to have a copy compared and certified, the officer with whom the document is filed shall forthwith compare the copy with the original on file and, if necessary, correct the copy and certify and deliver the copy to the person who presented it upon the payment in advance of the copy and certification charge. All filed documents shall be preserved pursuant to section 1-7-802, unless otherwise ordered or restrained by some court.






Part 6 - Political Party Designation for Primary Election

§ 1-4-601. Designation of candidates for primary election

(1) Assemblies of the major political parties may make assembly designations of candidates for nomination on the primary election ballot. An assembly shall be held no later than seventy-three days preceding the primary election.

(2) An assembly must take no more than two ballots for party candidates for each office to be filled at the next general election. Every candidate receiving thirty percent or more of the votes of all duly accredited assembly delegates who are present and voting on that office must be certified by affidavit of the presiding officer and secretary of the assembly. If no candidate receives thirty percent or more of the votes of all duly accredited assembly delegates who are present and voting, a second ballot must be cast on all the candidates for that office. If on the second ballot no candidate receives thirty percent or more of the votes cast, the two candidates receiving the highest number of votes must be certified as candidates for that office by the assembly. The certificate of designation by assembly must state the name of the office for which each person is a candidate and the candidate's name and address, must designate in not more than three words the name of the political party which the candidate represents, and must certify that the candidate has been a member of the political party for the period of time required by party rule or by subsection (4) of this section if the party has no such rule. The candidate's affiliation, as shown in the statewide voter registration system, is prima facie evidence of political party membership. The certificate of designation must indicate the order of the vote received at the assembly by candidates for each office, but no assembly shall declare that any one candidate has received the nomination of the assembly. The certificate of designation must be filed in accordance with section 1-4-604. If two or more candidates receiving designation under this subsection (2) have received an equal number of votes, the order of certification of designation is determined by lot by the candidates. The assembly shall select a vacancy committee for vacancies in designation or nomination only.

(3) (a) Except as provided in paragraph (b) of this subsection (3), no later than four days after the adjournment of the assembly, each candidate designated by assembly shall file a written acceptance with the officer with whom the certificate of designation is filed. This acceptance may be transmitted by facsimile transmission. If the acceptance is transmitted by facsimile transmission, the original acceptance must also be filed and postmarked no later than ten days after the adjournment of the assembly. The acceptance shall state the candidate's name in the form in which it is to appear on the ballot. The name may include one nickname, if the candidate regularly uses the nickname and the nickname does not include any part of a political party name. If an acceptance is not filed within the specified time, the candidate shall be deemed to have declined the designation; except that the candidate shall not be deemed to have declined the designation and shall be included on the primary ballot if late filing of an acceptance is caused by the failure to timely file a certificate of designation or the failure to file such acceptance with such certificate of designation, as required by section 1-4-604 (1)(a).

(b) The written acceptance of a candidate nominated by assembly for any national or state office or for member of the general assembly, district attorney, or district office greater than a county office shall be filed by the presiding officer or secretary of such assembly with the certificate of designation of such assembly, as required by section 1-4-604 (1)(a). Nothing in this paragraph (b) shall prohibit a candidate from filing an acceptance of nomination directly with the officer with whom the certificate of designation is filed following written notice of such filing by the candidate to the presiding officer of the political party holding such assembly.

(4) (a) No person is eligible for designation by assembly as a candidate for nomination at any primary election unless the person was affiliated with the political party holding the assembly, as shown in the statewide voter registration system, no later than the first business day of the January immediately preceding the primary election, unless otherwise provided by party rules.

(b) Repealed.

(5) As used in this section, "political party" means a major political party as defined in section 1-1-104 (22).



§ 1-4-602. Delegates to party assemblies

(1) (a) (I) County assemblies shall be held no later than twenty-five days after precinct caucuses. If a political party holds its precinct caucuses on the first Tuesday in February in a year in which a presidential election will be held, the county assemblies of the political party shall be held not less than fifteen days nor more than fifty days after the precinct caucuses. The county central committee or executive committee shall fix the number of delegates from each precinct to participate in the county assembly pursuant to the procedure for the selection of delegates contained in the state party central committee's bylaws or rules. The persons receiving the highest number of votes at the precinct caucus shall be the delegates to the county assembly from the precinct. If two or more candidates receive an equal number of votes for the last available place in the election of delegates to county assemblies at the precinct caucuses, the delegate shall be determined by lot by the candidates. Except as provided in subsections (2) and (6) of this section, delegates to all other party assemblies shall be selected by the respective county assemblies from among the members of the county assemblies pursuant to the state party central committee's bylaws or rules.

(II) Repealed.

(b) In determining the number of delegates from precincts which have been created or split since the previous general election, the county central committee or executive committee may allocate delegates based on the number of registered voters affiliated with the political party, pursuant to the state party central committee's bylaws or rules.

(2) (a) In each state senatorial and representative district comprised of a portion of one county only, persons elected at precinct caucuses as delegates to the county assemblies shall serve also as delegates to the senatorial and representative district assemblies.

(b) In each state senatorial and representative district comprised of one or more whole counties and a portion of one or more counties or comprised of portions of two or more counties, the number of delegates to the senatorial and representative district assemblies shall be apportioned among the counties by the party's senatorial or representative central committee according to the vote in the county or portion of a county for that party's candidate for governor or president in the last general election, pursuant to the state party central committee's bylaws or rules.

(3) All questions regarding the qualifications of any delegate or the conduct of any precinct caucus at which the delegates were voted on shall be determined by the credentials committees of the respective party county, representative, and senatorial assemblies.

(4) (a) All places established for holding precinct caucuses shall be designated by a sign conspicuously posted no later than twelve days before the precinct caucuses. The sign shall be substantially in the following form: "Precinct caucus place for precinct no. ......" The lettering on the sign and the precinct number shall be black on a white background with all letters and numerals at least four inches in height. Any precinct caucus subsequently removed and held in a place other than the place stated on the sign is null and void.

(b) Repealed.

(5) As used in this section, "delegate" means a person who is a registered elector, has been a resident of the precinct for thirty days prior to the caucus, and has been affiliated with the political party holding the caucus for at least two months, as shown in the statewide voter registration system; except that any registered elector who has attained the age of eighteen years during the two months immediately preceding the caucus or any registered elector who has become a naturalized citizen during the two months immediately preceding the caucus may be a delegate even though the elector has been affiliated with the political party for less than two months as shown in the statewide voter registration system. A delegate who moves from the precinct where registered during the twenty-nine days prior to any caucus is ineligible to serve as a delegate from that precinct.

(6) In each state senatorial and representative district comprised of all or parts of more than one county, persons elected at precinct caucuses as delegates to the county assemblies from precincts within the senatorial or representative district shall also serve as delegates to the senatorial and representative district assemblies if the senatorial or representative district central committee, by resolution adopted prior to the holding of the precinct caucuses in the year for which the resolution is to be effective, chooses to have the delegates to its district assembly in that year elected as provided in this subsection (6); except that selection of delegates under this subsection (6) shall be in conformance with the procedure established in the state party central committee's bylaws or rules. As a part of the resolution, the senatorial or representative central committee may determine the total number of delegate votes to be cast at the senatorial or representative district assembly, apportion them by county among the portions of the district which lie in separate counties upon an equitable basis determined by party bylaws or rules, and, upon the basis of the apportionment, determine the factor necessary to apportion equally among the delegates from the precincts within the district in each county the total votes to be cast by delegates from the portion of the district lying within that county.



§ 1-4-603. Designation of major political party candidates by petition

Candidates for major political party nominations for the offices specified in section 1-4-502 (1) that are to be made by primary election may be placed on the primary election ballot by petition, as provided in part 8 of this article.



§ 1-4-604. Filing of petitions and certificates of designation by assembly - legislative declaration

(1) (a) Every petition or certificate of designation by assembly in the case of a candidate for nomination for any national or state office specified in section 1-4-502 (1), or for member of the general assembly, district attorney, or district office greater than a county office, together with the written acceptances signed by the persons designated or nominated by such assembly described in section 1-4-601 (3), shall be filed by the presiding officer or secretary of such assembly and received in the office of the secretary of state.

(b) A copy of each such certificate of designation shall be transmitted by the presiding officer or secretary of each assembly to the state central committee of the political party holding such assembly within three days after the adjournment of such assembly.

(2) Every petition or certificate of designation by assembly in the case of a candidate for nomination for any elective office other than the offices specified in paragraph (a) of subsection (1) of this section shall be filed in the office of the county clerk and recorder of the county where the person is a candidate.

(3) Certificates of designation by assembly shall be filed no later than four days after the adjournment of the assembly. Certificates of designation may be transmitted by facsimile transmission; however, the original certificate must also be filed and postmarked no later than ten days after the adjournment of the assembly.

(4) (Deleted by amendment, L. 99, p. 764, § 22, effective May 20, 1999.)

(5) Late filing of the certificate of designation shall not deprive candidates of their candidacy.

(6) (a) No later than four days after the adjournment of the assembly, the state central committee of each political party, utilizing the information described in paragraph (b) of subsection (1) of this section, shall file with the secretary of state a compilation of the certificates of designation of each assembly that nominated candidates for any national or state office or for member of the general assembly, district attorney, or district office greater than a county office. Such a compilation of certificates of designation may be transmitted by facsimile transmission; however, the original compilation must also be filed and postmarked no later than ten days after the adjournment of the assembly.

(b) The secretary of state shall compare such party compilation of certificates of designation with the certificates of designation filed by each such assembly with the secretary of state's office pursuant to paragraph (a) of subsection (1) of this section. In the event that a certificate of designation appearing on such party compilation has not been filed pursuant to paragraph (a) of subsection (1) of this section, the secretary of state shall notify the state central committee of such party not less than fifty-seven days before the primary election of an assembly's failure to file such certificate of designation.

(c) A state central committee that receives notification pursuant to paragraph (b) of this subsection (6) shall file, or direct the presiding officer of the assembly to file, the certificate of designation, together with any written acceptances, not less than fifty-six days before the primary election.

(d) The general assembly hereby finds and declares that it is beneficial to improve the procedure and timeliness for communicating the designation of candidates for the primary election ballot by political party assemblies between the officers of such assemblies, the state central committee of each political party, and the secretary of state. The general assembly further finds that prescribing certain additional review processes for the documentation evidencing designations and nominations of candidates that are not onerous will serve to minimize the likelihood of a candidate being deprived of his or her candidacy and of an erroneous primary election ballot. The general assembly further encourages the responsible officials to engage in the enhanced communication and review described in this subsection (6) well in advance of statutorily prescribed deadlines or ballot certification dates, if possible, in order to maximize the time for giving notice and resolving any issues that may arise from the primary ballot nomination process.



§ 1-4-605. Order of names on primary ballot

Candidates designated and certified by assembly for a particular office shall be placed on the primary election ballot in the order of the vote received at the assembly. The candidate receiving the highest vote shall be placed first in order on the ballot, followed by the candidate receiving the next highest vote, and so on until all of the candidates designated have been placed on the ballot. The names of two or more candidates receiving an equal number of votes for designation by assembly shall be placed on the primary ballot in the order determined by lot in accordance with section 1-4-601 (2). Candidates by petition for any particular office shall follow assembly candidates and shall be placed on the primary election ballot in an order established by lot.






Part 7 - Conventions - Political Party Nominations

§ 1-4-701. Party nominations to be made by convention

(1) Any convention of delegates of a political party or any committee authorized by resolution of the convention may nominate candidates for vacancies to unexpired terms of representatives in congress and for presidential electors and also may select delegates to national political conventions.

(2) (a) The certificate of nomination shall contain the name of the office for which each person is nominated and the person's name and address and shall designate, in not more than three words, the political party which the convention or committee represents.

(b) No certificate of nomination shall contain the names of more candidates for any office than there are offices to fill. If any certificate does contain the names of more candidates than there are offices to fill, only those names which come first in order on the certificate and are equally numbered with the number of offices to be filled shall be taken as nominated. No person shall sign more than one certificate of nomination for any office.

(c) When the nomination is made by a committee, the certificate of nomination shall also contain a copy of the resolution passed at the convention which authorized the committee to make the nomination.

(d) In the case of presidential electors, the names of the candidates for president and vice president may be added to the name of the political party in the certificate of nomination.

(3) Certificates of nomination shall be received and filed with the secretary of state no later than sixty days before the general or congressional vacancy election.

(4) Any person nominated in accordance with this section by any of the major political parties shall be deemed to have accepted the nomination unless the candidate files with the secretary of state a written declination of the nomination no later than four days after the adjournment of the convention. The declination may be transmitted by facsimile transmission no later than four days after the adjournment of the convention. If the declination is transmitted by facsimile transmission, the original declination must also be filed and postmarked no later than ten days after the adjournment of the convention.



§ 1-4-702. Nominations of candidates for general election by convention

(1) Notwithstanding any other provision of law, a political party may choose to change from the nomination of candidates by primary election to the nomination of candidates by assembly or convention for all offices including, but not limited to, united states senator, representative in congress, all elective state, district, and county officers, and members of the general assembly if at least three-fourths of the total membership of the party's state central committee votes to use the assembly or convention nomination process; except that nominations by major political parties for candidates for lieutenant governor shall be made by the party's candidate for governor pursuant to section 1-4-502 (3). Such vote of the party central committee shall occur no later than October 1 of the year preceding the year in which an assembly or convention nominating process is to be used.

(2) A political party nominating candidates by party assembly or convention shall nominate the candidates of the party and make such nominations public not later than seventy-five days before the general election.

(3) Whichever method of candidate selection is chosen by a major political party as between primary election, assembly or convention, all of the candidates for that party at any level of office in that election year must be selected by such method, except that the requirements of this provision shall not apply to a primary for president of the united states if such an election is held.






Part 8 - Nomination of Candidates by Petition

§ 1-4-801. Designation of party candidates by petition

(1) Candidates for political party nominations to be made by primary election may be placed on the primary election ballot by petition. Every petition to nominate candidates for a primary election shall state the name of the office for which the person is a candidate and the candidate's name and address and shall designate in not more than three words the name of the political party which the candidate represents. No petition shall contain the name of more than one person for the same office.

(2) The signature requirements for the petition are as follows:

(a) Every petition in the case of a candidate for any county office shall be signed by electors eligible to vote within the county commissioner district or political subdivision for which the officer is to be elected. Except as otherwise provided in paragraph (e) of this subsection (2), the petition shall require signers equal in number to twenty percent of the votes cast in the political subdivision at the contested or uncontested primary election for the political party's candidate for the office for which the petition is being circulated or, if there was no primary election, at the last preceding general election for which there was a candidate for the office.

(b) Every petition in the case of a candidate for member of the general assembly, district attorney, or any district office greater than a county office shall be signed by eligible electors resident within the district for which the officer is to be elected. The petition shall require the lesser of one thousand signers or signers equal to thirty percent of the votes cast in the district at the contested or uncontested primary election for the political party's candidate for the office for which the petition is being circulated or, if there was no primary election, at the last preceding general election for which there was a candidate for the office.

(c) (I) Repealed.

(II) On and after January 1, 1999, every petition in the case of a candidate for an office to be filled by vote of the electors of the entire state shall be signed by at least one thousand five hundred eligible electors in each congressional district.

(d) (Deleted by amendment, L. 93, p. 1405, § 29, effective July 1, 1993.)

(e) Where the electors of the county have voted to increase the membership of the board of county commissioners from three to five pursuant to section 30-10-306.5, C.R.S., or to decrease the membership of the board from five to three pursuant to section 30-10-306.7, C.R.S., for the next two primary elections immediately following an election at which the voters have approved the change in the membership of the board, the signature requirements for the petition are as follows:

(I) Where any one or more commissioners to be elected to the board of county commissioners will be voted on by voters of the whole county, every petition must require signers equal in number to twenty percent of the average of all votes cast in each commissioner district in the county during the prior two contested or uncontested primary elections for the political party's candidates in each county commissioner district that held a primary election in either of those elections. If no primary election was held in either year, the calculation must be based on the most recent preceding general election for which the party had a candidate on the ballot, and every petition must require signers equal in number to twenty percent of the average of all votes cast for the political party's candidates for commissioner in each commissioner district in which the party had a candidate on the ballot.

(II) Where any one or more commissioners to be elected to the board of county commissioners will be voted on only by the electors residing in a particular county commissioner district, the determination of the required number of signers must begin with a calculation of the average of all votes cast in each commissioner district in the county during the prior two contested or uncontested primary elections for the political party's candidates in the county commissioner districts that held a primary election in either of those elections. Upon a determination of the average, that number must then be divided by the total number of commissioner districts in the county where commissioners are voted on only by the electors residing in the district, whether three or five. After completing this calculation, every petition must require signers equal in number to twenty percent of the number realized. If no primary election was held in either year, the calculation must be based on the most recent preceding general election for which the party had a candidate on the ballot, and every petition must require signers equal in number to the following calculation:

(A) Twenty percent of the average of all votes cast for the political party's candidates for commissioner in each commissioner district in which the party had a candidate on the ballot; and

(B) Divide the number found in sub-subparagraph (A) of this subparagraph (II) by the total number of commissioner districts in the county where commissioners are voted on only by the electors residing in the district, whether three or five.

(f) Following the first two primary elections that are conducted after a change in the membership of the board of county commissioners pursuant to section 30-10-306.5 or 30-10-306.7, C.R.S., in accordance with the requirements of paragraph (e) of this subsection (2), the signature requirements for a petition for a county commissioner candidate who is affiliated with a major political party must follow the procedures specified in paragraph (a) of this subsection (2).

(3) No person shall be placed in nomination by petition on behalf of any political party unless the person was affiliated with the political party, as shown in the statewide voter registration system, no later than the first business day of the January immediately preceding the election for which the person desires to be placed in nomination.

(4) No person who attempted and failed to receive at least ten percent of the votes for the nomination of a political party assembly for a particular office shall be placed in nomination by petition on behalf of the political party for the same office.

(5) Party petitions shall not be circulated nor any signatures be obtained prior to the third Tuesday in January. Petitions must be filed no later than the third Tuesday in March.

(6) A candidate for a presidential primary election shall not begin circulating petitions before the first Monday in November of the year preceding the year in which the presidential primary election is held. A candidate must file a petition no later than the second day of January in the year of the presidential primary election.



§ 1-4-802. Petitions for nominating minor political party and unaffiliated candidates for a partisan office

(1) Candidates for partisan public offices to be filled at a general or congressional vacancy election who do not wish to affiliate with a major political party may be nominated, other than by a primary election or a convention, in the following manner:

(a) A petition for nominating minor political party or unaffiliated candidates shall be prepared, indicating the name and address of any candidate for the office to be filled. The petition shall indicate the name of the minor political party or designate in not more than three words the political or other name selected by the signers to identify an unaffiliated candidate. No name of any political party shall be used, in whole or in part, to identify an unaffiliated candidate.

(b) Each petition shall contain only the name of one candidate for one office; except that any petition for a candidate for president of the United States shall also include a candidate for vice president, and a candidate for governor shall also include a candidate for lieutenant governor, and together they shall be considered joint candidates at the general election. In the case of nominations for electors of president and vice president of the United States, the names of the joint candidates may be added to the political or other name designated on the petition.

(c) Every petition for the office of president and vice president, for statewide office, for congressional district office, for the office of member of the general assembly, for district attorney, and for county office shall be signed by eligible electors residing within the district or political subdivision in which the officer is to be elected. Except as otherwise provided in subsection (2) of this section, the number of signatures of eligible electors on a petition shall be as follows:

(I) At least five thousand for the office of president and vice president;

(II) The lesser of one thousand or two percent of the votes cast for all candidates for that office in the most recent general election for any statewide office;

(III) The lesser of eight hundred or two percent of the votes cast in the congressional district in the most recent general election for the office of member of the United States house of representatives, member of the state board of education for a congressional district, or member of the board of regents of the university of Colorado for a congressional district;

(IV) The lesser of six hundred or two percent of the votes cast in the senate district in the most recent general election for the office of member of the state senate;

(V) The lesser of four hundred or two percent of votes cast in the house district in the most recent general election for the office of member of the state house of representatives;

(VI) The lesser of six hundred fifty or two percent of the votes cast in the district in the most recent general election for the office of district attorney; and

(VII) The lesser of seven hundred fifty or two percent of the votes cast for all candidates for that office in the most recent general election for any county office.

(d) (I) No petition to nominate an unaffiliated candidate, except petitions for candidates for vacancies to unexpired terms of representatives in congress and for presidential electors, shall be circulated or any signatures obtained thereon earlier than one hundred seventy-three days before the general election.

(II) No petition to nominate a minor political party candidate shall be circulated nor any signatures obtained thereon earlier than the first Monday in February in the general election year.

(e) The petition to nominate an unaffiliated candidate may designate or appoint upon its face one or more unaffiliated registered electors as a committee to fill vacancies in accordance with section 1-4-1008. However, in the case of a petition for the office of state senator or state representative, the petition shall designate or appoint upon its face three or more unaffiliated registered electors as a committee to fill vacancies in accordance with sections 1-4-1008 and 1-12-203.

(f) (I) Except as provided by subparagraph (II) of this paragraph (f), petitions shall be filed no later than 3 p.m. on the one hundred seventeenth day before the general election or, for a congressional vacancy election, no later than 3 p.m. on the twentieth day after the date of the order issued by the governor.

(II) Petitions to nominate candidates of minor political parties shall be filed no later than eighty-five days before the primary election as specified in section 1-4-101.

(g) (I) For congressional vacancy elections, no person shall be placed in nomination by petition unless the person is an eligible elector and was registered as affiliated with a minor political party or as unaffiliated, as shown in the statewide voter registration system, for at least twelve months prior to the last date the petition may be filed.

(II) For general elections, no person shall be placed in nomination by petition unless the person is an eligible elector of the political subdivision or district in which the officer is to be elected and unless the person was registered as affiliated with a minor political party or as unaffiliated, as shown in the statewide voter registration system, no later than the first business day of the January immediately preceding the general election for which the person desires to be placed in nomination; except that, if such nomination is for a nonpartisan election, the person shall be an eligible elector of the political subdivision or district and be a registered elector, as shown in the statewide voter registration system, on the date of the earliest signature on the petition.

(2) Where the electors of the county have voted to increase the membership of the board of county commissioners from three to five pursuant to section 30-10-306.5, C.R.S., or to decrease the membership of the board from five to three pursuant to section 30-10-306.7, C.R.S., for the next two general elections immediately following an election at which the voters have approved a change in the membership of the board, the signature requirements for the petition to select candidates who do not wish to affiliate with a major political party are as follows:

(a) Where any one or more commissioners to be elected to the board of county commissioners will be voted on by voters of the whole county, every petition must require signers equal in number to the lesser of either seven hundred fifty signers or two percent of the average of all votes cast in each county commissioner district for which there was a race on the ballot during the most recent general election;

(b) Where any one or more commissioners to be elected to the board of county commissioners will be voted on only by the electors residing in a particular county commissioner district, every petition must require signers equal in number to the lesser of either:

(I) Seven hundred fifty signers; or

(II) The number realized by first determining two percent of the average of all votes cast in each county commissioner district for which there was a race on the ballot during the most recent general election, and then dividing that number by the total number of commissioner districts in the county where commissioners are voted on only by the electors residing in a district, whether three or five.

(3) Following the first two general elections that are conducted after a change in the membership of the board of county commissioners pursuant to section 30-10-306.5 or 30-10-306.7, C.R.S., the signature requirements for a petition for a county commissioner candidate who does not wish to affiliate with a major political party must follow the procedures specified in subparagraph (VI) of paragraph (c) of subsection (1) of this section.



§ 1-4-803. Petitions for nominating school district directors

(1) (a) Any person who desires to be a candidate for the office of school director in a school district in which fewer than one thousand students are enrolled shall file a nomination petition signed by at least twenty-five eligible electors from throughout the school district, regardless of the school district's plan of representation. Any person who desires to be a candidate for the office of school director in a school district in which one thousand students or more are enrolled shall file a nomination petition signed by at least fifty eligible electors from throughout the school district, regardless of the school district's plan of representation. An eligible elector may sign as many petitions as candidates for whom that elector may vote.

(b) A person who desires to be a candidate for the office of school director may not circulate the nomination petition for signatures prior to ninety days before the election.

(c) The petition may designate or appoint on its face one or more eligible electors as a committee to fill vacancies in the nomination.

(2) The nomination petition must be filed no later than sixty-seven days before the election date.

(3) If a school district has an at-large method of representation and if terms of different lengths are to be filled at a district election, candidates must designate on the nomination petition the term for which they are running.

(4) A candidate for the office of school director shall not run as a candidate of any political party for that school directorship.

(5) The candidate for the office of school director shall have been a registered elector of the school district, as shown on the books of the county clerk and recorder, for at least twelve consecutive months prior to the date of the election.



§ 1-4-805. Petitions for nominating municipal candidates in coordinated elections

Any person who desires to be a candidate for a municipal office in a coordinated election shall, in lieu of the requirements of this article, comply with the nominating petition procedure set forth in the "Colorado Municipal Election Code of 1965", article 10 of title 31, C.R.S.; except that part 11 of this article, concerning write-in candidate affidavits, shall apply in such municipal elections, and any nominating petition may be circulated and signed beginning on the ninety-first day prior to the election and shall be filed with the municipal clerk no later than the seventy-first day prior to the date of the election. The petition may be amended to correct or replace signatures that the clerk finds are not in apparent conformity with the requirements of the municipal election code at any time before the sixty-seventh day before the election.






Part 9 - Petitions for Candidacy

§ 1-4-901. Designation of petition

(1) The petition for a candidate may consist of one or more sheets, to be fastened together in the form of one petition section, but each sheet shall contain the same heading and each petition section shall contain one sworn affidavit of the circulator. Except for the joint candidates for president and vice president and the joint candidates for governor and lieutenant governor, no petition shall contain the name of more than one person for the same office.

(2) Repealed.



§ 1-4-902. Form of petition

(1) The signatures to a petition need not all be appended to one paper, but no petition is legal that does not contain the requisite number of names of eligible electors whose names do not appear on any other petition previously filed for the same office under this section.

(2) At the top of each page shall be printed, in bold-faced type, the following:

WARNING: IT IS AGAINST THE LAW:

For anyone to sign this petition with any name other than one's own or to knowingly sign one's name more than once for the same candidate or to knowingly sign the petition when not a registered elector.

Do not sign this petition unless you are an eligible elector. To be an eligible elector you must be registered to vote and eligible to vote in (name of political subdivision) elections.

Do not sign this petition unless you have read or have had read to you the proposed nomination petition in its entirety and understand its meaning. (3) Directly following the warning in subsection (2) of this section shall be printed in bold-faced type the following:

Petition to nominate (name of person sought to be elected to) the office of (title of office).



§ 1-4-903. Approval of petition

No petition shall be circulated until it has been approved as meeting the requirements of this section as to form. The secretary of state or the official with whom the petitions are to be filed shall approve or disapprove a petition as to form by the close of the second business day following submission of the proposed petition. The secretary of state or official, as applicable, shall mail written notice of the action taken to the person who submitted the petition on the day the action is taken.



§ 1-4-904. Signatures on the petitions

(1) Every petition shall be signed only by eligible electors.

(2) (a) For petitions to nominate candidates from a major political party in a partisan election, each signer must be affiliated with the major political party named in the petition and shall state the following to the circulator: That the signer has been affiliated with the major political party named in the petition for at least twenty-nine days as shown in the statewide voter registration system and that the signer has not signed any other petition for any other candidate for the same office.

(b) Petitions to nominate candidates from a minor political party or unaffiliated candidates in a partisan election may be signed by any eligible elector who has not signed any other petition for any other candidate for the same office.

(3) Unless physically unable, all electors shall sign their own signature and shall print their names, their respective residence addresses, including the street number and name, the city or town, the county, and the date of signature. Each signature on a petition shall be made, to the extent possible, in black ink.

(4) Any person, except a circulator, may assist an elector who is physically unable to sign the petition in completing the information on the petition as required by law. On the petition, immediately following the name of the disabled elector, the person providing assistance shall both sign and shall state that the assistance was given to the disabled elector.



§ 1-4-905. Circulators

(1) No person shall circulate a petition to nominate a candidate unless the person is a resident of the state, a citizen of the United States, at least eighteen years of age, and, for partisan candidates, registered to vote and affiliated with the political party mentioned in the petition at the time the petition is circulated, as shown in the statewide voter registration system.

(2) To each petition section shall be attached a signed, notarized, and dated affidavit executed by the person who circulated the petition section, which shall include: The affiant's printed name, the address at which the affiant resides, including the street name and number, the city or town, the county, and the date of signature; a statement that the affiant was a resident of the state, a citizen of the United States, and at least eighteen years of age at the time the section of the petition was circulated and signed by the listed electors; a statement that the affiant circulated the section of the petition; a statement that each signature on the petition section is the signature of the person whose name it purports to be; a statement that to the best of the affiant's knowledge and belief each of the persons signing the petition section was, at the time of signing, an eligible elector; and a statement that the affiant has not paid or will not in the future pay and that the affiant believes that no other person has paid or will pay, directly or indirectly, any money or other thing of value to any signer for the purpose of inducing or causing the signer to sign the petition.

(3) The designated election official shall not accept for filing any section of a petition which does not have attached to it the notarized affidavit required by this section. Any signature added to a section of a petition after the affidavit has been executed is invalid.



§ 1-4-906. Candidate's acceptance

Every nominating petition before it is filed shall have attached to it a notarized acceptance of the nomination of the candidate or notarized acceptances by both of the joint candidates. Each acceptance of nomination shall contain the full name of the candidate or joint candidate as the name will appear on the ballot and the candidate's full address.



§ 1-4-907. Filing of petition

The petition, when executed and acknowledged as prescribed in this part 9, shall be filed as follows: With the secretary of state if it is for an office that is voted on by the electors of the entire state or of a congressional district or for the offices of members of the general assembly or district attorney or a district office of state concern; with the county clerk and recorder if it is for a county office; and with the designated election official if it is for a nonpartisan local election.



§ 1-4-908. Review of petition - signature verification - notification - cure - rules

(1) Upon filing, the designated election official for the political subdivision shall review all petition information and verify the information against the registration records, and, where applicable, the county assessor's records. The secretary of state shall establish guidelines for verifying petition entries.

(1.5) (a) In any election conducted after January 1, 2018, for any petition that must be filed with the secretary of state in accordance with section 1-4-907, the secretary of state shall compare each signature on a candidate petition with the signature of the eligible elector stored in the statewide voter registration system. The secretary of state may use a signature verification device to compare the signatures.

(b) (I) If it is determined that the signature on the petition does not match the signature of the eligible elector stored in the statewide voter registration database, or if a signature verification device is unable to determine that the signatures match, a second review shall be made by an employee of the secretary of state's office or a designee trained in signature verification. If the employee or designee agrees that the signatures do not match, the secretary of state shall, within three days of determining the signature deficiency, notify the candidate of such deficiency.

(II) To cure a signature that failed the signature verification process described in subsection (1.5)(b)(I) of this section, a candidate must provide the secretary of state with a statement, signed by the elector whose signature failed the verification process, that states substantially that the elector signed the petition. The statement must be accompanied by a copy of the elector's identification, as defined in section 1-1-104 (19.5). The secretary of state shall prescribe the form for the statement. To cure the signature deficiency, the candidate must return the statement and a copy of the elector's identification to the secretary of state within three days of the date the secretary notifies the candidate of the signature deficiency.

(III) The secretary of state may promulgate rules, in accordance with article 4 of title 24, to implement this subsection (1.5).

(2) (Deleted by amendment, L. 95, p. 832, § 36, effective July 1, 1995.)

(3) After review, the official shall notify the candidate of the number of valid signatures and whether the petition appears to be sufficient or insufficient. In the case of a petition for nominating an unaffiliated candidate, the official shall provide notification of sufficiency or insufficiency to the candidate no later than ninety-six days before the general election. Upon determining that the petition is sufficient and after the time for protest has passed, the designated election official shall certify the candidate to the ballot, and, if the election is a coordinated election, so notify the coordinated election official.



§ 1-4-909. Protest of designations and nominations

(1) A petition or certificate of designation or nomination that has been verified and appears to be sufficient under this code shall be deemed valid unless a petition for a review of the validity of the petition pursuant to section 1-1-113 is filed with the district court within five days after the election official's statement of sufficiency is issued or, in the case of a certificate of designation, within five days after the certificate of designation is filed with the designated election official.

(1.5) If the election official determines that a petition is insufficient, the candidate named in the petition may petition the district court within five days for a review of the determination pursuant to section 1-1-113.

(2) This section does not apply to any nomination made at a primary election.



§ 1-4-911. Review of a protest

The party filing a protest has the burden of sustaining the protest by a preponderance of the evidence. The decision upon matters of substance is open to review, if prompt application is made, as provided in section 1-1-113. The remedy in all cases shall be summary, and the decision of any court having jurisdiction shall be final and not subject to review by any other court; except that the supreme court, in the exercise of its discretion, may review any judicial proceeding in a summary way.



§ 1-4-912. Cure - rules

(1) If a petition for nominating an unaffiliated candidate is determined to be insufficient, it may be amended once no later than 3 p.m. on the eighty-fifth day before the general election or 3 p.m. on the sixty-seventh day before an election that is not being held concurrently with the general election. If a petition for nominating an unaffiliated candidate is amended, the designated election official shall notify the candidate of whether the petition is sufficient or insufficient no later than the seventy-fifth day before the general election.

(2) During the review of any major or minor party candidate's petition that is required to be filed with the secretary of state's office, the secretary of state shall notify the candidate of any errors and insufficiencies regarding circulator affidavits. Upon the receipt of such a notification, the candidate has five calendar days from the date of receipt of the notice to cure the errors and insufficiencies described in the notice. To cure a circulator affidavit, the candidate must provide the secretary of state with a new circulator affidavit that corrects the errors of the previously submitted affidavit.

(3) The secretary of state shall promulgate rules, in accordance with article 4 of title 24, to implement this section, as amended.






Part 10 - Withdrawals and Disqualifications From, and Vacancies In, Nominations and Designations

§ 1-4-1001. Withdrawal or disqualification from candidacy

(1) (a) Any person who has accepted a designation or nomination may withdraw from candidacy at any time by filing a letter of withdrawal. The withdrawing candidate shall sign and acknowledge the letter before an officer authorized to take acknowledgments and shall file the letter with the designated election official with whom the original certificate or petition of candidacy was filed.

(b) Any candidate withdrawing from a designation or nomination shall forthwith report the withdrawal to the persons designated in this part 10 to fill the vacancy.

(c) Except in the case of a vacancy to be filled in accordance with the provisions of section 1-4-1004 or 1-4-1006 that apply when a vacancy occurs from the earliest day to mail ballots pursuant to section 1-7.5-107 and the day of a primary or general election, respectively, if the withdrawal of candidacy is not made in time for the candidate's name to be taken off the ballot, any votes cast for the candidate are invalid and shall not be counted.

(2) If the designated election official disqualifies a candidate before the ballots are printed, that candidate's name shall not appear on the ballots.



§ 1-4-1002. Vacancies in major party designation up to the sixty-eighth day before primary election day

(1) For the purposes of this section, a vacancy is caused by:

(a) The declination, death, disqualification, or withdrawal of the person designated by a party assembly as a candidate for nomination; or

(b) The failure of a party assembly to make designation of any candidate for nomination.

(2) Any vacancy in a party designation occurring after the party assembly at which the designation was made and no later than sixty-eight days before the primary election may be filled by the party assembly vacancy committee of the district, county, or state, depending upon the office for which the vacancy in designation has occurred. The party assembly vacancy committee must be appointed by the party in accordance with party rules.

(3) (a) No vacancy committee called to fill a vacancy pursuant to this section may select a person to fill the vacancy at a meeting held for that purpose unless a written notice announcing the time and location of the vacancy committee meeting was mailed to each of the committee members within five calendar days of the chairperson of the central committee receiving notice of the vacancy. Mailing of the notice is effective when the notice is properly addressed and deposited in the United States mail, with first-class postage prepaid. In addition to this mailing, the chairperson of the central committee may also contact the committee members by electronic mail.

(b) (I) No vacancy committee meeting shall be held until a quorum is present consisting of not less than one-half of the voting membership of the vacancy committee.

(II) The vacancy committee, by a majority vote of its members present and voting at a meeting called for that purpose, shall select a person who meets all of the requirements of candidacy as of the date of the appointment and who is affiliated with the same political party:

(A) As shown in the statewide voter registration system as the candidate whose declination, death, disqualification, or withdrawal caused the vacancy; or

(B) As the party assembly that failed to designate a candidate, as applicable.

(III) No member of the vacancy committee may vote by proxy.

(IV) If the vacancy committee fails to timely certify a selection, the state chair of the party of the candidate whose declination, death, disqualification, or withdrawal caused the vacancy, within seven days, shall fill the vacancy by appointing a person who meets all of the requirements of candidacy as of the date of the appointment and who is affiliated with the same political party shown in the statewide voter registration system as the candidate whose declination, death, disqualification, or withdrawal caused the vacancy. The name of the person appointed by the state chair must be certified to the secretary of state.

(c) (I) The designation and acceptance of the person selected to fill the vacancy must be submitted to the designated election official no later than three days from either the date of the vacancy committee meeting or from the date of appointment by the state chair pursuant to subsection (3)(b)(IV) of this section, as applicable; except that such certification must in all cases be submitted no later than the sixty-fourth day before the date of the primary election.

(II) For purposes of this section, a vacancy is filled when the designated election official receives the certificate of nomination and the written acceptance of the replacement candidate.

(d) If a person designated to fill a vacancy pursuant to this section decides not to fill a vacancy, he or she shall in like manner file a certificate setting forth the occurrence of the vacancy, stating that he or she does not intend to fill the vacancy.

(4) When a vacancy occurs and is filled pursuant to this section, the designated election official shall certify the name of the replacement candidate to the ballot.

(5) Notwithstanding any provisions to the contrary, if a political party has established a rule regarding the length of affiliation required for a candidate, and a vacancy in that office occurs, then the party rule applies.



§ 1-4-1003. Vacancies in major party designation occurring between the sixty-seventh day before a primary election and the earliest day to mail primary election ballots

(1) For the purposes of this section, a vacancy is caused by the declination, death, disqualification, or withdrawal of the person designated by the assembly as a candidate for nomination.

(2) A vacancy in a party nomination occurring between the sixty-seventh day before a primary election and the earliest day to mail primary election ballots pursuant to section 1-7.5-107 may be filled by the respective party assembly vacancy committee of the appropriate district, county, or state. The party assembly vacancy committee must be appointed by the party in accordance with party rules.

(3) (a) No vacancy committee called to fill a vacancy pursuant to this section may select a person to fill a vacancy at a meeting held for that purpose unless a written notice announcing the time and location of the vacancy committee meeting was mailed to each of the committee members within five calendar days of the chairperson of the central committee learning of the vacancy. Mailing of the notice is effective when the notice is properly addressed and deposited in the United States mail, with first-class postage prepaid. In addition to this mailing, the chairperson of the central committee may also contact the committee members by electronic mail.

(b) (I) No vacancy committee meeting shall be held until a quorum is present consisting of not less than one-half of the voting membership of the vacancy committee.

(II) The vacancy committee, by a majority vote of its members present and voting at a meeting called for that purpose, shall select a person who meets all of the requirements of candidacy as of the date of the primary election and who is affiliated with the same political party or minor political party, if any, shown in the statewide voter registration database as the candidate whose declination, death, disqualification, or withdrawal caused the vacancy.

(III) No member of the vacancy committee may vote by proxy.

(IV) If the vacancy committee fails to timely certify a selection, the state chair of the party of the candidate whose declination, death, disqualification, or withdrawal caused the vacancy, within seven days, shall fill the vacancy by appointing a person who meets all of the requirements of candidacy as of the date of the appointment and who is affiliated with the same political party shown in the statewide voter registration system as the candidate whose declination, death, disqualification, or withdrawal caused the vacancy. The name of the person appointed by the state chair must be certified to the secretary of state.

(c) (I) The designation and acceptance of the person selected to fill the vacancy must be submitted to the designated election official no later than three days from either the date of the vacancy committee meeting or from the date of appointment by the state chair pursuant to subsection (3)(b)(IV) of this section, as applicable.

(II) For purposes of this section, a vacancy is filled when the designated election official receives the certificate of nomination and the written acceptance of the replacement candidate.

(d) No person is eligible for appointment to fill a vacancy in a party designation unless that person meets all requirements of candidacy as of the date that the vacancy appointment is made.

(e) If a person designated to fill a vacancy pursuant to this section decides not to fill a vacancy, he or she shall in like manner file a certificate setting forth the occurrence of the vacancy, stating that he or she does not intend to fill the vacancy.

(4) (a) When a vacancy in a party designation is filled pursuant to this section prior to the ballots being printed, the designated election official shall cause the name of the replacement candidate to be printed on the ballot.

(b) When a vacancy in a party designation is filled pursuant to this section after the ballots are printed:

(I) The designated election official shall:

(A) Prominently post, on the designated election official's official website and in each voter service and polling center, a notice regarding the vacancy and the name of the replacement candidate; and

(B) Either cause to be printed and placed on the sample ballot delivered to the election judges and posted pursuant to section 1-5-413 a sticker of a different color than the sample ballot indicating the name of the replacement candidate or reprint the sample ballot with the name of the replacement candidate in a different color; and

(II) Votes cast for the candidate who vacated the designation must be counted as votes for the replacement candidate.

(5) Notwithstanding any provisions to the contrary, if a political party has established a rule regarding the length of affiliation required for a candidate, and a vacancy in that office occurs, then the party rule applies.



§ 1-4-1004. Vacancies in major party designation occurring from the day after the earliest day to mail primary election ballots through primary election day

(1) For the purposes of this section, a vacancy is caused by the declination, death, disqualification, or withdrawal of the person designated by the assembly as a candidate for nomination.

(2) A vacancy in a party designation occurring from the day after the earliest day to mail primary election ballots pursuant to section 1-7.5-107 through the day of the primary election may be filled by the respective party assembly vacancy committee of the district, county, or state, depending upon the office for which the vacancy in nomination has occurred. The party assembly vacancy committee must be appointed by the party in accordance with party rules.

(3) (a) No vacancy committee called to fill a vacancy pursuant to this section may select a person to fill a vacancy at a meeting held for that purpose unless a written notice announcing the time and location of the vacancy committee meeting was mailed to each of the committee members within five calendar days of the chairperson of the central committee learning of the vacancy. Mailing of the notice is effective when the notice is properly addressed and deposited in the United States mail, with first-class postage prepaid. In addition to the mailing, the chairperson of the central committee may also contact committee members by electronic mail.

(b) (I) No vacancy committee meeting shall be held until a quorum is present consisting of not less than one-half of the voting membership of the vacancy committee.

(II) The vacancy committee, by a majority vote of its members present and voting at a meeting called for that purpose, shall select a person who meets all of the requirements of candidacy as of the date of the primary election and who is affiliated with the same political party or minor political party, if any, shown in the statewide voter registration database as the candidate whose declination, death, disqualification, or withdrawal caused the vacancy.

(III) No member of the vacancy committee may vote by proxy.

(IV) If the vacancy committee fails to timely certify a selection, the state chair of the party of the candidate whose declination, death, disqualification, or withdrawal caused the vacancy, within seven days, shall fill the vacancy by appointing a person who meets all of the requirements of candidacy as of the date of the appointment and who is affiliated with the same political party shown in the statewide voter registration system as the candidate whose declination, death, disqualification, or withdrawal caused the vacancy. The name of the person appointed by the state chair must be certified to the secretary of state.

(c) (I) The designation and acceptance of the person selected to fill the vacancy must be submitted to the designated election official no later than three days from either the date of the vacancy committee meeting or from the date of appointment by the state chair pursuant to subsection (3)(b)(IV) of this section, as applicable.

(II) For purposes of this section, a vacancy is filled when the designated election official receives the certificate of nomination and the written acceptance of the replacement candidate.

(d) No person is eligible for appointment to fill a vacancy in a party designation unless that person meets all requirements of candidacy as of the date that the vacancy appointment is made.

(e) If a person designated to fill a vacancy pursuant to this section decides not to fill a vacancy, he or she shall in like manner file a certificate setting forth the occurrence of the vacancy, stating they do not intend to fill the vacancy.

(4) When a vacancy in a party nomination is filled pursuant to this section:

(a) The designated election official shall:

(I) Prominently post, on the designated election official's official website and in each voter service and polling center, a notice regarding the vacancy and the name of the replacement candidate; and

(II) Either cause to be printed and placed on the sample ballot delivered to the election judges and posted pursuant to section 1-5-413 a sticker of a different color than the sample ballot indicating the name of the replacement candidate or reprint the sample ballot with the name of the replacement candidate in a different color; and

(b) Votes cast for the candidate who vacated the designation must be counted as votes for the replacement candidate.

(5) Notwithstanding any provisions to the contrary, if a political party has established a rule regarding the length of affiliation required for a candidate, and a vacancy in that office occurs, then the party rule applies.



§ 1-4-1005. Vacancies in major party nomination occurring from the day after primary election day through the earliest day to mail general election ballots

(1) For the purposes of this section, a vacancy is caused by the declination, death, disqualification, or withdrawal of the person nominated at the primary election.

(2) A vacancy in a party nomination occurring from the day after the primary election through the earliest day to mail general election ballots may be filled by the respective party assembly vacancy committee of the district, county, or state, depending upon the office for which the vacancy in nomination has occurred. The party assembly vacancy committee must be appointed by the party in accordance with party rules.

(3) (a) No vacancy committee called to fill a vacancy pursuant to this section may select a person to fill a vacancy at a meeting held for that purpose unless a written notice announcing the time and location of the vacancy committee meeting was mailed to each of the committee members within five calendar days of the chairperson of the central committee learning of the vacancy. Mailing of the notice is effective when the notice is properly addressed and deposited in the United States mail, with first-class postage prepaid. In addition to the mailing, the chairperson of the central committee may also contact committee members by electronic mail.

(b) (I) No vacancy committee meeting shall be held until a quorum is present consisting of not less than one-half of the voting membership of the vacancy committee.

(II) The vacancy committee, by a majority vote of its members present and voting at a meeting called for that purpose, shall select a person who meets all of the requirements of candidacy as of the date of the primary election and who is affiliated with the same political party or minor political party, if any, shown in the statewide voter registration database as the candidate whose declination, death, disqualification, or withdrawal caused the vacancy.

(III) No member of the vacancy committee may vote by proxy.

(IV) If the vacancy committee fails to timely certify a selection, the state chair of the party of the candidate whose declination, death, disqualification, or withdrawal caused the vacancy, within seven days, shall fill the vacancy by appointing a person who meets all of the requirements of candidacy as of the date of the appointment and who is affiliated with the same political party shown in the statewide voter registration system as the candidate whose declination, death, disqualification, or withdrawal caused the vacancy. The name of the person appointed by the state chair must be certified to the secretary of state. The vacancy is filled until the next general election after the vacancy occurs, when the vacancy is filled by election.

(c) (I) The designation and acceptance of the person selected to fill the vacancy must be submitted to the designated election official no later than three days from either the date of the vacancy committee meeting or from the date of appointment by the state chair pursuant to subsection (3)(b)(IV) of this section, as applicable; except that such certification must in all cases be submitted no later than the sixty-fourth day before the date of the primary election.

(II) For purposes of this section, a vacancy is filled when the designated election official receives the certificate of nomination and the written acceptance of the replacement candidate.

(d) No person is eligible for appointment to fill a vacancy in a party designation unless that person meets all requirements of candidacy as of the date that the vacancy appointment is made.

(e) If a person designated to fill a vacancy pursuant to this section decides not to fill a vacancy, he or she shall in like manner file a certificate setting forth the occurrence of the vacancy, stating they do not intend to fill the vacancy.

(4) (a) When a vacancy in a party nomination is filled pursuant to this section prior to the ballots being printed, the designated election official shall cause the name of the replacement candidate to be printed on the ballot.

(b) When a vacancy in a party nomination is filled pursuant to this section subsequent to the ballots being printed:

(I) The designated election official shall:

(A) Prominently post, on the designated election official's official website and in each voter service and polling center, a notice regarding the vacancy and the name of the replacement candidate; and

(B) Either cause to be printed and placed on the sample ballot delivered to the election judges and posted pursuant to section 1-5-413 a sticker of a different color than the sample ballot indicating the name of the replacement candidate or reprint the sample ballot with the name of the replacement candidate in a different color; and

(II) Votes cast for the candidate who vacated the nomination must be counted as votes for the replacement candidate.

(5) Notwithstanding any provisions to the contrary, if a political party has established a rule regarding the length of affiliation required for a candidate and a vacancy in that office occurs, then the party rule applies.



§ 1-4-1006. Vacancies in major party nomination occurring from the day after the earliest day to mail general election ballots through general election day

(1) For the purposes of this section, a vacancy is caused by the declination, death, disqualification, or withdrawal of the person nominated at the primary election.

(2) A vacancy occurring from the day after the earliest day to mail general election ballots through general election day must be filled in accordance with part 2 of article 12 of this code.



§ 1-4-1007. Vacancies in minor party designation or nomination

Any vacancy in a nomination for a minor political party candidate occurring after the filing of the certificate of designation pursuant to section 1-4-1304 (3) and no later than seventy days before the general or congressional vacancy election, which is caused by the declination, death, disqualification, or withdrawal of any person nominated by the minor political party, may be filled by the person or persons designated in the constitution or bylaws of the minor political party to fill vacancies.



§ 1-4-1008. Vacancies in unaffiliated designation or nomination

Any vacancy in a nomination for an unaffiliated candidate caused by the declination, death, disqualification, or withdrawal of any person nominated by petition or statement of intent occurring after the filing of the petition for nomination or the submittal of a statement of intent under section 1-4-303 and no later than seventy days before the general or congressional vacancy election may be filled by the person or persons designated on the petition or statement of intent to fill vacancies.



§ 1-4-1009. Vacancies in school district director nomination

(1) A vacancy in nomination for a school district director candidate caused by the declination, death, disqualification, or withdrawal of any person nominated by petition occurring after the filing of the petition for nomination may be filled by the person or persons designated or appointed on the petition within five days of the person or persons learning of the vacancy.

(2) (a) When a vacancy is filled in accordance with this section before the ballots are printed, the coordinated election official shall cause the name of the replacement candidate to be printed on the ballot.

(b) When a vacancy is filled in accordance with this section after the ballots are printed:

(I) The coordinated election official shall:

(A) Prominently post, on the coordinated election official's official website and in each voter service and polling center, a notice regarding the vacancy and the name of the replacement candidate; and

(B) Either cause to be printed and placed on the sample ballot delivered to the election judges and posted in accordance with section 1-5-413 a sticker of a different color than the sample ballot indicating the name of the replacement candidate or reprint the sample ballot with the name of the replacement candidate in a different color; and

(II) Votes cast for the candidate who vacated the nomination must be counted as votes for the replacement candidate.



§ 1-4-1010. Vacancies in office occurring from the sixty-eighth day prior to primary election day through the earliest day to mail general election ballots

(1) Except as otherwise provided in subsection (2) of this section or section 1-4-1010 (2), any vacancy in a statewide or county office, in the office of district attorney, or in the office of a state senator occurring during a term of office and falling within the time periods governed by section 1-4-1002, 1-4-1003, 1-4-1004, or 1-4-1005 shall be filled at the next general election with nomination or designation by the political party as follows:

(a) (I) If the vacancy occurs before the political party assembly, the designated election official shall notify the chairperson of each major political party that the office will be on the ballot for the next primary election, and candidates for the office shall be designated as provided in section 1-4-601 or 1-4-603.

(II) No person is eligible for appointment to fill a vacancy in a party designation unless that person meets all requirements of candidacy as of the date that the vacancy appointment is made.

(b) (I) If the vacancy occurs after the political party assembly and no later than sixty-eight days before the primary election, the designated election official shall add the office to the notice of election and notify the chairperson of each major political party that the office will be on the ballot for the next primary election. Candidates for the office shall be designated as provided in section 1-4-603 or by the respective party central committee vacancy committee for the state, county, judicial district, or state senate district.

(II) No person is eligible for appointment to fill a vacancy in a party designation unless that person meets all requirements of candidacy as of the date that the vacancy appointment is made.

(c) If the vacancy occurs during the sixty-seven days before the primary election, or after the primary election and no later than sixty-eight days before the general election, the designated election official shall add the office to the notice of election for the general election and notify the chairperson of each major political party that the office will be on the ballot for the next general election. Nominations for the office shall be made by the respective party central committee vacancy committee for the state, county, judicial district, or state senate district or as provided in section 1-4-802 for the nomination of unaffiliated candidates.

(d) If the vacancy occurs sixty-eight days or fewer before a general election, that office must be filled at the next general election.

(2) Any vacancy in a statewide or county office, in the office of district attorney, or in the office of a state senator occurring during a term of office shall be filled at the next general election with nomination or designation by a minor political party pursuant to the constitution or bylaws of the minor political party.



§ 1-4-1011. Vacancies of joint gubernatorial candidates - process for filling vacancy in nomination for office of lieutenant governor

(1) For the purposes of this part 10, no vacancy in designation or nomination for the office of governor or the office of lieutenant governor in any way affects the candidacy of the other joint candidate.

(2) Any vacancy in a nomination for the office of lieutenant governor must be filled by appointment by the vacating candidate's joint candidate for governor.

(3) For the purposes of this section, a vacancy is caused by the declination, death, disqualification, or withdrawal of the candidate designated or nominated for governor or lieutenant governor.






Part 11 - Write-in Candidates

§ 1-4-1101. Write-in candidate affidavit of intent

(1) A person who wishes to be a write-in candidate for an office in an election shall file an affidavit of intent stating that he or she desires the office and is qualified to assume its duties if elected. A write-in candidate for governor shall designate in the affidavit a write-in candidate for lieutenant governor. The affidavit shall be filed with the secretary of state if it is for a statewide office, a seat in congress, a seat in the general assembly, the office of district attorney, or any other district office of state concern. The affidavit shall be filed with the county clerk and recorder if it is for a county office and with the designated election official if it is for a local office.

(2) No write-in vote for an office in an election shall be counted unless the person for whom the vote was cast filed the affidavit of intent required by subsection (1) of this section within the time prescribed by section 1-4-1102. No write-in vote for a candidate for governor shall be counted unless the person designated as the write-in candidate for lieutenant governor pursuant to subsection (1) of this section also filed an affidavit of intent within the time prescribed by section 1-4-1102.



§ 1-4-1102. Time of filing affidavit

(1) Except as provided in subsection (2) of this section, the affidavit of intent shall be filed by the close of business on the sixty-seventh day before a primary election and by the close of business on the one hundred tenth day before any other election.

(2) In a nonpartisan election, the affidavit of intent shall be filed by the close of business on the sixty-fourth day before the election. If the election is to be coordinated by the county clerk and recorder, the designated election official shall forward a copy of the affidavit of intent to the coordinated election official.



§ 1-4-1103. Write-in votes for governor

No write-in vote for governor in a general election shall be counted unless it includes a write-in vote for lieutenant governor.






Part 12 - Presidential Primary Elections

§ 1-4-1201. Declaration

In recreating and reenacting this part 12, it is the intent of the People of the State of Colorado that the provisions of this part 12 conform to the requirements of federal law and national political party rules governing presidential primary elections, and that the Colorado General Assembly will, during the 2017 legislative session, adopt all necessary conforming amendments to ensure the proper operation of a presidential primary election in Colorado.



§ 1-4-1202. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Political party" means a major political party as defined in section 1-1-104 (22).

(2) "Presidential primary election" means a primary election conducted in a year in which a United States Presidential Election will be held to allocate delegates to national nominating conventions of the major political parties selected in accordance with section 1-4-701.



§ 1-4-1203. Presidential primary elections - when - conduct

(1) A presidential primary election shall be held on a Tuesday on a date designated by the governor. The date selected for the primary must be no earlier than the date the national rules of the major political parties provide for state delegations to the party's national convention to be allocated without penalty and not later than the third Tuesday in March in years in which a United States Presidential Election will be held. The governor shall, in consultation with the secretary of state, designate the date of the presidential primary election no later than the first day of September in the year before the presidential primary election will be held.

(2) (a) Except as provided for in subsection (5) of this section, each political party that has a qualified candidate entitled to participate in the presidential primary election pursuant to this section is entitled to participate in the Colorado presidential primary election. At the presidential primary election, an elector that is affiliated with a political party may vote only for a candidate of that political party.

(b) An unaffiliated eligible elector may vote in a political party's presidential primary election without affiliating with that party or may declare an affiliation with a political party to the election judges at the presidential primary election in accordance with section 1-7-201. Notwithstanding any other provision of law, no elector affiliated with a major or minor political party or political organization may change or withdraw his or her affiliation in order to vote in the presidential primary election of another political party unless the elector has changed or withdrawn such affiliation no later than the twenty-ninth day preceding the presidential primary election as provided in section 1-2-219 (1).

(3) Except as otherwise provided in this part 12, a presidential primary election must be conducted in the same manner as any other primary election to the extent statutory provisions governing other primary elections are applicable to this part 12. The election officers and county clerk and recorders have the same powers and shall perform the same duties for presidential primary elections as they provide by law for other primary elections and general elections.

(4) (a) A ballot used in a presidential primary election must only contain the names of candidates for the office of the president of the United States of America. The ballot shall not be used for the purpose of presenting any other issue or question to the electorate unless expressly authorized by law.

(b) Each political party that is entitled to participate in the presidential primary election shall have a separate party ballot for use by electors affiliated with that political party.

(c) The county clerk and recorder shall send to all active electors in the county who have not declared an affiliation or provided a ballot preference with a political party a ballot packet that contains the ballots of all the major political parties. In this ballot packet, the clerk shall also provide written instructions advising the elector of the manner in which the elector will be in compliance with the requirements of this code in selecting and casting the ballot of a major political party. An elector may cast the ballot of only one major political party. After selecting and casting a ballot of a single major political party, the elector shall return the ballot to the clerk. If an elector casts and returns to the clerk the ballot of more than one major political party, all such ballots returned will be rejected and will not be counted.

(d) The secretary of state may by rule adopt additional ballot requirements necessary to avoid voter confusion in voting in presidential primary elections.

(5) If, at the close of business on the sixtieth day before a presidential primary election, there is not more than one candidate for president affiliated with a political party certified to the presidential primary ballot pursuant to section 1-4-1204(1) or who has filed a write-in candidate statement of intent pursuant to 1-4-1205, the secretary of state may cancel the presidential primary election for that political party and declare that candidate the winner of the presidential primary election of such political party.

(6) The secretary of state may by rule adopt additional ballot requirements necessary to avoid voter confusion in voting in presidential primary elections.

(7) Repealed.



§ 1-4-1204. Names on ballots

(1) Not later than sixty days before the presidential primary election, the secretary of state shall certify the names and party affiliations of the candidates to be placed on any presidential primary election ballots. The only candidates whose names shall be placed on ballots for the election shall be those candidates who:

(a) Are eligible to receive payments pursuant to the federal "Presidential Primary Matching Payment Account Act", 26 U.S.C. sec. 9031 et seq., or any successor section of federal law, at the time candidates' names are to be certified by the secretary of state pursuant to this subsection (1);

(b) Are seeking the nomination for president of a political party as a bona fide candidate for president of the United States pursuant to political party rules and are affiliated with a major political party that received at least twenty percent of the votes cast by eligible electors in Colorado at the last presidential election; and

(c) Have submitted to the secretary, not later than eighty-five days before the date of the presidential primary election, a notarized candidate's statement of intent together with either a nonrefundable filing fee of five hundred dollars or a petition signed by at least five thousand eligible electors affiliated with the candidate's political party who reside in the state. Candidate petitions must meet the requirements of parts 8 and 9 of this article 4, as applicable.

(2) The names of candidates appearing on any presidential primary ballot must be in an order determined by lot. The secretary of state shall determine the method of drawing lots.

(3) Except as otherwise prohibited by political party rules, the state chairperson of a political party may request the secretary to provide a place on the primary ballot for electors who have no presidential candidate preference to register a vote to send a noncommitted delegate to the political party's national convention. To be valid, this request must be received by the secretary of state no later than seventy days before the presidential primary election.

(4) Any challenge to the listing of any candidate on the presidential primary election ballot must be made in writing and filed with the district court in accordance with section 1-1-113 (1) no later than five days after the filing deadline for candidates. Any such challenge must provide notice in a summary manner of an alleged impropriety that gives rise to the complaint. No later than five days after the challenge is filed, a hearing must be held at which time the district court shall hear the challenge and assess the validity of all alleged improprieties. The district court shall issue findings of fact and conclusions of law no later than forty-eight hours after the hearing. The party filing the challenge has the burden to sustain the challenge by a preponderance of the evidence. Any order entered by the district court may be reviewed in accordance with section 1-1-113 (3).



§ 1-4-1205. Write-in candidate affidavit for presidential primary

A write-in vote for any candidate on the presidential primary ballot shall not be counted unless the candidate for whom the write-in vote was cast has filed a notarized candidate's statement of intent to seek the office of president of the United States. Any such affidavit must be accompanied by a nonrefundable fee of five hundred dollars and must be filed with the secretary of state no later than the close of business on the sixty-seventh day before the presidential primary election.



§ 1-4-1206. Presidential primary ballots - survey of returns

Each county clerk and recorder shall survey all returns received from the presidential primary election in all county precincts, as provided in this title, and shall certify the results of the presidential primary election to the secretary no later than thirteen days after the election.



§ 1-4-1207. Election results - certification - pledging of delegates

(1) The secretary shall compile the number of votes cast for each candidate named on the presidential primary election ballot and the votes cast to send a noncommitted delegate to the political party's national convention, if applicable, and shall calculate the percentage of votes received by each candidate as compared to the number of votes received by all candidates of the same political party.

(2) The secretary shall certify the results and percentages calculated pursuant to subsection (1) of this section to the state chairperson and the national committee of each political party which had at least one candidate on the presidential primary election ballot.

(3) Each political party shall use the results of the election results to allocate all national delegate votes to the presidential primary candidate receiving the highest number of votes and to bind members of the state's delegation to vote for that candidate at the party's national convention.






Part 13 - Minor Political Parties

§ 1-4-1301. Formation of minor political party

(1) A minor political party shall adopt a constitution or set of bylaws to govern its organization and the conduct of its affairs and shall exercise thereunder any power not inconsistent with the laws of this state. The constitution or set of bylaws shall be filed with the secretary of state. Any minor political party failing to file its constitution or set of bylaws pursuant to this section shall not be qualified as a minor political party. The constitution or set of bylaws shall contain the following:

(a) A method of nominating candidates for the partisan offices specified in section 1-4-1304 (1);

(b) A method for calling and conducting assemblies and conventions;

(c) A method for selecting delegates to assemblies and conventions;

(d) A method for the selection of members and a chairperson to the state central committee and for the selection of other party officers;

(e) A method for filling vacancies in party offices;

(f) The powers and duties of party officers;

(g) The structure of the state and county party organizations, if any;

(h) A statement that any meeting to elect party officers, including delegates, and any assembly to nominate candidates, shall be held at a public place at the time specified by the party chairperson and that the time and place of such meeting shall be published once, no later than fifteen days before such meeting, in a newspaper of general circulation in each county wherein the members of the minor political party reside;

(i) A statement that the party chairperson or his or her designee shall be the person who shall communicate on behalf of the minor political party; and

(j) A method for amending the constitution or set of bylaws.

(2) The chairperson of the party shall file any amendments to the constitution or set of bylaws with the secretary of state no later than fifteen days after the amendments are adopted.

(3) The name of the minor political party shall contain no more than three words in addition to the word "party". The name of the minor political party shall not use, in whole or in part, the name of any existing political party.



§ 1-4-1302. Petition to qualify as a minor political party

(1) A petition to qualify as a minor political party shall be signed by at least ten thousand registered electors and shall be submitted to the secretary of state no later than the second Friday in the January of the election year for which the minor political party seeks to qualify.

(2) The petition shall contain the name of the minor political party, and the heading of the petition shall state that the signers thereof desire that it be qualified as a minor political party.

(3) Each registered elector signing a petition pursuant to this section shall print the elector's name and address, including the street and number, if any. There shall be attached to each petition an affidavit of a registered elector who circulated the petition stating:

(a) The elector's address;

(b) That the elector is a registered elector;

(c) That the elector circulated the petition;

(d) That each signature on the petition was affixed in the elector's presence and is the signature of the person whose name it purports to be; and

(e) That, to the best of the elector's knowledge and belief, each of the persons signing the petition was a registered elector at the time of signing.

(4) (a) Upon filing, the secretary of state shall review all petition information and verify the information against the registration records. The secretary of state shall establish guidelines for verifying petition entries.

(b) No later than twenty-one days after receipt of the petition, the secretary of state shall notify the minor political party seeking to qualify of the number of valid signatures and whether the petition appears to be sufficient or insufficient.

(c) In case a petition to allow a minor political party to nominate candidates is not sufficient, it may be amended once at any time prior to 3 p.m. on the seventh day following the date of the notification of insufficiency. If such petition is amended prior to 3 p.m. on the seventh day following the notification of insufficiency, the secretary of state shall notify the minor political party of whether the petition is sufficient or insufficient no later than the fourteenth day following the date of the notification of insufficiency.

(d) Upon determining that the petition is sufficient:

(I) The secretary of state shall notify the minor political party and the clerk and recorder of each county that such party is qualified; and

(II) Eligible electors shall be able to register as affiliated with such minor political party.



§ 1-4-1303. Qualifications to nominate by constitution or bylaws

(1) Subject to the provisions of subsection (2) of this section, a minor political party qualifies as a minor political party if the party satisfies the requirements of section 1-4-1302 or any one of the following conditions:

(a) Any of its candidates for any office voted on statewide in either of the last two preceding general elections received at least five percent of the total votes cast for such office.

(b) One thousand or more registered electors are affiliated with the minor political party prior to July 1 of the election year for which the minor political party seeks to nominate candidates.

(2) A minor political party shall continue to be qualified as a minor political party if:

(a) A candidate of the party for statewide office has received at least one percent of the total votes cast for any statewide office in either of the last two preceding general elections; or

(b) One thousand or more registered electors are affiliated with the minor political party prior to July 1 in either of the last two preceding general elections for which the party seeks to nominate candidates.

(3) (Deleted by amendment, L. 2003, p. 1312, § 11, effective April 22, 2003.)



§ 1-4-1304. Nomination of candidates

(1) A minor political party may nominate candidates in accordance with sections 1-4-302, 1-4-402 (1)(a), 1-4-502 (1), and 1-4-802 and this article.

(1.5) (a) A minor political party may nominate candidates for offices to be filled at a general election by petition in accordance with section 1-4-802.

(b) (I) A minor political party may nominate candidates for offices to be filled at a general election by assembly. An assembly shall be held no later than seventy-three days preceding the primary election.

(II) Each candidate receiving thirty percent or more of the votes of all duly accredited assembly delegates who are present and voting on that office shall be designated by the assembly and certified pursuant to subsection (3) of this section.

(c) If an assembly designates more than one candidate for an office, or if an assembly designates one or more candidates and one or more candidates qualifies by petition, the candidate of the minor political party for that office shall be nominated at a primary election held in accordance with this code. A minor political party may prohibit unaffiliated electors from voting in the party's primary election so long as the prohibition is in accordance with the party's constitution, bylaws, or other applicable rules. Any minor party choosing to prohibit unaffiliated electors from voting in its primary election must notify the secretary of state of the prohibition not less than seventy-five days prior to the primary election.

(d) If only one candidate is designated for an office by petition or assembly, that candidate shall be the candidate of the minor political party in the general election.

(e) Nothing in this section shall be construed to prevent any eligible elector associated with a political organization that does not qualify as a minor political party in an election from qualifying for the ballot by petition as an unaffiliated candidate under section 1-4-802.

(2) Nominations by a minor political party, to be valid, must be made in accordance with the party's constitution or bylaws. No nomination under this section is valid for any general election unless the nominee:

(a) Is a registered elector;

(b) Was registered as affiliated with the minor political party that is making the nomination, as shown in the statewide voter registration system, no later than the first business day of the January immediately preceding the general election for which the person was nominated, unless otherwise provided in the constitution or bylaws of the minor political party; and

(c) Has not been registered as a member of a major political party at any time after the first business day of the January immediately preceding the general election for which the person was nominated, unless otherwise provided in the constitution or bylaws of the minor political party.

(3) Any minor political party nominating candidates in accordance with this part 13 shall file a certificate of designation with the designated election official no later than four days after the assembly was held at which the candidate was designated. The certificate of designation must state the name of the office for which each person is a candidate and the candidate's name and address, the date on which the assembly was held at which the candidate was designated, must designate in not more than three words the name of the minor political party that the candidate represents, and must certify that the candidate is a member of the minor political party. The candidate's name may include one nickname, if the candidate regularly uses the nickname and the nickname does not include any part of a political party name. The candidate's affiliation as shown in the statewide voter registration system is prima facie evidence of party membership.

(4) Any person nominated in accordance with this part 13 shall file a written acceptance with the designated election official by mail, facsimile transmission, or hand delivery. The written acceptance must be postmarked or received by the designated election official no later than four business days after the filing of the certificate of designation required under subsection (3) of this section. If the acceptance is transmitted to the designated election official by facsimile transmission, the original acceptance must also be filed and postmarked no later than ten days after the filing of the certificate of designation required under subsection (3) of this section. If an acceptance is not filed within the specified time, the candidate shall be deemed to have declined the nomination.

(5) Nothing in this part 13 shall be construed to allow a minor political party to nominate more than one candidate for any one office.



§ 1-4-1305. Disqualification of minor political party

(1) In the event a minor political party ceases to qualify as such a party pursuant to section 1-4-1303 (2) and fails to subsequently qualify as such a party pursuant to section 1-4-1303, the secretary of state shall notify the chairperson of such party and the clerk and recorder of each county of such disqualification.

(2) Such notice of disqualification shall be provided by the secretary of state to the chairperson of the minor political party and to each clerk and recorder no later than July 1 of an election year in which a minor political party may qualify candidates for the ballot. No certificate of designation of candidates pursuant to section 1-4-1304 (3) shall be accepted by the secretary of state from the minor political party for the election for which such party has ceased to qualify.

(3) Upon notification of disqualification of a minor political party, each registered elector that is affiliated with such minor political party must be designated in the statewide voter registration system as "unaffiliated".






Part 14 - District Attorney Term Limit Ballot Questions

§ 1-4-1401. Legislative declaration

(1) The general assembly hereby finds, determines, affirms, and declares that:

(a) District attorneys are nonjudicial elected officials subject to the limitations on terms of office imposed by section 11 of article XVIII of the state constitution;

(b) Judicial districts are political subdivisions of the state with political control by a community other than the state as a whole, and district attorneys continue to exhibit a fundamental characteristic of representing the people of the judicial district in order to protect their health, safety, and welfare; and

(c) Judicial districts do not have a clearly identified governing body with the explicit authority to call and conduct elections.

(2) Therefore, it is the intent of the general assembly that this part 14 provide an explicit statutory mechanism for the referral of ballot questions that seek to lengthen, shorten, or eliminate the limitations on terms of office for district attorneys to the eligible electors of a judicial district pursuant to section 11 (2) of article XVIII of the state constitution.



§ 1-4-1402. Applicability of part

This part 14 shall apply to any ballot question that seeks to lengthen, shorten, or eliminate the limitations on terms of office for a district attorney pursuant to section 11 (2) of article XVIII of the state constitution. Elections in which such ballot questions appear on the ballot shall be conducted pursuant to the provisions of this code unless otherwise provided for in this part 14.



§ 1-4-1403. Referral of question in single-county judicial districts

For a judicial district whose territory is comprised entirely of one county, the board of county commissioners for that county shall be the governing body to refer any ballot question to the eligible electors of the judicial district regarding the lengthening, shortening, or elimination of the limitation on terms of office for the district attorney of the judicial district.



§ 1-4-1404. Referral of question in multiple-county judicial districts

(1) For a judicial district whose territory is comprised of more than one county, the boards of county commissioners of each county situated within the judicial district shall be the governing bodies to refer any ballot question to the eligible electors of their respective counties regarding the lengthening, shortening, or elimination of the limitation on terms of office for the district attorney of the judicial district imposed by section 11 of article XVIII of the state constitution.

(2) Any such ballot question shall appear on the ballot in each county situated within the judicial district at the same election. The wording of the ballot question shall be substantially identical in each county situated within the judicial district and the alphabetical, numerical, or alphanumerical designation used to identify the measure shall be identical on each ballot that includes the measure.

(3) Notwithstanding any other provision of law, if such a measure is approved by the eligible electors of a county situated within the judicial district but was not referred to or approved by the eligible electors of each county situated within the judicial district at the same election or if the wording of the measure was not substantially identical in each county situated within the judicial district, such measure shall be deemed void.



§ 1-4-1405. Coordinated or general election ballot

(1) Any ballot question that seeks to lengthen, shorten, or eliminate the limitations on terms of office for a district attorney shall only be submitted to the voters of a judicial district at a coordinated or general election.

(2) Any such ballot question shall appear on the official ballot used in each county in a judicial district and shall be a separate question from any other ballot questions seeking to lengthen, shorten, or eliminate the limitations on terms of office for any other elected officials.



§ 1-4-1406. County clerk and recorder designated election official - certification of results to secretary of state

(1) In addition to his or her duties regarding the general survey of returns specified in article 10 of this title, the county clerk and recorder of any county referring a ballot question seeking to lengthen, shorten, or eliminate the limitations on terms of office for a district attorney shall:

(a) Act as the designated election official for the election in which the ballot question appears on the ballot; and

(b) No later than the eighteenth day after the election in which the ballot question appears on the ballot, certify the total number of votes cast for and against the ballot question and transmit the certification to the secretary of state.

(2) Upon receipt of the certifications transmitted pursuant to paragraph (b) of subsection (1) of this section, the secretary of state shall compile the results received from each county situated within the judicial district and determine whether the measure was approved by the eligible electors of the judicial district as a whole. The secretary shall certify the results in the manner provided by law.



§ 1-4-1407. Initiative - petition

(1) (a) Notwithstanding any other provision of law, the registered electors of a county may submit to the board of county commissioners of the county a proposed ballot question regarding lengthening, shortening, or eliminating the limitation on terms of office for the district attorney of the judicial district imposed by section 11 of article XVIII of the state constitution. The registered electors may commence the initiative process by filing written notice of the proposed ballot question with the county clerk and recorder and subsequently, within one hundred eighty days after approval of the petition pursuant to subsection (2) of this section but no less than one hundred forty days prior to the next scheduled coordinated or general election, by filing a petition signed by registered electors of the county in an amount equal to at least five percent of the total number of votes cast in the county for all candidates for the office of district attorney at the previous general election.

(b) Upon the receipt and verification of the initiative petition pursuant to this section, the board of county commissioners shall refer the proposed ballot question, in the form petitioned for, to the registered electors of the county at the next scheduled coordinated or general election, whichever occurs first.

(2) (a) Each initiative petition filed pursuant to subsection (1) of this section shall be printed in a form consistent with this subsection (2). No petition shall be printed or circulated unless the form and the first printer's proof of the petition section have first been submitted to the county clerk and recorder and approved by the county clerk and recorder. The county clerk and recorder shall approve or reject the form and the first printer's proof of the petition no later than five business days following the date on which the county clerk and recorder received such material. The county clerk and recorder shall assure that the petition section contains only those elements required by this section and contains no extraneous material.

(b) Each petition section shall designate by name and mailing address two persons who shall represent the proponents thereof on all matters affecting the initiative petition and to whom all notices or information concerning the petition shall be mailed.

(c) (I) At the top of each page of every initiative petition section, the following shall be printed, in a form as prescribed by the county clerk and recorder:

WARNING: IT IS AGAINST THE LAW:

For anyone to sign any initiative petition with any name other than his or her own, or to knowingly sign his or her name more than once for the same measure, or to knowingly sign a petition when not a registered elector who is eligible to vote on the measure.

DO NOT SIGN THIS PETITION UNLESS YOU ARE A REGISTERED ELECTOR AND ELIGIBLE TO VOTE ON THIS MEASURE. TO BE A REGISTERED ELECTOR, YOU MUST BE A CITIZEN OF COLORADO AND REGISTERED TO VOTE.

Do not sign this petition unless you have read or have had read to you the proposed initiative or the summary in its entirety and understand its meaning.

(II) A summary of the proposed ballot question that is the subject of an initiative petition shall be printed following the warning on each page of a petition section. The summary shall be true and impartial and shall not be an argument, or likely to create prejudice, either for or against the measure. The summary shall be prepared by the county clerk and recorder.

(III) The full text of the proposed ballot question that is the subject of an initiative petition shall be printed following the summary on the first page or pages of the petition section that precede the signature page. Notwithstanding the requirement of subparagraph (I) of this paragraph (c), if the text of the proposed ballot question requires more than one page of a petition section, the warning and summary need not appear at the top of any page other than the initial text page.

(IV) The signature pages shall consist of the warning and the summary, followed by ruled lines numbered consecutively for registered electors' signatures. If a petition section contains multiple signature pages, all signature lines shall be numbered consecutively, from the first signature page through the last. The signature pages shall follow the page or pages on which the full text of the proposed ballot question that is the subject of the initiative petition is printed.

(3) (a) Following the signature pages of each petition section, there shall be attached a signed, notarized, and dated affidavit executed by the person who circulated the petition section, which shall include the following:

(I) The affiant's printed name, the address at which the affiant resides, including the affiant's street name and number, municipality, and county, and the date the affiant signed the affidavit;

(II) That the affiant has read and understands the laws governing the circulation of initiative petitions;

(III) That the affiant was eighteen years of age or older at the time the petition section was circulated and signed by the listed electors;

(IV) That the affiant circulated the petition section;

(V) That each signature thereon was affixed in the affiant's presence;

(VI) That each signature thereon is the signature of the person whose name it purports to be;

(VII) That, to the best of the affiant's knowledge and belief, each of the persons signing the initiative petition section was, at the time of signing, a registered elector; and

(VIII) That the affiant has not paid or will not in the future pay and that the affiant believes that no other person has paid or will pay, directly or indirectly, any money or other thing of value to any signer for the purpose of inducing or causing such signer to affix the signer's signature to the initiative petition.

(b) The county clerk and recorder shall not accept for filing any petition section that does not have attached thereto the notarized affidavit required by paragraph (a) of this subsection (3). Any disassembly of a petition section that has the effect of separating the affidavit from the signature page or pages shall render that petition section invalid and of no force and effect.

(c) Any signature added to a petition section after the affidavit has been executed shall be invalid.

(d) All petition sections shall be prenumbered serially.

(e) Any petition section that fails to conform to the requirements of this section or that is circulated in a manner other than that permitted by this section shall be invalid.

(4) The circulation of any petition section other than personally by a circulator is prohibited. No petition section shall be circulated by any person who is not eighteen years of age or older at the time the petition section is circulated.

(5) Any initiative petition shall be signed only by registered electors who are eligible to vote on the measure. Each registered elector shall sign his or her own signature and shall print his or her name, the address at which he or she resides, including the street number and name, the city or town, and the county, and the date of signing. Each registered elector signing a petition shall be encouraged by the circulator of the petition to sign the petition in ink. In the event a registered elector is physically unable to sign the petition or is illiterate and wishes to sign the petition, the elector shall sign and make his or her mark in the space so provided. Any person, but not a circulator, may assist the disabled or illiterate elector in completing the remaining information required by this section. The person providing assistance shall sign his or her name and address and shall state that such assistance was given to the signor.

(6) (a) The county clerk and recorder shall inspect timely filed initiative petitions and the attached affidavits, and may do so by examining the information on signature lines for patent defects, by comparing the information on signature lines against a list of registered electors of the county.

(b) After examining the initiative petition, the county clerk and recorder shall issue a statement as to whether a sufficient number of valid signatures has been submitted. A copy of the statement shall be mailed to the persons designated as representing the petition proponents pursuant to paragraph (b) of subsection (2) of this section.

(c) The statement of sufficiency or insufficiency shall be issued no later than thirty calendar days after the initiative petition has been filed. If the county clerk and recorder fails to issue a statement within thirty calendar days, the petition shall be deemed sufficient.

(7) (a) Within forty days after an initiative petition is filed, a protest in writing under oath may be filed in the office of the county clerk and recorder by any registered elector who resides in the county, setting forth specifically the grounds for such protest. The grounds for protest may include, but shall not be limited to, the failure of any portion of a petition or circulator affidavit to meet the requirements of this section. No signature may be challenged that is not identified in the protest by section and line number. The county clerk and recorder shall forthwith mail a copy of such protest to the persons designated as representing the petition proponents pursuant to paragraph (b) of subsection (2) of this section and to the protester, together with a notice fixing a time for hearing such protest that is not less than five or more than ten days after such notice is mailed.

(b) The county clerk and recorder shall furnish a requesting protester with a list of the registered electors in the county and shall charge a fee to cover the cost of furnishing the list.

(c) Every hearing shall be held before the county clerk and recorder with whom such protest is filed. The county clerk and recorder shall serve as hearing officer unless some other person is designated by the board of county commissioners as the hearing officer, and the testimony in every such hearing shall be under oath. The hearing officer shall have the power to issue subpoenas and compel the attendance of witnesses. The hearing shall be summary and not subject to delay and shall be concluded within sixty days after the petition is filed. No later than five days after the conclusion of the hearing, the hearing officer shall issue a written determination of whether the petition is sufficient or not sufficient. If the hearing officer determines that a petition is not sufficient, the officer shall identify those portions of the petition that are not sufficient and the reasons therefor. The result of the hearing shall be forthwith certified to the protester and to the persons designated as representing the petition proponents pursuant to paragraph (b) of subsection (2) of this section. The determination as to petition sufficiency may be reviewed by the district court for the county upon application of the protester, the persons designated as representing the petition proponents, or the county, but such review shall be had and determined forthwith.

(8) The general assembly finds the provisions of this section are a matter of statewide concern and shall apply to all counties, including home rule counties, and to the city and county of Denver and the city and county of Broomfield.



§ 1-4-1408. Prior actions not affected

District attorney term limit ballot questions approved by the voters of any judicial district prior to May 20, 2010, are not affected by the enactment of this part 14 and shall remain valid.









Article 5 - Notice of and Preparation for Elections

Part 1 - Polling Locations

§ 1-5-101. Establishing precincts and polling places for partisan elections

(1) Subject to approval by the board of county commissioners, the county clerk and recorder of each county shall divide the county into as many election precincts for all general, primary, and congressional vacancy elections as is convenient for the eligible electors of the county and shall designate the place for each precinct at which elections are to be held. In establishing boundaries, the board of county commissioners shall take into consideration natural and artificial boundaries that meet the requirements of the United States bureau of the census. The precincts shall be numbered in accordance with section 1-5-101.5. Changes in the precinct boundaries of a county shall be made only within the district boundaries of each representative and senatorial district.

(2) In counties that use paper ballots, the county clerk and recorder, subject to approval by the board of county commissioners, shall establish at least one precinct for every six hundred active eligible electors, with boundaries that take into consideration municipal and school district boundary lines whenever possible. However, the county clerk and recorder, subject to approval by the board of county commissioners, may establish one precinct for every seven hundred fifty active eligible electors.

(3) In a county that uses an electronic or electromechanical voting system, the county clerk and recorder, subject to approval by the board of county commissioners, shall establish at least one precinct for every one thousand five hundred active eligible electors. However, the county clerk and recorder, subject to approval by the board, may establish one precinct for every two thousand active eligible electors.

(4) Repealed.

(5) Notwithstanding section 1-5-103, and except as otherwise required by federal law, in order to facilitate the preparation of a computerized database for use in the redistricting process that will take place after the decennial census in years ending in the number zero, the precinct boundaries established by the county clerk and recorder of each county, subject to approval by the board of county commissioners, that are used in the general election in years ending in the number eight shall remain in effect until after the general election in years ending in the number zero; except that the precincts so established may be subdivided within the boundaries of the original precinct and adjacent precincts may be aggregated for purposes of data collection. In establishing precinct boundaries pursuant to the provisions of this subsection (5), county clerk and recorders and boards of county commissioners shall, to the extent reasonably possible, utilize natural and man-made boundaries that meet the requirements for visible features adopted by the United States bureau of the census. If the precinct boundaries used in the general election in years ending in the number eight are changed prior to the next general election in years ending in the number zero pursuant to federal law, the county clerk and recorders shall timely submit in writing to the director of research of the legislative council a list showing the precincts for which the boundaries have changed.

(6) Repealed.



§ 1-5-101.5. Precinct numbering

(1) There is hereby created a precinct numbering system that shall be used by the county clerk and recorder of each county of the state in numbering election precincts established in accordance with section 1-5-101. The precinct numbering system created pursuant to this section shall not be used until the reapportionment of senatorial and representative districts required to be conducted after the 2000 federal census pursuant to section 48 of article V of the Colorado constitution is completed, but the precinct numbering system shall be implemented by each county clerk and recorder no later than July 1, 2002.

(2) Any election precinct established pursuant to the provisions of section 1-5-101 shall be numbered with a ten digit number as follows:

(a) The first digit of the precinct number shall consist of the number of the congressional district in which the precinct is contained.

(b) The second and third digits of the precinct number shall consist of the number of the state senatorial district in which the precinct is contained. If the state senatorial district consists of one digit, such digit shall be preceded by a zero for purposes of the precinct number.

(c) The fourth and fifth digits of the precinct number shall consist of the number of the state representative district in which the precinct is contained. If the state representative district consists of one digit, such digit shall be preceded by a zero for purposes of the precinct number.

(c.5) The sixth and seventh digits of the precinct number shall consist of the number assigned by the secretary of state to represent the county in which the precinct is contained.

(d) The last three digits of the precinct number shall consist of an individual precinct number as determined by the county clerk and recorder.

(3) Any changes in election precinct numbering required pursuant to this section shall be completed and reported by the county clerk and recorder to the secretary of state in accordance with section 1-5-103 (3).



§ 1-5-102. Establishing precincts and voter service and polling centers for nonpartisan elections

(1) For nonpartisan elections other than coordinated elections, no later than twenty-five days prior to the election, the designated election official, with the approval of the governing body with authority to call elections, shall divide the jurisdiction into as many election precincts as it deems expedient for the convenience of eligible electors of the jurisdiction and shall designate the polling place for each precinct. The election precincts shall consist of one or more whole general election precincts wherever practicable, and the designated election official and governing body shall cooperate with the county clerk and recorder and the board of county commissioners of their political subdivisions to accomplish this purpose. Wherever possible, the polling places shall be the same as those designated by the county for partisan elections.

(2) The county clerk and recorder, no later than one hundred twenty days prior to a regular special district election or regular election of any other political subdivision, shall prepare a map of the county showing the location of the voter service and polling centers and precinct boundaries utilized in the last November election. Copies of the map shall be available for inspection at the office of the county clerk and recorder and for distribution to the designated election official of each political subdivision.

(3) The county clerk and recorder shall maintain a list of owners or contact persons who, to the clerk's knowledge, may grant permission to political subdivisions to use the locations identified on the map for voter service and polling centers. The clerk shall, upon request of the designated election official of a political subdivision, provide a copy of the list, or a part of the list as requested by the designated election official.



§ 1-5-102.9. Voter service and polling centers - number required - services provided - drop-off locations

(1) (a) For general elections, each county clerk and recorder shall designate a minimum number of voter service and polling centers, as follows:

(I) For counties with at least twenty-five thousand active electors:

(A) During the period designated for early voting, at least one voter service and polling center for each thirty thousand active electors; except that there must be at least one voter service and polling center in each such county; and

(B) On election day, at least one voter service and polling center for every fifteen thousand active electors, but no fewer than three in each such county.

(II) For counties with at least ten thousand, but fewer than twenty-five thousand, active electors:

(A) During the period designated for early voting, at least one voter service and polling center; and

(B) On election day, at least three voter service and polling centers.

(III) For counties with fewer than ten thousand active electors:

(A) During the period designated for early voting, at least one voter service and polling center; and

(B) On election day, at least one voter service and polling center.

(b) (I) On and after November 8, 2016, for the purposes of paragraph (a) of this subsection (1), the number of active electors in a county is the number of active electors registered in the county on the date of the previous presidential election.

(II) Repealed.

(c) (I) In designating voter service and polling center locations pursuant to this subsection (1), each county clerk and recorder shall consider the following factors to address the needs of the county:

(A) Proximity to public transportation lines and availability of parking;

(B) Geographic features, such as mountain passes, that tend to affect access and convenience;

(C) Equitable distribution across the county so as to afford maximally convenient options for electors;

(D) The existence and location of population centers;

(E) Access for persons with disabilities;

(F) Use of existing voting locations that typically serve a significant number of electors;

(G) Use of public buildings that are known to electors in the county, especially to the extent that using such buildings results in cost savings compared to other potential locations; and

(H) When private locations are considered or designated as voter service and polling centers in accordance with section 1-5-105 (3), methods and standards to ensure the security of voting conducted at such locations.

(II) In designating voter service and polling centers, a county clerk and recorder shall solicit public comments.

(d) Each county clerk and recorder shall submit the proposed voter service and polling center locations to the secretary of state as part of the mail ballot plan.

(e) A county clerk and recorder may designate a greater number of voter service and polling centers than the minimum required by this section.

(2) Voter service and polling centers must be open, at a minimum, for the fifteen-day period prior to and including the day of the election, except that voter service and polling centers are not required to be open on Sundays.

(3) Each voter service and polling center must provide:

(a) The ability for an eligible elector to register to vote pursuant to section 1-2-217.7;

(b) The ability for an eligible elector to cast a ballot;

(c) The ability for an eligible elector to update his or her address pursuant to section 1-2-217.7;

(d) The ability for an eligible elector who has legally changed his or her name to have his or her name changed pursuant to section 1-2-218;

(e) The ability for an unaffiliated registered elector to affiliate with a political party and cast a ballot in a primary election;

(f) Secure computer access;

(g) Facilities and equipment that are compliant with the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., as amended;

(h) Direct record electronic voting machines or other voting systems accessible to electors with disabilities as provided in part 7 of article 5 of this title;

(i) Voting booths;

(j) Original and replacement ballots for distribution;

(k) Mail ballots to requesting electors;

(l) The ability to accept mail ballots that are deposited by electors; and

(m) The ability of a person to cast a provisional ballot.

(3.5) If an elector desires to vote by casting a ballot at a voter service and polling center but there are technical problems accessing the centralized statewide voter registration system maintained pursuant to 1-2-301 at the voter service and polling center, and his or her eligibility cannot be verified by a voter service and polling center election judge after the judge contacts the county clerk and recorder by telephone or electronic mail, if practicable, the elector is entitled to cast a provisional ballot in accordance with article 8.5 of this title.

(4) (a) In addition to providing voter service and polling centers in accordance with this section, counties shall also establish stand-alone drop-off locations for the purpose of allowing electors to deposit their completed mail ballots.

(b) (I) (A) All counties described in subparagraph (I) of paragraph (a) of subsection (1) of this section shall provide at least one drop-off location for each thirty thousand active voters in the county, but must provide a minimum of one stand alone drop-off location.

(B) Only counties with at least twenty-five thousand active electors are required to provide stand alone drop-off locations on the date of a general election and on the Saturday and Monday immediately preceding the date of a general election.

(II) The placement and security of each drop-off location shall be determined by each county, in accordance with the secretary of state's current security rules. With the exception of twenty-four hour secure drop boxes, each stand alone drop-off location must be separate from voter service and polling centers.

(III) Counties are encouraged to designate community-based locations as stand-alone drop-off locations.



§ 1-5-103. Changes in boundaries - partisan elections

(1) Changes in the boundaries of precincts or the creation of new precincts for partisan elections shall be completed no later than twenty-nine days prior to the precinct caucus day, except in cases of precinct changes resulting from changes in county boundaries.

(2) Subject to approval by the board of county commissioners, the county clerk and recorder shall change the location of any polling location upon a petition of a majority of the eligible electors residing within a county if the request is made at least ninety days prior to the primary election.

(3) All changes in precinct boundaries or numbering for partisan elections, including changes required pursuant to section 1-5-101.5, shall be reported within ten days by the county clerk and recorder to the secretary of state, and a corrected precinct map shall be transmitted to the secretary of state as soon as possible after the changes have been effected.



§ 1-5-104. Changes in boundaries - nonpartisan elections

(1) Changes in the boundaries of precincts or the creation of new precincts for nonpartisan elections shall be completed no later than twenty-five days prior to scheduled elections, except in cases of precinct changes resulting from changes in the jurisdiction's boundaries.

(2) All changes in precinct boundaries or numbering for nonpartisan elections shall be reported to the county clerk and recorder within ten days by the designated election official, and a corrected precinct map shall be transmitted to the county clerk and recorder as soon as possible after the changes have been effected.

(3) Each governing body shall change any polling place upon a petition of a majority of the eligible electors residing within a precinct if the request is made at least forty-five days prior to the next scheduled election and another polling place location is reasonably available.

(4) Except as provided by law, no polling place shall be changed after the twenty-fifth day prior to an election.



§ 1-5-105. Restrictions

(1) No election-related activity may be conducted within one hundred feet of any building in which a polling location or drop-off location is located except that of the conduct of the election at the polling location or drop-off location.

(2) No polling location or drop-off location shall be located in a room in which any intoxicating malt, spirituous, or vinous liquors are being served.

(3) The polling locations or drop-off locations shall be in public locations wherever possible. A private location may be used only when no appropriate public location is available.

(4) For the purposes of subsection (1) of this section and section 1-13-714, when a polling location or drop-off location is within a multi-use building such as a shopping mall or county office building, the "building" is considered the room in which ballots are cast, any waiting room or hall where electors wait to vote, as well as a primary corridor where electors walk to an interior polling location or drop-off location, and the designated exterior door to the multi-use building in which the polling location or drop-off location is located.



§ 1-5-106. Polling location or drop-off location - designation by sign

(1) All polling locations must be designated by a sign conspicuously posted at least twenty days before each election and during the period polling locations are open. The sign shall be substantially in the following form: "Polling place/voter service and polling center for county ....". The lettering on the sign shall be black on a white background. The letters and numerals of the title shall be at least four inches in height. In addition, the sign shall state the hours the polling location will be open.

(2) All stand-alone drop-off locations must be designated by a sign conspicuously posted during the time that drop-off locations are available to receive mail ballots.



§ 1-5-108. Election judges may change polling locations and drop-off locations

(1) (a) If it becomes impossible or impracticable to hold an election because of an emergency at the designated polling location, the election judges, after assembling at or as near as practicable to the original designated polling location, may move to the nearest convenient place for holding the election and at the newly designated place forthwith proceed with the election. The election judges shall notify the designated election official of the change as soon as possible.

(b) Upon moving to a new polling location, the election judges shall display a proclamation of the change at the original polling location to notify all electors of the new location for holding the election. The proclamation must contain a statement explaining the specific nature of the emergency that required the change in the polling location and must provide the street address of the new location.

(2) If an emergency renders a drop-off location impossible or impracticable for use in an election, the designated election official shall relocate the drop-off location to the nearest convenient place.






Part 2 - Call and Notice

§ 1-5-201.5. Legislative declaration - purpose

The general assembly declares that the purpose of this part 2 is to provide adequate notice of elections at a reasonable cost to the taxpayers of the state and its political subdivisions.



§ 1-5-203. Certification of ballot

(1) (a) No later than sixty days before any primary election, and no later than fifty-seven days before any general or odd-year November election or congressional vacancy election, the secretary of state shall deliver by electronic transmission and registered mail to the county clerk and recorder of each county a certificate in writing of the ballot order and content for each county, as follows:

(I) For general elections, the certificate shall specify the national and state officers and the district officers of state concern for whom some or all of the eligible electors of the county are entitled to cast ballots at the general election. The certificate shall include the name and party or other designation of each candidate for whom some or all of the eligible electors of the county are entitled to cast ballots and for whom a petition or certificate of nomination has been filed with the secretary of state, the name and party of each candidate nominated at the primary election for a national or state office or a district office of state concern, and the order of the ballot and the ballot content for the election. With regard to the election of members to the general assembly, the notice shall also specify the district number and the names of the members whose terms of office will expire.

(II) For primary elections, the certificate shall specify the offices for which nominations are to be made. The notice shall include a certified list of persons for whom certificates of designation or petitions have been filed with the secretary of state and the office for which each person is a candidate, together with the other details mentioned in the certificates of designation or petitions, and the order of the ballot for the primary election.

(III) For any election at which one or more ballot issues or ballot questions are to be submitted to the eligible electors of the entire state, the secretary of state shall certify the order of ballot and ballot content with respect to such ballot issues or ballot questions to the county clerk and recorder of each county of the state.

(b) The secretary of state shall be solely responsible for the accuracy of the information contained in the certificate.

(2) (Deleted by amendment, L. 2002, p. 1626, § 4, effective June 7, 2002.)

(3) (a) No later than sixty days before any election, the designated election official of each political subdivision that intends to conduct an election shall certify the order of the ballot and ballot content. Such certification shall be delivered to the county clerk and recorder of each county that has territory within the political subdivision if the election is coordinated with the clerk and recorder. The order of the ballot and ballot content shall include the name and office of each candidate for whom a petition has been filed with the designated election official and any ballot issues or ballot questions to be submitted to the eligible electors.

(b) (Deleted by amendment, L. 2002, p. 1626, § 4, effective June 7, 2002.)

(c) The state or a political subdivision that issues a certificate pursuant to this subsection (3) shall be solely responsible for the accuracy of the information contained in the certificate. Any error that can be corrected pursuant to the provisions of section 1-5-412 shall be corrected at the expense of the political subdivision whose designated election official issued the defective certificate or, at the expense of the state, if the secretary of state issued the defective certificate.



§ 1-5-205. Published and posted notice of election - content

(1) The designated election official, or the coordinated election official if so provided by an intergovernmental agreement, no later than twenty days before each election, shall provide notice by publication of the election as described by section 1-1-104 (34), which notice must state, as applicable for the particular election for which notice is provided, the following:

(a) The date of the election;

(b) The hours during which the polling locations and, as appropriate, drop-off locations will be open;

(c) The addresses of the polling locations;

(d) The addresses of the drop-off locations;

(e) Repealed.

(f) to (i) (Deleted by amendment, L. 2002, p. 1627, § 5, effective June 7, 2002.)

(1.2) (Deleted by amendment, L. 2002, p. 1627, § 5, effective June 7, 2002.)

(1.3) A copy of the notice required by this section shall be posted at least ten days prior to the election and until two days after the election in a conspicuous place in the office of the designated election official or the clerk and recorder if the election is coordinated by the clerk and recorder. Sample ballots may be used as notices so long as the information required by this section is included with the sample ballot.

(1.4) Publication of the notice required by subsection (1) of this section by the clerk and recorder for a coordinated election shall satisfy the publication requirement for all political subdivisions participating in the coordinated election.

(1.5) (Deleted by amendment, L. 2002, p. 1627, § 5, effective June 7, 2002.)

(2) At the time that notice by publication is made, the designated election official shall also mail a copy of the notice of the election to the county clerk and recorders of the counties in which the political subdivision is located if the clerk and recorder is not the coordinated election official.

(3) When there is a vacancy for an unexpired term in any national or state office or a district office of state concern that is by law to be filled at any general or congressional vacancy election, the secretary of state, no later than fifty-five days prior to the election, shall give notice in writing by publishing a notice in at least one newspaper of general circulation in the state or in the congressional district in which the vacancy is to be filled. The notice shall specify the office in which the vacancy exists, the cause of the vacancy, the name of the officer in whose office it has occurred, and the time when the term of office will expire.

(4) For a primary mail ballot election, in addition to the items described in subsection (1) of this section, the notice shall advise eligible electors who are not affiliated with a political party of the electors' ability to declare an affiliation with a political party and vote in the primary election.



§ 1-5-206.7. Failure to receive mailed notice

Any election for which a notice was mailed shall not be invalidated on the grounds that an eligible elector did not receive the ballot issue notice, mailed information, or mailed notification of the election required by this code or the state constitution if the designated election official or coordinated election official acted in good faith in making the mailing. Good faith is presumed if the designated election official or coordinated election official mailed the ballot issue notice, information, or notification to the addresses appearing on a registration list for the political subdivision as provided by the county clerk and recorder, and, where applicable, the list of property owners provided by the county assessor.



§ 1-5-207. Court-ordered elections

(1) When an election is ordered by the court for a special district, the court shall authorize the designated election official to give notice as provided in the order.

(2) For an organizational election, the notice by publication shall include the purposes of the election, the estimated operating and debt service mill levies and fiscal year spending for the first year following organization, and the boundaries of the special district. The notice by publication shall recite the election date, which shall be not less than ten days after publication of the election notice.

(3) For a dissolution election, the notice by publication shall include the plan for dissolution or a summary of the plan and the place where a member of the public may inspect or obtain a copy of the complete plan. The notice by publication shall recite the election date, which shall be not less than ten days after publication of the election notice.



§ 1-5-208. Election may be canceled - when

(1) (Deleted by amendment, L. 2010, (HB 10-1116), ch. 194, p. 832, § 11, effective May 5, 2010.)

(1.5) Except as provided in section 1-4-104.5, if the only matter before the electors in a nonpartisan election is the election of persons to office and if, at the close of business on the sixty-third day before the election, there are not more candidates than offices to be filled at the election, including candidates filing affidavits of intent, the designated election official, if instructed by resolution of the governing body, shall cancel the election and declare the candidates elected.

(2) Except for initiative and recall elections, no later than twenty-five days before an election conducted as a coordinated election in November, and at any time prior to any other elections, a governing body may by resolution withdraw one or more ballot issues or ballot questions from the ballot. The ballot issues and ballot questions shall be deemed to have not been submitted and votes cast on the ballot issues and ballot questions shall either not be counted or shall be deemed invalid by action of the governing body.

(3) If the electors are to consider the election of persons to office and ballot issues or ballot questions, the election may be canceled by the governing body only in the event that all of the conditions of subsection (1.5) of this section exist and that all ballot issues or ballot questions have been withdrawn from the ballot pursuant to subsection (2) of this section.

(4) Except as provided in subsection (2) of this section, no election may be canceled in part.

(5) Unless otherwise provided by an intergovernmental agreement pursuant to section 1-7-116, upon receipt of an invoice, the governing body shall within thirty days promptly pay all costs accrued by the county clerk and recorder and any coordinating political subdivision attributable to the canceled election or withdrawn ballot issues or ballot questions.

(6) The governing body shall provide notice by publication of the cancellation of the election. A copy of the notice must be posted at each voter service and polling center of the political subdivision, in the office of the designated election official, and in the office of the clerk and recorder for each county in which the political subdivision is located and, for special districts, a copy of the notice must be filed in the office of the division of local government. The governing body shall also notify the candidates that the election was canceled and that they were elected by acclamation.






Part 3 - Registration Records

§ 1-5-301. Registration record for partisan elections

(1) Digital registration records shall be maintained in the centralized statewide registration system created pursuant to section 1-2-301.

(2) The county clerk and recorder shall provide the voter registration and voting records information to election judges for use at voter service and polling centers in all applicable elections.



§ 1-5-302. Computer lists may be used in lieu of original registration records

For the purposes of all elections, the county clerk and recorder may substitute and supply computer lists of registered electors within the political subdivision for the original registration record. Following a primary, general, or congressional vacancy election, the county clerk and recorder shall record the date of election and, if a primary election, the party ballot received on the registered elector's original registration record.



§ 1-5-303. Registration records for nonpartisan elections

(1) No later than the fortieth day preceding the date of the scheduled nonpartisan election, the designated election official shall order the registration records. The designated election official may order a complete list of the registered electors as of the thirtieth day prior to the election with a supplementary list provided on the twentieth day, or the designated election official may order a complete list as of the twentieth day prior to the election. The county clerk and recorder shall certify and make available a complete copy of the list of the registered electors of each general election precinct that is located within the county and is involved in the election and, if the supplemental list is ordered no later than the twentieth day preceding the election, shall certify and make available a supplemental list of the eligible electors who have become eligible since the earlier list was certified. These lists shall substitute for the original registration record.

(2) The registration list for each election precinct that is certified thirty days before the election shall contain the names and addresses of all registered electors residing within the precinct at the close of business on the fortieth day preceding the election. The registration list for each election precinct that is certified no later than twenty days before the election shall contain the names and addresses of all eligible electors residing within the precinct at the close of business on the thirtieth day prior to the election. If a supplemental list is ordered, it shall contain the names and addresses of all eligible electors who have become eligible within the period since the initial registration list was certified through the close of business on the thirtieth day preceding the election.

(3) Costs for the lists shall be assessed by the county clerk and recorder and paid by the political subdivision holding the election. The fee for furnishing the lists shall be no less than twenty-five dollars for the entire list nor more than one cent for each name contained on the registration list, whichever is greater.

(4) The order for the list may be canceled if the election is canceled pursuant to section 1-5-208 and the county clerk and recorder has not already prepared the list.



§ 1-5-304. Lists of property owners

(1) For elections where owning property in the political subdivision is a requirement for voting in the election, no later than the fortieth day preceding the date of the election, the designated election official, in addition to using the affidavit prescribed in section 32-1-806, C.R.S., shall order the list of property owners from the county assessor. Except as otherwise required under subsection (2) of this section, the county assessor shall certify and deliver an initial list of all recorded owners of taxable real and personal property within the political subdivision no later than thirty days before the election. The supplemental list for the political subdivision shall be provided no later than twenty days before the election and shall contain the names and addresses of all recorded owners who have become owners no later than thirty days prior to the election and after the initial list of property owners was provided. The cost for the lists shall be assessed by the county assessors and paid by the political subdivision holding the election. The fee for furnishing the lists shall be no less than twenty-five dollars for both lists nor more than one cent for each name contained on the lists, whichever is greater.

(2) The designated election official of a special district may order the list described in subsection (1) of this section of all recorded owners of taxable real and personal property within the special district as of the thirtieth day before the election with a supplementary list to be provided on the twentieth day before the election, or the designated election official may order a complete list as of the twentieth day before the election.






Part 4 - Ballots

§ 1-5-401. Method of voting

(1) For all general, primary, congressional vacancy, coordinated, odd-year, and recall elections, and for any election in which the governing body of a political subdivision other than a county determines that an election shall be by mail ballot, the county clerk and recorder or designated election official for the political subdivision, as applicable, shall conduct the election by mail ballot; except that votes cast at voter service and polling centers may be by paper ballots or by electronic or electromechanical voting systems.

(2) For any election that the governing body of a political subdivision determines will be an independent mail ballot election, the designated election official for that political subdivision shall conduct the election by mail ballot in accordance with article 13.5 of this title.



§ 1-5-402. Primary election ballots

(1) No later than thirty-two days before the primary election, the county clerk and recorder shall prepare a separate ballot for each political party. The ballots shall be printed in the following manner:

(a) All official ballots shall be printed according to the provisions of sections 1-5-407 and 1-5-408; except that across the top of each ballot shall be printed the name of the political party for which the ballot is to be used.

(b) The positions on the ballot shall be arranged as follows: First, candidates for United States senator; next, congressional candidates; next, state candidates; next, legislative candidates; next, district attorney candidates; next, other candidates for district offices greater than a county office; next, candidates for county commissioners; next, county clerk and recorder candidates; next, county treasurer candidates; next, county assessor candidates; next, county sheriff candidates; next, county surveyor candidates; and next, county coroner candidates. When other offices are to be filled at the coming general election, the county clerk and recorder, in preparing the primary ballot, shall use substantially the form prescribed by this section, stating the proper designation of the office and placing the names of the candidates for the office under the name of the office.

(2) No later than forty-five days before the primary election, the county clerk and recorder shall prepare a combined primary election ballot to be used by unaffiliated electors. the ballot must be printed in the following manner:

(a) All official ballots must be printed according to the provisions of sections 1-4-101, 1-5-407, and 1-5-408. across the top of each ballot the words "primary election ballot for unaffiliated voters" shall be printed.

(b) The positions of candidates on the ballots to be used by unaffiliated electors must be arranged in the order specified in paragraph (b) of subsection (1) of this section; except that the candidates of each political party must be clearly and conspicuously segregated from the candidates of any other political party and grouped together according to section 1-4-101 (2).



§ 1-5-403. Content of ballots for general and congressional vacancy elections

(1) The county clerk and recorder of each county using paper ballots or electronically counted ballot cards shall provide printed ballots for every odd-numbered year, general, or congressional vacancy election. The official ballots shall be printed and in the possession of the county clerk and recorder no later than thirty-two days before every odd-numbered year, congressional vacancy, and general election.

(2) For all elections except those for presidential electors, every ballot shall contain the names of all candidates for offices to be voted for at that election whose nominations have been made and accepted, except those who have died or withdrawn, and the ballot shall contain no other names. When presidential electors are to be elected, their names shall not be printed on the ballot, but the names of the candidates of the respective political parties or political organizations for president and vice president of the United States shall be printed together in pairs under the title "presidential electors". The pairs shall be arranged in the alphabetical order of the names of the candidates for president in the manner provided for in section 1-5-404. A vote for any pair of candidates is a vote for the duly nominated presidential electors of the political party or political organization by which the pair of candidates were named.

(3) The names of joint candidates of a political party or political organization for the offices of governor and lieutenant governor shall be printed in pairs. The pairs shall be arranged in the alphabetical order of the names of candidates for governor in the manner provided for in section 1-5-404. A vote for any pair of candidates for governor and lieutenant governor is a vote for each of the candidates who compose that pair.

(4) The name of each person nominated shall be printed or written upon the ballot in only one place. Each nominated person's name may include one nickname, if the person regularly uses the nickname and the nickname does not include any part of a political party name. Opposite the name of each person nominated, including candidates for president and vice president and joint candidates for governor and lieutenant governor, shall be the name of the political party or political organization which nominated the candidate, expressed in not more than three words. Those three words may not promote the candidate or constitute a campaign promise.

(5) The positions on the ballot shall be arranged as follows: First, candidates for president and vice president of the United States; next, candidates for United States senator; next, congressional candidates; next, joint candidates for the offices of governor and lieutenant governor; next, other state candidates; next, legislative candidates; next, district attorney candidates; next, candidates for the board of directors of the regional transportation district; next, other candidates for district offices greater than a county office; next, candidates for county commissioners; next, county clerk and recorder candidates; next, county treasurer candidates; next, county assessor candidates; next, county sheriff candidates; next county surveyor candidates; and next, county coroner candidates. When other offices are to be filled, the county clerk and recorder, in preparing the ballot, shall use substantially the form prescribed by this section, stating the proper designation of the office and placing the names of the candidates for the office under the name of the office. The ballot issues concerning the retention in office of justices of the supreme court, judges of the court of appeals, judges of the district court, and judges of the county court shall be placed on the ballot in that order and shall precede the placement of ballot issues concerning amendment of the state constitution or pertaining to political subdivisions.



§ 1-5-404. Arrangement of names on ballots for partisan elections

(1) In all partisan elections, the names of all candidates and joint candidates who have been duly nominated for office shall be arranged on the ballot under the designation of the office in three groups as follows:

(a) The names of the candidates of the major political parties shall be placed on the general election ballot in an order established by lot and shall comprise the first group; except that the joint candidates for president and vice president and the joint candidates for governor and lieutenant governor shall be arranged in the alphabetical order of the names of the candidates for president and governor.

(b) The names of the candidates and joint candidates of the minor political parties shall be listed in an order established by lot and shall comprise the second group; except that the joint candidates for president and vice president and the joint candidates for governor and lieutenant governor shall be arranged in the alphabetical order of the names of the candidates for president and governor.

(c) The names of the candidates and joint candidates of the remaining political organizations shall be listed in an order established by lot and shall comprise the third group; except that the joint candidates for president and vice president and the joint candidates for governor and lieutenant governor shall be arranged in the alphabetical order of the names of the candidates for president and governor.

(2) Between July 1 and July 15 of each election year, the officer in receipt of the original designation, nomination, or petition of each candidate shall inform the major political parties, each minor political party, and the representative of each political organization on file with the secretary of state of the time and place of the lot-drawing for offices to appear on the general election ballot. Ballot positions shall be assigned to the major political party, minor political party, or political organization in the order in which they are drawn. The name of the candidate shall be inserted on the ballot prior to the ballot certification.

(3) The arrangement of names on ballots for congressional vacancy elections shall be established by lot at any time prior to the certification of ballots for the congressional vacancy election. The officer in receipt of the original designation, nomination, or petition of each candidate shall inform the major political parties, each minor political party, and the representatives of each political organization on file with the secretary of state of the time and place of the lot-drawing for the congressional election ballot. Ballot positions shall be assigned to the major political party, minor political party, or political organization in the order in which they are drawn.



§ 1-5-406. Content of ballots for nonpartisan elections

The designated election official shall provide printed ballots for every election. The official ballots shall be printed and in the possession of the designated election official at least thirty days before the election. Every ballot shall contain the names of all duly nominated candidates for offices to be voted for at that election, except those who have died or withdrawn, and the ballot shall contain no other names. The arrangement of the names shall be established by lot at any time prior to the certification of the ballot. The designated election official shall notify the candidates of the time and place of the lot-drawing for the ballot. The drawing shall be performed by the designated election official or a designee. The names shall be printed on the ballot without political party designation.



§ 1-5-407. Form of ballots

(1) (a) All ballots must be uniform and of sufficient length and width to allow for the names of candidates, officers, ballot issues, and ballot questions to be printed in clear, plain type, with a space between the different columns on the ballot. On each ballot the endorsement "Official ballot for ......................" must be printed, and after the word "for" follows the designation of the precinct, if appropriate, and the political subdivision for which the ballot is prepared, the date of the election, and a facsimile of the signature of the election official. The ballot shall not contain any caption or other endorsement, except as provided in this section. The election official shall use the same quality and tint of paper, the same kind of type, and the same quality and tint of plain black ink for all ballots prepared for one election.

(b) If the designated election official, in his or her discretion, elects to use ballot stubs, each ballot may have either one or two stubs to be divided into two spaces by two perforated or dotted lines. Each such space must be at least one inch wide. The top portion is called the stub and the next portion is called the duplicate stub. All ballots prepared under this paragraph (b) must be numbered consecutively. The same number must be printed on both the stub and the duplicate stub.

(1.5) Repealed.

(1.6) A ballot stub may be used, but is not required, for a ballot produced on demand, so long as the quantity of ballots produced for the election can be reconciled by the ballot processing method used by the voting system. Such ballots may contain printed and distinguishing marks, so long as secrecy in voting is protected.

(2) The ballots shall be printed so as to give to each eligible elector a clear opportunity to designate his or her choice of candidates, joint candidates, ballot issues, and ballot questions by a mark as instructed. On the ballot may be printed words that will aid the elector, such as "vote for not more than one".

(3) At the end of the list of candidates for each different office shall be one or more blank spaces in which the elector may write the name of any eligible person not printed on the ballot who has filed an affidavit of intent of write-in candidate pursuant to section 1-4-1101. The number of spaces provided shall be the lesser of the number of eligible electors who have properly filed an affidavit of intent of write-in candidate pursuant to section 1-4-1101 or the number of persons to be elected to the office. No such blank spaces shall be provided if no eligible elector properly filed an affidavit of intent of write-in candidate.

(4) The names of the candidates for each office shall be arranged under the designation of the office as provided in section 1-5-404. The designated election official shall not print, in connection with any name, any title or degree designating the business or profession of the candidate. Each candidate's name may include one nickname, if the candidate regularly uses the nickname and the nickname does not include any part of a political party name.

(4.5) If no candidate has been duly nominated and no person has properly filed an affidavit of intent of write-in candidate for an office, the following text shall appear under the designation of the office: "There are no candidates for this office.".

(5) (a) Whenever the approval of a ballot issue or ballot question is submitted to the vote of the people, the ballot issue or question shall be printed upon the ballot following the lists of candidates. Except as otherwise provided in section 32-9-119.3 (2), C.R.S., referred amendments shall be printed first, followed by initiated amendments, referred propositions, initiated propositions, county issues and questions, municipal issues and questions, school district issues and questions, ballot issues and questions for other political subdivisions which are in more than one county, and then ballot issues and questions for other political subdivisions which are wholly within a county.

(b) Beginning with the 2010 general election:

(I) Each proposed change to the state constitution, whether initiated by the people or referred to the people by the general assembly, shall be identified on the ballot as an "amendment";

(II) Each proposed change to the Colorado Revised Statutes, whether initiated by the people or referred to the people by the general assembly, shall be identified on the ballot as a "proposition"; and

(III) A ballot issue or question containing both a proposed change to the state constitution and a proposed change to the Colorado Revised Statutes shall be identified on the ballot as an "amendment".

(5.3) (a) Commencing with the general election held in November 2010, each statewide measure initiated by the people that is a proposed change to the state constitution shall be numbered consecutively in regular numerical order beginning with the number sixty. Such consecutive numbering of measures shall continue at any odd-year or general election held after such election at which any such measure is on the ballot beginning with the number following the highest number utilized in the previous election until the number ninety-nine is utilized at an election for any such measure. Such measures shall again be numbered consecutively in regular numerical order beginning with the number one and in accordance with this paragraph (a) following the utilization of the number ninety-nine for any such measure. The secretary of state may promulgate rules as may be necessary to administer this paragraph (a). Such rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(b) Commencing with the general election held in November 2010, each statewide measure initiated by the people that is a proposed change to the Colorado Revised Statutes shall be numbered consecutively in regular numerical order beginning with the number one hundred one. Such consecutive numbering of measures shall continue at any odd-year or general election held after such election at which any such measure is on the ballot beginning with the number following the highest number utilized in the previous election until the number one hundred ninety-nine is utilized at an election for any such measure. Such measures shall again be numbered consecutively in regular numerical order beginning with the number one hundred one and in accordance with this paragraph (b) following the utilization of the number one hundred ninety-nine for any such measure. The secretary of state may promulgate rules as may be necessary to administer this paragraph (b). Such rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(5.4) (a) Commencing with the general election held in November 2010, each statewide measure referred to the people by the general assembly that is a proposed change to the state constitution shall be lettered consecutively in regular alphabetical order beginning with the letter P. The consecutive lettering of such statewide referred measures shall continue at any odd-year or general election held after the election at which any statewide referred measure is on the ballot beginning with the letter following the last letter utilized in the previous election until the letter Z is utilized at an election for such a statewide referred measure. Such statewide referred measures shall again be lettered consecutively in regular alphabetical order beginning with the letter A and in accordance with this paragraph (a) following the utilization of the letter Z for any such statewide referred measure. The secretary of state may promulgate rules as may be necessary to administer this paragraph (a). Any rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(b) Commencing with the general election held in November 2010, each statewide measure referred to the people by the general assembly that is a proposed change to the Colorado Revised Statutes shall be double-lettered consecutively in regular alphabetical order beginning with the letters AA. The consecutive lettering of such statewide referred measures shall continue at any odd-year or general election held after the election at which any statewide referred measure is on the ballot beginning with the letters following the last letters utilized in the previous election until the letters ZZ are utilized at an election for such a statewide referred measure. Such statewide referred measures shall again be lettered consecutively in regular alphabetical order beginning with the letters AA and in accordance with this paragraph (b) following the utilization of the letters ZZ for any such statewide referred measure. The secretary of state may promulgate rules as may be necessary to administer this paragraph (b). Any rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(5.5) The coordinated election official may choose to follow the provisions of subsection (5) of this section, or may choose to use separate ballots. If separate ballots are used, the candidates shall be listed first, followed by measures to increase taxes, measures to increase debt, citizen petitions, and referred measures.

(6) Whenever candidates are to be voted for only by the eligible electors of a particular district, county, or other political subdivision, the names of those candidates shall not be printed on any ballots other than those provided for use in the district, county, or political subdivision in which those candidates are to be voted on.

(7) No printing or distinguishing marks shall be on the ballot except as specifically provided in this code.

(8) Repealed.

(9) If a referred measure, including but not limited to a measure referred by the school board of a multicounty school district or the board of directors of a multicounty special district to the registered electors of the school district or special district, is referred to registered electors of multiple counties, the alphabetical, numerical, or alphanumerical designation used to identify the measure shall be identical on each ballot that includes the measure.



§ 1-5-408. Form of ballots - electronic voting

(1) Ballot cards placed upon voting equipment shall, so far as practicable, be arranged as provided by sections 1-5-402, 1-5-403, and 1-5-404; except that they shall be of the size and design required by the voting equipment and may be printed on a number of separate ballot cards that are placed on the voting equipment.

(2) If votes are recorded on a ballot card, a separate write-in ballot may be provided, which may be in the form of a paper ballot or envelope on which the elector may write in the title of the office and the name of a qualified write-in candidate.

(3) Polling locations that use electromechanical voting systems may use ballot cards of different colors to ensure that electors receive a full ballot. Such polling locations may also use ballot cards of different colors for each party at primary elections.

(4) Repealed.



§ 1-5-409. Single cross mark for party slate not permitted

Each office in every election shall be voted upon separately, and no emblem, device, or political party designation shall be used on the official ballot at any election by which an eligible elector may vote for more than one office by placing a single cross mark on the ballot or by writing in the name of any political party or political organization.



§ 1-5-410. Printing and distribution of ballots

(1) In political subdivisions using paper ballots or electronic ballot cards, the designated election official shall have a sufficient number of ballots printed and distributed to the election judges in the respective polling locations.

(2) This section does not apply to any election in which a ballot-on-demand system is used.



§ 1-5-411. Substitute ballots

If the ballots to be furnished to any election judges are not delivered at the time and in the manner required in section 1-5-410 or if after delivery they are destroyed or stolen, it shall be the duty of the designated election official to cause other ballots to be prepared, as nearly in the form prescribed as practicable, with the words "substitute ballot" printed on each ballot. Upon receipt of the ballots thus prepared from the designated election official, accompanied by a statement under oath that the designated election official prepared and furnished the substitute ballots and that the original ballots have not been received or have been destroyed or stolen, the election judges shall cause the substitute ballots to be used at the election. If from any cause neither the official ballots nor the substitute ballots are ready in time to be distributed for the election or if the supply of ballots is exhausted before the polls are closed, unofficial ballots, printed or written, made as nearly as possible in the form of the official ballots, may be used until substitutes prepared by the designated election official can be printed and delivered.



§ 1-5-412. Correction of errors

(1) The designated election official shall correct without delay any errors in publication or in sample or official ballots which are discovered or brought to the official's attention and which can be corrected without interfering with the timely distribution of the ballots.

(2) When it appears by verified petition of a candidate or the candidate's agent to any district court that any error or omission has occurred in the publication of the names or description of the candidates or in the printing of sample or official election ballots which has been brought to the attention of the designated election official and has not been corrected, the court shall issue an order requiring the designated election official to correct the error forthwith or to show cause why the error should not be corrected. Costs, including reasonable attorney fees, may be assessed in the discretion of the court against either party.

(3) If, before the date set for election, a duly nominated candidate withdraws by filing an affidavit of withdrawal with the designated election official, or dies and the fact of the death becomes known to the designated election official before the ballots are printed, or is deemed disqualified, the name of the candidate shall not be printed on the ballots. Except in the case of a vacancy to be filled in accordance with section 1-4-1005, 1-4-1006, or 1-4-1009, if the ballots are already printed, the votes cast for the withdrawn, deceased, or disqualified candidate are invalid and shall not be counted.



§ 1-5-413. Sample ballots

Sample ballots must be printed in the form of official ballots, but must be clearly marked as "SAMPLE BALLOT". Sample ballots must be delivered to the election judges and posted with the cards of instruction provided for in section 1-5-504. All sample ballots are subject to public inspection.






Part 5 - Polling Place Supplies and Equipment

§ 1-5-501. Sufficient voting booths, voting machines, or electronic voting equipment

(1) At all elections in political subdivisions that use paper ballots, the governing body shall provide in each polling location a sufficient number of voting booths. Each voting booth shall be situated so as to permit eligible electors to prepare their ballots screened from observation and shall be furnished with supplies and conveniences necessary for voting.

(2) At all elections in political subdivisions that use electronic or electromechanical voting systems, the designated election official shall supply each polling location with sufficient voting equipment.



§ 1-5-502. Ballot boxes for nonmachine voting

The governing body of each political subdivision using paper ballots or electronic vote counting equipment shall provide at least one ballot box for each polling location. The ballot boxes shall be strongly constructed so as to prevent tampering, with a small opening at the top and with a lid to be locked. The designated election official shall keep the ballot boxes and keys and deliver them, prior to the date on which the polling locations open, to the election judges.



§ 1-5-503. Arrangement of voting equipment or voting booths and ballot boxes

The voting equipment or voting booths and the ballot box shall be situated in the polling location so as to be in plain view of the election officials and watchers. No person other than the election officials and those admitted for the purpose of voting are permitted within the immediate voting area, which is considered as within six feet of the voting equipment or voting booths and the ballot box, except by authority of the election judges or the designated election official, and then only when necessary to keep order and enforce the law.



§ 1-5-504. Instruction cards

(1) The designated election official of each political subdivision shall furnish to the election judges a sufficient number of instruction cards for the guidance of eligible electors in preparing their ballots. The election judges shall post at least one of the cards in each polling location. The cards shall be printed in large, clear type and shall contain full instructions to the eligible electors as to what should be done:

(a) To obtain ballots for voting;

(b) To prepare the ballots for deposit in the ballot box;

(c) To obtain a new ballot in the place of one spoiled by accident or mistake;

(d) To obtain assistance in marking ballots; and

(e) To vote for a write-in candidate.



§ 1-5-504.5. Items to be posted at polling locations

(1) The following items shall be posted at each polling location:

(a) A polling location sign visible from the outside of the closest entrance to the polling location pursuant to section 1-5-106;

(b) A sign notifying persons outside and inside of the polling location that no electioneering is permitted within one hundred feet of the polling location pursuant to section 1-13-714;

(c) Instruction cards for the guidance of eligible electors pursuant to section 1-5-504;

(d) Sample ballots pursuant to section 1-5-413;

(e) An explanation of the procedures that govern the provision of voting assistance to electors with disabilities who require such assistance pursuant to section 1-7-111. The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., to prescribe the form of such explanation.



§ 1-5-505. Election expenses to be paid by county

(1) Except as provided in section 1-5-505.5, the cost of conducting general, primary, and congressional vacancy elections, including the cost of printing and supplies, shall be a county charge, the payment of which shall be provided for in the same manner as the payment of other county expenses.

(2) (a) For a special legislative election, if the state senatorial or state representative district in which the special legislative election is to be held is comprised of one or more whole counties or a part of one county and all or a part of one or more other counties, the cost of conducting a special legislative election, including the cost of printing and supplies, shall be a county charge of the county in which there were irregularities in the votes cast or counted at the general election for such district.

(b) If the state senatorial or state representative district in which the special election is to be held is comprised of a portion of one county, the cost of conducting a special legislative election, including the cost of printing and supplies, shall be a county charge of such county.

(c) The payment of such costs of a special legislative election shall be provided for in the same manner as the payment of other county expenses.



§ 1-5-505.5. State reimbursement to counties for ballot measure elections

(1) As used in this section, unless the context otherwise requires:

(a) "Ballot issue" shall have the same meaning as provided in section 1-1-104 (2.3).

(b) "Ballot question" shall have the same meaning as provided in section 1-1-104 (2.7).

(2) For an election held in an odd-numbered year pursuant to article 41 of this title in which the only item on the ballot of a particular county is a state ballot issue, the state shall reimburse such county for the costs incurred that are shown by such county to be directly attributable to conducting such election and shall not include any portion of the usual costs of maintaining the office of the clerk and recorder, including, without limitation, overhead costs and personal service costs of permanent employees.

(3) For any other odd- or even-numbered year election in which a state ballot issue or state ballot question is on the ballot of a particular county, the state shall reimburse such county for the cost of the duties performed by the county clerk and recorder that relate to conducting the election on the ballot issue or ballot question; except that the reimbursement shall be set at the following rates:

(a) For counties with ten thousand or fewer active registered electors, ninety cents for each active registered elector as of the time of the election;

(b) For counties with more than ten thousand active registered electors, eighty cents for each active registered elector as of the time of the election.

(4) The general assembly shall make appropriations to the department of state from the department of state cash fund or from the general fund for the purpose of reimbursing counties under the terms of this section in conformity with section 24-21-104.5, C.R.S.



§ 1-5-506. Election expenses in nonpartisan elections

The cost of conducting a nonpartisan election, including the cost of printing and supplies, must be paid by the governing body calling the election.



§ 1-5-507. County clerk and recorder to give estimate

In any election called by a nonpartisan governing body where the county clerk and recorder will have responsibilities for the election, the county clerk and recorder shall give to the governing body estimates of the costs for conducting a coordinated election or a mail ballot election so that the governing body may choose the appropriate method of election.






Part 6 - Authorization and Use of Voting Machines and Electronic Voting Systems

§ 1-5-601. Use of voting systems - definition

(1) In all elections held in this state, the votes may be cast, registered, recorded, and counted by means of an electronic or electromechanical voting system as provided in this part 6.

(2) As used in this part 6, "electromechanical voting system" shall include a paper-based voting system as defined in section 1-1-104 (23.5).



§ 1-5-601.5. Compliance with federal requirements

All voting systems and voting equipment offered for sale on or after May 28, 2004, shall meet the voting systems standards that were promulgated in 2002 by the federal election commission. At his or her discretion, the secretary of state may require by rule that voting systems and voting equipment satisfy voting systems standards promulgated after January 1, 2008, by the federal election assistance commission as long as such standards meet or exceed those promulgated in 2002 by the federal election commission. Subject to section 1-5-608.2, nothing in this section shall be construed to require any political subdivision to replace a voting system that is in use prior to May 28, 2004.



§ 1-5-603. Adoption and payment for voting machines

The governing body of any political subdivision may adopt for use at elections any kind of voting machine fulfilling the requirements for voting machines set forth in this part 6. These voting machines may be used at any or all elections held in the political subdivision for casting, registering, and counting votes. The governing body of any political subdivision which adopts and purchases or leases voting machines shall provide for the payment of the purchase price or the rent in such manner as may be in the best interest of the political subdivision and may for that purpose provide for the issuance of interest-bearing bonds, certificates of indebtedness, or other obligations, which shall be a charge upon the county. The bonds, certificates of indebtedness, or other obligations may be made payable at such times, not exceeding ten years from the date of issue, as may be determined by the governing body but shall not be issued or sold at less than par.



§ 1-5-605.5. Custody of voting system

The county clerk and recorder or designated election official shall be the custodian of the voting system in a political subdivision and may appoint deputies necessary to prepare and supervise the voting system prior to and during elections.



§ 1-5-605.7. Mechanical lever voting machines - prohibited

(1) No voting system using mechanical lever voting machines may be used in any election in this state.

(2) Repealed.



§ 1-5-606. Election officials and employees not to have interest in voting equipment or devices

No election official or employee of an election official having duties or responsibilities in connection with the conduct of any election shall have any financial or proprietary interest, either directly or indirectly, in the manufacture, sale, maintenance, servicing, repair, or transportation of voting equipment. This section shall not apply to any designated election official or employee of a designated election official participating in a coordinated election who has no independent decision-making responsibility concerning the selection of voting equipment by the county clerk and recorder or whose interest derives solely from ownership of shares in a mutual or pension fund.



§ 1-5-607. Elected officials not to handle voting equipment or devices

(1) In any political subdivision having a population of one hundred thousand or more, it is unlawful for any elected official or candidate for elective office to prepare, maintain, or repair any voting equipment or device that is to be used or is used in any election. The provisions of this section shall be limited to actual physical contact with any voting equipment or device or any of its parts and shall not be construed as prohibiting an elected official from directing employees or other persons who are not elected officials to prepare, maintain, repair, or otherwise handle any voting equipment or devices.

(2) The provisions of this section shall not be construed to prohibit any elected official or candidate for elective office from voting at any election.

(3) The provisions of this section shall not apply to precinct committeepersons who act as election judges.

(4) Repealed.



§ 1-5-608.2. Punch card voting systems - prohibited

(1) No punch card electronic voting system or other voting system in which the elector uses a device to pierce the ballot may be used in any election in this state.

(2) Repealed.



§ 1-5-608.5. Electronic and electromechanical voting systems - testing by federally accredited labs - certification and approval of purchasing of electronic and electromechanical voting systems by secretary of state - conditions of use by secretary of state - testing

(1) A federally accredited laboratory may test, approve, and qualify electronic and electromechanical voting systems for sale and use in the state of Colorado.

(2) (Deleted by amendment, L. 2009, (HB 09-1335), ch. 260, p. 1190, § 4, effective May 15, 2009.)

(3) (a) If the electronic and electromechanical voting systems tested pursuant to this section satisfy the requirements of this part 6, the secretary of state shall certify such systems and approve the purchase, installation, and use of such systems by political subdivisions and establish standards for certification.

(b) The secretary of state may promulgate conditions of use in connection with the use by political subdivisions of electronic and electromechanical voting systems as may be appropriate to mitigate deficiencies identified in the certification process.

(c) In undertaking the certification required by this section, the secretary of state may consider either procedures used or adopted by county clerk and recorders or best practices recommended by equipment vendors.

(4) In undertaking the certification required by this section, the secretary of state may request a federally accredited laboratory to undertake the testing of an electronic or electromechanical voting system or may use and rely upon the testing of an electronic or electromechanical voting system already performed by another state or a federally accredited laboratory upon satisfaction of the following conditions:

(a) The secretary of state has complete access to any documentation, data, reports, or similar information on which the other state or laboratory relied in performing its testing and will make such information available to the public subject to any redaction required by law; and

(b) The secretary of state makes written findings and certifies that he or she reviewed the information specified in paragraph (a) of this subsection (4) and determines that the testing:

(I) Was conducted in accordance with appropriate engineering standards in use as of the time the testing is undertaken; and

(II) Satisfies the requirements of sections 1-5-615 and 1-5-616 and all rules promulgated thereunder.

(5) In undertaking the certification required by this section, the secretary of state may conduct joint testing with an agency of another state or with a federally accredited laboratory.



§ 1-5-610. Preparation for use - electronic voting

(1) Prior to an election in which an electronic voting system is to be used, the designated election official shall have all system components prepared for voting and shall inspect and determine that each vote recorder or voting device is in proper working order. The designated election official shall cause a sufficient number of recorders or devices to be delivered to each election precinct in which an electronic voting system is to be used.

(2) The designated election official shall supply each election precinct in which vote recorders or voting devices are to be used with a sufficient number of ballots, ballot cards, sample ballots, ballot boxes, and write-in ballots and with such other supplies and forms as may be required. Each ballot or ballot card shall have a serially numbered stub attached, which shall be removed by an election judge before the ballot or ballot card is deposited in the ballot box.



§ 1-5-611. Requirements - nonpunch card electronic voting systems

(1) No non-punch card electronic voting system shall be purchased, leased, or used unless it fulfills the following requirements:

(a) It provides for voting in secrecy;

(b) It permits each elector to write in the names of eligible candidates not appearing on the printed ballot, to vote for as many candidates for an office as there are vacancies for which the elector is entitled to vote, and to vote for or against any ballot issue upon which the elector is entitled to vote;

(c) It rejects any vote for an office or on a ballot issue if the number of votes exceeds the number the elector is entitled to cast;

(d) It permits each elector, other than at a primary election, to vote for the candidates of one or more parties and for unaffiliated candidates;

(e) It prevents the elector from voting for the same candidates more than once for the same office; and

(f) If the system uses a voting device:

(I) It is suitably designed, of durable construction, and capable of being used safely, efficiently, and accurately in the conduct of elections and the tabulation of votes;

(II) It permits the names of candidates and the text of issues to be printed on pages which are securely attached to the voting device, the pages to be securely locked in a metal frame or sealed to prevent tampering;

(III) It contains a protective counter with a register which cannot be reset, which shall register the cumulative total number of movements of the operating mechanism; and

(IV) It is capable of providing printouts of vote totals by office and candidate or by ballot issue, including a numeric-only printout to be used for testing as provided in section 1-7-509.



§ 1-5-612. Use of electronic and electromechanical voting systems

(1) The governing body of any political subdivision may, upon consultation with the designated election official, adopt an electronic or electromechanical voting system, including any upgrade in hardware, firmware, or software, for use at the polling locations in the political subdivision. The system may be used for recording, counting, and tabulating votes at all elections held by the political subdivision.

(2) An electronic or electromechanical voting system may be used only if the system has been certified by the secretary of state in accordance with this part 6.



§ 1-5-613. Purchase and sale of voting equipment

(1) The secretary of state shall adopt uniform rules in accordance with article 4 of title 24, C.R.S., for the purchase and sale of voting equipment in the state.

(2) The governing body or designated election official of a political subdivision may purchase a voting system only if the voting system has been certified for use in this state by the secretary of state in accordance with this part 6.

(3) The governing body or designated election official of a political subdivision shall notify the secretary of state before purchasing or selling voting equipment. The secretary of state shall attempt to coordinate the sale of excess or outmoded equipment by one political subdivision with purchases of necessary equipment by other political subdivisions.

(4) The secretary of state shall provide information at the request of the governing bodies of the various political subdivisions of the state on the availability and sources of new and used voting equipment.



§ 1-5-615. Electronic and electromechanical voting systems - requirements

(1) The secretary of state shall not certify any electronic or electromechanical voting system unless such system:

(a) Provides for voting in secrecy;

(b) Permits each elector to vote for all offices for which the elector is lawfully entitled to vote and no others, to vote for as many candidates for an office as the elector is entitled to vote for, and to vote for or against any ballot question or ballot issue on which the elector is entitled to vote;

(c) Permits each elector to verify his or her votes privately and independently before the ballot is cast;

(d) Permits each elector privately and independently to change the ballot or correct any error before the ballot is cast, including by voting a replacement ballot if the elector is otherwise unable to change the ballot or correct an error;

(e) If the elector overvotes:

(I) Notifies the elector before the ballot is cast that the elector has overvoted;

(II) Notifies the elector before the vote is cast that an overvote for any office, ballot question, or ballot issue will not be counted; and

(III) Gives the elector the opportunity to correct the ballot before the ballot is cast;

(f) Does not record a vote for any office, ballot question, or ballot issue that is overvoted on a ballot cast by an elector;

(g) For electronic and electromechanical voting systems using ballot cards, accepts an overvoted or undervoted ballot if the elector chooses to cast the ballot, but it does not record a vote for any office, ballot question, or ballot issue that has been overvoted;

(h) In a primary election, permits each elector to vote only for a candidate seeking nomination by the political party with which the elector is affiliated;

(i) In a presidential election, permits each elector to vote by a single operation for all presidential electors of a pair of candidates for president and vice president;

(j) Does not use a device for the piercing of ballots by the elector;

(k) Provides a method for write-in voting;

(l) Counts votes correctly;

(m) Can tabulate the total number of votes for each candidate for each office and the total number of votes for and against each ballot question and ballot issue for the polling location;

(n) Can tabulate votes from ballots of different political parties at the same voter service and polling center in a primary election;

(o) Can automatically produce vote totals for the polling location in printed form; and

(p) Saves and produces the records necessary to audit the operation of the electronic or electromechanical voting system, including a permanent paper record with a manual audit capacity.

(2) The permanent paper record produced by the electronic or electromechanical voting system shall be available as an official record for any recount conducted for any election in which the system was used.



§ 1-5-616. Electronic and electromechanical voting systems - standards - procedures

(1) The secretary of state shall adopt rules in accordance with article 4 of title 24, C.R.S., that establish minimum standards for electronic and electromechanical voting systems regarding:

(a) Functional requirements;

(b) Performance levels;

(c) Physical and design characteristics;

(d) Documentation requirements;

(e) Evaluation criteria;

(f) Audit capacity;

(g) Security requirements;

(h) Telecommunications requirements; and

(i) Accessibility.

(2) The secretary of state may review the rules adopted pursuant to subsection (1) of this section governing standards for certification of electronic or electromechanical voting systems to determine the adequacy and effectiveness of the rules in assuring that elections achieve the standards established by section 1-1-103.

(3) The secretary of state shall adopt rules in accordance with article 4 of title 24, C.R.S., to achieve the standards established by section 1-1-103 for the procedures of voting, including write-in voting, and of counting, tabulating, and recording votes by electronic or electromechanical voting systems used in this state.

(4) The secretary of state shall adapt the standards for certification of electronic or electromechanical voting systems established by rule pursuant to subsection (1) of this section to ensure that new technologies that meet the requirements for such systems are certified in a timely manner and available for selection by political subdivisions and meet user standards.

(5) (a) Each designated election official shall establish written procedures to ensure the accuracy and security of voting in the political subdivision and submit the procedures to the secretary of state for review. The secretary of state shall notify the designated election official of the approval or disapproval of the procedures no later than fifteen days after the secretary of state receives the submission.

(b) Each designated election official shall submit any revisions to the accuracy and security procedures to the secretary of state no less than sixty days before the first election in which the procedures will be used. The secretary of state shall notify the designated election official of the approval or disapproval of said revisions no later than fifteen days after the secretary of state receives the submission.



§ 1-5-617. Examination - testing - certification

(1) (a) After an electronic or electromechanical voting system is tested in accordance with section 1-5-608.5, the voting system provider may submit the system to the secretary of state for certification.

(b) The secretary of state shall examine each electronic or electromechanical voting system submitted for certification and determine whether the system complies with the requirements of section 1-5-615 and the standards established under section 1-5-616.

(c) The secretary of state shall decide whether to certify an electronic or electromechanical voting system within one hundred twenty days after the system is submitted for certification.

(2) The secretary of state shall appoint one or more experts in the fields of data processing, mechanical engineering, or public administration to assist in the examination and testing of electronic or electromechanical voting systems submitted for certification and to produce a written report on each system.

(3) Neither the secretary of state nor any examiner shall have any pecuniary interest in any voting equipment.

(4) Within thirty days after deciding to certify an electronic or electromechanical voting system, the secretary of state shall make a report on the system containing a description of the system and its operation, with drawings or photographs showing the system. The secretary of state shall send a notice of certification and a copy of the report to the voting system provider that submitted the system for certification. The secretary of state shall notify the governing bodies of the political subdivisions of the state of the certification and make the notice of certification and report available to them upon request.

(5) The designated election official of a political subdivision that plans to use an electronic or electromechanical voting system that has been certified in accordance with this section shall apply to the secretary of state for approval of the purchase, installation, and use of the system. The secretary of state shall prescribe the form and procedure of the application by rule adopted in accordance with article 4 of title 24, C.R.S.

(6) The secretary of state may provide technical assistance to designated election officials on issues related to the certification of the purchase, installation, and use of electronic and electromechanical voting systems by a political subdivision.



§ 1-5-618. Modification of electronic and electromechanical voting systems - definition

(1) After an electronic or electromechanical voting system has been certified by the secretary of state, a political subdivision may not adopt any modification of the system until the modification is certified or approved in accordance with the provisions of subsection (1.5) of this section by the secretary of state. A person desiring approval of a modification shall submit a written application for approval to the secretary of state.

(1.5) Upon receipt of the written application for approval in accordance with subsection (1) of this section, the secretary of state shall undertake a preliminary examination of the proposed modification. In connection with such preliminary review, the secretary shall determine if the proposed modification may cause adverse effects on the security or accuracy of elections. The secretary shall make the determination within forty-five days after receiving the request. If the secretary, upon completion of his or her preliminary review of the request, determines that the proposed modification will cause significant adverse effects, the modification shall be subject to further review under the provisions of subsection (2) of this section. If the secretary determines, upon completion of his or her preliminary review, that the proposed modification causes no adverse effects, the secretary shall approve the modification. If the secretary determines, upon completion of his or her preliminary review, that the proposed modification causes possible adverse effects, the modification shall be subject to further review under the provisions of subsection (4) of this section. Following such additional review, if the secretary determines that any adverse effects of the proposed modification are insignificant, the secretary shall approve the modification. If, however, following such additional review, the secretary determines that the adverse effects of the modification are significant, the modification shall be subject to further review under the provisions of subsection (2) of this section.

(2) The requirements for approval of a modified electronic or electromechanical voting system are the same as those prescribed by this part 6 for the initial certification of the system.

(3) The secretary of state shall approve the modified electronic or electromechanical voting system by written order if the modified system satisfies the applicable requirements for certification.

(4) If the secretary of state does not approve the modified design, the secretary of state shall by written order:

(a) Invite the applicant to submit additional information in support of the application, submit the modified electronic or electromechanical voting system itself, or both; or

(b) Require an examination of the modified electronic or electromechanical voting system by independent examiners.

(5) After examining the additional information, the modified electronic or electromechanical voting system, or the report of an independent examiner submitted pursuant to subsection (4) of this section, the secretary of state shall approve the modified system by written order if the system satisfies the applicable requirements for certification.

(6) If a modification to a certified electronic or electromechanical voting system does not satisfy the applicable requirements for certification, the secretary of state shall suspend the sale of the system in this state until the system satisfies the requirements for certification.

(7) For purposes of this section, "modification" means a revision or a new release of an electronic or electromechanical voting system.



§ 1-5-619. Temporary use of electronic and electromechanical voting systems

(1) After an electronic or electromechanical voting system has been tested in accordance with section 1-5-608.5 but has not yet been certified by the secretary of state, a voting system provider or designated election official may apply to the secretary of state for temporary approval of the system.

(2) The secretary of state shall, by rule adopted in accordance with article 4 of title 24, C.R.S., establish standards and procedures for temporary approval of electronic and electromechanical voting systems.

(3) An electronic or electromechanical voting system may be temporarily approved for a total of no more than one year, and the secretary of state may revoke such approval at any time. Temporary approval of a system shall not supersede the certification requirements of this part 6.

(4) A temporarily approved electronic or electromechanical voting system may not be used in any election without the written authorization of the secretary of state.

(5) A designated election official may enter into a contract to rent or lease a temporarily approved electronic or electromechanical voting system for a specific election with the approval of the secretary of state. A political subdivision shall not acquire title to a temporarily approved system.

(6) The use of a temporarily approved electronic or electromechanical voting system shall be valid for all purposes.



§ 1-5-620. Electronic or electromechanical voting system information - software

When a political subdivision purchases or adopts an electronic or electromechanical voting system, the vendor of the system shall send to the secretary of state copies of the software user and operator manuals, and any other information, specifications, or documentation required by the secretary of state relating to a certified system and its equipment. Any such information or materials that are not on file with and approved by the secretary of state, including any updated or modified materials, shall not be used in an election.



§ 1-5-621. Compliance - definitions

(1) Notwithstanding any provision of law to the contrary, upon filing of a complaint, the secretary of state shall investigate the complaint and may review or inspect the electronic or electromechanical voting system of a political subdivision at any time, including election day, to determine whether the system complies with the applicable requirements of this part 6 or deviates from a certified system.

(2) A voting system provider or a designated election official using an electronic or electromechanical voting system shall give notice to the secretary of state within twenty-four hours of a malfunction of its system in preparation for or during an election. The notice may be verbal or in writing. For purposes of this section, "malfunction" means a deviation from a correct value in a voting system.

(3) Upon receipt of the notice sent pursuant to subsection (2) of this section, the secretary of state shall determine whether further information on the malfunction is required. At the written or verbal request of the secretary of state, the voting system provider or designated election official shall submit a report to the secretary of state's office describing the reprogramming or other actions necessary to correct the malfunction of the electronic or electromechanical voting system. The report shall indicate whether permanent changes are necessary to prevent similar malfunctions in the future. The report shall be submitted within thirty days after the date of the request by the secretary of state. Failure to submit the report within the required period shall be grounds to decertify the system. A copy of the report shall be attached to the most recent certification of the system on file in the secretary of state's office. The secretary of state shall distribute a copy of the report to all political subdivisions that use the system.

(4) If the secretary of state determines after inspecting an electronic or electromechanical voting system or reviewing the report submitted pursuant to subsection (3) of this section that the system does not comply with applicable standards or deviates from a certified system, the secretary shall by written order:

(a) Specify actions to remedy the defect in the electronic or electromechanical voting system and direct the designated election official or voting system provider, as appropriate, to perform such actions;

(b) Prohibit the use of the electronic or electromechanical voting system or any part of the system by a political subdivision that adopted the system for use in an election until the actions to remedy the defect are performed and approved by the secretary of state;

(c) Limit the use of the electronic or electromechanical voting system or any part of the system to circumstances or conditions stated in the order; or

(d) Decertify the electronic or electromechanical voting system.

(5) Upon decertification of an electronic or electromechanical voting system, the secretary of state shall notify all political subdivisions that use the system and the providers of the system that the certification of the system for use and sale in this state is withdrawn. The notice shall be in writing and shall indicate the reasons for the decertification of the system and the effective date of the decertification.

(6) Within thirty days after receiving notice from the secretary of state of the decertification of an electronic or electromechanical voting system, a political subdivision or provider of a voting system that is decertified may request in writing that the secretary of state reconsider its decision to decertify the electronic or electromechanical voting system. Upon receipt of the request, the secretary of state shall hold a public hearing to reconsider the decision to decertify the system. Any interested party may submit testimony or documentation in support of or in opposition to the decision to decertify the system. Following the hearing, the secretary of state may affirm or reverse the decision.

(7) The secretary of state shall amend or rescind an order issued under this section if the secretary of state determines that the electronic or electromechanical voting system has been modified to comply with applicable standards or no longer deviates from the certified system.



§ 1-5-623. Special rules applicable to use, modification, or purchase of electronic voting devices or systems and related components prior to 2014 - legislative declaration - rules

(1) (a) The general assembly hereby finds and declares that, over the past decade, voting technology used in the state has undergone dramatic changes, creating confusion and difficulties for election administrators, state government, and the voting public. Efforts to address this confusion have been complicated by the timing of periodic substantial investments in voting technology by county governments necessitated by changes in federal and state law.

(b) Now, therefore, by enacting this section, the general assembly intends that:

(I) Between May 15, 2009, and the 2014 general election, any voting system purchased by a political subdivision shall be a paper-based voting system as defined in section 1-1-104 (23.5);

(II) The acquisition of electronic voting systems be suspended in order to assess existing and emerging voting technologies; and

(III) Substantial investment by political subdivisions before the 2014 general election in alternate technologies that will frustrate the intent of the general assembly as specified in paragraph (a) of this subsection (1) is discouraged and disfavored.

(2) Notwithstanding any other provision of this part 6, any existing electronic voting device or any related component of the device that was used by a political subdivision in conducting the 2008 general election may continue to be used by the political subdivision on and after May 15, 2009, as long as the device or component is used in accordance with either the conditions of use under which the device or component was originally certified for the 2008 general election or in accordance with alternate conditions of use established by the secretary of state.

(3) (a) Notwithstanding any other provision of law, on and after May 15, 2009, no political subdivision may purchase a new electronic voting device or system or any related component of such device or system without obtaining the prior approval of the secretary of state for such purchase in accordance with the requirements of this subsection (3).

(b) Subject to the requirements of paragraph (a) of this subsection (3), if a political subdivision desires to purchase a new electronic voting device or system or any related component of such device or system, the political subdivision shall submit a written application to the secretary of state for approval of the purchase. The application shall be made by means of any forms or procedures established by the secretary. Within three business days of receiving the application, the secretary shall grant or deny the application. In reviewing the application, the secretary shall consider, among other relevant factors, the total effect of the purchase at issue in light of other purchases by the political subdivision on voting systems or components of such systems on or after May 15, 2009, and the needs of the political subdivision. In making the determination, the secretary shall prevent political subdivisions from making substantial investments in alternate technologies that will frustrate the intent of the general assembly as specified in subsection (1) of this section and shall consider, among other relevant factors:

(I) Whether the purchase is intended to replace damaged or defective equipment or to accommodate an increase in population in the political subdivision;

(II) Whether the purchase requires a new contract or agreement that would be entered into by the political subdivision and one or more vendors; and

(III) A comparison of the purchase under review with the average capital expenditures by the political subdivision on the administration of elections on an annual basis for the four consecutive years prior to the year in which the application is submitted in order to discourage an investment in technology with a limited useful life in accordance with the intent of the general assembly as specified in subsection (1) of this section.

(4) The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., as may be necessary to administer and enforce any requirement of this section, including any rules necessary to specify permissible conditions of use governing electronic voting devices or systems or related components of such devices or systems in accordance with the requirements of this part 6.






Part 7 - Accessibility for Electors With Disabilities

§ 1-5-701. Legislative declaration - federal funds

(1) The general assembly hereby finds and declares that:

(a) It is the intent of the general assembly that all state requirements should meet or exceed the minimum federal requirements for accessibility of voting systems and polling locations to persons with disabilities.

(b) All state laws, rules, standards, and codes governing voting systems and polling location accessibility shall be maintained to ensure that the state is eligible for federal funds.



§ 1-5-702. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Accessible voter interface device" means a device that communicates voting instructions and the information on the ballot to an elector and allows the elector to select and vote for candidates, ballot questions, and ballot issues in accordance with the standards in section 1-5-704. A ballot marking device may be considered an accessible voter interface device.

(2) "Alternative formats" has the same meaning ascribed in the federal "Americans with Disabilities Act of 1990", as amended, (Pub.L. 101-336), codified at 42 U.S.C. sec. 12101 et seq., including specifically the technical assistance manuals promulgated thereunder.

(2.5) "Ballot marking device" means a device that allows an elector to mark a ballot card used in an electromechanical voting system and that meets the standards in section 1-5-704 (1)(o).

(3) "Tactile input device" means a device such as a keyboard with which an elector provides information to a voting system by touching the device.



§ 1-5-703. Accessibility of polling locations to persons with disabilities

(1) Each polling location shall comply fully with the current "ADA standards for accessible design" set forth in 28 CFR 36 and promulgated in accordance with the federal "Americans with Disabilities Act of 1990", as amended, 42 U.S.C. sec. 12101 et seq., and no barrier shall impede the path of electors with disabilities to the voting booth.

(2) Emergency polling locations are exempt from compliance with this section.

(3) Except as otherwise provided in subsection (2) of this section, a designated election official shall only select as polling locations such sites that meet the standards of accessibility set forth in subsection (1) of this section.

(4) Before selecting polling locations, the designated election official shall submit to the secretary of state an accessibility survey in the form prescribed by the secretary of state identifying the criteria for selecting accessible polling locations and applying the criteria to proposed polling locations.



§ 1-5-704. Standards for accessible voting systems

(1) Notwithstanding any other provision of this article, each voting system certified by the secretary of state for use in local, state, and federal elections shall have the capability to accept accessible voter interface devices in the voting system configuration to allow the voting system to meet the following minimum standards:

(a) The voting system shall provide a tactile input or audio input device, or both.

(b) The voting system shall provide a method by which electors can confirm any tactile or audio input by audio output using synthetic or recorded human speech.

(c) Any operable controls on the input device that are needed by electors who are visually impaired shall be indicated in braille or otherwise discernible tactilely without actuating the keys.

(d) Devices providing audio and visual access shall be able to work both separately and simultaneously.

(e) If a nonaudio access approach is provided, the voting system may not require color perception. The voting system shall use black text or graphics, or both, on white background or white text or graphics, or both, on black background, unless the secretary of state approves other high-contrast color combinations that do not require color perception.

(f) Any voting system that requires any visual perception shall allow the font size as it appears to the voter to be set from a minimum of fourteen points to a maximum of twenty-four points before the voting system is delivered to the polling location.

(g) The voting system shall provide audio information, including any audio output using synthetic or recorded human speech or any auditory feedback tones that are important for the use of the audio approach, through at least one mode, by handset or headset, at high volume and shall provide incremental volume control with output amplification up to a level of at least ninety-seven decibel sound pressure level.

(h) For voice signals transmitted to the elector, the voting system shall provide a gain adjustable up to a minimum of twenty decibels with at least one intermediate step of twelve decibels.

(i) If the voting system can exceed one hundred twenty decibel sound pressure level, a mechanism shall be included to reset the volume automatically to the voting system's default volume level after every use, such as when the handset is replaced, but not before. Universal precautions in the use and sharing of headsets should be followed.

(j) If sound cues and audible information such as "beeps" are used, simultaneous corresponding visual cues and information shall be provided.

(k) Controls and mechanisms shall be operable with one hand, including with a closed fist, and operable without tight grasping, pinching, or twisting of the wrist.

(l) The force required to operate or activate the controls may not exceed five pounds of force.

(m) Voting booths shall have voting controls at a minimum height of thirty-six inches above the finished floor with a minimum knee clearance of twenty-seven inches high, thirty inches wide, and nineteen inches deep, or the accessible voter interface devices shall be designed so as to allow their use on top of a table to meet such requirements. Tabletop installations shall ensure adequate privacy.

(n) Audio ballots shall meet the following standards:

(I) After the initial instruction from an election official, the elector shall be able to independently operate the voter interface device through the final step of casting a ballot without assistance.

(II) The elector shall be able to determine the offices for which the elector is allowed to vote and to determine the candidates for each office.

(III) The elector shall be able to determine how many candidates may be selected for each office.

(IV) The elector shall have the ability to verify that the physical or vocal inputs given to the voting system have selected the candidates that the elector intended to select.

(V) The elector shall be able to review the candidate selections that the elector has made.

(VI) Before casting the ballot, the elector shall have the opportunity to change any selections previously made and confirm a new selection.

(VII) The voting system shall communicate to the elector the fact that the elector has failed to vote for an office or has failed to vote the number of allowable candidates for an office and require the elector to confirm his or her intent to undervote before casting the ballot.

(VIII) The voting system shall warn the elector of the consequences of overvoting for an office.

(IX) The elector shall have the opportunity to input a candidate's name for each office that allows a write-in candidate.

(X) The elector shall have the opportunity to review the elector's write-in input to the voter interface device, edit that input, and confirm that the edits meet the elector's intent.

(XI) The voting system shall require a clear, identifiable action from the elector to cast the ballot. The voting system shall explain to the elector how to take this action so that the elector has minimal risk of taking the action accidentally, but when the elector intends to cast the ballot, the action can be easily performed.

(XII) After the ballot is cast, the voting system shall confirm to the elector that the ballot has been cast and the elector's process of voting is complete.

(XIII) After the ballot is cast, the voting system shall prevent the elector from modifying the ballot cast or voting another ballot.

(o) Ballot marking devices shall meet the following standards:

(I) The elector shall be able simultaneously to view ballot choices on a high-resolution visual display and to listen to ballot choices with headphones.

(II) The elector shall be able to listen to ballot choices in complete privacy and to turn off the visual display.

(III) The ballot marking device shall have multiple output connections to accommodate various headsets so that the elector is able to use the headset provided with the ballot marking device or his or her own headset.

(IV) The elector shall be able to mark the ballot card in complete independence and in accordance with federal and state law on mandatory accessibility for persons with disabilities.

(V) The ballot marking device shall allow a blind or visually impaired elector to vote in complete privacy.

(VI) The ballot marking device shall have a completely integrated input keypad containing commonly accepted voter accessibility keys with Braille markings.

(VII) The elector shall be able to enter ballot choices using an assistive device, including but not limited to a sip and puff device and a jelly switch.

(VIII) The elector shall be able to magnify the ballot choices on the visual display and to adjust the volume and speed of the audio output.

(IX) The ballot marking device shall have multiple language capability.

(X) The elector shall have the opportunity to input a candidate's name for each office that allows a write-in candidate and to review the elector's write-in input, edit that input, and confirm that the edits meet the elector's intent.

(XI) The elector shall be able independently to review all ballot choices and make corrections before the ballot card is marked, including by receiving a replacement ballot if the elector is otherwise unable to change the ballot or correct an error.

(XII) The elector shall be able to verify, visually or using the audio interface, that the ballot card inserted into the device at the start of voting is blank and that the marked ballot card produced by the ballot marking device is marked as the elector intended.

(XIII) The ballot marking device shall alert the elector before the ballot is marked that the elector has made an overvote, as defined in section 1-1-104 (23.4), or an undervote, as defined in section 1-1-104 (49.7), and allow the elector to make corrections.



§ 1-5-705. Accessible voter interface devices - minimum requirement

A voting system must include at least one direct recording electronic voting system specially equipped for individuals with disabilities or other accessible voter interface device installed at each polling location that meets the requirements of this section.






Part 8 - Voter-Verified Paper Record

§ 1-5-801. Acquisition of voting systems - voter-verified paper record

(1) On and after June 6, 2005, a political subdivision shall not acquire a voting system unless the voting system is capable of producing a voter-verified paper record of each elector's vote.

(2) A political subdivision shall not acquire a voting device that has been retrofitted to comply with this part 8 unless the voting device has been certified by the secretary of state.



§ 1-5-802. Use of voting systems - voter-verified paper record

(1) In addition to the other requirements of this article, the voting system used in each primary, general, coordinated, or congressional district vacancy election held in the state on and after January 1, 2010, shall have the capability to produce a voter-verifiable paper record of each elector's vote. Before an elector's vote is cast, the elector shall have the opportunity, in private and without assistance, to inspect and verify that the voter-verified paper record correctly reflects the elector's choices. Any political subdivision that has not complied with the provisions of this section on or before January 1, 2009, shall comply with such provisions by January 1, 2014.

(2) The requirements of subsection (1) of this section shall apply to each primary, general, coordinated, or congressional district vacancy election conducted by a county clerk and recorder on and after January 1, 2008, if the governing body of the county determines that:

(a) The technology necessary to comply with the requirements of subsection (1) of this section is available; and

(b) (I) Sufficient federal or state funds are available to acquire or retrofit voting devices that comply with the requirements of subsection (1) of this section; or

(II) It is otherwise financially feasible for the county to comply with the requirements of subsection (1) of this section.

(3) Upon satisfaction by a county of the requirements of this section, the voter-verified paper record of each eligible elector's vote, whether filled out by hand or produced by a voting machine or ballot marking device, shall be preserved as an election record pursuant to section 1-7-802 and shall constitute an official record of the election.

(4) No voting device shall be remotely accessed or remotely accessible until after the close of voting and a results total tape has been printed, as applicable.









Article 5.5 - Internet-Based Voting Pilot Program for Absent Uniformed Services Electors

§ 1-5.5-101. Pilot program - internet voting system - absent uniformed services elector - secretary of state - fund - rules

(1) The secretary of state, in coordination with the county clerk and recorders, shall develop an internet-based voting pilot program to facilitate voting by absent uniformed services electors serving outside the United States commencing with the general election held in 2012. The secretary of state shall select one or more political subdivisions to participate in the pilot program. The internet-based voting system developed for use by political subdivisions that participate in the pilot program shall:

(a) Transmit encrypted information over a secure network;

(b) Provide for secure identification and authentication of:

(I) Any information transmitted on the system; and

(II) Each designated or coordinated election official of a county or political subdivision and the servers of such officials and all other related electronic equipment being used by the secretary of state and each official in the conduct of elections via the internet;

(c) Protect the privacy, anonymity, and integrity of each elector's ballot;

(d) Prevent the casting of multiple ballots via the internet in an election by each elector;

(e) Provide protection against abuse, including tampering, fraudulent use, and illegal manipulation by electors, election officials, or any other individual or group; and

(f) Provide uninterrupted and reliable internet availability for the purpose of casting votes via the internet by the electors.

(2) The secretary of state shall implement the internet-based voting system so that each designated or coordinated election official of a county or other political subdivision participating in the pilot program shall:

(a) Assure that each absent uniformed services elector serving outside the United States who logs in to vote via the internet is eligible and registered to vote;

(b) Verify that each elector who logs in to vote via the internet is the same person who is registered and qualified to vote;

(c) Verify that the votes of the electors transmitted to the election officials via the internet are private and secure and have not been viewed or altered by sites that lie between the voting location and the vote-counting destination;

(d) Verify that all votes cast via the internet by electors were cast by 7 p.m. mountain standard time on the day of the election; and

(e) Verify that all votes cast via the internet by electors were indeed counted and attributed correctly to the elector who cast the vote.

(3) The secretary of state may by rule promulgated in accordance with article 4 of title 24, C.R.S., establish procedures necessary to implement this article.

(4) There is hereby created in the state treasury the internet-based voting pilot program fund to provide for the direct and indirect costs associated with implementing this article. The fund consists of any moneys appropriated by the general assembly to the fund and any gifts, grants, and donations to the fund from private or public sources for the purposes of this article. All private and public funds received through gifts, grants, and donations shall be transmitted to the state treasurer, who shall credit the same to the fund. Moneys in the fund shall be subject to annual appropriation by the general assembly to the department of state for the purposes specified in this article. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be transferred to the general fund or any other fund.

(5) Repealed.






Article 6 - Election Judges

§ 1-6-101. Qualifications for election judges - student election judges - definition - legislative declaration

(1) As used in this article, "election judge" means a registered elector appointed by the county clerk and recorder or designated elected official to perform the election duties assigned by the county clerk and recorder or designated election official. As used in this article, "election judge" also includes a student election judge appointed pursuant to the provisions of subsection (7) of this section.

(2) The persons appointed as election judges, except for persons appointed as student election judges pursuant to the provisions of subsection (7) of this section, shall certify in writing that they meet the following qualifications:

(a) They are registered electors who reside in the political subdivision, unless otherwise excepted, and are willing to serve;

(b) They are physically and mentally able to perform and complete the assigned tasks;

(c) They will attend a class of instruction concerning the tasks of an election judge prior to each election;

(d) They have never been convicted of election fraud, any other election offense, or fraud; and

(e) They are neither a candidate whose name appears on the ballot in the precinct that they are appointed to serve nor a member of the immediate family, related by blood, marriage, or civil union to the second degree, of a candidate whose name appears on the ballot in the precinct that they are appointed to serve.

(3) With regard to any nonpartisan election that is not coordinated by the county clerk and recorder, the election judge shall be a registered elector of the political subdivision for which the election is being held. If enough registered electors of the political subdivision are not available, then the appointing authority may appoint election judges who are registered electors of the state.

(4) Before serving as an election judge, any person recommended as an election judge in accordance with section 1-6-102, 1-6-103, 1-6-103.5, or 1-6-103.7 shall complete and file an acceptance form with the county clerk and recorder or other designated election official as provided in section 1-6-106. The acceptance forms may be kept on file with the county clerk and recorder or other designated election official for up to two years from the date of signing the acceptance form.

(5) The county clerk and recorder or the designated election official shall hold a class of instruction concerning the tasks of an election judge and a special school of instruction concerning the task of a supervisor judge not more than forty-five days prior to each election.

(6) Each person appointed as an election judge shall be required to attend one class of instruction prior to the first election in an election cycle in which the person will serve as an election judge. The county clerk and recorder or other designated election official may require a person appointed as an election judge to attend more than one class of instruction in an election cycle.

(7) (a) The general assembly hereby finds and declares that, in order to promote a greater awareness among young people concerning the electoral process, the rights and responsibilities of voters, and the importance of citizen participation in public affairs, as well as to provide additional qualified individuals willing and able to assist with the electoral process, qualified students may be allowed to serve as student election judges. Therefore, it is the intent of the general assembly in enacting this subsection (7) to authorize designated election officials to appoint qualified students to serve as election judges in conformity with this section.

(b) As used in this article, "student election judge" means a student who meets the requirements of this subsection (7) and who is appointed by a designated election official for service as an election judge pursuant to this section.

(c) The designated election officials may work with school districts and public or private secondary educational institutions to identify students willing and able to serve as student election judges. Such school districts or educational institutions may submit the names of the students to the designated election official of the jurisdiction in which the school district or educational institution is located for appointment as student election judges. Home-schooled students may apply to the designated election official for appointment as a student election judge pursuant to this section. From among the names submitted, the designated election officials may select students to serve as student election judges who meet the following qualifications:

(I) They are a United States citizen or will be a citizen at the time of the election to which the student is serving as a student election judge;

(II) They are willing to serve;

(III) They are physically and mentally able to perform and complete the assigned tasks;

(IV) They will attend a class of instruction concerning the tasks of an election judge prior to each election;

(V) They have never been convicted of election fraud, any other election offense, or fraud;

(VI) They are not a member of the immediate family, related by blood, marriage, or civil union to the second degree, of a candidate whose name appears on the ballot in the precinct that they are appointed to serve;

(VII) They are sixteen years of age or older and either a junior or senior in good standing attending a public or private secondary educational institution or being home-schooled at the time of the election to which the student is serving as a student election judge; and

(VIII) Their parent or legal guardian has consented to their service as a student election judge.



§ 1-6-102. List furnished by precinct committeepersons

(1) No later than ten days after the precinct caucus in even-numbered years, the committeepersons of each precinct from each major political party shall submit to the county chairpersons of their respective political parties a list that was initiated at the precinct caucus and that recommends registered electors as election judges. The registered electors recommended as election judges must reside in the precinct and have a current affiliation with the political party that held the precinct caucus.

(2) If there is no county chairperson, the committeeperson of each precinct shall submit the list that was initiated at the precinct caucus and that recommends registered electors as election judges directly to the county clerk and recorder. If a precinct has no committeeperson, the district captain, if any, shall submit the list of recommended election judges to the county chairperson or county clerk and recorder, as appropriate.



§ 1-6-103. Recommendations by county chairperson

(1) (a) No later than the last Tuesday of April in even-numbered years, the county chairperson of each major political party in the county shall certify to the county clerk and recorder the names and addresses of registered electors recommended to serve as election judges for each precinct in the county.

(b) Repealed.

(2) The county chairperson, or, if there is no county chairperson, the committeepersons who submitted the list of registered electors in accordance with section 1-6-102 (2) shall designate the order of preference of the names of the registered electors recommended to serve as election judges for each precinct. The county clerk and recorder shall select election judges from each precinct list in the county chairperson's, or, if there is no county chairperson, the committeeperson's, order of preference.

(3) In recommending registered electors as election judges, the county chairperson may select only names from the list submitted by the precinct committeepersons. However, the county chairperson may recommend additional registered electors to the county clerk and recorder if the precinct committeepersons do not provide enough names to the county chairperson.

(4) and (5) (Deleted by amendment, L. 98, p. 576, § 3, effective April 30, 1998.)



§ 1-6-103.5. Recommendations by minor political parties

No later than the last Tuesday of April in even-numbered years, the county chairperson or other authorized official of a minor political party may certify to the county clerk and recorder the names and addresses of registered electors recommended to serve as election judges for one or more precincts in the county. If the list contains more than one name for any precinct in the county, the order of preference shall be indicated. The county clerk and recorder shall select election judges from the party according to such order of preference, if indicated.



§ 1-6-103.7. Unaffiliated voters - self-nomination

No later than the last Tuesday of April in even-numbered years, any registered elector who is unaffiliated with a political party or political organization may give notice in writing to the clerk and recorder of the county in which such elector resides offering to serve as an election judge and stating that the elector is a registered elector and is unaffiliated with any political party or political organization.



§ 1-6-104. Appointment of election judges by county clerk and recorder and designated election officials

(1) For each election coordinated by the county clerk and recorder, the county clerk and recorder shall appoint election judges for each precinct in the county. An election judge for a precinct shall serve for a two-year period beginning on the last Tuesday of May in even-numbered years and ending on the last Monday in May of the next even-numbered year or until the designated election official appoints another person to replace that election judge for that precinct, whichever is earlier.

(2) The county clerk and recorder may appoint an election judge to serve in a precinct of the county other than the precinct in which the election judge resides.

(3) If, at the time the county clerk and recorder appoints election judges for a precinct, the list of recommended election judges submitted in accordance with section 1-6-102 contains an insufficient number of names for a major political party's share of the total number of election judges as required in section 1-6-109, the designated election official shall appoint any additional election judges necessary from among the persons recommended by minor political parties in accordance with section 1-6-103.5 and the unaffiliated voters who have offered to serve as election judges in accordance with section 1-6-103.7.

(4) For each election coordinated by the county clerk and recorder, the county clerk and recorder may appoint one or more student election judges that satisfy the requirements contained in section 1-6-101 (7) to serve as an election judge, and shall designate the precinct in which the student election judge shall serve based upon the number of qualified students and vacancies in the number of available positions for election judges throughout the county, notwithstanding the fact that a student election judge may serve in a precinct of the county other than the precinct in which the student election judge resides.



§ 1-6-105. Appointment of election judges for elections not coordinated by county clerk and recorder

(1) Except as provided for special district elections in subsection (1.5) of this section, no later than forty-five days before the regular election, the governing body with authority to call elections shall appoint election judges for the political subdivision. The term of office of election judges shall be two years from the date of appointment.

(1.5) No later than forty-five days before a regular special district election, the designated election official shall appoint election judges for the special district unless otherwise directed by the board of directors of such district.

(2) Any person who has been appointed by a county clerk and recorder and meets the qualifications as prescribed in section 1-6-101 may be appointed as an election judge for elections not coordinated by the county clerk and recorder.



§ 1-6-106. Confirmation and acceptance of election judge appointment

(1) The designated election official shall confirm the appointments of election judges by mailing each appointed election judge a certification of appointment and an acceptance form.

(2) The acceptance form shall contain:

(a) The statement of qualifications as prescribed in section 1-6-101; and

(b) A statement that, if the person appointed as an election judge either fails to file the acceptance form within seven days after the certification of appointment and acceptance form are mailed or fails to attend a class of instruction as required in section 1-6-101 (5), the designated election official may determine that a vacancy has been created.

(3) Each person appointed as an election judge shall file an acceptance form in the office of the designated election official within seven days after the certification of appointment and acceptance form have been mailed. If a person appointed as an election judge fails to file the acceptance form as described in subsection (2) of this section or fails to attend a class of instruction as required in section 1-6-101 (5), the designated election official may determine that a vacancy has been created.



§ 1-6-108. Lists of election judges

(1) The designated election official shall make and maintain a master list of election judges who have filed an acceptance form in accordance with section 1-6-101 (4). The master list shall include the name, affiliation, and precinct number of each election judge who has filed an acceptance form, including whether such judge is unaffiliated, affiliated with a minor political party, or affiliated with a qualified political organization.

(2) Any person may obtain, upon written request and payment of the appropriate fee, an exact copy of the list of county election judges from the county clerk and recorder.



§ 1-6-109. Party affiliation of election judges in partisan elections - definition

(1) For partisan elections in precincts that have an even number of election judges, each major political party is entitled to one-half of the number of election judges.

(2) For partisan elections in precincts that have an odd number of election judges, one major political party is entitled to the extra election judge in one-half of the precincts, as determined by the county clerk and recorder, and the other major political party is entitled to the extra election judge in the other one-half of the precincts, as determined by the county clerk and recorder.

(3) If an odd number of precincts exist, the county clerk and recorder shall determine which major political party is entitled to any extra election judge. The county clerk and recorder shall make this determination either by mutual agreement of both of the major political parties or, if the two major political parties cannot agree, by lot.

(4) and (5) Repealed.



§ 1-6-109.5. Appointment and duties of supervisor judge - definition

(1) The designated election official shall appoint one election judge in each precinct as supervisor judge. To the extent possible, the supervisor judge must be from a major political party. The designated election official shall notify the supervisor judge of the appointment.

(2) For partisan elections, each major political party is entitled to one-half of the total number of supervisor judges appointed. If an odd number of supervisor judges is appointed, the county clerk and recorder shall determine which major political party is entitled to the one extra supervisor judge. The county clerk and recorder makes this determination by the mutual agreement of the two major political parties or, if the two major political parties cannot agree, by lot.

(3) Prior to the election, the supervisor judge shall attend a special school of instruction held by the designated election official.

(4) (a) The supervisor judge shall coordinate the conduct of the election in the polling location. For nonpartisan elections, the supervisor judge's responsibilities include receiving election supplies and equipment from the designated election official; delivering election supplies and equipment to the polling location, and returning all election supplies, election equipment, and ballots to the designated election official once the election is concluded.

(b) For partisan elections, the county clerk and recorder may deputize a courier to return the election supplies, election equipment, and ballots to the county clerk and recorder once the election is concluded. If the county clerk and recorder does not deputize a courier, the supervisor judge and a second election judge from the voter service and polling center shall return the election supplies, election equipment, and the ballots to the county clerk and recorder. The second election judge is selected by the election judges in the voter service and polling center other than the supervisor judge and must have a political affiliation different than the supervisor judge.

(5) Repealed.



§ 1-6-111. Number of election judges

(1) For partisan elections, the county clerk and recorder shall appoint at least three election judges to serve as judges for each voter service and polling center to perform the designated functions, one of whom may be a student election judge appointed pursuant to section 1-6-101 (7). In each voter service and polling center, notwithstanding any other provision of this article and subject to the availability of election judges who meet the affiliation requirements of section 1-6-109, of the election judges appointed to serve as voter service and polling center judges pursuant to this subsection (1), there shall be at least one election judge from each major political party who is not a student election judge.

(2) (Deleted by amendment, L. 98, p. 580, 10, effective April 30, 1998.)

(3) When two election judges who are not of the same political affiliation are present at the polling location, voting may proceed.

(4) For nonpartisan elections, the designated election official shall appoint no fewer than two election judges to serve as judges for each polling location to perform the designated functions.

(5) The designated election official and, for partisan elections, the county clerk and recorder may appoint other election judges as needed to perform duties other than polling location duties. These duties may include inspecting ballots, duplicating ballots, and counting paper ballots. For partisan elections, if the county clerk and recorder appoints election judges to perform duties other than voter service and polling center duties, the county clerk and recorder shall appoint two election judges to perform such duties. The two election judges so appointed shall not be of the same political affiliation.

(6) (Deleted by amendment, L. 2013.)

(7) Where student election judges have been appointed by the county clerk and recorder to serve in a particular polling location pursuant to this article, no more than half of the total number of election judges serving in any one polling location are permitted to be student election judges.

(8) Subject to the requirements of this article regarding the number and party affiliation of election judges, the county clerk and recorder or designated election official may allow an election judge to work at a polling location for a shift lasting less than an entire day; except that, at least two judges of different affiliations must be present at each polling location at all times.



§ 1-6-113. Vacancies

(1) If for any reason any person selected to serve as an election judge fails to attend the class of instruction for election judges, or refuses, fails, or is unable to serve, or is removed by preemption in accordance with section 1-6-119 (1) or for cause in accordance with section 1-6-119 (2), the designated election official thereafter may appoint an election judge to fill such vacancy. For a partisan election, an election judge shall be appointed to fill such vacancy from the list of names previously submitted by the county chairperson of the political party to which the person belongs. If a vacancy occurs in a partisan election and no persons are available from such list, then the county clerk and recorder may appoint a person from among the persons recommended by minor political parties in accordance with section 1-6-103.5 and the unaffiliated voters who have offered to serve as election judges in accordance with section 1-6-103.7.

(2) Repealed.



§ 1-6-114. Oath of judges

(1) Before beginning the duties of an election judge, each person appointed as an election judge must take a self-affirming oath or affirmation in substantially the following form:

I, ..................., do solemnly swear (or affirm) that I am a citizen of the United States and the state of Colorado; that I am an eligible elector who resides in the county of ................... or within the ...... political subdivision; that I am a member of the .............. party (or that I am unaffiliated with a political party) as shown in the statewide voter registration system; that I will perform the duties of judge according to law and the best of my ability; that I will studiously strive to prevent fraud, deceit, and abuse in conducting the same; that I will not try to determine how any elector voted, nor will I disclose how any elector voted if in the discharge of my duties as judge such knowledge comes to me, unless called upon to disclose the same before some court of justice; that I have never been convicted of election fraud, any other election offense, or fraud and that, if any ballots are counted before the polls close on the date of the election, I will not disclose the result of the votes until after the polls have closed and the results are formally announced by the designated election official.

(2) (Deleted by amendment, L. 95, p. 838, § 54, effective July 1, 1995.)

(3) For nonpartisan elections, the election judges shall not be required to declare their affiliation on the oath or affirmation.



§ 1-6-115. Compensation of judges

(1) In all elections, including primary and general elections, each election judge serving in the precincts on election day shall receive not less than five dollars as compensation for services provided as judge at any election. At the discretion of the county clerk and recorder or designated election official, a student election judge appointed pursuant to the provisions of this article may receive the same compensation received by an election judge but, in any case, not less than seventy-five percent of the compensation received by an election judge for service provided as a judge at any election.

(2) In addition to the compensation provided by subsection (1) of this section, each election judge and student election judge may be paid expenses and reasonable compensation for attending election schools which may be established by the county clerk and recorder or the designated election official. Each supervisor judge appointed by the county clerk and recorder shall be reimbursed no less than five dollars for attending a special school of instruction.

(2.5) The supervisor judge and, for partisan elections, the second election judge selected in accordance with section 1-6-109.5 (4)(b), shall be paid no less than four dollars for returning the election supplies, election equipment, and the ballots to the designated election official. The person providing the transportation may be paid a mileage allowance, to be set by the designated election official but not to exceed the mileage rate authorized for county officials and employees, for each mile necessarily traveled in excess of ten miles in going to and returning from the office of the designated election official.

(3) Compensation for election judges shall be determined and paid by the governing body calling the election. Compensation for all judges shall be uniform throughout a particular political subdivision, except the compensation of student election judges shall be set in conformity with subsection (1) of this section.

(4) Election judges must give the designated election officials their social security numbers in order to receive compensation; however, service as an election judge shall not be considered employment pursuant to articles 70 to 82 of title 8, C.R.S.



§ 1-6-119. Removal of election judge by designated election official

(1) If a county chairperson of a major political party or the county chairperson or other authorized official of a minor political party believes that an election judge appointed to represent that party is not faithfully or fairly representing the party or that an election judge has moved from the county, the county chairperson or authorized official may exercise a preemptive removal of the election judge. The county chairperson or authorized official shall notify the county clerk and recorder and the election judge of the preemptive removal in writing. The county clerk and recorder shall fill any vacancy created by the preemptive removal as provided in section 1-6-113.

(2) Prior to election day, the designated election official may remove an election judge for cause. Cause includes but is not limited to the election judge's failure to file an acceptance form in accordance with sections 1-6-101 and 1-6-106 and the election judge's failure to attend a class of instruction as required in section 1-6-101 (5).

(3) On election day, the designated election official may remove an election judge who has neglected the duties of the office by failing to appear at the polling location by 7:30 a.m., by leaving the polling location before completing all of the duties assigned, by being unable or unwilling or by refusing to perform the duties of the office, or by electioneering.

(4) Upon receipt of a written complaint made by an eligible elector of the political subdivision concerning an election judge, the designated election official shall investigate the complaint and may remove the election judge and appoint another election judge in accordance with section 1-6-113.



§ 1-6-120. Removal of election judges by the court

(1) Upon the failure or neglect of any election judge to perform the duties of the office, any other election judge, the designated election official, the county chairperson of a political party, or an eligible elector of the political subdivision for which the election judge is appointed, having knowledge of the failure or neglect, shall cause proper action for removal to be instituted against the election judge.

(2) Election judges who neglect their duties, who commit, encourage, or connive in any fraud in connection with their duties, who violate any of the election laws or knowingly permit others to do so, who are convicted of any crime, who violate their oath, who wrongfully hamper or interfere or tend to interfere with the regular performance of the duties of the other election judges, who commit any other act that interferes or tends to interfere with a fair and honest registration and election, or who are not appointed in accordance with the provisions of this article may be removed in the following manner:

(a) Any eligible elector may file a brief petition in the district court at any time up to twelve days before any election, setting out in brief and concise language the facts constituting the cause for the removal of the election judge. The petition shall be verified, but the verification may be upon information and belief. Upon filing of the petition, the court shall issue a citation to the election judge directing an appearance within forty-eight hours to answer the petition if the election judge desires to do so.

(b) The court shall proceed summarily to hear and finally dispose of the petition and may set a hearing within forty-eight hours after the answer is filed. Evidence given by any accused election judge at the hearing shall not be used against that election judge in any civil, criminal, or other proceedings. If the court decides that the election judge should be removed for any cause stated in the petition, the court shall so order and shall immediately notify the appropriate election official.

(3) The validity of any part of the registration or election already completed or other acts performed under this code, if otherwise legally performed, shall not be affected by the removal of an election judge and shall be in every respect valid and regular. The successor of any election judge removed shall proceed with the duties of the election judge with the same power and effect as though originally appointed.



§ 1-6-122. State employees - leave to serve as election judge

(1) An employee of a state agency, as defined in section 24-18-102 (9), C.R.S., shall be entitled to take administrative leave with pay on election day for the purpose of serving as an election judge, unless the employee's supervisor determines that the employee's attendance at work on election day is essential.

(2) An employee of a state agency who takes administrative leave with pay to serve as an election judge in accordance with this section shall not receive compensation pursuant to section 1-6-115.

(3) An employee of a state agency who serves as an election judge in accordance with this section shall submit to the employee's supervisor evidence of service as an election judge.






Article 7 - Conduct of Elections

Part 1 - Hours of Voting, Registration, Oaths, and Assistance to Vote

§ 1-7-101. Hours of voting on election day

(1) All polling locations shall be opened continuously from 7 a.m. until 7 p.m. on election day. If a full set of election judges is not present at the hour of 7 a.m. and it is necessary for judges to be appointed to conduct the election as provided in section 1-6-113, the election may commence when two judges who are not of the same political affiliation for partisan elections are present at any hour before the time for closing the polling locations. The polling locations shall remain open after 7 p.m. until every eligible elector who was at the polling location at or before 7 p.m. has been allowed to vote. Any person arriving after 7 p.m. is not entitled to vote.

(2) Upon the opening of the polls, a proclamation shall be made by one of the judges that the polls are open, and, thirty minutes before the closing of the polls, a proclamation shall be made that the polls will close in thirty minutes.



§ 1-7-102. Employees entitled to vote

(1) Eligible electors entitled to vote at an election shall be entitled to absent themselves for the purpose of voting from any service or employment in which they are then engaged or employed on the day of the election for a period of two hours during the time the polls are open. Any such absence shall not be sufficient reason for the discharge of any person from service or employment. Eligible electors, who so absent themselves shall not be liable for any penalty, nor shall any deduction be made from their usual salary or wages, on account of their absence. Eligible electors who are employed and paid by the hour shall receive their regular hourly wage for the period of their absence, not to exceed two hours. Application shall be made for the leave of absence prior to the day of election. The employer may specify the hours during which the employee may be absent, but the hours shall be at the beginning or end of the work shift, if the employee so requests.

(2) This section shall not apply to any person whose hours of employment on the day of the election are such that there are three or more hours between the time of opening and the time of closing of the polls during which the elector is not required to be on the job.



§ 1-7-104. Affidavits of eligibility

In any election where the list of registered electors and property owners is not divided by precinct or where an elector's name is not on the list of registered electors or property owners, an affidavit signed by the eligible elector stating that the elector has not previously voted in the election may be required prior to allowing the elector to cast a ballot.



§ 1-7-105. Watchers at primary elections

(1) Each political party participating in a primary election shall be entitled to have a watcher in each precinct in the county. The chairperson of the county central committee of each political party shall certify the persons selected as watchers on forms provided by the county clerk and recorder and submit the names of the persons selected as watchers to the county clerk and recorder. To the extent possible, the chairperson shall submit the names by the close of business on the Friday immediately preceding the election.

(2) In addition, candidates for nomination on the ballot of any political party in a primary election shall be entitled to appoint some person to act on their behalf in every precinct in which they are a candidate. Each candidate shall certify the persons appointed as watchers on forms provided by the county clerk and recorder and submit the names of the persons selected as watchers to the county clerk and recorder. To the extent possible, the candidate shall submit the names by the close of business on the Friday immediately preceding the election.



§ 1-7-106. Watchers at general and congressional vacancy elections

Each participating political party or issue committee whose candidate or issue is on the ballot, and each unaffiliated and write-in candidate whose name is on the ballot for a general or congressional vacancy election, is entitled to have no more than one watcher at any one time in each voter service and polling center in the county and at each place where votes are counted in accordance with this article. The chairperson of the county central committee of each major political party, the county chairperson or other authorized official of each minor political party, the issue committee, or the write-in or unaffiliated candidate shall certify the names of one or more persons selected as watchers on forms provided by the county clerk and recorder and submit the names of the persons selected as watchers to the county clerk and recorder. To the extent possible, the chairperson, authorized official, issue committee, or candidate shall submit the names by the close of business on the Friday immediately preceding the election. The watchers shall surrender the certificates to the election judges at the time they enter the voter service and polling center and are sworn by the judges. This section does not prevent party candidates or county party officers from visiting voter service and polling centers or drop-off locations to observe the progress of voting.



§ 1-7-107. Watchers at nonpartisan elections

Candidates for office in nonpartisan elections, and proponents and opponents of a ballot issue, are each entitled to appoint one person to act as a watcher in every polling place in which they are a candidate or in which the issue is on the ballot. The candidates or proponents and opponents shall certify the names of persons so appointed to the designated election official on forms provided by the official and submit the names of the persons selected as watchers to the county clerk and recorder. To the extent possible, the candidate, proponent, or opponent shall submit the names by the close of business on the Friday immediately preceding the election.



§ 1-7-108. Requirements of watchers

(1) Watchers shall take an oath administered by one of the election judges that they are eligible electors, that their name has been submitted to the designated election official as a watcher for this election, and that they will not in any manner make known to anyone the result of counting votes until the polls have closed.

(2) Neither candidates nor members of their immediate families by blood, marriage, or civil union to the second degree may be poll watchers for that candidate.

(3) Each watcher shall have the right to maintain a list of eligible electors who have voted, to witness and verify each step in the conduct of the election from prior to the opening of the polls through the completion of the count and announcement of the results, to challenge ineligible electors, and to assist in the correction of discrepancies.



§ 1-7-110. Preparing to vote in person

(1) (a) When an elector appears in person to vote, a signature card containing the elector's name and residential address, as they appear in the statewide voter registration system created in section 1-2-301, shall be completed.

(b) Except as provided in subsection (4) of this section, an eligible elector desiring to vote in person shall show his or her identification as defined in section 1-1-104 (19.5), verify the information that appears on the signature card, sign the signature card, and give the signature card to one of the election judges. An eligible elector who is unable to write may request assistance from one of the election judges, who shall also sign the signature card and witness the eligible elector's mark. The signature card shall provide:

I, ....................., state under penalty of perjury that I am an eligible elector; that my name and sole legal place of residence are as shown on this signature card; and that I have not nor will I cast a ballot by any other means in this election.

(2) If the eligible elector shows his or her identification within the meaning of section 1-1-104 (19.5) and the elector's name is found on the registration list or, where applicable, the property owner's list by the election judge in charge, the judge in charge of the pollbook or list shall enter the eligible elector's name, and the eligible elector shall be allowed to enter the immediate voting area. Besides the election officials, no more than four electors more than the number of voting booths shall be allowed within the immediate voting area at one time.

(2.5) If the elector's qualification to vote is established by the completion of an affidavit, and if the affidavit contains all of the information required in subsection (1) of this section, then the designated election official shall consider the affidavit the signature card.

(3) The election judges shall return the signed signature cards with other election materials to the designated election official.

(4) An eligible elector who is unable to produce identification may cast a provisional ballot in accordance with article 8.5 of this title.



§ 1-7-111. Electors requiring assistance

(1) (a) If at any election, any registered elector declares to the election judges that, by reason of disability, inability to read or write, or difficulties with the English language, he or she is unable to prepare the ballot or operate the voting device or electronic voting device without assistance, the elector is entitled, upon making a request, to receive the assistance of any one of the election judges or, at the elector's option, any person selected by the eligible elector requiring assistance.

(b) Any person other than an election judge who assists an eligible elector in the precinct in casting his or her ballot shall first complete the following voter assistance self-affirmation form: "I, ...................., certify that I am the individual chosen by the elector to assist the elector in casting a ballot. I further certify that I will not in any way attempt to persuade or induce the elector to vote in a particular manner, nor will I cast the elector's vote other than as directed by the elector I am assisting.".

(2) and (3) Repealed.



§ 1-7-113. Influencing electors

No person who assists an elector as authorized by this title shall seek to persuade or induce the eligible elector to vote in a particular manner.



§ 1-7-114. Write-in votes

(1) Eligible electors may cast a write-in vote for a candidate who has filed an affidavit of intent of write-in candidacy pursuant to section 1-4-1101 by writing the name of the person in the blank space provided for write-in candidates on the ballot. Each write-in vote may include a reasonably correct spelling of a given name, an initial or nickname, or both a given name and an initial or nickname, and shall include the last name of the person for whom the vote is intended. Whenever write-in votes are cast, they shall be counted only when the intention of the elector is clearly apparent.

(2) A vote for a write-in candidate shall not be counted unless that candidate is qualified to hold the office for which the elector's vote was cast.

(3) If the elector has cast more votes for an office than he or she is lawfully entitled to cast, by voting for both a candidate appearing on the ballot and a valid write-in candidate, neither of the votes for the office shall be counted.

(4) (a) The designated election official shall make a list of eligible write-in candidates and provide the list to the election judges. The order of the write-in candidates on such list may be determined by the time of filing the affidavit pursuant to section 1-4-1101.

(b) Except as may be required to accommodate a person with a disability, election judges shall not verbally comment on write-in candidates. Upon request of an eligible elector, an election judge may display to the requesting elector the list of eligible write-in candidates provided to the judges by the designated election official. The list shall not be posted nor may the list be taken into a voting booth.

(c) A designated election official may post the list of eligible write-in candidates on the official website of the designated election official.



§ 1-7-115. Time in voting area

Eligible electors shall cast their ballots without undue delay and shall leave the immediate voting area as soon as voting is complete. An eligible elector shall not enter a voting booth already occupied by another eligible elector. An eligible elector shall not occupy a voting booth for longer than the time determined by the secretary of state by rule if all the booths are in use and other eligible electors are waiting to use them. No eligible elector whose name has been entered on the pollbook shall be allowed to reenter the immediate voting area during the election, except an election judge.



§ 1-7-116. Coordinated elections - definition

(1) (a) If more than one political subdivision holds an election on the same day in November and the eligible electors for each such election are the same or the boundaries overlap, the county clerk and recorder is the coordinated election official and, pursuant to section 1-5-401, shall conduct the elections on behalf of all political subdivisions whose elections are part of the coordinated election, utilizing the mail ballot procedure set forth in article 7.5 of this title. As used in this subsection (1), "political subdivision" includes the state, counties, municipalities, school districts, and special districts formed pursuant to title 32, C.R.S.

(b) Paragraph (a) of this subsection (1) does not apply to any political subdivision that conducts a mail ballot election or an independent mail ballot election, as defined in section 1-13.5-1102, using mail ballot procedures set forth in article 7.5 or 13.5 of this title or the "Colorado Municipal Election Code of 1965", article 10 of title 31, C.R.S., as appropriate. As used in this paragraph (b), "political subdivision" means a municipality as defined in section 31-1-101, C.R.S., or a special district as defined in section 1-13.5-103.

(c) A county clerk and recorder is not required to conduct any election using the procedures set forth in article 13.5 of this title.

(2) The political subdivisions for which the county clerk and recorder will conduct the coordinated election shall enter into an agreement with the county clerk and recorder for the county or counties in which the political subdivision is located concerning the conduct of the coordinated election. The agreement shall be signed no later than seventy days prior to the scheduled election. The agreement shall include but not be limited to the following:

(a) Allocation of the responsibilities between the county clerk and recorder and the political subdivisions for the preparation and conduct of the coordinated election; and

(b) Provision for a reasonable sharing of the actual cost of the coordinated election among the county and the political subdivisions. For such purpose, political subdivisions are not responsible for sharing any portion of the usual costs of maintaining the office of the county clerk and recorder, including but not limited to overhead costs and personal services costs of permanent employees, except for such costs that are shown to be directly attributable to conducting coordinated elections on behalf of political subdivisions. Notwithstanding any other provision of this section, the state's share of the actual costs of the coordinated election shall be governed by the provisions of section 1-5-505.5. Where the state's reimbursement to a particular county for the costs of conducting a coordinated election pursuant to section 1-5-505.5 is less than the costs of conducting a coordinated election for which the county is entitled to reimbursement by means of a cost-sharing agreement entered into pursuant to the provisions of this subsection (2), such differential shall be assumed by the county. Where the state's reimbursement to a particular county for the costs of conducting a coordinated election pursuant to section 1-5-505.5 is greater than the costs of conducting a coordinated election for which the county is entitled to reimbursement by means of a cost-sharing agreement entered into pursuant to the provisions of this subsection (2), the county shall be entitled to retain such differential, with no obligation to return any portion of such amount to the state.

(2.5) Notwithstanding any other provision of this section, the scientific and cultural facilities district's share of the actual costs of the coordinated election shall be governed by the provisions of section 32-13-107 (5), C.R.S.

(3) Notwithstanding the provision for independent mail ballot elections in subsection (1) of this section, the ballot issue notice shall be prepared and mailed in substantial compliance with part 9 of this article, and the preparation and mailing thereof shall be made pursuant to an agreement as provided in subsection (2) of this section.

(4) (Deleted by amendment, L. 94, p. 1163, § 36, effective July 1, 1994.)

(5) If, by one hundred days before the election, a political subdivision has taken formal action to participate in an election that will be coordinated by the county clerk and recorder, the political subdivision shall notify the county clerk and recorder in writing. Failure to receive such notice in a timely manner does not prohibit the county clerk and recorder from entering into and performing an intergovernmental agreement to conduct the coordinated election on behalf of the political subdivision.






Part 2 - Primary Elections

§ 1-7-201. Voting at primary election

(1) Any registered elector who has declared an affiliation with a political party that is participating in a primary election and who desires to vote for candidates of that party at a primary election shall show identification, as defined in section 1-1-104 (19.5), write his or her name and address on a form available at the voter service and polling center, and give the form to one of the election judges.

(2) If the name is found on the registration list, the election judge having charge of the list shall likewise repeat the elector's name and present the elector with the party ballot of the political party affiliation last recorded.

(2.3) An eligible unaffiliated elector is entitled to vote in the primary election of a major political party without affiliating with that political party. To vote in a political party's primary election without declaring an affiliation with the political party, any eligible unaffiliated elector shall be given a combined ballot, if applicable. If a combined ballot is not available, the elector shall declare to the election judges the name of the political party in whose primary election the elector wishes to vote. Thereupon, the election judges shall deliver the appropriate party ballot to the elector. In addition, any eligible unaffiliated elector may openly declare to the election judges the name of the political party with which the elector wishes to affiliate and complete the necessary forms. An eligible elector must separately date and sign or date and initial a declaration of affiliation with a political party form in such manner that the elector clearly acknowledges that the affiliation has been properly recorded. Thereupon, the election judges shall deliver the appropriate party ballot to the eligible elector.

(3) Forms completed by eligible electors, as provided in subsection (1) of this section, shall be returned with other election materials to the county clerk and recorder. If no challenges have been made, the forms may be destroyed pursuant to section 1-7-802.

(4) Party ballots shall be cast in the same manner as in general elections. An elector shall not vote for more candidates for any office than are to be elected at the general election as indicated on the ballot.

(5) Instead of voting for a candidate whose name is printed on the party ballot, an elector may cast a write-in vote for any eligible candidate who is a member of the major political party and who has filed an affidavit of intent of write-in candidacy pursuant to section 1-4-1101. When no candidate has been designated by an assembly or by petition, a write-in candidate for nomination by any major political party must receive at least the number of votes at any primary election that is required by section 1-4-801 (2) to become designated as a candidate by petition.

(6) The provisions of subsections (1), (2), and (4) of this section shall not apply to a primary election conducted as a mail ballot election pursuant to article 7.5 of this title.



§ 1-7-203. Accounting forms

The county clerk and recorder shall furnish each precinct with two sets of accounting forms for each major political party having candidates at the primary election. The forms shall be furnished at the same time and in the same manner as ballots. All accounting forms shall have the proper party designation at the top thereof and shall state the precinct, county, and date of the primary election. The secretary of state shall prescribe the accounting forms to be used.






Part 3 - Paper Ballots

§ 1-7-301. Judges open ballot box first

Immediately before proclamation is made of the opening of the polls, the election judges shall open the ballot box in the presence of those assembled and shall turn it upside down so as to empty it of anything that may be in it and then shall lock it securely. No ballot box shall be reopened until the time for counting the ballots therein.



§ 1-7-302. Electors given only one ballot

Election judges shall give to each eligible elector a single ballot after issuing vote credit to the elector in the statewide voter registration system created in section 1-2-301.



§ 1-7-303. Spoiled ballots

No person, except an election judge as authorized by the designated election official, shall remove any ballot from the polling place or voter service and polling center before the close of the polls. Any eligible elector who spoils a ballot may obtain others, one at a time, not exceeding three in all, upon returning each spoiled ballot. The spoiled ballots thus returned shall be immediately canceled and shall be preserved and returned to the designated election official as provided in section 1-7-701. Nothing in this section prohibits an elector from obtaining a replacement ballot pursuant to section 1-7.5-107.



§ 1-7-304. Manner of voting in person

(1) Each eligible elector, upon receiving a ballot, shall immediately proceed unaccompanied to one of the voting booths provided. To cast a vote, the eligible elector shall clearly fill the oval, connect the arrow, or otherwise appropriately mark the name of the candidate or the names of the joint candidates of the elector's choice for each office to be filled. In the case of a ballot issue, the elector shall clearly fill the oval, connect the arrow, or otherwise appropriately mark the appropriate place opposite the answer that the elector desires to give.

(2) Each eligible elector who has completed the ballot and is ready to vote shall then leave the voting booth and approach the election judges having charge of the ballot box. The elector shall, in full view of the election judges, deposit it in the ballot box.



§ 1-7-305. Counting by counting judges

(1) In precincts having counting judges, the receiving judges, at 8 a.m., or as soon thereafter as the counting judges request the ballot box, shall deliver to the counting judges the ballot box containing all ballots that have been cast up to that time, and the receiving judges shall then proceed to use the other ballot box furnished for voting. The receiving judges shall open, empty, and lock the alternate ballot box in the manner prescribed in section 1-7-301.

(2) When the counting judges have counted the votes in a ballot box, they shall return the empty ballot box to the receiving judges and exchange it for the box containing ballots cast since taking possession of the first ballot box. The judges shall continue to exchange ballot boxes in the same manner during the day until the polls are closed and shall continue counting until all ballots have been counted.

(3) When an exchange of ballot boxes is made as described in subsection (2) of this section, the receiving judges shall sign and furnish to the counting judges a statement showing the number of ballots that are to be found in each ballot box as indicated by the pollbooks. The counting judges shall then count ballots in the manner prescribed in section 1-7-307.

(4) The governing body may provide a separate room or building for the counting judges but, when ballot boxes are moved from one room or building to another, they shall be under the constant observation of at least one of the counting judges.



§ 1-7-307. Method of counting paper ballots

(1) The election judges shall first count the number of ballots in the box. If the ballots are found to exceed the number of names entered on each of the pollbooks, the election judges shall then examine the official endorsements. If, in the unanimous opinion of the judges, any of the ballots in excess of the number on the pollbooks are deemed not to bear the proper official endorsement, they shall be put into a separate pile and into a separate record, and a return of the votes in those ballots shall be made under the heading "excess ballots". When the ballots and the pollbooks agree, the judges shall proceed to count the votes.

(2) Each ballot shall be read and counted separately. Every name and all names of joint candidates separately marked as voted for on the ballot shall be read and an entry made on each of two accounting forms before any other ballot is counted. The entire number of ballots, excepting "excess ballots", shall be read, counted, and placed on the accounting forms in like manner. When all of the ballots, except "excess ballots", have been counted, the election judges shall post the votes from the accounting forms.

(3) When all the votes have been read and counted, the ballots shall be returned to the ballot box, the opening shall be carefully sealed, and the election judges shall place their initials on the seal. The cover shall then be locked and the ballot box delivered to the designated election official, as provided in section 1-7-701.

(4) All persons, except election judges and watchers, shall be excluded from the place where the ballot counting is being held until the count has been completed.



§ 1-7-309. Determination of improperly marked ballots

(1) Votes cast for an office to be filled or a ballot issue to be decided shall not be counted if an elector marks more names than there are persons to be elected to an office or if for any reason it is impossible to determine the elector's choice of candidate or vote concerning the ballot issue.

(2) A defective or an incomplete cross mark on any ballot in a proper place shall be counted if no other cross mark appears on the ballot indicating an intention to vote for some other candidate or ballot issue.

(3) No ballot shall be counted unless it has the official endorsement required by section 1-7-302.

(4) Ballots not counted because of the election judges' inability to determine the elector's intent for all candidates and ballot issues shall be marked "defective" on the back, banded together and separated from the other ballots, returned to the ballot box, and preserved by the designated election official pursuant to section 1-7-801.

(5) When the election judges in any precinct discover in the counting of votes that the name of any write-in candidate voted for is misspelled or omitted in part, the vote for that candidate shall be counted if the writing meets the requirements of section 1-7-114 (1).






Part 4 - Voting Machines

§ 1-7-401. Judges to inspect machines

In each polling location using voting machines, the election judges shall meet at the polling location before the time set for the opening of the polls at each election. Before the polls are open for election, each judge shall carefully examine each machine used in the polling location to ensure that no vote has yet been cast and that every counter, except the protective counter, registers zero.



§ 1-7-402. Sample ballots - ballot labels

(1) The designated election official shall provide each polling location in which voting machines are to be used with two sample ballots, which shall be arranged in the form of a diagram showing the front of the voting machine as it will appear after the official ballot labels are arranged thereon for voting on election day. The sample ballots may be either in full or reduced size and shall be delivered and submitted for public inspection in the same manner as provided by law for sample ballots used in nonmachine voting.

(2) The designated election official shall also prepare the official ballot for each voting machine and shall place the official ballot on each voting machine to be used in polling locations under the election official's supervision and shall deliver the required number of voting machines to each polling location no later than the day before the polling locations open.



§ 1-7-403. Instruction to electors

In case any elector, after entering the immediate voting area, asks for further instructions concerning the manner of voting, an election judge shall give instructions to the elector. No election judge or other election official or person assisting an elector shall enter the immediate voting area, except as provided in section 1-7-111. After receiving instructions, the elector shall vote as if unassisted.



§ 1-7-404. Judge to watch voting machine

No person shall deface or damage any voting machine or the ballot thereon. The election judges shall designate at least one election judge to be stationed beside the entrance to the voting machine during the entire period of the election to see that it is properly closed after each voter has entered. At such intervals as may be deemed necessary, the election judge shall also examine the face of the machine to ascertain whether it has been defaced or damaged, to detect any wrongdoing, and to repair any damage.



§ 1-7-405. Seal on voting machine

The designated election official shall supply each election precinct with a seal for each voting machine to be used in the precinct for the purpose of sealing the machine after the polls are closed. The designated election official shall also provide an envelope for the return of the keys to each voting machine along with the election returns.



§ 1-7-406. Close of polls and count - seals

As soon as the polls are closed on election day, the election judges shall immediately lock and seal each voting machine against further voting, and it shall so remain for a period of thirty days unless otherwise ordered by the court and except as provided in section 1-7-407. Immediately after each machine is locked and sealed, the election judges shall open the counting compartment and proceed to count the votes. After the total vote for each candidate and ballot issue has been ascertained, the election judges shall record on a certificate the number of votes cast, in numerical figures only, and return it to the designated election official.



§ 1-7-407. Close of polls - primary

In the event no election contest is filed by any candidate in a primary election within the time prescribed by section 1-11-203, the county clerk and recorder may unlock and break the seals of voting machines at any time after the fifteenth day following the date of the primary election.






Part 5 - Electronic Voting Equipment

§ 1-7-501. Judges open ballot box first

Immediately before proclamation is made of the opening of the polls, the election judges shall open the ballot box in the presence of those assembled and shall turn it upside down so as to empty it of anything that may be in it and then shall lock it securely. No ballot box shall be reopened until the time for counting the ballots or ballot cards therein.



§ 1-7-503. Manner of voting

(1) Each eligible elector, upon receiving a ballot, shall immediately proceed unaccompanied to one of the voting booths provided. To cast a vote, the eligible elector shall clearly fill the oval, connect the arrow, or otherwise appropriately mark the name of the candidate or the names of the joint candidates of the elector's choice for each office to be filled. In the case of a ballot issue, the elector shall clearly fill the oval, connect the arrow, or otherwise appropriately mark the appropriate place opposite the answer that the elector desires to give. Before leaving the voting booth, the eligible elector, without displaying the marks thereon, shall place the ballot in the privacy envelope so that the contents of the ballot or ballot card are concealed and shall place the envelope and the ballot or ballot card in the ballot box.

(2) Each eligible elector who has prepared the ballot and is ready to vote shall then leave the voting booth and approach the election judges having charge of the ballot box. The eligible elector shall give his or her name to one of the election judges. The elector shall, in full view of the election judges, deposit the ballot or ballot card in the ballot box, with the official endorsement on the ballot or ballot card facing upward.

(3) In precincts which use electronic voting equipment in which voting is by a method other than a ballot, each voter shall be listed by name in the pollbook and shall be given an entry card to the electronic voting device.

(4) Notwithstanding any provision of subsection (1) or (2) of this section to the contrary, at a polling location at which a ballot marking device, as defined in section 1-5-702 (2.5), is available for accessible voting, the election judge in charge of the ballot box shall deposit every elector's ballot card in the ballot box.



§ 1-7-504. Spoiled ballot or ballot card

In polling locations in which voting is on a ballot or ballot card, no person, except an election judge as authorized by the designated election official, shall remove a spoiled ballot or ballot card from the polling location before the close of the polls. Any eligible elector who spoils a ballot or ballot card may successively obtain others, one at a time, not exceeding three in all, upon returning each spoiled ballot or ballot card. The spoiled ballots or ballot cards thus returned shall be immediately canceled and shall be preserved and returned to the designated election official as provided in section 1-7-701. Nothing in this section prohibits an elector from obtaining a replacement ballot pursuant to section 1-7.5-107.



§ 1-7-505. Close of polls - count and seals in electronic voting

(1) After the polls have been closed, the election judges shall secure the vote recorders or the voting devices, or both, against further use.

(2) In polling locations in which voting is on a ballot or ballot card, election judges shall prepare a return in duplicate showing the number of eligible electors, as indicated by the pollbook, who have voted in the precinct, the number of official ballots or ballot cards received, and the number of spoiled and unused ballots or ballot cards returned. The original copy of the return shall be deposited in the metal or durable plastic transfer box, along with all voted and spoiled ballots. The transfer box shall then be sealed in such a way as to prevent tampering with the box or its contents. The designated election official shall provide a numbered seal. The duplicate copy of the return shall be mailed at the nearest post office or post office box to the designated election official by an election judge other than the one who delivers the transfer box to the designated counting center. For partisan elections, two election judges of different political affiliations, as provided in section 1-6-109.5, shall deliver the sealed transfer box to the counting center designated by the county clerk and recorder.

(3) In polling locations in which electronic voting is by a method other than a ballot or ballot card, election judges shall, after securing the voting devices, prepare the paper tape containing the votes.



§ 1-7-507. Electronic vote-counting - procedure

(1) All proceedings at the counting centers shall be under the direction of the designated election official and the representatives of the political parties, if a partisan election, or watchers, if a nonpartisan election. No persons, except those authorized for the purpose, shall touch any ballot, ballot card, "prom" or other electronic device, or return.

(2) All persons who are engaged in the processing and counting of the ballots or recorded precinct votes shall be deputized in writing and take an oath that they will faithfully perform their assigned duties.

(3) The return printed by the electronic vote-tabulating equipment, to which have been added write-in votes, shall, when certified by the designated election official, constitute the official return of each precinct. The designated election official may, from time to time, release unofficial returns. Upon completion of the count, the official returns shall be open to the public.

(4) Repealed.

(5) Write-in ballots may be counted by the election judges or at the counting centers.

(6) If for any reason it becomes impracticable to count all or a part of the ballots with electronic vote-tabulating equipment, the designated election official may direct that they be counted manually, following as far as practicable the provisions governing the counting of paper ballots as provided in 1-7-307.

(7) The receiving, opening, and preservation of the transfer boxes and their contents shall be the responsibility of the designated election official, who shall provide adequate personnel and facilities to assure accurate and complete election results. Any indication of tampering with the ballots, ballot card, or other fraudulent action shall be immediately reported to the district attorney, who shall immediately investigate the action and report the findings in writing within ten days to the designated election official and shall prosecute to the full extent of the law any person or persons responsible for the fraudulent action.

(8) Repealed. / (Deleted by amendment, L. 2004, p. 1359, § 21, effective January 1, 2006.)



§ 1-7-508. Determination of improperly marked ballots

(1) If any ballot is damaged or defective so that it cannot properly be counted by the electronic vote-counting equipment, a true duplicate copy shall be made of the damaged ballot in the presence of two witnesses. The duplicate ballot shall be substituted for the damaged ballot. Every duplicate ballot shall be clearly labeled as such and shall bear a serial number which shall be recorded on the damaged ballot.

(2) Votes cast for an office to be filled or a ballot question or ballot issue to be decided shall not be counted if a voter marks more names than there are persons to be elected to an office or if for any reason it is impossible to determine the elector's choice of candidate or vote concerning the ballot question or ballot issue. A defective or an incomplete mark on any ballot in a proper place shall be counted if no other mark is on the ballot indicating an intention to vote for some other candidate or ballot question or ballot issue.

(3) No ballot shall be counted unless it has the official endorsement required by section 1-5-407 (1).

(4) Ballots not counted because of the election judges' inability to determine the elector's intent for all candidates and ballot issues shall be marked "defective" on the back, banded together, separated from the other ballots, and preserved by the designated election official pursuant to section 1-7-801.



§ 1-7-509. Electronic and electromechanical vote counting - testing of equipment required - definition

(1) (a) An electronic or electromechanical voting system shall be tested at the conclusion of maintenance and testing. The tests shall be sufficient to determine that the voting system is properly programmed, the election is correctly defined on the voting system, and all of the voting system's input, output, and communication devices are working properly.

(b) The designated election official shall conduct at least three tests on all electronic and electromagnetic voting equipment, including a hardware test, a public logic and accuracy test conducted in accordance with subsection (2) of this section, and a postelection test or audit conducted in accordance with rules promulgated by the secretary of state. Each type of ballot, including mail, provisional, and audio ballots, shall be tested in accordance with rules promulgated by the secretary of state. The tests must ensure that the equipment will correctly count the votes cast for all offices and on all ballot questions and ballot issues and that the voting system will accurately count ballots of all types.

(c) (I) For all partisan elections, the designated election official shall select a testing board comprising at least two persons, one from each major political party, from the list provided by the major political parties pursuant to section 1-6-102.

(II) For all nonpartisan elections, the designated election official or coordinated election official, as applicable, shall select a testing board comprising at least two persons who are registered electors.

(III) Repealed.

(2) (a) A public test of voting equipment shall be conducted prior to the commencement of voting in accordance with this section by processing a preaudited group of ballots produced so as to record a predetermined number of valid votes for each candidate and on each ballot question or ballot issue. The test shall ensure that the system accurately records votes when the elector has the option of voting for more than one candidate in a race. The test shall ensure that the voting system properly rejects and does not count overvotes and undervotes.

(b) The public test shall be open to representatives of the political parties, the press, and the public, subject to the rules promulgated by the secretary of state pursuant to subsection (6) of this section. Each major political party, minor political party, ballot issue committee that has an issue on the ballot, and coordinating entity may designate one person, who shall be allowed to witness all public tests and the counting of pretest votes. If an observer or designee hinders or disturbs the test process, the designated election official may remove the person from the test area. An observer or designee who has been removed from a public test may be barred from future tests. The absence of observers or designees shall not delay or stop the public test.

(c) The testing board shall convene and designate at least one member to represent the board during the testing, sign the necessary reports, and report to the board. The programs and ballots used for testing shall be attested to and sealed by the board and retained in the custody of the designated election official. The absence of a member of the testing board shall not delay or stop the test.

(d) Upon completion of the testing conducted pursuant to this section, the testing board or its representative and the representatives of the political parties, ballot issue committees, and coordinating entities who attended the test may witness the resetting of each device that passed the test to a preelection state of readiness and the sealing of each such device in order to secure its state of readiness.

(e) The testing board or its representative shall sign a written statement indicating the devices tested, the results of the testing, the protective counter numbers of each device, if applicable, the number of the seal attached to each device upon completion of the testing, any problems reported to the designated election official as a result of the testing, and whether each device tested is satisfactory or unsatisfactory.

(3) Notice of the fact that the public test will take place shall be posted in the designated public place for posting notices in the county for at least seven days before the public test. The notice shall indicate the general time frame during which the test may take place and the manner in which members of the public may obtain specific information about the time and place of the test. Nothing in this subsection (3) shall preclude the use of additional methods of providing information about the public test to members of the public.

(4) (a) If any tested device is found to have an error in tabulation, it shall be deemed unsatisfactory. For each device deemed unsatisfactory, the testing board shall attempt to determine the cause of the error, attempt to identify and test other devices that could reasonably be expected to have the same error, and test a number of additional devices sufficient to determine that all other devices are satisfactory. The cause of any error detected shall be corrected, and an errorless count shall be made before the voting equipment is approved. The test shall be repeated and errorless results achieved before official ballots are counted.

(b) If an error is detected in the operation or output of an electronic voting device, including an error in spelling or in the order of candidates on a ballot, the problem shall be reported to the testing board and the designated election official. The designated election official shall correct the error.

(c) A voting device deemed unsatisfactory shall be recoded, repaired, or replaced and shall be made available for retesting unless a sufficient number of tested backup devices is available to replace the unsatisfactory device. The backup device may not be used in the election unless the testing board or its representative determines that the device is satisfactory. The designated election official shall announce at the conclusion of the first testing the date, place, and time that an unsatisfactory device will be retested, or, at the option of the testing board, the designated election official shall notify by telephone each person who was present at the first testing of the date, place, and time of the retesting.

(5) The designated election official shall keep records of all previous testing of electronic and electromechanical tabulation devices used in any election. Such records shall be available for inspection and reference during public testing by any person in attendance. The need of the testing board for access to such records during the testing shall take precedence over the need of other attendees for access so that the work of the testing board will not be hindered. Records of testing shall include, for each device, the name of the person who tested the device and the date, place, time, and results of each test. Records of testing shall be retained as part of the official records of the election in which the device is used.

(6) The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., prescribing the manner of performing the logic and accuracy testing required by this section.



§ 1-7-510. Election software code - escrow - definitions

(1) As used in this section, unless the context otherwise requires, "election setup records" means the electronic records generated by election tabulation software during election setup to define ballots, tabulation instructions, and other functions related to the election.

(2) At the conclusion of programming and after it has been determined that a voting system is in proper working order and ready for voting, the designated election official shall deposit a copy of the election setup records for a county, statewide, or congressional vacancy election with the secretary of state no later than 5:00 p.m. on the seventh day before the election.

(3) If the election setup records are modified or altered after they are submitted to the secretary of state, the designated election official shall immediately report the change to the secretary of state and deposit the modified election setup records with the secretary of state no later than noon on the day of the election.

(4) The secretary of state shall retain election setup records for six months, after which the secretary of state shall return the election setup records to the designated election official. The designated election official shall retain the election setup records for the period of time for which the designated election official is required to retain official election records.

(5) Election setup records deposited with the secretary of state shall not be used for any purpose, except as directed by the secretary of state or ordered by a court. The tape, diskette, cartridge, or other magnetic or electronic storage medium containing election setup records deposited with the secretary of state shall be kept in a secure location when not being used for an official purpose in accordance with this subsection (5).

(6) The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., to implement this section.

(7) Notwithstanding any other provision of law, election setup records deposited with the secretary of state pursuant to this section shall not be public records for purposes of article 72 of title 24, C.R.S.



§ 1-7-511. Election software - voting equipment providers - escrow - definitions

(1) When a voting system provider submits an electronic or electromechanical voting system for certification pursuant to part 6 of article 5 of this title, the voting system provider shall place in escrow with the secretary of state or an independent escrow agent approved by the secretary of state one copy of the election software being certified and supporting documentation. The voting system provider shall place in escrow any subsequent changes to the escrowed election software or supporting documentation.

(2) An officer of the voting system provider with legal authority to bind the voting system provider shall sign a sworn affidavit that the election software in escrow is the same as the election software being used in its voting systems in this state. The officer shall ensure that the statement is true on a continuing basis.

(3) As an additional requirement for certification, the voting system provider shall deposit one copy of the election software with the national software reference library at the national institute of standards and technology.

(4) The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., prescribing the manner and procedures that voting system providers shall follow to comply with this section.

(5) As used in this section, unless the context otherwise requires, "election software" means the software to be installed or residing on election equipment firmware or on election management computers that controls election setup, vote recording, vote tabulation, and reporting.

(6) Notwithstanding any other provision of law, election software and supporting documentation placed in escrow in accordance with this section shall not be public records for purposes of article 72 of title 24, C.R.S.



§ 1-7-512. Voting system providers - duties

(1) A voting system provider under contract to provide a voting system to a political subdivision in this state shall:

(a) Notify the secretary of state of the installation of any hardware, firmware, or software prior to the installation or of any change in the election software or the voting system;

(b) Place in escrow with the secretary of state or an independent escrow agent approved by the secretary of state, immediately after the installation of election software, one copy of the state certified election software that was installed in each political subdivision, along with supporting documentation;

(c) Place in escrow with the secretary of state any subsequent changes to the escrowed election software or supporting documentation;

(d) Provide to the secretary of state a sworn statement by an officer of the voting system provider with legal authority to bind the voting system provider attesting that the election software in escrow is the same as the election software certified for use in its voting systems in this state, and ensure that the statement is true on a continuing basis;

(e) Notify the secretary of state and the designated election official of any political subdivision using its voting system of any defect in the same system known to occur anywhere; and

(f) Notify the secretary of state and the designated election official of any political subdivision using its voting system of any change in the election software or the voting system.

(2) The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., establishing procedures for voting system providers to comply with this section.

(3) As used in this section, unless the context otherwise requires, "election software" means the software to be installed or residing on election equipment firmware or on election management computers that controls election setup, vote recording, vote tabulation, and reporting.



§ 1-7-513. Voting equipment - records

(1) The designated election official shall maintain separate, detailed records for each component of a voting system used in an election. Such records shall include, but not be limited to, the manufacturer, make, model, serial number, hardware, firmware, software version or release number, date of acquisition, description of services, repairs, maintenance, upkeep, and version upgrades, and date of performance of such services.

(2) The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., prescribing the manner of maintenance of records required by this section.



§ 1-7-514. Random audit

(1) (a) (I) Following each primary, general, coordinated, or congressional district vacancy election, the secretary of state shall publicly initiate a manual random audit to be conducted by each county. Unless the secretary approves an alternative method for a particular county that is based on a proven statistical sampling plan and will achieve a higher level of statistical confidence, the secretary shall randomly select not less than five percent of the voting devices used in each county to be audited; except that, where a central count voting device is in use in the county, the rules promulgated by the secretary pursuant to subsection (5) of this section shall require an audit of a specified percentage of ballots counted within the county.

(II) For an election taking place in a county prior to the date the county has satisfied the requirements of section 1-5-802, the audit shall be for the purpose of comparing the manual tallies of the ballots counted by each voting device selected for each such audit with the corresponding tallies recorded directly by each such device.

(III) For an election taking place in a county on or after the date the county has satisfied the requirements of section 1-5-802, the audit shall be conducted for the purpose of comparing the manual tallies of the voter-verified paper records produced or employed by each voting device selected for such audit with the corresponding ballot tallies recorded directly by each such device in the original election tally.

(b) To the extent practicable, no voting device that is used for the random audit required by paragraph (a) of this subsection (1) shall be used for conducting the testing of voting devices for recount purposes required by section 1-10.5-102 (3)(a).

(2) (a) Upon completion of the audit required by subsection (1) of this section, if there is any discrepancy between the manual tallies, as specified in accordance with the requirements of subparagraph (II) or (III) of paragraph (a) of subsection (1) of this section, as applicable, of the voting device selected for the audit, and the corresponding tallies recorded by such devices, and the discrepancy is not able to be accounted for by voter error, the county clerk and recorder, in consultation with the canvass board of the county established pursuant to section 1-10-101, shall investigate the discrepancy and shall take such remedial action as necessary in accordance with its powers under this title.

(b) Upon receiving any written complaint from a registered elector from within the county containing credible evidence concerning a problem with a voting device, the canvass board along with the county clerk and recorder shall investigate the complaint and take such remedial action as necessary in accordance with its powers under this title.

(c) The canvass board and the county clerk and recorder shall promptly report to the secretary of state a description of the audit process undertaken, including any initial, interim, and final results of any completed audit or investigation conducted pursuant to paragraph (a) or (b) of this subsection (2).

(3) The secretary of state shall post the reports of any completed audit or investigation received pursuant to paragraph (c) of subsection (2) of this section on the official website of the department of state not later than five business days after receiving the results of the completed audit or investigation. The clerk and recorder of the affected county may timely post the results of the completed audit or investigation on the official website of the county.

(4) Any audit conducted in accordance with the requirements of this section shall be observed by at least two members of the canvass board of the county.

(5) The secretary of state shall promulgate such rules, in accordance with article 4 of title 24, C.R.S., as may be necessary to administer and enforce any requirement of this section, including any rules necessary to provide guidance to the counties in conducting any audit required by this section. The rules shall account for:

(a) The number of ballots cast in the county;

(b) An audit of each type of voting device utilized by the county;

(c) The confidentiality of the ballots cast by the electors; and

(d) An audit of the voting on each office, ballot issue, and ballot question in the election.



§ 1-7-515. Risk-limiting audits - rules - legislative declaration - definitions

(1) (a) The general assembly hereby finds, determines, and declares that the auditing of election results is necessary to ensure effective election administration and public confidence in the election process. Further, risk-limiting audits provide a more effective manner of conducting audits than traditional audit methods in that risk-limiting audit methods typically require only limited resources for election races with wide margins of victory while investing greater resources in close races.

(b) By enacting this section, the general assembly intends that the state move toward an audit process that is developed with the assistance of statistical experts and that relies upon risk-limiting audits making use of best practices for conducting such audits.

(2) (a) Commencing with the 2017 coordinated election and following each primary, general, coordinated, or congressional vacancy election held thereafter, each county shall make use of a risk-limiting audit in accordance with the requirements of this section. Races to be audited shall be selected in accordance with procedures established by the secretary of state, and all contested races are eligible for such selection.

(b) Upon written application from a county, the secretary of state may waive the requirements of paragraph (a) of this subsection (2) upon a sufficient showing by the county that the technology in use by the county will not enable the county to satisfy such requirements in preparation for the 2017 coordinated election.

(3) Repealed.

(4) The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., as may be necessary to implement and administer the requirements of this section. In connection with the promulgation of the rules, the secretary shall consult recognized statistical experts, equipment vendors, and county clerk and recorders, and shall consider best practices for conducting risk-limiting audits.

(5) As used in this section:

(a) "Incorrect outcome" means an outcome that is inconsistent with the election outcome that would be obtained by conducting a full recount.

(b) "Risk-limiting audit" means an audit protocol that makes use of statistical methods and is designed to limit to acceptable levels the risk of certifying a preliminary election outcome that constitutes an incorrect outcome.






Part 6 - Election Returns

§ 1-7-601. Judges' certificate and statement

(1) As soon as all the votes have been read and counted, either at the precincts or at the electronic balloting counting centers, the election judges shall make a certificate for each precinct, stating the name of each candidate, the office for which that candidate received votes, and stating the number of votes each candidate received. The number shall be expressed in numerical figures. The entry shall be made, as nearly as circumstances will permit, in the following form:

At an election held ...................., in precinct ......, in the county of ................... and state of Colorado, on the ................... day of ................... in the year ......, the following named candidates received the number of votes annexed to their respective names for the following described offices: Total number of ballots or votes cast was .... A.B. and E.F. had 72

votes for governor and lieutenant governor; C.D. and G.H. had 69 votes for governor and lieutenant governor; J.K. had 68 votes for representative in congress; L.M. had 70 votes for representative in congress; N.O. had 72 votes for state representative; P.Q. had 71 votes for state representative; R.S. had 84 votes for sheriff; T.W. had 60 votes for sheriff; (and the same manner for any other persons voted for).

Certified by us:

A.B.)

C.D.)

E.F.) Election Judges

(1.5) In addition to the information required by subsection (1) of this section, the certificate prepared by the election judges for each precinct shall state the ballot title and submission clause of any ballot issue or ballot question voted upon in the election and the number of votes counted for and against the ballot issue or ballot question.

(2) In addition, the election judges shall make a written statement showing the number of ballots voted, making a separate statement of the number of unofficial and substitute ballots voted, the number of ballots delivered to electors, the number of spoiled ballots, the number of ballots not delivered to electors, and the number of ballots returned, identifying and specifying the same. All unused ballots, spoiled ballots, and stubs of ballots voted shall be returned with the statement.

(3) Any judges' certificates and statements may be combined into one document if so directed by the designated election official.



§ 1-7-603. Alternative preparation of election returns - procedures

If any designated election official wishes to count the votes cast at a location or by a method other than authorized by this code, the designated election official may present a plan, for approval by the secretary of state, that delineates the process for assuring accuracy and confidentiality of counting. The plan shall be submitted to the secretary of state and approved no later than forty-five days before the election at which the plan is to be implemented.






Part 7 - Delivery of Election Returns

§ 1-7-701. Delivery of election returns, ballot boxes, and other election papers

When all the votes have been read and counted, the election judges selected in accordance with section 1-6-109.5 shall deliver to the designated election official the certificate and statement required by section 1-7-601, ballot boxes and all keys to the boxes, paper tapes, "proms" or other electronic devices, the registration records, pollbooks, accounting forms, spoiled ballots, unused ballots, ballot stubs, oaths, affidavits, and other election papers and supplies. The delivery must be made at once and with all convenient speed, and informality in the delivery does not invalidate the vote of any precinct when delivery has been made previous to the completion of the official abstract of the votes by the board of canvassers. The designated election official shall give a receipt for all items delivered.






Part 8 - Preservation of Ballots and Election Records

§ 1-7-801. Ballots preserved

The designated election official shall remove the ballots from the ballot box after the time period for election contests has passed and preserve the ballots as election records pursuant to section 1-7-802.



§ 1-7-802. Preservation of election records

The designated election official shall be responsible for the preservation of any election records for a period of at least twenty-five months after the election or until time has expired for which the record would be needed in any contest proceedings, whichever is later. Unused ballots may be destroyed after the time for a challenge to the election has passed. If a federal candidate was on the ballot, the voted ballots and any other required election materials shall be kept for at least twenty-five months after the election.






Part 9 - Ballot Issue Notices

§ 1-7-901. Receipt of comments concerning ballot issues

(1) Each political subdivision shall accept written comments concerning ballot issues in accordance with this section.

(2) All comments filed in writing will be received and kept on file with the designated election official for the political subdivision submitting to its eligible electors the ballot issue to which the comments pertain. However, only those comments that are filed by persons eligible to vote in the political subdivision submitting the ballot issue to its electors must be summarized in the ballot issue notice. The filed comments shall be retained by the designated election official as election records.

(3) To be summarized in the ballot issue notice, the comments shall address a specific ballot issue and shall include a signature and an address where the signor is registered to vote and shall be filed with the designated election official for the political subdivision and not the county clerk and recorder of the county in which the political subdivision is located unless the issue is a county issue for which the county clerk and recorder is the designated election official.

(4) Since section 20 (3)(b)(v) of article X of the state constitution requires that comments pertaining to a ballot issue be filed by forty-five days before the election and since such day is always a Saturday, all comments shall be filed by the end of the business day on the Friday before the forty-fifth day before the election.



§ 1-7-902. Preparation of fiscal information

A governing body submitting a referred measure, or its designee, shall be responsible for providing to its designated election official the fiscal information that must be included in the ballot issue notice. For political subdivisions, the governing body shall be the board that authorized submission of the ballot issue to the electorate.



§ 1-7-903. Preparation of written comments

(1) For referred measures, the designated election official shall summarize the filed comments in favor of and in opposition to the ballot issue for the ballot issue notice.

(2) For initiated measures, the petition representatives shall be solely responsible for summarizing all comments filed in favor of the ballot issue. The designated election official shall summarize all comments filed in opposition to the ballot issue.

(3) Petition representatives required to summarize favorable comments in favor of their petition shall submit the summary in typewritten form to the designated election official for the jurisdiction in which the petition is presented no later than forty-three days before the election. If a summary is not filed by the petition representatives within the time allowed, the designated election official shall print the following in the ballot issue notice where the summary would appear: "No summary was filed by the statutory deadline."

(3.5) For political subdivisions of the state, including but not limited to special districts, that have no designated election official, the governing body of a political subdivision shall be solely responsible for preparing the summary of the filed comments in favor of and in opposition to the ballot issue for the ballot issue notice required by section 20 (3)(b)(v) of article X of the state constitution.

(4) If no comments are filed in opposition to or in support of a ballot issue, the designated election official shall not prepare any summaries and shall state substantially the following in the ballot issue notice where the summary or summaries would appear: "No comments were filed by the constitutional deadline."

(5) The provisions of this section shall not apply to a statewide ballot issue that is subject to the provisions of section 1 (7.5) of article V of the state constitution.



§ 1-7-904. Transmittal of notices

Notwithstanding the provision for independent mail ballot elections in section 1-7-116 (1), the designated election official or the official's designee for a political subdivision conducting an election in November shall prepare and deliver to the county clerk and recorder for the county or counties in which the political subdivision is located no later than forty-two days before the election the full text of any required ballot issue notices.



§ 1-7-905. Preparation of notices

(1) For coordinated elections, the county clerk and recorder is responsible for placing the ballot issue notices received from the various political subdivisions participating in the election in the proper order in the ballot issue notice packet. As nearly as practicable, the notice must be in the order the ballot issues will appear on the ballot. The ballot issue notice must be followed by a certification by the county clerk and recorder that the ballot issue notices are complete as submitted by the political subdivisions. No additional information may be included as part of the ballot issue notice except as may be required by law. A general disclaimer may precede or follow the ballot issue notice which states: "The information contained in this notice was prepared by persons required by law to provide summaries of ballot issues and fiscal information."

(2) The designated election officials of overlapping political subdivisions conducting an election other than a coordinated election shall confer concerning the preparation of the ballot issue notice no later than forty days prior to the date of the election. The political subdivisions conducting the election shall provide for preparation of any required ballot issue notice package by agreement in a form substantially as provided in section 1-7-116.



§ 1-7-905.5. Form of notice

(1) The ballot issue notice must begin with the words "All registered voters", regardless of whether the electors of the political subdivision must be registered electors to be eligible to vote in the election, and ends at the conclusion of the summary of comments. Any information concerning procedure for an election or other information included with the ballot issue notice prior to the words "All registered voters", or after the conclusion of the summary of comments, are not deemed to be part of the ballot issue notice.

(2) Ballot issue notices are not election materials that must be provided in a language other than English.



§ 1-7-906. Mailing of notices

(1) For coordinated elections, the county clerk and recorder as coordinated election official shall mail the ballot issue notice packet to each address of one or more active registered electors who reside in the county or portions of the county in which registered voters of those districts submitting ballot issues reside.

(2) The designated election official for the various political subdivisions shall be responsible for mailing the required notice to each address of one or more active registered electors who do not reside within the county or counties where the political subdivision is located.

(3) The political subdivisions shall by agreement, in a form substantially as provided in sections 1-7-116 and 1-7-905, provide for mailing of any required ballot issue notice package for elections conducted other than coordinated elections.



§ 1-7-907. Ballot issue notice

The ballot issue notice shall be prepared and mailed in substantial compliance with section 20 of article X of the state constitution, the provisions of this title, and the rules and regulations of the secretary of state.



§ 1-7-908. Additional notice - election to create financial obligation

(1) (a) A district submitting a ballot issue concerning the creation of any debt or other financial obligation at an election in the district shall post notice of the following information on the district's website or, if the district does not maintain a website, at the district's chief administrative office no later than twenty days before the election:

(I) The district's ending general fund balance for the last four fiscal years and the projected ending general fund balance for the current fiscal year;

(II) A statement of the total revenues in and expenditures from the district's general fund for the last four fiscal years and the projected total revenues in and expenditures from the general fund for the current fiscal year;

(III) The amount of any debt or other financial obligation incurred by the district for each of the last four fiscal years for cash flow purposes that has a term of not more than one year and the amount of any such financial obligation projected for the current fiscal year;

(IV) A statement as to whether the district's emergency reserve required by section 20 (5) of article X of the state constitution has been fully funded by cash or investments for the current fiscal year and each of the last four fiscal years and an identification of the funds or accounts in which the reserve is currently held. If the reserve has not been fully funded, the notice shall include a statement of the reasons the reserve has not been fully funded.

(V) The location or locations at which any person may review the district's audited financial statements for the last four fiscal years, any management letters that have been made public and have been provided to the district by its auditors in connection with the preparation of its audits for the last four fiscal years, and the district's budget for the current fiscal year.

(b) If the debt or other financial obligation for which the district is seeking voter approval is to be paid from a revenue source that is accounted for in a fund other than the district's general fund, the information required by subparagraphs (I) and (II) of paragraph (a) of this subsection (1) shall also be made available for such other fund.

(c) The information required by subparagraphs (I), (II), (III), and (IV) of paragraph (a) of this subsection (1) shall be based upon audited figures. If no audited figures are available, the information shall be based upon estimated figures.

(2) The notice required by this section shall be in addition to and shall not substitute, replace, or be combined with any other notice required by law.

(3) For purposes of this section, "district" shall have the same meaning as set forth in section 20 (2)(b) of article X of the state constitution.






Part 10 - Ranked Voting Methods

§ 1-7-1001. Short title

This part 10 shall be known and may be cited as the "Voter Choice Act".



§ 1-7-1002. Ranked voting methods - report - definitions

(1) As used in this part 10, unless the context otherwise requires, "local government" means a statutory city or town or a special district created pursuant to article 1 of title 32, C.R.S.

(2) A local government may conduct an election using a ranked voting method if:

(a) The use of the ranked voting method in the local government is not prohibited by the charter of the local government; and

(b) The election is conducted with a system of casting, recording, and tabulating votes that is capable of conducting the election using ranked voting and that has been approved by the governing body and the designated election official of the local government.

(3) The secretary of state shall submit a report to the state, veterans, and military affairs committees, or any successor committees, of the house of representatives and the senate no later than February 15, 2011, that includes, but is not limited to:

(a) An assessment of all elections conducted using ranked voting methods by local governments in accordance with this part 10 and by home rule cities or cities and counties in accordance with their charters from August 5, 2008, through the general election of November 2010;

(b) Recommendations for changes to statutes, rules, and local voting procedures that would be required to implement ranked voting as a permanent alternative election method for state, federal, and local special and general elections;

(c) An inventory of available election equipment necessary for conducting elections using ranked voting methods, including the costs associated with the equipment; and

(d) Any recommendations made by the designated election officials of local governments that conducted an election using a ranked voting method.



§ 1-7-1003. Conduct of elections using ranked voting methods - instant runoff voting - choice voting or proportional voting - reports

(1) A ranked voting ballot shall allow an elector to rank as many choices as there are candidates. However, if the voting system cannot accommodate a number of rankings equal to the number of candidates, the designated election official may limit the number of choices an elector may rank to the maximum number allowed by the voting system; except that the number of choices shall not be less than three.

(2) A ranked voting ballot shall allow an elector to rank up to two write-in candidates. A vote for an unqualified write-in candidate shall not be considered a mark for a candidate.

(3) (a) In an election in which one candidate is to be elected to an office, the ranked voting method shall be known as instant runoff voting. The ballots shall be counted in rounds simulating a series of runoffs until two candidates remain or until one candidate has more votes than the combined vote total of all other candidates. The candidate having the greatest number of votes shall be declared the winner.

(b) In each round of counting ballots in an election using instant runoff voting, each ballot shall be counted as a vote for the remaining candidate ranked highest by the elector, and the candidate with the smallest number of votes shall be eliminated.

(c) If two or more candidates tie for the smallest number of votes, the candidate to eliminate shall be chosen by lot.

(4) In an election in which more than one candidate is to be elected to an office in a multiple-seat district or on a governing body that includes multiple at-large seats, a local government may conduct a ranked voting election using the single transferable vote method, in which a winning threshold is calculated based on the number of seats to be filled and the number of votes cast so that no more than the correct number of candidates can win. The ballots shall be counted in rounds, with surplus votes transferred from winning candidates and candidates with the fewest votes eliminated according to the methodology established by the secretary of state by rule, until the number of candidates remaining equals the number of seats to be filled. A local government may also conduct an election pursuant to this subsection (4) using the principles of instant runoff voting specified in subsection (3) of this section to ensure that each elector has equal voting power and that an elector's lower ranking of a candidate does not count against the candidate to whom the elector gave the highest rank.

(5) (a) In an election conducted using a ranked voting method, an explanation of ranked voting and instructions for electors in the form approved by the secretary of state by rule shall be posted at each polling location and included with each mail ballot.

(b) A local government that conducts an election using a ranked voting method shall conduct a voter education and outreach campaign to familiarize electors with ranked voting in English and in every language in which a ballot is required to be made available pursuant to this code and the federal "Voting Rights Act of 1965", 52 U.S.C. sec. 10101 et seq.

(6) In an election using a ranked voting method, the election judges shall not count votes at the polling location but shall deliver all ballots cast in the election to the designated election official, which shall count the votes in accordance with this section and the rules adopted by the secretary of state pursuant to section 1-7-1004 (1).

(7) (a) For an election conducted using a ranked voting method, the designated election official shall issue the following reports:

(I) A summary report listing the total number of votes for each candidate in each round;

(II) A ballot image report listing for each ballot the order in which the elector ranked the candidates, the precinct of the ballot, and whether the ballot is a mail ballot; and

(III) A comprehensive report listing the results in the summary report by precinct.

(b) The secretary of state may by rule establish additional requirements for the reports issued pursuant to this subsection (7).

(c) Preliminary versions of the summary report and ballot image report shall be made available to the public as soon as possible after the commencement of the official canvass of the vote pursuant to subsection (6) of this section.



§ 1-7-1004. Secretary of state - rules - guidance to local governments

(1) The secretary of state shall adopt rules consistent with section 1-7-1003 and in accordance with article 4 of title 24, C.R.S., on the conduct of elections using ranked voting methods. The rules shall prescribe the methods and procedures for tabulating, auditing, and reporting results in an election using a ranked voting method.

(2) The secretary of state shall provide guidance and advice to the governing bodies and designated election officials of local governments of the state on the conduct of elections using ranked voting methods.









Article 7.5 - Mail Ballot Elections

Part 1 - Mail Ballot Elections

§ 1-7.5-101. Short title

This article shall be known and may be cited as the "Mail Ballot Election Act".



§ 1-7.5-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that self-government by election is more legitimate and better accepted as voter participation increases. By enacting this article, the general assembly hereby concludes that it is appropriate to provide for mail ballot elections under specified circumstances.

(2) Recognizing the continued need for in-person voting options through early voting and on election day, the general assembly finds that mail ballot elections conducted by the county clerk and recorder must include voter service and polling centers so voters can register to vote, update voter registration information, and vote in person.

(3) Nothing in this code prevents a political subdivision from conducting an independent mail ballot election in accordance with article 13.5 of this title.



§ 1-7.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Designated election official" means official as defined in section 1-1-104 (8).

(2) "Election" means any election under the "Uniform Election Code of 1992" or the "Colorado Municipal Election Code of 1965", article 10 of title 31, C.R.S.

(3) "Election day" means the date either established by law or determined by the governing body of the political subdivision conducting the election, to be the final day on which all ballots are determined to be due, and the date from which all other dates in this article are set.

(3.5) "Independent mail ballot election" has the meaning set forth in section 1-13.5-1102.

(4) "Mail ballot election" means an election for which eligible electors receive ballots by mail and vote by mailing those ballots, depositing the ballots at, as applicable, drop-off locations or voter service and polling centers, or, as applicable, by voting at a voter service and polling center. The term does not include an independent mail ballot election.

(5) "Mail ballot packet" means the packet of information provided by the designated election official to eligible electors in the mail ballot election and to persons preregistered to vote pursuant to section 1-2-101 (2) who will be eighteen years of age on the date of the mail ballot election. The packet includes the ballot, instructions for completing the ballot, a secrecy envelope or sleeve, and a return envelope.

(6) "Political subdivision" means a governing subdivision of the state, including counties, municipalities, school districts, and special districts.

(7) "Return envelope" means an envelope that is printed with spaces for the name and address of, and a self-affirmation to be signed by, an eligible elector voting in a mail ballot election, that contains a secrecy envelope and ballot for the elector, and that is designed to allow election officials, upon examining the signature, name, and address on the outside of the envelope, to determine whether the enclosed ballot is being submitted by an eligible elector who has not previously voted in that particular election.

(8) "Secrecy envelope" means the envelope or sleeve used for a mail ballot election that contains the eligible elector's ballot for the election, and that is designed to conceal and maintain the confidentiality of the elector's vote until the counting of votes for that particular election.



§ 1-7.5-104. Mail ballot elections - applicability - optional for political subdivisions other than a county

For all general, primary, odd-year, coordinated, recall, and congressional vacancy elections, the county clerk and recorder shall conduct the election by mail ballot under the supervision of, and subject to rules promulgated in accordance with article 4 of title 24, C.R.S., by, the secretary of state.



§ 1-7.5-104.5. Ballots and supplies for mail voting

(1) The county clerk and recorder or designated election official shall provide mail ballots, affidavits, certificates, envelopes, instruction cards, and other necessary supplies in the same manner as other election supplies are provided for in all elections and without cost to any eligible elector wishing to vote pursuant to this article.

(2) (a) The ballots must be in the same form as other official ballots for the same election.

(b) The approved form must include, at a minimum:

(I) Instructions to return a copy of identification with the ballot for first-time electors who are required to provide identification in accordance with section 1-2-501;

(II) Information regarding the availability of accessible voting systems in elections coordinated by the county clerk and recorder;

(III) Information regarding how to vote and return the ballot or obtain a replacement; and

(IV) Instructions to include adequate postage.

(3) In counties including more than one state senatorial district or more than one state representative district, or both, mail ballots must be provided in a manner to be determined by the county clerk and recorder for each combination of state legislative districts. Distinctive markings or colors may be used to identify political subdivisions when such colors or distinctive markings will aid in the distribution and tabulation of the ballots. A complete ballot may consist of one or more pages or cards so long as each page or card is numbered and identified as provided for paper ballots in sections 1-5-407 and 1-5-410. This subsection (3) applies to ballots to be cast on voting machines as well as to paper ballots and ballot cards that can be electronically counted.

(4) (a) On the mail ballot instructions and the secrecy envelope or sleeve or on the combined instructions and secrecy envelope or sleeve, whichever is applicable, the statement "All ballots are counted in the same manner." must be printed.

(b) The mail ballot instructions shall contain information on how the elector may verify that his or her mail ballot has been received by the county clerk and recorder or designated election official as provided in section 1-7.5-207.



§ 1-7.5-105. Preelection process

(1) The county clerk and recorder or designated election official responsible for conducting an election that is to be by mail ballot pursuant to section 1-7.5-104 (1) shall send a proposed election plan for conducting the mail ballot election to the secretary of state no later than fifty-five days prior to a nonpartisan election or, for any mail ballot election that is coordinated with or conducted by the county clerk and recorder, no later than ninety days prior to the election. The proposed plan may be based on the standard plan adopted by the secretary of state by rule.

(1.5) Repealed.

(2) (a) The secretary of state shall approve or disapprove the written plan for conducting a mail ballot election, in accordance with section 1-7.5-106, within fifteen days after receiving the plan and shall provide a written notice to the affected political subdivision.

(b) Repealed.

(3) The county clerk and recorder or designated election official shall supervise the distribution, handling, and counting of ballots and the survey of returns in accordance with rules promulgated by the secretary of state as provided in section 1-7.5-106 (2) and shall take the necessary steps to protect the confidentiality of the ballots cast and the integrity of the election.

(4) No elector information shall be delivered in the form of a sample ballot.



§ 1-7.5-106. Secretary of state - duties and powers

(1) In addition to any other duties prescribed by law, the secretary of state, with advice from election officials of the several political subdivisions, shall:

(a) Prescribe the form of materials to be used in the conduct of mail ballot elections; except that all mail ballot packets shall include a ballot, instructions for completing the ballot, a secrecy envelope, and a return envelope;

(b) Establish procedures for conducting mail ballot elections; except that the procedures shall be consistent with section 1-7.5-107;

(c) Supervise the conduct of mail ballot elections by the election officials as provided in section 1-7.5-105 (3).

(2) In addition to other powers prescribed by law, the secretary of state may adopt rules governing procedures and forms necessary to implement this article and may appoint any county clerk and recorder as an agent of the secretary to carry out the duties prescribed in this article.



§ 1-7.5-106.5. Registration record - list of mail ballots

(1) Before any mail ballot is delivered or mailed or before any eligible elector is permitted to cast a vote at an election where the county clerk and recorder is the designated election official, the designated election official shall record the date the ballot is delivered or mailed in the statewide voter registration database.

(2) For nonpartisan elections coordinated by the county clerk and recorder, voters shall be recorded in the statewide voter registration database.

(3) The county clerk and recorder or designated election official shall record in the statewide voter registration system created in section 1-2-301 (1) the names and precinct numbers of eligible electors, together with the date on which the mail ballot was sent and the date on which each mail ballot was returned or otherwise cast. For unaffiliated electors in a primary election, the county clerk and recorder shall record which political party's ballot the elector cast. If a mail ballot is not returned or otherwise cast, or if it is rejected and not counted, that fact must be recorded in the statewide voter registration system. The information is subject to public inspection under applicable laws and rules.



§ 1-7.5-107. Procedures for conducting mail ballot election - primary elections - first-time voters casting a mail ballot after having registered by mail to vote - in-person request for ballot - repeal

(1) Official ballots shall be prepared and all other preelection procedures followed as otherwise provided by law or rules promulgated by the secretary of state; except that mail ballot packets shall be prepared in accordance with this article.

(2) Repealed.

(2.3) (Deleted, 2016.)

(2.5) Repealed.

(2.7) Subsequent to the preparation of ballots in accordance with section 1-5-402 but prior to the mailing required under subsection (3) of this section, a designated election official shall provide a mail ballot to a registered elector requesting the ballot at the designated election official's office or the office designated in the mail ballot plan filed with the secretary of state.

(3) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), not sooner than twenty-two days before a general, primary, or other mail ballot election, and no later than eighteen days before the election, the county clerk and recorder or designated election official shall mail to each active eligible elector, at the last mailing address appearing in the registration records and in accordance with United States postal service regulations, a mail ballot packet, which must be marked "DO NOT FORWARD. ADDRESS CORRECTION REQUESTED.", or any other similar statement that is in accordance with United States postal service regulations. Nothing in this subsection (3) affects any provision of this code governing the delivery of mail ballots to an absent uniformed services elector, nonresident overseas elector, or resident overseas elector covered by the federal "Uniformed and Overseas Citizens Absentee Voting Act", 52 U.S.C. sec. 20301 et seq.

(II) For a primary mail ballot election, the mail ballot packet must be mailed only to active registered electors. If the twenty-second day before an election is a Saturday, Sunday, or legal holiday, the county clerk and recorder or designated election official may mail ballot packets pursuant to subparagraph (I) of this paragraph (a) on the Friday immediately preceding the twenty-second day.

(b) The ballot or ballot label shall contain the following warning:

WARNING:

Any person who, by use of force or other means, unduly influences an eligible elector to vote in any particular manner or to refrain from voting, or who falsely makes, alters, forges, or counterfeits any mail ballot before or after it has been cast, or who destroys, defaces, mutilates, or tampers with a ballot is subject, upon conviction, to imprisonment, or to a fine, or both.

(b.5) (I) The return envelope shall have printed on it a self-affirmation substantially in the following form:

I state under penalty of perjury that I am an eligible elector; that my signature and name are as shown on this envelope; that I have not and will not cast any vote in this election except by the enclosed ballot; and that my ballot is enclosed in accord with the provisions of the "Uniform Election Code of 1992".

............................. .............................

Date Signature of voter

(II) The signing of the self-affirmation on the return envelope shall constitute an affirmation by the eligible elector, under penalty of perjury, that the facts stated in the self-affirmation are true. If the eligible elector is unable to sign, the eligible elector may affirm by making a mark on the self-affirmation, with or without assistance, witnessed by another person.

(III) The return envelope shall not be required to have a flap covering the signature or otherwise impede the use of a signature verification device.

(c) Repealed.

(d) An eligible elector may obtain a replacement ballot if the ballot was destroyed, spoiled, lost, or for some other reason not received by the eligible elector. An eligible elector may obtain a ballot if a mail ballot packet was not sent to the elector because the eligibility of the elector could not be determined at the time the mail ballot packets were mailed. The designated election official shall keep a record of each ballot issued in accordance with this paragraph (d).

(3.5) (a) Unless otherwise provided by section 1-2-201 (5), the requirements of this subsection (3.5) apply to a person who registered to vote in accordance with article 2 of this title and who has not previously voted in an election in Colorado.

(b) Any person who matches either of the descriptions specified in subparagraph (I) or (II) of paragraph (a) of this subsection (3.5) and intends to cast his or her ballot by mail in accordance with this article shall submit with his or her mail ballot a copy of identification within the meaning of section 1-1-104 (19.5).

(c) The county clerk and recorder or designated election official shall include with the mail ballot packet required by paragraph (a) of subsection (3) of this section written instructions advising an elector who matches the description specified in paragraph (a) of this subsection (3.5) of the manner in which the elector shall be in compliance with the requirements contained in paragraph (a) of this subsection (3.5).

(d) Any person who desires to cast his or her ballot by mail but does not satisfy the requirements of paragraph (b) of this subsection (3.5) may cast such ballot by mail. The county clerk and recorder or designated election official shall, within three days after the receipt of a mail ballot that does not contain a copy of identification as defined in section 1-1-104 (19.5), but in no event later than two days after election day, send to the eligible elector at the address indicated in the registration records a letter explaining the lack of compliance with paragraph (b) of this subsection (3.5). If the county clerk and recorder or designated election official receives a copy of identification in compliance with paragraph (b) of this subsection (3.5) within eight days after election day, and if the mail ballot is otherwise valid, the mail ballot shall be counted.

(e) The requirements of this subsection (3.5) shall be implemented by state and local election officials in a uniform and nondiscriminatory manner.

(f) Notwithstanding any other provision of law, the requirements of this subsection (3.5) do not apply to any person who is:

(I) Entitled to vote by absentee ballot under the federal "Uniformed and Overseas Citizens Absentee Voting Act", 52 U.S.C. sec. 20301 et seq.;

(II) Provided the right to vote otherwise than in person under section (b)(2)(B)(ii) of the federal "Voting Accessibility for the Elderly and Handicapped Act", 52 U.S.C. sec. 20102 et seq.; or

(III) Entitled to vote otherwise than in person under any other federal law.

(4) (a) Upon receipt of a ballot, the eligible elector shall mark the ballot, sign and complete the self-affirmation on the return envelope, enclose identification if required by subsection (3.5) of this section, and comply with the instructions provided with the ballot.

(b) (I) The eligible elector may:

(A) Return the marked ballot to the county clerk and recorder or designated election official by United States mail or by depositing the ballot at the office of the county clerk and recorder or designated election official or any voter service and polling center or drop-off location designated by the county clerk and recorder or designated election official as specified in the mail ballot plan filed with the secretary of state. The ballot must be returned in the return envelope.

(B) Deliver the ballot to any person of the elector's own choice or to any duly authorized agent of the county clerk and recorder or designated election official for mailing or personal delivery; except that no person other than a duly authorized agent of the county clerk and recorder or designated election official may receive more than ten mail ballots in any election for mailing or delivery; or

(C) Cast his or her vote in person at the voter service and polling center.

(II) If an eligible elector returns the ballot by mail, the elector must provide postage. The ballot shall be received at the office of the county clerk and recorder or designated election official or a designated drop-off location, which shall remain open until 7 p.m. on election day. All envelopes containing mail ballots must be in the hands of the county clerk and recorder or designated election official no later than 7 p.m. on the day of the election. Mail ballot envelopes received after 7 p.m. on the day of the election but postmarked on or before the day of the election will remain sealed and uncounted, but the elector's registration record shall not be canceled for failure to vote in a general election. For an election coordinated by the county clerk and recorder, the drop-off location other than secure drop boxes shall be designated by the county clerk and recorder and located in a secure place under the supervision of a municipal clerk, an election judge, or a member of the clerk and recorder's staff. For a mail ballot election not coordinated by the county clerk and recorder, the drop-off location shall be designated by the designated election official and located in a secure place under the supervision of the designated election official, an election judge, or another person designated by the designated election official.

(III) A person who delivers a ballot on behalf of an elector pursuant to sub-subparagraph (B) of subparagraph (I) of this paragraph (b) is not deemed to be voting more than once pursuant to section 1-13-710.

(IV) Nothing in subparagraph (II) of this paragraph (b) affects or supersedes provisions regarding the timely casting and counting of ballots under section 1-8.3-111 or 1-8.3-113.

(c) and (d) Repealed.

(4.3) (a) For any election, other than a general election, for which a county clerk and recorder is the designated election official, there must be a minimum number of mail ballot drop-off locations where mail ballots may be deposited equal to at least one drop-off location for each thirty thousand active registered electors in the county; except that, if the district or political subdivision for which the election is being conducted is less populous than the county, the county clerk and recorder shall designate at least one mail ballot drop-off location for each thirty thousand current active registered electors eligible to vote in that election. The drop-off locations shall be arrayed throughout the county in a manner that provides the greatest convenience to electors.

(b) The minimum number of drop-off locations described in paragraph (a) of this subsection (4.3) shall accept mail ballots delivered by electors during, at a minimum, the four days prior to and including the day of the election; except that mail ballots are not required to be accepted on Sundays. Mail ballots shall be accepted from electors at drop-off locations during, at a minimum, reasonable business hours.

(4.5) (a) (I) For any primary or November coordinated election, the county clerk and recorder shall designate voter service and polling centers equal to no fewer than the number of county motor vehicle offices in the county; except that each county shall have no fewer than one voter service and polling center, and, for counties with fewer than twenty-five thousand active electors, as that term is described in subparagraph (II) of this paragraph (a), only one voter service and polling center is required. The county clerk and recorder may add additional voter service and polling center locations as necessary.

(II) (A) Repealed.

(B) On and after November 8, 2016, for the purposes of subparagraph (I) of this paragraph (a), the number of active electors in a county is the number of active electors registered in the county on the date of the previous presidential election.

(C) Repealed.

(b) (Deleted by amendment, L. 2013.)

(b.5) For any election, other than a general, primary, or November coordinated election, for which the county clerk and recorder is the designated election official, the county clerk and recorder shall designate at least one voter service and polling center for each thirty thousand current active registered electors who are eligible to vote in that election.

(c) The minimum number of voter service and polling centers shall be open during, at a minimum, the eight days prior to and including the day of the election; except that voter service and polling centers are not required to be open on Sundays.

(d) In designating voter service and polling centers under this subsection (4.5), a county clerk and recorder shall take into account the factors described under section 1-5-102.9 (1)(c)(I).

(5) (a) Once the ballot is returned, an election judge shall first qualify the submitted ballot by comparing the information on the return envelope with the registration records to determine whether the ballot was submitted by an eligible elector who has not previously voted in the election. If the ballot so qualifies and is otherwise valid, the election judge shall indicate in the pollbook that the eligible elector cast a ballot and deposit the ballot in an official ballot box.

(b) (Deleted by amendment, L. 2010, (HB 10-1116), ch. 194, p. 834, § 20, effective May 5, 2010.)

(c) For any election conducted with or coordinated by a county clerk and recorder, the signature of the eligible elector on the return envelope shall be compared with the signature of the eligible elector on file in the office of the county clerk and recorder or in the statewide voter registration system in accordance with section 1-7.5-107.3.

(6) All deposited ballots shall be counted as provided in this article and by rules promulgated by the secretary of state. A mail ballot is valid and shall be counted only if it is returned in the return envelope, the self-affirmation on the return envelope is signed and completed by the eligible elector to whom the ballot was issued, and the information on the return envelope is verified in accordance with subsection (5) of this section. Mail ballots shall be counted in the same manner provided by section 1-7-307 for counting paper ballots or section 1-7-507 for counting electronic ballots. If the election official determines that an eligible elector to whom a replacement ballot has been issued has returned more than one ballot, the first ballot received is the accepted ballot. All candidates and issues for which the voter is eligible to vote will be counted on the accepted ballot. Rejected ballots shall be handled in the same manner as provided in sections 1-7.5-204 and 1-7.5-210.

(7) If, by the close of polls, an elector deposits a ballot at a drop-off location in a county in which the elector does not reside, the county clerk and recorder, upon discovering that fact, shall timely deliver the ballot to the county clerk and recorder of the county in which the elector resides, who shall accept the ballot for processing.



§ 1-7.5-107.2. Manner of early voting - securing ballots cast during early voting

(1) An eligible elector who receives a mail ballot may cast the ballot at a voter service and polling center prior to election day. Ballot boxes must be locked and sealed each night with a numbered seal under the supervision of the election judges or watchers, and the designated election official shall retain possession of the keys until he or she transfers the same to the counting place pursuant to section 1-7.5-203 for preparation to count and tabulate. When a seal is broken, the designated election official and a person who is not of the same political party as the designated election official shall record the number of the seal and maintain the seal along with an explanation of the reasons for breaking the seal.

(2) (a) Except as provided in paragraph (b) of this subsection (2), the voting machines, electronic voting machines, or ballot boxes must remain locked and secured with a numbered seal, and the tabulation of the votes cast must remain unknown until the time prescribed in section 1-7.5-202 for counting voters' ballots. Alternatively, except for electronic voting equipment and mail ballot boxes, the ballot boxes must be opened each night, and the voted ballots must be placed in a transfer case that is locked and secured with a numbered seal. A record must be maintained consisting of the date and seal number of each ballot box and transfer case until each ballot box and transfer case is transferred pursuant to section 1-7.5-203 for preparation for counting and tabulating. When a seal is broken, the designated election official and a person who is not of the same political party as the designated election official shall record the number of the seal and maintain the seal along with an explanation of the reasons for breaking the seal. During the time the voter service and polling center is not open, the designated election official shall have the custody and keys of any voting machine or electronic voting equipment being used for the casting of ballots.

(b) The designated election official shall place in a locked and secured location all direct record electronic voting machine cartridges that record votes cast on such voting machines. The tabulation of votes cast and recorded on such cartridges must remain unknown until the time prescribed in section 1-7.5-202 for counting ballots.



§ 1-7.5-107.3. Verification of signatures - rules

(1) (a) Except as provided in subsection (5) of this section, in every mail ballot election that is coordinated with or conducted by the county clerk and recorder, an election judge shall compare the signature on the self-affirmation on each return envelope with the signature of the eligible elector stored in the statewide voter registration system in accordance with subsections (2), (3), and (4) of this section.

(b) (Deleted by amendment, L. 2008, p. 356, 2, effective April 10, 2008.)

(2) (a) If, upon comparing the signature of an eligible elector on the self-affirmation on the return envelope with the signature of the eligible elector stored in the statewide voter registration system, the election judge determines that the signatures do not match, or if a signature verification device used pursuant to subsection (5) of this section is unable to determine that the signatures match, two other election judges of different political party affiliations shall simultaneously compare the signatures. If both other election judges agree that the signatures do not match, the county clerk and recorder shall, within three days after the signature deficiency has been confirmed, but in no event later than two days after election day, send to the eligible elector at the address indicated in the registration records a letter explaining the discrepancy in signatures and a form for the eligible elector to confirm that the elector returned a ballot to the county clerk and recorder. If the county clerk and recorder receives the form within eight days after election day confirming that the elector returned a ballot to the county clerk and recorder and enclosing a copy of the elector's identification as defined in section 1-1-104 (19.5), and if the ballot is otherwise valid, the ballot shall be counted. If the eligible elector returns the form indicating that the elector did not return a ballot to the county clerk and recorder, or if the eligible elector does not return the form within eight days after election day, the self-affirmation on the return envelope shall be categorized as incorrect, the ballot shall not be counted, and the county clerk and recorder shall send copies of the eligible elector's signature on the return envelope and the signature stored in the statewide voter registration system to the district attorney for investigation.

(b) An original return envelope with an enclosed secrecy envelope containing a voted ballot that is not counted in accordance with paragraph (a) of this subsection (2) shall be stored under seal in the office of the county clerk and recorder in a secure location separate from valid return envelopes and may be removed only under the authority of the district attorney or by order of a court having jurisdiction.

(c) In the case of a disagreement among the election judges as to whether the signature of an eligible elector on the self-affirmation on the return envelope matches the signature of the eligible elector stored in the statewide voter registration system pursuant to the procedures specified in paragraph (a) of this subsection (2), the signatures are deemed to match, and the election judge shall follow the procedures specified in section 1-7.5-107 (6) concerning the qualification and counting of mail ballots.

(3) If the election judge determines that the signature of an eligible elector on the self-affirmation matches the elector's signature stored in the statewide voter registration system, the election judge shall follow the procedures specified in section 1-7.5-107 (6) concerning the qualification and counting of mail ballots.

(4) (a) An election judge shall not determine that the signature of an eligible elector on the self-affirmation does not match the signature of that eligible elector stored in the statewide voter registration system solely on the basis of substitution of initials or use of a common nickname.

(b) The county clerk and recorder shall provide training in the technique and standards of signature comparison to election judges who compare signatures pursuant to this section.

(5) (a) A county clerk and recorder may allow an election judge to use a signature verification device to compare the signature on the self-affirmation on a return envelope of an eligible elector's ballot with the signature of the elector stored in the statewide voter registration system in accordance with this subsection (5) and any rules promulgated by the secretary of state pursuant to subsection (6) of this section.

(b) If a signature verification device determines that the signature on the self-affirmation on a return envelope of an eligible elector's ballot matches the signature of the elector stored in the statewide voter registration system, the signature on the self-affirmation is deemed verified, and the election judge shall follow the procedures specified in section 1-7.5-107 (6) concerning the qualification and counting of mail ballots. If a signature verification device is unable to determine that the signature on the self-affirmation on a return envelope of an eligible elector's mail ballot matches the signature of the elector stored in the statewide voter registration system, an election judge shall compare the signatures in accordance with subsections (2), (3), and (4) of this section.

(6) The secretary of state shall adopt rules in accordance with article 4 of title 24, C.R.S., establishing procedures for using signature verification devices to process ballots used in mail ballot elections pursuant to this article.



§ 1-7.5-107.5. Counting mail ballots

The election officials at the mail ballot counting place may receive and prepare mail ballots delivered and turned over to them by the designated election official for tabulation. Counting of the mail ballots may begin fifteen days prior to the election and continue until counting is completed. The election official in charge of the mail ballot counting place shall take all precautions necessary to ensure the secrecy of the counting procedures, and no information concerning the count shall be released by the election officials or watchers until after 7 p.m. on election day.



§ 1-7.5-108.5. Designation of inactive status in connection with mailing of mail ballots

In connection with any election conducted on or after May 10, 2013, if a mail ballot sent to a registered elector is returned by the United States postal service as undeliverable, the county clerk and recorder shall mark the registration record of that elector with the word "Inactive". The clerk and recorder shall mail a confirmation card pursuant to section 1-2-605 to any elector whose ballot was returned by the United States postal service as undeliverable.



§ 1-7.5-109. Write-in candidates

A write-in candidate is allowed in mail ballot elections if the candidate has filed an affidavit of intent with the designated election official pursuant to section 1-4-1101. Ballots for write-in candidates are counted pursuant to section 1-7.5-206.



§ 1-7.5-110. Challenges

Votes cast pursuant to this article may be challenged pursuant to and in accordance with law. Any mail ballot election held pursuant to this article shall not be invalidated on the grounds that an eligible elector did not receive a ballot so long as the designated election official for the political subdivision conducting the election acted in good faith in complying with the provisions of this article or with rules promulgated by the secretary of state.



§ 1-7.5-113. Voting at group residential facilities

(1) If a group residential facility does not have mail boxes in which a representative of the United States postal service may directly deposit mail, and more than seven mail ballots are to be sent to that group residential facility, a committee consisting of one employee of the county clerk and recorder of the county in which the facility is located and, where available, a representative appointed by each of the major political parties shall deliver the mail ballots and return the voted ballots to the office of the county clerk and recorder.

(2) For nonpartisan elections, including independent mail ballot elections conducted pursuant to part 11 of article 13.5 of this title, the designated election official shall appoint a committee that consists of two or more election judges or employees or representatives of the designated election official. The voted ballots must be returned to the office of the designated election official.



§ 1-7.5-114. Watchers at voter service and polling centers

Any political party, candidate, proponents, or opponents of a ballot issue entitled to have watchers at voter service and polling centers each has the right to maintain one watcher in the office of the designated election official and each voter service and polling center during the period in which mail ballots may be applied for or received.



§ 1-7.5-115. Emergency voting - replacement ballots - electronic transfer - rules - definition

(1) (a) (I) (A) If an eligible elector or a member of an eligible elector's immediate family, related to the second degree by blood, adoption, marriage, or civil union partnership, is confined in a hospital or place of residence on election day, or if, due to emergency conditions such as natural disasters arising after the deadlines by which ballots are mailed, the elector is unable to vote in person, the elector may request in a personally signed written statement that the county clerk and recorder or designated election official send a replacement ballot. The county clerk and recorder or designated election official shall provide the replacement ballot, at the office of the county clerk and recorder or designated election official during the office's regular hours of business, to any authorized representative of the elector.

(B) For the purposes of this paragraph (a), "authorized representative" means a person who possesses a written statement from the elector containing the elector's signature, name, and address of residence and indicating that the elector is unable to vote in person after the last day to mail a ballot and requesting that the replacement ballot be given to the authorized person as identified by name and address of residence.

(II) The authorized person shall acknowledge receipt of the replacement ballot with a signature, name, and address of residence.

(b) A request for a replacement ballot under this section shall be made before 5 p.m. on the day of the election, and the ballot must be returned no later than 7 p.m. on the day of the election.

(c) If the eligible elector is unable to have an authorized representative pick up the ballot at the office of the county clerk and recorder or designated election official and deliver it to the eligible elector, the designated election official shall deliver a replacement ballot to the eligible elector by electronic transfer in accordance with the rules of the secretary of state. If the replacement ballot is delivered to the eligible elector by electronic transfer, the eligible elector may return the ballot by electronic transfer as set forth in subsection (4) of this section.

(2) Except as otherwise provided in subsection (4) of this section, after marking the replacement ballot, the eligible elector shall place it in a return envelope provided by the county clerk and recorder or designated election official. The elector shall then fill out and sign the self-affirmation on the envelope, as provided in section 1-7.5-107, on or before election day and return it to the office of the county clerk and recorder or designated election official. Upon receipt of the envelope, the county clerk and recorder or designated election official shall verify the elector's name on the return envelope and shall deposit the envelope in the office in a ballot box that is locked and secured with a numbered seal.

(3) If, following the procedure set forth in this section, the county clerk and recorder or designated election official is unable to provide a replacement ballot to an elector, the county clerk and recorder or designated election official shall provide a replacement ballot to the elector by electronic transfer in accordance with the election rules of the secretary of state. If the replacement ballot is delivered to the eligible elector by electronic transfer, the eligible elector may return the ballot by electronic transfer as set forth in subsection (4) of this section.

(4) (a) If a replacement ballot is delivered to an eligible elector by electronic transfer pursuant to paragraph (c) of subsection (1) of this section or subsection (3) of this section, the eligible elector may return the voted ballot to the county clerk and recorder or designated election official by electronic transfer. In order to be counted, the returned ballot must be received in the office of the county clerk and recorder or designated election official by 7 p.m. on election day. Once the ballot is received, a bipartisan team of judges shall duplicate the ballot, and the ballot shall be counted in the same manner as all other mail ballots. Such judges shall not reveal how the elector has cast his or her ballot.

(b) Any elector who receives a replacement ballot by electronic transfer pursuant to paragraph (c) of subsection (1) of this section or subsection (3) of this section shall be informed in the instructions for completing the ballot that, if the ballot is returned by electronic transfer, the ballot will not be a confidential ballot.

(c) In handling a returned replacement ballot pursuant to this subsection (4), all reasonable means shall be taken to ensure that only the judges are aware of information connecting the elector to the returned ballot.

(d) The secretary of state may prescribe by rule any procedures or requirements as may be necessary to implement this subsection (4). The rules must be promulgated in accordance with article 4 of title 24, C.R.S.



§ 1-7.5-116. Applications for absentee ballot

(1) (a) An application for an absentee ballot must be made in writing, by electronic mail, or by fax, using the application form furnished by the designated election official or in the form of a letter that includes the applicant's printed name, signature, residence address, mailing address if the applicant wishes to receive the mail ballot by mail, and date of birth.

(b) If the application is made for a primary election ballot, the application shall name the political party with which the applicant is affiliated or, if the applicant is unaffiliated, the application must either name the political party with which the applicant wishes to affiliate or must state that the applicant wishes to remain unaffiliated and receive an unaffiliated primary election ballot, or if such combined ballot is not available, the ballots for each party primary along with notice that the elector shall vote in only one primary.

(2) The application for an absentee ballot must be personally signed by the applicant; or, in the case of the applicant's inability to sign, the elector's mark must be witnessed by another person.

(3) The application for an absentee ballot must be filed with the designated election official of the political subdivision in which the applicant resides or is entitled to vote. The application must be filed no later than the close of business on the Friday immediately preceding the election; except that, if the applicant wishes to receive the absentee ballot by mail, the application must be filed no later than the close of business on the seventh day before the election.

(4) An application for an absentee ballot is subject to the rules of residency contained in section 1-2-102 and is subject to challenge as provided in parts 1 and 2 of article 9 of this title.

(5) A prisoner in pretrial detention may apply for an absentee ballot from the prisoner's county of residence. No application for an absentee ballot shall be accepted unless personally signed by the applicant and accompanied by a certification from the institutional administrator or the administrator's designee that the applicant is in pretrial detention. The institutional administrator shall certify the application immediately upon request by the prisoner.

(6) No person shall give to any eligible elector any form for the purpose of requesting an absentee ballot unless the form prompts the applicant to provide all the information required by subsection (1) of this section and is either provided by the state or the elector's county or contains the following statement: "Under Colorado law, your absentee ballot application must contain your printed name, signature, residence address, mailing address if you wish to receive the ballot by mail, and date of birth. If you do not provide all of this information, you may not receive an absentee ballot according to the rules established by the secretary of state." Violation of this subsection (6) is an offense punishable as provided in section 1-13-803.

(7) Notwithstanding any other provision of this section, no absentee ballot shall be mailed to an applicant unless the designated election official has previously received an application for an absentee ballot from the applicant.






Part 2 - Counting Mail Ballots

§ 1-7.5-201. Appointment of election judges for counting mail ballots

(1) If the county clerk and recorder or designated election official has mailed or delivered mail ballots to five hundred or more electors, the county clerk and recorder or designated election official shall appoint, in addition to the voter service and polling center judges appointed to staff voter service and polling centers described in section 1-7.5-107, at least three counting judges, not more than two of whom shall be from any one major political party. For each additional five hundred mail ballots so mailed or delivered, the county clerk and recorder or designated election official may appoint additional counting judges as needed.

(2) In all political subdivisions in which electronic or electromechanical voting systems are used, the county clerk and recorder or designated election official, for each five hundred mail ballots mailed or delivered, may appoint, in addition to the voter service and polling center judges appointed to staff voter service and polling centers as described in section 1-7.5-107, five counting judges, not more than three of whom shall be from any one major political party in a partisan election.

(3) In political subdivisions to which this section applies and in the event that only two major political parties are represented, the county clerk and recorder or designated election official shall make the appointments so that one major political party is represented by a majority of election judges on the mail ballot receiving board and the other major political party is represented by a majority of election judges on the mail ballot counting board. The county clerk and recorder or designated election official shall appoint those electors certified by the county party chairpersons of the major political parties to the county clerk and recorder as mail ballot receiving judges and mail ballot counting judges. If an elector certified by a major political party is not willing or able to serve, then the major political party that certified the elector may certify a replacement judge to the county clerk and recorder. If the major political parties do not certify a sufficient number of mail ballot receiving and counting judges, the county clerk and recorder may appoint a sufficient number of qualified electors to serve as mail ballot receiving and counting judges.

(4) In all political subdivisions to which this section applies, where the county clerk and recorder or designated election official has appointed one or more student election judges pursuant to article 6 of this title, the student election judge shall be appointed to serve as a judge for the purpose of counting mail ballots pursuant to this section; except that the student election judge need not satisfy any party affiliation required of election judges by this section.



§ 1-7.5-202. Hours a counting place open for receiving and counting mail ballots

(1) The election officials at the counting place may receive and prepare for tabulation mail ballots delivered and turned over to them by the county clerk and recorder or designated election official.

(2) Counting of the mail ballots may begin fifteen days prior to the election and shall continue until counting is completed.

(3) The election officials in charge of the counting place shall take all precautions necessary to ensure the secrecy of the counting procedures, and no information concerning the count may be released by the election officials or watchers until after 7 p.m. on election day.



§ 1-7.5-203. Delivery of mail ballots to supervisor judge

At any time during the fifteen days prior to and including the election day, the county clerk and recorder or designated election official shall deliver to the counting place judges all the mail ballot envelopes received up to that time in packages or in ballot boxes that are locked and secured with a numbered seal, and the record of mail ballots as provided for in section 1-7.5-106.5 (3) for which a receipt will be given. The county clerk and recorder or designated election official shall continue to deliver any envelopes containing mail ballots that may be received thereafter up to and including 7 p.m. on election day.



§ 1-7.5-204. Preparing to count mail ballots - rejections

(1) (a) Before opening any mail ballot, one of the receiving judges, in the presence of a majority of the receiving judges, shall inspect the self-affirmation on the return envelope.

(b) The self-affirmation is valid if:

(I) The self-affirmation was completed by the elector;

(II) The self-affirmation was signed by the elector or, if the elector is unable to sign, marked by the elector with or without assistance and witnessed by another person; and

(III) In any election conducted by a county clerk and recorder, the signature on the self-affirmation matches the signature stored in the statewide voter registration system, or the eligible elector's marks on the application and the self-affirmation were witnessed by other persons.

(c) If the self-affirmation is valid, the receiving judge shall open the envelope without defacing the self-affirmation or mutilating the enclosed ballot.

(d) For the purposes of subparagraph (III) of paragraph (b) of this subsection (1), the signatures on an eligible elector's self-affirmation and stored in the statewide voter registration system shall be compared in the manner prescribed by section 1-7.5-107.3.

(2) If the self-affirmation on the return envelope is invalid, the election judges shall mark the envelope "rejected" and shall write on the envelope the reason for the rejection. The envelope shall be set aside without being opened, and the ballot, if cured, shall be counted.

(3) If it appears to the election judges, by sufficient proof, that a mail ballot sent to an elector who died before receiving the ballot contains a forged affidavit, the envelope containing the ballot of the deceased voter shall not be opened, and the election judges shall make notation of the death and fraudulent signature on the back of the envelope. The ballot shall be forwarded to the district attorney for investigation of a violation of section 1-13-106. If a mail ballot envelope contains more than one marked ballot of any one kind, none of the ballots shall be counted, and the election judges shall write the reason for rejection.



§ 1-7.5-205. Counting mail ballots

(1) Mail ballots and any ballots cast at a voter service and polling center in lieu of a mail ballot must be counted after delivery of the ballots as provided in section 1-7.5-203 and after preparation of the ballots as provided in section 1-7.5-204.

(2) Mail ballots must be counted in one of the following ways:

(a) In counties that use paper ballots, the mail ballots may be counted in the same manner as paper ballots.

(b) Any county may use electronic vote-tabulating equipment for the counting of mail ballots in the same manner provided for the counting of ballots in part 6 of article 5 and parts 4 and 5 of article 7 of this title.

(c) Ballots that are cast directly on electronic or electromechanical vote-tabulating equipment at a voter service and polling center in lieu of a mail ballot shall be counted in the same manner as provided for the counting of ballots in part 6 of article 5 and parts 4 and 5 of article 7 of this title.



§ 1-7.5-206. Paper ballots or electronic system

In political subdivisions using a ballot card electronic voting system, mail ballots may be cast on paper ballots or may be cast on ballot cards and counted by electronic voting equipment, or both methods may be used.



§ 1-7.5-207. Voter verification - mail ballot information

Each county clerk and recorder shall provide electors, upon request, with information on whether the mail ballot cast by the elector was received by the county clerk and recorder, including an online mail ballot tracking system or response by other electronic or telephonic means.



§ 1-7.5-208. Certificate of mail ballots cast - survey of returns

(1) Repealed.

(2) Upon the survey of the returns of the political subdivision by the board of canvassers formed pursuant to section 1-10-101 or 1-10-201, the board shall include in its abstract of votes the votes cast in the voter service and polling center and counted at the counting place in the manner provided for abstracting votes cast and counted in accordance with article 10 of this title.

(3) (a) (I) The returns certified by the judges and the abstract of votes cast certified by the canvass board shall, except as provided in subparagraph (II) of this paragraph (a), indicate the number of votes cast in each precinct for each candidate and for and against each ballot issue and ballot question and the number of ballots rejected, except as otherwise provided in paragraph (b) of this subsection (3).

(II) For primary and coordinated elections, the judges and canvass board shall either:

(A) Certify the votes cast in each precinct pursuant to subparagraph (I) of this paragraph (a); or

(B) Certify on the returns and the abstract of votes cast the number of votes cast on each ballot style for each candidate and for and against each ballot issue and ballot question and the number of ballots rejected.

(b) If the total number of votes cast and counted in any precinct is less than ten, the returns for all such precincts in the political subdivision shall be reported together.



§ 1-7.5-209. Preservation of rejected mail ballots

All identification envelopes and mail ballots rejected by the election judges in accordance with section 1-7.5-204 must be returned to the designated election official. All mail ballots received by the county clerk and recorder or designated election official after 7 p.m. on the day of the election, together with the rejected mail ballots returned by the election judges as provided in this section, must remain in the sealed identification envelopes and may be destroyed as provided in section 1-7-802.



§ 1-7.5-210. Maintenance of mail ballot election voting records - transmittal of such records to secretary of state

The county clerk and recorder or designated election official shall maintain a record identifying the name and voting address of each elector who casts a ballot by mail or at a voter service and polling center at any election.









Article 8 - Mail-in and Early Voting



Article 8.3 - Uniform Military and Overseas Voters Act

§ 1-8.3-101. Short title

This article may be cited as the "Uniform Military and Overseas Voters Act".



§ 1-8.3-102. Definitions

In this article:

(1) "Ballot" means:

(a) A federal write-in absentee ballot;

(b) A ballot specifically prepared or distributed for use by a covered voter in accordance with this article; or

(c) A ballot cast by a covered voter in accordance with this article.

(2) "Covered voter" means:

(a) A uniformed-service voter defined in paragraph (a) of subsection (9) of this section who is a resident of this state but who is absent from this state by reason of active duty and who otherwise satisfies this state's voter eligibility requirements;

(b) An overseas voter who, before leaving the United States, was last eligible to vote in this state and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements;

(c) An overseas voter who, before leaving the United States, would have been last eligible to vote in this state had the voter then been of voting age and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements; or

(d) An overseas voter who was born outside the United States, is not described in paragraph (b) or (c) of this subsection (2), and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements if the last place where a parent, legal guardian, spouse, or civil union partner of the voter was, or under this article would have been, eligible to vote before leaving the United States is within this state.

(3) "Dependent" means a spouse, civil union partner, or dependent of a covered voter described in subsection (2) of this section who is a resident of this state but who is absent from the state by reason of the active duty or service of the covered voter.

(4) "Federal postcard application" means the application prescribed under section 101 (b)(2) of the federal "Uniformed and Overseas Citizens Absentee Voting Act", 52 U.S.C. sec. 20301 (b)(2).

(5) "Federal write-in absentee ballot" means the ballot described in section 103 of the federal "Uniformed and Overseas Citizens Absentee Voting Act", 52 U.S.C. sec. 20303.

(6) "Overseas voter" means a United States citizen who is outside the United States.

(7) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(8) "Uniformed service" means:

(a) Active and reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States;

(b) The merchant marine, the commissioned corps of the public health service, or the commissioned corps of the national oceanic and atmospheric administration of the United States; or

(c) The National Guard.

(9) "Uniformed-service voter" means an individual who is qualified to vote and is:

(a) A member of the active or reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States who is on active duty;

(b) A member of the merchant marine, the commissioned corps of the public health service, or the commissioned corps of the national oceanic and atmospheric administration of the United States;

(c) A member on activated status of the National Guard; or

(d) A spouse, civil union partner, or dependent of a member referred to in this subsection (9).

(10) "United States", used in the territorial sense, means the several states, the District of Columbia, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.



§ 1-8.3-103. Elections covered

(1) The voting procedures in this article apply to:

(a) A general, congressional vacancy, or primary election for federal office;

(b) A general, recall, or primary election for statewide or state legislative office or state ballot measure;

(c) Any other election coordinated by the county clerk and recorder; and

(d) An election conducted under article 13.5 of this title.



§ 1-8.3-104. Role of secretary of state

(1) The secretary of state is the state official responsible for implementing this article and the state's responsibilities under the federal "Uniformed and Overseas Citizens Absentee Voting Act", 52 U.S.C. sec. 20301 et seq.

(2) The secretary of state shall make available to covered voters information regarding voter registration procedures for covered voters and procedures for casting ballots. The secretary of state may delegate the responsibility under this subsection (2) only to the state office designated in compliance with section 102 (b)(1) of the federal "Uniformed and Overseas Citizens Absentee Voting Act", 52 U.S.C. sec. 20302 (b)(1).

(3) The secretary of state shall establish an electronic transmission system through which a covered voter may apply for and receive voter registration materials, ballots, and other information under this article.

(4) The secretary of state shall:

(a) Develop standardized absentee-voting materials, including privacy and transmission envelopes and their electronic equivalents, authentication materials, and voting instructions, to be used with the ballot of a voter authorized to vote in any jurisdiction in this state; and

(b) To the extent reasonably possible, coordinate with other states to carry out this subsection (4).

(5) The secretary of state shall prescribe the form and content of a declaration for use by a covered voter to swear or affirm specific representations pertaining to the voter's identity, eligibility to vote, status as a covered voter, and timely and proper completion of a ballot. The declaration shall be based on the declaration prescribed to accompany a federal write-in absentee ballot, as modified to be consistent with this article. The secretary of state shall ensure that a form for the execution of the declaration, including an indication of the date of execution of the declaration, is a prominent part of all balloting materials for which the declaration is required.



§ 1-8.3-105. Effect of "Uniformed and Overseas Citizens Absentee Voting Act" - emergency authority of secretary of state

(1) In the event of any conflict between this article and any provisions of the federal "Uniformed and Overseas Citizens Absentee Voting Act", 52 U.S.C. sec. 20301 et seq., the provisions of the federal act shall control, and all designated election officials who are charged with the performance of duties under this code shall perform the duties and discharge the obligations placed upon them by the federal act.

(2) If a national or local emergency arises that makes substantial compliance with the provisions of this article impossible or unreasonable, such as when congress has declared a national emergency or the president has ordered into active military service of the United States any units and members of the National Guard of this state, the secretary of state may prescribe, by emergency orders or rules, such special procedures or requirements as may be necessary to facilitate absentee voting by those members of the military or military support personnel directly affected by the emergency.



§ 1-8.3-106. Overseas voter's registration address

In registering to vote, an overseas voter who is eligible to vote in this state shall use and shall be assigned to the voting precinct of the address of the last place of residence of the voter in this state, or, in the case of a voter described by section 1-8.3-102 (2)(d), the address of the last place of residence in this state of the parent or legal guardian of the voter. If that address is no longer a recognized residential address, the voter shall be assigned an address for voting purposes.



§ 1-8.3-107. Methods of registering to vote

(1) To apply to register to vote, in addition to any other approved method, a covered voter may use a federal postcard application, or the application's electronic equivalent.

(2) A covered voter may use the declaration accompanying a federal write-in absentee ballot to apply to register to vote simultaneously with the submission of the federal write-in absentee ballot if the declaration is received no later than twenty-two days before the election. If the declaration is received after that date, it shall be treated as an application to register to vote for subsequent elections.

(3) The secretary of state shall ensure that the electronic transmission system described in section 1-8.3-104 (3) is capable of accepting both a federal postcard application and any other approved electronic registration application sent to the appropriate election official. The voter may use the electronic transmission system or any other approved method to register to vote.



§ 1-8.3-108. Methods of applying for ballot - definition

(1) Repealed.

(2) A covered voter who is not registered to vote in this state may use a federal postcard application or the application's electronic equivalent to apply simultaneously to register to vote under section 1-8.3-107 and for a ballot.

(3) The secretary of state shall ensure that the electronic transmission system described in section 1-8.3-104 (3) is capable of accepting the submission of both a federal postcard application and any other approved electronic ballot application sent to the appropriate election official. The voter may use the electronic transmission system or any other approved method to apply for a military-overseas ballot.

(4) A covered voter may use the declaration accompanying a federal write-in absentee ballot as an application for a ballot simultaneously with the submission of the federal write-in absentee ballot.

(5) To receive the benefits of this article, a covered voter shall inform the appropriate election official that the voter is a covered voter. Methods of informing the appropriate election official that a voter is a covered voter include:

(a) The use of a federal postcard application or federal write-in absentee ballot;

(b) The use of an overseas address on an approved voter registration application or ballot application; and

(c) The inclusion on an approved voter registration application or ballot application of other information sufficient to identify the voter as a covered voter.

(6) This article does not preclude a covered voter from voting under article 7.5 or 8 of this title.

(7) (a) Notwithstanding any other provision of this section, a covered voter in a hostile fire zone may provide to an officer, either verbally or in writing, the information required for the covered voter to apply for a ballot, and the officer may submit an application for a ballot on behalf of the covered voter. A county clerk and recorder shall accept an unsigned federal postcard application or an unsigned letter of application for a ballot that meets the requirements of this section if the officer submits with the application a signed statement that the covered voter in a hostile fire zone provided to the officer, either verbally or in writing, the information required to apply for a ballot.

(b) As used in this subsection (7), "covered voter in a hostile fire zone" means a covered voter, as that term is defined in section 1-8.3-102 (2)(a), who is located in an area that is designated as a hostile fire zone by the United States secretary of defense at the time he or she makes the request for a ballot.



§ 1-8.3-109. Timeliness of application for ballot

If an applicant wishes to receive a ballot by mail, the application shall be received no later than the close of business on the seventh day before the election.



§ 1-8.3-110. Transmission of unvoted ballots

(1) For an election described in section 1-8.3-103 for which this state has not received a waiver pursuant to section 579 of the federal "Military and Overseas Voter Empowerment Act", 52 U.S.C. sec. 20302 (g)(2), not later than forty-five days before the election, the election official in each jurisdiction charged with distributing a ballot and balloting materials shall transmit a ballot and balloting materials to all covered voters who by that date submit a valid ballot application.

(2) A covered voter who requests that a ballot and balloting materials be sent to the voter by electronic transmission may choose facsimile transmission or electronic mail delivery, or, if offered by the voter's jurisdiction, other electronic means. The election official in each jurisdiction charged with distributing a ballot and balloting materials shall transmit the ballot and balloting materials to the voter using the means of transmission chosen by the voter.

(3) If a ballot application from a covered voter arrives after the jurisdiction begins transmitting ballots and balloting materials to voters, the official charged with distributing a ballot and balloting materials shall transmit them to the voter within seventy-two hours after the receipt of the application.



§ 1-8.3-111. Timely casting of ballot

To be valid, a ballot shall be received by the appropriate local election official not later than the close of the polls, or the voter shall submit the ballot for mailing, electronic transmission, or other authorized means of delivery not later than 7:00 p.m. mountain time on the date of the election.



§ 1-8.3-112. Federal write-in absentee ballot

(1) A covered voter may use a federal write-in absentee ballot to vote for all offices and ballot measures in an election described in section 1-8.3-103.

(2) The covered voter may designate the candidate by writing in the name of the candidate or by writing in the name of a political party or political organization, in which case the ballot shall be counted for the candidate of that political party or political organization. Any abbreviation, misspelling, or other minor variation in the form of the name of the candidate, political party, or political organization shall be disregarded in determining the validity of the ballot as long as the intention of the covered voter can be ascertained.



§ 1-8.3-113. Transmission and receipt of ballot

(1) A covered voter who requested and received ballot materials by electronic transmission may also return the ballot by electronic transmission:

(a) In circumstances where another more secure method, such as returning the ballot by mail, is not available or feasible, as specified in rules promulgated by the secretary of state; or

(b) If the ballot is for a recall election conducted under article 12 of this code.

(2) A valid ballot cast in accordance with section 1-8.3-111 shall be counted if it is received by the close of business on the eighth day after an election at the address that the appropriate state or local election office has specified.

(3) If, at the time of completing a ballot and balloting materials, the voter has declared under penalty of perjury that the ballot was timely submitted, the ballot shall not be rejected as late.



§ 1-8.3-114. Declaration

A ballot shall include or be accompanied by the signed affirmation required by the federal "Uniformed and Overseas Citizens Absentee Voting Act", 52 U.S.C. sec. 20301 et seq.



§ 1-8.3-115. Use of covered voter's electronic-mail address

(1) The local election official shall request an electronic-mail address from each covered voter who registers to vote after May 13, 2011. An electronic-mail address provided by a covered voter shall not be made available to the public or any individual or organization other than an authorized agent of the local election official and is exempt from disclosure under article 72 of title 24, C.R.S. The address may be used only for official communication with the voter about the voting process, including transmitting ballots and election materials if the voter has requested electronic transmission, and verifying the voter's mailing address and physical location. The request for an electronic-mail address shall describe the purposes for which the electronic-mail address may be used and include a statement that any other use or disclosure of the electronic-mail address is prohibited.

(2) Unless a covered voter applies to be a permanent mail voter pursuant to section 1-13.5-1003, the covered voter who provides an electronic-mail address may request that the voter's application for a military-overseas ballot be considered a standing request for electronic delivery of a ballot for all elections held through December 31 of the year following the calendar year of the date of the application or another shorter period the voter specifies. An election official shall provide a military-overseas ballot to a voter who makes a standing request for each election to which the request is applicable. A covered voter who is entitled to receive a ballot for a primary election under this subsection (2) is entitled to receive a ballot for the general election.



§ 1-8.3-116. Publication of election notice

(1) At least one hundred days before a regularly scheduled election and as soon as practicable before an election not regularly scheduled, the secretary of state shall prepare an election notice to be used in conjunction with a federal write-in absentee ballot. The election notice shall contain a list of all of the federal and state offices that as of that date the secretary of state expects to be on the ballot on the date of the election. The notice shall also contain specific instructions for how a voter is to indicate on the federal write-in absentee ballot the voter's choice for each office to be filled and for each ballot measure to be contested. The secretary of state shall post the notice on the official website of the secretary of state.

(2) A covered voter may request a copy of an election notice. The county clerk and recorder shall send the notice to the voter by facsimile, electronic mail, or regular mail, as the voter requests.

(3) As soon as ballot styles are certified, and not later than the date ballots are required to be transmitted to voters under article 7.5 or 8 of this title, the secretary of state shall update the notice with the certified statewide ballot questions and candidates for each office.

(4) A county having one or more covered voters and that maintains a website shall provide a link to the election notice maintained on the secretary of state's official website.



§ 1-8.3-117. Covered voter may file complaint

Any covered voter alleging a grievance may file a complaint with the secretary of state as specified in section 1-1.5-105.



§ 1-8.3-118. Uniformity of application and construction

In applying and construing this article, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 1-8.3-119. Relation to electronic signatures in global and national commerce act

This article modifies, limits, and supersedes the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. sec. 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).






Article 8.5 - Provisional Ballots

§ 1-8.5-101. Provisional ballot - entitlement to vote

(1) At any election conducted pursuant to this title, a voter claiming to be properly registered but whose qualification or entitlement to vote cannot be immediately established upon examination of the registration list or upon examination of the records on file with the county clerk and recorder by election judges at the polling location is entitled to cast a provisional ballot in accordance with this article.

(2) An elector who desires to vote but does not show identification in accordance with section 1-7-110 (2) may cast a provisional ballot.

(3) Repealed.

(4) No elector shall be denied the right to cast a provisional ballot in any election held pursuant to this title.

(5) Any unaffiliated elector at a primary election may cast a regular party ballot upon requesting such ballot from an election judge in accordance with section 1-7-201 (2.3). Any unaffiliated elector at a primary election may also cast a regular party ballot upon openly declaring to the election judge the name of the political party with which the elector wishes to affiliate pursuant to section 1-2-218.5 or 1-7-201. Nothing in this section requires a minor political party to allow an unaffiliated elector to vote in the primary election of such political party.



§ 1-8.5-101.5. Electronic voting device - use for casting provisional ballot

(1) An electronic voting device may be used to cast a provisional ballot if the device is certified by the secretary of state for that purpose.

(2) If an electronic voting device that is certified for use with provisional ballots is used in an election, the designated election official shall determine whether electors casting provisional ballots shall use the electronic voting device or paper provisional ballots.



§ 1-8.5-102. Form of provisional ballot

(1) A provisional ballot shall contain text clearly identifying it as a provisional ballot.

(2) An elector casting a provisional ballot shall complete an affidavit and receive information and instructions on the voting and handling of provisional ballots. The secretary of state shall prescribe by rules promulgated in accordance with article 4 of title 24, C.R.S., the language of the affidavit, information, and instructions.

(3) Each polling location using paper provisional ballots must have on hand a sufficient number of provisional ballots in all ballot styles applicable to that polling location and a sufficient number of provisional ballot envelopes.



§ 1-8.5-103. Provisional ballot affidavit

(1) The provisional ballot affidavit shall contain language prescribed by the secretary of state by rule and shall include an attestation, a notice of perjury, a warning of the penalty for falsifying the affidavit, and information sufficient to verify the elector's eligibility to vote and to register the elector to vote or transfer the elector's registration.

(2) (a) The provisional ballot affidavit shall constitute a voter registration application for the voter for future elections. Any previous voter registration for the voter shall be cancelled pursuant to section 1-2-603 (1).

(b) This subsection (2) does not apply to an elector who casts a provisional ballot pursuant to section 1-8.5-101 (2).



§ 1-8.5-104. Voting procedure - provisional ballot

(1) An elector casting a provisional ballot shall complete and sign the provisional ballot affidavit and cast the ballot.

(2) The fact that an elector casts a provisional ballot shall be indicated on the signature card or pollbook next to the elector's name.

(3) The election judge shall examine the provisional ballot affidavit. If the election judge notices that the elector did not sign the affidavit, the election judge shall inform the elector that the provisional ballot will not be counted if the affidavit is not signed.

(4) If an elector who is casting a provisional ballot does not show identification as required by section 1-7-110 (2), the election official shall indicate on a space provided on the provisional ballot envelope that the elector did not show identification.

(5) If paper provisional ballots and envelopes are used in an election, the provisional ballot envelope containing the marked provisional ballot shall be deposited in a ballot container. All paper provisional ballots cast shall remain sealed in their envelopes for return to the county clerk and recorder or designated election official.

(6) After an elector casts a provisional ballot, the election official shall give the elector a written notice that an elector who casts a provisional ballot has the right to know whether the vote was counted and the reason if the provisional ballot was not counted. The notice shall specify the toll-free telephone number, internet website, or other free access system established by the secretary of state or the designated election official by means of which the elector may receive this information about the elector's provisional ballot.



§ 1-8.5-105. Verification of provisional ballot information - counting procedure

(1) In accordance with this section and using the procedures and databases prescribed by the secretary of state by rules promulgated in accordance with article 4 of title 24, C.R.S., the designated election official shall attempt to verify that an elector who cast a provisional ballot is eligible to vote. The designated election official or designee shall complete the preliminary verification of the elector's eligibility to vote before the ballot is counted in accordance with subsection (4) of this section.

(2) If the elector signs but does not fill in all the information requested on the provisional ballot affidavit, the ballot shall be counted only if the designated election official is able to determine that the elector was eligible to vote in the precinct and county.

(3) (a) If a provisional ballot affidavit is not signed, the designated election official shall send a letter to the elector within three days after the signature deficiency has been confirmed, but in no event later than two days after the election, informing the elector that the affidavit was not signed and that the provisional ballot cannot be counted unless the affidavit is signed. The letter shall state that the elector may come to the office of the county clerk and recorder to sign the provisional ballot affidavit no later than eight days after the election.

(b) If the elector does not sign the provisional ballot affidavit after receiving notice pursuant to paragraph (a) of this subsection (3), the provisional ballot shall not be counted.

(c) The designated election official shall retain a copy of the letter sent pursuant to paragraph (a) of this subsection (3).

(4) The designated election official shall determine the time for the verification and counting of provisional ballots to begin in accordance with rules promulgated by the secretary of state. A board appointed by the designated election official shall count all verified provisional ballots in accordance with the procedure prescribed by the designated election official in accordance with this title and the election rules of the secretary of state.

(5) The designated election official shall complete the verification and counting of all provisional ballots within ten days after a primary election and within fourteen days after a general, odd-year, or coordinated election. The designated election official shall count all regular ballots cast in an election before counting any provisional ballots.



§ 1-8.5-106. Counting of provisional ballots

If the designated election official verifies that an elector who cast a provisional ballot in accordance with this article is eligible to vote, the provisional ballot shall be counted. If the elector's registration cannot be verified, the ballot shall not be counted.



§ 1-8.5-110. Handling of provisional ballots - reporting of results

(1) Provisional ballots shall be kept separate from all other ballots and counted separately.

(2) If twenty-five or more provisional ballots are cast and counted in a county, the designated election official shall report the results of voting by provisional ballot as a separate total. If fewer than twenty-five provisional ballots are cast and counted, the results of voting by provisional ballot shall be included in the results of regular voting.

(3) Votes cast by provisional ballot shall not be included in any unofficial results reported and shall be reported only as part of the official canvass.

(4) The designated election official shall keep a log of each provisional ballot cast, each provisional ballot counted, and each provisional ballot rejected. The code for the acceptance or rejection of the provisional ballot as prescribed by the secretary of state shall be marked on the log. The designated election official shall keep all rejected provisional ballots in their unopened envelopes for no less than twenty-five months.



§ 1-8.5-111. Information system

For any election held on or after January 1, 2004, in which a provisional ballot is cast, the county clerk and recorder or designated election official shall establish a system allowing an elector who cast a provisional ballot to discover whether the ballot was counted and, if the ballot was not counted, the reason the ballot was not counted. The system shall provide access to this information at no cost to the voter by toll-free telephone call, internet website, or other suitable medium, in accordance with the federal "Help America Vote Act of 2002", Pub.L. 107-252. Information about a provisional ballot shall be disclosed only to the voter who cast the ballot.



§ 1-8.5-112. Rules

The secretary of state shall promulgate all appropriate rules in accordance with article 4 of title 24, C.R.S., for the purpose of ensuring the uniform application of this article.






Article 9 - Challenges

Part 1 - Challenges to Registration

§ 1-9-101. Challenge of illegal or fraudulent registration

(1) (a) Any registered elector may, by written challenge, protest against the registration of any person whose name appears in a county registration record. The written challenge shall state the precinct number, the name of the challenged registrant, the basis for such challenge, the facts supporting the challenge, and some documentary evidence to support the basis for the challenge, and shall bear the signature and address of the challenger. The written challenge and supporting evidence shall be filed with the county clerk and recorder no later than sixty days before any election. The county clerk and recorder shall notify the registrant of the challenge and shall set a time and place for a hearing to be held not later than thirty days after the filing of the challenge, at which hearing the challenged registrant shall have the opportunity to appear. The person challenging the registration shall appear and shall bear the burden of proof of the allegations in the challenge. The county clerk and recorder shall conduct the hearing and receive testimony and evidence, shall render a decision in accordance with paragraph (b) of this subsection (1) no later than five days thereafter, and shall notify both parties of the decision.

(b) In rendering a decision, the county clerk and recorder has the following options:

(I) If the county clerk and recorder finds sufficient evidence to support the allegations in the challenge, he or she shall cancel the registered elector's name from the statewide voter registration system; or

(II) (Deleted by amendment, L. 2013.)

(III) If the county clerk and recorder finds no evidence or insufficient evidence to support the allegations in the challenge, he or she shall deny the challenge to cancel the registered elector's name from the statewide voter registration system.

(2) All appeals from the decision of the county clerk and recorder shall be to the district court within three days after the decision is issued. The appellant shall file in the district court a verified petition setting forth the facts presented at the hearing, the decision of the county clerk and recorder, and the basis for the appeal. Within twenty-four hours, the clerk of the district court shall mail to the other party a notice of the appeal and the time set for hearing, which shall be not less than three days nor more than five days after the date of filing.

(3) The court shall hear the testimony and other evidence and investigate summarily and, within forty-eight hours after the close of the evidence, determine whether or not the charges are sustained. Only competent legal evidence may be received at the hearing or considered by the court, and no name registered in accordance with law shall be canceled from the statewide voter registration system unless it is proven that the challenged person does not reside at the address provided by the person at the time of registration. No presumption may be made against any person whose registration is challenged merely because of the failure of that person to attend the hearing. The court has the power to subpoena any person as a witness at the hearing and make any necessary investigation to ascertain the truth of any of the charges in the petition if the method of the investigation does not cause unnecessary delay or interfere with the final disposition of the cause within the time provided for in this section. The hearing on any petition is summary and final and is not subject to delay. At the close of the hearing, the court shall announce the names in the petition as to which the charges have been sustained and shall direct the clerk of the court to certify forthwith to the county clerk and recorder the lists of names of those persons, with their addresses, arranged alphabetically and according to precinct. The county clerk and recorder, upon receipt of the list from the court, shall forthwith cancel those names from the statewide voter registration system for the proper precinct with the notation that the names were canceled pursuant to court order, giving the date of the order. The decision of the court is final, and no appeal lies to any other court; except that the supreme court, in the exercise of its discretion, may review any such proceedings in a summary way.






Part 2 - Challenges to Voting

§ 1-9-201. Right to vote may be challenged

(1) (a) A person's right to vote at a polling location or in an election may be challenged.

(b) If a person whose right to vote is challenged at a polling location refuses to answer the questions asked or sign the challenge form in accordance with section 1-9-203 or take the oath pursuant to section 1-9-204, the person shall be offered a provisional ballot. If the person casts a provisional ballot, the election judge shall attach the challenge form to the provisional ballot envelope and indicate "Challenge" on the provisional ballot envelope.

(2) An election judge shall challenge any person intending to vote who the judge believes is not an eligible elector. In addition, challenges may be made by watchers or any eligible elector of the precinct.

(3) A challenge at a polling location shall be made in the presence of the person whose right to vote is challenged.



§ 1-9-202. Challenge to be made by written oath

Each challenge shall be made by written oath, shall set forth the name of the person challenged and the specific factual basis for the challenge of the person's right to vote, and shall be signed by the challenger under penalty of perjury in the second degree, as specified in section 1-13-104. The election judges shall forthwith deliver all challenges to the designated election official. No oral challenge shall be permitted.



§ 1-9-203. Challenge questions asked person intending to vote

(1) (Deleted by amendment, L. 2005, pp. 1420, 1455, § § 42, 42, effective June 6, 2005.)

(2) If the person is challenged as not eligible because the person is not a citizen, an election judge shall ask the following question:

(a) Are you a citizen of the United States?

(b) (Deleted by amendment, L. 93, p. 1432, § 109, effective July 1, 1993.)

(3) If the person is challenged as not eligible because the person has not resided in this state for twenty-two days immediately preceding the election, an election judge shall ask the following questions:

(a) Have you resided in this state for the twenty-two days immediately preceding this election?

(b) Have you been absent from this state during the twenty-two days immediately preceding this election, and during that time have you maintained a home or domicile elsewhere?

(c) If so, when you left, was it for a temporary purpose with the intent of returning, or did you intend to remain away?

(d) Did you, while absent, look upon and regard this state as your home?

(e) Did you, while absent, vote in any other state or any territory of the United States?

(4) If the person is challenged as not eligible because the person will not be eighteen years of age or older on or before election day, an election judge shall ask the following question: To the best of your knowledge and belief, will you be eighteen years of age or older on election day?

(5) If the person is challenged as not eligible because the person is not a property owner or the spouse or civil union partner of a property owner, an election judge shall ask the following questions:

(a) Are you a property owner or the spouse or civil union partner of a property owner in this political subdivision and therefore eligible to vote?

(b) What is the address or, for special district elections where an address is not available, the location of the property which entitles you to vote in this election?

(6) An election judge shall put all other questions to the person challenged as may be necessary to test the person's qualifications as an eligible elector at the election.

(7) If the person challenged answers satisfactorily the questions asked in accordance with this section and signs the oath pursuant to section 1-9-204, the election judge shall offer the person challenged a regular ballot, and the challenger may withdraw the challenge. The election judge shall indicate in the proper place on the challenge form whether the challenge was withdrawn or whether the challenged elector refused to answer the questions and left the polling location without voting a provisional ballot.



§ 1-9-204. Oath of challenged elector

(1) An election judge shall tender an oath substantially in the following form: "I do solemnly swear or affirm that I have fully and truthfully answered all questions that have been put to me concerning my place of residence and my qualifications as an eligible elector at this election. I further swear or affirm that I am a citizen of the United States; that I will be of the age of eighteen years or older on election day; that I have been a resident of this state for at least twenty-two days immediately preceding this election and have not maintained a home or domicile elsewhere; that I am a registered elector in this precinct; that I am eligible to vote at this election; and that I have not previously voted at this election."

(2) After the person has taken the oath or affirmation, a regular ballot shall be given to the person and an election judge shall write "sworn" on the pollbooks at the end of the person's name.



§ 1-9-207. Challenges of ballots cast by mail

The ballot of any elector that has been cast by mail may be challenged using a challenge form signed by the challenger under penalty of perjury setting forth the name of the person challenged and the basis for the challenge. Challenged ballots, except those rejected for an incomplete or incorrect affidavit by an elector on the returned mail ballot envelope, forgery of a deceased person's signature on a mail ballot affidavit, or submission of multiple ballots, shall be counted. The election judges shall forthwith deliver all challenges, together with the affidavits of the persons challenged, to the county clerk and recorder or designated election official, as applicable.



§ 1-9-208. Challenges of provisional ballots

The ballot of any provisional voter may be challenged using a challenge form signed by the challenger under penalty of perjury setting forth the name of the person challenged and the basis for the challenge. Challenged provisional ballots, except those rejected for an incomplete, incorrect, or unverifiable provisional ballot affidavit, forgery of a deceased person's signature on a mail-in or mail ballot affidavit, or submission of multiple ballots, shall be counted if the other requirements for counting provisional ballots are satisfied. The election judges shall deliver all challenges, together with the affidavits of the persons challenged, to the county clerk and recorder or the designated election official.



§ 1-9-209. Challenges delivered to district attorney

The county clerk and recorder or designated election official shall forthwith deliver a challenge that is not withdrawn, along with the affidavit of the elector on the mail-in, provisional ballot, or mail ballot return envelope, to the district attorney for investigation and action. When practicable, the district attorney shall complete the investigation within ten days after receiving the challenge.



§ 1-9-210. Copy of challenge delivered to elector

When a challenge is made to a person who cast a mail ballot or provisional ballot and the person was not present at the time of the challenge, the county clerk and recorder or designated election official shall notify and mail a copy of the challenge to the person challenged in accordance with the rules of the secretary of state.






Part 3 - Provisional Ballots






Article 10 - Survey of Returns

Part 1 - Survey of Returns - Partisan Elections

§ 1-10-101. Canvass board for partisan elections - appointment, fees, oaths

(1) (a) At least fifteen days before any primary, general, congressional vacancy, or special legislative election, the county chairpersons of each of the two major political parties in each county shall certify to the county clerk and recorder, in the manner prescribed by such clerk and recorder, the appointment of one or more registered electors to serve as a member of the county canvass board. The appointees, together with the county clerk and recorder, constitute the county canvass board. Each minor political party whose candidate is on the ballot and each unaffiliated candidate whose name is on the ballot in such election may designate, in the manner prescribed by such clerk and recorder, one watcher to observe the work of the county canvass board.

(b) If for any reason an appointee to the county canvass board refuses, fails, or is unable to serve, the appointee shall notify the county clerk and recorder. The county clerk and recorder, by the speediest and most convenient method, shall notify the county chairperson of the political party to which the appointee belongs. The county chairperson shall forthwith appoint another person to the county canvass board. If the political party has no county chairperson or vice-chairperson or if a vacancy in the appointment occurs on the date of the meeting of the county canvass board so that there can be no specific compliance with the provisions of this section, the county clerk and recorder shall make the appointment or shall fill the vacancy as nearly in compliance with the intention of this section as possible.

(2) Each canvass board appointee shall receive a minimum fee of fifteen dollars for each day of service. The fee shall be set by the county clerk and recorder and shall be paid by the county for which the service is performed.

(3) Prior to assuming their duties, the members of the canvass board shall swear or affirm the following: "I, ...................., do solemnly swear (or affirm) that I am a registered elector in precinct ...., in the county of ....................; that I am a registered member of the ............. party as shown in the statewide voter registration system; and that I will faithfully perform the duties required of a member of the county canvass board."

(4) Any individual serving on a canvass board pursuant to this article is immune from liability in any proceeding that is based on an act or omission of the individual if:

(a) He or she was acting in good faith and within the scope of his or her official functions or duties as specified in this article; and

(b) The violation was not caused by willful or intentional misconduct on the part of the individual.



§ 1-10-101.5. Duties of the canvass board

(1) The canvass board shall:

(a) Reconcile the ballots cast in an election to confirm that the number of ballots counted in that election does not exceed the number of ballots cast in that election;

(b) Reconcile the ballots cast in each precinct in the county to confirm that the number of ballots cast does not exceed the number of registered electors in the precinct; and

(c) Certify the abstract of votes cast in any election and transmit the certification to the secretary of state. A majority of canvass board members' signatures shall be sufficient to certify the abstract of votes cast in any election. When unable to certify the abstract of votes by the majority of the board for any reason, the canvass board shall transmit the noncertified abstract of votes to the secretary of state along with a written report detailing the reason for noncertification.



§ 1-10-102. Official abstract of votes cast - certification

(1) No later than the thirteenth day after a primary election and no later than the seventeenth day after any other election coordinated by the county clerk and recorder, the canvass board shall complete its duties.

(2) (Deleted by amendment, L. 99, p. 479, § 4, effective July 1, 1999.)

(3) If a recount is held and the vote result changes, the county canvass board shall prepare and certify an amended official abstract of votes cast. If the vote result does not change after the recount, the county canvass board shall include a statement to that effect in the official abstract of votes cast.



§ 1-10-103. Transmitting returns to the secretary of state - total of results

(1) Immediately after the official abstract of votes cast has been certified and no later than the thirteenth day after a primary election and the eighteenth day after a general election, the county clerk and recorder shall transmit to the secretary of state the portion of the abstract of votes cast that contains the statewide abstract of votes cast.

(2) No later than the twentieth day after a primary election and no later than the thirtieth day after any other election, the secretary of state shall compile and total the returns received from all counties for all candidates, ballot issues, and ballot questions certified by the secretary of state, determine if a recount of any office, ballot issue, or ballot question is necessary, and order the appropriate recounts, if any.

(3) Each county clerk and recorder shall transmit a list of the names of those candidates elected to county offices to the secretary of state no later than the sixteenth day after the election.



§ 1-10-104. Imperfect returns - corrections

(1) If, in the course of their duties, the canvass board or the secretary of state finds that the method of making or certifying returns from any precinct, county, or district does not conform to the requirements of law, the returns shall nevertheless be canvassed if they are sufficiently explicit in showing how many votes were cast for each candidate, ballot question, or ballot issue.

(2) If the canvass board or the secretary of state finds a clerical error or omission in the returns, the county clerk and recorder, after consultation with the election judges, shall make any correction required by the facts of the case. The election judges shall sign and submit to the canvass board any documentation required for any explanation or verification of the additions or corrections. The canvass board may adjourn from day to day for the purpose of obtaining the additions or corrections.



§ 1-10-104.5. Rules

The secretary of state shall promulgate rules in accordance with article 4 of title 24, C.R.S., for the purpose of establishing equitable uniformity in the appointment and operation of canvass boards.



§ 1-10-105. Election results - certification by secretary of state

(1) After receiving the final abstracts of votes cast for all elections from the counties, including any recounts, the secretary of state shall prepare and certify the official statewide election results for all candidates, ballot issues, and ballot questions that the secretary of state certified for the ballot. For each contest, the certified election results must show the total number of votes received, with subtotals for each county in which the candidate was on the ballot, and the ballot wording for each ballot issue and ballot question.

(2) In the event of tie votes, the secretary of state shall include the method of resolving votes and the final result in the statewide abstract of votes cast.

(3) (Deleted by amendment, L. 99, p. 480, § 7, effective July 1, 1999.)

(4) In the event that an accurate and verifiable determination of the count cannot be made and therefore the secretary of state is unable to certify the election of any candidate, the secretary shall issue a report indicating the nature of the irregularity rather than issue a certification.

(5) The secretary of state shall publish on a biennial basis an official abstract of votes cast for all statewide elections held in the year of the general election and include the odd-number year immediately preceding that general election. The abstract shall contain the following information:

(a) All information included in the statewide abstract of votes cast, as provided in subsection (1) of this section;

(b) The names of candidates elected to county offices and the offices for which they were elected, as furnished by the county clerk and recorders;

(c) The reconciled total number of active, registered voters in each county on election day;

(d) Based on the total number of registered voters, the percent of voter turnout in each county; and

(e) Any other information that the secretary of state determines would be interesting or useful to the electorate or other elected officials.

(6) Upon the request of a county clerk and recorder, the secretary of state shall furnish a copy of the complete official biennial statewide abstract of votes to the county clerk and recorder, at no charge, no later than June of the odd-numbered year immediately following the general election.



§ 1-10-106. Summary of election results - statewide elections - early voting

(1) (a) Within sixty days after a statewide election, the designated election official shall prepare and make available to the public a statement of the total number of votes cast in the election for each candidate and for and against each ballot issue and ballot question on the ballot certified by the designated election official pursuant to section 1-5-203.

(b) and (c) Repealed.

(2) The designated election official may charge a fee for a copy of the statement prepared pursuant to this section in an amount not to exceed the actual cost of making the copy.

(3) The designated election official shall retain all materials used to compile the statement required by this section for a period of at least twenty-five months.






Part 2 - Survey of Returns - Nonpartisan Elections

§ 1-10-201. Canvass of nonpartisan elections

(1) Except as provided for special districts in subsection (1.5) of this section, at least fifteen days before any nonpartisan election that is not coordinated by the county clerk and recorder, the governing body or bodies that called the election shall appoint two registered electors of the political subdivision to serve as members of the canvass board. One of the two persons appointed may be a member of the governing body. The persons so appointed and the designated election official constitute the canvass board for the election. If the election is coordinated between two or more governing bodies, the canvass board shall be appointed in accordance with the intergovernmental agreement between the governing bodies.

(1.5) Unless otherwise directed by the board of directors of a special district, at least fifteen days before any regular special district election, the designated election official shall appoint at least one member of the board of such district and at least one eligible elector of the special district who is not a member of such board to assist the designated election official in the survey of returns. The persons so appointed and the designated election official constitute the board of canvassers for the election.

(2) To the fullest extent possible, no member of the canvass board nor the member's spouse or civil union partner shall have a direct interest in the election.

(3) If for any reason any person appointed as a member of the canvass board refuses, fails, or is unable to serve, that appointed person shall notify the designated election official, who shall appoint another person with the same qualifications, if available, to the canvass board.

(4) Each canvass board member who is not a member of the governing body shall receive a minimum fee of fifteen dollars for each day of service. The fee shall be set by the designated election official and shall be paid by the political subdivision for which the service is performed.

(5) Prior to assuming their duties, the members of the canvass board shall swear or affirm the following: "I, ------------, do solemnly swear (or affirm) that I am a registered elector in the county of ------------ and of the state of Colorado and that I will faithfully perform the duties required of a member of the canvass board."



§ 1-10-202. Canvass of votes in coordinated elections

For any election coordinated by the county clerk and recorder, the canvass board shall be appointed in accordance with the intergovernmental agreement between the governing bodies holding the election.



§ 1-10-203. Official abstract of votes cast - nonpartisan elections

(1) No later than seventeen days after an election, the canvass board shall certify to the designated election official the official abstract of votes cast for all candidates, ballot issues, and ballot questions in that election.

(2) If the election is canceled pursuant to section 1-5-208, the designated election official shall note the cancellation and the declared winner on the certified statement of results and the abstract of votes cast, if one is prepared.

(3) If a recount is held and the result of the election changes after the recount, the canvass board shall prepare and certify an amended official abstract of votes cast. If the result of an election subject to a recount does not change after such recount, the canvass board shall include a statement of that fact in the abstract of votes cast.



§ 1-10-204. Imperfect returns

If the canvass board finds that the method of making or certifying returns from any precinct does not conform to the requirements of law, the returns of the votes cast in that precinct shall nevertheless be canvassed if the returns are sufficiently explicit to enable the canvass board to determine how many votes were cast for each candidate, ballot question, or ballot issue.



§ 1-10-205. Corrections

If the canvass board finds a clerical error or omission in the returns, the board shall consult with the election judges from whom the returns were received to resolve the discrepancies. The election judges shall submit to the canvass board any documentation for verification of the additions and corrections, and the canvass board shall make any additions and corrections required by the facts of the case. The canvass board may adjourn from day to day for the purpose of obtaining the corrections and additions.






Part 3 - Recounts






Article 10.5 - Recounts

§ 1-10.5-101. Recounts required - expenses

(1) (a) (Deleted by amendment, L. 2001, p. 1265, § 1, effective June 5, 2001.)

(b) A recount of any election contest shall be held if the difference between the highest number of votes cast in that election contest and the next highest number of votes cast in that election contest is less than or equal to one-half of one percent of the highest vote cast in that election contest. If there is more than one person to be elected in an election contest, a recount shall be held if the difference between the votes cast for the candidate who won the election with the least votes and the candidate who lost the election with the most votes is less than or equal to one-half of one percent of the votes cast for the candidate who won the election with the least votes. A recount shall occur only after the canvass board certifies the original vote count.

(2) Except as provided in section 1-10.5-106, any expenses incurred in conducting a recount in any political subdivision shall be paid by the entity that certified the candidate, ballot question, or ballot issue for the ballot. Members of the canvass board who assist in any recount shall receive the same fees authorized for counting judges in section 1-6-115.



§ 1-10.5-102. Recounts for congressional, state, and district offices, state ballot questions, and state ballot issues

(1) If the secretary of state determines that a recount is required for the office of United States senator, representative in congress, any state office or district office of state concern, any state ballot question, or any state ballot issue certified for the ballot by the secretary of state, the secretary of state shall order a complete recount of all the votes cast for that office, state ballot question, or state ballot issue no later than the thirtieth day after the election.

(2) The secretary of state shall notify the county clerk and recorder of each county involved by registered mail and facsimile transmission of a public recount to be conducted in the county at a place prescribed by the secretary of state. The recount shall be completed no later than the thirtieth day after any election. The secretary of state shall promulgate and provide each county clerk and recorder with the necessary rules and regulations to conduct the recount in a fair, impartial, and uniform manner, including provisions for watchers during the recount. Any rule or regulation concerning the conduct of a recount shall take into account the type of voting system and equipment used by the county in which the recount is to be conducted.

(3) (a) Prior to any recount, the canvass board shall choose at random and test voting devices used in the candidate race, ballot issue, or ballot question that is the subject of the recount. The board shall use the voting devices it has selected to conduct a comparison of the machine count of the ballots counted on each such voting device for the candidate race, ballot issue, or ballot question to the corresponding manual count of:

(I) In the case of an election taking place in a county prior to the date the county has satisfied the requirements of section 1-5-802, the ballots; or

(II) For an election taking place in a county on or after the date the county has satisfied the requirements of section 1-5-802, the voter-verified paper records.

(b) If the results of the comparison of the machine count and the manual count in accordance with the requirements of subparagraph (I) or (II) of paragraph (a) of this subsection (3) are identical, or if any discrepancy is able to be accounted for by voter error, then the recount may be conducted in the same manner as the original ballot count. If the results of the comparison of the machine count and the manual count in accordance with the requirements of subparagraph (I) or (II) of paragraph (a) of this subsection (3) are not identical, or if any discrepancy is not able to be accounted for by voter error, a presumption shall be created that the voter-verified paper records will be used for a final determination unless evidence exists that the integrity of the voter-verified paper records has been irrevocably compromised. The secretary of state shall decide which method of recount is used in each case, based on the secretary's determination of which method will ensure the most accurate count, subject to judicial review for abuse of discretion. Nothing in this subsection (3) shall be construed to limit any person from pursuing any applicable legal remedy otherwise provided by law.

(c) The secretary of state shall promulgate such rules, in accordance with article 4 of title 24, C.R.S., as may be necessary to administer and enforce any requirement of this section, including any rules necessary to provide guidance to the counties in conducting the test of voting devices for the recount required by paragraph (a) of this subsection (3). The rules shall account for:

(I) The number of ballots cast in the candidate race, ballot issue, or ballot question that is the subject of the recount;

(II) An audit of each type of voting device utilized by the county in the candidate race, ballot issue, or ballot question that is the subject of the recount; and

(III) The confidentiality of the ballots cast by the electors in the candidate race, ballot issue, or ballot question that is the subject of the recount.



§ 1-10.5-103. Recount for other offices, ballot issues, and ballot questions in an election coordinated by county clerk and recorder

In any election coordinated by the county clerk and recorder, if it appears, as evidenced by the official abstract of votes cast, that a recount is required for any office, ballot question, or ballot issue not included in section 1-10.5-102, the county clerk and recorder shall order a recount of the votes cast for the office, ballot question, or ballot issue. Any recount of the votes shall be completed no later than the thirtieth day after the election. A political subdivision that referred a ballot issue or ballot question to the electors may waive the automatic recount provisions of this section if the ballot issue or ballot question fails by giving written notice to the county clerk and recorder within fourteen days after the primary election or eighteen days after any other election.



§ 1-10.5-104. Recount for nonpartisan elections not coordinated by county clerk and recorder

If it appears, as evidenced by the abstract of votes cast that a recount is required for any office, ballot question, or ballot issue, the designated election official shall order a recount of the votes cast for the office, the ballot issue, or ballot question no later than the twenty-fifth day after the election. Any recount under this section shall be completed no later than the fortieth day after the election.



§ 1-10.5-105. Notice of recount

Notice prior to the recount shall be given to all candidates and, in the case of a ballot issue or ballot question, any petition representative identified pursuant to section 1-40-113, any governing body, or any agent of an issue committee, if such committee is required to report contributions to the secretary of state pursuant to the "Fair Campaign Practices Act", article 45 of this title, that are affected by the result of the election. Notice shall be given by certified mail and by telephone, facsimile transmission, or personal service.



§ 1-10.5-106. Request for recount by interested party - definitions

(1) As used in this section, "interested party" means the candidate who lost the election, the political party or political organization of such candidate, any petition representative identified pursuant to section 1-40-113 for a ballot issue or ballot question that did not pass at the election, the governing body that referred a ballot question or ballot issue to the electorate if such ballot question or ballot issue did not pass at the election, or the agent of an issue committee that is required to report contributions pursuant to the "Fair Campaign Practices Act", article 45 of this title, that either supported a ballot question or ballot issue that did not pass at the election or opposed a ballot question or ballot issue that passed at the election.

(2) Whenever a recount is not required, an interested party may submit a notarized written request for a recount at the expense of the interested party making the request. This request shall be filed with the secretary of state, the county clerk and recorder, the designated election official, or other governing body that originally certified the candidate, ballot question, or ballot issue for the ballot within twenty-one days after a primary election and within thirty-one days after any other election. Such election official shall notify the political subdivision within which the election was held no later than the day following receipt of the request. Before conducting the recount, the election official who will conduct the recount shall determine the cost of the recount within one day of receiving the request to recount, notify the interested party that requested the recount of the cost, and collect the costs of conducting the recount. If the request is filed with the secretary of state, the secretary of state shall determine the cost of the recount by adding the individual amounts determined by the political subdivisions conducting the recount. The interested party that requested the recount shall pay the cost of the recount by certified funds to the election official with whom the request for a recount was filed within one day of receiving the election official's cost determination. The funds shall be placed in escrow for payment of all expenses incurred in the recount. If after the recount the result of the election is reversed in favor of the interested party that requested the recount or if the amended election count is such that a recount otherwise would have been required, the payment for expenses shall be refunded to the interested party that requested the recount. Any escrow amounts not refunded to the interested party that requested the recount shall be paid to the election officials who conducted the recount. Any recount of votes pursuant to this section shall be completed no later than the thirtieth day after the primary election and no later than the thirty-seventh day after any other election.



§ 1-10.5-107. Canvass board to conduct recount

(1) Any county clerk and recorder or governing body required to conduct a recount shall arrange to have the recount made by the canvass board who officiated in certifying the official abstract of votes cast. If any member of the canvass board cannot participate in the recount, another person shall be appointed in the manner provided by law for appointment of the members of the original board.

(2) Any canvass board making a recount under the provisions of this section may employ assistants and clerks as necessary for the conduct of the recount.

(3) The canvass board may require the production of any documentary evidence regarding any vote cast or counted and may correct the abstract of votes cast in accordance with its findings based on the evidence presented.

(4) At the conclusion of the recount, the canvass board shall make the returns of all partisan, nonpartisan, ballot issue, and ballot question elections to the designated election official and provide a copy to the persons or groups requesting the recount or notified of the recount pursuant to sections 1-10.5-105 and 1-10.5-106. The canvass board shall meet and issue an amended abstract of votes cast for the office, ballot issue, or ballot question that is the subject of the recount and deliver it to the designated election official.

(5) The designated election official shall notify the governing body of the results of the recount.



§ 1-10.5-109. Challenge of recount

(1) (a) Any interested party that requested a recount of a county, state, national, or district office of state concern or any party to such recount that has reasonable grounds to believe that the recount is not being conducted in a fair, impartial, and uniform manner may apply to the district court of the city and county of Denver for an order requiring the county clerk and recorder to stop the recount and to give the secretary of state access to all pertinent election records used in conducting the recount, and requiring the secretary of state to conduct the recount. The county clerk and recorder shall be an official observer during any recount conducted by the secretary of state.

(b) Any interested party that requested a recount of any other local office, ballot question, or ballot issue or any party to such recount that has reasonable grounds to believe that the designated election official is not conducting the recount in a fair, impartial, and uniform manner may apply to the district court for the political subdivision for an order requiring the designated election official to stop the recount and to give the appropriate official who will take over conducting the recount access to all pertinent election records, and requiring the appropriate official to conduct the recount. If the county clerk and recorder is not the designated election official, then the county clerk and recorder is the appropriate official to conduct the recount. If the county clerk and recorder is the designated election official, then the secretary of state is the appropriate official to conduct the recount. The designated election official shall be an official observer during any recount conducted pursuant to this subsection (1).

(2) All expenses incurred by the secretary of state in conducting a recount pursuant to subsection (1) of this section shall be paid from the state general fund. Expenses incurred prior to a court order requiring the secretary of state to conduct the recount shall be paid by the county or political subdivision conducting the recount.






Article 11 - Certificates of Election and Election Contests

Part 1 - Tie Votes and Certificates of Election

§ 1-11-101. Tie votes at partisan elections

(1) If at any general or congressional vacancy election, after all recounts have been completed, any two or more pairs of joint candidates for the offices of governor and lieutenant governor or if two or more candidates for the offices of secretary of state, state treasurer, or attorney general tie for the highest number of votes for the same office, one of the pairs or one of the individual candidates shall be chosen by the two houses of the general assembly on a joint ballot.

(2) If at any general or congressional vacancy election, after all recounts have been completed, any two or more persons tie for the highest number of votes for presidential electors, for United States senator, for representative in congress, for regent of the university of Colorado, for member of the state board of education, for state senator or state representative, or for district attorney, the secretary of state shall proceed to determine by lot which of the candidates shall be declared elected. Reasonable notice shall be given to the candidates of the time when the election will be determined.

(3) If at any primary election, after all recounts have been completed, any two or more candidates for an office other than a county office of the same political party tie for the highest number of votes for the same office, the tie shall be resolved in a manner agreed upon by the tying candidates. In case the candidates fail to agree on the method of resolution within five days after the canvass is complete, the tie shall be resolved by lot to be cast as the secretary of state may determine.

(4) If at any primary election involving a county office, after all recounts have been completed, two or more candidates of the same political party tie for the highest number of votes for the same office, the canvass board shall determine by lot the person who shall be elected. The canvass board shall provide the candidates affected by the tie vote reasonable notice of the time when the election will be determined.



§ 1-11-102. Tie votes in nonpartisan elections

If any two or more candidates tie for the highest number of votes for the same office and if there are not enough offices remaining for all the candidates, the board of canvassers shall determine by lot the person who shall be elected. Reasonable notice shall be given to the candidates who are involved of the time when the election will be determined.



§ 1-11-102.5. Ballot issue and ballot question - majority required

If any ballot issue or ballot question is approved by less than a majority of the votes cast, the issue or question shall be considered to have failed.



§ 1-11-103. Certificates of election for nonpartisan, ballot issue, or ballot question elections

(1) Except in the case of offices for which a recount is required, immediately after the final abstract of votes cast for each office has been prepared and certified, the designated election official shall notify the candidates of their election to office. After any required bond and oath is filed, the designated election official shall make a formal certificate of election for each person who was elected and shall deliver the formal certificate to that person.

(2) Except in the case of ballot issues or ballot questions for which a recount is required, immediately after the abstract of votes cast for each ballot issue or ballot question has been prepared and certified, the designated election official shall notify the governing body of the political subdivision conducting the election and the petition representatives of a ballot issue or ballot question of the election result and shall make a certificate of the votes cast for and against each ballot issue and for and against each ballot question available for public inspection in the office of the designated election official for no less than ten days following the completion of the abstract of votes cast by the canvass board.

(3) The results of a special district election shall be certified to the division of local government within thirty days after the election as provided in section 32-1-104 (1), C.R.S. If an election is cancelled, the notice and a copy of the resolution of cancellation shall be filed with the division of local government.



§ 1-11-104. Certificates of election for county and precinct officers

Except in the case of offices for which a recount is required, immediately after the final abstract of votes cast for county and precinct officers has been prepared and certified, the county clerk and recorder shall make a certificate of election, or a certificate of nomination in the case of a primary election, for each person declared to be elected or nominated to each office and shall deliver the certificates to that person.



§ 1-11-105. Certificates of election for national, state, and district officers

Immediately after the results of an election have been certified pursuant to section 1-10-105 (1), the secretary of state shall make and transmit a certificate of election, certified under the secretary of state's seal of office, to each of the persons declared to be elected to national, state, and district offices of state concern and shall record in a book to be kept for that purpose each such certification. If the secretary of state is unable to certify the candidate elected to a state or district office of state concern, no such certification of election may be transmitted by the secretary of state until the candidate elected has been determined.



§ 1-11-106. Delivery of certified list of results

Upon the organization of the house of representatives, the secretary of state shall deliver to the speaker of the house a certified list of candidates elected to each state office and of each member elected to the general assembly showing the member's district. If the secretary of state is unable to certify the candidate elected to state office or the member elected to the general assembly from a particular district, the secretary of state shall also deliver a list of the state offices or districts for which no certification may be made. The speaker, upon receipt of the certified list and, if delivered, the list of offices and districts for which no certification may be made and before proceeding to other business, shall open and announce the results in the presence of a majority of the members of both houses of the general assembly, who shall assemble for that purpose in the chamber of the house of representatives. The person having the highest number of votes for any of the offices shall be declared duly elected by the presiding officer of the joint assembly. The two houses on joint ballot shall then resolve any tie votes which are on the certified list of results.



§ 1-11-107. Lists of presidential electors

The secretary of state shall prepare a certificate of election for each presidential elector who is elected at any general election. The governor shall sign and affix the seal of the state to the certificates and deliver one certificate to each elector on or before the thirty-fifth day after the general election.






Part 2 - Election Contests

§ 1-11-201. Causes of contest

(1) The election of any candidate to any office may be contested on any of the following grounds:

(a) That the candidate elected is not eligible to hold the office for which elected;

(b) That illegal votes were received or legal votes rejected at the polls in sufficient numbers to change the result of the election;

(c) That an election judge or canvass board has made an error in counting or declaring the result of an election that changed the result of the election;

(d) That an election judge, canvass board, or member of a canvass board has committed malconduct, fraud, or corruption that changed the result of the election; or

(e) That, for any reason, another candidate was legally elected to the office.

(2) For the purpose of this part 2, if the election or nomination of either the governor or lieutenant governor is found to be invalid for any reason, the finding shall not in any way be construed to invalidate the election or nomination of the other joint candidate.

(3) The result of any election to determine a ballot issue or ballot question may be contested on any of the following grounds:

(a) That illegal votes were received or legal votes were rejected at the polls in sufficient numbers to change the result of the election;

(b) That an election judge or canvass board has made an error in counting or declaring the result of an election that changed the result of the election; or

(c) That an election judge, canvass board, or member of a canvass board has committed misconduct, fraud, or corruption that changed the result of the election.

(4) In addition to the grounds set forth in subsection (3) of this section, the result of any election to determine a ballot issue that includes approval of the creation of any debt or other financial obligation may be contested if the notice required by section 1-7-908 is not provided in accordance with that section or contains any material misstatement of the information required to be set forth in the notice.



§ 1-11-202. Who may contest election

The election of any candidate or the results of an election on any ballot issue or ballot question may be contested by any eligible elector of the political subdivision.



§ 1-11-203. Contests arising out of primary elections

(1) All election contests arising out of a primary election, except contests for national or state offices, shall be summarily adjudicated by the district court sitting for the political subdivision within which a contest arises. The court which first acquires jurisdiction of any contest shall have original jurisdiction, subject to appellate review as provided by law and the Colorado appellate rules. In all cases involving contests for state offices, the supreme court shall take original jurisdiction for the purpose of summarily adjudicating any contest.

(2) Every contest shall be instituted by verified petition to the proper court, setting forth the grounds for the contest. The petition shall be filed and a copy served on the contestee within five days after the occurrence of the grounds of the contest. The contestee shall answer under oath within five days after service. If the petition cannot be personally served within the state on the contestee, service may be made by leaving a copy of the petition with the clerk of the court having original jurisdiction of the controversy or contest who shall search for the contestee so that an answer may be filed. Upon the expiration of the time for the answer, the court having jurisdiction of the contest shall forthwith set the matter for trial on the merits and shall summarily adjudicate it.



§ 1-11-203.5. Contests concerning ballot order or ballot title - ballot issue or ballot question elections

(1) Except for petitions for rehearing pursuant to section 1-40-107, all election contests arising out of a ballot issue or ballot question election concerning the order on the ballot or the form or content of any ballot title shall be summarily adjudicated by the district court sitting for the political subdivision within which the contest arises prior to the election. Except as otherwise provided in this section, the style and form of process, the manner of service of process and papers, the fees of officers, and judgment for costs shall be according to the rules and practice of the district court. The court that first acquires jurisdiction of any contest shall have exclusive jurisdiction. Before the district court is required to take jurisdiction of the contest, the contestor shall file with the clerk of the court a bond, with sureties, running to the contestee and conditioned to pay all costs, including attorneys fees, in case of failure to maintain the contest. The judge shall determine the sufficiency of the bond and, if sufficient, approve it.

(2) Every such contest shall be commenced by verified petition filed by the contestor to the proper court, setting forth the grounds for the contest and a proposed alternative order for the ballot or alternative form or content for the contested ballot title. The contestee shall be the state in the case of a statewide ballot issue or statewide ballot question or the political subdivision that proposed to place the contested ballot issue or ballot question on the ballot, as applicable, and the petition representative of an initiated measure. The petition shall be filed and a copy served on the contestee within five days after the title of the ballot issue or ballot question is set by the state or political subdivision and for contests concerning the order of a ballot, within five days after the ballot order is set by the county clerk and recorder and not thereafter. The designated election official or other authorized official, on behalf of the contestee and the proponent of an initiated measure, shall answer under oath within five days after service. Upon the expiration of the time for the answer, and following at least twenty-four hours advance notice of the date, time, and place of the adjudication given by the clerk of the court by letter, telephone, or fax to the contestor and contestee, the court having jurisdiction of the contest shall immediately set the matter for trial on the merits and shall adjudicate it within ten days of the date of filing of the answer by the contestee or expiration of the time for the answer.

(3) If the court finds that the order of the ballot or the form or content of the ballot title does not conform to the requirements of the state constitution and statutes, the court shall provide in its order the text of the corrected ballot title or the corrected order of the measures to be placed upon the ballot and shall award costs and reasonable attorneys fees to the contestor. If the court finds that the order of the ballot and the form and content of the ballot title conform to the requirements of the state constitution and statutes and further finds that the suit was frivolous as provided in article 17 of title 13, C.R.S., the court shall provide in its order an award of costs and reasonable attorneys fees to the contestee state or political subdivision and to the proponent of an initiated measure.

(4) Following entry of the order of the district court pursuant to this section, the ballot title shall be certified by the state or political subdivision to the county clerk and recorder, to be voted upon at the election as so certified unless the election on the ballot issue or ballot question is canceled in the manner provided by law. Notwithstanding any other provision of law, any appeal from an order of the district court entered pursuant to this section shall be taken directly to the supreme court, which shall decide the appeal as expeditiously as practicable.

(5) The procedure provided in this section shall be the exclusive procedure to contest or otherwise challenge the order of the ballot or the form or content of the ballot title.

(6) This section shall not apply to a ballot title for a statewide ballot issue or statewide ballot question that is set by a title setting board or court as provided by law.



§ 1-11-204. Contests for presidential elector

The supreme court has original jurisdiction for the adjudication of contests concerning presidential electors and shall prescribe rules for practice and proceedings for such contests. No justice of the court who is a contestor in the election contest shall be permitted to hear and determine the matter.



§ 1-11-205. Contests for state officers

(1) Proceedings to contest the election of any person declared elected governor, lieutenant governor, secretary of state, state treasurer, attorney general, member of the state board of education, or regent of the university of Colorado may be commenced by filing with the secretary of the senate, between the sixth and tenth legislative days of the first session of the general assembly after the day of the election, a notice of intention to contest the election, specifying the particular grounds on which the contestor means to rely. The contestor shall file with the secretary of the senate a bond, with sureties, running to the contestee and conditioned to pay all costs in case of failure to maintain the contest. The secretary of the senate shall determine the sufficiency of the bond, and, if it is sufficient, approve it.

(2) Upon the notice of intention being filed, and the bond being approved by the secretary of the senate, the general assembly shall determine by resolution on what day they will meet in joint session to take action in the contest.

(3) A certified copy of the notice filed by any contestor shall be served upon the contestee, together with a notice that the contestee is required to attend the joint session on the day fixed to answer the contest.



§ 1-11-206. Evidence in contests for state officers

On the hearing of any election contest for any of the offices named in section 1-11-205, the parties to the contest may introduce written testimony, taken in a manner prescribed by the joint session. No depositions shall be read in the hearing unless the opposite party had reasonable notice of the time and place of the taking of the deposition.



§ 1-11-207. Rules for conducting contests for state officers

(1) In conducting any election contest for any of the offices named in section 1-11-205, the following rules apply:

(a) On the appointed day and hour, the general assembly, with its proper officers, shall convene in joint session.

(b) The president of the senate shall preside; but, when the president is the contestee, the president pro tempore of the senate shall preside.

(c) The parties to the contest shall then be called by the secretary of the senate. If they answer, their appearance shall be recorded.

(d) The testimony of the contestor shall be introduced first, followed by the testimony of the contestee. After the testimony has been presented on both sides, the contestor or contestor's counsel may open the argument, and the contestee or counsel may then proceed to make a defense, and the contestor may be heard in reply.

(e) After the arguments by the parties are completed, any member of the joint session may offer the reasons for the member's intended vote. The session may limit the time for argument and debate.

(f) The secretary of the senate shall keep a regular journal of the proceedings. The decision shall be taken by a call of the members, and a majority of all the votes given shall prevail.



§ 1-11-208. Contests for state senator or representative

(1) The election of any person as a state senator or a member of the state house of representatives may be contested by any eligible elector of the district to be represented by the senator or representative. Each house of the general assembly shall hear and determine election contests of its own members. In furtherance of resolving such a contest, the house of the general assembly before which any contest is to be tried shall certify questions pursuant to section 1-11-208.5 to the office of administrative courts for referral to an administrative law judge.

(2) The contestor, within ten days after the completion of the official abstract of votes cast, shall file in the office of the secretary of state a verified statement of intention to contest the election, setting forth the name of the contestor, that the contestor is an eligible elector of the district, the name of the contestee, the office being contested, the time of the election, and the particular grounds for the contest, and shall serve a copy upon the contestee. The contestor shall file with the secretary of state a bond, with sureties, running to the contestee and conditioned to pay all costs in case of failure to maintain the contest. The secretary of state shall determine the sufficiency of the bond, and, if it is sufficient, approve it.

(3) The contestee, within ten days after personal service of the statement, shall file in the office of the secretary of state an answer, duly verified, admitting or specifically denying each allegation and containing any new matter or counterstatement which the contestee believes may entitle him or her to retain the seat in the general assembly to which elected. The contestee shall serve a copy upon the contestor.

(4) When the answer of the contestee contains new matter constituting a counterstatement, the contestor, within ten days after the service of the answer, shall file in the office of the secretary of state a reply admitting or specifically denying under oath each allegation contained in the counterstatement, and shall serve a copy upon the contestee.



§ 1-11-208.5. Certification of questions to administrative law judge

(1) The house of the general assembly in which any contest for senator or representative, as applicable, is to be tried shall certify questions to the office of administrative courts for referral to an administrative law judge. The questions shall relate exclusively to the election returns in the district and the number of votes cast for each of the candidates for the contested seat. No question may be certified regarding the eligibility or qualification of any person for the contested office.

(2) Upon certification pursuant to subsection (1) of this section, the house of the general assembly in which the contest is to be tried shall transmit to the administrative law judge any papers submitted by the secretary of state pursuant to section 1-11-210 or any other documents submitted to that house in connection with the election contest.

(3) The administrative law judge shall have jurisdiction to make findings of fact on the questions certified by a house of the general assembly pursuant to subsection (1) of this section. Further evidence upon the points specified in such questions may be submitted by the contestor, the contestee, or both, in such contest. The administrative law judge may take and consider such additional evidence but shall limit its findings of fact to the questions certified.

(4) Any issues of law or findings of fact decided in a prior judicial proceeding that affect a party that contests an election for state senator or representative pursuant to section 1-11-208 shall not be conclusive upon an administrative law judge conducting fact finding or making recommendations pursuant to this section.

(5) The administrative law judge shall hold a hearing within twenty days after the date that questions were certified to the administrative law judge pursuant to subsection (1) of this section. The administrative law judge's findings of fact and recommendations shall be completed not more than ten days after the date of the hearing. Such findings of fact and recommendations shall take precedence over all other business of the administrative law judge.

(6) (a) If the administrative law judge finds that, based on a preponderance of the evidence, an accurate and verifiable vote count can be determined in the contested district showing that a person had the highest number of votes cast in the district for the contested state senate or state house of representatives seat, the administrative law judge shall make recommendations to the house that certified the questions, including, but not limited to, that such person be seated as the senator or representative from the contested district.

(b) If the administrative law judge finds that, based on a preponderance of the evidence, irregularities in the votes cast or counted in the district for the contested state senate or state house of representatives seat both prevented an accurate and verifiable vote count and may have directly affected the outcome of the election, the administrative law judge shall make recommendations to the house that certified the questions, including, but not limited to, that such house further resolve the election contest or call a special legislative election pursuant to section 1-11-303.

(7) The administrative law judge shall transmit all the files and records of the proceedings to the presiding officer of the house in which the contest for senator or representative was filed.

(8) The administrative law judge's findings of fact and recommendations shall be final and not be subject to review by any other court.

(9) Upon receipt of such findings of fact and recommendations, the house in which the contest for senator or representative arose may take appropriate action, including, but not limited to:

(a) A trial of the election contest;

(b) Declaration of the duly elected member in the contested district in accordance with the findings of the administrative law judge; or

(c) Adoption of a resolution pursuant to section 1-11-302 calling for a special legislative election.



§ 1-11-209. Depositions in contests for state senator or representative

(1) Either party, at the time the statement or answer is served, may serve upon the adverse party reasonable notice of taking depositions to be used at trial of the contest for state senator or state representative. Immediately after joining issue of fact, both parties shall proceed with all reasonable diligence to take any depositions they may desire to use at trial. Nothing in this subsection (1) shall abridge the right of either party to take depositions upon reasonable notice prior to the joining of issue in relation to any of the matters in controversy; but a failure to take depositions before the joining of issue shall not be held as laches against either party to the contest.

(2) If, upon the completion of taking any depositions, the adverse party has any witnesses present before the officer taking the depositions whose testimony the adverse party may wish to use in rebuttal of the depositions, the adverse party may proceed immediately to take the deposition of the rebutting witness before the officer, upon giving written notice to the other party or the other party's attorney. The officer shall attach to the depositions a copy of the notice with proof of service and shall return the rebuttal depositions in the same manner provided for returning depositions in chief. The party taking a deposition shall pay all costs of taking the deposition and its return.

(3) The time for taking depositions to be used at trial of the contest shall expire three days prior to the meeting of the next general assembly. Both parties may take depositions at the same time, but neither party shall take depositions at more than one place at the same time. Nothing in this subsection (3) shall be construed to abridge the right of either house of the general assembly, upon good cause shown, to extend the time to take depositions, or to send for and examine any witness, or to take any testimony it may desire to use on trial of the contest, or to order a recount of the ballots if there has been an error in surveying the returns in any county or precinct.

(4) Any county or district judge of or for a county in the judicial district where a contested election case arises may issue subpoenas, compel the attendance of witnesses, take depositions, and certify depositions according to the rules of the district court.

(5) The officer before whom the depositions are taken, upon the completion thereof, shall certify the depositions immediately, shall enclose the depositions, and the notices for taking the depositions, and the proofs of service of the notices in an envelope, and shall seal and transmit the envelope by mail or in person by a sworn officer, to the secretary of state, with an endorsement showing the nature of the papers, the names of the contesting parties, and the house of the general assembly before which the contest is to be tried.



§ 1-11-210. Secretary of state to transmit papers in contests for state senator or representative

The secretary of state shall deliver the sealed envelope containing depositions, notices, and proofs of service, together with the statement of contestor, answer of contestee, and reply, to the presiding officer of the body in which the contest for senator or representative is to be tried, immediately upon the organization of the body or as soon thereafter as documents are received. The presiding officer, immediately upon receiving the documents, shall give notice to the body that the papers are in the officer's possession.



§ 1-11-211. Contests for district attorneys

The district court of the judicial district in which the contest for the office of district attorney arises has jurisdiction for the adjudication of contests for the office of district attorney. No district judge who is a contestor in any election contest shall be permitted to hear and determine the matter. In that case, the supreme court shall appoint a district judge to hear and decide the contest.



§ 1-11-212. Contests for county and nonpartisan officers - ballot issues and ballot questions

Contested election cases of county and nonpartisan officers and ballot issues and ballot questions shall be tried and decided by the district court for the county in which the contest arises. If a political subdivision is located in more than one county, the district court of either county may take jurisdiction.



§ 1-11-212.5. Contests concerning bond elections

Except as otherwise provided in this part 2, the result of an election on a ballot issue seeking approval to create any debt or other financial obligation may be contested based on the grounds set forth in section 1-11-201 (4) in the manner provided by this part 2 for contesting the result of any other election.



§ 1-11-213. Rules for conducting contests in district court

(1) The style and form of process, the manner of service of process and papers, the fees of officers, and judgment for costs and execution shall be according to the rules and practice of the district court.

(2) Change of venue may be taken from any district court for any cause in which changes of venue might be taken in civil or criminal actions. The decisions of any district court are subject to appellate review as provided by law and the Colorado appellate rules.

(3) Before the district court is required to take jurisdiction of the contest, the contestor shall file with the clerk of the court a bond, with sureties, running to the contestee and conditioned to pay all costs in case of failure to maintain the contest. The judge shall determine the sufficiency of the bond and, if it is sufficient, approve it.

(4) The contestor, within ten days after the official survey of returns has been filed with the designated election official, shall file in the office of the clerk of the district court a written statement of the intention to contest the election, setting forth the name of the contestor, that the contestor is an eligible elector of the political subdivision, the name of the contestee, the office or ballot issue or ballot question being contested, the time of the election, and the particular grounds for the contest. The statement shall be verified upon information and belief by the affidavit of the contestor or of an eligible elector of the political subdivision. If the contest is based upon a ballot issue or ballot question, the political subdivision or subdivisions for which the ballot issue or ballot question was decided shall be named as a contestee. If a written statement of intent to contest the election is filed more than ten days after the completion of the official survey of returns, no court shall have jurisdiction over the contest.

(5) The clerk of the district court shall then issue a summons in the ordinary form, in which the contestor shall be named as plaintiff and the contestee as defendant, stating the court to which the action is being brought, the political subdivision for which the contest is filed, and a brief statement of the grounds for contest as set forth in the contestor's statement. The summons shall be served upon the contestee and political subdivision in the same manner as other district court summonses are served in this state, within ten days after the statement of intention is filed.

(6) The contestee, within ten days after the service of the summons, shall file an answer with the clerk of court, which admits or specifically denies each allegation of the statement and asserts any counterstatement on which the contestee relies as entitling him or her to the office to which elected.

(7) If a contestor alleges the reception of illegal votes or the rejection of legal votes as the grounds for the contest, a list of the eligible electors who so voted or offered to vote shall be set forth in the statement of the contestor and likewise in the answer of contestee if the same grounds are alleged in the counterstatement.

(8) When the answer of the contestee contains a new matter constituting a counterstatement, within ten days after the answer is filed, the contestor shall file a reply with the clerk of court admitting or specifically denying, under oath, each allegation contained in the counterstatement.



§ 1-11-214. Trial and appeals in contests for county and nonpartisan elections

(1) Immediately after the issue is joined, the district judge shall set the date for trial, which shall be not more than twenty days nor less than ten days after the issue was joined. The trial shall take precedence over all other business of the court. Any depositions to be used in the trial may be taken upon four days' notice before any officer authorized to take depositions. The testimony at trial may be made orally or by depositions. The district judge shall cause the testimony to be taken in full and filed in the cause. The trial shall be conducted according to district court rules and practice.

(2) An appeal from the judgment may be taken to the supreme court, in the same manner as other cases tried in the district court. The appeal shall be filed, the bill of exceptions settled, the bond for costs executed and filed, and the record transmitted to the clerk of the supreme court within twenty days from the date the judgment is entered. The supreme court shall advance the case to the head of the calendar and shall hear and determine the matter with all reasonable dispatch.



§ 1-11-215. Recount in contests for county and nonpartisan elections

If, at trial of any election contest as provided in section 1-11-214 and this section, the statement or counterstatement alleges an error in the abstract of votes cast sufficient to change the result, the district judge has the power to order a recount of the ballots cast or the votes tabulated in the precincts in which the alleged error was made. The court may also require the production before it of witnesses, documents, records, and other evidence as may have or contain information regarding the legality of any vote cast or counted for either of the contesting candidates or a ballot issue or ballot question, or concerning the correct number of votes cast for a candidate or a ballot issue or ballot question. The court may order the returns corrected in accordance with the evidence presented and the court's findings.



§ 1-11-216. Judgment in contests for county and nonpartisan elections

The district court shall pronounce judgment on whether the contestee or any other person was legally elected to the contested office or on whether the ballot issue or ballot question was enacted. The court's judgment declaring a person elected entitles that person to take office when the term of office begins, upon proper qualification. If the judgment is against a contestee who has received a certificate, the judgment annuls the certificate. If the court finds that no person was legally elected, the judgment shall set aside the election and declare a vacancy in the office contested.



§ 1-11-216.5. Judgment in election contests - creation of financial obligation

The district court shall pronounce judgment on whether the approval of a ballot issue to create any debt or other financial obligation should be set aside based on the grounds set forth in section 1-11-201 (4).



§ 1-11-217. Costs of election contest

(1) A judgment against the contestor pursuant to the provisions of sections 1-11-211 and 1-11-212, concerning election of a candidate or determination of a ballot question, shall provide that the contestor is liable for all fees incurred in the contested election by all contestees, including reasonable costs and attorney fees.

(2) A judgment against the contestor pursuant to the provisions of sections 1-11-211 and 1-11-212, concerning the determination of a ballot issue, or pursuant to section 1-11-212.5, concerning the determination of a ballot issue that includes approval of the creation of any debt or other financial obligation, shall provide that the contestor is liable for all fees incurred in the contested election by all contestees, including reasonable costs and attorneys fees, but a judgment for costs and fees shall be awarded in favor of the state or a political subdivision only if the suit is ruled frivolous, as provided in article 17 of title 13, C.R.S.



§ 1-11-218. Violations by the governing body

(1) If the results of any county or nonpartisan election are disallowed as the result of a proceeding held pursuant to sections 1-11-211 and 1-11-212, the elector who instituted the proceedings may commence a civil action to recover costs and reasonable attorney fees from the governing body.

(2) If the result of any election approving the creation of any debt or other financial obligation is set aside as the result of a proceeding held pursuant to this part 2, the elector who instituted the proceeding may commence a civil action to recover costs and reasonable attorney fees from the governing body.






Part 3 - Special Legislative Election Procedure - Members of the General Assembly

§ 1-11-301. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Section 10 of article V of the Colorado constitution provides that each house of the general assembly shall judge the election and qualification of its members;

(b) Section 11 of article VII of the Colorado constitution authorizes the general assembly to pass laws to secure the purity of elections;

(c) In furtherance of these constitutional provisions and the plenary power of the general assembly, the general assembly may enact laws to enable a house of the general assembly to call a special legislative election in the event such house is unable to declare a person duly elected in a district as a member of the state senate or the state house of representatives because an accurate and verifiable vote count showing that the person has the highest number of votes cast in such district cannot be obtained from the general election returns.



§ 1-11-302. Causes of special legislative election

(1) The state senate or the state house of representatives, acting by resolution, may call a special legislative election for a state senate or house of representatives district following any general election pursuant to this part 3 if:

(a) The election of any person as a member of the state senate or the state house of representatives is contested pursuant to section 1-11-208; and

(b) A committee on credentials, a committee of reference, or an administrative law judge pursuant to section 1-11-208.5 recommends a special legislative election.

(2) Such resolution shall direct the secretary of state to give notice to the county clerk and recorder of each county in which such district is located to call a special legislative election for the entire district pursuant to section 1-11-303. Such resolution shall further specify that the candidates at such election shall, subject to the withdrawal of a candidate pursuant to section 1-11-306, be the same as the candidates on the ballot in such district for the state senate or the state house of representatives seat at the preceding general election from which the election contest arises.



§ 1-11-303. Call for special legislative election

(1) Within three days after receipt of a resolution calling for a special legislative election pursuant to section 1-11-302, the secretary of state shall make and deliver or transmit to the county clerk and recorder of each county in which the district for the contested state senate or house of representatives seat is located a written notice calling a special legislative election in said district. The secretary of state shall further specify the name and party of each candidate and the district number of the contested state senate or house of representatives seat. Except as otherwise provided in section 1-11-306, candidates shall be the same as the candidates on the ballot in such district for the state senate or house of representatives at the preceding general election from which the contest was filed pursuant to section 1-11-208.

(2) A special legislative election called pursuant to this section shall be held in the entire district for the contested state senate or state house of representatives seat and no precinct or precincts in the district may be excluded from such election.



§ 1-11-304. Date of election

Within three days after receipt of the secretary of state's notice pursuant to section 1-11-303, the county clerk and recorder or coordinated election official shall set a date for the special legislative election that is not less than forty-five days nor more than sixty days from the date of such receipt.



§ 1-11-305. Notice of special legislative election

The county clerk and recorder shall give notice of the special legislative election pursuant to section 1-5-205.



§ 1-11-306. Withdrawal from special legislative election

A candidate on the ballot at the special legislative election may withdraw his or her candidacy at any time after the notice of special legislative election given under section 1-11-305. The special legislative election shall be called and held notwithstanding such withdrawal; except that, if, at the close of business on the tenth day before such election, there is not more than one candidate on the ballot by reason of such withdrawal, the designated election official shall cancel the election and declare the candidate elected. Notice of such cancellation shall be made as provided in section 1-5-208 (6).



§ 1-11-307. Conduct of special legislative election

The special legislative election shall be conducted according to the provisions of articles 1 to 13 of this title.



§ 1-11-310. Survey of returns

(1) The board of canvassers for a special legislative election shall be organized as provided in section 1-10-101.

(2) The county clerk and recorder shall contact the secretary of state on election night with the unofficial count.

(3) The board of canvassers for a special legislative election shall commence a survey of the returns on the day following such election.

(4) The certified survey of returns shall be sent by certified mail or hand delivered to the secretary of state no later than the close of business on the fifth day after the special legislative election.

(5) Upon receipt of the certified survey of returns, the secretary of state shall issue a certificate of election to the candidate who received the highest number of votes and shall transmit a copy of the certificate to the appropriate house of the general assembly.



§ 1-11-311. Special legislative elections subject to "Fair Campaign Practices Act"

Special legislative elections conducted in accordance with this part 3 are subject to the appropriate sections of article 45 of this title.









Article 12 - Recall and Vacancies in Office

Part 1 - Recall From Office

§ 1-12-100.5. Definitions

As used in this part 1, and for purposes of article XXI of the state constitution, unless the context otherwise requires:

(1) "Approved as to form" means that the appropriate designated election official has reviewed the blank form of a petition and has approved the form as meeting the standards set forth in this article.

(2) "Circulated" means presented to an elector for the collection of a signature and other information required by this article.

(2.5) "Circulator" means a person who presents to other persons for possible signature a petition for recall as described in this article.

(3) "Committee" means the committee of signers described in section 1-12-108 (2).

(3.5) "Date for holding the election" means the first day on which recall ballots:

(a) Are to be made available to eligible electors at voter service and polling centers pursuant to the election plan approved under section 1-12-114 (1)(a); and

(b) May be accepted for processing by a designated election official.

(4) "Elected officer" means any person elected to public office or appointed to fill a vacancy in an elected position of public office.

(5) "Designated election official" means the secretary of state, a county clerk and recorder, or other election official as provided by article XXI of the state constitution.

(6) "Fails to qualify" means not satisfying the constitutional or statutory qualifications for office, whether by reason of age, citizenship, residency, or sufficient number of valid nomination petition signatures required by section 1-12-117 (3).

(7) "Fully adjudicated" means to have been decided by a final judgment by a court of competent jurisdiction and from which there can be no appeal.

(8) "Recall petition entity" means a person, as defined in section 2-4-401, C.R.S., that provides compensation to a circulator to circulate a recall petition.



§ 1-12-101. Elected officers subject to recall

Every elected officer of this state or any political subdivision thereof is subject to recall from office at any time by the eligible electors entitled to vote for a successor to the incumbent. The recall of any state officer shall be governed by the recall of state officers procedure set forth in this article.



§ 1-12-102. Limitations

(1) No recall petition shall be circulated or filed against any elected officer until the officer has actually held office for at least six months following the last election; except that a recall petition may be filed against any member of the general assembly at any time after the fifth day following the convening and organizing of the general assembly after the election.

(2) After one recall petition and election, no further petition may be filed against the same state or county officer during the term for which the officer was elected, unless the petitioners signing the petition equal fifty percent of the votes cast at the last preceding general election for all of the candidates for the office held by the officer.

(3) After one recall petition and election, no further petition shall be filed against the same nonpartisan officer during the term for which the officer was elected, unless the petitioners signing the petition equal one and one-half times the number of signatures required on the first petition filed against the same officer, until one year has elapsed from the date of the previous recall election.

(4) No recall petition shall be circulated or filed against any elected officer whose term of office will expire within six months.



§ 1-12-103. Petition for recall - statement of grounds

Eligible electors of a political subdivision may initiate the recall of an elected official by signing a petition which demands the election of a successor to the officer named in the petition. The petition shall contain a general statement, consisting of two hundred words or less, stating the ground or grounds on which the recall is sought. The general statement may not include any profane or false statements. The statement is for the information of the electors who are the sole and exclusive judges of the legality, reasonableness, and sufficiency of the ground or grounds assigned for the recall. The ground or grounds are not open to review.



§ 1-12-104. Signatures required for state and county officers

(1) A petition to recall a state or county officer shall be signed by eligible electors equal in number to twenty-five percent of the entire vote cast at the last preceding general election for all candidates for the office which the incumbent sought to be recalled occupies.

(2) If more than one person is required by law to be elected to fill the office to which the person sought to be recalled is an incumbent, then the petition shall be signed by eligible electors entitled to vote for a successor to the incumbent sought to be recalled equal in number to twenty-five percent of the entire vote cast at the last preceding general election for all candidates for the office to which the incumbent sought to be recalled was elected, the entire vote being divided by the number of all officers elected to the office at the last preceding general election.



§ 1-12-105. Signatures required for school district officers

A petition to recall a school district officer shall be signed by eligible electors of the school district equal in number to at least forty percent of those electors who voted in such district in the last preceding election at which the director to be recalled was elected as indicated by the pollbook or abstract for such election. If no such election was held, the petition shall be signed by eligible electors of the school district equal in number to at least ten percent of those electors residing within the school district on the date that the petition is approved as to form under section 1-12-108 (4). In no case shall the number required for recall be less than ten percent of eligible electors qualified to vote in the most recent biennial school election; except that no more than fifteen thousand signatures is required.



§ 1-12-106. Signatures required for nonpartisan officers

A petition to recall any other nonpartisan officer shall be signed by three hundred eligible electors of the political subdivision who are entitled to vote for a successor to the incumbent sought to be recalled or forty percent of the eligible electors of the political subdivision at the time the petition is approved as to form under section 1-12-108 (4), whichever number is less.



§ 1-12-107. Designated election officials

(1) For state recall elections, the petition shall be filed with the secretary of state who shall review and approve as to form the petition for recall as provided in section 1-12-108 (4), certify the sufficiency of the petition, and notify the governor, who shall set the date for the election. The election shall be conducted by the appropriate county clerk and recorder in the manner provided in this title for state elections.

(2) For county recall elections, the county clerk and recorder shall review and approve as to form the petition as provided in section 1-12-108 (4). The petition shall be filed with the county clerk and recorder who shall certify the sufficiency of the petition and call and conduct the election.

(3) For school board recall elections, the county clerk and recorder shall review and approve as to form the petition as provided in section 1-12-108 (4). The petition shall be filed with the county clerk and recorder of the county in which the school district's administrative offices are located. The clerk and recorder of the county shall certify the sufficiency of the petition and call and conduct the election.

(4) (a) For all other nonpartisan recall elections, the form of the petition shall be filed with the designated election official for the political subdivision of the incumbent sought to be recalled.

(b) (I) If there is no designated election official for the political subdivision of the incumbent sought to be recalled, the petition shall be filed with another officer of that political subdivision.

(II) An officer who receives a petition filed under subparagraph (I) of this paragraph (b) shall immediately notify:

(A) The county clerk and recorder of the county in which the district court file for the political subdivision is located; or

(B) If there is no such district court file, the county clerk and recorder of the county in which the political subdivision has the greatest number of eligible electors at the time the petition is filed.

(III) A county clerk and recorder receiving a petition under subparagraph (II) of this paragraph (b) shall promptly appoint a person to serve as the designated election official. The appointed designated election official shall review and approve as to form the petition as provided in section 1-12-108 (4), certify the sufficiency of the petition, and call and conduct the election.

(5) No designated election official may, by rule, regulation, order, or any other official act, suspend or avoid the requirement that recall elections be held as mail ballot elections.



§ 1-12-108. Petition requirements - approval as to form - determination of sufficiency - protest - offenses

(1) The petition shall be prepared and circulated pursuant to this part 1.

(1.5) No signature shall be counted that was placed on a petition prior to approval as to form of the petition by the designated election official pursuant to subsection (4) of this section or more than sixty days after the designated election official's approval as to form of the petition.

(2) (a) The petition for the recall of an elected official may consist of one or more sheets, to be fastened together in the form of one petition section, but each side of the sheet that contains signatures of eligible electors shall contain the same heading and each petition section shall contain one sworn affidavit of the circulator. No petition shall contain the name of more than one person proposed to be recalled from office.

(b) The petition for recall may be circulated and signed in sections, and each section shall contain a full and accurate copy of the warning as required by paragraph (b) of subsection (3) of this section, the title in paragraph (c) of subsection (3) of this section, the general statement as described in section 1-12-103, and appropriate columns or spaces for the information required in paragraph (b) of subsection (5) of this section. Each petition section shall designate, by name and address, a committee of up to three persons that shall represent the signers in all matters affecting the petition.

(3) (a) No petition shall be certified as sufficient that does not contain the requisite number of names of eligible electors whose names do not appear on any other petition previously filed for the recall of the same person under the provisions of this article.

(b) At the top of each side of each sheet that contains signatures of eligible electors shall be printed, in bold-faced type, the following:

WARNING: IT IS AGAINST THE LAW:

For anyone to sign this petition with any name other than one's own or to knowingly sign one's name more than once for the same measure or to knowingly sign

the petition when not a registered elector.

Do not sign this petition unless you are an eligible elector. To be an eligible elector you must be registered to vote and eligible to vote in (name of political subdivision) elections.

Do not sign this petition unless you have read or have had read to you the proposed recall measure in its entirety and understand its meaning. (c) Directly following the warning in paragraph (b) of this subsection (3) shall be printed in bold-faced type the following:

Petition to recall (name of person sought to be recalled) from the office of (title of office). (4) (a) No petition shall be circulated until it has been approved as to form as meeting the requirements of this subsection (4). The official with whom the petitions are to be filed pursuant to section 1-12-107 shall approve or disapprove a petition as to form by the close of the seventh business day following submission of the proposed petition. On the day that the action is taken, the official shall mail written notice of the action taken to the committee and to the person whom the petition seeks to recall.

(b) If the form of the petition is not approved as to form, the designated election official shall provide specific reasons for the disapproval.

(c) Nothing in this section limits the ability of the committee to correct a petition as to form in accordance with the specific reasons set forth pursuant to paragraph (b) of this subsection (4) and to submit the corrected petition for review and approval or disapproval in the same manner as provided in this part 1 for an original submission.

(5) (a) Every petition shall be signed only by eligible electors.

(b) Unless physically unable, all electors shall sign their own signature and shall print their names, respective residence addresses, including the street number and name, the city or town, the county, and the date of signature. Each signature on a petition shall be made, to the extent possible, in black ink.

(c) Any person, except a circulator, may assist an elector who is physically unable to sign the petition in completing the information on the petition as required by law. On the petition immediately following the name of the elector receiving assistance, the person providing assistance shall both sign and state that the assistance was given to the elector.

(6) (a) No person shall circulate a recall petition unless the person is a resident of the state, a citizen of the United States, and at least eighteen years of age.

(b) To each petition section must be attached a signed, notarized, and dated affidavit executed by the person who circulated the petition section, which includes the information and statements required for initiative or referendum petitions under section 1-40-111.

(c) The designated election official shall not accept for filing any section of a petition that does not have attached to it the notarized affidavit required by this section. Any signature added to a section of a petition after the notarized affidavit has been executed is invalid.

(7) (Deleted by amendment, L. 97, p. 1062, § 5, effective May 27, 1997.)

(7.5) The petition may be filed at any time during the sixty-day period after the designated election official's approval as to form of the petition as specified in this section. The committee shall file all sections of a petition simultaneously, and any section of a petition submitted after the petition is filed is invalid and has no force or effect.

(8) (a) Promptly after the petition has been filed, the designated election official for the political subdivision shall review all petition information and verify the information against the registration records, and, where applicable, the county assessor's records. The secretary of state shall establish guidelines for verifying petition entries. Within twenty-four hours after the petition is delivered, the designated election official shall notify the incumbent of the delivery. Following verification of the petition by the designated election official, the designated election official shall make a copy of the petition available to the incumbent sought to be recalled.

(b) Any disassembly of a section of the petition prior to filing that has the effect of separating the affidavit from the signatures renders that section of the petition invalid and of no force and effect.

(c) (I) After review, and no later than fifteen business days after the initial filing of the petition, the designated election official shall notify the committee and the incumbent of the number of valid signatures and whether the petition appears to be sufficient or insufficient.

(II) Upon determining that the petition is sufficient and after the time for protest has passed and any protests duly raised have been fully adjudicated, the designated election official shall, within twenty-four hours, submit the certificate of sufficiency to the governor or designated election official, as appropriate, who shall set a date for holding the election in accordance with section 1-12-111. If the election is a coordinated election, the secretary of state shall notify the designated election official of the coordinated election. The designated election official of the coordinated election shall post the certificate to his or her official website, or, if there is no official website, post the certificate in accordance with normal practices reasonably calculated to provide public notice, by 12 noon on the day after the day on which he or she issues the sufficiency determination.

(II.5) If the petition is determined to be insufficient, it may be withdrawn and may, within fifteen days after the date on which the petition was verified as insufficient, be amended and refiled as an original petition. A petition for recall may be amended no more than one time to collect additional signatures or cure circulator affidavits after a designated election official issues a determination of insufficiency under this subsection (8).

(III) If the petition is verified as insufficient, the designated election official shall provide the specific reasons for the determination to the committee. The determination may be appealed by the committee in the manner provided in section 1-1-113 to the district court in the county in which the petition was filed. No person other than those on the committee have standing to appeal a determination that the petition is insufficient.

(9) (a) (I) A recall petition that has been verified by the designated election official shall be held to be sufficient unless a protest in writing under oath is filed in the office of the designated election official by an eligible elector within fifteen days after the designated election official has determined the sufficiency of the petition under paragraph (c) of subsection (8) of this section.

(II) The protest shall set forth specific grounds for the protest. Grounds include failure of any portion of a petition or circulator affidavit to meet the requirements of this article or any conduct on the part of petition circulators that substantially misleads persons signing the petition. The designated election official shall forthwith mail a copy of the protest to the committee, together with a notice fixing a time for hearing the protest not less than five nor more than ten days after the notice is mailed.

(III) Every hearing shall be before the designated election official with whom the protest is filed or a designee of the designated election official appointed as the hearing officer or before a district judge sitting in that county if the designated election official is the subject of the recall. The testimony in every hearing shall be under oath. The hearing shall be summary and not subject to delay and shall be concluded within thirty days after the protest is filed with the designated election official, and the result shall be forthwith certified to the committee.

(b) The party filing a protest has the burden of sustaining the protest by a preponderance of the evidence. The decision upon matters of substance is open to review, if prompt application is made, as provided in section 1-1-113. The remedy in all cases shall be summary, and the decision of any court having jurisdiction shall be final and not subject to review by any other court; except that the supreme court, in the exercise of its discretion, may review any judicial proceeding in a summary way.

(c) Repealed.

(d) (I) Any signer may request that his or her name be stricken from the petition at any time prior to when the petition is deemed sufficient and the time for protest has passed by filing with the designated election official a written request that his or her signature be stricken and delivering a copy of the request to at least one member of the committee. If the request is delivered to the member of the committee or the designated election official through the United States mail, it shall be deemed delivered to the committee or the designated election official on the date shown by the cancellation mark on the envelope containing the request received by the member of the committee or the designated election official. If the request is delivered to the member of the committee or the designated election official in any other manner, it shall be deemed delivered to the committee or the designated election official on the date of delivery and stamped receipt by the designated election official.

(II) If the designated election official receives a written request filed in accordance with this paragraph (d) after the petition is filed but before the petition is deemed sufficient and the time for protest has passed, the election official shall strike the signature of the signer who filed the request. If the election official receives such a written request before the petition is filed, the election official shall strike the signature of the signer who filed the request promptly upon the filing of the petition.

(10) Any person who willfully destroys, defaces, mutilates, or suppresses a petition, or who willfully neglects to file or delays delivery of a petition, or who conceals or removes a petition from the possession of the person authorized by law to have custody of it, or who aids, counsels, procures, or assists any person in doing any of the above acts is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-12-108.5. Applicability of laws pertaining to initiative and referendum petitions and circulators

Sections 1-40-111 to 1-40-113 apply to recall elections conducted under this article. Nothing in this section permits the application to recall elections, nor the enforcement, of any provision of law held to be unconstitutional or otherwise declared invalid or enjoined by a court of law.



§ 1-12-109. Resignation

If an officer whose recall is sought offers a resignation, it shall be accepted and the vacancy caused by the resignation shall be filled as provided by law. The person appointed to fill the vacancy caused by the resignation shall hold the office only until the person elected at the recall election is qualified; except that, if the recall election is canceled in accordance with section 1-12-110 (1), the person appointed to fill the vacancy shall hold the office until it is filled at the next regularly scheduled election for that office.



§ 1-12-110. Call for election - cancellation of recall election

(1) If the officer whose recall is sought does not resign within five days after the sufficiency of the recall petition has been certified by the designated election official and the time for protest has passed, the designated election official shall call the election and set the election date as required by section 1-12-111; except that, if the officer whose recall is sought resigns at any time prior to the deadline to submit a petition as a successor candidate in accordance with section 1-12-117, the recall election shall be canceled.

(2) If the officer whose recall is sought resigns at any time after the deadline to submit a petition as a successor candidate, the recall election shall be called and held notwithstanding the resignation.



§ 1-12-111. Setting date of recall election

If the recall petition is held to be sufficient under section 1-12-108 (8)(c) and after the time for protest has passed and any such protest has been fully adjudicated, the designated election official or governor, as appropriate, without delay, shall set a date for holding the election not less than thirty nor more than sixty days after the petition has been filed and thus deemed sufficient by the designated election official and either the time for protest has passed or the time for such protest to be fully adjudicated has passed; however, if a general election is to be held within ninety days after the petition has been deemed sufficient and the time for protest has passed and the time for such protest to be fully adjudicated has passed, the recall election must be held as a part of that election.



§ 1-12-111.5. Nonpartisan recall mail ballot plan

(1) If a nonpartisan recall election is to be conducted by mail ballot, the designated election official shall submit a written mail ballot plan to the secretary of state in accordance with section 1-7.5-105 no later than five calendar days after calling the election.

(2) The secretary of state shall approve or disapprove a recall mail ballot plan within five calendar days after receiving the plan and shall provide written notice to the designated election official.



§ 1-12-111.7. Recall election notice - publication

(1) For a recall election of a state officer, the governor shall publish notice of the recall election in the newspaper with the largest circulation in the state, and the secretary of state shall publish notice of the recall election on its website.

(2) For a recall election for an officer other than a state officer, the designated election official shall publish notice of the recall election in a newspaper of general circulation in accordance with section 1-5-205.



§ 1-12-112. Ballots - statement included

(1) In addition to all other requirements of law, the official ballot shall contain the statement described in section 1-12-103 stating the grounds for demanding the officer's recall. The officer sought to be recalled may submit to the designated election official a statement of three hundred words or fewer justifying the officer's course of conduct. The officer shall not include any profane or false statements in the statement of justification. The officer shall submit the statement no later than ten business days after the petition has been deemed sufficient and the time for protest has passed. The official ballot shall contain the statement of justification if submitted pursuant to this subsection (1).

(2) Ballots for the election of a successor to the officer sought to be recalled shall contain the candidates' names which shall be placed on the ballot by lot, regardless of the method of nomination.

(3) The official ballot for the election of a successor to the officer sought to be recalled shall contain a blank space in which the elector may write the name of a write-in candidate who has timely filed an affidavit of intent in accordance with section 1-12-115.



§ 1-12-113. Conduct and timing of recall election

(1) Except as modified by this article, the recall election and election of a successor shall be conducted according to articles 1 to 13 of this title.

(2) Except as otherwise provided in this part 1, for a recall election, all events in the uniform election code that are to be completed by the secretary of state, designated election official, or coordinated election official on or before the forty-fifth day prior to the election shall be completed no later than the forty-second day prior to the recall election.



§ 1-12-114. Mail ballots - plan required - voter service and polling centers - number required - definition

(1) (a) Notwithstanding section 1-7.5-107 (1), as soon as practicable after the date that the designated election official certifies the recall question to the ballot under section 1-12-108 (8)(c)(II), the county clerk and recorder or designated election official administering a recall election shall submit to the secretary of state, for approval within twenty-four hours after receipt, a proposed mail ballot election plan, including the manner in and date by which the mail ballot transmission deadline set forth in subsection (2) of this section will be met. If the secretary of state does not provide written notice of approval or disapproval of the plan within twenty-four hours, the plan is deemed approved.

(b) The secretary of state may disapprove a mail ballot plan submitted under paragraph (a) of this subsection (1) using only the same standards used to evaluate and approve of mail ballot plans transmitted under section 1-7.5-105.

(2) Notwithstanding any provision of this code to the contrary:

(a) The designated election official conducting the recall election shall designate the office of the county clerk and recorder or other suitable location to function as a voter service and polling center from the twenty-second day prior to the final day of voting in such election through that final day of voting; and

(b) Not later than the fifteenth day before the last day on which voted mail ballots may be returned by electors other than covered voters under article 8.3 of this title, the designated election official shall mail ballots to eligible electors in accordance with the mail ballot plan developed pursuant to subsection (1) of this section.

(3) (a) There must be one voter service and polling center for each thirty thousand active registered electors in the district of the incumbent sought to be recalled; except that any such district must have at least one voter service and polling center, and each district that spans more than one county must operate one voter service and polling center within the boundaries of each county. Except for the voter service and polling center required under and open in accordance with paragraph (a) of subsection (2) of this section, which voter service and polling center counts as the first voter service and polling center required to be open under subsection (2) of this section, each additional voter service and polling center must be open from the eighth day prior to the final day of voting in the recall election through that final day.

(b) When a recall election is combined with a general election pursuant to article XXI of the state constitution and section 1-12-111, the number and days of operation of voter service and polling centers and the manner of voting for the recall as part of said general election are the same as those prescribed under section 1-5-102.9, except that one voter service and polling center must be open in accordance with the time established in paragraph (a) of subsection (2) of this section.

(4) As used in this section, and for purposes of article XXI of the state constitution, "part of said general election" means the inclusion of the questions of both the recall of an incumbent and the election of the incumbent's successor on mail ballots that are sent by mail, available at voter service and polling centers, or otherwise delivered to an elector as permitted by law, from the date for holding the election through the last day of voting in a general election pursuant to section 1-4-201. Notwithstanding this definition, to maximize participation of voters covered by the federal "Uniformed and Overseas Citizens Absentee Voting Act", 52 U.S.C. sec. 20301 et seq., all candidate races, ballot issues, and ballot questions that a covered voter is eligible to vote on must be included on the ballots required to be sent pursuant to that act, and recall-related ballot questions must be sent separately on ballots that adhere to the deadlines set forth in this section.



§ 1-12-115. Write-in candidates

No write-in vote for any office shall be counted unless an affidavit of intent has been filed indicating that the person for whom the write-in vote is made desires the office and is legally qualified to assume the duties of the office if elected. The affidavit of intent shall be filed with the designated election official no later than fifteen calendar days before the recall election date.



§ 1-12-116. Sufficiency of the recall

If a majority of those voting on the question of the recall of any incumbent from office vote "no", the incumbent shall continue in office; if a majority vote "yes", the incumbent shall be removed from office upon the qualification of the successor.



§ 1-12-117. Nomination of successor - ballot certification

(1) For partisan elections, a candidate to succeed the officer sought to be recalled shall meet the qualifications of a party candidate or an unaffiliated candidate as provided in part 8 of article 4 of this title and shall be nominated by a political party petition or an unaffiliated petition as provided in part 9 of article 4 of this title. Nomination petitions may be circulated beginning the first date on which a protest may be filed and shall be filed no later than fifteen calendar days prior to the date for holding the election as provided in section 1-12-111.

(2) For nonpartisan elections, nomination petitions for candidates whose names are to appear on the ballot may be circulated beginning the first date on which a protest may be filed and shall be filed no later than fifteen calendar days prior to the date for holding the election as provided in section 1-12-111.

(3) (a) Every nomination petition shall be signed by the number of eligible electors required for the office in part 8 of article 4 of this title or as otherwise provided by law.

(b) (I) The designated election official shall verify successor candidate petitions within forty-eight hours after the deadline to file such petitions as set forth in subsections (1) and (2) of this section.

(II) The designated election official shall certify the ballot content as soon as possible, but not later than two business days after the date upon which the verification of successor candidate petitions is required pursuant to subparagraph (I) of this paragraph (b).

(4) The officer who was sought to be recalled is not eligible as a candidate in the election to fill any vacancy resulting from the recall election.



§ 1-12-118. Election of successor

(1) The election of a successor is held at the same time as the recall election. The names of those persons nominated as candidates to succeed the person sought to be recalled, except write-in candidates, shall appear on the ballot. The name of the person against whom the petition is filed shall not appear on the ballot as a candidate for office.

(2) (Deleted by amendment, L. 95, p. 850, § 77, effective July 1, 1995.)



§ 1-12-118.5. Postelection protest of successor candidate qualification - procedure

(1) (a) Within seventy-two hours after certification of results of a recall election conducted under this article, any elector who is registered in a political subdivision represented by an official subject to recall may file a protest using the procedures in section 1-1-113 alleging that the successor candidate who received the highest number of votes fails to qualify for the office. The protest must be filed in the district court in the county in which the petition determination was issued.

(b) Any protest filed under paragraph (a) of this subsection (1) takes precedence over all other nonemergency civil matters before the district court.

(2) If the court determines, pursuant to a protest filed under subsection (1) of this section, that the successor candidate against whom the protest is made fails to qualify, that individual may not take office. In such case, the office is deemed vacant and shall be filled according to law, including section 2 (3) of article V of the state constitution and part 2 of this article. The officer recalled in the recall election at which the unqualified successor was elected is ineligible to fill the vacancy.



§ 1-12-119. Canvass of votes - notification of results

(1) For the recall of a partisan officer, the canvass board shall be composed of one representative from each major political party and the county clerk and recorder.

(2) For the recall of a nonpartisan officer, the canvass board shall be composed of the designated election official, one member of the governing body, and one eligible elector of the political subdivision.

(3) The canvass board shall complete and certify the abstract of votes in accordance with article 10 of this title.

(4) If the majority of those voting on the recall question voted "yes", upon receipt of the certified abstract of votes cast, the designated election official shall issue a certificate of election to the successor candidate who received the highest number of votes. A copy of the certificate shall be transmitted by the secretary of state to the appropriate house of the general assembly for recall elections concerning the general assembly and to the governor for the recall of all other elections of state officers. For all other recall elections, a copy of the certificate shall be transmitted to the governing body of the political subdivision. The candidate who received the highest number of votes shall be sworn in and shall assume the duties of the office upon certification of the election results.

(5) If less than a majority of those voting on the recall question voted "yes", upon receipt of the certified abstract of votes cast, the designated election official shall notify in writing the incumbent, each candidate for the office, the committee, and the governing body of the incumbent.



§ 1-12-120. Cost of recall election

(1) If at any recall election for a state office the incumbent whose recall is sought is not recalled, the incumbent shall be repaid from the state treasury any money authorized by this article which the incumbent actually expended as an expense of the recall election. In no event shall the sum repaid be greater than an amount equal to ten cents per voter. The general assembly shall provide an appropriation for state recall elections.

(2) If at any recall election for a county or local government office the incumbent whose recall is sought is not recalled, the governing body shall authorize a resolution for repayment from the general fund of the political subdivision any money authorized to be repaid to the incumbent by this article which the incumbent actually expended as an expense of the election. In no event shall the sum repaid exceed forty cents per eligible elector as defined in section 1-1-104 (16), subject to a maximum repayment of ten thousand dollars.

(3) Authorized expenses shall include, but are not limited to, moneys spent in challenging the sufficiency of the recall petition and in presenting to the electors the official position of the incumbent, including campaign literature, advertising, and maintaining campaign headquarters.

(4) Unauthorized expenses shall include, but are not limited to: Moneys spent on challenges and court actions not pertaining to the sufficiency of the recall petition; personal expenses for meals; lodging and mileage for the incumbent; costs of maintaining a campaign staff and associated expenses; reimbursement for expenses incurred by a campaign committee which has solicited contributions; reimbursement of any kind for employees in the incumbent's office; and all expenses incurred prior to the filing of the recall petition.

(5) The incumbent shall file a complete and detailed request for reimbursement within sixty days after the date of the recall election with the governing body of the political subdivision holding the recall election, who shall then review the reimbursement request for appropriateness under subsection (2) of this section and shall refer the request, with recommendations, to the general assembly at its next general session for state recall elections or to the treasurer of the governing body for all other elections within thirty days after receipt of the request for reimbursement.



§ 1-12-120.5. Reimbursement for recall election expenses

A political subdivision shall reimburse the office of the county clerk and recorder for reasonable expenses incurred by the county clerk and recorder in performing duties relating to the recall of an incumbent of the political subdivision under this part 1.



§ 1-12-121. Special provisions

(1) If the governor is sought to be recalled under this article by recall petition filed in the office of the secretary of state, the duties imposed upon the governor by this article and article XXI of the state constitution as to that recall petition shall be performed by the lieutenant governor. If the secretary of state is sought to be recalled under this article by recall petition filed in the office of the secretary of state, the duties imposed upon the secretary of state by this article and article XXI of the state constitution as to that recall petition shall be performed by the state auditor.

(2) If recall is sought of any other elected or appointed officer who is charged with responsibilities under this article, the governing body shall immediately appoint another person to perform those duties.



§ 1-12-122. Recalls subject to "Fair Campaign Practices Act"

Recall elections are subject to the appropriate sections of article 45 of this title.



§ 1-12-123. Conflicts with constitutional requirements for recall of state officers or other elections laws

(1) To the extent that this part 1 concerning the recall of state officers conflicts with article XXI of the state constitution, article XXI of the state constitution controls.

(2) To the extent that this part 1 conflicts with other provisions of this code, this part 1 controls.






Part 2 - Vacancies in Office

§ 1-12-201. Vacancies in office of United States senator

(1) When a vacancy occurs in the office of United States senator from this state, the governor shall make a temporary appointment to fill the vacancy until it is filled by election.

(2) When a vacancy occurs, the governor shall direct the secretary of state to include in the general election notice for the next general election a notice of the filling of the vacancy. The secretary of state shall give notice accordingly. At the election, the vacancy shall be filled for the unexpired term. If, for any reason, no United States senator is elected at the next general election, the person temporarily appointed by the governor shall hold the office until a United States senator is elected at a succeeding general election.



§ 1-12-202. Vacancies in office of representative in congress

Except as provided in section 1-4-401.5, when any vacancy occurs in the office of representative in congress from this state, the governor shall set a day to hold a congressional vacancy election to fill the vacancy and cause notice of the election to be given as required in part 2 of article 5 of this title; but congressional vacancy elections shall not be held within the ninety-day period preceding a general election.



§ 1-12-203. Vacancies in general assembly

(1) In the event of a vacancy in the general assembly caused by the death or resignation of a member who has been sworn into office, caused by the death or resignation of a member who has been elected to a seat but who has not yet been sworn into office, or caused by a person not taking the oath of office as provided in paragraph (b) of subsection (3) of this section, the vacancy shall be filled by the appropriate vacancy committee, if any, as provided in section 1-3-103 (1)(d), of the same political party and of the same representative or senatorial district represented by the former member whose seat is vacant. If the member was affiliated with a minor political party, then the vacancy shall be filled by the vacancy committee designated in the constitution or bylaws of the minor political party. If the member was unaffiliated with a political party, then the vacancy shall be filled by the vacancy committee designated on the petition for nomination pursuant to section 1-4-802 (1)(e). The vacancy shall be filled until the next general election after the vacancy occurs, when the vacancy shall be filled by election.

(2) No vacancy committee may select a person to fill a vacancy at a meeting held pursuant to this section unless a written notice announcing the time and location of the vacancy committee meeting was mailed to each of the committee members at least ten days prior to the meeting by the chairperson of the central committee that selected the members. Mailing of the notice is effective when the notice is properly addressed and deposited in the United States mail, with first-class postage prepaid.

(3) (a) The vacancy committee, by a majority vote of its members present and voting at a meeting called for that purpose and open to the public, shall select a person who possesses the constitutional qualifications for a member of the general assembly and who is affiliated with the same political party or minor political party, if any, shown in the statewide voter registration system as the former member whose seat is vacant. No vacancy committee meeting shall be held until a quorum is present consisting of not less than one-half of the voting membership of the vacancy committee. No member of the vacancy committee may vote by proxy. The committee shall certify the selection to the secretary of state within thirty days from the date the vacancy occurs; except that, in the case of a vacancy filled pursuant to section 1-4-1006, the committee shall certify the selection within thirty days after the date of the general election affected by the vacancy. If the vacancy committee fails to certify a selection within thirty days in accordance with this subsection (3), the governor, within five days, shall fill the vacancy by appointing a person having the qualifications set forth in this subsection (3). The name of the person selected or appointed must be certified to the secretary of state.

(b) No sooner than two days after receiving the certification from the vacancy committee, the secretary of state shall certify the name of the person selected or appointed to the appropriate house of the general assembly. The oath of office shall be administered to the person within thirty days of the receipt of such certification by the appropriate house or on the convening date of the general assembly, whichever occurs first; except that the president of the senate or the speaker of the house of representatives, as appropriate, shall extend the time to take the oath upon a finding that extenuating circumstances prevented the person from taking the oath within the initial thirty-day period. In the event the person does not take the oath of office in accordance with this paragraph (b), the office shall be deemed vacant and shall be filled by the appropriate vacancy committee pursuant to the provisions of this section. The person, after having qualified and taken the oath of office, shall immediately assume the duties of office and shall serve until the next convening of the general assembly following the election certification and qualification of a successor. Nothing in this subsection (3) shall be construed to reduce the number of consecutive terms that a person appointed to fill a vacancy in the general assembly may serve in accordance with section 3 of article V of the state constitution.

(4) For purposes of this section, a vacancy caused by the resignation of a member of the general assembly occurs on the effective date of the member's letter of resignation to the chief clerk of the house of representatives or the secretary of the senate. If the letter of resignation gives an effective date of resignation that is later than the date the letter of resignation is submitted, the vacancy committee may meet no more than twenty days prior to the effective date of the resignation for the purposes of nominating a person to fill the vacancy. The certification of the nominee of the vacancy committee to the secretary of state may not be made prior to the effective date of the resignation; further, should the member of the general assembly withdraw the letter of resignation prior to the effective date, the person nominated by the vacancy committee may not be certified to the secretary of state.

(5) If the vacancy is caused by the death of a member-elect of the general assembly who has been elected to office but who has not yet been sworn in, the vacancy committee shall meet no more than thirty days after the death of the general assembly member-elect to fill the vacancy. The certification of the nomination of the vacancy committee to the secretary of state may be made prior to the convening of the general assembly but shall not take effect until the effective date of the vacancy, which is the first day the general assembly convenes.



§ 1-12-204. Vacancies in state and district offices

All vacancies in any state office and in the office of district attorney shall be filled by appointment by the governor until the next general election after the vacancy occurs, when the vacancy shall be filled by election.



§ 1-12-205. Vacancies in county offices

All vacancies in any county office, except that of county commissioner, shall be filled by appointment by the board of county commissioners of the county in which the vacancy occurs, until the next general election, at which time the vacancy shall be filled by election.



§ 1-12-206. Vacancies in the office of county commissioner

(1) In case of a vacancy occurring in the office of county commissioner, a vacancy committee constituted as provided in this section shall, by a majority vote of its members present at a meeting called for the purpose, fill the vacancy by appointment within ten days after the occurrence of the vacancy. The meeting shall not be held unless a quorum is present consisting of not less than one-half of the voting members of the vacancy committee. A member of the vacancy committee may not vote by proxy. If the vacancy committee fails to fill the vacancy within ten days, the governor shall fill the vacancy by appointment within fifteen days after the occurrence of the vacancy.

(2) If the vacating commissioner was elected by the electors of the whole county, whether at large or from a district, the successor shall be appointed by a vacancy committee constituted of those persons selected at the county central committee organizational meeting of the same political party as the vacating commissioner.

(3) If the vacating commissioner was elected only by the electors of the district from which the vacating commissioner was elected, the county commissioner district central committee of the same district and political party as the vacating commissioner shall appoint a vacancy committee whose sole purpose shall be to name a successor to the position of county commissioner. In the event the county commissioner district central committee fails to appoint a vacancy committee, the vacancy committee shall consist of the chairperson and the vice-chairperson of the county commissioner district central committee, and a third person designated by the chairperson and vice-chairperson from among the precinct committeepersons of the same district and the same political party as the vacating commissioner.

(4) If the vacating commissioner is unaffiliated, then a registered unaffiliated successor shall be appointed by the governor, acting as a vacancy committee, within ten days after the vacancy.

(4.5) If the vacating commissioner is affiliated with a minor political party, then a registered elector affiliated with the same minor political party shall be appointed as the successor pursuant to the constitution or bylaws of the minor political party.

(5) Any person appointed to a vacancy in the office of county commissioner under this section must be a resident of the county and reside within the district, if any, in which the vacancy exists and must be a member of the same political party or minor political party, if any, shown in the statewide voter registration system as the vacating commissioner. Any person appointed pursuant to this section holds the office until the next general election or until the vacancy is filled by election according to law.

(6) A vacancy committee may not select a person to fill a vacancy at a meeting held pursuant to this section unless a written notice announcing the time and location of the vacancy committee meeting is mailed to each member of the vacancy committee at least six days before the meeting by the chairperson of the central committee. Mailing of the notice is effective when the notice is properly addressed and deposited in the United States mail with first-class postage prepaid.



§ 1-12-207. Vacancies on nonpartisan boards

(1) Any vacancy on a nonpartisan board shall be filled by appointment by the remaining director or directors. The appointee shall meet all of the qualifications for holding the office. The appointee shall serve until the next regular election, at which time any remaining unexpired portion of the term shall be filled by election. If the board fails, neglects, or refuses to fill any vacancy within sixty days after it occurs, the board of county commissioners of the county in which the organizational petition is filed shall fill the vacancy.

(2) If there are no duly elected directors and if the failure to appoint a new board will result in the interruption of services that are being provided by the district, then the board of county commissioners of the county in which the organizational petition is filed may appoint all directors. Any board appointed pursuant to this subsection (2) shall call a special election within six months after its appointment.



§ 1-12-208. Unexpired terms less than ninety days

No person shall be elected to fill a vacancy in an elective office when the unexpired term is, at the time of the election, less than ninety days. In such case, the person appointed to fill the vacancy shall continue to hold the office for the remainder of the unexpired term and until the successor elected at the election is duly qualified.



§ 1-12-209. Terms of persons filling vacancies

Except for appointments on nonpartisan boards, any officers elected or appointed to fill vacancies as provided in this article shall qualify and enter upon the duties of their offices immediately thereafter. If elected or appointed, the officers shall hold the office during the unexpired term for which they were elected and until their successors are elected, qualified, and take office on the second Tuesday of January, except as otherwise provided by law, in accordance with section 1-1-201.



§ 1-12-210. Certification of appointment

All appointments under this article shall be evidenced by an appropriate entry in the minutes of the meeting of the governing board, and the appointing body shall cause a notice of appointment and the oath of office to be delivered to the person appointed. A duplicate of each notice of appointment, an acceptance of appointment, and the mailing address of the person appointed shall be kept as a permanent record by the appointing body and forwarded to any other appropriate official.









Article 13 - Election Offenses

Part 1 - Offenses - General Provisions

§ 1-13-101. District attorney or attorney general to prosecute

(1) Any person may file an affidavit with the district attorney stating the name of any person who has violated any of the provisions of this code and stating the facts which constitute the alleged offense. Upon the filing of such affidavit, the district attorney shall forthwith investigate, and, if reasonable grounds appear therefor, he shall prosecute the violator.

(2) The attorney general shall have equal power with district attorneys to file and prosecute informations or complaints against any persons for violating any of the provisions of this code.



§ 1-13-102. Sufficiency of complaint - judicial notice

Irregularities or defects in the mode of calling, giving notice of, convening, holding, or conducting any general, primary, or congressional vacancy election authorized by law constitute no defense to a prosecution for a violation of this code. When an offense is committed in relation to any general, primary, or congressional vacancy election, an indictment, information, or complaint for such offense is sufficient if it alleges that such election was authorized by law without stating the call or notice of the election, the names of the judges holding such election, or the names of the persons voted for at such election. Judicial notice shall be taken of the holding of any general, primary, or congressional vacancy election.



§ 1-13-103. Immunity of witness from prosecution

Any person violating any of the provisions of this code is a competent witness against any other violator and may be compelled to attend and testify at any trial, hearing, proceeding, or investigation in the same manner as other persons; but the testimony so given shall not be used in any prosecution or proceeding, civil or criminal, against the person so testifying, except for perjury in giving such testimony. A person so testifying shall not thereafter be liable to indictment, prosecution, or punishment for the offense with reference to which his testimony was given and may plead or prove the giving of testimony accordingly in bar of such indictment or prosecution.



§ 1-13-104. Perjury

Any person, having taken any oath or made any affirmation required by this code, who swears or affirms willfully, corruptly, and falsely in a matter material to the issue or point in question or who suborns any other person to swear or affirm as aforesaid commits perjury in the second degree as set forth in section 18-8-503, C.R.S., and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 1-13-105. False certificates by officers

Any notary public or any officer authorized by law to administer oaths who knowingly makes a false certificate in regard to a matter connected with an election held under the laws of this state commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 1-13-106. Forgery

Any person who falsely makes, alters, forges, or counterfeits any ballot before or after it has been cast, or who forges any name of a person as a signer or witness to a petition or nomination paper, or who forges any letter of acceptance, declination, or withdrawal, or who forges the name of a registered elector to a voter's mail-in or mail ballot commits forgery as set forth in section 18-5-102, C.R.S., and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 1-13-107. Violation of duty

Any public officer, election official, or other person upon whom any duty is imposed by this code who violates, neglects, or fails to perform such duty or is guilty of corrupt conduct in the discharge of the same or any notary public or other officer authorized by law to administer oaths who administers any oath knowing it to be false or who knowingly makes a false certificate in regard to a matter connected with any election provided by law is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-109. False or reckless statements relating to candidates or questions submitted to electors - penalties - definitions

(1) (a) No person shall knowingly make, publish, broadcast, or circulate or cause to be made, published, broadcasted, or circulated in any letter, circular, advertisement, or poster or in any other communication any false statement designed to affect the vote on any issue submitted to the electors at any election or relating to any candidate for election to public office.

(b) Any person who violates any provision of paragraph (a) of this subsection (1) commits a class 1 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501, C.R.S.

(2) (a) No person shall recklessly make, publish, broadcast, or circulate or cause to be made, published, broadcasted, or circulated in any letter, circular, advertisement, or poster or in any other communication any false statement designed to affect the vote on any issue submitted to the electors at any election or relating to any candidate for election to public office. Notwithstanding any other provision of law, for purposes of this subsection (2), a person acts "recklessly" when he or she acts in conscious disregard of the truth or falsity of the statement made, published, broadcasted, or circulated.

(b) Any person who violates any provision of paragraph (a) of this subsection (2) commits a class 2 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501, C.R.S.

(3) For purposes of this section, "person" means any natural person, partnership, committee, association, corporation, labor organization, political party, or other organization or group of persons, including a group organized under section 527 of the internal revenue code.



§ 1-13-110. Wagers with electors

It is unlawful for any person, including any candidate for election to public office, before or during any election provided by law, to make any bet or wager with an elector, or take a share or interest in, or in any manner become a party to, any such bet or wager, or provide or agree to provide any money to be used by another in making such bet or wager upon any event or contingency arising out of such election. Each such offense is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 1-13-111.



§ 1-13-111. Penalties for election offenses

In all cases where an offense is denominated by this code as being a misdemeanor and no penalty is specified, the offender, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 1-13-112. Offenses relating to mail ballots

Any person who, by use of force or other means, unduly influences an elector to vote in any particular manner or to refrain from voting, or who falsely makes, alters, forges, or counterfeits any mail ballot before or after it has been cast, or who destroys, defaces, mutilates, or tampers with such a ballot shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not more than eighteen months, or by both such fine and imprisonment.



§ 1-13-113. Interference with distribution of election material

During the period beginning forty-five days before and ending four days after any election, any person who prevents, hinders, or interferes with the lawful distribution of any card, pamphlet, circular, poster, handbill, yard sign, or other written material relating to any candidate for election for any office or relating to any issue that is to be submitted to the electors in any election, or any person who removes, defaces, or destroys any lawfully placed billboard, sign, or written material from any premises to which it was delivered, commits a misdemeanor and shall be punished by a fine of not more than seven hundred fifty dollars. Any person found guilty of removing, defacing, or destroying any billboard, sign, or written material shall pay the cost of replacement. The owner of the premises, an authorized agent of the owner, or any person charged with enforcement of any state law, ordinance, or regulation may remove any billboard, sign, or written material without penalty when placed without permission or authorization of the owner of such premises, or in violation of state law or county or municipal ordinance or regulation, or which is in place at any time other than during the period beginning forty-five days before and ending four days after any election.



§ 1-13-114. Failure to comply with requirements of secretary of state

Any person who willfully interferes or willfully refuses to comply with the rules of the secretary of state or the secretary of state's designated agent in the carrying out of the powers and duties prescribed in section 1-1-107 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not more than thirty days, or by both such fine and imprisonment.






Part 2 - Offenses - Qualifications and Registration of Electors

§ 1-13-201. Interfering with or impeding registration

Any person who intentionally interferes with or impedes the registration of electors, whether by act of commission or by failure to perform any act or duty imposed or required for the proper administration of parts 2 and 3 of article 2 of this title, or who knowingly permits or encourages another to do so is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111. A person who collects a voter registration application from an eligible elector for mailing or delivery to the county clerk and recorder and who fails to mail or deliver the application to the proper county clerk and recorder within five business days after the application is signed is guilty of a violation of this section; except that this section shall not apply to a voter registration drive circulator or voter registration drive organizer, who shall be subject to the penalties described in part 7 of article 2 of this title.



§ 1-13-202. Unlawful qualification as taxpaying elector

It is unlawful to take or place title to property in the name of another or to pay the taxes or to take or issue a tax receipt in the name of another for the purpose of attempting to qualify such person as a taxpaying elector or as a qualified taxpaying elector or to aid or assist any person to do so. The ballot of any person violating this section shall be void. Any person, company, corporation, or association violating this section shall forfeit and lose all rights, franchises, or other benefits accruing or to accrue to the benefit of such person, company, corporation, or association by or as the result of any such election. Any person who violates any of the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-203. Procuring false registration

It is unlawful for any person to procure his or her own name, or the name of any other person, to be registered in the statewide voter registration system for a precinct in which such person is not, at the time of such registration, entitled to be registered or for any person to procure any fictitious name to be registered in the statewide voter registration system. Any person who violates this section shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not more than eighteen months, or by both such fine and imprisonment. Each violation is considered a separate offense.



§ 1-13-205. County clerk and recorder signing wrongful registration

Every county clerk and recorder who willfully signs his name on the registration record opposite the name of any person knowing that said person is not legally entitled to be registered pursuant to the provisions of section 1-2-101 is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-207. Signature on registration record is proof of oath

Any elector, election official, or other person, by his signature on the registration record, shall be conclusively deemed in law to have duly verified such registration record. The registration record containing such signature, or a copy thereof certified by the county clerk and recorder, shall be admissible in evidence as proof of the taking of an oath or affirmation as to the information contained therein in all criminal proceedings pursuant to sections 1-13-104, 1-13-203, and 1-13-205.



§ 1-13-208. Deputy county clerk and recorder - influencing party affiliation

Any deputy county clerk and recorder for voter registration purposes, or employee of the department of revenue who is authorized to conduct voter registration at local driver's license examination facilities, or employee of a voter registration agency who is authorized to conduct voter registration who influences or attempts to influence any person during the registration process to affiliate with a political party or to affiliate with a specific political party is guilty of a misdemeanor and, upon conviction, shall be punished as provided in section 1-13-111.



§ 1-13-209. High school deputy registrar - influencing party affiliation

Any high school deputy registrar for voter registration purposes who influences or attempts to influence any person during the registration process to affiliate with a political party or to affiliate with a specific political party is guilty of a misdemeanor and, upon conviction, shall be punished as provided in section 1-13-111.






Part 3 - Offenses - Political Party Organization

§ 1-13-301. Fraud at precinct caucus, assembly, or convention

Any person in authority at any precinct caucus, assembly, or convention who in any manner dishonestly, corruptly, or fraudulently performs any act devolving on him by virtue of the position of trust which he fills or knowingly aids or abets any other person to do any fraudulent, dishonest, or corrupt act or thing in reference to the carrying on of any precinct caucus, assembly, or convention or the ascertaining or promulgating of its true will is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-302. Fraudulent voting in precinct caucus, assembly, or convention

Any person who fraudulently participates and votes in a precinct caucus, assembly, or convention when he or she is not a member of the political party holding the precinct caucus, assembly, or convention, as shown in the statewide voter registration system, is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-303. Other offenses at precinct caucus, assembly, or convention

(1) It is unlawful for any person at any precinct caucus, assembly, or convention:

(a) To fraudulently vote more than once; or

(b) To knowingly hand in two or more ballots deceitfully folded together; or

(c) To knowingly procure, aid, counsel, or advise another to vote or attempt to vote fraudulently or corruptly; or

(d) To falsely personate any elector and vote under his name or under an assumed name; or

(e) To fraudulently procure, aid, abet, or encourage, directly or indirectly, any person to attempt to falsely personate any elector or to vote under an assumed name; or

(f) To influence any voter in the casting of his vote by bribery, duress, or any other corrupt or fraudulent means; or

(g) To receive any money or valuable thing, or the promise of either, for casting his vote for or against any person or measure or to offer his vote for or against any person or measure in consideration of money or other valuable thing, or the promise of either.

(2) Each offense mentioned in subsection (1) of this section is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 1-13-111.






Part 4 - Offenses - Access to Ballot by Candidate

§ 1-13-401. Bribery of petition signers

Any person who offers or, with knowledge of the same, permits any person to offer for his benefit any bribe or promise of gain to an elector to induce him to sign any petition or other election paper or any person who accepts any bribe or promise of gain of any kind in the nature of a bribe as consideration for signing the same, whether such bribe or promise of gain in the nature of a bribe is offered or accepted before or after signing, is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-402. Tampering with nomination papers - nomination petitions

(1) Any person who, being in possession of any petition, certificate of nomination, or letter of acceptance, declination, or withdrawal, wrongfully or willfully destroys, defaces, mutilates, suppresses, neglects to file, or fails to cause to be filed the same within the prescribed time or who files any such paper knowing the same, or any part thereof, to be falsely made or who adds, amends, alters, or in any way changes the information on the petition as written by a signing elector is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.

(2) Any person who willfully destroys, defaces, mutilates, or suppresses any nomination petition or who willfully neglects to file or delays the delivery of the nomination petition or who conceals or removes any petition from the possession of the person authorized by law to have the custody thereof, or who aids, counsels, procures, or assists any person in doing any of said acts commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-403. Defacing of petitions other than nominating petitions

Any person who willfully destroys, defaces, mutilates, or suppresses a petition; who willfully neglects to file or delays delivery of a petition; who conceals or removes a petition from the possession of the person authorized by law to have custody of it; or who aids, counsels, procures, or assists any person in doing any of the above acts commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.






Part 6 - Offenses - Notice and Preparation for Elections

§ 1-13-601. Tampering with notices or supplies

Any person who, prior to an election, willfully defaces, removes, or destroys any notice of election posted in accordance with the provisions of this code, or who, during an election, willfully defaces, removes, or destroys any card of instruction or sample ballot printed or posted for the instruction of electors, or who, during an election, willfully defaces, removes, or destroys any of the supplies or conveniences furnished to enable a voter to prepare his ballot is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.






Part 7 - Offenses - Conduct of Elections

§ 1-13-701. Interference with election official

Any person who, at any election provided by law, interferes in any manner with any election official in the discharge of his duty or who induces any election official to violate or refuse to comply with his duty or any law regulating the same is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-702. Interfering with watcher

Any person who intentionally interferes with any watcher while he is discharging his duties set forth in section 1-7-108 (3) is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-703. Tampering with statewide voter registration system, registration list, or pollbook

(1) Any person who mutilates or erases any name, figure, or word in any registration list or pollbook; or who removes a registration list or pollbook or any part thereof from the place where it has been deposited with an intention to destroy the same, or to procure or prevent the election of any person, or to prevent any voter from voting; or who destroys any registration list or pollbook or part thereof is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.

(2) Any person who knowingly accesses without authorization the statewide voter registration system commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 1-13-704. Unlawfully refusing ballot or permitting to vote

If at any election provided by law any judge of election willfully and maliciously refuses or neglects to receive the ballot of any registered elector who has taken or offered to take the oath prescribed by section 1-9-204 or knowingly and willfully permits any person to vote who is not entitled to vote at such election, such judge is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-704.5. Voting by persons not entitled to vote - penalty

(1) Any person voting in any election provided by law knowing that he or she is not entitled to vote in such election commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) This section shall be enforced without regard to race, religion, gender, ethnicity, or national origin.



§ 1-13-705. Personating elector

Any person who falsely personates any elector and votes at any election provided by law under the name of such elector shall be punished by a fine of not more than five thousand dollars or by imprisonment in the county jail for not more than eighteen months, or by both such fine and imprisonment.



§ 1-13-706. Delivering and receiving ballots at polls

(1) No voter shall receive an official ballot from any person except one of the judges of election having charge of the ballots, nor shall any person other than such judge deliver an official ballot to such voter.

(2) No person except a judge of election shall receive from any voter a ballot prepared for voting.

(3) Any voter who does not vote the ballot received by him or her shall return his or her ballot to the judge from whom he or she received the same before leaving the polling location; except that nothing in this section prohibits an elector from obtaining an original or replacement ballot pursuant to section 1-5-102.9 (3)(j).

(4) Each violation of the provisions of this section is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 1-13-111.



§ 1-13-707. Inducing defective ballot

Any person who causes any deceit to be practiced with intent to fraudulently induce a voter to deposit a defective ballot so as to have the ballot thrown out and not counted is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-707.5. Tampering with ballot box

Any person who wilfully tampers with or who, except as provided by law, wilfully breaks open any ballot box, including a drop-off location receptacle, is guilty of a class 5 felony and, upon conviction thereof, shall be punished as provided in section 18-1.3-401, C.R.S.



§ 1-13-708. Tampering with voting equipment

Any person who tampers with any electronic or electromechanical voting equipment before, during, or after any election provided by law with intent to change the tabulation of votes thereon to reflect other than an accurate accounting is guilty of a class 1 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501, C.R.S.



§ 1-13-708.5. Elected officials not to handle electronic or electromechanical voting equipment or devices

Any person who violates any provision of section 1-5-607 is guilty of a misdemeanor and shall be punished as provided in section 1-13-111.



§ 1-13-709. Voting in wrong polling location

Any person who, at any election provided by law, knowingly votes or offers to vote in any polling location in which he or she is not qualified to vote shall be punished by a fine of not more than five thousand dollars or by imprisonment in the county jail for not more than eighteen months, or by both such fine and imprisonment.



§ 1-13-709.5. Residence - false information - penalty

Any person who votes by knowingly giving false information regarding the elector's place of present residence commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 1-13-709.6. Residence - conspiring to give false information - penalty

Any person who knowingly aids or abets an elector in planning or committing the offense of knowingly giving false information regarding the elector's place of present residence described in section 1-13-709.5 commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 1-13-710. Voting twice - penalty

(1) Any voter who votes more than once or, having voted once, offers to vote again in the state, or, during a federal election, votes in this state and another state, shall be punished by a fine of not more than five thousand dollars or by imprisonment in the county jail for not more than eighteen months, or by both such fine and imprisonment.

(2) Nothing in this section prohibits a voter from voting in a special district election as a property owner in accordance with article 13.5 of this title or part 8 of article 1 of title 32, C.R.S.



§ 1-13-711. Interference with voter while voting

Any person who interferes with any voter who is inside the immediate voting area or is marking a ballot or operating a voting device or electronic voting device at any election provided by law is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-712. Disclosing or identifying vote

(1) (a) No voter shall place any mark upon his or her ballot by means of which it can be identified as the one voted by him or her, and no other mark shall be placed on the ballot by any person to identify it after it has been prepared for voting.

(b) Any voter may show his or her voted ballot to any other person as long as the disclosure is not undertaken in furtherance of any election violation proscribed in this article 13.

(c) Any voter who makes available an image of the voter's own ballot through electronic means after it is prepared for voting is deemed to have consented to the transmittal of that image.

(d) The ability of a voter to disclose his or her voted ballot as described in this subsection (1) at a voter service and polling center or at any other location at which votes are being tabulated is subject to the power of a county clerk and recorder to monitor activity at such voter service and polling center or other location, including placing reasonable restrictions on the use of photography in such settings or imposing other restrictions on activity in such settings as the county clerk and recorder finds necessary, to ensure the fair and efficient conduct of elections.

(2) No person shall endeavor to induce any voter to show how he marked his ballot.

(3) No election official, watcher, or person shall reveal to any other person the name of any candidate for whom a voter has voted or communicate to another his opinion, belief, or impression as to how or for whom a voter has voted.

(4) Any person who violates any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-713. Intimidation

It is unlawful for any person directly or indirectly, by himself or by any other person in his behalf, to impede, prevent, or otherwise interfere with the free exercise of the elective franchise of any elector or to compel, induce, or prevail upon any elector either to give or refrain from giving his vote at any election provided by law or to give or refrain from giving his vote for any particular person or measure at any such election. Each such offense is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 1-13-111.



§ 1-13-714. Electioneering - removing and return of ballot - definition

(1) No person shall do any electioneering on the day of any election, or during the time when voting is permitted for any election, within any polling location or in any public street or room or in any public manner within one hundred feet of any building in which a polling location is located, as publicly posted by the designated election official. As used in this section, the term "electioneering" includes campaigning for or against any candidate who is on the ballot or any ballot issue or ballot question that is on the ballot. "Electioneering" also includes soliciting signatures for a candidate petition, a recall petition, or a petition to place a ballot issue or ballot question on a subsequent ballot. "Electioneering" does not include a respectful display of the American flag.

(2) Except as necessary for ballot counting, no person may remove any official ballot from the polling location before the closing of the polls.

(3) Any person who violates any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-715. Liquor in or near voter service and polling center

(1) It is unlawful for any election official or other person to introduce into any polling location, or to use therein, or to offer to another for use therein, at any time while any election is in progress or the result thereof is being ascertained by the counting of the ballots, any intoxicating malt, spirituous, or vinous liquors.

(2) It is unlawful for any officer or board of officers of any county or any municipality, whether incorporated under general law or by special charter, who may at any time be by law charged with the duty of designating polling locations for the holding of any general or congressional election therein, to select therefor a room wherein any intoxicating malt, spirituous, or vinous liquors are usually sold for consumption on the premises.

(3) Any person who violates any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-716. Destroying, removing, or delaying delivery of election records

(1) No person shall willfully destroy, deface, or alter any ballot or any election records or willfully delay the delivery of any such ballots or election records, or take, carry away, conceal, or remove any ballot, ballot box, or election records from the polling location or drop-off location or from the possession of a person authorized by law to have the custody thereof, or aid, counsel, procure, advise, or assist any person to do any of the aforesaid acts.

(2) No election official who has undertaken to deliver the official ballots and election records to the county clerk and recorder shall neglect or refuse to do so within the time prescribed by law or shall fail to account fully for all official ballots and other records in his charge. Informality in the delivery of the ballots and election records shall not invalidate the vote of any precinct if such records are delivered prior to the canvassing of the votes by the county board of canvassers.

(3) Any person who violates any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-717. Penalty for destruction of supplies

Any person who, during an election, willfully defaces, tears down, removes, or destroys any card of instruction or sample ballot printed or posted for the instruction of voters or who, during an election, willfully removes or destroys any of the supplies or conveniences furnished to enable a voter to prepare his ballot or willfully hinders the voting of others is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five dollars nor more than one hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.



§ 1-13-718. Release of information concerning count

Any election official, watcher, or other person who releases information concerning the count of ballots cast at polling locations or of mail-in or mail voters' ballots prior to 7 p.m. on the day of the election is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.



§ 1-13-719. Employer's unlawful acts

(1) It is unlawful for any employer, whether corporation, association, company, firm, or person, or any officer or agent of such employer:

(a) In any manner to control the action of his employees in casting their votes for or against any person or measure at any precinct caucus, assembly, or convention; or

(b) To refuse to an employee the privilege of taking time off to vote as provided by section 1-7-102, or to subject an employee to a penalty or reduction of wages because of the exercise of such privilege, or to violate any of the provisions of section 1-7-102 in any other way; or

(c) In paying his employees the salary or wages due them, to enclose their pay in pay envelopes upon which there is written or printed any political mottoes, devices, or arguments containing threats, express or implied, intended or calculated to influence the political opinions, views, or actions of such employees; or

(d) Within ninety days of any election provided by law, to put up or otherwise exhibit in his factory, workshop, mine, mill, boardinghouse, office, or other establishment or place where his employees may be working or be present in the course of such employment any handbill, notice, or placard containing any threat, notice, or information that, if any particular ticket or candidate is elected, work in his place or establishment will cease in whole or in part, or his establishment will be closed, or the wages of his workmen will be reduced or containing other threats, express or implied, intended or calculated to influence the political opinions or actions of his employees.

(2) Each offense mentioned in subsection (1) of this section is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 1-13-111. In addition thereto, any corporation violating this section shall forfeit its charter and right to do business in this state.



§ 1-13-720. Unlawfully giving or promising money or employment

(1) It is unlawful for any person, directly or indirectly, by himself or through any other person:

(a) To pay, loan, or contribute, or offer or promise to pay, loan, or contribute, any money or other valuable consideration to or for any elector, or to or for any other person, to induce such elector to vote or refrain from voting at any election provided by law or to induce any elector to vote or refrain from voting at such election for any particular person or to induce such elector to go to the polls or remain away from the polls at such election or on account of such elector having voted or refrained from voting for any particular person or issue or having gone to the polls or remained away from the polls at such election; or

(b) To advance or pay, or cause to be paid, any money or other valuable thing to or for the use of any other person with the intent that the same, or any part thereof, shall be used in bribery at any election provided by law or to knowingly pay, or cause to be paid, any money or other valuable thing to any person in discharge or repayment of any money wholly or partially expended in bribery at any such election; or

(c) To give, offer, or promise any office, place, or employment or to promise, procure, or endeavor to procure any office, place, or employment to or for any elector, or to or for any other person, in order to induce such elector to vote or refrain from voting at any election provided by law or to induce any elector to vote or refrain from voting at such election for any particular person or issue.

(2) Each offense set forth in subsection (1) of this section is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 1-13-111.



§ 1-13-721. Receipt of money or jobs

(1) It is a misdemeanor for any person, directly or indirectly, by himself or through any other person:

(a) Before or during an election provided by law, to receive, agree to accept, or contract for any money, gift, loan, or other valuable consideration, office, place, or employment, for himself or any other person, for voting or agreeing to vote, or for going or agreeing to go to the polls, or for remaining away or agreeing to remain away from the polls, or for refraining or agreeing to refrain from voting, or for voting or agreeing to vote or refraining or agreeing to refrain from voting for any particular person or measure at any election provided by law;

(b) During or after an election provided by law, to receive any money or other valuable thing on account of himself or any other person for voting or refraining from voting at such election, or on account of himself or any other person for voting or refraining from voting for any particular person at such election, or on account of himself or any other person for going to the polls or remaining away from the polls at such election, or on account of having induced any person to vote or refrain from voting for any particular person or measure at such election.



§ 1-13-723. Penalty for neglect of duty - destruction of ballots - breaking seal

(1) Every officer upon whom any duty is imposed by any election law who violates his duty or who neglects or omits to perform the same is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.

(2) Any official or person, except one authorized by law, who breaks or loosens a seal on a ballot or a ballot box with the intent to disclose or learn the number of such ballot or ballot box is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111.






Part 8 - Offenses - Mail Voting and Voting by New Residents

§ 1-13-801. Mailing other materials with mail ballot

It is unlawful for any county clerk and recorder to deliver or mail to a registered elector, as a part of or in connection with the mail ballot, anything other than the voting material as provided in article 7.5 of this title. Each such offense is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 1-13-111.



§ 1-13-802. Delivery of a mail ballot outside county clerk and recorder's office

No county clerk and recorder shall make personal delivery of any mail ballot to an elector unless such delivery occurs within the confines of the official office of such county clerk and recorder, except as otherwise provided in section 1-7.5-113. Any delivery contrary to this section renders void the ballot to which it relates. Each violation of this section is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 1-13-111.



§ 1-13-803. Offenses relating to voting by mail ballot

Any election official or other person who knowingly violates article 7.5 or 13.5 of this title relative to the casting of mail ballots or who aids or abets fraud in connection with any vote cast, to be cast, or attempted to be cast by a mail voter shall be punished by a fine of not more than five thousand dollars or by imprisonment in the county jail for not more than eighteen months, or by both such fine and imprisonment.









Article 13.5 - Colorado Local Government Election Code

Part 1 - Definitions and General Provisions

§ 1-13.5-101. Short title

This article shall be known and may be cited as the "Colorado Local Government Election Code".



§ 1-13.5-102. Applicability of article - legislative intent

(1) This article applies only to nonpartisan elections not coordinated by county clerk and recorders that are conducted by a local government; except that nothing prohibits the governing body of a local government from utilizing any requirements and procedures of the "Uniform Election Code of 1992", articles 1 to 13 of this title, in accordance with section 1-13.5-106.

(2) It is the general assembly's intent that the "Uniform Election Code of 1992" continue to govern coordinated elections.



§ 1-13.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Absentee voter" means an eligible elector who requests in writing that the designated election official mail a ballot to either the elector's deliverable mailing address or to another address designated by the elector for the purpose of voting by mail.

(1.5) "Affidavit" means a sworn statement in writing, including a self-affirmation.

(2) "Designated election official" means the person designated by the governing body of a local government or by court order to supervise election duties.

(3) "Electronic voting system" means a system in which an elector votes using a device by which votes are recorded electronically, including a touchscreen system.

(4) "Eligible elector" means a person who meets the specific requirements for voting at a specific election conducted under this article or for a specific candidate, ballot question, or ballot issue.

(5) "Issue committee" has the meaning set forth in section 1-45-103.

(6) "Local government" means any district, business improvement district, special district created pursuant to title 32, C.R.S., authority, or political subdivision of the state, authorized by law to conduct an election. "Local government" does not include a county, school district, regional transportation district, or municipality as defined in section 31-1-101 (6), C.R.S.

(7) "Pollbook" means the list of eligible electors who are permitted to vote at a polling place or by mail ballot at an election conducted pursuant to this article.

(8) "Polling place" means a place established for holding elections conducted under this article.

(9) "Property owners list" means the list of property owner names and addresses prepared by the county assessor in accordance with section 1-13.5-204.

(10) "Registration list" means the list of registered electors of each local government, as prepared by the county clerk and recorder for the county in which the local government is located or as obtained through state registration records in accordance with section 1-13.5-203.

(11) "Special district" means any public entity, as defined in section 24-10-103, C.R.S., that is authorized by law to hold an election; except that the term does not include a county, a municipality as defined in section 31-1-101, C.R.S., or a school district as defined in section 22-30-103, C.R.S.

(12) "Voter" means an eligible elector who voted in the most recent election conducted pursuant to this article.

(13) "Voting machine" means any device fulfilling the requirements for voting machines set forth in part 4 of article 7 of this title regarding its use, construction, procurement, and trial.

(14) "Watcher" means a registered elector of the local government whose name is submitted to the designated election official and certified by the designated election official to the appropriate election judges pursuant to section 1-13.5-602.



§ 1-13.5-104. Acts and elections conducted pursuant to provisions that refer to qualified electors

Any elections, and any acts relating thereto, carried out under law that were conducted prior to July 1, 1987, pursuant to provisions that referred to a qualified elector rather than an eligible elector and that were valid when conducted are deemed and held to be legal and valid in all respects.



§ 1-13.5-105. Acts legal and valid

Acts and elections conducted pursuant to provisions that refer to registered electors, any elections, and any acts relating to those elections carried out under law that were conducted prior to July 1, 1992, and that were valid when conducted are held to be legal and valid in all respects.



§ 1-13.5-106. Applicability of the "Uniform Election Code of 1992"

(1) Any local government may provide by resolution that it will utilize all or part of the requirements and procedures of the "Uniform Election Code of 1992", articles 1 to 13 of this title, in lieu of all or portions of this article with respect to any election. Absent such resolution, this article applies.

(2) All provisions of the "Uniform Election Code of 1992" not in conflict with this article apply to local government elections; except that elections offenses and penalties described by parts 2 and 3 of article 13 of this title do not apply to elections authorized under this article, and recall elections of local government officers must be conducted pursuant to part 5 of article 4 of title 31, C.R.S.

(3) It is the intent of the general assembly that the general provisions of this article not supersede or supplant specific provisions of law.



§ 1-13.5-107. Computation of time

(1) Calendar days shall be used in all computations of time made under this article.

(2) In computing time for any act to be done before any local government election, the first day is included, and the last, or election, day is excluded. Saturdays, Sundays, and legal holidays are included, but, if the time for any act to be done or the last day of any period is a Saturday, Sunday, or a legal holiday, the period is extended to include the next day that is not a Saturday, Sunday, or legal holiday.



§ 1-13.5-108. Powers of designated election official

(1) Except as otherwise provided in this article, the designated election official shall render all interpretations and shall make all initial decisions as to controversies or other matters arising in the operation of this article.

(2) All powers and authority granted to the designated election official by this article may be exercised by a deputy designated election official in the absence of the designated election official or in the event the designated election official is unable to perform the duties.



§ 1-13.5-109. Construction

Substantial compliance with the provisions or intent of this article is all that is required for the proper conduct of an election to which this article applies.



§ 1-13.5-110. Special elections

Special elections must be held on such date as may be provided by law by the local government calling the special election.



§ 1-13.5-111. Time for holding elections for special districts - type of election - manner of election - notice

(1) Except as otherwise provided in subsection (4) of this section, regular special district elections must be held on the Tuesday succeeding the first Monday of May in every even-numbered year.

(2) Special elections may be held only on the first Tuesday after the first Monday in February, May, October, or December of any year; except that ballot issue elections may be held only on the date of a state general election, biennial local district election, or on the first Tuesday in November of odd-numbered years. A ballot issue election that is not part of an organizational election must be conducted either as part of a coordinated election or in accordance with part 11 of this article.

(3) Any special district election ordered pursuant to article 1 of title 32, C.R.S., by the district court having jurisdiction over such existing or proposed special district must be held on the date ordered by the court and conducted in accordance with this article.

(4) Whenever the date of a regular special district election is identical to the date set for a municipal or another special district election in any municipality or other special district having boundaries coterminous with the special district, the election may be held jointly with the municipal or other special district election. An election held jointly pursuant to this subsection (4) is not a coordinated election.

(5) Any election for the organization of a new health assurance or health service district must be held on the date of the general election or on the first Tuesday in November of an odd-numbered year. Any election on the proposal of a health assurance or health service district must be conducted by the county clerk and recorder in which the proposed district will be located as part of a coordinated election in accordance with section 1-7-116.



§ 1-13.5-112. Commencement of terms - nonpartisan officers

(1) Unless otherwise provided by law, the regular term of office of a nonpartisan officer elected at a regular election commences the earlier of the following:

(a) No later than thirty days after the date that the election results are certified pursuant to section 1-13.5-1305 and upon the signing of an oath and posting of a bond, where required; or

(b) At the next meeting of the governing body of the local government following the date of the election.

(2) Unless otherwise provided by law, if the election is canceled in whole or in part pursuant to section 1-13.5-513, the regular term of office of a nonpartisan officer commences at:

(a) The next meeting of the governing body following the date of the regular election, but no later than thirty days following the date of the regular election and upon the signing of an oath and posting of a bond, where required; or

(b) If the nonpartisan officer was elected at an election other than a regular election, the next meeting of the governing body of the local government following the date of the election.






Part 2 - Qualifications and Registration of Electors

§ 1-13.5-201. Registration required

Except where a statute specifically provides otherwise, no person is permitted to vote at any local government election without first having registered to vote in Colorado in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of this title.



§ 1-13.5-202. Persons entitled to vote at special district elections

No person is permitted to vote in any special district election unless that person is an eligible elector as defined in section 32-1-103 (5), C.R.S.



§ 1-13.5-203. Registration records for local government elections - costs

(1) No later than the fortieth day preceding the date of a scheduled local government election, the designated election official shall order the registration records from the county clerk and recorder. The designated election official shall order either:

(a) An initial list of the registered electors as of the thirtieth day prior to the election, with a supplemental list to be provided on the twentieth day; or

(b) A complete list of registered electors as of the sixth day prior to the election.

(2) The county clerk and recorder shall certify and make available to the designated election official a complete copy of the list of the registered electors of the local government that has territorial boundaries located within the county and is involved in the election. If a supplemental list is provided pursuant to paragraph (a) of subsection (1) of this section, the county clerk and recorder shall certify and make available to the designated election official the supplemental list of eligible electors who became eligible since the earlier list was certified. These lists substitute for the original registration record.

(3) The registration list that is certified thirty days before the election pursuant to paragraph (a) of subsection (1) of this section must contain the names and addresses of all registered electors residing within the local government at the close of business on the fortieth day preceding the election. The supplemental registration list for each local government that is certified no later than twenty days before the election must contain the names and addresses of all eligible electors residing within the local government at the close of business on the twenty-second day prior to the election. If a supplemental list is provided, it must contain the names and addresses of all eligible electors who became eligible during the period since the initial registration list was certified through the close of business on the twenty-second day preceding the election.

(4) Costs for the lists required to be obtained under this section must be assessed by the county clerk and recorder and paid by the local government holding the election. The fee for furnishing the lists shall be no less than twenty-five dollars for the entire list or no more than one cent for each name contained on the registration list, whichever is greater.

(5) The designated election official may cancel an order for the list if the election is canceled pursuant to section 1-13.5-513 and the county clerk and recorder has not already prepared the list.



§ 1-13.5-204. Lists of property owners - costs

(1) For elections where owning property in the local government is a requirement for voting in the election, no later than the fortieth day preceding the date of the election, the designated election official shall order the list of property owners from the county assessor. Except as otherwise required under subsection (2) of this section, the county assessor shall certify and deliver an initial list of all recorded owners of taxable real and personal property within the local government no later than thirty days before the election. The supplemental list for the local government shall be provided no later than twenty days before the election and shall contain the names and addresses of all recorded owners who became owners no later than twenty-two days prior to the election and after the initial list of property owners was provided. The county assessors shall assess the cost for the lists, which must be paid by the local government holding the election. The fee for furnishing the lists is no less than twenty-five dollars for both lists or no more than one cent for each name contained on the lists, whichever is greater.

(2) The designated election official of a local government may order the list described in subsection (1) of this section of all recorded owners of taxable real and personal property within the local government as of the thirtieth day before the election, with a supplemental list to be provided on the twentieth day before the election, or the designated election official may order a complete list as of the sixth day before the election.



§ 1-13.5-205. Delivery and custody of registration list and property owner list

At such time as may be set by the designated election official, but at least one day prior to the election, one of the election judges from each precinct may appear in person at the office of the designated election official for the purpose of receiving the registration list and, as applicable, property owners list, election supplies, or the designated election official may deliver the same to one of the judges. The judges shall have custody of the registration list and property owners list and shall give his or her receipt for the list. After the closing of the polls on the day of election, the election judge selected pursuant to section 1-13.5-410 to deliver the election papers and supplies shall deliver the registration list and property owners list to the office of the designated election official or to such other place as the designated election official may designate as the counting center.






Part 3 - Nominations

§ 1-13.5-301. Eligibility for office - prohibitions - exceptions - challenges

(1) (a) No person except an eligible elector who is at least eighteen years of age, unless another age is required by law, is eligible to hold any office in this state. No person is eligible to be a candidate for office unless that person fully meets the qualifications of that office as stated in the constitution and statutes of this state on or before the date the person is nominated to the office. The designated election official shall not certify the name of any candidate who fails to swear or affirm under oath that he or she fully meets the qualifications as of the date of nomination or who is unable to provide proof that he or she meets any requirements of the office relating to registration, residence, or property ownership.

(b) The information found on the person's voter registration record is admissible as prima facie evidence of compliance with the registration and residence requirements of this section. The information found in the property owners list is admissible as prima facie evidence of compliance with property ownership requirements.

(2) Except as otherwise provided in this subsection (2), no person is eligible to be a candidate for more than one office in the same local government at one time. This subsection (2) does not:

(a) Apply to memberships on different special district or business improvement district boards; or

(b) Prohibit a candidate or elected official of any political subdivision from being a candidate or member of the board of directors of any special district, business improvement district, or districts in which he or she is an eligible elector, unless otherwise prohibited by law.

(3) The qualification of any candidate may be challenged by an eligible elector of the local government within five days after the date that the designated election official certifies the candidate to the ballot. The challenge shall be made by verified petition setting forth the facts alleged concerning the qualification of the candidate and shall be filed in the district court in the county in which the local government is located. The hearing on the qualification of the candidate must be held not less than five nor more than ten days after the date the designated election official's statement is issued that certifies the candidate to the ballot. The court shall hear the testimony and other evidence and, within forty-eight hours after the close of the hearing, determine whether the candidate meets the qualifications for the office for which the candidate has declared. Part 1 of article 17 of title 13, C.R.S., regarding frivolous, groundless, or vexatious actions, applies to this section.



§ 1-13.5-302. Nomination of local government candidates

(1) Except as provided in section 1-13.5-303 or other applicable law, candidates for office of nonpartisan local governments must be nominated, without regard to affiliation, by petition on forms supplied by the designated election official. A petition of nomination may consist of one or more sheets, but it must contain the name and address of only one candidate and indicate the office to which the candidate is seeking election. The candidate's name must be printed on each sheet of a petition of nomination.

(2) Nomination petitions for a candidate in a local government, other than a special district or business improvement district, may be circulated and signed, beginning on January 1 of the year in which election for that office is conducted and ending on the sixty-seventh day prior to the day of election, by at least two eligible electors residing within or eligible to vote in the local government.

(3) The circulator of each nomination petition shall make an affidavit that each signature thereon is the signature of the person whose name it purports to be and that each signer has stated to the circulator that the signer is an eligible elector of the local government for which the nomination is made.

(4) A petition is not valid if it does not contain the requisite number of signatures of eligible electors. The designated election official shall inspect timely filed petitions of nomination to ensure compliance with this section.

(5) Each nomination petition must be filed with the designated election official no later than the sixty-seventh day prior to the day of election. Every petition must have endorsed on it or appended to it the written affidavit of the candidate accepting the nomination and swearing that the candidate satisfies the requirements set forth in law to be a candidate and hold office in the local government.

(6) The designated election official shall preserve all nomination petitions filed with him or her for a period of two years. All such petitions are open to public inspection under proper regulation by the designated election official with whom they are filed.



§ 1-13.5-303. Candidates for special district or business improvement district director - self-nomination and acceptance form

(1) Except as otherwise provided in this section, no earlier than January 1 and no later than the normal close of business on the sixty-seventh day before the date of a regular special district election, any person who desires to be a candidate for the office of a special district director shall file a self-nomination and acceptance form or letter signed by the candidate and by an eligible elector of the state as a witness to the signature of the candidate.

(2) On the date of signing the self-nomination and acceptance form or letter, a candidate for director shall be an eligible elector of the special district. If the district is divided into director districts established pursuant to section 32-1-301 (2)(f), C.R.S., the candidate shall be an eligible elector within the boundaries of the director district in which the candidate is running for office.

(3) The self-nomination and acceptance form or letter must contain the name of the special district in which the election will be held, the special district director office sought by the candidate, the term of office sought if more than one length of a director's term is to be voted upon at the election, the date of the election, the full name of the candidate as it is to appear on the ballot, and whether the candidate is a member of an executive board of a unit owners' association, as defined in section 38-33.3-103, C.R.S., located within the boundaries of the special district for which the candidate is running for office. Unless physically unable, all candidates and witnesses shall sign their own signature and shall print their names, their respective residence addresses, including the street number and name, the city or town, the county, telephone number, and the date of signature on the self-nomination and acceptance form or letter.

(4) The self-nomination and acceptance form or letter must be filed with the designated election official or, if none has been designated, the presiding officer or the secretary of the board of directors of the special district in which the election will be held.

(5) The self-nomination and acceptance form or letter must be verified and processed substantially as provided in section 1-4-908, a protest on such a form or letter must be determined substantially as provided in sections 1-4-909 and 1-4-911, and cure of such a form or letter must be allowed substantially as provided for in section 1-4-912; except that an amended self-nomination and acceptance form or letter may be accepted by the designated election official until the normal close of business on the sixty-seventh day before an election.

(6) In a business improvement district with an elected board of directors, nominations for business improvement district directors must be handled substantially as provided in subsections (1) to (5) of this section.



§ 1-13.5-304. Withdrawal from nomination

Any person who has been nominated and who has accepted a nomination, or filed a self-nomination form or letter, may cause his or her name to be withdrawn from such nomination at any time before the election by executing a written affidavit withdrawing from the nomination. The withdrawing candidate shall sign the affidavit and file it with the designated election official.



§ 1-13.5-305. Write-in candidate affidavit

A write-in vote for any local government office is counted only if an affidavit of intent to be a write-in candidate is filed with the designated election official by the person whose name is written in not later than sixty-four days before the day of the election. The affidavit of intent must indicate that the signer desires the office and is qualified to assume the duties of that office if elected.



§ 1-13.5-306. Objections to nominations

All self-nomination and acceptance forms or letters, petitions of nomination, and affidavits of intent to be a write-in candidate that are in apparent conformity, as determined by the designated election official, with section 1-13.5-302, 1-13.5-303, or 1-13.5-305, are valid unless objection thereto is duly made in writing within three days after the filing of the same. In case an objection is made, the designated election official shall mail forthwith notice of the objection to any candidate for the same office. The designated election official shall decide objections within forty-eight hours after the same are filed, and any objections upheld may be remedied or defect cured upon the original petition, by an amendment thereto, or by filing a new self-nomination and acceptance form or letter, petition of nomination, or affidavit of intent, as applicable, within three days after the objection is upheld, but in no event later than the fifty-eighth day before the day of election. The designated election official shall pass upon the validity of all objections, whether of form or substance, and the designated election official's decisions upon matters of form are final. The designated election official's decisions upon matters of substance are open to review if prompt application is made, as provided in section 1-13.5-1501, but the remedy in all cases shall be summary, and the decision of the district court is final and not subject to review by any other court; except that the supreme court, in the exercise of its discretion, may review any proceeding in a summary way.






Part 4 - Election Judges

§ 1-13.5-401. Appointment of election judges

(1) (a) Except as provided in subsection (2) of this section, at least fifteen days before each local government election, the governing body shall appoint the election judges.

(b) Each election judge must be registered to vote in Colorado and at least eighteen years of age. Election judges must be appointed pursuant to this article without regard to party affiliation. Neither a current candidate for director nor any immediate family member, to the second degree, of such candidate is eligible to serve as an election judge.

(c) The designated election official shall make and file in his or her office a list of all individuals so appointed, giving their names and addresses. The list is a public record and is subject to inspection and examination during office hours by any elector of the local government with the right to make copies thereof.

(2) The governing body may delegate to the designated election official the authority and responsibility to appoint election judges in the manner provided in this section.



§ 1-13.5-402. Number of judges - appointment

The governing body, or the designated election official if authorized pursuant to section 1-13.5-401 (2), shall appoint at least two election judges for each local government election. The appointing authority may also appoint any additional judges as deemed necessary, and may appoint counting judges.



§ 1-13.5-403. Certificates of appointment

Promptly after the appointment of the election judges, the designated election official shall issue certificates certifying the appointments. The designated election official shall mail one certificate to each person appointed.



§ 1-13.5-404. Acceptance form - time to file

With each certificate of appointment transmitted to the election judges, the designated election official shall enclose a form for acceptance of the appointment. Each individual appointed as an election judge may file his or her acceptance form in the office of the designated election official within seven days after the date that the designated election official mailed the certificate of appointment and the acceptance form. Unless otherwise determined by the designated election official, failure of any person appointed as an election judge to file an acceptance within those seven days results in a vacancy, which shall be filled in the same way the original appointment was made.



§ 1-13.5-405. Vacancies - emergency appointments

Except when section 1-13.5-404 applies, if an individual appointed as an election judge refuses or fails to accept the appointment or is unable to serve, the individual or any other election judge must immediately notify the designated election official. The designated election official shall forthwith appoint another qualified individual to serve as election judge in the place of the individual. In the event of an emergency, including inability to notify the designated election official, the remaining election judges at the location where the individual was to serve may appoint a replacement election judge.



§ 1-13.5-406. Removal of judges

The designated election official may summarily remove any election judge who neglects his or her duty, or commits, encourages, or connives at any fraud in connection therewith, or violates any election laws, or knowingly permits others to do so, or has been convicted of any felony, or violates his or her oath, or commits any act that interferes or tends to interfere with a fair and honest election. An election judge has no cause of action against a local government or designated election official arising from removal from office pursuant to this section.



§ 1-13.5-407. Oath of judges

Before any votes are taken at any local government election, the election judges shall make a self-affirmation substantially in the following form:

I, ...., do solemnly swear (or affirm) that I am a citizen of the United States

and the state of Colorado; that I am a registered elector in Colorado; that I will perform the duties of election judge according to law and the best of my ability; that I will studiously endeavor to prevent fraud, deceit, and abuse in conducting the same; that I will not try to ascertain how any elector voted, nor will I disclose how any elector voted if, in the discharge of my duties as judge, such knowledge shall come to me, unless called upon to disclose the same before some court; and that I will not disclose the result of the votes until the polls have closed.



§ 1-13.5-408. Training of judges

The designated election official shall make available an instruction class concerning the tasks of an election judge not more than forty-five days prior to each election. A designated election official shall remove an election judge who fails or refuses to attend the instruction class.



§ 1-13.5-409. Compensation of judges

The election judges at any local government election shall receive reasonable compensation for their services as election judges on election day and additional reasonable compensation for attending an instruction class required in section 1-13.5-408, as determined by the governing body of the local government or designated election official if authorized by the governing body to make a reasonable determination.



§ 1-13.5-410. Compensation for delivery of election returns and other election papers

The election judges in each polling place shall select one of their number to deliver the election returns, registration list, property owners list, ballot boxes, if any, and other election papers and supplies to the office of the designated election official or to such other place as the designated election official may designate as the counting center. The judge so selected shall be paid a reasonable amount of compensation for the performance of such service.






Part 5 - Notice and Preparation for Elections

§ 1-13.5-501. Call for nominations - definitions

(1) Between seventy-five and one hundred days before a regular local government election, the designated election official shall provide notice by publication of a call for nominations for the election. The call must state the director offices to be voted upon at the election, where a self-nomination and acceptance form or letter may be obtained, the deadline for submitting the self-nomination and acceptance form or letter to the designated election official, and information on obtaining an absentee ballot.

(2) As used in this section, "publication" means printing one time, in one newspaper of general circulation in the special district or proposed special district if there is such a newspaper, and, if not, then in a newspaper in the county in which the special district or proposed special district is located. For a special district with territory within more than one county, if publication cannot be made in one newspaper of general circulation in the special district, then one publication is required in a newspaper in each county in which the special district is located and in which the special district also has fifty or more eligible electors.



§ 1-13.5-502. Notice of election

(1) The designated election official, at least twenty days before each local government election, shall give written notice of the election stating the date of the election and the location and hours during which the polls will be open; the date ballots have or may be mailed if the election is conducted by mail ballot; mail ballot drop-off locations; names of the officers to be elected and any ballot issues and ballot questions to be voted upon; and the names of those candidates whose nominations have been certified to the designated election official, which listing must be as nearly as possible in the form in which such nominations will appear upon the official ballot. For an independent mail ballot election, the notice does not need to include the text of the ballot issues or ballot questions. A copy of the notice must be posted until after the election in a conspicuous place in the office of the designated election official. A copy of the notice must be mailed or sent via electronic mail to the county clerk and recorder.

(2) (a) In addition, the notice required by this section must be published in at least one newspaper having general circulation in the local government on or before the twentieth day before election day.

(b) On or before the twentieth day before the election, a special district must effect publication of the notice as provided in section 1-13.5-1102.

(3) All polling places must be designated by a sign conspicuously posted at least twenty days before each local government election. The sign must be substantially in the following form: "Polling Place for (name of local government)". In addition, the sign must state the date of the next election and the hours the polling place will be open.



§ 1-13.5-503. Ballot issue notice

(1) Any ballot issue notice relating to a local government ballot issue must be prepared and distributed in a manner consistent with part 9 of article 7 of this title.

(2) In addition to the requirements set forth in subsection (1) of this section, a local government submitting a ballot issue concerning the creation of any debt or other financial obligation at an election in the local government must post notice in accordance with the requirements of section 1-7-908.



§ 1-13.5-504. Establishing precincts and polling places - applicability

(1) This section applies to local government elections that are conducted by polling place.

(2) The governing body of each local government, or designated election official if authorized by the governing body, shall divide the local government into as many election precincts for local government elections as it deems expedient for the convenience of the electors of the local government and shall designate the location and address for each polling place at which elections are to be held.

(3) The designated election officials of local governments with overlapping boundaries that hold elections the same day by polling place must meet, confer, and thereafter, if practical, hold such elections in a manner that permits an elector in the overlapping area to vote in all of such elections at one polling place.

(4) Notwithstanding subsection (3) of this section, the governing body or designated election official shall change any polling place upon petition of a majority of the registered electors residing within the local government.



§ 1-13.5-504.5. Accessibility of polling places to persons with disabilities

(1) Each polling place shall comply fully with the current "ADA standards for accessible design" set forth in 28 CFR 36 and promulgated in accordance with the federal "Americans with Disabilities Act of 1990", as amended, 42 U.S.C. sec. 12101 et seq., and no barrier shall impede the path of electors with disabilities to the voting booth.

(2) Emergency polling places are exempt from compliance with this section.

(3) Except as otherwise provided in subsection (2) of this section, a designated election official shall only select as polling places such sites that meet the standards of accessibility set forth in subsection (1) of this section.



§ 1-13.5-505. Judges may change polling places

(1) When it becomes impossible or inconvenient to hold an election at the place designated, the election judges, after notifying the designated election official and after having assembled at or as near as practicable to such place and before receiving any vote, may move to the nearest convenient place for holding the election and at such newly designated place proceed with the election.

(2) Upon moving to a new polling place, the judges shall prominently display a proclamation of the change and may station a proper person at the original polling place to notify all persons appearing at the original polling place of the new location for holding the election.



§ 1-13.5-506. Number of voting booths, voting machines, or voting systems

(1) In local governments that use paper ballots, the governing body shall provide in each polling place a sufficient number of voting booths. Each voting booth shall be situated so as to permit an eligible elector to prepare his or her ballot screened from observation and shall be furnished with such supplies and conveniences as will enable the eligible elector to prepare his or her ballot for voting.

(2) In local governments that use voting machines, the governing body shall supply each polling place with a sufficient number of voting machines.

(3) In local governments that use an electronic voting system, the governing body shall provide adequate materials and equipment for the orderly conduct of voting.



§ 1-13.5-507. Arrangement of voting machines or voting booths and ballot boxes

The voting machines or the voting booths and ballot box must be situated in the polling place in plain view of the election officials and watchers. No person other than the election officials and those admitted for the purpose of voting are permitted within the immediate voting area, which is the area within six feet of the voting machines or the voting booths and ballot box, except by authority of the election judges, and then only when necessary to keep order and enforce the law.



§ 1-13.5-508. Election expenses to be paid by local government

The cost of conducting a local government election, including the cost of printing and supplies, is to be paid by the local government for which the election is being held.



§ 1-13.5-509. Failure to receive mailed notice

Any election for which a notice was mailed shall not be invalidated on the grounds that an eligible elector did not receive the ballot issue notice, mailed information, or mailed notification of the election required by law or the state constitution if the designated election official acted in good faith in making the mailing. Good faith is presumed if the designated election official or coordinated election official mailed the ballot issue notice, information, or notification to the addresses appearing on a registration list for the local government as provided by the county clerk and recorder, and, where applicable, the property owners list for the local government provided by the county assessor.



§ 1-13.5-510. Court-ordered elections

(1) When an election is ordered by the court for a special district, the court shall authorize the designated election official to give notice, and take such other actions, as provided in the order.

(2) For an organizational election, the notice by publication must include the purposes of the election, the estimated operating and debt service mill levies and fiscal year spending for the first year following organization, and the boundaries of the special district. The notice by publication must recite the election date, which shall be not less than twenty days after publication of the election notice.

(3) For a dissolution election, the notice by publication must include the plan for dissolution or a summary of the plan and the place where a member of the public may inspect or obtain a copy of the complete plan. The notice by publication must recite the election date, which must be not less than twenty days after publication of the election notice.



§ 1-13.5-511. Certification of ballot

(1) No later than sixty days before any election, the designated election official of each local government that intends to conduct an election shall certify the order of the ballot and ballot content. The order of the ballot and ballot content must include the name and office of each candidate for whom a petition or self-nomination form or letter has been filed with the designated election official and any ballot issues or ballot questions to be submitted to the eligible electors.

(2) After a designated election official has certified the order of the ballot and ballot content in accordance with subsection (1) of this section, the designated election official may recertify the ballot if:

(a) A candidate withdraws from a race, and the withdrawal would not change the order that the candidate names appear on the ballot as previously determined by the lot drawing; or

(b) There are technical revisions to a ballot issue or ballot question prior to the ballots being printed.



§ 1-13.5-512. Correction of errors

The designated election official shall, on his or her own motion, correct without delay any error in publication of sample or official ballots that he or she discovers or that is brought to his or her attention and that can be corrected without interfering with the timely distribution of the ballots.



§ 1-13.5-513. Election may be canceled - when

(1) If the only matter before the electors in a nonpartisan election is the election of persons to office and if, at the close of business on the sixty-third day before the election or at any time thereafter, there are not more candidates than offices to be filled at the election, including candidates filing affidavits of intent to be a write-in candidate, the designated election official, if instructed by resolution of the governing body, shall cancel the election and declare the candidates elected.

(2) No later than twenty-five days before an election conducted as a coordinated election in November, and at any time prior to any other elections, a governing body may by resolution withdraw one or more ballot issues or ballot questions from the ballot. In such case, the ballot issues and ballot questions are deemed to have not been submitted and votes cast on the ballot issues and ballot questions will either not be counted or be deemed invalid by action of the governing body.

(3) If the electors are to consider the election of persons to office and ballot issues or ballot questions, the election may be canceled by the governing body only in the event that all of the conditions of subsection (1) of this section exist and that all ballot issues or ballot questions have been withdrawn from the ballot pursuant to subsection (2) of this section.

(4) Except as provided in subsection (2) of this section, no election may be canceled in part.

(5) Unless otherwise provided by an intergovernmental agreement pursuant to section 1-7-116, upon receipt of an invoice, the governing body shall within thirty days promptly pay all costs accrued by the county clerk and recorder and any applicable political subdivision attributable to the canceled election or withdrawn ballot issues or ballot questions.

(6) The governing body or designated election official shall provide notice by publication, as that term is defined in section 1-13.5-501, of the cancellation of the election. A copy of the notice must be posted at each polling location of the local government, in the office of the designated election official, and in the office of the clerk and recorder for each county with territorial boundaries that overlap in whole or in part with those of the local government and, for special districts, a copy of the notice must be filed in the office of the division of local government. The governing body shall also notify the candidates that the election was canceled and that they were elected by acclamation.






Part 6 - Conduct of Elections

§ 1-13.5-601. Hours of voting

At all elections held under this article, the polls shall be opened at 7 a.m. and remain open until 7 p.m. of the same day. If a full set of election judges is not present at the hour of 7 a.m., an alternate election judge shall be appointed by the designated election official or judge in attendance at the polling place. The polls shall be opened if at least two election judges are present, even if the alternate judge has not arrived. Every person otherwise qualified to vote who is standing in line waiting to vote at 7 p.m. may vote.



§ 1-13.5-602. Watchers - definition

(1) (a) (I) Each candidate for office, or interested party in case of a ballot issue or ballot question, at a local government election is entitled to appoint an eligible elector to act on his or her behalf in every polling place in which he or she is a candidate or in which the issue or question is on the ballot; except that neither a current candidate for director nor any immediate family member, to the second degree, of such candidate is eligible to serve as a watcher for that candidate.

(II) As used in this section, "interested party" means an issue committee whose issue is on the ballot.

(b) The candidates or interested parties shall certify the name of the persons so appointed to the designated election official on forms provided by the designated election official. If multiple names are certified to the designated election official for or against any ballot issue or ballot question, and the designated election official reasonably determines that multiple watchers will impede the conduct of the election, the designated election official may, by lot, reduce the number of watchers to one for and one against the ballot issue or ballot question for each location to be watched.

(c) In case a watcher must leave the polling place, the watcher may designate an alternate to act on his or her behalf while he or she is absent if the alternate is made known to the election judges by an affidavit of the person first named as a watcher. A watcher serving at the polling place has the right to remain inside the polling place from at least fifteen minutes prior to the opening of the polls until after the completion of the count of votes cast at the election and the certification of the count by the election judges. Each watcher may maintain a list of eligible electors as the names are announced by the election judges and witness each step in the conduct of the election.

(2) Watchers shall take an oath administered by one of the election judges that they are eligible electors, that their name has been submitted to the designated election official as a watcher for this election, and that they will not in any manner make known to anyone the result of counting votes until the polls have closed.

(3) Watchers shall not:

(a) Interrupt or disrupt the processing, verification, or counting of any ballots or any other stage of the election;

(b) Write down any ballot numbers or any other identifying information about the electors;

(c) Handle the pollbooks, affidavits and self-affirmations, ballots, mail ballot envelopes, absentee ballot envelopes, voting or counting machines, or machine components;

(d) Interfere with the orderly conduct of any election process, including issuance of ballots, receiving of ballots, and voting or counting of ballots;

(e) Interact with election officials or election judges except for the individual identified by the designated election official; or

(f) Have a cellular phone, camera, recording device, laptop or tablet, or other electronic data capture device in the polling place.

(4) A designated election official may remove a watcher upon finding that the watcher commits or encourages fraud in connection with his or her duties, violates any of the limitations outlined in this article, violates his or her oath, or is abusive or threatening toward election officials or any other person.



§ 1-13.5-603. Judges open ballot box first

In polling places that use an electronic voting system or paper ballots, the election judges, immediately before the opening of the polls, shall open the ballot box in the presence of the people assembled in the polling place, turn it upside down so as to empty it of all of its contents, and then lock it securely. The ballot box must not be reopened until the time for counting the ballots it contains.



§ 1-13.5-604. Judge to keep pollbook

An election judge shall keep a pollbook, which shall contain one column headed "names of voters" and one column headed "number on ballot". The name and number on the ballot of each eligible elector voting must be entered in regular succession under the headings in the pollbook.



§ 1-13.5-605. Preparing to vote

(1) Any eligible elector desiring to vote shall write his or her name and address on a form available at the polling place and shall give the form to one of the election judges, who shall thereupon announce the same clearly and audibly. If the elector is unable to write, he or she may request assistance from one of the election judges, and such judge shall sign the form and witness the elector's mark. The form made available must contain in substance the following:

I state under penalty of perjury that I am an elector who is eligible to vote each of the ballots that I have cast in this election; that my signature and name are as shown on this document; that I have not and will not cast more than one ballot for a matter to be decided in this election; and that my ballots are cast in accordance with applicable law.

Name: .................................

Date:...................................

Signature of elector: ..................................

If the person's name is found on the registration list or property owners list, as applicable, by the election judge having charge thereof, he or she shall repeat the name, and the elector shall be allowed to enter the immediate voting area.

(2) (a) Any person desiring to vote at any special district election as an eligible elector who does not appear on the registration list or property owners list for the district shall sign a self-affirmation that the person is an elector of the special district. The self-affirming oath or affirmation shall be on a form that contains in substance the following:

I, (printed name), who reside at (address), am an elector of this (name of special district) district and desire to vote at this election. I do solemnly swear (or affirm) that I am registered to vote in the state of Colorado and qualified to vote in this special district election as:

---- a resident of the district or area to be included in the district; or

---- the owner of taxable real or personal property situated within the boundaries of the special district or area to be included within the special district; or

---- a person who is obligated to pay taxes under a contract to purchase taxable property in the special district or the area to be included within the special district; or

---- the spouse or civil union partner of (name of spouse or civil union partner) who is the owner of taxable real or personal property situated within the boundaries of the special district or area to be included within the special district.

I have not voted previously at this election.

Date ----------------

Signature of elector ----------------.

(b) A person otherwise eligible to vote in a local government election that is not a special district election whose name has been omitted from the registration list or property owner's list shall be permitted to vote by:

(I) Taking substantially the following self-affirmation:

I do solemnly swear or affirm that I am a citizen of the United States of the age of eighteen years or older; that I am a registered elector in this political

subdivision; that I am eligible to vote at this election; and that I have not previously voted at this election; or

(II) Presenting to an election judge a certificate of registration issued on election day by the county clerk and recorder or a certificate of property ownership issued on election day by the county assessor as applicable; or

(III) An election judge verifying, on election day, the person's registration with the county clerk and recorder or through the statewide voter registration records maintained by the secretary of state, or, as applicable, obtaining verification of the person's property ownership from the county assessor.

(3) An election judge shall promptly contact the county clerk and recorder or the county assessor for verification required under paragraph (b) of subsection (2) of this section so that every eligible elector present at the polling place is allowed to vote. Notation of verification of registration or property ownership shall be made in the pollbook next to the eligible elector's name.

(4) The self-affirmation provided in subsection (2) of this section must be accepted in lieu of the verification of registration or property ownership unless the person's right to vote is successfully challenged.

(5) Besides the election officials, not more than four eligible electors in excess of the number of voting booths or voting machines are allowed within the immediate voting area at one time.

(6) The completed signature forms must be returned with other election materials to the designated election official. If no challenges are made, the forms may be destroyed after forty-five days following election day.

(7) In precincts using paper ballots, an election judge shall give the eligible elector one, and only one, ballot, which the election judge shall remove from the package of ballots by tearing or cutting the ballot along the perforated or dotted line. Before delivering the ballot to an elector, the election judge having charge of the ballots shall endorse his or her initials on the duplicate stub. An election judge shall enter the name of the elector and number of said ballot in the pollbook.



§ 1-13.5-606. Manner of voting in precincts using paper ballots

(1) In precincts that use paper ballots, upon receiving his or her ballot, an eligible elector shall immediately retire alone to one of the voting booths provided and shall prepare the ballot by marking or stamping in ink or indelible pencil, in the appropriate margin or place, a cross mark (x) opposite the name of the candidate of the elector's choice for each office to be filled; except that no cross mark (x) is required opposite the name of a write-in candidate. In case of a question submitted to a vote of the people, the elector shall mark or stamp, in the appropriate margin or place, a cross mark (x) opposite the answer that he or she desires to give. Before leaving the voting booth, the elector shall fold the ballot without displaying the marks thereon so that the contents of the ballot are concealed and the stub can be removed without exposing any of the contents of the ballot, and the elector must keep the ballot folded until the elector deposits the ballot in the ballot box.

(2) Each eligible elector who has prepared a ballot and is ready to cast his or her vote shall then leave the voting booth and approach the election judge in charge of the ballot box. The elector shall give his or her name to that judge, who shall announce the name of such elector and the number upon the duplicate stub of the ballot, which number must correspond with the stub number previously placed on the registration list or pollbook. If the stub number of the ballot corresponds and is identified by the initials of the election judge placed thereupon, the election judge shall then remove the duplicate stub from the ballot. The ballot must then be returned to the eligible elector, who shall, in full view of the election judges, cast his or her vote by depositing the ballot in the ballot box.

(3) Each eligible elector shall mark and deposit his or her ballot without undue delay and shall leave the immediate voting area as soon as the elector votes. No elector shall occupy a voting booth already occupied by another, nor remain within the immediate voting area for more than ten minutes, nor occupy a voting booth for more than five minutes if all such booths are in use and other electors are waiting to occupy the same. No eligible elector whose name has been entered on the pollbook is allowed to reenter the immediate voting area during the election except when accompanied by an election judge.



§ 1-13.5-607. Eligible elector requiring assistance

(1) Notwithstanding any provision of section 1-13.5-606 to the contrary, if, at any election, an eligible elector declares under oath to the election judges of the polling place that, by reason of visual impairment or other physical disability or inability to read or write, the elector is unable to prepare his or her ballot or operate the voting machine without assistance, the elector may, upon request, receive the assistance of any one of the election judges or, at the elector's option, any other person selected by the elector requiring assistance. No person, other than an election judge, is permitted to enter a voting booth as an assistant to more than one elector.

(2) A notation must be made in the pollbook opposite the name of each voter thus assisted indicating that the voter was assisted.



§ 1-13.5-608. Spoiled ballots

In polling places that use an electronic voting system or paper ballots, no person shall take or remove any ballot from the polling place before the close of the polls. If any elector spoils a ballot, he or she may successively obtain others, one at a time, not exceeding three in all, upon returning each spoiled one. The spoiled ballots so returned shall be immediately canceled and shall be preserved and returned to the designated election official along with other election records and supplies.



§ 1-13.5-609. Counting paper ballots

(1) As soon as the polls at any election are finally closed, the election judges shall immediately open the ballot box and proceed to count the votes cast, and, before the election judges adjourn, the counting thereof shall continue until finished. The election judges shall first count the number of ballots in the box. If the ballots are found to exceed the number of names entered on the pollbook, the election judges shall then examine the official endorsements upon the ballots, and if, in the unanimous opinion of the judges, any of the ballots in excess of the number on the pollbook do not bear the proper official endorsement, they shall be put into a separate pile, and a separate record and return of the votes in such ballots shall be made under the heading "excess ballots". When the ballots and the pollbook agree, the election judges shall proceed to count the votes. Each ballot shall be read and counted separately, and every name separately marked as voted for on such ballot where there is no conflict to obscure the intention of the voter, and shall be read and marked upon the tally sheets before proceeding to any other ballot. Each ballot, excepting excess ballots, shall be read and counted and placed upon the tally sheets in like manner.

(2) When all the votes have been read and counted, the ballots, together with one of the tally lists, shall be placed in a box or appropriate container, and the opening shall be carefully sealed, and each of the election judges shall place his or her initials on said seal. The sealed box shall be delivered to the designated election official pursuant to section 1-13.5-614.

(3) All persons, except election judges and watchers, are excluded from the place where the counting is being carried on until the count has been completed.



§ 1-13.5-610. Counting by counting judges

(1) In precincts with counting judges, the receiving judges as directed by the designated election official shall deliver to the counting judges the ballot box containing cast ballots and the receiving judges shall then use another ballot box furnished for voting. The receiving judges shall open, empty, and lock the alternate ballot box in the manner prescribed in section 1-13.5-603.

(2) When the counting judges have counted the votes in a ballot box, they shall return the empty ballot box to the receiving judges and exchange it for the box containing ballots cast since taking possession of the first ballot box. The judges shall continue to exchange ballot boxes in the same manner until the polls are closed and shall continue counting until all ballots have been counted.

(3) When an exchange of ballot boxes is made as described in subsection (2) of this section, the receiving judges shall sign and furnish to the counting judges a statement showing the number of ballots that are to be found in each ballot box as indicated by the pollbooks. The counting judges shall then count ballots in the manner prescribed in section 1-13.5-609.

(4) The designated election official may provide a separate room or building for the counting judges.



§ 1-13.5-611. Tally sheets

As the election judges open and read the ballots, the votes that each candidate and any ballot issue or ballot question received must be carefully marked down, upon tally sheets prepared by the designated election official for that purpose, by any appropriate election official.



§ 1-13.5-612. Defective ballots

(1) If an elector votes for more names than there are persons to be elected to an office, or, if it is impossible to determine the choice of an elector for an office to be filled, the elector's ballot will not be counted for that office. A defective or an incomplete cross marked on any ballot in a proper place must be counted if there is no other mark or cross on such ballot indicating an intention to vote for some person other than those indicated by the first mentioned defective cross or mark. No ballot without the official endorsement, except as provided in section 1-13.5-704, may be deposited in the ballot box, and only ballots provided in accordance with this article shall be counted. If the election judges discover in the counting of votes that the name of any candidate voted for is misspelled or the initial letters of a candidate's given name are transposed or omitted in part or altogether on the ballot, the vote for the candidate must be counted if the intention of the elector to vote for the candidate is apparent.

(2) Ballots not counted must be marked "defective" on the back thereof and shall be preserved for such time as is provided in section 1-13.5-616 for ballots and destroyed as therein directed.



§ 1-13.5-613. Judges' certificate - statement on ballots

(1) As soon as all the votes have been read and counted, the election judges shall make a certificate stating:

(a) The name of each candidate, designating the office for which each candidate received votes;

(b) The number of votes each candidate received, which number must be expressed in words, at full length, and in numerical figures; and

(c) The ballot issue or ballot question, if any, voted upon and the number of votes counted for and against the ballot issue or ballot question.

(2) (a) In addition, the election judges shall make a statement in writing showing the number of ballots voted, containing a separate statement that identifies and specifies each of the following:

(I) The number of ballots delivered to electors;

(II) The number of ballots not delivered to electors;

(III) The number of unofficial and substitute ballots voted;

(IV) The number of spoiled ballots; and

(V) The number of ballots returned.

(b) All unused ballots, spoiled ballots, and stubs of ballots voted must be returned with the statement described in paragraph (a) of this subsection (2).



§ 1-13.5-614. Delivery of election returns, ballot boxes, and other election papers

When all the votes have been read and counted, an election judge shall deliver to the designated election official the certificate and statement required by section 1-13.5-613, the ballot boxes and all keys or seals thereto, and the registration and property owners lists, pollbooks, tally sheets, spoiled ballots, unused ballots, ballot stubs, oaths, affidavits, and other election papers and supplies. The delivery must be made at once and with all convenient speed, and informality in delivery does not invalidate the vote of any polling place when delivery has been made prior to the completion of the official abstract of the votes by the canvassers pursuant to section 1-13.5-1305. The designated election official shall provide a receipt for all papers so delivered.



§ 1-13.5-615. Abstract of votes - judges to post returns

(1) (a) In addition to all certificates otherwise required to be made of the count of votes cast at any election, the election judges are required to make an abstract of the count of votes containing the names of the offices, the names of the candidates, any ballot issues or ballot questions voted upon, and the number of votes counted for and against each candidate or ballot measure.

(b) Suitable blanks for the required abstract shall be prepared, printed, and furnished to all election judges at the same time and in the same manner as other election supplies are furnished.

(2) Immediately upon completion of the count, the abstract required under subsection (1) of this section must be posted in a conspicuous place that can be seen from the outside of the polling place. The abstract may be removed at any time forty-eight hours after the polls close.



§ 1-13.5-616. Preservation of ballots and election records

(1) The ballots, when not required to be taken from the sealed box for the purpose of election contests, shall remain in the sealed box in the custody of the designated election official until twenty-five months after the date the polls closed for the election at which the ballots were cast or until the time has expired for which the ballots would be needed in any contest proceedings, at which time the sealed box must be opened by the designated election official and the ballots destroyed by fire, shredding, burial, or by any other method approved by the governing body.

(2) The designated election official shall preserve all other official election records and forms for at least six months following the date the polls closed.



§ 1-13.5-617. Ranked voting methods

(1) Notwithstanding any provision of this article to the contrary, a local government may use a ranked voting method to conduct a regular election to elect the members of the governing body of the local government in accordance with section 1-7-1003, and the rules adopted by the secretary of state pursuant to section 1-7-1004.

(2) A local government conducting an election using a ranked voting method may adapt the requirements of this article, including requirements concerning the form of the ballot, the method of marking the ballot, the procedure for counting ballots, and the form of the election judges' certificate, as necessary for compatibility with the ranked voting method.



§ 1-13.5-618. Covered voters to receive mail ballots

Notwithstanding any provision of this article to the contrary, the designated election official of a local government shall mail a ballot to every eligible elector of the local government who is a covered voter, as that term is defined in section 1-8.3-102, for any election conducted under this article.






Part 7 - Voting Machines

§ 1-13.5-701. Use of voting machines

Voting machines may be used in any local government election if the governing body, by resolution, authorizes their use.



§ 1-13.5-702. Judges to inspect machines - when

The election judges of each polling place at which voting machines are used shall meet at the polling place at least forty-five minutes before the time set for the opening of the polls at each election. Before the polls open for an election, each judge shall carefully examine each machine used in the polling place and see that no vote has been cast and that every counter, except the protective counter, registers zero.



§ 1-13.5-703. Sample ballots, ballot labels, and instruction cards

(1) Sample ballots must be produced for display at polling places in which voting machines are used and are subject to public inspection. The sample ballots must be arranged in the form of a diagram showing the front of the voting machine as it will appear after the official ballot labels are arranged on the voting machine for voting. The designated election official shall provide sample ballots for each polling place. The sample ballots must be delivered to the election judges and posted in the polling place for display on election day.

(2) The designated election official or his or her designee shall also prepare and place on each voting machine to be used in the polling place a set of official ballot labels arranged in the manner prescribed for the official election ballot to be used on voting machines. The designated election official shall deliver the required number of voting machines, equipped with the official ballot, to each polling place no later than the day prior to the day of election.

(3) Instruction cards to guide eligible electors in casting their ballots on voting machines must be supplied by the designated election official as provided in section 1-13.5-906.



§ 1-13.5-704. Instructions to vote

In case an eligible elector, after entering the voting machine or voting booth, asks for further instructions concerning the manner of voting, an election judge shall give such instruction to him or her; except that no judge or other election officer or person assisting such elector shall enter the voting machine or voting booth, except as provided in section 1-13.5-607, or in any manner request, suggest, or seek to persuade or induce any such elector to vote for any particular candidate, or for or against any particular ballot issue or ballot question. After receiving instruction, the eligible elector shall vote as in the case of an unassisted voter.



§ 1-13.5-705. Length of time to vote

No eligible elector shall remain within the voting machine booth longer than three minutes. If an eligible elector refuses to leave after a lapse of three minutes, the elector shall be removed by the election judges, but the judges, in their discretion, may permit an elector to remain longer than three minutes.



§ 1-13.5-706. Judge to watch voting machines

The election judges shall designate at least one judge to be stationed beside the entrance to the voting machine or voting booth during the entire period of the election to see that it is properly closed after an elector has entered to vote. At such intervals as the judge deems proper or necessary, the judge shall examine the face of the machine to ascertain whether it has been defaced or injured, to detect the wrongdoer, and to repair any injury.



§ 1-13.5-707. Designated election official to supply seals for voting machines

The designated election official shall supply each polling place with a seal for each voting machine for the purpose of sealing each machine after the polls are closed and an envelope for the return of the keys and seals to the machine, as applicable, with the election returns.



§ 1-13.5-708. Close of polls and count of votes

As soon as the polls are closed, the election judges shall immediately lock and seal each voting machine to prevent further voting. Immediately after each machine is locked and sealed, the election judges shall open the counting compartments and count the votes. After the total votes for each candidate and each ballot issue or ballot question, as applicable, have been ascertained, the election judges shall make a certificate of votes cast, in numerical figures only, and return the same to the designated election official as provided in section 1-13.5-613.



§ 1-13.5-709. Election laws apply - separate absentee ballots permitted

Nothing in this part 7 prohibits the use and acceptance of separate paper ballots by absentee voters.






Part 8 - Electronic Voting Systems

§ 1-13.5-801. Use of electronic voting system

An electronic voting system may be used in any local government election if the governing body authorizes its use.



§ 1-13.5-802. Sample ballots

Sample ballots shall be printed and in the form of the official ballot but on paper of a different color from the official ballot. The designated election official shall provide that sample ballots for each polling place are delivered to the election judges and posted in the polling place on election day.



§ 1-13.5-803. Ballots - electronic voting

(1) Ballot pages or ballot cards placed upon voting devices shall be, so far as practicable, in the same order of arrangement as provided for paper ballots; except that the pages or cards shall be of the size and design required by the vote recorder or the electronic vote counting equipment, as applicable, and may be printed on a number of separate pages that are placed on the voting device or on one or more ballot cards.

(2) If votes are recorded on a ballot card, a separate write-in ballot may be provided, which shall be in the form of a paper ballot on which the eligible elector may write in the titles of the office and the names of persons not on the printed ballot for whom he or she wishes to vote.



§ 1-13.5-804. Preparation for use - electronic voting

(1) Prior to an election in which an electronic voting system will be used, the designated election official shall:

(a) Have the vote recorders or punching devices, or both, as applicable, prepared for voting; and

(b) Inspect and determine that each recorder or device is in proper working order; and

(c) Cause a sufficient number of such recorders or devices to be delivered to each polling place in which the electronic voting system is to be used.

(2) The designated election official shall supply each polling place in which vote recorders or voting devices are to be used with a sufficient number of ballot cards, sample ballots, ballot boxes, write-in ballots, if required, and other supplies and forms as may be required. Each ballot card shall have a serially numbered stub attached, which the election judge shall remove before the card is deposited in the ballot box.



§ 1-13.5-805. Instructions to vote

In case any eligible elector, after commencing to vote, asks for further instructions concerning the manner of voting, an election judge shall give such instructions to the elector; but no judge or other election officer or person assisting such elector shall request, suggest, or seek to persuade or induce any such elector to vote for any particular candidate or for or against any particular ballot issue or ballot question. After receiving such instructions, the elector shall vote as in the case of an unassisted voter.



§ 1-13.5-806. Ballots

The designated election official shall provide sufficient ballots for every election in which an electronic voting system is used.



§ 1-13.5-807. Distribution of ballots - receipt - filing

In a local government election in which an electronic voting system is used, the designated election official shall distribute to the election judges in the respective polling places a sufficient number of ballots. The ballots must be placed in one or more sealed packages for each polling place with marks on the outside of each stating clearly the polling place for which it is intended and the number of ballots enclosed. Such package shall be delivered to one of the election judges of such polling place no later than the day before the election. A receipt for the delivered ballots must be given by the election judge who received them. The receipt must be filed with the designated election official, who shall also keep a record of the time and manner in which each of said packages was sent and delivered.



§ 1-13.5-808. Instruction cards - posting - content

(1) The designated election official shall furnish to the election judges of each polling place a sufficient number of instruction cards to guide eligible electors in preparing their ballots. The election judges shall post at least one card in each polling place on the day of election. The cards shall be printed in large, clear type and contain full instructions to the elector as to what should be done:

(a) To obtain a ballot for voting;

(b) To prepare the ballot for deposit in the ballot box;

(c) To obtain a new ballot in the place of one spoiled by accident or mistake; and

(d) To obtain assistance in marking ballots.



§ 1-13.5-809. Close of polls - ballot return - transfer box - delivery

(1) After the polls close, the election judges shall secure the vote recorders or the voting devices, as applicable, against further use and prepare a ballot return in duplicate showing the number of voters as indicated by the pollbook who have voted in the polling place, the number of official ballot cards received, and the number of spoiled and unused ballot cards returned.

(2) The original copy of the ballot return prepared pursuant to subsection (1) of this section shall be deposited in a durable transfer box along with all voted and spoiled ballots. The transfer box shall then be sealed in such a way as to prevent tampering with the box or its contents, using a numbered seal provided by the designated election official. One judge shall deliver the sealed transfer box to the counting center or other place identified by the designated election official.



§ 1-13.5-810. Testing of electronic ballot counting equipment

(1) The designated election official shall have the electronic ballot counting equipment tested pursuant to subsection (2) of this section to ascertain that it will accurately count the votes cast for all offices and all measures.

(2) (a) The electronic ballot counting equipment shall be tested at least three times, once on the day before the election, once just prior to the start of the count on election day, and finally at the conclusion of the counting. The designated election official may conduct any additional tests he or she deems necessary.

(b) The designated election official shall vote and retain at least twenty-five test ballots, observe the tabulation of all test ballots by means of the electronic ballot counting equipment, and compare the tabulation with the previously retained records of the test vote count. The cause of any discrepancies shall be corrected prior to the actual vote tabulation.

(3) (a) All test materials, when not in use, must be kept in a secure location.

(b) After the final conclusion of the counting, all programs, test materials, and ballots must be sealed and retained as provided for paper ballots.



§ 1-13.5-811. Electronic vote counting - procedure

(1) All proceedings at the counting center must be under the direction of the designated election official and must be conducted under the observation of watchers, so far as practicable; but no unauthorized person may touch any ballot or ballot card or return. If any ballot is damaged or defective so that it cannot properly be counted by the electronic vote counting equipment, a true duplicate copy shall be made of the damaged ballot in the presence of two election judges. The duplicate ballot must be substituted for the damaged ballot. All duplicate ballots shall be clearly labeled as such and shall bear a serial number, which is recorded on the damaged ballot.

(2) When certified by the designated election official, the return printed by the electronic vote counting equipment, to which have been added write-in votes, constitutes the official return of each polling place. The designated election official may from time to time release unofficial returns. Upon completion of the count, the official returns are open to the public.

(3) Absentee ballots must be counted at the counting center in the same manner as ballots voted at the polling place. Valid write-in votes may be counted at the polling place by the election judges or at the counting center.

(4) If for any reason it becomes impracticable to count all or a part of the ballots with electronic vote counting equipment, the designated election official may direct that the ballots be counted manually, following as far as practicable the provisions governing the counting of paper ballots.

(5) The receiving, opening, and preservation of the transfer boxes and their contents are the responsibilities of the designated election official, who shall provide adequate personnel and facilities to assure accurate and complete election results. Any indication of tampering with the ballots or ballot cards or other fraudulent action must be immediately reported to the district attorney, who shall immediately investigate the action and report his or her findings within ten days to the designated election official and, subject to prosecutorial discretion, shall prosecute to the full extent of the law any person responsible for the fraudulent action. The conduct of local government elections when electronic voting systems are used must follow, as nearly as practicable, the conduct of general and primary elections when such systems are used.



§ 1-13.5-812. Election laws pertaining to use of electronic voting systems - separate absentee ballots permitted

A local government may use the provisions of part 6 of article 5 of this title not inconsistent with this article for elections conducted under this article in which electronic voting systems are used in polling places. Nothing in this article prohibits the use of a separate paper ballot by absentee voters.






Part 9 - Paper Ballots

§ 1-13.5-901. Ballot boxes

The governing body of each local government using paper ballots shall provide at least one ballot box for each polling place. Each ballot box shall be strongly constructed so as to prevent tampering, with a small opening at the top and with a lid to be locked. The ballot boxes and keys or seals shall be kept by the designated election official and delivered to the election judges within one day immediately preceding any local government election, to be returned as provided in section 1-13.5-614. Nothing in this section prevents the governing body from obtaining ballot boxes from the office of the county clerk and recorder.



§ 1-13.5-902. Ballots and sample ballots - delivery - format

(1) (a) The designated election official of each local government using paper ballots shall provide printed ballots for the local government election. The official ballots shall be printed and in the possession of the designated election official at least thirty days before the election.

(b) In addition to the requirements of paragraph (a) of this subsection (1), sample ballots must be printed in the form of the official ballots and are subject to public inspection. The sample ballots must be printed upon paper of a different color from the official ballots. Sample ballots must be delivered to the election judges and posted with the instruction cards provided under section 1-13.5-906.

(2) Every ballot must contain the names of all duly nominated candidates for the offices to be voted for at that election, except those who have died or withdrawn, and the ballot must contain no other names. The names of the candidates for each office must be printed on the ballot without political party designation and without any title or degree designating the business or profession of the candidate. The names must be arranged by lot by the designated election official at any time prior to the certification of the ballot. The designated election official shall notify the candidates of the time and place of the lot drawing.

(3) The ballots must be printed so as to give to each eligible elector a clear opportunity to designate his or her choice of candidates, ballot issues, and ballot questions by a mark as instructed. Words may be printed on the ballot that will aid the elector, such as "vote for not more than one".

(4) At the end of the list of candidates for each different office, there must be one or more blank spaces in which the elector may write the name of any eligible person not printed on the ballot who has filed an affidavit of intent to be a write-in candidate pursuant to section 1-13.5-305. The number of spaces provided shall be the lesser of the number of eligible electors who have properly filed an affidavit of intent to be a write-in candidate or the number of persons to be elected to the office. No such blank spaces shall be provided if no eligible person properly filed an affidavit of intent to be a write-in candidate.

(5) The names of the candidates for each office must be arranged under the designation of the office. The designated election official shall not print, in connection with any name, any title or degree designating the business or profession of the candidate. Each candidate's name may include one nickname if the candidate regularly uses the nickname and the nickname does not include any part of a political party name.

(6) If no candidate is duly nominated and no person properly files an affidavit of intent to be a write-in candidate for an office, the following text must appear under the designation of the office: "There are no candidates for this office".

(7) (a) Whenever the approval of a ballot issue or ballot question is submitted to the vote of the people, the ballot issue or question must be printed on the ballot following the lists of candidates. Ballot issues and ballot questions must be listed in the following order, as applicable: Issues to increase taxes, issues to increase debt, citizen petitions, and other referred measures.

(b) The ballot issue or question must be identified by the name of the local government submitting the ballot issue or question followed by a letter.

(8) (a) The extreme top part of each ballot must be divided by two perforated or dotted lines into two spaces, each of which must be not less than one inch in width, the top portion being known as the stub and the next portion as the duplicate stub. Upon each of said stubs nothing is to be printed except the number of the ballot, and the same number must be printed on both stubs. Stubs and duplicate stubs of ballots must both be numbered consecutively. There must be printed on the stub of an absentee ballot "Absentee Ballot Number [...]", and such stubs must be numbered consecutively beginning with number one. All ballots must be uniform and of sufficient length and width to allow for the names of candidates and the proposed questions to be printed in clear, plain type with a space of at least one-half inch between the different columns on said ballot. On each ballot must be printed the endorsement "official ballot for . . .", and after the word "for" must follow the designation of the local government for which the ballot is prepared, the date of the election, and a facsimile of the signature of the designated election official. The ballot shall not contain any caption or other endorsement or number. Each designated election official shall use precisely the same quality and tint of paper, the same kind of type, and the same quality and tint of plain black ink for all ballots furnished by the designated election official at one election.

(b) A duplicate stub is not required for a ballot that is prepared for an independent mail ballot election pursuant to part 11 of this article.



§ 1-13.5-903. Correction of errors

(1) The designated election official shall correct, without delay, any errors in publication or in sample or official ballots that are discovered or brought to the official's attention and that can be corrected without interfering with the timely distribution of the ballots.

(2) If it appears by verified petition of a candidate or the candidate's agent submitted to any district court that an error or omission occurred in the publication of the names or description of the candidates or in the printing of sample or official election ballots and the error has been brought to the attention of the designated election official and not been corrected, the court shall issue an order requiring the designated election official to correct the error immediately or to show cause why the error should not be corrected. Costs, including reasonable attorney fees, may be assessed in the discretion of the court against either party.

(3) If, before the date set for election, a duly nominated candidate withdraws by filing an affidavit of withdrawal with the designated election official, or dies and the fact of the death becomes known to the designated election official before the ballots are printed, the name of the candidate will not be printed on the ballots. If the ballots are already printed, the votes cast for the withdrawn or deceased candidate are invalid and will not be counted.



§ 1-13.5-904. Printing and distribution of ballots

In local government elections in which paper ballots are used, the designated election official shall cause to be printed or copied and distributed to the election judges in each respective polling place a sufficient number of ballots. The ballots shall be sent in one or more sealed packages for each polling place, with marks on the outside of each clearly stating the polling place for which it is intended and the number of ballots enclosed. The packages must be delivered to one of the election judges of each polling place no later than the day before the election. The election judge who receives the ballots thus delivered shall give receipt for them, which receipt must be filed with the designated election official, who shall also keep a record of the time and manner in which each of said packages was sent and delivered. The election judge receiving the package shall produce the same, with the seal unbroken, in the proper polling place at the opening of the polls on election day and, in the presence of all election judges for the polling place, shall open the package.



§ 1-13.5-905. Substitute ballots

If the ballots to be furnished to any election judge are not delivered by 8 p.m. on the day before election day, or if after delivery they are destroyed or stolen, the designated election official shall see that other ballots are prepared, as nearly in the form prescribed as practicable, with the word "substitute" printed in brackets immediately under the facsimile signature of the designated election official. Upon receipt of the substitute ballots, accompanied by a written and sworn statement of the designated election official that the same have been so prepared and furnished by him or her and that the original ballots were not received or were destroyed or stolen, the election judges shall use the substitute ballots at the election. If for any cause none of the official ballots or substitute ballots prepared by the designated election official are ready for distribution at any polling place, or if the supply of ballots is exhausted before the polls are closed, unofficial ballots, printed or written, made as nearly as possible in the form of the official ballots, may be used until substitutes prepared by the designated election official are printed and delivered.



§ 1-13.5-906. Instruction cards - content

(1) The designated election official shall furnish to the election judges of each polling place a sufficient number of instruction cards to guide electors in preparing their ballots. The election judges shall post at least one card in each polling place on the day of the election. Such cards shall be printed in large, clear type and contain full instructions to the electors about how to:

(a) Obtain ballots for voting;

(b) Prepare the ballot for deposit in the ballot box;

(c) Obtain a new ballot in the place of one spoiled by accident or mistake; and

(d) Obtain assistance in marking ballots.






Part 10 - Absentee Voting

§ 1-13.5-1001. When absentee electors may vote

Any eligible elector of a local government may cast an absentee voter's ballot at the election in the manner provided in sections 1-13.5-1002 to 1-13.5-1007.



§ 1-13.5-1002. Application for absentee voter's ballot - delivery - list

(1) (a) (I) Requests for an application for an absentee voter's ballot may be made orally or in writing. The application may be in the form of a letter. The application may request that the applicant be added to the permanent absentee voter list for the local government.

(II) Applications for absentee voters' ballots shall be filed in writing and be personally signed by the applicant or a family member related by blood, marriage, civil union, or adoption to the applicant. If the applicant is unable to sign the application, the applicant shall make such applicant's mark on the application, which must be witnessed in writing by another person.

(b) The application must be filed with the designated election official not later than the close of business on the Tuesday immediately preceding the next local government election in which the absentee voter wishes to vote by absentee voter's ballot.

(2) (a) Upon timely receipt of an application for an absentee voter's ballot, the designated election official receiving it shall examine the records of the county clerk and recorder or county assessor, as appropriate, to ascertain whether or not the applicant is registered and lawfully entitled to vote as requested.

(b) If the person is found to be so entitled, the designated election official shall deliver, as soon as practicable but not more than seventy-two hours after the blank ballots have been received, an official absentee voter's ballot, an identification return envelope with the affidavit or the envelope properly filled in as to address of residence as shown by the records of the county clerk and recorder, and an instruction card. The identification return envelope must state "Do not forward. Address correction requested." or any other similar statement that is in accordance with United States postal service regulations. The delivery must be made to the applicant either personally in the designated election official's office or by mail to the mailing address given in the application for an official absentee voter's ballot.



§ 1-13.5-1003. Application for permanent absentee voter status

(1) Any eligible elector of a political subdivision may apply for permanent absentee voter status. The application for permanent absentee voter status must be made in writing or by facsimile using an application form or letter furnished by the designated election official of the political subdivision. The application must contain the same information submitted in connection with an application for an absentee voter's ballot pursuant to section 1-13.5-1002.

(2) Upon receipt of an application for permanent absentee voter status, the designated election official shall process the application in the same manner as an application for an absentee voter's ballot. If the designated election official determines that the applicant is an eligible elector, the designated election official shall place the eligible elector's name on the list maintained by the political subdivision pursuant to section 1-13.5-1004 of those eligible electors to whom an absentee voter's ballot is mailed every time there is an election conducted by the political subdivision for which the eligible elector has requested permanent absentee voter status.

(3) If there is no designated election official presently appointed in the local government, the secretary of the local government shall process the application for permanent absentee status in accordance with subsections (1) and (2) of this section.



§ 1-13.5-1004. List of absentee voters' ballots - removal from list

(1) The designated election official shall keep a list of names of eligible electors who have applied for absentee voters' ballots and of those permanent absentee voters placed on the list pursuant to section 1-13.5-1003 (2), with the date on which each application was made, the date on which the absentee voter's ballot was sent, and the date on which each absentee voter's ballot was returned. If an absentee voter's ballot is not returned, or if it is rejected and not counted, that fact must be noted on the list. The list is open to public inspection under proper regulations.

(2) (a) An eligible elector whose name appears on the list as a permanent absentee voter must remain on the list and must be mailed an absentee voter's ballot for each election conducted by the political subdivision for which the eligible elector has requested permanent absentee voter status.

(b) An eligible elector must be deleted from the permanent absentee voter list if:

(I) The eligible elector notifies the designated election official that he or she no longer wishes to vote by absentee voter's ballot;

(II) The absentee voter's ballot sent to the eligible elector is returned to the designated election official as undeliverable;

(III) The eligible elector has been deemed "Inactive" pursuant to section 1-2-605; or

(IV) The person is no longer eligible to vote in the political subdivision.

(3) The designated election official shall keep a list of the names of eligible electors applying for an absentee voter's ballot, the number appearing on the stub of the ballot issued to such eligible elector, and the date the ballot is delivered or mailed. This information may be recorded on the registration record or registration list before the registration book or list is delivered to the election judges. A separate list of the eligible electors who have received absentee voter's ballots must be delivered to the election judges in the polling place designated for counting absentee voter's ballots, or, if the designated election official elects to deliver absentee voters' envelopes received from electors to the election judges of such polling place, as provided by section 1-13.5-1006, a separate list of the eligible electors who have received absentee voter's ballots must be delivered to the election judges of each such polling place.



§ 1-13.5-1005. Self-affirmation on return envelope

(1) The return envelope for an absentee voter's ballot must have printed on its face a self-affirmation substantially in the form provided in section 1-13.5-605 (1).

(2) If applicable, the self-affirmation provided in section 1-13.5-605 (2) may be substituted for the self-affirmation in section 1-13.5-605 (1).



§ 1-13.5-1006. Manner of absentee voting by paper ballot

(1) Any eligible elector applying for and receiving an absentee voter's ballot, in casting the ballot, shall make and subscribe to the self-affirmation on the return envelope. The voter shall then mark the ballot. The voter shall fold the ballot so as to conceal the marking, deposit it in the return envelope, and seal the envelope securely. The envelope may be delivered personally or mailed by the voter to the designated election official issuing the ballot. It is permissible for a voter to deliver the ballot to any person of the voter's own choice or to any duly authorized agent of the designated election official for mailing or personal delivery to the designated election official. To be counted, all envelopes containing absentee voter's ballots must be in the hands of the designated election official or an election judge for the local government not later than 7 p.m. on election day.

(2) Upon receipt of an absentee voter's ballot, the designated election official or an election judge shall write or stamp on the envelope containing the ballot the date and hour that the envelope was received and, if the ballot was delivered in person, the name and address of the person delivering the same. The designated election official or election judge shall safely keep and preserve all absentee voter's ballots unopened until the time prescribed for delivery to the judges as provided in section 1-13.5-1008.



§ 1-13.5-1007. Absentee voters' voting machines - electronic voting systems

(1) Any local government using voting machines in a local government election may provide one or more machines in the designated election official's office for the use of qualified applicants for absentee voters' ballots. If such machines are provided, they must be available from twelve days prior to the election until the close of business on the Friday immediately preceding the election. Votes on the machines must be cast and counted in the same manner as votes would be cast and counted on a voting machine in a polling place on election day. The designated election official shall supervise the casting and counting of absentee voters' ballots on the machines. The machines shall remain locked and the tabulation of the votes cast must remain unknown until election day.

(2) Any local government using an electronic voting system may provide such system for the use of qualified applicants for absentee voters' ballots. Such system must be available from twelve days prior to the election until the close of business on the Friday immediately preceding the election. Votes cast using such system must be cast in the same manner as votes would be cast in a polling place on election day. The designated election official shall supervise the casting and counting of absentee voters' ballots using such system.



§ 1-13.5-1008. Delivery to judges

Not later than 8:30 a.m. on the day of any local government election, the designated election official shall deliver to the election judges of one of the polling places of the local government, which polling place shall be selected by the designated election official, all the absentee voters' ballot envelopes received up to that time, in sealed packages. The designated election official shall take a receipt for the packages, together with the list of absentee voters, or, in the designated election official's discretion, the designated election official may elect to deliver the absentee voters' envelopes received from electors and the list of absentee voters to the election judges of the polling place. The designated election official shall continue to deliver any envelopes that are received thereafter during that day up to and including 7 p.m. On the sealed packages must be printed or written, "This package contains . . . (number) absentee voters' ballots." With the envelopes, the designated election official shall deliver to one of the election judges all the books, records, and supplies as are needed for tabulating, recording, and certifying said absentee voters' ballots.



§ 1-13.5-1009. Casting and counting absentee voters' ballots

If the self-affirmation on the envelope containing an absentee voter's ballot is properly sworn to, one of the election judges shall tear open the voter's identification envelope in the presence of a majority of the judges without defacing the self-affirmation printed thereon or mutilating the enclosed ballot. One of the election judges shall verify the name of the eligible elector and ballot number issued to such elector and carefully remove the stub from the ballot. The ballot must then be cast and counted in the same manner as if the absentee voter had been present in person; except that one of the judges shall deposit the ballot in the ballot box without unfolding it. The absentee vote must be counted and certified separately from the votes of the polling place where it is counted.



§ 1-13.5-1010. Challenge of absentee voters' ballots - rejection - record

(1) The vote of any absentee voter may be challenged in the same manner as other votes are challenged, and the election judges may determine the legality of such ballot. If the challenge is sustained or if the judges determine that the self-affirmation accompanying the absentee voter's ballot is insufficient or that the voter is not an eligible elector, the envelope containing the ballot of the voter shall not be opened, and the judges shall endorse on the back of the envelope the reason for rejection. When it is made to appear to the election judges by sufficient proof that any absentee voter who has marked and forwarded a ballot has died, the envelope containing the ballot of the deceased voter shall not be opened, and the judges shall make proper notation on the back of such envelope. If an absentee voter's envelope contains more than one marked ballot, none of the ballots in that envelope may be counted, and the judges shall note on the envelope the reason that the ballots were not counted. If an absentee voter's envelope does not contain all pages of a ballot, only the marked and returned pages shall be counted. Election judges shall certify in their returns the number of absentee voter's ballots cast and counted and the number of such ballots rejected.

(2) All absentee voters' envelopes, ballot stubs, and absentee voters' ballots rejected by the election judges in accordance with subsection (1) of this section must be returned to the designated election official. All absentee voters' ballots received by the designated election official after 7 p.m. on the day of the election, together with those rejected and returned by the election judges as provided in this section, must remain in the sealed identification envelopes.

(3) If an absentee voter's ballot is not returned or if it is rejected and not counted, the fact shall be noted on the record kept by the designated election official. Such record is open to public inspection under proper regulations.



§ 1-13.5-1011. Emergency absentee voting - definition

(1) (a) If an eligible elector is confined in a hospital or at his or her place of residence on election day because of conditions arising after the closing day for absentee voters' ballot applications, he or she may request, by a written statement signed by him or her, that the designated election official send him or her an emergency absentee voter's ballot. The designated election official shall deliver the emergency absentee voter's ballot, with the word "emergency" stamped or written on the stubs of the ballot, at his or her office, during the regular hours of business, to any authorized representative of the elector possessing a written statement from the voter's physician, physician assistant authorized under section 12-36-106 (5), C.R.S., advanced practice nurse, or nurse practitioner that the voter will be confined in a hospital or his or her place of residence on election day. The authorized representative shall acknowledge receipt of the emergency absentee voter's ballot with his or her signature, name, and address.

(b) For purposes of this subsection (1), "authorized representative" means a person possessing a written statement from the elector containing the elector's signature, name, and address and requesting that the elector's emergency absentee voter's ballot be given to the authorized person as identified by name and address.

(2) A request for an emergency absentee voter's ballot under this section shall be made, and the ballot shall be returned, to the designated election official's office no later than 7 p.m. on election day.






Part 11 - Independent Mail Ballot Elections

§ 1-13.5-1101. Independent mail ballot elections

Any local government may conduct an independent mail ballot election utilizing the procedures in this part 11.



§ 1-13.5-1102. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Independent mail ballot election" means a mail ballot election that the governing body of a local government determines will not be coordinated by the county clerk and recorder.

(2) "Mail ballot packet" means the packet of information provided by the designated election official to eligible electors in the independent mail ballot election. The packet includes the ballot, instructions for completing the ballot, a secrecy envelope, and a return envelope.

(3) "Publication" means one-time printing in a newspaper of general circulation in the local government or proposed special district if there is such a newspaper, or, if not, in a newspaper in the county in which the local government or proposed special district is or will be located. For a local government with territory in more than one county, if there is no newspaper of general circulation in the local government, "publication" means the one-time printing in a newspaper of general circulation in each county in which the local government is located and in which fifty or more eligible electors of the local government resides.

(4) "Return envelope" means an envelope that is printed with spaces for the name and address of, and a self-affirmation substantially in the form described in section 1-13.5-605 (1) to be signed by, an eligible elector voting in an independent mail ballot election, into which envelope must fit a secrecy envelope. A return envelope must be designed to allow election officials, upon examining the signature, name, and address on the outside of the envelope, to determine whether the enclosed ballot is being submitted by an eligible elector who has not previously voted in that particular election.

(5) "Secrecy envelope" means the envelope or sleeve used for an independent mail ballot election that contains the eligible elector's ballot for the election and that is designed to conceal and maintain the confidentiality of the elector's vote until the counting of votes for that particular election.



§ 1-13.5-1103. Independent mail ballot elections - optional - cooperation with county clerk and recorder permitted - exception

(1) If the governing body of any local government determines that an election shall be by independent mail ballot, the designated election official for the local government shall conduct the election by mail ballot pursuant to this part 11.

(2) Nothing in this part 11 requires that any election be conducted by mail ballot.

(3) Notwithstanding the fact that an independent mail ballot election is an election that is not coordinated by a county clerk and recorder, the designated election official of a local government and the county clerk and recorder may, by agreement, cooperate on any election procedure or notice.

(4) Notwithstanding any provision of this article to the contrary, the designated election official of a local government shall mail a ballot to every eligible elector of the local government who resides within the boundaries of the local government and who is a covered voter, as that term is defined in section 1-8.3-102, for any election conducted under this article.



§ 1-13.5-1104. Preelection process - notification of independent mail ballot election - plan required - duties of designated election official

(1) The designated election official responsible for conducting an election that is to be by independent mail ballot pursuant to this part 11 shall, no later than fifty-five days prior to the election, have on file at the principal office of the local government or designated election official a plan for conducting the independent mail ballot election. The plan is a public record.

(2) The designated election official shall supervise the distributing, handling, and counting of ballots and the survey of returns, and shall take the necessary steps to protect the confidentiality of the ballots cast and the integrity of the election.

(3) No elector information may be delivered to an elector in the form of a sample ballot.



§ 1-13.5-1105. Procedures for conducting independent mail ballot election

(1) Official ballots must be prepared and all other preelection procedures followed as otherwise provided by law; except that mail ballot packets must be prepared in accordance with this part 11.

(2) (a) Except for coordinated elections conducted pursuant to an intergovernmental agreement as a mail ballot election where the county clerk and recorder is the coordinated election official under the "Uniform Election Code of 1992", articles 1 to 13 of this title, no later than thirty days prior to election day, the county clerk and recorder in which the local government is located shall submit to the designated election official conducting the independent mail ballot election a complete preliminary list of registered electors. For special district independent mail ballot elections, the county clerk and recorder and county assessor of each county in which a special district is located shall certify and submit to the designated election official a property owners list and a list of registered electors residing within the affected district.

(b) Not later than twenty days prior to election day, the county clerk and recorder and, if appropriate, county assessor, required to submit a preliminary list in accordance with paragraph (a) of this subsection (2) shall submit to the designated election official a supplemental list of the names of eligible electors or property owners who registered to vote on or before twenty-two days prior to the election and whose names were not included on the preliminary list.

(c) All registered electors' names and property owners lists provided to a designated election official under this section shall include the last mailing address of each elector.

(d) (I) No later than twenty days before an election, the designated election official, or the coordinated election official if so provided by an intergovernmental agreement, shall provide notice by publication of an independent mail ballot election conducted pursuant to this article, which notice shall state, as applicable for the particular election for which the notice is provided, the information set forth in section 1-13.5-502.

(II) The notice required to be given by this paragraph (d) is in lieu of the notice requirements set forth in section 1-13.5-502.

(3) Subsequent to the preparation of ballots, but prior to the mailing required under subsection (4) of this section, a designated election official shall provide a mail ballot to an eligible elector requesting the ballot at the office designated in the mail ballot plan.

(4) (a) Not sooner than twenty-two days before an election, and no later than fifteen days before an election, the designated election official shall mail to each active registered elector, at the last mailing address appearing in the registration records and in accordance with United States postal service regulations, a mail ballot packet marked "Do not forward. Address correction requested.", or any other similar statement that is in accordance with United States postal service regulations.

(b) The ballot or ballot label must contain the following warning:

Warning:

Any person who, by use of force or other means, unduly influences an eligible elector to vote in any particular manner or to refrain from voting, or who falsely makes, alters, forges, or counterfeits any mail ballot before or after it has been cast, or who destroys, defaces, mutilates, or tampers with a ballot is subject, upon conviction, to imprisonment, or to a fine, or both.

(c) (I) The return envelope must have printed on it a self-affirmation substantially in the form provided in section 1-13.5-605 (1).

(II) The signing of the self-affirmation on the return envelope constitutes an affirmation by the eligible elector to whom the ballot was provided, under penalty of perjury, that the facts stated in the self-affirmation are true. If the eligible elector is unable to sign, the eligible elector may affirm by making a mark on the self-affirmation, with or without assistance, that is witnessed by another person who signs as witness where indicated on the return envelope.

(III) Repealed.

(d) Not sooner than twenty-two days prior to election day, and until 7 p.m. on election day, mail ballots must be made available at the office designated in the mail ballot plan for eligible electors who are not listed or who are listed as "Inactive" on the county voter registration records or, for special district independent mail ballot elections, not listed on the property owners list or the registration list but who are authorized to vote pursuant to section 1-13.5-202 or other applicable law.

(e) (I) An eligible elector may obtain a replacement ballot if his or her original ballot was destroyed, spoiled, lost, or for any other reason not received by the eligible elector. An eligible elector may obtain a ballot if a mail ballot packet was not sent to the elector because the eligibility of the elector could not be determined at the time the mail ballot packets were mailed. In order to obtain a ballot, the eligible elector must sign a sworn statement specifying the reason for requesting the ballot, which statement must be presented to the designated election official no later than 7 p.m. on election day. The designated election official shall keep a record of each ballot issued in accordance with this paragraph (e) with a list of each ballot obtained pursuant to paragraph (d) of this subsection (4).

(II) A designated election official or election judge shall not transmit a mail ballot packet under this paragraph (e) unless a sworn statement requesting the ballot is received on or before election day. A ballot may be transmitted directly to the eligible elector requesting the ballot at the office designated in the mail ballot plan or may be mailed to the eligible elector at the address provided in the sworn statement. Such ballots may be cast no later than 7 p.m. on election day.

(5) (a) Upon receipt of a ballot, the eligible elector shall mark the ballot, sign and complete the self-affirmation on the return envelope, and comply with the instructions provided with the ballot.

(b) The eligible elector may return the marked ballot to the designated election official by United States mail or by depositing the ballot at the office of the official or any place identified in the mail ballot plan by the designated election official. The ballot must be returned in the return envelope. If an eligible elector returns the ballot by mail, the elector must provide postage. The ballot must be received at the office identified in the mail ballot plan or an identified depository, which must remain open until 7 p.m. on election day. The depository must be identified by the designated election official and located in a secure place under the supervision of the designated election official, an election judge, or another person named by the designated election official.

(6) Once the ballot is returned, an election judge shall first qualify the submitted ballot by comparing the information on the return envelope with the registration records and property owners list, as applicable, to determine whether the ballot was submitted by an eligible elector who has not previously voted in the election. If the ballot qualifies and is otherwise valid, the election judge shall indicate in the pollbook that the eligible elector cast a ballot and deposit the ballot in an official ballot box.

(7) All deposited ballots shall be counted as provided in this part 11. A mail ballot is valid and shall be counted only if it is returned in the return envelope, the self-affirmation on the return envelope is signed and completed by the eligible elector to whom the ballot was issued, and the information on the return envelope is verified in accordance with subsection (6) of this section. Mail ballots shall be counted in the same manner as provided by section 1-13.5-609 for counting paper ballots or section 1-13.5-708 or 1-13.5-811 for counting electronic ballots. If the election judge or designated election official determines that an eligible elector to whom a replacement ballot has been issued has voted more than once, the first ballot returned by the elector shall be considered the elector's official ballot. Rejected ballots shall be handled in the same manner as provided in section 1-13.5-1010.



§ 1-13.5-1105.5. Voting by electors at group residential facilities

For independent mail ballot elections conducted under this part 11, upon the request of any eligible elector of the local government residing in a facility described in section 1-7.5-113 (1), the designated election official shall appoint a committee for delivery of mail ballots to, and return of voted mail ballots from, the facility in accordance with section 1-7.5-113.



§ 1-13.5-1106. Delivery of misdelivered ballots

(1) If an elector delivers a ballot, mail ballot, or absentee voter's ballot to the designated election official, polling place, or election judge of another local government, or to the county clerk and recorder, the recipient may accept the ballot and, if accepted, must arrange for its delivery to the proper person by 7 p.m. on election day. The reasonable cost of such delivery must be paid by the local government conducting the election in which the voter intended to cast the ballot.

(2) If the error in delivery of a ballot is discovered too late for delivery by 7 p.m. on election day, the ballot must be mailed to the proper designated election official and maintained as an election record, but not counted.



§ 1-13.5-1107. Counting mail ballots

The election officials at the mail ballot counting place shall receive and prepare mail ballots delivered and turned over to them by the election judges for counting. Counting of the mail ballots may begin fifteen days prior to the election and continue until counting is completed. The election official in charge of the mail ballot counting place shall take all precautions necessary to ensure the secrecy of the counting procedures, and no information concerning the count shall be released by the election officials or watchers until after 7 p.m. on election day.



§ 1-13.5-1108. Write-in candidates

Any write-in candidate is allowed in independent mail ballot elections if the candidate has filed an affidavit of intent with the designated election official as required by law.



§ 1-13.5-1109. Challenges

Votes cast pursuant to this part 11 may be challenged pursuant to and in accordance with law, including the challenge and rejection of ballot provisions set forth in section 1-13.5-1010. Any independent mail ballot election conducted pursuant to this part 11 will not be invalidated on the grounds that an eligible elector did not receive a ballot so long as the designated election official for the political subdivision conducting the election acted in good faith in complying with this part 11.






Part 12 - Challenge of Persons Voting

§ 1-13.5-1201. No voting unless eligible

Unless otherwise permitted pursuant to section 1-13.5-605, no person is permitted to vote at any local government election unless his or her name is found on the registration list or property owners list, if applicable, or unless the person's registration or property ownership is confirmed orally as provided by section 1-13.5-605 (3).



§ 1-13.5-1202. Right to vote may be challenged

(1) When any person whose name appears on the registration list or property owners list applies for a ballot, his or her right to vote at that election may be challenged. If the person applying is not entitled to vote, no ballot shall be delivered to him or her. Any person may also be challenged when he or she offers a ballot for deposit in the ballot box.

(2) It is the duty of any election judge to challenge any person offering to vote who he or she believes is not an eligible elector. In addition, challenges may be made by watchers or any eligible elector of the local government who is present.



§ 1-13.5-1203. Challenge to be made by written oath

Each challenge must be made by written oath, signed by the challenger under penalty of perjury, setting forth the name of the person challenged and the basis for the challenge. The election judges shall deliver all challenges and oaths to the designated election official at the time the other election papers are returned. The designated election official shall deliver all challenges and oaths to the district attorney for investigation and appropriate action as soon as possible.



§ 1-13.5-1204. Challenge questions asked

(1) If a person offering to vote is challenged as unqualified, one of the election judges shall tender to him or her the following written oath or affirmation: "You do solemnly swear or affirm that you will fully and truly answer all such questions as are put to you regarding your place of residence and qualifications as an eligible elector at this election."

(2) If the person is challenged as unqualified on the ground that he or she is not a citizen and will not exhibit papers pertaining to naturalization, an election judge shall ask the following question: "Are you a citizen of the United States?"

(3) If the person is challenged as unqualified on the ground that he or she is not a resident of the local government, an election judge shall ask the following questions:

(a) "Have you resided in the local government immediately preceding this election?"

(b) "Have you been absent from the local government immediately preceding this election, and during that time have you maintained a home or domicile elsewhere?"

(c) "If so, when you left, was it for a temporary purpose with the intent of returning, or did you intend to remain away?"

(d) "Did you, while absent, look upon and regard this state as your home?"

(e) "Did you, while absent, vote in any other state or territory?"

(4) If the person is challenged as ineligible because the person is not a property owner or the spouse or civil union partner of a property owner, an election judge shall ask the following questions:

(a) "Are you a property owner or the spouse or civil union partner of a property owner in this political subdivision and therefore eligible to vote?"

(b) "What is the address or, for special district elections where an address is not available, the location of the property that entitles you to vote in this election?"

(5) If the person is challenged as unqualified on the ground that the person is not eighteen years of age, an election judge shall ask the following question: "Are you eighteen years of age or over to the best of your knowledge and belief?"

(6) An election judge shall put all other questions to the person challenged as may be necessary to test the person's qualifications as an eligible elector at the election.

(7) If the person challenged answers satisfactorily all of the questions put to him or her, the person shall sign his or her name on the form of the challenge after the printed questions. The election judges shall indicate in the proper place on the form of challenge whether the challenge was withdrawn and whether the challenged voter refused to answer the questions and left the polling place without voting.



§ 1-13.5-1205. Oath of person challenged

(1) If the challenge is not withdrawn after the person offering to vote has answered the questions asked pursuant to section 1-13.5-1204, one of the election judges shall tender the following oath:

You do solemnly swear or affirm that you are a citizen of the United States of the age of eighteen years or over; that you have been a resident of this local government and have not retained a home or domicile elsewhere, or that you or your spouse or civil union partner are owners of taxable real or personal property within the local government; that you are a registered elector of this state; and that you have not previously voted at this election.

(2) After the person has taken the oath or affirmation, his or her ballot must be received and the word "sworn" must be written on the pollbook after the person's name.



§ 1-13.5-1206. Refusal to answer questions or take oath

If the challenged person refuses to answer fully any question which is put to him or her as provided in section 1-13.5-1204 or refuses to take the oath or affirmation tendered as provided in section 1-13.5-1205, the election judges shall reject the challenged person's vote.






Part 13 - Survey of Returns

§ 1-13.5-1301. Survey of returns - canvass board

(1) At least fifteen days before any election, the designated election official shall appoint at least one member of the governing body of a local government, and at least one eligible elector of the local government who is not a member of that body, to assist the designated election official in the survey of returns. The persons so appointed and the designated election official constitute the canvass board for the election.

(2) To the fullest extent possible, no member of the canvass board nor the member's spouse or civil union partner shall have a direct interest in the election.

(3) If, for any reason, any person appointed as a member of the canvass board refuses, fails, or is unable to serve, that appointed person shall notify the designated election official, who shall appoint another person that possesses the same qualifications as the original appointee as directed under subsection (1) of this section, if available, to the canvass board.

(4) Each canvass board member who is not a member of the governing body shall receive a minimum fee of fifteen dollars for each day of service. The fee shall be set by the designated election official and paid by the local government for which the service is performed.



§ 1-13.5-1302. Imperfect returns

If the canvass board finds that the returns from any polling place do not strictly conform to the requirements of law in the making, certifying, and returning of the returns, the votes cast in that polling place nevertheless must be canvassed and counted if such returns are sufficiently explicit to enable the persons authorized to canvass votes and returns to determine how many votes were cast for each candidate, ballot issue, or ballot question.



§ 1-13.5-1303. Corrections

If, upon proceeding to canvass the votes, it clearly appears to the canvass board that in any statement produced to them certain matters are omitted that should have been inserted or that any mistakes which are merely clerical exist, the canvass board shall send the statement to the election judges from whom they were received to have the mistakes corrected. The election judges, when so demanded, shall make such corrections as the facts of the case require, but shall not change or alter any decision made before by them. The canvass board may adjourn from day to day for the purpose of obtaining and receiving the statement.



§ 1-13.5-1304. Tie - lots - notice to candidates

If any two or more candidates receive an equal and highest number of votes for the same office, and if there are not enough offices remaining for all such candidates, the canvass board shall determine by lot the person who shall be elected. Reasonable notice shall be given to such candidates of the time when such election will be so determined.



§ 1-13.5-1305. Statement - certificates of election

(1) No later than the fourteenth day following the election, the canvass board shall make statements from the official abstract of votes that show the names of the candidates, any ballot issue or ballot question, and the number of votes given to each. The canvass board shall certify the statement to be correct and subscribe their names thereto. The canvass board shall then determine which persons have been duly elected by the highest number of votes and shall endorse and subscribe on such statements a certificate of their determination. The designated election official shall also file a copy of the certificate with the division of local government in the department of local affairs.

(2) The designated election official shall make and transmit to each of the persons thereby declared to be elected a certificate of the person's election.



§ 1-13.5-1306. Recount

(1) The designated election official shall order a recount of the votes cast in any election if it appears, as evidenced by the survey of returns, that the difference between the highest number of votes cast in the election and the next highest number of votes cast in the election is less than or equal to one-half of one percent of the highest number of votes cast in the election. Any recount conducted pursuant to this subsection (1) shall be completed no later than the twenty-eighth day following the election and shall be paid for by the governing body of the local government. The designated election official shall give notice of the recount to the governing body, to all candidates and, in the case of a ballot issue or question, to any issue committee that are affected by the result of the election. The notice must be given by any means reasonably expected to notify the affected candidates or issue committee. An affected candidate or issue committee is allowed to be present during and observe the recount.

(2) (a) Whenever a recount of the votes cast in an election is not required pursuant to subsection (1) of this section, any interested party, including an eligible elector or a candidate for office or the issue committee for a ballot issue or question, may submit to the designated election official a written request for a recount at the expense of the interested party making the request. This request shall be filed with the designated election official within seventeen days after the election.

(b) Before conducting the recount, the designated election official shall:

(I) Give notice of the recount in accordance with subsection (1) of this section;

(II) Determine the cost of the recount;

(III) Notify the interested party that requested the recount of such cost; and

(IV) Collect the actual cost of conducting the recount from such interested party.

(c) The interested party that requested the recount shall pay on demand the cost of the recount to the designated election official. The funds paid to the designated election official for the recount must be held and used for payment of all expenses incurred in the recount.

(d) If, after the recount, the result of the election is reversed in favor of the interested party that requested the recount or if the amended election count is such that a recount otherwise would have been required pursuant to subsection (1) of this section, the payment for expenses must be refunded to the interested party who paid them.

(e) Any recount of votes conducted pursuant to this subsection (2) must be completed no later than the twenty-eighth day after canvassing the election.

(f) If any leftover funds remain from the deposit paid under paragraph (c) of this subsection (2), and the recount does not change the result of the election, the designated election official shall return that unused portion of the deposit to the interested party who paid it.

(3) The designated election official is responsible for conducting the recount and shall be assisted by those persons who assisted in preparing the official abstract of votes. If those persons cannot participate in the recount, other persons shall be appointed as provided in section 1-13.5-1301. The designated election official may appoint additional persons qualified to be the election judges who did not serve as judges in the election as assistants in conducting the recount. Persons assisting in the conduct of the recount shall be compensated as provided in section 1-13.5-1301 (4).

(4) The designated election official may require the production of any documentary evidence regarding the legality of any vote cast or counted and may correct the survey of returns in accordance with the designated election official's findings based on the evidence presented.

(5) In elections using paper or electronic ballots, the recounts are of the ballots cast and the votes must be tallied on sheets other than those used at the election. In elections using voting machines, the recount is of the votes tabulated on the voting machines, and separate tally sheets must be used for each machine.

(6) After a recount conducted pursuant to this section has been completed, the designated election official shall notify the governing body of the local government conducting the election of the results of the recount, shall make a certificate of election for each candidate who received the highest number of votes for an office for which a recount was conducted, and shall deliver the certificate to such candidate.






Part 14 - Contests

§ 1-13.5-1401. Person elected - contest - causes

(1) The election of any person declared duly elected to any local government office may be contested by any eligible elector of the local government on the following grounds:

(a) The contestee is not eligible for the office to which he or she has been declared elected;

(b) Illegal votes have been received, or legal votes rejected, at the polls in sufficient numbers to change the results;

(c) An error or mistake was made by any of the election judges, the designated election official, or the canvass board in counting or declaring the result of the election, if the error or mistake was sufficient to change the result;

(d) Malconduct, fraud, or corruption occurred on the part of the election judges in any polling place, a canvass board member, or any designated election official or his or her assistant, if the malconduct, fraud, or corruption was sufficient to change the result; or

(e) For any other cause that shows that another candidate was the legally elected person.



§ 1-13.5-1402. District judge to preside - bond

(1) All contested election cases of local government officers shall be tried and determined in the district court of the county in which the local government is located. If the territorial boundaries of a local government overlap wholly or partially with more than one county, the district court of either county has jurisdiction. The style and form of process, the manner of service of process and papers, the fees of officers, and judgment for costs and execution shall be according to the rules and practices of the district court.

(2) Before the district court is required to take jurisdiction of the contest, the contestor must file with the clerk of the court a bond, with sureties, to be approved by the district judge, running to the contestee and conditioned to pay all costs in case of failure to maintain his or her contest.



§ 1-13.5-1403. Filing statement - contents

The contestor shall file in the office of the clerk of the district court, within ten days after the expiration of the period within which a recount may be requested pursuant to section 1-13.5-1306, or within ten days after the conclusion of a recount conducted pursuant to section 1-13.5-1306, whichever is later, a written statement of the contestor's intention to contest the election and setting forth the name of the contestor, that the contestor is an eligible elector of the local government, the name of the contestee, the office contested, the time of election, and the particular causes of the contest. The statement must be verified by the affidavit of the contestor that the causes set forth in the statement are true to the best of the affiant's knowledge and belief.



§ 1-13.5-1404. Summons - answer

(1) If the clerk of the district court receives a statement as set forth in section 1-13.5-1403, the clerk shall issue a summons in the ordinary form, naming the contestor as plaintiff and the contestee as defendant, stating the court in which the action is brought and a brief statement of the causes of contest, as set forth in the contestor's statement. The summons shall be served upon the contestee in the same manner as other summons are served out of the district court.

(2) The contestee, within ten days after the date of service of such summons, shall make and file an answer to the same with the clerk of the court in which the contestee shall either admit or specifically deny each allegation intended to be controverted by the contestee on the trial of such contest and shall set in that answer any counterstatement that he or she relies upon as entitling the contestee to the office to which he or she has been declared elected.

(3) If the reception of illegal votes or the rejection of legal votes is alleged as the cause of the contest, a list of the persons who so voted or offered to vote must be set forth in the statement of the contestor and must be likewise set forth in the answer of the contestee if any such cause is alleged in his or her answer by way of counterstatement.

(4) If the answer of the contestee contains new matter constituting a counterstatement, the contestor, within ten days after the filing of such answer, shall reply to the same, admitting or specifically denying, under oath, each allegation contained in such counterstatement intended by him or her to be controverted on the trial, and file the same in the office of the clerk of the district court.



§ 1-13.5-1405. Trial and appeals

Immediately after the joining of issue, the district court shall fix a date for the trial to commence, which date shall not be more than twenty days nor less than ten days after the joining of issue. The trial takes precedence over all other business in the court. The testimony may be oral or by depositions taken before any officer authorized to take depositions. Any depositions taken to be used upon the trial of such contest may be taken upon four days' notice. The district judge shall cause the testimony to be taken in full and filed in the cause. The trial of such causes must be conducted according to the rules and practice of the district court. Such proceedings may be reviewed and finally adjudicated by the supreme court of this state, if application to that court is made by either party and if the supreme court is willing to assume jurisdiction of the case.



§ 1-13.5-1406. Recount

If, upon the trial of any contested election under this article, the statement or counterstatement sets forth an error in canvass sufficient to change the result, the trial judge has the power to conduct a recount of the ballots cast or the votes tabulated on the voting machines in the precinct where the alleged error was made. The court may also require the production of witnesses, documents, records, and other evidence as may have or may contain information regarding the legality of any vote cast or counted for either of the contesting candidates or the correct number of votes cast for either candidate and may correct the canvass in accordance with the evidence presented and its findings.



§ 1-13.5-1407. Judgment

The court shall pronounce judgment whether the contestee or any other person was duly elected. The person so declared elected is entitled to the office upon qualification. If the judgment is against the contestee and he or she has received his or her certificate, the judgment annuls it. If the court finds that no person was duly elected, the judgment will be that the election be set aside and that a vacancy exists.



§ 1-13.5-1408. Ballot questions and ballot issues - how contested

(1) The results of an election on any ballot question or ballot issue may be contested in the manner provided by this part 14. The grounds for such contest are those grounds set forth in section 1-13.5-1401 (1)(b), (1)(c), and (1)(d). The contestee is the appropriate election official. In addition to other matters required to be set forth by this part 14, the statement of intention to contest the election must set forth the question contested.

(2) Any contest arising out of a ballot issue or ballot question concerning the order on the ballot or concerning whether the form or content of any ballot title meets the requirements of section 20 of article X of the state constitution must be conducted as provided in section 1-11-203.5.

(3) The result of an election on any ballot issue approving the creation of any debt or other financial obligation may be contested in the manner provided by this part 14. The grounds for such contest are those grounds set forth in sections 1-11-201 (4) and 1-13.5-1401 (1)(b), (1)(c), and (1)(d). The contestee is the local government for which the ballot issue was decided.






Part 15 - Other Judicial Proceedings

§ 1-13.5-1501. Controversies

(1) When any controversy arises between any official charged with any duty or function under this article and any candidate or other person, the district court, upon the filing of a verified petition by any such official or person setting forth in concise form the nature of the controversy and the relief sought, shall issue an order commanding the respondent in the petition to appear before the court and answer under oath to the petition. It is the duty of the court to summarily hear and dispose of any such issues, with a view to obtaining a substantial compliance with this article by the parties to the controversy, and to make and enter orders and judgments and to follow the procedures of the court to enforce all such orders and judgments.

(2) The proceedings may be reviewed and finally adjudicated by the supreme court of this state, if application to that court is made within five days after the termination by the court in which the petition was filed and if the supreme court is willing to assume jurisdiction of the case.






Part 16 - Election Offenses

§ 1-13.5-1601. Applicability of criminal penalties

Notwithstanding any provision of law to the contrary, except for parts 2 and 3 of article 13 of this title, election offenses and penalties described under article 13 of this title apply to elections conducted under this article.









Article 14 - Affiliation, Designation, Nomination of Candidates



Article 15 - Primary Elections



Article 16 - General Elections



Article 17 - Presidential Electors






Other Election Offenses

Article 30 - Other Election Offenses






Initiative and Referendum

Article 40 - Initiative and Referendum

§ 1-40-101. Legislative declaration

(1) The general assembly declares that it is not the intention of this article to limit or abridge in any manner the powers reserved to the people in the initiative and referendum, but rather to properly safeguard, protect, and preserve inviolate for them these modern instrumentalities of democratic government.

(2) (a) The general assembly finds, determines, and declares that:

(I) The initiative process relies upon the truthfulness of circulators who obtain the petition signatures to qualify a ballot issue for the statewide ballot and that during the 2008 general election, the honesty of many petition circulators was at issue because of practices that included: Using third parties to circulate petition sections, even though the third parties did not sign the circulator's affidavit, were not of legal age to act as circulators, and were paid in cash to conceal their identities; providing false names or residential addresses in the circulator's affidavits, a practice that permits circulators to evade detection by persons challenging the secretary of state's sufficiency determination; circulating petition sections without even a rudimentary understanding of the legal requirements relating to petition circulation; and obtaining the signatures of persons who purported to notarize circulator affidavits, even though such persons were not legally authorized to act as notaries or administer the required oath;

(II) The per signature compensation system used by many petition entities provides an incentive for circulators to collect as many signatures as possible, without regard for whether all petition signers are registered electors; and

(III) Many petition circulator affidavits are thus executed without regard for specific requirements of law that are designed to assist in the prevention of fraud, abuse, and mistake in the initiative process.

(b) The general assembly further finds, determines, and declares that:

(I) Because petition circulators who reside in other states typically leave Colorado immediately after petitions are submitted to the secretary of state for verification, a full and fair examination of fraud related to petition circulation is frustrated, and as a result, the secretary of state has been forced to give effect to certain circulator affidavits that were not properly verified and thus were not prima facie evidence of the validity of petition signatures on affected petition sections; and

(II) The courts have not had authority to exercise jurisdiction over fraudulent acts by circulators and notaries public in connection with petition signatures reviewed as part of the secretary of state's random sample.

(c) Therefore, the general assembly finds, determines, and declares that:

(I) As a result of the problems identified in paragraphs (a) and (b) of this subsection (2), one or more ballot measures appeared on the statewide ballot at the 2008 general election even though significant numbers of the underlying petition signatures were obtained in direct violation of Colorado law and the accuracy of the secretary of state's determination of sufficiency could not be fully evaluated by the district court; and

(II) For the initiative process to operate as an honest expression of the voters' reserved legislative power, it is essential that circulators truthfully verify all elements of their circulator affidavits and make themselves available to participate in challenges to the secretary of state's determination of petition sufficiency.



§ 1-40-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Ballot issue" means a nonrecall, citizen-initiated petition or legislatively-referred measure which is authorized by the state constitution, including a question as defined in sections 1-41-102 (3) and 1-41-103 (3), enacted in Senate Bill 93-98.

(2) "Ballot title" means the language which is printed on the ballot which is comprised of the submission clause and the title.

(3) (Deleted by amendment, L. 95, p. 430, § 2, effective May 8, 1995.)

(3.5) "Circulator" means a person who presents to other persons for possible signature a petition to place a measure on the ballot by initiative or referendum.

(3.7) "Designated representative of the proponents" or "designated representative" means a person designated pursuant to section 1-40-104 to represent the proponents in all matters affecting the petition.

(4) "Draft" means the typewritten proposed text of the initiative which, if passed, becomes the actual language of the constitution or statute, together with language concerning placement of the measure in the constitution or statutes.

(5) (Deleted by amendment, L. 95, p. 430, § 2, effective May 8, 1995.)

(6) "Section" means a bound compilation of initiative forms approved by the secretary of state, which shall include pages that contain the warning required by section 1-40-110 (1), the ballot title, the abstract required by section 1-40-110 (3), and a copy of the proposed measure; succeeding pages that contain the warning, the ballot title, and ruled lines numbered consecutively for registered electors' signatures; and a final page that contains the affidavit required by section 1-40-111 (2). Each section shall be consecutively prenumbered by the petitioner prior to circulation.

(7) (Deleted by amendment, L. 95, p. 430, § 2, effective May 8, 1995.)

(8) "Submission clause" means the language which is attached to the title to form a question which can be answered by "yes" or "no".

(9) (Deleted by amendment, L. 2000, p. 1621, § 3, effective August 2, 2000.)

(10) "Title" means a brief statement that fairly and accurately represents the true intent and meaning of the proposed text of the initiative.



§ 1-40-103. Applicability of article

(1) This article shall apply to all state ballot issues that are authorized by the state constitution unless otherwise provided by statute, charter, or ordinance.

(2) The laws pertaining to municipal initiatives, referenda, and referred measures are governed by the provisions of article 11 of title 31, C.R.S.

(3) The laws pertaining to county petitions and referred measures are governed by the provisions of section 30-11-103.5, C.R.S.

(4) The laws pertaining to school district petitions and referred measures are governed by the provisions of section 22-30-104 (4), C.R.S.



§ 1-40-104. Designated representatives

At the time of any filing of a draft as provided in this article, the proponents shall designate the names and mailing addresses of two persons who shall represent the proponents in all matters affecting the petition and to whom all notices or information concerning the petition shall be mailed.



§ 1-40-105. Filing procedure - review and comment meeting - amendments - filing with secretary of state

(1) The original typewritten draft of every initiative petition for a proposed law or amendment to the state constitution to be enacted by the people, before it is signed by any elector, shall be submitted by the proponents of the petition to the directors of the legislative council and the office of legislative legal services for review and comment. Proponents are encouraged to write such drafts in plain, nontechnical language and in a clear and coherent manner using words with common and everyday meaning that are understandable to the average reader. Upon request, any agency in the executive department shall assist in reviewing and preparing comments on the petition. No later than two weeks after the date of submission of the original draft, unless it is withdrawn by the proponents, the directors of the legislative council and the office of legislative legal services, or their designees, shall render their comments to the proponents of the petition concerning the format or contents of the petition at a review and comment meeting that is open to the public. Where appropriate, such comments shall also contain suggested editorial changes to promote compliance with the plain language provisions of this section. Except with the permission of the proponents, the comments shall not be disclosed to any person other than the proponents prior to the review and comment meeting.

(1.5) Both designated representatives of the proponents must appear at all review and comment meetings. If either designated representative fails to attend a meeting, the measure is considered withdrawn by the proponents. If one of the two designated representatives fails to attend the review and comment meeting, the petition is deemed to be automatically resubmitted to the directors of the legislative council and the office of legislative legal services for review and comment, unless the designated representative present objects to the automatic resubmission. No later than five business days after the resubmission, the directors shall conduct a review and comment meeting in accordance with the requirements of this section. If both designated representatives fail to attend the review and comment meeting or if the designated representative present objects to the automatic resubmission, the proponents may thereafter resubmit the initiative petition in accordance with subsection (1) of this section.

(2) After the review and comment meeting but before submission to the secretary of state for title setting, the proponents may amend the petition in response to some or all of the comments of the directors of the legislative council and the office of legislative legal services, or their designees. If any substantial amendment is made to the petition, other than an amendment in direct response to the comments of the directors of the legislative council and the office of legislative legal services, the amended petition must be resubmitted to the directors for comment in accordance with subsection (1) of this section prior to submittal to the secretary of state as provided in subsection (4) of this section. If the directors have no additional comments concerning the amended petition, they may so notify the proponents in writing, and, in such case, a review and comment meeting on the amended petition pursuant to subsection (1) of this section is not required.

(3) To the extent possible, drafts shall be worded with simplicity and clarity and so that the effect of the measure will not be misleading or likely to cause confusion among voters. The draft shall not present the issue to be decided in such manner that a vote for the measure would be a vote against the proposition or viewpoint that the voter believes that he or she is casting a vote for or, conversely, that a vote against the measure would be a vote for a proposition or viewpoint that the voter is against.

(4) After the review and comment meeting provided in subsections (1) and (2) of this section, a copy of the original typewritten draft submitted to the directors of the legislative council and the office of legislative legal services; a copy of the amended draft with changes highlighted or otherwise indicated, if any amendments were made following the last review and comment meeting conducted pursuant to subsections (1) and (2) of this section; and an original final draft that gives the final language for printing shall be submitted to the secretary of state without any title, submission clause, or ballot title providing the designation by which the voters shall express their choice for or against the proposed law or constitutional amendment.



§ 1-40-105.5. Initial fiscal impact statement - definition

(1) As used in this section, unless the context otherwise requires, "director" means the director of research of the legislative council of the general assembly.

(2) (a) For every initiated measure properly submitted to the title board under section 1-40-106, the director shall prepare an initial fiscal impact statement, taking into consideration any fiscal impact estimate submitted by the designated representatives of the proponents or other interested person that is submitted in accordance with paragraph (b) of this subsection (2), the office of state planning and budgeting, and the department of local affairs. The director shall provide the designated representatives of the proponents and the secretary of state with the impact statement no later than the time of the title board meeting at which the proposed initiated measure is to be considered. The title board shall not conduct a hearing on the impact statement at this title board meeting, and the director's abstract that is included in the impact statement is final, unless modified in accordance with section 1-40-107. The director shall also post the statement on the legislative council staff website on the same day that it is provided to the designated representatives of the proponents.

(b) The designated representatives of the proponents or any other interested person may submit a fiscal impact estimate that includes an estimate of the effect the measure will have on state and local government revenues, expenditures, taxes, and fiscal liabilities if it is enacted. The director shall consider these estimates and the bases thereon when preparing the initial fiscal impact statement.

(c) The initial fiscal impact statement must:

(I) Be substantially similar in form and content to the fiscal notes provided by the legislative council of the general assembly for legislative measures pursuant to section 2-2-322, C.R.S.;

(II) Indicate whether there is a fiscal impact for the initiated measure; and

(III) Include an abstract described in subsection (3) of this section.

(3) The abstract must include:

(a) An estimate of the effect the measure will have on state and local government revenues, expenditures, taxes, and fiscal liabilities if the measure is enacted;

(b) A statement of the measure's economic benefits for all Coloradans;

(c) An estimate of the amount of any state and local government recurring expenditures or fiscal liabilities if the measure is enacted;

(d) For any initiated measure that modifies the state tax laws, an estimate, if feasible, of the impact to the average taxpayer if the measure is enacted; and

(e) The following statement: "The abstract includes estimates of the fiscal impact of the proposed initiative. If this initiative is to be placed on the ballot, legislative council staff will prepare new estimates as part of a fiscal impact statement, which includes an abstract of that information. All fiscal impact statements are available at www.ColoradoBlueBook.com and the abstract will be included in the ballot information booklet that is prepared for the initiative.".

(4) The abstract for a measure, as amended in accordance with section 1-40-107, must be included in a petition section as provided in section 1-40-110 (3).

(5) Neither the legislative council of the general assembly nor its executive committee may modify the initial fiscal impact statement prepared by the director. This restriction does not apply to the final fiscal impact statement prepared in accordance with section 1-40-124.5.

(6) At the same time the director posts the initial fiscal impact statement on the legislative council website, he or she shall also post on the website all fiscal impact estimates received in accordance with paragraph (b) of subsection (2) of this section.



§ 1-40-106. Title board - meetings - ballot title - initiative and referendum

(1) For ballot issues, beginning with the first submission of a draft after an election, the secretary of state shall convene a title board consisting of the secretary of state, the attorney general, and the director of the office of legislative legal services or their designees. The title board, by majority vote, shall proceed to designate and fix a proper fair title for each proposed law or constitutional amendment, together with a submission clause, at public meetings to be held at the hour determined by the title board on the first and third Wednesdays of each month in which a draft or a motion for reconsideration has been submitted to the secretary of state. To be considered at such meeting, a draft shall be submitted to the secretary of state no later than 3 p.m. on the twelfth day before the meeting at which the draft is to be considered by the title board, and the designated representatives of the proponents must comply with the requirements of subsection (4) of this section. The first meeting of the title board shall be held no sooner than the first Wednesday in December after an election, and the last meeting shall be held no later than the third Wednesday in April in the year in which the measure is to be voted on.

(2) (Deleted by amendment, L. 95, p. 431, § 4, effective May 8, 1995.)

(3) (a) (Deleted by amendment, L. 2000, p. 1620, § 1, effective August 2, 2000.)

(b) In setting a title, the title board shall consider the public confusion that might be caused by misleading titles and shall, whenever practicable, avoid titles for which the general understanding of the effect of a "yes/for" or "no/against" vote will be unclear. The title for the proposed law or constitutional amendment, which shall correctly and fairly express the true intent and meaning thereof, together with the ballot title and submission clause, shall be completed, except as otherwise required by section 1-40-107, within two weeks after the first meeting of the title board. Immediately upon completion, the secretary of state shall deliver the same with the original to the designated representatives of the proponents, keeping the copy with a record of the action taken thereon. Ballot titles shall be brief, shall not conflict with those selected for any petition previously filed for the same election, and, shall be in the form of a question which may be answered "yes/for" (to vote in favor of the proposed law or constitutional amendment) or "no/against" (to vote against the proposed law or constitutional amendment) and which shall unambiguously state the principle of the provision sought to be added, amended, or repealed.

(c) In order to avoid confusion between a proposition and an amendment, as such terms are used in section 1-5-407 (5)(b), the title board shall describe a proposition in a ballot title as a "change to the Colorado Revised Statutes" and an amendment as an "amendment to the Colorado constitution".

(d) A ballot title for a statewide referred measure must be in the same form as a ballot title for an initiative as required by paragraph (c) of this subsection (3).

(3.5) For every proposed constitutional amendment, the title board shall determine whether the proposed constitutional amendment only repeals in whole or in part a provision of the state constitution for purposes of section 1 (4)(b) of article V of the state constitution. The secretary of state shall keep a record of the determination made by the title board.

(4) (a) Each designated representative of the proponents shall appear at any title board meeting at which the designated representative's ballot issue is considered.

(b) Each designated representative of the proponents shall certify by a notarized affidavit that the designated representative is familiar with the provisions of this article, including but not limited to the prohibition on circulators' use of false addresses in completing circulator affidavits and the summary prepared by the secretary of state pursuant to paragraph (c) of this subsection (4). The affidavit shall include a physical address at which process may be served on the designated representative. The designated representative shall sign and file the affidavit with the secretary of state at the first title board meeting at which the designated representative's ballot issue is considered.

(c) The secretary of state shall prepare a summary of the designated representatives of the proponents' responsibilities that are set forth in this article.

(d) The title board shall not set a title for a ballot issue if either designated representative of the proponents fails to appear at a title board meeting or file the affidavit as required by paragraphs (a) and (b) of this subsection (4). The title board may consider the ballot issue at its next meeting, but the requirements of this subsection (4) shall continue to apply.

(e) The secretary of state shall provide a notary public for the designated representatives at the title board meeting.



§ 1-40-106.5. Single-subject requirements for initiated measures and referred constitutional amendments - legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Section 1 (5.5) of article V and section 2 (3) of article XIX of the state constitution require that every constitutional amendment or law proposed by initiative and every constitutional amendment proposed by the general assembly be limited to a single subject, which shall be clearly expressed in its title;

(b) Such provisions were referred by the general assembly to the people for their approval at the 1994 general election pursuant to Senate Concurrent Resolution 93-4;

(c) The language of such provisions was drawn from section 21 of article V of the state constitution, which requires that every bill, except general appropriation bills, shall be limited to a single subject, which shall be clearly expressed in its title;

(d) The Colorado supreme court has held that the constitutional single-subject requirement for bills was designed to prevent or inhibit various inappropriate or misleading practices that might otherwise occur, and the intent of the general assembly in referring to the people section 1 (5.5) of article V and section 2 (3) of article XIX was to protect initiated measures and referred constitutional amendments from similar practices;

(e) The practices intended by the general assembly to be inhibited by section 1 (5.5) of article V and section 2 (3) of article XIX are as follows:

(I) To forbid the treatment of incongruous subjects in the same measure, especially the practice of putting together in one measure subjects having no necessary or proper connection, for the purpose of enlisting in support of the measure the advocates of each measure, and thus securing the enactment of measures that could not be carried upon their merits;

(II) To prevent surreptitious measures and apprise the people of the subject of each measure by the title, that is, to prevent surprise and fraud from being practiced upon voters.

(2) It is the intent of the general assembly that section 1 (5.5) of article V and section 2 (3) of article XIX be liberally construed, so as to avert the practices against which they are aimed and, at the same time, to preserve and protect the right of initiative and referendum.

(3) It is further the intent of the general assembly that, in setting titles pursuant to section 1 (5.5) of article V, the initiative title setting review board created in section 1-40-106 should apply judicial decisions construing the constitutional single-subject requirement for bills and should follow the same rules employed by the general assembly in considering titles for bills.



§ 1-40-107. Rehearing - appeal - fees - signing

(1) (a) (I) Any person presenting an initiative petition or any registered elector who is not satisfied with a decision of the title board with respect to whether a petition contains more than a single subject pursuant to section 1-40-106.5, or who is not satisfied with the titles and submission clause provided by the title board and who claims that they are unfair or that they do not fairly express the true meaning and intent of the proposed state law or constitutional amendment may file a motion for a rehearing with the secretary of state within seven days after the decision is made or the titles and submission clause are set.

(II) The designated representatives of the proponents or any registered elector who is not satisfied with the abstract prepared by the director of research of the legislative council of the general assembly in accordance with section 1-40-105.5 may file a motion for a rehearing with the secretary of state within seven days after the titles and submission clause for the initiative petition are set on the grounds that:

(A) An estimate included in the abstract is incorrect;

(B) The abstract is misleading or prejudicial; or

(C) The abstract does not comply with the requirements set forth in section 1-40-105.5 (3).

(III) The designated representatives of the proponents or any registered elector who is not satisfied with the determination by the title board made pursuant to section 1-40-106 (3.5) with respect to whether a petition that proposes a constitutional amendment only repeals in whole or in part a provision of the state constitution may file a motion for a rehearing with the secretary of state within seven days after the titles and submission clause for the initiative petition are set on the grounds that the determination is incorrect.

(b) A motion for rehearing must be typewritten and set forth with particularity the grounds for rehearing. If the motion claims that the petition contains more than a single subject, then the motion must, at a minimum, include a short and plain statement of the reasons for the claim. If the motion claims that the title and submission clause set by the title board are unfair or that they do not fairly express the true meaning and intent of the proposed state law or constitutional amendment, then the motion must identify the specific wording that is challenged. If the motion claims that an estimate in the abstract is incorrect, the motion must include documentation that supports a different estimate. If the motion claims that the abstract is misleading or prejudicial or does not comply with the statutory requirements, the motion must specifically identify the specific wording that is challenged or the requirement at issue. The title board may modify the abstract based on information presented at the rehearing. If the motion claims that the determination of whether the petition that proposes a constitutional amendment only repeals in whole or in part a constitutional provision is incorrect, the motion must include a short and plain statement of the reasons for the claim.

(c) The motion for rehearing shall be heard at the next regularly scheduled meeting of the title board; except that, if the title board is unable to complete action on all matters scheduled for that day, consideration of any motion for rehearing may be continued to the next available day, and except that, if the titles and submission clause protested were set at the last meeting in April, the motion shall be heard within forty-eight hours after the expiration of the seven-day period for the filing of such motions. The decision of the title board on any motion for rehearing shall be final, except as provided in subsection (2) of this section, and no further motion for rehearing may be filed or considered by the title board.

(2) If any person presenting or the designated representatives of the proponents of an initiative petition for which a motion for a rehearing is filed, any registered elector who filed a motion for a rehearing pursuant to subsection (1) of this section, or any other registered elector who appeared before the title board in support of or in opposition to a motion for rehearing is not satisfied with the ruling of the title board upon the motion, then the secretary of state shall furnish such person, upon request, a certified copy of the petition with the titles and submission clause of the proposed law or constitutional amendment, the abstract, or the determination whether the petition repeals in whole or in part a constitutional provision, together with a certified copy of the motion for rehearing and of the ruling thereon. If filed with the clerk of the supreme court within seven days thereafter, the matter shall be disposed of promptly, consistent with the rights of the parties, either affirming the action of the title board or reversing it, in which latter case the court shall remand it with instructions, pointing out where the title board is in error.

(3) The secretary of state shall be allowed a fee which shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., for certifying a record of any proceedings before the title board. The clerk of the supreme court shall receive one-half the ordinary docket fee for docketing any such cause, all of which shall be paid by the parties desiring a review of such proceedings.

(4) No petition for any initiative measure shall be circulated nor any signature thereto have any force or effect which has been signed before the titles and submission clause have been fixed and determined as provided in section 1-40-106 and this section, or before the abstract has been fixed and determined as provided in section 1-40-105.5 and this section.

(5) In the event a motion for rehearing is filed in accordance with this section, the period for filing a petition in accordance with section 1-40-108 shall not begin until a final decision concerning the motion is rendered by the title board or the Colorado supreme court; except that under no circumstances shall the period for filing a petition be extended beyond three months and three weeks prior to the election at which the petition is to be voted upon.

(5.5) If the title board modifies the abstract pursuant to this section, the secretary of state shall provide the director of research of the legislative council of the general assembly with a copy of the amended abstract, and the director shall post the new version of the abstract on the legislative council website.

(6) (Deleted by amendment, L. 2000, p. 1622, § 5, effective August 2, 2000.)

(7) (Deleted by amendment, L. 95, p. 432, § 5, effective May 8, 1995.)



§ 1-40-108. Petition - time of filing

(1) No petition for any ballot issue shall be of any effect unless filed with the secretary of state within six months from the date that the titles and submission clause have been fixed and determined pursuant to the provisions of sections 1-40-106 and 1-40-107 and unless filed with the secretary of state no later than three months and three weeks before the election at which it is to be voted upon. A petition for a ballot issue for the election to be held in November of odd-numbered years shall be filed with the secretary of state no later than three months and three weeks before such odd-year election. All filings under this section must be made by 3 p.m. on the day of filing.

(2) (Deleted by amendment, L. 95, p. 433, § 6, effective May 8, 1995.)



§ 1-40-109. Signatures required - withdrawal

(1) (a) No petition for any initiated law is of any force or effect, nor shall the proposed law be submitted to the people of the state of Colorado for adoption or rejection at the polls, as is by law provided for, unless the petition for the submission of the initiated law is signed by the number of registered electors required by section 1 (2) of article V of the state constitution.

(b) No petition for any initiated amendment to the state constitution is of any force or effect, nor shall the initiated amendment to the state constitution be submitted to the people of the state of Colorado for adoption or rejection at the polls, as is by law provided for, unless the petition for the submission of the initiated amendment to the state constitution is signed by the number of registered electors required by the state constitution who reside in each state senate district in Colorado, so long as the total number of registered electors who have signed the petition is at least the number of registered electors required by section 1 (2) of article V of the state constitution. For purposes of this subsection (1)(b), the number and boundaries of the state senate districts are those in existence, and the number of registered electors in the state senate districts is those registered, at the time the form of the petition is approved for circulation in accordance with section 1-40-113 (1)(a).

(2) (Deleted by amendment, L. 95, p. 433, § 7, effective May 8, 1995.)

(3) Any person who is a registered elector may sign a petition for any ballot issue for which the elector is eligible to vote. A registered elector who signs a petition may withdraw his or her signature from the petition by filing a written request for such withdrawal with the secretary of state at any time on or before the day that the petition is filed with the secretary of state.



§ 1-40-110. Warning - ballot title

(1) At the top of each page of every initiative or referendum petition section shall be printed, in a form as prescribed by the secretary of state, the following:

WARNING: IT IS AGAINST THE LAW:

For anyone to sign any initiative or referendum petition with any name other than his or her own or to knowingly sign his or her name more than once for the same measure or to knowingly sign a petition when not a registered elector who is eligible to vote on the measure.

DO NOT SIGN THIS PETITION UNLESS YOU ARE A REGISTERED ELECTOR AND ELIGIBLE TO VOTE ON THIS MEASURE. TO BE A REGISTERED ELECTOR, YOU MUST BE A CITIZEN OF COLORADO AND REGISTERED TO VOTE.

Before signing this petition, you are encouraged to read the text or the title of the proposed initiative or referred measure. YOU ARE ALSO ENCOURAGED TO READ THE ABSTRACT OF THE INITIAL FISCAL IMPACT STATEMENT THAT IS INCLUDED AT THE BEGINNING OF THIS PETITION.

By signing this petition, you are indicating that you want this measure to be included on the ballot as a proposed change to the (Colorado constitution/Colorado Revised Statutes). If a sufficient number of registered electors sign this petition, this measure will appear on the ballot at the November (year) election. (2) The ballot title for the measure shall then be printed on each page following the warning.

(3) For a petition section for a measure to be valid, the abstract prepared in accordance with section 1-40-105.5 (3) must be printed on the first page of an initiative petition section.



§ 1-40-111. Signatures - affidavits - notarization - list of circulators and notaries

(1) Any initiative or referendum petition shall be signed only by registered electors who are eligible to vote on the measure. Each registered elector shall sign his or her own signature and shall print his or her name, the address at which he or she resides, including the street number and name, the city and town, the county, and the date of signing. Each registered elector signing a petition shall be encouraged by the circulator of the petition to sign the petition in ink. In the event a registered elector is physically disabled or is illiterate and wishes to sign the petition, the elector shall sign or make his or her mark in the space so provided. Any person, but not a circulator, may assist the disabled or illiterate elector in completing the remaining information required by this subsection (1). The person providing assistance shall sign his or her name and address and shall state that such assistance was given to the disabled or illiterate elector.

(2) (a) To each petition section shall be attached a signed, notarized, and dated affidavit executed by the person who circulated the petition section, which shall include his or her printed name, the address at which he or she resides, including the street name and number, the city or town, the county, and the date he or she signed the affidavit; that he or she has read and understands the laws governing the circulation of petitions; that he or she was a resident of the state, a citizen of the United States, and at least eighteen years of age at the time the section of the petition was circulated and signed by the listed electors; that he or she circulated the section of the petition; that each signature thereon was affixed in the circulator's presence; that each signature thereon is the signature of the person whose name it purports to be; that to the best of the circulator's knowledge and belief each of the persons signing the petition section was, at the time of signing, a registered elector; that he or she has not paid or will not in the future pay and that he or she believes that no other person has paid or will pay, directly or indirectly, any money or other thing of value to any signer for the purpose of inducing or causing such signer to affix his or her signature to the petition; that he or she understands that he or she can be prosecuted for violating the laws governing the circulation of petitions, including the requirement that a circulator truthfully completed the affidavit and that each signature thereon was affixed in the circulator's presence; and that he or she understands that failing to make himself or herself available to be deposed and to provide testimony in the event of a protest shall invalidate the petition section if it is challenged on the grounds of circulator fraud.

(b) (I) A notary public shall not notarize an affidavit required pursuant to paragraph (a) of this subsection (2), unless:

(A) The circulator is in the physical presence of the notary public;

(B) The circulator has dated the affidavit and fully and accurately completed all of the personal information on the affidavit required pursuant to paragraph (a) of this subsection (2); and

(C) The circulator presents a form of identification, as such term is defined in section 1-1-104 (19.5). A notary public shall specify the form of identification presented to him or her on a blank line, which shall be part of the affidavit form.

(II) An affidavit that is notarized in violation of any provision of subparagraph (I) of this paragraph (b) shall be invalid.

(III) If the date signed by a circulator on an affidavit required pursuant to paragraph (a) of this subsection (2) is different from the date signed by the notary public, the affidavit shall be invalid. If, notwithstanding sub-subparagraph (B) of subparagraph (I) of this paragraph (b), a notary public notarizes an affidavit that has not been dated by the circulator, the notarization date shall not cure the circulator's failure to sign the affidavit and the affidavit shall be invalid.

(c) The secretary of state shall reject any section of a petition that does not have attached thereto a valid notarized affidavit that complies with all of the requirements set forth in paragraphs (a) and (b) of this subsection (2). Any signature added to a section of a petition after the affidavit has been executed shall be invalid.

(3) (a) As part of any court proceeding or hearing conducted by the secretary of state related to a protest of all or part of a petition section, the circulator of such petition section shall be required to make himself or herself available to be deposed and to testify in person, by telephone, or by any other means permitted under the Colorado rules of civil procedure. Except as set forth in paragraph (b) of this subsection (3), the petition section that is the subject of the protest shall be invalid if a circulator fails to comply with the requirement set forth in this paragraph (a) for any protest that includes an allegation of circulator fraud that is pled with particularity regarding:

(I) Forgery of a registered elector's signature;

(II) Circulation of a petition section, in whole or part, by anyone other than the person who signs the affidavit attached to the petition section;

(III) Use of a false circulator name or address in the affidavit; or

(IV) Payment of money or other things of value to any person for the purpose of inducing the person to sign the petition.

(b) Upon the finding by a district court or the secretary of state that the circulator of a petition section is unable to be deposed or to testify at trial or a hearing conducted by the secretary of state because the circulator has died, become mentally incompetent, or become medically incapacitated and physically unable to testify by any means whatsoever, the provisions of paragraph (a) of this subsection (3) shall not apply to invalidate a petition section circulated by the circulator.

(4) The proponents of a petition or an issue committee acting on the proponents' behalf shall maintain a list of the names and addresses of all circulators who circulated petition sections on behalf of the proponents and notaries public who notarized petition sections on behalf of the proponents and the petition section numbers that each circulator circulated and that each notary public notarized. A copy of the list shall be filed with the secretary of state along with the petition. If a copy of the list is not filed, the secretary of state shall prepare the list and charge the proponents a fee, which shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., to cover the cost of the preparation. Once filed or prepared by the secretary of state, the list shall be a public record for purposes of article 72 of title 24, C.R.S.



§ 1-40-112. Circulators - requirements - training

(1) No person shall circulate a petition for an initiative or referendum measure unless the person is a resident of the state, a citizen of the United States, and at least eighteen years of age at the time the petition is circulated.

(2) (a) A circulator who is not to be paid for circulating a petition concerning a ballot issue shall display an identification badge that includes the words "VOLUNTEER CIRCULATOR" in bold-faced type that is clearly legible.

(b) A circulator who is to be paid for circulating a petition concerning a ballot issue shall display an identification badge that includes the words "PAID CIRCULATOR" in bold-faced type that is clearly legible and the name and telephone number of the individual employing the circulator.

(3) The secretary of state shall develop circulator training programs for paid and volunteer circulators. Such programs shall be conducted in the broadest, most cost-effective manner available to the secretary of state, including but not limited to training sessions for persons associated with the proponents or a petition entity, as defined in section 1-40-135 (1), and by electronic and remote access. The proponents of an initiative petition or the representatives of a petition entity shall inform paid and volunteer circulators of the availability of these training programs as one manner of complying with the requirement set forth in the circulator's affidavit that a circulator read and understand the laws pertaining to petition circulation.

(4) It shall be unlawful for any person to pay a circulator more than twenty percent of his or her compensation for circulating petitions on a per signature or petition section basis.



§ 1-40-113. Form - representatives of signers

(1) (a) Each section of a petition shall be printed on a form as prescribed by the secretary of state. No petition shall be printed, published, or otherwise circulated unless the form and the first printer's proof of the petition have been approved by the secretary of state. The designated representatives of the proponent are responsible for filing the printer's proof with the secretary of state, and the secretary of state shall notify the designated representatives whether the printer's proof is approved. Each petition section shall designate by name and mailing address two persons who shall represent the signers thereof in all matters affecting the same. The secretary of state shall assure that the petition contains only the matters required by this article and contains no extraneous material. All sections of any petition shall be prenumbered serially, and the circulation of any petition section described by this article other than personally by a circulator is prohibited. Any petition section circulated in whole or in part by anyone other than the person who signs the affidavit attached to the petition section shall be invalid. Any petition section that fails to conform to the requirements of this article or is circulated in a manner other than that permitted in this article shall be invalid.

(b) The secretary of state shall notify the proponents at the time a petition is approved pursuant to paragraph (a) of this subsection (1) that the proponents must register an issue committee pursuant to section 1-45-108 (3.3) if two hundred or more petition sections are printed or accepted in connection with circulation of the petition.

(c) The secretary of state shall notify the proponents at the time a petition format for an initiated amendment to the state constitution is approved pursuant to subsection (1)(a) of this section of the number and boundaries of the state senate districts in existence and the number of registered electors in each state senate district at the time of approval.

(2) Any disassembly of a section of the petition which has the effect of separating the affidavits from the signatures shall render that section of the petition invalid and of no force and effect.

(3) Prior to the time of filing, the persons designated in the petition to represent the signers shall bind the sections of the petition in convenient volumes consisting of one hundred sections of the petition if one hundred or more sections are available or, if less than one hundred sections are available to make a volume, consisting of all sections that are available. Each volume consisting of less than one hundred sections shall be marked on the first page of the volume. However, any volume that contains more or less than one hundred sections, due only to the oversight of the designated representatives of the signers or their staff, shall not result in a finding of insufficiency of signatures therein. Each section of each volume shall include the affidavits required by section 1-40-111 (2), together with the sheets containing the signatures accompanying the same. These bound volumes shall be filed with the secretary of state by the designated representatives of the proponents.



§ 1-40-114. Petitions - not election materials - no bilingual language requirement

The general assembly hereby determines that initiative petitions are not election materials or information covered by the federal "Voting Rights Act of 1965", and therefore are not required to be printed in any language other than English to be circulated in any county in Colorado.



§ 1-40-115. Ballot - voting - publication

(1) Measures shall appear upon the official ballot by ballot title only. The measures shall be placed on the ballot in the order in which they were certified to the ballot and as provided in section 1-5-407 (5), (5.3), and (5.4).

(2) (a) All ballot measures shall be printed on the official ballot in that order, together with their respective letters and numbers prefixed in bold-faced type. A ballot issue arising under section 20 of article X of the state constitution shall appear in capital letters. Each ballot shall have the following explanation printed one time at the beginning of such ballot measures: "Ballot questions referred by the general assembly or any political subdivision are listed by letter, and ballot questions initiated by the people are listed numerically. A ballot question listed as an 'amendment' proposes a change to the Colorado constitution, and a ballot question listed as a 'proposition' proposes a change to the Colorado Revised Statutes. A 'yes/for' vote on any ballot question is a vote in favor of changing current law or existing circumstances, and a 'no/against' vote on any ballot question is a vote against changing current law or existing circumstances." Each ballot title shall appear on the official ballot but once. For each ballot title that is an amendment, the amendment number or letter shall be immediately followed by the description "(CONSTITUTIONAL)". For each ballot title that is a proposition, the proposition number or letters shall be immediately followed by the description "(STATUTORY)". Each ballot title shall be separated from the other ballot titles next to it by heavy black lines and shall be followed by the words "YES/FOR" and "NO/AGAINST", along with a place for an eligible elector to designate his or her choice by a mark as instructed.

(b) For purposes of preparing an audio ballot as part of an accessible voting system:

(I) In lieu of the parenthetical description preceding a ballot title that is an amendment required by paragraph (a) of this subsection (2), the audio ballot shall include the following: "The following ballot question proposes a change to the Colorado constitution."; and

(II) In lieu of the parenthetical description preceding a ballot title that is a proposition required by paragraph (a) of this subsection (2), the audio ballot shall include the following: "The following ballot question proposes a change to the Colorado Revised Statutes.".

(3) A voter desiring to vote for the measure shall designate his or her choice by a mark in the place for "yes/for"; a voter desiring to vote against the measure shall designate his or her choice by a mark in the place for "no/against"; and the votes marked shall be counted accordingly. Any measure approved by the people of the state shall be printed with the acts of the next general assembly.



§ 1-40-116. Validation - ballot issues - random sampling - rules

(1) For ballot issues, each section of a petition to which there is attached an affidavit of the registered elector who circulated the petition that each signature thereon is the signature of the person whose name it purports to be and that to the best of the knowledge and belief of the affiant each of the persons signing the petition was at the time of signing a registered elector shall be prima facie evidence that the signatures are genuine and true, that the petitions were circulated in accordance with the provisions of this article, and that the form of the petition is in accordance with this article.

(2) Upon submission of the petition, the secretary of state shall examine each name and signature on the petition. The petition shall not be available to the public for a period of no more than thirty calendar days for the examination. The secretary shall assure that the information required by sections 1-40-110 and 1-40-111 is complete, that the information on each signature line was written by the person making the signature, and that no signatures have been added to any sections of the petition after the affidavit required by section 1-40-111 (2) has been executed.

(3) No signature shall be counted unless the signer is a registered elector and eligible to vote on the measure. A person shall be deemed a registered elector if the person's name and address appear on the master voting list kept by the secretary of state at the time of signing the section of the petition. In addition, the secretary of state shall not count the signature of any person whose information is not complete or was not completed by the elector or a person qualified to assist the elector. The secretary of state may adopt rules consistent with this subsection (3) for the examination and verification of signatures.

(4) (a) The secretary of state shall examine the signatures on the petition by use of random sampling. The random sample of signatures to be examined must be drawn so that every signature filed with the secretary of state is given an equal opportunity to be included in the sample. The secretary of state is authorized to engage in rule-making to establish the appropriate methodology for conducting such random sample.

(b) (I) The random sampling to validate signatures on a petition proposing an initiated law must include an examination of no less than five percent of the signatures, but in no event fewer than four thousand signatures. If the random sample examination establishes that the number of valid signatures is ninety percent or less of the number of registered eligible electors needed to find the petition sufficient, the secretary of state shall deem the petition to be not sufficient. If the random sample establishes that the number of valid signatures totals one hundred ten percent or more of the number of required signatures of registered eligible electors, the secretary of state shall deem the petition sufficient. If the random sample shows the number of valid signatures to be more than ninety percent but less than one hundred ten percent of the number of signatures of registered eligible electors needed to declare the petition sufficient, the secretary of state shall order the examination and validation of each signature filed.

(II) The random sampling to validate signatures on a petition proposing an amendment to the state constitution must include an examination of no fewer than five percent of the signatures, but in no event less than four thousand signatures. If the random sample establishes that the number of valid signatures is ninety percent or less of the number of registered electors required by section 1 (2) of article V of the state constitution to find the petition sufficient, the secretary of state shall deem the petition to be not sufficient. If the random sample shows the number of valid signatures to be more than ninety percent of the number of registered electors required by section 1 (2) of article V of the state constitution to declare the petition sufficient, the secretary of state shall order the examination of each signature filed.



§ 1-40-117. Statement of sufficiency - cure

(1) After examining the petition:

(a) If the petition proposes a law, the secretary of state shall issue a statement as to whether a sufficient number of valid signatures appears to have been submitted to certify the petition to the ballot; or

(b) If the petition proposes an amendment to the state constitution, the secretary of state shall issue a statement as to whether a sufficient number of valid signatures from each state senate district and a sufficient total number of valid signatures appear to have been submitted to certify the petition to the ballot.

(2) If the petition proposes an initiated law and was validated by random sample, the statement must contain the total number of signatures submitted and whether the number of signatures presumed valid was ninety percent of the required total or less or one hundred ten percent of the required total or more.

(3) (a) If the secretary declares that the petition appears not to have a sufficient number of valid signatures, the statement issued by the secretary must specify the number of sufficient and insufficient signatures. The secretary shall identify by section number and line number within the section those signatures found to be insufficient and the grounds for the insufficiency. Such information shall be kept on file for public inspection in accordance with section 1-40-118.

(b) In the event the secretary of state issues a statement declaring that a petition, having first been submitted with the required number of signatures, appears not to have a sufficient number of total valid signatures, a sufficient number of valid signatures in one or more state senate districts, or both, as applicable, the designated representatives of the proponents may cure the insufficiency by filing an addendum to the original petition for the purpose of offering such number of additional signatures as will cure the insufficiency. No addendum offered as a cure shall be considered unless the addendum conforms to requirements for petitions outlined in sections 1-40-110, 1-40-111, and 1-40-113 and unless the addendum is filed with the secretary of state within the fifteen-day period after the insufficiency is declared and unless filed with the secretary of state no later than three months before the election at which the initiative petition is to be voted on. All filings under this subsection (3)(b) shall be made by 3 p.m. on the day of filing. Upon submission of a timely filed addendum, the secretary of state shall order the examination of each signature on the addendum. The addendum shall not be available to the public for a period of up to ten calendar days for such examination. After examining the petition, the secretary of state shall, within ten calendar days, issue a statement as to whether the addendum cures the insufficiencies found in the original petition.



§ 1-40-118. Protest

(1) A protest in writing, under oath, together with three copies thereof, may be filed in the district court for the county in which the petition has been filed by some registered elector, within thirty days after the secretary of state issues a statement as to whether the petition has a sufficient number of valid signatures, which statement shall be issued no later than thirty calendar days after the petition has been filed. If the secretary of state fails to issue a statement within thirty calendar days, the petition shall be deemed sufficient. Regardless of whether the secretary of state has issued a statement of sufficiency or if the petition is deemed sufficient because the secretary of state has failed to issue a statement of sufficiency within thirty calendar days, no further agency action shall be necessary for the district court to have jurisdiction to consider the protest. During the period a petition is being examined by the secretary of state for sufficiency, the petition shall not be available to the public; except that such period shall not exceed thirty calendar days. Immediately after the secretary of state issues a statement of sufficiency or, if the petition is deemed sufficient because the secretary of state has failed to issue the statement, after thirty calendar days, the secretary of state shall make the petition available to the public for copying upon request.

(2) (a) If the secretary of state conducted a random sample of the petitions and did not verify each signature, the protest shall set forth with particularity the defects in the procedure used by the secretary of state in the verification of the petition or the grounds for challenging individual signatures or petition sections, as well as individual signatures or petition sections protested. If the secretary of state verified each name on the petition sections, the protest shall set forth with particularity the grounds of the protest and the individual signatures or petition sections protested.

(b) Regardless of the method used by the secretary of state to verify signatures, the grounds for challenging individual signatures or petition sections pursuant to paragraph (a) of this subsection (2) shall include, but are not limited to, the use of a petition form that does not comply with the provisions of this article, fraud, and a violation of any provision of this article or any other law that, in either case, prevents fraud, abuse, or mistake in the petition process.

(c) If the protest is limited to an allegation that there were defects in the secretary of state's statement of sufficiency based on a random sample to verify signatures, the district court may review all signatures in the random sample.

(d) No signature may be challenged that is not identified in the protest by section number, line number, name, and reason why the secretary of state is in error. If any party is protesting the finding of the secretary of state regarding the registration of a signer, the protest shall be accompanied by an affidavit of the elector or a copy of the election record of the signer.

(2.5) (a) If a district court finds that there are invalid signatures or petition sections as a result of fraud committed by any person involved in petition circulation, the registered elector who instituted the proceedings may commence a civil action to recover reasonable attorney fees and costs from the person responsible for such invalid signatures or petition sections.

(b) A registered elector who files a protest shall be entitled to the recovery of reasonable attorney fees and costs from a proponent of an initiative petition who defends the petition against a protest or the proponent's attorney, upon a determination by the district court that the defense, or any part thereof, lacked substantial justification or that the defense, or any part thereof, was interposed for delay or harassment. A proponent who defends a petition against a protest shall be entitled to the recovery of reasonable attorney fees and costs from the registered elector who files a protest or the registered elector's attorney, upon a determination by the district court that the protest, or any part thereof, lacked substantial justification or that the protest, or any part thereof, was interposed for delay or harassment. No attorney fees may be awarded under this paragraph (b) unless the district court has first considered the provisions of section 13-17-102 (5) and (6), C.R.S. For purposes of this paragraph (b), "lacked substantial justification" means substantially frivolous, substantially groundless, or substantially vexatious.

(c) A district court conducting a hearing pursuant to this article shall permit a circulator who is not available at the time of the hearing to testify by telephone or by any other means permitted under the Colorado rules of civil procedure.

(3) (Deleted by amendment, L. 95, p. 435, § 13, effective May 8, 1995.)

(4) The secretary of state shall furnish a requesting protestor with a computer tape or microfiche listing of the names of all registered electors in the state and shall charge a fee which shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., to cover the cost of furnishing the listing.

(5) Written entries that are made by petition signers, circulators, and notaries public on a petition section that substantially comply with the requirements of this article shall be deemed valid by the secretary of state or any court, unless:

(a) Fraud, as specified in section 1-40-135 (2)(c), excluding subparagraph (V) of said paragraph (c), is established by a preponderance of the evidence;

(b) A violation of any provision of this article or any other provision of law that, in either case, prevents fraud, abuse, or mistake in the petition process, is established by a preponderance of the evidence;

(c) A circulator used a petition form that does not comply with the provisions of this article or has not been approved by the secretary of state.



§ 1-40-119. Procedure for hearings

At any hearing held under this article, the party protesting the finding of the secretary of state concerning the sufficiency of signatures shall have the burden of proof. Hearings shall be had as soon as is conveniently possible and shall be concluded within thirty days after the commencement thereof, and the result of such hearings shall be forthwith certified to the designated representatives of the signers and to the protestors of the petition. The hearing shall be subject to the provisions of the Colorado rules of civil procedure. Upon application, the decision of the court shall be reviewed by the Colorado supreme court.



§ 1-40-120. Filing in federal court

In case a complaint has been filed with the federal district court on the grounds that a petition is insufficient due to failure to comply with any federal law, rule, or regulation, the petition may be withdrawn by the two persons designated pursuant to section 1-40-104 to represent the signers of the petition and, within fifteen days after the court has issued its order in the matter, may be amended and refiled as an original petition. Nothing in this section shall prohibit the timely filing of a protest to any original petition, including one that has been amended and refiled. No person shall be entitled, pursuant to this section, to amend an amended petition.



§ 1-40-121. Designated representatives - expenditures related to petition circulation - report - penalty - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Expenditure" shall have the same meaning as set forth in section 2 (8) of article XXVIII of the state constitution and includes a payment to a circulator.

(b) "False address" means the street address, post office box, city, state, or any other designation of place used in a circulator's affidavit that does not represent the circulator's correct address of permanent domicile at the time he or she circulated petitions. "False address" does not include an address that merely omits the designation of "street", "avenue", "boulevard", or any comparable term.

(c) "Report" means the report required to be filed pursuant to subsection (2) of this section.

(2) No later than ten days after the date that the petition is filed with the secretary of state, the designated representatives of the proponents must submit to the secretary of state a report that:

(a) States the dates of circulation by all circulators who were paid to circulate a section of the petition, the total hours for which each circulator was paid to circulate a section of the petition, the gross amount of wages paid for such hours, and any addresses used by circulators on their affidavits that the designated representatives or their agents have determined, prior to petition filing, to be false addresses;

(b) Includes any other expenditures made by any person or issue committee related to the circulation of petitions for signatures. Such information shall include the name of the person or issue committee and the amount of the expenditure.

(3) (a) Within ten days after the date the report is filed, a registered elector may file a complaint alleging a violation of the requirements for the report set forth in subsection (2) of this section. The designated representatives of the proponents may cure the alleged violation by filing a report or an addendum to the original report within ten days after the date the complaint is filed. If the violation is not cured, an administrative law judge shall conduct a hearing on the complaint within fourteen days after the date of the additional filing or the deadline for the additional filing, whichever is sooner.

(b) (I) After a hearing is held, if the administrative law judge determines that the designated representatives of the proponents intentionally violated the reporting requirements of this section, the designated representatives shall be subject to a penalty that is equal to three times the amount of any expenditures that were omitted from or erroneously included in the report.

(II) If the administrative law judge determines that the designated representatives intentionally misstated a material fact in the report or omitted a material fact from the report, or if the designated representatives never filed a report, the registered elector who instituted the proceedings may commence a civil action to recover reasonable attorney fees and costs from the designated representatives of the proponents.

(c) Except as otherwise provided in this section, any procedures related to a complaint shall be governed by the "State Administrative Procedure Act", article 4 of title 24, C.R.S.



§ 1-40-122. Certification of ballot titles

(1) The secretary of state, at the time the secretary of state certifies to the county clerk and recorder of each county the names of the candidates for state and district offices for general election, shall also certify to them the ballot titles and numbers of each initiated and referred measure filed in the office of the secretary of state to be voted upon at such election.

(2) Repealed.



§ 1-40-123. Counting of votes - effective date - conflicting provisions

(1) The votes on all measures submitted to the people shall be counted and properly entered after the votes for candidates for office cast at the same election are counted and shall be counted, canvassed, and returned and the result determined and certified in the manner provided by law concerning other elections. The secretary of state who has certified the election shall, without delay, make and transmit to the governor a certificate of election. The measure takes effect from and after the date of the official declaration of the vote by proclamation of the governor, but not later than thirty days after the votes have been canvassed, as provided in section 1 of article V of the state constitution.

(2) A majority of the votes cast thereon adopts any measure submitted for a proposed law, and, in case of adoption of conflicting provisions, the one that receives the greatest number of affirmative votes prevails in all particulars as to which there is a conflict.

(3) At least fifty-five percent of the votes cast thereon adopts any measure submitted for an amendment to the state constitution; except that a majority of the votes cast thereon adopts any measure submitted for an amendment to the state constitution that only repeals in whole or in part any provision of the state constitution. In the case of adoption of conflicting provisions, the one that receives the greatest number of affirmative votes prevails in all particulars as to which there is a conflict.



§ 1-40-124. Publication

(1) (a) In accordance with section 1 (7.3) of article V of the state constitution, the director of research of the legislative council of the general assembly shall cause to be published at least one time in at least one legal publication of general circulation in each county of the state, compactly and without unnecessary spacing, in not less than eight-point standard type, a true copy of:

(I) The title and text of each constitutional amendment, initiated or referred measure, or part of a measure, to be submitted to the people with the number and form in which the ballot title thereof will be printed in the official ballot; and

(II) The text of each referred or initiated question arising under section 20 of article X of the state constitution, as defined in section 1-41-102 (3), to be submitted to the people with the number and form in which such question will be printed in the official ballot.

(b) The publication may be in the form of a notice printed in a legal newspaper, as defined in sections 24-70-102 and 24-70-103 (1), C.R.S., or in the form of a publication that is printed separately and delivered as an insert in such a newspaper. The director of research of the legislative council may determine which form the publication will take in each legal newspaper. The director may negotiate agreements with one or more legal newspapers, or with any organization that represents such newspapers, to authorize the printing of a separate insert by one or more legal newspapers to be delivered by all of the legal newspapers participating in the agreement.

(c) Where more than one legal newspaper is circulated in a county, the director of research of the legislative council shall select the newspaper or newspapers that will make the publication. In making such selection, the director shall consider the newspapers' circulation and charges.

(d) The amount paid for publication shall be determined by the executive committee of the legislative council and shall be based on available appropriations. In determining the amount, the executive committee may consider the newspaper's then effective current lowest bulk comparable or general rate charged and the rate specified for legal newspapers in section 24-70-107, C.R.S. The director of research of the legislative council shall provide the legal newspapers selected to perform printing in accordance with this subsection (1) either complete slick proofs or mats of the title and text of the proposed constitutional amendment, initiated or referred measure, or part of a measure, and of the text of a referred or initiated question arising under section 20 of article X of the state constitution, as defined in section 1-41-102 (3), at least one week before the publication date.

(e) If no legal newspaper is willing or able to print or distribute the publication in a particular county in accordance with the provisions of this subsection (1), the director of research of the legislative council shall assure compliance with the publication requirements of section 1 (7.3) of article V of the state constitution by causing the printing of additional inserts or legal notices in such manner and form as deemed necessary and by providing for their separate circulation in the county as widely as may be practicable. Such circulation may include making the publications available at government offices and other public facilities or private businesses. If sufficient funds are available for such purposes, the director may also contract for alternative methods of circulation or may cause circulation by mailing the publication to county residents. Any printing and circulation made in accordance with this paragraph (e) shall be deemed to be a legal publication of general circulation for purposes of section 1 (7.3) of article V of the state constitution.

(2) (Deleted by amendment, L. 95, p. 437, § 18, effective May 8, 1995.)



§ 1-40-124.5. Ballot information booklet

(1) (a) The director of research of the legislative council of the general assembly shall prepare a ballot information booklet for any initiated or referred constitutional amendment or legislation, including a question, as defined in section 1-41-102 (3), in accordance with section 1 (7.5) of article V of the state constitution.

(b) The director of research of the legislative council of the general assembly shall prepare a fiscal impact statement for every initiated or referred measure, taking into consideration fiscal impact information submitted by the office of state planning and budgeting, the department of local affairs or any other state agency, and any proponent or other interested person. The fiscal impact statement prepared for every measure shall be substantially similar in form and content to the fiscal notes provided by the legislative council of the general assembly for legislative measures pursuant to section 2-2-322, C.R.S. A complete copy of the fiscal impact statement for such measure shall be available through the legislative council of the general assembly. The ballot information booklet shall indicate whether there is a fiscal impact for each initiated or referred measure and shall abstract the fiscal impact statement for such measure. The abstract for every measure shall appear after the arguments for and against such measure in the analysis section of the ballot information booklet, and shall include, but shall not be limited to:

(I) An estimate of the effect the measure will have on state and local government revenues, expenditures, taxes, and fiscal liabilities if such measure is enacted;

(II) An estimate of the amount of any state and local government recurring expenditures or fiscal liabilities if such measure is enacted; and

(III) For any initiated or referred measure that modifies the state tax laws, an estimate of the impact to the average taxpayer, if feasible, if such measure is enacted.

(c) Repealed.

(d) The director of research of the legislative council of the general assembly may update the initial fiscal impact statement prepared in accordance with section 1-40-105.5 when preparing the fiscal impact statement required by this subsection (1).

(1.5) The executive committee of the legislative council of the general assembly shall be responsible for providing the fiscal information on any ballot issue that must be included in the ballot information booklet pursuant to section 1 (7.5)(c) of article V of the state constitution.

(1.7) (a) After receiving written comments from the public in accordance with section 1 (7.5)(a)(II) of article V of the state constitution, but before the draft of the ballot information booklet is finalized, the director of research of the legislative council of the general assembly shall conduct a public meeting at which the director and other members of the legislative staff have the opportunity to ask questions that arise in response to the written comments. The director may modify the draft of the booklet in response to comments made at the hearing. The legislative council may modify the draft of the booklet upon the two-thirds affirmative vote of the members of the legislative council.

(b) (I) Each person submitting written comments in accordance with section 1 (7.5)(a)(II) of article V of the state constitution shall provide his or her name and the name of any organization the person represents or is affiliated with for purposes of making the comments.

(II) The arguments for and against each measure in the analysis section of the ballot information booklet shall be preceded by the phrase: "For information on those issue committees that support or oppose the measures on the ballot at the (date and year) election, go to the Colorado secretary of state's elections center website hyperlink for ballot and initiative information (appropriate secretary of state website address).".

(2) Following completion of the ballot information booklet, the director of research shall arrange for its distribution to every residence of one or more active registered electors in the state. Distribution may be accomplished by such means as the director of research deems appropriate to comply with section 1 (7.5) of article V of the state constitution, including, but not limited to, mailing the ballot information booklet to electors and insertion of the ballot information booklet in newspapers of general circulation in the state. The distribution shall be performed pursuant to a contract or contracts bid and entered into after employing standard competitive bidding practices including, but not limited to, the use of requests for information, requests for proposals, or any other standard vendor selection practices determined to be best suited to selecting an appropriate means of distribution and an appropriate contractor or contractors. The executive director of the department of personnel shall provide such technical advice and assistance regarding bidding procedures as deemed necessary by the director of research.

(3) (a) There is hereby established in the state treasury the ballot information publication and distribution revolving fund. Except as otherwise provided in paragraph (b) of this subsection (3), moneys shall be appropriated to the fund each year by the general assembly in the annual general appropriation act. All interest earned on the investment of moneys in the fund shall be credited to the fund. Moneys in the revolving fund are continuously appropriated to the legislative council of the general assembly to pay the costs of publishing the text and title of each constitutional amendment, each initiated or referred measure, or part of a measure, and the text of a referred or initiated question arising under section 20 of article X of the state constitution, as defined in section 1-41-102 (3), in at least one legal publication of general circulation in each county of the state, as required by section 1-40-124, and the costs of distributing the ballot information booklet, as required by subsection (2) of this section. Any moneys credited to the revolving fund and unexpended at the end of any given fiscal year shall remain in the fund and shall not revert to the general fund.

(b) Notwithstanding any law to the contrary, any moneys appropriated from the general fund to the legislative department of the state government for the fiscal year commencing on July 1, 2007, that are unexpended or not encumbered as of the close of the fiscal year shall not revert to the general fund and shall be transferred by the state treasurer and the controller to the ballot information publication and distribution revolving fund created in paragraph (a) of this subsection (3); except that the amount so transferred shall not exceed five hundred thousand dollars.

(c) Notwithstanding any law to the contrary, any moneys appropriated from the general fund to the legislative department of the state government for the fiscal year commencing on July 1, 2008, that are unexpended or not encumbered as of the close of the fiscal year shall not revert to the general fund and shall be transferred by the state treasurer and the controller to the ballot information publication and distribution revolving fund created in paragraph (a) of this subsection (3).

(d) Notwithstanding any law to the contrary, any moneys appropriated from the general fund to the legislative department of the state government for the fiscal year commencing on July 1, 2009, that are unexpended or not encumbered as of the close of the fiscal year and that are in excess of the amount of one million forty-two thousand dollars shall not revert to the general fund and shall be transferred by the state treasurer and the controller to the ballot information publication and distribution revolving fund created in paragraph (a) of this subsection (3); except that the amount so transferred shall not exceed one million one hundred twenty-nine thousand six hundred seven dollars.

(e) Notwithstanding any provision of this subsection (3) to the contrary, on August 11, 2010, the state treasurer shall deduct one million one hundred twenty-nine thousand six hundred seven dollars from the ballot information publication and distribution revolving fund and transfer such sum to the redistricting account within the legislative department cash fund.



§ 1-40-125. Mailing to electors

(1) The requirements of this section shall apply to any ballot issue involving a local government matter arising under section 20 of article X of the state constitution, as defined in section 1-41-103 (4), for which notice is required to be mailed pursuant to section 20 (3)(b) of article X of the state constitution. A mailing is not required for a ballot issue that does not involve a local government matter arising under section 20 of article X of the state constitution, as defined in section 1-41-103 (4).

(2) Thirty days before a ballot issue election, political subdivisions shall mail at the least cost and as a package where districts with ballot issues overlap, a titled notice or set of notices addressed to "all registered voters" at each address of one or more active registered electors. Except for voter-approved additions, notices shall include only:

(a) The election date, hours, ballot title, text, and local election office address and telephone number;

(b) For proposed district tax or bonded debt increases, the estimated or actual total of district fiscal year spending for the current year and each of the past four years, and the overall percentage and dollar change;

(c) For the first full fiscal year of each proposed political subdivision tax increase, district estimates of the maximum dollar amount of each increase and of district fiscal year spending without the increase;

(d) For proposed district bonded debt, its principal amount and maximum annual and total district repayment cost, and the principal balance of total current district bonded debt and its maximum annual and remaining local district repayment cost;

(e) Two summaries, up to five hundred words each, one for and one against the proposal, of written comments filed with the election officer by thirty days before the election. No summary shall mention names of persons or private groups, nor any endorsements of or resolutions against the proposal. Petition representatives following these rules shall write this summary for their petition. The election officer shall maintain and accurately summarize all other relevant written comments.

(3) The provisions of this section shall not apply to a ballot issue that is subject to the provisions of section 1-40-124.5.



§ 1-40-126. Explanation of effect of "yes/for" or "no/against" vote included in notices provided by mailing or publication

In any notice to electors provided by the director of research of the legislative council, whether by mailing pursuant to section 1-40-124.5 or publication pursuant to section 1-40-124, there shall be included the following explanation preceding any information about individual ballot issues: "A 'yes/for' vote on any ballot issue is a vote in favor of changing current law or existing circumstances, and a 'no/against' vote on any ballot issue is a vote against changing current law or existing circumstances."



§ 1-40-126.5. Explanation of ballot titles and actual text of measures in notices provided by mailing or publication

(1) In any notice to electors provided by the director of research of the legislative council, whether in the ballot information booklet prepared pursuant to section 1-40-124.5 or by publication pursuant to section 1-40-124, there shall be included the following explanation preceding the title of each measure:

(a) For referred measures: "The ballot title below is a summary drafted by the professional legal staff for the general assembly for ballot purposes only. The ballot title will not appear in the (Colorado constitution/Colorado Revised Statutes). The text of the measure that will appear in the (Colorado constitution/Colorado Revised Statutes) below was referred to the voters because it passed by a (two-thirds majority/majority) vote of the state senate and the state house of representatives."

(b) For initiated measures: "The ballot title below is a summary drafted by the professional staff of the offices of the secretary of state, the attorney general, and the legal staff for the general assembly for ballot purposes only. The ballot title will not appear in the (Colorado constitution/Colorado Revised Statutes). The text of the measure that will appear in the (Colorado constitution/Colorado Revised Statutes) below was drafted by the proponents of the initiative. The initiated measure is included on the ballot as a proposed change to current law because the proponents gathered the required amount of petition signatures."



§ 1-40-130. Unlawful acts - penalty

(1) It is unlawful:

(a) For any person willfully and knowingly to circulate or cause to be circulated or sign or procure to be signed any petition bearing the name, device, or motto of any person, organization, association, league, or political party, or purporting in any way to be endorsed, approved, or submitted by any person, organization, association, league, or political party, without the written consent, approval, and authorization of the person, organization, association, league, or political party;

(b) For any person to sign any name other than his or her own to any petition or knowingly to sign his or her name more than once for the same measure at one election;

(c) For any person to knowingly sign any petition who is not a registered elector at the time of signing the same;

(d) For any person to sign any affidavit as circulator without knowing or reasonably believing the statements made in the affidavit to be true;

(e) For any person to certify that an affidavit attached to a petition was subscribed or sworn to before him or her unless it was so subscribed and sworn to before him or her and unless the person so certifying is duly qualified under the laws of this state to administer an oath;

(f) For any officer or person to do willfully, or with another or others conspire, or agree, or confederate to do, any act which hinders, delays, or in any way interferes with the calling, holding, or conducting of any election permitted under the initiative and referendum powers reserved by the people in section 1 of article V of the state constitution or with the registering of electors therefor;

(g) For any officer to do willfully any act which shall confuse or tend to confuse the issues submitted or proposed to be submitted at any election, or refuse to submit any petition in the form presented for submission at any election;

(h) For any officer or person to violate willfully any provision of this article;

(i) For any person to pay money or other things of value to a registered elector for the purpose of inducing the elector to withdraw his or her name from a petition for a ballot issue;

(j) For any person to certify an affidavit attached to a petition in violation of section 1-40-111 (2)(b)(I);

(k) For any person to sign any affidavit as a circulator, unless each signature in the petition section to which the affidavit is attached was affixed in the presence of the circulator;

(l) For any person to circulate in whole or in part a petition section, unless such person is the circulator who signs the affidavit attached to the petition section.

(2) Any person, upon conviction of a violation of any provision of this section, shall be punished by a fine of not more than one thousand five hundred dollars, or by imprisonment for not more than one year in the county jail, or by both such fine and imprisonment.



§ 1-40-131. Tampering with initiative or referendum petition

Any person who willfully destroys, defaces, mutilates, or suppresses any initiative or referendum petition or who willfully neglects to file or delays the delivery of the initiative or referendum petition or who conceals or removes any initiative or referendum petition from the possession of the person authorized by law to have the custody thereof, or who adds, amends, alters, or in any way changes the information on the petition as provided by the elector, or who aids, counsels, procures, or assists any person in doing any of said acts commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 1-13-111. The language in this section shall not preclude a circulator from striking a complete line on the petition if the circulator believes the line to be invalid.



§ 1-40-132. Enforcement

(1) The secretary of state is charged with the administration and enforcement of the provisions of this article relating to initiated or referred measures and state constitutional amendments. The secretary of state shall have the authority to promulgate rules as may be necessary to administer and enforce any provision of this article that relates to initiated or referred measures and state constitutional amendments. The secretary of state may conduct a hearing, upon a written complaint by a registered elector, on any alleged violation of the provisions relating to the circulation of a petition, which may include but shall not be limited to the preparation or signing of an affidavit by a circulator. If the secretary of state, after the hearing, has reasonable cause to believe that there has been a violation of the provisions of this article relating to initiated or referred measures and state constitutional amendments, he or she shall notify the attorney general, who may institute a criminal prosecution. If a circulator is found to have violated any provision of this article or is otherwise shown to have made false or misleading statements relating to his or her section of the petition, such section of the petition shall be deemed void.

(2) (Deleted by amendment, L. 95, p. 439, § 22, effective May 8, 1995.)



§ 1-40-133. Retention of petitions

After a period of three years from the time of submission of the petitions to the secretary of state, if it is determined that the retention of the petitions is no longer necessary, the secretary of state may destroy the petitions.



§ 1-40-134. Withdrawal of initiative petition

The designated representatives of the proponents of an initiative petition may withdraw the petition from consideration as a ballot issue by filing a letter with the secretary of state requesting that the petition not be placed on the ballot. The letter shall be signed and acknowledged by both designated representatives before an officer authorized to take acknowledgments and shall be filed no later than sixty days prior to the election at which the initiative is to be voted upon.



§ 1-40-135. Petition entities - requirements - definition

(1) As used in this section, "petition entity" means any person or issue committee that provides compensation to a circulator to circulate a ballot petition.

(2) (a) It is unlawful for any petition entity to provide compensation to a circulator to circulate a petition without first obtaining a license therefor from the secretary of state. The secretary of state may deny a license if he or she finds that the petition entity or any of its principals have been found, in a judicial or administrative proceeding, to have violated the petition laws of Colorado or any other state and such violation involves authorizing or knowingly permitting any of the acts set forth in paragraph (c) of this subsection (2), excluding subparagraph (V) of said paragraph (c). The secretary of state shall deny a license:

(I) Unless the petition entity agrees that it shall not pay a circulator more than twenty percent of his or her compensation on a per signature or per petition basis; or

(II) If no current representative of the petition entity has completed the training related to potential fraudulent activities in petition circulation, as established by the secretary of state, pursuant to section 1-40-112 (3).

(b) The secretary of state may at any time request the petition entity to provide documentation that demonstrates compliance with section 1-40-112 (4).

(c) The secretary of state shall revoke the petition entity license if, at any time after receiving a license, a petition entity is determined to no longer be in compliance with the requirements set forth in paragraph (a) of this subsection (2) or if the petition entity authorized or knowingly permitted:

(I) Forgery of a registered elector's signature;

(II) Circulation of a petition section, in whole or part, by anyone other than the circulator who signs the affidavit attached to the petition section;

(III) Use of a false circulator name or address in the affidavit;

(IV) Payment of money or other things of value to any person for the purpose of inducing the person to sign or withdraw his or her name from the petition;

(V) Payment to a circulator of more than twenty percent of his or her compensation on a per signature or per petition section basis; or

(VI) A notary public's notarization of a petition section outside of the presence of the circulator or without the production of the required identification for notarization of a petition section.

(3) (a) Any procedures by which alleged violations involving petition entities are heard and adjudicated shall be governed by the "State Administrative Procedure Act", article 4 of title 24, C.R.S. If a complaint is filed with the secretary of state pursuant to section 1-40-132 (1) alleging that a petition entity was not licensed when it compensated any circulator, the secretary may use information that the entity is required to produce pursuant to section 1-40-121 and any other information to which the secretary may reasonably gain access, including documentation produced pursuant to paragraph (b) of subsection (2) of this section, at a hearing. After a hearing is held, if a violation is determined to have occurred, such petition entity shall be fined by the secretary in an amount not to exceed one hundred dollars per circulator for each day that the named individual or individuals circulated petition sections on behalf of the unlicensed petition entity. If the secretary finds that a petition entity violated a provision of paragraph (c) of subsection (2) of this section, the secretary shall revoke the entity's license for not less than ninety days or more than one hundred eighty days. Upon finding any subsequent violation of a provision of paragraph (c) of subsection (2) of this section, the secretary shall revoke the petition entity's license for not less than one hundred eighty days or more than one year. The secretary shall consider all circumstances surrounding the violations in fixing the length of the revocations.

(b) A petition entity whose license has been revoked may apply for reinstatement to be effective upon expiration of the term of revocation.

(c) In determining whether to reinstate a license, the secretary may consider:

(I) The entity's ownership by, employment of, or contract with any person who served as a director, officer, owner, or principal of a petition entity whose license was revoked, the role of such individual in the facts underlying the prior license revocation, and the role of such individual in a petition entity's post-revocation activities; and

(II) Any other facts the entity chooses to present to the secretary, including but not limited to remedial steps, if any, that have been implemented to avoid future acts that would violate this article.

(4) The secretary of state shall issue a decision on any application for a new or reinstated license within ten business days after a petition entity files an application, which application shall be on a form prescribed by the secretary. No license shall be issued without payment of a nonrefundable license fee to the secretary of state, which license fee shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., to cover the cost of administering this section.

(5) (a) A licensed petition entity shall register with the secretary of state by providing to the secretary of state:

(I) The ballot title of any proposed measure for which a petition will be circulated by circulators coordinated or paid by the petition entity;

(II) The current name, address, telephone number, and electronic mail address of the petition entity; and

(III) The name and signature of the designated agent of the petition entity for the proposed measure.

(b) A petition entity shall notify the secretary of state within twenty days of any change in the information submitted pursuant to paragraph (a) of this subsection (5).









Odd-Year Elections

Article 41 - Odd-Numbered Year Elections

§ 1-41-101. Legislative declaration

The general assembly hereby finds, determines, and declares that section 20 of article X of the state constitution requires that a ballot issue election be held on the first Tuesday in November of odd-numbered years; that the provisions of section 20 (2) and 20 (3) of said article X are unclear as to what issues can be submitted to a vote in the odd-year election; that section 20 of article X did not amend preexisting provisions of the state constitution on the initiative, the referendum, and the submission of constitutional amendments by the general assembly, and repeal or amendment of such provisions by implication is not presumed; that this legislation implements section 20 of article X of the state constitution, which article is entitled "Revenue" and concerns exclusively government revenue raising and appropriations; that section 20 of article X requires public votes on additional government taxes, spending, or debt; that the language of section 20 of article X evinces the public's desire to have more opportunity to vote on government tax, spending, and debt proposals; that a construction of section 20 of article X that limits local government electors' opportunities to vote on tax, spending, debt, or other proposals would be inconsistent with the ballot title of and the voters' intention in adopting said amendment; that state and local election officials need guidance as to how to administer the November 1993 election; and that, in view of the issues set out in this section, the general assembly should exercise its legislative power to resolve the ambiguities in section 20 of article X in a manner consistent with its terms.



§ 1-41-102. State ballot issue elections in odd-numbered years

(1) At the statewide election to be held on the first Tuesday of November in 1993, and in each odd-numbered year thereafter, the following issues shall appear on the ballot if they concern state matters arising under section 20 of article X of the state constitution and if they are submitted in accordance with applicable law:

(a) Amendments to the state constitution submitted by the general assembly in accordance with article XIX of the state constitution;

(b) State legislation and amendments to the state constitution initiated in accordance with section 1 of article V of the state constitution and article 40 of this title;

(c) Measures referred to the people by the general assembly in accordance with section 1 of article V of the state constitution;

(d) Measures referred to the people pursuant to petitions filed against an act or item, section, or part of an act of the general assembly in accordance with section 1 of article V of the state constitution;

(e) Questions which are referred to the people by the general assembly in accordance with the law prescribing procedures therefor;

(f) Questions which are initiated by the people in accordance with the law prescribing procedures therefor.

(2) If no questions concerning state matters arising under section 20 of article X of the state constitution are referred or initiated as provided in subsection (1) of this section, no statewide election shall be held on the first Tuesday of November in 1993, or on the first Tuesday in November of any subsequent odd-numbered year.

(3) As used in this section, a "question" means a proposition which is in the form of a question meeting the requirements of section 20 (3)(c) of article X of the state constitution and which is submitted in accordance with the law prescribing procedures therefor without reference to specific state legislation or a specific amendment to the state constitution.

(4) As used in this section, "state matters arising under section 20 of article X of the state constitution" includes:

(a) Approval of a new tax, tax rate increase, valuation for assessment ratio increase for a property class, or extension of an expiring tax, or a tax policy change directly causing a net tax revenue gain pursuant to section 20 (4)(a) of article X of the state constitution;

(b) Approval of the creation of any multiple-fiscal year direct or indirect state debt or other financial obligation without adequate present cash reserves pledged irrevocably and held for payments in all future fiscal years pursuant to section 20 (4)(b) of article X of the state constitution;

(c) Approval of emergency taxes pursuant to section 20 (6) of article X of the state constitution;

(d) Approval of revenue changes pursuant to section 20 (7) of article X of the state constitution;

(e) Approval of a delay in voting on ballot issues pursuant to section 20 (3)(a) of article X of the state constitution;

(f) Approval of the weakening of a state limit on revenue, spending, and debt pursuant to section 20 (1) of article X of the state constitution; and

(g) Approval for the state to retain and spend state revenues that otherwise would be refunded for exceeding an estimate included in the ballot information booklet in accordance with section 20 (3)(c) of article X of the state constitution.



§ 1-41-103. Local ballot issue elections in odd-numbered years

(1) At the local election to be held on the first Tuesday of November in 1993, and in each odd-numbered year thereafter, the following issues shall appear on the ballot if they concern local government matters arising under section 20 of article X of the state constitution and if they are submitted in accordance with applicable law:

(a) Amendments to the charter of any home rule city or home rule county initiated by the voters or submitted by the legislative body of the home rule city or county in accordance with said charter;

(b) Ordinances, resolutions, or franchises proposed in accordance with section 1 of article V of the state constitution and section 31-11-104, C.R.S.;

(c) Measures referred to the people pursuant to petitions filed against an ordinance, resolution, or franchise passed by the legislative body of any local government in accordance with section 1 of article V of the state constitution and section 31-11-105, C.R.S.;

(d) Questions which are referred to the people by the governing body of the local government in accordance with the law prescribing procedures therefor;

(e) Questions which are initiated by the people in accordance with the law prescribing procedures therefor.

(2) As used in this section, "local government" means a county, a municipality as defined in section 31-1-101 (6), C.R.S., a school district, or a special district as defined in sections 32-1-103 (20) and 35-70-109, C.R.S.

(3) As used in this section, a "question" means a proposition which is in the form of a question meeting the requirements of section 20 (3)(c) of article X of the state constitution and which is submitted in accordance with the law prescribing procedures therefor without reference to a specific ordinance, resolution, franchise, or other local legislation or a specific amendment to the charter of a home rule city or home rule county.

(4) As used in this section, "local government matters arising under section 20 of article X of the state constitution" includes:

(a) Approval of a new tax, tax rate increase, mill levy above that for the prior year, or extension of an expiring tax, or a tax policy change directly causing a net tax revenue gain pursuant to section 20 (4)(a) of article X of the state constitution;

(b) Approval of the creation of any multiple-fiscal year direct or indirect debt or other financial obligation without adequate present cash reserves pledged irrevocably and held for payments in all future fiscal years pursuant to section 20 (4)(b) of article X of the state constitution;

(c) Approval of emergency taxes pursuant to section 20 (6) of article X of the state constitution;

(d) Approval of revenue changes pursuant to section 20 (7) of article X of the state constitution;

(e) Approval of a delay in voting on ballot issues pursuant to section 20 (3)(a) of article X of the state constitution;

(f) Approval of the weakening of a local limit on revenue, spending, and debt pursuant to section 20 (1) of article X of the state constitution.

(5) The submission of issues at elections in November of odd-numbered years in accordance with this section, or at other elections as provided in section 20 (3)(a) of article X of the state constitution, shall not be deemed the exclusive method of submitting local issues to a vote of the people, and nothing in this section shall be construed to repeal, diminish, or otherwise affect in any way the authority of local governments to hold issue elections in accordance with other provisions of law.

(6) and (7) Repealed.









Election Campaign Regulations

Article 45 - Fair Campaign Practices Act

§ 1-45-101. Short title

This article shall be known and may be cited as the "Fair Campaign Practices Act".



§ 1-45-102. Legislative declaration

The people of the state of Colorado hereby find and declare that large campaign contributions to political candidates allow wealthy contributors and special interest groups to exercise a disproportionate level of influence over the political process; that large campaign contributions create the potential for corruption and the appearance of corruption; that the rising costs of campaigning for political office prevent qualified citizens from running for political office; and that the interests of the public are best served by limiting campaign contributions, establishing campaign spending limits, full and timely disclosure of campaign contributions, and strong enforcement of campaign laws.



§ 1-45-103. Definitions - repeal

As used in this article, unless the context otherwise requires:

(1) "Appropriate officer" shall have the same meaning as set forth in section 2 (1) of article XXVIII of the state constitution.

(1.3) "Ballot issue" shall have the same meaning as set forth in section 1-1-104 (2.3); except that, for purposes of section 1-45-117, "ballot issue" shall mean both a ballot issue as defined in this subsection (1.3) and a ballot question.

(1.5) "Ballot question" shall have the same meaning as set forth in section 1-1-104 (2.7).

(2) "Candidate" shall have the same meaning as set forth in section 2 (2) of article XXVIII of the state constitution.

(3) "Candidate committee" shall have the same meaning as set forth in section 2 (3) of article XXVIII of the state constitution.

(4) "Candidate committee account" shall mean the account established by a candidate committee with a financial institution pursuant to section 3 (9) of article XXVIII of the state constitution.

(5) "Conduit" shall have the same meaning as set forth in section 2 (4) of article XXVIII of the state constitution.

(6) (a) "Contribution" shall have the same meaning as set forth in section 2 (5) of article XXVIII of the state constitution.

(b) "Contribution" includes, with regard to a contribution for which the contributor receives compensation or consideration of less than equivalent value to such contribution, including, but not limited to, items of perishable or nonpermanent value, goods, supplies, services, or participation in a campaign-related event, an amount equal to the value in excess of such compensation or consideration as determined by the candidate committee.

(c) "Contribution" also includes:

(I) Any payment, loan, pledge, gift, advance of money, or guarantee of a loan made to any political organization;

(II) Any payment made to a third party on behalf of and with the knowledge of the political organization; or

(III) The fair market value of any gift or loan of property made to any political organization.

(7) "Corporation" means a domestic corporation incorporated under and subject to the "Colorado Business Corporation Act", articles 101 to 117 of title 7, C.R.S., a domestic nonprofit corporation incorporated under and subject to the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S., or any corporation incorporated under and subject to the laws of another state. For purposes of this article, "domestic corporation" shall mean a for-profit or nonprofit corporation incorporated under and subject to the laws of this state, and "nondomestic corporation" shall mean a corporation incorporated under and subject to the laws of another state or foreign country. For purposes of this article, "corporation" includes the parent of a subsidiary corporation or any subsidiaries of the parent, as applicable.

(7.3) (a) "Donation" means:

(I) The payment, loan, pledge, gift, or advance of money, or the guarantee of a loan, made to any person for the purpose of making an independent expenditure;

(II) Any payment made to a third party that relates to, and is made for the benefit of, any person that makes an independent expenditure;

(III) The fair market value of any gift or loan of property that is given to any person for the purpose of making an independent expenditure; or

(IV) Anything of value given, directly or indirectly, to any person for the purpose of making an independent expenditure.

(b) "Donation" shall not include a transfer by a membership organization of a portion of a member's dues for an independent expenditure sponsored by such membership organization.

(7.5) "Earmark" means a designation, instruction, or encumbrance that directs the transmission by the recipient of all or part of a donation to a third party for the purpose of making one or more independent expenditures in excess of one thousand dollars.

(8) "Election cycle" shall have the same meaning as set forth in section 2 (6) of article XXVIII of the state constitution.

(9) "Electioneering communication" shall have the same meaning as set forth in section 2 (7) of article XXVIII of the state constitution.

(10) "Expenditure" shall have the same meaning as set forth in section 2 (8) of article XXVIII of the state constitution.

(10.5) "Foreign corporation" means:

(a) A parent corporation or the subsidiary of a parent corporation formed under the laws of a foreign country that is functionally equivalent to a domestic corporation;

(b) A parent corporation or the subsidiary of a parent corporation in which one or more foreign persons hold a combined ownership interest that exceeds fifty percent;

(c) A parent corporation or the subsidiary of a parent corporation in which one or more foreign persons hold a majority of the positions on the corporation's board of directors; or

(d) A parent corporation or the subsidiary of a parent corporation whose United States-based operations, or whose decision-making with respect to political activities, falls under the direction or control of a foreign entity, including the government of a foreign country.

(11) "Independent expenditure" shall have the same meaning as set forth in section 2 (9) of article XXVIII of the state constitution.

(11.5) "Independent expenditure committee" means one or more persons that make an independent expenditure in an aggregate amount in excess of one thousand dollars or that collect in excess of one thousand dollars from one or more persons for the purpose of making an independent expenditure.

(12) (a) "Issue committee" shall have the same meaning as set forth in section 2 (10) of article XXVIII of the state constitution.

(b) For purposes of section 2 (10)(a)(I) of article XXVIII of the state constitution, "major purpose" means support of or opposition to a ballot issue or ballot question that is reflected by:

(I) An organization's specifically identified objectives in its organizational documents at the time it is established or as such documents are later amended; or

(II) An organization's demonstrated pattern of conduct based upon its:

(A) Annual expenditures in support of or opposition to a ballot issue or ballot question; or

(B) Production or funding, or both, of written or broadcast communications, or both, in support of or opposition to a ballot issue or ballot question.

(c) The provisions of paragraph (b) of this subsection (12) are intended to clarify, based on the decision of the Colorado court of appeals in Independence Institute v. Coffman, 209 P.3d 1130 (Colo. App. 2008), cert. denied, --- U.S. ---, 130 S. Ct. 165, 175 L. Ed. 479 (2009), section 2 (10)(a)(I) of article XXVIII of the state constitution and not to make a substantive change to said section 2 (10)(a)(I).

(12.5) "Media outlet" means a publication or broadcast medium that transmits news, feature stories, entertainment, or other information to the public through various distribution channels, including, without limitation, newspapers; magazines; radio; and broadcast, cable, or satellite television.

(12.7) "Obligating" means, in connection with a named candidate, agreeing to spend in excess of one thousand dollars for an independent expenditure or to give, pledge, loan, or purchase one or more goods, services, or other things of value that have a fair market value in excess of one thousand dollars as an independent expenditure. "Obligating" shall not require that the total amount in excess of one thousand dollars be finally determined at the time of the agreement to spend moneys for an independent expenditure or to give, pledge, loan, or purchase anything of value.

(13) "Person" shall have the same meaning as set forth in section 2 (11) of article XXVIII of the state constitution.

(14) "Political committee" shall have the same meaning as set forth in section 2 (12) of article XXVIII of the state constitution.

(14.5) "Political organization" means a political organization defined in section 527 (e)(1) of the federal "Internal Revenue Code of 1986", as amended, that is engaged in influencing or attempting to influence the selection, nomination, election, or appointment of any individual to any state or local public office in the state and that is exempt, or intends to seek any exemption, from taxation pursuant to section 527 of the internal revenue code. "Political organization" shall not be construed to have the same meaning as "political organization" as defined in section 1-1-104 (24) for purposes of the "Uniform Election Code of 1992", articles 1 to 13 of this title.

(15) "Political party" shall have the same meaning as set forth in section 2 (13) of article XXVIII of the state constitution.

(15.3) "Regular biennial school election" means the election that is described in section 22-31-104 (1), C.R.S.

(15.5) "Regular biennial school electioneering communication" has the same meaning as "electioneering communication" as defined in section 2 (7) of article XXVIII of the state constitution; except that, for purpose of the definition of regular biennial school electioneering communication only, "candidate" as referenced in section 2 (7)(a)(I) of said article means a candidate in a regular biennial school election and the requirements specified in section 2 (7)(a)(II) mean a communication that is broadcast, printed, mailed, delivered, or distributed within sixty days before a regular biennial school election. Except as otherwise specified in this subsection (15.5), the definition of "regular biennial school electioneering communication" is the same as that of "electioneering communication".

(16) "Small donor committee" shall have the same meaning as set forth in section 2 (14) of article XXVIII of the state constitution.

(16.3) (a) "Small-scale issue committee" means an issue committee that has accepted or made contributions or expenditures in an amount that does not exceed five thousand dollars during an applicable election cycle for the major purpose of supporting or opposing any ballot issue or ballot question.

(b) The following are treated as a single small-scale issue committee:

(I) All small-scale issue committees that support or oppose a common ballot measure if the committees are established, financed, maintained, or controlled by a single corporation or its subsidiaries;

(II) All small-scale issue committees that support or oppose a common ballot measure if the committees are established, financed, maintained, or controlled by a single labor organization or the affiliated local units it directs; or

(III) All small-scale issue committees that support or oppose a common ballot measure if the committees are established, financed, maintained, or controlled by substantially the same person, group of persons, or other organizations.

(c) This subsection (16.3) is repealed, effective June 30, 2019.

(16.5) "Spending" means funds expended influencing or attempting to influence the selection, nomination, election, or appointment of any individual to any state or local public office in the state and includes, without limitation, any purchase, payment, distribution, loan, advance, deposit, or gift of money or anything of value by any political organization, a contract, promise, or agreement to expend funds made or entered into by any political organization, or any electioneering communication by any political organization.

(17) "Subsidiary" means a business entity having more than half of its stock owned by another entity or person, or a business entity of which a majority interest is controlled by another person or entity.

(18) "Unexpended campaign contributions"shall have the same meaning as set forth in section 2 (15) of article XXVIII of the state constitution.



§ 1-45-103.7. Contribution limits - treatment of independent expenditure committees - contributions from limited liability companies - voter instructions on spending limits - definitions

(1) Nothing in article XXVIII of the state constitution or this article shall be construed to prohibit a corporation or labor organization from making a contribution to a political committee.

(2) A political committee may receive and accept moneys contributed to such committee by a corporation or labor organization pursuant to subsection (1) of this section for disbursement to a candidate committee or political party without depositing such moneys in an account separate from the account required to be established for the receipt and acceptance of all contributions by all committees or political parties in accordance with section 3 (9) of article XXVIII of the state constitution.

(2.5) An independent expenditure committee shall not be treated as a political committee and, therefore, shall not be subject to the requirements of section 3 (5) of article XXVIII of the state constitution.

(3) A candidate committee established in the name of a candidate affiliated with either a major political party or a minor political party who is running in a primary election may accept:

(a) The aggregate contribution limit specified in section 3 (1) of article XXVIII of the state constitution for a primary election at any time after the date of the primary election in which the candidate in whose name the candidate committee is accepting contributions is on the primary election ballot; or

(b) The aggregate contribution limit specified in section 3 (1) of article XXVIII of the state constitution for a general election at any time prior to the date of the primary election in which the candidate in whose name the candidate committee is accepting contributions is on the primary election ballot.

(4) A candidate committee established in the name of a candidate affiliated with either a major political party or a minor political party running in a primary election may expend contributions received and accepted for a general election prior to the date of the primary election in which the candidate in whose name the candidate committee is accepting contributions is on the primary election ballot. A candidate committee established in the name of a candidate affiliated with a major political party or a minor political party running in a primary election who wins the primary election may expend contributions received and accepted for a primary election in the general election.

(4.5) (a) A candidate committee established in the name of a candidate who is a write-in candidate, an unaffiliated candidate, or the candidate of a minor political party who is not running in a primary election may accept from any one person the aggregate contribution limit specified in section 3 (1) of article XXVIII of the state constitution applicable to the office he or she is seeking at any point during the election cycle in which the candidate in whose name the candidate committee is accepting contributions is on the general election ballot.

(b) A candidate committee established in the name of a candidate who is a write-in candidate, an unaffiliated candidate, or the candidate of a minor political party who is not running in a primary election may expend contributions received and accepted in accordance with paragraph (a) of this subsection (4.5) at any point during the election cycle in which the candidate in whose name the candidate committee is accepting contributions is on the general election ballot.

(5) (a) No limited liability company shall make any contribution to a candidate committee or political party if one or more of the individual members of the limited liability company is:

(I) A corporation;

(II) A labor organization;

(III) A natural person who is not a citizen of the United States;

(IV) A foreign government;

(V) A professional lobbyist, volunteer lobbyist, or the principal of a professional or volunteer lobbyist, and the contribution is prohibited under section 1-45-105.5 (1); or

(VI) Otherwise prohibited by law from making the contribution.

(b) No limited liability company shall make any contribution to a political committee if one or more of the individual members of the limited liability company is:

(I) An entity formed under and subject to the laws of a foreign country;

(II) A natural person who is not a citizen of the United States; or

(III) A foreign government.

(c) Notwithstanding any other provision of this subsection (5), no limited liability company shall make any contribution to a candidate committee or political party if either the limited liability company has elected to be treated as a corporation by the internal revenue service pursuant to 26 CFR 301.7701-3 or any successor provision or the shares of the limited liability company are publicly traded. A contribution by a limited liability company with a single natural person member that does not elect to be treated as a corporation by the internal revenue service pursuant to 26 CFR 301.7701-3 shall be attributed only to the single natural person member.

(d) (I) Any limited liability company that is authorized to make a contribution shall, in writing, affirm to the candidate committee, political committee, or political party to which it has made a contribution, as applicable, that it is authorized to make a contribution, which affirmation shall also state the names and addresses of all of the individual members of the limited liability company. No candidate committee, political committee, or political party shall accept a contribution from a limited liability company unless the written affirmation satisfying the requirements of this paragraph (d) is provided before the contribution is deposited by the candidate committee, political committee, or political party. The candidate committee, political committee, or political party receiving the contribution shall retain the written affirmation for not less than one year following the date of the end of the election cycle during which the contribution is received.

(II) Any contribution by a limited liability company, and the aggregate amount of contributions from multiple limited liability companies attributed to a single member of any such company under this subparagraph (II), shall be subject to the limits governing such contributions under section 3 of article XXVIII of the state constitution. A limited liability company that makes any contribution to a candidate committee, political committee, or political party shall, at the time it makes the contribution, provide information to the recipient committee or political party as to the amount of the total contribution attributed to each member of the limited liability company. The attribution shall reflect the capital each member of the limited liability company has invested in the company relative to the total amount of capital invested in the company as of the date the company makes the campaign contribution, and for a single member limited liability company, the contribution shall be attributed to that single member. The limited liability company shall then deduct the amount of the contribution attributed to each of its members from the aggregate contribution limit applicable to multiple limited liability companies under this subparagraph (II) for purposes of ensuring that the aggregate amount of contributions from multiple limited liability companies attributed to a single member does not exceed the contribution limits in section 3 of article XXVIII of the state constitution. Nothing in this subparagraph (II) shall be construed to restrict a natural person from making a contribution in his or her own name to any committee or political party to the extent authorized by law.

(6) No nondomestic corporation may make any contribution under article XXVIII of the state constitution or this article that a domestic corporation is prohibited from making under article XXVIII of the state constitution or this article.

(7) (a) Any person who believes that a violation of subsection (5) or (6) of this section has occurred may file a written complaint with the secretary of state no later than one hundred eighty days after the date of the alleged violation. The complaint shall be subject to all applicable procedures specified in section 9 (2) of article XXVIII of the state constitution.

(b) Any person who has violated any of the provisions of paragraph (a), (b), or (c) of subsection (5) or subsection (6) of this section shall be subject to a civil penalty of at least double and up to five times the amount contributed or received in violation of the applicable provision.

(c) Any person who has violated any of the provisions of subparagraph (I) of paragraph (d) of subsection (5) of this section shall be subject to a civil penalty of fifty dollars per day for each day that the written affirmation regarding the membership of a limited liability company has not been filed with or retained by the candidate committee, political committee, or political party to which a contribution has been made.

(8) As used in this section, "limited liability company" includes any form of domestic entity as defined in section 7-90-102 (13), C.R.S., or foreign entity as defined in section 7-90-102 (23), C.R.S.; except that, as used in this section, "limited liability company" shall not include a domestic corporation, a domestic cooperative, a domestic nonprofit association, a domestic nonprofit corporation, a foreign corporation, a foreign cooperative, a foreign nonprofit association, a foreign nonprofit corporation, as those terms are defined in section 7-90-102, C.R.S., a nondomestic corporation as defined in section 1-45-103 (7), or a foreign corporation as defined in section 1-45-103 (10.5).

(9) (a) The voters instruct the Colorado congressional delegation to propose and support, and the Colorado state legislature to ratify, an amendment to the United States Constitution that allows Congress and the states to limit campaign contributions and spending, to ensure that all citizens, regardless of wealth, can express their views to one another and their government on a level playing field.

(b) The provisions of this subsection shall take effect on January 1, 2013, and be applicable thereafter.

(10) For purposes of this section, the terms "unaffiliated", "major political party", and "minor political party" have the same meanings as specified in the "Uniform Election Code of 1992", articles 1 to 13 of this title.



§ 1-45-105.5. Contributions to members of general assembly and governor during consideration of legislation

(1) (a) No professional lobbyist, volunteer lobbyist, or principal of a professional lobbyist or volunteer lobbyist shall make or promise to make a contribution to, or solicit or promise to solicit a contribution for:

(I) A member of the general assembly or candidate for the general assembly, when the general assembly is in regular session;

(II) (A) The governor or a candidate for governor when the general assembly is in regular session or when any measure adopted by the general assembly in a regular session is pending before the governor for approval or disapproval; or

(B) The lieutenant governor, the secretary of state, the state treasurer, the attorney general, or a candidate for any of such offices when the general assembly is in regular session.

(b) As used in this subsection (1):

(I) "Principal" means any person that employs, retains, engages, or uses, with or without compensation, a professional or volunteer lobbyist. One does not become a principal, nor may one be considered a principal, merely by belonging to an organization or owning stock in a corporation that employs a lobbyist.

(II) The terms "professional lobbyist" and "volunteer lobbyist" shall have the meanings ascribed to them in section 24-6-301, C.R.S.

(c) (I) Nothing contained in this subsection (1) shall be construed to prohibit lobbyists and their principals from raising money when the general assembly is in regular session or when regular session legislation is pending before the governor, except as specifically prohibited in paragraph (a) of this subsection (1).

(II) Nothing contained in this subsection (1) shall be construed to prohibit a lobbyist or principal of a lobbyist from participating in a fund-raising event of a political party when the general assembly is in regular session or when regular session legislation is pending before the governor, so long as the purpose of the event is not to raise money for specifically designated members of the general assembly, specifically designated candidates for the general assembly, the governor, or specifically designated candidates for governor.

(III) A payment by a lobbyist or a principal of a lobbyist to a political party to participate in such a fund-raising event shall be reported as a contribution to the political party pursuant to section 1-45-108; except that, if the lobbyist or principal of a lobbyist receives a meal in return for a portion of the payment, only the amount of the payment in excess of the value of the meal shall be considered a contribution to the political party. The political party shall determine the value of the meal received for such payment, which shall approximate the actual value of the meal.

(IV) A gift of a meal described in subparagraph (III) of this paragraph (c) by a lobbyist or a principal of a lobbyist to a candidate elected to any office described in paragraph (a) of this subsection (1) but who has not yet been sworn into such office shall be reported as follows:

(A) The lobbyist shall report the value of the meal in the lobbyist disclosure statement filed pursuant to section 24-6-302, C.R.S.

(B) The elected candidate who has not yet been sworn into office shall report the value of the meal in the public official disclosure statement filed pursuant to section 24-6-203, C.R.S.



§ 1-45-106. Unexpended campaign contributions

(1) (a) (I) Subject to the requirements of section 3 (3)(e) of article XXVIII of the state constitution, unexpended campaign contributions to a candidate committee may be:

(A) Contributed to a political party;

(B) Contributed to a candidate committee established by the same candidate for a different public office, subject to the limitations set forth in section 3 of article XXVIII of the state constitution, if the candidate committee making such a contribution is affirmatively closed by the candidate no later than ten days after the date such a contribution is made;

(C) Donated to a charitable organization recognized by the internal revenue service;

(D) Returned to the contributors, or retained by the committee for use by the candidate in a subsequent campaign.

(II) In no event shall contributions to a candidate committee be used for personal purposes not reasonably related to supporting the election of the candidate.

(III) A candidate committee for a former officeholder or a person not elected to office shall expend all of the unexpended campaign contributions retained by such candidate committee, for the purposes specified in this subsection (1), no later than nine years from the date such officeholder's term expired or from the date of the election at which such person was a candidate for office, whichever is later.

(b) In addition to any use described in paragraph (a) of this subsection (1), a person elected to a public office may use unexpended campaign contributions held by the person's candidate committee for any of the following purposes:

(I) Voter registration;

(II) Political issue education, which includes obtaining information from or providing information to the electorate;

(III) Postsecondary educational scholarships;

(IV) To defray reasonable and necessary expenses related to mailings and similar communications to constituents;

(V) Any expenses that are directly related to such person's official duties as an elected official, including, but not limited to, expenses for the purchase or lease of office equipment and supplies, room rental for public meetings, necessary travel and lodging expenses for legislative education such as seminars, conferences, and meetings on legislative issues, and telephone and pager expenses.

(2) (Deleted by amendment, L. 2000, p. 123, § 4, effective March 15, 2000.)

(3) Unexpended contributions to an issue committee may be donated to any charitable organization recognized by the Internal Revenue Service or returned to the contributor.

(4) This section shall apply to unexpended campaign contributions transferred from a political committee formed prior to January 15, 1997, to a candidate committee registering after January 15, 1997, pursuant to section 1-45-108.

(5) Notwithstanding any other provision of law, any unexpended campaign contributions retained by a candidate committee for use in a subsequent election cycle shall be counted and reported as contributions from a political party in any subsequent election in accordance with the requirements of section 3 (3)(e) of article XXVIII of the state constitution.



§ 1-45-107.5. Independent expenditures - restrictions on foreign corporations - registration - disclosure - disclaimer requirements

(1) Notwithstanding any other provision of law, no foreign corporation may expend moneys on an independent expenditure in connection with an election in the state.

(2) In accordance with the decision of the supreme court of Colorado in the case of In re Interrogatories Propounded by Governor Bill Ritter, Jr., Concerning the Effect of Citizens United v. Federal Election Comm'n, 558 U.S. --- (2010), on Certain Provisions of Article XXVIII of the Constitution of the State of Colorado, 227 P.3d 892 (Colo. 2010), notwithstanding sections 3 (4)(a) and 6 (2) of article XXVIII of the state constitution, corporations and labor organizations shall not be prohibited from making independent expenditures. All such expenditures shall be disclosed in accordance with the requirements of this article and article XXVIII of the state constitution. For purposes of this article and article XXVIII of the state constitution, any use of the word "person" shall be construed to include, without limitation, any corporation or labor organization.

(3) (a) Any person that accepts a donation that is given for the purpose of making an independent expenditure in excess of one thousand dollars or that makes an independent expenditure in excess of one thousand dollars shall register with the appropriate officer within two business days of the date on which an aggregate amount of donations accepted or expenditures made reaches or exceeds one thousand dollars.

(b) The registration required by paragraph (a) of this subsection (3) shall include a statement listing:

(I) The person's full name, spelling out any acronyms used therein;

(II) A natural person authorized to act as a registered agent;

(III) A street address and telephone number for the principal place of operations; and

(IV) The aggregate ownership interest in the person held by foreign persons calculated as of the time the person registers with the appropriate officer under paragraph (a) of this subsection (3).

(c) If the person identified in subparagraph (I) of paragraph (b) of this subsection (3) is a corporation, a subsidiary may register on behalf of its parent corporation or for other subsidiaries of the parent corporation, and the parent corporation may register on behalf of all of its subsidiaries. In each such case, the registered agent of the person registering shall serve as the registered agent for all such affiliated corporations. Registration of a subsidiary shall include the name of its parent corporation as well as any names under which the subsidiary does business.

(d) If the person identified in subparagraph (I) of paragraph (b) of this subsection (3) is a labor organization, a local labor organization may register on behalf of any affiliated local, national, or international labor organization that will be making independent expenditures, and a national or international labor organization may register on behalf of any affiliated local labor organization that will be making independent expenditures. In each such case, the registered agent of the labor organization that is registering shall serve as the registered agent for each affiliated local, national, or international labor organization.

(4) (a) In addition to any other applicable disclosure requirements specified in this article or in article XXVIII of the state constitution, any person making an independent expenditure in an aggregate amount in excess of one thousand dollars in any one calendar year shall report the following to the appropriate officer:

(I) The person's full name, or, if the person is a subsidiary of a parent corporation, the full name of the parent corporation, spelling out any acronyms used therein;

(II) All names under which the person does business in the state if such names are different from the name identified pursuant to subparagraph (I) of this paragraph (a);

(III) The address of the home office of the person, or, if the person is a subsidiary of a parent corporation, the home office of the parent corporation; and

(IV) The name and street address in the state of its registered agent.

(b) (I) Any person who expends an aggregate amount in excess of one thousand dollars or more per calendar year for the purpose of making an independent expenditure shall report to the appropriate officer, in accordance with the requirements of this section, the name and address of any person that, for the purpose of making an independent expenditure, donates more than two hundred fifty dollars per year to the person expending one thousand dollars or more on an independent expenditure.

(II) If the person making the donation of two hundred fifty dollars or more is a natural person, the disclosure required by subparagraph (I) of this paragraph (b) shall also include the donor's occupation and employer.

(III) If the person making the donation of two hundred fifty dollars or more is not a natural person, the disclosure required by this paragraph (b) shall also include:

(A) The donor's full name, or, if the donor is a subsidiary of a parent corporation, the full name of the parent corporation, spelling out any acronyms used therein;

(B) All names under which the donor does business in the state if such names are different from the name identified pursuant to subparagraph (I) of this paragraph (b);

(C) The address of the home office of the donor, or, if the donor is a subsidiary of a parent corporation, the home office of the parent corporation; and

(D) The name and street address in the state of the donor's registered agent.

(c) The information required to be disclosed pursuant to paragraph (a) of this subsection (4) must be reported in accordance with the schedule specified in section 1-45-108 (2) for political committees; except that any person making an independent expenditure in excess of one thousand dollars within thirty days before a primary, general, or regular biennial school election shall provide such report within forty-eight hours after obligating moneys for the independent expenditure.

(5) (a) In addition to any other applicable requirements provided by law, and subject to the provisions of this section, any communication that is broadcast, printed, mailed, delivered, or otherwise circulated that constitutes an independent expenditure for which the person making the independent expenditure expends in excess of one thousand dollars on the communication shall include in the communication a statement that:

(I) The communication has been "paid for by (full name of the person paying for the communication)"; and

(II) Identifies a natural person who is the registered agent if the person identified in subparagraph (I) of this paragraph (a) is not a natural person.

(b) In the case of a broadcast communication, the statement required by paragraph (a) of this subsection (5) shall satisfy all applicable requirements promulgated by the federal communications commission for size, duration, and placement.

(c) In the case of a nonbroadcast communication, the secretary of state shall, by rule, establish size and placement requirements for the disclaimer.

(6) Any person that expends an aggregate amount in excess of one thousand dollars on an independent expenditure in any one calendar year shall deliver written notice to the appropriate officer that shall list with specificity the name of the candidate whom the independent expenditure is intended to support or oppose. Where the independent expenditure is made within thirty days before a primary, general, or regular biennial school election, the notice required by this subsection (6) must be delivered within forty-eight hours after the person obligates moneys for the independent expenditure.

(7) Any person that accepts any donation that is given for the purpose of making an independent expenditure or expends any moneys on an independent expenditure in an aggregate amount in excess of one thousand dollars in any one calendar year shall establish a separate account in a financial institution, and the title of the account shall indicate that it is used for such purposes. All such donations accepted by such person for the making of any such independent expenditures shall only be deposited into the account, and any moneys expended for the making of such independent expenditure shall only be withdrawn from the account. As long as the person uses a separate account for the purposes of this subsection (7), in any complaint relating to the use of the person's account, no discovery may be made of information relating to the identity of the person's members and general donors and any discovery is limited to the sources, amounts, and uses of donations deposited into and expenditures withdrawn from the account.

(8) Any person that expends moneys on an independent expenditure in excess of one thousand dollars, regardless of the medium of the communication produced by the expenditure, shall disclose to the secretary of state, in accordance with the schedule specified in section 1-45-108 (2) for political committees, any donation in excess of twenty dollars given in that reporting period for the purpose of making an independent expenditure.

(9) (a) Any person that donates one thousand dollars or more to any person during any one calendar year for the purpose of making an independent expenditure shall report the donation in accordance with the schedule specified in section 1-45-108 (2) for political committees; except that no report is required for any reporting period in which no donation is made.

(b) On an annual basis, the secretary of state shall forward to the department of revenue a summary of the donation reports filed under paragraph (a) of this subsection (9) during the preceding calendar year, and the department shall use such information to ensure that no independent expenditure committee or person, or donor to such committee or person that has filed a report under paragraph (a) of this subsection (9), has deducted any amounts paid for the purpose of making one or more independent expenditures in establishing such committee's, person's, or donor's state income tax liability. The department may use its audit and enforcement authority under section 24-35-108, C.R.S., to ensure the collection of unpaid or delinquent taxes owed by independent expenditure committees, persons that have paid for independent expenditures, or donors to such committees or persons that have filed a report under paragraph (a) of this subsection (9).

(10) Any earmarked donation given for the purpose of making an independent expenditure in excess of one thousand dollars shall be disclosed as a donation from both the original source of the donation and the person transferring the donation.

(11) On reports it files with the appropriate official, an independent expenditure committee that obligates in excess of one thousand dollars for an independent expenditure shall disclose a good faith estimate of the fair market value of the expenditure if the committee does not know the actual amount of the expenditure as of the date that a report is required to be filed with the appropriate official.

(12) All information required to be disclosed to the secretary of state under this section shall be posted on the website of the secretary within two business days after its receipt by the secretary.

(13) Notwithstanding any other provision of this section, any requirement contained in this section that is applicable to a corporation shall also be applicable to a labor organization.



§ 1-45-108. Disclosure - definition - repeal

(1) (a) (I) Subject to subsection (1.5) of this section, all candidate committees, political committees, issue committees, small donor committees, and political parties shall report to the appropriate officer their contributions received, including the name and address of each person who has contributed twenty dollars or more; expenditures made, and obligations entered into by the committee or party.

(II) Subject to subsection (1.5) of this section, in the case of contributions made to a candidate committee, political committee, issue committee, and political party, the disclosure required by this section shall also include the occupation and employer of each person who has made a contribution of one hundred dollars or more to such committee or party.

(III) Any person who expends one thousand dollars or more per calendar year on electioneering communications or regular biennial school electioneering communications shall report to the secretary of state, in accordance with the disclosure required by this section, the amount expended on the communications and the name and address of any person that contributes more than two hundred fifty dollars per year to the person expending one thousand dollars or more on the communications. If the person making a contribution of more than two hundred fifty dollars is a natural person, the disclosure required by this section must also include the person's occupation and employer.

(IV) In the case of a limited liability company, the disclosure required by this section shall include, in addition to any other information required to be disclosed, each contribution from the limited liability company regardless of the dollar amount of the contribution.

(b) (Deleted by amendment, L. 2003, p. 2158, § 3, effective June 3, 2003.)

(c) A candidate committee in a special district election is not required to file reports under this section until the committee has received contributions or made expenditures exceeding two hundred dollars in the aggregate during the election cycle.

(d) For purposes of this section, a political party shall be treated as a separate entity at the state, county, district, and local levels.

(e) A candidate's candidate committee may reimburse the candidate for expenditures the candidate has made on behalf of the candidate committee. Any such expenditures may be reimbursed at any time. Notwithstanding any other provision of law, any expenditure reimbursed to the candidate by the candidate's candidate committee within the election cycle during which the expenditure is made shall be treated only as an expenditure and not as a contribution to and an expenditure by the candidate's candidate committee. Notwithstanding the date on which any such expenditure is reimbursed, the expenditure shall be reported at the time it is made in accordance with the requirements of this section.

(1.5) Notwithstanding any other provision of law, in light of the opinion of the United States court of appeals for the tenth circuit in the case of Coalition for Secular Government v. Williams, No. 14-1469 (10th circuit March 2, 2016), that affirmed the order of the federal district court in the case of Coalition for Secular Gov't v. Gessler, Case No. 12 CV 1708, the disclosure requirements specified in subparagraph (I) or (II) of paragraph (a) of subsection (1) of this section and the reporting requirements specified in subsection (3.3) or (6) of this section shall not apply to a small-scale issue committee. Any small-scale issue committee shall disclose or file reports about the contributions or expenditures it has made or received or otherwise register as an issue committee in connection with accepting or making such contributions or expenditures in accordance with the following alternative requirements:

(a) Any small-scale issue committee that accepts or makes contributions or expenditures in an aggregate amount during any applicable election cycle that does not exceed two hundred dollars is not required to disclose or file reports about the contributions or expenditures it has made or received or otherwise register as an issue committee in connection with accepting or making such contributions or expenditures.

(b) (I) Any small-scale issue committee that accepts or makes contributions or expenditures in an aggregate amount during any applicable election cycle of between two hundred dollars and five thousand dollars shall register with the appropriate officer within ten business days of the date on which the aggregate amount of contributions or expenditures exceeds two hundred dollars. The registration required by this subparagraph (I) must include a statement listing:

(A) The committee's full name, spelling out any acronyms used in the name;

(B) The name of a natural person authorized to act as a registered agent of the committee;

(C) A street address for the principal place of business of the committee;

(D) The purpose or nature of interest of the committee; and

(E) The name of the financial institution in which, in a separate account bearing the name of the committee, all contributions received by the committee are deposited.

(II) Any small-scale issue committee described in subparagraph (I) of this paragraph (b) is not required to make any disclosure about any contributions or expenditures it has made or received.

(c) (I) At such time as any issue committee that began as a small-scale issue committee accepts or makes contributions or expenditures in an aggregate amount during any applicable election cycle that exceeds five thousand dollars, the committee shall report to the appropriate officer, for each particular contribution or expenditure accepted or made, the name and address of each person who has made such contribution and the amount of each specific contribution and expenditure accepted or made by the committee.

(II) At such time as any issue committee that began as a small-scale issue committee accepts or makes contributions or expenditures in an aggregate amount during any applicable election cycle that exceeds five thousand dollars, the committee shall make disclosure of any contributions or expenditures it accepts or makes on or after the date on which such aggregate amount exceeds five thousand dollars in compliance with all applicable requirements under this article pertaining to the disclosure by an issue committee of its contributions or expenditures accepted or made.

(III) Within fifteen days of a small-scale issue committee becoming subject to the applicable requirements governing an issue committee under this article, the committee through its registered agent, shall report this change in the committee's status to the secretary of state.

(d) This subsection (1.5) is repealed, effective June 30, 2019.

(2) (a) (I) Except as provided in subparagraph (V) of this paragraph (a) and subsections (2.5), (2.7), and (6) of this section, such reports that are required to be filed with the secretary of state must be filed:

(A) Quarterly in off-election years no later than the fifteenth calendar day following the end of the applicable quarter;

(B) On the first Monday in May and on each Monday every two weeks thereafter before the primary election;

(C) On the first day of each month beginning the sixth full month before the major election; except that no monthly report shall be required on the first day of the month in which the major election is held;

(D) On the first Monday in September and on each Monday every two weeks thereafter before the major election;

(E) Thirty days after the major election in election years; and

(F) Fourteen days before and thirty days after a special legislative election held in an off-election year.

(II) Such reports that are required to be filed with the municipal clerk and such reports required to be filed pursuant to section 1-45-109 (1)(a)(II) and (1)(c) shall be filed on the twenty-first day and on the Friday before and thirty days after the primary election, where applicable, and the major election in election years and annually in off-election years on the first day of the month in which the anniversary of the major election occurs.

(III) For purposes of this section, "election year" means every even-numbered year for political parties and political committees and each year in which the particular candidate committee's candidate, or issue committee's issue, appears on the ballot, including a regular biennial school election; and "major election" means the election that decides an issue committee's issue, the election that elects a person to the public office sought by the candidate committee's candidate, and a regular biennial school election.

(IV) If the reporting day falls on a weekend or legal holiday, the report shall be filed by the close of the next business day.

(V) Any political committee, small donor committee, independent expenditure committee, or political organization that is participating in a regular biennial school election shall file its disclosure reports in accordance with the filing schedule specified in sub-subparagraphs (C) to (E) of subparagraph (I) of this paragraph (a) as of the date the committee or organization, as applicable, makes an expenditure or undertakes spending in connection with that election.

(b) The reports required by this section shall also include the balance of funds at the beginning of the reporting period, the total of contributions received, the total of expenditures made during the reporting period, and the name and address of the financial institution used by the committee or party.

(c) All reports filed with the secretary of state pursuant to this subsection (2) shall be for the reporting periods established pursuant to rules promulgated by the secretary of state in accordance with article 4 of title 24, C.R.S.

(d) A candidate committee for a former officeholder or a person not elected to office that has no change in the balance of funds maintained by such committee, receives no contributions, makes no expenditures, and enters into no obligations during a reporting period shall not be required to file a report under this section for such period.

(e) The reporting period for all reports required to be filed with the municipal clerk and such reports required to be filed pursuant to section 1-45-109 (1)(a)(II) and (1)(c) shall close five calendar days prior to the effective date of filing.

(2.3) Repealed.

(2.5) In addition to any report required to be filed with the secretary of state or municipal clerk under this section, all candidate committees, political committees, issue committees, and political parties shall file a report with the secretary of state of any contribution of one thousand dollars or more at any time within thirty days preceding the date of the primary election, general election, or regular biennial school election. This report shall be filed with the secretary of state no later than twenty-four hours after receipt of said contribution.

(2.7) Any candidate or candidate committee supporting any candidate, including an incumbent, in a recall election, shall file reports of contributions and expenditures with the appropriate officer fourteen and seven days before the recall election and thirty days after the recall election.

(3) Except as otherwise provided in subsection (3.5) of this section, all candidate committees, political committees, small donor committees, and political parties shall register with the appropriate officer before accepting or making any contributions. Registration shall include a statement listing:

(a) The organization's full name, spelling out any acronyms used therein;

(b) A natural person authorized to act as a registered agent;

(c) A street address and telephone number for the principal place of operations;

(d) All affiliated candidates and committees;

(e) The purpose or nature of interest of the committee or party.

(f) (Deleted by amendment, L. 2010, (SB 10-041), ch. 151, p. 522, § 2, effective July 1, 2010.)

(3.3) Subject to subsections (1.5) and (7) of this section, each issue committee shall register with the appropriate officer within ten calendar days of accepting or making contributions or expenditures in excess of two hundred dollars to support or oppose any ballot issue or ballot question or upon receipt of the notice from the secretary of state pursuant to section 1-40-113 (1)(b). If required to register under the requirements of this subsection (3.3), the registration of the issue committee must include a statement containing the items listed in paragraphs (a) to (e) of subsection (3) of this section in connection with other committees and a political party.

(3.5) Any political committee that has registered with the federal election commission may file with the appropriate officer a copy of the registration filed with the federal election commission and, insofar as such registration contains substantially the same information required by subsection (3) of this section, the political committee shall be considered to have registered with the appropriate officer for purposes of subsection (3) of this section and, therefore, shall be authorized to accept or make contributions as permitted by law. Any political committee that satisfies the requirements of this subsection (3.5) shall be subject to all other legal requirements pertaining to contributions and disclosure that are applicable to political committees.

(4) (Deleted by amendment, L. 2010, (SB 10-041), ch. 151, p. 522, § 2, effective July 1, 2010.)

(5) The registration and reporting requirements of this section shall not apply to that part of the organizational structure of a political party which is responsible for only the day-to-day operations of such political party at the national level if copies of the reports required to be filed with the Federal Election Commission pursuant to the "Federal Election Commission Act of 1971", as amended, are filed with the secretary of state and include the information required by this section.

(6) Subject to subsection (1.5) of this section, any issue committee whose purpose is the recall of any elected official shall register with the appropriate officer within ten calendar days of accepting or making contributions or expenditures in excess of two hundred dollars to support or oppose the recall. Reports of contributions and expenditures shall be filed with the appropriate officer within fifteen days of the filing of the committee registration and every thirty days thereafter until the date of the recall election has been established and then fourteen days and seven days before the recall election and thirty days following the recall election.

(7) (a) Notwithstanding any other provision of law, and subject to the provisions of paragraph (b) of this subsection (7), a matter shall be considered to be a ballot issue or ballot question for the purpose of determining whether an issue committee has been formally established, thereby necessitating compliance with any disclosure and reporting requirements of this article and article XXVIII of the state constitution, at the earliest of the following:

(I) A title for the matter has been designated and fixed in accordance with law;

(II) The matter has been referred to the voters by the general assembly or the governing body of any political subdivision of the state with authorization to refer matters to the voters;

(III) In the case of a citizen referendum petition, the matter has been submitted for format approval in accordance with law;

(IV) A petition concerning the matter has been circulated and signed by at least one person; except that, where a matter becomes a ballot issue or ballot question upon such signing, any person opposing the matter shall not be considered to be an issue committee for purposes of this article and article XXVIII of the state constitution until one such person knows or has reason to know of the circulation; or

(V) A signed petition has been submitted to the appropriate officer in accordance with law.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (7), where a matter concerns a municipal annexation brought pursuant to article 12 of title 31, C.R.S., the matter shall not be considered to be a ballot issue or ballot question for the purpose of determining whether an issue committee has been formally established, thereby necessitating compliance with any disclosure and reporting requirements of this article and article XXVIII of the state constitution, unless and until the first notice of the annexation election has been published in accordance with the requirements of section 31-12-112 (6), C.R.S.



§ 1-45-108.3. Issue committees - disclaimer

(1) An issue committee making an expenditure in excess of one thousand dollars on a communication that supports or opposes a statewide ballot issue or ballot question and that is broadcast by television or radio, printed in a newspaper or on a billboard, directly mailed or delivered by hand to personal residences, or otherwise distributed shall disclose, in the communication produced by the expenditure, the name of the issue committee making the expenditure.

(2) (a) The disclaimer required by subsection (1) of this section shall be printed on the communication clearly and legibly in a conspicuous manner.

(b) If the communication is broadcast on radio, the disclaimer shall be spoken at the beginning or end of the communication.

(c) (I) If the communication is broadcast on television, the disclaimer shall be written or spoken at the beginning or end of the communication. If the disclaimer is written, it shall appear for at least four seconds of any communication broadcast on television.

(II) The written disclaimer required by subparagraph (I) of this paragraph (c) shall appear in the communication in a conspicuous manner.



§ 1-45-108.5. Political organizations - disclosure

(1) Any political organization shall report to the appropriate officer in accordance with the requirements of sections 1-45-108 and 1-45-109:

(a) Any contributions it receives, including the name and address of each person who has contributed twenty dollars or more to the political organization in the reporting period, and the occupation and employer of each natural person who has made a contribution of one hundred dollars or more to the political organization; and

(b) Any spending by the political organization that exceeds twenty dollars in any one reporting period.

(2) No political organization shall accept a contribution, or undertake spending, in currency or coin exceeding one hundred dollars.

(3) Nothing in this section shall be construed to:

(a) Require any political organization to make any additional disclosure pursuant to this section to the extent the political organization is already providing disclosure as a committee or political party in a manner that satisfies the requirements of sections 1-45-108 and 1-45-109; or

(b) Authorize the secretary of state to require disclosure of the name of any natural person that is a member of an entity unless the natural person has made a contribution to a political organization in the amount of twenty dollars or more in a reporting period.



§ 1-45-109. Filing - where to file - timeliness - definition

(1) For the purpose of meeting the filing and reporting requirements of this article:

(a) The following shall file with the secretary of state:

(I) Candidates for statewide office, the general assembly, district attorney, district court judge, or any office representing more than one county; the candidate committees for such candidates; political committees in support of or in opposition to such candidates; issue committees in support of or in opposition to an issue on the ballot in more than one county; small donor committees making contributions to such candidates; and persons expending one thousand dollars or more per calendar year on electioneering communications.

(II) Candidates in special district elections; the candidate committees of such candidates; political committees in support of or in opposition to such candidates; issue committees supporting or opposing a special district ballot issue; and small donor committees making contributions to such candidates.

(b) Candidates in municipal elections, their candidate committees, any political committee in support of or in opposition to such candidate, an issue committee supporting or opposing a municipal ballot issue, and small donor committees making contributions to such candidates shall file with the municipal clerk.

(c) All other candidates, candidate committees, issue committees, political committees, and small donor committees shall file with the secretary of state.

(2) (a) Reports required to be filed by this article are timely if received by the appropriate officer not later than the close of business on the due date. Reports may be filed by fax and are timely if received by the appropriate officer not later than the close of business on the due date only if an original of the report is received by the appropriate officer within seven days of the due date.

(b) A person upon whom a penalty has been imposed for failure to file a statement or other information required to be filed pursuant to section 5, 6, or 7 of article XXVIII of the state constitution or section 1-45-108, this section, or section 1-45-110 by the due date may appeal the penalty by filing a written appeal with the appropriate officer no later than thirty days after the date on which notification of the imposition of the penalty was mailed to the person's last-known address. Upon receipt of an appeal pursuant to this paragraph (b), the appropriate officer shall set aside or reduce the penalty upon a showing of good cause.

(3) In addition to any other reporting requirements of this article, every incumbent in public office and every candidate elected to public office is subject to the reporting requirements of section 24-6-203, C.R.S.

(4) (a) All reports required to be filed by this article are public records and shall be open to inspection by the public during regular business hours. A copy of the report shall be kept by the appropriate officer and a copy shall be made available immediately in a file for public inspection.

(b) Any report that is deemed to be incomplete by the appropriate officer shall be accepted on a conditional basis and the committee must be notified by mail as to any deficiencies found. If an e-mail address is on file with the secretary of state, the secretary of state may provide such notification by e-mail. The committee has fifteen business days from the date such notice is sent, whether electronically or by United States mail, to file an addendum that cures the deficiencies.

(c) (I) Upon receipt of a complaint brought under section 9 (2)(a) of article XXVIII of the state constitution alleging a failure to file other information required to be filed or disclosed pursuant to article XXVIII of the state constitution or this article 45, the secretary of state shall give notice to the committee by e-mail of the deficiencies alleged in the complaint. Service of the notice does not toll or otherwise affect the three-day period during which the secretary of state is required to refer a complaint to an administrative law judge pursuant to section 9 (2)(a) of article XXVIII of the state constitution. Upon receipt of the notice from the secretary of state, the committee may request from the appropriate officer a postponement of the hearing brought under section 9 (2)(a) of article XXVIII of the state constitution and, if such request is timely submitted, has fifteen business days from the date of the notice to file an addendum to the relevant report that cures any such deficiencies in the disclosure specified in the notice. The committee shall also provide the complainant notice of the entity's intent to cure and a copy of the addendum on the same day that the addendum is filed with the secretary of state. Where the committee files an addendum that cures all deficiencies alleged in the complaint before the expiration of the fifteen-day period specified in this subsection (4)(c)(I), the appropriate officer shall not assess a penalty against the committee that otherwise would have been assessed for the deficiencies for the period from the first date of the alleged violation through the expiration of the cure period.

(II) Upon filing an addendum to the relevant report by the committee that cures all such deficiencies in accordance with subsection (4)(c)(I) of this section, the appropriate officer shall set a hearing within thirty days of the notice to determine whether all issues raised by the complaint have been resolved. If the committee fails to cure any such deficiency, any penalty imposed for the deficiency continues to accrue until further resolution of the matter. Notwithstanding any other provision of law, subsection (4)(c)(I) of this section only applies in the case of a good faith effort by a committee to make a timely disclosure in accordance with article XXVIII of the state constitution or this article 45 or where the disclosure made by the committee is in substantial compliance with such legal requirements. The committee has the burden of demonstrating good faith or substantial compliance under this subsection (4)(c)(II) by a preponderance of the evidence in the hearing held by the appropriate officer under section 9 (2)(a) of article XXVIII of the state constitution. Where the committee fails to satisfy its burden of demonstrating either good faith or substantial compliance, the administrative law judge shall enter or impose a civil penalty in accordance with the following:

(A) If the amount of the penalty that has accrued to that point in time is less than five thousand dollars, the administrative law judge shall impose a penalty in the amount of the penalty that has accrued to that point in time.

(B) If the amount of the civil penalty that has accrued to that point in time is five thousand or more dollars, the administrative law judge shall impose a penalty, in his or her discretion, in an amount that is not less than five thousand dollars.

(5) (a) The secretary of state shall operate and maintain a website so as to allow any person who wishes to review reports filed with the secretary of state's office pursuant to this article electronic read-only access to such reports free of charge.

(b) All reports required to be filed by this article that are electronically filed pursuant to subsection (6) of this section shall be made available immediately on the website.

(c) The website shall enable a user to produce summary reports based on search criteria that shall include, but not be limited to the reporting period, date, name of the person making a contribution or expenditure, candidate, and committee.

(d) At the earliest practicable date, the secretary of state shall develop and implement improvements to the website's design and structure to improve the public's ability to navigate, search, browse, download, and analyze information. Such improvements shall include but need not be limited to:

(I) Enhanced searching and summary reporting, including additional search fields such as zip code, employer, and vendor, the ability to search across multiple committees and all filers, the ability to filter or limit searches, such as by election cycle or candidate, the inclusion of smart-search features such as "name sounds like" or "name contains", and numerical totaling of amounts shown on search results;

(II) Features that facilitate the ability to download raw data and search results in one or more common formats to enable offline sorting and analyzing;

(III) Detailed, technical instructions for users;

(IV) Information to help users determine the scope of candidates' and committees' reports and campaign data available online, including explanations of which types of reports are available, the period covered by the online data, and which specific reports can be viewed for each campaign committee; and

(V) Resources that give the public comparative context when viewing campaign finance data, such as compilations of the total amounts of money raised and spent by individual candidates, lists of total amounts raised and spent by all statewide and legislative candidates, and compilations of fundraising and spending across candidates and election cycles.

(e) The secretary of state may promulgate rules necessary for the implementation of this subsection (5). Such rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(6) (a) The secretary of state shall establish, operate, and maintain a system that enables electronic filing using the internet of the reports required by this article to be filed with the secretary of state's office. In accordance with the provisions of section 24-21-111 (1), C.R.S., the secretary may require any filing under this section to be made by electronic means as determined by the secretary. The rules for use of the electronic filing system shall be promulgated by the secretary in accordance with article 4 of title 24, C.R.S.

(b) Any person required to file with the secretary of state's office shall use the electronic filing system described in paragraph (a) of this subsection (6) in order to meet the filing requirements of this article, if so required by the secretary in accordance with paragraph (a) of this subsection (6), except insofar as an alternate method of filing may be permitted by the secretary. Where a person uses such electronic filing system to meet the filing requirements of this article, the secretary of state shall acknowledge by electronic means the receipt of such filing.

(7) (Deleted by amendment, L. 2007, p. 1296, § 1, effective July 1, 2007.)

(8) (a) (Deleted by amendment, L. 2007, p. 1296, § 1, effective July 1, 2007.)

(b) (I) (Deleted by amendment, L. 2007, p. 1296, § 1, effective July 1, 2007.)

(II) and (III) (Deleted by amendment, L. 2009, (HB 09-1357), ch. 361, p. 1872, § 2, effective July 1, 2009.)

(c) (I) (Deleted by amendment, L. 2007, p. 1296, § 1, effective July 1, 2007.)

(II) (Deleted by amendment, L. 2009, (HB 09-1357), ch. 361, p. 1872, § 2, effective July 1, 2009.)

(9) Subsection (1) of this section shall not be construed to require the secretary of state to review reports electronically filed by persons beyond the duties specified in section 9 of article XXVIII of the state constitution.

(10) Repealed.

(11) Notwithstanding any other provision of this section, during the period commencing May 25, 2010, and continuing through December 31, 2010, any report, statement, or other document required to be filed under section 1-45-107.5 that is to be filed electronically with the secretary of state's office pursuant to this section may be filed manually or by means of a portable document format file acceptable to the secretary.

(12) For purposes of subsection (4)(c) of this section, "appropriate officer" means a hearing officer or an administrative law judge.



§ 1-45-110. Candidate affidavit - disclosure statement

(1) When any individual becomes a candidate, such individual shall certify, by affidavit filed with the appropriate officer within ten days, that the candidate is familiar with the provisions of this article; except that an individual who is a candidate in a special legislative election that filed a candidate affidavit for the preceding general election shall not be required to comply with the provisions of this section, and except that a candidate in a special district election shall file the candidate affidavit or, alternatively, a copy of the candidate's self-nomination and acceptance form or letter submitted in accordance with section 1-13.5-303, if such form or letter contains a statement that the candidate is familiar with the provisions of this article, no later than the date established for certification of the special district's ballot pursuant to section 1-5-203 (3)(a). A candidate in a municipal election may comply with this section by filing a candidate affidavit pursuant to section 31-10-302 (6), C.R.S., if such affidavit contains a statement that the candidate is familiar with the provisions of this article.

(2) (a) Except as provided in paragraph (b) of this subsection, each candidate for the general assembly, governor, lieutenant governor, attorney general, state treasurer, secretary of state, state board of education, regent of the University of Colorado, and district attorney shall file a statement disclosing the information required by section 24-6-202 (2) with the appropriate officer, on a form approved by the secretary of state, within ten days of filing the affidavit required by subsection (1) of this section.

(b) No candidate listed in paragraph (a) of this subsection shall be required to file another disclosure statement if the candidate had already filed such a statement less than ninety days prior to filing the affidavit required by subsection (1) of this section.

(3) Failure of any person to file the affidavit or the disclosure statement required by subsection (2) of this section shall result in the disqualification of such person as a candidate for the office being sought. Disqualification shall occur only after the designated election official certifying the ballot pursuant to section 1-5-203 (3)(a) has sent a notice to the person by certified mail, return receipt requested, addressed to the person's mailing address. The notice shall state that the person will be disqualified as a candidate if the person fails to file the appropriate document within five business days of receipt of the notice.

(4) Any disclosure statement required by subsection (2) of this section shall be amended no more than thirty days after any termination or acquisition of interests as to which disclosure is required.

(5) If a person is defeated as a candidate or withdraws from the candidacy, that person shall not be required to comply with the provisions of this section after the withdrawal or defeat.



§ 1-45-111.5. Duties of the secretary of state - enforcement - sanctions - definition

(1) The secretary of state shall promulgate such rules, in accordance with article 4 of title 24, C.R.S., as may be necessary to enforce and administer any provision of this article.

(1.5) (a) Any person who believes that a violation of either the secretary of state's rules concerning campaign and political finance or this article has occurred may file a written complaint with the secretary of state not later than one hundred eighty days after the date of the occurrence of the alleged violation. The complaint shall be subject to all applicable procedures specified in section 9 (2) of article XXVIII of the state constitution.

(b) Any person who commits a violation of either the secretary of state's rules concerning campaign and political finance or this article that is not specifically listed in section 9 (2)(a) of article XXVIII of the state constitution shall be subject to any of the sanctions specified in section 10 of article XXVIII of the state constitution or in this section.

(c) In addition to any other penalty authorized by article XXVIII of the state constitution or this article, an administrative law judge may impose a civil penalty of fifty dollars per day for each day that a report, statement, or other document required to be filed under this article that is not specifically listed in article XXVIII of the state constitution is not filed by the close of business on the day due. Any person who fails to file three or more successive committee registration reports or reports concerning contributions, expenditures, or donations in accordance with the requirements of section 1-45-107.5 shall be subject to a civil penalty of up to five hundred dollars for each day that a report, statement, or other document required to be filed by an independent expenditure committee is not filed by the close of business on the day due. Any person who knowingly and intentionally fails to file three or more reports due under section 1-45-107.5 shall be subject to a civil penalty of up to one thousand dollars per day for each day that the report, statement, or other document is not filed by the close of business on the day due. Imposition of any penalty under this paragraph (c) shall be subject to all applicable requirements specified in section 10 of article XXVIII of the state constitution governing the imposition of penalties.

(d) In connection with a complaint brought to enforce any requirement of article XXVIII of the state constitution or this article, an administrative law judge may order disclosure of the source and amount of any undisclosed donations or expenditures.

(e) In connection with any action brought to enforce any provision of article XXVIII of the state constitution or this article, the membership lists of a labor organization or, in the case of a publicly held corporation, a list of the shareholders of the corporation, shall not be disclosed by means of discovery or by any other manner.

(f) Any person who is fined up to one thousand dollars per day for a knowing and intentional failure to file under paragraph (c) of this subsection (1.5) shall, if the person has shareholders or members, notify such shareholders or members of the penalty and the adjudicated violations on its publicly accessible website in a prominent manner for not less than one hundred eighty days after the final adjudication. A copy of this notice, with the website address used, shall be filed with the secretary of state and shall be a public record.

(2) A party in any action brought to enforce the provisions of article XXVIII of the state constitution or of this article shall be entitled to the recovery of the party's reasonable attorney fees and costs from any attorney or party who has brought or defended the action, either in whole or in part, upon a determination by the office of administrative courts that the action, or any part thereof, lacked substantial justification or that the action, or any part thereof, was interposed for delay or harassment or if it finds that an attorney or party unnecessarily expanded the proceeding by other improper conduct, including, but not limited to, abuses of discovery procedures available under the Colorado rules of civil procedure. Notwithstanding any other provision of this subsection (2), no attorney fees may be awarded under this subsection (2) unless the court or administrative law judge, as applicable, has first considered the provisions of section 13-17-102 (5) and (6), C.R.S. For purposes of this subsection (2), "lacked substantial justification" means substantially frivolous, substantially groundless, or substantially vexatious.

(3) Upon a determination by the office of administrative courts that an issue committee failed to file a report required pursuant to section 1-45-108, the administrative law judge shall direct the issue committee to file any such report within ten days containing all required disclosure of any previously unreported contributions or expenditures and may, in addition to any other penalty, impose a penalty not to exceed twenty dollars for each contribution received and expenditure made by the issue committee that was not timely reported.

(4) (a) Upon failure of a witness or party to comply with an administrative subpoena issued in relation to an alleged campaign finance violation pursuant to article XXVIII of the state constitution or this article, the party that requested the administrative subpoena or the issuing agency may petition the district court ex parte with a copy of the petition sent to the subpoenaed witness or party and the administrative law judge by regular mail, for an order directing the witness or party to comply with the administrative subpoena.

(b) If the petition required by paragraph (a) of this subsection (4) shows to the district court's satisfaction that the administrative subpoena was properly served pursuant to rule 4 of the Colorado rules of civil procedure, the district court shall order the subpoenaed witness or party to appear before the district court and show cause why the witness or party should not be ordered to comply with the administrative subpoena. A copy of the petition and the court order shall be served, pursuant to rule 5 of the Colorado rules of civil procedure, on the witness or party at least fifteen days before the date designated for the witness or party to appear before the district court.

(c) At a show cause hearing ordered by the district court pursuant to paragraph (b) of this subsection (4), the court shall review the administrative subpoena and any evidence presented by the parties to determine compliance with the Colorado rules of civil procedure. The subpoenaed witness or party shall bear the burden of showing good cause as to why he or she should not be ordered to comply with the administrative subpoena.

(d) If the court determines that the subpoenaed witness or party is required to comply with the administrative subpoena:

(I) The district court shall order compliance forthwith and may impose remedial and punitive fines, including attorneys' fees and costs, for the witness's or party's failure to comply with the administrative subpoena; and

(II) The administrative law judge shall schedule a hearing on the complaint to occur on a day after the occurrence of the required deposition and such other discovery as may be warranted due to such deposition.

(e) If the subpoenaed witness or party fails to appear at the show cause hearing, the district court may issue a bench warrant for the arrest of the subpoenaed witness or party and may impose other sanctions pursuant to the Colorado rules of civil procedure.

(5) Not later than December 1, 2016, the secretary of state shall create and post on the secretary's official website a campaign finance training course that offers sufficient content to satisfy the training requirements for administrative law judges that is required by section 24-30-1003 (6), C.R.S.



§ 1-45-112. Duties of municipal clerk

(1) The municipal clerk shall:

(a) Develop a filing and indexing system for their offices consistent with the purposes of this article;

(b) Keep a copy of any report or statement required to be filed by this article for a period of one year from the date of filing. In the case of candidates who were elected, those candidate's reports and filings shall be kept for one year after the candidate leaves office;

(c) Make reports and statements filed under this article available to the public for inspection and copying no later than the end of the next business day after the date of filing. No information copied from such reports and statements shall be sold or used by any person for the purpose of soliciting contributions or for any commercial purpose.

(d) Upon request by the secretary of state, transmit records and statements filed under this article to the secretary of state;

(e) Notify any person under their jurisdiction who has failed to fully comply with the provisions of this article and notify any person if a complaint has been filed with the secretary of state alleging a violation of this article.

(f) Repealed.

(2) The secretary of state shall reimburse the municipal clerk of each municipality at the rate of two dollars per candidate per election to help defray the cost of implementing this article.



§ 1-45-112.5. Immunity from liability

(1) Any individual volunteering his or her time on behalf of a candidate or candidate committee shall be immune from any liability for a fine or penalty imposed pursuant to section 10 (1) of article XXVIII of the state constitution in any proceeding that is based on an act or omission of such volunteer if:

(a) The volunteer was acting in good faith and within the scope of such volunteer's official functions and duties for the candidate or candidate committee; and

(b) The violation was not caused by willful and intentional misconduct by such volunteer.

(2) Subsection (1) of this section shall be administered in a manner that is consistent with section 1 of article XXVIII of the state constitution and with the legislative declaration set forth in section 1-45-102.

(3) Any media outlet shall be immune from civil liability in any court where the media outlet:

(a) Withdraws advertising time reserved by an independent expenditure committee that fails to register in accordance with the requirements of section 1-45-107.5 (3)(a); or

(b) Elects to void an advertising contract and the advertisement:

(I) Is paid for by an independent expenditure committee that fails to register under section 1-45-107.5 (3)(a);

(II) Is paid for by an independent expenditure committee that is registered under section 1-45-107.5 (3)(a) but the committee fails to file a disclosure report under section 1-45-108 (2) through the date of the most recent required report; or

(III) Fails to satisfy the requirements of section 1-45-107.5 (5)(a).

(4) An affected media outlet may void a contract that implicates paragraph (b) of subsection (3) of this section in the sole discretion of the media outlet.



§ 1-45-114. Expenditures - political advertising - rates and charges

(1) No candidate shall pay to any radio or television station, newspaper, periodical, or other supplier of materials or services a higher charge than that normally required for local commercial customers for comparable use of space, materials, or services. Any such rate shall not be rebated, directly or indirectly.

(2) Any radio or television station, newspaper, or periodical that charges a candidate committee a lower rate for use of space, materials, or services than the rate such station, newspaper, periodical, or supplier charges another candidate committee for the same public office for comparable use of space, materials, or services shall report the difference in such rate as a contribution to the candidate committee that is charged such lower rate pursuant to section 1-45-108.

(3) Nothing in this article shall be construed to prevent an adjustment in rates related to frequency, volume, production costs, and agency fees if such adjustments are offered consistently to other advertisers.



§ 1-45-115. Encouraging withdrawal from campaign prohibited

No person shall offer or give any candidate or candidate committee any money or any other thing of value for the purpose of encouraging the withdrawal of the candidate's candidacy, nor shall any candidate offer to withdraw a candidacy in return for money or any other thing of value.



§ 1-45-116. Home rule counties and municipalities

Any home rule county or municipality may adopt ordinances or charter provisions with respect to its local elections that are more stringent than any of the provisions contained in this act. Any home rule county or municipality which adopts such ordinances or charter provisions shall not be entitled to reimbursement pursuant to subsection 1-45-112 (2). The requirements of article XXVIII of the state constitution and of this article shall not apply to home rule counties or home rule municipalities that have adopted charters, ordinances, or resolutions that address the matters covered by article XXVIII and this article.



§ 1-45-117. State and political subdivisions - limitations on contributions

(1) (a) (I) No agency, department, board, division, bureau, commission, or council of the state or any political subdivision of the state shall make any contribution in campaigns involving the nomination, retention, or election of any person to any public office, nor shall any such entity make any donation to any other person for the purpose of making an independent expenditure, nor shall any such entity expend any moneys from any source, or make any contributions, to urge electors to vote in favor of or against any:

(A) Statewide ballot issue that has been submitted for the purpose of having a title designated and fixed pursuant to section 1-40-106 (1) or that has had a title designated and fixed pursuant to that section;

(B) Local ballot issue that has been submitted for the purpose of having a title fixed pursuant to section 31-11-111 or that has had a title fixed pursuant to that section;

(C) Referred measure, as defined in section 1-1-104 (34.5);

(D) Measure for the recall of any officer that has been certified by the appropriate election official for submission to the electors for their approval or rejection.

(II) However, a member or employee of any such agency, department, board, division, bureau, commission, or council may respond to questions about any such issue described in subparagraph (I) of this paragraph (a) if the member, employee, or public entity has not solicited the question. A member or employee of any such agency, department, board, division, bureau, commission, or council who has policy-making responsibilities may expend not more than fifty dollars of public moneys in the form of letters, telephone calls, or other activities incidental to expressing his or her opinion on any such issue described in subparagraph (I) of this paragraph (a).

(b) (I) Nothing in this subsection (1) shall be construed as prohibiting an agency, department, board, division, bureau, commission, or council of the state, or any political subdivision thereof from expending public moneys or making contributions to dispense a factual summary, which shall include arguments both for and against the proposal, on any issue of official concern before the electorate in the jurisdiction. Such summary shall not contain a conclusion or opinion in favor of or against any particular issue. As used herein, an issue of official concern shall be limited to issues that will appear on an election ballot in the jurisdiction.

(II) Nothing in this subsection (1) shall be construed to prevent an elected official from expressing a personal opinion on any issue.

(III) Nothing in this subsection (1) shall be construed as prohibiting an agency, department, board, division, bureau, commission, or council of the state or any political subdivision thereof from:

(A) Passing a resolution or taking a position of advocacy on any issue described in subparagraph (I) of paragraph (a) of this subsection (1); or

(B) Reporting the passage of or distributing such resolution through established, customary means, other than paid advertising, by which information about other proceedings of such agency, department, board, division, bureau, or council of the state or any political subdivision thereof is regularly provided to the public.

(C) Nothing in this subsection (1) shall be construed as prohibiting a member or an employee of an agency, department, board, division, bureau, commission, or council of the state or any political subdivision thereof from expending personal funds, making contributions, or using personal time to urge electors to vote in favor of or against any issue described in subparagraph (I) of paragraph (a) of this subsection (1).

(2) The provisions of subsection (1) of this section shall not apply to:

(a) An official residence furnished or paid for by the state or a political subdivision;

(b) Security officers who are required to accompany a candidate or the candidate's family;

(c) Publicly owned motor vehicles provided for the use of the chief executive of the state or a political subdivision;

(d) Publicly owned aircraft provided for the use of the chief executive of the state or of a political subdivision or the executive's family for security purposes; except that, if such use is, in whole or in part, for campaign purposes, the expenses relating to the campaign shall be reported and reimbursed pursuant to subsection (3) of this section.

(3) If any candidate who is also an incumbent inadvertently or unavoidably makes any expenditure which involves campaign expenses and official expenses, such expenditures shall be deemed a campaign expense only, unless the candidate, not more than ten working days after the such expenditure, files with the appropriate officer such information as the secretary of state may by rule require in order to differentiate between campaign expenses and official expenses. Such information shall be set forth on a form provided by the appropriate officer. In the event that public moneys have been expended for campaign expenses and for official expenses, the candidate shall reimburse the state or political subdivision for the amount of money spent on campaign expenses.

(4) (a) Any violation of this section shall be subject to the provisions of sections 9 (2) and 10 (1) of article XXVIII of the state constitution or any appropriate order or relief, including an order directing the person making a contribution or expenditure in violation of this section to reimburse the fund of the state or political subdivision, as applicable, from which such moneys were diverted for the amount of the contribution or expenditure, injunctive relief, or a restraining order to enjoin the continuance of the violation.

(b) If a board of county commissioners is found to have made a contribution or expenditure in violation of this section, an individual member of the board who voted in favor of or otherwise authorized the contribution or expenditure may be ordered to reimburse an amount pursuant to paragraph (a) of this subsection (4) as long as the amount does not exceed the amount ordered to be reimbursed by any other individual of the board who voted in favor or otherwise authorized the contribution or expenditure.



§ 1-45-117.5. Media outlets - political records

Any media outlet that is subject to the provisions of 47 U.S.C. sec. 315 (e) shall maintain and make available for public inspection such records as the outlet is required to maintain to comply with federal law or rules.



§ 1-45-118. Severability

If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.












Title 2 - Legislative

Congressional Districts

Article 1 - Congressional Districts

§ 2-1-100.5. Legislative declaration

The general assembly hereby finds and declares that the state of Colorado shall be divided into districts pursuant to the official figures of the most recent decennial census of the United States. The general assembly further finds and declares that such figures are the most reliable data that the state has available and that the use of any other data or of any data adjustments may create a serious risk of inaccuracy and injustice in establishing congressional districts to represent the citizens of Colorado.



§ 2-1-102. Neutral criteria for judicial determinations of congressional districts

(1) In determining whether one or more of the congressional districts established in accordance with section 44 of article V of the state constitution are lawful and in adopting or enforcing any change to any such district, courts:

(a) Shall utilize the following factors:

(I) A good faith effort to achieve precise mathematical population equality between districts, justifying each variance, no matter how small, as required by the constitution of the United States. Each district shall consist of contiguous whole general election precincts. Districts shall not overlap.

(II) Compliance with the federal "Voting Rights Act of 1965", in particular 42 U.S.C. sec. 1973; and

(b) May, without weight to any factor, utilize factors including but not limited to:

(I) The preservation of political subdivisions such as counties, cities, and towns. When county, city, or town boundaries are changed, adjustments, if any, in districts shall be as prescribed by law.

(II) The preservation of communities of interest, including ethnic, cultural, economic, trade area, geographic, and demographic factors;

(III) The compactness of each congressional district; and

(IV) The minimization of disruption of prior district lines.









General Assembly

Article 2 - General Assembly

Part 1 - Senatorial Districts - Apportionment



Part 2 - Representative Districts - Apportionment



Part 3 - Organization - Operation

§ 2-2-301. Call of houses to order

At the time established as provided in section 2-2-303.5 for the meeting of the first regular session of the general assembly next after the general election, the holdover senators and senators-elect shall meet in the hall of the senate, and the members-elect of the house of representatives shall meet in the hall of the house of representatives. The president of the next preceding session of the senate, or in case of the president's absence the holdover senator or one of them having served the longest continuous time in the senate, shall call the senate to order. The speaker of the next preceding session of the house of representatives, or in the speaker's absence the person holding a certificate issued by the secretary of state as a member and having served the longest continuous time in the house of representatives, shall call the house of representatives to order.



§ 2-2-302. Clerks to file certificates - roll - officers

The clerk of each house shall file the certificates presented by the members, each for his own house, and make a roll of the members who thus appear to be elected, and the persons thus appearing to be elected members shall proceed to elect such other officers as may be required for the time being.



§ 2-2-303. Committee on credentials - permanent organization

(1) When the houses are temporarily organized, the presiding officer in each house, with the consent of said house, shall appoint a committee of three members thereof to report upon the credentials of those claiming to be elected members of their respective houses. When the report is made, those reported as elected shall proceed to the permanent organization of their respective houses; except that a committee on credentials may recommend that a person be seated as a member of the general assembly pursuant to subsection (2) of this section pending the outcome of an election contest or special legislative election called pursuant to section 1-11-303, C.R.S. Each house will be the sole judge of the election returns and qualifications of its own members.

(2) (a) In the event that the election of any person as a member of the state senate or the state house of representatives at any general election held in November, 2000, or thereafter is contested pursuant to section 1-11-208, C.R.S., a committee on credentials may recommend to the state senate or the state house of representatives that the person who is certified by the secretary of state as the member elected in such state senate or state house of representatives district be seated or may recommend to the state senate or the state house of representatives that a contestor or contestee in such contest who was a candidate in such election and who is not certified by the secretary of state be seated pending the outcome of the election contest or a special legislative election called pursuant to section 1-11-303, C.R.S., if:

(I) An accurate and verifiable vote count showing the person having the highest number of votes cast in the district for the contested state senate or the state house of representatives seat cannot be obtained from the election returns; and

(II) The inability to obtain an accurate and verifiable vote count may have directly affected the outcome of the election.

(b) Any person that a credentials committee recommends be seated pursuant to paragraph (a) of this subsection (2) shall have all the rights, powers, and duties of a duly elected member of the general assembly pending the outcome of an election contest or a special legislative election called pursuant to section 1-11-303, C.R.S.

(3) A committee on credentials that makes a recommendation pursuant to subsection (2) of this section may, in such committee's report under subsection (1) of this section, make recommendations to the house in which the contest was initiated on matters arising from such contest, including, but not limited to:

(a) That the election contest be resolved by the committee on credentials of such house;

(b) That such house call a special legislative election pursuant to section 1-11-303, C.R.S.;

(c) That the election contest be referred to a committee of reference in such house to make recommendations on the resolution of the contest or for the purpose of determining whether a special legislative election should be called pursuant to section 1-11-303, C.R.S.



§ 2-2-303.5. Time for convening regular sessions - procedure for convening earlier

(1) The provisions of this section are enacted in furtherance of section 7 of article V of the state constitution, which provides that the general assembly shall meet in regular session at 10 a.m. no later than the second Wednesday of January of each year.

(2) Unless a different date is established in accordance with subsection (3) or (4) of this section, the general assembly shall meet in regular session at 10 a.m. on the second Wednesday of January of each year.

(3) The general assembly, acting by joint resolution, may designate the date of convening the next regular session of the general assembly. Any date designated pursuant to this subsection (3) shall be a date on or after January 1 but prior to the date specified in subsection (2) of this section.

(4) In the event the general assembly does not act during the regular session pursuant to subsection (3) of this section, the executive committee of the legislative council, after the regular session but no later than November 1, may designate the date of convening the next regular session of the general assembly. Any date designated pursuant to this subsection (4) shall be a date on or after January 1 but prior to the date specified in subsection (2) of this section.



§ 2-2-304. Members not to be questioned

No members of the general assembly will be questioned in any other place for any speech or word spoken in debate in either house or for conducting or performing any other legislative activity that relates to the drafting of bills and other legislative measures, including amendments to such bills or measures, and to the rendering of assistance or information to constituents on their personal and private matters that are not publicly known. In addition, no staff members of the general assembly will be questioned in any other place for conducting or performing any duties or functions directly related to such legislative activity when it is conducted or performed at the direction of members of the general assembly.



§ 2-2-305. Legislative employees - compensation

The officers and employees of each house of the general assembly of the state of Colorado and their compensation shall be determined by joint resolution of both houses, and such officers and employees shall be appointed without regard to the state personnel system.



§ 2-2-306. Appointment - qualifications - duties

All such officers and employees, except as otherwise provided in this part 3, shall be selected by the house employing them, and they shall perform the duties usually performed by like officers and employees, and all other duties as may be required of them by the house employing them. All clerks provided for in this part 3 shall be assignable and all printing clerks shall be skilled and competent proofreaders.



§ 2-2-307. Compensation of members - reimbursement of expenses - repeal

(1) (a) (I) Commencing on the first day of the legislative session beginning in January of 1999, all members of the general assembly elected at the 1998 general election and thereafter through the 2016 general election, and members appointed to fill vacancies for unexpired terms of those members, shall receive as base compensation for their services the sum of thirty thousand dollars per annum, payable at the rate of two thousand five hundred dollars per month.

(II) This paragraph (a) is repealed, effective January 8, 2022.

(b) Commencing on the first day of the legislative session beginning in January of 2019, and the first day of each legislative session beginning in January each two years thereafter, all members of the general assembly whose terms commence on such day and members appointed to fill vacancies for unexpired terms of those members shall receive as an annual base compensation for their services an amount equal to twenty-five percent of the total annual salary paid as of such day to the judges of the county court in Class B counties, as defined in section 13-6-201, C.R.S. The base compensation shall be payable in twelve equal monthly amounts. The director of research of the legislative council appointed pursuant to section 2-3-304 (1), C.R.S., shall post the amount of the current annual base compensation payable to a member of the general assembly pursuant to this paragraph (b) on the website of the general assembly.

(1.5) Repealed.

(2) The compensation for the services of the members of the general assembly shall be adjusted as follows:

(a) If any member of the general assembly is absent for any purpose other than long-term illness approved by the president of the senate or the speaker of the house of representatives from two-thirds or more of the sessions of his or her respective house, two-thirds of the compensation allowed under this section shall be forfeited.

(b) If any member of the general assembly is absent for any purpose other than long-term illness approved by the president of the senate or the speaker of the house of representatives, from one-third or more, but less than two-thirds, of the sessions of his or her respective house, one-third of the compensation allowed under this section shall be forfeited.

(c) The presiding officer of each house shall certify the number of days for which each member of each respective house shall be compensated and the amount due each member or owing from each member within ten days after adjournment sine die. Such certification shall be submitted to the state controller.

(d) For purposes of this subsection (2), "session" means any regular meeting of either house of the general assembly in its respective chamber to consider the passage of legislation and any meeting of all committees of either house. No other meetings shall be considered sessions.

(3) (a) When the general assembly is in recess for more than three days or is not in session, in addition to the base compensation specified in subsection (1) of this section, the following members of the general assembly shall be entitled to the further sum of ninety-nine dollars per day for necessary attendance at meetings or functions or to legislative matters as follows:

(I) Any member who attends a meeting of the legislative council, committees established by the legislative council, interim committees authorized by law or by joint resolution of the two houses, or the committee on legal services;

(I.5) The chair of an interim committee authorized by law or by joint resolution, or the chair's designee, who attends a meeting of the legislative council, or the executive committee of the legislative council, at the request of the legislative council or the executive committee;

(II) Any member of the joint budget committee or the legislative audit committee who attends a meeting of the joint budget committee or legislative audit committee, or, with the approval of the chairperson, who attends a state function or a function at a state institution or state agency at which matters concerning the joint budget committee or the legislative audit committee are considered;

(III) The president of the senate, the speaker of the house of representatives, the senate and house majority and minority leaders for attendance to matters pertaining to the general assembly, whether such matters are at the capitol or elsewhere. In addition, the persons who have been chosen after a general election to serve as president, speaker, and majority and minority leaders for the next legislative biennium shall be entitled to the same compensation as is provided for current leaders under this subparagraph (III), so long as such new leaders are members of the current general assembly.

(IV) (A) Except as provided in sub-subparagraph (B) of this subparagraph (IV), any member of a committee of reference designated pursuant to section 2-3-1201 who attends a meeting of the committee of reference or who attends a meeting of the joint budget committee when it is considering matters for which the member's committee of reference has oversight responsibility, or, with the approval of the chairperson, who attends a state function or a function at a state institution or state agency at which matters concerning the committee are considered. The executive committee of the legislative council may establish guidelines for the payment of per diem to members of a committee of reference who attend meetings of the joint budget committee as allowed by this subparagraph (IV).

(B) If a member of the current general assembly is appointed when the general assembly is in recess for more than three days or is not in session to serve on a committee of reference for the next regular session of the general assembly, such member shall thereafter only be entitled to compensation pursuant to this subparagraph (IV) as a member of a committee of reference upon which the member has been appointed to serve during the next regular session of the general assembly and shall not be entitled to compensation pursuant to this subparagraph (IV) as a member of a committee of reference upon which the member served during the most recently completed regular session of the general assembly but upon which the member is not appointed to serve during the next regular session of the general assembly.

(C) For purposes of this subparagraph (IV), "member" includes an appointee to a committee of reference designated by the appointing authority as provided by the applicable rules of the house of representatives and senate respectively prior to the convening of the general assembly at which such member is to serve, whether such appointee is a member of the then current general assembly or member-elect of the next general assembly, or both.

(V) With the prior approval of the executive committee of the legislative council, any member of a committee of reference who attends a meeting of the committee of reference when it is considering matters for which the committee of reference has oversight responsibility.

(b) Any member of the general assembly who is entitled to compensation pursuant to paragraph (a) of this subsection (3) shall also be entitled to reimbursement for all actual and necessary travel and subsistence expenses to be paid after such expenses are incurred. Mileage rates shall not exceed those authorized for the executive department.

(c) The requirements of subsections (2) and (4) of this section are applicable to all claims for compensation and reimbursement under this section.

(4) (a) Prior to incurring any expenses for which reimbursement may be claimed, other than those incurred under subsection (3) of this section, a member of the house of representatives shall obtain the approval of the speaker of the house of representatives and a senator shall obtain the approval of the majority leader of the senate. Vouchers for the payment of such expenses of members of the house of representatives shall be approved by the speaker of the house of representatives, and vouchers for the payment of such expenses of senators shall be approved by the majority leader of the senate.

(b) The director of research of the legislative council shall approve payroll vouchers and vouchers for per diem payments incurred in connection with attendance by members of both houses at meetings of the statutory committees listed under article 3 of this title, a committee of any such agency, any interim committee authorized by law, by joint resolution, or by resolution of either house, or any committee of reference described in subparagraph (V) of paragraph (a) of subsection (3) of this section.

(c) Prior approval of expenses incurred by members of any legislative committee created by law in connection with the activities of any national or regional organization in which Colorado officially participates shall be obtained from the chairperson of the appropriate committee.

(5) (a) Members of the general assembly shall be entitled to reimbursement for all actual and necessary travel expenses incurred for vehicle travel while attending to legislative business, which expenses are not otherwise paid or reimbursed under any other provision of this part 3. Mileage rates shall not exceed those authorized for the executive department.

(b) With the approval of the executive committee of the legislative council, members of the general assembly shall be entitled to reimbursement for all actual and necessary expenses incurred due to extraordinary or unforeseen circumstances related to the legislative business of the member.

(c) The executive committee of the legislative council may establish guidelines regarding reimbursements and substantiation requirements for actual and necessary travel expenses incurred by members of the general assembly.



§ 2-2-308. Officers and employees - cessation of pay - when - exceptions

(1) The compensation of officers and employees of each house of the general assembly shall cease upon final adjournment of each session, but prior to final adjournment of a session, each house may designate by resolution such officers and employees as are necessary to complete the clerical work and records of the proceedings of such session and fix their terms of service. Also, prior to adjournment of a session to a day certain, the general assembly may terminate by joint resolution the compensation of its officers and employees during such period of adjournment, but each house may designate by resolution such officers and employees as are necessary to complete, to the extent possible during such period of adjournment, the clerical work and records of the proceedings of such session and fix their terms of service.

(2) The presiding officer of either house is hereby authorized to recall such officers or employees of his house as may be required to render clerical or other services to committees of his house or joint committees of both houses meeting between sessions of the general assembly.



§ 2-2-309. Method of payment

(1) The presiding officer of each house shall certify at such times as may be necessary during each session and thereafter the number of days of service rendered by each officer and employee of his respective house and the amount payable for such service, and the state controller, upon receipt of such certification, shall issue vouchers and draw warrants for the compensation due each officer and employee, without certification from the state personnel director, and the state treasurer shall pay the same out of the moneys appropriated for the purpose.

(2) Upon receipt of the certification required by section 2-2-307 (2)(c), the controller shall issue vouchers and draw warrants for the compensation due each member. Such compensation shall be adjusted in accordance with the provisions of section 2-2-307 (2) and (4). In the event such certification evidences an overpayment to a member for compensation during the session, the controller shall cause a statement of deficiency to be issued for the recovery of such funds previously disbursed to the member. Any such statement of deficiency shall be enforceable as a debt to the state of Colorado and may be enforced in the appropriate court by the attorney general.

(3) The controller, upon taking official notice of the existing membership of the general assembly, shall issue vouchers and draw warrants for the monthly and semimonthly per diem compensation and for the reimbursement of expenses and travel authorized by section 2-2-307.



§ 2-2-310. Senate and house journals published

The speaker of the house of representatives and the president of the senate shall have copies of each of the journals of their respective houses published as soon as practicable after the adjournment of each session of the general assembly. The journals covering regular sessions and special sessions may be combined in a single volume for this purpose. The chief clerk of the house of representatives and the secretary of the senate shall, as soon as possible after adjournment of any session of the general assembly, deliver to the state archives the original journals of their respective houses. They shall also deliver to the printer a complete and accurate copy of the same, indexed and ready for printing, and also a brief index of all bills, resolutions, and memorials introduced in each of their respective houses during the session. The speaker of the house of representatives and the president of the senate shall certify the correctness of the published copies of said journals, which certificates shall be included in and made a part of such publications. Said journals, when printed and certified, together with all former printed volumes of house and senate journals of preceding sessions of general assemblies of the state of Colorado, published by authority of the state of Colorado, shall be taken and held as prima facie evidence of the originals thereof.



§ 2-2-311. Disposition of journals

(1) The secretary of the senate and the chief clerk of the house of representatives shall deliver one copy of each of the published journals to the supreme court library and twenty-two copies to the Colorado state library for delivery to twenty designated Colorado state documents depositories; except that, if the state library supplies microfiche copies of the published journals to the state documents depositories, only four copies of the published journals shall be delivered.

(2) The secretary of the senate and the chief clerk of the house of representatives shall send a joint written notice to each county clerk and recorder in the state that the published journals are available. If the county clerk and recorder of any county wishes to receive one copy of each of the published journals, he shall so notify the secretary of the senate and the chief clerk of the house of representatives, and a copy of each shall be delivered to him. If any county law library in the state requests a copy of each of the published journals from the secretary of the senate and chief clerk of the house of representatives, said copies shall be delivered to such library.

(3) The secretary of the senate and the chief clerk of the house of representatives shall retain sufficient copies of the published journals for other official uses and for those legislators who request them.

(4) The notification and response required in subsections (2) and (3) of this section shall be in a timely manner such that compliance with the legislative printing contract for senate and house journals can be met.



§ 2-2-312. Cost of publication

The cost of the publication of said journals shall be paid out of any moneys available and appropriated for the payment of the incidental and contingent expenses of the general assembly.



§ 2-2-313. Witnesses - attendance before assembly

The general assembly, or either house thereof, by resolution or otherwise, as it deems best, may prescribe the conditions under which and the manner in which a witness may be summoned to attend, with or without documents in his possession or under his control, before any committee of said general assembly or of either house thereof.



§ 2-2-314. Violation - penalty

Any person who fails or refuses to obey any such summons so issued is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 2-2-315. Member may administer oath

The chairman of any committee appointed by either house of the general assembly of this state or any chairman of any joint committee appointed by the two houses of the general assembly is authorized to administer oaths and affirmations to witnesses, touching any matter or thing which may be under the consideration or investigation of the committee.



§ 2-2-316. Legislative declaration - travel by members - during adjournment

Considering the greatly improved highways and airways of this state which permit greater mobility with less cost in money and time, considering the increasing length of legislative sessions, the increasing complexity and importance of the problems presented, and the benefits to be derived from frequent contact between legislator and constituents, and considering the desirability of preserving the concept of part-time citizen-legislators and, therefore, the need to allow them a reasonable opportunity to attend to their own personal, family, and business affairs even during sessions of the general assembly, it is hereby declared to be necessary, within the meaning of the state constitution and in the best interests of the general assembly and the state of Colorado, that members of the senate and house of representatives travel to their homes or other locations within their districts and back to the capitol during sessions of the general assembly when the house to which they belong is in adjournment for periods not exceeding seventy-two hours.



§ 2-2-317. Expense, subsistence, and travel allowance - definition

(1) (a) Except as provided in paragraph (b) of this subsection (1), each member of the general assembly shall be entitled to receive up to forty-five dollars per legislative day for expenses incurred during the sessions of the general assembly. Such allowance shall be considered as salary pursuant to section 24-51-101 (42), C.R.S. Each member of the general assembly who is serving on July 1, 1997, and who is entitled to such allowance may elect to have all of such allowance that was paid to the member during the period from January 1, 1992, through May 31, 1994, be considered salary pursuant to section 24-51-101 (42), C.R.S., subject to the following conditions:

(I) Payment shall be received by the public employees' retirement association of the amount of member contributions from the member and employer contributions from the employer on the allowance that was paid during the period, with appropriate interest calculated by the association;

(II) The election shall be made no later than December 31, 1997; and

(III) Payment of the total amount required, through a lump sum or through installments, shall be received by the public employees' retirement association on or before December 31, 1998.

(b) (I) Repealed.

(II) In lieu of the expenses allowed in paragraph (a) of this subsection (1), if a member does not reside in the Denver metropolitan area, which area shall be designated in guidelines established by the executive committee of legislative council, the member shall be entitled to receive per legislative day for expenses incurred during the sessions of the general assembly up to an amount equal to eighty-five percent of the federal per diem rate for the city and county of Denver, rounded up to the nearest whole dollar, as determined by the United States general services administration, or such succeeding entity, as of October 1 of the calendar year immediately preceding the fiscal year in which the per diem rate is to be used.

(c) (I) Repealed.

(II) The per diem lodging and expense allowances of the general assembly as fixed by subparagraph (II) of paragraph (b) of this subsection (1) shall apply to regular or special sessions of the general assembly subsequent to July 1, 2012.

(d) The general assembly may provide by joint resolution for the suspension on a temporary basis of the normal per diem lodging and expense allowance, or any portion thereof, during that period when the general assembly is in recess for more than three days.

(e) Nothing in this section shall preclude a member of the general assembly from declining to accept all or part of the per diem lodging and expense allowance authorized by this subsection (1).

(2) (a) Each member of the general assembly who is entitled to claim a per diem lodging and expense allowance pursuant to paragraph (a) of subsection (1) of this section shall also be entitled to receive travel expenses to such member's home and back to the capitol for each legislative day of actual attendance.

(b) Each member of the general assembly who is entitled to claim an expense per diem pursuant to paragraph (b) of subsection (1) of this section shall also be entitled to receive travel expenses to any location within such member's district and back to Denver once each week, pursuant to section 2-2-316.

(c) The executive committee of the legislative council may establish guidelines regarding reimbursements and substantiation requirements for actual and necessary travel expenses incurred by members of the general assembly.

(3) For purposes of this section, "legislative day" means any day during the legislative session, including legal holidays, primary election days, and Saturdays and Sundays.



§ 2-2-318. Members to be reimbursed for expenses

Each member of the general assembly shall be reimbursed for expenses actually incurred pursuant to sections 2-2-316 and 2-2-317. In auditing any mileage claim of members of the general assembly, the controller is authorized to accept without further substantiating evidence the expense voucher duly signed by the member if the mileage in such claim does not exceed the authorized rate at which employees of the executive branch are reimbursed. In addition, he may accept without such further evidence the member's certification as to the number of days of actual attendance under section 2-2-317 (1) or, in lieu thereof, the member's certification as to the number of days of actual occupancy under section 2-2-317 (2).



§ 2-2-319. Sections 2-2-316 to 2-2-319 provide no increase in compensation or mileage

The general assembly declares that the provisions of sections 2-2-316 to 2-2-319 relate not to compensation but to the necessity of certain traveling expenses and that the purpose is neither to increase compensation nor mileage.



§ 2-2-320. Legislative department contracts - approval

(1) Any contract to which the house of representatives or the senate is a party shall be approved by the speaker of the house of representatives or the president of the senate, as the case may be. Whenever the house of representatives and the senate are parties to the same contract, both the speaker of the house of representatives and the president of the senate shall approve the contract. Any contract to which the legislative council, the office of legislative legal services, the joint budget committee, the office of the state auditor, or the commission on uniform state laws is a party shall be approved by the chair or vice-chair of the governing committee of such agency, as the case may be.

(2) (a) For legislative department contracts subject to section 29 of article V of the state constitution, the attorney general shall approve all such legislative department contracts as to form, and the controller shall approve such contracts in accordance with section 24-30-202, C.R.S.

(b) The director of the office of legislative legal services or the director's designee shall approve all legislative department contracts not subject to section 29 of article V of the state constitution. No approval by the controller or any assistant designated by the controller shall be required for the validity of any contract entered into and approved under this paragraph (b). The controller shall issue payment for expenditures for legislative department contracts approved in accordance with this paragraph (b) as set forth in section 24-30-202, C.R.S. Notwithstanding the legislative department's exemption from the fiscal rules pursuant to section 24-2-101, C.R.S., the office of legislative legal services shall consider the fiscal rules as guidelines for legislative department contracts approved under this paragraph (b) and may consult with the controller or attorney general, or both, when drafting legislative department contracts.



§ 2-2-321. Designation and assignment of space in capitol buildings group and on the grounds thereof

(1) (a) The general assembly, by joint resolution, shall designate and assign such space in the capitol building (except for space on the first floor, which shall be designated and assigned by the executive department for the use of elected officials) and on the grounds surrounding the capitol which is necessary for the use of the legislative department, including, but not limited to, parking space on the grounds and streets surrounding the capitol building, all areas of the subbasement of the capitol building, and access to all tunnels providing access to the subbasements of the capitol building, the legislative services building, and the state office building at 1525 Sherman street.

(b) Notwithstanding any law, rule, or provision of any tenant handbook for the capitol complex facilities to the contrary, the executive committee of the legislative council created in section 2-3-301 (1) may grant any member or employee of the general assembly access to any or all of the tunnels providing access to the subbasements of the capitol building, the legislative services building, and the state office building at 1525 Sherman street unless, after consultation with the department of personnel and the Colorado state patrol, the executive committee determines that denial of access is necessary to address immediate concerns about building security and occupant protection.

(c) Notwithstanding any law or rule to the contrary, after the attorney general and the staff of the attorney general vacate the state office building at 1525 Sherman street, the department of personnel shall designate parking space in the state parking lot at Lincoln street and east Colfax avenue to the general assembly based upon approximately the same proportion as the proportion of space in the state office building at 1525 Sherman street designated and assigned by the general assembly to the total amount of space in that state office building. The general assembly, by joint resolution, shall assign parking space allocated to the general assembly pursuant to this paragraph (c).

(2) (a) In addition, the general assembly shall designate and assign such space in the legislative services building at Fourteenth avenue and Sherman street, including, but not limited to, all areas of the subbasement of the legislative services building, and on no more than two floors of the state office building at 1525 Sherman street after the attorney general and the staff of the attorney general vacate said state office building and may provide for the furnishing and equipping thereof as may be necessary for the use of the legislative department.

(b) (I) If any of the space referred to in paragraph (a) of this subsection (2) is assigned to the senate or house of representatives, the executive committee of the legislative council created in section 2-3-301 (1) shall determine the allocation of the space between the two houses.

(II) Any space allocated to the senate shall be assigned by the president of the senate and the majority and minority leaders of the senate in an equitable manner among the major political parties with which members of the senate are affiliated.

(III) Any space allocated to the house of representatives shall be assigned by the speaker of the house of representatives and the majority and minority leaders of the house of representatives in an equitable manner among the major political parties with which members of the house of representatives are affiliated.



§ 2-2-322. Fiscal notes

(1) The general assembly shall provide by rule for legislative service agency review of the fiscal impact of legislative measures.

(2) The general assembly shall provide by rule, as recommended by the executive committee of legislative council, for legislative service agency review of the fiscal impact of legislative measures which include the creation or increase of any fee collected by a state agency. The fiscal information on such measures shall include the average amount of such fee collected annually by such agency from each individual, family, or business, whichever is applicable, paying such fee and a projection of the average amount of such fee that will be collected from each individual, family, or business subsequent to the creation of or increase in such fee.

(2.5) If a legislative measure creates a new criminal offense, increases or decreases the crime classification of an existing criminal offense, or changes an element of an existing offense that creates a new factual basis for the offense, the fiscal note shall include the following:

(a) A description of the elements of the proposed new crime or a description of the new, amended, or additional elements of an existing crime;

(b) An analysis of whether the new crime, or changes to an existing crime, may be charged under current Colorado law;

(c) A comparison of the proposed crime classification to similar types of offenses;

(d) An analysis of the current and anticipated future prevalence of the behavior that the proposed new crime, or changes to an existing crime, intends to address; and

(e) A description of gender and minority data as it relates to the general Colorado population and available data on gender and minority offender and crime victims populations potentially affected by the proposed measure.

(3) (a) Each state department, agency, or institution shall cooperate with and provide information on the fiscal impact of a legislative measure in the manner requested by the staff of the legislative council for consideration by the staff in connection with the preparation of a fiscal note for the measure.

(b) The state department, agency, or institution shall substantiate the calculation of the fiscal impact of the legislative measure in its response to a request for information made pursuant to paragraph (a) of this subsection (3) by providing any documentation that clearly identifies any assumptions supporting that calculation and a narrative discussion of the justification for any increase or decrease in workload.

(c) The state department, agency, or institution shall meet the deadlines established by the staff of the legislative council for providing a response to a request for information made pursuant to paragraph (a) of this subsection (3) or shall specify the need for additional time to provide the response. If additional time is required to respond to the request for information, the staff of the legislative council shall set a reasonable time for providing the information.

(d) (I) The state department, agency, or institution shall not modify the amount of the fiscal impact that was originally calculated for a legislative measure after the staff of the legislative council has released and made public the fiscal note for such measure unless:

(A) The measure has been amended;

(B) There is newly discovered information that was previously unavailable that warrants modification of the original calculation and narrative submitted by the state department, agency, or institution; or

(C) Technical errors are discovered that warrant modification of the original calculation and narrative submitted by the state department, agency, or institution.

(II) Information supporting a modification to the fiscal impact shall be submitted in the manner requested by the staff of the legislative council by the head of the state department, agency, or institution.

(4) In addition to any other requirement under this section or in the legislative rules for legislative service agency review of the fiscal impact of legislative measures, the general assembly shall also provide for legislative service agency review of the fiscal impact of legislative measures considered by committees of the general assembly meeting during the legislative interim. For each interim, the deadlines and guidelines adopted prior to each interim by the executive committee of the legislative council for requesting and finalizing interim committee bills must allow for sufficient time between the public release of the fiscal note for a particular measure by the staff of the legislative council and the final vote by the applicable legislative interim committee so that members of the committee are able to consider the fiscal note in voting on the measure. For each interim, the specific dates by which these requirements will be satisfied must be specified in the applicable set of deadlines and guidelines for that interim. Except as otherwise provided in this subsection (4), all other requirements governing legislative service agency review of the fiscal impact of legislative measures considered during regular legislative sessions that are specified in this section or in the legislative rules also govern the requirements of this subsection (4).



§ 2-2-323. Service of process on the general assembly - legislative declaration

(1) The general assembly hereby declares that the provisions of the Colorado rules of civil procedure which govern the service of process on the state, on officers, agents, or employees of the state, and on departments and agencies of the state do not expressly address service on the general assembly; that such rules require delivery of a copy of any process to the attorney general, even though by statute the attorney general does not represent the general assembly; that confusion has existed about how the general assembly should be served; and that clarification of the procedure for serving the general assembly would be beneficial for all parties who may become involved in future litigation.

(2) Service of process on the general assembly as an entity shall be upon the chief clerk of the house of representatives and the secretary of the senate. The provisions of the Colorado rules of civil procedure concerning service of process, including the contents of the summons, by whom process may be served, and the manner of proof of service, shall continue to apply to service of process on the general assembly.

(3) As quickly as possible after service of process on the general assembly, the chief clerk of the house of representatives shall notify the speaker of the house and the minority leader of the house, and the secretary of the senate shall notify the president of the senate and the minority leader of the senate, concerning such service.



§ 2-2-325. Legislative appointees - boards and commissions - other governmental bodies

Unless otherwise provided by law, appointments or reappointments of persons to a board, commission, committee, council, panel, or authority by the speaker of the house of representatives, the president of the senate, the majority leader of the house of representatives, the majority leader of the senate, the minority leader of the house of representatives, or the minority leader of the senate shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments or reappointments shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members appointed or reappointed by the speaker, the president, the majority leader of the house of representatives, the majority leader of the senate, the minority leader of the house of representatives, or the minority leader of the senate shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.



§ 2-2-326. Compensation and expenses for members appointed to and serving on state entities - definition

(1) Notwithstanding any law to the contrary:

(a) While appointed to any state entity and serving on any state entity during regular and special sessions of the general assembly, in addition to the base compensation specified in section 2-2-307 (1), current members of the general assembly are entitled to receive only the per diem lodging and expense allowances and the travel expenses authorized by section 2-2-317; and

(b) While appointed to and serving on any state entity when the general assembly is in recess for more than three days or is not in session, in addition to the base compensation specified in section 2-2-307 (1), current members of the general assembly are entitled to receive the amount specified in section 2-2-307 (3)(a) for necessary attendance at meetings of the state entity and reimbursement for all actual and necessary travel and subsistence expenses incurred in connection with attendance at meetings of the state entity. Mileage rates shall not exceed those authorized for the executive department. All compensation paid and reimbursements made pursuant to this paragraph (b) shall be paid from appropriations made to the legislative department.

(2) For purposes of this section, "state entity" means any board, commission, committee, task force, authority, enterprise, council, working group, review team, or other entity created or authorized by statute on which current members of the general assembly are statutorily required to be appointed to serve; except that "state entity" does not include the Colorado commission on uniform state laws created in section 2-3-601 (1) or the education commission of the states created pursuant to section 24-60-1201, C.R.S.






Part 4 - Interference With the Legislative Process

§ 2-2-401. Legislative declaration

The general assembly finds and declares that in addition to the protections against interference with the legislative process afforded by the provisions of sections 18-4-401, 18-4-501, 18-8-102, 18-8-306, and 18-9-110, C.R.S., there is a need for legislation under which appropriate action may be taken to prevent the commission of acts prohibited under said sections.



§ 2-2-402. Chief security officers

(1) Each house of the general assembly may appoint a chief security officer to ensure the orderly operation of each house and committees thereof. Such chief security officers shall perform the duties of the house employing them and shall be under the direction of one or more members or officers of such house as may be designated in the rules of each house.

(2) Such chief security officers are hereby designated to be peace officers and shall have jurisdiction to act as such in the performance of their duties anywhere within the state.

(3) Each house may adopt rules regarding the organization, supervision, and operations of its security staff, prescribing the qualifications, training, and duties of its security officers and all other matters relating to the performance of their responsibilities.



§ 2-2-403. Indemnification of members, officers, and employees of the general assembly

(1) The state shall save harmless and indemnify all members, officers, and employees of the general assembly, either house thereof, or committees of the general assembly or either house thereof from financial loss arising out of any claim, demand, suit, or judgment by reason of alleged negligence or other act by such member, officer, or employee, as long as such member, officer, or employee at the time damages were sustained was performing duties relating to the maintenance of order in connection with the operation of the general assembly, either house thereof, or any committee of the general assembly or either house thereof, or involving the security, health, or safety of any member, officer, or employee of the general assembly, either house or a committee thereof, or the general public, and as long as such damage did not result from the willful and wrongful act or gross negligence of such member, officer, or employee; except that such member, officer, or employee shall, within five days after the time he is served with any summons, complaint, process, notice, demand, or pleading, deliver the original or a copy thereof to the attorney general.

(2) Upon such delivery the attorney general may assume control of the representation of such member, officer, or employee. Such member, officer, or employee shall cooperate fully with the attorney general's defense.

(3) This section shall not in any way impair, limit, or modify the rights or obligations of any insurer under any policy of insurance.

(4) The benefits of this section shall inure only to such members, officers, and employees and shall not enlarge or diminish the rights of any other party.



§ 2-2-404. Legislative rules

(1) The senate and the house of representatives shall each have the power to adopt rules or joint rules, or both, for the orderly conduct of their affairs and to preserve and protect the health, safety, and welfare of their members, officers, and employees in the performance of their official duties, as well as that of the general public in connection therewith, and to preserve and protect property and records under the jurisdiction of the general assembly or either house thereof, consistent with public convenience, the public's rights of freedom of expression and to peaceably assemble and petition government, and the established democratic concepts of the openness of the legislative process.

(1.5) Repealed.

(2) In lieu of or in addition to the adoption of such rules, the senate and the house of representatives may each, by rule, authorize its presiding officer to promulgate regulations for any or all such purposes.

(3) Rules or regulations may be adopted with respect to the following matters, among others, without limitation by reason of such specification:

(a) Regulating admission to the legislative chambers, galleries, lobbies, offices, and other areas of the buildings wherein they are located which provide access thereto;

(b) Limiting the size of groups of persons permitted within such areas, for reasons of health and safety and in case of fire or other emergency;

(c) Prohibiting or restricting the bringing of signs, banners, placards, or other display materials into any such areas, or possessing them therein, without proper authorization;

(d) Prohibiting or restricting the bringing of radio or television equipment, recording equipment, sound-making or amplifying equipment, and photographic equipment into any such areas, or possessing them therein, without proper authorization;

(e) Prohibiting or restricting the bringing of packages, bags, baggage, or briefcases into any such areas, or possessing them therein, without proper authorization;

(f) Establishing rules of conduct for visitors to the galleries;

(g) Authorizing the clearing of the public from the chambers, lobbies, and galleries or from any room in which a public legislative hearing or meeting is being conducted in the event of any disturbance therein which disrupts legislative proceedings or endangers any member, officer, or employee of the general assembly or the general public, or where reasonable grounds exist for believing that such a disturbance or danger may occur; except that duly accredited representatives of the news media not participating in any such disturbance shall be permitted to remain therein. The closing of such areas to the public shall continue only so long as necessary to avoid disruption of the legislative proceedings or to preserve and protect the safety of the members, officers, or employees of the general assembly or the general public.

(h) Authorizing the construction of safety barriers and other protective measures for the galleries and other areas under the jurisdiction of the general assembly and the acquisition of security equipment, all within the funds made available therefor;

(i) Protecting the records and property of the general assembly from unlawful damage or destruction;

(j) Any and all other matters which may be necessary or appropriate to the orderly conduct of the affairs of the general assembly and the protection of the health, safety, and welfare of the members, officers, and employees of the general assembly and the general public in connection therewith.

(4) In lieu of or in addition to the adoption of separate rules, the senate and the house of representatives may adopt joint rules applicable to both houses.

(5) In lieu of or in addition to the promulgation of separate regulations, the senate and the house of representatives may promulgate joint regulations applicable to both houses.

(6) All such rules of the senate and the house of representatives or either house and regulations of the senate and the house of representatives shall be filed in the offices of the clerks thereof, and a copy of such rules and regulations shall be made available to any person upon request, without charge.

(7) Such rules and regulations shall have the force and effect of law. Any person who willfully violates any such rule or regulation is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars, or by imprisonment in the county jail for not more than thirty days, or by both such fine and imprisonment.



§ 2-2-405. Injunctions

If the presiding officer of either the senate or the house of representatives has reasonable grounds for believing that any person is then committing an unlawful act, or is about to do so, which is interfering with or will interfere with any proceedings or other business of the general assembly, either house thereof, or any committee of the general assembly or either house thereof, he may seek injunctive relief in accordance with the Colorado rules of civil procedure.



§ 2-2-406. Contempt of either house

(1) The senate and the house of representatives may each punish by imprisonment not extending beyond the same session of the general assembly, as and for a contempt, disorderly conduct of its members, officers, employees, or others committed in the immediate view of the senate or the house of representatives and tending to interrupt its proceedings. Imprisonment for contempt shall be effected by a warrant in the name of the people of the state, signed by the presiding officer of the house in which the contempt occurred, directed to the chief security officer of such house or the state police and ordering the apprehension of the contemnor and the delivery of him to the sheriff of the county in which the alleged contempt occurred for detention by said sheriff in accordance with such warrant, subject to such bail as may be set by the district court of the county in which the alleged contempt occurred. A finding of contempt and imprisonment therefor shall not constitute a bar to any other proceeding, civil or criminal, for the same act.

(2) Notice of the proposed contempt citation shall be published in a resolution of the house in which the contempt occurred approved first by a majority of a committee and then of the house itself. If the contempt is committed before the house itself rather than a committee thereof, a resolution of the house itself shall be sufficient. Persons actually named in the resolution shall be either personally served or otherwise be given notice in the same manner as is provided by law and the Colorado rules of civil procedure for acquisition of jurisdiction over the person in civil actions. The notice shall include:

(a) A statement of the terms or substance of the offense which caused the citation to be issued;

(b) A statement of the time and place of the hearing before the committee which first passed the contempt resolution or before the house in which the contempt occurred, as the case may be. The person to be cited shall be required to show cause why he should not be found in contempt. The time and place for hearing shall allow reasonable time to give the person to be cited notice of the charges against him and to prepare an appropriate defense concerning them.

(3) The contempt hearing shall give the person to be cited an opportunity for an oral presentation before the committee or before the house in which the contempt occurred, whichever is holding the hearing, for submission of written arguments, and for the right to counsel at the hearing.

(4) A person to be cited shall be found in contempt and shall be punished therefor only after a majority of the committee which initiated the contempt proceeding finds, after notice and a hearing which satisfies the provisions of subsections (2) and (3) of this section, that the person cited has been proven beyond a reasonable doubt to have committed a contempt as defined in this section. The committee shall state in a report to the full house the reasons for its finding. If the full house affirms by a majority vote the finding of the committee, the cited person shall be held in contempt.

(5) If the contempt citation is initiated by the house itself because of a contempt committed before the house, the person to be cited shall be punished for contempt if the house itself finds, by a majority vote, after notice and a hearing which satisfies the provisions of subsections (2) and (3) of this section, that the person cited has been proven beyond a reasonable doubt to have committed a contempt as defined in this section.






Part 5 - Legislative Districts - Implementation of Commission Plan

§ 2-2-501. Number of members of general assembly - election from districts

The senate of the general assembly shall consist of thirty-five members and the house of representatives thereof shall consist of sixty-five members, with one member of the senate to be elected from each senatorial district and one member of the house of representatives to be elected from each representative district, as established in this part 5.



§ 2-2-502. Definitions

As used in this part 5:

(1) "Commission" means the Colorado reapportionment commission, created pursuant to section 48 of article V of the state constitution and appointed in 2011.

(2) "Major political party" means one of the two political parties whose candidate for governor at the last preceding gubernatorial election received the first and second greatest number of votes.



§ 2-2-503. Designation of senatorial districts to elect in 2012 and 2014

As a part of its preliminary and final reapportionment plans for state senatorial districts, the commission shall designate those senatorial districts in which state senators shall be elected at the general election to be held in November 2012, and every four years thereafter, and those senatorial districts in which state senators shall be elected at the general election to be held in November 2014, and every four years thereafter. Such designation of senatorial districts shall be filed with the secretary of state as a part of the approved reapportionment plan required to be filed by section 48 (1)(e) of article V of the state constitution.



§ 2-2-504. Holdover senators keep office - vacancies

(1) Nothing in this part 5 or in any reapportionment plan shall be construed to cause the removal of any senator from his or her office for the term for which the senator was elected, and each such senator shall serve the term for which he or she was elected.

(2) If any senator elected at the 2010 general election vacates his or her seat prior to the convening of the regular legislative session in 2013, such vacancy shall be filled from the district from which the senator was elected in accordance with section 1-12-203, C.R.S. If such vacancy occurs more than fifty-five days before the general election in 2012, there shall be an election at the general election in 2012 for the remainder of such senator's term from the senatorial district created by the commission. Nomination of candidates at such election shall be in accordance with article 4 of title 1, C.R.S.

(3) If any senator elected at the 2010 general election vacates his or her seat on or after the convening of the regular legislative session in 2013, such vacancy shall be filled from the senatorial district created by the commission in accordance with section 1-12-203, C.R.S.



§ 2-2-505. Maps of legislative districts

(1) Following the development of a preliminary plan, as required by section 48 (1)(e) of article V of the state constitution, and prior to the holding of public hearings on any preliminary plan, the commission may file with each county clerk and recorder and each county chairman of the two major political parties a copy of the preliminary reapportionment plan showing the proposed state senatorial and representative districts in which such county is located, together with a state outline map of legislative districts. A complete state plan may be provided to the state chairmen of the two major political parties.

(2) At the time of submission of a final reapportionment plan to the Colorado supreme court for its review and determination in accordance with section 48 (1)(e) of article V of the state constitution, the commission shall provide the supreme court with a copy of all maps showing the division of the state into legislative districts and necessary supportive evidence, pursuant to the supreme court rules adopted for such proceedings.

(3) As soon as possible after approval of a final plan by the Colorado supreme court, the commission shall prepare and file with the secretary of state copies of census maps showing thereon each legislative district and a description of each district in terms of official census units. The commission shall also file with the county clerk and recorder in each county the necessary maps and descriptions of each legislative district which is located within the boundaries of such county.



§ 2-2-505.5. Presidential election years

Pursuant to section 1-3-102, C.R.S., in any year in which a presidential election will be held, a political party may decide to hold its precinct caucuses on the first Tuesday in February. Because 2012 is a presidential election year, political parties may hold precinct caucuses on February 7, 2012. To allow county clerks sufficient time to redraw precinct boundaries, pursuant to section 48 (1)(e) of article V of the state constitution, the Colorado supreme court is required to approve the commission's plan no later than fifty-five days before the precinct caucuses or by December 14, 2011. While this date shortens the timeline for the commission to complete its final plan, the general assembly urges the commission to complete its final plan and the supreme court to approve a final plan by this date.



§ 2-2-506. Precinct boundaries

(1) (a) Pursuant to the provisions of sections 1-5-101 and 1-5-102, C.R.S., the board of county commissioners of each county shall redraw the general election precincts in such county to ensure that no general election precinct is contained within more than one state representative, state senatorial, or congressional district.

(b) and (c) (Deleted by amendment, L. 94, p. 1623, § 9, effective May 31, 1994.)

(d) Not more than one week after such approval of precinct boundaries and in accordance with sections 1-5-101 and 1-5-102, C.R.S., the board of county commissioners shall file with the secretary of state a copy of the county precinct boundary map showing thereon the revised and reestablished general election precinct boundaries and the boundaries of any legislative or congressional district, if said county is divided into two or more state representative, state senatorial, or congressional districts.

(2) The board of county commissioners shall notify the county chairman of each of the two major political parties of any general election precinct boundaries revised and reestablished in accordance with the provisions of this section within five days after the establishment of precinct boundaries in accordance with the provisions of this section.



§ 2-2-507. Attachments and detachments

(1) If any area of the state is omitted from the reapportionment plan approved by the Colorado supreme court, inadvertently or by virtue of the complexities of the census materials used in the development of the plan, the secretary of state, upon discovery of such omission, shall determine to which senatorial or representative district the area should be assigned as follows:

(a) If the area is surrounded by a representative or senatorial district, the area shall be assigned to said district; and

(b) If the area is contiguous to two or more representative or senatorial districts, the area shall be assigned to the district that has the least population according to the latest national census.

(2) If any area of the state is included in two or more senatorial or representative districts in the reapportionment plan approved by the Colorado supreme court, inadvertently or by virtue of the complexities of the census materials used in the development of the plan, the secretary of state, upon discovery of such inclusion, shall detach said area from the senatorial or representative district or districts having the largest population and shall designate such area as being assigned to the district having the least population; except that, if such area is wholly surrounded by a senatorial or representative district and by inadvertence is also included in another district, the secretary of state shall assign such area to the district wholly surrounding such area, regardless of population.

(2.5) (a) If a county clerk and recorder discovers that a border between two senatorial or representative districts divides a residential parcel between the two districts and the clerk and recorder wishes to have the border moved, the clerk and recorder shall submit to the secretary of state documentation, satisfactory to the secretary of state, evidencing such division. If the secretary of state believes that the border should be moved, the secretary of state shall propose moving the border between the two districts to a visible feature normally relied upon by the United States census bureau such that the border:

(I) Does not split a residential parcel;

(II) Moves the remaining portion of the residential parcel into the least populated of the two districts; except that, if the border is a border between both senatorial and representative districts, the remaining portion of the residential parcel shall be moved into the least populated of the two representative districts;

(III) Would not result in a violation of section 46 or 47 of article V of the state constitution based upon the latest national census;

(IV) Minimizes the impact on the affected community for purposes of establishing polling locations; and

(V) Minimizes changes in distances from the reapportionment plan approved by the Colorado supreme court.

(b) If the secretary of state proposes moving any border pursuant to this subsection (2.5), the secretary of state shall describe any potential changes in populations of affected senatorial or representative districts, based on the latest national census, to the Colorado supreme court. If the supreme court determines that the assignments made by the secretary of state satisfy the criteria established in paragraph (a) of this subsection (2.5), the supreme court may approve said assignments. If the supreme court determines that the assignment does not satisfy the criteria established in paragraph (a) of this subsection (2.5), the supreme court shall deny the proposed assignment.

(3) Following the assignment of any area pursuant to the provisions of subsection (1) or (2) of this section, the secretary of state shall certify the population of such assigned area and any changes in populations of affected senatorial or representative districts, based on the latest national census, to the Colorado supreme court. If the supreme court determines that the assignments made by the secretary of state would not result in a violation of the population requirements of section 46 of article V of the state constitution, the supreme court shall approve said assignments. If the supreme court determines that the assignments would result in a violation of the population requirements of section 46 of article V of the state constitution, the supreme court shall certify a revised reapportionment plan to the secretary of state.



§ 2-2-508. Changes in county and municipal boundaries

Whenever the boundaries of a senatorial or representative district coincide with the boundaries of a county or municipality, and said county or municipal boundaries are changed by annexation or detachment, the boundaries of the senatorial or representative district shall remain the same until such time as a new reapportionment is made following a national census as provided in section 48 of article V of the state constitution.



§ 2-2-509. Published plan and records

(1) Upon submission of the reapportionment plan approved by the Colorado supreme court to the secretary of state, the commission shall provide all copies of the published plan and all commission records to the secretary of state.

(2) The secretary of state shall provide any candidate for legislative office or any Colorado citizen with a copy of a map showing the boundaries for any legislative district upon request. Individual district maps shall be provided to any resident of a legislative district without charge. A nominal charge may be determined and collected pursuant to section 24-21-104 (3), C.R.S., for copies of district maps for which an individual is not a resident.



§ 2-2-510. Commission meetings - open to public

Meetings of the commission shall be open to the public and shall be subject to the provisions of part 4 of article 6 of title 24, C.R.S.



§ 2-2-511. Applicability

This part 5 shall apply to the Colorado reapportionment commission appointed in 2011 and to state senatorial and state representative districts created by said commission.






Part 6 - Legislative Commission



Part 7 - Enactment of Laws Regarding Sentencing of Criminal Offenders

§ 2-2-701. General assembly - bills regarding the sentencing of criminal offenders - legislative intent - definition

(1) and (2) Repealed.

(3) On and after July 1, 1994, any bill which is introduced at any session of the general assembly which affects criminal sentencing and which may result in a net increase or a net decrease in periods of imprisonment in state correctional facilities shall be reviewed by the director of research of the legislative council for the purpose of providing information to the general assembly on the long-term fiscal impact which may result from the passage of the bill, including the increased capital construction costs, increased operating costs, and increased parole costs for the department of corrections for the first five fiscal years following the effective date of the bill. The division of criminal justice in the department of public safety in cooperation with the department of corrections shall annually provide incarceration and parole length of stay estimates to the director of research of the legislative council.

(4) For purposes of this part 7, "state correctional facilities" means any facility under the supervision of the department of corrections in which persons are or may be lawfully held in custody as a result of conviction of a crime and any prison facility operated by a county, city and county, or private corporation located in this state or another state; except that it does not include any local jail, multijurisdictional jail, or community corrections center.



§ 2-2-702. General assembly - bills regarding the sentencing of criminal offenders - required to be assigned to the appropriations committee of the house of introduction

On and after July 1, 1991, any bill which is introduced into either house of the general assembly which affects the sentencing of criminal offenders and which would result in a net increase in periods of imprisonment in state correctional facilities shall, as soon as such net increase is determined, in addition to the assignment or referral of such bill to any other legislative committee or committees, be assigned or referred to the appropriations committees of the house into which such bill is introduced.



§ 2-2-703. General assembly - bills which result in a net increase in periods of imprisonment in state correctional facilities - funding must be provided in the bill

On and after July 1, 1991, a bill may not be passed by the general assembly which would result in a net increase in periods of imprisonment in state correctional facilities unless, in such bill, there is an appropriation of money which is sufficient to cover any increased capital construction costs, any increased operating costs, and increased parole costs which are the result of such bill for the department of corrections in each of the first five years following the effective date of the bill. Money sufficient to cover such increased capital construction costs and increased operating costs for the first five fiscal years following the effective date of the bill must be estimated by the appropriations committee, and after consideration of such estimate the general assembly shall make a determination as to the amount of money sufficient to cover the costs, and such money must be appropriated in the bill in the form of a statutory appropriation from the general fund in the years affected. Any such bill which is passed on or after July 1, 1991, which is silent as to whether it is intended to be an exception to this section, shall not be deemed to be such an exception. Any bill which is enacted which is intended to be an exception to this section must expressly state such exception in such bill.






Part 8 - Plain Language in State Laws

§ 2-2-801. Plain language requirement in state laws

Any person, including members of the general assembly and employees of each house of the general assembly, the office of legislative legal services, the legislative council staff, and the staff of the joint budget committee, shall ensure that, to the extent possible, all bills and amendments to bills prepared or proposed by such person are written in plain, nontechnical language and in a clear and coherent manner using words with common and everyday meaning which are understandable to the average reader. Enactment of a bill by the general assembly shall create a presumption that such bill conforms to this section.



§ 2-2-802. People first language in state laws

(1) On or after August 11, 2010, all new or amended statutes that refer to persons with disabilities must:

(a) Avoid language that:

(I) Implies that a person as a whole is disabled, such as the "mentally ill" or the "learning disabled"; or

(II) Equates persons with their condition, such as "epileptics", "autistics", or "quadriplegics";

(b) Replace disrespectful language by referring to persons with disabilities as persons first. Examples of people first language include, but are not limited to, the following: Persons with disabilities, persons with developmental and intellectual disabilities, persons with behavioral or mental health disorders, and persons with autism.

(c) Replace disrespectful, insensitive, or outdated terms such as "mental retardation" with people first language such as "people with developmental and intellectual disabilities".

(2) Violation of this section shall not be grounds to invalidate any new or amended statute; however, such statutes shall be amended to reflect the provisions of this section in any subsequent revision.

(3) Nothing in this section shall constitute a requirement to change the name of any department, agency, or program of the state or any political subdivision of the state.

(4) The revisor of statutes is authorized to change any disrespectful, insensitive, or outdated terms that appear in the Colorado Revised Statutes and to replace such terms with people first language in accordance with this section.






Part 9 - Census Data for Redistricting

§ 2-2-901. Population data for redistricting - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Section 44 of article V of the state constitution requires the general assembly to divide the state into congressional districts after each new apportionment of seats in the United States house of representatives, and a new apportionment occurs after each federal decennial census;

(b) Section 48 of article V of the state constitution requires that a reapportionment commission be appointed after each federal census to establish, revise, and alter the state senatorial and representative districts;

(c) These sections imply that the general assembly and the reapportionment commission must perform their constitutional duty to redraw the boundaries of congressional and state legislative districts using population data derived from the latest federal census, so that the equal population requirements of the federal and state constitutions can be satisfied;

(d) Federal officials have proposed using statistical sampling techniques to modify the traditional headcount of the population;

(e) The United States supreme court has held that the federal census act prohibits the use of statistically adjusted population data to apportion seats in the United States house of representatives among the states;

(f) Many have argued that statistically adjusted population data does not satisfy the requirement of the federal constitution for an "actual enumeration" of the population;

(g) There is no reason for congress to use one set of population data for apportionment of seats in congress and for state redistricting authorities to use a different set of data to redraw congressional and state legislative district boundaries, and the federal government would incur additional costs by furnishing two sets of data to the states;

(h) Using different population data for redistricting would subject the state of Colorado to the risk of litigation over the appropriate population figures, which form the very foundation of any congressional or state legislative redistricting plan;

(i) It is therefore necessary to establish the intent of the general assembly that the same population data be used in the congressional and state legislative redistricting processes as is used for purposes of apportioning seats in the United States house of representatives among the states.

(2) For purposes of redrawing the boundaries of congressional, state senatorial, and state representative districts after the federal census in the year 2010, the general assembly and the Colorado reapportionment commission shall use population data supplied by the United States bureau of the census that has been used to apportion the seats in the United States house of representatives among the states.






Part 10 - Legislative Interim Committee on Health Care Systems

§ 2-2-1001. (Repealed)

(2) This part 10 was added in 2002 and was not amended prior to its repeal in 2003. For the text of this part 10 prior to 2003, consult the 2002 Colorado Revised Statutes.






Part 11 - Legislative Interim Committee on Stimulating Economic Development Through Business Personal Property Tax Exemptions and Other Methods

§ 2-2-1101. (Repealed)

(2) This part 11 was added in 2004 and was not amended prior to its repeal in 2005. For the text of this part 11 prior to 2005, consult the 2004 Colorado Revised Statutes.






Part 12 - Post-Enactment Review of the Implementation of Bills

§ 2-2-1201. Accountability clauses - post-enactment review of implementation of bills by legislative service agencies - definitions - repeal

(1) In accordance with the provisions of this section, legislative service agencies shall conduct a post-enactment review of the implementation of any bill enacted during any legislative session, regular or special, commencing on and after January 1, 2006, that becomes law and that contains an accountability clause and a legislative declaration setting forth the desired results or benefits to be achieved by the bill, as intended by the general assembly, that shall be used by legislative services agencies in conducting a post-enactment review in accordance with this section and such other information that is necessary for the legislative service agencies to conduct such a post-enactment review.

(2) (a) In conducting a post-enactment review as required by subsection (1) of this section, legislative service agencies shall determine to the greatest extent possible:

(I) Whether the bill has been implemented, in whole or in part;

(II) If the bill has been implemented in whole or in part, how the bill has been implemented, including whether the bill has been implemented in the most efficient and cost-effective manner;

(III) If the bill has been implemented in part, the reasons why the bill has not been implemented in whole;

(IV) The extent to which the desired results or benefits of the bill, as specified in the legislative declaration of the bill, are being achieved;

(V) Whether there have been any unintended consequences or problems caused by the implementation of the bill;

(VI) Whether the implementation of the bill has been impeded by any existing state or federal statutes, rules, procedures, or practices;

(VII) Whether any administrative or statutory changes are necessary to improve the implementation of the bill;

(VIII) Whether the actual costs of implementing the bill have been within the estimated costs, if any, set forth in the fiscal note for the bill;

(IX) Whether any increase in state funding is necessary to improve the implementation of the bill; and

(X) Any other pertinent observation made by the legislative service agencies that relate to the implementation of the bill.

(b) If the legislative service agencies cannot determine any of the items specified in paragraph (a) of this subsection (2), in whole or in part, due to a lack of sufficient information set forth in the legislative declaration of the bill for which a post-enactment review is being conducted or due to any other ambiguity arising from the language of the bill, the legislative service agencies shall include a statement to that effect in their written findings reported in accordance with subsection (3) of this section.

(3) The legislative service agencies shall complete any post-enactment review of the implementation of a bill required pursuant to this section no later than one hundred eighty days after the two-year or five-year anniversary, as applicable, of the enactment of the bill. The legislative service agencies shall report their written findings resulting from any post-enactment review of the implementation of a bill to the speaker of the house of representatives, the president of the senate, the minority leaders of the house of representatives and senate, and the prime sponsors of the bill if they are still serving in the general assembly at the time the report is filed. The report shall be filed no later than sixty days after a post-enactment review is completed by the legislative service agencies and shall be a public record for purposes of article 72 of title 24, C.R.S.

(4) (a) Nothing in this section shall be construed to require the inclusion of an accountability clause and a legislative declaration in any bill.

(b) For purposes of this section, an accountability clause and a legislative declaration may be:

(I) Included in any bill introduced in the house of representatives or the senate at the request of the prime sponsor of the bill; or

(II) Added to any bill by amendment offered by any member of the general assembly and adopted during the legislative process in accordance with law and legislative procedures.

(5) Notwithstanding any other provision of law, all officers, departments, agencies, and offices of the state, or of any political subdivision of the state, that is responsible for or involved in the implementation of any bill that is subject to a post-enactment review pursuant to the provisions of this section shall cooperate with and provide all information that may be requested by legislative service agencies for purposes of conducting a post-enactment review pursuant to this section.

(6) The general assembly may adopt rules to implement accountability clauses and the post-enactment review of bills containing an accountability clause and a legislative declaration by legislative service agencies in accordance with the provisions of this section.

(7) For purposes of this section, unless the context otherwise requires:

(a) "Accountability clause" means a noncodified provision of a bill that directs legislative staff agencies to conduct a review of the implementation of the bill either two or five years, as specified in the provision, after the enactment of the bill.

(b) "Legislative service agencies" means the office of legislative legal services, legislative council staff, and staff of the joint budget committee.

(8) Repealed.






Part 13 - Youth Advisory Council

§ 2-2-1301. Short title

This part 13 shall be known and may be cited as the "Youth Advisory Council Act".



§ 2-2-1301.5. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Council" means the Colorado youth advisory council created in section 2-2-1302.

(2) "Designated organization" means the nonprofit or private organization designated by the legislative members of the council pursuant to section 2-2-1304 as the custodian of moneys donated to the council through the designated organization.

(3) "Fund" means the youth advisory council cash fund created pursuant to section 2-2-1306.



§ 2-2-1302. Colorado youth advisory council - creation - purpose

(1) There is hereby created in the legislative branch the Colorado youth advisory council to examine, evaluate, and discuss the issues, interests, and needs affecting Colorado youth now and in the future and to formally advise and make recommendations to elected officials regarding those issues. The issues may include, but need not be limited to:

(a) Education and skill development;

(b) Employment and economic opportunities and educational opportunities, including increased accessibility to opportunities for youth in rural communities;

(c) Access to state and local government services;

(d) The environment;

(e) Behavioral and physical health, including suicide prevention;

(f) Safe environments for youth, including preventing bullying;

(g) Substance abuse;

(h) Poverty; and

(i) Increased youth participation in state and local government.



§ 2-2-1303. Membership - selection - terms

(1) The council consists of forty-four members as follows:

(a) Four nonvoting legislative members, two of whom shall be members of the house of representatives and two of whom shall be members of the senate; and

(b) Thirty-five voting members representing each senate district in the state and five at-large members. The five at-large members must be selected to help ensure diversity on the council, with an express concern for adequate rural representation. Members described in this paragraph (b) must meet the following qualifications at the time of appointment:

(I) Be at least fourteen years of age but not older than nineteen years of age; and

(II) Be enrolled in and attending a Colorado junior high, middle, or high school, including an online or charter school or approved facility school as defined in section 22-2-402, C.R.S.; be participating in a nonpublic, home-based educational program; be participating in a high school equivalency examination program; or have obtained a high school diploma through successful completion of a high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S.

(2) (a) Nonlegislative council members shall be appointed as follows:

(I) and (II) (Deleted by amendment, L. 2013.)

(III) (A) On or before May 31, 2014, and on or before May 31 each year thereafter, the council members shall approve subsequent appointments to the council by a majority vote. A youth who meets the criteria set forth in subsection (1) of this section may apply to the council to be considered for participation in the council.

(B) The council shall utilize an application process to facilitate council appointments, including the content and availability of the application form, additional selection criteria, and an application review process.

(IV) Every effort shall be made to create a council that represents the diversity of the youth of the state.

(b) Legislative members of the council shall be appointed as follows:

(I) On or before December 15, 2014, and on or before December 15 every two years thereafter, the speaker and minority leader of the house of representatives shall each appoint one member from the house of representatives; and

(II) On or before December 15, 2014, and on or before December 15 every two years thereafter, the president and minority leader of the senate shall each appoint one member from the senate.

(3) Council members shall serve two-year terms and, if eligible, may be selected for a subsequent two-year term. In all cases, every effort shall be made to maintain or expand the diversity of the council.

(4) The council shall elect two co-chairs and two vice-chairs at its first meeting and annually thereafter. One of the co-chairs and one of the vice-chairs shall be legislative members, to be elected at the first council meeting after December 15. The other co-chair and the other vice-chair shall be nonlegislative members, to be elected at the first meeting following the annual May 31 appointment of new nonlegislative members. The co-chairs and vice-chairs shall serve for terms of one year. A vacancy on the council shall be filled through a vote of the members for the remainder of the unexpired term. Vacancies of nonlegislative members on the council shall be filled pursuant to the application process described in subparagraph (III) of paragraph (a) of subsection (2) of this section for biennial appointments. Vacancies of legislative members shall be filled by the appointing authority. Vacancies of nonlegislative members on the council who are not designated as at-large members shall be filled by a youth coming from the same senate district as the departing nonlegislative member.

(5) Subject to available appropriations, legislative members of the council shall be compensated for attendance at meetings of the council in the same manner as is provided in section 2-2-307 for legislative members attending meetings during the legislative interim. All expenditures incurred by the council shall be approved by the chair of the legislative council and paid for by vouchers and warrants drawn as provided by law from moneys allocated to the legislative council for legislative committees from appropriations made by the general assembly or from the youth advisory council cash fund created in section 2-2-1306.



§ 2-2-1304. Duties - meetings - community outreach - designation of organization to accept donations - authority to contract

(1) The council shall have the following duties and responsibilities:

(a) To work with any existing and appropriate local and state youth groups to identify the concerns and needs of youth in Colorado and to advise and make oral and written recommendations to members of the general assembly on proposed or pending legislation;

(b) To work with any existing and appropriate local and state youth groups to collect, analyze, and provide information on issues related to youth to the legislative committees, commissions, task forces, and state agencies and departments as appropriate;

(c) To consult with any existing local-level youth advisory councils for input and potential solutions on issues related to youth; and

(d) To set priorities and establish any committees that may be necessary to achieve the goals of the council.

(2) (a) Repealed.

(b) The council shall meet at least four times each year, with two meetings occurring during the regular legislative session and two meetings occurring after the regular legislative session has concluded. Additional meetings may be held at the discretion of the co-chairs of the council, subject to available moneys.

(c) All meetings of the council shall be open to the public.

(d) The council shall have the authority to develop rules, procedures, and a leadership structure for the council.

(3) The council shall utilize news outlets and publications, public awareness campaigns, and a website to develop and maintain regular communication concerning its activities with the youth of Colorado, the state of Colorado, and interested parties.

(4) (a) On or before September 1, 2013, and every third September 1 thereafter, the council shall, in conjunction with the director of the legislative council, use a request for proposal process to contract with and designate one or more nonprofit organizations to provide staffing and operational assistance and to serve as the custodian of moneys donated to the council through the designated organization. The designated organization shall not be the custodian of any moneys appropriated by the state and credited to the fund created in section 2-2-1306. The designated organization is authorized to expend any moneys it receives as is necessary for the operation of the council and may solicit and accept monetary and in-kind gifts, grants, and donations used to further the council's duties and responsibilities. Any such moneys donated or awarded to the designated organization for the benefit of the council are not subject to appropriation by the general assembly. Any such moneys obtained by the council or the designated organization and not in the fund that are unexpended and unencumbered at the time the council is dissolved shall be distributed according to appropriate federal and state laws governing nonprofit organizations. If a different nonprofit or private organization is subsequently designated as the custodian of donated moneys in accordance with this paragraph (a), any moneys that are unexpended and unencumbered at the time of the change in designation shall be promptly transferred by the previously designated organization to the newly designated organization.

(b) The designated organization, on behalf of the council, may provide or accept in-kind staff support from nonprofit agencies or private organizations, including itself, or may contract with outside entities for the purpose of providing staff support to assist the council in conducting its duties and responsibilities. Any staff support personnel provided by the designated organization or a nonprofit agency or private organization, either donated or engaged through a contract, shall not be considered employees of the council or the state.

(5) The council is authorized to contract with the designated organization or other nonprofit or private entities for the implementation of this part 13. Any contract entered into by the council shall be signed by the legislative co-chair of the council.



§ 2-2-1305. Reporting requirements

On or before April 30, 2014, and on or before April 30 each year thereafter, the council shall make joint reports to legislative committees of the senate and the house of representatives as appropriate. The reports shall include, at a minimum, a summary of the council's recommendations concerning key issues for youth for the current legislative session and a summary of the council's work during the previous legislative session and interim.



§ 2-2-1306. Youth advisory council cash fund - created - gifts, grants, and donations

There is hereby created in the state treasury the youth advisory council cash fund to provide for the direct and indirect costs associated with the implementation of this part 13, including but not limited to lodging, meeting fees, mileage and transportation costs, meals, meeting supplies, copy costs, computer-related costs, and any services for which the council contracts. The fund shall consist of any moneys appropriated by the general assembly to the fund and may also include gifts, grants, and donations obtained directly by the council pursuant to this section. The council is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this part 13. All private and public moneys received by the council through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the fund. The moneys in the fund shall be continuously appropriated for the direct and indirect costs associated with the implementation of this part 13. Any moneys in the fund not expended for the purposes of this part 13 may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 2-2-1307. Repeal of part

This part 13 is repealed, effective July 1, 2018. Prior to the repeal of this part 13, the council shall be reviewed as provided for in section 2-3-1203.






Part 14 - Economic Opportunity Poverty Reduction Task Force Act



Part 15 - Legislative Task Force on the Business Personal Property Tax



Part 16 - Legislative Department Cash Fund

§ 2-2-1601. Legislative department cash fund - redistricting account - creation - definition

(1) (a) There is hereby created in the state treasury the legislative department cash fund. Except as otherwise provided in paragraph (b) of this subsection (1), the fund shall be comprised of such moneys that the general assembly, the house of representatives, the senate, or any legislative service agency accepts as gifts, grants, or donations, collects or otherwise receives from private and public sources, and any other moneys appropriated or transferred to the fund.

(b) Moneys collected or received from the following sources shall not be credited to the fund:

(I) Any moneys generated from the sale of bill boxes, legislative directories, and publications and other services provided by the print shop;

(II) Any moneys received from various departments for audits and studies;

(III) Any moneys received as payment of costs and fees pursuant to section 2-5-118 (2) or (2.5); and

(IV) Any moneys generated from the sale of publications and memorabilia relating to the state capitol building pursuant to section 24-82-108 (3)(f)(I), C.R.S.

(c) All interest earned on the investment of moneys in the fund shall be credited to the fund. Any moneys credited to the fund and unexpended at the end of any given fiscal year shall remain in the fund and shall not revert to the general fund.

(2) Except for moneys in the redistricting account created pursuant to subsection (2.5) of this section, moneys in the legislative department cash fund are continuously appropriated to the executive committee of the legislative council to pay for expenses of the legislative department of the state of Colorado. Moneys in the fund shall be expended consistent with any terms and conditions imposed as a condition of receiving such moneys as gifts, grants, or donations.

(2.5) There is hereby created in the legislative department cash fund the redistricting account, referred to in this subsection (2.5) as the "account". The account shall be comprised of any moneys appropriated or transferred to the account and any moneys received by the Colorado reapportionment commission, created pursuant to section 48 of article V of the state constitution, or the legislative council related to redistricting. Moneys in the account are continuously appropriated to the reapportionment commission and to the legislative council staff to pay for the expense of redistricting the congressional and state legislative districts in the state and to the general assembly to pay the expenses related to a special session for congressional redistricting. All interest earned on the investment of moneys in the account shall be credited to the account. Any moneys credited to the account and unexpended at the end of any given fiscal year shall remain in the account and shall not revert or be transferred to the general fund or any other fund; except that any unexpended moneys remaining in the account as of June 30, 2012, shall be transferred to the legislative department cash fund.

(2.6) Notwithstanding any law to the contrary, any moneys appropriated from the general fund to the legislative department of the state government for any fiscal year commencing on or after July 1, 2011, that are unexpended or not encumbered as of the close of that fiscal year shall not revert to the general fund and shall be transferred by the state treasurer and the controller to the legislative department cash fund.

(3) For purposes of this section, "legislative service agency" means the office of legislative legal services, legislative council staff, office of the state auditor, or staff of the joint budget committee.






Part 17 - Lower North Fork Wildfire Commission



Part 18 - Standards and Assessments Task Force



Part 19 - School Finance Study

§ 2-2-1901. Legislative interim committee on school finance - creation

(1) Notwithstanding the provisions of section 2-3-303.3, there is hereby created the legislative interim committee on school finance, referred to in this part 19 as the "interim committee", to study the issues described in section 2-2-1902 and create a new school finance funding formula. The interim committee will meet during the 2017 and 2018 legislative interims. The interim committee consists of:

(a) Five members of the senate, three of whom the president of the senate shall appoint and two of whom the minority leader of the senate shall appoint; and

(b) Five members of the house of representatives, three of whom the speaker of the house of representatives shall appoint and two of whom the minority leader of the house of representatives shall appoint.

(2) (a) The appointing authorities shall appoint the members of the interim committee as soon as possible after June 2, 2017, but no later than July 1, 2017. The appointing authorities shall, to the extent practicable, ensure that the members of the interim committee represent school districts in all areas of the state, including urban, suburban, and rural school districts, school districts of varying wealth in property tax and other local revenues, and school districts with varying student demographics. If a vacancy arises on the interim committee, the appropriate appointing authority shall appoint an appropriate person to fill the vacancy as soon as possible.

(b) The speaker of the house of representatives shall appoint the chair of the interim committee for the first interim and the vice-chair of the interim committee for the second interim. The president of the senate shall appoint the vice-chair of the interim committee for the first interim and the chair of the interim committee for the second interim.

(3) The chair of the interim committee shall schedule the first meeting of the interim committee to be held no later than August 1, 2017. The interim committee may meet up to five times during each interim.

(4) The chair and vice-chair of the interim committee may appoint subcommittees as necessary to provide technical assistance to the interim committee. A subcommittee may include members of the interim committee and persons with technical expertise in school finance. Members of a subcommittee serve without compensation and without reimbursement for expenses.

(5) The director of research of the legislative council and the director of the office of legislative legal services shall provide staff assistance to the interim committee.

(6) The interim committee may introduce up to a total of five bills, joint resolutions, and concurrent resolutions in each of the 2018 and 2019 legislative sessions. Bills that the interim committee introduces are exempt from the five-bill limitation specified in rule 24 (b)(1)(A) of the joint rules of the senate and the house of representatives. Joint resolutions and concurrent resolutions that the interim committee introduces are exempt from the limitations set out in rule 26 (g) of the rules of the house of representatives and rule 30 (f) of the rules of the senate. The interim committee is exempt from the requirement specified in rule 24 (b)(1)(D) and rule 24A (d)(8) of the joint rules of the senate and the house of representatives and in section 2-3-303 (1)(f), to report bills or other measures to the legislative council.

(7) All expenditures that the interim committee incurs, including the cost of contracting with a private entity as provided in section 2-2-1902 (3), are subject to approval by the chair of the interim committee and, if approved, shall be paid by vouchers and warrants drawn as provided by law from appropriations made by the general assembly for the purposes of this part 19.



§ 2-2-1902. School finance study - issues - hiring consultant

(1) The interim committee shall, at a minimum, study the following issues:

(a) The costs and benefits of the requirements imposed on school districts and public schools by state and federal laws;

(b) Taking into account all existing federal, state, and local resources used to fund elementary and secondary education, the total amount available to fund public education in each school district, in aggregate and per pupil;

(c) The relative value of and return on resource investment across the time frame of a student's education career;

(d) An appropriate, accurate method for identifying students who, because of their life circumstances, are in greater need of services and supports to give them opportunities equal to those of their peers to achieve their academic potential;

(e) Funding each public school student through a per-pupil basis that consists of a base amount plus additional funding allocations associated with particular attributes of each student, to be used to provide educational programs to address students' particular attributes, and based on the particular attributes of each school district as follows:

(I) Allocations based on grade level as follows:

(A) Preschool;

(B) Kindergarten;

(C) Grades one through five;

(D) Grades six through eight; and

(E) Grades nine through twelve;

(II) Allocations based on a student's eligibility for free or reduced-price meals under federal law, taking into account the varying eligibility levels specified in federal law. In considering this allocation, the interim committee must consider the extent to which a school district or charter school uses the additional state allocation and federal money, including money received pursuant to Title I of the federal "Elementary and Secondary Education Act of 1965", 20 U.S.C. sec. 6301 et seq., as amended, to provide services for at-risk pupils as defined in section 22-54-103, as demonstrated by the school's level of performance on state assessments and the school performance plan.

(III) Allocations based on a student's identification as an English language learner, as defined in section 22-24-103, taking into account a student's exit from an English language proficiency program;

(IV) Allocations based on a student's identification as having a significant reading deficiency and requiring reading interventions pursuant to section 22-7-1205;

(V) Allocations based on a student's status as being a child with a disability as defined in section 22-20-103. The interim committee may consider different allocation amounts within this category based on a student's specific disability.

(VI) Allocations based on a student's participation in career and technical education programs or concurrent enrollment pursuant to article 35 of title 22; and

(VII) Allocations based on school district attributes as follows:

(A) The number of students enrolled in the school district;

(B) Whether the school district is rural as defined by rule of the state board of education;

(C) Whether the school district is increasing or decreasing in enrollment; and

(D) The cost of living and personnel costs within the school district;

(f) Eliminating direct funding for categorical programs and instead distributing categorical program funding on a per-pupil basis throughout the state using allocations added to the statewide per pupil base funding amount for each student who is eligible for funding through the categorical program, which allocations would be used to provide educational programs related to the categorical program, including high-quality educator professional development, to eligible students;

(g) Strategies for funding transportation for students enrolled in all public schools in a manner that would be included within the school finance funding formula, including consideration of total mileage traveled on a per-pupil basis;

(h) Alternative methods for counting enrolled students for purposes of per pupil funding;

(i) School district organization, including considering school district size based on pupil enrollment and the geographic location of school districts;

(j) The level of funding for education that is available from the local resources available to each local education provider and the amount of local resources that each district charter school and each institute charter school receives, including consideration of:

(I) The amount of property tax revenue each school district annually collects from the total program mill levy and additional authorized mill levies for operating purposes, disaggregated by residential property tax revenues, business property tax revenues, and revenues from taxes on mineral resource extraction;

(II) Strategies for equalizing mill levies in school districts and public schools across the state and for ensuring that authorization for additional mill levies for operating purposes complies with the constitutional requirement of maintaining a thorough and uniform statewide education system;

(III) The methods and timing for calculating assessed property valuation related to mineral extraction; and

(IV) Other sources of funding for public education, including public and private gifts, grants, and donations, available to each institute charter school and each school district, or available to schools of a school district, including district charter schools, individually or by campus, and the amount received from each source; and

(k) The capital construction needs of each school district, district charter school, and institute charter school, including school districts' capacity to issue bonds and the relationship of bonding capacity to the ability to obtain authorization for other mill levies, and whether there are areas of student enrollment growth or decline within the state public education system.

(2) Based on the study of issues described in subsection (1) of this section, the interim committee shall make legislative recommendations to the general assembly addressing how to most accurately meet the educational needs of individual students through the funding of education in Colorado.

(3) Subject to available appropriations, the interim committee shall issue a request for proposals for a private entity to assist in gathering information and analyzing the issues specified in subsection (1) of this section. The interim committee shall enter into a contract with the private entity by September 1, 2017. The interim committee shall not contract with a private entity that has ever previously contracted with the state of Colorado, or an agency or political subdivision thereof, for a study or analysis of school finance in Colorado.



§ 2-2-1903. Repeal of part

This part 19 is repealed, effective July 1, 2019.












Legislative Services

Article 3 - Legislative Services

Part 1 - Legislative Audit Committee - Stateauditor

§ 2-3-101. Legislative audit committee - membership - meetings - powers and duties

(1) There is hereby created a legislative audit committee, referred to in this part 1 as the "committee". The committee consists of four senators, two from each major political party, to be appointed by the president and the minority leader of the senate, respectively, with the approval of a majority of the members elected to the senate and four representatives, two from each major political party, to be appointed by the speaker and the minority leader of the house of representatives, respectively, with the approval of a majority of the members elected to the house of representatives. Appointments to the committee shall be made no later than sixty days after the convening of the first regular session of the general assembly held in each odd-numbered year. An appointing authority may make an appointment to temporarily replace a current member of the committee appointed by that appointing authority; except that, a temporary appointment does not require approval of a majority of the members elected to the applicable body. Membership on the committee terminates with the appointment of a member's successor or upon the termination of a member's term of office in the general assembly, whichever occurs first, and any member may be appointed to succeed himself or herself on the committee. Vacancies in the committee's membership shall be filled in the same manner as original appointments; except that the approval of the members elected to the general assembly is not necessary if any such appointment is made when the general assembly is not in session.

(2) The committee shall select its chairman and vice-chairman from among its membership, and it shall prescribe its own rules of procedure. The committee may appoint subcommittees from the membership of the general assembly and other persons to assist the committee in carrying out its functions. The committee may meet as often as may be necessary to perform its functions, but it shall meet at least once in each quarter of the calendar year.

(3) It is the function of the committee:

(a) To examine persons applying for the position of state auditor as to qualifications and ability but without regard to political affiliation and, after consultation with the executive committee, to place the names of the most qualified candidates in nomination before the general assembly for the position of state auditor;

(b) To review the activities and reports of the state auditor relating to postaudits of the financial transactions and accounts of all departments, institutions, and agencies of the state government and of other public agencies and to submit its recommendations thereon to the general assembly, the governor, and other interested officials at such times as the committee considers necessary;

(c) To keep minutes of its meetings which shall be available to all members of the general assembly upon request and to allow any member of the general assembly to attend any of the meetings of the committee and to present his views on any subject which the committee may be considering;

(d) To conduct such other activities as may be required by law or by joint resolution of the general assembly;

(e) Upon receipt of the investigation report as provided in section 24-50.5-106, C.R.S., to direct the state auditor to conduct a preliminary investigation to determine the need for a fiscal audit, performance audit, or management study of the matter set forth in such report. Upon receipt of the preliminary report from the state auditor, the committee may direct an immediate special audit or management study of the matter or may provide that such study shall be done in accordance with the scheduled audit of the agency cited in such report. Upon completion of any special audit or management study pursuant to this paragraph (e), the committee shall submit its findings to the governor and the members of the general assembly.

(f) To review enterprise designations of auxiliary facilities or groups of auxiliary facilities which are submitted to the office of the state auditor pursuant to the provisions of section 23-5-101.5, C.R.S., to ensure that such designations conform to the requirements of section 23-5-101.5, C.R.S., and to the provisions of section 20 of article X of the state constitution, to determine which, if any designations, shall be allowed to expire pursuant to section 23-5-101.5, C.R.S., and to recommend to the general assembly such legislation regarding such designations as may be necessary;

(g) To review any enterprise designation of the student loan division that is submitted to the office of the state auditor pursuant to the provisions of section 23-3.1-103.5, C.R.S., to ensure that the designation conforms to the requirements of section 23-3.1-103.5, C.R.S., and to the provisions of section 20 of article X of the state constitution, to determine whether the designation shall be allowed to expire pursuant to section 23-3.1-103.5, C.R.S., and to recommend to the general assembly such legislation regarding the designation as may be necessary; and

(h) To review the activities and reports of the state auditor related to performance audits he or she is required to conduct or cause to be conducted pursuant to section 2-3-103 (9).

(4) Members of the committee shall be reimbursed for necessary expenses in connection with the performance of their duties and shall be paid the same per diem as other members of interim committees in attendance at meetings.



§ 2-3-102. State auditor - qualifications and appointment - term of office

The state auditor must be a certified public accountant licensed to practice in this state. The state auditor shall be appointed without regard to political affiliation by a majority vote of the members elected to and serving in each house of the general assembly to serve for a term of five years and until a successor is appointed and qualified with the first such term beginning on July 1, 1966. If a vacancy occurs in the position of state auditor, the committee may designate a temporary state auditor who shall exercise and perform all of the powers and duties that are by law to be exercised and performed by the state auditor until a replacement is appointed by the general assembly.



§ 2-3-103. Duties of state auditor - definition

(1) (a) It is the duty of the state auditor to conduct or cause to be conducted postaudits of all financial transactions and accounts kept by or for all departments, institutions, and agencies of the state government, including educational institutions, and the judicial and legislative branches, to conduct performance postaudits thereof, and to perform similar or related duties with respect to such political subdivisions of the state as may be required by law. Postaudits of all financial transactions and accounts may be conducted on a biennial basis.

(b) The state auditor shall have the authority to conduct or cause to be conducted postaudits of all financial transactions and accounts kept by or for any special purpose authority as defined in section 24-77-102 (15), C.R.S., or any state entity designated as an enterprise as defined in section 20 (2)(d) of article X of the state constitution, including performance postaudits thereof, except for:

(I) Any special purpose authority or state entity whose governing body includes the state auditor as an ex officio member;

(II) Any hospital that is subject to audit under the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S., or medicare, Title XVIII of the federal "Social Security Act", as amended; or

(III) Any special purpose authority or state entity where the authority's or entity's actions are subject to a performance audit, or such similar audit, by the federal government. Upon completion of such a federal performance audit, a copy of the audit shall be shared with the state auditor.

(1.5) (a) In addition to any other duties granted by law, the state auditor may assess, confirm, and report on the security practices of all of the information technology systems maintained or administered by all departments, institutions, and agencies of state government, including educational institutions and the judicial and legislative branches. The state auditor may perform similar or related duties with respect to political subdivisions of the state where the state auditor has been granted authority to perform financial or performance audits with respect to such political subdivisions. In order to perform such duties, the state auditor may conduct penetration or similar testing of computer networks or information systems of the state or a political subdivision, as applicable, assess network or information system vulnerability, or conduct similar or related procedures to promote best practices with respect to the confidentiality, integrity, and availability of information systems technology as the state auditor deems necessary in his or her discretion. In conducting such testing, the state auditor may contract with auditors or information technology security specialists, or both, who possess the necessary specialized knowledge and experience to perform the required work. The authority of the state auditor pursuant to the requirements of this subsection (1.5) are coextensive with the state auditor's authority under this part 1.

(b) Any testing or assessment of security practices and procedures concerning information technology in accordance with paragraph (a) of this subsection (1.5) shall be conducted or caused to be conducted by the state auditor:

(I) After consultation and in coordination with, but not requiring the approval of, the chief information officer appointed pursuant to section 24-37.5-103, C.R.S., or any person performing comparable duties for either a state agency that is not under the jurisdiction of the office of information technology created in section 24-37.5-103, C.R.S., or a political subdivision of the state;

(II) In accordance with industry standards prescribed by the national institute of standards and technology or any successor agency; and

(III) After the state auditor and any other person with whom the state auditor is required to consult in accordance with the requirements of subparagraph (I) of this paragraph (b) have agreed in writing to rules governing the manner in which the testing or assessment is to be conducted, including a mitigation plan for handling significant system outages or disruptions in the event they occur.

(2) The state auditor shall prepare for the committee reports and recommendations on the postaudits conducted, and, under the direction of the committee, shall prepare an annual report to contain, among other things, copies of or the substance of audit reports on the various departments, institutions, and agencies as well as a summary of recommendations made in regard thereto. All reports must be open to public inspection except for that portion of any report containing recommendations, comments, and any narrative statements which is released only upon the approval of a majority vote of the committee.

(3) The state auditor shall keep a complete and accurate set of records on the fiscal transactions of the state auditor's office, and shall also keep a complete file of copies of all audit reports, including work papers, and copies of examinations, investigations, and any other reports or materials issued by the state auditor, the state auditor's staff, or by the committee. The work papers of the office of the state auditor shall be open to public inspection only upon approval of a majority of the members of the committee. Only the specific work papers that the committee votes to approve for disclosure shall be open to public inspection. Work papers that have not been specifically approved for disclosure by a majority vote of the committee shall remain confidential. Under no circumstances shall the work papers be open to public inspection prior to the completed report being filed with the committee.

(4) All expenses incurred by the office of the state auditor, including salaries and expenses of employees, shall be paid upon vouchers signed by the chairman of the committee and drawn on funds appropriated for legislative expenses and allocated to the office of the state auditor; except that any payroll voucher or any other voucher which does not exceed one thousand dollars may be signed by the state auditor or by the state auditor's authorized designee.

(5) It is the duty of the state auditor to annually evaluate the investments of the public school fund and report to the committee any loss of principal of such fund that, in the state auditor's judgment, exists.

(6) Repealed.

(7) Upon a determination by the state auditor that the provisions of section 20-1-112, C.R.S., have not been met, the state auditor shall cause to be conducted a postaudit of any noncomplying office of district attorney. The expenses of such a postaudit shall be borne by the office of district attorney.

(8) The state auditor shall review or cause to be reviewed all enterprise designations submitted to the office of the state auditor pursuant to the provisions of sections 23-3.1-103.5 and 23-5-101.5, C.R.S., to ensure that such designations conform to the requirements of section 23-3.1-103.5 or 23-5-101.5, C.R.S., whichever is applicable, and to the provisions of section 20 of article X of the state constitution. In addition, the state auditor shall recommend to the legislative audit committee those designations, if any, which, in the opinion of the state auditor, should be allowed to expire and shall otherwise assist the legislative audit committee in reviewing the enterprise designations submitted to the office of the state auditor.

(9) It is the duty of the state auditor to conduct or cause to be conducted performance audits as specified in section 2-7-204 (5).

(9.5) It is the duty of the state auditor to notify the appropriate joint committee of reference as determined pursuant to section 2-7-203 when a department has not completed recommendations made by the state auditor within the time provided.

(9.7) It is the duty of the state auditor to establish and administer the fraud hotline as specified in section 2-3-110.5.

(10) As used in this section, unless the context otherwise requires:

(a) "Information technology" shall have the same meaning as specified in section 24-37.5-102 (2), C.R.S.



§ 2-3-103.5. Deputies

The state auditor, with the approval of the committee, may appoint one or more deputy state auditors, not to exceed three in number, pursuant to section 2-3-104. In the case of the temporary absence or incapacity of the state auditor, the committee may designate a deputy to exercise and perform all or any portion of the powers and duties of the state auditor which are by law exercised and performed by the state auditor, and, unless and until such designation is made by the committee, the state auditor may so designate such deputy.



§ 2-3-103.7. Disclosure of reports before filing

(1) Any state employee or other individual acting in an oversight role as a member of a committee, board, or commission who willfully and knowingly discloses the contents of any report prepared by or at the direction of the state auditor's office prior to the release of such report by a majority vote of the committee as provided in section 2-3-103 (2) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars.

(2) This section shall not apply to necessary communication of employees of the state auditor's office or employees of any person contracting to provide services for the state auditor's office with those persons necessary to complete the audit report or with other state agencies involved with comparable reports.



§ 2-3-104. Salary and staff of state auditor

The state auditor shall be paid a salary to be determined by the executive committee, as provided in section 2-3-303 (3). The state auditor, with the approval of the committee, may appoint such additional professional, technical, clerical, or other employees or contract for such services necessary to perform the functions assigned to the state auditor. No more than three members of the staff of the state auditor shall be exempt from the state personnel system.



§ 2-3-107. Authority to subpoena witnesses - access to records

(1) For the purposes of this part 1 the committee has the power to subpoena witnesses, take testimony under oath, and to assemble records and documents, by subpoena duces tecum or otherwise, with the same power and authority as courts of record and may apply to courts of record for the enforcement of these powers. The sheriff of any county shall serve any subpoena on written order of the committee in the same manner as process is served in civil actions. Witnesses subpoenaed to appear before the committee shall receive the same fees and expenses as witnesses in civil cases.

(2) (a) Notwithstanding any provision of law to the contrary, the state auditor or his or her designated representative shall have access at all times, except as provided by sections 39-1-116, 39-4-103, and 39-5-120, C.R.S., to all of the books, accounts, reports, vouchers, or other records or information in any department, institution, or agency, including but not limited to records or information required to be kept confidential or exempt from public disclosure upon subpoena, search warrant, discovery proceedings, or otherwise. When accessing confidential health records, the state auditor shall determine the necessity of accessing personal identifying health information for the purpose of achieving the audit objectives.

(b) Nothing in this subsection (2) shall be construed as authorizing or permitting the publication of information prohibited by law. Notwithstanding the approval of the committee to release work papers of the office of the state auditor pursuant to section 2-3-103 (3), no information required to be kept confidential pursuant to any other law shall be released in connection with an audit. The results of any audit or evaluation of information technology systems undertaken pursuant to section 2-3-103 (1.5) that are precluded from disclosure under section 24-6-402 (3)(a)(IV), C.R.S., shall not be released in connection with any such audit or evaluation. In addition to the penalty established in section 2-3-103.7, any person who unlawfully releases confidential information shall be subject to any criminal or civil penalty under any applicable law for the unlawful release of the information.

(c) Any officer or employee who fails or refuses to permit such access or examination for audit or who interferes in any way with such examination is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not less than one month nor more than twelve months, or by both such fine and imprisonment.

(3) In verifying any of the audits made, the state auditor has the right to ascertain the amounts on deposit in any bank or other depository belonging to any department, institution, or agency required to be audited and has the right to audit said account on the books of any such bank or depository. No bank or other depository is liable for making available to the state auditor any of the information required under this subsection (3).



§ 2-3-108. Special audits

Any member of the general assembly or the governor may request the committee to direct a special audit of any department, institution, or agency, and, upon the vote of the majority of the committee approving such request, the state auditor shall make or cause to be made such audit.



§ 2-3-109. Emergency reports

(1) If the state auditor finds in the course of an audit evidence of improper practices of financial administration or inadequacy of fiscal records, the state auditor shall report the same immediately to the committee. With the approval of the committee, the state auditor shall also report the same to the governor and the head of any department, institution, or agency affected thereby.

(2) If the state auditor in the course of an audit finds evidence of apparently illegal transactions or misuse or embezzlement of public funds or property, the state auditor shall immediately report such transactions to the committee; moreover, with the approval of the committee, the state auditor may file a written copy of the report with the governor but shall give notice thereof to the district attorney of the district wherein such transactions are reported to have taken place.



§ 2-3-110. Reimbursement of state auditor for certain audits - disclosure

(1) When the state auditor is required by law or the state constitution to audit or cause to be audited a state department, institution, or agency or other governmental or organizational entity for self-supporting or nonappropriated activities, including but not limited to enterprises as defined in section 20 (2)(d) of article X of the state constitution, associated students' accounts, auxiliary enterprise funds, nonprofit corporations, trust funds, contracts with the federal government, federal grants-in-aid, or federal assistance programs, moneys from the state general fund shall not be used to pay for the cost of the audit, and the state auditor shall be reimbursed for the audit services by the entity for which the audit is in whole or in part performed.

(2) The reimbursement amount from such entity shall be a pro rata share of the total state auditor's cost, based upon a time-spent factor, if the total audit of the entity includes the audit of state-appropriated funds. If state-appropriated funds are not involved in such audits, the reimbursement shall be not less than the average hourly cost of the operations of the state auditor's office nor more than the average rate attainable from certified public accounting firms performing similar services for this state. Reimbursement charges may be negotiated with the state auditor's office within the above limitations.

(3) The state auditor shall disclose the amount of fully reimbursed audit services in the annual financial statements of the legislative department.



§ 2-3-110.5. Fraud hotline - investigations - confidentiality - access to records - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Committee" means the legislative audit committee created in section 2-3-101 (1).

(b) "Contracted individual" means an individual currently or formerly acting under a contract, purchase order, or other similar agreement for the procurement of goods and services with a state agency; except that "contracted individual" does not include individuals or entities that provide services or receive benefits under Title XIX or Title XXI of the federal "Social Security Act".

(c) "Employee" means an individual currently or formerly employed by a state agency; except that "employee" does not include individuals or entities that provide services or receive benefits under Title XIX or Title XXI of the federal "Social Security Act".

(d) "Fraud" means occupational fraud or the use of one's occupation for personal enrichment through the deliberate misuse or misapplication of the employing organization's resources or assets. The definition of fraud specified in this subsection (1)(d) is used exclusively for purposes of the fraud hotline to be administered by the state auditor in accordance with this section and shall not be construed to apply to any other section of the Colorado Revised Statutes.

(e) "Fraud hotline" or "hotline" means the system created and maintained by the state auditor pursuant to subsection (2)(a) of this section.

(f) "Hotline call" means a report of information to the fraud hotline regardless of whether such report is made by telephone, fax, email, or another internet-based format.

(g) "Investigation" means an investigation of a report to the fraud hotline of an allegation of fraud committed by an employee or a contracted individual. "Investigation" does not constitute a criminal investigation.

(h) "State agency" or "agency" means all departments, institutions, and agencies of state government, including the office of the governor, institutions of higher education, and the legislative and judicial departments of the state.

(i) "State auditor" means the state auditor or his or her designee.

(2) (a) The state auditor shall establish and administer a telephone number, fax number, email address, mailing address, or internet-based form whereby any individual may report an allegation of fraud committed by an employee or a contracted individual.

(b) (I) The state auditor may request that an individual submitting an allegation to the fraud hotline provide his or her name and contact information, but no person who submits an allegation to the hotline is required to provide his or her name and contact information. In addition, in accordance with federal laws and regulations, nothing in this section permits an employee of a financial institution to disclose personally identifiable or confidential information when making a report to the hotline.

(II) The state auditor shall not disclose publicly, or when making a referral to another state agency in accordance with subsection (3)(b) of this section, the identity of any individual who contacts the fraud hotline unless the individual grants the state auditor express permission to make such disclosure. The restrictions imposed by this subsection (2)(b)(II) shall not apply when the state auditor makes a disclosure to a law enforcement agency, a district attorney, or the attorney general, in connection with a criminal investigation, or to the department of health care policy and financing or the attorney general in accordance with subsection (3)(a)(II) of this section.

(c) The state auditor is responsible for administering the hotline, including the screening of hotline calls and, in accordance with subsection (3)(b) of this section, consulting and coordinating with state agencies to refer allegations of fraud by an employee or a contracted individual that are reported to the hotline.

(d) The state auditor shall staff the hotline with one or more individuals who possess professional knowledge and expertise in the areas of fraud prevention and detection, fraud examination, forensic accounting, or another related field. The state auditor may also contract with any private entity to assist in the execution of his or her powers and duties under this section. The state auditor shall consult and use accepted professional guidelines and best practices, such as those established by other state audit organizations or the association of certified fraud examiners, when developing internal operating policies and procedures for carrying out activities of his or her office in connection with the hotline.

(e) The state auditor shall publicize the existence and purpose of the hotline on the official website of the office of the state auditor and through other means as determined by the state auditor.

(f) (I) The state auditor shall prepare and maintain workpapers for the purpose of documenting the activities of his or her office in connection with hotline calls and investigations.

(II) All workpapers prepared or maintained by the state auditor in connection with hotline calls must be held as strictly confidential by the state auditor and not for public release. The restrictions imposed by this subsection (2)(f)(II) shall not prevent communication by and among the state auditor, a state agency, the governor, the committee, a law enforcement agency, a district attorney, or the attorney general in accordance with the requirements of this section. Notwithstanding any other provision of law, all workpapers prepared or maintained by the state auditor in connection with hotline calls shall not constitute public records for purposes of the "Colorado Open Records Act", part 2 of article 72 of title 24.

(3) (a) (I) Upon receiving a hotline call, the state auditor shall conduct an initial screening of the call to determine whether the matter being reported constitutes an allegation of fraud committed by an employee or a contracted individual.

(II) The state auditor shall forward all hotline calls alleging fraud by a medicaid recipient to the department of health care policy and financing and all calls alleging fraud by a medicaid provider or contractor to the medicaid fraud control unit of the office of the attorney general.

(b) If the state auditor determines through the initial screening that a hotline call constitutes an allegation of fraud committed by an employee or a contracted individual, the state auditor shall consult and coordinate with management or management's designee of the affected state agency or, in the case of alleged fraud involving a gubernatorial appointee, the governor's office for the purpose of referring the hotline call and any related workpapers to the affected agency. Upon receiving a referred hotline call from the state auditor, the state agency is responsible for determining and taking appropriate action to respond to the referred hotline call and reporting back to the state auditor in accordance with subsection (4) of this section. In determining appropriate action, the state agency may request either the assistance of the state auditor to participate in an investigation or request that the state auditor conduct the entire investigation.

(c) When, at the request of a state agency, the state auditor either participates in or conducts an investigation of a hotline call pursuant to subsection (3)(b) of this section, the following additional requirements apply:

(I) The state auditor has access at all times to all of the books, accounts, reports, vouchers, or other records or information maintained by the agency that are directly related to the scope of the investigation.

(II) The state auditor shall report the results of the investigation to the head of the affected agency or, in the case of alleged fraud involving a gubernatorial appointee, to the governor's office. The state auditor shall also provide any workpapers prepared or maintained by the state auditor during the investigation.

(III) If the investigation finds evidence that the amount of the alleged fraud exceeds one hundred thousand dollars, the state auditor shall also report the results of the investigation to the committee and, with the approval of the committee, to the governor.

(IV) If the investigation finds evidence of apparently illegal transactions or misuse or embezzlement of public funds or property, the state auditor shall immediately report the matter to a law enforcement agency, a district attorney, or the attorney general, as appropriate. The state auditor shall also provide any workpapers prepared or maintained by the state auditor during the investigation.

(4) When a state agency is referred a hotline call by the state auditor pursuant to subsection (3)(b) of this section and has not requested that the state auditor either participate in or conduct the entire investigation, the state agency shall report back to the state auditor within ninety days on the disposition of the referral, including action the agency has taken to respond to the fraud allegation and the results of any subsequent investigation by the agency. If the state agency has not reached a disposition of the referred hotline call within ninety days, the agency shall report to the state auditor the current status of the referral as of the ninety-day deadline. This reporting requirement continues every ninety days thereafter until the agency has reached a disposition of the referred hotline call.

(5) Commencing with state fiscal year 2018-19, the state auditor shall prepare an annual report to the committee summarizing, in the aggregate, activity relating to the fraud hotline during the preceding state fiscal year, such as the number, type, nature, and disposition of reports made to the hotline. The annual report shall not contain detailed information, confidential or otherwise, about any specific reports made to the hotline or that would enable the identification of either any specific individual involved in a matter reported to the hotline or any subsequent investigation. The annual report must be accessible to the public and posted on the official website of the office of the state auditor.



§ 2-3-113. Programs that receive tobacco settlement moneys - program review - definitions

(1) As used in this section:

(a) "Health sciences facility" has the meaning set forth in section 26-6.4-103 (2), C.R.S. For purposes of this section, "health sciences facility" includes any contractor or subcontractor engaged by the health sciences facility to assist in the implementation and monitoring of the nurse home visitor program established under article 6.4 of title 26, C.R.S.

(b) "Master settlement agreement" means the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver.

(c) "Tobacco settlement program" means any program that receives appropriations from moneys received by the state pursuant to the master settlement agreement.

(2) Beginning January 1, 2002, it is the duty of the state auditor to conduct or cause to be conducted program reviews and evaluations of the performance of each tobacco settlement program to determine whether the program is effectively and efficiently meeting its stated goals. The program reviews and evaluations shall subject all tobacco settlement programs to audit, whether operated directly by a state agency or by a private entity or by a local government agency.

(3) The state auditor may contract with one or more public or private entities to conduct the program reviews and evaluations and prepare the annual executive summary reports required in subsection (5) of this section.

(4) The joint budget committee staff, the legislative council staff, the office of legislative legal services, the department of public health and environment, and the health sciences facility shall work with the state auditor's office in conducting the program reviews and evaluations of tobacco settlement programs.

(5) Beginning December 15, 2002, the state auditor's office shall first submit to the legislative audit committee and then to the governor, the attorney general, the department of public health and environment, the joint budget committee, and the health and human services committees of the senate and the house of representatives, or any successor committees, reports on the program reviews and evaluations of tobacco settlement programs performed pursuant to subsection (2) of this section. In addition, the state auditor's office shall submit to the health and human services committees of the senate and the house of representatives, or any successor committees, and to the department of public health and environment an annual executive summary of the program reviews and evaluations.

(6) The legislative audit committee shall design a schedule for reviewing tobacco settlement programs to ensure that each program is reviewed and evaluated as deemed necessary by the committee after consultation with the state auditor.

(7) Repealed.



§ 2-3-114. State records management - duties of state auditor - definitions

(1) For purposes of this section, unless the context otherwise requires:

(a) "Agency" means every department, institution, and agency of state government, including educational institutions and the judicial and legislative branches.

(b) "Records" shall have the same meaning as set forth in section 24-80-101 (1), C.R.S., and shall include a "record" as defined in section 24-71.3-102 (13), C.R.S.

(2) The state auditor shall conduct records management audits of every agency on a periodic basis as determined by the state auditor. Such records management audits shall be conducted separately or in connection with an agency audit conducted pursuant to section 2-3-103.

(3) The executive director of the department of personnel or the director's designee shall, in consultation with the state archivist, provide the state auditor with guidelines by September 1, 2001, for determining whether an agency is:

(a) Managing its records in compliance with the administrative and technical procedures for records maintenance and management established pursuant to section 24-80-102 (3), C.R.S.; and

(b) Improving the general accessibility of the records in the agency's custody.



§ 2-3-115. Use of state education fund moneys for school capital construction - audits - reports

(1) For the 2001-02 school district budget year and each school district budget year thereafter, for the purpose of determining the amount of state education fund moneys expended by each school district in the state for capital construction and identifying the schools and projects on which school districts expended such moneys, the state auditor shall annually examine the records of each school district in the state that received state education fund moneys for the budget year:

(a) Directly from the department of education for capital construction aid to qualified charter schools, as defined in section 22-54-124 (1)(f.6), C.R.S., in accordance with section 22-54-124 (4), C.R.S.; or

(b) For budget years 2000-01 through 2006-07, indirectly from the school capital construction expenditures reserve created in section 22-54-117 (1.5)(a)(I), C.R.S., as said reserve existed prior to July 1, 2008, and for the budget year 2007-08, indirectly from the school capital construction expenditures reserve fund, as said fund existed prior to July 1, 2008.

(2) No later than February 1 of each school district budget year commencing on or after July 1, 2002, the state auditor shall report to the education committees of the senate and the house of representatives, the legislative audit committee, and the joint budget committee of the general assembly:

(a) The total amount of state education fund moneys that districts throughout the state expended for capital construction and the amount of state education fund moneys that each district expended for capital construction during the prior budget year;

(b) The total amount of state education fund moneys that qualified charter schools throughout the state expended for capital construction and the amount of state education fund moneys that each qualified charter school throughout the state expended for capital construction during the prior budget year;

(c) For budget years 2000-01 through 2006-07, the total amount of state education fund moneys received indirectly from the school capital construction expenditures reserve, as said reserve existed prior to July 1, 2008, and for the budget year 2007-08, the total amount of state education fund moneys received indirectly from the school capital construction expenditures reserve fund, as said fund existed prior to July 1, 2008, by districts throughout the state and by each district that were expended for capital construction during the prior budget year;

(d) The schools and projects on which state education fund moneys were expended;

(e) For budget years 2000-01 through 2006-07, the balances of all moneys and all state education fund moneys in the school capital construction expenditures reserve, as said reserve existed prior to July 1, 2008, as of the immediately preceding January 1, and for the budget year 2007-08, the balances of all moneys and all state education fund moneys in the school capital construction expenditures reserve fund, as said fund existed prior to July 1, 2008, as of the immediately preceding January 1; and

(f) The total pupil enrollment of all school districts in the state in which state education fund moneys were expended for capital construction during the prior budget year, the pupil enrollment of each school district in which state education fund moneys were expended for capital construction during the prior budget year, and the pupil enrollment of each school in the state on which state education fund moneys were expended for capital construction during the prior budget year.



§ 2-3-119. Audit of healthcare affordability and sustainability fee - cost shift

At the discretion of the legislative audit committee, the state auditor shall conduct or cause to be conducted a performance and fiscal audit of the healthcare affordability and sustainability fee established pursuant to section 25.5-4-402.4.



§ 2-3-120. Periodic performance audits of Colorado new energy improvement district and new energy improvement program - reports

No later than June 30, 2014, and no later than June 30 of every fifth year thereafter, the state auditor shall conduct or cause to be conducted a performance audit of the Colorado new energy improvement district created in section 32-20-104 (1), C.R.S., and the new energy improvement program established by the district pursuant to section 32-20-105 (3), C.R.S. The state auditor shall prepare a report and recommendations on each audit conducted and shall present the report and recommendations to the committee.



§ 2-3-121. Performance audits of public highway authorities

At the discretion of the legislative audit committee, the state auditor shall conduct or cause to be conducted a performance audit of any public highway authority created and operating pursuant to part 5 of article 4 of title 43. The state auditor shall prepare a report and recommendations on each audit conducted and shall present the report and recommendations to the committee. The state auditor shall pay the costs of any audit conducted pursuant to this section.



§ 2-3-122. Risk-based performance audit of department of transportation - repeal

(1) No later than June 30, 2018, the state auditor shall conduct or cause to be conducted a risk-based performance audit of the department of transportation.

(2) This section is repealed, effective July 1, 2018.



§ 2-3-123. Audits of the distribution of money in the state historical fund used for the preservation and restoration of the cities of Central, Black Hawk, and Cripple Creek

(1) Subject to the requirements of section 2-3-103 (2), no later than September 1, 2017, September 1, 2022, and September 1, 2027, the state auditor shall conduct or cause to be conducted postaudits and performance audits of the twenty percent of the twenty-eight percent of the limited gaming fund that is transferred to the state historical fund for the preservation and restoration of the city of Central, the city of Black Hawk, and the city of Cripple Creek as specified in subsection (5)(b)(III) of section 9 of article XVIII of the state constitution in order to ascertain:

(a) How the city of Central, the city of Black Hawk, and the city of Cripple Creek are spending their distributions and whether such expenditures are being used for the preservation and restoration of each city; and

(b) Whether the city of Central, the city of Black Hawk, and the city of Cripple Creek have adopted and are following the standards described in section 12-47.1-1202 (3), C.R.S., for distribution of grants from each city's share.

(2) This duty is in addition to the state auditor's duty to examine the reports submitted by the city of Central, the city of Black Hawk, and the city of Cripple Creek pursuant to the requirements of sections 29-1-606 and 29-1-607, C.R.S.



§ 2-3-124. Audits of reports of recidivism and educational outcomes by the division of youth services

On or before January 1, 2019, and on or before January 1, 2024, the state auditor shall audit the reports of recidivism rates and educational outcomes for youths committed to the division of youth services in the state department of human services, which reports are provided pursuant to section 19-2-411.5 (5). Each such audit must examine the division's reports during the preceding five years for accuracy and quality. After January 1, 2024, the state auditor, at his or her discretion, may conduct additional audits of the division of youth services.






Part 2 - Joint Budget Committee

§ 2-3-201. Joint budget committee established

(1) There is hereby established a joint committee of the senate and house of representatives officially known as the joint budget committee, and to consist of the chairman of the house appropriations committee plus one majority party member and one minority party member thereof, and the chairman of the senate appropriations committee plus one majority party member and one minority party member thereof. Members of the committee shall be chosen in each house in the same manner as members of other standing committees are chosen. The committee shall function during the legislative sessions and during the interim between sessions.

(2) In order to expedite the work of the committee, appointees may be designated by the respective majority and minority parties prior to the convening of the general assembly at which such committee is to serve, whether such appointees are members of the then current general assembly or members-elect of the next general assembly, or both; and such appointees have all the powers and duties and are entitled to the same compensation and expense allowance as members duly appointed under the provisions of subsection (1) of this section.

(3) The committee shall elect a chairman and a vice-chairman, one from the senate membership of the committee and one from the house membership of the committee. The chairman so elected shall serve as chairman for the first regular session of the general assembly at which the committee is to serve, and as vice-chairman for the second regular session; the vice-chairman so elected shall serve as chairman for the second regular session of said general assembly.



§ 2-3-202. Organization and meetings

The committee may prescribe its own rules of procedure and may appoint subcommittees from the membership of the general assembly, and shall meet as often as is necessary to perform its functions.



§ 2-3-203. Powers and duties of the joint budget committee - repeal

(1) The committee has the following power and duties:

(a) To study the management, operations, programs, and fiscal needs of the agencies and institutions of Colorado state government;

(b) Repealed.

(b.1) (I) (A) Effective July 1, 2004, to hold hearings as required and to review the executive budget and the budget requests of each state agency and institution, including capital construction, capital renewal, or controlled maintenance budget requests as prioritized, pursuant to rule 45 of the joint rules of the senate and house of representatives, by the capital development committee, and information technology budget requests as prioritized, pursuant to rule 45 of the joint rules of the senate and the house of representatives, by the joint technology committee, and to make appropriation recommendations to the appropriations committees, or any successor committees, of each house.

(B) If the joint budget committee's recommendations to the appropriations committees in the general appropriations bill alter the determinations of priority established by the capital development committee, prior to making the recommendations, the joint budget committee shall notify the capital development committee and allow for a joint meeting of the two committees.

(C) If the joint budget committee's recommendations to the appropriations committees of the senate and house of representatives in the annual general appropriation bill alter the determinations of priority established by the joint technology committee, prior to making the recommendations, the joint budget committee shall notify the joint technology committee and allow for a joint meeting of the two committees. If part 17 of this article is repealed, this sub-subparagraph (C) is repealed, effective July 1, 2018.

(II) Repealed.

(b.2) Effective July 1, 2013, to hold hearings as required to review the performance plans and performance evaluations of departments as specified in section 2-7-204 (6). Based on its review of these performance plans and performance evaluations and its consideration of each department's legal responsibilities and strategic goals and objectives, the joint budget committee may prioritize departments' requests for new funding that are expressly intended to enhance productivity, improve efficiency, reduce costs, and eliminate waste in the processes and operations that deliver goods and services to taxpayers and customers of state government.

(c) To make estimates of revenue from existing and proposed taxes and to make its staff facilities available, upon request, to the finance committee of either house for the development and analysis of proposed revenue measures;

(d) To study and from time to time review the state's fund structure, financial condition, fiscal organization, and its budgeting, accounting, reporting, personnel, and purchasing procedures;

(e) and (f) Repealed.

(g) Prior to January 1 of the year prior to the last year in which a transfer may be made under section 24-75-219, C.R.S., to develop and make recommendations in consultation with the capital development committee established in section 2-3-1302 concerning new methods of financing the state's ongoing capital construction, capital renewal, and controlled maintenance needs. No later than the following February 1, the committee shall recommend legislation to implement the recommendations.

(2) If a principal department of the executive branch of state government as specified in section 24-1-110, C.R.S., submits a plan approved by the office of state planning and budgeting to improve budgetary efficiency or administrative flexibility by recommending line item consolidation in the annual general appropriation act, the committee shall consider such plan for recommendation to the general assembly.

(3) After passage of the annual general appropriation act, in preparing any letter to the governor with requests for information, the committee shall prioritize such requests in the letter.



§ 2-3-204. Staff director, assistants, and consultants

(1) The committee shall interview persons applying for the position of staff director as to qualifications and ability and shall make recommendations thereon to the executive committee, which shall appoint the staff director as provided in section 2-3-303 (3). The staff director shall be responsible to the committee for the collection and assembling of all data and the preparation of reports and recommendations. The staff director shall also be responsible for preparing for consideration by the committee analyses of all requests for funds. With the approval of the committee, the staff director may appoint such additional professional, technical, clerical, or other employees necessary to perform the functions assigned to the committee. The staff director and such additional personnel shall be appointed without reference to affiliation and solely on the basis of ability to perform the duties of the position. They shall be employees of the general assembly and shall not be subject to the state personnel system laws. The committee shall establish appropriate qualifications and compensation for all positions. With the consent of the committee, the chairperson may contract for professional services by private consultants as needed.

(2) Repealed.



§ 2-3-205. Expenses - vouchers

All expenses incurred by the committee, including salaries and expenses of employees, shall be paid upon vouchers signed by the chairman, or, in his absence or unavailability, the vice-chairman, or by the staff director upon instruction by the chairman in each instance, and drawn on funds appropriated generally for legislative expenses and allocated to the committee.



§ 2-3-206. Recommendations and findings

The committee may issue a written report setting forth its recommendations, findings, and comments as to each appropriation recommendation which it submits to the house and senate appropriations committees. Other reports may be issued from time to time by the committee as it deems appropriate or as requested by the general assembly.



§ 2-3-208. Budget requests - amendments - supplemental appropriation requests - deadlines - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Budget request amendment" means any change to a budget request for the upcoming state fiscal year that a state agency submits to the joint budget committee.

(b) "State agency" means any department, commission, council, board, bureau, committee, institution of higher education, agency, or other governmental unit of the executive, legislative, or judicial branch of state government that receives an appropriation or is otherwise included in the annual general appropriation act.

(2) (a) A state agency shall submit its budget request for the upcoming state fiscal year to the joint budget committee by November 1. Except as set forth in paragraph (b) of this subsection (2), the state agency shall submit any budget request amendments to the joint budget committee by January 15.

(b) (I) A state agency shall submit a budget request amendment that is related to a request for a supplemental appropriation to the joint budget committee by January 2; except that the January 2 deadline does not apply to a budget request amendment that is related to a request for a supplemental appropriation identified in subparagraph (I) of paragraph (b) of subsection (3) of this section.

(II) A state agency may submit a budget request amendment to the joint budget committee after its applicable deadline if the budget request amendment is based upon circumstances unknown to, and not reasonably foreseeable by, the state agency prior to the deadline.

(c) Any deadline in this subsection (2) is the date immediately preceding the state fiscal year that is the subject of the budget request or budget request amendment.

(3) (a) Except as set forth in paragraph (b) of this subsection (3), a state agency shall submit a request for a supplemental appropriation for the current state fiscal year to the joint budget committee by January 2.

(b) (I) The department of education shall submit a request for a supplemental appropriation pursuant to section 22-54-106 (4)(b) to the joint budget committee by January 15. The department of corrections and the division of youth services in the department of human services shall each submit a request for a supplemental appropriation related to changes in caseload to the joint budget committee by January 15.

(II) A state agency may submit a request for a supplemental appropriation to the joint budget committee after its applicable deadline if the supplemental appropriation is based upon circumstances unknown to, and not reasonably foreseeable by, the state agency prior to the deadline.

(c) Any deadline in this subsection (3) is the date during the state fiscal year that the request for a supplemental appropriation is made.

(4) The office of state planning and budgeting may submit a request identified in this section to the joint budget committee on behalf of a state agency, and in such case, the corresponding deadline for the request applies to the office.






Part 3 - Legislative Council

§ 2-3-301. Legislative council created - executive committee created

(1) There is hereby created a legislative council, referred to in this part 3 as the "council", which consists of an executive committee, six senators with majority party members appointed by the president of the senate and minority party members appointed by the minority leader of the senate, with the approval of a majority vote of the members elected to the senate, and six representatives with majority party members appointed by the speaker of the house of representatives and minority party members appointed by the minority leader of the house of representatives, with the approval of a majority vote of the members elected to the house of representatives. Except as otherwise provided in subsection (1.5) of this section, the executive committee consists of the president of the senate, the majority leader of the senate, the minority leader of the senate, the speaker of the house of representatives, the majority leader of the house of representatives, and the minority leader of the house of representatives, all of whom are ex officio members of the council. The speaker of the house of representatives and the president of the senate shall alternately serve as the chair and vice-chair of the executive committee and serve for one-year terms. All ex officio members of the council have and may exercise all the powers, privileges, and duties of other members.

(1.5) (a) In order to expedite the work of the executive committee, for each period commencing after a general election and ending following the convening of the next general assembly when a new executive committee is formed pursuant to subsection (1) of this section, a temporary executive committee comprised of the legislators selected by their respective party caucuses as the speaker of the house of representatives, the president of the senate, and the majority and minority leaders of the senate and the house of representatives for the next general assembly shall be formed.

(b) Except as otherwise provided in paragraph (c) of this subsection (1.5), the temporary executive committee shall assume all of the duties and powers of the executive committee previously formed in accordance with subsection (1) of this section.

(c) The executive committee previously formed pursuant to subsection (1) of this section shall retain all powers and duties related to any special session of the general assembly called prior to the convening of the next general assembly and all legislative management functions pertaining to matters arising prior to the convening of the next general assembly.

(d) Each member of the temporary executive committee shall have the same powers and duties with respect to the business of the temporary executive committee as all other members of the temporary executive committee, whether the member is a member of the then current general assembly, a member-elect of the next general assembly, or both.

(2) Appointments or reappointments of all members of the council shall be made no later than ten days after the convening of the first regular session of each general assembly. An appointing authority may make an appointment to temporarily replace a current member of the committee appointed by that appointing authority; except that a temporary appointment does not require approval of a majority of the members elected to the applicable body. Membership on the council terminates with the appointment of a member's successor or upon the termination of a member's term of office in the general assembly, whichever first occurs. A member may be appointed to succeed himself or herself.

(3) The party representation on the council shall be in proportion generally to the relative number of members of the two major political parties in each house of the general assembly, but in no event shall a minority party be represented by less than one council member from the senate and two council members from the house of representatives.

(4) Vacancies in the membership of the council shall be filled in the same manner as original appointments are made.

(5) The legislative council may be a committee of reference for bills and joint resolutions that allocate any additional legislative staff resources.



§ 2-3-302. Organization - meetings

(1) The chair and vice-chair of the executive committee shall serve as the chair and vice-chair of the council; and the council shall prescribe its own rules of procedure, and may appoint subcommittees from the membership of the general assembly and other persons to assist in carrying out its functions.

(2) The council shall meet as often as may be necessary to perform its functions, but it shall not meet less frequently than once in each quarter of the calendar year.

(3) Nine members shall constitute a quorum, and a majority thereof, or of the number of members present if more than a quorum, shall have authority to act on any matter within the jurisdiction of the council.



§ 2-3-303. Functions - report - definitions

(1) In addition to any other powers and duties set forth in law, the council shall have the following powers and duties:

(a) To collect information concerning the government and general welfare of the state;

(b) To examine the effects of constitutional provisions and statutes and recommend desirable alterations;

(c) To consider important issues of public policy and questions of statewide interest;

(d) To prepare for presentation to the members and various sessions of the general assembly such reports, bills, or otherwise, as the welfare of the state may require;

(e) To expend moneys or authorize the expenditure of moneys to accomplish the functions contained in this section out of moneys appropriated to the council by the general assembly;

(f) To approve bills recommended by interim legislative council committees or other committees created by statute or resolution which operate during the interim;

(g) To review the ballot information booklet prepared by the director of research at a public hearing in accordance with section 1-40-124.5, C.R.S.

(2) In addition to any other powers and duties set forth in law, the executive committee of the legislative council has the following powers and duties:

(a) To consider, recommend, and establish policies relating to legislative management and legislative procedures, including but not limited to deadlines for the legislative session, guidelines on the format of bills, allocation of space in the capitol for legislative purposes, and lobbying practices;

(b) To consider and approve the budget requests from the legislative service agency directors for the legislative service agencies;

(c) To prepare and introduce the legislative appropriation bill each year;

(d) To establish policies about the retention of records by the legislative service agencies of the general assembly, including the retention of records relating to legislative review of rules and regulations promulgated by executive branch agencies pursuant to section 24-4-103, C.R.S.;

(e) Repealed.

(f) To coordinate the televising via cable television and webcast of proceedings of the house of representatives and the senate with the Colorado channel authority created in article 49.9 of title 24, C.R.S.;

(g) (I) (A) To consider, recommend, and establish policies allowing legislative committees to take remote testimony from one or more centralized remote sites located around the state.

(B) If remote testimony is approved, at least one remote site established pursuant to sub-subparagraph (A) of this subparagraph (I) must be located in the western slope area of the state.

(C) The video teleconferencing technology need not televise, nor otherwise allow testifying members of the public to see, the committee of reference proceedings, so long as the members of the public are able to hear such proceedings and communicate with the committee.

(II) In implementing this paragraph (g), the executive committee may enter into agreements with state institutions of higher education to use those institutions as the centralized remote sites and to use the resources, including facilities, equipment, and staff, of those institutions.

(III) The executive committee may, in its discretion, implement the use of video teleconferencing in phases.

(IV) Nothing in this paragraph (g) supersedes the power of the house of representatives or the senate to adopt rules or joint rules, or both, for the orderly conduct of their affairs.

(V) After the adjournment of the second regular session of the seventieth general assembly, but prior to August 1, 2016, the director of research of the legislative council shall submit to the members of the general assembly a report containing the following information pertaining to remote testimony taken pursuant to this paragraph (g):

(A) The total number of persons who testified remotely;

(B) The locations of the sites from which such persons testified;

(C) The average length of hearings at which remote testimony was accepted;

(D) The estimated calculation of travel miles saved by allowing persons to testify remotely;

(E) The cost to implement the remote testimony process;

(F) The technological or other issues, if any, that arose;

(G) Identification of other suitable sites from which remote testimony can be taken, in a manner that ensures that adequate geographic distribution of sites is achieved;

(H) Any recommendations that the director believes would improve the taking of remote testimony; and

(I) Any other information that the director believes relevant or useful.

(h) (I) The power to allow members of the general assembly to participate electronically in committee meetings and to recommend and develop policies regarding electronic participation if so allowed; except that, if allowed, electronic participation must only be allowed for committee meetings occurring during the legislative interim.

(II) A member participating electronically in a committee meeting pursuant to this subsection (2)(h) is deemed to be in attendance of that committee for the purpose of receiving compensation to which the member is entitled under section 2-2-307 (3). Notwithstanding section 2-2-307 (3)(b), members participating electronically are not entitled to reimbursement for any expenses incurred in connection with such electronic participation.

(3) (a) In addition to the powers and duties specified in subsection (2) of this section, the executive committee of the legislative council shall annually approve a salary pay range to be used in setting the salaries of the legislative service agency directors.

(b) The legislative audit committee, the joint budget committee, the legislative council, and the committee on legal services shall each submit an annual report to the executive committee evaluating the performance of the legislative service agency director under such committee's supervision.

(c) Upon review of the reports received pursuant to paragraph (b) of this subsection (3), the executive committee shall evaluate the performance of legislative service agency directors and determine the salaries to be paid thereto.

(d) The executive committee shall appoint legislative service agency directors, other than the state auditor, after receiving recommendations thereon from the respective committees.

(e) The executive committee shall consult with the legislative audit committee concerning the appointment of a state auditor before the legislative audit committee places the names of candidates before the general assembly in accordance with section 2-3-101 (3)(a).

(f) The executive committee shall annually approve salary pay ranges to be used in determining the salaries of the staffs of legislative service agencies. Legislative service agency directors shall determine the salaries to be paid to their respective staffs in accordance with such pay ranges; except that employees of the office of the state auditor who are within the state personnel system shall be paid in accordance with article 50 of title 24, C.R.S. Each legislative service agency director shall file a report annually with the executive committee setting forth the salaries paid to their respective staffs.

(g) Any senator or representative or any legislative committee may provide the executive committee or any legislative service agency director with information or recommendations concerning pay ranges or performance evaluations for legislative service agency directors or the staffs of legislative service agencies.

(h) As used in this subsection (3), unless the context otherwise requires:

(I) "Legislative service agencies" means the office of the state auditor, the joint budget committee staff, the legislative council staff, and the office of legislative legal services.

(II) "Legislative service agency director" means the state auditor, the staff director of the joint budget committee, the director of research of the legislative council, and the director of the office of legislative legal services.

(4) The executive committee has the power and responsibility to:

(a) Perform legislative management functions when the general assembly is not in session; and

(b) Set the date for convening the next regular session of the general assembly as provided in section 2-2-303.5 (4).



§ 2-3-303.3. Interim committees

(1) Commencing on and after June 5, 2013, interim committees may not be requested by a legislative member by bill or resolution. No later than a day certain of a regular legislative session as established in the joint rules of the senate and house of representatives, a legislative member may submit a request in writing to the legislative council created in section 2-3-301 (1) regarding an issue that he or she wishes to study during the next interim between sessions. At minimum, the request must specify:

(a) The scope of the policy issues to be studied;

(b) The number of meetings that would be necessary to study the issues;

(c) The suggested number and composition of legislative members on the interim committee;

(d) Whether other nonlegislative members should have a role in the interim committee;

(e) Whether a task force would be necessary to assist the interim committee in studying the scope of issues and, if so, the members and composition of such a task force; and

(f) (I) An estimate of the maximum number of bills the interim committee will need in order to address the issues studied by the interim committee.

(II) Any interim committee bills are exempt from the five-bill limitation specified in rule 24 of the joint rules of the senate and the house of representatives.

(2) No later than a day certain of a regular legislative session as established in the joint rules of the senate and house of representatives, the director of research of the legislative council shall determine the number of interim committee meetings that may be held within the legislative budget and shall provide that information to the executive committee of the legislative council.

(3) (a) No later than a day certain of a regular legislative session as established in the joint rules of the senate and house of representatives, the legislative council shall meet to review and prioritize requests made by legislative members pursuant to subsection (1) of this section. Such review and prioritization must take into account the information provided by the director of research of the legislative council as specified in subsection (2) of this section. The legislative council shall also determine if any of the prioritized interim committees may create a task force. If a task force is approved, such task force shall include no more than two legislative members, one from the majority party and one from the minority party of the interim committee. Legislative members on a task force are only entitled to receive necessary travel costs and are not entitled to per diem pursuant to section 2-2-307. For purposes of carrying out the task force's duties, the legislative council may accept and expend money, gifts, grants, donations, services, and in-kind donations from any public or private entity for any direct or indirect costs associated with the duties of the task force; except that the legislative council may not accept money, gifts, grants, donations, services, or in-kind donations if acceptance is subject to conditions that are inconsistent with state law or requires a predetermined conclusion or result from the task force. The legislative council shall request that the entity offering the money, gift, grant, donation, services, or in-kind donation submit a letter prior to the offer specifying the amount of money, gift, grant, or donation offered, or the estimated value of the services or in-kind donation offered, the period for which the money, gift, grant, donation, services, or in-kind donation is available, and the specific purposes for which the money, gift, grant, donation, services, or in-kind donation is to be used.

(b) The president of the senate, the speaker of the house of representatives, and the minority and majority leaders of both houses shall appoint the legislative members to any prioritized interim committees or approved task forces.

(c) After the general assembly has adjourned, if an issue is brought to the attention of the executive committee of the legislative council and the executive committee determines that the issue is the result of changed circumstances or new circumstances and is appropriate material for an interim committee that is meeting during that interim between legislative sessions, the executive committee of the legislative council may add the interim committee by adopting a resolution. The resolution must include the items specified in the legislative member's written request for an interim study.



§ 2-3-304. Director of research - assistants

(1) The council shall interview persons applying for the position of director of research as to qualifications and ability and shall make recommendations thereon to the executive committee, which shall appoint the director of research as provided in section 2-3-303 (3)(d). The director of research shall be responsible to the council for the collection and assembling of all data and for the preparation of reports, recommendations, and bills. Documents prepared or assembled by the director or employees of the director shall be considered work product, as defined in section 24-72-202 (6.5), C.R.S. The director shall, subject to the general policies of the council, have administrative direction over the activities of the council. The director shall be paid a salary determined by the executive committee in accordance with section 2-3-303 (3)(a). The director shall be an employee of the general assembly and shall not be subject to the state personnel system laws. The director shall be appointed without reference to affiliation and solely on the basis of such director's ability to perform the duties of the position.

(2) The director of research, with approval of the council, may appoint such additional professional, technical, clerical, or other employees necessary to perform the functions assigned to the director of research by the council.

(3) Effective January 1, 1983, the director of research shall contract, pursuant to section 39-1-104 (16), C.R.S., for the property tax study to be conducted as required in said subsection (16).

(4) Effective July 1, 1994, the director of research shall be responsible for the forecasting of adult and juvenile offender populations within the criminal justice system for the general assembly. The division of criminal justice of the department of public safety shall provide information to the director concerning population projections, research data, modeling information, and any other related data requested by the director. The executive directors of the departments of corrections and human services and the state court administrator shall provide information to the director concerning population projections, research data, and the projected long-range needs of the institutions under the control of the executive directors and any other related data requested by the director.

(5) Effective July 1, 1994, the director of research shall be responsible for reviewing any bill which is introduced by the general assembly which affects criminal sentencing and which may result in a net increase or a net decrease in periods of imprisonment in state correctional facilities for the purpose of providing information to the general assembly on the long-term fiscal impact which may result from the passage of the bill, including the increased capital construction costs and increased operating costs for the first five fiscal years following passage.

(6) Repealed.

(7) Pursuant to the process set forth in part 2 of article 70 of title 24, C.R.S., and notwithstanding the provisions of section 24-70-217, C.R.S., if authorized by the executive committee of the legislative council, the director of research, in conjunction with the legislative council print shop, may submit proposals for printing of the first class, as described in section 24-70-203 (1)(a), C.R.S.



§ 2-3-304.5. Tax policy changes - dynamic model - pilot program - advisory committee

(1) The director of research shall establish a pilot program for the purpose of developing or procuring a dynamic model to analyze the economic impact of bills introduced by the general assembly that can be used as soon as possible.

(2) The director of research shall investigate all opportunities for developing or procuring a dynamic model, including private, nonprofit, and academic alternatives. Any dynamic model selected by the director shall consider the direct and indirect or secondary economic effects related to the bill, including an estimate of the probable behavioral responses of taxpayers, businesses, and other persons to the proposed tax policy change. It is not necessary that the model be kept at the director's office.

(3) Repealed.

(4) (a) Prior to the first regular session that the dynamic model can be used, the director of research shall notify the executive committee of the legislative council that the dynamic model is ready to be used to analyze bills during the upcoming regular session. If the model is ready, the executive committee shall select no more than ten bills to be analyzed using the dynamic model. Only bills that make a tax policy change are eligible to be analyzed. The analysis of the economic impact using a dynamic model shall be in addition to any fiscal note that is prepared pursuant to the rules of the general assembly.

(b) After the first regular session in which the dynamic model is used, the director of research shall prepare a report evaluating how the dynamic model worked during the session and making recommendations for the use of the dynamic model in future sessions of the general assembly, including the feasibility of expanding the scope of the type of bills for which the dynamic model may be used. The report shall be prepared no later than January 1 of the year following the session in which the dynamic model was used.

(5) (a) It is the intent of the general assembly that for the fiscal year commencing on July 1, 2006, no general fund moneys be appropriated for the purpose of implementing this section.

(b) The director of research is authorized to accept gifts, grants, or donations from private or public sources for the purposes of this section. All private and public funds received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the dynamic modeling cash fund, which fund is hereby created and referred to in this subsection (5) as the "fund". The moneys in the fund shall be subject to appropriation by the general assembly for the direct and indirect costs associated with the implementation of this section. Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(c) Except as otherwise provided in subsection (3) of this section, the director of research shall not undertake the pilot program unless the balance in the fund is one hundred twenty thousand dollars. If the balance of the fund is at least one hundred twenty thousand dollars, then the director of research shall contract with an independent contractor to help implement the provisions of this section.



§ 2-3-305. Requests of the governor

The governor may present, at any meeting of the council, in person or in writing, requests, recommendations, reports, and explanations of the policies of the administration, or any other matters pertaining to the government of the state or its policies.



§ 2-3-306. Authority to subpoena witnesses

The council has the power to subpoena witnesses, to take testimony under oath, and to assemble records and documents, by subpoena duces tecum or otherwise, with the same power and authority as courts of record, and may apply to courts of record for the enforcement of these powers. The sheriff of any county shall serve any subpoena on written order of the council in the same manner as process is served in civil actions. Witnesses subpoenaed to appear before the council shall receive the same fees and expenses as witnesses in civil cases.



§ 2-3-307. Minutes of council

The council shall keep minutes of its meetings which shall be available to all members of the general assembly upon request. Any member of the general assembly has the right to attend any of the meetings of the council and may present his views on any subject which the council may be considering.



§ 2-3-308. Recommendations and findings

The recommendations and findings of the council shall be made available in electronic or hard copy format to each member of the general assembly, to the governor, and to the state library, prior to the next regular session of the general assembly, or at such other times as the council deems necessary, or as requested by the general assembly.



§ 2-3-309. Reimbursement of members for expenses

Members of the council shall be reimbursed for necessary expenses in connection with the performance of their duties.



§ 2-3-310. Centralized legislative accounting service

(1) The legislative council shall establish and maintain a centralized legislative accounting service under the supervision of the director of research of the council, which service shall maintain all accounting records, process all vouchers, and prepare all related documents for the legislative department of state government, including all offices and agencies thereof. The council may authorize any and all of such offices and agencies to maintain subsidiary accounting records and to prepare vouchers, but such records and vouchers shall conform to the system of accounting established by said accounting service, and each such office and agency shall make such reports to said service as may be necessary for it to maintain current and complete records for the legislative department.

(2) The provisions of this section shall not apply to the procurement and budgetary functions of offices and agencies in the legislative department.



§ 2-3-311. Interstate cooperation

(1) The legislative council shall:

(a) Carry forward the participation of this state as a member of the council of state governments;

(b) Encourage and assist state officials and employees to cooperate with officials and employees of other states, the federal government, and local governments.

(2) (a) The council of state governments and the national conference of state legislatures are declared to be joint governmental agencies of this state and of other states which cooperate through them. The general assembly is authorized to subscribe to membership in such organizations and to pay membership fees therein from appropriations made to the legislative department of state government.

(b) The energy council is declared to be a joint governmental agency of this state and other states which cooperate through it. The general assembly is authorized to pay membership fees therein from appropriations made to the legislative department of state government.

(c) The American legislative exchange council is declared to be a joint governmental agency of this state and of other states which cooperate through it. Members of the general assembly are authorized to subscribe to membership in such organization. Membership fees shall be paid by the individual members; except that when members of the general assembly are selected by the president of the senate or the speaker of the house of representatives to represent the interests of Colorado at American legislative exchange council functions, the delegation selected shall reflect equally the percentage of members from each party of the general assembly, and the actual and necessary expenses of such members for travel, board, and lodging related to such attendance may be paid from appropriations made to the legislative department of state government.

(d) Members of the general assembly are authorized to accept the payment of or reimbursement for actual and necessary expenses for travel, board, and lodging from any organization declared to be a joint governmental agency of this state under this subsection (2) if:

(I) (A) The expenses are related to the member's attendance at a convention or meeting of the joint governmental agency at which the member is scheduled to deliver a speech, make a presentation, participate on a panel, or represent the state of Colorado or for some other legitimate state purpose;

(B) The travel, board, and lodging arrangements are appropriate for purposes of the member's attendance at the convention or meeting;

(C) The duration of the member's stay is no longer than is reasonably necessary for the member to accomplish the purpose of his or her attendance at the convention or meeting; except that nothing in this sub-subparagraph (C) shall prohibit a member from extending the duration of his or her stay longer than is reasonably necessary at the member's own expense;

(D) The member is not currently and will not subsequent to the convention or meeting be in a position to take any official action that will benefit the joint governmental agency; and

(E) The attendance at conventions or meetings of the joint governmental agency has been approved by the executive committee of the legislative council or by the leadership of the house of the general assembly to which the member belongs; or

(II) The general assembly pays regular monthly, annual, or other periodic dues to the joint governmental agency that are invoiced expressly to cover travel, board, and lodging expenses for the attendance of members at conventions or meetings of the joint governmental agency.

(3) The Colorado commission on interstate cooperation is abolished on July 1, 1977. All of the books, records, reports, equipment, property, accounts, liabilities, and funds of the Colorado commission on interstate cooperation are transferred to the legislative council on July 1, 1977.

(4) (a) Any organization declared to be a joint governmental agency of this state under subsection (2) of this section that maintains its headquarters in the state of Colorado may, from time to time, issue bonds for the purpose of acquiring, constructing, improving, and equipping buildings and facilities owned or to be owned by such organization. Such bonds shall be issued pursuant to resolution of the executive committee or governing board of the organization and shall be payable solely out of all or a specified portion of the revenues as designated by the executive committee or governing board. Such bonds may be further secured by a pledge of the buildings and facilities financed with the proceeds of the bonds.

(b) Bonds may be executed and delivered by the organization at such times, may be in such form and denominations and include such terms and maturities, may be subject to optional or mandatory redemption prior to maturity with or without a premium, may be in fully registered form registrable as to principal or interest or both, may bear such conversion privileges, may be payable in such installments and at such times not exceeding forty years from the date thereof, may be payable at such place or places whether within or outside the state, may bear interest at such rate or rates per annum, which may be fixed or variable according to index, procedure, or formula or as determined by the organization or its agents, without regard to any interest rate limitation appearing in any other law of this state, may be subject to purchase at the option of the holder or the organization, may be evidenced in such manner, may be executed by such officers of the organization, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which may be either of an officer of the organization or of an agent authenticating the same, may be in the form of coupon bonds that have attached interest coupons bearing a manual or facsimile signature of an officer of the organization, and may contain such provisions not inconsistent with the foregoing, all as provided in the resolution of the organization under which the bonds are authorized to be issued or as provided in a trust indenture between the organization and any commercial bank or trust company having full trust powers.

(c) The bonds may be sold at public or private sale at such price or prices, in such manner, and at such times as determined by the executive committee or governing board of the organization, and such executive committee or governing board may pay all fees, expenses, and commissions that it deems necessary or advantageous in connection with the sale of the bonds. The power to fix the date of the sale of the bonds, to receive bids or proposals, to award and sell bonds to fix interest rates, and to take all other action necessary to sell and deliver the bonds may be delegated to an officer or agent of the organization. Any outstanding bonds may be refunded by the organization pursuant to resolution of the executive committee or governing board of the organization. All bonds and any interest coupons applicable thereto are declared to be negotiable instruments.

(d) The resolution or trust indenture authorizing the issuance of bonds may pledge all or a portion of the revenues of the organization, may contain such provisions for protecting and enforcing the rights and remedies of holders of any of the bonds as the organization deems appropriate, may set forth the rights and remedies of the holders of any of the bonds, and may contain provisions that the organization deems appropriate for the security of the holders of the bonds, including, but not limited to, provisions for letters of credit, insurance, standby credit agreements, or other forms of credit insuring timely payment of the bonds, including the redemption price or the purchase price.

(e) Any pledge of revenues or property made by the organization or by any person or governmental unit with which the organization contracts shall be valid and binding from the time the pledge is made. The revenues or property so pledged shall immediately be subject to the lien of such pledge without any physical delivery or further act and the lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the pledging party, irrespective of whether such claiming party has notice of such lien. The instrument by which the pledge is created need not be recorded or filed.

(f) Neither the members of the executive committee or governing board of the organization, employees of the organization, nor any person executing the bonds shall be liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance thereof.

(g) The organization may purchase its bonds out of any available funds and may hold, pledge, cancel, or resell such bonds subject to and in accordance with agreements with the holders thereof.

(h) Any bonds issued by the organization and the transfer of and income from any bonds issued by the organization shall be exempt from all taxation and assessments in the state.

(i) Bonds issued under this article shall be deemed issued on behalf of the organization but shall not be deemed to constitute a multiple-fiscal year direct or indirect district debt or other financial obligation whatsoever of the state for purposes of section 20 of article X of the state constitution or a debt, liability, obligation, or pledge of the full faith and credit of the state or any political subdivision thereof other than the organization, but shall be payable solely from the revenue or property of the organization pledged for such payment. Each bond issued on behalf of the organization under this subsection (4) shall contain on its face a statement to the effect that neither the state nor any political subdivision thereof other than the organization shall be obligated to pay the same or the interest thereon and that neither the full faith and credit nor the taxing power of this state nor any political subdivision thereof other than the organization is pledged to the payment of the principal or interest on such bond.

(j) Nothing in this subsection (4) shall be construed to obligate the general assembly to subscribe to membership or pay membership fees to any organization declared to be a joint governmental agency of the state pursuant to subsection (2) of this section.






Part 4 - Commission on Interstate Cooperation



Part 5 - Committee on Legal Services - Office of Legislative Legal Services

§ 2-3-501. Legal services in legislative department

In order to better provide for the legal services for the general assembly, including the drafting of legislation and the revision and publication of the laws of this state, and to provide for the best technical advice and information to be available to the general assembly, agencies of state government, and the people of this state, and to provide for the professional preparation, drafting, revision, and publication of laws, there is hereby created in the legislative department a committee on legal services and an office of legislative legal services, referred to, respectively, in parts 5 and 7 of this article, as the "committee" and the "office".



§ 2-3-502. Committee on legal services - membership - duties

(1) Except as provided in part 3 of this article, the committee shall supervise and direct the operations of the office of legislative legal services.

(2) The committee may designate one or more subcommittees from among its membership to perform any duties of the committee with respect to the supervision and direction of the office of legislative legal services.

(3) The membership of the committee consists of ten members of the general assembly. The ten legislative members of the committee are as follows: The respective chairs of the house and senate committees on judiciary or their respective designees; four members from the house of representatives, two from each major political party, one of whom shall be an attorney-at-law, if there is an attorney-at-law in each party, appointed by the speaker and the minority leader of the house of representatives, respectively, with the approval of a majority of the members elected to the house of representatives; and four members from the senate, two from each major political party, one of whom shall be an attorney-at-law, if there is an attorney-at-law in each party, appointed by the president and the minority leader of the senate, respectively, with the approval of a majority of the members elected to the senate.

(4) The eight appointive members of the committee shall be appointed no later than ten days after the convening of the first regular session of each general assembly. An appointing authority may make an appointment to temporarily replace a current member of the committee appointed by that appointing authority. In addition, the president of the senate may make an appointment to temporarily replace the chair of the senate committee on judiciary or the chair's respective designee currently serving on the committee and the speaker of the house of the representatives may make an appointment to temporarily replace the chair of the house committee on judiciary or the chair's designee currently serving on the committee; except that a temporary appointment made pursuant to this subsection (4) does not require approval of a majority of the members elected to the applicable body. Membership on the committee of each such appointive member terminates upon the appointment of his or her successor or upon termination of a member's term of office in the general assembly, whichever first occurs. The membership of a judiciary committee chair terminates upon the termination of his or her term of office in the designated position. Any member may be appointed to succeed himself or herself on the committee. Vacancies in the committee's membership shall be filled in the same manner as original appointments; except that the approval of the members elected to the general assembly is not necessary if any such appointment is made when the general assembly is not in session.

(5) The committee shall select from among its members a chairman and a vice-chairman. The committee may meet as often as necessary, but it shall meet at least twice in each calendar year.

(6) Members of the committee shall be reimbursed for necessary expenses incurred in the performance of their duties and shall be paid the same per diem compensation as provided by law for members of interim legislative committees for each day of attendance.

(7) If any law or other document of this state refers to the legislative drafting committee or to the committee on statute revision, said law or other document shall be deemed to refer to the committee on legal services.



§ 2-3-503. Director - staff - revisor

(1) The committee shall interview persons applying for the position of staff director as to qualifications and ability and shall make recommendations thereon to the executive committee, which shall appoint the director as provided in section 2-3-303 (3). The director of the office of legislative legal services shall be an attorney-at-law. The director shall be responsible to the committee for the provision of staff assistance in the performance of the committee's duties and functions. The director, with the approval of the committee, may appoint such attorneys-at-law and technical and clerical personnel as may be necessary for the efficient operation of the office. The director and all employees of the office shall be appointed without regard to affiliation and solely on the basis of their ability to perform their duties. They shall be employees of the general assembly and shall not be subject to the state personnel system laws. The director shall be paid a salary determined by the executive committee in accordance with section 2-3-303 (3).

(2) The director shall be, ex officio, the revisor of statutes; except that the director, in his discretion, may appoint an employee of the office to be the revisor of statutes and to exercise the powers and perform the duties and functions assigned to the revisor by part 7 of this article or by any other law.



§ 2-3-504. Duties of office

(1) The office shall:

(a) Upon the request of any member of the general assembly or the governor, draft or aid in drafting legislative bills, resolutions, memorials, amendments thereto, conference reports, and such other legislative documents and papers as may be required in the legislative process;

(b) Prepare a digest of laws enacted by the general assembly, approved or vetoed by the governor, immediately upon the adjournment of any regular or special session;

(c) In the interim between sessions of the general assembly, prepare drafts of proposed legislation for legislative interim committees appointed by the legislative council or otherwise;

(d) Prepare, at the request of any legislative committee, summaries of existing laws affected by proposed legislation, compilations of laws in other states relating to the subject matter of such legislation, and statements on the operation and effect of such laws;

(e) Keep on file records concerning legislative bills and the proceedings of the general assembly with respect to such bills; subject indexes of bills introduced at each session of the general assembly; files on each bill prepared for members of the general assembly and the governor; and such documents, pamphlets, or other literature relating to proposed or pending legislation, without undue duplication of material contained in the office of the legislative council or in the supreme court library. All such records and documents shall be made available in the office at reasonable times to the public for reference purposes, unless said records are classed as confidential under this part 5.

(f) Cooperate with legislative drafting offices or corresponding services of other states, and with other legislative drafting service agencies, either public or private;

(g) Aid and assist in the enrolling and engrossing of bills and such other services as the general assembly may require.



§ 2-3-505. Requests for drafting bills and amendments - confidential nature thereof - lobbying for bills

(1) All requests made to the office for the drafting of bills or amendments thereto shall be submitted, either in writing or orally, by the legislator or by the governor or the governor's representative making the request, with a general statement respecting the policies and purposes which the person making the request desires the bill or amendment to accomplish. The office shall draft each bill or amendment to conform to the purposes so stated or to supplementary instructions of the person making the original request.

(2) (a) Prior to the introduction of a bill or amendment in the general assembly, no employee of the office shall reveal to any person outside the office the contents or nature of such bill or amendment, except with the consent of the person making the request. Nothing in this section shall prohibit the disclosure to the staff of any legislative service agency of such information concerning bills or amendments prior to introduction as is necessary to expedite the preparation of fiscal notes, as provided by the rules of the general assembly, but such staff shall not reveal the contents or nature of such bills or amendments to any other person without the consent of the person making the request.

(b) All documents prepared or assembled in response to a request for a bill or amendment, other than the introduced version of a bill or amendment that was in fact introduced, shall be considered work product, as defined in section 24-72-202 (6.5), C.R.S.

(c) (I) The final version of all documents prepared or assembled by the office for a member of the general assembly but not in response to a request for a bill or amendment and not containing legal analysis or expressing a legal opinion or conclusion shall not be considered work product as defined in section 24-72-202 (6.5), C.R.S. Except as otherwise provided in paragraph (e) of this subsection (2), the final version of such documents shall be a public record. These documents include, but are not limited to:

(A) Comparisons of existing law with the provisions of any bill or amendment, comparisons of any bills or amendments with other bills or amendments, comparisons of different versions of bills or amendments, and comparisons of the laws of this state with laws of other jurisdictions;

(B) Compilations of existing public information, statistics, or data;

(C) Compilations or explanations of general areas or bodies of law, legislative history, or legislative policy.

(II) Prior to delivery of the final version of such a document to the member who requested it, no employee of the office shall reveal to any person outside the office the contents or nature of the document, except with the consent of the member making the request.

(d) If a member of the general assembly requests a legal opinion or document from the office that is the same as or substantially similar to a legal opinion or document previously requested by another member, the office may produce an identical or substantially similar legal opinion or document for the second member. The office shall not disclose the identity of any member who made a previous request.

(e) A member may request that the final version of a document that would otherwise become a public record in accordance with paragraph (c) of this subsection (2) remain work product.

(3) No employee of the office shall lobby, personally or in any other manner, directly or indirectly, for or against any pending legislation before the general assembly.



§ 2-3-506. Use of supreme court library

The librarian of the supreme court library shall facilitate the work of the office by permitting the liberal withdrawal of materials and data therefrom, subject to such reasonable rules as may be necessary for the proper operation of the library.



§ 2-3-507. Office space in capitol - office hours - appropriations

(1) The office shall be provided with suitable office space in the state capitol, so situated as to be convenient for the members of the general assembly. Throughout the year, the office shall be kept open during the hours prevailing in other offices in the state capitol, and at such other times in order to efficiently serve the general assembly.

(2) Adequate appropriations shall be made to carry out the purposes of this part 5, to be included in the appropriation to the legislative department. The controller is authorized and directed to draw warrants monthly in payment of the salaries of personnel, and in payment of expenditures of the office, on vouchers signed by the chair of the committee or, in the absence of the chair, by the vice-chair; except that any payroll voucher or any other voucher that does not exceed five thousand dollars may be signed by the staff director or, with prior written approval of the chair of the committee, by the staff director's authorized designee.



§ 2-3-508. Terminology - references

The office of legislative legal services shall be the successor in every way of the legislative drafting office and the office of revisor of statutes, and every contract, agreement, or other document entered into by the legislative drafting office or the office of revisor of statutes prior to May 23, 1988, is deemed to have been entered into by the office of legislative legal services. The director and the employees of the legislative drafting office and the office of revisor of statutes shall become employees of the office of legislative legal services on May 23, 1988. The director and such employees shall retain all accrued rights to retirement and other benefits under the laws of the state, and their service shall be deemed to have been continuous. If any law of this state refers to the legislative drafting office or the office of revisor of statutes, said law shall be construed as referring to the office of legislative legal services.



§ 2-3-510. Study regarding an organizational recodification of title 12 of the Colorado Revised Statutes - legislative declaration - repeal

(1) The general assembly hereby:

(a) Finds that title 12 of the Colorado Revised Statutes, entitled "Professions and Occupations":

(I) Lacks a coherent structure among its articles, including two groupings of articles entitled "general" that are separated by a grouping of "health care" articles, and a large percentage of articles that have either been repealed or been codified with a decimal number;

(II) Lacks a true "common provisions" article resulting in the recurrence of identical or nearly identical provisions throughout the title; and

(III) Includes numerous articles that do not strictly relate to the regulation of a profession or occupation and that could be more appropriately codified elsewhere in the Colorado Revised Statutes;

(b) Determines that these shortcomings make the title unnecessarily voluminous, repetitive, and difficult to amend, understand, and administer; and

(c) Declares that it is in the public interest to study an organizational recodification of title 12.

(2) (a) Beginning in the 2016 interim, the office, overseen by the committee, shall study an organizational recodification of title 12 of the Colorado Revised Statutes. In conducting the study, the office shall solicit input, including input regarding unofficial estimates of the fiscal impact that an organizational recodification of title 12 might entail, from:

(I) The judicial branch and the following state agencies that have regulatory authority established in title 12: agriculture, higher education, law, public health and environment, regulatory agencies, revenue, state, and any other interested state agency or office;

(II) Local governments and any other entity that has regulatory authority established in title 12;

(III) Representatives from the professions and occupations regulated by title 12; and

(IV) The public.

(b) The office shall provide periodic updates to the committee regarding the study and, no later than December 31, 2017, the committee shall determine whether to direct the office to provide to the committee proposed legislation for an organizational recodification of title 12.

(3) The study is subject to the following guidelines:

(a) Fundamentally, the recodification should be organizational and nonsubstantive, and any substantive provisions that may be included in the proposed legislation should be strictly limited to those that are necessary to promote the public purposes of an organizational recodification as specified in this section, such as:

(I) Conforming similar provisions to achieve uniformity, eliminate redundancy, and allow for the consolidation of common provisions; and

(II) Eliminating provisions that are archaic or obsolete;

(b) The office should endeavor to use active voice, authority verbs, gender-neutral language, and people-first language; and

(c) The executive and judicial branches of Colorado state government and the local governments and other entities with regulatory authority established in title 12 are encouraged to participate in the study and cooperate with the office.

(4) This section is repealed, effective September 1, 2018.






Part 6 - Colorado Commission on Uniform State Laws

§ 2-3-601. Commission on uniform state laws - creation

(1) There is hereby created the Colorado commission on uniform state laws, referred to in this part 6 as the "commission", which shall consist of six members appointed for terms of two years each and until their successors are appointed and, in addition thereto, any citizen of this state who is elected a life member of the national conference of commissioners on uniform state laws.

(2) The six members shall be appointed or reappointed by joint resolution of the general assembly no later than ten days after the convening of the first regular session of the general assembly held in each odd-numbered year. At least two commissioners shall be appointed from the general assembly and at least two commissioners from the public at large. Appointments to fill vacancies shall be made by the committee on legal services for the unexpired term of the vacant office.

(3) The six members of the commission shall be attorneys admitted to practice law in the state of Colorado.

(4) The terms of the two members of the commission appointed after July 18, 1975, shall be effective August 11, 1975; thereafter, the appointment of members to succeeding terms shall be in conformance with subsection (2) of this section.



§ 2-3-602. Compensation - expenses

The members of the commission shall receive a per diem of twenty dollars for each day actually spent in the transaction of official business of the commission in the state of Colorado. In addition thereto, each member shall be reimbursed for expenses incurred in the performance of official duties.



§ 2-3-603. Meetings - organization

The commissioners shall meet at least once a year and shall organize by the election of a chairman who shall hold office for a term of one year and until his successor is elected. The director of the office of legislative legal services shall be ex officio the secretary of the commission, or the director may designate an employee of the office to act as secretary of the commission. The office shall provide assistance to the commissioners who are members of the general assembly in their efforts to enact legislation concerning subjects upon which uniformity may be deemed desirable.



§ 2-3-603.5. Status of commissioners

(1) Any citizen elected a life member of the national conference of commissioners on uniform state laws pursuant to section 2-3-601 (1) and the person serving as ex officio secretary of the commission in accordance with section 2-3-603 shall have the same status as members of the commission appointed pursuant to section 2-3-601 (1) for purposes of participating in the national conference of commissioners on uniform state laws, including, but not limited to:

(a) Having the same voting rights at meetings of said national conference; and

(b) Having the same eligibility to be elected to any office of said national conference.



§ 2-3-604. Duties of commissioners

Each commissioner shall attend the meeting of the national conference of commissioners on uniform state laws and, both in and out of such national conference, shall do all in his power to promote uniformity in state laws where uniformity may be deemed desirable and practicable. The commission shall prepare and transmit a report and its recommendations to the general assembly on or before January 1 of each year concerning subjects of legislation upon which uniformity among the states may be deemed desirable and concerning the proceedings and recommendations of the most recent meeting of the national conference of commissioners on uniform state laws.






Part 7 - Committee on Legal Services - Revisor of Statutes

§ 2-3-701. Function of committee - statute revision

(1) With respect to statute revision, it is the function of the committee on legal services:

(a) Repealed.

(b) To supervise and direct the activities of the revisor; and to exercise the powers and to perform the duties and functions prescribed in articles 4 and 5 of this title, concerning the preparation and publication of the statutes of this state and other materials, and as prescribed in part 2 of article 70 of title 24, C.R.S., concerning the preparation and publication of the session laws of this state.



§ 2-3-702. Revisor of statutes - duties

The revisor shall compile, edit, arrange, and prepare for publication the declaration of independence, the constitutions of the United States and the state of Colorado, the act admitting Colorado into the union, and all laws of the state of Colorado of a general and permanent nature, together with a complete index thereto and comparative tables of such statutes with prior compilations. The statutory laws shall be arranged into appropriate and convenient volumes, titles, chapters, articles, and sections, so collated and in such form as the committee directs. At the end of each section, reference shall be made to the statutory history of such section. Annotations of decisions of the supreme court of the United States, the supreme court of the state of Colorado, and such other state and federal courts as are appropriate, construing, applying, or interpreting each section, or relating to the subject matter thereof, and such other matter as the committee deems advisable or advantageous shall also be prepared for publication with such statutory laws.



§ 2-3-702.5. Directive to the revisor of statutes - changes in arrangement - repeal

(1) To correspond with the repeal and reenactment of sections 2-3-1203 and 24-34-104, C.R.S., in House Bill 16-1192, enacted in 2016, the general assembly directs the revisor of statutes to harmonize, renumber, and relocate the statutory provisions of sections 2-3-1203 and 24-34-104, C.R.S., as they are amended during the second regular session of the seventieth general assembly. The revisor of statutes shall report all organizational changes made under the authority of this section in the annual publication commonly known as the "Grey Book", which publication the revisor of statutes prepares to report corrective actions authorized by section 2-5-103.

(2) This section is repealed, effective July 1, 2018.



§ 2-3-703. Revision - editorial work

In the course of collating, compiling, editing, arranging, and preparing such statutes, the revisor, with the approval of the committee, shall adopt a uniform system of punctuation, capitalization, numbering, and wording; eliminate all obsolete and redundant words; correct obvious errors and inconsistencies; eliminate duplications and laws repealed directly or by implication; correct defective section structure in arrangement of the subject matter of existing statutes; and clarify existing laws and such other similar matter as the committee directs. The foregoing duties shall be performed in such form and manner as to preserve the intent, effect, and meaning of any and every such statute revised.



§ 2-3-705. Distribution of statutes

The distribution of the statutes of this state shall be in such numbers and to such offices and persons as the general assembly directs at the time of approval for publication of such statutes; but the committee shall be able to distribute such additional statutes of this state to such offices and persons as it may from time to time deem necessary.






Part 8 - Colorado State Officials' Compensation Commission



Part 9 - Statutory Revision Committee

§ 2-3-901. Statutory revision committee - creation - repeal

(1) There is hereby created in the legislative department the statutory revision committee, referred to in this part 9 as the "committee". The committee consists of ten members, appointed as follows:

(a) The speaker and minority leader of the house of representatives shall each appoint two members from the house of representatives;

(b) The president and minority leader of the senate shall each appoint two members from the senate; and

(c) Two nonvoting nonlegislative members, appointed by the committee on legal services, who are attorneys-at-law admitted to practice in Colorado. The members appointed under this paragraph (c) shall not be affiliated with the same political party.

(2) Except as provided in subsection (9) of this section, the legislative members of the committee must be appointed no later than ten days after the convening of the first regular session of each general assembly and the nonlegislative members appointed under paragraph (c) of subsection (1) of this section must be appointed at the first meeting of the committee on legal services following the organization of that committee pursuant to section 2-3-502 (4) in the first regular session of each general assembly. Membership on the committee of each such appointive member terminates upon the appointment of his or her successor or upon termination of his or her office in the general assembly, whichever occurs first. In the case of the members appointed under paragraph (c) of subsection (1) of this section, appointments are for two-year terms, which terms commence the date on which the committee on legal services makes the appointments.

(3) A vacancy in the office of a member must be immediately filled by the original appointing authority.

(4) Any member of the committee may serve for succeeding terms on the committee.

(5) The committee shall select from among its members a chairperson and a vice-chairperson. The chairperson and vice-chairperson shall not be affiliated with the same political party. Except as provided in subsection (9) of this section, the chair serves as chair for the first regular session of the general assembly through the legislative interim immediately following, and as vice-chair when the second regular session commences; the vice-chair serves as chair from the commencement of the second regular session through the legislative interim immediately following.

(6) The committee may meet as often as necessary, but it shall meet at least twice in each calendar year. The committee may meet during the legislative sessions and during the interim between sessions.

(7) Legislative members of the committee shall be reimbursed for necessary expenses incurred in the performance of their duties and paid the same per diem compensation as provided by law for members of interim legislative committees for each day of attendance.

(8) The office of legislative legal services shall provide staff assistance to the committee.

(9) (a) In order for the committee to begin its work during the 2016 legislative interim, initial appointments to the committee must be made as expeditiously as possible following June 10, 2016. For the purposes of working with staff to organize the committee and arrange for its first meeting, the first member appointed by the speaker of the house of representatives temporarily serves as chair of the committee. A chair and vice-chair must be selected at the first committee meeting during that interim. The chair and vice-chair hold those positions through the commencement of the first regular session of the seventy-first general assembly.

(b) The committee on legal services shall make its initial appointments to the committee pursuant to paragraph (c) of subsection (1) of this section as soon as practicable at one of its regularly scheduled meetings during the 2016 legislative interim. The later appointment of such members shall not prevent the committee from organizing and commencing its work.

(c) This subsection (9) is repealed, effective January 1, 2018.



§ 2-3-902. Duties of committee

(1) The committee shall:

(a) Make an ongoing examination of the statutes of the state and current judicial decisions for the purpose of discovering defects and anachronisms in the law and recommending needed reforms; except that the committee shall not consider any matter that is currently pending or appealable before any court;

(b) Receive, solicit, and consider proposed changes in the law recommended by the American law institute, any bar association, or other learned bodies;

(c) Receive, solicit, and consider suggestions from justices, judges, legislators, and other public officials, lawyers, and the public generally as to defects and anachronisms in the law;

(d) Recommend, upon an affirmative vote by at least five legislative members of the committee, and in accordance with subsection (3) of this section, legislation annually to effect such changes in the law as it deems necessary in order to modify or eliminate antiquated, redundant, or contradictory rules of law and to bring the law of this state into harmony with modern conditions; and

(e) Report its findings and recommendations on or before November 15 of each year to the legislature and, if it deems advisable, attach to its report copies of any proposed bills intended to carry out any of its recommendations.

(2) Any legislation proposed by the committee and sponsored by a committee member under paragraph (d) of subsection (1) of this section is exempt from the five-bill limitation specified in rule 24 of the joint rules of the senate and the house of representatives.

(3) The committee shall propose legislation only to streamline, reduce, or repeal provisions of the Colorado Revised Statutes. The committee shall endeavor to recommend legislation that cumulatively has, in each legislative session, no net increase in the number of laws or pages of laws in the Colorado Revised Statutes.






Part 10 - Committee on Legal Services - Legal Counsel for Legislative Branch

§ 2-3-1001. Legal counsel retained

The committee on legal services may retain legal counsel to represent or otherwise render legal services for the general assembly, or either house thereof or any committee thereof, or any member or agency of the legislative branch of government, in all actions and proceedings in connection with the performance of the powers, duties, and functions thereof, and shall pay the compensation and expenses of such legal counsel and any necessary expense of such actions and proceedings from appropriations made by law to the committee.



§ 2-3-1002. Legislative expenses cash fund - creation

(1) (a) There is hereby created in the state treasury the legislative expenses cash fund. The fund shall be comprised of such moneys transferred to the fund in accordance with subsection (2) of this section and any other moneys appropriated to the fund. All interest earned on the investment of moneys in the fund shall be credited to the fund.

(b) Moneys in the legislative expenses cash fund are continuously appropriated to:

(I) The committee on legal services to pay the compensation and expenses of any legal counsel retained by the committee pursuant to section 2-3-1001 and to pay any necessary expense of such actions and proceedings for which such legal counsel is retained; and

(II) The executive committee of the legislative council to pay for qualified expenses of the legislative department of the state of Colorado if, after consulting with the chair of the committee on legal services, the executive committee determines that the amount of moneys to be so expended is not needed in the foreseeable future for any expenses of the committee on legal services specified in subparagraph (I) of this paragraph (b). For purposes of this subparagraph (II), "qualified expenses" means:

(A) Expenses relating to legislative aides;

(B) Expenses relating to the necessary upkeep and furnishing of the chambers, antechambers, and committee rooms of the senate and the house of representatives, and of the office space assigned to and occupied by legislators, staff of the senate and the house of representatives, and staff of the legislative service agencies; and

(C) Expenses relating to electronic voting equipment in the chambers of the senate and the house of representatives, such as expenses for all equipment, software, and personal services for the development, installation, and maintenance of such electronic voting equipment.

(c) Any moneys credited to the legislative expenses cash fund and unexpended at the end of any given fiscal year shall remain in the fund and shall not revert to the general fund.

(2) Notwithstanding any law to the contrary, any moneys appropriated from the general fund to the legislative department of the state government for the fiscal year commencing on July 1, 2006, that are unexpended or not encumbered as of the close of the fiscal year shall not revert to the general fund and shall be transferred by the state treasurer and the controller to the legislative expenses cash fund created in subsection (1) of this section; except that the amount so transferred shall not exceed six hundred thousand dollars.






Part 11 - Colorado Energy Coordinating Council



Part 12 - Sunrise and Sunset Review Committee

§ 2-3-1201. Sunrise and sunset review - designation of committees of reference to conduct review

(1) At the convening of the first regular session of each general assembly, the speaker of the house of representatives and the president of the senate shall each designate one or more house committees of reference for even-numbered years and one or more senate committees of reference for odd-numbered years to perform the duties and functions assigned to it relating to the termination of each division, board, or agency pursuant to the provisions of section 24-34-104, C.R.S., and the duties and functions assigned to it by this part 12 relating to the sunset review of advisory committees. The committees of reference designated by the speaker of the house of representatives to conduct reviews under this section in even-numbered years and the committees of reference designated by the president of the senate to conduct such reviews in odd-numbered years shall be the committees of reference for any bills introduced under sections 2-3-1203 and 24-34-104, C.R.S., during any regular or extraordinary session of the general assembly. The speaker of the house of representatives may authorize one or more house committees of reference and the president of the senate may authorize one or more senate committees of reference to conduct hearings prior to the convening of any regular session of the general assembly.

(2) Repealed.



§ 2-3-1202. Staff assistance

In carrying out duties under section 24-34-104, C.R.S., and this part 12, any committee designated pursuant to section 2-3-1201 may request staff assistance from the legislative council, created by part 3 of this article.



§ 2-3-1203. Sunset review of advisory committees - legislative declaration - definition - repeal

(1) (a) The general assembly finds and declares that advisory committees are beneficial to government since they help involve private citizens in the daily operations of government and provide the government with a system for using the expertise of its citizens. However, historically there was no legislative supervision that would allow for the systematic review of these committees to identify those committees that may have outlived their usefulness yet remained in the statutes and those committees that may have failed to perform the functions for which they were created. To assure that newly created advisory committees are supervised and subjected to review, the life of a newly created advisory committee may not exceed ten years, and the statutory authorization for the committee must include a corresponding repeal provision. The general assembly, acting by bill, may reschedule the review date for an advisory committee to a later date if the rescheduled date does not violate the ten-year maximum life provision. Newly created advisory committees are subject to the review provisions of this section.

(b) As used in this section, "advisory committee" means an advisory body, including but not limited to a commission, council, or board.

(2) (a) A legislative committee of reference designated pursuant to section 2-3-1201 shall consider whether to continue or to continue with modification an advisory committee whose statutory authority is scheduled to repeal and may recommend the consideration of a bill as it deems necessary to continue the advisory committee.

(b) (I) Each advisory committee shall submit the following information to the department of regulatory agencies:

(A) The names of the current members of the advisory committee;

(B) All revenues and all expenditures, including advisory committee expenses per diem paid to members and any travel expenses;

(C) The dates the advisory committee met and the number of members who attended each meeting;

(D) A list of the advisory proposals the advisory committee made and an indication as to whether each proposal was acted on, implemented, or enacted into statute; and

(E) The reasons why the advisory committee should continue.

(II) The information required by subparagraph (I) of this paragraph (b) must be for the fiscal year in which the advisory committee makes the submission as well as the prior fiscal year. The advisory committee must submit the information before July 1 of the year preceding the year in which the statutory authorization for the advisory committee repeals.

(III) The department of regulatory agencies shall analyze and evaluate the performance of each advisory committee scheduled for repeal under this section. The department of regulatory agencies shall submit a report setting forth the analysis and evaluation to the office of legislative legal services by October 15 of the year preceding the date established for repeal.

(c) A legislative committee of reference designated in section 2-3-1201 shall conduct hearings for each advisory committee that submits the information required by paragraph (b) of this subsection (2).

(d) A bill recommended for consideration under this subsection (2) must be introduced in the house of representatives in even-numbered years and in the senate in odd-numbered years.

(e) A bill recommended for consideration under this subsection (2) does not count against the number of bills to which the sponsor is limited by a law or joint rule of the senate and house of representatives.

(3) (a) The following statutory authorizations for the designated advisory committees will repeal on July 1, 2016:

(I) to (IV) Repealed.

(b) This subsection (3) is repealed, effective July 1, 2018.

(4) (a) The following statutory authorizations for the designated advisory committees will repeal on July 1, 2017:

(I) to (VIII) Repealed.

(b) This subsection (4) is repealed, effective July 1, 2019.

(5) (a) The following statutory authorizations for the designated advisory committees will repeal on September 1, 2017:

(I) The technical advisory panel convened in section 23-31-310, C.R.S.

(b) This subsection (5) is repealed, effective September 1, 2019.

(6) (a) The following statutory authorizations for the designated advisory committees will repeal on July 1, 2018:

(I) The consumer insurance council created in section 10-1-133, C.R.S.;

(II) The wildland-urban interface training advisory board created in section 24-33.5-1212 (3), C.R.S.;

(III) The Colorado advisory council for persons with disabilities created in section 24-45.5-103, C.R.S.;

(IV) Repealed.

(V) The Colorado youth advisory council created in section 2-2-1302.

(b) This subsection (6) is repealed, effective July 1, 2020.

(7) (a) The following statutory authorizations for the designated advisory committees will repeal on September 1, 2018:

(I) The Colorado food systems advisory council created in section 24-37.3-102, C.R.S.;

(II) The stroke advisory board created in section 25-3-115, C.R.S.

(b) This subsection (7) is repealed, effective September 1, 2020.

(8) (a) The following statutory authorizations for the designated advisory committees will repeal on July 1, 2019:

(I) The government data advisory board created in section 24-37.5-703, C.R.S.;

(II) The education data subcommittee created in section 24-37.5-703.5, C.R.S.;

(III) The concurrent enrollment advisory board created in section 22-35-107, C.R.S.;

(IV) The Colorado state advisory council for parent involvement in education created in section 22-7-303, C.R.S.;

(V) Repealed.

(VI) The standing efficiency and accountability committee created in section 43-1-106, C.R.S.

(b) This subsection (8) is repealed, effective July 1, 2021.

(9) (a) The following statutory authorizations for the designated advisory committees will repeal on September 1, 2019:

(I) The seed potato advisory committee created in section 35-27.3-107, C.R.S.;

(II) The river outfitter advisory committee created in section 33-32-110, C.R.S.;

(III) The public safety communications subcommittee to the homeland security and all-hazards senior advisory committee created in section 24-33.5-1614 (3.3), C.R.S.;

(IV) The emergency planning subcommittee to the homeland security and all-hazards senior advisory committee created in section 24-33.5-1614 (3.5), C.R.S.;

(V) The Colorado human trafficking council created in section 18-3-505, C.R.S.

(b) This subsection (9) is repealed, effective September 1, 2021.

(10) (a) The following statutory authorizations for the designated advisory committees will repeal on July 1, 2020:

(I) The Colorado kids outdoors advisory council created in section 24-33-109.5, C.R.S.;

(II) The behavioral health transformation council created pursuant to section 27-61-102, C.R.S.;

(III) The sales and use tax simplification task force created in section 39-26-802.

(b) This subsection (10) is repealed, effective July 1, 2022.

(11) (a) The following statutory authorizations for the designated advisory committees will repeal on September 1, 2020:

(I) The nurse-physician advisory task force for Colorado health care created in section 24-34-109, C.R.S.

(b) This subsection (11) is repealed, effective September 1, 2022.

(12) (a) The following statutory authorizations for the designated advisory committees will repeal on September 1, 2021:

(I) The homeland security and all-hazards senior advisory committee created in section 24-33.5-1614, C.R.S.;

(II) The advisory committee appointed by the executive director of the department of public health and environment pursuant to section 25-3-602 (4), C.R.S., and the advisory committee's functions, as specified in section 25-3-602 (5) and (6), C.R.S.;

(III) The forest health advisory council created in section 23-31-316, C.R.S.;

(IV) The Colorado special education fiscal advisory committee created in section 22-20-114.5 (2), C.R.S.;

(V) The council of higher education representatives convened pursuant to section 23-1-108.5 (3), C.R.S.;

(VI) The employment first advisory partnership in the department of labor and employment described in section 8-84-303, C.R.S.

(b) This subsection (12) is repealed, effective September 1, 2023.

(12.5) (a) The following statutory authorizations for the designated advisory committees will repeal on July 1, 2022:

(I) The education data advisory committee created pursuant to section 22-2-304.

(b) This subsection (12.5) is repealed, effective July 1, 2023.

(13) (a) The following statutory authorizations for the designated advisory committees are scheduled for repeal on September 1, 2022:

(I) The advisory group appointed by the director of the primary care office pursuant to section 24-34-110.5 (3), C.R.S.;

(II) The strategic action planning group on aging created in section 24-32-3404, C.R.S.;

(III) The electronic recording technology board created in part 4 of article 21 of title 24, C.R.S.;

(IV) The school safety resource center advisory board created in section 24-33.5-1804.

(b) This subsection (13) is repealed, effective September 1, 2024.

(14) (a) The following statutory authorizations for the designated advisory committees are scheduled for repeal on September 1, 2023:

(I) The health equity commission created in section 25-4-2206, C.R.S.;

(II) The EPIC advisory board created in section 24-33.5-514 (2), C.R.S.;

(III) The state noxious weed advisory committee created in section 35-5.5-108.7, C.R.S.;

(IV) The education innovation board created in section 22-54.5-311 (7), C.R.S.

(V) The early childhood leadership commission created in section 26-6.2-103.

(b) This subsection (14) is repealed, effective September 1, 2025.

(15) (a) The following statutory authorizations for the designated advisory committees are scheduled for repeal on September 1, 2024:

(I) The towing task force created in section 40-10.1-403, C.R.S.;

(II) The Colorado natural areas council, an advisory council to the parks and wildlife commission, created in section 33-33-106, C.R.S.;

(III) The suicide prevention commission created in section 25-1.5-111, C.R.S.;

(IV) The senior dental advisory committee created in section 25.5-3-406, C.R.S.;

(V) The youth restraint and seclusion working group in the division of youth services created in section 26-20-110.

(b) This subsection (15) is repealed, effective September 1, 2026.

(16) (a) The following statutory authorizations for the designated advisory committees will repeal on September 1, 2025:

(I) The medicaid provider rate review advisory committee created in section 25.5-4-401.5, C.R.S.;

(II) The title insurance commission created in part 2 of article 11 of title 10, C.R.S.;

(III) The commodity metals theft task force created in section 18-13-111, C.R.S.

(b) This subsection (16) is repealed, effective September 1, 2027.

(17) (a) The following statutory authorizations for the designated advisory committees will repeal on September 1, 2026:

(I) The compliance advisory panel to the air pollution control division created in section 25-7-109.2, C.R.S.;

(II) The business intelligence center advisory panel created in section 24-21-116 (4)(a), C.R.S.;

(III) The veterinary pharmaceutical advisory committee, created in section 12-42.5-104.5, C.R.S.

(b) This subsection (17) is repealed, effective September 1, 2028.

(18) (a) The following statutory authorizations for the designated advisory committees will repeal on July 1, 2027:

(I) The Colorado wildlife habitat stamp committee created in section 33-4-102.7, C.R.S.

(b) This subsection (18) is repealed, effective July 1, 2029.






Part 13 - Capital Development

§ 2-3-1301. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Capital asset" has the same meaning as set forth in section 24-30-1301 (1), C.R.S.

(2) "Capital construction" has the same meaning as set forth in section 24-30-1301 (2), C.R.S.

(3) "Capital renewal" has the same meaning as set forth in section 24-30-1301 (3), C.R.S.

(4) "Controlled maintenance" has the same meaning as set forth in section 24-30-1301 (4), C.R.S., including the limitations specified in section 24-30-1303.9, C.R.S.

(5) "Real property" has the same meaning as set forth in section 24-30-1301 (15), C.R.S.

(6) "State" has the same meaning as set forth in section 24-30-1301 (16), C.R.S.

(7) "State agency" has the same meaning as set forth in section 24-30-1301 (17), C.R.S.

(8) "State institution of higher education" has the same meaning as set forth in section 24-30-1301 (18), C.R.S.



§ 2-3-1302. Capital development committee established

(1) There is hereby established a joint committee of the senate and house of representatives officially known as the capital development committee, which shall consist of two majority party members and one minority party member of the house of representatives and two majority party members and one minority party member of the senate. Members of the committee shall be chosen in each house according to the method prescribed by the rules of that house. The committee shall function during the legislative sessions and during the interim between sessions.

(1.5) In order to expedite the work of the capital development committee, appointees may be designated after the general election prior to the convening of the general assembly at which such committee is to serve, whether such appointees are members of the current general assembly or members-elect of the next general assembly, or both. Such appointees have all the powers and duties and are entitled to the same compensation and expense allowance as members duly appointed under the provisions of subsection (1) of this section.

(2) The capital development committee shall elect a chairman and a vice-chairman at the first meeting held on or after October 15 in each odd-numbered year and at the first meeting held after the general election in each even-numbered year. The chairmanship and vice-chairmanship shall alternate between a member from the house of representatives and a member from the senate with the first chairman being from the senate and the first vice-chairman being from the house of representatives. The person serving as chairman, or a member of the same house if such person is no longer a member thereof, shall serve as vice-chairman during the next legislative session, and the person serving as vice-chairman, or a member of the same house if such person is no longer a member thereof, shall serve as chairman during the next legislative session.



§ 2-3-1303. Rules of procedure

(1) The capital development committee may prescribe its own rules of procedure and may appoint an advisory committee from among professionals in the private sector to include but not be limited by the following areas of expertise: Real estate, architecture, finance, and engineering.

(2) Repealed.



§ 2-3-1304. Powers and duties of capital development committee

(1) The capital development committee has the following powers and duties:

(a) To study capital construction, controlled maintenance, and capital renewal requests and proposals, pursuant to rule 45 of the joint rules of the senate and the house of representatives, of each state agency and state institution of higher education;

(a.3) To review and make required recommendations on reports from state agencies and state institutions of higher education, including reports from:

(I) The office of the state architect on the approved and unapproved facility management plans and facility management plan updates pursuant to section 24-30-1303.5 (3.5), C.R.S., and acquisitions and dispositions pursuant to sections 24-30-1303.5 (6) and 24-82-102, C.R.S.;

(II) The adjutant general in the department of military and veterans affairs on the acquisition or disposition of property pursuant to section 28-3-106 (1)(s)(I), C.R.S.;

(III) The parks and wildlife commission in the department of natural resources on the acquisition or disposition of certain real property interests under section 33-1-105 (1)(i) or (3), C.R.S., and the acquisition of certain interest in real property or water pursuant to section 33-1-105.5 (9), C.R.S.; and

(IV) The parks and wildlife commission in the department of natural resources on the acquisition or disposition of certain interests in real property pursuant to section 33-10-107 (2), C.R.S.;

(a.5) To study the request from the transportation commission for state highway reconstruction, repair, and maintenance projects to be funded from money transferred to the capital construction fund pursuant to section 24-75-302 (2), C.R.S., specifically for such purpose. On or before October 1 of each year, the transportation commission shall submit its request, based on the statewide transportation improvement programs, with a prioritized list of recommended state highway reconstruction, repair, and maintenance projects with the priority of projects on the list determined on the basis of greatest need without regard to location in the state. The capital development committee shall determine the number of projects on the list that may be funded from money available in the capital construction fund for state highway reconstruction, repair, or maintenance projects. Only projects on the list may be funded from money available in the capital construction fund for state highway reconstruction, repair, or maintenance projects, and the projects must be funded in the priority determined by the transportation commission; except that, if a project on the list cannot be funded because an alternative source of funding for the project has become available, a court order has enjoined the project, or an act of God has made the project construction unfeasible, the transportation commission shall submit the next phase of that project or the next project on that regional priority list to the capital development committee for approval as an addition to the list in lieu of the project that cannot be funded. No substitute project submitted by the transportation commission from the regional priority list shall be approved by the capital development committee if funding said project would result in the delay of any other project on the list. Upon approval of an amended list, the department of transportation shall provide a copy of the amended list to the members of the joint budget committee, the transportation and energy committee in the house of representatives, and the transportation committee in the senate. Projects on the list submitted by the transportation commission by October 1 or on an amended list submitted as provided in this paragraph (a.5) may be funded from money transferred to the capital construction fund and available in the current fiscal year or money to be transferred to the capital construction fund for the fiscal year beginning the following July 1.

(a.6) (Deleted by amendment, L. 2008, p. 1064, 8, effective July 1, 2008.)

(b) To hold such hearings as may be necessary to consider reports from each state agency or state institution of higher education with respect to capital construction, controlled maintenance, or capital renewal;

(c) To make determinations, pursuant to rule 45 of the joint rules of the senate and the house of representatives, of the priority to be accorded to the proposals made by the various state agencies and state institutions of higher education with respect to capital construction, controlled maintenance, and capital renewal proposals, based upon information made available to the capital development committee from any sources with respect to estimates of revenues available for such purposes;

(d) To forecast the state's requirements for capital construction, controlled maintenance, and capital renewal as may be necessary or desirable for adequate presentation of the planning and implementation or construction of such projects and to forecast the projected available revenue to meet the state's requirements for capital construction, controlled maintenance, and capital renewal. Such revenue forecast must conform with the economic forecast period used in the quarterly revenue estimates prepared by the staff of the legislative council.

(e) Repealed.

(f) To review the annual capital construction and maintenance requests from the chief information officer of the office of information technology regarding the public safety communications trust fund created pursuant to section 24-37.5-506, C.R.S.;

(g) (Deleted by amendment, L. 2014.) / Repealed.

(h) To review all acquisitions of real property by a state agency or state institution of higher education; except that, for any state agency or state institution of higher education that has statutory authority as of June 6, 2014, to acquire real property and such statutory authority specifies a process whereby the capital development committee either reviews, reviews and approves, or approves such an acquisition, then such statutory authority controls. If a state agency or state institution of higher education has statutory authority as of June 6, 2014, to acquire real property and such statutory authority does not include a process whereby the capital development committee either reviews, reviews and approves, or approves such acquisition, then this paragraph (h) controls. Section 23-1-106, C.R.S., and any budget instructions of the office of state planning and budgeting that specify thresholds regarding the submission of acquisitions of real property as capital budget requests operate to limit the review specified in this paragraph (h).

(2) Nothing in this section shall in any way limit or reduce the powers of the governor, through the office of state planning and budgeting and the office of the state architect, to establish executive branch priorities and procedures.



§ 2-3-1304.6. Capital construction and long-range planning by state agencies and state institutions of higher education - policy

It is declared to be the policy of the general assembly not to acquire a capital asset or authorize or initiate any program or activity requiring capital construction, except programs or activities for controlled maintenance or capital renewal, for any state agency or state institution of higher education unless the program or activity is an element of the facilities program plan for the agency or institution and such facilities program plan has been approved by the state architect as set forth in section 24-30-1311, C.R.S., or by the Colorado commission on higher education as set forth in section 23-1-106, C.R.S.



§ 2-3-1305. Recommendations and findings

The capital development committee shall make written reports setting forth its recommendations, prioritization, findings, and comments as to each recommendation concerning capital assets that it submits to the joint budget committee. The capital development committee shall submit its prioritization for supplemental capital construction, capital renewal, or controlled maintenance budget requests pursuant to rule 45 of the joint rules of the senate and the house of representatives to the joint budget committee no later than January 15 of each year, and shall submit its prioritization for new or amended capital construction, capital renewal, or controlled maintenance budget requests pursuant to rule 45 of the joint rules of the senate and the house of representatives for the upcoming fiscal year to the joint budget committee no later than February 15 of each year. Other reports may be issued from time to time by the committee whenever it deems such action to be appropriate or whenever requested by the general assembly.



§ 2-3-1306. Staff assistance

In carrying out its duties under this part 13, the capital development committee may request staff assistance from the offices providing other legislative services or from the department of personnel and the office of state planning and budgeting in the governor's office. The legislative council shall provide any necessary assistance.



§ 2-3-1307. Highway and bridge projects - exempt

This part 13 shall not apply to projects or properties which are funded or disposed of pursuant to the provisions of sections 43-1-106, 43-1-219, or 43-1-220, C.R.S., but shall apply to projects funded from the capital construction fund in accordance with section 2-3-1304 (1)(a.5).






Part 14 - Economic Development Oversight

§ 2-3-1401. Oversight of economic development activities of state - business affairs and labor committee and business, labor, and technology committee - reports from governor to joint budget committee on economic development programs

(1) The business affairs and labor committee of the house of representatives and the business, labor, and technology committee of the senate, or any successor committees, shall have jurisdiction to conduct general oversight of the economic development activities of state government. Each year such committees shall, jointly or separately in the discretion of the chairmen of such committees, review the activities of any agencies of state government engaged in economic development matters and may require the appropriate officials of any such agencies to make reports to such committees to facilitate the oversight function under this subsection (1).

(2) The governor's office shall submit an annual report to the joint budget committee detailing the expenditures by appropriated line item and funding source in the general appropriation bill of the state for all economic development programs in all departments. The governor's office shall also make such annual report available to the full general assembly. The report shall identify which activities are funded and where such activities fall within priorities of the strategic plan and identify any anticipated and actual results of such funded activities; specify dollars spent on each activity; and show a balance of funds remaining for additional economic development activities.

(3) Repealed.

(4) The Colorado first program shall submit to the joint budget committee an annual report on the number of workers trained, for whom they were trained, why they were trained, who trained the workers, and the cost per worker trained. Such report shall also be available to the full general assembly.

(5) The general assembly hereby finds, determines, and declares that the governor's office and the department of local affairs should comply with the state budgetary process, fiscal procedures, and generally accepted accounting principles when expending moneys to implement the state's economic development efforts. The governor's office and the department of local affairs shall record economic development program expenses in the state agency that benefits from the expenditure.






Part 15 - Legislative Emergency Preparedness, Response, and Recovery Committee

§ 2-3-1501. Legislative declaration

The general assembly hereby finds and determines that in the event of an emergency epidemic or disaster in the state, the general assembly must be prepared to respond to the emergency epidemic or disaster and have a plan for ensuring the continuation of its operations in order to assist in the protection of the health, safety, and welfare of the public.



§ 2-3-1502. Definitions

As used in this part 15, unless the context otherwise requires:

(1) "Bioterrorism" means the intentional use of microorganisms or toxins of biological origin to cause death or disease among humans or animals.

(2) Repealed.

(3) "Department" means the department of public health and environment created in section 25-1-102, C.R.S.

(3.5) "Disaster" means the occurrence or imminent threat of widespread or severe damage, injury, illness, or loss of life or property resulting from an epidemic or a natural, man-made, or technological cause.

(4) "Division" means the division of homeland security and emergency management in the department of public safety created in section 24-33.5-1603, C.R.S.

(5) "Emergency epidemic" means cases of an illness or condition, communicable or noncommunicable, caused by bioterrorism, pandemic influenza, or novel and highly fatal infectious agents or biological toxins.

(6) "GEEERC" means the governor's expert emergency epidemic response committee created in section 24-33.5-704 (8), C.R.S.

(7) "Legislative committee" means the legislative emergency preparedness, response, and recovery committee created in this part 15.

(8) "Legislative service agencies" means the legislative council staff, the office of legislative legal services, the joint budget committee staff, the office of the state auditor, the legislative information services, the senate services staff, and the staff of the house of representatives.

(9) "Pandemic influenza" means a widespread epidemic of influenza caused by a highly virulent strain of the influenza virus.



§ 2-3-1503. Legislative emergency preparedness, response, and recovery committee - creation - membership - duties

(1) (a) There is hereby created a legislative emergency preparedness, response, and recovery committee. The legislative committee shall develop a plan for the response by, and continuation of operations of, the general assembly and the legislative service agencies in the event of an emergency epidemic or disaster. The legislative committee shall cooperate and coordinate with the division, the department, and the GEEERC in developing the plan. The legislative committee shall develop and submit the plan to the speaker of the house of representatives, the president of the senate, the governor, the executive director of the department, the director of the division, and the GEEERC no later than July 1, 2011. The legislative committee shall meet at least annually to review and amend the plan as necessary and shall provide any updated plan to the persons or entities specified in this paragraph (a). The legislative committee may recommend legislation pertaining to the preparedness, response, and recovery by, and continuation of operations of, the general assembly and the legislative service agencies in the event of an emergency epidemic or disaster. The legislative committee shall provide information to and fully cooperate with the division, the department, and the GEEERC in fulfilling its duties under this section.

(b) The legislative committee shall consist of eleven members as follows:

(I) Two members of the senate, appointed by the president of the senate, with no more than one such member from the same political party;

(II) Two members of the house of representatives, appointed by the speaker of the house of representatives, with no more than one such member from the same political party;

(III) The secretary of the senate;

(IV) The chief clerk of the house of representatives;

(V) The staff director of the joint budget committee or the staff director's designee;

(VI) The director of research of the legislative council or the director's designee;

(VII) The director of the office of legislative legal services or the director's designee;

(VIII) The state auditor or the state auditor's designee; and

(IX) The director of legislative information services or the director's designee.

(2) In the event of an emergency epidemic or disaster that the governor declares to be a disaster emergency pursuant to section 24-33.5-704, C.R.S., the legislative committee shall convene as rapidly and as often as necessary to advise the speaker of the house of representatives, the president of the senate, and the legislative service agencies regarding reasonable and appropriate measures to be taken by the general assembly and the legislative service agencies to respond to the emergency epidemic or disaster and protect the public health, safety, and welfare. The legislative committee shall communicate, cooperate, and seek advice and assistance from the division, the department, and the GEEERC in responding to the emergency epidemic or disaster.

(3) Except as otherwise provided in section 2-2-326, the members of the legislative committee shall serve without compensation.






Part 16 - Wildfire Matters Review Committee

§ 2-3-1601. Legislative declaration

(1) The general assembly finds, determines, and declares that:

(a) Wildfires are a part of the natural cycle of Colorado's forests, yet increasingly pose a severe threat to human life and property;

(b) People are attracted to the forest and mountain areas of the state and increasingly choose to make their homes in what is known as the "wildland-urban interface", where wildland areas meet residential development;

(c) For many years now, residential areas in numerous parts of the state are regularly threatened by a close proximity to wildfires and, tragically, during the spring and summer of 2012, Colorado wildfires resulted in the loss of life and extensive property damage, including the destruction of homes affecting thousands of people;

(d) Since wildfires cause annual harm to many areas of the state and those residing in such areas, wildfire prevention and mitigation is a matter of extreme importance throughout the state and an issue demanding critical attention from the general assembly on a regular basis.

(2) The purpose of this part 16 is to provide a permanent interim committee as a forum through which the general assembly reviews state policies and resources addressing wildfire prevention and mitigation and the successful implementation and execution of such policies. In creating a permanent interim committee to address matters relating to wildfires, the general assembly intends that issues relating to wildfire prevention and mitigation receive sufficient legislative scrutiny and public participation.



§ 2-3-1602. Wildfire matters review committee - creation - repeal of part

(1) To address wildfire prevention and mitigation and to review and propose legislation relating to such matters, the wildfire matters review committee is hereby created, and is referred to in this part 16 as the "committee". The committee shall meet at the call of the chair at least once during the interim of each year to review and to propose legislation or other policy changes relating to wildfire prevention and mitigation and all related matters, including, without limitation, public safety, forest health, and cooperation with appropriate federal agencies and local governments. The committee may take up to two field trips during the interim and consult with experts in all fields relating to wildfire prevention and mitigation as may be necessary to achieve the objectives of this part 16. All personnel of any state agency or political subdivision of Colorado involved in wildfire prevention and mitigation, including the Colorado department of public safety and the Colorado state forest service, shall cooperate with the committee and with any persons assisting the committee in carrying out its duties pursuant to this section.

(1.5) (a) In 2014, in addition to any other matters it considers, the committee shall consider the creation of a Colorado wildland and prescribed fire advisory commission under the division of fire prevention and control in the department of public safety, also referred to in this subsection (1.5) as the "advisory commission". The purpose of the advisory commission will be to assist the director of the division of fire prevention and control in performing his or her duties. The committee shall make specific findings and recommendations regarding the appropriate composition of the advisory commission, length of terms, and the types of expertise and interests that should be represented.

(b) On or before December 1, 2014, the committee shall submit its specific recommendations pertaining to the advisory commission to the agriculture, livestock, and natural resources committee of the house of representatives and the agriculture, natural resources, and energy committee of the senate, or any successor committees. Nothing in this paragraph (b) prevents the committee from proposing legislation regarding the creation of the advisory commission.

(c) Repealed.

(2) The committee consists of ten members of the general assembly selected as follows:

(a) Five members from the senate, three appointed by the president of the senate and two appointed by the minority leader of the senate;

(b) Five members from the house of representatives, three appointed by the speaker of the house of representatives and two appointed by the minority leader of the house of representatives.

(3) Appointing authorities shall make their original appointments to the committee not later than July 1, 2013. Terms of service on the committee are for two years. The terms of original appointees to the committee terminate on the convening date of the first regular session of the seventieth general assembly. Thereafter, the terms of members of the committee terminate on the convening date of the first regular session of the general assembly next following their appointment or reappointment, and all subsequent appointments or reappointments are made as soon as practicable after such convening date. Incumbent members may be reappointed to the committee. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members serve at the pleasure of the appointing authority and continue in office until a successor is appointed, as applicable.

(4) (a) The president of the senate shall appoint the chair of the committee in even-numbered years and the vice-chair in odd-numbered years. The speaker of the house of representatives shall appoint the chair of the committee in odd-numbered years and the vice-chair in even-numbered years.

(b) The committee shall prescribe its own rules of procedure.

(5) Members of the committee serve without compensation; except that each member is entitled to be reimbursed for necessary expenses in connection with the performance of his or her duties and receives the same per diem as other members of interim committees in attendance at meetings.

(6) Existing employees of the legislative service agencies shall provide any staff assistance required by the committee within existing appropriations.

(7) This part 16 is repealed, effective July 1, 2018.






Part 17 - Joint Technology Committee

§ 2-3-1701. Definitions

As used in this part 17:

(1) "Committee" means the joint technology committee created in section 2-3-1702.

(1.3) "Cybersecurity" means a broad range of technologies, processes, and practices designed to protect networks, computers, programs, and data from attack, damage, or unauthorized access.

(1.7) "Data privacy" means the collection and dissemination of data, technology, and the public expectation of privacy. "Data privacy" also includes the way personally identifiable information or other sensitive information is collected, stored, used, and finally destroyed or deleted, in digital form or otherwise.

(2) (a) "Information technology" means information technology and computer-based equipment and related services designed for the storage, manipulation, and retrieval of data by electronic or mechanical means, or both. The term includes but is not limited to:

(I) Central processing units, servers for all functions, and equipment and systems supporting communications networks;

(II) All related services, including feasibility studies, systems design, software development, system testing, external off-site storage, and network services, whether provided by state employees or by others;

(III) The systems, programs, routines, and processes used to employ and control the capabilities of data processing hardware, including operating systems, compilers, assemblers, utilities, library routines, maintenance routines, applications, application testing capabilities, storage system software, hand-held device operating systems, and computer networking programs;

(IV) The application of electronic information processing hardware, software, or telecommunications to support state government business processes.

(b) "Information technology" does not mean post-implementation support, hardware life-cycle replacement, or routine maintenance.

(2.5) (a) "Information technology budget request" means a budget request from a state agency or state institution of higher education for the installation, development, or upgrade of information technology, including the purchase of services from the office of information technology on the condition that the use of such services is the most cost beneficial option or falls within the duties and responsibilities of the office of information technology or the office's chief information officer as described in sections 24-37.5-105 and 24-37.5-106, C.R.S. "Information technology budget request" does not include budget requests that are primarily operational in nature or a budget request where the majority of funding will be used to support or modify state staffing levels.

(b) For purposes of this subsection (2.5), "information technology" means information technology as defined in section 24-37.5-102 (2), C.R.S., the majority of the components of which have a useful life of at least five years; except that "information technology" does not include personal computer replacement or maintenance, unless such personal computer replacement or maintenance is a component of a larger computer system upgrade.

(3) "Office of information technology" means the office of information technology created in section 24-37.5-103, C.R.S.

(4) "Oversee" means reviews of major information technology projects as defined in section 24-37.5-102 (2.6), reviews of the office's budget requests for information technology projects, and ensuring that information technology projects follow best practice standards as established by the office of information technology. "Oversee" does not include interference with the office's general responsibilities set forth in this article 3.

(5) "State agency" means all of the departments, divisions, commissions, boards, bureaus, and institutions in the executive branch of the state government. "State agency" does not include the legislative or judicial department, the department of law, the department of state, the department of the treasury, or state-supported institutions of higher education, including the Auraria higher education center established in article 70 of title 23, C.R.S.



§ 2-3-1702. Joint technology committee established

(1) There is hereby established a joint committee of the senate and house of representatives known as the joint technology committee, consisting of three members of the house of representatives, two of whom are appointed by the speaker of the house of representatives and one of whom is appointed by the minority leader of the house of representatives, and three members of the senate, two of whom are appointed by the president of the senate and one of whom is appointed by the minority leader of the senate. The members of the committee should have experience in information technology, business analysis, or business process. The committee functions during the legislative sessions and during the interim between sessions.

(2) To expedite the work of the committee, appointees may be designated after the general election and prior to the convening of the general assembly at which such committee is to serve, whether such appointees are members of the then-current general assembly or members-elect of the next general assembly, or both; and such appointees have all the powers and duties and are entitled to the same compensation and expense allowance as members duly appointed under the provisions of subsection (1) of this section.

(3) The committee shall elect a chair and a vice-chair, one from the senate membership of the committee and one from the house membership of the committee. The chair so elected shall serve as chair for the first regular session of the general assembly at which the committee is to serve, and as vice-chair for the second regular session; the vice-chair so elected shall serve as chair for the second regular session of said general assembly.



§ 2-3-1703. Organization, procedures, and meetings

The committee may prescribe its own rules of procedure and shall meet at least once each year in order to review the governor's budget submissions for information technology, and shall meet as often as necessary to perform its functions.



§ 2-3-1704. Powers and duties of the joint technology committee

(1) The committee oversees the office of information technology, including but not limited to:

(a) A review of the state of information technology;

(b) Any general information technology needs;

(c) Any anticipated short-term or long-term changes for information technology;

(d) The office of information technology's responsibilities related to the statewide communications and information infrastructure as set forth in section 24-37.5-108, C.R.S.; and

(e) The office of information technology's responsibilities related to the geographic information system as set forth in section 24-37.5-111, C.R.S.

(2) The committee oversees the chief information security officer and his or her duties as established in part 4 of article 37.5 of title 24, C.R.S.

(3) The committee oversees any telecommunications coordination within state government that the chief information officer performs pursuant to part 5 of article 37.5 of title 24, C.R.S.

(4) The committee oversees the general government computer center established in part 6 of article 37.5 of title 24, C.R.S.

(5) The committee may review the actions of the statewide internet portal authority created in section 24-37.7-102, C.R.S.

(6) (a) The committee oversees a state agency regarding:

(I) Any information technology purchased or implemented that is not managed or approved through the office of information technology;

(II) Any information technology that a state agency purchased or implemented that does not follow the standards set by the office of information technology; and

(III) Any information technology that a state agency purchased or implemented that has the same function as information technology that the office of information technology has already created, purchased, or implemented.

(b) On or before November 1, 2013, and on November 1 of each year thereafter, all state agencies are encouraged to submit a written report to the committee regarding any of the instances described in paragraph (a) of this subsection (6).

(6.5) The committee may request information and presentations from state agencies regarding data privacy and cybersecurity within state agencies and may coordinate with the Colorado cybersecurity council created in section 24-33.5-1902. In addition, the committee may consider:

(a) Whether state agencies are collecting or retaining data that exceeds what is necessary and appropriate for such agencies to perform their functions;

(b) Who has access to data, the extent of such access, and appropriate mechanisms to protect sensitive data; and

(c) Measures to protect data against unauthorized access, disclosure, use, modification, or destruction.

(7) On or before November 1, 2013, and on November 1 of each year thereafter, the judicial department, the department of law, the department of state, and the department of the treasury are encouraged to submit a written report to the committee that details all information technology that such department purchased or implemented.

(8) A copy of any legislative measure introduced during any legislative session, regular or special, commencing on or after January 1, 2014, and determined by the speaker of the house of representatives or by the president of the senate to be dealing with information technology, data privacy, or cybersecurity shall be reviewed by the committee. The committee may also request that any legislative measure introduced during a legislative session, regular or special, and determined by the committee to be dealing with information technology, data privacy, or cybersecurity be reviewed by the committee. The committee may make advisory recommendations about such legislative measures to the house of representatives, the senate, the joint budget committee, the capital development committee, or to any committee of reference, as appropriate, considering any such legislative measure.

(9) On or before the first day of the regular legislative session commencing on or after January 1, 2014, and on the first day of each regular legislative session thereafter, the joint technology committee shall submit a written report on the committee's findings and recommendations based on the committee's oversight pursuant to subsections (1) to (8) of this section to the joint budget committee. Such report may include:

(a) Legislation recommended by the committee that addresses any of the committee's findings and recommendations based on the committee's oversight pursuant to subsections (1) to (8) of this section. Any such legislation is exempt from the five-bill limitation specified in rule 24 of the joint rules of the senate and the house of representatives; and

(b) A report on the status of any information technology budget request that was previously approved for phasing in or for incremental implementation over a period exceeding one year.

(10) Upon request, a state agency and the judicial department, the department of law, the department of state, and the department of the treasury shall make available to the committee such data, reports, or information as are necessary for the performance of the committee's duties. If the committee requests such data, reports, or information, the state agency or judicial department, the department of law, the department of state, or the department of the treasury shall provide the requested information no later than November 1 of the calendar year in which the request is made.

(11) (a) The committee shall study all information technology budget requests pursuant to rule 45 of the joint rules of the senate and the house of representatives, made by all state agencies and state institutions of higher education. For purposes of institutions of higher education, the committee shall only review state-funded information technology budget requests. The committee shall make determinations of the priority to be accorded to such information technology budget requests based upon information made available to the committee from any sources with respect to estimates of revenues available in a fiscal year for information technology budget requests. The committee shall make written reports setting forth its recommendations, prioritization, findings, and comments as to each information technology budget request reviewed pursuant to rule 45 of the joint rules of the senate and the house of representatives, including recommendations regarding the appropriate amount of an information technology budget request, and shall submit such written reports to the joint budget committee for supplemental information technology budget requests no later than January 15 of each year, and for new or amended information technology budget requests for the upcoming fiscal year no later than February 15 of each year.

(b) The joint budget committee may seek the committee's review of any operating budget request for information technology.

(c) The committee shall hold such hearings as may be necessary to study all information technology budget requests pursuant to rule 45 of the joint rules of the senate and the house of representatives made by all state agencies and state institutions of higher education.

(d) The legislative council staff shall assist and advise the committee by reviewing and summarizing the information technology budget requests made by all state agencies and state institutions of higher education.

(e) The committee has the duty to forecast the state's requirements for future information technology budget requests as may be necessary or desirable for adequate presentation of the planning and implementation of such projects.



§ 2-3-1705. Staff assistance

The legislative council staff and the office of legislative legal services shall assist the joint technology committee in carrying out its duties.












Statutes - Construction and Revision

Article 4 - Construction of Statutes

Part 1 - Construction of Words and Phrases

§ 2-4-101. Common and technical usage

Words and phrases shall be read in context and construed according to the rules of grammar and common usage. Words and phrases that have acquired a technical or particular meaning, whether by legislative definition or otherwise, shall be construed accordingly.



§ 2-4-102. Singular and plural

The singular includes the plural, and the plural includes the singular.



§ 2-4-103. Gender

Every word importing the masculine gender only may extend to and be applied to females and things as well as males; every word importing the feminine gender only may extend to and be applied to males and things as well as females; and every word importing the neuter gender only may extend to and be applied to natural persons as well as things.



§ 2-4-104. Tense

Words in the present tense include the future tense.



§ 2-4-105. Week

The word "week" means any seven consecutive days.



§ 2-4-106. Month

The word "month" means a calendar month.



§ 2-4-107. Year

The word "year" means a calendar year.



§ 2-4-108. Computation of time

(1) In computing a period of days, the first day is excluded and the last day is included.

(2) If the last day of any period is a Saturday, Sunday, or legal holiday, the period is extended to include the next day which is not a Saturday, Sunday, or legal holiday.

(3) If a number of months is to be computed by counting the months from a particular day, the period ends on the same numerical day in the concluding month as the day of the month from which the computation is begun, unless there are not that many days in the concluding month, in which case the period ends on the last day of that month.



§ 2-4-109. Standard time - daylight saving time

(1) The standard time within the state, except as provided in subsection (2) of this section, is that which is now known and designated by act of congress as "United States Mountain Standard Time".

(2) From two o'clock antemeridian on the second Sunday of March, until two o'clock antemeridian on the first Sunday of November, or such other times and days as may, from time to time, be designated by act of congress, the standard time in this state so established shall be one hour in advance of the standard time now known as "United States Mountain Standard Time".

(3) In all laws, statutes, orders, decrees, rules, and regulations relating to the time of performance of any act by any officer or department of this state, or of any county, city and county, city, town, district, or other political subdivision thereof, or relating to the time in which any rights shall accrue or determine, or within which any act shall or shall not be performed by any person subject to the jurisdiction of the state, and in all the public schools and in all other institutions of this state, or of any county, city and county, city, town, or district thereof, and in all contracts or choses in action made or to be performed in this state, the time shall be as set forth in this section and it shall be so understood and intended.



§ 2-4-110. Joint authority

A grant of authority to three or more persons as a public body confers the authority upon a majority of the number of members fixed by statute.



§ 2-4-111. Quorum

A quorum of a public body is a majority of the number of members fixed by statute.



§ 2-4-112. Conflict in the expression of numbers

If there is a conflict between figures and words in expressing a number, the words govern.



§ 2-4-113. Use of "to" in reference to several sections

Wherever in the statutes of this state a reference is made to several sections and the section numbers given in the reference are connected by the word "to", the reference includes both sections whose numbers are given and all intervening sections.



§ 2-4-114. Introductory portion

The portion of any section, subsection, paragraph, or subparagraph which precedes a list of examples, requirements, conditions, or other items may be referred to and cited as the "introductory portion" to the section, subsection, paragraph, or subparagraph.






Part 2 - Construction of Statutes

§ 2-4-201. Intentions in the enactment of statutes

(1) In enacting a statute, it is presumed that:

(a) Compliance with the constitutions of the state of Colorado and the United States is intended;

(b) The entire statute is intended to be effective;

(c) A just and reasonable result is intended;

(d) A result feasible of execution is intended;

(e) Public interest is favored over any private interest.



§ 2-4-202. Statutes presumed prospective

A statute is presumed to be prospective in its operation.



§ 2-4-203. Ambiguous statutes - aids in construction

(1) If a statute is ambiguous, the court, in determining the intention of the general assembly, may consider among other matters:

(a) The object sought to be attained;

(b) The circumstances under which the statute was enacted;

(c) The legislative history, if any;

(d) The common law or former statutory provisions, including laws upon the same or similar subjects;

(e) The consequences of a particular construction;

(f) The administrative construction of the statute;

(g) The legislative declaration or purpose.



§ 2-4-204. Severability of statutory provisions

If any provision of a statute is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of the statute are valid, unless it appears to the court that the valid provisions of the statute are so essentially and inseparably connected with, and so dependent upon, the void provision that it cannot be presumed the legislature would have enacted the valid provisions without the void one; or unless the court determines that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.



§ 2-4-205. Special or local provision prevails over general

If a general provision conflicts with a special or local provision, it shall be construed, if possible, so that effect is given to both. If the conflict between the provisions is irreconcilable, the special or local provision prevails as an exception to the general provision, unless the general provision is the later adoption and the manifest intent is that the general provision prevail.



§ 2-4-206. Irreconcilable statutes passed at the same or different sessions

If statutes enacted at the same or different sessions of the general assembly are irreconcilable, the statute prevails which is latest in its effective date. If the irreconcilable statutes have the same effective date, the statute prevails which is latest in its date of passage.



§ 2-4-207. Original controls over subsequent printing

If the language of the official copy of a statute conflicts with the language of any subsequent printing or reprinting of the statute, the language of the official copy prevails.



§ 2-4-208. Continuation of prior law

A statute which is reenacted, revised, or amended is intended to be a continuation of the prior statute and not a new enactment, insofar as it is the same as the prior statute.



§ 2-4-209. Statutory references

A reference to any portion of a statute applies to all reenactments, revisions, or amendments thereof.



§ 2-4-211. Common law of England

The common law of England so far as the same is applicable and of a general nature, and all acts and statutes of the British parliament, made in aid of or to supply the defects of the common law prior to the fourth year of James the First, excepting the second section of the sixth chapter of forty-third Elizabeth, the eighth chapter of thirteenth Elizabeth, and the ninth chapter of thirty-seventh Henry the Eighth, and which are of a general nature, and not local to that kingdom, shall be the rule of decision, and shall be considered as of full force until repealed by legislative authority.



§ 2-4-212. Liberal construction

All general provisions, terms, phrases, and expressions, used in any statute, shall be liberally construed, in order that the true intent and meaning of the general assembly may be fully carried out.



§ 2-4-213. Form of enacting clause

All acts of the general assembly of the state of Colorado shall be designated, known, and acknowledged in each such act of said state as follows: "Be it enacted by the General Assembly of the State of Colorado".



§ 2-4-214. Use of relative and qualifying words and phrases

The general assembly hereby finds and declares that the rule of statutory construction expressed in the Colorado supreme court decision entitledPeople v. McPherson, 200 Colo. 429, 619 P.2d 38 (1980), which holds that ". . . relative and qualifying words and phrases, where no contrary intention appears, are construed to refer solely to the last antecedent with which they are closely connected . . ." has not been adopted by the general assembly and does not create any presumption of statutory intent.



§ 2-4-215. Each general assembly a separate entity - future general assemblies not bound by acts of previous general assemblies

(1) The general assembly finds and declares, pursuant to the constitution of the state of Colorado, that each general assembly is a separate entity, and the acts of one general assembly are not binding on future general assemblies. Accordingly, no legislation passed by one general assembly requiring an appropriation shall bind future general assemblies.

(2) Furthermore, the general assembly finds and declares that when a statute provides for the proration of amounts in the event appropriations are insufficient, the general assembly has not committed itself to any particular level of funding, does not create any rights in the ultimate recipients of such funding or in any political subdivision or agency which administers such funds, and clearly intends that the level of funding under such a statute is in the full and complete discretion of the general assembly.



§ 2-4-216. Limitations on statutory programs

(1) When the general assembly creates statutory programs which are not required by federal law and which offer and provide services or assistance or both to persons in this state, the general assembly gives rise to a reasonable expectation that such services or assistance or both will be provided by the state in a manner consistent with the statutes which created the programs. However, the general assembly does not commit itself or the taxpayers of the state to the provision of a particular level of funding for such programs and does not create rights in the ultimate recipient to a particular level of service or assistance or both. The general assembly intends that the level of funding, and thus the level of service or assistance or both, shall be in the full and complete discretion of the general assembly, consistent with the statute which created the program.

(2) In the statutes creating some of these programs, the general assembly expressly conditions any rights arising under such programs by the use of the words "within available appropriations" or "subject to available appropriations" or similar words of limitation. The purpose of the use of these words of limitation is to reaffirm the principles set forth in subsection (1) of this section.

(3) At the time such a program is created, the general assembly appropriates funds for its implementation, taking into account many factors, including but not limited to the availability of revenues, the importance of the program, and needs of recipients when balanced with the needs of recipients under other state programs. The amount of the initial appropriation indicates a program's priority in relation to other state programs. The general assembly reasonably expects that the priority of the program will be subject to annual changes which will be reflected in the modification of the annual appropriation for the program. If the general assembly desires a substantive change in the program, or to eliminate the program, that can be accomplished by amendment of the statutory law which created the program.

(4) It is the purpose of the general assembly, through the enactment of this section, to clarify that the rights, if any, created through the enactment of statutory programs are subject to substantial modification through the annual appropriation process, so long as the modification is consistent with the statute which created the program.






Part 3 - Amendatory Statutes

§ 2-4-301. Multiple amendments to the same provision - one without reference to the other

If amendments to the same statute are enacted at the same or different sessions of the general assembly and one amendment is without reference to another, the amendments are to be harmonized, if possible, so that effect may be given to each. If the amendments are irreconcilable, the amendment prevails which is latest in its effective date. If the irreconcilable statutes have the same effective date, the statute prevails which is latest in its date of passage.



§ 2-4-302. Repeal of a repealing statute

The repeal of a repealing statute does not revive the statute originally repealed.



§ 2-4-303. Penalties and liabilities not released by repeal

The repeal, revision, amendment, or consolidation of any statute or part of a statute or section or part of a section of any statute shall not have the effect to release, extinguish, alter, modify, or change in whole or in part any penalty, forfeiture, or liability, either civil or criminal, which shall have been incurred under such statute, unless the repealing, revising, amending, or consolidating act so expressly provides, and such statute or part of a statute or section or part of a section of a statute so repealed, amended, or revised shall be treated and held as still remaining in force for the purpose of sustaining any and all proper actions, suits, proceedings, and prosecutions, criminal as well as civil, for the enforcement of such penalty, forfeiture, or liability, as well as for the purpose of sustaining any judgment, decree, or order which can or may be rendered, entered, or made in such actions, suits, proceedings, or prosecutions imposing, inflicting, or declaring such penalty, forfeiture, or liability.






Part 4 - Definitions

§ 2-4-401. Definitions

The following definitions apply to every statute, unless the context otherwise requires:

(1) "Behavioral health" refers to an individual's mental and emotional well-being and actions that affect an individual's overall wellness. Behavioral health problems and disorders include substance use disorders, serious psychological distress, suicide, and other mental health disorders. Problems ranging from unhealthy stress or subclinical conditions to diagnosable and treatable diseases are included in the term "behavioral health". The term "behavioral health" is also used to describe service systems that encompass prevention and promotion of emotional health, prevention and treatment services for mental health and substance use disorders, and recovery support.

(1.1) "Child" includes child by adoption.

(1.3) "Civil union" means a relationship established by two eligible persons pursuant to the requirements of article 15 of title 14, C.R.S., that entitles them to receive the benefits and protections and be subject to the responsibilities of spouses.

(1.4) "Civil union certificate" means a document that certifies that the persons named in the certificate have established a civil union in this state in compliance with the provisions of article 15 of title 14, C.R.S.

(1.5) "Contraceptive" or "contraception" means a medically acceptable drug, device, or procedure used to prevent pregnancy.

(2) "Court" means a court of record.

(2.5) Repealed.

(3) "Executor" includes administrator and "administrator" includes executor.

(3.5) "Felony" includes a drug felony described in article 18 of title 18, C.R.S.

(3.7) "Immediate family member" means a person who is related by blood, marriage, civil union, or adoption.

(4) "Issue", as applied to the descent of estate, includes all the lawful, lineal descendants of the ancestor.

(5) "Land", "lands", or "real estate" includes lands, tenements, and hereditaments, and all rights thereto and all interests therein.

(6) "Minor" means any person who has not attained the age of twenty-one years. No construction of this subsection (6) shall supersede the express language of any statute.

(6.5) (a) "Must" means that a person or thing is required to meet a condition for a consequence to apply. "Must" does not mean that a person has a duty.

(b) This subsection (6.5):

(I) Is not intended to alter the interpretation of a statute enacted before August 7, 2013; and

(II) Applies to statutes enacted on or after August 7, 2013, but only with regard to language that appears in small capital font in the session laws published pursuant to section 24-70-223, C.R.S.

(6.7) "Misdemeanor" includes a drug misdemeanor described in article 18 of title 18, C.R.S.

(7) "Oath" includes affirmation, and "swear" includes affirm.

(7.5) "Partner in a civil union" or "party to a civil union" means a person who has entered into a civil union in accordance with the requirements of article 15 of title 14, C.R.S.

(8) "Person" means any individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, limited liability company, partnership, association, or other legal entity.

(8.5) Repealed.

(9) "Personal representative" includes executor, administrator, conservator, or guardian.

(9.5) "Petty offense" includes a drug petty offense described in article 18 of title 18, C.R.S.

(10) "Population" means that shown by the most recent regular or special federal census.

(11) "Property" means both real and personal property.

(12) "Registered mail" includes certified mail.

(13) "Rule" includes regulation.

(13.5) "Sexual orientation" means a person's orientation toward heterosexuality, homosexuality, bisexuality, or transgender status or another person's perception thereof.

(13.7) (a) "Shall" means that a person has a duty.

(b) This subsection (13.7):

(I) Is not intended to alter the interpretation of a statute enacted before August 7, 2013; and

(II) Applies to statutes enacted on or after August 7, 2013, but only with regard to language that appears in small capital font in the session laws published pursuant to section 24-70-223, C.R.S.

(14) "State", when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legislative authority of the United States of America.

(15) "United States" includes all states, the District of Columbia, and the territories, commonwealths, and possessions of the United States.

(16) "Will" includes a codicil.

(17) "Written" or "in writing" includes any representation of words, letters, symbols, or figures; but this provision does not affect any law relating to signatures.



§ 2-4-402. Colorado Revised Statutes

Colorado Revised Statutes may be abbreviated and cited as "C.R.S.".









Article 5 - Colorado Revised Statutes

§ 2-5-101. Compilation of Colorado Revised Statutes

(1) The revisor of statutes, referred to in this article as the "revisor", under the supervision and direction of the committee on legal services, referred to in this article as the "committee", shall compile, edit, arrange, and prepare for publication all laws of the state of Colorado of a general and permanent nature.

(2) The statutes shall be arranged and collated into such code titles, articles, and sections, and under such a numbering system as the committee approves and directs. The committee shall designate the number of volumes to comprise a set of the statutes for purposes of this arrangement and collating.

(3) The compilation of statutory laws and nonstatutory material provided for in this article, originally entitled "Colorado Revised Statutes 1973" and cited as "C.R.S. 1973", shall, on and after July 1, 1983, be entitled "Colorado Revised Statutes" and may be cited as "C.R.S.". Reference to individual sections of the statutes shall be cited substantially in the following manner: "Section 1-1-101, C.R.S.". Unless the context otherwise requires, any reference to Colorado Revised Statutes 1973 or to C.R.S. 1973 shall be deemed to refer to Colorado Revised Statutes or to C.R.S.



§ 2-5-102. Inclusions - nonstatutory

(1) At the end of each section of the statutes, the revisor shall include:

(a) Reference to the statutory history of the section;

(b) Annotations of state and federal court decisions construing, applying, or relating to the subject matter of the section; and

(c) Such editorial notes, cross references, and other matter as the committee considers desirable or advantageous.

(2) The revisor shall prepare for publication with Colorado Revised Statutes:

(a) The declaration of independence;

(b) The constitutions of the United States and state of Colorado;

(c) The enabling act admitting Colorado into the union; and

(d) The rules of civil and criminal procedure and such other rules as the supreme court of Colorado may adopt.

(3) The revisor shall also prepare for publication with Colorado Revised Statutes a complete subject index and comparative disposition tables or cross reference indices relating sections of the original 1973 compilation to prior compilations and session laws.

(4) The revisor of statutes shall include in the publication of the "Uniform Commercial Code", as nonstatutory matter, a complete index to the code and, following each section of the code, the session law source of that section and a specific designation of differences in text, if any, between that section and the version of that section in the official text of the "Uniform Commercial Code" issued by the American law institute and the national conference of commissioners on uniform state laws upon which that article of the "Uniform Commercial Code" as enacted in Colorado was based. In addition, the revisor of statutes shall include after each section the full text of the official comment to that section in that version of the article in the official text in effect at the time of the enactment of that version of that article in Colorado, and by the Colorado comments of the revisor of statutes. The inclusion of said nonstatutory matter is only for the purpose of information, and no inference or presumption of legislative intent shall be drawn therefrom.

(5) In order that said "Uniform Commercial Code" shall be, at all times and in all respects, as uniform as possible with the "Uniform Commercial Code" of other states, the order and arrangement of articles, sections, and subsections of said code, the numbering and lettering system of said articles, sections, and subsections, the titles or headings of said articles, sections, or subsections, and the wording, punctuation, capitalization, and sentence and paragraph structure of said code and any amendments thereto, as enacted by the general assembly, shall be preserved and maintained as far as possible without change; except that the revisor of statutes and the committee on legal services shall review said code and revise the same for the correction of errors needed and present said code, with the correction of such errors, to the general assembly for reenactment with other statutes of a general and permanent nature.

(6) There shall be included in the publication of the "Colorado Uniform Limited Partnership Act of 1981", as nonstatutory matter, following each section of the article, the full text of the official comments to that section contained in the official volume containing the 1976 official text of the "Revised Uniform Limited Partnership Act" issued by the national conference of commissioners on uniform state laws, with any changes in the official comments or Colorado comments to correspond to Colorado changes in the uniform act. The comments shall be prepared by the revisor of statutes and approved for publication by the committee on legal services.

(7) There shall be included in the publication of the "Colorado Uniform Fraudulent Transfer Act", as nonstatutory matter, following each section of the article, the full text of the official comments to that section contained in the official volume containing the 1984 official text of the "Uniform Fraudulent Transfer Act" issued by the national conference of commissioners on uniform state laws, with any changes in the official comments or Colorado comments to correspond to Colorado changes in the uniform act. The comments shall be prepared by the revisor of statutes and approved for publication by the committee on legal services.

(8) There may be included in the publication of the amendments to article 10 of title 15, Colorado Revised Statutes, and to the revised parts 1 through 9 of article 11 of title 15, Colorado Revised Statutes, as nonstatutory matter, following each section of articles 10 and 11 of title 15, the full text of the official comments to that section contained in the official volume containing the official text of the "Uniform Probate Code - Article II" issued by the national conference of commissioners on uniform state laws, with any changes in the official comments or Colorado comments to correspond to Colorado changes in the uniform act. The comments shall be prepared by the revisor of statutes and approved for publication by the committee on legal services.

(9) There shall be included in the publication of the "Colorado Water for the 21st Century Act", as nonstatutory matter, following section 37-75-105, C.R.S., the full text of the interbasin compact charter as submitted to the general assembly on April 6, 2006, by the interbasin compact committee.

(10) There shall be included in the publication of the "Uniform Power of Attorney Act", as nonstatutory matter, following each section of the act, the full text of the official comments to that section contained in the official volume containing the 2006 official text of the "Uniform Power of Attorney Act" issued by the national conference of commissioners on uniform state laws, with any changes in the official comments or Colorado comments to correspond to Colorado changes in the uniform act. The comments shall be prepared by the revisor of statutes and approved for publication by the committee on legal services.

(11) There shall be included in the publication of the "Colorado Probate Code" as nonstatutory matter, following each amended or added section, the full text of the official comments to that section contained in the 2008 official text of "Amendments to Uniform Probate Code" issued by the national conference of commissioners on uniform state laws, with any changes in the official comments to correspond to Colorado changes in the "Uniform Probate Code". The comments shall be prepared by the revisor of statutes and approved for publication by the committee on legal services.

(12) There shall be included in the publication of the "Uniform Electronic Legal Material Act" as nonstatutory matter, following each amended or added section, the full text of the official comments to that section contained in the 2011 official text of the "Uniform Electronic Legal Material Act" issued by the national conference of commissioners on uniform state laws, with any changes in the official comments to correspond to Colorado changes in the "Uniform Electronic Legal Material Act". The comments shall be prepared by the revisor of statutes and approved for publication by the committee on legal services.

(13) The revisor of statutes shall include in the publication of the "Uniform Interstate Family Support Act" as nonstatutory matter, following each amended or added section, the full text of the official comments to that section contained in the 2008 official text of the "Uniform Interstate Family Support Act" issued by the national conference of commissioners on uniform state laws, with any changes in the official comments to correspond to Colorado changes in the "Uniform Interstate Family Support Act". The comments shall be prepared by the revisor of statutes and approved for publication by the committee on legal services.



§ 2-5-103. Preparation of Colorado Revised Statutes

(1) In compiling, editing, arranging, and preparing the statutes, the revisor, under the supervision and direction of the committee, shall:

(a) Adopt a uniform system of punctuation, capitalization, and wording;

(b) Eliminate all obsolete and redundant wording of laws;

(c) Correct obvious errors and inconsistencies;

(d) Correct inaccurate references to the titles of officers, departments, or other agencies of the state and to other statutes, and make such other name changes as are necessary to be consistent with the law currently in effect;

(e) Eliminate any duplications in law and any laws repealed directly or by implication; and

(f) Clarify existing laws, modernize terminology, and make such other nonsubstantive changes as the committee considers proper.

(2) The revisor shall make no change in the substance of any statute but may make such changes in arrangement and terminology as will, in the judgment of the committee, improve the style and clarity of the laws, yet preserve the intent, effect, and meaning of each statutory provision.

(3) The revisor, with the approval of the committee, may employ such additional professional and clerical staff, within limits of appropriations, as may be necessary for the preparation and publication of the statutes under this article. In addition, the committee may obtain, by contract, such technical and professional assistance as it deems advisable for the efficient and accurate preparation and publication of such statutes, including but not limited to preparation of annotations and indices.



§ 2-5-104. Revisor's bill

The revisor, under the supervision and direction of the committee, shall prepare and submit annually one or more bills containing such amendments or repeals of obsolete, inoperative, imperfect, obscure, or doubtful laws as he considers necessary to improve the clarity and certainty of the statutes as provided in section 2-5-103.



§ 2-5-105. Publication contract - legislative declaration

(1) (a) Consistent with the requirement of section 8 of article XVIII of the state constitution that the general assembly provide for the publication of the laws passed at each session, the state acknowledges its obligation to provide official sets of statutes that are reasonably priced, accurate, and easy to use. In fulfillment of this obligation, the general assembly provides for distribution of statutes to state and local government agencies and the courts, without charge, in accordance with section 2-5-116 and provides for sale of statutes to the public in accordance with sections 2-5-111 and 2-5-118.

(b) The general assembly hereby finds and declares that:

(I) This section is enacted to assure that the obligation set forth in paragraph (a) of this subsection (1) is met consistent with the requirements of section 29 of article V of the state constitution governing the printing, binding, and distribution of the laws;

(II) An official, softbound, fully annotated set of statutes that is republished in its entirety annually and that is prepared under the supervision and direction of the committee on legal services of the general assembly meets that obligation; and

(III) On and after January 1, 1997, annual, softbound, official statutes shall be printed as a continuation of the original enactment of the Colorado Revised Statutes printed in accordance with the provisions of this article.

(2) On and after January 1, 1997, the work of the printing, binding, and packaging of softbound volumes and publications ancillary to Colorado Revised Statutes, originally entitled Colorado Revised Statutes 1973, and other similar operations precedent to the distribution thereof when published shall be performed pursuant to a contract or contracts bid and entered into in the manner directed by the committee on legal services in accordance with this section. Such contract or contracts shall be bid by employing standard bidding practices including, but not limited to, the use of requests for information, requests for proposals, or any other standard vendor selection practices determined by the committee to be best suited to selecting an appropriate printing contractor. The executive director of the department of personnel shall provide such technical advice and assistance regarding bidding procedures as deemed necessary by the committee.

(3) (a) It is the intent of the general assembly that the work of printing, binding, and packaging of softbound volumes and publications ancillary to Colorado Revised Statutes be submitted to bid and any contract or contracts be awarded by the committee on legal services at least one year prior to the expiration of the current printing contract on December 31, 1997. However, if the committee determines that a further extension of the current contract would facilitate preparation of Colorado Revised Statutes in a new format and that such an extension would be in the public interest, the committee may extend such contract for an additional period not to exceed five years. The committee shall determine whether such an extension should be granted and, subject to the five-year limitation, the duration of any extension. Subsequent contracts for the work of printing, binding, packaging, and distribution shall be rebid at the direction of the committee on legal services prior to the expiration of a contract or, if an extension is granted, prior to the expiration of the extension period. Subsequent contracts shall be awarded at least six months prior to the expiration of a prior contract or extension period. The committee shall assure that the work is rebid at least every ten years. Such contract or contracts shall be awarded to the lowest responsible bidder or bidders and the determination thereof by the committee shall be final.

(b) The terms and conditions of any contract shall be determined by the committee on legal services, subject to the following:

(I) The term of any contract shall not exceed five years; however, the committee on legal services may extend the term of any such contract for one additional period of not more than five years if it finds that such an extension would be in the public interest; and

(II) Any contract shall contain adequate procedures to allow for verification of actual costs of printing.

(c) The methods and terms of sale of Colorado Revised Statutes to the public shall be included in the contract as an alternative provision as provided for in section 2-5-111.

(d) The committee on legal services may authorize such enhancements to or improvements in Colorado Revised Statutes as the committee deems appropriate.

(e) In the award of said contract or contracts, the committee on legal services shall take into consideration the policies set forth in the "Unfair Practices Act", article 2 of title 6, C.R.S.

(f) In determining the lowest responsible bidder in the award of said contract or contracts or in determining whether to extend any such contract as provided for in paragraph (b) of this subsection (3), the committee on legal services shall take into consideration the economic, fiscal, and tax impacts of the award or extension on the state of Colorado, its citizens, and its businesses. The information must be provided in writing and shall be verifiable by legal services staff.

(4) (Deleted by amendment, L. 93, p. 548, § 1, effective April 29, 1993.)



§ 2-5-105.5. Publication - paper specification

(1) A contract or extension of contract entered into after May 25, 2017, to publish or print the Colorado Revised Statutes pursuant to section 2-5-105 must specify that the paper used must meet the alkaline reserve minimum requirements and acidity levels for uncoated paper established by the American national standards institute and the national information standards organization (ANSI/NISO Z39.48-1992 (R2009)).

(2) This provision does not affect any contract that is in effect on January 1, 2017.



§ 2-5-109. Contract approval and execution

Any publication contract entered into pursuant to section 2-5-105 and all proceedings included therein shall be approved by the attorney general as to legality and by the controller, acting as the designee of the governor, and executed by the chairman of the committee for and in behalf of the state.



§ 2-5-111. Sale price to public

The methods and terms of sale of Colorado Revised Statutes, and ancillary publications thereto, to the public shall be included by the committee as an alternative specification and bid, and as a part of a contract let by bids authorized by this article.



§ 2-5-113. Effect of enactment of Colorado Revised Statutes 1973 - legislative construction not based on editorial matters

(1) Colorado Revised Statutes 1973 was enacted as a repeal and reenactment of Colorado Revised Statutes 1963 and the supplements thereto, as provided for in section 2-5-122, as said section existed upon its repeal.

(2) The effect of the enactment of the Colorado Revised Statutes 1973, as of its effective and operative date, shall be:

(a) To repeal all statutes and parts of statutes of a general and permanent nature not contained in the Colorado Revised Statutes 1973;

(b) To revive no law repealed or superseded before the effective and operative date of the Colorado Revised Statutes 1973;

(c) To affect no act done, right accrued, or obligation incurred or imposed by law prior to that effective and operative date;

(d) Neither to abate nor otherwise affect any action, suit, or proceeding pending on such effective and operative date;

(e) To affect no penalty or forfeiture incurred before such effective and operative date, except that where a punishment, penalty, or forfeiture is mitigated by any provision of the Colorado Revised Statutes 1973, that mitigating provision shall apply to any judgment pronounced after that effective and operative date; and

(f) To have no effect on the running or ending of a limitation or period of time prescribed for acquiring a right, barring a remedy, or for any other purpose, where the time limitation began to run before that effective and operative date and the same or a similar limitation is prescribed in Colorado Revised Statutes 1973.

(3) The provisions of Colorado Revised Statutes 1973, insofar as they are the same in substantial intent, effect, and meaning as those of prior laws, shall be given effect as though a continuation of those laws and not as new enactments. If, however, any act set out in the prior laws and reenacted by Colorado Revised Statutes 1973 or any supplement thereto is alleged to have had a defective title when originally enacted, that defect is cured by enactment of the Colorado Revised Statutes 1973 or any supplement thereto.

(4) The classification and arrangement by title, article, and numbering system of sections of Colorado Revised Statutes, as well as the section headings, source notes, annotations, revisor's notes, and other editorial material, shall be construed to form no part of the legislative text but to be only for the purpose of convenience, orderly arrangement, and information; therefore, no implication or presumption of a legislative construction is to be drawn therefrom.



§ 2-5-115. Copyright by state

Colorado Revised Statutes and ancillary publications thereto, as published, shall be the sole property of the state of Colorado as owner and publisher thereof. The committee, or its designee, may register a copyright for and in behalf of the state of Colorado in any and all original publications and editorial work ancillary to the Colorado Revised Statutes that are prepared by the general assembly or its staff. The committee shall use its best efforts to ensure that any federal copyright registered pursuant to this section is appropriately maintained. Any prior actions of the committee and the revisor in securing such federal copyright are hereby validated.



§ 2-5-116. Official list - designation and disposition of statutes

(1) The revisor shall prepare for approval by the committee an official list of the state, district, county, and municipal officials and state boards, commissions, divisions, and agencies who shall receive for official use sets of Colorado Revised Statutes, including a sufficient number of volumes for exchange with other states and territories on a reciprocal basis.

(2) The office of legislative legal services shall distribute such sets to the officials and agencies so listed, taking a receipt for each set so delivered.

(3) All sets of volumes provided for official use shall remain the property of the state of Colorado for the use of the named officials and their successors, and shall bear such designation.



§ 2-5-117. Softbound volumes - ancillary publications

(1) Following the regular legislative session convening after January 1, 1997, the revisor, under the supervision and direction of the committee, shall annotate, arrange, and prepare for publication all laws of a general and permanent nature enacted at that session and at any special session intervening since the last preceding regular legislative session. Such laws shall be combined with the laws previously contained in the original hardbound volumes or replacement volumes and with the laws contained in the 1996 cumulative supplements for those volumes. Such combined laws shall be republished in accordance with this article in a fully annotated, softbound set of statutes.

(2) After each regular legislative session convening after January 1, 1998, the preparation for publication shall be as a republication of the entire set of statutes in softbound format that combines newly enacted laws with those published in the preceding year.

(3) Such softbound volumes, when, in like manner as is provided for enactment of Colorado Revised Statutes 1973, certified and reported to the general assembly by the committee, approved and enacted by the general assembly, published, and deposited with the secretary of state, shall be received, recognized, and referred to in like manner as Colorado Revised Statutes. Each year's set of softbound volumes shall become effective on the date specified in section 2-5-126 (2).

(4) The committee may issue such ancillary publications as it considers necessary or desirable in aid of the general use and purposes of Colorado Revised Statutes.



§ 2-5-118. Official statutes - publications by other persons or agencies

(1) (a) The statutes prepared in accordance with sections 2-5-102 and 2-5-103 and printed and enacted as the law of the state in accordance with sections 2-5-105, 2-5-113, 2-5-117, and 2-5-126 shall be considered to be the official statutes of the state of Colorado. Such official statutes shall be the only publication of the statutes entitled to be considered as evidence in Colorado courts in accordance with section 13-25-101, C.R.S., and with applicable Colorado court rules. The courts of this state shall take judicial notice of such official statutes.

(b) To ensure public access to the statutes, the committee:

(I) Shall authorize the printing of the official statutes in softbound sets in accordance with section 2-5-105;

(II) May authorize and work cooperatively with the person printing the official statutes in accordance with section 2-5-105 to reprint and distribute the statutes in alternative printed and electronic formats, including, but not limited to the following:

(A) Compact discs;

(B) Online public access through the world wide web;

(C) Electronic applications for handheld electronic devices;

(D) Electronic books or digital versions of books readable on personal computers, mobile handheld electronic devices, or special e-reader or tablet-style devices; and

(E) Other electronic products or formats;

(III) May, pursuant to subsection (2) of this section, provide the statutory database containing the official text of the statutes, with or without original ancillary publications prepared by the general assembly or its staff, for the additional publication, reprinting, and distribution of the statutes in print, electronic, or other digital format by another person, agency, or political subdivision, in accordance with subsections (2) to (5) of this section; and

(IV) Recognizes that other persons, agencies, or political subdivisions may, from time to time, also publish, reprint, or otherwise distribute the statutes in print, electronic, or other digital format without the use of the statutory database containing the official text of the statutes as prepared by the general assembly or its staff.

(c) Publication, reprinting, or distribution of any of the publications ancillary to the statutes of the state of Colorado, as prepared by the general assembly or its staff, other than pursuant to sections 2-5-101 to 2-5-116, may be made only as provided for in this section.

(2) (a) Any person, agency, or political subdivision desiring to publish, reprint, or distribute, whether by use of printed matter or by use of computer or other electronic means, the statutes of the state of Colorado using the statutory database prepared by the general assembly or its staff containing the official text of the statutes, shall submit to the committee or the committee's designee:

(I) A statement specifying those portions of the statutes the person, agency, or political subdivision seeks to publish;

(II) A statement specifying whether the person, agency, or political subdivision is seeking to publish, reprint, or distribute any of the publications ancillary to the statutes as prepared by the general assembly or its staff pursuant to subsection (2.5) of this section;

(III) The costs and fees required by the committee as specified in paragraph (c) of this subsection (2); and

(IV) Such other information as the committee reasonably requires.

(b) Any person, agency, or political subdivision who wishes to publish, reprint, or distribute an officially sanctioned version of the statutes pursuant to this subsection (2) shall reproduce the statutes and ancillary publications, if any, accurately.

(c) (I) In addition to any other requirement, the committee may require that any person, agency, or political subdivision seeking to publish, reprint, or distribute the statutes using the statutory database prepared by the general assembly or its staff containing the official text of the statutes pay a fee to the state and any direct costs of preparation of any material provided by the state. Such fee and costs shall be determined by the committee, and any fee shall be in an amount that the committee determines is necessary to pay for state property interests in the statutes, to pay for the use of any material copyrighted by the state, and to pay for expenses incurred by the committee to ensure the accuracy of the statutes.

(II) (Deleted by amendment, L. 92, p. 959, § 1, effective April 29, 1992.)

(2.5) (a) Any person, agency, or political subdivision desiring to publish, reprint, or distribute, whether by use of printed matter or by use of computer or other electronic means, any of the publications ancillary to the statutes of the state of Colorado shall make prior written application to the committee, in which the applicant:

(I) Specifies what ancillary publications it seeks to publish;

(II) States generally the purpose for the publication, reprinting, or distribution and the persons or classes of persons to receive copies thereof;

(III) Demonstrates to the satisfaction of the committee that such ancillary publications will be accurately reproduced; and

(IV) Agrees to pay the costs and fees required by the committee.

(b) If the committee finds from the application that such distribution meets the requirements of this subsection (2.5) and that it will not be detrimental to the interests of the citizens of the state, it may authorize distribution of such ancillary publications specified in the application. Upon satisfactory arrangements for the payment by such person, agency, or political subdivision of any costs and fees, the committee may provide copies of such ancillary publications in printed or electronic format.

(3) (a) (Deleted by amendment, L. 2011, (SB 11-261), ch. 205, p. 875, § 3, effective May 23, 2011.)

(b) The committee may enter into such contracts as it deems necessary to implement the provisions of this section. Any contracts entered into prior to May 23, 2011, are hereby validated.

(4) The general assembly hereby finds and declares that this section and the other provisions of this article are enacted in furtherance of the general assembly's legislative duty to provide for the publication of the laws as required by section 8 of article XVIII of the state constitution and that any acts of the committee or its staff in implementing these provisions are legislative in character. The purpose of this section is to ensure that the official statutes are made available to the courts, state and local government agencies, and other users; that copies of the Colorado Revised Statutes, when published, reprinted, or distributed to interested citizens, accurately state the law in effect when those copies are prepared; and that unofficial publications, reprintings, or distributions of the statutes are not mistaken for the official statutes produced and enacted in accordance with this article. Any person, agency, or political subdivision that publishes, reprints, or otherwise distributes the statutes of the state of Colorado, with or without any ancillary publications to the statutes, shall reproduce them accurately.

(5) (a) Any publication, reprinting, or distribution that is published in accordance with paragraph (a) of subsection (2) of this section using the statutory database containing the official text of the statutes may contain a notice, approved by the committee, that indicates that it is an officially sanctioned publication using the official text of the Colorado Revised Statutes. Except for the official statutes provided for in subsection (1) of this section, publications of the statutes shall not contain any notice or other indication that they are official statutes of this state.

(b) to (d) (Deleted by amendment, L. 2011, (SB 11-261), ch. 205, p. 875, § 3, effective May 23, 2011.)

(6) Notwithstanding any other provision of this section to the contrary, a person, agency, or political subdivision may publish, reprint, or distribute two hundred or fewer sections of the Colorado Revised Statutes, with or without the ancillary publications thereto, for educational purposes.



§ 2-5-119. Tax levy on civil actions

A tax of one dollar is imposed upon each action filed in the office of each clerk of a court of record of the state of Colorado, except criminal actions, cases filed for reviews of findings and orders of the industrial claim appeals office, petitions relating to the distribution of estates under sections 15-12-1203 and 15-12-1204, petitions relating to a person with a mental health disorder filed under articles 10.5, 65, and 92 of title 27, cases filed by the state of Colorado, cases filed by the United States of America or any of its agencies in any matter under articles 10 to 20 of title 15, and cases where a party is allowed to sue as a poor person. The party filing the action shall pay the tax to the clerk at the time of such filing. Each clerk shall keep the taxes received in a separate fund and remit them to the state treasurer on the first day of each month for the purpose of reimbursing the general fund for appropriations made for the use of the committee on legal services for statutory revision purposes.



§ 2-5-124. Validation of Colorado Revised Statutes and replacement volumes and supplements thereto - effective date - proceedings of the committee on legal services

(1) The printing, publication, and certification of Colorado Revised Statutes, originally entitled Colorado Revised Statutes 1973, and replacement volumes and certain supplements thereto, the deposit with the secretary of state by the committee on legal services of a copy thereof, and the publication of notice thereof with the effective date of Colorado Revised Statutes, originally entitled Colorado Revised Statutes 1973, and replacement volumes and supplements thereto, containing all of the laws of the state of Colorado of a general and permanent nature enacted at the regular and extraordinary sessions held subsequent to the 1973 session, as set forth with particularity in section 2-5-125, have been completed and are accepted, approved, ratified, confirmed, and validated as a full compliance with this article for the following publications:

(a) Colorado Revised Statutes 1973 and the 1973 supplement to Colorado Revised Statutes 1963. The effective and operative date of Colorado Revised Statutes 1973, including the 1973 supplement to Colorado Revised Statutes 1963, which contains all of the laws of the state of Colorado of a general and permanent nature enacted through the 1973 session of the Colorado general assembly, is fixed as December 31, 1974.

(b) 1975 supplement to Colorado Revised Statutes 1973. The effective and operative date is fixed as March 1, 1976, for the 1975 supplement.

(c) 1976 supplement to Colorado Revised Statutes 1973. The effective and operative date is fixed as July 1, 1977, for the 1976 supplement.

(d) 1978 supplement to Colorado Revised Statutes 1973 and replacement volumes 5, 8, and 12. The effective and operative date is fixed as February 1, 1978, for volume 12, 1977 replacement volume, and is fixed as May 1, 1979, for the 1978 supplement and volumes 5 and 8, 1978 replacement volumes.

(e) 1979 supplement to Colorado Revised Statutes 1973. The effective and operative date is fixed as April 7, 1980, for the 1979 supplement.

(f) 1980 supplement to Colorado Revised Statutes 1973 and replacement volume 1B. The effective and operative date is fixed as May 1, 1981, for the 1980 supplement and for volume 1B, 1980 replacement volume.

(g) 1981 supplement to Colorado Revised Statutes 1973. The effective and operative date is fixed as February 19, 1982, for the 1981 supplement.

(h) 1982 supplement to Colorado Revised Statutes 1973 and replacement volumes 10, 11, 16A, and 16B. The effective and operative date is fixed as February 15, 1983, for the 1982 supplement and for volumes 10, 11, 16A, and 16B, 1982 replacement volumes.

(i) 1983 supplement to Colorado Revised Statutes. The effective and operative date is fixed as March 27, 1984, for the 1983 supplement.

(j) 1984 supplement and special supplement to Colorado Revised Statutes and replacement volumes 14 and 17. (I) The effective and operative date is fixed as May 23, 1985, for the 1984 supplement and for volumes 14 and 17, 1984 replacement volumes.

(II) The effective and operative date is fixed as May 23, 1985, for that portion of the publication entitled "Special Supplement 1984 Voter-approved Changes and Court Rules Update", which contains the law amending title 1, C.R.S., in volume 1B, as enacted by the people at the general election on November 6, 1984.

(k) 1985 supplement to Colorado Revised Statutes and replacement volume 5. The effective and operative date is fixed as February 28, 1986, for the 1985 supplement and for volume 5, 1985 replacement volume.

(l) 1986 supplement to Colorado Revised Statutes and replacement volumes 3A, 3B, 8A, 8B, 12A, and 12B. The effective and operative date is fixed as April 17, 1987, for the 1986 supplement and for volumes 3A, 3B, 8A, 8B, 12A, and 12B, 1986 replacement volumes.

(m) 1987 supplement to Colorado Revised Statutes and replacement volumes 4A, 4B, 6A, and 6B. The effective and operative date is fixed as April 5, 1988, for the 1987 supplement and for volumes 4A, 4B, 6A, and 6B, 1987 replacement volumes.

(n) 1988 supplement to Colorado Revised Statutes and replacement volumes 9, 10A, and 10B. The effective and operative date is fixed as February 21, 1989, for the 1988 supplement and for volumes 9, 10A, and 10B, 1988 replacement volumes.

(o) 1989 supplement to Colorado Revised Statutes and replacement volumes 11A and 11B. The effective and operative date is fixed as February 16, 1990, for the 1989 supplement and for volumes 11A and 11B, 1989 replacement volumes.

(p) 1990 supplement to Colorado Revised Statutes and replacement volume 15. The effective and operative date is fixed as April 2 for the 1990 supplement and for volume 15, 1990 replacement volume.

(q) 1991 supplement and 1991 special supplement to Colorado Revised Statutes and replacement volumes 5A and 5B. The effective and operative date is fixed as May 21, 1992, for the 1991 supplement, the 1991 special supplement, and volumes 5A and 5B, 1991 replacement volumes.

(r) 1992 supplement to Colorado Revised Statutes and replacement volume 2. The effective and operative date is fixed as March 26, 1993, for the 1992 supplement and volume 2, 1992 replacement volume.

(s) 1993 supplement to Colorado Revised Statutes and replacement volume 17. The effective and operative date is fixed as February 7, 1994, for the 1993 supplement and volume 17, 1993 replacement volume.

(t) 1994 supplement to Colorado Revised Statutes and replacement volumes 4A and 16B. The effective and operative date is fixed as February 23, 1995, for the 1994 supplement and volumes 4A and 16B, 1994 replacement volumes.

(u) 1995 supplement to Colorado Revised Statutes and replacement volumes 9 and 14. The effective and operative date is fixed as February 13, 1996, for the 1995 supplement and volumes 9 and 14, 1995 replacement volumes.

(v) 1996 supplement to Colorado Revised Statutes. The effective and operative date is fixed as February 21, 1997, for the 1996 supplement.

(2) All proceedings of the committee on legal services, including the contract for publication, the provisions for distribution thereof between state and public subscribers, and the corresponding price costs thereof, are accepted, approved, ratified, confirmed, and validated.



§ 2-5-125. Supplements and replacement volumes to Colorado Revised Statutes - report - enactment - publication - effective date

(1) The following supplements and replacement volumes to Colorado Revised Statutes, originally entitled Colorado Revised Statutes 1973, as corrected, collated, edited, revised, and compiled by the revisor and as certified by the committee on legal services, are prepared and published pursuant to and in conformity with section 2-5-117:

(a) 1975 supplement. The 1975 supplement, hereby designated and declared to be the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature enacted by the forty-ninth general assembly at its second regular session (1974) and by the fiftieth general assembly at its first regular session (1975), a copy of which, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted. The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes 1973.

(b) 1976 supplement. The 1976 supplement, hereby designated and declared to be the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature enacted by the forty-ninth general assembly at its second regular session (1974), by the fiftieth general assembly at its first regular session (1975), and by the fiftieth general assembly at its second regular session and its first extraordinary session (1976), a copy of which, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted. The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes 1973.

(c) (I) 1977 supplement. The 1977 supplement, hereby designated and declared to be the "Official Report of the Committee on Legal Services" (consisting of a computer printout), contains all the laws of a general and permanent nature enacted by the forty-ninth general assembly at its second regular session (1974), by the fiftieth general assembly at its first regular session (1975), by the fiftieth general assembly at its second regular session and its first extraordinary session (1976), and by the fifty-first general assembly at its first regular session (1977), a computer printout of which, together with a listing of the revisor's changes, has been delivered to each member of the general assembly, and is approved and adopted. The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes 1973.

(II) The 1977 supplement shall not be published separately in pocket parts or in a single bound volume but shall be compiled and published with the 1978 supplement.

(d) (I) 1978 supplement. The 1978 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature enacted by the forty-ninth general assembly at its second regular session in 1974, by the fiftieth general assembly at its first regular session in 1975, by the fiftieth general assembly at its second regular session and its first extraordinary session in 1976, by the fifty-first general assembly at its first regular session in 1977, and by the fifty-first general assembly at its second regular session, its first extraordinary session, and its second extraordinary session in 1978 (with the exception of Volume 12, 1978 supplement, which contains all the laws of a general and permanent nature enacted by the fifty-first general assembly at its first regular session in 1977 and by the fifty-first general assembly at its second regular session, its first extraordinary session, and its second extraordinary session in 1978). A copy of said supplement, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(II) Volumes 5 and 8, 1978 replacement volumes. Volumes 5 and 8, 1978 replacement volumes, including the 1978 supplement to each volume, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contain all the laws of a general and permanent nature of the state of Colorado as title 12 and titles 16 to 21 which were revised and reenacted in Colorado Revised Statutes 1973, together with the 1975 and 1976 supplements thereto, the "Official Report of the Committee on Legal Services" enacting the 1977 supplement thereto (which was not published), and the laws of a general and permanent nature enacted by the fifty-first general assembly at its second regular session, its first extraordinary session, and its second extraordinary session in 1978. A copy of said volumes and supplements, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(III) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes 1973.

(e) (I) 1979 supplement. The 1979 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature (except for the laws contained in the replacement volumes for volumes 5, 8, and 12) enacted during the 1974, 1975, 1976, 1977, 1978, and 1979 sessions of the Colorado general assembly.

(II) A copy of said supplement, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(III) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes 1973.

(f) (I) 1980 supplement. The 1980 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature (except for the laws contained in the replacement volumes for volumes 1B, 5, 8, and 12) enacted during the 1974, 1975, 1976, 1977, 1978, 1979, and 1980 sessions of the Colorado general assembly.

(II) Volume 1B, 1980 replacement volume. Volume 1B, 1980 replacement volume, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature of the state of Colorado for titles 1 to 3 which were revised and reenacted in Colorado Revised Statutes 1973, together with the 1979 supplement thereto and the laws of a general and permanent nature enacted by the fifty-second general assembly at its second regular session in 1980.

(III) A copy of said supplement and replacement volume, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes 1973.

(g) (I) 1981 supplement. The 1981 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature (except for the laws contained in the replacement volumes for volumes 1B, 5, 8, and 12) enacted during the 1974, 1975, 1976, 1977, 1978, 1979, 1980, and 1981 sessions of the Colorado general assembly.

(II) A copy of said supplement, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(III) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes 1973.

(h) (I) 1982 supplement. The 1982 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature (except for the laws contained in the replacement volumes for volumes 1B, 5, 8, 10, 11, 12, 16A, and 16B) enacted during the 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, and 1982 sessions of the Colorado general assembly.

(II) Volumes 10, 11, 16A, and 16B, 1982 replacement volumes. Volumes 10, 11, 16A, and 16B, 1982 replacement volumes, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contain all the laws of a general and permanent nature of the state of Colorado for titles 24 to 28, 38, and 39 which were revised and reenacted in Colorado Revised Statutes 1973, together with the 1981 supplement thereto and the laws of a general and permanent nature enacted by the fifty-third general assembly at its second regular session in 1982.

(III) A copy of said supplement and replacement volumes, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes 1973.

(i) (I) 1983 supplement. The 1983 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature (except for the laws contained in the replacement volumes for volumes 1B, 5, 8, 10, 11, 12, 16A, and 16B) enacted during the 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, and 1983 sessions of the Colorado general assembly.

(II) A copy of said supplement, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(III) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(j) (I) (A) 1984 supplement. The 1984 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature (except for the laws contained in the replacement volumes for volumes 1B, 5, 8, 10, 11, 12, 14, 16A, 16B, and 17) enacted during the 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, and 1984 sessions of the Colorado general assembly.

(B) Special supplement. That portion of the publication entitled "Special Supplement 1984 Voter-approved Changes and Court Rules Update", hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains the law amending title 1, C.R.S., in volume 1B, as enacted by the people at the general election on November 6, 1984.

(II) Volumes 14 and 17, 1984 replacement volumes. Volumes 14 and 17, 1984 replacement volumes, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contain all the laws of a general and permanent nature of the state of Colorado for titles 33 to 35 and 40 to 43 which were revised and reenacted in Colorado Revised Statutes 1973, together with the 1983 supplement thereto and the laws of a general and permanent nature enacted by the fifty-fourth general assembly at its second regular session in 1984.

(III) A copy of said 1984 supplement and portion of the special supplement and replacement volumes, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(k) (I) 1985 supplement. The 1985 supplement, including the addendum to the 1985 supplement for volume 10, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature (except for the laws contained in the replacement volumes for volumes 1B, 5, 8, 10, 11, 12, 14, 16A, 16B, and 17) enacted during the 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, and 1985 regular sessions of the Colorado general assembly and during the extraordinary sessions in 1976, 1978, and 1985.

(II) Volume 5, 1985 replacement volume. Volume 5, 1985 replacement volume, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature of the state of Colorado for title 12 which were revised and reenacted in Colorado Revised Statutes 1973 and in volume 5, 1978 replacement volume, together with the 1984 supplement thereto and the laws of a general and permanent nature enacted by the fifty-fifth general assembly at its first regular session in 1985 pertaining thereto.

(III) A copy of said supplement and replacement volume, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(l) (I) 1986 supplement. The 1986 supplement, including the 1986 special supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature (except for the laws contained in the bound replacement volumes for volumes 1B, 3A, 3B, 5, 8A, 8B, 10, 11, 12A, 12B, 14, 16A, 16B, and 17) enacted during the 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, and 1986 regular sessions of the Colorado general assembly and during the extraordinary sessions in 1976, 1978, 1985, and 1986.

(II) Volumes 3A, 3B, 8A, 8B, 12A, and 12B, 1986 replacement volumes. Volumes 3A, 3B, 8A, 8B, 12A, and 12B, 1986 replacement volumes, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contain all the laws of a general and permanent nature of the state of Colorado for titles 7 to 9, 16 to 21, and 29 to 31 which were revised and reenacted in Colorado Revised Statutes 1973 and in volume 8, 1978 replacement volume, and volume 12, 1977 replacement volume, together with the 1985 supplement thereto and the laws of a general and permanent nature enacted by the fifty-fifth general assembly at its second regular session in 1986 pertaining thereto. Additionally, volume 8B, 1986 replacement volume, specifically includes the errata sheet for page 223 which correctly reflects the amendments made to section 18-4-401, C.R.S.

(III) A copy of said supplement and replacement volumes, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said official report of the committee on legal services, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(m) (I) 1987 supplement. The 1987 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains:

(A) All the laws of a general and permanent nature enacted after the 1973 regular session of the Colorado general assembly for volumes 2, 9, 13, and 15;

(B) All the laws of a general and permanent nature enacted after the 1980 regular session of the Colorado general assembly for volume 1B;

(C) All the laws of a general and permanent nature enacted after the 1982 regular session of the Colorado general assembly for volumes 10, 11, 16A, and 16B;

(D) All the laws of a general and permanent nature enacted after the 1984 regular session of the Colorado general assembly for volumes 14 and 17;

(E) All the laws of a general and permanent nature enacted after the 1985 extraordinary session of the Colorado general assembly for volume 5;

(F) All the laws of a general and permanent nature enacted after the 1986 extraordinary session of the Colorado general assembly for volumes 3A, 3B, 8A, 8B, 12A, and 12B.

(II) Volumes 4A, 4B, 6A, and 6B, 1987 replacement volumes. Volumes 4A, 4B, 6A, and 6B, 1987 replacement volumes, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contain all the laws of a general and permanent nature of the state of Colorado for titles 10, 11, and 13 to 15 which were revised and reenacted in Colorado Revised Statutes 1973, together with the 1986 supplement thereto and the laws of a general and permanent nature enacted by the fifty-sixth general assembly at its first regular session in 1987 pertaining thereto.

(III) A copy of said supplement and replacement volumes, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said "Official Report of the Committee on Legal Services", is enacted as the positive and statutory law of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(n) (I) 1988 supplement. The 1988 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains:

(A) All the laws of a general and permanent nature enacted after the 1973 regular session of the Colorado general assembly for volumes 2, 13, and 15;

(B) All the laws of a general and permanent nature enacted after the 1980 regular session of the Colorado general assembly for volume 1B;

(C) All the laws of a general and permanent nature enacted after the 1982 regular session of the Colorado general assembly for volumes 11, 16A, and 16B;

(D) All the laws of a general and permanent nature enacted after the 1984 regular session of the Colorado general assembly for volumes 14 and 17;

(E) All the laws of a general and permanent nature enacted after the 1985 extraordinary session of the Colorado general assembly for volume 5;

(F) All the laws of a general and permanent nature enacted after the 1986 extraordinary session of the Colorado general assembly for volumes 3A, 3B, 8A, 8B, 12A, and 12B;

(G) All the laws of a general and permanent nature enacted after the 1987 regular session of the Colorado general assembly for volumes 4A, 4B, 6A, and 6B.

(II) Volumes 9, 10A, and 10B, 1988 replacement volumes. Volumes 9, 10A, and 10B, 1988 replacement volumes, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contain all the laws of a general and permanent nature of the state of Colorado for titles 22 and 23 and title 24 which were revised and reenacted in Colorado Revised Statutes 1973, and in volume 10, 1982 replacement volume, together with the 1987 supplement thereto and the laws of a general and permanent nature enacted by the fifty-sixth general assembly at its second regular session and its first extraordinary session in 1988 pertaining thereto.

(III) A copy of said supplement and replacement volumes, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said "Official Report of the Committee on Legal Services", is enacted as the positive and statutory law of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(o) (I) 1989 supplement. The 1989 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains:

(A) All the laws of a general and permanent nature enacted after the 1973 regular session of the Colorado general assembly for volumes 2, 13, and 15;

(B) All the laws of a general and permanent nature enacted after the 1980 regular session of the Colorado general assembly for volume 1B;

(C) All the laws of a general and permanent nature enacted after the 1982 regular session of the Colorado general assembly for volumes 16A and 16B;

(D) All the laws of a general and permanent nature enacted after the 1984 regular session of the Colorado general assembly for volumes 14 and 17;

(E) All the laws of a general and permanent nature enacted after the 1985 extraordinary session of the Colorado general assembly for volume 5;

(F) All the laws of a general and permanent nature enacted after the 1986 extraordinary session of the Colorado general assembly for volumes 3A, 3B, 8A, 8B, 12A, and 12B;

(G) All the laws of a general and permanent nature enacted after the 1987 regular session of the Colorado general assembly for volumes 4A, 4B, 6A, and 6B;

(H) All the laws of a general and permanent nature enacted after the 1988 extraordinary session of the Colorado general assembly for volumes 9, 10A, and 10B.

(II) Volumes 11A and 11B, 1989 replacement volumes. Volumes 11A and 11B, 1989 replacement volumes, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contain all the laws of a general and permanent nature of the state of Colorado for title 25 and titles 26 to 28 which were revised and reenacted in Colorado Revised Statutes 1973, and in volume 11, 1982 replacement volume, together with the 1988 supplement thereto and the laws of a general and permanent nature enacted by the fifty-seventh general assembly at its first regular session and its first extraordinary session in 1989 pertaining thereto.

(III) A copy of said supplement and replacement volumes, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said "Official Report of the Committee on Legal Services", is enacted as the positive and statutory law of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(p) (I) 1990 supplement. The 1990 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains:

(A) All the laws of a general and permanent nature enacted after the 1973 regular session of the Colorado general assembly for volumes 2 and 13;

(B) All the laws of a general and permanent nature enacted after the 1980 regular session of the Colorado general assembly for volume 1B;

(C) All the laws of a general and permanent nature enacted after the 1982 regular session of the Colorado general assembly for volumes 16A and 16B;

(D) All the laws of a general and permanent nature enacted after the 1984 regular session of the Colorado general assembly for volumes 14 and 17;

(E) All the laws of a general and permanent nature enacted after the 1985 extraordinary session of the Colorado general assembly for volume 5;

(F) All the laws of a general and permanent nature enacted after the 1986 extraordinary session of the Colorado general assembly for volumes 3A, 3B, 8A, 8B, 12A, and 12B;

(G) All the laws of a general and permanent nature enacted after the 1987 regular session of the Colorado general assembly for volumes 4A, 4B, 6A, and 6B;

(H) All the laws of a general and permanent nature enacted after the 1988 extraordinary session of the Colorado general assembly for volumes 9, 10A, and 10B;

(I) All the laws of a general and permanent nature enacted after the 1989 regular session of the Colorado general assembly for volumes 11A and 11B.

(II) Volume 15, 1990 replacement volume. Volume 15, 1990 replacement volume, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature of the state of Colorado for titles 36 and 37 which were revised and reenacted in Colorado Revised Statutes 1973, together with the 1989 supplement thereto and the laws of a general and permanent nature enacted by the fifty-seventh general assembly at its second regular session in 1990 pertaining thereto.

(III) A copy of said supplement and replacement volume, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said "Official Report of the Committee on Legal Services", is enacted as the positive and statutory law of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(q) (I) 1991 supplement and 1991 special supplement. The 1991 supplement and the 1991 special supplement (resulting from the second extraordinary session), hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contain:

(A) All the laws of a general and permanent nature enacted after the 1973 regular session of the Colorado general assembly for volumes 2 and 13;

(B) All the laws of a general and permanent nature enacted after the 1980 regular session of the Colorado general assembly for volume 1B;

(C) All the laws of a general and permanent nature enacted after the 1982 regular session of the Colorado general assembly for volumes 16A and 16B;

(D) All the laws of a general and permanent nature enacted after the 1984 regular session of the Colorado general assembly for volumes 14 and 17;

(E) All the laws of a general and permanent nature enacted after the 1986 extraordinary session of the Colorado general assembly for volumes 3A, 3B, 8A, 8B, 12A, and 12B;

(F) All the laws of a general and permanent nature enacted after the 1987 regular session of the Colorado general assembly for volumes 4A, 4B, 6A, and 6B;

(G) All the laws of a general and permanent nature enacted after the 1988 extraordinary session of the Colorado general assembly for volumes 9, 10A, and 10B;

(H) All the laws of a general and permanent nature enacted after the 1989 regular session of the Colorado general assembly for volumes 11A and 11B;

(I) All the laws of a general and permanent nature enacted after the 1990 regular session of the Colorado general assembly for volume 15;

(J) All the laws of a general and permanent nature enacted after the 1991 first extraordinary session of the Colorado general assembly for volumes 5A and 5B.

(II) Volumes 5A and 5B, 1991 replacement volumes. Volumes 5A and 5B, 1991 replacement volumes, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contain all the laws of a general and permanent nature of the state of Colorado for title 12 which were revised and reenacted in Colorado Revised Statutes 1973, in volume 5, 1978 replacement volume, and in volume 5, 1985 replacement volume, together with the 1990 supplement thereto and the laws of a general and permanent nature enacted by the fifty-eighth general assembly at its first regular session and its first extraordinary session in 1991 pertaining thereto.

(III) A copy of said supplements and replacement volumes, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said "Official Report of the Committee on Legal Services", is enacted as the positive and statutory law of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(r) (I) 1992 supplement. The 1992 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains:

(A) All the laws of a general and permanent nature enacted after the 1973 regular session of the Colorado general assembly for volume 13;

(B) All the laws of a general and permanent nature enacted after the 1980 regular session of the Colorado general assembly for volume 1B;

(C) All the laws of a general and permanent nature enacted after the 1982 regular session of the Colorado general assembly for volumes 16A and 16B;

(D) All the laws of a general and permanent nature enacted after the 1984 regular session of the Colorado general assembly for volumes 14 and 17;

(E) All the laws of a general and permanent nature enacted after the 1986 extraordinary session of the Colorado general assembly for volumes 3A, 3B, 8A, 8B, 12A, and 12B;

(F) All the laws of a general and permanent nature enacted after the 1987 regular session of the Colorado general assembly for volumes 4A, 4B, 6A, and 6B;

(G) All the laws of a general and permanent nature enacted after the 1988 extraordinary session of the Colorado general assembly for volumes 9, 10A, and 10B;

(H) All the laws of a general and permanent nature enacted after the 1989 regular session of the Colorado general assembly for volumes 11A and 11B;

(I) All the laws of a general and permanent nature enacted after the 1990 regular session of the Colorado general assembly for volume 15;

(J) All the laws of a general and permanent nature enacted after the 1991 first extraordinary session of the Colorado general assembly for volumes 5A and 5B.

(II) Volume 2, 1992 replacement volume. Volume 2, 1992 replacement volume, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature of the state of Colorado for titles 4 to 6 which were revised and reenacted in Colorado Revised Statutes 1973 together with the 1991 supplement thereto and the laws of a general and permanent nature enacted by the fifty-eighth general assembly at its second regular session in 1992 pertaining thereto.

(III) A copy of said supplements and replacement volume, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said "Official Report of the Committee on Legal Services", is enacted as the positive and statutory law of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(s) (I) 1993 supplement. The 1993 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains:

(A) All the laws of a general and permanent nature enacted after the 1973 regular session of the Colorado general assembly for volume 13;

(B) All the laws of a general and permanent nature enacted after the 1980 regular session of the Colorado general assembly for volume 1B;

(C) All the laws of a general and permanent nature enacted after the 1982 regular session of the Colorado general assembly for volumes 16A and 16B;

(D) All the laws of a general and permanent nature enacted after the 1984 regular session of the Colorado general assembly for volume 14;

(E) All the laws of a general and permanent nature enacted after the 1986 extraordinary session of the Colorado general assembly for volumes 3A, 3B, 8A, 8B, 12A, and 12B;

(F) All the laws of a general and permanent nature enacted after the 1987 regular session of the Colorado general assembly for volumes 4A, 4B, 6A, and 6B;

(G) All the laws of a general and permanent nature enacted after the 1988 extraordinary session of the Colorado general assembly for volumes 9, 10A, and 10B;

(H) All the laws of a general and permanent nature enacted after the 1989 regular session of the Colorado general assembly for volumes 11A and 11B;

(I) All the laws of a general and permanent nature enacted after the 1990 regular session of the Colorado general assembly for volume 15;

(J) All the laws of a general and permanent nature enacted after the 1991 first extraordinary session of the Colorado general assembly for volumes 5A and 5B;

(K) All the laws of a general and permanent nature enacted after the 1992 regular session of the Colorado general assembly for volume 2.

(II) Volume 17, 1993 replacement volume. Volume 17, 1993 replacement volume, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contains all the laws of a general and permanent nature of the state of Colorado for titles 40 to 43 which were revised and reenacted in Colorado Revised Statutes 1973 together with the 1992 supplement thereto and the laws of a general and permanent nature enacted by the fifty-ninth general assembly at its first regular session in 1993 pertaining thereto.

(III) A copy of said supplements and replacement volume, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said "Official Report of the Committee on Legal Services", is enacted as the positive and statutory law of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(t) (I) 1994 supplement. The 1994 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains:

(A) All the laws of a general and permanent nature enacted after the 1973 regular session of the Colorado general assembly for volume 13;

(B) All the laws of a general and permanent nature enacted after the 1980 regular session of the Colorado general assembly for volume 1B;

(C) All the laws of a general and permanent nature enacted after the 1982 regular session of the Colorado general assembly for volume 16A;

(D) All the laws of a general and permanent nature enacted after the 1984 regular session of the Colorado general assembly for volume 14;

(E) All the laws of a general and permanent nature enacted after the 1986 extraordinary session of the Colorado general assembly for volumes 3A, 3B, 8A, 8B, 12A, and 12B;

(F) All the laws of a general and permanent nature enacted after the 1987 regular session of the Colorado general assembly for volumes 4B, 6A, and 6B;

(G) All the laws of a general and permanent nature enacted after the 1988 extraordinary session of the Colorado general assembly for volumes 9, 10A, and 10B;

(H) All the laws of a general and permanent nature enacted after the 1989 regular session of the Colorado general assembly for volumes 11A and 11B;

(I) All the laws of a general and permanent nature enacted after the 1990 regular session of the Colorado general assembly for volume 15;

(J) All the laws of a general and permanent nature enacted after the 1991 first extraordinary session of the Colorado general assembly for volumes 5A and 5B;

(K) All the laws of a general and permanent nature enacted after the 1992 regular session of the Colorado general assembly for volume 2;

(L) All the laws of a general and permanent nature enacted after the 1993 regular session of the Colorado general assembly for volume 17.

(II) Volumes 4A and 16B, 1994 replacement volumes. Volumes 4A and 16B, 1994 replacement volumes, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contain all the laws of a general and permanent nature of the state of Colorado for title 10 which was revised and reenacted in Colorado Revised Statutes 1973, and in volume 4A, 1987 replacement volume, and for title 39 which was revised and reenacted in Colorado Revised Statutes 1973, and in volume 16B, 1982 replacement volume, together with the 1993 supplements thereto and the laws of a general and permanent nature enacted by the fifty-ninth general assembly at its second regular session in 1994 pertaining thereto.

(III) A copy of said supplements and replacement volumes together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said "Official Report of the Committee on Legal Services", is enacted as the positive and statutory law of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(u) (I) 1995 supplement. The 1995 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains:

(A) All the laws of a general and permanent nature enacted after the 1973 regular session of the Colorado general assembly for volume 13;

(B) All the laws of a general and permanent nature enacted after the 1980 regular session of the Colorado general assembly for volume 1B;

(C) All the laws of a general and permanent nature enacted after the 1982 regular session of the Colorado general assembly for volume 16A;

(D) All the laws of a general and permanent nature enacted after the 1986 extraordinary session of the Colorado general assembly for volumes 3A, 3B, 8A, 8B, 12A, and 12B;

(E) All the laws of a general and permanent nature enacted after the 1987 regular session of the Colorado general assembly for volumes 4B, 6A, and 6B;

(F) All the laws of a general and permanent nature enacted after the 1988 extraordinary session of the Colorado general assembly for volumes 10A and 10B;

(G) All the laws of a general and permanent nature enacted after the 1989 regular session of the Colorado general assembly for volumes 11A and 11B;

(H) All the laws of a general and permanent nature enacted after the 1990 regular session of the Colorado general assembly for volume 15;

(I) All the laws of a general and permanent nature enacted after the 1991 first extraordinary session of the Colorado general assembly for volumes 5A and 5B;

(J) All the laws of a general and permanent nature enacted after the 1992 regular session of the Colorado general assembly for volume 2;

(K) All the laws of a general and permanent nature enacted after the 1993 regular session of the Colorado general assembly for volume 17;

(L) All the laws of a general and permanent nature enacted after the 1994 regular session of the Colorado general assembly for volumes 4A and 16B.

(II) Volumes 9 and 14, 1995 replacement volumes. Volumes 9 and 14, 1995 replacement volumes, hereby designated and declared to be also a part of the "Official Report of the Committee on Legal Services", contain all the laws of a general and permanent nature of the state of Colorado for titles 22 and 23 which were revised and reenacted in Colorado Revised Statutes 1973, and in volume 9, 1988 replacement volume, and for titles 33 to 35 which were revised and reenacted in Colorado Revised Statutes 1973, and in volume 14, 1984 replacement volume, together with the 1994 supplements thereto and the laws of a general and permanent nature enacted by the sixtieth general assembly at its first regular session in 1995 pertaining thereto.

(III) A copy of said supplements and replacement volumes, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(IV) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said "Official Report of the Committee on Legal Services", is enacted as the positive and statutory law of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(v) (I) 1996 supplement. The 1996 supplement, hereby designated and declared to be part of the "Official Report of the Committee on Legal Services", contains:

(A) All the laws of a general and permanent nature enacted after the 1973 regular session of the Colorado general assembly for volume 13;

(B) All the laws of a general and permanent nature enacted after the 1980 regular session of the Colorado general assembly for volume 1B;

(C) All the laws of a general and permanent nature enacted after the 1982 regular session of the Colorado general assembly for volume 16A;

(D) All the laws of a general and permanent nature enacted after the 1986 extraordinary session of the Colorado general assembly for volumes 3A, 3B, 8A, 8B, 12A, and 12B;

(E) All the laws of a general and permanent nature enacted after the 1987 regular session of the Colorado general assembly for volumes 4B, 6A, and 6B;

(F) All the laws of a general and permanent nature enacted after the 1988 extraordinary session of the Colorado general assembly for volumes 10A and 10B;

(G) All the laws of a general and permanent nature enacted after the 1989 regular session of the Colorado general assembly for volumes 11A and 11B;

(H) All the laws of a general and permanent nature enacted after the 1990 regular session of the Colorado General Assembly for volume 15;

(I) All the laws of a general and permanent nature enacted after the 1991 first extraordinary session of the Colorado general assembly for volumes 5A and 5B;

(J) All the laws of a general and permanent nature enacted after the 1992 regular session of the Colorado general assembly for volume 2;

(K) All the laws of a general and permanent nature enacted after the 1993 regular session of the Colorado general assembly for volume 17;

(L) All the laws of a general and permanent nature enacted after the 1994 regular session of the Colorado general assembly for volumes 4A and 16B;

(M) All the laws of a general and permanent nature enacted after the 1995 regular session of the Colorado general assembly for volumes 9 and 14.

(II) A copy of said supplement, together with a listing of the revisor's changes, has been delivered to each member of the general assembly and is approved and adopted.

(III) The statutory law of the state of Colorado of a general and permanent nature, as corrected, harmonized, collated, edited, revised, and compiled in said "Official Report of the Committee on Legal Services", is enacted as the positive and statutory law of the state of Colorado with the same legal force and effect as, and as part of, Colorado Revised Statutes.

(2) Each supplement is printed and bound in the manner prescribed by the committee on legal services. A copy thereof shall be filed with the secretary of state as part of the records of his office. The date of such filing with the secretary of state shall be the effective date of such reenactments in each supplement as revised statutes.



§ 2-5-126. Annual enactment of Colorado Revised Statutes - validation - effective date

(1) The annual version of Colorado Revised Statutes, authorized by section 2-5-117, as corrected, collated, edited, revised, and compiled by the revisor, as printed, published, and certified by the committee on legal services and filed with the secretary of state, and as set forth with particularity in subsection (2) of this section, is enacted as the positive and statutory law of a general and permanent nature of the state of Colorado and is accepted, approved, ratified, confirmed, and validated in compliance with this article.

(2) The annual statutes, copies of which shall be delivered to each member of the general assembly, together with a listing of the revisor's changes, constitute the official report of the committee on legal services and are hereby enacted in accordance with this section as follows:

(a) Colorado Revised Statutes 1997. Colorado Revised Statutes 1997, including the 1997 special supplement, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the first regular session and the first extraordinary session of the sixty-first general assembly. The effective date for Colorado Revised Statutes 1997 is fixed as March 24, 1998.

(b) Colorado Revised Statutes 1998. Colorado Revised Statutes 1998, including the 1998 special supplements, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the second regular session and the second extraordinary session of the sixty-first general assembly and at the general election on November 3, 1998. The effective date for Colorado Revised Statutes 1998 is fixed as February 22, 1999.

(c) Colorado Revised Statutes 1999. Colorado Revised Statutes 1999, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the first regular session of the sixty-second general assembly. The effective date for Colorado Revised Statutes 1999 is fixed as February 11, 2000.

(d) Colorado Revised Statutes 2000. Colorado Revised Statutes 2000, including the 2000 special supplement, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the second regular session of the sixty-second general assembly and at the general election on November 7, 2000. The effective date for Colorado Revised Statutes 2000 is fixed as March 21, 2001.

(e) Colorado Revised Statutes 2001. Colorado Revised Statutes 2001, including the 2001 special supplement, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the first regular session and the second extraordinary session of the sixty-third general assembly. The effective date for Colorado Revised Statutes 2001 is fixed as March 6, 2002.

(f) Colorado Revised Statutes 2002. Colorado Revised Statutes 2002, including the 2002 special supplements, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the second regular session and the third extraordinary session of the sixty-third general assembly and at the general election on November 5, 2002. The effective date for Colorado Revised Statutes 2002 is fixed as February 14, 2003.

(g) Colorado Revised Statutes 2003. Colorado Revised Statutes 2003, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the first regular session of the sixty-fourth general assembly. The effective date for Colorado Revised Statutes 2003 is fixed as March 5, 2004.

(h) Colorado Revised Statutes 2004. Colorado Revised Statutes 2004, including the 2004 special supplement, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the second regular session of the sixty-fourth general assembly and at the general election on November 2, 2004. The effective date for Colorado Revised Statutes 2004 is fixed as February 24, 2005.

(i) Colorado Revised Statutes 2005. Colorado Revised Statutes 2005, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the first regular session of the sixty-fifth general assembly and at the odd-numbered year election on November 1, 2005. The effective date for Colorado Revised Statutes 2005 is fixed as March 7, 2006.

(j) Colorado Revised Statutes 2006. Colorado Revised Statutes 2006, including the 2006 special supplement, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the second regular session and the first extraordinary session of the sixty-fifth general assembly and at the general election on November 7, 2006. The effective date for Colorado Revised Statutes 2006 is fixed as February 21, 2007.

(k) Colorado Revised Statutes 2007. Colorado Revised Statutes 2007, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the first regular session of the sixty-sixth general assembly. The effective date for Colorado Revised Statutes 2007 is fixed as March 18, 2008.

(l) Colorado Revised Statutes 2008. Colorado Revised Statutes 2008, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the second regular session of the sixty-sixth general assembly. The effective date for Colorado Revised Statutes 2008 is fixed as April 21, 2009.

(m) Colorado Revised Statutes 2009. Colorado Revised Statutes 2009, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the first regular session of the sixty-seventh general assembly. The effective date for Colorado Revised Statutes 2009 is fixed as February 25, 2010.

(n) Colorado Revised Statutes 2010. Colorado Revised Statutes 2010, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the second regular session of the sixty-seventh general assembly. The effective date for Colorado Revised Statutes 2010 is fixed as March 2, 2011.

(o) Colorado Revised Statutes 2011. Colorado Revised Statutes 2011, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the first regular session of the sixty-eighth general assembly. The effective date for Colorado Revised Statutes 2011 is fixed as March 20, 2012.

(p) Colorado Revised Statutes 2012. Colorado Revised Statutes 2012, including the 2012 special supplement, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the second regular session and the first extraordinary session of the sixty-eighth general assembly and at the general election on November 6, 2012. The effective date for Colorado Revised Statutes 2012 is fixed as February 20, 2013.

(q) Colorado Revised Statutes 2013. Colorado Revised Statutes 2013, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the first regular session of the sixty-ninth general assembly and at the odd-numbered year election on November 5, 2013. The effective date for Colorado Revised Statutes 2013 is fixed as February 12, 2014.

(r) Colorado Revised Statutes 2014. Colorado Revised Statutes 2014, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the second regular session of the sixty-ninth general assembly and at the general election on November 4, 2014. The effective date for Colorado Revised Statutes 2014 is fixed as the first day that is not a Saturday, Sunday, or legal holiday following February 25, 2015.

(s) Colorado Revised Statutes 2015. Colorado Revised Statutes 2015, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the first regular session of the seventieth general assembly and at the odd-numbered year statewide election on November 3, 2015. The effective date for Colorado Revised Statutes 2015 is fixed as the first day that is not a Saturday, Sunday, or legal holiday following March 9, 2016.

(t) Colorado Revised Statutes 2016. Colorado Revised Statutes 2016, including the 2016 special supplement, which consists of all of the laws of the state of Colorado of a general and permanent nature originally enacted in "Colorado Revised Statutes 1973", including subsequent enactments made pursuant to section 2-5-125, and all of the laws of the state of Colorado of a general and permanent nature enacted at the second regular session of the seventieth general assembly and at the general election on November 8, 2016. The effective date for Colorado Revised Statutes 2016 is fixed as March 2, 2017.









Miscellaneous

Article 6 - Economic Impact Statements



Article 7 - Legislative Oversight of Principal Departments

Part 1 - Joint Legislative Oversight Committees

§ 2-7-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) A multiplicity of powers, duties, and functions have been assigned to the executive branch of state government in accordance with law and have been undertaken by the executive branch on its own initiative or at the behest of the federal government;

(b) Considerations such as avoidance of duplication, cost-effective service delivery, and efficient management of state government may have been overlooked in the assignment and undertaking of said powers, duties, and functions;

(c) While the initial assignment or undertaking of powers, duties, and functions may be reasonable, the assignment or undertaking may become obsolete because of changes in the nature of the problem sought to be solved or because of the passage of time;

(d) The interests of cost-effective and expedited delivery of services, avoidance of excessive tax burdens, and better government would be served by regular analytical review of the powers, duties, and functions of executive agencies by the general assembly for the purpose of determining whether there is a public need for continued existence of such powers, duties, and functions and whether the public need would be better served by the elimination, reassignment, or expansion of said powers, duties, and functions.



§ 2-7-102. Assignment of departments for review - all principal departments subject to legislative oversight - composition of joint legislative oversight committees

(1) Beginning in 1980, a general assembly during its second regular session shall designate at least three principal departments for study by joint legislative oversight committees during the interim following the first regular session of the next general assembly. Each of the twenty principal departments shall be studied in this manner at least once before January 1, 1994. A joint legislative oversight committee may be assigned more than one principal department during each interim period.

(2) The legislative audit committee shall cause to be conducted a performance audit of each principal department designated by a general assembly during its second regular session for legislative oversight which audit shall be completed on or before the adjournment of the first regular session of the next general assembly. In conducting the audit, the legislative audit committee shall take into consideration, but not be limited to considering, the factors listed in section 2-7-103 (1). An audit of a principal department shall be forwarded to the joint legislative oversight committee which is to study said principal department.

(3) During the first regular session of the next general assembly, the president of the senate and the speaker of the house of representatives shall designate the appropriate joint committee of reference as the joint legislative oversight committee for a particular principal department and shall appoint the members of the joint legislative committee from among the members of the committee of reference in each house.



§ 2-7-103. Review of principal department - subject matter to be studied

(1) (a) A joint legislative oversight committee shall study a principal department's powers, duties, and functions in order to evaluate the public need for continuance of said powers, duties, and functions and whether the public need would be better served by the elimination, reassignment, or expansion of said powers, duties, and functions.

(b) Said study may include, but not be limited to:

(I) Identification of unnecessary duplication of functions, situations in which similar functions should be consolidated in one division or in which divisions should be consolidated, and situations in which efficient administration would be served by transferring existing powers, duties, and functions among principal departments or elimination of said powers, duties, and functions;

(II) Examination of the extent to which the proper exercise of powers and performance of duties and functions has been impeded or enhanced by existing statutes and procedures and practices of the principal department, and any other circumstances, including budgeting, resources, and personnel matters;

(III) Study of the efficiency and cooperation exhibited by the principal department in processing inquiries and complaints from the public;

(IV) The extent to which changes are necessary in the enabling laws of the principal department.

(c) Beginning in 1981, said study shall include a review of all fees and fines charged by the principal department. Pursuant to such review, the principal department shall be required to tabulate all fees and fines and the amounts thereof, state the purpose of each, and state the rationale for each where appropriate.

(2) A joint legislative oversight committee may require a principal department to make budget presentations which clearly illustrate the source, amount, and expenditure of funds in relation to each of the principal department's powers, duties, and functions.



§ 2-7-104. Staff - report - recommendations

(1) In addition to the audit reports provided for in section 2-7-102 (2), a joint legislative oversight committee shall receive staff services and information from the legislative council staff and the joint budget committee staff and may request assistance from the office of state planning and budgeting. Drafting services and legal research shall be provided by the office of legislative legal services.

(2) A joint legislative oversight committee shall report on its study of a principal department to the general assembly following completion of the study. Said report shall contain the committee's findings and recommendations.

(3) Legislative oversight pursuant to this article shall be in addition to any other periodic review for the purpose of determining whether an agency should be terminated or renewed.






Part 2 - State Measurement for Accountable, Responsive, and Transparent (Smart) Government Act

§ 2-7-200.1. Short title

This part 2 shall be known and may be cited as the "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act".



§ 2-7-201. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is important that state government be accountable and transparent in such a way that the general public can understand the value received for the tax dollars spent by the state;

(b) State government agencies should operate under a performance management philosophy in which employees focus on taxpayer and customer service, underpinned by the constant goal of achieving operational excellence;

(c) The ability of the general public, the general assembly, the governor, and state departments to assess departments' progress in achieving performance goals will lead to improvements in services rendered and increased efficiency in program administration, as well as transparency;

(d) The annual budget process should serve as part of a performance management system to incentivize continuous process improvement in the services delivered to customers and taxpayers;

(e) A system of continuous process improvement is a critical and necessary component of a performance management philosophy;

(f) Measures for evaluating the performance of state departments should be integrated into a formal state planning process;

(g) A performance management system will be more useful and reliable for the general assembly and the public if performance audits of the departments are completed; and

(h) Departments need statutory authority and flexibility to use their resources in the best possible way to better serve the people of Colorado through the effective administration and delivery of governmental programs and services.



§ 2-7-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Colorado commission on criminal and juvenile justice" means the Colorado commission on criminal and juvenile justice created in section 16-11.3-102, C.R.S.

(2) "Colorado commission on higher education" means the Colorado commission on higher education created in section 23-1-102, C.R.S.

(3) "Colorado energy office" means the Colorado energy office created in section 24-38.5-101, C.R.S.

(4) "Continuous process improvement system" means a system based on lean government principles or another widely accepted business process improvement system by which a department engages in specific activities that have the purpose of increasing efficiency and eliminating waste in the processes used to deliver goods and services to taxpayers and customers of state government. A "continuous process improvement system" includes measuring the outcomes of such improvements and may involve some or all of the following strategies:

(a) The development of a process map that describes the procedures by which a department produces goods or serves its customers;

(b) Specific activities to rapidly improve a department's processes that will increase value or decrease staff time, inventory, defects, overproduction, complexity, delays, or excessive movement;

(c) The involvement of department employees at all levels in mapping a department's processes and in making recommendations for improvements, with specific importance placed on the involvement of department employees closest to the customer or end user of the state government product or service;

(d) Providing the means to measure each process in order to demonstrate the effectiveness of each process or process improvement; and

(e) The training of department employees for purposes of mentoring and training other department employees in continuous process improvement methodologies.

(5) (a) "Department" means the judicial department, the office of state public defender, the office of alternate defense counsel, the office of the child's representative, the office of the child protection ombudsman, the public employees' retirement association, the Colorado energy office, the office of economic development, and the principal departments of the executive branch of state government as specified in section 24-1-110, C.R.S., including any division, office, agency, or other unit created within a principal department.

(b) For purposes of the requirements of section 2-7-203 (4), "department" means the principal departments of the executive branch of state government as specified in section 24-1-110, C.R.S., including any division, office, agency, or other unit created within a principal department.

(6) "Departmental regulatory agenda" means a document prepared by each principal department of the executive branch of state government and submitted to the general assembly and made available to the public as described in section 2-7-203 (4). The "departmental regulatory agenda" contains the following information:

(a) A list of new rules or revisions to existing rules that the department expects to propose in the next calendar year;

(b) The statutory or other basis for adoption of the proposed rules;

(c) The purpose of the proposed rules;

(d) The contemplated schedule for adoption of the rules;

(e) An identification and listing of persons or parties that may be affected positively or negatively by the rules; and

(f) Commencing with departmental regulatory agendas submitted on and after November 1, 2013, a list and brief summary of all permanent and temporary rules actually adopted since the previous departmental regulatory agenda was filed.

(7) "Joint budget committee" means the joint budget committee established in section 2-3-201.

(8) "Legislative audit committee" means the legislative audit committee created in section 2-3-101 (1).

(9) "Legislative council" or "executive committee of the legislative council" means the legislative council or executive committee of the legislative council created in section 2-3-301.

(10) "Office of alternate defense counsel" means the office of alternate defense counsel created in section 21-2-101, C.R.S.

(11) "Office of economic development" means the Colorado office of economic development created in section 24-48.5-101, C.R.S.

(12) "Office of state planning and budgeting" means the office of state planning and budgeting created in section 24-37-102, C.R.S.

(13) "Office of state public defender" means the office of state public defender created in section 21-1-101, C.R.S.

(13.5) "Office of the child protection ombudsman" means the office of the child protection ombudsman created in section 19-3.3-102, C.R.S.

(14) "Office of the child's representative" means the office of the child's representative created in section 13-91-104, C.R.S.

(15) "Performance evaluation" means a regular review of a department's outcomes as compared to its published performance goals. The performance evaluation shall be based on actual historical information.

(16) "Performance goal" means a specific, quantifiable goal related to a performance measure adopted by a department.

(17) "Performance management system" means a formal system of managing the processes and operations of departments.

(18) "Performance measure" means a quantitative indicator used to assess the operational performance of a department pursuant to a published performance plan. A performance measure should apply to activities directly under the influence of a department and should demonstrate the department's efficiency and effectiveness in delivering goods or services to customers and taxpayers. Performance measures should be reasonably understandable to the public.

(19) "Performance plan" means a document prepared by a department as part of a performance management system. A performance plan must incorporate the impact of management strategies and continuous process improvement activities on the costs and efficiency of delivering goods and services to taxpayers and customers of state government.

(20) "Process map" means a written or visual presentation that describes the steps involved in producing a product or service from beginning to end.

(21) "Public employees' retirement association" means the public employees' retirement association created in article 51 of title 24, C.R.S.

(22) "State auditor" means the state auditor described in section 2-3-102.



§ 2-7-203. Departmental presentations to legislative committees of reference - departmental regulatory agendas

(1) The speaker of the house of representatives and the president of the senate shall assign each department to a house and senate committee of reference for their respective houses. In making the assignments, the speaker and the president shall ensure that the primary functions and responsibilities of the department are within the subject matter jurisdiction of the committees of reference to which it is assigned.

(2) (a) Each joint committee of reference shall conduct at least one but not more than three hearings during the interim between legislative sessions between November 1 and the commencement of the following regular legislative session, during which hearings the joint committee shall hear a presentation from each department that is assigned to such committee pursuant to subsection (1) of this section regarding:

(I) The department's performance plan developed pursuant to section 2-7-204 (3);

(II) The department's regulatory agenda required pursuant to subsection (4) of this section; and

(III) The department's budget request and associated legislative agenda for the upcoming regular legislative session.

(a.5) (I) For purposes of the hearings required in paragraph (a) of this subsection (2), appointees to committees of reference shall be designated no later than the December 1 prior to the convening of the general assembly at which such member is to serve, whether such appointee is a member of the then current general assembly or a member-elect of the next general assembly. If, as of December 1 an election determination for a particular race has not been made, all appointees must be designated as soon as practicable after the results of the race have been determined. Such designations shall be made in accordance with the applicable rules of the house of representatives or the senate. Any member or member-elect appointed to a committee of reference for the current general assembly or the next general assembly may attend said hearings. The chairs of the committees of reference appointed for the current general assembly shall serve as chair until the convening of the next general assembly.

(II) Members and members-elect are entitled to the payment of per diem and reimbursement of expenses as specified in section 2-2-307 for attending the hearings required in paragraph (a) of this subsection (2).

(b) Repealed.

(c) Each joint committee of reference shall allow time for public testimony regarding each such department presentation.

(d) The Colorado commission on criminal and juvenile justice shall present a progress report on any recommendations the commission anticipates will be made for the upcoming legislative session and any finalized recommendations for the upcoming legislative session to the joint judiciary committee of reference during the hearings specified in paragraph (a) of this subsection (2).

(3) (a) (Deleted by amendment, L. 2015.)

(b) The chair of the joint budget committee shall assign one member of the joint budget committee to serve as a liaison for each department. The joint budget committee liaison shall inform the joint committee of reference regarding the department's performance management system and performance plan.

(c) The executive director of each department, or the executive director's designee, and any appropriate staff of the department shall work with the joint budget committee liaisons as necessary.

(4) On November 1, 2013, and each November 1 thereafter, each department shall file a departmental regulatory agenda with the staff of the legislative council, who shall distribute the departmental regulatory agenda to the applicable committee of reference prior to the departmental presentations to the committee of reference. On November 1, 2013, and each November 1 thereafter, each department shall also post its departmental regulatory agenda on the department's website and shall submit its departmental regulatory agenda to the secretary of state for publication in the Colorado register.

(5) All local government entities are encouraged to attend the hearings described in subsection (2) of this section to provide testimony or to submit an official position letter to the joint committees of reference regarding any local impact of a department's performance management system and performance plan.



§ 2-7-204. Performance management systems

(1) (a) No later than August 1, 2013, and no later than August 1 of each year thereafter, the governor shall publish the components of the performance management system for managing the principal departments of the executive branch of state government, except the department of state, the department of the treasury, and the department of law. The performance management system must be published in instructions issued by the office of state planning and budgeting. The instructions must be posted on the official website administered by the office of state planning and budgeting.

(b) No later than August 1, 2013, and no later than August 1 of each year thereafter, the judicial department shall publish the components of the performance management system for managing the judicial branch through instructions issued by the office of the state court administrator. These instructions must be posted on the official website administered by the judicial branch.

(c) No later than August 1, 2013, and no later than August 1 of each year thereafter, the department of state, the department of the treasury, the department of law, the office of state public defender, the office of alternate defense counsel, the Colorado energy office, the office of economic development, the office of the child's representative, and the office of the child protection ombudsman shall each publish their components of the performance management systems for their respective department, office, or commission. These instructions must be posted on the official websites administered by the respective departments, offices, and commissions.

(2) (a) Any performance management system published pursuant to subsection (1) of this section must address, among other strategic goals and priorities that are consistent with the charge of each department, strategies for enhancing productivity, improving efficiency, reducing costs, and eliminating waste in the processes and operations that deliver goods and services to taxpayers and customers of state government. At a minimum, the performance management system must establish parameters for the development of performance plans for each department. A performance management system should incorporate a continuous process improvement system based on lean government principles or another widely accepted business process improvement system.

(b) A performance management system should include elements to ensure that a department's employees are appropriately trained to implement its various components.

(3) (a) (I) Except as provided in subparagraphs (II) and (III) of this paragraph (a), no later than July 1, 2014, and no later than July 1 of each year thereafter, each department shall develop a performance plan in accordance with the performance management system and submit that plan to the joint budget committee and the appropriate joint committee of reference as determined pursuant to section 2-7-203. The performance plan serves as a guide to a department's major functions and as a tool to evaluate performance goals over time.

(II) (A) The department of higher education will satisfy the requirements in this subsection (3) through the master plan for postsecondary education that the Colorado commission on higher education maintains as described in section 23-1-108 (1.5). The department of higher education shall ensure that copies of the master plan are submitted to the joint budget committee and the appropriate joint committee of reference as determined pursuant to section 2-7-203, and shall post the master plan and any performance contracts and reports to its official website and the official website of the office of state planning and budgeting.

(B) The state auditor, in conducting a performance audit of the department of higher education as specified in subsection (5) of this section, shall consider the extent to which the goals of the master plan and the associated performance contracts have been achieved.

(III) The public employees' retirement association will satisfy the requirements of this subsection (3) through its annual actuarial valuation report described in section 24-51-204 (7), C.R.S., and its report to the governor described in section 24-51-204 (8), C.R.S., regarding the policies, financial condition, and administration of the association. The public employees' retirement association shall ensure that copies of the reports described in this subparagraph (III) be submitted to the joint budget committee and the appropriate joint committee of reference as determined pursuant to section 2-7-203, and shall post such reports to its official website and the official website of the office of state planning and budgeting.

(b) Each department's performance plan shall be posted on the official websites of the department and the office of state planning and budgeting. The state treasurer, the attorney general, the secretary of state, the state court administrator for the judicial department, the office of state public defender, the office of alternate defense counsel, the public employees' retirement association, the Colorado energy office, the office of economic development, the office of the child's representative, and the office of the child protection ombudsman shall ensure the office of state planning and budgeting receives the information required to be posted on the office of state planning and budgeting's website pursuant to this paragraph (b). The office of state planning and budgeting shall not have access to edit any information provided by the state treasurer, the attorney general, the secretary of state, the state court administrator for the judicial department, the office of state public defender, the office of alternate defense counsel, the public employees' retirement association, the Colorado energy office, the office of economic development, the office of the child's representative, or the office of the child protection ombudsman.

(c) At a minimum, a performance plan must include the following components, which may be further refined in the performance management system published pursuant to subsection (1) of this section:

(I) A statement of the department's mission or vision;

(II) A description of the major functions of the department;

(III) Performance measures for the major functions of the department;

(IV) Performance goals that correspond to the department's performance measures and that extend to at least three years into the future;

(V) A narrative description of the strategies necessary to meet the performance goals; and

(VI) A summary of the department's most recent performance evaluation.

(d) If reasonable and appropriate, performance measures should be developed with the input of department employees and certified employee organizations.

(4) Departments shall conduct performance evaluations and distribute them to the joint budget committee and the general assembly at least twice each calendar year as defined in the published performance management system.

(5) (a) Prior to the first regular session of the seventieth general assembly, the state auditor shall, within existing resources, conduct or cause to be conducted performance audits of one or more specific programs or services in at least two departments, and shall continue to conduct or cause to be conducted performance audits of one or more specific programs or services in at least two departments annually thereafter.

(b) In selecting both departments and specific programs or services within those departments for performance audits, the state auditor shall consider risk, audit coverage, resources required to conduct the performance audits, and the impact of the audited programs or services on a department's performance-based goals. The legislative audit committee shall approve the programs or services selected by the auditor for performance audits.

(c) Performance audits of the programs or services selected for audit may include, but shall not be limited to, the review of the following:

(I) The integrity of the performance measures audited;

(II) The accuracy and validity of reported results; and

(III) The overall cost and effectiveness of the audited programs or services in achieving legislative intent and the departments' performance goals.

(d) The state auditor shall present the performance audit report to the legislative audit committee.

(e) After the performance audit report is released by the legislative audit committee, the state auditor shall present the performance audit report of those departments with services or programs audited in the previous year to the appropriate joint committee of reference as determined pursuant to section 2-7-203. The state auditor shall also present any other audit reports that he or she deems relevant for the joint committee of reference's review.

(6) As part of its regular deliberations, the joint budget committee shall consider the performance plans submitted pursuant to paragraph (a) of subsection (3) of this section and the performance evaluations submitted pursuant to subsection (4) of this section. Based on its review of these performance plans and performance evaluations and its consideration of each department's legal responsibilities and strategic goals and objectives, the joint budget committee may prioritize departments' requests for new funding that are expressly intended to enhance productivity, improve efficiency, reduce costs, and eliminate waste in the processes and operations that deliver goods and services to taxpayers and customers of state government.



§ 2-7-205. Annual performance report

(1) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), no later than November 1, 2014, and no later than November 1 of each year thereafter, the office of state planning and budgeting shall publish an annual performance report for each department except the department of state, the department of the treasury, the department of law, the judicial department, the office of state public defender, the office of alternate defense counsel, the Colorado energy office, the office of economic development, the office of the child's representative, and the office of the child protection ombudsman. The annual performance report must include a summary of each department's performance plan and most recent performance evaluation. The annual performance report must be clearly written and easily understood and must be limited to a maximum of four pages per department.

(II) The office of state planning and budgeting shall prepare the section of the annual performance report for the department of higher education by reviewing the institutions of higher education's progress towards the goals set forth in the master plan for Colorado postsecondary education, as described in section 23-1-108 (1.5) and taking into account the data and metrics described in sections 23-18-201 (2) and part 3 of article 18 of title 23.

(b) No later than November 1, 2014, and no later than November 1 of each year thereafter, the department of state, the department of the treasury, the department of law, the judicial department, the office of state public defender, the office of alternate defense counsel, the Colorado energy office, the office of economic development, the office of the child's representative, and the office of the child protection ombudsman shall each publish an annual performance report including a summary of its performance plan and most recent performance evaluation. The annual performance reports must be clearly written and easily understood and must each be limited to a maximum of four pages.

(2) (a) The annual performance reports shall be posted on the official websites of the state of Colorado and the office of the governor. The annual performance reports shall include a hyperlink to each department's performance plan posted on the official website of each department pursuant to section 2-7-204 (3)(b).

(b) The annual performance reports shall be distributed to all members of the general assembly pursuant to section 24-1-136 (9), C.R.S.















Title 3 - United States

Jurisdiction

Article 1 - Property Ceded to United States

§ 3-1-101. Consent to acquisition of lands by United States

The consent of this state is hereby given to the purchase by the United States of such ground in the city of Denver, or any other city or incorporated town in this state, as its authorities may select, for the accommodation of the United States circuit and district courts, post offices, land offices, mints, or other government offices in said cities or incorporated towns, and also to the purchase by the United States of such other lands within this state as its authorities may from time to time select for the erection of forts, magazines, arsenals, and other needful buildings.



§ 3-1-102. Consent to acquire land - when notice required - directive to the attorney general

(1) Except as provided in this section, the consent of the state of Colorado is hereby given, in accordance with section 8 (17) of article I of the constitution of the United States, to the acquisition by the United States, by purchase, condemnation, or otherwise, of any land in the state required for custom houses, courthouses, post offices, arsenals, or other buildings whatever, or for any other proper purpose of the United States government; except that consent is not hereby given to the acquisition of, or exclusive jurisdiction over, land sought by the United States department of defense for purposes associated with the expansion of the Pintilde;on Canyon maneuver site. However, before any privately owned land in the state is acquired for any purpose other than for public highways, custom houses, courthouses, post offices, arsenals, or other governmental buildings, the United States shall give written notice of intention to acquire the land to the board of county commissioners of the county wherein the land is situated and to the division of property taxation, which notice shall be given at least sixty days prior to the date of the intended acquisition. If the notice is not given or if the board of county commissioners or the division files with the secretary of state of the state of Colorado within the sixty-day period a request that the acquisition be considered by the general assembly of the state of Colorado, then the consent of the state of Colorado shall not be deemed to have been given to the acquisition unless and until the general assembly of the state of Colorado shall have by law specifically consented thereto.

(2) The attorney general of the state of Colorado shall oppose any attempt by the United States department of defense or other unit of federal government to acquire by any means, including purchase or condemnation, state lands for which consent to acquire has been withdrawn pursuant to this section for the expansion of the Pintilde;on Canyon maneuver site pursuant to subsection (1) of this section and section 36-1-123.5, C.R.S. Such opposition shall be made a priority by the attorney general and, whenever feasible, take precedence over any other matters.



§ 3-1-103. Jurisdiction of United States over land

Exclusive jurisdiction in and over any land so acquired by the United States shall be and the same is hereby ceded to the United States for all purposes, except the service of all civil and criminal process of the courts of this state; but the jurisdiction so ceded shall continue no longer than the said United States shall own such land.



§ 3-1-104. When jurisdiction vests - tax exemption

The jurisdiction ceded shall not vest until the United States shall have acquired the title to the said lands by purchase, condemnation, or otherwise; and so long as the said lands shall remain the property of the said United States when acquired and no longer, the same shall be and continue exempt and exonerated from all state, county, and municipal taxation, assessment, or other charges which may be levied or imposed under the authority of this state.



§ 3-1-105. Jurisdiction over Denver public building site ceded

Exclusive jurisdiction for all purposes, except such as are in this section and section 3-1-107 expressly reserved, over all that tract, piece, or parcel of land situate, lying, and being in the city and county of Denver, in the state of Colorado, known and distinguished as and being lots numbered one, two, three, four, five, six, seven, eight, in block ninety-eight, in the east division of the city and county of Denver, bounded on the northwest by Arapahoe street, on the northeast by Sixteenth street, on the southeast by an alley running from Fifteenth street to Sixteenth street, between Arapahoe and Curtis streets, and on the southwest by the line dividing said lot eight from lot nine in said block, be and hereby is ceded, granted, transferred, conferred, and confirmed unto the United States of America, as a proper site for the erection thereon of a suitable building for the accommodation of the United States district and circuit courts and other government offices, in the manner and form in this section and section 3-1-107 prescribed, from and after the time when the United States shall become the owner of said tract, and for and during the time the United States shall remain the owner thereof; but, nevertheless, jurisdiction to serve the civil process of state, county, and municipal courts and tribunals within said tract, and also to serve and execute thereon, process in criminal cases by state, county, and municipal officers, in respect of offenses, misdemeanors, crimes, and felonies committed outside of said tract is reserved to the state of Colorado.



§ 3-1-106. Governor to execute deed

When the governor of this state shall be advised by the attorney general of the United States or the attorney of the United States for the district of Colorado, that a valid title to the said land for the site of such building has vested in the United States, the said governor shall make, execute, and deliver to the United States of America, a deed, sealed with the great seal of the state of Colorado, and attested by the secretary of state thereof, whose duty it shall be to attest the same, containing apt, meet, and proper words, clauses, and covenants to fully cede, give, grant, transfer, confer, and confirm such jurisdiction unto the United States of America; but nevertheless therein reserving to this state, jurisdiction for the purposes mentioned in section 3-1-105; and at, from, and after the making, executing, ensealing, attesting, and delivery of such deed, such exclusive jurisdiction shall vest and remain in the United States of America for and during all the time that the United States shall remain the owner of said tract, subject only to the right and jurisdiction for the service and execution of process in sections 3-1-105 to 3-1-107 expressly reserved to this state.



§ 3-1-107. Exempt from taxation

From and after the delivery of such deed of cession, the said site and the erections, structures, buildings, fixtures, goods, chattels, and property at any time thereon, or thereto belonging, or in any wise appertaining and belonging to the United States, shall be and remain released and exempt from all tollages, taxes, and assessments of every name and nature for and during the time the United States shall remain the owner thereof.



§ 3-1-108. Jurisdiction over Pueblo post office ceded

Whenever any officer or officers of the United States thereunto duly authorized shall designate or select a tract of sufficient area within the corporate limits of the city of Pueblo as and for the site of a public building, and the title thereto shall have been conveyed and confirmed to the United States of America by the owner or owners thereof, the governor of this state shall make, execute, and deliver to the United States of America a deed, sealed with the great seal of the state of Colorado and attested by the secretary of state, containing apt, meet, and proper words, clauses, and covenants to fully cede, give, grant, transfer, confer, and confirm exclusive jurisdiction for all purposes whatsoever over such tract of land, and all and every part thereof, unto the United States of America; but nevertheless therein reserving to this state jurisdiction to serve the civil process of state, county, and municipal courts and tribunals within said tract of land, to serve and execute therein processes in criminal cases by state, county, and municipal officers in respect to offenses, misdemeanors, crimes, and felonious acts committed outside of said tract, and at, from, and after the making, executing, ensealing, attesting, and delivery of such deed, exclusive jurisdiction shall vest in and remain in the United States of America for and during all the time the United States shall remain the owner of said tract, subject only to the state jurisdiction for the service of execution and process reserved to this state over said tract of land so ceded, granted, transferred, confirmed, and conferred unto the United States of America for and during the time the United States shall remain the owner thereof.



§ 3-1-109. Exempt from taxation

From and after delivery of such deed of cession, the said site and tract of land, and the erections, structures, buildings, fixtures, goods, chattels, and property at any time thereon or thereto belonging, or in any wise appertaining and belonging to the United States, shall be and remain released and exempt from all tollages, taxes, and assessments of every name and nature, for and during the time the United States shall remain the owner thereof.



§ 3-1-110. Jurisdiction over Leadville post office ceded

Whenever any officer or officers of the United States thereunto duly authorized, shall designate or select a tract of sufficient area within the corporate limits of the city of Leadville as and for the site of a public building, and the title thereto shall have been conveyed and confirmed to the United States of America by the owner or owners thereof, the governor of this state shall make, execute, and deliver to the United States of America a deed, sealed with the great seal of the state of Colorado and attested by the secretary of state, containing apt, meet, and proper words, clauses, and covenants to fully cede, give, grant, transfer, confer, and confirm exclusive jurisdiction for all purposes whatsoever over such tract of land, and all and every part thereof, unto the United States of America; but, nevertheless, therein reserving to this state, jurisdiction to serve the civil process of state, county, and municipal courts and tribunals within said tract of land, to serve and execute therein processes in criminal cases by state, county, and municipal officers in respect to offenses, misdemeanors, crimes, and felonious acts committed outside of said tract, and at, from, and after the making, executing, ensealing, attesting, and delivery of such deed, exclusive jurisdiction shall vest in and remain in the United States of America for and during all the time the United States shall remain the owner of said tract, subject only to the state jurisdiction for the service of execution and process reserved to this state over said tract of land so ceded, granted, transferred, confirmed, and conferred unto the United States of America for and during the time the United States shall remain the owner thereof.



§ 3-1-111. Exempt from taxation

From and after delivery of such deed of cession, the said site and tract of land, and the erections, structures, buildings, fixtures, goods, chattels, and property at any time thereon or thereto belonging, or in any wise appertaining and belonging to the United States, shall be and remain released and exempt from all tollages, taxes, and assessments of every name and nature, for and during the time the United States shall remain the owner thereof.



§ 3-1-112. Jurisdiction over Colorado Springs post office ceded

Whenever any officer or officers of the United States thereunto duly authorized, shall designate or select a tract of land of sufficient area within the corporate limits of the city of Colorado Springs, in the state of Colorado, as and for the site of a public building of the United States, and the title to the said tract of land shall have been conveyed and confirmed to the United States of America by the owner or owners thereof, the governor of this state, when he shall be advised by the attorney general of the United States, or the attorney of the United States for the district of Colorado, that a valid title to the said land is vested in the United States, shall make, execute, and deliver to the United States of America a deed, sealed with the great seal of the state of Colorado and attested by the secretary of state of this state, whose duty it shall be to attest the same, containing apt, meet, and proper words, clauses, and covenants to fully cede, give, grant, transfer, confer, and confirm exclusive jurisdiction for all purposes whatsoever over such tract of land, and all and every part thereof, unto the United States of America; the United States of America shall remain the owner of said tract of land, subject only to the state jurisdiction for the service of execution and process reserved to this state over said tract of land so ceded, granted, transferred, confirmed, and conferred unto the United States of America for and during the time the United States of America shall remain the owner thereof.



§ 3-1-113. Exempt from taxation

From and after the delivery of such deed of cession, the said site and tract of land, and the erections, structures, buildings, fixtures, goods, chattels, and property at any time thereon or thereto belonging, or in any wise appertaining and belonging to the United States of America, shall be and remain released and exempt from all tollages, taxes, and assessments of every name, nature, character, and description, for and during the time the United States of America shall remain the owner thereof.



§ 3-1-114. Jurisdiction over Denver mint site ceded

Whenever any officer or officers of the United States thereunto duly authorized, shall designate or select a tract of land within the corporate limits of the city of Denver as and for the site of a public building for a United States mint, and the title thereto shall have been conveyed and confirmed to the United States of America by the owner or owners thereof, the governor of this state shall make, execute, and deliver to the United States of America a deed, sealed with the great seal of the state of Colorado, and attested by the secretary of state, containing apt, meet, and proper words, clauses, and covenants to fully cede, give, grant, transfer, confer, and confirm exclusive jurisdiction for all purposes whatsoever over such tract of land, and all and every part thereof unto the United States of America; but, nevertheless, therein reserving to the state of Colorado jurisdiction to serve the civil process of state, county, and municipal courts and tribunals within said tract of land, to serve and execute therein processes in criminal cases by state, county, and municipal officers in respect to offenses, misdemeanors, crimes, and felonious acts committed outside of said tract, and at, from, and after the making, executing, ensealing, attesting, and delivery of such deed, exclusive jurisdiction shall vest in and remain in the United States of America for and during all the time the United States shall remain the owner of said tract of land, subject only to the state jurisdiction for the service of execution and process reserved to this state over said tract of land so ceded, granted, transferred, confirmed, and conferred unto the United States of America for and during the time the United States of America shall remain the owner thereof.



§ 3-1-115. Exempt from taxation

From and after delivery of such deed of cession, the said site and tract of land, and the erections, structures, buildings, fixtures, goods, chattels, and property at any time thereon or thereto belonging, or in any wise appertaining and belonging to the United States, shall be and remain released and exempt from all tollages, taxes, and assessments of every name and nature, for and during the time the United States shall remain the owner thereof.



§ 3-1-116. Jurisdiction of Fort Lewis ceded

The exclusive jurisdiction for all purposes, except such as are in sections 3-1-116 to 3-1-118 expressly reserved, over and all that tract, piece or parcel of land known as Fort Lewis, in the state of Colorado, known and described as follows, to wit: Beginning at a post marked "O.M.U.S.M.R.", on the northern boundary of the Southern Ute Indian reservation, due south nine thousand two hundred and sixty-nine feet from the southwest corner of section thirty-five, township thirty-five north, of range eleven west, of the New Mexican principal meridian; thence south eighty-eight degrees, twenty minutes west along said Ute line four miles; thence due north five miles; thence due east five miles; thence due north one mile; thence due east five miles; thence due south five miles, three thousand seven hundred and sixty-six feet to said Ute line; thence south eighty-eight degrees, twenty-five minutes west along said Ute line, three miles; thence south eighty-eight degrees twenty minutes west along said Ute line, three miles, to the place of beginning, excepting therefrom all sections, and parts of same, and all lands and parts of same, now filed or entered, the titles to which have been, or may be perfected by the present claimants, their heirs and assigns, all bearings from the true meridian, be and hereby is ceded, granted, transferred, conferred, and confirmed unto the United States of America, for and during the time the United States shall remain the owner thereof; but, nevertheless, jurisdiction to serve the civil process of state, county, and municipal courts and tribunals, within said tract, and also to serve and execute thereon process in criminal cases, by state, county, and municipal officers, in respect of offenses, misdemeanors, crimes, and felonies committed outside of said tract, is reserved to the state of Colorado.



§ 3-1-117. Governor to execute deed

The governor of this state shall make, execute, and deliver to the United States of America, a deed, sealed with the great seal of the state of Colorado, and attested by the secretary of state thereof, whose duty it shall be to attest the same, containing apt, meet, and proper words, clauses, and covenants to fully cede, give, grant, transfer, confer, and confirm such jurisdiction unto the United States of America, but nevertheless therein reserving to this state jurisdiction for the purposes mentioned in the last preceding section; and at, from, and after the making, executing, ensealing, attesting, and delivery of such deed, such exclusive jurisdiction shall vest and remain in the United States of America, for and during all the time that the United States shall remain the owner of said tract, subject only to the right and jurisdiction for the service and execution of process in sections 3-1-116 to 3-1-118 expressly reserved to this state.



§ 3-1-118. Exempt from taxation

From and after the delivery of such deed of cession, the said site, and the erections, structures, buildings, fixtures, goods, chattels, and property at any time thereon, or thereto belonging, or in any wise appertaining and belonging to the United States, shall be and remain released and exempt from all tollages, taxes, and assessments, of every name and nature, for and during the time the United States shall remain the owner thereof.



§ 3-1-119. Jurisdiction of Fort Logan ceded

Whenever any officer or officers of the United States, thereunto duly authorized, shall designate or select a tract of six hundred and forty acres of land at or near the city of Denver, in the state of Colorado, as and for the site of a military post, and the title thereto shall have been conveyed and confirmed to the United States of America by the owner or owners thereof, the governor of this state shall make, execute, and deliver to the United States of America a deed, sealed with the great seal of the state of Colorado, and attested by the secretary of state, containing apt, meet, and proper words, clauses, and covenants to fully cede, give, grant, transfer, confer, and confirm exclusive jurisdiction for all purposes whatsoever, over such tract of land, and all and every part thereof, unto the United States of America; but nevertheless, therein reserving to this state jurisdiction to serve the civil process of state, county, and municipal courts and tribunals within said tract of lands; to serve and execute therein processes in criminal cases by state, county, and municipal officers in respect to offenses, misdemeanors, crimes, and felonious acts committed outside of said tract, and at, from and after the making, executing, ensealing, attesting, and delivery of such deed, exclusive jurisdiction shall vest in and remain in the United States of America, for and during all the time the United States shall remain the owner of said tract, subject only to the state jurisdiction for the service of execution and process reserved to this state over said tract of land so ceded, granted, transferred, confirmed, and conferred unto the United States of America, for and during the time the United States shall remain the owner thereof.



§ 3-1-120. Exempt from taxation

From and after delivery of such deed of cession, the said site and tract of land, and the erections, structures, buildings, fixtures, goods, chattels, and property at any time thereon or thereto belonging, or in any wise appertaining and belonging to the United States, shall be and remain released and exempt from all tollages, taxes, and assessments, of every name and nature, for and during the time the United States shall remain the owner thereof.



§ 3-1-121. Jurisdiction of land for enlargement of Fort Logan ceded

The consent of the state of Colorado is hereby given to the purchase by the United States, for the enlargement of the military reservation of Fort Logan in the county of Arapahoe in this state, of the west half of the northeast quarter of the southwest quarter of section five and north half of section seven, all in township five south, range sixty-eight west, of the sixth principal meridian, containing about three hundred and forty acres; and exclusive jurisdiction is ceded thereover for all purposes whatsoever; and the consent of the state of Colorado is further given to the purchase by the United States, for the purpose of a target range for Fort Logan, Colorado, of the east half of section twenty and all of section twenty-nine, township six south, range sixty-six west, of the sixth principal meridian in the county of Douglas in this state, containing an area of about nine hundred and sixty acres; and exclusive jurisdiction is ceded thereover for all purposes whatsoever; but the consent and cessions herein given are subject to the reservation by the state of jurisdiction to serve the civil process of state, county, and municipal courts and tribunals within said lands; and to serve and execute thereon process in criminal cases by the state, county, and municipal officers in respect to offenses, misdemeanors, crimes, and felonious acts committed outside of said tract.



§ 3-1-122. Jurisdiction of Uncompahgre cantonment ceded

Exclusive jurisdiction for all except such as are in sections 3-1-122 to 3-1-124 expressly reserved, over all that tract, piece, or parcel of land known as the cantonment on the Uncompahgre river, in the state of Colorado, known and described as follows: Beginning at the flagstaff on said cantonment, and running thence north sixty-one degrees, four minutes east eighty-six chains, to a point on the eastern boundary; thence north thirty-three degrees west three hundred and twenty-five and thirty-one one-hundredths chains, to the north corner; thence south fifty-seven degrees west and one hundred and seventy-six and sixty-four hundredths chains, to the west corner; thence south thirty-three degrees east four hundred and sixty-nine and fifty hundredths chains to the south corner; thence north fifty-seven degrees east one hundred and seventy-six and sixty-four hundredths chains, to the east corner; thence west one hundred and forty-four and nineteen hundredths chains, to the first mentioned point on the boundary, completing the rectangle, and containing an area of about twelve and ninety-six one-hundredths square miles, or eight thousand two hundred and ninety-three and twenty-five one-hundredths acres. The bearings are true, variation of the needle, December, 1880, fourteen degrees forty-five minutes east; be, and hereby is, ceded, granted, transferred, conferred, and confirmed unto the United States of America, for and during the time the United States shall remain the owner thereof; but, nevertheless, jurisdiction to serve the civil process of state, county, and municipal courts and tribunals, within said tract, and also to serve and execute thereon process in criminal cases by state, county, and municipal officers, in respect of offenses, misdemeanors, crimes, and felonies committed outside of the said tract, is reserved to the state of Colorado.



§ 3-1-123. Governor to execute deed

The governor of this state shall make, execute, and deliver to the United States of America, a deed, sealed with the great seal of the state of Colorado, and attested by the secretary of state thereof, whose duty it shall be to attest the same, containing apt, meet, and proper words, clauses, and covenants, to fully cede, give, grant, transfer, confer, and confirm such jurisdiction unto the United States of America; but, nevertheless, therein reserving to this state jurisdiction for the purposes mentioned in the last preceding section; and at, from, and after the making, executing, ensealing, attesting, and delivery of such deed, such exclusive jurisdiction shall vest and remain in the United States of America for and during all the time that the United States shall remain the owner of said tract, subject only to the right and jurisdiction for the service and execution of process in sections 3-1-122 to 3-1-124 expressly reserved to this state.



§ 3-1-124. Exempt from taxation

From and after the delivery of such deed of cession, the said site and erections, structures, buildings, fixtures, goods, chattels, and property, at any time thereon or thereto belonging or in any wise appertaining and belonging to the United States, shall be and remain released and exempt from all tollages, taxes, and assessments, of every name and nature, for and during the time the United States shall remain the owner thereof.



§ 3-1-125. Jurisdiction over land for Indian school ceded

Exclusive jurisdiction, for all purposes except such as are in sections 3-1-125 to 3-1-127 expressly reserved over all that tract, piece or parcel of land, situated near Grand Junction, in the county of Mesa, in the state of Colorado, known and described as follows: Commencing at the southeast corner of the southwest quarter section eighteen, township one, south of range one, east of the Ute meridian; thence running east along the south line of said section eighteen, seventy rods; thence north eighty rods, more or less, to the north line of the southwest quarter of the southeast quarter of said section eighteen; thence west seventy rods, to the east line of the southwest quarter of said section eighteen; thence south eighty rods, more or less, to the place of beginning; being the west thirty-five acres of south half of the southeast quarter of section eighteen, township one, south of range one, east of the Ute meridian, and adjoining the lands of the United States used for an Indian school, and as an addition thereto, for like use, be and hereby is ceded, granted, transferred, conferred, and confirmed unto the United States of America, from and after the time when the United States shall become the owner of said tract, for and during the time the United States shall remain the owner thereof; but, nevertheless, jurisdiction to serve the civil process of state, county, and municipal courts and tribunals, within said tract, and also to serve and execute thereon process in criminal cases, by state, county, and municipal officials, in respect of offenses, misdemeanors, crimes, and felonies, committed outside of said tract, is reserved to the state of Colorado.



§ 3-1-126. Governor to execute deed

When the governor of this state shall be advised by the attorney general of the United States, or the attorney of the United States for the district of Colorado, that a valid title to the said land is vested in the United States, the said governor shall make, execute, and deliver to the United States of America a deed sealed with the great seal of the state of Colorado, and attested by the secretary of state thereof, whose duty it shall be to attest the same, containing apt, meet, and proper words, clauses, and covenants to fully cede, give, grant, transfer, confer, and confirm such jurisdiction unto the United States of America; but, nevertheless, therein reserving to the state of Colorado jurisdiction for the purposes mentioned in the last preceding section, and at, from, and after the making, executing, ensealing, attesting, and delivering of said deed, such exclusive jurisdiction shall vest and remain in the United States of America for and during all the time that the United States shall remain the owner of said tract, subject only to the right and jurisdiction for the service and execution of process in sections 3-1-125 to 3-1-127 expressly reserved to the state of Colorado.



§ 3-1-127. Exemption from taxation

From and after the delivery of such deed of cession, the said tract and all erections, structures, buildings, fixtures, goods, chattels, and property, at any time thereon or thereto belonging or in any wise appertaining and belonging to the United States, shall be and remain exempt from tollages, taxes, and assessments of every name and nature, for and during the time the United States shall remain the owner thereof.



§ 3-1-128. State canal number three released

The state of Colorado hereby releases and relinquishes to the United States of America all of its right, title, and interest in and to state canal number three and all rights and privileges acquired in connection therewith, and the board of control of said state canal number three is hereby directed, upon the acceptance of the United States government, through such lawful means as said government shall determine, of the benefits of this section and the next succeeding section, and by its taking over the said canal, to release, relinquish, and convey to the said United States government, or to such body or board as may be created by the congress of the United States to take over and complete said canal, all right, title, claim, and interest of the state of Colorado and of said board of control of state canal number three in and to the said canal and tunnel, and all rights, privileges, and authority in connection therewith, and to any and all things necessary and proper to fully and completely turn over to the United States government, or to any body or board so created by it, the property, rights, and privileges herein referred to, such release, relinquishment, and conveyance to be made without cost to the United States government; all to the end that the United States government may have full and complete authority to construct, maintain, operate, and dispose of said canal and any and all water and rights in connection therewith.



§ 3-1-130. Rocky Mountain National Park

(1) Exclusive jurisdiction shall be and the same is hereby ceded to the United States of America over and within all of the territory which is now included in that tract of land in the state of Colorado set aside and dedicated for park purposes by the United States, known as the Rocky Mountain National Park, saving, to the state of Colorado to the right to serve civil or criminal process within the limits of the aforesaid park, in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed outside of said park, and saving further to the said state the right to tax persons and corporations, their franchises and property on the lands included in said tracts, and saving, also, to the persons residing in said park now or hereafter the right to vote at all elections held within the county or counties in which said tracts are situated; and saving to all persons residing within said park upon lands now privately owned within said park access to and from such lands, and all rights and privileges as citizens of the United States and saving to the people of Colorado all vested, appropriated, and existing water rights and rights-of-way connected therewith, including all existing irrigation conduits and ditches; but jurisdiction shall not vest in the United States now or hereafter over any lands included within said park until the United States, through its proper officers, notifies the state of Colorado, through its governor, that the United States assumes police jurisdiction over the respective tracts involved.

(2) Exclusive jurisdiction is hereby ceded to the United States over and within all the territory added since February 19, 1929, to that tract of land in the state of Colorado set aside and dedicated for park purposes by the United States, known as the Rocky Mountain National Park; saving, to the state of Colorado all criminal and civil jurisdiction over the existing sixty feet in width right-of-way of the westbound traffic lanes of state highway No. 262, also known as the Moraine Park road, and a strip of land thirty feet to either side of the center line of the eastbound traffic lanes lying south of the westbound traffic lanes of said state highway No. 262, together with the connecting roads between the eastbound and westbound traffic lanes of said highway, as rerouted and constructed by the United States where such lie within the boundaries of aforesaid National Park in the northwest quarter of section 35, township 5 north, range 73 west of the 6th p.m.; also, saving to the state of Colorado the right to serve civil or criminal process within the limits of the aforesaid park, in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed outside of said park, and saving to the state the right to tax persons and corporations, their franchises and property on lands included in the added tracts, and saving to persons residing in said park the right to vote at all elections held within the county or counties in which the tracts are situated, and saving to all persons residing within the park upon lands now privately owned within the addition to the park, access to and from such lands, and all rights and privileges as citizens of the United States, and saving to the people of Colorado all vested, adjudicated, appropriated, and existing water rights and rights-of-way connected therewith, including all existing domestic or irrigation conduits and ditches; but jurisdiction shall not vest in the United States now or hereafter over any lands included within said park until the United States, through its proper officers, notifies the state, through its governor, that the United States assumes police jurisdiction over the respective tracts involved.



§ 3-1-131. Mesa Verde National Park

Exclusive jurisdiction shall be and the same is hereby ceded to the United States over and within all the territory which is now or may hereafter be included in that tract of land in the state of Colorado set aside and dedicated for park purposes by the United States, known as Mesa Verde National Park, saving, however, to the state of Colorado the right to serve civil or criminal process within the limits of the aforesaid park, in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed outside of said park, and saving further to the said state the right to tax persons and corporations, their franchises and property on the lands included in said tracts, and saving also to the persons residing in said park now or hereafter the right to vote at all elections held within the county or counties in which said tracts are situated; but jurisdiction shall not vest in the United States now or hereafter over any lands included within said park until the United States, through its proper officer, notifies the state of Colorado, through its governor, that the United States assumes police jurisdiction over the respective tracts involved.



§ 3-1-132. Air corps technical school - Denver

(1) to (3) Repealed.

(4) (a) The state of Colorado hereby accepts the relinquishment of legislative jurisdiction from the United States of America over the real property comprising Lowry Air Force base, formerly a branch of the air corps technical school located in Denver.

(b) The transfer of legislative jurisdiction shall be effective upon acceptance by the governor of the notice of relinquishment filed by the secretary of the Air Force pursuant to 10 U.S.C. sec. 2683. The governor shall notify the office of legislative legal services of the date of such acceptance.

(c) Repealed.



§ 3-1-134. Consent to acquisition of land for certain purposes

Consent of the state of Colorado is hereby given for the acquisition by the United States of such lands in the state of Colorado as in the opinion of the secretary of agriculture of the United States may be needed for stream flow protection, production of timber, erosion control, and related purposes, by exchange of lands in the state of Colorado administered under the "Weeks Law", subject to the right of the state to cause its civil and criminal processes to be executed on such lands and to punish offenses against the laws of this state committed on lands so acquired, except that before any lands owned by the state of Colorado may be exchanged under the provisions of this article, said exchange or exchanges must be approved by the state board of land commissioners or the executive director of the department of natural resources.



§ 3-1-135. United States Army Garrison, Fitzsimons - Aurora - acceptance of jurisdiction

The state of Colorado hereby accepts the relinquishment of legislative jurisdiction from the United States of America over the real property comprising the United States Army Garrison, Fitzsimons, located in the city of Aurora. The transfer of legislative jurisdiction shall be effective upon acceptance by the governor of the notice of relinquishment filed by the secretary of the Army pursuant to 10 U.S.C. sec. 2683. The governor shall notify the office of legislative legal services of the date of such acceptance. The state shall not incur or assume any liability as a result of accepting the relinquishment of legislative jurisdiction pursuant to this section.



§ 3-1-136. Jurisdiction for land located in Buckley Air Force base

(1) Except as provided in subsections (3) and (4) of this section, the state of Colorado cedes jurisdiction to the United States over property known as Tract 100 within the confines of federally-owned property known as Buckley Air Force base situated in section nine, township four south, range sixty-six west of the sixth principal meridian, Arapahoe county, Colorado.

(2) Cessation of the state's jurisdiction over such property shall be under the same terms and conditions as for other property within the Buckley Air National Guard base previously conveyed by the state, including the retention of the right to serve all civil and criminal process within the boundaries of such property. The retention of such right shall continue so long as the United States shall own such property.

(3) (a) (I) The state of Colorado hereby cedes concurrent legislative jurisdiction under the laws of the state to the United States over the following tract of land situated in the Buckley Air Force base: Parcel I: A parcel of land situated in the Southwest one-quarter of Section 9, Township 4 South, Range 66 West of the 6th Principal Meridian, City of Aurora, County of Arapahoe, State of Colorado, being more particularly described as follows:

Commencing at the Southwest corner of said Section 9, whence the West One-Quarter corner of said Section 9 bears North 00 degree 26'25" West, a distance of 2642.40 feet, said line forming the Basis of Bearings for this description; Thence North 00 degree 26'25" West along the west line of said Southwest One-Quarter of Section 9 a distance of 960.90 feet to the Point of Beginning;

Thence continuing North 00 degree 26'25" West along said west line of the Southwest One-Quarter a distance of 696.00 feet;

Thence North 89 degree 36'05" East a distance of 1641.34 feet;

Thence South 00 degree 25'35" East a distance of 1669.69 feet to a point on the south line of said Southwest One-Quarter of section 9;

Thence North 45 degree 16'27" West a distance of 631.35 feet;

Thence North 74 degree 26'25" West a distance of 431.97 feet;

Thence North 43 degree 26'25" West a distance of 558.00 feet;

Thence South 89 degree 33'35" West a distance of 400.00 feet to the Point of Beginning.

(II) Parcel I is also described as: Township Four South (T42), Range Sixty-Six West (R66W) of the Sixth Principal Meridian Section Nine (9): A tract of land situated in the SW1/4 being more particularly described as follows:

Commencing at the Southwest corner of said Section 9 also being a point on the centerline of South Airport Blvd.:

Thence North 00 degree 01'13" East, along the West line of said Section 9, a distance of 961.37 feet to the POINT OF BEGINNING;

Thence continuing North 00 degree 01'13" East, along said west line of said section 9, a distance of 696.00 feet;

Thence North 89 degree 56'13" East, a distance of 1641.34 feet;

Thence South 00 degree 05'27" East, a distance of 1669.72 feet to the south line of said SE1/4 of Section 9;

Thence North 44 degree 56'19" West, a distance of 631.32 feet;

Thence North 74 degree 06'17" West, a distance of 432.00 feet;

Thence North 43 degree 06'17" West, a distance of 558.00 feet;

Thence South 89 degree 53'43", a distance of 400.00 feet, to the POINT OF BEGINNING.

(b) The concurrent legislative jurisdiction ceded in this subsection (3) is vested upon acceptance by the United States through its appropriate officials and shall continue for as long as the United States owns the property.

(c) The state of Colorado retains concurrent jurisdiction, both civil and criminal, with the United States over all property specified in paragraph (a) of this subsection (3).

(4) (a) The state of Colorado hereby accepts the relinquishment of exclusive federal legislative jurisdiction from the United States over the following tract of land situated in the Buckley Air Force base: Parcel II: A parcel of land situated in the South one-half of Section 9, Township 4 South, Range 66 West of the 6th Principal Meridian, City of Aurora, County of Arapahoe, State of Colorado, being more particularly described as follows:

Commencing at the Southwest corner of said Section 9, whence the West One Quarter corner of said Section 9 bears North 00 degree 26'25" West a distance of 2642.40 feet, said line forming the Basis of Bearings for this description;

Thence South 89 degree 57'07" East along the south line of the Southwest One-Quarter of said Section 9 a distance of 55.00 feet;

Thence North 00 degree 26'25" West along the easterly Right-OF-Way line of South Airport Boulevard and along a line 55.00 feet easterly of and parallel with the west line of said Southwest One-Quarter of Section 9 a distance of 1657.33 feet; thence North 89 degree 36'05" East along the northerly boundary line of a parcel of land described in Reception number B3051785 of the Arapahoe County records a distance of 1586.34 feet to the northeast corner of said parcel of land and the Point of Beginning;

Thence North 89 degree 36'05" East a distance of 443.58 feet;

Thence South 00 degree 26'58" East a distance of 458.60 feet to a point of curvature;

Thence along the arc of a curve to the left, concave northeasterly, having a central angle of 90 degree 44'52" and a radius of 285.16 feet a distance of 451.65 feet (chord of said curve bears South 45 degree 49'24" East a distance of 405.90 feet);

Thence North 88 degree 48'10" East a distance of 291.11 feet;

Thence South 00 degree 41'49" East along a line 10.91 feet easterly of and parallel with the east line of said Southwest One-Quarter of Section 9 a distance of 938.29 feet;

Thence South 89 degree 59'48" West along the south line of the Southeast One-Quarter of said Section 9 a distance of 10.91 feet to the South One-Quarter corner of said Section 9;

Thence North 89 degree 57'07" West along said south line of the Southwest One-Quarter of Section 9 a distance of 1017.39 feet to the southeast corner of said parcel of land described at Reception No. B3051785 of the Arapahoe County Records;

Thence North 00 degree 25'35" West along the easterly boundary line of said parcel of land described in Reception No. B3051785 a distance of 1669.69 feet to said northeast corner of said parcel of land and to the Point of Beginning.

(b) The state of Colorado shall have concurrent legislative jurisdiction with the United States of the property indicated in paragraph (a) of this subsection (4) for as long as the United States owns the property.

(c) The concurrent legislative jurisdiction created by this subsection (4) over the property indicated in paragraph (a) of this subsection (4) shall take effect upon acceptance by the governor of a notice filed by the secretary of the Air Force pursuant to 10 U.S.C. sec. 2683, as amended, relinquishing exclusive federal legislative jurisdiction and retaining concurrent legislative jurisdiction over the property. Upon receipt of the notice, the governor shall notify the revisor of statutes in writing of the date of acceptance of the notice.

(d) The state of Colorado shall not incur or assume any liability as a result of accepting concurrent legislative jurisdiction pursuant to this subsection (4).

(e) Upon request by the United States through its appropriate officials, the governor is authorized to execute the appropriate documents to accomplish the retrocession granted in this subsection (4).



§ 3-1-137. Severability

If any provision of this article is held invalid, such invalidity shall not affect other provisions of this article that can be given effect without such invalid provision.






Article 2 - Jurisdiction Reserved by State

§ 3-2-101. State jurisdiction over Indian reservations and federally controlled properties for school district purposes

The state of Colorado hereby accepts jurisdiction over the territory of all Indian reservations, which is situated within the state, for the purpose of such territory, or any portion thereof, being included within one or more school districts and local college districts. The state of Colorado hereby reserves jurisdiction over all federally owned or controlled territory within the state, in all instances wherein such reserved jurisdiction may be so construed in accordance with the terms of the grants or agreements heretofore or hereafter made to or with the federal government, for the purpose of such territory, or any portion thereof, being included within one or more school districts and local college districts.






Article 3 - Concurrent Jurisdiction

§ 3-3-101. Concurrent jurisdiction of the United States over certain lands dedicated to national park purposes

(1) Concurrent legislative jurisdiction under the laws of this state is ceded to the United States over and within all the lands dedicated to national park purposes in the following tracts:

(a) Bent's Old Fort National Historic Site;

(b) Black Canyon of the Gunnison National Park;

(c) Colorado National Monument;

(d) Curecanti National Recreation Area;

(e) Dinosaur National Monument;

(f) Florissant Fossil Beds National Monument;

(g) Great Sand Dunes National Monument or the Great Sand Dunes National Park upon the establishment of that park by the secretary of the interior of the United States in accordance with the federal "Great Sand Dunes National Park and Preserve Act of 2000", Pub.L. 106-530;

(g.5) Great Sand Dunes National Preserve;

(h) Hovenweep National Monument;

(i) Yucca House National Monument.

(2) The concurrent jurisdiction ceded by subsection (1) of this section is vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the lands within the designated areas are dedicated to park purposes.

(3) The governor is hereby authorized and empowered to execute all proper documents for the cession granted in subsection (1) of this section upon request of the United States by and through its appropriate officials.

(4) The state of Colorado retains concurrent jurisdiction, both civil and criminal, with the United States over all lands specified in subsection (1) of this section.



§ 3-3-102. Concurrent jurisdiction of the United States over certain lands dedicated to the Pintilde;on Canyon maneuver site in Las Animas county

(1) Concurrent legislative jurisdiction under the laws of this state is ceded to the United States over and within all the lands dedicated to the Pintilde;on Canyon maneuver site in Las Animas county.

(2) The concurrent jurisdiction ceded by subsection (1) of this section is vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the Pintilde;on Canyon maneuver site exists.

(3) The governor is hereby authorized and empowered to execute all proper documents for the cession granted in subsection (1) of this section upon request of the United States by and through its appropriate officials.

(4) The state of Colorado retains concurrent jurisdiction, both civil and criminal, with the United States over all lands specified in subsection (1) of this section.



§ 3-3-103. United States Air Force academy - El Paso county - concurrent jurisdiction

(1) The state of Colorado hereby cedes concurrent legislative jurisdiction under the laws of this state to the United States over and within the lands dedicated to the United States Air Force academy site in El Paso county.

(2) The concurrent jurisdiction ceded in subsection (1) of this section is vested upon acceptance by the United States by and through its appropriate officials and shall continue for as long as the United States Air Force academy site is located in El Paso county.

(3) Upon request by the United States by and through its appropriate officials, the governor is authorized and empowered to execute the appropriate documents to accomplish the cession granted by this section.

(4) The state of Colorado retains concurrent jurisdiction, both civil and criminal, with the United States over all lands specified in subsection (1) of this section.



§ 3-3-104. Rocky Mountain arsenal - Adams county - concurrent jurisdiction

(1) (a) The state of Colorado hereby accepts the relinquishment of legislative jurisdiction from the United States over four hundred twelve property tracts within the Rocky Mountain arsenal in Adams county. The state of Colorado shall have concurrent legislative jurisdiction with the United States over the property indicated in this paragraph (a) for as long as the United States owns the property.

(b) The concurrent legislative jurisdiction created by this section over the property indicated in paragraph (a) of this subsection (1) shall take effect upon acceptance by the governor of a notice filed by the secretary of the Army pursuant to 10 U.S.C. sec. 2683 relinquishing legislative jurisdiction and retaining concurrent legislative jurisdiction over the property. The governor shall notify the office of legislative legal services of the date of acceptance of the notice.

(c) The state shall not incur or assume any liability as a result of accepting concurrent legislative jurisdiction pursuant to this subsection (1).

(2) (a) The state of Colorado hereby cedes concurrent legislative jurisdiction under the laws of this state to the United States over property tracts A-107 and B-353 within the Rocky Mountain arsenal in Adams county.

(b) The concurrent legislative jurisdiction ceded in this subsection (2) is vested upon acceptance by the United States through its appropriate officials and shall continue for as long as the United States owns the property.

(c) Upon request by the United States through its appropriate officials, the governor is authorized to execute the appropriate documents to accomplish the cession granted by this subsection (2).

(d) The state of Colorado retains concurrent jurisdiction, both civil and criminal, with the United States over all property specified in paragraph (a) of this subsection (2).












Title 4 - Uniform Commercial Code

Article 1 - General Provisions

Part 1 - General Provisions

§ 4-1-101. Short titles

(a) This title shall be known and may be cited as the "Uniform Commercial Code".

(b) This article shall be known and may be cited as the "Uniform Commercial Code - General Provisions".



§ 4-1-102. Scope of article

This article applies to a transaction to the extent that it is governed by any other article of this title.



§ 4-1-103. Construction of act to promote its purposes and policies - applicability of supplemental principles of law

(a) This title shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To simplify, clarify, and modernize the law governing commercial transactions;

(2) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) To make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of this title, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause shall supplement its provisions.



§ 4-1-104. Construction against implied repeal

This title being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.



§ 4-1-105. Severability

If any provision or clause of this title or application thereof to any person or circumstances is held invalid, such invalidity does not affect other provisions or applications of this title that can be given effect without the invalid provision or application, and to this end the provisions of this title are declared to be severable.



§ 4-1-106. Use of singular and plural - gender

In this title, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.



§ 4-1-107. Captions

Section captions are part of this title.






Part 2 - General Definitions and Principles of Interpretation

§ 4-1-201. General definitions

(a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other articles of this title that apply to particular articles or parts thereof, have the meanings stated.

(b) Subject to definitions contained in other articles of this title that apply to particular articles or parts thereof:

(1) "Action", in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined.

(2) "Aggrieved party" means a party entitled to pursue a remedy.

(3) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in section 4-1-303. (Compare "contract".)

(3.5) "Authenticate" means:

(A) To sign; or

(B) With the intent to sign a record, otherwise to execute or adopt an electronic symbol, sound, message, or process referring to, attached to, included in, or logically associated or linked with, that record.

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under article 2 of this title may be a buyer in ordinary course of business. A person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt is not a buyer in ordinary course of business.

(10) "Conspicuous", with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) A heading in capital letters equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(10.5) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(11) "Contract" means the total legal obligation that results from the parties' agreement as determined by this title as supplemented by any other applicable laws. (Compare "agreement".)

(12) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(13) "Defendant" includes a person in the position of defendant in a counterclaim or third-party claim.

(14) "Delivery", with respect to an electronic document of title, means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

(15) "Document of title" means a record (i) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers and (ii) that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(16) "Fault" means a wrongful act, omission, breach, or default.

(17) "Fungible goods" means either:

(A) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) Goods that by agreement are treated as equivalent.

(18) "Genuine" means free of forgery or counterfeiting.

(19) "Good faith", except as provided in article 5 of this title, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(20) "Holder" means:

(A) The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(B) The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) The person in control of a negotiable electronic document of title.

(21) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(22) An "insolvent" person is a person that:

(A) Has generally ceased to pay debts in the ordinary course of business other than as a result of a bona fide dispute as to the debts;

(B) Is unable to pay debts as they become due; or

(C) Is insolvent within the meaning of federal bankruptcy law.

(23) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(24) "Organization" means a person other than an individual.

(25) "Party", as distinct from a "third party", means a person that has engaged in a transaction or made an agreement subject to this title.

(26) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, government subdivision, agency, or instrumentality, or any other legal or commercial entity.

(27) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(28) "Presumption" or "presumed" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced that would support a finding of its nonexistence.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled, with or without resort to a tribunal.

(33) "Representative" means any person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation. The term also includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to article 9 of this title. The special property interest of a buyer of goods on identification of those goods to a contract for sale under section 4-2-401 is not a "security interest", but a buyer may also acquire a "security interest" by complying with article 9 of this title. Except as otherwise provided in section 4-2-505, the right of a seller or lessor of goods under article 2 or 2.5 of this title to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with article 9 of this title. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer (section 4-2-401) is limited in effect to a reservation of a "security interest". Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to section 4-1-203.

(36) "Send", in connection with a writing, record, or notice, means to:

(A) Deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or, if there is none, to any address reasonable under the circumstances; or

(B) In any other way cause to be received any record or notice within the time it would have arrived if properly sent.

(37) "Signed" includes any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.



§ 4-1-202. Notice - knowledge

(a) Subject to subsection (f) of this section, a person has "notice" of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge.

(c) "Discover", "learn", or words of similar import refer to knowledge rather than to notice.

(d) A person "notifies" or "gives" a notice or notification to another by taking such steps as may be reasonably required to inform the other in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f) of this section, a person "receives" a notice or notification when:

(1) It comes to that person's attention; or

(2) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.



§ 4-1-203. Lease distinguished from security interest

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) The lessee assumes risk of loss of the goods;

(3) The lessee agrees to pay taxes, insurance, filing, recording, or registration fees, or service or maintenance costs, with respect to the goods;

(4) The lessee has an option to renew the lease or to become the owner of the goods;

(5) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement shall be determined with reference to the facts and circumstances at the time the transaction is entered into.



§ 4-1-204. Value

Except as otherwise provided in articles 3, 4, and 5 of this title, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.



§ 4-1-205. Reasonable time - seasonableness

(a) Whether a time for taking an action required by this title is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.






Part 3 - Territorial Applicability and General Rules

§ 4-1-301. Territorial applicability - parties' power to choose applicable law

(a) Except as otherwise provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties.

(b) In the absence of an agreement effective under subsection (a) of this section, and except as provided in subsection (c) of this section, the "Uniform Commercial Code" applies to transactions bearing an appropriate relation to this state.

(c) If one of the following provisions of the "Uniform Commercial Code" specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) Section 4-2-402;

(2) Sections 4-2.5-105 and 4-2.5-106;

(3) Section 4-4-102;

(4) Section 4-4.5-507;

(5) Section 4-5-116;

(6) (Reserved)

(7) Section 4-8-110;

(8) Sections 4-9-301 to 4-9-307.



§ 4-1-302. Variation by agreement

(a) Except as otherwise provided in subsection (b) of this section or elsewhere in this title, the effect of provisions of this title may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by this title may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever this title requires any action to be taken within a reasonable time, any time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of this title of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.



§ 4-1-303. Course of performance, course of dealing, and usage of trade

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage are to be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties, or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware, is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f) of this section, the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade shall be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) Express terms prevail over course of performance, course of dealing, and usage of trade;

(2) Course of performance prevails over course of dealing and usage of trade; and

(3) Course of dealing prevails over usage of trade.

(f) Subject to section 4-2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.



§ 4-1-304. Obligation of good faith

Every contract or duty within this title imposes an obligation of good faith in its performance and enforcement.



§ 4-1-305. Remedies to be liberally administered

(a) The remedies provided by this title must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in this title or by other rule of law.

(b) Any right or obligation declared by this title is enforceable by action unless the provision declaring it specifies a different and limited effect.



§ 4-1-306. Waiver or renunciation of claim or right after breach

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.



§ 4-1-307. Prima facie evidence by third-party documents

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party shall be prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.



§ 4-1-308. Performance or acceptance under reservation of rights

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice", "under protest", or the like are sufficient.

(b) Subsection (a) of this section does not apply to an accord and satisfaction.



§ 4-1-309. Option to accelerate at will

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure", or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.



§ 4-1-310. Subordinated obligations

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.









Article 2 - Sales

Part 1 - Short Title, General Construction, and Subject Matter

§ 4-2-101. Short title

This article shall be known and may be cited as the "Uniform Commercial Code - Sales".



§ 4-2-102. Scope - certain security and other transactions excluded from this article

(1) Unless the context otherwise requires, this article applies to transactions in goods; it does not apply to:

(a) Any transaction which, although in the form of an unconditional contract to sell or present sale, is intended to operate only as a security transaction, nor does this article impair or repeal any statute regulating sales to consumers, farmers, or other specified classes of buyers; and

(b) The donation, whether for or without valuable consideration, acquisition, preparation, transplantation, injection, or transfusion of any human tissue, organ, or blood or component thereof for or to a human being.



§ 4-2-103. Definitions and index of definitions

(1) In this article unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) "Good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this article or to specified portions thereof, and the sections in which they appear are:

"Acceptance". Section 4-2-606.

"Banker's credit". Section 4-2-325.

"Between merchants". Section 4-2-104.

"Cancellation". Section 4-2-106 (4).

"Commercial unit". Section 4-2-105.

"Confirmed credit". Section 4-2-325.

"Conforming to contract". Section 4-2-106.

"Contract for sale". Section 4-2-106.

"Cover". Section 4-2-712.

"Entrusting". Section 4-2-403.

"Financing agency". Section 4-2-104.

"Future goods". Section 4-2-105.

"Goods". Section 4-2-105.

"Identification". Section 4-2-501.

"Installment contract". Section 4-2-612.

"Letter of credit". Section 4-2-325.

"Lot". Section 4-2-105.

"Merchant". Section 4-2-104.

"Overseas". Section 4-2-323.

"Person in position of seller". Section 4-2-707.

"Present sale". Section 4-2-106.

"Sale". Section 4-2-106.

"Sale on approval". Section 4-2-326.

"Sale or return". Section 4-2-326.

"Termination". Section 4-2-106.

(3) "Control" as provided in section 4-7-106 and the following definitions in other articles apply to this article:

"Check". Section 4-3-104.

"Consignee". Section 4-7-102.

"Consignor". Section 4-7-102.

"Consumer goods". Section 4-9-102.

"Dishonor". Section 4-3-502.

"Draft". Section 4-3-104.

(4) In addition, article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 4-2-104. Definitions: "merchant" - "between merchants" - "financing agency"

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction, or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company, or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (section 4-2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.



§ 4-2-105. Definitions: transferability - "goods" - "future" goods - "lot" - "commercial unit"

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (article 8 of this title), and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (section 4-2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight, or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale of delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine), or a set of articles (as a suite of furniture or an assortment of sizes), or a quantity (as a bale, gross, or carload), or any other unit treated in use or in the relevant market as a single whole.



§ 4-2-106. Definitions: "contract" - "agreement" - "contract for sale" - "sale" - "present sale" - "conforming" to contract - "termination" - "cancellation"

(1) In this article unless the context otherwise requires, "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (section 4-2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination", all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other, and its effect is the same as that of "termination", except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.



§ 4-2-107. Goods to be severed from realty - recording

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this article if they are to be severed by the seller; but until severance, a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto, but not described in subsection (1) of this section, or of timber to be cut is a contract for the sale of goods within this article, whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.






Part 2 - Form, Formation, and Readjustment of Contract

§ 4-2-201. Formal requirements - statute of frauds

(1) Except as otherwise provided in this section, a contract for the sale of goods for the price of five hundred dollars or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants, if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) of this section against such party unless written notice of objection to its contents is given within ten days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) of this section but which is valid in other respects is enforceable:

(a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) If the party against whom enforcement is sought admits in his pleading, testimony, or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods for which payment has been made and accepted or which have been received and accepted (section 4-2-606).



§ 4-2-202. Final written expression - parol or extrinsic evidence

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein, may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of dealing, usage of trade, or by course of performance (section 4-1-303); and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.



§ 4-2-203. Seals inoperative

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument, and the law with respect to sealed instruments does not apply to such a contract or offer.



§ 4-2-204. Formation in general

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open, a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.



§ 4-2-205. Firm offers

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



§ 4-2-206. Offer and acceptance in formation of contract

(1) Unless otherwise unambiguously indicated by the language or circumstances:

(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



§ 4-2-207. Additional terms in acceptance or confirmation

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time, operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) The offer expressly limits acceptance to the terms of the offer;

(b) They materially alter it; or

(c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case, the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this title.



§ 4-2-208. Course of performance or practical construction

(1) Where the contract for sale involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection shall be relevant to determine the meaning of the agreement.

(2) The express terms of the agreement and any such course of performance, as well as any course of dealing and usage of trade, shall be construed whenever reasonable as consistent with each other; but when such construction is unreasonable, express terms shall control course of performance and course of performance shall control both course of dealing and usage of trade (section 4-1-303).

(3) Subject to the provisions of section 4-2-209 on modification and waiver, such course of performance shall be relevant to show a waiver or modification of any term inconsistent with such course of performance.



§ 4-2-209. Modification, rescission, and waiver

(1) An agreement modifying a contract within this article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this article (section 4-2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) of this section, it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



§ 4-2-210. Delegation of performance - assignment of rights

(1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in section 4-9-406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him or her by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his or her entire obligation can be assigned despite agreement otherwise.

(2.5) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) of this section unless, and then only to the extent that enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(3) Unless the circumstances indicate the contrary, a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(4) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(5) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (section 4-2-609).






Part 3 - General Obligation and Construction of Contract

§ 4-2-301. General obligations of parties

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.



§ 4-2-302. Unconscionable contract or clause

(1) If the court, as a matter of law, finds the contract or any clause of the contract to have been unconscionable at the time it was made, the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose, and effect, to aid the court in making the determination.



§ 4-2-303. Allocation or division of risks

Where this article allocates a risk or a burden as between the parties "unless otherwise agreed", the agreement may not only shift the allocation but may also divide the risk or burden.



§ 4-2-304. Price payable in money, goods, realty, or otherwise

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods, each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty, the transfer of the goods and the seller's obligations with reference to them are subject to this article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.



§ 4-2-305. Open price term

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(a) Nothing is said as to price; or

(b) The price is left to be agreed by the parties and they fail to agree; or

(c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party, the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed, there is no contract. In such a case, the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.



§ 4-2-306. Output, requirements, and exclusive dealings

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer, means such actual output or requirements as may occur in good faith; except that no quantity unreasonably disproportionate to any stated estimate or, in the absence of a stated estimate, to any normal or otherwise comparable prior output or requirements, may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes, unless otherwise agreed, an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.



§ 4-2-307. Delivery in single lot or several lots

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery, and payment is due only on such tender; but where the circumstances give either party the right to make or demand delivery in lots, the price, if it can be apportioned, may be demanded for each lot.



§ 4-2-308. Absence of specified place for delivery

Unless otherwise agreed:

(a) The place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) Documents of title may be delivered through customary banking channels.



§ 4-2-309. Absence of specific time provisions - notice of termination

(1) The time for shipment or delivery or any other action under a contract, if not provided in this article or agreed upon, shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration, it is valid for a reasonable time but, unless otherwise agreed, may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party, and an agreement dispensing with notification is invalid if its operation would be unconscionable.



§ 4-2-310. Open time for payment or running of credit - authority to ship under reservation

Unless otherwise agreed:

(a) Payment is due at the time and place at which the buyer is to receive the goods, even though the place of shipment is the place of delivery; and

(b) If the seller is authorized to send the goods, he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due, unless such inspection is inconsistent with the terms of the contract (section 4-2-513); and

(c) If delivery is authorized and made by way of documents of title otherwise than by subsection (b) of this section, then payment is due, regardless of where the goods are to be received, (i) at the time and place at which the buyer is to receive delivery of the tangible documents, or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or, if none, the seller's residence; and

(d) Where the seller is required or authorized to ship the goods on credit, the credit period runs from the time of shipment, but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.



§ 4-2-311. Options and cooperation respecting performance

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of section 4-2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option, and except as otherwise provided in subsections (1)(c) and (3) of section 4-2-319, specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made, or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(a) Is excused for any resulting delay in his own performance; and

(b) May also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.



§ 4-2-312. Warranty of title and against infringement - buyer's obligation against infringement

(1) Subject to subsection (2) of this section, there is in a contract for sale a warranty by the seller that:

(a) The title conveyed shall be good, and its transfer rightful; and

(b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) of this section will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed, a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like, but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.



§ 4-2-313. Express warranties by affirmation, promise, description, sample

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.



§ 4-2-314. Implied warranty - merchantability - usage of trade

(1) Unless excluded or modified (section 4-2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section, the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the contract description; and

(b) In the case of fungible goods, are of fair average quality within the description; and

(c) Are fit for the ordinary purposes for which such goods are used; and

(d) Run, within the variations permitted by the agreement, of even kind, quality, and quantity within each unit and among all units involved; and

(e) Are adequately contained, packaged, and labeled as the agreement may require; and

(f) Conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (section 4-2-316), other implied warranties may arise from course of dealing or usage of trade.



§ 4-2-315. Implied warranty - fitness for particular purpose

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is, unless excluded or modified under section 4-2-316, an implied warranty that the goods shall be fit for such purpose.



§ 4-2-316. Exclusion or modification of warranties

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this article on parol or extrinsic evidence (section 4-2-202), negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it, the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2) of this section:

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults", or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) When the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods, there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this article on liquidation or limitation of damages and on contractual modification of remedy (sections 4-2-718 and 4-2-719).



§ 4-2-317. Cumulation and conflict of warranties express or implied

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable, the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



§ 4-2-318. Third party beneficiaries of warranties express or implied

A seller's warranty whether express or implied extends to any person who may reasonably be expected to use, consume, or be affected by the goods and who is injured by breach of the warranty. A seller may not exclude or limit the operation of this section.



§ 4-2-319. F.O.B. and F.A.S. terms

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:

(a) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this article (section 4-2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) When the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this article (section 4-2-503);

(c) When under either paragraph (a) or (b) of this subsection the term is also F.O.B. vessel, car, or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this article on the form of bill of lading (section 4-2-323).

(2) Unless otherwise agreed, the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(a) At his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1)(a) or (1)(c) or subsection (2) of this section, the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this article (section 4-2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term "F.O.B. vessel" or "F.A.S.", unless otherwise agreed, the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



§ 4-2-320. C.I.F. and C. F. terms

(1) The term "C.I.F." means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term "C. F." or "C.F." means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term "C.I.F. destination" or its equivalent requires the seller at his own expense and risk to:

(a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term "C. F." or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a "C.I.F." term except the obligation as to insurance.

(4) Under the term "C.I.F." or "C. F.", unless otherwise agreed, the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



§ 4-2-321. C.I.F. or C. F. - "net landed weights" - "payment on arrival" - warranty of condition on arrival

Under a contract containing a term "C.I.F." or "C. F.":

(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality, or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) of this section or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage, and the like in transportation, but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed, where the contract provides for payment on or after arrival of the goods, the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost, delivery of the documents and payment are due when the goods should have arrived.



§ 4-2-322. Delivery "ex-ship"

(1) Unless otherwise agreed, a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed:

(a) The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) The risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.



§ 4-2-323. Form of bill of lading required in overseas shipment - "overseas"

(1) Where the contract contemplates overseas shipment and contains a term "C.I.F." or "C. F." or "F.O.B. vessel", the seller, unless otherwise agreed, must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term "C.I.F." or "C. F.", received for shipment.

(2) Where in a case within subsection (1) of this section a tangible bill of lading has been issued in a set of parts, unless otherwise agreed, if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise, only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(a) Due tender of a single part is acceptable within the provisions of this article on cure of improper delivery (subsection (1) of section 4-2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air, or a contract contemplating such shipment, is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing, or shipping practices characteristic of international deep water commerce.



§ 4-2-324. "No arrival, no sale" term

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed:

(a) The seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival, but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and

(b) Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (section 4-2-613).



§ 4-2-325. "Letter of credit" - "confirmed credit"

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed, the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.



§ 4-2-326. Sale on approval and sale or return - rights of creditors

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a) A "sale on approval" if the goods are delivered primarily for use; and

(b) A "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this article (section 4-2-201) and as contradicting the sale aspect of the contract within the provisions of this article on parol or extrinsic evidence (section 4-2-202).

(4) The provisions of this section shall not apply to the placement of works of fine art on consignment, which shall be governed by the provisions of part 1 of article 15 of title 6.



§ 4-2-327. Special incidents of sale on approval and sale or return

(1) Under a sale on approval, unless otherwise agreed:

(a) Although the goods are identified to the contract, the risk of loss and the title do not pass to the buyer until acceptance; and

(b) Use of the goods consistent with the purpose of trial is not acceptance, but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract, acceptance of any part is acceptance of the whole; and

(c) After due notification of election to return, the return is at the seller's risk and expense, but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return, unless otherwise agreed:

(a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) The return is at the buyer's risk and expense.



§ 4-2-328. Sale by auction

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid, the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case, a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.






Part 4 - Title, Creditors, and Good Faith Purchasers

§ 4-2-401. Passing of title - reservation for security - limited application of this section

Each provision of this article with regard to the rights, obligations, and remedies of the seller, the buyer, purchasers, or other third parties applies irrespective of title to the goods, except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this article and matters concerning title become material, the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (section 4-2-501), and unless otherwise explicitly agreed, the buyer acquires by their identification a special property as limited by this title. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the article on secured transactions (article 9 of this title), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed, title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) If the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed, where delivery is to be made without moving the goods:

(a) If the seller is to deliver a tangible document of title, title passes at the time when and the place where the seller delivers such documents, and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".

(5) Notwithstanding any other provision of this section, when livestock have been delivered under a contract of sale, if on the accompanying brand inspection certificate or memorandum of brand inspection certificate the seller has conspicuously noted that payment of the consideration for the sale has not been received, title does not pass until payment is made.



§ 4-2-402. Rights of seller's creditors against sold goods

(1) Except as provided in subsections (2) and (3) of this section, rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this article (sections 4-2-502 and 4-2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated; except, that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this article shall be deemed to impair the rights of creditors of the seller:

(a) Under the provisions of the article on secured transactions (article 9 of this title); or

(b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like and is made under circumstances which under any rule of law of the state where the goods are situated would, apart from this article, constitute the transaction a fraudulent transfer or voidable preference.



§ 4-2-403. Power to transfer - good faith purchase of goods - "entrusting"

(1) A purchaser of goods acquires all title which his transferor had or had power to transfer; except, that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase, the purchaser has such power even though:

(a) The transferor was deceived as to the identity of the purchaser, or

(b) The delivery was in exchange for a check which is later dishonored, or

(c) It was agreed that the transaction was to be a "cash sale", or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(1.5) Notwithstanding any other provision of this section, when livestock have been delivered under a transaction of purchase and on the accompanying brand inspection certificate or memorandum of brand inspection certificate the seller has conspicuously noted that payment of the consideration for the transaction has not been received, the buyer does not have power to transfer good title to a good faith purchaser for value until payment is made.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the articles on secured transactions (article 9 of this title) and documents of title (article 7 of this title).






Part 5 - Performance

§ 4-2-501. Insurable interest in goods - manner of identification of goods

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers, even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the contract is made if it is for the sale of goods already existing and identified;

(b) If the contract is for the sale of future goods other than those described in paragraph (c) of this subsection, when goods are shipped, marked, or otherwise designated by the seller as goods to which the contract refers; or

(c) When the crops are planted or otherwise become growing crops or the young are conceived, if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting, whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him, and where the identification is by the seller alone, he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.



§ 4-2-502. Buyer's right to goods on seller's insolvency - repudiation - failure to deliver

(1) Subject to subsections (2) and (3) of this section and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which he or she has a special property under the provisions of section 4-2-501 may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) In the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) In all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under paragraph (a) of subsection (1) of this section vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his or her special property has been made by the buyer, he or she acquires the right to recover the goods only if they conform to the contract for sale.



§ 4-2-503. Manner of seller's tender of delivery

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time, and place for tender are determined by the agreement and this article, and in particular:

(a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) Unless otherwise agreed, the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within section 4-2-504 respecting shipment, tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination, tender requires that he comply with subsection (1) of this section and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved:

(a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in article 9 of this title, receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents:

(a) He must tender all such documents in correct form, except as provided in this article with respect to bills of lading in a set (subsection (2) of section 4-2-323); and

(b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.



§ 4-2-504. Shipment by seller

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then, unless otherwise agreed, he must:

(a) Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable, having regard to the nature of the goods and other circumstances of the case; and

(b) Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) Promptly notify the buyer of the shipment. Failure to notify the buyer under subsection (c) of this section or to make a proper contract under subsection (a) of this section is a ground for rejection only if material delay or loss ensues.



§ 4-2-505. Seller's shipment under reservation

(1) Where the seller has identified goods to the contract by or before shipment:

(a) His procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) A nonnegotiable bill of lading to the seller or the seller's nominee reserves possession of the goods as security, but except in a case of conditional delivery (subsection (2) of section 4-2-507), a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale, it constitutes an improper contract for transportation within section 4-2-504, but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.



§ 4-2-506. Rights of financing agency

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it, any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency that has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document that was apparently regular.



§ 4-2-507. Effect of seller's tender - delivery on condition

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.



§ 4-2-508. Cure by seller of improper tender or delivery - replacement

(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance, the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.



§ 4-2-509. Risk of loss in the absence of breach

(1) Where the contract requires or authorizes the seller to ship the goods by carrier:

(a) If it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (section 4-2-505); but

(b) If it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved the risk of loss passes to the buyer:

(a) On the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) On acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) After the buyer's receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of section 4-2-503.

(3) In any case not within subsection (1) or (2) of this section, the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise, the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this article on sale on approval (section 4-2-327) and on effect of breach on risk of loss (section 4-2-510).



§ 4-2-510. Effect of breach on risk of loss

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection, the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.



§ 4-2-511. Tender of payment by buyer; payment by check; certification of payment in livestock transactions

(1) Unless otherwise agreed, tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business, unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this chapter on the effect of an instrument on an obligation (section 4-3-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

(4) (a) When livestock have been delivered under a transaction of purchase and on the accompanying brand inspection certificate or memorandum of brand inspection certificate the seller has conspicuously noted that payment of the consideration for the transaction has not been received, the seller shall send a certificate of payment stating that payment has been made either within ten days after receipt of a check drawn and payable within the United States or, in any other case, within three business days after payment has been made.

(b) Unless otherwise agreed, when payment has been made, the buyer shall have a specifically enforceable right to the unqualified certification of payment from the seller and, where the seller has failed to provide the certification of payment in accordance with the provisions of this subsection (4), the seller will be deemed to have failed to make delivery of the livestock.



§ 4-2-512. Payment by buyer before inspection

(1) Where the contract requires payment before inspection, nonconformity of the goods does not excuse the buyer from so making payment unless:

(a) The nonconformity appears without inspection; or

(b) Despite tender of the required documents, the circumstances would justify injunction against honor under this title (section 4-5-109 (b)).

(2) Payment pursuant to subsection (1) of this section does not constitute an acceptance of goods or impair the buyer's right to inspect or impair any of his remedies.



§ 4-2-513. Buyer's right to inspection of goods

(1) Unless otherwise agreed and subject to subsection (3) of this section, where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this article on C.I.F. contracts (subsection (3) of section 4-2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(a) For delivery "C.O.D." or on other like terms; or

(b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive, but unless otherwise expressly agreed, it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section, unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.



§ 4-2-514. When documents deliverable on acceptance - when on payment

Unless otherwise agreed, documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.



§ 4-2-515. Preserving evidence of goods in dispute

In furtherance of the adjustment of any claim or dispute:

(a) Either party, on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence, has the right to inspect, test, and sample the goods, including such of them as may be in the possession or control of the other; and

(b) The parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.






Part 6 - Breach, Repudiation, and Excuse

§ 4-2-601. Buyer's rights on improper delivery

Subject to the provisions of this article on breach in installment contracts (section 4-2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (sections 4-2-718 and 4-2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(a) Reject the whole; or

(b) Accept the whole; or

(c) Accept any commercial unit or units and reject the rest.



§ 4-2-602. Manner and effect of rightful rejection

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (sections 4-2-603 and 4-2-604):

(a) After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) If the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this article (subsection (3) of section 4-2-711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) The buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this article on seller's remedies in general (section 4-2-703).



§ 4-2-603. Merchant buyer's duties as to rightfully rejected goods

(1) Subject to any security interest in the buyer (subsection (3) of section 4-2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1) of this section, he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission, then to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent on the gross proceeds.

(3) In complying with this section, the buyer is held only to good faith, and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.



§ 4-2-604. Buyer's options as to salvage of rightfully rejected goods

Subject to the provisions of section 4-2-603 on perishables, if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in said section. Such action is not acceptance or conversion.



§ 4-2-605. Waiver of buyer's objections by failure to particularize

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach:

(a) Where the seller could have cured it if stated seasonably; or

(b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.



§ 4-2-606. What constitutes acceptance of goods

(1) Acceptance of goods occurs when the buyer:

(a) After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b) Fails to make an effective rejection (subsection (1) of section 4-2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) Does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller, it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.



§ 4-2-607. Effect of acceptance - notice of breach - burden of establishing breach after acceptance - notice of claim or litigation to person answerable over

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and, if made with knowledge of a nonconformity, cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured; but acceptance does not of itself impair any other remedy provided by this article for nonconformity.

(3) Where a tender has been accepted:

(a) The buyer must within a reasonable time after he discovers or should have discovered any breach, notify the seller of breach or be barred from any remedy; and

(b) If the claim is one for infringement or the like (subsection (3) of section 4-2-312) and the buyer is sued as a result of such a breach, he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over:

(a) He may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend, he is so bound.

(b) If the claim is one for infringement or the like (subsection (3) of section 4-2-312), the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control, the buyer is so barred.

(6) The provisions of subsections (3), (4), and (5) of this section apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of section 4-2-312).



§ 4-2-608. Revocation of acceptance in whole or in part

(1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it:

(a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.



§ 4-2-609. Right to adequate assurance of performance

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party, the other may in writing demand adequate assurance of due performance and, until he receives such assurance, may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand, failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.



§ 4-2-610. Anticipatory repudiation

When either party repudiates the contract with respect to a performance not yet due, the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

(a) For a commercially reasonable time await performance by the repudiating party; or

(b) Resort to any remedy for breach (section 4-2-703 or section 4-2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) In either case, suspend his own performance or proceed in accordance with the provisions of this article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (section 4-2-704).



§ 4-2-611. Retraction of anticipatory repudiation

(1) Until the repudiating party's next performance is due, he can retract his repudiation, unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this article (section 4-2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



§ 4-2-612. "Installment contract" - breach

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required document; but if the nonconformity does not fall within subsection (3) of this section and the seller gives adequate assurance of its cure, the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole, but the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.



§ 4-2-613. Casualty to identified goods

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (section 4-2-324), then:

(a) If the loss is total, the contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as no longer to conform to the contract, the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.



§ 4-2-614. Substituted performance

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail, or an agreed type of carrier becomes unavailable, or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive, or predatory.



§ 4-2-615. Excuse by failure of presupposed conditions

Except so far as a seller may have assumed a greater obligation and subject to section 4-2-614 on substituted performance:

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) of this section is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency, the nonoccurrence of which was a basic assumption on which the contract was made, or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) of this section affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be a delay or nondelivery and, when allocation is required under paragraph (b) of this section, of the estimated quota thus made available for the buyer.



§ 4-2-616. Procedure on notice claiming excuse

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under section 4-2-615, he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this article relating to breach of installment contracts (section 4-2-612), then also as to the whole:

(a) Terminate and thereby discharge any unexecuted portion of the contract; or

(b) Modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days, the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under section 4-2-615.






Part 7 - Remedies

§ 4-2-701. Remedies for breach of collateral contracts not impaired

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this article.



§ 4-2-702. Seller's remedies on discovery of buyer's insolvency

(1) Where the seller discovers the buyer to be insolvent, he may refuse delivery except for cash, including payment for all goods theretofore delivered under the contract, and stop delivery under this article (section 4-2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent, he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery, the ten day limitation does not apply. Except as provided in this subsection (2), the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) of this section is subject to the rights of a buyer in ordinary course or other good faith purchaser under this article (section 4-2-403). Successful reclamation of goods excludes all other remedies with respect to them.



§ 4-2-703. Seller's remedies in general

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (section 4-2-612), then also with respect to the whole undelivered balance, the aggrieved seller may:

(a) Withhold delivery of such goods;

(b) Stop delivery by any bailee as hereafter provided (section 4-2-705);

(c) Proceed under section 4-2-704 respecting goods still unidentified to the contract;

(d) Resell and recover damages as hereafter provided (section 4-2-706);

(e) Recover damages for nonacceptance (section 4-2-708) or in a proper case the price (section 4-2-709);

(f) Cancel.



§ 4-2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods

(1) An aggrieved seller under section 4-2-703 may:

(a) Identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished, an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.



§ 4-2-705. Seller's stoppage of delivery in transit or otherwise

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (section 4-2-702), and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer, the seller may stop delivery until:

(a) Receipt of the goods by the buyer; or

(b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) Such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) Negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a) To stop delivery, the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification, the bailee must hold and deliver the goods according to the directions of the seller, but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods, the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



§ 4-2-706. Seller's resale including contract for resale

(1) Under the conditions stated in section 4-2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this article (section 4-2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) of this section or unless otherwise agreed, resale may be at public or private sale, including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place, and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale, the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale:

(a) Only identified goods can be sold, except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) It must be made at a usual place or market for public sale if one is reasonably available, and, except in the case of goods which are perishable or threaten to decline in value speedily, the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) If the goods are not to be within the view of those attending the sale, the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) The seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (section 4-2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of section 4-2-711).



§ 4-2-707. "Person in the position of a seller"

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this article withhold or stop delivery (section 4-2-705) and resell (section 4-2-706) and recover incidental damages (section 4-2-710).



§ 4-2-708. Seller's damages for nonacceptance or repudiation

(1) Subject to subsection (2) of this section and to the provisions of this article with respect to proof of market price (section 4-2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price, together with any incidental damages provided in this article (section 4-2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) of this section is inadequate to put the seller in as good a position as performance would have done, then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this article (section 4-2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.



§ 4-2-709. Action for the price

(1) When the buyer fails to pay the price as it becomes due, the seller may recover, together with any incidental damages under section 4-2-710, the price:

(a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price, he must hold for the buyer any goods which have been identified to the contract and are still in his control; except, that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (section 4-2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under section 4-2-708.



§ 4-2-710. Seller's incidental damages

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the buyer's breach, in connection with return or resale of the goods, or otherwise resulting from the breach.



§ 4-2-711. Buyer's remedies in general - buyer's security interest in rejected goods

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance, then, with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (section 4-2-612), the buyer may cancel, and, whether or not he has done so, may in addition to recovering so much of the price as has been paid:

(a) "Cover" and have damages under section 4-2-712 as to all the goods affected whether or not they have been identified to the contract; or

(b) Recover damages for nondelivery as provided in this article (section 4-2-713).

(2) Where the seller fails to deliver or repudiates, the buyer may also:

(a) If the goods have been identified, recover them as provided in this article (section 4-2-502); or

(b) In a proper case, obtain specific performance or replevy the goods as provided in this article (section 4-2-716).

(3) On rightful rejection or justifiable revocation of acceptance, a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care, and custody and may hold such goods and resell them in like manner as an aggrieved seller (section 4-2-706).



§ 4-2-712. "Cover" - buyer's procurement of substitute goods

(1) After a breach within section 4-2-711, the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of "cover" and the contract price, together with any incidental or consequential damages as hereinafter defined (section 4-2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.



§ 4-2-713. Buyer's damages for nondelivery or repudiation

(1) Subject to the provisions of this article with respect to proof of market price (section 4-2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this article (section 4-2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender, or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.



§ 4-2-714. Buyer's damages for breach in regard to accepted goods

(1) Where the buyer has accepted goods and given notification (subsection (3) of section 4-2-607), he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case, any incidental and consequential damages under section 4-2-715 may also be recovered.



§ 4-2-715. Buyer's incidental and consequential damages

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses, or commissions in connection with effecting "cover" and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include:

(a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.



§ 4-2-716. Buyer's right to specific performance or replevin

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he or she is unable to effect "cover" for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.



§ 4-2-717. Deduction of damages from the price

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.



§ 4-2-718. Liquidation or limitation of damages - deposits

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds:

(a) The amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1) of this section; or

(b) In the absence of such terms, twenty percent of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) of this section is subject to offset to the extent that the seller establishes:

(a) A right to recover damages under the provisions of this article other than subsection (1) of this section, and

(b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods, their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2) of this section; but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this article on resale by an aggrieved seller (section 4-2-706).



§ 4-2-719. Contractual modification or limitation of remedy

(1) Subject to the provisions of subsections (2) and (3) of this section and of section 4-2-718 on liquidation and limitation of damages:

(a) The agreement may provide for remedies in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case, it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable, but limitation of damages where the loss is commercial is not.



§ 4-2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.



§ 4-2-721. Remedies for fraud

Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.



§ 4-2-722. Who can sue third parties for injury to goods

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

(a) A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted, a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) Either party may with the consent of the other sue for the benefit of whom it may concern.



§ 4-2-723. Proof of market price - time and place

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (section 4-2-708 or section 4-2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this article is not readily available, the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.



§ 4-2-724. Admissibility of market quotations

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.



§ 4-2-725. Statute of limitations in contracts for sale

(1) An action for breach of any contract for sale must be commenced within the time period prescribed in section 13-80-101, C.R.S. This period of limitation may not be varied by agreement of the parties.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made; except, that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance, the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same breach, such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this title becomes effective.









Article 2.5 - Leases

Part 1 - General Provisions

§ 4-2.5-101. Short title

This article shall be known and may be cited as the "Uniform Commercial Code - Leases".



§ 4-2.5-102. Scope

This article applies to any transaction, regardless of form, that creates a lease.



§ 4-2.5-103. Definitions and index of definitions

(1) In this article unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed twenty-five thousand dollars.

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) The lessor does not select, manufacture or supply the goods;

(ii) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) One of the following occurs:

(A) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, of liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (section 4-2.5-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this article. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this article and the sections in which they appear are:

"Accessions".Section 4-2.5-310 (1).

"Construction mortgage".Section 4-2.5-309 (1)(d).

"Encumbrance".Section 4-2.5-309 (1)(e).

"Fixtures".Section 4-2.5-309 (1)(a).

"Fixture filing".Section 4-2.5-309 (1)(b).

"Purchase money lease".Section 4-2.5-309 (1)(c).

(3) The following definitions in other articles apply to this article:

"Account".Section 4-9-102 (a)(2).

"Between merchants".Section 4-2-104 (3).

"Buyer".Section 4-2-103 (1)(a).

"Chattel paper".Section 4-9-102 (a)(11).

"Consumer goods".Section 4-9-102 (a)(23).

"Document".Section 4-9-102 (a)(30).

"Entrusting".Section 4-2-403 (3).

"General intangible".Section 4-9-102 (a)(42).

"Good faith".Section 4-2-103 (1)(b).

"Instrument".Section 4-9-102 (a)(47).

"Merchant".Section 4-2-104 (1).

"Mortgage".Section 4-9-102 (a)(55).

"Pursuant to commitment".Section 4-9-102 (a)(71).

"Receipt".Section 4-2-103 (1)(c).

"Sale".Section 4-2-106 (1).

"Sale on approval".Section 4-2-326.

"Sale or return".Section 4-2-326.

"Seller".Section 4-2-103 (1)(d).

(4) In addition, article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 4-2.5-104. Leases subject to other law

(1) A lease, although subject to this article, is also subject to any applicable:

(a) Certificate of title statute of this state (including vessels under article 13 of title 33, C.R.S., snowmobiles under article 14 of title 33, C.R.S., mobile homes under article 29 of title 38, C.R.S., aircraft under article 2 of title 41, C.R.S., and motor vehicles under article 6 or 12 of title 42, C.R.S.);

(b) Certificate of title statute of another jurisdiction (section 4-2.5-105); or

(c) Consumer protection statute of this state, or final consumer protection decision of a court of this state existing on July 1, 1991.

(2) In case of conflict between this article, other than sections 4-2.5-105, 4-2.5-304 (3) and 4-2.5-305 (3), and a statute or decision referred to in subsection (1) of this section, the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.



§ 4-2.5-105. Territorial application of article to goods covered by certificate of title

Subject to the provisions of sections 4-2.5-304 (3) and 4-2.5-305 (3), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.



§ 4-2.5-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within thirty days thereafter or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.



§ 4-2.5-107. Waiver or renunciation of claim or right after default

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.



§ 4-2.5-108. Unconscionability

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2) of this section, the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2) of this section, the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he or she knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) of this section is not controlling.



§ 4-2.5-109. Option to accelerate at will

(1) A term providing that one party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he or she deems himself or herself insecure" or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) of this section is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.






Part 2 - Formation and Construction of Lease Contract

§ 4-2.5-201. Statute of frauds

(1) A lease contract is not enforceable by way of action or defense unless:

(a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars; or

(b) There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b) of this section, whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) of this section beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1) of this section, but which is valid in other respects, is enforceable:

(a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) of this section is:

(a) If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) If the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) A reasonable lease term.



§ 4-2.5-202. Final written expression: Parol or extrinsic evidence

(1) Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of dealing or usage of trade or by course of performance; and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.



§ 4-2.5-203. Seals inoperative

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.



§ 4-2.5-204. Formation in general

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.



§ 4-2.5-205. Firm offers

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



§ 4-2.5-206. Offer and acceptance in formation of lease contract

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



§ 4-2.5-207. Course of performance or practical construction

(1) If a lease contract involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the lease agreement.

(2) The express terms of a lease agreement and any course of performance, as well as any course of dealing and usage of trade, must be construed whenever reasonable as consistent with each other; but if that construction is unreasonable, express terms control course of performance, course of performance controls both course of dealing and usage of trade, and course of dealing controls usage of trade.

(3) Subject to the provisions of section 4-2.5-208 on modification and waiver, course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.



§ 4-2.5-208. Modification, rescission and waiver

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) of this section, it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



§ 4-2.5-209. Lessee under finance lease as beneficiary of supply contract

(1) The benefit of the supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as a part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (section 4-2.5-209 (1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1) of this section, the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.



§ 4-2.5-210. Express warranties

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.



§ 4-2.5-211. Warranties against interference and against infringement; lessee's obligation against infringement

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.



§ 4-2.5-212. Implied warranty of merchantability

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.



§ 4-2.5-213. Implied warranty of fitness for particular purpose

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.



§ 4-2.5-214. Exclusion or modification of warranties

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of section 4-2.5-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3) of this section, to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding subsection (2) of this section, but subject to subsection (4) of this section,

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", or "with all faults", or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, and if in writing conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (section 4-2.5-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.



§ 4-2.5-215. Cumulation and conflict of warranties express or implied

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



§ 4-2.5-216. Third-party beneficiaries of express and implied warranties

A warranty to or for the benefit of a lessee under this article, whether express or implied, extends to any person who may reasonably be expected to use, consume, or be affected by the goods and who is injured by breach of the warranty. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against the beneficiary designated under this section.



§ 4-2.5-217. Identification

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.



§ 4-2.5-218. Insurance and proceeds

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2) of this section, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.



§ 4-2.5-219. Risk of loss

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this article on the effect of default on risk of loss (section 4-2.5-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within paragraph (a) or (b) of this subsection (2), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.



§ 4-2.5-220. Effect of default on risk of loss

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he or she, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.



§ 4-2.5-221. Casualty to identified goods

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or section 4-2.5-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.






Part 3 - Effect of Lease Contract

§ 4-2.5-301. Enforceability of lease contract

Except as otherwise provided in this article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.



§ 4-2.5-302. Title to and possession of goods

Except as otherwise provided in this article, each provision of this article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.



§ 4-2.5-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights

(1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to article 9 of this title by reason of section 4-9-109 (a)(3).

(2) Except as provided in subsection (3) of this section and section 4-9-407, a provision in a lease agreement that (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4) of this section, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement that (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4) of this section.

(4) Subject to subsection (3) of this section and section 4-9-407:

(a) If a transfer is made that is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in section 4-2.5-501 (2);

(b) If paragraph (a) of this subsection (4) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.



§ 4-2.5-304. Subsequent lease of goods by lessor

(1) Subject to section 4-2.5-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) of this section and section 4-2.5-527 (4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) The lessor's transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.



§ 4-2.5-305. Sale or sublease of goods by lessee

(1) Subject to the provisions of section 4-2.5-303, a person claiming as a buyer or sublessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the transferor to that person had or had power to transfer, and except as provided in subsection (2) of this section and section 4-2.5-511 (4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.



§ 4-2.5-306. Priority of certain liens arising by operation of law

If a person in the ordinary course of his [or her] business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest arising under the lease contract or this article of the party to the lease contract at whose instance the services or materials were furnished, but does not take priority over any such interest of the other party to the lease contract unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.



§ 4-2.5-307. Priority of liens arising by attachment or levy on, security interests in, and other claims to goods

(1) Except as otherwise provided in section 4-2.5-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) of this section and in sections 4-2.5-306 and 4-2.5-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in sections 4-9-317, 4-9-321, and 4-9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.



§ 4-2.5-308. Special rights of creditors

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.



§ 4-2.5-309. Lessor's and lessee's rights when goods become fixtures

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of section 4-9-502 (a) and (b);

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this article of ordinary building materials incorporated into an improvement on land.

(3) This article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) of this section but otherwise subject to subsections (4) and (5) of this section, the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the article on secured transactions, article 9 of this title.



§ 4-2.5-310. Lessor's and lessee's rights when goods become accessions

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4) of this section.

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) of this section but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) of this section is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) of this section a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this article, or (b) if necessary to enforce his or her other rights and remedies under this article, remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.



§ 4-2.5-311. Priority subject to subordination

Nothing in this article prevents subordination by agreement by any person entitled to priority.






Part 4 - Performance of Lease Contract: Repudiated, Substituted and Excused

§ 4-2.5-401. Insecurity: Adequate assurance of performance

(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he or she has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.



§ 4-2.5-402. Anticipatory repudiation

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) Make demand pursuant to section 4-2.5-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) Resort to any right or remedy upon default under the lease contract or this article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (section 4-2.5-524).



§ 4-2.5-403. Retraction of anticipatory repudiation

(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under section 4-2.5-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



§ 4-2.5-404. Substituted performance

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.



§ 4-2.5-405. Excused performance

Subject to section 4-2.5-404 on substituted performance, the following rules apply:

(a) Delay in delivery or nondelivery in whole or in part by lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.



§ 4-2.5-406. Procedure on excused performance

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under section 4-2.5-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 4-2.5-510):

(a) Terminate the lease contract (section 4-2.5-505 (2)); or

(b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under section 4-2.5-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty days, the lease contract lapses with respect to any deliveries affected.



§ 4-2.5-407. Irrevocable promises: Finance leases

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1) of this section:

(a) Is effective and enforceable between the parties, by or against third parties including assignees of the parties; and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.






Part 5 - Default

Subpart A - In General

§ 4-2.5-501. Default: Procedure

(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this article.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this article and, except as limited by this article, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this article.

(4) Except as otherwise provided in section 4-1-305 (a) or this article or the lease agreement, the rights and remedies referred to in subsections (2) and (3) of this section are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part 5 as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this part 5 does not apply.



§ 4-2.5-502. Notice after default

Except as otherwise provided in this article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.



§ 4-2.5-503. Modification or impairment of rights and remedies

(1) Except as otherwise provided in this article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article.

(2) Resort to a remedy provided under this article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this article.

(3) Consequential damages may be liquidated under section 4-2.5-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this article.



§ 4-2.5-504. Liquidation of damages

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1) of this section, or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this article.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (section 4-2.5-525 or 4-2.5-526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1) of this section; or

(b) In the absence of those terms, twenty percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or five hundred dollars.

(4) A lessee's right to restitution under subsection (3) of this section is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this article other than subsection (1) of this section; and

(b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.



§ 4-2.5-505. Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation", "rescission", or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this article for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.



§ 4-2.5-506. Statute of limitations

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within the time period prescribed in section 13-80-101, C.R.S. This period of limitation may not be varied by agreement of the parties.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) If an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this article becomes effective.



§ 4-2.5-507. Proof of market rent: time and place

(1) Damages based on market rent (section 4-2.5-519 or 4-2.5-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in sections 4-2.5-519 and 4-2.5-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this article offered by one party is not admissible unless and until he or she has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.






Subpart B - Default by Lessor

§ 4-2.5-508. Lessee's remedies

(1) If a lessor fails to deliver the goods in conformity to the lease contract (section 4-2.5-509) or repudiates the lease contract (section 4-2.5-402), or a lessee rightfully rejects the goods (section 4-2.5-509) or justifiably revokes acceptance of the goods (section 4-2.5-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 4-2.5-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (section 4-2.5-505 (1));

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (sections 4-2.5-518 and 4-2.5-520), or recover damages for nondelivery (sections 4-2.5-519 and 4-2.5-520);

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (section 4-2.5-522); or

(b) In a proper case, obtain specific performance or replevy the goods (section 4-2.5-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in section 4-2.5-519 (3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (section 4-2.5-519 (4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to section 4-2.5-527 (5).

(6) Subject to the provisions of section 4-2.5-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.



§ 4-2.5-509. Lessee's rights on improper delivery; rightful rejection

(1) Subject to the provisions of section 4-2.5-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.



§ 4-2.5-510. Installment lease contracts: rejection and default

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) of this section and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.



§ 4-2.5-511. Merchant lessee's duties as to rightfully rejected goods

(1) Subject to any security interest of a lessee (section 4-2.5-508 (5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (section 4-2.5-512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent of the gross proceeds.

(3) In complying with this section or section 4-2.5-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or section 4-2.5-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this article.



§ 4-2.5-512. Lessee's duties as to rightfully rejected goods

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (section 4-2.5-511) and subject to any security interest of a lessee (section 4-2.5-508 (5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in section 4-2.5-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) of this section is not acceptance or conversion.



§ 4-2.5-513. Cure by lessor of improper tender or delivery; replacement

(1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.



§ 4-2.5-514. Waiver of lessee's objections

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (section 4-2.5-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.



§ 4-2.5-515. Acceptance of goods

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (section 4-2.5-509 (2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.



§ 4-2.5-516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (section 4-2.5-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (section 4-2.5-211) or be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) of this section apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (section 4-2.5-211).



§ 4-2.5-517. Revocation of acceptance of goods

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if he or she has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.



§ 4-2.5-518. Cover; substitute goods

(1) After a default by a lessor under the lease contract of the type described in section 4-2.5-508 (1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (section 4-2.5-504) or otherwise determined pursuant to agreement of the parties (sections 4-1-302 and 4-2.5-503), if a lessee's cover is by lease agreement substantially similar to the original lease agreement and the lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term that is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, (ii) interest on the amount computed under clause (i) of this subsection (2) from the date of the commencement of the term of the new lease agreement until the date of entry of judgment at the same rate used in computing present value, and (iii) any incidental or consequential damages less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and section 4-2.5-519 governs.



§ 4-2.5-519. Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (section 4-2.5-504) or otherwise determined pursuant to agreement of the parties (sections 4-1-302 and 4-2.5-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under section 4-2.5-518 (2), or is by purchase or otherwise, the lessee may recover from the lessor as damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, plus interest on the remainder so computed from the date of default until the date of entry of judgment at the same rate used in computing present value, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed if the lessee has accepted goods and given notification (section 4-2.5-516 (3)), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.



§ 4-2.5-520. Lessee's incidental and consequential damages

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.



§ 4-2.5-521. Lessee's right to specific performance or replevin

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.



§ 4-2.5-522. Lessee's right to goods on lessor's insolvency

(1) Subject to subsection (2) of this section and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (section 4-2.5-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.






Subpart C - Default by Lessee

§ 4-2.5-523. Lessor's remedies

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 4-2.5-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (section 4-2.5-505 (1));

(b) Proceed respecting goods not identified to the lease contract (section 4-2.5-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (section 4-2.5-525);

(d) Stop delivery of the goods by any bailee (section 4-2.5-526);

(e) Dispose of the goods and recover damages (section 4-2.5-527), or retain the goods and recover damages (section 4-2.5-528), or in a proper case recover rent (section 4-2.5-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1) of this section, the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2) of this section; or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2) of this section.



§ 4-2.5-524. Lessor's right to identify goods to lease contract

(1) A lessor aggrieved under section 4-2.5-523 (1) may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (section 4-2.5-527 (1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.



§ 4-2.5-525. Lessor's right to possession of goods

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in section 4-2.5-523 (1) or 4-2.5-523 (3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (section 4-2.5-527).

(3) The lessor may proceed under subsection (2) of this section without judicial process if it can be done without breach of the peace or the lessor may proceed by action.



§ 4-2.5-526. Lessor's stoppage of delivery in transit or otherwise

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1) of this section, the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3) (a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



§ 4-2.5-527. Lessor's rights to dispose of goods

(1) After a default by a lessee under the lease contract of the type described in section 4-2.5-523 (1) or 4-2.5-523 (3)(a) or after the lessor refuses to deliver or takes possession of goods (section 4-2.5-525 or 4-2.5-526), or if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (section 4-2.5-504) or otherwise determined pursuant to agreement of the parties (sections 4-1-302 and 4-2.5-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term that is comparable to the then remaining term of the original lease agreement, (iii) interest on the amount computed under clause (ii) of this subsection (2) from the date of the commencement of the term of the new lease agreement until the date of entry of judgment at the same rate used in computing present value, and (iv) any incidental damages allowed under section 4-2.5-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and section 4-2.5-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (section 4-2.5-508 (5)).



§ 4-2.5-528. Lessor's damages for nonacceptance, failure to pay, repudiation, or other default

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (section 4-2.5-504) or otherwise determined pursuant to agreement of the parties (sections 4-1-302 and 4-2.5-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under section 4-2.5-527 (2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in section 4-2.5-523 (1) or 4-2.5-523 (3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, (iii) interest on the sum of the amounts described in clauses (i) and (ii) of this subsection (1) from the date of default to the date of entry of judgment at the same rate used in computing present value, and (iv) any incidental damages allowed under section 4-2.5-530, less expenses saved in consequence of the lessee's default.

(2) At his or her option, the lessor may recover from the lessee as damages for a default of the type described in subsection (1) of this section, in lieu of the damages recoverable under said subsection (1), the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under section 4-2.5-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.



§ 4-2.5-529. Lessor's action for the rent

(1) After default by the lessee under the lease contract of the type described in section 4-2.5-523 (1), or 4-2.5-523 (3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2) of this section, the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (section 4-2.5-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the total rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under section 4-2.5-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under section 4-2.5-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1) of this section. If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by section 4-2.5-527 or section 4-2.5-528 and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to section 4-2.5-527 or 4-2.5-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) of this section entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due, or has repudiated (section 4-2.5-402), a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for non-acceptance under sections 4-2.5-527 and 4-2.5-528.



§ 4-2.5-530. Lessor's incidental damages

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.



§ 4-2.5-531. Standing to sue third parties for injury to goods

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.



§ 4-2.5-532. Lessor's rights to residual interest

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.



§ 4-2.5-533. Other measures of damages

Notwithstanding any other provision of this article, except as otherwise provided with respect to damages liquidated in the lease agreement (section 4-2.5-504) or otherwise determined pursuant to agreement of the parties (sections 4-1-302 and 4-2.5-503), a party to a lease contract, at his or her option, may recover for the other party's default, in addition to or in lieu of the damages expressly authorized by this article, such additional or different damages as may be necessary to put such party in as good a position as if the other party had performed in accordance with the lease contract, determined in any reasonable manner.












Article 3 - Negotiable Instruments

Part 1 - General Provisions and Definitions

§ 4-3-101. Short title

This article may be cited as "Uniform Commercial Code -- Negotiable Instruments".



§ 4-3-102. Subject matter

(a) This article applies to negotiable instruments. It does not apply to money, to payment orders governed by article 4.5 of this title, or to securities governed by article 8 of this title.

(b) If there is conflict between this article and article 4 or 9 of this title, articles 4 and 9 govern.

(c) Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.



§ 4-3-103. Definitions

(a) In this article:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this article or article 4 of this title.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (section 4-1-201 (b)(8)).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this article and the sections in which they appear are:

"Acceptance"Section 4-3-409

"Accommodated party"Section 4-3-419

"Accommodation party"Section 4-3-419

"Alteration"Section 4-3-407

"Anomalous indorsement"Section 4-3-205

"Blank indorsement"Section 4-3-205

"Cashier's check"Section 4-3-104

"Certificate of deposit"Section 4-3-104

"Certified check"Section 4-3-409

"Check"Section 4-3-104

"Consideration"Section 4-3-303

"Demand draft"Section 4-3-104

"Draft"Section 4-3-104

"Holder in due course"Section 4-3-302

"Incomplete instrument"Section 4-3-115

"Indorsement"Section 4-3-204

"Indorser"Section 4-3-204

"Instrument"Section 4-3-104

"Issue"Section 4-3-105

"Issuer"Section 4-3-105

"Negotiable instrument"Section 4-3-104

"Negotiation"Section 4-3-201

"Note"Section 4-3-104

"Payable at a definite time"Section 4-3-108

"Payable on demand"Section 4-3-108

"Payable to bearer"Section 4-3-109

"Payable to order"Section 4-3-109

"Payment"Section 4-3-602

"Person entitled to enforce"Section 4-3-301

"Presentment"Section 4-3-501

"Reacquisition"Section 4-3-207

"Special indorsement"Section 4-3-205

"Teller's check"Section 4-3-104

"Transfer of instrument"Section 4-3-203

"Traveler's check"Section 4-3-104

"Value"Section 4-3-303

(c) The following definitions in other articles apply to this article:

"Bank"Section 4-4-105

"Banking day"Section 4-4-104

"Clearing house"Section 4-4-104

"Collecting bank"Section 4-4-105

"Depositary bank"Section 4-4-105

"Documentary draft"Section 4-4-104

"Intermediary bank"Section 4-4-105

"Item"Section 4-4-104

"Payor bank"Section 4-4-105

"Suspends payments"Section 4-4-104

(d) In addition, article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 4-3-104. Negotiable instrument

(a) Except as provided in subsections (c) and (d) of this section, "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) Is payable on demand or at a definite time; and

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a) of this section, except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) of this section is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this article.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank, (ii) a cashier's check or teller's check, or (iii) a demand draft. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

(k) (i) "Demand draft" means a writing not signed by the customer that is created by a third party under the purported authority of the customer for the purpose of charging the customer's account with a bank. A demand draft shall contain the customer's account number and shall contain any or all of the following:

(1) The customer's printed or typewritten name;

(2) A notation that the customer authorized the draft; or

(3) The statement "No signature required" or words to that effect.

(ii) A demand draft shall not include a check purportedly drawn by and bearing the signature of a fiduciary, as defined in section 4-3-307 (a)(1).



§ 4-3-105. Issue of instrument

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.



§ 4-3-106. Unconditional promise or order

(a) Except as provided in this section, for the purposes of section 4-3-104 (a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of section 4-3-104 (a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of section 4-3-104 (a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.



§ 4-3-107. Instrument payable in foreign money

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.



§ 4-3-108. Payable on demand or at definite time

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.



§ 4-3-109. Payable to bearer or to order

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to section 4-3-205 (a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to section 4-3-205 (b).



§ 4-3-110. Identification of person to whom instrument is payable

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.



§ 4-3-111. Place of payment

Except as otherwise provided for items in article 4 of this title, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.



§ 4-3-112. Interest

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.



§ 4-3-113. Date of instrument

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in section 4-4-401 (c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.



§ 4-3-114. Contradictory terms of instrument

If an instrument contains contradictory terms, type-written terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.



§ 4-3-115. Incomplete instrument

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c) of this section, if an incomplete instrument is an instrument under section 4-3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under section 4-3-104, but, after completion, the requirements of section 4-3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under section 4-3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.



§ 4-3-116. Joint and several liability; contribution

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in section 4-3-419 (e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of this section of a party having the same joint and several liability to receive contribution from the party discharged.



§ 4-3-117. Other agreements affecting instrument

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.



§ 4-3-118. Statute of limitations

(a) Except as provided in subsection (e) of this section, an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e) of this section, if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten years.

(c) Except as provided in subsection (d) of this section, an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or ten years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this article and not governed by this section must be commenced within three years after the cause of action accrues.



§ 4-3-119. Notice of right to defend action

In an action for breach of an obligation for which a third person is answerable over pursuant to this article or article 4 of this title, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.






Part 2 - Negotiation, Transfer, and Indorsement

§ 4-3-201. Negotiation

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.



§ 4-3-202. Negotiation subject to rescission

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.



§ 4-3-203. Transfer of instrument; rights acquired by transfer

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this article and has only the rights of a partial assignee.



§ 4-3-204. Indorsement

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.



§ 4-3-205. Special indorsement; blank indorsement; anomalous indorsement

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in section 4-3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.



§ 4-3-206. Restrictive indorsement

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in section 4-4-201 (b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in paragraph (3) of this subsection (c), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c) of this section, if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in section 4-3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) of this section or has notice or knowledge of breach of fiduciary duty as stated in subsection (d) of this section.

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.



§ 4-3-207. Reacquisition

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.






Part 3 - Enforcement of Instruments

§ 4-3-301. Person entitled to enforce instrument

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to section 4-3-309 or 4-3-418 (d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.



§ 4-3-302. Holder in due course

(a) Subject to subsection (c) of this section and section 4-3-106 (d) "holder in due course" means the holder of an instrument if:

(1) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) The holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in section 4-3-306, and (vi) without notice that any party has a defense or claim in recoupment described in section 4-3-305 (a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a) of this section, but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under section 4-3-303 (a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.



§ 4-3-303. Value and consideration

(a) An instrument is issued or transferred for value if:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) The instrument is issued or transferred in exchange for a negotiable instrument; or

(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a) of this section, the instrument is also issued for consideration.



§ 4-3-304. Overdue instrument

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made;

(2) If the instrument is a check, 90 days after its date; or

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.



§ 4-3-305. Defenses and claims in recoupment

(a) Except as stated in subsection (b) of this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) A defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1) of this section, but is not subject to defenses of the obligor stated in subsection (a)(2) of this section or claims in recoupment stated in subsection (a)(3) of this section against a person other than the holder.

(c) Except as stated in subsection (d) of this section, in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (section 4-3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) of this section that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.



§ 4-3-306. Claims to an instrument

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.



§ 4-3-307. Notice of breach of fiduciary duty

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) of this subsection (a) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary or (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.



§ 4-3-308. Proof of signatures and status as holder in due course

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under section 4-3-402 (a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a) of this section, a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under section 4-3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.



§ 4-3-309. Enforcement of lost, destroyed, or stolen instrument

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) of this section must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, section 4-3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.



§ 4-3-310. Effect of instrument on obligation for which taken

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a) of this section, if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4) of this subsection (b), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) of this section is taken for an obligation, the effect is (i) that stated in subsection (a) of this section if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) of this section in any other case.



§ 4-3-311. Accord and satisfaction by use of instrument

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) of this section applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d) of this section, a claim is not discharged under subsection (b) of this section if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within ninety days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph (2) does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i) of this subsection (c).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.



§ 4-3-312. Lost, destroyed, or stolen cashier's check, teller's check, or certified check

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. The warranty is made to the obligated bank and any person entitled to enforce the check. If a claim is asserted in compliance with this subsection (b), the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or (iii) the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to section 4-4-302 (a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) of this section and, after the claim became enforceable, the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) of this section and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or section 4-3-309.






Part 4 - Liability of Parties

§ 4-3-401. Signature

(a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under section 4-3-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.



§ 4-3-402. Signature by representative

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c) of this section, if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.



§ 4-3-403. Unauthorized signature

(a) Unless otherwise provided in this article or article 4 of this title, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this article.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this article which makes the unauthorized signature effective for the purposes of this article.



§ 4-3-404. Impostors; fictitious payees

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (section 4-3-110 (a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b) of this section, an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) of this section applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.



§ 4-3-405. Employer's responsibility for fraudulent indorsement by employee

(a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b) of this section, an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in name substantially similar to the name of that person.



§ 4-3-406. Negligence contributing to forged signature or alteration of instrument

(a) A person whose failure to exercise ordinary care contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a) of this section, if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a) of this section, the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b) of this section, the burden of proving failure to exercise ordinary care is on the person precluded.



§ 4-3-407. Alteration

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c) of this section, an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.



§ 4-3-408. Drawee not liable on unaccepted draft

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.



§ 4-3-409. Acceptance of draft; certified check

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) of this section or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.



§ 4-3-410. Acceptance of varying draft

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.



§ 4-3-411. Refusal to pay cashier's checks, teller's checks, and certified checks

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment on a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.



§ 4-3-412. Obligation of issuer of note or cashier's check

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 4-3-115 and 4-3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under section 4-3-415.



§ 4-3-413. Obligation of acceptor

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in sections 4-3-115 and 4-3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under section 4-3-414 or 4-3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.



§ 4-3-414. Obligation of drawer

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 4-3-115 and 4-3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under section 4-3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under section 4-3-415 (a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) of this section to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) of this section is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within thirty days after its date, (ii) the drawee suspends payments after expiration of the thirty-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.



§ 4-3-415. Obligation of indorser

(a) Subject to subsections (b), (c), (d) and (e) of this section and to section 4-3-419 (d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in sections 4-3-115 and 4-3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) of this section to pay the instrument.

(c) If notice of dishonor of an instrument is required by section 4-3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) of this section is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) of this section is discharged.

(e) If an indorser of a check is liable under subsection (a) of this section and the check is not presented for payment, or given to a depositary bank for collection, within thirty days after the day the indorsement was made, the liability of the indorser under subsection (a) of this section is discharged.



§ 4-3-416. Transfer warranties

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) If the instrument is a demand draft, creation of the instrument according to the terms on its face was authorized by the person identified as drawer. Nothing in this section shall be construed to impair the rights of the drawer against the drawee.

(b) A person to whom the warranties under subsection (a) of this section are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(e) If the warranty in paragraph (6) of subsection (a) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.



§ 4-3-417. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered;

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and

(4) If the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as drawer. Nothing in this section shall be construed to impair the rights of the drawer against the drawee.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection (b).

(c) If a drawee asserts a claim for breach of warranty under subsection (a) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under section 4-3-404 or 4-3-405 or the drawer is precluded under section 4-3-406 or 4-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g) A demand draft is a check, as provided in section 4-3-104 (f).

(h) If the warranty in paragraph (4) of subsection (a) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.



§ 4-3-418. Payment or acceptance by mistake

(a) Except as provided in subsection (c) of this section, if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to section 4-4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c) of this section, if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a) of this section, the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) of this section may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by section 4-3-417 or 4-4-407.

(d) Notwithstanding section 4-4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b) of this section, the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.



§ 4-3-419. Instruments signed for accommodation

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d) of this section, is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in section 4-3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.



§ 4-3-420. Conversion of instrument

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a) of this section, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.






Part 5 - Dishonor

§ 4-3-501. Presentment

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to article 4 of this title, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.



§ 4-3-502. Dishonor

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) of this subsection (a) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under section 4-4-301 or 4-4-302, or becomes accountable for the amount of the check under section 4-4-302.

(2) If a draft is payable on demand and paragraph (1) of this subsection (b) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (3), and (4) of this section, except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under section 4-3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.



§ 4-3-503. Notice of dishonor

(a) The obligation of an indorser stated in section 4-3-415 (a) and the obligation of a drawer stated in section 4-3-414 (d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under section 4-3-504 (b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to section 4-3-504 (c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within thirty days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within thirty days following the day on which dishonor occurs.



§ 4-3-504. Excused presentment and notice of dishonor

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.



§ 4-3-505. Evidence of dishonor

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) of this section which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.



§ 4-3-506. Recording credit card or social security numbers prohibited

(a) When payment is made by check or other negotiable instrument, a person shall not record or require the maker of the check to record a credit card or social security number given as identification or proof of creditworthiness.

(b) Subsection (a) of this section shall not prohibit:

(1) The recording of a credit card number when a check or other negotiable instrument is issued to pay the credit card designated by the credit card number.

(2) (i) The recording of a person's social security number on a check or other negotiable instrument issued to pay a student loan.

(ii) For the purposes of this paragraph (2), "student loan" means a loan to finance higher education opportunities that is made, originated, disbursed, guaranteed, or serviced by the department of higher education, collegeinvest, an agency of another state, the federal government, or an institution of higher education, including, but not limited to, a loan that is secured pursuant to part 2 of article 3.1 of title 23, C.R.S., and a loan authorized by title IV, part B of the federal "Higher Education Act of 1965", as amended.

(3) The recording of a person's social security number on a bonafide loan application.

(c) Subsection (a) of this section shall not prohibit a person from requesting a purchaser of goods or services to display a credit card as indication of creditworthiness or identification if the only information about the credit card that is recorded is the type of credit card and the issuer of the credit card.






Part 6 - Discharge and Payment

§ 4-3-601. Discharge and effect of discharge

(a) The obligation of a party to pay the instrument is discharged as stated in this article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.



§ 4-3-602. Payment

(a) Subject to subsection (b) of this section, an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under section 4-3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) of this section if:

(1) A claim to the instrument under section 4-3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.



§ 4-3-603. Tender of payment

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.



§ 4-3-604. Discharge by cancellation or renunciation

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to subsection (a) of this section does not affect the status and rights of a party derived from the indorsement.



§ 4-3-605. Discharge of indorsers and accommodation parties

(a) In this section, the term "indorser" includes a drawer having the obligation described in section 4-3-414 (d).

(b) Discharge, under section 4-3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e) of this section, the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f) of this section, impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) of this section unless the person entitled to enforce the instrument knows of the accommodation or has notice under section 4-3-419 (c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.









Article 4 - Bank Deposits and Collections

Part 1 - General Provisions and Definitions

§ 4-4-101. Short title

This article may be cited as the "Uniform Commercial Code - Bank Deposits and Collections".



§ 4-4-102. Applicability

(a) To the extent that items within this article are also within articles 3 and 8 of this title, they are subject to those articles. If there is conflict, this article governs said article 3, but article 8 governs this article.

(b) The liability of a bank for action or nonaction with respect to any item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.



§ 4-4-103. Variation by agreement - measure of damages - action constituting ordinary care

(a) The effect of the provisions of this article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a) of this section, whether or not specifically assented to by all parties interested in items handled.

(c) Action or nonaction approved by this article or pursuant to federal reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing-house rules and the like or with a general banking usage not disapproved by this article, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this article is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.



§ 4-4-104. Definitions and index of definitions

(a) In this article, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day, excluding Saturday, Sunday, and holidays, on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "Clearing-house" means an association of banks or other payors regularly clearing items;

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (section 4-8-102) or instruction for uncertificated securities (section 4-8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in section 4-3-104 or an item, other than an instrument, that is an order;

(8) "Drawee" means a person ordered in a draft to make payment;

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by article 4.5 of this title or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit, or by remittance, or otherwise as agreed. A settlement may be either provisional or final;

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this article and the sections in which they appear are:

"Agreement for electronic presentment"Section 4-4-110

"Bank"Section 4-4-105

"Collecting bank"Section 4-4-105

"Depositary bank"Section 4-4-105

"Intermediary bank"Section 4-4-105

"Payor bank"Section 4-4-105

"Presenting bank"Section 4-4-105

"Presentment notice"Section 4-4-110

(c) "Control" as provided in section 4-7-106 and the following definitions in other articles of this title apply to this article:

"Acceptance"Section 4-3-409

"Alteration"Section 4-3-407

"Cashier's check"Section 4-3-104

"Certificate of deposit"Section 4-3-104

"Certified check"Section 4-3-409

"Check"Section 4-3-104

"Good faith"Section 4-3-103

"Holder in due course"Section 4-3-302

"Instrument"Section 4-3-104

"Notice of dishonor"Section 4-3-503

"Order"Section 4-3-103

"Ordinary care"Section 4-3-103

"Person entitled to enforce"Section 4-3-301

"Presentment"Section 4-3-501

"Promise"Section 4-3-103

"Prove"Section 4-3-103

"Teller's check"Section 4-3-104

"Unauthorized signature"Section 4-3-403

(d) In addition, article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 4-4-105. "Bank" - "depositary bank" - "intermediary bank" - "collecting bank" - "payor bank" - "presenting bank"

In this article:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank;

(6) "Presenting bank" means a bank presenting an item except a payor bank.



§ 4-4-106. Payable through or payable at bank - collecting bank

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.



§ 4-4-107. Separate office of bank

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this article and under article 3 of this title.



§ 4-4-108. Time of receipt of items

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.



§ 4-4-109. Delays

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this title for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this title or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.



§ 4-4-110. Electronic presentment

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or federal reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this article means the presentment notice unless the context otherwise indicates.



§ 4-4-111. Statute of limitations

An action to enforce an obligation, duty, or right arising under this article must be commenced within three years after the cause of action accrues.






Part 2 - Collection of Items - Depositary and Collecting Banks

§ 4-4-201. Status of collecting banks as agent and provisional status of credits - applicability of article - item indorsed "pay any bank"

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) Returned to the customer initiating collection; or

(2) Specially indorsed by a bank to a person who is not a bank.



§ 4-4-202. Responsibility for collection or return - when action timely

(a) A collecting bank must exercise ordinary care in:

(1) Presenting an item or sending it for presentment;

(2) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) Settling for an item when the bank receives final settlement; and

(4) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) of this section by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subsection (a)(1) of this section, a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.



§ 4-4-203. Effect of instructions

Subject to article 3 of this title concerning conversion of instruments (section 4-3-420) and restrictive indorsements (section 4-3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.



§ 4-4-204. Methods of sending and presenting - sending directly to payor bank

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) An item directly to the payor bank;

(2) An item to a nonbank payor if authorized by its transferor; and

(3) An item other than documentary drafts to a nonbank payor, if authorized by federal reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.



§ 4-4-205. Depositary bank holder of unindorsed item

If a customer delivers an item to a depositary bank for collection:

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of section 4-3-302, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.



§ 4-4-206. Transfer between banks

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.



§ 4-4-207. Transfer warranties

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (section 4-3-305 (a)) of any party that can be asserted against the warrantor;

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) If the item is a demand draft, creation of the item according to the terms on its face was authorized by the person identified as drawer. Nothing in this section shall be construed to impair the rights of the drawer against the drawee.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in sections 4-3-115 and 4-3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection (b) by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) of this section are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(f) If the warranty in paragraph (6) of subsection (a) of this section is not given by a transferor or collecting bank under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee, nor to any prior collecting bank of that transferee.



§ 4-4-208. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered;

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and

(4) If the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as drawer. Nothing in this section shall be construed to impair the rights of the drawer against the drawee.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection (b) is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection (b).

(c) If a drawee asserts a claim for breach of warranty under subsection (a) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by reproving that the indorsement is effective under section 4-3-404 or 4-3-405 or the drawer is precluded under section 4-3-406 or 4-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (b) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g) A demand draft is a check, as provided in section 4-3-104 (f).

(h) If the warranty in paragraph (4) of subsection (a) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.



§ 4-4-209. Encoding and retention warranties

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.



§ 4-4-210. Security interest of collecting bank in items, accompanying documents, and proceeds

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to article 9 of this title, but:

(1) No security agreement is necessary to make the security interest enforceable (section 4-9-203 (b)(3)(A));

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.



§ 4-4-211. When bank gives value for purposes of holder in due course

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of section 4-3-302 on what constitutes a holder in due course.



§ 4-4-212. Presentment by notice of item not payable by, through, or at a bank - liability of drawer or indorser

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under section 4-3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under section 4-3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.



§ 4-4-213. Medium and time of settlement by bank

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by federal reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a federal reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a federal reserve bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to section 4-4.5-406 (a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) of this section or the time of settlement is not fixed by subsection (a) of this section, no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.



§ 4-4-214. Right of charge-back or refund - liability of collecting bank - return of item

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive a settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge-back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if, by its midnight deadline or within a longer reasonable time after it learns the facts, it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (section 4-4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in a foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.



§ 4-4-215. Final payment of item by payor bank - when provisional debits and credits become final - when certain credits become available for withdrawal

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to any applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.



§ 4-4-216. Insolvency and preference

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.






Part 3 - Collection of Items - Payor Banks

§ 4-4-301. Deferred posting - recovery of payment by return of items - time of dishonor - return of items by payor bank

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1) Returns the item; or

(2) Sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a) of this section.

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for the purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned:

(1) As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.



§ 4-4-302. Payor bank's responsibility for late return of item

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) Any other properly payable item unless within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) of this section is subject to defenses based on breach of a presentment warranty (section 4-4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.



§ 4-4-303. When items subject to notice, stop-payment order, legal process, or setoff - order in which items may be charged or certified

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or certifies the item;

(2) The bank pays the item in cash;

(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) The bank becomes accountable for the amount of the item under section 4-4-302 dealing with the payor bank's responsibility for late return of items; or

(5) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a) of this section, items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.






Part 4 - Relationship Between Payor Bank and Its Customer

§ 4-4-401. When bank may charge customer's account

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in section 4-4-403 (b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank reasonable opportunity to act on it before the bank takes any action with respect to the check described in section 4-4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under section 4-4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) The original terms of the altered item; or

(2) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.



§ 4-4-402. Bank's liability to customer for wrongful dishonor - time of determining insufficiency of account

(a) Except as otherwise provided in this article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.



§ 4-4-403. Customer's right to stop payment - burden of proof of loss

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in section 4-4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after fourteen calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under section 4-4-402.



§ 4-4-404. Bank not obligated to pay check more than six months old

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.



§ 4-4-405. Death or incompetence of customer

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.



§ 4-4-406. Customer's duty to discover and report unauthorized signature or alteration

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment. If the bank does not return the items, it shall provide in the statement of account the telephone number that the customer may call to request an item or a legible copy thereof pursuant to subsection (b) of this section.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item. A bank shall provide, upon request and without charge to the customer, at least two items or a legible copy thereof with respect to each statement of account sent to the customer.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a) of this section, the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c) of this section, the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) of this section applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that failure contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) of this section and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) of this section does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a) of this section) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection (f), the payor bank may not recover for breach of warranty under section 4-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.



§ 4-4-407. Payor bank's right to subrogation on improper payment

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1) Of any holder in due course on the item against the drawer or maker;

(2) Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.






Part 5 - Collection of Documentary Drafts

§ 4-4-501. Handling of documentary drafts - duty to send for presentment and to notify customer of dishonor

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.



§ 4-4-502. Presentment of "on arrival" drafts

If a draft or the relevant instructions require presentment "on arrival", "when goods arrive", or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.



§ 4-4-503. Responsibility of presenting bank for documents and goods - report of reason for dishonor - referee in case of need

Unless otherwise instructed and except as provided in article 5 of this title, a bank presenting a documentary draft:

(1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment - otherwise only on payment; and

(2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.



§ 4-4-504. Privilege of presenting bank to deal with goods - security interest for expenses

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a) of this section, the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.









Article 4.5 - Funds Transfers

Part 1 - Subject Matter and Definitions

§ 4-4.5-101. Short title

This article may be cited as "Uniform Commercial Code -- Funds Transfers".



§ 4-4.5-102. Subject matter

Except as otherwise provided in section 4-4.5-108, this article applies to funds transfers defined in section 4-4.5-104.



§ 4-4.5-103. Payment order - definitions

(a) In this article:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) The instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) of this section is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.



§ 4-4.5-104. Funds transfer - definitions

In this article:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.



§ 4-4.5-105. Other definitions

(a) In this article:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this article.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (section 4-1-201 (b)(8)).

(b) Other definitions applying to this article and the sections in which they appear are:

"Acceptance".Section 4-4.5-209

"Beneficiary".Section 4-4.5-103

"Beneficiary's bank".Section 4-4.5-103

"Executed".Section 4-4.5-301

"Execution date".Section 4-4.5-301

"Funds transfer".Section 4-4.5-104

"Funds-transfer system rule".Section 4-4.5-501

"Intermediary bank".Section 4-4.5-104

"Originator".Section 4-4.5-104

"Originator's bank".Section 4-4.5-104

"Payment by beneficiary's bank to beneficiary".Section 4-4.5-405

"Payment by originator to beneficiary".Section 4-4.5-406

"Payment by sender to receiving bank".Section 4-4.5-403

"Payment date".Section 4-4.5-401

"Payment order".Section 4-4.5-103

"Receiving bank".Section 4-4.5-103

"Security procedure".Section 4-4.5-201

"Sender".Section 4-4.5-103

(c) The following definitions in article 4 of this title apply to this article:

"Clearing house".Section 4-4-104

"Item".Section 4-4-104

"Suspends payments".Section 4-4-104

(d) In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 4-4.5-106. Time payment order is received

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in section 4-1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this article.



§ 4-4.5-107. Federal reserve regulations and operating circulars

Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.



§ 4-4.5-108. Relationship to federal "Electronic Fund Transfer Act of 1978"

(1) Except as provided in subsection (2) of this section, this article does not apply to a funds transfer any part of which is governed by the "Electronic Fund Transfer Act of 1978", Title XX, Pub.L. 95-630, 92 Stat. 3728, 15 U.S.C. sec. 1693 et seq., as amended from time to time.

(2) This article applies to a funds transfer that is a remittance transfer as defined in the federal "Electronic Fund Transfer Act of 1978", 15 U.S.C. sec. 1693o-1, as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in the federal "Electronic Fund Transfer Act of 1978", 15 U.S.C. sec. 1693a, as amended from time to time.

(3) In a funds transfer to which this article applies, in the event of an inconsistency between an applicable provision of this article and an applicable provision of the federal "Electronic Fund Transfer Act of 1978", the provision of the federal "Electronic Fund Transfer Act of 1978" governs to the extent of the inconsistency.






Part 2 - Issue and Acceptance of Payment Order

§ 4-4.5-201. Security procedure

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.



§ 4-4.5-202. Authorized and verified payment orders

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a) of this section, or it is effective as the order of the customer under subsection (b) of this section.

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in section 4-4.5-203 (a)(1), rights and obligations arising under this section or section 4-4.5-203 may not be varied by agreement.



§ 4-4.5-203. Unenforceability of certain verified payment orders

(a) If an accepted payment order is not, under section 4-4.5-202 (a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to section 4-4.5-202 (b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.



§ 4-4.5-204. Refund of payment and duty of customer to report with respect to unauthorized payment order

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under section 4-4.5-202, or (ii) not enforceable, in whole or in part, against the customer under section 4-4.5-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) of this section may be fixed by agreement as stated in section 4-1-205, but the obligation of a receiving bank to refund payment as stated in subsection (a) of this section may not otherwise be varied by agreement.



§ 4-4.5-205. Erroneous payment orders

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to section 4-4.5-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3) of this subsection (a).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a) of this section, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a) of this section, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) of this section is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.



§ 4-4.5-206. Transmission of payment order through funds-transfer or other communication system

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the federal reserve banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.



§ 4-4.5-207. Misdescription of beneficiary

(a) Subject to subsection (b) of this section, if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c) of this section, if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) of this section is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1) of this section, the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1) of this section, if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c) of this section, the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.



§ 4-4.5-208. Misdescription of intermediary bank or beneficiary's bank

(a) This subsection (a) applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection (b) applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1) of this section, as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in section 4-4.5-302(a)(1).



§ 4-4.5-209. Acceptance of payment order

(a) Subject to subsection (d) of this section, a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d) of this section, a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) When the bank (i) pays the beneficiary as stated in section 4-4.5-405(a) or 4-4.5-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) When the bank receives payment of the entire amount of the sender's order pursuant to section 4-4.5-403(a)(1) or 4-4.5-403(a)(2); or

(3) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) of this section if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to section 4-4.5-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.



§ 4-4.5-210. Rejection of payment order

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection (b) applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to section 4-4.5-211 (d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.



§ 4-4.5-211. Cancellation and amendment of payment order

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a) of this section, a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2) of this section.



§ 4-4.5-212. Liability and duty of receiving bank regarding unaccepted payment order

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in section 4-4.5-209, and liability is limited to that provided in this article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this article or by express agreement.






Part 3 - Execution of Sender's Payment Order by Receiving Bank

§ 4-4.5-301. Execution and execution date

(a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.



§ 4-4.5-302. Obligations of receiving bank in execution of payment order

(a) Except as provided in subsections (b) through (d) of this section, if the receiving bank accepts a payment order pursuant to section 4-4.5-209 (a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subsection (a)(2) of this section applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.



§ 4-4.5-303. Erroneous execution of payment order

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under section 4-4.5-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under section 4-4.5-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection (b) does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.



§ 4-4.5-304. Duty of sender to report erroneously executed payment order

If the sender of a payment order that is erroneously executed as stated in section 4-4.5-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under section 4-4.5-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.



§ 4-4.5-305. Liability for late or improper execution or failure to execute payment order

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of section 4-4.5-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), of this section, additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of section 4-4.5-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a) of this section, resulting from the improper execution. Except as provided in subsection (c) of this section, additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b) of this section, damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) of this section is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) of this section and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) of this section is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) of this section may not be varied by agreement.






Part 4 - Payment

§ 4-4.5-401. Payment date

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.



§ 4-4.5-402. Obligation of sender to pay receiving bank

(a) This section is subject to sections 4-4.5-205 and 4-4.5-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection (c) is subject to subsection (e) of this section and to section 4-4.5-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in sections 4-4.5-204 and 4-4.5-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) of this section and an intermediary bank is obliged to refund payment as stated in subsection (d) of this section but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in section 4-4.5-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d) of this section.

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) of this section or to receive refund under subsection (d) of this section may not be varied by agreement.



§ 4-4.5-403. Payment by sender to receiving bank

(a) Payment of the sender's obligation under section 4-4.5-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a federal reserve bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection (b) has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under section 4-4.5-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a) of this section, the time when payment of the sender's obligation under section 4-4.5-402(b) or 4-4.5-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.



§ 4-4.5-404. Obligation of beneficiary's bank to pay and give notice to beneficiary

(a) Subject to sections 4-4.5-211 (e), 4-4.5-405 (d), and 4-4.5-405 (e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) of this section may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) of this section may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.



§ 4-4.5-405. Payment by beneficiary's bank to beneficiary

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under section 4-4.5-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under section 4-4.5-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e) of this section, if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under section 4-4.5-406.

(e) This subsection (e) applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under section 4-4.5-406, and (iv) subject to section 4-4.5-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under section 4-4.5-402(c) because the funds transfer has not been completed.



§ 4-4.5-406. Payment by originator to beneficiary; discharge of underlying obligation

(a) Subject to sections 4-4.5-211(e), 4-4.5-405(d), and 4-4.5-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) of this section is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) of this section was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under section 4-4.5-404 (a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b) of this section, if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.






Part 5 - Miscellaneous Provisions

§ 4-4.5-501. Variation by agreement and effect of funds-transfer system rule

(a) Except as otherwise provided in this article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a federal reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this article, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in sections 4-4.5-404(c), 4-4.5-405(d), and 4-4.5-507(c).



§ 4-4.5-502. Creditor process served on receiving bank; setoff by beneficiary's bank

(a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection (b) applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.



§ 4-4.5-503. Injunction or restraining order with respect to funds transfer

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.



§ 4-4.5-504. Order in which items and payment orders may be charged to account; order of withdrawals from account

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.



§ 4-4.5-505. Preclusions of objection to debit of customer's account

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.



§ 4-4.5-506. Rate of interest

(a) If, under this article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a) of this section, the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the federal reserve bank of New York for each of the days for which interest is payable divided by three hundred sixty. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.



§ 4-4.5-507. Choice of law

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) of this section applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) of this section have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection (c) may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) of this section and a choice-of-law rule under subsection (c) of this section, the agreement under subsection (b) of this section prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.









Article 5 - Letters of Credit

§ 4-5-101. Short title

This article may be cited as "Uniform Commercial Code - Letters of Credit".



§ 4-5-102. Definitions

(a) In this article:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in section 4-5-108 (e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction concerned.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(i) Upon payment;

(ii) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(iii) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of section 4-5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

Accept or acceptance Section 4-3-409

Value Sections 4-3-303, 4-4-211

(c) Article 1 of this title contains certain additional general definitions and principles of construction and interpretation applicable throughout this article.



§ 4-5-103. Scope

(a) This article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this article does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this article.

(c) With the exception of this subsection (c), subsections (a) and (d) of this section, sections 4-5-102 (a)(9) and (10), 4-5-106 (d), and 4-5-114 (d), and except to the extent prohibited in sections 4-1-302 and 4-5-117 (d), the effect of this article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this article.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.



§ 4-5-104. Formal requirements

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in section 4-5-108 (e).



§ 4-5-105. Consideration

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.



§ 4-5-106. Issuance, amendment, cancellation, and duration

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.



§ 4-5-107. Confirmer, nominated person, and adviser

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c) of this section. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.



§ 4-5-108. Issuer's rights and obligations

(a) Except as otherwise provided in section 4-5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e) of this section, appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in section 4-5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) To honor;

(2) If the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(3) To give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d) of this section, an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) of this section or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in section 4-5-109 (a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) The performance or nonperformance of the underlying contract, arrangement, or transaction;

(2) An act or omission of others; or

(3) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e) of this section.

(g) If an undertaking constituting a letter of credit under section 4-5-102 (a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this article:

(1) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) Takes the documents free of claims of the beneficiary or presenter;

(3) Is precluded from asserting a right of recourse on a draft under sections 4-3-414 and 4-3-415;

(4) Except as otherwise provided in sections 4-5-110 and 4-5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.



§ 4-5-109. Fraud and forgery

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) The issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) A beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) All of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1) of this section.



§ 4-5-110. Warranties

(a) If its presentation is honored, the beneficiary warrants:

(1) To the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in section 4-5-109 (a); and

(2) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) of this section are in addition to warranties arising under articles 3, 4, 7, and 8 of this title because of the presentation or transfer of documents covered by any of those articles.



§ 4-5-111. Remedies

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection (a). If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in subsection (a) or (b) of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection (c) and subsections (a) and (b) of this section.

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) of this section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.



§ 4-5-112. Transfer of letter of credit

(a) Except as otherwise provided in section 4-5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) The transfer would violate applicable law; or

(2) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in section 4-5-108 (e) or is otherwise reasonable under the circumstances.



§ 4-5-113. Transfer by operation of law

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e) of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in section 4-5-108 (e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) of this section has the consequences specified in section 4-5-108 (i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of section 4-5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) of this section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b) of this section.

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.



§ 4-5-114. Assignment of proceeds

(a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by article 9 of this title or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by article 9 of this title or other law.



§ 4-5-115. Statute of limitations

An action to enforce a right or obligation arising under this article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.



§ 4-5-116. Choice of law and forum

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in section 4-5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) of this section applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection (b).

(c) Except as otherwise provided in this subsection (c), the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the "Uniform Customs and Practice for Documentary Credits", to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b) of this section, (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in section 4-5-103 (c).

(d) If there is conflict between this article and article 3, 4, 4.5, or 9 of this title, this article governs.

(e) The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a) of this section.



§ 4-5-117. Subrogation of issuer, applicant, and nominated person

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a) of this section.

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) The applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) of this section do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) of this section do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.



§ 4-5-117.5. Security interest of issuer or nominated person

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a) of this section, the security interest continues and is subject to article 9 of this title, but:

(1) A security agreement is not necessary to make the security interest enforceable under section 4-9-203 (b)(3);

(2) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.



§ 4-5-118. Applicability

This article applies to a letter of credit that is issued on or after July 1, 1996. This article does not apply to a transaction, event, obligation, or duty arising out of or associated with a letter of credit that was issued before July 1, 1996.



§ 4-5-119. Savings clause

A transaction arising out of or associated with a letter of credit that was issued before July 1, 1996, and the rights, obligations, and interests flowing from that transaction are governed by any statute or other law amended or repealed when this article was enacted as if repeal or amendment had not occurred and may be terminated, completed, consummated, or enforced under that statute or other law.






Article 6 - Bulk Transfers



Article 7 - Documents of Title

Part 1 - General

§ 4-7-101. Short title

This article shall be known and may be cited as the "Uniform Commercial Code - Documents of Title".



§ 4-7-102. Definitions and index of definitions

(a) In this article, unless the context otherwise requires:

(1) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) "Carrier" means a person that issues a bill of lading.

(3) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) "Shipper" means a person that enters into a contract of transportation with a carrier.

(12) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(13) "Warehouse" means a person engaged in the business of storing goods for hire.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

(1) "Contract for sale", section 4-2-106;

(2) "Lessee in the ordinary course of business", section 4-2.5-103;

(3) "'Receipt' of goods", section 4-2-103.

(c) In addition, article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 4-7-103. Relation of article to treaty or statute

(a) This article is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This article modifies, limits, and supersedes the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. sec. 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).

(d) To the extent there is a conflict between the "Uniform Electronic Transactions Act", article 71.3 of title 24, C.R.S., and this article, this article governs.



§ 4-7-104. Negotiable and nonnegotiable document of title

(a) Except as otherwise provided in subsection (c) of this section, a document of title is negotiable if by its terms the goods are to be delivered to the bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) of this section, is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.



§ 4-7-105. Reissuance in alternative medium

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a) of this section:

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c) of this section:

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.



§ 4-7-106. Control of electronic document of title

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a) of this section, and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6) of this subsection (b), unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.






Part 2 - Warehouse Receipts - Special Provisions

§ 4-7-201. Person that may issue a warehouse receipt - storage under bond

(a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.



§ 4-7-202. Form of warehouse receipt - effect of omission

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) A statement of the location of the warehouse facility where the goods are stored;

(2) The date of issue of the receipt;

(3) The unique identification code of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or on its order;

(5) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) A description of the goods or the packages containing them;

(7) The signature of the warehouse or its agent;

(8) If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the provisions of this title and do not impair its obligation of delivery under section 4-7-403 or its duty of care under section 4-7-204. Any contrary provision is ineffective.



§ 4-7-203. Liability for nonreceipt or misdescription

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown", "said to contain", or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.



§ 4-7-204. Duty of care - contractual limitation of warehouse's liability

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.



§ 4-7-205. Title under warehouse receipt defeated in certain cases

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.



§ 4-7-206. Termination of storage at warehouse's option

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than thirty days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to section 4-7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) of this section and section 4-7-210, the warehouse may specify in the notice given under subsection (a) of this section any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.



§ 4-7-207. Goods must be kept separate - fungible goods

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.



§ 4-7-208. Altered warehouse receipts

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.



§ 4-7-209. Lien of warehouse

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a) of this section, such as for money advanced and interest. The security interest is governed by article 9 of this title.

(c) A warehouse's lien for charges and expenses under subsection (a) of this section or a security interest under subsection (b) of this section is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under section 4-7-403; or

(C) Power of disposition under section 4-2-403, 4-2.5-304 (2), 4-2.5-305 (2), 4-9-320, or 4-9-321 (c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) of this section is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection (d), "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.



§ 4-7-210. Enforcement of warehouse's lien

(a) Except as otherwise provided in subsection (b) of this section, a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods are notified.

(2) The notification includes an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time, the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale conforms to the terms of the notification.

(4) The sale is held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least fifteen days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale held pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b) of this section.

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.






Part 3 - Bills of Lading - Special Provisions

§ 4-7-301. Liability for nonreceipt or misdescription - "said to contain" - "shipper's weight, load, and count" - improper handling

(a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load, and count", or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading:

(1) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) Words such as "shipper's weight, load, and count" or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count" or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.



§ 4-7-302. Through bills of lading and similar documents of title

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) of this section is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.



§ 4-7-303. Diversion - reconsignment - change of instructions

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) of this section are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.



§ 4-7-304. Tangible bills of lading in a set

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection (a).

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with part 4 of this article against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.



§ 4-7-305. Destination bills

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to section 4-7-105, may procure a substitute bill to be issued at any place designated in the request.



§ 4-7-306. Altered bills of lading

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.



§ 4-7-307. Lien of carrier

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) of this section on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) of this section is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

(d) A mover, as defined in section 40-10.1-101, C.R.S., that does not have a current and valid permit issued under part 5 of article 10.1 of title 40, C.R.S., does not have a lien under this section. A mover that acquires a lien under this section and whose permit lapses or is revoked during the pendency of the lien loses its lien.



§ 4-7-308. Enforcement of carrier's lien

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale is held pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) of this section or the procedure set forth in section 4-7-210 (b).

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.



§ 4-7-309. Duty of care - contractual limitation of carrier's liability

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection (a) does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading that the carrier's liability may not exceed a value stated in the bill if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading.






Part 4 - Warehouse Receipts and Bills of Lading - General Obligations

§ 4-7-401. Irregularities in issue of receipt or bill or conduct of issuer

The obligations imposed by this article on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this article or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.



§ 4-7-402. Duplicate document of title - overissue

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to section 4-7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.



§ 4-7-403. Obligation of bailee to deliver - excuse

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c) of this section, unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) The exercise by a seller of its right to stop delivery pursuant to section 4-2-705 or by a lessor of its right to stop delivery pursuant to section 4-2.5-526;

(5) A diversion, reconsignment, or other disposition pursuant to section 4-7-303;

(6) Release, satisfaction, or any other personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under section 4-7-503 (a):

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.



§ 4-7-404. No liability for good-faith delivery pursuant to document of title

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this article is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.






Part 5 - Warehouse Receipts and Bills of Lading - Negotiation and Transfer

§ 4-7-501. Form of negotiation and requirements of due negotiation

(a) The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document's original terms run to bearer, it is negotiated by delivery alone.

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection (a) to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection (b) to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.



§ 4-7-502. Rights acquired by due negotiation

(a) Subject to sections 4-7-205 and 4-7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) Title to the goods;

(3) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this article, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to section 4-7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) A previous sale or other transfer of the goods or document has been made to a third person.



§ 4-7-503. Document of title to goods defeated in certain cases

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under section 4-7-403; or

(C) Power of disposition under section 4-2-403, 4-2.5-304 (2), 4-2.5-305 (2), 4-9-320, or 4-9-321 (c) or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under section 4-7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with part 4 of this article pursuant to its own bill of lading discharges the carrier's obligation to deliver.



§ 4-7-504. Rights acquired in absence of due negotiation - effect of diversion - stoppage of delivery

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void under section 4-2-402 or 4-2.5-308;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under section 4-2-705 or a lessor under section 4-2.5-526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.



§ 4-7-505. Indorser not guarantor for other parties

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.



§ 4-7-506. Delivery without indorsement - right to compel indorsement

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.



§ 4-7-507. Warranties on negotiation or delivery of document of title

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under section 4-7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.



§ 4-7-508. Warranties of collecting bank as to documents of title

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.



§ 4-7-509. Adequate compliance with commercial contract

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by article 2, 2.5, or 5 of this title.






Part 6 - Warehouse Receipts and Bills of Lading - Miscellaneous Provisions

§ 4-7-601. Lost, stolen, or destroyed documents of title

(a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection (a).

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person that is injured by the delivery and that files a notice of claim within one year after the delivery.



§ 4-7-602. Attachment of goods covered by negotiable document of title

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.



§ 4-7-603. Conflicting claims - interpleader

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.






Part 7 - Transition Provisions

§ 4-7-701. Effective date

This article shall take effect on September 1, 2006.



§ 4-7-702. Applicability

This article applies to a document of title that is issued or a bailment that arises on or after September 1, 2006. This article does not apply to a document of title that is issued or a bailment that arises before September 1, 2006, even if the document of title or bailment would be subject to this article if the document of title had been issued or bailment had arisen on or after September 1, 2006. This article does not apply to a right of action that has accrued before September 1, 2006.



§ 4-7-703. Savings clause

A document of title issued or a bailment that arises before September 1, 2006, and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this article as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.









Article 8 - Investment Securities

Part 1 - Short Title and General Matters

§ 4-8-101. Short title

This article may be cited as "Uniform Commercial Code - Investment Securities".



§ 4-8-102. Definitions

(a) In this article:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form", as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) A person that is registered as a "clearing agency" under the federal securities laws;

(ii) A federal reserve bank; or

(iii) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) Send a signed writing; or

(ii) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of section 4-8-501 (b)(2) or (b)(3), that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in section 4-8-103, means:

(i) A security;

(ii) An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this article. As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) "Good faith," for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this article, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(i) The security certificate specifies a person entitled to the security; and

(ii) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) A clearing corporation; or

(ii) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in section 4-8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) Which:

(A) Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) Is a medium for investment and by its terms expressly provides that it is a security governed by this article.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in part 5 of this article.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this article and the sections in which they appear are:

Appropriate personSection 4-8-107

ControlSection 4-8-106

DeliverySection 4-8-301

Investment company securitySection 4-8-103

IssuerSection 4-8-201

OverissueSection 4-8-210

Protected purchaserSection 4-8-303

Securities accountSection 4-8-501

(c) In addition, article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.

(d) The characterization of a person, business, or transaction for purposes of this article does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.



§ 4-8-103. Rules for determining whether certain obligations and interests are securities or financial assets

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this article, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this article and not by article 3 of this title, even though it also meets the requirements of that article. However, a negotiable instrument governed by article 3 of this title is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in section 4-9-102 (a)(15), is not a security or a financial asset.

(g) A document of title is not a financial asset unless section 4-8-102 (a)(9)(iii) applies.



§ 4-8-104. Acquisition of security or financial asset or interest therein

(a) A person acquires a security or an interest therein, under this article, if:

(1) The person is a purchaser to whom a security is delivered pursuant to section 4-8-301; or

(2) The person acquires a security entitlement to the security pursuant to section 4-8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this article, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in part 5 of this article, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in section 4-8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b) of this section.



§ 4-8-105. Notice of adverse claim

(a) A person has notice of an adverse claim if:

(1) The person knows of the adverse claim;

(2) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) One year after a date set for presentment or surrender for redemption or exchange; or

(2) Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) Whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under article 9 of this title is not notice of an adverse claim to a financial asset.



§ 4-8-106. Control

(a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) The certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) The uncertificated security is delivered to the purchaser; or

(2) The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) The purchaser becomes the entitlement holder;

(2) The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) of this section has control even if the registered owner in the case of subsection (c) of this section or the entitlement holder in the case of subsection (d) of this section retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) of this section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.



§ 4-8-107. Whether indorsement, instruction, or entitlement order is effective

(a) "Appropriate person" means:

(1) With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) With respect to an instruction, the registered owner of an uncertificated security;

(3) With respect to an entitlement order, the entitlement holder;

(4) If the person designated in paragraph (1), (2), or (3) of this subsection (a) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) If the person designated in paragraph (1), (2), or (3) of this subsection (a) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction, or entitlement order is effective if:

(1) It is made by the appropriate person;

(2) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under section 4-8-106 (c)(2) or (d)(2); or

(3) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) The representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) The representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.



§ 4-8-108. Warranties in direct holding

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) The certificate is genuine and has not been materially altered;

(2) The transferor or indorser does not know of any fact that might impair the validity of the security;

(3) There is no adverse claim to the security;

(4) The transfer does not violate any restriction on transfer;

(5) If the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) The transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) The security is valid;

(3) There is no adverse claim to the security; and

(4) At the time the instruction is presented to the issuer:

(i) The purchaser will be entitled to the registration of transfer;

(ii) The transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) The transfer will not violate any restriction on transfer; and

(iv) The requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) The uncertificated security is valid;

(2) There is no adverse claim to the security;

(3) The transfer does not violate any restriction on transfer; and

(4) The transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) There is no adverse claim to the security; and

(2) The indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) The instruction is effective; and

(2) At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g) of this section.

(i) Except as otherwise provided in subsection (g) of this section, a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f) of this section. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b) of this section, and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.



§ 4-8-109. Warranties in indirect holding

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) There is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in section 4-8-108 (a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in section 4-8-108 (a) or (b).



§ 4-8-110. Applicability - choice of law

(a) The local law of the issuer's jurisdiction, as specified in subsection (d) of this section, governs:

(1) The validity of a security;

(2) The rights and duties of the issuer with respect to registration of transfer;

(3) The effectiveness of registration of transfer by the issuer;

(4) Whether the issuer owes any duties to an adverse claimant to a security; and

(5) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e) of this section, governs:

(1) Acquisition of a security entitlement from the securities intermediary;

(2) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (a)(5) of this section.

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part 1, this article, or this title, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (1) of this subsection (e) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) of this subsection (e) applies and an agreement between the securities intermediary and its entitlement holder expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of paragraphs (1), (2), or (3) of this subsection (e) applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of paragraphs (1), (2), (3), or (4) of this subsection (e) applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.



§ 4-8-111. Clearing corporation rules

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this article and affects another party who does not consent to the rule.



§ 4-8-112. Creditor's legal process

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d) of this section. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d) of this section.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d) of this section.

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.



§ 4-8-113. Statute of frauds inapplicable

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.



§ 4-8-114. Evidentiary rules concerning certificated securities

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.



§ 4-8-115. Securities intermediary and others not liable to adverse claimant

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) Took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim.



§ 4-8-116. Securities intermediary as purchaser for value

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.






Part 2 - Issue and Issuer

§ 4-8-201. Issuer

(a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) Creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) Becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.



§ 4-8-202. Issuer's responsibility and defenses - notice of defect or defense

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection (a) does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) of this subsection (b) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in section 4-8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as, and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.



§ 4-8-203. Staleness as notice of defect or defense

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) Is not covered by paragraph (1) of this section and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.



§ 4-8-204. Effect of issuer's restriction on transfer

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) The security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) The security is uncertificated and the registered owner has been notified of the restriction.



§ 4-8-205. Effect of unauthorized signature on security certificate

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) An authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) An employee of the issuer, or of any of the persons listed in paragraph (1) of this section, entrusted with responsible handling of the security certificate.



§ 4-8-206. Completion or alteration of security certificate

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) Any person may complete it by filling in the blanks as authorized; and

(2) Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.



§ 4-8-207. Rights and duties of issuer with respect to registered owners

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This article does not affect the liability of the registered owner of a security for a call, assessment, or the like.



§ 4-8-208. Effect of signature of authenticating trustee, registrar, or transfer agent

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) The certificate is genuine;

(2) The person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) of this section does not assume responsibility for the validity of the security in other respects.



§ 4-8-209. Issuer's lien

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.



§ 4-8-210. Overissue

(a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d) of this section, the provisions of this article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.






Part 3 - Transfer of Certificated and Uncertificated Securities

§ 4-8-301. Delivery

(a) Delivery of a certificated security to a purchaser occurs when:

(1) The purchaser acquires possession of the security certificate;

(2) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.



§ 4-8-302. Rights of purchaser

(a) Except as otherwise provided in subsections (b) and (c) of this section, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.



§ 4-8-303. Protected purchaser

(a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) Gives value;

(2) Does not have notice of any adverse claim to the security; and

(3) Obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.



§ 4-8-304. Indorsement

(a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in section 4-8-108 and not an obligation that the security will be honored by the issuer.



§ 4-8-305. Instruction

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by section 4-8-108 and not an obligation that the security will be honored by the issuer.



§ 4-8-306. Effect of guaranteeing signature, indorsement, or instruction

(a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) The signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) The signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) of this section and also warrants that at the time the instruction is presented to the issuer:

(1) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) of this section or a special guarantor under subsection (c) of this section does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) of this section and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) of this section and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.



§ 4-8-307. Purchaser's right to requisites for registration of transfer

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.






Part 4 - Registration

§ 4-8-401. Duty of issuer to register transfer

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) Reasonable assurance is given that the indorsement or instruction is genuine and authorized (section 4-8-402);

(4) Any applicable law relating to the collection of taxes has been complied with;

(5) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with section 4-8-204;

(6) A demand that the issuer not register transfer has not become effective under section 4-8-403, or the issuer has complied with section 4-8-403 (b) but no legal process or indemnity bond is obtained as provided in section 4-8-403 (d); and

(7) The transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.



§ 4-8-402. Assurance that indorsement or instruction is effective

(a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) If the indorsement is made or the instruction is originated by a fiduciary pursuant to section 4-8-107 (a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection (a), assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection (a).

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within sixty days before the date of presentation for transfer; or

(ii) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.



§ 4-8-403. Demand that issuer not register transfer

(a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) A demand that the issuer not register transfer had previously been received; and

(3) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) of this section may not exceed thirty days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) Obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) File with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.



§ 4-8-404. Wrongful registration

(a) Except as otherwise provided in section 4-8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) Pursuant to an ineffective indorsement or instruction;

(2) After a demand that the issuer not register transfer became effective under section 4-8-403 (a) and the issuer did not comply with section 4-8-403 (b);

(3) After the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) By an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) of this section on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by section 4-8-210.

(c) Except as otherwise provided in subsection (a) of this section or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.



§ 4-8-405. Replacement of lost, destroyed, or wrongfully taken security certificate

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) Files with the issuer a sufficient indemnity bond; and

(3) Satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by section 4-8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.



§ 4-8-406. Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under section 4-8-404 or a claim to a new security certificate under section 4-8-405.



§ 4-8-407. Authenticating trustee, transfer agent, and registrar

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.






Part 5 - Security Entitlements

§ 4-8-501. Securities account - acquisition of security entitlement from securities intermediary

(a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e) of this section, a person acquires a security entitlement if a securities intermediary:

(1) Indicates by book entry that a financial asset has been credited to the person's securities account;

(2) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) Becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) of this section has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.



§ 4-8-502. Assertion of adverse claim against entitlement holder

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under section 4-8-501 for value and without notice of the adverse claim.



§ 4-8-503. Property interest of entitlement holder in financial asset held by securities intermediary

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in section 4-8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under sections 4-8-505 through 4-8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section may be enforced against a purchaser of the financial asset or interest therein only if:

(1) Insolvency proceedings have been initiated by or against the securities intermediary;

(2) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) The securities intermediary violated its obligations under section 4-8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) The purchaser is not protected under subsection (e) of this section. The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under section 4-8-504.



§ 4-8-504. Duty of securities intermediary to maintain financial asset

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a) of this section.

(c) A securities intermediary satisfies the duty in subsection (a) of this section if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.



§ 4-8-505. Duty of securities intermediary with respect to payments and distributions

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.



§ 4-8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



§ 4-8-507. Duty of securities intermediary to comply with entitlement order

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.



§ 4-8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



§ 4-8-509. Specification of duties of securities intermediary by other statute or regulation - manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

(a) If the substance of a duty imposed upon a securities intermediary by sections 4-8-504 through 4-8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by sections 4-8-504 through 4-8-508 is subject to:

(1) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) Rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 4-8-504 through 4-8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.



§ 4-8-510. Rights of purchaser of security entitlement from entitlement holder

(a) In a case not covered by the priority rules in article 9 of this title or the rules stated in subsection (c) of this section, an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under section 4-8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in article 9 of this title, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d) of this section, purchasers who have control rank according to priority in time of:

(1) The purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under section 4-8-106 (d)(1);

(2) The securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under section 4-8-106 (d)(2); or

(3) If the purchaser obtained control through another person under section 4-8-106 (d)(3), the time on which priority would be based under this subsection (c) if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.



§ 4-8-511. Priority among security interests and entitlement holders

(a) Except as otherwise provided in subsections (b) and (c) of this section, if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.






Part 6 - Transition Provisions for Revised Article 8

§ 4-8-601. Effective date

This article takes effect on July 1, 1996.



§ 4-8-602. Repeals

(Reserved)



§ 4-8-603. Savings clause

(a) This article does not affect an action or proceeding commenced before this article takes effect.

(b) If a security interest in a security is perfected at the date this article takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this article, no further action is required to continue perfection. If a security interest in a security is perfected at the date this article takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this article, the security interest remains perfected for a period of four months after the effective date and continues perfected thereafter if appropriate action to perfect under this article is taken within that period. If a security interest is perfected at the date this article takes effect and the security interest can be perfected by filing under this article, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.









Article 9 - Secured Transactions

Part 1 - General Provisions

§ 4-9-101. Short title

This article may be cited as the "Uniform Commercial Code - Secured Transactions".



§ 4-9-102. Definitions and index of definitions

(a) In this article:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting", except as used in "accounting for", means a record:

(A) Authenticated by a secured party;

(B) Indicating the aggregate unpaid secured obligations as of a date not more than thirty-five days earlier or thirty-five days later than the date of the record; and

(C) Identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest in farm products:

(A) Which secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor's farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation;

(B) Which is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) Leased real property to a debtor in connection with the debtor's farming operation; and

(C) Whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(A) Oil, gas, minerals, or other substances of value that may be extracted from the earth that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals or such other substances before extraction; and

(ii) Attaches to the minerals or such other substances as extracted; or

(B) Accounts arising out of the sale at the wellhead or minehead of oil, gas, minerals, or other substances of value that may be extracted from the earth in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(A) To sign; or

(B) With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(8.5) "Business day" means any day other than Saturday, Sunday, or a state of Colorado or federal legal holiday.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph (11), "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) Proceeds to which a security interest attaches;

(B) Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) Goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) The claimant is an organization; or

(B) The claimant is an individual and the claim:

(i) Arose in the course of the claimant's business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) Is registered as a futures commission merchant under federal commodities law; or

(B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) To send a written or other tangible record;

(B) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) With respect to each delivery, the aggregate value of the goods is one thousand dollars or more at the time of delivery;

(C) The goods are not consumer goods immediately before delivery; and

(D) The transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(22.5) "Consumer deposit account" means a deposit account held in the name of one or more natural persons and used by him, her, or them primarily for personal, family, or household purposes.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) An individual incurs an obligation primarily for personal, family, or household purposes; and

(B) A security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) A consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in section 4-7-201 (b).

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) Crops grown, growing, or to be grown, including:

(i) Crops produced on trees, vines, and bushes; and

(ii) Aquatic goods produced in aquacultural operations;

(B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) Supplies used or produced in a farming operation; or

(D) Products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to section 4-9-519 (a).

(37) "Filing office" means an office designated in section 4-9-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to section 4-9-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying section 4-9-502 (a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance that is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A) Are leased by a person as lessor;

(B) Are held by a person for sale or lease or to be furnished under a contract of service;

(C) Are furnished by a person under a contract of service; or

(D) Consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A) A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) An assignee for benefit of creditors from the time of assignment;

(C) A trustee in bankruptcy from the date of the filing of the petition; or

(D) A receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or, when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph (53) except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States secretary of housing and urban development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction" means a secured transaction:

(A) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under section 4-9-203 (d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor", except as used in section 4-9-310 (c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under section 4-9-203 (d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to", with respect to an individual, means:

(A) The spouse of the individual;

(B) A brother, brother-in-law, sister, or sister-in-law of the individual;

(C) An ancestor or lineal descendant of the individual or the individual's spouse; or

(D) Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to", with respect to an organization, means:

(A) A person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) An officer or director of, or a person performing similar functions with respect to, the organization;

(C) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A) of this paragraph (63);

(D) The spouse of an individual described in subparagraph (A), (B), or (C) of this paragraph (63); or

(E) An individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) of this paragraph (63) and shares the same home with the individual.

(64) "Proceeds", except as used in section 4-9-609 (b), means the following property:

(A) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) Whatever is collected on, or distributed on account of, collateral;

(C) Rights arising out of collateral;

(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to sections 4-9-620, 4-9-621, and 4-9-622.

(67) Reserved.

(68) "Public organic record" means a record that is available to the public for inspection and is:

(A) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States that amends or restates the initial record;

(B) An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state that amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) A record consisting of legislation enacted by the legislature of a state or the congress of the United States that forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States that amends or restates the name of the organization.

(69) Repealed.

(70) Reserved.

(71) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(72) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(73) "Registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

(74) "Secondary obligor" means an obligor to the extent that:

(A) The obligor's obligation is secondary; or

(B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(75) "Secured party" means:

(A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) A person that holds an agricultural lien;

(C) A consignor;

(D) A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) A person that holds a security interest arising under section 4-2-401, 4-2-505, 4-2-711 (3), 4-2.5-508 (5), 4-4-210, or 4-5-117.5.

(76) "Security agreement" means an agreement that creates or provides for a security interest.

(77) "Send", in connection with a record or notification, means:

(A) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A) of this paragraph (77).

(78) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(79) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(80) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(81) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(82) "Termination statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(83) "Transmitting utility" means a person primarily engaged in the business of:

(A) Operating a railroad, subway, street railway, or trolley bus;

(B) Transmitting communications electrically, electromagnetically, or by light;

(C) Transmitting goods by pipeline or sewer; or

(D) Transmitting or producing and transmitting electricity, steam, gas, or water.

(b) "Control" as provided in section 4-7-106 and the following definitions in other articles apply to this article:

"Applicant"Section 4-5-102.

"Beneficiary"Section 4-5-102.

"Broker"Section 4-8-102.

"Certificated security"Section 4-8-102.

"Check"Section 4-3-104.

"Clearing corporation"Section 4-8-102.

"Contract for sale"Section 4-2-106.

"Customer"Section 4-4-104.

"Entitlement holder"Section 4-8-102.

"Financial asset"Section 4-8-102.

"Holder in due course"Section 4-3-302.

"Issuer" (with respect to a letter of credit or

letter-of-credit right)Section 4-5-102.

"Issuer" (with respect to a security)Section 4-8-201.

"Issuer" (with respect to documents of title)Section 4-7-102.

"Lease"Section 4-2.5-103.

"Lease agreement"Section 4-2.5-103.

"Lease contract"Section 4-2.5-103.

"Leasehold interest"Section 4-2.5-103.

"Lessee"Section 4-2.5-103.

"Lessee in ordinary course of business"Section 4-2.5-103.

"Lessor"Section 4-2.5-103.

"Lessor's residual interest"Section 4-2.5-103.

"Letter of credit"Section 4-5-102.

"Merchant"Section 4-2-104.

"Negotiable instrument"Section 4-3-104.

"Nominated person"Section 4-5-102.

"Note"Section 4-3-104.

"Proceeds of a letter of credit"Section 4-5-114.

"Prove"Section 4-3-103.

"Sale"Section 4-2-106.

"Securities account"Section 4-8-501.

"Securities intermediary"Section 4-8-102.

"Security"Section 4-8-102.

"Security certificate"Section 4-8-102.

"Security entitlement"Section 4-8-102.

"Uncertificated security"Section 4-8-102.

(c) Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 4-9-103. Purchase-money security interest - application of payments - burden of establishing - definitions

(a) In this section:

(1) "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) A security interest in goods is a purchase-money security interest:

(1) To the extent that the goods are purchase-money collateral with respect to that security interest;

(2) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) In accordance with any reasonable method of application to which the parties agree;

(2) In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) To obligations that are not secured; and

(B) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) The purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) The limitation of the rules in subsections (e), (f), and (g) of this section to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.



§ 4-9-104. Control of deposit account

(a) A secured party has control of a deposit account if:

(1) The secured party is the bank with which the deposit account is maintained;

(2) The debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) The secured party becomes the bank's customer with respect to the deposit account.

(b) A secured party that has satisfied subsection (a) of this section has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.



§ 4-9-105. Control of electronic chattel paper

(a) A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) A system satisfies subsection (a) of this section if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists that is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6) of this subsection (b), unalterable;

(2) The authoritative copy identifies the secured party as the assignee of the record or records;

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.



§ 4-9-106. Control of investment property

(a) A person has control of a certificated security, uncertificated security, or security entitlement as provided in section 4-8-106.

(b) A secured party has control of a commodity contract if:

(1) The secured party is the commodity intermediary with which the commodity contract is carried; or

(2) The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.



§ 4-9-107. Control of letter-of-credit right

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under section 4-5-114 (c) or otherwise applicable law or practice.



§ 4-9-108. Sufficiency of description

(a) Except as otherwise provided in subsections (c), (d), (e), and (f) of this section, a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Except as otherwise provided in subsection (d) of this section, a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) Specific listing;

(2) Category, including a category determined by use of a numerical or other code included in forms and formats adopted from time to time by the secretary of state;

(3) Except as otherwise provided in subsection (e) of this section, a type of collateral defined in this title;

(4) Quantity;

(5) Computational or allocational formula or procedure; or

(6) Except as otherwise provided in subsection (c) of this section, any other method, if the identity of the collateral is objectively determinable.

(c) A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Except as otherwise provided in subsection (e) of this section, a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) The collateral by those terms or as investment property; or

(2) The underlying financial asset or commodity contract.

(e) A description only by type of collateral defined in this title is an insufficient description of:

(1) A commercial tort claim;

(2) In a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account; or

(3) A deposit account.

(f) Any description in the security agreement of personal property that includes consumer goods is sufficient as to the consumer goods only if it specifically identifies and itemizes such consumer goods.



§ 4-9-109. Scope

(a) Except as otherwise provided in subsections (c), (d), and (e) of this section, this article applies to:

(1) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) An agricultural lien;

(3) A sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) A consignment;

(5) A security interest arising under section 4-2-401, 4-2-505, 4-2-711 (3), or 4-2.5-508 (5), as provided in section 4-9-110; and

(6) A security interest arising under section 4-4-210 or 4-5-117.5.

(b) The application of this article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this article does not apply.

(c) This article does not apply to the extent that:

(1) A statute, regulation, or treaty of the United States preempts this article;

(2) A statute of this state governs or a constitutional provision provides authority for the creation, perfection, priority, or enforcement of tax liens;

(3) A statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under section 4-5-114.

(d) This article does not apply to:

(1) A landlord's lien, other than an agricultural lien;

(2) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but section 4-9-333 applies with respect to priority of the lien;

(3) An assignment of a claim for wages, salary, or other compensation of an employee;

(4) A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) An assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but sections 4-9-315 and 4-9-322 apply with respect to proceeds and priorities in proceeds;

(9) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) A right of recoupment or set-off, but:

(A) Section 4-9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 4-9-404 applies with respect to defenses or claims of an account debtor;

(11) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) Liens on real property in sections 4-9-203 and 4-9-308;

(B) Fixtures in section 4-9-334;

(C) Fixture filings in sections 4-9-501, 4-9-502, 4-9-512, 4-9-516, and 4-9-519; and

(D) Security agreements covering personal and real property in section 4-9-604;

(12) An assignment of a claim arising in tort, other than a commercial tort claim, but sections 4-9-315 and 4-9-322 apply with respect to proceeds and priorities in proceeds;

(13) An assignment of a consumer deposit account in any transaction, but sections 4-9-315 and 4-9-322 apply with respect to proceeds and priorities in proceeds;

(13.5) An assignment of a deposit account in transactions where the principal or the maximum line of credit on a revolving loan account do not exceed one hundred thousand dollars, but sections 4-9-315 and 4-9-322 apply with respect to proceeds and priorities in proceeds. A "revolving loan account" means an arrangement between a creditor and a debtor whereby the lender may permit the debtor, from time to time, to purchase or lease on credit or to obtain loans from the creditor.

(14) An assignment of an individual retirement account as defined in 26 U.S.C. sec. 408; or

(15) An assignment of any plan as defined in 26 U.S.C. sec. 401.

(e) The creation, perfection, priority, and enforcement of a security interest, lien, or pledge created by this state or a governmental unit of this state shall be governed by section 11-57-208 (2), C.R.S., and this article shall not apply to such a security interest, lien, or pledge regardless of whether, pursuant to section 11-57-204 (1), C.R.S., the state or such governmental unit elected to apply part 2 of article 57 of title 11, C.R.S., to such a security interest, lien, or pledge.



§ 4-9-110. Security interests arising under article 2 or 2.5

A security interest arising under section 4-2-401, 4-2-505, 4-2-711 (3), or 4-2.5-508 (5) is subject to this article. However, until the debtor obtains possession of the goods:

(1) The security interest is enforceable, even if section 4-9-203 (b)(3) has not been satisfied;

(2) Filing is not required to perfect the security interest;

(3) The rights of the secured party after default by the debtor are governed by article 2 or 2.5 of this title; and

(4) The security interest has priority over a conflicting security interest created by the debtor.






Part 2 - Effectiveness of Security Agreement; Attachment of Security Interest; Rights of Parties to Security Agreement

§ 4-9-201. General effectiveness of security agreement

(a) Except as otherwise provided by this title, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) A transaction subject to this article 9 is subject to any applicable rule of law that establishes a different rule for consumers and any other statute or rule of this state that regulates the rates, charges, agreements, and practices for loans, credit sales, or other extensions of credit and any consumer protection statute or rule of this state, including, but not limited to, the "Uniform Consumer Credit Code", articles 1 to 9 of title 5; the "Colorado Consumer Protection Act", article 1 of title 6; "assignment of wages", article 9 of title 8; "property and earnings exempt", article 54 of title 13; and the "Colorado Fair Debt Collection Practices Act", article 16 of title 5.

(c) In case of conflict between this article and a rule of law, statute, or regulation described in subsection (b) of this section, the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) of this section has only the effect the statute or regulation specifies.

(d) This article does not:

(1) Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b) of this section; or

(2) Extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.



§ 4-9-202. Title to collateral immaterial

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.



§ 4-9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites

(a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Except as otherwise provided in subsections (c) to (i) of this section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) Value has been given;

(2) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) One of the following conditions is met:

(A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) The collateral is not a certificated security and is in the possession of the secured party under section 4-9-313 pursuant to the debtor's security agreement;

(C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under section 4-8-301 pursuant to the debtor's security agreement; or

(D) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under section 4-7-106, 4-9-104, 4-9-105, 4-9-106, or 4-9-107 pursuant to the debtor's security agreement.

(c) Subsection (b) of this section is subject to section 4-4-210 on the security interest of a collecting bank, section 4-5-117.5 on the security interest of a letter-of-credit issuer or nominated person, section 4-9-110 on a security interest arising under article 2 or 2.5 of this title, and section 4-9-206 on security interests in investment property.

(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this article or by contract:

(1) The security agreement becomes effective to create a security interest in the person's property; or

(2) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) The agreement satisfies paragraph (3) of subsection (b) of this section with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) Another agreement is not necessary to make a security interest in the property enforceable.

(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by section 4-9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

(j) No security interest in consumer goods owned by a married person and used primarily for personal, family, or household purposes, other than property referred to in section 4-9-311 and other than any purchase money security interest, shall be enforceable unless the security agreement describing the collateral in accordance with section 4-9-108 is authenticated by both husband and wife if they are residing together at the time the security interest is created.



§ 4-9-204. After-acquired property - future advances

(a) Except as otherwise provided in subsection (b) of this section, a security agreement may create or provide for a security interest in after-acquired collateral.

(b) A security interest does not attach under a term constituting an after-acquired property clause to:

(1) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten days after the secured party gives value; or

(2) A commercial tort claim.

(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.



§ 4-9-205. Use or disposition of collateral permissible

(a) A security interest is not invalid or fraudulent against creditors solely because:

(1) The debtor has the right or ability to:

(A) Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) Collect, compromise, enforce, or otherwise deal with collateral;

(C) Accept the return of collateral or make repossessions; or

(D) Use, commingle, or dispose of proceeds; or

(2) The secured party fails to require the debtor to account for proceeds or replace collateral.

(b) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.



§ 4-9-206. Security interest arising in purchase or delivery of financial asset

(a) A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) The security interest described in subsection (a) of this section secures the person's obligation to pay for the financial asset.

(c) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) The security or other financial asset:

(A) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) The agreement calls for delivery against payment.

(d) The security interest described in subsection (c) of this section secures the obligation to make payment for the delivery.



§ 4-9-207. Rights and duties of secured party having possession or control of collateral

(a) Except as otherwise provided in subsection (d) of this section, a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Except as otherwise provided in subsection (d) of this section, if a secured party has possession of collateral:

(1) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) The secured party may use or operate the collateral:

(A) For the purpose of preserving the collateral or its value;

(B) As permitted by an order of a court having competent jurisdiction; or

(C) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Except as otherwise provided in subsection (d) of this section, a secured party having possession of collateral or control of collateral under section 4-7-106, 4-9-104, 4-9-105, 4-9-106, or 4-9-107:

(1) May hold as additional security any proceeds, except money or funds, received from the collateral;

(2) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) May create a security interest in the collateral.

(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) Subsection (a) of this section does not apply unless the secured party is entitled under an agreement:

(A) To charge back uncollected collateral; or

(B) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) Subsections (b) and (c) of this section do not apply.



§ 4-9-208. Additional duties of secured party having control of collateral

(a) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within five business days after receiving an authenticated demand by the debtor:

(1) A secured party having control of a deposit account under section 4-9-104 (a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) A secured party having control of a deposit account under section 4-9-104 (a)(3) shall:

(A) Pay the debtor the balance on deposit in the deposit account; or

(B) At the request of the debtor, transfer the balance on deposit into a deposit account in the debtor's name, providing sufficient information so that the debtor can access the deposit account.

(2.5) The amount due the debtor shall also include all interest earned on the deposit account to the extent not already credited to the deposit account or paid to the debtor from the date the conditions in subsection (a) of this section are satisfied.

(3) A secured party, other than a buyer, having control of electronic chattel paper under section 4-9-105 shall:

(A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) A secured party having control of investment property under section 4-8-106 (d)(2) or 4-9-106 (b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) A secured party having control of a letter-of-credit right under section 4-9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) A secured party having control of an electronic document shall:

(A) Give control of the electronic document to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party.



§ 4-9-209. Duties of secured party if account debtor has been notified of assignment

(a) Except as otherwise provided in subsection (c) of this section, this section applies if:

(1) There is no outstanding secured obligation; and

(2) The secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under section 4-9-406 (a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.



§ 4-9-210. Request for accounting - request regarding list of collateral or statement of account - definitions

(a) In this section:

(1) "Request" means a record of a type described in paragraph (2), (3), or (4) of this subsection (a).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Subject to subsections (c), (d), (e), and (f) of this section, a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen days after receipt:

(1) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen days after receipt.

(d) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and that claimed an interest in the collateral at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the collateral; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and that claimed an interest in the obligations at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the obligations; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) A debtor is entitled without charge to a response to a request under this section during any six-month period for each (i) an accounting, (ii) regarding a list of collateral, and (iii) regarding a statement of account. The secured party may require payment of a charge, not exceeding fifteen dollars, for each additional response. Wherever the term "debtor" is used in this section, it means either the debtor or the person designated by the debtor to receive a response in a notification authenticated by the debtor and received by the secured party or other applicable person at or prior to the time of a request.






Part 3 - Perfection and Priority

§ 4-9-301. Law governing perfection and priority of security interests

Except as otherwise provided in sections 4-9-303 to 4-9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4) of this section, while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) Perfection of a security interest in the goods by filing a fixture filing;

(B) Perfection of a security interest in timber to be cut; and

(C) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.



§ 4-9-302. Law governing perfection and priority of agricultural liens

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.



§ 4-9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title

(a) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.



§ 4-9-304. Law governing perfection and priority of security interests in deposit accounts

(a) The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) The following rules determine a bank's jurisdiction for purposes of this part 3:

(1) If an agreement between the bank and its customer governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part 3, this article, or this title, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) of this subsection (b) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) of this subsection (b) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of paragraphs (1), (2), and (3) of this subsection (b) applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of paragraphs (1), (2), (3), and (4) of this subsection (b) applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.



§ 4-9-305. Law governing perfection and priority of security interests in investment property

(a) Except as otherwise provided in subsection (c) of this section, the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in section 4-8-110 (d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in section 4-8-110 (e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) The following rules determine a commodity intermediary's jurisdiction for purposes of this part 3:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part 3, this article, or this title, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) of this subsection (b) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) of this subsection (b) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of paragraphs (1), (2), and (3) of this subsection (b) applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of paragraphs (1), (2), (3), and (4) of this subsection (b) applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) The local law of the jurisdiction in which the debtor is located governs:

(1) Perfection of a security interest in investment property by filing;

(2) Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.



§ 4-9-306. Law governing perfection and priority of security interests in letter-of-credit rights

(a) Subject to subsection (c) of this section, the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) For purposes of this part 3, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in section 4-5-116.

(c) This section does not apply to a security interest that is perfected only under section 4-9-308 (d).



§ 4-9-307. Location of debtor

(a) In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Subsection (b) of this section applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) of this section does not apply, the debtor is located in the District of Columbia.

(d) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c) of this section.

(e) A registered organization that is organized under the law of a state is located in that state.

(f) Except as otherwise provided in subsection (i) of this section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) In the state that the law of the United States designates, if the law designates a state of location;

(2) In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(3) In the District of Columbia, if neither paragraph (1) nor paragraph (2) of this subsection (f) applies.

(g) A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) of this section notwithstanding:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) The dissolution, winding up, or cancellation of the existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j) A foreign air carrier under the "Federal Aviation Act of 1958", as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) This section applies only for purposes of this part 3.



§ 4-9-308. When security interest or agricultural lien is perfected - continuity of perfection

(a) Except as otherwise provided in this section and section 4-9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in sections 4-9-310 to 4-9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in section 4-9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this article and is later perfected by another method under this article, without an intermediate period when it was unperfected.

(d) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.



§ 4-9-309. Security interest perfected upon attachment

The following security interests are perfected when they attach:

(1) A purchase-money security interest in consumer goods, except as otherwise provided in section 4-9-311 (b) with respect to consumer goods that are subject to a statute or treaty described in section 4-9-311 (a);

(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) A sale of a payment intangible;

(4) A sale of a promissory note;

(5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) A security interest arising under section 4-2-401, 4-2-505, 4-2-711 (3), or 4-2.5-508 (5), until the debtor obtains possession of the collateral;

(7) A security interest of a collecting bank arising under section 4-4-210;

(8) A security interest of an issuer or nominated person arising under section 4-5-117.5;

(9) A security interest arising in the delivery of a financial asset under section 4-9-206 (c);

(10) A security interest in investment property created by a broker or securities intermediary;

(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder;

(13) A security interest created by an assignment of a beneficial interest in a decedent's estate; and

(14) A sale by an individual of an account that is a right to payment of winnings in a lottery or other game of chance.



§ 4-9-310. When filing required to perfect security interest or agricultural lien - security interests and agricultural liens to which filing provisions do not apply

(a) Except as otherwise provided in subsection (b) of this section and section 4-9-312 (b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) The filing of a financing statement is not necessary to perfect a security interest:

(1) That is perfected under section 4-9-308 (d), (e), (f), or (g);

(2) That is perfected under section 4-9-309 when it attaches;

(3) In property subject to a statute, regulation, or treaty described in section 4-9-311 (a);

(4) In goods in possession of a bailee which is perfected under section 4-9-312 (d)(1) or (2);

(5) In certificated securities, documents, goods, or instruments that is perfected without filing, control, or possession under section 4-9-312 (e), (f), or (g);

(6) In collateral in the secured party's possession under section 4-9-313;

(7) In a certificated security which is perfected by delivery of the security certificate to the secured party under section 4-9-313;

(8) In deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights that is perfected by control under section 4-9-314;

(9) In proceeds which is perfected under section 4-9-315; or

(10) That is perfected under section 4-9-316.

(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under this article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.



§ 4-9-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties

(a) Except as otherwise provided in subsection (d) of this section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt section 4-9-310 (a);

(2) A statute of this state covering automobiles or other goods that provides for a security interest to be indicated on a certificate of title as a condition or result of perfection of the security interest; or

(3) A statute of another jurisdiction that provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article. Except as otherwise provided in subsection (d) of this section and sections 4-9-313 and 4-9-316 (d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Except as otherwise provided in subsection (d) of this section and section 4-9-316 (d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) of this section are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this article.

(d) During any period in which collateral subject to a statute specified in paragraph (2) of subsection (a) of this section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.



§ 4-9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money - perfection by permissive filing - temporary perfection without filing or transfer of possession

(a) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Except as otherwise provided in section 4-9-315 (c) and (d) for proceeds:

(1) A security interest in a deposit account may be perfected only by control under section 4-9-314; and

(2) Except as otherwise provided in section 4-9-308 (d), a security interest in a letter-of-credit right may be perfected only by control under section 4-9-314; and

(3) A security interest in money may be perfected only by the secured party's taking possession under section 4-9-313.

(c) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) Issuance of a document in the name of the secured party;

(2) The bailee's receipt of notification of the secured party's interest; or

(3) Filing as to the goods.

(e) A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of twenty days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) Ultimate sale or exchange; or

(2) Loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) A perfected security interest in a certificated security or instrument remains perfected for twenty days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) Ultimate sale or exchange; or

(2) Presentation, collection, enforcement, renewal, or registration of transfer.

(h) After the twenty-day period specified in subsection (e), (f), or (g) of this section expires, perfection depends upon compliance with this article.



§ 4-9-313. When possession by or delivery to secured party perfects security interest without filing

(a) Except as otherwise provided in subsection (b) of this section, a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under section 4-8-301.

(b) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in section 4-9-316 (d).

(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under section 4-8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) If a person acknowledges that it holds possession for the secured party's benefit:

(1) The acknowledgment is effective under subsection (c) of this section or section 4-8-301 (a), even if the acknowledgment violates the rights of a debtor; and

(2) Unless the person otherwise agrees or law other than this article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) To hold possession of the collateral for the secured party's benefit; or

(2) To redeliver the collateral to the secured party.

(i) A secured party does not relinquish possession, even if a delivery under subsection (h) of this section violates the rights of a debtor. A person to which collateral is delivered under subsection (h) of this section does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this article otherwise provides.

(j) References in subsections (g) or (i) of this section regarding violation of the rights of a debtor shall not be construed as limiting the debtor's rights.



§ 4-9-314. Perfection by control

(a) A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under section 4-7-106, 4-9-104, 4-9-105, 4-9-106, or 4-9-107.

(b) A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under section 4-7-106, 4-9-104, 4-9-105, or 4-9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) A security interest in investment property is perfected by control under section 4-9-106 from the time the secured party obtains control and remains perfected by control until:

(1) The secured party does not have control; and

(2) One of the following occurs:

(A) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.



§ 4-9-315. Secured party's rights on disposition of collateral and in proceeds

(a) Except as otherwise provided in this article and in section 4-2-403 (2):

(1) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) A security interest attaches to any identifiable proceeds of collateral.

(b) Proceeds that are commingled with other property are identifiable proceeds:

(1) If the proceeds are goods, to the extent provided by section 4-9-336; and

(2) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this article with respect to commingled property of the type involved.

(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) The following conditions are satisfied:

(A) A filed financing statement covers the original collateral;

(B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) The proceeds are not acquired with cash proceeds;

(2) The proceeds are identifiable cash proceeds; or

(3) The security interest in the proceeds is perfected other than under subsection (c) of this section when the security interest attaches to the proceeds or within twenty days thereafter.

(e) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under paragraph (1) of subsection (d) of this section becomes unperfected at the later of:

(1) When the effectiveness of the filed financing statement lapses under section 4-9-515 or is terminated under section 4-9-513; or

(2) The twenty-first day after the security interest attaches to the proceeds.



§ 4-9-316. Effect of change in governing law

(a) A security interest perfected pursuant to the law of the jurisdiction designated in section 4-9-301 (1) or 4-9-305 (c) remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) If a security interest described in subsection (a) of this section becomes perfected under the law of the other jurisdiction before the earliest time or event described in said subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in subsection (e) of this section, a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) A security interest described in subsection (d) of this section becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under section 4-9-311 (b) or 4-9-313 are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) The expiration of four months after the goods had become so covered.

(f) A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) If a security interest described in subsection (f) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in said subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in section 4-9-301 (1) or 4-9-305 (c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) of this subsection (h) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in section 4-9-301 (1) or 4-9-305 (c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in section 4-9-301 (1) or 4-9-305 (c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under section 4-9-203 (d) if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest that is perfected by the financing statement and that becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in section 4-9-301 (1) or 4-9-305 (c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but that does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.



§ 4-9-317. Interests that take priority over or take free of security interest or agricultural lien

(a) A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under section 4-9-322; and

(2) Except as otherwise provided in subsection (e) of this section, a person that becomes a lien creditor before the security interest or agricultural lien is perfected.

(b) Except as otherwise provided in subsection (e) of this section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Except as otherwise provided in subsection (e) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Except as otherwise provided in sections 4-9-320 and 4-9-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty days after the debtor receives delivery of the collateral, or if a person perfects under article 6 of title 42, C.R.S., a purchase-money security interest in a motor vehicle, other than inventory, before or within thirty days after the debtor receives delivery of the motor vehicle, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.



§ 4-9-318. No interest retained in right to payment that is sold - rights and title of seller of account or chattel paper with respect to creditors and purchasers

(a) A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.



§ 4-9-319. Rights and title of consignee with respect to creditors and purchasers

(a) Except as otherwise provided in subsection (b) of this section, for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part 3, a perfected security interest held by the consignor would have priority over the rights of the creditor.



§ 4-9-320. Buyer of goods

(a) Except as otherwise provided in subsection (e) of this section, a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Except as otherwise provided in subsection (e) of this section, a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) Without knowledge of the security interest;

(2) For value;

(3) Primarily for the buyer's personal, family, or household purposes; and

(4) Before the filing of a financing statement covering the goods.

(c) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b) of this section, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by section 4-9-316 (a) and (b).

(d) A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Subsections (a) and (b) of this section do not affect a security interest in goods in the possession of the secured party under section 4-9-313.



§ 4-9-321. Licensee of general intangible and lessee of goods in ordinary course of business

(a) In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.



§ 4-9-322. Priorities among conflicting security interests in and agricultural liens on same collateral

(a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) For the purposes of paragraph (1) of subsection (a) of this section:

(1) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Except as otherwise provided in subsection (f) of this section, a security interest in collateral which qualifies for priority over a conflicting security interest under section 4-9-327, 4-9-328, 4-9-329, 4-9-330, or 4-9-331 also has priority over a conflicting security interest in:

(1) Any supporting obligation for the collateral; and

(2) Proceeds of the collateral if:

(A) The security interest in proceeds is perfected;

(B) The proceeds are cash proceeds or of the same type as the collateral; and

(C) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) Subject to subsection (e) of this section and except as otherwise provided in subsection (f) of this section, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Subsection (d) of this section applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Subsections (a) to (e) of this section are subject to:

(1) Subsection (g) of this section and the other provisions of this part 3;

(2) Section 4-4-210 with respect to a security interest of a collecting bank;

(3) Section 4-5-117.5 with respect to a security interest of an issuer or nominated person; and

(4) Section 4-9-110 with respect to a security interest arising under article 2 or 2.5 of this title.

(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.



§ 4-9-323. Future advances

(a) Except as otherwise provided in subsection (c) of this section, for purposes of determining the priority of a perfected security interest under section 4-9-322 (a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) Is made while the security interest is perfected only:

(A) Under section 4-9-309 when it attaches; or

(B) Temporarily under section 4-9-312 (e), (f), or (g); and

(2) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under section 4-9-309 or 4-9-312 (e), (f), or (g).

(b) Except as otherwise provided in subsection (c) of this section, a security interest is subordinate to the rights of a person that becomes a lien creditor while the security interest is perfected only to the extent that the security interest secures an advance made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1) Without knowledge of the lien; or

(2) Pursuant to a commitment entered into without knowledge of the lien.

(c) Subsections (a) and (b) of this section do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Except as otherwise provided in subsection (e) of this section, a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the buyer's purchase; or

(2) Forty-five days after the purchase.

(e) Subsection (d) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five-day period.

(f) Except as otherwise provided in subsection (g) of this section, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the lease; or

(2) Forty-five days after the lease contract becomes enforceable.

(g) Subsection (f) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.



§ 4-9-324. Priority of purchase-money security interests

(a) Except as otherwise provided in subsection (g) of this section, a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in section 4-9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter, or, if the collateral is a motor vehicle, as defined in section 42-6-102, C.R.S., within thirty days thereafter.

(b) Subject to subsection (c) of this section and except as otherwise provided in subsection (g) of this section, a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in section 4-9-330, and, except as otherwise provided in section 4-9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Paragraphs (2) to (4) of subsection (b) of this section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under section 4-9-312 (f), before the beginning of the twenty-day period thereunder.

(d) Subject to subsection (e) of this section and except as otherwise provided in subsection (g) of this section, a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in section 4-9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Paragraphs (2) to (4) of subsection (d) of this section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under section 4-9-312 (f), before the beginning of the twenty-day period thereunder.

(f) Except as otherwise provided in subsection (g) of this section, a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in section 4-9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f) of this section:

(1) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) In all other cases, section 4-9-322 (a) applies to the qualifying security interests.



§ 4-9-325. Priority of security interests in transferred collateral

(a) Except as otherwise provided in subsection (b) of this section, a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) The debtor acquired the collateral subject to the security interest created by the other person;

(2) The security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) There is no period thereafter when the security interest is unperfected.

(b) Subsection (a) of this section subordinates a security interest only if the security interest:

(1) Otherwise would have priority solely under section 4-9-322 (a) or 4-9-324; or

(2) Arose solely under section 4-2-711 (3) or 4-2.5-508 (5).



§ 4-9-326. Priority of security interests created by new debtor

(a) Subject to subsection (b) of this section, a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of section 4-9-316 (i)(1) or 4-9-508 is subordinate to a security interest in the same collateral that is perfected other than by such a filed financing statement.

(b) The other provisions of this part 3 determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a) of this section. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.



§ 4-9-327. Priority of security interests in deposit account

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under section 4-9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in paragraphs (3) and (4) of this section, security interests perfected by control under section 4-9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4) of this section, a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under section 4-9-104 (a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.



§ 4-9-328. Priority of security interests in investment property

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under section 4-9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4) of this section, conflicting security interests held by secured parties each of which has control under section 4-9-106 rank according to priority in time of:

(A) If the collateral is a security, obtaining control;

(B) If the collateral is a security entitlement carried in a securities account and:

(i) If the secured party obtained control under section 4-8-106 (d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) If the secured party obtained control under section 4-8-106 (d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) If the secured party obtained control through another person under section 4-8-106 (d)(3), the time on which priority would be based under this paragraph (2) if the other person were the secured party; or

(C) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in section 4-9-106 (b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under section 4-9-313 (a) and not by control under section 4-9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under section 4-9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by sections 4-9-322 and 4-9-323.



§ 4-9-329. Priority of security interests in letter-of-credit right

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under section 4-9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under section 4-9-314 rank according to priority in time of obtaining control.



§ 4-9-330. Priority of purchaser of chattel paper or instrument

(a) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 4-9-105; and

(2) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 4-9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Except as otherwise provided in section 4-9-327, a purchaser having priority in chattel paper under subsection (a) or (b) of this section also has priority in proceeds of the chattel paper to the extent that:

(1) Section 4-9-322 provides for priority in the proceeds; or

(2) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Except as otherwise provided in section 4-9-331 (a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) For purposes of subsections (a) and (b) of this section, the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) For purposes of subsections (b) and (d) of this section, if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.



§ 4-9-331. Priority of rights of purchasers of instruments, documents, and securities under other articles - priority of interests in financial assets and security entitlements under article 8

(a) This article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in articles 3, 7, and 8 of this title.

(b) This article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under article 8 of this title.

(c) Filing under this article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b) of this section.



§ 4-9-332. Transfer of money - transfer of funds from deposit account

(a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.



§ 4-9-333. Priority of certain liens arising by operation of law

(a) In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) Which is created by statute or rule of law in favor of the person; and

(3) Whose effectiveness depends on the person's possession of the goods.

(b) A possessory lien on goods has priority over a security interest in the goods if the lien is created by a statute that expressly so provides.



§ 4-9-334. Priority of security interests in fixtures and crops

(a) A security interest under this article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

(b) This article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) In cases not governed by subsections (d) to (h) of this section, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Except as otherwise provided in subsection (h) of this section, a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) The security interest is a purchase-money security interest;

(2) The interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) The security interest is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter.

(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) Before the goods become fixtures, the security interest is perfected by any method permitted by this article and the fixtures are readily removable:

(A) Factory or office machines;

(B) Equipment that is not primarily used or leased for use in the operation of the real property; or

(C) Replacements of domestic appliances that are consumer goods;

(3) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article; or

(4) The security interest is:

(A) Created in a manufactured home in a manufactured-home transaction; and

(B) Perfected pursuant to a statute described in section 4-9-311 (a)(2).

(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) The debtor has a right to remove the goods as against the encumbrancer or owner.

(g) The priority of the security interest under paragraph (2) of subsection (f) of this section continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f) of this section, a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.



§ 4-9-335. Accessions

(a) A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Except as otherwise provided in subsection (d) of this section, the other provisions of this part 3 determine the priority of a security interest in an accession.

(d) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under section 4-9-311 (b).

(e) After default, subject to part 6 of this article, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) A secured party that removes an accession from other goods under subsection (e) of this section shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



§ 4-9-336. Commingled goods

(a) In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) of this section is perfected.

(e) Except as otherwise provided in subsection (f) of this section, the other provisions of this part 3 determine the priority of a security interest that attaches to the product or mass under subsection (c) of this section.

(f) If more than one security interest attaches to the product or mass under subsection (c) of this section, the following rules determine priority:

(1) A security interest that is perfected under subsection (d) of this section has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d) of this section, the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.



§ 4-9-337. Priority of security interests in goods covered by certificate of title

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under section 4-9-311 (b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.



§ 4-9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in section 4-9-516 (b)(5) which is incorrect at the time the financing statement is filed:

(1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.



§ 4-9-339. Priority subject to subordination

This article does not preclude subordination by agreement by a person entitled to priority.



§ 4-9-340. Effectiveness of right of recoupment or set-off against deposit account

(a) Except as otherwise provided in subsection (c) of this section, a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Except as otherwise provided in subsection (c) of this section, the application of this article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under section 4-9-104 (a)(3), if the set-off is based on a claim against the debtor.



§ 4-9-341. Bank's rights and duties with respect to deposit account

Except as otherwise provided in section 4-9-340 (c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) The creation, attachment, or perfection of a security interest in the deposit account;

(2) The bank's knowledge of the security interest; or

(3) The bank's receipt of instructions from the secured party.



§ 4-9-342. Bank's right to refuse to enter into or disclose existence of control agreement

This article does not require a bank to enter into an agreement of the kind described in section 4-9-104 (a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.






Part 4 - Rights of Third Parties

§ 4-9-401. Alienability of debtor's rights

(a) Except as otherwise provided in subsection (b) of this section and sections 4-9-406, 4-9-407, 4-9-408, and 4-9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this article.

(b) An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

(c) This section shall not be construed as being inconsistent with criminal sanctions now or hereafter applicable to transactions involving collateral or as justifying any transfer that would otherwise be a violation of law.



§ 4-9-402. Secured party not obligated on contract of debtor or in tort

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.



§ 4-9-403. Agreement not to assert defenses against assignee

(a) In this section, "value" has the meaning provided in section 4-3-303 (a).

(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) For value;

(2) In good faith;

(3) Without notice of a claim of a property or possessory right to the property assigned; and

(4) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under section 4-3-305 (a).

(c) Subsection (b) of this section does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under section 4-3-305 (b).

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) The record has the same effect as if the record included such a statement; and

(2) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Except as otherwise provided in subsection (d) of this section, this section does not displace law other than this article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.



§ 4-9-404. Rights acquired by assignee; claims and defenses against assignee

(a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) to (e) of this section, the rights of an assignee are subject to:

(1) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Subject to subsection (c) of this section and except as otherwise provided in subsection (d) of this section, the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) of this section only to reduce the amount the account debtor owes.

(c) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) This section does not apply to an assignment of a health-care-insurance receivable.



§ 4-9-405. Modification of assigned contract

(a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection (a) is subject to subsections (b) to (d) of this section.

(b) Subsection (a) of this section applies to the extent that:

(1) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under section 4-9-406 (a).

(c) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) This section does not apply to an assignment of a health-care-insurance receivable.



§ 4-9-406. Discharge of account debtor - notification of assignment - identification and proof of assignment - restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective

(a) Subject to subsections (b) to (i) of this section, an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) Subject to subsection (h) of this section, notification is ineffective under subsection (a) of this section:

(1) If it does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) A portion has been assigned to another assignee; or

(C) The account debtor knows that the assignment to that assignee is limited.

(c) Subject to subsection (h) of this section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a) of this section.

(d) Except as otherwise provided in subsections (e), (k), and (l) of this section and sections 4-2.5-303, 4-9-407, 8-80-103, 8-42-124, 13-64-210, and 24-4.1-114, C.R.S., and subject to subsection (h) of this section, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Subsection (d) of this section does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under section 4-9-610 or an acceptance of collateral under section 4-9-620.

(f) Except as otherwise provided in sections 4-2.5-303, 4-9-407, 8-80-103, 8-42-124, 13-64-210, and 24-4.1-114, C.R.S., and subject to subsections (h) and (i) of this section, a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subject to subsection (h) of this section, an account debtor may not waive or vary its option under paragraph (3) of subsection (b) of this section.

(h) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) This section does not apply to an assignment of a health-care-insurance receivable.

(j) Reserved.

(k) Subsection (d) of this section does not apply to the assignment or the transfer of, or the creation of a security interest in:

(1) A claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. sec. 104 (a)(1) or (2), as amended; or

(2) A claim or right to receive benefits under a special needs trust as described in 42 U.S.C. sec. 1396p (d)(4), as amended.

(l) As specified in section 7-90-104, C.R.S., subsections (d) to (f) of this section do not apply to the assignment or the transfer of, or the creation of a security interest in, an owner's interest as defined in section 7-90-102 (44), C.R.S.



§ 4-9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest

(a) Except as otherwise provided in subsection (b) of this section, a term in a lease agreement is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Except as otherwise provided in section 4-2.5-303 (7), a term described in paragraph (2) of subsection (a) of this section is effective to the extent that there is:

(1) A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) A delegation of a material performance of either party to the lease contract in violation of the term.

(c) The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of section 4-2.5-303 (4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.



§ 4-9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective

(a) Except as otherwise provided in subsection (b) of this section, a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Subsection (a) of this section applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under section 4-9-610 or an acceptance of collateral under section 4-9-620.

(c) Except as provided in sections 8-80-103 and 8-42-124, C.R.S., a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) of this section would be effective under law other than this article but is ineffective under subsection (a) or (c) of this section, the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Reserved.

(f) Subsections (a) and (c) of this section do not apply to the assignment or the transfer of, or the creation of a security interest in:

(1) A claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. sec. 104 (a)(1) or (2), as amended; or

(2) A claim or right to receive benefits under a special needs trust as described in 42 U.S.C. sec. 1396p (d)(4), as amended.

(g) As specified in section 7-90-104, C.R.S., this section does not apply to the assignment or the transfer of, or the creation of a security interest in, an owner's interest as defined in section 7-90-102 (44), C.R.S.



§ 4-9-409. Restrictions on assignment of letter-of-credit rights ineffective

(a) A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) Would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) Provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) To the extent that a term in a letter of credit is ineffective under subsection (a) of this section but would be effective under law other than this article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) Imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) Does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.






Part 5 - Filing

§ 4-9-501. Filing office

(a) Except as otherwise provided in subsection (b) of this section, if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) The collateral is as-extracted collateral or timber to be cut; or

(B) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) The office of the secretary of state, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the secretary of state. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

(c) The office in which to file an effective financing statement pursuant to article 9.5 of this title is the office of the secretary of state.



§ 4-9-502. Contents of financing statement - record of mortgage as financing statement - time of filing financing statement

(a) Subject to subsection (b) of this section, a financing statement is sufficient only if it:

(1) Provides the name of the debtor;

(2) Provides the name of the secured party or a representative of the secured party; and

(3) Indicates the collateral covered by the financing statement.

(b) Except as otherwise provided in section 4-9-501 (b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) of this section and also:

(1) Indicate that it covers this type of collateral;

(2) Indicate that it is to be filed for record in the real property records;

(3) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) The record satisfies the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records; and

(4) The record is duly recorded.

(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.



§ 4-9-503. Name of debtor and secured party

(a) A financing statement sufficiently provides the name of the debtor:

(1) Except as otherwise provided in paragraph (3) of this subsection (a), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization that purports to state, amend, or restate the registered organization's name;

(2) Subject to subsection (f) of this section, if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) Provides, as the name of the debtor:

(i) If the organic record of the trust specifies a name for the trust, the name specified; or

(ii) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) In a separate part of the financing statement:

(i) If the name is provided in accordance with sub-subparagraph (i) of subparagraph (A) of this paragraph (3), indicates that the collateral is held in a trust; or

(ii) If the name is provided in accordance with sub-subparagraph (ii) of subparagraph (A) of this paragraph (3), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) If the debtor is an individual, only if the financing statement:

(A) Provides the individual name of the debtor;

(B) Provides the surname and first personal name of the debtor; or

(C) Subject to subsection (g) of this section, provides the name of the individual that is indicated on a driver's license that this state has issued to the individual and that has not expired or an identification card issued pursuant to part 3 of article 2 of title 42, C.R.S., that has not expired; and

(5) In other cases:

(A) If the debtor has a name, only if the financing statement provides the individual or organizational name of the debtor; and

(B) If the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) A financing statement that provides the name of the debtor in accordance with subsection (a) of this section is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under subparagraph (B) of paragraph (5) of subsection (a) of this section, names of partners, members, associates, or other persons comprising the debtor.

(c) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under paragraph (2) of subsection (a) of this section.

(g) If this state has issued to an individual more than one driver's license of a kind described in subparagraph (C) of paragraph (4) of subsection (a) of this section, the one that was issued most recently is the one to which subparagraph (C) of paragraph (4) of subsection (a) of this section refers.

(h) In this section, the "name of the settlor or testator" means:

(1) If the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization that purports to state, amend, or restate the settlor's name; or

(2) In other cases, the name of the settlor or testator indicated in the trust's organic record.



§ 4-9-504. Indication of collateral

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) A description of the collateral pursuant to section 4-9-108; or

(2) An indication that the financing statement covers all assets or all personal property.



§ 4-9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions

(a) A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in section 4-9-311 (a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b) This part 5 applies to the filing of a financing statement under subsection (a) of this section and, as appropriate, to compliance that is equivalent to filing a financing statement under section 4-9-311 (b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.



§ 4-9-506. Effect of errors or omissions

(a) A financing statement substantially satisfying the requirements of this part 5 is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Except as otherwise provided in subsection (c) of this section, a financing statement that fails sufficiently to provide the name of the debtor in accordance with section 4-9-503 (a) is seriously misleading.

(c) If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with section 4-9-503 (a), the name provided does not make the financing statement seriously misleading.

(d) For purposes of section 4-9-508 (b), the "debtor's correct name" in subsection (c) of this section means the correct name of the new debtor.



§ 4-9-507. Effect of certain events on effectiveness of financing statement

(a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Except as otherwise provided in subsection (c) of this section and section 4-9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under section 4-9-506.

(c) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under section 4-9-503 (a) so that the financing statement becomes seriously misleading under section 4-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement that renders the financing statement not seriously misleading is filed within four months after the filed financing statement becomes seriously misleading.



§ 4-9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement

(a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) of this section to be seriously misleading under section 4-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under section 4-9-203 (d); and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under section 4-9-203 (d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under section 4-9-507 (a).



§ 4-9-509. Persons entitled to file a record

(a) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) The debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c) of this section; or

(2) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) The collateral described in the security agreement; and

(2) Property that becomes collateral under section 4-9-315 (a)(2), whether or not the security agreement expressly covers proceeds.

(c) By acquiring collateral in which a security interest or agricultural lien continues under section 4-9-315 (a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under section 4-9-315 (a)(2).

(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) The secured party of record authorizes the filing; or

(2) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by section 4-9-513 (a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d) of this section.



§ 4-9-510. Effectiveness of filed record

(a) A filed record is effective only to the extent that it was filed by a person that may file it under section 4-9-509.

(b) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Subject to section 4-9-528 and subsection (d) of this section, a continuation statement that is not filed within the six-month period prescribed by section 4-9-515 (d) is ineffective.

(d) Any continuation statement filed on or after July 1, 1996, and before January 1, 1998, including one that was perfected by filing with both the offices of the secretary of state and a county clerk and recorder, continues the perfection in all of the collateral listed on the filing. With respect to continuation statements filed on or after July 1, 1996, and before January 1, 1998, the filing of a single continuation statement shall maintain the effectiveness of financing statements that name identical collateral but have been filed in multiple locations.

(e) No continuation statement filed on or after July 1, 1995, shall be ineffective solely because it failed to include a statement that the original financing statement is still effective.



§ 4-9-511. Secured party of record

(a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under section 4-9-514 (a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under section 4-9-514 (b), the assignee named in the amendment is a secured party of record.

(c) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.



§ 4-9-512. Amendment of financing statement

(a) Subject to section 4-9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e) of this section, otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) Identifies, by file number, the initial financing statement to which the amendment relates; and

(2) Provides the date that the initial financing statement was filed or recorded.

(b) Except as otherwise provided in section 4-9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) An amendment is ineffective to the extent it:

(1) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.



§ 4-9-513. Termination statement

(a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) The debtor did not authorize the filing of the initial financing statement.

(b) To comply with subsection (a) of this section, a secured party shall cause the secured party of record to file the termination statement:

(1) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) If earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(c) In cases not governed by subsection (a) of this section, within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) The debtor did not authorize the filing of the initial financing statement.

(d) Except as otherwise provided in section 4-9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in section 4-9-510, for purposes of sections 4-9-519 (g), 4-9-522 (a), and 4-9-523 (c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.



§ 4-9-514. Assignment of powers of secured party of record

(a) Except as otherwise provided in subsection (c) of this section, an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Except as otherwise provided in subsection (c) of this section, a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement that:

(1) Identifies, by its file number, the initial financing statement to which it relates;

(1.5) Provides the date that the initial financing statement was filed or recorded;

(2) Provides the name of the assignor; and

(3) Provides the name and mailing address of the assignee.

(c) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under section 4-9-502 (c) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than this title.

(d) An assignment that was filed in accordance with this section prior to August 5, 2009, and that is on file in the filing office as of August 5, 2009, whether or not it provides the date that the initial financing statement was filed or recorded, shall be deemed to have been filed pursuant to and in accordance with this section as amended and shall have the same effect as if filed pursuant to this section as amended.



§ 4-9-515. Duration and effectiveness of financing statement - effect of lapsed financing statement

(a) Except as otherwise provided in subsections (b), (e), (f), and (g) of this section and section 4-9-528, a filed financing statement is effective for a period of five years after the date of filing.

(b) Except as otherwise provided in subsections (e), (f), and (g) of this section, an initial financing statement filed in connection with a manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a manufactured-home transaction.

(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d) of this section. Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) of this section, the thirty-year period specified in subsection (b) of this section, or the five-year period specified in section 4-9-528 (a)(1), whichever is applicable.

(e) Except as otherwise provided in section 4-9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c) of this section, unless, before the lapse, another continuation statement is filed pursuant to subsection (d) of this section. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under section 4-9-502 (c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.



§ 4-9-516. What constitutes filing - effectiveness of filing

(a) Except as otherwise provided in subsection (b) of this section, communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) An amount equal to or greater than the applicable filing fee is not tendered;

(3) The filing office is unable to index the record because:

(A) In the case of an initial financing statement, the record does not provide a name for the debtor;

(B) In the case of an amendment or information statement, the record:

(i) Does not identify the initial financing statement as required by section 4-9-512 or 4-9-518, as applicable; or

(ii) Identifies an initial financing statement whose effectiveness has lapsed under section 4-9-515;

(C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual that was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) In the case of a record filed or recorded in the filing office described in section 4-9-501 (a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor that was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) Provide a mailing address for the debtor; or

(B) Indicate whether the debtor is an individual or an organization.

(C) Repealed.

(6) In the case of an assignment reflected in an initial financing statement under section 4-9-514 (a) or an amendment filed under section 4-9-514 (b), the record does not provide a name and mailing address for the assignee; or

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by section 4-9-515 (d).

(c) For purposes of subsection (b) of this section:

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by section 4-9-512, 4-9-514, or 4-9-518, is an initial financing statement.

(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b) of this section, is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.



§ 4-9-517. Effect of indexing errors

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.



§ 4-9-518. Claim concerning inaccurate or wrongfully filed record

(a) (1) Any person named as a debtor may file in the filing office an information statement with respect to a record indexed there under the debtor's name if the person believes that the record is inaccurate or was wrongfully filed.

(2) and (3) Repealed.

(b) An information statement under subsection (a) of this section must:

(1) Identify the record to which it relates by:

(A) The file number assigned to the initial financing statement to which the record relates; and

(B) If the information statement relates to a record filed or recorded in a filing office described in section 4-9-501 (a)(1), the date that the initial financing statement was filed or recorded;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under section 4-9-509 (d).

(d) An information statement under subsection (c) of this section must:

(1) Identify the record to which it relates by:

(A) The file number assigned to the initial financing statement to which the record relates; and

(B) If the information statement relates to a record filed or recorded in a filing office described in section 4-9-501 (a)(1), the date that the initial financing statement was filed or recorded;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the person that filed the record was not entitled to do so under section 4-9-509 (d).

(e) The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

(f) Repealed.



§ 4-9-519. Numbering, maintaining, and indexing records - communicating information provided in records

(a) For each record filed in a filing office, the filing office shall:

(1) Assign a unique number to the filed record;

(2) Create a record that bears the number assigned to the filed record and the date and time of filing;

(3) Maintain the filed record for public inspection; and

(4) Index the filed record in accordance with subsections (c), (d), and (e) of this section.

(b) Repealed.

(c) Except as otherwise provided in subsections (d) and (e) of this section, the filing office shall:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) To the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under section 4-9-514 (a) or an amendment filed under section 4-9-514 (b):

(1) Under the name of the assignor as grantor; and

(2) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) The filing office shall maintain a capability:

(1) To retrieve a record by the name of the debtor and:

(A) If the filing office is described in section 4-9-501 (a)(1), by the file number assigned to the initial financing statement to which the record relates and the date that the record was filed or recorded; or

(B) If the filing office is described in section 4-9-501 (a)(2), by the file number assigned to the initial financing statement to which the record relates; and

(2) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under section 4-9-515 with respect to all secured parties of record.

(h) The filing office shall perform the acts required by subsections (a) to (e) of this section at the time and in the manner prescribed by filing-office rule, but not later than five business days after the filing office receives the record in question.



§ 4-9-520. Acceptance and refusal to accept record

(a) A filing office shall refuse to accept a record for filing for a reason set forth in section 4-9-516 (b) and may refuse to accept a record for filing only for a reason set forth in section 4-9-516 (b).

(b) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but in no event more than five business days after the filing office receives the record.

(c) A filed financing statement satisfying section 4-9-502 (a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a) of this section. However, section 4-9-338 applies to a filed financing statement providing information described in section 4-9-516 (b)(5) which is incorrect at the time the financing statement is filed.

(d) If a record communicated to a filing office provides information that relates to more than one debtor, this part 5 applies as to each debtor separately.



§ 4-9-521. Uniform form of written financing statement and amendment

(a) A filing office that accepts written records may not refuse to accept a written initial financing statement in the form and format adopted from time to time by the secretary of state, except for a reason set forth in section 4-9-516 (b).

(b) A filing office that accepts written records may not refuse to accept a written record in the form and format adopted from time to time by the secretary of state, except for a reason set forth in section 4-9-516 (b).



§ 4-9-522. Maintenance and destruction of records

(a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under section 4-9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and the file number assigned to the initial financing statement to which the record relates and the date that the record was filed or recorded.

(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a) of this section.



§ 4-9-523. Information from filing office - sale or license of records

(a) If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to section 4-9-519 (a)(1), the name of the debtor and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) Note upon the copy the number assigned to the record pursuant to section 4-9-519 (a)(1) and the date and time of the filing of the record; and

(2) Send the copy to the person.

(b) If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) The information in the record;

(2) The number assigned to the record pursuant to section 4-9-519 (a)(1); and

(3) The date and time of the filing of the record.

(c) The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) Whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) Designates a particular debtor;

(B) Has not lapsed under section 4-9-515 with respect to all secured parties of record; and

(C) If the request so states, has lapsed under section 4-9-515 and a record of which is maintained by the filing office under section 4-9-522 (a);

(2) The date and time of filing of each financing statement; and

(3) The information provided in each financing statement.

(d) In complying with its duty under subsection (c) of this section, the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

(e) The filing office shall perform the acts required by subsections (a) to (d) of this section at the time and in the manner prescribed by filing-office rule, but not later than five business days after the filing office receives the request.

(f) At least weekly, the filing office shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part 5, in such digital or electronic medium as is from time to time available to the filing office.



§ 4-9-524. Delay by filing office

Delay by the filing office beyond a time limit prescribed by this part 5 is excused if:

(1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) The filing office exercises reasonable diligence under the circumstances.



§ 4-9-525. Fees

(a) Except as otherwise provided in subsection (f) of this section and subject to section 24-75-402, C.R.S., fees for services rendered by the secretary of state under this part 5 shall be determined and collected pursuant to section 24-21-104, C.R.S.

(b) Except as otherwise provided in subsection (f) of this section, the fee for filing and indexing a record under this part 5 in a filing office described in section 4-9-501 (a)(1) shall not exceed:

(1) Ten dollars if the record is communicated in writing and consists of one or two pages;

(2) Fifteen dollars if the record is communicated in writing and consists of more than two pages; and

(3) Five dollars if the record is communicated by another medium authorized by filing-office rule.

(c) The number of names required to be indexed does not affect the amount of the fee in subsections (a) and (b) of this section.

(d) The secretary of state must set the fee for responding to a request for information from the secretary of state, including the fee for issuing a certificate showing whether there is on file any financing statement naming a particular debtor. The secretary of state need not set a fee for remote access to the secretary of state's data base.

(e) The fee for responding to a request for information from a filing office described in section 4-9-501 (a)(1), including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, shall not exceed:

(1) Five dollars if the request is communicated in writing; and

(2) Three dollars if the request is communicated by another medium authorized by filing-office rule.

(f) This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under section 4-9-502 (c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.



§ 4-9-526. Filing-office rules

(a) The secretary of state shall adopt and publish rules to implement this article. The filing-office rules must be:

(1) Consistent with this article; and

(2) Adopted and published in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(b) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part 5, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part 5, the secretary of state, so far as is consistent with the purposes, policies, and provisions of this article, in adopting, amending, and repealing filing-office rules, shall:

(1) Consult with filing offices in other jurisdictions that enact substantially this part 5; and

(2) Consult the most recent version of the model rules promulgated by the international association of commercial administrators or any successor organization; and

(3) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part 5.



§ 4-9-528. Refiling required

(a)(1) The effectiveness of a financing statement that was filed before July 1, 1996, and that has not otherwise lapsed by December 31, 1997, shall lapse in the manner provided in section 4-9-403 (2) of former article 9 of this title on December 31, 1997, unless a continuation statement was filed on or after July 1, 1996, but on or before December 31, 1997, that identified the original statement by filing office, file number, and date of filing and contains a statement indicating the types or describing the items of collateral indicated in the financing statement. If a continuation statement was filed in accordance with this paragraph (1), the effectiveness of the original financing statement is continued for five years after the last date to which the filing would otherwise have been effective, whereupon it lapses in the manner provided in section 4-9-515 unless another continuation statement is filed pursuant to section 4-9-515 prior to such lapse.

(2) No continuation statement filed pursuant to this subsection (a) on or after July 1, 1996, shall be ineffective solely because it:

(A) Failed to identify the original statement by county, if the filing office was the office of the secretary of state and the statement so stated, or by time of filing;

(B) Indicated the types or described the items of the collateral indicated in the financing statement instead of listing the collateral of the original filing; or

(C) Failed to include a statement that the original financing statement is still effective.

(b) For purposes of the refiling provisions of this section only, a continuation statement does not have to be filed during the period beginning July 1, 1996, to December 31, 1997, when the only collateral on a financing statement is timber to be cut; minerals or other substances of value which may be extracted from the earth; fixtures; a mortgage or deed of trust effective as a fixture filing; collateral, including fixtures, of a transmitting utility; or accounts subject to section 4-9-103 (5) of former article 9 of this title.

(c) References in this section to "former article 9 of this title" are to article 9 of this title as in effect immediately before July 1, 2001.



§ 4-9-529. Electronic and other filings

(a) (Deleted by amendment, L. 2008, p. 268, § 6.)

(b) The secretary of state shall ensure that presentation for filing may be accomplished electronically, without the necessity for the presentation of a physical original document or the image thereof, if all required information is included and readily retrievable from the data transmitted. All electronic filings shall be retained in a form that facilitates location of the information so filed and production of a true and accurate physical printout or other representation of the information so filed.

(c) The secretary of state is hereby specifically authorized to establish prepaid accounts, an electronic debit system, a system for the acceptance of credit cards or electronic funds transfers, or any combination thereof.

(d) To facilitate the filing of documents in the office of the secretary of state electronically, the secretary of state is hereby specifically authorized to adopt, by rule, technical standards governing such filings and to reject documents that do not comply with such standards. Such standards may include, without limitation, the specification of commercially available software or the dissemination of software compatible with the secretary of state's reception, storage, and retrieval system. Where national standards are available and have been promulgated by a recognized professional organization, the secretary of state shall consider and may use such national standards as the basis for the rules.

(e) (Deleted by amendment, L. 2008, p. 268, § 6.)



§ 4-9-531. Removal of social security numbers from financing statements in the custody of the secretary of state

(a) As soon as feasible, but no later than July 1, 2003, the secretary of state shall remove social security numbers from the publicly accessible electronic records of all financing statements in the custody of the secretary that were filed with a filing office on or after April 6, 1989, and before July 1, 2001, pursuant to repealed provisions of this article that required that any such financing statement contain a social security number.

(b) A financing statement from which the secretary of state removes a social security number pursuant to subsection (a) of this section shall not be rendered insufficient or ineffective by such removal.

(c) Repealed.






Part 6 - Default

§ 4-9-601. Rights after default - judicial enforcement - consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes

(a) After default, a secured party has the rights provided in this part 6 and, except as otherwise provided in section 4-9-602, those provided by agreement of the parties. A secured party:

(1) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) A secured party in possession of collateral or control of collateral under section 4-7-106, 4-9-104, 4-9-105, 4-9-106, or 4-9-107 has the rights and duties provided in section 4-9-207.

(c) The rights under subsections (a) and (b) of this section are cumulative and may be exercised simultaneously.

(d) Except as otherwise provided in subsection (g) of this section and section 4-9-605, after default, a debtor and an obligor have the rights provided in this part 6 and by agreement of the parties.

(e) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) The date of perfection of the security interest or agricultural lien in the collateral;

(2) The date of filing a financing statement covering the collateral; or

(3) Any date specified in a statute under which the agricultural lien was created.

(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this article.

(g) Except as otherwise provided in section 4-9-607 (c), this part 6 imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

(h) For purposes of this part 6, in taking possession of collateral by self-help, "breach of the peace" includes, but is not limited to, engaging in the following actions without the contemporaneous permission of the debtor:

(1) Entering a locked or unlocked residence or residential garage;

(2) Breaking, opening, or moving any lock, gate, or other barrier to enter enclosed real property; or

(3) Using or threatening to use violent means.



§ 4-9-602. Waiver and variance of rights and duties

Except as otherwise provided in section 4-9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 4-9-207 (b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) Section 4-9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 4-9-607 (c), which deals with collection and enforcement of collateral;

(4) Sections 4-9-608 (a) and 4-9-615 (c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 4-9-608 (a) and 4-9-615 (d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 4-9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 4-9-610 (b), 4-9-611, 4-9-613, and 4-9-614, which deal with disposition of collateral;

(8) Section 4-9-615 (f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 4-9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Section 4-9-620, 4-9-621, and 4-9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 4-9-623, which deals with redemption of collateral;

(12) Section 4-9-624, which deals with permissible waivers; and

(13) Sections 4-9-625 and 4-9-626, which deal with the secured party's liability for failure to comply with this article.



§ 4-9-603. Agreement on standards concerning rights and duties

(a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in section 4-9-602 if the standards are not unreasonable.

(b) Subsection (a) of this section does not empower the parties to set standards affecting the duty under section 4-9-609 to refrain from breaching the peace.



§ 4-9-604. Procedure if security agreement covers real property or fixtures

(a) If a security agreement covers both personal and real property, a secured party may proceed:

(1) Under this part 6 as to the personal property without prejudicing any rights with respect to the real property; or

(2) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part 6 do not apply.

(b) Subject to subsection (c) of this section, if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) Under this part 6; or

(2) In accordance with the rights with respect to real property, in which case the other provisions of this part 6 do not apply.

(c) Subject to the other provisions of this part 6, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



§ 4-9-605. Unknown debtor or secondary obligor

A secured party does not owe a duty based on its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.



§ 4-9-606. Time of default for agricultural lien

For purposes of this part 6, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.



§ 4-9-607. Collection and enforcement by secured party

(a) If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under section 4-9-315;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under section 4-9-104 (a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under section 4-9-104 (a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under paragraph (3) of subsection (a) of this section the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party's sworn affidavit in recordable form stating that:

(A) A default has occurred with respect to the obligation secured by the mortgage; and

(B) The secured party is entitled to enforce the mortgage nonjudicially.

(c) A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) A secured party may deduct from the collections made pursuant to subsection (c) of this section reasonable expenses of collection and enforcement, including reasonable attorney's fees and reasonable legal expenses incurred by the secured party.

(e) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.



§ 4-9-608. Application of proceeds of collection or enforcement - liability for deficiency and right to surplus

(a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under section 4-9-607 in the following order to:

(A) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and reasonable legal expenses incurred by the secured party;

(B) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under subparagraph (C) of paragraph (1) of this subsection (a).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under section 4-9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.



§ 4-9-609. Secured party's right to take possession after default

(a) After default, a secured party:

(1) May take possession of the collateral; and

(2) Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under section 4-9-610.

(b) A secured party may proceed under subsection (a) of this section:

(1) Pursuant to judicial process; or

(2) Without judicial process, if it proceeds without breach of the peace.

(c) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

(d) If the collateral is a manufactured home or trailer coach, as defined in section 42-1-102 (106), C.R.S., and is used and occupied by the debtor as a place of residence, the secured party may take possession of the collateral pursuant to this section without judicial process only if there is clear and convincing evidence that the debtor has vacated or abandoned the collateral or the debtor voluntarily surrenders the collateral to the secured party.

(e) In exercising its rights under paragraph (2) of subsection (a) of this section with respect to collateral, a secured party may not disable or render unusable any computer program or other similar device embedded in the collateral if immediate injury to any person or property is a reasonably foreseeable consequence of such action. Any secured party who disables or renders unusable such a computer program or other similar device in such circumstances shall be liable in accordance with applicable rules of law to any person who sustains an injury to person or property as a reasonably foreseeable result of the secured party's action.



§ 4-9-610. Disposition of collateral after default

(a) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) A secured party may purchase collateral:

(1) At a public disposition; or

(2) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) A secured party may disclaim or modify warranties under subsection (d) of this section:

(1) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) By communicating to the purchaser, prior to completion of the transaction, a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) A record is sufficient to disclaim warranties under subsection (e) of this section if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.



§ 4-9-611. Notification before disposition of collateral

(a) In this section, "notification date" means the earlier of the date on which:

(1) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) The debtor and any secondary obligor waive the right to notification as provided in section 4-9-624 (a).

(b) Except as otherwise provided in subsection (d) of this section, a secured party that disposes of collateral under section 4-9-610 shall send to the persons specified in subsection (c) of this section a reasonable authenticated notification of disposition.

(c) To comply with subsection (b) of this section, the secured party shall send an authenticated notification of disposition to:

(1) The debtor;

(2) Any secondary obligor; and

(3) If the collateral is other than consumer goods:

(A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) Any other secured party or lienholder that, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor's name as of that date; and

(iii) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) Any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in section 4-9-311 (a).

(d) Subsection (b) of this section does not apply if the collateral is perishable or the creditor in good faith believes that the collateral threatens to decline speedily in value or is of a type customarily sold on a recognized market. The specific reference to good faith in this subsection (d) does not abrogate the general obligation of the secured party to proceed in a commercially reasonable manner.

(e) A secured party complies with the requirement for notification prescribed by subparagraph (B) of paragraph (3) of subsection (c) of this section if:

(1) Not later than twenty days or earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subparagraph (B) of paragraph (3) of subsection (c) of this section; and

(2) Before the notification date, the secured party:

(A) Did not receive a response to the request for information; or

(B) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.



§ 4-9-612. Timeliness of notification before disposition of collateral

(a) Except as otherwise provided in subsection (b) of this section, whether a notification is sent within a reasonable time is a question of fact.

(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.



§ 4-9-613. Contents and form of notification before disposition of collateral: general

(a) Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) Describes the debtor and the secured party;

(B) Describes the collateral that is the subject of the intended disposition;

(C) States the method of intended disposition;

(D) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) States the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) of this subsection (a) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) of this subsection (a) are sufficient, even if the notification includes:

(A) Information not specified by said paragraph (1); or

(B) Minor errors that do not cause damages to a person who relies on the information.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in section 4-9-614 (3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s): [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date: --------------------

Time:--------------------

Place:--------------------

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date]. You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ----------]. You may request an accounting by calling us at [telephone number] or writing us at [address].



§ 4-9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction

(a) In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) The information specified in section 4-9-613 (1);

(B) A description of any liability for a deficiency of the person to which the notification is sent;

(C) A telephone number and mailing address from which the amount that must be paid to the secured party to redeem the collateral under section 4-9-623 is available; and

(D) A telephone number and mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

NOTICE OF OUR PLAN TO SELL PROPERTY [Name and address of any obligor who is also a debtor]

Subject: [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date: --------------------

Time: --------------------

Place: --------------------

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number] or write us at [secured party's address]. If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation. [We will charge you $ ---------- for the explanation if we have already sent you an explanation of the type requested within the last six months.]

If you need more information about the sale call us at [telephone number] [or write us at [secured party's address]]. We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4) A notification in the form of paragraph (3) of this subsection (a) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) of this subsection (a) is sufficient, even if it includes errors in information not required by paragraph (1) of this subsection (a), unless the error is misleading with respect to rights arising under this article.

(6) If a notification under this section is not in the form of paragraph (3) of this subsection (a), law other than this article determines the effect of including information not required by paragraph (1) of this section.



§ 4-9-615. Application of proceeds of disposition; liability for deficiency and right to surplus

(a) A secured party shall apply or pay over for application the cash proceeds of disposition under section 4-9-610 in the following order to:

(1) The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and reasonable legal expenses incurred by the secured party;

(2) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under paragraph (3) of subsection (a) of this section.

(c) A secured party need not apply or pay over for application noncash proceeds of disposition under section 4-9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) of this section and permitted by subsection (c) of this section:

(1) Unless paragraph (4) of subsection (a) of this section requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) The obligor is liable for any deficiency.

(e) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) The debtor is not entitled to any surplus; and

(2) The obligor is not liable for any deficiency.

(f) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part 6 to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) Takes the cash proceeds free of the security interest or other lien;

(2) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.



§ 4-9-616. Explanation of calculation of surplus or deficiency - definitions

(a) In this section:

(1) "Explanation" means a writing that:

(A) States the amount of the surplus or deficiency;

(B) Provides an explanation in accordance with subsection (c) of this section of how the secured party calculated the surplus or deficiency;

(C) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) Provides a telephone number and mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) Authenticated by a debtor or consumer obligor;

(B) Requesting that the recipient provide an explanation; and

(C) Sent after disposition of the collateral under section 4-9-610.

(b) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under section 4-9-615, the secured party shall:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) Within fourteen days after receipt of a request; or

(2) In the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) To comply with subparagraph (B) of paragraph (1) of subsection (a) of this section, a writing must provide the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) If the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2) The amount of proceeds of the disposition;

(3) The aggregate amount of the obligations after deducting the amount of proceeds;

(4) The amount, in the aggregate or by type, and types of expenses, including reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and reasonable attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1) of this subsection (c); and

(6) The amount of the surplus or deficiency.

(d) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) of this section is sufficient, even if it includes minor errors that do not cause damages to a person who relies on the information.

(e) A debtor or consumer obligor is entitled without charge to three responses to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to paragraph (1) of subsection (b) of this section. The secured party may require payment of a charge, not exceeding fifteen dollars, for each additional response.



§ 4-9-617. Rights of transferee of collateral

(a) A secured party's disposition of collateral after default:

(1) Transfers to a transferee for value all of the debtor's rights in the collateral;

(2) Discharges the security interest under which the disposition is made; and

(3) Discharges any subordinate security interest or other subordinate lien.

(b) A transferee that acts in good faith takes free of the rights and interests described in subsection (a) of this section, even if the secured party fails to comply with this article or the requirements of any judicial proceeding.

(c) If a transferee does not take free of the rights and interests described in subsection (a) of this section, the transferee takes the collateral subject to:

(1) The debtor's rights in the collateral;

(2) The security interest or agricultural lien under which the disposition is made; and

(3) Any other security interest or other lien.



§ 4-9-618. Rights and duties of certain secondary obligors

(a) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) Receives an assignment of a secured obligation from the secured party;

(2) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) Is subrogated to the rights of a secured party with respect to collateral.

(b) An assignment, transfer, or subrogation described in subsection (a) of this section:

(1) Is not a disposition of collateral under section 4-9-610; and

(2) Relieves the secured party of further duties under this article.



§ 4-9-619. Transfer of record or legal title

(a) In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) That the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) That the secured party has exercised its post-default remedies with respect to the collateral;

(3) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) The name and mailing address of the secured party, debtor, and transferee.

(b) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) Accept the transfer statement;

(2) Promptly amend its records to reflect the transfer; and

(3) If applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) A transfer of the record or legal title to collateral to a secured party under subsection (b) of this section or otherwise is not of itself a disposition of collateral under this article and does not of itself relieve the secured party of its duties under this article.



§ 4-9-620. Acceptance of collateral in full or partial satisfaction of obligation - compulsory disposition of collateral

(a) Except as otherwise provided in subsection (g) of this section, a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) The debtor consents to the acceptance under subsection (c) of this section;

(2) The secured party does not receive, within the time set forth in subsection (d) of this section, a notification of objection to the proposal authenticated by:

(A) A person to which the secured party was required to send a proposal under section 4-9-621; or

(B) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) Subsection (e) of this section does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to section 4-9-624.

(b) Reserved.

(c) For purposes of this section:

(1) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) Does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(d) To be effective under paragraph (2) of subsection (a) of this section, a notification of objection must be received by the secured party:

(1) In the case of a person to which the proposal was sent pursuant to section 4-9-621, within twenty days after notification was sent to that person; and

(2) In other cases:

(A) Within twenty days after the last notification was sent pursuant to section 4-9-621; or

(B) If a notification was not sent, before the debtor consents to the acceptance under subsection (c) of this section.

(e) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to section 4-9-610 within the time specified in subsection (f) of this section if:

(1) Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) Sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) To comply with subsection (e) of this section, the secured party shall dispose of the collateral:

(1) Within ninety days after taking possession; or

(2) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.



§ 4-9-621. Notification of proposal to accept collateral

(a) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) Any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) Identified the collateral;

(B) Was indexed under the debtor's name as of that date; and

(C) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) Any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in section 4-9-311 (a).

(b) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a) of this section.



§ 4-9-622. Effect of acceptance of collateral

(a) A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) Discharges the obligation to the extent consented to by the debtor;

(2) Transfers to the secured party all of a debtor's rights in the collateral;

(3) Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) Terminates any other subordinate interest.

(b) A subordinate interest is discharged or terminated under subsection (a) of this section, even if the secured party fails to comply with this article.



§ 4-9-623. Right to redeem collateral

(a) A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) To redeem collateral, a person shall tender:

(1) Fulfillment of all obligations secured by the collateral; and

(2) The reasonable expenses and reasonable attorney's fees described in section 4-9-615 (a)(1).

(c) A redemption may occur at any time before a secured party:

(1) Has collected collateral under section 4-9-607;

(2) Has disposed of collateral or entered into a contract for its disposition under section 4-9-610; or

(3) Has accepted collateral in full or partial satisfaction of the obligation it secures under section 4-9-622.



§ 4-9-624. Waiver

(a) A debtor or secondary obligor may waive the right to notification of disposition of collateral under section 4-9-611 only by an agreement to that effect entered into and authenticated after default.

(b) A debtor may waive the right to require disposition of collateral under section 4-9-620 (e) only by an agreement to that effect entered into and authenticated after default.

(c) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under section 4-9-623. Any such waiver must be by an agreement to that effect entered into and authenticated after default.



§ 4-9-625. Remedies for secured party's failure to comply with article

(a) If it is established that a secured party is not proceeding in accordance with this article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Subject to subsections (c), (d), and (f) of this section, a person is liable for damages in the amount of any loss caused by a failure to comply with this article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Except as otherwise provided in section 4-9-628:

(1) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) of this section for its loss; and

(2) If the collateral is consumer goods, a person that was a debtor or secondary obligor at the time a secured party failed to comply with this part 6 may recover for that failure in any event an amount not less than the credit service charge plus ten percent of the principal amount of the obligation or the time-price differential plus ten percent of the cash price.

(d) A debtor whose deficiency is eliminated under section 4-9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under section 4-9-626 may not otherwise recover under subsection (b) of this section for noncompliance with the provisions of this part 6 relating to collection, enforcement, disposition, or acceptance.

(e) In addition to any damages recoverable under subsection (b) of this section, the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars in each case from a person that:

(1) Fails to comply with section 4-9-208;

(2) Fails to comply with section 4-9-209;

(3) Files a record that the person is not entitled to file under section 4-9-509 (a);

(4) Fails to cause the secured party of record to file or send a termination statement as required by section 4-9-513 (a) or (c);

(5) Fails to comply with section 4-9-616 (b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) Fails to comply with section 4-9-616 (b)(2).

(f) A debtor or consumer obligor may recover damages under subsection (b) of this section and, in addition, five hundred dollars in each case from a person that, without reasonable cause, fails to comply with a request under section 4-9-210. A recipient of a request under section 4-9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection (f).

(g) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under section 4-9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

(h) If a person in the course of taking possession of collateral by self-help breaches the peace as defined in paragraph (1), (2), or (3) of subsection (h) of section 4-9-601 or uses uniformed law enforcement officers without the benefit of judicial process, that person shall be liable to the debtor for one thousand dollars as a penalty.

(i) The prevailing party in any legal action, other than a class action, under this section may also recover reasonable attorney's fees and reasonable legal expenses; except that as to consumer transactions, such attorney's fees for any party shall not exceed fifteen percent of the unpaid debt or such additional fee as may be directed by the court.

(j) The number "five hundred dollars" as provided in subsections (e) and (f) of this section shall be increased on July 1, 2004, and on July 1 of each third succeeding year in accordance with any aggregate increase in the United States department of labor bureau of labor statistics consumer price index for all urban consumers for the Denver-Boulder consolidated metropolitan statistical area for the preceding three calendar years as reflected in the final consumer price index for the Denver-Boulder consolidated metropolitan statistical area for the calendar year immediately preceding the calendar year in which the adjustment is to be made; except that:

(1) Such dollar amount shall not be increased if such final consumer price index does not reflect an aggregate increase in the consumer price index for the preceding three calendar years and shall be decreased if such final consumer price index reflects an aggregate decrease in the consumer price index for the preceding three calendar years.

(2) The dollar amount as adjusted pursuant to this subsection (j) shall be rounded to the nearest ten dollars.



§ 4-9-626. Action in which deficiency or surplus is in issue

(a) In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part 6 relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part 6.

(3) Except as otherwise provided in section 4-9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part 6 relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, reasonable expenses, and reasonable attorney's fees exceeds the greater of:

(A) The proceeds of the collection, enforcement, disposition, or acceptance; or

(B) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part 6 relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of subparagraph (B) of paragraph (3) of this subsection (a), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, reasonable expenses, and reasonable attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under section 4-9-615 (f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Subject to section 5-5-103, C.R.S., the limitation of the rules in subsection (a) of this section to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.



§ 4-9-627. Determination of whether conduct was commercially reasonable

(a) The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) In the usual manner on any recognized market;

(2) At the price current in any recognized market at the time of the disposition; or

(3) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) In a judicial proceeding;

(2) By a bona fide creditors' committee;

(3) By a representative of creditors; or

(4) By an assignee for the benefit of creditors.

(d) Approval under subsection (c) of this section need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.



§ 4-9-628. Nonliability and limitation on liability of secured party - liability of secondary obligor

(a) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this article; and

(2) The secured party's failure to comply with this article does not affect the liability of the person for a deficiency.

(b) A secured party is not liable because of its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.

(c) A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) A record authenticated by the debtor concerning the purpose for which collateral was to be used, acquired, or held, or indicating that collateral is not a consumer deposit account; or

(2) A record authenticated by the obligor concerning the purpose for which a secured obligation was incurred.

(d) (1) A secured party is not liable under section 4-9-625 (c)(2) for its failure to comply with section 4-9-616.

(2) Repealed.

(e) A secured party is not liable under section 4-9-625 (c)(2) more than once with respect to any one secured obligation.



§ 4-9-629. Secured party's liability when taking possession after default - legislative declaration - fund

(a) The general assembly recognizes that, in the past, certain debtors may have been disadvantaged by the actions of repossessors and that such debtors were then unable to obtain just redress for their losses in the courts, especially in cases in which the creditor who initiated the action by employing or contracting with the repossessor was shielded from liability because the repossessor was categorized by the courts as an independent contractor. The general assembly wishes to ensure that the repossessor is bonded or that the secured party or assignee is held responsible at law as a principal under the general principles of agency law for the actions of a repossessor who is acting at the behest of the creditor in the event that no bond has been posted.

(b) A secured party or such party's assignee who wishes to contract with a person to recover or take possession of collateral upon default, including a motor vehicle repossessed pursuant to section 42-6-146, C.R.S., shall contract to recover or take possession of collateral only with a person who is bonded for property damage to or conversion of such collateral in the amount of at least fifty thousand dollars. Such bond shall be filed with and drawn in favor of the attorney general of the state of Colorado for use of the people of the state of Colorado, and shall be revocable only with the written consent of the attorney general pursuant to rules promulgated by the office of the attorney general. The office of the attorney general may charge a fee to be paid by the person filing such bond in order to cover the direct and indirect costs incurred by such office in fulfilling its duties under the provisions of this section.

(c) A secured party or secured party's assignee who employs or contracts with a person who has not complied with the requirements specified in subsection (b) of this section shall be liable as principal for the actions of any person the secured party or assignee employs or contracts with to recover or take possession of the collateral after default as provided in section 4-9-609 in the same manner as if such person were the agent of the secured party or assignee, whether or not such person has been or may be deemed to be acting as an independent contractor in law.

(d) A repossessor shall not engage in repossessing, recovering, or removing collateral or personal property on behalf of a secured creditor or assignee without first disclosing to such secured creditor or assignee whether such repossessor is bonded pursuant to this article. Any person who fails to disclose or misrepresents to a secured party such person's bonded status or fails to file such bond with the attorney general shall be in violation of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S., and shall be subject to remedies or penalties or both pursuant to said article.

(e) Any person who knowingly falsifies a repossessor bond application or misrepresents information contained therein commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(f) All moneys collected by the attorney general pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the general fund.

(g) Notwithstanding any provision by contract or common law, in exercising its rights after default, a secured party or lessor taking possession of a motor vehicle may not disable or render unusable any computer program or other similar device embedded in the motor vehicle if immediate injury to any person or property is a reasonably foreseeable consequence of such action. Any secured party or lessor who disables or renders unusable such a computer program or other similar device in such circumstances shall be liable in accordance with applicable rules of law to any person who sustains an injury to person or property as a reasonably foreseeable result of the secured party's or lessor's action.






Part 7 - Transition

§ 4-9-701. Effective date

This act takes effect on July 1, 2001. References in this part 7 to "this act" refer to the repealed and reenacted article 9 of this title as contained in Senate Bill 01-240, enacted at the first regular session of the sixty-third general assembly. References in this part 7 to "former article 9" are to article 9 of this title as in effect immediately before July 1, 2001.



§ 4-9-702. Savings clause

(a) Except as otherwise provided in this part 7, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2001.

(b) Except as otherwise provided in subsection (c) of this section and sections 4-9-703 to 4-9-710:

(1) Transactions and liens that were not governed by former article 9, were validly entered into or created before July 1, 2001, and would be subject to this act if they had been entered into or created on or after July 1, 2001, and the rights, duties, and interests flowing from those transactions and liens remain valid on or after July 1, 2001; and

(2) The transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this act or by the law that otherwise would apply if this act had not taken effect.

(c) This act does not affect an action, case, or proceeding commenced before July 1, 2001.



§ 4-9-703. Security interest perfected before effective date

(a) A security interest that is enforceable immediately before July 1, 2001, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this act if, on July 1, 2001, the applicable requirements for enforceability and perfection under this act are satisfied without further action.

(b) Except as otherwise provided in section 4-9-705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this act are not satisfied on July 1, 2001, the security interest:

(1) Is a perfected security interest for one year after July 1, 2001;

(2) Remains enforceable after June 30, 2002, only if the security interest becomes enforceable under section 4-9-203 before July 1, 2002; and

(3) Remains perfected after June 30, 2002, only if the applicable requirements for perfection under this act are satisfied before July 1, 2002.

(c) Notwithstanding subsections (a) and (b) of this section, a lien, pledge, or security interest granted by a governmental unit prior to July 1, 2001, that is enforceable immediately before July 1, 2001, and that would have priority over the rights of a person that becomes a lien creditor at that time, shall remain enforceable and continue to have such priority on or after July 1, 2001.



§ 4-9-704. Security interest unperfected before effective date

A security interest that is enforceable immediately before July 1, 2001, but that would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) Remains an enforceable security interest for one year after July 1, 2001;

(2) Remains enforceable after June 30, 2002, only if the security interest becomes enforceable under section 4-9-203 on or before June 30, 2002; and

(3) Becomes perfected:

(A) Without further action, on July 1, 2001, if the applicable requirements for perfection under this act are satisfied on or before July 1, 2001; or

(B) When the applicable requirements for perfection are satisfied if the requirements are satisfied after July 1, 2001.



§ 4-9-705. Effectiveness of action taken before effective date

(a) If action, other than the filing of a financing statement, is taken before July 1, 2001, and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before July 1, 2001, the action is effective to perfect a security interest that attaches under this act on or before June 30, 2002. An attached security interest becomes unperfected on July 1, 2002, unless the security interest becomes a perfected security interest under this act on or before June 30, 2002.

(b) The filing of a financing statement before July 1, 2001, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this act.

(c) This act does not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former section 4-9-103. However, except as otherwise provided in subsections (d) and (e) of this section and section 4-9-706, the financing statement ceases to be effective at the earlier of:

(1) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) The filing of a continuation statement after July 1, 2001, does not continue the effectiveness of the financing statement filed before said date. However, upon the timely filing of a continuation statement after July 1, 2001, and in accordance with the law of the jurisdiction governing perfection as provided in part 3 of this article, the effectiveness of a financing statement filed in the same office in that jurisdiction before said date continues for the period provided by the law of that jurisdiction.

(e) Paragraph (2) of subsection (c) of this section applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former section 4-9-103 only to the extent that part 3 of this article provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) A financing statement that includes a financing statement filed before July 1, 2001, and a continuation statement filed after said date is effective only to the extent that it satisfies the requirements of part 5 of this article for an initial financing statement.



§ 4-9-706. When initial financing statement suffices to continue effectiveness of financing statement

(a) The filing of an initial financing statement in the office specified in section 4-9-501 continues the effectiveness of a financing statement filed before July 1, 2001, if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this act;

(2) The pre-effective-date financing statement was filed in an office in another state, another office in this state, or in the office of any clerk and recorder in this state; and

(3) The initial financing statement satisfies subsection (c) of this section.

(b) The filing of an initial financing statement under subsection (a) of this section continues the effectiveness of the pre-effective-date financing statement:

(1) If the initial financing statement is filed before July 1, 2001, for the period provided in former section 4-9-403 with respect to a financing statement; and

(2) If the initial financing statement is filed after July 1, 2001, for the period provided in section 4-9-515 with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a) of this section, an initial financing statement must:

(1) Satisfy the requirements of part 5 of this article for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.



§ 4-9-707. Amendment of pre-effective-date financing statement

(a) As used in this part 7, "pre-effective-date financing statement" means a financing statement filed before July 1, 2001.

(b) After July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in part 3 of this article. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d) of this section, if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after July 1, 2001, only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in section 4-9-501;

(2) An amendment is filed in the office specified in section 4-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies section 4-9-706 (c); or

(3) An initial financing statement that provides the information as amended and satisfies section 4-9-706 (c) is filed in the office specified in section 4-9-501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under section 4-9-705 (d) and (f) or 4-9-706.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after July 1, 2001, by filing a termination statement in the office in which the pre-effective date financing statement is filed, unless an initial financing statement that satisfies section 4-9-706 (c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in part 3 of this article as the office in which to file a financing statement.



§ 4-9-708. Persons entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this part 7 if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part 7:

(A) To continue the effectiveness of a financing statement filed before July 1, 2001; or

(B) To perfect or continue the perfection of a security interest.



§ 4-9-709. Priority

(a) This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, former article 9 determines priority.

(b) For purposes of section 4-9-322 (a), the priority of a security interest that becomes enforceable under section 4-9-203 of this act dates from July 1, 2001, if the security interest is perfected under this act by the filing of a financing statement before said date which would not have been effective to perfect the security interest under former article 9. This subsection (b) does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.



§ 4-9-710. Effectiveness of filing in clerk and recorders' offices

Except as provided in this section, a pre-effective-date financing statement filed with respect to a security interest in the office of any clerk and recorder in this state shall be treated as if it had been filed in the office of the secretary of state. The preceding sentence does not apply to a financing statement to the extent that the financing statement:

(1) Covers timber to be cut or as-extracted collateral; or

(2) Was filed as a fixture filing.






Part 8 - Transition Provisions for 2010 Amendments

§ 4-9-801. Effective date

House Bill 12-1262, enacted in 2012, takes effect on July 1, 2013.



§ 4-9-802. Savings clause

(a) Except as otherwise provided in this part 8, House Bill 12-1262, enacted in 2012, applies to a transaction or lien within its scope even if the transaction or lien was entered into or created before July 1, 2013.

(b) House Bill 12-1262, enacted in 2012, does not affect an action, case, or proceeding commenced before July 1, 2013.



§ 4-9-803. Security interest perfected before effective date

(a) A security interest that is a perfected security interest immediately before July 1, 2013, is a perfected security interest under this article, as amended, if, when House Bill 12-1262, enacted in 2012, takes effect, the applicable requirements for attachment and perfection under this article, as amended by House Bill 12-1262, enacted in 2012, are satisfied without further action.

(b) Except as otherwise provided in section 4-9-805, which controls with respect to security interests perfected by the filing of a financing statement pursuant to part 5 of this article as it existed before July 1, 2013, if, immediately before July 1, 2013, a security interest is a perfected security interest but the applicable requirements for perfection under this article, as amended by House Bill 12-1262, enacted in 2012, are not satisfied by July 1, 2013, the security interest remains perfected thereafter only if the applicable requirements for perfection under this article, as amended by House Bill 12-1262, enacted in 2012, are satisfied within one year after July 1, 2013.



§ 4-9-804. Security interest unperfected before effective date

(a) A security interest that is an unperfected security interest immediately before July 1, 2013, becomes a perfected security interest:

(1) Without further action, on July 1, 2013, if the applicable requirements for perfection under this article, as amended by House Bill 12-1262, enacted in 2012, are satisfied on or before July 1, 2013; or

(2) When the applicable requirements for perfection are satisfied if the requirements are satisfied after July 1, 2013.



§ 4-9-805. Effectiveness of action taken before effective date

(a) The filing of a financing statement before July 1, 2013, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this article, as amended by House Bill 12-1262, enacted in 2012.

(b) House Bill 12-1262, enacted in 2012, does not render seriously misleading or otherwise ineffective an effective financing statement that, before July 1, 2013, was filed and satisfied the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this article as it existed before July 1, 2013. However, except as otherwise provided in subsections (c) and (d) of this section and section 4-9-806, the financing statement ceases to be effective:

(1) If the financing statement was filed in this state, at the time the financing statement would have ceased to be effective had House Bill 12-1262, enacted in 2012, not taken effect; or

(2) If the financing statement was filed in another jurisdiction, at the earlier of:

(A) The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) The timely filing of a continuation statement on or after July 1, 2013, in accordance with the law of the jurisdiction governing perfection as provided in this article, as amended by House Bill 12-1262, enacted in 2012, continues the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2013, for the period provided by the law of that jurisdiction, but only to the extent the financing statement, including any amendment filed before or, if permitted by the rules of the filing office, as part of, the continuation statement, satisfies the requirements of part 5 of this article, as amended by House Bill 12-1262, enacted in 2012, for an initial financing statement. Except as provided in the preceding sentence, the filing of a continuation statement on or after July 1, 2013, does not continue the effectiveness of a financing statement filed before July 1, 2013.

(d) Subparagraph (B) of paragraph (2) of subsection (b) of this section applies to a financing statement that, before July 1, 2013, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this article as it existed before July 1, 2013, only to the extent that this article, as amended by House Bill 12-1262, enacted in 2012, provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) A financing statement that includes both a financing statement filed before July 1, 2013, and a continuation statement filed on or after July 1, 2013, is effective only to the extent that, after giving effect to any amendment filed before or, if permitted by the rules of the filing office, as part of, the continuation statement, the financing statement satisfies the requirements of part 5 of this article, as amended by House Bill 12-1262, enacted in 2012, for an initial financing statement. A financing statement filed before July 1, 2013, that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of section 4-9-503 (a)(2), as amended by House Bill 12-1262, enacted in 2012. A financing statement filed before July 1, 2013, that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of section 4-9-503 (a)(3), as amended by House Bill 12-1262, enacted in 2012.



§ 4-9-806. When initial financing statement suffices to continue effectiveness of financing statement

(a) The filing of an initial financing statement in the office specified in section 4-9-501 continues the effectiveness of a financing statement filed before July 1, 2013, if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this article, as amended by House Bill 12-1262, enacted in 2012;

(2) The pre-effective-date financing statement was filed in an office in another state; and

(3) The initial financing statement satisfies subsection (c) of this section.

(b) The filing of an initial financing statement under subsection (a) of this section continues the effectiveness of the pre-effective-date financing statement:

(1) If the initial financing statement is filed before July 1, 2013, for the period provided in section 4-9-515, as it existed before July 1, 2013, with respect to an initial financing statement; and

(2) If the initial financing statement is filed after July 1, 2013, for the period provided in section 4-9-515, as amended by House Bill 12-1262, enacted in 2012, with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a) of this section, an initial financing statement must:

(1) Satisfy the requirements of part 5 of this article, as amended by House Bill 12-1262, enacted in 2012, for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.



§ 4-9-807. Amendment of pre-effective-date financing statement

(a) In this section, "pre-effective-date financing statement" means a financing statement filed before July 1, 2013.

(b) On or after July 1, 2013, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in this article, as amended by House Bill 12-1262, enacted in 2012. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d) of this section, if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended on or after July 1, 2013, only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in section 4-9-501;

(2) An amendment is filed in the office specified in section 4-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies section 4-9-806 (c); or

(3) An initial financing statement that provides the information as amended and satisfies section 4-9-806 (c) is filed in the office specified in section 4-9-501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under section 4-9-805 (c) and (e) or 4-9-806.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after July 1, 2013, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies section 4-9-806 (c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in this article, as amended by House Bill 12-1262, enacted in 2012, as the office in which to file a financing statement.



§ 4-9-808. Person entitled to file initial financing statement or continuation statement

(a) A person may file an initial financing statement or a continuation statement under this part 8 if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part 8:

(A) To continue the effectiveness of a financing statement filed before July 1, 2013; or

(B) To perfect or continue the perfection of a security interest.



§ 4-9-809. Priority

House Bill 12-1262, enacted in 2012, determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2013, this article, as it existed before July 1, 2013, determines priority.









Article 9.3 - Central Information System



Article 9.5 - Central Filing of Effective Financing Statements

§ 4-9.5-101. Short title

This article shall be known and may be cited as the "Central Filing of Effective Financing Statement Act".



§ 4-9.5-102. Legislative declaration

The general assembly finds, determines, and declares its intent to adopt a central filing system for security interests relating to farm products pursuant to section 1324 of the federal "Food Security Act of 1985", Pub.L. 99-198. The general assembly further finds, determines, and declares that upon the certification and operation of this central filing system, security interest holders shall use such system in lieu of any other notice provided by section 1324 of the federal "Food Security Act of 1985" for farm products used or produced in the state of Colorado which are included in the central filing system, except as otherwise allowed by this article or required by law.



§ 4-9.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) (Deleted by amendment, L. 2003, p. 1669, § 2, effective July 1, 2003.)

(2) "Buyer of farm products" or "buyer in the ordinary course of business" means a person who, in the ordinary course of business, buys farm products from a person engaged in farming operations who is in the business of selling farm products.

(2.5) "Central filing officer" means the secretary of state.

(3) "Central filing system" means a system for filing effective financing statements on a statewide basis and which has been certified by the secretary of the United States department of agriculture pursuant to section 1324 of the "Food Security Act of 1985". It is the intent of the general assembly that, effective January 1, 2000, the filing system established by section 4-9-501 shall constitute the central filing system.

(4) "Commission merchant" means any person engaged in the business of receiving any farm product for sale, on commission, or for or on behalf of another person.

(5) "Crop year" means:

(a) For a crop grown in soil, the calendar year in which it is harvested or to be harvested;

(b) For animals, the calendar year in which they are born, acquired, or owned;

(c) For poultry or eggs, the calendar year in which they are sold or to be sold.

(6) "Debtor" means a person who owns a product and subjects it to a security interest, whether or not that person owes a debt to the secured party.

(7) "Effective financing statement" means a record that:

(a) Is an original or reproduced copy thereof, a fax copy, or, if permitted by federal law, regulation, rule, or interpretation, an electronically transmitted filing;

(b) Is filed with the central filing officer by the secured party; and

(c) Is signed, authorized, or otherwise authenticated by the debtor, unless the record is filed by electronic transmission, in which case it shall be signed, authorized, or otherwise authenticated electronically pursuant to section 24-71-101, C.R.S.

(d) to (l) (Deleted by amendment, L. 2006, p. 1142, § 1.)

(8) "Farm product" means an agricultural commodity, a species of livestock used or produced in farming operations, or a product of such crop or livestock in its unmanufactured state, that is in the possession of a person engaged in farming operations. "Farm product" includes, but is not limited to, apples, artichokes, asparagus, barley, cantaloupe, carrots, cattle and calves, chickens, corn, cotton, cucumbers, dry beans, eggs, fish, flax seed, fur-bearing animals, grapes, hay, hogs, honey, honeydew melon, horses, legumes, milk, muskmelon, oats, onions, pecans, popcorn, potatoes, pumpkins, raspberries, rye, seed crops, sheep and lambs, silage, sorghum grain, soybeans, squash, strawberries, sugar beets, sunflower seeds, sweet corn, tomatoes, trees, triticale, turkeys, vetch, walnuts, watermelon, wheat, and wool. The central filing officer may add other farm products in addition to those specified in this subsection (8) if such products are covered by the general definition contained in this subsection (8).

(9) "Food Security Act of 1985" means Pub.L. 99-198, as amended: Section 1324 thereof has been codified at section 1631 of Title 7 of the United States Code.

(10) "Person" means any individual or any partnership, corporation, trust, or any other business entity.

(11) "Receipt" and other forms of the word "receive" means the earlier of actual receipt or the tenth day after deposit in the United States mails, first-class mail, postage prepaid.

(11.5) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(12) "Registrant" or "registered buyer" means any buyer of farm products, commission merchant, or selling agent, who has registered with the central filing officer pursuant to section 4-9.5-104.5 (3).

(13) "Secured party" means a person in whose favor there is a security interest.

(14) "Security interest" means an interest in farm products that secures payment or performance of an obligation.

(15) "Selling agent" means any person, other than a commission merchant, who is engaged in the business of negotiating the sale and purchase of any farm product on behalf of a person engaged in farming operations.

(16) "Unique identifier" means a number, combination of numbers or letters, or other identifier selected by the central filing officer using a system or method approved by the United States secretary of agriculture in accordance with the federal "Food Security Act of 1985".



§ 4-9.5-104. Central filing system

(1) The central filing officer shall be responsible for the design, implementation, and operation of a central filing system for effective financing statements. The system shall provide a means for filing effective financing statements with the central filing officer. The system shall include requirements:

(a) That an effective financing statement be filed in the office of the central filing officer;

(b) That the central filing officer record the date and hour of the filing of effective financing statements; and

(c) That the central filing officer assign a file number to each effective financing statement.

(2) to (6) Repealed.

(7) (Deleted by amendment, L. 99, p. 747, § 15, effective January 1, 2000.)

(8) and (9) Repealed.



§ 4-9.5-104.5. Master list

(1) The central filing officer shall compile all effective financing statements or notices into a master list:

(a) Containing the information referred to in section 4-9.5-105.3;

(b) Organized according to farm product; and

(c) Arranged within each such farm product:

(I) In alphabetical order according to the last name of the individual debtors or, in the case of debtors doing business other than as individuals, the first word in the name of such debtors;

(II) In numerical order according to the social security number, or other unique identifier, of the individual debtors or, in the case of debtors doing business other than as individuals, the federal internal revenue service taxpayer identification number, or other unique identifier, of such debtors;

(III) Geographically by county; and

(IV) By crop year.

(2) (a) The central filing officer shall cause the information on the master list to be produced in lists organized in the same manner as the master list.

(b) If a registered buyer or other interested person so requests, the list or lists for such buyer or person may be limited to any county or group of counties where the farm product is used or produced, or to any crop year or years, or a combination of such identifiers.

(3) All buyers of farm products, commission merchants, selling agents, and other persons may register with the central filing officer to access lists described in subsection (2) of this section. Any buyer of farm products, commission merchant, selling agent, or other person conducting business from multiple locations may be considered as one entity, at its option. Such registration shall be on an annual basis. The central filing officer shall prescribe the process for registration, which shall include the name and address of the registrant and the list or lists described in subsection (2) of this section that such registrant desires to receive. A registration shall be complete when the registrant has provided the required information and paid the prescribed fee. A registrant is deemed to be registered only as to those products, counties, and crop years for which the registrant requests a list.

(4) The lists as produced pursuant to subsection (2) of this section shall be published and distributed by the central filing officer and shall reflect all effective financing statements that are effective as of the date of the compilation of the lists. The central filing officer shall determine the frequency with which the lists identified pursuant to subsection (2) of this section shall be compiled and distributed. Such lists may be distributed on an annual basis with three quarterly cumulative supplements or, if cost-effective, requested by registered buyers, and permitted by applicable federal law, the central filing officer may distribute more frequent supplements as determined by the central filing officer reflecting all new filings, changes, and terminations since the last list. The central filing officer may develop the form in which to distribute lists. If the name of the seller of a farm product is not on a list requested and received by a registrant, the sale of the farm product to the registrant shall be free of any security interest granted by that seller with respect to the farm product except as to any farm product for which the registrant has received direct notification of the existence of a security interest pursuant to 7 U.S.C. sec. 1631 (e)(1) and (g)(2)(A). The registrant may rely on the representation of the seller as to the seller's identity, so long as the reliance is in good faith.

(5) The central filing officer shall remove from the master list any effective financing statement that has lapsed pursuant to section 4-9.5-105.3 (2) or has been terminated pursuant to section 4-9.5-107.

(6) As soon as practicable, the central filing officer shall publish and distribute the master list electronically.



§ 4-9.5-105. Confirmations

(1) (Deleted by amendment, L. 2006, p. 1148, § 4.)

(2) to (4) (Deleted by amendment, L. 96, p. 1385, § 7, effective July 1, 1996.)

(5) A buyer of farm products, whether or not registered, may rely conclusively on information obtained from the master list published and distributed electronically, regardless of any errors or omissions committed by the central filing officer in the electronic publication or distribution of the master list. If the information obtained electronically confirms that the name of the seller of a specified farm product is not on the master list, the sale of the farm product to the buyer shall be free of any security interest granted by that seller with respect to the farm product and the buyer may rely on the representation of the seller as to the seller's identity, so long as the reliance is in good faith.



§ 4-9.5-105.3. Effective financing statements

(1) An effective financing statement shall state:

(a) The name and address of the secured party;

(b) The name and address of the debtor, which, in the case of an individual, shall have the surname appear first, and in the case of a corporation or other entity that is not an individual, shall have the name appear beginning with the first word or character that is not an article or punctuation mark;

(c) The social security number, or other unique identifier, of the debtor or, in the case of a debtor doing business other than as an individual, the federal internal revenue service taxpayer identification number, or other unique identifier, of such debtor;

(d) A description of the farm products subject to the security interest created by the debtor, including:

(I) The amount of the farm products, unless all of a particular farm product is subject to the particular security interest;

(II) The name of each county in which the farm products are produced, stored, or otherwise located or to be produced, stored, or otherwise located; and

(III) The crop year, unless every crop year for the duration of the effective financing statement is subject to the particular security interest.

(e) Further details of the farm products subject to the security interest, if needed to distinguish them from other farm products owned by the same person but not subject to the particular security interest; and

(f) Such other additional information as the central filing officer may require to comply with 7 U.S.C. sec. 1631 or to more effectively carry out the purposes of this article.

(2) An effective financing statement shall remain effective for a period of five years after the date of filing, unless its effectiveness is extended by filing one or more continuation statements in accordance with section 4-9.5-106 (1).

(3) An effective financing statement may:

(a) Cover more than one farm product located in more than one county for any given debtor; and

(b) Cover more than one debtor.

(4) An effective financing statement may not be created by amending a financing statement filed under article 9 of this title.



§ 4-9.5-105.7. Amendment of effective financing statements

(1) An effective financing statement may be amended to add or delete collateral, or otherwise to amend the information provided in the effective financing statement, by filing an amendment with the central filing officer that identifies the effective financing statement to which the amendment relates by providing its file number, filing office where originally filed, and date filed.

(2) An effective financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(3) An effective financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(4) If the security interest is terminated as to one or more of the farm products shown on the filed effective financing statement and the effective financing statement is to remain effective as to one or more other farm products, the secured party shall, within thirty days after such partial termination, file an amendment reflecting such partial termination with the central filing officer. If the affected secured party fails to file an amendment reflecting such partial termination within the thirty-day period, the secured party shall be liable to the debtor for five hundred dollars and, in addition, for any loss caused to the debtor by such failure.

(5) An amendment to an effective financing statement to delete collateral does not amend or otherwise impair the perfection of any security interest perfected by the effective financing statement for purposes of article 9 of this title.



§ 4-9.5-106. Continuation statements

(1) A continuation statement may be filed within six months prior to the expiration of the five-year period of effectiveness of an effective financing statement. A continuation statement shall identify the effective financing statement by file number, filing office where originally filed, and date filed. Upon timely filing of the continuation statement, the effectiveness of the effective financing statement shall be continued for five years after the last date to which the effective financing statement was effective, whereupon its effectiveness shall lapse unless another continuation statement is filed prior to such lapse. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the effective financing statement.

(2) The effectiveness of an effective financing statement that was filed before July 1, 1996, and that had not otherwise lapsed by December 31, 1997, shall be deemed to have lapsed in the manner provided in subsection (1) of this section on December 31, 1997, unless a continuation statement was filed on or after July 1, 1996, but on or before December 31, 1997, that complied with the requirements of subsection (1) of this section. The filing of a continuation statement pursuant to this subsection (2) shall have extended the effectiveness of the effective financing statement for five years after the last date to which the effective financing statement would otherwise have been effective, whereupon it shall have lapsed in the manner set forth in subsection (1) of this section unless further continuation statements were filed in the manner and within the time periods prescribed in subsection (1) of this section in order to prevent such lapse.

(3) (Deleted by amendment, L. 2006, p. 1150, § 6.)

(4) No continuation statement filed pursuant to this section on or after July 1, 1995, shall be ineffective solely because it failed to include a statement that the original financing statement is still effective.



§ 4-9.5-107. Termination statement

(1) The secured party identified in an effective financing statement may at any time, and without regard to whether there is any outstanding secured obligation or commitment to make advances, incur obligations, or otherwise give value, file with the central filing officer a termination statement with respect to such effective financing statement pursuant to this section and provide notice to the debtor of such filing.

(1.3) (a) Unless the debtor otherwise requests, whenever there is no outstanding secured obligation and no commitment to make advances, incur obligations, or otherwise give value, the secured party identified in an effective financing statement relating to such obligation or commitment shall, within thirty days, terminate such effective financing statement by filing with the central filing officer either:

(I) A termination statement pursuant to this section; or

(II) A termination statement pursuant to article 9 of this title.

(b) If a termination statement is filed pursuant to either subparagraph (I) or (II) of paragraph (a) of this subsection (1.3), the secured party shall provide notice to the debtor of such filing. If the secured party fails to file a required termination statement within the thirty-day period, the secured party shall be liable to the debtor for one thousand dollars, and, in addition, for any loss caused to the debtor by such failure.

(1.5) A termination statement filed pursuant to either subsection (1) or subparagraph (I) of paragraph (a) of subsection (1.3) of this section does not terminate or otherwise impair the perfection of any security interest perfected by the effective financing statement for purposes of article 9 of this title.

(2) (a) The termination statement shall:

(I) Be signed, authorized, or otherwise authenticated by the secured party, and if such notice is filed by electronic transmission it shall be signed electronically, pursuant to section 24-71-101, C.R.S.;

(II) Identify the effective financing statement, the effectiveness of which is to be terminated, by file number, filing office where originally filed, and date filed; and

(III) State that the effective financing statement is to be removed from the master list.

(b) The effectiveness of a terminated effective financing statement shall cease as of the date and hour of filing the termination statement by the central filing officer.



§ 4-9.5-108. Filings generally

(1) Each record filed in the central filing system shall contain all information required by the laws of this state to be contained in the record. Each such record shall:

(a) Be on or in such medium as may be acceptable to the central filing officer and from which the central filing officer may create a physical document that contains all of the information in the record. The central filing officer may require that the record be delivered by any one or more means or on or in any one or more media as may be acceptable to the central filing officer. The central filing officer is not required to accept for filing a record that is not delivered by a means and in a medium that complies with the requirements then established by the central filing officer for the delivery and filing of records. If the central filing officer permits a record to be delivered on paper, the record shall be typewritten or machine printed, and the central filing officer may impose reasonable requirements upon the dimensions, legibility, quality and color of such paper, and typewriting or printing. If the delivery of a record subject to this article for filing is required or permitted to be accomplished electronically, then the central filing officer may prescribe the format and other attributes of the record and may refuse to permit such record to be accompanied by any physical document.

(b) Be in the English language;

(c) Include any form or cover sheet, or both, required pursuant to section 4-9.5-108.5;

(d) Be delivered to the central filing officer for filing; and

(e) Be accompanied by all required fees.

(2) A record filed pursuant to this article shall not constitute notice for purposes of section 38-35-109, C.R.S.

(3) Any continuation, termination, amendment, or assignment of an effective financing statement shall be signed, authorized, or otherwise authenticated by the secured party, and, in the case of an amendment that adds collateral or adds an additional debtor, by the affected debtor or debtors. If such filing is made by electronic transmission, it shall be signed electronically, pursuant to section 24-71-101, C.R.S.

(4) The provisions of part 5 of article 9 of this title regarding the filing of records shall apply to the filing of records under this article to the extent not inconsistent therewith.



§ 4-9.5-108.5. Forms

The central filing officer may prepare and furnish a form for any record that is subject to this article and may require the use of any such form.



§ 4-9.5-109. "Food Security Act of 1985"

Whether a buyer of farm products takes subject to a security interest shall be determined by section 1324 of the federal "Food Security Act of 1985" and applicable provisions of Colorado law.



§ 4-9.5-110. Fees - rules - federal certification

(1) Repealed.

(1.5) The central filing officer shall charge and collect fees and other charges, which shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., for:

(a) Distributing the master list;

(b) Furnishing any information;

(c) Furnishing a copy of any filed record;

(d) Filing any record required or permitted to be filed under this article.

(2) The central filing officer is hereby authorized to adopt such rules as are necessary to carry out the provisions of this article and to conform the central filing system to the requirements of the federal "Food Security Act of 1985".

(3) The central filing officer may contract with one or more public or private parties to perform some or all of its duties under this article; except that the central filing officer may not delegate the power to make rules or regulations, conduct public hearings, prescribe forms, and establish services and fees therefor.

(4) (Deleted by amendment, L. 2003, p. 1672, § 6, effective July 1, 2003.)

(5) Revenues collected by the central filing officer pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the department of state cash fund created in section 24-21-104 (3), C.R.S.

(6) Repealed.



§ 4-9.5-111. Penalties

Any debtor or third party who provides any false or misleading information concerning the name of the owner of any farm products or the existence of any security interest affecting farm products with the intent to deprive the secured party of any of his or her security under the security interest or to defraud or mislead the buyer of any farm product as to the existence of the security interest or fails to pay to the secured party any moneys realized out of the sale of collateral in violation of any security agreement and with the intent to deprive the secured party of such party's rights thereto, or makes a filing subject to section 4-9.5-108 (3) that is not signed, authorized, or otherwise authenticated by the secured party as required by section 4-9.5-108 (3), shall be deemed to have violated section 18-5-206, C.R.S., and shall be subject to the penalties described in said section. Any penalty so collected shall be transmitted to the state treasurer, who shall credit the same to the department of state cash fund created in section 24-21-104 (3), C.R.S.



§ 4-9.5-112.5. Immunity

(1) Except in cases of willful misconduct or bad faith, the contractors retained by the central filing officer, as well as the employees of such contractors, shall be exempt from personal liability as a result of an error or omission in receiving, entering, storing, or providing information or performing their duties as required by this title.

(2) Any error or omission described in subsection (1) of this section shall constitute a tort and not a breach of any express or implied contract.






Article 9.7 - Colorado Statutory Lien Registration Act

§ 4-9.7-101. Short title

This article shall be known and may be cited as the "Colorado Statutory Lien Registration Act".



§ 4-9.7-102. Scope

(a) This article shall apply to the filing of a record relating to a designated statutory lien.

(b) This article shall not apply to the filing of:

(1) Notices, certificates, or other records pertaining to any lien created pursuant to the laws of the United States; or

(2) A financing statement or other record filed pursuant to article 9 or 9.5 of this title or any successor statutes.

(c) This article shall not be construed to create a filing requirement for any lien where the applicable substantive statute does not require filing.



§ 4-9.7-103. Definitions

(a) As used in this article, unless the context otherwise requires:

(1) "Claimant" means a person identified as a beneficiary or owner of a designated statutory lien in a notice of lien or notice of amendment filed in the office of the secretary of state pursuant to this article.

(2) "Continue" means to renew or otherwise extend the effectiveness of a notice of lien.

(3) "Designated statutory lien" means:

(A) A harvester's lien pursuant to article 24.5 of title 38, C.R.S.;

(B) An agistor's lien pursuant to part 2 of article 20 of title 38, C.R.S.;

(C) A hospital lien pursuant to article 27 of title 38, C.R.S.;

(D) A restitution lien pursuant to section 16-18.5-104, C.R.S.;

(E) A child support lien pursuant to section 14-10-122, C.R.S.;

(F) A security interest held by a housing authority pursuant to section 29-4-712, C.R.S.; or

(G) Any other lien provided for by a statute of this state that requires or expressly permits a notice or other record creating, evidencing, or perfecting the lien to be filed in the office of the secretary of state, except as provided in section 4-9.7-102 (b) and (c).

(4) "Notice of amendment" means a record filed in the office of the secretary of state pursuant to this article that changes, corrects, continues, terminates, subordinates, or otherwise modifies a notice of lien.

(5) "Notice of lien" means a record filed in the office of the secretary of state pursuant to this article that identifies one or more claimants with respect to a designated statutory lien; identifies, to the extent required by the applicable substantive statute, the property asserted to be subject to the lien; identifies the owner or owners of the property; and otherwise complies with the requirements of this article.

(6) "Owner" means a person identified in a notice of lien or notice of amendment in the office of the secretary of state pursuant to this article as an owner of property subject to a designated statutory lien.

(7) "Record", except as used in the phrases "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(8) "Substantive statute" means the statute creating, providing for, or giving rise to a designated statutory lien.

(9) "Taxpayer identification number" means a social security number, an employer identification number, or an individual taxpayer identification number.

(10) "Terminate" means to release or otherwise extinguish the effectiveness of a notice of lien.



§ 4-9.7-104. Contents of a notice of lien or notice of amendment

(a) (1) A notice of lien shall state:

(A) The name of one or more owners;

(B) The name of one or more claimants;

(C) A citation to the section of the substantive statute pursuant to which the notice of lien is filed;

(D) To the extent required by the applicable substantive statute, an identification of the property asserted to be subject to a designated statutory lien and any other information that the applicable substantive statute requires to be contained in or included with the notice of lien;

(E) That any other information or record required to be filed with the office of the secretary of state pursuant to the applicable substantive statute has been included with or attached to the notice of lien; and

(F) Such additional information as the secretary of state may require.

(2) A notice of lien may state:

(A) The mailing address of one or more owners; and

(B) The mailing address of one or more claimants.

(b) (1) A notice of amendment shall state:

(A) The original filing number of the notice of lien to which the notice of amendment relates;

(B) That any other information or record required to be filed with the office of the secretary of state pursuant to the applicable substantive statute has been included with or attached to the notice of amendment; and

(C) Any additional information that the secretary of state requires.

(2) A notice of amendment may contain any information necessary to indicate the manner and extent to which the notice of amendment affects the notice of lien.

(c) A notice of lien shall remain effective for the period provided for by the applicable substantive statute or until a notice of amendment that terminates the notice of lien is filed in the office of the secretary of state.



§ 4-9.7-105. Acceptance and refusal to accept for filing

(a) The secretary of state shall refuse to accept a notice of lien or notice of amendment for filing if:

(1) The applicable filing fee is not tendered;

(2) The notice is not communicated by a method of communication authorized by the secretary of state;

(3) The notice of lien does not state the name of an owner;

(4) The notice of lien does not state the name of a claimant;

(5) The notice of amendment does not indicate the original file number of the notice of lien to which the notice of amendment relates; or

(6) The notice of lien or notice of amendment fails to state any additional information that the secretary of state requires.

(b) The secretary of state may refuse to accept a notice of lien or notice of amendment for filing if the notice of lien or notice of amendment does not include the address of one or more claimants.

(c) Filing does not occur with respect to a notice of lien or notice of amendment that the secretary of state refuses to accept for a reason set forth in subsection (a) or (b) of this section.



§ 4-9.7-106. Duties of filing officer

(a) If a notice of lien is communicated to and accepted by the secretary of state for filing, the secretary of state shall cause the notice to be marked, maintained, and indexed in accordance with the provisions of section 4-9-519 as if the notice were a financing statement and each owner identified in the notice were a debtor within the meaning of section 4-9-519.

(b) If a notice of amendment is communicated to and accepted by the secretary of state for filing, the secretary of state shall:

(1) Cause the notice of amendment to be marked, maintained, and indexed as if the notice were an amendment of a financing statement within the meaning of section 4-9-512;

(2) If the notice of amendment terminates a notice of lien, cause the notice of amendment to be marked, maintained, and indexed as if the notice were a termination statement within the meaning of section 4-9-513; or

(3) If the notice of amendment continues a notice of lien, cause the notice of amendment to be marked, maintained, and indexed as if the notice were a continuation statement as defined in section 4-9-102 (27) and extend the effectiveness of the notice of lien by the appropriate period pursuant to the applicable substantive statute.

(c) If the secretary of state refuses to accept a notice of lien or notice of amendment for filing, the secretary of state shall communicate to the person that presented the record the fact of and reason for the refusal. The communication shall be made at the time and in the manner prescribed by the rules adopted by the secretary of state pursuant to section 4-9.7-109.

(d) The secretary of state may remove a notice of lien from the records of the secretary of state one year after the notice expires in accordance with section 4-9.7-104 (c).

(e) The secretary of state shall communicate or otherwise make available in a record the following information to any person that requests the information:

(1) Whether there is on file on a date and time specified by the secretary of state any notice of lien or notice of amendment that:

(A) Designates a particular owner; and

(B) Has not expired under section 4-9.7-104 (c); and

(C) If the request so states, has expired under section 4-9.7-104 (c) and a record of which is maintained by the secretary of state under subsection (d) of this section;

(2) The date and time of filing of each notice of lien and notice of amendment described in paragraph (1) of this subsection (e); and

(3) The information provided in each notice of lien and notice of amendment described in paragraph (1) of this subsection (e).



§ 4-9.7-107. Fees

Subject to section 24-75-402, C.R.S., fees for services rendered by the secretary of state under this article shall be determined and collected pursuant to section 24-21-104, C.R.S.



§ 4-9.7-108. Effect of filing

A notice of lien or notice of amendment that is communicated to the office of the secretary of state with tender of the filing fee, but which the secretary of state wrongfully refuses to accept, is effective as a filed record in the records of the secretary of state except as against a purchaser of the property described in the notice who gives value in reasonable reliance upon the absence of the record in the records of the secretary of state.



§ 4-9.7-109. Filing office - rules

(a) The secretary of state shall adopt and publish any rules necessary to implement this article. The rules shall be:

(1) Consistent with this article; and

(2) Adopted and published in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.






Article 10 - Effective Date



Article 11 - Fees






Title 5 - Consumer Credit Code

Consumer Credit Code

Article 1 - General Provisions and Definitions

Part 1 - Short Title, Construction, General Provisions

§ 5-1-101. Short title

Articles 1 to 9 of this title shall be known and may be cited as the "Uniform Consumer Credit Code", referred to in said articles as the "code".



§ 5-1-102. Purposes - rules of construction

(1) This code shall be liberally construed and applied to promote its underlying purposes and policies.

(2) The underlying purposes and policies of this code are:

(a) To simplify, clarify, and modernize the law governing retail installment sales, consumer credit, small loans, and usury;

(b) To provide rate ceilings to assure an adequate supply of credit to consumers;

(c) To further consumer understanding of the terms of credit transactions and to foster competition among suppliers of consumer credit so that consumers may obtain credit at reasonable cost;

(d) To protect consumer buyers, lessees, and borrowers against unfair practices by some suppliers of consumer credit, having due regard for the interests of legitimate and scrupulous creditors;

(e) To permit and encourage the development of fair and economically sound consumer credit practices;

(f) To conform the regulation of consumer credit transactions to the policies of the federal "Truth in Lending Act" and the federal "Consumer Leasing Act"; and

(g) To make uniform the law, including administrative rules, among the various jurisdictions.

(3) A reference to a requirement imposed by this code includes reference to a related rule of the administrator adopted pursuant to this code.



§ 5-1-103. Supplementary general principles of law applicable

Unless displaced by the particular provisions of this code, the "Uniform Commercial Code" and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause, supplement the provisions of this code.



§ 5-1-104. Construction against implicit repeal

This code being a general act intended as a unified coverage of its subject matter, no part of it is deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.



§ 5-1-105. Severability clause

If any provision of this code or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this code which can be given effect without the invalid provision or application, and to this end the provisions of this code are declared to be severable.



§ 5-1-106. Waiver - agreement to forego rights - settlement of claims

(1) Except as otherwise provided in this code, a consumer may not waive or agree to forego rights or benefits under this code.

(2) A claim by a consumer against a creditor for an excess charge, other violation of this code, or civil penalty, or a claim against a consumer for default or breach of a duty imposed by this code, if disputed in good faith, may be settled by agreement.

(3) A claim, whether or not disputed, against a consumer, may be settled for less value than the amount claimed.

(4) A settlement in which the consumer waives or agrees to forego rights or benefits under this code is invalid if the court as a matter of law finds the settlement to have been unconscionable at the time it was made. The competence of the consumer, any deception or coercion practiced upon the consumer, the nature and extent of the legal advice received by the consumer, and the value of the consideration are relevant to the issue of unconscionability.



§ 5-1-107. Effect of code on powers of organizations

(1) This code prescribes maximum charges for all creditors extending consumer credit except lessors and those excluded in sections 5-1-202 and 5-2-213 (2)(b) and displaces existing limitations on the powers of those creditors based on maximum charges.

(2) With respect to sellers of goods or services, small loan companies, licensed lenders, consumer and sales finance companies, loan companies, and commercial banks and trust companies, this code displaces existing limitations on their powers based solely on amount or duration of credit.

(3) Except as provided in subsection (1) of this section, this code does not displace limitations on powers of credit unions, savings banks, savings and loan associations, or other thrift institutions whether organized for the profit of shareholders or as mutual organizations.

(4) Except as provided in subsections (1) and (2) of this section, this code does not displace:

(a) Limitations on powers of supervised financial organizations, as defined in section 5-1-301 (45), with respect to the amount of a loan to a single borrower, the ratio of a loan to the value of collateral, the duration of a loan secured by an interest in land, or other similar restrictions designed to protect deposits; or

(b) Limitations on powers an organization is authorized to exercise under the laws of this state or the United States.






Part 2 - Scope and Jurisdiction

§ 5-1-201. Territorial application - definitions

(1) Except as otherwise provided in this section, this code applies to consumer credit transactions made in this state and to modifications, including refinancing, consolidations, and deferrals, made in this state, of consumer credit transactions, wherever made. For purposes of this code, a consumer credit transaction is made in this state if:

(a) A written agreement evidencing the obligation or offer of the consumer is received by the creditor in this state; or

(b) A consumer who is a resident of this state enters into the transaction with a creditor who has solicited or advertised in this state by any means, including but not limited to mail, brochure, telephone, print, radio, television, internet, or any other electronic means.

(2) Notwithstanding paragraph (b) of subsection (1) of this section, unless made subject to this code by agreement of the parties, a consumer credit transaction is not made in this state if a resident of this state enters into the transaction while physically present in another state.

(3) Part 1 of article 5 of this title and sections 5-3-104 and 5-3-105 apply to actions or other proceedings brought in this state to enforce rights arising out of a consumer credit transaction, or modification thereof, wherever made.

(4) If a consumer credit transaction, or modification thereof, is made in another state with a person who is a resident of this state when the consumer credit transaction or modification is made, the following provisions apply as though the transaction occurred in this state:

(a) A creditor, or assignee of the creditor's rights, may not collect charges through actions or other proceedings in excess of those permitted by this code; and

(b) A creditor, or assignee of the creditor's rights, may not enforce rights against the consumer that violate the provisions of this code on limitations on agreements and practices.

(5) Except as provided in subsection (3) of this section, a consumer credit transaction, or modification thereof, made in another state with a person who was not a resident of this state when the consumer credit transaction or modification was made is valid and enforceable in this state according to its terms to the extent that it is valid and enforceable under the laws of the state applicable to the transaction.

(6) For the purposes of this code, the "residence" of a consumer is the address given by the consumer as the consumer's residence in any writing provided by the consumer in connection with a credit transaction. Until the consumer notifies the creditor of a new or different address, the given address is presumed to be unchanged.

(7) Notwithstanding other provisions of this section:

(a) Except as provided in subsection (3) of this section, this code does not apply if the consumer is not a resident of this state at the time of a credit transaction and the parties then agree that the law of the consumer's residence applies; and

(b) This code applies if the consumer is a resident of this state at the time of a credit transaction and the parties then agree that the law of this state applies.

(8) Except as provided in subsection (7) of this section, an agreement by a consumer is invalid with respect to consumer credit transactions, or modifications thereof, to which this code applies when such agreement provides that:

(a) The law of another state shall apply;

(b) The consumer consents to the jurisdiction of another state; or

(c) Venue is fixed.

(9) The following provisions of this code specify the applicable law governing certain cases:

(a) Section 5-6-102 on the powers and functions of the administrator; and

(b) Section 5-6-201 on notification and fees.

(10) For the purpose of subsection (1) of this section, "receive" means obtained as a result of physical delivery, transmission, or communication to one who has actual or apparent authority to act for the creditor in this state whether or not approval, acceptance, or ratification by any other agent or representative of such creditor in some other state is necessary to give legal consequence to the consumer credit transaction.

(11) Notwithstanding any other provision of this section, this code applies to any consumer insurance premium loan made to a resident of this state.



§ 5-1-202. Exclusions

(1) This code does not apply to:

(a) Extensions of credit to government or governmental agencies or instrumentalities;

(b) Except as otherwise provided in article 4 of this title, the sale of insurance if there is no legal obligation to pay installments of the premium and the insurance may terminate or be canceled after nonpayment of an installment of the premium;

(c) Transactions under public utility or common carrier tariffs if a subdivision or agency of this state or of the United States regulates the charges for the services involved, the charges for delayed payment, and any discount allowed for early payment;

(d) (I) With respect to contracts for purchase entered into by a pawnbroker, as the terms are defined in section 29-11.9-101, the rates and charges, and the disclosure of rates and charges, if the rates and charges do not exceed the fixed price permitted by section 29-11.9-101 (2). The exclusion in this subsection (1)(d)(I) applies to pawnbrokers who are:

(A) Licensed by a local licensing authority pursuant to section 29-11.9-102; or

(B) Regulated, with respect to rates and charges, by a local governing authority pursuant to section 29-11.9-102.

(II) The exclusion in subparagraph (I) of this paragraph (d) also applies to pawnbrokers authorized to make supervised loans under section 5-2-301 with respect to contracts for purchase; except that the exclusion does not apply to the disclosure of rates and charges of pawnbrokers authorized to make supervised loans.

(e) The disclosure of rates and charges in connection with transactions in securities and commodities accounts by a broker-dealer registered with the securities and exchange commission;

(f) Loans made, originated, disbursed, serviced, or guaranteed by an agency, instrumentality, or political subdivision of the state pursuant to article 3.1 of title 23, C.R.S.



§ 5-1-203. Jurisdiction and service of process

(1) The court of record of any judicial district in this state may exercise jurisdiction over any creditor with respect to any conduct in this state governed by this code or with respect to any claim arising from a transaction subject to this code. In addition to any other method provided by the Colorado rules of civil procedure or by statute, personal jurisdiction over a creditor may be acquired in a civil action or proceeding instituted in the court of record by the service of process in the manner provided by this section.

(2) If a creditor is not a resident of this state or is a corporation not authorized to do business in this state and engages in any conduct in this state governed by this code or engages in a transaction subject to this code, the creditor may designate an agent upon whom service of process may be made in this state. The agent shall be a resident of this state or a corporation authorized to do business in this state. The designation shall be in writing and filed with the secretary of state. If no designation is made and filed or if process cannot be served in this state upon the designated agent, process may be served upon the secretary of state, but service upon the secretary of state is not effective unless the plaintiff or petitioner forthwith mails a copy of the process and pleading by registered or certified mail to the defendant or respondent at his or her last reasonably ascertainable address. An affidavit of compliance with this section shall be filed with the clerk of the court on or before the return day of the process, if any, or within any further time the court allows.






Part 3 - Definitions

§ 5-1-301. General definitions

In addition to definitions appearing in subsequent articles, as used in this code, unless the context otherwise requires:

(1) "Actuarial method" means the method, defined by rules promulgated by the administrator in accordance with article 4 of title 24, C.R.S., of allocating payments made on a debt between the amount financed and finance charge pursuant to which a payment is applied first to the accumulated finance charge and the balance subtracted from, or any deficiency is added to, the unpaid balance of the amount financed.

(2) "Administrator" means the administrator designated in section 5-6-103.

(3) "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance.

(4) "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products by a natural person who cultivates, plants, propagates, or nurtures the agricultural products. "Agricultural products" includes agricultural, horticultural, viticultural, and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shellfish, and any products thereof, including processed and manufactured products, and any and all products raised or produced on farms and any processed or manufactured products thereof.

(5) "Amount financed" means the total of the following items to the extent that payment is deferred:

(a) In the case of a sale:

(I) The cash price of the goods, services, or interest in land, less the amount of any down payment whether made in cash or in property traded in; and

(II) The amount actually paid or to be paid by the seller pursuant to an agreement with the buyer to discharge a security interest in or a lien on property traded in;

(b) In the case of a loan:

(I) The net amount paid to, receivable by, or paid or payable for the account of the debtor; and

(II) The amount of any discount excluded from the finance charge described in paragraph (c) of subsection (20) of this section; and

(c) In the case of a sale or loan, to the extent that payment is deferred and the amount is not otherwise included in the cash price:

(I) Any applicable sales, use, excise, or documentary stamp taxes;

(II) Amounts actually paid or to be paid by the creditor for registration, certificate of title, or license fees; and

(III) Additional charges permitted by this code described in section 5-2-202.

(6) "Business day" means any calendar day except Sunday, New Year's day, the third Monday in January observed as the birthday of Dr. Martin Luther King, Jr., Washington-Lincoln day, Memorial day, Independence day, Labor day, Columbus day, Veterans' day, Thanksgiving day, and Christmas day.

(7) (a) "Cash price" means, except as the administrator may otherwise prescribe by rule promulgated in accordance with article 4 of title 24, C.R.S., the price at which goods, services, or an interest in land is offered for sale by the seller to cash buyers in the ordinary course of business and may include the cash price of accessories or related services such as delivery, installation, servicing, repairs, alterations, modifications, and improvements and, if individually itemized, may also include:

(I) Applicable sales, use, and excise and documentary stamp taxes; and

(II) Amounts actually paid or to be paid by the seller for registration, certificate of title, or license fees.

(b) The cash price stated by the seller to the buyer pursuant to the provisions on disclosure contained in section 5-3-101 is presumed to be the cash price.

(8) "Closing costs" with respect to a debt secured by an interest in land includes:

(a) Fees or premiums for title examination, title insurance, or similar purposes including surveys;

(b) Fees for preparation of a deed, settlement statement, or other documents;

(c) Escrows for future payments of taxes and insurance;

(d) Fees for notarizing deeds and other documents;

(e) Appraisal fees; and

(f) Credit reports.

(9) "Conspicuous" means a term or clause that is so written that a reasonable person against whom it is to operate ought to have noticed it. Whether a term or clause is conspicuous or not is for decision by the court. A printed heading in capitals (as: WARRANTY) is conspicuous, and language in the body of the form is conspicuous if it is in larger or other contrasting type or color. In a telegram, any stated term is conspicuous.

(10) "Consumer" means a person other than an organization who is the buyer, lessee, or debtor to whom credit is granted in a consumer credit transaction.

(11) (a) "Consumer credit sale" means, except as provided in paragraph (b) of this subsection (11), a sale of goods, services, a mobile home, or an interest in land in which:

(I) Credit is granted or arranged by a person who regularly engages as a seller in credit transactions of the same kind or pursuant to a seller credit card;

(II) The buyer is a person other than an organization;

(III) The goods, services, mobile home, or interest in land are purchased primarily for a personal, family, or household purpose;

(IV) Either the debt is by written agreement payable in installments or a finance charge is made; and

(V) With respect to a sale of goods or services, the amount financed does not exceed seventy-five thousand dollars.

(b) Unless the sale is made subject to this code by section 5-2-501, "consumer credit sale" does not include:

(I) A sale in which the seller allows the buyer to purchase goods or services pursuant to a lender credit card or similar arrangement;

(II) (A) Except as required by the federal "Truth in Lending Act" or the federal "Consumer Leasing Act" with respect to disclosure contained in section 5-3-101 and consumers' remedies for transactions secured by interests in land as contained in section 5-5-204, a sale of a mobile home or a sale of an interest in land if the finance charge does not exceed twelve percent per year calculated according to the actuarial method on the unpaid balances of the amount financed on the assumption that the debt will be paid according to the agreed terms and will not be paid before the end of the agreed term or, notwithstanding the rate of the finance charge with respect to the sale of an interest in land, the sale is secured by a first mortgage or deed of trust lien against a dwelling to finance the acquisition of that dwelling.

(B) For the purposes of this subparagraph (II), "dwelling" means any improved real property or portion thereof that is used or intended to be used as a residence and contains not more than four dwelling units, and "first mortgage or deed of trust" means a mortgage or deed of trust having priority as a lien over the lien of any other mortgage or deed of trust on the same dwelling and subject to the lien of taxes levied on that dwelling.

(III) A sale for a business, investment, or commercial purpose; or

(IV) A sale primarily for an agricultural purpose.

(12) "Consumer credit transaction" means a consumer credit sale or consumer loan, or a refinancing or consolidation thereof, or a consumer lease.

(13) "Consumer insurance premium loan" means a consumer loan that:

(a) Is made for the sole purpose of financing the payment by or on behalf of an insured of the premium on one or more policies or contracts issued by or on behalf of an insurer;

(b) Is secured by an assignment by the insured to the lender of the unearned premium on the policy or contract; and

(c) Contains an authorization to cancel the policy or contract so financed.

(14) (a) "Consumer lease" means a lease of goods and includes any insurance incidental to the lease and any other services merely incidental to upkeep or repair of the goods:

(I) That a lessor regularly engaged in the business of leasing makes to a person, other than an organization, who takes under the lease primarily for a personal, family, or household purpose;

(II) In which the amount payable under the lease does not exceed seventy-five thousand dollars; and

(III) That is for a term exceeding four months.

(b) "Consumer lease" does not include a lease made pursuant to a lender credit card or similar arrangement.

(15) (a) Except as provided in paragraph (b) of this subsection (15) and except with respect to a "loan primarily secured by an interest in land" as defined in subsection (26) of this section, "consumer loan" means a loan made or arranged by a person regularly engaged in the business of making loans in which:

(I) The consumer is a person other than an organization;

(II) The debt is incurred primarily for a personal, family, or household purpose;

(III) Either the debt is by written agreement payable in installments or a finance charge is made; and

(IV) Either the principal does not exceed seventy-five thousand dollars or the debt is secured by an interest in land.

(b) Unless the loan is made subject to this code by an agreement described in section 5-2-501, "consumer loan" does not include:

(I) A loan for a business, investment, or commercial purpose;

(II) A loan primarily for an agricultural purpose; or

(III) A reverse mortgage as defined in section 11-38-102, C.R.S.

(c) Unless the loan is made subject to this code by an agreement described in section 5-2-501 and except as provided with respect to the disclosure described in section 5-3-101, consumers' remedies for transactions secured by interests in land as described in section 5-5-204, and powers and functions of the administrator under part 1 of article 6 of this title, "consumer loan" does not include a "loan primarily secured by an interest in land" as defined in subsection (26) of this section.

(16) "Credit" means the right granted by a creditor to a consumer to defer payment of debt or to incur debt and defer its payment.

(16.5) "Credit card" means a lender credit card or a seller credit card, except as otherwise provided in this code.

(17) "Creditor" means the seller, lessor, lender, or person who makes or arranges a consumer credit transaction and to whom the transaction is initially payable, or the assignee of a creditor's right to payment, but use of the term does not in itself impose on an assignee any obligation of his or her assignor. In case of credit granted pursuant to a credit card, "creditor" means the card issuer and not another person honoring the credit card.

(18) "Dwelling" means a residential structure or mobile home that contains one to four family housing units or individual units of condominiums or cooperatives.

(19) "Earnings" means compensation paid or payable to an individual or for the individual's account for personal services rendered or to be rendered by the individual, whether denominated as wages, salary, fees, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension, retirement, or disability program.

(20) "Finance charge" means:

(a) The sum of all charges payable directly or indirectly by the consumer and imposed directly or indirectly by the creditor as an incident to or as a condition of the extension of credit, whether paid or payable by the consumer, the creditor, or any other person on behalf of the consumer to the creditor or to a third party, including any of the following types of charges that are applicable:

(I) Interest or any amount payable under a point, discount, or other system of charges, however denominated;

(II) Time-price differential, credit service, service, carrying, or other charge, however denominated;

(III) Premium, or other charge for any guarantee or insurance protecting the creditor against the consumer's default or other credit loss; and

(IV) Charges incurred for investigating the collateral or credit-worthiness of the consumer or for commissions or brokerage for obtaining the credit.

(b) The term does not include charges as a result of default described in section 5-3-302, additional charges described in section 5-2-202, delinquency charges described in section 5-2-203, or deferral charges described in section 5-2-204.

(c) If a creditor makes a loan to a consumer by purchasing or satisfying obligations of the consumer pursuant to a credit card or similar arrangement and the purchase or satisfaction is made at less than the face amount of the obligation, the discount is not part of the finance charge.

(21) "Goods" includes goods not in existence at the time the transaction is entered into and merchandise certificates but excludes money, chattel paper, documents of title, and instruments.

(22) "Investment purpose" means that the primary purpose of the credit sale or loan is for future financial gain rather than for a present personal, family, or household use.

(23) "Lender" includes an assignee of the lender's right to payment, unless otherwise provided in this code, but use of the term does not in itself impose on an assignee any obligation of the lender with respect to events occurring before the assignment.

(24) "Lender credit card or similar arrangement" means an arrangement or loan agreement, other than a seller credit card, pursuant to which a lender gives a consumer the privilege of using a credit card, letter of credit, or other credit confirmation or identification in transactions out of which debt arises:

(a) By the lender's honoring a draft or similar order for the payment of money drawn or accepted by the consumer;

(b) By the lender's payment or agreement to pay the consumer's obligations; or

(c) By the lender's purchase from the obligee of the consumer's obligations.

(25) "Loan" includes:

(a) Except as otherwise provided in paragraph (b) of this subsection (25):

(I) The creation of debt by the lender's payment of or agreement to pay money to the consumer or to a third party for the account of the consumer;

(II) The creation of debt by a credit to an account with the lender upon which the consumer is entitled to draw immediately;

(III) The creation of debt pursuant to a lender credit card in any manner, including a cash advance or the card issuer's honoring a draft or similar order for the payment of money drawn or accepted by the consumer, paying or agreeing to pay the consumer's obligation, or purchasing or otherwise acquiring the consumer's obligation from the obligee or his or her assignees;

(IV) The forbearance of debt arising from a loan; and

(V) The creation of debt by a cash advance to a consumer pursuant to a seller credit card.

(b) "Loan" does not include:

(I) A card issuer's payment or agreement to pay money to a third person for the account of a consumer if the debt of the consumer arises from a sale or lease and results from use of a seller credit card; or

(II) The forbearance of debt arising from a sale or lease.

(26) (a) "Loan primarily secured by an interest in land" means a consumer loan secured by a mobile home or primarily secured by an interest in land if, at the time the loan is made the value of the collateral is substantial in relation to the amount of the loan, and:

(I) The rate of the finance charge does not exceed twelve percent per year calculated according to the actuarial method on the unpaid balances of the principal on the assumption that the debt will be paid according to the agreed terms and will not be paid before the end of the agreed term; or

(II) Notwithstanding the rate of the finance charge, and other than a precomputed loan as defined in subsection (35) of this section, the loan is secured by a first mortgage or deed of trust lien against a dwelling to:

(A) Finance the acquisition of that dwelling; or

(B) To refinance, by amendment, payoff, or otherwise, an existing loan made to finance the acquisition of that dwelling, including a refinance loan providing additional sums for any purpose whether or not related to acquisition or construction.

(b) As to any refinance loan in the form of a revolving loan account that is in whole or in part for purposes other than acquisition or construction, section 5-3-103 shall apply.

(c) With respect to loans secured by a first mortgage or deed of trust lien against a dwelling to refinance an existing loan to finance the acquisition of the dwelling and providing additional sums for any other purpose that are not subject to this code pursuant to paragraph (a) of this subsection (26), the lender shall disclose to the consumer that the refinance loan creates a lien against the dwelling or property and that the limits set forth in section 5-5-112 on the amount of attorney fees that a lender may charge the consumer are not applicable.

(d) For purposes of this subsection (26):

(I) A "loan secured by a first mortgage or deed of trust lien against a dwelling to finance the acquisition of the dwelling" includes a loan secured by a first mortgage or deed of trust lien against a dwelling to finance the original construction of such dwelling or to refinance any such construction loan;

(II) "Dwelling" means any improved real property, or portion thereof, that is used or intended to be used as a residence and contains not more than four dwelling units; and

(III) "First mortgage or deed of trust" means a mortgage or deed of trust having priority as a lien over the lien of any other mortgage or deed of trust on the same dwelling and subject to the lien of taxes levied on that dwelling.

(27) "Material disclosures" means the disclosure, as required by this code, of the annual percentage rate, the method of determining the finance charge and the balance upon which a finance charge will be imposed, the amount of the finance charge, the amount to be financed, the total of payments, the number and amount of payments, and the due dates or periods of payments scheduled to repay the indebtedness.

(28) "Merchandise certificate" means a writing not redeemable in cash and usable in its face amount in lieu of cash in exchange for goods or services.

(29) "Mobile home" means a dwelling that is built on a chassis designed for long-term residential occupancy, that is capable of being installed in a permanent or semi-permanent location, with or without a permanent foundation, and with major appliances and plumbing, gas, and electrical systems installed but needing the appropriate connections to make them operable, and that may be occasionally drawn over the public highways, by special permit, as a unit or in sections to its permanent or semi-permanent location.

(30) "Official fees" means:

(a) Fees and charges prescribed by law that actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest related to a consumer credit transaction; or

(b) Premiums payable for insurance in lieu of perfecting a security interest otherwise required by the creditor in connection with the consumer credit transaction if the premium does not exceed the fees and charges described in paragraph (a) of this subsection (30) that would otherwise be payable.

(31) "Organization" means a corporation, limited liability company, government or governmental subdivision or agency, trust, estate, partnership, limited liability partnership, cooperative, or association.

(32) "Payable in installments" means that payment is required or permitted by agreement to be made in more than four periodic payments, excluding a down payment. If any periodic payment other than the down payment under an agreement requiring or permitting two or more periodic payments is more than twice the amount of any other periodic payment, excluding the down payment, the consumer credit transaction is "payable in installments".

(33) "Person" includes a natural person or an individual and an organization.

(34) (a) "Person related to" means, with respect to an individual, the spouse of the individual; a brother, brother-in-law, sister, or sister-in-law of the individual; an ancestor or lineal descendant of the individual or the individual's spouse; and any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(b) "Person related to" means, with respect to an organization, a person directly or indirectly controlling, controlled by, or under common control with the organization; an officer or director of the organization or a person performing similar functions with respect to the organization or to a person related to the organization; the spouse of a person related to the organization; and a relative by blood or marriage of a person related to the organization who shares the same home with such person.

(35) "Precomputed" means a consumer credit sale or consumer loan in which the debt is expressed as a sum comprising the amount financed and the amount of the finance charge computed in advance or in which any portion of the finance charge is prepaid and the amount of that portion of the finance charge either computed in advance or prepaid constitutes more than one-half of the total finance charge applicable to the consumer credit sale or consumer loan.

(36) "Presumed" or "presumption" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced that would support a finding of its nonexistence.

(37) "Regularly" has the same meaning as stated in the federal "Truth in Lending Act" and the federal "Consumer Leasing Act".

(38) "Revolving credit" means an arrangement pursuant to which:

(a) A creditor may permit a consumer, from time to time, to purchase or lease on credit from the creditor or to obtain loans from the creditor;

(b) The amounts financed and the finance and other appropriate charges are debited to an account;

(c) The finance charge, if made, is computed on the account periodically; and

(d) Either the consumer has the privilege of paying in full or in installments or the creditor periodically imposes charges computed on the account for delaying payment and permits the consumer to continue to purchase or lease on credit.

(39) "Sale of goods" includes any agreement in the form of a bailment or lease of goods if the bailee or lessee agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the goods involved and it is agreed that the bailee or lessee will become, or for no other or a nominal consideration has the option to become, the owner of the goods upon full compliance with his or her obligations under the agreement.

(40) "Sale of an interest in land" includes a lease in which the lessee has an option to purchase the interest and all or a substantial part of the rental or other payments previously made by him are applied to the purchase price.

(41) "Sale of services" means furnishing or agreeing to furnish services and includes making arrangements to have services furnished by another.

(42) "Seller", except as otherwise provided, includes an assignee of the seller's right to payment, but use of the term does not in itself impose on an assignee any obligation of the seller with respect to events occurring before the assignment.

(43) "Seller credit card" means an arrangement pursuant to which a person gives to a buyer or lessee the privilege of using a credit card, letter of credit, or other credit confirmation or identification primarily for the purpose of purchasing or leasing goods or services from that person or from that person and any other person.

(44) "Services" includes:

(a) Work, labor, and other personal services;

(b) Privileges with respect to transportation, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals, cemetery accommodations, and the like; and

(c) Insurance provided by a person other than the insurer.

(45) "Supervised financial organization" means a person, other than an insurance company or other organization primarily engaged in an insurance business:

(a) Organized, chartered, or holding an authorization certificate under the laws of any state or of the United States that authorize the person to make loans and to receive deposits, including a savings, share, certificate, or deposit account; and

(b) Subject to supervision by an official or agency of any state or of the United States.

(46) "Supervised lender" means a person authorized to make or take assignments of supervised loans under a license issued by the administrator or as a supervised financial organization.

(47) "Supervised loan" means a consumer loan, including a loan made pursuant to a revolving credit account, in which the rate of the finance charge exceeds twelve percent per year as determined according to the provisions on finance charges contained in section 5-2-201.

(48) "Written" or "in writing" means any record conveying information and that is in a form the consumer may retain, or is capable of being displayed in visual text in a form the consumer may retain, including paper, electronic, digital, magnetic, optical, and electromagnetic.



§ 5-1-302. Definitions - federal "Truth in Lending Act" and federal "Consumer Leasing Act"

In this code, federal "Truth in Lending Act", 15 U.S.C. sec. 1601 et seq., and federal "Consumer Leasing Act", 15 U.S.C. sec. 1667 et seq., mean chapters of the "Consumer Credit Protection Act" (Public Law 90-321; 82 Stat. 146), as amended from time to time, and include regulations issued pursuant to those acts.



§ 5-1-303. Index of definitions in code

Definitions in this code and the sections in which they appear are:

"Actuarial method" section 5-1-301 (1)

"Administrator" sections 5-1-301 (2)

and 5-6-103

"Agreement" section 5-1-301 (3)

"Agricultural purpose" section 5-1-301 (4)

"Amount financed" section 5-1-301 (5)

"Business day" section 5-1-301 (6)

"Cash price" section 5-1-301 (7)

"Closing costs" section 5-1-301 (8)

"Conspicuous" section 5-1-301 (9)

"Consumer" section 5-1-301 (10)

"Consumer credit insurance" section 5-4-103 (1)

"Consumer credit sale" section 5-1-301 (11)

"Consumer credit transaction" section 5-1-301 (12)

"Consumer insurance premium loan" section 5-1-301 (13)

"Consumer lease" section 5-1-301 (14)

"Consumer loan" section 5-1-301 (15)

"Credit" section 5-1-301 (16)

"Credit card bank or

financial institution" section 5-2-213 (1)

"Creditor" section 5-1-301 (17)

"Credit Insurance Act" section 5-4-103 (2)

"Dwelling" section 5-1-301 (18)

"Earnings" section 5-1-301 (19)

"Federal 'Truth in Lending Act'" and

"Federal 'Consumer Leasing Act'" section 5-1-302

"Finance charge" section 5-1-301 (20)

"Goods" section 5-1-301 (21)

"Home solicitation sale" section 5-3-401

"Investment purpose" section 5-1-301 (22)

"Lender" section 5-1-301 (23)

"Lender credit card or similar

arrangement" section 5-1-301 (24)

"Loan" section 5-1-301 (25)

"Loan primarily secured by an

interest in land" section 5-1-301 (26)

"Material disclosures" section 5-1-301 (27)

"Merchandise certificate" section 5-1-301 (28)

"Mobile home" section 5-1-301 (29)

"Official fees" section 5-1-301 (30)

"Organization" section 5-1-301 (31)

"Payable in installments" section 5-1-301 (32)

"Person" section 5-1-301 (33)

"Person related to" section 5-1-301 (34)

"Precomputed" section 5-1-301 (35)

"Presumed" or "Presumption" section 5-1-301 (36)

"Receive" section 5-1-201 (10)

"Regularly" section 5-1-301 (37)

"Residence" section 5-1-201 (6)

"Revolving credit" section 5-1-301 (38)

"Sale of goods" section 5-1-301 (39)

"Sale of an interest in land" section 5-1-301 (40)

"Sale of services" section 5-1-301 (41)

"Seller" section 5-1-301 (42)

"Seller credit card" section 5-1-301 (43)

"Services" section 5-1-301 (44)

"Supervised financial organization" section 5-1-301 (45)

"Supervised lender" section 5-1-301 (46)

"Supervised loan" section 5-1-301 (47)

"Written" or "In writing" section 5-1-301 (48)









Article 2 - Finance Charges and Related Provisions

Part 1 - General Provisions

§ 5-2-101. Short title

This article shall be known and may be cited as "Uniform Consumer Credit Code - Finance Charges and Related Provisions".



§ 5-2-102. Scope

For purposes of this article, "consumer credit transaction" applies to consumer loans, including supervised loans, consumer credit sales, and refinancing and consolidations of these transactions but does not include consumer leases except for the charges and procedures in sections 5-2-202 and 5-2-203. The provisions concerning credit card surcharges contained in section 5-2-212 apply to all sales and leases.






Part 2 - Maximum Finance Charges and Other Fees and Charges

§ 5-2-201. Finance charge for consumer credit transactions

(1) With respect to a consumer loan other than a supervised loan, including a revolving loan, a lender may contract for and receive a finance charge calculated according to the actuarial method not exceeding twelve percent per year on the unpaid balance of the amount financed.

(2) With respect to a supervised loan or a consumer credit sale, except for a loan or sale pursuant to a revolving account, a supervised lender or seller may contract for and receive a finance charge, calculated according to the actuarial method, not exceeding the equivalent of the greater of either of the following:

(a) The total of:

(I) Thirty-six percent per year on that part of the unpaid balances of the amount financed that is one thousand dollars or less;

(II) Twenty-one percent per year on that part of the unpaid balances of the amount financed that is more than one thousand dollars but does not exceed three thousand dollars; and

(III) Fifteen percent per year on that part of the unpaid balances of the amount financed that is more than three thousand dollars; or

(b) Twenty-one percent per year on the unpaid balances of the amount financed.

(3) (a) Except as provided in paragraph (b) of this subsection (3), the finance charge for a supervised loan or consumer credit sale pursuant to a revolving credit account, calculated according to the actuarial method, may not exceed twenty-one percent per year on the unpaid balance of the amount financed.

(b) Notwithstanding paragraph (a) of this subsection (3), if there is an unpaid balance on the date as of which the finance charge is applied, the creditor may contract for and receive a minimum finance charge not exceeding fifty cents.

(4) (a) Except as provided in paragraph (b) of this subsection (4), this section does not limit or restrict the manner of contracting for the finance charge, whether by way of add-on, discount, single annual percentage rate, or otherwise, so long as the rate of the finance charge does not exceed that permitted by this section.

(b) A seller or lender may contract for the payment by a consumer of a prepaid finance charge. In addition to any other disclosure required by this code, a seller or lender shall disclose to the consumer the amount of any such prepaid finance charge.

(c) If the consumer credit transaction is precomputed:

(I) The finance charge may be calculated on the assumption that all scheduled payments will be made when due;

(II) The effect of prepayment is governed by the provisions on rebate upon prepayment contained in section 5-2-211.

(5) Except as provided in subsection (8) of this section, the term of a consumer credit transaction, for the purposes of this section, commences on the date the consumer credit transaction is made. Differences in the lengths of months are disregarded and a day may be counted as one-thirtieth of a month. Subject to classifications and differentiations the creditor may reasonably establish, a part of a month in excess of fifteen days may be treated as a full month if periods of fifteen days or less are disregarded and that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

(6) Subject to classifications and differentiations the creditor may reasonably establish, the creditor may make the same finance charge on all amounts financed within a specified range. A finance charge so made does not violate this section if:

(a) When applied to the median amount within each range, it does not exceed the maximum permitted in this section; and

(b) When applied to the lowest amount within each range, it does not produce a rate of finance charge exceeding the rate calculated according to paragraph (a) of this subsection (6) by more than eight percent of such rate.

(7) Notwithstanding the provisions of subsections (1), (2), and (3) of this section, the creditor, in connection with a consumer credit transaction other than a deferred deposit loan as defined in section 5-3.1-102 (3) or one pursuant to a revolving credit account, may contract for and receive a minimum loan finance charge of not more than twenty-five dollars.

(8) With respect to a consumer insurance premium loan, the term of the loan commences on the earliest inception date of a policy or contract of insurance on which payment of the premium is financed by the loan.



§ 5-2-202. Additional charges

(1) In addition to the finance charge permitted by this article and in a consumer lease, a creditor may contract for and receive the following additional charges in connection with a consumer credit transaction:

(a) Official fees and taxes;

(b) Charges for insurance as described in subsection (3) of this section;

(c) Annual charges, payable in advance, for the privilege of using a credit card or similar arrangement;

(d) Charges for other benefits conferred on the consumer, including insurance, if the benefits are of value to the consumer and if the charges are reasonable in relation to the benefits, are of a type that is not for credit, and are authorized as permissible additional charges by rule adopted by the administrator;

(e) The following charges if agreed to by the parties:

(I) A charge, not to exceed the greater of two dollars or two and one-half percent of the amount advanced, for each cash advance transaction made pursuant to a credit card; and

(II) A fee, not to exceed twenty-five dollars, assessed upon return or dishonor of a check or other instrument tendered as payment.

(2) No finance charge may be assessed on any charge listed in paragraph (e) of subsection (1) of this section.

(3) An additional charge may be made for insurance written in connection with the transaction, other than insurance protecting the creditor against the consumer's default or other credit loss, if:

(a) With respect to insurance against loss of or damage to property or against liability, the creditor furnishes a clear and specific statement in writing to the consumer setting forth the cost of the insurance if obtained from or through the creditor and stating that the consumer may choose the person through whom the insurance is to be obtained; and

(b) With respect to consumer credit insurance providing life, accident, or health coverage, the insurance coverage is not a factor in the approval by the creditor of the extension of credit and this fact is clearly disclosed in writing to the consumer and if, in order to obtain the insurance in connection with the extension of credit, the consumer gives specific affirmative written indication of the consumer's desire to do so after written disclosure to the consumer of the cost thereof.

(4) With respect to a debt secured by an interest in land, bona fide and reasonable closing costs described in section 5-1-301 (8) are additional charges.



§ 5-2-203. Delinquency charges

(1) With respect to a consumer credit transaction, the parties may contract for a delinquency charge on any installment or minimum payment not paid in full within ten days after its scheduled due date in an amount not exceeding:

(a) Fifteen dollars for a transaction not secured by an interest in land; except that, if the transaction is precomputed, the amount may not exceed the greater of fifteen dollars or the deferral charge described in section 5-2-204 (1) that would be permitted to defer the unpaid amount of the installment for the period that it is delinquent; or

(b) Five percent of the unpaid amount of the installment or minimum payment due for a transaction secured by an interest in land.

(2) A delinquency charge under this section may be collected only once on an installment or minimum payment however long it remains in default. No delinquency charge may be collected if the installment or minimum payment has been deferred and a deferral charge described in section 5-2-204 has been paid or incurred until ten days after the deferred due date. A delinquency charge may be collected at the time it accrues or at any time thereafter.

(3) No delinquency charge may be collected on an installment or minimum payment that is paid in full within ten days after its scheduled installment due date even though an earlier maturing installment, minimum payment, or a delinquency charge on an earlier installment or minimum payment may not have been paid in full. For purposes of this subsection (3), payments are applied first to current installments or minimum payments due and then to delinquent installments or minimum payments due.

(4) (a) A creditor who has imposed a delinquency charge shall notify the consumer in writing of the amount of the delinquency charge assessed as follows:

(I) Before the due date of the next scheduled payment;

(II) If the creditor provides the consumer with periodic statements for each installment, on or with the next periodic statement provided to the consumer after the delinquency charge has been assessed; or

(III) For a revolving credit account for which a credit card is issued and that is not secured by an interest in land, before, on, or with the next periodic statement after the delinquency charge has been assessed.

(b) A creditor shall not assess a delinquency charge unless the delinquency charge is assessed within thirty days after the scheduled due date of any installment not paid in full or, for a revolving credit account for which a credit card is issued and that is not secured by an interest in land, within ninety days after the scheduled due date of the delinquent minimum payment.

(5) No finance charge may be assessed on any delinquency charge. For purposes of this section, for revolving credit, an installment is the minimum payment that the debtor is required to make during any billing cycle excluding any past-due amount from any previous billing cycle.

(6) If two installments or parts thereof of a precomputed transaction are in default for ten days or more, the creditor may elect to convert the transaction from a precomputed transaction to one in which the finance charge is based on unpaid balances, and the terms of the converted transaction shall be no less favorable to the consumer than the terms of the original transaction. In this event the creditor shall make a rebate pursuant to the provisions on rebate upon prepayment contained in section 5-2-211 as of the maturity date of the first delinquent installment and thereafter may make a finance charge as authorized by the provisions on finance charges. The amount of the rebate shall not be reduced by the amount of any permitted minimum charge described in section 5-2-201. If the creditor proceeds under this subsection (6), any delinquency or deferral charges made with respect to installments due at or after the maturity date of the first delinquent installment shall be rebated and no further delinquency or deferral charges shall be made.



§ 5-2-204. Deferral charges

(1) With respect to a precomputed consumer credit transaction, the parties before or after default may agree in writing to a deferral of all or part of one or more unpaid installments, and the creditor may make and collect a charge not exceeding the rate previously stated to the consumer pursuant to the provisions on disclosure contained in section 5-3-101 applied to the amount or amounts deferred for the period of deferral calculated without regard to differences in the lengths of months, but proportionally for a part of a month, counting each day as one-thirtieth of a month. A deferral charge may be collected at the time it is assessed or at any time thereafter.

(2) The creditor, in addition to the deferral charge, may make appropriate additional charges described in section 5-2-202, and the amount of these charges that is not paid in cash may be added to the amount deferred for the purpose of calculating the deferral charge.

(3) The parties may agree in writing at the time of a precomputed consumer credit transaction that, if an installment is not paid within ten days after its due date, the creditor may unilaterally grant a deferral and make charges as provided in this section. No deferral charge may be made for a period after the date that the creditor elects to accelerate the maturity of the agreement.

(4) A delinquency charge made by the creditor on an installment may not be retained if a deferral charge is made pursuant to this section with respect to the period of delinquency.

(5) A deferral charge made according to this section is earned pro rata during the period in which no installment is scheduled to be paid by reason of the deferral and is fully earned on the last day of that period.



§ 5-2-205. Finance charge on refinancing

(1) With respect to a consumer credit transaction, the creditor may by agreement with the consumer refinance the unpaid balance and may contract for and receive a finance charge based on the amount financed resulting from the refinancing at a rate not exceeding that permitted by the provisions on finance charges. For the purpose of determining the finance charge permitted, the amount financed resulting from the refinancing comprises the following:

(a) If the transaction was not precomputed, the total of the unpaid balance and the accrued charges on the date of the refinancing, or, if the transaction was precomputed, the amount that the consumer would have been required to pay upon prepayment pursuant to the provisions on rebate upon prepayment contained in section 5-2-211 on the date of refinancing; except that, for the purpose of computing this amount, no minimum charge described in section 5-2-201 shall be allowed; and

(b) Appropriate additional charges described in section 5-2-202, payment of which is deferred.



§ 5-2-206. Finance charge on consolidation

If a consumer owes an unpaid balance to a creditor with respect to a consumer credit transaction and becomes obligated on another consumer credit transaction with the same creditor, the parties may agree to a consolidation resulting in a single schedule of payments. If the previous consumer credit transaction was not precomputed, the parties may agree to add the unpaid amount of the amount financed and accrued charges on the date of consolidation to the amount financed with respect to the subsequent consumer credit transaction. If the previous consumer credit transaction was precomputed, the parties may agree to refinance the unpaid balance pursuant to the provisions on refinancing contained in section 5-2-205 and to consolidate the amount financed resulting from the refinancing by adding it to the amount financed with respect to the subsequent consumer credit transaction. In either case, the creditor may contract for and receive a finance charge based on the aggregate amount financed resulting from the consolidation at a rate not in excess of that permitted by the provisions on finance charges.



§ 5-2-207. Prepaid finance charge

(1) Subject to the provisions of subsection (2) of this section, a creditor may contract for the payment by the consumer of a prepaid finance charge; except that the total finance charge contracted for and received by the creditor shall not exceed that permitted for consumer credit transactions.

(2) With respect to a refinancing pursuant to section 5-2-205 or consolidation pursuant to section 5-2-206 of a previous consumer credit transaction for which a prepaid finance charge was imposed, if said refinancing or consolidation is consummated within one year after the previous transaction, a new prepaid finance charge may be imposed:

(a) Only on that portion of the aggregate amount financed resulting from the refinancing or consolidation that exceeds the unpaid balance of the previous transaction determined in accordance with the provisions of section 5-2-205 or section 5-2-206, whichever is appropriate; or

(b) On the aggregate amount financed resulting from the refinancing or consolidation; except that any unearned portion of the prepaid finance charge imposed in connection with the previous transaction shall be rebated to the consumer in accordance with the actuarial method as defined in section 5-1-301 and applicable rules adopted by the administrator.



§ 5-2-208. Conversion to revolving account

The parties may agree to add to a revolving account the unpaid balance of a consumer credit transaction not made pursuant to a revolving account. The unpaid balance is an amount equal to the amount financed determined according to the provisions on refinancing contained in section 5-2-205.



§ 5-2-209. Advances to perform covenants of consumer

(1) If the agreement with respect to a consumer credit transaction contains covenants by the consumer to perform certain duties pertaining to insuring or preserving collateral, and the creditor pursuant to the agreement pays for performance of the duties on behalf of the consumer, the creditor may add the amounts paid to the debt if:

(a) The expenditure is reasonable to protect the risk of loss or damage to the property;

(b) The creditor has mailed to the consumer, at the consumer's last known address, written notice of the consumer's nonperformance and has given the consumer reasonable opportunity after such notice to so perform; and

(c) In the absence of performance, the creditor has made all expenditures on behalf of the consumer in good faith and in a commercially reasonable manner.

(2) Within a reasonable time after advancing any sums, the creditor shall state to the consumer in writing the amount of the sums advanced, any charges with respect to this amount, and any revised payment schedule, and, if the duties of the consumer performed by the creditor pertain to insurance, a brief description of the insurance paid for by the creditor including the type and amount of coverage. No further information need be given.

(3) A finance charge may be made for sums advanced pursuant to this section at a rate not exceeding the rate stated to the consumer pursuant to the provisions on disclosure contained in section 5-3-101 with respect to the consumer credit transaction; except that, with respect to a revolving account, the amount of the advance may be added to the unpaid balance of the debt and the creditor may make a finance charge not exceeding that permitted by the provisions on finance charges.



§ 5-2-210. Right to prepay

Subject to the provisions on rebate upon prepayment contained in section 5-2-211, the consumer may prepay in full, or in part if payment is no less than five dollars, the unpaid balance of a consumer credit transaction at any time without penalty. A payment in the amount of a scheduled installment, other than the last scheduled installment, not identified by the consumer as a partial prepayment shall not be deemed to be a partial prepayment regardless of when the payment is made if the amount equals the next scheduled installment. If such a payment is applied by the creditor to the scheduled installment, the payment shall be deemed to have been made on the due date for the scheduled installment to which it was applied.



§ 5-2-211. Rebate upon prepayment - definitions

(1) Except as otherwise provided in this section, upon prepayment in full of the unpaid balance of a precomputed consumer credit transaction, an amount not less than the unearned portion of the finance charge calculated according to this section shall be rebated to the consumer. If the rebate otherwise required is less than one dollar, no rebate need be made.

(2) Upon prepayment in full of a consumer credit transaction, other than one pursuant to a revolving account, a refinancing, or a consolidation, whether or not precomputed, the creditor may collect or retain a minimum charge within the limits stated in this subsection (2) if the finance charge earned at the time of prepayment is less than any minimum charge contracted for. The minimum charge may not exceed the lesser of the amount of finance charge contracted for or twenty-five dollars.

(3) (a) Except as otherwise provided in this section, the unearned portion of the finance charge is a fraction of the finance charge of which the numerator is the sum of the periodic balances scheduled to follow the computational period in which prepayment occurs, and the denominator is the sum of all periodic balances under either the consumer credit agreement or, if the balance owing resulted from a refinancing described in section 5-2-205 or a consolidation described in section 5-2-206, under the refinancing agreement or consolidation agreement.

(b) With respect to a precomputed transaction entered into on or after October 28, 1975, and payable according to its original terms in more than sixty-one installments or on any precomputed transaction entered into on or after January 1, 1982, the unearned portion of the finance charge is, at the option of the lender, either:

(I) That portion that is applicable to all fully unexpired computational periods as originally scheduled, or if deferred, as deferred, that follow the date of prepayment. For this purpose, the applicable charge is the total of that which would have been made for each such period, had the consumer credit transaction not been precomputed, by applying to unpaid balances of the amount financed, according to the actuarial method, the annual percentage rate of charge previously stated to the consumer pursuant to the provisions on disclosure contained in section 5-3-101 based upon the assumption that all payments were made as originally scheduled, or if deferred, as deferred. The creditor, at the creditor's option, may round the annual percentage rate to the nearest one-half of one percent so long as such procedure is not consistently used to obtain a greater yield than would otherwise be permitted; or

(II) The total finance charge minus the earned finance charge. The earned finance charge shall be determined by applying the annual percentage rate previously stated to the consumer pursuant to the provisions on disclosure contained in section 5-3-101 according to the actuarial method to the actual unpaid balances for the actual time the balances were unpaid up to the date of prepayment. If a delinquency or deferral charge was collected, it shall be treated as a payment.

(c) In the case of a consumer credit transaction primarily secured by an interest in land, reasonable sums actually paid or payable to persons not related to the creditor for customary closing costs included in the finance charge shall be deducted from the finance charge before the calculation prescribed by this subsection (3) is made.

(4) As used in this section, unless the context otherwise requires:

(a) "Computational period" means one month if one-half or more of the intervals between scheduled payments under the agreement is one month or more and otherwise means one week.

(b) The "interval" to the due date of the first scheduled installment or the final scheduled payment date is measured from the date of a consumer credit transaction and includes either the first or last day of the interval. If the interval to the due date of the first scheduled installment does not exceed one month by more than fifteen days when the computational period is one month or eleven days when the computational period is one week, the interval shall be considered as one computational period.

(c) "Periodic balance" means the amount scheduled to be outstanding on the last day of a computational period before deducting the payment, if any, scheduled to be made on that day.

(5) (a) This subsection (5) applies only if the schedule of payments is not regular.

(b) If the computational period is one month and:

(I) If the number of days in the interval to the due date of the first scheduled installment is less than one month by more than five days or more than one month by more than five but not more than fifteen days, the unearned finance charge shall be increased by an adjustment for each day by which the interval is less than one month and, at the option of the creditor, may be reduced by an adjustment for each day by which the interval is more than one month; the adjustment for each day shall be one-thirtieth of that part of the finance charge earned in the computational period prior to the due date of the first scheduled installment assuming that period to be one month; and

(II) If the interval to the final scheduled payment date is a number of computational periods plus an additional number of days less than a full month, the additional number of days shall be considered a computational period only if sixteen days or more. This subparagraph (II) applies whether or not subparagraph (I) of this paragraph (b) applies.

(c) Notwithstanding paragraph (b) of this subsection (5), if the computational period is one month, the number of days in the interval to the due date of the first installment exceeds one month by not more than fifteen days and the schedule of payments is otherwise regular, the creditor at the creditor's option may exclude the extra days and the charge for the extra days in computing the unearned finance charge; but if the creditor does so and a rebate is required before the due date of the first scheduled installment, the creditor shall compute the earned charge for each elapsed day as one-thirtieth of the amount the earned charge would have been if the first interval had been one month.

(d) If the computational period is one week and:

(I) If the number of days in the interval to the due date of the first scheduled installment is less than five days or more than nine days but not more than eleven days, the unearned finance charge shall be increased by an adjustment for each day by which the interval is less than seven days and, at the option of the creditor, may be reduced by an adjustment for each day by which the interval is more than seven days; the adjustment for each day shall be one-seventh of that part of the finance charge earned in the computational period prior to the due date of the first scheduled installment assuming that period to be one week; and

(II) If the interval to the final scheduled payment date is a number of computational periods plus an additional number of days less than a full week, the additional number of days shall be considered a computational period only if four days or more. This subparagraph (II) applies whether or not subparagraph (I) of this paragraph (d) applies.

(6) Except as otherwise provided in paragraph (b) of subsection (3) of this section, if a deferral described in section 5-2-204 has been agreed to, the unearned portion of the finance charge is the portion thereof attributable according to the sum of the balances method to the period from the first day of the computational period following that in which prepayment occurs; except that the numerator of the fraction is the sum of the periodic balances, after rescheduling to give effect to any deferral, scheduled to follow the computational period in which prepayment occurs. A separate rebate of the deferral charge is not required unless the unpaid balance of the transaction is paid in full during the deferral period, in which event the creditor shall also rebate the unearned portion of the deferral charge.

(7) Except as otherwise provided in paragraph (b) of subsection (3) of this section, this section does not preclude the collection or retention by the creditor of delinquency charges described in section 5-2-203.

(8) If the maturity is accelerated for any reason and judgment is obtained, the consumer is entitled to the same rebate as if payment had been made on the date judgment is entered.

(9) Upon prepayment in full of a consumer credit transaction by the proceeds of consumer credit insurance described in section 5-4-103, the consumer or the consumer's estate is entitled to the same rebate as though the consumer had prepaid the agreement on the date the proceeds of the insurance are paid to the creditor but no later than ten business days after satisfactory proof of loss is furnished to the creditor.



§ 5-2-212. Surcharges on credit transactions - prohibition

(1) Except as otherwise provided in sections 24-19.5-103 (3) and 29-11.5-103 (3), C.R.S., no seller or lessor in any sales or lease transaction or any company issuing credit or charge cards may impose a surcharge on a holder who elects to use a credit or charge card in lieu of payment by cash, check, or similar means. A surcharge is any additional amount imposed at the time of the sales or lease transaction by the merchant, seller, or lessor that increases the charge to the buyer or lessee for the privilege of using a credit or charge card. For purposes of this section, charge card includes those cards pursuant to which unpaid balances are payable on demand.

(2) A discount offered by a seller or lessor for the purpose of inducing payment by cash, check, or other means not involving the use of a seller or lender credit card shall not constitute a finance charge if such discount is offered to all prospective buyers and its availability is disclosed to all prospective buyers clearly and conspicuously in accordance with regulations of the administrator.



§ 5-2-213. Lender and seller credit cards

(1) For purposes of this section, "credit card bank or financial institution" means a commercial bank, credit union, thrift, savings and loan association, savings bank, or other state or federally supervised institution in this state that issues credit cards and may export rates and fees pursuant to the "National Bank Act", 12 U.S.C. sec. 85, "Depository Institutions Deregulation and Monetary Control Act of 1980", 12 U.S.C. secs. 1463, 1785, and 1831d, "Federal Credit Union Act", 12 U.S.C. sec. 1757, or "Alternative Mortgage Transaction Parity Act of 1982", 12 U.S.C. secs. 3801 to 3805, and any regulations under those acts.

(2) Notwithstanding any other provisions of this part 2, with respect to a lender or seller credit card issued by a credit card bank or financial institution:

(a) The finance charge, calculated according to the actuarial method, may not exceed the amounts provided in section 5-2-201; and

(b) Any fees imposed for a minimum finance charge described in section 5-2-201 (3)(b), annual charges described in section 5-2-202 (1)(c), cash advances described in section 5-2-202 (1)(e)(I), return or dishonor of a check described in section 5-2-202 (1)(e)(II), delinquency described in section 5-2-203, or exceeding the credit limit may be in an amount established by written agreement of the parties.



§ 5-2-214. Alternative charges for loans not exceeding one thousand dollars

(1) For a consumer loan where the amount financed is not more than one thousand dollars, a supervised lender may charge, in lieu of the loan finance charges permitted by section 5-2-201, the following finance charges:

(a) An acquisition charge for making the original loan, not to exceed ten percent of the amount financed;

(a.5) An acquisition charge for making any refinanced loan, not to exceed seven and one-half percent of the amount financed; and

(b) A monthly installment account handling charge, not to exceed the following amounts:

Amount financedPer month charge

$100.00 - $ 300$12.50

$300.01 - $ 500$15.00

$500.01 - $ 750$17.50

$750.01 - $ 1,000$20.00

(2) The minimum term of a loan made pursuant to this section shall be ninety days. The maximum term of a loan made pursuant to this section shall be twelve months. All loans shall be scheduled to be payable in substantially equal installments at equal periodic intervals.

(3) On a loan subject to the alternative charges authorized by this section, no other finance charge or any other charge or fee is permitted except as specifically provided for in this section and except for the delinquency charges provided for in section 5-2-203, reasonable attorney fees provided for in section 5-5-112, and the fee for a dishonored check provided for in section 5-2-202 (1)(e)(II).

(4) The acquisition charge authorized in this section shall be fully earned at the time the loan is made and shall not be subject to refund; except that, if the loan is prepaid in full, refinanced, or consolidated within the first sixty days, the first ten dollars of the acquisition charge shall be retained by the lender and the remainder of the acquisition charge shall be refunded at a rate of one-sixtieth of the remainder of the acquisition charge per day, beginning on the day after the date of the prepayment, refinancing, or consolidation and ending on the sixtieth day after the loan was made.

(5) Upon the prepayment of a loan made pursuant to this section, the unearned portion of the installment account handling charge shall be refunded to the consumer. The unearned portion of the installment account handling charge that is refunded shall be calculated pursuant to the provisions on rebate upon prepayment contained in section 5-2-211 on the date of refinancing; except that, for the purpose of computing this amount, no minimum charge described in section 5-2-201 shall be allowed.

(6) The rates and charges permitted by this section shall not apply to deferred deposit loans subject to article 3.1 of this title.

(7) A lender shall not take collateral from a consumer as security for payment for any loan made pursuant to this section.

(8) A lender may not refinance a loan made pursuant to this section more than three times in one year.






Part 3 - Supervised Loans and Supervised Lenders

§ 5-2-301. Authority to make supervised loans

(1) Unless a person is a supervised financial organization or has first obtained a license from the administrator authorizing him or her to make supervised loans, he or she shall not engage in the business of:

(a) Making supervised loans or undertaking direct collection of payments from or enforcement of rights against consumers arising from supervised loans he or she has previously made; or

(b) Taking assignments of and undertaking direct collection of payments from or enforcement of rights against consumers arising from supervised loans; except that a person who is licensed by the administrator as a collection agency pursuant to article 16 of this title 5 or is licensed by the Colorado supreme court to practice law, and who takes assignment of supervised loans only after such loans are in default, is not required to obtain a supervised lender license to engage in the activities described in this subsection (1)(b).



§ 5-2-302. License to make supervised loans

(1) The administrator shall receive and act on all applications for licenses to make supervised loans under this code. Applications shall be filed in the manner prescribed by the administrator and shall contain such information as the administrator may reasonably require. No license shall be issued without payment of a nonrefundable license fee. The license year shall be the calendar year.

(2) No license shall be issued unless the administrator, upon investigation, finds that the financial responsibility, character, and fitness of the applicant and of the members, managers, partners, officers, and directors thereof are such as to warrant belief that the business will be operated honestly and fairly within the purposes of this code. In determining financial responsibility of an applicant proposing to engage in making consumer insurance premium loans, the administrator shall consider the liabilities the lender may incur for erroneous cancellation of insurance. The administrator may deny an application for licensure for any of the grounds provided in section 5-2-303.

(3) (a) Upon written request, the applicant is entitled to a hearing on the question of the applicant's qualifications for a license if:

(I) The administrator has notified the applicant in writing that his or her application has been denied; or

(II) The administrator has not issued a license within sixty days after the application for the license was filed.

(b) A request for a hearing may not be made more than sixty days after the administrator has mailed a writing to the applicant notifying the applicant that the application has been denied and stating in substance the administrator's findings supporting denial of the application.

(4) If a supervised lender has more than one place of business, it must obtain a master license. The administrator may authorize the addition of branch locations to the master license. A separate license fee and proof of financial responsibility shall be required for each authorized branch location. Each master license and branch location license shall remain in full force and effect until surrendered, suspended, or revoked.

(5) (a) The application for approval of a branch location license may be more abbreviated than the application for a new or master supervised lender's license. An application for a branch location license may be filed by any means, including facsimile or electronic filing, followed by the license fee required by this section.

(b) Upon receipt of a completed branch location license application and the required license fee, the branch location is automatically licensed for a temporary period not to exceed one hundred twenty days. If the administrator does not deny the branch location application on or before the end of that period, the temporary branch location license shall become permanent. The administrator may deny an application for a branch location for any of the grounds provided in subsection (2) of this section and section 5-2-303.

(c) The administrator's approval of an additional branch location license may be provided by letter. No license certificate need be issued for a licensed branch location. All provisions of this part 3 relating to licenses apply equally to branch location licenses.

(6) No licensee shall change the location of any place of business or license without giving the administrator at least fifteen days prior written notice. The administrator may by rule promulgated in accordance with article 4 of title 24, C.R.S., establish an administrative fee for such a change of address.

(7) A licensee shall not engage in the business of making supervised loans at any place of business for which the licensee does not hold a license, nor shall a licensee engage in business under any other name than that in the license. The administrator may by rule establish an administrative fee for such a change of name. For the purposes of this subsection (7), a consumer insurance premium loan is made at the lender's business office.

(8) Each license shall be renewed by payment of a nonrefundable license fee and the filing of a renewal form. The fee and renewal form shall be due each January 31. If a licensee fails to pay the prescribed fee on or before March 1, it shall pay a penalty of five dollars per day per license from March 2 to the date the payment is postmarked. However, if a licensee fails to pay the appropriate renewal and penalty fees by March 15, its license shall automatically expire.

(9) (Deleted by amendment, L. 2009, (HB 09-1141), ch. 41, p. 157, § 3, effective January 1, 2010.)



§ 5-2-303. Denial and discipline of license

(1) The administrator may deny an application for a license or take disciplinary action against a person licensed to make supervised loans if the administrator finds that:

(a) The applicant or licensee has violated this code or any rule or order lawfully made pursuant thereto;

(b) Facts or conditions exist that would clearly have justified the administrator in refusing to grant a license had these facts or conditions been known to exist at the time the application for the license was made;

(c) The applicant has failed to complete an application for licensure;

(d) The applicant or licensee has failed to provide information required by the administrator within a reasonable time as fixed by the administrator;

(e) The applicant or licensee has failed to provide or maintain proof of financial responsibility;

(f) The applicant or licensee is insolvent;

(g) The applicant or licensee has made, in any document or statement filed with the administrator, a false representation of a material fact or has omitted to state a material fact;

(h) The applicant, licensee, or its owners, partners, members, officers, or directors have been convicted of or entered a plea of guilty or nolo contendere to a crime specified in part 4 of article 4 of title 18, C.R.S., or in part 1, 2, 3, 5, or 7 of article 5 of title 18, C.R.S., to a crime involving fraud or deceit, or to any similar crime under the jurisdiction of any federal court or court of another state;

(i) The applicant or licensee has failed to make, maintain, or produce records which comply with section 5-2-304 and any regulation adopted by the administrator;

(j) The applicant or licensee has been the subject of any disciplinary action by any state or federal agency;

(k) A final judgment has been entered against the applicant or licensee for violations of this code, any state or federal law concerning consumer finance, banking, or mortgage brokers or lenders, or any state or federal law prohibiting deceptive or unfair trade or business practices; or

(l) The applicant or licensee has failed to, in a timely manner as fixed by the administrator, take or provide proof of the corrective action required by the administrator subsequent to an examination or investigation pursuant to section 5-2-305 or 5-6-106.

(2) The administrator may summarily suspend a license as provided in section 24-4-104, C.R.S.

(3) Whenever the administrator denies a license application or takes disciplinary action pursuant to this section, the administrator shall enter an order to that effect and notify the licensee or applicant of the denial or disciplinary action. The notification required by this subsection (3) shall be given by personal service or by mail to the last known address of the licensee or applicant as shown on the application, license, or as subsequently furnished in writing to the administrator.

(4) Any person holding a license to make supervised loans may relinquish the license by notifying the administrator in writing of its relinquishment. The revocation, suspension, expiration, or relinquishment of a license shall not affect the licensee's liability for acts previously committed nor impair the administrator's ability to issue a final agency order or impose discipline against the licensee.

(5) No revocation, suspension, or relinquishment of a license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any consumer.

(6) The administrator may reinstate a license, terminate a suspension, or grant a new license to a person whose license has been revoked or suspended if no fact or condition then exists that clearly would have justified the administrator in refusing to grant a license.

(7) After a finding of one or more of the conditions stated in subsection (1) of this section, the administrator may take any or all of the following actions:

(a) Deny an application for licensure including an application for a branch office license;

(b) Revoke the license;

(c) Suspend the license for a period of time;

(d) Issue an order to the licensee to cease and desist from such acts;

(e) Order the licensee to make refunds to consumers of excess charges under this code;

(f) Impose penalties of up to a maximum of one thousand dollars for each violation all or part of which may be specifically designated for consumer and creditor educational expenses;

(g) Bar the person from applying for or holding a license for a period of five years following revocation of his or her license;

(h) Issue a letter of admonition; or

(i) Impose a penalty of two hundred dollars per day for failure to make, produce, or retain records required to be maintained under this code within forty-eight hours after the administrator's written demand. If the administrator has provided advance written notice of forty-eight hours or more to a licensee prior to conducting an examination pursuant to section 5-2-305, the penalty may be imposed without allowing additional time.

(8) The discipline stated in paragraphs (h) and (i) of subsection (7) of this section may be imposed without a hearing, but the licensee may, within thirty days thereafter, file with the administrator a written notice requesting a hearing. If such request is timely made, the letter of admonition shall be deemed vacated and a hearing shall be held. If, after such hearing, there is a finding that one or more of the grounds for discipline exist, any or all of the forms of discipline listed in this section may be imposed.



§ 5-2-304. Records - annual reports - proof of financial responsibility

(1) Every licensee shall maintain records in conformity with this code, rules adopted thereunder, and generally accepted accounting principles and practices in a manner that will enable the administrator to determine whether the licensee is complying with the provisions of this code. The record-keeping system of a licensee shall be sufficient if the licensee makes the required information reasonably available. The records need not be kept in the place of business where supervised loans are made if the administrator is given free access to the records wherever located. The records pertaining to any loan need not be preserved for more than four years after making the final entry relating to the loan, but, in the case of a revolving loan account, the four years is measured from the date of each entry.

(2) On or before June 1 of each year, every licensee shall file with the administrator an annual report in the form prescribed by the administrator relating to all supervised loans made by the licensee, which report shall also demonstrate satisfactory proof of the licensee's financial responsibility. At all other times, the licensee shall maintain satisfactory proof of financial responsibility. The administrator shall consult with comparable officials in other states for the purpose of making the kinds of information required in annual reports uniform among the states. Information contained in annual reports shall be confidential and may be published only in composite form. The administrator may, by rule, determine the types and amounts of financial responsibility deemed to be satisfactory.

(3) If a licensee fails to file the annual report or proof of financial responsibility by July 1, the administrator may impose a penalty of five dollars per day from July 2 to the date the filing is postmarked. However, if a licensee fails to file and pay the appropriate penalty by July 15, or, at all other times, fails to provide satisfactory proof of financial responsibility within thirty days after receiving notice from the administrator, its license shall automatically expire.



§ 5-2-305. Examinations and investigations

(1) The administrator shall examine periodically, at intervals the administrator deems appropriate, the loans, business, and records of every licensee. In addition, for the purpose of discovering violations of this code or securing information lawfully required, the administrator or, in lieu thereof, the official or agency to whose supervision the organization is subject pursuant to section 5-6-105, may at any time investigate the loans, business, and records of any supervised lender or any supervised financial organization. For these purposes the administrator shall have free and reasonable access to the offices, places of business, and records of the lender.

(2) (a) If the lender's records are located outside this state, the lender shall, at the lender's option, either make them available to the administrator at a convenient location within this state or pay the reasonable and necessary expenses for the administrator or the administrator's representative to examine them at the place where they are maintained; except that the lender shall make the records available for examination at the administrator's office or at any other location the administrator deems appropriate, at the cost of the lender, if the administrator determines that the examination of the records at the location where the records are maintained endangers the safety of the administrator's representative or that there are not adequate facilities at the location where the records are maintained to conduct the examination. The administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the administrator's behalf.

(b) The administrator may require any lender whose records are located within the state to make its records available for examination at the administrator's office or at any other location the administrator deems appropriate at the cost of the lender if the administrator determines that the examination of the records at the location where the records are maintained endangers the safety of the administrator's representative or that there are not adequate facilities at the location where the records are maintained to conduct the examination.

(3) For the purposes of this section, the administrator may administer oaths or affirmations, and, upon the administrator's own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence, and require the production of any matter that is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of admissible evidence.

(4) Upon failure without lawful excuse to obey a subpoena or to give testimony, the administrator may apply to the district court in the city and county of Denver for an order compelling compliance.

(5) After the administrator has examined a licensee pursuant to this section, the administrator shall provide a report of the examination to the licensee and request the licensee to take the corrective action required therein. The licensee shall, within a time and manner as fixed by the administrator, take the corrective action required in the report and provide proof that the corrective action was taken. The corrective action required may include refunds of excess charges and corrections of disclosures required by this code. This subsection (5) does not require the administrator to allow a licensee to take corrective action prior to the administrator filing legal or administrative action for repeated or willful violations of this code.



§ 5-2-306. Administrative procedures - applicability

Except as otherwise provided, the provisions of sections 24-4-102 to 24-4-106, C.R.S., apply to and govern all rules promulgated and all administrative action taken by the administrator pursuant to this code; except that section 24-4-104 (3), C.R.S., shall not apply to any such action.



§ 5-2-307. Judicial review

Any person aggrieved by any final action or order of the administrator and affected thereby is entitled to a review thereof by the court of appeals by appropriate proceedings under section 24-4-106 (11), C.R.S.



§ 5-2-308. Regular schedule of payments - maximum loan term

(1) Supervised loans not made pursuant to a revolving credit account and in which the principal is three thousand dollars or less shall be scheduled to be payable in substantially equal installments at equal periodic intervals except to the extent that the schedule of payments is adjusted to the seasonal or irregular income of the debtor and:

(a) Over a period of not more than thirty-seven months if the principal is more than one thousand dollars; or

(b) Over a period of not more than twenty-five months if the principal is one thousand dollars or less.



§ 5-2-309. Conduct of business other than making loans

A supervised lender may not carry on any other business for the purpose of evasion or violation of this code nor may the supervised lender extend credit on the condition or requirement that the consumer obtain additional credit, goods, or services from the supervised lender or a person related to the supervised lender unless otherwise permitted by law.



§ 5-2-310. Application of other provisions

Except as otherwise provided, all provisions of this code applying to consumer loans apply to supervised loans.






Part 5 - Other Credit Transactions

§ 5-2-501. Transactions subject to code by agreement of parties

The parties to a transaction other than a consumer credit transaction may agree in a writing signed by the parties that the transaction is subject to the provisions of this code. If the parties so agree, the transaction is a consumer credit transaction for the purposes of this code.



§ 5-2-502. Finance charge for other transactions

With respect to a transaction that is specifically exempt from the rate ceilings of this code by the provisions of section 5-1-301 (15)(c), the parties may contract for the payment by the consumer of any finance charge up to a rate not to exceed an annual percentage rate of forty-five percent pursuant to section 18-15-104, C.R.S. The rate of the finance charge shall be calculated on the unpaid balances of the debt on the assumption that the debt will be paid according to its terms and will not be paid before the end of the agreed term.









Article 3 - Regulation of Agreements and Practices

Part 1 - Disclosures, Notices, Records, and Advertising

§ 5-3-101. Applicability - information required

(1) For purposes of this section, a consumer credit transaction includes a transaction secured primarily by an interest in land without regard to the rate of the finance charge if the consumer credit transaction is otherwise a consumer credit transaction.

(2) The creditor shall disclose to the consumer to whom credit is extended with respect to a consumer credit transaction the information, disclosures, and notices required by the federal "Truth in Lending Act", the federal "Consumer Leasing Act", and any regulation thereunder.

(3) The information, disclosures, and notices required by subsection (2) of this section must be provided if the transaction is a consumer credit transaction under this code even though the transaction is one of a class of credit transactions exempted from the federal "Truth in Lending Act", the federal "Consumer Leasing Act", and any regulation thereunder.



§ 5-3-102. Notice of assignment

The consumer is authorized to pay the original creditor until the consumer receives notification of assignment of rights to payment pursuant to a consumer credit transaction and that payment is to be made to the assignee. A notification that does not reasonably identify the rights assigned is ineffective. If requested by the consumer, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless the assignee does so the consumer may pay the original creditor.



§ 5-3-103. Change in terms of revolving credit accounts

(1) If a creditor makes a change in the terms of a revolving account without complying with this section, any additional cost or charge to the consumer resulting from the change is an excess charge and subject to the remedies available to consumers described in section 5-5-202 and to the administrator described in section 5-6-114.

(2) (a) Except as otherwise provided in paragraph (b) or (c) of this subsection (2), whenever any term of a revolving credit account is changed or the required minimum periodic payment thereon is increased, the creditor shall mail or deliver written notice of the change, at least one billing cycle before the effective date of the change, to each consumer who may be affected by the change.

(b) The notice required by paragraph (a) of this subsection (2) shall be given in advance, but need not be given one billing cycle in advance, if the change has been agreed to by the consumer or if the change is an increase in a finance charge, periodic rate, or other charge permitted under section 5-2-202 as a result of the consumer's delinquency or default.

(c) The notice otherwise required by paragraph (a) of this subsection (2) is not required if the change:

(I) Results from the consumer's delinquency or default but is not of a kind listed in paragraph (b) of this subsection (2);

(II) Results from an agreement related to a court proceeding or arbitration;

(III) Is a reduction of any charge or component thereof; or

(IV) Is a suspension of future credit privileges or termination of a consumer credit transaction.

(3) The notice provisions of subsection (2) of this section shall not apply if:

(a) The consumer, after receiving notice in writing of the specific change, agrees in writing to the change;

(b) The consumer elects to pay an amount designated on a billing statement as including a new charge for a benefit offered to the consumer when the benefit and charge constitutes the change in terms and when the billing statement also states the amount payable if the new charge is excluded;

(c) The change involves no significant cost to the consumer; or

(d) The agreement provides limitations on changing of terms that are more restrictive than the requirements of subsection (2) of this section.

(4) The notice provided for in this section is given to the consumer when mailed to the consumer at the address used by the creditor for sending periodic billing statements.



§ 5-3-104. Receipts - statements of account - evidence of payment

(1) The creditor shall deliver or mail to the consumer, without request, a written receipt for each payment by coin or currency on an obligation pursuant to a consumer credit transaction. A periodic statement showing a payment received by the creditor complies with this subsection (1).

(2) Upon written request of a consumer, the creditor of a consumer credit transaction, other than one pursuant to a revolving credit account, shall provide a written statement of the dates and amounts of payments made within the twelve months preceding the month in which the request is received and the total amount unpaid as of the end of the period covered by the statement. The statement shall be provided without charge twice during each year of the term of the obligation. If additional statements are requested, the creditor may charge not more than ten dollars for each additional statement.

(3) Within thirty days after a consumer has fulfilled all obligations with respect to a consumer credit transaction, other than one pursuant to a revolving credit account, the creditor shall deliver or mail to the consumer written evidence acknowledging payment in full of all obligations with respect to the transaction and written evidence of release of any security interest and termination of any financing statement held, retained, or acquired.



§ 5-3-105. Notice to cosigners and similar parties

(1) No natural person, other than the spouse of the consumer, shall be obligated as a cosigner, comaker, guarantor, endorser, surety, or similar party with respect to a consumer credit transaction, unless before or contemporaneously with signing any agreement of obligation or any writing setting forth the terms of the consumer's agreement, the person receives a written notice that contains a completed identification of the debt he or she may have to pay and reasonably informs such person of his or her obligation with respect to it. Such written notice may be set forth in the consumer's agreement of obligation or in a separate writing. For purposes of this section, the word "cosigner", "comaker", "guarantor", "endorser", or "surety" means a natural person who, by agreement and without compensation, renders himself or herself liable for the obligation of another in a consumer credit transaction, and the terms "agreement" and "consumer's agreement" mean the original underlying agreement.

(2) The notice required by this section must be clear and conspicuous notice and comply with the disclosure requirements of 16 CFR 444.3, 12 CFR 227.14, or 12 CFR 535.3.

(3) The notice required by this section need not be given to a seller, lessor, or lender who is obligated to an assignee of his or her rights.

(4) A person entitled to notice pursuant to this section shall also be given a copy of any writing setting forth the terms of the consumer's agreement and of any separate agreement of obligation signed by the person entitled to the notice.

(5) A cosignor is entitled to a notice of right to cure pursuant to sections 5-5-110 (4) and 5-5-111 (3).



§ 5-3-106. Disclosures for real estate secured consumer credit transactions

(1) With respect to a real estate secured consumer credit transaction payable in installments, other than one pursuant to a revolving credit account, if the creditor credits payments made after the due date as of the date of receipt rather than the date payment was due, the creditor must clearly and conspicuously disclose to the consumer at or before the time that credit is extended the effect of untimely payments using language in substantially the following form:

"The dollar amount of the finance charge disclosed to you for this credit transaction is based upon your payments being received by the creditor on the date payments are due. If your payments are received after the due date, even if received before the date a late fee applies, you may owe additional and substantial money at the end of the credit transaction and there may be little or no reduction of principal. This is due to the accrual of daily interest until a payment is received."

(2) A creditor that makes or arranges for extensions of consumer loans secured by a dwelling and that uses credit scores for that purpose shall, upon request of the consumer, provide to the consumer to whom the credit report relates, as soon as practicable and reasonable, but in a period not to exceed thirty days, a copy of the information specifically required to be disclosed pursuant to section 5-18-107 (1) in a form obtained from a consumer reporting agency as defined in section 5-18-103 (4). The creditor may charge a reasonable fee for making such information available to the consumer and such charge shall be an additional charge within the meaning of section 5-2-202 and not part of the finance charge.

(3) (a) Nothing in subsection (2) of this section shall require the creditor to:

(I) Explain to the consumer the information specifically required to be disclosed pursuant to section 5-18-107 (1);

(II) Disclose any information other than the information required pursuant to subsection (2) of this section;

(III) Disclose any credit score or related information obtained by the creditor after the transaction occurs; or

(IV) Provide more than one disclosure to any one consumer per credit transaction.

(b) The creditor's obligation pursuant to subsection (2) of this section and this subsection (3) shall be limited to providing a copy of the information that was received from a consumer reporting agency, as defined in section 5-18-103 (4). A creditor who uses a credit score has no liability under this subsection (3) or subsection (2) of this section for the content of the credit score information received from a consumer reporting agency or from the omission of any information within the report provided by the consumer reporting agency.



§ 5-3-107. Disclosures for consumer credit sale secured by a motor vehicle

If the property that secures a consumer credit sale includes a motor vehicle and the written agreement does not provide for automobile liability insurance, the following clause shall be in the written agreement in capital letters and bold-face type: "THIS CONTRACT DOES NOT PROVIDE FOR AUTOMOBILE LIABILITY INSURANCE, AND SAID BUYER ALSO STATES THAT HE OR SHE HAS/DOES NOT HAVE (strike words not applicable) IN EFFECT AN AUTOMOBILE LIABILITY POLICY AS DEFINED IN SECTION 42-7-103 (2), COLORADO REVISED STATUTES, ON THE MOTOR VEHICLE SOLD BY THIS CONTRACT."



§ 5-3-108. Written agreement required

No consumer credit transaction shall be valid or enforceable in this state unless its terms are contained in a written agreement and a copy is provided to the consumer at or before the time credit is extended. A creditor may provide the copy to the consumer in a form other than paper upon the consumer's written authorization.



§ 5-3-109. Records

Every creditor shall maintain records in conformity with this code, rules adopted thereunder, and generally accepted accounting principles and practices in a manner that will establish that the creditor is complying with the provisions of this code. The record-keeping system of a creditor shall be sufficient if the creditor makes the required information reasonably available. The records pertaining to any credit transaction need not be preserved for more than four years after making the final entry relating to the transaction, but, in the case of a revolving credit account, the four years is measured from the date of each entry.



§ 5-3-110. Advertising

(1) A creditor may not advertise, print, display, publish, distribute, broadcast, transmit or cause to be advertised, printed, displayed, published, distributed, broadcast, or transmitted in any manner any false, misleading, or deceptive statement or representation with regard to the rates, terms, or conditions of credit of a consumer credit transaction.

(2) This section imposes no liability on the owner or personnel, as such, of any medium in which an advertisement appears or through which it is disseminated.

(3) Advertising that complies with the federal "Truth in Lending Act" and the federal "Consumer Leasing Act" does not violate this section.



§ 5-3-111. Use of credit scores

Any provision in a contract that prohibits the disclosure of a credit score by a consumer reporting agency or a person who makes or arranges loans secured by a dwelling is void. For the purposes of this section, "dwelling" means a residential structure that contains one to four units, whether or not that structure is attached to real property. The term includes an individual condominium unit, cooperative unit, mobile home, or trailer, if it is used as a residence.






Part 2 - Limitations on Agreements and Practices

§ 5-3-201. Security in sales or leases

(1) With respect to a consumer credit sale, a creditor may take a security interest in the property sold. In addition, a creditor may take a security interest in goods upon which services are performed or to which goods sold are annexed, or in land to which the goods are affixed or that is maintained, repaired, or improved as a result of the sale of the goods or services, if in the case of a security interest in land the debt secured is three thousand dollars or more, or in the case of a security interest in goods the debt secured is one thousand dollars or more. Except as provided with respect to cross-collateral described in section 5-3-202, a creditor may not otherwise take a security interest in property of the consumer to secure the debt arising from a consumer credit sale.

(2) With respect to a consumer lease, a creditor may not take a security interest in property of the consumer to secure the debt arising from the lease. This subsection (2) does not apply to a security deposit for a consumer lease.

(3) A security interest taken in violation of this section is void.



§ 5-3-202. Cross-collateral

(1) In addition to contracting for a security interest pursuant to the provisions on security in sales or leases contained in section 5-3-201, a seller in a consumer credit sale may secure the debt arising from the sale by contracting for a security interest in other property if as a result of a prior sale the seller has an existing security interest in the other property. The seller may also contract for a security interest in the property sold in the subsequent sale as security for the previous debt.

(2) If the seller contracts for a security interest in other property pursuant to this section, the rate of finance charge thereafter on the aggregate unpaid balances so secured may not exceed that permitted if the balances so secured were consolidated pursuant to the provisions on consolidation involving a refinancing contained in section 5-2-205 (1). The seller has a reasonable time after so contracting to make any adjustments required by this section. "Seller" in this section does not include an assignee not related to the original seller.



§ 5-3-203. Debt secured by cross-collateral

(1) If debts arising from two or more consumer credit sales, other than sales pursuant to a revolving credit account, are secured by cross-collateral or consolidated into one debt payable on a single schedule of payments and the debt is secured by security interests taken with respect to one or more of the sales, payments received by the seller after the taking of the cross-collateral or the consolidation are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the debts arising from the sales first made. To the extent debts are paid according to this section, security interests in items of property terminate as the debts originally incurred with respect to each item are paid.

(2) Payments received by the seller upon a revolving credit account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.

(3) If the debts consolidated arose from two or more sales made on the same day, payments received by the seller are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt.



§ 5-3-204. Restrictions on interest in land as security

(1) With respect to a consumer loan in which the amount financed is three thousand dollars or less, a lender may not contract for an interest in land as security. A security interest taken in violation of this section is void.

(2) For the purposes of this section, on revolving credit accounts, the amount financed shall be determined by the limit in the amount of credit made available to or for the account of the consumer if that limit is established by an express written agreement by the lender and if the lender does not retain the right to unilaterally reduce that credit limit, except in the event of default.



§ 5-3-205. Use of multiple agreements

A creditor may not use multiple agreements with respect to a single consumer credit transaction for the purpose of obtaining a higher finance charge than would otherwise be permitted by this code or to avoid disclosure of an annual percentage rate pursuant to the provisions on disclosure and advertising. Dividing a single consumer credit transaction between a husband and wife shall be presumed to be a violation of this section. The excess amount of finance charge provided for in agreements in violation of this section is an excess charge for the purposes of the provisions on the effect of violations on rights of parties contained in section 5-5-201 and the provisions on civil actions by the administrator contained in section 5-6-114.



§ 5-3-206. No assignment of earnings

(1) A creditor may not take an assignment of earnings of the consumer for payment or as security for payment of a debt arising out of a consumer credit transaction. An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the consumer.

(2) A sale of unpaid earnings made in consideration of the payment of money to or for the account of the seller of the earnings is deemed to be a loan to him or her secured by an assignment of earnings.



§ 5-3-207. Authorization to confess judgment prohibited

A consumer may not authorize any person to confess judgment on a claim arising out of a consumer credit transaction. An authorization in violation of this section is void.



§ 5-3-208. Balloon payments

With respect to a consumer credit transaction other than one pursuant to a revolving credit account, if any scheduled payment is more than twice as large as the average of all other regularly scheduled payments, the consumer has the right to refinance the amount of that payment at the time it is due at the creditor's prevailing rates for such type of transaction if the consumer meets the creditor's normal credit standards and if the creditor is, at that time, in the business of making such transactions. The creditor shall disclose this right in writing to the consumer at the time the transaction is entered into. These provisions do not apply to the extent that the payment schedule is adjusted to the seasonal or irregular income of the consumer. This section shall not apply to a transaction of a class defined by rule of the administrator promulgated in accordance with article 4 of title 24, C.R.S., as not requiring for the protection of the consumer his or her right to refinance as provided in this section.



§ 5-3-209. Referral sales

With respect to a consumer credit sale or consumer lease, the seller or lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the consumer as an inducement for a sale or lease in consideration of the consumer giving to the seller or lessor the names of prospective purchasers or lessees, or otherwise aiding the seller or lessor in making a sale or lease to another person, if the earning of the rebate, discount, or other value is contingent upon the occurrence of an event subsequent to the time the consumer agrees to buy or lease. If a consumer is induced by a violation of this section to enter into a consumer credit sale or consumer lease, the agreement is unenforceable by the seller or lessor and the consumer, at his or her option, may rescind the agreement or retain the goods delivered and the benefit of any services performed without any obligation to pay for them.



§ 5-3-210. Discrimination prohibited

No consumer credit transaction regulated by this code shall be denied any person, nor shall terms and conditions be made more stringent, on the basis of discrimination, solely because of disability, race, creed, religion, color, sex, sexual orientation, marital status, national origin, or ancestry. This section shall not apply to any consumer credit transaction made or denied by a seller, lessor, or lender whose total original unpaid balances arising from consumer credit transactions for the previous calendar year are less than one million dollars.






Part 3 - Limitations on Consumers' Liabilities

§ 5-3-301. Restriction on liability in consumer lease

The obligation of a lessee upon expiration of a consumer lease, may not exceed twice the average payment allocable to a monthly period under the lease. This limitation does not apply to charges for damages to the leased property or for other default.



§ 5-3-302. Limitation on default charges

Except for reasonable expenses incurred in realizing on a security interest, the agreement with respect to a consumer credit transaction may not provide for charges as a result of default by the consumer other than those authorized by this code. A provision in violation of this section is unenforceable.



§ 5-3-303. Assignee subject to claims and defenses

(1) With respect to a consumer credit sale or consumer lease, an assignee of the rights of the seller or lessor is subject to all claims and defenses of the buyer against the seller or lessor arising from the sale or lease of goods or services, notwithstanding that the assignee is a holder in due course of a negotiable instrument issued in connection with the consumer credit sale or consumer lease.

(2) A claim or defense of a consumer specified in subsection (1) of this section may be asserted against the assignee under this section only to the extent of the amount owing to the assignee with respect to the sale or lease of the goods or services as to which the claim or defense arose at the time the assignee has written notice of the claim or defense.

(3) For the purpose of determining the amount owing to the assignee with respect to the sale or lease:

(a) Payments received by the assignee after the consolidation of two or more consumer credit sales, except pursuant to a revolving credit account, are deemed to have been first applied to the payment of the sales first made; if the sales consolidated arose from sales made on the same day, payments are deemed to have been first applied to the smallest sale; and

(b) Payments received upon a revolving credit account are deemed to have been first applied to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries of the debts are made to the account.

(4) An agreement may not limit or waive the claims or defenses of a consumer under this section.



§ 5-3-304. Use of account - constructive assent to terms

The use of a revolving credit account by a consumer, or by any person authorized by the consumer, constitutes the consumer's acceptance of the creditor's offer of credit and creates a binding contract on the creditor's terms then in effect. Such terms may be modified in the future as agreed by the parties and subject to the requirements of this article, including, but not limited to, the notice requirements of section 5-3-103.



§ 5-3-305. Advance payment to reserve lodging and motor vehicle rental services - notice to consumer required

If a deposit, reservation fee, or other advance payment is to be charged to a revolving credit account for lodging or motor vehicle rental services to be provided in the future in this state, the seller shall not charge such advance payment to the consumer's account without first notifying the consumer, either orally or in writing, and giving the consumer the opportunity to reject the services.






Part 4 - Home Solicitation Sales

§ 5-3-401. Definitions - "home solicitation sale"

"Home solicitation sale" means a consumer credit sale of goods or services in which the seller or a person acting for the seller personally solicits the sale and the buyer's agreement or offer to purchase is given to the seller or a person acting for the seller at a residence. It does not include a sale made pursuant to a preexisting revolving credit account, a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale, a transaction conducted and consummated entirely by mail or telephone, or a sale that is subject to the provisions of the federal "Truth in Lending Act" on the consumer's right to rescind certain transactions.



§ 5-3-402. Buyer's right to cancel

(1) Except as provided in subsection (5) of this section, in addition to any right otherwise to revoke an offer, the buyer has the right to cancel a home solicitation sale until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase that complies with this part 4.

(2) Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase.

(3) Notice of cancellation, if given by mail, is given when it is deposited in a mail box properly addressed and postage prepaid.

(4) Notice of cancellation given by the buyer need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the buyer not to be bound by the home solicitation sale.

(5) The buyer may not cancel a home solicitation sale if, by separate dated and signed statement that is not as to its material provisions a printed form and describes an emergency requiring immediate remedy, the buyer requests the seller to provide goods or services without delay in order to safeguard the health, safety, or welfare of natural persons or to prevent damage to property the buyer owns or for which the buyer is responsible, and:

(a) The seller in good faith makes a substantial beginning of performance of the contract before the buyer gives notice of cancellation; and

(b) In the case of goods, the goods cannot be returned to the seller in substantially as good condition as when received by the buyer.



§ 5-3-403. Form of agreement or offer - statement of buyer's rights

(1) In a home solicitation sale, unless the buyer requests the seller to provide goods or services without delay in an emergency, the seller must present to the buyer, and obtain his signature to, a written agreement or offer to purchase that designates as the date of the transaction the date on which the buyer actually signs and contains a statement of the buyer's rights that complies with subsection (2) of this section. A copy of any writing required by this subsection (1) to be signed by the buyer, completed at least as to the date of the transaction and the name and mailing address of the seller, shall be given to the buyer at the time the buyer signs the writing.

(2) The statement shall comply with any notice of cancellation or a similar requirement of any trade regulation rule of the federal trade commission that by its terms applies to the home solicitation sale.

(3) Until the seller has complied with this section, the buyer may cancel the home solicitation sale by notifying the seller in any manner and by any means of the buyer's intention to cancel; except that the buyer's right of cancellation shall expire three years after the date of the consummation of the home solicitation sale, notwithstanding the fact that the seller has not complied with this part 4.



§ 5-3-404. Restoration of down payment

(1) Within ten days after a notice of cancellation has been received by the seller or an offer to purchase has been otherwise revoked, the seller shall tender to the buyer any payments made by the buyer, any note or other evidence of indebtedness, and any goods traded in. A provision permitting the seller to keep all or any part of any goods traded in, payment, note, or other evidence of indebtedness is in violation of this section and unenforceable.

(2) If the down payment includes goods traded in, the goods shall be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

(3) Until the seller has complied with the obligations imposed by this section, the buyer may retain possession of goods delivered to the buyer by the seller and has a lien on the goods in the buyer's possession or control for any recovery to which the buyer is entitled.



§ 5-3-405. Duty of buyer - no compensation for services prior to cancellation

(1) Except as provided by the provisions on retention of goods by the buyer contained in section 5-3-404 (3) and allowing for ordinary wear and tear or consumption of the goods contemplated by the transaction, within a reasonable time after a home solicitation sale has been canceled or an offer to purchase revoked, the buyer upon demand must tender to the seller any goods delivered by the seller pursuant to the sale, but the buyer is not obligated to tender at any place other than the buyer's residence. If the seller fails to demand possession of goods within a reasonable time after cancellation or revocation, the goods become the property of the buyer without obligation to pay for them. For the purpose of this section, forty days is presumed to be a reasonable time.

(2) The buyer has a duty to take reasonable care of the goods in his or her possession before cancellation or revocation and for a reasonable time thereafter during which time the goods are otherwise at the seller's risk.

(3) If a home solicitation sale is canceled, the seller is not entitled to compensation for any services the seller performed pursuant to it.






Part 5 - Consumer Insurance Premium Financing

§ 5-3-501. Scope

The provisions of this part 5 apply to consumer insurance premium loans.



§ 5-3-502. Form of insurance premium loan agreement

An agreement pursuant to which a consumer insurance premium loan is made shall contain the names of the insurance agent or broker negotiating each policy or contract and of the insurer issuing each policy or contract, the number and inception date of and premium for each policy or contract, the date on which the term of the loan begins, and a clear and conspicuous notice that each policy or contract may be canceled if payment is not made in accordance with the agreement. If a policy or contract has not been issued by the time the agreement is signed, the agreement may provide that the insurance agent or broker may insert the appropriate information in the agreement and, if he or she does so, shall furnish the information promptly in writing to the insured.



§ 5-3-503. Notice of cancellation

If a default exists on a consumer insurance premium loan and any right to cure that exists has expired without cure being effected, the lender may give notice of cancellation of each insurance policy or contract to be canceled. If given, the notice of cancellation shall be in writing and given to the insurer who issued the policy or contract and to the insured. The insurer, within two business days after receipt of the notice of cancellation together with a copy of the insurance premium loan agreement if not previously given to the insurer, shall give any notice of cancellation required by the policy, contract, or law and, within ten business days after the effective date of the cancellation, pay to the lender any premium unearned on the policy or contract as of that effective date. Within ten business days after receipt of the unearned premium, the lender shall pay to the consumer indebted upon the insurance premium loan any excess of the unearned premium received over the amount owing by the consumer upon the insurance premium loan.









Article 3.1 - Deferred Deposit Loan Act

§ 5-3.1-101. Short title

This article shall be known and may be cited as the "Deferred Deposit Loan Act".



§ 5-3.1-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Administrator" means the administrator of the "Uniform Consumer Credit Code".

(1.5) "Annual percentage rate" means an annual percentage rate as determined pursuant to section 107 of the federal "Truth in Lending Act", 15 U.S.C. sec. 1601 et seq. All finance charges shall be included in the calculation of the annual percentage rate.

(2) "Consumer" means a person other than an organization who is the buyer, lessee, or debtor to whom credit is granted in a consumer credit transaction.

(2.5) "Default" means a consumer's failure to repay a deferred deposit loan in compliance with the terms contained in a deferred deposit loan agreement.

(3) "Deferred deposit loan" or "payday loan" means a consumer loan whereby the lender, for a fee, finance charge, or other consideration, does the following:

(a) Accepts a dated instrument from the consumer as sole security for the loan and no other collateral;

(b) Agrees to hold the instrument for a period of time prior to negotiation or deposit of the instrument; and

(c) Pays to the consumer, credits to the consumer's account, or pays to another person on the consumer's behalf the amount of the instrument, less finance charges permitted by section 5-3.1-105.

(4) "Instrument" means a personal check or authorization to transfer or withdraw funds from an account signed by the consumer and made payable to a person subject to this article.

(5) (a) "Lender" means any person who offers or makes a deferred deposit loan, who arranges a deferred deposit loan for a third party, or who acts as an agent for a third party, regardless of whether the third party is exempt from licensing under this article or whether approval, acceptance, or ratification by the third party is necessary to create a legal obligation for the third party, through any method including mail, telephone, internet, or any electronic means.

(b) Lender includes, but is not limited to, a supervised financial organization as defined in section 5-1-301 (45).

(c) Notwithstanding that a bank, saving and loan association, credit union, or supervised lender may be exempted by federal law from this code's interest rate, finance charges, and licensure provisions, all other applicable provisions of this code apply to both a deferred deposit loan and a deferred deposit lender.

(6) "Loan amount" means the amount financed as defined in regulation z of the federal "Truth in Lending Act", 12 CFR 226.18 (b), as amended, or as supplemented by this code, articles 1 to 9 of this title.



§ 5-3.1-103. Written agreement requirements

Each deferred deposit loan transaction and renewal shall be documented by a written agreement signed by both the lender and consumer. The written agreement shall contain the name of the consumer; the transaction date; the amount of the instrument; the annual percentage rate charged; a statement of the total amount of finance charges charged, expressed both as a dollar amount and an annual percentage rate; and the name, address, and telephone number of any agent or arranger involved in the transaction. In addition, the written agreement shall include all disclosures required by section 5-3-101 (2). The written agreement shall set a date upon which the instrument may be deposited or negotiated. There shall be no maximum loan term or minimum finance charge. The minimum loan term shall be six months from the loan transaction date. The lender shall accept prepayment from a consumer prior to the loan due date and shall not charge the consumer a penalty if the consumer opts to prepay the loan. A lender may hold an instrument and delay completion of the transaction beyond the loan due date without any additional written agreement or new disclosure, but the lender may not charge any additional fees for holding the instrument or delaying the completion of the transaction.



§ 5-3.1-104. Notice to consumers

A lender shall provide the following notice in a prominent place on each loan agreement in at least ten-point type: A DEFERRED DEPOSIT LOAN IS NOT INTENDED TO MEET LONG-TERM FINANCIAL NEEDS.---A DEFERRED DEPOSIT LOAN SHOULD BE USED ONLY TO MEET SHORT-TERM CASH NEEDS.---RENEWING THE DEFERRED DEPOSIT LOAN RATHER THAN PAYING THE DEBT IN FULL WILL REQUIRE ADDITIONAL FINANCE CHARGES.



§ 5-3.1-105. Authorized interest rate

A lender may charge a finance charge for each deferred deposit loan or payday loan that may not exceed twenty percent of the first three hundred dollars loaned plus seven and one-half percent of any amount loaned in excess of three hundred dollars. Such charge shall be deemed fully earned as of the date of the transaction. The lender may also charge an interest rate of forty-five percent per annum for each deferred deposit loan or payday loan. If the loan is prepaid prior to the maturity of the loan term, the lender shall refund to the consumer a prorated portion of the annual percentage rate based upon the ratio of time left before maturity to the loan term. In addition, the lender may charge a monthly maintenance fee for each outstanding deferred deposit loan, not to exceed seven dollars and fifty cents per one hundred dollars loaned, up to thirty dollars per month. The monthly maintenance fee may be charged for each month the loan is outstanding thirty days after the date of the original loan transaction. The lender shall charge only those charges authorized in this article in connection with a deferred deposit loan.



§ 5-3.1-106. Maximum loan amount - right to rescind

(1) A lender shall not lend an amount greater than five hundred dollars nor shall the amount financed exceed five hundred dollars by any one lender at any time to a consumer. Nothing in this subsection (1) shall preclude a lender from making more than one loan to a consumer so long as the total amount financed does not exceed five hundred dollars at any one time and there is at least a thirty-day waiting period between loans.

(2) A consumer shall have the right to rescind the deferred deposit loan on or before 5 p.m. the next business day following the loan transaction.



§ 5-3.1-107. Multiple outstanding transactions notice

A lender shall provide the following notice in a prominent place on each deferred deposit loan agreement in at least ten-point type: STATE LAW PROHIBITS DEFERRED DEPOSIT LOANS EXCEEDING FIVE HUNDRED DOLLARS ($500) TOTAL DEBT PLUS APPLICABLE FINANCE CHARGES PERMITTED BY LAW FROM A DEFERRED DEPOSIT LENDER. EXCEEDING THIS AMOUNT MAY CREATE FINANCIAL HARDSHIPS FOR YOU AND YOUR FAMILY. YOU HAVE THE RIGHT TO RESCIND THIS TRANSACTION BY 5 P.M. THE NEXT BUSINESS DAY FOLLOWING THIS TRANSACTION.



§ 5-3.1-108. Renewal - new loan - consecutive loans - payment plan - definitions

(1) A deferred deposit loan shall not be renewed more than once. After such renewal, the consumer shall pay the debt in cash or its equivalent. If the consumer does not pay the debt, then the lender may deposit the consumer's instrument.

(2) Upon renewal of a deferred deposit loan, the lender may assess an additional finance charge not to exceed an annual percentage rate of forty-five percent. If the deferred deposit loan is renewed prior to the maturity date, the lender shall refund to the consumer a prorated portion of the finance charge based upon the ratio of time left before maturity to the loan term.

(3) A transaction is completed when the lender presents the instrument for payment or the consumer redeems the instrument by paying the full amount of the instrument to the holder. Once the consumer has completed the deferred deposit transaction, the consumer may enter into a new deferred deposit agreement with the lender. If the consumer's instrument is dishonored by the payor financial institution after the transaction is complete and, before the lender receives a notice of dishonor, the lender makes a new loan that does not exceed the maximum allowable loan, the lender shall not be in violation of the maximum loan amount provisions in section 5-3.1-106.

(4) Nothing in this section prohibits a lender from refinancing a deferred deposit loan as a supervised loan subject to the provision of this code, articles 1 to 9 of this title; except that the lender may not contract for or receive the minimum finance charge contained in section 5-2-201 (7).

(5) (Deleted by amendment, L. 2010, (HB 10-1351), ch. 267, p. 1223, § 6, effective August 11, 2010.)



§ 5-3.1-109. Form of loan proceeds

A lender may pay the proceeds from a deferred deposit loan to the consumer in the form of a business instrument, money order, cash, stored value card, internet transfer, or authorized automated clearinghouse transaction. The consumer shall not be charged an additional finance charge or fee for cashing the lender's business instrument or for negotiating forms of loan proceeds other than cash.



§ 5-3.1-110. Endorsement of instrument

A lender shall not negotiate or present an instrument for payment unless the instrument is endorsed with the actual business name of the lender.



§ 5-3.1-111. Redemption of instrument

Prior to the lender negotiating or presenting the instrument, the consumer shall have the right to redeem any instrument held by a lender as a result of a deferred deposit loan if the consumer pays the full amount of the instrument to the lender.



§ 5-3.1-112. Authorized dishonored instrument charge

If an instrument held by a lender as a result of a deferred deposit loan is returned unpaid to the lender from a payor financial institution due to insufficient funds, a closed account, a stop-payment order, or any other reason, not including a bank error, the lender shall have the right to exercise all civil means authorized by law to collect the face value of the instrument; except that the provisions and remedies of section 13-21-109, C.R.S., are not applicable to any deferred deposit loan. In addition, the lender may contract for and collect one returned instrument charge for each deferred deposit loan, not to exceed twenty-five dollars, plus court costs and reasonable attorney fees as awarded by a court and incurred as a result of the default. However, such attorney fees shall not exceed the loan amount. The lender shall not collect any other fees as a result of default. A returned instrument charge shall not be allowed if the loan proceeds instrument is dishonored by the financial institution or the consumer places a stop-payment order due to forgery or theft.



§ 5-3.1-113. Posting of charges

Any lender offering a deferred deposit loan shall post at any place of business where deferred deposit loans are made a notice of the finance charges imposed for such deferred deposit loans.



§ 5-3.1-114. Notice on assignment or sale of instruments

Prior to sale or assignment of instruments held by the lender as a result of a deferred deposit loan, the lender shall place a notice on the instrument in at least ten-point type to read:

THIS IS A DEFERRED DEPOSIT LOAN INSTRUMENT.



§ 5-3.1-115. Records and annual reports

A lender shall maintain records and file an annual report in accordance with section 5-2-304.



§ 5-3.1-116. License requirement

In accordance with section 5-2-301, no person shall engage in the business of deferred deposit loans without having first obtained a supervised lender's license pursuant to section 5-2-302. A separate license shall be required for each location where such business is conducted.



§ 5-3.1-117. Examination and investigation

A lender may be examined and investigated in accordance with section 5-2-305.



§ 5-3.1-118. Denial of license - discipline

(1) The administrator may deny a license or discipline a lender in accordance with sections 5-2-302, 5-2-303, and 5-2-306.

(2) (a) If the administrator finds that a lender has violated the code, articles 1 to 9 of this title, the administrator shall notify the lender in writing of such violations and the actions the lender must take to cure the violations. The administrator shall allow the lender thirty days after the postmark date of the notice, or the date of delivery if not mailed, to cure the violations before taking disciplinary action in accordance with subsection (1) of this section. If the administrator determines that such lender has performed such actions contained in such notice, the lender shall not be liable for the violations that have been cured.

(b) This subsection (2) shall not apply if the lender violated the code, articles 1 to 9 of this title, in a repeated or willful manner.

(c) If an alleged violation of the code, articles 1 to 9 of this title, is the result of a bona fide clerical oversight or computer-based error and not the product of the lender's established lending practices, and the alleged violation can be corrected without material change to the terms and conditions of a consumer's loan, the lender shall have thirty days after the postmark date of the notice, or the date of delivery if not mailed, to cure the alleged violation without incurring any fine or penalty or any required refund of any finance charges associated with the alleged violation. Nothing in this subsection (2) shall exempt a lender from making required refunds if the violation resulted in an overcharge or excess charge to the consumer.

(3) A lender shall have ninety days to comply with any rule, interpretation, or opinion of the administrator that requires a lender to implement new policies or procedures that involve the reprinting of the lender's forms to include new disclosures, or that requires the lender to revise existing computer programs or add new computer programs to comply with the rule, interpretation, or opinion. During the ninety-day period, the administrator shall not deem the lender to be in violation of articles 1 to 9 of this title for noncompliance with the new rule, interpretation, or opinion.



§ 5-3.1-119. Applicability of other provisions of this title

The provisions of the code, articles 1 to 9 of this title, apply to a lender unless such provisions are inconsistent with this article.



§ 5-3.1-120. Criminal culpability

A consumer shall not be subject to any criminal penalty for entering into a deferred deposit loan agreement. A consumer shall not be subject to any criminal penalty in the event the instrument is dishonored, unless the consumer's account on which the instrument was written was closed before the agreed upon date of negotiation, subject to the provisions of section 18-5-205, C.R.S.



§ 5-3.1-121. Unfair or deceptive practices

(1) No person shall engage in unfair or deceptive acts, practices, or advertising in connection with a deferred deposit loan.

(2) A person violates the requirements of this article by engaging in any act that limits or restricts the application of this article, including making loans disguised as personal property, personal sales, and leaseback transactions or by disguising loan proceeds as cash rebates for the pretextual installment sale of goods and services.



§ 5-3.1-122. Unconscionability

(1) In applying the provisions of sections 5-5-109 and 5-6-112 to the actions of a lender, consideration shall be given to the following, among other factors:

(a) The financial benefits of the loan to the consumer and the level of risk incurred by the lender in extending credit;

(b) The absence of collateral other than the instrument executed by the consumer payable to the lender;

(c) The relation between the amount and terms of credit granted and the cost of making the loan.

(2) A lender shall require a consumer to fill out a loan application at least once in each twelve-month period of time and shall maintain this application on file. The application shall be signed and dated by the consumer.

(3) (a) A lender shall require the consumer to provide a pay stub or other evidence of income at least once each twelve-month period. Such evidence shall not be over forty-five days old when presented. If a lender requires a consumer to present a bank statement to secure a loan, the lender shall allow the consumer to delete from the statement the information regarding to whom the debits listed on the statement were payable.

(b) If the amount borrowed is not more than twenty-five percent of the consumer's monthly gross income and benefits, as evidenced by a paycheck stub or otherwise substantiated, a lender shall not be obligated to investigate the consumer's continued debt position, and the consumer's ability to repay the loan need not be further demonstrated.

(4) If a lender complies with the requirements of subsections (2) and (3) of this section, and the deferred deposit loan otherwise complies with this article and other applicable law, neither the consumer's inability to repay the loan nor the lender's decision to obtain or not obtain additional information concerning the consumer's creditworthiness shall be cause to determine that a loan is unconscionable.



§ 5-3.1-123. Use of multiple agreements for deferred deposit loans

If a consumer obtains a deferred deposit loan voluntarily and separately from his or her spouse and the consumer's action is documented in writing, signed by the consumer, and retained by the lender, the transaction shall not be considered a violation of section 5-3-205.






Article 3.5 - Consumer Equity Protection

Part 1 - Obligor Protection

§ 5-3.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Bridge loan" means temporary or short-term financing with a maturity of less than eighteen months that requires payments of only interest until the entire unpaid balance is due and payable.

(2) "Covered loan" means a consumer credit transaction secured by property located within this state that is considered a mortgage under section 152 of the federal "Home Ownership and Equity Protection Act of 1994", 15 U.S.C. sec. 1602 (aa), as amended, and regulations adopted pursuant thereto by the federal reserve board, including, without limitation, 12 CFR 226.32, as amended; except that, if the total points and fees paid by the obligor at or before closing exceed six percent of the total loan amount, such loan shall be deemed to be a covered loan if the transaction otherwise meets the requirements of this subsection (2).

(3) "Lender" means any individual or entity that originates one or more covered loans. The individual or entity to whom a covered loan is initially payable, either on the face of the note or contract or by agreement when there is no note or contract, shall be deemed to be the lender.

(4) "Mortgage broker" means a person other than an employee or exclusive agent of a lender who, for compensation, brings an obligor and lender together to obtain a covered loan.

(5) "Obligor" means each obligor, co-obligor, co-signer, or grantor obligated to repay a covered loan.

(6) "Political subdivision" means a county, city and county, city, town, service authority, school district, local improvement district, law enforcement authority, city or county housing authority, or water, sanitation, fire protection, metropolitan, irrigation, drainage, or other special district or any other kind of municipal, quasi-municipal, or public corporation organized pursuant to law.

(7) "Principal balance" means the amount financed plus prepaid finance charges as defined in the federal "Truth in Lending Act", 15 U.S.C. sec. 1601 et seq., as amended.

(8) "Servicer" has the same meaning as set forth in section 2605 (i)(2) of the federal "Real Estate Settlement Procedures Act of 1974", 12 U.S.C. sec. 2601 et seq., as amended.



§ 5-3.5-102. Protection of obligors

(1) A covered loan is subject to the following limitations:

(a) Limitation on balloon payment. No covered loan may contain a provision for a scheduled payment that is more than twice as large as the average of earlier regularly scheduled payments, unless such balloon payment becomes due and payable not less than one hundred twenty months after the date of execution of the loan. This prohibition does not apply when the payment schedule is adjusted to account for the seasonal or irregular income of the obligor or if the purpose of the loan is a bridge loan connected with, or related to, the acquisition or construction of a dwelling intended to become the obligor's principal dwelling.

(b) No call provision. No covered loan may contain a call provision that permits the lender, in its sole discretion, to accelerate the indebtedness. This prohibition shall not apply when:

(I) Acceleration of repayment of the loan is justified:

(A) By default in which the obligor fails to meet the repayment terms of the agreement for any outstanding balance; or

(B) Pursuant to a due-on-sale provision;

(II) There is fraud or material misrepresentation by an obligor in connection with the loan;

(III) There is a provision permitting acceleration if the lender, in good faith, believes itself to be materially insecure or believes that the prospect of future payment has become materially impaired; or

(IV) There is any action or inaction by the obligor that adversely affects the lender's security for the loan or any rights of the lender in such security.

(c) No negative amortization. No covered loan may contract for a payment schedule with regular periodic payments that cause the principal balance to increase; except that this paragraph (c) shall not prohibit negative amortization as a consequence of a temporary forbearance or restructure sought by the obligor.

(d) No increased interest rate upon default. No covered loan may contract for any increase in the interest rate as a result of a default; except that this paragraph (d) shall not apply to periodic interest rate changes in a variable rate loan that is otherwise consistent with the provisions of the loan agreement if the change in the interest rate is not occasioned by the event of default or a permissible acceleration of the indebtedness.

(e) Limitations on mandatory arbitration clauses. No covered loan may be subject to a mandatory arbitration clause that:

(I) Does not comply with rules set forth by a nationally recognized arbitration organization such as the American arbitration association;

(II) Does not require the arbitration proceeding to be conducted:

(A) Within the federal judicial district in which the subject property is located;

(B) In the city nearest the obligor's residence where a federal district court is located; or

(C) At such other location as may be mutually agreed upon by the parties;

(III) Does not require the lender to contribute at least fifty percent of the amount of any filing fee; and

(IV) Does not require the lender to pay standard daily arbitration fees, both its own and those of the obligor, for at least the first day of arbitration.

(f) No advance payments. No covered loan may include terms under which any periodic payments required under the loan are paid in advance from the loan proceeds provided to the obligor.

(g) Limitations on prepayment fees. (I) First thirty-six months only. A prepayment fee or penalty shall be permitted only on a refinance to a different lender other than pursuant to a sale and only during the first thirty-six months after the date of execution of a covered loan. Prepayment fees and penalties shall not exceed six months' interest for prepayment within the first three years of the loan. The prepayment fees or penalties permitted by this paragraph (g) shall apply only to covered loans that are secured by a first mortgage, deed of trust, or security interest to refinance, by amendment, payoff, or otherwise, an existing loan made to finance the acquisition or construction of a dwelling, including a refinance loan providing additional sums of money for any purpose, regardless of whether related to acquisition or construction. No prepayment fees or penalties shall be included in the loan documents or charged to the obligor for prepayment:

(A) After the third year of the loan;

(B) Pursuant to a refinance with the same lender; or

(C) That is partial.

(II) No prepayment fees for certain refinancing. No prepayment fee or penalty may be charged on a refinancing of a covered loan if the covered loan being refinanced is owned by the refinancing lender at the time of such refinancing.

(III) Lender must offer choice. A lender shall not include a prepayment penalty fee in a covered loan unless the lender offers the obligor the option of choosing a loan product without a prepayment penalty fee. A lender shall be deemed to have complied with this requirement if the obligor receives and executes the following disclosure, which may be incorporated with any other required disclosure:

LOAN PRODUCT CHOICE

I was provided with an offer to accept a product both with and without a prepayment penalty provision. I have chosen to accept the product with / without a prepayment penalty.



§ 5-3.5-103. Restricted acts and practices

(1) The following acts and practices are prohibited in the making of a covered loan:

(a) No lending without cautionary notice. (I) A lender may not make a covered loan unless the lender or a mortgage broker has given the following notice, or a substantially similar notice, in writing to the obligor within a reasonable period of time after determining that the loan would result in a covered loan, but no later than the time by which the notice is required under the notice provision contained in 12 CFR 226.31 (c), as amended:

CONSUMER CAUTION

If you obtain this loan, the lender will have a mortgage in Colorado; this is a deed of trust on your home. You could lose your home, and any money you have put into it, if you do not meet your obligations under the loan. Mortgage loan rates and closing costs and fees vary based on many factors, including your particular credit and financial circumstances, your earnings history, the loan-to-value requested, and the type of property that will secure your loan. The loan rate and fees could vary based on which lender or broker you select.

You are not required to complete any loan agreement merely because you have received these disclosures or have signed a loan application. If you proceed with this mortgage loan, you should also remember that you may face serious financial risks if you use this loan to pay off credit card debts and other debts in connection with this transaction and then later incur significant new credit card charges or other debts. If you continue to accumulate debt after this loan is closed and then experience financial difficulties, you could lose your home and any equity you have in it if you do not meet your mortgage loan obligations.

Property taxes and homeowner's insurance are your responsibility. Not all lenders provide escrow services for these payments. You should ask your lender about these services.

Your payments on existing debts contribute to your credit ratings. You should not accept any advice to ignore your regular payments to your existing creditors.

(II) It shall be a rebuttable presumption that a lender or broker has met its obligation to provide this disclosure if the consumer provides the lender or broker with a signed acknowledgment of receipt of a copy of the notice set forth in subparagraph (I) of this paragraph (a).

(b) No lending without due regard to repayment ability. (I) A lender may not make a covered loan to a consumer based on the consumer's collateral without regard to the consumer's repayment ability, including the consumer's current and expected income, current obligations, and employment.

(II) There is a presumption that a creditor has violated this paragraph (b) if the creditor engages in a pattern or practice of making loans subject to 12 CFR 226.32 without verifying and documenting consumers' repayment abilities.

(III) (A) In the case of a stated income loan, the reasonable basis for believing that there are sufficient funds to support the covered loan may not be based solely on the income stated by the obligor, but may include other information in the possession of the lender after the solicitation of all information that the lender customarily solicits in connection with stated income loans. A lender shall not knowingly or willfully originate a covered loan as a stated income loan with the intent of evading this subparagraph (III).

(B) A person who willfully and knowingly gives false or inaccurate information or fails to provide information that the person is required to disclose pursuant to applicable law may have violated and may be subject to penalties established in 15 U.S.C. sec. 1611.

(c) Refinancing within a one-year period. Within one year after having extended credit subject to this article, no lender shall refinance any covered loan to the same obligor into another covered loan unless the refinancing is in the obligor's interest. An assignee holding or servicing an extension of mortgage credit subject to this article shall not, for the remainder of the one-year period following the date of origination of the credit, refinance any covered loan to the same obligor into another covered loan unless the refinancing is in the obligor's interest. A creditor or assignee shall not engage in acts or practices to evade this paragraph (c), including a pattern or practice of arranging for the refinancing of its own loans by affiliated or unaffiliated creditors, or modifying a loan agreement, regardless of whether the existing loan is satisfied and replaced by the new loan, and charging a fee.

(d) No refinancing certain low-rate loans. A lender shall not replace or consolidate a zero interest rate, or other low-rate, loan made by a governmental or nonprofit lender with a covered loan within the first ten years after the low-rate loan was made unless the current holder of the loan consents in writing to the refinancing. For purposes of this paragraph (d), a "low-rate" loan is a loan that carries a current interest rate two percentage points or more below the current yield on United States department of the treasury securities with a comparable maturity. If the loan's current interest rate is either a discounted introductory rate or a rate that automatically steps up over time, then the fully-indexed rate or the fully stepped-up rate, as appropriate, should be used in lieu of the current rate to determine whether a loan is a low-rate loan.

(e) Restrictions on covered loan proceeds to pay home improvement contracts. A lender shall not pay a contractor under a home-improvement contract from the proceeds of a covered loan other than by an instrument payable to the obligor or jointly to the obligor and the contractor or, at the election of the obligor, through a third-party escrow agent in accordance with terms established in a written agreement signed by the obligor, the lender, and the contractor prior to the disbursement of funds to the contractor.

(f) No financing of credit insurance. No covered loan may include, directly or indirectly, financing of any premiums for any credit life, credit disability, credit property, or credit unemployment insurance, any other life or health insurance products, or any payments for any debt cancellation or suspension agreement or contracts; except that calculated insurance premiums or debt cancellation or suspension fees paid on a monthly basis shall not be considered to have been financed by the lender for purposes of this paragraph (f).

(g) No recommending default. No lender shall recommend or encourage default on an existing loan or other debt prior to and in connection with the closing or planned closing of a covered loan that refinances all or any portion of such existing loan or debt.

(h) No fee for payoff quote. No creditor may charge a fee for informing or transmitting to any person the balance due to pay off a covered loan or to provide a release upon prepayment. A creditor shall provide a payoff balance within a reasonable time after a request, but in any event not more than five business days after a written request.



§ 5-3.5-104. Reporting to credit bureaus

A lender or its servicer shall report at least quarterly both the favorable and unfavorable payment history information of the obligor on payments due to the lender on a covered loan to a nationally recognized consumer credit reporting agency. This section shall not prevent a lender or its servicer from agreeing with the obligor not to report specified payment history information in the event of a resolved or unresolved dispute with an obligor, and shall not apply to covered loans held or serviced by a lender for less than ninety days.






Part 2 - Enforcement and Liability

§ 5-3.5-201. Enforcement - liability

The attorney general and any obligor of a covered loan may enforce this article with respect to such covered loan in the manner provided for violations of the federal "Home Ownership and Equity Protection Act of 1994", 15 U.S.C. sec. 1639, and regulations adopted pursuant thereto by the federal reserve board, including, without limitation, 12 CFR 226.32, as set forth in the federal "Truth in Lending Act", 15 U.S.C. sec. 1640, and regulations adopted pursuant thereto by the federal reserve board, including the provisions on civil liability, class actions, rescission, correction, and bona fide error. Persons engaged in the purchase, sale, assignment, securitization, or servicing of covered loans shall be liable under this article for the action or inaction of persons originating such loans only in the manner and to the extent provided for violation of the federal "Home Ownership and Equity Protection Act of 1994" and the federal "Truth in Lending Act", 15 U.S.C. sec. 1641, and regulations adopted pursuant thereto by the federal reserve board.






Part 3 - Miscellaneous Provisions

§ 5-3.5-301. Effective date - applicability

Section 5-3.5-303 is intended to restate and confirm the existing law of this state, namely that the laws of this state relating to the financial and lending activities are to be applied on a uniform, statewide basis. Parts 1 and 2 of this article shall take effect January 1, 2003. This part 3 shall take effect upon passage. This article shall apply to covered loans offered or entered into on or after January 1, 2003.



§ 5-3.5-302. Severability

The provisions of this article are severable and if any of its provisions are held unconstitutional, the decision of the court shall not affect or impair any of the remaining provisions of this article. It is hereby declared to be the legislative intent that this article would have been adopted if the unconstitutional provisions had not been included.



§ 5-3.5-303. Relationship to other laws

(1) General rule. All political subdivisions of this state, including municipalities, shall be prohibited from enacting and enforcing ordinances, resolutions, and regulations pertaining to lending activities.

(2) Preemption. Any provision of this article preempted by federal law with respect to a national bank or federal savings association shall also, to the same extent, not apply to an operating subsidiary of a national bank or federal savings association that satisfies the requirements for operating subsidiaries established in 12 CFR 5.34, relating to operating subsidiaries, or 12 CFR 559.3, relating to the characteristics of and requirements for subordinate organizations of federal savings associations, nor to a bank chartered under the laws of Colorado or any operating subsidiary of such a state chartered bank.

(3) Interpretation. The provisions of this article shall be interpreted and applied to the fullest extent practical in a manner consistent with applicable federal laws and regulations, and shall not be deemed to constitute an attempt to override federal law.









Article 3.7 - Consumer Credit Solicitation Protection

§ 5-3.7-101. Consumer credit solicitation protection - definitions

(1) A solicitor that makes a firm offer of credit for a lender credit card or a seller credit card to a consumer by mail solicitation and receives an acceptance of that offer that lists the address of the consumer accepting the offer as different from the address to which the offer was sent shall, prior to issuing or directing issuances of the lender credit card or seller credit card, verify that the consumer accepting the offer is the same consumer to whom the offer was sent.

(2) As used in this section, unless the context otherwise requires:

(a) "Firm offer of credit" shall have the same meaning as set forth in 15 U.S.C. sec. 1681a (l).

(b) "Solicitor" means the person making the offer by mail solicitation and does not include a card issuer or other creditor when that creditor or card issuer relies on an independent third party to provide the services.

(c) "Verify" means the use of commercially reasonable efforts to ascertain that the consumer responding to a mail solicitation is the same consumer to whom the solicitation was directed. For the purposes of this article, a solicitor shall be deemed to verify that the consumer accepting a mail solicitation is the same consumer to whom the solicitation was directed if:

(I) A consumer responding at a telephone number appearing in a publicly available directory or database as the telephone number of the consumer to whom the solicitation was mailed identifies himself or herself as the consumer to whom the solicitation was mailed and acknowledges the consumer's acceptance of the solicitation; or

(II) A consumer presents the solicitor, including presentation by facsimile transmission or mail, the original or a copy of one or more documents, including a driver's license, social security card, passport, or any other identification document issued by a state or federal governmental agency, that, on the face of the document or documents, appears to confirm such consumer's identity as the consumer to whom a solicitation was mailed and the consumer acknowledges acceptance of the solicitation; or

(III) The solicitor verified, by any means adopted in federal regulations, that the consumer accepting the solicitation is the consumer to whom the solicitation was directed; or

(IV) The solicitor verified by any other means, that under the standards and practices of the industry in which the solicitor is engaged would be deemed sufficient, that the consumer accepting the solicitation is the same consumer to whom the solicitation was sent.






Article 4 - Insurance

Part 1 - Insurance in General

§ 5-4-101. Short title

This article shall be known and may be cited as "Uniform Consumer Credit Code - Insurance".



§ 5-4-102. Scope - relation to credit insurance act - applicability to parties

(1) This article applies to insurance provided or to be provided in relation to a consumer credit transaction.

(2) This article supplements and does not repeal the "Credit Insurance Act", article 10 of title 10, C.R.S. The provisions of this code concerning administrative controls, liabilities, and penalties do not apply to persons acting as insurers, and the similar provisions of the "Credit Insurance Act" do not apply to creditors and consumers.



§ 5-4-103. Definitions - "consumer credit insurance" - "Credit Insurance Act"

As used in this code, unless the context otherwise requires:

(1) "Consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided but does not include:

(a) Insurance, as to which a finance charge is imposed and provided in relation to a credit transaction in which a payment is scheduled more than ten years after the extension of credit;

(b) Insurance issued as an isolated transaction on the part of the insurer not related to an agreement or plan for insuring consumers of the creditor; or

(c) Insurance indemnifying the creditor against loss due to the consumer's default.

(2) "Credit Insurance Act" means the "Credit Insurance Act", article 10 of title 10, C.R.S.



§ 5-4-104. Creditor's provision of and charge for insurance - excess amount of charge

(1) Except as otherwise provided in this article and subject to the provisions on additional charges contained in section 5-2-202 and maximum charges contained in section 5-2-201, a creditor may agree to provide insurance and may contract for and receive a charge for insurance separate from and in addition to other charges. A creditor need not make a separate charge for insurance provided or required by the creditor. This code does not authorize the issuance of any insurance prohibited under any statute, or rule thereunder, governing the business of insurance.

(2) The excess amount of a charge for insurance provided for in agreements in violation of this article is an excess charge for the purposes of:

(a) The provisions on remedies and penalties contained in article 5 of this title as to effect of violations on rights of parties under section 5-5-201; and

(b) The provisions on administration contained in article 6 of this title as to civil actions by the administrator under section 5-6-114.



§ 5-4-105. Conditions applying to insurance to be provided by creditor

(1) If a creditor agrees with a consumer to provide insurance:

(a) The insurance shall be evidenced by an individual policy or certificate of insurance delivered to the consumer or sent to the consumer at his or her address as stated by the consumer within thirty days after the term of the insurance commences under the agreement between the creditor and consumer; or

(b) The creditor shall promptly notify the consumer of any failure or delay in providing the insurance.



§ 5-4-106. Unconscionability

(1) In applying the provisions of this code on unconscionability contained in sections 5-5-109 and 5-6-112 to a separate charge for insurance, consideration shall be given, among other factors, to:

(a) Potential benefits to the consumer including the satisfaction of the consumer's obligations;

(b) The creditor's need for the protection provided by the insurance; and

(c) The relation between the amount and terms of credit granted and the insurance benefits provided.

(2) If consumer credit insurance otherwise complies with this article and other applicable law, neither the amount nor the term of the insurance nor the amount of a charge therefor is in itself unconscionable.



§ 5-4-107. Maximum charge by creditor for insurance

(1) Except as provided in subsection (2) of this section, if a creditor contracts for or receives a separate charge for insurance, the amount charged to the consumer for the insurance may not exceed the premium to be charged by the insurer as computed at the time the charge to the consumer is determined conforming to any rate filings required by law and made by the insurer with the commissioner of insurance.

(2) A creditor who provides consumer credit insurance in relation to a revolving credit account may calculate the charge to the consumer in each billing cycle by applying the current premium rate to:

(a) The average daily unpaid balance of the debt in the cycle;

(b) The unpaid balance of the debt or a median amount within a specified range of unpaid balances of debt on approximately the same day of the cycle. The day of the cycle need not be the day used in calculating the finance charge, but the specified range shall be the range used for that purpose; or

(c) The unpaid balances of the amount financed calculated according to the actuarial method.



§ 5-4-108. Refund or credit required - amount

(1) (a) Except as provided in subsection (3) of this section, an appropriate refund or credit of unearned premiums shall be made to the person entitled thereto with respect to any separate charge made to the consumer for insurance if:

(I) The insurance is not provided or is provided for a shorter term than that for which the charge to the consumer for insurance was computed; or

(II) The insurance terminates prior to the end of the term for which it was written because of prepayment in full of the indebtedness or the insurance terminates for any other reason.

(b) All consumer credit insurance shall terminate upon prepayment in full of the indebtedness.

(2) If a refund or credit of unearned premiums is required pursuant to the provisions of subsection (1) of this section:

(a) The original creditor, if he or she is the holder of the indebtedness at the time of prepayment, shall either promptly make the appropriate refund or credit or shall promptly notify the consumer and the insurer in writing that a refund or credit is due. Upon the receipt of notice that a refund or credit is due, the insurer shall promptly make an appropriate refund or credit of unearned premiums pursuant to the provisions of section 10-10-110 (2), C.R.S. For purposes of this section, "original creditor" means the person to whom the indebtedness was initially payable, and "insurer" means every person engaged as principal, indemnitor, surety, or contractor in the business of making contracts of insurance, excluding any licensed insurance agent.

(b) (I) The assignee, if the indebtedness has been assigned, shall either promptly make the appropriate refund or credit or shall promptly notify the consumer, the original creditor, and the insurer, if known, in writing that a refund or credit is due. For the purposes of this section, "assignee" means a person other than the original creditor who at the time of prepayment holds the indebtedness.

(II) The original creditor, upon receipt of notice pursuant to subparagraph (I) of this paragraph (b), shall either promptly make the appropriate refund or credit or shall promptly notify the insurer in writing that a refund or credit of unearned premiums is due.

(c) The insurer, upon the receipt of notice that a refund or credit is due pursuant to paragraph (a) or (b) of this subsection (2), shall make an appropriate refund or credit of unearned premiums pursuant to the provisions of section 10-10-110 (2), C.R.S., and subsection (1) of this section.

(d) An assignee or original creditor gives notice pursuant to this section upon delivery or mailing of the notice to the last address provided to him or her. Once an original creditor or an assignee has notified the appropriate party, as provided in paragraphs (a) and (b) of this subsection (2), the original creditor and the assignee shall have no further obligations.

(3) This article does not require a refund or credit of unearned premiums if:

(a) All refunds and credits due to the debtor under this article amount to less than one dollar; or

(b) The charge for insurance is computed from time to time on the outstanding balance of the indebtedness and the charge relates to only one premium period.

(4) Except as otherwise required, a refund or credit is not required because:

(a) The insurance is terminated by payment of proceeds under the policy; or

(b) The original creditor or assignee pays or accounts for premiums to the insurer in the amounts and at the times determined by the agreement between them; or

(c) The original creditor or assignee receives directly or indirectly under any policy of insurance a gain or advantage not prohibited by law.

(5) If a single type of insurance is terminated by the payment of proceeds under the policy pursuant to paragraph (a) of subsection (4) of this section, a refund or credit of unearned premiums for all other types of consumer credit insurance issued on the same indebtedness shall be made if so required by the provisions of this section and section 10-10-110 (2), C.R.S.

(6) A refund or credit required by subsection (1) of this section is appropriate as to amount if it is computed according to a method prescribed or approved by the commissioner of insurance or a formula filed by the insurer with the commissioner of insurance at least thirty days before the consumer's right to a refund or credit becomes determinable unless the method or formula is employed after the commissioner of insurance notifies the insurer that he or she disapproves it.



§ 5-4-109. Existing insurance - choice of insurer

If a creditor requires insurance, upon notice to the creditor the consumer shall have the option of providing the required insurance through an existing policy of insurance owned or controlled by the consumer or through a policy to be obtained and paid for by the consumer, but the creditor may for reasonable cause decline the insurance provided by the consumer.



§ 5-4-110. Charge for insurance in connection with a deferral, refinancing, or consolidation - duplicate charges

(1) A creditor may not contract for or receive a separate charge for insurance in connection with a deferral described in section 5-2-204, a refinancing described in section 5-2-205, or a consolidation described in section 5-2-206 unless:

(a) The consumer agrees at or before the time of the deferral, refinancing, or consolidation that the charge may be made;

(b) The consumer is or is to be provided with insurance for an amount or a term, or insurance of a kind, in addition to that to which the consumer would have been entitled had there been no deferral, refinancing, or consolidation;

(c) The consumer receives a refund or credit on account of any unexpired term of existing insurance in the amount that would be required if the insurance were terminated under section 5-4-108; and

(d) The charge does not exceed the amount permitted under section 5-4-107.

(2) A creditor may not contract for or receive a separate charge for insurance that duplicates insurance with respect to which the creditor has previously contracted for or received a separate charge.



§ 5-4-111. Cooperation between administrator and commissioner of insurance

The administrator and the commissioner of insurance are authorized and directed to consult and assist one another in maintaining compliance with this article. They may jointly pursue investigations, prosecute suits, and take other official action, as may seem to them appropriate, if either of them is otherwise empowered to take the action. If the administrator is informed of a violation or suspected violation by an insurer of this article or of the insurance laws, rules, and regulations of this state, the administrator shall advise the commissioner of insurance of the circumstances.



§ 5-4-112. Administrative action of commissioner of insurance

(1) To the extent that the commissioner's responsibility under this article requires, the commissioner of insurance shall promulgate rules in accordance with article 4 of title 24, C.R.S., with respect to insurers, and with respect to refunds described in section 5-4-108, and, in case of violation, may make an order for compliance.

(2) Sections 24-4-102 to 24-4-106, C.R.S., apply to and govern all administrative action taken by the commissioner of insurance pursuant to this section.






Part 2 - Consumer Credit Insurance

§ 5-4-201. Term of insurance

(1) Consumer credit insurance provided by a creditor may be subject to the furnishing of evidence of insurability satisfactory to the insurer. Whether or not such evidence is required, the term of the insurance shall commence no later than when the consumer becomes obligated to the creditor or when the consumer applies for the insurance, whichever is later, except as follows:

(a) If any required evidence of insurability is not furnished until more than thirty days after the term would otherwise commence, the term may commence on the date when the insurer determines the evidence to be satisfactory; or

(b) If the creditor provides insurance not previously provided covering debts previously created, the term may commence on the effective date of the policy.

(2) The originally scheduled term of the insurance shall extend at least until the due date of the last scheduled payment of the debt except as follows:

(a) If the insurance relates to a revolving credit account, the term need extend only until the payment of the debt under the account and may be sooner terminated after at least thirty days' notice to the consumer; or

(b) If the consumer is advised in writing that the insurance will be written for a specified shorter time, the term need extend only until the end of the specified time.

(3) The term of the insurance shall not extend more than thirty days after the originally scheduled due date of the last scheduled payment of the debt unless it is extended without additional cost to the consumer or as an incident to a deferral, refinancing, or consolidation.



§ 5-4-202. Amount of insurance

(1) Except as provided in subsection (2) of this section:

(a) In the case of consumer credit insurance providing life coverage, the amount of insurance may not initially exceed the debt and, if the debt is payable in installments, may not at any time exceed the greater of the scheduled or actual amount of the debt; or

(b) In the case of any other consumer credit insurance, the total amount of periodic benefits payable may not exceed the total of scheduled unpaid installments of the debt, and the amount of any periodic benefit may not exceed the original amount of debt divided by the number of periodic installments in which it is payable.

(2) If consumer credit insurance is provided in connection with a revolving credit account, the amounts payable as insurance benefits may be reasonably commensurate with the amount of debt as it exists from time to time. If consumer credit insurance is provided in connection with a commitment to grant credit in the future, the amounts payable as insurance benefits may be reasonably commensurate with the total from time to time of the amount of debt and the amount of the commitment.



§ 5-4-203. Filing and approval of rates and forms

(1) A creditor may not use a form or charge in connection with credit insurance that does not comply with section 10-10-109, C.R.S.

(2) and (3) (Deleted by amendment, L. 2003, p. 1895, § 12, effective July 1, 2003.)






Part 3 - Property and Liability Insurance

§ 5-4-301. Property insurance

(1) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless:

(a) The insurance covers a substantial risk of loss of or damage to property related to the credit transaction;

(b) The amount, terms, and conditions of the insurance are reasonable in relation to the character and value of the property insured or to be insured; and

(c) The term of the insurance is reasonable in relation to the terms of credit.

(2) The term of the insurance is reasonable if it is customary and does not extend substantially beyond a scheduled maturity.

(3) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless the amount financed exclusive of charges for the insurance is one thousand dollars or more and the value of the property is one thousand dollars or more.



§ 5-4-302. Insurance on creditor's interest only

If a creditor contracts for or receives a separate charge for insurance against loss of or damage to property, the risk of loss or damage not willfully caused by the consumer is on the consumer only to the extent of any deficiency in the effective coverage of the insurance even though the insurance covers only the interest of the creditor.



§ 5-4-303. Liability insurance

A creditor may not contract for or receive a separate charge for insurance against liability unless the insurance covers a substantial risk of liability arising out of the ownership or use of property related to the credit transaction.



§ 5-4-304. Cancellation by creditor

This section does not apply to an insurance premium loan. A creditor shall not request cancellation of a policy of property or liability insurance except after the consumer's default or in accordance with a written authorization by the consumer, and in either case the cancellation does not take effect until written notice is delivered to the consumer or mailed to the consumer at his or her address as stated by the consumer. The notice shall state that the policy may be canceled on a date not less than ten days after the notice is delivered or, if the notice is mailed, not less than thirteen days after it is mailed.









Article 5 - Remedies and Penalties

Part 1 - Limitations on Creditors' Remedies

§ 5-5-101. Short title

This article shall be known and may be cited as the "Uniform Consumer Credit Code - Remedies and Penalties".



§ 5-5-102. Scope

This part 1 applies to actions or other proceedings to enforce rights arising from consumer credit transactions.



§ 5-5-103. Restrictions on deficiency judgments in consumer credit sales

(1) This section applies to a consumer credit sale of goods or services. A consumer is not liable for a deficiency unless the creditor has disposed of the goods in accordance with the provisions on the disposition of collateral of the "Uniform Commercial Code" contained in part 6 of article 9 of title 4, C.R.S.

(2) If the creditor repossesses, with or without the aid of judicial process, or voluntarily accepts surrender of goods that were the subject of the sale and in which the creditor has a security interest, the parties obligated are not personally liable to the creditor for the unpaid balance of the debt arising from the sale of a commercial unit of goods of which the cash sale price was three thousand dollars or less, and the creditor's duty to dispose of the collateral is governed by the provisions on the disposition of collateral of the "Uniform Commercial Code" contained in part 6 of article 9 of title 4, C.R.S.

(3) If the creditor repossesses, with or without the aid of judicial process, or voluntarily accepts surrender of goods that were not the subject of the sale but in which the creditor has a security interest to secure a debt arising from a sale of goods or services or a combined sale of goods and services and the cash price of the sale was three thousand dollars or less, the parties obligated are not personally liable to the creditor for the unpaid balance of the debt arising from the sale, and the creditor's duty to dispose of the collateral is governed by the provisions on disposition of collateral of the "Uniform Commercial Code" contained in part 6 of article 9 of title 4, C.R.S.

(4) For the purpose of determining the unpaid balance of consolidated debts or debts pursuant to revolving credit accounts, the allocation of payments to a debt shall be determined in the same manner as provided for determining the amount of debts secured by various security interests under sections 5-3-202 and 5-3-203.

(5) The consumer may be liable in damages to the creditor if the consumer has misused, abused, or wrongfully damaged the collateral or if, after default and demand in writing, the consumer has wrongfully failed to make the collateral available to the creditor. Nothing in this section shall limit or restrict the remedies of the holders of a security interest for damage to the collateral because of conversion, destruction, or other wrongful acts.

(6) If the creditor elects to bring an action against the consumer for a debt arising from a consumer credit sale of goods or services, when under this section the creditor would not be entitled to a deficiency judgment if the creditor took possession of the collateral, and obtains judgment:

(a) The creditor may not take possession of the collateral; and

(b) The collateral is not subject to levy or sale on execution or similar proceedings pursuant to the judgment.



§ 5-5-104. Insecurity and impaired collateral

(1) If a creditor takes possession of any collateral because the creditor deems himself or herself insecure or because the creditor feels his or her collateral is impaired, and the creditor fails to prove that, at the time possession was taken, the creditor, in good faith, had reasonable cause to believe that he or she was insecure or that his or her collateral was impaired:

(a) The creditor shall be liable to the consumer for court costs and attorney fees as determined by the court; and

(b) The consumer shall not be liable for any finance charge incurred during the period the consumer is without use of the collateral.



§ 5-5-105. No garnishment before judgment

Prior to entry of judgment in an action against the consumer for debt arising from a consumer credit transaction, the creditor may not replevin goods, except motor vehicles, of the consumer with the use of force from a dwelling upon an ex parte order of court or attach unpaid earnings of the consumer by garnishment or like proceedings.



§ 5-5-106. Limitation on garnishment - definitions

(1) For the purposes of this part 1:

(a) "Disposable earnings" means that part of the earnings of an individual remaining after the deduction from those earnings of amounts required by law to be withheld.

(b) "Garnishment" means any legal or equitable procedure through which the earnings of an individual are required to be withheld for payment of a debt.

(2) (a) The maximum part of the aggregate disposable earnings of an individual for any workweek that is subjected to garnishment to enforce payment of a judgment arising from a consumer credit transaction may not exceed the lesser of:

(I) Twenty-five percent of the individual's disposable earnings for that week; or

(II) The amount by which the individual's disposable earnings for that week exceed thirty times the federal minimum hourly wage prescribed by section 206 (a)(1) of the "Fair Labor Standards Act of 1938", 29 U.S.C. sec. 201 et seq., in effect at the time the earnings are payable; or

(III) The amount by which the individual's disposable earnings for that week exceed thirty times the state minimum hourly wage pursuant to section 15 of article XVIII of the state constitution in effect at the time the earnings are payable.

(b) In the case of earnings for a pay period other than a week, the administrator may prescribe by rule a multiple of the federal minimum hourly wage or the state minimum hourly wage, equivalent in effect to that set forth in subparagraphs (II) or (III) of paragraph (a) of this subsection (2).

(3) No court may make, execute, or enforce an order or process in violation of this section.

(4) It shall not be necessary for any individual to claim the exemptions for that portion of the aggregate disposable earnings that are not subject to garnishment as set forth in subsection (2) of this section, and such exemption from garnishment shall be self-executing in any garnishment procedure.

(5) This section does not repeal, alter, or affect other statutes of this state prohibiting garnishments or providing for larger exemptions from garnishments than are allowed under this section.



§ 5-5-107. No discharge from employment for garnishment

No employer shall discharge an employee for the reason that a creditor of the employee has subjected or attempted to subject unpaid earnings of the employee to garnishment or like proceedings directed to the employer for the purpose of paying a judgment arising from a consumer credit transaction.



§ 5-5-108. Extortionate extensions of credit

(1) If it is the understanding of the creditor and the consumer at the time an extension of credit is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation, or property of any person, the repayment of the extension of credit is unenforceable through civil judicial processes against the consumer.

(2) If it is shown that an extension of credit was made at an annual percentage rate exceeding forty-five percent calculated according to the actuarial method and that the creditor then had a reputation for the use or threat of use of violence or other criminal means to cause harm to the person, reputation, or property of any person to collect extensions of credit or to punish the nonpayment thereof, there is prima facie evidence that the extension of credit was unenforceable under subsection (1) of this section.



§ 5-5-109. Unconscionability - inducement by unconscionable conduct - unconscionable debt collection

(1) With respect to a transaction that is, gives rise to, or leads the consumer to believe will give rise to a consumer credit transaction, if the court as a matter of law finds:

(a) The agreement or transaction to have been unconscionable at the time it was made, or to have been induced by unconscionable conduct, the court may refuse to enforce the agreement; or

(b) Any term or part of the agreement or transaction to have been unconscionable at the time it was made, the court may refuse to enforce the agreement, enforce the remainder of the agreement without the unconscionable term or part, or so limit the application of any unconscionable term or part as to avoid any unconscionable result.

(2) With respect to a consumer credit transaction, if the court as a matter of law finds that a person has engaged in, is engaging in, or is likely to engage in unconscionable conduct in collecting a debt arising from that transaction, the court may grant an injunction and award the consumer any actual damages the consumer has sustained.

(3) If it is claimed or appears to the court that the agreement or transaction or any term or part thereof may be unconscionable or that a person has engaged in, is engaging in, or is likely to engage in unconscionable conduct in collecting a debt, the parties shall be afforded a reasonable opportunity to present evidence as to the setting, purpose, and effect of the agreement or transaction or term or part thereof or of the conduct to aid the court in making the determination.

(4) In applying subsection (2) of this section, consideration shall be given to each of the following factors, among others, as applicable:

(a) Using or threatening to use force or violence against the consumer or members of the consumer's family;

(b) Communicating with the consumer or a member of the consumer's family at frequent intervals or at unusual hours or under other circumstances so that it is a reasonable inference that the primary purpose of the communication was to harass the consumer;

(c) Using fraudulent, deceptive, or misleading representations such as a communication that simulates legal process or that gives the appearance of being authorized, issued, or approved by a government, governmental agency, or attorney at law when it is not or threatening or attempting to enforce a right with knowledge or reason to know that the right does not exist;

(d) Causing or threatening to cause injury to the consumer's reputation or economic status by:

(I) Disclosing information affecting the consumer's reputation for credit worthiness with knowledge or reason to know that the information is false;

(II) Communicating with the consumer's employer before obtaining a final judgment against the debtor, except, as permitted by statute, to verify the consumer's employment, to ascertain the consumer's whereabouts, or to request that the consumer contact the creditor;

(III) Disclosing to a person, with knowledge or reason to know that the person does not have a legitimate business need for the information, or in any way prohibited by statute, information affecting the consumer's credit or other reputation; or

(IV) Disclosing information concerning the existence of a debt known to be disputed by the consumer without disclosing that fact;

(e) Engaging in conduct with knowledge that like conduct has been restrained or enjoined by a court in a civil action by the administrator against any person pursuant to the provisions on injunctions against fraudulent or unconscionable agreements or conduct contained in section 5-6-112.

(5) If, in an action in which unconscionability is claimed, the court finds unconscionability pursuant to subsection (1) or (2) of this section, the court may award reasonable fees to the attorney for the consumer. If the court does not find unconscionability and the consumer claiming unconscionability has brought or maintained an action the consumer knew to be groundless, the court may award reasonable fees to the attorney for the party against whom the claim is made. In determining attorney fees, the amount of the recovery on behalf of the consumer is not controlling.

(6) The remedies of this section are in addition to remedies otherwise available for the same conduct under laws other than this code, but double recovery of actual damages may not be had.

(7) For the purpose of this section, a charge or practice expressly permitted by this code is not in itself unconscionable.



§ 5-5-110. Notice of right to cure

(1) With respect to a consumer credit transaction, after a consumer has been in default for ten days for failure to make a required payment and has not voluntarily surrendered possession of goods or the mobile home that are collateral, a creditor may give the consumer the notice described in this section. A creditor gives notice to the consumer pursuant to this section when the creditor delivers the notice to the consumer or mails the notice to the consumer at the consumer's residence, as defined in section 5-1-201 (6).

(2) Except as provided in subsection (3) of this section, the notice shall be in writing and conspicuously state: The name, address, and telephone number of the creditor to which payment is to be made, a brief identification of the credit transaction, the right to cure the default, and the amount of payment and date by which payment must be made to cure the default. A notice in substantially the following form complies with this subsection (2):

(Name, address, and telephone number of creditor)

(Account number, if any)

(Brief identification of credit transaction)

______________________(Date) is the LAST DATE FOR PAYMENT.

______________________(Amount) is the AMOUNT NOW DUE.

You are late in making your payment(s). If you pay the AMOUNT NOW DUE (above) by the LAST DAY FOR PAYMENT (above), you may continue with the contract as though you were not late. If you do not pay by this date, we may exercise our rights under the law.

If you are late again in making your payments, we may exercise our rights without sending you another notice like this one. If you have questions, write or telephone the creditor promptly.

(3) If the consumer credit transaction is a consumer insurance premium loan, the notice shall conform to the requirements of subsection (2) of this section, and a notice in substantially the form specified in subsection (2) of this section shall be deemed compliance with this subsection (3) except for the following:

(a) In lieu of a brief identification of the credit transaction, the notice shall identify the transaction as a consumer insurance premium loan and shall identify each policy or contract that may be canceled;

(b) In lieu of the statement in the form of notice specified in subsection (2) of this section that the creditor may exercise its rights under law, a statement shall be included that each policy or contract identified in the notice may be canceled; and

(c) The last paragraph of the form of notice specified in subsection (2) of this section shall be omitted.

(4) A notice of right to cure delivered or mailed to a cosigner pursuant to this section shall be modified to state that the consumer is late in making his or her payment, include the consumer's name, and that if the amount now due is not paid by the last date for payment, the creditor may exercise its rights against the consumer, cosigner, or both.



§ 5-5-111. Cure of default

(1) With respect to a consumer credit transaction, except as provided in subsection (2) of this section, after a default consisting only of the consumer's failure to make a required payment, a creditor, because of that default, may neither accelerate maturity of the unpaid balance of the obligation nor take possession of or otherwise enforce a security interest in the goods or the mobile home that are collateral until twenty days after giving the consumer a notice of right to cure described in section 5-5-110. Until the expiration of the minimum applicable period after the notice is given, all defaults consisting of a failure to make the required payment may be cured by tendering to the creditor the amount of all unpaid sums due at the time of the tender, without acceleration, plus any unpaid delinquency or deferral charges. Cure restores the consumer to his or her rights under the agreement as though the defaults had not occurred.

(2) With respect to defaults on the same obligation, other than defaults on an obligation secured by a mobile home, after a creditor has once given the consumer a notice of right to cure described in section 5-5-110, this section gives no right to cure and imposes no limitation on the creditor's right to proceed against the consumer or goods that are collateral with respect to any subsequent default that occurs within twelve months of such notice. With respect to defaults on the same obligation that is secured by a mobile home, this section gives no right to cure and imposes no limitation on the creditor's right to proceed against the consumer or goods that are collateral with respect to any third default that occurs within twelve months of such notice. For the purpose of this section, in connection with revolving credit accounts, the obligation is the consumer's account, and there is no right to cure and no limitation on the creditor's rights with respect to any default that occurs within twelve months after an earlier default as to which a creditor has given the consumer notice of right to cure.

(3) Unless a creditor has provided the cosignor on a consumer credit transaction with a notice of right to cure that complies with section 5-5-110 and this section, in addition to the notice of right to cure provided to the consumer, the creditor may neither accelerate maturity of the unpaid balance of the obligation as to the cosignor nor report that amount on the cosignor's consumer report with a consumer reporting agency, as defined in section 5-18-103 and 15 U.S.C. sec. 1681a.

(4) This section and the provisions on waiver, agreements to forego rights, and settlement of claims do not prohibit a consumer from voluntarily surrendering possession of goods that are collateral and the creditor from thereafter enforcing its security interest in the goods at any time after default.

(5) This section shall not apply to consumer credit transactions that are payable in four or fewer installments.



§ 5-5-112. Attorney fees

(1) With respect to a consumer credit transaction, the agreement may provide for the payment by the consumer of reasonable attorney fees not in excess of fifteen percent of the unpaid debt after default and referral to an attorney not a salaried employee of the creditor or such additional fee as may be directed by the court. A provision in violation of this section is unenforceable.

(2) This section does not authorize the imposition of attorney fees for preparation of a notice of right to cure if the consumer cures the default pursuant to sections 5-5-110 and 5-5-111.






Part 2 - Consumers' Remedies

§ 5-5-201. Effect of violations on rights of parties

(1) If a creditor has violated the provisions of this code applying to limitations on the schedule of payments or loan term for supervised loans contained in section 5-2-308 or authority to make supervised loans contained in section 5-2-301, the consumer is not obligated to pay the finance charge and has a right to recover from the person violating this code or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt a penalty in an amount determined by the court not in excess of three times the amount of the finance charge. With respect to violations arising from consumer credit transactions made pursuant to revolving credit accounts, no action pursuant to this subsection (1) may be brought more than two years after the violation occurred. With respect to violations arising from other consumer credit transactions, no action pursuant to this subsection (1) may be brought more than one year after the due date of the last scheduled payment of the agreement with respect to which the violation occurred.

(2) A consumer is not obligated to pay a charge in excess of that allowed by this code, and if a consumer has paid an excess charge he or she has a right to a refund. A refund may be made by reducing the consumer's obligation by the amount of the excess charge. If the consumer has paid an amount in excess of the lawful obligation under the agreement, the consumer may recover the excess amount from the person who made the excess charge or from an assignee of that person's rights who undertakes direct collection of payments from or enforcement of rights against consumers arising from the debt.

(3) If a consumer is entitled to a refund and a person liable to the consumer refuses to make a refund within a reasonable time after demand, the consumer may recover from that person a penalty in an amount determined by a court not exceeding the greater of either the amount of the finance charge or ten times the amount of the excess charge. If the creditor has made an excess charge in deliberate violation of or in reckless disregard for this code, the penalty may be recovered even though the creditor has refunded the excess charge. No penalty pursuant to this subsection (3) may be recovered if a court has ordered a similar penalty assessed against the same person in a civil action by the administrator described in section 5-6-114. With respect to excess charges arising from revolving credit accounts, no action pursuant to this subsection (3) may be brought more than two years after the time the excess charge was made. With respect to excess charges arising from other consumer credit transactions, no action pursuant to this subsection (3) may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made.

(4) Except as otherwise provided, no violation of this code impairs rights on a debt.

(5) If an employer discharges an employee in violation of the provisions prohibiting discharge contained in section 5-5-107, the employee may within ninety days bring a civil action for recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall not exceed lost wages for six weeks.

(6) If the creditor establishes by a preponderance of evidence that a violation is unintentional or the result of a bona fide error, notwithstanding the maintenance of procedures reasonably adopted to avoid the error, no liability is imposed under subsections (1) and (3) of this section, and the validity of the transaction is not affected.

(7) In any case in which it is found that a creditor has violated this code, the court may award reasonable attorney fees incurred by the consumer.

(8) If a creditor repeatedly fails to provide a consumer with a statement of an annual percentage rate or finance charge as and to the extent required by the provisions on disclosure contained in section 5-3-101 of this code and has received written notice from the administrator of such repeated failure, any such subsequent failure by the creditor shall relieve any consumer receiving such defective disclosure from any obligation to pay any finance charge in connection with such consumer credit transaction.



§ 5-5-202. Civil liability for violation of disclosure provisions

(1) Except as otherwise provided in this section, a creditor who, in violation of the provisions on disclosure contained in section 5-3-101, other than the provisions on advertising, fails to disclose information to a person entitled to the information under this code is liable to that person in an amount equal to the sum of:

(a) Twice the amount of the finance charge in connection with the transaction, but the liability pursuant to this paragraph (a) shall be not less than one hundred dollars nor more than one thousand dollars; and

(b) In the case of a successful action to enforce the liability under paragraph (a) of this subsection (1), the costs of the action together with reasonable attorney fees as determined by the court.

(2) A creditor has no liability under this section if, within sixty days after discovering an error and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and makes whatever adjustments in the appropriate account are necessary to assure that the person will not be required to pay a finance charge in excess of the amount or percentage rate actually disclosed.

(3) A creditor may not be held liable in any action brought under this section for a violation of this code if the creditor shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error.

(4) Any action that may be brought under this section against the original creditor in any credit transaction involving a security interest in land may be maintained against any subsequent assignee of the original creditor where the assignee, its subsidiaries, or affiliates were in a continuing business relationship with the original creditor either at the time the credit was extended or at the time of the assignment unless the assignment was involuntary or the assignee shows by a preponderance of evidence that it did not have reasonable grounds to believe that the original creditor was engaged in violations of this code and that it maintained procedures reasonably adapted to apprise it of the existence of the violations.

(5) No action pursuant to this section may be brought more than one year after the date of the occurrence of the violation.

(6) In this section, creditor includes a person who in the ordinary course of business regularly extends or arranges for the extension of credit or offers to arrange for the extension of credit.

(7) No provision of this section or section 5-5-201 imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule, regulation, interpretation, or written response to a person pursuant to a written request on behalf of such identified person by the administrator or the board of governors of the federal reserve system pursuant to the federal "Truth in Lending Act" or federal "Consumer Leasing Act", notwithstanding that, after such act or omission has occurred, such rule, regulation, interpretation, or written response is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.

(8) The multiple failure to disclose to any person any information required under this code to be disclosed in connection with a single account under a revolving credit account, other single consumer credit sale, consumer loan, or other extension of consumer credit shall entitle the person to a single recovery under this section, but continued failure to disclose after recovery has been granted shall give rise to rights to additional recoveries.



§ 5-5-203. Consumer's right to rescind certain transactions

In the case of a consumer credit transaction with respect to which a security interest is retained or acquired in any property that is used as the principal dwelling of the person to whom credit is extended, the consumer shall have the same right to rescind the transaction as provided in the federal "Truth in Lending Act" and regulations thereunder. In order to comply with this code, a creditor shall comply with those provisions on the right of rescission of certain transactions.



§ 5-5-204. Interests in land

For purposes of the provisions on civil liability for violation of the disclosure provisions contained in section 5-5-202 and on a consumer's right to rescind certain transactions contained in section 5-5-203, "consumer credit transaction" includes a transaction primarily secured by an interest in land without regard to the rate of the finance charge if the transaction is otherwise a consumer credit transaction.



§ 5-5-205. Refunds and penalties as set-off to obligation

Refunds or penalties to which the consumer is entitled pursuant to this part 2 may be set off against the consumer obligation and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by said sections.



§ 5-5-206. Civil liability for discrimination

If a person has failed to comply with section 5-3-210, the person aggrieved by such failure to comply has a right to recover actual damages from such person but in no event less than one hundred dollars for actual and exemplary damages nor more than one thousand dollars for actual and exemplary damages. In the case of a successful action to enforce such right of recovery, the aggrieved person shall recover the costs of the action together with reasonable attorney fees as determined by the court.






Part 3 - Criminal Penalties

§ 5-5-301. Willful violations

(1) A supervised lender who willfully makes charges in excess of those permitted by the provisions of this code is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(2) A person, other than a supervised financial organization, who willfully engages in the business of making supervised loans without a license in violation of the provisions of this code applying to the authority to make supervised loans described in section 5-2-301 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(3) A person who willfully engages in the business of making consumer credit transactions or of taking assignments of rights against consumers arising therefrom and undertakes direct collection of payments or enforcement of these rights without complying with the provisions of this code concerning notification contained in section 5-6-202 or payment of fees contained in section 5-6-203 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars.

(4) Any person who violates the provisions of this section and by the same act or acts violates the provisions of section 18-15-104 or 18-15-107, C.R.S., or both, shall be prosecuted for the violation of either or both of said sections and not for a violation of this section.



§ 5-5-302. Disclosure violations

(1) A person is guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment if such person willfully and knowingly:

(a) Gives false or inaccurate information or fails to provide information that such person is required to disclose under the provisions of this code on disclosure and advertising or of any related rule of the administrator adopted pursuant to this code;

(b) Uses any rate table or chart in a manner which consistently understates the annual percentage rate determined according to those provisions; or

(c) Otherwise fails to comply with any requirement of the provisions of this code on disclosure and advertising or of any related rule of the administrator adopted pursuant to this code.









Article 6 - Administration

Part 1 - Powers and Functions of Administrator

§ 5-6-101. Short title

This article shall be known and may be cited as "Uniform Consumer Credit Code - Administration".



§ 5-6-102. Applicability

(1) This part 1 applies to persons who in this state:

(a) Make or solicit consumer credit transactions; or

(b) Directly collect payments from or enforce rights against consumers arising from sales, leases, or loans specified in paragraph (a) of this subsection (1) wherever they are made.



§ 5-6-103. Definitions - "administrator"

"Administrator" means the assistant attorney general to be designated by the attorney general. Any district attorney may, with the consent of the administrator, exercise the powers and perform the duties of the administrator as provided in section 5-6-104 (1)(a) and (1)(b) and sections 5-6-105 to 5-6-116.



§ 5-6-104. Powers of administrator - harmony with federal regulations - reliance on rules

(1) In addition to other powers granted by this code, the administrator, within the limitations provided by law, may:

(a) Receive and act on complaints, take action designed to obtain voluntary compliance with this code, or commence proceedings on his or her own initiative;

(b) Counsel persons and groups on their rights and duties under this code;

(c) Establish programs for the education of consumers with respect to credit practices and problems;

(d) Make studies appropriate to effectuate the purposes and policies of this code and make the results available to the public;

(e) With approval of the council of advisors on consumer credit subcommittee, adopt, amend, and repeal substantive rules and regulations to carry out the specific provisions of this code, but not with respect to unconscionable agreements or fraudulent or unconscionable conduct, and adopt, amend, and repeal procedural rules to carry out the provisions of this code;

(f) Maintain offices within this state;

(g) Enforce the provisions of article 19 of this title 5;

(h) Employ administrative law judges from the office of administrative courts in the department of personnel to conduct hearings on any matter within the administrator's jurisdiction;

(i) License and regulate collection agencies pursuant to article 16 of this title 5; and

(j) Exchange information with another governmental agency or official that has regulatory authority comparable to that of the administrator, subject to an appropriate confidentiality agreement between the administrator and the other agency or official or as otherwise permitted by law. This paragraph (j) shall not be construed to allow the exchange of information with lenders or creditors.

(2) The administrator may adopt rules not inconsistent with the federal "Truth in Lending Act" and federal "Consumer Leasing Act" to assure a meaningful disclosure of credit terms so that a prospective consumer will be able to compare more readily the various credit terms available to him or her and to avoid the uninformed use of credit. Such rules shall supersede any provisions of this code that are inconsistent with the federal "Truth in Lending Act" and federal "Consumer Leasing Act", may contain classifications, differentiations, or other provisions, and may provide for adjustments and exceptions for any class of transactions subject to this code that, in the judgment of the administrator, are necessary or proper to effectuate the purposes of, or to prevent circumvention or evasion of, or to facilitate compliance with, the provisions of this code relating to disclosure of credit terms.

(3) To keep the administrator's rules in harmony with the federal "Truth in Lending Act" and the federal "Consumer Leasing Act" and the regulations prescribed from time to time pursuant to that act by the board of governors of the federal reserve system and with the rules of administrators in other jurisdictions that enact the "Uniform Consumer Credit Code", the administrator, so far as is consistent with the purposes, policies, and provisions of this code, shall:

(a) Before adopting, amending, and repealing rules and regulations, advise and consult with administrators in other jurisdictions that enact the "Uniform Consumer Credit Code"; and

(b) In adopting, amending, and repealing rules and regulations, take into consideration:

(I) The regulations so prescribed by the board of governors of the federal reserve system; and

(II) The rules of administrators in other jurisdictions that enact the "Uniform Consumer Credit Code".

(4) Except for a refund of an excess charge, no liability is imposed under this code for an act done or omitted in good faith in conformity with a rule, regulation, interpretation, or written response to a person pursuant to a written request on behalf of such identified person by the administrator, notwithstanding that after the act or omission the rule, regulation, interpretation, or written response may be amended or repealed or be determined by judicial or other authority to be invalid for any reason.



§ 5-6-105. Administrative powers with respect to supervised financial organizations

(1) With respect to supervised financial organizations, the powers of examination and investigation described in sections 5-2-305 and 5-6-106 and administrative enforcement described in section 5-6-108 shall be exercised by the official or agency to whose supervision the organization is subject. All other powers of the administrator under this code may be exercised by the administrator with respect to a supervised financial organization.

(2) If the administrator receives a complaint or other information concerning noncompliance with this code by a supervised financial organization, the administrator shall inform the official or agency having supervisory authority over the organization concerned. The administrator may request information about supervised financial organizations from the officials or agencies supervising them.

(3) The administrator and any official or agency of this state having supervisory authority over a supervised financial organization are authorized and directed to consult and assist one another in maintaining compliance with this code. They may jointly pursue investigations, prosecute suits, and take other official action, as they deem appropriate, if either of them otherwise is empowered to take the action. The administrator may recover from a supervised financial organization the administrator's reasonable costs incurred in such investigation, suit, or other official action as part of any relief granted the administrator by a court of competent jurisdiction.



§ 5-6-106. Investigatory powers

(1) If the administrator has reasonable cause to believe that a person has engaged in an act that is subject to action by the administrator, the administrator may make an investigation to determine if the act has been committed, and, to the extent necessary for this purpose, may administer oaths or affirmations, and, upon his or her own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence, and require the production of any matter that is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence. In any civil action brought by the administrator as a result of such an investigation, the administrator may recover the reasonable costs of making the investigation if the administrator prevails in the action.

(2) If the person's records are located outside this state, the person at his or her option shall either make them available to the administrator at a convenient location within this state or pay the reasonable and necessary expenses for the administrator or the administrator's representative to examine them at the place where they are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the administrator's behalf.

(3) Upon failure without lawful excuse to obey a subpoena or to give testimony, the administrator may apply to the district court for an order compelling compliance.

(4) The administrator shall not make public the name or identity of a person whose acts or conduct he or she investigates pursuant to this section or the facts disclosed in the investigation, but this subsection (4) does not apply to disclosures in actions or enforcement proceedings pursuant to this code.



§ 5-6-107. Application of administrative procedures - provisions

Except as otherwise provided, the provisions of sections 24-4-102 to 24-4-106, C.R.S., apply to and govern all rules promulgated and all administrative action taken by the administrator pursuant to this article or the provisions on supervised loans contained in part 3 of article 2 of this title; except that section 24-4-104 (3), C.R.S., shall not apply to any such action.



§ 5-6-108. Judicial review

Any person aggrieved by any final action or order of the administrator and affected thereby is entitled to a review thereof by the Colorado court of appeals by appropriate proceedings under section 24-4-106 (11), C.R.S.



§ 5-6-109. Administrative enforcement orders

(1) After notice and hearing, the administrator may order a creditor or a person acting in the creditor's behalf to cease and desist from engaging in violations of this code or any rule or order lawfully made pursuant to this code. The order issued by the administrator may also require the creditor or person to make refunds to consumers of excess charges under this code and pay a penalty up to a maximum of one thousand dollars for each violation, all or part of which may be specifically designated for consumer and creditor educational purposes.

(2) A respondent aggrieved by an order of the administrator may obtain judicial review of the order in the Colorado court of appeals. The administrator may obtain an order of the court for enforcement of the administrator's order in the district court under section 24-4-106, C.R.S. All proceedings under this section shall be governed by sections 24-4-105 and 24-4-106, C.R.S.

(3) With respect to unconscionable agreements or fraudulent or unconscionable conduct by the respondent, the administrator may not issue an order pursuant to this section but may bring a civil action for an injunction under section 5-6-112.



§ 5-6-110. Assurance of discontinuance

If it is claimed that a person has engaged in conduct subject to an order by the administrator described in section 5-6-108 or by a court described in sections 5-6-111 to 5-6-113, the administrator may accept an assurance in writing that the person will not engage in the conduct in the future. The assurance may also require the person to make refunds to consumers of excess charges under this code, pay a penalty up to a maximum of one thousand dollars for each violation, all or part of which may be specifically designated for consumer and creditor educational purposes, and reimburse the administrator for the administrator's reasonable costs incurred in investigating the conduct. If a person giving an assurance of discontinuance fails to comply with its terms, the assurance is evidence that prior to the assurance such person engaged in the conduct described in the assurance.



§ 5-6-111. Injunctions against violations of code

The administrator may bring a civil action to restrain a person from violating this code or rules or regulations promulgated thereunder and for other appropriate relief.



§ 5-6-112. Injunctions against unconscionable agreements and fraudulent or unconscionable conduct

(1) The administrator may bring a civil action to restrain a creditor or a person acting in the creditor's behalf from engaging in a course of:

(a) Making or enforcing unconscionable terms or provisions of consumer credit transactions;

(b) Fraudulent or unconscionable conduct in inducing consumers to enter into consumer credit transactions;

(c) Conduct of any of the types specified in paragraph (a) or (b) of this subsection (1) with respect to transactions that give rise to or lead persons to believe they will give rise to consumer credit transactions; or

(d) Fraudulent or unconscionable conduct in the collection of debts arising from consumer credit transactions.

(2) In an action brought pursuant to this section, the court may grant relief only if it finds:

(a) That the respondent has made unconscionable agreements or has engaged or is likely to engage in a course of fraudulent or unconscionable conduct;

(b) That the agreements or conduct of the respondent has caused or is likely to cause injury to consumers; and

(c) That the respondent has been able to cause or will be able to cause the injury primarily because the transactions involved are credit transactions.

(3) In applying this section, consideration shall be given to each of the following factors, among others:

(a) Whether the creditor should have reasonably believed at the time consumer credit transactions were made that, according to the credit terms or schedule of payments, there was no reasonable probability of payment in full of the obligation by the consumer;

(b) Whether the creditor reasonably should have known, at the time of the transaction, of the inability of the consumer to receive substantial benefits from the transaction;

(c) Gross disparity between the price of the transaction and its value measured by the price at which similar transactions are readily obtainable by like consumers;

(d) The fact that the creditor contracted for or received separate charges for insurance with respect to consumer credit transactions with the effect of making the transactions, considered as a whole, unconscionable;

(e) The fact that the respondent has knowingly taken advantage of the inability of the consumer reasonably to protect his or her interests by reason of physical or mental infirmities, ignorance, illiteracy, or inability to understand the language of the agreement, or similar factors; and

(f) Any of the factors set forth in section 5-5-109 (4).

(4) The administrator may bring a civil action to restrain a creditor or a person acting in the creditor's behalf from engaging in a course of making or arranging consumer loans to enable consumers to buy or lease from a particular seller or lessor goods or services, a principal purpose of which course of action is to avoid giving the consumers those rights that they would have had if the transactions were entered into as a consumer credit sale if:

(a) The lender is a person related to the seller or lessor unless the relationship is remote or is not a factor in the transaction;

(b) The seller or lessor guarantees the loans or otherwise assumes the risk of loss by the lender upon the loans;

(c) The loans are conditioned upon the consumer's purchase or lease of the goods or services from the particular seller or lessor, but the lender's payment of proceeds of the loan to the seller or lessor does not in itself establish that the loan was so conditioned; or

(d) The lender, before the lender makes the consumer loan, has knowledge or, from the lender's course of dealing with the particular seller or lessor or from the lender's records, notice of substantial complaints by other consumers of the particular seller's or lessor's failure or refusal to perform his or her contracts with them and of the particular seller's or lessor's failure to remedy his or her defaults within a reasonable time after notice to him or her of the complaints.

(5) In an action brought pursuant to this code, a charge or practice expressly permitted by this code is not in itself unconscionable.



§ 5-6-113. Temporary relief

With respect to an action brought to enjoin violations of this code under section 5-6-111 or unconscionable agreements or fraudulent or unconscionable conduct under section 5-6-112, the administrator may apply to the court for a temporary restraining order or a preliminary injunction against a respondent pending final determination of proceedings. If the court finds after a hearing that there is reasonable cause to believe that the respondent is engaging in or is likely to engage in conduct sought to be restrained, it may grant any such temporary restraining order or preliminary injunction it deems appropriate. The court may also issue such orders or judgments as may be necessary to completely compensate or restore to his or her original position any consumer affected by such violation, agreement, or conduct or if there is reasonable cause to believe funds to make refunds of excess charges under this code will not be available at a future date. No bond or other security is required of the administrator before relief under this section may be granted.



§ 5-6-114. Civil actions by administrator

(1) (a) The administrator may bring a civil action against a creditor for making or collecting charges in excess of those permitted by this code, violating any of the provisions of this code applying to limitations on the schedule of payments or loan term for supervised loans or authority to make supervised loans, or for disclosure violations. An action may relate to transactions with more than one consumer. If it is found that an excess charge has been made, the court shall order the respondent to refund to the consumer the amount of the excess charge and to pay a penalty to the consumer as provided in sections 5-5-201 and 5-5-202. In addition, the court may assess a civil penalty of up to one thousand dollars for each violation of this code.

(b) If a creditor has made an excess charge in deliberate violation of or in reckless disregard for this code or if a creditor has refused to refund an excess charge within a reasonable time after demand by the consumer or the administrator, the court may also order the respondent to pay to the consumers a civil penalty in an amount determined by the court not in excess of the greater of either the amount of the finance charge or ten times the amount of the excess charge. Refunds and penalties to which the consumer is entitled pursuant to this subsection (1) may be set off against the consumer's obligation.

(c) If a consumer brings an action against a creditor to recover an excess charge or civil penalty, an action by the administrator to recover for the same excess charge or civil penalty shall be stayed while the consumer's action is pending and shall be dismissed if the consumer's action is dismissed with prejudice or results in a final judgment granting or denying the consumer's claim. There shall be no double recovery for refunds of excess charges or a penalty payable to the consumer.

(d) With respect to excess charges arising from revolving accounts, no action pursuant to this subsection (1) may be brought more than four years after the time the excess charge was made. With respect to excess charges arising from other consumer credit transactions, no action pursuant to this subsection (1) may be brought more than four years after the due date of the last scheduled payment of the agreement pursuant to which the charge was made.

(e) If the creditor establishes by a preponderance of evidence that a violation is unintentional or the result of a bona fide error, no liability to pay a penalty shall be imposed under this subsection (1).

(2) The administrator may bring a civil action against a creditor or a person acting in the creditor's behalf to recover a civil penalty for willfully violating this code, and, if the court finds that the defendant has engaged in a course of repeated and willful violations of this code, it may assess a civil penalty of no more than five thousand dollars. All or part of the penalty under this subsection (2) may be specifically designated for consumer and creditor education. No civil penalty pursuant to this subsection (2) may be imposed for violations of this code occurring more than four years before the action is brought or for making unconscionable agreements or engaging in a course of fraudulent or unconscionable conduct.

(3) If the administrator prevails in an action brought under this section, the administrator may recover his or her reasonable costs in investigating and bringing the action and request an order for reimbursement of his or her reasonable attorney fees.



§ 5-6-115. Jury trial

In an action brought by the administrator under this code, the administrator has no right to trial by jury, but this will not prevent a defendant from requesting a jury trial under the Colorado rules of civil procedure.



§ 5-6-116. Consumers' remedies not affected

The grant of powers to the administrator in this article does not affect remedies available to consumers under this code or under other principles of law or equity.






Part 2 - Notification and Fees

§ 5-6-201. Applicability

(1) Except as provided in subsections (2) and (3) of this section, this part 2 applies if a person:

(a) Makes consumer credit sales and charges or collects a finance charge, or makes consumer leases; or

(b) Takes assignments of and undertakes direct collection of payments from, or enforcement of rights against, consumers arising from consumer credit sales or consumer leases.

(2) This part 2 does not apply to supervised lenders described in section 5-1-301 (46), persons making consumer loans described in section 5-1-301 (15), or to persons licensed as collection agencies pursuant to article 16 of this title 5.

(3) Sections 5-6-203 (5) and 5-6-204 of this part 2 apply to all fees collected under this code.



§ 5-6-202. Notification

(1) Persons subject to this part 2 shall file notification with, and pay the fee prescribed in section 5-6-203 to, the administrator within thirty days after commencing business in this state and, thereafter, on or before January 31 of each year. The notification shall state:

(a) Name of the person;

(b) Name in which business is transacted if different from paragraph (a) of this subsection (1);

(c) Address of principal office, which may be outside this state;

(d) Address of all offices or retail stores, if any, in this state at which consumer credit sales or consumer leases are made or, in the case of a person taking assignments of obligations, the offices or places of business within this state at which business is transacted;

(e) If consumer credit sales or consumer leases are made otherwise than at an office or retail store in this state, a brief description of the manner in which they are made;

(f) Address of designated agent upon whom service of process may be made in this state described in section 5-1-203; and

(g) Whether supervised loans are made.

(2) If information in a notification becomes inaccurate after filing, no further notification is required until the following January 31.



§ 5-6-203. Fees

(1) A person required to file notification shall, with the first notification and on or before January 31 of each year thereafter, pay to the administrator a nonrefundable annual notification fee. The administrator is entitled to examine the loans, business, and records of such person without issuance of a subpoena.

(2) (Deleted by amendment, L. 2009, (HB 09-1141), ch. 41, p. 158, § 5, effective January 1, 2010.)

(3) Persons required to file notification who are assignees of consumer credit sales or consumer leases shall pay an additional nonrefundable annual volume fee on or before January 31 of each year for each one hundred thousand dollars, or part thereof, of the unpaid balances at the time of the assignment of obligations arising from consumer credit sales or consumer leases made in this state and taken by assignment during the preceding calendar year.

(4) A penalty of five dollars per day shall be imposed on any person failing to comply with this section; except that, if the fees required by this section are paid on or before March 1 of each year, no penalty shall be imposed. If a person required to file notification and pay a notification fee fails to do so, the consumer shall have no obligation to pay the finance charge due under the consumer credit transaction, and any finance charges paid shall be refunded to the consumer. In addition, if the administrator examines the loans, business, or records of such person, the person shall pay the reasonable and necessary examination expenses of the administrator.

(5) (a) The administrator shall determine the amount of the notification, volume, and license fees required in this section and in section 5-2-302 and may periodically reduce or increase the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3) and (4), C.R.S., to reduce the uncommitted reserves of the uniform consumer credit code cash fund created in section 5-6-204 to which all or any portion of one or more of the fees is credited.

(b) In accordance with section 24-75-402 (3)(c), C.R.S., for fiscal years prior to July 1, 2018, the uniform consumer credit code cash fund is subject to an alternative maximum reserve of one-third of the amount expended during the previous fiscal year. For fiscal years that begin on or after July 1, 2018, the fund is subject to the maximum reserve established in section 24-75-402, C.R.S.



§ 5-6-204. Cash fund created

(1) All fees collected under this code and under article 10 of this title 5 shall be credited to the uniform consumer credit code cash fund, which is created and referred to in this section as the "fund", and all money credited to the fund shall be used for the administration and enforcement of this code, article 10 of this title 5, and article 19 of this title 5. Interest earned on the fund shall be credited to the fund. The general assembly shall make annual appropriations out of the fund for the administration and enforcement of this code, article 10 of this title 5, and article 19 of this title 5; except that expenditures by the administrator for consumer and creditor education resulting from the penalties provided in sections 5-2-303 (7)(f), 5-6-109 (1), 5-6-110, and 5-6-114 (2) shall not require appropriation by the general assembly if the expenditures do not exceed twenty-five thousand dollars per fiscal year and do not include the hiring of any full-time equivalents.

(2) and (3) Repealed.

(4) Notwithstanding subsection (1) of this section, the state treasurer shall transfer the penalties collected pursuant to section 5-6-114 (1)(a) to the general fund.






Part 3 - Council of Advisors on Consumer Credit

§ 5-6-301. Council of advisors on consumer credit

(1) There is hereby created the council of advisors on consumer credit consisting of nine members who shall be appointed by the governor. One of the advisors shall be designated by the governor as chairperson. In appointing members of the council, the governor shall seek to achieve a fair representation from the various segments of the consumer credit industry and public.

(2) The term of office of each member of the council is three years. A member chosen to fill a vacancy arising otherwise than by expiration of a term shall be appointed for the unexpired term of the member whom he or she is to succeed. A member of the council is eligible for reappointment.

(3) Members of the council shall serve without compensation but are entitled to reimbursement of actual and necessary expenses incurred in the performance of their duties.



§ 5-6-302. Function of council - conflict of interest

(1) The council shall advise and consult with the administrator concerning the exercise of the administrator's powers under this code and may make recommendations to the administrator. Members of the council may assist the administrator in obtaining compliance with this code. Since it is an objective of this part 3 to obtain competent representatives of creditors and the public to serve on the council and to assist and cooperate with the administrator in achieving the objectives of this code, service on the council shall not in itself constitute a conflict of interest regardless of the occupations or associations of the members.

(2) (a) There is hereby created a subcommittee of the council of advisors on consumer credit for the purpose specified in paragraph (b) of this subsection (2). The subcommittee shall consist of the attorney general, the chairperson of the council, and three members of the council appointed by such chairperson. Of the subcommittee members who are also members of the council, two shall be representatives of the consumer credit industry and two shall be representatives of the public. Any action taken by a majority of the subcommittee shall constitute action by the council.

(b) The subcommittee may review, repeal, amend, or modify any rule promulgated by the administrator pursuant to section 5-6-104 (1)(e).









Article 7 - Insurance Premium Financing



Article 9 - Effective Date

§ 5-9-101. Time of taking effect prior to June 30, 2000 - provisions for transition

(1) Except as otherwise provided in this section, this code as it existed prior to the enactment of House Bill 00-1185, as enacted at the second regular session of the sixty-second general assembly, took effect at 12:01 a.m. on October 1, 1971, and was in effect through June 30, 2000.

(2) To the extent appropriate to permit the administrator to prepare for operation of this code as it existed prior to the enactment of House Bill 00-1185, as enacted at the second regular session of the sixty-second general assembly, when it took effect and to act on applications for licenses to make supervised loans under this code as it existed prior to the enactment of House Bill 00-1185, as enacted at the second regular session of the sixty-second general assembly, (subsection (1) of section 5-3-503), the provisions on supervised loans (part 5) of the article on loans (article 3 of this title) and of the article on administration (article 6 of this title) took effect on July 1, 1971, and were in effect through June 30, 2000.

(3) Transactions entered into before October 1, 1971, and the rights, duties, and interests flowing from them thereafter, may be terminated, completed, consummated, or enforced as required or permitted by any statute, rule of law, or other law amended, repealed, or modified by this code as though the repeal, amendment, or modification had not occurred, but this code, as it existed prior to the enactment of House Bill 00-1185, as enacted at the second regular session of the sixty-second general assembly, applies to:

(a) Refinancings, consolidations, and deferrals made on or after October 1, 1971, and before July 1, 2000, concerning sales, leases, and loans whenever made;

(b) Sales or loans made on or after October 1, 1971, and before July 1, 2000, pursuant to revolving charge accounts (section 5-2-108) and revolving loan accounts (section 5-3-108) entered into, arranged, or contracted for before October 1, 1971; and

(c) All credit transactions made before October 1, 1971, insofar as the article on remedies and penalties (article 5 of this title) limits the remedies of creditors.

(4) With respect to revolving charge accounts (section 5-2-108) and revolving loan accounts (section 5-3-108) entered into, arranged, or contracted for before October 1, 1971, disclosure pursuant to the provisions on disclosure (section 5-2-310 and section 5-3-309), shall be made not later than thirty days after October 1, 1971.



§ 5-9-101.5. Time of taking effect - provisions for transition

(1) Except as otherwise provided in this section, this code as it exists following the repeal and reenactment contained in House Bill 00-1185, as enacted at the second regular session of the sixty-second general assembly, takes effect at 12:01 a.m. on July 1, 2000.

(2) Transactions entered into before July 1, 2000, and the rights, duties, and interests flowing from them thereafter, may be terminated, completed, consummated, or enforced as required or permitted by any statute, rule of law, or other law amended, repealed, or modified by this code as though the repeal, amendment, or modification had not occurred, but this code applies to:

(a) Refinancings, consolidations, and deferrals made on or after July 1, 2000, concerning sales, leases, and loans whenever made;

(b) Sales or loans made on or after July 1, 2000, pursuant to revolving credit accounts entered into, arranged, or contracted for before July 1, 2000; and

(c) All credit transactions made before July 1, 2000, insofar as article 5 of this title limits the remedies of creditors. Notwithstanding anything to the contrary, the disclosures described in sections 5-3-105 (5), 5-3-106, 5-5-110 (4), and 5-5-111 (3) of this code take effect January 1, 2001.



§ 5-9-102. Continuation of licensing prior to July 1, 2000

Notwithstanding the repeal and reenactment of articles 2 and 3 of chapter 73, C.R.S. 1963, by this code, all persons licensed or otherwise authorized under the provisions of articles 2 or 3 of chapter 73, C.R.S. 1963, immediately prior to October 1, 1971, are licensed to make supervised loans under this code as it existed prior to the enactment of House Bill 00-1185, as enacted at the second regular session of the sixty-second general assembly, pursuant to the provisions on supervised loans of the article on loans (part 5 of article 3 of this title) in effect on and after October 1, 1971, but before July 1, 2000, and all provisions of said sections apply to the persons so previously licensed or authorized. The administrator may, but is not required to, deliver evidence of licensing to the persons so previously licensed or authorized.



§ 5-9-102.5. Continuation of licensing after July 1, 2000

Notwithstanding the repeal and reenactment of part 5 of article 3 of this title by House Bill 00-1185, as enacted at the second regular session of the sixty-second general assembly, all persons licensed or otherwise authorized under the provisions of part 5 of article 3 immediately prior to July 1, 2000, are licensed to make supervised loans under this code pursuant to the provisions on supervised loans contained in part 3 of article 2 of this title, and all provisions of said part 3 apply to the persons so previously licensed or authorized. The administrator may, but is not required to, deliver evidence of licensing to the persons so previously licensed or authorized.






Article 9.5 - Refund Anticipation Loans

§ 5-9.5-101. Short title

This article shall be known and may be cited as the "Refund Anticipation Loans Act".



§ 5-9.5-102. Legislative declaration - scope

The general assembly hereby finds, determines, and declares that it is in the interest of the public health, safety, and welfare to enact minimum protections for the benefit of consumers availing themselves of refund anticipation loans offered by facilitators.



§ 5-9.5-103. Definitions

As used in this article 9.5, unless the context otherwise requires:

(1) "Administrator" means the administrator designated in section 5-6-103.

(2) "Consumer" means a natural person who is solicited for, applies for, or receives the proceeds of a refund anticipation loan.

(3) "Electronic return originator" means a person authorized by the internal revenue service to originate the electronic submission of income tax returns to the internal revenue service.

(4) "Person" has the meaning set forth in section 2-4-401, C.R.S.

(5) "Refund anticipation loan" means a loan made to a Colorado consumer based on the Colorado consumer's anticipated income tax refund.

(6) (a) "Refund anticipation loan facilitator" or "facilitator" means a person who, individually or in conjunction or cooperation with another person, solicits the execution of, processes, arranges for, receives, or accepts an application or agreement for a refund anticipation loan or in any other manner facilitates the making of a refund anticipation loan and includes an electronic return facilitator.

(b) "Refund anticipation loan facilitator" does not include a person validly:

(I) Doing business as a bank, thrift, savings association, or credit union under the laws of the United States or of this state or is an affiliate of such an entity that is acting as a servicer for that entity;

(II) Practicing as a certified public accountant licensed under article 2 of title 12, C.R.S.; or

(III) Licensed as an attorney by the Colorado supreme court in accordance with section 13-93-101.



§ 5-9.5-104. Restriction on facilitating refund anticipation loans

A person shall not act as a refund anticipation loan facilitator unless the person is, or is directly employed by, an electronic return originator.



§ 5-9.5-105. Disclosures required

(1) A facilitator shall not facilitate a refund anticipation loan unless the facilitator makes the disclosures required by subsections (2), (3), and (4) of this section.

(2) Fee schedule to be posted. (a) Every place of business in which facilitators facilitate refund anticipation loans shall post a schedule showing the current fees for facilitating refund anticipation loans and for the electronic filing of a consumer's tax return.

(b) Each fee schedule posted pursuant to this subsection (2) shall contain examples of the refund anticipation loan annual percentage rates for refund anticipation loans of two hundred dollars, five hundred dollars, one thousand dollars, one thousand five hundred dollars, two thousand dollars, and five thousand dollars.

(c) Each fee schedule shall also prominently contain the following statement, in at least twenty-eight-point, bold-faced type and in both English and Spanish:

NOTICE

When you take out a refund anticipation loan, you are taking out a loan by borrowing money against your tax refund. If your tax refund is less than expected, you will still owe the entire amount of the loan. If your refund is delayed, you may have to pay additional costs. YOU CAN USUALLY GET YOUR REFUND IN 8 TO 15 DAYS WITHOUT GETTING A LOAN OR PAYING EXTRA FEES. You can have your tax return filed electronically and your refund direct-deposited into your own bank account without obtaining a loan or other paid product. You can make complaints regarding your refund anticipation loan to the administrator of the Uniform Consumer Credit Code in the Colorado state attorney general's office at [current telephone number]. (d) The fee schedule and notice required by this subsection (2) shall be made on a sign measuring no less than sixteen inches by twenty inches and shall be displayed conspicuously and in a prominent location.

(3) Oral disclosures. (a) When a consumer applies for a refund anticipation loan, the facilitator shall orally disclose to the consumer:

(I) That the product is a loan that only lasts one to two weeks;

(II) That, if the consumer's tax refund is less than expected, the consumer is liable for the full amount of the loan and must repay any difference;

(III) The amount of the refund anticipation loan fee; and

(IV) The refund anticipation loan interest rate.

(b) The oral disclosure required under this subsection (3) shall be made in English, Spanish, or any other language that the facilitator uses to communicate orally with the consumer.

(4) Written statement. (a) When a consumer applies for a refund anticipation loan and before closing the refund anticipation loan, the facilitator facilitating the loan shall give the consumer a written statement informing the consumer:

(I) That a refund anticipation loan is a loan and is not the borrower's actual income tax refund;

(II) That the consumer may file an income tax return electronically without applying for a refund anticipation loan;

(III) That the consumer is responsible for repayment of the loan and related fees if the tax refund is not paid or is insufficient to repay the loan;

(IV) Any fee that will be charged if the loan is not approved;

(V) The average time, as published by the federal internal revenue service, within which a taxpayer can expect to receive a refund for an income tax return filed:

(A) Electronically, and the refund is deposited directly into the taxpayer's financial institution account or mailed to the taxpayer; and

(B) By mail, and the refund is deposited directly into the taxpayer's financial institution account or mailed to the taxpayer;

(VI) That the federal internal revenue service does not guarantee:

(A) Payment of the full amount of the anticipated refund;

(B) A specific date on which it will mail a refund or deposit the refund into a taxpayer's financial institution account; or

(C) The estimated time within which the proceeds of the refund anticipation loan will be paid to the consumer if the loan is approved;

(VII) The following information, specific to the consumer:

(A) The total fees for the loan; and

(B) The estimated annual percentage rate for the loan, calculated using the guidelines established under the federal "Truth in Lending Act", 15 U.S.C. sec. 1601 et seq., as amended;

(VIII) The procedure for making a complaint to the administrator regarding the refund anticipation loan, including the current address, telephone number, or website of the administrator to which such complaints may be directed.

(b) The written statement required under this subsection (4) shall be provided to the consumer in English, Spanish, or both English and Spanish, as requested by the consumer.



§ 5-9.5-106. Unlawful acts - fine

Any person who willfully violates this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed five hundred dollars or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 5-9.5-107. Enforcement - investigation - penalties

(1) The administrator shall enforce this article. To carry out this responsibility, the administrator is authorized to:

(a) Receive and act on complaints, take action designed to obtain voluntary compliance with this article, or commence proceedings on the administrator's own initiative;

(b) Issue and enforce cease-and-desist or other administrative enforcement orders in the same manner as set forth in section 5-6-109;

(c) Make investigations; issue subpoenas to require the attendance of witnesses or the production of documents, which subpoenas may be issued to any persons, whether located in this state or elsewhere, who have engaged in or are engaging in any violation of this article; administer oaths; conduct hearings in aid of any investigation or inquiry necessary to administer the provisions of this article; and apply to the appropriate court for an appropriate order to effect the purposes of this article.

(d) Bring a civil action to restrain a person from violating this article and for other appropriate relief in the same manner as set forth in sections 5-6-111 to 5-6-114 and assess a civil penalty of up to one thousand dollars per violation; and

(e) Use any of the administrator's enforcement powers to restrain or take other action against any person found to be facilitating or enforcing refund anticipation loans in violation of this article.



§ 5-9.5-108. Severability

If any provision of this article or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the article that can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.



§ 5-9.5-109. Repeal of article

(1) This article is repealed, effective September 1, 2019.

(2) Prior to the repeal of this article, the functions of the administrator under this article are subject to review as provided in section 24-34-104, C.R.S.









Rental Purchase

Article 10 - Rental Purchase Agreements

Part 1 - General Provisions

§ 5-10-101. Short title

This article shall be known and may be cited as the "Colorado Rental Purchase Agreement Act".



§ 5-10-102. Legislative declaration

(1) This article shall be liberally construed and applied to promote its underlying purposes and policies.

(2) The underlying purposes and policies of this article are to:

(a) Simplify, clarify, and modernize the law governing rental purchase agreements;

(b) Provide certain disclosures to consumers who enter into rental purchase agreements and to promote consumer understanding of the terms of rental purchase agreements;

(c) To protect consumers against unfair practices by some rental purchase dealers, having due regard for the interest of legitimate and scrupulous rental dealers; and

(d) To permit and encourage the development of fair and economically sound rental purchase practices.



§ 5-10-103. Waiver - agreement to forego rights - prohibited

Except as otherwise provided in this article, a lessor or lessee, as those terms are defined in section 5-10-301, may not waive or agree to forego rights or benefits under this article, and any attempt to waive or agree to forego such rights or benefits is void.



§ 5-10-104. Effective date

Notwithstanding the provisions of section 5-9-101, this article shall take effect January 1, 1991.



§ 5-10-105. Supplementary general principles of law applicable

Unless displaced by the particular provisions of this article, the "Uniform Commercial Code" and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause, supplement the provisions of this article.






Part 2 - Scope of Article

§ 5-10-201. Application

(1) This article shall apply to a rental purchase agreement, or acts, practices, or conduct relating to a rental purchase agreement if:

(a) The rental purchase agreement is entered into in this state; or

(b) The lessee is a resident of this state at the time the lessor offering the rental purchase agreement solicits the rental purchase agreement or modification thereof, whether such solicitation is made personally, by mail, or by telephone.

(2) For the purposes of this article, the residence of the lessee is the address given by the lessee as the lessee's residence in any writing signed by the lessee in connection with the rental purchase agreement. Unless the lessee notifies the lessor in writing of a new or different residence address, the given residence address is presumed to be unchanged.



§ 5-10-202. Exclusions

(1) This article shall not apply to, and an agreement that complies with this article is not governed by the provision relating to:

(a) A "consumer credit sale" as that term is defined in section 5-1-301 (11);

(b) A "consumer lease" as that term is defined in section 5-1-301 (14);

(c) A "consumer loan" as that term is defined in section 5-1-301 (15);

(d) and (e) Repealed.

(f) A "home solicitation sale" as that term is defined in section 5-3-401;

(g) A "sale of goods" as that term is defined in section 5-1-301 (39);

(h) A "security interest" as that term is defined in section 4-1-201 (b)(35), C.R.S.;

(i) Any lease for agricultural, business, or commercial purposes;

(j) Any lease of money or intangible personal property.






Part 3 - Definitions

§ 5-10-301. Definitions

(1) As used in this article, unless otherwise required by the context:

(a) "Administrator" means the administrator designated in section 5-6-103.

(b) "Advertisement" means a commercial message in any medium that aids, promotes, or assists, directly or indirectly, a rental purchase agreement.

(c) "Cash price" means the price at which a lessor in the ordinary course of business would offer the property that is the subject of a rental purchase agreement to the lessee for cash on the date of the execution of the rental purchase agreement.

(d) "Consummate" means the act of the lessee in entering into a rental purchase agreement.

(e) "Lessee" means a natural person who rents personal property under a rental purchase agreement.

(f) "Lessor" means a person, firm, or corporation who in the ordinary course of business, regularly leases, offers to lease, or arranges for the leasing of property under a rental purchase agreement.

(g) "Liability damage waiver" means a contract or contractual provision, whether separate from or a part of a rental purchase agreement, whereby the lessor agrees, for a charge, to waive any and all claims against the lessee for any damages to, or loss of, the property which is the subject of the rental purchase agreement during the term of the rental agreement.

(h) "Period" means a day, week, month, or other subdivision of the year.

(i) "Personal property" means any property which is made available for a rental purchase agreement and which is not considered real property under the laws of this state.

(j) "Rental purchase agreement" means an agreement for the use of personal property by an individual primarily for personal, family, or household purposes, for an initial period of four months or less, whether or not there is any obligation beyond the initial period, that is automatically renewable with each payment and that permits the lessee to become the owner of the property.






Part 4 - Disclosures and Form of Writing

§ 5-10-401. Disclosures5-10-401. Disclosures

(1) A lessor shall disclose to a lessee in a rental purchase agreement the information required either by this part 4 or by the provisions of the federal "Consumer Credit Protection Act" if the federal "Consumer Credit Protection Act" is amended to cover disclosure in a rental purchase agreement. In a rental purchase agreement, the lessor shall disclose the following:

(a) A brief description of the leased property, sufficient to identify the property to the lessee and lessor;

(b) The total number of payments and the total amount of such payments necessary to acquire ownership;

(c) The number, amount, and timing of each payment, including taxes paid to or through the lessor;

(d) A statement that the lessee will not own the property until the lessee has made the total number of payments and the total amount of such payments necessary to acquire ownership;

(e) A statement of all other charges which the lessee may have to pay together with the amount of any such charge and the conditions under which any such charge shall be incurred;

(f) If applicable, a statement that the lessee is responsible for the fair market value of the property if and as of the time it is lost, stolen, damaged, or destroyed;

(g) A statement indicating whether the property is new or used; except that it is not a violation of this paragraph (g) to indicate that the property is used if it is actually new;

(h) A statement that, at any time after the first lease payment is made, the lessee may acquire ownership of the property, and a brief explanation of the price, formula, or other method for determining the price at which the property may be purchased;

(i) A brief explanation of the lessee's right to reinstate, and a description of the amount, or method of determining the amount, of any penalty or other charge for reinstatement as established in section 5-10-602;

(j) The cash price of the property subject to the rental purchase agreement; and

(k) A statement of the maintenance services, if any, the lessor will provide with respect to the property subject to the rental purchase agreement.

(2) In addition to the disclosures required pursuant to subsection (1) of this section, the lessor shall also make the following disclosure:

NOTICE TO LESSEE -- READ BEFORE SIGNING

(1)DO NOT SIGN THIS BEFORE YOU READ THE ENTIRE AGREEMENT INCLUDING ANY WRITING ON THE REVERSE SIDE, EVEN IF OTHERWISE ADVISED.

(2)DO NOT SIGN THIS IF IT CONTAINS ANY BLANK SPACES.

(3)YOU ARE ENTITLED TO AN EXACT COPY OF ANY AGREEMENT YOU SIGN.

(4)YOU HAVE THE RIGHT TO EXERCISE ANY EARLY BUY-OUT OPTION AS PROVIDED IN THIS AGREEMENT. EXERCISE OF THIS OPTION MAY RESULT IN A REDUCTION OF YOUR TOTAL COST TO ACQUIRE OWNERSHIP UNDER THIS AGREEMENT.

(5)IF YOU ELECT TO MAKE WEEKLY RATHER THAN MONTHLY PAYMENTS AND EXERCISE YOUR PURCHASE OPTION, YOU MAY PAY MORE FOR THE LEASED PROPERTY.



§ 5-10-402. Form requirements

(1) The information required by this part 4:

(a) Shall be disclosed in writing in a rental purchase agreement;

(b) Shall be set forth clearly and conspicuously, in not less than eight point standard type;

(c) Shall be set apart and not contain any information not directly related to the disclosures;

(d) Shall be stated using words and phrases of common meaning;

(e) Need not be contained in a single writing or made in the order set forth in this part 4; and

(f) May be supplemented by additional information or explanations supplied by the lessor, so long as the additional information is not stated, utilized, or placed in a manner which will confuse the lessee or contradict, obscure, or distract attention from the required information. The additional information or explanations shall not have the effect of circumventing, evading, or unduly complicating the information required to be disclosed.

(2) The lessor shall disclose all information required by this part 4 before the rental purchase agreement is consummated.

(3) Before any payment is due, the lessor shall furnish the lessee with an exact copy of the rental purchase agreement, which shall be signed by the lessee and which shall evidence the lessee's agreement. If there is more than one lessee in a rental purchase agreement, delivery of a copy of the rental purchase agreement to one of the lessees constitutes compliance with this subsection (3).



§ 5-10-403. Receipts

The lessor shall furnish the lessee a written receipt for each payment made in cash or by any other method of payment that does not provide evidence of payment when any such payment is delivered in person during normal working hours.






Part 5 - Limitation on Agreements and Practices

§ 5-10-501. Acquiring ownership

At any time after the first lease payment is made, the lessee may acquire ownership of the property under the terms specified in the rental purchase agreement.



§ 5-10-502. Prohibited provisions

(1) A rental purchase agreement shall not contain a provision requiring any of the following:

(a) Assignment of earnings. No lessor shall accept an assignment of earnings from the lessee for payment or as security for payment of a charge arising out of a rental purchase agreement. An assignment of earnings in violation of this paragraph (a) is unenforceable by the assignee of the earnings and revocable by the lessee. This paragraph (a) shall not prohibit a lessee from voluntarily authorizing deductions from his earnings if the authorization is revocable and otherwise permitted by law.

(b) Authorization to confess judgment. No lessor shall take or accept a power of attorney or other authorization from the lessee, or other person acting on his behalf, to confess judgment.

(c) Waivers. No lessor may require a lessee to waive service of process or to waive any defense, counterclaim, or right of action against the lessor, or a person acting on the lessor's behalf as the lessor's agent in collection of payments under the lease or in the repossession of the lease property.

(d) Breach of the peace. No lessor may require a lessee to authorize the lessor or a person acting on the lessor's behalf to enter unlawfully upon the lessee's premises or to commit any breach of the peace in the repossession of the lease property.

(e) Garnishment of wages. No lessor may require a lessee to authorize a prejudgment garnishment of the lessee's wages.



§ 5-10-503. Balloon payments

A lessee shall not be required to make a payment in addition to regular lease payments in order to acquire ownership of the lease property, nor shall the lessee be required to pay lease payments totaling more than the cost to acquire ownership, as provided in section 5-10-401 (1)(b).



§ 5-10-504. Prohibited charges

(1) A lessor shall not contract for or receive charges for any of the following:

(a) The purchase of insurance by the lessee from the lessor;

(b) A penalty for early termination of a rental purchase agreement or for the return of an item at any point, except for those charges authorized by sections 5-10-601 and 5-10-602; or

(c) A payment by a co-signer of the rental purchase agreement for any fees or charges which could not be imposed upon the lessee as part of the rental purchase agreement.

(2) No payment or obligation on the part of the lessee shall accrue when the property is being repaired or replaced unless a loaner is provided to the lessee.






Part 6 - Limitations on Charges

§ 5-10-601. Additional charges

(1) A lessor may contract for and receive an initial nonrefundable fee not to exceed ten dollars per contract. Should any security deposit be required by the lessor, the amount of such deposit and the conditions under which it will be returned shall be disclosed with the disclosures required by section 5-10-401.

(2) A lessor may contract for and receive an initial delivery charge per contract not to exceed fifteen dollars in the case of a rental purchase agreement covering five or fewer items and a delivery charge not to exceed forty-five dollars in the case of a rental purchase agreement covering more than five items, if, in either case, the lessor actually delivers the items to the lessee's dwelling and the delivery charge is disclosed with the disclosures required by section 5-10-401. Said delivery charge shall be assessed in lieu of and not in addition to the initial charge in subsection (1) of this section. A lessor may not contract for or receive a delivery charge on property redelivered after repair or maintenance.

(3) A lessor may contract for and receive a charge for picking up late payments from the lessee if the lessor is required to do so pursuant to the rental purchase agreement or is requested to visit the lessee to pick up a payment. In a rental purchase agreement with payment or renewal dates which are on a monthly basis, this charge may not be assessed more than three times in any six-month period. In rental purchase agreements with payments or renewal options on a weekly or biweekly basis, this charge may not be assessed more than six times in any six-month period. No charge assessed pursuant to this subsection (3) may exceed ten dollars. A pickup fee may be assessed pursuant to this subsection (3) only in lieu of and not in addition to any late charge assessed pursuant to subsection (4) of this section.

(4) (a) The parties may contract for late charges as follows:

(I) For rental purchase agreements with monthly renewal dates, a late charge not exceeding five dollars may be assessed on any payment not made within five days after payment is due, or return of the property is required.

(II) For rental purchase agreements with weekly or bi-weekly renewal dates, a late charge not exceeding three dollars may be assessed on any payments not made within three days after payment is due, or return of the property is required.

(b) A late charge on a rental purchase agreement may be collected only once on any accrued payment, no matter how long it remains unpaid. A late charge may be collected at the time it accrues or at any time thereafter. A lessor may elect to waive imposition of a late charge due on an accrued payment in accordance with the terms of the rental purchase agreement; except that, such waiver shall be in writing and, once a late charge is waived for a specific payment, the lessor may not thereafter seek to impose a late fee for the accrued payment in question. No late charge may be assessed against a payment that is timely made, even though an earlier late charge has not been paid in full.



§ 5-10-602. Reinstatement fees

A reinstatement fee as provided for in section 5-10-701 shall equal the outstanding balance of any accrued missed payments and late charges plus an additional fee not to exceed five dollars.



§ 5-10-603. Liability damage waivers - fees

(1) In addition to the other charges permitted by this part 6, the parties may contract for a liability waiver fee not to exceed the greater of ten percent of any periodic lease payment due or two dollars in the case of any rental purchase agreement with weekly or biweekly renewal dates, and not to exceed the greater of ten percent of any periodic lease payment due or five dollars in the case of any rental purchase agreement with monthly renewal dates. The selling or offering for sale of a liability damage waiver pursuant to this article is subject to the following prohibitions and requirements:

(a) A lessor may not sell or offer to sell a liability damage waiver unless all restrictions, conditions, and exclusions are printed in the rental purchase agreement, or in a separate agreement, in eight-point type, or larger, or written in pen and ink or typewritten in or on the face of the rental purchase agreement in a blank space provided therefor. The liability damage waiver may exclude only loss or damage to the property which is the subject of the rental purchase agreement due to moisture, scratches, mysterious disappearance, vandalism, abandonment of the property, or due to any other damages caused intentionally by the lessee or which result from the lessee's willful or wanton misconduct.

(b) The liability damage waiver agreement must include a statement of the total charge for the liability damage waiver. The liability damage waiver agreement must display in eight-point boldface type the following notice:

NOTICE: THIS CONTRACT OFFERS, FOR AN ADDITIONAL CHARGE, A LIABILITY DAMAGE WAIVER TO COVER YOUR RESPONSIBILITY FOR DAMAGE TO THE PROPERTY. BEFORE DECIDING WHETHER TO PURCHASE THE LIABILITY DAMAGE WAIVER, YOU MAY WISH TO DETERMINE WHETHER YOUR OWN HOMEOWNERS OR CASUALTY INSURANCE AFFORDS YOU COVERAGE FOR DAMAGE TO THE RENTAL PROPERTY, AND THE AMOUNT OF THE DEDUCTIBLE UNDER YOUR OWN INSURANCE COVERAGE. THE PURCHASE OF THIS LIABILITY DAMAGE WAIVER IS NOT MANDATORY AND MAY BE DECLINED.

(c) The restrictions, conditions, and exclusions of the liability damage waiver must be disclosed on a separate agreement, sheet, or handout given to the lessee prior to entering into the rental purchase agreement. The separate contract, sheet, or handout must be signed, or otherwise acknowledged by the lessee as being received prior to entering into the rental purchase agreement.



§ 5-10-604. Taxes

In addition to those charges allowable by this part 6, the lessor may require the lessee to pay all applicable state sales and use taxes levied in connection with the rental purchase agreement.






Part 7 - Remedies

§ 5-10-701. Lessee's remedies - reinstatement

(1) A lessee who breaches any rental purchase agreement, including but not limited to the failure to make timely rental payments, has the right to reinstate the original rental purchase agreement without losing any rights or options previously acquired under the rental purchase agreement if both of the following apply:

(a) Subsequent to having failed to make a timely rental payment, the lessee has promptly surrendered the property to the lessor, in the manner as set forth in the rental purchase agreement, and if and when requested by lessor; and

(b) Not more than sixty days have passed since the lessee returned the lease property; except that if the lessee has made more than sixty percent of the total number of payments required under the rental purchase agreement to acquire ownership, such sixty-day period shall be extended to a one-hundred-twenty-day period.

(2) As a condition precedent to reinstatement of the rental purchase agreement, a lessor may collect a reinstatement fee as set forth in section 5-10-602, plus delivery charges allowable by section 5-10-601 (2) if redelivery of the item is necessary.

(3) If reinstatement occurs pursuant to this section, the lessor shall provide the lessee with either the same item leased by the lessee prior to reinstatement or a substitute item of equivalent quality and condition. If a substitute item is provided, the lessor shall provide the lessee with all the information required by section 5-10-401.



§ 5-10-702. Limitations on lessor's remedies

With respect to a debt arising from a rental purchase agreement, regardless of where made, the lessor may not attach unpaid earnings of the debtor by garnishment or like proceedings prior to the entry of judgment in an action against the lessee arising from the said rental purchase agreement.



§ 5-10-703. Assignee liability

(1) With respect to a rental purchase agreement, an assignee of the rights of the lessor is subject to all claims and defenses of the lessee against the lessor arising from the lease of property or services, notwithstanding that the assignee is the holder in due course of a negotiable instrument issued in violation of the provisions prohibiting certain negotiable instruments.

(2) A claim or defense of a lessee specified in subsection (1) of this section may be asserted against the assignee under this section only to the extent of the amount owing and paid to the assignee and assignor.

(3) An agreement may not limit or waive the claims or defenses of a lessee under this section.



§ 5-10-704. Notice of assignment

The lessee is authorized to pay the original lessor until the lessee receives written notification that the rights to payment pursuant to a rental purchase agreement have been assigned to an assignee and that payment is to be made to the assignee. A notification which does not reasonably identify the rights assigned shall be ineffective. If requested by the lessee, the assignee shall furnish reasonable proof that the assignment has been made, and, unless he does so, the lessee may pay the lessor.






Part 8 - Enforcement

§ 5-10-801. Administrator responsibility

(1) The administrator shall enforce this article. To carry out this responsibility, the administrator shall be authorized to:

(a) Receive and act on complaints, take action designed to obtain voluntary compliance with this article, or commence proceedings on the administrator's own initiative;

(b) Issue and enforce cease and desist or other administrative enforcement orders in the same manner as set forth in section 5-6-109;

(c) Make investigations; issue subpoenas to require the attendance of witnesses or the production of documents, which subpoenas may be issued to any person, whether located in this state or elsewhere, who has engaged in or is engaging in any violation of this article; administer oaths; conduct hearings in aid of any investigation or inquiry necessary to administer the provisions of this article; and apply to the appropriate court for an appropriate order to effect the purposes of this article;

(d) Counsel persons and groups on their rights and duties under this article;

(e) Establish programs for the education of consumers with respect to rental purchase agreement practices and problems;

(f) Bring a civil action to restrain a person from violating this article and for other appropriate relief in the same manner as set forth in sections 5-6-111 to 5-6-114 and for a civil penalty of up to one thousand dollars per violation; and

(g) Use any of his enforcement powers to restrain or take other action against any person found to be making or enforcing rental purchase agreements which contain any unconscionable provisions or clauses.



§ 5-10-802. Lessor's records and investigations

(1) In administering this article and in order to determine compliance with this article, the administrator may examine the books and records of persons subject to the article and may make investigations of persons necessary to determine compliance. For this purpose, the administrator may administer oaths or affirmations, and, upon the administrator's own motion or upon request of any party, may subpoena witnesses, compel their attendance, compel testimony, and require the production of any matter that is relevant to the investigation, including the existence, description, nature, custody, condition, and location of, any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence. If the administrator prevails in any civil action brought as a result of such an investigation, the court shall award the administrator costs and a reasonable attorney fee.

(2) If the person's records are located outside Colorado, the person shall, at the person's option, either make them available to the administrator at a convenient location in Colorado, or pay the reasonable and necessary expenses for the administrator or the administrator's representative to examine them at the place where they are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the administrator's behalf.

(3) Upon failure without lawful excuse to obey a subpoena or to give testimony and upon reasonable notice to all persons affected thereby, the administrator may apply to a court for an order compelling compliance.

(4) The administrator may not make public the name or identity of a person whose acts or conduct the administrator investigates under this section or the facts disclosed in the investigation, but this subsection (4) shall not apply to disclosures in actions or enforcement proceedings under this article.



§ 5-10-803. Assurance of discontinuance

If it is claimed that a person has engaged in conduct subject to an order by the administrator or by a court under this article, the administrator may accept an assurance in writing that the person will not engage in the conduct in the future. If a person giving an assurance of discontinuance fails to comply with its terms, the assurance shall be evidence that before the assurance the person engaged in the conduct described in the assurance.



§ 5-10-804. Notification by lessors - contents

(1) A lessor shall file a notification as prescribed in subsection (2) of this section with the administrator:

(a) Within thirty days after soliciting or entering into a rental purchase agreement subject to this article; and

(b) Before February 1 in each subsequent year that the lessor solicits or enters into a rental purchase agreement subject to this article.

(2) The notification required under subsection (1) of this section shall state the following:

(a) The name of the lessor and, if different, the name in which business is transacted;

(b) The address of the lessor's principal office, which may be outside Colorado;

(c) The address of all offices or stores, if any, in Colorado at which rental purchase agreements are made;

(d) If rental purchase agreements are made in a place other than an office or store in Colorado, a brief description of the place and manner in which they are made; and

(e) The address of the registered agent upon whom service of process may be made in Colorado.

(3) If information in a notification becomes inaccurate after filing, no further notification is required until the lessor is required to file a subsequent notification pursuant to subsection (1) of this section.



§ 5-10-805. Fees

(1) A lessor required to file a notification with the administrator under section 5-10-804 shall pay to the administrator the following fees:

(a) Fifty dollars for each address listed in section 5-10-804 (2)(c) paid at the time of the filing of the initial notification with the administrator;

(b) Twenty-five dollars for each address listed in section 5-10-804 (2)(c) paid at the time of the filing of each annual notification subsequently filed with the administrator.

(2) In addition to the fees required under subsection (1) of this section, if the administrator examines the books and records of the lessor, the lessor shall pay to the administrator a fee of two hundred dollars for each day required for the administrator or the administrator's representative to conduct the examination. However, the sum of all fees collected from a lessor under this subsection (2) may not exceed one thousand dollars in any calendar year.

(3) Notwithstanding the amount specified for any fee in this section, the administrator by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the administrator by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.






Part 9 - Violations and Penalties

§ 5-10-901. Unlawful acts - fines - deceptive trade practice

(1) Any person who willfully and intentionally violates any provision of this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed five hundred dollars.

(2) Any intentional violation of the provisions of this article shall constitute a deceptive trade practice and shall be subject to the provisions of article 1 of title 6, C.R.S.



§ 5-10-902. Remedies of lessee

(1) In case of a violation by a lessor of any provision of this article with respect to any rental purchase agreement, the lessee in such agreement may bring a suit in any court of competent jurisdiction to recover from such lessor or may set off or counterclaim in any action by such lessor actual damages. If the court finds that any such violation has occurred, it shall award a minimum recovery of two hundred fifty dollars or twenty-five percent of the total cost to acquire ownership under the rental purchase agreement, whichever is greater.

(2) The remedies specified in subsection (1) of this section are in addition to, and not in limitation of, any other remedies provided by law.

(3) In any action brought pursuant to this section, the court shall award the prevailing party the costs of the action and a reasonable attorney fee.



§ 5-10-903. Unconscionability

(1) With respect to a rental purchase transaction, if the court as a matter of law finds the transaction, the agreement, or any clause of the agreement to have been unconscionable at the time it was made, the court may refuse to enforce the agreement or it may enforce the remainder of the agreement without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) If it is claimed or appears to the court that the transaction, the agreement, or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making any such determination related to unconscionability.

(3) If, in an action in which unconscionability is claimed, the court finds unconscionability pursuant to this section, the court may award the costs of the action and a reasonable attorney fee to the lessee. If the court does not find unconscionability and does find that the lessee claiming unconscionability brought or maintained an action he knew to be groundless, the court may award the costs of the action and a reasonable attorney fee to the party against whom the claim was made. In determining such attorney fee, the amount of recovery claimed on behalf of the lessee shall not be controlling.

(4) The remedies of this section are in addition to remedies otherwise available for the same conduct authorized under law other than in this article, but double recovery of actual damages may not be had.

(5) For the purpose of this section, a charge or practice expressly permitted by this article is not in itself unconscionable.



§ 5-10-904. Effect of correction

Notwithstanding sections 5-10-801 and 5-10-902, any failure to comply with any provisions of this article resulting from a bona fide or clerical error may be corrected by the lessor within sixty days after discovering an error and prior to the institution of any action under this article, or within sixty days of the receipt of written notice of the error after the date of execution of the rental purchase agreement by the lessee. If so corrected, neither the lessor nor any holder is subject to penalty under this section. A copy of any rental purchase agreement to which such a correction is made shall be promptly sent to the lessee.



§ 5-10-905. Statute of limitations

No action shall be brought by a lessee under this article more than three years after the lessee knew or should have known of the occurrence of the alleged violation. This section does not bar a person from asserting a violation of this article in any action to collect the debt which was brought more than three years from the date of the occurrence of the violation as a matter of defense by recoupment or setoff in such action.






Part 10 - Advertising

§ 5-10-1001. Advertising

(1) An advertisement for a rental purchase agreement shall not state or imply that a specific item is available at specific amounts or terms unless the lessor usually and customarily offers or will offer that item at those amounts or terms.

(2) If any advertisement for a rental purchase agreement refers to or states the amount of any payment or the right to acquire ownership for a specific item, the advertisement must also clearly and conspicuously state the following terms as applicable:

(a) That the transaction is a rental purchase agreement or rent-to-own agreement;

(b) The total number of payments and amount of such payments necessary to acquire ownership; and

(c) That the lessee will not own the property until the total of such payments is paid in full or is paid by prepayment.

(3) Advertising which complies with the "Federal Consumer Credit Protection Act" does not violate this section.

(4) With the exception of the lessor, this section imposes no liability on the owner or personnel of any medium in which an advertisement appears or through which it is disseminated.












Interest Rates

Article 12 - Interest - General Provisions

§ 5-12-101. Legal rate of interest

If there is no agreement or provision of law for a different rate, the interest on money shall be at the rate of eight percent per annum, compounded annually.



§ 5-12-102. Statutory interest

(1) Except as provided in section 13-21-101, C.R.S., when there is no agreement as to the rate thereof, creditors shall receive interest as follows:

(a) When money or property has been wrongfully withheld, interest shall be an amount which fully recognizes the gain or benefit realized by the person withholding such money or property from the date of wrongful withholding to the date of payment or to the date judgment is entered, whichever first occurs; or, at the election of the claimant,

(b) Interest shall be at the rate of eight percent per annum compounded annually for all moneys or the value of all property after they are wrongfully withheld or after they become due to the date of payment or to the date judgment is entered, whichever first occurs.

(2) When there is no agreement as to the rate thereof, creditors shall be allowed to receive interest at the rate of eight percent per annum compounded annually for all moneys after they become due on any bill, bond, promissory note, or other instrument of writing, or money due on mutual settlement of accounts from the date of such settlement and on money due on account from the date when the same became due.

(3) Interest shall be allowed as provided in subsection (1) of this section even if the amount is unliquidated at the time of wrongful withholding or at the time when due.

(4) Except as provided in section 5-12-106, creditors shall be allowed to receive interest on any judgment recovered before any court authorized to enter the same within this state from the date of entering said judgment until satisfaction thereof is made either:

(a) At the rate specified in a contract or instrument in writing which provides for payment of interest at a specified rate until the obligation is paid; except that if the contract or instrument provides for a variable rate, at the rate in effect under the contract or instrument on the date judgment enters; or

(b) In all other cases where no rate is specified, at the rate of eight percent per annum compounded annually.



§ 5-12-103. Greater rate may be stipulated

(1) The parties to any bond, bill, promissory note, or other instrument of writing may stipulate therein for the payment of a greater or higher rate of interest than eight percent per annum, but not exceeding forty-five percent per annum, and any such stipulation may be enforced in any court of competent jurisdiction in the state, except as otherwise provided in articles 1 to 6 of this title. The rate of interest shall be deemed to be excessive of the limit under this section only if it could have been determined at the time of the stipulation by mathematical computation that such rate would exceed an annual rate of forty-five percent when the rate of interest was calculated on the unpaid balances of the debt on the assumption that the debt is to be paid according to its terms and will not be paid before the end of the agreed term.

(2) The term "interest" as used in this section means the sum of all charges payable directly or indirectly by a debtor and imposed directly or indirectly by a lender as an incident to or as a condition of the extension of credit to the debtor, whether paid or payable by the debtor, the lender, or any other person on behalf of the debtor to the lender or to a third party.

(3) The public policy of this state does not limit or prohibit contracting, agreeing, or stipulating in advance for the payment of interest on interest or compound interest.

(4) No law or public policy of this state limiting interest on interest, the adding of deferred interest to principal, or the compounding of interest shall apply to any promissory note secured by any mortgage or deed of trust or to one secured by a mortgage or deed of trust where periodic disbursement of part of the loan proceeds is made by a lender over a period of time as established by the mortgage or deed of trust, or over an expressed period of time, or ending with the death of the debtor, including, but not limited to, promissory notes secured by mortgages or deeds of trust having provisions for adding deferred interest to principal or otherwise providing for the charging of interest on interest.

(5) This section shall not apply to a commercial credit plan as defined in section 5-12-107 (8) and extensions of credit made pursuant thereto, unless the bond, bill, promissory note, instrument, or other written agreement evidencing the plan expressly states that it is subject to this section.



§ 5-12-104. Warrants to bear six percent

County orders and warrants, town and city and school orders and warrants, and other like evidences or certificates of municipal indebtedness, shall bear interest at the rate of six percent per annum from the date of the presentation thereof for payment at the treasury where the same may be payable, until there is money in the treasury for the payment thereof, except when otherwise specially provided by law. Every county treasurer, town treasurer, and city treasurer to whom any such county, town, city, or school order or warrant is presented for payment, and who shall not have on hand the funds to pay the same, shall endorse thereon the rate of interest said order or warrant will draw, and the date of such presentation, and subscribe such endorsement with his official signature; however, all such orders and warrants may be made to bear a lower rate of interest than above specified, by special agreement between such counties, towns, and cities issuing the same, and the person to whom such orders or warrants are issued.



§ 5-12-105. Interest upon foreclosure

In all cases where real estate shall be sold under execution or by virtue of the foreclosure of any mortgage, deed of trust, or other lien, the indebtedness and costs for which any certificate of purchase may issue shall bear interest at the rate specified in the original instrument.



§ 5-12-106. Rate of interest on judgments which are appealed

(1) Except as provided in section 13-21-101, C.R.S., where there is no written agreement as to the rate of interest, creditors shall receive interest as follows:

(a) If a judgment for money in a civil case is appealed by a judgment debtor and the judgment is affirmed, interest, as set out in subsections (2) and (3) of this section, shall be payable from the date of entry of judgment in the trial court until satisfaction of the judgment and shall include compounding of interest annually.

(b) If a judgment for money in a civil case is appealed by a judgment debtor and the judgment is modified or reversed with a direction that a judgment for money be entered in the trial court, interest, as set out in subsections (2) and (3) of this section, shall be payable from the date a judgment was first entered in the trial court until the judgment is satisfied and shall include compounding of interest annually. This interest shall be payable on the amount of the final judgment.

(2) (a) The rate of interest shall be certified on each January 1 by the secretary of state to be two percentage points above the discount rate, which discount rate shall be the rate of interest a commercial bank pays to the federal reserve bank of Kansas City using a government bond or other eligible paper as security, and shall be rounded to the nearest full percent. Such annual rate of interest shall be so established as of December 31, 1982, to become effective January 1, 1983. Thereafter, as of December 31 of each year, the annual rate of interest shall be established in the same manner, to become effective on January 1 of the following year.

(b) Notwithstanding any other provision of this subsection (2), the rate of interest shall be no lower than the percentage authorized in section 5-12-102 (4)(b).

(3) The rate at which interest shall accrue during each year shall be the rate which the secretary of state has certified as the annual interest rate under subsection (2) of this section.



§ 5-12-107. Commercial credit plans - definitions

(1) Any creditor may offer and extend credit to the debtor under a commercial credit plan. Without limitation, credit may be extended under a commercial credit plan by the creditor's acquisition of obligations including, without limitation, obligations arising out of the honoring by a seller or another person of a credit device made available to the debtor under a commercial credit plan. A creditor may take such security in connection with a commercial credit plan as may be acceptable to the creditor and may, if the agreement governing the commercial credit plan allows, establish separate accounts for different types of purchases or loans, or both, and impose different terms for credit extended with respect to each account.

(2) (a) A creditor may charge and collect periodic interest under a commercial credit plan on the outstanding unpaid indebtedness at a periodic percentage rate or rates not exceeding forty-five percent per annum. If the applicable periodic percentage rate under the agreement governing the plan is other than daily, periodic interest may be calculated on an amount not in excess of the average outstanding unpaid indebtedness for the applicable billing period. If the applicable periodic percentage rate under the agreement governing the plan is daily, periodic interest may be calculated for each day in the billing period on an amount not in excess of either:

(I) The outstanding unpaid indebtedness on that day; or

(II) The average outstanding unpaid indebtedness for the applicable billing period. If the applicable periodic percentage rate under the agreement governing the plan is monthly, a billing period shall be deemed to be a month or monthly if the last day of each billing period is on the same day of each month or does not vary by more than four days therefrom.

(b) The rate limitation established by this subsection (2) for periodic interest shall not apply to the additional interest charges authorized by subsection (3) of this section regardless of whether such additional interest charges are imposed in addition to or in lieu of periodic interest.

(3) (a) In addition to or in lieu of interest at a periodic rate or rates, a creditor may, if the agreement governing the commercial credit plan so provides, either initially or pursuant to a change in the terms of the agreement made in the manner prescribed by subsection (5) of this section, charge and collect, in such manner, form, percentages, or amounts as the agreement governing the plan may provide, one or more of the following fees or charges:

(I) A fee for participation in the commercial credit plan, whether assessed on an annual or other periodic basis;

(II) A transaction charge for each separate purchase or loan under the plan;

(III) An automated teller machine charge or similar electronic or interchange fee or charge;

(IV) A minimum charge for each scheduled billing period under the commercial credit plan during any portion of which there is an outstanding unpaid indebtedness;

(V) A late payment charge for each required payment not made on or before its scheduled due date;

(VI) Fees for services rendered or for reimbursement of expenses incurred by the creditor or other persons in connection with the commercial credit plan, or other fees incidental to the application, opening, administration, maintenance, or termination of a commercial credit plan;

(VII) Returned payment charges;

(VIII) Documentary evidence charges including without limitation charges for furnishing copies of sales slips, invoices, monthly statements, or other documents; and

(IX) Any similar fees or charges provided for in the agreement governing the commercial credit plan, whether initially or pursuant to a change in the terms of the agreement made in the manner prescribed by subsection (5) of this section; except that in no event shall this authorization to charge and collect any similar fees or charges be construed to authorize the imposition of periodic interest on the outstanding unpaid indebtedness in addition to the periodic interest authorized by subsection (2) of this section.

(b) Notwithstanding the fact that they are not subject to the rate limitation established by subsection (2) of this section for periodic interest, all of the fees and charges permitted by this subsection (3) are interest.

(4) The agreement governing a commercial credit plan may provide for the payment by the debtor of reasonable attorney's fees of the creditor if the account of the debtor is referred for collection to an attorney not a salaried employee of the creditor. The agreement also may provide for the payment by the debtor of all court and other collection costs actually incurred by the debtor.

(5) (a) Upon written notice furnished at least fifteen days prior to the effective date of the change, a creditor may change the terms of the agreement governing the commercial credit plan including, without limitation, periodic interest and additional interest charges so long as the debtor does not, prior to the effective date of the change set forth in the notice, furnish written notice to the creditor that the debtor does not agree to abide by the change. The change may be made effective with respect to existing balances if so provided in the written notice.

(b) Upon receipt by the creditor of a timely written notice stating that the debtor does not agree to abide by the change, the debtor shall have the remainder of the time under the existing terms in which to pay all sums owed to the creditor as of the effective date of the change set forth in the notice. If there is an authorized charge to the account on or after the effective date of the change set forth in the notice, the debtor shall be deemed to have accepted the new terms even if the debtor previously submitted to the creditor a timely written notice stating that the debtor does not agree to abide by the change.

(6) All terms, conditions, and other provisions of and relating to a commercial credit plan as contained in this section or in the agreement governing such plan, other than those fees and charges that are interest under this section, shall be and hereby are deemed to be material to the determination of interest applicable to a commercial credit plan under Colorado law, under the most favored lender doctrine, and under the "National Bank Act", 12 U.S.C. sec. 85 or section 521, 522, or 523 of the "Depository Institutions Deregulation and Monetary Control Act of 1980", 12 U.S.C. secs. 1463 (g), 1785 (g), and 1831d.

(7) A commercial credit plan established by a creditor and the extensions of credit made pursuant thereto shall be governed by Colorado law. Unless the agreement governing the commercial credit plan expressly states that it is subject to another law of this state, a commercial credit plan shall be governed exclusively by this section and shall not be subject to any other law of this state that otherwise would apply to the commercial credit plan including, but not limited to, laws limiting the amount or duration of credit or the rate or amount of interest or other charges that may be charged, taken, collected, received, or reserved.

(8) As used in this section:

(a) "Average outstanding unpaid indebtedness" means the amount determined by dividing the total of the amounts of the outstanding unpaid indebtedness for each day in the applicable billing period by the number of days in the billing period.

(b) "Commercial credit plan" or "plan" means a plan contemplating the extension of credit pursuant to an account governed by an agreement between a creditor and a debtor, whether or not providing for a security interest, pursuant to which:

(I) A creditor permits the debtor and, if allowed by a creditor, persons acting on behalf of or with authorization from the debtor, from time to time to make purchases on credit or obtain loans, or both, whether or not by use of a credit device;

(II) The purchases on credit are made or the loans are obtained primarily for business, commercial, investment, or agricultural purposes;

(III) The indebtedness of the debtor arising from such purchases or loans, or both, and other charges provided for in this section are debited to the account; and

(IV) (A) The debtor undertakes an obligation to pay the outstanding unpaid indebtedness at one time; or

(B) The debtor has the privilege of paying the outstanding unpaid indebtedness in one or more installments.

(c) "Credit" means the right granted by a creditor to the debtor to defer payment of debt or to incur debt and defer its payment.

(d) "Credit device" means any card, check, identification code, account number, or other means of identification contemplated by the agreement governing the plan.

(e) "Creditor" means any seller or any lender located or maintaining a place of business in this state that enters into a commercial credit plan agreement with a debtor wherever located, including, without limitation, sellers of goods or services, small loan companies, licensed lenders, commercial banks and trust companies, savings and loan associations, and savings banks. The term "creditor" includes any transferee, whether such transferee acquires its interest by assignment or otherwise.

(f) "Debtor" means any natural person or individual or any corporation, partnership, cooperative, association, government or governmental subdivision or agency, trust, estate, or other entity.

(g) "Interest" includes both periodic interest authorized by subsection (2) of this section and additional interest charges authorized by subsection (3) of this section.

(h) "Loans" means cash advances or loans to be paid to or for the account of the debtor.

(i) "Outstanding unpaid indebtedness" means on any day an amount not in excess of the total amount of purchases, loans, and other debits charged to the debtor's account under the plan that is outstanding and unpaid at the end of the day, after adding the aggregate amount of any new purchases, loans, and other debits charged to the account as of that day, including, without limitation, the amount of any periodic interest, additional interest charges, and other charges permitted by this section that have accrued, or been charged, to the account as of that day, and deducting the aggregate amount of any payments and other credits applied to that indebtedness as of that day.

(j) "Purchases" means payment obligations for property of whatever nature, real or personal, tangible or intangible, and payment obligations for services including, without limitation, insurance, licenses, taxes, official fees, fines, private or governmental obligations, or any other thing of value.






Article 13 - Federal Preemption of Usury Laws - State Override

§ 5-13-101. Mortgages

In accordance with section 501 (b)(2) of Public Law 96-221, it is declared that the state of Colorado does not want the provisions of subsection 501 (a)(1) of Public Law 96-221 removing the limits on the rate or amount of interest, discount points, finance charges, or other charges which may be charged, taken, received, or reserved with respect to loans, mortgages, credit sales, and advances made to apply in this state. The rates established in articles 1 to 9 of this title shall control consumer credit transactions in the state of Colorado.



§ 5-13-102. Business and agricultural loans

In accordance with section 512 of Public Law 96-221, it is declared that the state of Colorado does not want the provisions of section 511 of Public Law 96-221 setting interest rates and preempting state interest rates on business and agricultural loans to apply in this state. The rates established in articles 1 to 9 of this title shall control consumer credit transactions in the state of Colorado.



§ 5-13-103. Small business loans

In accordance with section 524 of Public Law 96-221, it is declared that the state of Colorado does not want the amendments to the "Small Business Investment Act" made by section 524 of Public Law 96-221 prescribing interest rates for small business loans to apply in this state. The rates established in articles 1 to 9 of this title shall control consumer credit transactions in the state of Colorado.









Debt Management

Article 16 - Colorado Fair Debt Collection Practices Act

§ 5-16-101. Short title

The short title of this article 16 is the "Colorado Fair Debt Collection Practices Act".



§ 5-16-102. Scope of article

(1) This article 16 shall apply to any collection agency, solicitor, or debt collector that has a place of business located:

(a) Within this state;

(b) Outside this state and collects or attempts to collect from consumers who reside within this state for a creditor with a place of business located within this state;

(c) Outside this state and regularly collects or attempts to collect from consumers who reside within this state for a creditor with a place of business located outside this state; or

(d) Outside this state and solicits or attempts to solicit debts for collection from a creditor with a place of business located within this state.



§ 5-16-103. Definitions

As used in this article 16, unless the context otherwise requires:

(1) "Administrator" means the administrator of the "Uniform Consumer Credit Code", articles 1 to 9 of this title 5, whose office is created in the department of law in section 5-6-103.

(2) "Board" means the collection agency board created in section 5-16-116.

(2) Repealed.

(3) (a) "Collection agency" means any:

(I) Person who engages in a business the principal purpose of which is the collection of debts; or

(II) Person who:

(A) Regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another;

(B) Takes assignment of debts for collection purposes;

(C) Directly or indirectly solicits for collection debts owed or due or asserted to be owed or due another;

(D) Collects debt for the department of personnel, but only for the purposes specified in subsection (3)(d) of this section;

(b) "Collection agency" does not include:

(I) Any officer or employee of a creditor while, in the name of the creditor, collecting debts for such creditor;

(II) Any person while acting as a collection agency for another person, both of whom are related by common ownership or affiliated by corporate control, if the person acting as a collection agency does so only for creditors to whom it is so related or affiliated and if the principal business of the person is not the collection of debts;

(III) Any officer or employee of the United States or any state to the extent that collecting or attempting to collect any debt is in the performance of the officer's or employee's official duties, except as otherwise provided in subsection (9) of this section;

(IV) Any person while serving or attempting to serve legal process on any other person in connection with the judicial enforcement of any debt;

(V) Any debt-management services provider operating in compliance with or exempt from the "Uniform Debt-Management Services Act", part 2 of article 19 of this title 5;

(VI) Any person collecting or attempting to collect any debt owed or due or asserted to be owed or due another to the extent that:

(A) The activity is incidental to a bona fide fiduciary obligation or a bona fide escrow arrangement;

(B) The activity concerns a debt that was extended by the person;

(C) The activity concerns a debt that was not in default at the time it was obtained by the person; or

(D) The activity concerns a debt obtained by the person as a secured party in a commercial credit transaction involving the creditor;

(VII) Any person whose principal business is the making of loans or the servicing of debt not in default and who acts as a loan correspondent, or seller and servicer for the owner, or holder of a debt which is secured by a deed of trust on real property whether or not the debt is also secured by an interest in personal property;

(VIII) A limited gaming or racing licensee acting pursuant to part 6 of article 35 of title 24.

(c) Notwithstanding the provisions of subsection (3)(b)(VI) of this section, "collection agency" includes any person who, in the process of collecting his or her own debts, uses another name which would indicate that a third person is collecting or attempting to collect such debts.

(d) For the purposes of section 5-16-108 (1)(f), "collection agency" includes any person engaged in any business the principal purpose of which is the enforcement of security interests. For purposes of sections 5-16-104, 5-16-105, 5-16-106, 5-16-107, 5-16-108, and 5-16-109 only, "collection agency" includes a debt collector for the department of personnel.

(e) Notwithstanding subsection (3)(b) of this section, "collection agency" includes any person who engages in any of the following activities; except that the person shall be exempt from provisions of this article 16 that concern licensing and licensees:

(I) Is an attorney-at-law and regularly engages in the collection or attempted collection of debts in this state;

(II) Is a person located outside this state whose collection activities are limited to collecting debts not incurred in this state from consumers located in this state and whose collection activities are conducted by means of interstate communications, including telephone, mail, or facsimile transmission, and who is located in another state that regulates and licenses collection agencies but does not require Colorado collection agencies to obtain a license to collect debts in their state if the agencies' collection activities are limited in the same manner.

(4) "Communication" means conveying information regarding a debt in written or oral form, directly or indirectly, to any person through any medium.

(5) "Consumer" means any natural person obligated or allegedly obligated to pay any debt.

(6) (a) "Consumer reporting agency" means any person that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(b) "Consumer reporting agency" shall not include any business entity that provides check verification or check guarantee services only.

(c) "Consumer reporting agency" shall include any persons defined in 15 U.S.C. sec. 1681a (f) or section 5-18-103 (4).

(7) "Creditor" means any person who offers or extends credit creating a debt or to which a debt is owed, but "creditor" does not include any person to the extent the person receives an assignment or transfer of a debt in default solely for the purpose of facilitating collection of the debt for another.

(8) (a) "Debt" means any obligation or alleged obligation of a consumer to pay money arising out of a transaction, whether or not the obligation has been reduced to judgment.

(b) "Debt" does not include a debt for business, investment, commercial, or agricultural purposes or a debt incurred by a business.

(8.5) "Debt buyer" means a person who engages in the business of purchasing delinquent or defaulted debt for collection purposes, whether it collects the debt itself, hires a third party for collection, or hires an attorney for litigation in order to collect the debt. Debt buyers are collection agencies for the purposes of this article 16.

(9) "Debt collector" means any person employed or engaged by a collection agency to perform the collection of debts owed or due or asserted to be owed or due to another, and includes any person employed by the department of personnel, or any division of that department, when collecting debts due to the state on behalf of another state agency.

(10) "Location information" means a consumer's place of abode and his or her telephone number at such place or his or her place of employment.

(11) "Person" means a natural person, firm, corporation, limited liability company, or partnership.

(12) "Principal" means any individual having a position of responsibility in a collection agency, including but not limited to any manager, director, officer, partner, owner, or shareholder owning ten percent or more of the stock.

(13) "Solicitor" means any person employed or engaged by a collection agency who solicits or attempts to solicit debts for collection by the person or any other person.

(14) "State" means any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any political subdivision of any of them.



§ 5-16-104. Location information - acquisition

(1) Any debt collector or collection agency communicating with any person other than the consumer for the purpose of acquiring location information about the consumer shall:

(a) Identify himself or herself, state that he or she is confirming or correcting location information concerning the consumer, and, only if expressly requested, identify his or her employer;

(b) Not state that the consumer owes any debt;

(c) Not communicate with any person more than once unless requested to do so by the person or unless the debt collector or collection agency reasonably believes that the person's earlier response is erroneous or incomplete and that the person now has correct or complete location information;

(d) Not communicate by postcard;

(e) Not use any language or symbol on any envelope or in the contents of any communication effected by the mails or telegram that indicates that the debtor collector or collection agency is in the debt collection business or that the communication relates to the collection of a debt; and

(f) After the debt collector or collection agency knows the consumer is represented by an attorney with regard to the subject debt and has knowledge of, or can readily ascertain, the attorney's name and address, not communicate with any person other than that attorney, unless the attorney fails to respond within a reasonable period of time, not less than thirty days, to communication from the debt collector or collection agency.



§ 5-16-105. Communication in connection with debt collection - definition

(1) Without the prior consent of the consumer given directly to the debt collector or collection agency or the express permission of a court of competent jurisdiction, a debt collector or collection agency shall not communicate with a consumer in connection with the collection of any debt:

(a) At any unusual time, place, or manner known or which should be known to be inconvenient to the consumer. In the absence of knowledge of circumstances to the contrary, a debt collector or collection agency shall assume that the convenient time for communicating with a consumer is after 8 a.m. and before 9 p.m. local time at the consumer's location.

(b) If the debt collector or collection agency knows the consumer is represented by an attorney with respect to the debt and has knowledge of, or can readily ascertain, the attorney's name and address, unless the attorney fails to respond within a reasonable period of time to a communication from the debt collector or collection agency or unless the attorney consents to direct communication with the consumer; or

(c) At the consumer's place of employment if the debt collector or collection agency knows or has reason to know that the consumer's employer prohibits the consumer from receiving such communication.

(2) Except as provided in section 5-16-104, without the prior consent of the consumer given directly to the debt collector or collection agency or the express permission of a court of competent jurisdiction or as reasonably necessary to effectuate a postjudgment judicial remedy, a debt collector or collection agency shall not communicate, in connection with the collection of any debt, with any person other than the consumer, his or her attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the creditor, or the attorney of the collection agency.

(3) (a) If a consumer notifies a debt collector or collection agency in writing that the consumer refuses to pay a debt or that the consumer wishes the debt collector or collection agency to cease further communication with the consumer, the debt collector or collection agency shall not communicate further with the consumer with respect to the debt, except to:

(I) Advise the consumer that the debt collector's or collection agency's further efforts are being terminated;

(II) Notify the consumer that the collection agency or creditor may invoke specified remedies that are ordinarily invoked by the collection agency or creditor; or

(III) Notify the consumer that the collection agency or creditor intends to invoke a specified remedy.

(b) If the notice from the consumer is made by mail, notification shall be complete upon receipt.

(c) In its initial written communication to a consumer, a collection agency shall include the following statement: "FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT, SEE WWW.AGO.STATE.CO.US/CADC/CADCMAIN.CFM." If the website address is changed, the notification shall be corrected to contain the correct address. If the notification is placed on the back of the written communication, there shall be a statement on the front notifying the consumer of such fact.

(d) In its initial written communication to a consumer, a collection agency shall include the following statement: "A consumer has the right to request in writing that a debt collector or collection agency cease further communication with the consumer. A written request to cease communication will not prohibit the debt collector or collection agency from taking any other action authorized by law to collect the debt." If the notification is placed on the back of the written communication, there shall be a statement on the front notifying the consumer of such fact.

(4) For the purpose of this section, "consumer" includes the consumer's spouse, parent (if the consumer is a minor), guardian, executor, or administrator.

(5) It shall be an affirmative defense to any action based upon failure of a debt collector or collection agency to comply with this section that the debt collector or collection agency believed, in good faith, that the debtor was other than a natural person.



§ 5-16-106. Harassment or abuse

(1) A debt collector or collection agency shall not engage in any conduct the natural consequence of which is to harass, oppress, or abuse any person in connection with the collection of a debt, including, but not limited to, the following conduct:

(a) The use or threat of use of violence or other criminal means to harm the physical person, reputation, or property of any person;

(b) The use of obscene or profane language or language the natural consequence of which is to abuse the hearer or reader;

(c) The publication of a list of consumers who allegedly refuse to pay debts, except to a consumer reporting agency or to persons meeting the requirements of 15 U.S.C. sec. 1681b (a) (3) and section 5-18-104 (1)(c);

(d) The advertisement for sale of any debt to coerce payment of the debt or agreeing to do so for the purpose of solicitation of claims;

(e) Causing a telephone to ring or engaging any person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass any person at the called number;

(f) Except as provided in section 5-16-104, the placement of telephone calls without meaningful disclosure of the caller's identity within the first sixty seconds after the other party to the call is identified as the debtor.



§ 5-16-107. False or misleading representations

(1) A debt collector or collection agency shall not use any false, deceptive, or misleading representation or means in connection with the collection of any debt, including, but not limited to, the following conduct:

(a) The false representation or implication that the debt collector or collection agency is vouched for, bonded by, or affiliated with the United States government or any state government, including the use of any misleading name, badge, uniform, or facsimile thereof;

(b) The false representation of:

(I) The character, amount, or legal status of any debt; or

(II) Any services rendered or compensation which may be lawfully received by any debt collector for the collection of a debt;

(c) The false representation or implication that any individual is an attorney or that any communication is from an attorney;

(d) The representation or implication that nonpayment of any debt will result in the arrest or imprisonment of any person or in the seizure, garnishment, attachment, or sale of any property or wages of any person unless the action is lawful and the debt collector, collection agency, or creditor intends to take such action;

(e) The threat to take any action that cannot legally be taken or that is not intended to be taken;

(f) The false representation or implication that a sale, referral, or other transfer of any interest in a debt shall cause the consumer to:

(I) Lose any claim or defense to payment of the debt; or

(II) Become subject to any practice prohibited by this article 16;

(g) The false representation or implication that the consumer committed any crime;

(h) The false representation or implication that the consumer has engaged in any disgraceful conduct;

(i) Communicating or threatening to communicate to any person credit information which is known or which should be known to be false, including the failure to communicate that a disputed debt is disputed;

(j) The use or distribution of any written communication which simulates or is falsely represented to be a document authorized, issued, or approved by any court, official, or agency of the United States or any state or which creates a false or misleading impression as to its source, authorization, or approval;

(k) The use of any false representation or deceptive means to collect or attempt to collect any debt or to obtain information concerning a consumer;

(l) Except as otherwise provided for communications to acquire location information under section 5-16-104, the failure to disclose clearly, in the initial written communication made to collect a debt or obtain information about a consumer and also, if the initial communication with the consumer is oral, in the initial oral communication, that the debt collector or collection agency is attempting to collect a debt and that any information obtained will be used for that purpose, and, in subsequent communications, that the communication is from a debt collector or collection agency; except that this subsection (1)(l) shall not apply to a formal pleading made in connection with a legal action;

(m) The false representation or implication that accounts have been turned over to innocent purchasers for value;

(n) The false representation or implication that documents are legal process;

(o) The use of any business, company, or organization name other than the true name of the collection agency's business, company, or organization;

(p) The false representation or implication that documents are not legal process forms or do not require action by the consumer;

(q) The false representation or implication that a debt collector or collection agency operates or is employed by a consumer reporting agency.



§ 5-16-108. Unfair practices

(1) A debt collector or collection agency shall not use unfair or unconscionable means to collect or attempt to collect any debt, including, but not limited to, the following conduct:

(a) The collection of any amount, including any interest, fee, charge, or expense incidental to the principal obligation, unless the amount is expressly authorized by the agreement creating the debt or permitted by law;

(b) The acceptance by a debt collector or collection agency from any person of a check or other payment instrument postdated by more than five days unless the person is notified in writing of the debt collector's or collection agency's intent to deposit the check or instrument not more than ten nor less than three business days prior to the deposit;

(c) The solicitation by a debt collector or collection agency of any postdated check or other postdated payment instrument for the purpose of threatening or instituting criminal prosecution;

(d) Depositing or threatening to deposit any postdated check or other postdated payment instrument prior to the date on the check or instrument;

(e) Causing charges to be made to any person for communications by concealment of the true purpose of the communication. Such charges include, but are not limited to, collect telephone calls and telegram fees.

(f) Taking or threatening to take any nonjudicial action to effect dispossession or disablement of property if:

(I) There is no present right to possession of the property claimed as collateral through an enforceable security interest;

(II) There is no present intention to take possession of the property; or

(III) The property is exempt by law from such dispossession or disablement;

(g) Communicating with a consumer regarding a debt by postcard;

(h) Using any language or symbol, other than the debt collector's or collection agency's address, on any envelope when communicating with a consumer by use of the mails or by telegram; except that a debt collector or collection agency may use his business name if the name does not indicate that he or she is in the debt collection business;

(i) Failing to comply with the provisions of section 13-21-109 regarding the collection of checks, drafts, or orders not paid upon presentment;

(j) Communicating credit information to a consumer reporting agency earlier than thirty days after the initial notice to the consumer has been mailed, unless the consumer's last-known address is known to be invalid. This subsection (1)(j) shall not apply to checks, negotiable instruments, or credit card drafts.



§ 5-16-109. Validation of debts

(1) Within five days after the initial communication with a consumer in connection with the collection of any debt, a debt collector or collection agency shall, unless the following information is contained in the initial communication or the consumer has paid the debt, send the consumer a written notice with the disclosures specified in subsections (1)(a) to (1)(e) of this section. If the disclosures are placed on the back of the notice, the front of the notice shall contain a statement notifying consumers of that fact. The disclosures shall state:

(a) The amount of the debt;

(b) The name of the creditor to whom the debt is owed;

(c) That, unless the consumer, within thirty days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the debt collector or collection agency;

(d) That, if the consumer notifies the debt collector or collection agency in writing within the thirty-day period that the debt, or any portion thereof, is disputed, the debt collector or collection agency will obtain verification of the debt or a copy of a judgment against the consumer and a copy of the verification or judgment will be mailed to the consumer by the debt collector or collection agency;

(e) That upon the consumer's written request within the thirty-day period, the debt collector or collection agency will provide the consumer with the name and address of the original creditor, if different from the current creditor.

(2) If the consumer notifies the debt collector or collection agency in writing within the thirty-day period described in subsection (1)(c) of this section that the debt, or any portion thereof, is disputed or that the consumer requests the name and address of the original creditor, the debt collector or collection agency shall cease collection of the debt, or any disputed portion thereof, until the debt collector or collection agency obtains verification of the debt or a copy of a judgment or the name and address of the original creditor and mails a copy of the verification or judgment or name and address of the original creditor to the consumer.

(3) The failure of a consumer to dispute the validity of a debt under this section shall not be construed by any court as an admission of liability by the consumer.

(4) It shall be an affirmative defense to any action based upon failure of a debt collector or collection agency to comply with this section that the debt collector or collection agency believed, in good faith, that the debtor was other than a natural person.



§ 5-16-110. Multiple debts

If any consumer owes multiple debts and makes any single payment to any collection agency with respect to such debts, the collection agency shall not apply the payment to any debt which is disputed by the consumer and when so informed shall apply the payment in accordance with the consumer's directions.



§ 5-16-111. Legal actions by collection agencies

(1) Any debt collector or collection agency who brings any legal action on a debt against any consumer shall:

(a) In the case of an action to enforce an interest in real property securing the consumer's obligation, bring the action only in a judicial district or similar legal entity in which the real property is located; or

(b) In the case of an action not described in subsection (1)(a) of this section, bring the action only in the judicial district or similar legal entity in which:

(I) The consumer signed the contract sued upon;

(II) The consumer resides at the commencement of the action; or

(III) The action may be brought pursuant to article 13 or 13.5 of title 26, section 14-14-104, or article 4 or 6 of title 19, if the action is by a private collection agency acting on behalf of a delegate child support enforcement unit.

(2) A debt collector or collection agency who brings a legal action on a debt owned by a debt buyer shall attach the following materials to the complaint or form:

(a) (I) A copy of the contract, account-holder agreement, or other writing from the original creditor or the consumer evidencing the consumer's agreement to the original debt;

(II) In the case of a medical debt, a copy of a redacted itemization of charges incurred;

(III) If a signed writing evidencing the original debt does not exist, a copy of the document provided to the consumer while the account was active, demonstrating that the debt was incurred by the consumer; or, for a credit card debt, the most recent monthly statement recording a purchase transaction, payment, or balance transfer; or

(IV) If a claim is based on an electronic transaction for which a signed writing evidencing the original debt never existed, a copy of the records created during the transaction evidencing the consumer's agreement to the debt and recording the date and terms of the transaction and information provided by the consumer during the transaction; and

(b) A copy of the assignment or other writing establishing that the debt buyer is the owner of the debt. If the debt was assigned more than once, each assignment or other writing evidencing transfer of ownership must be attached to establish an unbroken chain of ownership, beginning with the original creditor to the first debt buyer and each subsequent sale.

(3) Prior to entry of a default judgment against a consumer in a legal action on a debt owned by a debt buyer, the plaintiff shall file with the court evidence that satisfies the requirements of rules 803(6) and 902(11) of the Colorado rules of evidence or is otherwise authorized by law or rule that establishes the amount and nature of the debt and include:

(a) The original account number at charge-off;

(b) The original creditor at charge-off;

(c) The amount due at charge-off or, if the balance has not been charged off, an itemization of the amount claimed to be owed, including the principal, interest, fees, and other charges or reductions from payment made or other credits;

(d) An itemization of post charge-off additions, if any;

(e) (I) The date of the last payment, if applicable; or

(II) The date of the last transaction; and

(f) If the account is not a revolving credit account, the date the debt was incurred.

(4) In the absence of evidence required by subsections (2)(a) or (2)(b) and (3) of this section, an affidavit does not satisfy the requirements of these subsections.



§ 5-16-112. Deceptive forms

(1) It is unlawful for any person to design, compile, and furnish any form knowing that the form would be used to create the false belief in a consumer that a person other than the creditor of the consumer is participating in the collection or in the attempted collection of a debt that the consumer allegedly owes the creditor, when in fact the person is not so participating.

(2) Any person who violates this section shall be liable to the same extent and in the same manner as a debt collector or collection agency under section 5-16-113 for failure to comply with this article 16.

(3) This section shall apply if the person supplying or using the forms or the consumer receiving the forms is located within this state.



§ 5-16-113. Civil liability

(1) In addition to administrative enforcement pursuant to section 5-16-114 and subject to section 5-16-132 and the limitations provided by subsection (10) of this section, and except as otherwise provided by this section, any debt collector or collection agency who fails to comply with any provision of this article 16 or private child support collector, as defined in section 5-17-102 (9), who fails to comply with any provision of this article 16 or article 17 of this title 5, with respect to a consumer is liable to the consumer in an amount equal to the sum of:

(a) Any actual damage sustained by the consumer as a result of the failure;

(b) (I) In the case of any action by an individual, additional damages as the court may allow, but not to exceed one thousand dollars;

(II) In the case of a class action, the amount for each named plaintiff as could be recovered under subsection (1)(b)(I) of this section and the amount as the court may allow for all other class members, without regard to a minimum individual recovery, not to exceed five hundred thousand dollars or one percent of the net worth of the debt collector or collection agency, whichever is the lesser; and

(c) In the case of any successful action to enforce such liability, the costs of the action, together with reasonable attorney fees as may be determined by the court.

(2) In the case of any unsuccessful action brought under this section, the plaintiff shall be liable to each defendant in an amount equal to that defendant's cost incurred in defending the action, together with reasonable attorney fees as may be determined by the court.

(3) In determining the amount of liability in any action under subsection (1) of this section, the court shall consider, among other relevant factors:

(a) In any individual action under subsection (1)(b)(I) of this section, the frequency and persistence of noncompliance by the debt collector or collection agency, the nature of noncompliance, and the extent to which noncompliance was intentional;

(b) In any class action under subsection (1)(b)(II) of this section, the frequency and persistence of noncompliance by the debt collector or collection agency, the nature of the noncompliance, the resources of the debt collector or collection agency, the number of persons adversely affected, and the extent to which the debt collector's or collection agency's noncompliance was intentional.

(4) A debt collector, private child support collector, as defined in section 5-17-102 (9), or collection agency may not be held liable in any action brought pursuant to this section if the debt collector or collection agency shows by a preponderance of evidence that the violation was not intentional or grossly negligent and the violation resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.

(5) A private action to enforce any liability created by this section must be brought in any court of competent jurisdiction within one year from the date on which the violation occurs.

(6) No provision of this section imposing any liability shall apply to any act done or omitted in good faith in conformity with any advisory opinion of the administrator, notwithstanding that, after the act or omission has occurred, the opinion is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.

(7) The policy of this state is not to award double damages under this article 16 and the federal "Fair Debt Collection Practices Act", 15 U.S.C. sec. 1692 et seq. No damages under this section shall be recovered if damages are recovered for a like provision of said federal act.

(8) Notwithstanding subsection (1) of this section, harassment of the employer or the family of a consumer shall be considered an invasion of privacy and a civil action may be brought which is not subject to the damage limitations of subsection (1) of this section.

(9) It shall be an affirmative defense to any action based upon failure of a debt collector, private child support collector, as defined in section 5-17-102 (9), or collection agency to comply with this section that the debt collector or collection agency believed, in good faith, that the debtor was other than a natural person.

(10) There shall be no private cause of action under this section for any alleged violation of section 5-16-125 (4)(a). Violations of section 5-16-125 (4)(a) may be prosecuted only through administrative enforcement pursuant to section 5-16-114.

(11) (a) No provision of this section imposing any liability shall apply to any efforts by a state agency or state employee to recover money owed to the state as provided in section 24-30-202.4.

(b) If the state controller, or a person he or she designates to recover money owed to the state, fails to comply with any provision of this article 16, the controller, or his or her designee, shall be subject to disciplinary action as specified in the rules promulgated by the executive director of the department of personnel pursuant to article 4 of title 24.



§ 5-16-114. Administrative enforcement - rules

Compliance with this article 16 shall be enforced by the administrator. The administrator may make reasonable rules for the administration and enforcement of this article 16, including standards of conduct for licensees and collection notices and forms.



§ 5-16-115. License - registration - unlawful acts

(1) It is unlawful for any person to:

(a) Conduct the business of a collection agency or advertise or solicit, either in print, by letter, in person, or otherwise, the right to make collection or obtain payment of any debt on behalf of another without having obtained a license under this article 16; or

(b) Conduct the business of a collection agency under any name other than that under which licensed.

(2) It is unlawful for a person to act as a collections manager without having complied with sections 5-16-119 and 5-16-122.

(3) It is unlawful for any person to employ a person as a solicitor, collections manager, or debt collector under this article 16 without complying with this section.



§ 5-16-117. Powers and duties of the administrator - repeal

(1) Any provision of this article 16 to the contrary notwithstanding, the board, created by section 5-16-116, is under the supervision and control of the administrator, who may exercise any of the powers granted to the board.

(1) Repealed.

(2) The administrator is authorized to approve or deny any application submitted pursuant to this article 16 and to issue any license authorized by this article 16.

(3) Any complaint received by the administrator regarding violations of this article 16 by an attorney shall be forwarded to the supreme court's attorney regulation counsel.

(4) The administrator shall enforce the provisions of article 17 of this title 5 pursuant to section 5-17-111.

(5) The administrator shall prepare a report accounting for the efficient discharge of all responsibilities assigned by law and the general administration of the program on a biannual basis. In addition to any other information deemed relevant by the administrator, the biannual report shall address with specificity the following: Enforcement actions completed and whether those actions were appealed or otherwise challenged, the number of complaints processed and details as to outcomes and resolutions of complaints, and changes to the program and how they relate to industry or consumer concerns. The report shall include a description of any significant legal filings such as amicus briefs in any court and a summary of new regulations, legal developments that directly impact the program or program changes, and any significant matters that need to be addressed at the request of the regulated community or public. The report shall be submitted to the senate judiciary committee and the house judiciary committee and published on the attorney general's website by July 1 and December 31 of each year.

(6) In order to facilitate information sharing, to present the biannual report or similar information, and to solicit information relevant to the general administration of the program, the administrator, or representative designated by the attorney general, shall attend meetings and conferences of interested and relevant groups and associations. Upon attendance, the administrator shall have minutes from those meetings prepared and published on the attorney general's website and made part of the next biannual report. The administrator, or designee, shall attend the following on an annual basis:

(a) At the invitation of the collection agency industry, one local and one national association of collection agencies or other collection agency trade association meeting;

(b) At the invitation of the collection agency industry, one annual meeting of other business entity associations or groups that represent clients of collection agencies, debt buyers, or other related trade associations; and

(c) One annual meeting of a relevant consumer advocacy association.

(7) The administrator shall host an annual public meeting in January of each year, with direct notice at least one month in advance to consumer advocacy groups and associations and other interested parties. The administrator shall also host an annual public meeting in July of each year with direct notice at least one month in advance to licensees, industry groups, client groups and other interested parties.

(8) This subsection (8) and subsections (5), (6), and (7) of this section are repealed, effective July 1, 2020.



§ 5-16-118. Collection agency license - required

Any person acting as a collection agency must possess a valid license issued by the administrator in accordance with this article 16 and any rules adopted pursuant thereto.



§ 5-16-119. Collection agency license - requirements - application - fee - expiration

(1) As requisites for licensure, an applicant for a collection agency license shall:

(a) (I) Be owned by, or employ as collections manager or an executive officer of the agency, at least one individual who has been engaged in a responsible position in an established collection agency for a period of at least two years.

(II) Notwithstanding the requirements of subsection (1)(a)(I) of this section, the administrator may substitute other business experience for requirements where the business experience has provided comparable experience in collections.

(b) (I) Employ a collections manager who shall be responsible for the actions of the debt collectors in that office.

(II) The collections manager may be the same individual specified in subsection (1)(a) of this section if the collections manager also meets the qualifications of subsection (1)(a) of this section.

(c) File a bond in the amount and manner specified in section 5-16-124;

(d) If a foreign corporation, comply fully with the laws of this state to entitle it to do business within the state.

(2) Each applicant for a collection agency license shall submit an application providing all information in the form and manner the administrator shall designate, including, but not limited to:

(a) The location, ownership, and, if applicable, the previous history of the business and the name, address, age, and relevant debt-collection experience of each of the principals of the business;

(b) A duly verified financial statement for the previous year;

(c) If a corporation, the name of the shareholder and the number of shares held by any shareholder owning ten percent or more of the stock; and

(d) For the principals and the collections manager of the applicant:

(I) The conviction of any felony or the acceptance by a court of competent jurisdiction of a plea of guilty or nolo contendere to any felony;

(II) The denial, revocation, or suspension of any license issued to any collection agency that employed or was owned by such persons, in whole or in part, directly or indirectly, and a statement of their position and authority at the collection agency:

(A) For any license issued pursuant to this article 16; or

(B) For any comparable license issued by any other jurisdiction;

(III) The taking of any other disciplinary or adverse action or the existence of any outstanding complaints against any collection agency which employed or was owned in whole or in part, directly or indirectly, by such persons, and a statement of their position and authority at the collection agency:

(A) For any license issued pursuant to this article 16; or

(B) When the action was taken by any other jurisdiction or the complaint exists in any other jurisdiction, whether or not a license was issued by that jurisdiction;

(IV) The suspension or termination of approval of any collections manager under this article 16 or any other disciplinary or adverse action taken against the applicant, principal, or collections manager in any jurisdiction.

(3) At the time the application is submitted, the applicant shall pay a nonrefundable investigation fee in an amount to be determined by the administrator.

(4) When the administrator approves the application, the applicant shall pay a nonrefundable license fee in an amount to be determined by the administrator.

(5) The administrator shall establish procedures for the maintenance of license lists and the establishment of initial and renewal license fees and schedules. The administrator may change the renewal date of any license issued pursuant to this article 16 to the end that approximately the same number of licenses are scheduled for renewal in each month of the year. Where any renewal date is changed, the fee for the license shall be proportionately increased or decreased, as the case may be. Every licensee shall pay the administrator a license fee to be determined and collected pursuant to section 5-16-121 and subsection (4) of this section, and shall obtain a license certificate for the current license period. Notwithstanding any other provision of this section, a licensee, at any time, may voluntarily surrender the license to the administrator to be cancelled, but such surrender shall not affect the licensee's liability for violations of this article 16 that occurred prior to the date of surrender.

(6) A collection agency must obtain a license for its principal place of business, but its branch offices, if any, need not obtain separate licenses. A collection agency with branch offices must notify the administrator in writing of the location of each branch office within thirty days after the branch office commences business.



§ 5-16-120. License - issuance - grounds for denial - appeal - contents

(1) Upon the approval of the license application by the administrator and the satisfaction of all application requirements, the administrator shall issue the applicant a license to operate as a collection agency.

(2) The administrator may deny any application for a license or its renewal if any grounds exist that would justify disciplinary action under section 5-16-127, for failure to meet the requirements of section 5-16-119, or if the applicant, the applicant's principals, or the applicant's collections manager have fraudulently obtained or attempted to obtain a license.

(3) If any application for a license or its renewal is denied, the applicant may appeal the decision pursuant to section 24-4-104.

(4) The license shall state the name of the licensee, location by street and number or office building and room number, city, county, and state where the licensee has his or her principal place of business, together with the number and date of the license and the date of expiration of the license, and shall further state that it is issued pursuant to this article 16 and that the licensee is duly authorized under this article 16.

(5) The administrator may deny any application for a license or its renewal if the collection agency has failed to perform the duties enumerated in section 5-16-123.

(6) The administrator may deny any application for a license or its renewal if the collection agency does not have a positive net worth.



§ 5-16-121. Collection agency license - renewals

Each licensee shall make an application to renew its license in the form and manner prescribed by the administrator. The application shall be accompanied by a nonrefundable renewal fee in an amount determined by the administrator.



§ 5-16-122. Collection agency license - notification of change and reapplication requirements

(1) (a) Upon any of the following changes, the licensee shall notify the administrator in writing of the change within thirty days after its occurrence:

(I) Change of business name or address;

(II) If a corporation or limited liability company, change in ownership of ten or more percent but less than fifty percent of the corporate stock or ownership interest.

(b) If the licensee fails to provide written notification, the license shall automatically expire on the thirtieth day following the change.

(2) (a) Upon any of the changes specified in subsection (2)(c) of this section, the licensee shall apply for a new license within thirty days of the change. The administrator shall have twenty-five days to review the application and issue or deny the new license. If the administrator denies the license, the administrator shall provide to the licensee a written statement stating why the application for the license was denied, and the licensee shall have fifteen days to cure any defects in the application. The administrator shall approve or deny the resubmitted application within fifteen days.

(b) If the licensee fails to file an application for a new license, the license shall expire on the thirtieth day following the change that necessitated the new license application. If the application is denied and the licensee fails to resubmit the application within fifteen days of the denial, the license shall expire on the fifteenth day following the denial.

(c) The changes that require a new license application are:

(I) In a sole proprietorship or partnership, any change in the persons owning the collection agency;

(II) In a corporation or limited liability company, any change of ownership of fifty percent or more of the stock or ownership interest in any one transaction or a cumulative change of ownership of fifty percent or more from the date of the issuance of the license or from the date of the latest renewal of the license;

(III) Any change of ownership structure, including but not limited to a change to or from a sole proprietorship, partnership, limited liability company, or corporation. No investigation fee shall be required in the event of a change and the application required may be more abbreviated than that required for an initial license, as determined by the administrator.

(3) (a) Upon a change of collections manager, the licensee shall notify the administrator in the form and manner designated by the administrator. The licensee shall appoint a new collections manager within thirty days of the change.

(b) The administrator, within fifteen days, shall approve or disapprove the qualifications of the new collections manager.

(c) The licensee may continue to operate as a collection agency unless and until the administrator disapproves the qualifications of the new collections manager.

(4) Any licensee which has submitted an application for a new license may continue to operate as a collection agency until the final decision of the administrator.

(5) The licensee may appeal the final decision of the administrator pursuant to section 24-4-104.



§ 5-16-123. Duties of collection agencies

(1) A licensee shall:

(a) Maintain, at all times, liquid assets in the form of deposit accounts in the total sum of not less than two thousand five hundred dollars more than all sums due and owing to all of its clients;

(b) (I) (A) Maintain, at all times, an office within this state that is open to the public during normal business hours, is staffed by at least one full-time employee, keeps a record of all money collected and remitted by the agency for residents of Colorado, and accepts payments physically made at the office for any debt the agency is attempting to collect.

(B) Notify, in each written communication, the consumer from whom the agency is attempting to collect a debt of the address and telephone number of the local office required by this subsection (1)(b)(I).

(II) Maintain, at all times, a toll-free telephone number that shall be available to any consumer who needs to make a toll call to reach the licensee in connection with a debt.

(c) Maintain, at all times, a trust account for the benefit of its clients that contains, at all times, sufficient funds to pay all sums due or owing to all of its clients. The licensee shall maintain the trust account in a commercial bank or savings and loan association account in this state or accessible in a branch in this state until disbursed to the creditor. The account must be clearly designated as a trust account and shall be used only for such purposes and not as an operating account. A deposit of all funds received to a trust account followed by a transfer of the agency share of the collection to an operating account is not a violation of this section.

(d) Within thirty days after the last day of the month in which any collections are made for a client, account to the client for all collections made during that month and remit to the client all money owed to the client pursuant to the agreement between the client and the collection agency;

(e) Upon written demand of the administrator, within five days of receipt of the demand, produce a complete set of all form notices or form letters used by the licensee in the collection of accounts;

(f) Be responsible, pursuant to this article 16, for violations of this article 16 caused by its collections manager, debt collectors, or solicitors.

(2) (a) No collection agency shall employ any collections manager, debt collector, or solicitor who has been convicted of or who has entered a plea of guilty or nolo contendere to any crime specified in part 4 of article 4, in part 1, 2, 3, 5, 7, or 9 of article 5, or in article 5.5 of title 18, or any similar crime under the jurisdiction of any federal court or court of another state.

(b) No collection agency shall be owned or operated by the following persons who have been convicted of or who have entered a plea of guilty or nolo contendere to any crime specified in part 4 of article 4, in part 1, 2, 3, 5, 7, or 9 of article 5, or in article 5.5 of title 18, or any similar crime under the jurisdiction of any federal court or court of another state:

(I) The owner of a sole proprietorship;

(II) A partner of a partnership;

(III) A member of a limited liability company; or

(IV) An officer or director of a corporation.

(3) Subsections (1)(a), (1)(c), and (1)(d) of this section do not apply to a person collecting or attempting to collect a debt owned by the person collecting or attempting to collect the debt.



§ 5-16-124. Bond - definition

(1) Each licensee shall maintain at all times and each applicant shall file, prior to the issuance of any license to the applicant, a bond in the sum of twelve thousand dollars plus an additional two thousand dollars for each ten thousand dollars or part thereof by which the average monthly sums remitted or owed to all of its clients during the previous year exceed fifteen thousand dollars; or, in the alternative, an applicant or licensee shall present evidence of a savings account, deposit, or certificate of deposit of the same sum and meeting the requirements of section 11-35-101. The total amount of the bond shall not exceed twenty thousand dollars and shall be in favor of the attorney general of the state of Colorado for use of the people of the state of Colorado and the administrator. The bond shall be executed by the applicant or licensee as principal and by a corporation that is licensed by the commissioner of insurance to transact the business of fidelity and surety insurance as surety. If any such surety, during the life of the bond, cancels the bond or reduces the penal sum of the bond, the surety immediately shall notify the administrator in writing. The administrator shall give notice to the licensee that the bond has been cancelled or reduced and that the licensee's license shall automatically expire unless a new or increased bond with proper sureties is filed within thirty days after the date the administrator received the notice, or on a later date as is stated in the surety's notice.

(2) The bond shall include a condition that the licensee shall, upon demand in writing made by the administrator, pay over to the administrator for the use of any client from whom any debt is taken or received for collection by the licensee the proceeds of the collection, less the charges for collection in accordance with the terms of the agreement made between the licensee and the client.

(3) A client may file with the administrator a duly verified claim as to money due the client for money collected by a licensee. If the administrator makes a preliminary determination that a claim meets the requirements of this section, the administrator shall make a demand for the amount claimed. The demand may be made on the licensee, the surety, or both.

(4) If a receiver has been appointed by any court of competent jurisdiction in the state of Colorado to take charge of the assets of any licensee, the receiver, upon the written consent of the administrator, may demand and receive payment on the bond from the surety and, upon order of the court, may bring suit upon the bond in the name of the receiver, without joining the administrator as a party to the action.

(5) If a client has filed a duly verified claim with the administrator, who has refused to make demand upon the licensee or surety, the client may bring suit against the licensee or surety on the bond for the recovery of money due from the licensee without assignment of the bond to the client. Nothing in this section shall preclude a client from making a demand on both the licensee and the surety.

(6) (a) The bond shall include a condition that the licensee shall, upon written demand, turn over to the client any and all notes, valuable papers, or evidence of indebtedness which may have been deposited with the licensee by the client, but the licensee shall not be required to return any such papers, notes, or evidence of indebtedness on debts in process of collection, unless reimbursed by the client for the services performed on the debt so evidenced.

(b) "Debts in process of collection" means any debts that have been in the licensee's hands for less than nine months, debts on which payments are being made, or on which payments have been promised, debts on which suit has been brought, and claims that have been forwarded to any other collection agency or attorney.

(7) The bond shall cover all matters placed with the licensee during the term of the license granted and any renewal, except as provided in this section. Such bond may be enforced in the manner described in this section, by a receiver appointed to take charge of the assets of any licensee, or by any client if the administrator refuses to act. The aggregate liability of the surety, for any and all claims that may arise under the bond, shall not exceed the penalty of the bond.

(8) Any licensee, at any time, may file a new bond with the administrator. Any surety may file with the administrator notice of withdrawal as surety on the bond of any licensee. Upon filing of a new bond or on expiration of thirty days after the filing of notice of withdrawal as surety by the surety, the liability of the former surety for all future acts of the licensee shall terminate, except as provided in subsection (9) of this section. The administrator shall cancel the bond given by any surety company upon being advised its license to transact the business of fidelity and surety insurance has been revoked by the commissioner of insurance and shall notify the licensee.

(9) No action shall be brought upon any bond required to be given and filed, after the expiration of two years from the surrender, revocation, or expiration of the license issued thereunder. After the expiration of two years, all liability of the surety upon the bond shall cease if no action has been commenced upon the bond before the expiration of the period.

(10) In lieu of an individual surety bond, the administrator may authorize a blanket bond covering qualifying licensees in the sum of two million dollars in favor of the attorney general of the state of Colorado for use of the people of the state of Colorado and the administrator. Each new and renewal applicant shall pay a fee in an amount determined by the administrator to offset the applicant's share of the blanket bond. Conditions and procedures regarding the bond shall be as set forth in this section for individual bonds.

(11) This section does not apply to a person collecting or attempting to collect a debt owned by the person collecting or attempting to collect the debt.

(12) A bond shall not be required of a debt buyer as long as the debt buyer does not also provide third-party debt collection.



§ 5-16-125. Unlawful acts

(1) In addition to the unlawful acts specified in sections 5-16-112 and 5-16-115, it is unlawful and a violation of this article 16 for any person:

(a) To refuse or fail to comply with section 5-16-104, 5-16-105, 5-16-106, 5-16-107, 5-16-108, 5-16-109, 5-16-110, 5-16-118, 5-16-119 (1), or 5-16-123 (1)(b) to (1)(e) or (2);

(b) To aid or abet any person operating or attempting to operate in violation of this article 16, including but not limited to section 5-16-115; except that nothing in this article 16 shall prevent any licensed collection agency from accepting, as forwardee, claims for collection from any collection agency or attorney whose place of business is outside this state;

(c) To recover or attempt to recover treble damages for any check, draft, or order not paid on presentment without complying with the provisions of section 13-21-109.

(2) It is unlawful and a violation of this article 16 for any licensee or any attorney representing a licensee to invoke a cognovit clause in any note so as to confess judgment.

(3) It is unlawful and a violation of this article 16 for any licensee to render or to advertise that it will render legal services; except that a licensee may solicit claims for collection and take assignments and pursue the collection thereof subject to the provisions of law concerning the unauthorized practice of law.

(4) It is unlawful and a violation of this article 16 for any licensee, collections manager, debt collector, or solicitor to:

(a) Refuse or fail to comply with a rule adopted pursuant to this article 16 or any lawful order of the administrator; or

(b) Aid or abet any person in such refusal or failure.

(5) It is unlawful and a violation of this article 16 for any person to falsify any information or make any misleading statements in any application authorized under this article 16.

(6) Any officer or agent of a corporation who personally participates in any violation of this article 16 shall be subject to the penalties prescribed in section 5-16-126 for individuals.



§ 5-16-125.5. Statute of limitations - actions by administrator

An action or proceeding brought by the administrator pursuant to this article 16 or pursuant to any rule issued by the administrator under this article 16 must be brought within two years after the date on which the violation occurred.



§ 5-16-126. Criminal penalties

Any person who violates any provision of section 5-16-125 (1), (2), (3), or (4) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501.



§ 5-16-127. Complaint - investigations - powers of administrator - sanctions

(1) Upon filing with the administrator by any interested person a written complaint charging any person with a violation of this article 16, any rule adopted pursuant to this article 16, or any lawful order of the administrator, the administrator shall conduct an investigation.

(2) For reasonable cause, the administrator may, on its own motion, conduct an investigation of the conduct of any person concerning compliance with this article 16. The administrator may also issue subpoenas to require the attendance of witnesses or the production of documents. The subpoenas may be issued to any person, whether located in this state or elsewhere, who has engaged in or is engaging in any violation of this article 16. The administrator may also administer oaths; conduct hearings in aid of any investigation or inquiry necessary to administer the provisions of this article 16; and apply to the appropriate court for an appropriate order to effect the purposes of this article 16.

(3) If any licensee or one of its principals or collections managers is convicted of or enters a plea of guilty or nolo contendere to any crime specified in part 4 of article 4, in part 1, 2, 3, 5, 7, or 9 of article 5, or in article 5.5 of title 18, or any similar crime under the jurisdiction of any federal court or court of another state, the conviction or plea shall constitute grounds for disciplinary action under this section.

(4) In any proceeding held under this section, the administrator may accept as prima facie evidence of grounds for disciplinary or adverse action any disciplinary or adverse action taken against a licensee, the licensee's principals, debt collector, solicitor, or collections manager by another jurisdiction that issues professional, occupational, or business licenses, if the conduct that prompted the disciplinary or adverse action by that jurisdiction would be grounds for disciplinary action under this section.

(5) For reasonable cause, the administrator or the administrator's designee has the right, during normal business hours without resort to subpoena, to examine the books, records, and files of any licensee. If the books, records, and files are located outside Colorado, the licensee shall bear all expenses in making them available.

(6) (a) For reasonable cause, the administrator may require the making and filing, by any licensee, at any time, of a written, verified statement of the licensee's assets and liabilities, including, if requested, a detailed statement of amounts due claimants. The administrator may also require an audited statement when cause has been shown that an audited statement is needed.

(b) Any financial statement of any applicant or licensee required to be filed with the administrator shall not be a public record but may be introduced in evidence in any court action or in any administrative action involving the applicant or licensee.

(7) For the purpose of any proceeding under this article 16, the administrator may subpoena witnesses and compel them to give testimony under oath. If any subpoenaed witness fails or refuses to appear or testify, the subpoenaing authority may petition the district court, and, upon proper showing, the court may order the witness to appear and testify. Disobedience of the order of court may be punished as a contempt of court.

(8) The administrator may appoint an administrative law judge pursuant to part 10 of article 30 of title 24 to conduct any proceedings authorized under this article 16.

(9) If the administrator finds cause to believe a licensee or collections manager has violated this article 16, the rules adopted pursuant to this article 16, or any lawful order of the administrator, the administrator shall notify the licensee or collections manager and hold a hearing. Any proceedings conducted pursuant to this section shall be in accordance with article 4 of title 24.

(10) (a) If the administrator or the administrative law judge finds that the licensee or collections manager has violated this article 16, the rules adopted pursuant to this article 16, or any lawful order of the administrator, or if the licensee fraudulently obtained a license, the administrator may issue letters of admonition; deny, revoke, or suspend the license of the licensee or approval of the collections manager; place the licensee or collections manager on probation; or impose administrative fines in an amount up to one thousand five hundred dollars per violation on the licensee or collections manager.

(b) The administrator may issue letters of admonition pursuant to subsection (10)(a) of this section without a hearing; except that the licensee or collections manager receiving the letter of admonition may request a hearing before the administrator to appeal the issuance of the letter.

(c) A letter of admonition may be issued to a licensee or collections manager whether or not a license or approval has been surrendered prior to issuance.

(d) No person whose license has been revoked shall be licensed again under the terms of this article 16 for five years. No person hired as a collections manager whose approval has been terminated by the administrator for a violation of this article 16 shall be hired again as a collections manager for five years.

(11) The court of appeals shall have jurisdiction to review all final actions and orders that are subject to judicial review of the administrator. Proceedings shall be conducted in accordance with section 24-4-106 (11).

(12) The administrator, expert witnesses, and consultants are immune from civil suit when they perform in good faith any duties in connection with any proceedings authorized under this section. Any person who files a complaint in good faith under this section is immune from civil suit.



§ 5-16-128. Debt collectors for the department of personnel - complaint - disciplinary procedures

(1) Any interested person may file a written complaint with the executive director of the department of personnel charging a debt collector in the employ of the department of personnel with a violation of:

(a) This article 16 or a rule promulgated pursuant to this article 16;

(b) A lawful order of the state board of ethics; or

(c) The standards of conduct set forth in the code of conduct developed by the department of personnel for such debt collectors.

(2) Each complaint filed pursuant to this section shall be referred to the executive director of the department of personnel who shall conduct an investigation to determine if a violation of subsection (1) of this section occurred. If the executive director makes a determination that a violation did occur, the debt collector who is the subject of the complaint shall be subject to the disciplinary procedures set forth in rules adopted by the state personnel board. If a determination made pursuant to this subsection (2) is unsatisfactory to any party, an appeal may be made to the board of ethics for the executive branch of state government in the office of the governor.

(3) If the executive director of the department of personnel, or the board of ethics in the case of an appeal, makes a determination that a debt collector in the employ of the department of personnel has acted in violation of this article 16 or a rule promulgated pursuant to this article 16, a lawful order of the state board of ethics, or the code of conduct described in subsection (1)(c) of this section, the determination shall be made a part of the personnel file of the debt collector against whom the complaint was filed.



§ 5-16-129. Records

The administrator shall keep a suitable record of all license applications and bonds required to be filed. The record shall state whether a license has been issued under the application and bond and, if revoked, the date of the filing of the order of revocation. The administrator shall keep a list of each person who has had a license revoked or has been terminated as a collections manager for a violation of this article 16. In the record, all licenses issued shall be indicated by their serial numbers and the names and addresses of the licensees. This section shall apply to renewal applications and renewal licenses. The record shall be open for inspection as a public record in the office of the administrator.



§ 5-16-130. Jurisdiction of courts

County courts shall have concurrent jurisdiction with the district courts of this state in all criminal prosecutions for violations of this article 16.



§ 5-16-131. Duty of district attorney

It is the duty of the district attorney to prosecute all violations of the provisions of this article 16 occurring within his or her district.



§ 5-16-132. Remedies

The remedies provided in this article 16 are in addition to and not exclusive of any other remedies provided by law.



§ 5-16-133. Injunction - receiver

The district court in and for the city and county of Denver, upon application of the administrator, may issue an injunction or other appropriate order restraining any person from a violation of this article 16 and may appoint a receiver or award other relief to effectuate the provisions of this article 16; order restitution for consumers or creditors for violations of this article 16; impose civil penalties up to one thousand five hundred dollars per violation of this article 16; and award reasonable costs and attorney fees to the administrator if the administrator prevails in an action brought under this article 16. This provision shall be in addition to any other remedy and shall not prohibit the enforcement of any other law. The administrator shall not be required to show irreparable injury or to post a bond.



§ 5-16-134. Disposition of fees and fines

(1) (a) All revenue, except fines, collected pursuant to this article 16 shall be collected by the administrator and transmitted to the state treasurer, who shall credit the same to the collection agency cash fund, which fund is hereby created and referred to in this section as the "fund". The general assembly shall make annual appropriations from the fund for the uses and purposes of this article 16. All revenue credited to the fund, including earned interest, shall be used for the administration and enforcement of this article 16.

(b) Notwithstanding any provision of subsection (1)(a) of this section to the contrary, on March 27, 2002, the state treasurer shall deduct four hundred sixty-two thousand dollars from the fund and transfer such sum to the general fund.

(c) Notwithstanding any provision of subsection (1)(a) of this section to the contrary, on March 5, 2003, the state treasurer shall deduct one hundred twenty thousand dollars from the fund and transfer such sum to the general fund.

(2) All fines collected pursuant to this article 16, including but not limited to fines collected pursuant to section 5-16-127, shall be collected by the administrator and transmitted to the state treasurer, who shall credit the same to the general fund.



§ 5-16-134.5. Debts sold or resold after January 1, 2018

This article 16 applies to debt buyers with respect to consumer debts sold or resold on or after January 1, 2018.



§ 5-16-135. Repeal of article

This article 16 is repealed, effective September 1, 2028. Before its repeal, this article 16 is scheduled for review in accordance with section 24-34-104.






Article 17 - Colorado Child Support Collection Consumer Protection Act

§ 5-17-101. Legislative declaration

The general assembly finds and determines that, to ensure that families receive the maximum amount of child support established by court or administrative order, additional consumer protections are needed for parents entitled to receive child support who contract with private collection agencies for the collection of child support.



§ 5-17-102. Definitions

As used in this article 17, unless the context otherwise requires:

(1) "Arrears" or "arrearages" shall have the same meaning as provided in section 26-13.5-102 (2).

(2) "Child support" means any amount required to be paid pursuant to a judicial or administrative child support order.

(3) "Child support debt" shall have the same meaning as provided in section 26-13.5-102 (3).

(4) "Child support enforcement service" means a service, including related financial accounting services, performed directly or indirectly for the purpose of causing a payment required, or allegedly required, by a child support order to be made to the obligee to whom the payment is owed or to an agent of that individual.

(5) "Child support order" means any judgment, decree, order, or administrative order of support in favor of an obligee, whether temporary, permanent, final, or subject to modification, revocation, or remission, regardless of the kind of action or proceeding in which it is entered, requiring the payment of current child support, child support arrears, child support debt, retroactive support, or medical support, whether or not the order is combined with an order for maintenance.

(6) "Current child support" means the ongoing periodic support obligation that an obligor is required to pay pursuant to a child support order.

(7) "Obligee" means an individual who is owed child support under a child support order and who has entered or may enter into a contract with a collector.

(8) "Obligor" means any person owing or alleged to owe a duty of child support or against whom a proceeding for the establishment or enforcement of a duty to pay child support is commenced.

(9) (a) "Private child support collector" or "collector", except as provided in subsection (9)(b) of this section, means a person or entity who performs, or offers to perform, a child support enforcement service for an obligee under one or more of the following conditions:

(I) The obligee lives in Colorado at the time the contract is signed;

(II) The collector has a place of business or is licensed to conduct business in Colorado; or

(III) The collector contacts more than twenty-five obligors per year who live in Colorado.

(b) The term "private child support collector" does not include:

(I) A person or entity described in section 5-16-103 (3)(b);

(II) A nonprofit organization that is exempt from taxation under section 501(c)(3) of the federal "Internal Revenue Code of 1986" and charges no more than a nominal fee for providing assistance to any obligee with regard to the collection of child support;

(III) An attorney licensed to practice law in the state of Colorado;

(IV) An entity operating as an independent contractor with a county government agency that contracts to provide services that a delegate child support enforcement unit is required by law to provide; or

(V) A delegate child support enforcement unit acting pursuant to article 13.5 of title 26.

(10) "Private child support enforcement service contract" or "contract" means a contract or agreement, as described in section 5-17-106, pursuant to which a collector agrees to perform a child support enforcement service for an obligee for a fee.

(11) "State agency" means a government agency or its contractual agent administering a state plan approved under Title IV-D of the federal "Social Security Act", as amended.



§ 5-17-103. Application of the "Colorado Fair Debt Collection Practices Act"

(1) Except as otherwise provided by the particular provisions of this article 17, this article 17 supplements the requirements of the "Colorado Fair Debt Collection Practices Act", article 16 of this title 5, including but not limited to prohibited practices, licensing, and administrative and legal enforcement as it is applied to private child support collectors.

(2) Article 16 of this title 5 also applies to private child support collectors.



§ 5-17-104. Prohibited practices

(1) A collector may not engage in any fraudulent, unfair, deceptive, or misleading act or practice in soliciting an obligee to enter into a contract for the provision of child support enforcement services or in offering or performing a service pursuant to such a contract, including but not limited to the following:

(a) Imposing a fee or charge, including costs, for any payment collected through the efforts of or as a result of actions taken by a federal, state, or county agency, including but not limited to support collected from federal or state income tax refunds, unemployment benefits, or social security benefits. If the collector discovers, or is notified by the obligee or the federal, state, or county agency, that a payment was collected through the efforts of a federal, state, or county agency, the collector shall not assess fees on the payment. Any fees improperly retained shall be refunded to the obligee within seven business days.

(b) Designating a current child support payment as arrears, interest, or other amount owed;

(c) Intercepting or redirecting from the obligor, the obligor's employer, or on the behalf of the obligor to the collector any child support paid to the obligee if payment is ordered to be made through a central payment registry;

(d) Intercepting, redirecting, or collecting any amounts owed to a government agency under an assignment of rights resulting from the payment of public assistance to the obligee or owed to a state agency;

(e) When a child support order directs that payment be made through a central payment registry, suggesting or instructing that the obligor or the obligor's employer send the payment to the collector;

(f) Making a misleading representation or omitting a material disclosure that, as a result, is misleading with respect to the identity of any entity that has performed or may perform a child support enforcement service for any obligee;

(g) Requiring an obligee to sign a private child support enforcement contract that does not conform to the provisions of section 5-17-106;

(h) Sending an income-withholding order to an entity, unless the collector is authorized by state law to send the income-withholding order;

(i) Accepting a settlement offer made by an obligor before:

(I) The collector has reviewed all settlement offers with the obligee; and

(II) The obligee has expressly authorized the collector to accept the settlement offer;

(j) Requesting or requiring an obligee to waive the right of the obligee to accept a settlement offer; or

(k) Collecting or attempting to collect child support after the obligor notifies the collector pursuant to the procedure provided in section 5-17-108 (1)(a)(III) and (1)(a)(IV) that the obligor disputes the existence or amount of the child support obligation and the collector has not obtained written verification of the existence or amount of the obligation or a copy of the judgment against the obligor and mailed the obligor a copy of the verification of judgment.



§ 5-17-105. Fees

(1) A private child support collector may not charge an obligee a fee unless:

(a) Before the obligee authorizes the fee, the amount of the fee, including the basis upon which the amount of the fee is calculated, is described accurately to the obligee in simple, easy-to-understand language; and

(b) Before the obligee incurs the fee, the obligee has authorized the fee in writing.

(2) A collector's contract with an obligee shall be for a specific dollar amount of child support to be collected. The contract shall explain in easy-to-understand language how the amount is to be calculated and may include any statutory interest to which the obligee is entitled and other amounts ordered by the court.

(3) A collector may charge a contingency fee for the collection of child support that is based on a percentage of the total child support collected.

(4) The maximum fee that may be charged by a collector as specified in subsection (3) of this section shall not exceed thirty-five percent of any amount collected.

(5) No other fees, charges, or costs may be assessed against the obligee, including an application fee.



§ 5-17-106. Requirements relating to private child support enforcement service contracts

(1) In order to perform a child support enforcement service for an obligee, a collector shall enter into a written private child support enforcement service contract that:

(a) Meets the requirements of this section;

(b) Has been delivered to the obligee in a form that the obligee may keep;

(c) Is dated and signed by the obligee and an authorized representative of the collector;

(d) Fully discloses each term of the contract, any fees that may be imposed pursuant to the contract, and any amount that the obligee would be required to pay to the collector for services performed under section 5-17-109 if the contract were to be canceled or terminated by the obligee; and

(e) Includes a copy of any other document the collector requires the obligee to sign.

(2) Before a collector offers or proposes to perform a child support enforcement service for an obligee, the collector shall deliver to the obligee the notice developed pursuant to the rule-making described in section 5-17-113 and shall obtain signed verification from the obligee that the obligee received the notice described in section 5-17-113.

(3) A private child support enforcement service contract shall contain the following:

(a) A clear and accurate explanation of the amount of child support that will be collected;

(b) A clear description of the child support enforcement services that may be provided pursuant to the contract;

(c) A clear and accurate explanation of the fees that will be deducted and an example of how they are deducted;

(d) A good-faith estimate of the total amount of fees that will be charged pursuant to the contract;

(e) The full legal name, principal business address, and telephone number of the collector and any agents who assist the collector in providing a child support enforcement service and any separate name, address, and telephone number that the obligee may need for communication about the case;

(f) A complete and accurate copy of each disclosure and notice required by this article 17 to be provided to the obligee before the obligee signs the contract;

(g) A conspicuous statement in bold-faced type, in immediate proximity to and on the same page as the space reserved for the signature of the obligee, which shall read as follows:

You may cancel this contract at any time within thirty days of signing the contract or after any twelve consecutive months in which the collector fails to make a collection.---

(h) An explanation that the contract may be in effect for an extended period of time because of the difficulty in estimating how long it will take to collect the full amount of child support due under the contract; and

(i) A statement that a collector may not assess fees on collections attributable to a federal, state, or county agency. Fees improperly retained shall be refunded within seven business days.

(4) A private child support enforcement service contract shall not include:

(a) A mandatory arbitration clause that limits the rights of a person to seek judicial relief for a claim arising under the contract or this article 17;

(b) A clause that requires the obligee to change the payee or redirect child support payments that would otherwise be payable to the obligee, a state agency administering a state plan approved under Title IV-D of the federal "Social Security Act", as amended, or a central payment registry, if payment is ordered to be made through a central payment registry;

(c) A clause that requires the obligee to close, or not open, a child support case with a county delegate child support enforcement unit or state agency administering a state plan approved under Title IV-D of the federal "Social Security Act", as amended; and

(d) A clause that requires the obligee to waive his or her rights to review and consent to any modification of a contract entered into by the obligee.

(5) A private child support enforcement contract may not be modified by subsequent agreement unless the obligee has signed the subsequent agreement after receiving a written copy of the modifications.

(6) A private child support enforcement service contract shall be accompanied by a form, in duplicate, that has the heading "notice of cancellation" and contains a description of, in easy-to-understand language, the cancellation and termination provisions contained in section 5-17-109, the cancellation rights of the consumer obligee contained in section 5-17-109, and the principal business address of the collector.

(7) A collector who enters into a contract with an obligee shall retain a copy of the signed contract and the statement signed by the obligee acknowledging receipt of the preliminary notice required by subsection (2) of this section for a period of five years after the completion or settlement of the collection efforts by the collector or termination of the contract, whichever event occurs first.



§ 5-17-107. Accounting for collections

(1) A collector shall, on a monthly basis, provide to the obligee an accurate and up-to-date accounting that meets the requirements of rules promulgated by the administrator under section 5-17-113. The accounting shall be provided to the obligee by mail, telephone, or secure internet connection. The obligee shall request in writing the preferred method that the collector should use to provide the accounting to the obligee.

(2) In addition to the monthly accounting required pursuant to subsection (1) of this section, on request of the obligee at any time, the collector shall provide the obligee with any information pertaining to the case of the obligee, including the information described in this section, not more than five business days after the date the collector receives the request.



§ 5-17-108. Verification of account information

(1) In lieu of section 5-16-109, the following verification provisions shall apply to the collection of child support by a collector:

(a) Not later than five days after a collector initially communicates with an obligor on behalf of an obligee with respect to the collection of child support due, unless the obligor has paid the child support, the collector shall send the obligor a written notice containing the following:

(I) The name of the obligee;

(II) A statement of the amount of the child support arrears, including any associated interest, late payment fee, or other charge authorized by law, and of the amount of the current child support owed by the obligor to the obligee;

(III) A statement that the collector assumes that the obligor owes child support to the obligee and that the amounts owed as described in the statement pursuant to subsection (1)(a)(II) of this section are correct, unless the obligor disputes the existence or amount of the child support obligation within thirty days after receipt of the notice;

(IV) A statement that if, within the thirty-day period described in subsection (1)(a)(III) of this section, the obligor notifies the collector in writing that the obligor disputes the existence or amount of the child support obligation, the collector will cease efforts to collect the child support, subject to subsection (1)(b) of this section, until the collector:

(A) Obtains written verification of the existence or amount of the obligation or a copy of the judgment against the obligor; and

(B) Mails to the obligor a copy of the verification or judgment; and

(V) A statement that the arrears balance reflected does not include any amounts owed to a county delegate child support enforcement unit or state agency administering a state plan approved under Title IV-D of the federal "Social Security Act", as amended.

(b) A statement made by a collector pursuant to subsection (1)(a)(IV) of this section shall not affect the enforceability of a valid income-withholding order or assignment issued by an appropriate authority under state law for child support collection purposes.

(c) The failure of an obligor to dispute the amount or existence of child support pursuant to subsection (1)(a)(IV) of this section shall not be construed as an admission of liability by the obligor.



§ 5-17-109. Cancellation or termination of private child support enforcement service contract

(1) An obligee may cancel a private child support enforcement service contract with a collector at any time within thirty days of signing the contract or after any twelve consecutive months in which the collector fails to make a collection. The notification of cancellation shall be in writing and shall be effective upon receipt of the notice by the collector. If the notification of cancellation is received by the collector subsequent to the thirty-day time period following the signing of the contract, the notification shall be valid if post-marked within the thirty-day time period.

(2) Subject to the provisions of subsection (3) of this section, a private child support enforcement service contract may provide that, notwithstanding the cancellation of the contract by the obligee, the collector shall have the right to receive a fee for arrears collected under the contract if, as a result of the efforts of the collector, the obligee subsequently receives child support arrears or interest subject to collection pursuant to the contract. No other fees or costs shall be assessed for the cancellation of the contract.

(3) An obligee shall have no obligation pursuant to the private child support enforcement service contract if:

(a) The obligee cancels the contract:

(I) At any time before midnight of the thirtieth business day after signing the contract; or

(II) After any twelve consecutive months in which the private child support collector fails to make a collection; or

(b) The collector violates this article 17 with respect to the contract.

(4) A contract shall terminate without action by either party when the contract amount has been collected.



§ 5-17-110. Civil liability

The provisions of section 5-16-113, with the exception of the statute of limitations set forth in section 5-16-113 (5), shall apply to any violation of this article 17 and are in addition to and not exclusive of any other remedies provided by law.



§ 5-17-111. Administrative enforcement

This article 17 shall be enforced by the administrator, as defined in section 5-16-103 (1), and may be enforced as provided in article 16 of this title 5. Except as otherwise provided in or limited by this article 17, all rules adopted pursuant to section 5-16-114 shall apply to this article 17.



§ 5-17-112. Statute of limitations

(1) An action to enforce any liability under this article 17 may be brought before the later of:

(a) The end of the five-year period beginning on the date of the occurrence of the violation involved; or

(b) In a case in which a collector willfully misrepresents any information that the collector is required by any provision of this article 17 to disclose to an obligee and the misrepresentation is material to the establishment of the liability of the collector to the obligee under this article 17, five years after the date the obligee discovers the misrepresentation.



§ 5-17-113. Notice - rules

(1) The administrator shall promulgate rules related to the notice required to be provided to the obligee in section 5-17-106 (2) and the accounting required to be provided in section 5-17-107.

(2) The notice required by section 5-17-106 (2) shall, at a minimum, address the following:

(a) The option that child support collection services are offered at minimal or no cost through government child support collection services in every county in Colorado and in every state;

(b) A statement that the collector cannot require a government child support collection service to send payments to any person but the obligee;

(c) A statement that the collector will not provide legal advice or act as legal counsel for the obligee;

(d) A statement related to the rights the obligee has pursuant to this article 17; and

(e) A statement that the obligee may have the private child support enforcement service contract reviewed by an attorney.






Article 18 - Colorado Consumer Credit Reporting Act

§ 5-18-101. Short title

The short title of this article 18 is the "Colorado Consumer Credit Reporting Act".



§ 5-18-102. Legislative declaration

The general assembly finds and declares that the use of consumer reporting agencies is increasing rapidly as consumer credit transactions become the rule rather than the exception in every-day consumer purchasing. Consumer credit reports by consumer reporting agencies may report on a consumer's credit worthiness, credit standing, credit capacity, debts, character, general reputation, personal characteristics, or mode of living as factors to establish a consumer's eligibility for credit insurance or employment. When a consumer reporting agency undertakes a business that has the potential to profoundly affect an individual consumer's life, whether for good or ill, it is incumbent upon such agencies to ensure that the information they are providing is accurate. Inaccurate consumer credit reports directly impair the efficiency of the banking system and unfair credit reporting methods undermine the public confidence in the banking system. There is a need to ensure that consumer reporting agencies exercise their responsibilities with fairness, impartiality, and respect for the consumer's rights. The general assembly further finds and declares that, in the event the information provided by a consumer reporting agency in a consumer credit report is inaccurate, the consumer has the right to have that information corrected in a swift and uncomplicated way.



§ 5-18-103. Definitions

As used in this article 18, unless the context otherwise requires:

(1) "Adverse action" includes:

(a) The denial of, increase in any charge for, or reduction in the amount of insurance for personal, family, or household purposes;

(b) The denial of employment or any other decision for employment purposes that adversely affects a current or prospective employee; and

(c) An action or determination with respect to a consumer's application for credit under a credit arrangement that is adverse to the consumer's interests.

(2) "Consumer" means a natural person residing in the state of Colorado.

(3) (a) "Consumer report" means any written, oral, or other communication or any information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, credit capacity, debts, character, general reputation, personal characteristics, or mode of living, that is used or expected to be used or collected, in whole or in part, as a factor to establish a consumer's eligibility for credit or insurance to be used for personal, family, or household purposes, employment purposes, or any other purpose authorized pursuant to applicable provisions of the federal "Fair Credit Reporting Act", 15 U.S.C. secs. 1681a and 1681b, as amended.

(b) "Consumer report" does not include:

(I) Any report containing information solely as to a transaction between the consumer and the person making the report;

(II) Any authorization or approval of a specific extension of credit directly or indirectly by the issuer of a credit card or similar device;

(III) Any report in which a person who has been requested by a third party to make a specific extension of credit directly or indirectly to a consumer conveys a decision with respect to the request, if the third party advises the consumer of the name and address of the person to whom the request was made and the person makes the disclosures that must be made to the consumer pursuant to the provisions of the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681m, as amended, in the event of adverse action.

(4) "Consumer reporting agency" means any person that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties. "Consumer reporting agency" shall not include any business entity that provides check verification or check guarantee services only.

(5) "Credit scoring" means the practice of quantifying the credit risk a person presents using the person's history, characteristics, or attributes in a formula designed to objectively rate credit risk or insurance risk of loss.

(6) "Creditworthiness" means any entry in a consumer's credit file that impacts the ability of a consumer to obtain and retain credit, employment, business or professional licenses, investment opportunities, or insurance. Entries contained in a consumer file or in a consumer report that affect creditworthiness shall include, but not be limited to, payment information, defaults, judgments, liens, bankruptcies, collections, records of arrest and indictments, and multiple-credit inquiries.

(7) "Dwelling" means a residential structure that contains one to four units, whether or not that structure is attached to real property. The term includes any individual condominium unit, cooperative unit, mobile home, or trailer, if it is used as a residence.

(8) "Employment purposes", when used in connection with a consumer report, means a report used for the purpose of evaluating a consumer for employment, promotion, reassignment, or retention as an employee.

(9) "File" means all of the information on the consumer that is recorded and retained by a consumer reporting agency regardless of how the information is stored.

(10) "Investigative consumer report" means a consumer report or portion thereof in which information on a consumer's character, general reputation, personal characteristics, or mode of living is obtained through personal interviews with neighbors, friends, or associates of the consumer, reported on or with others with whom the consumer is acquainted or who may have knowledge concerning any of the items of information. The term does not include specific factual information on a consumer's credit record obtained directly from a creditor of the consumer or from a consumer reporting agency when the information was obtained directly from a creditor of the consumer or from the consumer.

(11) "Key factors" means all relevant elements or reasons adversely affecting a specific credit score assigned to a consumer, listed in the order of importance, based on the respective effects on the credit score.

(12) "Person" means any natural person, firm, corporation, or partnership.

(13) "Proper identification" means information generally deemed sufficient to identify a person. If the consumer is unable to reasonably identify himself or herself with the information described above, a consumer reporting agency may require additional information concerning the consumer's employment and personal or family history in order to verify his or her identity.

(14) "Reviewing the account" means activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

(15) "Security freeze" or "freeze" means a notice placed in a consumer report, at the request of a consumer and subject to certain exemptions, that prohibits the consumer reporting agency from releasing the consumer report or any information from it without the express authorization of the consumer.



§ 5-18-104. Permissible purposes - prohibition

(1) A consumer reporting agency may furnish a consumer report only under the following circumstances:

(a) In response to an order of a court having jurisdiction to issue such an order;

(b) In accordance with the written instructions of the consumer to whom it relates; and

(c) To a person which the consumer reporting agency has reason to believe:

(I) Intends to use the information in connection with a credit transaction involving the consumer on whom the information is to be furnished and involving an extension of credit to, or review or collection of an account of, the consumer and if the consumer chooses to provide his or her social security number to the user, the user shall include the social security number with, or as a supplement to, a request for a consumer report, and include the social security number when transmitting subsequent credit information to a consumer reporting agency; or

(II) Intends to use the information for employment purposes only if an applicant or employee is first informed that a credit report may be requested in connection with his or her application for employment and the consumer consents in writing to the same; or

(III) Intends to use credit scoring information in connection with the underwriting or rating of insurance involving the consumer and the person establishes that the consumer has received written notification, or notification in the same medium as the application for insurance, that a credit report may be requested in connection with his or her application for insurance, and that credit scoring information may be used to determine either the consumer's eligibility for insurance or the premium to be charged to the consumer; or

(IV) Intends to use the information in connection with a determination of the consumer's eligibility for a license or other benefit granted by a governmental instrumentality required by law to consider an applicant's financial responsibility or status; or

(V) Otherwise has a legitimate business need for the information in connection with a business transaction involving the consumer; or

(VI) Intends to use the information for any purpose allowed under the federal "Fair Credit Reporting Act" and rules promulgated pursuant to that act.

(2) A consumer reporting agency may not, by contract or otherwise, prohibit a user of any consumer report or investigative consumer report from, upon request of the consumer, disclosing and explaining the contents of the report or providing a copy of the report to the consumer to whom it relates if adverse action against the consumer has been taken or is contemplated by the user of the consumer report or investigative consumer report, based in whole or in part on the report. No user or consumer reporting agency shall be held liable or otherwise responsible for a disclosed or copied report when acting pursuant to this subsection (2) nor shall disclosure or provision of a copy of the report, by themselves, make the user a consumer reporting agency.



§ 5-18-105. Consumer reports - accuracy of information

Whenever a consumer reporting agency prepares a consumer report, the agency shall follow reasonable procedures to assure maximum possible accuracy of the information concerning the consumer about whom the report relates, including the use of the consumer's social security number if, in accordance with section 5-18-104 (1)(c)(I), the consumer's social security number is provided to the consumer reporting agency by a person intending to use the information contained in a consumer report in connection with a credit transaction involving the consumer and the social security number was initially provided to the user by the consumer in connection with that transaction.



§ 5-18-106. Disclosures to consumers

(1) A consumer reporting agency shall, upon written or verbal request and proper identification of any consumer, clearly, accurately, and in a manner that is understandable to the consumer, disclose to the consumer, in writing, all information in its files at the time of the request pertaining to the consumer, including but not limited to:

(a) The names of all persons requesting credit information pertaining to the consumer during the prior twelve-month period and the date of each request;

(b) A set of instructions, presented in a manner that is understandable to the consumer, describing how information is presented on its written disclosure of the file; and

(c) A toll-free number for use in resolving the dispute if the consumer submitted a written dispute to the consumer reporting agency, which operates on a nationwide basis.

(2) (a) A consumer reporting agency shall notify a consumer, by letter sent by first-class mail, that the consumer reporting agency will provide the consumer with a disclosure copy of his or her consumer file at no charge and a toll-free telephone number to call to provide the consumer reporting agency with the information necessary to request a copy, when one of the following events occurs within a twelve-month period:

(I) The consumer reporting agency has received eight credit inquiries pertaining to the consumer; or

(II) The consumer reporting agency has received a report that would add negative information to a consumer's file.

(b) A consumer reporting agency need only send one letter to a consumer per twelve-month period pursuant to subsection (2)(a) of this section even if more than one event occurs in that period.

(c) Any letter mailed to a consumer pursuant to subsection (2)(a) of this section shall not contain any identifying information particular to that consumer including, but not limited to, social security number, place of employment, date of birth, or mother's maiden name.

(d) Any letter mailed to a consumer pursuant to subsection (2)(a) of this section may be a form letter; except that each letter shall advise the consumer of the number and type of events that occurred relating to the consumer that initiated the letter. The letter shall also include a notice or separate form the consumer may complete and return to the consumer reporting agency to request a free copy of the consumer's credit report.

(e) Each consumer reporting agency shall, upon request of a consumer, provide the consumer with one disclosure copy of his or her file per year at no charge whether or not the consumer has made the request in response to the notification required in subsection (2)(a) of this section. If the consumer requests more than one disclosure copy of his or her file per year pursuant to this subsection (2)(e), the consumer reporting agency may charge the consumer up to eight dollars for each additional disclosure copy.



§ 5-18-107. Credit scoring related to the extension of credit secured by a dwelling - definition

(1) In connection with an application for an extension of credit for a consumer purpose that is to be secured by a dwelling, the consumer reporting agency shall, upon the written request of the consumer, contained either in the application for an extension of credit or in a separate document, disclose to the consumer the following:

(a) The consumer's current credit score or the most recent credit score of the consumer that was previously calculated by the consumer reporting agency;

(b) The range of possible credit scores under the model used;

(c) The key factors, if any, not to exceed four, that adversely affected the credit score of the consumer in the model used;

(d) The date on which the credit score was created; and

(e) The name of the person or entity that provided the credit score or the credit file on the basis of which the credit score was created.

(2) (a) Nothing in subsection (1) of this section shall be construed to compel a consumer reporting agency to develop or disclose a credit score if the agency does not:

(I) Distribute scores that are used in connection with extensions of credit secured by residential real estate; or

(II) Develop credit scores that assist creditors in understanding the general credit behavior of the consumer and predicting future credit behavior.

(b) Nothing in subsection (1) of this section shall be construed to require a consumer reporting agency that distributes credit scores developed by another person or entity to provide further explanation of those scores or to process a dispute that may arise about information; except that the consumer reporting agency shall be required to provide to the consumer the name of, and current contact information for, the person or entity that developed the score or developed the methodology for the score.

(c) Nothing in subsection (1) of this section shall be construed to require a consumer reporting agency to maintain credit scores in its files.

(d) Nothing in subsection (3) of this section shall be construed to compel disclosures of a credit score except upon specific request of a consumer. If a consumer requests a credit file and not the credit score, then the consumer shall be provided with the credit file together with a statement that the consumer may request and obtain a credit score.

(3) Pursuant to subsection (1) of this section, a consumer reporting agency shall supply to a consumer:

(a) A credit score that is derived from a credit scoring model that is widely distributed to users of credit scores by that consumer reporting agency in connection with any extension of credit secured by a dwelling; or

(b) A credit score accompanied by information specifically required to be disclosed pursuant to subsection (1) of this section that assists the consumer in understanding the credit scoring assessment of the credit behavior of the consumer and predictions about future credit behavior.

(4) For purposes of this section, "credit score" means a numerical value or a categorization derived from a statistical tool or modeling system used by a person who makes or arranges a loan to predict the likelihood of certain credit behaviors, including default. The numerical value or the categorization derived from this analysis may also be referred to as a "risk predictor" or "risk score". "Credit score" does not include any mortgage score or rating of an automated underwriting system that considers one or more factors in addition to credit information, including, but not limited to, the loan value ratio, the amount of down payment, or a consumer's financial assets. "Credit score" does not include other elements of the underwriting process or underwriting decision.

(5) Notwithstanding any other provision of this article 18 to the contrary, a consumer reporting agency may charge a reasonable fee for disclosing a credit score.



§ 5-18-108. Charges for certain disclosures

(1) A consumer reporting agency shall not impose a charge for:

(a) A request for a copy of the consumer's file made within sixty days after adverse action is taken; or

(b) Notifying any person designated by the consumer, pursuant to the applicable provisions of the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681i, as amended, of the deletion of information that is found to be inaccurate or that can no longer be verified; or

(c) A set of instructions for understanding the information presented on the consumer report and a toll free telephone number that consumers may utilize to obtain additional assistance concerning the consumer report; or

(d) The first copy of a consumer disclosure provided to a consumer each calendar year pursuant to section 15-18-106 (2)(a).

(2) For all other disclosures to consumers of information pertaining to the consumer, the consumer reporting agency may impose a reasonable charge, not to exceed the retail price of a written report rendered in the normal course of business to the customers of the agency for each request for information.



§ 5-18-109. Reporting of information prohibited

(1) Except as authorized under subsection (2) of this section, no consumer reporting agency shall make any consumer report containing any of the following items of information:

(a) Cases under title 11 of the United States Code, or under the federal bankruptcy act that, from the date of entry of the order for relief or the date of adjudication, predate the report by more than ten years;

(b) Suits and judgments that, from the date of entry, predate the report by more than seven years or by more than the governing statute of limitations, whichever is the longer period;

(c) Paid tax liens that, from the date of payment, predate the report by more than seven years;

(d) Accounts placed for collection or charged to profit and loss that predate the report by more than seven years;

(e) Records of arrest, indictment, or conviction of a crime that, from the date of disposition, release, or parole, predate the report by more than seven years;

(f) Any other adverse item of information that predates the report by more than seven years.

(2) The provisions of subsection (1) of this section do not apply to the case of any consumer report to be used in connection with:

(a) A credit transaction involving, or that may reasonably be expected to involve, a principal amount of one hundred fifty thousand dollars or more;

(b) The underwriting of life insurance involving, or that may reasonably be expected to involve, a face amount of one hundred fifty thousand dollars or more; or

(c) The employment of an individual at an annual salary that equals or is reasonably expected to equal seventy-five thousand dollars or more.

(3) A consumer reporting agency shall not furnish for employment purposes, or in connection with a credit or insurance transaction or a direct marketing transaction, a consumer report that contains medical information about a consumer unless the consumer consents to the furnishing of the report.

(4) A consumer reporting agency shall not include, in a consumer report made to a person requesting credit information pertaining to a consumer, the names of any other persons who have requested credit information pertaining to that consumer or the number of such inquiries made more than one year preceding the date of the consumer report; except that such information shall be retained for two years and provided to the consumer as provided in this article 18.

(5) Notwithstanding the provisions of subsection (4) of this section, a consumer reporting agency shall not furnish to any person, including a developer of credit scoring, a record of inquiries in connection with a credit or insurance transaction that is not initiated by the consumer. The term "credit or insurance transaction that is not initiated by the consumer" does not include inquiries resulting from the collection of an account or for purposes of reviewing an account.



§ 5-18-110. Procedure for disputed information

(1) If the completeness or accuracy of any item of information contained in the consumer's file is disputed by the consumer and the consumer notifies the consumer reporting agency directly of the dispute, the agency shall reinvestigate the item free of charge and record the current status of the disputed information on or before thirty business days after the date the agency receives notice conveyed by the consumer. The consumer reporting agency shall provide the consumer with the option of speaking directly to a representative of the agency to notify the agency of disputed information contained in the consumer's file.

(2) On or before five business days after the date a consumer reporting agency receives notice of a dispute from a consumer in accordance with subsection (1) of this section, the agency shall provide notice of the dispute to all persons who provided any item of information in dispute.

(3) Notwithstanding subsection (1) of this section, a consumer reporting agency may terminate a reinvestigation of information disputed by a consumer under subsection (1) if the agency reasonably determines that the consumer's dispute is frivolous or irrelevant. Upon making such a determination, a consumer reporting agency shall promptly notify the consumer of its determination and reasons, by mail, or if authorized by the consumer for that purpose, by telephone. The presence of contradictory information in the consumer's file does not in and of itself constitute reasonable grounds for determining the dispute is frivolous or irrelevant.

(4) If, after a reinvestigation under subsection (1) of this section of any information disputed by a consumer, the information is inaccurate or cannot be verified, the consumer reporting agency shall promptly delete the information from the consumer's file, revise the file, provide the consumer and, at the request of the consumer, any person that, within the last twelve months, requested the disputed information with a revised consumer report indicating that it is a revised consumer report, and refrain from reporting the information in subsequent reports. The consumer reporting agency shall advise the consumer that he or she has the right to have a copy of the revised consumer report sent by the consumer reporting agency to any person that requested the disputed information within the last twelve months.

(5) Information deleted pursuant to subsection (4) of this section may not be reinserted in the consumer's file unless the person who furnishes the information reinvestigates and states in writing or by electronic record to the consumer reporting agency that the information is complete and accurate.

(6) A consumer reporting agency shall provide written notice of the results of any reinvestigation or reinsertion made pursuant to this section within five business days of the completion of the reinvestigation or reinsertion. The notice shall include:

(a) A statement that the reinvestigation is complete;

(b) A statement of the determination of the consumer reporting agency on the completeness or accuracy of the disputed information;

(c) A copy of the consumer's file or consumer report and a description of the results of the reinvestigation;

(d) A notice that, if requested by the consumer, a description of the procedure used to determine the accuracy and completeness of the information shall be provided to the consumer by the consumer reporting agency, including the name, business address, and, if available, the telephone number of any person contacted in connection with that information;

(e) A notification that the consumer has the right, pursuant to the applicable provisions of the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681i, as amended, to add a statement to the consumer's file disputing the accuracy or completeness of the information; and

(f) A notification of the consumer's rights to dispute resolution under section 5-18-116, which are available after the consumer has followed all dispute procedures described in this section and has received the notice specified under this subsection (6).

(7) Nothing in this section shall be construed to require a person who obtains a consumer report for resale to alter or correct any inaccuracy in the consumer report if the consumer report was not assembled or prepared by the person.

(8) The consumer reporting agency shall provide a person who provides credit information to the agency with the option to speak directly with a representative of the agency or to submit corrections to previously reported information by facsimile or other automated means when inaccurate information that was reported by the credit information provider appears on a consumer's file. The consumer reporting agency shall, in a period not to exceed five business days from the receipt of the faxed or automated information regarding the corrections, correct the inaccuracies on the consumer's file and, upon request, communicate the corrections to the person who submitted the initial request for corrections. The credit information provider's communication shall include information established by the consumer reporting agency that identifies him or her as the credit information provider who provided the original inaccurate information. Nothing in this subsection (8) shall be construed to prohibit a consumer reporting agency from correcting inaccurate information in a consumer's file or a consumer report at any time.



§ 5-18-111. Consumer report information block

(1) (a) A consumer reporting agency shall, within thirty days after the receipt of a police report or order pursuant to this subsection (1)(a), permanently block the reporting of any information that a consumer identifies on his or her consumer report as being subject to either a police report or a court order referenced in subsection (1)(a)(I) or (1)(a)(II) of this section if the consumer provides a consumer reporting agency with proof of the consumer's identification and a copy of:

(I) A police report that alleges that a person other than the consumer obtained or recorded, by means of fraud, theft, or other violation of the "Colorado Criminal Code", personal identifying information of the consumer without authorization from the consumer and that the person used the information to obtain, or attempt to obtain, credit, goods, services, or money in the name of the consumer without the consumer's consent; or

(II) A certified court order issued pursuant to section 18-1.3-603 (7).

(b) The consumer reporting agency shall promptly notify the person who furnished the information that a police report or court order has been filed, that a block has been requested, and the effective date of the block.

(2) (a) A consumer reporting agency may decline to block or may rescind any block of consumer information if, in the exercise of good faith and reasonable judgment, the consumer reporting agency believes:

(I) The information was blocked due to a misrepresentation of fact by the consumer relevant to the request to block under this section;

(II) The consumer agrees that the blocked information or portions of the blocked information were blocked in error;

(III) The consumer knowingly obtained possession of goods, services, or money as a result of the blocked transaction or transactions or the consumer should have known that he or she obtained possession of goods, services, or money as a result of the blocked transaction or transactions; or

(IV) The consumer so requests in writing and presents proof of the consumer's identity.

(b) A consumer reporting agency shall decline to block or shall rescind any block of consumer information if, in the case of a block or block request based upon the filing of an order, the sentencing court amends, dismisses, or withdraws its prior order to correct records issued pursuant to section 18-1.3-603 (7), and the consumer provides documentation from the court and proof of the consumer's identity.

(3) If a block of credit information is declined or rescinded pursuant to this section, the consumer reporting agency shall promptly notify the consumer in the same manner as consumers are notified of the reinsertion of information pursuant to section 5-18-110. The prior presence of the blocked information in the consumer reporting agency's file on the consumer is not evidence of whether the consumer knew or should have known that he or she obtained possession of any goods, services, or money.

(4) This section does not apply to a consumer reporting agency that acts as a reseller of information by assembling and merging information contained in the data base of one or more other consumer reporting agencies and that does not maintain a data base of the assembled or merged information from which new consumer reports are produced.



§ 5-18-112. Security freeze - timing - covered entities - cost

(1) (a) A consumer may elect to place a security freeze on his or her consumer report by making a request in writing by certified mail to a consumer reporting agency.

(b) Except as provided in subsections (6)(b) and (11) of this section, if a security freeze is in place, information from a consumer report may not be released to a third party without prior, express authorization from the consumer.

(c) This section does not prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to the consumer report.

(2) (a) A consumer reporting agency shall place a security freeze on a consumer report no later than five business days after receiving the request from the consumer.

(b) The consumer reporting agency shall send a written confirmation of the security freeze to the consumer within ten business days and, with the confirmation, shall provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the release of his or her consumer report to a specific party or for a specific period of time.

(3) If a consumer wishes to allow his or her consumer report to be accessed by a specific party or for a specific period of time while a freeze is in place, he or she shall contact the consumer reporting agency, request that the freeze be temporarily lifted, and provide the following:

(a) Proper identification;

(b) The unique personal identification number or password provided by the consumer reporting agency pursuant to subsection (2)(b) of this section; and

(c) The proper information regarding the third party who is to receive the consumer report or the time period that the report shall be available to users of the consumer report.

(4) A consumer reporting agency that receives a request from a consumer to temporarily lift a freeze on a consumer report pursuant to subsection (3) of this section, shall comply with the request no later than three business days after receiving the request.

(5) A consumer reporting agency may develop procedures involving the use of telephone, fax, internet, or other electronic media to receive and process a request from a consumer to place a freeze or to temporarily lift a freeze on a consumer report pursuant to subsection (3) of this section in an expedited manner.

(6) A consumer reporting agency shall remove or temporarily lift a freeze placed on a consumer report only in the following cases:

(a) Upon consumer request, pursuant to subsection (3) or (9) of this section; or

(b) If the consumer report was frozen due to a material misrepresentation of fact by the consumer or somebody purporting to be the consumer. If a consumer reporting agency intends to remove a freeze on a consumer report pursuant to this subsection (6)(b), the consumer reporting agency shall notify the consumer in writing prior to removing the freeze placed on the consumer report.

(7) If a third party requests access to a consumer report on which a security freeze is in effect, and the request is in connection with an application for credit or other use, and the consumer does not allow his or her consumer report to be accessed by that specific party or during that period of time, the third party may treat the application as incomplete.

(8) If a consumer requests a security freeze, the consumer reporting agency shall disclose the process of placing and temporarily lifting a freeze and the process for allowing access to information from the consumer report to a specific party or for a specific period of time while the freeze is in place.

(9) Except as otherwise provided pursuant to subsection (6)(b) of this section, a security freeze shall remain in place until the consumer requests that the security freeze be removed. A consumer reporting agency shall remove a security freeze within three business days of receiving a request for removal from the consumer, who provides both of the following:

(a) Proper identification; and

(b) The unique personal identification number or password provided by the consumer reporting agency pursuant to subsection (2)(b) of this section.

(10) A consumer reporting agency shall require proper identification of the person making a request to place a security freeze in a manner consistent with the requirements of this section.

(11) The provisions of this section shall not apply to the use of a consumer report by or for any of the following:

(a) A person or entity, or a subsidiary, affiliate, or agent of that person or entity that owns a financial obligation owing by the consumer to that person or entity, including a demand deposit account, or to whom the consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, debt, or negotiable instrument, and lawful associated costs;

(b) An assignee or a prospective assignee of a financial obligation owing by the consumer to a person or entity in subsection (11)(a) of this section;

(c) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under subsection (3) of this section for purposes of facilitating the extension of credit or other permissible use;

(d) A state or local agency, law enforcement agency, trial court, private collection agency, or person acting pursuant to a court order, warrant, or subpoena authorizing the use of the consumer report;

(e) A child support enforcement agency acting to enforce child support obligations;

(f) The department of health care policy and financing or its agents or assigns acting to investigate fraud;

(g) The department of human services or its agents or assignees acting to investigate fraud;

(h) The department of revenue or its agents or assigns acting to investigate or collect delinquent taxes or unpaid court orders or to fulfill any of its other statutory responsibilities or exercise any of its statutory authority;

(i) The use of credit information for the purposes of prescreening as provided for by the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681 et seq.;

(j) Any person or entity administering a credit file monitoring subscription service to which the consumer has subscribed;

(k) Any person or entity for the purpose of providing a consumer with a copy of his or her consumer report upon the consumer's request;

(l) Any person or entity for use in setting or adjusting a rate, adjusting a claim, or underwriting for insurance purposes;

(m) A pension plan acting to determine the consumer's eligibility for plan benefits or payments authorized by law or to investigate fraud;

(n) A person conducting a pre-sentence investigation in a criminal matter or a probation officer using this information for supervision of an offender;

(o) A collections investigator or other person engaged in the collecting of fees, fines, or restitution assessed in a court proceeding;

(p) A licensed hospital with which the consumer has or had a contract, or a debtor-creditor relationship for the purposes of reviewing the account or collecting the financial obligation owing for the contract, account, or debt;

(q) A law enforcement agency or its agents acting to investigate a crime or conducting a criminal background check.

(12) (a) Fees for requesting a security freeze, temporarily lifting a security freeze, and permanently removing a security freeze from consumer reports may be charged only in accordance with this subsection (12).

(b) A consumer reporting agency may not charge a fee for a consumer's first request to place a security freeze on his or her consumer report.

(c) Except as provided for in subsections (12)(a) and (12)(b) of this section, a consumer reporting agency may charge a consumer a reasonable fee of no more than ten dollars for:

(I) A temporary lift for a period of time or permanent removal of a security freeze from the consumer report; or

(II) A subsequent request for a security freeze of the consumer report after the consumer's first request for a security freeze has been permanently removed from his or her consumer report.

(d) Except as provided for in subsections (12)(a) and (12)(b) of this section, a consumer reporting agency may charge a fee not to exceed twelve dollars for temporarily lifting a security freeze on the consumer report for a specific party.



§ 5-18-113. Notice of rights

(1) At any time that a consumer is required to receive a summary of rights required under section 609 of the federal "Fair Credit Reporting Act" or under state law, the following notice shall be included:

State Consumers Have the Right to Obtain a Security Freeze

You may obtain a security freeze on your consumer report to protect your privacy and ensure that credit is not granted in your name without your knowledge, except as provided by law. You have a right to place a security freeze on your consumer report to prohibit a consumer reporting agency from releasing any information in your consumer report without your express authorization or approval, except as the law allows.

You will not be initially charged to place a security freeze on your consumer report. However, you will be charged a fee of no more than ten dollars to temporarily lift the freeze for a period of time, to permanently remove the freeze from your consumer report, or when you make a subsequent request for a freeze to be placed on your consumer report. As well, you may be charged a fee of no more than twelve dollars to temporarily lift the freeze for a specific party.

The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. When you place a security freeze on your consumer report, within five business days you will be provided procedures for the temporary release of your consumer report to a specific party or parties or for a period of time after the security freeze is in place. To provide that authorization, you must contact the consumer reporting agency and provide the proper information regarding the third party or parties who are to receive the consumer report or the period of time for which the report shall be available to users of the consumer report.

A consumer reporting agency that receives a request from a consumer to temporarily lift a security freeze on a consumer report shall comply with the request no later than three business days after receiving the request.

A security freeze does not apply to circumstances where you have an existing account relationship, and a copy of your report is requested by your existing creditor or its agents or affiliates for certain types of account review, collection, fraud control, or similar activities.

You should be aware that using a security freeze to take control over who gains access to the personal and financial information in your consumer report may delay, interfere with, or prohibit the timely approval of any subsequent request or application you make regarding new loans, credit, mortgage, insurance, government services or payments, rental housing, employment, investment, license, cellular phone, utilities, digital signature, internet credit card transaction, or other services, including an extension of credit at the point of sale. You should plan ahead and lift a security freeze either completely if you are shopping around, or specifically for a certain creditor a few days before actually applying for new credit.

You have the right to bring a civil action or submit to binding arbitration against a consumer reporting agency to enforce an obligation under the security freeze law after following specified dispute procedures and having received the necessary notice.



§ 5-18-114. Security freeze - prohibition of changing official information in credit report

If a security freeze is in place, a consumer reporting agency shall not change any of the following official information in a consumer report without sending a written notice of the change to the consumer within thirty days of the change being posted to the consumer's file: Name, date of birth, social security number, and address. Written notice is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written notice shall be sent to both the new address and the former address.



§ 5-18-115. Security freeze - exemptions

(1) Sections 5-18-112 to 5-18-114 shall not apply to a consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or multiple consumer reporting agencies, and that does not maintain a permanent database of credit information from which new consumer reports are produced. However, a consumer reporting agency shall honor any security freeze placed on a consumer report by another consumer reporting agency.

(2) The following entities are not required to place in a consumer report a security freeze:

(a) A check service or company or fraud prevention service or company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments;

(b) A deposit account information service or company that issues reports regarding account closures due to fraud, substantial overdrafts, or automatic teller machine abuse or similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution;

(c) A fraud prevention service or company issuing reports to prevent or investigate fraud.



§ 5-18-116. Consumer's right to file action in court or arbitrate disputes

An action to enforce any obligation of a consumer reporting agency to a consumer under this article 18 may be brought in any court of competent jurisdiction as provided by the federal "Fair Credit Reporting Act" or submitted to binding arbitration after the consumer has followed all dispute procedures in section 5-18-110 and has received the notice specified in section 5-18-110 (6), or has followed all of the block procedures in section 5-18-111, or has followed all of the freeze procedures in section 5-18-112, in the manner set forth in the rules of the American arbitration association to determine whether the consumer reporting agency met its obligations under this article 18. No decision by an arbitrator pursuant to this section shall affect the validity of any obligations or debts owed to any party. A successful party to any arbitration proceeding shall be compensated for the costs and attorney fees of the proceeding as determined by the court or arbitration. No consumer may submit more than one action to arbitration against any consumer reporting agency during any one-hundred-twenty-day period. The results of an arbitration action brought against a consumer reporting agency doing business in this state shall be communicated in a timely manner with all other consumer reporting agencies doing business in this state. If, as a result of an arbitration a determination is made in favor of the consumer, any adverse information in the consumer's file or record shall be blocked, removed, or stricken in a timely manner, or the consumer report shall be frozen within five days of receipt of the determination by the consumer reporting agency. If the adverse information is not blocked, removed, or stricken, or the file is not frozen, the consumer may bring an action against the noncomplying agency pursuant to this section notwithstanding the one-hundred-twenty-day waiting period.



§ 5-18-117. Violations

(1) Any consumer reporting agency that willfully violates any provision of this article 18, or the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681c, as amended, shall be liable for three times the amount of actual damages or one thousand dollars for a violation of section 5-18-112, or for each inaccurate or unblocked entry in the consumer's file that was disputed or alleged to be unauthorized in accordance with section 5-18-111 by the consumer, whichever is greater, reasonable attorney fees, and costs.

(2) (a) Any consumer reporting agency that negligently violates this article 18, or the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681c, as amended, shall be liable for the greater of actual damages or one thousand dollars for each violation of section 5-18-112, or for each inaccurate or unblocked entry in the consumer's file that was disputed or alleged to be unauthorized in accordance with section 5-18-111 by the consumer that affects the consumer's creditworthiness, as defined in section 5-18-103 (6), plus reasonable attorney fees, and costs, if within thirty days after receiving notice of dispute from a consumer, in accordance with section 5-18-110, the consumer reporting agency does not correct the complained of items or activities and does not send the consumer and, upon request of the consumer, any person who has requested the consumer information, written notification of the corrective action, in accordance with section 5-18-110 (6) or section 5-18-112, or if, within thirty days after receiving a copy of a police report alleging, or a certified court order finding, unauthorized activity, the consumer reporting agency does not block the information in accordance with section 5-18-111.

(b) Any consumer reporting agency that negligently violates this article 18, or the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681c, as amended, shall be liable for the greater of actual damages or one thousand dollars for all violations of section 5-18-112 or all inaccurate or unblocked entries in the consumer's file that were disputed or alleged to be unauthorized in accordance with section 5-18-111 or section 5-18-112 by the consumer that did not affect the consumer's creditworthiness, plus reasonable attorney fees, and costs, if within thirty days after receiving notice of dispute from a consumer, in accordance with section 5-18-110, the consumer reporting agency does not correct the complained of items or activities and does not send the consumer and, if requested by the consumer, any person who has requested the consumer information, written notification of the corrective action, in accordance with section 5-18-110 (6) or section 5-18-112 or if, within thirty days after receiving a copy of a police report alleging, or a certified court order finding, unauthorized activity, the consumer reporting agency does not block the information in accordance with section 5-18-111.

(3) In addition to the damages assessed under subsections (1) and (2) of this section, if, ten days after the entry of any judgment for damages, the consumer's file is still not corrected, blocked, or frozen by the consumer reporting agency, the assessed damages shall be increased to one thousand dollars per day per unfrozen consumer report or inaccurate or unblocked entry that remains in the consumer's file until the inaccurate entry is corrected or blocked, or the consumer report is frozen.



§ 5-18-118. Provisions of article cumulative

The provisions of this article 18 are cumulative, and any action taken under the provisions of this article 18 shall not constitute an election to take any such action to the exclusion of any other action authorized by law; except that a credit reporting agency shall not be subject to suit with respect to any issue that was the subject of an arbitration proceeding brought pursuant to section 5-18-116.






Article 19 - Debt-Management Services

Part 1 - Colorado Credit Services Organization Act

§ 5-19-101. Short title

The short title of this part 1 is the "Colorado Credit Services Organization Act".



§ 5-19-102. Legislative declaration

(1) The general assembly finds and declares that:

(a) The ability to obtain and use credit has become of great importance to consumers, who have a vital interest in establishing and maintaining their creditworthiness and credit standing. The extension or receipt of credit has value and should be protected. As a result, consumers who have experienced credit problems may seek assistance from credit services organizations that offer to obtain credit or improve the credit standing of consumers.

(b) Certain advertising and business practices of some credit services organizations have worked a financial hardship upon the people of this state, often those who are of limited economic means and inexperienced in credit matters. Credit services organizations have significant impact upon the economy and well-being of this state and its people.

(c) The purposes of this part 1 are to provide prospective buyers of services of credit services organizations with the information necessary to make an intelligent decision regarding the purchase of those services and to protect the public from unfair or deceptive advertising and business practices;

(d) This part 1 shall be construed liberally to achieve these purposes; and

(e) It is the intent of the general assembly to further regulate the conduct of persons who provide credit services in accordance with this part 1 by adopting the regulatory requirements contained in part 2 of this article 19.



§ 5-19-103. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Buyer" means any individual who is solicited to purchase or who purchases the services of a credit services organization.

(2) "Credit services organization" means any person, including a nonprofit organization exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", who, with respect to the extension of credit by others, represents that the person can or will, in return for the payment of money or other valuable consideration by the buyer, improve or attempt to improve a buyer's credit record, history, or rating. The term "credit services organization" does not include any person licensed to practice law in this state if he or she renders credit services within the course and scope of his or her practice as an attorney.

(3) "Extension of credit" means the right to defer payment of debt or to incur debt and defer its payment offered or granted primarily for personal, family, or household purposes.

(4) "Person" includes any individual, corporation, partnership, joint venture, or any business entity.



§ 5-19-104. Prohibited acts

(1) A credit services organization; its salespersons, agents, and representatives; and independent contractors who sell or attempt to sell the services of a credit services organization shall not:

(a) Charge or receive any money or other valuable consideration prior to full and complete performance of the services the credit services organization has agreed to perform for the buyer;

(b) Make, counsel, or advise any buyer to make any statement that is untrue or misleading to a credit reporting agency or to any person who has extended credit to a buyer or to whom a buyer is applying for an extension of credit with respect to a buyer's creditworthiness, credit standing, or credit capacity;

(c) Make or use any untrue or misleading representations in the offer or sale of the services of a credit services organization or engage, directly or indirectly, in any act, practice, or course of business that operates or would operate as fraud or deception upon any person in connection with the offer or sale of the services of a credit services organization; or

(d) Make, counsel, or advise any buyer to make a request to a credit reporting agency to verify information contained in a consumer credit report, unless the buyer states in writing to the credit services organization that the buyer believes the information to be verified is incorrect or inaccurate, and states specifically the basis of the inaccuracy or incorrectness of each disputed item of information.



§ 5-19-105. Written disclosure required

Before the execution of a contract or agreement between the buyer and a credit services organization or before the receipt by the credit services organization of any money or other valuable consideration, whichever occurs first, the credit services organization shall provide the buyer with a statement in writing containing all the information required by section 5-19-106. The credit services organization shall maintain on file for a period of two years an exact copy of the statement, personally signed by the buyer, acknowledging receipt of a copy of the statement.



§ 5-19-106. Content of written disclosure

(1) The information statement required pursuant to section 5-19-105 shall be printed in at least ten-point type and shall include:

(a) The following statements concerning consumer credit reports and consumer credit agencies:

RIGHTS UNDER COLORADO

AND FEDERAL LAW

You have a right to obtain a copy of your credit report from a credit bureau at no charge once per year with additional copies available for a small fee. You have a right to dispute inaccurate information by contacting the credit bureau directly. However, you have no right to have accurate information removed from your credit bureau report. Under the federal "Fair Credit Reporting Act", the credit bureau must remove accurate negative information from your report only if it is over 7 years old. Bankruptcy can be reported for 10 years. Even when a debt has been completely repaid, your report can show that it was paid late if that is accurate. You have a right to sue a credit repair company that violates the "Colorado Credit Services Organization Act". This law prohibits deceptive practices by repair companies. The "Colorado Credit Services Organization Act" also gives you a right to cancel your contract for any reason within 5 working days from the date you sign it.

The Federal Trade Commission enforces the federal "Fair Credit Reporting Act". For more information, call or write the Federal Trade Commission. The administrator of the "Uniform Consumer Credit Code" enforces the "Colorado Credit Services Organization Act". For more information, call or write the Colorado attorney general's office.

(b) A complete and detailed description of the services to be performed by the credit services organization for the buyer and the total amount the buyer will have to pay, or become obligated to pay, for the services.



§ 5-19-107. Written contracts required

(1) Each contract between the buyer and a credit services organization for the purchase of the services of the credit services organization shall be in writing, dated, signed by the buyer, and include the following:

(a) A conspicuous statement in bold-faced type, in immediate proximity to the space reserved for the signature of the buyer, as follows: "You, the buyer, may cancel this contract at any time prior to midnight of the fifth working day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right."

(b) The terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit services organization or to some other person;

(c) A full and detailed description of the services to be performed by the credit services organization for the buyer, including:

(I) All guarantees and all promises of full or partial refunds;

(II) The estimated date by which the services are to be performed, or the estimated length of time for performing the services;

(III) A list of the adverse information appearing on the buyer's credit report that is to be modified and a description of the precise nature of each modification. A copy of the consumer's current credit report issued by a consumer credit reporting agency shall be annexed to the contract with the adverse entries and proposed modifications clearly marked.

(d) The credit services organization's principal business address which shall be the actual office location of the organization and the name and address of its agent in the state authorized to receive service of process.

(2) The contract shall be accompanied by a completed form in duplicate, captioned "Notice of Cancellation", that shall be attached to the contract, be easily detachable, and contain in bold-faced type the following statement written in the same language as used in the contract:

Notice of Cancellation

You may cancel this contract, without any penalty or obligation, within five (5) working days from the date the contract is signed.

If you cancel any payment made by you under this contract, it will be returned within ten (10) days following receipt by the seller of your cancellation notice.

To cancel this contract, mail or deliver a signed, dated copy of this cancellation notice, or any other written notice to(name of seller) at(address of seller)(place of business) not later than midnight (date).

I hereby cancel this transaction,

______________________(date)

______________________(purchaser's signature).

(3) The credit services organization shall give to the buyer a copy of the completed contract and all other documents the credit services organization requires the buyer to sign at the time they are signed.



§ 5-19-108. Waivers and exemptions

(1) Any waiver by a buyer of any part of this part 1 is void as against public policy. Any attempt by a credit services organization to have a buyer waive rights given by this part 1 is a violation of this part 1.

(2) In any proceeding involving this part 1, the burden of proving an exemption or an exception from a definition is upon the person claiming it.



§ 5-19-109. Criminal penalties and injunctive relief

(1) Any person who violates any provision of this part 1 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501. Violating any provision of this part 1 with respect to any buyer shall constitute a class 1 public nuisance subject to the provisions of part 3 of article 13 of title 16.

(2) The administrator of the uniform consumer credit code, designated pursuant to section 5-6-103, or the district attorney of any judicial district may maintain an action to enjoin violations of this part 1 and for restitution and penalties in an amount not to exceed one thousand five hundred dollars per violation. The state treasurer shall transfer the penalties collected pursuant to this subsection (2) to the general fund.

(3) Costs and reasonable attorney fees shall be awarded to the administrator of the uniform consumer credit code or a district attorney in all injunctive actions where the administrator of the uniform consumer credit code or district attorney successfully enforces this part 1.



§ 5-19-110. Powers of administrator of the uniform consumer credit code and district attorney - subpoenas - hearings

(1) When the administrator of the uniform consumer credit code or district attorney has cause to believe that any person, whether located in this state or elsewhere, has violated or is violating any provision of this part 1, the administrator or district attorney may, in addition to the other powers conferred upon the administrator or district attorney by this part 1:

(a) Request the person to file a statement or report in writing under oath or otherwise, on forms prescribed by him or her, as to all facts and circumstances concerning the sale or advertisement of goods, property, or services by any credit services organization and any other data and information he or she deems necessary;

(b) Prior to the filing of a complaint, issue subpoenas to require the attendance of witnesses or the production of documents; conduct hearings in aid of any investigation or inquiry; administer oaths; examine under oath any person in connection with the sale or advertisement of goods, property, or services by any credit services organization; and apply to the appropriate court for an appropriate order to effect the purposes of this article 19.

(2) Service of any notice or subpoena may be made in the manner prescribed by law or under the Colorado rules of civil procedure.



§ 5-19-111. Damages

(1) Any buyer injured by a violation of this part 1 or by a credit services organization's breach of contract subject to this part 1 may maintain an action in a court of competent jurisdiction for recovery of actual damages, plus cost of suit and reasonable attorney fees. In case of an action brought by a buyer, actual damages shall not be less than the amount paid by the buyer to the credit services organization.

(2) In the event of a willful violation by a credit services organization of this part 1 or of a contract subject to this part 1, a person who is injured thereby shall be awarded, in addition to the damages allowable under subsection (1) of this section, an additional amount equal to twice the actual damages awarded under subsection (1) of this section.



§ 5-19-112. Aiding or assisting violation

Any individual who, as a director, officer, partner, member, salesperson, agent, or representative of a credit services organization that violates this part 1, assists or aids, directly or indirectly, in such violation shall be responsible therefor and subject to the criminal penalties, injunctive relief, and damages provided for in this section and section 5-19-111.



§ 5-19-113. Remedies cumulative

The remedies provided for in this part 1 are cumulative and in addition to any other procedures or remedies for any violation or conduct provided for in any other law.



§ 5-19-114. Relation between parts of article

In the event of a conflict between part 2 of this article 19 and this part 1, the provisions of part 2 of this article 19 shall control. A credit service organization that also performs debt-management services shall comply with the requirements of part 2 of this article 19.






Part 2 - Uniform Debt-Management Services Act

§ 5-19-201. Short title

The short title of this part 2 is the "Uniform Debt-Management Services Act".



§ 5-19-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Administrator" means the assistant attorney general designated by the attorney general pursuant to section 5-6-103.

(2) "Affiliate":

(A) With respect to an individual, means:

(i) The spouse of the individual;

(ii) A sibling of the individual or the spouse of a sibling;

(iii) An individual or the spouse of an individual who is a lineal ancestor or lineal descendant of the individual or the individual's spouse;

(iv) An aunt, uncle, great aunt, great uncle, first cousin, niece, nephew, grandniece, or grandnephew, whether related by the whole or the half blood or adoption, or the spouse of any of them; or

(v) Any other individual occupying the residence of the individual; and

(B) With respect to an entity, means:

(i) A person that directly or indirectly controls, is controlled by, or is under common control with, the entity;

(ii) An officer of, or an individual performing similar functions with respect to, the entity;

(iii) A director of, or an individual performing similar functions with respect to, the entity;

(iv) A person that receives or received more than twenty-five thousand dollars from the entity in either the current year or the preceding year or a person that owns more than ten percent of, or an individual who is employed by or is a director of, a person that receives or received more than twenty-five thousand dollars from the entity in either the current year or the preceding year;

(v) An officer or director of, or an individual performing similar functions with respect to, a person described in subsection (2)(B)(i) of this section;

(vi) The spouse of, or an individual occupying the residence of, an individual described in subsections (2)(B)(i) to (2)(B)(v) of this section; or

(vii) An individual who has the relationship specified in subsection (2)(A)(iv) of this section to an individual or the spouse of an individual described in subsections (2)(B)(i) to (2)(B)(v) of this section.

(3) "Agreement" means an agreement between a provider and an individual for the performance of debt-management services.

(4) "Bank" means a financial institution, including a commercial bank, savings bank, savings and loan association, credit union, mortgage bank, and trust company, engaged in the business of banking, chartered under federal or state law, and regulated by a federal or state banking regulatory authority.

(5) "Business address" means the physical location of a business, including the name and number of a street.

(6) "Concessions" means assent to repayment of a debt on terms more favorable to an individual than the terms of the contract between the individual and a creditor.

(7) "Day" means calendar day.

(8) (A) "Debt-management services" means services as an intermediary between an individual and one or more creditors of the individual for the purpose of obtaining concessions, but does not include:

(i) Legal services provided in an attorney-client relationship by an attorney licensed to practice law in this state;

(ii) Accounting services provided in an accountant-client relationship by a certified public accountant certified or authorized by the state board of accountancy to provide accounting services in this state; or

(iii) Representative services provided before the internal revenue service, the department of revenue, or the department of labor and employment in an enrolled agent-client relationship for tax purposes by an enrolled agent who is authorized by and in good standing with the United States department of treasury, if the enrolled agent is not engaging in other debt management services.

(B) The exemptions in subsection (8)(A) of this section do not apply to any person who directly or indirectly provides any debt management services on behalf of a licensed attorney, certified public accountant, or enrolled agent if that person is not an employee of the licensed attorney, certified public accountant, or enrolled agent.

(9) "Entity" means a person other than an individual.

(10) "Good faith" means honesty in fact and the observance of reasonable standards of fair dealing.

(11) "Individual" means a natural person.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or any other legal or commercial entity. The term does not include a public corporation, government, or governmental subdivision, agency, or instrumentality.

(13) "Plan" means a program or strategy in which a provider furnishes debt-management services to an individual and that includes a schedule of payments to be made by or on behalf of the individual and used to pay debts owed by the individual.

(14) "Principal amount of the debt" means the amount of a debt at the time of an agreement.

(15) "Provider" means a person that provides, offers to provide, or agrees to provide debt-management services directly or through others.

(16) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(17) "Settlement fee" means a charge imposed on or paid by an individual in connection with a creditor's assent to accept in full satisfaction of a debt an amount less than the principal amount of the debt.

(18) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(19) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(20) (A) "Trust account" means an account held by a provider that is:

(i) Established in an insured bank;

(ii) Separate from other accounts of the provider or its designee;

(iii) Designated as a trust account or other account designated to indicate that the money in the account is not the money of the provider; and

(iv) Used to hold money of one or more individuals for disbursement to creditors of the individuals.

(B) For a plan under which creditors will settle debts for less than the principal amount of the debt, nothing in this part 2 prohibits a provider from requesting or requiring an individual to place funds in an account, separate from the individual's then-existing bank account, to be used for the provider's fees and for payments to creditors or debt collectors in connection with the debt management services, if:

(i) The funds are held in an account at an insured financial institution;

(ii) The individual owns the funds held in the account and is paid accrued interest on the account, if any;

(iii) The entity administering the account is not owned, controlled by, or in any way affiliated with the provider;

(iv) The entity administering the account does not give or accept any money or other compensation in exchange for referrals of business involving the debt management provider or plan; and

(v) The individual may withdraw from the debt management plan at any time without penalty, and immediately receives all funds in the account, other than fees earned in compliance with section 5-19-223, as required by section 5-19-226.



§ 5-19-203. Exempt agreements and persons

(a) This part 2 does not apply to an agreement with an individual who the provider has no reason to know resides in this state at the time of the agreement.

(b) This part 2 does not apply to a provider to the extent that the provider:

(1) Provides or agrees to provide debt-management, educational, or counseling services to an individual who the provider has no reason to know resides in this state at the time the provider agrees to provide the services;

(2) Receives no compensation for debt-management services from or on behalf of the individuals to whom it provides the services or from their creditors;

(3) Provides debt-management services only to persons that have incurred debt in the conduct of business; or

(4) Is subject to the "Colorado Foreclosure Protection Act", part 11 of article 1 of title 6.

(c) This part 2 does not apply to the following persons or their employees when the person or the employee is engaged in the regular course of the person's business or profession:

(1) A judicial officer, a person acting under an order of a court or an administrative agency, or an assignee for the benefit of creditors;

(2) A bank;

(3) An affiliate, as defined in section 5-19-202 (2)(B)(i), of a bank if the affiliate is regulated by a federal or state banking regulatory authority; or

(4) A title insurer, escrow company, or other person that provides bill-paying services if the provision of debt-management services is incidental to the bill-paying services.



§ 5-19-204. Registration required

(a) Except as otherwise provided in subsection (b) of this section, on or after July 1, 2008, a provider may not provide debt-management services to an individual who it reasonably should know resides in this state at the time it agrees to provide the services, unless the provider is registered under this part 2.

(b) If a provider is registered under this part 2, subsection (a) of this section does not apply to an employee or agent of the provider.

(c) The administrator shall maintain and publicize a list of the names of all registered providers.



§ 5-19-205. Application for registration - form, fee, and accompanying documents

(a) An application for registration as a provider shall be in a form prescribed by the administrator.

(b) An application for registration as a provider shall be accompanied by:

(1) The fee established by the administrator. The administrator shall transmit the fee to the state treasurer, who shall deposit it in the uniform consumer credit code cash fund, created in section 5-6-204 (1).

(2) The bond required by section 5-19-213;

(3) Identification of all trust accounts required by section 5-19-222 and an irrevocable consent authorizing the administrator to review and examine the trust accounts;

(4) Proof of compliance with the requirements of title 7 that specify the prerequisites for an entity to do business in this state; and

(5) If the applicant is organized as a not-for-profit entity or is exempt from taxation, evidence of not-for-profit and tax-exempt status applicable to the applicant under the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501, as amended.



§ 5-19-206. Application for registration - required information

An application for registration shall be signed under penalty of false statement and include:

(1) The applicant's name, principal business address and telephone number, and all other business addresses in this state, electronic-mail addresses, and internet website addresses;

(2) All names under which the applicant conducts business;

(3) The address of each location in this state at which the applicant will provide debt-management services or a statement that the applicant will have no such location;

(4) The name and home address of each officer and director of the applicant and each person that owns at least ten percent of the applicant;

(5) Identification of every jurisdiction in which, during the five years immediately preceding the application:

(A) The applicant or any of its officers or directors has been licensed or registered to provide debt-management services; or

(B) Individuals have resided when they received debt-management services from the applicant;

(6) A statement describing, to the extent it is known or should be known by the applicant, any material civil or criminal judgment or litigation and any material administrative or enforcement action by a governmental agency in any jurisdiction against the applicant, any of its officers, directors, owners, or agents, or any person who is authorized to initiate transactions to the trust account required by section 5-19-222;

(7) The applicant's financial statements, audited by an accountant licensed to conduct audits, for each of the two years immediately preceding the application or, if it has not been in operation for the two years preceding the application, for the period of its existence;

(8) A description of the three most commonly used educational programs that the applicant provides or intends to provide to individuals who reside in this state and a copy of any materials used or to be used in those programs;

(9) A description of the applicant's financial analysis and initial plan, including any form or electronic model, used to evaluate the financial condition of individuals. The description shall be deemed to be confidential commercial data under section 24-72-204 (3)(a)(IV).

(10) A copy of each form of agreement that the applicant will use with individuals who reside in this state;

(11) The schedule of fees and charges that the applicant will use with individuals who reside in this state;

(12) At the applicant's expense, the results of a state and national fingerprint-based criminal history records check, conducted within the immediately preceding twelve months, covering every officer of the applicant and every employee or agent of the applicant who is authorized to initiate transactions to the trust account required by section 5-19-222. The administrator shall be the authorized agency to receive information regarding the result of the national criminal history records check.

(13) The names and addresses of all employers of each director during the five years immediately preceding the application; except that if a director receives no compensation from the provider, the applicable period shall be two years. The names and addresses shall be deemed to be confidential.

(14) A description of any ownership interest of at least ten percent by a director, owner, or employee of the applicant in:

(A) Any affiliate of the applicant; or

(B) Any entity that provides products or services to the applicant or any individual relating to the applicant's debt-management services;

(15) For not-for-profit providers, a statement of the amount of compensation of the applicant's five most highly compensated employees for each of the three years immediately preceding the application or, if it has not been in operation for the three years immediately preceding the application, for the period of its existence;

(16) The identity of each director who is an affiliate, as defined in section 5-19-202 (2)(A) or (2)(B)(i), (2)(B)(ii), (2)(B)(iv), (2)(B)(v), (2)(B)(vi), or (2)(B)(vii), of the applicant; and

(17) Any other information that the administrator reasonably requires to perform the administrator's duties under section 5-19-209.



§ 5-19-207. Application for registration - obligation to update information

An applicant or registered provider shall notify the administrator within fifteen days after a change in the information specified in section 5-19-205 (b)(5) or section 5-19-206 (1), (3), (6), (10), or (11).



§ 5-19-208. Application for registration - public information

Except for the information required by section 5-19-206 (7), (9), (12), (13), and (15), and the addresses required by section 5-19-206 (4), the administrator shall make the information in an application for registration as a provider available to the public.



§ 5-19-209. Certificate of registration - issuance or denial

(a) Except as otherwise provided in subsections (b) and (c) of this section, the administrator shall issue a certificate of registration as a provider to a person that complies with sections 5-19-205 and 5-19-206.

(b) The administrator may deny registration if:

(1) The application contains information that is materially erroneous or incomplete;

(2) An officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(3) The applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(4) The administrator, upon reasonable belief, finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this part 2.

(c) The administrator shall deny registration if:

(1) The application is not accompanied by the fee established by the administrator; or

(2) With respect to an applicant that is organized as a not-for-profit entity or has obtained tax-exempt status under the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501, as amended, the applicant's board of directors is not independent of the applicant's employees and agents.

(d) A board of directors is not independent for purposes of subsection (c) of this section if more than one-fourth of its members:

(1) Are affiliates of the applicant, as defined in section 5-19-202 (2)(A), (2)(B)(i), (2)(B)(ii), (2)(B)(iv), (2)(B)(v), (2)(B)(vi), or (2)(B)(vii); or

(2) After the date ten years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than twenty-five thousand dollars in either the current year or the preceding year.

(e) The administrator may temporarily approve a certificate of registration in the event an applicant has made a timely effort to obtain a criminal records check as required in section 5-19-206 (12), but for which a timely return of information has not occurred, for a reasonable period of time but no longer than one hundred twenty days, provided that the applicant has provided all other required information in the application for registration and the administrator finds no reason to believe from the information that has been provided that the applicant may not provide fair and honest services to debtors under this part 2.



§ 5-19-210. Certificate of registration - timing

(a) The administrator shall approve or deny an initial registration as a provider within ninety days after an application is filed. In connection with a request pursuant to section 5-19-206 (17) for additional information, the administrator may extend the ninety-day period for not more than thirty days. Within seven days after denying an application, the administrator, in a record, shall inform the applicant of the reasons for the denial.

(b) If the administrator denies an application for registration as a provider or does not act on an application within the time prescribed in subsection (a) of this section, the applicant may appeal and request a hearing pursuant to article 4 of title 24.



§ 5-19-211. Renewal of registration

(a) A provider shall obtain a renewal of its registration annually before the expiration date of the registration to be renewed, as specified in this section.

(b) An application for renewal of registration as a provider shall be in a form prescribed by the administrator, signed under penalty of false statement, and:

(1) Be filed before the registration expires;

(2) Be accompanied by the fee established by the administrator and the bond required by section 5-19-213;

(3) Contain a financial statement, reviewed by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application; except that the third renewal after initial registration and every fourth renewal thereafter shall be audited rather than reviewed;

(4) Disclose any changes in the information contained in the applicant's application for registration or its immediately previous application for renewal, as applicable;

(5) Disclose the total amount of money received by the applicant pursuant to plans during the preceding twelve months from or on behalf of individuals who reside in this state and the total amount of money distributed to creditors of those individuals during that period;

(6) If the applicant does not hold money on behalf of any debtor, disclose for business done with debtors in the state of Colorado during the preceding twelve months, the number of debtors with whom the applicant has had agreements, the number of fully settled debt agreements with creditors that applicant concluded for debtors, and an estimate of the total amount of debt under contract between applicant and debtors; and

(7) Provide any other information that the administrator reasonably requires to perform the administrator's duties under this section.

(c) Except for the information required by section 5-19-206 (7), (9), (12), (13), and (15) and the addresses required by section 5-19-206 (4), the administrator shall make the information in an application for renewal of registration as a provider available to the public.

(d) If a registered provider files a timely and complete application for renewal of registration, the registration remains effective until the administrator, in a record, notifies the applicant of a denial and states the reasons for the denial.

(e) If the administrator denies an application for renewal of registration as a provider, the applicant, within thirty days after receiving notice of the denial, may appeal and request a hearing pursuant to article 4 of title 24. Subject to section 5-19-234, while the appeal is pending, the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the denial is affirmed, subject to the administrator's order and section 5-19-234, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the approval of the administrator, it transfers the agreements to another registered provider or returns to the individuals all unexpended money that is under the applicant's control.

(f) If a registered provider fails to file by July 1 a complete application for renewal of registration and the required renewal fee, the registration shall automatically expire on that date.



§ 5-19-212. Registration in another state

If a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, the provider may submit a copy of that license or certificate and the application for it instead of an application in the form prescribed by section 5-19-205 (a), 5-19-206, or 5-19-211 (b). The administrator shall accept the application and the license or certificate from the other state as an application for registration as a provider or for renewal of registration as a provider, as appropriate, in this state if:

(1) The application in the other state contains information substantially similar to, or more comprehensive than, that required in an application submitted in this state;

(2) The applicant provides the information required by section 5-19-206 (1), (3), (8), (10), and (11);

(3) The applicant, under penalty of false statement, certifies that the information contained in the application is current or, to the extent it is not current, supplements the application to make the information current; and

(4) The application is accompanied by the items required in section 5-19-205 (b).



§ 5-19-213. Bond required

(a) Except as otherwise provided in section 5-19-214, a provider that is required to be registered under this part 2 shall file a surety bond with the administrator, which shall:

(1) Be in effect during the period of registration and for two years after the provider ceases providing debt-management services to individuals in this state; and

(2) Run to this state for the benefit of this state and of individuals who reside in this state when they agree to receive debt-management services from the provider, as their interests may appear.

(b) A surety bond filed pursuant to subsection (a) of this section shall:

(1) Be in the amount of fifty thousand dollars or other larger or smaller amount that the administrator determines is warranted by the financial condition and business experience of the provider, the history of the provider in performing debt-management services, the risk to individuals, and any other factor the administrator considers appropriate;

(2) Be issued by a bonding, surety, or insurance company authorized to do business in this state and rated at least A by a nationally recognized rating organization; and

(3) Have payment conditioned upon noncompliance of the provider or its agent with this part 2.

(c) If the principal amount of a surety bond is reduced by payment of a claim or a judgment, the provider and the surety shall notify the administrator immediately and, within thirty days after notice by the administrator, the provider shall file a new or additional surety bond in an amount set by the administrator. The amount of the new or additional bond shall be at least the amount of the bond immediately before payment of the claim or judgment. If for any reason a surety terminates a bond, the surety shall provide written notice of the termination to the administrator immediately, and the provider shall immediately file a new surety bond in the amount of fifty thousand dollars or other amount determined pursuant to subsection (b) of this section.

(d) The administrator or an individual may obtain satisfaction out of the surety bond procured pursuant to this section if:

(1) The administrator assesses expenses under section 5-19-232 (b)(1), issues a final order under section 5-19-233 (a)(2), or recovers a final judgment under section 5-19-233 (a)(4), (a)(5), or (d); or

(2) An individual recovers a final judgment pursuant to section 5-19-235 (a), (b), (c)(1), (c)(2), or (c)(4).

(e) If claims against a surety bond exceed or are reasonably expected to exceed the amount of the bond, the administrator, on the initiative of the administrator or on petition of the surety, shall, unless the proceeds are adequate to pay all costs, judgments, and claims, distribute the proceeds in the following order:

(1) To satisfaction of a final order or judgment under section 5-19-233 (a)(2), (a)(4), (a)(5), or (d);

(2) To final judgments recovered by individuals pursuant to section 5-19-235 (a), (b), (c)(1), (c)(2), or (c)(4), pro rata;

(3) To claims of individuals established to the satisfaction of the administrator, pro rata; and

(4) If a final order or judgment is issued under section 5-19-233 (a), to the expenses charged pursuant to section 5-19-232 (b)(1).



§ 5-19-214. Bond required - substitute

(a) Instead of the surety bond required by section 5-19-213, a provider may deliver to the administrator, in the amount required by section 5-19-213 (b), and, except as otherwise provided in subsection (a)(1) of this section, payable or available to this state and to individuals who reside in this state when they agree to receive debt-management services from the provider, as their interests may appear, if the provider or its agent does not comply with this part 2:

(1) With the approval of the administrator, an irrevocable letter of credit, issued or confirmed by a bank approved by the administrator, payable upon presentation of a certificate by the administrator stating that the provider or its agent has not complied with this part 2.

(b) If a provider furnishes a substitute pursuant to subsection (a) of this section, the provisions of section 5-19-213 (a), (c), (d), and (e) apply to the substitute.



§ 5-19-215. Good faith requirement

A provider shall act in good faith in all matters under this part 2.



§ 5-19-216. Customer service

A provider required to be registered under this part 2 shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a counselor, debt specialist, or customer-service representative, as appropriate, during ordinary business hours.



§ 5-19-217. Prerequisites for providing debt-management services5-19-217. Prerequisites for providing debt-management services

(a) Before providing or contracting to provide debt-management services, a registered provider shall give the individual an itemized list of goods and services and the charges for each. The list shall be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(1) Free of additional charge if the individual enters into an agreement;

(2) For a charge if the individual does not enter into an agreement; and

(3) For a charge if the individual enters into an agreement, using the following terminology, as applicable, and format:

Set-up feedollar amount of fee

Monthly service feedollar amount of fee or method of determining amount

Settlement feedollar amount of fee or method of determining amount

Goods and services in addition to those provided in connection with a plan:

______________________---(item) dollar amount or method of determining amount--

-

______________________---(item) dollar amount or method of determining amount.

(b) A provider may not furnish or contract to furnish debt-management services unless the provider, through the services of a counselor or debt specialist:

(1) Provides the individual with reasonable education about the management of personal finance;

(2) Has prepared a financial analysis; and

(3) If the individual is to make regular, periodic payments:

(A) Has prepared a plan for the individual;

(B) Has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan; and

(C) Believes that each creditor of the individual listed as a participating creditor in the plan will accept payment of the individual's debts as provided in the plan.

(c) Before an individual assents to an agreement to engage in a plan, a provider shall:

(1) Provide the individual with a copy of the analysis and plan required by subsection (b) of this section in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(2) Inform the individual of the availability, at the individual's option, of assistance by a toll-free communication system or in person to discuss the financial analysis and plan required by subsection (b) of this section; and

(3) With respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, provide the individual with a list of:

(A) Creditors that the provider expects to participate in the plan and grant concessions;

(B) Creditors that the provider expects to participate in the plan but not grant concessions;

(C) Creditors that the provider expects not to participate in the plan; and

(D) All other creditors.

(d) Before an individual assents to an agreement to engage in a plan, the provider shall inform the individual, in a record that contains nothing else, that is given separately, and that the individual may keep whether or not the individual assents to the agreement:

(1) Of the name and business address of the provider;

(2) That plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(3) That establishment of a plan may adversely affect the individual's credit rating or credit scores;

(4) That nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(5) Unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(6) That, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(e) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

(3) We may receive compensation for our services from your creditors.

______________________---Name and business address of provider

(f) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may hurt your credit rating or credit scores.

______________________ ---Name and business address of provider

(g) If a plan contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with subsection (d) of this section by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may:

Hurt your credit rating or credit scores;--- Lead your creditors to increase finance and other charges; and--- Lead your creditors to undertake activity, including lawsuits, to collect the debts.---

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

______________________---Name and business address of provider



§ 5-19-218. Communication by electronic or other means - definitions

(a) As used in this section, unless the context otherwise requires:

(1) "Consumer" means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(2) "Federal act" means the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., as amended.

(b) A provider may satisfy the requirements of section 5-19-217, 5-19-219, or 5-19-227 by means of the internet or other electronic means if the provider obtains a consumer's consent in the manner provided by section 101 (c) (1) of the federal act.

(c) The disclosures and materials required by sections 5-19-217, 5-19-219, and 5-19-227 shall be presented in a form that is capable of being accurately reproduced for later reference.

(d) With respect to disclosure by means of an internet website, the disclosure of the information required by section 5-19-217 (d) shall appear on one or more screens that:

(1) Contain no other information; and

(2) The individual must see before proceeding to assent to formation of a plan.

(e) At the time of providing the materials and agreement required by sections 5-19-217 (c) and (d), 5-19-219, and 5-19-227, a provider shall inform the individual that upon electronic, telephonic, or written request, it will send the individual a written copy of the materials, and shall comply with a request as provided in subsection (f) of this section.

(f) If a provider is requested, before the expiration of ninety days after a plan is completed or terminated, to send a written copy of the materials required by section 5-19-217 (c) and (d), 5-19-219, or 5-19-227, the provider shall send them at no charge within three business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than ninety days after a plan is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(g) A provider that maintains an internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(1) Its name and all names under which it does business;

(2) Its principal business address, telephone number, and electronic mail address, if any; and

(3) The names of its principal officers.

(h) Subject to subsection (i) of this section, if a consumer who has consented to electronic communication in the manner provided by section 101 of the federal act withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(i) If a provider wishes to terminate an agreement with a consumer pursuant to subsection (h) of this section, it shall notify the consumer that it will terminate the agreement unless the consumer, within thirty days after receiving the notification, consents to electronic communication in the manner provided in section 101 (c) of the federal act. If the consumer consents, the provider may terminate the agreement only as permitted by section 5-19-219 (a)(6)(H).



§ 5-19-219. Form and contents of agreement

(a) An agreement shall:

(1) Be in a record;

(2) Be dated and signed by the provider and the individual;

(3) Include the name of the individual and the address where the individual resides;

(4) Include the name, business address, and telephone number of the provider;

(5) Be delivered to the individual immediately upon formation of the agreement; and

(6) Disclose:

(A) The services to be provided;

(B) In a clear and conspicuous manner, the amount, percentage, or method of determining the amount, of all fees, individually itemized, to be paid by the individual, using only the terminology contained in section 5-19-223;

(C) The schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, an estimate of the date of the final payment, and an estimate of the total of all payments to be made under the plan;

(D) In a clear and conspicuous manner, the following information:

(i) The amount of time necessary to achieve the represented results;

(ii) If the plan includes a settlement offer to any of the individual's creditors or debt collectors, the time by which the provider will make a bona fide settlement offer to each of them and the amount of money or the percentage of each outstanding debt that the individual must accumulate before the provider will make a bona fide settlement offer to each of them; and

(iii) If the provider requests or requires the individual to place funds in an account at an insured financial institution, that the individual owns the funds held in the account, the individual may withdraw from the plan at any time without penalty, and, if the individual withdraws, the individual must receive all funds in the account, other than funds earned by the provider in compliance with section 5-19-222 (h);

(E) If a plan provides for regular periodic payments to creditors:

(i) Each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer; and

(ii) The schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(F) If the provider holds money on behalf of the individual, each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment;

(G) How the provider will comply with its obligations under section 5-19-227 (a);

(H) If the provider holds money on behalf of the individual, that the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(I) That the individual may cancel the agreement as provided in section 5-19-220;

(J) That the individual may contact the administrator with any questions or complaints regarding the provider; and

(K) The address, telephone number, and internet address or website of the administrator.

(b) For purposes of subsection (a)(5) of this section, delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it, and the individual is notified that it is available.

(c) If the administrator supplies the provider with any information required under subsection (a)(6)(K) of this section, the provider may comply with that requirement only by disclosing the information supplied by the administrator.

(d) An agreement shall provide that:

(1) The individual has a right to terminate the agreement at any time, without penalty or obligation, by giving the provider written or electronic notice, in which event:

(A) The provider will refund all unexpended money that the provider or its agent has received from or on behalf of the individual for the reduction or satisfaction of the individual's debt; and

(B) All powers of attorney granted by the individual to the provider are revoked and ineffective;

(2) The individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the administrator any financial records relating to the trust account; and

(3) The provider will notify the individual within five days after learning of a creditor's decision to reject or withdraw from a plan and that this notice will include:

(A) The identity of the creditor; and

(B) The right of the individual to modify or terminate the agreement.

(e) An agreement may not:

(1) Provide for application of the law of any jurisdiction other than the United States and this state;

(2) Except as permitted by the uniform arbitration act, part 2 of article 22 of title 13, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this part 2;

(3) Contain a provision that restricts the individual's remedies under this part 2 or law other than this part 2; or

(4) Contain a provision that:

(A) Limits or releases the liability of any person for not performing the agreement or for violating this part 2; or

(B) Indemnifies any person for liability arising under the agreement or this part 2.

(f) All rights and obligations specified in subsection (d) of this section and section 5-19-220 exist even if not provided in the agreement. A provision in an agreement that violates subsection (d), (e), or (f) of this section is void.



§ 5-19-220. Cancellation of agreement - waiver

(a) An individual may cancel an agreement before midnight of the third business day after the individual assents to it, unless the agreement does not comply with subsection (b) of this section or section 5-19-219 or 5-19-228, in which event the individual may cancel the agreement within thirty days after the individual assents to it. To exercise the right to cancel, the individual shall give notice in a record to the provider. Notice by mail is given when mailed.

(b) An agreement shall be accompanied by a separate form that contains in bold-faced type, surrounded by bold black lines:

Notice of Right to Cancel

You may cancel this agreement, without any penalty or obligation, at any time before midnight of the third business day that begins the day after you agree to it by electronic communication or by signing it.

To cancel this agreement during this period, send an e-mail to (E-mail address of provider) or mail or deliver a signed, dated copy of this notice, or any other written notice to (Name of provider) at (Address of provider) before midnight on (Date).

If you cancel this agreement within the 3-day period, we will refund all money you already have paid us.

You also may terminate this agreement at any later time, but we are not required to refund fees you have paid us.

I cancel this agreement,---______________________---Print your name---______________________---Signature---______________________---Date

(c) If a personal financial emergency necessitates the disbursement of an individual's money to one or more of the individual's creditors before the expiration of three days after an agreement is signed, an individual may waive the right to cancel. To waive the right, the individual shall send or deliver a signed, dated statement in the individual's own words describing the circumstances that necessitate a waiver. The waiver shall explicitly waive the right to cancel. A waiver by means of a standard form record is void.



§ 5-19-221. Required language

Unless the administrator, by rule, provides otherwise, the disclosures and documents required by this part 2 shall be in English. If a provider communicates with an individual primarily in a language other than English, the provider shall furnish a translation into the other language of the disclosures and documents required by this part 2.



§ 5-19-222. Trust account

(a) All money paid to a provider by or on behalf of an individual pursuant to a plan for distribution to creditors is held in trust. Within two business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(b) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(c) A provider shall:

(1) Maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(2) Disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement; except that:

(A) The provider may delay payment to the extent that a payment by the individual is not final; and

(B) If a plan provides for regular periodic payments to creditors, the disbursement shall comply with the due dates established by each creditor; and

(3) Promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(d) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(e) A trust account shall at all times have a cash balance equal to the sum of the balances of each individual's account.

(f) If a provider has established a trust account pursuant to subsection (a) of this section, the provider shall reconcile the trust account at least once a month. The reconciliation shall compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than one trust account, each trust account shall be individually reconciled.

(g) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the administrator by a method approved by the administrator. Unless the administrator by rule provides otherwise, within five days thereafter, the provider shall give notice to the administrator describing the remedial action taken or to be taken.

(h) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual that has not been paid to creditors, less fees that are payable to the provider under section 5-19-223.

(i) Before relocating a trust account from one bank to another, a provider shall inform the administrator of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the administrator of the account number of the trust account at the new bank.



§ 5-19-223. Fees and other charges

(a) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(b) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with sections 5-19-219 and 5-19-228.

(c) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational or counseling services, or the like, except as otherwise provided in this subsection (c) and section 5-19-228 (d). The administrator may authorize a provider to charge a fee based on the nature and extent of the educational or counseling services furnished by the provider.

(d) The following rules apply:

(1) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(A) A fee not exceeding fifty dollars for consultation, obtaining a credit report, and setting up an account; and

(B) A monthly service fee, not to exceed ten dollars times the number of creditors remaining in a plan at the time the fee is assessed, but not more than fifty dollars in any month.

(2) If an individual assents to a plan that contemplates that creditors or debt collectors will settle debts for less than the principal amount of the debt:

(A) A provider may not request or receive payment of any fee or consideration until and unless:

(i) The provider has settled the terms of at least one debt pursuant to a settlement agreement or other valid contractual agreement executed by the individual;

(ii) The individual has made at least one payment pursuant to that settlement agreement or other valid contractual agreement between the individual and the creditor or debt collector; and

(iii) The fee or consideration either: Bears the same proportional relationship to the total fee for settling the terms of the entire debt balance as the individual debt amount bears to the entire debt amount, in which case the individual debt amount and the entire debt amount are those owed at the time the debt was enrolled in the service; or is a percentage of the amount saved as a result of the settlement. The percentage charged cannot change from one individual debt to another. The amount saved is the difference between the amount owed at the time the debt was enrolled in the plan and the amount actually paid to satisfy the debt.

(B) Notwithstanding subsection (d)(2)(A) of this section, no individual who completes all of his or her obligations under the agreement may be charged fees such that those fees, when added to the aggregate of offers of settlement obtained by the provider for the debtor, exceeds the principal amount of the debt.

(3) A provider may not impose or receive fees under both subsection (d)(1) and (d)(2) of this section.

(4) Except as otherwise provided in section 5-19-228 (d), if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding one hundred dollars or, with the approval of the administrator, a larger fee. The administrator may approve a fee larger than one hundred dollars if the nature and extent of the educational and counseling services warrant the larger fee.

(e) If, before the expiration of ninety days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to subsection (d)(4) of this section.

(f) If a payment to a provider by an individual under this part 2 is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of twenty-five dollars and the amount permitted by law other than this part 2.



§ 5-19-224. Voluntary contributions

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until thirty days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under section 5-19-223.



§ 5-19-225. Voidable agreements

(a) If a provider imposes a fee or other charge or receives money or other payments not authorized by section 5-19-223 or 5-19-224, the individual may void the agreement and recover as provided in section 5-19-235.

(b) If a provider is not registered as required by this part 2 when an individual assents to an agreement, the agreement is voidable by the individual.

(c) If an individual voids an agreement under subsection (b) of this section, the provider does not have a claim against the individual for breach of contract or for restitution.



§ 5-19-226. Termination of agreements

(a) If an individual who has entered into an agreement fails for sixty days to make payments required by the agreement, a provider may terminate the agreement.

(b) If a provider or an individual terminates an agreement, the provider shall immediately return to the individual any money of the individual held in trust for the benefit of the individual.



§ 5-19-227. Periodic reports - retention of records

(a) A provider shall provide the accounting required by subsection (b) of this section:

(1) Upon cancellation or termination of an agreement; and

(2) Before cancellation or termination of any agreement:

(A) At least once each month; and

(B) Within five business days after a request by an individual, but the provider need not comply with more than one request from an individual in any calendar month.

(b) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(1) The amount of money received from the individual since the last report;

(2) The amounts and dates of disbursement made on the individual's behalf, or by the individual upon the direction of the provider, since the last report to each creditor listed in the plan;

(3) The amounts deducted from the amount received from the individual;

(4) The amount held in reserve; and

(5) If, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(A) The total amount and terms of the settlement;

(B) The amount of the debt when the individual assented to the plan;

(C) The amount of the debt when the creditor agreed to the settlement; and

(D) The calculation of a settlement fee.

(c) A provider shall maintain records for each individual for whom it provides debt-management services for five years after the final payment made by the individual and produce a copy of them to the individual within a reasonable time after a request for them. The provider may use electronic or other means of storage of the records.



§ 5-19-228. Prohibited acts and practices

(a) A provider may not, directly or indirectly:

(1) Misappropriate or misapply money held in trust;

(2) Settle a debt on behalf of an individual without the individual's agreement to the settlement terms pursuant to a settlement agreement or other valid contractual agreement executed by the individual;

(3) Exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(4) Initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(A) A return of money to the individual; or

(B) Before termination of an agreement, properly authorized by the agreement and this part 2, and for:

(i) Payment to one or more creditors pursuant to a plan; or

(ii) Payment of a fee;

(5) Offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(6) Offer, pay, or give a gift or bonus, premium, reward, or other compensation to a person for referring a prospective customer, except for a sales lead, if the person making the referral has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral;

(7) Receive a bonus, commission, or other benefit for referring an individual to a person;

(8) Structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge upon payment of the principal amount of the debt;

(9) Compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(10) Settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment is in full settlement of the debt;

(11) Make a representation that:

(A) The provider will furnish money to pay bills or prevent attachments;

(B) Payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(C) Participation in a plan will or may prevent litigation, collection activity, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(12) Misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(13) Represent that it is a not-for-profit entity unless it is organized and properly operating as a not-for-profit under the law of the state in which it was formed or that it is a tax-exempt entity unless it has received certification of tax-exempt status from the federal internal revenue service; except that, if the provider represents that it is a not-for-profit entity and the provider does not have tax-exempt status under section 501 (c) (3) of the federal "Internal Revenue Code of 1986", as amended, the provider shall state, in a clear and conspicuous manner and in close proximity to the representation: "We are not an educational, charitable, or religious organization granted tax-exempt status by the Internal Revenue Service."

(14) Take a confession of judgment or power of attorney to confess judgment against an individual;

(15) Employ an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information; or

(16) Advise, encourage, or suggest to the individual not to make a payment to creditors under the plan.

(b) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(1) Purchase a debt or obligation of the individual;

(2) Receive from or on behalf of the individual:

(A) A promissory note or other negotiable instrument other than a check or a demand draft; or

(B) A post-dated check or demand draft;

(3) Lend money or provide credit to the individual, except as a deferral of a settlement fee at no additional expense to the individual;

(4) Obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(5) Except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(A) The administrator, upon proper demand;

(B) A creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(C) The extent necessary to administer the plan;

(6) Except as otherwise provided in section 5-19-223 (d)(2), provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(7) Charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the internet, or any other matter not directly related to debt-management services or educational services concerning personal finance; or

(8) Furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law.

(c) This part 2 does not authorize any person to engage in the practice of law.

(d) A provider may not receive a gift or bonus, premium, reward, or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining an extension of credit or other service from a lender or service provider, except for educational or counseling services required in connection with a government-sponsored program.

(e) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(1) Owns more than ten percent of the person; or

(2) Is an employee or affiliate of the person.



§ 5-19-229. Notice of litigation

No later than thirty days after a provider has been served with notice of a civil action for violation of this part 2 by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the administrator in a record that it has been sued.



§ 5-19-230. Advertising

A provider that advertises debt-management services shall disclose, in an easily comprehensible manner, the information specified in section 5-19-217 (d)(3) and (d)(4).



§ 5-19-231. Liability for the conduct of other persons

If a provider delegates any of its duties or obligations under an agreement or this part 2 to another person, including an independent contractor, the provider is liable for conduct of the person that, if done by the provider, would violate the agreement or this part 2.



§ 5-19-232. Powers of administrator - rules

(a) The administrator may act on its own initiative or in response to complaints and may receive complaints, take action to obtain voluntary compliance with this part 2, and seek or provide remedies as provided in this part 2.

(b) The administrator may investigate and examine, in this state or elsewhere, by subpoena or otherwise, the activities, books, accounts, and records of a person that provides or offers to provide debt-management services, or a person to which a provider has delegated its obligations under an agreement or this part 2, to determine compliance with this part 2. Information that identifies individuals who have agreements with the provider shall not be disclosed to the public. In connection with the investigation, the administrator may:

(1) Charge the person the reasonable expenses necessarily incurred to conduct the examination;

(2) Require or permit a person to file a statement under oath as to all the facts and circumstances of a matter to be investigated; and

(3) Seek a court order authorizing seizure from a bank at which the person maintains a trust account required by section 5-19-222, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this state.

(c) The administrator may adopt rules to implement the provisions of this part 2 in accordance with section 24-4-103.

(d) The administrator may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(e) The administrator, by rule, shall establish reasonable fees to be paid by providers for the expense of administering this part 2. The fees may vary by the type of debt-management service provided.



§ 5-19-233. Administrative and legal remedies

(a) The administrator may enforce this part 2 and rules adopted under this part 2 by taking one or more of the following actions:

(1) Ordering a provider or a director, employee, or other agent of a provider to cease and desist from any violations;

(2) Ordering a provider or a person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(3) Imposing on a provider or a person that has caused a violation a civil penalty not exceeding ten thousand dollars for each violation;

(4) Prosecuting a civil action to:

(A) Enforce an order; or

(B) Obtain restitution, a civil penalty not to exceed ten thousand dollars per violation, an injunction, or other equitable relief;

(5) Intervening in an action brought under section 5-19-235.

(b) If a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under subsection (a)(1) or (a)(2) of this section, the administrator or court may impose a civil penalty not exceeding twenty thousand dollars for each violation.

(c) The administrator may maintain an action to enforce this part 2 in any county.

(d) The administrator may recover the reasonable costs of enforcing this part 2 under subsections (a) to (c) of this section, including attorney fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community.

(e) In determining the amount of a civil penalty to impose under subsection (a) or (b) of this section, the administrator or the court shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the administrator or the court considers relevant to the determination of the civil penalty.



§ 5-19-234. Suspension, revocation, or nonrenewal of registration - definitions

(a) In this section, "insolvent" means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. sec. 101 et seq., as amended.

(b) In addition to the remedies otherwise available under this part 2, the administrator may suspend, revoke, or deny renewal of a provider's registration if:

(1) A fact or condition exists that, if it had existed when the registrant applied for registration as a provider, would have been a reason for denying registration;

(2) The provider has committed a material violation of this part 2 or a rule or order of the administrator under this part 2;

(3) The provider is insolvent;

(4) The provider or an employee or affiliate of the provider has refused to permit the administrator to make an examination authorized by this part 2, failed to comply with section 5-19-232 (b)(2) within fifteen days after request, or made a material misrepresentation or omission in complying with section 5-19-232 (b)(2); or

(5) The provider has not responded within a reasonable time and in an appropriate manner to communications from the administrator.

(c) If a provider does not comply with section 5-19-222 (f) or if the administrator otherwise finds that the public health, safety, or general welfare requires emergency action, the administrator may order a summary suspension of the provider's registration, effective on the date specified in the order.

(d) If the administrator suspends, revokes, or denies renewal of the registration of a provider, the administrator may seek a court order authorizing seizure of any or all of the money in a trust account required by section 5-19-222, books, records, accounts, and other property of the provider that are located in this state.

(e) If the administrator suspends or revokes a provider's registration, the provider may appeal and request a hearing pursuant to section 24-4-105.



§ 5-19-235. Private enforcement

(a) If an individual voids an agreement pursuant to section 5-19-225 (b), the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under subsections (c)(3) and (c)(4) of this section.

(b) If an individual voids an agreement pursuant to section 5-19-225 (a), the individual may recover in a civil action three times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under subsection (c)(4) of this section.

(c) Subject to subsection (d) of this section, an individual with respect to whom a provider violates this part 2 may recover in a civil action from the provider and any person that caused the violation:

(1) Compensatory damages for injury, including noneconomic injury, caused by the violation;

(2) Except as otherwise provided in subsection (d) of this section, with respect to a violation of section 5-19-217, 5-19-219 to 5-19-224, 5-19-227, or 5-19-228 (a), (b), or (d), the greater of the amount recoverable under subsection (c)(1) of this section or five thousand dollars;

(3) Punitive damages; and

(4) Reasonable attorney fees and costs.

(d) In a class action, except for a violation of section 5-19-228 (a)(4), the minimum damages provided in subsection (c)(2) of this section do not apply.

(e) In addition to the remedy available under subsection (c) of this section, if a provider violates an individual's rights under section 5-19-220, the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except for amounts paid to creditors.

(f) A provider is not liable under this section for a violation of this part 2 if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this part 2 is not a good-faith error. If, in connection with a violation, the provider has received more money than authorized by an agreement or this part 2, the defense provided by this subsection (f) is not available unless the provider refunds the excess within two business days after learning of the violation.

(g) The administrator shall assist an individual in enforcing a judgment against the surety bond or other security provided under section 5-19-213 or 5-19-214.



§ 5-19-236. Violation of unfair or deceptive practices statute

If an act or practice of a provider violates both this part 2 and section 6-1-105, an individual may not recover under both for the same act or practice.



§ 5-19-237. Statute of limitations

(a) An action or proceeding brought pursuant to section 5-19-233 (a), (b), or (c) shall be commenced within four years after the conduct that is the basis of the administrator's complaint.

(b) An action brought pursuant to section 5-19-235 shall be commenced within two years after the latest of:

(1) The individual's last transmission of money to a provider;

(2) The individual's last transmission of money to a creditor at the direction of the provider;

(3) The provider's last disbursement to a creditor of the individual;

(4) The provider's last accounting to the individual pursuant to section 5-19-227 (a);

(5) The date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(6) Termination of actions or proceedings by the administrator with respect to a violation of this part 2.

(c) The period prescribed in subsection (b)(5) of this section is tolled during any period during which the provider or, if different, the defendant has materially and willfully misrepresented information required by this part 2 to be disclosed to the individual, if the information so misrepresented is material to the establishment of the liability of the defendant under this part 2.



§ 5-19-238. Uniformity of application and construction

In applying and construing this part 2, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 5-19-239. Relation to federal "Electronic Signatures in Global and National Commerce Act"

This part 2 modifies, limits, and supersedes the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. sec. 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).



§ 5-19-240. Transitional provisions - application to existing transactions

Transactions entered into before January 1, 2008, and the rights, duties, and interests resulting from them may be completed, terminated, or enforced as required or permitted by a law amended, repealed, or modified by this part 2 as though the amendment, repeal, or modification had not occurred.



§ 5-19-241. Severability

If any provision of this part 2 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this part 2 that can be given effect without the invalid provision or application, and to this end the provisions of this part 2 are severable.



§ 5-19-242. Repeal of part

This part 2 is repealed, effective September 1, 2024. Prior to repeal, the department of regulatory agencies shall review the functions of the administrator pursuant to this part 2 and the registration of providers as provided for in section 24-34-104.















Title 6 - Consumer and Commercial Affairs

Fair Trade and Restraint of Trade

Article 1 - Colorado Consumer Protection Act

Part 1 - Consumer Protection - General

§ 6-1-101. Short title

This article shall be known and may be cited as the "Colorado Consumer Protection Act".



§ 6-1-102. Definitions

As used in this article 1, unless the context otherwise requires:

(1) "Advertisement" includes the attempt by publication, dissemination, solicitation, or circulation, visual, oral, or written, to induce directly or indirectly any person to enter into any obligation or to acquire any title or interest in any property.

(2) "Article" means a product as distinguished from a trademark, label, or distinctive dress in packaging.

(2.5) "Business day" means any calendar day except Sunday, New Year's day, the third Monday in January observed as the birthday of Dr. Martin Luther King, Jr., Washington-Lincoln day, Memorial day, Independence day, Labor day, Columbus day, Veterans' day, Thanksgiving, and Christmas.

(2.7) "Buyers' club" means any person engaged in advertising or selling memberships that provide an exclusive right to members to purchase goods, food, services, or property at purported discount prices.

(3) "Certification mark" means a mark used in connection with the goods or services of a person other than the certifier to indicate geographic origin, material, mode of manufacture, quality, accuracy, or other characteristics of the goods or services or to indicate that the work or labor on the goods or services was performed by members of a union or other organization.

(4) "Collective mark" means a mark used by members of a cooperative, association, or other collective group or organization to identify goods or services and distinguish them from those of others, or to indicate membership in the collective group or organization.

(4.1) "Dance studio" means any person engaged in the advertisement or sale of dance studio services.

(4.2) "Dance studio services" means instruction, training, or assistance in dancing; the use of dance studio facilities; membership in any group, club, or association formed by a dance studio; and participation in dance competitions, dance showcases, trips, tours, parties, and other organized events and related travel arrangements.

(4.3) "Discount health plan" means a program evidenced by a membership agreement, contract, card, certificate, device, or mechanism, which offers health care services, as defined in section 10-16-102 (33), C.R.S., or related products including, but not limited to, prescription drugs and medical equipment, at purported discounted rates from health care providers advertised as participating in the program. A "discount health plan" does not include a program in which a participating provider has agreed, as a condition of his or her participation in the program, to negotiate the prices to be charged for his or her services directly with consumers in the program and the provider is not required to offer discounted prices for his or her services as part of the program.

(4.4) "Elderly person" means a person sixty years of age or older.

(4.5) "Food" means any raw, cooked, or processed edible substance, beverage, or ingredient used or intended for use or for sale in whole or part for human consumption.

(4.6) "Health club" means an establishment which provides health club services or facilities which purport to improve or maintain the user's physical condition or appearance through exercise. The term may include, but shall not be limited to, a spa, exercise club, exercise gym, health studio, or playing courts. The term shall not apply to any of the following:

(a) Any establishment operated by a nonprofit organization or public or private school, college, or university;

(b) Any establishment operated by the federal government, the state of Colorado, or any of the state's political subdivisions;

(c) Any establishment which does not provide health club services or facilities as its primary purpose or business; or

(d) Health care facilities licensed or certified by the department of public health and environment pursuant to its authority under section 25-1.5-103, C.R.S.

(4.7) "Health club facilities" means equipment, physical structures, and other tangible property utilized by a health club to conduct its business. The term may include, but shall not be limited to, saunas, whirlpool baths, gymnasiums, running tracks, playing courts, swimming pools, shower areas, and exercise equipment.

(4.8) "Health club services" means services, privileges, or rights offered for sale or provided by a health club.

(4.9) "Manufactured home" shall have the same meaning as set forth in section 42-1-102 (106)(b), C.R.S.

(5) "Mark" means a word, name, symbol, device, or any combination thereof in any form or arrangement.

(5.5) "Motor vehicle" has the same meaning as set forth in section 12-6-102.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, unincorporated association, or two or more thereof having a joint or common interest, or any other legal or commercial entity.

(7) "Promoting a pyramid promotional scheme" means inducing one or more other persons to become participants, or attempting to so induce, or assisting another in promoting a pyramid promotional scheme by means of references or otherwise.

(8) "Property" means any real or personal property, or both real and personal property, intangible property, or services.

(9) "Pyramid promotional scheme" means any program utilizing a pyramid or chain process by which a participant in the program gives a valuable consideration in excess of fifty dollars for the opportunity or right to receive compensation or other things of value in return for inducing other persons to become participants for the purpose of gaining new participants in the program. Ordinary sales of goods or services to persons who are not purchasing in order to participate in such a scheme are not within this definition.

(9.5) "Resale time share" means a time share, including all or substantially all ownership, rights, or interests associated with the time share:

(a) That has been acquired previously for personal, family, or household use; and

(b) (I) That is owned by a Colorado resident; or

(II) The accommodations and other facilities of which are available for use through the time share and are primarily located in Colorado.

(10) "Sale" means any sale, offer for sale, or attempt to sell any real or personal property for any consideration.

(11) "Service mark" means a mark used by a person to identify services and to distinguish them from the services of others.

(11.2) Repealed.

(11.5) "Time share" means a time share estate, as defined in section 38-33-110 (5), C.R.S., a time share use, as defined in section 12-61-401 (4), C.R.S., or any campground or recreational membership which does not constitute the transfer of an interest in real property.

(11.7) (a) "Time share resale entity" means any person who, either directly or indirectly, engages in a time share resale service.

(b) "Time share resale entity" does not include:

(I) The developer, association of time share owners, or other person responsible for managing or operating the plan or arrangement by which the rights or interests associated with a resale time share are utilized, but only to the extent the resale time share is part of an existing plan or arrangement managed by that developer, association, or person;

(II) Attorneys, title agents, title companies, or escrow companies providing closing, settlement, or other transaction services as long as the services are provided in the normal course of business in supporting a conveyance of title or in issuing title insurance products in a time share resale transaction. To the extent the attorney, title agent, title company, or escrow company is engaged in providing services or products that are outside the normal course of business in supporting a conveyance of title or in issuing title insurance products or has an affiliated business arrangement with a party to a time share resale transaction, this exemption does not apply; or

(III) Real estate brokers operating within the scope of activities specified in section 12-61-101 (2), C.R.S., with respect to a time share resale transaction as long as the real estate broker does not collect a fee in advance. To the extent a real estate broker is engaged in activities outside the scope of activities specified in section 12-61-101 (2), C.R.S., collects an advance fee, or has an affiliated business arrangement with a party to a time share resale transaction, this exemption does not apply.

(11.8) "Time share resale service" means any of the following activities, engaged in directly or indirectly and for consideration, regardless of whether performed in person, by mail, by telephone, or by any other mode of internet or electronic communication, unless performed by a person or entity that, pursuant to paragraph (b) of subsection (11.7) of this section, is exempted:

(a) The sale, rental, listing, or advertising of, or an offer to sell, rent, list, or advertise, any resale time share;

(b) The purchase or offer to purchase any resale time share;

(c) The transfer or offer to assist in the transfer of any resale time share; or

(d) The invalidation or an offer to invalidate the purchase or ownership of any resale time share or the purchase of any time share resale service.

(11.9) (a) "Time share resale transfer agreement" means a contract between a time share resale entity and the owner of a resale time share in which the time share resale entity agrees to transfer, or offers to assist in the transfer, of all or substantially all of the rights or interests in a resale time share on behalf of the owner of the resale time share.

(b) (I) "Time share resale transfer agreement" does not include a contract to sell, rent, list, advertise, purchase, or transfer a resale time share if the owner of the resale time share:

(A) Upon entering the contract, reasonably expects to receive consideration in exchange for the resale time share; and

(B) Upon the actual sale, rental, or transfer of the time share, receives consideration.

(II) For purposes of this subsection (11.9), a transfer of the resale time share does not, by itself, constitute consideration.

(12) "Trademark" means a mark used by a person to identify goods and to distinguish them from the goods of others.

(13) "Trade name" means a word, name, symbol, device, or any combination thereof in any form or arrangement used by a person to identify his business, vocation, or occupation, and to distinguish it from the business, vocation, or occupation of others.

(13.5) "Unavoidable delay" means inclement weather and other events outside the control of the buyer or seller.

(14) "Used motor vehicle" shall have the same meaning as set forth in section 42-6-201 (8), C.R.S.



§ 6-1-103. Attorney general and district attorneys concurrently responsible for enforcement

The attorney general and the district attorneys of the several judicial districts of this state are concurrently responsible for the enforcement of this article. Until the Colorado supreme court adopts a venue provision relating to this article, actions instituted pursuant to this article may be brought in the county where an alleged deceptive trade practice occurred or where any portion of a transaction involving an alleged deceptive trade practice occurred, or in the county where the principal place of business of any defendant is located, or in the county in which any defendant resides.



§ 6-1-104. Cooperative reporting

The district attorneys may cooperate in a statewide reporting system by receiving, on forms provided by the attorney general, complaints from persons concerning deceptive trade practices listed in section 6-1-105 and part 7 of this article and transmitting such complaints to the attorney general.



§ 6-1-105. Deceptive trade practices

(1) A person engages in a deceptive trade practice when, in the course of the person's business, vocation, or occupation, the person:

(a) Knowingly passes off goods, services, or property as those of another;

(b) Knowingly makes a false representation as to the source, sponsorship, approval, or certification of goods, services, or property;

(c) Knowingly makes a false representation as to affiliation, connection, or association with or certification by another;

(d) Uses deceptive representations or designations of geographic origin in connection with goods or services;

(e) Knowingly makes a false representation as to the characteristics, ingredients, uses, benefits, alterations, or quantities of goods, food, services, or property or a false representation as to the sponsorship, approval, status, affiliation, or connection of a person therewith;

(f) Represents that goods are original or new if he knows or should know that they are deteriorated, altered, reconditioned, reclaimed, used, or secondhand;

(g) Represents that goods, food, services, or property are of a particular standard, quality, or grade, or that goods are of a particular style or model, if he knows or should know that they are of another;

(h) Disparages the goods, services, property, or business of another by false or misleading representation of fact;

(i) Advertises goods, services, or property with intent not to sell them as advertised;

(j) Advertises goods or services with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity;

(k) Advertises under the guise of obtaining sales personnel when in fact the purpose is to first sell a product or service to the sales personnel applicant;

(l) Makes false or misleading statements of fact concerning the price of goods, services, or property or the reasons for, existence of, or amounts of price reductions;

(m) Fails to deliver to the customer at the time of an installment sale of goods or services a written order, contract, or receipt setting forth the name and address of the seller, the name and address of the organization which he represents, and all of the terms and conditions of the sale, including a description of the goods or services, stated in readable, clear, and unambiguous language;

(n) Employs "bait and switch" advertising, which is advertising accompanied by an effort to sell goods, services, or property other than those advertised or on terms other than those advertised and which is also accompanied by one or more of the following practices:

(I) Refusal to show the goods or property advertised or to offer the services advertised;

(II) Disparagement in any respect of the advertised goods, property, or services or the terms of sale;

(III) Requiring tie-in sales or other undisclosed conditions to be met prior to selling the advertised goods, property, or services;

(IV) Refusal to take orders for the goods, property, or services advertised for delivery within a reasonable time;

(V) Showing or demonstrating defective goods, property, or services which are unusable or impractical for the purposes set forth in the advertisement;

(VI) Accepting a deposit for the goods, property, or services and subsequently switching the purchase order to higher-priced goods, property, or services; or

(VII) Failure to make deliveries of the goods, property, or services within a reasonable time or to make a refund therefor;

(o) Knowingly fails to identify flood-damaged or water-damaged goods as to such damages;

(p) Solicits door-to-door as a seller, unless the seller, within thirty seconds after beginning the conversation, identifies himself or herself, whom he or she represents, and the purpose of the call;

(p.3) to (p.7) Repealed.

(q) Contrives, prepares, sets up, operates, publicizes by means of advertisements, or promotes any pyramid promotional scheme;

(r) Advertises or otherwise represents that goods or services are guaranteed without clearly and conspicuously disclosing the nature and extent of the guarantee, any material conditions or limitations in the guarantee which are imposed by the guarantor, the manner in which the guarantor will perform, and the identity of such guarantor. Any representation that goods or services are "guaranteed for life" or have a "lifetime guarantee" shall contain, in addition to the other requirements of this paragraph (r), a conspicuous disclosure of the meaning of "life" or "lifetime" as used in such representation (whether that of the purchaser, the goods or services, or otherwise). Guarantees shall not be used which under normal conditions could not be practically fulfilled or which are for such a period of time or are otherwise of such a nature as to have the capacity and tendency of misleading purchasers or prospective purchasers into believing that the goods or services so guaranteed have a greater degree of serviceability, durability, or performance capability in actual use than is true in fact. The provisions of this paragraph (r) apply not only to guarantees but also to warranties, to disclaimer of warranties, to purported guarantees and warranties, and to any promise or representation in the nature of a guarantee or warranty; however, such provisions do not apply to any reference to a guarantee in a slogan or advertisement so long as there is no guarantee or warranty of specific merchandise or other property.

(s) and (t) Repealed.

(u) Fails to disclose material information concerning goods, services, or property which information was known at the time of an advertisement or sale if such failure to disclose such information was intended to induce the consumer to enter into a transaction;

(v) Disburses funds in connection with a real estate transaction in violation of section 38-35-125 (2), C.R.S.;

(w) Repealed.

(x) Violates the provisions of sections 6-1-203 to 6-1-205 or of part 7 of this article;

(y) Fails, in connection with any solicitation, oral or written, to clearly and prominently disclose immediately adjacent to or after the description of any item or prize to be received by any person the actual retail value of each item or prize to be awarded. For the purposes of this paragraph (y), the actual retail value is the price at which substantial sales of the item were made in the person's trade area or in the trade area in which the item or prize is to be received within the last ninety days or, if no substantial sales were made, the actual cost of the item or prize to the person on whose behalf any contest or promotion is conducted; except that, whenever the actual cost of the item to the provider is less than fifteen dollars per item, a disclosure that "actual cost to the provider is less than fifteen dollars" may be made in lieu of disclosure of actual cost. The provisions of this paragraph (y) shall not apply to a promotion which is soliciting the sale of a newspaper, magazine, or periodical of general circulation, or to a promotion soliciting the sale of books, records, audio tapes, compact discs, or videos when the promoter allows the purchaser to review the merchandise without obligation for at least seven days and provides a full refund within thirty days after the receipt of the returned merchandise or when a membership club operation is in conformity with rules and regulations of the federal trade commission contained in 16 CFR 425.

(z) Refuses or fails to obtain all governmental licenses or permits required to perform the services or to sell the goods, food, services, or property as agreed to or contracted for with a consumer;

(aa) Fails, in connection with the issuing, making, providing, selling, or offering to sell of a motor vehicle service contract, to comply with the provisions of article 11 of title 42, C.R.S.;

(bb) Repealed.

(cc) Engages in any commercial telephone solicitation which constitutes an unlawful telemarketing practice as defined in section 6-1-304;

(dd) Repealed.

(ee) Intentionally violates any provision of article 10 of title 5, C.R.S.;

(ee.5) to (ff) Repealed.

(gg) Fails to disclose or misrepresents to another person, a secured creditor, or an assignee by whom such person is retained to repossess personal property whether such person is bonded in accordance with section 4-9-629, C.R.S., or fails to file such bond with the attorney general;

(hh) Violates any provision of article 16 of this title;

(ii) Repealed.

(jj) Represents to any person that such person has won or is eligible to win any award, prize, or thing of value as the result of a contest, promotion, sweepstakes, or drawing, or that such person will receive or is eligible to receive free goods, services, or property, unless, at the time of the representation, the person has the present ability to supply such award, prize, or thing of value;

(kk) Violates any provision of article 6 of this title;

(ll) Knowingly makes a false representation as to the results of a radon test or the need for radon mitigation;

(mm) Violates section 35-27-113 (3)(e), (3)(f), or (3)(i), C.R.S.;

(nn) Repealed.

(oo) Fails to comply with the provisions of section 35-80-108 (1)(a), (1)(b), or (2)(f), C.R.S.;

(pp) Violates article 9 of title 42, C.R.S.;

(qq) Repealed.

(rr) Violates the provisions of part 8 of this article;

(ss) Violates any provision of part 33 of article 32 of title 24, C.R.S., that applies to the installation of manufactured homes;

(tt) Violates any provision of part 9 of this article;

(uu) Violates section 38-40-105, C.R.S.;

(vv) Violates section 12-55-110.3, C.R.S.;

(vv) Violates section 24-21-523 (1)(f) or (1)(i) or 24-21-525 (3), (4), or (5);

(ww) Violates any provision of section 6-1-702;

(xx) Violates any provision of part 11 of this article;

(yy) Repealed.

(zz) Violates any provision of section 6-1-717;

(aaa) Violates any provision of section 12-61-904.5, C.R.S.;

(bbb) Violates any provision of section 12-61-905.5, C.R.S.;

(ccc) Violates the provisions of section 6-1-722;

(ddd) Violates section 6-1-724;

(eee) Violates section 6-1-701;

(fff) Violates section 6-1-723;

(ggg) Violates section 6-1-725;

(hhh) Knowingly represents that hemp, hemp oil, or any derivative of a hemp plant constitutes retail marijuana or medical marijuana unless it fully satisfies the definition of such products pursuant to section 12-43.4-103 (15), C.R.S., or section 12-43.3-104 (7), C.R.S.;

(iii) Knowingly enters into, or attempts to enforce, an agreement regarding the recovery of an overbid on foreclosed property if the agreement concerns the recovery of funds in the possession of:

(I) A public trustee prior to transfer of the funds to the state treasurer under section 38-38-111, C.R.S.; or

(II) The state treasurer and does not meet the requirements for such an agreement as specified in section 38-13-128.5, C.R.S.;

(jjj) Violates section 6-1-726.

(2) Evidence that a person has engaged in a deceptive trade practice shall be prima facie evidence of intent to injure competitors and to destroy or substantially lessen competition.

(3) The deceptive trade practices listed in this section are in addition to and do not limit the types of unfair trade practices actionable at common law or under other statutes of this state.



§ 6-1-106. Exclusions

(1) This article does not apply to:

(a) Conduct in compliance with the orders or rules of, or a statute administered by, a federal, state, or local governmental agency;

(b) Publishers, including outdoor advertising media, advertising agencies, broadcasters, or printers engaged in the dissemination of information or reproduction of printed or pictorial matter who publish, broadcast, or reproduce material without knowledge of its deceptive character; or

(c) Actions or appeals pending on or before July 1, 1969.

(2) This article shall not be interpreted to apply to the use by a person of any service mark, trademark, certification mark, collective mark, trade name, or other trade identification which was used and not abandoned prior to July 1, 1969, if the use was in good faith and is otherwise lawful except for the provisions of this article.



§ 6-1-107. Powers of attorney general and district attorneys

(1) When the attorney general or a district attorney has reasonable cause to believe that any person, whether in this state or elsewhere, has engaged in or is engaging in any deceptive trade practice listed in section 6-1-105 or part 7 of this article, the attorney general or district attorney may:

(a) Request such person to file a statement or report in writing under oath or otherwise, on forms prescribed by him, as to all facts and circumstances concerning the sale or advertisement of property by such person and any other data and information he deems necessary;

(b) Examine under oath any person in connection with the sale or advertisement of any property;

(c) Examine any property or sample thereof, record, book, document, account, or paper he deems necessary;

(d) Make true copies, at the expense of the attorney general or district attorney, of any record, book, document, account, or paper examined pursuant to paragraph (c) of this subsection (1), which copies may be offered into evidence in lieu of the originals thereof in actions brought pursuant to sections 6-1-109 and 6-1-110; and

(e) Pursuant to any order of any district court, impound any sample of property which is material to such deceptive trade practice and retain the same in his possession until completion of all proceedings undertaken under this article. An order shall not be issued pursuant to this paragraph (e) without full opportunity given to the accused to be heard and unless the attorney general or district attorney has proven by clear and convincing evidence that the business activities of the person to whom an order is directed will not be impaired thereby.

(2) Nothing in subsection (1) of this section shall be construed to allow a district attorney to enforce the provisions of this article beyond the territorial limits of his judicial district, unless the alleged deceptive trade practice or any portion of a transaction involving an alleged deceptive trade practice occurred in said district attorney's judicial district, or unless the principal place of business of any defendant is located in said district attorney's district, or unless any defendant resides in said district attorney's judicial district.



§ 6-1-108. Subpoenas - hearings - rules

(1) When the attorney general or a district attorney has reasonable cause to believe that a person, whether in this state or elsewhere, has engaged in or is engaging in a deceptive trade practice listed in section 6-1-105 or part 7 of this article 1, the attorney general or a district attorney, in addition to other powers conferred upon him or her by this article 1, may issue subpoenas to require the attendance of witnesses or the production of documents, administer oaths, conduct hearings in aid of any investigation or inquiry, and prescribe such forms and promulgate such rules as may be necessary to administer the provisions of this article 1.

(2) Service of any notice or subpoena may be made in the manner prescribed by law or as provided in rule 4 of the Colorado rules of civil procedure.

(3) (a) If the records of a person who has been issued a subpoena are located outside this state, the person shall either:

(I) Make them available to the attorney general or district attorney at a convenient location within this state; or

(II) Pay the reasonable and necessary expenses for the attorney general or district attorney, or his or her designee, to examine the records at the place where they are maintained.

(b) The attorney general or district attorney may designate representatives, including comparable officials of the state in which the records are located, to inspect the records on behalf of the attorney general or district attorney.



§ 6-1-109. Remedies

(1) If any person fails to cooperate with any investigation pursuant to section 6-1-107 or fails to obey any subpoena pursuant to section 6-1-108, the attorney general or a district attorney may apply to the appropriate district court for an appropriate order to effect the purposes of this article. The application shall state that there are reasonable grounds to believe that the order applied for is necessary to terminate or prevent a deceptive trade practice as defined in this article. If the court is satisfied that reasonable grounds exist, the court in its order may:

(a) Grant injunctive relief restraining the sale or advertisement of any property by such person;

(b) Require the attendance of or the production of documents by such person, or both;

(c) Grant such other or further relief as may be necessary to obtain compliance by such person.



§ 6-1-110. Restraining orders - injunctions - assurances of discontinuance

(1) Whenever the attorney general or a district attorney has cause to believe that a person has engaged in or is engaging in any deceptive trade practice listed in section 6-1-105 or part 7 of this article, the attorney general or district attorney may apply for and obtain, in an action in the appropriate district court of this state, a temporary restraining order or injunction, or both, pursuant to the Colorado rules of civil procedure, prohibiting such person from continuing such practices, or engaging therein, or doing any act in furtherance thereof. The court may make such orders or judgments as may be necessary to prevent the use or employment by such person of any such deceptive trade practice or which may be necessary to completely compensate or restore to the original position of any person injured by means of any such practice or to prevent any unjust enrichment by any person through the use or employment of any deceptive trade practice.

(2) Where the attorney general or a district attorney has authority to institute a civil action or other proceeding pursuant to the provisions of this article, the attorney general or district attorney may accept, in lieu thereof or as a part thereof, an assurance of discontinuance of any deceptive trade practice listed in section 6-1-105 or part 7 of this article. Such assurance may include a stipulation for the voluntary payment by the alleged violator of the costs of investigation and any action or proceeding by the attorney general or a district attorney and any amount necessary to restore to any person any money or property that may have been acquired by such alleged violator by means of any such deceptive trade practice. Any such assurance of discontinuance accepted by the attorney general or a district attorney and any such stipulation filed with the court as a part of any such action or proceeding shall be a matter of public record unless the attorney general or the district attorney determines, at his or her discretion, that it will be confidential to the parties to the action or proceeding and to the court and its employees. Upon the filing of a civil action by the attorney general or a district attorney alleging that a confidential assurance of discontinuance or stipulation accepted pursuant to this subsection (2) has been violated, said assurance of discontinuance or stipulation shall thereupon be deemed a public record and open to inspection by any person. Proof by a preponderance of the evidence of a violation of any such assurance or stipulation shall constitute prima facie evidence of a deceptive trade practice for the purposes of any civil action or proceeding brought thereafter by the attorney general or a district attorney, whether a new action or a subsequent motion or petition in any pending action or proceeding.

(3) When the attorney general or a district attorney shows by a preponderance of evidence that a mortgage broker, mortgage originator, mortgage lender, mortgage loan applicant, real estate broker, real estate agent, real estate appraiser, or closing agent, other than a person who provides closing or settlement services subject to regulation by the division of insurance, has continued to participate in the origination of mortgage loans in violation of section 38-40-105, C.R.S., after having been previously enjoined from practices in violation of such section, the attorney general or district attorney may, in addition to any other remedies, apply for and obtain, in the court that has previously issued an injunction, a further injunction against continuing to participate in the business of originating mortgage loans for up to five years.

(4) In addition to any other remedy available under this section, when the attorney general or district attorney has cause to believe that a person has engaged in or is engaging in a deceptive trade practice described in section 6-1-720, the attorney general or district attorney may apply for and obtain, in an action in the appropriate district court of this state, an order forfeiting any tickets obtained, or the proceeds from the resale of any such tickets, in violation of section 6-1-720.



§ 6-1-111. Information and evidence confidential and inadmissible - when

(1) Any testimony obtained by the attorney general or a district attorney pursuant to compulsory process under this article or any information derived directly or indirectly from such testimony shall not be admissible in evidence in any criminal prosecution against the person so compelled to testify. The provisions of this subsection (1) shall not be construed to prevent any law enforcement officer from independently producing or obtaining the same or similar facts, information, or evidence for use in any criminal prosecution.

(2) Subject to the provisions of section 6-1-110 (2), the records of investigations or intelligence information of the attorney general or a district attorney obtained under this article may be deemed public records available for inspection by the general public at the discretion of the attorney general or the district attorney. This subsection (2) shall not be construed to prevent the attorney general or a district attorney from issuing public statements describing or warning of any course of conduct or any conspiracy which constitutes a deceptive trade practice, whether on a local, statewide, regional, or nationwide basis.



§ 6-1-112. Civil penalties

(1) The attorney general or a district attorney may bring a civil action on behalf of the state to seek the imposition of civil penalties as follows:

(a) Any person who violates or causes another to violate any provision of this article shall forfeit and pay to the general fund of this state a civil penalty of not more than two thousand dollars for each such violation. For purposes of this paragraph (a), a violation of any provision shall constitute a separate violation with respect to each consumer or transaction involved; except that the maximum civil penalty shall not exceed five hundred thousand dollars for any related series of violations.

(b) Any person who violates or causes another to violate any court order or injunction issued pursuant to this article shall forfeit and pay to the general fund of this state a civil penalty of not more than ten thousand dollars for each such violation. For the purposes of this section, the court issuing the order or injunction shall retain jurisdiction, and the cause shall be continued. Upon violation, the attorney general or a district attorney may petition the court for the recovery of the civil penalty. Such civil penalty shall be in addition to any other penalty or remedy available for the enforcement of the provisions of this article and any court order or injunction.

(c) Any person who violates or causes another to violate any provision of this article, where such violation was committed against an elderly person, shall forfeit and pay to the general fund of the state a civil penalty of not more than ten thousand dollars for each such violation. For purposes of this paragraph (c), a violation of any provision of this article shall constitute a separate violation with respect to each elderly person involved.

(d) Any person who violates or causes another to violate the provisions of section 6-1-105 (1)(fff) by distributing, dispensing, displaying for sale, offering for sale, attempting to sell, or selling any product that is labeled as a "bath salt" or any other trademark if the product contains any amount of any cathinones, as defined in section 18-18-102 (3.5), C.R.S., shall forfeit and pay to the general fund of the state a civil penalty of not less than ten thousand dollars and not more than five hundred thousand dollars for each such violation; except that the person shall forfeit and pay to the general fund of the state a civil penalty of not less than twenty-five thousand dollars and not more than five hundred thousand dollars for each such violation if the person distributes, dispenses, displays for sale, offers for sale, attempts to sell, or sells the product to a minor under the age of eighteen and the person is at least eighteen years of age and at least two years older than the minor.

(e) Any person who violates or causes another to violate the provisions of section 6-1-105 (1)(ggg) by distributing, dispensing, displaying for sale, offering for sale, attempting to sell, or selling any product that contains any amount of any synthetic cannabinoid, as defined in section 18-18-102 (34.5), C.R.S., shall forfeit and pay to the general fund of the state a civil penalty of not less than ten thousand dollars and not more than five hundred thousand dollars for each violation; except that the person shall forfeit and pay to the general fund of the state a civil penalty of not less than twenty-five thousand dollars and not more than five hundred thousand dollars for each violation if the person distributes, dispenses, displays for sale, offers for sale, attempts to sell, or sells the product to a minor under the age of eighteen and the person is at least eighteen years of age and at least two years older than the minor.

(f) (I) Any person who violates section 6-16-111 (1)(a) to (1)(g) shall forfeit and pay a civil penalty of up to ten thousand dollars for each violation, with a cap of three million dollars for a related series of violations. In determining a civil penalty under this paragraph (f), the court shall adjust the limitations cap for inflation based on the cumulative annual adjustment for inflation for each full year since August 10, 2016. The adjustments made under this subparagraph (I) are rounded upward or downward to the nearest ten-dollar increment. As used in this subparagraph (I), "inflation" means the annual percentage change in the United States department of labor's bureau of labor statistics consumer price index for the Denver-Boulder-Greeley metropolitan statistical area for the price of all items paid by all urban consumers, or its successor index.

(II) Any civil penalty recovered under this paragraph (f) is paid to the attorney general and held as custodial money. The attorney general shall petition the district court having jurisdiction over the underlying civil enforcement action for approval to grant the custodial money to a charity in accordance with the cy pres doctrine within two years after receipt by the attorney general.



§ 6-1-113. Damages

(1) The provisions of this article shall be available in a civil action for any claim against any person who has engaged in or caused another to engage in any deceptive trade practice listed in this article. An action under this section shall be available to any person who:

(a) Is an actual or potential consumer of the defendant's goods, services, or property and is injured as a result of such deceptive trade practice, or is a residential subscriber, as defined in section 6-1-903 (9), who receives unlawful telephone solicitation, as defined in section 6-1-903 (10); or

(b) Is any successor in interest to an actual consumer who purchased the defendant's goods, services, or property; or

(c) In the course of the person's business or occupation, is injured as a result of such deceptive trade practice.

(2) Except in a class action or a case brought for a violation of section 6-1-709, any person who, in a private civil action, is found to have engaged in or caused another to engage in any deceptive trade practice listed in this article shall be liable in an amount equal to the sum of:

(a) The greater of:

(I) The amount of actual damages sustained; or

(II) Five hundred dollars; or

(III) Three times the amount of actual damages sustained, if it is established by clear and convincing evidence that such person engaged in bad faith conduct; plus

(b) In the case of any successful action to enforce said liability, the costs of the action together with reasonable attorney fees as determined by the court.

(2.3) As used in subsection (2) of this section, "bad faith conduct" means fraudulent, willful, knowing, or intentional conduct that causes injury.

(2.5) Notwithstanding the provisions of subsection (2) of this section, in the case of any violation of section 6-1-709, in addition to interest, costs of the action, and reasonable attorney fees as determined by the court, the prevailing party shall be entitled only to damages in an amount sufficient to refund moneys actually paid for a manufactured home not delivered in accordance with the provisions of section 6-1-709.

(2.7) Notwithstanding the provisions of subsection (2) of this section, in the case of any violation of section 6-1-105 (1)(ss), the court may award reasonable costs of the action and attorney fees and interest, and in addition, the prevailing party shall be entitled only to damages in an amount sufficient to refund moneys actually paid for the installation of a manufactured home not installed in accordance with the provisions of part 33 of article 32 of title 24, C.R.S., that apply to the installation of manufactured homes.

(3) Any person who brings an action under this article that is found by the court to be groundless and in bad faith or for the purpose of harassment shall be liable to the defendant for the costs of the action together with reasonable attorney fees as determined by the court.

(4) Costs and attorney fees shall be awarded to the attorney general or a district attorney in all actions where the attorney general or the district attorney successfully enforces this article.



§ 6-1-114. Criminal penalties

Upon a first conviction, any person who promotes a pyramid promotional scheme in this state or who violates article 5.5 of title 12, C.R.S., section 6-1-701, or section 6-1-717 is guilty of a class 1 misdemeanor, as defined in section 18-1.3-501, C.R.S., and, upon a second or subsequent conviction for a violation of article 5.5 of title 12, C.R.S., or section 6-1-701, is guilty of a class 6 felony, as defined in section 18-1.3-401, C.R.S.



§ 6-1-115. Limitations

All actions brought under this article must be commenced within three years after the date on which the false, misleading, or deceptive act or practice occurred or the date on which the last in a series of such acts or practices occurred or within three years after the consumer discovered or in the exercise of reasonable diligence should have discovered the occurrence of the false, misleading, or deceptive act or practice. The period of limitation provided in this section may be extended for a period of one year if the plaintiff proves that failure to timely commence the action was caused by the defendant engaging in conduct calculated to induce the plaintiff to refrain from or postpone the commencement of the action.






Part 2 - Auto Rental Contracts - Collision Damage Waivers

§ 6-1-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Collision damage waiver" means any contract or contractual provision, whether separate from or a part of a motor vehicle rental agreement, whereby the lessor agrees, for a charge, to waive any and all claims against the lessee for any damages to the rental motor vehicle during the term of the rental agreement.

(2) "Lessee" means any person or organization obtaining the use of a rental motor vehicle from a lessor under the terms of a rental agreement.

(3) "Lessor" means any person or organization in the business of providing rental motor vehicles to the public.

(4) "Private passenger type automobile or vehicle" means a motor vehicle of the private passenger or station wagon type, including passenger vans and minivans that are primarily for the transport of persons.

(5) "Rental agreement" means a written agreement setting forth the terms and conditions governing the use of a rental motor vehicle by a lessee for a period of less than one hundred eighty days.

(6) "Rental motor vehicle" means a private passenger type automobile or vehicle which, upon execution of a rental agreement, is made available to a lessee for its use.



§ 6-1-202. Prohibited act

No lessor engaged in renting motor vehicles may sell to any lessee renting a motor vehicle in this state a collision damage waiver as part of the rental contract unless the lessor first gives the lessee written disclosure, as provided in section 6-1-203, of the terms and provisions of such waiver.



§ 6-1-203. Collision damage waiver form - requirements - failure to comply

(1) Any collision damage waiver form shall conform to the following requirements:

(a) It shall be understandable and written in simple and readable plain language;

(b) The terms of such collision damage waiver, including, but not limited to, any conditions or exclusions applicable to the collision damage waiver, shall be prominently displayed;

(c) All restrictions, conditions, or provisions in, or endorsed on, the collision damage waiver shall be printed in type at least as large as brevier or ten-point type;

(d) The collision damage waiver shall include a statement of the total charge for the anticipated rental period or the anticipated total daily charge; and

(e) The agreement containing the collision damage waiver shall display the following notice on the face of the agreement, set apart and in bold-faced type, and in type at least as large as ten-point type:

NOTICE: THIS CONTRACT OFFERS, FOR AN ADDITIONAL CHARGE, A COLLISION DAMAGE WAIVER TO COVER YOUR RESPONSIBILITY FOR DAMAGE TO THE VEHICLE. YOU ARE ADVISED NOT TO SIGN THIS WAIVER IF YOU HAVE RENTAL VEHICLE COLLISION COVERAGE PROVIDED BY CERTAIN GOLD OR PLATINUM CREDIT CARDS OR COLLISION INSURANCE ON YOUR OWN VEHICLE. BEFORE DECIDING WHETHER TO PURCHASE THE COLLISION DAMAGE WAIVER, YOU MAY WISH TO DETERMINE WHETHER YOUR OWN VEHICLE INSURANCE AFFORDS YOU COVERAGE FOR DAMAGE TO THE RENTAL VEHICLE AND THE AMOUNT OF THE DEDUCTIBLE UNDER YOUR OWN INSURANCE COVERAGE. THE PURCHASE OF THIS COLLISION DAMAGE WAIVER IS NOT MANDATORY AND MAY BE WAIVED.

(2) The failure by a lessor to comply with any provision of this section is a deceptive trade practice under the provisions of this article.



§ 6-1-204. Prohibited exclusion

(1) No collision damage waiver subject to this part 2 shall contain an exclusion from the waiver for damages caused by the ordinary negligence of the lessee. Any such exclusion in violation of this section will be void and is a deceptive trade practice under this article. This section shall not be deemed to prohibit an exclusion from the waiver for damages caused by the lessee by:

(a) Willful and wanton conduct or misconduct;

(b) Intoxication by alcohol or use of controlled substances as defined in section 42-4-1301, C.R.S.;

(c) Participation in a speed contest;

(d) Carrying persons or property for hire, or pushing or towing anything;

(e) Use of the vehicle while committing a misdemeanor or felony or other criminal act;

(f) Use of the vehicle by an unauthorized driver, which includes any person not specifically authorized by the rental agreement;

(g) Supplying information which is false concerning the rental transaction with intent to defraud the lessor;

(h) Use of the vehicle outside the continental United States, unless specifically authorized by the rental agreement; and

(i) Any instance whereby, during the rental of such rental motor vehicle, the speedometer or odometer is tampered with or disconnected.



§ 6-1-205. Information to be disclosed in advertisements for rental agreements for rental motor vehicles

In any advertisement to the public for a rental agreement for a rental motor vehicle that includes a rental rate, the lessor shall prominently disclose on the face of any such advertisement the daily charge of any collision damage waiver offered, a statement informing a prospective lessee that he or she should review his or her own automobile insurance coverage to determine if such coverage applies to the use of a rental motor vehicle, and a statement that a prospective lessee may also wish to determine whether his or her credit card or travel and entertainment card provides collision damage coverage for use of a rental motor vehicle or other such privilege of membership.






Part 3 - Prevention of Telemarketing Fraud

§ 6-1-301. Legislative declaration

The general assembly hereby finds, determines, and declares that the use of telephones for commercial solicitation is rapidly increasing; that this form of communication offers unique benefits, but entails special risks and poses the potential for abuse; that the general assembly finds that the widespread practice of fraudulent and deceptive commercial telephone solicitation has caused substantial financial losses to thousands of consumers, and, particularly, elderly, homebound, and otherwise vulnerable consumers, and is a matter vitally affecting the public interest; and, therefore, that the general welfare of the public and the protection of the integrity of the telemarketing industry requires statutory regulation of the commercial use of telephones.



§ 6-1-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Commercial telephone seller" or "seller" means a person who, in the course of such person's business, vocation, or occupation, on the person's own behalf or on behalf of another person, causes or attempts to cause a commercial telephone solicitation to be made; except that "commercial telephone seller" or "seller" does not include the following:

(a) A person offering or selling a security as defined in section 11-51-201 (17), C.R.S., if:

(I) The security is either registered with the securities commissioner under section 11-51-303 or 11-51-304, C.R.S., exempt from registration under section 11-51-307, C.R.S., or the transaction in the security is exempt under section 11-51-308, C.R.S.; and

(II) The person is licensed by the securities commissioner as a broker-dealer as defined in section 11-51-201 (2), C.R.S., unless expressly excluded from such definition, or as a sales representative as defined in section 11-51-201 (14), C.R.S., unless expressly excluded from such definition, or such person is exempted from licensing under section 11-51-402, C.R.S.;

(b) (I) A person soliciting the sale of any newspaper, magazine, or other periodical of general circulation if such sales constitute a majority of such person's business and business revenues; or

(II) A person soliciting the sale of any book, record, audio tape, compact disc, or video if the person allows the purchaser to review the merchandise without obligation for at least seven days and provides a full refund for the return of undamaged merchandise within thirty days or if the person solicits such sale on behalf of a membership club operating in conformity with 16 CFR 425;

(c) A person making telephone calls to a residential customer for the sole purpose of polling or soliciting the expression of ideas, opinions, or votes, or a person soliciting solely for a political or religious cause or purpose;

(d) A paid solicitor or charitable organization that is required to and has complied with the registration, notice, and filing requirements of sections 6-16-104.6 and 6-16-104, respectively, or a person who is excluded from such notice and reporting requirements by section 6-16-103 (7);

(e) A supervised financial organization, as defined in section 5-1-301 (45), C.R.S., and its employees, when acting within the scope of their employment;

(f) A supervised lender, as defined in section 5-1-301 (46), C.R.S., and its employees, when acting within the scope of their employment;

(g) A person selling insurance, as defined in section 10-1-102 (12), C.R.S., in compliance with the requirements of title 10, C.R.S.;

(h) A person soliciting without the intent to complete and who does not in fact complete the sales transaction during the telephone solicitation or another telephone solicitation and who only completes the sales transaction at a later face-to-face meeting between the solicitor and the prospective purchaser, excluding a face-to-face meeting, the sole purpose of which is to collect the payment or deliver any item purchased, or a person soliciting a purchaser with whom the person has had a previous face-to-face meeting in the course of such person's business;

(i) Any governmental entity or employee thereof, acting in the employee's official capacity;

(j) A person soliciting telephone service, or licensed or franchised cable television service, which is billed and paid on a daily, weekly, or monthly basis and which can be canceled at any time without further obligation to the purchaser;

(k) A person or an affiliate of a person whose business is regulated by the public utilities commission;

(l) A person or an affiliate of a person whose business is regulated by the real estate commission;

(m) A person whose conduct is within the exclusive jurisdiction of the federal commodity futures trading commission as granted under the federal "Commodity Exchange Act", as amended;

(n) A seller of food for immediate consumption when the sale to one purchaser does not exceed three hundred dollars;

(o) A person who initially contacts the purchaser with a retail sales catalog requesting a telephone call response, when the person allows the purchaser to review the merchandise without obligation for at least seven days and provides a full refund for the return of undamaged merchandise within thirty days after receipt of the returned merchandise;

(p) An issuer or a subsidiary of an issuer that has a class of securities which is subject to section 12 of the federal "Securities Exchange Act of 1934", 15 U.S.C. sec. 78l, and which is either registered or exempt from registration under paragraph (A), (B), (C), (E), (F), (G), or (H) of subsection (g)(2) of that section;

(q) A person who has been operating for at least three years a retail business establishment in Colorado under the same name as that used in connection with the solicitation of sales by telephone if, on a continuing basis, the majority of the seller's business involves the purchaser receiving the seller's goods and services at the seller's business location;

(r) A person who has conducted business for at least three years under the same name and in the same state and offers potential purchasers satisfaction guaranteed by the sending of the product or providing the service and the purchaser has an unqualified right to review and return or cancel for at least thirty days;

(s) Any telephone marketing service company which provides telemarketing sales services under written contract to sellers and has been operating continuously for at least five years under the same business name and seventy-five percent or more of its services are performed on behalf of sellers exempt from this section. Nothing in this paragraph (s) shall be construed to exempt any seller that contracts with a telephone marketing service company for telemarketing sales services from the requirements set forth in section 6-1-303 or from the prohibitions set forth in section 6-1-304.

(t) A person soliciting business solely from business purchasers who have previously purchased identical or similar goods or services from the business enterprise on whose behalf the person is calling.

(2) "Commercial telephone solicitation" means:

(a) Unsolicited telephone calls to a person initiated by a commercial telephone seller or salesperson, or an automated dialing machine with or without a recorded message device, for the purpose of inducing the person to purchase or invest in goods, services, or property or offering an extension of credit; or

(b) Any other communication by a commercial telephone seller in which:

(I) A gift, award, or prize is offered and a telephone call response from the intended purchaser is invited; or

(II) A loan, credit card, or other extension of credit is offered to a purchaser who has not previously purchased from the person initiating the communication, and a telephone call response from the intended purchaser is invited; or

(III) A sale is to be completed or an agreement to purchase is to be entered into during the course of the telephone call response; or

(c) Any other communication by a commercial telephone seller which includes representations about the price, quality, or availability of goods, services, or property and which invites a response by telephone, including pay-per-call service calls, or which is followed by a telephone call to the intended purchaser by a salesperson.

(3) "Pay-per-call" means the use of a telephone number with a 900 prefix or any other prefix under which liability for the service or product provided attaches to the telephone bill of the individual calling such number.

(4) "Principal" means an owner, an officer of a corporation, a general partner of a partnership, the sole proprietor of a sole proprietorship, a trustee of a trust, or any other individual with similar supervisory functions with respect to any person.

(5) "Purchaser" means a person who receives or responds to a commercial telephone solicitation.

(6) "Salesperson" means any person employed or authorized by a commercial telephone seller to cause or attempt to cause a commercial telephone solicitation to be made.

(7) "Telephone sales transaction" means any payment of money by a purchaser in exchange for the promise of goods, services, property, or an extension of credit by a commercial telephone seller and includes all communications which precede such payment of money.



§ 6-1-303. Registration of commercial telephone sellers

(1) No commercial telephone seller shall conduct business in this state without having registered with the attorney general at least ten days prior to the conduct of such business. Individual employees of the commercial telephone seller are not required to register. A commercial telephone seller conducts business in this state if the telephone solicitations of prospective purchasers are made from locations in this state or solicitation is made of prospective purchasers located in this state.

(2) A registration shall be effective for one year after the date of filing with the attorney general. Each application for registration or renewal thereof shall be accompanied by a filing fee, determined and collected by the attorney general, but such filing fee shall not exceed two hundred fifty dollars for an application for registration or one hundred dollars for an application for renewal.

(3) Whenever, prior to expiration of a commercial telephone seller's annual registration, there is a material change in the information required by subsection (5) of this section, the seller shall, within ten days, file an addendum updating the information with the attorney general.

(4) Each application for registration shall be in writing and shall contain such information regarding the conduct of the commercial telephone seller's business and the personnel conducting the business as is required by law. The application shall be submitted on a form provided by the attorney general and shall be verified by a declaration signed by each principal of the commercial telephone seller under penalty of perjury. The declaration shall specify the date and location of signing. The information submitted pursuant to this section shall be available for public inspection.

(5) Each application for registration or renewal pursuant to this section shall contain the following information:

(a) The name or names of the commercial telephone seller, including all names under which the commercial telephone seller is doing or intends to do business, if different from the name of the seller, and the name of any parent or affiliated organization;

(b) The seller's business form and the date and place of organization;

(c) The complete street addresses of all locations from which the commercial telephone seller is or will be conducting business, including a designation of the seller's principal business location;

(d) A listing of all telephone numbers, including pay-per-call numbers, to be used by the commercial telephone seller;

(e) The name, residential address, and position held by each principal of the commercial telephone seller and the names, residential addresses, and positions of those persons who have management responsibilities in connection with the commercial telephone seller's business activities;

(f) A description of the goods, services, property, or extension of credit the commercial telephone seller is offering for sale and a copy of all sales scripts the commercial telephone seller requires salespersons to use when soliciting prospective purchasers, or, if no sales script is required to be used, a description of the sales presentation;

(g) All rules, regulations, terms, restrictions, and conditions to receiving any prize, bonus, award, gift, or premium, if applicable, including a description of each prize, bonus, award, gift, or premium, and the actual or approximate odds of a purchaser's receiving such prize, bonus, award, gift, or premium;

(h) A copy or representative sample of all written materials the seller sends to any purchaser;

(i) Such additional information regarding the conduct of the commercial telephone seller's business and the personnel conducting the business as may reasonably be required by the attorney general.



§ 6-1-304. Unlawful telemarketing practices

(1) A commercial telephone seller engages in an unlawful telemarketing practice when, in the course of any commercial telephone solicitation, the seller:

(a) Conducts business as a commercial telephone seller without having registered with the attorney general, as required by section 6-1-303;

(b) Fails to allow the purchaser in any telephone sales transaction to cancel any purchase or agreement to purchase goods, services, or property at any time before the expiration of three business days after the purchaser's receipt of such goods, services, or property by delivering or mailing to the commercial telephone seller written notice of cancellation. Notice of cancellation, if sent by mail, is deemed to be given as of the date the mailed notice was postmarked.

(c) Fails to refund all payments made by any purchaser in any telephone sales transaction within thirty days after the commercial telephone seller receives notice of cancellation from the purchaser; except that:

(I) If the purchaser has received goods or property from the commercial telephone seller, other than an item represented as free, the commercial telephone seller shall refund all payments made by the purchaser within thirty days after the commercial telephone seller's receipt of the returned goods or property;

(II) If the purchaser has received services, including those received during the course of a pay-per-call service call, which services cannot, by their nature, be returned, the commercial telephone seller is not required to refund payments to the purchaser;

(d) Fails to disclose to the purchaser during a telephone solicitation that the purchaser has the cancellation rights set forth in paragraph (b) of this subsection (1);

(e) Misrepresents to any person that the person has won a contest, sweepstakes, or drawing, or that the person will receive free goods, services, or property;

(f) Represents that the seller's goods, services, or property are "free" if the commercial telephone seller charges or collects a fee from the purchaser in exchange for providing or delivering such goods, services, or property;

(g) Makes any reference to the commercial telephone seller's compliance with this article to any purchaser without also disclosing that compliance with this article does not constitute approval by any governmental agency of the seller's marketing, advertisements, promotions, goods, or services;

(h) Engages in any deceptive trade practice defined in section 6-1-105 or part 7 of this article.

(2) Paragraphs (b) and (d) of subsection (1) of this section do not apply to a transaction in which the consumer obtains a full refund for the return of undamaged or unused goods or a cancellation of services by giving notice to the seller within seven days after receipt by the consumer and the seller processes the refund or cancellation within thirty days after receipt of the returned merchandise or the consumer's request for refund for services not performed or a pro rata refund for any services not yet performed for the consumer. The availability and terms of the return and refund privilege shall be disclosed to the consumer orally by telephone and in writing with any advertising or promotional material or with the delivery of the product or service. If a seller offers consumers an unconditional guarantee, a clear disclosure of such guarantee by using the words "satisfaction guaranteed", "free inspection", or "no-risk guarantee" satisfy the disclosure requirements of this subsection (2).

(3) The unlawful telemarketing practices listed in this section are in addition to and do not limit the types of unfair trade practices actionable at common law or under other civil and criminal statutes of this state.

(4) (a) On or after September 1, 2005, a person commits an unlawful telemarketing practice if the person knowingly:

(I) Lists a cellular telephone number in a directory for a commercial purpose unless the person whose number has been listed has given affirmative consent, through written, oral, or electronic means, to such listing; or

(II) Uses a scanning device or other electronic means to identify a cellular telephone number and to make a commercial telephone solicitation to a cellular telephone.

(b) This subsection (4) shall not apply to a commercial telephone solicitation that is in relation to a preexisting commercial relationship between the person and the person who owns the cellular telephone.



§ 6-1-305. Penalties

(1) In addition to the remedies available under sections 6-1-110, 6-1-112, and 6-1-113:

(a) Any person who, after receiving written notice of noncompliance from the attorney general or a district attorney, conducts business as a commercial telephone seller without having registered with the attorney general as required by section 6-1-303 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.;

(b) Any commercial telephone seller who knowingly engages in any unlawful telemarketing practice as defined in section 6-1-304 (1)(b) to (1)(h) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.;

(c) A person who engages in any unlawful telemarketing practice as defined in section 6-1-304 (4) shall be liable in a private civil action to the owner of the cellular telephone for consequential damages, court costs, attorney fees, and a penalty in the amount of at least three hundred dollars and not more than five hundred dollars for a first offense and at least five hundred dollars and not more than one thousand dollars for a second or subsequent offense.






Part 4 - Warranties for Assistive Technology Act

§ 6-1-401. Legislative intent

(1) It is the intent of the general assembly to encourage and promote independent living and self-sufficiency for persons with disabilities and to reduce their need to rely on publicly funded supports. Of an estimated forty-nine million Americans with disabilities, approximately seventy percent of them are unemployed or underemployed. Having safe, reliable assistive technology represents a most essential need given the many barriers to independent living and self-sufficiency people with disabilities face.

(2) The goal of meeting this essential need can be furthered by assuring that assistive technology provided to persons with disabilities is of quality and is covered by adequate warranties to maintain their assistive technology in proper working condition, to assure availability of appropriate loaner replacement assistive technology while their own is being repaired, and to encourage manufacturers and dealers to cooperatively pool assistive technology resources for loaner purposes to assure availability without an undue burden.

(3) The general assembly finds and declares it is in the state's best interest to adopt this part 4.



§ 6-1-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity in a wheelchair, including the cost of an alternative wheelchair, if a loaner, as that term is defined in subsection (8) of this section, was not offered to the consumer, or other assistive device or service for mobility assistance. "Collateral costs" shall not include the cost of hiring a personal assistant.

(2) "Consumer" means:

(a) A purchaser of a wheelchair, if the wheelchair was purchased from a wheelchair dealer or manufacturer for purposes other than resale;

(b) A person to whom a wheelchair is transferred for purposes other than resale, if such transfer occurs before the expiration of the express warranty applicable to such wheelchair;

(c) A person who may enforce the express warranty applicable to a wheelchair; or

(d) A person who leases a wheelchair from a wheelchair lessor under a written lease.

(3) "Dealer" means a person or entity that is in the business of selling wheelchairs or any agents of that person or entity. "Dealer" includes an alternative warranty service provider.

(4) (a) "Early termination cost" means any expense or obligation that a wheelchair lessor incurs as a result of:

(I) Terminating a written lease before the termination date set forth in the lease; and

(II) Returning the wheelchair to the manufacturer.

(b) "Early termination cost" includes any prepayment penalty under a finance arrangement.

(5) "Early termination savings" means any expense or obligation that a wheelchair lessor avoids as a result of performing the acts described in paragraph (a) of subsection (4) of this section. "Early termination savings" includes any interest charge that the wheelchair lessor would have paid to finance the wheelchair or, if the wheelchair lessor did not finance the wheelchair, the difference between the total amount the lessee was obligated to pay over the period of the lease term remaining after the early termination date and the present value of that amount on the early termination date.

(6) "Express warranty" means an express warranty as set forth in sections 4-2-313 and 4-2.5-210, C.R.S. An express warranty shall cover every part of a new wheelchair except the tires and batteries.

(7) "Lessor" means a person or entity that leases a wheelchair to a consumer or that holds the lessor's rights under a written lease or any agents of that person or entity.

(8) "Loaner" means a wheelchair that is provided to the consumer for use free of charge that is not required to have the functional capabilities equal to or greater than those of the original wheelchair but that meets the following conditions:

(a) It is in good working order;

(b) It performs at a minimum the most essential functions of the original wheelchair in light of the disabilities of the user;

(c) It is usable by the consumer given the consumer's impairments; and

(d) Any difference between the loaner and the original wheelchair does not create a threat to safety.

(9) "Manufacturer" means a person or entity that manufactures or assembles wheelchairs and any agents of that person or entity, including an importer, a distributor, an authorized servicer, a factory branch, a distributor branch, and warrantors of the manufacturer's wheelchairs. "Manufacturer" does not include a dealer.

(10) "Modular assembly" means a device added to the wheelchair base to accommodate the special needs of the consumer, such as seating systems, tilt or recline systems, and specially adapted control modules.

(11) "Nonconformity" means a defect that substantially impairs the use, reliability, value, or safety of a wheelchair and that is covered by an express warranty applicable to such wheelchair or a component of such wheelchair. "Nonconformity" does not include a defect that is the result of abuse, neglect, or the unauthorized modification or alteration of a wheelchair by a consumer.

(12) "Reasonable attempt to repair" means that one of the following has occurred within the term of an express warranty applicable to a new wheelchair or within one year after first delivery of a wheelchair to a consumer, whichever occurs earlier:

(a) The same nonconformity is subject to repair at least three times by the manufacturer, lessor, or any of the manufacturer's authorized dealers; or

(b) Because of a nonconformity, the wheelchair cannot be used by the consumer for an aggregate of at least thirty days or ten consecutive business days.

(13) "Replacement wheelchair" means a wheelchair of comparable quality, size, and function.

(14) "Selling dealer" means the entity that originally sold the wheelchair to the consumer and was involved in the design, assembly, fitting, and education of the consumer on the use and maintenance of the wheelchair.

(15) "Specialty control module" means the technologically advanced electronic device of limited availability that contains the signal and output circuitry for a power wheelchair designed and assembled for use by a specific individual with severe limitations who is unable to use a standard control module.

(16) "Standard wheelchair" means a wheelchair that has seat width and depth dimensions of sixteen to eighteen inches.

(17) "Wheelchair" means any wheelchair, scooter, or modular assembly, including a demonstrator, that is motor driven or manually operated that a consumer purchases or accepts transfer of in this state for the purposes of mobility assistance.



§ 6-1-403. Express warranty required - authorized servicers

(1) (a) Except as provided in subsection (2) of this section, a consumer who purchases or leases a new wheelchair either directly or indirectly through a dealer or lessor shall receive an express warranty for such wheelchair. The manufacturer shall issue this express warranty that shall extend for not less than one year after first delivery to the consumer.

(b) Except as provided in subsection (2) of this section, a selling dealer shall provide an express warranty for any modifications made by the dealer that shall also extend for not less than six months after first delivery to the consumer.

(2) Notwithstanding the provisions of subsection (1) of this section, the warranty for the specialty control module shall be limited to the warranty provided by the manufacturer of such specialty control module or ninety days, whichever is longer.

(3) If a manufacturer or dealer fails to furnish the express warranty required by this section, the wheelchair shall be covered by a warranty the same as if an express warranty had been provided by the manufacturer or dealer pursuant to this section.

(4) Any entity that sells or leases wheelchairs in this state, including any entity that sells or leases through mail order or catalogue sales, shall designate an authorized servicer for such chairs that is located in this state in reasonable proximity to the consumer.

(5) (a) In the event that the selling dealer from whom the consumer purchased the wheelchair goes out of business or ceases to be an authorized dealer or service center for the manufacturer, or if the dealer or consumer moves or relocates to a location that makes it unreasonable for the consumer to seek warranty service from the selling dealer, or if the consumer is dissatisfied with the selling dealer, the consumer shall be responsible for contacting the manufacturer or another authorized dealer which will be responsible for facilitating the warranty service required with an authorized dealer, to be mutually agreed upon by the consumer and the manufacturer, which entity shall be referred to as the alternative warranty service provider.

(b) In the event that an alternative warranty service provider is designated pursuant to paragraph (a) of this subsection (5), the consumer may only seek warranty service from such alternative warranty service provider.

(c) To the extent reasonable and possible, the manufacturer shall take into account the independent mobility resources of the consumer when determining the alternative warranty service provider pursuant to the provisions of this subsection (5).



§ 6-1-404. Remedies

(1) If a new wheelchair does not conform to the applicable express warranty and the consumer reports the nonconformity to the manufacturer, the lessor, the selling dealer, or the alternative warranty service provider, and makes the wheelchair available for repair within the warranty period, the nonconformity shall be repaired at no charge to the consumer. Any repairs performed pursuant to the provisions of this section shall be warranted for a period not less than the original warranty period. When the wheelchair is not safely moveable and there is no reasonable way for the consumer to deliver the wheelchair to the manufacturer or dealer, the manufacturer or dealer shall be responsible for the return of the wheelchair, or the wheelchair may be repaired on site at the option of the dealer.

(2) If the manufacturer authorizes the dealer or lessor to make the repair, the dealer or lessor shall make the repair and then be reimbursed by the manufacturer for the dealer's or lessor's cost for parts, labor, and repair if the nonconformity is a manufacturer's defect. A manufacturer shall respond to the dealer's or lessor's request for authorization to make a repair by the end of the business day that immediately follows the day such a request is made.

(3) When a wheelchair covered by an express warranty is tendered by a consumer to the manufacturer, selling dealer, alternative warranty service provider, or lessor for the repair of a defect, malfunction, or nonconformity to which the warranty is applicable, the consumer shall receive a loaner if the out-of-service period exceeds one day and shall keep the loaner until the requirements of section 6-1-405 or 6-1-406 are fulfilled. If the required loaner is not a standard wheelchair, the manufacturer or dealer shall make a good faith effort to make available alternative equipment that is usable by the consumer. The cost of the loaner shall be borne by the entity responsible for the defect requiring the repair or replacement of the wheelchair as provided in this section. The consumer shall have the duty to care for the loaner properly and to protect against any damage to the chair.

(4) If a nonconformity is not repaired after a reasonable attempt to repair, the manufacturer or dealer who originally supplied or modified the wheelchair, as required by this section, shall:

(a) If the wheelchair was purchased, take the following action at the direction of the consumer:

(I) Accept a return of the wheelchair, provide a replacement wheelchair of equal or greater value, and refund any collateral costs to the consumer, a holder of a perfected security interest in the wheelchair, or a third-party purchaser; or

(II) Accept a return of the wheelchair and refund to the consumer, holder of a perfected security interest in the wheelchair, or third-party purchaser not more than the full purchase price plus any finance charge, sales tax, shipping costs, and collateral costs paid;

(b) If the wheelchair was leased, take all of the following actions at the direction of the consumer:

(I) Accept a return of the wheelchair;

(II) (A) Refund to the lessor and any holder of a perfected security interest in the wheelchair the current value of the written lease.

(B) For purposes of this subparagraph (II), "current value of the written lease" means the sum of the total amount for which the consumer is obligated during the term of the lease remaining after the early termination date, the dealer's early termination costs, and the value of the wheelchair on the lease expiration date, if the lease sets forth that value, less the lessor's early termination savings.

(III) Refund to the consumer or third-party purchaser the amount paid under the lease plus any collateral costs.

(5) (a) In the event that a dispute arises as to liability under this part 4 between or among a manufacturer, dealer, lessor, or consumer, and the consumer is covered by any third-party insurer, such third-party insurer shall not be relieved of any obligation to provide benefits covered under its plan or applicable law.

(b) In the event that a wheelchair is found to be defective, the third-party payor described in paragraph (a) of this subsection (5) shall have all rights of recovery, including the right to costs, that the consumer would have had under this part 4.



§ 6-1-405. Remedies for consumers of purchased wheelchairs - conditions

(1) To receive a refund or a replacement wheelchair, the consumer of a purchased wheelchair shall first offer to transfer the wheelchair with the nonconformity to the manufacturer, selling dealer, or alternative warranty service provider.

(2) Within thirty business days after receipt of the offer described in subsection (1) of this section, the manufacturer or dealer shall provide the consumer with a refund or a replacement wheelchair.

(3) When a manufacturer or dealer provides a consumer with a refund or a replacement wheelchair, such consumer shall return the wheelchair with the nonconformity, if such wheelchair is safely operable, to the manufacturer or dealer with any endorsements necessary to transfer possession to the manufacturer or dealer. When the wheelchair is not safely movable and there is no reasonable way for the consumer to deliver the wheelchair to the manufacturer or dealer, the manufacturer or dealer shall be responsible for the return of the wheelchair.



§ 6-1-406. Remedies for consumers of leased wheelchairs - conditions

(1) To receive a refund due on a leased wheelchair, a consumer shall first offer to return the wheelchair with the nonconformity to the lessor.

(2) Within thirty business days after receipt of the offer described in subsection (1) of this section, the lessor shall provide the consumer with a refund.

(3) When a lessor provides a consumer with a refund, such consumer shall return the wheelchair with the nonconformity to such lessor.

(4) A lessor shall offer to transfer to a manufacturer or dealer the possession of a wheelchair returned pursuant to subsection (3) of this section. Within thirty business days after receiving such offer, the manufacturer or dealer shall remit the refund amount to the lessor. When the manufacturer or dealer makes such refund, the lessor shall provide the manufacturer or dealer with the endorsements necessary to transfer possession to the manufacturer or dealer.



§ 6-1-407. Resale of a returned wheelchair - disclosure required

A wheelchair returned pursuant to this part 4 by a consumer in this state, or by a consumer in another state under a similar law of that state, shall not be sold or leased again in this state unless full disclosure is made to the prospective consumer of the reasons for the return.



§ 6-1-408. Other remedies - waiver of rights void

(1) This part 4 shall not limit the rights or remedies available to a consumer under any other law of this state.

(2) If a consumer waives the rights granted to consumers pursuant to this part 4, such waiver shall be void as against public policy.

(3) Notwithstanding the remedies that are available to a consumer pursuant to this part 4, a consumer may pursue any other remedy, including an action to recover for damages caused by a violation of this part 4. If a manufacturer or dealer is found to have violated this part 4, a consumer shall be awarded the amount of actual damages caused by the violation and reasonable attorney fees. The consumer may be awarded collateral costs and punitive damages.



§ 6-1-409. Fraudulent acts

Any manufacturer, dealer, or lessor that engages in conduct to delay making a final repair that is required as a consequence of the enforcement of warranties or duties under this part 4 with the intention of requiring payment of the cost of such repair to be made by a publicly funded program of public assistance, medical assistance, or rehabilitation assistance commits the crime of theft, which crime shall be classified in accordance with section 18-4-401 (2), C.R.S., and which crime shall be punished as provided in section 18-1.3-401, C.R.S., if the crime is classified as a felony, or section 18-1.3-501, C.R.S., if the crime is classified as a misdemeanor.



§ 6-1-410. Arbitration

Disputes among manufacturers, dealers, and lessors concerning the enforcement of rights or remedies of consumers under this part 4 shall be subject to arbitration pursuant to the Colorado rules of civil procedure. The award of the arbitration panel shall be binding upon the parties and shall only be subject to court review by trial de novo.



§ 6-1-411. Defect notification

(1) A manufacturer shall be responsible for providing written notification to an owner, user, purchaser, dealer, lessor, or consumer of any known or discovered inherent defect in a wheelchair that affects the safety, usability, or reliability of that wheelchair. The manufacturer shall send such notification by first class mail to the last known address of the owner, user, purchaser, dealer, lessor, or consumer within fourteen days after learning of such a defect.

(2) A manufacturer shall be responsible for the costs of providing the notification required in subsection (1) of this section and for all costs associated with correcting any defect described in subsection (1) of this section.

(3) The provisions of this section shall apply without time limitations.



§ 6-1-412. Disclosures

(1) Prior to the sale of any wheelchair, the seller shall disclose whether the wheelchair is new or used and whether any warranty applies to such wheelchair.

(2) Upon delivery of a new or used wheelchair, the seller shall advise the buyer of any warranty rights under this part 4 and the wheelchair's maintenance schedule and operating instructions and shall provide the buyer with a copy of the owner's manual.

(3) The disclosure required pursuant to subsection (1) of this section and the advisement required pursuant to subsection (2) of this section shall be in writing and shall, in the case of buyer who is a person adjudicated not mentally competent, be provided to the guardian, parent, legal custodian, or primary caregiver of such person.






Part 5 - Warranties for Facilitative Technology Act

§ 6-1-501. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity in a facilitative device, including the cost of an alternative facilitative device or other facilitative device or service.

(2) "Consumer" means:

(a) A purchaser of a facilitative device, if the facilitative device was purchased from a dealer or manufacturer for purposes other than resale;

(b) A person to whom a facilitative device is transferred for purposes other than resale, if such transfer occurs before the expiration of the express warranty applicable to such facilitative device;

(c) A person who may enforce the express warranty applicable to a facilitative device; or

(d) A person who leases a facilitative device from a lessor under a written lease.

(3) "Dealer" means a person or entity that is in the business of selling facilitative devices, or any agents of that person or entity. "Dealer" includes an alternative warranty service provider.

(4) (a) "Early termination cost" means any expense or obligation that a lessor of facilitative devices incurs as a result of:

(I) Terminating a written lease before the termination date set forth in the lease; and

(II) Returning the facilitative device to the manufacturer.

(b) "Early termination cost" includes any prepayment penalty under a finance arrangement.

(5) "Early termination savings" means any expense or obligation that a lessor of facilitative devices avoids as a result of performing the acts described in paragraph (a) of subsection (4) of this section. "Early termination savings" includes any interest charge that the lessor of facilitative devices would have paid to finance the facilitative device or, if the lessor did not finance the facilitative device, the difference between the total amount the lessee was obligated to pay over the period of the lease term remaining after the early termination date and the present value of that amount on the early termination date.

(6) "Express warranty" means an express warranty as set forth in sections 4-2-313 and 4-2.5-210, C.R.S. An express warranty shall cover every part of a new facilitative device.

(7) "Facilitative device" means a device that has a retail price equal to or greater than one hundred dollars and that is exclusively designed and manufactured to assist a person with a disability with such person's specific disability, through the use of facilitative technology, to be self-sufficient or to maintain or improve that person's quality of life. "Facilitative device" does not include wheelchairs as that term is defined in section 6-1-402 (17). "Facilitative device" does include:

(a) Telephone communication devices for the hearing impaired and other facilitative listening devices except for hearing aids, as defined in section 12-29.9-101 (5), C.R.S., and surgically implanted hearing devices, as defined in section 12-29.9-101 (8), C.R.S.;

(b) Computer equipment and reading devices with voice input or output, optical scanners, talking software, braille printers, and other aids and devices that provide access to text by a person with a disability;

(c) Computer equipment with voice output, artificial larynges, voice amplification devices, and other alternative and augmentative communication devices;

(d) Voice recognition computer equipment, software and hardware accommodations, and other forms of alternative access to computers for persons with disabilities; and

(e) Any other device, other than a wheelchair, that enables a person with a disability to communicate, see, hear, or maneuver.

(8) "Facilitative technology" means technology used to develop technological devices to be used exclusively for the purpose of assisting a person with a disability with respect to such person's specific disability by facilitating or enhancing that person's ability to be self-sufficient.

(9) "Lessor" means a person or entity that leases a facilitative device to a consumer or that holds the lessor's rights under a written lease, or any agents of that person or entity.

(10) "Manufacturer" means a person or entity that manufactures or assembles facilitative devices and any agents of that person or entity, including an importer, a distributor, an authorized servicer, a factory branch, a distributor branch, and warrantors of the manufacturer's facilitative devices. "Manufacturer" does not include a dealer.

(11) "Nonconformity" means a defect that substantially impairs the use, reliability, value, or safety of a facilitative device and that is covered by an express warranty applicable to such facilitative device or a component of such facilitative device. "Nonconformity" does not include a defect that is the result of abuse, neglect, or the unauthorized modification or alteration of a facilitative device by a consumer.

(12) "Person with a disability" means a person who is considered to have a mental or physical disability, impairment, or handicap for purposes of any other law of this state or of the United States, including any rule or regulation.

(13) "Reasonable attempt to repair" means that one of the following has occurred within the term of an express warranty applicable to a new facilitative device or within one year after first delivery of a facilitative device to a consumer, whichever occurs earlier:

(a) The same nonconformity is subject to repair at least three times by the manufacturer, the lessor, or any of the manufacturer's authorized dealers; or

(b) Because of a nonconformity, the facilitative device cannot be used by the consumer for an aggregate of at least thirty days.

(14) "Replacement facilitative device" means a facilitative device of comparable quality, size, and function.

(15) "Selling dealer" means the entity that originally sold the facilitative device to the consumer and was involved in the design, assembly, fitting, and education of the consumer on the use and maintenance of the facilitative device.



§ 6-1-502. Express warranty required - authorized servicers

(1) A consumer who purchases or leases a new facilitative device either directly or indirectly through a dealer or lessor shall receive an express warranty for such facilitative device. The manufacturer shall issue this express warranty that shall extend for not less than one year after first delivery to the consumer.

(2) If a manufacturer or dealer fails to furnish the express warranty required by this section, the facilitative device shall be covered by a warranty the same as if an express warranty had been provided by the manufacturer or dealer pursuant to this section.

(3) Any entity that sells or leases facilitative devices in this state, including any entity that sells or leases through mail order or catalogue sales, shall designate an authorized servicer for such facilitative devices that is accessible to the consumer.

(4) (a) In the event that the selling dealer from whom the consumer purchased the facilitative device goes out of business or ceases to be an authorized dealer or service center for the manufacturer, or if the dealer or consumer moves or relocates to a location that makes it unreasonable for the consumer to seek warranty service from the selling dealer, or if the consumer is dissatisfied with the selling dealer, the consumer shall be responsible for contacting the manufacturer or another authorized dealer which will be responsible for facilitating the warranty service required with an authorized dealer, to be mutually agreed upon by the consumer and the manufacturer, which entity shall be referred to as the "alternative warranty service provider".

(b) In the event that an alternative warranty service provider is designated pursuant to paragraph (a) of this subsection (4), the consumer may only seek warranty service from such alternative warranty service provider.



§ 6-1-503. Remedies

(1) If a new facilitative device does not conform to the applicable express warranty and the consumer reports the nonconformity to the manufacturer, the lessor, the selling dealer, or the alternative warranty service provider and makes the facilitative device available for repair within the warranty period, the nonconformity shall be repaired at no charge to the consumer. Any repairs performed pursuant to the provisions of this section shall be warranted for a period not less than the original warranty period.

(2) If the manufacturer authorizes the dealer or lessor to make the repair, the dealer or lessor shall make the repair and then be reimbursed by the manufacturer for the dealer's or lessor's cost for parts, labor, and repair if the nonconformity is a manufacturer's defect. A manufacturer shall respond to the dealer's or lessor's request for authorization to make a repair within three business days after such a request is made.

(3) If a nonconformity is not repaired after a reasonable attempt to repair, the manufacturer or dealer who originally supplied or modified the facilitative device, as required by this section, shall:

(a) If the facilitative device was purchased, take the following action at the direction of the consumer:

(I) Accept a return of the facilitative device, provide a replacement facilitative device of equal or greater value, and refund any collateral costs to the consumer, a holder of a perfected security interest in the facilitative device, or a third-party purchaser; or

(II) Accept a return of the facilitative device and refund to the consumer, holder of a perfected security interest in the facilitative device, or third-party purchaser not more than the full purchase price plus any finance charge, sales tax, shipping costs, and collateral costs paid;

(b) If the facilitative device was leased, take all of the following actions at the direction of the consumer:

(I) Accept a return of the facilitative device;

(II) (A) Refund to the lessor or any holder of a perfected security interest in the facilitative device the current value of the written lease.

(B) For purposes of this subparagraph (II), "current value of the written lease" means the sum of the total amount for which the consumer is obligated during the term of the lease remaining after the early termination date, the dealer's early termination costs, and the value of the facilitative device on the lease expiration date, if the lease sets forth that value, less the lessor's early termination savings.

(III) Refund to the consumer or third-party purchaser the amount paid under the lease plus any collateral costs.

(4) (a) In the event that a dispute arises as to liability under this part 5 between or among a manufacturer, dealer, lessor, or consumer and the consumer is covered by any third-party insurer, such third-party insurer shall not be relieved of any obligation to provide benefits covered under its plan or applicable law.

(b) In the event that a facilitative device is found to be defective, the third-party payor described in paragraph (a) of this subsection (4) shall have all rights of recovery, including the right to costs, that the consumer would have had under this part 5.



§ 6-1-504. Remedies for consumers of purchased facilitative devices - conditions

(1) To receive a refund or a replacement facilitative device, the consumer of a purchased facilitative device shall first offer to transfer the facilitative device with the nonconformity to the manufacturer, selling dealer, or alternative warranty service provider.

(2) Within thirty business days after receipt of the offer described in subsection (1) of this section, the manufacturer or dealer shall provide the consumer with a refund or a replacement facilitative device.

(3) When a manufacturer or dealer provides a consumer with a refund or a replacement facilitative device, such consumer shall return the facilitative device with the nonconformity to the manufacturer or dealer with any endorsements necessary to transfer possession to the manufacturer or dealer.



§ 6-1-505. Remedies for consumers of leased facilitative devices - conditions

(1) To receive a refund due on a leased facilitative device, a consumer shall first offer to return the facilitative device with the nonconformity to the lessor.

(2) Within thirty business days after receipt of the offer described in subsection (1) of this section, the lessor shall provide the consumer with a refund.

(3) When a lessor provides a consumer with a refund, such consumer shall return the facilitative device with the nonconformity to such lessor.

(4) A lessor shall offer to transfer to the manufacturer or dealer possession of the facilitative device returned pursuant to subsection (3) of this section. Within thirty business days after receiving such offer, the manufacturer or dealer shall remit the refund amount to the lessor. When the manufacturer or dealer makes such refund, the lessor shall provide the manufacturer or dealer with the endorsements necessary to transfer possession to the manufacturer or dealer.



§ 6-1-506. Resale of a returned facilitative device - disclosure required

A facilitative device returned pursuant to this part 5 by a consumer in this state, or by a consumer in another state under a similar law of that state, shall not be sold or leased again in this state unless full disclosure is made to the prospective consumer of the reasons for the return.



§ 6-1-507. Other remedies - waiver of rights void - limitation of coverage

(1) This part 5 shall not limit the rights or remedies available to a consumer under any other law of this state.

(2) This part 5 shall be in addition to and shall not limit the rights or remedies available to a consumer under any manufacturer's warranty with respect to a facilitative device or other technological device designed to be used by and assist a person with a disability, regardless of the retail price of the facilitative device or other technological device.

(3) If a consumer waives the rights granted to consumers pursuant to this part 5, such waiver shall be void as against public policy.

(4) Notwithstanding the remedies that are available to a consumer pursuant to this part 5, a consumer may pursue any other remedy, including an action to recover damages caused by a violation of this part 5. If a manufacturer or dealer is found to have violated this part 5, a consumer shall be awarded the amount of actual damages caused by the violation and reasonable attorney fees. The consumer may be awarded collateral costs and punitive damages.

(5) Nothing in this part 5 shall be deemed or construed to be a warranty to consumers of wheelchairs described in part 4 of this article.



§ 6-1-508. Fraudulent acts

Any manufacturer, dealer, or lessor that engages in conduct to delay making a final repair that is required as a consequence of the enforcement of warranties or duties under this part 5 with the intention of requiring payment of the cost of such repair to be made by a publicly funded program of public assistance, medical assistance, or rehabilitation assistance commits the crime of theft, which crime shall be classified in accordance with section 18-4-401 (2), C.R.S., and which crime shall be punished as provided in section 18-1.3-401, C.R.S., if the crime is classified as a felony, or section 18-1.3-501, C.R.S., if the crime is classified as a misdemeanor.



§ 6-1-509. Arbitration

Disputes among manufacturers, dealers, and lessors concerning the enforcement of rights or remedies of consumers under this part 5 shall be subject to arbitration pursuant to the Colorado rules of civil procedure. The award of the arbitration panel shall be binding upon the parties and shall only be subject to court review by trial de novo.



§ 6-1-510. Defect notification

(1) A manufacturer shall be responsible for providing written notification to an owner, user, purchaser, dealer, lessor, or consumer of any known or discovered inherent defect in a facilitative device that affects the safety, usability, or reliability of that facilitative device. The manufacturer shall send such notification by first-class mail to the last-known address of the owner, user, purchaser, dealer, lessor, or consumer within fourteen days after learning of such a defect.

(2) A manufacturer shall be responsible for the costs of providing the notification required in subsection (1) of this section and for all costs associated with correcting any defect described in subsection (1) of this section.

(3) The provisions of this section shall apply without time limitations.



§ 6-1-511. Disclosures

(1) Prior to the sale of any facilitative device, the seller shall disclose whether the facilitative device is new or used and whether any warranty applies to such facilitative device.

(2) Upon delivery of a new or used facilitative device, the seller shall advise the consumer of any warranty rights under this part 5 and the facilitative device's maintenance schedule and operating instructions and shall provide the consumer with a copy of the owner's manual.

(3) The disclosure required pursuant to subsection (1) of this section and the advisement required pursuant to subsection (2) of this section shall be in writing and shall, in the case of a consumer who is a person adjudicated not mentally competent, be provided to the guardian, parent, legal custodian, or primary caregiver of such person.






Part 6 - Sellers of Manufactured Homes - Registration, Escrow and Bonding, and Contract Requirements



Part 7 - Specific Provisions

§ 6-1-701. Dispensing hearing aids - deceptive trade practices - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Dispense", with regard to a hearing aid, means to sell or transfer title, possession, or the right to use by lease, bailment, or any other method. The term does not apply to wholesale transactions with distributors or dealers.

(b) "Dispenser" means a person who dispenses hearing aids.

(c) (I) "Hearing aid" means any wearable instrument or device designed or offered to aid or compensate for impaired human hearing and includes:

(A) Any parts, attachments, or accessories to the instrument or device, as defined in rules adopted by the director of the division of professions and occupations in the department of regulatory agencies; and

(B) Ear molds, excluding batteries and cords.

(II) "Hearing aid" does not include a surgically implanted hearing device.

(d) "Practice of dispensing, fitting, or dealing in hearing aids" includes:

(I) Selecting and adapting hearing aids for sale;

(II) Testing human hearing for purposes of selecting and adapting hearing aids for sale; and

(III) Making impressions for ear molds and counseling and instructing prospective users for purposes of selecting, fitting, adapting, or selling hearing aids.

(e) "Surgically implanted hearing device" means a device that is designed to produce useful hearing sensations to a person with a hearing impairment and that has, as one or more components, a unit that is surgically implanted into the ear, skull, or other interior part of the body. The term includes any associated unit that may be worn on the body.

(2) In addition to any other deceptive trade practices under section 6-1-105, a dispenser engages in a deceptive trade practice when the dispenser:

(a) Fails to deliver to each person to whom the dispenser dispenses a hearing aid a receipt that:

(I) Bears the business address of the dispenser together with specifications as to the make and serial number of the hearing aid furnished and the full terms of the sale clearly stated. If the dispenser dispenses a hearing aid that is not new, the dispenser shall clearly mark on the hearing aid container and the receipt the term "used" or "reconditioned", whichever is applicable, within the terms of the guarantee, if any.

(II) Bears, in no smaller type than the largest used in the body of the receipt, in substance, a provision that the buyer has been advised at the outset of the buyer's relationship with the dispenser that any examination or representation made by a dispenser in connection with the practice of dispensing, fitting, or dealing in hearing aids is not an examination, diagnosis, or prescription by a person licensed to practice medicine in this state and, therefore, must not be regarded as medical opinion or advice;

(III) Bears, in no smaller type than the largest used in the body of the receipt, a provision indicating that dispensers who are licensed, certified, or registered by the department of regulatory agencies are regulated by the division of professions and occupations in the department of regulatory agencies;

(IV) Bears a provision labeled "warranty" in which the exact warranty terms and periods available from the manufacturer are documented, or includes an original or photocopy of the original manufacturer's warranty with the receipt;

(b) Dispenses a hearing aid to a child under eighteen years of age without receiving documentation that the child has been examined by a licensed physician and an audiologist within six months prior to the fitting;

(c) (I) Fails to receive from a licensed physician, before dispensing, fitting, or selling a hearing aid to any person, a written prescription or recommendation, issued within the previous six months, that specifies that the person is a candidate for a hearing aid; except that any person eighteen years of age or older who objects to medical evaluation on the basis of religious or personal beliefs may waive the requirement by delivering to the dispenser a written waiver;

(II) Dispenses, adjusts, provides training or teaching in regard to, or otherwise services surgically implanted hearing devices unless the dispenser is an audiologist or physician;

(d) Fails to recommend in writing, prior to fitting or dispensing a hearing aid, that the best interests of the prospective user would be served by consulting a licensed physician specializing in diseases of the ear, or any licensed physician, if any of the following conditions exist:

(I) Visible congenital or traumatic deformity of the ear;

(II) Active drainage of the ear, or a history of drainage of the ear within the previous ninety days;

(III) History of sudden or rapidly progressive hearing loss;

(IV) Acute or chronic dizziness;

(V) Unilateral hearing loss of sudden onset within the previous ninety days;

(VI) Audiometric air-bone gap equal to or greater than fifteen decibels at 500 hertz (Hz), 1,000 Hz, and 2,000 Hz;

(VII) Visible evidence of significant cerumen accumulation on, or a foreign body in, the ear canal;

(VIII) Pain or discomfort in the ear;

(e) Fails to provide a minimum thirty-day rescission period with the following terms:

(I) The buyer has the right to cancel the purchase for any reason before the expiration of the rescission period by giving or mailing written notice of cancellation to the dispenser and presenting the hearing aid to the dispenser, unless the hearing aid has been lost or significantly damaged beyond repair while in the buyer's possession and control. The rescission period is tolled for any period during which a dispenser takes possession or control of a hearing aid after its original delivery.

(II) The buyer, upon cancellation, is entitled to receive a full refund of any payment made for the hearing aid within thirty days after returning the hearing aid to the dispenser, unless the hearing aid was significantly damaged beyond repair while the hearing aid was in the buyer's possession and control;

(III) (A) The dispenser shall provide a written receipt or contract to the buyer that includes, in immediate proximity to the space reserved for the signature of the buyer, the following specific statement in all capital letters of no less than ten-point, bold-faced type:

THE BUYER HAS THE RIGHT TO CANCEL THIS PURCHASE FOR ANY REASON AT ANY TIME PRIOR TO 12 MIDNIGHT ON THE [insert applicable rescission period, which must be no shorter than thirty days after receipt of the hearing aid] CALENDAR DAY AFTER RECEIPT OF THE HEARING AID BY GIVING OR MAILING THE DISPENSER WRITTEN NOTICE OF CANCELLATION AND BY RETURNING THE HEARING AID, UNLESS THE HEARING AID HAS BEEN SIGNIFICANTLY DAMAGED BEYOND REPAIR WHILE THE HEARING AID WAS IN THE BUYER'S CONTROL. (B) The written contract or receipt provided to the buyer must also contain a statement, in print size no smaller than ten-point type, that the sale is void and unenforceable if the hearing aid being purchased is not delivered to the consumer within thirty days after the date the written contract is signed or the receipt is issued, whichever occurs later. The written contract or receipt must also include the dispenser's license, certification, or registration number, if the dispenser is required to be licensed, certified or registered by the state, and a statement that the dispenser will promptly refund all moneys paid for the purchase of a hearing aid if it is not delivered to the consumer within the thirty-day period. The buyer cannot waive this requirement, and any attempt to waive it is void.

(IV) A refund request form must be attached to each receipt and must contain the information in subparagraph (I) of paragraph (a) of this subsection (2) and the statement, in all capital letters of no less than ten-point, bold-faced type: "Refund request - this form must be postmarked by --------- (Date to be filled in). No refund will be given until the hearing aid or hearing aids are returned to the dispenser." A space for the buyer's address, telephone number, and signature must be provided. The buyer is required only to sign, list the buyer's current address and telephone number, and mail the refund request form to the dispenser. If the hearing aid is sold in the buyer's home, the buyer may require the dispenser to arrange the return of the hearing aid.

(f) Represents that the service or advice of a person licensed to practice medicine will be used or made available in the selection, fitting, adjustment, maintenance, or repair of hearing aids when that is not true or using the terms "doctor", "clinic", "state-licensed clinic", "state-registered", "state-certified", or "state-approved" or any other term, abbreviation, or symbol when it would:

(I) Falsely give the impression that service is being provided by persons trained in medicine or that the dispenser's service has been recommended by the state when that is not the case; or

(II) Be false or misleading;

(g) Directly or indirectly:

(I) Gives or offers to give, or permits or causes to be given, money or anything of value to any person who advises another in a professional capacity as an inducement to influence the person or have the person influence others to purchase or contract to purchase products sold or offered for sale by the dispenser; except that a dispenser does not violate this subparagraph (I) if the dispenser pays an independent advertising or marketing agent compensation for advertising or marketing services the agent rendered on the dispenser's behalf, including compensation that is paid for the results or performance of the services on a per-patient basis; or

(II) Influences or attempts to influence any person to refrain from dealing in the products of competitors;

(h) Dispenses a hearing aid to a person who has not been given tests utilizing appropriate established procedures and instrumentation in the fitting of hearing aids, except when selling a replacement hearing aid within one year after the date of the original purchase;

(i) Makes a false or misleading statement of fact concerning goods or services or the buyer's right to cancel with the intention or effect of deterring or preventing the buyer from exercising the buyer's right to cancel, or refuses to honor a buyer's request to cancel a contract for the purchase of a hearing aid, if the request was made during the rescission period set forth in paragraph (e) of this subsection (2);

(j) Employs a device, a scheme, or artifice with the intent to defraud a buyer of a hearing aid;

(k) Intentionally disposes of, conceals, diverts, converts, or otherwise fails to account for any funds or assets of a buyer of a hearing aid that is under the dispenser's control; or

(l) Charges, collects, or recovers any cost or fee for any good or service that has been represented by the dispenser as free.

(3) (a) This section applies to a dispenser who dispenses hearing aids in this state.

(b) This section does not apply to the dispensing of hearing aids outside of this state so long as the transaction either conforms to this section or to the applicable laws and rules of the jurisdiction in which the transaction takes place.



§ 6-1-702. Unsolicited facsimiles - deceptive trade practice

(1) A person engages in a deceptive trade practice when, in the course of such person's business, vocation, or occupation, such person:

(a) Uses a telephone facsimile machine, computer, or other device to send an unsolicited advertisement to a telephone facsimile machine;

(b) Uses a computer or other electronic device to send any message via a telephone facsimile machine unless such person clearly marks, in a margin at the top or bottom of each transmitted page of the message or on the first page of the transmission:

(I) The date and time the facsimile is sent;

(II) An identification of the person sending the facsimile; and

(III) The telephone number of the sending machine of the person; or

(c) Violates 47 U.S.C. sec. 227 or any rule promulgated thereunder.

(2) For the purposes of this section, unless the context otherwise requires:

(a) "Telephone facsimile machine" means equipment that has the capacity to:

(I) Transcribe text or images from paper into an electronic signal and to transmit that signal over a regular telephone line; or

(II) Transcribe text or images from an electronic signal received over a regular telephone line onto paper.

(b) "Unsolicited advertisement" means material that advertises the commercial availability or quality of any property, good, or service and that is transmitted to a person without that person's prior express invitation or permission.

(3) (a) The provisions of this section shall not apply to:

(I) A person who has an existing business relationship with the person receiving a facsimile; or

(II) A nonprofit organization operating pursuant to 26 U.S.C. sec. 501 (c) of the federal "Internal Revenue Code of 1986", as amended, that sends a facsimile to a nonmember recipient, if the nonprofit organization has received, by facsimile or other means, such nonmember recipient's prior express written invitation or permission to deliver facsimiles that includes the recipient's signature and facsimile number.

(b) For the purposes of this subsection (3), "existing business relationship" means a relationship formed by a voluntary two-way communication between a person or entity and a residential or business subscriber, with or without an exchange of consideration on the basis of an inquiry, application, purchase, membership, or transaction by the residential or business subscriber regarding products or services offered by such person or entity.



§ 6-1-702.5. Commercial electronic mail messages - deceptive trade practice - remedies - definitions - short title - legislative declaration

(1) This section shall be known and may be cited as the "Spam Reduction Act of 2008".

(2) A person engages in a deceptive trade practice when, in the course of such person's business, vocation, or occupation, such person:

(a) Violates any provision of the federal "Controlling the Assault of Non-Solicited Pornography and Marketing ("CAN-SPAM") Act of 2003", 15 U.S.C. secs. 7701 to 7713, or any rule promulgated under the federal act that can be enforced by states or providers of internet access service pursuant to 15 U.S.C. sec. 7706 (f) or (g);

(b) Knowingly fails to disclose the actual point-of-origin electronic mail address of a commercial electronic mail message in order to mislead or deceive the recipient as to the source or sender of the message;

(c) Knowingly falsifies electronic mail transmission information or other routing information for a commercial electronic mail message in order to mislead or deceive the recipient as to the source or sender of the message;

(d) Knowingly uses a third party's internet address or domain name without the third party's consent for the purposes of transmitting a commercial electronic mail message; or

(e) Knowingly sends a commercial electronic mail message to any person that has previously given the sender a do-not-email directive under 15 U.S.C. sec. 7704 (a)(3)(A) or provides the electronic mail address of any such person to a third party for the purpose of enabling the third party to send a commercial electronic mail message, other than pursuant to affirmative consent, to that electronic mail address.

(3) As used in this section:

(a) "Affirmative consent" has the same meaning as set forth in 15 U.S.C. sec. 7702.

(b) "Commercial electronic mail message" has the same meaning as set forth in 15 U.S.C. sec. 7702.

(c) "Electronic mail service provider" means a provider of internet access service, as defined in 47 U.S.C. sec. 231.

(d) "Sender" has the same meaning as set forth in 15 U.S.C. sec. 7702.

(4) (a) In the case of any violation of this section, an electronic mail service provider whose network or facilities were used in the transmission or attempted transmission of a commercial electronic mail message may file a civil action in a court of competent jurisdiction and may, upon proof of such violation, recover such sums as are allowed under this subsection (4).

(b) (I) In any such action, if the electronic mail service provider prevails, the provider shall be entitled to actual damages. Upon a showing that the sender of a commercial electronic mail message violated any provision of this section, whether or not the violation resulted in a financial loss or injury, the electronic mail service provider may recover attorney fees and costs.

(II) In any such action, if the electronic mail service provider prevails, the provider is also entitled to recover, as part of the judgment, statutory damages in the amount of one thousand dollars for each commercial electronic mail message transmitted in violation of this section; except that the total amount of statutory damages awarded against a single defendant based on one transaction or occurrence shall not exceed ten million dollars.

(c) The remedies, duties, prohibitions, and penalties of this subsection (4) are not exclusive and are in addition to all other causes of action, remedies, and penalties provided by law.

(d) At the request of any party to an action brought pursuant to this subsection (4), the court may, in its discretion, conduct all legal proceedings in such a way as to protect the secrecy and security of any computer, computer network, computer data, or computer software involved in order to prevent possible recurrence of the same or similar conduct by another person and to protect the trade secrets of any party.

(e) Electronic mail service providers that adopt and implement terms, conditions, or technical measures in good faith to prevent or prohibit the origination or transmission of commercial electronic mail messages in violation of this section shall be immune from civil liability for any such actions, and no provision of this section shall be construed to create any liability for such actions.

(f) No electronic mail service provider shall be liable for the mere transmission of commercial electronic mail messages over the provider's computer network or facilities.

(g) This section shall not be construed to require any electronic mail service provider to carry or deliver any electronic mail merely because a sender complies with the provisions of this section.

(h) This section shall apply when a commercial electronic mail message is sent to a computer located in Colorado or to an electronic mail address that the sender knows, or has reason to know, is held by a Colorado resident.

(5) (a) The attorney general is hereby specifically authorized to take all actions and invoke all remedies authorized under 15 U.S.C. sec. 7706 (f) to enforce this section. Such actions and remedies are not exclusive and are in addition to all other causes of action, remedies, and penalties provided by this article and any other state or federal law.

(b) The attorney general is encouraged to and may, in his or her discretion, cooperate with an electronic mail service provider in an action by such provider under 15 U.S.C. sec. 7706 (g).

(6) The general assembly:

(a) Finds that all violations of the federal "CAN-SPAM Act of 2003" are inherently false and deceptive;

(b) Determines that falsity and deception in any portion of a commercial electronic mail message or an attachment thereto harms Colorado consumers and threatens Colorado's economy; and

(c) Declares that the intent of this section and of section 18-5-308, C.R.S., is to exercise state authority in a manner consistent with, and to the maximum extent permissible under, the federal preemption provisions of 15 U.S.C. sec. 7707 (b).



§ 6-1-703. Time shares and resale time shares - deceptive trade practices

(1) A person engages in a deceptive trade practice when, in the course of the person's business, vocation, or occupation, the person engages in one or more of the following activities in connection with the advertisement or sale of a time share or the provision of a time share resale service:

(a) Misrepresents:

(I) The investment, resale, or rental value of any time share;

(II) The conditions under which a purchaser may exchange the right to use accommodations or facilities in one location for the right to use accommodations or facilities in another location; or

(III) The period of time during which the accommodations or facilities contracted for will be available to the purchaser;

(b) Fails to allow any purchaser a right to rescind the sale of a time share or a time share resale service within five calendar days after the sale;

(c) (I) Fails to provide conspicuous notice on the contract of the right of a purchaser of a time share or time share resale service to rescind the sale in writing either by electronic means, mail, or hand delivery.

(II) For purposes of this section, notice of rescission is given:

(A) If by mail, when postmarked;

(B) If by electronic mail or other electronic means, when sent; or

(C) If by hand delivery, when delivered to the seller's place of business.

(d) Fails to refund any down payment or deposit made pursuant to a time share contract or contract for time share resale service within seven days after the seller or time share resale entity receives the purchaser's written notice of rescission; except that, if the purchaser's check has not cleared at the time notice of rescission is received, the person has seven additional days after receipt of funds from the purchaser's cleared check to refund the down payment or deposit;

(e) With respect to the sale or solicitation of any time share resale service, makes false or misleading statements, including statements concerning:

(I) The existence of offers to buy or rent the resale time share;

(II) The likelihood of, or the time necessary to complete, any sale, rental, transfer, or invalidation;

(III) The value of the resale time share;

(IV) The current or future costs of owning the resale time share, including assessments, maintenance fees, or taxes;

(V) How amounts paid by the purchaser of the time share resale service will be utilized;

(VI) The method or source from which the name, address, telephone number, or other contact information of the owner of the resale time share was obtained;

(VII) The identity of the time share resale entity or that entity's affiliates; or

(VIII) The terms and conditions upon which the time share resale service is offered;

(f) Engages in any time share resale service without first obtaining a written contract to provide the service, which contract is signed by the purchaser of the time share resale service and complies with the requirements of this section. For purposes of paragraph (c) of this subsection (1), the required notice of rescission rights applicable to a contract for a time share resale service is conspicuous if printed in at least fourteen-point, bold-faced type immediately preceding the space in the contract provided for the purchaser's signature. In addition to any other remedy provided in this article, a time share resale service contract that does not satisfy the requirements of this section is voidable at the option of the purchaser for up to one year after the date the purchaser executes the contract.

(g) With respect to time share resale transfer agreements, fails to comply with any provision of, or otherwise makes false or misleading statements in connection with, any disclosure or other act required to be made or observed under section 6-1-703.5.

(2) The unlawful practices listed in this section are in addition to, and do not limit, the types of deceptive trade practices actionable under section 6-1-105.

(3) No person shall knowingly circumvent the requirements of this section or section 6-1-703.5.

(4) (a) A person who, as director, officer, or agent of a time share resale entity or as agent of a person who violates this article, assists or aids, directly or indirectly, in a violation of this article is responsible equally with the person for which the person acts.

(b) In the prosecution of a person as officer, director, or agent, it is sufficient to allege and prove the unlawful intent of the person or entity for which the person acts.



§ 6-1-703.5. Time share resale transfer agreements - deceptive trade practices

(1) A time share resale entity engages in a deceptive trade practice when the entity fails to include in a time share resale transfer agreement the following information:

(a) The name, telephone number, and physical address of the time share resale entity and the name and address of any agent or third-party service provider who will perform any of the time share resale services for that time share resale entity;

(b) A description of the applicable resale time share legally sufficient for recording or other legal transfer;

(c) A description of the method or documentation by which the transfer of the resale time share will be completed, including whether:

(I) The owner of the resale time share will retain any interest in the resale time share following the transfer; and

(II) The owner of the resale time share must grant a power of attorney or otherwise delegate any authority necessary to complete the transfer of the resale time share and the scope of the authority delegated by the owner of the resale time share;

(d) If the owner of the resale time share will retain any interest in the resale time share, a description of the interests retained by the owner of the resale time share;

(e) A listing of any fees, costs, or other consideration that the owner of the resale time share must pay or reimburse for performance of the time share resale service;

(f) A statement that neither the time share resale entity nor any affiliate or agent of the entity shall collect from the owner of the resale time share any fees, costs, or other consideration until the time share resale entity:

(I) Provides the owner of the resale time share a copy of the recordable deed or other equivalent written evidence clearly demonstrating that the resale time share has been transferred to a subsequent transferee in accordance with the time share resale transfer agreement and applicable law; and

(II) Satisfies all other requirements of this section;

(g) The date by which all acts sufficient to transfer the resale time share in accordance with the time share resale transfer agreement are estimated to be completed. The time share resale entity shall use commercially reasonable good faith efforts to complete the transfer of the subject time share within the estimated period. Commercially reasonable good faith efforts include making a request to the association of time share owners pursuant to section 38-33.3-316 (8), C.R.S., for a written statement detailing unpaid assessments levied against the time share.

(h) A statement as to whether any person, including the owner of the resale time share, may occupy, rent, exchange, or otherwise exercise any form of use of the resale time share during the term of the time share resale transfer agreement;

(i) The name of any person, other than the owner of the resale time share, who will receive any rents, profits, or other consideration or thing of value, if any, generated from the transfer of the applicable resale time share or the use of the applicable resale time share during the term of the time share resale transfer agreement;

(j) The following statement clearly and conspicuously and in substantially the following form:

We [name of time share resale entity] will use commercially reasonable good faith efforts to transfer ownership of your resale time share to another person within the period we estimate for completing the transfer. Until the transfer of

ownership is complete, you, the resale time share owner, will continue to be responsible for the payment of all costs and fees associated with your resale time share, including, as applicable, regular assessments, special assessments, and real and personal property taxes.

(k) A statement that the time share resale entity will notify the following persons or entities, in writing, when ownership of the resale time share is transferred, as applicable:

(I) The association of time share owners or other persons responsible for managing or operating the plan or arrangement by which the rights or interests associated with the applicable time share resale are utilized; and

(II) The exchange company operating any exchange program that the resale time share was part of at the time the transfer was completed.

(2) In making the disclosures required under this section, the time share resale entity may rely upon information provided in writing by the owner of the applicable resale time share or the developer, association of time share owners, or other person responsible for managing or operating the plan or arrangement by which the rights or interests associated with the applicable resale time share are utilized.

(3) A time share resale entity shall not transfer or offer to assist in transferring a resale time share, or receive consideration in connection with the transfer of a resale time share, if the time share resale entity knows that the transferee does not have the ability or the intent to fulfill the obligations of ownership of the resale time share, including the obligation to pay all assessments and taxes incurred in connection with ownership of the resale time share. If a time share resale entity transfers or offers to transfer, or receives compensation in connection with the transfer of, a resale time share to a person who has a demonstrated pattern of nonpayment of assessments or taxes or the demonstrated inability to meet payment obligations, the actions of the time share resale entity are prima facie evidence of a violation of this subsection (3).

(4) A time share resale entity shall supervise, manage, and control all aspects of the time share resale transfer agreement and the offering of the resale time share by any affiliate, agent, contractor, or employee of that time share resale entity. A violation of this section is a violation by the time share resale entity and by the person actually committing the conduct that constitutes the violation.

(5) If a time share resale entity engages in an act that is prohibited by this section, either directly or as a means to avoid or circumvent the purpose of this section, a person injured by the act may bring a private civil action pursuant to section 6-1-113.



§ 6-1-704. Health clubs - deceptive trade practices

(1) A person engages in a deceptive trade practice when, in the course of such person's business, vocation, or occupation, such person engages in one or more of the following activities in connection with the advertisement or sale of a membership in a health club:

(a) Fails to allow any buyer of a membership in a health club to rescind the membership contract within three business days after receipt by the buyer of a copy of the contract;

(b) Fails to provide conspicuous notice of the right of a purchaser of a health club membership to rescind the sale either by telegram, mail, or hand delivery. For purposes of this section, notice of rescission is considered given, if by mail when postmarked, if by telegram when filed for telegraphic transmission, or if by hand delivery when delivered to the seller's place of business.

(c) Fails to allow the buyer, or the estate of the buyer, to cancel the membership contract when:

(I) The buyer dies;

(II) The buyer becomes totally physically disabled as determined by a licensed physician or advanced practice nurse for the duration of the membership contract;

(III) The health club is moved to a location that is more than five miles from the location of the establishment when the buyer entered into the membership contract;

(IV) The membership in the health club is transferred to a location of the same club or another club, which location is more than five miles from the location of the club when the buyer entered into the contract, and this transfer occurs because of cessation of health club services at the club location from which the membership is transferred;

(V) The seller permanently discontinues operation of the health club or sells the health club and the sale results in substantial alteration of the quality of health club services or facilities or the nature of benefits so that they no longer conform to the provisions of the membership contract, but there shall be a thirty-day "right to cure" during which the fees payable by the buyer under the membership contract shall be suspended and the health club may bring the services, facilities, and benefits into conformance with the provisions of the membership contract;

(d) Fails to refund all payments made pursuant to the membership contract, less a prorated fee for days of actual use of the health club by the buyer, within fifteen days after the seller receives the buyer's written notice of rescission;

(e) When a health club is planned or under construction, and the sale of the membership takes place before the health club is completed, fails to:

(I) Disclose clearly and conspicuously in the membership contract the date on which the health club will open for use;

(II) Escrow all preopening membership sales receipts in a separate account in a bank or trust company doing business in the state of Colorado or provide a cash bond, letter of credit, certificate of deposit, or other similar surety, in the amount of fifty thousand dollars, for the repayment of amounts actually paid under preopening membership agreements until the health club is open for business;

(III) Allow the buyer to cancel the membership contract and receive a full refund of all payments made pursuant to the membership contract if the date the health club will open for use is delayed more than sixty days from the date of opening specified in the membership contract;

(f) Sells any membership contract, the actual or financial duration of which, including any option to renew, is longer than twenty-four months; except that a person does not engage in a deceptive trade practice when such person sells any membership contract the actual or financial duration of which is not longer than thirty-six months with a buyer's option to renew annually thereafter if:

(I) The health club has been in operation in this state more than two years; and

(II) The health club maintains a bond with a corporate surety from a company authorized to do business in this state or other security acceptable to and approved by the attorney general; and

(III) The aggregate amount of the bond is one hundred thousand dollars for each club location; and

(IV) The bond is payable to the state for the benefit of any buyer injured in the event the health club goes out of business prior to the expiration of the buyer's membership contract; and

(V) The bond is maintained for so long as the health club has any membership contracts in place and outstanding, the specified term for which exceeds twenty-four months; and

(VI) The bond is not cancelled, revoked, or terminated except after notice to, and with the written consent of, the attorney general at least forty-five days in advance of such cancellation, revocation, or termination; and

(VII) The annual renewal option for continued membership contained in the membership contract is not automatic but requires that the buyer affirmatively accept the renewal option by notice in writing to the person selling the membership contract for reasonable consideration on or before the expiration of each contract term, but not more than six months prior to the expiration of any contract term; and

(VIII) In the event that the health club elects to cancel, revoke, or terminate the bond, it posts a notice of such action, in twenty-four-point bold-faced type, to its customers, on the front door of such health club; or

(g) Makes any representation, orally or in writing, in connection with the offer or sale of a membership in a health club that a membership contract is for a lifetime or is for a perpetual membership, or uses coercive sales tactics, or misrepresents the quality, benefits, or nature of the services.



§ 6-1-705. Dance studios - deceptive trade practices

(1) A person engages in a deceptive trade practice when, in the course of such person's business, vocation, or occupation, such person engages in one or more of the following activities or practices in connection with the advertisement, sale, or performance of contracts for dance studio services in which the total amount of the obligation that the purchaser undertakes is in excess of five hundred dollars:

(a) Fails to execute a written contract and to provide a copy of the contract to the purchaser at the time the purchaser signs it;

(b) Fails to include, printed in ten-point, bold-faced type in the contract:

(I) The total amount of the obligation the purchaser undertakes;

(II) All goods and services that the purchaser is to receive under the contract set forth in specific terms, including the total number or hours of dance instruction to be given by the dance studio under the contract broken down by different hourly rates, if applicable, and all other goods and services;

(III) The itemized cost of all goods and services to be provided under the contract, including but not limited to the cost per hour of dance instruction and the different hourly rates for different types of dance lessons, if any, and any charges to be paid by the purchaser for cost of travel, accommodations, or other expenses of dance studio owners, operators, managers, agents, or employees, the total cost of which shall equal the amount to be specified in the contract pursuant to subparagraph (I) of this paragraph (b); and

(IV) The purchaser's right to cancel as specified in paragraphs (c) to (e) of this subsection (1);

(c) Fails to include in the contract the following statement in bold-faced type under the conspicuous caption:

PURCHASER'S RIGHT TO CANCEL:

YOU, THE PURCHASER, MAY CANCEL THIS CONTRACT AT ANY TIME DURING THE TERM OF ITS EFFECTIVENESS. YOU MUST GIVE WRITTEN NOTICE TO THE DANCE STUDIO THAT YOU DO NOT WANT TO BE FURTHER BOUND BY THIS CONTRACT. THE NOTICE OF CANCELLATION MAY BE SERVED IN PERSON, BY TELEGRAM, OR BY MAIL TO THE DANCE STUDIO AT THE ADDRESS STATED IN THIS CONTRACT OR AT THE LOCATION WHERE DANCE LESSONS ARE CONDUCTED. WITHIN THIRTY DAYS AFTER RECEIPT OF YOUR NOTICE OF CANCELLATION, THE DANCE STUDIO SHALL REFUND TO YOU THE CONTRACT PRICE LESS THE COST OF GOODS AND SERVICES ALREADY RECEIVED BY YOU AND AN AMOUNT OF LIQUIDATED DAMAGES EQUAL TO NOT MORE THAN TEN PERCENT OF THE COST OF THE REMAINING GOODS AND SERVICES.

(d) Fails to allow the contract to be cancelled by the purchaser upon the purchaser's serving written notice to the dance studio;

(e) Fails, upon cancellation of a contract for dance studio services, to refund to the purchaser all prepayments made under the contract, minus the total of:

(I) The amount equal to the cost of goods and services actually received by the purchaser under the contract; and

(II) An amount of liquidated damages equal to not more than ten percent of the cost of the remaining goods and services not received by the purchaser;

(f) Subtracts a total amount under subparagraphs (I) and (II) of paragraph (e) of this subsection (1) that exceeds the total amount of the obligation as set out in subparagraph (I) of paragraph (b) of this subsection (1);

(g) Fails to have a performance bond in the amount of twenty-five thousand dollars, as to each studio, location, or owner, for the benefit of any person who enters into a contract for dance studio services in which the total amount of the obligation that the purchaser undertakes is in excess of five hundred dollars and who is damaged by the failure of the dance studio to provide the services specified in the contract or by the failure of the dance studio to comply with this section, which performance bond guarantees the dance studio's performance of its contractual obligations with the purchaser in accordance with the provisions of this section, or fails to disclose in the contract with such purchaser the existence of the performance bond;

(h) Sells or induces any person to purchase or to become obligated directly or contingently, or both, under more than one contract for dance studio services at the same time for the purpose of avoiding the provisions of this section; or

(i) Assigns or accepts an assignment of dance studio services without the written consent of the purchaser.



§ 6-1-706. Buyers' clubs - deceptive trade practices

(1) A person engages in a deceptive trade practice when, in the course of such person's business, vocation, or occupation, such person engages in one or more of the following activities or practices in connection with the advertisement, sale, or performance of any contract of membership in a buyers' club in which the price of the membership equals or exceeds one hundred dollars:

(a) Fails to allow any purchaser of a membership in a buyers' club to rescind the membership contract at any time prior to the close of business on the next business day following the day the purchaser signs the contract;

(b) Fails to provide in the membership contract the following mandatory disclosure under the heading:

PURCHASER'S RIGHT TO CANCEL:

THE PURCHASER MAY CANCEL THIS CONTRACT FOR ANY REASON AT ANY TIME PRIOR TO THE CLOSE OF BUSINESS ON THE NEXT BUSINESS DAY FOLLOWING THE DAY THE PURCHASER SIGNS THE MEMBERSHIP CONTRACT BY DELIVERING OR MAILING TO THE BUYERS' CLUB WRITTEN NOTICE OF CANCELLATION. NOTICE OF CANCELLATION, IF SENT BY MAIL, IS DEEMED TO BE GIVEN AS OF THE DATE THE MAILED NOTICE WAS POSTMARKED.

Said heading and disclosure shall be in capital letters in no less than ten-point, bold-faced type.

(c) Fails to refund all payments made pursuant to the membership contract within fifteen days after the buyers' club receives notice of cancellation from the purchaser.



§ 6-1-707. Use of title or degree - deceptive trade practice

(1) A person engages in a deceptive trade practice when, in the course of such person's business, vocation, or occupation, such person:

(a) (I) Claims, either orally or in writing, to possess either an academic degree or an honorary degree or the title associated with said degree, unless the person has, in fact, been awarded said degree from an institution that is:

(A) Accredited by a regional or professional accrediting agency recognized by the United States department of education or the council on postsecondary accreditation, or is recognized as a candidate for accreditation by such an agency;

(B) Provided, operated, and supported by a state government or any of its political subdivisions or by the federal government;

(C) A school, institute, college, or university chartered outside the United States, the academic degree from which has been validated by an accrediting agency approved by the United States department of education as equivalent to the baccalaureate or postbaccalaureate degree conferred by a regionally accredited college or university in the United States;

(D) A religious seminary, institute, college, or university that offers only educational programs that prepare students for a religious vocation, career, occupation, profession, or lifework, and the nomenclature of whose certificates, diplomas, or degrees clearly identifies the religious character of the educational program;

(E) Authorized to grant degrees pursuant to article 2 of title 23, C.R.S.

(II) This paragraph (a) shall not apply to persons claiming degrees or certificates that were submitted as a requirement of the application process for licensure, certification, or registration pursuant to title 12, C.R.S.

(III) No person awarded a doctorate degree from an institution not listed in paragraph (a) of this subsection (1) shall claim in the state, either orally or in writing, the title "Dr." before the person's name or any mark, appellation, or series of letters, numbers, or words, such as, but not limited to, "Ph.D.","Ed.D.", "D.N.", or "D.Th.", which signify, purport, or are generally taken to signify satisfactory completion of the requirements of a doctorate degree, after the person's name.

(b) Claims either orally or in writing to be a "dietitian", "dietician", "certified dietitian", or "certified dietician" or uses the abbreviation "C.D." or "D." to indicate that such person is a dietitian, unless such person:

(I) Possesses a baccalaureate, masters, or doctorate degree in human nutrition, foods and nutrition, dietetics, nutrition education, food systems management, or public health nutrition from an institution that is:

(A) Accredited by a regional or professional accrediting agency recognized by the United States department of education or the council on postsecondary accreditation, or is recognized as a candidate for accreditation by such accrediting agency;

(B) Authorized to grant degrees pursuant to article 2 of title 23, C.R.S.; or

(C) A school, institute, college, or university chartered outside the United States, the academic degree from which has been validated by an accrediting agency approved by the United States department of education as equivalent to a baccalaureate or postbaccalaureate degree conferred by a regionally accredited college or university in the United States; and

(II) Meets one of the following:

(A) Completes at least nine hundred hours of a planned, continuous, preprofessional work experience in a nutrition or dietetic practice under the supervision of a qualified dietitian; or

(B) Holds a certificate of registered dietitian through the commission on dietetic registration;

(c) Repealed.

(d) (I) Claims either orally or in writing to be a "certified optician" or "certified opticien", unless such person holds a current certificate of competence issued by the American board of opticianry. Each certificate shall be prominently displayed or maintained in such person's place of business and made available for immediate inspection and review by any consumer or agent of the state of Colorado. No person may associate a service, product, or business name with the title "certified optician" unless such person holds the required certificate of competence. This paragraph (d) shall not apply to persons authorized under article 36 or 40 of title 12, C.R.S., to practice medicine or optometry.

(II) Performs or claims orally or in writing to be able to perform the following procedures, and such person is a certified optician:

(A) Vision therapy;

(B) Refractions;

(C) Automated refractions; except that a certified optician may use an auto refractor to provide vision screenings for the sole purpose of determining if the subject of the screening needs a further eye examination;

(D) Refractometry;

(E) Fitting contact lenses;

(F) Keratometry or automated keratometry; or

(G) Any other act that constitutes the practice of optometry or the practice of medicine.

(III) A certified optician does not engage in a deceptive trade practice under subparagraph (II) of this paragraph (d), if said optician performs the described procedures under the direction and supervision of a person who has statutory authority under title 12, C.R.S., to supervise the work of others within the scope of his or her license.

(e) Claims to be a "sign language interpreter", "interpreter for the deaf", "deaf interpreter", "ASL-English interpreter", "American sign language (ASL) interpreter", "transliterator", "certified sign language interpreter", "certified interpreter for the deaf", "certified deaf interpreter", "certified ASL-English interpreter", "certified American sign language (ASL) interpreter", or "certified transliterator", unless he or she holds a current certification issued by the registry of interpreters for the deaf or a successor organization. A registry of interpreters for the deaf, or successor organization, membership card that shows proof of current membership and certification shall be made available for immediate inspection and review by any consumer or agent of the state of Colorado.



§ 6-1-708. Vehicle sales and leases - deceptive trade practice

(1) A person engages in a deceptive trade practice when, in the course of the person's business, vocation, or occupation, such person:

(a) Commits any of the following acts pertaining to the sale or lease of a motor vehicle, used motor vehicle, powersports vehicle, or used powersports vehicle:

(I) Guarantees to a purchaser or lessee of a motor vehicle, used motor vehicle, powersports vehicle, or used powersports vehicle who conditions the purchase or lease on the approval of a consumer credit transaction as defined in section 5-1-301 (12) that such purchaser or lessee has been approved for a consumer credit transaction if the approval is not final. For purposes of this subsection (1)(a)(I), "guarantee" means a written document or oral representation between the purchaser or lessee and the person selling or leasing the vehicle that leads such purchaser or lessee to a reasonable good faith belief that the financing of the vehicle is certain.

(II) Accepts a used vehicle as a trade-in on the purchase or lease of a motor vehicle, used motor vehicle, powersports vehicle, or used powersports vehicle and sells or leases the vehicle that has been traded in before the purchaser or lessee has been approved for a consumer credit transaction as defined in section 5-1-301 (12) if the approval is a condition of the purchase or lease;

(III) Fails to return to the consumer any collateral or down payment tendered by the consumer conditioned upon a guarantee by a motor vehicle dealer, used motor vehicle dealer, powersports vehicle dealer, or used powersports vehicle dealer that a consumer credit transaction as defined in section 5-1-301 (12) has been approved if the approval was a condition of the sale or lease and if the financing is not approved and the consumer is required to return the vehicle;

(b) Fails to disclose in writing, prior to sale, to the purchaser that a motor vehicle is a salvage vehicle, as defined in section 42-6-102 (17), or that a vehicle was repurchased by or returned to the manufacturer from a previous owner for inability to conform the motor vehicle to the manufacturer's warranty in accordance with article 10 of title 42 or with any other state or federal motor vehicle warranty law, or knowingly fails to disclose in writing, prior to sale, to the purchaser that a motor vehicle or powersports vehicle has sustained material damage at any one time from any one incident.

(2) For purposes of this section, if a motor vehicle or used motor vehicle dealer guarantees financing and if approval for financing is a condition of the sale or lease, such motor vehicle or used motor vehicle dealer shall not retain any portion of such purchaser's down payment or any trade-in vehicle as payment of rent on any vehicle released by such dealer to such purchaser pending approval of financing even if such dealer has obtained a waiver of such purchaser's right to return a vehicle or has contracted for a rental agreement with such purchaser.



§ 6-1-709. Sales of manufactured homes - deceptive trade practices

A person engages in a deceptive trade practice when, in the course of such person's business, vocation, or occupation, such person engages in conduct that constitutes an unlawful manufactured home sale practice as described in section 24-32-3326, C.R.S.



§ 6-1-710. Installation or reinstallation of false air bag - deceptive trade practices - criminal liability

(1) A person engages in a deceptive trade practice when such person installs or reinstalls, as part of a vehicle inflatable restraint system, any object in lieu of an air bag that was designed in accordance with federal safety regulations for the make, model, and year of the vehicle.

(2) Any person who violates subsection (1) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than two thousand five hundred dollars and not more than five thousand dollars per violation, or imprisonment in the county jail for up to one year, or both.



§ 6-1-711. Restrictions on credit card receipts - legislative declaration - application - definitions

(1) The general assembly hereby finds, determines, and declares that credit, particularly the use of credit cards, is an important tool for consumers in today's economy. Unscrupulous persons often fraudulently use the credit card accounts of others by stealing the credit card itself or obtaining the necessary information to fraudulently charge the purchase of goods and services to another person's credit card account. The general assembly, therefore, finds, determines, and declares that protection from unauthorized use of credit card accounts is necessary.

(2) No person that accepts credit cards for the transaction of business shall print more than the last five digits of the credit card account number or print the credit card expiration date, or both, on a credit card receipt.

(3) This section shall apply only to receipts that are electronically printed and shall not apply to transactions in which the sole means of recording the credit card number is by handwriting or by an imprint or copy of the credit card.

(4) For the purposes of this section, "credit card" means a card or device existing for the purpose of obtaining money, property, labor, or services on credit; those cards pursuant to which unpaid balances are payable upon demand; and any card or device used to withdraw moneys from a bank account.

(5) (a) Except as provided in paragraph (c) of this subsection (5), this section shall apply to any entity formed on and after April 25, 2002, that uses a cash register or any other machine or device that electronically imprints receipts on credit card transactions and is placed into service on or after April 25, 2002.

(b) Except as provided in paragraph (c) of this subsection (5), on and after January 1, 2004, this section shall apply to any cash register and any other machine or device that electronically imprints receipts on credit card transactions for entities that were formed on or before April 25, 2002.

(c) On and after January 1, 2005, this section shall apply to:

(I) Institutions of higher education; and

(II) Persons who employ no more than twenty-five employees or who have generated no more than five million dollars annually in revenues from the person's business activities.



§ 6-1-712. Discount health plan and cards - deceptive trade practices

(1) A person engages in a deceptive trade practice when, in the course of such person's business, vocation, or occupation, such person:

(a) Solicits, markets, advertises, promotes, or sells to a consumer residing in Colorado a discount health plan and such plan materials:

(I) Fail to provide to the consumer a clear and conspicuous disclosure that the discount health plan is not insurance and that the plan only provides for discount health care services from participating providers within the plan;

(II) Fail to provide the name, address, and telephone number of the administrator of the discount health plan;

(III) Fail to make available to the consumer through a toll-free telephone number, upon request of the consumer, a complete and accurate list of the participating providers within the plan in the consumer's local area and a list of the services for which the discounts are applicable. Such list shall be available to the consumer upon request commencing with the time of purchase and shall be updated at least every six months.

(IV) Fail to use common usage for words and phrases in describing the discounts or access to discounts offered, and such failure results in representations of the discounts that are misleading, deceptive, or fraudulent;

(V) Fail to provide to the consumer notice of the right to cancel such discount health plan pursuant to paragraph (c) of this subsection (1);

(b) Offers discounted health services or products that are not authorized by a contract with each provider listed in conjunction with the discount health plan;

(c) Fails to allow a purchaser of a discount health plan to cancel such plan within thirty days after purchase;

(d) Fails to refund all membership fees paid to the discount health plan by the consumer within thirty days after timely notification of the cancellation of the plan to the discount health plan administrator pursuant to paragraph (c) of this subsection (1).

(2) The provisions of this section shall not apply to:

(a) A carrier as defined in section 10-16-102 (8), C.R.S., that offers discounts for services to a covered person, as defined in section 10-16-102 (15), C.R.S., and such services are supplemental to and not part of the health coverage plan of the carrier;

(b) A medicare endorsed drug card as approved by the centers for medicare and medicaid services pursuant to the "Medicare Prescription Drug, Improvement, and Modernization Act of 2003", Public Law 108-173.

(3) For the purposes of this section, unless the context otherwise requires:

(a) "Health care services" has the same meaning as in section 10-16-102 (33), C.R.S.

(b) "Provider" has the same meaning as in section 10-16-102 (56), C.R.S.



§ 6-1-713. Disposal of personal identifying documents - policy

(1) Each public and private entity in the state that uses documents during the course of business that contain personal identifying information shall develop a policy for the destruction or proper disposal of paper documents containing personal identifying information.

(2) For the purposes of this section, "personal identifying information" means: A social security number; a personal identification number; a password; a pass code; an official state or government-issued driver's license or identification card number; a government passport number; biometric data; an employer, student, or military identification number; or a financial transaction device.

(3) A public entity that is managing its records in compliance with part 1 of article 80 of title 24, C.R.S., shall be deemed to have met its obligations under subsection (1) of this section.

(4) Unless an entity specifically contracts with a recycler or disposal firm for destruction of documents that contain personal identifying information, nothing herein shall require a recycler or disposal firm to verify that the documents contained in the products it receives for disposal or recycling have been properly destroyed or disposed of as required by this section.



§ 6-1-714. Unfair drug pricing practice - definitions - deceptive trade practice

(1) As used in this section, unless the context otherwise requires:

(a) "Emergency" means a declaration made by the department of public health and environment pursuant to section 25-1.5-101 (1)(aa), C.R.S., after the department has determined that there is a shortage of drugs critical to public safety.

(b) "Unfair drug pricing" means charging a consumer an unconscionable amount for the sale of a drug. Unfair drug pricing occurs if:

(I) The price charged by a wholesaler, distributor, or retailer exceeds by more than ten percent the average price for the drug charged by that wholesaler, distributor, or retailer during the thirty days immediately preceding the declaration of an emergency; and

(II) The increase in the amount charged by a wholesaler, distributor, or retailer is not attributable to cost factors of the retailer, including, but not limited to, replacement costs, taxes, and transportation costs incurred by that wholesaler, distributor, or retailer.

(2) A person engages in a deceptive trade practice when, in the course of such person's business, vocation, or occupation, the person engages in the practice of unfair drug pricing.



§ 6-1-715. Confidentiality of social security numbers

(1) Except as provided in subsections (2) to (4) of this section, a person or entity may not do any of the following:

(a) Publicly post or publicly display in any manner an individual's social security number. "Publicly post" or "publicly display" means to intentionally communicate or otherwise make available to the general public.

(b) Print an individual's social security number on any card required for the individual to access products or services provided by the person or entity;

(c) Require an individual to transmit his or her social security number over the internet, unless the connection is secure or the social security number is encrypted;

(d) Require an individual to use his or her social security number to access an internet website, unless a password or unique personal identification number or other authentication device is also required to access the internet website; and

(e) Print an individual's social security number on any materials that are mailed to the individual, unless state or federal law requires, permits, or authorizes the social security number to be on the document to be mailed. Notwithstanding this paragraph (e), social security numbers may be included in applications and forms sent by mail, including documents sent as part of an application or enrollment process, or to establish, amend, or terminate an account, contract, or policy, or to confirm the accuracy of the social security number. A social security number that is permitted to be mailed under this section may not be printed, in whole or in part, on a postcard or other mailer not requiring an envelope, or visible on the envelope or without the envelope having been opened.

(2) (a) A person or entity that has used, prior to January 1, 2007, an individual's social security number in a manner inconsistent with subsection (1) of this section, may continue using that individual's social security number in that manner on or after January 1, 2007, if all of the following conditions are met:

(I) The use of the social security number is continuous. If the use is stopped for any reason, subsection (1) of this section shall apply.

(II) The person or entity provides the individual with an annual disclosure that informs the individual that he or she has the right to stop the use of his or her social security number in a manner prohibited by subsection (1) of this section.

(b) The person or entity shall implement a written request by an individual to stop the use of his or her social security number in a manner prohibited by subsection (1) of this section within thirty days after the receipt of the request. The person or entity may not impose a fee or charge for implementing the request.

(c) The person or entity shall not deny services to an individual because the individual makes a written request pursuant to paragraph (b) of this subsection (2).

(3) This section shall not prevent the collection, use, or release of a social security number as required, permitted, or authorized by state or federal law or the use of a social security number for internal verification or administrative purposes, including by the department of revenue.

(4) This section shall not apply to:

(a) Documents or records that are recorded or required to be open to the public pursuant to the constitution or laws of this state or by court rule or order, and this section shall not limit access to these documents or records; or

(b) An entity that is subject to the federal "Health Insurance Portability and Accountability Act of 1996", as amended, 42 U.S.C. sec. 1320d to 1320d-9.



§ 6-1-716. Notification of security breach

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Breach of the security of the system" means the unauthorized acquisition of unencrypted computerized data that compromises the security, confidentiality, or integrity of personal information maintained by an individual or a commercial entity. Good faith acquisition of personal information by an employee or agent of an individual or commercial entity for the purposes of the individual or commercial entity is not a breach of the security of the system if the personal information is not used for or is not subject to further unauthorized disclosure.

(b) "Commercial entity" means any private legal entity, whether for-profit or not-for-profit.

(c) "Notice" means:

(I) Written notice to the postal address listed in the records of the individual or commercial entity;

(II) Telephonic notice;

(III) Electronic notice, if a primary means of communication by the individual or commercial entity with a Colorado resident is by electronic means or the notice provided is consistent with the provisions regarding electronic records and signatures set forth in 15 U.S.C. sec. 7001 et seq.; or

(IV) Substitute notice, if the individual or the commercial entity required to provide notice demonstrates that the cost of providing notice will exceed two hundred fifty thousand dollars, the affected class of persons to be notified exceeds two hundred fifty thousand Colorado residents, or the individual or the commercial entity does not have sufficient contact information to provide notice. Substitute notice consists of all of the following:

(A) E-mail notice if the individual or the commercial entity has e-mail addresses for the members of the affected class of Colorado residents;

(B) Conspicuous posting of the notice on the website page of the individual or the commercial entity if the individual or the commercial entity maintains one; and

(C) Notification to major statewide media.

(d) (I) "Personal information" means a Colorado resident's first name or first initial and last name in combination with any one or more of the following data elements that relate to the resident, when the data elements are not encrypted, redacted, or secured by any other method rendering the name or the element unreadable or unusable:

(A) Social security number;

(B) Driver's license number or identification card number;

(C) Account number or credit or debit card number, in combination with any required security code, access code, or password that would permit access to a resident's financial account.

(II) "Personal information" does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records or widely distributed media.

(2) Disclosure of breach. (a) An individual or a commercial entity that conducts business in Colorado and that owns or licenses computerized data that includes personal information about a resident of Colorado shall, when it becomes aware of a breach of the security of the system, conduct in good faith a prompt investigation to determine the likelihood that personal information has been or will be misused. The individual or the commercial entity shall give notice as soon as possible to the affected Colorado resident unless the investigation determines that the misuse of information about a Colorado resident has not occurred and is not reasonably likely to occur. Notice shall be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement and consistent with any measures necessary to determine the scope of the breach and to restore the reasonable integrity of the computerized data system.

(b) An individual or a commercial entity that maintains computerized data that includes personal information that the individual or the commercial entity does not own or license shall give notice to and cooperate with the owner or licensee of the information of any breach of the security of the system immediately following discovery of a breach, if misuse of personal information about a Colorado resident occurred or is likely to occur. Cooperation includes sharing with the owner or licensee information relevant to the breach; except that such cooperation shall not be deemed to require the disclosure of confidential business information or trade secrets.

(c) Notice required by this section may be delayed if a law enforcement agency determines that the notice will impede a criminal investigation and the law enforcement agency has notified the individual or commercial entity that conducts business in Colorado not to send notice required by this section. Notice required by this section shall be made in good faith, without unreasonable delay, and as soon as possible after the law enforcement agency determines that notification will no longer impede the investigation and has notified the individual or commercial entity that conducts business in Colorado that it is appropriate to send the notice required by this section.

(d) If an individual or commercial entity is required to notify more than one thousand Colorado residents of a breach of the security of the system pursuant to this section, the individual or commercial entity shall also notify, without unreasonable delay, all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined by 15 U.S.C. sec. 1681a (p), of the anticipated date of the notification to the residents and the approximate number of residents who are to be notified. Nothing in this paragraph (d) shall be construed to require the individual or commercial entity to provide to the consumer reporting agency the names or other personal information of breach notice recipients. This paragraph (d) shall not apply to a person who is subject to Title V of the federal "Gramm-Leach-Bliley Act", 15 U.S.C. sec. 6801 et. seq.

(3) Procedures deemed in compliance with notice requirements. (a) Under this section, an individual or a commercial entity that maintains its own notification procedures as part of an information security policy for the treatment of personal information and whose procedures are otherwise consistent with the timing requirements of this section shall be deemed to be in compliance with the notice requirements of this section if the individual or the commercial entity notifies affected Colorado customers in accordance with its policies in the event of a breach of security of the system.

(b) An individual or a commercial entity that is regulated by state or federal law and that maintains procedures for a breach of the security of the system pursuant to the laws, rules, regulations, guidances, or guidelines established by its primary or functional state or federal regulator is deemed to be in compliance with this section.

(4) Violations. The attorney general may bring an action in law or equity to address violations of this section and for other relief that may be appropriate to ensure compliance with this section or to recover direct economic damages resulting from a violation, or both. The provisions of this section are not exclusive and do not relieve an individual or a commercial entity subject to this section from compliance with all other applicable provisions of law.



§ 6-1-717. Influencing a real estate appraisal - deceptive trade practice

(1) A person engages in a deceptive trade practice when, in the course of such person's business, vocation, or occupation, the person:

(a) Knowingly submits a false or misleading appraisal in connection with a dwelling offered as security for repayment of a mortgage loan; or

(b) Directly or indirectly compensates, coerces, or intimidates an appraiser, or attempts, directly or indirectly, to compensate, coerce, or intimidate an appraiser, for the purpose of influencing the independent judgment of the appraiser with respect to the value of a dwelling offered as security for repayment of a mortgage loan.

(2) The prohibition referred to in subsection (1) of this section shall not be construed as prohibiting a person from requesting an appraiser to:

(a) Consider additional, appropriate property information;

(b) Provide further detail, substantiation, or explanation for the appraiser's value conclusion; or

(c) Correct errors in the appraisal report.



§ 6-1-718. Ticket sales and resales - prohibitions - unlawful conditions - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Operator" means a person or entity who owns, operates, or controls a place of entertainment or who promotes or produces entertainment and that sells a ticket to an event for original sale, including an employee of such person or entity.

(b) "Original sale" means the first sale of a ticket by an operator.

(c) "Place of entertainment" means a public or private entertainment facility, such as a stadium, arena, racetrack, museum, amusement park, or other place where performances, concerts, exhibits, athletic games, or contests are held, for which an entry fee is charged, to which the public is invited to observe, and for which tickets are sold. "Place of entertainment" does not include a ski area.

(d) "Purchaser" means a person or entity who purchases a ticket to a place of entertainment.

(e) "Resale" or "resold" means a sale other than the original sale of a ticket by a person or entity.

(f) "Reseller" means a person or entity that offers or sells tickets for resale after the original sale by the operator including an entity that operates a platform or exchange for the purchase and sale of tickets to events that also engages in the purchase and resale of the ticket either on behalf of the operator or on its own behalf if a reseller.

(g) "Ticket" means a license issued by the operator of a place of entertainment for admission to an event at the date and time specified on the ticket, subject to the terms and conditions as specified by the operator.

(2) Resellers shall guarantee a full refund to a purchaser if:

(a) The event for which the ticket was resold is canceled;

(b) The ticket does not or would not in fact grant the purchaser admission to the event for which the ticket was resold;

(c) The ticket is counterfeit; or

(d) The ticket fails to conform to its description as advertised or as represented to the purchaser by the reseller.

(3) (a) It is void as against public policy to apply a term or condition to the original sale to the purchaser to limit the terms or conditions of resale, including, but not limited to, a term or condition:

(I) That restricts resale in a subscription or season ticket package agreement as a condition of purchase;

(II) That a purchaser must comply with to retain a ticket for the duration of a subscription or season ticket package agreement that limits the rights of the purchaser to resell the ticket;

(III) That a purchaser must comply with to retain any contractually agreed-upon rights to purchase future subscriptions or season ticket package agreements; or

(IV) That imposes a sanction on the purchaser if the sale of the ticket is not through a reseller approved by the operator.

(b) Nothing in this section shall be deemed to prohibit an operator from prohibiting the resale of a contractual right in a season ticket package agreement that gives the original purchaser a priority or other preference to enter into a subsequent season ticket package agreement with the operator.

(4) A person or entity, including an operator, that regulates admission to an event shall not deny access to the event to a person in possession of a valid ticket to the event, regardless of whether the ticket is subject to a subscription or season ticket package agreement, based solely on the ground that such ticket was resold through a reseller that was not approved by the operator.

(5) Nothing in this section shall be construed to prohibit an operator from maintaining and enforcing policies regarding conduct or behavior at or in connection with the operator's venue. An operator may revoke or restrict season tickets for reasons relating to a violation of venue policies and to the extent the operator may deem necessary for the protection of the safety of patrons or to address fraud or misconduct.



§ 6-1-719. Truth in music advertising

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Performing group" means a vocal or instrumental group seeking to use the name of a recording group.

(b) "Recording group" means a vocal or instrumental group, at least one of whose members has previously released a commercial sound recording under that group's name and in which at least one of the members has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(c) "Sound recording" means a work that results from the fixation, on or in a recording medium or other material object, of a series of musical, spoken, or other sounds regardless of the nature of the medium or object, such as a disk, tape, or other phono record, in which the sounds are recorded.

(2) Production. (a) Except as otherwise provided in paragraph (b) of this subsection (2), it is unlawful for any person to advertise or conduct a live musical performance or production in this state through the use of a false, deceptive, or misleading affiliation, connection, or association between a performing group and a recording group.

(b) Paragraph (a) of this subsection (2) does not apply if:

(I) The performing group is the authorized registrant and owner of a federal service mark for that group registered in the United States patent and trademark office;

(II) At least one member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group;

(III) The live musical performance or production is identified in all advertising and promotion as a salute or tribute;

(IV) The advertising does not relate to a live musical performance or production taking place in this state; or

(V) The performance or production is expressly authorized by the recording group.

(3) Restraining prohibited acts. In addition to the actions and remedies specified in part 1 of this article that may apply:

(a) Injunction. Whenever the attorney general or a district attorney has reason to believe that a person is advertising, conducting, or about to advertise or conduct a live musical performance or production in violation of this section and that proceedings would be in the public interest, the attorney general or district attorney may bring an action in the name of the state against the person to restrain that practice by temporary or permanent injunction.

(b) Payment of costs and restitution. Whenever a court issues a permanent injunction to restrain and prevent violations of this section as authorized in paragraph (a) of this subsection (3), the court may, in its discretion, direct that the defendant restore to any person in interest any moneys or property, real or personal, that may have been acquired by means of a violation of this section, under terms and conditions to be established by the court.

(c) Penalty. A person who violates this section is liable to the state for a civil penalty of not less than five thousand dollars nor more than fifteen thousand dollars per violation, which civil penalty shall be in addition to any other relief that may be granted under this subsection (3) but which shall not be cumulative with the penalty specified in section 6-1-112. Each performance or production that violates this section constitutes a separate violation.



§ 6-1-720. Online event ticket sales - deceptive trade practice

(1) A person engages in a deceptive trade practice when, in the course of the person's business, vocation, or occupation, such person:

(a) Uses or causes to be used a software application that runs automated tasks over the internet to access a computer, computer network, or computer system, or any part thereof, for the purpose of purchasing tickets in excess of authorized limits for an online event ticket sale with the intent to resell such tickets; or

(b) Uses or causes to be used a software application that runs automated tasks over the internet that circumvents or disables any electronic queues, waiting periods, or other sales volume limitation systems associated with an online event ticket sale.

(2) As used in this section, unless the context otherwise requires:

(a) "In excess of authorized limits", with regard to an online purchase of tickets, means exceeding a restriction on the number of individual tickets that can be purchased by any single person or circumventing any other terms and conditions of access to an online event ticket sale established by the event sponsor or promoter.

(b) "Online event ticket sale" means an electronic system utilized by the sponsor or promoter of a sporting or entertainment event to sell tickets to such event to the public over the internet.

(3) This section shall not prohibit the resale of tickets in a secondary market by a person other than the event sponsor or promoter.

(4) Every ticket acquired in violation of this section shall constitute a separate violation for purposes of assessing a civil penalty under section 6-1-112 (1)(a) and (1)(b).



§ 6-1-721. Like-kind exchanges by exchange facilitators - deceptive trade practice - definitions

(1) Legislative declaration. The general assembly hereby:

(a) Finds that, absent enactment of this section, Colorado has no requirements for the protection of taxpayers who engage persons or entities that facilitate like-kind exchanges pursuant to 26 U.S.C. sec. 1031; and

(b) Determines that, to protect taxpayers who engage exchange facilitators, exchange facilitators should meet certain requirements and follow certain procedures.

(2) Definitions. As used in this section, unless the context otherwise requires:

(a) "Affiliated with" means that a person directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the other specified person.

(b) "Colorado property" means real property located in Colorado; except that replacement property need not be located in Colorado.

(c) (I) "Exchange facilitator" means a person that holds a taxpayer's exchange funds and that:

(A) For a fee, facilitates an exchange of like-kind Colorado property by entering into an agreement with a taxpayer by which the exchange facilitator acquires from the taxpayer the contractual rights to sell the taxpayer's relinquished Colorado property and transfer a replacement property to the taxpayer as an exchange facilitator, as is defined in (K)-1 26 CFR 1.1031 (k)-1 (g)(4), or enters into an agreement with a taxpayer to take title to Colorado property as an exchange accommodation titleholder, as that term is defined in federal internal revenue service revenue procedure 2000-37, or enters into an agreement with a taxpayer to act as a qualified trustee or qualified escrow holder, as those terms are defined in (K)-1 26 CFR 1.1031 (k)-1 (g)(3), except as otherwise provided in subparagraph (II) of this paragraph (c); or

(B) Maintains an office in this state for the purpose of soliciting business as an exchange facilitator regarding Colorado property.

(II) "Exchange facilitator" does not include:

(A) The taxpayer or disqualified person, as defined under (K)-1 26 CFR 1.1031 (k)-1 (k), seeking to qualify for the nonrecognition provisions of 26 U.S.C. sec. 1031;

(B) A bank, savings bank, savings and loan association, building and loan association, or credit union; a bank or savings association holding company organized under the laws of any state, the District of Columbia, a territory or protectorate of the United States, or the United States, subject to regulation and supervision by a federal banking agency; an operating subsidiary of such entities; or an employee or exclusive agent of any of such entities, including, without limitation, a subsidiary that is owned or controlled by such entities;

(C) A person who advertises for and teaches seminars or classes for, or gives presentations to, attorneys, accountants, real estate professionals, tax professionals, or other professionals, where the primary purpose is to teach the professionals about tax-deferred exchanges or train them to act as exchange facilitators;

(D) An exchange facilitator, as defined in (K)-1 26 CFR 1.1031 (k)-1 (g)(4), whose sole business in this state as an exchange facilitator consists of holding exchange funds from the disposition of relinquished property located outside this state; or

(E) An entity that is wholly owned by an exchange facilitator or is wholly owned by the owner of an exchange facilitator and is used by that exchange facilitator to facilitate exchanges or to take title to Colorado property as an exchange accommodation titleholder, as defined in federal internal revenue service revenue procedure 2000-37.

(III) For purposes of this paragraph (c), "fee" means compensation of any nature, direct or indirect, monetary or in-kind, that is received by a person or a related person as defined in 26 U.S.C. sec. 1031 (f)(3) for any services relating to or incidental to the exchange of like-kind property under 26 U.S.C. sec. 1031.

(d) "Like-kind exchange" means a section 1031 exchange that is subject to 26 U.S.C. sec. 1031.

(e) "Publicly traded company" means a corporation whose securities are publicly traded on a stock exchange that is regulated by the United States securities and exchange commission. The term "publicly traded company" also includes all subsidiaries of such publicly traded company.

(f) "Section 1031 exchange" means an exchange conducted pursuant to 26 U.S.C. sec. 1031 that allows investors to defer the tax on capital gains.

(g) "Taxpayer exchange funds" or "exchange funds" means money a taxpayer entrusts to an exchange facilitator.

(3) Deceptive trade practices. A person engages in a deceptive trade practice when a person acts as an exchange facilitator and:

(a) (I) Except as specified in subparagraph (III) of this paragraph (a), fails to notify all current clients of any change in control of the exchange facilitator within two business days after the effective date of the change by:

(A) Facsimile, e-mail transmission, or first-class mail; and

(B) Posting such notice on the exchange facilitator's website for a period ending not sooner than ninety days after the change in control.

(II) The notice required in subparagraph (I) of this paragraph (a) shall specify the name, address, and other contact information of the transferees.

(III) If the exchange facilitator is a publicly traded company and remains a publicly traded company after a change in control, the exchange facilitator need not notify its client of the change in control.

(IV) For purposes of this paragraph (a), "change in control" means any transfer within twelve months of more than fifty percent of the assets or ownership interests, directly or indirectly, of the exchange facilitator.

(b) (I) Fails to maintain adequate financial assurance and errors and omissions insurance or deposits. An exchange facilitator may maintain bonds, insurance policies, deposits, or irrevocable letters of credit in excess of the amounts required by this subparagraph (I). An exchange facilitator shall at all times:

(A) Maintain a fidelity bond or bonds executed by an insurer authorized to do business in this state in the amount of at least one million dollars and maintain a policy of errors and omissions insurance, in an amount of at least two hundred fifty thousand dollars, executed by an insurer authorized to do business in this state;

(B) Deposit an amount of cash or irrevocable letters of credit in an amount of at least the sum of the amounts specified in sub-subparagraph (A) of this subparagraph (I) in an interest-bearing deposit account or in a money market account with a financial institution of the exchange facilitator's choice, with the interest earned on such account accruing to the exchange facilitator; or

(C) Deposit all exchange funds in a qualified escrow or qualified trust as those terms are defined under 26 CFR 1.1031(k)-1 (g)(3) with a financial institution and provide that any withdrawals from such qualified escrow or qualified trust require the taxpayer's and the exchange facilitator's written authorization.

(II) A person claiming to have sustained damage by reason of the failure of an exchange facilitator to comply with this section may file a claim to recover damages from the bond or deposit described in this paragraph (b).

(c) Fails to act as a custodian for all exchange funds, including money, Colorado property, other consideration, or instruments received by the exchange facilitator from or on behalf of the taxpayer, except funds received as the exchange facilitator's compensation. As used in this paragraph (c), "custodian" means a person who has the same responsibilities as a fiduciary under Colorado law to protect and preserve assets and shall not mean a person who has the same responsibilities as a fiduciary under Colorado law to increase assets or to accomplish other fiduciary duties. Exchange funds are not subject to execution or attachment on any claim against an exchange facilitator. An exchange facilitator shall not knowingly keep or cause to be kept any money in a financial institution under any name designating the money as belonging to a taxpayer unless the money equitably belongs to the taxpayer and was actually entrusted to the exchange facilitator by the taxpayer. Taxpayer exchange funds in excess of two hundred fifty thousand dollars shall be invested or deposited in such manner as to require both the taxpayer's and the exchange facilitator's commercially reasonable means of authorization for withdrawal, including: The taxpayer's delivery to the exchange facilitator of the taxpayer's authorization to disburse exchange funds, and the exchange facilitator's delivery to the depository of the exchange facilitator's authorization to disburse exchange funds; or delivery to the depository of both the taxpayer's and the exchange facilitator's authorizations to disburse exchange funds. An exchange facilitator shall provide the taxpayer with written notification of the manner in which the exchange funds will be invested or deposited, shall invest or deposit exchange funds for the benefit of the taxpayer in investments that meet a standard of care that an ordinarily prudent investor would use when dealing with the property of another, and shall satisfy investment goals of liquidity and preservation of principal. For purposes of this paragraph (c), a prudent investor standard of care shall be deemed to have been violated if:

(I) A taxpayer's exchange funds are commingled by the exchange facilitator with the operating accounts of the exchange facilitator or with the exchange funds of another taxpayer; except that an exchange facilitator may aggregate exchange funds. For purposes of this subparagraph (I):

(A) "Aggregate" means to combine exchange funds of multiple taxpayers for investment purposes to achieve common investment goals and efficiencies. Exchange funds that have been aggregated into common investments shall be readily identifiable by the financial institution or other regulated investment custodian holding the funds as to each taxpayer for whom they are held through an accounting or subaccounting system.

(B) "Commingle" means to mix together exchange funds of taxpayers with other funds belonging to or under the control of the exchange facilitator in such a manner that a taxpayer's exchange funds cannot be distinguished from other funds belonging to or under the control of the exchange facilitator.

(II) Exchange funds are loaned or otherwise transferred to any person or entity affiliated with the exchange facilitator; except that this subparagraph (II) shall not apply to a transfer or loan made to a financial institution that is the parent of or affiliated with the exchange facilitator or from an exchange facilitator to an exchange accommodation titleholder, as defined in federal internal revenue service revenue procedure 2000-37, as required under the section 1031 exchange contract; or

(III) Exchange funds are invested in a manner that does not provide sufficient liquidity to meet the exchange facilitator's contractual obligations to the taxpayer and does not preserve the principal of the exchange funds. The deposit of funds in a financial institution exempted from this section pursuant to sub-subparagraph (B) of subparagraph (II) of paragraph (c) of subsection (2) of this section shall be deemed to be sufficiently liquid to meet the requirements of this subparagraph (III).

(d) Commits any of the following:

(I) Knowingly makes any material misrepresentation concerning an exchange facilitator's transaction that is intended to mislead another;

(II) Pursues a continued or flagrant course of misrepresentation or makes false statements through advertising or otherwise;

(III) Fails, within a reasonable time, to account for any money or property belonging to others that may be in the possession or under the control of the exchange facilitator;

(IV) Engages in any conduct constituting fraudulent or dishonest dealing;

(V) Is convicted of, or, in the case of an entity, one or more of its owners, officers, directors, or employees who has access to exchange funds is convicted of, any crime involving fraud, misrepresentation, deceit, embezzlement, misappropriation of funds, robbery, or other theft of property; except that commission of such crime by an officer, director, or employee of an exchange facilitator shall not be considered a violation of this subparagraph (V) if the employment or appointment of the officer, director, or employee has been terminated and no clients of the exchange facilitator were harmed or full restitution has been made to all harmed clients;

(VI) Wilfully fails to fulfill an exchange facilitator's contractual duties to the taxpayer to deliver property or funds to the taxpayer unless such failure is due to circumstances beyond the control of the exchange facilitator;

(VII) Materially violates this section or aids, abets, or knowingly permits any person to violate this section;

(VIII) Commits an act that does not meet generally accepted standards of practice for ordinarily prudent investors or fails to perform an act necessary to meet generally accepted standards of practice for ordinarily prudent investors;

(IX) Fails to keep appropriate business and transaction records, falsifies such records, or knowingly and wilfully makes incorrect entries of an essential nature on such records; except that an exchange facilitator may dispose of records after a reasonable time pursuant to the exchange facilitator's document retention and document destruction policy;

(X) Is disciplined in any way by a national certifying agency or by a regulatory agency of another jurisdiction for conduct that relates to the person's employment as an exchange facilitator; or

(XI) Is convicted of or pleads guilty or nolo contendere to a felony or any crime defined in title 18, C.R.S., that relates to the person's employment as an exchange facilitator. A certified copy of the judgment of a court of competent jurisdiction of the conviction or plea shall be prima facie evidence of the conviction or plea.



§ 6-1-722. Gift certificates - validity - exemptions - definitions

(1) (a) As used in this section, "gift card" means a prefunded tangible or electronic record of a specific monetary value evidencing an issuer's agreement to provide goods, services, credit, money, or anything of value. A "gift card" includes, but is not limited to, a tangible card; electronic card; stored-value card; or certificate or similar instrument, card, or tangible record, all of which contain a microprocessor chip, magnetic chip, or other means for the storage of information and for which the value is decremented upon each use. A "gift card" does not include a prefunded tangible or electronic record issued by, or on behalf of, any government agency; a gift certificate that is issued only on paper; a prepaid telecommunications or technology card; a card or certificate issued to a consumer pursuant to an awards, loyalty, or promotional program for which no money or other item of monetary value was exchanged; or a card that is donated or sold below face value at a volume discount to an employer or charitable organization for fundraising purposes.

(b) This section shall not apply to gift cards that are usable with multiple sellers of goods or services. This exception shall not apply to a gift card usable only with affiliated sellers of goods or services.

(2) On and after August 11, 2010, the issuer shall redeem the remaining value of a gift card for cash if the amount remaining is five dollars or less on request of the holder.

(3) It is unlawful for any person or entity to sell to a purchaser a gift card that contains a service fee, a dormancy fee, an inactivity fee, a maintenance fee, or any other type of fee.

(4) A violation of this section shall be deemed a deceptive trade practice as provided in section 6-1-105 (1)(ccc).



§ 6-1-723. Cathinone bath salts - deceptive trade practice

(1) It is unlawful for any person or entity to distribute, dispense, manufacture, display for sale, offer for sale, attempt to sell, or sell to a purchaser any product that is labeled as a bath salt or any other trademark if the product contains any amount of any cathinones, as defined in section 18-18-102 (3.5), C.R.S.

(2) (a) A violation of this section shall be deemed a deceptive trade practice as provided in section 6-1-105 (1)(fff), and the violator shall be subject to a civil penalty as described in section 6-1-112 (1)(d) in addition to any applicable criminal penalty.

(b) For the purposes of this section, a person shall be deemed to have committed a violation for each individually packaged product that he or she distributed, dispensed, manufactured, displayed for sale, offered for sale, attempted to sell, or sold in violation of subsection (1) of this section.



§ 6-1-724. Unlicensed alternative health care practitioners - deceptive trade practices - short title - legislative declaration - definitions

(1) This section shall be known and may be cited as the "Colorado Natural Health Consumer Protection Act".

(2) The general assembly hereby finds and declares that:

(a) According to a July 2009 report from the national institute of health's national center for complementary and alternative medicine, which was based on 2007 survey data:

(I) Thirty-eight percent of Americans use complementary and alternative medicine; and

(II) Americans spent nearly thirty-four billion dollars in out-of-pocket costs in a twelve-month period for complementary and alternative medicine;

(b) It is estimated that more than one million five hundred thousand Coloradans currently receive a substantial volume of health care services from complementary and alternative health care practitioners;

(c) Those studies further indicate that individuals who use complementary and alternative health care services represent a wide variety of age, ethnic, socioeconomic, and other demographic categories;

(d) Although complementary and alternative health care practitioners are not regulated by the state and are not required to obtain a state-issued license, certification, or registration, the provision of alternative health care services in some circumstances may be interpreted as the provision of a health care service that only a professional who is licensed or otherwise regulated by the state may perform, thereby subjecting complementary and alternative health care practitioners to potential fines, penalties, and restrictions of their practices even though their practices do not pose an imminent and discernable risk of significant harm to public health and safety;

(e) Because the state recognizes and values the freedom of consumers to choose their health care providers, including the ability to choose a person who is not regulated by the state, the intent of this section is to protect consumer choice and, in consideration of the public's health and safety, to remove technical barriers to access to unregulated health care practitioners and include appropriate consumer protections and disclosures as required in this section; and

(f) Nothing in this section:

(I) Requires a person engaged in complementary and alternative health care to obtain a license, certification, or registration from the state as long as the person practices within the parameters of this section;

(II) Limits the public's right to access complementary and alternative health care practitioners or the right of an unregulated complementary and alternative health care practitioner to practice.

(3) As used in this section, unless the context otherwise requires:

(a) "Complementary and alternative health care practitioner" means a person who provides complementary and alternative health care services in accordance with this section and who is not licensed, certified, or registered by the state as a health care professional.

(b) (I) "Complementary and alternative health care services" means advice and services:

(A) Within the broad domain of health care and healing arts therapies and methods that are based on complementary and alternative theories of health and wellness, including those that are traditional, cultural, religious, or integrative; and

(B) That are not prohibited by subsection (6) of this section.

(II) "Complementary and alternative health care services" include:

(A) Healing practices using food; food extracts; dietary supplements, as defined in the federal "Dietary Supplement Health and Education Act of 1994", Pub.L. 103-417; nutrients; homeopathic remedies and preparations; and the physical forces of heat, cold, water, touch, sound, and light;

(B) Stress reduction healing practices; and

(C) Mind-body and energetic healing practices.

(c) "Health care professional" means a person engaged in a health care profession for which the state requires the person to obtain a license, certification, or registration under title 12, C.R.S., in order to engage in the health care profession.

(4) This section applies to any person who is not licensed, certified, or registered by the state as a health care professional and who is practicing complementary and alternative health care services.

(5) (a) A person who is not licensed, certified, or registered by the state as a health care professional and who is practicing complementary and alternative health care services consistent with this section does not violate any statute relating to a health care profession or professional practice act unless the person:

(I) Engages in an activity prohibited in subsection (6) of this section; or

(II) Fails to fulfill the disclosure duties specified in subsection (7) of this section.

(b) A complementary and alternative health care practitioner who engages in an activity prohibited by subsection (6) of this section is subject to the enforcement provisions, civil penalties, and damages specified in part 1 of this article, is no longer exempt from laws regulating the practice of health care professionals under title 12, C.R.S., and may be subject to penalties for unauthorized practice of a state-regulated health care profession.

(c) A person who fails to comply with subsection (7) of this section is subject to the enforcement provisions, civil penalties, and damages specified in part 1 of this article.

(6) A complementary and alternative health care practitioner providing complementary and alternative health care services under this section who is not licensed, certified, or registered by the state shall not:

(a) Perform surgery or any invasive procedure, including a procedure that requires entry into the body through skin, puncture, mucosa, incision, or other intrusive method, except as permitted under paragraph (g) of this subsection (6);

(b) Administer or prescribe X ray radiation to another person;

(c) Prescribe, administer, inject, dispense, suggest, or recommend a prescription or legend drug or a controlled substance or device identified in the federal "Controlled Substances Act", 21 U.S.C. sec. 801 et seq., as amended;

(d) Use general or spinal anesthetics, other than topical anesthetics;

(e) Administer ionizing radioactive substances for therapeutic purposes;

(f) Use a laser device that punctures the skin, incises the body, or is otherwise used as an invasive instrument. If a complementary and alternative health care practitioner uses a laser device as a noninvasive instrument, the laser device must be cleared by the federal food and drug administration for over-the-counter use.

(g) Perform enemas or colonic irrigation unless the complementary and alternative health care practitioner:

(I) Maintains board certification through the international association of colon hydrotherapy or the national board for colon hydrotherapy or their successor entities;

(II) Discloses that he or she is not a physician licensed pursuant to article 36 of title 12, C.R.S.; and

(III) Recommends that the client have a relationship with a licensed physician;

(h) Practice midwifery;

(i) Practice psychotherapy, as defined in section 12-43-201 (9), C.R.S.;

(j) Perform spinal adjustment, manipulation, or mobilization;

(k) Provide optometric procedures or interventions that constitute the practice of optometry, as defined in article 40 of title 12, C.R.S.;

(l) Directly administer medical protocols to a pregnant woman or to a client who has cancer;

(m) Treat a child who is under two years of age;

(n) Treat a child who is two years of age or older but less than eight years of age unless the complementary and alternative health care practitioner:

(I) Obtains the written, signed consent of the child's parent or legal guardian;

(II) Discloses that he or she is not a physician licensed pursuant to article 36 of title 12, C.R.S.;

(III) Recommends that the child have a relationship with a licensed pediatric health care provider; and

(IV) Requests permission from the parent or legal guardian for the complementary and alternative health care practitioner to attempt to develop and maintain a collaborative relationship with the child's licensed pediatric health care provider, if the child has a relationship with a licensed pediatric health care provider;

(o) Provide dental procedures or interventions that constitute the practice of dentistry, as defined in article 35 of title 12, C.R.S.;

(p) Set fractures;

(q) Practice or represent that he or she is practicing massage or massage therapy as defined in article 35.5 of title 12, C.R.S.;

(r) Provide a conventional medical disease diagnosis to a client;

(s) Recommend the discontinuation of a course of care, including a prescription drug, that was recommended or prescribed by a health care professional; or

(t) Hold oneself out as, state, indicate, advertise, or imply to a client or prospective client that he or she is a physician, surgeon, or both, or that he or she is a health care professional who is licensed, certified, or registered by the state.

(7) (a) Any person providing complementary and alternative health care services in this state who is not licensed, certified, or registered by the state as a health care professional is not regulated by a professional board or the division of professions and occupations in the department of regulatory agencies pursuant to title 12, C.R.S., and is advertising or charging a fee for health care services shall provide to each client during the initial client contact the following information in a plainly worded written statement:

(I) The complementary and alternative health care practitioner's name, business address, telephone number, and any other contact information for the practitioner;

(II) The fact that the complementary and alternative health care practitioner is not licensed, certified, or registered by the state as a health care professional;

(III) The nature of the complementary and alternative health care services to be provided;

(IV) A listing of any degrees, training, experience, credentials, or other qualifications the person holds regarding the complementary and alternative health care services he or she provides;

(V) A statement that the client should discuss any recommendations made by the complementary and alternative health care practitioner with the client's primary care physician, obstetrician, gynecologist, oncologist, cardiologist, pediatrician, or other board-certified physician; and

(VI) A statement indicating whether or not the complementary and alternative health care practitioner is covered by liability insurance applicable to any injury caused by an act or omission of the complementary and alternative health care practitioner in providing complementary and alternative health care services pursuant to this section.

(b) Before a complementary and alternative health care practitioner provides complementary and alternative health care services for the first time to a client, the complementary and alternative health care practitioner shall obtain a written, signed acknowledgment from the client stating that the client has received the information described in paragraph (a) of this subsection (7). The complementary and alternative health care practitioner shall give a copy of the acknowledgment to the client and shall retain the original or a copy of the acknowledgment for at least two years after the last date of service.

(c) A complementary and alternative health care practitioner shall not represent in any advertisement for complementary and alternative health care services that the complementary and alternative health care practitioner is licensed, certified, or registered by the state as a health care professional.

(8) The following persons shall not provide complementary and alternative health care services pursuant to this section:

(a) A health care professional whose state-issued license, certification, or registration has been revoked or suspended by the state and has not been reinstated;

(b) A person who has been convicted of a felony for a crime against a person or a felony related to health care and who has not satisfied the terms of the sentence imposed for the crime. As used in this paragraph (b), "convicted" includes entering a plea of guilty or nolo contendere or the imposition of a deferred sentence.

(c) A person who has been deemed mentally incompetent by a court of law.

(9) (a) A complementary and alternative health care practitioner who renders complementary and alternative health care services consistent with this section is not engaging in the practice of medicine, as defined in article 36 of title 12, C.R.S., and is not violating the "Colorado Medical Practice Act", article 36 of title 12, C.R.S., as long as the complementary and alternative health care practitioner does not engage in an act prohibited in subsection (6) of this section.

(b) Nothing otherwise authorizes a complementary and alternative health care practitioner practicing within the scope of practice in this section to engage in the practice of medicine.

(10) This section does not apply to or prohibit:

(a) Any licensed, certified, or registered health care professional from practicing his or her regulated profession;

(b) The practice of health care services that are exempt from state regulation or the provision of health care services by a person who is exempt from state regulation; or

(c) A person from selling dietary supplements as stipulated under the federal "Dietary Supplement Health and Education Act of 1994", Pub.L. 103-417, or other natural health care products or advising, educating, or counseling about the structure and function of the human body and the use of natural health care products to support health and wellness.

(11) This section does not limit the right of any person to seek relief under this article or any other available civil or common law remedy for damages resulting from the negligence of a person providing complementary and alternative health care services.

(12) Nothing in this section relieves a licensed, certified, or registered health care professional from liability arising from any injury caused by the health care professional in the course of providing complementary or alternative health care services.

(13) Nothing in this section prevents a consumer from obtaining nutritional information from a nutritionist employed by or under contract with a health food store or wellness center or the nutritionist from providing nutritional information to the consumer.

(14) A violation of this section constitutes a deceptive trade practice under this article.



§ 6-1-725. Synthetic cannabinoids - incense - deceptive trade practice

(1) It is unlawful for any person or entity to distribute, dispense, manufacture, display for sale, offer for sale, attempt to sell, or sell to a purchaser any product that contains any amount of any synthetic cannabinoid, as defined in section 18-18-102 (34.5), C.R.S.

(2) (a) A violation of this section is a deceptive trade practice as provided in section 6-1-105 (1)(ggg), and the violator shall be subject to a civil penalty as described in section 6-1-112 (1)(e) in addition to any applicable criminal penalty.

(b) For the purposes of this section, a person shall be deemed to have committed a violation for each individually packaged product that he or she distributed, dispensed, manufactured, displayed for sale, offered for sale, attempted to sell, or sold in violation of subsection (1) of this section.



§ 6-1-726. Sale of public services - definition

(1) A person engages in a deceptive trade practice when, in the course of the person's business, vocation, or occupation, the person does any of the following with respect to a government service or an appointment to receive a government service and if a government entity makes the service or appointment publicly available without charge:

(a) The person reserves or obtains the service or appointment, and the person sells the service or appointment;

(b) The person reserves or obtains, with the intent to sell, the service or appointment;

(c) The person reserves or obtains the service or appointment, and the person appends the service or appointment to another good or service the person offers for sale; or

(d) The person falsely represents to the potential customer that the person has obtained or secured the service or appointment, and the person attempts to sell the service or appointment.

(2) This section does not apply when the person:

(a) Has consent from the government entity to sell the specific service or appointment obtained or reserved; or

(b) Is obtaining and selling or offering to sell only information.

(3) As used in this section, "government entity" means the state of Colorado, a political subdivision of Colorado, or an agency of either the state of Colorado or a political subdivision of Colorado.



§ 6-1-727. Immigration-related services provided by nonattorneys - deceptive trade practice

(1) Legislative declaration. The general assembly hereby finds and determines that the practice by some nonattorneys of providing legal advice or services in immigration matters negatively impacts the people who use their services and the public interest in preventing fraud and providing adequate opportunities to pursue immigration relief. While the Colorado supreme court regulates the practice of law in this state, the general assembly hereby finds and declares that it is in the public interest to prohibit nonattorneys from engaging in deceptive trade practices in immigration services in addition to the Colorado supreme court's prohibition against the unauthorized practice of law.

(2) Definitions. As used in this section, unless the context otherwise requires:

(a) "Compensation" means money, property, or anything of value.

(b) (I) "Immigration matter" means a proceeding, filing, or other action that affects a person's immigrant, nonimmigrant, or citizenship status that arises under an immigration and naturalization law, executive order, or presidential proclamation or pursuant to an action of the United States citizenship and immigration services, the United States immigration and customs enforcement, the United States department of labor, the United States department of state, the United States department of justice, the United States department of homeland security, the board of immigration appeals, or their successor agencies, or any other entity having jurisdiction over immigration law.

(II) "Immigration matter" includes a pending or future act of congress or executive order that concerns immigration reform.

(c) "Practice of law" has the meaning established by the Colorado supreme court, whether by rule or decision.

(3) Prohibited practices - assistance with immigration matters - permitted practices. (a) A person shall not engage in the practice of law in an immigration matter for compensation unless the person is:

(I) Licensed or otherwise authorized to practice law in this state pursuant to Colorado supreme court rules and article 93 of title 13; or

(II) Authorized, under federal law, whether acting through a charitable organization or otherwise, to represent others in immigration matters.

(b) If a person other than a person listed in subparagraph (I) or (II) of paragraph (a) of this subsection (3) engages in or offers to engage in one or more of the following acts or practices in an immigration matter for compensation, the person engages in a deceptive trade practice:

(I) Advising or assisting another person in a determination of the person's legal or illegal status for the purpose of an immigration matter;

(II) For the purpose of applying for a benefit, visa, or program related to an immigration matter, selecting for another person, assisting another person in selecting, or advising another person in selecting a benefit, visa, or program;

(III) Selecting for another person, assisting another person in selecting, or advising another person in selecting his or her answers on a government agency form or document related to an immigration matter;

(IV) Preparing documents for, or otherwise representing the interests of, another person in a judicial or administrative proceeding in an immigration matter;

(V) Explaining, advising, or otherwise interpreting the meaning or intent of a question on a government agency form in an immigration matter;

(VI) Demanding or accepting advance payment for the future performance of services in an immigration matter, especially with regard to services to be performed if a pending or future act of congress or executive order that concerns immigration reform is made effective; or

(VII) Selecting, drafting, or completing a legal document affecting the legal rights of another person in an immigration matter.

(c) With or without compensation or the expectation of compensation, a person other than a person listed in subparagraph (I) or (II) of paragraph (a) of this subsection (3) engages in a deceptive trade practice in an immigration matter if he or she represents, in any language, either orally or in a document, letterhead, advertisement, stationery, business card, website, or other written material that he or she:

(I) Is a notario publico, notario, immigration assistant, immigration consultant, immigration specialist, or other designation or title that conveys or implies in any language that he or she possesses professional legal skills or expertise in the area of immigration law; or

(II) Can or is willing to provide services in an immigration matter, if such services would constitute the practice of law.

(d) The prohibitions of subsection (3)(a) to (3)(c) of this section do not apply to the activities of a nonattorney assistant acting under the supervision of a person who is:

(I) Licensed or otherwise authorized to practice law in this state pursuant to Colorado supreme court rules and article 93 of title 13; or

(II) Authorized, under federal law, to represent others in immigration matters.

(e) Notwithstanding paragraphs (a) to (d) of this subsection (3), a person other than a person listed in subparagraph (I) or (II) of paragraph (a) of this subsection (3) may:

(I) Offer or provide language translation or typing services, regardless of whether compensation is sought;

(II) Secure or offer to secure existing documents, such as birth and marriage certificates, for a person seeking services; or

(III) Offer other immigration-related services that:

(A) Are not prohibited under this subsection (3), section 12-55-110.3, C.R.S., or any other provision of law; and

(A) Are not prohibited under this subsection (3), section 24-21-523 (1)(f) or (1)(i) or 24-21-525 (3), (4), or (5), or any other provision of law; and

(B) Do not constitute the practice of law.






Part 8 - Sweepstakes and Contests

§ 6-1-801. Legislative finding, declaration, and intent

(1) The general assembly hereby finds, determines, and declares that a vast number of sweepstakes and contests have been and are being directed to Colorado consumers; that Colorado consumers may have paid millions of dollars to purchase goods or services to enter sweepstakes and contests based on representations created by the sponsors of those sweepstakes and contests; that these sweepstakes and contests may be targeted to certain vulnerable Colorado consumers; that there is a compelling need to curtail and prevent the most deceptive practices in connection with the promotion of sweepstakes and contests; that there is a compelling need for more complete disclosure of rules and operation of sweepstakes and contests in which money or other valuable consideration may be solicited; that preventing the deceptive promotions of sweepstakes and contests is a matter vitally affecting the public interest; and, therefore, that statutory regulation of sweepstakes and contests is necessary to the general welfare of the public.

(2) It is the intent of the general assembly to require that Colorado consumers be provided with all relevant information necessary to make an informed decision concerning sweepstakes and contests. It is also the intent of the general assembly to prohibit misleading and deceptive prize promotions. The terms of this part 8 shall be construed liberally in order to achieve this purpose.



§ 6-1-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Contest" means any game, puzzle, competition, or plan that holds out or offers to prospective participants the opportunity to receive or compete for gifts, prizes, or gratuities as determined by skill or any combination of chance and skill; except that "contest" shall not be construed to include any activity of licensees regulated under article 9 or article 47.1 of title 12, C.R.S., or part 2 of article 35 of title 24, C.R.S.

(2) "No purchase necessary message" means the following statement, set apart and in bold-faced type, and at least ten-point type: "No purchase or payment of any kind is necessary to enter or win this [sweepstakes or contest].".

(3) "Official rules" means the formal printed statement of the rules for the sweepstakes or contest, which statement shall be printed in contrasting type face at least ten-point type.

(4) "Prize" means cash or an item or service of monetary value that is offered or awarded to a person in a real or purported sweepstakes or contest.

(5) "Prize notice" means a written notice, other than an advertisement appearing in a magazine or newspaper of general circulation, delivered by the United States postal service or by a private carrier, that is or contains a representation that the recipient will receive, or may be or may become eligible to receive, a prize.

(6) "Represent" and "representation" includes express statements and the implications and inferences that would be drawn from those statements, taking into account the context in which the representation is made, including, but not limited to, emphasis, font, size, color, location, and presentation of the representation and any qualifying language. If the representation is made on or visible through a mailing envelope, the context in which the representation is to be considered, including any qualifying language, shall be limited to that which is visible without opening the mailing envelope.

(7) "Retail value" of a prize means:

(a) A price at which the sponsor can demonstrate that a substantial number of the prizes or substantially similar items have been sold to the public in this state by someone other than the sponsor during the preceding year; or

(b) If the sponsor is unable to satisfy the requirement in paragraph (a) of this subsection (7), then the retail value is no more than one and one-half times the amount that the sponsor paid or would pay for the prize in a bona fide purchase from a seller unaffiliated with the sponsor.

(8) "Specially selected" means a representation that a person is a winner, a finalist, in first place or tied for first place, or otherwise among a limited group of persons with an enhanced likelihood of receiving a prize.

(9) "Sponsor" means a person who offers, by means of a prize notice, a prize to another person in this state in conjunction with any real or purported sweepstakes or contest that requires or allows, or creates the impression of requiring or allowing, the person to purchase any goods or services or pay any money as a condition of receiving, or in conjunction with allowing the person to receive, use, compete for, or obtain a prize or information about a prize.

(10) "Sweepstakes" means any competition, giveaway, drawing, plan, or other selection process or other enterprise or promotion in which anything of value is awarded to participants by chance or random selection that is not otherwise unlawful under other provisions of law; except that "sweepstakes" shall not be construed to include any activity of licensees regulated under article 9 or article 47.1 of title 12, C.R.S., or part 2 of article 35 of title 24, C.R.S.



§ 6-1-803. Prohibited practices and required disclosures

(1) No sponsor shall require a person to pay the sponsor money or any other consideration as a condition of awarding the person a prize, or as a condition of allowing the person to receive, use, compete for, or obtain a prize or information about a prize.

(2) No sponsor shall represent that a person has won or unconditionally will be the winner of a prize or use language that may lead a person to believe he or she has won a prize, unless all of the following conditions are met:

(a) The person shall be given the prize without obligation;

(b) The person shall be notified at no expense to such person within fifteen days of winning a prize; and

(c) The representation is not false, deceptive, or misleading.

(3) If a sponsor offers one or more items of the same or substantially the same value to all or substantially all of the recipients of a prize notice, the sponsor shall not:

(a) Represent that such items are prizes or that the process by which such items are to be distributed is a sweepstakes or contest, or otherwise represent that such process involves a distribution by chance; or

(b) Represent that the recipient is or has been specially selected unless it is true.

(4) No sponsor shall represent that a person has been specially selected in connection with a sweepstakes or contest unless it is true.

(5) No sponsor shall represent that a person may be or may become a winner of a prize, characterize the person as a possible winner of a prize, or represent that the person will, upon the satisfaction of some condition or the occurrence of some event or other contingency, become the winner of a prize, unless each of the following is clearly and conspicuously disclosed:

(a) The material conditions necessary to make the representation truthful and not misleading, including but not limited to the conditions that must be satisfied in order for the person to be determined as the winner. All such conditions shall be:

(I) Presented in such a manner that they are an integral part of the representation and not separated from the remainder of the representation by intervening words, graphics, colors, or excessive blank space;

(II) Made in terms, syntax, and grammar that are as simple and easy to understand as those used in the representation; and

(III) Presented in such a manner that they appear in the same type size and in the same type face, color, style, and font as the remainder of the representation.

(b) The fact that the person has not yet won;

(c) The no purchase necessary message;

(d) The retail value of each prize;

(e) The estimated odds of receiving each prize pursuant to paragraph (c) of subsection (6) of this section;

(f) The true name or names of the sponsor, the address of the sponsor's actual principal place of business, and the address at which the sponsor may be contacted;

(g) If receipt of a prize is subject to a restriction, a statement that a restriction applies and a description of the restriction;

(h) The deadline for submission of an entry to be eligible to win each prize;

(i) If a sponsor represents that the person is or has been specially selected, and if the representation is not prohibited under subsections (3) and (4) of this section, then immediately adjacent to such representation, in the same type size and boldness as the representation, a statement of the maximum number of persons in the group or purported group of persons with this enhanced likelihood of receiving a prize;

(j) The official rules for the sweepstakes or contest.

(6) Unless otherwise provided by subsection (5) of this section, the information required by subsection (5) of this section shall be presented in the following form:

(a) The information required by paragraphs (b) to (h) of subsection (5) of this section may be presented either:

(I) Immediately adjacent to the first identification of the prize to which it refers and in the same type size and boldness as the reference to the prize; or

(II) In a separate section of official rules with a section entitled "consumer disclosure", which title shall be printed in no less than twelve-point, bold-faced type, which section shall contain only a description of the prize, and which text shall be printed in no less than ten-point type.

(b) In addition to the other requirements of this subsection (6), the no purchase necessary message shall be presented in the official rules and, if the official rules do not appear thereon, on any device by which a person enters a sweepstakes or contest or purchases any goods or services or pays any money in connection with a sweepstakes or contest. The no purchase necessary message included in the official rules shall be set out in a separate paragraph in the official rules and be printed in capital letters in contrasting type face not smaller than the largest type face used in the text of the official rules. If a person is required or allowed to enter the sweepstakes or contest, or purchase any goods or services or pay any money in connection with a sweepstakes or contest, through a telephone call, the no purchase necessary message must be read to the person during the telephone call prior to accepting the entry, purchase, or payment.

(c) The statement of the odds of receiving each prize shall include, for each prize, the total number of prizes to be given away and the estimated odds of winning each prize based upon the following formula: "---- [number of prizes] out of ----- prize notices distributed".

(d) All dollar values shall be stated in Arabic numerals and be preceded by a dollar sign.

(7) No sponsor shall subject sweepstakes or contest entries not accompanied by an order for products or services to any disability or disadvantage in the winner selection process to which an entry accompanied by an order for products or services would not be subject.

(8) No sponsor shall represent that an entry in a sweepstakes or contest accompanied by an order for products or services will be eligible to receive additional prizes or be more likely to win than an entry not accompanied by an order for products or services, or that an entry not accompanied by an order for products or services will have a reduced chance of winning a prize in the sweepstakes or contest.

(9) No sponsor shall represent that a person will have an increased chance of receiving a prize by making multiple or duplicate purchases, payments, or donations, or by entering a sweepstakes or contest more than one time.

(10) No sponsor shall represent that a person is being notified a second or final time of the opportunity to receive or compete for a prize, unless the representation is true.

(11) No sponsor shall represent that a prize notice is urgent or otherwise convey an impression of urgency by use of description, narrative copy, phrasing on a mailing envelope, or similar method, unless there is a limited time period in which the recipient must take some action to claim or be eligible to receive a prize, and the date by which such action is required appears immediately adjacent to each representation of urgency in the same type size and boldness as each representation of urgency.

(12) No sponsor shall deliver, or cause to be delivered, a prize notice which is in the form of, or a prize notice which includes, a document which simulates a bond, check, or other negotiable instrument, unless that document contains a statement that such document is nonnegotiable and has no cash value.

(13) No sponsor shall deliver, or cause to be delivered, a prize notice which:

(a) Simulates or falsely represents that it is a document authorized, issued, or approved by any court, official, or agency of the United States or any state or by any lawyer, law firm, or insurance or brokerage company; or

(b) Creates a false impression as to its source, authorization, or approval.

(14) No sponsor shall represent that a prize notice is being delivered by any method other than bulk mail unless that is the case or otherwise misrepresent the manner in which the prize notice is delivered.

(15) In the operation of a sweepstakes or contest, no sponsor shall:

(a) Misrepresent in any manner the likelihood or odds of winning any prize or misrepresent in any manner the rules, terms, or conditions of participation in a sweepstakes or contest;

(b) Fail to clearly and conspicuously disclose with all contest puzzles and games all of the following in the rules:

(I) The number of rounds or levels which may be necessary to complete the contest and determine winners;

(II) Whether future puzzles or games, if any, or tie breakers, if any, will be significantly more difficult than the initial puzzle;

(III) The date or dates on or before which the contest will terminate and upon which all prizes will be awarded;

(IV) The method of determining prizewinners if a tie remains after the last tie breaker puzzle is completed; and

(V) All rules, regulations, terms, and conditions of the contest.

(16) The prohibited practices listed in this section are in addition to and do not limit the types of unfair trade practices actionable at common law or under other civil and criminal statutes of this state.

(17) No sponsor, requiring a person to respond in any manner to claim a prize, shall require the person to purchase insurance; except that the sponsor is in no way responsible for applicable state and federal taxes on the prize; and except that a sponsor may require proof of health insurance in order to claim a prize for travel or recreational activities. Such health insurance may not be acquired from the sponsor.



§ 6-1-804. Exemptions

(1) The requirements of section 6-1-803 (5) and (6) shall not apply to solicitations or representations made in connection with the sale of goods:

(a) By a catalog seller that derives at least thirty-seven and one-half percent of its annual revenues from the sale of products sold in connection with the distribution of catalogs of at least twenty-four pages that contain written descriptions or illustrations and sale prices for each item of merchandise, if the catalogs are distributed in more than one state with a total annual distribution of at least two hundred fifty thousand; or

(b) From a membership group or club selling books, periodicals, recordings, videocassettes and similar items that is regulated by the federal trade commission pursuant to 16 CFR 425.1 concerning the use of negative option plans by sellers in commerce.






Part 9 - Colorado No-Call List Act

§ 6-1-901. Short title

This part 9 shall be known and may be cited as the "Colorado No-Call List Act".



§ 6-1-902. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The use of the telephone and telefacsimile ("fax") to market goods and services is widespread;

(b) Many citizens of this state view telemarketing as an invasion of privacy;

(c) Individuals' privacy rights and commercial freedom of speech should be balanced in a way that accommodates both the privacy of individuals and legitimate telemarketing practices;

(d) Although charitable and political organizations are exempt from the provisions of this part 9 because of considerations of freedom of speech, the general assembly encourages such organizations to voluntarily comply with this part 9 when possible; and

(e) It is in the public interest to establish a mechanism under which the individual citizens of this state can decide whether or not to receive telephone solicitations by phone or fax.



§ 6-1-903. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Caller identification service" means a type of telephone service that permits telephone subscribers to see the telephone number of incoming telephone calls.

(2) "Colorado no-call list" means the database of Colorado residential subscribers and wireless telephone service subscribers that have given notice, in accordance with rules promulgated under section 6-1-905, of such subscribers' objection to receiving telephone solicitations.

(3) "Conforming consolidated no-call list" means any database that includes telephone numbers of telephone subscribers that do not wish to receive telephone solicitations, if such database has been updated within the prior thirty days to include all of the telephone numbers on the Colorado no-call list.

(4) "Conforming list broker" means any person or entity that provides lists for the purpose of telephone solicitation, if such lists shall have removed, at a minimum of every thirty days, any phone numbers that are included on the Colorado no-call list.

(5) "Designated agent" means the party with which the public utilities commission contracts under section 6-1-905 (2).

(6) "Electronic mail" means an electronic message that is transmitted between two or more computers or electronic terminals. "Electronic mail" includes electronic messages that are transmitted within or between computer networks.

(7) (a) "Established business relationship" means a relationship that:

(I) Was formed, prior to the telephone solicitation, through a voluntary, two-way communication between a seller or telephone solicitor and a residential subscriber or wireless telephone service subscriber, with or without consideration, on the basis of an application, purchase, ongoing contractual agreement, or commercial transaction between the parties regarding products or services offered by such seller or telephone solicitor; and

(II) Has not been previously terminated by either party; and

(III) Currently exists or has existed within the immediately preceding eighteen months.

(b) "Established business relationship", with respect to a financial institution or affiliate, as those terms are defined in section 527 of the federal "Gramm-Leach-Bliley Act", includes any situation in which a financial institution or affiliate makes solicitation calls related to other financial services offered, if the financial institution or affiliate is subject to the requirements regarding privacy of Title V of the federal "Gramm-Leach-Bliley Act", and the financial institution or affiliate regularly conducts business in Colorado.

(8) "Internet" means the international computer network consisting of federal and nonfederal, interoperable, packet-controlled switched data networks.

(9) "Residential subscriber" means a person who has subscribed to residential telephone service with a local exchange provider, as defined in section 40-15-102 (18), C.R.S. "Person" also includes any other persons living or residing with such person.

(10) (a) "Telephone solicitation" means any voice, telefacsimile, graphic imaging, or data communication, including text messaging communication over a telephone line or through a wireless telephone for the purpose of encouraging the purchase or rental of, or investment in, property, goods, or services.

(b) Notwithstanding paragraph (a) of this subsection (10), "telephone solicitation" does not include communications:

(I) To any residential subscriber or wireless telephone service subscriber with the subscriber's prior express invitation or permission;

(II) By or on behalf of any person or entity with whom a residential subscriber or wireless telephone service subscriber has an established business relationship;

(III) For thirty days after a residential subscriber or wireless telephone service subscriber has contacted a business to inquire about the potential purchase of goods or services or until the subscriber requests that no further calls be made, whichever occurs first;

(IV) By or on behalf of a charitable organization that is required to comply and that has complied with the notice and reporting requirements of section 6-16-104 or is excluded from such notice and reporting requirements by section 6-16-104 (6);

(V) Made for the sole purpose of urging support for or opposition to a political candidate or ballot issue; or

(VI) Made for the sole purpose of conducting political polls or soliciting the expression of opinions, ideas, or votes.

(c) "Telephone solicitation" includes any communication described in paragraph (a) of this subsection (10), whether such communication originates from a live operator, through the use of automatic dialing and recorded message equipment, or by other means.

(11) "Wireless telephone" means a telephone that operates without a physical, wireline connection to the provider's equipment. The term includes, without limitation, cellular and mobile telephones.

(12) "Wireless telephone service subscriber" means a person who has subscribed to a telephone service that does not employ a wireline telephone or that employs both wireline and wireless telephones on the same customer account.



§ 6-1-904. Unlawful to make telephone solicitations to subscribers on the Colorado no-call list - requirements for telephone solicitations generally

(1) (a) No person or entity shall make or cause to be made any telephone solicitation to the telephone of any residential subscriber or wireless telephone service subscriber in this state who has added his or her telephone number and zip code to the Colorado no-call list in accordance with rules promulgated under section 6-1-905.

(b) Any person or entity that makes a telephone solicitation to the telephone of any residential subscriber or wireless telephone service subscriber in this state shall register in accordance with the provisions of section 6-1-905 (3)(b)(II).

(2) Repealed.

(3) No person or entity that makes a telephone solicitation to the telephone of a residential subscriber or a wireless telephone service subscriber in this state shall knowingly utilize any method to block or otherwise circumvent such subscriber's use of a caller identification service when that person or entity's service or equipment is capable of allowing the display of the number.

(4) Persons or entities desiring to make telephone solicitations shall update their copies of the Colorado no-call list, conforming consolidated no-call list, or a list obtained from a conforming list broker within thirty days after the beginning of every calendar quarter, on or after July 1, 2002, or upon the initial availability and accessibility of the Colorado no-call list, whichever is earlier.



§ 6-1-905. Establishment and operation of a Colorado no-call list

(1) The Colorado no-call list program is hereby created for the purpose of establishing a database to use when verifying residential subscribers and wireless telephone service subscribers in this state who have given notice, in accordance with rules promulgated under paragraph (b) of subsection (3) of this section, of such subscribers' objection to receiving telephone solicitations. The program shall be administered by the public utilities commission.

(2) Not later than January 1, 2002, the public utilities commission shall contract with a designated agent, which shall maintain the website and database containing the Colorado no-call list. If no more than one entity bids on the contract, the public utilities commission may award, at its discretion, such contract.

(3) (a) Not later than July 1, 2002, the designated agent, using the designated state internet website, shall develop and maintain the Colorado no-call list database with information provided by residential subscribers and, as soon as practicable after March 25, 2003, shall include information provided by wireless telephone service subscribers.

(b) The public utilities commission shall establish, by rule, guidelines for the designated agent for the development and maintenance of the Colorado no-call list so that the no-call list can easily be accessed by persons or entities desiring to make telephone solicitations, and by state and local law enforcement agencies. As soon as practicable after March 25, 2003, the public utilities commission shall promulgate rules that:

(I) Specify that there shall be no cost for a residential subscriber or wireless telephone service subscriber to provide notification to the designated agent that such subscriber objects to receiving telephone solicitations;

(II) Specify that there shall be an annual registration fee of not more than five hundred dollars for persons or entities that wish to make telephone solicitations or otherwise access the database of telephone numbers and zip codes contained in the Colorado no-call list database. The public utilities commission shall determine such fee on a sliding scale so that persons or entities with fewer than five employees shall pay no fee. In addition, there shall be no fee charged to conforming list brokers or nonprofit corporations, as defined in section 7-121-401 (26), C.R.S. The maximum fee shall be charged only to persons or entities with more than one thousand employees. Moneys collected from such fees shall cover the direct and indirect costs related to the creation and operation of the Colorado no-call list. Moneys from such fees shall be collected by and paid directly to the designated agent. The public utilities commission shall have the authority to annually adjust the fees below the stated maximum based on revenue history of the fees received by the designated agent. The designated agent shall provide means for online registration and credit card payment of fees charged pursuant to this subparagraph (II). Each such person or entity shall provide a current business name, business address, e-mail address if available, and telephone number when initially registering for the no-call list. This information shall be updated when changes occur.

(III) Specify that the method by which each residential subscriber and wireless telephone service subscriber may give notice to the designated agent of his or her objection to receiving such solicitations, or may revoke such notice, shall be exclusively by entering the area code, phone number, and zip code of the subscriber directly into the database via the designated state internet website or by using a touch-tone phone to enter the area code, phone number, and zip code of the subscriber via a designated statewide, toll-free telephone number maintained by the designated agent as a part of the Colorado no-call list;

(IV) Specify that the date of every notice received in accordance with subparagraph (III) of this paragraph (b) be recorded and included as part of the information in the no-call list;

(V) Require the designated agent to provide updated information about the Colorado no-call list program on the designated state website, subject to supervision by the public utilities commission;

(VI) Prohibit the designated agent or any person or entity collecting information to be transmitted to the designated agent from making any use or distribution of subscriber information contained in the no-call list except as expressly authorized under this part 9;

(VII) Specify the methods by which additions, deletions, changes, and modifications shall be made to the Colorado no-call list database and how updates of the database shall be made available to persons or entities desiring such updates. Such methods shall include provisions to remove from the Colorado no-call list, on at least an annual basis, any telephone number that has been disconnected or reassigned.

(VIII) Require the designated agent to maintain an automated, online complaint system for residential subscribers and wireless telephone service subscribers to report suspected violations over the internet website. The automated, online complaint system shall have the capability to collect, sort, and report suspected violations to the appropriate state enforcement agency electronically for enforcement purposes.

(IX) Specify that the no-call list shall be available on line at the Colorado no-call list website to a person or entity desiring to make telephone solicitations if the person or entity has registered in accordance with the provisions of subparagraph (II) of this paragraph (b). The list shall be available in a text or other compatible format, at the discretion of the public utilities commission, but shall allow telephone solicitors to select and sort by specific zip codes and telephone area codes. Telephone solicitors and conforming list brokers shall not receive additional compensation for distributing the Colorado no-call list, but are encouraged to freely distribute the Colorado no-call list at no cost.

(X) Specify such other matters relating to the database as the public utilities commission deems necessary or desirable.

(c) If the federal government establishes one or more official databases of residential or wireless telephone service subscribers who object to receiving telephone solicitations, the designated agent is authorized to provide appropriate data from the official Colorado no-call list exclusively for inclusion in an official, national do-not-call database. To the extent allowed by federal law, the designated agent shall ensure that the Colorado no-call list includes that portion of an official national do-not-call database that relates to Colorado.

(4) The state shall not be liable to any person for gathering, managing, or using information in the Colorado no-call list database pursuant to this part 9 and for enforcing the provisions of this part 9.

(5) The designated agent shall not be liable to any person for performing its duties under this part 9 unless, and only to the extent that, the designated agent commits a willful and wanton act or omission.

(6) As soon as practicable after March 25, 2003, the designated agent shall update the database, on an ongoing basis, with information provided by residential subscribers, wireless telephone service subscribers, and local exchange providers.

(7) No person shall place the telephone number of another person on the Colorado no-call list without the authorization of the person to whom the number is assigned.

(8) Repealed.



§ 6-1-906. Enforcement - penalties - defenses

(1) On and after July 1, 2002, violation of any provision of this part 9 constitutes a deceptive trade practice under the provisions of section 6-1-105 (1) and may be enforced under sections 6-1-110, 6-1-112, and 6-1-113. No state enforcement action under this part 9 may be brought against a person or entity for fewer than three violations per month.

(2) Notwithstanding subsection (1) of this section, it shall not be a violation of this part 9 if:

(a) The person or entity has otherwise fully complied with the provisions of this part 9 and has established and implemented, prior to the violation, written practices and procedures to effectively prevent telephone solicitations in violation of this part 9; or

(b) The violation resulted from an error in transcription or other technical defect, not the fault of the person or entity, that caused the information in the no-call list as received by the person or entity to differ from the information that was or should have been included in the no-call list as transmitted by the designated agent.

(3) The remedies, duties, prohibitions, and penalties of this section are not exclusive and are in addition to all other causes of action, remedies, and penalties provided by law.

(4) No provider of telephone caller identification service shall be held liable for violations of this part 9 committed by other persons or entities.



§ 6-1-907. Acceptance of gifts, grants, and donations

The public utilities commission may accept and expend moneys from gifts, grants, and donations for purposes of administering the provisions of this part 9.



§ 6-1-908. Severability

If any provision of this part 9 or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this part 9 which can be given effect without the invalid provision or application, and to this end the provisions of this part 9 are declared to be severable.






Part 10 - Restrictions on Use of Loan Information - Solicitations

§ 6-1-1001. Restrictions on use of loan information for solicitations - definition

(1) A person shall not reference the trade name or trademark of a lender or a trade name or trademark confusingly similar to that of a lender in a solicitation for the offering of services or products without the consent of the lender unless the solicitation clearly and conspicuously states in bold-faced type on the front page of the correspondence containing the solicitation:

(a) The name, address, and telephone number of the person making the solicitation;

(b) That the person making the solicitation is not affiliated with the lender;

(c) That the solicitation is not authorized or sponsored by the lender; and

(d) That the loan information referenced was not provided by the lender.

(2) A person shall not reference a loan number, loan amount, or other specific loan information that is not publicly available in a solicitation for the purchase of services or products; except that this prohibition shall not apply to communications by a lender or its affiliates with a current customer of the lender or with a person who was a customer of the lender.

(3) (a) A person shall not reference a loan number, loan amount, or other specific loan information that is publicly available in a solicitation for the purchase of services or products unless the communication clearly and conspicuously states in bold-faced type on the front page of the correspondence containing the solicitation:

(I) The name, address, and telephone number of the person making the solicitation;

(II) That the person making the solicitation is not affiliated with the lender;

(III) That the solicitation is not authorized or sponsored by the lender; and

(IV) That the loan information referenced was not provided by the lender.

(b) The prohibition in paragraph (a) of this subsection (3) shall not apply to communications by a lender or its affiliates with a current customer of the lender or with a person who was a customer of the lender.

(4) Any reference to an existing lender without the consent of the lender, and any reference to a loan number, loan amount, or other specific loan information, appearing on the outside of an envelope, visible through the envelope window, or on a postcard, in connection with any written communication that includes or contains a solicitation for goods or services is prohibited.

(5) It is not a violation of this section for a person to use the trade name of another lender in an advertisement for services or products to compare the services or products offered by the other lender.

(6) A lender or owner of a trade name or trademark may seek an injunction against a person who violates this section to stop the unlawful use of the trade name, trademark, or loan information. The person seeking the injunction shall not have to prove actual damage as a result of the violation. Irreparable harm and interim harm to the lender or owner shall be presumed. The lender or owner seeking the injunction may seek to recover actual damages and any profits the defendant has accrued as a result of the violation. The prevailing party in any action brought pursuant to this section is entitled to recover costs associated with the action and reasonable attorney fees from the other party.

(7) For the purposes of this section, "lender" means a bank, savings and loan association, savings bank, credit union, finance company, mortgage bank, mortgage broker, loan originator or holder of the loan, or other person who makes loans in this state, and any affiliate thereof, or any third party operating with the consent of the lender. For the purposes of this section, a person is not a lender based on the person's former employment with a lender.

(8) Nothing in this section shall apply to title insurance.






Part 11 - Colorado Foreclosure Protection Act

Subpart 1 - General Provisions

§ 6-1-1101. Short title

This part 11 shall be known and may be cited as the "Colorado Foreclosure Protection Act".



§ 6-1-1102. Legislative declaration

The general assembly hereby finds, determines, and declares that home ownership and the accumulation of equity in one's home provide significant social and economic benefits to the state and its citizens. Unfortunately, too many home owners in financial distress, especially the poor, elderly, and financially unsophisticated, are vulnerable to a variety of deceptive or unconscionable business practices designed to dispossess them or otherwise strip the equity from their homes. There is a compelling need to curtail and to prevent the most deceptive and unconscionable of these business practices, to provide each home owner with information necessary to make an informed and intelligent decision regarding transactions with certain foreclosure consultants and equity purchasers, to provide certain minimum requirements for contracts between such parties, including statutory rights to cancel such contracts, and to ensure and foster fair dealing in the sale and purchase of homes in foreclosure. Therefore, it is the intent of the general assembly that all violations of this part 11 have a significant public impact and that the terms of this part 11 be liberally construed to achieve these purposes.



§ 6-1-1103. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Associate" means a partner, subsidiary, affiliate, agent, or any other person working in association with a foreclosure consultant or an equity purchaser. "Associate" does not include a person who is excluded from the definition of an "equity purchaser" or a "foreclosure consultant".

(2) "Equity purchaser" means a person, other than a person who acquires a property for the purpose of using such property as his or her personal residence, who acquires title to a residence in foreclosure; except that the term does not include a person who acquires such title:

(a) (Deleted by amendment, L. 2010, (HB 10-1133), ch. 350, p. 1615, § 1, effective January 1, 2011.)

(b) By a deed in lieu of foreclosure to the holder of an evidence of debt, or an associate of the holder of an evidence of debt, of a consensual lien or encumbrance of record if such consensual lien or encumbrance is recorded in the real property records of the clerk and recorder of the county where the residence in foreclosure is located prior to the recording of the notice of election and demand for sale required under section 38-38-101, C.R.S.;

(c) By a deed from the public trustee or a county sheriff as a result of a foreclosure sale conducted pursuant to article 38 of title 38, C.R.S.;

(d) At a sale of property authorized by statute;

(e) By order or judgment of any court;

(f) From the person's spouse, relative, or relative of a spouse, by the half or whole blood or by adoption, or from a guardian, conservator, or personal representative of a person identified in this paragraph (f);

(g) While performing services as a part of a person's normal business activities under any law of this state or the United States that regulates banks, trust companies, savings and loan associations, credit unions, insurance companies, title insurers, insurance producers, or escrow companies authorized to conduct business in the state, an affiliate or subsidiary of such person, or an employee or agent acting on behalf of such person; or

(h) As a result of a short sale transaction in which a short sale addendum form, as promulgated by the Colorado real estate commission, is part of the contract used to acquire a residence in foreclosure and such transaction complies with section 6-1-1121.

(3) "Evidence of debt" means a writing that evidences a promise to pay or a right to the payment of a monetary obligation, such as a promissory note, bond, negotiable instrument, a loan, credit, or similar agreement, or a monetary judgment entered by a court of competent jurisdiction.

(4) (a) "Foreclosure consultant" means a person who does not, directly or through an associate, take or acquire any interest in or title to a homeowner's property and who, in the course of such person's business, vocation, or occupation, makes a solicitation, representation, or offer to a home owner to perform, in exchange for compensation from the home owner or from the proceeds of any loan or advance of funds, a service that the person represents will do any of the following:

(I) Stop or postpone a foreclosure sale;

(II) Obtain a forbearance from a beneficiary under a deed of trust, mortgage, or other lien;

(III) Assist the home owner in exercising a right to cure a default as provided in article 38 of title 38, C.R.S.;

(IV) Obtain an extension of the period within which the home owner may cure a default as provided in article 38 of title 38, C.R.S.;

(V) Obtain a waiver of an acceleration clause contained in an evidence of debt secured by a deed of trust, mortgage, or other lien on a residence in foreclosure or contained in such deed of trust, mortgage, or other lien;

(VI) Assist the home owner to obtain a loan or advance of funds;

(VII) Avoid or reduce the impairment of the home owner's credit resulting from the recording of a notice of election and demand for sale, commencement of a judicial foreclosure action, or due to any foreclosure sale or the granting of a deed in lieu of foreclosure or resulting from any late payment or other failure to pay or perform under the evidence of debt, the deed of trust, or other lien securing such evidence of debt;

(VIII) In any way delay, hinder, or prevent the foreclosure upon the home owner's residence; or

(IX) Repealed.

(b) The term "foreclosure consultant" does not include:

(I) A person licensed to practice law in this state, while performing any activity related to the person's attorney-client relationship with a home owner or any activity related to the person's attorney-client relationship with the beneficiary, mortgagee, grantee, or holder of any lien being enforced by way of foreclosure;

(II) A holder or servicer of an evidence of debt or the attorney for the holder or servicer of an evidence of debt secured by a deed of trust or other lien on any residence in foreclosure while the person performs services in connection with the evidence of debt, lien, deed of trust, or other lien securing such debt;

(III) A person doing business under any law of this state or the United States, which law regulates banks, trust companies, savings and loan associations, credit unions, insurance companies, title insurers, insurance producers, or escrow companies authorized to conduct business in the state, while the person performs services as part of the person's normal business activities, an affiliate or subsidiary of any of the foregoing, or an employee or agent acting on behalf of any of the foregoing;

(IV) A person originating or closing a loan in a person's normal course of business if, as to that loan:

(A) The loan is subject to the requirements of the federal "Real Estate Settlement Procedures Act of 1974", as amended, 12 U.S.C. sec. 2601 to 2617; or

(B) With respect to any second mortgage or home equity line of credit, the loan is subordinate to and closed simultaneously with a qualified first mortgage loan under sub-subparagraph (A) of this subparagraph (IV) or is initially payable on the face of the note or contract to an entity included in subparagraph (III) of this paragraph (b);

(V) A judgment creditor of the home owner, if the judgment is recorded in the real property records of the clerk and recorder of the county where the residence in foreclosure is located and the legal action giving rise to the judgment was commenced before the notice of election and demand for sale required under section 38-38-101, C.R.S.;

(VI) A title insurance company or title insurance agent authorized to conduct business in this state, while performing title insurance and settlement services;

(VII) A person licensed as a real estate broker under article 61 of title 12, C.R.S., while the person engages in any activity for which the person is licensed; or

(VIII) A nonprofit organization that solely offers counseling or advice to home owners in foreclosure or loan default, unless the organization is an associate of the foreclosure consultant.

(5) "Foreclosure consulting contract" means any agreement between a foreclosure consultant and a home owner.

(6) "Holder of evidence of debt" means the person in actual possession of or otherwise entitled to enforce an evidence of debt; except that "holder of evidence of debt" does not include a person acting as a nominee solely for the purpose of holding the evidence of debt or deed of trust as an electronic registry without any authority to enforce the evidence of debt or deed of trust. The following persons are presumed to be the holder of evidence of debt:

(a) The person who is the obligee of and who is in possession of an original evidence of debt;

(b) The person in possession of an original evidence of debt together with the proper indorsement or assignment thereof to such person in accordance with section 38-38-101 (6), C.R.S.;

(c) The person in possession of a negotiable instrument evidencing a debt, which has been duly negotiated to such person or to bearer or indorsed in blank; or

(d) The person in possession of an evidence of debt with authority, which may be granted by the original evidence of debt or deed of trust, to enforce the evidence of debt as agent, nominee, or trustee or in a similar capacity for the obligee of the evidence of debt.

(7) "Home owner" means the owner of a dwelling who occupies it as his or her principal place of residence, including a vendee under a contract for deed to real property, as that term is defined in section 38-35-126 (1)(b), C.R.S.

(8) (a) Except as otherwise provided in paragraph (b) of this subsection (8), "residence in foreclosure" means a residence or dwelling, as defined in sections 5-1-201 and 5-1-301, C.R.S., that is occupied as the home owner's principal place of residence and that is encumbered by a residential mortgage loan that is at least thirty days delinquent or in default.

(b) With respect to subpart 3 of this part 11, "residence in foreclosure" means a residence or dwelling, as defined in sections 5-1-201 and 5-1-301, C.R.S., that is occupied as the home owner's principal place of residence, is encumbered by a residential mortgage loan, and against which a foreclosure action has been commenced or as to which an equity purchaser otherwise has actual or constructive knowledge that the loan is at least thirty days delinquent or in default.

(9) "Short sale" or "short sale transaction" means a transaction in which the residence in foreclosure is sold when:

(a) A holder of evidence of debt agrees to release its lien for an amount that is less than the outstanding amount due and owing under such evidence of debt; and

(b) The lien described in paragraph (a) of this subsection (9) is recorded in the real property records of the county where the residence in foreclosure is located.






Subpart 2 - Foreclosure Consultants

§ 6-1-1104. Foreclosure consulting contract

(1) A foreclosure consulting contract shall be in writing and provided to and retained by the home owner, without changes, alterations, or modifications, for review at least twenty-four hours before it is signed by the home owner.

(2) A foreclosure consulting contract shall be printed in at least twelve-point type and shall include the name and address of the foreclosure consultant to which a notice of cancellation can be mailed and the date the home owner signed the contract.

(3) A foreclosure consulting contract shall fully disclose the exact nature of the foreclosure consulting services to be provided and the total amount and terms of any compensation to be received by the foreclosure consultant or associate.

(4) A foreclosure consulting contract shall be dated and personally signed, with each page being initialed, by each home owner and the foreclosure consultant and shall be acknowledged by a notary public in the presence of the home owner at the time the contract is signed by the home owner.

(5) A foreclosure consulting contract shall contain the following notice, which shall be printed in at least fourteen-point bold-faced type, completed with the name of the foreclosure consultant, and located in immediate proximity to the space reserved for the home owner's signature:

Notice Required by Colorado Law

------- (Name) or (his/her/its) associate cannot ask you to sign or have you sign any document that transfers any interest in your home or property to (him/her/it) or (his/her/its) associate.

------- (Name) or (his/her/its) associate cannot guarantee you that they will be able to refinance your home or arrange for you to keep your home. --- You may, at any time, cancel this contract, without penalty of any kind.

If you want to cancel this contract, mail or deliver a signed and dated copy of this notice of cancellation, or any other written notice, indicating your intent to cancel to ---------------- (name and address of foreclosure consultant) at ---------------------- (address of foreclosure consultant, including facsimile and electronic mail address).

As part of any cancellation, you (the home owner) must repay any money actually spent on your behalf by --------------------- (name of foreclosure consultant) prior to receipt of this notice and as a result of this agreement, within sixty days, along with interest at the prime rate published by the federal reserve plus two percentage points, with the total interest rate not to exceed eight percent per year.

This is an important legal contract and could result in the loss of your home. Contact an attorney or a housing counselor approved by the federal department of housing and urban development before signing. (6) A completed form in duplicate, captioned "Notice of Cancellation" shall accompany the foreclosure consulting contract. The notice of cancellation shall:

(a) Be on a separate sheet of paper attached to the contract;

(b) Be easily detachable; and

(c) Contain the following statement, printed in at least fourteen-point type:

Notice of Cancellation

(Date of contract)

To: (name of foreclosure consultant)

(Address of foreclosure consultant, including facsimile and electronic mail)

I hereby cancel this contract.

------------------ (Date)

------------------ (Home owner's signature)

(7) The foreclosure consultant shall provide to the home owner a signed, dated, and acknowledged copy of the foreclosure consulting contract and the attached notice of cancellation immediately upon execution of the contract.

(8) The time during which the home owner may cancel the foreclosure consulting contract does not begin to run until the foreclosure consultant has complied with this section.



§ 6-1-1105. Right of cancellation

(1) In addition to any right of rescission available under state or federal law, the home owner has the right to cancel a foreclosure consulting contract at any time.

(2) Cancellation occurs when the home owner gives written notice of cancellation of the foreclosure consulting contract to the foreclosure consultant at the address specified in the contract or through any facsimile or electronic mail address identified in the contract or other materials provided to the home owner by the foreclosure consultant.

(3) Notice of cancellation, if given by mail, is effective when deposited in the United States mail, properly addressed, with postage prepaid.

(4) Notice of cancellation need not be in the form provided with the contract and is effective, however expressed, if it indicates the intention of the home owner to cancel the foreclosure consulting contract.

(5) As part of the cancellation of a foreclosure consulting contract, the home owner shall repay, within sixty days after the date of cancellation, all funds paid or advanced in good faith prior to the receipt of notice of cancellation by the foreclosure consultant or associate under the terms of the foreclosure consulting contract, together with interest at the prime rate published by the federal reserve plus two percentage points, with the total interest rate not to exceed eight percent per year, from the date of expenditure until repaid by the home owner.

(6) The right to cancel may not be conditioned on the repayment of any funds.



§ 6-1-1106. Waiver of rights - void

(1) A provision in a foreclosure consulting contract is void as against public policy if the provision attempts or purports to:

(a) Waive any of the rights specified in this subpart 2 or the right to a jury trial;

(b) Consent to jurisdiction for litigation or choice of law in a state other than Colorado;

(c) Consent to venue in a county other than the county in which the property is located; or

(d) Impose any costs or fees greater than the actual costs and fees.



§ 6-1-1107. Prohibited acts

(1) A foreclosure consultant may not:

(a) Claim, demand, charge, collect, or receive any compensation until after the foreclosure consultant has fully performed each and every service the foreclosure consultant contracted to perform or represented that the foreclosure consultant would perform;

(b) Claim, demand, charge, collect, or receive any interest or any other compensation for a loan that the foreclosure consultant makes to the home owner that exceeds the prime rate published by the federal reserve at the time of any loan plus two percentage points, with the total interest rate not to exceed eight percent per year;

(c) Take a wage assignment, lien of any type on real or personal property, or other security to secure the payment of compensation;

(d) Receive any consideration from a third party in connection with foreclosure consulting services provided to a home owner unless the consideration is first fully disclosed in writing to the home owner;

(e) Acquire an interest, directly, indirectly, or through an associate, in the real or personal property of a home owner with whom the foreclosure consultant has contracted;

(f) Obtain a power of attorney from a home owner for any purpose other than to inspect documents as provided by law; or

(g) Induce or attempt to induce a home owner to enter into a foreclosure consulting contract that does not comply in all respects with this subpart 2.



§ 6-1-1108. Criminal penalties

A person who violates section 6-1-1107 is guilty of a misdemeanor, as defined in section 18-1.3-504, C.R.S., and shall be subject to imprisonment in county jail for up to one year, a fine of up to twenty-five thousand dollars, or both.



§ 6-1-1109. Unconscionability

(1) A foreclosure consultant or associate may not facilitate or engage in any transaction that is unconscionable given the terms and circumstances of the transaction.

(2) (a) If a court, as a matter of law, finds a foreclosure consultant contract or any clause of such contract to have been unconscionable at the time it was made, the court may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or so limit the application of any unconscionable clause as to avoid an unconscionable result.

(b) When it is claimed or appears to the court that a foreclosure consultant contract or any clause of such contract may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose, and effect, to aid the court in making the determination.

(c) In order to support a finding of unconscionability, there must be evidence of some bad faith overreaching on the part of the foreclosure consultant or associate such as that which results from an unreasonable inequality of bargaining power or other circumstances in which there is an absence of meaningful choice for one of the parties, together with contract terms that are, under standard industry practices, unreasonably favorable to the foreclosure consultant or associate.



§ 6-1-1110. Language

A foreclosure consulting contract, and all notices of cancellation provided for therein, shall be written in English and shall be accompanied by a written translation from English into any other language principally spoken by the home owner, certified by the person making the translation as a true and correct translation of the English version. The translated version shall be presumed to have equal status and credibility as the English version.






Subpart 3 - Equity Purchasers

§ 6-1-1111. Written contract required

Every contract shall be written in at least nine-point, legible type and fully completed, signed, and dated by the home owner and equity purchaser prior to the execution of any instrument quit-claiming, assigning, transferring, conveying, or encumbering an interest in the residence in foreclosure.



§ 6-1-1112. Written contract - contents - notice

(1) Every contract shall contain the entire agreement of the parties and shall include the following terms:

(a) The name, business address, and telephone number of the equity purchaser;

(b) The street address and full legal description of the residence in foreclosure;

(c) Clear and conspicuous disclosure of any financial or legal obligations of the home owner that will be assumed by the equity purchaser. If the equity purchaser will not be assuming any financial or legal obligations of the home owner, the equity purchaser shall provide to the home owner a separate written disclosure that substantially complies with section 18-5-802 (6), C.R.S.

(d) The total consideration to be paid by the equity purchaser in connection with or incident to the acquisition by the equity purchaser of the residence in foreclosure;

(e) The terms of payment or other consideration, including, but not limited to, any services of any nature that the equity purchaser represents will be performed for the home owner before or after the sale;

(f) The date and time when possession of the residence in foreclosure is to be transferred to the equity purchaser;

(g) The terms of any rental agreement or lease;

(h) The specifications of any option or right to repurchase the residence in foreclosure, including the specific amounts of any escrow deposit, down payment, purchase price, closing costs, commissions, or other fees or costs;

(i) A notice of cancellation as provided in section 6-1-1114; and

(j) The following notice, in at least nine-point bold-faced type, and completed with the name of the equity purchaser, immediately above the statement required by section 6-1-1114:

NOTICE REQUIRED BY COLORADO LAW

Until your right to cancel this contract has ended, (Name) or anyone working for ______________________ (Name) CANNOT ask you to sign or have you sign any deed or any other document. (2) The contract required by this section survives delivery of any instrument of conveyance of the residence in foreclosure, but does not have any effect on persons other than the parties to the contract or affect title to the residence in foreclosure.



§ 6-1-1113. Cancellation

(1) In addition to any right of rescission available under state or federal law, the home owner has the right to cancel a contract with an equity purchaser until 12 midnight of the third business day following the day on which the home owner signs a contract that complies with this part 11 or until 12 noon on the day before the foreclosure sale of the residence in foreclosure, whichever occurs first.

(2) Cancellation occurs when the home owner personally delivers written notice of cancellation to the address specified in the contract or upon deposit of such notice in the United States mail, properly addressed, with postage prepaid.

(3) A notice of cancellation given by the home owner need not take the particular form as provided with the contract and, however expressed, is effective if it indicates the intention of the home owner not to be bound by the contract.

(4) In the absence of any written notice of cancellation from the home owner, the execution by the home owner of a deed or other instrument of conveyance of an interest in the residence in foreclosure to the equity purchaser after the expiration of the rescission period creates a rebuttable presumption that the home owner did not cancel the contract with the equity purchaser.



§ 6-1-1114. Notice of cancellation

(1) (a) The contract shall contain, as the last provision before the space reserved for the home owner's signature, a conspicuous statement in at least twelve-point bold-faced type, as follows:

You may cancel this contract for the sale of your house without any penalty or obligation at any time before______________________ (Date and time of day). See the attached notice of cancellation form for an explanation of this right. (b) The equity purchaser shall accurately specify the date and time of day on which the cancellation right ends.

(2) The contract shall be accompanied by duplicate completed forms, captioned "notice of cancellation" in at least nine-point bold-faced type if the contract is printed or in capital letters if the contract is typed, followed by a space in which the equity purchaser shall enter the date on which the home owner executed the contract. Such form shall:

(a) Be attached to the contract;

(b) Be easily detachable; and

(c) Contain the following statement, in at least nine-point type if the contract is printed or in capital letters if the contract is typed:

NOTICE OF CANCELLATION

______________________ (Enter date contract signed). You may cancel this contract for the sale of your house, without any penalty or obligation, at any time before ______________________ (Enter date and time of day). To cancel this transaction, personally deliver a signed and dated copy of this Notice of Cancellation in the United States mail, postage prepaid, to______________________, (Name of purchaser) at______________________ (Street address of purchaser's place of business) NOT LATER THAN______________________ (Enter date and time of day). I hereby cancel this transaction______________________ (Date)______________________ (Seller's signature)

(3) The equity purchaser shall provide the home owner with a copy of the contract and the attached notice of cancellation.

(4) Until the equity purchaser has complied with this section, the home owner may cancel the contract.



§ 6-1-1115. Options through reconveyances

(1) A transaction in which a home owner purports to grant a residence in foreclosure to an equity purchaser by an instrument that appears to be an absolute conveyance and reserves to the home owner or is given by the equity purchaser an option to repurchase shall be permitted only where all of the following conditions have been met:

(a) The reconveyance contract complies in all respects with section 6-1-1112;

(b) The reconveyance contract provides the home owner with a nonwaivable thirty-day right to cure any default of said reconveyance contract and specifies that the home owner may exercise this right to cure on at least three separate occasions during such reconveyance contract;

(c) The equity purchaser fully assumes or discharges the lien in foreclosure as well as any prior liens that will not be extinguished by such foreclosure, which assumption or discharge shall be accomplished without violation of the terms and conditions of the liens being assumed or discharged;

(d) The equity purchaser verifies and can demonstrate that the home owner has or will have a reasonable ability to make the lease payments and to repurchase the residence in foreclosure within the term of the option to repurchase under the reconveyance contract. For purposes of this section, there is a rebuttable presumption that the home owner has a reasonable ability to make lease payments and to repurchase the residence in foreclosure if the home owner's payments for primary housing expenses and regular principal and interest payments on other personal debt do not exceed sixty percent of the home owner's monthly gross income; and

(e) The price the home owner must pay to exercise the option to repurchase the residence in foreclosure is not unconscionable. Without limitation on available claims under section 6-1-1119, a repurchase price exceeding twenty-five percent of the price at which the equity purchaser acquired the residence in foreclosure creates a rebuttable presumption that the reconveyance contract is unconscionable. The acquisition price paid by the equity purchaser may include any actual costs incurred by the equity purchaser in acquiring the residence in foreclosure.



§ 6-1-1116. Waiver of rights - void

(1) A provision in a contract between an equity purchaser and home owner is void as against public policy if it attempts or purports to:

(a) Waive any of the rights specified in this subpart 3 or the right to a jury trial;

(b) Consent to jurisdiction for litigation or choice of law in a state other than Colorado;

(c) Consent to venue in a county other than the county in which the property is located; or

(d) Impose any costs or fees greater than the actual costs and fees.



§ 6-1-1117. Prohibited conduct

(1) The contract provisions required by sections 6-1-1111 to 6-1-1114 shall be provided and completed in conformity with such sections by the equity purchaser.

(2) Until the time within which the home owner may cancel the transaction has fully elapsed, the equity purchaser shall not do any of the following:

(a) Accept from a home owner an execution of, or induce a home owner to execute, an instrument of conveyance of any interest in the residence in foreclosure;

(b) Record with the county recorder any document, including, but not limited to, the contract or any lease, lien, or instrument of conveyance, that has been signed by the home owner;

(c) Transfer or encumber or purport to transfer or encumber an interest in the residence in foreclosure to a third party; or

(d) Pay the home owner any consideration.

(3) Within ten days following receipt of a notice of cancellation given in accordance with sections 6-1-1113 and 6-1-1114, the equity purchaser shall return without condition the original contract and any other documents signed by the home owner.

(4) An equity purchaser shall make no untrue or misleading statements of material fact regarding the value of the residence in foreclosure, the amount of proceeds the home owner will receive after a foreclosure sale, any contract term, the home owner's rights or obligations incident to or arising out of the sale transaction, the nature of any document that the equity purchaser induces the home owner to sign, or any other untrue or misleading statement concerning the sale of the residence in foreclosure to the equity purchaser.



§ 6-1-1118. Criminal penalties

A person who violates section 6-1-1117 (2) or (3) or who intentionally violates section 6-1-1117 (4) is guilty of a misdemeanor, as defined in section 18-1.3-504, C.R.S., and shall be subject to imprisonment in county jail for up to one year, a fine of up to twenty-five thousand dollars, or both.



§ 6-1-1119. Unconscionability

(1) An equity purchaser or associate may not facilitate or engage in any transaction that is unconscionable given the terms and circumstances of the transaction.

(2) (a) If a court, as a matter of law, finds an equity purchaser contract or any clause of such contract to have been unconscionable at the time it was made, the court may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or so limit the application of any unconscionable clause as to avoid an unconscionable result.

(b) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose, and effect, to aid the court in making the determination.

(c) In order to support a finding of unconscionability, there must be evidence of some bad faith overreaching on the part of the equity purchaser or associate such as that which results from an unreasonable inequality of bargaining power or under other circumstances in which there is an absence of meaningful choice for one of the parties, together with contract terms that are, under standard industry practices, unreasonably favorable to the equity purchaser or associate.



§ 6-1-1120. Language

(1) Any contract, rental agreement, lease, option or right to repurchase, and any notice, conveyance, lien, encumbrance, consent, or other document or instrument signed by a home owner, shall be written in English; except that, if the equity purchaser has actual or constructive knowledge that the home owner's principal language is other than English, the home owner shall be provided with a notice, written in the home owner's principal language, substantially as follows:

This transaction involves important and complex legal consequences, including your right to cancel this transaction within three business days following the date you sign this contract. You should consult with an attorney or seek assistance from a housing counselor by calling the Colorado foreclosure hotline at ----

-

------------ [current, correct telephone number].

(2) If a notice in the home owner's principal language is required to be provided under subsection (1) of this section, the notice shall be given to the home owner as a separate document accompanying the written contract required by section 6-1-1111.



§ 6-1-1121. Short sales - subsequent purchaser - definition

(1) With respect to any short sale transaction in which an equity purchaser intends to resell the residence in foreclosure to a subsequent purchaser, the equity purchaser shall:

(a) Provide full disclosure to the home owner and to the holders of the evidence of debt on the residence in foreclosure, or such holders' representatives, of the terms of the agreement between the equity purchaser and any subsequent purchaser, including but not limited to the purchase price to be paid by the subsequent purchaser for the residence in foreclosure, which disclosure shall be made within one business day of identifying any such subsequent purchaser and in no event later than closing on the short sale transaction;

(b) Provide full disclosure to any subsequent purchaser and to any subsequent purchaser's lender, or such lender's representative, at the time of contract with the equity purchaser, of the terms of the agreement between the equity purchaser and the home owner, including but not limited to the purchase price paid by the equity purchaser for the residence in foreclosure;

(c) Comply with all applicable rules adopted by the Colorado real estate commission with regard to short sales; and

(d) Comply with section 38-35-125, C.R.S.

(2) As used in this section, a "subsequent purchaser" means any person who enters into a contract with an equity purchaser prior to the disbursement of the short sale transaction to acquire the residence in foreclosure and who acquires the residence in foreclosure within fourteen days after the disbursement of the short sale transaction.












Article 2 - Unfair Practices Act

§ 6-2-101. Short title

This article shall be known and may be cited as the "Unfair Practices Act".



§ 6-2-102. Legislative declaration

The general assembly declares that the purpose of this article is to safeguard the public against the creation or perpetuation of monopolies and to foster and encourage competition by prohibiting unfair and discriminatory practices by which fair and honest competition is destroyed or prevented. This article shall be liberally construed so that its beneficial purposes may be subserved.



§ 6-2-103. Discriminatory sales - exceptions

(1) It is unlawful for any person, firm, or corporation doing business in the state of Colorado and engaged in the production, manufacture, distribution, or sale of any commodity, product, or service of general use or consumption, or the sale of any merchandise or product by any public utility, with the intent to destroy the competition of any regular established dealer in such commodity, product, or service, or to prevent the competition of any person, firm, private corporation, or municipal or other public corporation that in good faith intends and attempts to become a dealer, to discriminate between different sections, communities, or cities, or portions thereof, or between different locations in such sections, communities, cities, or portions thereof in this state by selling or furnishing a commodity, product, or service at a lower rate in one section, community, or city, or any portion thereof, or in one location in such section, community, or city, or any portion thereof than in another after making allowance for the difference, if any, in the grade or quality, quantity, and actual cost of transportation from the point of production, if a raw product or commodity, or from the point of manufacture, if a manufactured product or commodity. Motion picture films when delivered under a lease to motion picture houses shall not be deemed to be a commodity or product of general use or consumption.

(2) Nothing in this article shall be construed to affect or apply to any service or product sold, rendered, or furnished by any public utility, the sale, rendition, or furnishing of which is subject to regulation by the Colorado public utilities commission or by any municipal regulatory body. This article shall not be construed to prohibit the meeting in good faith of a competitive rate.

(3) The inhibition in this section against locality discrimination shall embrace any scheme of special rebates, collateral contracts, or any device of any nature whereby such discrimination is, in substance or fact, effected in violation of the spirit and intent of this article.

(4) It is an unfair trade practice for any person, firm, or corporation doing business in this state and engaged in the production, manufacture, or distribution of either written or printed material or motion pictures to require a buyer or lessee, as a condition of the purchase or lease of such material or motion pictures, to accept other material or motion pictures which the buyer or lessee deems objectionable and written objection is made thereto by such buyer or lessee to the seller or lessor of said material or motion pictures within thirty days after delivery to said buyer or lessee. If such written objection is made within the time provided in this subsection (4), and the seller or lessor does not, within ten days of the receipt of said objection, repurchase or recall such objectionable material or motion pictures from the buyer or lessee, all the remedies provided in this article shall be applicable against said seller or lessor. The provisions of this subsection (4) shall apply whether the material or motion pictures are acquired by the buyer or lessee for resale, sublease, or for any other purpose.



§ 6-2-104. Personal responsibility

(1) Any person who, either as director, officer, or agent of any firm or corporation or as agent of any person violating the provisions of this article, assists or aids, directly or indirectly, in such violation shall be responsible equally with the person, firm, or corporation for which he acts.

(2) In the prosecution of any person as officer, director, or agent, it shall be sufficient to allege and prove the unlawful intent of the person, firm, or corporation for which he acts.



§ 6-2-105. Unlawful to sell below cost

(1) (a) It is unlawful for any person, partnership, firm, corporation, joint stock company, or other association engaged in business within this state to sell, offer for sale, or advertise for sale any product or service for less than the cost of the product or service with the intent to both injure competitors and destroy competition and where the likely result of such sale would be the acquisition or maintenance of a monopoly. A vendor who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be subject to the penalties provided in section 6-2-116.

(b) (Deleted by amendment, L. 2007, p. 514, § 2, effective April 16, 2007.)

(2) For purposes of this section, "cost" means an appropriate determination of cost that is consistent with federal court interpretations of cost in federal predatory pricing cases under the federal "Sherman Act", 15 U.S.C. sec. 1 et seq.

(3) (Deleted by amendment, L. 2008, p. 2244, § 1, effective June 5, 2008.)



§ 6-2-106. How cost established

In establishing the cost of a given product to the distributor and vendor, the invoice cost of the product purchased at a forced, bankrupt, closeout sale, or other sale outside of the ordinary channels of trade may not be used as a basis for justifying a price lower than one based upon the replacement cost as of date of said sale of the product replaced through the ordinary channels of trade, unless the product is kept separate from goods purchased in the ordinary channels of trade and unless the product is advertised and sold as merchandise purchased at a forced, bankrupt, closeout sale, or by means other than through the ordinary channels of trade. The advertising shall state the conditions under which said goods were purchased and the quantity of such merchandise to be sold or offered for sale.



§ 6-2-107. Allegation and proof - evidence

In any injunction proceeding or in the prosecution of any person as officer, director, or agent, it shall be sufficient to allege and prove the unlawful intent of the person, firm, or corporation for which he acts. Where a particular trade or industry of which the person, firm, or corporation complained against is a member has an established cost survey for the locality and vicinity in which the offense is committed, the cost survey shall be deemed competent evidence to be used in proving the costs of the person, firm, or corporation complained against within the provisions of this article.



§ 6-2-108. Secret rebates or refunds prohibited

The secret payment or allowance of rebates, refunds, commissions, or unearned discounts, whether in the form of money or otherwise, or secretly extending to certain purchasers special services or privileges not extended to all purchasers upon like terms and conditions, to the injury of a competitor and where such payment or allowance tends to destroy competition, is an unfair trade practice. Any person, firm, partnership, corporation, or association resorting to such unfair trade practice is guilty of a misdemeanor and, upon conviction thereof, shall be subject to the penalties provided in section 6-2-116.



§ 6-2-109. Contract illegal - when

Any contract, express or implied, made by any person, firm, or corporation in violation of any of the provisions of sections 6-2-103 to 6-2-108 is an illegal contract, and no recovery thereon shall be had; except that no part of this article shall prevent the payment of patronage refunds by cooperative agencies or associations existing and operating under the laws of this state.



§ 6-2-110. When provisions not applicable

(1) The provisions of sections 6-2-105 to 6-2-107 shall not apply to any sale made:

(a) In closing out in good faith the owner's stock or any part thereof for the purpose of discontinuing his trade in any such stock or commodity, and in the case of the sale of seasonal goods or the bona fide sale of perishable goods to prevent loss to the vendor by spoilage or depreciation, if notice is given to the public thereof;

(b) When the goods are damaged or deteriorated in quality and notice is given to the public thereof;

(c) By an officer acting under the orders of any court;

(d) In an endeavor made in good faith to meet the prices of a competitor selling the same product or service in the same locality or trade area.

(2) Any person, firm, or corporation who performs work upon, renovates, alters, or improves any personal property belonging to another person, firm, or corporation shall be construed to be a vendor within the meaning of this article.



§ 6-2-111. Unlawful acts - remedy - license

(1) Any person, firm, private corporation, municipal corporation, public corporation, or trade association may maintain an action to enjoin a continuance of any act in violation of sections 6-2-103 to 6-2-108 or section 6-2-110 and, if injured thereby, for the recovery of damages. If, in such action, the court finds that the defendant is violating or has violated any of the provisions of sections 6-2-103 to 6-2-108 or section 6-2-110, it shall enjoin the defendant from a continuance of the violations. It shall not be necessary that actual damages to the plaintiff be alleged or proved. In addition to such injunctive relief, the plaintiff in said action shall be entitled to recover from the defendant three times the amount of the actual damages, if any, sustained.

(2) Without prejudice to the rights of any person, firm, private corporation, municipal corporation, public corporation, or trade association to bring an action, the attorney general of the state of Colorado, as an incident to and power of his or her office, has like powers to those provided in subsection (1) of this section, and it is his or her duty, upon showing by any person, firm, private corporation, municipal corporation, public corporation, or trade association that there is reason to believe that any person subject to the terms of this article is violating any term of sections 6-2-103 to 6-2-108 or section 6-2-110, to prosecute actions for violation of any provisions of this article, and to seek injunctions or restraining orders to enjoin the continuance thereof by any defendant.

(3) If any person, firm, private corporation, municipal corporation, public corporation, or trade association, in writing and under oath, submits to the attorney general a statement setting forth facts sufficient to constitute a prima facie case of violation of any of the provisions of sections 6-2-103 to 6-2-108 or any other provisions of this article, it is mandatory upon the attorney general to seek injunctive relief or restraining orders to enjoin the continuance of such violation by any person, firm, private corporation, or other organization so charged; and to this end, and for this purpose, the attorney general has the power to appear in his or her official capacity in any court in the state of Colorado, having jurisdiction in the premises, to seek relief.

(4) It is the duty of any district attorney in and for each of the judicial districts of the state of Colorado, when requested in writing by the attorney general, to advise and consult with the attorney general concerning the institution and prosecution of such actions, and to act for the attorney general in prosecution of any such action; but the attorney general has the power in his or her discretion to choose, select, appoint, and recompense from funds provided for the purposes of enforcement of the provisions of this article any attorney-at-law admitted to practice in the state of Colorado as a special prosecutor who has full and complete power to act for the attorney general.

(5) The attorney general, for the purposes of carrying out the terms and provisions of this article, has the power to promulgate rules and regulations for the enforcement of this article, not inconsistent with its terms, and to publish the same.

(6) The attorney general may appoint such personnel as may reasonably be required to carry out the functions prescribed for his or her office.



§ 6-2-111.5. Civil discovery requests

(1) When the attorney general has reasonable cause to believe that any person, partnership, firm, corporation, joint stock company, or other association has engaged in or is engaging in a violation of any provision of this article, the attorney general may:

(a) Request such person to file a statement or report in writing, under oath or otherwise, on forms prescribed by the attorney general, or to answer in writing, under oath or otherwise, any questions propounded by the attorney general as to all facts and circumstances reasonably related to the alleged violation, and to provide any other data and information the attorney general reasonably deems to be necessary;

(b) Issue subpoenas to require the attendance of witnesses or the production of relevant documents, administer oaths, conduct hearings in aid of an investigation or inquiry, and prescribe such forms and promulgate such rules as may reasonably be deemed to be necessary to administer the provisions of this article; and

(c) Make true copies, at the expense of the attorney general, of any documents examined pursuant to paragraph (b) of this subsection (1), which copies may be offered into evidence in lieu of the originals thereof in any civil action brought pursuant to this article. The person producing the documents may require that the attorney general make copies of the documents. If the attorney general determines the use of originals is necessary, the attorney general shall pay to have copies of those documents made for use by the person producing the documents.

(2) Service of any request or subpoena shall be made in the manner prescribed by law.

(3) Any written response, testimony, or documents obtained by the attorney general pursuant to this section or any information derived directly or indirectly from such written response, testimony, or documents shall not be admissible in evidence in any criminal prosecution against the person providing the written response, testimony, or documents. The provisions of this subsection (3) shall not be construed to prevent any law enforcement officer having an independent basis therefor from producing or obtaining the same or similar facts, information, or evidence for use in any criminal prosecution.

(4) Nothing in this section shall prohibit the attorney general from disclosing information obtained pursuant to this section to any other law enforcement agency or department of any governmental or public entity of this or any other state or to the federal government if such other law enforcement agency or department executes an agreement that such information will remain confidential and will not be used in any criminal prosecution against the person providing the written response, testimony, or documents.

(5) If any person fails to appear or fails to cooperate with any investigation or inquiry pursuant to a request or subpoena issued pursuant to this section, the attorney general may apply to any district court for an appropriate order to effect the purposes of this section. The application shall state that there is reasonable cause to believe that the order applied for is necessary to investigate, prosecute, or terminate a violation of this article. If the court is satisfied that reasonable cause exists, the court may:

(a) Require the attendance of or the production of documents by such person, or both;

(b) Assess a civil penalty of up to five thousand dollars for such failure to appear and answer questions, written or otherwise, or such failure to produce documents unless the court finds that the failure to appear, to answer questions, or to produce documents was substantially justified or that other circumstances make an assessment of a civil penalty unjust;

(c) Award the attorney general reasonable costs and attorney fees in making this application unless the court finds that the failure to appear, to answer questions, or to produce documents was substantially justified or that other circumstances make an award of costs and attorney fees unjust;

(d) Enter any protective order as provided for in the Colorado rules of civil procedure;

(e) Grant such other or further relief as may be necessary to obtain compliance by such person.



§ 6-2-112. Testimony - books and records

In an action brought under this article, any defendant may be required to testify under subpoena duly issued in pursuance to the Colorado rules of civil procedure, and the books and records of any such defendant may be brought into court and introduced into evidence. No information so obtained may be used against the defendant as a basis for a misdemeanor prosecution under the provisions of this article.



§ 6-2-113. Selling below cost

For the purposes of this article, in all sales involving more than one product or service and in all sales involving the giving of any concession of any kind, the combined total selling price of all products or services shall be compared to the combined total cost of all products or services involved in the sales to determine whether the vendor or distributor is selling below cost.



§ 6-2-114. Advertising goods not available

It is unlawful for any person, firm, or corporation engaged in business within the state of Colorado to advertise goods, wares, or merchandise which they are not prepared and able to supply to the consuming public in pursuance of such advertisement.



§ 6-2-115.5. State agencies - authority to contract with private enterprise

(1) Any state agency which is provided goods or services or which provides goods to the public, including manufacturing, processing, selling, offering for sale, renting, leasing, delivering, distributing, or advertising, shall determine if such goods can also be provided for by contract with private persons, partnerships, or corporations or any other type of private enterprise.

(2) Whenever a state agency determines that goods provided by it to the public can be more cost-effectively delivered by contract with private enterprise, or whenever a state agency determines that goods can be provided to it more cost-effectively by contract with private enterprise, such state agency is authorized to enter into a contract, in accordance with the "Procurement Code", articles 101 to 112 of title 24, C.R.S., to obtain such goods.

(3) The provisions of subsections (1) and (2) of this section do not apply to the division of correctional industries products and services as long as such products and services are of comparable price and quality.



§ 6-2-116. Penalty

Any person, firm, or corporation, whether as principal, agent, officer, or director, for himself or itself, or for another person, or for any firm or corporation who violates any of the provisions of sections 6-2-103 to 6-2-108 or section 6-2-110, is guilty of a misdemeanor for each single violation and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment for not more than six months, or by both such fine and imprisonment.



§ 6-2-117. Remedies cumulative

The remedies prescribed in this article are cumulative.






Article 2.5 - Colorado Junk Email Law



Article 2.7 - Internet Evidence for Law Enforcement Investigations

§ 6-2.7-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Court order" means an order for the release of information, including but not limited to a subpoena, court order, search warrant, or summons.

(2) "Internet access provider" means an entity that provides electronic communications or remote computing as defined in 18 U.S.C. sec. 119 and sec. 121, to customers in Colorado. "Internet access provider" shall not include noninternet-based communications.



§ 6-2.7-102. Internet evidence for law enforcement - preserve and release evidence - reports - training materials

(1) (a) An internet access provider, upon the request of a law enforcement agency, shall take all necessary steps to preserve records and other evidence in its possession pending the issuance of a court order or other legal process. The internet access provider shall comply with the request as soon as possible following receipt.

(b) Records referred to in paragraph (a) of this subsection (1) shall be retained for a period of ninety days, which shall be extended for an additional ninety-day period upon a renewed request by the law enforcement agency.

(2) (a) An internet access provider shall release evidence regarding all categories of information identified in 18 U.S.C. sec. 2703 (c)(2) that are in its possession within ten days after receiving a court order requiring the internet access provider to release such evidence to law enforcement. If the internet access provider demonstrates to the requesting law enforcement agency within five days of the request that, for bona fide technical reasons, it cannot comply with the order within ten days of the request, it shall make every reasonable effort to comply with the request as soon as reasonably possible.

(b) In connection with any criminal investigation regarding possible sex offenses involving a child under section 18-1.3-1003, C.R.S., that involves immediate danger of death or serious bodily harm, a law enforcement agency in this state may issue a request, without compulsory legal process or court order, to a designated recipient of the internet access provider to disclose, consistent with 18 U.S.C. sec. 2702 (c)(4), the information identified in paragraph (a) of this subsection (2). The internet access provider shall comply with the request immediately and without delay, or if unable to immediately comply, communicate with the requesting agency to discuss the nature of the request and to coordinate a timely response.

(3) An internet access provider doing business in this state shall report incidents of apparent child pornography to the national center for missing and exploited children pursuant to 42 U.S.C. sec. 13032. The report shall include, if available, the subscriber's city and state or zip code.

(4) Each internet access provider with more than fifteen thousand subscribers who are residents of this state shall, upon request of the attorney general, provide training materials to law enforcement agencies in this state regarding best practices for investigating internet-related crimes involving sexual exploitation of children, the internet access provider's law enforcement compliance practices, and contact information for the internet access provider and its designated recipient for law enforcement requests.

(5) Subsections (1) and (2) of this section shall be interpreted consistent with the requirements of federal law that apply to internet access providers, including but not limited to 18 U.S.C. 2701 et seq. and 42 U.S.C. 13032.



§ 6-2.7-103. Internet evidence - failure to release or preserve - civil penalty

(1) An internet access provider that fails to comply with the requirements in section 6-2.7-102 (1) or (2) shall be liable for payment of a civil penalty of up to two thousand five hundred dollars for each incidence of noncompliance; except that the internet access provider shall be liable for payment of up to ten thousand dollars for a third and subsequent incidence of noncompliance that occurs within a twelve-month period. The state attorney general is authorized to bring suit in a court of competent jurisdiction for enforcement of the provisions of this subsection (1).

(2) Except as otherwise provided in subsection (1) of this section, an internet access provider's failure to comply with the requirements specified in section 6-2.7-102 shall not result in further civil liability to the state.






Article 3 - Fair Trade Act



Article 4 - Colorado Antitrust Act of 1992

§ 6-4-101. Short title

This article shall be known and may be cited as the "Colorado Antitrust Act of 1992".



§ 6-4-102. Legislative declaration

The general assembly hereby finds and determines that competition is fundamental to the free market system and that the unrestrained interaction of competitive forces will yield the best allocation of our economic resources, the lowest prices, the highest quality commodities and services, and the greatest material progress, while at the same time providing an environment conducive to the preservation of our democratic, political, and social institutions.



§ 6-4-103. Definitions

(1) "Commodity" includes, but is not limited to, any goods, merchandise, wares, produce, chose in action, land, articles of commerce, or any other tangible or intangible property, real, personal, or mixed, for use, consumption, production, enjoyment, or resale.

(2) "Governmental or public entity" means the state and any of its departments, boards, agencies, instrumentalities, authorities, and commissions and any political subdivisions, including but not limited to counties, city and counties, municipalities, school districts, local improvement districts, law enforcement authorities, water, sanitation, fire protection, metropolitan, irrigation, drainage, or other special districts, and any other municipal, quasi-municipal, or public corporation organized pursuant to the constitution or other law, and any of the political subdivision's respective departments, boards, agencies, instrumentalities, authorities, and commissions.

(3) "Person" includes any natural person, any firm, association, organization, business or other trust, company, corporation, joint venture, partnership, proprietorship, or other business entity, whether or not for profit, and any governmental or public entity.

(4) "Service" includes, but is not limited to, any kind of activity performed in whole or in part for economic or noneconomic benefit.

(5) "Trade or commerce" means any and all economic activity carried on wholly or partially in this state which involves or relates to any commodity or service.



§ 6-4-104. Illegal restraint of trade or commerce

Every contract, combination in the form of a trust or otherwise, or conspiracy in restraint of trade or commerce is illegal.



§ 6-4-105. Monopolization and attempt to monopolize

It is illegal for any person to monopolize, attempt to monopolize, or combine or conspire with any other person to monopolize any part of trade or commerce.



§ 6-4-106. Bid-rigging

(1) It is illegal for any person to contract, combine, or conspire with any person to rig any bid, or any aspect of the bidding process, in any way related to the provision of any commodity or service.

(2) For purposes of this section, each separate instance of bid-rigging shall constitute a separate violation of this section, regardless of whether a single conspiracy is found to exist encompassing more than one such violation.



§ 6-4-107. Mergers - acquisitions

(1) It is unlawful for any person engaged in trade or commerce to acquire, directly or indirectly, the whole or any part of the stock or other share capital, or to acquire the whole or any part of the assets, of another person engaged in trade or commerce where the effect of such acquisition may be to substantially lessen competition or may tend to create a monopoly.

(2) Nothing in this section shall prohibit any person from acquiring stock of another person solely for investment purposes, so long as such acquisition of stock is not used, by voting or otherwise, to bring about, or to attempt to bring about, the substantial lessening of competition; nor shall anything in this section prohibit any person from causing the formation of subsidiary corporations or from owning and holding all or any part of the stock of such subsidiary corporation.

(3) The attorney general shall not challenge any merger or acquisition under the provisions of this section which has been reviewed by any federal department, agency, or commission under section 7A of the federal "Clayton Act" and for which all applicable waiting periods have expired or have been terminated without a challenge to such merger or acquisition by that department, agency, or commission.

(4) The attorney general shall not challenge the merger or acquisition of any bank or bank holding company by or with any other bank or bank holding company that is subject to the provisions of any of the federal banking laws, except as specifically provided in those laws.



§ 6-4-108. Exemptions

(1) The labor of a human being is not a commodity, service, or article of trade or commerce.

(2) Nothing contained in this article shall be construed to forbid the existence and operation of labor, agricultural, or horticultural organizations, instituted for purposes of mutual help, or engaged in making collective sales or marketing for its members or shareholders, and not having capital stock or conducted for profit, or to forbid or restrain individual members of such organizations from lawfully carrying out the legitimate objects thereof.

(3) A professional review committee constituted and conducting its reviews and activities in accordance with the provisions of part 1 of article 36.5 of title 12, C.R.S., or the members thereof, shall not be held nor construed to be illegal combinations or conspiracies in restraint of trade under this article.

(4) Any person, activity, or conduct exempt or immune under the laws of this state or exempt or immune from the provisions of the federal antitrust laws shall be exempt or immune from the provisions of this article without regard to any monetary threshold imposed by federal law; except that nothing in this article shall be deemed to modify the specific provisions of part 4 of article 4 of title 10, C.R.S.

(5) Nothing in this article shall prohibit or be construed to prohibit:

(a) The formation of a cooperative health care agreement that has been approved in whole or in part in accordance with the provisions of part 5 of article 1 of title 25.5, C.R.S.;

(b) Any conduct or activity reasonably necessary and reasonably foreseeable to implement a board-approved cooperative health care agreement or a decision or order issued by the cooperative health care agreements board pursuant to part 5 of article 1 of title 25.5, C.R.S.;

(c) The negotiation of or entering into any cooperative health care agreement which is filed with the cooperative health care agreements board; or

(d) Community planning, discussions, or negotiations intended in good faith to culminate in a cooperative health care agreement to be filed with the cooperative health care agreements board. Such agreements, conduct, or activities shall not be held or construed to be illegal combinations or conspiracies in restraint of trade under this article.

(6) Nothing in this article shall prohibit or be construed to prohibit the formation and operation of health care coverage cooperatives or provider networks pursuant to part 3 of article 18 of this title or part 10 of article 16 of title 10, C.R.S.



§ 6-4-109. Jurisdiction - venue

(1) Primary jurisdiction of any cause of action brought pursuant to this article shall be vested in the district courts of this state.

(2) Any cause of action brought pursuant to this article may be brought in any judicial district in which said violation occurred, in which any injury was suffered, or in which any defendant resides.



§ 6-4-110. Civil discovery request

(1) When the attorney general has reasonable cause to believe that any person has engaged in or is engaging in a violation of any provision of this article or of any provision of the federal antitrust statutes that may be enforced by the attorney general, the attorney general may:

(a) Request such person to file a statement or report in writing, under oath or otherwise, on forms prescribed by the attorney general, or to answer in writing, under oath or otherwise, any questions propounded by the attorney general, as to all facts and circumstances reasonably related to the alleged violation and to provide any other data and information the attorney general reasonably deems to be necessary;

(b) Issue subpoenas to require the attendance of witnesses or the production of relevant documents, administer oaths, conduct hearings in aid of an investigation or inquiry, and prescribe such forms and promulgate such rules as may reasonably be deemed to be necessary to administer the provisions of this section; and

(c) Make true copies, at the expense of the attorney general, of any documents examined pursuant to paragraph (b) of this subsection (1), which copies may be offered into evidence in lieu of the originals thereof in any civil action brought pursuant to this article. The person producing the documents may require that the attorney general make copies of the documents. If the attorney general determines the use of originals is necessary, the attorney general shall pay to have copies of those documents made for use by the person producing the documents.

(2) Service of any request or subpoena shall be made in the manner prescribed by law.

(3) Any written response, testimony, or documents obtained by the attorney general pursuant to this section, or any information derived directly or indirectly from such written response, testimony, or documents, shall not be admissible in evidence in any criminal prosecution against the person providing the written response, testimony, or documents. The provisions of this subsection (3) shall not be construed to prevent any law enforcement officer, having an independent basis therefor, from producing or obtaining the same or similar facts, information, or evidence for use in any criminal prosecution.

(4) Nothing in this section shall prohibit the attorney general from disclosing information obtained pursuant to this section to any other law enforcement agency or department of any governmental or public entity of this or any other state or to the federal government if such other law enforcement agency or department executes an agreement that such information will remain confidential and will not be used in any criminal prosecution against the person providing the written response, testimony, or documents.

(5) If any person fails to appear or fails to cooperate with any investigation or inquiry pursuant to a request or subpoena issued pursuant to this section, the attorney general may apply to any district court for an appropriate order to effect the purposes of this section. The application shall state that there is reasonable cause to believe that the order applied for is necessary to investigate, prosecute, or terminate a violation of this article. If the court is satisfied that reasonable cause exists, the court may:

(a) Require the attendance of, or the production of documents by, such person, or both;

(b) Assess a civil penalty of up to five thousand dollars for such failure to appear and answer questions, written or otherwise, or such failure to produce documents unless the court finds that the failure to appear, to answer questions, or to produce documents was substantially justified or that other circumstances make an assessment of a civil penalty unjust;

(c) Award the attorney general reasonable costs and attorney fees in making this application unless the court finds that the failure to appear, to answer questions, or to produce documents was substantially justified or that other circumstances make an award of costs and attorney fees unjust;

(d) Enter any protective order as provided for in the Colorado rules of civil procedure; and

(e) Grant such other or further relief as may be necessary to obtain compliance by such person.



§ 6-4-111. Enforcement by the attorney general

(1) The attorney general shall have the authority to institute actions or proceedings to prevent or restrain violations of this article.

(2) The attorney general may bring a civil action on behalf of any governmental or public entity, with the written consent of such entity, injured, either directly or indirectly, in its business or property by reason of any violation of this article and, if successful, shall recover any actual damages sustained by such entity. If the violation alleged and proved is determined by the court to be a per se violation of this article, the attorney general may recover three times the actual damages sustained by such entity.

(3) (a) The attorney general may bring a civil action as parens patriae on behalf of natural persons residing within the state injured in their business or property by reason of any violation of this article and, if successful, shall recover any actual damages sustained by such natural persons. If the violation alleged and proved is determined by the court to be a per se violation of this article, the attorney general may recover three times the actual damages sustained by such natural persons.

(b) In any parens patriae action brought pursuant to paragraph (a) of this subsection (3), the attorney general shall cause notice to be given to the proposed parens group by publication or as otherwise directed by the court, and all proposed parens group members shall have the right to elect to have their particular claim excluded from that proceeding. No dismissal or compromise settlement of an action brought by the attorney general as parens patriae shall be entered without the approval of the court and notice to all proposed parens group members.

(c) In any parens patriae action in which actual or treble damages are recovered, the court, in its discretion, may determine that the amount of damages recovered is too small to make a refund to parens group members practicable. In that event, the court may direct such damages to be paid to the general fund of the state or to some other governmental or public entity as the court deems appropriate or may require that damages be paid as rebates or price reductions to future consumers.

(4) In any action brought pursuant to this section, the attorney general, if successful, shall be entitled to recover the costs of investigation, expert fees, costs of the action, and reasonable attorney fees.



§ 6-4-112. Civil penalties

(1) The attorney general may bring a civil action on behalf of the state to seek the imposition of a civil penalty for any violation of this article. The court, upon finding a violation of this article, shall impose a civil penalty to be paid to the general fund of the state in an amount not to exceed two hundred fifty thousand dollars for each such violation; except that the election by the attorney general to seek a civil penalty shall preclude the attorney general from filing criminal charges against the person assessed a civil penalty based upon the same conduct or from pursuing an action against such person for damages pursuant to section 6-4-111 (2) and (3).

(2) In determining the amount of a civil penalty, the court shall consider, among other things: The nature and extent of the violation; the number of consumers affected by the violation; whether the violation was an isolated incident or a continuous pattern and practice of behavior; whether the violation was the result of willful conduct; whether the defendant took affirmative steps to conceal such violations; and whether, given the size and wealth of the defendant, the civil penalty will be an effective deterrent against future violations.



§ 6-4-113. Enforcement - injunction

(1) Any person injured in its business or property by reason of any violation of this article may file an action to prevent or restrain any such violation.

(2) In any action brought pursuant to this section, the court, in its discretion, may award the prevailing party its expert witness fees, the costs of the action, and reasonable attorney fees.



§ 6-4-114. Enforcement - civil damages

(1) Any person injured in its business or property by reason of any violation of this article may sue therefor and, if successful, shall recover any actual damages sustained by such person. If the violation alleged and proved is determined by the court to be a per se violation of this article, such person may recover three times the actual damages sustained by such person.

(2) In any action brought pursuant to this section, the court, in its discretion, may award the prevailing party its expert fees, the costs of the action, and reasonable attorney fees.

(3) No damages, costs, expert fees, costs of investigation, civil penalties, or attorney fees may be recovered from a governmental or public entity, or from any official, agent, or employee thereof acting in an official capacity, or from any person based on any official action directed by such governmental or public entity.



§ 6-4-115. Notice to the attorney general

Any person who files a civil action which includes any allegation of a violation of this article shall, simultaneously with the filing of such action in district court, serve a copy of said complaint on the attorney general.



§ 6-4-116. Computation of damages

In any action brought pursuant to sections 6-4-111 and 6-4-114, the amount of damages may be calculated and assessed in the aggregate by statistical or sampling methods, by the computation of illegal overcharges, or by such other reasonable system of estimating aggregate damages as the court in its discretion may permit without the necessity of separately proving the individual claim of, or amount of damages to, persons on whose behalf the action was brought.



§ 6-4-117. Enforcement - criminal proceedings

(1) The attorney general shall prosecute all criminal proceedings for violations of this article, whether by indictment or direct information filed in the appropriate district court.

(2) Any natural person who violates section 6-4-104, 6-4-105, or 6-4-106 commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(3) Any person, other than a natural person and a governmental or public entity, that violates section 6-4-104, 6-4-105, or 6-4-106 is guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than one million dollars.



§ 6-4-118. Statute of limitations

(1) Any civil action commenced pursuant to this article shall be brought within four years from the date that such cause of action accrued. For purposes of this article, a cause of action accrues when the circumstances giving rise to the cause of action are discovered or should have been discovered in the exercise of reasonable diligence.

(2) Any criminal proceeding brought pursuant to this article shall be commenced within six years after the act complained of occurred.

(3) If any proceeding or action is commenced by the attorney general for any violation of this article, the running of the statute of limitations with respect to every cause of action based in whole or in part on any matter complained of therein shall be suspended during the pendency thereof and for one year thereafter.



§ 6-4-119. Interpretation

It is the intent of the general assembly that, in construing this article, the courts shall use as a guide interpretations given by the federal courts to comparable federal antitrust laws.



§ 6-4-120. Remedies - cumulative

The remedies provided in this article are cumulative except as otherwise expressly limited.



§ 6-4-121. Void contracts - refund

All contracts or agreements made by any person while a member of any combination, conspiracy, trust, or pool prohibited under this article which are founded upon, or are the result of, or grow out of, or are connected with any violation of this article, either directly or indirectly, shall be void, and no recovery thereon or benefit therefrom shall be had by or for any such person. Any payments made upon, under, or pursuant to such contract or agreement to or for the benefit of such person may be recovered in an action by the party making the payment or his heirs, personal representatives, or assigns.



§ 6-4-122. Severability

If any provision of this article or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application.






Article 5 - Unfair Cigarette Sales



Article 6 - Unsolicited Goods

§ 6-6-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Unsolicited goods" means contractual obligations or other tangible or intangible property or services delivered to a person who has not ordered, solicited, or agreed to purchase them, but shall not include tangible or intangible goods or services which are misdirected, misdelivered, or offered in good faith in substitution for goods solicited by the recipient.



§ 6-6-102. Obligation of recipient

(1) Unless otherwise agreed, where unsolicited goods are delivered to a person, he has a right to refuse to accept delivery of the goods and is not bound to return such goods to the sender.

(2) If such unsolicited goods are either addressed to or intended for the recipient, they shall be deemed a gift to the recipient, who may use them or dispose of them in any manner he sees fit without any obligation to the sender.



§ 6-6-103. Collections prohibited - penalty

(1) No sender of any unsolicited goods shall mail or otherwise send to any recipient of such unsolicited goods a bill for such unsolicited goods or any dunning communications.

(2) (a) The sender of a magazine or other periodical shall cancel a subscription if any invoice is returned by the recipient marked "cancel". Cancellation shall also occur when the recipient gives written notice of cancellation to the sender at the sender's address or at the address of the subscription department printed in the periodical, or, if no such department is listed, at the general business address of the periodical.

(b) Notice of cancellation may be given by regular mail, and is effective on the date received by the sender. Notice of cancellation need not take any particular form and is sufficient if it indicates by any form of written expression that the recipient wishes to terminate the subscription. Within sixty days after notice of cancellation for prepaid subscriptions, the sender shall refund to the recipient any amount paid for the subscription less the amount owed by the recipient for any periodicals, together with the postage thereon, if postage has been charged separately, received before the effective date of the notice of cancellation.

(c) For purposes of this subsection (2), "sender" means the publisher of a periodical, any person acting as the agent of such publisher, and any person purporting to act as the agent of such publisher, and a seller of the periodical.

(3) Violation of this section shall constitute a class 2 petty offense, and, upon conviction thereof, the violator shall be punished by a fine of not more than two hundred fifty dollars. Violation of this section shall also constitute a deceptive trade practice in violation of the "Colorado Consumer Protection Act", article 1 of this title, and shall be subject to remedies or penalties, or both, pursuant thereto.






Article 6.5 - Soil and Hazard Analyses of Residential Construction

§ 6-6.5-101. Disclosure to purchaser - penalty

(1) At least fourteen days prior to closing the sale of any new residence for human habitation, every developer or builder or their representatives shall provide the purchaser with a copy of a summary report of the analysis and the site recommendations. For sites in which significant potential for expansive soils is recognized, the builder or his representative shall supply each buyer with a copy of a publication detailing the problems associated with such soils, the building methods to address these problems during construction, and suggestions for care and maintenance to address such problems.

(2) In addition to any other liability or penalty, any builder or developer failing to provide the report or publication required by subsection (1) of this section shall be subject to a civil penalty of five hundred dollars payable to the purchaser.

(3) The requirements of this section shall not apply to any individual constructing a residential structure for his own residence.









Energy and Water Conservation

Article 7 - Residential Building Energy Conservation

§ 6-7-101. Short title

This article shall be known and may be cited as the "Residential Building Energy Conservation Act of 1977".



§ 6-7-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The energy resources of this state and the nation are essential to the preservation of the public health, welfare, and safety and to the maintenance of a healthy economy;

(b) The conservation and efficient use of said energy resources are necessary if the quality of life in this state is to be maintained and continued;

(c) The purpose of this article is to provide minimum uniform statewide insulation standards to achieve energy conservation in the construction and renovation of residential buildings and to encourage energy conservation by other means in the construction and renovation of residential buildings, recognizing that such energy conservation by insulation or other means must be life cycle cost-effective in order to minimize the adverse impact on residential life-styles and to continue to strive to make reasonably priced housing available to all residents of this state;

(d) The general assembly recognizes the technological improvements developed by the home-building industry in connection with energy conservation for residential buildings and wishes to encourage continued technological improvement by the home-building industry in order to exceed the insulation energy conservation standards contained in this article;

(e) It is the further purpose to establish a process which will result in the development of residential energy conserving performance standards by September 1, 1977. Such standards shall consider all uses of energy generated by fossil fuels, used within a dwelling, including energy used for lighting, cooking, appliances, maintenance of air temperature, and heating water and the energy lost through the building envelope and exhaust pipes. It is consistent with public policy to encourage the rehabilitation, preservation, and restoration of buildings built before September 1, 1977.



§ 6-7-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Heating degree day" means a unit, based upon temperature difference and time, used in estimating fuel consumption and specifying nominal heating load of a building in winter. For any one day, when the mean temperature is less than sixty-five degrees Fahrenheit, there exist as many heating degree days as there are Fahrenheit degrees difference in temperature between the mean temperature for the day and sixty-five degrees Fahrenheit.

(2) "Local government" means a county or municipality and may be used to refer to the governing body thereof or the area under the jurisdiction of said governing body.

(3) "Municipality" means any home rule city, town, or city and county, statutory city or town, territorial charter city, or municipal corporation which incorporated pursuant to territorial or general incorporation law and which has not reorganized.

(4) "Overall thermal transmittance"(U0) means the overall average heat transmission of a gross area of the exterior building envelope, expressed in British thermal units per hour per square foot per degree Fahrenheit. The U0 value applies to the combined effect of the time rate of heat flows through the various parallel paths, such as windows, doors, and opaque construction areas, comprising the gross area of one or more exterior building components, such as walls, floors, or roofs or ceilings.

(5) "Renovation" means any additions, alterations, or repairs to an existing building. When additions, alterations, or repairs exceed fifty percent of the value of an existing building, such building shall be made to conform to the renovation standards promulgated by the board for energy efficient building standards. The renovation standards promulgated shall recognize the individuality of each renovation project. Any additions shall conform to the energy conservation requirements for new buildings as they relate to the new construction only.

(6) "Residential building" includes all one- and two-family dwellings or multifamily dwellings not to exceed three stories above grade.

(7) "R-value" (R=1/U) means the reciprocal of the average overall coefficient of heat transmission in BTUs (British thermal units) per hour per square foot per degree Fahrenheit. The term is generally applied to usual combinations of insulation materials, as generally recognized and accepted in the residential building construction industry.

(8) "Thermal transmittance" ((U) (U = 1/R)) means the overall coefficient of heat transmission, air to air, expressed in British thermal units per hour per square foot per degree Fahrenheit. It is the time rate of heat flow. The U value applies to combinations of different materials used in series along the heat flow path, single materials that comprise a building section, cavity air spaces, and surfaces air films on both sides of a building element.

(9) "Value" means the estimated cost to replace the building in kind, based on current replacement costs, as determined by the local building official.



§ 6-7-104. Exemptions from this article

The standards set forth in this article shall not apply to the design and construction or renovation of private garages, carports, sheds, agricultural buildings, tanks, factory-constructed housing, towers, and those buildings which have been designated as historic by the governing body of a county or municipality or which have been included on the state register of historic properties pursuant to article 80.1 of title 24, C.R.S., or the national register of historic places maintained pursuant to 16 U.S.C. sec. 470a.



§ 6-7-105. Insulation and thermal performance standards and energy conserving alternatives

(1) (a) The following design parameters shall be used for calculations required under this section. Computations submitted by a licensed architect or engineer, contractors, builders, and owners shall be considered as acceptable when calculated by acceptable engineering procedures. Values for table 1 are to be selected from standard RS21 of the Colorado energy conservation standards (design temperatures for Colorado cities and towns, supplement to climate data for air conditioning design, ASHRAE Rocky Mountain region, April, 1978).

Table 1

Location

Winter design dry-bulb degree F

Degree days heating

(b) Minimum thermal performance standards for residential buildings on which construction commences on or after November 1, 1979, shall conform to one of the alternatives provided in subsections (2), (3), and (4) of this section. Renovation that commences on or after November 1, 1979, shall conform to one of the alternatives provided in subsections (2), (3), and (4) of this section, or renovation standards promulgated by the board for energy efficient building standards.

(2) (a) Any separate envelope component of a residential building that is heated shall not exceed the combined thermal transmittance value (U0) derived from equation 1 using values in table 2. Values for the purposes of table 2 shall be determined by using the graphs (figures 1, 2, and 5) contained in the Colorado energy conservation standards. The combined thermal transmittance (Ur) for roofs or ceilings shall not exceed 0.05 BTU/H FTsuperior 2 degree F for geographic areas with eight thousand or less Fahrenheit heating degree days and shall not exceed 0.04 BTU/H FTsuperior 2 degree F for geographic areas with more than eight thousand Fahrenheit heating degree days. Roof or ceiling assemblies in which the finished interior surface is the underside of the roof deck may have a maximum Ur value of 0.08 BTU/H FTsuperior 2 degree F. Equation 1 shall be used to determine acceptable combinations to meet the required U0 values.

(b) If all exposed concrete walls average less than two feet above grade, those walls are exempt from the calculations for Uw and insulation.

(c) Heating equipment shall be sized using climate data from table 1 in subsection (1) of this section.

(3) (a) If any segment (wall, floor, roof) of the exterior envelope does not comply with the standards prescribed in subsection (2) of this section, the thermal transmittance value (U0) of any other segment (wall, floor, roof) may be decreased so that the resulting thermal transmittance value (U0) of the envelope complies as if the building had been designed in compliance with subsection (2) of this section. For this purpose, reduction of the thermal transmittance value of any of the other exterior components of the envelopes may be used to achieve compliance.

Equation 1

U[O] Envelope = U A + U A + U A . . .

wall wall roof roof floor floor

__________________________________________

A + A + A . . .

wall roof floor

(b) Use of the equation provided in paragraph (a) of this subsection (3) requires two sets of calculations. The first calculation utilizes the U0 values obtained from subsection (2) of this section and the actual areas of the proposed residential design. The second calculation utilizes the actual U0 values and the actual areas of the proposed residential design.

(4) Computations submitted indicating that the total fossil fuel energy required in a residential building, through design or otherwise, equals or is less than the total fossil fuel energy used if the dwelling is built or renovated according to standards contained in subsections (1) and (2) of this section shall be considered an acceptable alternative. The total fossil fuel energy required shall be computed as the annual estimated BTUs necessary for the proposed residential building.

(5) Repealed.



§ 6-7-106. Building permits

(1) No building permit shall be issued for the construction or renovation of any residential buildings in any area under the jurisdiction of a local government on or after October 1, 1977, unless such construction or renovation will conform to the provisions of this article. The local building inspector shall inspect all places not inspected by the division of housing pursuant to part 7 of article 32 of title 24, C.R.S., to determine whether such places are in compliance with the insulation standards required by this article.

(2) Nothing in this article shall be construed to restrict or limit the authority of a county or municipality to adopt and enforce standards for efficient construction and renovation which are no less stringent than the standards contained in section 6-7-105. Any county or municipality adopting such standards may accept computations submitted by a licensed architect or licensed engineer that the design of the proposed building meets or exceeds the locally adopted energy efficiency standards.






Article 7.5 - Water Efficiency

§ 6-7.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Low-efficiency plumbing fixture" means any of the following plumbing fixtures that is not a watersense-listed plumbing fixture:

(a) A lavatory faucet;

(b) A shower head;

(c) A flushing urinal; or

(d) A tank-type toilet or tank-type water closet.

(2) "Watersense-listed plumbing fixture" means a plumbing fixture or plumbing fixture fitting that has been:

(a) Tested by an accredited third-party certifying body or laboratory in accordance with the federal environmental protection agency's WaterSense program or an analogous successor program;

(b) Certified by the body or laboratory as meeting the performance and efficiency requirements of the program; and

(c) Authorized by the program to use its label.



§ 6-7.5-102. Low-efficiency plumbing fixtures

(1) Effective September 1, 2016, a person shall not sell a new low-efficiency plumbing fixture in Colorado.

(2) This section does not preempt any action of a city, county, or city and county that prescribes additional or more restrictive water conservation requirements affecting the sale, installation, or use of plumbing fixtures if the requirements comply with the standard specified in subsection (1) of this section.









Agricultural Assistance

Article 8 - Assistance to the Agricultural Community



Article 9 - Agricultural Mediation






Assignments in General

Article 10 - Assignments in General

§ 6-10-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Person" means individuals, partnerships, associations, and corporations.

(2) "Property" means all goods, chattels and effects, real, personal and mixed property, money, rights and credits, and choses in action except property which is by law not subject to levy and sale under execution.



§ 6-10-102. General assignment

Any person may make a general assignment for the benefit of his creditors by deed duly acknowledged. When filed for record in the office of the clerk and recorder of the county where the assignor resides or, if a nonresident, where his principal place of business is in this state, such deed shall vest in the assignee in trust for the use and benefit of such creditors all the property of the assignor, excepting only such as is by law not subject to levy and sale under execution, subject, however, to all valid and subsisting liens.



§ 6-10-103. Inventory - list of creditors

The assignor shall render to such assignee within four days from the date of said assignment an inventory under oath, of his property, to the best of his knowledge, with the estimated value thereof, and also a list of his creditors, giving their names, residence and post-office address, if known, and the amount of their respective demands. Such inventory shall not be conclusive of the amount of the assignor's estate nor shall the omission of any property from such inventory defeat the assignment or conveyance of the same.



§ 6-10-104. Assignment for all creditors

No such deed of general assignment of property by an insolvent, or in contemplation of insolvency, for the benefit of creditors, shall be valid, unless by its terms it is made for the benefit of all his creditors in proportion to the amount of their respective claims.



§ 6-10-105. Assent of creditors presumed

When an assignment of property for the benefit of all the creditors of the assignor is made, the assent of the creditors shall be presumed.



§ 6-10-106. Inventory filed where - bond

The assignee shall file with the clerk of the district court of the county in which such deed of assignment is recorded a true and complete inventory and valuation of the property of the said assignor, under oath, so far as the same has come to his knowledge, within a period not to exceed six days from the date of the filing of the deed of assignment; and shall make and file a bond to the state of Colorado, for the use of the creditors in double the amount of the inventory and valuation, with sureties to be approved by such clerk for the faithful performance of said trust and for a full and complete accounting for and of all property that may come into his hands as such assignee. Such assignee has no authority to sell or dispose of, or convert to the purposes of the trust any part of such estate, until he has complied with the provisions of this section.



§ 6-10-107. Assignee an officer of court

An assignee named and qualified under this article shall be deemed to be an officer of court. Any interference with the assignee in the discharge of his duties is contempt of court, and no suit against the assignee in relation to or concerning the property assigned shall be instituted against the assignee without first obtaining permission of the court within and for the county in which the assignment is made.



§ 6-10-108. Notice of assignment of realty

Where real property or any interest therein is by deed conveyed to the assignee, the assignee shall forthwith file with the clerk and recorder of each county where the real estate is situated a notice of the assignment, containing the names of the assignor and assignee, the date of the deed of assignment, when and where recorded, and a description of the property in that county affected thereby, and the same shall be constructive notice to a purchaser or encumbrancer of the transfer of the property in said county, described in such notice.



§ 6-10-109. Priority of claims - notice

The assignee shall forthwith give notice of such assignment by publication for four weeks in some newspaper in the county, if any, and if none, then in the nearest county thereto. The assignee shall also forthwith send a notice by mail to each creditor of whom he shall be informed, directed to his usual place of residence, stating the estimate of the aggregate value of all the property of the assignor, the estimate of the amount of his liabilities, and notifying each creditor to present his claim, under oath, to the assignee within three months from the mailing of such notice. It is the duty of each creditor to present his claim in the manner and within the time mentioned in the notice. Claims filed within the first three months shall have priority over those filed thereafter, unless a creditor can show, to the satisfaction of the court, that he never received the notice. Proof of notice by mail shall be made by affidavit by the assignee giving a list of creditors and the name of the post office where notice was sent within ten days after the mailing of the same. Proof of the notice by publication shall be made by affidavit of the printer or publisher within ten days after the last publication or no fees shall be allowed the assignee for such notice by mail or publication.



§ 6-10-110. Report of assignee

At the expiration of three months from the time of the first publication and the mailing of notice, the assignee shall report and file with the clerk of the court a true and complete list, under oath, of all the creditors of the assignor who have filed their claims, the place of their residence, the amount claimed, and the amount and value, if any, of any security held by any such creditor. He shall also file a statement of all his proceedings with reference to the trust, showing what money has come into his hands and all the disbursements thereof.



§ 6-10-111. Exceptions to claims - hearing

Any person interested may appear before a dividend is made and file with the clerk any exceptions to the claim or demand of any creditor. The clerk shall immediately cause notice thereof to be given to the creditor which shall be served and returned as in the case of a summons. Within the time allowed to answer in an action at law, the creditor shall file his reply. The court shall designate the time for the hearing, and shall at such time hear the allegations and proof offered and shall render a just judgment thereon.



§ 6-10-112. Judgment - fee of assignee

If no exception is made to a claim filed or if the claim has been favorably adjudicated, the court shall enter judgment in favor of the creditor and against the assignor for the amount claimed and found due, and order the assignee to make from time to time fair and equal dividends among the creditors, of the assets in his hands, in proportion to their respective claims, and as soon as may be, to render a full account of said trust to the court. The court may allow such compensation or commissions, following as nearly as possible the compensation allowed executors for like services, as may be just and right.



§ 6-10-113. Application of unclaimed dividends

The dividends of any unsettled assignment which remain unclaimed for such time as specified in this article after the final dividend has been decided, upon the application of one or more creditors of such assignor, shall be paid by the assignee under direction of the court to the known creditors of the assignor after giving notice to the creditors that a final distribution of all unclaimed dividends is to be made.



§ 6-10-114. Notice of distribution

Such notice shall be by advertisement in two or more local newspapers of general circulation and by written or printed notices mailed to the latest address of each creditor. The notice shall state that upon a certain day, not less than three months from the date of the notice, a final distribution of all the unclaimed dividends will be made to all creditors as can be found who have filed their respective claims with the assignee within the time specified by the notice for the filing of such claims. When the time for filing these claims has expired, the court, after deducting expenses of distribution, shall order the amount of the unclaimed dividends to be distributed pro rata among those creditors who have filed their claims for a share in the distribution of any unclaimed dividends in accordance with the provisions of this article.



§ 6-10-115. Distribution of unclaimed dividends

Dividends remaining unclaimed for one year or longer after the final dividend has been declared by any assignee shall be distributed, under direction of the court, to the creditors whose claims have not been paid in full as provided in this article. If more than enough funds are on hand to pay these creditors in full, the balance shall be paid to the assignor.



§ 6-10-116. Assignee under supervision of court

The assignee shall be subject to the order and supervision of the court at all times, and, by citation or attachment, may be compelled, from time to time, to file reports of his proceedings and the situation and condition of the trust and to proceed in the faithful execution of the duties required by this article, to keep correct books of account open to the inspection of the court or any person or his attorney interested in said estate. All conveyances of real estate and all sales of personal property by the assignee, not in the usual course of business, as conducted by the assignor, shall be approved by the court before such sale shall be valid.



§ 6-10-117. Assignee appointed by court - when

If the assignee named in the deed fails or neglects to file an inventory and valuation and give bond for the period of ten days after the making of any assignment, or if he dies before the closing of his trust, or is removed from the execution of the trust, the court upon the application of any person interested may appoint an assignee to execute such trust. Such appointee, when he has qualified as provided in this article, shall have all the rights, powers, and authority and be subject to the same restrictions and obligations as an original assignee.



§ 6-10-118. Removal of assignee by court

The court may remove the assignee for neglect in the execution of the trust, for fraud, for misapplying the trust, or wasting the estate, for failure to comply with the provisions of this article, or to obey the orders of, or to submit to the supervision of the court, or for any other good cause shown. The assignee may also be removed upon the petition of the majority in number and value of the creditors, unless the court is satisfied that such removal would not be for the best interest of the trust estate.



§ 6-10-119. Powers of assignee

The assignee has all the rights, power, and authority of the assignor necessary to fully execute such trust, to demand and sue for any property belonging to such estate, and to execute valid receipts; and, by deed duly acknowledged by him, in his own name as assignee, may convey any of the estate, real and personal, subject to approval as stated in section 6-10-116. Where the assignee has been appointed by the court in place of an assignee removed, it shall be his duty to compel by suit, or the peremptory order of the court, the delivery of the trust estate and the property, or the value thereof, that has been wasted or misapplied by the previous assignee.



§ 6-10-120. Insufficient sureties

If it is shown to the court at any time that the sureties on the assignee's bond are not sufficient, the court may order sufficient sureties to be given, and may compel obedience thereto by removal or otherwise.



§ 6-10-121. Additional security - when

The assignee, from time to time, shall file with the clerk of the court an inventory and valuation of any additional property which may come into his hands after the first inventory; and the judge, or, in his absence, the clerk, may thereupon require the assignee to give additional security.



§ 6-10-122. Appearance compelled - when

The court, upon the application of the assignee, or of any creditor, may compel the appearance in person of the debtor, or any other witness, before the court, or a commissioner appointed by the court, at any time designated, to answer under oath such matters as may be inquired of him. Such debtor or other witness may then be fully examined under oath as to the amount and situation of his property, the payments and conveyances made by him, and the names and places of residence of creditors and the amounts due to each. The court, upon like application, may compel the debtor to deliver to the assignee any property or estate embraced in the assignment.



§ 6-10-123. Misappropriation by debtor

No assignment shall be invalid because of misappropriation of the property of the debtor by him prior to the assignment, but the assignee may recover such property, if so misappropriated in fraud of this article. Nothing in this article shall invalidate any conveyance or mortgage of property, real or personal, by the debtor before the assignment, made in good faith, for a valid and valuable consideration.



§ 6-10-124. Debts not due - interest

Debts not due may be claimed, but if the same are not bearing interest, a suitable rebate shall be made. Interest shall be computed to the date of the assignment and not afterwards.



§ 6-10-125. Creditors may appoint an attorney

The majority in number and value of the creditors may appoint, in writing, an attorney-at-law to represent the estate before the court. The attorney, if appointed, shall examine all reports and inventories and books of the assignee and inquire fully as to the conduct of the assignee in the discharge of his trust. He may appear for the assignee in all suits in behalf of the assignee in securing, preserving, or defending the estate, but shall appear in behalf of the creditors in all suits, examinations, or inquiries as to the accounts or the conduct of the assignee concerning the estate. The court may allow such compensation to the attorney as may be just and reasonable.



§ 6-10-126. Waiver of proceedings by parties

At any time after an assignment has been made, the assignor, the creditors, and the assignee of such assignor may agree in writing that all proceedings to be had before the court under the provisions of this article, may be waived. Upon the filing of such agreement with the clerk of the proper court, the court shall cease to have any further jurisdiction over such assignment and the proceedings thereunder, and the assignee shall no longer be held accountable to the court. The creditors and the assignee, with the consent of the assignor, in writing, may make such disposition of the assigned estate and arrangements in reference thereto as to them shall seem proper in the premises.



§ 6-10-128. Trust closed in one year

The assignee shall close his trust within one year from the filing of the deed of assignment unless the court for good cause shown, extends the time.



§ 6-10-129. Property exempt from assignment

No deed of assignment shall be invalid which excepts from the operation thereof the property which by law is not subject to levy and sale under execution.



§ 6-10-130. Preferred claims

The valid claims of servants, laborers, and employees of the assignor, for wages earned during the six months immediately preceding the date of the assignment, not to exceed fifty dollars, to any one person then unpaid, which claims are still held by the person who earned them, and all taxes assessed under the laws of this state, or of the United States, are preferred claims and shall be paid in full prior to the payment of the dividends in favor of other creditors.



§ 6-10-131. Action on bond of assignee

Any creditor may maintain an action on the bond of the assignee, for any damages such creditor may have sustained, by reason of assignee's acts or his failure to act.



§ 6-10-132. Foreclosure of mortgage on property

No mortgage, deed of trust, or other security, real or personal, securing the payment of claims against the assigned estate shall be foreclosed within one year from the making of the assignment except upon order of court. No such mortgage, deed of trust, or other security shall be foreclosed except by suit, unless the claim secured is first proved and allowed by such court. When such claim is so proved and allowed, the court may order a foreclosure of the mortgage, deed of trust, or other security within one year from the making of the assignment. The lien of the mortgage, trust deed, or other security affected by this article shall not be impaired by the suspension of the remedy provided in this section.



§ 6-10-151. Jurisdiction of district court

The district court in the proper county has jurisdiction in the matter of assignments and petitions for discharge under this article.



§ 6-10-152. Colorado rules of civil procedure apply

The provisions of the Colorado rules of civil procedure shall be applicable, except as otherwise provided in this article, and shall control in all proceedings under this article.



§ 6-10-153. Property under jurisdiction of court

In all assignments for the benefit of creditors made in this state, the district court in and for the county in which such deed of assignment is recorded as now provided by law has full power and complete jurisdiction over all the property, real, personal, and mixed, conveyed by such assignment from the date of the making of the same. The court may make any order in reference to any part or all of the property embraced in the estate and the disposition thereof by the assignee which to the court seems just and equitable, and all such orders shall be legal and binding upon the assignor, the assignee, and creditors of the estate whether or not any notice is given of the application therefor or the order so made; except that the court may in its discretion require notice of such an application so made to be given in reference to any matter that may come before it for hearing, and in such case it shall direct, by an order, the form and manner of giving such notice so required by it.



§ 6-10-154. Disposition of property when no market

When any difficulty is encountered by the assignee in converting the assigned property of any assignment, or any part thereof, into cash on account of there being no sufficient market therefor, or for any other good reason, the court may direct by such order as described in section 6-10-153 the distribution of such property in kind among the creditors electing to take property. Creditors not electing to take property shall be paid an equal pro rata in cash, fixing by appraisement or sworn evidence in courts such price or value upon each piece, parcel, or item of property as shall make it bear and pay its proportion of the entire indebtedness of the estate, and as shall be just and equitable between the assignor and the creditors and all persons interested in the assigned estate. When the court authorizes the assignee to exchange such property in payment of the proved indebtedness of the estate at the prices so fixed, and when, in the opinion of the court, the best interests of the estate are promoted thereby, it may order the assignee to first offer such property at public auction; and, in that case, it shall provide by its order the kind and form of notice to be given of such sale. The assignee at such sale shall offer and sell the property to the highest and best bidder therefor in proved accounts against the estate, and he shall not accept any bid lower than the price fixed by the court on the property so offered.









Patents - Prohibited Communication

Article 12 - Prohibited Communication Concerning Patents

§ 6-12-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Affiliated person" means a person under common ownership or control of an intended recipient.

(2) "Intended recipient" means a person who purchases, rents, leases, or otherwise obtains a product or service in the commercial market that is not for resale in the ordinary business and that is, or later becomes, the subject of a patent infringement allegation.



§ 6-12-102. Bad faith patent infringement communications - prohibition

(1) A person shall not, in connection with the assertion of a United States patent, send or cause any person to send any written or electronic communication that states that the intended recipient or any affiliated person is infringing or has infringed a patent and bears liability or owes compensation to another person, if such communication is in bad faith. A court may consider one or more of the following conditions as evidence that a person or the person's affiliate has, in bad faith, alleged, asserted, or claimed an infringement of a patent:

(a) The communication falsely states that litigation has been filed against the intended recipient or any affiliated person;

(b) The assertions contained in the communication lack a reasonable basis in fact or law. A court may consider one or more of the following factors as evidence that a communication lacks a reasonable basis in fact or law:

(I) The person asserting the patent is not the person, or does not represent the person, with the current right to license the patent to, or to enforce the patent against, the intended recipient or any affiliated person;

(II) The communication seeks compensation for a patent that has been held to be invalid or unenforceable in a final, unappealable or unappealed judicial or administrative decision;

(III) The communication seeks compensation on account of activities undertaken after the patent has expired; or

(IV) The content of the communication fails to include such information necessary to inform an intended recipient or any affiliated person about the patent assertion by failing to include any one of the following:

(A) The identity of the person asserting a right to license the patent to or enforce the patent against the intended recipient or any affiliated person;

(B) The patent number issued by the United States patent and trademark office alleged to have been infringed; or

(C) The factual allegations concerning the specific areas in which the intended recipient or affiliated person's products, services, or technology infringed the patent or are covered by the claims in the patent.



§ 6-12-103. Exclusions

(1) It is not a violation of this article for any person who owns or has the right of license or enforcement of a patent to:

(a) Notify another of that ownership or right of license or enforcement;

(b) Notify another that a patent is available for license or sale;

(c) Notify another that the claim for infringement of the patent is pursuant to 35 U.S.C. sec. 271 (e)(2) or 42 U.S.C. sec. 262; or

(d) Seek compensation on account of past or present infringement, or for a license to the patent, when, after an objectively good faith investigation, it is reasonable to believe that the person from whom compensation is sought may owe such compensation.

(2) The provisions of this article do not apply to any written or electronic communication sent by:

(a) Any owner of a patent who is using the patent in connection with substantial research, development, production, manufacturing, processing, or delivery of products or materials;

(b) Any institution of higher education; or

(c) Any technology transfer organization whose primary purpose is to facilitate the commercialization of technology developed by an institution of higher education.

(3) The provisions of this article do not apply to a demand letter or civil action that includes a claim for relief arising under 35 U.S.C. section 271 (e)(2) after an objectively good faith investigation.



§ 6-12-104. Enforcement

(1) The attorney general has the sole authority to enforce this article and to conduct civil investigations and bring civil actions for violations of this article.

(2) If the attorney general has reasonable cause to believe that a person has engaged in an act that is subject to this article, the attorney general may make an investigation to determine if the act has been committed, and, to the extent necessary for this purpose, may administer oaths or affirmations, and, upon his or her own motion or upon request of any party, may subpoena witnesses and compel their attendance, adduce evidence, and require the production of any matter that is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence. In any civil action brought by the attorney general as a result of such an investigation, the attorney general may recover the reasonable costs of making the investigation if the attorney general prevails in the action.

(3) If the person's records are located outside this state, the person at his or her option shall either make them available to the attorney general at a convenient location within this state or pay the reasonable and necessary expenses for the attorney general or the attorney general's representative to examine them at the place where they are maintained. The attorney general may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the attorney general's behalf.

(4) Upon failure without lawful excuse to obey a subpoena or to give testimony, the attorney general may apply to the district court for an order compelling compliance.

(5) The attorney general shall not make public the name or identity of a person whose acts or conduct he or she investigates pursuant to this section or the facts disclosed in the investigation, but this subsection (5) does not apply to disclosures in actions or enforcement proceedings pursuant to this article.

(6) Whenever the attorney general has cause to believe that a person has engaged in or is engaging in any violation of this article, the attorney general may apply for and obtain, in an action in the appropriate district court of this state, a temporary restraining order or injunction, or both, pursuant to the Colorado rules of civil procedure, prohibiting such person from continuing such practices, or engaging therein, or doing any act in furtherance thereof. The court may make such orders or judgments as may be necessary to prevent the violation of this article or which may be necessary to completely compensate or restore to the original position of any person injured by means of any such violation or to prevent any unjust enrichment by any person through the violation of this article.

(7) Any person who violates or causes another to violate any provision of this article shall forfeit and pay to the general fund of the state a civil penalty of not more than five thousand dollars for each such violation.

(8) A court shall award costs, attorney fees, and expert witness fees to the attorney general in all actions where the attorney general successfully enforces this article.









Enforcement of Nondramatic Music Copyrights

Article 13 - Enforcement of Music Copyrights

Part 1 - General Provisions

§ 6-13-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Copyright owner" means the owner of a copyright of a nondramatic musical or similar work recognized and enforceable under the copyright laws of the United States (17 U.S.C. sec. 101 et seq.). "Copyright owner" and "similar work" shall not include the owner of a copyright in a motion picture or audiovisual work, or in part of a motion picture or audiovisual work.

(2) "Nondramatic" means the public performance of a recorded, broadcast, or live musical work; except that "nondramatic" shall not mean the performance of a dramatic work including a play.

(3) "Performing rights society" means an association or corporation that licenses the public performance of nondramatic musical works on behalf of copyright owners such as the American society of composers, authors and publishers (ASCAP), Broadcast Music, Inc. (BMI), and SESAC, Inc.

(4) "Proprietor" means the owner of a retail establishment, including, but not limited to, a restaurant, bar, sports facility, or other place of business where nondramatic musical or similar copyrighted works may be performed, broadcast, or otherwise transmitted for the enjoyment of members of the general public.

(5) "Royalty" or "royalties" means the fees payable to a copyright owner or performing rights society for the public performance of nondramatic musical or other similar work.



§ 6-13-102. Scope of article

(1) (a) This article 13 applies only to the following:

(I) A contract entered into between a performing rights society and a proprietor; and

(II) Investigations and negotiations related to a contract or prospective contract between a performing rights society and a proprietor.

(b) The rights, remedies, and prohibitions accorded by this article 13 are in addition to any other right, remedy, or prohibition accorded by common law, federal law, or the laws of this state and do not deny, abrogate, or impair any such common-law or statutory right, remedy, or prohibition.

(2) This article shall not apply to:

(a) A contract entered into between a performing rights society and a broadcaster licensed by the federal communications commission;

(b) Conduct described in sections 18-4-602, 18-4-603, and 18-4-604, C.R.S.



§ 6-13-103. Payment of royalties - contract requirements

(1) A copyright owner or performing rights society may enter into a contract requiring the payment of royalties by a proprietor only if, at least three business days before the execution of the contract, the following information is provided to the proprietor, in writing:

(a) A description of the rules and terms of royalties required to be paid under the contract;

(b) A schedule of the rates and a description of the terms of royalties required to be paid under agreements executed by the copyright owner or performing rights society;

(c) In the case of a performing rights society, information concerning how to obtain a current list of the copyright owners represented by that society and the works licensed under the contract. Such list shall be made available within fourteen days by electronic means. A proprietor shall not be charged an amount in excess of the actual cost incurred by the performing rights society for providing such list.

(d) Notice, in a form prescribed by the attorney general, that the proprietor is entitled to the information contained in paragraphs (a), (b), and (c) of this subsection (1), and that the failure to provide such information shall make the performing rights society subject to the penalty provisions in section 6-13-104.

(2) Notwithstanding subsection (1) of this section, a proprietor may, in its sole discretion and without coercion or undue influence, execute a contract for the payment of royalties before the expiration of the three-business-day review period.

(3) A proprietor has the right to rescind a contract for the payment of royalties for three business days after execution of the contract.

(4) To be enforceable, a contract for the payment of royalties by a proprietor to a copyright owner or performing rights society must:

(a) Be in writing;

(b) Be signed by the parties;

(c) Include at least the following information:

(I) The proprietor's name and business address and the name and location of each place of business to which the contract applies;

(II) The name and address of the performing rights society authorized to act on behalf of a copyright owner;

(III) The duration of the contract, which shall not exceed one year, but which may be automatically extended for additional terms which do not exceed one year, unless otherwise mutually agreed upon;

(IV) The schedule of rates and terms of royalties to be collected under the contract, including any sliding scale or schedule for any increase or decrease of such rates for the duration of the contract;

(V) Notice of the three-business-day rescission period described in subsection (3) of this section.

(d) Not charge a proprietor royalties for public performances, at the establishment, of nondramatic musical works for which another entity has entered into a license with the performing rights society that covers the performances by the proprietor.

(5) A copyright owner, a performing rights society, or an agent, representative, or employee of a copyright owner or performing rights society shall not:

(a) Enter onto the premises of a proprietor's business for the purpose of discussing with the proprietor or the employees of the proprietor a contract for the payment of royalties or the use of copyrighted works without first identifying himself or herself to the proprietor or the employees of the proprietor and making known the purpose of the visit;

(b) Collect or attempt to collect a royalty payment or other fee pursuant to a contract that does not meet the requirements of this section;

(c) Engage in any coercive conduct or unfair or deceptive act or practice that is substantially disruptive of a proprietor's business;

(d) Use or attempt to use any unfair or deceptive act or practice in negotiating with a proprietor.

(6) Nothing in this article shall be construed to prohibit a performing rights society from conducting investigations to determine the existence of music use by a proprietor or informing a proprietor of the proprietor's obligations under the copyright laws of the United States (17 U.S.C. sec. 101 et seq.).



§ 6-13-104. Violations - penalties

(1) A proprietor may bring an action in a court of competent jurisdiction or assert a counterclaim against a copyright owner or performing rights society to enjoin a violation of this article and recover any damages sustained as a result of such violation.

(2) The prevailing party in any action brought under this article 13 shall be awarded reasonable attorney fees. If the prevailing party is a proprietor, the proprietor may also recover the reasonable costs of the action and treble damages, but in no event shall the proprietor be awarded less than two thousand dollars.

(3) A proprietor shall not bring a counterclaim against any party except the original complainant, and if such complainant is a performing rights society, a counterclaim shall not be brought against any copyright owner in his or her individual capacity.






Part 2 - Required Disclosures

§ 6-13-201. Filing and online publication of contracts and royalty schedules

(1) A performing rights society shall annually file with the secretary of state an electronic copy of each form contract licensing the public performance of the nondramatic musical works in the performing rights society's repertory to proprietors in the state of Colorado, together with the applicable schedule of royalty rates payable under each form contract. The secretary of state shall post the information filed in accordance with this subsection (1) on the secretary of state's website. The secretary of state has no duty to determine whether the documents filed comply with the requirements of this article 13 or to determine the performing rights society's compliance with this article 13.

(2) A performing rights society shall also make available, at no charge, both the contracts and schedules of royalty rates that are required to be filed with the secretary of state in accordance with subsection (1) of this section to any proprietor within Colorado via a link to the society's website from the secretary of state's website.

(3) Upon request of the secretary of state, each performing rights society shall provide to the secretary of state information on a proprietor's rights and responsibilities regarding the public performance of nondramatic musical works, and the secretary of state shall post the information on the secretary of state's website.



§ 6-13-202. Catalog of musical works - publication by performing rights society

(1) (a) A performing rights society shall publish a list online of all nondramatic musical works the performing rights society licenses for performance in a retail establishment.

(b) To comply with this section, the list of nondramatic musical works must be:

(I) Updated within thirty business days after adding or subtracting a nondramatic musical work; and

(II) Made available, without charge, to any proprietor within Colorado and to the secretary of state on a website or using a substantially similar or superior technology for communicating the information, at no charge, to the public.

(2) A performing rights society licensing musical works in Colorado shall file the address of the website or substantially similar or superior technology with the secretary of state, who shall publish the website address of the list published in accordance with subsection (1)(a) of this section on the secretary of state's website or using a substantially similar or superior technology for communicating the information, at no charge, to the public.



§ 6-13-203. Violations

(1) A performing rights society shall not enter into a contract that is subject to this article 13 without either:

(a) Publishing the disclosures required by this part 2; or

(b) Making the filings required by this part 2.



§ 6-13-204. Royalties and catalog of musical works - material information

The contracts and schedule of royalties submitted to the secretary of state in accordance with section 6-13-201 and the list of all nondramatic musical works published online in accordance with section 6-13-202 constitute material information for purposes of section 6-1-105 (1)(u).












Art Transactions

Article 15 - Art Transactions

Part 1 - Consignment of Works of Fine Art

§ 6-15-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Art dealer" means a person engaged in the business of selling works of fine art, other than a person exclusively engaged in the business of selling goods at public auction.

(2) "Artist" means the creator of a work of fine art.

(3) "On consignment" means that no title to or estate in the goods or right to possession thereof superior to that of the consignor vests in the consignee, notwithstanding the consignee's power or authority to transfer and convey all of the right, title, and interest of the consignor, in and to such goods to a third person.

(4) "Work of fine art" or "work" means:

(a) A work of visual art such as a painting, sculpture, drawing, mosaic, or photograph;

(b) A work of calligraphy;

(c) A work of graphic art such as an etching, a lithograph, an offset print, a silk screen, or any other work of similar nature;

(d) A craft work in materials, including but not limited to clay, textile, fiber, wood, metal, plastic, or glass;

(e) A work in mixed media such as collage or any combination of the art media set forth in this subsection (4).



§ 6-15-102. Art dealers and artists - consignment of works of fine art

(1) Notwithstanding any custom, practice, or usage of the trade and any of the provisions of section 4-2-326, C.R.S., to the contrary, whenever an artist delivers or causes to be delivered a work of fine art of his own creation to an art dealer for the purpose of exhibition or sale on a commission, fee, or other basis of compensation, the delivery to and acceptance thereof by the art dealer is deemed to place the work on consignment and:

(a) Such art dealer shall thereafter, with respect to the work, be deemed to be the agent of such artist;

(b) Such work is trust property in the hands of the consignee for the benefit of the consignor; and

(c) Any proceeds from the sale of the work are trust funds in the hands of the consignee for the benefit of the consignor.

(2) Notwithstanding the subsequent purchase of a work of fine art by the consignee directly or indirectly for his own account, the work initially received on consignment shall be deemed to remain trust property until the price is paid in full to the consignor. If such work is thereafter resold to a bona fide third party before the consignor has been paid in full, the proceeds of the resale are trust funds in the hands of the consignee for the benefit of the consignor to the extent necessary to pay any balance still due to the consignor, and such trusteeship shall continue until the fiduciary obligation of the consignee with respect to such transaction is discharged in full.

(3) Notwithstanding the provisions of the "Uniform Commercial Code - Sales", no such trust property or trust funds shall be subject to or subordinate to any claims, liens, or security interests of the consignee's creditors.

(4) An art dealer is strictly liable for the loss of or damage to a work of fine art while it is in his possession. The value of the work of fine art is, for the purposes of this subsection (4), the value established in a written agreement between the artist and the art dealer prior to the loss or damage of the work.



§ 6-15-103. Penalties

A violation by an art dealer of any of the provisions of this part 1 shall render the art dealer liable for damages to the artist in an amount equal to fifty dollars plus the actual damages sustained by the artist, including incidental and consequential damages. In such an action reasonable attorney fees and court costs shall be paid to the prevailing party.



§ 6-15-104. Applicability

(1) This part 1 shall not apply to any contract or arrangement in existence prior to March 25, 1982, nor to any extensions or renewals thereof; except that the parties to the contract or arrangement may thereafter elect to be governed by the provisions of this part 1.

(2) Any provision, whether oral or written, in or pertaining to the placing of a work of fine art on consignment whereby any provision of this part 1 is waived shall be deemed to be against public policy and shall be void.






Part 2 - Indian Arts and Crafts Sales

§ 6-15-201. Short title

The short title of this part 2 is the "Indian Arts and Crafts Sales Act".



§ 6-15-202. Legislative declaration

The purpose of this part 2 is to protect the public from false representation in the sale or offering for sale of authentic Indian and other arts and crafts.



§ 6-15-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Authentic Indian arts and crafts" means any product that is handcrafted by Indian labor or workmanship and is not made from synthetic or artificial materials.

(2) "Findings" means the smaller component parts of a handcrafted item, such as clasps, glass, silver, or synthetic beads, stamped parts not used as a major part of a handcrafted item, leather backings, binding materials, and other ingredient parts not a major part of a handcrafted item.

(3) "Handcrafted" means the production of a product wholly by hand tools, with the exception of buffing or polishing and the findings used upon the products.

(4) "Other arts and crafts" means any product that is represented as an Indian design or product but is not handcrafted by Indian labor or workmanship or that is made by machine or from synthetic or artificial materials.

(5) "Imitation turquoise" means any artificial compound or mineral manufactured or treated so as to closely approximate turquoise in composition or color or any other mineral represented as turquoise when in fact it is not.

(6) "Indian" means any person who is enrolled or is a lineal descendent of one enrolled upon an enrollment listing of the bureau of Indian affairs or upon the enrollment listing of a recognized Indian tribe domiciled in the United States or a person recognized by any Indian tribe as being Indian.

(7) "Indian tribe" means any Indian tribe, organized band, or pueblo that is domiciled in the United States.

(8) "Natural" means the status of a mineral component, used in the preparation of authentic Indian arts and crafts, that does not include any chemical alteration or discoloration.

(9) "Plasticized" means the process through which natural turquoise of a soft, porous nature is altered by impregnating it with acrylic resin or any other substance of a similar nature to produce a change in coloration of the turquoise and allow it to accept a polished finish.

(10) "Represented" means the presentation of a product in words, description, state of being, or symbols when the product is offered for sale, trade, exchange, or purchase.

(11) "Spin cast" means the casting of jewelry components, other than findings, by means of centrifugal force.

(12) "Stabilized" means the chemical process through which natural turquoise of a soft, porous nature is altered to produce a change in the coloration of the natural mineral.

(13) "Treated" means any chemical process through which a natural turquoise is altered to produce a change in coloration of the natural mineral.

(14) "Turquoise" means a blue, green, greenish-blue, or sky-blue mineral, containing phosphorus, aluminum, copper, and iron, used as a gemstone in its cut and polished form.

(15) "Unnatural" means the status of any mineral compound or substance that is not natural or that has been chemically altered, including a stabilized, plasticized, or treated mineral and imitation turquoise.



§ 6-15-204. Inquiry as to producer

(1) It is the duty of every person selling or offering for sale at retail authentic Indian arts and crafts or other arts and crafts to the general public to make due inquiry of their suppliers concerning the methods used in producing the arts and crafts and to determine whether the arts and crafts are in fact authentic.

(2) It is hereby made the duty of every person selling or offering for sale at retail to the general public natural or unnatural turquoise to make due inquiry of their suppliers concerning the source, grade, and quality of the turquoise for resale.

(3) If the supplier cannot authenticate to the seller the origin and process of manufacture regarding the Indian arts and crafts to be sold or traded to the seller, the seller shall not sell the arts and crafts to the general public as authentic Indian arts and crafts.



§ 6-15-205. Unlawful acts

(1) A person shall not knowingly:

(a) Sell or offer for sale any products represented as authentic Indian arts and crafts unless the products are in fact authentic Indian arts and crafts;

(b) Sell or offer to sell any authentic Indian arts and crafts purporting to be silver unless the products are made of coin silver or sterling silver that is not less than ninety-percent pure silver by weight or unless the person provides a statement to the purchaser at retail concerning the content of the silver used in the arts or crafts;

(c) Sell or offer to sell any authentic Indian arts and crafts that are not separately displayed from other arts and crafts and the authentic Indian arts and crafts are not clearly designated with a tag attached to each product and containing the words "Authentic Indian" in letters not less than one-quarter inch high or, if the authentic Indian arts and crafts can clearly be labeled by the use of a display card, then in lieu of tagging each article the person may label the authentic Indian arts and crafts with a printed display card in letters not less than one-half inch in height and containing the words "Authentic Indian". The label or display card shall be maintained with the related crafts in an area separate from other arts and crafts so as to clearly designate the authentic Indian arts and crafts.

(d) Sell or offer to sell spin cast components of authentic Indian jewelry, other than findings, or use spin cast components in authentic Indian jewelry unless the jewelry is labeled as being so cast in its manufacture.



§ 6-15-206. Unfair trade practices

(1) A person shall not:

(a) Use a false or misleading statement, written or oral, or the lack thereof, a visual description or the lack thereof, or any representation or lack thereof made in connection with the sale or trade of Indian arts and crafts in the regular course of trade or commerce with the intent to deceive or mislead any person;

(b) Falsely represent turquoise being sold as having characteristics, elements, or qualities it does not have;

(c) Falsely represent turquoise being sold as natural turquoise if in fact it is in an unnatural state;

(d) Make a false or misleading statement of fact concerning the price or value for the purpose of selling or trading turquoise.



§ 6-15-207. Violations - penalty

Any person who knowingly violates any of the provisions of section 6-15-205 or 6-15-206 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501.



§ 6-15-208. Right of action - damages

In addition to any judicial relief, any person who suffers financial injury or damages by reason of anything forbidden in this part 2 may sue in district court and may recover actual damages sustained by him or her and the cost of suit, including reasonable attorney fees.












Charitable Solicitations

Article 16 - Colorado Charitable Solicitations Act

§ 6-16-101. Short title

This article shall be known and may be cited as the "Colorado Charitable Solicitations Act".



§ 6-16-102. Legislative declaration

The general assembly hereby finds that fraudulent charitable solicitations are a widespread practice in this state that results in millions of dollars of losses to contributors and legitimate charities each year. Legitimate charities are harmed by such fraud because the money available for contributions continually is being siphoned off by fraudulent charities, and the goodwill and confidence of contributors continually is being undermined by the practices of unscrupulous solicitors. The general assembly further finds that legitimate charities provide many public benefits and that charitable donations are a direct result of public trust in charities. The general assembly therefore finds that the provisions of this article, including those involving pertinent information to be filed in a timely manner by charitable organizations and disclosures to be made by paid solicitors, are necessary to protect the public's interest in making informed choices as to which charitable causes should be supported. Furthermore, these provisions are intended to help the secretary of state investigate allegations of wrongdoing in charities, without having a chilling effect on donors who wish to give anonymously or requiring public disclosure of confidential information about charities.



§ 6-16-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Charitable organization" means any person who is or holds himself out to be established for any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic, or other eleemosynary purpose, any person who operates for the benefit of the objectives of law enforcement officers, firefighters, other persons who protect the public safety, or veterans, or any person who in any manner employs a charitable appeal or an appeal which suggests that there is a charitable purpose as the basis for any solicitation. "Charitable organization" does not include the department of revenue collecting voluntary contributions for organ and tissue donations under the provisions of sections 42-2-107 (4)(b)(V) and 42-2-118 (1)(a)(II), C.R.S.

(2) "Charitable purpose" means any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic, or other eleemosynary purpose, any objective of law enforcement officers, firefighters, other persons who protect the public safety, or veterans, or any objective of sponsoring the free or subsidized attendance of persons at any event.

(3) "Charitable sales promotion" means an advertising or sales campaign which is conducted by a commercial coventurer and which represents that the purchase or use of goods or services offered by the commercial coventurer will benefit, in whole or in part, a charitable organization or purpose.

(4) "Commercial coventurer" means a person who, for profit, is regularly and primarily engaged in trade or commerce other than in connection with soliciting for charitable organizations or purposes and who conducts a charitable sales promotion.

(5) "Contribution" means the grant, promise, or pledge of money, credit, property, financial assistance, or any other thing of value in response to a solicitation. "Contribution" does not include voluntary contributions for organ and tissue donations under the provisions of sections 42-2-107 (4)(b)(V) and 42-2-118 (1)(a)(II), C.R.S., and bona fide fees, dues, or assessments paid by members of a charitable organization if membership is not conferred primarily as consideration for making a contribution in response to a solicitation.

(6) Repealed.

(7) "Paid solicitor" means a person who, for monetary compensation, performs any service in which contributions will be solicited in this state by such compensated person or by any compensated person he or she employs, procures, or engages to solicit for contributions. The following persons are not "paid solicitors":

(a) A person whose sole responsibility is to print or mail fund-raising literature;

(b) A lawyer, investment counselor, or banker who renders professional services to a charitable organization or advises a person to make a charitable contribution during the course of rendering such professional services or advice to the charitable organization or person;

(c) A bona fide volunteer;

(d) A director, officer, or compensated employee who is directly employed by a charitable organization which, at the time of the solicitation, had received a determination letter from the internal revenue service granting the organization tax-exempt status pursuant to 26 U.S.C. sec. 501 (c)(3), (c)(4), (c)(8), (c)(10), or (c)(19). For purposes of this paragraph (d), such a determination letter shall not have retroactive effect.

(e) Any employee of the department of revenue collecting voluntary contributions for organ and tissue donations under sections 42-2-107 (4)(b)(V) and 42-2-118 (1)(a)(II), C.R.S.;

(f) A person whose only responsibility in connection with a charitable contribution is to provide a merchant account to process credit card payments using the internet;

(g) A person who prepares a grant application for a charitable organization or purpose, unless the person's compensation is computed on the basis of funds to be raised or actually raised as a result of the grant application; or

(h) A person who provides any service or product to a charitable organization who does not directly solicit for a charitable contribution.

(8) "Person" means an individual, a corporation, an association, a partnership, a trust, a foundation, or any other entity however organized or any group of individuals associated in fact but not a legal entity.

(9) Repealed.

(9.3) "Professional fundraising consultant" means any person, other than a bona fide officer or regular employee of a charitable organization, who is retained by a charitable organization for a fixed fee or rate under a written agreement to plan, manage, advise, consult, or prepare material for or with respect to the solicitation in this state of contributions for a charitable organization but who does not solicit contributions or employ, procure, or engage any compensated person to solicit contributions. No lawyer, investment counselor, or banker who renders professional services to a charitable organization or advises a person to make a charitable contribution during the course of rendering professional services to the person shall be deemed, as a result of such professional services or advice, to be a "professional fundraising consultant".

(9.5) "Records" means books, financial statements, papers, correspondence, memoranda, agreements, or other documents or records that the secretary of state deems relevant or material to an inquiry.

(10) "Solicit" or "solicitation" means to request, or the request for, directly or indirectly, money, credit, property, financial assistance, or any other thing of value on the plea or representation that such money, credit, property, financial assistance, or other thing of value, or any portion thereof, will be used for a charitable purpose or will benefit a charitable organization. The term "solicit" or "solicitation" shall include, but need not be limited to, the following methods of requesting or securing such money, credit, property, financial assistance, or other thing of value:

(a) Any oral or written request; or

(b) Any sale or attempted sale of or any offer to sell any advertisement, advertising space, book, card, tag, coupon, device, magazine, membership, merchandise, subscription, flower, ticket, candy, cookies, or other tangible item in which any appeal is made for any charitable organization or purpose, or for which the name of any charitable organization is used or referred to in any such appeal as an inducement or reason for making any such sale, or for which any statement is made that the proceeds or any portion thereof from such sale will be used for any charitable purpose or will benefit any charitable organization. A "solicitation" shall be deemed to have taken place whether or not the person making the "solicitation" receives any contribution.

(11) "Solicitation campaign" means a series of solicitations which are made by the same person and which are similar in content or are based on a similar pitch or sales approach, which series leads up to or is represented to lead up to an event or lasts or is intended to last for a definite period of time. If the series of solicitations lasts or is intended to last for an indefinite period of time or for more than one year, a "solicitation campaign" means all similar solicitations made by the same person occurring within a particular calendar year.

(11.5) "Suspend" means that a charitable organization, professional fund-raising consultant, or paid solicitor is prohibited from soliciting contributions, providing consulting services in connection with a solicitation campaign, or conducting a solicitation campaign in Colorado.

(12) "Volunteer" means a person who renders services to a charitable organization or for a charitable purpose and who neither receives nor is expressly or impliedly promised financial remuneration for said services.



§ 6-16-104. Charitable organizations - initial registration - annual filing - fees

(1) Every charitable organization, except those exempted under subsection (6) of this section, that intends to solicit contributions in this state by any means or to have contributions solicited in this state on its behalf by any other person or entity or that participates in a charitable sales promotion shall, prior to engaging in any of these activities, file a registration statement with the secretary of state upon a form prescribed by the secretary of state. Each chapter, branch, or affiliate of a charitable organization that is required to file a registration statement under this section either shall file a separate registration statement or shall report the necessary information to its parent charitable organization, which then shall file a consolidated registration statement.

(2) The registration statement must be signed and sworn to under oath by an officer of the charitable organization, which may include its chief fiscal officer, and must contain the following information:

(2) The registration statement must be signed and affirmed under penalty of perjury as defined in section 18-8-503 by an officer of the charitable organization, which may include its chief fiscal officer, and must contain the following information:

(a) The name of the charitable organization, the purpose for which it is organized, and the name or names under which it intends to solicit contributions;

(b) The address and telephone number of the principal place of business of the charitable organization and the address and telephone number of any offices in this state, or, if the charitable organization does not maintain an office in this state, the name, address, and telephone number of the person that has custody of its financial records;

(c) The names and titles of the officers, directors, trustees, and executive personnel of the charitable organization;

(c) The names of the officers, directors, trustees, and executive personnel of the charitable organization;

(d) The last day of the fiscal year of the charitable organization;

(e) The place and date when the charitable organization was legally established, the form of its organization, and its tax-exempt status;

(f) A financial report for the most recent fiscal year, upon a form prescribed by the secretary of state, or, in the discretion of the secretary of state, a copy of the charitable organization's federal form 990, with all schedules except schedules of donors, for the most recent fiscal year. If, at the time of the initial registration, the charitable organization does not have the required financial report or form 990 for the most recent fiscal year, the charitable organization shall submit a financial report or form 990 for the most recent fiscal year in which such information is available. An organization that was first legally established within the past year and thus does not have financial information or a form 990 for its most recent fiscal year shall provide to the secretary of state a financial report based on good faith estimates for its current fiscal year on a form prescribed by the secretary of state. Any organization that files a good faith estimate for its first fiscal year shall amend its initial registration statement to report actual financial information on or before the earlier of the fifteenth day of the eighth month after the close of the organization's first fiscal year or the date authorized for filing a form 990 with the internal revenue service.

(g) The names and addresses of any paid solicitors, professional fundraising consultants, and commercial coventurers who are acting or have agreed to act on behalf of the charitable organization. If the paid solicitor, professional fundraising consultant, or commercial coventurer is a partnership, corporation, limited liability company, or other legal entity, the charitable organization shall list only the name and address of the legal entity.

(3) The secretary of state may promulgate rules concerning the acceptance of a uniform multistate registration statement, such as a unified registration statement, in lieu of the registration statement described in subsection (2) of this section. As soon as practicable, the secretary of state shall take steps to cooperate in a joint state and federal electronic filing project involving state charity offices and the internal revenue service to enable and promote electronic filing of uniform multistate registration statements and federal annual information returns.

(4) The registration of a charitable organization shall be amended annually, on forms prescribed by the secretary of state, to reflect any changes of name, address, principals, corporate forms, tax status, and any other changes that materially affect the identity or business of the charitable organization. Annual amendments shall be filed at the same time as and together with any financial report required in subsection (5) of this section regardless of when the charitable organization filed its initial registration pursuant to subsection (1) of this section.

(4) (a) A charitable organization's registration is valid until the day on which the financial report required in subsection (2)(f) or (5) of this section is due and may be renewed upon application to the secretary of state and payment of the registration fee and any assessed fines.

(b) A charitable organization that withdraws its registration or allows its registration to expire must, on or before the date of withdrawal or expiration, file a final financial report, in a form prescribed by the secretary of state, that includes information through the last date on which the organization solicited contributions in Colorado.

(c) A charitable organization shall report any changes of name, address, principals, corporate forms, tax status, and any other changes that materially affect the identity or business of the charitable organization to the secretary of state within thirty days after the change.

(5) Every charitable organization required to register under this section shall annually file with the secretary of state a financial report for the most recent fiscal year on a form prescribed by the secretary of state, or, in the discretion of the secretary of state, a copy of the charitable organization's federal form 990, with all schedules except schedules of donors, for the most recent fiscal year. The financial report must be filed on or before the earlier of the fifteenth day of the eighth calendar month after the close of each fiscal year in which the charitable organization solicited in this state or the date authorized for filing a form 990 with the internal revenue service. A charitable organization that is unable to file a copy of its form 990 return or the secretary of state's financial form by the prescribed deadline may request an extension of the filing deadline from the secretary of state. The secretary of state, upon receipt of an application to extend the filing deadline, may grant a three-month extension of time to file the financial report. All such requests must be in a form prescribed by the secretary of state and must include a statement describing in detail the reasons causing the delay in filing the financial report and an affirmation that the charitable organization has filed with the internal revenue service an application for a corresponding extension of time to file the organization's form 990. Upon request, the charitable organization shall provide the secretary of state with a copy of its application for extension of time to file with the internal revenue service in order to verify the date authorized for filing its form 990 with the internal revenue service.

(5) (a) Every charitable organization required to register under this section shall annually file with the secretary of state a financial report for the most recent fiscal year on a form prescribed by the secretary of state, or, in the discretion of the secretary of state, a copy of the charitable organization's federal form 990, with all schedules except schedules of donors, for the most recent fiscal year. The financial report must be filed on or before the earlier of the fifteenth day of the eighth calendar month after the close of each fiscal year in which the charitable organization solicited in this state or the date authorized for filing a form 990 with the internal revenue service. A charitable organization that is unable to file a copy of its form 990 return or the secretary of state's financial form by the prescribed deadline may request an extension of the filing deadline from the secretary of state. The secretary of state, upon receipt of an application to extend the filing deadline, may grant a three-month extension of time to file the financial report. All requests for extension of time must:

(I) Be in a form prescribed by the secretary of state;

(II) Include a statement describing in detail the reasons causing the delay in filing the financial report;

(III) Include an affirmation that the charitable organization has filed with the internal revenue service an application for a corresponding extension of time to file the organization's form 990; and

(IV) Be signed and affirmed under penalty of perjury as defined in section 18-8-503.

(b) Upon request, the charitable organization shall provide the secretary of state with a copy of its application for extension of time to file with the internal revenue service in order to verify the date authorized for filing its form 990 with the internal revenue service.

(6) The following are not required to file a registration statement:

(a) Persons that are exempt from filing a federal annual information return pursuant to 26 U.S.C. sec. 6033 (a)(3)(A)(i), (a)(3)(A)(iii), or (a)(3)(C)(i) or pursuant to 26 CFR 1.6033-2 (g)(1)(i) to (g)(1)(iv) or (g)(1)(vii);

(b) Political parties, candidates for federal or state office, and political action committees required to file financial information with federal or state elections commissions;

(c) Charitable organizations that do not intend to and do not actually raise or receive gross revenue, excluding grants from governmental entities or from organizations exempt from federal taxation under section 501(c)(3) of the federal "Internal Revenue Code of 1986", as amended, in excess of twenty-five thousand dollars during a fiscal year or do not receive contributions from more than ten persons during a fiscal year. The exemption authorized in this paragraph (c) shall not apply to a charitable organization that has contracted with a paid solicitor to solicit contributions in this state for the organization.

(d) Persons exclusively making appeals for funds on behalf of a specific individual named in the solicitation, but only if all of the proceeds of the solicitation are given to or expended for the direct benefit of the specified individual.

(7) Filing fees for the annual registration of a charitable organization and for amendments thereto shall be established by the secretary of state in an amount that reflects the costs of the secretary of state in administering the provisions of this article. All such fees collected shall be deposited in the department of state cash fund created in section 24-21-104 (3)(b), C.R.S.

(8) The secretary of state shall examine each registration to determine whether the applicable requirements of this section are satisfied. The secretary of state shall notify the charitable organization within ten days after receipt of its application of any deficiencies therein, otherwise the registration shall be deemed approved as filed. The secretary of state shall issue each approved applicant a registration number.

(9) No charitable organization that is required to register under this article shall:

(9) A charitable organization that is required to register under this article 16 shall not:

(a) Prior to registration, solicit contributions in this state by any means, have contributions solicited in this state on its behalf by any other person or entity, or participate in a charitable sales promotion; or

(a) Prior to registration or renewal of an expired registration, solicit contributions in this state by any means, have contributions solicited in this state on its behalf by any other person or entity, or participate in a charitable sales promotion; or

(b) Aid, abet, or otherwise permit any paid solicitor to solicit contributions on its behalf in this state unless the paid solicitor soliciting contributions has complied with the requirements of this article.

(10) All information filed pursuant to this section, except for residential addresses and telephone numbers of individuals, account numbers at banks or other financial institutions, and schedules of contributors listed on the federal form 990 or its equivalent, is a public record for purposes of the public records law, part 2 of article 72 of title 24, C.R.S.



§ 6-16-104.3. Professional fundraising consultants - annual registration - fees

(1) No person shall act as a professional fundraising consultant without first complying with the requirements of this section.

(2) Every contract between a professional fundraising consultant and a charitable organization or sponsor shall be in writing and signed by an authorized official of the charitable organization. The professional fundraising consultant shall provide a copy of the contract to the charitable organization prior to the performance of any material services under the contract and shall make a copy of the contract available to the secretary of state upon request. The contract shall contain all of the following provisions:

(a) A statement of the charitable purpose for which the solicitation campaign is being conducted;

(b) A statement of the respective obligations of the professional fundraising consultant and the charitable organization;

(c) Whether the professional fundraising consultant will at any time have custody or control of contributions;

(d) A clear statement of the fees that will be paid to the professional fundraising consultant or, if the fees are to be calculated based on a percentage of contributions or other formula, a clear statement of the percentage or other formula; and

(e) The effective and termination dates of the contract.

(3) A professional fundraising consultant who at any time has or will have custody or control of contributions from a solicitation conducted on behalf of a charitable organization in this state shall also comply with the registration requirements of this section before performing any material services with respect to such solicitation.

(4) Applications for registration or renewal of registration shall be submitted on a form prescribed by the secretary of state, shall be signed under oath, and shall include the following information:

(4) Applications for registration or renewal of registration must be submitted on a form prescribed by the secretary of state, signed and affirmed under penalty of perjury as defined in section 18-8-503, and must include the following information:

(a) The address and telephone number of the principal place of business of the applicant and the address and telephone number of any office located in this state if the principal place of business is located outside the state;

(a.5) The form of the applicant's business and, if the applicant is not an individual, the place and date when the applicant was incorporated or otherwise legally established;

(b) The name, address, and telephone number of the person that has custody of the applicant's financial records;

(c) If the applicant is not an individual, the names and addresses of the owners, officers, and executive personnel of the applicant;

(d) Whether the applicant or any of its owners, officers, directors, trustees, or employees have, within the immediately preceding five years, been convicted of, found guilty of, pled guilty or nolo contendere to, been adjudicated a juvenile violator of, or been incarcerated for any felony involving fraud, theft, larceny, embezzlement, fraudulent conversion, or misappropriation of property or any crime arising from the conduct of a solicitation for a charitable organization or sponsor, under the laws of this or any other state or of the United States, and if so, the name of such person, the nature of the offense, the date of the offense, the court having jurisdiction in the case, the date of conviction or other disposition, and the disposition of the offense;

(e) Whether the applicant or any of its owners, officers, directors, trustees, or employees have been enjoined from violating any law relating to a charitable solicitation or from engaging in charitable solicitation and, if so, the name of such person, the date of the injunction, and the court issuing the injunction;

(f) Whether the applicant is registered with or otherwise authorized by any other state to act as a professional fundraising consultant; and

(g) Whether the applicant has had such registration or authority denied, suspended, revoked, or enjoined by any court or other governmental authority in this state or another state.

(5) The application for registration or for renewal shall be accompanied by the fee established pursuant to subsection (12) of this section. A professional fundraising consultant that is a partnership, corporation, or limited liability company may register for and pay a single fee on behalf of all its partners, members, officers, directors, agents, and employees. In such case, the names and street addresses of all the partners, members, officers, directors, employees, and agents of the fundraising consultant and all other persons with whom the fundraising consultant has contracted to work under its direction shall be listed in the application or furnished to the secretary of state within five days after the date of employment or contractual arrangement.

(6) Each registration is valid for a period of one year and may be renewed, on or before the anniversary date, for an additional one-year period upon application to the secretary of state and payment of the registration fee. Any material changes to the information contained in the application for registration shall be reported in writing to the secretary of state within thirty days.

(7) The secretary of state shall examine each registration to determine whether the applicable requirements of this section are satisfied. The secretary of state shall notify the applicant within ten days after receipt of its application of any deficiencies therein, otherwise the application shall be deemed approved as filed. The secretary of state shall issue each approved applicant a registration number.

(8) If a professional fundraising consultant will have custody of any contribution received during a solicitation campaign, each such contribution shall be deposited within two business days after its receipt in an account at a bank or other federally insured financial institution. The account shall be in the name of the charitable organization with whom the professional fundraising consultant has contracted, and the charitable organization shall have sole control over all withdrawals from the account.

(9) Within ninety days after a solicitation campaign has been concluded, and on the anniversary of the commencement of a solicitation campaign lasting more than one year, the professional fundraising consultant shall provide to the charitable organization a financial report of the campaign, including gross proceeds and an itemization of all expenses or disbursements for any purpose. The report shall be signed by the professional fundraising consultant or, if the professional fundraising consultant is not an individual, by an authorized officer or agent of the professional fundraising consultant, who shall certify that the financial report is true and complete to the best of the person's knowledge. The professional fundraising consultant shall provide a copy of the report to the secretary of state upon request.

(10) No person may act as a professional fundraising consultant and no professional fundraising consultant required to be registered under this section shall knowingly employ any person as an officer, trustee, director, or employee if such person, within the immediately preceding five years, has been convicted of, found guilty of, pled guilty or nolo contendere to, been adjudicated a juvenile violator of, or been incarcerated for any felony involving fraud, theft, larceny, embezzlement, fraudulent conversion, or misappropriation of property or any crime arising from the conduct of a solicitation for a charitable organization or sponsor, under the laws of this or any other state or of the United States, or has been enjoined within the immediately preceding five years under the laws of this or any other state or of the United States from engaging in deceptive conduct relating to charitable solicitations.

(11) Information filed pursuant to this section, except for residential addresses and telephone numbers of individuals and account numbers at banks or other financial institutions, is a public record for purposes of the public records law, part 2 of article 72 of title 24, C.R.S.

(12) Filing fees for the annual registration of a professional fundraising consultant and for amendments thereto shall be established by the secretary of state in an amount that reflects the costs of the secretary of state in administering the provisions of this article. All such fees collected shall be deposited in the department of state cash fund created in section 24-21-104 (3)(b), C.R.S.



§ 6-16-104.6. Paid solicitors - annual registration - filing of contracts - fees

(1) (a) No person shall act as a paid solicitor without first complying with the requirements of this section.

(b) Every paid solicitor shall register in accordance with subsection (3) of this section before soliciting contributions in this state.

(2) Every contract between a paid solicitor and a charitable organization or sponsor for each solicitation campaign shall be in writing and shall be signed by an authorized official of the charitable organization or sponsor, who shall be a member of the organization's governing body, and by the paid solicitor if the paid solicitor is an individual or by the authorized contracting officer for the paid solicitor if the paid solicitor is not an individual. The paid solicitor shall provide a copy of the contract to the charitable organization prior to the performance of any material services under the contract and shall make a copy of the contract available to the secretary of state upon request. The contract shall contain all of the following provisions:

(a) A statement of the charitable purpose for which the solicitation campaign is being conducted;

(b) A statement of the respective obligations of the paid solicitor and the charitable organization;

(c) A statement of the specified minimum percentage, if any, of the gross receipts from contributions that will be remitted to the charitable organization, or, if the solicitation involves the sale of goods, services, or tickets to a fundraising event, the specified minimum percentage, if any, of the purchase price that will be remitted to the charitable organization. Any stated percentage shall exclude any amount payable by the charitable organization as fundraising costs.

(d) A statement of the specified percentage, if any, of gross revenue that constitutes the paid solicitor's compensation. If the paid solicitor's compensation is not contingent upon the number of contributions or the amount received, the paid solicitor's compensation shall be expressed as a reasonable estimate of the percentage of gross revenue, and the contract shall clearly disclose the assumptions upon which such estimate is based. The stated assumptions shall be based upon all the relevant facts known to the paid solicitor regarding the solicitation to be conducted.

(e) The effective and termination dates of the contract.

(3) Applications for registration or renewal of registration shall be submitted on a form prescribed by the secretary of state, shall be signed under oath, and shall include the following information:

(3) Applications for registration or renewal of registration must be submitted on a form prescribed by the secretary of state, signed and affirmed under penalty of perjury as defined in section 18-8-503, and must include the following information:

(a) The address and telephone number of the principal place of business of the applicant and the address and telephone number of any office located in this state if the principal place of business is located outside the state;

(b) The form of the applicant's business and, if the applicant is not an individual, the place and date when the applicant was incorporated or otherwise legally established;

(c) The name, address, and telephone number of the person that has custody of the applicant's financial records;

(d) If the applicant is not an individual, the names and addresses of the owners, officers, and executive personnel of the applicant;

(e) The names of all persons in charge of any solicitation activity conducted in this state by the applicant or on the applicant's behalf;

(f) Whether the applicant, any person with a controlling interest in the applicant, or any of the applicant's owners, officers, directors, trustees, employees, or agents has, within the immediately preceding five years, been convicted of, found guilty of, pled guilty or nolo contendere to, been adjudicated a juvenile violator of, or been incarcerated for any felony involving fraud, theft, larceny, embezzlement, fraudulent conversion, or misappropriation of property or any crime arising from the conduct of a solicitation for a charitable organization or sponsor, under the laws of this or any other state or of the United States, and if so, the name of such person, the nature of the offense, the date of the offense, the court having jurisdiction in the case, the date of conviction or other disposition, and the disposition of the offense;

(g) Whether the applicant or any of its owners, officers, directors, trustees, or employees have been enjoined from violating any law relating to a charitable solicitation and, if so, the name of such person, the date of the injunction, and the court issuing the injunction;

(h) Whether the applicant is registered with or otherwise authorized by any other state to act as a paid solicitor;

(i) Whether the applicant has had such registration or authority denied, suspended, revoked, or enjoined by any court or other governmental authority in this state or another state; and

(j) Whether the applicant or any officer, director, or employee of the applicant serves on the board of directors of a charitable organization, directs the operations of a charitable organization, or otherwise has a financial interest in a charitable organization for which the applicant solicits contributions. If this relationship exists between the applicant and the charitable organization, the application must include a statement that the relationship meets the standards set forth in section 7-128-501 (3), C.R.S., regarding conflict of interest transactions.

(3.5) (a) Before any paid solicitor is registered, the applicant shall procure and file with the secretary of state evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or a good and sufficient bond in the amount of fifteen thousand dollars issued by a corporate surety duly licensed to do business within the state, approved as to form by the attorney general of the state, and conditioned that the applicant shall perform in good faith as a paid solicitor without fraud or fraudulent representation and without the violation of any provision of this article.

(b) No corporate surety is required to make any payment to any person claiming a bond issued under this subsection (3.5) until a final determination of fraud or fraudulent representation has been made by the secretary of state or by a court of competent jurisdiction.

(c) All bonds required under this section must be renewed annually at the same time as the bondholder's license is renewed. Renewal of the bond may be done through a continuation certificate issued by the surety.

(4) The application for registration or for renewal shall be accompanied by the fee established pursuant to subsection (12) of this section. A paid solicitor that is a partnership, corporation, or limited liability company may register for and pay a single fee on behalf of all its partners, members, officers, directors, agents, and employees. In such case, the names and street addresses of all the partners, members, officers, directors, employees, and agents of the paid solicitor and all other persons with whom the paid solicitor has contracted to work under its direction shall be listed in the application or furnished to the secretary of state within five days after the date of employment or contractual arrangement.

(5) Each registration is valid for a period of one year and may be renewed, on or before the anniversary date, for an additional one-year period upon application to the secretary of state and payment of the registration fee. Any material changes to the information contained in the application for registration shall be reported in writing to the secretary of state within thirty days.

(5) Each registration is valid for a period of one year and may be renewed, on or before the anniversary date, for an additional one-year period upon application to the secretary of state and payment of the registration fee and any assessed fines. Any material changes to the information contained in the application for registration must be reported in writing to the secretary of state within thirty days.

(6) The secretary of state shall examine each registration to determine whether the applicable requirements of this section are satisfied. The secretary of state shall notify the applicant within ten days after receipt of its application of any deficiencies therein, otherwise the application shall be deemed approved as filed. The secretary of state shall issue each approved applicant a registration number.

(7) No later than fifteen days before the commencement of a solicitation campaign, the paid solicitor shall file with the secretary of state a completed solicitation notice, on forms prescribed by the secretary of state, containing the following information:

(a) A summary of the governing contract, as specified in subsection (2) of this section;

(b) The full legal name and address of the paid solicitor who will be conducting the solicitation campaign and the full legal name and address of each person responsible for directing and supervising the conduct of the campaign;

(c) A statement, in accordance with section 6-16-111 (1)(f) and (1)(g), of the nature of the intended solicitation campaign, including the means of communication to be used in the campaign, the projected commencement and conclusion dates of the campaign, and a description of any event the campaign will lead up to;

(d) A full and fair statement, in accordance with section 6-16-111 (1)(f) and (1)(g), of the charitable purpose for which the solicitation campaign is being carried out;

(e) Each location and telephone number, if applicable, from which the solicitation is to be conducted;

(f) A statement as to whether the paid solicitor will at any time have custody of contributions;

(g) The account number and location of each bank account where receipts from the campaign are to be deposited;

(h) The address where records and accounting concerning the solicitation campaign are being kept; and

(i) A certification statement, signed by an officer of the charitable organization on the behalf of whom the solicitation campaign is to occur, stating that the solicitation notice and accompanying material are true and complete to the best of his or her knowledge.

(i) A certification statement, signed and affirmed under penalty of perjury as defined in section 18-8-503 by an officer of the charitable organization on the behalf of whom the solicitation campaign is to occur, stating that the solicitation notice and accompanying material are true and complete to the best of his or her knowledge.

(8) If a paid solicitor will have custody of any monetary contribution received during a solicitation campaign, each such contribution must be deposited within two business days after its receipt in an account at a bank or other federally insured financial institution. The account must be in the name of the charitable organization with whom the paid solicitor has contracted, and the charitable organization must have sole control over all withdrawals from the account.

(9) Within ninety days after a solicitation campaign has been concluded, and on the anniversary of the commencement of a solicitation campaign lasting more than one year, the paid solicitor shall provide to the charitable organization and file with the secretary of state a financial report of the campaign, including gross proceeds and an itemization of all expenses or disbursements for any purpose. The report shall be on a form prescribed by the secretary of state and shall be signed by the paid solicitor, or, if the paid solicitor is not an individual, by an authorized official of the paid solicitor, and by an authorized official of the charitable organization. The persons signing the report shall certify that the financial report is true and complete to the best of their knowledge.

(9) Within ninety days after a solicitation campaign has been concluded, and on the anniversary of the commencement of a solicitation campaign lasting more than one year, the paid solicitor shall provide to the charitable organization and file with the secretary of state a financial report of the campaign, including gross proceeds and an itemization of all expenses or disbursements for any purpose. The report must be on a form prescribed by the secretary of state and must be signed and affirmed under penalty of perjury as defined in section 18-8-503 by the paid solicitor, or, if the paid solicitor is not an individual, by an authorized official of the paid solicitor, and by an authorized official of the charitable organization. The persons signing the report shall certify that the financial report is true and complete to the best of their knowledge.

(10) No person may act as a paid solicitor and no paid solicitor required to be registered under this section shall knowingly employ any person as an officer, trustee, director, or employee if such person, within the immediately preceding five years, has been convicted of, found guilty of, pled guilty or nolo contendere to, been adjudicated a juvenile violator of, or been incarcerated for any felony involving fraud, theft, larceny, embezzlement, fraudulent conversion, or misappropriation of property or any crime arising from the conduct of a solicitation for a charitable organization or sponsor, under the laws of this or any other state or of the United States, or has been enjoined within the immediately preceding five years under the laws of this or any other state or of the United States from engaging in deceptive conduct relating to charitable solicitations.

(11) Information filed pursuant to this section, except for residential addresses and telephone numbers of individuals and account numbers at banks or other financial institutions, is a public record for purposes of the public records law, part 2 of article 72 of title 24, C.R.S.

(12) Filing fees for the annual registration of a paid solicitor, amendments thereto, solicitation notices, and financial reports shall be established by the secretary of state in amounts that reflects the costs of the secretary of state in administering the provisions of this article. All such fees collected shall be deposited in the department of state cash fund created in section 24-21-104 (3)(b), C.R.S.



§ 6-16-105. Written confirmation of contribution - disclosures

(1) A paid solicitor who makes an oral solicitation by telephone, door-to-door, or otherwise must furnish to each contributor, prior to collecting or attempting to collect any contribution, a written confirmation of the expected contribution, which confirmation shall contain the following information clearly and conspicuously:

(a) The full legal name, address, telephone number, and registration number of the employer of the individual paid solicitor who directly communicated with the contributor;

(b) A disclosure that the contribution is not tax-deductible, if such disclosure is applicable, or, if the solicitor maintains that the contribution is tax-deductible in whole or in part, the portion of the contribution that the solicitor maintains is tax-deductible;

(c) A disclosure in capital letters of no less than ten-point, bold-faced type identifying the paid solicitor as a paid solicitor and containing the statement: "Registration by the secretary of state is not an endorsement of either the paid solicitor or the organization or cause the solicitor represents.";

(d) The address and telephone number of the telephone room or other location from which the solicitation has been or is being conducted if such information is different than that which is provided pursuant to paragraph (a) of this subsection (1); except that this information is not required to be provided if telephone solicitations are being conducted from more than one location and from the residences of the individual paid solicitor;

(e) The name, address, telephone number, and registration number of any charitable organization connected with the solicitation or any organization the name or symbol of which has been used in aid of or in the course of such solicitation;

(f) The amount of any expected monetary contribution;

(g) The name and address of the contributor, as well as the date of the individual solicitation, or spaces where this information may be filled in by the contributor;

(h) A statement that Colorado residents may obtain copies of registration and financial documents from the office of the secretary of state, with the website address for obtaining such documents from the secretary of state.

(2) If the contributor is absent when the contribution is to be collected, the paid solicitor may comply with subsection (1) of this section by furnishing the written confirmation in a manner previously agreed upon between said solicitor and the contributor.

(3) Except for the amount of the expected contribution, a written solicitation shall contain the same information as is required in subsection (1) of this section.



§ 6-16-105.3. Solicitations by telephone

(1) In addition to any other disclosure required for solicitations by telephone under section 6-16-105, a paid solicitor who makes an oral solicitation to any person by a telephone call received in Colorado regarding a charitable contribution shall make the following oral disclosures as part of the telephone solicitation:

(a) A statement that the person soliciting the charitable contribution by telephone is paid to make such solicitation;

(b) The name of the telemarketing company that employs the paid solicitor;

(c) The name and telephone number of the charitable organization on whose behalf the paid solicitor is making the solicitation;

(d) (Deleted by amendment, L. 2001, p. 1247, § 5, effective May 9, 2002.)

(d.5) The first name and surname of the paid solicitor, which must be given in the opening greeting;

(e) A statement, which must be made prior to the person's agreement to make a contribution, that the charitable contribution is not tax deductible, if such is the case;

(f) Upon request by a person from whom a charitable contribution is sought, the percentage of the contribution that will be paid to the charitable organization as a result of such person's contribution; and

(g) Upon request by a person from whom a charitable contribution is sought, the registration numbers of the charitable organization and the paid solicitor.

(2) A volunteer as defined in section 6-16-103 (12) who makes an oral solicitation to any person by a telephone call received in Colorado regarding a charitable contribution is subject to the disclosure required under paragraph (e) of subsection (1) of this section.

(3) Nothing in this section shall be construed as restricting, superseding, abrogating, or contravening any state or federal law or regulation regarding charitable solicitations.



§ 6-16-105.5. Solicitations by container - disclosures

(1) (a) No person or charitable organization, or agent of a person or charitable organization, whether paid or not paid, shall place any container offering a product for sale or distribution in a public place for solicitation purposes unless the container is affixed with a disclosure label conspicuously displaying the information set forth in subsection (2) of this section in a typed or printed clearly legible form.

(b) (I) A person other than an organization that has received a determination that it is exempt under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, who places a container in a public place for solicitation purposes and who does not direct all of the items placed in the container to a charitable purpose or, if the items are sold, does not direct all proceeds of such sale to a charitable purpose, shall affix to the container a disclosure label that clearly and conspicuously displays the following legend:

DONATED ITEMS WILL BE SOLD FOR PROFIT

The value of items placed in this container is NOT tax-deductible. (II) This paragraph (b) shall not apply to containers used exclusively for the collection of used paper, cardboard, motor oil, bottles, cans, or other containers or materials for recycling or waste diversion purposes.

(2) The disclosure label required pursuant to paragraph (a) of subsection (1) of this section shall state the following:

(a) The percentage of annual contributions that are paid to any person or organization to maintain, service, or collect the contributions deposited in all the containers used by the person or charitable organization;

(b) The percentage of annual contributions that are paid to the charitable organization specified on the container;

(c) Whether the person maintaining, servicing, or collecting the contributions deposited in the container is a volunteer or is paid for the services.

(3) For purposes of this section, "container" means a box, carton, package, receptacle, canister, jar, dispenser, or machine.

(4) Nothing in this section shall be construed as restricting, superseding, abrogating, or contravening any state or federal law or regulation regarding charitable solicitations.



§ 6-16-106. Contributor's right to cancel

(1) In addition to any right otherwise provided by law with respect to the binding nature of an agreement or pledge to make a charitable contribution, a contributor shall have the right to cancel his agreement or pledge to contribute as follows:

(a) With respect to a solicitation in which the paid solicitor knowingly fails to comply with this article, at any time; or

(b) Until 12 midnight of the third business day, or with respect to a nonmonetary contribution, until 12 midnight of the first business day after the day on which the contributor receives a written confirmation of contribution pursuant to section 6-16-105.

(2) Cancellation occurs when the contributor gives written or oral notice of the cancellation to the paid solicitor at the address or telephone number stated in the written confirmation of contribution.

(3) Notice of cancellation, if given by mail, is given at the time it is properly addressed and deposited in a mail box with proper postage.

(4) A particular form shall not be required for a notice of cancellation, and such notice shall be sufficient if it indicates the intention of the contributor to cancel his pledge to contribute.

(5) Within ten days after a notification of cancellation has been received by the paid solicitor, the paid solicitor shall tender to the contributor any contribution made and any note or other evidence of indebtedness.

(6) Allowing for ordinary wear and tear or consumption of the goods contemplated by the transaction, within a reasonable time after an agreement or pledge to contribute has been cancelled, the contributor upon demand must tender to the paid solicitor any goods or items delivered by the paid solicitor in connection with the contribution but shall not be under obligation to tender at any other place than where the goods or items were delivered. If the paid solicitor fails to demand possession of the goods or items within a reasonable time after cancellation, the goods or items become the property of the contributor without obligation to contribute. For purposes of this subsection (6), forty days is presumed to be a reasonable time.



§ 6-16-107. Donated tickets - sponsored attendance

No person, in the course of or in aid of a solicitation, shall represent that a contribution will purchase a ticket or tickets to be donated for use by another, sponsor the attendance of another at an event, or sponsor the receipt of a benefit by another while knowing that the donated tickets or sponsorships will not actually be used or received by the donees or beneficiaries in the quantity represented.



§ 6-16-109. Records - accounts

(1) During each solicitation campaign, a paid solicitor shall create and maintain, for not less than two years after the completion of such campaign, the following records:

(a) Copies of all written confirmations or any standardized written confirmations provided pursuant to section 6-16-105;

(b) The name and residence address of each employee, agent, or other person involved in the solicitation as is on record at the time of such solicitation;

(c) The locations and account numbers of all bank or other financial institution accounts into which the paid solicitor has deposited receipts from the solicitation;

(d) Records indicating the quantity of donated tickets or sponsorships, as described in section 6-16-107, which were actually used or received by donees or beneficiaries;

(e) A complete record and accounting of the receipts and disbursements of funds derived from any solicitation campaign. Said record and accounting shall clearly identify any person or organization to whom or to which any part of such funds are transferred and shall describe with specificity the purpose for which any expenditure is made and the amount of each expenditure. Funds spent directly for any charitable purpose or transferred to any charitable organization as represented in the solicitations shall be clearly delineated as such.

(f) All written records relating to pitches, sales approaches, or disclosures used during any solicitation campaign and all instructions provided to paid solicitors concerning the content or solicitations;

(g) All contracts or agreements made with charitable organizations or other represented beneficiaries of solicitations; and

(h) For each contribution, records indicating the name and address of the contributor, the amount of the contribution if monetary, and the date of the contribution, together with the name of the individual paid solicitor who solicited the contribution.

(2) Any person involved in solicitations who claims an exemption from the definition of paid solicitor in section 6-16-103 (7) shall maintain records of ruling letters and other communications from the internal revenue service regarding tax-exempt status. Failure to produce such records on written demand of the district attorney pursuant to section 6-16-111 (1)(e) shall give rise to a rebuttable presumption that the person does not have a ruling letter granting tax-exempt status pursuant to 26 U.S.C. sec. 501 (c)(3).

(3) Repealed.



§ 6-16-110. Charitable sales promotions

(1) The provisions of this article relating to commercial coventurers and charitable sales promotions shall apply only when a commercial coventurer reasonably expects that more than one-half of all proceeds of a solicitation campaign will be derived from transactions within the state of Colorado.

(2) A commercial coventurer shall disclose in each advertisement for a charitable sales promotion the dollar amount or percent per unit of goods or services purchased or used that will benefit the charitable organization or purpose. If the actual dollar amount or percentage cannot reasonably be determined prior to the final date of the charitable sales promotion, the commercial coventurer shall disclose an estimated dollar amount or percentage. Any such estimate shall be reasonable and shall be based upon all of the relevant facts known to the commercial coventurer regarding the charitable sales promotion.

(3) A commercial entity which purchases at wholesale a product which is created, manufactured, or produced by a charitable organization for resale to the general public as part of the commercial entity's general stock of merchandise shall be exempt from the provisions of this article relating to commercial coventurers and charitable sales promotions.



§ 6-16-110.5. Secretary of state - dissemination of information - cooperation with other agencies - rules

(1) The secretary of state shall take steps to:

(a) Publicize the requirements of this article and otherwise assist charitable organizations, professional fundraising consultants, and paid solicitors in complying with this article;

(b) Compile and publish, on an annual basis, the information provided by charitable organizations, professional fundraising consultants, and paid solicitors under this article to assist the public in making informed decisions about charitable solicitation and to assist charitable organizations in making informed decisions about contracting with paid solicitors;

(c) Participate in a national online charity information system as soon as a system is established, if the secretary determines that participation will further advance the purposes of this subsection (1) and subsection (2) of this section.

(2) The secretary of state may exchange with appropriate authorities of this state, any other state, and the United States information with respect to charitable organizations, professional fundraising consultants, commercial coventurers, and paid solicitors.

(3) The secretary of state may promulgate rules as needed for the effective implementation of this article, including:

(3) The secretary of state may promulgate rules as needed for the effective implementation of this article 16, including:

(a) Providing for the extension of filing deadlines;

(b) Providing for the online availability of forms required to be filed pursuant to sections 6-16-104 to 6-16-104.6;

(c) Providing for the electronic filing of required forms, including the acceptance of electronic signatures;

(d) Mandating electronic filing and providing, in the secretary of state's discretion, for exceptions to mandatory electronic filing; and

(e) Setting fines for noncompliance with this article or rules promulgated pursuant to this article.

(f) Providing for the withdrawal of an active registration by a charitable organization, professional fundraising consultant, or paid solicitor.



§ 6-16-111. Violations - rules

(1) A person commits charitable fraud if he or she:

(a) Knowingly solicits any contribution and in the course of such solicitation knowingly performs any act or omission in violation of any of the provisions of sections 6-16-104 to 6-16-107 and 6-16-110;

(b) Knowingly solicits any contribution and, in aid of or in the course of such solicitation, utilizes the name or symbol of another person or organization without written authorization from such person or organization for such use;

(c) Solicits any contribution and, in aid of or in the course of such solicitation, utilizes a name, symbol, or statement which is closely related or similar to that used by another person or organization with the intent to mislead the person to whom the solicitation is made that said solicitation is on the behalf of or is affiliated with such other person or organization;

(d) With the intent to defraud, knowingly solicits contributions and, in aid of such solicitation, assumes, or allows to be assumed, a false or fictitious identity or capacity, except for a trade name or trademark registered in this state by that person or his employer;

(e) Knowingly fails to create and maintain all records required by section 6-16-109 to be created and maintained or knowingly fails to make available said records for examination and photocopying at the office of the district attorney or at his own office in this state with copying facilities furnished free of charge, within five days after a written demand for the production of said records by the district attorney, or within twenty days with respect to records kept out of state;

(f) Knowingly makes a misrepresentation of a material fact in any notice, report, or record required to be filed, maintained, or created by this article;

(g) With the intent to defraud, devises or executes a scheme or artifice to defraud by means of a solicitation or obtains money, property, or services by means of a false or fraudulent pretense, representation, or promise in the course of a solicitation. A representation may be any manifestation of any assertion by words or conduct, including, but not limited to, a failure to disclose a material fact.

(h) Represents or causes another to represent that contributions are tax-deductible unless they so qualify under the federal internal revenue code;

(i) Represents or causes another to represent that a contribution to a charitable organization will be used for a purpose other than the purpose for which the charitable organization actually intends to use such contribution;

(j) Represents or causes another to represent that a greater portion of the contribution will go to a charitable organization than the actual portion that will go to such organization;

(k) Represents or causes another to represent that the solicitor is located in a geographic area that is different from the geographic area in which the solicitor is actually located;

(l) Represents or causes another to represent that the solicitor has a sponsorship, approval, status, affiliation, or connection with an organization or purpose that the solicitor does not actually have;

(m) Represents or causes another to represent that the person to whom a solicitation is made is under an obligation to make a contribution;

(n) Represents or causes another to represent that failure to make a contribution will adversely affect the person's credit rating;

(o) Represents or causes another to represent that the person has previously approved or agreed to make a contribution when in fact the person has not given such approval or agreement; or

(p) Represents or causes another to represent that the person has previously contributed to the same organization or for the same purpose when in fact the person has not so contributed.

(1.5) A person commits charitable fraud if he or she, in the course of or in furtherance of a solicitation, misrepresents to, misleads, makes false statements to, or uses a name other than the solicitor's legal name in communicating with a person being solicited in any manner that would lead a reasonable person to believe that:

(a) If the person being solicited makes a contribution, he or she will receive special benefits or favorable treatment from a police, sheriff, patrol, firefighting, or other law enforcement agency or department of government;

(b) If the person being solicited fails to make a contribution, he or she will receive unfavorable treatment from a police, sheriff, patrol, firefighting, or other law enforcement agency or department of government; or

(c) The membership organization for which the person is soliciting has a significant membership of a certain type, including active police, sheriff, patrol, firefighters, first responders, or veterans when the organization does not have a significant membership of that type. For purposes of this paragraph (c), "significant membership" means ten percent of the membership of the organization or one hundred members, whichever is less. For purposes of this paragraph (c), "membership organization" means an organization that is a tax-exempt nonprofit organization under 26 U.S.C. sec. 501 (c) of the federal "Internal Revenue Code of 1986", as amended, and has members who pay regular membership dues.

(2) Any person who commits charitable fraud in violation of paragraph (b), (c), (d), (f), or (g) of subsection (1) of this section is guilty of a class 5 felony, and upon conviction thereof, shall be punished in accordance with section 18-1.3-401, C.R.S.

(3) Any person who commits charitable fraud in violation of paragraph (a), (e), or (h) to (p) of subsection (1) of this section, or of subsection (1.5) of this section, is guilty of a class 2 misdemeanor and, upon conviction thereof, shall be punished in accordance with section 18-1.3-501, C.R.S.; except that a person who commits a violation of any one or more of said paragraphs with respect to solicitations involving three separate contributors in any one solicitation campaign is guilty of a class 5 felony, and upon conviction thereof, shall be punished in accordance with section 18-1.3-401, C.R.S.

(4) Charitable fraud which is a felony shall be deemed a class 1 public nuisance and subject to the provisions of part 3 of article 13 of title 16, C.R.S.

(5) Violation of any provision of this article also shall constitute a deceptive trade practice in violation of the "Colorado Consumer Protection Act", article 1 of this title, and shall be subject to remedies or penalties, or both, pursuant thereto.

(6) (a) In addition to any other applicable penalty, the secretary of state may deny, suspend, or revoke the registration of any charitable organization, professional fund-raising consultant, or paid solicitor that makes a false statement or omits material information in any registration statement, annual report, or other information required to be filed by this article or that acts or fails to act in such a manner as otherwise to violate any provision of this article. The secretary of state may also deny, suspend, or revoke the registration of any person who does not meet the requirements for registration set forth in this article.

(b) Upon notice from the secretary of state that a registration has been denied or is subject to suspension or revocation, the aggrieved party may request a hearing. The request for hearing must be made within five calendar days after receipt of notice. Proceedings for any such denial, suspension, or revocation hearing shall be governed by the "State Administrative Procedure Act", article 4 of title 24, C.R.S.; except that the secretary of state shall promulgate rules to provide for expedited deadlines to govern such proceedings and shall bear the burden of proof. The status quo concerning the ability of the aggrieved party to solicit funds shall be maintained during the pendency of the proceedings. Judicial review shall be available pursuant to section 24-4-106, C.R.S.

(b) Upon notice from the secretary of state that a registration has been denied or is subject to suspension or revocation, the aggrieved party may request a hearing. The request for hearing must be made within thirty days after the date of the notice. Proceedings for any such denial, suspension, or revocation hearing are governed by the "State Administrative Procedure Act", article 4 of title 24; except that the secretary of state shall promulgate rules to provide for expedited deadlines to govern such proceedings and shall bear the burden of proof. The status quo concerning the ability of the aggrieved party to solicit funds is maintained during the pendency of the proceedings. Judicial review is available pursuant to section 24-4-106.

(c) In addition to other remedies authorized by law, the secretary of state may bring a civil action in the district court of any judicial district in which venue is proper for the purpose of obtaining injunctive relief against any person who violates, or threatens to violate, the provisions of this article.

(d) The rights and remedies available to the secretary of state pursuant to this subsection (6) shall not affect the rights and remedies available to any other person seeking relief for violations of this article or any other applicable law.

(7) If a paid solicitor commits charitable fraud in the course of making a solicitation for a charitable organization, the charitable organization shall also be liable for any applicable remedies and penalties if the charitable organization knew or should have known that the paid solicitor was engaged in charitable fraud. This subsection (7) does not extend personal liability to board members of a charitable organization beyond the personal liability allowed by section 13-21-116 (2)(b)(I), C.R.S., or as otherwise allowed by law prior to August 10, 2016.



§ 6-16-111.5. Investigations

Whenever the secretary of state or the secretary of state's designee believes that a violation of this article has occurred, the secretary of state or the secretary of state's designee may investigate any such violation. Upon demand, records shall be made available and produced to the secretary of state for inspection. Such records shall not be subject to disclosure pursuant to part 2 of article 72 of title 24, C.R.S.; except that public records about persons subject to this article prepared by the secretary of state or the secretary of state's designee are subject to disclosure pursuant to part 2 of article 72 of title 24, C.R.S.



§ 6-16-112. Registered agents - service of process

(1) Any person required under this article to register with the secretary of state shall appoint and continuously maintain a registered agent who satisfies the requirements of section 7-90-701 (1), C.R.S. A registration document filed in accordance with this article that contains the name and address of the person's registered agent must also include a statement by the person filing the document that the registered agent consents to the appointment. The secretary of state shall send any notices required under this article to the registered agent of the registered person.

(2) A registered agent of a person registered under this article is:

(a) Authorized to receive service of any process, notice, or demand required or permitted by law to be served on the person; and

(b) The person to whom the secretary of state may deliver any form, notice, or other document under this article pertaining to the person registered under this article.

(3) Any foreign corporation performing an act prohibited under this article through a salesperson or agent is subject to service of process either upon the registered agent specified by the corporation or upon the corporation itself if the corporation fails to maintain a registered agent as required by this article. Service of process upon any individual outside this state based upon any action arising out of matters prohibited by this article must be effected pursuant to section 13-1-125, C.R.S.



§ 6-16-112. Address of record - service of process

(1) Any person required under this article 16 to register with the secretary of state shall, in his or her initial registration or application and in every renewal, provide an address of record. Unless the registrant designates an alternative address, the address of record is the registrant's principal place of business.

(2) Any notice, order, or document issued by the secretary of state in accordance with this article 16 is properly served if mailed to the registrant's or applicant's address of record.

(3) Any foreign corporation performing an act prohibited under this article 16 through a salesperson or agent is subject to service of process either upon the registered agent specified by the corporation or upon the corporation itself if the corporation fails to maintain a registered agent as required by part 7 of article 90 of title 7. Service of process upon any individual outside this state based upon any action arising out of matters prohibited by this article 16 must be effected pursuant to section 13-1-125.



§ 6-16-113. Severability

If any provision of this article is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of this article shall be valid, unless it appears to the court that the valid provisions of this article are so essentially and inseparably connected with, and so dependent upon, the void provision that it cannot be presumed that the general assembly would have enacted the valid provisions without the void provision or unless the court determines that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.



§ 6-16-114. Fines - required notification - rules

(1) (a) Any charitable organization, professional fundraising consultant, or paid solicitor who, after sufficient notification by the secretary of state, fails to properly register, renew a registration, or file a financial report of a solicitation campaign under this article by the end of the seventh day following the issuance of the final notice, is liable for a fine in an amount to be established by rule promulgated by the secretary of state.

(a) Any charitable organization, professional fundraising consultant, or paid solicitor who, after sufficient notification by the secretary of state, fails to properly register, renew a registration, file a financial report required by section 6-16-104 (2)(f), (4)(b), or (5), or file a financial report of a solicitation campaign under this article 16 by the end of the seventh day following the issuance of the final notice, is liable for a fine in an amount to be established by rule promulgated by the secretary of state.

(b) The secretary of state provides sufficient notification under this section if the secretary gives at least two notices to the organization and registered agent of the charitable organization, professional fundraising consultant, or paid solicitor.

(b) The secretary of state provides sufficient notification under this section if the secretary:

(I) Mails at least two notices by first-class mail to the address of record for the charitable organization, professional fundraising consultant, or paid solicitor; and

(II) If the charitable organization, professional fundraising consultant, or paid solicitor has provided the secretary with an e-mail address, sends at least two notices to that e-mail address.

(c) The fine for filing a registration renewal or solicitation campaign financial report late must not exceed one hundred dollars per year for charities or two hundred dollars per year for paid solicitors.

(c) The fine for filing a registration renewal, financial report required by section 6-16-104 (2)(f), (4)(b), or (5), or solicitation campaign financial report late must not exceed one hundred dollars per year for charities or two hundred dollars per year for paid solicitors; except that a charitable organization that fails to timely renew its registration and fails to file the financial report required by section 6-16-104 (5) is only subject to a single fine for the failure to renew its registration.

(d) The fine for soliciting before registering must not exceed three hundred dollars per year for a charitable organization or one thousand dollars per year for paid solicitors.

(2) If a paid solicitor fails to file a solicitation notice at least fifteen days before commencing a solicitation campaign, the secretary of state shall assess against the paid solicitor, at the time the paid solicitor files the solicitation notice, a fine in an amount established in rules promulgated by the secretary of state.

(3) A fine imposed under this section is in addition to any other filing fee provided by this article.









Records Retention

Article 17 - Uniform Records Retention Act

§ 6-17-101. Short title

This article shall be known and may be cited as the "Uniform Records Retention Act".



§ 6-17-102. Legislative declaration

The general assembly hereby finds that there is a need to minimize the paperwork burden associated with the retention of business records for individuals, small businesses, state and local agencies, corporations, and other persons, and there is a need to minimize the costs of collecting, maintaining, using, storing, and disseminating information and business records. The general assembly therefore finds that the provisions of this article are necessary to promote efficiency and economy.



§ 6-17-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Business record" means books of account; vouchers; documents; cancelled checks; payrolls; correspondence; records of sales, personnel, equipment, and production; reports relating to any or all of such records; and other business papers.

(2) "Record" means any letter, word, sound, number, or its equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, mechanical, or electronic recording of other forms of data compilation. Unless otherwise specified, reproductions are records for purposes of this article.

(3) "Reproduction" means any counterpart produced by the same impression as the original or from the same matrix, or by means of photography, including enlargements and miniatures, or by mechanical or electronic rerecording or by chemical reproduction or by any equivalent technique which accurately reproduces the original.



§ 6-17-104. Records retention period

Any record required to be created or kept by any state or local law or regulation may be destroyed after three years from the date of creation, unless such law or regulation establishes a specified records retention period or a specific procedure to be followed prior to destruction.



§ 6-17-105. Form of record

Retention of reproductions produced pursuant to this article shall constitute compliance with any state or local law requiring that any record be created or kept.



§ 6-17-106. Scope of article

This article shall apply to all records prepared by private individuals, partnerships, corporations, or any other association, whether carried on for profit or not, and to any government entity operating under the laws of this state and shall apply to all records created before and after July 1, 1990.









Health Care Coverage Cooperatives

Article 18 - Health Care Coverage Cooperatives - Provider Networks

Part 1 - General Provisions



Part 2 - Health Care Coverage Cooperatives



Part 3 - Provider Networks

§ 6-18-301. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that the rapidly changing health care market provides unique opportunities for health care providers to organize themselves into new forms of collaborative systems to deliver high quality health care at competitive market prices to cooperatives and other purchasers. This part 3 is enacted to encourage such collaborative arrangements and to further market-based competition among health care providers.

(2) The general assembly further recognizes that in order to achieve the most effective use of resources and medical technology to respond to changing market conditions, providers who would otherwise be competitors with each other will need to horizontally integrate in order to develop collaborative arrangements to guarantee an adequate number of providers to service the market and to vertically integrate in order to guarantee that those who receive services will have a continuum of care as appropriate to their care needs.

(3) The general assembly also recognizes that to effect such new forms of collaborative systems and integration of providers to service the market will require an analysis of existing methods of providing services, contracting, collaborating, and networking among providers and the extent and type of regulatory oversight of licensed provider networks or licensed individual providers which is appropriate to protect the public.



§ 6-18-301.5. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Licensed provider network" or "licensed individual provider" means a provider network or individual provider that is authorized to transact insurance business pursuant to title 10, C.R.S.

(2) "Provider" means a state-licensed, state-certified, or state-authorized facility or a practitioner delivering health care services to individuals.

(3) "Provider network" means a group of health care providers formed to provide health care services to individuals.



§ 6-18-302. Creation of provider networks - requirements

(1) (a) Providers are hereby authorized to conduct business collaboratively as provider networks. Such networks are entities existing on or before July 1, 1994, that meet the definition of a provider network or may be created as any lawful entity under title 7, C.R.S., or as otherwise allowed by law. Provider networks existing on or before July 1, 1994, and provider networks created on and after July 1, 1994, conducting business pursuant to this part 3, in addition to the matters otherwise required, shall be subject to this article.

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), if a provider network or individual provider organized on or after July 1, 1994, or organized prior to said date, proposes or is engaged in the transaction of insurance business, as defined in section 10-3-903, C.R.S., or the activities of a health maintenance organization as defined in section 10-16-102 (35), C.R.S., such provider network or individual provider must hold a certificate of authority from the commissioner of insurance to do business as an insurance company under title 10, C.R.S., or to establish a health maintenance organization under section 10-16-402, C.R.S.

(II) The fact that a provider network or individual provider has a capitated contract or other agreement with a carrier, pursuant to which the provider network or individual provider shares some of the risk of providing services to groups or individuals covered under a health care coverage plan issued by a carrier, shall not, in and of itself, be grounds for a determination by the commissioner of insurance that the provider network or individual provider is engaged in the transaction of insurance business.

(III) The commissioner of insurance, in consultation with providers and other appropriate persons, shall evaluate the need for specific legislation or rules for the licensure of provider networks and individual providers and, if determined appropriate, shall make recommendations thereon to the general assembly and governor and shall adopt such rules that are specific to licensed provider networks and licensed individual providers as provided in section 10-1-108 (13), C.R.S. A licensed provider network or licensed individual provider shall be subject to applicable provisions of title 10, C.R.S., except as otherwise provided in statute or rule adopted pursuant to section 10-1-108 (13), C.R.S.

(IV) Every licensed provider network that conducts insurance business in the state of Colorado shall:

(A) Obtain from the commissioner of insurance, before the start of business, a certificate of authority authorizing the provider network to conduct business in the state of Colorado;

(B) Maintain its principal and home office in the state of Colorado, maintain such books and records in this state, and maintain principal banking relationships with a bank chartered by the state of Colorado or a member bank of the federal reserve system;

(C) Hold at least one board of directors' meeting each year in the state of Colorado;

(D) Include in the provider network's management and administrative agreements, for essential insurance services, a provision that allows the commissioner reasonable access to examine such books and records; and

(E) For purposes of this paragraph (b), substantially perform in the state of Colorado the essential functions of the licensed provider network's principal and home office, including, but not limited to, the provision and administration of health care services, the issuance of health care plans, the maintenance of health care provider relations, and the provision of consumer information and services.

(2) If applicable, a network organized on and after July 1, 1994, is organized when the articles of organization are filed by the secretary of state or, if a delayed effective date is specified in the articles as filed with the secretary of state and a certificate of withdrawal is not filed, on such delayed effective date. The existence of the network begins upon organization.

(3) If applicable, each provider network shall file a report pursuant to section 7-136-107, C.R.S., and pay a fee to the secretary of state which shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., in lieu of all franchise or corporation license taxes.

(4) A provider network or individual provider may request that specified information submitted to the division of insurance be kept confidential because it is a trade secret as defined in section 7-74-102 (4), C.R.S. The division shall honor such request unless the commissioner determines that the information is already public knowledge or that its confidentiality would be contrary to the public interest or the provider subsequently authorized the commissioner to release such information.



§ 6-18-303. Effect on scope of practice - limited exception to prohibitions on corporate practice of licensed health care providers

(1) Except as provided in subsection (2) of this section, the fact that an entity or provider is a member of a provider network shall not exempt such entity or provider from any licensure or regulatory statute, nor shall any scope of practice of any provider be expanded, reduced, or otherwise modified by virtue of membership in or affiliation with any provider network.

(2) Any provision of article 29.5, 32, or 33 of title 12, C.R.S., or any of the provisions of articles 35, 36, and 38 to 43 of title 12, C.R.S., prohibiting the practice of any licensed or certificated health care profession as the partner, agent, or employee of or in joint venture with a person who does not hold a license or certificate to practice such profession within this state shall not apply to professional practice if a professional is participating in a provider network organized pursuant to this part 3 and:

(a) The partnership, agency, employment, or joint venture is evidenced by a written agreement containing language to the effect that the relationship created by the agreement may not affect the exercise of the licensed or certified professional's independent judgment in the practice of the profession;

(b) The licensed or certificated professional's independent judgment in the practice of such profession is in fact unaffected by the relationship; and

(c) The licensed professional is not required to exclusively refer any patient to a particular provider or supplier or take any other action the licensed professional determines not to be in the patient's best interest.



§ 6-18-304. Competitive behavior - restraints of trade prohibited

Organization or operation as a provider network is authorized under this article for the purpose of more cost-effective delivery of health care services, and shall not be construed as permitting any such collaborative system or any member of such provider network to act in a concerted way to restrain trade or otherwise engage in practices which are otherwise prohibited by federal or state antitrust law.






Part 4 - Technical Assistance to Authorized Cooperatives From Department of Health Care Policy and Financing









Transactions Involving Licensed Hospitals

Article 19 - Transactions Involving Licensed Hospitals

Part 1 - General Provisions

§ 6-19-101. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that all licensed and certified hospitals provide a service to the public by making health care services available to the communities they serve.

(2) Furthermore, for purposes of the attorney general's authority over the transfer of nonprofit hospital assets, all nonprofit hospitals shall be deemed to hold all of their assets in trust, and those assets shall be deemed to be dedicated to the specific charitable purposes set forth in the articles of incorporation or other organic documents of the nonprofit entities that hold them in trust. The public is the beneficiary of this trust. Nonprofit hospitals have a substantial and beneficial effect on the provision of health care to the people of Colorado, providing as part of their charitable purposes uncompensated care to the uninsured or underinsured and including, but not limited to, providing moneys and support for health-related research and education or other community benefits. The general assembly also finds that transfers of the assets of nonprofit hospitals to the for-profit sector may directly affect the character and extent of the charitable use of those assets or the proceeds from the assets. The public also has an interest in knowing that the transfer of the assets of a nonprofit hospital, or the proceeds from the assets, preserves, to the extent practicable, their charitable purpose. The general assembly believes it is in the best interest of the public to ensure that the public interest is fully protected whenever the assets of a hospital are transferred to a for-profit entity except in the ordinary course of business.

(3) The general assembly further finds and declares that all transfers of hospital assets or control have the potential to impact the communities they serve. This article is intended to protect the public interest, to assure that nonprofit assets of hospitals are preserved to serve the charitable purposes to which they were dedicated, and to provide the public notice of all transfers of assets of hospitals that constitute covered transitions as defined in this article and shall be construed with these purposes in mind.

(4) The general assembly further finds and declares that the addition of the factors to be considered in relation to the term "material change" in section 6-19-203 (1) is intended to clarify the provisions of this article.



§ 6-19-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Covered transaction" means any transaction that would result in the sale, transfer, lease, exchange, or other disposition of fifty percent or more of the assets of a hospital. A series of transactions taking place in any five-year period, which would result in the aggregate of the transfer of fifty percent or more of a hospital's assets, shall in all circumstances be deemed to be a covered transaction. "Covered transaction" shall also include the sale, transfer, or other disposition of the control of a parent company, holding company, or other entity controlling a hospital. For the purposes of this subsection (1), "fifty percent or more of the assets" shall be based on the fair market value of all of the assets of the hospital.

(2) "For-profit entity" means a business corporation, general partnership, limited partnership, limited liability limited partnership, limited liability partnership, limited liability company, limited partnership association, and cooperative.

(3) "Hospital" means a licensed or certified hospital as described in section 25-1.5-103 (1)(a)(I) and (1)(a)(II), C.R.S.



§ 6-19-103. Procedures for covered transactions - notice - attorney general powers

(1) The parties to a covered transaction shall provide notice of such transaction to the attorney general no later than sixty days prior to the transaction closing or effective date of the transaction. The notice to the attorney general shall be in writing, shall include the information required in section 6-19-202, 6-19-302, or 6-19-402, as applicable, and shall contain a certification that public notice of the transaction will be given within seven days after the notification to the attorney general.

(2) Whenever the attorney general has reason to believe that a person has engaged in or is engaging in a covered transaction without complying with the provisions of this article, the attorney general may apply for and obtain, in an action in the appropriate district court of this state, a temporary restraining order or injunction, or both, pursuant to the Colorado rules of civil procedure prohibiting such person from continuing such noncompliance or engaging therein or doing any act in furtherance thereof. The court may make such further orders or judgments, at law or in equity, as may be necessary to remedy such noncompliance.



§ 6-19-104. Attorney general - effect on powers

(1) Nothing in this article shall be construed as limiting the attorney general's common law powers.

(2) Nothing in this article shall affect the regulatory authority of any government agency other than the department of law.






Part 2 - Nonprofit to Nonprofit Transactions

§ 6-19-201. Scope of part 2

This part 2 applies to covered transactions involving a nonprofit hospital and another nonprofit entity.



§ 6-19-202. Notice

Notice shall be provided by the parties to a covered transaction according to section 6-19-103 and shall include a statement on the charitable purposes of each nonprofit entity entering into the covered transaction as well as a statement concerning the relationship of these purposes to the hospital involved in the transaction. The statement may include a certification by the chief executive officer as approved by the board of directors or board of trustees of the nonprofit entity transferring its assets that there will be no material change in the charitable purposes to which the transferred assets are dedicated as a result of the transaction.



§ 6-19-203. Attorney general review and assessment

(1) A covered transaction under this part 2 that will not result in a material change in the charitable purposes to which the assets of the hospital have been dedicated, and will not result in a termination of the attorney general's jurisdiction over those assets caused by a transfer of a material amount of those assets outside of the state of Colorado, shall proceed without further review. In considering whether a material change results from the transaction, the attorney general shall consider, among other factors, reductions in the availability and accessibility of health care services in the communities served by the hospital.

(2) When a transaction covered by this part 2 will result in a material change in the charitable purposes to which the assets of the hospital have been dedicated, or a termination of the attorney general's jurisdiction over the hospital assets caused by a transfer of a material amount of those assets outside the state of Colorado, the attorney general may exercise his or her common law authority to assess and review or challenge the transaction as deemed appropriate by the attorney general. If the attorney general decides to conduct an assessment or review the following provisions shall apply to such actions of the attorney general:

(a) The attorney general shall perform a review and assessment to the extent practicable and with due consideration to the financial circumstances of the parties to the transaction. The attorney general is further authorized to:

(I) Hire experts, at the expense of the parties to the transaction, as similarly provided for in section 6-19-406 (1)(b) and to accept and expend grants or donations, or both, as similarly provided for in section 6-19-406 (1)(e);

(II) Contract and consult with other state agencies as similarly provided for in section 6-19-406 (1)(a);

(III) Require production of material documentation, such as the proposed agreements relating to the proposed transaction, agreements regarding collateral transactions relating to the proposed transaction, and any reports of financial and economic analysis that the nonprofit entity reviewed or relied on in negotiating the proposed transaction. These documents shall be treated in the same manner as set forth in section 6-19-404 (4).

(IV) Hold a public hearing as similarly provided for in section 6-19-404 (1). The attorney general shall provide a written determination within the time frames or extended time frames as similarly provided for in section 6-19-402 (2).

(b) The attorney general shall have the authority to allow a transaction that satisfies the following criteria:

(I) The assets continue to be dedicated to charitable purposes;

(II) The directors or trustees of the parties to the transaction have not acted unreasonably in light of the financial circumstances of the parties;

(III) The directors or trustees of the parties to the transaction have not acted unreasonably in accommodating the affected community or communities; and

(IV) The directors or trustees of the parties to the transaction have not breached their fiduciary duties or otherwise engaged in misconduct in such transaction.

(c) The attorney general shall liberally construe the criteria set forth in paragraph (b) of this subsection (2) in favor of allowing a transaction to proceed.






Part 3 - For-Profit to For-Profit Transactions

§ 6-19-301. Scope of part 3

This part 3 applies to covered transactions where the parties involved in the transaction are all for-profit entities.



§ 6-19-302. Notice

The parties to a covered transaction governed by this part 3 shall provide the notice required by section 6-19-103.






Part 4 - Nonprofit to For-Profit Transactions

§ 6-19-401. Scope of part 4

This part 4 applies to covered transactions involving a nonprofit hospital and a for-profit entity.



§ 6-19-402. Notice and filing

(1) The notice and filing provided to the attorney general pursuant to section 6-19-103 shall include all proposed agreements relating to the proposed transaction, all agreements regarding collateral transactions that relate to the principal transaction, any reports of financial and economic analysis that the nonprofit entity reviewed or relied on in negotiating the proposed transaction, and an explanation of how the completed transaction will comply with the requirements of section 6-19-403. The attorney general shall notify the parties to the transaction if the filing is complete or incomplete within thirty days after the initial filing and shall specify the omitted documentation if incomplete. An initial filing that includes a schedule for the submission of subsequently produced or acquired documents may be deemed complete by the attorney general.

(2) Within sixty days after the complete filing required by this section, the attorney general shall notify in writing the parties to the transaction of the results and conclusions of the review and assessment. The attorney general may extend this period for an additional period of up to ninety days if the attorney general determines, for good cause, that additional time is warranted and so advises the parties in writing. The attorney general shall notify the parties of any extension as soon as possible.



§ 6-19-403. Certification and criteria

(1) The proposed transaction shall comply with the provisions of this section, and the parties to the transaction shall include in the filing required by section 6-19-402 documentation and certification from the parties, either joint or several as appropriate, that the covered transaction will comply with the following:

(a) The transaction shall be in the public interest. A transaction is not in the public interest unless appropriate steps have been taken to safeguard the value of nonprofit hospital assets being transferred and to ensure that any proceeds of the transaction are dedicated to the charitable purposes.

(b) The transaction results in continuing access to health care services for the affected community.

(c) No director, officer of the board, chief executive officer, chief operating officer, or chief financial officer of the nonprofit entity submitting the filing or a nonprofit charitable organization receiving the proceeds of the covered transaction shall benefit directly or indirectly from the transaction.

(d) The nonprofit entity proposing the transaction shall use due diligence in selecting the for-profit entity that is a party to the transaction and in negotiating the price and other terms and conditions of the transaction.

(e) Proceeds of the covered transaction shall be set aside in an amount equal to the fair market value of the hospital assets being transferred. Fair market value shall be determined at the time of the transaction and include consideration of market value, going concern value, net asset value, and any other significant relevant factors.

(f) The distribution of the proceeds of the covered transaction shall be made only to one or more existing or new charitable organizations operating pursuant to 26 U.S.C. sec. 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended.

(g) Each nonprofit charitable organization receiving the proceeds of the covered transaction, its directors, officers, and staff shall be and remain independent of the parties to the transaction and their affiliates. Except as provided in this paragraph (g), no person who is a director, officer of the board, chief executive officer, chief operating officer, or chief financial officer of any party to the transaction submitting the notice and filing, at the time the notice is submitted or at the time of the transaction, shall be qualified to be an officer of the board, chief executive officer, chief operating officer, or chief financial officer of the nonprofit charitable organization receiving the proceeds of the covered transaction. The nonprofit entity that is a party to the proposed transaction shall include in its notice and filing the proposed membership of the initial board of directors of the nonprofit charitable organization that is to receive the proceeds of the covered transaction that shall represent the diverse interests of the affected communities and include persons from the area affected by the transaction. Notwithstanding the requirements of this paragraph (g), each nonprofit charitable organization receiving the proceeds of the covered transaction may have persons affiliated with parties to the transaction or their affiliates serve on its board of directors provided that such persons do not constitute more than one-third of the members of the board.

(h) A nonprofit charitable organization receiving the proceeds of the covered transaction shall put mechanisms in place to avoid conflicts of interest and to prohibit grants or other actions benefiting its board of directors or management beyond the reasonable value of their services or substantially benefiting the for-profit entity.

(i) The charitable mission and functions of the nonprofit charitable organization receiving the proceeds of the covered transaction shall reflect the historical charitable purposes of the nonprofit entity proposing the transaction.



§ 6-19-404. Attorney general review

(1) No later than thirty days after the attorney general has received the completed notice and filing pursuant to section 6-19-402, the attorney general shall hold at least one public hearing in the service area of the hospital involved in the transaction, at which the attorney general shall allow any person to either file written comments and exhibits or appear and make a statement about any aspect of the transaction, including, but not limited to, whether the proposed transaction complies with the requirements of section 6-19-403. At least seven days prior to each public hearing, the attorney general shall submit a press release providing pertinent information about the hearing, including the time and place of the hearing, to one or more newspapers of general circulation in the affected communities and notify the mayor of the city or city and county and the board of county commissioners of the county in which the hospital is located. The public hearing shall be a legislative rather than an adjudicative hearing.

(2) The attorney general shall have the power to subpoena documents or witnesses, require and administer oaths, and require statements at any time that are reasonably necessary to assess an application or monitor compliance with this section.

(3) If any person fails to cooperate with any investigation pursuant to this section or fails to obey any subpoena issued pursuant to this section, the attorney general may apply to the appropriate district court for an appropriate order to effect the purposes of this section. The application shall state that there are reasonable grounds to believe that the order applied for is necessary to carry out the attorney general's duties under this section. If the court is satisfied that reasonable grounds exist, the court, in its order, may:

(a) Require the attendance of or the production of documents by such person, or both;

(b) Grant such other or further relief as may be necessary to obtain compliance by such person.

(4) Except for documents the attorney general determines to be confidential as a matter of law, the documents filed pursuant to section 6-19-402 shall be available to the public for review and copying during normal business hours at both the attorney general's office and the offices of the parties to the transaction. Reasonable costs of copying shall be borne by the parties if copies are requested at their offices.



§ 6-19-405. Post-transaction requirements

For a period of not less than five years, the nonprofit charitable organization receiving the proceeds of the covered transaction shall provide the attorney general with an annual report of its grant-making and other charitable activities related to its use of the proceeds of the covered transaction received. For a period of not less than five years, the for-profit entity shall provide the attorney general with an annual report detailing its activities to satisfy the requirements of section 6-19-403 at the time of the review and assessment. These annual reports shall be made available to the public at the attorney general's office, the office of the nonprofit charitable organization, and the offices of the parties to the covered transaction. The annual report shall be filed no later than ninety days after the year that the report addresses.



§ 6-19-406. Attorney general powers

(1) The attorney general has the following powers:

(a) To contract with, consult with, and receive advice from any state agency on those terms and conditions that the attorney general and the executive director deem appropriate;

(b) To contract with persons including, but not limited to, attorneys, accountants, actuaries, financial analysts, and health care analysts as is reasonable and necessary to assist in reviewing a proposed transaction. Contract costs shall be borne by the parties to the transaction and shall not exceed an amount that is reasonably necessary to conduct the review and assessment.

(c) To adopt regulations or guidelines as necessary in order to carry out the requirements of this section;

(d) The discretion to determine, consistent with the requirements of section 6-19-404, the degree of administrative review of the transaction that is necessary to determine whether the transaction conforms with the requirements of section 6-19-403. This determination shall be made by taking into consideration, among other things, the size of the transaction, the size of all communities affected by the transaction, the impact on the communities, and the past performance of the for-profit entity.

(e) To accept and expend grants or donations, or both, not to exceed fifty thousand dollars for the purpose of the implementation of this article. Any such grants or donations shall be deposited into and expended from the nonprofit health care entity review cash fund created in paragraph (f) of this subsection (1).

(f) To request and receive from the for-profit entity such sums as may be prescribed by the attorney general to cover the necessary and actual costs for monitoring for the ensuing five-year period to ensure that the transaction remains in compliance with the requirements of section 6-19-403. Any moneys collected pursuant to this paragraph (f) shall be transmitted to the state treasurer, who shall credit the same to the nonprofit health care entity review cash fund, which fund is hereby created in the state treasury. The moneys in such fund shall be continuously appropriated for the direct and indirect costs of such monitoring. In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of this fund shall be credited to the general fund.

(g) To hold a hearing after twenty days' notice to the affected parties if the attorney general receives information that the attorney general deems sufficient to indicate that the nonprofit charitable organization or for-profit entity may not be fulfilling its obligations pursuant to section 6-19-403. If, after such hearing, the attorney general determines that proof of the noncompliance is probable, he or she shall institute proceedings in district court to require corrective action. The attorney general shall retain oversight of the corrective action for as long as necessary to ensure compliance. Nothing in this section shall be construed to limit the attorney general's power to enforce compliance with this section after the expiration of the five-year period contemplated by paragraph (f) of this subsection (1).



§ 6-19-407. Attorney general review and assessment

(1) The attorney general may review any notice and filing made under this part 4 and assess whether the proposed transaction complies with the requirements of section 6-19-403.

(2) If, after review and assessment, the attorney general concludes that all of the requirements of section 6-19-403 have been met, the attorney general shall issue a written assessment and conclusion to such effect on the proposed transaction. If the attorney general concludes, after discussions with the parties to the transaction, that all of the requirements of section 6-19-403 have not been met, or if the attorney general is unable to conclude whether or not all of the requirements of section 6-19-403 have been met, the attorney general shall issue a written assessment and conclusion to such effect on the proposed transaction. Such nonconclusive or noncomplying assessment and conclusion shall include specific findings on each of the requirements of section 6-19-403. The attorney general may also issue a written statement that a formal assessment and review has not been determined necessary for the covered transaction or that the transaction does not constitute a covered transaction.

(3) The attorney general may challenge any proposed transaction at any time through injunction, declaratory order, or otherwise, in the district court of the jurisdiction in which the nonprofit entity proposing the transaction has its principal place of business or where the hospital involved in the transaction is located. If the attorney general's assessment and review under this section is challenged in court, the attorney general's conclusions shall be the focus of the review by the reviewing court and shall be given strong deference by such court. The burden shall be upon the proponents of the transaction to establish that the attorney general's conclusions are not in conformance with statutory provisions. The court shall have the power to issue whatever orders are necessary to ensure compliance with the provisions of section 6-19-403.









Article 20 - Hospital Disclosures to Consumers

Part 1 - Disclosure of Average Charge

§ 6-20-101. Provider disclosure of average charge

(1) Each hospital licensed or certified pursuant to section 25-1.5-103 (1)(a), C.R.S., shall disclose to a person seeking care or treatment his or her right to receive notice of the average facility charge for such treatment that is a frequently performed inpatient procedure prior to admission for such procedure; except that care or treatment for an emergency need not be disclosed prior to such emergency care or treatment. When requested, the average charge information shall be made available to the person prior to admission for such procedure.

(2) Other health facilities licensed or certified pursuant to section 25-1.5-103 (1)(a), C.R.S., shall disclose to a person seeking care or treatment his or her right to receive notice of the average facility charge for such treatment that is a frequently performed procedure prior to ordering or scheduling such procedure; except that care or treatment for an emergency need not be disclosed prior to such emergency care or treatment. When requested, such average charge information shall be made available to the person prior to the scheduling of the procedure.






Part 2 - Notification of Debt by a Health Care Provider

§ 6-20-201. Definitions

For the purposes of this part 2, unless the context otherwise requires:

(1) "Collection activity" means only those activities provided or performed by a licensed collection agency, using a business name other than the name of the health care provider, for purposes of collecting a debt. The term does not include any standard billing procedures used by the health care provider or its agent in the normal course of business on current, nondelinquent accounts.

(2) "Collection agency" shall have the same meaning as in section 5-16-103 (3).

(3) "Health care provider" includes a health care facility licensed pursuant to article 3 of title 25, C.R.S., and any other health care provider.



§ 6-20-202. Notice to patient of debt

(1) (a) When a person has health benefit coverage to provide payment for care or treatment rendered by a health care provider and the person has notified the health care provider of coverage within thirty days after the date the care or treatment was rendered, and if the health coverage plan, as defined in section 10-16-102 (34), C.R.S., pays only a portion of the debt, prior to the assignment of the debt to a licensed collection agency, the health care provider shall mail written notice to the last-known address of the person responsible for payment of the debt at least thirty days before any collection activity on any amount due and owing the health care provider.

(b) The notice required of health care providers by paragraph (a) of this subsection (1) shall include the amount due and owing; the name, address, and telephone number of the health care provider; where payment may be made; the date of service; and the last date or number of days after the date of the notice the health care provider will accept payment prior to the debt being submitted to a collection agency or reporting adverse information to a consumer reporting agency for the debt for which notice was provided.

(2) (a) If the health care provider fails to provide the person with notice of such debt and all other information required by subsection (1) of this section, the health care provider shall not pursue any rights to collect such outstanding amount either through a collection agency or by any further efforts of the health care provider to collect the debt. In addition, the health care provider may not report adverse information to a consumer reporting agency for the debt for which notice was provided without providing notice to the person pursuant to subsection (1) of this section. The health care provider shall assist the person in correcting any adverse credit information because of the health care provider's failure to provide notice pursuant to subsection (1) of this section.

(b) Notwithstanding any provision of this section to the contrary, a health care provider may remedy a failure to give notice by providing a written report to the collection agency to withhold any collection activity and withholding any of the health care provider's own collection efforts until the provider complies with the notice and time requirements pursuant to subsection (1) of this section.

(c) Nothing in this subsection (2) shall be construed to require a health care provider to perform additional attempts to notify a person of the person's portion of the debt other than mailing the notice required pursuant to subsection (1) of this section to the person's last-known address and maintaining a record of such mailing.

(d) The failure of a health care provider or its agent to provide the notice required by subsection (1) of this section shall not create a cause of action or remedy against a collection agency under the "Colorado Fair Debt Collection Practices Act", article 16 of title 5.












Protection Against Exploitation of At-Risk Adults

Article 21 - Protection Against Financial Exploitation






Residential Roofing Services

Article 22 - Roofing Services - Residential Property

§ 6-22-101. Legislative declaration

(1) The general assembly hereby declares that the purpose of enacting this article is to protect Colorado consumers by:

(a) Requiring roofing contractors offering to perform roofing work on residential property in this state to sign a written contract with property owners detailing the scope and cost of the roofing work and contact information for the roofing contractor;

(b) Requiring roofing contractors to permit property owners to rescind a contract for the performance of roofing work and obtain a refund of any deposit paid to the roofing contractor; and

(c) Prohibiting roofing contractors from paying, waiving, rebating, or promising to pay, waive, or rebate all or part of any insurance deductible applicable to an insurance claim made to the property owner's property and casualty insurer for payment for roofing work on the residential property covered by a property and casualty insurance policy.



§ 6-22-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Property owner" means the owner of residential property or the owner's legal representative.

(2) (a) "Residential property" means:

(I) A detached, one- or two-family dwelling; or

(II) Multiple single-family dwellings that are not more than three stories above grade plane height and provide separate means of egress.

(b) "Residential property" does not include:

(I) A structure comprising multiple, attached single-family dwellings, unless maintenance, repair, or replacements of the dwellings' roof is the responsibility of a condominium association, homeowners' association, common interest community, unit owners' association, or any other entity subject to the "Colorado Common Interest Ownership Act", article 33.3 of title 38, C.R.S., regardless of when the entity was formed; or

(II) New construction.

(3) "Roofing contractor" means:

(a) An individual or sole proprietorship that performs roofing work or roofing services in this state for compensation; or

(b) (I) A firm, partnership, corporation, association, business trust, limited liability company, or other legal entity that performs or offers to perform roofing work in this state on residential property for compensation.

(II) As used in subparagraph (I) of this paragraph (b), "association" does not include a condominium association, homeowners' association, common interest community, unit owners' association, or any other entity subject to the "Colorado Common Interest Ownership Act", article 33.3 of title 38, C.R.S., regardless of when the entity was formed.

(4) (a) "Roofing work" or "roofing services" means the construction, reconstruction, alteration, maintenance, or repair of a roof on a residential property and the use of materials and items in the construction, reconstruction, alteration, maintenance, and repair of roofing and waterproofing of roofs, all in a manner to comply with plans, specifications, codes, laws, rules, regulations, and roofing industry standards for workmanlike performance applicable to the construction, reconstruction, alteration, maintenance, and repair of roofs on residential properties.

(b) "Roofing work" or "roofing services" does not include roofing work or services for which the compensation is one thousand dollars or less per contract.



§ 6-22-103. Contracts for roofing services - writing required - required terms

(1) Prior to engaging in any roofing work, a roofing contractor shall provide a written contract to the property owner, signed by both the roofing contractor or his or her designee and the property owner, stating at least the following terms:

(a) The scope of roofing services and materials to be provided;

(b) The approximate dates of service;

(c) The approximate costs of the services based on damages known at the time the contract is entered;

(d) The roofing contractor's contact information, including physical address, electronic mail address, telephone number, and any other contact information available for the roofing contractor;

(e) Identification of the roofing contractor's surety and liability coverage insurer and their contact information, if applicable;

(f) (I) The roofing contractor's policy regarding cancellation of the contract and refund of any deposit, including a rescission clause allowing the property owner to rescind the contract and obtain a full refund of any deposit within seventy-two hours after entering the contract; and

(II) A written statement that the property owner may rescind a roofing contract pursuant to section 6-22-104; and

(g) A written statement that if the property owner plans to use the proceeds of a property and casualty insurance policy issued pursuant to part 1 of article 4 of title 10, C.R.S., to pay for the roofing work, pursuant to section 6-22-105, the roofing contractor cannot pay, waive, rebate, or promise to pay, waive, or rebate all or part of any insurance deductible applicable to the insurance claim for payment for roofing work on the covered residential property.

(2) In addition to the contract terms required in subsection (1) of this section, a roofing contractor shall include, on the face of the contract, in bold-faced type, a statement indicating that the roofing contractor shall hold in trust any payment from the property owner until the roofing contractor has delivered roofing materials at the residential property site or has performed a majority of the roofing work on the residential property.



§ 6-22-104. Residential roofing contract - payment from insurance proceeds - right to rescind - return of payments

(1) (a) A property owner who enters into a written contract with a roofing contractor to perform roofing work on the property owner's residential property, the payment for which will be made from the proceeds of a property and casualty insurance policy issued pursuant to part 1 of article 4 of title 10, C.R.S., may rescind the contract within seventy-two hours after the property owner receives written notice from the property and casualty insurer that the claim for payment for roofing work on the residential property is denied in whole or in part. The property owner's right of rescission under this subsection (1) does not apply when the property and casualty insurer denies, in whole or in part, a claim related to a request for supplemental roofing services if the damage requiring the supplemental roofing services could not have been reasonably foreseen as a necessary and related roofing service at the time of the initial roofing inspection or the execution of the initial roofing contract.

(b) The property owner shall give written notice of rescission of the contract to the roofing contractor at the physical address provided in the contract within seventy-two hours after he or she is notified of the denial. The property owner may give notice of rescission of the contract:

(I) In an electronic form, which is effective on the date of the electronic transmission;

(II) By mail, which is effective upon deposit in the United States mail, postage prepaid, sent to the physical address stated in the contract; or

(III) By personal delivery to the roofing contractor, which is effective upon delivery.

(2) Within ten days after rescission of a contract in accordance with subsection (1) of this section, the roofing contractor shall return to the property owner any payments or deposits made by or evidence of indebtedness of the property owner in connection with the contract for roofing work on the residential property.

(3) Nothing in this section precludes a roofing contractor from retaining all or a portion of any payments or deposits made by a property owner to compensate the roofing contractor for roofing work actually performed on the residential property in a workmanlike manner consistent with standard roofing industry practices, but the roofing contractor may retain only an amount required to compensate the roofing contractor for the actual work performed.

(4) Nothing in this section abrogates the roofing contractor's right to pursue common law remedies for the reasonable value of roofing materials ordered and actually installed on the residential property pursuant to a contract for roofing work before the property owner rescinded the contract, as long as the roofing contractor performed the roofing services consistent with roofing industry standards for workmanlike performance of roofing services.

(5) Nothing in this section abrogates a property and casualty insurer's duties, responsibilities, or liability under sections 10-3-1115 and 10-3-1116, C.R.S.



§ 6-22-105. Waiver of insurance deductible prohibited

(1) A roofing contractor that performs roofing work, the payment for which will be made from the proceeds of a property and casualty insurance policy issued pursuant to part 1 of article 4 of title 10, C.R.S., shall not advertise or promise to pay, waive, or rebate all or part of any insurance deductible applicable to the claim for payment for roofing work on the covered residential property.

(2) If a roofing contractor violates subsection (1) of this section:

(a) The insurer to whom the property owner submitted the claim for payment for the roofing work is not obligated to consider the estimate of costs for the roofing work prepared by the roofing contractor; and

(b) The property owner whose residential property is insured under the property and casualty insurance policy or the insurer that issued the policy may bring an action against the roofing contractor in a court of competent jurisdiction to recover damages sustained by the property owner or insurer as a consequence of the violation.

(3) A roofing contractor soliciting roofing services in this state shall not claim to be or act as a public insurance adjuster adjusting claims for losses or damages. Nothing in this article prevents a public insurance adjuster licensed pursuant to section 10-2-417, C.R.S., from acting or holding himself or herself out as a public insurance adjuster. Nothing in this subsection (3) precludes a roofing contractor from discussing, on behalf of the property owner, the scope of repairs with a property and casualty insurer when the roofing contractor has a valid contract with the property owner of the residential property on which the roofing contractor has contracted to perform roofing work.









Direct Primary Health Care

Article 23 - Direct Primary Care

§ 6-23-101. Definitions

As used in this section:

(1) "Direct primary care agreement" means a written agreement that:

(a) Is between a patient, his or her legal representative, a government entity, or a patient's employer and a direct primary health care provider;

(b) Discloses and describes to the patient and to the person paying the direct primary care fee the primary care services to be provided in exchange for payment of a periodic fee;

(c) Specifies the periodic fee required and any additional fees that may be charged;

(d) May allow the periodic fee and any additional fees to be paid by a third party;

(e) Prohibits the provider from submitting a fee-for-service claim for payment to a health insurance issuer for primary care services covered under the agreement and states that some services may be a covered benefit or covered service under the patient's health benefit plan as defined in section 10-16-102, at no cost to the patient;

(f) Conspicuously and prominently discloses to all parties subject to the agreement that it is not health insurance and does not meet any individual health benefit plan mandate that may be required by federal law and the patient is not entitled to health insurance protections for consumers under title 10; and

(g) Allows either party to terminate the agreement, in writing and with notice, as specified in the agreement and subject to refund terms and conditions in the agreement.

(2) "Direct primary health care provider" means an individual or legal entity that is licensed under article 36 or 38 of title 12 to provide primary care services in this state and who enters into a direct primary care agreement. "Direct primary health care provider" includes an individual primary care provider or other legal entity, alone or with others professionally associated with the individual or other legal entity.

(3) "Primary care service" includes the screening, assessment, diagnosis, and treatment for the purpose of promotion of health or the detection and management of disease or injury within the competency and training of the primary care provider.



§ 6-23-102. Direct primary care - not regulated by the division of insurance

(1) Direct primary care is not insurance and is not regulated by the commissioner of insurance pursuant to title 10.

(2) Direct primary health care providers and direct primary care agreements that comply with this article 23 shall not be considered to be a health maintenance organization, insurer, insurance producer, or insurance and are not subject to title 10.

(3) Offering or entering into a direct primary care agreement is not the business of insurance or the practice of underwriting.

(4) A direct primary health care provider or agent of a direct primary health care provider is not required to obtain a certificate of authority or license to market, sell, or offer to sell a direct primary care agreement.



§ 6-23-103. Direct primary health care provider rights

(1) A direct primary health care provider may:

(a) Decline to accept patients whose health needs exceed the primary care services offered by the direct primary health care provider; and

(b) Terminate a direct primary care agreement if the termination allows for the transition of care to another health care provider commensurate with the standards of professional responsibility within the state.



§ 6-23-104. Direct primary health care providers - prohibitions

(1) A direct primary health care provider may not discriminate in the selection of patients on the basis of age, citizenship status, color, disability, gender or gender identity, genetic information, health status, national origin, race, religion, sex, sexual orientation, or any other protected class.

(2) Direct primary health care providers are subject to section 25.5-4-301.

(3) This section does not prevent a direct primary health care provider from providing primary care to patients who are not party to a direct primary care agreement.



§ 6-23-105. Enforcement

This article 23 is not subject to enforcement by the attorney general or the district attorney pursuant to this title 6.









Cemeteries

Article 24 - Cemeteries

§ 6-24-101. Definitions

As used in this article 24, unless the context otherwise requires:

(1) "Burial memorial" means any type of gravestone, tombstone, headstone, memorial, monument, or marker that commemorates the permanent disposition of the remains of a human body either below or above the surface of the ground.

(2) "Cemetery" means any place, including a mausoleum, in which there is provided space either below or above the surface of the ground for the interment of the remains of human bodies. "Cemetery" does not include a cemetery that is owned, operated, or maintained by a government or governmental agency, by a church or synagogue, by a labor organization, by a cooperative association as defined in section 7-55-101, by a corporation organized and operated exclusively for religious purposes, or by a fraternal society, order, or association operating under the lodge system and exempt from the payment of state income tax and that has as its main business something other than the ownership, operation, or maintenance of any business connected with the burial of the dead.

(3) "Cemetery authority" means any person who owns, maintains, or operates a cemetery.

(4) "Endowment care cemetery" means any cemetery, the authority of which does, or represents to the public that it does, collect funds for the purpose of caring for, maintaining, or embellishing the cemetery to preserve it from becoming unkempt or a place of reproach and desolation. It does not include a cemetery which is owned, operated, or maintained by a government or governmental agency, by a church, by a labor organization, by a cooperative association as defined in section 7-55-101, by a corporation organized and operated exclusively for religious purposes, or by a fraternal society, order, or association operating under the lodge system and exempt from the payment of state income tax and which has as its main purpose something other than the ownership, operation, or maintenance of any business connected with burial of the dead.

(5) "Grave space" means any space in the ground for the interment of the remains of a human body.

(6) "Inscription" means any words or symbols on a burial memorial.

(7) "Interment" means the permanent disposition of the remains of a deceased person by cremation, inurnment, entombment, or burial.

(8) "Niche" or "crypt" means a space in any structure above the ground for the interment of the remains of a human body.

(9) "Nonendowment care cemetery" means any cemetery other than an endowment care cemetery.

(10) "Person" means a person as defined by section 2-4-401 (8).



§ 6-24-102. Organization as endowment care cemetery - when

Any person who, after July 1, 1965, establishes or acquires a cemetery within twenty miles from the exterior boundary of any city with a population of five thousand or more, according to the latest federal decennial census, shall be organized as an endowment care cemetery.



§ 6-24-103. Nonendowment section in endowment care cemetery

Any cemetery authority of an endowment care cemetery that has a nonendowed section that is used only as single graves for indigents may continue to donate the graves for the burial of indigents. Nothing in this article shall be construed to prevent a cemetery authority of an endowed care cemetery from donating a grave space for the burial of an indigent person without placing money in the endowment care fund for the space.



§ 6-24-104. Acquisition of land

Any cemetery authority may acquire suitable and sufficient land for a cemetery in a manner provided by articles 1 to 7 of title 38.



§ 6-24-105. Plats of land to be recorded

Any cemetery authority shall cause its land or the portion thereof as may become necessary for that purpose to be surveyed into blocks, lots, avenues, and walks and platted. The plat of ground as surveyed shall be acknowledged by some officer of the cemetery authority and filed for record in the office of the clerk and recorder of the county in which the land is situated. Each block or lot shall be regularly numbered by the surveyor, and the numbers shall be marked on the plat.



§ 6-24-106. Endowment care fund

(1) A cemetery authority of an endowment care cemetery shall establish an irrevocable endowment care fund for each endowment care cemetery owned, maintained, or operated by it in a state bank or trust company authorized to act as fiduciary and under the supervision of the banking board or in a national banking association authorized to act as fiduciary or in a state or federally chartered savings and loan association authorized to act as a fiduciary. The endowment care fund shall be invested in investments lawful for trustees, which shall not include investments in nor mortgages on property owned or contracted for by the cemetery authority or any owned or affiliated company.

(2) (a) A cemetery authority of an endowment care cemetery shall make deposits in the endowment care fund or, if it operates more than one endowment care fund, in the appropriate endowment care fund, in accordance with one of the following plans:

(I) Plan A:

It shall deposit in the fund not more than thirty days after any sale is completed at least fifteen percent of the sales price of any grave space and at least ten percent of the sales price of any crypt or niche, and in case any sale has not been completed within sixty months after date of first payment, it shall deposit in the fund, not later than one month after the sixtieth month, at least fifteen percent of the sales price of any grave space and at least ten percent of the sales price of any crypt or niche. A sale is completed at the time the final payment is made and no balance remains due to the cemetery authority, whether or not a deed has been issued. If a contract of sale is rewritten, the date of the first payment under the original contract of sale shall be the date of first payment under the rewritten contract of sale.

(II) Plan B:

It shall deposit, not later than thirty days after the end of the fiscal year in which the payments are received, fifteen percent of all payments received on account of the sale of any grave space and at least ten percent of all payments received on account of the sale of a niche or crypt. This deposit requirement applies to all uncompleted sales contracts that carry an endowment care provision.

(III) Plan C: (applicable only to sale of niches or crypts in a mausoleum)

It shall deposit in its endowment care fund for the mausoleum, not later than thirteen months after the end of its fiscal year in which any sale is completed, at least ten percent of the sale price of any niche or crypt, and in case any sale has not been completed within twenty-four months after date of first payment, it shall deposit in the fund, not later than one month after the end of its fiscal year in which the last day of the twenty-four month period occurs, at least ten percent of the sales price of any niche or crypt. A sale is completed at the time the final payment is made and no balance remains due to the cemetery authority, whether or not a deed has been issued. If a contract of sale is rewritten, the date of first payment under the original contract of sale shall be the date of first payment under the rewritten contract of sale.

(b) As to any endowment care cemetery in operation on July 1, 1965, this subsection (2) shall only apply to all sales contracts entered into on or after the date.

(3) (a) The cemetery authority of an endowment care cemetery, before commencing operation, on or after July 1, 1965, shall have on deposit in the endowment care fund a sum in accordance with the following scale:

For 10,000 or less population ..........$10,000

For more than 10,000 but less than 20,000 population ..........$15,000

For 20,000 but less than 25,000 population ..........$20,000

For 25,000 or more population ..........$25,000

(b) "Population" means the people residing within a twenty-mile radius of the location of the endowment care cemetery, the population figure to be taken from the latest federal decennial census.

(c) The cemetery authority for the endowment care cemetery shall thereafter make deposits in accordance with subsection (2) of this section. When the deposits have reached twice the amount stated in the above table, the cemetery authority may withdraw the sum of the initial deposit in amounts equal to the amounts deposited thereafter until the initial deposit has been withdrawn.

(4) A cemetery authority of a nonendowment care cemetery which converts to operation as an endowment care cemetery on or after July 1, 1965, shall deposit in its endowment care fund the sum of ten thousand dollars before making any further sale of any grave space or niche or crypt. The cemetery authority for the cemetery shall thereafter make deposits in accordance with subsection (2) of this section until total deposits into the endowment care fund have reached twenty thousand dollars. It may thereafter withdraw from the initial ten thousand dollar deposit amounts equal to the amounts of deposits thereafter made until the entire ten thousand dollar initial deposit has been withdrawn and replaced by deposits in accordance with subsection (2) of this section.

(5) The cemetery authority of an endowment care cemetery that constructs foundations for the setting of markers or memorials and receives payment for the care of the markers or memorials as part of the cost of foundation construction, setting charges, or itemized endowment requirements shall deposit all of the care payments in their irrevocable endowment care fund not later than one month after the end of its fiscal year in which the payments are received.

(6) The cemetery authority of an endowment care cemetery shall keep in its principal office a copy of the report referred to in section 6-24-107, which shall be available to any grave space, niche, or crypt owner or his or her duly authorized representative for inspection and study.

(7) (a) The endowment care fund, for all purposes, shall constitute a nonprofit irrevocable trust fund. The fiduciary shall not distribute principal from an endowment care fund; except that principal may be distributed from the fund to the extent that a unitrust election is in effect under subsection (8)(a)(II) of this section.

(b) Endowment care is a provision for the benefit and protection of the public by preserving and keeping cemeteries from becoming unkempt and places of reproach and desolation in the communities in which they are situated. The income from the fund is for the benefit of the public for the purposes provided for in the trust agreement.

(8) (a) The cemetery authority of an endowment care cemetery may choose the distribution as income of either of the following from the endowment care fund:

(I) All net income, including net realized capital gains; or

(II) An amount set and administered in accordance with section 15-1-404.5 for unitrust elections.

(b) (I) A cemetery authority may request that the fiduciary convert an endowment care fund to a unitrust. To take effect during a specific calendar year, the request must be made by delivering written instructions to the fund's fiduciary by November 2 of the year before the trust is converted. Once the fiduciary and the cemetery authority agree on the terms and conditions of conversion, the distribution method, and the distribution rate, these terms remain in effect until the fiduciary and the cemetery authority agree to a change.

(II) Disbursements from the trust shall be made on a monthly, quarterly, semi-annual, or annual basis, as agreed upon by the cemetery authority and the fiduciary. If the fiduciary and cemetery authority are in agreement, the fiduciary need not obtain any court approval or notify a court to set or change the timing of disbursements.

(III) The fiduciary is subject to section 15-1-404.5 when administering an endowment care fund for which the unitrust election has been made; except that, in the event of a conflict between this section and section 15-1-404.5, this section controls.

(c) If the fiduciary does not receive written instructions from the cemetery authority informing the fiduciary of the method of income distribution chosen, then the fiduciary shall calculate and disburse the earned net income under subsection (8)(a)(I) of this section on a monthly basis.



§ 6-24-107. Reports

(1) Each cemetery authority shall keep on file annually, within three months after the end of its fiscal year, a written report setting forth:

(a) The total amount deposited in the endowment care fund, listing separately the total amounts paid for endowment of grave spaces, for niches, and for crypts, in accordance with the provisions of section 6-24-106;

(b) The total amount of endowment care funds invested in each of the investments authorized by law and the amount of cash on hand not invested;

(c) Any other facts necessary to show the actual financial condition of the fund; and

(d) The total number of interments and entombments for the preceding year.

(2) Each report shall be verified by the owner or by the president or the vice-president and one other officer of the cemetery authority and shall be attested to by the accountant, auditor, or other person preparing the same.



§ 6-24-108. Delivery of copy of contract - required

A duplicate original of any contract entered into between a purchaser of any lot, grave space, interment right, niche, or crypt and any cemetery authority shall be given to the buyer at the time both parties become bound by the contract and any consideration whatsoever is given by the buyer and retained pursuant to the contract by the cemetery authority.



§ 6-24-109. Burial memorial - changes - notice of ownership

(1) No person other than the owner of a burial memorial or a person authorized by the owner of the burial memorial shall make a change to the inscription on the burial memorial.

(2) If a burial memorial is to be placed at a grave space, niche, or crypt that is purchased on or after July 1, 2004, the cemetery authority shall give written notice to the purchaser of the grave space, niche, or crypt of who shall be the owner of the burial memorial and, as owner, who shall be entitled to make or authorize a change to the inscription on the burial memorial.

(3) Any person violating the provisions of subsection (1) of this section commits the crime of defacing property as defined in section 18-4-509 (1)(b).



§ 6-24-110. Discrimination

There shall be no limitation, restriction, or covenant based upon race, color, sex, sexual orientation, marital status, disability, national origin, or ancestry on the size, placement, location, sale, or transfer of any cemetery grave space, niche, or crypt or in the interment of a deceased person.



§ 6-24-111. Violations - penalties

(1) It is unlawful for any person to sell or offer to sell a grave space, niche, or crypt upon the promise, representation, or inducement of resale at a financial profit.

(2) Any person who violates any provision of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both a fine and imprisonment. Whenever any person has reason to believe that any person is liable to punishment under this article, the person may certify the facts to the district attorney of the judicial district in which the alleged violation occurred who shall cause appropriate proceedings to be brought.



§ 6-24-112. Abandoned graves - right to reclaim

(1) If there is a lot, grave space, niche, or crypt in a cemetery in which no remains have been interred, no burial memorial has been placed, and no other improvement has been made for a continuous period of no less than seventy-five years, a cemetery authority may initiate the process of reclaiming title to the lot, grave space, niche, or crypt in accordance with this section.

(2) A cemetery authority seeking to reclaim a lot, grave space, niche, or crypt shall:

(a) Send written notice of the cemetery authority's intent to reclaim title to the lot, grave space, niche, or crypt to the owner's last-known address by first-class mail; and

(b) Publish a notice of the cemetery authority's intent to reclaim title to the lot, grave space, niche, or crypt in a newspaper of general circulation in the area in which the cemetery is located once per week for four weeks.

(3) The notice required by subsection (2) of this section shall clearly indicate that the cemetery authority intends to terminate the owner's rights and title to the lot, grave space, niche, or crypt and include a recitation of the owner's right to notify the cemetery authority of the owner's intent to retain ownership of the lot, grave space, niche, or crypt.

(4) If the cemetery authority does not receive from the owner of the lot, grave space, niche, or crypt a letter of intent to retain ownership of the lot, grave space, niche, or crypt within sixty days after the last publication of the notice required by subsection (2)(b) of this section, all rights and title to the lot, grave space, niche, or crypt shall transfer to the cemetery authority. The cemetery authority may then sell, transfer, or otherwise dispose of the lot, grave space, niche, or crypt without risk of liability to the prior owner of the lot, grave space, niche, or crypt.

(5) A cemetery authority that reclaims title to a lot, grave space, niche, or crypt in accordance with this section shall retain in its records for no less than one year a copy of the notice sent pursuant to subsection (2)(a) of this section and a copy of the notice published pursuant to subsection (2)(b) of this section.

(6) If a person submits to a cemetery authority a legitimate claim to a lot, grave space, niche, or crypt that the cemetery authority has reclaimed pursuant to this section, the cemetery authority shall transfer to the person at no charge a lot, grave space, niche, or crypt that, to the extent possible, is equivalent to the reclaimed lot, grave space, niche, or crypt.

(7) Notwithstanding any provision of law to the contrary, on and after August 7, 2006, a cemetery authority shall not convey title to the real property surveyed as a lot in a cemetery for use as a burial space. A cemetery authority may grant interment rights to a lot, grave space, niche, or crypt in a cemetery.









Public Establishments

Article 25 - Public Establishments

Part 1 - Hotels and Restaurants

§ 6-25-101. Definitions - evidence of intent

As used in this part 1, unless the context otherwise requires:

(1) "Agreement with the public establishment" means any written or verbal agreement as to the price to be charged for, and the acceptance of, food, beverage, service, or accommodations where the price to be charged therefor is printed on a menu or schedule of rates shown to or made available by a public establishment to the patron and includes the acceptance of the food, beverage, service, or accommodations for which a reasonable charge is made.

(2) "Notice", as used in section 6-25-104, shall be given by posting a printed copy of sections 6-25-101 to 6-25-104 at any conspicuous place within the sleeping accommodations.

(3) "Public establishment" means any establishment selling or offering for sale prepared food or beverages to the public generally, or any establishment leasing or renting overnight sleeping accommodations to the public generally, including, but not exclusively, restaurants, cafes, dining rooms, lunch counters, coffee shops, boarding houses, hotels, motor hotels, motels, and rooming houses, unless the rental thereof is on a month-to-month basis or a longer period of time.

(4) It shall be evidence of an intent to defraud that food, service, or accommodations were given to any person who gave false information concerning his or her name or address, or both, in obtaining the food, service, or accommodations, or that the person removed or attempted to remove his or her baggage from the premises of the public establishment without giving notice of his or her intent to do so to the public establishment. These provisions shall not constitute the sole means of establishing evidence that a person accused under this part 1 had an intent to defraud. Proof of intent to defraud may be made by any facts or circumstances sufficient to establish the intent to defraud beyond a reasonable doubt as provided by law.

(5) If any person, partnership, or corporation shall by written or verbal complaint, or otherwise, institute or cause to be instituted any prosecution for any violation of this section and shall thereafter, whether or not restitution is sought or received from the alleged offender, fail to cooperate in the full prosecution of the alleged offender without reasonable cause, the court having jurisdiction, on motion of the prosecuting attorney appearing therein and, after notice to the person, partnership, or corporation and an opportunity to be heard, may give judgment against the person, partnership, or corporation and in favor of the county wherein prosecution was commenced for all costs of the prosecution, including a reasonable allowance for the time of the prosecuting attorney.



§ 6-25-102. Public establishment - vendor contract

A contract between a vendor and a public establishment shall be invalid unless the vendor enters into the contract directly with the public establishment's owner, general manager, or a person with authority to enter into a contract as specifically designated in writing by the owner or general manager. The acceptance of delivered items by a public establishment from a vendor that includes an invoice stating the terms of a contract shall not constitute acceptance of the terms and the contract shall be void.



§ 6-25-103. Defrauding an innkeeper

A person who, with intent to defraud, procures food or accommodations from a public establishment without making payment therefor in accordance with his or her agreement with the public establishment is guilty of a misdemeanor if the total amount due under the agreement is one thousand dollars or less and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both the fine and imprisonment; and, if the amount due under the agreement is more than one thousand dollars, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401.



§ 6-25-104. Notice prerequisite to conviction

No conviction shall be had under section 6-25-103, unless it is made to appear upon the trial for a violation of section 6-25-103 that the person charged with the violation was given notice of the terms and provisions of sections 6-25-101 to 6-25-104.



§ 6-25-105. Jurisdiction

Jurisdiction of cases arising under sections 6-25-101 to 6-25-104 and appeals from judgments in the cases shall be as provided by statute.



§ 6-25-106. Safe for valuables - notice

Every landlord or keeper of a hotel or public inn in this state who provides in the office of his or her hotel, inn, or other convenient place a safe, vault, or other suitable receptacle, for the secure custody of money, jewelry, ornaments, or other valuable articles other than necessary baggage belonging to the guests or patrons of the hotel or public inn, and who keeps posted in a public and conspicuous place in the office, public room, and public parlors of the hotel or public inn, and upon the inside entrance door of every public sleeping room in the hotel or public inn a notice printed in English stating the fact, shall not be liable for the loss of any money, jewelry, ornaments, or other valuable articles, other than necessary baggage, sustained by the guest or patron by theft or otherwise, unless the guest or patron delivers the money, jewelry, ornaments, or other valuable articles, other than necessary baggage, to the landlord or keeper of the hotel or public inn, or person in charge of the office of the hotel or public inn, for deposit in the safe, vault, or other receptacle. The liability shall not be greater than the amount at the time of deposit declared by the guest or patron to be the value of the article deposited.



§ 6-25-107. Maximum amount landlord bound to receive

No landlord or keeper of any hotel or public inn is obliged to receive property from any guest or patron for custody under the provisions of section 6-25-106, exceeding in value the sum of five thousand dollars, nor is he or she liable for any loss thereof by theft or otherwise in any sum exceeding the sum of five thousand dollars, unless the landlord or keeper of the hotel or public inn, or person in charge of the office, assumes in writing a greater liability.



§ 6-25-108. Landlord not responsible - when

The landlord or keeper of any hotel or public inn shall not be liable to any guest or patron of the hotel or public inn for the loss within his or her hotel or public inn of any article of wearing apparel or other necessary baggage belonging to any guest or patron, unless the same had been left within a room assigned to the guest or patron, or had been especially entrusted to the care or custody of the landlord or keeper of the hotel or public inn, or to an employee or servant thereof entrusted with the duty of receiving or caring for the article in the hotel or public inn.



§ 6-25-109. Responsibility when key furnished

When the landlord or keeper of any hotel or public inn provides the doors of the rooms or sleeping apartments in the hotel or public inn with locks and keys in good order and repair and the room or sleeping apartment is turned over to the possession of any guest or patron together with the key to the door thereof, the landlord or keeper of the hotel or public inn shall not be liable to any guest or patron thereof occupying the room or apartment for loss of any article of personal property left within the room or apartment by the guest or patron while in possession thereof, unless the door in the room or apartment was left locked when unoccupied, and after being locked the key thereto was delivered to the person in charge of the office of the hotel or public inn. If any article of personal property is taken by an employee or servant of the landlord or keeper of the hotel or public inn, then the provisions of this section shall not prevent the guest or patron from recovering the value of the article, not to exceed the sum of two hundred dollars for all the articles.



§ 6-25-110. Maximum liability for articles lost from rooms

The landlord or keeper of any hotel or public inn shall not be liable for the loss of any article left by any guest or patron in any room assigned to or occupied by the guest or patron, greater, in any event, than the sum of two hundred dollars for all articles that may be lost by the guest or patron, except by an agreement in writing made by the landlord or keeper of the hotel or public inn, or person in charge of the office, assuming a greater liability.



§ 6-25-111. Liability for baggage left by guest

In case any person who has been the guest or patron of any hotel or public inn ceases to be a guest or patron and leaves with the landlord or keeper of the hotel or public inn any baggage or other personal property for safekeeping, and the landlord or keeper accepts and receives the same for safekeeping, and makes no charge for services or storage in keeping the property, then the landlord or keeper of a hotel or public inn shall be liable only as a gratuitous bailee and as such shall be liable for no sum greater than fifty dollars.



§ 6-25-112. Liability in case of fire or accident

The landlord or keeper of any hotel or public inn shall not be liable for loss of or damage to the property of any guest or patron of the hotel or public inn by fire or by any unforeseen causes or by inevitable accident, unless the loss or damage occurs on account of his or her negligence or the negligence of his or her servants or employees.



§ 6-25-113. Liability limited to damages

None of the provisions of sections 6-25-106 to 6-25-113 shall be construed to render the landlord or keeper of a hotel or public inn in this state liable in a greater sum than the actual loss or damage sustained.






Part 2 - Innkeepers' Rights

§ 6-25-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Innkeeper" means the owner, operator, or manager of a lodging establishment.

(2) "Lodging establishment" means a bed and breakfast, as defined in section 12-47-103 (3), or a hotel, motel, resort, or public inn, as defined in section 6-25-101 (3).

(3) "Minor" means a person under eighteen years of age.

(4) "Resort" means a hotel with related sports and recreational facilities for the convenience of its guests or the general public located contiguous or adjacent to the hotel.



§ 6-25-202. Innkeepers' right to refuse accommodations - exceptions

(1) An innkeeper has the right to refuse or deny accommodations, facilities, and the privileges of a lodging establishment to any person who is not willing or able to pay for the accommodations, facilities, and services. The innkeeper shall have the right to require a prospective guest to demonstrate his or her ability to pay by cash, valid credit card, or a validated check, and if the prospective guest is a minor, the innkeeper may require a parent or legal guardian of the minor or other responsible adult:

(a) To provide a valid credit card number or agree, in writing, to pay for the cost of:

(I) The guest room, including applicable taxes;

(II) All charges made by the minor; and

(III) Any damages caused by the minor or the minor's guests to the guest room or its furnishings; or

(b) To provide an advance cash payment to cover the cost of the guest room for all nights reserved, including applicable taxes, plus a cash deposit to be held toward the payment of any charges made by the minor and any damages to the guest room or its furnishings. The cash deposit shall be refunded, unless applied to charges or damages, following a joint inspection of the room. It is the obligation of the guest to join the innkeeper during the inspection. Should the guest fail to join the innkeeper, the guest thereby waives his or her right to the joint inspection. The refund, if any, shall immediately be made to the extent it is not used to cover the described charges or damages.















Title 7 - Corporations and Associations

Corporations

Article 1 - Definitions and Application



Article 2 - Incorporation - Articles - Amendments



Article 3 - Corporate Powers and Limitations



Article 4 - Shareholders and Shares of Stock



Article 5 - Directors - Officers - Records



Article 6 - Stated Capital - Amount and Reduction



Article 7 - Merger or Consolidation



Article 8 - Dissolution - Voluntary and Involuntary



Article 9 - Foreign Corporations



Article 10 - Reports, Fees, Licenses, Penalties



Article 20 - Definitions and Application



Article 21 - Incorporation - Articles - Amendments



Article 22 - Corporate Powers and Limitations



Article 23 - Members



Article 24 - Directors - Officers - Records



Article 25 - Merger or Consolidation



Article 26 - Dissolution - Voluntary and Involuntary



Article 27 - Foreign Nonprofit Corporations



Article 28 - Reports - Fees



Article 29 - Secretary of State - Powers and Duties



Article 30 - Uniform Unincorporated Nonprofit Association Act

§ 7-30-101. Definitions

In this article:

(1) "Member" means a person who, under the rules or practices of a nonprofit association, may participate in the selection of persons authorized to manage the affairs of the nonprofit association or in the development of policy of the nonprofit association or who is considered to be a member by such person and the nonprofit association.

(2) "Nonprofit association" means an unincorporated organization consisting of two or more members joined by mutual consent for a common, lawful, nonprofit purpose. However, joint tenancy or tenancy in common does not by itself establish a nonprofit association, even if the co-owners share use of the property for a nonprofit purpose. "Nonprofit association" includes an acequia ditch association, whether or not the acequia ditch association is formed as an acequia ditch association as contemplated by section 7-42-101.5 (3) or is a ditch association operating as an acequia ditch association as contemplated by section 7-42-101.5 (3).

(3) and (4) Repealed.



§ 7-30-101.1. Suspended, defunct, and dissolved nonprofit corporations

Any nonprofit corporation other than a nonprofit corporation that is governed by the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title, that was suspended, declared defunct, administratively dissolved, or dissolved by operation of law, and the business or affairs of which are continued for nonprofit purposes, with or without knowledge of the suspension, declaration, or dissolution, and the business and affairs of which are not wound up, shall be deemed an unincorporated organization that qualifies as a nonprofit association for purposes of sections 7-30-101.2 and 7-30-106, unless such nonprofit corporation is reinstated as provided in part 10 of article 90 of this title.



§ 7-30-101.2. Charitable nonprofit corporations - private foundations

(1) As used in this section, "charitable purposes" means one or more charitable purposes enumerated in section 501(c)(3) of the federal "Internal Revenue Code of 1986", as amended, hereinafter referred to as "the internal revenue code" and formed exclusively for one or more charitable purposes.

(2) In the case of a deemed unincorporated organization, its articles of incorporation shall be presumed to be its principal governing document for the purposes of this section.

(3) Except as otherwise provided in its constitution, articles of association, or other principal governing document, the purposes of a charitable nonprofit association and the disposition of its assets upon liquidation shall be limited to charitable purposes.

(4) Except as otherwise expressly provided in its constitution, articles of association, or a principal governing document, or otherwise determined by a court of competent jurisdiction, a charitable nonprofit association that is also a private foundation within the meaning of section 509 (a) of the internal revenue code:

(a) Shall distribute such amounts for each taxable year at such time and in such manner as not to subject the nonprofit corporation to tax under section 4942 of the internal revenue code;

(b) Shall not engage in any act of self-dealing as defined in section 4941(d) of the internal revenue code;

(c) Shall not retain any excess business holdings as defined in section 4943(c) of the internal revenue code;

(d) Shall not make any investments that would subject the nonprofit association to taxation under section 4944 of the internal revenue code;

(e) Shall not make any taxable expenditures as defined in section 4945(d) of the internal revenue code.



§ 7-30-102. Supplementary general principles of law and equity

Principles of law and equity supplement this article unless displaced by a particular provision of it.



§ 7-30-103. Territorial application

Real and personal property in this state may be acquired, held, encumbered, and transferred by a nonprofit association, whether or not the nonprofit association or a member has any other relationship to this state.



§ 7-30-104. Real and personal property - nonprofit association as legatee, devisee, or beneficiary

(1) A nonprofit association in its name may acquire, hold, encumber, or transfer an estate or interest in real or personal property.

(2) A nonprofit association may be a legatee, devisee, or beneficiary of a trust or contract.



§ 7-30-105. Statement of authority as to real property

(1) A nonprofit association is an entity for purposes of, and may execute and record a statement of authority pursuant to, section 38-30-172, C.R.S.

(2) In addition to the matters required or permitted to be contained therein pursuant to section 38-30-172, C.R.S., a statement of authority executed and recorded on behalf of a nonprofit association shall state any limitation that may exist upon the authority of the person named in the statement of authority, or holding the position described in the statement of authority, to execute instruments encumbering, conveying, or otherwise affecting title to the real property on behalf of the nonprofit association.



§ 7-30-106. Liability in contract and tort

(1) A nonprofit association is a legal entity separate from its members for the purposes of determining and enforcing rights, duties, and liabilities in contract and tort.

(2) A person is not liable for a breach of a nonprofit association's contract merely because the person is a member of the nonprofit association, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

(3) A person is not liable for a tortious act or omission for which a nonprofit association is liable merely because the person is a member of the nonprofit association, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

(4) A tortious act or omission of a member or other person for which a nonprofit association is liable is not imputed to a person merely because the person is a member of the nonprofit association, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

(5) A member of, or a person considered to be a member by, a nonprofit association may assert a claim against the nonprofit association. A nonprofit association may assert a claim against a member or a person considered to be a member by the nonprofit association.



§ 7-30-107. Capacity to assert and defend - standing

(1) A nonprofit association, in its name, may institute, defend, intervene, or participate in a judicial, administrative, or other governmental proceeding or in an arbitration, mediation, or any other form of alternative dispute resolution.

(2) A nonprofit association may assert a claim in its name on behalf of its members if one or more members of the nonprofit association have standing to assert a claim in their own right, the interests the nonprofit association seeks to protect are germane to its purposes, and neither the claim asserted nor the relief requested requires the participation of a member.



§ 7-30-108. Effect of judgment or order

A judgment or order against a nonprofit association is not by itself a judgment or order against a member or a person considered to be a member by the nonprofit association.



§ 7-30-109. Disposition of personal property of inactive nonprofit association

(1) If a nonprofit association has been inactive for three years or longer, a person in possession or control of personal property of the nonprofit association may transfer the property:

(a) If a document of the nonprofit association states a person to whom transfer is to be made under those circumstances, to that person; or

(b) If no person is so stated, to a nonprofit association or nonprofit corporation pursuing broadly similar purposes or to a government, governmental subdivision, agency, or instrumentality.



§ 7-30-110. Appointment of agent to receive service of process

(1) A nonprofit association may deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement appointing an agent authorized to receive service of process. If a nonprofit association has such an agent, part 7 of article 90 of this title shall apply as if the agent were a registered agent required to be appointed pursuant to said part.

(2) A statement appointing an agent authorized to receive service of process shall state:

(a) The true name of the nonprofit association;

(b) The principal office address of the principal office of the nonprofit association;

(c) The registered agent name and registered agent address of the agent; and

(d) A statement that the agent has consented to being so appointed.

(3) (Deleted by amendment, L. 2003, p. 2203, § 4, effective July 1, 2004.)

(4) to (6) (Deleted by amendment, L. 2002, p. 1810, § 3, effective July 1, 2002; p. 1674, § 1, effective October 1, 2002.)



§ 7-30-111. Claim not abated by change of members or officers

A claim for relief against a nonprofit association does not abate merely because of a change in its members, persons authorized to manage the affairs of the nonprofit association, or persons considered by the nonprofit association to be members.



§ 7-30-112. Venue

For purposes of venue, a nonprofit association is a resident of a county or city and county in which it has an office.



§ 7-30-113. Summons and complaint - service on whom

In an action or proceeding against a nonprofit association, a summons and complaint must be served on an agent authorized by appointment to receive service of process, an officer, a managing or general agent, or a person authorized to participate in the management of its affairs. If none of them can be served, service may be made on a member who may participate in the selection of persons authorized to manage the affairs of the nonprofit association or in the development of policy of the nonprofit association.



§ 7-30-114. Uniformity of application and construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 7-30-115. Short title

This article may be cited as the "Uniform Unincorporated Nonprofit Association Act".



§ 7-30-116. Severability clause

If any provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect any other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.



§ 7-30-117. Effective date

This article shall take effect July 1, 1994.



§ 7-30-118. Transition concerning real and personal property

If, before July 1, 1994, an estate or interest in real or personal property was purportedly transferred to a nonprofit association, on July 1, 1994, the estate or interest vests in the nonprofit association, unless the parties had treated the transfer as ineffective. No such purported transfer of real property shall impart notice pursuant to section 38-35-109, C.R.S., until the date after July 1, 1994, a deed or other proper instrument conveying such estate or interest in real property is recorded in the office of the clerk and recorder of the county or city and county in which such real property is located.



§ 7-30-119. Savings clause

Except to the extent set forth in section 7-30-118, this article does not affect any right accrued before July 1, 1994, or any action or proceeding then pending.






Article 40 - Corporations Not for Profit

§ 7-40-101. Who may organize - certificate - fees

(1) (a) Any three or more persons, who may or may not be residents of the state of Colorado, may associate themselves together to establish a corporation not for profit for any lawful business or to promote any legitimate object or purpose and may make, sign, and acknowledge and file in the office of the secretary of state of the state of Colorado and record in the office of the recorder of each county in which said corporation owns real estate in the state of Colorado a certificate in writing, setting forth the name of such corporation, the business, objects, or purposes for which it is formed, and the names of the first directors, trustees, or managers. The department of revenue shall collect a fee of five dollars for filing said certificate.

(b) Notwithstanding the amount specified for the fee in paragraph (a) of this subsection (1), the executive director of the department of revenue by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(2) The provisions of this article shall not apply to any nonprofit corporation formed after December 31, 1967, nor shall they apply to any corporation not for profit formed prior to January 1, 1968, which is subject to the provisions of articles 121 to 137 of this title.



§ 7-40-102. Powers

A corporation not for profit shall be a body corporate in the name stated in its certificate and may sue and be sued; make and enforce contracts in relation to its business, powers, and objects; have a seal; acquire, hold, encumber, and dispose of property, real, personal, or mixed; adopt and alter bylaws; amend its certificate of incorporation; consolidate or merge with any other corporation; have different classes of members with or without voting rights; and exercise every right and privilege necessary, incident, or appertaining to its business, objects, and purposes. Associations and societies which are intended to benefit the widows, orphans, heirs, and devisees of deceased members thereof, where the members thereof receive no money as profit or otherwise, shall not be deemed insurance companies.



§ 7-40-103. Contents of certificate or bylaws

(1) The certificate of incorporation or bylaws of the corporation shall provide:

(a) The number and term of office of trustees, directors, or managers of the corporation and the manner of their selection or election;

(b) The officers of the corporation and their term of office and the manner of their designation or selection;

(c) The kinds and classes of members and the rights and privileges of each; and

(d) The authority under which conveyance or encumbrance of all or any part of the corporate property may be made, and the persons who are authorized to execute the instruments of conveyance or encumbrance; and, if not contained in the certificate of incorporation or any amendment thereof, a certified copy of this authority shall be recorded in each county in which the corporation owns real estate.



§ 7-40-104. Additional powers - indemnification - liability

(1) The certificate of incorporation or the bylaws of the corporation may provide the authority for the amendment of the certificate of incorporation or the bylaws, for the merging or consolidation of the corporation with another corporation, and for the exercising of any corporate function, power, right, duty, or privilege.

(2) (a) The certificate of incorporation or the bylaws of the corporation may set forth a provision limiting or eliminating the personal liability of directors to the same extent and in the same manner as is provided for cooperative associations in section 7-55-107 (1)(h).

(b) Any such corporation shall have the same powers, rights, and obligations and shall be subject to the same limitations as those that apply to domestic corporations, as set forth in article 109 of this title. Corporation directors, officers, employees, and agents shall have the same rights as directors, officers, employees, and agents, respectively, of domestic corporations, as set forth in article 109 of this title. Corporation directors and officers shall have the benefit of the same limitations on personal liability for any injury to person or property arising out of a tort, as set forth in section 7-108-402 (2), for directors and officers, respectively, of domestic corporations. Any reference in said sections to shareholders shall be construed to refer to voting members or voting stockholders, if any, for the purpose of this section.



§ 7-40-105. Amendments - where filed - fees

(1) (a) All amendments to the certificate of incorporation shall be filed in the office of the secretary of state of Colorado and recorded in the office of the recorder of each county in which said corporation owns real estate in the state of Colorado. The department of revenue shall collect a fee of five dollars for the filing of each amendment.

(b) Notwithstanding the amount specified for the fee in paragraph (a) of this subsection (1), the executive director of the department of revenue by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(2) If a true copy of the certificate of incorporation of the corporation or any amendment to the certificate is presented to the secretary of state with a request that the same be certified, the secretary of state shall certify the same for a fee that shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., which certificate or amendment shall contain, in addition to the usual statement, a statement that the same is a true copy of the original certificate or amendment, as the case may be, on file in the records of the secretary of state and a statement as to the date of filing of the original certificate or amendment.



§ 7-40-106. Associations which can be formed

Religious, educational, benevolent, charitable, and other nonprofit associations may incorporate under the provisions of this article or any other applicable law authorizing such incorporation.



§ 7-40-107. Dividend only on dissolution

No dividend or distribution of the property of any such corporation, association, or society shall be made until all debts are fully paid and then only upon its final dissolution and surrender of organization and name, nor shall any distribution be made except by a vote of a majority of the members. When a distribution of any of their property is contemplated, the directors, trustees, or managers shall file a statement, under oath, in the office of the recorder of deeds in the county in which the business office is located that all debts of the corporation, association, or society are paid, and, in case a distribution is made before filing this statement under oath or if the statement is willfully false, said directors, trustees, or managers shall be jointly and severally liable for the debts of such corporation, association, or society. When a final dissolution of any such corporation, association, or society, formed by virtue of law, has been agreed upon, the directors, trustees, or managers shall file, in the office of the secretary of state, a certificate thereof under seal of the corporation, association, or society, and upon filing this certificate the organization shall cease to exist.






Article 41 - Telegraph Companies



Article 42 - Ditch and Reservoir Companies

§ 7-42-101. Additional statements in certificates

(1) When three or more persons associate under the provisions of law to form a corporation for the purpose of constructing a ditch, reservoir, pipeline, or any part thereof to convey water from any natural or artificial stream, channel, or source whatever to any mines, mills, or lands or for storing the same, they shall in their articles of incorporation, in addition to the matters otherwise required, state: The stream, channel, or source from which the water is to be taken; the point or place at or near which the water is to be taken; the location, as near as may be, of any reservoir intended to be constructed; the line, as near as may be, of any ditch or pipeline intended to be constructed; and the use to which the water is intended to be applied.

(2) A corporation formed under the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title, shall have all of the rights and powers granted by this article to the extent not inconsistent with said act, if such nonprofit corporation otherwise complies with the terms and provisions of this article.

(3) In the case of a municipal corporation, county, special district, or entity, as that term is defined in section 7-90-102, that is a member or stockholder of a corporation described in subsection (1) or (2) of this section, an individual officer, partner, member, manager, agent, or employee of the municipal corporation, county, special district, or entity as designated by the municipal corporation, county, special district, or entity is eligible for election to serve as a director of the corporation irrespective of the fact that such individual is not a member or stockholder of the corporation.



§ 7-42-101.5. Acequia ditch corporation - definition - powers

(1) For purposes of this section, "acequia" means a ditch that:

(a) Originated prior to Colorado's statehood;

(b) Has historically treated water diverted by the acequia as a community resource and has therefore attempted to allocate water in the acequia based upon equity in addition to priority;

(c) Relies essentially on gravity-fed surface water diversions;

(d) Repealed.

(e) Has historically been operated pursuant to a one landowner-one vote system; and

(f) Has historically relied on labor supplied by the owners of irrigated land served by the acequia.

(2) Subject to any contrary provision of subsection (3) of this section, the procedural and substantive requirements of this article other than this section that apply to the creation, powers, duties, and governance of a ditch corporation subject to this article shall be deemed to apply to the creation, powers, duties, and governance of an acequia ditch corporation.

(3) An acequia ditch corporation may be organized pursuant to this article, a ditch corporation organized pursuant to this article may convert to an acequia ditch corporation, an unincorporated acequia ditch association may be formed, and an unincorporated ditch association may operate as an unincorporated acequia ditch association, if the ditch meets the definition of an acequia ditch and, as applicable:

(a) Repealed.

(b) Surface water rights provide all of the water rights used for irrigation in the ditch, and such water rights have had substantially uninterrupted use since before Colorado's statehood;

(c) The irrigated land served by the ditch is located wholly in one or more of the counties of Costilla, Conejos, Huerfano, and Las Animas; and

(d) Either:

(I) As required pursuant to section 7-42-101, the stockholders of the ditch file articles of incorporation, or an amendment to the articles of incorporation, that state the stockholders' intention to create or convert to an acequia ditch corporation; or

(II) The members of an unincorporated ditch association have agreed to operate in accordance with this section.

(4) An acequia ditch corporation, if its articles of incorporation so state, or an unincorporated acequia ditch association, may specify in its bylaws that:

(a) Its elections may be held pursuant to a one landowner-one vote system;

(b) Owners of land irrigated by the ditch can be required to contribute labor to the maintenance and repair of the acequia or, in the alternative, to pay an assessment in lieu of such labor;

(c) Water in the ditch may be allocated on a basis other than pro rata ownership of the corporation; and

(d) The corporation or association has a right of first refusal regarding the sale, lease, or exchange of any surface water right that has historically been used to irrigate land by the acequia.



§ 7-42-102. Work after organization

(1) Any corporation formed under the provisions of law for the purpose of constructing any ditch, flume, bridge, ferry, or telegraph line, within ninety days from the effective date of its articles of incorporation, shall commence work on such ditch, flume, bridge, ferry, or telegraph line, as shall be named in the articles, and shall complete the work with due diligence. The time of the completion of any such ditch, bridge, ferry, or telegraph line shall not be extended beyond a period of two years from the time work was commenced.

(2) Any corporation failing to commence work within ninety days after the effective date of the articles of incorporation, or failing to complete the same within two years after the time of commencement, shall forfeit all right to the water so claimed, and the same shall be subject to be claimed by any other company. The time for the completion of any flume constructed under the provisions of law shall not be extended beyond a period of four years.

(3) This section shall not apply to any ditch or flume for mining or other purposes constructed through and upon any grounds owned by the corporation. Any company formed to construct a ditch for domestic, agricultural, irrigating, milling, and manufacturing purposes or any of them shall have three years from the time of commencing work thereon within which to complete the same but no longer.



§ 7-42-103. Right-of-way

Any ditch, reservoir, or pipeline corporation formed under the provisions of law shall have the right-of-way over the line named in the articles of incorporation, and shall also have the right to run water from the stream, channel, or water source, whether natural or artificial, named in the articles through its ditch or pipeline, and store the same in any reservoir of the company when not needed for immediate use. The line proposed shall not interfere with any other ditch, pipeline, or reservoir having prior rights, except the right to cross by pipe or flume; nor shall the water of any stream, channel, or other water course, whether natural or artificial, be diverted from its original channel or source to the detriment of any person or persons having priority of right thereto, but this shall not be construed to prevent the appropriation and use of any water not utilized and applied to beneficial uses.



§ 7-42-104. Assessment on stock

(1) If any corporation owning any ditch or canal for conveying or reservoir for storing water for irrigation purposes deems it necessary to raise funds to keep its ditch, canal, or reservoir in good repair or to pay any indebtedness theretofore contracted or the interest thereon, the corporation shall have power to make an assessment on the capital stock thereof, to be levied pro rata on the shares of stock payable in money, labor, or both, for the purpose of keeping the property of the corporation in good repair and for the payment of any indebtedness or interest thereon.

(2) But no such assessment shall be made unless the question of making the assessment is first submitted to the stockholders of the corporation at an annual meeting or at a special meeting called for that purpose, if a quorum is present, and the majority of stock represented at such meeting, either by the owner in person or by proxy, entitled to vote thereon shall vote in favor of making such assessment; and if said stockholders fail to hold any such meeting or fail to make or authorize any assessment within ninety days after the close of the company's fiscal year, the directors shall have power to make any such assessment at any regular or special meeting called therefor for that year.

(3) Such corporation may provide for the sale and forfeiture of shares of stock for such assessment as provided in subsection (4) of this section and may have the benefit of said subsection (4) for the recovery of such assessments by forfeiture or sale of the stock in default, and such corporation shall have a perpetual lien upon such shares of stock and the water rights represented by the same for any and all such assessments until the same are fully paid. Such corporation may also provide that no water shall be delivered until all assessments are paid.

(4) The shares of stock shall be deemed personal property and transferable as such in the manner provided by the bylaws, and subscriptions thereof shall be made payable to the corporation and shall be payable in such installments and at such times as shall be determined by the directors or trustees. An action may be maintained in the name of the corporation to recover any installment which shall remain due and unpaid for the period of twenty days after personal demand therefor or, if personal demand is not made, within thirty days after a written or printed demand has been deposited in the post office properly addressed to the post office address of the delinquent stockholder. The directors or trustees may prescribe by bylaws for a forfeiture or sale of stock on failure to pay the installments or assessments that from time to time may become due, but no forfeiture of stock or of the amount paid thereon shall be declared as against any estate or against any stockholder before demand has been made for the amount due thereon either in person or by written or printed notice duly mailed to the last known address of such stockholder at least thirty days prior to the time the forfeiture is to take effect; but the proceeds of any sale, over and above the amount due on said shares, shall be paid to the delinquent stockholder.



§ 7-42-105. Right to purchase own stock

(1) It is lawful for any corporation owning any ditch or canal for conveying or reservoir for storing water for irrigation purposes for its stockholders to purchase and acquire any of its outstanding capital stock, but no purchase of or payment for its own shares shall be made at a time when the purchase or payment would make it insolvent.

(2) Any sale, exchange, lease, or other disposition of any part or all of the business, assets, property, or franchise of any such corporation to any conservancy district, irrigation district, or to the United States or any agency of the United States shall be deemed to be in the usual course of the corporation's business.



§ 7-42-106. Assessments to pay purchase price

When any such stock has been purchased or contract entered into for the purchase of the same, the corporation shall have the power to use its funds and to levy and collect assessments on the remaining outstanding capital stock in the manner provided by law for the payment of any other indebtedness, for the purpose of paying the purchase price of the stock so purchased.



§ 7-42-107. Shall furnish water to whom - rate

Any corporation constructing a ditch under the provisions of law shall furnish water to the class of persons using the water in the way named in the articles of incorporation, in the way the water is designated to be used, whether to miners, millmen, farmers, or for domestic use, whenever it has water in its ditch unsold, and it shall at all times give the preference to use of the water in said ditch to the class named in the articles. The rates at which water shall be furnished are to be fixed by the board of county commissioners as soon as the ditch is completed and prepared to furnish water.



§ 7-42-108. Shall keep ditch in repair

Every ditch corporation formed under the provisions of law shall be required to keep its ditch in good condition so that the water shall not be allowed to escape from the same to the injury of any mining claim, road, ditch, or other property. If it is necessary to convey any ditch over, across, or above any lode or mining claim or to keep the water so conveyed therefrom, the corporation, if necessary to keep the water of the ditch out or from any claim, shall flume the ditch so far as necessary to protect the claim or property from the water of said ditch.



§ 7-42-109. Penalty for damage

Any person who willfully or maliciously damages or interferes with any road, ditch, flume, bridge, ferry, railroad, or telegraph line or any of the fixtures, tools, implements, appurtenances, or property of any corporation that is formed under the provisions of law is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment. Any such fine shall be paid into the county treasury, and the offender shall also pay all damages that any such corporation sustains, together with costs of suit.



§ 7-42-111. Extension of term

When the term of years for which any corporation has been incorporated as a ditch company for the purpose of carrying water for irrigation purposes or as a reservoir company for the storage of water for irrigation purposes has expired or is about to expire by lawful limitation, and such corporation has not been administered upon as an expired corporation or gone into liquidation and settlement and division of its affairs, it may have its term of incorporation extended and continued the same as if originally incorporated, as provided in section 7-42-112.



§ 7-42-112. Procedure to extend term

(1) Whenever the corporate life of any such ditch or reservoir company has expired or is about to expire, the stockholders may vote upon the question of extending the life of such company for another twenty years, or for any other term provided by statute, by first giving notice of such intention by publication for two successive weeks in the newspaper printed nearest the place where the principal operations of said company are carried on. Such notice shall be signed by stockholders owning at least ten percent of the entire capital stock of said company, and shall state the place where and the time when the question of renewal shall be submitted to the votes of the stockholders of said company at the meeting held in pursuance of such notice, if a majority of the stock of the corporation is represented.

(2) The votes shall be taken by ballot, and each stockholder shall be entitled to as many votes as the stockholder owns shares of stock in the company or holds proxies therefor. If a majority of the votes cast is in favor of a renewal of the corporation, the president and secretary of the company, under the corporate seal of the company, shall certify the fact, and shall make as many certificates as may be necessary. The company shall record one certificate in the office of the recorder of deeds in each county in which the company does business and shall deliver to the secretary of state for filing pursuant to part 3 of article 90 of this title a statement of extension of term that states that the term of the company has been extended, the principal office address of the company, and the registered agent name and registered agent address of the company. The corporate life of the company shall be renewed upon such recording and filing of the declaration, and all stockholders shall have the same rights in the renewed corporation as they had in the company as originally formed.



§ 7-42-113. Duplicate certificate issued - when

Any owner of capital stock, as shown by the records of a corporation formed under the law of this state, entitling the stockholder to the services of a ditch or to the use of water subject to the payment of assessments, the legal representative or assignee of any such stockholder, or any lienholder named in the books of the corporation as a lienholder on the lost certificate, whose stock certificate has been lost, mislaid, or destroyed, may have a duplicate certificate issued in accordance with sections 7-42-114 to 7-42-117.



§ 7-42-114. Statement of loss

If a certificate of capital stock has been lost, mislaid, or destroyed, and the stockholder, legal representative, or assignee has paid all assessments levied by the corporation against the stock, the stockholder, the stockholder's legal representative or assignee, and any lienholder named in the books of the corporation as a lienholder on the lost certificate may file with the secretary of the corporation a statement under oath that the certificate of stock has been lost, mislaid, or destroyed and that the certificate is the property of the person making the statement and has not been transferred or hypothecated by the stockholder, and demand the issuance of a duplicate certificate in accordance with this section and sections 7-42-115 to 7-42-117.



§ 7-42-115. Publication of notice of demand

Upon receipt of a demand pursuant to section 7-42-114, the corporation shall publish, at the expense of the person making the demand, at least once a week for five successive weeks, the fifth publication being on the twenty-eighth day after the first publication, in a newspaper of general circulation in the county in which the principal office of the corporation is located or, if there is no newspaper in such county, then in such a newspaper of an adjoining county, a notice that such a demand has been filed with the corporation in accordance with sections 7-42-114 to 7-42-117, stating the demand in full and stating that the corporation will issue, on or after a date therein stated, following the last publication of the notice by at least thirty days, a duplicate certificate to the registered owner, the registered owner's legal representative or assignee, or any lienholder named in the books of the corporation as a lienholder on the lost certificate unless a contrary claim is filed with the corporation prior to the date stated in the notice.



§ 7-42-116. Duplicate conclusive against original

If no claim of interest or ownership other than that made by the person filing a notice pursuant to section 7-42-114 or such person's legal representative or assignee is on file in the records of the secretary of the corporation prior to the date stated in the notice, the corporation shall issue, on or after said date, a duplicate certificate to the person, the person's legal representative or assignee, or any lienholder named in the books of the corporation as a lienholder on the lost certificate. All rights under the original certificate shall immediately cease and no person shall at any time thereafter assert any claim or demand against the corporation or any other person on account of the original certificate.



§ 7-42-117. Proof of right to certificate

The corporation may require any legal representative or assignee of a stockholder of record to prove the stockholder's legal right to such certificate as a legal representative or assignee of the stockholder of record. The corporation may require any lienholder named in the books of the corporation as a lienholder on the lost certificate to prove the lienholder's legal right to such certificate.



§ 7-42-118. Liability of stockholders, directors, and officers

Stockholders, directors, and officers of corporations formed under the provisions of this article shall enjoy the same measure of immunity from liability for corporate acts or omissions as stockholders, directors, and officers of corporations formed under the "Colorado Business Corporation Act", articles 101 to 117 of this title, or as members, directors, and officers of nonprofit corporations formed under the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title.






Article 43 - Flume and Pipeline Companies

§ 7-43-102. Certificate for pipeline companies

Whenever any three or more persons associate under the provisions of law to form a corporation for the purpose of constructing a pipeline for the conveyance of gas, water, or oil, they, in the articles of incorporation, in addition to the matters otherwise required, shall state the places from and to which it is intended to construct the proposed line. Any pipeline corporation formed under the provisions of law shall have the right-of-way over the line named in the articles and shall also have the right to convey gas, water, or oil by said line, as stated in the articles, through lands of the state of Colorado and lands of any persons, and to erect pump stations, storage tanks, and other buildings necessary for such business. If a corporation is unable to agree with the persons owning any of the lands for the purchase of any real estate required for the purpose of any such corporation or company, or the transaction of the business of the same, or for right-of-way, or any other lawful purpose connected with or necessary to the operation of said company, the corporation may acquire such title in the manner provided by law.



§ 7-43-103. Nonprofit corporations - powers

A nonprofit corporation subject to the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title, shall have all of the rights and powers granted by this article to the extent not inconsistent with said act, if such nonprofit corporation otherwise complies with the terms and provisions of this article.






Article 44 - Water Users' Associations

§ 7-44-101. Tax exemptions - fees

Any water users' association that is organized in conformity with the requirements of the United States under the reclamation act of June 17, 1902, and that, under its articles of incorporation, is authorized to furnish water only to its stockholders, shall be exempt from the payment of any income tax and from the payment of any annual franchise tax but shall be required to pay, as preliminary to its incorporation, a fee that shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., for the filing and recording of its articles of incorporation.



§ 7-44-102. Stock subscription record

Any water users' association organized in conformity with the requirements of the United States under the reclamation act of June 17, 1902, with the consent of the board of county commissioners, may furnish the clerk and recorder of any county in Colorado a book containing printed copies of its articles of incorporation and forms of subscription for stock; and the county clerk and recorder to whom such book is furnished shall use the same for recording the stock subscriptions in such association, and the charges for the recording thereof shall be made on the basis of the number of words actually written therein.



§ 7-44-103. Organization - assessments

A corporation known as a water users' association may be formed under the "Colorado Business Corporation Act", articles 101 to 117 of this title, or formed under or elect to be governed by the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title, for the purpose of dealing, contracting, or cooperating with the United States under the provisions of the act of congress of June 17, 1902, and acts amendatory thereof or supplementary thereto for the securing of a water supply or irrigation works, or both. It has, in addition to the powers conferred by law upon ditch, canal, or irrigation companies, the power to make assessments other than on a pro rata basis for the purpose of raising funds to accomplish the purposes for which formed, or to pay its debts or obligations, or to secure reduction in the principal debt due the United States of America for reclamation project construction cost, or delinquent assessments, or charges already due and payable, when the articles of incorporation so permit, or when required under existing or future contracts between the United States and the association or between the association and its stockholders, or under any laws or regulations of the United States.



§ 7-44-104. Directors may file petition in district court

(1) The board of directors of any water users' association formed under section 7-44-103 at any time may file a petition in the district court of the county in which the office of such water users' association is situated praying a judicial examination and determination of the question of the validity of the organization of the association, or of any power conferred by the articles of incorporation, or of any amendment to the articles of incorporation, or of any assessment levied, or of any act, proceeding, or contract of the association. Such petition shall state the facts wherein the validity of such organization, power conferred by the articles of incorporation, amendment to the articles of incorporation, assessment, act, proceeding, or contract is founded and shall be verified by a member of the board. Thereupon a notice in the nature of a summons shall issue under the hand and seal of the clerk of said court, directed to all stockholders, creditors, or other persons interested in said water users' association, naming it, which designation shall be deemed sufficient to give the court jurisdiction of all matters and parties involved and interested. Service shall be obtained by publication of such notice as in the case of publication of summons in an action to quiet title to real property.

(2) Any stockholder, creditor, or other interested person may answer such petition within the time allowed therefor. All persons filing answers shall be entered as defendants in the cause and their several defenses consolidated for hearing or trial. Upon hearing, the court shall examine all things affecting the validity of the matter in controversy, shall make a finding with reference thereto, and shall enter judgment and decree as the case warrants. In reaching its conclusions in such causes, the court shall follow a liberal interpretation of the law and shall disregard informalities or omissions not affecting the substantial rights of the parties, unless it is affirmatively shown that such informalities or omissions led to a different result than would have been otherwise obtained. The Colorado rules of civil procedure shall govern matters of pleading and practice as nearly as may be. Costs may be assessed or apportioned among contesting parties in the discretion of the trial court. Review of judgments of the district court shall be as provided by law and the Colorado appellate rules.



§ 7-44-105. Application to prior associations

Sections 7-44-103 and 7-44-104 also apply to any water users' association formed under the law of this state prior to February 18, 1929.



§ 7-44-106. Water users' association petition in district court - when

(1) Where any water users' association formed under the law of this state has entered into or proposes to enter into a contract with the United States for the payment by the association of the construction and other charges of a federal reclamation project constructed or under construction within this state, and where the funds for the payment of such charges are to be obtained by the association from assessments levied upon the stock of such association and constituting liens upon the lands of such stockholders, the association, in any case where the said contract or proposed contract would modify or affect any individual contracts between the United States and such stockholders or between the association and such stockholders, may file in the district court of the county in which the office of such water users' association is situated, a petition entitled "....... water users' association against the stockholders of said association and the owners and mortgagees of land within the ....... federal reclamation project". No other or more specific description of the defendants shall be required.

(2) In the petition it may be stated that the association has entered into or proposes to enter into a contract with the United States, to be set out in full in said petition, with a prayer that the court find the contract to be valid, and a modification of any individual contracts between the United States and the stockholders of said association or between the association and its stockholders, insofar as any individual contracts are at variance with such association contract. Thereupon a notice in the nature of a summons shall issue under the hand and seal of the clerk of the court stating in brief outline the contents of said petition and showing where a full copy of the contract or proposed contract may be examined, such notice to be directed to the said defendants under the same general designations, which shall be deemed sufficient to give the court jurisdiction of all matters involved and parties interested.

(3) Service shall be obtained by publication of this notice as in the case of publication of summons in an action to quiet title to real property and by the posting of the notice and complete copy of the contract or proposed contract in the office of the association and at three other public places within the boundaries of such federal reclamation project. Any stockholder in the plaintiff association or owner or mortgagee of land within a federal reclamation project affected by the contract proposed to be made by the association may answer said petition within twenty days or such further time as may be allowed therefor by the court. The failure of any person affected by the said contract to answer shall be construed, so far as that person is concerned, as an acknowledgment of the validity of the said association contract and as a consent to the modification of the said individual contracts with the association or with the United States, to the extent that such modification is required to cause the said individual contracts to conform to the terms of the contract or proposed contract between the plaintiff and the United States. All persons filing answers shall be entered as defendants in said cause and their defenses consolidated for hearing or trial.

(4) At the hearing the court shall examine all matters in controversy and shall enter judgment and decree as the case warrants, showing how and to what extent, if any, the individual contracts of the defendants or under which they claim are modified by the association's contract or proposed contract with the United States. In reaching its conclusions in such causes, the court shall follow a liberal interpretation of the law and shall disregard informalities or omissions not affecting the substantial rights of the parties, unless it is affirmatively shown that these informalities or omissions led to a different result than would have been obtained otherwise. The Colorado rules of civil procedure shall govern matters of pleading and practice as nearly as may be. Costs may be assessed or apportioned among contesting parties in the discretion of the trial court. Review of the judgment of the district court shall be as provided by law and the Colorado appellate rules.



§ 7-44-107. Associations may extend corporate life

Any water users' association formed under the law of this state may amend its articles of incorporation so as to extend the life of the association to any date not later than one hundred years from the date of the approval, February 13, 1931.






Article 45 - Toll Road Companies

§ 7-45-101. Formation of toll road or toll highway company - description of corridor

(1) A toll road or toll highway company shall be formed under Colorado law. On and after June 2, 2008, a toll road or toll highway company may not specify and map a transportation corridor in its filed formation document, and any corridor included in a filed formation document filed before June 2, 2008, shall not be deemed to give the filing toll road or toll highway company any property right or exclusive development right of any kind within the corridor other than as specified in section 7-45-103. If a toll road or toll highway company complies with the provisions of this article, it shall have the power to erect toll gates and set and collect tolls.

(2) The secretary of state shall maintain a list of all toll road and toll highway companies and shall make the list and the filed formation documents for all toll road and toll highway companies available to the public. To allow the secretary of state to efficiently compile and maintain an accessible list, a toll road or toll highway company shall include the designation "PTR" in its official name as specified in its filed formation document.

(3) and (4) (Deleted by amendment, L. 2008, p. 1707, § 1, effective June 2, 2008.)



§ 7-45-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Associated rail corridor" means a corridor for a proposed rail line and any related rail facilities necessary for the operation of a rail line that are to be located in the right-of-way of a toll road or toll highway.

(2) "Associated service area" means a gas station, restaurant, or other travel-related service that serves motorists using a toll road or toll highway.

(3) "Associated utility corridor" means a utility line or system and any related infrastructure used to convey gas, electricity, water, sewage, telecommunications signals, data, or other media located or to be located in the right-of-way of a toll road or toll highway.

(4) "Commenting state agencies" means the department of transportation, the department of public health and environment, the department of natural resources, the department of agriculture, and the department of local affairs.

(5) "Commercial, residential, and industrial development" means the development of offices, shops, stores, hotels, restaurants, bars, warehouses, factories, houses, apartments, condominiums, and other buildings and structures used for the sale and rental of goods or services, for the manufacture, fabrication, assembly, or storage of products, or for sleeping or dwelling.

(6) "Company" means a domestic corporation, general partnership, limited partnership, limited liability company, limited liability partnership, limited liability limited partnership, limited partnership association, nonprofit association, nonprofit corporation, cooperative, or other organization or association that is created under a statute or common law of this state and that is recognized under the law of this state as a separate legal entity.

(7) "Filed formation document" means articles of incorporation, articles of organization, a certificate of limited partnership, articles of association, a statement of registration, or any other document of similar import filed by an entity with the secretary of state under which the entity is formed or obtains its legal status in this state.

(7.3) "New toll road or toll highway company" means a toll road or toll highway company that, as of June 2, 2008, has not specified and mapped a three-mile corridor in its filed formation document as was required by section 7-45-101 (1) before June 2, 2008.

(7.5) "Preexisting toll road or toll highway company" means a toll road or toll highway company that, as of June 2, 2008, had specified and mapped a three-mile corridor in its filed formation document as was required by section 7-45-101 (1) before June 2, 2008.

(8) "Toll road" or "toll highway" means a series of improvements, including but not limited to paving, grading, landscaping, curbs, gutters, culverts, sidewalks, bikeways, lighting, bridges, overpasses, underpasses, frontage roads, access roads, interchanges, drainage facilities, mass transit lanes, park and ride facilities, toll collection facilities, administrative or maintenance facilities, and emergency response and law enforcement services. Nothing in this article shall be construed to affect any common carrier, as defined in section 40-1-102 (3), C.R.S., including, but not limited to, any railroad. Any utility line, system, or infrastructure shall be subject to a reasonable fee and reasonable relocation provisions.

(9) "Toll road or toll highway company" means a company that proposes to construct a toll road or toll highway in this state under the provisions of this article.

(10) "Toll road or toll highway project" or "project" means a proposed toll road or toll highway together with any associated rail corridor, associated service area, or associated utility corridor.



§ 7-45-103. Deadline to commence work - maintenance of effort requirement

A preexisting toll road or toll highway company shall commence work, including but not limited to planning, design, environmental mitigation, and other preconstruction work, on the toll road or toll highway proposed in its filed formation document no later than three years after the filing of the document or within one year after receiving all necessary approvals for construction. If any necessary approval is the subject of administrative or judicial review, then the one-year period shall be automatically extended until one year after all administrative or judicial review has been concluded. The preexisting toll road or toll highway company and any successor toll road or toll highway company shall continue the work from day to day until at least five hundred thousand dollars have been expended on the toll road or toll highway. If the preexisting toll road or toll highway company fails to perform the required work, it shall forfeit all rights to develop and construct the proposed toll road or toll highway. If the preexisting toll road or toll highway company performs the required work, it shall have the exclusive right to seek approval to develop a toll road or toll highway within the three-mile corridor specified in its filed formation document as required by section 7-45-101 (1) before June 2, 2008, and, only if such approval is granted, the exclusive right to develop a toll road or toll highway within the corridor.



§ 7-45-104. Acquisition of right-of-way

(1) Notwithstanding the provisions of section 38-2-101, C.R.S., on and after June 6, 2006, a preexisting toll road or toll highway company shall not have the power to exercise the right of eminent domain to acquire any part of the right-of-way of the three-mile corridor of a proposed toll road or toll highway specified in the filed formation document of the company as required by section 7-45-101 (1) and a new toll road or toll highway company shall not have the power to exercise the right of eminent domain to acquire any part of the right-of-way of a toll road or toll highway it proposes to construct. Nothing herein shall prohibit a preexisting or new toll road or toll highway company from entering into a public-private initiative with the department of transportation in accordance with the provisions of part 12 of article 1 of title 43, C.R.S., and as authorized in section 7-45-111 for the purpose of enabling the construction of a toll road or toll highway, but in such a case the power of eminent domain shall not be exercised by the toll road or toll highway company and may be exercised by the department only for purposes of acquiring property and rights-of-way necessary for the completion of a toll road or toll highway open to the public that is incorporated into the comprehensive statewide transportation plan prepared pursuant to section 43-1-1103 (5), C.R.S. The department may not use the power of eminent domain provided in this section to acquire a cemetery, as defined in section 10-15-102 (2), C.R.S., or property owned by or primarily used by a religious organization. In exercising the power of eminent domain, the department shall comply with all laws and administrative rules that govern the department's use of eminent domain for state highway projects, and the rights-of-way acquired shall form a corridor no larger than that approved by all affected metropolitan planning organizations, regional planning commissions, and the transportation commission pursuant to sections 7-45-105 and 7-45-106. In accordance with section 43-1-1204 (3)(b), C.R.S., the department may not sell or otherwise transfer ownership of property or rights-of-way acquired through the exercise of the power of eminent domain as authorized by this section to a toll road or toll highway company.

(2) As used in this section, "religious organization" means any organization, church, body of communicants, or group, not for pecuniary profit, gathered in common membership for mutual support and edification in piety, worship, and religious observances or a society, not for pecuniary profit, of individuals united for religious purposes at a definite place.



§ 7-45-105. Planning standards and project review

(1) A preexisting or new toll road or toll highway company shall not commence the construction of a toll road or toll highway or of any other element of a toll road or toll highway project until the toll road or toll highway or other element has been reviewed by every metropolitan planning organization or regional planning commission that is located in whole or in part within the three-mile corridor designated by the preexisting toll road or toll highway company as required by section 7-45-101 (1) before June 2, 2008, or that is located in whole or in part within the proposed route of the toll road or toll highway proposed by the new toll road or toll highway company and has been included in the regional transportation plan in effect for the region pursuant to section 43-1-1103, C.R.S., and in the comprehensive statewide transportation plan required pursuant to section 43-1-1103 (5), C.R.S. In designated nonattainment areas for any pollutant pursuant to the federal "Clean Air Act", 42 U.S.C. sec. 7401 et seq., as amended, a metropolitan planning organization or regional planning commission shall not include a toll road or toll highway project in the regional transportation plan unless the organization or commission has performed an emissions analysis that demonstrates that regional emissions and local project emissions will continue to conform to the state implementation plan if the project is added to the regional transportation plan. The toll road or toll highway company shall pay the reasonable actual costs for the emissions analysis. Each organization or commission may condition its addition of a toll road or toll highway project into the regional transportation plan upon acceptable environmental mitigation activities and commitments to offset incremental costs of public services that will be necessary as a result of development of the project within the planning region.

(2) At least thirty days before a metropolitan planning organization or regional planning commission may amend its regional transportation plan pursuant to subsection (1) of this section, a toll road or toll highway company shall provide the organization or commission information on the toll road or toll highway project being considered for addition to the plan that includes the final environmental documentation required by section 7-45-106 (1)(b)(IV), the operating plan for the project, the technology to be utilized, an assessment of project feasibility, and an assessment of the long-term viability of the project.

(3) (a) At the discretion of a metropolitan planning organization or regional planning commission, a regional plan may initially be amended to include only environmental and preconstruction activities, excluding right-of-way acquisition, relating to a toll road or toll highway project and may later be amended to include actual construction and right-of-way acquisition of the project following agreement by the metropolitan planning organization or regional planning commission that acceptable environmental mitigation activities and commitments to offset incremental costs of public services are included in the project plans.

(b) Upon request of a local government located in whole or in part within the three-mile corridor of a proposed toll road or toll highway or toll road or toll highway project specified and mapped by a preexisting toll road or toll highway company in its filed formation document as required by section 7-45-101 (1) before June 2, 2008, or located in whole or in part within the proposed route of a toll road or toll highway proposed by a new toll road or toll highway company, a preexisting or new toll road or toll highway company shall consult with representatives from the local government and shall consider available mitigation of demonstrable negative impacts on the local government or its citizens that would result from the construction, operation, or financing of the toll road or toll highway or project.



§ 7-45-106. Environmental standards and review

(1) (a) Before constructing and operating a toll road or toll highway or any other element of a toll road or toll highway project, a toll road or toll highway company shall prepare, at its own expense, environmental documentation that complies with the environmental stewardship guide approved by the transportation commission in May 2005. The documentation shall describe the environmental, social, and economic effects of the proposed toll road, toll highway, or project, identify feasible measures to avoid or otherwise mitigate the adverse effects of the project, and estimate the financial costs to implement mitigation measures that are included in the project or have been previously recommended in writing by the commenting state agencies or an affected metropolitan planning organization or regional transportation commission and comply with federal and state air and water quality standards, approvals, and permits.

(b) (I) A toll road or toll highway company shall not begin work on environmental documentation required by paragraph (a) of this subsection (1) until it has obtained preliminary approval from the executive director of the department of transportation that the scope of the planned environmental documentation is consistent with the environmental stewardship guide issued by the department in May 2005 and all other requirements of paragraph (a) of this subsection (1).

(II) A toll road or toll highway company shall provide a copy of any draft environmental documentation it prepares as required by paragraph (a) of this subsection (1) to the commenting state agencies, affected metropolitan planning organizations and regional planning commissions, and affected local governments. The toll road or toll highway company shall also make the draft environmental documentation electronically or otherwise available to the public. The commenting state agencies may, within sixty days, provide the toll road or toll highway company and affected metropolitan planning organizations and regional planning commissions with their analyses of the adequacy of the environmental documentation and shall make the analyses available to the public.

(III) Each of the commenting agencies may charge a fee to a toll road or toll highway company to cover the reasonable expenses that it incurred in fulfilling the requirements of subparagraphs (I) and (II), as applicable, of this paragraph (b).

(IV) A toll road or toll highway company shall prepare final environmental documentation that addresses comments received from the commenting state agencies, metropolitan planning organizations, regional planning commissions, and other interested parties. The final environmental documentation shall be made available to the department of transportation and the public at least thirty days prior to publication of any notice of hearing scheduled by the commission pursuant to subsection (2) of this section.

(2) The transportation commission created in section 43-1-106, C.R.S., shall not revise the comprehensive statewide transportation plan prepared pursuant to section 43-1-1103 (5), C.R.S., to include a toll road, toll highway, or toll road or toll highway project subject to the requirements of this section unless the commission, after holding a public hearing, determines that:

(a) The requirements of section 7-45-105 and subsection (1) of this section have been met;

(b) The toll road, toll highway, or project is:

(I) Necessary to meet the transportation needs of the state;

(II) Consistent with section 43-1-1103 (5), C.R.S., and the policies of the transportation commission;

(III) Consistent with 23 U.S.C. sec. 135; and

(IV) In the public interest;

(c) The toll road, toll highway, or project sponsor has established a reserve fund, performance bond, or other appropriate mechanism to ensure full payment of the costs of compliance with federal and state air and water quality standards, other federal and state environmental requirements, and mitigation measures included in the toll road, toll highway, or project or required by the transportation commission, a metropolitan planning organization, or a regional planning commission; and

(d) The toll road, toll highway, or project sponsor has entered into enforceable agreements with the department of transportation, or agreements with affected local governments that are acceptable to the transportation commission, to ensure that mitigation measures included in the project or required by the transportation commission, a metropolitan planning organization, or a regional planning commission will be implemented.

(3) The transportation commission may condition its addition of a toll road or toll highway or a toll road or toll highway project into the comprehensive statewide transportation plan upon additional mitigation measures if the commission determines that the mitigation measures are in the best overall public interest taking into consideration:

(a) The need for fast, safe, and efficient transportation;

(b) Public services;

(c) The costs of eliminating or minimizing the adverse effects for which the mitigation measures are proposed;

(d) Environmental, social, and economic values; and

(e) The financial feasibility of the toll road, toll highway, or project.



§ 7-45-107. Construction safety standards

When constructing and maintaining a toll road or toll highway or any other element of a toll road or toll highway project, a toll road or toll highway company shall comply with all department of transportation safety standards for state transportation projects.



§ 7-45-108. Notice requirements for proposed toll roads and toll highways - removal from titles and voiding of previously filed and recorded documents

(1) (a) Within ninety days of June 2, 2008:

(I) The county clerk and recorder of each county in which a preexisting toll road or toll highway company filed a disclaimer of interest and map pursuant to paragraph (b) of this subsection (1), as said paragraph (b) existed before June 2, 2008, shall transfer the map, but not the disclaimer of interest, to the board of county commissioners of the county; and

(II) A preexisting toll road or toll highway company shall provide a copy of the map, but not the disclaimer of interest, that the company filed pursuant to paragraph (b) of this subsection (1), as said paragraph (b) existed before June 2, 2008, to the governing body of each municipality that is included within the three-mile corridor specified and mapped in the company's filed formation document.

(b)(I) Any properly authorized written notice, disclaimer of interest, or map filed or recorded by a preexisting toll road or toll highway company as required by subsection (1) of this section, as said subsection (1) existed before June 2, 2008, is hereby declared void and of no effect. The voiding of a written notice, disclaimer of interest, or map pursuant to this paragraph (b) conclusively establishes that the written notice, disclaimer of interest, or map does not affect the title to any property or have any other legal effect, and a title insurance company or title insurance agent shall exclude a void written notice, disclaimer of interest, or map from any documents it prepares on or after June 2, 2008.

(II) No cause of action at law or in equity shall be maintained based upon:

(A) The act of preparing, filing, or recording a written notice, disclaimer of interest, or map filed or recorded by a preexisting toll road or toll highway company pursuant to subsection (1) of this section, as said subsection (1) existed before June 2, 2008, that was subsequently voided pursuant to subparagraph (I) of this paragraph (b);

(B) The voiding of such a written notice, disclaimer of interest, or map; or

(C) The inclusion or exclusion of such a written notice, disclaimer of interest, or map from any document prepared by a title insurance company or title insurance agent.

(2) Within ninety days of the inclusion of a toll road or toll highway or any other element of a toll road or toll highway project proposed by a preexisting or new toll road or toll highway company in the comprehensive statewide transportation plan as required by section 7-45-105 (1), the toll road or toll highway company shall send written notice to each person who owns real property within the proposed route of the proposed toll road, toll highway, or project of the intent of the toll road or toll highway company to construct the proposed toll road, toll highway, or element of the project. The toll road or toll highway company shall send the notice by certified mail and shall describe the proposed toll road, toll highway, or project, including its location, termini, improvements, and operation.



§ 7-45-109. Use of land by toll road or toll highway company - right to repurchase unneeded condemned property

Any interest in real property that is obtained by a preexisting toll road or toll highway company, other than a leasehold interest in property or rights-of-way acquired and owned by the department of transportation as authorized in section 7-45-104, within the three-mile corridor specified and mapped in its filed formation document as was required by section 7-45-101 (1) before June 2, 2008, and any interest in real property that is obtained by a new toll road or toll highway company, other than a leasehold interest in property or rights-of-way acquired and owned by the department of transportation as authorized in section 7-45-104, within the proposed route of the toll road or toll highway proposed by the new toll road or toll highway company on or after June 2, 2008, and that is not used for a toll road or toll highway project shall not be used for commercial, residential, or industrial development; except that this limitation on use shall apply only during the period in which the toll road or toll highway company is developing or operating a toll road or toll highway within the corridor or proposed route. If the development or operation of a toll road or toll highway ceases after the department has exercised the power of eminent domain to acquire property deemed at the time of acquisition to be necessary for the completion of the toll road or toll highway as authorized in section 7-45-104, a person from whom the department acquired property through the exercise of eminent domain has an exclusive option to repurchase the property acquired at the price paid for the property as just compensation by the department. The person may exercise the option within eighteen months following the cessation of the development or operation of the toll road or toll highway.



§ 7-45-110. Sale of interest in or assets of a toll road or toll highway company

(1) If any interest in a preexisting or new toll road or toll highway company is sold or transferred, the toll road or toll highway company shall continue to comply with the limitations set forth in section 7-45-109.

(2) If a preexisting or new toll road or toll highway company sells or transfers any interest in its real property within the three-mile corridor specified in the filed formation document of the preexisting toll road or toll highway company or within the proposed route of the toll road or toll highway proposed by the new toll road or toll highway company that is not used for the toll road or toll highway, then the purchaser shall comply with the limitations set forth in section 7-45-109.

(3) If a toll road, toll highway, or toll road or toll highway project is included in the comprehensive statewide transportation plan required pursuant to section 43-1-1103 (5), C.R.S., before the toll road or toll highway company completes a subsequent sale or transfer of assets or rights generating more than twenty percent of the current revenue from the toll road, toll highway, or project, the purchaser must demonstrate to the transportation commission, and the commission must determine, that following the sale or transfer the resources needed to comply with federal and state water quality standards and other federal and state environmental requirements and to implement mitigation measures that were included in the toll road or toll highway project description or required by a metropolitan planning organization, a regional planning commission, or the transportation commission will still be available for those purposes.



§ 7-45-111. Public-private initiatives

Nothing contained in this article shall prohibit a toll road or toll highway company from entering into a public-private initiative with the department of transportation in accordance with the provisions of part 12 of article 1 of title 43, C.R.S., for the purpose of enabling the construction of a toll road, toll highway, or project. Any such project shall comply with the requirements of this article.






Article 46 - Bridge and Ferry Companies



Article 47 - Cemetery Companies

§ 7-47-101. Who may organize - powers

(1) Three or more persons may associate themselves together under the provisions of law, for the purpose of procuring and establishing a cemetery or place of sepulture, and they shall, upon association and compliance with the provisions of law, be a body politic and corporate; may sue and be sued; may have a common seal that may be altered at pleasure; may purchase, hold, and convey real and personal estate; may choose a president and other officers; may enact bylaws for regulating the affairs of the corporation, not inconsistent with the law of this state, and compel the observance thereof by suitable penalties; and may do all acts necessary for the well ordering of the affairs of such corporation.

(1.5) (a) A board of directors for a nonprofit cemetery corporation shall include at least one director who owns a lot, grave space, niche, or crypt. If such an owner cannot be found to serve as a director, the board of directors shall maintain a vacancy until the director position can be filled with such an owner. A nonprofit cemetery corporation may wait until the first vacancy on the board of directors occurs after January 1, 2013, before appointing a director who owns a lot, grave space, niche, or crypt.

(b) This subsection (1.5) applies only to cemeteries as defined in section 6-24-101 (2).

(2) A nonprofit corporation subject to the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title, shall have all of the rights and powers granted by this article to the extent not inconsistent with said act, if such nonprofit corporation otherwise complies with the terms and provisions of this article.



§ 7-47-102. May acquire land

Any corporation formed under the law of this state to establish and maintain a cemetery or burial place for the dead may acquire suitable and sufficient land therefor in the manner provided by articles 1 to 7 of title 38, C.R.S.



§ 7-47-103. Land surveyed and platted

Such corporation shall cause its land, or such portion thereof as may, from time to time, become necessary for that purpose, to be surveyed into lots, avenues, and walks, and to be platted. The plat of ground as surveyed shall be acknowledged by some officer of the corporation and filed in the office of the recorder of the county in which the land is situated. Each lot shall be regularly numbered by the surveyor, and such number shall be marked on the plat.



§ 7-47-104. Disposition of proceeds of sales of lots

The net proceeds arising from the sale of lots by such corporation and all other income and revenue thereof, after paying for cemetery ground, shall be exclusively applied, appropriated, and used in improving, preserving, and embellishing the cemetery and its appurtenances, and to paying the necessary expenses of the corporation, and shall not be appropriated for any purpose of profit to the corporation or its members.



§ 7-47-104.5. Reports

(1) Each nonprofit cemetery corporation shall keep in its principal office and, upon reasonable request, shall make available for inspection and study to the owner of any grave space, niche, or crypt, or to a duly authorized representative of the owner, the following:

(a) An annual written report setting forth the number of interments and entombments maintained by the nonprofit cemetery corporation, the number of interments and entombments for the preceding year, and any other facts necessary to show the actual financial condition of the nonprofit cemetery corporation;

(b) A complete and current copy of any bylaws or articles of incorporation adopted by the board of directors;

(c) A copy of the minutes of each meeting of the board of directors for the last three years;

(d) A copy of each periodic report filed during the last three years with the Colorado secretary of state in accordance with section 7-90-501;

(e) A copy of internal revenue service form 990 reports, or any successor form or report, for the last three years; and

(f) A copy of the corporation's current balance sheet, income statement, and cash-flow statement.

(2) To comply with this section, the report must be attested to by the accountant, auditor, or other person preparing the report and verified by a vote of the board of directors.

(3) Upon written request for a specific list of documents, the nonprofit cemetery shall provide to any owner of a lot, grave space, niche, or crypt electronic or physical copies of any reports required by this section. The nonprofit cemetery shall fulfill the request within seven days after receipt of the request and payment of a copying charge, if paper copies are required or requested, not to exceed twenty-five cents per physical copied page. The nonprofit cemetery shall not charge for electronic copies.



§ 7-47-105. Rights of lot owners

(1) If the grounds purchased or otherwise acquired for cemetery purposes have been previously used as a burial ground, those who are lot owners at the time of the purchase continue to own the lots and are members of the corporation.

(2) An owner of a lot, grave space, niche, or crypt may attend any meeting of the board of directors. The board of directors shall provide reasonable notice of any board meeting to owners of a lot, grave space, niche, or crypt, who may not participate in meetings of the board of directors without permission of the chairperson.



§ 7-47-106. Property exempt from taxes - attachment

All the property of such corporation used or owned for the purposes of this article shall be exempt from taxation, assessment, lien, attachment, and levy and sale upon execution, except for the purchase price of the property.



§ 7-47-107. Property not exempt - when

The property of any corporation or association formed under the law of this state to establish and maintain a cemetery for the purposes of profit shall not be exempt from taxation, liens, or levy and sale until actually sold or disposed of for cemetery purposes; and when any block, lot, or parcel of land has been disposed of for cemetery purposes or burial sites for the dead, the same, with streets, walks, and avenues leading thereto, shall be exempt as provided by section 7-47-106.



§ 7-47-108. Not applicable - when

The provisions of section 7-47-104 shall not apply to any association or corporation formed under the law of this state to maintain a cemetery for profit.



§ 7-47-109. Abandoned graves - right to reclaim

(1) If there is a lot, grave space, niche, or crypt in a cemetery in which no remains have been interred, no burial memorial has been placed, and no other improvement has been made for a continuous period of no less than seventy-five years, the corporation that established or maintains the cemetery, referred to in this section as the "corporation", may initiate the process of reclaiming title to the lot, grave space, niche, or crypt in accordance with this section.

(2) A corporation seeking to reclaim a lot, grave space, niche, or crypt shall:

(a) Send written notice of the corporation's intent to reclaim title to the lot, grave space, niche, or crypt to the owner's last-known address by first-class mail; and

(b) Publish a notice of the corporation's intent to reclaim title to the lot, grave space, niche, or crypt in a newspaper of general circulation in the area in which the cemetery is located once per week for four weeks.

(3) The notice required by subsection (2) of this section shall clearly indicate that the corporation intends to terminate the owner's rights and title to the lot, grave space, niche, or crypt and include a recitation of the owner's right to notify the corporation of the owner's intent to retain ownership of the lot, grave space, niche, or crypt.

(4) If the corporation does not receive from the owner of the lot, grave space, niche, or crypt a letter of intent to retain ownership of the lot, grave space, niche, or crypt within sixty days after the last publication of the notice required by paragraph (b) of subsection (2) of this section, all rights and title to the lot, grave space, niche, or crypt shall transfer to the corporation. The corporation may then sell, transfer, or otherwise dispose of the lot, grave space, niche, or crypt without risk of liability to the prior owner of the lot, grave space, niche, or crypt.

(5) A corporation that reclaims title to a lot, grave space, niche, or crypt in accordance with this section shall retain in its records for no less than one year a copy of the notice sent pursuant to paragraph (a) of subsection (2) of this section and a copy of the notice published pursuant to paragraph (b) of subsection (2) of this section.

(6) If a person submits to a corporation a legitimate claim to a lot, grave space, niche, or crypt that the corporation has reclaimed pursuant to this section, the corporation shall transfer to the person at no charge a lot, grave space, niche, or crypt that, to the extent possible, is equivalent to the reclaimed lot, grave space, niche, or crypt.

(7) Notwithstanding any provision of law to the contrary, on and after August 7, 2006, a corporation shall not convey title to the real property surveyed as a lot in a cemetery for use as a burial space. A corporation may grant interment rights to a lot, grave space, niche, or crypt in a cemetery.






Article 48 - Business Development Corporations

§ 7-48-101. Short title

This article shall be known and may be cited as the "Colorado Business Development Corporation Act".



§ 7-48-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board of directors" means the board of directors of a corporation created under this article.

(2) "Corporation" means a Colorado business development corporation created under the provisions of this article.

(3) "Financial institution" means any bank, trust company, savings and loan association, public or private pension or retirement fund, insurance company or related corporation, partnership, foundation, or other institution engaged in lending or investing funds.

(4) "Loan limit" for any member means the maximum amount permitted to be outstanding at one time on loans made by such member to a corporation as determined under the provisions of this article.

(5) "Member" means any financial institution which undertakes to lend money to a corporation created under this article, upon its call and in accordance with the provisions of this article.



§ 7-48-103. Incorporation - applicability of "Colorado Business Corporation Act"

A business development corporation may be incorporated in this state pursuant to the provisions of article 102 of this title, and all the provisions of the "Colorado Business Corporation Act", articles 101 to 117 of this title, not in conflict with or inconsistent with the provisions of this article shall apply to such corporation except as otherwise provided in this article. The purpose clause of the articles of incorporation shall recite that the purposes for which the corporation is formed are to stimulate and promote the business prosperity and economic welfare of this state and its citizens; to encourage and assist, through financial aid, advice, technical assistance, and other appropriate means, the location of new businesses and industries and the rehabilitation, improvement, and expansion of existing businesses and industries throughout the state; and, in furtherance of these purposes, to cooperate with the division of commerce and development of this state and with other organizations, public and private.



§ 7-48-104. Domestic entity name

In addition to complying with part 6 of article 90 of this title, providing for entity names, each corporation created under this article shall have as part of its domestic entity name the words "Business Development".



§ 7-48-105. Approval of governor

The articles of incorporation shall not be filed by the secretary of state unless approved by the governor in writing. This approval shall not be given by the governor until the governor first has sought the advice of the division of commerce and development.



§ 7-48-106. Restrictions on powers

(1) The powers of a corporation shall be subject to the following restrictions:

(a) It shall not approve any application for a loan until the applicant shall have shown that the applicant has applied to a financial institution that could lawfully lend the amount of money sought and that the financial institution has refused in writing to make the requested loan.

(b) It shall not incur any secondary liability for the debts of others but may assume primary liability therefor.

(c) It shall not give security for any loan made to it unless all loans to it are secured ratably in proportion to unpaid balances due.



§ 7-48-107. Acquisition or disposition of securities and capital stock

Notwithstanding any other provision of law, any person, corporation, public utility, financial institution, or labor union may acquire, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, notes, debentures, securities, or other evidences of indebtedness or the shares of capital stock of a corporation created under this article; but the amount of capital stock which may be acquired by any member of such corporation shall not exceed ten percent of the loan limit of that member.



§ 7-48-108. Membership - loans from members

(1) Any financial institution is authorized to become a member of a corporation by making application to the board of directors on such form and in such manner as the board of directors may require, and membership shall become effective upon acceptance of the application by said board. Membership shall be for the duration of the corporation; but upon written notice given to the corporation two years in advance, a member may withdraw from membership at the expiration date of the notice and shall not thereafter be obligated to make any loans to the corporation.

(2) Every member shall make loans to the corporation as and when called upon by it to do so, upon such terms and conditions as approved from time to time by the board of directors, subject to the following conditions:

(a) All loans shall be evidenced by negotiable instruments of the corporation and shall bear interest at a rate of not less than one-half of one percent in excess of the rate of interest determined by the board of directors to be the prime rate on unsecured commercial loans as of the date of the loan.

(b) All loan limits shall be established at the thousand dollar amount nearest to the amount computed in accordance with the provisions of this section.

(c) No loan to a development corporation shall be made if immediately thereafter the total amount of the obligations of the said corporation would exceed ten times the amount then paid in on its outstanding capital stock.

(d) (I) The total amount outstanding at any one time on loans to a development corporation made by any member must not exceed the lesser of twenty percent of the total amount then outstanding on loans to such development corporation by all members thereof, two hundred fifty thousand dollars, or the following limit to be determined as of the time a member becomes a member on the basis of figures contained in the most recent year-end statement prior to its application for membership:

(A) Three percent of the capital and permanent surplus of banks and trust companies;

(B) Three percent of the total reserve and surplus accounts of a savings and loan association;

(C) One percent of the capital and unassigned surplus of stock insurance companies, except fire insurance companies;

(D) One percent of the unassigned surplus of mutual insurance companies, except fire insurance companies;

(E) One-tenth of one percent of the assets of fire insurance companies; and

(F) Comparable limits for other financial institutions as established by the board of directors of the development corporation.

(II) All loan limits shall be recomputed as of the first day of January of each even-numbered year, but no member's loan limit shall be increased as the result of such recomputation without the consent of the member.

(e) Each call for loans made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limits of all members. The "adjusted loan limit" of a member shall be the amount of such member's loan limit reduced by the balance of outstanding loans made by the member to the corporation and the investment of such member in capital stock of the corporation at the time of the call.

(f) A member of a corporation created under this article shall not be a member of more than one such corporation.



§ 7-48-109. Capital stock - stockholders and members

(1) Each share of stock of a corporation shall have a par value of one hundred dollars and shall be issued for cash. No preferred stock shall be issued. At least one hundred thousand dollars shall be paid into the treasury for capital stock before the corporation shall be authorized to transact any business other than that which relates to its organization.

(2) Each stockholder shall be entitled to one vote, in person or by proxy, for each share of capital stock held, and each member shall be entitled to one vote, in person or by proxy, for each one thousand dollars of the authorized loan limit of such member as determined under section 7-48-108 (2).

(3) The rights given by the "Colorado Business Corporation Act", articles 101 to 117 of this title, to stockholders to attend meetings and to receive notice thereof and exercise voting rights shall apply to members as well as to stockholders of a corporation created under this article. The voting rights of the members shall be the same as if they were a separate class of stockholders, and stockholders and members shall in all cases vote separately by classes. A quorum at a meeting shall require the presence in person or by proxy of a majority of the holders of the voting rights of each class.



§ 7-48-110. Directors

The business and affairs of a corporation shall be conducted by a board of directors. The number of directors shall be a multiple of three. Two-thirds of the directors shall be elected by the members and one-third shall be elected by the stockholders. Any vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the stockholders shall be filled by the directors elected by the stockholders.



§ 7-48-111. Amendments to articles of incorporation

No amendment to the articles of incorporation shall be made which increases the obligation of a member to make loans to the corporation or which makes any change in the principal amount, interest rate, maturity date, or security or credit position of any outstanding loan made by a member to the corporation or which affects the right of a member to withdraw from membership or the voting rights of such member, without the consent of each member who would be affected by such amendment.



§ 7-48-112. Earned surplus

Each year the corporation shall set apart as earned surplus not less than ten percent of its net earnings for the preceding fiscal year until such surplus is equal in value to one-half of the amount paid in on the capital stock then outstanding. If the amount of surplus so established becomes impaired, it shall be built up again to the required amount in the manner provided for its original accumulation.



§ 7-48-113. Members to have rights of stockholders

The rights given to stockholders under the provisions of sections 7-102-106, 7-103-104, 7-110-203, and 7-114-102 shall apply to members as well as to stockholders of a corporation created under this article.



§ 7-48-114. Deposit of funds

No corporation formed under the provisions of this article shall at any time be authorized to receive money on deposit. The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated.



§ 7-48-115. Books and records

A corporation shall keep, in addition to the books and records required by sections 7-116-101 and 7-116-102, a record showing the names and addresses of all members of the corporation and the current status of loans made by each to the corporation. Members shall have the same rights with respect to such books and records as are given to stockholders by sections 7-116-101 to 7-116-106.



§ 7-48-116. Credit of state not pledged

Under no circumstances is the credit of the state pledged in this article.






Article 49 - Older Housing

§ 7-49-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) There exists in both the urban and rural areas of the state a substantial quantity of older houses which, while still structurally sound and safe, are in danger of deteriorating due to the lack of available private investment capital which would help ensure their purchase or rehabilitation;

(b) The purchase, repair, and restoration of such houses by interested persons will tend to stabilize the physical and social environment of the area in which such houses are located, preserve the economic base of the community of which they are a part, and help prevent the spread of blighted houses;

(c) A need exists for assistance to individuals and families in securing financing to purchase or rehabilitate such housing; that such purpose can best be met by coordination and cooperation among private lenders and insurers with state and local governments; that such assistance can be provided by stimulating the flow of private investment capital into the financing of such houses by providing a program of mortgage lending and insurance specifically designed to provide loans or insurance to individuals or families who would otherwise qualify for mortgage loans in areas of newer housing; and that local governments can further stimulate the upgrading of endangered older houses by minimizing the problems associated with over-restrictive and narrowly-defined and administered building codes and inspection procedures.

(2) It is further declared that a general law cannot be made applicable to the corporation authorized by this article because of the atypical and special nature of the corporation's powers, duties, privileges, rights, and liabilities.



§ 7-49-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Corporation" means the Colorado older housing preservation corporation authorized to be created in this article.

(2) "Eligible housing structure" or "eligible housing" means a structure occupied by the owner and used primarily for residential purposes, consisting of eight or less units, thirty years of age or older, and on land located in a recorded subdivision plat in which fifty percent or more of the residential housing structures are thirty years of age or older.

(3) "Financial institution", "member institution", or "institution" means any bank, trust company, savings and loan association, credit union, public or private pension or retirement fund, insurance company or corporation related thereto, partnership, foundation, or any other financial institution authorized to invest in or make mortgage loans or to provide insurance for mortgage loans.

(4) "Insured lender" or "lender" means any financial institution which makes a loan which is insured under this article.

(5) "Mortgage" means a written instrument evidencing or creating a lien against real property for the purpose of providing security for the repayment of a debt. For the purposes of this article, the term includes a deed of trust.



§ 7-49-103. Corporation authorized

A corporation, for the purposes enumerated in this article, may be incorporated upon approval of the governor and the state treasurer. The provisions of the "Colorado Business Corporation Act", articles 101 to 117 of this title, not in conflict with or inconsistent with the provisions of this article shall apply to such corporation. The purpose clause of the articles of incorporation shall recite that the purposes for which the corporation is formed are to stimulate the flow of private investment capital for the purchase and rehabilitation of eligible housing; to encourage and assist through financial aid, advice, technical assistance, and other appropriate means the improvement of existing housing throughout the state; and, in furtherance of these purposes, to cooperate with the division of housing of the department of local affairs and the Colorado housing and finance authority and with other organizations, public and private.



§ 7-49-104. Corporate name

The corporation shall be called the Colorado older housing preservation corporation.



§ 7-49-105. Approval of governor and state treasurer

The articles of incorporation shall not be delivered to the secretary of state, for filing pursuant to part 3 of article 90 of this title, unless the governor and the state treasurer have approved in writing the method for selection of public members of the board of directors and the creation of the corporation.



§ 7-49-106. Election of board of directors

(1) The business and affairs of the corporation shall be conducted by a board of directors comprised of:

(a) Four members elected by a vote of the eight participating financial institutions who have made or committed the largest contributions to the loan and insurance funds provided for in sections 7-49-108 and 7-49-109; and

(b) Two members elected by the remaining participating financial institutions; and

(c) Three members, elected under procedures established in the articles of incorporation at the time of incorporation and approved by the governor and state treasurer, representing the general public; and

(d) The executive director of the department of local affairs or the executive director's designee, the chairperson of the banking board, the commissioner of insurance, the executive director of the Colorado housing and finance authority, and the state treasurer, who shall serve as ex officio voting members of the board of directors.

(2) Except for the ex officio members, the terms of office for each member shall be four years; except that, at the time of incorporation, a majority of the members of the initial board shall be elected for four-year terms and the remainder for two-year terms. Any vacancy shall be filled in the same manner as the original election but shall be for the unexpired term.



§ 7-49-107. Restrictions on powers

(1) The powers of the corporation shall be subject to the following restrictions:

(a) It shall not approve any application for a loan until the applicant has shown that the applicant has applied to two or more financial institutions that could lawfully lend the amount of money sought and that the financial institutions have refused in writing to make the requested loan or would only make such loan under conditions substantially different from the prevailing rates and conditions available to persons borrowing for the purchase or remodeling of newer homes;

(b) It shall not give security for any loan made unless all loans are secured ratably in proportion to unpaid balances due.

(2) Nothing in this article shall be construed to empower the board of directors to adopt rules or regulations that are inconsistent with federal law governing financial institutions or any federal rules or regulations promulgated pursuant to such federal law.



§ 7-49-108. Membership - loans from members

(1) Any financial institution is authorized to become a member of the corporation by making application to the board of directors on such form and in such manner as the board of directors may by rule require, and membership shall become effective upon approval of the application by said board. Membership shall be for the duration of the corporation; but, upon written notice given to the corporation two years in advance, a member may withdraw from membership at the expiration of the notice and shall not thereafter be obligated to make any loans as a member of the corporation.

(2) Every member shall agree to make, pledge, or commit loans to the corporation or to other borrowers as provided in this section when called upon by it to do so, upon such terms and conditions as shall be approved by rule from time to time by the board of directors.

(3) (a) Pursuant to procedures established by rule at the time of incorporation, or as from time to time modified by the board of directors with the approval of a majority of the member institutions, the corporation shall have the right to ask every member to make, pledge, or commit loans up to two-tenths of one percent of its assets (or more if a greater amount is subsequently authorized) for rehabilitation, refinancing, or acquisition loans made under this article. A member's obligation to make, pledge, or commit loans in excess of two-tenths of one percent of its assets arises only with the consent of the individual member.

(b) Such request may be made by the corporation to a member institution asking that the member fulfill its obligations by making an insured loan to finance rehabilitation work, refinancing, or acquisition.

(c) If a member institution has made loans insured under this article, outstanding principal amounts of which equal or exceed two-tenths of one percent of such lending institution's assets or the amount of funds pledged, the institution may assign a loan application qualified under this article to another member institution which has not made loans insured under this article equal to the amount of funds pledged or committed to the corporation or two-tenths of one percent of its assets, and the member institution to which the assignment has been made will, if such member institution approves, make the insured loan.

(d) In the alternative, a member institution which has exceeded its two-tenths of one percent quota may place a loan application qualified under this article with the corporation which shall have the authority to assign such qualified loan application to any member institution which has not exceeded its commitments, and such institution shall make such loan if it approves thereof. The member institution to which such assignment is made need not be located in the municipality in which the housing facility mortgaged or to be mortgaged pursuant to such assigned loan is located.

(e) Each loan shall be subject to reasonable administrative discretion and approval by the lender, under rules established by the corporation, as to the structural soundness of the housing structure and the economic soundness of the proposed loan.

(f) If loans are made directly to the corporation by a member institution for use by the corporation pursuant to procedures established at the time of incorporation, the corporation may transfer amounts to each member institution for the purpose of making loans as provided in this article. Each such loan shall be subject to reasonable administrative discretion by the lender as to the structural soundness of the housing structure and the economic soundness of the proposed loan.



§ 7-49-109. Loan insurance fund established

(1) The articles of incorporation shall include provisions for the establishment of a loan insurance fund as follows:

(a) At the time of incorporation, and prior to initiating any loans under section 7-49-108, the corporation may call upon each member institution to contribute to the loan insurance fund. The contribution of each institution shall not exceed two-one hundredths of one percent of its assets, unless a greater amount is contributed voluntarily by a member institution or unless a greater amount is stated at the time of incorporation. The corporation may call for contributions to the loan insurance fund only as needed to meet its insurance obligations on loans insured under this article that are in default and for the purpose of maintaining a fund of cash in the loan insurance fund of five hundred thousand dollars. Calls for contributions shall be made upon each of the member institutions in an amount that bears, at the date of the call, the same proportion to the loan insurance fund as such institution's assets bear to the total assets owned by the institutions.

(b) The loan insurance fund may be maintained by mortgage insurance fees not to exceed one-half of one percent above the rate charged for the mortgage or rehabilitation loan.

(2) In the alternative, mortgage insurance may also be provided under the provisions of section 10-4-106, C.R.S.



§ 7-49-110. Mortgage loans eligible for insurance

(1) Fund insurance may be made available under the following conditions:

(a) Fund insurance is applicable to loans originated by mortgagees approved by the corporation.

(b) Mortgage loans must be a first lien against subject property.

(c) Mortgage loans involving leaseholds must have a remaining lease term of not less than the mortgage term plus ten years.

(d) Mortgage loans on one- to eight-family properties are eligible only if owner-occupied.

(e) All mortgage loans shall bear interest at the rate agreed upon by the mortgagor and the corporation if the loan is made directly from funds held by the corporation and transferred to a participating lender, or by the mortgagor and the lending institution if the loan is made by the institution on call from the corporation.

(f) No mortgage loan shall be insured for a term in excess of forty years.

(g) The mortgage loan must contain amortization provisions satisfactory to the corporation for the complete amortization of the loan in monthly installments. Generally, the sum of principal and interest payments shall be substantially the same from month to month; however, special amortization programs involving increasing or decreasing monthly payments may be considered for insurance by the corporation.

(h) Mortgage loans submitted for insurance consideration to the corporation must conform to the exhibits, documentation, and eligibility criteria as required under the loan insurance program for which approval is being requested. The corporation may establish, from time to time, the maximum interest rate and term of the loan which it will permit as to any loan it will insure.



§ 7-49-111. Percentage of insurance

(1) The corporation may insure:

(a) Up to one hundred percent of the unpaid principal amount of loans for the purpose of purchasing, rehabilitating, or repairing eligible housing;

(b) Up to thirty percent of the original principal amount of refinancing loans, if the funds in excess of those required to discharge existing mortgages are used for rehabilitation of all dwelling units in structures refinanced and for no other purpose; and

(c) Up to thirty percent of the original principal amount of acquisition loans, if the insured loan together with other resources of the borrower is sufficient to acquire the property and to complete rehabilitation in accordance with the standards of this article. When the borrower of such an insured loan has repaid to the lender thirty percent of the original principal balance, the loan shall cease to be insured, and thereafter the borrower shall no longer be required to make mortgage insurance payments to the corporation.



§ 7-49-112. Processing loans for insurance

(1) Insurance on a loan qualifying for mortgage insurance under this article shall be in effect as of the date on which the lender has made a report to the corporation which shall document:

(a) The estimated cost of the rehabilitation work to be done;

(b) In the case of a refinancing loan or acquisition loan, that such loan shall not exceed one hundred percent of the fair market value of the property to be refinanced or acquired after rehabilitation work has been completed;

(c) That the estimated useful life of the housing accommodation, after rehabilitation, in the case of a rehabilitation loan, is greater than the term of the insurable mortgage;

(d) That the housing facility after purchase or rehabilitation will not contain any substantial violation of housing, building, or sanitary codes which would make the housing so unsafe that it presents a danger to the occupants or the public health or safety.



§ 7-49-113. Eligible properties

(1) Property which is the subject of mortgage insurance or a mortgage or rehabilitation loan must:

(a) Meet the provisions of section 7-49-102 (2);

(b) Be located in this state;

(c) Be primarily residential in nature and use.

(2) If the housing facility includes three or more units, the corporation or lending institution may require appraisal as an investment and include an income and operating statement. Approval may also be subject to satisfactory leases.



§ 7-49-114. Working capital fund

(1) The corporation shall, at the time of incorporation, establish a general fund, referred to in this article as the "working capital fund", and shall pay into such working capital fund any other moneys which may be available to the corporation for its general purposes from any source.

(2) All moneys held in the working capital fund, including, without limitation, any cash funds transferred directly to the corporation and any income or interest earned by or increment to such fund, shall be used by the corporation for its general purposes, and, to the extent authorized by it, any such moneys in excess of the amount required to make and keep the corporation self-supporting and to repay loans from member institutions shall be made available for the purposes of loans or for the loan insurance fund.



§ 7-49-115. Division of housing - assistance

(1) The division of housing of the department of local affairs is hereby authorized to assist individuals and the corporation as to:

(a) The nature, extent, and manner of repairs, remodeling, or rehabilitation financed under this article and the nature, extent, and manner of repairs required to ensure that the dwelling structure will not be structurally unsound and unsafe after such work is completed;

(b) The manner, method, or mode by which the mortgage recipient could undertake all or any portion of the work; and

(c) The progress of the work, including technical assistance regarding the quality of such work.

(2) The corporation may establish rules and regulations providing a schedule of the amount or percentage of the cost or any technical assistance provided by a lender or which may be done under contract to the division of housing of the department of local affairs or by a private firm. Said amount may be included in the loan; except that the total amount to be charged shall not exceed one-half of one percent of the total amount of a loan to finance repair or rehabilitation work only or one-half of one percent of the cost of the repair or rehabilitation work to be undertaken in conjunction with the refinancing of an existing mortgage or the financing of the acquisition of a housing facility.



§ 7-49-116. Nonliability of state for mortgage insurance commitments

This state shall not be liable for mortgage insurance commitments of the fund beyond the reserves and fee revenues of the fund. The mortgage insurance commitments issued on the fund shall contain a statement to that effect.



§ 7-49-117. Deposit of funds

The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated.



§ 7-49-118. Books and records

In addition to the books and records required by sections 7-116-101 to 7-116-105, the corporation shall keep a record showing the names and addresses of all members of the corporation and the current status of loans made by each to the corporation. Members shall have the same rights with respect to such books and records as are given to stockholders by sections 7-116-101 to 7-116-106.






Article 49.5 - Foreign-Trade Zones

§ 7-49.5-101. Short title

This article shall be known and may be cited as the "Colorado Foreign-trade Zones Act".



§ 7-49.5-102. Legislative declaration

The general assembly hereby finds and declares that it is in the best interests of the state of Colorado to maintain this state's economic and commercial viability in the world of national and international commerce by providing incentives to encourage growth in existing industries and to attract new industry. To that end, foreign-trade zones are established, operated, and maintained pursuant to a grant of privilege from the foreign-trade zones board upon proper application in accordance with the "Foreign-trade Zones Act of 1934", 19 U.S.C. sec. 81. This article is enacted to allow designated corporations, including the city and county of Denver, to make application for such grant of the privilege to establish such a foreign-trade zone in Colorado.



§ 7-49.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Act" means the congressional act commonly known as the "Foreign-trade Zones Act of 1934", 19 U.S.C. sec. 81.

(2) "Corporation" means a public corporation or a private corporation.

(3) "Foreign merchandise" means merchandise of any class that would be subject to United States customs law if and when entered into United States customs territory.

(4) "Foreign-trade zone" means a foreign-trade zone established under a grant of privilege from the foreign-trade zones board, as defined in the act, and includes foreign-trade subzones as designated by the United States department of commerce.

(5) "Private corporation" means any corporation (other than a public corporation) formed for the purpose of establishing, operating, and maintaining a foreign-trade zone in the state of Colorado under this article, in accordance with the act.

(6) "Public corporation" means the state of Colorado, any political subdivision, municipality, or city and county thereof, any public agency of the state of Colorado, any political subdivision, municipality, or city and county thereof, or any corporate municipal instrumentality of the state of Colorado or of the state of Colorado and one or more other states.



§ 7-49.5-104. Foreign-trade zone - authority to establish, operate, and maintain

Any corporation may apply for a grant of the privilege to establish, operate, and maintain a foreign-trade zone. If such grant of privilege is made, such corporation may accept the grant and do all things necessary and proper in furtherance of the establishment, operation, and maintenance of the foreign-trade zone. Any action taken under this section shall be in accordance with the act and any rules and regulations as may be promulgated thereunder.



§ 7-49.5-105. Foreign-trade zone - site

Any corporation making an application for a grant of the privilege to establish, operate, and maintain a foreign-trade zone may select and describe the site of such foreign-trade zone in accordance with the act and rules and regulations promulgated thereunder.



§ 7-49.5-106. Taxation of merchandise

Freeport merchandise and stocks of merchandise as defined in section 39-1-102 (15), C.R.S., brought as foreign merchandise into a foreign-trade zone, established pursuant to a grant of privilege under this article, are exempt from taxation by the state of Colorado or any political subdivision thereof to the extent that such taxation is inhibited by provisions of the United States constitution or law enacted thereunder pertaining to goods in international commerce.



§ 7-49.5-107. Severability

If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.






Article 50 - Religious, Educational, and Benevolent Societies

§ 7-50-101. How organized

(1) Any church, congregation, or society for religious, educational, or benevolent purposes may also become incorporated under this article by electing, appointing, or selecting, at a meeting held for the purpose, two or more of its members as directors, trustees, wardens, vestrymen, or other officers whose powers and duties are similar to those of trustees or directors of a corporation organized for profit, referred to in this article as the "governing board". Said organization may adopt a domestic entity name that complies with part 6 of article 90 of this title and a seal, and, upon the filing of an affidavit with the secretary of state substantially as provided in section 7-50-102, shall become a body politic and corporate by the domestic entity name adopted.

(2) The provisions of this article shall not apply to any religious, educational, or benevolent society formed after December 31, 1967, nor to any religious, educational, or benevolent society or corporation formed prior to January 1, 1968, which has elected to accept the provisions of articles 121 to 137 of this title.



§ 7-50-102. Affidavit of chairperson

(1) The chairperson or secretary of such meeting, within a reasonable time after the meeting, shall file in the office of the secretary of state an affidavit substantially in the following form:

STATE OF COLORADO )

) ss.

County of ................................................)

I do solemnly swear (or affirm) that at a meeting of the members of the (here insert the name used by the church, congregation, or society before the incorporation) held at .........., in the county of .........., and State of Colorado, on the ....... day of ........, A.D. 20...., the following persons (here insert the names) were elected, appointed, or selected as members of the governing board (under whatever title the organization designates said members, whose powers and duties are similar to those of trustees or directors of a corporation organized for profit), adopted as its corporate name (here insert the name), and at said meeting this affiant acted as chairperson (or secretary, as the fact may be).

..............................................

(Name of affiant)

Subscribed and sworn to before me this ............ day of ........., A.D. 20...

(2) A fee that shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., shall be charged for filing the affidavit of incorporation. When a true copy of such affidavit is presented to the secretary of state, the secretary of state shall certify it for a fee that shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., as a true copy of the original affidavit on file in the records of the secretary of state, showing the date the original affidavit was filed.

(3) A certified copy of such affidavit shall be recorded in the office of the clerk and recorder of the county in which the corporation was organized and also in every county in which the corporation owns real estate. The affidavit of incorporation may also contain other provisions for the management and conduct of the affairs of the corporation, creating, defining, limiting, and regulating the powers of the corporation, the governing board, officers, and members thereof.



§ 7-50-103. Bylaws

The directors, trustees, wardens, or vestrymen of any such corporation shall adopt necessary bylaws to provide for the election of directors, trustees, wardens, or vestrymen and other officers and for the proper government in all respects of the congregation, church, or society, unless such corporation, in its articles of incorporation, reserves to itself the right to make and adopt such prudential bylaws as it deems necessary to provide for the election of directors, trustees, wardens, or vestrymen and other officers and for the proper government in all respects of such congregation, church, or society.



§ 7-50-104. Trustees of educational institution

Any corporation existing for educational purposes under the law of this state that maintains one or more institutions of higher education of the grade of a university or college shall be governed and controlled by its board of trustees, wardens, or directors, as the case may be, who shall have power at any time, by a vote of two-thirds of the full board of trustees elected, to increase the board of directors, trustees, or wardens to any number that they see fit and shall also have the power to decrease the same to any number not less than three. The terms of office of such directors, wardens, or trustees may be determined by said board of trustees, wardens, or directors as shall be adopted by them by a bylaw in which two-thirds of the whole number shall concur before the same shall be binding upon the board of trustees, directors, or wardens, as the case may be.



§ 7-50-105. Educational institution may confer degrees

Any corporation existing for educational purposes under the law of this state that maintains one or more institutions of higher education of the grade of a university or college shall have authority, by its directors, board of trustees, or such person or persons as may be designated by its constitution or bylaws, to confer degrees and grant diplomas and other marks of distinction as are usually conferred and granted by other universities and colleges of like grade.



§ 7-50-106. Property vests in corporation

Upon the due and lawful incorporation of any congregation, parish, church, or society, such corporation shall be entitled to all the real and personal property held by any person or trustees in trust for the use of the members thereof and immediately upon incorporation shall be entitled to a deed of conveyance to be executed by the person holding such property in trust, in order to vest the title thereto in the corporation. Such deed of conveyance shall state the object and purposes of the trust to be carried out according to the purpose and intent of its creation, which deed shall be recorded after the manner of conveyances in general, so that the title and trust declared may duly appear of record. Any self-supporting congregation, parish, church, or society may vest its real estate and personal property in such general incorporations as are provided for in section 7-50-109; except that, if the authorities of any church, sect, or religious body have caused a corporation to be formed for general missions and other purposes, as provided in this article, and it is in accordance with the usages and customs of the church, sect, or religious body to vest the property of mission stations in such corporation, then all such property that may have been held by any person or trustees for the use of the mission stations shall be vested in said general corporation; and whenever any mission station, from change of population or other cause, is suspended or abandoned, the general corporation, in its discretion, may sell or otherwise dispose of all such mission property, the proceeds of such sale or disposal to be used for the benefit of said church, sect, or religious body in the state of Colorado.



§ 7-50-107. May take, hold, and convey property

Domestic and foreign religious, educational, charitable, and literary corporations or associations operating within the state may take by gift, devise, or purchase, and hold and convey real and personal property. All gifts, devises, and grants made prior to March 14, 1877, to such corporations or associations are hereby ratified.



§ 7-50-108. New corporation formed - when

Any congregation, church, or society incorporated prior to March 14, 1877, under the provisions of any law for the incorporation of religious, educational, or benevolent societies may become incorporated under the provisions of articles 30 to 52 and 121 to 137 or articles 101 to 117 of this title, relative to religious, educational, and benevolent societies in the same manner as if it had not previously been incorporated, in which case the new corporation shall be entitled to and invested with all the real and personal estate of the old corporation, in like manner and to the same extent as the old corporation, subject to all the debts, contracts, and liabilities. The word "trustees", as used in articles 30 to 52 and 121 to 137 or articles 101 to 117 of this title relative to religious bodies, shall be construed to include wardens, vestrymen, or such other officers as perform the duties of trustees.



§ 7-50-109. Incorporation of Christian governing organizations

If any body of Christians has an organization according to its order or mode of government, whether known as synod, presbytery, conference, episcopate, or other name, with ecclesiastical or spiritual jurisdiction over its members throughout this state, and its authorities desire to engage in works of education, benevolence, charity, and missions, which works shall be of like extensive operation and benefit and not of limited or local service, and they shall deem an incorporation convenient for the more successful administration of said works, its said authorities, with such persons as they may associate with them, may cause such incorporation to be formed in the manner and with the powers provided for the incorporation of a church, congregation, or society.



§ 7-50-110. Quorum of directors

The bylaws of any such charitable corporation organized under the law of this state may declare the number of trustees or managers necessary to constitute a quorum at any meeting of the board.



§ 7-50-111. Amendment of articles

Any corporation organized under this article may amend its affidavit of incorporation at any regular or special meeting of its governing board by a two-thirds vote of the board members present.



§ 7-50-112. Amendment filed before effective

(1) When the affidavit of incorporation is amended, a copy of the amendment shall be delivered to the secretary of state, for filing pursuant to part 3 of article 90 of this title, and upon such filing, the amendment shall become effective.

(2) (Deleted by amendment, L. 2002, p. 1812, § 10, effective July 1, 2002; p. 1676, § 8, effective October 1, 2002.)

(3) A certified copy of the amendment shall be recorded in the office of the clerk and recorder of the county in which the organization was organized and also in each county in which the corporation owns real estate.



§ 7-50-113. Articles of amendment evidence of amendment

The articles of amendment, or copy thereof, duly certified by the secretary of state or by the recorder, shall be received as evidence of the change, alteration, or amendment of the articles of incorporation of the corporation.



§ 7-50-114. Dissolution

When a majority of the members of any corporation organized pursuant to this article vote to dissolve the corporation, the corporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, an affidavit of dissolution. Such affidavit shall state that all the debts of the corporation are fully paid or provided for. When such affidavit has been filed, the corporation shall be forever dissolved. The president shall obtain from the secretary of state a certified copy of the affidavit showing the filing date and shall record a copy thereof in the office of the clerk and recorder of the county in which the corporation was organized and also in every county in which the corporation owns real estate.






Article 51 - Joint Stock Religious or Benevolent Associations

§ 7-51-101. How organized

(1) Any joint stock company or association organized in this state for religious, educational, or benevolent purposes may be incorporated under this article by electing or appointing, according to its usages or customs at any meeting held for that purpose, two or more of its members as directors, trustees, wardens, or vestrymen, or other officers whose powers and duties are similar to those of trustees, who shall be agreeable to the usages and customs and rules and regulation of the congregation, church, or society, and may adopt a corporate name, and upon the filing of the affidavit as provided in section 7-51-102, it shall be a body politic and corporate by the name so adopted.

(2) The provisions of this article shall not apply to any joint stock religious, educational, or benevolent association formed after December 31, 1967, nor to any joint stock religious, educational, or benevolent association formed prior to January 1, 1968, which is subject to the provisions of articles 121 to 137 of this title.



§ 7-51-102. Affidavit of chairperson - where filed - effect

(1) The chairperson or secretary of the meeting, as soon as may be after such meeting, shall make and file, in the office of the recorder of deeds in the county in which the congregation, church, or society is organized, an affidavit, substantially in the following form:

STATE OF COLORADO )

) ss. County of ................................................)

I do solemnly swear (or affirm, as the case may be) that at a meeting of the members of the (here insert the name of the society as known before the incorporation), held at .........., in the county of .........., and State of Colorado, on the ....... day of ........, A.D., 20...., for that purpose the following persons were elected (or appointed) trustees (or wardens, vestrymen or other officers of whatever name they choose to adopt), with powers and duties similar to trustees, according to the rules and usages of such society, church, or congregation, viz.: (here insert the names); that at such a meeting, such society, church, or congregation adopted as its corporate name (here insert the name); that the amount of the capital stock of such society, church, or congregation is ......... dollars, divided into ......... shares of ......... dollars each, and that at such meeting this affiant acted as chairperson (secretary, as the case may be).

..............................................

(Name of affiant)

Subscribed and sworn to before me this ........ day of........., A.D., 20...

(2) Such certificate, or a copy thereof duly certified by the recorder, shall be received as evidence of the due incorporation of such society, church, or congregation.



§ 7-51-103. Bylaws

The directors, trustees, wardens, or vestrymen of any such corporation shall adopt necessary bylaws to provide for the election of directors, trustees, wardens, or vestrymen and other officers and for the proper government in all respects of the congregation, church, or society.



§ 7-51-104. Property vests in corporation

Upon the incorporation of any such congregation, church, or society, all real and personal property held by any person or trustee for the use of the members thereof shall immediately vest in such corporation and be subject to its control, and may be used, mortgaged, sold, and conveyed the same as if it had been conveyed to such corporation by deed.



§ 7-51-105. Powers of corporation

(1) Corporations formed under this article:

(a) Shall be bodies corporate and politic in fact and in name, by the name stated in the affidavit, and by that name have succession for the period for which they are organized;

(b) May sue and be sued in any court in this state;

(c) May have a common seal which they may alter or renew at pleasure by filing an impression of the same in the office of the clerk and recorder of the county in which any such corporation may be formed under this article;

(d) May own, possess, and enjoy so much real and personal property as is necessary for the transaction of their business, whether acquired by purchase, grant, devise, gift, or otherwise;

(e) May from time to time sell and dispose of real and personal property or any part thereof when not required for the use of the corporation; and

(f) May borrow money and pledge their franchises and property, both real and personal, to secure the payment thereof and may exercise all the powers necessary and requisite to carry into effect the object for which they may be formed under this article.



§ 7-51-106. Shares of stock

The shares of stock shall not be less than ten dollars nor more than one hundred dollars each and shall be deemed personal property and transferable as such in the manner provided by the bylaws. Subscriptions therefor shall be made payable in such installments and at such time as shall be determined by the directors, trustees, or other similar officers. The bylaws may provide for a forfeiture or sale of stock on failure to pay the installments or assessments that may from time to time become due; but no forfeiture of stock or of the amounts paid thereon shall be declared against any estate or stockholder before demand has been made for the amount due.



§ 7-51-107. Board of directors

The corporate powers of any such corporation shall be exercised by a board of directors, trustees, or other similar officers in the manner and for the time that may be prescribed in the constitution and bylaws of the corporation, but the same shall not be in conflict with any of the provisions of this article or the law of this state.



§ 7-51-108. Election of directors

If an election of directors, trustees, or other similar officers is not held on the day designated by the constitution or bylaws, the company shall not be dissolved for that reason, but it shall be proper to elect such directors, trustees, or other officers on any subsequent day as shall be prescribed by the constitution or bylaws.



§ 7-51-109. Liability of stockholders

Each stockholder shall be liable for the debts of the corporation to the extent of the amount unpaid upon the stock held by the stockholder, to be collected in the manner provided in this section. If any action is brought to recover any indebtedness against the corporation, it shall be competent to proceed against any one or more of the stockholders at the same time, to the extent of the balance unpaid by such stockholders upon the stock owned by them respectively, as in cases of garnishment.



§ 7-51-110. Certificate of full paid stock

The president and a majority of the board of trustees, directors, or other similar officers, after the payment of the last installment of capital stock so fixed and limited by the company as required by this article, shall make a certificate stating the amount of the capital stock so fixed and paid in, which certificate shall be signed and sworn to by the president and a majority of the board of trustees, directors, or other similar officers, and record the same in the office of the clerk and recorder of the county within which the corporation is formed; and from the date of the recording of such certificate, the stockholders of that company shall not be liable for any of the debts of such corporation.



§ 7-51-111. Purchase of property

The directors, trustees, or other similar officers of any such corporation may purchase real and personal property necessary for their business and issue stock to the amount of the value thereof in payment therefor; and the stock so issued shall be declared to be full-paid stock and not liable to any further calls or assessments thereon nor for any debt of the corporation.



§ 7-51-112. Any church may incorporate

Any congregation, church, or society incorporated prior to February 20, 1879, under the provisions of any law for the incorporation of religious, educational, or benevolent societies may become incorporated under the provisions of this article in the same manner as if it had not been previously incorporated. The new corporation shall be entitled to and invested with all the real and personal property of the old corporation, subject to all its debts, contracts, and liabilities. The words "directors" and "trustees", as used in this article, shall be construed to include wardens, vestrymen, or such other officers as perform the duties of trustees or directors.



§ 7-51-113. Incorporation of religious organization

If any body of Christians or other religious denomination has an organization according to its mode of government, whether known as synod, presbytery, conference, episcopate, or other name, with ecclesiastical or spiritual jurisdiction over its members throughout this state and its authorities desire to engage in works of education, benevolence, charity, and missions and deem an incorporation convenient for the more successful administration of such works, its said authorities, with such persons as they may associate with them, may cause such incorporation to be formed in the manner and with the powers provided in this article for the incorporation of a church, congregation, or society.






Article 52 - Officials of Churches and Religious Societies

§ 7-52-101. Execution of articles of incorporation

The archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, or clergyman of any church or religious society who has been duly chosen, elected, or appointed in conformity with the constitutions, canons, rites, regulations, or discipline of said church or religious society and in whom shall be vested the legal title to the property of such church or religious society may deliver articles of incorporation to the secretary of state for filing pursuant to part 3 of article 90 of this title. The articles shall contain the name of the corporation, the purpose of the corporation, and the name and title of the person in whom is vested the legal title to the property.



§ 7-52-102. Filing articles - corporate existence

Upon the filing of the articles of incorporation with the secretary of state, the person subscribing the articles and the person's successor in office by the name or title stated in the articles is a corporation sole, with perpetual succession.



§ 7-52-103. Corporate powers

A corporation sole may hold and maintain real, personal, and mixed property; contract in the same manner and to the same extent as an individual; sue and be sued; acquire real and personal property by purchase, devise, bequest, gift, or otherwise and hold, own, use, lease, assign, convey, or otherwise dispose of the same in like manner and to the same extent as an individual; borrow money, issue notes or other negotiable paper, and secure the money borrowed by mortgage or by deed of trust on said real or personal property or any part thereof; borrow money without security; and perform all other acts in furtherance of the objects and purposes of the corporation not inconsistent with the statutes of this state.



§ 7-52-104. Succession to property upon death, resignation, or removal of person incorporated as corporation sole

In the event of the death or resignation of the archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, or clergyman who has been incorporated as a corporation sole under sections 7-52-101 and 7-52-102, or such person's removal from office by the person or body having the authority for such removal, the person's successor in office as the corporation sole shall be vested with the title of all property held by the successor's predecessor with the same power and authority over the property, subject to all the legal liabilities and obligations with reference to the property, upon the filing by the secretary of state, pursuant to part 3 of article 90 of this title, of a certificate of the successor's commission or certified copy of the successor's letter of election or appointment. In the interim between the appointment of a successor in office to the corporation sole, the person who is charged by the church or religious society pursuant to its constitution, canons, rites, regulations, or discipline to administer the church or religious society shall be vested with the title to any property held by the corporation sole with like powers and authority upon the filing by the secretary of state, pursuant to part 3 of article 90 of this title, of a certificate of the successor's commission or certified copy of the successor's letter of appointment as such administrator.



§ 7-52-105. Succession to property on death, resignation, or removal of person not incorporated as corporation sole

Upon the death, resignation, or removal of an archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, or clergyman who at the time of death, resignation, or removal was holding the title to trust property for the use or benefit of a church or religious society but was not incorporated under this article as a corporation sole, the title to all such property held by such person shall not revert to the grantor nor pass to the heirs of the deceased person but shall be held in abeyance until the person's successor is appointed to fill the vacancy. Upon the appointment of the successor, the title of all the property held by the predecessor immediately vests in the person appointed to fill the vacancy.



§ 7-52-106. Applicability of revised nonprofit corporation act

Except as this article is specifically in conflict therewith, the provisions of the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title, shall be applicable to this article.









Associations

Article 55 - Cooperatives - General

§ 7-55-101. Cooperative association defined

(1) The terms "cooperative association" and "association" include any cooperative organization, association, company, or corporation formed under this article and may be further defined as follows:

(a) The distribution of its earnings is made wholly or in part on the basis of, or in proportion to, the amount of property bought from or sold to members, or to members and other patrons, or of labor performed or other service rendered by the association, but such association shall not deal in products, handle supplies, or provide services for nonmembers in an amount greater in value than as are handled by it for members.

(b) Dividends on stock or interest on equity capital shall be limited, as prescribed in the bylaws of the association.

(c) Voting rights shall be limited to members of the association.

(d) Such association and its business shall not be carried on for profit but for the mutual benefit of all the members. Any person, firm, or corporation of any other cooperative association may become a member of such association upon meeting uniform terms and conditions stated in its bylaws. The association shall issue a certificate of membership to all who become members, which shall not be assignable or transferable except upon consent of the board of directors. The association shall have the right by the bylaws to limit transfer or assignment of membership and the terms and conditions upon which transfer shall be allowed.

(e) Any association formed pursuant to this article may admit to membership any other association so formed or formed under the law of any other jurisdiction upon such terms and conditions as may be provided by the bylaws. Any association formed under the provisions of this article may acquire membership in any other association likewise formed under the provisions of this article when, in the judgment of the directors, such membership shall promote the interest and purpose for which such association is formed.



§ 7-55-101.5. Patronage capital for cooperative electric associations and cooperative telephone associations defined

The term "patronage capital" includes any capital credit, patronage dividend, or patronage refund allocated by a cooperative electric association or cooperative telephone association to a member or patron thereof.



§ 7-55-102. Articles of incorporation - filing

(1) Five persons or more, except as specified elsewhere in this article, a majority of whom are residents of Colorado, may be associated and incorporated pursuant to this article for the cooperative transaction of any lawful business, except banking. Persons desiring to avail themselves of the provisions of this article shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of incorporation stating:

(a) The domestic entity name of the association, which domestic entity name shall comply with part 6 of article 90 of this title;

(b) The purposes for which the association was formed;

(c) The principal office address of the association's principal office;

(c.5) The registered agent name and registered agent address of the association's initial registered agent;

(d) Repealed.

(e) The number and terms of directors, which number shall be not less than three;

(f) The authorized capital stock, the number of shares into which said stock is divided, and the par value of each;

(g) The number of memberships authorized, the capital subscription of each, and the method of determining property rights and interests of each member without capital stock;

(h) The true name and mailing address of each incorporator.

(1.5) The articles of incorporation may state a provision eliminating or limiting the personal liability of a director as provided in section 7-55-107 (1)(h).



§ 7-55-103. Bylaws

(1) Each association formed under this article shall, within thirty days after filing its articles of incorporation with the secretary of state, adopt bylaws for the government and management of its affairs that are not inconsistent with this article. Such bylaws may be amended or modified in such manner as the bylaws may provide. Such bylaws may include:

(a) The time, place, and manner of conducting its meetings;

(b) The number and term of directors and the time of their election;

(c) The mode and manner of removal of directors and the mode and manner of filling vacancies in the board caused by death, resignation, or removal;

(d) The power and authority of directors and number which shall constitute a quorum, which must be at least a majority;

(e) The compensation of directors and officers;

(f) The number of officers other than directors, if any, their term of office, the mode of removal, and the method of filling a vacancy;

(g) The mode and manner of conducting business;

(h) The mode and manner of conducting elections and provisions for voting by ballots forwarded by mail or otherwise;

(i) The qualifications for membership, manner of succession, and conditions for withdrawal or expulsion;

(j) The amount of membership fee, conditions of membership, procedures for acquiring capital, and the limitations of dividends on stock or interest on equity capital;

(k) The manner of collection or enforcement procedures and the forfeiture of property rights and interests for nonpayment or nonperformance;

(l) The method of determination of property rights and interests and time by which it shall be paid or delivered to such member or the member's representative upon withdrawal, expulsion, or death;

(m) Such other things as may be proper to carry out the purpose for which the association was formed.



§ 7-55-104. Board of directors

The board of directors of a cooperative association shall be stockholders or members of such association or the representatives duly authorized in writing of a legal entity which is a stockholder or member of said cooperative association; except that the articles of incorporation and bylaws may permit the election of any number of directors, less than a majority, who are not stockholders or members, to be elected as stated in the bylaws.



§ 7-55-105. Election of officers

The officers of an association formed under this article shall consist of a president, one or more vice-presidents as may be prescribed by the bylaws, a secretary, and a treasurer, each of whom shall be elected by the board of directors at such time and in such manner as may be prescribed by the bylaws, and none of whom are required to be directors of such association unless the bylaws so provide. The bylaws may provide that any of such officers may not be directors of such an association. The bylaws may provide for the election by the board of directors, from among their number, of a chair of the board of directors and one or more vice-chairs. Such other officers and assistant officers and agents as are necessary may be elected or appointed by the board of directors or chosen in such manner as may be prescribed by the bylaws. The board may combine the offices of secretary and treasurer and designate the combined office as secretary-treasurer, or unite both functions and titles in one person. The treasurer may be a bank or any depository, and, as such, shall not be considered as an officer but as a function of the board of directors. In such case, the secretary shall perform the usual accounting duties of the treasurer; except that the funds shall be deposited only as authorized by the board of directors. All officers and agents of the association, as between themselves and the association, shall have such authority and perform such duties in the management of the association as may be provided in the bylaws, or as may be determined by resolution of the board of directors not inconsistent with the bylaws.



§ 7-55-106. Power of directors

A majority of the board of directors of a cooperative association has full power or authority to authorize the execution and delivery of mortgages or deeds of trust upon, or the pledging of or encumbering of any or all of the property, assets, licenses, franchises, and permits or other things of value of, such association or corporation, whether acquired or to be acquired and wherever situated, as well as any revenues and incomes therefrom, all upon such terms and conditions as such board of directors determines, to secure any indebtedness of such corporation.



§ 7-55-107. Powers

(1) Every cooperative association has the power:

(a) To have succession by its domestic entity name;

(b) To sue and be sued and to complain and defend in courts of law and equity;

(c) To make and use a common seal, and alter the same at its pleasure;

(d) To hold such real and personal property as may be necessary for the legitimate business of the corporation;

(e) To regulate and limit the right of stockholders or members to transfer their stock or member equity;

(f) To appoint such subordinate officers and agents as the business of the corporation shall require and to allow them suitable compensation therefor;

(g) To adopt bylaws for the management of its affairs and to provide therein for the terms and limitations of stock ownership or membership and for the distribution of its earnings;

(h) If so provided in the articles of incorporation, to eliminate or limit the personal liability of a director to the association or to its members or stockholders for monetary damages for breach of fiduciary duty as a director; except that such provision shall not eliminate or limit the liability of a director for: Any breach of the director's duty of loyalty to the association or its members or stockholders; acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or any transaction from which the director derived an improper personal benefit. No such provision shall eliminate or limit the liability of a director to the association or to its members or stockholders for monetary damages for any act or omission occurring prior to the date when such provision becomes effective.

(2) Every cooperative electric association or cooperative telephone association formed pursuant to this article and any cooperative electric association or cooperative telephone association that is subject to articles 121 to 137 of this title has the power to use patronage capital that has been declared by such association to be distributable or payable to a member or patron for expenditures associated with the provision of electric service or telephone service, as the case may be, as directed by the board of directors of the association after the association has given notice thereof. Such notice may consist of a negotiable instrument that has not been claimed within three years of issuance or publication.



§ 7-55-107.5. Indemnification and personal liability of directors, officers, employees, and agents

The association shall have the same powers, rights, and obligations and shall be subject to the same limitations as apply to domestic corporations as set forth in article 109 of this title. Association directors, officers, employees, and agents shall have the same rights as directors, officers, employees, and agents, respectively, of domestic corporations as set forth in article 109 of this title. Association directors and officers shall have the benefit of the same limitations on personal liability for any injury to person or property arising out of a tort as set forth in section 7-108-402 (2) for directors and officers, respectively, of domestic corporations. Any reference in said sections to shareholders shall be construed to refer to voting members or voting stockholders, if any, for the purpose of this section.



§ 7-55-108. Application of powers

The powers enumerated in section 7-55-107 shall vest in every cooperative association in this state except those formed under or subject to article 56 of this title, although such powers may not be stated in its charter or in its articles of incorporation.



§ 7-55-109. Amendment of articles

The articles of incorporation of a cooperative association or corporation may be amended at any regular or special meeting of the stockholders or members of such association. The proposed amendment must be first approved by a two-thirds majority of the directors. The notice of such meeting shall state or have attached thereto the proposed amendment and shall be mailed to each member of record at least ten days prior to the meeting date; except that cooperative associations with less than one hundred members may post notice of such meeting in a conspicuous place at its normal place of business for at least thirty days prior to such meeting. The proposed amendment shall be approved by an affirmative vote of a majority of the stockholders or members present or voting by mail. A certificate stating such amendment and the adoption thereof shall be delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title.



§ 7-55-110. Vote of stockholders or members

Stockholders or members of a cooperative association may vote either in person or by mail as provided in the bylaws. Proxy or cumulative voting shall be prohibited except as permitted by the articles of incorporation and the bylaws of organizations incorporated prior to July 6, 1973.



§ 7-55-112. Merger, conversion, or consolidation

Two or more corporations formed under articles 30 to 55 or subject to articles 121 to 137 or articles 101 to 117 of this title, or a similar law of any jurisdiction, may be merged or consolidated as a cooperative association, or any cooperative association may convert into any form of entity permitted by section 7-90-201, upon such terms and for such purpose and by such domestic entity name as may be agreed upon, which domestic entity name shall comply with part 6 of article 90 of this title. Such agreement shall also state all the matters necessary to a statement of merger, statement of conversion, or articles of consolidation and shall be approved by a two-thirds majority of the members of the boards of directors and a two-thirds majority vote of the members or stockholders of each association, nonprofit corporation, or corporation present and voting in person or by mail ballot at any regular or special meeting at which prior notice, with mail ballot attached, had been mailed to each member or stockholder stating the plan of merger, conversion, or consolidation; except that cooperative associations with less than one hundred members may post notice of such plan of merger or consolidation in a conspicuous place at its normal place of business for at least thirty days prior to such meeting. A statement of merger complying with section 7-90-203.7, a statement of conversion complying with section 7-90-201.7, or articles of consolidation shall be delivered to the secretary of state, for filing pursuant to part 3 of article 90 of this title, and a certificate of the secretary of state as to the fact of such filing shall be recorded in the office of each county in which each party to the merger, conversion, or consolidation is situated. From and after the filing of articles of consolidation, the former associations, nonprofit corporations, or corporations comprising the component parts shall cease to exist, and the consolidated cooperative association shall succeed to all rights, duties, and powers prescribed in the agreement of consolidated associations, nonprofit corporations, or corporations, not inconsistent with this article, and shall be subject to all liabilities and obligations of the former component associations, nonprofit corporations, or corporations and succeed to all property and interest thereof and may adopt bylaws and do all things permitted by this article. The effect of a conversion shall be as provided in section 7-90-202. The effect of a merger shall be as provided in section 7-90-204.



§ 7-55-113. Adoption of provisions of this article

Every cooperative association, as defined in section 7-55-101 or formed or incorporated under any repealed Colorado statute pertaining to cooperative associations, except corporations or associations formed or incorporated under or subject to article 56 of this title, shall be conclusively presumed to have accepted and adopted the provisions of this article and shall be governed by the provisions of this article, unless such corporation or association or agricultural or livestock association has delivered to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a copy of a resolution adopted by its board of directors, its members, or its stockholders stating that it has elected not to become subject to the provisions of this article. This section shall not apply to cooperative associations formed and incorporated under or subject to article 56 of this title.



§ 7-55-114. Dissolution of association

Any association formed under this article may be dissolved and its affairs terminated voluntarily by a two-thirds majority vote of the members present and voting in person or by mail ballot at a regular or special meeting, if the meeting notice, with a mail ballot attached, stated that dissolution would be discussed; except that cooperative associations with less than one hundred members may post notice of the discussion of such dissolution in a conspicuous place at their normal place of business for at least thirty days prior to such meeting. The board of directors by a two-thirds majority vote of its members shall first adopt a resolution recommending dissolution and submit it to the members, stating the reasons why the termination of the affairs of the association is deemed advisable, the time by which it should be accomplished, and shall also name three persons who are members of the association to act as trustees in liquidation who shall have full power to do all things necessary in liquidation and termination of the affairs of the association. Upon approval of the resolution to dissolve by the members, the association shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of dissolution. A certified copy of the articles of dissolution shall be filed with the county clerk in the county in which the principal business is transacted. All power of the directors shall cease and the persons appointed shall proceed to terminate the affairs of the association and realize upon its assets, pay its debts, and divide the remaining money among the members and holders of equity, as stated in the bylaws or, if not stated, in proportion to their property interests.



§ 7-55-115. Exemption from securities laws

Any security, patronage refund, per unit retain certificate, or evidence of membership issued or sold by a cooperative association as an investment in its stock or capital to the members of a cooperative association formed under this article or a similar law of any other state and authorized to transact business or conduct activities in this state is exempt from securities laws as contained in article 51 of title 11, C.R.S. Such securities, patronage refunds, per unit retain certificates, or evidence of membership may be sold lawfully by the issuer or its members or salaried employees without the necessity of being registered as a broker or dealer under the "Colorado Securities Act", article 51 of title 11, C.R.S.



§ 7-55-116. Application of corporation laws

The provisions of articles 30 to 52, 101 to 117, and 121 to 137 of this title and all powers and rights thereunder shall apply to the associations organized under this article, except where such provisions are in conflict with or inconsistent with an express provision of this article.



§ 7-55-117. Associations not in restraint of trade

No association formed under this article shall be deemed to be in restraint of trade or an illegal monopoly, or an attempt to lessen competition or to fix prices, nor shall the membership agreements or marketing contracts between the association and its members be illegal or in unlawful restraint of trade, or in any combination thereof to accomplish an improper or illegal purpose.



§ 7-55-118. Associations of other jurisdictions

Any cooperative corporation or association formed under generally similar law of another jurisdiction may carry on any proper activities, operations, and functions in this state upon compliance with part 8 of article 90 of this title, with all rights of cooperative associations formed pursuant to this article.



§ 7-55-119. Quorum

A quorum for the election of directors, amending of the articles of incorporation, and conducting normal business at all meetings of the stockholders or members shall be five percent of the stockholders or members or fifty members or stockholders present in person, whichever is less. Nothing shall prevent the articles of incorporation or the bylaws of such association from requiring a larger percent as a quorum.



§ 7-55-120. Incorporation fees

The fee for the incorporation of cooperative corporations or associations shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., if formed with or without capital stock, payable to the secretary of state except as otherwise set forth in this article.



§ 7-55-121. Periodic report

Part 5 of article 90 of this title, providing for periodic reports from reporting entities, applies to associations formed under or subject to this article.






Article 56 - Cooperatives

Part 1 - General Provisions

§ 7-56-101. Short title

This article shall be known and may be cited as the "Colorado Cooperative Act".



§ 7-56-102. Legislative declaration

(1) The general assembly finds and declares that:

(a) The cooperative form of doing business provides an efficient and effective method for persons to market their goods and services and to obtain services and supplies and it is in the best interests of the people of the state of Colorado to promote, foster, and encourage the utilization of cooperatives in appropriate instances;

(b) The cooperative marketing law of the state of Colorado has provided for the promotion, fostering, and encouragement of the intelligent and orderly marketing of agricultural products through cooperation; has eliminated speculation and waste; has made distribution of agricultural products between producer and consumer more efficient; has stabilized the marketing of agricultural products; and has provided for the organization and incorporation of cooperative marketing associations for the marketing of such products, all as contemplated at the time of the original adoption of the cooperative marketing law;

(c) It is in the best interests of the people of the state of Colorado to preserve the provisions of the cooperative marketing law as it has been in force and interpreted in the state and to continue the provisions thereof for agriculture, but also to expand the provisions of the law to provide greater direction and flexibility in its provisions and to enable all types of industries and enterprises to avail themselves of the benefits of the cooperative form of doing business in accordance with the provisions of this article;

(d) It is in the best interests of the people of the state of Colorado to allow those cooperatives that have been formed under or are subject to other articles of this title, such as article 55, to remain under said article or to elect to come under this article.



§ 7-56-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agricultural cooperative" means a cooperative in which the members, including landlords and tenants, are all producers of agricultural products.

(2) "Agricultural products" means agronomic, horticultural, viticultural, aquacultural, forestry, dairy, livestock, poultry, bee, and any other farm or ranch products.

(3) "Articles" means the articles of incorporation of a cooperative and includes amended articles of incorporation, restated articles of incorporation, and other organizational documents of other entities.

(4) "Board" or "board of directors" means the board of directors or other governing body of a cooperative or other entity.

(5) "Bylaws" means the bylaws adopted by a cooperative and includes amended bylaws and restated bylaws.

(6) "Cooperative" means any entity formed under or subject to this article by election or otherwise, including a cooperative formed under comparable law of another jurisdiction doing business in this state, and having the following characteristics:

(a) The business of the cooperative is operated at cost by adjusting the prices charged for goods or services or by returning any net margins at the end of a fiscal year on a patronage basis to members and other persons qualified to share in the net margins pursuant to the articles or bylaws;

(b) Dividends on stock or interest on equity capital is limited, as prescribed in the articles pursuant to section 7-56-201 or bylaws pursuant to section 7-56-208 of the cooperative;

(c) Voting rights are limited to members of the cooperative as prescribed in the articles or bylaws of the cooperative;

(d) The cooperative's business is carried on for the mutual benefit of its members; and

(e) Members are not liable for any debt, obligation, or liability of the cooperative.

(7) (Deleted by amendment, L. 2003, p. 2219, § 67, effective July 1, 2004.)

(8) "Domestic", when referring to a cooperative or other entity, means an entity formed under the law of this state.

(9) "Equity capital" means all investments in the cooperative except loans or other types of indebtedness, whether made by direct investment, such as investment in stock or memberships, or by retention of amounts of net savings, net margins, or net profits allocated to members and other patrons of the cooperative, or charged to them as part of the transactions between them and the cooperative.

(10) "Foreign", when referring to a cooperative or other entity, means an entity formed under law other than the law of this state.

(11) "Member" means a person who has been received into the membership of a cooperative without common stock or a person who has acquired common stock in a cooperative formed with common stock and, in either case, is authorized to vote. This subsection (11) shall not preclude a cooperative from designating persons as both members and stockholders.

(12) "Net margins" means the receipts from operations less the expenses thereof.

(13) "Patron" means a person who may, but need not, be a member of a cooperative who utilizes the services of the cooperative through the purchase or sale of property or services to or from the cooperative.

(14) "Patronage" means the volume or dollar value of business transacted with the cooperative.

(15) "Patronage refund" means a portion of a cooperative's net margins paid or allocated to a patron based on the patron's patronage.

(16) "Per unit retain" means a deduction authorized by a patron to be made by the cooperative from proceeds of sale of a product or service by the patron to the cooperative or by the cooperative on behalf of the patron where the deduction is based on the value or quantity of the product or service sold to the cooperative or on behalf of the patron and is deducted as a contribution or investment by the patron in the capital of the cooperative.

(17) (Deleted by amendment, L. 2003, p. 2219, § 67, effective July 1, 2004.)



§ 7-56-104. Filings by the secretary of state

(1) Part 3 of article 90 of this title, providing for the filing of documents, applies to any document filed or to be filed by the secretary of state pursuant to this article.

(2) Repealed.

(3) to (6) (Deleted by amendment, L. 2002, p. 1815, § 17, effective July 1, 2002; p. 1679, § 15, October 1, 2002.)



§ 7-56-106. Periodic and other reports

(1) Part 5 of article 90 of this title, providing for periodic reports from reporting entities, applies to cooperatives formed under or subject to this article.

(2) The commissioner of agriculture may, by regulation, require reports from any cooperative formed pursuant to this article that limits its membership to agricultural producers.

(3) Upon the dissolution of an agricultural cooperative formed under this article, the cooperative shall provide a copy of the articles of dissolution of the cooperative to the commissioner of agriculture.



§ 7-56-107. Cooperative records

(1) A cooperative shall keep as permanent records minutes of all meetings of its members and of the board, a record of all actions taken by the members or the board without a meeting by a written unanimous consent in lieu of a meeting, and a record of all waivers of notices of meetings of the members and of the board.

(2) A cooperative shall maintain appropriate accounting records.

(3) A cooperative shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(4) A cooperative shall keep a copy of each of the following records at its principal office:

(a) Its articles of incorporation or other governing instrument;

(b) Its bylaws or other similar instrument;

(c) A record of the names and addresses of its members, in a form that permits preparation of a list of members that is alphabetical and that shows each member's address and the investment qualifying a member to vote held by each member;

(d) The minutes of members' meetings, and records of all actions taken by members without a meeting by unanimous written consent in lieu of a meeting, for the past three years;

(e) All written communications within the past three years to members as a group or to any class of members as a group;

(f) A list of the names and business addresses of its current board of directors and officers;

(g) A copy of its most recent periodic report delivered to the secretary of state pursuant to part 5 of article 90 of this title; and

(h) All financial statements prepared for periods ending during the last fiscal year.

(5) Except as otherwise limited by this article, the board of directors of a cooperative shall have discretion to determine what records are appropriate for the purposes of the cooperative, the length of time records are to be retained, and policies relating to the confidentiality, disclosure, inspection and copying of the records of the cooperative.






Part 2 - Incorporation

§ 7-56-201. Articles of incorporation

(1) A cooperative may be formed pursuant to this article for the transaction of any lawful business. One or more persons may act as the incorporator or incorporators of a cooperative by delivering articles for the cooperative to the secretary of state for filing pursuant to part 3 of article 90 of this title. An incorporator who is an individual shall be eighteen years of age or older.

(2) The articles shall state:

(a) The domestic entity name of the cooperative, which domestic entity name shall comply with part 6 of article 90 of this title;

(b) The principal office address of the cooperative's principal office;

(c) The registered agent name and registered agent address of the cooperative's initial registered agent;

(d) Repealed.

(e) If formed without common voting stock, whether the property rights and interests of each member are equal or unequal and, if unequal, the general rule or rules applicable to all members by which the property rights and interests of each member are determined and fixed; provisions for the admission of new members who are entitled to share in the property of the cooperative with the old members in accordance with such general rules; and whether the cooperative is authorized to issue one or more classes of preferred stock or other equity interests and, if so authorized, a statement as to the number of shares of stock of each class or other equity interests and the nature and extent of the preferences, limitations, relative rights, and privileges granted to each;

(f) If formed with stock, the classes of shares and the number of shares of each class the cooperative is authorized to issue. The stock may be divided into preferred and common stock, voting and nonvoting stock, or into any other class of stock. If so divided, the articles must contain a statement as to the number of shares of stock in each class and the nature and extent of the preferences, limitations, relative rights, and privileges granted to each.

(g) The true name and mailing address of each incorporator.

(3) The articles may state:

(a) A provision eliminating or limiting the personal liability of a director as provided in this article;

(b) A provision permitting proportional voting rights based solely upon the patronage of a member with the cooperative, the amount of equity held by the member in the cooperative, or some combination of these methods, as provided in section 7-56-305 (3);

(c) The number and terms of the board of directors, which number shall be not less than three, together with the names and the street addresses of the initial directors. If the names of the initial directors are not stated in the articles, the initial board of directors shall be designated by the incorporator or incorporators following the delivery of the articles to the secretary of state for filing.

(d) The purpose or purposes for which the cooperative is incorporated which may state any lawful business;

(e) A par value for authorized shares of stock or classes of shares;

(f) Provisions defining, limiting, and regulating the powers of the cooperative, its board, and its members;

(g) Provisions limiting membership to producers of agricultural products;

(h) A limitation on the handling of products or services for its own members only, or for members and nonmembers, and whether nonmembers are entitled to share in allocations of net margins or are subject to per unit retains;

(i) Provisions for the removal for cause of any director by the members at any regular or special members' meeting;

(j) A provision eliminating or limiting the indemnification of directors, officers, employees, or agents of the cooperatives as otherwise provided in this article;

(k) Any provision that under this article is required or permitted to be stated in the bylaws;

(l) Any other provision not inconsistent with law.

(4) (Deleted by amendment, L. 2004, p. 1410, § 39, effective July 1, 2004.)

(5) When incorporated, no member or shareholder as such shall be liable directly or indirectly, including by way of indemnification, contribution, or otherwise, under a judgment, decree, or order of a court, or in any other manner, for a debt, obligation, or liability of or chargeable to the cooperative.

(6) A member does not have any vested property right resulting from any provision in the articles that may exist from time to time or at any time, including any provision relating to management, control, capital structure, dividend entitlement, purpose, or duration of the cooperative.



§ 7-56-202. Amendment of articles

(1) A cooperative may amend its articles at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment.

(1.5) If a cooperative has not issued memberships or shares of stock, its board of directors or, if no directors have been designated or elected, its incorporators may adopt one or more amendments to the articles of incorporation.

(2) The articles of a cooperative may be amended at any regular or special meeting of the members of the cooperative. The proposed amendment must be first approved by a two-thirds majority of the directors. The notice of the meeting of members shall state or have attached to it the proposed amendment and shall be mailed to each member of record at least ten days prior to the meeting date. The proposed amendment shall be approved by an affirmative vote of a majority of the members present and voting in person or in any other manner authorized by the cooperative pursuant to section 7-56-305 (1), unless a higher percentage of approval is required in the articles.

(3) Unless otherwise provided in the articles, the board may adopt, without shareholder action, one or more amendments to the articles to:

(a) Delete the statement of names and addresses of the incorporators or of the initial directors;

(b) Delete the statement of the registered agent name and registered agent address of the initial registered agent or registered office, if a statement of change is on file in the records of the secretary of state containing the registered agent name and registered agent address of the cooperative's registered agent;

(b.5) Delete the statement of the names and addresses of any or all of the individuals named in the articles, pursuant to section 7-90-301 (6), as being individuals who caused the articles to be delivered for filing;

(c) Except as otherwise provided in section 9 of article XV of the state constitution, change each issued and unissued share of a class into a greater number of whole shares if the cooperative has only shares of that class outstanding; or

(d) Change the cooperative's domestic entity name by substituting the word "cooperative", "association", "incorporated", "company", or "limited", or any abbreviation thereof for a similar word or abbreviation in the domestic entity name, or by adding, deleting, or changing a geographical designation.

(4) (Deleted by amendment, L. 2004, p. 1411, § 40, effective July 1, 2004.)

(5) A cooperative amending its articles shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of amendment stating:

(a) The domestic entity name of the cooperative; and

(b) The text of each amendment adopted.

(c) to (f) (Deleted by amendment, L. 2004, p. 1411, § 40, effective July 1, 2004.)

(6) Any amendment to the articles may not be invalidated because of the manner of its adoption unless an action to do so is commenced within two years after the date of filing.



§ 7-56-203. Restated articles

(1) The board may restate the articles at any time with or without membership action.

(2) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring approval by the members, it shall be adopted as provided in section 7-56-202.

(3) If the board submits a restatement for action by the members, the cooperative shall give notice, in accordance with section 7-56-202, to each member entitled to vote on the restatement at the members' meeting at which the restatement will be voted upon. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the restatement, and the notice shall contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.

(4) A cooperative restating its articles shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of restatement stating:

(a) The domestic entity name of the cooperative; and

(b) The text of the restated articles of incorporation.

(c) and (d) (Deleted by amendment, L. 2004, p. 1412, § 41, effective July 1, 2004.)

(e) (Deleted by amendment, L. 2002, p. 1817, § 20, effective July 1, 2002; p. 1681, § 18, effective October 1, 2002.)



§ 7-56-204. Cooperatives desiring to relinquish provisions of this article

(1) Any cooperative formed under or that has elected to be subject to this article may relinquish being bound by the provisions of this article by amending its articles in the manner provided in section 7-56-202 (2); except that the amendment shall be approved by a two-thirds majority of all the members present and voting in person or in any other manner authorized by the cooperative pursuant to section 7-56-305 (1) unless a greater vote is required by the articles or bylaws.

(2) The board shall present to the members for approval, as described in subsection (1) of this section, a plan to relinquish the provisions of this article, including:

(a) A statement as to what type of business entity the cooperative is to become after the plan has been adopted;

(b) A statement as to what will be the effect on equities of the cooperative after the plan has been adopted; and

(c) A statement as to the procedures and mechanisms for changing the cooperative to another type of entity.

(3) Amendments to the articles shall be delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title.



§ 7-56-205. Entities formed under other law but subject to this article

Any domestic entity or foreign entity authorized to transact business or conduct activities in this state and engaged in any of the activities enumerated in this article but formed under any other law may be considered for all purposes as subject to this article by amending its constituent operating document as necessary to conform to this article and delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement that the entity has determined to accept the benefits of and to be bound by the provisions of this article and has amended its constituent operating document as necessary to conform to this article by amendments adopted in accordance with applicable law and its constituent operating document.



§ 7-56-208. Bylaws

(1) The initial board of each cooperative formed under this article shall, within thirty days after the articles become effective, adopt bylaws for the government and management of its affairs that are not inconsistent with law or the articles of the cooperative. Such bylaws may be amended or modified in such manner as the bylaws may provide. If the bylaws do not provide a manner for their amendment, the bylaws may be amended at any time upon a majority vote of the members present and voting in person or in any other manner authorized by the cooperative pursuant to section 7-56-305 (1) at a regular or special meeting, the notice of which meeting shall have stated that consideration would be given at the meeting to amending the bylaws and stating the proposed amendment or amendments.

(2) The bylaws of the cooperative shall prohibit the transfer of the voting common stock or membership in the cooperative to persons not eligible to be a member of the cooperative and, if the cooperative issues certificates of common stock or of membership, the restrictions must be printed upon every certificate of stock or certificate of membership subject to the restrictions. At the election of the cooperative, the restrictions may also be included in the articles.

(3) If not stated in the articles, the bylaws of the cooperative shall include:

(a) The qualifications for membership, manner of succession, and conditions for suspension, withdrawal, or expulsion;

(b) The amount of any membership fee or capital subscription required by the cooperative to become a member, conditions of membership, and procedures for acquiring and repayment of membership capital;

(c) Any limitations on dividends on stock or interest on equity capital;

(d) The time, place, and manner of conducting or determining membership meetings of the cooperative which shall be at least annually;

(e) The number, terms, and time of the election of directors, or the manner for determining the same;

(f) The number of directors that shall constitute a quorum for a meeting of the board, which must be at least a majority;

(g) The number, terms, and titles of officers, their authority and duties as well as the manner of election or appointment, the filling of vacancies, or removal of officers; and

(h) A requirement that the cooperative's business shall be conducted on a cooperative basis for the mutual benefit of the cooperative's members.

(4) In addition to the provisions set forth in subsection (3) of this section, the bylaws may include:

(a) The time, place, and manner of conducting its meetings;

(b) The mode and manner of removal of directors and the mode and manner of filling vacancies on the board caused by death, resignation, or removal;

(c) The compensation of directors and officers or the manner for determining compensation;

(d) The mode and manner of conducting business;

(e) The mode and manner of conducting elections and provisions for voting by ballots forwarded by mail or otherwise;

(f) The manner of assignment and transfer of interests in the cooperative;

(g) The manner of collection and enforcement for member nonpayment or nonperformance, including forfeiture of property rights and interests;

(h) The method of determination of property rights and interests in the cooperative and the value thereof;

(i) Methods and procedures for acquiring and returning equity capital to members and other patrons of the cooperative;

(j) Procedures pursuant to section 7-56-501 (1)(q) for the handling of unclaimed equity capital and other funds declared payable by the cooperative and unclaimed by the holder; and

(k) Such other things as may be proper to carry out the purpose for which the cooperative was formed or the governance of the cooperative.



§ 7-56-209. Agricultural marketing cooperatives

(1) It is hereby recognized that agriculture is characterized by individual production in contrast to the group or factory system that characterizes other forms of industrial production; that the ordinary form of corporate organization permits industrial groups to combine for the purpose of group production and the ensuing group marketing and that the public has an interest in permitting producers of agricultural products to bring to their industry the high degree of efficiency and merchandising skill evidenced in the manufacturing industries; that the public interest urgently needs to prevent the migration from rural to urban communities in order to enhance production of agricultural products and to preserve the agricultural supply of the nation; that the public interest demands that producers of agricultural products be encouraged to attain a more efficient system of marketing their products and procurement of the necessary equipment and supplies through cooperatives.

(2) Upon written request to the commissioner of agriculture by any three persons, the commissioner or a duly authorized representative of the commissioner may supply a written summary of the most current survey prepared by the department of agriculture, if any exists, of the business conditions affecting the proposed purposes of the cooperative, particularly the commodities to be handled. When such a summary is supplied, the commissioner or a representative of the commissioner may separately set forth an opinion, stating the reasons therefor, regarding the viability of the proposed venture.

(3) In addition, the department of agriculture may, at the discretion of the commissioner or a representative of the commissioner, provide other assistance to persons who seek to organize an agricultural cooperative.



§ 7-56-210. Renewable energy cooperatives

(1) It is the policy of this state to encourage local ownership of renewable energy generation facilities to improve the financial stability of rural communities.

(2) Subject to the provisions of this article, a renewable energy cooperative may be organized for the purpose of promoting electric energy efficiency technologies to its members, generating electricity from renewable resources and technologies, and transmitting and selling the electricity at wholesale.

(3) For purposes of this section, "renewable resources or technologies" means biomass, geothermal energy, solar energy, small hydroelectricity, and wind energy. Hydrogen derived from biomass, geothermal energy, solar energy, small hydroelectricity, and wind energy is also considered to be renewable energy for the purposes of this article. "Renewable resources or technologies" does not include pumped storage facilities; hydroelectricity other than small hydroelectricity; coal, natural gas, oil, propane, or any other fossil fuel; or nuclear energy. "Renewable resources or technologies" also does not include hydrogen derived from pumped storage facilities; hydroelectricity other than small hydroelectricity; coal, natural gas, oil, propane, or any other fossil fuel; or nuclear energy.






Part 3 - Members and Ownership

§ 7-56-301. Members

(1) Subject to the provisions of this section and under the terms and conditions prescribed in the articles or bylaws adopted by it, a cooperative may limit admission as members or issue common stock only to persons engaged in the particular business or utilizing the goods or services provided by or through the cooperative, including any entity formed under the law of this state or any other jurisdiction, or may admit as members or issue common stock to any person meeting uniform terms and conditions stated in its articles or bylaws.

(2) When any required membership fee or payment for stock as required in the articles, the bylaws, or a resolution of the board has been paid in full or a promissory note executed for the required membership fee or capital subscription, a cooperative may issue a certificate of membership or common stock evidencing the membership or ownership of the stock or may evidence the same on the books or other records of the cooperative as determined by the articles, the bylaws, or the board. Except for a cooperative formed with stock, promissory notes of members may not be accepted by the cooperative as full or partial payment for stock unless permitted by the bylaws and adequately secured. The cooperative shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote.

(3) No member shall have a right to vote until the required membership fee or payment for stock has been paid in full.

(4) A cooperative, in its articles or bylaws, may limit the amount of common stock that a member may own.

(5) No member shall be liable directly or indirectly, including by way of indemnification, contribution, or otherwise, under a judgment, decree, or order of a court, or in any other manner, for a debt, obligation, or liability of or chargeable to the cooperative while it is incorporated for an amount exceeding the sum remaining unpaid on the member's membership fee or the member's subscription to the stock, including any unpaid balance on any promissory note given in payment thereof; except that this subsection (5) shall not affect the liability of a member who is also a member of the board or an officer for such member's negligence, wrongful act, or misconduct in that capacity.

(6) A cooperative formed with or without capital stock under this article may issue or accept investments in nonvoting stock or equity that may have such rights and preferences, including being subject to per unit retains or allocations of net margins, as may be provided in the articles, the bylaws, or by the board. Such nonvoting stock or equity may be issued and sold by the cooperative to any person, including those persons not otherwise qualified to be members, and may be redeemable or retireable by the cooperative on such terms and conditions as are provided for in the articles, the bylaws, or a resolution of the board providing for the issuance of or the investment in the nonvoting stock or equity. The terms and conditions of redemption shall be printed on any certificate evidencing the stock or equity.

(7) A cooperative shall impose restrictions on the transfer of voting common stock or membership in the cooperative in its bylaws in accordance with section 7-56-208 (2), and may also impose such restrictions in its articles, and may impose restrictions on the transfer of other equity investments in the cooperative in its articles, bylaws, or by resolution of its board. Any such restriction shall be printed upon any certificate or other written evidence of the membership, voting common stock, or other equity investment if one is issued.

(8) Subject to the provisions of section 7-56-406 (2)(c), a cooperative may, at any time as stated in its articles, bylaws, or resolution of the board adopted at the time of issuance, acquire, recall, redeem, exchange, or reissue its common stock, memberships, preferred stock, preferred equity, memberships, or other equity capital. Consideration paid for stock, memberships, or other equity capital acquired, recalled, redeemed, exchanged, or reissued by the cooperative shall be the par value, stated value, price originally paid, or book value, whichever is less, as conclusively determined by the board, plus any accrued and unpaid dividends, if any, and, if the price originally paid for the stock, memberships, or other equity capital included an additional amount based upon the right of the holder to engage in business with the cooperative, the consideration shall include the additional amount. If stock, memberships, or other equity capital acquired, recalled, redeemed, or exchanged does not have a par value, then the par value shall not be considered in determining the consideration. The cooperative may set off against the consideration to be paid obligations to it of the holder of stock, membership, or other equity capital and shall have a continuing perfected security interest in the stock, membership, and other equity capital of a member, stockholder, or holder of other equity capital to secure payment of any indebtedness to the cooperative of the stockholder, member, or holder of other equity capital, whenever indebtedness is incurred. Notwithstanding any other provision of law, the security interest shall take priority over all other perfected security interests. No acquisition, recall, or redemption shall be made if the result of it would be to bring the value of the remaining assets of the cooperative below the aggregate of its indebtedness. The articles or bylaws may provide other limitations on the right of a cooperative to acquire, recall, redeem, exchange, or reissue its stock, memberships, or other equity capital.

(9) If a member of a cooperative is other than an individual, such member may be represented by any individual, associate, officer, manager, member, shareholder, or other equity holder thereof duly authorized in writing by the member's board or other governing body having the right to authorize the representation.

(10) If so prescribed in its articles or bylaws, a cooperative may group its members in districts, or other units, or by types of goods or services utilized, for administration or otherwise achieving the purposes of the cooperative.

(11) A cooperative, in its articles or bylaws, may limit the amount of common stock or other equity capital held by members or other persons.

(12) Repealed.



§ 7-56-302. Member meetings - how called - notice

(1) In its bylaws, each cooperative shall provide for one or more regular member meetings annually. Either the board or such officers as are designated in the bylaws shall have the right to call a special meeting of the members at any time, and the president, or other officer designated in the bylaws, shall call a special meeting to be held within sixty days upon petition by ten percent of the total number of members stating the specific business to be brought before the meeting. The board or the person calling the special meeting shall determine the date, time, and place of the meeting.

(2) Written notice of all member meetings shall be mailed to each member at that member's last-known address or transmitted to each member in such other manner as may be provided in the bylaws at least ten days prior to the meeting. Notice of any special meeting shall include a statement of the purpose for the meeting. At all regular meetings of members of the cooperative, any and all lawful business may be brought before the meeting regardless of whether stated in the notice of the meeting; except that amendments to the articles or the bylaws of the cooperative or other action required to be stated in the notice of the meeting by this article shall not be subject to action unless notice thereof is stated in the notice of the meeting. At all special meetings of the members of the cooperative, business brought before the meeting shall be limited to the purpose stated in the notice.

(3) Actions taken or agreed to be taken during a member meeting shall not be invalidated on account of any member's failure to receive notice of a meeting if reasonable effort has been made to give notice in accordance with this section.

(4) Lawful actions or other membership votes may be taken by the cooperative in lieu of or without a member meeting if all members entitled to act or vote with respect to the action agree to that action by unanimous written consent.



§ 7-56-303. Members' list for meeting

(1) After fixing a record date for a meeting of the membership, the cooperative shall prepare a list of the names and addresses of all its members who are entitled to be given notice of the meeting. The members' list shall be available for inspection by any member or member's agent or attorney, for a proper corporate purpose, beginning the earlier of ten days before the meeting for which the list was prepared or two business days after notice of the meeting is given and continuing through the meeting, and any adjournment thereof. Section 7-56-307 is not applicable to this section.

(2) The cooperative shall make the members' list available at the meeting, and any member or member's agent or attorney is entitled to inspect the list at any time and for a proper corporate purpose during the meeting or any adjournment.

(3) If the cooperative refuses to allow a member or the member's agent or attorney to inspect the members' list before or at the meeting, as permitted by subsection (1) or (2) of this section, the member may apply to the district court for the county in this state in which the street address of the cooperative's principal office is located or, if the cooperative has no principal office in this state, to the district court for the county in which the street address of its registered agent is located or, if the cooperative has no registered agent, to the district court for the city and county of Denver for an order permitting the member or the member's agent or attorney to inspect the members' list.

(4) The court may order inspection of the members' list pursuant to subsection (3) of this section, unless the cooperative proves that it refused inspection or copying of the list in good faith because it had a reasonable basis for doubt about the right of the member or the agent or attorney of the member to inspect or copy the members' list. The court may also postpone or adjourn the meeting for which the list was prepared until the inspection ordered by the court is complete. In any such action:

(a) The court may order the losing party to pay the prevailing party's reasonable costs, including reasonable attorney fees;

(b) The court may order the losing party to pay the prevailing party for any damages the prevailing party shall have incurred by reason of the subject matter of the litigation;

(c) If inspection or copying is ordered pursuant to subsection (3) of this section, the court may order the cooperative to pay the member's inspection and copying expenses; and

(d) The court may grant either party any other remedy provided by law.

(5) If a court orders inspection of the members' list pursuant to subsection (3) of this section, the court may impose reasonable restrictions on the use or distribution of the list by the member.

(6) Failure to prepare or make available the members' list does not affect the validity of action taken at the meeting.



§ 7-56-304. Quorum

(1) A quorum for conducting business at all meetings of the members shall be five percent of the total number of members or thirty members present in person at the meeting, whichever is less. Members present and voting in person or in any other manner authorized by the cooperative pursuant to section 7-56-305 (1) shall be counted toward the quorum with respect to that matter. Nothing shall prevent the articles or the bylaws of a cooperative from requiring a greater number of members or percentage thereof as a quorum.

(2) An action by a cooperative is not valid in the absence of a quorum at the meeting at which the action was taken, unless the action taken is subsequently ratified by the required number of members.



§ 7-56-305. Member voting

(1) (a) Members of a cooperative may vote either in person or, if provided in the articles or the bylaws of the cooperative or a resolution of the board with respect to a particular issue, by any of the following methods:

(I) Mail or electronic transmission if a means is provided to verify that a member so voting has received the exact wording of the matter upon which the vote is to be taken;

(II) Telecommunication; or

(III) Any other means by which all persons in the meeting may communicate with each other during the meeting.

(b) Whenever in this article reference is made to voting by membership, the vote may be taken in any manner established pursuant to this section unless specifically provided otherwise in this article or by the board with respect to a particular matter upon which the vote is to be taken.

(c) With respect to a matter where a vote has been cast by an authorized means other than the person being present and voting in person, the person casting the vote shall be counted as present and voting for purposes of those provisions in this article that refer to persons "present and voting".

(d) Proxy or cumulative voting shall be prohibited except as permitted by the articles or bylaws of organizations incorporated prior to July 6, 1973; except that, where a member is other than an individual, its vote may be cast by a representative authorized pursuant to this article.

(2) Except as otherwise provided in subsection (3) of this section, each member of a cooperative formed under this article shall be entitled to one vote only.

(3) Any cooperative formed under this article may provide in its articles for proportional voting rights allowing members more than one vote based upon the patronage of a member with the cooperative, the amount of patronage equity held in the cooperative, or any combination of these methods. However, no member may be entitled to more than one vote in any case where a law of this state specifically requires otherwise. In no event shall any member have less than one vote and no member may have more than two and one-half percent of the total votes of members of the cooperative. If the number of members in the cooperative is such that, solely by virtue of the number of members, one member may have more than two and one-half percent based on proportional voting, then each member of the cooperative shall be entitled to one vote only.

(4) Unless otherwise provided in this article or in the cooperative's articles, when a cooperative has provided for proportional voting, it shall be deemed to have intended that the references in this article to a vote of a specified proportion of members or similar terminology as necessary for approval of a matter submitted to a membership vote shall mean a determination based on a proportion of the total votes entitled to be cast or actually cast by members as applicable in the particular reference.



§ 7-56-306. Reserves, distributions, and patronage refunds

(1) A cooperative shall periodically set aside a portion of net margins, per unit retains, or other funds that is reasonable as determined by the board or in accordance with the articles or bylaws, for reserves, distributions, patronage refunds, capital, or other lawful business purposes.

(2) Net margins, after deductions for reasonable reserves and for allowances for income tax, shall be calculated and allocated on a patronage basis at least once every twelve months to members or to members and other qualified persons on an equitable basis as determined by the board or in accordance with the articles or bylaws. This section shall not be construed as prohibiting the retention of net margins, excess per unit retains, or other funds allocated to members as a means of providing capital for the cooperative.

(3) If a cooperative has retained net margins or other funds allocated to members, the board shall have the right in accordance with the articles, bylaws, and policies established by the board to redeem or retire the net margins or other funds so retained. All decisions relating to the redemption or retirement of such funds shall be made solely by the board.



§ 7-56-307. Inspection of cooperative records by member

(1) A member is entitled to inspect and copy, at the member's expense, during regular business hours at a reasonable location stated by the cooperative, any of the records described in section 7-56-107 (4) if the member meets the requirements of subsection (2) of this section and gives the cooperative written demand at least five business days before the date on which the member wishes to inspect and copy such records. Notwithstanding the provisions of this subsection (1) or any provisions of section 7-56-107 (4), no member shall have the right to inspect or copy any records of the cooperative relating to the amount of equity capital in the cooperative held by any person or any accounts receivable or other amounts due the cooperative from any person.

(2) To be entitled to inspect and copy permitted records, the member shall meet the following requirements:

(a) The member has been a member for at least one year immediately preceding the demand to inspect or copy or is a member holding at least five percent of all of the outstanding equity interests in the cooperative as of the date the demand is made;

(b) The demand is made in good faith and for a proper corporate business purpose;

(c) The member describes with reasonable particularity the purpose and the records the member desires to inspect; and

(d) The records are directly connected with the described purpose.

(3) The right of inspection granted by this section may not be abolished or limited by the articles, bylaws, or any actions of the board or the members.

(4) This section does not affect:

(a) The right of a member to inspect records to the same extent as any other litigant if the member is in litigation with the cooperative; or

(b) The power of a court to compel the production of the cooperative's records for examination.

(5) Notwithstanding any other provision in this section, if the records of the cooperative to be inspected or copied are in active use or storage and, therefore, not available at the time otherwise provided for inspection or copying, the cooperative shall notify the member of this fact and shall set a date and hour within three business days of the date otherwise set in this section for the inspection or copying.

(6) This section shall not apply to section 7-56-303.



§ 7-56-308. Scope of member's inspection right

(1) A member's agent or attorney has the same inspection and copying rights as the member.

(2) The right to copy records under section 7-56-307 includes, if reasonable, the right to receive copies made by photographic, xerographic copying, or other means.

(3) The cooperative may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production and reproduction of the records.



§ 7-56-309. Court-ordered inspection

(1) If a cooperative refuses to allow a member, or the member's agent or attorney, who complies with section 7-56-307 to inspect or copy any records that the member is entitled to inspect or copy by said section within a prescribed time limit or, if none, within a reasonable time, the district court for the county in this state in which the street address of the cooperative's principal office is located or, if the cooperative has no principal office in this state, the district court for the county in which the street address of its registered agent is located or, if the cooperative has no registered agent, the district court for the city and county of Denver, may, on application of the member, summarily order the inspection or copying of the records demanded at the cooperative's expense.

(2) If a court orders inspection or copying of the records demanded, unless the cooperative proves that it refused inspection or copying in good faith because it had a reasonable basis for doubt about the right of the member or the member's agent or attorney to inspect or copy the records demanded:

(a) The court may order the losing party to pay the prevailing party's reasonable costs, including reasonable attorney fees;

(b) The court may order the losing party to pay the prevailing party for any damages the prevailing party shall have incurred by reason of the subject matter of the litigation;

(c) If inspection or copying is ordered pursuant to subsection (1) of this section, the court may order the cooperative to pay the member's inspection and copying expenses notwithstanding the provisions of section 7-56-307 (1); and

(d) The court may grant either party any other remedy provided by law.

(3) If a court orders inspection or copying of records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.






Part 4 - Officers and Elections

§ 7-56-401. Directors - elections - remuneration - vacancy

(1) The affairs of a cooperative formed under or subject to this article shall be managed by a board of not less than three directors as provided in the articles or bylaws elected by and from the members of the cooperative or designated representatives of members who are not individuals. If authorized by the articles or the bylaws, up to twenty percent of the board may consist of directors who are neither members nor representatives of members. Directors who are not members of the cooperative or representatives of members may be elected by a vote of two-thirds of the cooperative members present and voting. Nominations for the position of director shall be conducted in a manner provided in the bylaws or in a resolution of the board or of the members.

(2) The articles or bylaws may provide that the territory in which the cooperative has members shall be divided into districts and that the directors shall be elected according to such districts, either directly or by district delegates elected by the members in that district. In that case the articles or bylaws shall state the number of directors to be elected by each district and the manner and method of reapportioning the directors and of redistricting the territory covered by the cooperative. The bylaws may provide that primary elections shall be held in each district to elect the directors apportioned to such districts and that the result of all such primary elections shall be ratified at the next regular meeting of the cooperative or be considered final as to the cooperative.

(3) A cooperative may provide a reasonable remuneration for the time actually spent by its officers and directors in its service. No director, during the term of the director's office, shall be a party to a contract for profit with the cooperative differing in any way from the business relations accorded members of the cooperative.

(4) The articles or bylaws may limit directors from occupying any position in the cooperative on a regular salary or substantially full-time pay. The articles or bylaws may provide for an executive committee and may allot to the committee all the functions and powers of the board, subject to the general direction and control of the board.

(5) When a vacancy on the board occurs other than by expiration of term, the remaining members of the board, even though not a quorum, by a majority vote, shall fill the unexpired term, unless the articles or bylaws provide for an election of directors by district, in which event, unless the articles or bylaws provide for a different procedure, the board shall immediately call a special meeting of the members in the district to fill the vacancy.



§ 7-56-402. Officers - titles - election - duties and authority - removal

(1) (a) The bylaws shall provide for one or more officers and the titles of those officers. The offices may include a board chair, one or more vice-chairs, a president, one or more vice-presidents, a secretary, a treasurer, and assistant officers or other officers. The officers shall be elected by the board or in any other manner prescribed in the bylaws. At least one officer shall be an individual at least eighteen years of age. At least one officer shall be a member of the board. One individual may simultaneously hold more than one office, but may not concurrently hold the offices of president and secretary.

(b) The bylaws or board of each cooperative shall designate one or more officers responsible for preparing and maintaining the minutes of board and membership meetings and all records required to be kept by section 7-56-107 and for authenticating records.

(2) All officers and agents of the cooperative, as between themselves and the cooperative, shall have such authority and perform such duties in the management of the cooperative as may be provided in the bylaws, or as may be determined by resolution of the board of directors not inconsistent with federal, state, and local law, the articles, and the bylaws.

(3) Unless otherwise provided in the articles or bylaws, the board may remove any officer at any time with or without cause.



§ 7-56-403. Procedures for meetings of the board of directors

(1) The board shall meet at least annually. The board may establish a time and place for regular board meetings and then may hold regular board meetings at such times without notice.

(2) Special meetings of the board shall require at least two days' notice of the date, time, and place. Unless otherwise provided by the articles or bylaws, purposes of a special meeting do not have to be stated in the notice of any special meeting.

(3) A director's attendance at a special meeting constitutes waiver of the notice requirement for that meeting unless the director objects to the lack of or method of notice and does not thereafter participate in the meeting or if notice of the purpose of the meeting was required but not given and the director objects to the transaction of business for that purpose and does not thereafter participate in the meeting with respect to that purpose.

(4) A director is considered to have assented to an action of the board unless:

(a) The director votes against it or abstains and causes the abstention to be recorded in the minutes of the meeting;

(b) The director objects at the beginning of the meeting and does not vote for it later;

(c) The director causes the director's dissent to be recorded in the minutes;

(d) The director does not attend the meeting at which the vote is taken; or

(e) The director gives notice of the director's objection in writing to the secretary within twenty-four hours after the meeting.

(5) Unless otherwise provided by the articles or bylaws:

(a) The board may permit any or all directors to participate in a regular or special meeting through the use of any means of communication by which all directors participating are able to communicate simultaneously with each other during the meeting;

(b) Actions of the board may be taken without a meeting if the action is agreed to by all members of the board and is evidenced by one or more written consents together signed by all directors and filed with the corporate records reflecting the action taken;

(c) Purposes of a special meeting do not have to be stated in the notice of any special meeting, but at least two days' notice of the date, time, and place shall be given.



§ 7-56-404. Removal of director by the membership or the board

(1) At a meeting called expressly for that purpose, as well as any other proper purpose, a director may be removed by the members in the manner provided in this section upon an affirmative vote of a majority of the members present and voting in person or in any other manner authorized by the cooperative pursuant to section 7-56-305 (1) or, if removal of a director is by the board, then by a majority of the members of the board not subject to removal.

(2) The board may remove a director who does not meet the qualifications for board membership stated in the articles and bylaws of the cooperative.

(3) The members may remove one or more directors only for cause unless the articles or bylaws allow directors to be removed without cause.

(4) Removal of directors by the vote of the members shall be initiated by written petition signed by at least ten percent of the members stating the alleged causes or reasons for removing the director. No petition shall seek removal of more than one director.

(5) Within ninety days after receipt of a petition meeting the requirements of subsection (4) of this section, the board shall schedule the removal vote at a regular or special meeting of the membership upon determination by the board, if necessary, that cause has been stated. Any determination of cause shall be made by a majority of the directors not subject to removal petitions. If more than a majority of the board is subject to removal petitions, then the matter shall be promptly referred to an attorney who has been duly licensed to practice law in Colorado for at least five years and who has not previously represented the cooperative. The attorney's determination of whether cause has been stated shall be final for the purpose of whether to schedule a vote on removal.

(6) Any director subject to a removal petition under any provision of this section shall be promptly informed in writing by the board and shall have the opportunity, in person and by counsel, to be heard and present evidence at the meeting called for the vote. The persons seeking removal shall have the same opportunity.



§ 7-56-405. Removal of director by judicial proceeding

(1) A director may be removed by the district court for the county in this state in which the street address of the cooperative's principal office is located or, if the cooperative has no principal office in this state, by the district court for the county in which the street address of its registered agent is located or, if the cooperative has no registered agent, by the district court for the city and county of Denver, in a proceeding commenced either by the cooperative or by at least ten percent of the members, if the court finds that the director engaged in fraudulent or dishonest conduct or gross abuse of authority or discretion with respect to the cooperative, and that removal is in the best interests of the cooperative.

(2) If the members commence a proceeding under subsection (1) of this section, they shall make the cooperative a party defendant.

(3) The court that removes a director may bar the director from reelection for a period prescribed by the court.



§ 7-56-406. Indemnification and personal liability of directors, officers, employees, and agents

(1) Unless limited in the cooperative's articles, the cooperative shall have the same powers, rights, and obligations and shall be subject to the same limitations with respect to indemnification and personal liability of directors, officers, employees, and agents as apply to domestic corporations as set forth in article 109 of this title. Cooperative directors, officers, employees, and agents shall have the same rights as directors, officers, employees, and agents of domestic corporations as set forth in article 109 of this title. For purposes of this section, any reference to shareholders having the right to vote in article 109 of this title shall be construed to refer to members of the cooperative having the right to vote.

(2) (a) The articles may eliminate or limit the liability of a director of the cooperative to the cooperative or its members for monetary damages for any breach of the duty of care arising after the date the provision in the articles became effective, including the effective date of any provision adopted under a prior statute, except any acts or omissions in bad faith or that involve intentional misconduct or a knowing violation of law; any transaction from which the director derived an improper personal benefit; any unlawful liquidating distributions of assets to members, unlawful loans to directors, or unlawful guarantees of loans to directors; unlawful dividends; unlawful stock or other equity repurchases; or any other unlawful distribution that was voted for or assented to if the director did not act in conformance with the standard of care as set forth in section 7-108-401.

(b) No provision pursuant to paragraph (a) of this subsection (2) shall eliminate or limit the liability of a director or officer to the cooperative or its members for monetary damages for any act or omission occurring prior to the date when such provision becomes effective.

(c) A distribution of stock or other equity repurchase is unlawful if it renders the cooperative unable to pay its debts as they become due in the usual course of business or, unless the articles permit otherwise, causes the assets to be less than the liabilities plus the amount necessary to satisfy the interests of the holders of securities or other equity capital preferential to those receiving the distribution, if dissolved at the time of the distribution.

(d) No director or officer shall be personally liable for any tort committed by an employee unless the director or officer was personally involved.

(e) Unless otherwise provided in the articles or bylaws, each director shall discharge the duties as a director, including duties as a member of a committee, in accordance with the provisions of section 7-108-401. Unless otherwise provided in the articles or bylaws, each officer with discretionary authority shall discharge such officer's duties under that authority in accordance with the provisions of section 7-108-401. For purposes of this subsection (2), references to "corporation" and "shareholders" in section 7-108-401 shall be construed as referring to "cooperative" and "members" respectively.



§ 7-56-407. Persons to be bonded

At the discretion of the board of a cooperative, any officer, employee, or agent handling funds or negotiable instruments or property of or for the cooperative may be bonded for the faithful performance of the person's duties and obligations.



§ 7-56-409. Registered agent - service of process

Part 7 of article 90 of this title, providing for registered agents and service of process, applies to cooperatives formed under or subject to this article.






Part 5 - Powers and Purposes: Application of Other Laws

§ 7-56-501. Powers

(1) Every cooperative has the power, except as specifically limited by this article or by its own articles or bylaws:

(a) To have perpetual existence and succession by its domestic entity name unless limited by the articles;

(b) To sue and be sued and to complain and defend in courts of law and equity;

(c) To make and use a common seal, alter the same at its pleasure, and to use such seal or a facsimile thereof, including a rubber stamp, by impressing or affixing it or by reproducing it in any other manner;

(d) To purchase, receive, lease, and otherwise acquire, and to own, hold, improve, use, and otherwise deal with, real or personal property or any legal or equitable interest in property, wherever located;

(e) To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(f) To purchase, receive, subscribe for, and otherwise acquire shares and other interests in, and obligations of, any other entity, including any other cooperative, and to own, hold, vote, use, sell, mortgage, lend, pledge, and otherwise dispose of, and deal in and with, the same;

(g) To make contracts and guarantees; incur liabilities; borrow money; issue notes, bonds, and other obligations, which may be convertible into or include the option to purchase other securities of the cooperative; and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(h) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(i) To be a partner, member, associate, trustee, promoter, or manager of, or to hold any similar position with, any entity;

(j) To conduct its business, locate offices, and exercise the powers granted by this article within or outside this state;

(k) To elect directors and officers and appoint employees and agents of the cooperative, define their duties, fix their compensation, and lend them money and credit;

(l) To pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share options and rights plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;

(m) To make payments or donations for the public welfare or for charitable, scientific, or educational purposes;

(n) To regulate and limit the right of members to transfer their memberships, stock, or other equity;

(o) To make and amend its articles and bylaws for the management of its affairs and to make provisions in its articles for the terms and limitations of stock ownership or membership and for the distribution of its earnings;

(p) To indemnify its directors, officers, employees, and agents to the extent provided or permitted in this article and to eliminate or limit the personal liability of a director, officers, employees, or agents of the cooperative, as provided in accordance with section 7-56-406; however, no such provision shall eliminate or limit the liability of a director or officer to the association or to its members for monetary damages for any act or omission occurring prior to the effective date of such provision;

(q) To establish in its bylaws procedures for the disposition of funds when declared payable by the cooperative and unclaimed by the holder three years after notification has been mailed to the holder's last-known address of record on the books of the cooperative, which disposition may consist of transferring the funds to the general operating account of the cooperative;

(r) To establish, secure, own, and develop patents, trademarks, and copyrights;

(s) To make advance payments and advances to members;

(t) To act as the agent or representative of any member for any lawful purpose or in any lawful transaction of the cooperative;

(u) To purchase or otherwise acquire and to hold, own, and exercise all rights of ownership in, and to sell, transfer, or pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of shares of the stock or bonds of any person engaged in any lawful activity;

(v) To allocate earnings and pay patronage dividends;

(w) To use per unit retains;

(x) To prohibit or place limitations on amounts or rates of dividends payable on any class of capital stock or other equity investment in the cooperative;

(y) To engage in any activity in connection with the purchase, hiring, or use by its members or other patrons of goods, services, products, equipment, supplies, utilities, telecommunications, housing, or health care;

(z) To establish amounts for reasonable and necessary reserves for bad debts, obsolescence, grain, quality and grade, contingent losses, working capital, debt retirement, buildings and equipment, and ownership retirement and to provide that no member or other person entitled to share in the allocation of the cooperative's net margins or other funds shall have any rights except upon dissolution when the entire reserve funds of the cooperative shall be distributed in accordance with applicable federal, state, and local law and the articles and bylaws of the cooperative;

(aa) To manufacture, sell, or supply goods, machinery, equipment, supplies, or services to its members and to other patrons or persons;

(aa.5) To adopt a trade name;

(bb) To finance one or more of the activities in this section; and

(cc) To perform every other form or type of act that is necessary or proper for accomplishing any lawful purpose of the cooperative not prohibited to it by law or its articles and bylaws or that is conducive to or expedient for the interest or benefit of the cooperative.

(2) In addition to the powers granted in subsection (1) of this section, each agricultural cooperative incorporated under this article has the following powers:

(a) To engage in any activity in connection with the marketing, selling, preserving, raising, harvesting, drying, processing, manufacturing, canning, packing, grading, storing, handling, and utilization of any products, by-products, or services produced or delivered to the cooperative by its members or other patrons;

(b) To engage in any activity in connection with agricultural education and research and to represent its members' interests in legislative and administrative forums.

(3) In addition to the powers specifically given in this article, a cooperative has all powers, rights, and privileges granted by the law of this state to domestic corporations or domestic nonprofit corporations that are not inconsistent with the provisions of this article.

(4) The powers enumerated in this article shall vest in every cooperative in this state formed under this article, or that has elected to be subject to this article, although they may not be stated in its charter or in its articles.



§ 7-56-502. Marketing or purchasing contracts

Cooperatives limiting membership to agricultural producers may make and execute marketing or purchasing contracts requiring the members to sell or purchase, for any period of time not over ten years, all or any specified part of their agricultural products or specified commodities, goods, services, or input supplies exclusively to or through the cooperative or any facilities utilized or to be created by the cooperative. If such producers contract to sell to the cooperative, it shall be conclusively held that title to the products passes absolutely and unreservedly, except for recorded liens, to the cooperative upon delivery or at any other specified time if expressly and definitely agreed to in the contract. The contract may provide, among other things, that the cooperative may sell or resell the products delivered by its members with or without taking title to the products and pay over to its members the resale price, after deducting all necessary selling, overhead, and other costs and expenses, including interest or dividends on stock which shall not exceed eight percent per annum, and reserves for proper purposes.



§ 7-56-503. Remedies for breach of marketing or purchasing contract

(1) The bylaws or the marketing or purchasing contracts of an agricultural cooperative may fix as liquidated damages specific sums to be paid by a member to the cooperative upon the breach by the member of any provision of the marketing or purchasing contract regarding the sale, purchase, receipt, or delivery or withholding of products or other goods and may further provide that the member will pay all costs, premiums for bonds, expenses, and fees if any action is brought upon the contract by the cooperative. All such provisions shall be valid and enforceable in the courts of this state, and clauses providing for liquidated damages shall be enforceable as such and shall not be regarded as penalties.

(2) In the event of any breach or threatened breach of a marketing or purchasing contract by a member, the cooperative shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance of the contract. Pending the adjudication of the action and upon filing a sufficient bond and verified complaint showing the breach or threatened breach, the cooperative shall be entitled to a temporary restraining order and preliminary injunction against the member.

(3) In any action upon a marketing contract, it shall be conclusively presumed that a landowner, landlord, or lessor is able to control the delivery of products or other goods produced on such landowner's, landlord's, or lessor's land by tenants or others whose tenancy or possession or work on such land or the terms of whose tenancy or possession or labor on such land was created or changed after execution by the landowner, landlord, or lessor of such marketing contract. The remedies provided in this section for nondelivery or breach shall lie and be enforceable against such landowner, landlord, or lessor in any such action upon a marketing contract.



§ 7-56-504. Inducing breach of marketing or purchasing contract

Any person who knowingly induces any member of an agricultural cooperative formed under this article, or under similar statutes of another jurisdiction with similar restrictions and rights and operating in this state, to break the member's marketing or purchasing contract or agreement with the cooperative shall be subject to all available civil remedies, including but not limited to injunctive relief.



§ 7-56-505. Purchases of property or other interests

If a cooperative with preferred stock or preferred equity purchases or otherwise acquires any interest in any property, stock, or interest in another entity, it may, with the consent of the person or persons from whom the property or interests are being acquired, discharge the obligations incurred in the purchase or other acquisition, wholly or in part, by exchanging for the acquired property, stock, or interest shares or amounts of its preferred stock or preferred equity in an amount that, at par or stated value, would equal the value of the property, stock, or interest so purchased, as determined by the board. A transfer to the cooperative of the property, stock, or interest purchased or otherwise acquired shall be equivalent to payment in cash for the shares or amounts of preferred stock or preferred equity issued by the cooperative.



§ 7-56-506. Warehouse receipts - interest in warehouse entities

If a cooperative formed under or that has elected to be subject to this article organizes, forms, operates, owns, controls, has an interest in, owns stock of, or is a member of any commodities warehouse, the warehouse may issue legal warehouse receipts to the cooperative against the commodities delivered by it or to any other person, and any legal warehouse receipt shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented by the receipt. If the warehouse is licensed or licensed and bonded under the law of this state, any other state, or the United States, its warehouse receipt delivered to the cooperative on commodities of the cooperative or its members or delivered by the cooperative or its members shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the cooperative.



§ 7-56-507. Application of other laws

(1) If a matter is not addressed in this article, the "Colorado Business Corporation Act", articles 101 to 117 of this title, shall apply to the cooperatives formed under or subject to this article; except that a cooperative may elect to have the provisions of the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title, apply to it if such cooperative does so in its articles or by a resolution of its members that is delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title that states that the cooperative elects to have the provisions of the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title, apply to it. A cooperative may revoke such election by amending its articles or by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of change that states that the cooperative revokes its election to have the provisions of the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title, apply to it and that the revocation of such election has been approved by resolution of its members.

(2) Any exemptions under any existing law applying to goods or agricultural products in the possession or under the control of an individual producer shall apply similarly and completely to such goods or products when delivered by its members to, and in the possession or under the control of, the cooperative.



§ 7-56-508. Cooperatives not in restraint of trade

No cooperative formed under or subject to this article shall solely by its organization and existence be deemed to be a conspiracy or a combination in restraint of trade, an illegal monopoly, or an attempt to lessen competition or to fix prices arbitrarily, nor shall the marketing or purchasing contracts and agreements between any cooperative and its members or any agreements authorized in this article be considered illegal as such, in unlawful restraint of trade, or as part of a conspiracy or combination to accomplish an improper or illegal purpose.



§ 7-56-509. Exemption from securities laws

Any security, patronage refund, per unit retain certificate, capital credit, evidence of membership, preferred equity certificate, or other equity instrument issued, sold, or reported by a cooperative as an investment in its stock or capital to the patrons of a cooperative formed under or subject to this article or a similar law of any other jurisdiction and authorized to transact business or conduct activities in this state is exempt from the securities laws contained in the "Colorado Securities Act", article 51 of title 11, C.R.S. Such securities, patronage refunds, per unit retain certificates, capital credits, or evidences of membership, preferred equity certificates or other equity instruments may be issued, sold, or reported lawfully by the issuer or its directors, officers, members, or salaried employees without the necessity of the issuer or its directors, officers, members, or employees being registered as brokers or dealers under the "Colorado Securities Act", article 51 of title 11, C.R.S.



§ 7-56-510. Renewable energy cooperatives - powers

(1) In addition to the powers granted in this article, renewable energy cooperatives may generate electricity from renewable resources or technologies and transmit and sell electricity at wholesale.

(2) No renewable energy cooperative shall sell electricity at retail or have a certificated territory in the state except as allowed for its own service or pursuant to public utility law or other legal authority.






Part 6 - Property Encumbrances, Business Combinations, and Property Sales

§ 7-56-601. Encumbering property

The board of a cooperative has full power and authority, without approval of its members, to mortgage, pledge, encumber, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of the cooperative's property, whether or not in the usual and regular course of business, and to execute and deliver mortgages, deeds of trust, security agreements, or other instruments for such purposes.



§ 7-56-602. Merger, conversion, or consolidation or share or equity capital exchange

(1) One or more cooperatives formed under or that have elected to be subject to this article may be merged, consolidated, or shares or equity capital exchanged with another domestic cooperative or another domestic entity, or may convert to any form of entity permitted by section 7-90-201, upon such terms, for such purpose, and by such domestic entity name as may be agreed upon, which domestic entity name shall comply with part 6 of article 90 of this title.

(2) (a) With respect to a cooperative that is a party to a plan of merger, conversion, consolidation, or share or equity capital exchange, unless a different vote is required by the articles or bylaws, the plan shall be approved by a two-thirds majority of all the members of the board of the cooperative and by a two-thirds majority of the members present and voting in person or in any other manner authorized by the cooperative pursuant to section 7-56-305 (1). If a higher or lower percentage vote of members is required by the articles or bylaws for approval, not less than a majority of those present and voting in person or in any other manner authorized by the cooperative pursuant to section 7-56-305 (1) nor more than a two-thirds majority of all voting members of the cooperative shall be required.

(b) A cooperative shall not permit proportional voting to apply to a vote of members on a plan of merger, conversion, consolidation, or share or equity capital exchange pursuant to this section.

(c) If voting by mail is permitted, the notice of the meeting shall be mailed to each member and have a mail ballot attached to it.

(d) A cooperative may establish different requirements for plans between or among two or more cooperatives and for plans where a noncooperative entity is a party to the plan.

(e) The vote required for approval of a plan by an entity that is a party to the plan and that is not a cooperative entity shall be governed by the law applicable to the noncooperative entity.

(3) If a party to the merger, conversion, consolidation, or share or equity capital exchange is the owner of real property in the state of Colorado and the merger, conversion, consolidation, or share or equity capital exchange would affect the title to the real property, a copy of a statement of merger, conversion, consolidation, or share or equity capital exchange, certified by the secretary of state, shall be filed for record in the office of the county clerk and recorder in the county or counties in which the real property is situated.



§ 7-56-603. Procedure for consolidation, share or equity capital exchange, conversion, and merger

(1) A plan for consolidation or share or equity capital exchange shall state the following:

(a) The entity name of each entity planning to consolidate or exchange shares or equity capital and the principal office address of its principal office;

(b) The entity name of the surviving entity, or of the acquiring entity, and the principal office address of its principal office;

(c) A statement that the consolidating entities are consolidated with the surviving entity, or that the acquiring entity is acquiring shares or equity capital of the other entities, and the section of this article pursuant to which the consolidation or share exchange is effected;

(d) Any amendments to the articles of the surviving party to be effected by the consolidation or share or equity capital exchange; and

(e) With respect to agricultural and other cooperatives exempted from the operation of laws such as the federal and state securities or antitrust laws, any steps necessary to maintain such exemption if the cooperative wishes to maintain such status.

(2) The plan of consolidation or share or equity capital exchange may state any other provisions relating to the consolidation or share or equity capital exchange.

(2.3) A plan of conversion shall comply with section 7-90-201.3.

(2.7) A plan of merger shall comply with section 7-90-203.3.

(3) Nothing in this section shall be deemed to limit the power of a cooperative or other entity to acquire all or part of the shares or equity capital of another cooperative through a voluntary exchange or through an agreement with the members of such other cooperative.



§ 7-56-604. Merger of parent and subsidiary

(1) Notwithstanding the provisions of sections 7-56-602 and 7-56-603, by complying with the provisions of this section, any parent cooperative owning one hundred percent of the voting shares, memberships, or interests and having a right to vote of a subsidiary may either merge such subsidiary into itself or merge itself into such subsidiary.

(2) The boards of the parent cooperative and of the subsidiary shall adopt by resolution, and the members of both the parent cooperative and the subsidiary shall approve, a plan of merger that states the following:

(a) The entity names of the parent cooperative and subsidiary and the entity name of the surviving party;

(b) The terms and conditions of the proposed merger;

(c) The manner and basis of converting the shares of the parent cooperative and subsidiary into shares, obligations, or other securities of the surviving party or any other cooperative into money or other property in whole or part;

(d) Any amendments to the articles of the surviving party to be effected by the merger; and

(e) Any other provisions relating to the merger as are deemed necessary or desirable.

(3) The members of the parent cooperative shall not be required to vote on the merger unless the articles, bylaws, or the board requires otherwise; except that if, as a result of the merger, the voting shares, memberships, or other interests of members of the parent cooperative would be materially altered, then the members of the parent cooperative shall have the right to vote on the plan of merger. If the members of the parent cooperative have the right to vote on the plan of merger, the parent cooperative shall mail a copy or summary of the plan of merger to each member of the parent cooperative who has the right to vote on the plan and all parties to the merger. Notice and meeting requirements as provided for in this article shall apply.

(4) If the members of the parent cooperative have the right to vote on the plan of merger, unless the articles, bylaws, or the board requires a greater or lesser vote, the plan of merger, consolidation, or share or equity capital exchange shall be approved by a majority of the members of the parent cooperative present and voting on the plan in person or in any other manner authorized by the cooperative pursuant to section 7-56-305 (1). Upon approval of a plan of merger pursuant to this section, a statement of merger shall be delivered to the secretary of state, for filing pursuant to part 3 of article 90 of this title, and a copy of the statement of merger, certified by the secretary of state, shall be filed for record in each of the counties, if any, in which such filing is required by section 7-56-602 (3).

(5) (Deleted by amendment, L. 98, p. 612, § 6, effective July 1, 1998.)



§ 7-56-604.5. Statement of merger or conversion

(1) After a plan of merger is approved, the surviving entity shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of merger pursuant to section 7-90-203.7. If the plan of merger provides for amendments to the articles of incorporation of the surviving entity, the surviving entity shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of amendment effecting the amendments.

(2) After a plan of conversion is approved, the converting entity shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of conversion pursuant to section 7-90-201.7.



§ 7-56-605. Statement of consolidation or share or equity capital exchange

(1) (Deleted by amendment, L. 2004, p. 1415, § 56, effective July 1, 2004.)

(2) After a plan of consolidation or share or equity capital exchange is approved by all necessary action of all parties, the acquiring entity shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of consolidation or a statement of share exchange stating:

(a) The entity name of each entity that is a party to the consolidation or the shares of which will be acquired and the principal office address of its principal office;

(b) The entity name of the consolidated or acquiring entity and the principal office address of its principal office; and

(c) The effective date of the consolidation or share or equity capital exchange.

(c.5) and (d) (Deleted by amendment, L. 2004, p. 1415, § 56, effective July 1, 2004.)

(3) The consolidation or share or equity capital exchange shall be effective as provided in section 7-90-304.



§ 7-56-606. Effect of merger, conversion, consolidation, or share or equity capital exchange

(1) The effect of a merger is determined by section 7-90-204.

(2) The effect of a conversion is determined by section 7-90-202.

(3) When a consolidation takes effect:

(a) Each nonsurviving party to the consolidation consolidates into the surviving party, and the separate existence of every party to the consolidation except the surviving party ceases;

(b) The title to all real estate and other property owned by each nonsurviving party is transferred to and vested in the surviving party without reversion or impairment. Such transfer to and vesting in the surviving party shall be deemed to occur by operation of law, and no consent or approval of any other person shall be required in connection with any such transfer or vesting unless such consent or approval is specifically required in the event of consolidation by law or by express provision in any contract, agreement, decree, order, or other instrument to which any of the parties so consolidated is a party or by which it is bound.

(c) The surviving party has all liabilities of each party to the consolidation;

(d) A proceeding pending against any party to the consolidation may be continued as if the consolidation did not occur or the surviving party may be substituted in the proceeding for the party whose existence ceased;

(e) The articles of the surviving party are amended to the extent provided in the plan of consolidation; and

(f) The shares of each such party to the consolidation that are to be converted into shares, obligations, or other securities of the surviving or any other party or into money or other property are converted, and the former holders of the shares or equity capital are entitled only to the rights provided in the statement of consolidation.

(4) When a share or equity capital exchange takes effect, the shares or equity capital of each acquired party are exchanged as provided in the plan, and the former holders of the shares or equity capital are entitled only to the exchange rights provided in the articles of share or equity capital exchange.



§ 7-56-606.5. Merger with foreign entity

(1) One or more domestic cooperatives may merge with one or more foreign entities if:

(a) The merger is permitted by section 7-90-203 (2);

(b) The foreign entity complies with section 7-90-203.7 if it is the surviving entity of the merger; and

(c) Each domestic cooperative complies with the applicable provisions of sections 7-56-602 and 7-56-603 and, if it is the surviving cooperative of the merger, with section 7-56-604.5.

(2) Upon the merger taking effect, the surviving foreign entity of a merger shall comply with section 7-90-204.5.



§ 7-56-607. Consolidation or share or equity capital exchange with foreign business

(1) One or more domestic cooperatives may consolidate or enter into a share or equity capital exchange with one or more foreign entities if:

(a) In a consolidation, the consolidation is permitted by the law of the jurisdiction under which each foreign entity is formed and each foreign entity complies with that law in effecting the consolidation;

(b) In a share or equity capital exchange, the cooperative whose shares or equity will be acquired is a domestic or foreign cooperative, and if a share or equity capital exchange is permitted by the law of the jurisdiction under the law of which the acquiring entity is formed;

(c) The foreign entity complies with the provisions of section 7-56-605 if it is the surviving or new entity in a consolidation or acquiring entity in a share or equity capital exchange; and

(d) The foreign entity is the surviving entity in the consolidation or the acquiring entity of the share or equity capital exchange and it complies with section 7-56-605.

(1.5) (Deleted by amendment, L. 2007, p. 222, § 8, effective May 29, 2007.)

(2) Upon the consolidation or share or equity capital exchange taking effect, the surviving foreign entity of a consolidation and the acquiring foreign entity of a share or equity capital exchange:

(a) Shall either:

(I) Appoint a registered agent if the foreign entity has no registered agent and maintain a registered agent pursuant to part 7 of article 90 of this title, whether or not the foreign entity is otherwise subject to that part, to accept service in any proceeding based on a cause of action arising with respect to any domestic entity that is merged into the foreign entity or the ownership interests of which are acquired in a share or equity capital exchange; or

(II) Be deemed to have authorized service of process on it in connection with any such proceeding by mailing in accordance with section 7-90-704 (2); and

(b) Shall comply with part 8 of article 90 of this title if it is to transact business or conduct activities in this state.

(3) (Deleted by amendment, L. 2004, p. 1417, § 58, effective July 1, 2004.)

(4) Subsection (2) of this section does not prescribe the only means, or necessarily the required means, of serving a surviving foreign entity in a consolidation or an acquiring foreign entity in a share or equity capital exchange.

(5) This section does not limit the power of a foreign entity to acquire all or part of the shares of one or more classes or series of a domestic cooperative through a voluntary exchange of shares or otherwise.



§ 7-56-608. Dissenters' rights - definitions

(1) As used in this section:

(a) "Dissenter" means a member eligible to vote who exercises the right to dissent provided in this section at the time and in the manner required by this section.

(b) "Interest" means interest required to be paid pursuant to this section at the average rate currently paid by the cooperative subject to this section on its principal bank loans or, if none, at the legal rate specified in section 5-12-101, C.R.S.

(c) "Stated value" means the original cost paid by a person for capital stock or membership fees, as recorded in the records of the cooperative, in order to qualify for membership and the right to vote in the cooperative, and for other equity capital the amount stated in the records of the cooperative that is required to make a payment under this section.

(2) If the board of a cooperative subject to this article submits to the members of the cooperative for approval a plan of merger, conversion, consolidation, or share or equity capital exchange and if following the merger, conversion, consolidation, or share or equity capital exchange there will be members of any cooperative involved in the proposed transaction who would no longer be eligible for membership or other voting interest in the surviving or resulting entity, the ineligible members shall be entitled to repayment of their equity interests in the cooperative in accordance with this section.

(3) If the board of a cooperative subject to this article submits to the members of the cooperative for approval a plan to sell all or substantially all of the cooperative's assets and not dissolve following the sale, the members of the cooperative shall be entitled to repayment of their equity interests in the cooperative in accordance with this section.

(4) A cooperative that proposes to be a party to a merger, conversion, consolidation, share or equity capital exchange, or a sale of assets, as described in subsection (2) or (3) of this section, shall include in the notice of the membership meeting at which the vote of the members is taken thereon an explanation of the right to dissent and the requirement to give written notice of intent to demand payment by a member having the right to do so under this section.

(5) A member who may be entitled to repayment of the member's equity interests in the cooperative in accordance with this section shall give written notice of the member's intention to demand payment before the vote is taken at the membership meeting at which a vote on the proposed merger, conversion, consolidation, share or equity capital exchange, or sale of assets is to be taken. Upon giving notice, the member shall no longer be entitled to vote on the proposed transaction. The written notice shall include the name of the member in which the stock or membership is held on the records of the cooperative and the member's address and social security or federal tax identification number. Failure to give written notice of intention to demand payment in the prescribed manner disqualifies the member from demanding payment under this section.

(6) If the merger, conversion, consolidation, share or equity capital exchange, or sale of assets described in subsection (2) or (3) of this section is approved by the members of the cooperative in the manner applicable to any other entity that is a party to the transaction, the surviving, resulting, or new entity, including a cooperative that is to sell all or substantially all of its assets, shall be required to make the payments provided in this section. The surviving, resulting, or new entity shall give written notice to all dissenters who have given notice to dissent pursuant to this section. The notice shall include the address at which the surviving, resulting, or new entity will receive payment demands, the requirement to submit stock or membership certificates or certification of the loss or destruction thereof, the period in which demands will be received which shall be not less than thirty days from the date of the notice, and where applicable, a statement of qualifications for membership or other voting interest in the surviving or new entity.

(7) Within the period stated in the notice described in subsection (6) of this section, a dissenter may deliver a written demand for payment to the surviving, resulting, or new entity, or in the case of a sale of assets subject to this section, to the cooperative selling its assets, stating the address to which payment is to be made and, where applicable, a statement as to the reasons why the dissenter no longer qualifies for membership or a voting interest in the surviving, resulting, or new entity.

(8) Within thirty days after receipt of a demand for payment, the surviving, resulting, or new entity or, in the case of a sale of assets subject to this section, the cooperative selling its assets shall pay to the dissenter:

(a) The stated value of the initial investment of the dissenter in stock or membership fees in the cooperative as recorded in the records of the cooperative made to qualify the dissenter to be a member of the cooperative; and

(b) The stated value of all other equity capital of the dissenter in the cooperative as recorded in the records of the surviving, resulting, or new entity, or in the case of a sale of assets subject to this section, of the cooperative selling its assets; except that, in the case of any merger, conversion, consolidation, or share or equity capital exchange, if the surviving, resulting, or new entity has, by written agreement or operation of law other than this section, become liable to repay the other equity capital of the dissenter, the repayment of other equity capital shall be made by the surviving, resulting, or new entity under the same conditions and time frame, but not more than fifteen years, that would have applied if the member or equity holder had withdrawn or been terminated from the cooperative that is not the surviving, resulting, or new entity immediately prior to the effective date of the merger, conversion, consolidation, or share or equity capital exchange. If payment is not made on the date required by this subsection (8), the recipient shall be entitled to interest from the date the payment should have been made until the date payment is actually made.

(9) Notwithstanding any provisions of law to the contrary, holders of equity capital who are not members of the cooperative shall under no circumstances be entitled to dissenter's rights.

(10) Section 7-90-206 (2) applies to a conversion in which the cooperative is the converting entity.



§ 7-56-609. Sale or other disposition of property without member approval

(1) A cooperative may, on the terms and conditions and for the consideration determined by the board:

(a) Sell, lease, exchange, or otherwise dispose of any of its property in the usual and regular course of business; except that a sale, lease, exchange, or other disposition of all, or substantially all, of its property shall never be considered to be in the usual and regular course of business;

(b) Transfer to itself any or all of the property of a domestic or foreign entity when all the voting rights of the transferor are owned, directly or indirectly, by the transferee cooperative.

(2) Unless otherwise provided in the articles or bylaws, approval by the members of a transaction described in subsection (1) of this section is not required.



§ 7-56-610. Sale or other disposition of property requiring member approval

(1) A cooperative may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property, with or without its good will, only on the terms and conditions and for the consideration determined by the board and if the board proposes or submits and the members approve the transaction. A sale, lease, exchange, or other disposition of all, or substantially all, of the property of a cooperative, with or without its good will, in connection with its dissolution, other than pursuant to a court order, shall be subject to the requirements of this section; but a sale, lease, exchange, or other disposition of all, or substantially all, of the property of a cooperative, with or without its good will, pursuant to a court order shall not be subject to the requirements of this section. If a resolution to dissolve the cooperative that is adopted by the members of a cooperative pursuant to section 7-56-702 contemplates the sale of all or substantially all of the cooperative's property in connection with the dissolution, the adoption of that resolution by the members shall also be an authorization to sell all or substantially all of the cooperative's property pursuant to this section.

(2) If a cooperative is entitled to vote or otherwise consent, other than in the usual and regular course of its business, with respect to the sale, lease, exchange, or other disposition of all, or substantially all, of its property with or without the good will of another entity that it controls, and if the shares or other interests held by the cooperative in such other entity constitute all, or substantially all, of the property of the cooperative, then the cooperative shall consent to such transaction only if its board proposes and its members approve the giving of consent.

(3) For a transaction described in subsection (1) of this section or a consent described in subsection (2) of this section to be approved by the members:

(a) The board, by a two-thirds majority vote of all its members, shall recommend the transaction or the consent to the members unless the board determines that, because of conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the members with the submission of the transaction or the consent; and

(b) The members entitled to vote on the transaction or the consent shall approve the transaction or the consent as provided in subsection (6) of this section.

(4) The board may condition the effectiveness of the transaction or the consent on any basis.

(5) The cooperative shall give proper notice to each member entitled to vote on the transaction described in subsection (1) of this section or the consent described in subsection (2) of this section of the members' meeting at which the transaction or the consent will be voted upon. The notice shall:

(a) State that the purpose, or one of the purposes, of the meeting is to consider:

(I) In the case of action pursuant to subsection (1) of this section, the sale, lease, exchange, or other disposition of all, or substantially all, of the property of the cooperative; or

(II) In the case of action pursuant to subsection (2) of this section, the cooperative's consent to the sale, lease, exchange, or other disposition of all, or substantially all, of the property of another entity, which entity shall be identified in the notice, shares or other interests of which are held by the cooperative and constitute all, or substantially all, of the property of the cooperative; and

(b) Contain or be accompanied by a description of the transaction, in the case of action pursuant to subsection (1) of this section, or by a description of the transaction underlying the consent, in the case of action pursuant to subsection (2) of this section.

(6) Member approval of a transaction or consent described in subsections (1) and (2) of this section shall require an affirmative vote of two-thirds majority of the members present and voting in person or in any other manner authorized by the cooperative pursuant to section 7-56-305 (1); but the two-thirds voting requirement may be reduced to not less than a majority of the members present and voting in person or in any other manner authorized by the cooperative pursuant to section 7-56-305 (1), or may be increased to up to two-thirds of all members entitled to vote, by a provision contained in the articles or bylaws of the cooperative. The cooperative may also provide in its articles or bylaws for different voting requirements with respect to a transaction between one or more cooperatives subject to this article or similar law of other states and between the cooperative and one or more entities formed under or subject to different law of this or other states. A cooperative may not permit proportional voting to apply to a vote of members with respect to the sale of all or substantially all of the property of the cooperative pursuant to this section.

(7) After a transaction described in subsection (1) of this section or a consent described in subsection (2) of this section is authorized, the transaction may be abandoned or the consent withheld or revoked, subject to any contractual rights or other limitations on such abandonment, withholding, or revocation, by a unanimous vote of the board or the vote of two-thirds of all the members.

(8) If the members do not approve of a transaction or consent as described in subsections (1) and (2) of this section, the board may prohibit the consideration and submittal of a similar proposal to the members for a period of two years following the members' vote.






Part 7 - Dissolution

Subpart 1 - Voluntary Dissolution

§ 7-56-701. Authorization of dissolution before issuance of memberships

If a cooperative has not yet issued memberships, a majority of its directors or, if the initial directors designated in the articles have not met or if not designated in the articles have not been elected, a majority of its incorporators, may authorize the dissolution of the cooperative.



§ 7-56-702. Authorization of dissolution after issuance of memberships

(1) After memberships have been issued, dissolution of a cooperative may be authorized in the following manner:

(a) The board, by a two-thirds majority vote of all its members, shall first adopt a resolution recommending dissolution that conforms to the requirements of paragraph (c) of this subsection (1);

(b) The board shall submit the resolution adopted pursuant to paragraph (a) of this subsection (1) to the members;

(c) The resolution adopted pursuant to paragraph (a) of this subsection (1) shall state the reasons why the termination of the affairs of the cooperative is deemed advisable, the time by which it should be accomplished, whether or not the board may revoke dissolution, and the names of three persons and two alternates to act as trustees in liquidation who shall have all the powers of the board to do all things they deem necessary for the efficient distribution of claims to creditors, in liquidation and termination of the affairs of the cooperative, including the sale of all or substantially all of the cooperative's property as they deem necessary if the resolution also provides for a sale of the property. Such trustees and alternates need not be members of the cooperative. Any vacancies in the trusteeship shall be first filled by the designated alternates and then may be filled by such persons as may be designated by the remaining trustees.

(2) The board may condition the effectiveness of the dissolution on any basis.

(3) The cooperative shall give notice to each member of the regular or special meeting at which the resolution to dissolve will be voted upon. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the proposal to dissolve the cooperative. The notice shall contain or be accompanied by a copy of the proposal or a summary thereof, including a description of the proposed distribution of the cooperative's assets and, if voting by mail is permitted, with a mail ballot attached to it.

(4) The proposal to dissolve shall be approved by a two-thirds majority vote of the members present and voting in person or in any other manner authorized by the cooperative pursuant to section 7-56-305 (1) at a regular or special meeting called for such purpose. A cooperative shall not permit proportional voting to apply to a vote of members on a resolution to dissolve pursuant to this section.



§ 7-56-703. Articles of dissolution

(1) At any time after dissolution is authorized, the cooperative may dissolve by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of dissolution stating:

(a) The domestic entity name of the cooperative;

(b) The principal office address of the cooperative's principal office; and

(c) That the cooperative is dissolved.

(d) to (f) (Deleted by amendment, L. 2004, p. 1418, § 59, effective July 1, 2004.)

(2) A cooperative is dissolved upon the effective date of its filed articles of dissolution.

(3) (Deleted by amendment, L. 2003, p. 2232, § 101, effective July 1, 2004.)



§ 7-56-705. Effect of dissolution

(1) A dissolved cooperative continues its existence but may not carry on any business except as is appropriate to wind up and liquidate its business and affairs, including:

(a) Collecting its assets;

(b) Disposing of its assets that will not be distributed in kind to its members or equity holders;

(c) Discharging or making provision for discharging its liabilities;

(d) Distributing its remaining assets among its members or equity holders according to their interests; and

(e) Doing every other act necessary to wind up and liquidate its business and affairs.

(2) Unless otherwise stated in the articles or bylaws, the assets shall be used to pay, in the following order:

(a) Liquidation expenses, including reasonable payment and reimbursement for the time and expenses of the trustees in liquidation and their consultants;

(b) All debts and liabilities according to their respective priorities;

(c) Amounts invested in the cooperative that have a specific preference in liquidation over other amounts invested in the cooperative;

(d) Without priority and on a pro rata basis, amounts invested in the cooperative, whether as membership fees, common stock, or otherwise, which are required by the cooperative to be invested in order for a person to be a member or to be subject to per unit retains or be entitled to participate in the allocation of net margins on terms and conditions established in the cooperative's bylaws or by the cooperative's board;

(e) Without priority and on a pro rata basis, retained patronage, per unit retains, other amounts withheld from or allocated to a patron of the cooperative, or any direct contributions to the capital of the cooperative not described in paragraph (d) of this subsection (2), all as shown on the books and records of the cooperative;

(f) Any remaining assets, including reserves, if any, shall be distributed among such members of the cooperative, as shown in the records of the cooperative, without priority and on a pro rata basis, as shall be practicable as determined by the trustees in liquidation. In making their determination, the trustees in liquidation may limit those persons entitled to share in the distribution to persons entitled to share in the allocation of the cooperative's net margins during a limited specified period of time.

(g) With respect to paragraphs (e) and (f), the amounts to be distributed shall be paid to the persons entitled to them as promptly as reasonably possible after the filing of the articles of dissolution by the secretary of state, but in no event shall the distributions be made later than seven years following the filing of the articles of dissolution by the secretary of state unless distribution is prevented by circumstances beyond the control of the trustees in liquidation.

(3) Dissolution of a cooperative does not:

(a) Transfer title to the cooperative's property;

(b) Prevent transfer of its memberships or securities, although the authorization to dissolve may provide for closing the cooperative's membership, stock, or other equity transfer records;

(c) Subject its directors or officers to standards of conduct different from those otherwise applicable to them prior to dissolution;

(d) Change quorum or voting requirements for its board or members; change provisions for selection, resignation, or removal of its directors or officers, or both; or change provisions for amending its bylaws or its articles;

(e) Prevent commencement of a proceeding by or against the cooperative in its cooperative name; or

(f) Abate or suspend a proceeding pending by or against the cooperative on the effective date of dissolution.

(4) A dissolved cooperative may dispose of claims against it pursuant to sections 7-90-911 and 7-90-912.






Subpart 2 - Administrative Dissolution



Subpart 3 - Judicial Dissolution

§ 7-56-714. Grounds for judicial dissolution

(1) A cooperative may be dissolved in a proceeding brought in court by the attorney general if it is established that:

(a) The cooperative obtained its organization through fraud; or

(b) The cooperative has exceeded or abused the authority conferred upon it by law.

(2) A cooperative may be dissolved in a proceeding brought in court by not less than ten percent of the total number of members if it is established that:

(a) The directors are deadlocked in the management of the cooperative's affairs, the members are unable to break the deadlock, and irreparable injury to the cooperative is threatened or suffered, or the business and affairs of the cooperative can no longer be conducted to the advantage of the members generally;

(b) The directors or those in control of the cooperative have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent; or

(c) The members are deadlocked in voting power and have failed for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors.

(3) A cooperative may be dissolved in a proceeding brought in court by a creditor if it is established that:

(a) A creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied, and the cooperative is insolvent; or

(b) The cooperative is insolvent and the cooperative has admitted in writing that a creditor's claim is due and owing.

(4) (a) If a cooperative has been dissolved by voluntary action taken under sections 7-56-701 to 7-56-705:

(I) The cooperative may bring a proceeding in court to wind up and liquidate its business and affairs under judicial supervision in accordance with section 7-56-716; or

(II) The attorney general, a member, or a creditor, as the case may be, may bring a proceeding in court to wind up and liquidate the business and affairs of the cooperative under judicial supervision in accordance with section 7-56-716, upon establishing the grounds set forth for such person, respectively, in subsections (1) to (3) of this section.

(b) As used in sections 7-56-715 to 7-56-717, a "proceeding to dissolve the cooperative" includes a proceeding brought under this subsection (4), and a "decree of dissolution" includes an order of court entered in a proceeding under this subsection (4) that directs that the business and affairs of a cooperative be wound up and liquidated under judicial supervision.



§ 7-56-715. Procedure for judicial dissolution

(1) A proceeding to dissolve a cooperative brought by the attorney general shall be brought in the district court for the county in this state in which the street address of the cooperative's principal office is located or, if the cooperative has no principal office in this state, in the district court for the county in which the street address of its registered agent is located or, if the cooperative has no registered agent, in the district court for the city and county of Denver. A proceeding brought by any other party named in section 7-56-714 shall be brought in the district court for the county in this state in which the street address of the cooperative's principal office is located or, if the cooperative has no principal office in this state, in the district court for the county in which the street address of its registered agent is located or, if the cooperative has no registered agent, in the district court for the city and county of Denver.

(2) A court in a proceeding brought to dissolve a cooperative may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the cooperative's assets, wherever located, and carry on the business of the cooperative until a full hearing can be held.



§ 7-56-716. Receivership or custodianship

(1) A court in a proceeding to dissolve a cooperative may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage the business and affairs, of the cooperative. The court shall hold a hearing, after giving notice to all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian pursuant to this section. The court appointing a receiver or custodian has exclusive jurisdiction over the cooperative and all of its property, wherever located.

(2) The court may appoint an individual, a domestic entity, or a foreign entity or other entity authorized to transact business or conduct activities in this state as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(a) The receiver may:

(I) Dispose of all or any part of the property of the cooperative, wherever located, at a public or private sale, if authorized by the court; and

(II) Sue and defend in the receiver's own name as receiver of the cooperative in all courts; or

(b) The custodian may exercise all of the powers of the cooperative, through or in place of its board or officers, to the extent necessary to manage the affairs of the cooperative in the best interests of its members and creditors.

(4) The court, during a receivership, may redesignate the receiver as custodian, and during a custodianship may redesignate the custodian as receiver if doing so is in the best interests of the cooperative and its members and creditors.

(5) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and such person's counsel from the assets of the cooperative or proceeds from the sale of the assets.



§ 7-56-717. Decree of dissolution

(1) If after a hearing the court determines that one or more grounds for judicial dissolution described in section 7-56-714 exist, it may enter a decree dissolving the cooperative and stating the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state, who shall file it pursuant to part 3 of article 90 of this title.

(2) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the cooperative's business and activities in accordance with section 7-56-705 or 7-56-716 and the giving of notice to the cooperative's registered agent, or to the secretary of state if it has no registered agent, and to claimants in accordance with sections 7-90-911 and 7-90-912.

(3) The assets of the dissolved cooperative, after payment of administrative expenses, shall be distributed in accordance with the provisions of section 7-56-705.

(4) The court's order or decision may be appealed as in other civil proceedings.






Subpart 4 - Miscellaneous

§ 7-56-718. Certain assignments of assets in dissolution

In the winding up of the affairs of a cooperative when certain assets are not liquid and secured creditors having claim on these assets have been satisfied, the trustees in liquidation or other persons charged with winding up the cooperative's affairs are authorized to make assignment of such assets to the unsecured creditors in settlement of their claims. If assignment is refused in writing, and in the judgment of the trustees there is no liquidity or market value and the costs involved in delaying the winding up of the affairs of the cooperative exceed the potential benefits, the trustees are authorized to assign the assets or future proceeds to any local or statewide nonprofit organization that has as one of its principal purposes education or community service. The trustees shall under no circumstances be liable to any member or equity holder in the cooperative for any claim on any assets assigned by the trustees pursuant to the authority of this section.









Part 8 - Foreign Cooperatives

§ 7-56-801. Authority to transact business or conduct activities required

Part 8 of article 90 of this title, providing for the transaction of business or the conduct of activities by foreign entities, applies to foreign cooperatives.



§ 7-56-802. Registered agent - service of process

Part 7 of article 90 of this title, providing for registered agents and service of process, applies to foreign cooperatives.






Part 9 - Transition Provisions

§ 7-56-901. Application to existing cooperatives

(1) A domestic corporation, association, or cooperative formed under this article before July 1, 1996, shall be governed by the provisions of this article.

(2) A cooperative formed under article 57 of this title before July 1, 1996, until it elects to be governed by the provisions of this article pursuant to section 7-56-205, shall be deemed to have been formed under, and shall be governed by, the provisions of article 55 of this title as in effect immediately prior to July 1, 1996.









Article 57 - Agricultural and Livestock Associations



Article 58 - Uniform Limited Cooperative Association Act

Part 1 - General Provisions

§ 7-58-101. Short title

This article shall be known and may be cited as the "Colorado Uniform Limited Cooperative Association Act".



§ 7-58-102. Definitions

As used in this article, unless this article states a different definition:

(1) The terms defined in article 90 of this title have the meanings stated in that article unless this article states a different definition.

(2) "Articles of organization" or "articles" means the articles of organization of a limited cooperative association required by section 7-58-302 containing provisions required or permitted by sections 7-58-303 and 7-58-306. The term includes the articles of organization as amended or restated.

(3) "Board of directors" means the board of directors of a limited cooperative association.

(4) "Bylaws" means the bylaws of a limited cooperative association required by section 7-58-304 containing provisions required or permitted by sections 7-58-305 and 7-58-306. The term includes the bylaws as amended or restated.

(5) "Contribution", except as used in section 7-58-1008 (3), means a benefit that a person provides to a limited cooperative association to become or remain a member or in the person's capacity as a member.

(6) "Cooperative" means a limited cooperative association or an entity organized under any cooperative law of any jurisdiction.

(7) "Director" means a director of a limited cooperative association.

(8) "Distribution", except as used in section 7-58-1007 (5), means a transfer of money or other property from a limited cooperative association to a member because of the member's financial rights or to a transferee of a member's financial rights.

(9) "Financial rights" means the right to participate in allocations and distributions as provided in parts 10 and 12 of this article but does not include rights or obligations under a marketing contract governed by part 7 of this article.

(10) "Governance rights" means the right to participate in governance of a limited cooperative association.

(11) "Investor member" means a member that has made a contribution to a limited cooperative association and that:

(a) Is not required by the articles or bylaws to conduct patronage with the association in the member's capacity as an investor member in order to receive or retain the member's interest; or

(b) Is not permitted by the articles or bylaws to conduct patronage with the association in the member's capacity as an investor member in order to receive or retain the member's interest.

(12) "Limited cooperative association" or "association" means an association organized under this article.

(13) "Member" means a person that is admitted as a patron member or investor member, or both, in a limited cooperative association. The term does not include a person that has dissociated as a member.

(14) "Member's interest" means the interest of a patron member or investor member with the attributes stated in section 7-58-601.

(15) "Members meeting" means an annual members meeting or special meeting of members.

(16) "Organizer" means a person who is named in the articles as an organizer.

(17) "Patronage" means business transactions between a limited cooperative association and a person that entitle the person to receive financial rights based on the value or quantity of business done between the association and the person.

(18) "Patron member" means a member that has made a contribution to a limited cooperative association and that:

(a) Is required by the articles or bylaws to conduct patronage with the association in the member's capacity as a patron member in order to receive or retain the member's interest; or

(b) Is permitted by the articles or bylaws to conduct patronage with the association in the member's capacity as a patron member in order to receive or retain the member's interest.

(19) "Proper court" means the district court for the county in this state in which the street address of the limited cooperative association's principal office is located or, if the association has no principal office in this state, the district court for the county in which the street address of its registered agent is located, or, if the association has no registered agent, the district court for the city and county of Denver.

(20) "Record", used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(21) "Required information" means the information a limited cooperative association is required to maintain under section 7-58-112.

(22) "Sign" means, with present intent, to authenticate or adopt a record by:

(a) Executing or adopting a tangible symbol; or

(b) Attaching to or logically associating with the record an electronic symbol, sound, or process.

(23) "Transfer" includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, and transfer by operation of law.

(24) "Voting group" means any combination of one or more voting members in one or more districts or classes that, under this article or the articles or bylaws, are entitled to vote and can be counted together collectively on a matter at a members meeting.

(25) "Voting member" means a member that, under this article or the articles or bylaws, has a right to vote on matters subject to vote by members under this article or the articles or bylaws.

(26) "Voting power" means the total current power of members to vote on a particular matter for which a vote may or is to be taken.



§ 7-58-103. Reservation of power to amend or repeal

The general assembly has the power to amend or repeal all or part of this article at any time, and all domestic and foreign limited cooperative associations subject to this article shall be governed by the amendment or repeal.



§ 7-58-104. Nature of limited cooperative association

(1) A limited cooperative association organized under this article is an autonomous, unincorporated association of persons united to meet their mutual interests through a jointly owned enterprise primarily controlled by those persons, the patronage of which is carried on for the mutual benefit of the patron members and that permits combining:

(a) Ownership, financing, and receipt of benefits by the patron members for whose patronage the association is formed; and

(b) Separate investments in the association by investor members who invest in the limited cooperative association and may receive returns on their investments and a share of control.

(2) The fact that a limited cooperative association does not have more than one of the characteristics described in paragraph (a) of subsection (1) of this section or any of the characteristics described in paragraph (b) of subsection (1) of this section does not alone prevent the association from being formed under and governed by this article, nor does it alone provide a basis for an action against the association or a member.

(3) The relations between a limited cooperative association and its members are consensual and contractual. Unless required, limited, or prohibited by this article or other applicable law, the articles and bylaws of an association may provide for any matter concerning the relations among the members of the association and between the members and the association, the activities of the association, and the conduct of its activities.



§ 7-58-105. Purpose of limited cooperative association

(1) A limited cooperative association is an entity distinct from its members.

(2) A limited cooperative association may be organized for any lawful purpose, whether or not for profit.



§ 7-58-106. Powers

(1) Unless otherwise provided in the articles, every limited cooperative association has perpetual duration and succession in its domestic entity name and has the powers to do all things necessary or convenient to carry out its business and affairs, including without limitation:

(a) To sue and be sued, complain, and defend in its entity name, and to maintain an action against a member for harm caused to the association by the member's violation of a duty to the association or of this article or the articles or bylaws;

(b) To have a seal, which may be altered at will, and to use the seal, or a facsimile thereof, including a rubber stamp, by impressing or affixing it or by reproducing it in any other manner;

(c) To amend its articles and make and amend bylaws;

(d) To purchase, receive, lease, and otherwise acquire, and to own, hold, improve, use, and otherwise deal with, real or personal property or any legal or equitable interest in property, wherever located;

(e) To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(f) To purchase, receive, subscribe for, and otherwise acquire shares and other interests in, and obligations of, any other entity; and to own, hold, vote, use, sell, mortgage, lend, pledge, and otherwise dispose of, and deal in and with, the same;

(g) To make contracts and guarantees; incur liabilities; borrow money; issue notes, bonds, and other obligations, which may be convertible into or include the option to purchase other interests or securities of the association; and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(h) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(i) To be an agent, an associate, a fiduciary, a manager, a member, a partner, an equity owner, a promoter, or a trustee of, or to hold any similar position with, any entity;

(j) To conduct its business and activities, locate offices, and exercise the powers granted by this article within or without this state;

(k) To elect and appoint directors, officers, employees, and agents of the association, define their duties, fix their compensation, and lend them money and credit;

(l) To pay pensions and establish pension plans, pension trusts, profit-sharing plans, share bonus plans, share options and rights plans, and benefit or incentive plans for any of its current or former directors, officers, employees, and agents;

(m) To make donations for the public welfare or for charitable, scientific, or educational purposes;

(n) To make payments or donations and to do any other act, not inconsistent with law, that furthers the business and affairs of the association;

(o) To establish conditions for admission of members, admit members, and issue or transfer memberships;

(p) To impose dues, assessments, and admission and transfer fees upon its members;

(q) To impose restrictions on the transfer of its membership interests or other interests in the association;

(r) To carry on its business and affairs;

(s) To indemnify current or former directors, officers, employees, fiduciaries, or agents as provided in part 9 of this article;

(t) To limit the liability of its directors as provided in section 7-58-818; and

(u) To cease its activities and dissolve.



§ 7-58-107. Governing law

(1) The law of this state governs:

(a) The internal affairs of a limited cooperative association; and

(b) The liability of a member as member and a director as director for the debts, obligations, or other liabilities of a limited cooperative association.



§ 7-58-108. Supplemental principles of law

Unless displaced by particular provisions of this article, the principles of law and equity supplement this article.



§ 7-58-109. Requirements of other laws

(1) This article does not alter or amend any law that governs the licensing and regulation of an individual or entity in carrying on a specific business or profession even if that law permits the business or profession to be conducted by a limited cooperative association, a foreign cooperative, or its members.

(2) A limited cooperative association shall not conduct an activity that, under the law of this state other than this article, may be conducted only by an entity that meets specific requirements for the internal affairs of that entity unless the articles or bylaws of the association conform to those requirements.



§ 7-58-110. Relation to restraint of trade and antitrust law

No limited cooperative association formed under or subject to this article shall, solely by its organization and existence, be deemed to be a conspiracy or a combination in restraint of trade, an illegal monopoly, or an attempt to lessen competition or to fix prices arbitrarily, nor shall the marketing or purchasing contracts and agreements authorized in this article be considered illegal as such, in unlawful restraint of trade, or as part of a conspiracy or combination to accomplish an improper or illegal purpose.



§ 7-58-111. Name

(1) Use of the term "cooperative" or its abbreviation under this article or section 7-90-601 is not a violation of the provisions restricting the use of the term under section 7-90-601 (7)(a).

(2) A limited cooperative association or a member may enforce the restrictions on the use of the term "cooperative" under section 7-90-601 (7).



§ 7-58-112. Required information

(1) Subject to subsection (2) of this section, a limited cooperative association shall maintain in a record available at its principal office:

(a) A list containing the name, last-known street address and, if different, mailing address, and term of office of each director and officer;

(b) The initial articles and all amendments to and restatements of the articles;

(c) The initial bylaws and all amendments to and restatements of the bylaws;

(d) All filed statements of merger and statements of conversion;

(e) All annual financial statements of the association for the three most recent fiscal years;

(f) The minutes of members meetings and records of all action taken by members without a meeting for the three most recent years;

(g) A list containing:

(I) The name, in alphabetical order, and last-known street address and, if different, mailing address of each patron member and each investor member; and

(II) If the association has districts or classes of members, information from which each member in a district or class may be identified;

(h) The federal income tax returns and any state and local income tax returns of the association for the three most recent years;

(i) Accounting records maintained by the association in the ordinary course of its operations for the three most recent years;

(j) The minutes of all directors meetings and records of all action taken by directors without a meeting for the three most recent years;

(k) The amount of money contributed and agreed to be contributed by each member;

(l) A description and statement of the agreed value of contributions other than money made and agreed to be made by each member;

(m) The times at which, or events on the happening of which, any additional contribution is to be made by each member;

(n) For each member, a description and statement of the member's interest or information from which the description and statement can be derived; and

(o) All communications concerning the association made in a record to all members, or to all members in a district or class, for the three most recent years.

(2) If a limited cooperative association has existed for less than the period for which records must be maintained under subsection (1) of this section, the period for which records must be kept is the period of the association's existence.

(3) The articles or bylaws may require that more information be maintained.



§ 7-58-113. Business transactions of member with limited cooperative association

Subject to sections 7-58-818 and 7-58-819 and except as otherwise provided in the articles or bylaws or a specific contract relating to a transaction, a member may lend money to and transact other business with a limited cooperative association in the same manner as a person that is not a member.



§ 7-58-114. Dual capacity

A person may have a patron member's interest and an investor member's interest. When such person acts as a patron member, the person is subject to this article and the articles and bylaws governing patron members. When such person acts as an investor member, the person is subject to this article and the articles and bylaws governing investor members.






Part 2 - Registered Agents, Filing, Annual Reports, and Statement of Foreign Entity Authority

§ 7-58-201. Limited cooperative associations - registered agents - service of process - annual reports

(1) Part 7 of article 90 of this title, providing for registered agents and service of process, applies to limited cooperative associations formed under this article.

(2) Part 5 of article 90 of this title, providing for periodic reports, applies to limited cooperative associations formed under this article.



§ 7-58-202. Foreign entity authority

Part 8 of article 90 of this title, providing for the transaction of business or the conduct of activities by foreign entities, applies to foreign limited cooperative associations formed under substantially similar laws of another jurisdiction.






Part 3 - Formation and Initial Articles of Limited Cooperative Association - Bylaws

§ 7-58-301. Organizers

A limited cooperative association must be organized by one or more organizers.



§ 7-58-302. Formation of limited cooperative association

(1) To form a limited cooperative association, one or more organizers of the association shall deliver or cause to be delivered articles to the secretary of state for filing.

(2) A limited cooperative association is formed after articles that substantially comply with section 7-58-303 (1) become effective under section 7-90-304.

(3) If articles filed by the secretary of state state a delayed effective date, a limited cooperative association is not formed if, before the articles take effect, a statement of correction is filed pursuant to section 7-90-304 (3) that revokes the articles.



§ 7-58-303. Articles

(1) The articles shall state:

(a) The domestic entity name of the limited cooperative association;

(b) The purposes for which the limited cooperative association is formed, which may be for any lawful purpose;

(c) The registered agent name and registered agent address of the association's initial registered agent;

(d) The street address and, if different, mailing address of the association's initial principal office; and

(e) The true name and street address and, if different, mailing address of each organizer.

(2) The articles may contain any other provisions in addition to those required by subsection (1) of this section, including any matters referred to in subsection (3) of this section, section 7-58-305 (1), or section 7-58-305 (3).

(3) The matters referred to in this subsection (3) may be varied only in the articles. The articles may:

(a) State a term of duration, less than perpetual, of the limited cooperative association under section 7-58-106 (1);

(b) Limit or eliminate the acceptance of new or additional members by the initial board of directors under section 7-58-304 (2);

(c) Vary the percentage of votes required for members to approve an amendment to the articles under section 7-58-405;

(d) Vary the limitations on the obligations and liability of members for association obligations under section 7-58-504;

(e) Require a notice of an annual members meeting to state a purpose of the meeting under section 7-58-508 (2);

(f) Provide for less than unanimous consent to action by members without a members meeting under section 7-58-516 (1)(a);

(g) Vary the matters the board of directors may consider in making a decision under section 7-58-820;

(h) Specify causes of dissolution under section 7-58-1202 (1);

(i) Delegate amendment of the bylaws to the board of directors pursuant to section 7-58-405 (6);

(j) Provide for member approval of asset dispositions under section 7-58-1501;

(k) Subject to section 7-58-820, provide for the elimination or limitation of liability of a director to the association or its members for money damages pursuant to section 7-58-818; and

(l) Provide for permitting or requiring indemnification under section 7-58-901 (1).



§ 7-58-304. Organization of limited cooperative association

(1) After a limited cooperative association is formed:

(a) If initial directors are named in the articles, the initial directors shall hold an organizational meeting to adopt initial bylaws and carry on any other business necessary or proper to complete the organization of the association; or

(b) If initial directors are not named in the articles, the organizers shall designate the initial directors and call a meeting of the initial directors to adopt initial bylaws and carry on any other business necessary or proper to complete the organization of the association.

(2) Unless the articles otherwise provide, the initial directors may cause the limited cooperative association to accept members, including those necessary for the association to begin business.

(3) Initial directors need not be members.

(4) An initial director serves until a successor is elected and qualified at a members meeting or the director is removed, resigns, is adjudged incompetent, or dies.



§ 7-58-305. Bylaws

(1) Bylaws shall be in a record and, if not stated in the articles, shall include:

(a) A statement of the capital structure of the limited cooperative association, including:

(I) The classes or other types of members' interests and relative rights, preferences, and restrictions granted to or imposed upon each class or other type of member's interest; and

(II) The rights to share in profits or distributions of the association;

(b) A statement of the method for admission of members;

(c) A statement designating voting and other governance rights, including which members have voting power and any restriction on voting power;

(d) A statement that a member's interest is transferable, if it is to be transferable, and a statement of the conditions upon which it may be transferred;

(e) A statement concerning the manner in which profits and losses are allocated and distributions are made among patron members and, if investor members are authorized, the manner in which profits and losses are allocated and how distributions are made among investor members and between patron members and investor members;

(f) A statement concerning:

(I) Whether persons that are not members but conduct business with the association may be permitted to share in allocations of profits and losses and receive distributions; and

(II) The manner in which profits and losses are allocated and distributions are made with respect to those persons; and

(g) A statement of the number and terms of directors or the method by which the number and terms are determined.

(2) Subject to subsection (3) of this section and the articles, bylaws may contain any other provision for managing and regulating the affairs of the association.

(3) The matters referred to in this subsection (3) may be varied only in the bylaws, in the articles, or in the bylaws and the articles. The bylaws may:

(a) Require more information to be maintained under section 7-58-112 or provided to members under section 7-58-505 (11);

(b) Provide restrictions on transactions between a member and an association under section 7-58-113;

(c) Provide for the percentage and manner of voting on amendments to the articles and bylaws by district, class, or voting group under section 7-58-404 (1);

(d) Provide for the percentage vote required to amend the bylaws concerning the admission of new members under section 7-58-405 (5)(e);

(e) Provide for terms and conditions to become a member under section 7-58-502;

(f) Restrict the manner of conducting members meetings under sections 7-58-506 (3) and 7-58-507 (5);

(g) Designate the presiding officer of members meetings under sections 7-58-506 (5) and 7-58-507 (7);

(h) Require a statement of purposes in the annual meeting notice under section 7-58-508 (2);

(i) Increase quorum requirements for members meetings under section 7-58-510 and board of directors meetings under section 7-58-815;

(j) Allocate voting power among members, including patron members and investor members, and provide for the manner of member voting and action as permitted by sections 7-58-511 to 7-58-517;

(k) Authorize investor members and expand or restrict the transferability of members' interests to the extent provided in sections 7-58-602 to 7-58-604;

(l) Provide for enforcement of a marketing contract under section 7-58-704 (1);

(m) Provide for qualification, election, terms, removal, filling vacancies, and member approval for compensation of directors in accordance with sections 7-58-803 to 7-58-805, 7-58-807, 7-58-809, and 7-58-810;

(n) Restrict the manner of conducting board meetings and taking action without a meeting under sections 7-58-811 and 7-58-812;

(o) Provide for frequency, location, notice, and waivers of notice for board meetings under sections 7-58-813 and 7-58-814;

(p) Increase the percentage of votes necessary for board action under section 7-58-816 (2);

(q) Provide for the creation of committees of the board of directors and matters related to the committees in accordance with section 7-58-817;

(r) Provide for officers and their appointment, designation, and authority under section 7-58-822;

(s) Provide for forms and values of contributions under section 7-58-1002;

(t) Provide for remedies for failure to make a contribution under section 7-58-1003;

(u) Provide for the allocation of profits and losses of the association, distributions, and the redemption or repurchase of distributed property other than money in accordance with sections 7-58-1004 to 7-58-1007;

(v) Specify when a member's dissociation is wrongful and the liability incurred by the dissociating member for damage to the association under section 7-58-1101 (2) and (3);

(w) Provide the personal representative, or other legal representative of, a deceased member or a member adjudged incompetent with additional rights under section 7-58-1103;

(x) Increase the percentage of votes required for board of director approval of:

(I) A resolution to dissolve under section 7-58-1205;

(II) A proposed amendment to the articles or bylaws under section 7-58-402 (1)(a);

(III) A plan of conversion under section 7-58-1603 (1);

(IV) A plan of merger under section 7-58-1607 (1); and

(V) A proposed disposition of assets under section 7-58-1503 (1); and

(y) Vary the percentage of votes required for members' approval of:

(I) A resolution to dissolve under section 7-58-1205;

(II) An amendment to the bylaws under section 7-58-405;

(III) A plan of conversion under section 7-58-1603;

(IV) A plan of merger under section 7-58-1608; and

(V) A disposition of assets under section 7-58-1504.

(4) In addition to amendments permitted under part 4 of this article, the initial board of directors may amend the bylaws by a majority vote of the directors at any time before the admission of members.



§ 7-58-306. Required provision for members' contributions

The articles or the bylaws shall address members' contributions pursuant to section 7-58-1001.






Part 4 - Amendment of Articles and Bylaws of Limited Cooperative Associations

§ 7-58-401. Authority to amend articles and bylaws

(1) A limited cooperative association may amend its articles and bylaws under this part 4 for any lawful purpose. In addition, the initial board of directors may amend the bylaws of an association under section 7-58-304.

(2) Unless the articles or bylaws otherwise provide, a member does not have a vested property right resulting from any provision in the articles or bylaws, including a provision relating to the management, control, capital structure, distribution, entitlement, purpose, or duration of the limited cooperative association.



§ 7-58-402. Notice and action on amendment of articles and bylaws

(1) Except as provided in this subsection (1) and section 7-58-405 (6), the articles and bylaws of a limited cooperative association may be amended only at a members meeting. An amendment requiring membership approval may be proposed by either:

(a) A majority of the board of directors, or a greater percentage if required by the articles or bylaws; or

(b) One or more petitions signed by at least ten percent of the patron members or at least ten percent of the investor members.

(2) The board of directors shall call a members meeting to consider an amendment proposed pursuant to subsection (1) of this section. The meeting shall be held not later than ninety days following the proposal of the amendment by the board or receipt of a petition or petitions satisfying the requirements of this section. The board shall mail or otherwise transmit or deliver in a record to each member:

(a) The proposed amendment, or a summary of the proposed amendment and a statement of the manner in which a copy of the amendment in a record may be reasonably obtained by a member;

(b) A recommendation that the members approve the amendment, or, if the board determines that because of conflict of interest or any other reason it should not make a favorable recommendation, the basis for that determination;

(c) A statement of any condition of the board's submission of the amendment to the members; and

(d) Notice of the meeting at which the proposed amendment will be considered, which shall be given in the same manner as notice for a special meeting of members.



§ 7-58-403. Method of voting on amendment of articles and bylaws

(1) A substantive change to a proposed amendment of the articles or bylaws may not be made at the members meeting at which a vote on the amendment occurs.

(2) A nonsubstantive change to a proposed amendment of the articles or bylaws may be made at the members meeting at which the vote on the amendment occurs and need not be separately voted upon by the board of directors.

(3) A vote to adopt a nonsubstantive change to a proposed amendment to the articles or bylaws shall be by the same percentage of votes required to pass a proposed amendment.



§ 7-58-404. Voting by district, class, or voting group

(1) This section applies if the articles or bylaws provide for voting by district or class, or if there is one or more identifiable voting groups that a proposed amendment to the articles or bylaws would affect differently from other members with respect to matters identified in section 7-58-405 (1). Approval of the amendment requires the same percentage of votes of the members of that district, class, or voting group required in sections 7-58-405 and 7-58-514.

(2) If a proposed amendment to the articles or bylaws would affect members in two or more districts or classes entitled to vote separately under subsection (1) of this section in the same or a substantially similar way, the districts or classes affected shall vote as a single voting group unless the articles or bylaws otherwise provide for separate voting.



§ 7-58-405. Approval of amendment

(1) Subject to section 7-58-404 and subsections (3) and (4) of this section, an amendment to the articles must be approved by:

(a) At least a majority vote of the voting power of all members present at a members meeting called under section 7-58-402, unless the articles require a greater percentage; and

(b) If the limited cooperative association has investor members, at least a majority of the votes cast by patron members, unless the articles require a greater percentage vote by patron members.

(2) Subject to section 7-58-404 and subsections (3), (4), (5), and (6) of this section, an amendment to the bylaws must be approved by:

(a) At least a majority vote of the voting power of all members present at a members meeting called under section 7-58-402, unless the articles or bylaws require a greater percentage; and

(b) If a limited cooperative association has investor members, a majority of the votes cast by patron members, unless the articles or bylaws require a larger affirmative vote by patron members.

(3) The articles may require that the percentage of votes required under paragraph (a) of subsection (1) of this section, or the articles or bylaws may require that the percentage of votes required under paragraph (a) of subsection (2) of this section, be:

(a) A different percentage that is not less than a majority of members voting at the meeting;

(b) Measured against the voting power of all members; or

(c) A combination of paragraphs (a) and (b) of this subsection (3).

(4) Consent in a record by a member shall be delivered to a limited cooperative association before delivery of an amendment to the articles or restated articles for filing pursuant to section 7-58-407, or before or at the same time as a members vote is taken on an amendment to the bylaws or adoption of restated bylaws submitted to members for a vote, if, as a result of the amendment or restatement:

(a) The member will have:

(I) Personal liability for an obligation of the association; or

(II) An obligation or liability for an additional contribution; or

(b) The relative rights of the member in the association will be adversely affected or diminished by the amendment.

(5) The vote required to amend bylaws must satisfy the requirements of subsection (1) of this section if the proposed amendment modifies:

(a) The equity capital structure of the limited cooperative association, including the rights of the association's members to share in profits or distributions, or the relative rights, preferences, and restrictions granted to or imposed upon one or more districts, classes, or voting groups of similarly situated members;

(b) The transferability of a member's interest;

(c) The manner or method of allocation of profits or losses among members;

(d) The quorum for a meeting and the rights of voting and governance; or

(e) Unless otherwise provided in the articles or bylaws, the terms for admission of new members.

(6) Except for the matters described in subsection (5) of this section, the articles may delegate amendment of all or a part of the bylaws to the board of directors without requiring member approval.

(7) If the articles delegate amendment of bylaws to the board of directors, the board shall provide a description of any amendment of the bylaws made by the board to the members in a record not later than thirty days after the amendment, but the description may be provided at the next annual members meeting if the meeting is held within the thirty-day period.



§ 7-58-406. Restated articles

(1) The board of directors may restate the articles at any time with or without action by the members. If the limited cooperative association does not have both members and directors, its organizers may restate the articles at any time.

(2) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring approval of the members, it must be approved in the same manner as an amendment to the articles under section 7-58-405 (1).

(3) If the board of directors submits a restatement for action by the members, the board shall call a meeting of members and mail or otherwise transmit or deliver in a record the information and give notice of the meeting in accordance with section 7-58-402 (2) to each member entitled to vote on the restatement. The copy of the restatement provided to members must identify any amendment or other change the restatement would make in the articles.

(4) A limited cooperative association restating its articles shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of restatement stating:

(a) The domestic entity name of the association;

(b) The text of the restated articles; and

(c) If the restatement was adopted by the board of directors or organizers without member action, a statement to that effect and that member action was not required.

(5) Upon filing by the secretary of state or at any later effective date determined pursuant to section 7-90-304, restated articles supersede the original articles and all prior amendments to them.



§ 7-58-407. Amendment of articles - filing

(1) A limited cooperative association amending its articles shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of amendment stating:

(a) The domestic name of the association; and

(b) The text of each amendment adopted.

(2) Before the beginning of the initial meeting of the board of directors, an organizer who knows that information in the filed articles was inaccurate when the articles were filed or has become inaccurate due to changed circumstances shall promptly:

(a) Cause the articles to be amended; and

(b) If appropriate, deliver a statement of:

(I) Change to the secretary of state for filing pursuant to section 7-90-305.5; or

(II) Correction to the secretary of state for filing pursuant to section 7-90-305.

(3) Upon filing, an amendment of the articles that has been properly adopted by the members is effective as provided in section 7-90-304.






Part 5 - Members

§ 7-58-501. Members

To begin business, a limited cooperative association must have at least two patron members unless the sole member is a cooperative.



§ 7-58-502. Becoming a member

(1) A person becomes a member:

(a) As provided in the articles or bylaws;

(b) As the result of a merger or conversion under part 16 of this article; or

(c) With the consent of all the members.



§ 7-58-503. No power as member to bind association

A member, solely by reason of being a member, may not act for or bind the limited cooperative association.



§ 7-58-504. No liability as member for association's obligations

Unless the articles otherwise provide, a debt, obligation, or other liability of a limited cooperative association is solely that of the association and is not the debt, obligation, or liability of a member solely by reason of being a member.



§ 7-58-505. Right of member and former member to information

(1) Not later than ten business days after receipt of a demand made in a record, a limited cooperative association shall permit a member to obtain, inspect, and copy in the association's principal office required information listed in section 7-58-112 (1)(a) to (1)(f) during regular business hours. A member need not have any particular purpose for seeking the information. The association is not required to provide the information listed in section 7-58-112 (1)(b) to (1)(f) to the same member more than once during a six-month period.

(2) On demand made in a record received by the limited cooperative association, a member may obtain, inspect, and copy in the association's principal office required information listed in section 7-58-112 (1)(g), (1)(h), (1)(j), and (1)(o) during regular business hours, if:

(a) The member seeks the information in good faith and for a proper purpose reasonably related to the member's interest;

(b) The demand includes a description, with reasonable particularity, of the information sought and the purpose for seeking the information;

(c) The information sought is directly connected to the member's purpose; and

(d) The demand is otherwise reasonable.

(3) Not later than ten business days after receipt of a demand pursuant to subsection (2) of this section, a limited cooperative association shall provide, in a record, the following information to the member that made the demand:

(a) If the association agrees to provide the demanded information:

(I) What information the association will provide in response to the demand; and

(II) A reasonable time and reasonable place at which the association will provide the information; or

(b) If the association declines to provide some or all of the demanded information, the association's reasons for declining.

(4) A person dissociated as a member may obtain, inspect, and copy information available to a member under subsection (1) or (2) of this section by delivering a demand in a record to the limited cooperative association, in the same manner and subject to the same conditions applicable to a member under subsection (2) of this section, if:

(a) The information pertains to the period during which the person was a member in the association; and

(b) The person seeks the information in good faith.

(5) A limited cooperative association shall respond to a demand made pursuant to subsection (4) of this section in the manner provided in subsection (3) of this section.

(6) Not later than ten business days after receipt by a limited cooperative association of a demand made by a member in a record, but not more often than once in a six-month period, the association shall deliver to the member a record stating the information with respect to the member required by section 7-58-112 (1)(n).

(7) A limited cooperative association may impose reasonable restrictions, including nondisclosure restrictions, on the use of information obtained under this section. In a dispute concerning the reasonableness of a restriction under this subsection (7), the association has the burden of proving reasonableness.

(8) A limited cooperative association may charge a person that makes a demand under this section reasonable costs of copying, limited to the costs of equipment, labor, and material.

(9) A person that may obtain information under this section may obtain the information through an attorney or other agent. A restriction imposed on the person under subsection (7) of this section or by the articles or bylaws applies to the attorney or other agent.

(10) The rights stated in this section do not extend to a person as transferee.

(11) The articles or bylaws may require a limited cooperative association to provide more information than required by this section and may establish conditions and procedures for providing the information.



§ 7-58-506. Annual meeting of members

(1) Members shall meet annually at a time provided in the articles or bylaws or set by the board of directors not inconsistent with the articles and bylaws.

(2) An annual members meeting may be held inside or outside this state at the place stated in the articles or bylaws or selected by the board of directors not inconsistent with the articles and bylaws.

(3) Unless the articles or bylaws otherwise provide, members may attend or conduct an annual members meeting through any means of communication if all members attending the meeting can communicate with each other during the meeting.

(4) The board of directors shall report, or cause to be reported, at the association's annual members meeting the association's business and financial condition as of the close of the most recent fiscal year.

(5) Unless the articles or bylaws otherwise provide, the board of directors shall designate the presiding officer of the association's annual members meeting.

(6) Failure to hold an annual members meeting does not affect the validity of any action by the limited cooperative association.



§ 7-58-507. Special meeting of members

(1) A special meeting of members may be called only:

(a) As provided in the articles or bylaws;

(b) By a majority vote of the board of directors on a proposal stating the purpose of the meeting;

(c) By demand in a record signed by members holding at least twenty percent of the voting power of the persons in any district or class entitled to vote on the matter that is the purpose of the meeting stated in the demand; or

(d) By demand in a record signed by members holding at least ten percent of the total voting power of all the persons entitled to vote on the matter that is the purpose of the meeting stated in the demand.

(2) A demand under paragraph (c) or (d) of subsection (1) of this section must be submitted to the officer of the limited cooperative association charged with keeping its records.

(3) Any voting member may withdraw its demand under paragraph (c) or (d) of subsection (1) of this section before receipt by the limited cooperative association of demands sufficient to require a special meeting of members.

(4) A special meeting of members may be held inside or outside this state at the place stated in the articles or bylaws or selected by the board of directors not inconsistent with the articles and bylaws.

(5) Unless the articles or bylaws otherwise provide, members may attend or conduct a special meeting of members through the use of any means of communication if all members attending the meeting can communicate with each other during the meeting.

(6) Only business within the purpose or purposes stated in the notice of a special meeting of members may be conducted at the meeting.

(7) Unless the articles or bylaws otherwise provide, the presiding officer of a special meeting of members shall be designated by the board of directors.



§ 7-58-508. Notice of members meeting

(1) A limited cooperative association shall notify each member of the time, date, and place of a members meeting at least ten and not more than sixty days before the meeting; except that, if the notice is of a meeting of the members in one or more districts or classes of members, the notice shall be given only to members in those districts or classes.

(2) Unless this article or the articles otherwise provide, notice of an annual members meeting need not include any purpose of the meeting.

(3) Notice of a special meeting of members shall include each purpose of the meeting as contained in the demand under section 7-58-507 (1)(c) or (1)(d) or as voted upon by the board of directors under section 7-58-507 (1)(b).

(4) Notice of a members meeting shall be given in a record unless oral notice is reasonable under the circumstances.

(5) (a) Notwithstanding any other provision of this section, whenever notice is required to be given under this section or under any other provision of this article to any member, such notice shall not be required to be given to a member if:

(I) Notice of two consecutive annual meetings, and all notices of meetings during the period between the two consecutive annual meetings, have been sent to the member at the member's address as shown on the records of the limited cooperative association and have been returned undeliverable; or

(II) All, but not less than two, payments of distributions during a twelve-month period, or two consecutive payments of distributions during a period of more than twelve months, have been sent to the member at the member's address as shown on the records of the association and have been returned undeliverable.

(b) If any such member delivers to the association a notice in a record setting forth the member's then-current address, the requirement that notice be given to the member shall be reinstated.



§ 7-58-509. Waiver of members meeting notice

(1) A member may waive notice of a members meeting before, during, or after the meeting.

(2) A member's participation in a members meeting is a waiver of notice of that meeting unless the member objects to the meeting at the beginning of the meeting or promptly upon the member's arrival at the meeting and does not thereafter vote for or assent to action taken at the meeting.



§ 7-58-510. Quorum of members

Unless the articles or bylaws otherwise require a different number of members or percentage of the voting power, a quorum for conducting business at all meetings of the members consists of five percent of the total number of members or thirty members present at the meeting, whichever is less. Nothing prevents the articles or bylaws from requiring a greater or lesser number or percentage of members, or members of classes, districts, or voting groups as a quorum.



§ 7-58-511. Voting by patron members

Except as provided by section 7-58-512 (1), each patron member has one vote. The articles or bylaws may allocate voting power among patron members as provided in section 7-58-512 (1).



§ 7-58-512. Determination of voting power of patron member

(1) The articles or bylaws may allocate voting power among patron members on the basis of one or a combination of the following:

(a) One member, one vote;

(b) Use or patronage;

(c) Equity; or

(d) If a patron member is a cooperative, the number of its patron members.

(2) If the articles or bylaws allocate voting power on the basis of use or patronage and a member would be denied a vote because the member did not use the limited cooperative association or conduct patronage with it during the period on which the allocation of voting power is determined, the articles or bylaws must provide that the member shall nevertheless be allocated a vote equal to at least the minimum voting power allocated to members who used the association or conducted patronage with it during the period.

(3) The articles or bylaws may provide for the allocation of patron member voting power by districts or class or any combination thereof.



§ 7-58-513. Voting by investor members

If the articles or bylaws provide for investor members, each investor member has one vote unless the articles or bylaws otherwise provide. The articles or bylaws may provide for the allocation of investor member voting power by class, classes, or any combination of classes.



§ 7-58-514. Voting requirements for members

(1) If a limited cooperative association has both patron and investor members, the following rules apply:

(a) The total voting power of all patron members must not be less than a majority of the entire voting power entitled to vote.

(b) Action on any matter is approved only upon the affirmative vote of at least a majority of:

(I) All members voting at the meeting unless more than a majority is required or permitted by parts 4, 12, 15, and 16 of this article or the articles or bylaws; and

(II) Votes cast by patron members unless the articles or bylaws require a larger affirmative vote by patron members.

(c) The articles or bylaws may provide for the percentage of the affirmative votes that must be cast by investor members to approve the matter.



§ 7-58-515. Manner of voting

(1) Unless the articles or bylaws otherwise provide, voting by a proxy at a members meeting is prohibited. This subsection (1) does not prohibit delegate voting based on district or class.

(2) If voting by a proxy is permitted, a patron member may appoint only another patron member as a proxy and, if investor members are permitted, an investor member may appoint only another investor member as a proxy.

(3) The articles or bylaws may provide for the manner of and provisions governing the appointment of a proxy.

(4) The articles or bylaws may provide for voting on any question by ballot delivered by mail or voting by other means on questions that are subject to vote by members.



§ 7-58-516. Action without a meeting

(1) Unless the articles or bylaws require that action be taken at a members meeting, any action required or permitted by this article to be taken at a members meeting may be taken without a meeting if notice of the proposed action is given as provided in subsection (6) of this section, and:

(a) All of the members entitled to vote thereon consent to the action in a record; or

(b) If expressly provided for in the articles, the members holding membership interests having not less than the minimum number of votes that would be necessary to authorize or take the action at a meeting at which all of the membership interests entitled to vote thereon were present and voted consent to the action in a record.

(2) (a) No action taken pursuant to this section is effective unless, within sixty days after the date the limited cooperative association first receives a record describing and consenting to the action and signed by a member, the association has received records that describe and consent to the action, signed by members holding at least the number of votes entitled to be voted on the action as required by subsection (1) of this section, disregarding any record that has been revoked pursuant to subsection (3) of this section. The articles or bylaws may provide for the receipt of any record by the association by electronically transmitted facsimile or other form of wire or wireless communication providing the association with a complete copy thereof, including a copy of the signature thereon.

(b) Action taken pursuant to this section is effective as of the date the limited cooperative association receives the last record necessary to effect the action unless all of the records necessary to effect the action state another date as the effective date of the action, in which case the stated date is the effective date of the action.

(3) Any member who has signed a record describing and consenting to action taken pursuant to this section may revoke the consent by a record signed and dated by the member describing the action and stating that the member's prior consent thereto is revoked, if the record is received by the limited cooperative association prior to the effectiveness of the action.

(4) If not otherwise fixed under subsection (7) of this section, the record date for determining members entitled to take action pursuant to this section or entitled to be given notice under subsection (6) of this section of action taken pursuant to this section is the date the limited cooperative association first receives a writing upon which the action is taken pursuant to this section.

(5) Action taken under this section has the same effect as action taken at a members meeting and may be described as such.

(6) (a) If action is to be taken under subsection (1) of this section, the limited cooperative association shall give notice of the proposed action to the members entitled to vote thereon. The notice must:

(I) Be given in a record;

(II) Describe the proposed action; and

(III) Specify the date on or before which consents to be given pursuant to subsection (1) of this section must be received by the association.

(b) (I) Notwithstanding paragraph (a) of this subsection (6), whenever notice is required to be given under this subsection (6) to any member, the notice is not required to be given to a member if:

(A) Notice of two consecutive annual meetings, and all notices of meetings during the period between the two consecutive annual meetings, have been sent to the member at the member's address as shown on the records of the limited cooperative association and have been returned undeliverable; or

(B) All, but not less than two, payments of distributions during a twelve-month period, or two consecutive payments of distributions during a period of more than twelve months, have been sent to the member at the member's address as shown on the records of the association and have been returned undeliverable.

(II) If any such member delivers to the association a notice in a record setting forth the member's then-current address, the requirement that notice be given to the member is reinstated.

(7) The proper court may, upon application of the association or any member who would be entitled to vote on the action at a members meeting, summarily state a record date for determining members entitled to sign records consenting to an action under this section and may enter other orders necessary or appropriate to effect the purposes of this section.



§ 7-58-517. Districts and delegates - classes of members

(1) The articles or bylaws may provide for the formation of geographic districts of patron members, the conduct of patron member meetings by districts, the election of directors at the meetings, the election of district delegates to represent and vote for the district at members meetings, or any combination thereof.

(2) A delegate elected under subsection (1) of this section has one vote unless voting power is otherwise allocated by the articles or bylaws.

(3) The articles or bylaws may provide for the establishment of classes of members; the preferences, rights, and limitations of the classes; the conduct of members meetings by classes and the election of directors at the meetings; the election of class delegates to represent and vote for the district at members meetings; or any combination thereof.

(4) A delegate elected under subsection (3) of this section has one vote unless voting power is otherwise allocated by the articles or bylaws.






Part 6 - Member's Interest in Limited Cooperative Association

§ 7-58-601. Member's interest

(1) A member's interest:

(a) Is personal property;

(b) Consists of:

(I) Governance rights;

(II) Financial rights; and

(III) The right or obligation, if any, to do business with the limited cooperative association; and

(c) May be in certificated or uncertificated form.



§ 7-58-602. Patron and investor members' interests

(1) Unless the articles or bylaws establish investor members' interests, a member's interest is a patron member's interest.

(2) Unless the articles or bylaws otherwise provide, if a limited cooperative association has investor members, while a person is a member of the association, the person:

(a) If admitted as a patron member, remains a patron member;

(b) If admitted as an investor member, remains an investor member; and

(c) If admitted as a patron member and investor member, remains a patron and investor member if not dissociated in one of the capacities.



§ 7-58-603. Transferability of member's interest

(1) Section 7-90-104 applies to this article.

(2) Unless the articles or bylaws otherwise provide, a member's interest other than financial rights is not transferable.

(3) Unless a transfer is restricted or prohibited by the articles or bylaws, a member may transfer its financial rights in the limited cooperative association.

(4) The terms of any restriction on transferability of financial rights must be:

(a) Set forth in the articles or bylaws and the member records of the association; and

(b) Conspicuously noted on any certificates evidencing a member's interest.

(5) A transferee of a member's financial rights, to the extent the rights are transferred, has the right to share in the allocation of profits or losses and to receive the distributions to the member transferring the interest to the same extent as the transferring member.

(6) A transferee of a member's financial rights does not become a member upon transfer of the rights unless the transferee is admitted as a member by the limited cooperative association.

(7) A limited cooperative association need not give effect to a transfer under this section until the association has notice of the transfer.

(8) A transfer of a member's financial rights in violation of a restriction on transfer contained in the articles or bylaws is ineffective as to a person having notice of the restriction at the time of transfer.



§ 7-58-604. Security interest and set-off

(1) A member or transferee may create an enforceable security interest in its financial rights in a limited cooperative association.

(2) Unless the articles or bylaws otherwise provide, a member may not create an enforceable security interest in the member's governance rights in, or in the right or obligation, if any, to do business with, a limited cooperative association.

(3) The articles or bylaws may provide that a limited cooperative association has a security interest in the financial rights of a member to secure payment of any indebtedness or other obligation of the member to the association. A security interest provided for in the articles or bylaws is enforceable under, and governed by, article 9 of title 4, C.R.S.

(4) Unless the articles or bylaws otherwise provide, a member may not compel the limited cooperative association to offset financial rights against any indebtedness or obligation owed to the association.



§ 7-58-605. Charging orders for judgment creditor of member or transferee

(1) On application by a judgment creditor of a member or transferee, a court may enter a charging order against the financial rights of the judgment debtor for the unsatisfied amount of the judgment. A charging order issued under this subsection (1) constitutes a lien on the judgment debtor's financial rights and requires the limited cooperative association to pay over to the creditor or receiver, to the extent necessary to satisfy the judgment, any distribution that would otherwise be paid to the judgment debtor.

(2) To the extent necessary to effectuate the collection of distributions pursuant to a charging order under subsection (1) of this section, the court may:

(a) Appoint a receiver of the share of the distributions due or to become due to the judgment debtor under the judgment debtor's financial rights, with the power to make all inquiries the judgment debtor might have made; and

(b) Make all other orders that the circumstances of the case may require to give effect to the charging order.

(3) Upon a showing that distributions under a charging order will not pay the judgment debt within a reasonable time, the court may foreclose the lien and order the sale of the financial rights. The purchaser at the foreclosure sale obtains only the financial rights that are subject to the charging order, does not thereby become a member, and is subject to section 7-58-603.

(4) At any time before a sale pursuant to a foreclosure, a member or transferee whose financial rights are subject to a charging order under subsection (1) of this section may extinguish the charging order by satisfying the judgment and filing a certified copy of the satisfaction with the court that issued the charging order.

(5) At any time before sale pursuant to a foreclosure, the limited cooperative association or one or more members whose financial rights are not subject to the charging order may pay to the judgment creditor the full amount due under the judgment and succeed to the rights of the judgment creditor, including the charging order. Unless the articles or bylaws otherwise provide, the association may act under this subsection (5) only with the consent of all members whose financial rights are not subject to the charging order.

(6) This article does not deprive any member or transferee of the benefit of any exemption laws applicable to the member's or transferee's financial rights.

(7) This section provides the exclusive remedy by which a judgment creditor of a member or transferee may satisfy the judgment from the member's or transferee's financial rights.






Part 7 - Marketing Contracts

§ 7-58-701. Authority

(1) In this part 7, "marketing contract" means a contract between a limited cooperative association and another person, which person need not be a patron member:

(a) Requiring the other person to sell, or deliver for sale or marketing on the person's behalf, a specified part of the person's products, commodities, or goods exclusively to or through the association or any facilities furnished by the association; or

(b) Authorizing the association to act for the person in any manner with respect to the products, commodities, or goods.



§ 7-58-702. Marketing contracts

(1) If a marketing contract provides for the sale of products, commodities, or goods to a limited cooperative association, the sale transfers title to the association upon delivery or at any other specific time expressly provided by the contract.

(2) A marketing contract may:

(a) Authorize a limited cooperative association to create an enforceable security interest in the products, commodities, or goods delivered; and

(b) Allow the association to sell the products, commodities, or goods delivered and pay the sales price on a pooled or other basis after deducting selling costs, processing costs, overhead, expenses, and other charges.

(3) Some or all of the provisions of a marketing contract between a patron member and a limited cooperative association may be contained in the articles or bylaws.



§ 7-58-703. Duration of marketing contract

The initial duration of a marketing contract may not exceed ten years, but the contract may be self-renewing for additional periods not exceeding five years each. Unless the contract provides for another manner or time for termination, either party may terminate the contract by giving notice in a record at least ninety days before the end of the current term.



§ 7-58-704. Remedies for breach of contract

(1) Damages to be paid to a limited cooperative association for breach or anticipatory repudiation of a marketing contract may be liquidated, but only at an amount or under a formula that is reasonable in light of the actual or anticipated harm caused by the breach or repudiation. A provision that so provides is not a penalty.

(2) Upon a breach of a marketing contract, whether by anticipatory repudiation or otherwise, a limited cooperative association may seek:

(a) An injunction to prevent further breach; and

(b) Specific performance.

(3) The remedies in this section are in addition to any other remedies available to an association under law other than this part 7.






Part 8 - Directors and Officers

§ 7-58-801. Board of directors

(1) A limited cooperative association must have a board of directors of at least three individuals unless the association has fewer than three members. If the association has fewer than three members, the number of directors may not be fewer than the number of members.

(2) The affairs of a limited cooperative association must be managed by, or under the direction of, the board of directors. The board may adopt policies and procedures that do not conflict with the articles, bylaws, or this article.

(3) An individual is not an agent for a limited cooperative association solely by being a director.



§ 7-58-802. No liability as director for limited cooperative association's obligations

A debt, obligation, or other liability of a limited cooperative association is solely that of the association and is not a debt, obligation, or liability of a director solely by reason of being a director. An individual is not personally liable, directly or indirectly, for an obligation of an association solely by reason of being a director.



§ 7-58-803. Qualifications of directors

(1) Unless the articles or bylaws otherwise provide, and subject to subsection (3) of this section, each director of a limited cooperative association must be an individual who is a member of the association or an individual who is designated by a member that is not an individual for purposes of qualifying and serving as a director; except that initial directors need not be members or designees of a member. A director must be at least eighteen years of age.

(2) Unless the articles or bylaws otherwise provide, a director may be an officer or employee of the limited cooperative association.

(3) If the articles or bylaws provide for nonmember directors, the number of nonmember directors may not exceed:

(a) One, if there are two to four directors;

(b) Two, if there are five to eight directors; or

(c) One-third of the total number of directors if there are at least nine directors.

(4) The articles or bylaws may provide qualifications for directors in addition to those in this section.



§ 7-58-804. Election of directors and composition of board

(1) Unless the articles or bylaws require a greater number:

(a) The number of directors that must be patron members may not be fewer than:

(I) One, if there are two or three directors;

(II) Two, if there are four or five directors;

(III) Three, if there are six to eight directors; or

(IV) One-third of the directors if there are at least nine directors; and

(b) A majority of the board of directors must be elected exclusively by patron members.

(2) Unless the articles or bylaws otherwise provide, if a limited cooperative association has investor members, directors who are investor members and who are not elected exclusively by patron members must be elected by the investor members.

(3) Unless the articles or bylaws otherwise provide, all nonmember directors, if any, must be elected by the patron members and the investor members.

(4) Subject to subsection (1) of this section, the articles or bylaws may provide for the election of all or a specified number of directors by one or more districts or classes of members.

(5) Subject to subsection (1) of this section, the articles or bylaws may provide for the nomination or election of directors by districts or classes, directly or by district delegates.

(6) If a class of members consists of a single member, the articles or bylaws may provide for the member to appoint a director or directors.

(7) Unless the articles or bylaws otherwise provide, cumulative voting for directors is prohibited.

(8) Except as otherwise provided by the articles, bylaws, subsection (6) of this section, or section 7-58-303, 7-58-516, 7-58-517, or 7-58-809, member directors must be elected at an annual members meeting.



§ 7-58-805. Term of director

(1) Unless the articles or bylaws otherwise provide, and subject to subsections (3) and (4) of this section and section 7-58-304 (4), the term of a director expires at the annual members meeting following the director's election or appointment.

(2) Unless the articles or bylaws otherwise provide, a director may be reelected.

(3) Except as otherwise provided in subsection (4) of this section, a director continues to serve until a successor director is elected or appointed and qualifies or the director is removed, resigns, is adjudged incompetent, or dies.

(4) Unless the articles or bylaws otherwise provide, a director shall not serve the remainder of the director's term if the director ceases to qualify to be a director.



§ 7-58-806. Resignation of director

A director may resign at any time by giving notice in a record to the limited cooperative association. Unless the notice states a later effective date, a resignation is effective when the notice is received by the association.



§ 7-58-807. Removal of director

(1) Unless the articles or bylaws otherwise provide:

(a) Members may remove a director with or without cause.

(b) A member or members holding at least ten percent of the total voting power entitled to be voted in the election of a director may demand removal of the director by one or more signed petitions submitted to the officer of the limited cooperative association charged with keeping its records.

(c) Upon receipt of a petition for removal of a director, an officer of the association or the board of directors shall:

(I) Call a special meeting of members to be held not later than ninety days after receipt of the petition by the association; and

(II) Mail or otherwise transmit or deliver in a record to the members entitled to vote on the removal, and to the director to be removed, notice of the meeting that complies with section 7-58-508.

(d) A director is removed if the votes in favor of removal are equal to or greater than the votes required to elect the director.



§ 7-58-808. Suspension of director by board

(1) A board of directors may suspend a director if, considering the director's course of conduct and the inadequacy of other available remedies, immediate suspension is necessary for the best interests of the association and the director is engaging, or has engaged, in:

(a) Fraudulent conduct with respect to the association or its members;

(b) Gross abuse of the position of director;

(c) Intentional or reckless infliction of harm on the association; or

(d) Any other behavior, act, or omission as provided by the articles or bylaws.

(2) A suspension under subsection (1) of this section is effective for a period determined by the board of directors, not to exceed sixty days, unless, before the end of the suspension period, the board calls and gives notice of a special meeting of members for removal of the director, in which case the suspension is effective until the earlier of adjournment of the members meeting or removal of the director.



§ 7-58-809. Vacancy on board

(1) Unless the articles or bylaws otherwise provide, a vacancy on the board of directors must be filled:

(a) Within a reasonable time by majority vote of the remaining directors, until the next annual members meeting or a special meeting of members is called to fill the vacancy; and

(b) For the balance of the unexpired term by members at the next annual members meeting or a special meeting of members called to fill the vacancy.

(2) Unless the articles or bylaws otherwise provide, if a vacating director was elected or appointed by a class of members or a district:

(a) The new director must be of that class or district; and

(b) The selection of the director for the unexpired term must be conducted in the same manner as would the selection for that position without a vacancy.

(3) If a member appointed a vacating director, the articles or bylaws may provide for that member to appoint a director to fill the vacancy.



§ 7-58-810. Remuneration of directors

Unless the articles or bylaws otherwise provide, the board of directors may set the remuneration of directors and of nondirector committee members appointed under section 7-58-817 (1).



§ 7-58-811. Meetings

(1) A board of directors shall meet at least annually and may hold meetings inside or outside this state.

(2) Unless the articles or bylaws otherwise provide, a board of directors may permit directors to attend or conduct board meetings through the use of any means of communication if all directors attending the meeting can communicate with each other during the meeting.



§ 7-58-812. Action without meeting

(1) Unless prohibited by the articles or bylaws, any action that may be taken by a board of directors may be taken without a meeting if each director consents in a record to the action.

(2) Consent under subsection (1) of this section may be withdrawn by a director in a record at any time before the limited cooperative association receives consent from all directors.

(3) A record of consent for any action under subsection (1) of this section may specify the effective date or time of the action.



§ 7-58-813. Meetings - notice

(1) Unless the articles or bylaws otherwise provide, a board of directors may establish a time, date, and place for regular board meetings, and notice of the time, date, place, or purpose of those meetings is not required.

(2) Unless the articles or bylaws otherwise provide, notice of the time, date, and place of a special meeting of a board of directors must be given to all directors at least three days before the meeting, the notice must contain a statement of the purpose of the meeting, and the meeting is limited to the matters contained in the statement.



§ 7-58-814. Waiver of notice of meeting

(1) Unless the articles or bylaws otherwise provide, a director may waive any required notice of a meeting of the board of directors in a record before, during, or after the meeting.

(2) Unless the articles or bylaws otherwise provide, a director's participation in a meeting is a waiver of notice of that meeting unless:

(a) The director objects to the meeting at the beginning of the meeting or promptly upon the director's arrival at the meeting and does not thereafter vote in favor of or otherwise assent to the action taken at the meeting; or

(b) The director promptly objects upon the introduction of any matter for which notice under section 7-58-813 is required and has not been given and does not thereafter vote in favor of or otherwise assent to the action taken on the matter.



§ 7-58-815. Quorum

(1) Unless the articles or bylaws provide for a greater number, a majority of the total number of directors specified by the articles or bylaws constitutes a quorum for a meeting of the directors.

(2) If a quorum of the board of directors is present at the beginning of a meeting, any action taken by the directors present is valid even if withdrawal of directors originally present results in the number of directors being fewer than the number required for a quorum.

(3) A director present at a meeting but objecting to notice under section 7-58-814 (2) does not count toward a quorum.



§ 7-58-816. Voting

(1) Each director has one vote for purposes of decisions made by the board of directors.

(2) Unless the articles or bylaws otherwise provide, the affirmative vote of a majority of directors present at a meeting is required for action by the board of directors.



§ 7-58-817. Committees

(1) Unless the articles or bylaws otherwise provide, a board of directors may create one or more committees and appoint one or more individuals to serve on a committee.

(2) Unless the articles or bylaws otherwise provide, an individual appointed to serve on a committee of a limited cooperative association need not be a director or member.

(3) An individual who is not a director and is serving on a committee has, with respect to the subject matter of the committee, the same rights, duties, and obligations as a director serving on the committee.

(4) Unless the articles or bylaws otherwise provide, and subject to the oversight responsibility of the board of directors, each committee of a limited cooperative association may exercise the powers delegated to it by the board of directors, but a committee may not:

(a) Approve allocations or distributions except according to a formula or method prescribed by the board of directors;

(b) Approve or propose to members action requiring approval of members; or

(c) Fill vacancies on the board of directors or any of its committees.



§ 7-58-818. Standards of conduct and liability

(1) Except as otherwise provided in section 7-58-820:

(a) The discharge of the duties of a director or member of a committee of the board of directors is governed by the law applicable to directors of entities organized under the "Colorado Business Corporation Act", articles 101 to 117 of this title; and

(b) The liability of a director or member of a committee of the board of directors is governed by the law applicable to directors of entities organized under the "Colorado Business Corporation Act", articles 101 to 117 of this title.



§ 7-58-819. Conflict of interest

(1) The law applicable to conflicts of interest relating to a director of an entity organized under the "Colorado Business Corporation Act", articles 101 to 117 of this title, governs conflicts of interest relating to a limited cooperative association and a director.

(2) A director does not have a conflict of interest under this article or the articles and bylaws solely because the director's conduct relating to the duties of the director may further the director's own interest.



§ 7-58-820. Other considerations of directors

(1) Unless the articles otherwise provide, in considering the best interests of a limited cooperative association, a director of the association in discharging the duties of director, in conjunction with considering the long- and short-term interest of the association and its members, may consider:

(a) The interest of employees, customers, and suppliers of the association;

(b) The interest of the community in which the association operates; and

(c) Other cooperative principles and values that may be applied in the context of the decision.



§ 7-58-821. Right of director or committee member to information

A director or a member of a committee appointed under section 7-58-817 may obtain, inspect, and copy all information regarding the state of activities and financial condition of the limited cooperative association and other information regarding the activities of the association if the information is reasonably related to the performance of the director's duties as director or the committee member's duties as a member of the committee. Information obtained in accordance with this section may not be used by a director or a committee member in any manner that would violate any duty of or to the association.



§ 7-58-822. Appointment and authority of officers

(1) A limited cooperative association has the officers:

(a) Provided in the articles or bylaws; or

(b) Established by the board of directors in a manner not inconsistent with the articles and bylaws.

(2) The articles or bylaws may designate or, if the articles or bylaws do not designate, the board of directors shall designate, one of the association's officers for preparing all records required by section 7-58-112 and for the authentication of records.

(3) Unless the articles or bylaws otherwise provide, the board of directors shall appoint the officers of the limited cooperative association.

(4) Officers of a limited cooperative association shall perform the duties the articles and bylaws prescribe or as authorized by the board of directors in a manner not inconsistent with the articles and bylaws.

(5) The election or appointment of an officer of a limited cooperative association does not of itself create a contract between the association and the officer.

(6) Unless the articles or bylaws otherwise provide, an individual may simultaneously hold more than one office in a limited cooperative association.



§ 7-58-823. Resignation and removal of officers

(1) The board of directors may remove an officer at any time with or without cause.

(2) An officer of a limited cooperative association may resign at any time by giving notice in a record to the association. Unless the notice specifies a later time, the resignation is effective when the notice is received by the association.






Part 9 - Indemnification

§ 7-58-901. Indemnification

(1) Indemnification of an individual who has incurred liability or is a party, or is threatened to be made a party, to litigation because of the performance of a duty to, or activity on behalf of, a limited cooperative association is governed by the "Colorado Business Corporation Act", articles 101 to 117 of this title.

(2) A limited cooperative association may purchase and maintain insurance on behalf of any individual against liability asserted against or incurred by the individual to the same extent and subject to the same conditions as provided by the "Colorado Business Corporation Act", articles 101 to 117 of this title.






Part 10 - Contributions, Allocations, and Distributions

§ 7-58-1001. Members' contributions

The articles or bylaws must establish the amount, manner, or method of determining any contribution requirements for members or must authorize the board of directors to establish the amount, manner, or other method of determining any contribution requirements for members.



§ 7-58-1002. Contribution and valuation

(1) Unless the articles or bylaws otherwise provide, the contributions of a member to a limited cooperative association may consist of tangible or intangible property or other benefit to the association, including money, labor or other services performed or to be performed, promissory notes, other agreements to contribute money or property, and contracts to be performed.

(2) The receipt and acceptance of contributions and the valuation of contributions must be reflected in a limited cooperative association's records.

(3) Unless the articles or bylaws otherwise provide, the board of directors shall determine the value of a member's contributions received or to be received, and the determination by the board of directors of valuation is conclusive for purposes of determining whether the member's contribution obligation has been met.



§ 7-58-1003. Contribution agreements

Persons may enter into agreements to make contributions to a limited cooperative association before or after it is formed. Those agreements are enforceable by the association in accordance with their terms.



§ 7-58-1004. Allocations of profits and losses

(1) Unless the articles or bylaws otherwise provide, all profits and losses of a limited cooperative association must be allocated to patron members. Unless the articles or bylaws otherwise provide, losses of the association must be allocated in the same proportion as profits.

(2) The articles or bylaws may provide for allocating profits of a limited cooperative association among members, among persons that are not members but conduct business with the association, to an unallocated account, or to any combination thereof.

(3) If a limited cooperative association has investor members, the articles or bylaws may not reduce the allocation to patron members to less than fifty percent of profits. For purposes of this subsection (3), the following rules apply:

(a) Amounts paid or due on contracts for the delivery to the association by patron members of products, goods, or services are not considered amounts allocated to patron members.

(b) Amounts paid, due, or allocated to investor members as a stated fixed or variable rate of return on investment are not considered amounts allocated to investor members if the determination of the return is not related to or based on profits.

(4) Unless prohibited by the articles or bylaws, in determining the profits for allocation under subsections (1), (2), and (3) of this section, the board of directors may first deduct and set aside a part of the profits to create or accumulate:

(a) Unallocated capital; and

(b) Reasonable unallocated reserves for specific purposes, including expansion and replacement of capital assets; education, training, and cooperative development; creation and distribution of information concerning principles of cooperation; and community responsibility.

(5) Subject to subsections (1) and (6) of this section and the articles and bylaws, the board of directors shall allocate the amount remaining after any deduction or setting aside of amounts under subsection (4) of this section:

(a) To patron members in the ratio of each member's patronage to the total patronage of all patron members during the period for which allocations are to be made; and

(b) To investor members, if any, in the ratio of each investor member's contributions to the total contributions of all investor members.

(6) For purposes of allocation of profits and losses or specific items of profits or losses of a limited cooperative association to members, the articles or bylaws may establish allocation units or methods based on separate classes of members or, for patron members, on class, function, division, district, department, allocation units, pooling arrangements, members' contributions, or other equitable methods.



§ 7-58-1005. Distributions

(1) Unless the articles or bylaws otherwise provide and subject to section 7-58-1007, the board of directors may authorize, and the limited cooperative association may make, distributions to members.

(2) Unless the articles or bylaws otherwise provide, distributions to members may be made in any form, including money, capital credits, allocated patronage equities, revolving fund certificates, and the limited cooperative association's own or other securities.



§ 7-58-1006. Redemption or repurchase

Property distributed to a member by a limited cooperative association, other than money, may be redeemed or repurchased as provided in the articles or bylaws, but a redemption or repurchase may not be made without authorization by the board of directors. The board may withhold authorization for any reason in its sole discretion. A redemption or repurchase is treated as a distribution for purposes of section 7-58-1007.



§ 7-58-1007. Limitation on distributions

(1) A limited cooperative association may not make a distribution if, after the distribution:

(a) The association would not be able to pay its debts as they become due in the ordinary course of the association's activities; or

(b) The association's assets would be less than the sum of its total liabilities.

(2) A limited cooperative association may base a determination that a distribution is not prohibited under subsection (1) of this section on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(3) Except as otherwise provided in subsection (4) of this section, the effect of a distribution allowed under subsection (2) of this section is measured:

(a) In the case of distribution by purchase, redemption, or other acquisition of financial rights in the limited cooperative association, as of the date money or other property is transferred or debt is incurred by the association; and

(b) In all other cases, as of the date:

(I) The distribution is authorized, if the payment occurs not later than one hundred twenty days after that date; or

(II) The payment is made, if payment occurs more than one hundred twenty days after the distribution is authorized.

(4) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

(5) For purposes of this section, "distribution" does not include reasonable amounts paid to a member in the ordinary course of business as payment or compensation for commodities, goods, past or present services, or reasonable payments made in the ordinary course of business under a bona fide employee retirement or other benefits program.



§ 7-58-1008. Liability for improper distributions - limitation of action

(1) A director who consents to a distribution that violates section 7-58-1007 is personally liable to the limited cooperative association for the amount of the distribution that exceeds the amount that could have been distributed without the violation if it is established that, in consenting to the distribution, the director failed to comply with section 7-58-818 or 7-58-819.

(2) A member or transferee of financial rights that received a distribution knowing that the distribution was made in violation of section 7-58-1007 is personally liable to the limited cooperative association to the extent that the distribution exceeded the amount that could have been properly paid.

(3) A director against whom an action is commenced under subsection (1) of this section may:

(a) Implead in the action any other director who is liable under subsection (1) of this section and compel contribution from the director; and

(b) Implead in the action any person that is liable under subsection (2) of this section and compel contribution from the person in the amount the person received as described in subsection (2) of this section.

(4) An action under this section is barred if it is commenced later than three years after the distribution.



§ 7-58-1009. Relation to state securities law

Any security, patronage refund, per unit retain certificate, capital credit, evidence of membership, preferred equity certificate, or other equity instrument issued, sold, or reported by a limited cooperative association as an investment in its stock or capital to the patron members of the association or by an entity subject to this article or a similar law of any other jurisdiction and authorized to transact business or conduct activities in this state is exempt from the securities laws contained in the "Colorado Securities Act", article 51 of title 11, C.R.S. Such securities, patronage refunds, per unit retain certificates, capital credits, or evidences of membership, preferred equity certificates, or other equity instruments may be issued, sold, or reported to patron members of the association or entity lawfully by the issuer or its directors, officers, members, or salaried employees without the necessity of the issue or its directors, officers, members, or employees being registered as brokers or dealers under the "Colorado Securities Act", article 51 of title 11, C.R.S.



§ 7-58-1010. Alternative distribution of unclaimed property, distributions, redemptions, or payments

A limited cooperative association may provide in its articles or bylaws for the disposition of funds when declared payable by the association and remaining unclaimed by the holder for three years after notification has been mailed to the holder's last-known address of record on the books of the association, which disposition may consist of transferring the funds to the general operating account of the association.






Part 11 - Dissociation

§ 7-58-1101. Member's dissociation

(1) A member has the power to dissociate at any time, rightfully or wrongfully, by notice in a record.

(2) Unless the articles or bylaws otherwise provide, a member's dissociation from a limited cooperative association is wrongful only if the dissociation:

(a) Breaches an express provision of the articles or bylaws; or

(b) Occurs before the termination of the limited cooperative association and:

(I) The person is expelled as a member under paragraph (c) or (d) of subsection (4) of this section; or

(II) In the case of a person that is not an individual, trust other than a business trust, or estate, the person is expelled or otherwise dissociated as a member because it dissolved or terminated in bad faith.

(3) Unless the articles or bylaws otherwise provide, a person that wrongfully dissociates as a member is liable to the limited cooperative association for damages caused by the dissociation. The liability is in addition to any other debt, obligation, or liability of the person to the association.

(4) A member is dissociated from the limited cooperative association as a member when:

(a) The association receives notice from the member in a record of dissociation as a member or, if the member specifies in the notice an effective date later than the date the association received notice, on that later date;

(b) An event stated in the articles or bylaws as causing the member's dissociation as a member occurs;

(c) The member is expelled as a member under the articles or bylaws;

(d) The member is expelled as a member by the board of directors because:

(I) It is unlawful to carry on the association's activities with the member as a member;

(II) There has been a transfer of all the member's financial rights in the association, other than:

(A) A creation or perfection of a security interest; or

(B) A charging order in effect under section 7-58-605 that has not been foreclosed;

(III) The member is a limited liability company or partnership that has been dissolved and its business is being wound up;

(IV) The member is a corporation or cooperative and:

(A) The member filed a statement of dissolution or the equivalent, or the jurisdiction of formation revoked the member's charter or right to conduct business;

(B) The association sends a notice to the member that it will be expelled as a member for a reason described in sub-subparagraph (A) of this subparagraph (IV); and

(C) Not later than ninety days after the notice was sent under sub-subparagraph (B) of this subparagraph (IV), the member did not reinstate or the jurisdiction of formation did not reinstate the member's charter or right to conduct business; or

(V) The member is an individual and is adjudged incompetent;

(e) In the case of a member who is an individual, the individual dies;

(f) In the case of a member that is a trust or is acting as a member by virtue of being a trustee of a trust, all the trust's financial rights in the association are distributed;

(g) In the case of a member that is an estate, the estate's entire financial interest in the association is distributed;

(h) In the case of a member that is not an individual, partnership, limited liability company, cooperative, corporation, trust, or estate, the member is terminated; or

(i) The association's participation in a merger if, under the plan of merger as approved under part 16 of this article, the member ceases to be a member.



§ 7-58-1102. Effect of dissociation as member

(1) Upon a member's dissociation, subject to section 7-58-1103:

(a) The dissociated member has no further rights as a member; and

(b) Any financial rights owned by the dissociated member in the dissociated member's capacity as a member immediately before dissociation are owned by the dissociated member as a transferee.

(2) A dissociated member's dissociation as a member does not of itself discharge the dissociated member from any debt, obligation, or liability to the limited cooperative association that the dissociated member incurred under the articles or bylaws, by contract, or by other means while a member.



§ 7-58-1103. Power of estate of member

Unless the articles or bylaws provide for greater rights, if a member is dissociated in accordance with section 7-58-1101 (4)(d)(V) or (4)(e), the member's personal representative or other legal representative may exercise the rights of a transferee of the member's financial rights and, for purposes of settling the estate of a deceased member, may exercise the informational rights of a current member to obtain information under section 7-58-505 (1).






Part 12 - Dissolution

§ 7-58-1201. Dissolution - winding up

A limited cooperative association may be dissolved only as provided in this part 12 and in part 9 of article 90 of this title, and upon dissolution its business and activities must be wound up as provided in this part 12 and part 9 of article 90 of this title.



§ 7-58-1202. Voluntary dissolution

(1) Except as otherwise provided in sections 7-58-1203 and 7-90-908, a limited cooperative association is dissolved and its activities must be wound up:

(a) Upon the occurrence of an event or at a time specified in the articles;

(b) Upon the action of the association's organizers, board of directors, or members under section 7-58-1205 or 7-58-1206; or

(c) Ninety days after the dissociation of a member that results in the association having one patron member and no other members, unless the association:

(I) Has a sole member that is a cooperative; or

(II) Not later than the end of the ninety-day period, admits at least one member in accordance with the articles or bylaws and has at least two members, at least one of which is a patron member.



§ 7-58-1203. Judicial dissolution - grounds

(1) A limited cooperative association may be dissolved in a proceeding brought in court by the attorney general if it is established that:

(a) The association obtained its articles of organization through fraud; or

(b) The association has continued to exceed or abuse the authority conferred upon it by law.

(2) A limited cooperative association may be dissolved in a proceeding brought in court by a member if it is established that:

(a) The directors are deadlocked in the management of the association's affairs, the members are unable to break the deadlock, and irreparable injury to the association is occurring or is threatened because of the deadlock;

(b) The directors or those in control of the association have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(c) The members are deadlocked in voting power and have failed to elect successors to directors whose terms have expired for two consecutive periods during which annual members meetings were held or were to be held; or

(d) The assets of the association are being misapplied or wasted.

(3) A limited cooperative association may be dissolved in a proceeding brought in court by a creditor if it is established that:

(a) A creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied, and the association is insolvent; or

(b) The association is insolvent and the association has admitted in writing that a creditor's claim is due and owing.

(4) In lieu of dissolution in a proceeding described in subsection (1), (2), or (3) of this section, the court may order any other relief that is appropriate and equitable.



§ 7-58-1204. Judicial dissolution - procedure

(1) A judicial proceeding to dissolve a limited cooperative association must be brought in the proper court.

(2) It is not necessary to make members parties to a judicial proceeding to dissolve a limited cooperative association unless relief is sought against them individually.

(3) A court in a judicial proceeding brought to dissolve a limited cooperative association may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the limited liability company's assets wherever located, and carry on the business of the association until a full hearing can be held.



§ 7-58-1205. Voluntary dissolution before commencement of activity

A majority of the organizers or initial directors of a limited cooperative association that has not yet begun business activity or the conduct of its affairs may dissolve the association.



§ 7-58-1206. Voluntary dissolution by the board and members

(1) Except as otherwise provided in section 7-58-1205, for a limited cooperative association to voluntarily dissolve:

(a) A resolution to dissolve must be approved by a majority vote of the board of directors unless a greater percentage is required by the articles or bylaws;

(b) The board of directors must call a members meeting to consider the resolution, to be held not later than ninety days after adoption of the resolution; and

(c) The board of directors must mail or otherwise transmit or deliver to each member in a record that complies with section 7-58-508:

(I) The resolution required by paragraph (a) of this subsection (1);

(II) A recommendation that the members vote in favor of the resolution or, if the board determines that because of conflict of interest or any other reason it should not make a favorable recommendation, the basis of that determination; and

(III) Notice of the members meeting, which must be given in the same manner as notice of a special meeting of members.

(2) Subject to subsection (3) of this section, a resolution to dissolve must be approved by:

(a) At least two-thirds of the voting power of members present at a members meeting called under paragraph (b) of subsection (1) of this section; and

(b) If the limited cooperative association has investor members, at least a majority of the votes cast by patron members, unless the articles or bylaws require a greater percentage.

(3) The articles or bylaws may require that the percentage of votes required under paragraph (a) of subsection (2) of this section is:

(a) A different percentage that is not less than a majority of members voting at the meeting;

(b) Measured against the voting power of all members; or

(c) A combination of paragraphs (a) and (b) of this subsection (3).



§ 7-58-1207. Winding up

(1) A limited cooperative association continues its existence after dissolution only for purposes of winding up its activities.

(2) In winding up a limited cooperative association's activities, the board of directors shall cause the association to:

(a) Collect its assets;

(b) Preserve the association or its property as a going concern for no more than a reasonable time;

(c) Prosecute and defend actions and proceedings;

(d) Dispose of its properties that will not be distributed in kind to its members;

(e) Discharge or make provision for discharging its liabilities;

(f) Distribute its remaining property among its members; and

(g) Do every other act necessary to wind up and liquidate its business and affairs.

(3) After dissolution and upon application of a limited cooperative association, a member, or a holder of financial rights, the proper court may order judicial supervision of the winding up of the association, including the appointment of a person to wind up the association's activities, if:

(a) After a reasonable time, the association has not wound up its activities; or

(b) The applicant establishes other good cause.



§ 7-58-1208. Distribution of assets in winding up

(1) In winding up a limited cooperative association's business, the association shall apply its assets to discharge its obligations to creditors, including members that are creditors. The association shall apply any remaining assets to pay in money the net amount distributable to members in accordance with their right to distributions under subsection (2) of this section.

(2) Unless the articles or bylaws otherwise provide, in this subsection (2), "financial interests" means the amounts recorded in the names of members in the records of a limited cooperative association at the time a distribution is made, including amounts paid to become a member, amounts allocated but not distributed to members, and amounts of distributions authorized but not yet paid to members. Unless the articles or bylaws otherwise provide, each member is entitled to a distribution from the association of any remaining assets in the proportion of the member's financial interests to the total financial interests of the members after all other obligations are satisfied.



§ 7-58-1209. Court proceeding

(1) Upon application by a dissolved limited cooperative association that has published a notice under section 7-90-912, the proper court may determine the amount and form of security to be provided for payment of claims against the association that are contingent, have not been made known to the association, or are based on an event occurring after the effective date of dissolution but that, based on the facts known to the association, are reasonably anticipated to arise after the effective date of dissolution.

(2) Not later than ten days after filing an application under subsection (1) of this section, a dissolved limited cooperative association shall give notice of the proceeding to each known claimant holding a contingent claim.

(3) The court may appoint a representative in a proceeding brought under this section to represent all claimants whose identities are unknown. The dissolved limited cooperative association shall pay reasonable fees and expenses of the representative, including all reasonable attorney fees and expert witness fees.

(4) Provision by the dissolved limited cooperative association for security in the amount and the form ordered by the court satisfies the association's obligations with respect to claims that are contingent, have not been made known to the association, or are based on an event occurring after the effective date of dissolution, and the claims shall not be enforced against a member that received a distribution.



§ 7-58-1210. Statement of dissolution

(1) Upon dissolution, the limited cooperative association shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of dissolution stating:

(a) The domestic entity name of the limited cooperative association; and

(b) The principal office address of the limited cooperative association's principal office.

(2) A limited cooperative association is dissolved as provided in section 7-58-1202, 7-58-1203, or 7-90-908.

(3) A person who is not a director or member has notice of the dissolution of a limited cooperative association on the earlier of:

(a) The ninetieth day after the limited cooperative association's statement of dissolution is on file with the secretary of state; or

(b) The date on which the person first has actual knowledge of the dissolution.






Part 13 - Action by Member

§ 7-58-1301. Derivative action

(1) A member may maintain a derivative action to enforce a right of a limited cooperative association if:

(a) The member demands in a record that the association bring an action to enforce the right; and

(b) Any of the following occur:

(I) The association does not, within ninety days after the association receives the demand, agree to bring the action;

(II) The association notifies the member in a record that it has rejected the demand;

(III) Irreparable harm to the association would result by waiting ninety days after the association receives the demand; or

(IV) The association agrees to bring an action demanded and fails to bring the action within a reasonable time.



§ 7-58-1302. Proper plaintiff

(1) A derivative action to enforce a right of a limited cooperative association may be maintained only by a person that:

(a) Is a member or a dissociated member at the time the action is commenced and:

(I) Was a member when the conduct giving rise to the action occurred; or

(II) Whose status as a member devolved upon the person by operation of law or the articles or bylaws from a person that was a member at the time of the conduct; and

(b) Adequately represents the interests of the association.

(2) If the sole plaintiff in a derivative action dies while the action is pending, the court may permit another member who meets the requirements of subsection (1) of this section to be substituted as plaintiff.



§ 7-58-1303. Pleading

(1) In a derivative action to enforce a right of a limited cooperative association, the complaint must state:

(a) The date and content of the plaintiff's demand under section 7-58-1301 (1)(a) and the association's response;

(b) If ninety days have not expired since the demand was received by the association, how irreparable harm to the association would result by waiting for the expiration of ninety days; and

(c) If the association agreed to bring an action demanded, that the action has not been brought within a reasonable time.



§ 7-58-1304. Approval for discontinuance or settlement

A derivative action to enforce a right of a limited cooperative association may not be discontinued or settled without notice to the association and the court's approval.



§ 7-58-1305. Proceeds and expenses

(1) Except as otherwise provided in subsection (2) of this section:

(a) Any proceeds or other benefits of a derivative action to enforce a right of a limited cooperative association, whether by judgment, compromise, or settlement, belong to the association and not to the plaintiff; and

(b) If the plaintiff in the derivative action receives any proceeds, the plaintiff shall immediately remit them to the association.

(2) If a derivative action to enforce a right of a limited cooperative association is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney fees and costs, from the recovery of the association if not otherwise awarded against the defendant.

(3) On the termination of a derivative proceeding commenced pursuant to this part 13, where the court finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose, the court may order the plaintiff to pay any of the defendant's reasonable expenses, including attorney fees, incurred by the defendant in connection with the defense of the proceeding.



§ 7-58-1306. Applicability of derivative proceeding to foreign limited cooperative associations

In any derivative proceeding in the right of a foreign limited cooperative association, the right of a person to commence or maintain a derivative proceeding in the right of a foreign limited cooperative association and any matters raised in the proceeding covered by sections 7-58-1301 to 7-58-1305 are governed by the law of the jurisdiction under which the foreign limited cooperative association was formed; except that any matters raised in the proceeding covered by section 7-58-1304 are governed by the law of this state.






Part 14 - Foreign Cooperatives

§ 7-58-1401. Authority to transact business or conduct activities required

Part 8 of article 90 of this title, providing for the transaction of business or the conduct of activities by foreign entities, applies to foreign limited cooperative associations.



§ 7-58-1402. Registered agent - service of process

Part 7 of article 90 of this title, providing for registered agents and service of process, applies to foreign limited cooperative associations.






Part 15 - Disposition of Assets

§ 7-58-1501. Disposition of assets not requiring member approval

(1) Unless the articles of organization otherwise provide, member approval under section 7-58-1502 is not required for a limited cooperative association to:

(a) Sell, lease, exchange, license, or otherwise dispose of all or any part of the assets of the association in the usual and regular course of business; or

(b) Mortgage, pledge, dedicate to the repayment of indebtedness, or otherwise encumber in any way all or any part of the assets of the association, whether or not in the usual and regular course of business.



§ 7-58-1502. Member approval of other disposition or encumbrance of assets

A sale, lease, exchange, license, or other disposition of assets or an encumbrance of assets of a limited cooperative association, other than a disposition or encumbrance described in section 7-58-1501, requires approval of the association's members under sections 7-58-1503 and 7-58-1504.



§ 7-58-1503. Notice and action on disposition or encumbrance of assets

(1) For a limited cooperative association to dispose of or encumber assets under section 7-58-1502:

(a) A majority of the board of directors, or a greater percentage if required by the articles or bylaws, must approve the proposed disposition or encumbrance; and

(b) The board of directors must call a members meeting to consider the proposed disposition or encumbrance, hold the meeting not later than ninety days after approval of the proposed disposition or encumbrance by the board, and mail or otherwise transmit or deliver in a record to each member:

(I) The terms of the proposed disposition or encumbrance;

(II) A recommendation that the members approve the disposition or encumbrance or, if the board determines that because of conflict of interest or any other reason it should not make a favorable recommendation, the basis for that determination;

(III) A statement of any condition of the board's submission of the proposed disposition or encumbrance to the members; and

(IV) Notice of the meeting at which the proposed disposition or encumbrance will be considered, which notice must be given in the same manner as notice of a special meeting of members.



§ 7-58-1504. Disposition or encumbrance of assets

(1) Subject to subsection (2) of this section, a disposition or encumbrance of assets under section 7-58-1502 must be approved by:

(a) At least a majority of the voting power of members present at a members meeting called under section 7-58-1503 (1)(b); and

(b) If the limited cooperative association has investor members, at least a majority of the votes cast by patron members, unless the articles or bylaws require a greater percentage vote by patron members.

(2) The articles or bylaws may require that the percentage of votes required under paragraph (a) of subsection (1) of this section is:

(a) A different percentage that is not less than a majority of members voting at the meeting;

(b) Measured against the voting power of all members; or

(c) A combination of paragraphs (a) and (b) of this subsection (2).

(3) Subject to any contractual obligations, after a disposition or encumbrance of assets is approved and at any time before the consummation of the disposition or encumbrance, a limited cooperative association may approve an amendment to the contract for the disposition or encumbrance or the resolution authorizing the disposition or encumbrance or approve abandonment of the disposition or encumbrance:

(a) As provided in the contract or the resolution; and

(b) Except as limited or prohibited by the resolution, with the same affirmative vote of the board of directors and of the members as was required to approve the disposition or encumbrance.

(4) The voting requirements for districts, classes, or voting groups under section 7-58-404 apply to approval of a disposition of assets under this part 15.






Part 16 - Conversion and Merger

§ 7-58-1601. Definitions

In this part 16, unless the context otherwise requires:

(1) "Constituent entity" means an entity that is a party to a merger.

(2) "Constituent limited cooperative association" means a limited cooperative association that is a party to a merger.

(3) "Converting limited cooperative association" means a converting entity that is a limited cooperative association.

(4) "Organizational documents" means articles of incorporation, bylaws, articles of organization, operating agreements, partnership agreements, and any other documents serving a similar function in the creation and governance of an entity.

(5) "Personal liability" means personal liability for a debt, liability, or other obligation of an entity imposed, by operation of law or otherwise, on a person that co-owns or has an interest in the entity:

(a) By the entity's organic statute solely because of the person co-owning or having an interest in the entity; or

(b) By the entity's organizational documents under a provision of the entity's organic statute authorizing those documents to make one or more specified persons liable for all or specified parts of the entity's debts, liabilities, and other obligations solely because the person co-owns or has an interest in the entity.



§ 7-58-1602. Conversion

A limited cooperative association may convert into any form of entity permitted by section 7-90-201 if the board of directors of the limited cooperative association adopts a plan of conversion that complies with section 7-90-201.3 and the members entitled to vote thereon, if any, if required by section 7-58-1603, approve the plan of conversion.



§ 7-58-1603. Action on plan of conversion by converting limited cooperative association

(1) For a limited cooperative association to convert into another form of entity, a plan of conversion must be approved by a majority of the board of directors, or a greater percentage if required by the articles or bylaws, and the board of directors must call a members meeting to consider the plan of conversion, hold the meeting not later than ninety days after approval of the plan by the board, and mail or otherwise transmit or deliver in a record to each member:

(a) The plan, or a summary of the plan and a statement of the manner in which a copy of the plan in a record may be reasonably obtained by a member;

(b) A recommendation that the members approve the plan of conversion or, if the board determines that because of a conflict of interest or any other reason it should not make a favorable recommendation, the basis for that determination;

(c) A statement of any condition of the board's submission of the plan of conversion to the members; and

(d) Notice of the meeting at which the plan of conversion will be considered, which notice must be given in the same manner as notice of a special meeting of members.

(2) Subject to subsections (3) and (4) of this section, a plan of conversion must be approved by:

(a) At least a majority of the voting power of members present at a members meeting called under subsection (1) of this section; and

(b) If the limited cooperative association has investor members, at least a majority of the votes cast by patron members, unless the articles or bylaws require a greater percentage vote by patron members.

(3) The articles or bylaws may require that the percentage of votes required under paragraph (a) of subsection (2) of this section is:

(a) A different percentage that is not less than a majority of members voting at the meeting;

(b) Measured against the voting power of all members; or

(c) A combination of paragraphs (a) and (b) of this subsection (3).

(4) The vote required to approve a plan of conversion must not be less than the vote required for the members of the limited cooperative association to amend the articles of organization.

(5) Consent in a record to a plan of conversion by a member must be delivered to the limited cooperative association before delivery of a statement of conversion for filing pursuant to section 7-58-1608 (1) if, as a result of the conversion, the member will have:

(a) Personal liability for an obligation of the association; or

(b) An obligation or liability for an additional contribution.

(6) Subject to subsection (5) of this section and any contractual rights, after a conversion is approved and at any time before the effective date of the conversion, a converting limited cooperative association may amend a plan of conversion or abandon the planned conversion:

(a) As provided in the plan; and

(b) Except as prohibited by the plan, by the same affirmative vote of the board of directors and of the members as was required to approve the plan.

(7) The voting requirements for districts, classes, or voting groups under section 7-58-404 apply to approval of a conversion under this part 16.



§ 7-58-1604. Merger

(1) One or more domestic limited cooperative associations may merge into another domestic entity if the board of directors of each association that is a party to the merger and each other entity that is a party to the merger adopts a plan of merger complying with section 7-90-203.3 and the members entitled to vote thereon, if any, of each such association, if required by sections 7-58-1605 and 7-58-1606, approve the plan of merger.

(2) One or more domestic limited cooperative associations may merge with one or more foreign entities if:

(a) The merger is permitted by section 7-90-203 (2);

(b) The foreign entity complies with section 7-90-203.7 if it is the surviving entity of the merger; and

(c) Each domestic limited cooperative association complies with the applicable provisions of sections 7-58-1605 and 7-58-1606 and, if it is the surviving association of the merger, with section 7-58-1608 (2).



§ 7-58-1605. Notice and action on plan of merger by constituent limited cooperative association

(1) For a limited cooperative association to merge with another entity, a plan of merger must be approved by a majority vote of the board of directors or a greater percentage if required by the association's articles or bylaws.

(2) The board of directors shall call a members meeting to consider a plan of merger approved by the board, hold the meeting not later than ninety days after approval of the plan by the board, and mail or otherwise transmit or deliver in a record to each member:

(a) The plan of merger, or a summary of the plan and a statement of the manner in which a copy of the plan in a record may be reasonably obtained by a member;

(b) A recommendation that the members approve the plan of merger or, if the board determines that because of conflict of interest or any other reason it should not make a favorable recommendation, the basis for that determination;

(c) A statement of any condition of the board's submission of the plan of merger to the members; and

(d) Notice of the meeting at which the plan of merger will be considered, which notice must be given in the same manner as notice of a special meeting of members.



§ 7-58-1606. Approval or abandonment of merger by members

(1) Subject to subsections (2) and (3) of this section, a plan of merger must be approved by:

(a) At least a majority of the voting power of members present at a members meeting called under section 7-58-1605 (2); and

(b) If the limited cooperative association has investor members, at least a majority of the votes cast by patron members, unless the articles or bylaws require a greater percentage vote by patron members.

(2) The articles or bylaws may provide that the percentage of votes required under paragraph (a) of subsection (1) of this section is:

(a) A different percentage that is not less than a majority of members voting at the meeting;

(b) Measured against the voting power of all members; or

(c) A combination of paragraphs (a) and (b) of this subsection (2).

(3) The vote required to approve a plan of merger must not be less than the vote required for the members of the limited cooperative association to amend the articles of organization.

(4) Consent in a record to a plan of merger by a member must be delivered to the limited cooperative association before delivery of a statement of merger for filing pursuant to section 7-58-1608 (2) if, as a result of the merger, the member will have:

(a) Personal liability for an obligation of the association; or

(b) An obligation or liability for an additional contribution.

(5) Subject to subsection (4) of this section and any contractual rights, after a merger is approved, and at any time before the effective date of the merger, a limited cooperative association that is a party to the merger may approve an amendment to the plan of merger or approve abandonment of the planned merger:

(a) As provided in the plan; and

(b) Except as limited by the plan, with the same affirmative vote of the board of directors and of the members as was required to approve the plan.

(6) The voting requirements for districts, classes, or voting groups under section 7-58-404 apply to approval of a merger under this part 16.



§ 7-58-1607. Merger of parent and subsidiary

(1) Notwithstanding sections 7-58-1605 and 7-58-1606, by complying with this section, any parent limited cooperative association owning one hundred percent of the voting power, memberships, or interests of a subsidiary may either merge the subsidiary into itself or merge itself into the subsidiary.

(2) Subject to subsection (3) of this section, the boards of directors of the parent association and of the subsidiary shall adopt by resolution a plan of merger that states the following:

(a) The entity names of the parent association and subsidiary and the entity name of the surviving entity;

(b) The terms and conditions of the proposed merger;

(c) The manner and basis of converting the shares of the parent association and subsidiary into shares, obligations, or other securities of the surviving entity or any other limited cooperative association into money or other property in whole or part;

(d) Any amendments to the organizational documents of the surviving party to be effected by the merger; and

(e) Any other provisions relating to the merger as are deemed necessary or desirable.

(3) The members of the parent association are not required to vote on the merger unless the articles, bylaws, or the board require otherwise; except that if, as a result of the merger, the voting shares, memberships, or other interests of members of the parent association would be materially altered, then the members of the parent association have the right to vote on the plan of merger. If the members of the parent association have the right to vote on the plan of merger, the parent association shall mail a copy or summary of the plan of merger to each member of the parent association who has the right to vote on the plan. Notice and meeting requirements as provided for in this article shall apply.

(4) If the members of the parent limited cooperative association have the right to vote on the plan of merger, unless the articles, bylaws, or the board requires a greater vote, the plan of merger must be approved by a majority of the members of the parent association present and voting on the plan in person or in any other manner authorized by the association pursuant to section 7-58-515.



§ 7-58-1608. Filings required for conversion or merger

(1) After a plan of conversion is approved, the converting entity shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of conversion pursuant to section 7-90-201.7.

(2) After a plan of merger is approved, the surviving entity shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of merger pursuant to section 7-90-203.7.

(3) If the plan of conversion or merger provides for amendments to the organizational documents of the converting or surviving entity, the converting or surviving entity shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of amendment effecting the amendments.



§ 7-58-1609. Effect of conversion or merger

(1) The effect of a conversion is determined by section 7-90-202.

(2) The effect of a merger is determined by section 7-90-204.



§ 7-58-1610. Consolidation

(1) Constituent entities that are limited cooperative associations or foreign cooperatives may agree to call a merger a consolidation under this part 16.

(2) All provisions governing mergers or using the term merger in this part 16 apply equally to mergers that the constituent entities choose to call consolidations under subsection (1) of this section.



§ 7-58-1611. Part not exclusive

This part 16 does not prohibit a limited cooperative association from being converted or merged under law other than this part 16.






Part 17 - Miscellaneous Provisions

§ 7-58-1701. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it or similar statutes.



§ 7-58-1702. Relation to electronic signatures in global and national commerce act

This article modifies, limits, or supersedes the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. sec. 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).



§ 7-58-1703. Savings clause

This article does not affect an action or proceeding commenced, or right accrued, before April 2, 2012.



§ 7-58-1704. Effective date

This article takes effect April 2, 2012.












Partnerships

Article 60 - Uniform Partnership Law

§ 7-60-101. Short title

This article shall be known and may be cited as the "Uniform Partnership Law".



§ 7-60-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Bankrupt" includes bankrupt or debtor under the federal bankruptcy code of 1978, title 11 of the United States Code, or insolvent under any state insolvency act.

(2) "Business" includes every trade, occupation, or profession.

(3) "Conveyance" includes every assignment, lease, mortgage, or encumbrance.

(4) "Court" includes every court and judge having jurisdiction in the case.

(4.5) Repealed.

(4.7) "Limited liability partnership" means a partnership that has registered under section 7-60-144.

(5) Repealed.

(6) "Real property" includes land and any interest or estate in land.

(7) (Deleted by amendment, L. 2004, p. 1421, § 67, effective July 1, 2004.)



§ 7-60-103. Knowledge and notice

(1) A person has "knowledge" of a fact within the meaning of this article not only when the person has actual knowledge thereof but also when the person has knowledge of such other facts as in the circumstances show bad faith.

(2) A person has "notice" of a fact within the meaning of this article when the person who claims the benefit of the notice:

(a) States the fact to such person; or

(b) Delivers through the mail or by other means of communication a written statement of the facts to such person or to a proper person at such person or recipient's place of business or residence.



§ 7-60-104. Rules of construction

(1) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this article.

(2) The law of estoppel shall apply under this article.

(3) The law of agency shall apply under this article.

(4) This article shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact it.

(5) This article shall not be construed so as to impair the obligations of any contract existing prior to April 17, 1931, nor to affect any action or proceedings begun or right accrued before said date.



§ 7-60-105. Rules for cases not covered

In any case not provided for in this article, the rules of law and equity, including the law merchant, shall govern.



§ 7-60-106. Partnership defined

(1) A partnership is an association of two or more persons to carry on, as co-owners, a business for profit and includes, without limitation, a limited liability partnership.

(2) But any association formed under any other statute of this state or any statute adopted by an authority other than the authority of this state is not a partnership under this article unless such association has been a partnership in this state prior to April 17, 1931. This article shall apply to limited partnerships except insofar as the statutes relating to such partnerships are inconsistent herewith.



§ 7-60-107. Partnership determined - how

(1) In determining whether a partnership exists these rules shall apply:

(a) Except as provided by section 7-60-116, persons who are not partners as to each other are not partners as to third persons;

(b) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not of itself establish a partnership, whether such co-owners do or do not share any profits made by the use of the property;

(c) The sharing of gross returns does not of itself establish a partnership, whether or not the persons sharing them have a joint or common right or interest in any property from which the returns are derived;

(d) The receipt by a person of a share of the profits of a business is prima facie evidence that the person is a partner in the business, but no such inference shall be drawn if such profits were received in payment:

(I) As a debt by installments or otherwise;

(II) As wages of an employee or rent to a landlord;

(III) As an annuity to a surviving spouse or representative of a deceased partner;

(IV) As interest on a loan, though the amount of payment varies with the profits of the business;

(V) As the consideration for the sale of a goodwill of a business or other property by installments or otherwise.



§ 7-60-108. Partnership property

(1) All property originally brought into the partnership stock or subsequently acquired by purchase or otherwise on account of the partnership is partnership property.

(2) Unless the contrary intention appears, property acquired with partnership funds is partnership property.

(3) Any estate in real property may be acquired in the partnership name. Title so acquired can be conveyed only in the partnership name.

(4) A conveyance to a partnership in the partnership name, though without words of inheritance, passes the entire estate of the grantor unless a contrary intent appears.



§ 7-60-109. Partner agent of partnership

(1) Subject to the effect of a statement of partnership authority under section 7-64-303, every partner is an agent of the partnership for the purpose of its business, and the act of every partner, including the execution in the partnership name of any instrument for apparently carrying on in the usual way the business of the partnership of which the partner is a member, binds the partnership, unless the partner so acting has in fact no authority to act for the partnership in the particular matter and the person with whom the partner is dealing has knowledge of the fact that the partner has no such authority.

(2) An act of a partner which is not apparently for the carrying on of the business of the partnership in the usual way does not bind the partnership unless authorized by the other partners.

(3) Unless authorized by the other partners or unless they have abandoned the business, one or more but less than all the partners have no authority to:

(a) Assign the partnership property in trust for creditors or on the assignee's promise to pay the debts of the partnership;

(b) Dispose of the goodwill of the business;

(c) Do any other act which would make it impossible to carry on the ordinary business of the partnership;

(d) Confess a judgment.

(e) Repealed.

(4) No act of a partner in contravention of a restriction on authority shall bind the partnership to persons having knowledge of the restriction.



§ 7-60-110. Conveyance of real property

(1) Subject to the effect of a statement of partnership authority under section 7-64-303, where title to real property is in the partnership name, any partner may convey title to such property by a conveyance executed in the partnership name; except that the partnership may recover such property unless the partner's act binds the partnership under the provisions of section 7-60-109 (1) or unless such property has been conveyed by the grantee or a person claiming through such grantee to a holder for value without knowledge that the partner, in making the conveyance, has exceeded the partner's authority.

(2) Where title to real property is in the name of the partnership, a conveyance executed by a partner in the partner's own name passes the equitable interest of the partnership if the act is one within the authority of the partner under the provisions of section 7-60-109 (1).

(3) Where title to real property is in the name of one or more but not all the partners and the record does not disclose the right of the partnership, the partners in whose name the title stands may convey title to such property, but the partnership may recover such property if the partner's act does not bind the partnership under the provisions of section 7-60-109 (1), unless the purchaser or the purchaser's assignee is a holder for value, without knowledge.

(4) Where the title to real property is in the name of one or more or all the partners or in a third person in trust for the partnership, a conveyance executed by a partner in the partnership name or in the partner's own name passes the equitable interest of the partnership if the act is one within the authority of the partner under the provisions of section 7-60-109 (1).

(5) Where the title to real property is in the names of all the partners, a conveyance executed by all the partners passes all their rights in such property.



§ 7-60-111. Admission of partner binds partnership

An admission or representation made by any partner concerning partnership affairs within the scope of the partner's authority as conferred by this article is evidence against the partnership.



§ 7-60-112. Notice to partner - effect

Notice to any partner of any matter relating to partnership affairs and the knowledge of the partner acting in the particular matter acquired while a partner or then present to the partner's mind and the knowledge of any other partner who reasonably could and should have communicated it to the acting partner operate as notice to or knowledge of the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.



§ 7-60-113. Partner's wrongful acts - liability

Where, by any wrongful act or omission of any partner acting in the ordinary course of the business of the partnership or with the authority of the other partners, loss or injury is caused to any person, not being a partner in the partnership, or any penalty is incurred, the partnership is liable therefor to the same intent as the partner so acting or omitting to act.



§ 7-60-114. Partner's breach of trust - liability

(1) The partnership is bound to make good the loss:

(a) Where one partner acting within the scope of such partner's apparent authority receives money or property of a third person and misapplies it; and

(b) Where the partnership in the course of its business receives money or property of a third person and the money or property so received is misapplied by any partner while it is in the custody of the partnership.



§ 7-60-115. Nature of partner's liability

(1) Except as otherwise provided in subsection (2) of this section, all partners are liable:

(a) Jointly and severally for everything chargeable to the partnership under sections 7-60-113 and 7-60-114;

(b) Jointly and severally for all other debts and obligations of the partnership, but any partner may enter into a separate obligation to perform a partnership contract.

(2) (a) Except as otherwise provided in the partnership agreement, partners in a limited liability partnership are not liable directly or indirectly, including by way of indemnification, contribution, or otherwise, under a judgment, decree, or order of a court, or in any other manner, for a debt, obligation, or liability of or chargeable to the partnership while it is a limited liability partnership; except that this subsection (2) shall not affect the liability of a partner in a limited liability partnership for such partner's own negligence, wrongful acts, or misconduct.

(b) Partners in a limited liability partnership do not become liable, directly or indirectly, for debts, obligations, or liabilities incurred while the partnership was a limited liability partnership merely because the partnership ceases to be a limited liability partnership.



§ 7-60-116. Liability of purported partner

(1) If a person, by words or conduct, purports to be a partner or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If a partnership obligation results, the purported partner is liable with respect to that obligation as if the purported partner were a partner in the partnership, and, if the partnership is a limited liability partnership, the purported partner's liability is subject to section 7-60-115 (2) as if the purported partner were a partner in the limited liability partnership. If no partnership obligation results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(2) When a partnership liability results, such person is liable as though the person were an actual member of the partnership; except that, in the case of a limited liability partnership, the person's liability is subject to section 7-60-115 (2).

(3) When no partnership liability results, such person is liable jointly with the other persons, if any, so consenting to the contract or representation as to incur liability, otherwise separately.

(4) When a person has been thus represented to be a partner in an existing partnership or with one or more persons not actual partners, the purported partner is an agent of the persons consenting to such representation to bind them to the same extent and in the same manner as though the purported partner were a partner in fact with respect to persons who rely upon the representation. Where all the members of the existing partnership consent to the representation, a partnership act or obligation results; but in all other cases it is the joint act or obligation of the person acting and the persons consenting to the representation.



§ 7-60-117. Liability of incoming partner

A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before such admission as though the person had been a partner when such obligations were incurred; except that this liability shall be satisfied only out of partnership property.



§ 7-60-118. Rights and duties of partners

(1) The rights and duties of the partners in relation to the partnership shall be determined, subject to any agreement between them, by the following rules:

(a) Each partner shall be repaid such partner's contributions, whether by way of capital or advances to the partnership property and share equally in the profits and surplus remaining after all liabilities, including those to partners, are satisfied and shall contribute toward the losses whether of capital or otherwise sustained by the partnership according to such partner's share in the profits; except that a partner in a limited liability partnership shall not be obligated to contribute to partnership losses in excess of the partner's interest in the partnership beyond the extent:

(I) Such obligation to contribute is set out in a writing signed by the partner; or

(II) Such loss is attributable to an obligation or liability for which the partner would have individual liability under section 7-60-115 (2).

(b) The partnership shall indemnify every partner in respect of payments made and personal liabilities reasonably incurred by the partner in the ordinary and proper conduct of its business or for the preservation of its business or property.

(c) A partner who in aid of the partnership makes any payment or advance beyond the amount of capital that the partner agreed to contribute shall be paid interest from the date of the payment or advance.

(d) A partner shall receive interest on the capital contributed by the partner only from the date when repayment should be made.

(e) All partners have equal rights in the management and conduct of the partnership business.

(f) No partner is entitled to remuneration for acting in the partnership business, but a surviving partner is entitled to reasonable compensation for the partner's services in winding up the partnership affairs.

(g) No person can become a member of a partnership without the consent of all the partners.

(h) Any difference arising as to ordinary matters connected with the partnership business may be decided by a majority of the partners; but no act in contravention of any agreement between the partners may be done rightfully without the consent of all the partners.



§ 7-60-119. Partnership books

The partnership books shall be kept, subject to any agreement between the partners, at the principal place of business of the partnership, and every partner shall at all times have access to and may inspect and copy any of them.



§ 7-60-120. Duty to render information

Partners shall render on demand true and full information of all things affecting the partnership to any partner or the legal representative of any deceased partner under legal disability.



§ 7-60-121. Accountable as a fiduciary

(1) Every partner shall account to the partnership for any benefit and hold as trustee for it any profits derived by such partner without the consent of the other partners from any transaction connected with the formation, conduct, or liquidation of the partnership or from any use by such partner of its property.

(2) This section applies also to the representatives of a deceased partner engaged in the liquidation of the affairs of the partnership as the personal representatives of the last surviving partner.



§ 7-60-122. Right to an account

(1) Any partner shall have the right to a formal account as to partnership affairs:

(a) If the partner is wrongfully excluded from the partnership business or possession of its property by the other partners;

(b) If the right exists under the terms of any agreement;

(c) As provided by section 7-60-121;

(d) Whenever other circumstances render it just and reasonable.



§ 7-60-123. Rights and duties beyond term

(1) When a partnership for a fixed term or particular undertaking is continued after the termination of such term or particular undertaking without any express agreement, the rights and duties of the partners remain the same as they were at such termination, insofar as is consistent with a partnership at will.

(2) A continuation of the business by the partners or such of them as habitually acted therein during the term, without any settlement or liquidation of the partnership affairs, is prima facie evidence of a continuation of the partnership.



§ 7-60-124. Property rights of a partner

(1) The property rights of a partner are:

(a) Such partner's rights in specific partnership property;

(b) Such partner's interest in the partnership; and

(c) Such partner's right to participate in the management.



§ 7-60-125. Right in specific property

(1) A partner is co-owner with the other partners of specific partnership property holding as a tenant in partnership.

(2) The incidents of tenancy in partnership are such that:

(a) A partner, subject to the provisions of this article and to any agreement between the partners, has an equal right with the other partners to possess specific partnership property for partnership purposes; except that a partner has no right to possess such property for any other purpose without the consent of the other partners;

(b) A partner's right in specific partnership property is not assignable except in connection with the assignment of rights of all the partners in the same property;

(c) A partner's right in specific partnership property is not subject to attachment or execution except on a claim against the partnership. When partnership property is attached for a partnership debt the partners, or any of them, or the representatives of a deceased partner, cannot claim any right under the homestead or exemption laws.

(d) On the death of a partner, the deceased partner's right in specific partnership property vests in the surviving partner or partners, except where the deceased partner was the last surviving partner, when the right in such property vests in the deceased partner's legal representative. The surviving partner or partners or the legal representative of the last surviving partner has no right to possess the partnership property for any but a partnership purpose.

(e) A partner's right in specific partnership property is not subject to dower, curtesy, or allowances to widows, heirs, or next of kin.



§ 7-60-126. Nature of partner's interest

A partner's interest in the partnership is the partner's share of the profits and surplus, and the same is personal property.



§ 7-60-127. Assignment of partner's interest

(1) A conveyance by a partner of the partner's interest in the partnership does not of itself dissolve the partnership, nor, as against the other partners in the absence of agreement, entitle the assignee, during the continuance of the partnership, to interfere in the management or administration of the partnership business or affairs, to require any information or account of partnership transactions, or to inspect the partnership books; but it merely entitles the assignee to receive in accordance with the assignee's contract the profits to which the assigning partner would otherwise be entitled.

(2) In a dissolution of the partnership, the assignee is entitled to receive the assignor's interest and may require an account only from the date of the last account agreed to by all the partners.



§ 7-60-128. Interest subject to charging order

(1) On due application to a court of competent jurisdiction by any judgment creditor of a partner, the court that entered the judgment, order, or decree, or any other court, may charge the interest of the debtor partner with payment of the unsatisfied amount of the judgment with interest thereon; and may then or later appoint a receiver of the debtor partner's share of the profits and of any other money due or to fall due to the debtor partner in respect of the partnership and make all other orders, directions, accounts, and inquiries that the debtor partner might have made, or that the circumstances of the case may require.

(2) The interest charged may be redeemed at any time before foreclosure or, in case of a sale being directed by the court, may be purchased without thereby causing a dissolution:

(a) With separate property by any one or more of the partners; or

(b) With partnership property by any one or more of the partners with the consent of all the partners whose interests are not so charged or sold.

(3) Nothing in this article shall be held to deprive a partner of the partner's right, if any, under the exemption laws, as regards the partner's interest in the partnership.



§ 7-60-129. Dissolution defined

The dissolution of a partnership is the change in the relation of the partners caused by any partner ceasing to be associated in the carrying on as distinguished from the winding up of the business.



§ 7-60-130. Dissolution is not termination

On dissolution the partnership is not terminated but continues until the winding up of partnership affairs is completed.



§ 7-60-131. Causes of dissolution

(1) Dissolution is caused:

(a) Without violation of the agreement between the partners:

(I) By the termination of the definite term or particular undertaking stated in the agreement;

(II) By the express will of any partner when no definite term or particular undertaking is stated;

(III) By the express will of all the partners who have not assigned their interests or allowed them to be charged for their separate debts either before or after the termination of any stated term or particular undertaking;

(IV) By the expulsion of any partner from the business bona fide in accordance with such a power conferred by the agreement between the partners;

(b) In contravention of the agreement between the partners, where the circumstances do not permit a dissolution under any other provision of this section, by the express will of any partner at any time;

(c) By any event which makes it unlawful for the business of the partnership to be carried on or for the members to carry it on in partnership;

(d) By the death of any partner;

(e) By the bankruptcy of any partner or the partnership;

(f) By decree of court under section 7-60-132.



§ 7-60-132. Dissolution by decree of court

(1) On application by or for a partner, the court shall decree a dissolution if:

(a) A partner has been determined by the court to be mentally incompetent to such a degree that the partner is incapable of performing the partner's part of the partnership contract or a court of competent jurisdiction has made such a finding pursuant to part 3 or part 4 of article 14 of title 15 or section 27-65-109 (4) or 27-65-127, C.R.S.;

(b) A partner becomes in any other way incapable of performing the partner's part of the partnership contract;

(c) A partner has been guilty of such conduct as tends to affect prejudicially the carrying on of business;

(d) A partner willfully or persistently commits a breach of the partnership agreement or otherwise so acts in matters relating to the partnership business that it is not reasonably practicable to carry on the business in partnership with the partner;

(e) The business of the partnership can only be carried on at a loss;

(f) Other circumstances render a dissolution equitable.

(2) On the application of the purchaser of a partner's interest under sections 7-60-127 and 7-60-128, the court shall decree a dissolution:

(a) After the termination of the stated term or particular undertaking;

(b) At any time if the partnership was a partnership at will when the interest was assigned or when the charging order was issued.



§ 7-60-133. General effect of dissolution

(1) Except insofar as may be necessary to wind up partnership affairs or to complete transactions begun but not then finished, dissolution terminates all authority of any partner to act for the partnership:

(a) With respect to the partners:

(I) When the dissolution is not by the act, bankruptcy, or death of a partner; or

(II) When the dissolution is by such act, bankruptcy, or death of a partner, in cases where section 7-60-134 so requires.

(b) With respect to persons not partners, as declared in section 7-60-135.



§ 7-60-134. Right of partner to contribution

(1) Except as otherwise provided in subsection (2) of this section, where the dissolution is caused by the act, death, or bankruptcy of a partner, each partner is liable to the other partners for such partner's share of any liability created by any partner acting for the partnership as if the partnership had not been dissolved unless:

(a) The dissolution being by act of any partner, the partner acting for the partnership had knowledge of the dissolution; or

(b) The dissolution being by the death or bankruptcy of a partner, the partner acting for the partnership had knowledge or notice of the death or bankruptcy.

(2) A partner in a limited liability partnership shall not be liable to the other partners except to the extent that:

(a) The partner's liability is set out in a writing signed by the partner; or

(b) The partner's obligation to contribute is attributable to a liability for which the partner would have individual liability under section 7-60-115 (2).



§ 7-60-135. Power of partner to bind partnership after dissolution

(1) After dissolution, a partner can bind the partnership, except as provided in subsection (3) of this section:

(a) By any act appropriate for winding up partnership affairs or completing transactions unfinished at dissolution;

(b) By any transaction which would bind the partnership if dissolution had not taken place, if the other party to the transaction:

(I) Had extended credit to the partnership prior to dissolution and had no knowledge or notice of the dissolution; or

(II) Though the other party had not so extended credit, had nevertheless known of the partnership prior to dissolution, and had no knowledge or notice of dissolution, the fact of dissolution having not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business was regularly carried on.

(2) The liability of a partner under subsection (1)(b) of this section shall be satisfied out of partnership assets alone when such partner had been, prior to dissolution:

(a) Unknown as a partner to the person with whom the contract is made; and

(b) So far unknown and inactive in partnership affairs that the business reputation of the partnership could not be said to have been in any degree due to the partner's connection with it.

(3) The partnership is in no case bound by any act of a partner after dissolution:

(a) Where the partnership is dissolved because it is unlawful to carry on the business, unless the act is appropriate for winding up partnership affairs; or

(b) Where the partner has become bankrupt; or

(c) Where the partner has no authority to wind up partnership affairs except by transaction with one who:

(I) Had extended credit to the partnership prior to dissolution and had no knowledge or notice of the partner's want of authority; or

(II) Had not extended credit to the partnership prior to dissolution, and had no knowledge or notice of the partner's want of authority, the fact of the partner's want of authority having not been advertised in the manner provided for advertising the fact of dissolution in subsection (1)(b)(II) of this section.

(4) Nothing in this section shall affect the liability under section 7-60-116 of any person who, after dissolution, purports to be a partner or consents to being represented by another as a partner in a partnership engaged in carrying on business.



§ 7-60-136. Effect of dissolution on existing liability

(1) The dissolution of the partnership does not of itself discharge the existing liability of any partner.

(2) A partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between such partner, the partnership creditor, and the person or partnership continuing the business; and such agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business.

(3) Where a person agrees to assume the existing obligations of a dissolved partnership, the partners whose obligations have been assumed shall be discharged from any liability to any creditor of the partnership who, knowing of the agreement, consents to a material alteration in the nature or time of payment of the creditor's obligations.

(4) The individual property of a deceased person who was a partner shall be liable, to the extent the deceased person was or would have been liable under section 7-60-115, 7-60-118, or 7-60-134, for all obligations of the partnership incurred while the deceased person was a partner but subject to the prior payment of the deceased person's separate debts.



§ 7-60-137. Right to wind up

Unless otherwise agreed, the partners who have not wrongfully dissolved the partnership or the legal representative of the last surviving partner, not bankrupt, has the right to wind up the partnership affairs; except that any partner or any partner's legal representative or assignee, upon cause shown, may obtain winding up by the court.



§ 7-60-138. Application of partnership property

(1) When dissolution is caused in any way, except in contravention of the partnership agreement, each partner as against the other partners and all persons claiming through them in respect of their interests in the partnership, unless otherwise agreed, may have the partnership property applied to discharge its liabilities and the surplus applied to pay in cash the net amount owing to the respective partners. But if dissolution is caused by expulsion of a partner, bona fide under the partnership agreement, and if the expelled partner is discharged from all partnership liabilities, either by payment or agreement under section 7-60-136 (2), the expelled partner shall receive in cash only the net amount due the expelled partner from the partnership.

(2) When dissolution is caused in contravention of the partnership agreement, the rights of the partners shall be as follows:

(a) Each partner who has not caused dissolution wrongfully shall have:

(I) All the rights stated in subsection (1) of this section;

(II) The right, as against each partner who has caused the dissolution wrongfully, to damages for breach of the agreement.

(b) The partners who have not caused the dissolution wrongfully, if they all desire to continue the business in the same name either by themselves or jointly with others, may do so during the agreed term of the partnership and for that purpose may possess the partnership property, if they secure the payment by bond approved by the court or pay to any partner who has caused the dissolution wrongfully the value of such partner's interest in the partnership at the dissolution, less any damages recoverable under subparagraph (II) of paragraph (a) of this subsection (2), and in like manner indemnify such partner against all present or future partnership liabilities.

(c) A partner who has caused the dissolution wrongfully shall have:

(I) If the business is not continued under the provisions of paragraph (b) of this subsection (2), all the rights of a partner under subsection (1) of this section, subject to paragraph (a)(II) of this subsection (2);

(II) If the business is continued under paragraph (b) of this subsection (2), the right as against the other partners and all claiming through them, in respect of their interests in the partnership, to have the value of such partner's interest in the partnership, less any damages caused to the other partners by the dissolution, ascertained and paid to such partner in cash or the payment secured by bond approved by the court, and to be released from all existing liabilities of the partnership; except that, in ascertaining the value of such partner's interest, the value of the goodwill of the business shall not be considered.



§ 7-60-139. Rights dissolved for fraud

(1) Where a partnership contract is rescinded on the ground of fraud or misrepresentation of one of the parties, the party entitled to rescind is, without prejudice to any other right, entitled:

(a) To a lien on or right of retention of the surplus of the partnership property after satisfying the partnership liabilities to third persons for any sum of money paid by such party for the purchase of an interest in the partnership and for any capital or advances contributed by such party; and

(b) To stand, after all liabilities to third persons have been satisfied, in the place of the creditors of the partnership for any payments made by such party in respect of the partnership liabilities, subject to the limitations in section 7-60-115, if the partnership was a limited liability partnership at the time of its dissolution; and

(c) To be indemnified by the person guilty of the fraud or making the representation against all debts and liabilities of the partnership.



§ 7-60-140. Rules for distribution

(1) In settling accounts between the partners after dissolution, the following rules shall be observed, subject to any agreement to the contrary:

(a) The assets of the partnership are:

(I) The partnership property;

(II) The contributions of the partners, as limited by paragraph (d) of this subsection (1), necessary for the payment of all the liabilities specified in paragraph (b) of this subsection (1).

(b) The liabilities of the partnership shall rank in order of payment, as follows:

(I) Those owing to creditors other than a partner;

(II) Those owing to partners other than for capital and profits;

(III) Those owing to partners in respect of capital;

(IV) Those owing to partners in respect of profits.

(c) The assets shall be applied in the order of their declaration in paragraph (a) of this subsection (1) to the satisfaction of the liabilities.

(d) The partners shall contribute the amount necessary to satisfy the liabilities as provided by section 7-60-118 (1)(a) and as limited by said section and sections 7-60-115 and 7-60-134; but if any but not all of the partners are insolvent or, not being subject to process, refuse to contribute, the other partners shall contribute their share of the liabilities and, in the relative proportions in which they share the profits, the additional amount necessary to pay the liabilities.

(e) An assignee for the benefit of creditors or any person appointed by the court shall have the right to enforce the contributions specified in paragraph (d) of this subsection (1).

(f) Any partner or legal representative of a partner shall have the right to enforce the contributions specified in paragraph (d) of this subsection (1), to the extent of the amount that the partner has paid in excess of the partner's share of the liability.

(g) The individual property of a deceased partner shall be liable for the contributions specified in paragraph (d) of this subsection (1).

(h) When partnership property and the individual properties of the partners are in possession of a court for distribution, partnership creditors shall have priority on partnership property and separate creditors on individual property, saving the rights of lien or secured creditors as heretofore.

(i) Where a partner has become bankrupt or the estate of a partner is insolvent, the claims against the partner's separate property shall rank in the following order:

(I) Those owing to separate creditors;

(II) Those owing to partnership creditors;

(III) Those owing to partners by way of contributions.



§ 7-60-141. Liability of persons continuing business

(1) When any new partner is admitted into an existing partnership, or when any partner retires and assigns or the representative of the deceased partner assigns the deceased partner's right in partnership property to two or more of the partners or to one or more of the partners and one or more third persons, if the business is continued without liquidation of the partnership affairs, creditors of the first or dissolved partnership are also creditors of the partnership so continuing the business.

(2) When all but one partner retire and assign or the representative of a deceased partner assigns the deceased partner's rights in the partnership property to the remaining partner who continues the business without liquidation of partnership affairs, either alone or with others, creditors of the dissolved partnership are also creditors of the person or partnership so continuing the business.

(3) When any partner retires or dies and the business of the dissolved partnership is continued, as set forth in subsections (1) and (2) of this section, with the consent of the retired partner or the representative of the deceased partner but without any assignment of such partner's right in partnership property, rights of creditors of the dissolved partnership and of the creditors of the person or partnership continuing the business shall be as if such assignment had been made.

(4) When all the partners or their representatives assign their rights in partnership property to one or more third persons who promise to pay the debts and who continue the business of the dissolved partnership, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(5) When a partner wrongfully causes a dissolution and the remaining partners continue the business, under the provisions of section 7-60-138 (2)(b), either alone or with others and without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(6) When a partner is expelled and the remaining partners continue the business either alone or with others without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(7) The liability of a third person who becomes a partner in the partnership continuing the business under this section to the creditors of the dissolved partnership shall be satisfied out of partnership property only.

(8) When the business of a partnership after dissolution is continued under any conditions set forth in this section, the creditors of the dissolved partnership, as against the separate creditors of the retiring or deceased partner or the representative of the deceased partner, have a prior right to any claim of the retired partner or the representative of the deceased partner against the person or partnership continuing the business on account of the retired or deceased partner's interest in the dissolved partnership or on account of any consideration promised for such interest or for the retired or deceased partner's right in partnership property.

(9) Nothing in this section shall be held to modify any right of creditors to set aside any assignment on the ground of fraud.

(10) The use by the person or partnership continuing the business of the partnership name or the name of a deceased partner as part thereof shall not of itself make the individual property of the deceased partner liable for any debts contracted by such person or partnership.

(11) If the business of a limited liability partnership is continued after the death, retirement, or expulsion of a partner or the admission of a new partner, the partnership continuing the business is a limited liability partnership.



§ 7-60-142. Rights of retiring partner

When any partner retires or dies and the business is continued under any of the conditions set forth in section 7-60-141 (1), (2), (3), (5), and (6), or in section 7-60-138 (2)(b), without any settlement of accounts as between the partner or the partner's estate and the person or partnership continuing the business, unless otherwise agreed, the partner or the partner's legal representative as against such persons or partnership may have the value of the partner's interest at the date of dissolution ascertained and shall receive as an ordinary creditor an amount equal to such value with interest, or, at the partner's option or at the option of the partner's legal representative in lieu of interest, the profits attributable to the use of the partner's right in the property of the dissolved partnership; except that the creditors of the dissolved partnership as against the separate creditors, or the representative of the retired or deceased partner, shall have priority on any claim arising under this section as provided by section 7-60-141 (8).



§ 7-60-143. Accrual of actions

The right to an account of the partner's interest shall accrue to any partner or any partner's legal representative, as against the winding up partners, the surviving partners, or the person or partnership continuing the business at the date of dissolution, in the absence of any agreement to the contrary.



§ 7-60-144. Registration of partnerships

(1) A partnership governed by this article may register as a limited liability partnership, and a limited partnership that has not made the election provided for in section 7-61-129 or 7-62-1104 may register as a limited liability limited partnership, by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of registration. If a certificate of limited partnership is being filed, the statement of registration may be included in the certificate of limited partnership. The statement of registration shall be approved in the manner provided in the partnership agreement or, if not so provided, shall be approved by all of the general partners. The statement of registration shall state:

(a) The name that has been the true name of the partnership or limited partnership and the name that will be the domestic entity name of the partnership or limited partnership, which domestic entity name shall comply with part 6 of article 90 of this title;

(b) The principal office address of its principal office; and

(c) The registered agent name and registered agent address of its registered agent.

(d) (Deleted by amendment, L. 2004, p. 1432, § 99, effective July 1, 2004.)

(2) (Deleted by amendment, L. 2003, p. 2236, § 115, effective July 1, 2004.)

(3) (Deleted by amendment, L. 2004, p. 1432, § 99, effective July 1, 2004.)

(4) Part 8 of article 90 of this title, providing for the transaction of business or the conduct of activities by foreign entities, applies to foreign limited liability partnerships and foreign limited liability limited partnerships.

(4.5) A limited liability partnership or a limited liability limited partnership may cease to be a limited liability partnership or a limited liability limited partnership by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of withdrawal of registration. The statement of withdrawal of registration shall be approved in the manner provided in the partnership agreement or, if not so provided, shall be approved by all of the general partners. The withdrawal of registration shall be effective upon the effective date of the statement of withdrawal of registration.

(5) A partnership or a limited partnership that has been registered under this article is for all purposes the same entity that existed before it registered. A partnership or a limited partnership that withdraws its registration as a limited liability partnership or a limited liability limited partnership is for all purposes the same entity that existed before it withdrew its registration.

(6) Unless the partnership agreement otherwise provides, registration of a partnership shall require the unanimous consent of the general partners in the partnership at the time the statement of registration is delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title. The filing of a statement of registration shall be conclusive as to third parties and shall be incontestable by third parties that all conditions precedent to registering as a limited liability partnership or limited liability limited partnership, as the case may be, have been met.

(7) Except as to persons who were partners at the time of filing, the filing of a statement of registration shall be conclusive that all conditions precedent to registration under this section have been met.



§ 7-60-144.5. Statement of partnership authority or statement of denial

With respect to a partnership governed by this article or a limited partnership that has not made the election provided for in section 7-61-129 (1)(a) or 7-62-1104 (2)(a), a statement of partnership authority may be delivered to the secretary of state pursuant to section 7-64-303, and a statement of denial may be delivered to the secretary of state pursuant to section 7-64-304, as if the partnership were governed by article 64 of this title or the limited partnership had made the election. Such statements have the effects specified in sections 7-64-303 and 7-64-304, respectively.



§ 7-60-146. Limitations on distribution from limited liability partnerships

(1) A limited liability partnership or limited liability limited partnership shall not make a distribution to a general partner to the extent that, at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability partnership or limited liability limited partnership, other than liabilities to general partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the partnership, exceed the fair value of the assets of the partnership; except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this section and sections 7-62-607 and 7-62-608, the term "distribution" shall not include payments to the extent that the payments do not exceed amounts equal to or constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(2) A general partner in a limited liability partnership or limited liability limited partnership who receives a distribution in violation of subsection (1) of this section, and who knew at the time of the distribution that such distribution violated subsection (1) of this section, shall be liable to the partnership for the amount of the distribution. A general partner in a limited liability partnership or limited liability limited partnership who receives a distribution in violation of subsection (1) of this section, and who did not know at the time of the distribution that the distribution violated subsection (1) of this section, shall not be liable for the amount of the distribution. Subject to subsection (3) of this section, this subsection (2) shall not affect any obligation or liability of a general partner under an agreement or other applicable law for the amount of a distribution.

(3) Unless otherwise agreed, a partner in a limited liability partnership or limited liability limited partnership who receives a distribution from the partnership shall have no liability under this article or other applicable law for the amount of the distribution after the expiration of three years after the date of the distribution unless an action to recover the distribution from such partner is commenced prior to the expiration of the said three-year period and an adjudication of liability against such partner is made in the said action.



§ 7-60-149. Limited liability partnership periodic reports

Part 5 of article 90 of this title, providing for periodic reports from reporting entities, applies to limited liability partnerships subject to this article.



§ 7-60-152.5. Registered agent - service of process

Part 7 of article 90 of this title, providing for registered agents and service of process, shall apply to limited liability partnerships and limited liability limited partnerships and to foreign limited liability partnerships and foreign limited liability limited partnerships that are authorized to transact business or conduct activities in this state pursuant to part 8 of article 90 of this title.



§ 7-60-153. Application of corporation case law to set aside limited liability

(1) In any case in which a party seeks to hold the partners of a limited liability partnership or limited liability limited partnership personally responsible for the alleged improper actions of the limited liability partnership or limited liability limited partnership, the court shall apply the case law that interprets the conditions and circumstances under which the corporate veil of a corporation may be pierced under Colorado law.

(2) For purposes of this section, the failure of a limited liability partnership or limited liability limited partnership to observe the formalities or requirements relating to the management of its business and affairs is not in itself a ground for imposing personal liability on the partners for liabilities of the limited liability partnership or limited liability limited partnership.



§ 7-60-154. Scope of article - choice of law - application to professions and occupations

(1) A partnership, including a limited liability partnership or limited liability limited partnership, may conduct its business, carry on its operations, and exercise the powers granted by this article within and without the state.

(2) (a) It is the intent of the general assembly that the legal existence of limited liability partnerships and limited liability limited partnerships be recognized outside the boundaries of this state and that the law of this state governing the limited liability partnership or limited liability limited partnership transacting business outside this state be granted the protection of full faith and credit under section 1 of article IV of the constitution of the United States.

(b) It is the intent of the general assembly that the internal affairs of a limited liability partnership or limited liability limited partnership formed in this state be subject to and governed by the law of this state, including the provisions governing liability of partners for debts, obligations, and liabilities chargeable to partnerships.

(3) Nothing in this article shall be construed to permit a limited liability partnership to engage in a profession or occupation as described in title 12, C.R.S., for which there is a specific statutory provision applicable to the practice of such profession or occupation by a corporation or professional corporation in this state unless authorized under applicable provisions of title 12, C.R.S.






Article 61 - Uniform Limited Partnership Law of 1931

§ 7-61-101. Short title

This article shall be known and may be cited as the "Uniform Limited Partnership Law of 1931", and shall be applicable to limited partnerships as provided in section 7-61-129.5.



§ 7-61-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Limited partnership" means a partnership formed by two or more persons, under the provisions of section 7-61-103, having as members one or more general partners and one or more limited partners. The limited partners as such shall not be bound by the obligations of the partnership.

(2) "Member" means a general partner or a limited partner.



§ 7-61-103. Formation

(1) Two or more persons desiring to form a limited partnership shall:

(a) Sign and swear to a certificate which shall state:

(I) The name of the partnership;

(II) The character of the business;

(III) The location of the principal place of business;

(IV) The name and place of residence of each member, general and limited partners being respectively designated;

(V) The duration for which the partnership is to exist;

(VI) The amount of cash and a description of and the agreed value of the other property contributed by each limited partner;

(VII) The additional contributions, if any, agreed to be made by each limited partner and the times at which or events on the happening of which they shall be made;

(VIII) The time, if agreed upon, when the contribution of each limited partner is to be returned;

(IX) The share of the profits or the other compensation by way of income that each limited partner shall receive by reason of the limited partner's contribution;

(X) The right, if given, of a limited partner to substitute an assignee as contributor in the place of the limited partner and the terms and conditions of the substitution;

(XI) The right, if given, of the partners to admit additional limited partners;

(XII) The right, if given, of one or more of the limited partners to priority over other limited partners as to contributions or as to compensation by way of income and the nature of such priority;

(XIII) The right, if given, of remaining general partner or partners to continue the business on the death, retirement, or insanity of a general partner; and

(XIV) The right, if given, of a limited partner to demand and receive property other than cash in return for the limited partner's contribution.

(b) File for record the certificate in the office of the county clerk and recorder.

(2) A limited partnership is formed if there has been substantial compliance in good faith with the requirements of this section.



§ 7-61-104. Business which may be carried on

A limited partnership may carry on any business which a partnership without limited partners may carry on.



§ 7-61-105. Limited partner's contribution

The contributions of a limited partner may be cash or other property but not services.



§ 7-61-106. Name not to contain surname of limited partner - exceptions

(1) The surname of a limited partner shall not appear in the partnership name, unless:

(a) It is also the surname of a general partner; or

(b) Prior to the time when the limited partner became such, the business had been carried on under a name in which the limited partner's surname appeared.

(2) A limited partner whose name appears in a partnership name contrary to the provisions of subsection (1) of this section is liable as a general partner to partnership creditors who extend credit to the partnership without actual knowledge that the limited partner is not a general partner.



§ 7-61-107. Liability for false statement in certificate

(1) If the certificate contains a false statement, one who suffers loss by reliance on such statement may hold liable any party to the certificate who knew the statement to be false:

(a) At the time such party signed the certificate; or

(b) Subsequently but within a sufficient time before the statement was relied upon to enable such party to cancel or amend the certificate or to file a petition for its cancellation or amendment as provided in section 7-61-126 (3).



§ 7-61-108. Limited partner not liable to creditors - when

A limited partner shall not become liable as a general partner unless, in addition to the exercise of the limited partner's rights and powers as a limited partner, the limited partner takes part in the control of the business.



§ 7-61-109. Admission of additional limited partners

After the formation of a limited partnership, additional limited partners may be admitted upon filing an amendment to the original certificate in accordance with the requirements of section 7-61-126.



§ 7-61-110. General partner - rights - liabilities

(1) A general partner shall have all the rights and powers and be subject to all the restrictions and liabilities of a partner in a partnership without limited partners, but without the written consent or ratification of the specific act by all the limited partners, a general partner or all of the general partners have no authority to:

(a) Do any act in contravention of the certificate;

(b) Do any act which would make it impossible to carry on the ordinary business of the partnership;

(c) Confess a judgment against the partnership;

(d) Possess partnership property or assign their rights in specific partnership property for other than a partnership purpose;

(e) Admit a person as a general partner;

(f) Admit a person as a limited partner, unless the right to do so is given in the certificate;

(g) Continue the business with partnership property on the death, retirement, or insanity of a general partner, unless the right to do so is given in the certificate.

(2) For a limited partnership that has made the election permitted by section 7-61-129, the article so elected shall be the governing law for purposes of subsection (1) of this section. For a limited partnership that has not made the election permitted by section 7-61-129, article 60 of this title shall be the governing law for purposes of subsection (1) of this section.



§ 7-61-111. Rights of a limited partner

(1) A limited partner shall have the same rights as a general partner to:

(a) Have the partnership books kept at the principal place of business of the partnership and at all times to inspect and copy any of them;

(b) Have on demand true and full information of all things affecting the partnership and a formal account of partnership affairs whenever circumstances render it just and reasonable; and

(c) Have dissolution and winding up by decree of court.

(2) A limited partner shall have the right to receive a share of the profits or other compensation by way of income and to the return of the limited partner's contribution as provided in sections 7-61-116 and 7-61-117.



§ 7-61-112. Status of person erroneously believing self to be a limited partner

A person who has contributed to the capital of a business conducted by a person or partnership erroneously believing that the person has become a limited partner in a limited partnership is not, by reason of the person's exercise of the rights of a limited partner, a general partner with the person or in the partnership carrying on the business or bound by the obligations of such person or partnership if, on ascertaining the mistake, the person promptly renounces the person's interest in the profits of the business or other compensation by way of income.



§ 7-61-113. One person both general and limited partner

(1) A person may be a general partner and a limited partner in the same partnership at the same time.

(2) A person who is a general partner and at the same time a limited partner shall have all the rights and powers and be subject to all the restrictions of a general partner; except that, in respect to such person's contribution, the person shall have the rights against the other members that the person would have had if the person were not also a general partner.



§ 7-61-114. Transactions with limited partner

(1) A limited partner also may loan money to and transact other business with the partnership and, unless the limited partner is also a general partner, receive, on account of resulting claims against the partnership, a pro rata share of the assets with general creditors.

(2) No limited partner shall, in respect to any such claim:

(a) Receive or hold as collateral security any partnership property; or

(b) Receive from a general partner or the partnership any payment, conveyance, or release from liability, if at the time the assets of the partnership are not sufficient to discharge partnership liabilities to persons not claiming as general or limited partners.

(3) The receiving of collateral security or a payment, conveyance, or release in violation of the provisions of subsection (1) of this section is a fraud on the creditors of the partnership.



§ 7-61-115. Relation of limited partners inter se

Where there are several limited partners, the members may agree that one or more of the limited partners shall have a priority over other limited partners as to the return of their contributions, as to their compensation by way of income, or as to any other matter. If such an agreement is made it shall be stated in the certificate, and, in the absence of such a statement, all the limited partners shall stand upon equal footing.



§ 7-61-116. Compensation of limited partner

A limited partner may receive from the partnership the share of the profits or the compensation by way of income stipulated for in the certificate, if after such payment is made, whether from the property of the partnership or that of a general partner, the partnership assets are in excess of all liabilities of the partnership except liabilities to limited partners on account of their contributions and to general partners.



§ 7-61-117. Withdrawal or reduction of limited partner's contribution

(1) A limited partner shall not receive from a general partner or out of partnership property any part of the limited partner's contributions until:

(a) All liabilities of the partnership, except liabilities to general partners and to limited partners on account of their contributions, have been paid or there remains property of the partnership sufficient to pay them;

(b) The consent of all members is had, unless the return of the contribution may be rightfully demanded under the provisions of subsection (2) of this section; and

(c) The certificate is canceled or so amended as to state the withdrawal or reduction.

(2) Subject to the provisions of subsection (1) of this section, a limited partner may rightfully demand the return of the limited partner's contribution:

(a) On the dissolution of a partnership;

(b) When the date stated in the certificate for its return has arrived; or

(c) After the limited partner has given six months' notice in writing to all other members if no time is stated in the certificate either for the return of the contribution or for the dissolution of the partnership.

(3) In the absence of any statement in the certificate to the contrary or the consent of all members, a limited partner, irrespective of the nature of the limited partner's contribution, has only the right to demand and receive cash in return for such contribution.

(4) A limited partner may have the partnership dissolved and its affairs wound up when:

(a) The limited partner rightfully but unsuccessfully demands the return of the limited partner's contribution; or

(b) The other liabilities of the partnership have not been paid or the partnership property is insufficient for their payment as required by subsection (1)(a) of this section and the limited partner would otherwise be entitled to the return of the limited partner's contribution.



§ 7-61-118. Liability of limited partner to partnership

(1) A limited partner is liable to the partnership:

(a) For the difference between the contribution as actually made by the limited partner and that stated in the certificate as having been made; and

(b) For any unpaid contribution that the limited partner agreed in the certificate to make in the future, at the time and on the conditions stated in the certificate.

(2) A limited partner holds as trustee for the partnership:

(a) Specific property stated in the certificate as contributed by the limited partner but that was not contributed or that has been wrongfully returned; and

(b) Money or other property wrongfully paid or conveyed to the limited partner on account of the limited partner's contribution.

(3) The liabilities of a limited partner as set forth in this section can be waived or compromised only by the consent of all members; but a waiver or compromise shall not affect the right of a creditor of a partnership, who extended credit or whose claim arose after the filing and before a cancellation or amendment of the certificate, to enforce such liabilities.

(4) When a contributor has rightfully received the return in whole or in part of the capital of the contributor's contribution, the contributor is nevertheless liable to the partnership for any sum, not in excess of such return with interest, necessary to discharge its liabilities to all creditors who extended credit or whose claims arose before such return.



§ 7-61-119. Nature of limited partner's interest

A limited partner's interest in the partnership is personal property.



§ 7-61-120. Assignment of limited partner's interest

(1) A limited partner's interest is assignable.

(2) A substituted limited partner is a person admitted to all the rights of a limited partner who has died or has assigned the limited partner's interest in a partnership.

(3) An assignee who does not become a substituted limited partner has no right to require any information or accounting of the partnership transactions or to inspect the partnership books. The assignee is only entitled to receive the share of the profits or other compensation by way of income or the return of the contribution to which the assignee's assignor would otherwise be entitled.

(4) An assignee shall have the right to become a substituted limited partner if all the members, except the assignor, consent thereto or if the assignor, being empowered by the certificate, gives the assignee that right.

(5) An assignee becomes a substituted limited partner when the certificate is appropriately amended in accordance with section 7-61-126.

(6) The substituted limited partner has all the rights and powers and is subject to all the restrictions and liabilities of the substituted limited partner's assignor, except those liabilities of which the substituted limited partner was ignorant at the time the substituted limited partner became a limited partner and that could not be ascertained from the certificate.

(7) The substitution of the assignee as a limited partner does not release the assignor from liability to the partnership under sections 7-61-108 and 7-61-118.



§ 7-61-121. Effect of retirement, death, or insanity of a general partner

(1) The retirement, death, or insanity of a general partner dissolves the partnership unless the business is continued by the remaining general partners:

(a) Under a right to do so as stated in the certificate; or

(b) With the consent of all members.



§ 7-61-122. Death of limited partner

(1) On the death of a limited partner, the deceased limited partner's executor or administrator shall have all the rights of a limited partner for the purpose of settling the deceased limited partner's estate and such power as the deceased limited partner had to constitute the deceased limited partner's assignee a substituted limited partner.

(2) The estate of a deceased limited partner shall be liable for all of the liabilities of the deceased limited partner as a limited partner.



§ 7-61-123. Rights of creditors of limited partner

(1) On due application to a court of competent jurisdiction by any creditor of a limited partner, the court may charge the interest of the indebted limited partner with payment of the unsatisfied amount of such claim and may appoint a receiver and make all other orders, directions, and inquiries which the circumstances of the case may require.

(2) The interest may be redeemed with the separate property of any general partner but may not be redeemed with partnership property.

(3) The remedies conferred by subsection (1) of this section shall not be deemed exclusive of others which may exist.

(4) Nothing in this article shall be held to deprive a limited partner of the limited partner's statutory exemption.



§ 7-61-124. Distribution of assets

(1) In settling accounts after dissolution, the liabilities of the partnership shall be entitled to payment in the following order:

(a) Those to creditors, in the order of priority as provided by law, except those to limited partners on account of their contributions and to general partners;

(b) Those to limited partners in respect to their share of the profits and other compensation by way of income on their contributions;

(c) Those to limited partners in respect to the capital of their contributions;

(d) Those to general partners other than for capital and profits;

(e) Those to general partners in respect to profits;

(f) Those to general partners in respect to capital.

(2) Subject to any statement in the certificate or to subsequent agreement, limited partners share in the partnership assets in respect to their claims for capital and in respect to their claims for profits or for compensation by way of income on their contributions respectively, in proportion to the respective amounts of such claims.



§ 7-61-125. When certificate shall be cancelled or amended

(1) The certificate shall be cancelled when the partnership is dissolved or all limited partners cease to be such.

(2) A certificate shall be amended when:

(a) There is a change in the name of the partnership or in the amount or character of the contribution of any limited partner;

(b) A person is substituted as a limited partner;

(c) An additional limited partner is admitted;

(d) A person is admitted as a general partner;

(e) A general partner retires, dies, or is unable to function as a general partner as a result of a mental health disorder and the business is continued under section 7-61-121;

(f) There is a change in the character of the business of the partnership;

(g) There is a false or erroneous statement in the certificate;

(h) There is a change in the time as stated in the certificate for the dissolution of the partnership or for the return of a contribution;

(i) A time is fixed for the dissolution of the partnership or the return of a contribution, no time having been stated in the certificate; or

(j) The members desire to make a change in any other statement in the certificate in order that it shall accurately represent the agreement between them.



§ 7-61-126. Requirements for amendment and for cancellation of certificate

(1) The writing to amend a certificate shall:

(a) Conform to the requirements of section 7-61-103 insofar as necessary to state clearly the change in the certificate that is desired; and

(b) Be signed and sworn to by all members, and an amendment substituting a limited partner or adding a limited or general partner shall be signed also by the member to be substituted or added, and when a limited partner is to be substituted, the amendment shall also be signed by the assigning limited partner.

(2) The writing to cancel a certificate shall be signed by all members.

(3) If any person designated in subsections (1) and (2) of this section as a person who must execute the writing to cancel a certificate refuses to do so, a person desiring the cancellation or amendment of such certificate may petition the district court to direct a cancellation or amendment thereof.

(4) If the court finds that the petitioner has a right to have the writing executed by a person who refuses to do so, it shall order the county clerk and recorder in the office in which the certificate is recorded to record the cancellation or amendment of the certificate; and where the certificate is to be amended, the court shall also cause to be filed for record in said office a certified copy of its decree stating the amendment.

(5) A certificate is amended or cancelled when there is filed for record in the office of the county clerk and recorder in which the certificate is recorded:

(a) A writing in accordance with the provisions of subsections (1) and (2) of this section; or

(b) A certified copy of the order of court in accordance with the provisions of subsection (4) of this section.

(6) After the certificate is duly amended in accordance with this section, the amended certificate thereafter shall be for all purposes the certificate provided for by this article.



§ 7-61-127. Parties to actions

A contributor, unless the contributor is a general partner, is not a proper party to proceedings by or against a partnership except where the object is to enforce a limited partner's right against or liability to the partnership.



§ 7-61-128. Rules of construction

(1) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this article.

(2) This article shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact it.

(3) This article shall not be so construed as to impair the obligations of any contract existing on April 11, 1931, nor to affect any action on proceedings begun or right accrued before said date.



§ 7-61-129. Law governing cases not covered

(1) In any case not provided for in this article, the provisions of either article 60 or 64 of this title shall govern, to the extent applicable, as follows:

(a) A limited partnership may elect to be governed by article 64 of this title by filing for record in the office of the county clerk and recorder in which its certificate of limited partnership is filed of record an amendment which includes a declaration that it elects to be governed by such article. If the election is made, the amendment shall be signed by all general partners, notwithstanding section 7-61-126 (1)(b).

(b) A limited partnership that has made the election in paragraph (a) of this subsection (1) shall be governed by article 64 of this title.

(c) A limited partnership that has not made the election in paragraph (a) of this subsection (1) shall be governed by article 60 of this title.



§ 7-61-129.5. Applicability

Except as provided in section 7-62-1103, this article shall apply to limited partnerships formed between April 11, 1931, and prior to November 1, 1981. On or after November 1, 1981, all limited partnerships shall be formed under the provisions of article 62 of this title.



§ 7-61-130. Provisions for existing limited partnerships

(1) A limited partnership formed under any statute of this state prior to April 11, 1931, may become a limited partnership under this article by complying with the provisions of section 7-61-103 if the certificate states:

(a) The amount of the original contributions of each limited partner and the time when the contribution was made; and

(b) That the property of the partnership exceeds the amount sufficient to discharge its liabilities to persons not claiming as general or limited partners by an amount greater than the sum of the contributions of its limited partners.

(2) A limited partnership formed under any statute of this state prior to April 11, 1931, unless it becomes a limited partnership under this article, shall continue to be governed by the provisions of prior existing law, except that such partnership shall not be renewed unless so provided in the original agreement.






Article 62 - Colorado Uniform Limited Partnership Act of 1981

Part 1 - General Provisions

§ 7-62-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Certificate of limited partnership" means the certificate referred to in section 7-62-201, and the certificate as amended.

(2) "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services that a partner contributes to a limited partnership in the partner's capacity as a partner.

(3) "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in section 7-62-402.

(3.5) and (4) (Deleted by amendment, L. 2003, p. 2241, § 123, effective July 1, 2004.)

(5) "General partner" means a person:

(a) Who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement or this article, including a person who is admitted as a general partner without making or being obligated to make a contribution or without acquiring a partnership interest, if in either case such admission is pursuant to a written partnership agreement or other writing confirming the admission; and

(b) Who is named in the certificate of limited partnership as a general partner.

(5.5) "Limited liability partnership" means a limited liability partnership as defined in section 7-60-102 (4.7) or section 7-64-101 (13).

(6) "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement or this article, including a person who is admitted as a limited partner without making or being obligated to make a contribution or without acquiring a partnership interest, if in either case such admission is pursuant to a written partnership agreement or other writing confirming the admission, as provided in sections 7-62-301 and 7-62-306 or, in the case of a foreign limited partnership, in accordance with the law of the foreign jurisdiction under which the limited partnership is formed.

(7) "Limited partnership" or "domestic limited partnership" means an entity formed under this article by two or more persons and having one or more general partners and one or more limited partners. A limited liability limited partnership is for all purposes a limited partnership. At formation, a limited partnership shall have at least one partner who has a partnership interest.

(8) "Partner" means a limited or general partner.

(9) "Partnership agreement" means any valid agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business.

(10) "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

(11) (Deleted by amendment, L. 2003, p. 2241, § 123, effective July 1, 2004.)

(12) "Limited liability limited partnership" means a domestic limited partnership that has registered under section 7-60-144 or 7-64-1002.



§ 7-62-104.5. Registered agent - service of process

Part 7 of article 90 of this title, providing for registered agents and service of process, applies to limited partnerships.



§ 7-62-105. Records

(1) Each limited partnership shall keep at an office stated in the manner provided in the partnership agreement or, if no such provision is made, at the street address of the principal office, if any, of the limited partnership or, if none, at the street address of the registered agent, the following:

(a) A current list of the full name and last-known business, residence, or mailing address of each partner, stating separately the general partners and the limited partners, stated in alphabetical order;

(b) A copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed or delivered to the secretary of state for filing;

(c) Copies of the limited partnership's federal, state, and local income tax returns and reports, if any, for the three most recent years;

(d) Copies of any currently effective written partnership agreements, copies of any writings permitted or required under section 7-62-502 (2) and (3), and copies of any financial statements of the limited partnership for the three most recent years; and

(e) Unless contained in a written partnership agreement or in a writing permitted or required under section 7-62-502 (2) and (3), a statement prepared and certified as accurate by the general partners which describes:

(I) The amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and which each partner has agreed to contribute in the future;

(II) The times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made;

(III) If agreed upon, the time at which or the events on the happening of which a partner may terminate the partner's membership in the limited partnership and the amount of, or the method of determining, the distribution to which the partner may be entitled respecting the partner's partnership interest and the terms and conditions of the termination and distribution;

(IV) Any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution.

(2) Such records are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.



§ 7-62-106. Nature of business

A limited partnership may carry on any business that a partnership without limited partners may carry on except as prohibited by law.



§ 7-62-107. Business transactions of partner with the partnership

Except as provided in the partnership agreement, a partner may lend money to, act as surety for, and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.



§ 7-62-110. Statute of frauds - applicability

A partnership agreement is not subject to any statute of frauds, including section 38-10-112, C.R.S., regarding void agreements, but not including any requirement under this article that a particular action or provision be reflected in a writing.






Part 2 - Certificate of Limited Partnership

§ 7-62-201. Certificates - contents - filing with secretary of state

(1) In order to form a limited partnership, a certificate of limited partnership shall be delivered to the secretary of state, for filing pursuant to part 3 of article 90 of this title. The certificate of limited partnership shall state:

(a) The domestic entity name of the limited partnership, which domestic entity name shall comply with part 6 of article 90 of this title;

(b) The registered agent name and registered agent address of the limited partnership's initial registered agent;

(c) The true name and mailing address of each general partner;

(c.5) The principal office address of the limited partnership's initial principal office;

(d) That there are at least two partners in the partnership, at least one of whom is a limited partner; and

(e) Any other matters relating to the limited partnership or the certificate the general partners determine to include therein.

(2) A limited partnership is formed at the time of the filing of the certificate of limited partnership in the office of the secretary of state, or at any later time not more than ninety days after the date of the filing of the certificate, stated in the certificate of limited partnership, if, in either case, there has been substantial compliance with the requirements of this section.



§ 7-62-202. Amendment to certificate

(1) A limited partnership may amend its certificate of limited partnership by delivering a certificate of amendment to the secretary of state, for filing pursuant to part 3 of article 90 of this title, stating:

(a) The domestic entity name of the limited partnership; and

(b) (Deleted by amendment, L. 2004, p. 1440, § 126, effective July 1, 2004.)

(c) The amendment to the certificate.

(2) Within thirty days after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed:

(a) The admission of a new general partner; or

(b) The withdrawal of a general partner.

(3) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, including but not limited to a change in the registered agent name or registered agent address of the registered agent, shall promptly amend the certificate.

(4) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners may determine.

(5) No person has any liability because an amendment to a certificate of limited partnership has not been filed in the records of the secretary of state to reflect the occurrence of any event referred to in subsection (2) or (3) of this section if the amendment is filed within the time periods specified.



§ 7-62-203. Statement of dissolution

(1) Upon the dissolution of the partnership or at any time there are no limited partners, the partnership shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of dissolution stating:

(a) The domestic entity name of the limited partnership;

(b) (Deleted by amendment, L. 2003, p. 2243, § 128, effective July 1, 2004.)

(b.5) The principal office address of the limited partnership's principal office; and

(c) That the partnership is dissolved.

(d) and (e) (Deleted by amendment, L. 2004, p. 1441, § 127, effective July 1, 2004.)

(2) The statement of dissolution shall not affect the limited liability of the partners during the period of winding up and termination of the partnership.



§ 7-62-204. Approval of certificates

(1) Certificates and statements required by this article to be filed in the office of the secretary of state shall be approved in the following manner:

(a) An original certificate of limited partnership shall be approved by all general partners;

(b) A certificate of amendment shall be approved by at least one general partner and by each other general partner designated in the certificate as a new general partner; and

(c) A statement of dissolution shall be approved by all general partners or, if there are no general partners as a result of the application of section 7-62-402, by any person authorized under the partnership agreement or, if the partnership agreement does not so provide, by a person designated by a majority of the limited partners.

(2) Any person may approve a certificate or statement by an attorney-in-fact.

(3) (Deleted by amendment, L. 2002, p. 1821, § 39, effective July 1, 2002; p. 1686, § 37, effective October 1, 2002.)



§ 7-62-205. Presumptions

(1) (Deleted by amendment, L. 2003, p. 2244, § 130, effective July 1, 2004.)

(2) (a) For the purposes of this subsection (2), the definitions in section 7-62-101 shall apply; except that:

(I) "General partner" includes a partner who is identified or otherwise classified as a general partner by or in accordance with the agreement of the partners, notwithstanding any delay or failure to file an original certificate of limited partnership naming the general partner as such.

(II) "Limited partner" includes a partner who is identified or otherwise classified as a limited partner by or in accordance with the agreement of the partners, notwithstanding any delay or failure to file an original certificate of limited partnership.

(III) "Limited partnership" includes a partnership before the filing of the original certificate of limited partnership with the secretary of state and in which there is at least one general partner and one limited partner.

(IV) "Partner" includes a person who enters into the agreement contemplated in paragraph (b) of this subsection (2) as a co-owner with the rights of a general partner or a limited partner or who acquires an interest in a limited partnership as a co-owner with such rights.

(b) The presumptions set forth in this subsection (2) shall apply to each limited partnership whose partners enter into an agreement on or after October 31, 1981, to form such limited partnership, and to which a contribution is made by or on behalf of one or more of such partners before the filing of an original certificate of limited partnership for such partnership.

(c) It shall be presumed that the partners of such limited partnership shall have agreed that:

(I) The relationship of the partners with respect to any contributions made to the partnership and relations among the partners and between the partners and the partnership shall be the same as if a certificate of limited partnership had been filed pursuant to section 7-62-201 at the time the partners entered into the agreement contemplated in paragraph (b) of this subsection (2); and

(II) The general partners of such limited partnership shall approve such certificate and that the same shall be delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title.

(III) (Deleted by amendment, L. 2003, p. 2244, § 130, effective July 1, 2004.)

(c.5) The failure or refusal of the general partners to approve such certificate or to deliver such certificate to the secretary of state, for filing pursuant to part 3 of article 90 of this title, shall entitle any partner to obtain a court order pursuant to section 7-90-313 approving an appropriate certificate and ordering the secretary of state to file the approved certificate.

(d) The presumptions set forth in this subsection (2) shall apply to such a limited partnership, notwithstanding any one or more provisions of any agreement of the partners of such limited partnership that:

(I) The term of such partnership shall commence upon the filing of such certificate;

(II) An agreement sets forth the entire understanding of the parties; or

(III) The agreement of the parties shall be in writing.

(e) The presumption set forth in subparagraph (II) of paragraph (c) of this subsection (2) shall not apply in an action for damages against a general partner by the other partners based on any delay or failure in the filing of a certificate of limited partnership.



§ 7-62-207. Liability for false statement in certificate

(1) If any certificate of limited partnership, certificate of amendment, or statement of dissolution containing a false statement is delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title, one who suffers loss by reliance on the statement may recover damages for the loss from:

(a) Any general partner who knew or should have known the certificate of limited partnership, certificate of amendment, or statement of dissolution to be false at the time the same was approved; and

(b) Any general partner who thereafter knows or should have known that any statement in the certificate of limited partnership, certificate of amendment, or statement of dissolution has changed, making the same inaccurate in any respect within a sufficient time before the certificate of limited partnership, certificate of amendment, or statement of dissolution was relied upon reasonably to have enabled that general partner to correct the inaccuracy or to file a petition for its correction under section 7-90-313.



§ 7-62-208. Notice of existence of limited partnership

The fact that a certificate of limited partnership is on file in the records of the secretary of state is notice that the partnership is a limited partnership and is notice of all other facts stated therein that are required to be stated in a certificate of limited partnership by section 7-62-201 (1).






Part 3 - Limited Partners

§ 7-62-301. Admission of limited partners

(1) After the filing of a limited partnership's original certificate of limited partnership, a person may be admitted as an additional limited partner:

(a) In the case of a person acquiring a partnership interest directly from the limited partnership, upon compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners;

(b) In the case of an assignee of a partnership interest of a partner who has the power, as provided in section 7-62-704, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power; and

(c) Either upon formation of the limited partnership or thereafter without making a contribution or being obligated to make a contribution to the limited partnership or acquiring a partnership interest, if in either case such admission is pursuant to a written partnership agreement or other writing confirming the admission.

(2) A person becomes a limited partner on the later of:

(a) The date the original certificate of limited partnership is filed in the records of the secretary of state; and

(b) The date reflected in the records of the limited partnership as the date that person becomes a limited partner.



§ 7-62-302. Voting

Subject to the provisions of section 7-62-303, the partnership agreement may grant to all or a specified group of the limited partners the right to vote (on a per capita or other basis) upon any matter.



§ 7-62-303. Liability to third parties

(1) (a) A limited partner is not liable for the obligations of a limited partnership incurred while it is not a limited liability limited partnership unless the limited partner is also a general partner or, in addition to the exercise of the limited partner's rights and powers as a limited partner, the limited partner participates in the control of the business. However, if the limited partner participates in the control of the business at the time such liability is incurred, the limited partner is liable only to persons who transact business or conduct activities with the limited partnership reasonably believing, notwithstanding the fact that the limited partner is not designated as a general partner in the certificate of limited partnership, based upon the limited partner's conduct, that the limited partner is a general partner at the time such liability is incurred.

(b) A limited partner of a limited liability limited partnership is not liable for the obligations of the partnership incurred while it is a limited liability limited partnership.

(2) A limited partner does not participate in the control of the business within the meaning of subsection (1) of this section solely by doing one or more of the following:

(a) Being a contractor for or an agent or employee of the limited partnership or of a general partner;

(b) Being an officer, director, or shareholder of a corporate general partner;

(c) Consulting with and advising a general partner with respect to the business of the limited partnership;

(d) Acting as surety for the limited partnership or guaranteeing or assuming one or more specific obligations of the limited partnership or providing collateral for an obligation of the limited partnership;

(e) Bringing an action in the right of a limited partnership to recover a judgment in its favor pursuant to part 10 of this article;

(f) Calling, requesting, or participating in a meeting of the partners;

(g) Proposing or approving or disapproving, by voting or otherwise, one or more of the following matters:

(I) The dissolution and winding up or continuation of the limited partnership;

(II) The sale, exchange, lease, mortgage, pledge, or other transfer of any assets of the limited partnership;

(III) The incurrence of indebtedness by the limited partnership;

(IV) A change in the nature of the business;

(V) The admission or removal of a partner;

(VI) A transaction or other matter involving an actual or potential conflict of interest;

(VII) An amendment to the partnership agreement or certificate of limited partnership; or

(VIII) Such other matters as are stated in writing in the partnership agreement;

(h) Winding up the limited partnership pursuant to section 7-62-803; or

(i) Exercising any right or power permitted to limited partners under this article and not specifically enumerated in this subsection (2).

(3) The enumeration in subsection (2) of this section does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by the limited partner in the business of the limited partnership.

(4) Repealed.



§ 7-62-304. Person erroneously believing self to be a limited partner

(1) Except as provided in subsection (2) of this section, a person who makes a contribution to a business enterprise and erroneously, but in good faith, believes that the person has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner, if, on ascertaining the mistake, the person causes an appropriate certificate of limited partnership or a certificate of amendment to be delivered to the secretary of state, for filing pursuant to part 3 of article 90 of this title.

(2) A person who makes a contribution of the kind described in subsection (1) of this section is liable as a general partner to any third party who transacts business with the enterprise before an appropriate certificate is filed in the records of the secretary of state to show that the person is not a general partner, but only if the third party actually believed in good faith that the person was a general partner at the time of the transaction.



§ 7-62-305. Information and accounting

(1) Each limited partner has the right to:

(a) Inspect and copy partnership records, as provided by section 7-62-105; and

(b) Obtain from the general partners from time to time, subject to such reasonable standards as may be stated in the partnership agreement or otherwise established by the general partners, upon reasonable demand for any purpose reasonably related to the limited partner's interest as a limited partner:

(I) True and full information regarding the state of the business and financial condition of the limited partnership and any other information regarding the affairs of the limited partnership; and

(II) Promptly after becoming available, a copy of the limited partnership's federal, state, and local income tax returns for each year; and

(c) Have a formal accounting of partnership affairs whenever circumstances render it just and reasonable.



§ 7-62-306. Time of admission

A person acquiring a partnership interest is admitted as a limited partner upon the later to occur of the formation of the limited partnership and the time provided in the partnership agreement or, if no such time is provided, when the person's admission is reflected in the records of the limited partnership.






Part 4 - General Partners

§ 7-62-401. Admission of general partners

(1) After the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not so provide, with the written consent of all partners.

(1.5) A person may be admitted as a general partner to a limited partnership either upon formation of the limited partnership or thereafter without making a contribution or being obligated to make a contribution to the limited partnership or acquiring a partnership interest, if in either case such admission is pursuant to a written partnership agreement or other writing confirming the admission.

(2) Upon the withdrawal of the last remaining general partner, unless otherwise provided in writing in the partnership agreement for the admission of a general partner, one or more persons who consent to be general partners shall be admitted as follows:

(a) A majority of the limited partners may admit one or more general partners; and

(b) If a majority of the limited partners fails to act within a reasonable time, the district court for the county in this state in which the street address of the limited partnership's principal office is located, or, if the limited partnership has no principal office in this state, the district court for the county in which the street address of its registered agent is located, or, if the limited partnership has no registered agent, the district court for the city and county of Denver shall, upon the application of any limited partner, admit one or more general partners. Such court may appoint a custodian to manage the business of the limited partnership during the pendency of the proceedings.

(3) Subsection (2) of this section shall not apply to a limited partnership formed prior to June 3, 1997, if on or before one year after June 3, 1997, one or more partners signs and delivers to a general partner an election in writing against the application of subsection (2) of this section. The general partner shall file any such election with the records required to be kept by section 7-62-105. The absence of such an election in the records shall give rise to a presumption that no such election has been delivered.



§ 7-62-402. Events of withdrawal

(1) A person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(a) The general partner withdraws from the limited partnership as provided in section 7-62-602;

(b) The general partner ceases to be a member of the limited partnership as provided in section 7-62-702;

(c) The general partner is removed as a general partner in accordance with the partnership agreement;

(d) Unless otherwise provided in writing in the partnership agreement or unless all partners give their consent in writing at the time, the general partner:

(I) Makes an assignment for the benefit of creditors;

(II) Files a voluntary petition in bankruptcy;

(III) Is adjudicated a bankrupt or insolvent;

(IV) Files a petition or answer seeking for the general partner any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation;

(V) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the general partner in any proceeding of this nature; or

(VI) Seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of the general partner's properties;

(e) Unless otherwise provided in writing in the partnership agreement or unless all partners give their consent in writing at the time, if, one hundred twenty days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation, the proceeding has not been dismissed; or if, within ninety days after the appointment without the general partner's consent or acquiescence of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of the general partner's properties, the appointment is not vacated or stayed; or if, within ninety days after the expiration of any such stay, the appointment is not vacated;

(f) In the case of a general partner who is an individual:

(I) The general partner's death; or

(II) The appointment of a guardian or general conservator for the general partner;

(g) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of a new trustee);

(h) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(i) In the case of a general partner that is a corporation, the filing of articles of dissolution, or its equivalent, for the corporation or the revocation of its charter or articles of incorporation; or

(j) In the case of a general partner that is an estate, the distribution by the fiduciary of the estate's entire interest in the partnership.



§ 7-62-403. General powers and liabilities

(1) Except as provided in this article or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

(2) (a) Except as provided in this article:

(I) A general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners; and

(II) A general partner of a limited liability limited partnership has the liabilities of a partner in a limited liability partnership to persons other than the partnership and the other partners.

(b) Except as provided in this article or in the partnership agreement:

(I) A general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners; and

(II) A general partner of a limited liability limited partnership has the liabilities of a partner in a limited liability partnership to the partnership and to the other partners.

(3) For a limited partnership that has made the election permitted by section 7-62-1104, the article so elected shall be the governing law for purposes of subsections (1) and (2) of this section. For a limited partnership that has not made the election permitted by section 7-62-1104, article 60 of this title shall be the governing law for purposes of subsections (1) and (2) of this section.



§ 7-62-404. Contributions by a general partner

A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses, and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of the person's participation in the partnership as a limited partner.



§ 7-62-405. Voting

The partnership agreement may grant to all or certain identified general partners the right to vote (on a per capita or any other basis), separately or with all or any class of the limited partners on any matter.






Part 5 - Finance

§ 7-62-501. Form of contribution

The contribution of a partner may be in cash, property, or services rendered or a promissory note or other obligation to contribute cash or property or to perform services.



§ 7-62-502. Liability for contributions

(1) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability, or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated at the option of the limited partnership to contribute cash equal to that portion of the value, as stated in the partnership records required to be kept by section 7-62-105, of the stated contribution that has not been made.

(2) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this article may be compromised only by consent in writing of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit or otherwise acts in reliance on the original obligation may enforce the original obligation.

(3) No promise by a limited partner to contribute to the limited partnership is enforceable unless set out in a writing signed by the limited partner.



§ 7-62-503. Sharing of profits and losses

The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, profits and losses shall be allocated on the basis of the value (as stated in the partnership records required to be kept pursuant to section 7-62-105) of the contributions made by each partner.



§ 7-62-504. Sharing of distributions

Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, distributions shall be made on the basis of the value (as stated in the partnership records required to be kept pursuant to section 7-62-105) of the contributions made by each partner.






Part 6 - Distributions and Withdrawal

§ 7-62-601. Interim distributions

Except as provided in this part 6, a partner is entitled to receive distributions from a limited partnership before the partner's withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events stated in the partnership agreement.



§ 7-62-602. Withdrawal of general partner

A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to the general partner. The withdrawal of a general partner who is also a limited partner shall not constitute the withdrawal of the partner as a limited partner or affect the partner's rights as a limited partner.



§ 7-62-603. Withdrawal of limited partner

A limited partner may only withdraw from a limited partnership at the time or upon the happening of events stated in writing in the partnership agreement.



§ 7-62-604. Distribution upon withdrawal

Except as provided in this part 6, upon withdrawal, any withdrawing partner is entitled to receive any distribution to which the withdrawing partner is entitled under the partnership agreement, and, if not otherwise provided in the agreement, the withdrawing partner is entitled to receive, within a reasonable time after withdrawal, the fair value of the withdrawing partner's partnership interest in the limited partnership as of the date of withdrawal based upon the withdrawing partner's right to share in distributions from the limited partnership.



§ 7-62-605. Distribution in kind

Except as provided in writing in the partnership agreement, a partner, regardless of the nature of the partner's contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to the partner exceeds a percentage of that asset that is equal to the percentage in which the partner shares in distributions from the limited partnership.



§ 7-62-606. Right to distribution

At the time a partner becomes entitled to receive a distribution, the partner has the status of and is entitled to all remedies available to a creditor of the limited partnership with respect to the distribution.



§ 7-62-607. Limitations on distribution

A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets.



§ 7-62-608. Liability upon return of contribution

(1) If a partner has received the return of any part of the partner's contribution without violation of the partnership agreement or this article, the partner is liable to the limited partnership for a period of one year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liability to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

(2) If a partner has received the return of any part of the partner's contribution in violation of the partnership agreement or this article, the partner is liable to the limited partnership for a period of three years thereafter for the amount of the contribution wrongfully returned.

(3) A partner receives a return of the partner's contribution to the extent that a distribution to the partner reduces the partner's share of the fair value of the net assets of the limited partnership below the value, as stated in the partnership records required to be kept pursuant to section 7-62-105, of the partner's contribution that has not been distributed to the partner.






Part 7 - Assignment of Partnership Interests

§ 7-62-701. Nature of partnership interest

A partnership interest is personal property.



§ 7-62-702. Assignment of partnership interest

Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all of the partner's partnership interest.



§ 7-62-703. Rights of creditor

On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This article shall not deprive any partner of the benefit of any exemption laws applicable to the partner's partnership interest.



§ 7-62-704. Right of assignee to become limited partner

(1) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that the assignor gives the assignee that right in accordance with authority described in writing in the partnership agreement or all other partners consent.

(2) An assignee who has become a limited partner has, to the extent assigned, the rights and powers and is subject to the restrictions and liabilities of a limited partner under the partnership agreement and this article. An assignee who becomes a limited partner also is liable for the obligations of the assignee's assignor to make and return contributions as provided in parts 5 and 6 of this article. However, the assignee is not obligated for liabilities unknown to the assignee at the time the assignee became a limited partner.

(3) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from the assignor's liability to the limited partnership under sections 7-62-207 and 7-62-502.



§ 7-62-705. Deceased or incompetent individual partners - dissolved or terminated corporate partners

(1) If a partner who is an individual dies or a court of competent jurisdiction appoints a guardian or general conservator for the partner, the partner's executor, administrator, guardian, conservator, or other legal representative may exercise all of the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power the partner had to give an assignee the right to become a limited partner.

(2) If a partner is a corporation, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.






Part 8 - Dissolution

§ 7-62-801. Dissolution - general rules

(1) A limited partnership is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following:

(a) At the time or upon the happening of events stated in writing in the partnership agreement;

(b) Written consent of all partners;

(c) Except as otherwise provided in the written provisions of a partnership agreement, written consent of a majority of the limited partners within ninety days after an event of withdrawal of the last remaining general partner; and

(d) Entry of a decree of judicial dissolution under section 7-62-802.



§ 7-62-802. Judicial dissolution

On application by or for a partner, the district court for the county in this state in which the street address of the partnership's principal office is located, or, if the partnership has no principal office in this state, the district court for the county in which the street address of its registered agent is located, or, if the partnership has no registered agent, the district court for the city and county of Denver may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.



§ 7-62-803. Winding up

Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners may wind up the limited partnership's affairs; except that, upon cause shown, the district court for the county in this state in which the street address of the limited partnership's principal office is located, or, if the limited partnership has no principal office in this state, the district court for the county in which the street address of its registered agent is located, or, if the limited partnership has no registered agent, the district court for the city and county of Denver may wind up the limited partnership's affairs upon application of any partner, the partner's legal representative, or the partner's assignee.



§ 7-62-804. Distribution of assets

(1) Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(a) To creditors, including partners who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under section 7-62-601 or 7-62-604;

(b) Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under section 7-62-601 or 7-62-604;

(c) Except as provided in the partnership agreement, to partners for the return of their contributions and respecting their partnership interests in the proportions in which the partners share in distributions.






Part 9 - Foreign Limited Partnerships

§ 7-62-902. Authority to transact business or conduct activities required

Part 8 of article 90 of this title, providing for the transaction of business or the conduct of activities by foreign entities, applies to foreign limited partnerships and foreign limited liability limited partnerships.



§ 7-62-903. Registered agent - service of process

Part 7 of article 90 of this title, providing for registered agents and service of process, applies to foreign limited partnerships.






Part 10 - Derivative Actions

§ 7-62-1001. Right of action

(1) A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor. In order to bring the action, a limited partner must establish the following:

(a) That those general partners with authority to do so have refused to bring the action or that an effort to cause those general partners to bring the action is not likely to succeed;

(b) That the general partners' decision not to sue constitutes an abuse of discretion or involves a conflict of interest that prevents an unprejudiced exercise of judgment; and

(c) That the plaintiff was a limited partner at the time of the transaction of which the plaintiff complains or the plaintiff's status as a limited partner had devolved upon the plaintiff by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.



§ 7-62-1002. Expenses

In any action instituted in the right of any domestic or foreign limited partnership by a limited partner, the court having jurisdiction, upon final judgment and a finding that the action was brought without reasonable cause, may require the plaintiff to pay to the parties named as defendant the costs and reasonable expenses directly attributable to the defense of such action, but not including fees of attorneys.



§ 7-62-1003. Security and costs

In any action instituted in the right of any domestic or foreign limited partnership, unless the contributions of or allocable to plaintiff to partnership property amount to five percent or more of the contributions of all limited partners, in their status as limited partners, or such contributions of or allocable to the plaintiff have a market value in excess of twenty-five thousand dollars, the limited partnership in whose right such action is brought shall be entitled, at any time before final judgment, to require the plaintiff to give security for the costs and reasonable expenses that may be directly attributable to and incurred by it in the defense of such action or may be incurred by other parties named as defendant for which it may become legally liable, but not including fees of attorneys. Market value shall be determined as of the date that the plaintiff institutes the action or, in the case of an intervenor, as of the date that the intervenor becomes a party to the action. The amount of such security may from time to time be increased or decreased, in the discretion of the court, upon showing that the security provided has or may become inadequate or is excessive. The limited partnership shall have recourse to such security in such amount as the court having jurisdiction shall determine upon the termination of such action if the court finds the action was brought without reasonable cause.






Part 11 - Miscellaneous

§ 7-62-1101. Applicability

This article shall apply to all limited partnerships formed on or after November 1, 1981.



§ 7-62-1102. Construction and application

(1) This article shall be so applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.

(2) This article shall not be construed so as to impair the obligations of any contract existing on November 1, 1981, nor to affect any action or proceeding begun or right accrued before such date.

(3) No amendment of this article shall impair or otherwise affect the organization, registration, or continued existence of a limited partnership existing on July 1, 1986, nor shall any such amendment be construed or applied so as to impair any contract or affect any right accrued prior to July 1, 1986.



§ 7-62-1103. Provisions for existing limited partnerships

(1) A limited partnership formed under any statute of this state prior to November 1, 1981, may elect to be governed by the provisions of this article. The general partner or partners may make the election for the limited partnership at any time on or after November 1, 1981, by complying with the provisions of section 7-62-201; except that the limited partners shall not be required to execute a new certificate of limited partnership. Notwithstanding such election by the general partner or partners, the following rules shall apply:

(a) Sections 7-62-501, 7-62-502, and 7-62-608 apply only to contributions and distributions made after the date of the election;

(b) Section 7-62-704 applies only to assignments made after the date of the election; and

(c) Section 7-62-804 shall not be construed so as to change the priority of creditors for transactions entered into prior to the date of the election.

(2) A limited partnership formed under any statute of this state prior to November 1, 1981, until or unless it elects to be governed by this article, shall be governed by the provisions of article 61 of this title, or other applicable prior law; except that such limited partnership shall not be renewed unless provision therefor is specifically provided in the original partnership agreement or any amendment thereto prior to November 1, 1981.



§ 7-62-1104. Rules for cases not provided for in this article - registration as limited liability limited partnership

(1) For any limited partnership formed under this article on or after August 10, 2016, article 64 of this title governs to the extent applicable in any case not otherwise provided for in this article.

(2) For any limited partnership formed under this article before August 10, 2016, in any case not provided for in this article, either article 60 or 64 of this title governs, to the extent applicable, as follows:

(a) A limited partnership may elect to be governed by article 64 of this title by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a certificate of limited partnership or a certificate of amendment of limited partnership that includes a declaration that it elects to be governed by such article. If the election is made by a certificate of amendment, the certificate of amendment must be approved by all general partners, notwithstanding section 7-62-204 (1)(b).

(b) A limited partnership that has made the election in paragraph (a) of this subsection (2) is governed by article 64 of this title.

(c) A limited partnership that has not made the election in paragraph (a) of this subsection (2) is governed by article 60 of this title.



§ 7-62-1105. Short title

This article shall be known and may be cited as the "Colorado Uniform Limited Partnership Act of 1981".






Part 12 - Fees






Article 63 - Colorado Limited Partnership Association Act

§ 7-63-101. Short title

This article shall be known and may be cited as the "Colorado Limited Partnership Association Act".



§ 7-63-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Articles of association" and "bylaws" include amendments and restatements of the same.

(2) "Limited partnership association" or "association" means an unincorporated business association formed under this article.



§ 7-63-103. Nature of business

A limited partnership association may be formed under this article for any lawful activity, including ownership of real or personal property, subject to any provisions of law governing or regulating such activity within this state.



§ 7-63-104. Formation of association

Any two or more persons may form a limited partnership association by subscribing to the capital of the association and by approving and delivering articles of association to the secretary of state for filing pursuant to part 3 of article 90 of this title. The association shall be formed upon the effective date of the filing of the articles by the secretary of state.



§ 7-63-105. Articles

(1) The articles of association shall state:

(a) The domestic entity name of the association, which domestic entity name shall comply with part 6 of article 90 of this title;

(b) A statement that the association is formed under this article;

(c) If management is vested in the members or in one or more classes of members as provided in section 7-63-110 (3), a statement to that effect and, if any class or classes of members, but not all, are so vested with management, the name of each of the classes of members indicating which are and which are not so vested with management;

(d) Any notice of provisions of the bylaws permitted by section 7-63-111 (3) concerning the authority of officers and managers or otherwise restricting the application of section 7-63-111 (4);

(e) The principal office address of the association's initial principal office; and

(f) The registered agent name and registered agent address of the association's initial registered agent.

(g) (Deleted by amendment, L. 2003, p. 2248, § 145, effective July 1, 2004.)

(2) Any amendment to or restatement of the articles of association shall be approved in a separate writing or writings by all of the members. This subsection (2) is a default rule, subject to the bylaws.

(3) (Deleted by amendment, L. 2002, p. 1824, § 49, effective July 1, 2002; p. 1688, § 47, effective October 1, 2002.)

(4) Except in a proceeding by the state to involuntarily dissolve an association, the filing of the articles of association by the secretary of state is conclusive as to formation of the association and it shall be incontestable that all conditions precedent to formation have been met.



§ 7-63-107. Limited liability

The managers, officers, and members, including their transferees and other successors, of an association shall not be liable under any judgment, decree, or order of any court, or in any other manner, for a debt, obligation, or other liability of the association. This section is a default rule, subject to the bylaws.



§ 7-63-108. Reference to corporation law

(1) In a case in which a party seeks to hold the members of an association personally responsible for the alleged improper actions of the association, the court shall apply the case law that interprets the conditions and circumstances under which the corporate veil of a corporation may be pierced under the law of this state.

(2) For purposes of subsection (1) of this section, the failure of an association to observe the formalities or requirements relating to the management of the association's business and affairs is not in itself a ground for imposing personal liability on the members for the liabilities of the association.

(3) Except as otherwise provided in this article, article 90 of this title and, to the extent not addressed in said article 90, the law of this state applicable to a corporation formed under the "Colorado Business Corporation Act", articles 101 to 117 of this title, apply to an association with respect to the following matters:

(a) The filing by the secretary of state of articles for the formation or dissolution of an association, periodic reports concerning an association, change of principal office, change of registered agent or registered agent address, and other documents including withdrawal and restatement of, amendments to, and statements with respect to any articles, periodic reports, and other documents;

(b) Certification of documents and facts of record and provision of other information and services by the secretary of state;

(c) The effect of approving documents to be filed by the secretary of state, the effective date and effect of any filing by or certification of documents or facts by the secretary of state, and the effect and effective date of any filing or recording of a document with a clerk and recorder;

(d) The penalties payable to the secretary of state and other civil and criminal penalties with respect to documents permitted or required to be delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title;

(e) (Deleted by amendment, L. 2002, p. 1824, § 50, effective July 1, 2002; p. 1689, § 48, effective October 1, 2002.)

(f) The maintenance of a registered agent, the designation of a principal office, and service of process upon the association;

(g) The judicial dissolution of an association; and

(h) The election to reject worker's compensation coverage under section 8-41-202, C.R.S., and, for this purpose, the term "corporate officer" as used in said section includes any manager who owns at least a ten percent interest in the association.

(4) Service of process may also be made on any manager, the chairperson or secretary of the association, or any agent of the association appointed for that purpose.

(5) The prohibition against and the penalties and liabilities imposed upon persons doing business as a corporation without authority under the "Colorado Business Corporation Act", articles 101 to 117 of this title, shall apply to persons doing business in this state as an association without authority under this article or in this state as a limited partnership association, formed under the law of another jurisdiction, without authority as provided in subsection (6) of this section.

(6) The provisions of part 8 of article 90 of this title shall apply with respect to a limited partnership association formed under the law of a jurisdiction other than this state.



§ 7-63-109. Bylaws

(1) The initial bylaws shall be adopted by all of the members either before or after its articles of association are filed.

(2) The bylaws may be amended at any time, either before or after the articles of association are filed, by all of the members.

(3) Except as otherwise provided in subsection (4) or (6) of this section:

(a) The bylaws govern all matters relating to the business and affairs of an association;

(b) The affairs of an association governed by the bylaws include, without limitation, the rights; duties; authority; liability; indemnification; admission and qualifications of; limitations on and dealings and other relations among and between the managers, officers, agents, members, transferees and other successors to the interest of a member; and the association; and

(c) The bylaws may confer rights on and impose duties, limitations, and other provisions for the protection or benefit of any other person or persons, including the public, as third-party beneficiaries.

(4) Except as otherwise provided in subsection (6) of this section:

(a) The bylaws shall control over any provision of this article to the contrary that is designated in this article as "a default rule, subject to the bylaws";

(b) The provisions of this article that are so designated shall control only to the extent that the bylaws do not otherwise provide;

(c) The other provisions of this article shall control over provisions of the bylaws to the contrary; and

(d) The bylaws shall control only to the extent that such other provisions of this article do not otherwise provide.

(5) The references in this article to matters that may be addressed in the bylaws and to matters designated as "default rules, subject to the bylaws" or with respect to which provisions of this article otherwise defer shall not be construed to limit the scope of the matters governed or controlled by the bylaws.

(6) The bylaws may not:

(a) Unreasonably restrict a member's right of access to books and records;

(b) Unreasonably reduce the duty of care of a manager to the association and its members;

(c) Eliminate the obligation of a manager to perform the manager's duty of care in good faith; except that the bylaws may determine the standards by which the performance of the obligation is to be measured if such standards are not manifestly unreasonable; or

(d) Except as provided in section 7-63-111 (3) or for the restriction of rights conferred by or arising under the bylaws, restrict the rights of, or impose duties on, persons other than the managers, officers, agents, members and their transferees and other successors, and the association, without the consent of such persons.

(7) Subsections (2) and (3)(c) of this section are default rules, subject to the bylaws.



§ 7-63-110. Management - officers, managers, and members

(1) Subsection (2) of this section shall apply to an association unless its articles of association have vested management in the members or one or more classes of members.

(2) There shall be at least one meeting of the members in each year. At least two managers shall be elected at such meeting by the members from among their number. Such managers shall hold their respective managerships for one year and until their successors have been elected and qualified. The members shall also elect the officers at such meeting. The election of a manager or officer shall require a majority vote of the members in number and interest.

(3) The management of the business and affairs of an association may be vested by the articles of association in the members as members or in one or more classes of members as members of such class or classes. If management is so vested, then:

(a) Any reference in this article to a manager or managers shall be deemed to refer to the member or members who are so vested with management authority; and

(b) Subsection (4) of this section shall apply to the association in lieu of subsection (2) of this section.

(4) There shall be at least one meeting of the managers in each year. The managers shall elect the officers at such meeting. The election of an officer shall require a vote of a majority in number of the managers.

(5) An association may have more than one class of members and more than one class of managers. Any class may consist of one or more members or managers. The bylaws may provide that all or any number or portion of the members or managers or any class or classes of members or managers consent, vote, elect, determine, exercise authority, or otherwise act, with or without a meeting, on a per capita or other basis on any matter, or not act or have authority on any matter. Members and managers may be compensated for services performed for an association as a manager, officer, member, employee, agent, or other contractor.

(6) The duties of a manager shall be discharged in good faith, with the degree of care an ordinary prudent person in a like position would exercise under similar circumstances, and in a manner that the manager reasonably believes to be in the best interests of the association. Managers and officers may rely in good faith on the same kinds of opinions, reports, statements, data, and other information and shall have the same kinds of defenses, limitations on liability, and other protections as directors of a corporation formed under the "Colorado Business Corporation Act", articles 101 to 117 of this title.

(7) An association shall have officers, including a chairperson with responsibility for presiding at meetings of managers and members and a secretary with responsibility for the preparation, maintenance, and authentication of minutes and the other records of the association. The officers shall be chosen from among the managers including the representatives of any manager who is not an individual, and shall hold their respective offices for one year and until their successors have been elected and qualified.

(8) Officers must be individuals at least eighteen years of age.

(9) The failure to hold annual or other meetings of or elections by the members or managers does not affect the continuation of the term of any person elected or any other association action and does not work a dissolution or termination of the association.

(10) Subsections (2), (4) to (7), and (9) of this section are default rules, subject to the bylaws.



§ 7-63-111. Dealings on behalf of association

(1) As used in this section, "property" includes property wherever located, tangible personal property, intangible personal property, including interests in the association or any other entity, and real property and any legal or equitable interest in property.

(2) Subject to subsections (4) and (6) of this section, each manager shall have agency authority to bind and otherwise represent the association and may, in the exercise of such authority, on behalf of the association and in its domestic entity name, do anything that an individual may do, including:

(a) Make contracts and guarantees, incur liabilities, borrow money or other property, issue notes, bonds, and other obligations, secure obligations by mortgage or pledge of any of its property, lend money or other property, receive and hold property as security for repayment or other performance, and invest and reinvest funds;

(b) Sue and be sued, complain, and defend;

(c) Be a promoter, partner, member, associate, manager, trustee or other fiduciary, or nominee or other agent of, or hold any similar position with, any person;

(d) Purchase, lease, take by donative transfer, devise or bequest, and otherwise acquire, disclaim, or renounce property, and own, hold, use, improve, exchange, sell, convey, endorse, transfer, lease, mortgage, pledge, encumber, and otherwise deal with or dispose of property, including all or any part of the property of the association;

(e) Execute, acknowledge, and deliver a conveyance or other transfer, contract, or other instrument with respect to any property or other dealings;

(f) Locate offices, conduct business, have dealings, and carry on other activities, including the holding of property, and otherwise exercise the authority pursuant to this article and the bylaws, whether within or without this state; and

(g) Appoint, compensate, and define the duties and authority, including any authority conferred upon a manager by this subsection (2) or by the bylaws, of agents of the association and delegate such authority to officers and direct the performance of duties and the exercise of authority by the agents and officers.

(3) Provisions of the bylaws may eliminate, limit, and otherwise restrict the application of all or any portion of subsection (4) of this section; except that such provisions of the bylaws shall not take effect until stated in the articles of association. The provisions stated shall only have prospective effect.

(4) Except as otherwise provided in subsection (3) of this section:

(a) As used in this subsection (4), the term "instrument":

(I) Includes any contract, conveyance, transfer, mortgage, pledge, encumbrance, note, endorsement, or other writing and any authentication of records; designation or authorization of or delegation to any officer, manager, or agent; acknowledgment; or other statement or representation of any fact; and

(II) Implies the requirement of a writing and excludes anything that is not in writing.

(b) Every manager is an agent of the association for the purpose of its business, and the act of every manager, including the signing in the domestic entity name of any instrument for apparently carrying on in the usual way the business of the association of which the manager is a manager, binds the association, unless the manager so acting has in fact no authority to act for the association in the particular matter and the person with whom the manager is dealing has knowledge of the fact that the manager has no such authority.

(c) Except as otherwise provided in paragraph (d) of this subsection (4), an act of a manager which is not apparently for carrying on the business of the association in the usual way does not bind the association.

(d) No instrument signed by the chairperson, any manager or vice-chairperson, and by the secretary or any assistant secretary nor the delivery of any such instrument shall be invalidated as to the association by any lack of authority of any officer or manager of the association signing or delivering the instrument, if:

(I) The instrument is in the domestic entity name of the association and signed or entered into with or issued or delivered to a person or the instrument evidences, authorizes, or facilitates a transaction on behalf of the association with a person; and

(II) The person gives value for the instrument or in the transaction and the person is without knowledge that the officer or manager did not have authority to so act or was acting in contravention of a restriction on such authority.

(5) No act of a manager who in fact has no authority to act for the association in a particular matter shall bind the association to persons having knowledge of the fact that the manager does not have such authority. No act of a manager in contravention of a restriction on authority shall bind the association to persons having knowledge of the restriction.

(6) An interest in the association may be issued or redeemed only as authorized in writing by all of the members.

(7) Subsections (2) and (6) of this section are default rules, subject to the bylaws.



§ 7-63-112. Capital contributions

(1) The persons forming an association shall make contribution to its capital in cash or in other property.

(2) The valuation of property contributed as contemplated in subsection (1) of this section must be approved by all of the initial members. This subsection (2) is a default rule, subject to the bylaws.



§ 7-63-113. Dividends

(1) As used in this section, the term "dividend" includes all distributions by an association to its members in respect of their interests in the association as members.

(2) An association may pay dividends from time to time to its members in cash or other property as its managers determine pursuant to this section and the bylaws. For principal and income accounting purposes of a fiduciary, and subject to the instrument under which the fiduciary acts, a dividend shall constitute income unless otherwise declared by the managers as chargeable to the capital accounts of the members.

(3) The determinations and declarations concerning a dividend shall be made by a majority in number of the managers; except that, if management is vested in the members or one or more classes of members, such determinations must also be approved by a majority in number and interest of the members. No debt of or interest in the association may be paid as a dividend unless authorized in writing by all of the members.

(4) No dividend may be paid if, after giving it effect:

(a) The association would not be able to pay its debts as they become due in the usual course of business; or

(b) The association's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the association were to be dissolved, to satisfy the preferential rights of members whose preferential rights are superior to those receiving the dividend.

(5) The managers authorizing a dividend contrary to subsection (4) of this section shall be jointly and severally liable to the association in the amount by which the dividend exceeds the dividend that could have been paid without violating said subsection (4) if it is established, subject to section 7-63-110 (6), that such managers did not perform their duties in compliance with section 7-63-110 (6). Section 7-63-110 (6) shall be applied for purposes of this subsection (5) without taking any contrary provisions of the bylaws into account.

(6) Managers shall also have the same rights of contribution from other managers and members as directors have against other directors and shareholders under the "Colorado Business Corporation Act", articles 101 to 117 of this title.

(7) Subsections (3) and (6) of this section are default rules, subject to the bylaws.



§ 7-63-114. Membership participation - interests

(1) Any person, except an individual under the age of eighteen years or a person prohibited from so acting, may participate in the formation or become a member or manager of an association; except that a custodian, conservator, guardian, or other fiduciary may participate in the formation or become and act as a member or manager on behalf of the estate of an individual under the age of eighteen years. Notwithstanding any provision of this subsection (1) to the contrary, the bylaws may set qualifications for and otherwise restrict the eligibility of persons to become or act as members or managers.

(2) Members may vote, exercise their rights, and otherwise act by proxy or other agent.

(3) The interest of a member in an association is personal property.

(4) An interest in the association may be transferred or encumbered only as provided in the bylaws. A member may not resign or withdraw.

(5) A person may be admitted to membership by a vote of all of the members. If there are no members and there is no other provision for admission of successor members, then a majority in number and interest of the transferees of, and other successors in interest to, the members may admit one or more of the transferees and successors as members. Such majority in number shall be determined by counting all of the transferees and other successors of each former member as one.

(6) Except for persons forming an association or admitted to its membership, no transferee; representative of the estate of a deceased, incompetent, insolvent, or bankrupt member; or other successor to an interest of a member or any other person shall be entitled to any participation in the management of the business and affairs of the association or have any right to become a member. No transfer, succession, encumbrance, judgment, decree, order, or other claim upon the interest of a member or against a member, shall give a person any of the rights of the member or with respect to the member's interest other than the right to be paid the dividends and other distributions when and to the extent that the member would otherwise have been paid.

(7) Subsections (2) and (4) to (6) of this section are default rules, subject to the bylaws.



§ 7-63-115. Information and accounting

(1) Each member has the right to:

(a) Inspect and copy the books and records of account, the records of the contributions and holdings of the members and their transferees and other successors, the bylaws, and the minutes of the members and of the managers;

(b) Obtain from the managers true and full information regarding the state of the business and the financial condition of the association and any other information regarding the affairs of the association;

(c) Obtain copies from the managers, upon becoming available, of the association's federal, state, and local income tax returns for each year; and

(d) Have a formal accounting of association affairs whenever circumstances render it just and reasonable.

(2) Subsection (1) of this section is a default rule, subject to the bylaws.



§ 7-63-116. Dissolution and termination

(1) An association shall have indefinite duration and shall continue until terminated as provided in this section. An association shall continue even though it has only one member or only one person owning all of the interests in the association. An association may be dissolved by a vote of all of its members or upon the other events or circumstances as may be provided in the bylaws.

(2) After an association is dissolved, its business and affairs shall be wound up and its property distributed; except that the property of the association shall be applied first to the satisfaction of its liabilities and indebtedness and then to distributions among the members with respect to their interests as members.

(3) If assets of an association have been distributed to members in the winding up of the association before its liabilities and indebtedness have been paid or adequately provided for, the association before its termination, and, after its termination, the creditors of an association shall have a claim against members receiving distributions for such liabilities and indebtedness not barred by applicable statutes of limitation; except that a member's total liability for all claims under this section may not exceed the total value of assets distributed to the member, as such value is determined at the time of distribution. Any member required to return any portion of the value of assets received by the member in liquidation shall be entitled to contribution from all other members. Each such contribution shall be in accordance with the contributing member's rights and interests and shall not exceed the value of the assets received by the contributing member in dissolution.

(4) Distributions among members shall be in accordance with the priorities and proportions of their respective claims and interests.

(5) Upon the apparent completion of the winding up and distribution, the association shall file articles of dissolution with the secretary of state stating the domestic entity name of the association, the principal office address of the association's principal office, and that the association is dissolved. After the filing of articles of dissolution, the association's managers and agents shall continue to have authority to convey any real or personal property held in the domestic entity name of the association and otherwise act as provided in the bylaws or, subject to the bylaws, as provided in this article to complete the winding up or distribution.

(6) Subsections (1) and (4) of this section are default rules, subject to the bylaws.

(7) (Deleted by amendment, L. 2004, p. 1448, § 153, effective July 1, 2004.)






Article 64 - Colorado Uniform Partnership Act (1997)

Part 1 - General Provisions

§ 7-64-101. Definitions

As used in this article, unless the context otherwise requires:

(1) (Deleted by amendment, L. 2003, p. 2249, § 149, effective July 1, 2004.)

(2) "Business" includes every trade, occupation, and profession.

(3) "Debtor in bankruptcy" means a person who is the subject of:

(a) An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

(b) A comparable order under federal, state, or foreign law governing insolvency.

(4) (Deleted by amendment, L. 2003, p. 2249, § 149, effective July 1, 2004.)

(5) "Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to a transferee of all or a part of a partner's transferable interest.

(6) (Deleted by amendment, L. 2003, p. 2249, § 149, effective July 1, 2004.)

(7) "Filed statement" means a statement that has been filed by the secretary of state pursuant to part 3 of article 90 of this title. A copy of a filed statement means a copy of the filed statement that the secretary of state has certified to be in the records of the secretary of state.

(8) to (10) (Deleted by amendment, L. 2003, p. 2249, § 149, effective July 1, 2004.)

(11) (Deleted by amendment, L. 2004, p. 1448, § 154, effective July 1, 2004.)

(12) (Deleted by amendment, L. 2003, p. 2249, § 149, effective July 1, 2004.)

(13) "Limited liability partnership" means a partnership that is registered as a limited liability partnership under section 7-64-1002 (1).

(14) and (15) (Deleted by amendment, L. 2004, p. 1448, § 154, effective July 1, 2004.)

(16) and (17) (Deleted by amendment, L. 2003, p. 2249, § 149, effective July 1, 2004.)

(18) "Partner" means a person who is admitted to a partnership as a partner of the partnership.

(19) "Partnership" shall have the meaning set forth in section 7-64-202 (1).

(20) "Partnership agreement" means the agreement, whether written, oral, or implied, among the partners that governs relations among the partners and between the partners and the partnership. For purposes of part 10 of this article, the term "partnership agreement" shall have the meaning set forth in section 7-64-1001 (2).

(21) "Partnership at will" means a partnership that is not a partnership for a definite term or particular undertaking.

(22) "Partnership for a definite term or particular undertaking" means a partnership in which the partners have agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(23) "Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights.

(24) "Partnership obligation" means any debt, obligation, or liability of the partnership, whether sounding in tort, contract, or otherwise.

(25) (Deleted by amendment, L. 2003, p. 2249, § 149, effective July 1, 2004.)

(26) "Property" means all property, real, personal, or mixed, tangible or intangible, or any interest therein.

(27) "Registrant" means a person that is registered under section 7-64-1002.

(28) (Deleted by amendment, L. 2003, p. 2249, § 149, effective July 1, 2004.)

(29) "Statement" means a statement of partnership authority under section 7-64-303, a statement of denial under section 7-64-304, a statement of dissociation under section 7-64-704, a statement of dissolution under section 7-64-805, a statement of registration under section 7-64-1002, a statement of withdrawal of registration under section 7-64-1002, a statement of correction under section 7-90-305, or a statement of change under section 7-90-305.5 of any of the foregoing.

(30) (Deleted by amendment, L. 2003, p. 2249, § 149, effective July 1, 2004.)

(31) "Transfer" includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.

(32) "Transferable interest" means a partner's share of the profits and losses of the partnership and the partner's right to receive distributions.



§ 7-64-102. Knowledge and notice

(1) A person knows or has knowledge of a fact if the person has conscious awareness of the fact.

(2) A person has notice of a fact:

(a) If the person knows of the fact;

(b) If the person has received a notification of the fact;

(c) If the person has reason to know the fact exists from all of the facts known to the person at the time in question; or

(d) By reason of a filing or recording to the extent provided by and subject to limitations set forth in section 7-64-303 (4) and (5), 7-64-704 (3), or 7-64-805 (3).

(3) A person notifies or gives a notification to another by taking steps reasonably appropriate to inform the other person in ordinary course, whether or not the other person thereby obtains knowledge of the fact.

(4) A person receives a notification when the notification:

(a) Comes to the person's attention; or

(b) Is received at the person's place of business or at any other place held out by the person as a place for receiving communications, or is received by a person who is apparently authorized to receive the notification; or

(c) Has been given and the circumstances are such that it is fair and reasonable, as against the person to whom such notice has been given, to treat the notice as having been received.

(5) Except as otherwise provided in subsection (6) of this section, a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when an individual conducting the transaction on that person's behalf knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to such an individual's attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if the person maintains reasonable routines for communicating significant information to an individual conducting the transaction on the person's behalf and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(6) A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.



§ 7-64-103. Effect of partnership agreement - nonwaivable provisions - statute of frauds

(1) To the extent the partnership agreement does not otherwise provide, this article governs relations among the partners and between the partners and the partnership.

(2) The partnership agreement may not:

(a) Vary the rights and duties under section 7-64-105, except to eliminate the duty to provide copies of statements to all of the partners;

(b) Unreasonably restrict the right of access to books and records under section 7-64-403 (2) or unreasonably limit the obligations of the partners or the partnership under section 7-64-403 (3);

(c) Eliminate any of the duties specified in section 7-64-404 (1)(a), (1)(b), or (1)(c) or in section 7-64-603 (2)(c); except that:

(I) The partnership agreement may identify types or categories of activities that do not violate any of the duties specified in section 7-64-404 (1)(a), (1)(b), or (1)(c), if not manifestly unreasonable; or

(II) All of the partners or a number or percentage stated in the partnership agreement may authorize or ratify, after full disclosure of all material facts, an act or transaction that otherwise would violate any of the duties stated in section 7-64-404 (1)(a), (1)(b), or (1)(c);

(d) Unreasonably reduce the duty of care under section 7-64-404 (3) or 7-64-603 (2)(c);

(e) Eliminate the obligation of good faith and fair dealing under section 7-64-404 (3), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(f) Vary the power to dissociate as a partner under section 7-64-602 (1), except to require the notice under section 7-64-601 (1)(a) to be in writing;

(g) Vary the right of a court to expel a partner in the events specified in section 7-64-601 (1)(e);

(h) Vary the requirement to wind up the partnership business in cases specified in section 7-64-801 (1)(d), (1)(e), or (1)(f);

(i) Restrict rights of third persons under this article; or

(j) Vary the law applicable to limited liability partnerships as set forth in section 7-64-106 (3).

(3) A partnership agreement is not subject to any statute of frauds, including section 38-10-112, C.R.S., regarding void agreements, but not including any requirement under this article that a particular action or provision be reflected in a writing.



§ 7-64-104. Supplemental principles of law

(1) Unless displaced by particular provisions of this article, the principles of law and equity supplement this article.

(2) If an obligation to pay interest arises under this article and the rate is not specified, the rate is that specified in section 5-12-102, C.R.S.



§ 7-64-105. Filing and recording of statements

(1) A statement may be delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title. A certified copy of a statement that is filed in an office in another jurisdiction may be delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title. Either filing in this state has the effect provided in this article with respect to partnership property located in or transactions that occur in this state.

(2) Only a copy of a filed statement recorded in the office for recording transfers of real property has the effect provided for recorded statements in this article.

(3) and (4) (Deleted by amendment, L. 2003, p. 2251, § 151, effective July 1, 2004.)

(5) A person who delivers or causes a statement to be delivered to the secretary of state for filing pursuant to this section shall promptly deliver a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to deliver a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.



§ 7-64-106. Law governing internal relations

(1) Except as provided in subsection (3) of this section, the law of the jurisdiction under which a partnership is formed governs relations among the partners and between the partners and the partnership.

(2) A partnership is presumed to have been formed in the jurisdiction in which it has its chief executive office.

(3) The law of this state shall govern relations among the partners and between the partners and the partnership, and the liability of partners for partnership obligations, in a partnership that has filed a statement of registration as a limited liability partnership in this state.



§ 7-64-107. Partnership subject to amendment or repeal of article

A partnership governed by this article is subject to any amendment to or repeal of this article.






Part 2 - Nature of Partnership

§ 7-64-201. Partnership as entity

A partnership is an entity distinct from its partners.



§ 7-64-202. Formation of partnership

(1) Except as otherwise provided in subsection (2) of this section, the association of two or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership. A limited liability partnership is for all purposes a partnership.

(2) Subject to section 7-64-1205, an association is not a partnership under this article if it is formed under a statute other than:

(a) This article;

(b) Article 60 of this title; or

(c) A comparable statute of another jurisdiction. A partnership that is subject to article 60 of this title by reason of the first sentence of subsection (2) of section 7-60-106 shall be deemed to be formed under article 60 for purposes of this subsection (2).

(3) In determining whether a partnership is formed, the following rules apply:

(a) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(b) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(c) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(I) Of a debt by installments or otherwise;

(II) For services as an independent contractor or of wages or other compensation to an employee;

(III) Of rent;

(IV) Of an annuity or other retirement or health benefit to a beneficiary, representative, or designee of a deceased or retired partner;

(V) Of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral or rights to income, proceeds, or increase in value derived from the collateral; or

(VI) For the sale of the goodwill of a business or other property by installments or otherwise.



§ 7-64-203. Partnership property

Property acquired by a partnership is property of the partnership and not of the partners individually.



§ 7-64-204. When property is partnership property

(1) Property is partnership property if acquired in the name of:

(a) The partnership; or

(b) One or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(2) Property is acquired in the name of the partnership by a transfer to:

(a) The partnership in its name; or

(b) One or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(3) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(4) Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets is presumed to be separate property, even if used for partnership purposes.



§ 7-64-205. Admission without contribution or transferrable interest

A person may be admitted as a partner to a partnership either upon formation of the partnership or thereafter without making a contribution or being obligated to make a contribution to the partnership, and a person may be admitted as a partner to a partnership either upon formation of the partnership or thereafter without acquiring a transferrable interest, if in either case such admission is pursuant to a written partnership agreement or other writing confirming the admission.






Part 3 - Relations of Partners to Persons Dealing With Partnership

§ 7-64-301. Partner agent of partnership

(1) Subject to the effect of a statement of partnership authority under section 7-64-303:

(a) Each partner is an agent of the partnership for the purposes of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing had notice that the partner lacked authority.

(b) An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.



§ 7-64-302. Transfer of partnership property

(1) Partnership property may be transferred as follows:

(a) Subject to the effect of a statement of partnership authority under section 7-64-303, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(b) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(c) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(2) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under section 7-64-301 and:

(a) As to a subsequent transferee who gave value for property transferred under paragraph (a) or (b) of subsection (1) of this section, proves that the subsequent transferee had notice that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(b) As to a transferee who gave value for property transferred under paragraph (c) of subsection (1) of this section, proves that the transferee had notice that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(3) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (2) of this section, from any earlier transferee of the property.

(4) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.



§ 7-64-303. Statement of partnership authority

(1) A partnership may deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of partnership authority, which statement shall include:

(a) The true name of the partnership;

(b) The principal office address of its principal office, if any, or, if it has no principal office, the street address, and, if different, the mailing address, of its chief executive office, and, in either case, the street address, and, if different, the mailing address, of one office in this state, if there is one; and

(c) The true names or a description of the partners as to which the partnership makes a statement of partnership authority to execute an instrument transferring real property held in the name of the partnership or to enter into other transactions on behalf of the partnership and the authority, or limitations on authority, of such partners, which authority and limitations may vary among such partners as such variations are stated in the statement of partnership authority.

(2) If a filed statement of partnership authority states the true name of the partnership but does not contain all of the other information required by subsection (1) of this section, the statement nevertheless operates with respect to a person not a partner as provided in subsections (3) and (4) of this section.

(3) A filed statement of partnership authority is prima facie evidence of the existence of the partnership and of the facts stated therein and supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(a) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without notice to the contrary, so long as and to the extent that a limitation on that authority is not then contained in that or another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(b) A grant of authority to transfer real property held in the true name of the partnership, contained in a copy of a filed statement of partnership authority recorded in the office for recording transfers of that real property, is conclusive in favor of a person who gives value without having notice to the contrary, so long as and to the extent that a copy of a filed statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a copy of a filed statement canceling a limitation on authority revives the previous grant of authority.

(4) A person not a partner has notice of a limitation on the authority of a partner to transfer real property held in the true name of the partnership if a copy of a filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(5) Except as otherwise provided in subsections (3) and (4) of this section and in sections 7-64-704 (3) and 7-64-805 (3), a person not a partner does not have notice of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.



§ 7-64-304. Statement of denial

A partner or other person named as a partner in a filed statement of partnership authority may deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of denial stating the true name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority as provided in section 7-64-303 (3) and (4).



§ 7-64-305. Partnership liable for partner's actionable conduct

(1) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(2) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.



§ 7-64-306. Partner's liability

(1) Except as otherwise provided in this section, all partners are liable jointly and severally for all partnership obligations unless otherwise agreed by the claimant or provided by law.

(2) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligations incurred before the person's admission as a partner.

(3) Except as otherwise provided in a written partnership agreement, a person is not, solely by reason of being a partner, liable, directly or indirectly, including by way of indemnification, contribution, assessment, or otherwise, for partnership obligations which are incurred, created, or assumed by the partnership while the partnership is a limited liability partnership.

(4) A partner in a limited liability partnership does not become liable, directly or indirectly, for partnership obligations incurred, created, or assumed while the partnership was a limited liability partnership merely because the partnership ceases to be a limited liability partnership.



§ 7-64-307. Actions by and against partnership and partners

(1) A partnership may sue and be sued in the name of the partnership.

(2) An action may be brought against the partnership and any or all of the partners in the same action or in separate actions.

(3) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from the assets of a partner liable as provided in section 7-64-306 for the partnership obligation unless there is also a judgment against the partner for such obligation.

(4) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless:

(a) The claim is for a partnership obligation for which the partner is liable as provided in section 7-64-306 and either:

(I) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(II) The partnership is a debtor in bankruptcy;

(III) The partner has agreed that the creditor need not exhaust partnership assets; or

(IV) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(b) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(5) This section applies to any partnership obligation resulting from a representation by a partner or purported partner under section 7-64-308.



§ 7-64-308. Liability of purported partner

(1) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If a partnership obligation results, the purported partner is liable with respect to that obligation as if the purported partner were a partner in the partnership, and, if the partnership is a limited liability partnership, the purported partner's liability is subject to section 7-64-306 as if the purported partner were a partner in the limited liability partnership. If no partnership obligation results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(2) If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or partnership obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(3) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(4) A person does not continue to be liable as a partner merely because of a failure to deliver to the secretary of state for filing a statement of dissociation or an amendment of a statement of partnership authority to indicate the partner's dissociation from the partnership.

(5) Except as otherwise provided in subsections (1) and (2) of this section, persons who are not partners as to each other are not liable as partners to other persons.






Part 4 - Relations of Partners to Each Other and to Partnership

§ 7-64-401. Partner's rights and duties

(1) Each partner is deemed to have an account that is:

(a) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

(b) Charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses.

(2) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

(3) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property; provided, however, that such payments were made or liabilities incurred without violation of the partner's duties to the partnership or the other partners.

(4) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(5) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (3) or (4) of this section constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(6) Each partner has equal rights in the management and conduct of the partnership business.

(7) A partner may use or possess partnership property only on behalf of the partnership.

(8) A partner is not entitled to remuneration for services performed for the partnership except for reasonable compensation for services rendered in winding up the business of the partnership.

(9) A person may become a partner only with the consent of all of the partners.

(10) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(11) This section does not affect the obligations of a partnership to other persons under section 7-64-301.



§ 7-64-402. Distributions in kind

A partner has no right to receive, and may not be required to accept, a distribution in kind.



§ 7-64-403. Partner's rights and duties with respect to information

(1) A partnership shall keep its books and records, if any, at its chief executive office.

(2) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(3) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(a) Without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this article; and

(b) On demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.



§ 7-64-404. General standards of partner's conduct

(1) The duties a partner owes to the partnership and the other partners, in addition to those established elsewhere in this article, include the duties to:

(a) Account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct or winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(b) Refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership;

(c) Refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership; and

(d) Comply with the provisions of the partnership agreement.

(2) A partner owes to the partnership and the other partners a duty of care in the conduct and winding up of the partnership business which shall be limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(3) A partner shall discharge the partner's duties to the partnership and the other partners and exercise any rights consistently with the obligation of good faith and fair dealing.

(4) A partner does not violate a duty or obligation to the partnership or the other partners solely because the partner's conduct furthers the partner's own interest.

(5) A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner may be exercised or performed in the same manner as those of a person who is not a partner, subject to other applicable law.

(6) If a partnership is formed, the duties a partner owes to the partnership and the other partners pertain to all transactions connected with the formation, conduct, or liquidation of the partnership.

(7) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.



§ 7-64-405. Actions by partnership and partners

(1) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(2) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(a) Enforce the partner's rights under the partnership agreement;

(b) Enforce the partner's rights under this article, including:

(I) The partner's rights under section 7-64-401, 7-64-403, or 7-64-404;

(II) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to section 7-64-701 or enforce any other right under part 6 or part 7 of this article; or

(III) The partner's right to compel a dissolution and winding up of the partnership business under section 7-64-801 or enforce any other right under part 8 of this article; or

(c) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(3) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.



§ 7-64-406. Continuation of partnership beyond definite term or particular undertaking

(1) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(2) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.






Part 5 - Transferees and Creditors of Partner

§ 7-64-501. Partner not co-owner of partnership property

A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.



§ 7-64-502. Partner's transferable interest in partnership

A partner's transferable interest is personal property. Only a partner's transferable interest may be transferred.



§ 7-64-503. Transfer of partner's transferable interest

(1) A transfer, in whole or in part, of a partner's transferable interest in the partnership:

(a) Is permissible;

(b) Does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

(c) Does not entitle the transferee to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(2) A transferee of a partner's transferable interest in the partnership has a right:

(a) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(b) To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(c) To seek under section 7-64-801 (1)(f) a judicial determination that it is equitable to wind up the partnership business.

(3) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(4) Upon transfer, the transferor retains the rights and duties of a partner other than the interest transferred.

(5) A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer. On request of the partnership or any partner, the transferee shall furnish reasonable proof of the transfer.

(6) A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.



§ 7-64-504. Partner's transferable interest subject to charging order

(1) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(2) A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership. The court may order a foreclosure of the transferable interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(3) At any time before foreclosure, a transferable interest charged may be redeemed:

(a) By the judgment debtor;

(b) With property other than partnership property, by one or more of the other partners; or

(c) By the partnership with the consent of all of the partners whose transferable interests are not so charged or with such lesser consent as may be permitted by the partnership agreement.

(4) This article does not deprive a partner of a right under exemption laws with respect to the partner's transferable interest in the partnership.

(5) This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.






Part 6 - Partner's Dissociation

§ 7-64-601. Events causing partner's dissociation

(1) A partner is dissociated from a partnership upon the occurrence of any of the following events:

(a) The partnership's having notice of the partner's express will to withdraw as a partner; except that, if the partnership has notice that the partner's will is to withdraw at a later date, then the dissociation shall occur at the later date stated by the partner;

(b) An event agreed to in the partnership agreement as causing the partner's dissociation;

(c) The partner's expulsion pursuant to the partnership agreement;

(d) The partner's expulsion by the unanimous vote of the other partners if:

(I) It is unlawful to carry on the partnership business with that partner;

(II) There has been a transfer of all or substantially all of that partner's transferable interest, other than a transfer for security purposes which has not been foreclosed, or a court order charging the partner's interest which has not been foreclosed;

(III) Within ninety days after the partnership notifies a corporate partner that it will be expelled because it has been dissolved or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the dissolution or no reinstatement of its right to conduct business; or

(IV) A partnership, limited partnership, limited partnership association, or limited liability company that is a partner has been dissolved and its business is being wound up;

(e) On application by the partnership or another partner, the partner's expulsion by judicial determination because:

(I) The partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(II) The partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under section 7-64-404; or

(III) The partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(f) The partner's:

(I) Becoming a debtor in bankruptcy;

(II) Executing an assignment for the benefit of creditors;

(III) Seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property; or

(IV) Failing, within ninety days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within ninety days after the expiration of a stay to have the appointment vacated;

(g) In the case of a partner who is an individual:

(I) The partner's death;

(II) The appointment of a guardian or general conservator for the partner; or

(III) A judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

(h) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(i) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(j) Termination of a partner's existence.



§ 7-64-602. Partner's power to dissociate - wrongful dissociation

(1) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to section 7-64-601 (1)(a).

(2) A partner's dissociation is wrongful only if:

(a) It is in breach of an express provision of the partnership agreement; or

(b) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(I) The partner withdraws by express will, unless the withdrawal follows within ninety days after another partner's dissociation by death or otherwise under section 7-64-601 (1)(f) to (1)(j) or wrongful dissociation under this subsection (2);

(II) The partner is expelled by judicial determination under section 7-64-601 (1)(e);

(III) The partner is dissociated under section 7-64-601 (1)(f); or

(IV) In the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(3) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.



§ 7-64-603. Effect of partner's dissociation

(1) If a partner's dissociation results in a dissolution and winding up of the partnership business, part 8 of this article applies; otherwise, part 7 of this article applies.

(2) Upon a partner's dissociation:

(a) The partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in section 7-64-803;

(b) The partner's duties under section 7-64-404 (1)(c) terminate; and

(c) The partner's duties under section 7-64-404 (1)(a), (1)(b), and (2) continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to section 7-64-803.






Part 7 - Partner's Dissociation When Business Not Wound Up

§ 7-64-701. Purchase of dissociated partner's interest

(1) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under section 7-64-801, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (2) of this section.

(2) The buyout price of a dissociated partner's interest is an amount equal to the value of the partner's interest in the partnership. Interest shall be paid from the date of dissociation to the date of payment.

(3) Damages for wrongful dissociation under section 7-64-602 (2), and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, shall be offset against the buyout price. Interest shall be paid from the date the amount owed becomes due to the date of payment.

(4) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership obligations, whether incurred before or after the dissociation, except partnership obligations incurred by an act of the dissociated partner under section 7-64-702.

(5) If no agreement for the purchase of a dissociated partner's interest is reached within one hundred twenty days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (3) of this section.

(6) If a deferred payment is authorized under subsection (8) of this section, the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (3) of this section, stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(7) The payment or tender required by subsection (5) or (6) of this section shall be accompanied by the following:

(a) A written statement of partnership assets and liabilities as of the date of dissociation;

(b) The latest available partnership balance sheet and income statement, if any;

(c) A written explanation of how the estimated amount of the payment was calculated; and

(d) A written statement that the payment is in full satisfaction of the obligation to purchase unless, within one hundred twenty days after receipt of the written statement, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (3) of this section, or other terms of the obligation to purchase.

(8) Payment of any portion of the buyout price to a partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking may be deferred until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment shall be adequately secured and bear interest.

(9) A dissociated partner may maintain an action against the partnership, pursuant to section 7-64-405 (2)(b)(II), to determine the buyout price of that partner's interest, any offsets under subsection (3) of this section, or other terms of the obligation to purchase. The action shall be commenced within one hundred twenty days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection (3) of this section, and accrued interest and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (8) of this section, the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorneys' fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (7) of this section.



§ 7-64-702. Dissociated partner's power to bind and liability to partnership

(1) For two years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under part 2 of article 90 of this title, is bound by an act of the dissociated partner that would have bound the partnership under section 7-64-301 before dissociation only if at the time of entering into the transaction the other party:

(a) Reasonably believed that the dissociated partner was then a partner; and

(b) Did not have notice of the partner's dissociation.

(2) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (1) of this section.



§ 7-64-703. Dissociated partner's liability to other persons

(1) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (2) of this section.

(2) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under part 2 of article 90 of this title, within two years after the partner's dissociation, only if the partnership obligation arising from such transaction is one for which the partner would have been liable under section 7-64-306 had such partner not dissociated and, at the time of entering into the transaction, the other party:

(a) Substantially relied on a reasonable belief that the dissociated partner was then a partner; and

(b) Did not have notice of the partner's dissociation.

(3) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(4) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.



§ 7-64-704. Statement of dissociation

(1) A dissociated partner or the partnership may deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of dissociation stating the true name of the partnership and that the partner is dissociated from the partnership.

(2) A statement of dissociation is a limitation on the authority of a dissociated partner for purposes of section 7-64-303 (3) and (4).

(3) For purposes of sections 7-64-702 (1)(b) and 7-64-703 (2)(b), a person other than the partnership or one of its partners has notice of the dissociation ninety days after the statement of dissociation is filed in the records of the secretary of state.



§ 7-64-705. Continued use of partnership name

Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.






Part 8 - Winding Up Partnership Business

§ 7-64-801. Events causing dissolution and winding up of partnership business

(1) A partnership is dissolved, and its business shall be wound up, only upon the occurrence of any of the following events:

(a) In a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under section 7-64-601 (1)(b) to (1)(j), of that partner's express will to withdraw as a partner; except that, if the partnership has notice that the partner's will is to withdraw at a later date, then the dissolution shall occur at the later date stated by the partner;

(b) In a partnership for a definite term or particular undertaking:

(I) Within ninety days after a partner's wrongful dissociation under section 7-64-602 (2) or a partner's dissociation by death or otherwise under section 7-64-601 (1)(f) to (1)(j), the express will of at least half of the remaining partners to wind up the partnership business, for which purpose a partner's rightful dissociation, pursuant to section 7-64-602 (2)(b)(I), constitutes the expression of that partner's will;

(II) The express will of all of the partners to wind up the partnership business; or

(III) The expiration of the term or the completion of the undertaking;

(c) An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(d) An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within ninety days after the partnership has notice of the event is effective retroactively to the date of the event for purposes of this section;

(e) On application by a partner, a judicial determination that:

(I) The economic purpose of the partnership is likely to be unreasonably frustrated;

(II) Another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner;

(III) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(IV) The partnership is not reasonably likely to pay liabilities against which it indemnifies the dissociated partner;

(f) On application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(I) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(II) At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.



§ 7-64-802. Partnership continues after dissolution

(1) Subject to subsection (2) of this section, a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

(2) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:

(a) The partnership resumes carrying on its business as if dissolution had never occurred, and any debt, obligation, or liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(b) The rights of a third party accruing under section 7-64-804 (1) or arising out of conduct in reliance on the dissolution before the third party has notice of the waiver may not be adversely affected.



§ 7-64-803. Right to wind up partnership business

(1) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative, or transferee, the district court, for good cause shown, may order judicial supervision of the winding up.

(2) The legal representative of the last surviving partner may wind up a partnership's business.

(3) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle disputes, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge or provide for the partnership obligations, distribute the assets of the partnership pursuant to section 7-64-807, and perform other necessary acts.



§ 7-64-804. Partner's power to bind partnership after dissolution

(1) Subject to section 7-64-805, a partnership is bound by a partner's act after dissolution that:

(a) Is appropriate for winding up the partnership business; or

(b) Would have bound the partnership under section 7-64-301 before dissolution, if the other party to the transaction did not have notice of the dissolution.



§ 7-64-805. Statement of dissolution

(1) After dissolution, a partner who has not wrongfully dissociated may deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of dissolution stating the true name of the partnership, the principal office address of the principal office of the partnership, and that the partnership has dissolved and is winding up its business.

(2) A statement of dissolution cancels a filed statement of partnership authority for purposes of section 7-64-303 (3) and is a limitation on authority for purposes of section 7-64-303 (4).

(3) For purposes of sections 7-64-301 and 7-64-804, a person not a partner has notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution ninety days after it is filed in the records of the secretary of state.

(4) Notwithstanding dissolution or the filing or recording of a statement of dissolution, a partnership may deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, and, if appropriate, record a statement of partnership authority that will operate with respect to a person not a partner as provided in section 7-64-303 (3) and (4) in any transaction, whether or not the transaction is appropriate for winding up the partnership business.



§ 7-64-806. Partner's liability to other partners after dissolution

(1) Except as otherwise provided in subsection (2) of this section or in section 7-64-306, after dissolution a partner is liable to the other partners for the partner's share of any partnership obligation incurred under section 7-64-804.

(2) A partner who, with knowledge of the dissolution, incurs a partnership obligation under section 7-64-804 (1)(b) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the obligation.



§ 7-64-807. Settlement of accounts and contributions among partners

(1) In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, shall be applied to discharge or provide for partnership obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus shall be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (2) of this section.

(2) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets shall be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account.

(3) If a partner fails to contribute, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to discharge or provide for the partnership obligations.

(4) A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations.

(5) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to discharge or provide for partnership obligations that were not known at the time of the settlement.

(6) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(7) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

(8) Notwithstanding any other subsection of this section, no partner shall be obligated to contribute under this section with respect to any amounts that are attributable to a partnership obligation incurred while the partnership is a limited liability partnership.






Part 9 - Conversions and Mergers



Part 10 - Limited Liability Partnerships; Limited Liability Limited Partnerships; Foreign Limited Liability Partnerships; Foreign Limited Liability Limited Partnerships

§ 7-64-1001. Definitions

As used in this part 10:

(1) "Partner" includes both a general partner and a limited partner.

(2) "Partnership agreement" means the partnership agreement in a partnership or a limited partnership.



§ 7-64-1002. Registration

(1) A domestic partnership governed by this article may register as a limited liability partnership, and a domestic limited partnership that has made the election provided for in section 7-61-129 or section 7-62-1104 may register as a limited liability limited partnership, by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of registration. If a certificate of limited partnership is being filed, the statement of registration may be included in the certificate of limited partnership.

(2) The statement of registration shall be approved in the manner provided in the partnership agreement or, if not so provided, shall be approved by all of the general partners.

(3) The statement of registration shall state:

(a) The name that has been the true name of the domestic partnership or of the domestic limited partnership and the name that will be the domestic entity name of the domestic limited liability partnership or domestic limited liability limited partnership, which domestic entity name shall comply with part 6 of article 90 of this title;

(b) The principal office address of its principal office; and

(c) The registered agent name and registered agent address of its registered agent.

(d) (Deleted by amendment, L. 2004, p. 1452, § 162, effective July 1, 2004.)

(4) Part 8 of article 90 of this title, providing for the transaction of business or the conduct of activities by foreign entities, applies to foreign limited liability partnerships and foreign limited liability limited partnerships.

(5) A domestic limited liability partnership or a domestic limited liability limited partnership may cease to be a domestic limited liability partnership or a domestic limited liability limited partnership by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of withdrawal of registration. The statement of withdrawal of registration shall be approved in the manner provided in the partnership agreement or, if not so provided, shall be approved by all of the general partners. The withdrawal of registration shall be effective upon the effective date of the statement of withdrawal of registration.

(6) A domestic partnership or a domestic limited partnership that has been registered under this part 10 is for all purposes the same entity that existed before it registered. A domestic partnership or a domestic limited partnership that withdraws its registration as a domestic limited liability partnership or a domestic limited liability limited partnership is for all purposes the same entity that existed before it withdrew its registration.

(7) Except as to persons who were partners at the time of filing, the filing of a statement of registration shall be conclusive that all conditions precedent to registration under this section have been met.



§ 7-64-1004. Limitations on distributions to general partner

(1) A limited liability partnership or limited liability limited partnership shall not make a distribution to a general partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability partnership or limited liability limited partnership, other than liabilities to general partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the partnership, exceed the fair value of the assets of the partnership; except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this section and sections 7-62-607 and 7-62-608, the term "distribution" shall not include payments to the extent that the payments do not exceed amounts equal to or constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(2) A general partner in a limited liability partnership or limited liability limited partnership who receives a distribution in violation of subsection (1) of this section, and who knew at the time of the distribution that the distribution violated subsection (1) of this section, shall be liable to the partnership for the amount of the distribution. A general partner in a limited liability partnership or limited liability limited partnership who receives a distribution in violation of subsection (1) of this section, and who did not know at the time of the distribution that the distribution violated subsection (1) of this section, shall not be liable for the amount of the distribution. Subject to subsection (3) of this section, this subsection (2) shall not affect any obligation or liability of a general partner under an agreement or other applicable law for the amount of a distribution.

(3) Unless otherwise agreed, a general partner in a limited liability partnership or limited liability limited partnership who receives a distribution from the partnership shall have no liability under this article or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution unless an action to recover the distribution from such partner is commenced prior to the expiration of the said three-year period and an adjudication of liability against such partner is made in the said action.



§ 7-64-1007. Periodic reports

Part 5 of article 90 of this title, providing for periodic reports from reporting entities, applies to domestic limited liability partnerships and domestic limited liability limited partnerships and applies to foreign limited liability partnerships and foreign limited liability limited partnerships that are authorized to transact business or conduct activities in this state pursuant to part 8 of article 90 of this title.



§ 7-64-1008.5. Registered agent - service of process

Part 7 of article 90 of this title, providing for registered agents and service of process, shall apply to domestic limited liability partnerships and domestic limited liability limited partnerships and to foreign limited liability partnerships and foreign limited liability limited partnerships that are authorized to transact business or conduct activities in this state pursuant to part 8 of article 90 of this title.



§ 7-64-1009. Application of corporation case law to set aside limited liability

(1) In a case in which a party seeks to hold the general partners of a limited liability partnership or limited liability limited partnership personally responsible for the alleged improper actions of the limited liability partnership or limited liability limited partnership, the court shall apply the case law that interprets the conditions and circumstances under which the corporate veil of a corporation may be pierced under Colorado law.

(2) For purposes of this section, the failure of a limited liability partnership or limited liability limited partnership to observe the formalities or requirements relating to the management of its business and affairs is not in itself a ground for imposing personal liability on the partners for debts, obligations, or liabilities of the limited liability partnership or limited liability limited partnership.



§ 7-64-1010. Scope of part - choice of law - application to professions and occupations

(1) A limited liability partnership or limited liability limited partnership may conduct its business, carry on its operations, and exercise the powers granted by this part 10 within and without the state.

(2) (a) It is the intent of the general assembly that the legal existence of limited liability partnerships and limited liability limited partnerships be recognized outside the boundaries of this state and that the law of this state governing the limited liability partnership or limited liability limited partnership transacting business outside this state be granted the protection of full faith and credit under section 1 of article IV of the constitution of the United States.

(b) It is the intent of the general assembly that the internal affairs of a limited liability partnership or limited liability limited partnership formed in this state be subject to and governed by the law of this state including the provisions governing liability of general partners for debts, obligations, and liabilities chargeable to partnerships, limited liability partnerships, and limited liability limited partnerships.

(3) Nothing in this part 10 shall be construed to permit a limited liability partnership, foreign limited liability partnership, limited liability limited partnership, or foreign limited liability limited partnership to engage in a profession or occupation as described in title 12, C.R.S., for which there is a specific statutory provision applicable to the practice of such profession or occupation by a corporation or professional corporation in this state unless authorized under applicable provisions of title 12, C.R.S.






Part 11 - Filing Documents

§ 7-64-1101. Filing requirements

Part 3 of article 90 of this title, providing for the filing of documents, applies to any document filed or to be filed by the secretary of state pursuant to this article.






Part 12 - Miscellaneous Provisions

§ 7-64-1201. Uniformity of application and construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 7-64-1202. Title

This article may be cited as the "Colorado Uniform Partnership Act (1997)".



§ 7-64-1203. Severability clause

If any provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.



§ 7-64-1204. Effective date

This article takes effect January 1, 1998.



§ 7-64-1205. Applicability

(1) This article governs only a partnership formed:

(a) After January 1, 1998, unless that partnership is continuing the business of a partnership that has dissolved under section 7-60-141; and

(b) Before January 1, 1998, that elects, as provided by subsection (2) of this section, to be governed by this article.

(2) A partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this article. The provisions of this article relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within one year preceding the partnership's election to be governed by this article, only if the third party has notice of the partnership's election to be governed by this article.



§ 7-64-1206. Savings clause

This article does not affect an action or proceeding commenced or right accrued before this article takes effect.












Trademarks and Business Names

Article 70 - Trademarks

§ 7-70-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Class" means one of the classes listed in the "International Classification of Goods and Services for the Purposes of the Registration of Marks", published by the world intellectual property organization, as adopted and codified by the United States patent and trademark office of the United States department of commerce at 37 CFR 6.1, as amended from time to time, or in any successor classification list as determined by the secretary of state.

(2) "Drawing" means a pictorial representation of a special form trademark.

(3) "Registrant" means:

(a) A person who is identified as the registrant in the statement of trademark registration filed under this article; or

(b) Following the filing of a statement of transfer of trademark registration, a person who is identified as the transferee in the statement of transfer of trademark registration.

(4) "Special form trademark" means any trademark that is not a standard character trademark, such as a trademark made up of, or containing, in whole or in part, one or more special characteristics such as a logo, picture, design element, color, or style of lettering.

(5) "Specimen" means a sample of use of the trademark, on or in a medium acceptable to the secretary of state. A specimen for a trademark for goods must show the trademark as used on or in connection with the goods in commerce in this state, such as a label, tag, or container for the goods; a display associated with the goods; or an imprint on the goods, such as a stamping. A specimen for a trademark for services must show the trademark as used in connection with the sale or advertising of the services in commerce in this state.

(6) "Standard character trademark" means a trademark:

(a) In which the trademark is expressed only in English letters, roman or arabic numerals, or punctuation marks as may be acceptable to the secretary of state; and

(b) In which no stylization of lettering or numbers is claimed.

(7) "Trademark" means a word, name, symbol, device, or any combination thereof, including packaging, configuration of goods, or other trade dress, used by a person to identify and distinguish the person's goods or services from those manufactured, sold, or rendered by others and to indicate the source of the goods or services, even if that source is unknown.

(8) "Transfer" includes an assignment and a transfer by operation of law, but does not include a security interest or a license.

(9) "Use in commerce" means a bona fide use of a trademark in the ordinary course of trade, and not made merely to reserve a right in a trademark.



§ 7-70-102. Statement of trademark registration

(1) A person who adopts and makes use in commerce of a trademark in this state may deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of trademark registration to which a specimen and, if the trademark is a special form trademark, a drawing is attached.

(2) A statement of trademark registration shall state:

(a) The true name of the registrant or, in the case of a general partnership that is not a limited liability partnership, the true name of at least one general partner of the general partnership;

(b) If the registrant is an entity, the form of entity and the jurisdiction under the law of which the entity is formed;

(c) If the registrant is an individual, the individual's principal address;

(d) If the registrant is an entity other than a reporting entity, the entity's principal address;

(e) If the registrant is neither an individual resident of this state nor an entity that is required to maintain a registered agent pursuant to part 7 of article 90 of this title, either of the following:

(I) If the registrant desires to appoint a registered agent pursuant to section 7-70-108, the registered agent name, the registered agent address, and a statement that the person appointed as the registered agent for the registrant has consented to being so appointed; or

(II) The mailing address to which service of process in any proceeding based on a cause of action with respect to the statement of trademark registration may be mailed pursuant to section 7-70-108;

(f) If the trademark is a standard character trademark, the characters constituting the trademark;

(g) If the trademark is a special form trademark, a description of the attached drawing;

(h) A detailed description of the goods or services in connection with which the trademark is used and the class into which such goods or services fall;

(i) A description of the attached specimen sufficient to identify the nature of the specimen;

(j) The date of first use in commerce of the trademark in this state by the registrant or the registrant's predecessor in interest; and

(k) That the registrant is currently using the trademark in commerce in this state and that the registrant believes, in good faith, that:

(I) The registrant has the right to use the trademark in connection with the goods or services listed pursuant to paragraph (h) of this subsection (2); and

(II) The registrant's use of the trademark does not infringe the rights of any other person in that trademark.

(3) A statement of trademark registration shall not state a delayed effective date.



§ 7-70-103. Effect of filing statement of trademark registration

(1) A statement of trademark registration filed by the secretary of state shall be notice of the claims made in the statement of trademark registration from and after the date and time the statement of trademark registration is filed.

(2) Except as provided in subsection (1) of this section, filing of a statement of trademark registration does not confer upon the registrant any substantive right or create any remedy not otherwise available. All substantive rights and remedies created by the laws of this state with respect to trademarks are created exclusively by common law.

(3) Except as provided in subsection (1) of this section, filing of a statement of trademark registration does not enlarge or otherwise affect rights with respect to the trademark that are created by the common law of this state or any other laws. The lack of filing of a statement of trademark registration does not impair or otherwise affect such rights.

(4) This article does not confer the right to use the phrase "registered in the United States patent and trademark office", the abbreviation "reg. U.S. pat. & tm. off.", or any other abbreviation of such phrase or variant thereof, or the letter R enclosed within a circle, or reg; in connection with a trademark with respect to which a statement of trademark registration has been filed by the secretary of state.



§ 7-70-104. Duration and renewal

(1) Unless withdrawn in accordance with section 7-70-105, a statement of trademark registration shall be effective for a term of five years from the date on which the statement of trademark registration is filed by the secretary of state. A statement of trademark registration, with respect to which a statement of withdrawal of trademark registration has been filed by the secretary of state or with respect to which a statement of renewal of trademark registration has not been filed by the secretary of state within the time provided in this section, does not provide notice under section 7-70-103 (1).

(2) The effectiveness of a statement of trademark registration may be renewed by the registrant for successive terms of five years by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of renewal of trademark registration:

(a) No earlier than one hundred eighty days before the expiration of the current term of effectiveness of the statement of trademark registration; and

(b) No later than the date of expiration of the current term of effectiveness of the statement of trademark registration.

(3) The statement of renewal of trademark registration shall:

(a) State the true name of the registrant or, in the case of a general partnership that is not a limited liability partnership, the true name of at least one general partner of the general partnership;

(b) Identify the statement of trademark registration in a manner satisfactory to the secretary of state;

(c) If the registrant is an individual, state the individual's principal address;

(c.5) If the registrant is an entity other than a reporting entity, state the entity's principal address;

(c.7) If the registrant is neither an individual resident of this state nor an entity that is required to maintain a registered agent pursuant to part 7 of article 90 of this title, state either of the following:

(I) If the registrant desires to appoint a registered agent pursuant to section 7-70-108, the registered agent name, the registered agent address, and that the person appointed as the registered agent for the registrant has consented to being so appointed; or

(II) The mailing address to which service of process in any proceeding based on a cause of action with respect to the statement of trademark registration may be mailed pursuant to section 7-70-108;

(d) Identify any goods or services described in the statement of trademark registration, or in any previously filed statement related to the statement of trademark registration, with respect to which the trademark is no longer used;

(e) State that the registrant is currently using the trademark in commerce in this state in connection with the goods or services described in the statement of trademark registration, excluding any goods or services identified pursuant to paragraph (d) of this subsection (3);

(f) State that the registrant believes, in good faith, that:

(I) The registrant has the right to use the trademark in commerce in this state in connection with the goods or services, excluding any goods or services identified in paragraph (d) of this subsection (3); and

(II) The registrant's use of the trademark does not infringe the rights of any other person in that trademark;

(g) Have a current specimen attached; and

(h) Contain such other information as the secretary of state may require.

(4) Repealed.

(5) A statement of renewal of trademark registration shall not state a delayed effective date.



§ 7-70-105. Statement of withdrawal of trademark registration

(1) A statement of trademark registration may be withdrawn by the registrant by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of withdrawal of trademark registration.

(2) A statement of withdrawal of trademark registration shall:

(a) State the true name of the registrant;

(b) Identify the statement of trademark registration in a manner satisfactory to the secretary of state;

(c) State that the statement of trademark registration is withdrawn; and

(d) Include such other information as the secretary of state may require.



§ 7-70-106. Statement of transfer of trademark registration

(1) Following the transfer of a trademark to another person by the registrant or by operation of law, the registrant or the transferee may deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of transfer of trademark registration.

(2) A statement of transfer of trademark registration shall:

(a) State the true name of the registrant prior to the transfer;

(b) State the true name of the transferee;

(c) If the transferee is an entity, state the form of entity and the jurisdiction under the law of which it is formed;

(d) If the transferee is an individual, state the individual's principal address;

(e) If the transferee is an entity other than a reporting entity, state the entity's principal address;

(f) If the transferee is neither an individual resident of this state nor an entity that is required to maintain a registered agent pursuant to part 7 of article 90 of this title, state either:

(I) If the transferee desires to appoint a registered agent pursuant to section 7-70-108, the registered agent name, the registered agent address, and a statement that the person appointed as the registered agent for the registrant has consented to being so appointed; or

(II) The mailing address to which service of process in any action relating to the statement of trademark registration may be mailed pursuant to section 7-70-108;

(g) Identify the statement of trademark registration in a manner satisfactory to the secretary of state;

(h) State that the registrant has transferred to the transferee, or that the transferee has by operation of law succeeded to, the rights to the trademark, including all associated goodwill, to which the statement of trademark registration pertains; and

(i) Include such other information as the secretary of state may require.

(3) The filing of, or the failure to file, a statement of transfer of trademark registration shall not affect the validity or effectiveness of the underlying transfer of the trademark.



§ 7-70-107. Judicial cancellation of statement of trademark registration

(1) A statement of trademark registration or any document affecting a statement of trademark registration filed by the secretary of state may be cancelled in a proceeding in a court of competent jurisdiction if it is established:

(a) By a person that a statement of trademark registration, or any document affecting a statement of trademark registration, filed by the secretary of state in the name of the person, was not duly authorized by the person or was filed without the person's knowledge or consent; or

(b) By a person who is harmed by a statement of trademark registration, or any document affecting a statement of trademark registration, that it was delivered for filing by a person other than the person who is harmed and contains a material misstatement, was delivered for filing in bad faith, or is fraudulent.

(2) (a) If it is determined in the proceeding that one or more grounds for cancellation described in subsection (1) of this section exist, an order shall be issued cancelling the statement of trademark registration or any other document filed by the secretary of state affecting the statement of trademark registration. Upon issuance of such order, the person requesting cancellation may deliver a certified copy of the order to the secretary of state for filing pursuant to part 3 of article 90 of this title.

(b) Upon good cause shown, it may also be ordered that after cancellation, the filed statement of trademark registration or the filed document affecting the statement of trademark registration be removed from the publicly accessible records of the secretary of state. In such a case the secretary of state may retain the original or a copy of the filed statement of trademark registration or the filed document affecting the statement of trademark registration, but such original or copy shall not be opened for inspection, and copies or printouts of the filed statement of trademark registration or the filed document affecting the statement of trademark registration shall not be furnished, except upon application to the secretary of state and only for good cause shown, notwithstanding any provision of part 2 of article 72 of title 24, C.R.S., or any other provision of law.

(3) This section does not provide the only grounds for cancellation of a statement of trademark registration or any document affecting a statement of trademark registration filed by the secretary of state, and any court of competent jurisdiction may order the cancellation of a statement of trademark registration or any document affecting a statement of trademark registration filed by the secretary of state when the court determines that such cancellation is appropriate relief in any action.

(4) In any proceeding under this section, the court, in exceptional cases, may award reasonable attorney fees to the prevailing party.



§ 7-70-108. Service of process on a registrant

(1) A registrant who is neither an individual resident of this state nor an entity that is required to maintain a registered agent pursuant to part 7 of article 90 of this title shall either:

(a) Continuously maintain a registered agent in this state to accept service on its behalf in any proceeding based on a cause of action with respect to the statement of trademark registration; or

(b) Be deemed to have authorized service of process on it in connection with any such cause of action by registered mail or by certified mail, return receipt requested, addressed to the registrant at the mailing address, if any, furnished pursuant to section 7-70-102 (2)(e)(II), 7-70-104 (3)(c.7)(II), or 7-70-106 (2)(f)(II), as it may have been corrected by a statement of correction filed pursuant to section 7-90-305 or changed in a statement of change filed pursuant to section 7-90-305.5, and, if no such address has been furnished, to the registrant at the registrant's principal address.

(2) Service is perfected under paragraph (b) of subsection (1) of this section at the earliest of:

(a) The date the registrant received the process;

(b) The date shown on the return receipt, if signed by or on behalf of the registrant; or

(c) Five days after mailing.

(3) A registrant who is neither an individual resident of this state nor an entity that is required to maintain a registered agent pursuant to part 7 of article 90 of this title may appoint a registered agent to accept service on its behalf in any proceeding based on a cause of action with respect to the statement of trademark registration by making the statements set forth in section 7-70-102 (2)(e)(I) in a statement of trademark registration, in a statement of renewal of trademark registration or the statements set forth in section 7-70-106 (2)(f)(I), in a statement of transfer of trademark registration, or in a statement of change filed pursuant to section 7-90-305.5, adding such statements to a filed statement of trademark registration or a filed statement of transfer of trademark registration. The registered agent shall be:

(a) An individual who is eighteen years of age or older and whose primary residence or usual place of business is in this state;

(b) A domestic entity having a usual place of business in this state; or

(c) A foreign entity authorized to transact business or conduct activities in this state that has a usual place of business in this state.

(4) A registrant having a usual place of business in this state may serve as its own registered agent.

(5) The provisions of sections 7-90-702 and 7-90-703 shall apply to a registered agent appointed by a registrant pursuant to subsection (3) of this section, notwithstanding that the registrant is not an entity otherwise covered by section 7-90-702 or 7-90-703, and to the registrant who appoints such a registered agent.

(6) This section does not prescribe the only means, or necessarily the required means, of serving a registrant in any proceeding based on a cause of action with respect to the statement of trademark registration. Nothing in this section shall authorize service of process on a registrant who maintains a registered agent pursuant to paragraph (a) of subsection (1) of this section in any proceeding other than a proceeding based on a cause of action with respect to the statement of trademark registration.



§ 7-70-109. Statements of trademark registration filed prior to May 29, 2007

(1) A statement of trademark registration that was filed in accordance with this article prior to May 29, 2007, and that is on file in the records of the secretary of state as of May 28, 2007, shall be deemed to have been filed pursuant to and in accordance with this article as repealed and reenacted and shall have the same effect as if filed pursuant to this article as repealed and reenacted. Each such statement of trademark registration shall remain effective until the expiration date for the statement of trademark registration under this article prior to its repeal and reenactment.

(2) Repeal and reenactment of this article shall not affect any actions or causes of action that have accrued under this article before its repeal and reenactment.






Article 71 - Trade Names

§ 7-71-101. Statement of trade name required

Except as otherwise provided in section 7-71-107, a person shall not transact business in this state under a name other than the true name of the person or, in the case of a general partnership that is not a limited liability partnership, under a name other than the true name of each general partner of the general partnership, except in compliance with this article and not unless an effective statement of trade name is on file in the records of the secretary of state.



§ 7-71-102. Consequences for failure to have effective statement of trade name filed

(1) No person transacting business in this state under a name in violation of section 7-71-101, nor anyone on its behalf, shall be permitted to maintain a proceeding in any court in this state for the collection of a debt from another with whom or with which the person transacted business in violation of section 7-71-101 until an effective statement of trade name for such name is on file in the records of the secretary of state in accordance with this article.

(2) A person that transacts business in this state under a name in violation of section 7-71-101 shall be subject to a civil penalty not to exceed five hundred dollars. The civil penalty may be recovered in an action brought by the attorney general in the district court in and for the city and county of Denver and shall be transmitted to the state treasurer, who shall credit it to the general fund. Upon a finding by the court that a person, or any of its members, managers, or agents on its behalf, has transacted business in this state under a name in violation of section 7-71-101, the court may issue, in addition to or in lieu of the imposition of a civil penalty, an injunction restraining the further transaction of business in this state by the person and such members, managers, and agents under such name until the person has complied with the provisions of this article.

(3) Notwithstanding subsection (1) of this section, transacting business in this state by a person under a name in violation of section 7-71-101 does not impair the validity of the acts of the person at any time taken, affect title to any property or interest in property owned by the person, or prevent the person from defending any proceeding in this state at any time.



§ 7-71-103. Statement of trade name

(1) A person may deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of trade name for any name other than the true name of the person or, in the case of a general partnership that is not a limited liability partnership, other than the true name of each general partner of the general partnership, under which the person transacts business, or contemplates transacting business, in this state. A statement of trade name shall state:

(a) The true name of the person or, in the case of a general partnership that is not a limited liability partnership, the true name of at least one general partner of the general partnership;

(b) If the person is an entity, the form of entity and the jurisdiction under the law of which it is formed;

(c) If the person is not a reporting entity, the person's principal address;

(d) The name, other than the true name of the person, or, in the case of a general partnership that is not a limited liability partnership, other than the true name of each general partner of the general partnership, under which the person transacts business, or contemplates transacting business, in this state;

(e) A brief description of the kind of business transacted, or contemplated to be transacted, in this state under the name; and

(f) Such other information as the secretary of state may require.



§ 7-71-104. Effect of filing a statement of trade name

(1) (a) A filed statement of trade name shall become effective as provided in section 7-90-304, and, unless the statement of trade name is withdrawn in accordance with section 7-71-106, for reporting entities shall remain effective in perpetuity, subject to the provisions of paragraphs (b) and (c) of this subsection (1), and for persons other than reporting entities shall remain effective only through the last day of the twelfth calendar month following the calendar month in which the statement of trade name becomes effective, unless it is renewed in accordance with section 7-71-105.

(b) A filed statement of trade name of a delinquent entity shall remain effective only through the last day of the twelfth calendar month following the calendar month of the effective date of delinquency under section 7-90-902 (1), unless it is renewed in accordance with section 7-71-105; except that this paragraph (b) shall not apply to a filed statement of trade name of a delinquent entity that cures its delinquency pursuant to section 7-90-904 (1) while such filed statement of trade name is effective.

(c) A filed statement of trade name of a dissolved reporting entity shall remain effective only through the last day of the twelfth calendar month following the calendar month of the effective date of dissolution of the entity, unless it is renewed in accordance with section 7-71-105; except that this paragraph (c) shall not apply to a filed statement of trade name of a dissolved entity that is reinstated while such filed statement of trade name is effective.

(2) A person having an effective statement of trade name on file in the records of the secretary of state shall be liable in connection with the business transacted in this state by the person under the trade name stated in the statement of trade name to the same extent and in the same manner as if the business were transacted under its true name.

(3) A person having an effective statement of trade name on file in the records of the secretary of state at the time an action is brought by another person may be sued under the trade name stated in the statement of trade name in connection with any business transacted by the person in this state under the trade name with the person bringing the action.



§ 7-71-105. Renewal of statement of trade name

(1) A person other than a reporting entity having an effective statement of trade name on file in the records of the secretary of state may renew the statement of trade name by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of trade name renewal at any time during the last three calendar months the statement of trade name is effective. A filed statement of trade name renewal extends, by one calendar year, the period during which the statement of trade name to which it relates is effective. A statement of trade name renewal shall state, with respect to the statement of trade name to be renewed:

(a) The true name of the person, or, in the case of a general partnership that is not a limited liability partnership, the true name of at least one general partner of the partnership;

(b) The name under which the person transacts business in this state, as stated in the statement of trade name;

(c) The person's principal address;

(c.5) A brief description of the kind of business transacted, or contemplated to be transacted, in this state under the name; and

(d) Such other information as the secretary of state may require.

(1.5) No statement of trade name renewal shall state a delayed effective date.

(2) Repealed.



§ 7-71-106. Withdrawal of statement of trade name

(1) A person having a statement of trade name on file in the records of the secretary of state may withdraw the statement of trade name by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of trade name withdrawal stating:

(a) The true name of the person;

(b) The trade name with respect to which the statement of trade name withdrawal relates;

(c) That the person will no longer transact business in this state under the trade name; and

(d) That the statement of trade name is withdrawn upon the filing of the statement of trade name withdrawal.

(2) Upon the filing of the statement of trade name withdrawal, the statement of trade name to which it relates shall no longer be effective.



§ 7-71-107. Nonprofit entities

(1) A nonprofit entity for which a constituent filed document is in the records of the secretary of state may, but shall not be required to, deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of trade name for any name other than its true name under which the nonprofit entity transacts business or conducts activities, or contemplates transacting business or conducting activities, in this state. This article, other than section 7-71-102, shall apply to the statement of trade name and any other statement filed in connection therewith and to the trade name.

(2) Any member of a nonprofit entity for which a constituent filed document is not in the records of the secretary of state may, but shall not be required to, deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of trade name for any name other than the true name of all of its members under which the nonprofit entity transacts business or conducts activities, or contemplates transacting business or conducting activities, in this state. This article, other than section 7-71-102, shall apply to any such statement of trade name and any other statement filed in connection therewith and to any trade name stated in any such statement of trade name.

(3) As to any statement of trade name filed pursuant to this section and any other statement filed in connection with the filing, any reference in this article or in such statement to the phrase "transact business", or its derivatives or variants, shall include "conduct activities".



§ 7-71-108. Recording of trade name affidavit

(1) An affidavit stating that a person may hold title to real property in this state under one or more trade names may be recorded in the office of the clerk and recorder of any county in this state in which the person owns, or contemplates owning, any real property or interest in real property and, upon such recording, shall constitute prima facie evidence of the facts recited in the affidavit insofar as such facts affect title to real property located in such county. The affidavit shall include the following:

(a) The true name of the person to which the affidavit relates;

(b) If the person is an entity, the form of entity and the jurisdiction under the law of which it is formed;

(c) If the person is an individual, the street address of the individual's primary residence or usual place of business in this state if the individual has one, or outside this state if the individual has no primary residence or usual place of business in this state, and, if different, the mailing address of the individual or, if the person is an entity, the street address of the entity's usual place of business in this state if it has one, or outside this state if it has no usual place of business in this state and, if different, the mailing address of the entity; and

(d) The trade name or trade names under which the person may hold title to real property in this state.

(2) If the person to which the affidavit relates is not an individual and is capable of holding title to real property under the law of this state, the affidavit also shall be a statement of authority under section 38-30-172, C.R.S., with the effect of a statement of authority as provided in such section, if the affidavit also contains the following:

(a) The true name or position of the person authorized to execute instruments conveying, encumbering, or otherwise affecting title to real property on behalf of the person to which the affidavit relates; and

(b) Any limitation that may exist upon the authority of the person named in the affidavit or holding the position described in the affidavit to bind the person to which the affidavit relates or a statement that no such limitation exists.



§ 7-71-109. Trade names registered with the department of revenue

(1) Public records of the registration of trade names with the department of revenue pursuant to section 24-35-301, C.R.S., prior to its repeal, as to which the registration is in effect on May 29, 2006, shall be transferred to the secretary of state. On and after May 30, 2006, each such trade name shall be deemed a trade name for which a statement of trade name is on file in the records of the secretary of state. The statement of trade name deemed filed for each such trade name shall be effective until the date determined by the secretary of state, which date shall not be earlier than December 31, 2007. Applications to register, modify, delete, or renew trade names that are filed with the department of revenue on or before May 29, 2006, but not part of the public records transferred to the secretary of state pursuant to this subsection (1), shall be transmitted by the department of revenue to the secretary of state, together with any fee paid for the applications. Each such application shall be deemed delivered to the secretary of state, for filing pursuant to part 3 of article 90 of this title, by the person on whose behalf the application was made and shall in all respects be subject to part 3 of article 90 of this title. After filing by the secretary of state, each such application shall be deemed effective for purposes of this article and section 7-90-304, as of May 30, 2006.

(2) Fees that have been collected by the department of revenue for registration, modification, deletion, and renewal of registration of trade names that are part of the public records transferred to the secretary of state pursuant to subsection (1) of this section shall be remitted to the state treasury pursuant to section 24-35-301 (3), C.R.S., as such section existed prior to its repeal.



§ 7-71-110. Existing trade names on file in the records of the secretary of state

Certificates or statements of trade name filed in accordance with this article as in effect before May 30, 2006, that are on file in the records of the secretary of state as of May 29, 2006, shall be effective statements of trade name and shall be deemed to have been filed pursuant to and in accordance with this article. Each of such statements of trade name shall remain effective as provided in section 7-71-104 (1); except that any such statement of trade name for a trade name of a person other than a reporting entity shall remain effective until the date determined by the secretary of state, which date shall not be earlier than December 31, 2007.



§ 7-71-111. Affidavit or certification recorded before July 1, 1985

Any affidavit or certification recorded pursuant to section 7-71-101 (1)(a) or (7) prior to July 1, 1985, shall continue to constitute prima facie evidence of the facts recited therein insofar as the same affect title to real property.



§ 7-71-112. Affidavit or certification recorded pursuant to 24-35-301 (1.5), C.R.S

Any affidavit recorded pursuant to section 24-35-301 (1.5), C.R.S., prior to its repeal, shall continue to constitute prima facie evidence of the facts recited therein insofar as the same affect title to real property.






Article 72 - Registration of Farm Names



Article 73 - Trademarks on Articles or Supplies - Registration






Trade Secrets

Article 74 - Uniform Trade Secrets Act

§ 7-74-101. Short title

This article shall be known and may be cited as the "Uniform Trade Secrets Act".



§ 7-74-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means.

(2) "Misappropriation" means:

(a) Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(b) Disclosure or use of a trade secret of another without express or implied consent by a person who:

(I) Used improper means to acquire knowledge of the trade secret; or

(II) At the time of disclosure or use, knew or had reason to know that such person's knowledge of the trade secret was:

(A) Derived from or through a person who had utilized improper means to acquire it;

(B) Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(C) Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(III) Before a material change of such person's position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

(3) Repealed.

(4) "Trade secret" means the whole or any portion or phase of any scientific or technical information, design, process, procedure, formula, improvement, confidential business or financial information, listing of names, addresses, or telephone numbers, or other information relating to any business or profession which is secret and of value. To be a "trade secret" the owner thereof must have taken measures to prevent the secret from becoming available to persons other than those selected by the owner to have access thereto for limited purposes.



§ 7-74-103. Injunctive relief

Temporary and final injunctions including affirmative acts may be granted on such equitable terms as the court deems reasonable to prevent or restrain actual or threatened misappropriation of a trade secret.



§ 7-74-104. Damages

(1) Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. Damages may include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

(2) If the misappropriation is attended by circumstances of fraud, malice, or a willful and wanton disregard of the injured party's right and feelings, the court or the jury may award exemplary damages in an amount not exceeding the award made under subsection (1) of this section.



§ 7-74-105. Attorney fees

If a claim of misappropriation is made in bad faith, a motion to terminate an injunction is made or resisted in bad faith, or willful and malicious misappropriation exists, the court may award reasonable attorney fees to the prevailing party.



§ 7-74-106. Preservation of secrecy

In an action under this article, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.



§ 7-74-107. Statute of limitations

An action for misappropriation of a trade secret shall be brought within three years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.



§ 7-74-108. Effect on other law

(1) Except as provided in subsection (2) of this section, this article displaces conflicting tort, restitutionary, and other law of this state providing civil remedies for misappropriation of a trade secret.

(2) This article does not affect:

(a) Contractual remedies, whether or not based upon misappropriation of a trade secret;

(b) Other civil remedies that are not based upon misappropriation of a trade secret; or

(c) Criminal remedies, whether or not based upon misappropriation of a trade secret.



§ 7-74-109. Uniformity of application and construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 7-74-110. Severability

If any provision of this article or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.









Limited Liability Companies

Article 80 - Limited Liability Companies

Part 1 - Definition and Application

§ 7-80-101. Short title

This article shall be known and may be cited as the "Colorado Limited Liability Company Act".



§ 7-80-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Articles of organization" means the articles of organization filed in the records of the secretary of state for the purpose of forming a limited liability company as specified in sections 7-80-203 and 7-80-204. "Articles of organization" includes amended articles of organization, restated articles of organization, statements of merger, and other instruments, however designated, on file in the records of the secretary of state that have the effect of amending or supplementing, in some respect, the original or amended articles of organization.

(2) "Bankrupt" means bankrupt or a debtor under the federal bankruptcy code of 1978, title 11 of the United States Code, as amended, or an insolvent under any state insolvency act.

(3) "Business" means any lawful activity, including ownership of real or personal property, whether or not engaged in for profit.

(4) "Contribution" means anything of value that a person contributes to a limited liability company to become a member in the limited liability company or in the capacity of a member in the limited liability company, including cash, property, or services rendered or a promissory note or other binding obligation to contribute cash or property or to perform services.

(5) "Court" includes every court and judge having jurisdiction in a case.

(6) and (6.5) (Deleted by amendment, L. 2003, p. 2263, § 174, effective July 1, 2004.)

(7) "Limited liability company" or "company" means a limited liability company formed under this article.

(7.5) and (7.6) (Deleted by amendment, L. 2003, p. 2263, § 174, effective July 1, 2004.)

(8) "Manager" means a person designated as a manager of a limited liability company to manage the company pursuant to section 7-80-402.

(9) "Member" means a person with an ownership interest in a limited liability company with the rights and obligations specified under this article. In the case of a limited liability company with only one member, "members" and "all of the members" refers to such one member.

(10) "Membership interest" means a member's share of the profits and losses of a limited liability company and the right to receive distributions of such company's assets.

(11) (a) "Operating agreement" means any agreement of all of the members as to the affairs of a limited liability company and the conduct of its business. Except as otherwise provided in this article or as otherwise required by a written operating agreement, the operating agreement need not be in writing. An operating agreement may contain any provisions required or permitted by section 7-80-108 (1). An operating agreement includes any amendments to the operating agreement.

(b) In the case of a limited liability company with only one member, "operating agreement" includes:

(I) Any writing, without regard to whether such writing otherwise constitutes an agreement, as to such company's affairs and the conduct of the limited liability company's business signed by the sole member;

(II) Any written agreement between the member and the company as to the limited liability company's affairs and the conduct of the limited liability company's business; or

(III) Any agreement, whether or not the agreement is in writing, between the member and the limited liability company as to a limited liability company's affairs and the conduct of its business if the limited liability company is managed by a manager who is a person other than the member.

(12) to (16) (Deleted by amendment, L. 2003, p. 2263, § 174, effective July 1, 2004.)



§ 7-80-103. Nature of business

A limited liability company may be formed under this article for any lawful business, subject to any provisions of law governing or regulating such business within this state.



§ 7-80-104. Powers

(1) Each limited liability company formed and existing under this article may:

(a) Sue and be sued, complain and defend, and participate in administrative or other proceedings, in its name;

(b) Purchase, take, receive, lease or otherwise acquire, own, hold, improve, use, and otherwise deal in and with real or personal property, or an interest in it, wherever situated;

(c) Sell, convey, assign, encumber, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all or any part of its property and assets;

(d) Lend money to and otherwise assist its members and employees;

(e) Purchase, take, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in or obligations of any other person;

(f) Make contracts and guarantees and incur liabilities, borrow money at such rates of interest as the limited liability company may determine, issue its notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of all or any part of its property, franchises, and income;

(g) Lend money for its proper purposes, invest and reinvest its funds, and take and hold real property and personal property for the payment of funds so loaned or invested;

(h) Conduct its business, carry on its operations, and have and exercise the powers granted by this article in any jurisdiction;

(i) Have managers and other agents;

(j) Be a party to the operating agreement;

(k) Indemnify a member or manager or former member or manager of the limited liability company as provided in section 7-80-407;

(l) (Deleted by amendment, L. 2003, p. 2264, § 176, effective July 1, 2004.)

(m) Have and exercise all powers necessary or convenient to effect any or all of the purposes for which the limited liability company is formed;

(n) Be an agent, an associate, a fiduciary, a manager, a member, a partner, a promoter, or a trustee of, or hold any similar position with, any entity, trust, or estate.



§ 7-80-105. Unauthorized assumption of powers

All persons who assume to act as a limited liability company without authority to do so and without good-faith belief that they have such authority shall be jointly and severally liable for all debts and liabilities incurred by such persons so acting.



§ 7-80-106. Transaction of business outside state

It is the intention of the general assembly by the enactment of this article that the legal existence of limited liability companies formed under this article be recognized beyond the limits of this state and that, subject to any reasonable registration requirements, any such limited liability company transacting business outside this state be granted the protection of full faith and credit under section 1 of article IV of the constitution of the United States.



§ 7-80-107. Application of corporation case law to set aside limited liability

(1) In any case in which a party seeks to hold the members of a limited liability company personally responsible for the alleged improper actions of the limited liability company, the court shall apply the case law which interprets the conditions and circumstances under which the corporate veil of a corporation may be pierced under Colorado law.

(2) For purposes of this section, the failure of a limited liability company to observe the formalities or requirements relating to the management of its business and affairs is not in itself a ground for imposing personal liability on the members for liabilities of the limited liability company.

(3) A limited liability company's status for federal tax purposes does not affect its status as a distinct entity organized and existing under this article.



§ 7-80-108. Effect of operating agreement - nonwaivable provisions - statute of frauds

(1) (a) The operating agreement may contain any provisions for the affairs of the limited liability company and the conduct of its business to the extent such provisions are consistent with law. Except as otherwise provided in subsection (1.5), (2), or (3) of this section, an operating agreement governs the rights, duties, limitations, qualifications, and relations among the managers, the members, the members' assignees and transferees, and the limited liability company. Such provisions shall control over any provision of this article to the contrary except as set forth in subsection (1.5), (2), or (3) of this section. To the extent the operating agreement does not otherwise provide, this article shall control.

(b) A limited liability company is bound by any operating agreement of its members.

(c) An operating agreement may be entered into before, after, or at the time of filing of articles of organization and, whether entered into before, after, or at the time of such filing, may be made effective as of the formation of the limited liability company or as of the time or date provided in the operating agreement.

(1.5) To the extent that a member or manager or other person that is a party to, or is otherwise bound by, the operating agreement has duties, including, but not limited to, fiduciary duties, to a limited liability company or to another member, manager, or other person that is a party to or is otherwise bound by an operating agreement, the duties of such member, manager, or other person may be restricted or eliminated by provisions in the operating agreement, as long as any such provision is not manifestly unreasonable.

(2) An operating agreement may not:

(a) (Deleted by amendment, L. 2006, p. 855, § 20, effective July 1, 2006.)

(b) Unreasonably restrict the rights of members and managers under section 7-80-408;

(c) (Deleted by amendment, L. 2006, p. 855, § 20, effective July 1, 2006.)

(d) Eliminate the obligation of good faith and fair dealing under section 7-80-404 (3); except that the operating agreement may prescribe the standards by which the performance of the obligation is to be measured, if such standards are not unreasonable;

(d.5) Eliminate or modify the provisions of section 7-80-801 (1)(c)(I), except to extend the time set forth therein to a time not later than the first anniversary of the date of the termination of the membership of the last remaining member; or

(e) Restrict rights of, or impose duties on, persons other than the members, their assignees and transferees, and the limited liability company without the consent of such persons.

(2.5) (a) An operating agreement may contain one or more provisions concerning the enforcement, interpretation, construction, application, severability of provisions, integration, effect of parole evidence, and other matters with respect to the operating agreement or any of its provisions.

(b) Unless otherwise provided in the operating agreement, if any provision of an operating agreement or application thereof to any person or circumstance is unenforceable or otherwise invalid under subsection (1.5) or (2) of this section or otherwise, the provision shall be limited, construed, and applied in a manner that is valid and enforceable, and, in any event, the remaining provisions of the operating agreement shall be given effect without the invalid provision or application.

(c) Unless otherwise provided in the operating agreement with respect to the unenforceability, invalidity, or application of any provision of the operating agreement under subsection (1.5) or (2) of this section, when it is claimed or appears to the court that any provision of the operating agreement may violate subsection (1.5) or (2) of this section, the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose, and effect, to aid the court in making the determination.

(3) Unless contained in a written operating agreement or other writing approved in accordance with a written operating agreement, no operating agreement may:

(a) (Deleted by amendment, L. 2004, p. 936, § 3, effective July 1, 2004.)

(b) (Deleted by amendment, L. 97, p. 1503, 12, effective June 3, 1997.)

(c) (Deleted by amendment, L. 2004, p. 936, § 3, effective July 1, 2004.)

(d) Vary any requirement under this article that a particular action or provision be reflected in a writing.

(4) It is the intent of this article to give the maximum effect to the principle of freedom of contract and to the enforceability of operating agreements.

(5) An operating agreement is not subject to any statute of frauds, including section 38-10-112, C.R.S., regarding void agreements, but not including any requirement under this article that a particular action or provision be reflected in a writing.



§ 7-80-109. Construction of article

The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this article.






Part 2 - Formation

§ 7-80-203. Formation

(1) One or more persons may form a limited liability company by delivering articles of organization to the secretary of state for filing pursuant to part 3 of article 90 of this title. Any such person who is an individual shall be of the age of eighteen years or older. Such person or persons need not be members of the limited liability company after formation has occurred.

(2) Repealed.



§ 7-80-204. Articles of organization

(1) The articles of organization shall state:

(a) The domestic entity name of the limited liability company, which domestic entity name shall comply with part 6 of article 90 of this title;

(b) (Deleted by amendment, L. 94, p. 712, § 7, effective July 1, 1994.)

(b.5) The principal office address of the limited liability company's initial principal office;

(c) The registered agent name and registered agent address of the limited liability company's initial registered agent;

(d) The true name and mailing address of each person forming the limited liability company pursuant to section 7-80-203;

(e) That management of the limited liability company is vested in one or more managers or is vested in the members, whichever be the case;

(f) (Deleted by amendment, L. 2003, p. 2265, § 179, effective July 1, 2004.)

(g) That there is at least one member of the limited liability company; and

(h) Any other matters relating to the limited liability company or the articles of organization the persons forming the limited liability company determine to include therein.

(2) (Deleted by amendment, L. 2003, p. 2265, § 179, effective July 1, 2004.)



§ 7-80-207. Effect of filing of articles of organization

A limited liability company is formed when its articles of organization become effective.



§ 7-80-208. Notice of existence of limited liability company

The fact that the articles of organization are on file in the records of the secretary of state is notice that the limited liability company is a limited liability company and is notice of all other facts stated therein that are required to be stated in the articles of organization by section 7-80-204.



§ 7-80-209. Amendment of articles of organization

(1) The articles of organization may be amended at any time for any purpose and shall be amended when:

(a) There is a change in the domestic entity name of the limited liability company;

(b) There is a false or erroneous statement in the articles of organization.

(c) and (d) (Deleted by amendment, L. 94, p. 713, § 8, effective July 1, 1994.)

(1.5) An amendment to the articles of organization is invalid unless approved by all of the members or in such other manner as may be provided in the operating agreement.

(2) (Deleted by amendment, L. 2003, p. 2266, § 182, effective July 1, 2004.)

(3) and (4) (Deleted by amendment, L. 2002, p. 1833, § 73, effective July 1, 2002; p. 1697, § 71, effective October 1, 2002.)

(5) A limited liability company amends its articles of organization by delivering articles of amendment to its articles of organization to the secretary of state, for filing pursuant to part 3 of article 90 of this title, stating:

(a) The domestic entity name of the limited liability company; and

(b) The amendment to the articles of organization.






Part 3 - Registered Agents, Service of Process, and Annual Reports

§ 7-80-301. Limited liability companies - registered agents - service of process - periodic reports

Part 7 of article 90 of this title, providing for registered agents and service of process, applies to limited liability companies formed under this article. Part 5 of article 90 of this title, providing for periodic reports, applies to limited liability companies formed under this article.






Part 4 - Management

§ 7-80-401. Management of limited liability company

(1) Except as provided in subsection (2) of this section, decisions with respect to a limited liability company shall be made by a majority of the members or, if the limited liability company has one or more managers, by a majority of the managers.

(2) The consent of each member is necessary to:

(a) Amend the articles of organization;

(b) Amend the operating agreement; and

(c) Authorize an act of the limited liability company that is not in the ordinary course of the business of the limited liability company.

(3) A person or persons who will be admitted as a member or members pursuant to section 7-80-701 (2) may, by unanimous consent, amend the operating agreement to be effective immediately before the admission of the person or persons.



§ 7-80-402. Designation of managers

The members of a limited liability company, the articles of organization of which provide that management of the limited liability company is vested in one or more managers, may designate one or more persons to be managers. A manager who is an individual shall be eighteen years of age or older. Managers may be designated and removed by the consent of a majority of the members.



§ 7-80-403. Officers and other agents

(1) A limited liability company may have one or more officers or other agents with such titles, rights, duties, and authority as the limited liability company may determine. An officer or an agent who is an individual shall be eighteen years of age or older. Except as provided in subsection (2) of this section, officers and other agents may be designated or removed, and their titles, rights, duties, and authority may be established, by the consent of a majority of the members or, if the limited liability company has one or more managers, by a majority of the managers.

(2) Officers and other agents may be given authority to do any act that is not in the ordinary course of the business of the limited liability company only with the consent of all of the members.



§ 7-80-404. Duties of members and managers

(1) In addition to the duties established elsewhere in this article, the duties that each member in a limited liability company in which management is vested in the members and that each manager owes to the limited liability company include the duties to:

(a) Account to the limited liability company and hold as trustee for it any property, profit, or benefit derived by the member or manager in the conduct or winding up of the limited liability company business or derived from a use by the member or manager of property of the limited liability company, including the appropriation of an opportunity of the limited liability company;

(b) Refrain from dealing with the limited liability company in the conduct or winding up of the limited liability company business as or on behalf of a party having an interest adverse to the limited liability company; and

(c) Refrain from competing with the limited liability company in the conduct of the limited liability company business before the dissolution of the limited liability company.

(d) (Deleted by amendment, L. 2006, p. 857, § 24, effective July 1, 2006.)

(2) Each member in a limited liability company, the articles of organization of which provide that management is vested in the members, and each manager owes to the limited liability company a duty of care in the conduct and winding up of the business of the limited liability company, which shall be limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(3) Each member and each manager shall discharge the member's or manager's duties to the limited liability company and exercise any rights consistently with the contractual obligation of good faith and fair dealing.

(4) A member in a limited liability company, the articles of organization of which provide that management is vested in the members, or a manager does not violate a duty or obligation to the limited liability company solely because the member's or manager's conduct furthers the member's or manager's own interest.

(5) A member or a manager may lend money to, and transact other business with, the limited liability company, and as to each loan or transaction the rights and obligations of the member or manager may be exercised or performed in the same manner as those of a person who is not a member or manager, subject to other applicable law.

(6) A member is not entitled to remuneration for services performed for the limited liability company except for reasonable compensation for services rendered in winding up the business of the limited liability company.



§ 7-80-405. Members and managers as agents of the limited liability company

(1) If the articles of organization provide that management of the limited liability company is vested in one or more managers:

(a) A member is not an agent of the limited liability company and has no authority to bind the limited liability company solely by virtue of being a member; and

(b) Each manager is an agent of the limited liability company for the purposes of its business and an act of a manager, including the execution of an instrument in the name of the limited liability company, for apparently carrying on in the ordinary course the business of the limited liability company or business of the kind carried on by the limited liability company binds the limited liability company, unless the manager had no authority to act for the limited liability company in the particular matter and the person with whom the manager was dealing had notice that the manager lacked authority.

(2) If the articles of organization provide that management of the limited liability company is vested in the members, each member is an agent of the limited liability company for the purposes of its business and an act of a member, including the execution of an instrument in the name of the limited liability company, for apparently carrying on in the ordinary course the business of the limited liability company or business of the kind carried on by the limited liability company binds the limited liability company, unless the member had no authority to act for the limited liability company in the particular matter and the person with whom the member was dealing had notice that the member lacked authority.



§ 7-80-407. Reimbursement and indemnification of members and managers

A limited liability company shall reimburse a person who is or was a member or manager for payments made, and indemnify a person who is or was a member or manager for liabilities incurred by the person, in the ordinary course of the business of the limited liability company or for the preservation of its business or property, if such payments were made or liabilities incurred without violation of the person's duties to the limited liability company.



§ 7-80-408. Access to and confidentiality of information - records - accounting

(1) Each member of a limited liability company has the right, subject to such reasonable standards as may be established by the members or managers pursuant to section 7-80-401 (1), to inspect and copy at the expense of the requesting member the following records of the limited liability company from time to time upon reasonable demand for any purpose reasonably related to the member's interest as a member of the limited liability company:

(a) True and full information regarding the business and financial condition of the limited liability company, including written resolutions and minutes, if any, of the limited liability company;

(b) A copy of the limited liability company's federal, state, and local income tax returns for each year;

(c) A current list of the name and last-known business, residence, or mailing address of each member and manager;

(d) A copy of the limited liability company's articles of organization and a copy of any written operating agreement of the limited liability company;

(e) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each member and that each member has agreed to contribute in the future, and the date on which each became a member; and

(f) Other information regarding the affairs of the limited liability company as is just and reasonable.

(2) Each manager shall have the right to examine all of the information described in paragraph (a) of subsection (1) of this section for a purpose reasonably related to the position of manager.

(3) Each member of a limited liability company and each manager shall have the right to keep confidential from the members, for such period of time as the members or managers deem reasonable, any information that the members or managers reasonably believe to be in the nature of trade secrets or that the limited liability company is required by law or by agreement with a third party to keep confidential.

(4) A limited liability company may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(5) Any demand by a member under this section shall be in writing and shall state the purpose of the demand.

(6) A member of a limited liability company shall have the right to have a formal accounting of limited liability company affairs whenever circumstances render it just and reasonable.






Part 5 - Finance

§ 7-80-501. Form of contribution

The contribution of a member may be in cash, property, or services rendered or a promissory note or other obligation to contribute cash or property or to perform services. A person may be admitted to a limited liability company as a member of the limited liability company and may receive a membership interest in the limited liability company without making a contribution or being obligated to make a contribution to the limited liability company. Unless otherwise provided in the operating agreement, a person may be admitted to a limited liability company as a member of the limited liability company without acquiring a membership interest in the limited liability company. Unless otherwise provided in the operating agreement, a person may be admitted as the sole member of a limited liability company without making a contribution or being obligated to make a contribution to the limited liability company or without acquiring a membership interest in the limited liability company.



§ 7-80-502. Liability for contributions

(1) A member is obligated to the limited liability company to perform any enforceable promise to contribute cash or property or to perform services, even if the member is unable to perform because of death, disability, or any other reason. If a member does not make the required contribution of property or services, the member is obligated at the option of the limited liability company to contribute cash equal to that portion of the value, as stated in the limited liability records required to be kept by section 7-80-408, of such contribution that has not been made.

(2) The obligation of a member to make a contribution or return money or other property paid or distributed in violation of this article may be compromised only by consent in writing of all the members. Notwithstanding the compromise, a creditor of a limited liability company who extends credit or otherwise acts in reliance on the original obligation may enforce the original obligation.

(3) No promise by a member to contribute to the limited liability company is enforceable unless set out in a writing signed by the member.



§ 7-80-503. Sharing of profits and losses

The profits and losses of a limited liability company shall be allocated among the members and among classes of members on the basis of the value, as stated in the limited liability company records required to be kept pursuant to section 7-80-408, of the contributions made by each member.



§ 7-80-504. Sharing of distributions

Distributions of cash or other assets of a limited liability company shall be allocated among the members and among classes of members on the basis of the value, as stated in the limited liability company records required to be kept pursuant to section 7-80-408, of the contributions made by each member.






Part 6 - Distributions and Resignation

§ 7-80-601. Interim distributions

Except as provided in this part 6, a member is entitled to receive distributions from a limited liability company before the member's resignation from the limited liability company and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events stated in the operating agreement or as otherwise agreed by all of the members.



§ 7-80-602. Resignation of member

A member may resign from a limited liability company at any time by giving notice to the other members, but, if the resignation violates the operating agreement, the limited liability company may recover from the resigning member damages for breach of the operating agreement and offset the damages against the amount otherwise distributable to the resigning member.



§ 7-80-603. Interest of member upon resignation

A member who has resigned shall have no right to participate in the management of the business and affairs of the limited liability company and is entitled only to receive the share of the profits or other compensation by way of income and the return of contributions, to which such member would have been entitled if the member had not resigned.



§ 7-80-604. Distribution in kind

A member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash. A member may not be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed to the member exceeds a percentage of that asset that is equal to the percentage in which the member shares in distributions from the limited liability company.



§ 7-80-605. Right to distribution

At the time a member becomes entitled to receive a distribution, the member has the status of and is entitled to all remedies available to a creditor of the limited liability company with respect to the distribution.



§ 7-80-606. Limitations on distribution

(1) A limited liability company shall not make a distribution to a member to the extent that at the time of distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their membership interests and liabilities for which the recourse of creditors is limited to a specific property of the limited liability company, exceed the fair value of the assets of the limited liability company; except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability company only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection (1), the term "distribution" shall not include payments to the extent that the payments do not exceed amounts equal to or constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(2) A member who receives a distribution in violation of subsection (1) of this section, and who knew at the time of the distribution that the distribution violated subsection (1) of this section, shall be liable to the limited liability company for the amount of the distribution. A member who receives a distribution in violation of subsection (1) of this section, and who did not know at the time of the distribution that the distribution violated subsection (1) of this section, shall not be liable for the amount of the distribution. Subject to subsection (3) of this section, this subsection (2) shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(3) Unless otherwise agreed, a member who receives a distribution from a limited liability company shall have no liability under this article or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the said three-year period and an adjudication of liability against such member is made in the said action.






Part 7 - Members

§ 7-80-701. Admission of members

(1) After the filing of a limited liability company's original articles of organization, one or more persons may be admitted as an additional member or members upon the consent of all members.

(2) At any time that a limited liability company has no members, upon the unanimous consent of all the persons holding by assignment or transfer any of the membership interest of the last remaining member of the limited liability company, one or more persons, including an assignee or transferee of the last remaining member, may be admitted as a member or members.



§ 7-80-702. Interest in limited liability company - transferability of interest

(1) The interest of each member in a limited liability company constitutes the personal property of the member and may be assigned or transferred. Unless the assignee or transferee is admitted as a member, the assignee or transferee shall only be entitled to receive the share of profits or other compensation by way of income and the return of contributions to which that member would otherwise be entitled and shall have no right to participate in the management of the business and activities of the limited liability company or to become a member.

(2) A member ceases to be a member upon assignment or transfer of all the member's membership interest. A person to whom all of a member's membership interest has been assigned or transferred and who has been admitted as a member has all the rights and powers and is subject to all the restrictions and liabilities of the assignor or transferor with respect to the portion of the membership interest assigned or transferred. The admission of the assignee or transferee releases the assignor or transferor from liability to the limited liability company other than for liabilities under section 7-80-502 or 7-80-606.

(3) A person to whom a portion of a member's membership interest has been assigned or transferred and who has been admitted as a member has all the rights and powers and is subject to all the restrictions and liabilities of the assignor or transferor with respect to the portion of the membership interest assigned or transferred. The admission of the assignee or transferee terminates the assignor's or transferor's rights and powers as a member with respect to the portion of the membership interest assigned or transferred and releases the assignor or transferor from liability to the limited liability company with respect to the portion of the membership interest assigned or transferred other than for liabilities under section 7-80-502 or 7-80-606.



§ 7-80-703. Rights of creditor against a member

On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the membership interest of the member with payment of the unsatisfied amount of the judgment with interest thereon and may then or later appoint a receiver of the member's share of the profits and of any other money due or to become due to the member in respect of the limited liability company and make all other orders, directions, accounts, and inquiries that the debtor member might have made, or that the circumstances of the case may require. To the extent so charged, except as provided in this section, the judgment creditor has only the rights of an assignee or transferee of the membership interest. The membership interest charged may be redeemed at any time before foreclosure. If the sale is directed by the court, the membership interest may be purchased without causing a dissolution with separate property by any one or more of the members. With the consent of all members whose membership interests are not being charged or sold, the membership interest may be purchased without causing a dissolution with property of the limited liability company. This article shall not deprive any member of the benefit of any exemption laws applicable to the member's membership interest.



§ 7-80-704. Deceased or incompetent members who are individuals - dissolved or terminated members who are legal entities

(1) If a member who is an individual dies or a court of competent jurisdiction appoints a guardian or general conservator for the member, the member's executor, administrator, guardian, conservator, or other legal representative may exercise all of the powers of an assignee or transferee of the member.

(2) If a member other than an individual is dissolved or terminated, the legal representative or successor of the member may exercise all of the powers of an assignee or transferee of the member.

(3) (Deleted by amendment, L. 2006, p. 862, § 32, effective July 1, 2006.)



§ 7-80-705. Liability of members and managers

Members and managers of limited liability companies are not liable under a judgment, decree, or order of a court, or in any other manner, for a debt, obligation, or liability of the limited liability company.



§ 7-80-706. Voting

(1) Subject to the provisions of this article that require majority or unanimous consent, vote, or agreement of the members, the operating agreement may grant to all or a stated group of the members the right to consent, vote, or agree, on a per capita or other basis, upon any matter.

(2) Any member may vote in person or by proxy.



§ 7-80-713. Derivative proceeding - standing - definitions

(1) A member may commence or maintain a derivative proceeding pursuant to this part 7 only where:

(a) The member was a member of the limited liability company at the time of the act or omission complained of or the membership interest in such company thereafter devolved by operation of law; and

(b) It appears that the member fairly and adequately represents the interests of the members similarly situated in enforcing the right of the limited liability company.

(2) For purposes of this part 7, "derivative proceeding" means a civil suit in the right of a domestic limited liability company or, to the extent provided in section 7-80-719, in the right of a foreign limited liability company.



§ 7-80-714. Derivative proceeding - demand

(1) No member shall commence a derivative proceeding pursuant to this part 7 unless:

(a) A written demand has been made upon the limited liability company to take suitable action; and

(b) Thirty days have expired from the date the demand was made; except that the thirty-day limitation shall not be required where:

(I) The member has been notified prior to the expiration of the thirty-day period that the demand has been rejected by the limited liability company; or

(II) Irreparable injury to the limited liability company would result from waiting for the expiration of the thirty-day period.



§ 7-80-715. Stay of derivative proceeding

For the purpose of allowing the limited liability company time to undertake an inquiry into the allegations made in a demand or complaint commenced pursuant to this part 7, the court may stay any derivative proceeding for such period as the court deems appropriate.



§ 7-80-716. Dismissal of derivative proceeding

(1) A derivative proceeding commenced pursuant to this part 7 shall be dismissed by the court on motion by the limited liability company if any one of the groups specified in subsection (2) of this section has determined in good faith, after conducting an inquiry upon which the determination is based, that the maintenance of the derivative action is not in the best interests of the limited liability company.

(2) (a) Subject to the requirements of paragraph (b) of this subsection (2), the determination whether the maintenance of the derivative proceeding is in the best interests of the limited liability company shall be made by the independent manager of the limited liability company or, where there is more than one such manager, by a majority of said managers; except that, if there is no independent manager of the limited liability company or if the majority of such managers is unable to make the determination, the determination shall be made by a majority of the independent members of the limited liability company.

(b) If the determination is not made pursuant to paragraph (a) of this subsection (2), the determination shall be made by the person, or, in the case of more than one person, by a majority of such persons, sitting upon a panel of one or more persons appointed by a court upon motion filed with the court by the limited liability company for such purposes.

(3) The court shall appoint only independent persons to the panel described in paragraph (b) of subsection (2) of this section.

(4) None of the following shall by itself cause a person not to be considered independent for purposes of subsection (2) of this section:

(a) The naming of the person as a defendant in the derivative proceeding or as a person against whom action is demanded;

(b) The approval by such person of the act being challenged in the derivative proceeding or demand where the act did not result in personal benefit to such person;

(c) The making of the demand pursuant to section 7-80-714 or the commencement of the derivative proceeding pursuant to this section.

(5) Subject to section 7-80-717, a panel appointed by the court pursuant to paragraph (b) of subsection (2) of this section shall have such authority to continue, settle, or discontinue the derivative proceeding as the court may confer upon such panel.

(6) The plaintiff in the derivative proceeding shall have the burden of proving that any of the requirements of subsections (1) and (2) of this section have not been met.



§ 7-80-717. Discontinuance or settlement of derivative proceeding

No derivative proceeding commenced pursuant to this part 7 shall be discontinued or settled without the approval of the court. Where the court determines that a proposed discontinuance or settlement will substantially affect the interests of the members of the limited liability company, the court shall direct that notice be given to the members affected.



§ 7-80-718. Payment of expenses - derivative proceeding

On the termination of a derivative proceeding commenced pursuant to this part 7, where the court finds that the proceeding has resulted in a substantial benefit to the limited liability company, the court may order the limited liability company to pay the plaintiff's reasonable expenses, including attorney fees, incurred by the plaintiff in connection with the maintenance of such proceeding. On the termination of a derivative proceeding commenced pursuant to this part 7, where the court finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose, the court may order the plaintiff to pay any of the defendant's reasonable expenses, including attorney fees, incurred by the defendant in connection with the defense of such proceeding.



§ 7-80-719. Applicability of derivative proceeding to foreign limited liability companies

In any derivative proceeding in the right of a foreign limited liability company, the right of a person to commence or maintain a derivative proceeding in the right of a foreign limited liability company and any matters raised in such proceeding covered by sections 7-80-713 to 7-80-718 shall be governed by the law of the jurisdiction under which the foreign limited liability company was formed; except that any matters raised in such proceeding covered by sections 7-80-715 and 7-80-717 shall be governed by the law of this state.






Part 8 - Dissolution

Subpart 1 - Voluntary Dissolution

§ 7-80-801. Dissolution - time and notice of dissolution

(1) A limited liability company formed under this article is dissolved:

(a) Upon the agreement of all members;

(b) At the time or upon the occurrence of the events stated in the operating agreement; or

(c) After the limited liability company ceases to have members, on the earlier of:

(I) The ninety-first day after the limited liability company ceases to have members unless, prior to that date, a person has been admitted as a member; or

(II) The date on which a statement of dissolution of the limited liability company becomes effective pursuant to section 7-90-304.



§ 7-80-802. Statement of dissolution

(1) Upon dissolution, the limited liability company shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of dissolution stating:

(a) The domestic entity name of the limited liability company; and

(b) The principal office address of the limited liability company's principal office.

(c) and (d) (Deleted by amendment, L. 2004, p. 1463, § 193, effective July 1, 2004.)

(2) A limited liability company is dissolved as provided in section 7-80-801.

(3) For purposes of sections 7-80-405 and 7-80-803.5, a person who is not a manager or member has notice of the dissolution of a limited liability company on the earlier of:

(a) The ninetieth day after the limited liability company's statement of dissolution is on file with the secretary of state; or

(b) The date on which such person first has actual knowledge of the dissolution.



§ 7-80-803. Effect of dissolution

(1) A dissolved limited liability company continues its existence as a limited liability company but shall not carry on any business except as is appropriate to wind up and liquidate its business and affairs, including:

(a) Collecting its assets;

(b) Disposing of its properties that will not be distributed in kind to its members;

(c) Discharging or making provision for discharging its liabilities;

(d) Distributing its remaining property among its members; and

(e) Doing every other act necessary to wind up and liquidate its business and affairs.

(2) A dissolved limited liability company may dispose of claims against it pursuant to sections 7-90-911 and 7-90-912.



§ 7-80-803.3. Right to wind up business

(1) After dissolution, the manager or, if there is no manager, any member may wind up the limited liability company's business, but on application of any member, member's legal representative, or member's assignee or transferee, the district court, for good cause shown, may order judicial supervision of the winding up.

(2) The legal representative, assignee, or transferee of the last remaining member may wind up the limited liability company's business if the limited liability company dissolves.

(3) A person winding up a limited liability company's business may preserve the business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle disputes, settle and close the limited liability company's business, dispose of and transfer the limited liability company's property, discharge or provide for obligations of the limited liability company, distribute the assets of the limited liability company pursuant to section 7-80-803 (1)(d), and perform other necessary acts.



§ 7-80-803.5. Manager's or member's power to bind limited liability company after dissolution

(1) Subject to section 7-80-802 (3), a limited liability company is bound by a manager's act or, in the case of a limited liability company, the articles of organization of which provide that management is vested in members, a member's act after dissolution that:

(a) Is appropriate for winding up the limited liability company's business; or

(b) Would have bound the limited liability company under section 7-80-405 before dissolution, if the other party to the transaction did not have notice of the dissolution.






Subpart 2 - Administrative Dissolution



Subpart 3 - Judicial Dissolution

§ 7-80-810. Judicial dissolution

(1) A limited liability company may be dissolved in a proceeding by the attorney general if it is established that:

(a) The limited liability company obtained its articles of organization through fraud; or

(b) The limited liability company has continued to exceed or abuse the authority conferred upon it by law.

(2) A limited liability company may be dissolved in a proceeding by or for a member or manager of the limited liability company if it is established that it is not reasonably practicable to carry on the business of the limited liability company in conformity with the operating agreement of said company.

(3) A limited liability company may be dissolved in a proceeding by a creditor of the limited liability company if it is established that:

(a) The creditor's claim has been reduced to judgment, execution upon such judgment has been returned unsatisfied, and the limited liability company is insolvent; or

(b) The limited liability company is insolvent and the limited liability company has admitted in writing that the creditor's claim is due and owing.

(4) (a) If a limited liability company has been dissolved by voluntary action taken under subpart 1 of this part 8:

(I) The limited liability company may bring a proceeding to wind up and liquidate its business and affairs under judicial supervision in accordance with section 7-80-803; and

(II) The attorney general, a member, a manager, or a creditor, as the case may be, may bring a proceeding to wind up and liquidate the business and affairs of the limited liability company under judicial supervision in accordance with section 7-80-803, upon establishing the grounds set forth for such person, respectively, in subsections (1) to (3) of this section.

(b) As used in sections 7-80-811 to 7-80-813, a "judicial proceeding brought to dissolve a limited liability company" includes a proceeding brought under this subsection (4), and a "decree of dissolution" includes an order of court entered in a proceeding under this subsection (4) that directs that the business and affairs of a limited liability company shall be wound up and liquidated under judicial supervision.



§ 7-80-811. Procedure for judicial dissolution

(1) A judicial proceeding by the attorney general to dissolve a limited liability company shall be brought in the district court for the county in this state in which the street address of the limited liability company's principal office or the street address of its registered agent is located or, if the limited liability company has no principal office in this state and no registered agent, in the district court for the city and county of Denver. A judicial proceeding brought by any other party named in section 7-80-810 to dissolve a limited liability company shall be brought in the district court for the county in this state in which the street address of the limited liability company's principal office is located or, if it has no principal office in this state, in the district court for the county in which the street address of its registered agent is located, or, if the limited liability company has no registered agent, in the district court for the city and county of Denver.

(2) It is not necessary to make managers or members parties to a judicial proceeding to dissolve a limited liability company unless relief is sought against them individually.

(3) A court in a judicial proceeding brought to dissolve a limited liability company may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the limited liability company's assets wherever located, and carry on the business of the limited liability company until a full hearing can be held.



§ 7-80-812. Receivership or custodianship

(1) A court in a judicial proceeding brought to dissolve a limited liability company may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the limited liability company. The court shall hold a hearing, after giving notice to all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the limited liability company and all of its property, wherever located.

(2) The court may appoint an individual, a domestic entity, or a foreign entity authorized to transact business or conduct activities in this state as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(a) The receiver:

(I) May dispose of all or any part of the property of the limited liability company wherever located, at a public or private sale, if authorized by the court; and

(II) May sue and defend in the receiver's own name as receiver of the limited liability company in all courts; or

(b) The custodian, with the authority of a manager of a limited liability company, the articles of organization of which provide that it is to be managed by managers, may exercise all of the powers of the limited liability company, through or in place of its managers or members, to the extent necessary to manage the affairs of the limited liability company in the best interests of its members and creditors.

(4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the limited liability company and its members and creditors.

(5) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and such person's counsel from the assets of the limited liability company or proceeds from the sale of the assets.



§ 7-80-813. Decree of dissolution

(1) If, in a judicial proceeding brought to dissolve a limited liability company, after a hearing the court determines that one or more grounds for judicial dissolution described in section 7-80-810 exist, it may enter a decree dissolving the limited liability company and stating the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state for filing pursuant to part 3 of article 90 of this title.

(2) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the limited liability company's business and affairs in accordance with section 7-80-803 and the giving of notice to claimants in accordance with sections 7-90-911 and 7-90-912.

(3) The court's order or decision may be appealed as in other civil proceedings.









Part 9 - Foreign Limited Liability Companies

§ 7-80-901. Foreign limited liability companies

Part 8 of article 90 of this title, providing for the transaction of business or the conduct of activities by foreign entities, applies to foreign limited liability companies.



§ 7-80-902. Registered agent - service of process

Part 7 of article 90 of this title, providing for registered agents and service of process, applies to foreign limited liability companies.






Part 10 - Merger and Conversion



Part 11 - Applicability of Article

§ 7-80-1101. Application to limited liability companies formed prior to July 1, 1994

(1) A limited liability company formed under this article prior to July 1, 1994, shall be governed by the provisions of this article.

(2) (Deleted by amendment, L. 2004, p. 1465, § 200, effective July 1, 2004.)












Corporations and Associations

Article 90 - Colorado Corporations and Associations Act

Part 1 - Definitions and Application - Special Rules

§ 7-90-101. Short title

This article shall be known and may be cited as the "Colorado Corporations and Associations Act".



§ 7-90-102. Definitions

As used in this title, except as otherwise defined for the purpose of any section, subpart, part, or article of this title, or unless the context otherwise requires:

(1) "Address" means a mailing address or a street address.

(1.3) (Deleted by amendment, L. 2010, (HB 10-1403), ch. 404, p. 1995, § 12, effective August 11, 2010.)

(1.5) "Articles of association" means, with respect to a domestic limited partnership association, the articles of association as defined in the "Colorado Limited Partnership Association Act", article 63 of this title. With respect to a foreign limited partnership association or partnership association, "articles of association" means the corresponding document filed with the jurisdiction under the law of which the limited partnership association is formed.

(2) "Articles of incorporation" means, with respect to:

(a) A domestic cooperative that is not a domestic limited cooperative association, a domestic corporation, or other domestic entity that is formed under or subject to the "Colorado Business Corporation Act", articles 101 to 117 of this title, articles of incorporation as that term is used in the "Colorado Business Corporation Act";

(b) A corporation formed under or subject to article 40 of this title, a certificate of incorporation as that term is used in article 40 of this title;

(c) A domestic cooperative, a domestic nonprofit corporation, or other domestic entity that is formed under or subject to the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title, articles of incorporation as that term is used in the "Colorado Revised Nonprofit Corporation Act"; and

(d) A foreign corporation or foreign nonprofit corporation, the corresponding document filed with the jurisdiction, under the law of which the corporation or nonprofit corporation is formed.

(3) "Articles of organization" means, with respect to:

(a) A domestic limited liability company, the articles of organization as defined in the "Colorado Limited Liability Company Act", article 80 of this title;

(b) A foreign limited liability company, the corresponding document filed with the filing officer of the jurisdiction under the law of which the foreign limited liability company is formed; and

(c) A domestic limited cooperative association, the articles of organization as defined in the "Colorado Uniform Limited Cooperative Association Act", article 58 of this title.

(3.3) "Assumed entity name" means an entity name assumed by a foreign entity pursuant to the provisions of section 7-90-603.

(3.5) "Business development corporation" means a corporation incorporated under the "Colorado Business Development Corporation Act", article 48 of this title.

(3.7) (Deleted by amendment, L. 2002, p. 1837, § 87, effective July 1, 2002; p. 1702, § 85, effective October 1, 2002.)

(3.8) "Commercial registered agent" means a registered agent who has filed the appropriate documentation with the secretary of state to become listed as a commercial registered agent pursuant to section 7-90-707.

(3.9) (Deleted by amendment, L. 2004, p. 1465, § 201, effective July 1, 2004.)

(4) "Constituent document" means a constituent filed document or a constituent operating document.

(5) "Constituent entity" means, with respect to a merger, each merging entity and the surviving entity; with respect to a conversion, the converting entity and the resulting entity; and, with respect to a share or equity capital exchange, each entity whose owner's interests will be acquired and each entity acquiring those interests.

(6) "Constituent filed document" means the articles of incorporation, articles of organization, certificate of limited partnership, articles of association, statement of registration, or other document of similar import filed or recorded by or for an entity in the jurisdiction under the law of which the entity is formed, by which it is formed, or by which the entity obtains its status as an entity or the entity or any or all of its owners obtain the attribute of limited liability. Where a constituent filed document has been amended or restated, "constituent filed document" means the constituent filed document as last amended or restated.

(7) "Constituent operating document" means articles of incorporation, operating agreement, or partnership agreement, and bylaws of a corporation, nonprofit corporation, cooperative, or limited partnership association.

(8) "Converting entity" means the entity that converts into a resulting entity pursuant to section 7-90-201.

(9) "Cooperative" means a domestic cooperative or a foreign cooperative.

(9.5) "Cooperative housing corporation" means a corporation formed pursuant to article 33.5 of title 38, C.R.S.

(10) "Corporation" means a domestic corporation or a foreign corporation.

(10.3) "Delinquent entity" means an entity that has been declared delinquent pursuant to section 7-90-902 and that has not cured its delinquency.

(10.5) "Deliver" includes mail; except that delivery to the secretary of state means actual receipt by the secretary of state. "Deliver" to any person by the secretary of state includes delivery or mail to the registered agent address of the person's registered agent, or to the principal office address of the person, unless otherwise specified in section 7-90-902 or by an organic statute other than this article. "Deliver" by the secretary of state to a person that has neither a principal office address nor a registered agent address includes delivery to the address that such person may have provided to the secretary of state for such purpose, unless otherwise specified by an organic statute other than this article.

(11) "Domestic cooperative" means an entity formed under article 55 of this title; an entity formed under the "Colorado Cooperative Act", article 56 of this title; an entity formed under the "Colorado Uniform Limited Cooperative Association Act", article 58 of this title; or an entity formed under any other act of the state of Colorado that has elected to be subject to the "Colorado Cooperative Act".

(11.5) (Deleted by amendment, L. 2003, p. 2276, § 194, effective July 1, 2004.)

(12) "Domestic corporation" means a corporation formed under or subject to the "Colorado Business Corporation Act", articles 101 to 117 of this title.

(13) "Domestic entity" means a domestic corporation, a domestic general partnership, a domestic cooperative, a domestic limited liability company, a domestic limited partnership, a domestic limited partnership association, a domestic nonprofit association, a domestic nonprofit corporation, or any other organization or association that is formed under a statute or common law of this state or as to which the law of this state governs relations among the owners and between the owners and the organization or association and that is recognized under the law of this state as a separate legal entity.

(13.5) "Domestic entity name" means the name of a domestic entity as stated in the entity's constituent filed document or as changed pursuant to section 7-90-601.5 or 7-90-601.6.

(14) "Domestic general partnership" means a partnership as defined in the "Uniform Partnership Law", article 60 of this title, or as defined in the "Colorado Uniform Partnership Act (1997)", article 64 of this title if, in either case, the law of this state governs relations among the partners and between the partners and the partnership. The term includes a limited liability partnership as defined in the "Uniform Partnership Law", article 60 of this title, or as defined in the "Colorado Uniform Partnership Act (1997)", article 64 of this title.

(14.5) "Domestic limited cooperative association" means a limited cooperative association formed under or subject to the "Colorado Uniform Limited Cooperative Association Act", article 58 of this title.

(15) "Domestic limited liability company" means a limited liability company formed under the "Colorado Limited Liability Company Act", article 80 of this title.

(15.3) "Domestic limited liability limited partnership" means a domestic limited partnership that is registered as a limited liability limited partnership under section 7-60-144 or 7-64-1002.

(15.5) "Domestic limited liability partnership" means a domestic general partnership that is a limited liability partnership as defined in the "Uniform Partnership Law", article 60 of this title, or as defined in the "Colorado Uniform Partnership Act (1997)", article 64 of this title.

(16) "Domestic limited partnership" means a limited partnership as defined in the "Uniform Limited Partnership Law of 1931", article 61 of this title, or as defined in the "Colorado Uniform Limited Partnership Act of 1981", article 62 of this title. The term includes a limited partnership that is a limited liability limited partnership.

(17) "Domestic limited partnership association" means a limited partnership association formed under the "Colorado Limited Partnership Association Act", article 63 of this title.

(18) "Domestic nonprofit association" means a nonprofit association as defined in the "Uniform Unincorporated Nonprofit Association Act", article 30 of this title.

(19) "Domestic nonprofit corporation" means a corporation formed under or subject to article 40 of this title or the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of this title.

(19.3) (Deleted by amendment, L. 2004, p. 1465, § 201, effective July 1, 2004.)

(19.5) "Effective date", when referring to a document filed by the secretary of state, means the time and date determined in accordance with section 7-90-304.

(19.7) "Effective date of dissolution of an entity" means, with respect to any domestic entity other than a general partnership that was a reporting entity before dissolution, the earlier of the effective date of the entity's articles of dissolution or statement of dissolution or the date as shown by the records of the secretary of state on which the entity was administratively or judicially dissolved.

(20) "Entity" means a domestic entity or a foreign entity.

(20.5) "Entity name" means a domestic entity name or a foreign entity name.

(20.6) "Fee" means a fee determined and collected by the secretary of state as provided in section 24-21-104, C.R.S., and includes a fee imposed as a penalty for a late filing or otherwise.

(20.7) "Filed document" means any document filed by the secretary of state pursuant to this title, whether or not effective.

(21) "Foreign cooperative" means an entity formed under the law of a jurisdiction other than this state that is functionally equivalent to a domestic cooperative.

(21.5) (Deleted by amendment, L. 2003, p. 2276, § 194, effective July 1, 2004.)

(22) "Foreign corporation" means an entity formed under the law of a jurisdiction other than this state that is functionally equivalent to a domestic corporation.

(23) "Foreign entity" means a foreign corporation, a foreign cooperative, a foreign general partnership, a foreign limited liability partnership, a foreign limited liability company, a foreign limited partnership, a foreign limited liability limited partnership, a foreign limited partnership association, a foreign nonprofit association, a foreign nonprofit corporation, or any other organization or association that is formed under a statute or common law of a jurisdiction other than this state or as to which the law of a jurisdiction other than this state governs relations among the owners and between the owners and the organization or association and is recognized under the law of such jurisdiction as a separate legal entity.

(23.3) "Foreign entity name" means:

(a) The name of a foreign entity under which it is authorized to transact business or conduct activities in this state, whether such name is its true name or an assumed entity name, as such name may be changed pursuant to section 7-90-601.6; or

(b) As to a foreign entity that is not authorized to transact business or conduct activities in this state but that has registered its true name pursuant to section 7-90-604, that true name.

(23.5) "Foreign general partnership" means an entity formed under the law of a jurisdiction other than this state that is functionally equivalent to a domestic general partnership.

(23.7) "Foreign limited cooperative association" means an entity formed under the law of a jurisdiction other than this state that is functionally equivalent to a domestic limited cooperative association.

(24) "Foreign limited liability company" means an entity formed under the law of a jurisdiction other than this state that is functionally equivalent to a domestic limited liability company.

(24.3) "Foreign limited liability limited partnership" means an entity that is functionally equivalent to a domestic limited liability limited partnership and is formed under the law of a jurisdiction other than this state or as to which the law of a jurisdiction other than this state governs relations among the owners and between the owners and the entity and is recognized under the law of this state as a separate legal entity.

(24.5) "Foreign limited liability partnership" means an entity that is functionally equivalent to a domestic limited liability partnership and is formed under the law of a jurisdiction other than this state or as to which the law of a jurisdiction other than this state governs relations among the owners and between the owners and the entity and is recognized under the law of this state as a separate legal entity.

(25) "Foreign limited partnership" means a partnership formed under the law of a jurisdiction other than this state that is functionally equivalent to a domestic limited partnership.

(26) "Foreign limited partnership association" means a limited partnership association formed under the law of a jurisdiction other than this state that is functionally equivalent to a domestic limited partnership association.

(27) (Deleted by amendment, L. 2000, p. 959, § 44, effective July 1, 2000.)

(28) "Foreign nonprofit association" means an entity formed under the law of a jurisdiction other than this state that is functionally equivalent to a domestic nonprofit association.

(29) "Foreign nonprofit corporation" means an entity formed under the law of a jurisdiction other than this state that is functionally equivalent to a domestic nonprofit corporation.

(29.3) (Deleted by amendment, L. 2004, p. 1465, § 201, effective July 1, 2004.)

(29.5) "Formed" includes incorporated, created, and organized, and each of the terms includes the others as the context may require. With respect to an entity that was initially formed under the law of one jurisdiction and, by merger, conversion, consolidation, redomestication, or other action, is treated, after such action, according to the law of the jurisdiction under which it was initially formed, as having been formed under the law of a second jurisdiction, the entity shall be considered to have been formed under the law of the second jurisdiction for purposes of this title.

(30) "General partner" means a partner in a general partnership and a general partner in a limited partnership.

(31) "General partnership" means a domestic general partnership or a foreign general partnership.

(31.1) "Health care coverage cooperative" shall have the same meaning as set forth in section 10-16-1002 (2), C.R.S., or a successor statute.

(31.3) "Include" or its variants, when used in reference to any definition or list, indicates that the definition or list is partial and not exclusive.

(31.5) "Individual" means a natural person.

(31.7) "Jurisdiction" includes the United States, a state of the United States, a foreign country or other foreign governmental authority, and any agency, instrumentality, or subdivision thereof.

(32) "Limited liability company" means a domestic limited liability company or a foreign limited liability company.

(32.5) "Limited liability limited partnership" means a domestic limited liability limited partnership or a foreign limited liability limited partnership.

(32.7) "Limited liability partnership" means a domestic limited liability partnership or a foreign limited liability partnership.

(33) "Limited partner" means a limited partner in a limited partnership.

(34) "Limited partnership" means a domestic limited partnership or a foreign limited partnership.

(35) "Limited partnership association" means a domestic limited partnership association or a foreign limited partnership association.

(35.5) "Mail" means deposit in the United States mail, properly addressed, first class postage prepaid, and includes registered, certified, express, or priority mail for which the proper fee has been paid.

(35.6) "Mailing address" means, with respect to any person, a physical location to which mail for such person may be delivered, which physical location shall be described by its street name and number or post office box number, city, state, and (if not the United States) country, and the postal code, if any, for delivery of mail to the location. If the person has no post office box and, by reason of rural location or otherwise, a street name and number, city, or town does not exist, "mailing address" shall mean an appropriate description fixing as nearly as possible the actual physical location to which mail for that person is delivered, but, for all locations in the United States, the county or parish and, if any, the rural free delivery route and the United States postal code shall be included.

(35.7) "Manager" means:

(a) A member of a limited liability company in which management is not vested in managers rather than members;

(b) A manager of a limited liability company in which management is vested in managers rather than members;

(c) A member of a limited partnership association in which management is not vested in managers rather than members;

(d) A manager of a limited partnership association in which management is vested in managers rather than members;

(e) A general partner;

(f) An officer or director of a corporation, a nonprofit corporation, a cooperative, or a limited partnership association; or

(g) Any person whose position with respect to an entity, as determined under the constituent documents and organic statutes of the entity, without regard to the person's title, is the functional equivalent of any of the positions described in paragraphs (a) to (f) of this subsection (35.7).

(35.9) "Means" denotes an exhaustive definition or list.

(36) "Member" means:

(a) A member of a cooperative;

(a.5) A member of a limited cooperative association as defined in section 7-58-102;

(b) A member of a nonprofit association;

(c) A member of a limited liability company;

(d) In the case of a nonprofit corporation with one or more classes of voting members, a voting member of a nonprofit corporation; or

(e) In the case of a nonprofit corporation with no voting members, a director of a nonprofit corporation.

(37) "Merging entity" means any entity that merges into a surviving entity pursuant to section 7-90-203 or pursuant to the organic statutes other than this article.

(38) "Nonprofit association" means a domestic nonprofit association or a foreign nonprofit association.

(39) "Nonprofit corporation" means a domestic nonprofit corporation or a foreign nonprofit corporation.

(40) "Nonprofit entity" means a nonprofit corporation or a nonprofit association.

(40.5) "Obligation" means any debt, obligation, duty, or liability whether sounding in tort, contract, or otherwise.

(40.7) "On file in the records of the secretary of state", "on file in the office of the secretary of state", and "on file with the secretary of state", with reference to a document, means that the document has been filed by the secretary of state and has become effective pursuant to section 7-90-304 or otherwise pursuant to law and that, subsequent to the commencement of the document's effectiveness, no action has been taken, or omission has occurred, that has caused the document to become ineffective or to be superseded in effect.

(41) "Operating agreement" means the operating agreement of a domestic limited liability company or the functionally equivalent document of a foreign limited liability company.

(42) "Organic statutes" means, with respect to any entity:

(a) This article;

(b) The statute, whether of this state or of another jurisdiction, under which the entity is formed; and

(c) All other statutes of this state or such other jurisdiction that govern the organization and internal affairs of the entity.

(43) "Owner" means a shareholder of a corporation, a member, a partner, or a person having an interest in any other entity that is functionally equivalent to an owner's interest.

(44) "Owner's interest" means the shares of stock in a corporation, a membership in a nonprofit corporation, a membership interest in a limited liability company, the interest of a member in a cooperative or in a limited cooperative association, a partnership interest in a limited partnership, a partnership interest in a partnership, and the interest of a member in a limited partnership association.

(45) "Partner" means a general partner and a limited partner.

(46) "Partnership" means a domestic general partnership, a foreign general partnership, a domestic limited partnership, or a foreign limited partnership.

(47) "Partnership agreement" means the partnership agreement of a domestic general partnership or a domestic limited partnership, or the functional equivalent for a foreign general partnership or a foreign limited partnership.

(47.1) (Deleted by amendment, L. 2000, p. 959, § 44, effective July 1, 2000.)

(48) (Deleted by amendment, L. 2003, p. 2276, § 194, effective July 1, 2004.)

(48.5) "Periodic report" means the report required by section 7-90-501.

(49) "Person" means an individual, an estate, a trust, an entity, or a state or other jurisdiction.

(50) "Primary constituent documents" means articles of incorporation with respect to a corporation and constituent documents with respect to other entities.

(50.5) (a) "Principal address" means principal office address or, for a person that has no principal office address, the street address of the person's usual place of business in this state if it has one, the street address of the person's residence in this state if it has one but has no principal place of business in this state, the street address of the person's usual place of business outside this state if it has one but has no usual place of business or residence in this state, or the street address of the person's residence outside this state if it has one but has no principal place of business anywhere and no residence in this state.

(b) In each case enumerated in paragraph (a) of this subsection (50.5), for a person that has no principal office address, "principal address" means the mailing address of the person if it is different from the address determined pursuant to paragraph (a) of this subsection (50.5).

(51) "Principal office" means the office of an entity located at the principal office address of the entity.

(51.5) "Principal office address" means the street address and, if different, the mailing address inside or outside this state, that has been stated by or for an entity to be the principal office address of the entity in the first filed document, in which document the entity or another person has been required, by a provision of this title or by a form or cover sheet the use of which is required by the secretary of state, to state the entity's principal office address; or, if the entity's principal office address has been changed pursuant to section 7-90-705, the principal office address of the entity as last so changed.

(52) "Proceeding" includes a civil suit, arbitration, or mediation and a criminal, administrative, or investigatory action.

(53) "Provider network" means an entity created pursuant to part 3 of article 18 of title 6, C.R.S., or any functionally equivalent entity formed under any subsequently enacted statute of this state.

(54) "Receive", when used in reference to receipt of a writing or other document by an entity, means that the entity actually obtains the writing or other document.

(55) "Registered agent" means the registered agent required to be maintained by an entity pursuant to part 7 of this article or appointed pursuant to article 70 of this title.

(55) "Registered agent" means the registered agent required to be maintained by an entity pursuant to part 7 of this article or appointed pursuant to article 70 of this title. "Registered agent" includes a commercial registered agent.

(56) "Registered agent address" means the street address and, if different, the mailing address of the registered agent's primary residence in this state or usual place of business in this state if the registered agent is an individual, or of the registered agent's usual place of business in this state if the registered agent is an entity.

(56.5) "Registered agent name" means, with respect to a registered agent who is an individual or a domestic entity, the true name of the registered agent and, with respect to a registered agent that is a foreign entity, the foreign entity name of the foreign entity.

(57) (Deleted by amendment, L. 2004, p. 1465, § 201, effective July 1, 2004.)

(58) "Reporting entity" means any domestic entity as to which a constituent filed document is on file in the records of the secretary of state other than a domestic limited partnership that is not a reporting limited partnership and any foreign entity authorized to transact business or conduct activities in this state. An entity ceases to be a reporting entity upon the dissolution of the entity, the entity becoming delinquent, the relinquishment of the entity's authority to transact business or conduct activities in this state, or, if the entity is a limited liability partnership or a limited liability limited partnership that is not a reporting limited partnership, its withdrawal of its statement of registration. A dissolved entity that was a reporting entity before its dissolution again becomes a reporting entity upon its reinstatement under part 10 of this article, and a delinquent entity again becomes a reporting entity upon the curing of its delinquency pursuant to section 7-90-904.

(58.5) "Reporting limited partnership" means:

(a) A domestic limited partnership formed after July 26, 2009;

(b) A domestic limited partnership formed under article 61 of this title that elects after July 26, 2009, to be governed by article 62 of this title;

(c) A domestic limited partnership formed under or governed by article 62 of this title for which, after July 26, 2009, a statement of registration is delivered to the secretary of state, for filing pursuant to part 3 of this article, and which is subsequently on file in the records of the secretary of state; or

(d) Any other domestic limited partnership formed under or governed by article 62 of this title as to which a statement of election to be a reporting entity is on file in the records of the secretary of state after July 26, 2009.

(59) "Resulting entity" means the entity that results from the conversion of an entity pursuant to section 7-90-201.

(60) (Deleted by amendment, L. 2003, p. 2276, § 194, effective July 1, 2004.)

(60.5) "Signature" or "signed", unless otherwise provided in the constituent document, includes an "electronic signature" as that term is defined in the "Uniform Electronic Transactions Act", section 24-71.3-102 (8), C.R.S.

(61) "State", when referring to a part of the United States, includes the following:

(a) A state;

(b) A commonwealth;

(c) The District of Columbia;

(d) All agencies, instrumentalities, and subdivisions of a state, a commonwealth, or the District of Columbia; or

(e) Any territory or insular possessions of the United States together with all agencies and governmental subdivisions thereof.

(61.1) "Statement of change" means a statement of change as described in section 7-90-305.5.

(61.3) "Statement of conversion" means a statement of conversion as described in section 7-90-201.7.

(61.4) "Statement of correction" means a statement of correction as described in section 7-90-305.

(61.5) "Statement of election to be a reporting entity" means a statement of election to be a reporting entity as described in section 7-90-501 (7.5).

(61.6) "Statement of merger" means a statement of merger as described in section 7-90-203.7.

(61.7) "Statement of registration" means, with respect to a domestic limited liability partnership or a domestic limited liability limited partnership, the statement of registration as described in section 7-60-144 or section 7-64-1002. With respect to a foreign limited liability partnership or a foreign limited liability limited partnership, "statement of registration" means the corresponding document filed with the filing officer of the jurisdiction under the law of which the foreign limited liability partnership or the foreign limited liability limited partnership is formed.

(62) "Street address" means, with respect to a physical location, the street name and number, city, state, and (if not the United States) country, and the postal code, if any, that is required for delivery of mail to the location. If, by reason of rural location or otherwise, a street name and number, city, or town does not exist, "street address" shall mean an appropriate description fixing as nearly as possible the actual physical location, but, for all locations in the United States, the county or parish and, if any, the rural free delivery route and the United States postal code shall be included.

(63) "Surviving entity" means the entity into which a merging entity or entities have merged pursuant to section 7-90-203 or pursuant to the organic statutes other than this article.

(63.3) "Trade name" means a name of a person other than the true name of the person, or, in the case of a general partnership that is not a limited liability partnership, other than the true name of each general partner of the general partnership, under which the person may transact business or conduct activities pursuant to the provisions of article 71 of this title.

(63.7) "True name" means, with respect to an individual, the first name and surname of the individual; with respect to a domestic entity, the domestic entity name, if any, of the domestic entity, or, if the domestic entity does not have a domestic entity name, the name under which the domestic entity most commonly transacts business or conducts activities in this state; and, with respect to a foreign entity, the functional equivalent of such a name.

(64) "United States" includes any district, authority, office, bureau, commission, department, and any other agency of the United States of America.

(65) "Unit owner's association" means an entity created pursuant to part 3 of article 33.3 of title 38, C.R.S., or any functionally equivalent entity formed under any subsequently enacted statute of this state.

(66) "Writing" or "written", unless otherwise provided in the constituent document, includes an "electronic record" as that term is defined in the "Uniform Electronic Transactions Act", section 24-71.3-102 (7), C.R.S.



§ 7-90-102.5. Relationship between constituent documents and organic statutes

For purposes of this article, the constituent documents of an entity shall govern to the extent not inconsistent with any provision of the organic statutes that may not be waived by the constituent documents of the entity.



§ 7-90-103. Reservation of power to amend or repeal

The general assembly has the power to amend or repeal all or part of this article at any time, and all entities subject to said article shall be governed by the amendment or repeal.



§ 7-90-104. Nonapplication of uniform commercial code to owner's interest

Subsections (d) to (f) of section 4-9-406 and section 4-9-408, C.R.S., do not apply to the assignment or the transfer of, or the creation of a security interest in, an owner's interest.






Part 2 - Merger and Conversion of Entities

§ 7-90-201. Conversion of an entity

(1) Pursuant to a plan of conversion approved in accordance with section 7-90-201.4:

(a) A domestic entity of one form may be converted into any other form of domestic entity.

(b) A domestic entity may be converted into any form of foreign entity recognized in the jurisdiction under the law of which the entity will be considered to have been formed after the conversion.

(2) A foreign entity may be converted into a domestic entity if the conversion is not prohibited by the constituent documents or organic statutes and if the foreign entity complies with all of the requirements, if any, of its constituent documents and organic statutes in effecting the conversion.



§ 7-90-201.3. Plan of conversion

(1) A plan of conversion shall state:

(a) The entity name or, for an entity that has no entity name, the true name, the jurisdiction under the law of which the entity is formed, and the form of entity of the converting entity;

(b) The entity name or, for an entity that has no entity name, the true name, the jurisdiction under the law of which the entity is formed, and the form of the resulting entity;

(c) The terms and conditions of the conversion, including the manner and basis of changing the owners' interests of each converting entity into owners' interests or obligations of the resulting entity or into money or other property in whole or in part.



§ 7-90-201.4. Approval of plan of conversion

(1) In the case of domestic entities described in this subsection (1), the plan of conversion shall be approved:

(a) In the case of a corporation, as provided in section 7-111-101.5;

(b) In the case of a nonprofit corporation, as provided in section 7-131-101.5;

(c) In the case of a cooperative formed under, or subject to, article 56 of this title, as provided in section 7-56-602; and

(d) In the case of a cooperative formed under article 55 of this title, as provided in section 7-55-112.

(2) In the case of a domestic entity other than an entity described in subsection (1) of this section, the plan of conversion shall be approved as follows:

(a) If the organic statutes or primary constituent documents expressly provide for the approval of the conversion, the terms and conditions of the conversion shall be approved in accordance with those provisions.

(b) If neither the primary constituent documents nor the organic statutes expressly provide for the approval of the plan of conversion, the plan of conversion shall be approved in accordance with the provisions of the primary constituent documents that contain the most stringent terms for approval of a merger.

(c) If the primary constituent documents do not expressly provide for the approval of a merger, the plan of conversion shall be approved in accordance with the provisions of the entity's organic statutes that contain the most stringent terms for the approval of a merger.

(d) If neither the primary constituent documents nor the entity's organic statutes expressly provide for the approval of a merger, the plan of conversion shall be approved in accordance with the provisions for amendment of the primary constituent documents set forth in the organic statutes and the primary constituent documents.

(e) If neither the primary constituent documents nor the organic statutes expressly provide for the approval of a plan of conversion, for the approval of a merger, or for the approval of an amendment to the primary constituent documents, the plan of conversion shall be approved by all of the owners of the converting entity.

(3) For purposes of this section, the provisions of the organic statutes and constituent documents applicable to approval include provisions relating to any preliminary approval by managers for submission to the owners, notices, quorum, voting, and consent by owners or third parties. References in this section to the most stringent provisions of the primary constituent documents or organic statutes are references to those provisions of such documents or statutes that establish the highest voting requirements for approval of a merger. Nothing in this section shall be deemed to permit any primary constituent document to contain merger provisions that are proscribed by the entity's organic statutes.



§ 7-90-201.7. Statement of conversion - when conversion effective

(1) After the conversion of an entity is approved in accordance with section 7-90-201.4, the converting entity shall cause a statement of conversion to be delivered to the secretary of state, for filing pursuant to part 3 of this article, if the converting entity has a constituent filed document or a statement of foreign entity authority filed in the records of the secretary of state and the resulting entity will not be an entity for which a constituent filed document will be filed in the records of the secretary of state. The statement of conversion shall state:

(a) The entity name of the converting entity, its principal office address, the jurisdiction under the law of which it is formed, and its form of entity;

(b) The true name of the resulting entity, its principal address, the jurisdiction under the law of which it is formed, and its form of entity;

(c) A statement that the converting entity has been converted into the resulting entity pursuant to this section; and

(d) Any other matters relating to the conversion that the converting entity determines to include therein.

(2) After the conversion of an entity is approved in accordance with section 7-90-201, if neither the resulting entity nor the converting entity is or will be an entity that will have a constituent filed document filed in the records of the secretary of state, either the resulting entity or the converting entity may deliver to the secretary of state, for filing pursuant to part 3 of this article, a statement of conversion stating:

(a) The true name of the converting entity, its principal address, the jurisdiction under the law of which it is formed, and its form of entity;

(b) The true name of the resulting entity, its principal address, the jurisdiction under the law of which it is formed, and its form of entity;

(c) That the converting entity has been converted into the resulting entity pursuant to this section; and

(d) Any other matters relating to the conversion that the entity filing the statement of conversion determines to include therein.

(3) (a) After the conversion of an entity is approved in accordance with section 7-90-201, if the resulting entity will be an entity for which a constituent filed document is to be filed in the records of the secretary of state, the converting entity shall deliver to the secretary of state, for filing pursuant to part 3 of this article, a combined statement of conversion and the constituent filed document that complies with the requirements of the organic statutes. In addition to complying with the requirements of the organic statutes for the constituent filed document, a combined statement of conversion and constituent filed document shall state:

(I) The entity name or, for an entity that has no entity name, the true name of the converting entity, its principal address, the jurisdiction under the law of which it is formed, and its form of entity;

(II) The entity name of the resulting entity;

(III) That the converting entity has been converted into the resulting entity pursuant to this section; and

(IV) Any other matters relating to the conversion that the entity filing the statement of conversion determines to include therein.

(b) Notwithstanding the requirement in paragraph (a) of this subsection (3), a combined statement of conversion and constituent filed document, once accepted for filing by the secretary of state, shall for all purposes be deemed to be two separate documents: The statement of conversion and the constituent filed document.

(4) The conversion shall become effective as specified by the organic statutes. If the organic statutes do not specify an effective date, the conversion shall become effective when the statement of conversion, if any, becomes effective as determined pursuant to section 7-90-304, or, if no statement of conversion is filed, the conversion shall become effective at the time and on the date determined by the owners of the converting entity.



§ 7-90-202. Effect of conversion - entity unchanged

(1) At the time the conversion becomes effective, the converting entity shall be converted into the resulting entity, and the resulting entity shall thereafter be subject to all of the provisions of the organic statutes.

(2) Unless otherwise agreed, the conversion of any converting entity into a resulting entity shall not be deemed to affect any obligations of the converting entity incurred prior to the conversion to the resulting entity or the personal liability of any person incurred prior to such conversion.

(3) Unless otherwise agreed or otherwise provided by the organic statutes, other than this article, the converting entity shall not be required to wind up the entity's affairs or pay obligations and distribute the entity's assets, and the conversion shall not be deemed to constitute a dissolution of the converting entity and shall constitute a continuation of the existence of the converting entity in the form of the resulting entity.

(4) The resulting entity is the same entity as the converting entity.



§ 7-90-203. Merger of entities

(1) One or more domestic entities may merge into a domestic entity of a form the same as or different from any of the merging entities pursuant to a plan of merger approved pursuant to section 7-90-203.4.

(2) One or more domestic entities may merge into a foreign entity of a form the same as or different from that of any of the merging entities, or one or more foreign entities may merge into a domestic entity of a form the same as or different from that of any of the merging entities, pursuant to a plan of merger approved, in the case of a domestic entity, pursuant to section 7-90-203.4, if the merger is not prohibited by the constituent documents or organic statutes of each foreign entity and if each foreign entity complies with all of the requirements, if any, of its constituent documents and organic statutes in effecting the merger.

(3) to (7) (Deleted by amendment, L. 2007, p. 235, § 23, effective May 29, 2007.)



§ 7-90-203.3. Plan of merger

(1) A plan of merger shall state:

(a) The entity name or, for an entity that has no entity name, the true name, the jurisdiction under the law of which the entity is formed, and the form of entity of each of the merging entities;

(b) The entity name or, for an entity that has no entity name, the true name, the jurisdiction under the law of which the entity is formed, and the form of the surviving entity into which the merging entities are to merge;

(c) The terms and conditions of the merger, including the manner and basis of changing the owners' interests of each merging entity into owners' interests or obligations of the surviving entity or into money or other property in whole or in part; and

(d) Any amendments to the constituent documents of the surviving entity to be effected by the merger.



§ 7-90-203.4. Approval of plan of merger

(1) In the case of domestic entities described in this subsection (1), the plan of merger shall be approved:

(a) In the case of a corporation, as provided in section 7-111-101;

(b) In the case of a nonprofit corporation, as provided in section 7-131-101;

(c) In the case of a cooperative formed under, or subject to, article 56 of this title, as provided in section 7-56-602; and

(d) In the case of a cooperative formed under article 55 of this title, as provided in section 7-55-112.

(2) In the case of a domestic entity other than an entity described in subsection (1) of this section, the plan of merger shall be approved:

(a) In accordance with the provisions of the primary constituent documents dealing with mergers of the type, and with entities of the forms, described in the plan of merger;

(b) If there are no such provisions, in accordance with the provisions of the primary constituent documents that contain the most stringent terms for approval of a merger;

(c) If there are no such provisions, in accordance with the provisions of the entity's organic statutes dealing with mergers of the type, and with entities of the forms, described in the plan of merger;

(d) If there are no such provisions, in accordance with the provisions of the entity's organic statutes that contain the most stringent terms for approval of a merger;

(e) If neither the primary constituent documents nor the organic statutes expressly provide for the approval of the merger, in accordance with the provisions for amendment of the primary constituent documents set forth in the organic statutes and the primary constituent documents; or

(f) If neither the primary constituent documents nor the organic statutes expressly provide for a merger or for the approval of an amendment to the primary constituent documents, by all of the owners of the merging entity.

(3) For purposes of this section, the provisions of the entity's organic statutes and primary constituent documents applicable to approval of the plan of merger include provisions relating to any preliminary approval by managers for submission to the owners, notices, quorum, voting, and consent by owners or third parties. References in this section to the most stringent provisions of the primary constituent documents or organic statutes are references to those provisions of such documents or statutes that establish the highest voting requirements for approval of a merger. Nothing in this section shall be deemed to permit any primary constituent document to contain merger provisions that are proscribed by the entity's organic statutes.



§ 7-90-203.7. Statement of merger - when merger effective

(1) After a merger is approved in accordance with section 7-90-203.4, if any merging entity is an entity for which a constituent filed document has been filed by the secretary of state, the surviving entity shall deliver to the secretary of state, for filing pursuant to part 3 of this article, a statement of merger that shall state:

(a) The entity name or, for an entity that has no entity name, the true name of each merging entity, its principal address, the jurisdiction under the law of which it is formed, and its form of entity;

(b) The entity name or, for an entity that has no entity name, the true name of the surviving entity, its principal address, the jurisdiction under the law of which it is formed, and its form of entity;

(c) That each merging entity is merged into the surviving entity;

(d) That, if the plan of merger provides for amendments to any constituent filed document of the surviving entity, an appropriate statement of change or other document effecting the amendments shall be delivered to the secretary of state for filing pursuant to part 3 of this article; and

(e) Any other matters relating to the merger the surviving entity determines to include therein.

(2) After a merger is approved in accordance with section 7-90-203.4, if no merging entity is an entity for which a constituent filed document has been filed by the secretary of state, the surviving entity may deliver to the secretary of state, for filing pursuant to part 3 of this article, a statement of merger that shall state:

(a) The entity name or, for an entity that has no entity name, the true name of each merging entity, its principal address, the jurisdiction under the law of which it is formed, and its form of entity;

(b) The entity name or, for an entity that has no entity name, the true name of the surviving entity, its principal address, the jurisdiction under the law of which it is formed, and its form of entity;

(c) That each merging entity is merged into the surviving entity; and

(d) Any other matters relating to the merger that the surviving entity determines to include therein.

(3) The merger shall become effective as specified by the organic statutes. If the organic statutes do not specify an effective date, the merger takes effect at the time and on the date the statement of merger becomes effective as determined pursuant to section 7-90-304 or, if no statement of merger is required to be filed, at the time and on the date determined by the owners of the merging entity.



§ 7-90-204. Effect of merger

(1) When a merger is effective:

(a) Every merging entity merges into the surviving entity and the separate existence of every merging entity ceases. All of the rights, privileges, including specifically the attorney-client privilege, and powers of each of the merging entities, all real, personal, and mixed property, and all obligations due to each of the merging entities, as well as all other things and causes of action of each of the merging entities, vest as a matter of law in the surviving entity and are thereafter the rights, privileges, powers, and property of, and obligations due to, the surviving entity. Title to any property vested in any of the merging entities does not revert and is not in any way impaired by reason of the merger; except that all rights of creditors in and all liens upon any property of any of the merging entities are preserved unimpaired in the same property, however held. All obligations of the merging entities attach as a matter of law to the surviving entity and may be fully enforced against the surviving entity. A merger does not constitute a conveyance, transfer, sale of assets, or assignment. Nothing in this section affects the validity of contract provisions or of reversions or other forms of title limitations that attach conditions or consequences specifically to mergers.

(b) Any owner who was liable for the obligation of any merging entity solely by reason of being an owner of the merging entity, but who will otherwise not be liable for the obligation of the surviving entity, remains liable for the obligations of the merging entity incurred before the merger unless a contract giving rise to the obligation provides otherwise.

(c) Unless otherwise provided in the constituent documents or required under the organic statutes, no merging entity shall be required to wind up its affairs or pay obligations and distribute assets, and the merger shall not be deemed to constitute a dissolution or liquidation of the merging entity. Unless otherwise provided in the constituent documents of a constituent entity or as required under the organic statutes, any payments in cash or in kind to owners of the constituent entity pursuant to the plan of merger shall not be deemed to constitute a dividend, liquidating distribution, or other distribution that gives rise to contractual distributional preference rights.



§ 7-90-204.5. Foreign entity resulting from conversion or surviving merger

(1) Upon the conversion of a domestic entity into a foreign entity or the merger of a domestic entity and a foreign entity in which the foreign entity is the surviving entity, the foreign entity:

(a) Shall either:

(I) Appoint a registered agent if the foreign entity has no registered agent and maintain a registered agent pursuant to part 7 of this article, whether or not the foreign entity is otherwise required to do so, to accept service in any proceeding to enforce any obligation or rights of dissenting owners of any domestic entity party to the conversion or merger or in any proceeding based on a cause of action arising with respect to any domestic entity party to the conversion or merger; or

(II) Be deemed to have authorized service of process on it in connection with such causes of action by mailing in accordance with section 7-90-704 (2);

(b) Shall promptly pay to the dissenting owners of each domestic entity party to the conversion or merger the amount, if any, to which they are entitled under the organic statutes; and

(c) Shall comply with part 8 of this article if it is to transact business or conduct activities in this state.



§ 7-90-205. Scope of article - article not exclusive

The provisions of this article are not exclusive.



§ 7-90-206. Dissenter's rights, prohibitions, restrictions, and requirements

(1) To the extent that any organic statute or the common law expressly prohibits or restricts the right of any entity to convert into or merge with any other form of entity, grants dissenter's rights with respect to such merger or conversion, or imposes requirements on such conversion or merger, any merger or conversion of such entity under this article shall be subject to such restriction, entitle its owners to such dissenter's rights, and be subject to such requirements.

(2) If an owner of a converting entity would be entitled under the organic statutes to dissenter's rights if the converting entity were merged into an entity of the same form as the converting entity, then such owner shall be entitled to dissenter's rights with respect to the conversion on the same basis as the owner would be so entitled under the organic statutes if the converting entity were being merged into an entity of the same form as the converting entity.

(3) Unless otherwise provided in the plan of conversion or plan of merger, if an entity is converted into another form of entity or merged into another form of entity in a transaction in which dissenters' rights are applicable, an owner of the converting or merged entity who consents to the conversion or merger or who does not consent to the conversion or merger and who does not exercise dissenters' rights shall become an owner of the resulting or surviving entity and shall be deemed to be a party to, and to be bound by, the constituent operating document of the resulting or surviving entity.






Part 3 - Filing Documents

§ 7-90-301. Filing requirements

(1) (a) Each document that is required or permitted to be filed in the records of the secretary of state pursuant to any provision of this title or any organic statute of this state shall be subject to this part 3.

(b) To be entitled to be filed pursuant to this part 3, a document shall be subject to this part 3 and shall comply with the requirements of this section and the requirements of any other law of this state that adds to or varies the requirements of this part 3.

(b.5) (Deleted by amendment, L. 2004, p. 1475, § 208, effective July 1, 2004.)

(c) Any provision in this title or any other organic statute of this state that provides for filing of a document with the secretary of state or with the office of the secretary of state or in the records of the secretary of state shall be deemed to mean delivery of the document to the secretary of state, for filing pursuant to this part 3.

(2) Notwithstanding the general recognition in paragraph (b) of subsection (1) of this section of requirements of other law of this state that may add to or vary the requirements of this part 3, and notwithstanding any other provision of this title or any other organic statute of this state requiring the signature of any person on, or execution by any person of, a document, no such signature or execution shall be required as a condition to its being filed pursuant to this part 3.

(3) The document shall contain all information required by the law of this state to be contained in the document but, unless otherwise provided by law, shall not contain other information.

(4) The document shall be on or in such medium as may be acceptable to the secretary of state and from which the secretary of state may create a document that contains all of the information stated in the document and that is typewritten or printed on paper. The secretary of state may require that the document be delivered by any one or more means or on or in any one or more media as may be acceptable to the secretary of state. The secretary of state is not required to file a document that is not delivered by a means and in a medium that complies with the requirements then established by the secretary of state for the delivery and filing of documents. If the secretary of state permits a document to be delivered on paper, the document shall be typewritten or machine printed, and the secretary of state may impose reasonable requirements upon the dimensions, legibility, quality, and color of such paper and typewriting or printing and upon the format and other attributes of any document that is delivered electronically. The secretary of state shall ensure, at the earliest practicable time, that delivery of a document subject to this part 3 for filing may be accomplished electronically, without the necessity for the delivery of a physical original document or the image thereof, if all required information is delivered and is readily retrievable from the data delivered. If the delivery of a document subject to this part 3 for filing is required to be accomplished electronically, such document shall not be accompanied by any physical document unless the secretary of state permits such accompaniment.

(5) The document shall be in the English language. The entity name of any entity contained in the document need not be in English if expressed in English letters or arabic or roman numerals.

(6) The document shall state the section or sections of the organic statutes, other than this part 3, pursuant to which it is delivered to the secretary of state for filing pursuant to this part 3.

(6.5) to (7.7) (Deleted by amendment, L. 2002, p. 1838, § 90, effective July 1, 2002; p. 1702, § 88, effective October 1, 2002.)

(8) The document shall state the true name or true names, and mailing address or mailing addresses, of any one or more of the individuals who cause the document to be delivered for filing, but the document need not state the true name and address of more than one such individual.

(9) The document shall include any form or cover sheet, or both, required pursuant to section 7-90-302.

(10) The document shall be delivered to the secretary of state for filing and shall be accompanied by all required fees.

(11) (Deleted by amendment, L. 2004, p. 1475, § 208, effective July 1, 2004.)

(12) Notwithstanding section 2-4-108, C.R.S., section 24-11-110, C.R.S., or any other provision of law, if the last day of a period for filing a document that is authorized or required to be filed by electronic means falls on a Saturday, Sunday, legal holiday, or any day the secretary of state's physical office is closed, the period shall expire on such day.



§ 7-90-301.5. Act of causing document to be delivered for filing

Causing a document to be delivered to the secretary of state for filing pursuant to this part 3 shall constitute the affirmation or acknowledgment of each individual causing such delivery, under penalties of perjury, that the document is the individual's act and deed, or that the individual in good faith believes the document is the act and deed of the person on whose behalf the individual is causing the document to be delivered for filing, taken in conformity with the requirements of this part 3, the constituent documents, and the organic statutes, and that the individual in good faith believes the facts stated in the document are true and the document complies with the requirements of this part 3, the constituent documents, and the organic statutes.



§ 7-90-302. Forms and cover sheets - secretary of state to furnish upon request

(1) The secretary of state may prepare and furnish a form or cover sheet, or both, for any document that is subject to this part 3 and may require the use of any such form or cover sheet or both. The form or cover sheet may require the statement of any information the secretary of state deems appropriate to perform the duties of the secretary of state under the law of this state, including information as to the identity of any person to which the document relates, the mailing address of any such person, the registered agent name and registered agent address of the registered agent for any such person who is required or permitted by this title to have a registered agent, and the principal office address of the principal office of any such person who has a principal office. A form or cover sheet shall not preclude in any way the inclusion in any document of any item the inclusion of which is not prohibited by the law of this state and shall not require the inclusion of any item the inclusion of which is not required or permitted by this article or any other law of this state.

(2) The form or cover sheet shall be deemed to be a part of the filed document that uses such form or cover sheet. Information that is contained in such form or cover sheet shall control over any contrary information contained elsewhere in the filed document.

(3) The secretary of state shall furnish, on request, any form or cover sheet that the secretary of state requires to be used pursuant to this section.



§ 7-90-303. Filing, service, and copying fees - subpoenas

(1) The secretary of state shall charge and collect fees and other charges, which shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., for:

(a) Issuing any certificate;

(b) Furnishing any information;

(c) Furnishing a copy of any filed document; or

(d) (Deleted by amendment, L. 2004, p. 1477, § 211, effective July 1, 2004.)

(e) (Deleted by amendment, L. 2003, p. 2290, § 199, effective July 1, 2004.)

(f) Processing any document delivered to the secretary of state for filing as required or permitted under part 3 of article 18 of title 6 or part 10 of article 16 of title 10 or part 3 of article 33.3 of title 38, C.R.S., or this title.

(2) (a) The secretary of state shall charge and collect, at the time of service of any subpoena upon the secretary of state or any deputy or employee of the secretary of state's office, a fee of fifty dollars and an allowance of ten dollars for meals and a charge for mileage at the rate prescribed by section 24-9-104, C.R.S., for each mile from the state capitol building to the place named in the subpoena. The fee shall be paid to the secretary of state; the meal allowance and mileage charge shall be paid to the person named in the subpoena. If the person named in the subpoena is required to appear at the place named in the subpoena for more than one day, the person shall be paid in advance a per diem allowance of forty-four dollars for each day of attendance in addition to any other fees, allowances, and charges.

(b) Notwithstanding the amount specified for any fee or allowance in paragraph (a) of this subsection (2), the secretary of state may reduce the amount of one or more of the fees or allowances if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees or allowances is credited. After the uncommitted reserves of the fund are sufficiently reduced, the secretary of state by rule or as otherwise provided by law may increase the amount of one or more of the fees or allowances as provided in section 24-75-402 (4), C.R.S.

(3) The secretary of state shall charge and collect all other fees and penalties imposed by or assessed in accordance with the law of this state.

(4) In all cases where fees or charges are imposed under this article, the fee shall include indexing and filing of the document and providing all copies required to be provided by the secretary of state in connection with the filing and shall include affixing the seal of the secretary of state upon any certified copy.



§ 7-90-304. Effective time and date of filed document

(1) Except as provided in subsection (2) or (4) of this section, a document that is filed by the secretary of state is effective:

(a) If no time is stated in the filed document as its effective time, then at the time of filing on the date it is filed, as evidenced by the records of the secretary of state; or

(b) If a time is stated in the filed document as its effective time, then at the later of the stated time on the date it is filed, as such date is stated in the records of the secretary of state, or the time the filed document is filed by the secretary of state, as such time is stated in the records of the secretary of state.

(2) A filed document may state a delayed effective time and date, and if it does so the filed document becomes effective at the later of the time and date so stated or the time and date the filed document is filed by the secretary of state, as such time and date are stated in the records of the secretary of state. If a filed document states a delayed effective date but not a time, the filed document is effective at the later of 11:59 p.m. on that date or the time and date the filed document is filed by the secretary of state, as such time and date are stated in the records of the secretary of state. If a filed document states a delayed effective date that is later than the ninetieth day after the date the filed document is filed, the filed document is effective at 11:59 p.m. on the ninetieth day after it is filed. A filed document may state the order in which the matters provided for in the filed document are deemed to have occurred. This subsection (2) may be limited by other provisions of this title. In the event of conflict between this subsection (2) and any other provision of this title, such other provision of this title controls.

(3) If a filed document states a delayed effective date pursuant to subsection (2) of this section, the filed document may be prevented from becoming effective if a person to which the filed document relates delivers to the secretary of state, for filing pursuant to this part 3, on or before the earlier of the stated effective date of the document or the ninetieth day after the filed document was filed, a statement of correction revoking the filed document.

(4) If two or more documents are simultaneously delivered to the secretary of state, each of the documents shall be deemed to have been filed simultaneously if each identifies, to the satisfaction of the secretary of state, all of the documents that are to be deemed to have been filed simultaneously and states that all of such documents are to be deemed to have been filed simultaneously. All of such documents shall be deemed to have been filed at the time and on the date of filing of the first of such documents to be filed, as such time and date are evidenced by the records of the secretary of state. If any of such documents is rejected by the secretary of state, all of such documents shall be deemed to have been rejected by the secretary of state.



§ 7-90-304.5. Restated constituent filed document

(1) Unless the organic statutes expressly provide otherwise:

(a) A domestic entity may restate its constituent filed document at any time by action of its owners or of any other person authorized by the organic statutes to deliver, on behalf of the entity, articles of restatement to the secretary of state, for filing pursuant to this part 3, effecting such restatement.

(b) Articles of restatement of a constituent filed document may include one or more amendments to the constituent filed document if each amendment to the constituent filed document has been approved in the manner provided in the organic statutes. Such an amendment may:

(I) Delete the statement of the names and addresses of the incorporators or other persons forming the entity;

(II) Delete the statement of the names and addresses of the initial managers of the entity;

(III) Delete the statement of the names and addresses of any or all of the individuals named in the constituent filed document, pursuant to section 7-90-301 (6), as being individuals who caused the constituent filed document to be delivered for filing;

(IV) Delete the statement of the principal office address of the entity; and

(V) If a statement of change changing the registered agent name and registered agent address of the registered agent of the entity is on file in the records of the secretary of state, delete the statement of the registered agent name and registered agent address of the initial registered agent of the entity.

(c) An entity restating its constituent filed document shall deliver to the secretary of state, for filing pursuant to this part 3, articles of restatement stating:

(I) The entity name of the entity; and

(II) The text of the restated constituent filed document.

(III) (Deleted by amendment, L. 2004, p. 1479, § 213, effective July 1, 2004.)

(d) Upon filing of articles of restatement of a constituent filed document by the secretary of state or at any delayed effective date provided in the articles of restatement, determined pursuant to section 7-90-304, the constituent filed document as restated by the articles of restatement supersedes the original constituent filed document and all prior amendments to the original constituent filed document.



§ 7-90-305. Correcting filed document

(1) A person may deliver to the secretary of state, for filing pursuant to this part 3, a statement of correction to:

(a) Correct a filed document if the filed document contains information that was incorrect at the time the document was delivered to the secretary of state for filing pursuant to this part 3; or

(b) Revoke a filed document pursuant to section 7-90-304 (3) or revoke a filed document that was delivered to the secretary of state for filing in error.

(2) A statement of correction:

(a) Shall state the entity name of the entity to which the document relates or, if the entity to which the document relates does not have an entity name, shall state the true name of the entity, or, in the case of a trade name, shall state the trade name and the name of the person transacting business or conducting activities under such name, or, in the case of a statement of trademark registration or any other document relating to a statement of trademark registration, shall identify the statement of trademark registration in a manner satisfactory to the secretary of state;

(a) Shall state the entity name of the entity to which the document relates or, if the entity to which the document relates does not have an entity name, shall state the true name of the entity, or, in the case of a trade name, shall state the trade name and the name of the person transacting business or conducting activities under such name, or, in the case of a statement of trademark registration or any other document relating to a statement of trademark registration, shall identify the statement of trademark registration in a manner satisfactory to the secretary of state, or, in the case of a commercial registered agent, shall state the name of the commercial registered agent as reflected in the records of the secretary of state;

(b) Shall identify the filed document to the satisfaction of the secretary of state;

(c) Shall state the information, if any, contained in the filed document to be corrected;

(d) Shall state each such correction;

(d.5) Shall state each addition or deletion of information, if any; and

(e) Must, if it revokes a filed document, state that the filed document is revoked either pursuant to section 7-90-304 (3) or because the filed document was delivered to the secretary of state for filing in error, whichever is applicable.

(3) (Deleted by amendment, L. 2003, p. 2292, § 202, effective July 1, 2004.)

(4) Except as otherwise provided in this subsection (4), a statement of correction is effective on the effective date of the filed document it corrects or revokes as such date is stated in the records of the secretary of state. As to persons relying on the filed document before it is corrected or revoked and adversely affected by the correction or revocation, a statement of correction is effective when filed. A statement of correction that corrects the effective date of a filed document to an earlier date is effective on such earlier date or on the date the filed document was filed in the records of the secretary of state as such date is stated in the records of the secretary of state, whichever is later. A statement of correction may not state a delayed effective date for the effectiveness of the statement of correction itself.



§ 7-90-305.5. Statement of change

(1) A person may amend, cancel, revoke, or otherwise change a filed document if circumstances occur after the filing of the filed document by the secretary of state that make it appropriate that the filed document be changed.

(2) A filed document is changed by causing to be delivered to the secretary of state, for filing pursuant to this part 3, a statement of change that:

(a) States the entity name of the entity to which the document relates or, if the entity to which the document relates does not have an entity name, states the true name of the entity, or, in the case of a trade name, states the trade name and the name of the person transacting business or conducting activities under such name, or, in the case of a statement of trademark registration or any document relating to a statement of trademark registration, identifies the statement of trademark registration in a manner satisfactory to the secretary of state;

(a) States the entity name of the entity to which the document relates or, if the entity to which the document relates does not have an entity name, states the true name of the entity, or, in the case of a trade name, states the trade name and the name of the person transacting business or conducting activities under such name, or, in the case of a statement of trademark registration or any document relating to a statement of trademark registration, identifies the statement of trademark registration in a manner satisfactory to the secretary of state, or, in the case of a commercial registered agent, states the name of the commercial registered agent as reflected in the records of the secretary of state;

(b) Identifies the filed document to the satisfaction of the secretary of state;

(c) States the information, if any, contained in the filed document that is to be changed;

(d) States each such change;

(d.5) States each addition or deletion of information, if any; and

(e) Complies with all other requirements of this title applicable to the statement of change.

(3) If a person is specifically permitted or required by an organic statute other than this article to amend, cancel, revoke, or otherwise change a filed document, it may amend, cancel, revoke, or otherwise change such filed document only in accordance with such organic statute unless that organic statute or another organic statute other than this article also permits the amendment, cancellation, revocation, or other change to be effected by a statement of change pursuant to this section.

(4) A statement of change and the change it effects in a filed document become effective as provided in section 7-90-304.



§ 7-90-306. Filing duty of secretary of state - manner of filing

(1) If a document delivered to the secretary of state for filing pursuant to this part 3 complies with the requirements of section 7-90-301, the secretary of state shall file it. The secretary of state has no duty to determine whether the document complies with any or all requirements of any law.

(2) The secretary of state files a document by marking or otherwise associating the words "secretary of state" and the time and date of filing on or with the document and by placing the document in records that the secretary of state shall maintain to contain all filed documents. The records of filed documents that the secretary of state maintains shall be such that any filed document may be retrieved by the secretary of state in perceivable form and with the time and date of its filing.

(3) If the secretary of state permits a document to be delivered in a physical medium and the secretary of state refuses to file the document, the secretary of state shall return it to any individual who has been identified, pursuant to section 7-90-301 (8), as having caused the document to be delivered for filing at the address provided for that individual, together with a written notice providing a brief explanation of the reason for the refusal, within ten days after the document was delivered to the secretary of state; except that no return or notice shall be required with respect to a periodic report that the secretary of state has refused to file.

(4) The secretary of state's duty to file documents under this title is ministerial. The filing of or refusal to file a document does not:

(a) Affect the validity or invalidity of the document in whole or in part;

(b) Relate to the correctness or incorrectness of information contained in the document; or

(c) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

(5) (a) Notwithstanding the foregoing or any other provision of law, the secretary of state may, upon receipt of a written request from and a showing of good cause by an authorized person supported by such validating, verifying, and authenticating documents as the secretary of state may require, remove personal identifying information from the publicly accessible documents and other records of the secretary of state maintained pursuant to this section where such information is not required by law to be included in such documents and records.

(b) A document or record from which the secretary of state removes personal identifying information pursuant to paragraph (a) of this subsection (5) shall not be rendered insufficient or ineffective by such removal notwithstanding any other provision of law.

(c) The secretary of state may retain the original or a copy of a document or record that contains personal identifying information, but such a document or record shall be open for inspection, and copies or printouts of the document or record or information from the document or record shall be furnished only upon application to the secretary of state and only for good cause shown notwithstanding any provision of part 2 of article 72 of title 24, C.R.S., or any other provision of law.

(6) For the purposes of this section, "personal identifying information" means information about an individual that could reasonably be used to identify such individual, including, but not limited to:

(a) A social security number;

(b) A personal identification number;

(c) A password; or

(d) A pass code.



§ 7-90-307. Appeal from secretary of state's refusal to file document

(1) If the secretary of state refuses to file a document delivered to the secretary of state for filing, the person causing the document to be delivered to the secretary of state for filing may, within forty-five days after the effective date of the notice of the refusal given by the secretary of state pursuant to section 7-90-306 (3), appeal to the district court for the county in this state in which the street address of the entity's principal office is located, or, if the entity has no principal office in this state, to the district court for the county in which the street address of its registered agent is located or, if the entity has no registered agent, to the district court for the city and county of Denver. The appeal is commenced by petitioning the court to compel the filing of the document by the secretary of state and by attaching to the petition a copy of the document and a copy of the secretary of state's notice of refusal.

(2) The court may order the secretary of state to file the document or to take such other action as the court considers appropriate.

(3) The court's order or decision may be appealed as in other civil proceedings.



§ 7-90-308. Evidentiary effect of copy of filed document

A certificate attached to a copy of a document, bearing the secretary of state's manual or facsimile signature and the seal of this state and stating to the effect that the document is filed in the records of the secretary of state, is prima facie evidence that the document is on file in the records of the secretary of state.



§ 7-90-309. Certificates issued by secretary of state

(1) The secretary of state shall issue to any person, upon request, a copy of any document filed by the secretary of state pursuant to this title, a certificate endorsed on or accompanying a copy of any filed document identifying the filed document and certifying that the copy is a true copy of the filed document, and, if appropriate, a certificate of good standing concerning any entity. The secretary of state may issue to any person, upon request, any other certificate as to the records of the secretary of state that the secretary of state deems appropriate.

(2) A certificate issued by the secretary of state may be relied upon, subject to any qualification stated in the certificate, as prima facie evidence of the facts stated therein.



§ 7-90-310. Proof of delivery for filing

(1) The secretary of state may consider a document to have been received for filing upon proof of such receipt as evidenced by a signed return receipt, an entry in records maintained by the secretary of state of electronic or facsimile transmissions received by the secretary of state, or such other or additional proof of receipt of the documents received as the secretary of state may require. Such proof must be satisfactory to the secretary of state before the document will be considered received.

(2) The secretary of state may require that the receipt of a document by facsimile transmission on or after February 11, 1994, be shown in the records of the secretary of state of facsimile transmissions received by the secretary of state. The secretary of state may condition relief under this section upon fulfillment of such other requirements or conditions that the secretary of state determines appropriate, including, without limitation, the making of a change of entity name of the entity involved and payment of fees for the filing.

(3) Application for relief under this section shall be made in writing and delivered to the secretary of state within sixty days after the purported date of receipt of such document by the secretary of state. The application shall contain information satisfactory to the secretary of state to enable the secretary of state to identify the transaction.



§ 7-90-313. Remedy for failure or refusal to file - presumptions

Any person who is adversely affected by a failure or refusal of any other person to deliver any document to the secretary of state, for filing pursuant to this part 3, with respect to any entity may petition the district court for the county in this state in which the street address of the entity's principal office is located or, if the entity has no principal office in this state, in the district court for the county in which the street address of its registered agent is located or, if the entity has no registered agent, in the city and county of Denver, to approve the document and direct the appropriate person to deliver the document to the secretary of state, for filing pursuant to this part 3. If the court finds that it is proper for the document to be filed and that there has been a failure or refusal to approve the document and deliver the document to the secretary of state for filing pursuant to this part 3, it shall order the secretary of state to file the document in the form it has approved.






Part 4 - Secretary of State

§ 7-90-401. Powers

The secretary of state has all powers reasonably necessary to perform the duties required by law.



§ 7-90-402. Interrogatories by secretary of state

(1) The secretary of state may propound to any domestic entity that has a constituent filed document filed in the records of the secretary of state, to any foreign entity that is authorized to transact business or conduct activities in this state, and to any manager thereof, such interrogatories as may be reasonably necessary and proper to enable the secretary of state to ascertain whether the entity has complied with all the provisions of the organic statutes. The interrogatories shall be answered within thirty days after the mailing thereof or within such additional time as fixed by the secretary of state, and the answers thereto shall be full and complete and shall be made in writing. If the interrogatories are directed to an individual, they shall be answered by the individual, and if directed to an entity, they shall be answered by a manager of the entity or by any other person authorized to answer the interrogatories as its agent. The secretary of state need not file any document to which such interrogatories relate until the interrogatories are answered as provided in this section, and not then if the answers thereto disclose that the document is not in conformity with the provisions of the organic statutes. The secretary of state shall certify to the attorney general, for such action as the attorney general may deem appropriate, all interrogatories and answers thereto that disclose a violation of any of the provisions of the organic statutes.

(2) Interrogatories propounded by the secretary of state and the answers thereto shall not be open to public inspection, nor shall the secretary of state disclose any facts or information obtained therefrom, except insofar as the official duty of the secretary of state may require the same to be made public or in the event such interrogatories or the answers thereto are required for evidence in any criminal proceedings or in any other action by this state.

(3) Each entity that fails or refuses to answer truthfully and fully, within the time prescribed by subsection (1) of this section, interrogatories propounded to the entity by the secretary of state in accordance with the provisions of said subsection (1) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars.

(4) Each manager of an entity who fails or refuses to answer truthfully and fully, within the time prescribed by subsection (1) of this section, interrogatories propounded to the manager by the secretary of state in accordance with the provisions of said subsection (1) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than ten thousand dollars.

(5) The attorney general may enforce this section in an action brought in the district court for the county in this state in which the street address of the entity's principal office or the street address of its registered agent is located or, if the entity has no principal office in this state and no registered agent, in the district court in and for the city and county of Denver.



§ 7-90-403. Notices by the secretary of state

(1) (a) The secretary of state may give notice, in such manner as the secretary of state may determine, to any person about any matter arising under or with respect to this title, including notice regarding:

(I) The due date of a periodic report;

(II) The existence of grounds for delinquency;

(III) The pendency of dissolution upon expiration of period of duration;

(IV) The dissolution upon expiration of period of duration;

(V) The due date of a trade name renewal; and

(VI) The due date of a trademark renewal.

(b) The secretary of state may use a phase-in period or any other method to mitigate hardship on the reporting entity caused by electronic notification and may provide exceptions from such electronic notification where hardship or other good cause is shown.

(c) This subsection (1) does not affect a requirement that the secretary of state give notice under another provision of law.

(2) Neither the determination of the secretary of state to give, or not to give, any notice under the authority of subsection (1) of this section nor the failure of any person to receive any notice so given affects any obligation under or requirement of any provision of this title or excuses any noncompliance by any person of any obligation under or requirement of any provision of this title.






Part 5 - Annual Reports - Statement of Person Named in Filed Document

§ 7-90-501. Periodic reports

(1) Each reporting entity shall deliver to the secretary of state, for filing pursuant to part 3 of this article, a periodic report that states the entity name of the reporting entity, the jurisdiction under the law of which the reporting entity is formed, and:

(a) and (b) (Deleted by amendment, L. 2003, p. 2296, § 210, effective July 1, 2004.)

(c) The registered agent name and registered agent address of the reporting entity's registered agent;

(d) The principal office address of the reporting entity's principal office.

(e) (Deleted by amendment, L. 2003, p. 2296, § 210, effective July 1, 2004.)

(2) and (3) (Deleted by amendment, L. 2003, p. 2296, § 210, effective July 1, 2004.)

(4) (a) The annual report shall be made in a manner prescribed by the secretary of state.

(b) Repealed.

(c) (I) Unless otherwise elected as provided in subparagraph (II) of this paragraph (c), a reporting entity shall deliver its first periodic report to the secretary of state, for filing pursuant to part 3 of this article, no later than the last day of the second calendar month following the first anniversary of the calendar month in which the reporting entity's constituent filed document or statement of foreign entity authority, as the case may be, became effective or, in the case of a reporting entity that has been reinstated or that has cured its delinquency, no later than the last day of the second calendar month following the first anniversary of the calendar month in which the reinstatement or curing of delinquency occurred. Unless otherwise elected as provided in subparagraph (II) or (III) of this paragraph (c), thereafter, the periodic report shall be delivered to the secretary of state by each reporting entity annually.

(II) The secretary of state may permit, on such conditions as the secretary of state may determine, a reporting entity to select an anniversary month different than the anniversary month as established in subparagraph (I) of this paragraph (c) by delivering to the secretary of state, for filing pursuant to part 3 of this article, a statement of election of alternative anniversary month.

(II) A reporting entity may, at the time of filing the constituent filed document or the periodic report, select an anniversary month different than the anniversary month as established in subparagraph (I) of this paragraph (c). If an entity elects to change its anniversary month pursuant to this subparagraph (II), that entity may not subsequently change its anniversary month for a period of at least one year.

(III) The secretary of state may permit, on such conditions as the secretary of state may determine, a reporting entity to elect to file the periodic report required by this section biennially by delivering to the secretary of state, for filing pursuant to part 3 of this article, a statement of election of biennial reporting.

(d) Information in the periodic report shall be current as of the date the periodic report is delivered to the secretary of state, for filing pursuant to part 3 of this article, on behalf of the reporting entity. No periodic report shall state a delayed effective date.

(e) (Deleted by amendment, L. 2002, p. 1843, § 98, effective July 1, 2002; p. 1707, § 96, effective October 1, 2002.)

(f) (Deleted by amendment, L. 2005, p. 1208, § 11, effective October 1, 2005.)

(5) (Deleted by amendment, L. 2005, p. 1208, § 11, effective October 1, 2005.)

(5.5) (Deleted by amendment, L. 2010, (HB 10-1403), ch. 404, p. 1997, § 15, effective August 11, 2010.)

(6) (Deleted by amendment, L. 2004, p. 1484, § 223, effective July 1, 2004.)

(7) Each reporting entity that fails or refuses to deliver to the secretary of state a periodic report for filing on or before the due date prescribed by subsection (4) of this section and pay the prescribed processing fee is subject to a penalty, which shall be determined and collected pursuant to section 24-21-104 (3), C.R.S.

(7.5) Beginning July 27, 2009, a domestic limited partnership formed under or governed by article 62 of this title that is not a reporting limited partnership may deliver to the secretary of state, for filing pursuant to part 3 of this article, a statement of election to be a reporting entity stating:

(a) The domestic entity name of the domestic limited partnership;

(b) The principal office address of its principal office;

(c) The registered agent name and registered agent address of its registered agent; and

(d) That the domestic limited partnership elects to become a reporting limited partnership.

(8) (Deleted by amendment, L. 2003, p. 2296, § 210, effective July 1, 2004.)






Part 6 - Entity Names

§ 7-90-601. Entity name

(1) An entity name shall not contain any term the inclusion of which would violate any statute of this state.

(2) Except as provided in section 7-90-604 (4.5), each entity name shall be distinguishable on the records of the secretary of state from every:

(a) Other entity name; and

(b) Name that is reserved with the secretary of state for another person as an entity name pursuant to section 7-90-602.

(c) (Deleted by amendment, L. 2004, p. 1544, § 5, effective May 30, 2006.)

(d) (Deleted by amendment, L. 2003, p. 2298, § 212, effective July 1, 2004.)

(3) In addition to the requirements of subsection (2) of this section:

(a) The entity name of a corporation shall contain the term or abbreviation "corporation", "incorporated", "company", "limited", "corp.", "inc.", "co.", or "ltd."; except that this paragraph (a) shall not apply to any of the following:

(I) A domestic corporation incorporated before January 1, 1959, whose domestic entity name has not been changed by amendment to its articles of incorporation effective after December 31, 1958;

(II) A domestic corporation incorporated under a statute of this state that permits the use of other names; or

(III) Savings and loan associations covered by section 11-41-102, C.R.S.

(b) The entity name of a nonprofit corporation may, but need not, contain the term or abbreviation "corporation", "incorporated", "company", "limited", "corp.", "inc.", "co.", or "ltd.".

(c) The entity name of a limited liability company shall contain the term or abbreviation "limited liability company", "ltd. liability company", "limited liability co.", "ltd. liability co.", "limited", "l.l.c.", "llc", or "ltd.".

(d) The entity name of a limited liability partnership shall contain the term or abbreviation "limited liability partnership", "registered limited liability partnership", "limited", "llp", "l.l.p.", "rllp", "r.l.l.p.", or "ltd.".

(e) (I) The entity name of a limited partnership, that is not a limited liability limited partnership, shall contain the term or abbreviation "limited partnership", "limited", "company", "l.p.", "lp", "ltd.", or "co.".

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (e), any limited partnership in existence on October 31, 1981, shall be entitled to elect to be governed by the provisions of article 62 of this title with the true name it had on October 31, 1981.

(f) (I) The entity name of a limited liability limited partnership shall contain the term or abbreviation "limited partnership", "limited", "company", "limited liability limited partnership" or "registered limited liability limited partnership", "l.p.", "lp","co.", "l.l.l.p.", "lllp", "LTD.", "r.l.l.l.p.", or "rlllp"; or

(II) When the name of a limited partnership that is registered as a limited liability limited partnership in the records of the office of the secretary of state is the same as that stated in a certificate of limited partnership, amended certificate of limited partnership, or statement of registration delivered on or after May 24, 1995, for filing by the secretary of state with respect to the limited partnership and if, upon filing of such certificate or statement, the name was modified by the addition of any word or initial to indicate that the limited partnership is a limited liability limited partnership, then the limited partnership may acquire, convey, and encumber title to real and personal property and otherwise deal in such name with or without the addition of such word or initial. The fact of the filing of such certificate or statement and the modification of the name of the limited partnership by such additional word or initial may be stated in an affidavit executed by a general partner of the limited partnership or a statement of authority executed pursuant to section 38-30-172, C.R.S., and shall be prima facie evidence of such facts and of the authority of the person executing the same to do so on behalf of the limited partnership. The affidavit may be recorded with the county clerk and recorder of any county.

(g) An entity name need not be in English if written in English letters or arabic or roman numerals.

(h) The words or abbreviations "public benefit corporation", "P.B.C.", "PBC", and "Pub. Ben. Corp." may be used in an entity name only by corporations and cooperatives that are organized as public benefit corporations under part 5 of article 101 of this title 7.

(4) The entity name of a cooperative may, but need not, contain the term or abbreviation "cooperative", "association", "incorporated", "company", "limited", "coop", "ass'n", "assn", "assoc.", "inc.", "co.", or "ltd.".

(4.5) The entity name of a limited cooperative association shall contain the words "limited cooperative association" or "limited cooperative" or the abbreviation "L.C.A." or "LCA". "Limited" may be abbreviated as "Ltd.". "Cooperative" may be abbreviated as "Co-op" or "Coop". "Association" may be abbreviated as "Assoc." or "Assn.".

(5) For an entity that is specifically permitted by C.R.C.P. 265 or title 12, C.R.S., to use the words "professional company", "professional corporation", or abbreviations thereof in its name:

(a) "P.c." or "pc" shall be a permitted abbreviation for such an entity that is a corporation;

(b) "P.l.l.c." or "pllc" shall be a permitted abbreviation for such an entity that is a limited liability company;

(c) "P.l.l.p." or "pllp" shall be a permitted abbreviation for such an entity that is a limited liability partnership.

(6) The abbreviations stated in subsection (5) of this section are in addition to all others that may be permitted by law.

(7) (a) No person shall use the word "cooperative" or an abbreviation or derivation of it as a part of its business or domestic entity name or as a trade name, trademark, service mark, brand, or designation except:

(I) An entity incorporated under or subject to article 55 or 56 of this title, part 10 of article 16 of title 10, C.R.S., article 33.5 of title 38, C.R.S., or a similar law of another jurisdiction;

(II) An entity operated on a cooperative basis;

(III) An entity described in section 501 (c)(6) of the "Internal Revenue Code of 1986", as amended;

(IV) An association of two or more of the entities described in subparagraphs (I) to (III) of this paragraph (a); or

(V) As authorized by section 7-56-205 or as otherwise required or authorized by any other statute.

(b) An entity described in this subsection (7), or one or more members of such an entity, may, without the necessity of posting a bond, bring an action for an injunction or for actual damages incurred as a result of a violation of this subsection (7) or to enforce this subsection (7). Upon proof that the word "cooperative" or an abbreviation or derivation of that word is used in violation of this section, the court shall enter an order permanently enjoining such use of the word. The prevailing party in the action shall be awarded judgment against the other party for the attorney fees and costs of litigation incurred by the prevailing party in the action. This section shall not apply to any person that has been continuously using the word "cooperative" or an abbreviation or derivation of that word in the person's business on or before July 5, 1973, as part of its trade name, business name, trademark, service mark, brand, true name, or designation.



§ 7-90-601.5. Domestic entity name and trade name of dissolved domestic entity

(1) If a domestic entity that has a constituent filed document dissolves, the domestic entity name of the dissolved entity shall include the word "dissolved" followed by the month, day, and year of the effective date of dissolution of the entity.

(2) (Deleted by amendment, L. 2007, p. 242, § 32, effective May 29, 2007.)



§ 7-90-601.6. Entity name of delinquent entity

(1) The entity name of a delinquent entity shall include the word "delinquent", followed by the month, day, and year of the effective date of the entity's delinquency, after the four-hundredth day after the effective date of its delinquency under section 7-90-902 (1).

(2) (Deleted by amendment, L. 2007, p. 242, § 33, effective May 29, 2007.)



§ 7-90-601.7. Foreign entity name and trade name of withdrawn foreign entity

(1) If a foreign entity has a statement of foreign entity authority on file in the records of the secretary of state, but such authority has been relinquished, the foreign entity name of the foreign entity shall include the words "Colorado authority relinquished" followed by the effective date of the statement of foreign entity withdrawal by which the foreign entity relinquished its authority.

(2) (Deleted by amendment, L. 2007, p. 243, § 34, effective May 29, 2007.)



§ 7-90-602. Reserved entity name

(1) Any person may apply for the reservation of the exclusive use of a name as an entity name by delivering a statement of reservation of a name to the secretary of state, for filing pursuant to part 3 of this article, stating the name and mailing address of the person, that the person is applying under this section to reserve a name for use as an entity name, and the name proposed to be reserved. If the secretary of state determines that the name applied for would be available for use as an entity name under section 7-90-601, the secretary of state shall reserve the name for the person's exclusive use for a one-hundred-twenty-day period, which reservation may be renewed successively for one-hundred-twenty-day periods. No statement of reservation of name shall state a delayed effective date.

(2) The holder of a reserved name may transfer the reservation to any other person by delivering to the secretary of state, for filing pursuant to part 3 of this article, a statement of transfer of reserved name that states the reserved name, the name of the holder, and the name and mailing address of the transferee.

(3) If a constituent filed document stating a delayed effective date and stating a new domestic entity name is filed in the records of the secretary of state, such domestic entity name shall be deemed to be a reserved name until the constituent filed document becomes effective.



§ 7-90-603. Assumed entity name of foreign entity

If the name that a foreign entity would use as its foreign entity name is not permitted to be used by the foreign entity under section 7-90-601, the foreign entity, in order to obtain authority to transact business or conduct activities in this state, shall assume for use in this state as its foreign entity name a foreign entity name that would comply with section 7-90-601.



§ 7-90-604. Registered true name of a foreign entity

(1) A foreign entity that is not authorized to transact business or conduct activities in this state may register its true name, if that true name is a name that could be the entity name of the foreign entity if the foreign entity were authorized to transact business or conduct activities in this state. Such registration shall be effective through December 31 of the year in which the filing becomes effective.

(2) A foreign entity may register a true name pursuant to this section by delivering to the secretary of state, for filing pursuant to part 3 of this article, a statement of registration of true name that complies with the requirements of this subsection (2). When filed, the statement of registration of true name registers the true name. The statement of registration of true name shall state:

(a) Its true name;

(b) The jurisdiction under the law of which it is formed;

(c) The form of the entity as that form is recognized by the jurisdiction under the law of which the entity is formed; and

(d) The principal office address of its principal office.

(e) (Deleted by amendment, L. 2006, p. 875, § 60, effective July 1, 2006.)

(3) A foreign entity that has in effect a registration of its true name pursuant to this section may renew such registration by delivering to the secretary of state, for filing pursuant to part 3 of this article, on or before December 31 of the year of registration, a statement of renewal of registration of true name that complies with this subsection (3). When filed, the statement of renewal of registration renews the registration for the following year. The statement of renewal of registration of true name shall state:

(a) The entity's true name, the registration of which is to be renewed;

(b) The form of entity and the jurisdiction under the law of which it is formed; and

(c) (Deleted by amendment, L. 2009, (HB 09-1248), ch. 252, p. 1133, § 15, effective December 1, 2009.)

(d) The principal office address of the entity's principal office.

(3.5) No statement of renewal of registration of true name shall state a delayed effective date.

(4) (a) A foreign entity that has in effect a registration of its true name may transfer such registration to another foreign entity, if the transferee is not then authorized to transact business or conduct activities in Colorado, if that name is also the true name of the transferee and if, concurrently with the delivery of the foreign entity's statement of transfer of registration of true name to the secretary of state, for filing pursuant to part 3 of this article, the transferee delivers to the secretary of state a statement of registration of true name pursuant to this section.

(b) A foreign entity that has in effect a registration of its true name may transfer the registration to another foreign entity, whether or not that name is the true name of the transferee, if the transferee is then authorized to transact business or conduct activities in Colorado and if, concurrently with the delivery of the foreign entity's statement of transfer of registration of true name to the secretary of state pursuant to paragraph (a) of this subsection (4), the transferee delivers to the secretary of state, for filing pursuant to part 3 of this article, either:

(I) A statement of trade name stating the transferred name as a trade name of the transferee pursuant to section 7-71-101;

(II) A statement of reservation of name reserving the transferred name as an entity name of the transferee pursuant to section 7-90-602; or

(III) A statement of change to the transferee's statement of foreign entity authority changing the assumed entity name of the transferee to the transferred name or stating that the transferee has acquired rights to use the transferred name as its true name in Colorado, as the case may be.

(c) A foreign entity that has in effect a registration of its true name may transfer such registration to another foreign entity, although that name is not the true name of the transferee, if, concurrently with the delivery of the foreign entity's statement of transfer of registration of true name to the secretary of state pursuant to paragraph (a) of this subsection (4), the transferee delivers to the secretary of state, for filing pursuant to part 3 of this article, a statement of foreign entity authority stating the transferred name as its assumed entity name under section 7-90-803 (1)(a).

(d) A foreign entity that has in effect a registration of its true name may transfer such registration to a person other than a foreign entity, although that name is not the true name of the transferee, if, concurrently with the delivery of the foreign entity's statement of transfer of registration of true name to the secretary of state pursuant to paragraph (a) of this subsection (4), the transferee delivers to the secretary of state, for filing pursuant to part 3 of this article, either:

(I) A statement of trade name stating the transferred name as a trade name pursuant to section 7-71-101;

(II) A statement of reservation of name reserving the transferred name as an entity name pursuant to section 7-90-602; or

(III) An amendment or statement of change to the transferee's constituent filed document changing the entity's domestic entity name to the transferred name.

(e) (Deleted by amendment, L. 2007, p. 243, § 36, effective May 29, 2007.)

(f) The transfer of the registration of the true name shall be effected by the current registrant's delivery to the secretary of state, for filing pursuant to part 3 of this article, of a statement of transfer of registered name that states:

(I) The true name of the foreign entity;

(II) The name of the jurisdiction under the law of which it is formed;

(III) The entity name of the transferee or, if the transferee does not have an entity name, the true name of the transferee;

(IV) The name of the jurisdiction under the law of which the transferee is formed; and

(V) That the registration of the true name is transferred by the entity to the transferee pursuant to this section.

(g) When the statement of transfer of registered name and each other document, if any, required by this subsection (4) to be delivered concurrently to the secretary of state with the statement of transfer of registered name is filed, the transfer of the registration of true name is transferred.

(4.5) A foreign entity that has in effect a registration of its true name may deliver to the secretary of state, for filing pursuant to part 3 of this article, a statement of foreign entity authority stating that name as its true name.

(5) A foreign entity that has in effect a registration of its true name may relinquish the registration at any time by delivering to the secretary of state, for filing pursuant to part 3 of this article, a statement of change stating the foreign entity's true name and stating that the registration is relinquished. When filed, the statement of change withdraws the registration of true name.






Part 7 - Registered Agent - Service of Process - Change of Principal Office

§ 7-90-701. Registered agent

(1) Every domestic entity for which a constituent filed document is on file in the records of the secretary of state and every foreign entity authorized to transact business or conduct activities in this state shall continuously maintain in this state a registered agent that shall be:

(a) An individual who is eighteen years of age or older whose primary residence or usual place of business is in this state;

(b) A domestic entity having a usual place of business in this state; or

(c) A foreign entity authorized to transact business or conduct activities in this state that has a usual place of business in this state.

(2) An entity having a usual place of business in this state may serve as its own registered agent.

(3) Any document delivered to the secretary of state for filing on behalf of an entity that appoints a person as the registered agent for the entity shall contain a statement that the person has consented to being so appointed.



§ 7-90-702. Change or resignation of registered agent

(1) An entity that maintains a registered agent pursuant to this part 7 may change its registered agent, the registered agent address, or the registered agent name of its registered agent only by stating a different registered agent, different registered agent address, or different registered agent name for its registered agent, as the case may be, in one of the following:

(a) A statement of change filed pursuant to section 7-90-305.5;

(b) A periodic report filed pursuant to section 7-90-501; or

(c) Any form or cover sheet filed by the secretary of state pursuant to part 3 of this article, which form or cover sheet has been prescribed by the secretary of state for effecting such change.

(2) If the registered agent address or the registered agent name of the registered agent of an entity that is required to maintain a registered agent pursuant to this part 7 changes, the registered agent shall deliver to the secretary of state, for filing pursuant to part 3 of this article, a statement of change that, in addition to the information required to be stated in the statement of change pursuant to section 7-90-305.5, states that the person appointed as registered agent has delivered notice of the change to the entity.

(3) (Deleted by amendment, L. 2004, p. 1490, § 232, effective July 1, 2004.)

(4) If a person appointed as the registered agent for an entity in a filed document has resigned or otherwise is no longer the registered agent, the person, or if such person is deceased or a court of competent jurisdiction has appointed a guardian or general conservator for the person, the person's executor, administrator, guardian, conservator, or other legal representative, may deliver to the secretary of state, for filing pursuant to part 3 of this article, a statement of change that, in addition to the information required to be stated in the statement of change pursuant to section 7-90-305.5, states:

(a) The registered agent name and registered agent address as contained in the records of the secretary of state;

(b) The date on which the person resigned or otherwise ceased to be the registered agent for the entity; and

(c) That notice of the change has been delivered to the entity.

(5) Notwithstanding the provisions of section 7-90-304, a statement of change delivered by a person pursuant to subsection (4) of this section is effective on the thirty-first day after the date that the statement of change is filed in the records of the secretary of state or on a delayed effective date stated in the statement of change effecting the resignation that is not earlier than the thirty-first day, and not later than the ninetieth day, after the date the statement of change effecting the resignation is filed in the records of the secretary of state or on the effective date of a statement of change appointing a different person as registered agent, whichever occurs first.

(6) A statement of change pursuant to this section shall not be required to comply with section 7-90-305.5 (2)(b).



§ 7-90-703. Correction of registered agent

(1) A registered agent may correct either or both its registered agent address and registered agent name as contained in a document on file in the office of the secretary of state, if such information was incorrect when that document was delivered for filing, by causing to be delivered to the secretary of state, for filing pursuant to part 3 of this article, a statement of correction that, in addition to the information required to be stated in the statement of correction pursuant to section 7-90-305, states that notice of the correction has been delivered to the entity.

(1) A registered agent may correct either or both its registered agent address and registered agent name as contained in a document on file in the office of the secretary of state, if such information was incorrect when that document was delivered for filing, by causing to be delivered to the secretary of state, for filing pursuant to part 3 of this article, a statement of correction that, in addition to the information required to be stated in the statement of correction pursuant to section 7-90-305, states that notice of the correction has been delivered to:

(a) The entity; or

(b) If the statement of correction is delivered for filing on behalf of a commercial registered agent, each entity and trademark registrant that the commercial registered agent represents. The filing of a statement of correction delivered on behalf of a commercial registered agent pursuant to this subsection (1) is effective to correct the information regarding the commercial registered agent with respect to each entity and trademark registrant represented by the commercial registered agent.

(2) Any person appointed as the registered agent for an entity in a document on file in the office of the secretary of state may, if the person has not consented to be appointed as the registered agent or is otherwise not the registered agent for the entity, cause to be delivered to the secretary of state, for filing pursuant to part 3 of this article, a statement of correction that, in addition to the information required to be stated in the statement of correction pursuant to section 7-90-305 (2)(a) and (2)(b), states:

(a) That the person is not the registered agent for the entity; and

(b) That the person has delivered notice of the correction to the entity.



§ 7-90-704. Service on entities

(1) The registered agent of an entity is an agent of the entity authorized to receive service of any process, notice, or demand required or permitted by law to be served on the entity. The registered agent of an entity is an agent of the entity to whom the secretary of state may deliver any form, notice, or other document with respect to the entity under this title, unless otherwise specified by an organic statute.

(2) If an entity that is required to maintain a registered agent pursuant to this part 7 has no registered agent, or if the registered agent is not located under its registered agent name at its registered agent address, or if the registered agent cannot with reasonable diligence be served, the entity may be served by registered mail or by certified mail, return receipt requested, addressed to the entity at its principal address. Service is perfected under this subsection (2) at the earliest of:

(a) The date the entity receives the process, notice, or demand;

(b) The date shown on the return receipt, if signed on behalf of the entity; or

(c) Five days after mailing.

(3) This section does not prescribe the only means, or necessarily the required means, of serving an entity in this state.



§ 7-90-705. Change of principal office address

(1) An entity that has stated a principal office address in a document filed by the secretary of state may change its principal office address only by stating a different principal office address in one of the following:

(a) A statement of change filed pursuant to section 7-90-305.5, which statement of change shall not be required to comply with section 7-90-305.5 (2)(b);

(b) A periodic report filed pursuant to section 7-90-501;

(c) Any form or cover sheet filed by the secretary of state pursuant to part 3 of this article, which form or cover sheet has been prescribed by the secretary of state for effecting such change; or

(d) A statement of dissolution or articles of dissolution.



§ 7-90-707. Commercial registered agent

(1) A registered agent may become listed as a commercial registered agent by delivering a commercial registered agent listing statement to the secretary of state for filing pursuant to part 3 of this article. The statement must include the registered agent name and registered agent address of the registered agent and the e-mail address of the registered agent that will be used to receive notifications from the secretary of state.

(2) The statement must be accompanied by a list of the entities represented by the registered agent at the time the statement is filed. If the registered agent is appointed as an agent for a trademark registrant who is an individual who is not a resident of this state, the registered agent shall identify the statement of trademark registration to the satisfaction of the secretary of state.

(3) A commercial registered agent listing statement must not state a delayed effective date.



§ 7-90-708. Termination of commercial registered agent listing

(1) A commercial registered agent may terminate its listing as a commercial registered agent by delivering a commercial registered agent termination statement to the secretary of state for filing pursuant to part 3 of this article. The statement must include:

(a) The name of the registered agent as reflected in the records of the secretary of state at the time the statement is filed;

(b) A statement indicating that the commercial registered agent no longer serves as a commercial registered agent in this state; and

(c) A statement indicating that notice of the termination has been delivered to each entity and trademark registrant that the commercial registered agent represents.

(2) Notwithstanding section 7-90-304, a commercial registered agent termination statement is effective on the thirty-first day following the day that the commercial registered agent termination statement is filed in the records of the secretary of state or on a delayed effective date stated in the commercial registered agent termination statement that is not earlier than the thirty-first day and not later than the ninetieth day following the day the commercial registered agent termination statement is filed in the records of the secretary of state.

(3) A commercial registered agent ceases to be the agent for service of process for an entity and trademark registrant formerly represented by the commercial registered agent when the termination statement becomes effective. If an entity or trademark registrant represented by the person that is resigning as a commercial registered agent appoints a registered agent before the effective date of the termination statement, the commercial registered agent ceases to be the agent for that entity or trademark registrant on the effective date of the appointment of the new registered agent.



§ 7-90-709. Change of commercial registered agent name or address

(1) If a commercial registered agent changes its registered agent name or its registered agent address, the commercial registered agent shall deliver to the secretary of state, for filing pursuant to part 3 of this article, a statement of change that states, in addition to the information required by section 7-90-305.5, that the commercial registered agent has delivered notice of the change to each entity and trademark registrant represented by the commercial registered agent.

(2) The filing of a statement of change pursuant to this section is effective to change the information regarding the commercial registered agent with respect to each entity and trademark registrant represented by the commercial registered agent.



§ 7-90-710. Listing of entities represented by commercial registered agents

The secretary of state shall make available upon request a list of filings made during the previous month that contain the name of a commercial registered agent. The secretary of state may assess a fee for the requested lists.






Part 8 - Foreign Entities

§ 7-90-801. Authority to transact business or conduct activities required

(1) A foreign entity shall not transact business or conduct activities in this state except in compliance with this part 8 and not until its statement of foreign entity authority is filed in the records of the secretary of state. Notwithstanding the foregoing, this part 8 shall not apply to foreign general partnerships that are not foreign limited liability partnerships and shall not apply to foreign unincorporated nonprofit associations. To the extent that a provision of this part 8 is inconsistent with another statute of this state in its application to a foreign entity, such other statute, and not such provision of this part 8, shall apply.

(2) A foreign entity shall not be considered to be transacting business or conducting activities in this state within the meaning of subsection (1) of this section by reason of carrying on in this state any one or more of the following activities:

(a) Maintaining, defending, or settling in its own behalf any proceeding or dispute;

(b) Holding meetings of its owners or managers or carrying on other activities concerning its internal affairs;

(c) Maintaining bank accounts;

(d) Maintaining offices or agencies for the transfer, exchange, and registration of its own securities or owner's interests, or maintaining trustees or depositories with respect to those securities or owner's interests;

(e) Selling through independent contractors;

(f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(g) Creating, as borrower or lender, or acquiring, indebtedness;

(h) Creating, as borrower or lender, or acquiring, mortgages or other security interests in real or personal property;

(i) Securing or collecting debts in its own behalf or enforcing mortgages or security interests in property securing such debts;

(j) Owning, without more, real or personal property;

(k) Conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature;

(l) Transacting business or conducting activities in interstate commerce; and

(m) In the case of a foreign nonprofit corporation:

(I) Granting funds; or

(II) Distributing information to its members.

(3) The list of activities in subsection (2) of this section is not exhaustive.

(4) Nothing in this section shall limit or affect the right to subject a foreign entity that does not, or is not required to, have authority to transact business or conduct activities in this state to the jurisdiction of the courts of this state or to serve upon any foreign entity any process, notice, or demand required or permitted by law to be served upon an entity pursuant to part 7 of this article or sections 13-1-124 and 13-1-125, C.R.S., or any other provision of law or pursuant to the applicable rules of civil procedure.

(5) A foreign nonprofit entity shall be considered to be transacting business or conducting activities in this state if it is required to file a registration statement with the secretary of state pursuant to section 6-16-104, C.R.S.



§ 7-90-802. Consequences of transacting business or conducting activities without authority

(1) (a) No foreign entity transacting business or conducting activities in this state without authority, nor anyone on its behalf, shall be permitted to maintain a proceeding in any court in this state for the collection of its debts until a statement of foreign entity authority for the foreign entity is filed in the records of the secretary of state.

(b) A court may stay a proceeding commenced by a foreign entity until it determines whether the foreign entity should have a statement of foreign entity authority on file with the secretary of state. If the court determines that the foreign entity should have a statement of foreign entity authority on file with the secretary of state, the court may further stay the proceeding until there is a statement of foreign entity authority on file with the secretary of state with respect to the foreign entity. If a foreign entity has a statement of foreign entity authority on file with the secretary of state, no proceeding in any court in this state to which the foreign entity is a party shall, after the effective date of such statement of foreign entity authority, be dismissed by reason of a statement of foreign entity authority not being on file with the secretary of state with respect to the foreign entity.

(2) A foreign entity that transacts business or conducts activities in this state without being authorized to do so shall be liable to this state in an amount equal to the fee as prescribed by the secretary of state from time to time, not to exceed one hundred dollars for each calendar year or part of a calendar year during which it transacted business or conducted activities in this state without being authorized to do so, plus all penalties imposed by this state pursuant to subsection (3) of this section for failure to pay such fees. No statement of foreign entity authority shall be filed until payment of the amounts due under this subsection (2) and subsection (3) of this section is made.

(3) A foreign entity that transacts business or conducts activities in this state without having a statement of foreign entity authority on file in the records of the secretary of state shall be subject to a civil penalty, payable to this state, not to exceed five thousand dollars.

(4) The amounts due to this state under the provisions of subsection (2) of this section and the civil penalties set forth in subsection (3) of this section may be recovered in an action brought by the attorney general in the district court in and for the city and county of Denver. Upon a finding by the court that a foreign entity or any of its managers or agents on its behalf has transacted business or conducted activities in this state in violation of this part 8, the court may issue, in addition to or in lieu of the imposition of a civil penalty, an injunction restraining the further transaction of business or conducting of activities by the foreign entity and the managers and agents, and the further exercise of any rights and privileges of an entity in this state until all amounts plus any interest and court costs that the court may assess have been paid, and until the foreign entity has otherwise complied with this part 8.

(5) Notwithstanding subsection (1) of this section, the transaction of business or conducting of activities in this state by a foreign entity without having a statement of foreign entity authority on file in the records of the secretary of state does not impair the validity of the acts of the foreign entity or prevent it from defending any proceeding in this state.



§ 7-90-803. Statement of foreign entity authority to transact business or conduct activities

(1) A foreign entity may cause to be delivered to the secretary of state, for filing pursuant to part 3 of this article, a statement of foreign entity authority stating:

(a) Its true name and its assumed entity name, if any;

(b) The jurisdiction under the law of which it is formed;

(c) The form of the entity as that form is recognized by the jurisdiction under the law of which the entity is formed;

(d) (Deleted by amendment, L. 2004, p. 1493, § 238, effective July 1, 2004.)

(e) The principal office address of its principal office;

(f) The registered agent name and registered agent address of its registered agent; and

(g) The date it commenced or expects to commence transacting business or conducting activities in this state.

(h) (Deleted by amendment, L. 2004, p. 1493, § 238, effective July 1, 2004.)



§ 7-90-804. Change of statement of foreign entity authority to transact business or conduct activities

Upon any change in circumstances that makes any statement contained in its filed statement of foreign entity authority no longer true, a foreign entity authorized to transact business or conduct activities in this state shall deliver to the secretary of state, for filing pursuant to part 3 of this article, an appropriate statement of change so that its statement of foreign entity authority is in all respects true.



§ 7-90-805. Effect of statement of foreign entity authority

(1) A foreign entity is authorized to transact business or conduct activities in this state from the effective date of its statement of foreign entity authority until the effective date of its statement of foreign entity withdrawal.

(2) A foreign entity that has authority to transact business or conduct activities in this state has the same rights and privileges as, but no greater rights or privileges than, and, except as otherwise provided by this title, is subject to the same duties, restrictions, penalties, and liabilities imposed upon, a functionally equivalent domestic entity.

(3) Nothing in this part 8 authorizes this state to regulate the organization, formation, existence, or internal activities of a foreign entity authorized to transact business or conduct activities in this state.

(4) As to any foreign entity transacting business or conducting activities in this state, the law of the jurisdiction under the law of which the foreign entity is formed shall govern the organization and internal affairs of the foreign entity and the liability of its owners and managers.



§ 7-90-806. Withdrawal of foreign entity

(1) A foreign entity authorized to transact business or conduct activities in this state may relinquish that authority by causing to be delivered to the secretary of state, for filing pursuant to part 3 of this article, a statement of foreign entity withdrawal stating:

(a) Its true name and its assumed entity name, if any;

(b) The registered agent name and registered agent address of its registered agent or, if a registered agent is no longer to be maintained, a statement that the entity will not maintain a registered agent, and the mailing address to which service of process may be mailed pursuant to section 7-90-807;

(c) The principal office address of its principal office;

(d) The jurisdiction under the law of which it was formed;

(e) That it will no longer transact business or conduct activities in this state and that it relinquishes its authority to transact business or conduct activities in this state; and

(f) That any statement of trade name it has on file in the records of the secretary of state pursuant to article 71 of this title, and any assumed entity name pursuant to section 7-90-603, are withdrawn upon the effective date of the statement of foreign entity withdrawal.

(g) (Deleted by amendment, L. 2004, p. 1494, § 240, effective July 1, 2004.)

(2) If a foreign entity causes a statement of foreign entity withdrawal to be delivered to the secretary of state for filing pursuant to part 3 of this article before the date on which a periodic report for the foreign entity is due pursuant to part 5 of this article, the foreign entity is relieved of its obligation to file such annual report or pay the fee therefor.



§ 7-90-807. Service on withdrawn foreign entity

(1) A foreign entity with respect to which a statement of foreign entity withdrawal has been filed pursuant to section 7-90-806 shall either:

(a) Maintain a registered agent to accept service on its behalf in any proceeding based on a cause of action arising during the time it was authorized to transact business or conduct activities in this state; or

(b) Be deemed to have authorized service of process on it in connection with such causes of action by mailing in accordance with section 7-90-704 (2).

(2) Subsection (1) of this section does not prescribe the only means, or necessarily the required means, of serving a foreign entity with respect to which a statement of foreign entity withdrawal has been filed.



§ 7-90-811. Application to existing foreign entities

A foreign entity authorized to transact business or conduct activities in this state in accordance with law as in effect on June 30, 2004, is subject to this part 8 and the filed document pursuant to which it has such authority shall be deemed to be a filed statement of foreign entity authority for purposes of this part 8.



§ 7-90-812. Foreign general partnerships

This part 8 shall not apply to a foreign general partnership that is not a foreign limited liability partnership.



§ 7-90-813. Title 12 limitations

Nothing in this part 8 shall be construed to permit a foreign entity to engage in a profession or occupation as described in title 12, C.R.S., for which there is a specific statutory provision applicable to the practice of such profession or occupation by a corporation or professional corporation in this state unless authorized under applicable provisions of title 12, C.R.S., or section 25-3-103.7, C.R.S.






Part 9 - Delinquency - Dissolution Upon Expiration of Term - Notice to Creditors by Enforcement of Claims Against Dissolved Entities

Subpart 1 - Delinquency

§ 7-90-901. Grounds for delinquency

(1) A domestic entity that is a reporting entity may be declared delinquent under section 7-90-902 if:

(a) The domestic entity does not pay any fee or penalty imposed by this title when it is due;

(b) The domestic entity does not comply with part 5 of this article, providing for reports from reporting entities; or

(c) The domestic entity does not comply with part 7 of this article, providing for registered agents and service of process.

(2) A foreign entity that is a reporting entity may be declared delinquent under section 7-90-902 if:

(a) The foreign entity does not pay any fee or penalty imposed by this title when it is due;

(b) The foreign entity does not comply with part 5 of this article, providing for reports from reporting entities;

(c) The foreign entity does not comply with part 7 of this article, providing for registered agents and service of process;

(d) The foreign entity does not deliver for filing an appropriate statement of change when necessary to make its statement of foreign entity authority true in all respects; or

(e) The secretary of state receives a duly authenticated certificate from the secretary of state or other official having custody of entity records in the jurisdiction under the law of which the foreign entity was formed to the effect that it no longer exists as the result of a dissolution or merger or otherwise.



§ 7-90-902. Declaration of delinquency

(1) If the secretary of state determines that one or more grounds exist under section 7-90-901 for declaring an entity delinquent and the entity does not correct each ground for declaring it delinquent or demonstrate to the reasonable satisfaction of the secretary of state that such ground does not exist within sixty days after the secretary of state makes such determination, the entity becomes delinquent following the expiration of such sixty days.

(2) (Deleted by amendment, L. 2010, (HB 10-1403), ch. 404, p. 1998, § 20, effective August 11, 2010.)



§ 7-90-903. Effect of delinquency

(1) A delinquent entity may not maintain a proceeding in any court in this state for the collection of its debts until it has cured its delinquency pursuant to section 7-90-904 (1), (2), or (3).

(2) A court may stay a proceeding commenced by an entity until it determines whether the entity is delinquent. If the court determines that the entity is delinquent, it may further stay the proceeding until the entity cures its delinquency pursuant to section 7-90-904. If a delinquent entity cures its delinquency in accordance with section 7-90-904, no proceeding in any court in this state to which such entity is a party shall thereafter be dismissed by reason of that instance of delinquency.

(3) The delinquency of an entity does not terminate the authority of the registered agent of the entity.

(4) The existence of a domestic entity continues notwithstanding its delinquency.

(5) A delinquent domestic entity may be dissolved at any time and by any manner as may be provided or permitted by its constituent documents and organic statutes and, if it has failed to cure its delinquency for three years or more, the delinquent domestic entity may be dissolved pursuant to section 7-90-908.



§ 7-90-904. Cure of delinquency

(1) A delinquent entity may cure its delinquency by:

(a) Delivering to the secretary of state, for filing pursuant to part 3 of this article, a statement curing delinquency stating:

(I) The entity's principal office address; and

(II) The entity's registered agent's name and address.

(b) (Deleted by amendment, L. 2008, p. 23, § 17, effective August 5, 2008.)

(2) In lieu of curing its delinquency pursuant to subsection (1) of this section, a delinquent foreign entity may cure its delinquency by causing to be delivered to the secretary of state, for filing pursuant to part 3 of this article, a statement of foreign entity withdrawal.

(3) A delinquent domestic entity may cure its delinquency by dissolving.

(4) (a) Except as provided in paragraphs (b) and (c) of this subsection (4), the entity name of an entity following the curing of its delinquency shall be the same as the entity name, determined without regard to section 7-90-601.6, of the entity at the time the entity cures its delinquency if such entity name complies with section 7-90-601 at the time the entity cures its delinquency. If such entity name would not be distinguishable on the records of the secretary of state as contemplated in section 7-90-601, the entity name of the entity following curing of its delinquency shall be such entity name followed by the words "delinquency cured" and the month, day, and year of the effective date of the statement curing delinquency.

(b) In the case of a foreign entity that cures its delinquency pursuant to subsection (2) of this section, the foreign entity name of the foreign entity shall be its foreign entity name at the time it cures its delinquency, determined without regard to section 7-90-601.6, as changed by section 7-90-601.7.

(c) In the case of a domestic entity that cures its delinquency pursuant to subsection (3) of this section, the domestic entity name of the domestic entity shall be its domestic entity name at the time it cures its delinquency, determined without regard to section 7-90-601.6, as changed by section 7-90-601.5.



§ 7-90-905. Appeal from declaration of delinquency

(1) An entity may appeal a declaration under section 7-90-902 (1) that it is delinquent to the district court for the county in this state in which the street address of the entity's principal office is located, or, if the entity has no principal office in this state, to the district court for the county in which the street address of its registered agent is located or, if the entity has no registered agent, to the district court for the city and county of Denver within thirty days after the effective date of its delinquency. The entity shall commence such appeal by petitioning the court to set aside the declaration of its delinquency or to determine that the entity has cured its delinquency and attaching to the petition copies of such documents in the secretary of state's records as may be relevant.

(2) The court may summarily order the secretary of state to take whatever action the court considers appropriate or may take any other action the court considers appropriate.

(3) The court's order or decision may be appealed as in other civil proceedings.



§ 7-90-906. Limited liability partnerships and limited liability limited partnerships

Each limited liability partnership and limited liability limited partnership to which section 7-60-152 or section 7-64-1008 was applicable on September 30, 2005, shall be deemed delinquent pursuant to section 7-90-902 (1), effective October 1, 2005.






Subpart 2 - Dissolution Upon Expiration of Term or of Delinquent Entity

§ 7-90-907. Dissolution upon expiration of term

(1) Repealed.

(2) A domestic entity shall automatically dissolve upon the expiration of the period of duration, if any, stated in its constituent filed document.



§ 7-90-908. Dissolution of delinquent entity

(1) If a delinquent domestic entity has failed to cure its delinquency for three years or more, any manager of the domestic entity may cause it to dissolve by delivering to the secretary of state, for filing pursuant to part 3 of this article, a statement of dissolution of delinquent entity stating:

(a) The domestic entity name of the delinquent entity;

(b) The principal office address of the delinquent entity's principal office;

(c) That the entity is delinquent and has failed to cure its delinquency for three years or more; and

(d) That, at least thirty days prior to the delivery of the statement of dissolution of delinquent entity to the secretary of state, the delinquent entity has delivered written notice of the delinquent entity's plan to file a statement of dissolution of delinquent entity to all owners and other persons having authority under the organic statutes and under its constituent operating document to bring about or prevent dissolution of the entity and the delinquent entity has not received, as of the date the statement of dissolution of delinquent entity is delivered for filing to the secretary of state, written objections to dissolution from such number of such owners and other persons as would be sufficient to prevent voluntary dissolution of the delinquent entity under the organic statutes and its constituent operating document.

(2) A delinquent domestic entity is dissolved upon the effective date of its statement of dissolution of delinquent entity.



§ 7-90-910. Effect of dissolution under section 7-90-907 or 7-90-908

A domestic entity that is dissolved pursuant to section 7-90-907 or 7-90-908 continues its existence but may not carry on any business except as is appropriate to wind up and liquidate its business and affairs, and to give notice to claimants, in accordance with the organic statutes.






Subpart 3 - Notice to Creditors by Dissolved Entities - Enforcement of Claims Against Dissolved Entities

§ 7-90-911. Disposition of known claims by notification

(1) A dissolved domestic entity may dispose of claims against it by following the procedures described in this section.

(2) A dissolved domestic entity may deliver written notice under this subsection (2) to any person at any time on or after the effective date of the dissolution. The notice contemplated in this subsection (2) shall state that, unless sooner barred by any other statute limiting actions, any claim of that person against the dissolved domestic entity will be barred if an action to enforce the claim is not commenced by a deadline that is stated in the notice, which deadline shall not be less than two years after the delivery of notice. The notice may contain such other information as the dissolved entity determines to include, including information regarding procedures facilitating the processing of claims against the dissolved entity; except that no obligations on persons having claims against the dissolved entity shall be imposed or implied that do not exist at law.

(3) Unless sooner barred by any other statute limiting actions, a person's claim against the dissolved domestic entity is barred if the dissolved entity delivers a notice of dissolution as contemplated by subsection (2) of this section and an action to enforce the claim is not commenced by the deadline stated in the notice.

(4) (a) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. For purposes of this section, an action to enforce a claim includes an arbitration under any agreement for binding arbitration between the dissolved domestic entity and the person making the claim and includes a civil action.

(b) For purposes of this section and sections 7-90-912 and 7-90-913, "dissolved domestic entity" means a dissolved domestic cooperative other than a domestic cooperative formed under article 55 of this title, a dissolved domestic corporation, a dissolved domestic limited liability company, or a dissolved domestic nonprofit corporation.



§ 7-90-912. Disposition of claims by publication

(1) A dissolved domestic entity may publish notice of its dissolution and request that persons with claims against the dissolved domestic entity present them in accordance with the notice.

(2) The notice contemplated in subsection (1) of this section shall:

(a) Be published one time in a newspaper of general circulation in the county in this state in which the street address of the dissolved domestic entity's principal office is or was last located or, if the dissolved domestic entity has not had a principal office in this state, in the county in which the street address of its registered agent is or was last located; and

(b) State that, unless sooner barred by any other statute limiting actions, any claim against the dissolved entity will be barred if an action to enforce the claim is not commenced within five years after the publication of the notice or within four months after the claim arises, whichever is later. The notice may contain such other information as the dissolved entity determines to include, including information regarding procedures facilitating the processing of claims against the dissolved entity; except that no obligations on persons having claims against the dissolved entity shall be imposed or implied that do not exist at law.

(3) If the dissolved domestic entity publishes a notice in accordance with subsection (2) of this section, then, unless sooner barred under section 7-90-911 or under any other statute limiting actions, the claim of any person against the dissolved domestic entity is barred unless the person commences an action to enforce the claim within five years after the publication date of the notice or within four months after the claim arises, whichever is later.

(4) For purposes of this section and except where permitted to be disposed of under section 7-90-911, "claim" means any claim, excluding claims of this state, whether known, due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, or otherwise. For purposes of this section, an action to enforce a claim includes an arbitration under any agreement for binding arbitration between the dissolved domestic entity and the person making the claim and includes a civil action.

(5) This section shall not apply to a claim with respect to which notice has been delivered by a dissolved domestic entity under section 7-90-911.



§ 7-90-913. Enforcement of claims against a dissolved domestic entity

(1) A claim may be enforced under section 7-90-911 or 7-90-912:

(a) Against the dissolved domestic entity to the extent of its undistributed assets; and

(b) If assets have been distributed in liquidation, against an owner of the dissolved domestic entity; except that an owner's total liability for all claims under this section shall not exceed the total value of assets distributed to the owner, as such value is determined at the time of distribution. Any owner required to return any portion of the value of assets received by the owner in liquidation shall be entitled to contribution from all other owners. Each such contribution shall be in accordance with the contributing owner's rights and interests and shall not exceed the value of the assets received by the contributing owner in liquidation.









Part 10 - Reinstatement of Dissolved Entities

§ 7-90-1001. Reinstatement after dissolution

Any domestic entity as to which a constituent filed document has been filed by, or placed in the records of, the secretary of state and that has been dissolved may be reinstated under this part 10; except that this part 10 shall not apply to domestic general partnerships or to limited partnerships formed under article 61 of this title that have not elected to be governed by article 62 of this title.



§ 7-90-1002. Vote or consent required - effect of opposition

(1) An entity eligible for reinstatement under section 7-90-1001 may be reinstated upon compliance with the following conditions:

(a) The affirmative vote or consent shall have been obtained from owners and other persons entitled to vote or consent at that time that is:

(I) Required for reinstatement under its constituent operating document; or

(II) If its constituent operating document does not state the vote or consent required for reinstatement, sufficient for dissolution under the organic statutes, or such greater or lesser vote or consent as is required for dissolution under its constituent operating document;

(b) Except as otherwise provided in the constituent operating document, the owners and other persons having authority under the entity's organic statutes and under its constituent operating document to bring about or prevent dissolution of the entity shall not have, before or at the time of the vote or consent required by paragraph (a) of this subsection (1), voted against reinstatement or delivered to the entity their written objection to reinstatement;

(c) In the case of an entity dissolved in an involuntary or judicial proceeding initiated by one or more of the owners, the affirmative vote or consent of each such owner shall have been obtained and shall be included in the vote or consent required by paragraph (a) of this subsection (1);

(d) In the case of an entity dissolved in a proceeding initiated by one or more creditors of the entity, the obligations of the entity to each such creditor shall have been satisfied or discharged in full; and

(e) In the case of an entity dissolved in a proceeding initiated by the attorney general, all grounds for the dissolution asserted by the attorney general shall have been remedied, and the attorney general shall have consented to the reinstatement.

(2) To the extent that an entity's constituent operating document or the organic statutes provide for the voting rights of owners or other persons, for the calling of meetings, for notices of meetings, for consents and actions of owners and other persons without a meeting, for establishing a record date for meetings, or for other matters concerning the voting or consent of owners and other persons, such provisions shall govern the vote or consent required by paragraph (a) of subsection (1) of this section with respect to the entity and the vote or objection of owners and other persons provided for in paragraph (b) of subsection (1) of this section with respect to the entity.

(3) This section shall not apply to a domestic entity that is described in this subsection (3) and that was administratively dissolved for any reason other than the expiration of the period of duration stated in its constituent filed document until the later of January 1, 2006, or the following date, as applicable:

(a) In the case of a corporation that was administratively dissolved after July 1, 2002, the date that is three years after the date it was administratively dissolved;

(b) In the case of a nonprofit corporation that was administratively dissolved after July 1, 1999, the date that is six years after the date it was administratively dissolved;

(c) In the case of a limited liability company that was administratively dissolved after July 1, 2001, the date that is four years after the date it was administratively dissolved.



§ 7-90-1003. Articles of reinstatement

(1) In order to reinstate an entity under this part 10, articles of reinstatement shall be delivered to the secretary of state, for filing pursuant to part 3 of this article stating:

(a) The domestic entity name of the entity;

(a.5) The domestic entity name of the entity following reinstatement, which entity name shall comply with section 7-90-1004;

(b) The date of formation of the entity;

(c) The Colorado statute under which the entity existed immediately prior to its dissolution;

(d) The date of dissolution of the entity, if known;

(e) (Deleted by amendment, L. 2006, p. 878, § 65, effective July 1, 2006.)

(f) A statement that all applicable conditions of section 7-90-1002 have been satisfied;

(g) The principal office address of the entity's principal office; and

(h) The registered agent name and registered agent address of the entity's registered agent.

(2) If the constituent-filed document referred to in section 7-90-1001 is no longer in the publicly-accessible electronic records of the secretary of state at the time articles of reinstatement are delivered to the secretary of state for filing, the entity shall cause a true and complete copy of its constituent filed document to be attached to its articles of reinstatement.



§ 7-90-1004. Entity name upon reinstatement

The domestic entity name of a domestic entity following reinstatement shall be the domestic entity name, determined without regard to section 7-90-601.5, of the domestic entity at the time of reinstatement if such domestic entity name complies with section 7-90-601 at the time of reinstatement. If that domestic entity name does not comply with section 7-90-601, the domestic entity name of the domestic entity following reinstatement shall be that domestic entity name followed by the word "reinstated" and the month, day, and year of the effective date of the articles of reinstatement.



§ 7-90-1005. Effect of reinstatement

(1) Subject to subsection (2) of this section, upon reinstatement, the existence of the entity shall be deemed for all purposes to have continued without interruption; the entity resumes carrying on its business or conducting its activities as if dissolution had never occurred; any debt, obligation, or liability incurred by the entity or an owner or manager of the entity before or after the dissolution shall be determined as if dissolution had never occurred; and, if the entity was, at the time of its dissolution, a limited liability limited partnership, it continues, upon reinstatement, to be a limited liability limited partnership.

(2) The rights of owners and other persons arising by reason of reliance on the dissolution before those persons had notice of the reinstatement shall not be adversely affected by the reinstatement.












Corporations - Continued

Article 101 - General Provisions

Part 1 - Short Title and Reservation of Power

§ 7-101-101. Short title

Articles 101 to 117 of this title shall be known and may be cited as the "Colorado Business Corporation Act".



§ 7-101-102. Reservation of power to amend or repeal

The general assembly has the power to amend or repeal all or part of articles 101 to 117 of this title at any time, and all domestic and foreign corporations subject to said articles shall be governed by the amendment or repeal.






Part 2 - Filing Documents

§ 7-101-201. Filing requirements

(1) Part 3 of article 90 of this title, providing for the filing of documents, applies to any document filed or to be filed by the secretary of state pursuant to articles 101 to 117 of this title.

(2) to (11) (Deleted by amendment, L. 2002, p. 1845, § 103, effective July 1, 2002; p. 1709, § 101, effective October 1, 2002.)






Part 3 - Secretary of State



Part 4 - Definitions

§ 7-101-401. General definitions

As used in articles 101 to 117 of this title, unless the context otherwise requires:

(1) Repealed.

(2) "Affiliate" means any person that directly or indirectly through one or more intermediaries controls, or is controlled by, or is under common control with, the person specified.

(3) "Articles of incorporation" includes amended articles of incorporation, restated articles of incorporation, and other instruments, however designated, on file in the records of the secretary of state, which have the effect of amending or supplementing in some respect the original or amended articles of incorporation.

(4) Repealed.

(5) "Authorized shares" means the shares of all classes which a domestic or foreign corporation is authorized to issue.

(6) "Bylaws" includes amended bylaws and restated bylaws.

(7) "Cash" and "money" are used interchangeably in articles 101 to 117 of this title. Each of these terms includes:

(a) Legal tender;

(b) Negotiable instruments readily convertible into legal tender; and

(c) Other cash equivalents readily convertible into legal tender.

(8) "Conspicuous" means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing or typing in contrasting italics, boldface, color, capitals, or underlining is conspicuous.

(9) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of an entity, whether through the ownership of voting shares, by contract, or otherwise.

(10) (Deleted by amendment, L. 2000, p. 977, § 50, effective July 1, 2000.)

(11) "Corporation" or "domestic corporation" means a corporation for profit which is not a foreign corporation, incorporated under or subject to the provisions of articles 101 to 117 of this title.

(12) Repealed.

(13) "Distribution" means a direct or indirect transfer by a corporation of money or other property, except its own shares, or incurrence of indebtedness by a corporation, to or for the benefit of any of its shareholders in respect of any of its shares. A distribution may be in any form, including a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; or distribution of indebtedness.

(14) Repealed.

(15) "Effective date of notice" has the meaning set forth in section 7-101-402.

(16) "Employee" includes an officer but not a director; except that a director may accept duties that make said director also an employee.

(17) and (18) Repealed.

(19) "Governmental subdivision" includes an authority, county, district, subdistrict, municipality, and any other political subdivision.

(20) to (26) Repealed.

(27) "Receive", when used in reference to receipt of a writing or other document by a domestic or foreign corporation, means that the writing or other document is actually received:

(a) By the corporation at its registered office or at its principal office;

(b) By the secretary of the corporation, wherever the secretary is found; or

(c) By any other person authorized by the bylaws or the board of directors to receive such writings, wherever such person is found.

(28) "Record date" means the date, established under article 106 or 107 of this title, on which a corporation determines the identity of its shareholders and their shareholdings. The determination shall be made as of the close of business on the record date unless another time for doing so is stated when the record date is fixed.

(28.3) and (28.5) Repealed.

(29) "Secretary" means the corporate officer to whom the bylaws or the board of directors has delegated responsibility under section 7-108-301 (3) for the preparation and maintenance of minutes of the meetings of the board of directors and of the shareholders and of the other records and information required to be kept by the corporation under section 7-116-101 and for authenticating records of the corporation.

(30) "Shareholder" means either the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent recognized pursuant to section 7-107-204.

(31) "Shares" means the units into which the proprietary interests in a corporation are divided.

(32) to (33) Repealed.

(34) "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

(35) Repealed.

(36) "Voting group" means all the shares of one or more classes or series that, under articles 101 to 117 of this title or under the articles of incorporation, are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by articles 101 to 117 of this title or the articles of incorporation to vote generally on the matter are for that purpose a single voting group.



§ 7-101-402. Notice

(1) Notice given pursuant to articles 101 to 117 of this title shall be in writing unless oral notice is reasonable under the circumstances.

(2) Notice may be given in person; by telephone, telegraph, teletype, electronically transmitted facsimile, or other form of wire or wireless communication; or by mail or private carrier.

(3) Written notice by a corporation to its shareholders, if in a comprehensible form, is effective as to each shareholder when mailed, if mailed addressed to the shareholder's address shown in the corporation's current record of shareholders. If three successive notices given to a shareholder pursuant to this subsection (3) have been returned as undeliverable, no further notices to such shareholder shall be necessary until another address for the shareholder is made known to the corporation.

(4) Written notice to a domestic corporation or to a foreign corporation authorized to transact business or conduct activities in this state may be mailed to the registered agent address of its registered agent or to the corporation or its secretary at its principal office.

(5) Except as provided in subsection (3) of this section, written notice, if in a comprehensible form, is effective at the earliest of:

(a) The date received;

(b) Five days after mailing; or

(c) The date shown on the return receipt, if mailed by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(6) Oral notice is effective when communicated if communicated in a comprehensible manner.

(7) Repealed.

(8) If articles 101 to 117 of this title prescribe notice requirements for particular circumstances, those requirements govern. If the articles of incorporation or bylaws prescribe notice requirements not inconsistent with this section or other provisions of articles 101 to 117 of this title, those requirements govern.






Part 5 - Public Benefit Corporations

§ 7-101-501. Short title

This part 5 shall be known and may be cited as the "Public Benefit Corporation Act of Colorado".



§ 7-101-502. Law applicable to public benefit corporations - how formed

This part 5 applies to all public benefit corporations. If a corporation elects to become a public benefit corporation under this part 5 in the manner prescribed in this part 5, it is subject in all respects to the "Colorado Business Corporation Act", articles 101 to 117 of this title, and the "Colorado Corporations and Associations Act", article 90 of this title, except to the extent this part 5 imposes additional or different requirements, in which case such additional or different requirements apply.



§ 7-101-503. Public benefit corporation - definitions - contents of articles of incorporation

(1) A public benefit corporation is a for-profit corporation organized under and subject to the requirements of the "Colorado Business Corporation Act", articles 101 to 117 of this title 7, or a domestic cooperative organized under article 55, 56, or 58 of this title 7 that is subject to the "Colorado Business Corporation Act", that is intended to produce a public benefit or public benefits and to operate in a responsible and sustainable manner. To that end, a public benefit corporation shall be managed in a manner that balances the shareholders' pecuniary interests, the best interest of those materially affected by the corporation's conduct, and the public benefit identified in its articles of incorporation. In its articles of incorporation, a public benefit corporation shall:

(a) Identify within its statement of business or purpose pursuant to section 7-103-101 (1) one or more specific public benefits to be promoted by the public benefit corporation; and

(b) State at the beginning of the articles of incorporation that it is a public benefit corporation.

(2) "Public benefit" means one or more positive effects or reduction of negative effects on one or more categories of persons, entities, communities, or interests other than shareholders in their capacities as shareholders, including effects of an artistic, charitable, cultural, economic, educational, environmental, literary, medical, religious, scientific, or technological nature.

(3) "Public benefit provisions" means the provisions of articles of incorporation contemplated by this part 5.

(4) The domestic entity name of a public benefit corporation may contain the words "public benefit corporation", the abbreviation "P.B.C." or "Pub. Ben. Corp.", or the designation "PBC", which shall be deemed to satisfy the requirements of section 7-90-601 (3)(a), and must otherwise satisfy the requirements of section 7-102-102 (1)(a). If the name does not contain the language specified in this subsection (4), the public benefit corporation shall, before issuing unissued shares of stock or disposing of treasury shares, provide notice to any person to whom the stock is issued or who acquires the treasury shares that it is a public benefit corporation; except that the notice need not be provided if the issuance or disposal is pursuant to an offering registered under the federal "Securities Act of 1933", 15 U.S.C. sec. 77a et seq., as amended, or if, at the time of issuance or disposal, the public benefit corporation has a class of securities that is registered under the federal "Securities Exchange Act of 1934", 15 U.S.C. sec. 78b et seq., as amended.



§ 7-101-504. Certain amendments and mergers - votes required - dissenter's rights

(1) Notwithstanding any other provisions of this part 5 other than subsection (2) of this section, a corporation that is not a public benefit corporation shall not, without the approval of two-thirds of the outstanding shares of each class of shares of the corporation of which there are outstanding shares, whether voting or nonvoting:

(a) Amend its articles of incorporation to include a provision authorized by section 7-101-503 (1)(a);

(b) Convert into a domestic or foreign public benefit corporation or similar entity; or

(c) Merge with or into another entity if, as a result of the merger, the shares in such corporation would become, or be converted into or exchanged for the right to receive, shares or other equity interests in a domestic or foreign public benefit corporation or similar entity.

(2) The restrictions of this section do not apply before the corporation has received payment for any of its capital stock. In the case of a domestic cooperative formed under article 55, 56, or 58 of this title 7 that is subject to the "Colorado Business Corporation Act", articles 101 to 117 of this title 7, an action described in subsection (1) or (4) of this section must be approved by vote or consent of the holders of every class or series of equity interest in the entity that are entitled to vote on the action by at least two-thirds of the votes or consents that all of those holders are entitled to cast on the action.

(3) A shareholder of a corporation that is not a public benefit corporation is entitled to exercise the right to dissent pursuant to article 113 of this title if the shareholder has neither voted in favor of an amendment, merger, or conversion specified in this subsection (3) nor consented thereto in writing pursuant to section 7-107-104 and holds shares of such corporation immediately before the effective time of:

(a) An amendment to the corporation's articles of incorporation to include a provision authorized by section 7-101-503 (1)(a);

(b) A conversion into a domestic or foreign public benefit corporation or similar entity; or

(c) A merger that would result in the conversion of the corporation's shares into, or exchange of the corporation's shares for, the right to receive shares or other equity interests in a domestic or foreign public benefit corporation or similar entity.

(4) Notwithstanding any other provision of this part 5, a corporation that is a public benefit corporation shall not, without the approval of two-thirds of the outstanding shares of each class of shares of the corporation of which there are outstanding shares, whether voting or nonvoting:

(a) Amend its articles of incorporation to delete or amend a provision authorized by section 7-101-503 (1)(a);

(b) Convert into another domestic or foreign entity that is not a public benefit corporation or similar entity;

(c) Merge with or into another entity if, as a result of the merger, the shares in the public benefit corporation would become, be converted into, or be exchanged for the right to receive:

(I) Cash;

(II) Shares or other equity interests in a domestic or foreign corporation that is not a public benefit corporation or similar entity; or

(III) Shares or other equity interests in a domestic or foreign public benefit corporation or similar entity, the articles of incorporation or similar governing instrument of which do not contain the identical provisions identifying the public benefit pursuant to section 7-101-503 (1); or

(d) Sell, lease, exchange, or otherwise dispose of all, or substantially all, of the property of the public benefit corporation in a transaction for which a shareholder vote is required under section 7-112-102 (1).

(5) A nonprofit corporation cannot be a constituent entity in connection with a merger or conversion governed by this section.



§ 7-101-505. Share certificates - notices regarding uncertificated shares

A share certificate issued by a public benefit corporation must note conspicuously that the corporation is a public benefit corporation formed pursuant to this part 5. A statement sent by a public benefit corporation pursuant to section 7-106-207 must state conspicuously that the corporation is a public benefit corporation formed pursuant to this part 5.



§ 7-101-506. Duties of directors

(1) The board of directors shall manage or direct the business and affairs of a public benefit corporation in a manner that balances the pecuniary interests of the shareholders, the best interests of those materially affected by the corporation's conduct, and the specific public benefit identified in its articles of incorporation.

(2) A director of a public benefit corporation:

(a) Does not, by virtue of the public benefit provisions of section 7-101-503 (1), have a duty to any person on account of an interest of the person in the public benefit identified in the articles of incorporation or on account of an interest materially affected by the corporation's conduct; and

(b) With respect to a decision implicating the balance requirement in subsection (1) of this section, will be deemed to satisfy the director's fiduciary duties to shareholders and the corporation if the director's decision is both informed and disinterested and not such that no person of ordinary, sound judgment would approve.

(3) The articles of incorporation of a public benefit corporation may include a provision that a disinterested director's failure to satisfy this section does not, for the purposes of section 7-108-401 or 7-108-402 or article 109 of this title 7, constitute an act or omission not in good faith or a breach of the duty of loyalty.



§ 7-101-507. Benefit report - definition

(1) A public benefit corporation shall prepare an annual report that includes:

(a) A narrative description of:

(I) The ways in which the public benefit corporation promoted the public benefit identified in the articles of incorporation and the best interests of those materially affected by the public benefit corporation's conduct;

(II) Any circumstances that have hindered the public benefit corporation's promotion of the identified public benefit and the best interests of those materially affected by the public benefit corporation's conduct; and

(III) The process and rationale for selecting or changing the third-party standard used to complete the assessment pursuant to subsection (1)(b) of this section; and

(b) An assessment of the overall social and environmental performance of the public benefit corporation against a third-party standard:

(I) Applied consistently with any application of that standard in prior benefit reports; or

(II) Accompanied by an explanation of the reasons for any inconsistent application. The assessment does not need to be performed, audited, or certified by a third party.

(2) For purposes of subsection (1) of this section, "third-party standard" means a standard for defining, reporting, and assessing the overall corporate social and environmental performance, which standard is developed by an organization that is not controlled by the public benefit corporation or any of its affiliates and that makes publicly available the following information:

(a) The criteria considered when measuring the social and environmental performance of a business, the relative weightings of those criteria, if any, and the process for development and revision of the standard; and

(b) Any material owners of the organization that developed the third-party standard, the members of its governing body and how they are selected, and the sources of financial support for the organization, in sufficient detail to disclose any relationships that could reasonably be considered to compromise its independence.

(3) A public benefit corporation that prepares a report pursuant to this section shall send it to each shareholder.

(4) A public benefit corporation shall post all of its reports prepared pursuant to this section on the public portion of its website, if any, but the public benefit corporation may omit from the posted reports any financial or proprietary information included in the reports.

(5) If a public benefit corporation does not have a website, the public benefit corporation shall provide a copy of its most recent report, without charge, to a person that requests a copy, but the public benefit corporation may omit any financial or proprietary information from the copy of the benefit report so provided.



§ 7-101-508. Derivative suits

(1) Shareholders of a public benefit corporation may maintain a derivative lawsuit to enforce the requirements of section 7-101-506 (1) if the shareholders own, individually or collectively, as of the date of instituting a derivative suit, either:

(a) At least two percent of the corporation's outstanding shares; or

(b) In the case of a corporation with shares listed on a national securities exchange, the lesser of two percent of the corporation's outstanding shares or shares of at least two million dollars in market value.



§ 7-101-509. No effect on other corporations

(1) Except as provided in section 7-101-504:

(a) The existence of a provision of this part 5 does not of itself create an implication that a contrary or different rule of law is or would be applicable to a corporation or other entity that is not a public benefit corporation.

(b) This part 5 does not affect a statute or rule of law that applies to a corporation that is not a public benefit corporation.









Article 102 - Incorporation

§ 7-102-101. Incorporators

One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the secretary of state, for filing pursuant to part 3 of article 90 of this title. An incorporator who is an individual shall be of the age of eighteen years or older.



§ 7-102-102. Articles of incorporation

(1) The articles of incorporation shall state:

(a) The domestic entity name for the corporation, which domestic entity name shall comply with part 6 of article 90 of this title;

(b) The information regarding shares required by section 7-106-101;

(c) The registered agent name and registered agent address of the corporation's initial registered agent;

(d) The principal office address of the corporation's initial principal office;

(e) The true name and mailing address of each incorporator.

(f) Repealed.

(2) The articles of incorporation may but need not state:

(a) The names and addresses of the individuals who are elected to serve as the initial directors;

(b) Provisions not inconsistent with law regarding:

(I) The purpose or purposes for which the corporation is incorporated;

(II) Managing the business of the corporation and regulating its affairs;

(III) Defining, limiting, and regulating the powers of the corporation, its board of directors, and its shareholders;

(IV) A par value for authorized shares or classes of shares;

(V) The imposition of personal liability on shareholders for the debts of the corporation to a stated extent and upon stated conditions; and

(c) Any provision that under articles 101 to 117 of this title is required or permitted to be stated in the bylaws.

(3) For corporations incorporated after December 31, 1958, if cumulative voting is not desired in the election of directors, a statement to that effect shall be made in the articles of incorporation. If no such statement is made, cumulative voting shall be mandatory in the election of directors, subject to the provisions of section 7-107-209. For corporations incorporated before January 1, 1959, the articles of incorporation shall state whether cumulative voting shall be allowed in the election of directors; and, if the articles of incorporation allow cumulative voting, shareholders shall be permitted to cumulate their shares in the election of directors as provided in section 7-107-209.

(4) The articles of incorporation need not state any of the corporate powers enumerated in articles 101 to 117 of this title.

(5) If articles 101 to 117 of this title condition any matter upon the presence of a provision in the bylaws, the condition is satisfied if such provision is present either in the articles of incorporation or the bylaws. If articles 101 to 117 of this title condition any matter upon the absence of a provision in the bylaws, the condition is satisfied only if the provision is absent from both the articles of incorporation and the bylaws.



§ 7-102-103. Incorporation

(1) A corporation is incorporated when the articles of incorporation are filed by the secretary of state or, if a delayed effective date is stated pursuant to section 7-90-304 in the articles of incorporation as filed by the secretary of state and if a statement of change revoking the articles of incorporation is not filed before such effective date, on such delayed effective date. The corporate existence begins upon incorporation.

(2) The secretary of state's filing of the articles of incorporation is conclusive that all conditions precedent to incorporation have been met.



§ 7-102-104. Unauthorized assumption of corporate powers

All persons purporting to act as or on behalf of a corporation without authority to do so and without good faith belief that they have such authority shall be jointly and severally liable for all liabilities incurred or arising as a result thereof.



§ 7-102-105. Organization of corporation

(1) After incorporation:

(a) If initial directors are not elected in the articles of incorporation, the incorporators may hold a meeting, at the call of a majority of the incorporators, to adopt initial bylaws, if desired, and to elect a board of directors; and

(b) The initial directors may hold a meeting, at the call of a majority of the directors, to adopt bylaws, if desired, to appoint officers, and to carry on any other business.

(2) Action required or permitted by articles 101 to 117 of this title to be taken by incorporators at an organizational meeting may be taken without a meeting if the action is taken in the manner provided in section 7-108-202 for action by directors without a meeting.

(3) An organizational meeting may be held in or out of this state.



§ 7-102-106. Bylaws

(1) The board of directors or, if no directors have been elected, the incorporators may adopt initial bylaws. If neither the incorporators nor the board of directors have adopted initial bylaws, the shareholders may do so.

(2) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or with the articles of incorporation.



§ 7-102-107. Emergency bylaws

(1) Unless otherwise provided in the articles of incorporation, the board of directors may adopt bylaws to be effective only in an emergency as defined in subsection (4) of this section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may include all provisions necessary for managing the corporation during the emergency, including:

(a) Procedures for calling a meeting of the board of directors;

(b) Quorum requirements for the meeting; and

(c) Designation of additional or substitute directors.

(2) All provisions of the regular bylaws consistent with the emergency bylaws shall remain in effect during the emergency. The emergency bylaws shall not be effective after the emergency ends.

(3) Corporate action taken in good faith in accordance with the emergency bylaws:

(a) Binds the corporation; and

(b) May not be the basis for imposition of liability on any director, officer, employee, or agent of the corporation on the ground that the action was not authorized corporate action.

(4) An emergency exists for the purposes of this section if a quorum of the directors cannot readily be obtained because of some catastrophic event.






Article 103 - Purposes and Powers

§ 7-103-101. Purposes and applicability

(1) Every corporation incorporated under articles 101 to 117 of this title has the purpose of engaging in any lawful business unless a more limited purpose is stated in the articles of incorporation.

(2) Where another statute of this state requires that corporations of a particular class shall be formed or incorporated exclusively thereunder, corporations of that class shall be formed or incorporated under such other statute.

(3) Where another statute of this state requires corporations of a particular class to be formed or incorporated under that other statute and also under general corporation law, such corporations shall be formed or incorporated under such other law and, in addition thereto, under articles 101 to 117 of this title to the extent general corporation law is applicable.

(4) Where another statute of this state permits corporations of a particular class to be formed or incorporated either under such statute or under the general corporation law, a corporation of that class may at the election of its incorporators be formed or incorporated under articles 101 to 117 of this title. Unless the articles of incorporation of such corporation indicate that it is formed or incorporated under such other alternate statute, the corporation shall for all purposes be considered as formed and incorporated under articles 101 to 117 of this title.

(5) Articles 101 to 117 of this title shall apply to corporations of every class, whether or not included in the term "corporation" as defined in section 7-101-401 (11), that are formed or incorporated under and governed by other statutes of this state, to the extent that said articles are not inconsistent with such other statutes. Notwithstanding the foregoing, except as permitted by section 7-123-101 (8), articles 101 to 117 of this title shall not apply to nonprofit corporations:

(a) Formed under articles 121 to 137 of this title;

(b) Governed by articles 121 to 137 of this title pursuant to section 7-137-101 (2); or

(c) Governed by articles 121 to 137 of this title by reason of an election pursuant to section 7-137-201.



§ 7-103-102. General powers

(1) Unless otherwise provided in the articles of incorporation, every corporation has perpetual duration and succession in its domestic entity name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including the power:

(a) To sue and be sued, complain, and defend in its entity name;

(b) To have a corporate seal, which may be altered at will, and to use such seal, or a facsimile thereof, including a rubber stamp, by impressing or affixing it or by reproducing it in any other manner;

(c) To make and amend bylaws;

(d) To purchase, receive, lease, and otherwise acquire, and to own, hold, improve, use, and otherwise deal with, real or personal property or any legal or equitable interest in property, wherever located;

(e) To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(f) To purchase, receive, subscribe for, and otherwise acquire shares and other interests in, and obligations of, any other entity; and to own, hold, vote, use, sell, mortgage, lend, pledge, and otherwise dispose of, and deal in and with, the same;

(g) To make contracts and guarantees, incur liabilities, borrow money, issue notes, bonds, and other obligations (which may be convertible into or include the option to purchase other securities of the corporation), and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(h) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(i) To be an agent, an associate, a fiduciary, a manager, a member, a partner, a promoter, or a trustee of, or to hold any similar position with, any entity;

(j) To conduct its business, locate offices, and exercise the powers granted by articles 101 to 117 of this title within or without this state;

(k) To elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(l) To pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share options and rights plans, and benefit or incentive plans for any of its current or former directors, officers, employees, and agents;

(m) To make donations for the public welfare or for charitable, scientific, or educational purposes;

(n) To make payments or donations and to do any other act, not inconsistent with law, that furthers the business and affairs of the corporation;

(o) To indemnify current or former directors, officers, employees, fiduciaries, or agents as provided in article 109 of this title;

(p) To limit the liability of its directors as provided in section 7-108-402 (1);

(q) To cease its corporate activities and dissolve; and

(r) To impose restrictions on the transfer of its shares.



§ 7-103-103. Emergency powers

(1) In anticipation of or during an emergency defined in subsection (4) of this section, the board of directors may:

(a) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(b) Relocate the principal office or additional offices or regional offices, or authorize the officers to do so.

(2) During an emergency as contemplated in subsection (4) of this section, unless emergency bylaws provide otherwise:

(a) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication or radio; and

(b) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(3) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

(a) Binds the corporation; and

(b) May not be the basis for the imposition of liability on any director, officer, employee, or agent of the corporation on the ground that the action was not authorized corporate action.

(4) An emergency exists for purposes of this section if a quorum of the directors cannot readily be obtained because of some catastrophic event.



§ 7-103-104. Ultra vires

(1) Except as provided in subsection (2) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(2) A corporation's power to act may be challenged:

(a) In a proceeding by a shareholder against the corporation to enjoin the act;

(b) In a proceeding by or in the right of the corporation, whether directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(c) In a proceeding by the attorney general under section 7-114-301.

(3) In a shareholder's proceeding under paragraph (a) of subsection (2) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if it would be equitable to do so and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of the injunction.






Article 104 - Name



Article 105 - Office and Agent

§ 7-105-101. Registered office and registered agent

(1) Part 7 of article 90 of this title, providing for registered agents and service of process, applies to corporations incorporated under or subject to articles 101 to 117 of this title.

(2) (Deleted by amendment, L. 2003, p. 2315, § 225, effective July 1, 2004.)






Article 106 - Shares and Distributions

Part 1 - Shares

§ 7-106-101. Authorized shares

(1) The articles of incorporation shall state the classes of shares and the number of shares of each class that the corporation is authorized to issue. If more than one class of shares is authorized, the articles of incorporation shall state a distinguishing designation for each class, and, before the issuance of shares of any class, the preferences, limitations, and relative rights of that class shall be stated in the articles of incorporation. All shares of a class shall have preferences, limitations, and relative rights identical with those of other shares of the same class except to the extent otherwise permitted by section 7-106-102.

(2) The articles of incorporation shall authorize:

(a) One or more classes of shares that together have unlimited voting rights; and

(b) One or more classes of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

(3) The articles of incorporation may authorize one or more classes of shares that:

(a) Have special, conditional, or limited voting rights, or no right to vote; except that no condition, limitation, or prohibition on voting shall eliminate any right to vote provided by section 7-110-104;

(b) Are redeemable or convertible as stated in the articles of incorporation:

(I) At the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event;

(II) For money, indebtedness, securities, or other property; or

(III) In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic facts or events;

(c) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative; or

(d) Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

(4) The description of the preferences, limitations, and relative rights of classes of shares in subsection (3) of this section is not exhaustive.



§ 7-106-102. Terms of class or series determined by board of directors

(1) If the articles of incorporation so provide, the board of directors may determine, in whole or in part, the preferences, limitations, and relative rights, within the limits set forth in section 7-106-101, of:

(a) Any class of shares before the issuance of any shares of that class; or

(b) One or more series within a class before the issuance of any shares of that series.

(2) Each series of a class shall be given a distinguishing designation.

(3) All shares of a series shall have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.

(4) Before issuing any shares of a class or series, the preferences, limitations, and relative rights of which are determined by the board of directors under this section, the corporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of amendment to the articles of incorporation, which are effective without shareholder action, that state:

(a) The domestic entity name of the corporation;

(b) The text of the amendment determining the designations, preferences, limitations, and relative rights of the class or series of shares;

(c) The date the amendment was adopted; and

(d) A statement that the amendment was duly adopted by the board of directors.



§ 7-106-103. Issued and outstanding shares

(1) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or cancelled.

(2) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations contained in subsection (3) of this section and is subject to section 7-106-401.

(3) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution shall be outstanding.



§ 7-106-104. Fractional shares

(1) A corporation may:

(a) Issue fractions of a share or pay in cash the value of fractions of a share;

(b) Arrange for disposition of fractional shares by the shareholders; or

(c) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(2) Each certificate representing scrip shall be conspicuously labeled "scrip" and shall contain the information required to be included in a share certificate by sections 7-106-206 (2)(a), (2)(c), and (4) and 7-106-208 (2).

(3) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(4) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(a) That the scrip will become void if not exchanged for full shares before a stated date; and

(b) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.



§ 7-106-105. Reverse split

(1) Unless otherwise provided in the articles of incorporation, the outstanding shares of a class or series may be reduced to a lesser number of shares by a reverse split made on the terms set forth in this section.

(2) To effect the reverse split, each outstanding share of the class or series shall be divided by the same divisor as is every other such share.

(3) Each share of the class or series shall have, after the reverse split, such par value, if any, as may be stated in the articles of incorporation.

(4) If the articles of incorporation are to be amended in connection with the reverse split, whether to change the number of authorized shares of such class or series or the par value, if any, of the shares of such class or series or for any other reason, such amendment shall be effected pursuant to article 110 of this title.

(5) In lieu of issuing fractional shares upon such reverse split, the corporation may take any of the actions provided for in section 7-106-104.

(6) For the reverse split to be effected:

(a) The board of directors shall recommend the reverse split to the holders of shares of the class or series that is to be reverse split and to each other voting group that is entitled, by reason of any provision in the articles of incorporation, to vote on the reverse split, unless the board of directors determines that, because of conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the shareholders with the submission of the reverse split; and

(b) The holders of shares of the class or series that is to be reverse split, and each other voting group that is entitled, by reason of any provision in the articles of incorporation, to vote on the reverse split, shall approve the reverse split.

(7) The board of directors may condition the effectiveness of the reverse split on any basis.

(8) The corporation shall give notice, in accordance with section 7-107-105, to each shareholder entitled to vote on the reverse split, of the shareholders' meeting at which the reverse split will be voted upon. The notice of the meeting shall state that the purpose, or one of the purposes, of the meeting is to consider the reverse split, and the notice shall contain or be accompanied by a copy or a summary of the reverse split.

(9) Unless articles 101 to 117 of this title, the articles of incorporation, bylaws adopted by the shareholders, or the proposing board of directors require a greater vote, the reverse split shall be approved by the votes required by sections 7-107-206 and 7-107-207 by every voting group entitled to vote on the reverse split.






Part 2 - Issuance of Shares

§ 7-106-201. Subscription for shares

(1) A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation before the time the corporation is incorporated and accepts the subscription.

(2) The acceptance by the corporation of a subscription entered into before incorporation and the authorization of the issuance of shares pursuant thereto are subject to section 7-106-202.

(3) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement states them. A call for payment by the board of directors shall be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement states otherwise.

(4) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration stated in the subscription agreement.

(5) If a subscriber defaults in payment of money or other property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as it might collect any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than twenty days after the corporation sends written demand for payment to the subscriber.

(6) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to section 7-106-202.



§ 7-106-202. Issuance of shares

(1) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(2) Subject to the limitations set forth in subsection (5) of this section, the board of directors may authorize the issuance of shares for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, and other securities of the corporation.

(3) Before the corporation issues shares, the board of directors shall determine that the consideration received or to be received for the shares to be issued is adequate. In the absence of fraud in the transaction, that determination by the board of directors is conclusive insofar as the adequacy of such consideration relates to whether the shares are validly issued, fully paid, and nonassessable.

(4) When the corporation receives the consideration for which the board of directors has authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(5) The promissory note of a subscriber or an affiliate of the subscriber for shares shall not constitute consideration for the shares unless the note is negotiable and is secured by collateral, other than the shares, having a fair market value at least equal to the principal amount of the note. For the purposes of this subsection (5), "promissory note" means a negotiable instrument on which there is an obligation to pay independent of collateral and does not include a nonrecourse note.

(6) Unless otherwise expressly provided in the articles of incorporation or bylaws, shares having a par value may be issued for less than the par value.



§ 7-106-203. Liability of shareholders

(1) A purchaser from a corporation of shares issued by the corporation is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued under section 7-106-202 or stated in a subscription agreement under section 7-106-201.

(2) Unless otherwise provided in the articles of incorporation, a shareholder or a subscriber for shares of a corporation is not personally liable for the acts or debts of the corporation; except that such person may become personally liable by reason of the person's own acts or conduct.

(3) Any person becoming an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be personally liable to the corporation or its creditors for any unpaid portion of such consideration.



§ 7-106-204. Share dividends

(1) Unless otherwise provided in the articles of incorporation, shares may be issued pro rata and without consideration to the shareholders or to the shareholders of one or more classes or series of its shares. An issuance of shares pursuant to this subsection (1) is a share dividend.

(2) Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless:

(a) The articles of incorporation so authorize;

(b) Such issuance is approved by a majority of the votes entitled to be cast by the class or series to be issued; or

(c) There are no outstanding shares of the class or series to be issued.

(3) The bylaws or, in the absence of an applicable bylaw, the board of directors may fix a future date as the record date for determining shareholders entitled to a share dividend. If no future record date is so fixed, the record date is the date the board of directors authorizes the share dividend.



§ 7-106-205. Share options and other rights - definitions

(1) For purposes of this section:

(a) "Rights" means rights, options, warrants, or convertible securities entitling the holders thereof to purchase, receive, or acquire shares or fractions of shares of the corporation or assets or debts or other obligations of the corporation.

(b) "Significant shareholder" means any person owning, or offering to acquire, directly or indirectly, a number or percentage, as stated by the board of directors, of the outstanding voting shares of a corporation, or any transferee of such person.

(2) A corporation may create and issue rights, except as precluded or limited by provisions contained in the articles of incorporation at the time of such creation or issuance. The board of directors shall determine the terms upon which the rights are issued, their form and content, and the consideration, if any, for which shares or fractions of shares, assets, or debts or other obligations of the corporation are to be issued pursuant to the rights. In the absence of fraud in the transaction, the judgment of the board of directors as to the adequacy of consideration received for such rights shall be conclusive.

(3) Notwithstanding any other provision of articles 101 to 117 of this title, the terms determined by the board of directors pursuant to subsection (2) of this section for rights issued before, on, or after January 1, 1994, to any shareholders, by way of distribution or otherwise, may, without limitation:

(a) Preclude or limit any significant shareholder from exercising, converting, transferring, or receiving rights;

(b) Impose conditions upon the exercise, conversion, transfer, or receipt of rights by any significant shareholder that differ from those imposed on other holders of the same class of rights; or

(c) Provide that, upon exercise or conversion, any significant shareholder shall be entitled to receive securities, obligations, or assets, the terms or nature of which may differ from the securities, obligations, or assets to be received by the other holders of the same class of rights.

(4) Nothing contained in this section shall be construed to effect a change in the fiduciary duties of directors.



§ 7-106-206. Form and content of certificates

(1) Shares may, but need not, be represented by certificates. Unless articles 101 to 117 of this title or another statute expressly provide otherwise, the rights and obligations of shareholders are not affected by the fact that their shares are not represented by certificates.

(2) Each share certificate shall state on its face:

(a) The domestic entity name of the issuing corporation and that the corporation is incorporated under the law of this state;

(b) The name of the person to whom the certificate is issued; and

(c) The number and class of shares and the designation of the series, if any, the certificate represents.

(3) Each share certificate:

(a) Shall be signed, either manually or in facsimile, by one or more officers designated in the bylaws or by the board of directors;

(b) May bear the corporate seal or its facsimile; and

(c) May contain such other information as the corporation deems necessary or appropriate.

(4) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the share certificate shall contain a summary, on the front or the back, of the designations, preferences, limitations, and relative rights applicable to each class, the variations in preferences, limitations, and rights determined for each series, and the authority of the board of directors to determine variations for future classes or series. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish to the shareholder this information on request in writing and without charge.

(5) If the person who signed, either manually or in facsimile, a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.



§ 7-106-207. Shares without certificates

(1) Unless otherwise provided by the bylaws, the board of directors may authorize the issuance by the corporation of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

(2) Within a reasonable time after the issuance or transfer of shares without certificates, the corporation shall send to the shareholder a written statement of the information required on certificates by subsections (2) and (4) of section 7-106-206 and section 7-106-208.



§ 7-106-208. Restriction on transfer of shares and other securities

(1) The articles of incorporation, the bylaws, an agreement among shareholders, or an agreement among shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction became effective unless the holder of such shares acquired such shares with knowledge of the restriction, is a party to the agreement containing the restriction, or voted in favor of the restriction or otherwise consented to the restriction.

(2) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by section 7-106-207 (2). Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.

(3) A restriction on the transfer or registration of transfer of shares is authorized:

(a) To maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(b) To preserve entitlements, benefits, or exemptions under federal, state, or local laws; and

(c) For any other reasonable purpose.

(4) A restriction on the transfer or registration of transfer of shares may:

(a) Obligate the shareholder first to offer to the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares;

(b) Obligate the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares;

(c) Require, as a condition to such a transfer or registration, that any one or more persons, including the corporation or the holders of any of its shares, approve the transfer or registration, if the requirement is not manifestly unreasonable; or

(d) Prohibit the transfer or the registration of a transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(5) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.



§ 7-106-209. Expense of issue

A corporation may pay the expenses of selling or underwriting its shares, and of incorporating, organizing, or reorganizing the corporation, from the consideration received for shares.






Part 3 - Subsequent Acquisition of Shares by Shareholders and Corporation

§ 7-106-301. Shareholders' preemptive rights

(1) The shareholders of a corporation do not have a preemptive right to acquire unissued shares except to the extent provided by subsections (3) to (6) of section 7-117-101 or the articles of incorporation.

(2) A statement included in the articles of incorporation that "the corporation elects to have preemptive rights", or words of similar import, means that the following principles apply, except to the extent otherwise provided by subsections (3) to (6) of section 7-117-101 or the articles of incorporation:

(a) The shareholders have a preemptive right, subject to any uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the unissued shares upon the decision of the board of directors to issue them.

(b) A shareholder may waive the shareholder's preemptive right, and such waiver, if evidenced by a writing, is irrevocable even though it is not supported by consideration.

(c) There is no preemptive right with respect to:

(I) Shares issued as compensation to directors, officers, agents, or employees of the corporation or its subsidiaries or affiliates;

(II) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation or its subsidiaries or affiliates;

(III) Shares that are issued within six months after the effective date of incorporation; or

(IV) Shares sold otherwise than for cash.

(d) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

(e) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

(f) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person, for a period of one year after being offered to shareholders pursuant to such preemptive rights, at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of such one-year period is subject to the shareholders' preemptive rights.

(3) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.



§ 7-106-302. Corporation's acquisition of its own shares

(1) A corporation may acquire its own shares, and, except as provided by section 7-117-101 (6), shares so acquired constitute authorized but unissued shares.

(2) If the articles of incorporation prohibit the reissuance of acquired shares:

(a) The number of authorized shares is reduced by the number of shares acquired by the corporation, effective upon amendment to the articles of incorporation; and

(b) The corporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of amendment to the articles of incorporation, which are effective without shareholder action, that state:

(I) The domestic entity name of the corporation;

(II) The reduction in the number of authorized shares, itemized by class and series; and

(III) The total number of authorized shares, itemized by class and series, remaining after reduction of the shares.






Part 4 - Distributions

§ 7-106-401. Distributions to shareholders

(1) A board of directors may authorize, and the corporation may make, distributions to its shareholders subject to any restriction in the articles of incorporation and subject to the limitations set forth in subsection (3) of this section.

(2) The bylaws or, in the absence of an applicable bylaw, the board of directors may fix a future date as the record date for determining shareholders entitled to a distribution, other than one involving a purchase, redemption, or other acquisition of the corporation's shares. If a record date is necessary but no future record date is so fixed, the record date is the date the board of directors authorizes the distribution.

(3) No distribution may be made if, after giving it effect:

(a) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(b) The corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(4) The board of directors may base a determination that a distribution is not prohibited under subsection (3) of this section either on financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances or on a fair valuation or other method that is reasonable under the circumstances.

(5) Except as provided in subsection (6) of this section, the time for measuring the effect of a distribution under subsection (3) of this section is:

(a) In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of:

(I) The date money or other property is transferred or debt is incurred by the corporation; or

(II) The date the shareholder ceases to be a shareholder with respect to the acquired shares;

(b) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(c) In all other cases, as of either:

(I) The date the distribution is authorized, if the payment occurs within one hundred twenty days after the date of authorization; or

(II) The date the payment is made, if it occurs more than one hundred twenty days after the date of authorization.

(6) Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection (3) of this section if its terms provide that payment of principal and interest thereon are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest thereon is treated as a distribution the effect of which is measured on the date the payment is actually made.

(7) Unless otherwise expressly provided in the articles of incorporation or bylaws, a statement of par value for shares shall not impose any limitation on distributions and shall not require any separate designation, restriction, reservation, or other segregation of any capital account of a corporation.



§ 7-106-402. Unclaimed distributions

If a corporation has mailed three successive distributions to a shareholder addressed to the shareholder's address shown on the corporation's current record of shareholders and the distributions have been returned as undeliverable, no further attempt to deliver distributions to the shareholder need be made until another address for the shareholder is made known to the corporation, at which time all distributions accumulated by reason of this section shall, except as otherwise provided by law, be mailed to the shareholder at such other address.









Article 107 - Shareholders

Part 1 - Meetings

§ 7-107-101. Annual meeting

(1) A corporation shall hold a meeting of shareholders annually at a time and date stated in or fixed in accordance with the bylaws, or, if not so stated or fixed, at a time and date stated in or fixed in accordance with a resolution of the board of directors.

(2) Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws, or, if not so stated or fixed, at a place stated in or fixed in accordance with a resolution of the board of directors. If no place is so stated or fixed, annual meetings shall be held at the corporation's principal office.

(3) The failure to hold an annual meeting at the time determined pursuant to subsection (1) of this section does not affect the validity of any corporate action and does not work a forfeiture or dissolution of the corporation.



§ 7-107-102. Special meeting

(1) A corporation shall hold a special meeting of shareholders:

(a) On call of its board of directors or the person or persons authorized by the bylaws or resolution of the board of directors to call such a meeting; or

(b) If the corporation receives one or more written demands for the meeting, stating the purpose or purposes for which it is to be held, signed and dated by the holders of shares representing at least ten percent of all the votes entitled to be cast on any issue proposed to be considered at the meeting.

(2) If not otherwise fixed under section 7-107-103 or 7-107-107, the record date for determining shareholders entitled to demand a special meeting pursuant to paragraph (b) of subsection (1) of this section is the date of the earliest of any of the demands pursuant to which the meeting is called, or the date that is sixty days before the date the first of such demands is received by the corporation, whichever is later.

(3) Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws, or, if not so stated or fixed, at a place stated in or fixed in accordance with a resolution of the board of directors. If no place is so stated or fixed, special meetings shall be held at the corporation's principal office.

(4) Only business within the purpose or purposes described in the notice of the meeting required by section 7-107-105 (3) may be conducted at a special shareholders' meeting.



§ 7-107-103. Court-ordered meeting

(1) The holding of a meeting of the shareholders may be summarily ordered by the district court for the county in this state in which the street address of the corporation's principal office is located or, if the corporation has no principal office in this state, by the district court for the county in which the street address of its registered agent is located or, if the corporation has no registered agent, by the district court for the city and county of Denver:

(a) On application of any shareholder entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six months after the close of the corporation's most recently ended fiscal year or fifteen months after its last annual meeting; or

(b) On application of any person who participated in a call of or demand for a special meeting effective under section 7-107-102 (1), if:

(I) Notice of the special meeting was not given within thirty days after the date of the call or the date the last of the demands necessary to require the calling of the meeting was received by the corporation pursuant to section 7-107-102 (1)(b), as the case may be; or

(II) The special meeting was not held in accordance with the notice.

(2) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, fix a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the notice of the meeting, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary or appropriate to accomplish the holding of the meeting.



§ 7-107-104. Action without meeting

(1) Unless the articles of incorporation require that such action be taken at a shareholders' meeting, any action required or permitted by articles 101 to 117 of this title to be taken at a shareholders' meeting may be taken without a meeting if:

(a) All of the shareholders entitled to vote thereon consent to such action in writing; or

(b) Except as otherwise provided in subsection (1.5) of this section and if expressly provided for in the articles of incorporation, the shareholders holding shares having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all of the shares entitled to vote thereon were present and voted consent to such action in writing.

(1.5) If shares are entitled to be voted cumulatively in the election of directors, shareholders may take action under this section to elect or remove directors only if:

(a) The articles of incorporation do not require that such action be taken at a shareholders' meeting; and

(b) All of the shareholders entitled to vote in the election or removal sign writings describing and consenting to the election or removal of the same directors and the writings are received by the corporation in accordance with subsection (2) of this section.

(2) (a) No action taken pursuant to this section shall be effective unless, within sixty days after the date the corporation first receives a writing describing and consenting to the action and signed by a shareholder, the corporation has received writings that describe and consent to the action, signed by shareholders holding at least the number of shares entitled to vote on the action as required by subsection (1) or (1.5) of this section, as the case may be, disregarding any such writing that has been revoked pursuant to subsection (3) of this section. The bylaws may provide for the receipt of any such writing by the corporation by electronically transmitted facsimile or other form of wire or wireless communication providing the corporation with a complete copy thereof, including a copy of the signature thereto.

(b) Action taken pursuant to this section shall be effective as of the date the corporation receives the last writing necessary to effect the action unless all of the writings necessary to effect the action state another date as the effective date of the action, in which case such stated date shall be the effective date of the action.

(3) Any shareholder who has signed a writing describing and consenting to action taken pursuant to this section may revoke such consent by a writing signed and dated by the shareholder describing the action and stating that the shareholder's prior consent thereto is revoked, if such writing is received by the corporation prior to the effectiveness of the action.

(4) If not otherwise fixed under subsection (7) of this section or section 7-107-107, the record date for determining shareholders entitled to take action pursuant to this section or entitled to be given notice under subsection (5.5) of this section of action taken pursuant to this section is the date the corporation first receives a writing upon which the action is taken pursuant to this section.

(5) Action taken under this section has the same effect as action taken at a meeting of shareholders and may be described as such in any document.

(5.5) If action is taken under subsection (1) of this section with less than unanimous consent of all shareholders entitled to vote upon the action, the corporation or shareholders taking the action shall, upon receipt by the corporation of all writings necessary to effect the action, give notice of the action to all shareholders who were entitled to vote upon the action but who have not consented to the action in the manner provided in subsection (1) of this section. The notice shall contain or be accompanied by the same material, if any, that would have been required under articles 101 to 117 of this title to be given to shareholders in or with a notice of the meeting at which the action would have been submitted to the shareholders.

(6) (Deleted by amendment, L. 96, p. 1316, § 18, effective June 1, 1996.)

(7) The district court for the county in this state in which the street address of the corporation's principal office is located or, if the corporation has no principal office in this state, the district court for the county in which the street address of its registered agent is located, or, if the corporation has no registered agent, the district court for the city and county of Denver may, upon application of the corporation or any shareholder who would be entitled to vote on the action at a shareholders' meeting, summarily state a record date for determining shareholders entitled to sign writings consenting to an action under this section and may enter other orders necessary or appropriate to effect the purposes of this section.



§ 7-107-105. Notice of meeting

(1) A corporation shall give notice to shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than ten nor more than sixty days before the date of the meeting; except that, if the number of authorized shares is to be increased, at least thirty days' notice shall be given. Unless articles 101 to 117 of this title or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

(2) Unless articles 101 to 117 of this title or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(3) Notice of a special meeting shall include a description of the purpose or purposes for which the meeting is called.

(4) If not otherwise fixed under section 7-107-103 or 7-107-107, the record date for determining shareholders entitled to be given notice of and to vote at an annual or special shareholders' meeting is the day before the first notice is given to shareholders.

(5) Subject to the next sentence of this subsection (5) and unless otherwise required by the bylaws, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 7-107-107, notice of the adjourned meeting shall be given under this section to persons who are shareholders as of the new record date.



§ 7-107-106. Waiver of notice

(1) A shareholder may waive any notice required by articles 101 to 117 of this title or by the articles of incorporation or the bylaws, whether before or after the date or time stated in the notice as the date or time when any action will occur or has occurred. The waiver shall be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records, but such delivery and filing shall not be conditions of the effectiveness of the waiver.

(2) A shareholder's attendance at a meeting:

(a) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting because of lack of notice or defective notice; and

(b) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.



§ 7-107-107. Record date

(1) The bylaws may fix or provide the manner of fixing a future date as the record date for one or more voting groups in order to determine the shareholders entitled to be given notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action, and if the bylaws do not fix or provide for fixing a record date, the board of directors may fix a future date as the record date; except that the record date for determining the shareholders entitled to take action without a meeting or entitled to be given notice of action so taken shall be determined as provided in section 7-107-104 (4).

(2) A record date fixed under this section shall not be more than seventy days before the meeting or action requiring a determination of shareholders.

(3) A determination of shareholders entitled to be given notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it shall do if the meeting is adjourned to a date more than one hundred twenty days after the date fixed for the original meeting.

(4) If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.



§ 7-107-108. Meetings by telecommunication

Unless otherwise provided in the bylaws, any or all of the shareholders may participate in an annual or special shareholders' meeting by, or the meeting may be conducted through the use of, any means of communication by which all persons participating in the meeting may hear each other during the meeting. A shareholder participating in a meeting by this means is deemed to be present in person at the meeting.






Part 2 - Voting

§ 7-107-201. Shareholders' list for meeting

(1) After fixing a record date for a shareholders' meeting, the corporation shall prepare a list of the names of all its shareholders who are entitled to be given notice of the meeting. The list shall be arranged by voting groups and within each voting group by class or series of shares, shall be alphabetical within each class or series, and shall show the address of, and the number of shares of each such class and series that are held by, each shareholder.

(2) The shareholders' list shall be available for inspection by any shareholder, beginning the earlier of ten days before the meeting for which the list was prepared or two business days after notice of the meeting is given and continuing through the meeting, and any adjournment thereof, at the corporation's principal office or at a place identified in the notice of the meeting in the city in which the meeting will be held. A shareholder or an agent or attorney of the shareholder is entitled on written demand to inspect and, subject to the requirements of section 7-116-102 (3) and the provisions of subsections (2) and (3) of section 7-116-103, to copy the list during regular business hours and during the period it is available for inspection.

(3) The corporation shall make the shareholders' list available at the meeting, and any shareholder or an agent or attorney of the shareholder is entitled to inspect the list at any time during the meeting or any adjournment.

(4) If the corporation refuses to allow a shareholder or an agent or attorney of the shareholder to inspect the shareholders' list before or at the meeting or to copy the list, as permitted by subsection (2) or (3) of this section, the district court for the county in this state in which the street address of the corporation's principal office is located or, if the corporation has no principal office in this state, the district court for the county in which the street address of its registered agent is located or, if the corporation has no registered agent, the district court for the city and county of Denver may, on application of the shareholder, summarily order the inspection or copying of the list at the corporation's expense and may postpone or adjourn the meeting for which the list was prepared until the inspection or copying is complete.

(5) If a court orders inspection or copying of the shareholders' list pursuant to subsection (4) of this section, unless the corporation proves that it refused inspection or copying of the list in good faith because it had a reasonable basis for doubt about the right of the shareholder or the agent or attorney of the shareholder to inspect or copy the shareholders' list:

(a) The court shall also order the corporation to pay the shareholder's costs, including reasonable counsel fees, incurred in obtaining the order;

(b) The court may order the corporation to pay the shareholder for any damages the shareholder incurred; and

(c) The court may grant the shareholder any other remedy afforded the shareholder by law.

(6) If a court orders inspection or copying of the shareholders' list pursuant to subsection (4) of this section, the court may impose reasonable restrictions on the use or distribution of the list by the shareholder.

(7) Failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.



§ 7-107-202. Voting entitlement of shares

(1) Except as otherwise provided in subsections (2) and (4) of this section or in the articles of incorporation, each outstanding share, regardless of class, is entitled to one vote, and each fractional share is entitled to a corresponding fractional vote, on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.

(2) Except as otherwise ordered by a court of competent jurisdiction upon a finding that the purpose of this subsection (2) would not be violated in the circumstances presented to the court, the shares of a corporation are not entitled to be voted if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(3) Subsection (2) of this section does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(4) Redeemable shares are not entitled to be voted after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.



§ 7-107-203. Proxies

(1) A shareholder may vote the shareholder's shares in person or by proxy.

(2) Without limiting the manner in which a shareholder may appoint a proxy to vote or otherwise act for the shareholder, the following shall constitute valid means of such appointment:

(a) A shareholder may appoint a proxy by signing an appointment form, either personally or by the shareholder's attorney-in-fact.

(b) A shareholder may appoint a proxy by transmitting or authorizing the transmission of a telegram, teletype, or other electronic transmission providing a written statement of the appointment to the proxy, to a proxy solicitor, proxy support service organization, or other person duly authorized by the proxy to receive appointments as agent for the proxy, or to the corporation; except that the transmitted appointment shall set forth or be transmitted with written evidence from which it can be determined that the shareholder transmitted or authorized the transmission of the appointment.

(3) An appointment of a proxy is effective against the corporation when received by the corporation, including receipt by the corporation of an appointment transmitted pursuant to paragraph (b) of subsection (2) of this section. An appointment is valid for eleven months unless a different period is expressly provided in the appointment form.

(4) Any complete copy, including an electronically transmitted facsimile, of an appointment of a proxy may be substituted for or used in lieu of the original appointment for any purpose for which the original appointment could be used.

(5) An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of any of the following persons or their designees:

(a) A pledgee;

(b) A person who purchased or agreed to purchase the shares;

(c) A creditor of the corporation who extended credit to the corporation under terms requiring the appointment;

(d) An employee of the corporation whose employment contract requires the appointment; or

(e) A party to a voting agreement created under section 7-107-302.

(6) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.

(7) An appointment made irrevocable under subsection (5) of this section is revoked when the interest with which it is coupled is extinguished, but such revocation does not affect the right of the corporation to accept the proxy's authority unless:

(a) The corporation had notice that the appointment was coupled with that interest and notice that the interest is extinguished is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment; or

(b) Other notice of the revocation of the appointment is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.

(8) The corporation shall not be required to recognize an appointment made irrevocable under subsection (5) of this section if it has received a writing revoking the appointment signed by the shareholder either personally or by the shareholder's attorney-in-fact, notwithstanding that the revocation may be a breach of an obligation of the shareholder to another person not to revoke the appointment. This provision shall not affect any claim such other person may have against the shareholder with respect to the revocation.

(9) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when the transferee acquired the shares and the existence of the irrevocable appointment was not noted on the certificate representing the shares or on the information statement for shares without certificates.

(10) Subject to section 7-107-205 and to any express limitation on the proxy's authority appearing on the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.



§ 7-107-204. Shares held by nominees

(1) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure thus established.

(2) The procedure described in subsection (1) of this section may state:

(a) The types of nominees to which it applies;

(b) The rights or privileges that the corporation recognizes in a beneficial owner, which may include rights or privileges other than voting;

(c) The manner in which the procedure may be used by the nominee;

(d) The information that shall be provided by the nominee when the procedure is used;

(e) The period for which the nominee's use of the procedure is effective; and

(f) Other aspects of the rights and duties thereby created.



§ 7-107-205. Corporation's acceptance of votes

(1) If the name signed on a vote, consent, waiver, proxy appointment, or proxy appointment revocation corresponds to the name of a shareholder, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver, proxy appointment, or proxy appointment revocation and to give it effect as the act of the shareholder.

(2) If the name signed on a vote, consent, waiver, proxy appointment, or proxy appointment revocation does not correspond to the name of a shareholder, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, waiver, proxy appointment, or proxy appointment revocation and to give it effect as the act of the shareholder if:

(a) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(b) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, proxy appointment, or proxy appointment revocation;

(c) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, proxy appointment, or proxy appointment revocation;

(d) The name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, proxy appointment, or proxy appointment revocation;

(e) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the cotenants or fiduciaries and the person signing appears to be acting on behalf of all the cotenants or fiduciaries; or

(f) The acceptance of the vote, consent, waiver, proxy appointment, or proxy appointment revocation is otherwise proper under rules established by the corporation that are not inconsistent with the provisions of this subsection (2).

(3) The corporation is entitled to reject a vote, consent, waiver, proxy appointment, or proxy appointment revocation if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

(4) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, proxy appointment, or proxy appointment revocation in good faith and in accordance with the standards of this section are not liable in damages for the consequences of the acceptance or rejection.

(5) Corporate action based on the acceptance or rejection of a vote, consent, waiver, proxy appointment, or proxy appointment revocation under this section is valid unless a court of competent jurisdiction determines otherwise.



§ 7-107-206. Quorum and voting requirements for voting groups

(1) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless otherwise provided in articles 101 to 117 of this title or in the articles of incorporation, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter, but a quorum shall not consist of fewer than one-third of the votes entitled to be cast on the matter by the voting group.

(2) Once a share is represented for any purpose at a meeting, including the purpose of determining that a quorum exists, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting, unless otherwise provided in the articles of incorporation or unless a new record date is or shall be set for that adjourned meeting.

(3) If a quorum exists, action on a matter other than the election of directors by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast within the voting group opposing the action, unless a greater number of affirmative votes is required by articles 101 to 117 of this title or the articles of incorporation.

(4) An amendment to the articles of incorporation adding, changing, or deleting a quorum or voting requirement for a voting group greater than that specified in subsection (1) or (3) of this section is governed by section 7-107-208 (2).

(5) The election of directors is governed by section 7-107-209.



§ 7-107-207. Action by single and multiple voting groups

(1) If articles 101 to 117 of this title or the articles of incorporation provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in section 7-107-206.

(2) If articles 101 to 117 of this title or the articles of incorporation provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in section 7-107-206. One voting group may vote on a matter even though no action is taken by another voting group entitled to vote on the matter.



§ 7-107-208. Greater quorum or voting requirements

(1) The articles of incorporation or, if authorized by the articles of incorporation, bylaws adopted by the shareholders may provide for a greater quorum or voting requirement for shareholders or voting groups than is provided for by articles 101 to 117 of this title.

(2) An amendment to the articles of incorporation that adds, changes, or deletes a greater quorum or voting requirement shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.



§ 7-107-209. Voting for directors - cumulative voting

(1) At each election for directors, every shareholder entitled to vote at such election has the right:

(a) To vote, in person or by proxy, all of the shareholder's votes for as many persons as there are directors to be elected and for whose election the shareholder has a right to vote unless the articles of incorporation provide otherwise; or

(b) To the extent that the privilege of cumulative voting in the election of directors is in effect pursuant to the provisions of section 7-102-102 (3), to cumulate votes by multiplying the number of votes the shareholder is entitled to cast by the number of directors for whom the shareholder is entitled to vote and casting the product for a single candidate or distributing the product among two or more candidates.

(2) The articles of incorporation may provide that shares otherwise entitled to vote cumulatively may not be voted cumulatively at a meeting unless:

(a) The notice of the meeting or the proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or

(b) A shareholder who has the right to cumulate votes gives notice to the corporation not less than forty-eight hours before the time set for the meeting of the shareholder's intent to cumulate votes during the meeting. If one shareholder gives the notice provided for in this paragraph (b), all other shareholders in the same voting group participating in the election shall be entitled to cumulate their votes without giving further notice.

(3) If, before a meeting of shareholders at which directors are to be elected, the corporation receives notice pursuant to paragraph (b) of subsection (2) of this section with respect to that meeting, then:

(a) If such notice is received sufficiently early that the information required by paragraph (a) of subsection (2) of this section can be included, without significant additional expense, in the notice of the meeting or in a proxy statement accompanying the notice, the corporation shall include such information in that notice or proxy statement; or

(b) If such notice is received later than contemplated in paragraph (a) of this subsection (3), the corporation may take such other action as it may deem appropriate to provide notice, to the voting group or groups that are affected by the shareholder's notice, that cumulative voting is authorized at the meeting for such voting group or groups; and, in any event, the corporation shall cause an announcement to be made at the meeting, before the taking of any vote with respect to which cumulative voting is in effect, that cumulative voting is authorized at the meeting.

(4) In an election of directors, that number of candidates equaling the number of directors to be elected, having the highest number of votes cast in favor of their election, are elected to the board of directors.






Part 3 - Voting Trusts and Agreements

§ 7-107-301. Voting trusts

(1) One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust and by transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and promptly cause the corporation to receive copies of the list and agreement. Thereafter, the trustee shall cause the corporation to receive changes to the list promptly as they occur and amendments to the agreement promptly as they are made.

(2) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust is valid for not more than ten years after its effective date unless extended under subsection (3) of this section.

(3) All or some of the parties to a voting trust may extend it for additional terms of not more than ten years each by signing an extension agreement and obtaining the trustee's written consent to the extension. An extension is valid for not more than ten years after the date the first shareholder signs the extension agreement, unless such signing occurs within two years before the expiration date of the voting trust as originally fixed or as last extended, in which case the extension is valid for not more than ten years after the expiration date of the voting trust as originally fixed or last extended. The trustee shall cause the corporation to receive copies of the extension agreement. An extension agreement binds only those parties signing it.



§ 7-107-302. Voting agreements

(1) Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of section 7-107-301.

(2) A voting agreement created under this section is specifically enforceable.






Part 4 - Actions by Shareholders

§ 7-107-401. Definition of "shareholder"

As used in this part 4, "shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner's behalf.



§ 7-107-402. Actions by shareholders

(1) No action shall be commenced by a shareholder in the right of a domestic corporation, and no action shall be commenced in this state by a shareholder in the right of a foreign corporation, unless the plaintiff was a shareholder of the corporation at the time of the transaction of which the plaintiff complains or the plaintiff is a person upon whom shares or voting trust certificates thereafter devolved by operation of law from a person who was a shareholder at such time.

(2) In any action instituted on or after January 1, 1959, in the right of any domestic or foreign corporation by a shareholder, the court having jurisdiction, upon final judgment and a finding that the action was commenced without reasonable cause, shall require the plaintiff to pay to the parties named as defendants the costs and reasonable expenses directly attributable to the defense of such action, but not including fees of attorneys.

(3) In any action pending, instituted, or maintained on or after January 1, 1959, in the right of any domestic or foreign corporation by a shareholder holding less than five percent of the outstanding shares of any class of such corporation or of voting trust certificates therefor, unless the shares or voting trust certificates so held have a market value in excess of twenty-five thousand dollars, the corporation in whose right such action is commenced shall be entitled, at any time before final judgment, to require the plaintiff to give security for the costs and reasonable expenses which may be directly attributable to and incurred by it in the defense of such action or may be incurred by other parties named as defendant for which it may become legally liable, but not including fees of attorneys. Market value shall be determined as of the date that the plaintiff institutes the action or, in the case of an intervenor, as of the date that the plaintiff becomes a party to the action. The amount of such security may from time to time be increased or decreased, in the discretion of the court, upon showing that the security provided has or may become inadequate or is excessive. If the court finds that the action was commenced without reasonable cause, the corporation shall have recourse to such security in such amount as the court shall determine upon the termination of such action.









Article 108 - Directors and Officers

Part 1 - Board of Directors

§ 7-108-101. Requirement for board of directors

(1) Except as otherwise provided in its articles of incorporation, each corporation shall have a board of directors.

(2) Subject to any provision stated in the articles of incorporation, all corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the board of directors or such other persons as the articles of incorporation provide shall have the authority and perform the duties of a board of directors.



§ 7-108-102. Qualifications of directors

A director shall be an individual who is eighteen years of age or older. The bylaws may prescribe other qualifications for directors. A director need not be a resident of this state or a shareholder unless the bylaws so prescribe.



§ 7-108-103. Number and election of directors

(1) A board of directors shall consist of one or more members, with the number stated in or fixed in accordance with the bylaws.

(2) The bylaws may establish a range for the size of the board of directors by fixing a minimum and maximum number of directors. If a range is established, the number of directors may be fixed or changed from time to time within the range by the shareholders or the board of directors.

(3) Directors are elected at each annual meeting of the shareholders except as provided in section 7-108-106.



§ 7-108-104. Election of directors by certain classes of shareholders

If the articles of incorporation authorize dividing the shares of the corporation into classes or series, the articles of incorporation may authorize the election of all or a stated number or portion of directors by the holders of one or more authorized classes or series of shares. A class or series of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors.



§ 7-108-105. Terms of directors generally

(1) Except as provided in section 7-108-106, the terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

(2) Except as provided in section 7-108-106, the terms of all other directors expire at the next annual shareholders' meeting following their election.

(3) A decrease in the number of directors does not shorten an incumbent director's term.

(4) The term of a director elected to fill a vacancy pursuant to section 7-108-110 (1)(b) or 7-108-110 (1)(c) expires at the next annual shareholders' meeting at which directors are elected. The term of a director elected to fill a vacancy pursuant to section 7-108-110 (1)(a) shall be the unexpired term of the director's predecessor in office; except that, if the director's predecessor had been elected to fill a vacancy pursuant to section 7-108-110 (1)(b) or 7-108-110 (1)(c), the term of a director elected pursuant to section 7-108-110 (1)(a) shall be the unexpired term of the last predecessor elected by the shareholders.

(5) Despite the expiration of the director's term, a director continues to serve until the director's successor is elected and qualifies.

(6) (Deleted by amendment, L. 2004, p. 1497, § 252, effective July 1, 2004.)



§ 7-108-106. Staggered terms for directors

The articles of incorporation may provide for staggering the terms of directors by dividing the total number of directors into two or three groups, with each group containing one-half or one-third of the total, as near as may be. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of directors in the second group expire at the second annual shareholders' meeting after their election, and the terms of directors in the third group, if any, expire at the third annual shareholders' meeting after their election. Upon the expiration of the initial staggered terms, directors shall be elected for terms of two years or three years, as the case may be, to succeed those whose terms expire.



§ 7-108-107. Resignation of directors

(1) A director may resign at any time by giving written notice of resignation to the corporation.

(2) A resignation of a director is effective when the notice is received by the corporation unless the notice states a later effective date.

(3) Repealed.



§ 7-108-108. Removal of directors by shareholders

(1) The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(2) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.

(3) A director may be removed only if the number of votes cast in favor of removal exceeds the number of votes cast against removal; except that, if cumulative voting is in effect, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against such removal.

(4) A director may be removed by the shareholders only at a meeting called for the purpose of removing the director, and the meeting notice shall state that the purpose, or one of the purposes, of the meeting is removal of the director.

(5) (Deleted by amendment, L. 2004, p. 1498, § 254, effective July 1, 2004.)



§ 7-108-109. Removal of directors by judicial proceeding

(1) A director may be removed by the district court for the county in this state in which the street address of the corporation's principal office is located or, if the corporation has no principal office in this state, by the district court for the county in which the street address of its registered agent is located or, if the corporation has no registered agent, by the district court for the city and county of Denver, in a proceeding commenced either by the corporation or by shareholders holding at least ten percent of the outstanding shares of any class, if the court finds that the director engaged in fraudulent or dishonest conduct or gross abuse of authority or discretion with respect to the corporation and that removal is in the best interests of the corporation.

(2) The court that removes a director may bar the director from reelection for a period prescribed by the court.

(3) If shareholders commence a proceeding under subsection (1) of this section, they shall make the corporation a party defendant.

(4) Repealed.



§ 7-108-110. Vacancy on board

(1) Unless otherwise provided in the articles of incorporation, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(a) The shareholders may fill the vacancy;

(b) The board of directors may fill the vacancy; or

(c) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(2) Notwithstanding subsection (1) of this section, unless otherwise provided in the articles of incorporation, if the vacant office was held by a director elected by a voting group of shareholders:

(a) If one or more of the remaining directors were elected by the same voting group, only such directors are entitled to vote to fill the vacancy if it is filled by directors, and they may do so by the affirmative vote of a majority of such directors remaining in office; and

(b) Only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders.

(3) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under section 7-108-107 (2) or otherwise, may be filled before the vacancy occurs, but the new director may not take office until the vacancy occurs.



§ 7-108-111. Compensation of directors

Unless otherwise provided in the bylaws, the board of directors may fix the compensation of directors.






Part 2 - Meetings and Action of the Directors

§ 7-108-201. Meetings

(1) The board of directors may hold regular or special meetings in or out of this state.

(2) Unless otherwise provided in the bylaws, the board of directors may permit any director to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



§ 7-108-202. Action without meeting

(1) Unless the bylaws require that the action be taken at a meeting, any action required or permitted by articles 101 to 117 of this title to be taken at a board of directors' meeting may be taken without a meeting if all members of the board consent to such action in writing.

(2) Action is taken under this section at the time the last director signs a writing describing the action taken, unless, before such time, any director has revoked the director's consent by a writing signed by the director and received by the secretary or any other person authorized by the bylaws or the board of directors to receive such a revocation.

(3) Action under this section is effective at the time it is taken as provided by subsection (2) of this section, unless the directors establish a different effective date.

(4) Action taken pursuant to this section has the same effect as action taken at a meeting of directors and may be described as such in any document.



§ 7-108-203. Notice of meeting

(1) Unless otherwise provided in the bylaws, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(2) Unless the bylaws provide for a longer or shorter period, special meetings of the board of directors shall be preceded by at least two days' notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the bylaws.



§ 7-108-204. Waiver of notice

(1) A director may waive any notice of a meeting before or after the time and date of the meeting stated in the notice. Except as provided by subsection (2) of this section, the waiver shall be in writing and signed by the director entitled to the notice. Such waiver shall be delivered to the corporation for filing with the corporate records, but such delivery and filing shall not be conditions of the effectiveness of the waiver.

(2) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless:

(a) At the beginning of the meeting or promptly upon the director's later arrival, the director objects to holding the meeting or transacting business at the meeting because of lack of notice or defective notice and does not thereafter vote for or assent to action taken at the meeting; or

(b) If special notice was required of a particular purpose pursuant to section 7-108-203 (2), the director objects to transacting business with respect to the purpose for which such special notice was required and does not thereafter vote for or assent to action taken at the meeting with respect to such purpose.



§ 7-108-205. Quorum and voting

(1) Unless a greater number is required by the bylaws, a quorum of a board of directors consists of:

(a) A majority of the number of directors fixed if the corporation has a fixed board size; or

(b) A majority of the number of directors fixed or, if no number is fixed, of the number in office immediately before the meeting begins, if a range for the size of the board is established pursuant to section 7-108-103 (2).

(2) The bylaws may authorize a quorum of a board of directors to consist of:

(a) No fewer than a majority of the number of directors fixed if the corporation has a fixed board size; or

(b) No fewer than a majority of the number of directors fixed or, if no number is fixed, of the number in office immediately before the meeting begins, if a range for the size of the board is established pursuant to section 7-108-103 (2).

(3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the vote of a greater number of directors is required by articles 101 to 117 of this title or the bylaws.

(4) A director who is present at a meeting of the board of directors when corporate action is taken is deemed to have assented to all action taken at the meeting unless:

(a) The director objects at the beginning of the meeting, or promptly upon the director's arrival, to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to any action taken at the meeting;

(b) The director contemporaneously requests that the director's dissent or abstention as to any specific action taken be entered in the minutes of the meeting; or

(c) The director causes written notice of the director's dissent or abstention as to any specific action to be received by the presiding officer of the meeting before adjournment of the meeting or by the corporation promptly after adjournment of the meeting.

(5) The right of dissent or abstention pursuant to subsection (4) of this section as to a specific action is not available to a director who votes in favor of the action taken.



§ 7-108-206. Committees

(1) Except as otherwise provided in the bylaws and subject to the provisions of section 7-109-106, the board of directors may create one or more committees and appoint one or more members of the board of directors to serve on them.

(2) The creation of a committee and appointment of members to it shall be approved by the greater of a majority of all the directors in office when the action is taken or the number of directors required by the bylaws to take action under section 7-108-205.

(3) Sections 7-108-201 to 7-108-205, which govern meetings, action without meeting, notice, waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

(4) To the extent stated in the bylaws or by the board of directors, each committee shall have the authority of the board of directors under section 7-108-101; except that a committee shall not:

(a) Authorize distributions;

(b) Approve or propose to shareholders action that articles 101 to 117 of this title require to be approved by shareholders;

(c) Fill vacancies on the board of directors or on any of its committees;

(d) Amend articles of incorporation pursuant to section 7-110-102;

(e) Adopt, amend, or repeal bylaws;

(f) Approve a plan of conversion or plan of merger not requiring shareholder approval;

(g) Authorize or approve reacquisition of shares, except according to a formula or method prescribed by the board of directors; or

(h) Authorize or approve the issuance or sale of shares, or a contract for the sale of shares, or determine the designation and relative rights, preferences, and limitations of a class or series of shares; except that the board of directors may authorize a committee or an officer to do so within limits specifically prescribed by the board of directors.

(5) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in section 7-108-401.






Part 3 - Officers

§ 7-108-301. Officers

(1) A corporation shall have the officers designated in its bylaws or by the board of directors. An officer shall be an individual who is eighteen years of age or older.

(2) Officers may be appointed by the board of directors or in such other manner as the board of directors or bylaws may provide. A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(3) The bylaws or the board of directors shall delegate to one or more of the officers responsibility for the preparation and maintenance of minutes of the directors' and shareholders' meetings and other records and information required to be kept by the corporation under section 7-116-101 and for authenticating records of the corporation.

(4) The same individual may simultaneously hold more than one office in the corporation.



§ 7-108-302. Duties of officers

Each officer shall have the authority and shall perform the duties stated with respect to the officer's office in the bylaws or, to the extent not inconsistent with the bylaws, prescribed with respect to that office by the board of directors or by an officer authorized by the board of directors.



§ 7-108-303. Resignation and removal of officers

(1) An officer may resign at any time by giving written notice of resignation to the corporation.

(2) A resignation of an officer is effective when the notice is received by the corporation unless the notice states a later effective date.

(3) If a resignation is made effective at a later date, the board of directors may permit the officer to remain in office until the effective date and may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date, or the board of directors may remove the officer at any time before the effective date and may fill the resulting vacancy.

(4) Unless otherwise provided in the bylaws, the board of directors may remove any officer at any time with or without cause. The bylaws or the board of directors may make provision for the removal of officers by other officers or by the shareholders.

(5) Repealed.



§ 7-108-304. Contract rights with respect to officers

(1) The appointment of an officer does not itself create contract rights.

(2) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.






Part 4 - Standards of Conduct

§ 7-108-401. General standards of conduct for directors and officers

(1) Each director shall discharge the director's duties as a director, including the director's duties as a member of a committee, and each officer with discretionary authority shall discharge the officer's duties under that authority:

(a) In good faith;

(b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) In a manner the director or officer reasonably believes to be in the best interests of the corporation.

(2) In discharging duties, a director or officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the corporation whom the director or officer reasonably believes to be reliable and competent in the matters presented;

(b) Legal counsel, a public accountant, or another person as to matters the director or officer reasonably believes are within such person's professional or expert competence; or

(c) In the case of a director, a committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

(3) A director or officer is not acting in good faith if the director or officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

(4) A director or officer is not liable as such to the corporation or its shareholders for any action the director or officer takes or omits to take as a director or officer, as the case may be, if, in connection with such action or omission, the director or officer performed the duties of the position in compliance with this section.

(5) A director or officer of a corporation, in the performance of duties in that capacity, shall not have any fiduciary duty to any creditor of the corporation arising only from the status as a creditor.



§ 7-108-402. Limitation of certain liabilities of directors and officers

(1) If so provided in the articles of incorporation, the corporation shall eliminate or limit the personal liability of a director to the corporation or to its shareholders for monetary damages for breach of fiduciary duty as a director; except that any such provision shall not eliminate or limit the liability of a director to the corporation or to its shareholders for monetary damages for any breach of the director's duty of loyalty to the corporation or to its shareholders, acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, acts specified in section 7-108-403, or any transaction from which the director directly or indirectly derived an improper personal benefit. No such provision shall eliminate or limit the liability of a director to the corporation or to its shareholders for monetary damages for any act or omission occurring before the date when such provision becomes effective.

(2) No director or officer shall be personally liable for any injury to person or property arising out of a tort committed by an employee unless such director or officer was personally involved in the situation giving rise to the litigation or unless such director or officer committed a criminal offense in connection with such situation. The protection afforded in this subsection (2) shall not restrict other common-law protections and rights that a director or officer may have. This subsection (2) shall not restrict the corporation's right to eliminate or limit the personal liability of a director to the corporation or to its shareholders for monetary damages for breach of fiduciary duty as a director as provided in subsection (1) of this section.



§ 7-108-403. Liability of directors for unlawful distributions

(1) A director who votes for or assents to a distribution made in violation of section 7-106-401 or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating said section or the articles of incorporation if it is established that the director did not perform the director's duties in compliance with section 7-108-401. In any proceeding commenced under this section, a director shall have all of the defenses ordinarily available to a director.

(2) A director held liable under subsection (1) of this section for an unlawful distribution is entitled to contribution:

(a) From every other director who could be held liable under subsection (1) of this section for the unlawful distribution; and

(b) From each shareholder who accepted the distribution knowing the distribution was made in violation of section 7-106-401 or the articles of incorporation, the amount of the contribution from such shareholder being the amount of the distribution to that shareholder that exceeds what could have been distributed to that shareholder without violating said section or the articles of incorporation.






Part 5 - Director - Conflicts of Interest

§ 7-108-501. Conflicting interest transaction - repeal

(1) (a) As used in this section, "conflicting interest transaction" means any of the following:

(I) A loan or other assistance by a corporation to a director of the corporation or to an entity in which a director of the corporation is a director or officer or has a financial interest;

(II) A guaranty by a corporation of an obligation of a director of the corporation or of an obligation of an entity in which a director of the corporation is a director or officer or has a financial interest; or

(III) A contract or transaction between a corporation and a director of the corporation or between the corporation and an entity in which a director of the corporation is a director or officer or has a financial interest.

(b) "Conflicting interest transaction" shall not include any transaction between a corporation and another entity that owns, directly or indirectly, all of the outstanding shares of the corporation or all of the outstanding shares or other equity interests of which are owned, directly or indirectly, by the corporation.

(2) No conflicting interest transaction shall be void or voidable or be enjoined, set aside, or give rise to an award of damages or other sanctions in a proceeding by a shareholder or by or in the right of the corporation, solely because the conflicting interest transaction involves a director of the corporation or an entity in which a director of the corporation is a director or officer or has a financial interest or solely because the director is present at or participates in the meeting of the corporation's board of directors or of the committee of the board of directors which authorizes, approves, or ratifies the conflicting interest transaction or solely because the director's vote is counted for such purpose if:

(a) The material facts as to the director's relationship or interest and as to the conflicting interest transaction are disclosed or are known to the board of directors or the committee, and the board of directors or committee in good faith authorizes, approves, or ratifies the conflicting interest transaction by the affirmative vote of a majority of the disinterested directors, even though the disinterested directors are less than a quorum; or

(b) The material facts as to the director's relationship or interest and as to the conflicting interest transaction are disclosed or are known to the shareholders entitled to vote thereon, and the conflicting interest transaction is specifically authorized, approved, or ratified in good faith by a vote of the shareholders; or

(c) The conflicting interest transaction is fair as to the corporation.

(3) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorizes, approves, or ratifies the conflicting interest transaction.

(4) (a) Neither a board of directors nor a committee thereof shall authorize a loan, by the corporation to a director of the corporation or to an entity in which a director of the corporation is a director or officer or has a financial interest, or a guaranty, by the corporation of an obligation of a director of the corporation or of an obligation of an entity in which a director of the corporation is a director or officer or has a financial interest, pursuant to paragraph (a) of subsection (2) of this section, until at least ten days after written notice of the proposed authorization of the loan or guaranty has been given to the shareholders who would be entitled to vote thereon if the issue of the loan or guaranty were submitted to a vote of the shareholders.

(b) (I) Notwithstanding any provision of paragraph (a) of this subsection (4) to the contrary, a board of directors or a subsidiary of the corporation shall not authorize the corporation or subsidiary of the corporation to extend or maintain credit, to arrange for the extension of credit, or to renew an extension of credit in the form of a personal loan to or for a director of the corporation pursuant to paragraph (a) of subsection (2) of this section. For the purposes of this paragraph (b), a corporation or entity is limited to an issuer as defined in section 2 of the federal "Sarbanes-Oxley Act of 2002", 15 U.S.C. sec. 7201.

(II) The provisions of this paragraph (b) shall not apply to:

(A) An extension of credit or guaranty maintained by a corporation or entity on August 6, 2003, so long as there is no material modification made to the extension of credit or guaranty or the extension of credit or guaranty is not renewed;

(B) An extension of credit or guaranty for a home improvement loan or manufactured home loan under section 5 of the federal "Home Owner's Loan Act", 12 U.S.C. sec. 1464;

(C) An extension of credit or guaranty for a consumer credit loan as defined in the federal "Truth in Lending Act", 15 U.S.C. sec. 1602;

(D) An extension of credit under an open end credit plan pursuant to section 103 of the federal "Truth in Lending Act", 15 U.S.C. sec. 1602;

(E) An extension of credit from a charge card pursuant to the federal "Truth in Lending Act", 15 U.S.C. sec. 1637 (c)(4)(e);

(F) An extension of credit by a broker or dealer that buys, trades, or carries securities permitted under rules of the board of governors of the federal reserve system to an employee to buy, trade, or carry securities; except that such extension of credit shall not include an extension of credit that would be used to purchase stock of the corporation or entity employing such employee; or

(G) An extension of credit that is subject to 12 CFR 215 or 12 CFR 223, as amended, or any rule promulgated by the division of banking.

(III) An extension of credit pursuant to subparagraph (II) of this paragraph (b) shall be issued in terms no more favorable than terms offered to a member of the public for an extension of credit generally made available to a member of the public, and made in the ordinary course of business.

(IV) Subparagraphs (I) to (III) of this paragraph (b) are repealed as of the effective date of any federal law that would permit any activity described in this paragraph (b).









Article 109 - Indemnification

§ 7-109-101. Definitions

As used in this article:

(1) "Corporation" includes any domestic or foreign entity that is a predecessor of a corporation by reason of a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(2) "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, an officer, an agent, an associate, an employee, a fiduciary, a manager, a member, a partner, a promoter, or a trustee of, or to hold any similar position with, another domestic or foreign entity or of an employee benefit plan. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a deceased director.

(3) "Expenses" includes counsel fees.

(4) "Liability" means the obligation incurred with respect to a proceeding to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses.

(5) "Official capacity" means, when used with respect to a director, the office of director in a corporation and, when used with respect to a person other than a director as contemplated in section 7-109-107, the office in a corporation held by the officer or the employment, fiduciary, or agency relationship undertaken by the employee, fiduciary, or agent on behalf of the corporation. "Official capacity" does not include service for any other domestic or foreign corporation or other person or employee benefit plan.

(6) "Party" includes a person who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

(7) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.



§ 7-109-102. Authority to indemnify directors

(1) Except as provided in subsection (4) of this section, a corporation may indemnify a person made a party to a proceeding because the person is or was a director against liability incurred in the proceeding if:

(a) The person's conduct was in good faith; and

(b) The person reasonably believed:

(I) In the case of conduct in an official capacity with the corporation, that such conduct was in the corporation's best interests; and

(II) In all other cases, that such conduct was at least not opposed to the corporation's best interests; and

(c) In the case of any criminal proceeding, the person had no reasonable cause to believe the person's conduct was unlawful.

(2) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in or beneficiaries of the plan is conduct that satisfies the requirement of subparagraph (II) of paragraph (b) of subsection (1) of this section. A director's conduct with respect to an employee benefit plan for a purpose that the director did not reasonably believe to be in the interests of the participants in or beneficiaries of the plan shall be deemed not to satisfy the requirements of paragraph (a) of subsection (1) of this section.

(3) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(4) A corporation may not indemnify a director under this section:

(a) In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(b) In connection with any other proceeding charging that the director derived an improper personal benefit, whether or not involving action in an official capacity, in which proceeding the director was adjudged liable on the basis that the director derived an improper personal benefit.

(5) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding.



§ 7-109-103. Mandatory indemnification of directors

Unless limited by its articles of incorporation, a corporation shall indemnify a person who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the person was a party because the person is or was a director, against reasonable expenses incurred by the person in connection with the proceeding.



§ 7-109-104. Advance of expenses to directors

(1) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(a) The director furnishes to the corporation a written affirmation of the director's good-faith belief that the director has met the standard of conduct described in section 7-109-102;

(b) The director furnishes to the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and

(c) A determination is made that the facts then known to those making the determination would not preclude indemnification under this article.

(2) The undertaking required by paragraph (b) of subsection (1) of this section shall be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(3) Determinations and authorizations of payments under this section shall be made in the manner specified in section 7-109-106.



§ 7-109-105. Court-ordered indemnification of directors

(1) Unless otherwise provided in the articles of incorporation, a director who is or was a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification in the following manner:

(a) If it determines that the director is entitled to mandatory indemnification under section 7-109-103, the court shall order indemnification, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification.

(b) If it determines that the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in section 7-109-102 (1) or was adjudged liable in the circumstances described in section 7-109-102 (4), the court may order such indemnification as the court deems proper; except that the indemnification with respect to any proceeding in which liability shall have been adjudged in the circumstances described in section 7-109-102 (4) is limited to reasonable expenses incurred in connection with the proceeding and reasonable expenses incurred to obtain court-ordered indemnification.



§ 7-109-106. Determination and authorization of indemnification of directors

(1) A corporation may not indemnify a director under section 7-109-102 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 7-109-102. A corporation shall not advance expenses to a director under section 7-109-104 unless authorized in the specific case after the written affirmation and undertaking required by section 7-109-104 (1)(a) and (1)(b) are received and the determination required by section 7-109-104 (1)(c) has been made.

(2) The determinations required by subsection (1) of this section shall be made:

(a) By the board of directors by a majority vote of those present at a meeting at which a quorum is present, and only those directors not parties to the proceeding shall be counted in satisfying the quorum; or

(b) If a quorum cannot be obtained, by a majority vote of a committee of the board of directors designated by the board of directors, which committee shall consist of two or more directors not parties to the proceeding; except that directors who are parties to the proceeding may participate in the designation of directors for the committee.

(3) If a quorum cannot be obtained as contemplated in paragraph (a) of subsection (2) of this section, and a committee cannot be established under paragraph (b) of subsection (2) of this section, or, even if a quorum is obtained or a committee is designated, if a majority of the directors constituting such quorum or such committee so directs, the determination required to be made by subsection (1) of this section shall be made:

(a) By independent legal counsel selected by a vote of the board of directors or the committee in the manner specified in paragraph (a) or (b) of subsection (2) of this section or, if a quorum of the full board cannot be obtained and a committee cannot be established, by independent legal counsel selected by a majority vote of the full board of directors; or

(b) By the shareholders.

(4) Authorization of indemnification and advance of expenses shall be made in the same manner as the determination that indemnification or advance of expenses is permissible; except that, if the determination that indemnification or advance of expenses is permissible is made by independent legal counsel, authorization of indemnification and advance of expenses shall be made by the body that selected such counsel.



§ 7-109-107. Indemnification of officers, employees, fiduciaries, and agents

(1) Unless otherwise provided in the articles of incorporation:

(a) An officer is entitled to mandatory indemnification under section 7-109-103, and is entitled to apply for court-ordered indemnification under section 7-109-105, in each case to the same extent as a director;

(b) A corporation may indemnify and advance expenses to an officer, employee, fiduciary, or agent of the corporation to the same extent as to a director; and

(c) A corporation may also indemnify and advance expenses to an officer, employee, fiduciary, or agent who is not a director to a greater extent, if not inconsistent with public policy, and if provided for by its bylaws, general or specific action of its board of directors or shareholders, or contract.



§ 7-109-108. Insurance

A corporation may purchase and maintain insurance on behalf of a person who is or was a director, officer, employee, fiduciary, or agent of the corporation, or who, while a director, officer, employee, fiduciary, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, fiduciary, or agent of another domestic or foreign entity or of an employee benefit plan, against liability asserted against or incurred by the person in that capacity or arising from the person's status as a director, officer, employee, fiduciary, or agent, whether or not the corporation would have power to indemnify the person against the same liability under section 7-109-102, 7-109-103, or 7-109-107. Any such insurance may be procured from any insurance company designated by the board of directors, whether such insurance company is formed under the law of this state or any other jurisdiction of the United States or elsewhere, including any insurance company in which the corporation has an equity or any other interest through stock ownership or otherwise.



§ 7-109-109. Limitation of indemnification of directors

(1) A provision treating a corporation's indemnification of, or advance of expenses to, directors that is contained in its articles of incorporation or bylaws, in a resolution of its shareholders or board of directors, or in a contract, except an insurance policy, or otherwise, is valid only to the extent the provision is not inconsistent with sections 7-109-101 to 7-109-108. If the articles of incorporation limit indemnification or advance of expenses, indemnification and advance of expenses are valid only to the extent not inconsistent with the articles of incorporation.

(2) Sections 7-109-101 to 7-109-108 do not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with an appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent in the proceeding.



§ 7-109-110. Notice to shareholders of indemnification of director

If a corporation indemnifies or advances expenses to a director under this article in connection with a proceeding by or in the right of the corporation, the corporation shall give written notice of the indemnification or advance to the shareholders with or before the notice of the next shareholders' meeting. If the next shareholder action is taken without a meeting at the instigation of the board of directors, such notice shall be given to the shareholders at or before the time the first shareholder signs a writing consenting to such action.






Article 110 - Amendment of Articles of Incorporation and Bylaws

Part 1 - Amendment of Articles of Incorporation

§ 7-110-101. Authority to amend articles of incorporation

(1) A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation. Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(2) A shareholder does not have a vested property right resulting from any provision in the articles of incorporation, including any provision relating to management, control, capital structure, dividend entitlement, purpose, or duration of the corporation.



§ 7-110-102. Amendment of articles of incorporation by board of directors

(1) Unless otherwise provided in the articles of incorporation, the board of directors may adopt, without shareholder action, one or more amendments to the articles of incorporation to:

(a) Delete the statement of the names and addresses of the incorporators or of the initial directors;

(b) Delete the statement of the registered agent name and registered agent address of the initial registered agent, if a statement of change changing the registered agent name and registered agent address of the registered agent is on file in the records of the secretary of state;

(b.3) Delete the statement of the principal office address of the initial principal office, if a statement of change changing the principal office address is on file in the records of the secretary of state;

(b.5) Delete the statement of the names and addresses of any or all of the individuals named in the articles of incorporation, pursuant to section 7-90-301 (6), as being individuals who caused the articles of incorporation to be delivered for filing;

(c) Repealed.

(d) Change the domestic entity name of the corporation by substituting the word "corporation", "incorporated", "company", or "limited", or an abbreviation of any thereof for a similar word or abbreviation in the domestic entity name, or by adding, deleting, or changing a geographical attribution; or

(e) Make any other change expressly permitted by articles 101 to 117 of this title to be made without shareholder action.

(2) The board of directors may adopt, without shareholder action, one or more amendments to the articles of incorporation to change the domestic entity name of the corporation, if necessary, in connection with the reinstatement of a corporation pursuant to part 10 of article 90 of this title.



§ 7-110-103. Amendment of articles of incorporation by board of directors and shareholders

(1) The board of directors or the holders of shares representing at least ten percent of all of the votes entitled to be cast on the amendment may propose an amendment to the articles of incorporation for submission to the shareholders.

(2) For an amendment to the articles of incorporation to be adopted pursuant to subsection (1) of this section:

(a) The board of directors shall recommend the amendment to the shareholders unless the amendment is proposed by shareholders or unless the board of directors determines that, because of conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the shareholders with the amendment; and

(b) The shareholders entitled to vote on the amendment shall approve the amendment as provided in subsection (5) of this section.

(3) The proposing board of directors or the proposing shareholders may condition the effectiveness of the amendment on any basis.

(4) The corporation shall give notice, in accordance with section 7-107-105, to each shareholder entitled to vote on the amendment of the shareholders' meeting at which the amendment will be voted upon. The notice of the meeting shall state that the purpose, or one of the purposes, of the meeting is to consider the amendment, and the notice shall contain or be accompanied by a copy or a summary of the amendment.

(5) Unless articles 101 to 117 of this title (including the provisions of section 7-117-101 (7)), the articles of incorporation, bylaws adopted by the shareholders, or the proposing board of directors or the proposing shareholders acting pursuant to subsection (3) of this section require a greater vote, the amendment shall be approved by the votes required by sections 7-107-206 and 7-107-207 by the voting groups entitled to vote on the amendment.



§ 7-110-104. Voting on amendments of articles of incorporation by voting groups

(1) If shareholder voting is otherwise required by articles 101 to 117 of this title, the holders of the shares of a class are entitled to vote as a separate voting group on an amendment if the amendment would:

(a) Increase or decrease the aggregate number of authorized shares of the class;

(b) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(c) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(d) Change the designation, preferences, limitations, or relative rights of all or part of the shares of the class;

(e) Change the shares of all or part of the class into a different number of shares of the same class;

(f) Create a new class of shares having rights or preferences with respect to distributions or dissolution that are prior, superior, or substantially equal to the shares of the class;

(g) Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(h) Limit or deny an existing preemptive right of all or part of the shares of the class; or

(i) Cancel or otherwise affect rights to distributions or dividends that have accumulated but have not yet been declared on all or part of the shares of the class.

(2) If an amendment would affect a series of a class of shares in one or more of the ways described in subsection (1) of this section, the shares of that series are entitled to vote as a separate voting group on the amendment.

(3) If an amendment that entitles two or more series of a class of shares to vote as separate voting groups under this section would affect those two or more series in the same or a substantially similar way, the shares of all the series so affected shall, instead, vote together as a single voting group on the amendment.

(4) A class or series of shares is entitled to the voting rights granted by this section notwithstanding any provision in the articles of incorporation that the shares are nonvoting shares.



§ 7-110-105. Amendment of articles of incorporation before issuance of shares

If a corporation has not yet issued shares, its board of directors or, if no directors have been elected, its incorporators may adopt one or more amendments to the articles of incorporation.



§ 7-110-106. Articles of amendment to articles of incorporation

(1) A corporation amending its articles of incorporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of amendment stating:

(a) The domestic entity name of the corporation;

(b) The text of each amendment adopted; and

(c) If the amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself.

(d) to (f) Repealed.



§ 7-110-107. Restated articles of incorporation

(1) The board of directors may restate the articles of incorporation at any time with or without shareholder action. If the corporation has not yet issued shares and no directors have been elected, its incorporators may restate the articles of incorporation at any time.

(2) The restatement may include one or more amendments to the articles of incorporation. If the restatement includes an amendment requiring shareholder approval, it shall be adopted as provided in section 7-110-103.

(3) If the board of directors submits a restatement for shareholder action, the corporation shall give notice, in accordance with section 7-107-105, to each shareholder entitled to vote on the restatement of the shareholders' meeting at which the restatement will be voted upon. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the restatement, and the notice shall contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles of incorporation.

(4) A corporation restating its articles of incorporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of restatement stating:

(a) The domestic entity name of the corporation;

(b) The text of the restated articles of incorporation;

(c) Repealed.

(d) If the restatement was adopted by the board of directors or incorporators without shareholder action, a statement to that effect and that shareholder action was not required.

(5) Upon filing by the secretary of state or at any later effective date determined pursuant to section 7-90-304, restated articles of incorporation supersede the original articles of incorporation and all prior amendments to them.



§ 7-110-108. Amendment of articles of incorporation pursuant to reorganization

(1) Articles of incorporation may be amended, without action by the board of directors or shareholders, to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under a statute of the United States if the articles of incorporation after amendment contain only provisions required or permitted by section 7-102-102.

(2) For an amendment to the articles of incorporation to be made pursuant to subsection (1) of this section, an individual or individuals designated by the court shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of amendment stating:

(a) The domestic entity name of the corporation;

(b) The text of each amendment approved by the court;

(c) The date of the court's order or decree approving the articles of amendment;

(d) The title of the reorganization proceeding in which the order or decree was entered; and

(e) A statement that the court had jurisdiction of the proceeding under a specified statute of the United States.

(3) Shareholders of a corporation undergoing reorganization do not have dissenters' rights except as provided in the reorganization plan.

(4) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



§ 7-110-109. Effect of amendment of articles of incorporation

An amendment to the articles of incorporation does not affect any existing right of persons other than shareholders, any cause of action existing against or in favor of the corporation, or any proceeding to which the corporation is a party. An amendment changing a corporation's domestic entity name does not abate a proceeding brought by or against a corporation in its former entity name.






Part 2 - Amendment of Bylaws

§ 7-110-201. Amendment of bylaws by board of directors or shareholders

(1) The board of directors may amend the bylaws at any time to add, change, or delete a provision, unless:

(a) Articles 101 to 117 of this title or the articles of incorporation reserve such power exclusively to the shareholders in whole or part; or

(b) A particular bylaw expressly prohibits the board of directors from doing so.

(2) The shareholders may amend the bylaws even though the bylaws may also be amended by the board of directors.



§ 7-110-202. Bylaw changing quorum or voting requirement for shareholders

(1) If authorized by the articles of incorporation, the shareholders may amend the bylaws to fix a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is required by articles 101 to 117 of this title. An amendment to the bylaws to add, change, or delete a greater quorum or voting requirement for shareholders shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever are greater.

(2) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (1) of this section shall not be amended by the board of directors.



§ 7-110-203. Bylaw changing quorum or voting requirement for directors

(1) A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended:

(a) If adopted by the shareholders, only by the shareholders; or

(b) If adopted by the board of directors, either by the shareholders or by the board of directors.

(2) A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended only by a stated vote of either the shareholders or the board of directors.

(3) Action by the board of directors under paragraph (b) of subsection (1) of this section to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors shall meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.









Article 111 - Merger, Share Exchange, and Redomestication

§ 7-111-101. Merger

(1) One or more domestic corporations may merge into another domestic entity if the board of directors of each domestic corporation that is a party to the merger and each other entity that is a party to the merger adopts a plan of merger complying with section 7-90-203.3 and the shareholders of each such corporation, if required by section 7-111-103, approve the plan of merger.

(2) and (3) (Deleted by amendment, L. 2007, p. 245, § 43, effective May 29, 2007.)



§ 7-111-101.5. Conversion

A domestic corporation may convert into any form of entity permitted by section 7-90-201 if the board of directors of the corporation adopts a plan of conversion that complies with section 7-90-201.3 and the shareholders of the corporation, if required by section 7-111-103, approve the plan of conversion.



§ 7-111-102. Share exchange

(1) A domestic corporation may acquire all of the outstanding shares of one or more classes or series of one or more domestic corporations if the board of directors of each corporation adopts a plan of share exchange and the shareholders of each corporation approve the plan of share exchange.

(2) The plan of share exchange required by subsection (1) of this section shall state:

(a) The domestic entity name of each corporation whose shares will be acquired and the name of the acquiring corporation;

(b) The terms and conditions of the share exchange;

(c) The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for money or other property in whole or part.

(3) The plan of share exchange may state other provisions relating to the share exchange.

(4) This section does not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange of shares or otherwise.



§ 7-111-103. Action on plan

(1) After adopting a plan of conversion complying with section 7-90-201.3, a plan of merger complying with section 7-90-203.3, or a plan of share exchange complying with section 7-111-102, the board of directors of the converting corporation, the board of directors of each corporation party to the merger, and the board of directors of each corporation whose shares will be acquired in the share exchange, shall submit the plan of conversion, plan of merger, except as provided in subsection (7) of this section or in section 7-111-104, or the plan of share exchange to its shareholders for approval.

(2) For a plan of conversion, a plan of merger, or a plan of share exchange to be approved by the shareholders:

(a) The board of directors shall recommend the plan of conversion, plan of merger, or plan of share exchange to the shareholders unless the board of directors determines that, because of conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the shareholders with the plan; and

(b) The shareholders entitled to vote on the plan of conversion, plan of merger, or plan of share exchange shall approve the plan as provided in subsection (5) of this section.

(3) The board of directors may condition the effectiveness of the plan of conversion, plan of merger, or plan of share exchange on any basis.

(4) The corporation shall give notice, in accordance with section 7-107-105, to each shareholder entitled to vote on the plan of conversion, plan of merger, or plan of share exchange of the shareholders' meeting at which the plan will be voted upon. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the plan of conversion, plan of merger, or plan of share exchange, and the notice shall contain or be accompanied by a copy of the plan or a summary thereof.

(5) Unless articles 101 to 117 of this title, including the provisions of section 7-117-101 (8), the articles of incorporation, bylaws adopted by the shareholders, or the board of directors acting pursuant to subsection (3) of this section require a greater vote, the plan of conversion, plan of merger, or plan of share exchange shall be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group.

(6) Separate voting by voting groups is required:

(a) On a plan of merger or a plan of conversion if the plan contains a provision that, if contained in an amendment to the articles of incorporation, would require action by one or more separate voting groups on the amendment under section 7-110-104;

(b) On a plan of share exchange by each class or series of shares included in the share exchange, with each class or series constituting a separate voting group.

(7) Action by the shareholders of the surviving corporation on a plan of merger is not required if:

(a) The articles of incorporation of the surviving corporation will not differ, except for amendments enumerated in section 7-110-102, from its articles of incorporation before the merger;

(b) Each shareholder of the surviving corporation whose shares were outstanding immediately before the merger will hold the same number of shares, with identical designations, preferences, limitations, and relative rights, immediately after the merger;

(c) The number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger either by the conversion of securities issued pursuant to the merger or by the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than twenty percent the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

(d) The number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger either by the conversion of securities issued pursuant to the merger or by the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than twenty percent the total number of participating shares outstanding immediately before the merger.

(8) As used in subsection (7) of this section:

(a) "Participating shares" means shares that entitle their holders to participate without limitation in distributions.

(b) "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

(9) After a plan of merger, a plan of conversion, or a plan of share exchange is authorized, and at any time before the merger, conversion, or share exchange becomes effective, the merger, conversion, or share exchange may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure stated in the plan of merger, conversion, or share exchange or, if none is stated, in the manner determined by the board of directors. If a merger, conversion, or share exchange is abandoned after a statement of merger has been filed by the secretary of state pursuant to section 7-90-203.7, a statement of conversion has been filed by the secretary of state pursuant to section 7-90-201.7, or a plan of share exchange has been filed by the secretary of state pursuant to section 7-111-105 stating a delayed effective date, the merger, conversion, or share exchange may be prevented from becoming effective by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, before the date the merger or share exchange becomes effective pursuant to section 7-90-304, a statement of change that states that, by appropriate corporate action, the merger, conversion, or share exchange has been abandoned.



§ 7-111-104. Merger of parent and subsidiary

(1) By complying with the provisions of this section, a parent corporation owning at least ninety percent of the outstanding shares of each class of a subsidiary corporation may either merge such subsidiary into itself or merge itself into such subsidiary.

(2) The board of directors of such parent corporation shall adopt, and its shareholders, if required by subsection (3) of this section, shall approve, a plan of merger that states:

(a) The entity names of such parent corporation and subsidiary and the entity name of the surviving corporation;

(b) The terms and conditions of the merger;

(c) The manner and basis of converting the shares of each corporation into shares, obligations, or other securities of the surviving or any other corporation or into money or other property in whole or part;

(d) Any amendments to the articles of incorporation of the surviving corporation to be effected by the merger; and

(e) Any other provisions relating to the merger as are deemed necessary or desirable.

(3) No vote of the shareholders of such subsidiary shall be required with respect to the merger. If the subsidiary will be the surviving corporation, the approval of the shareholders of the parent corporation shall be sought in the manner provided in section 7-111-103 (1) to (6). If the parent will be the surviving corporation, no vote of its shareholders shall be required if all of the provisions of section 7-111-103 (7) are met with respect to the merger. If all of such provisions are not met, the approval of the shareholders of the parent shall be sought in the manner provided in subsections (1) to (6) of section 7-111-103.

(4) The parent corporation shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary, other than the parent corporation, who does not waive this mailing requirement in writing.

(5) The effective date of the merger shall be no earlier than:

(a) The date on which all shareholders of the subsidiary waived the mailing requirement of subsection (4) of this section; or

(b) Ten days after the date the parent mailed a copy or summary of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement.



§ 7-111-104.5. Statement of merger or conversion

(1) After a plan of merger is approved, the surviving corporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of merger pursuant to section 7-90-203.7. If the plan of merger provides for amendments to the articles of incorporation of the surviving corporation, articles of amendment effecting the amendments shall be delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title.

(2) After a plan of conversion is approved, the converting corporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of conversion pursuant to section 7-90-201.7.



§ 7-111-105. Statement of share exchange

(1) After a plan of share exchange is approved by the shareholders, the acquiring corporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of share exchange stating:

(a) The entity name of each corporation whose shares will be acquired, and the principal office address of its principal office;

(b) The entity name of the acquiring corporation, and the principal office address of its principal office; and

(c) A statement that the acquiring corporation acquires shares of the other corporations.

(d) and (e) (Deleted by amendment, L. 2004, p. 1503, § 275, effective July 1, 2004.)

(2) and (3) (Deleted by amendment, L. 2003, p. 2324, § 258, effective July 1, 2004.)



§ 7-111-106. Effect of merger, conversion, or share exchange

(1) The effect of a merger shall be as provided in section 7-90-204.

(1.5) The effect of a conversion shall be as provided in section 7-90-202.

(2) When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan, and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under article 113 of this title.



§ 7-111-106.5. Merger with foreign entity

(1) One or more domestic corporations may merge with one or more foreign entities if:

(a) The merger is permitted by section 7-90-203 (2);

(b) The foreign entity complies with section 7-90-203.7 if it is the surviving entity of the merger; and

(c) Each domestic corporation complies with the applicable provisions of sections 7-111-101 to 7-111-104 and, if it is the surviving corporation of the merger, with section 7-111-104.5.

(2) Upon the merger taking effect, the surviving foreign entity of a merger shall comply with section 7-90-204.5.



§ 7-111-107. Share exchange with foreign corporation

(1) One or more domestic corporations may enter into a share exchange with one or more foreign corporations if:

(a) (Deleted by amendment, L. 2007, p. 248, § 49, effective May 29, 2007.)

(b) In a share exchange, the corporation whose shares will be acquired is a domestic corporation, whether or not a share exchange is permitted by the law of the jurisdiction under the law of which the acquiring corporation is incorporated;

(c) The foreign corporation complies with section 7-111-105 if it is the acquiring corporation of the share exchange; and

(d) Each domestic corporation complies with the applicable provisions of sections 7-111-101 to 7-111-104 and, if it is the acquiring corporation of the share exchange, with section 7-111-105.

(1.5) (Deleted by amendment, L. 2007, p. 248, § 49, effective May 29, 2007.)

(2) Upon the share exchange taking effect, the acquiring foreign corporation of a share exchange:

(a) Shall either:

(I) Appoint a registered agent if the foreign corporation has no registered agent and maintain a registered agent pursuant to part 7 of article 90 of this title, whether or not the foreign corporation is otherwise subject to that part, to accept service in any proceeding to enforce any obligation or rights of dissenting shareholders of each domestic corporation party to the share exchange; or

(II) Be deemed to have authorized service of process on it in connection with any such proceeding by mailing in accordance with section 7-90-704 (2);

(b) Shall promptly pay to the dissenting shareholders of each domestic corporation party to the share exchange the amount, if any, to which they are entitled under article 113 of this title; and

(c) Shall comply with part 8 of article 90 of this title if it is to transact business or conduct activities in this state.

(3) (Deleted by amendment, L. 2004, p. 1505, § 277, effective July 1, 2004.)

(4) Subsection (2) of this section does not prescribe the only means, or necessarily the required means, of serving an acquiring foreign corporation of a share exchange.

(5) This section does not limit the power of a foreign corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange of shares or otherwise.



§ 7-111-108. Redomestication as a domestic insurer

(1) A foreign or alien insurer which seeks to change its domicile under section 10-3-125 or 10-3-126, C.R.S., shall submit articles of redomestication in triplicate to the commissioner of insurance and the attorney general for examination. After being approved by them, the articles of redomestication shall be delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title. A copy of such articles, certified by the secretary of state, shall be filed with the commissioner of insurance.

(2) The articles of redomestication shall state:

(a) The domestic entity name for the corporation, which domestic entity name shall comply with the requirements of sections 7-90-601 and 10-3-103, C.R.S.;

(b) The state in which the corporation was originally incorporated, the name under which it was so incorporated, the date of such incorporation, and the date the corporation was authorized to transact business or conduct activities as an insurance company in the state of its original incorporation;

(c) If the state in which the corporation was last incorporated is different from the state in which it was originally incorporated, the state in which the corporation was last incorporated, the entity name under which it was so incorporated, the date of such incorporation, and the date the corporation was authorized to transact business or conduct activities as an insurance company in the state of its last incorporation;

(d) The information regarding shares required by section 7-106-101;

(e) The registered agent name and registered agent address of the corporation's registered agent;

(f) The principal office address of the corporation's principal office;

(g) The names and mailing addresses of the persons serving as the directors and officers of such corporation; and

(h) A statement that, upon redomestication, the corporation accepts and will be subject to the law of this state.

(3) The articles of incorporation may but need not state:

(a) Provisions not inconsistent with law regarding:

(I) The current purpose or purposes of the corporation and the purpose or purposes which it intends to pursue after redomestication;

(II) Managing the business of the corporation and regulating its affairs;

(III) Defining, limiting, and regulating the powers of the corporation, its board of directors, and its shareholders;

(IV) A par value for authorized shares or classes of shares; and

(V) The imposition of personal liability on shareholders for the debts of the corporation to a stated extent and upon stated conditions; and

(b) Any provision that, under articles 101 to 117 of this title, is required or permitted to be stated in the bylaws.

(4) It shall not be necessary to state in the articles of redomestication any of the corporate powers enumerated in articles 101 to 117 of this title.

(5) In its articles of redomestication, the corporation may amend, restate, or revise its articles of incorporation or charter to the same extent, subject to the same limitations, and by the same procedures as those provisions governing the amendment, restatement, and revision of articles of incorporation as provided in articles 101 to 117 of this title.

(6) The corporation shall attach to the articles of redomestication:

(a) Its articles of incorporation or charter, as amended or restated, as in effect immediately before the filing of its articles of redomestication, duly authenticated by the proper officer in the jurisdiction of its last incorporation;

(b) A certificate to the effect that the corporation is in good standing in the jurisdiction of its last incorporation, duly authenticated by the proper officer in the jurisdiction of its last incorporation. The certificate shall be dated within ninety days before the filing of the articles of redomestication.

(c) A resolution, duly certified by the secretary of the corporation, adopted by the affirmative vote of the shareholders entitled to cast at least a majority of the votes which all shareholders are entitled to cast thereon, and, if any class of shares is entitled to vote thereon as a class, the affirmative vote of the holders of at least a majority of the outstanding shares in each class of shares entitled to vote as a class thereon, consenting to the filing of the articles of redomestication and the renunciation, conditioned upon its redomestication as a domestic insurer, of its last articles of incorporation or charter.

(7) Upon the issuance by the secretary of state of a certificate of redomestication, a corporation shall be deemed to be domiciled in and incorporated under the law of this state; except that an insurer that has redomesticated in this state pursuant to section 10-3-125 or 10-3-126, C.R.S., shall be considered to be the same corporation as that corporation that existed under the law of the jurisdiction in which it was formerly domiciled and shall be considered as having been an operating insurer from the date that the corporation was authorized to transact business or conduct activities as an insurer in such jurisdiction.

(8) The certificate of redomestication shall serve the same purpose as articles of incorporation under articles 101 to 117 of this title.

(9) The certificate of redomestication, subject to the provisions of the law of this state relating to insurance, shall entitle the redomesticated corporation to all the powers, rights, and privileges granted to corporations incorporated in this state and shall subject the redomesticated corporation to all of the duties, liabilities, and limitations imposed upon domestic corporations but shall continue the corporation as if it had been originally incorporated under the law of this state. Upon the issuance of the certificate of redomestication by the secretary of state, the articles of redomestication shall constitute the articles of incorporation of the corporation.

(10) Any domestic insurer, subject to and in compliance with section 10-3-125 (2), C.R.S., may change its domicile from this state to any other state in which it is authorized to transact business or conduct activities and, in connection therewith, shall submit to the commissioner of insurance a copy of the articles of redomestication or their equivalent, duly authenticated by the proper officer of its new state of domicile, and a certificate of good standing or its equivalent from that state. Upon approval by the commissioner of insurance, the copy of the articles of redomestication and certificate of good standing, or their equivalents, from the new state of domicile shall be delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title. Upon the filing of such documents by the secretary of state, the domestic insurer shall cease to be a domestic corporation and a domestic insurer and, if otherwise qualified, shall become a foreign corporation and foreign insurer authorized to transact business or conduct activities in this state effective as of the date of its redomestication by the new state of domicile as stated in its articles of redomestication.

(11) All certificates of redomestication issued by the secretary of state shall state the date on which the articles of redomestication were filed and, based upon the information submitted to the secretary of state pursuant to this section, the date from which the corporation existed and operated as an insurer, which shall be the date the insurer was incorporated in the jurisdiction of its original incorporation.






Article 112 - Sale of Property

§ 7-112-101. Sale or mortgage of property without shareholder approval

(1) A corporation may, as authorized by its bylaws or by the board of directors:

(a) Sell, lease, exchange, or otherwise dispose of any or all of its property in the usual and regular course of business;

(b) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or

(c) Transfer any or all of its property to a domestic corporation all the shares of which are owned, directly or indirectly, by the corporation.

(2) Unless otherwise provided in the articles of incorporation, approval by the shareholders of a transaction described in subsection (1) of this section is not required.



§ 7-112-102. Sale of property requiring shareholder approval

(1) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property, with or without its good will, other than in the usual and regular course of business on the terms and conditions and for the consideration determined by the board of directors, if the board of directors proposes and the shareholders approve the transaction. A sale, lease, exchange, or other disposition of all, or substantially all, of the property of a corporation, with or without its good will, in connection with its dissolution, other than in the usual and regular course of business, and other than pursuant to a court order, shall be subject to the requirements of this section; but a sale, lease, exchange, or other disposition of all, or substantially all, of the property of a corporation, with or without its good will, pursuant to a court order shall not be subject to the requirements of this section.

(2) If a corporation is entitled to vote or otherwise consent, other than in the usual and regular course of its business, with respect to the sale, lease, exchange, or other disposition of all, or substantially all, of the property with or without the good will of another entity which it controls, and if the shares or other interests held by the corporation in such other entity constitute all, or substantially all, of the property of the corporation, then the corporation shall consent to such transaction only if the board of directors proposes and the shareholders approve the giving of consent.

(3) For a transaction described in subsection (1) of this section or a consent described in subsection (2) of this section to be approved by the shareholders:

(a) The board of directors shall recommend the transaction or the consent to the shareholders unless the board of directors determines that, because of conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the shareholders with the submission of the transaction; and

(b) The shareholders entitled to vote on the transaction or the consent shall approve the transaction or the consent as provided in subsection (6) of this section.

(4) The board of directors may condition the effectiveness of the transaction or the consent on any basis.

(5) The corporation shall give notice, in accordance with section 7-107-105, to each shareholder entitled to vote on the transaction described in subsection (1) of this section or the consent described in subsection (2) of this section, of the shareholders' meeting at which the transaction or the consent will be voted upon. The notice shall:

(a) State that the purpose, or one of the purposes, of the meeting is to consider:

(I) In the case of action pursuant to subsection (1) of this section, the sale, lease, exchange, or other disposition of all, or substantially all, of the property of the corporation; or

(II) In the case of action pursuant to subsection (2) of this section, the corporation's consent to the sale, lease, exchange, or other disposition of all, or substantially all, of the property of another entity (which entity shall be identified in the notice), shares or other interests of which are held by the corporation and constitute all, or substantially all, of the property of the corporation; and

(b) Contain or be accompanied by a description of the transaction, in the case of action pursuant to subsection (1) of this section, or by a description of the transaction underlying the consent, in the case of action pursuant to subsection (2) of this section.

(6) Unless articles 101 to 117 of this title (including the provisions of section 7-117-101 (9)), the articles of incorporation, bylaws adopted by the shareholders, or the board of directors acting pursuant to subsection (4) of this section require a greater vote, the transaction described in subsection (1) of this section or the consent described in subsection (2) of this section shall be approved by each voting group entitled to vote separately on the transaction or consent by a majority of all the votes entitled to be cast on the transaction or the consent by that voting group.

(7) After a transaction described in subsection (1) of this section or a consent described in subsection (2) of this section is authorized, the transaction may be abandoned or the consent withheld or revoked, subject to any contractual rights or other limitations on such abandonment, withholding, or revocation, without further shareholder action.

(8) A transaction that constitutes a distribution is governed by section 7-106-401 and not by this section.






Article 113 - Dissenters' Rights

Part 1 - Right of Dissent - Payment for Shares

§ 7-113-101. Definitions

For purposes of this article:

(1) "Beneficial shareholder" means the beneficial owner of shares held in a voting trust or by a nominee as the record shareholder.

(2) "Corporation" means the issuer of the shares held by a dissenter before the corporate action, or the surviving or acquiring domestic or foreign corporation, by merger or share exchange of that issuer.

(3) "Dissenter" means a shareholder who is entitled to dissent from corporate action under section 7-113-102 and who exercises that right at the time and in the manner required by part 2 of this article.

(4) "Fair value", with respect to a dissenter's shares, means the value of the shares immediately before the effective date of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action except to the extent that exclusion would be inequitable.

(5) "Interest" means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at the legal rate as specified in section 5-12-101, C.R.S.

(6) "Record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares that are registered in the name of a nominee to the extent such owner is recognized by the corporation as the shareholder as provided in section 7-107-204.

(7) "Shareholder" means either a record shareholder or a beneficial shareholder.



§ 7-113-102. Right to dissent

(1) A shareholder, whether or not entitled to vote, is entitled to dissent and obtain payment of the fair value of the shareholder's shares in the event of any of the following corporate actions:

(a) Consummation of a plan of merger to which the corporation is a party if:

(I) Approval by the shareholders of that corporation is required for the merger by section 7-111-103 or 7-111-104 or by the articles of incorporation; or

(II) The corporation is a subsidiary that is merged with its parent corporation under section 7-111-104;

(b) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired;

(c) Consummation of a sale, lease, exchange, or other disposition of all, or substantially all, of the property of the corporation for which a shareholder vote is required under section 7-112-102 (1);

(d) Consummation of a sale, lease, exchange, or other disposition of all, or substantially all, of the property of an entity controlled by the corporation if the shareholders of the corporation were entitled to vote upon the consent of the corporation to the disposition pursuant to section 7-112-102 (2);

(e) Consummation of a conversion in which the corporation is the converting entity as provided in section 7-90-206 (2);

(f) An amendment, conversion, or merger described in section 7-101-504 (3); and

(g) Consummation of a plan by which a public benefit corporation terminates public benefit corporation status by merger or conversion into a corporation that has not elected public benefit corporation status as provided in section 7-101-504 (4) or by amendment of its articles of incorporation.

(1.3) A shareholder is not entitled to dissent and obtain payment, under subsection (1) of this section, of the fair value of the shares of any class or series of shares that either were listed on a national securities exchange registered under the federal "Securities Exchange Act of 1934", as amended, or were held of record by more than two thousand shareholders, at the time of:

(a) The record date fixed under section 7-107-107 to determine the shareholders entitled to receive notice of the shareholders' meeting at which the corporate action is submitted to a vote;

(b) The record date fixed under section 7-107-104 to determine shareholders entitled to sign writings consenting to the corporate action; or

(c) The effective date of the corporate action if the corporate action is authorized other than by a vote of shareholders.

(1.8) The limitation set forth in subsection (1.3) of this section shall not apply if the shareholder will receive for the shareholder's shares, pursuant to the corporate action, anything except:

(a) Shares of the corporation surviving the consummation of the plan of merger or share exchange;

(b) Shares of any other corporation which, at the effective date of the plan of merger or share exchange, either will be listed on a national securities exchange registered under the federal "Securities Exchange Act of 1934", as amended, or will be held of record by more than two thousand shareholders;

(c) Cash in lieu of fractional shares; or

(d) Any combination of the foregoing described shares or cash in lieu of fractional shares.

(2) (Deleted by amendment, L. 96, p. 1321, § 30, effective June 1, 1996.)

(2.5) A shareholder, whether or not entitled to vote, is entitled to dissent and obtain payment of the fair value of the shareholder's shares in the event of a reverse split that reduces the number of shares owned by the shareholder to a fraction of a share or to scrip if the fractional share or scrip so created is to be acquired for cash or the scrip is to be voided under section 7-106-104.

(3) A shareholder is entitled to dissent and obtain payment of the fair value of the shareholder's shares in the event of any corporate action to the extent provided by the bylaws or a resolution of the board of directors.

(4) A shareholder entitled to dissent and obtain payment for the shareholder's shares under this article may not challenge the corporate action creating such entitlement unless the action is unlawful or fraudulent with respect to the shareholder or the corporation.



§ 7-113-103. Dissent by nominees and beneficial owners

(1) A record shareholder may assert dissenters' rights as to fewer than all the shares registered in the record shareholder's name only if the record shareholder dissents with respect to all shares beneficially owned by any one person and causes the corporation to receive written notice which states such dissent and the name, address, and federal taxpayer identification number, if any, of each person on whose behalf the record shareholder asserts dissenters' rights. The rights of a record shareholder under this subsection (1) are determined as if the shares as to which the record shareholder dissents and the other shares of the record shareholder were registered in the names of different shareholders.

(2) A beneficial shareholder may assert dissenters' rights as to the shares held on the beneficial shareholder's behalf only if:

(a) The beneficial shareholder causes the corporation to receive the record shareholder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights; and

(b) The beneficial shareholder dissents with respect to all shares beneficially owned by the beneficial shareholder.

(3) The corporation may require that, when a record shareholder dissents with respect to the shares held by any one or more beneficial shareholders, each such beneficial shareholder must certify to the corporation that the beneficial shareholder and the record shareholder or record shareholders of all shares owned beneficially by the beneficial shareholder have asserted, or will timely assert, dissenters' rights as to all such shares as to which there is no limitation on the ability to exercise dissenters' rights. Any such requirement shall be stated in the dissenters' notice given pursuant to section 7-113-203.






Part 2 - Procedure for Exercise of Dissenters' Rights

§ 7-113-201. Notice of dissenters' rights

(1) If a proposed corporate action creating dissenters' rights under section 7-113-102 is submitted to a vote at a shareholders' meeting, the notice of the meeting shall be given to all shareholders, whether or not entitled to vote. The notice shall state that shareholders are or may be entitled to assert dissenters' rights under this article and shall be accompanied by a copy of this article and the materials, if any, that, under articles 101 to 117 of this title, are required to be given to shareholders entitled to vote on the proposed action at the meeting. Failure to give notice as provided by this subsection (1) shall not affect any action taken at the shareholders' meeting for which the notice was to have been given, but any shareholder who was entitled to dissent but who was not given such notice shall not be precluded from demanding payment for the shareholder's shares under this article by reason of the shareholder's failure to comply with the provisions of section 7-113-202 (1).

(2) If a proposed corporate action creating dissenters' rights under section 7-113-102 is authorized without a meeting of shareholders pursuant to section 7-107-104, any written or oral solicitation of a shareholder to execute a writing consenting to such action contemplated in section 7-107-104 shall be accompanied or preceded by a written notice stating that shareholders are or may be entitled to assert dissenters' rights under this article, by a copy of this article, and by the materials, if any, that, under articles 101 to 117 of this title, would have been required to be given to shareholders entitled to vote on the proposed action if the proposed action were submitted to a vote at a shareholders' meeting. Failure to give notice as provided by this subsection (2) shall not affect any action taken pursuant to section 7-107-104 for which the notice was to have been given, but any shareholder who was entitled to dissent but who was not given such notice shall not be precluded from demanding payment for the shareholder's shares under this article by reason of the shareholder's failure to comply with the provisions of section 7-113-202 (2).



§ 7-113-202. Notice of intent to demand payment

(1) If a proposed corporate action creating dissenters' rights under section 7-113-102 is submitted to a vote at a shareholders' meeting and if notice of dissenters' rights has been given to such shareholder in connection with the action pursuant to section 7-113-201 (1), a shareholder who wishes to assert dissenters' rights shall:

(a) Cause the corporation to receive, before the vote is taken, written notice of the shareholder's intention to demand payment for the shareholder's shares if the proposed corporate action is effectuated; and

(b) Not vote the shares in favor of the proposed corporate action.

(2) If a proposed corporate action creating dissenters' rights under section 7-113-102 is authorized without a meeting of shareholders pursuant to section 7-107-104 and if notice of dissenters' rights has been given to such shareholder in connection with the action pursuant to section 7-113-201 (2), a shareholder who wishes to assert dissenters' rights shall not execute a writing consenting to the proposed corporate action.

(3) A shareholder who does not satisfy the requirements of subsection (1) or (2) of this section is not entitled to demand payment for the shareholder's shares under this article.



§ 7-113-203. Dissenters' notice

(1) If a proposed corporate action creating dissenters' rights under section 7-113-102 is authorized, the corporation shall give a written dissenters' notice to all shareholders who are entitled to demand payment for their shares under this article.

(2) The dissenters' notice required by subsection (1) of this section shall be given no later than ten days after the effective date of the corporate action creating dissenters' rights under section 7-113-102 and shall:

(a) State that the corporate action was authorized and state the effective date or proposed effective date of the corporate action;

(b) State an address at which the corporation will receive payment demands and the address of a place where certificates for certificated shares must be deposited;

(c) Inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received;

(d) Supply a form for demanding payment, which form shall request a dissenter to state an address to which payment is to be made;

(e) Set the date by which the corporation must receive the payment demand and certificates for certificated shares, which date shall not be less than thirty days after the date the notice required by subsection (1) of this section is given;

(f) State the requirement contemplated in section 7-113-103 (3), if such requirement is imposed; and

(g) Be accompanied by a copy of this article.



§ 7-113-204. Procedure to demand payment

(1) A shareholder who is given a dissenters' notice pursuant to section 7-113-203 and who wishes to assert dissenters' rights shall, in accordance with the terms of the dissenters' notice:

(a) Cause the corporation to receive a payment demand, which may be the payment demand form contemplated in section 7-113-203 (2)(d), duly completed, or may be stated in another writing; and

(b) Deposit the shareholder's certificates for certificated shares.

(2) A shareholder who demands payment in accordance with subsection (1) of this section retains all rights of a shareholder, except the right to transfer the shares, until the effective date of the proposed corporate action giving rise to the shareholder's exercise of dissenters' rights and has only the right to receive payment for the shares after the effective date of such corporate action.

(3) Except as provided in section 7-113-207 or 7-113-209 (1)(b), the demand for payment and deposit of certificates are irrevocable.

(4) A shareholder who does not demand payment and deposit the shareholder's share certificates as required by the date or dates set in the dissenters' notice is not entitled to payment for the shares under this article.



§ 7-113-205. Uncertificated shares

(1) Upon receipt of a demand for payment under section 7-113-204 from a shareholder holding uncertificated shares, and in lieu of the deposit of certificates representing the shares, the corporation may restrict the transfer thereof.

(2) In all other respects, the provisions of section 7-113-204 shall be applicable to shareholders who own uncertificated shares.



§ 7-113-206. Payment

(1) Except as provided in section 7-113-208, upon the effective date of the corporate action creating dissenters' rights under section 7-113-102 or upon receipt of a payment demand pursuant to section 7-113-204, whichever is later, the corporation shall pay each dissenter who complied with section 7-113-204, at the address stated in the payment demand, or if no such address is stated in the payment demand, at the address shown on the corporation's current record of shareholders for the record shareholder holding the dissenter's shares, the amount the corporation estimates to be the fair value of the dissenter's shares, plus accrued interest.

(2) The payment made pursuant to subsection (1) of this section shall be accompanied by:

(a) The corporation's balance sheet as of the end of its most recent fiscal year or, if that is not available, the corporation's balance sheet as of the end of a fiscal year ending not more than sixteen months before the date of payment, an income statement for that year, and, if the corporation customarily provides such statements to shareholders, a statement of changes in shareholders' equity for that year and a statement of cash flow for that year, which balance sheet and statements shall have been audited if the corporation customarily provides audited financial statements to shareholders, as well as the latest available financial statements, if any, for the interim or full-year period, which financial statements need not be audited;

(b) A statement of the corporation's estimate of the fair value of the shares;

(c) An explanation of how the interest was calculated;

(d) A statement of the dissenter's right to demand payment under section 7-113-209; and

(e) A copy of this article.



§ 7-113-207. Failure to take action

(1) If the effective date of the corporate action creating dissenters' rights under section 7-113-102 does not occur within sixty days after the date set by the corporation by which the corporation must receive the payment demand as provided in section 7-113-203, the corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

(2) If the effective date of the corporate action creating dissenters' rights under section 7-113-102 occurs more than sixty days after the date set by the corporation by which the corporation must receive the payment demand as provided in section 7-113-203, then the corporation shall send a new dissenters' notice, as provided in section 7-113-203, and the provisions of sections 7-113-204 to 7-113-209 shall again be applicable.



§ 7-113-208. Special provisions relating to shares acquired after announcement of proposed corporate action

(1) The corporation may, in or with the dissenters' notice given pursuant to section 7-113-203, state the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action creating dissenters' rights under section 7-113-102 and state that the dissenter shall certify in writing, in or with the dissenter's payment demand under section 7-113-204, whether or not the dissenter (or the person on whose behalf dissenters' rights are asserted) acquired beneficial ownership of the shares before that date. With respect to any dissenter who does not so certify in writing, in or with the payment demand, that the dissenter or the person on whose behalf the dissenter asserts dissenters' rights acquired beneficial ownership of the shares before such date, the corporation may, in lieu of making the payment provided in section 7-113-206, offer to make such payment if the dissenter agrees to accept it in full satisfaction of the demand.

(2) An offer to make payment under subsection (1) of this section shall include or be accompanied by the information required by section 7-113-206 (2).



§ 7-113-209. Procedure if dissenter is dissatisfied with payment or offer

(1) A dissenter may give notice to the corporation in writing of the dissenter's estimate of the fair value of the dissenter's shares and of the amount of interest due and may demand payment of such estimate, less any payment made under section 7-113-206, or reject the corporation's offer under section 7-113-208 and demand payment of the fair value of the shares and interest due, if:

(a) The dissenter believes that the amount paid under section 7-113-206 or offered under section 7-113-208 is less than the fair value of the shares or that the interest due was incorrectly calculated;

(b) The corporation fails to make payment under section 7-113-206 within sixty days after the date set by the corporation by which the corporation must receive the payment demand; or

(c) The corporation does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares as required by section 7-113-207 (1).

(2) A dissenter waives the right to demand payment under this section unless the dissenter causes the corporation to receive the notice required by subsection (1) of this section within thirty days after the corporation made or offered payment for the dissenter's shares.






Part 3 - Judicial Appraisal of Shares

§ 7-113-301. Court action

(1) If a demand for payment under section 7-113-209 remains unresolved, the corporation may, within sixty days after receiving the payment demand, commence a proceeding and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the sixty-day period, it shall pay to each dissenter whose demand remains unresolved the amount demanded.

(2) The corporation shall commence the proceeding described in subsection (1) of this section in the district court for the county in this state in which the street address of the corporation's principal office is located, or, if the corporation has no principal office in this state, in the district court for the county in which the street address of its registered agent is located, or, if the corporation has no registered agent, in the district court for the city and county of Denver. If the corporation is a foreign corporation without a registered agent, it shall commence the proceeding in the county in which the domestic corporation merged into, or whose shares were acquired by, the foreign corporation would have commenced the action if that corporation were subject to the first sentence of this subsection (2).

(3) The corporation shall make all dissenters, whether or not residents of this state, whose demands remain unresolved parties to the proceeding commenced under subsection (2) of this section as in an action against their shares, and all parties shall be served with a copy of the petition. Service on each dissenter shall be by registered or certified mail, to the address stated in such dissenter's payment demand, or if no such address is stated in the payment demand, at the address shown on the corporation's current record of shareholders for the record shareholder holding the dissenter's shares, or as provided by law.

(4) The jurisdiction of the court in which the proceeding is commenced under subsection (2) of this section is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers have the powers described in the order appointing them, or in any amendment to such order. The parties to the proceeding are entitled to the same discovery rights as parties in other civil proceedings.

(5) Each dissenter made a party to the proceeding commenced under subsection (2) of this section is entitled to judgment for the amount, if any, by which the court finds the fair value of the dissenter's shares, plus interest, exceeds the amount paid by the corporation, or for the fair value, plus interest, of the dissenter's shares for which the corporation elected to withhold payment under section 7-113-208.



§ 7-113-302. Court costs and counsel fees

(1) The court in an appraisal proceeding commenced under section 7-113-301 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation; except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under section 7-113-209.

(2) The court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(a) Against the corporation and in favor of any dissenters if the court finds the corporation did not substantially comply with part 2 of this article; or

(b) Against either the corporation or one or more dissenters, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this article.

(3) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to said counsel reasonable fees to be paid out of the amounts awarded to the dissenters who were benefited.









Article 114 - Dissolution

Part 1 - Voluntary Dissolution

§ 7-114-101. Authorization of dissolution before issuance of shares

If a corporation has not yet issued shares, a majority of its directors or, if no directors have been elected, a majority of its incorporators may authorize the dissolution of the corporation.



§ 7-114-102. Authorization of dissolution after issuance of shares

(1) After shares have been issued, dissolution of a corporation may be authorized in the manner provided in subsection (2) of this section.

(2) For a proposal to dissolve the corporation to be authorized:

(a) The board of directors shall adopt the proposal to dissolve;

(b) The board of directors shall recommend the proposal to dissolve to the shareholders unless the board of directors determines that, because of conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the shareholders; and

(c) The shareholders entitled to vote on the proposal to dissolve shall approve the proposal to dissolve as provided in subsection (5) of this section.

(3) The board of directors may condition the effectiveness of the dissolution on any basis.

(4) The corporation shall give notice, in accordance with section 7-107-105, to each shareholder entitled to vote on the proposal of the shareholders' meeting at which the proposal to dissolve will be voted upon. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the proposal to dissolve the corporation, and the notice shall contain or be accompanied by a copy of the proposal or a summary thereof.

(5) Unless articles 101 to 117 of this title (including the provisions of section 7-117-101 (10)), the articles of incorporation, bylaws adopted by the shareholders, or the board of directors acting pursuant to subsection (3) of this section require a greater vote, the proposal to dissolve shall be approved by each voting group entitled to vote separately on the proposal by a majority of all the votes entitled to be cast on the proposal by that voting group.



§ 7-114-102.5. Dissolution upon expiration of period of duration

(1) A corporation shall be dissolved upon and by reason of the expiration of its period of duration, if any, stated in its articles of incorporation.

(2) A provision in the articles of incorporation to the effect that the corporation or its existence shall be terminated at a stated date or after a stated period of time or upon a contingency, or any similar provision, shall be deemed to be a provision for a period of duration within the meaning of this section, and the occurrence of such date, the expiration of the stated period of time, the occurrence of such contingency, or the satisfaction of such provision shall be deemed to be the expiration of the corporation's period of duration for purposes of this section.



§ 7-114-103. Articles of dissolution

(1) At any time after dissolution is authorized, the corporation may dissolve by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of dissolution stating:

(a) The domestic entity name of the corporation;

(b) The principal office address of the corporation's principal office; and

(c) That the corporation is dissolved.

(d) to (f) (Deleted by amendment, L. 2004, p. 1506, § 280, effective July 1, 2004.)

(2) A corporation is dissolved upon the effective date of its articles of dissolution.

(3) Repealed.

(4) Articles of dissolution need not be filed by a corporation that is dissolved pursuant to section 7-114-102.5.



§ 7-114-105. Effect of dissolution

(1) A dissolved corporation continues its corporate existence but may not carry on any business except as is appropriate to wind up and liquidate its business and affairs, including:

(a) Collecting its assets;

(b) Disposing of its properties that will not be distributed in kind to its shareholders;

(c) Discharging or making provision for discharging its liabilities;

(d) Distributing its remaining property among its shareholders according to their interests; and

(e) Doing every other act necessary to wind up and liquidate its business and affairs.

(2) Dissolution of a corporation does not:

(a) Transfer title to the corporation's property;

(b) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(c) Subject its directors or officers to standards of conduct different from those prescribed in article 108 of this title;

(d) Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws or its articles of incorporation;

(e) Prevent commencement of a proceeding by or against the corporation in its name; or

(f) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution.

(3) A dissolved corporation may dispose of claims against it pursuant to sections 7-90-911 and 7-90-912.






Part 2 - Administrative Dissolution



Part 3 - Judicial Dissolution

§ 7-114-301. Grounds for judicial dissolution

(1) A corporation may be dissolved in a proceeding by the attorney general if it is established that:

(a) The corporation obtained its articles of incorporation through fraud; or

(b) The corporation has continued to exceed or abuse the authority conferred upon it by law.

(2) A corporation may be dissolved in a proceeding by a shareholder if it is established that:

(a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(b) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(c) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(d) The corporate assets are being misapplied or wasted.

(3) A corporation may be dissolved in a proceeding by a creditor if it is established that:

(a) The creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied, and the corporation is insolvent; or

(b) The corporation is insolvent and the corporation has admitted in writing that the creditor's claim is due and owing.

(4) (a) If a corporation has been dissolved by voluntary action taken under part 1 of this article:

(I) The corporation may bring a proceeding to wind up and liquidate its business and affairs under judicial supervision in accordance with section 7-114-105; and

(II) The attorney general, a shareholder, or a creditor, as the case may be, may bring a proceeding to wind up and liquidate the business and affairs of the corporation under judicial supervision in accordance with section 7-114-105, upon establishing the grounds set forth for such person, respectively, in subsections (1) to (3) of this section.

(b) As used in sections 7-114-302 to 7-114-304, a "proceeding to dissolve a corporation" includes a proceeding brought under this subsection (4), and a "decree of dissolution" includes an order of court entered in a proceeding under this subsection (4) which directs that the business and affairs of a corporation shall be wound up and liquidated under judicial supervision.



§ 7-114-302. Procedure for judicial dissolution

(1) A proceeding by the attorney general to dissolve a corporation shall be brought in the district court for the county in this state in which the street address of the corporation's principal office or the street address of its registered agent is located or, if the corporation has no principal office in this state and no registered agent, in the district court for the city and county of Denver. A proceeding brought by any other party named in section 7-114-301 shall be brought in the district court for the county in this state in which the street address of the corporation's principal office is located or, if it has no principal office in this state, in the district court for the county in which the street address of its registered agent is located, or, if the corporation has no registered agent, in the district court for the city and county of Denver.

(2) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(3) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.



§ 7-114-303. Receivership or custodianship

(1) A court in a judicial proceeding to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after giving notice to all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property, wherever located.

(2) The court may appoint an individual, a domestic entity, or a foreign entity authorized to transact business or conduct activities in this state as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(a) The receiver:

(I) May dispose of all or any part of the property of the corporation wherever located, at a public or private sale, if authorized by the court; and

(II) May sue and defend in the receiver's own name as receiver of the corporation in all courts; or

(b) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation and its shareholders and creditors.

(5) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and such person's counsel from the assets of the corporation or proceeds from the sale of the assets.



§ 7-114-304. Decree of dissolution

(1) If after a hearing the court determines that one or more grounds for judicial dissolution described in section 7-114-301 exist, it may enter a decree dissolving the corporation and stating the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state for filing pursuant to part 3 of article 90 of this title.

(2) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with section 7-114-105 and the giving of notice to claimants in accordance with sections 7-90-911 and 7-90-912.

(3) The court's order or decision may be appealed as in other civil proceedings.






Part 4 - Miscellaneous

§ 7-114-401. Deposit with state treasurer

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not legally competent to receive them shall be reduced to cash and deposited with the state treasurer as property presumed to be abandoned under the provisions of article 13 of title 38, C.R.S.









Article 115 - Foreign Corporations

§ 7-115-101. Authority to transact business or conduct activities required

Part 8 of article 90 of this title, providing for the transaction of business or the conduct of activities by foreign entities, applies to foreign corporations.






Article 116 - Records, Information, and Reports

§ 7-116-101. Corporate records

(1) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation, and a record of all waivers of notices of meetings of shareholders and of the board of directors or any committee of the board of directors.

(2) A corporation shall maintain appropriate accounting records.

(3) A corporation or its agent shall maintain a record of the names and addresses of its shareholders, in a form that permits preparation of a list of shareholders that is arranged by voting group and within each voting group by class or series of shares, that is alphabetical within each class or series, and that shows the address of, and the number of shares of each class and series held by, each shareholder.

(4) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(5) A corporation shall keep a copy of each of the following records at its principal office:

(a) Its articles of incorporation;

(b) Its bylaws;

(c) The minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three years;

(d) All written communications within the past three years to shareholders as a group or to the holders of any class or series of shares as a group;

(e) A list of the names and business addresses of its current directors and officers;

(f) A copy of its most recent periodic report pursuant to part 5 of article 90 of this title; and

(g) All financial statements prepared for periods ending during the last three years that a shareholder could have requested under section 7-116-105.



§ 7-116-102. Inspection of corporate records by shareholder

(1) A shareholder is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in section 7-116-101 (5) if the shareholder gives the corporation written demand at least five business days before the date on which the shareholder wishes to inspect and copy such records.

(2) In addition to the rights set forth in subsection (1) of this section, a shareholder is entitled to inspect and copy, during regular business hours at a reasonable location stated by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (3) of this section and gives the corporation written demand at least five business days before the date on which the shareholder wishes to inspect and copy such records:

(a) Excerpts from minutes of any meeting of the board of directors or from records of any action taken by the board of directors without a meeting, minutes of any meeting of the shareholders or records of any action taken by the shareholders without a meeting, excerpts of records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, and waivers of notices of any meeting of the shareholders or the board of directors or any committee of the board of directors;

(b) Accounting records of the corporation; and

(c) The record of shareholders described in section 7-116-101 (3).

(3) A shareholder may inspect and copy the records described in subsection (2) of this section only if:

(a) The shareholder has been a shareholder for at least three months immediately preceding the demand to inspect or copy or is a shareholder of at least five percent of all of the outstanding shares of any class of shares of the corporation as of the date the demand is made;

(b) The demand is made in good faith and for a proper purpose;

(c) The shareholder describes with reasonable particularity the purpose and the records the shareholder desires to inspect; and

(d) The records are directly connected with the described purpose.

(4) For purposes of this section:

(a) "Proper purpose" means a purpose reasonably related to the demanding shareholder's interest as a shareholder; and

(b) "Shareholder" includes a beneficial owner whose shares are held in a voting trust and any other beneficial owner who establishes beneficial ownership.

(5) The right of inspection granted by this section may not be abolished or limited by the articles of incorporation or bylaws.

(6) This section does not affect:

(a) The right of a shareholder to inspect records under section 7-107-201;

(b) The right of a shareholder to inspect records to the same extent as any other litigant if the shareholder is in litigation with the corporation; or

(c) The power of a court, independent of articles 101 to 117 of this title, to compel the production of corporate records for examination.



§ 7-116-103. Scope of shareholder's inspection right

(1) A shareholder's agent or attorney has the same inspection and copying rights as the shareholder.

(2) The right to copy records under section 7-116-102 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(3) Except as provided in section 7-116-106, the corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production and reproduction of the records.

(4) The corporation may comply with a shareholder's demand to inspect the record of shareholders under section 7-116-102 (2)(c) by furnishing to the shareholder a list of shareholders that complies with section 7-116-101 (3) and was compiled no earlier than the date of the shareholder's demand.



§ 7-116-104. Court-ordered inspection of corporate records

(1) If a corporation refuses to allow a shareholder, or the shareholder's agent or attorney, who complies with section 7-116-102 (1) to inspect or copy any records that the shareholder is entitled to inspect or copy by said section, the district court for the county in this state in which the street address of the corporation's principal office is located or, if the corporation has no principal office in this state, the district court for the county in which the street address of its registered agent is located or, if the corporation has no registered agent, the district court for the city and county of Denver may, on application of the shareholder, summarily order the inspection or copying of the records demanded at the corporation's expense.

(2) If a corporation refuses to allow a shareholder, or the shareholder's agent or attorney, who complies with section 7-116-102 (2) and (3) to inspect or copy any records that the shareholder is entitled to inspect or copy by section 7-116-102 (2) and (3) within a reasonable time following the shareholder's demand, the district court for the county in this state in which the street address of the corporation's principal office is located or, if the corporation has no principal office in this state, the district court for the county in which the street address of its registered agent is located or, if the corporation has no registered agent, the district court for the city and county of Denver may, on application of the shareholder, summarily order the inspection or copying of the records demanded.

(3) If a court orders inspection or copying of the records demanded, unless the corporation proves that it refused inspection or copying in good faith because it had a reasonable basis for doubt about the right of the shareholder or the shareholder's agent or attorney to inspect or copy the records demanded:

(a) The court shall also order the corporation to pay the shareholder's costs, including reasonable counsel fees, incurred to obtain the order;

(b) The court may order the corporation to pay the shareholder for any damages the shareholder incurred;

(c) If inspection or copying is ordered pursuant to subsection (2) of this section, the court may order the corporation to pay the shareholder's inspection and copying expenses; and

(d) The court may grant the shareholder any other remedy provided by law.

(4) If a court orders inspection or copying of records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.



§ 7-116-105. Financial statements

Upon the written request of any shareholder, a corporation shall mail to such shareholder its most recent annual financial statements, if any, and its most recently published financial statements, if any, showing in reasonable detail its assets and liabilities and results of its operations.



§ 7-116-106. Information respecting shares

Upon the written request of any shareholder, a corporation shall mail to such shareholder, at the corporation's expense, the information specified by section 7-106-206 (4), whether or not such information is also contained or summarized on any share certificate of the shareholder.



§ 7-116-107. Periodic report to secretary of state

Part 5 of article 90 of this title, providing for periodic reports from reporting entities, applies to domestic corporations and applies to foreign corporations that are authorized to transact business or conduct activities in this state.






Article 117 - Transition Provisions

§ 7-117-101. Application to existing corporations

(1) For purposes of this article, "existing corporation" means any domestic corporation that was in existence on June 30, 1994, and that was incorporated under any general statute of this state providing for incorporation of corporations for profit if the power to amend or repeal the statute under which the corporation was incorporated was reserved.

(2) Articles 101 to 117 of this title apply to all existing corporations.

(3) Except to the extent the articles of incorporation of an existing corporation limit or deny preemptive rights, shareholders of such corporation shall have a preemptive right to acquire unissued shares or securities convertible into such shares or carrying a right to subscribe to or acquire shares; except that, unless otherwise provided in the articles of incorporation, such preemptive rights shall not exist:

(a) To acquire any shares issued to directors, officers, or employees pursuant to approval by the affirmative vote of the holders of a majority of the shares entitled to vote thereon or when authorized by and not inconsistent with a plan theretofore approved by such a vote of shareholders; or

(b) To acquire any shares sold otherwise than for cash.

(4) Notwithstanding the provisions of subsection (3) of this section, unless the articles of incorporation of an existing corporation provide otherwise:

(a) Holders of shares of any class that is preferred or limited as to dividends or assets shall not be entitled to any preemptive right;

(b) Holders of shares of common stock shall not be entitled to any preemptive right to shares of any class that is preferred or limited as to dividends or assets or to any obligations unless such shares are convertible into shares of common stock or carry a right to subscribe to or acquire shares of common stock; and

(c) Holders of common stock without voting powers shall have no preemptive right to shares of common stock with voting power.

(5) To the extent that preemptive rights exist pursuant to subsections (3) and (4) of this section, the preemptive right shall be only an opportunity to acquire shares or other securities under such terms and conditions as the board of directors may fix for the purpose of providing a fair and reasonable opportunity for the exercise of such right.

(6) Nothing in subsections (3) and (4) of this section shall confer any preemptive right with respect to shares of a corporation incorporated before January 1, 1959, that have been or may be issued and subsequently acquired by such corporation and that have not been cancelled or restored to the status of authorized but unissued shares. Any such shares in existence on June 30, 1994, or acquired thereafter by any such corporation shall not be deemed to be restored to the status of authorized but unissued shares, for purposes of this subsection (6) only, notwithstanding the provisions of section 7-106-302.

(7) Unless the articles of incorporation of an existing corporation contain a provision establishing the vote of shareholders required to amend the articles of incorporation, as contemplated in section 7-110-103, such amendment shall be approved by each voting group entitled to vote separately on the amendment by two-thirds of all the votes entitled to be cast on the amendment by that voting group.

(8) Unless the articles of incorporation of an existing corporation contain a provision establishing the vote of shareholders required to approve a plan of merger or a plan of share exchange, as contemplated in section 7-111-103, such plan shall be approved by each voting group entitled to vote separately on the plan by two-thirds of all the votes entitled to be cast on the plan by that voting group. In the case of a corporation incorporated before July 1, 1978, each outstanding share of the corporation, other than a redeemable share that is not entitled to vote by reason of section 7-107-202 (4), shall be entitled to vote on the plan of merger or share exchange whether or not such share has voting rights under the provisions of the articles of incorporation, unless the articles of incorporation have been amended after June 30, 1978, by the same vote of shareholders which would have been necessary at the time of the amendment to approve the plan, so as to restrict or eliminate the right of such share to vote on such plan.

(9) Unless the articles of incorporation of an existing corporation contain a provision establishing the vote of shareholders required to approve a transaction involving a sale, lease, exchange, or other disposition of all, or substantially all, of its property, with or without its good will, otherwise than in the usual and regular course of business, as contemplated in section 7-112-102 (1), such transaction shall be approved by each voting group entitled to vote separately on the transaction by two-thirds of all the votes entitled to be cast on the transaction by that voting group.

(10) Unless the articles of incorporation of an existing corporation contain a provision establishing the vote of shareholders required to approve a proposal to dissolve the corporation as contemplated in section 7-114-102, such proposal shall be approved by each voting group entitled to vote separately on the proposal by two-thirds of all the votes entitled to be cast on the proposal by that voting group. In the case of a corporation incorporated before July 1, 1978, each outstanding share of the corporation, other than a redeemable share that is not entitled to vote by reason of section 7-107-202 (4), shall be entitled to vote on a proposal to dissolve the corporation whether or not such share has voting rights under the provisions of the articles of incorporation, unless the articles of incorporation have been amended after June 30, 1978, by the same vote of shareholders which would have been necessary at the time of the amendment to approve the proposal, so as to restrict or eliminate the right of such share to vote on such proposal.

(11) An amendment to the articles of incorporation of an existing corporation to reduce the vote required to take any action specified in subsections (7) to (10) of this section, which amendment may not reduce the required vote to less than that which would be required to take the action if the action were to be taken by a corporation formed on or after July 1, 1994, shall be adopted by the same vote and voting groups required to take the action specified in said subsections (7) to (10).



§ 7-117-102. Application to foreign corporations

A foreign corporation authorized to transact business or conduct activities in this state on June 30, 1994, is subject to articles 101 to 117 of this title but is not required to obtain new authorization to transact business or conduct activities under said articles.



§ 7-117-103. Saving provisions

(1) Except as provided in subsection (2) of this section, the repeal of any provision of the "Colorado Corporation Code", articles 1 to 10 of this title, does not affect:

(a) The operation of the statute, or any action taken under it, before its repeal;

(b) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the provision before its repeal;

(c) Any violation of the provision, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal; or

(d) Any proceeding, reorganization, or dissolution commenced under the provision before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the provision as if it had not been repealed.

(2) If a penalty or punishment imposed for violation of any provision of the "Colorado Corporation Code", articles 1 to 10 of this title, is reduced by articles 101 to 117 of this title, the penalty or punishment, if not already imposed, shall be imposed in accordance with said articles 101 to 117.



§ 7-117-104. Severability

If any provision of articles 101 to 117 of this title or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of said articles that can be given effect without the invalid provision or application, and to this end the provisions of said articles are severable.



§ 7-117-105. Effective date

Articles 101 to 117 of this title are effective July 1, 1994.






Article 121 - General Provisions

Part 1 - Short Title and Reservation of Power

§ 7-121-101. Short title

Articles 121 to 137 of this title shall be known and may be cited as the "Colorado Revised Nonprofit Corporation Act".



§ 7-121-102. Reservation of power to amend or repeal

The general assembly has the power to amend or repeal all or part of articles 121 to 137 of this title at any time and all domestic and foreign nonprofit corporations subject to said articles shall be governed by the amendment or repeal.






Part 2 - Filing Documents

§ 7-121-201. Filing requirements

Part 3 of article 90 of this title, providing for the filing of documents, applies to any document filed or to be filed by the secretary of state pursuant to articles 121 to 137 of this title.






Part 3 - Secretary of State



Part 4 - Definitions

§ 7-121-401. General definitions

As used in articles 121 to 137 of this title 7, unless the context otherwise requires:

(1) (Deleted by amendment, L. 2003, p. 2332, § 280, effective July 1, 2004.)

(2) "Articles of incorporation" includes amended articles of incorporation, restated articles of incorporation, and other instruments, however designated, on file in the records of the secretary of state that have the effect of amending or supplementing in some respect the original or amended articles of incorporation, and shall also include:

(a) For a corporation created by special act of the general assembly or pursuant to general law, which corporation has elected to accept the provisions of articles 121 to 137 of this title, the special charter and any amendments thereto made by special act of the general assembly or pursuant to general law prior to the corporation's election to accept the provisions of said articles;

(b) For a corporation formed or incorporated under article 40, 50, or 51 of this title, which corporation has elected to accept the provisions of articles 121 to 137 of this title, the certificate of incorporation or affidavit and any amendments thereto made prior to the corporation's election to accept the provisions of said articles.

(3) (Deleted by amendment, L. 2003, p. 2332, § 280, effective July 1, 2004.)

(4) "Board of directors" means the body authorized to manage the affairs of the domestic or foreign nonprofit corporation; except that no person or group of persons are the board of directors because of powers delegated to that person or group of persons pursuant to section 7-128-101 (2).

(5) "Bylaws" means the code or codes of rules, other than the articles of incorporation, adopted pursuant to articles 121 to 137 of this title for the regulation or management of the affairs of the domestic or foreign nonprofit corporation irrespective of the name or names by which such rules are designated, and includes amended bylaws and restated bylaws.

(6) "Cash" and "money" are used interchangeably in articles 121 to 137 of this title. Each of these terms includes:

(a) Legal tender;

(b) Negotiable instruments readily convertible into legal tender; and

(c) Other cash equivalents readily convertible into legal tender.

(7) "Class" refers to a group of memberships that have the same rights with respect to voting, dissolution, redemption, and transfer. For the purpose of this section, rights shall be considered the same if they are determined by a formula applied uniformly to a group of memberships.

(8) (Deleted by amendment, L. 2000, p. 982, § 76, effective July 1, 2000.)

(9) "Corporation" or "domestic corporation" means a corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of articles 101 to 117 of this title.

(10) "Delegate" means any person elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters.

(11) (Deleted by amendment, L. 2003, p. 2332, § 280, effective July 1, 2004.)

(12) "Director" means a member of the board of directors.

(13) "Distribution" means the payment of a dividend or any part of the income or profit of a corporation to its members, directors, or officers.

(14) (Deleted by amendment, L. 2003, p. 2332, § 280, effective July 1, 2004.)

(15) "Effective date of notice" has the meaning set forth in section 7-121-402.

(16) "Employee" includes an officer but not a director; except that a director may accept duties that make said director also an employee.

(16.5) "Entrance fee" means any fee or charge, including a damage deposit, paid by a person to a residential nonprofit corporation in order to become a resident member. "Entrance fee" does not include regular periodic payments for the purchase or lease of residential real estate or for the day-to-day use of facilities or services.

(17) to (20) (Deleted by amendment, L. 2003, p. 2332, § 280, effective July 1, 2004.)

(21) "Internal revenue code" means the federal "Internal Revenue Code of 1986", as amended from time to time, or to corresponding provisions of subsequent internal revenue laws of the United States of America.

(22) and (23) (Deleted by amendment, L. 2003, p. 2332, § 280, effective July 1, 2004.)

(24) "Member" means any person or persons identified as such in the articles of incorporation or bylaws pursuant to a procedure stated in the articles of incorporation or bylaws or by a resolution of the board of directors. The term "member" includes "voting member" and a stockholder in a cooperative housing corporation formed pursuant to section 38-33.5-101, C.R.S.

(25) "Membership" refers to the rights and obligations of a member or members.

(25.5) "Mutual ditch company" means a nonprofit corporation that complies with article 42 of this title.

(26) "Nonprofit corporation" or "domestic nonprofit corporation" means an entity, which is not a foreign nonprofit corporation, incorporated under or subject to the provisions of articles 121 to 137 of this title.

(27) to (29) (Deleted by amendment, L. 2003, p. 2332, § 280, effective July 1, 2004.)

(30) "Receive", when used in reference to receipt of a writing or other document by a domestic or foreign nonprofit corporation, means that the writing or other document is actually received:

(a) By the domestic or foreign nonprofit corporation at its registered office or at its principal office;

(b) By the secretary of the domestic or foreign nonprofit corporation, wherever the secretary is found; or

(c) By any other person authorized by the bylaws or the board of directors to receive such writings, wherever such person is found.

(31) "Record date" means the date, established under article 127 of this title, on which a nonprofit corporation determines the identity of its members. The determination shall be made as of the close of business on the record date unless another time for doing so is stated when the record date is fixed.

(32) (Deleted by amendment, L. 2003, p. 2332, § 280, effective July 1, 2004.)

(32.5) "Residential member" means a member of a residential nonprofit corporation whose status as a member is dependent upon, or whose membership is accorded voting rights as a result of, owning or leasing specified residential real estate.

(33) (Deleted by amendment, L. 2003, p. 2332, § 280, effective July 1, 2004.)

(33.5) (a) Except as otherwise provided in paragraph (b) of this subsection (33.5), "residential nonprofit corporation" means a nonprofit corporation that has residential members.

(b) Notwithstanding subsection (33.5)(a) of this section, "residential nonprofit corporation" does not include:

(I) A unit owners' association or any other entity subject to the "Colorado Common Interest Ownership Act", article 33.3 of title 38, C.R.S., regardless of whether it was formed before, on, or after July 1, 1992;

(II) A nursing care facility licensed by the department of public health and environment under section 25-3-101, C.R.S.;

(III) An assisted living residence licensed under section 25-3-101, C.R.S.;

(IV) A life care institution regulated under article 49 of title 11; or

(V) A continuing care retirement community, as described in section 25.5-6-203, C.R.S., operated by an entity that is licensed or otherwise subject to state regulation.

(34) "Secretary" means the corporate officer to whom the bylaws or the board of directors has delegated responsibility under section 7-128-301 (3) for the preparation and maintenance of minutes of the meetings of the board of directors and of the members and of the other records and information required to be kept by the nonprofit corporation under section 7-136-101 and for authenticating records of the nonprofit corporation.

(35) to (37) (Deleted by amendment, L. 2003, p. 2332, § 280, effective July 1, 2004.)

(38) "Vote" includes authorization by written ballot and written consent.

(39) "Voting group" means all the members of one or more classes of members or directors that, under articles 121 to 137 of this title or the articles of incorporation or bylaws, are entitled to vote and be counted together collectively on a matter. All members or directors entitled by articles 121 to 137 of this title or the articles of incorporation or bylaws to vote generally on the matter are for that purpose a single voting group.

(40) "Voting member" means any person or persons who on more than one occasion, pursuant to a provision of a nonprofit corporation's articles of incorporation or bylaws, have the right to vote for the election of a director or directors. A person is not a voting member solely by virtue of any of the following:

(a) Any rights such person has as a delegate;

(b) Any rights such person has to designate a director or directors; or

(c) Any rights such person has as a director.



§ 7-121-402. Notice

(1) Notice given pursuant to articles 121 to 137 of this title shall be in writing unless otherwise provided in the bylaws.

(2) Notice may be given in person; by telephone, telegraph, teletype, electronically transmitted, or other form of wire or wireless communication; or by mail or private carrier. The bylaws may provide that if these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published.

(3) Written notice by a nonprofit corporation to its members, if mailed, is correctly addressed if addressed to the member's address shown in the nonprofit corporation's current record of members. If three successive notices given to a member pursuant to subsection (5) of this section have been returned as undeliverable, no further notices to such member shall be necessary until another address for the member is made known to the nonprofit corporation.

(4) Written notice to a domestic nonprofit corporation or to a foreign nonprofit corporation authorized to transact business or conduct activities in this state, other than in its capacity as a member, is correctly addressed if addressed to the registered agent address of its registered agent or to the domestic or foreign nonprofit corporation or its secretary at its principal office.

(5) Written notice by a nonprofit corporation to its members, if in a comprehensible form, is effective at the earliest of:

(a) The date received;

(b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with first class postage affixed;

(c) The date shown on the return receipt, if mailed by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee;

(d) Thirty days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with other than first class, registered, or certified postage affixed.

(6) Oral notice is effective when communicated if communicated in a comprehensible manner.

(7) Notice by publication is effective on the date of first publication.

(8) If articles 121 to 137 of this title prescribe notice requirements for particular circumstances, those requirements govern. If the articles of incorporation or bylaws prescribe notice requirements not inconsistent with this section or other provisions of articles 121 to 137 of this title, those requirements govern.

(9) A written notice or report delivered as part of a newsletter, magazine, or other publication regularly sent to members shall constitute a written notice or report if addressed or delivered to the member's address shown in the nonprofit corporation's current list of members, or in the case of members who are residents of the same household and who have the same address in the nonprofit corporation's current list of members, if addressed or delivered to one of such members, at the address appearing on the current list of members.






Part 5 - Private Foundations

§ 7-121-501. Private foundations

(1) Except where otherwise determined by a court of competent jurisdiction, a nonprofit corporation that is a private foundation as defined in section 509 (a) of the internal revenue code:

(a) Shall distribute such amounts for each taxable year at such time and in such manner as not to subject the nonprofit corporation to tax under section 4942 of the internal revenue code;

(b) Shall not engage in any act of self-dealing as defined in section 4941 (d) of the internal revenue code;

(c) Shall not retain any excess business holdings as defined in section 4943 (c) of the internal revenue code;

(d) Shall not make any investments that would subject the nonprofit corporation to taxation under section 4944 of the internal revenue code;

(e) Shall not make any taxable expenditures as defined in section 4945 (d) of the internal revenue code.






Part 6 - Judicial Relief

§ 7-121-601. Judicial relief

(1) If for any reason it is impractical or impossible for any nonprofit corporation to call or conduct a meeting of its members, delegates, or directors, or otherwise obtain their consent, in the manner prescribed by articles 121 to 137 of this title, its articles of incorporation, or bylaws, then upon petition of a director, officer, delegate, or member the district court for the county in this state in which the street address of the nonprofit corporation's principal office is located, or if the nonprofit corporation has no principal office in this state, the district court for the county in which the street address of its registered agent is located, or if the nonprofit corporation has no registered agent, the district court for the city and county of Denver, may order that such a meeting be called or that a written consent or other form of obtaining the vote of members, delegates, or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

(2) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to articles 121 to 137 of this title, the articles of incorporation, or bylaws and whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section, the court may determine who the members or directors are.

(3) The order issued pursuant to this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by articles 121 to 137 of this title, the articles of incorporation, or bylaws.

(4) Whenever practical, any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the articles of incorporation or bylaws, the resolution of which will or may enable the nonprofit corporation to continue managing its affairs without further resort to this section; except that an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, or sale of assets.

(5) Any meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section and that complies with all the provisions of such order is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by articles 121 to 137 of this title, the articles of incorporation, or bylaws.

(6) Court ordered meetings may also be held pursuant to section 7-127-103.









Article 122 - Incorporation

§ 7-122-101. Incorporators

One or more persons may act as the incorporator or incorporators of a nonprofit corporation by delivering articles of incorporation to the secretary of state for filing pursuant to part 3 of article 90 of this title. An incorporator who is an individual shall be eighteen years of age or older.



§ 7-122-102. Articles of incorporation

(1) The articles of incorporation shall state:

(a) The domestic entity name for the nonprofit corporation, which domestic entity name shall comply with part 6 of article 90 of this title;

(b) The registered agent name and registered agent address of the nonprofit corporation's initial registered agent;

(c) The principal office address of the nonprofit corporation's initial principal office;

(d) The true name and mailing address of each incorporator;

(e) Whether or not the nonprofit corporation will have voting members; and

(f) Repealed.

(g) Provisions not inconsistent with law regarding the distribution of assets on dissolution.

(2) The articles of incorporation may but need not state:

(a) The names and addresses of the individuals who are elected to serve as the initial directors;

(b) Provisions not inconsistent with law regarding:

(I) The purpose or purposes for which the nonprofit corporation is incorporated;

(II) Managing and regulating the affairs of the nonprofit corporation;

(III) Defining, limiting, and regulating the powers of the nonprofit corporation, its board of directors, and its members, or any class of members; and

(IV) Whether cumulative voting will be permitted;

(c) Any provision that under articles 121 to 137 of this title is required or permitted to be stated in the bylaws;

(d) The characteristics, qualifications, rights, limitations, and obligations attaching to each or any class of members.

(3) The articles of incorporation need not state any of the corporate powers enumerated in articles 121 to 137 of this title.

(4) If articles 121 to 137 of this title condition any matter upon the presence of a provision in the bylaws, the condition is satisfied if such provision is present either in the articles of incorporation or the bylaws. If articles 121 to 137 of this title condition any matter upon the absence of a provision in the bylaws, the condition is satisfied only if the provision is absent from both the articles of incorporation and the bylaws.



§ 7-122-103. Incorporation

(1) A nonprofit corporation is incorporated when the articles of incorporation are filed by the secretary of state or, if a delayed effective date is stated pursuant to section 7-90-304 in the articles of incorporation as filed by the secretary of state and if a statement of change revoking the articles of incorporation is not filed before such effective date, on such delayed effective date. The corporate existence begins upon incorporation.

(2) The secretary of state's filing of the articles of incorporation is conclusive that all conditions precedent to incorporation have been met.



§ 7-122-104. Unauthorized assumption of corporate powers

All persons purporting to act as or on behalf of a nonprofit corporation without authority to do so and without good-faith belief that they have such authority shall be jointly and severally liable for all liabilities incurred or arising as a result thereof.



§ 7-122-105. Organization of nonprofit corporation

(1) After incorporation:

(a) If initial directors are not named in the articles of incorporation, the incorporators shall hold a meeting, at the call of a majority of the incorporators, to adopt initial bylaws, if desired, and to elect a board of directors; and

(b) If initial directors are named in the articles of incorporation, the initial directors shall hold a meeting, at the call of a majority of the directors, to adopt bylaws, if desired, to appoint officers, and to carry on any other business.

(2) Action required or permitted by articles 121 to 137 of this title to be taken by incorporators at an organizational meeting may be taken without a meeting if the action is taken in the manner provided in section 7-128-202 for action by directors without a meeting.

(3) An organizational meeting may be held in or out of this state.



§ 7-122-106. Bylaws

(1) The board of directors or, if no directors have been named or elected, the incorporators may adopt initial bylaws. If neither the incorporators nor the board of directors have adopted initial bylaws, the members may do so.

(2) The bylaws of a nonprofit corporation may contain any provision for managing and regulating the affairs of the nonprofit corporation that is not inconsistent with law or with the articles of incorporation.



§ 7-122-107. Emergency bylaws

(1) Unless otherwise provided in the articles of incorporation, the board of directors may adopt bylaws to be effective only in an emergency as defined in subsection (4) of this section. The emergency bylaws, which are subject to amendment or repeal by the members, may include all provisions necessary for managing the nonprofit corporation during the emergency, including:

(a) Procedures for calling a meeting of the board of directors;

(b) Quorum requirements for the meeting; and

(c) Designation of additional or substitute directors.

(2) All provisions of the regular bylaws consistent with the emergency bylaws shall remain in effect during the emergency. The emergency bylaws shall not be effective after the emergency ends.

(3) Corporate action taken in good faith in accordance with the emergency bylaws:

(a) Binds the nonprofit corporation; and

(b) May not be the basis for imposition of liability on any director, officer, employee, or agent of the nonprofit corporation on the ground that the action was not authorized corporate action.

(4) An emergency exists for the purposes of this section if a quorum of the directors cannot readily be obtained because of some catastrophic event.






Article 123 - Purposes and Powers

§ 7-123-101. Purposes and applicability

(1) Every nonprofit corporation incorporated under articles 121 to 137 of this title has the purpose of engaging in any lawful business or activity unless a more limited purpose is stated in the articles of incorporation.

(2) Where another statute of this state requires that corporations of a particular class be formed or incorporated exclusively under that statute, corporations of that class shall be formed or incorporated under such other statute. The corporation shall be subject to all limitations of the other statute.

(3) Where another statute of this state requires nonprofit corporations of a particular class to be formed or incorporated under that statute and also under general nonprofit corporation statutes, such nonprofit corporations shall be formed or incorporated under such other statute and, in addition thereto, under articles 121 to 137 of this title to the extent general nonprofit corporation law is applicable.

(4) Where another statute of this state permits nonprofit corporations of a particular class to be formed or incorporated either under that statute or under the general nonprofit corporation statutes, a nonprofit corporation of that class may at the election of its incorporators be formed or incorporated under articles 121 to 137 of this title. Unless the articles of incorporation of a nonprofit corporation indicate that it is formed or incorporated under another statute, the nonprofit corporation shall for all purposes be considered as formed and incorporated under articles 121 to 137 of this title.

(5) Articles 121 to 137 of this title shall apply to nonprofit corporations of every class, whether or not included in the term "nonprofit corporation" as defined in section 7-121-401 (26), that are formed or incorporated under and governed by other statutes of this state to the extent that said articles are not inconsistent with such other statutes.

(6) Articles 121 to 137 of this title shall apply to any nonprofit corporation formed prior to January 1, 1968, under article 40 or 50 of this title without shares or capital stock and for a purpose for which a nonprofit corporation might be formed under articles 121 to 137 of this title and that elects to accept said articles as provided therein.

(7) Articles 121 to 137 of this title shall apply to any corporation having shares or capital stock and formed under article 40, 50, or 51 of this title, and each nonprofit corporation whether with or without shares or capital stock formed prior to January 1, 1968, under general law or created by special act of the general assembly for a purpose for which a nonprofit corporation may be formed under articles 121 to 137 of this title, but not otherwise entitled to the rights, privileges, immunities, and franchises provided by said articles that elects to accept said articles as provided therein.

(8) A mutual ditch company may elect by a statement in its articles of incorporation that one or more of the provisions of the "Colorado Business Corporation Act", articles 101 to 117 of this title, apply to the mutual ditch company in lieu of one or more of the provisions of articles 121 to 137 of this title.



§ 7-123-102. General powers

(1) Unless otherwise provided in the articles of incorporation, every nonprofit corporation has perpetual duration and succession in its domestic entity name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs, including the power:

(a) To sue and be sued, complain, and defend in its name;

(b) To have a corporate seal, which may be altered at will, and to use such seal, or a facsimile thereof, including a rubber stamp, by impressing or affixing it or by reproducing it in any other manner;

(c) To make and amend bylaws;

(d) To purchase, receive, lease, and otherwise acquire, and to own, hold, improve, use, and otherwise deal with, real or personal property or any legal or equitable interest in property, wherever located;

(e) To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(f) To purchase, receive, subscribe for, and otherwise acquire shares and other interests in, and obligations of, any other entity; and to own, hold, vote, use, sell, mortgage, lend, pledge, and otherwise dispose of, and deal in and with, the same;

(g) To make contracts and guarantees, incur liabilities, borrow money, issue notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(h) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment; except that a nonprofit corporation may not lend money to or guarantee the obligation of a director or officer of the nonprofit corporation;

(i) To be an agent, an associate, a fiduciary, a manager, a member, a partner, a promoter, or a trustee of, or to hold any similar position with, any entity;

(j) To conduct its activities, locate offices, and exercise the powers granted by articles 121 to 137 of this title within or without this state;

(k) To elect or appoint directors, officers, employees, and agents of the nonprofit corporation, define their duties, and fix their compensation;

(l) To pay pensions and establish pension plans, pension trusts, profit sharing plans, and other benefit or incentive plans for any of its current or former directors, officers, employees, and agents;

(m) To make donations for the public welfare or for charitable, religious, scientific, or educational purposes and for other purposes that further the corporate interest;

(n) To impose dues, assessments, admission, and transfer fees upon its members;

(o) To establish conditions for admission of members, admit members, and issue or transfer memberships;

(p) To carry on a business;

(q) To make payments or donations and to do any other act, not inconsistent with law, that furthers the affairs of the nonprofit corporation;

(r) To indemnify current or former directors, officers, employees, fiduciaries, or agents as provided in article 129 of this title;

(s) To limit the liability of its directors as provided in section 7-128-402 (1); and

(t) To cease its corporate activities and dissolve.

(2) Unless permitted by another statute of this state or otherwise permitted pursuant to section 7-123-101 (5), 7-123-101 (7), or 7-137-201, a nonprofit corporation shall not authorize or issue shares of stock.



§ 7-123-103. Emergency powers

(1) In anticipation of or during an emergency defined in subsection (4) of this section, the board of directors may:

(a) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(b) Relocate the principal office or designate additional offices, or authorize officers to do so.

(2) During an emergency as contemplated in subsection (4) of this section, unless emergency bylaws provide otherwise:

(a) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication or radio; and

(b) One or more officers of the nonprofit corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(3) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the nonprofit corporation:

(a) Binds the nonprofit corporation; and

(b) May not be the basis for the imposition of liability on any director, officer, employee, or agent of the nonprofit corporation on the ground that the action was not authorized corporate action.

(4) An emergency exists for purposes of this section if a quorum of the directors cannot readily be obtained because of some catastrophic event.



§ 7-123-104. Ultra vires

(1) Except as provided in subsection (2) of this section, the validity of corporate action may not be challenged on the ground that the nonprofit corporation lacks or lacked power to act.

(2) A nonprofit corporation's power to act may be challenged:

(a) In a proceeding against the nonprofit corporation to enjoin the act. The proceeding may be brought by a director or by a voting member or voting members in a derivative proceeding.

(b) In a proceeding by or in the right of the nonprofit corporation, whether directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the nonprofit corporation; or

(c) In a proceeding by the attorney general under section 7-134-301.

(3) In a proceeding under paragraph (a) of subsection (2) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if it would be equitable to do so and if all affected persons are parties to the proceeding, and may award damages for loss, including anticipated profits, suffered by the nonprofit corporation or another party because of the injunction.



§ 7-123-105. Actions against nonprofit corporations

Any other provision of law to the contrary notwithstanding, any civil action permitted under the law of this state may be brought against any nonprofit corporation, and the assets of any nonprofit corporation that would, but for articles 121 to 137 of this title, be immune from levy and execution on any judgment shall nonetheless be subject to levy and execution to the extent that such nonprofit corporation would be reimbursed by proceeds of liability insurance policies carried by it were judgment levied and executed against its assets.






Article 124 - Name



Article 125 - Office and Agent

§ 7-125-101. Registered office and registered agent

Part 7 of article 90 of this title, providing for registered agents and service of process, applies to nonprofit corporations incorporated under or subject to articles 121 to 137 of this title.






Article 126 - Members and Memberships

Part 1 - Admission of Members and Liability to Third Parties

§ 7-126-101. No requirement of members

A nonprofit corporation is not required to have members.



§ 7-126-102. Admission

(1) The bylaws may establish criteria or procedures for admission of members.

(2) No person shall be admitted as a member without such person's consent.

(3) A nonprofit corporation may issue certificates evidencing membership therein.



§ 7-126-103. Liability to third parties

The directors, officers, employees, and members of a nonprofit corporation are not, as such, personally liable for the acts, debts, liabilities, or obligations of a nonprofit corporation.



§ 7-126-104. Consideration

Unless otherwise provided by the bylaws, a nonprofit corporation may admit members for no consideration or for such consideration as is determined by the board of directors.






Part 2 - Types of Memberships - Members' Rights and Obligations

§ 7-126-201. Differences in rights and obligations of members

(1) Unless otherwise provided by articles 121 to 137 of this title or the bylaws:

(a) All voting members shall have the same rights and obligations with respect to voting and all other matters that articles 121 to 137 of this title specifically reserve to voting members; and

(b) With respect to matters not so reserved, all members, including voting members, shall have the same rights and obligations.



§ 7-126-202. Transfers

(1) Unless otherwise provided by the bylaws, no member of a nonprofit corporation may transfer a membership or any right arising therefrom.

(2) Where transfer rights have been provided, no restriction on them shall be binding with respect to a member holding a membership issued prior to the adoption of the restriction unless the restriction is approved by the affected member.



§ 7-126-203. Creditor's action against member

No proceeding may be brought by a creditor to reach the liability, if any, of a member to the nonprofit corporation unless final judgment has been rendered in favor of the creditor against the nonprofit corporation and execution has been returned unsatisfied in whole or in part or unless such proceeding would be useless.






Part 3 - Resignation and Termination

§ 7-126-301. Resignation

(1) Unless otherwise provided by the bylaws, a member may resign at any time.

(2) The resignation of a member does not relieve the member from any obligations the member may have to the nonprofit corporation as a result of obligations incurred or commitments made prior to resignation.



§ 7-126-302. Termination, expulsion, or suspension

(1) Unless otherwise provided by the bylaws, no member of a nonprofit corporation may be expelled or suspended, and no membership or memberships in such nonprofit corporation may be terminated or suspended except pursuant to a procedure that is fair and reasonable and is carried out in good faith.

(2) For purposes of this section, a procedure is fair and reasonable when either:

(a) The bylaws or a written policy of the board of directors state a procedure that provides:

(I) Not less than fifteen days prior written notice of the expulsion, suspension, or termination and the reasons therefor; and

(II) An opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension, or termination by a person or persons authorized to decide that the proposed expulsion, termination, or suspension not take place; or

(b) It is fair and reasonable taking into consideration all of the relevant facts and circumstances.

(3) For purposes of this section, any written notice given by mail must be given by first-class or certified mail sent to the last address of the member shown on the nonprofit corporation's records.

(4) Unless otherwise provided by the bylaws, any proceeding challenging an expulsion, suspension, or termination, including a proceeding in which defective notice is alleged, must be commenced within one year after the effective date of the expulsion, suspension, or termination.

(5) Unless otherwise provided by the bylaws, a member who has been expelled or suspended may be liable to the nonprofit corporation for dues, assessments, or fees as a result of obligations incurred or commitments made prior to expulsion or suspension.



§ 7-126-303. Purchase of memberships

Unless otherwise provided by the bylaws, a nonprofit corporation shall not purchase the membership of a member who resigns or whose membership is terminated. If so authorized, a nonprofit corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions stated in or authorized by its bylaws. No payment shall be made in violation of article 133 of this title.



§ 7-126-304. Residential membership - return of consideration - cessation of periodic payments - time limits - effective date

(1) Notwithstanding any provision of the articles of incorporation or bylaws to the contrary:

(a) (I) A residential nonprofit corporation shall refund the entrance fee of a residential member to the member or his or her heirs within ninety days after a transfer of the residential membership.

(II) (A) This paragraph (a) applies only to contracts entered into on or after March 11, 2011.

(B) (Deleted by amendment, L. 2012.)

(b) (Deleted by amendment, L. 2012.)






Part 4 - Derivative Suits

§ 7-126-401. Derivative suits

(1) Without affecting the right of a member or director to bring a proceeding against a nonprofit corporation or its officers or directors, a proceeding may be brought in the right of a nonprofit corporation to procure a judgment in its favor by:

(a) Any voting member or voting members having five percent or more of the voting power; or

(b) Any director.

(2) In any such proceeding, each complainant shall be a voting member or director at the time of bringing the proceeding.

(3) A complaint in a proceeding brought in the right of a nonprofit corporation must be verified and allege with particularity the demand made, if any, to obtain action by the directors and either why the complainants could not obtain the action or why they did not make the demand. If a demand for action was made and the nonprofit corporation's investigation of the demand is in progress when the proceeding is filed, the court may stay the suit until the investigation is completed.

(4) In any action instituted in the right of a nonprofit corporation by one or more voting members, the court having jurisdiction over the matter may, at any time before final judgment, require the plaintiff to give security for the costs and reasonable expenses that may be directly attributable to and incurred by the nonprofit corporation in the defense of such action or may be incurred by other parties named as defendant for which the nonprofit corporation may become legally liable, but not including fees of attorneys. The amount of such security may from time to time be increased or decreased, in the discretion of the court, upon showing that the security provided has or may become inadequate or is excessive. If the court finds that the action was commenced without reasonable cause, the nonprofit corporation shall have recourse to such security in such amount as the court shall determine upon the termination of such action.

(5) No action shall be commenced in this state by a member of a foreign nonprofit corporation in the right of a foreign nonprofit corporation unless such action is permitted by the law of the state under which such foreign nonprofit corporation is incorporated.






Part 5 - Delegates

§ 7-126-501. Delegates

(1) A nonprofit corporation may provide in its bylaws for delegates having some or all of the authority of members.

(2) The bylaws may state provisions relating to:

(a) The characteristics, qualifications, rights, limitations, and obligations of delegates, including their selection and removal;

(b) Calling, noticing, holding, and conducting meetings of delegates; and

(c) Carrying on corporate activities during and between meetings of delegates.









Article 127 - Members' Meetings and Voting

Part 1 - Meetings

§ 7-127-101. Annual and regular meetings

(1) Unless the bylaws eliminate the requirement for holding an annual meeting, a nonprofit corporation that has voting members shall hold a meeting of the voting members annually at a time stated in or fixed in accordance with the bylaws, or, if not so fixed, at a time and date stated in or fixed in accordance with a resolution of the board of directors.

(2) A nonprofit corporation with members may hold regular membership meetings at a time and date stated in or fixed in accordance with the bylaws, or, if not so fixed, at a time and date stated in or fixed in accordance with a resolution of the board of directors.

(3) Annual and regular membership meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws, or, if not so stated or fixed, at a place stated or fixed in accordance with a resolution of the board of directors. If no place is so stated or fixed, annual and regular meetings shall be held at the nonprofit corporation's principal office.

(4) The failure to hold an annual or regular meeting at the time and date determined pursuant to subsection (1) of this section does not affect the validity of any corporate action and does not work a forfeiture or dissolution of the nonprofit corporation.



§ 7-127-102. Special meeting

(1) A nonprofit corporation shall hold a special meeting of its members:

(a) On call of its board of directors or the person or persons authorized by the bylaws or resolution of the board of directors to call such a meeting; or

(b) Unless otherwise provided by the bylaws, if the nonprofit corporation receives one or more written demands for the meeting, stating the purpose or purposes for which it is to be held, signed and dated by members holding at least ten percent of all the votes entitled pursuant to the bylaws to be cast on any issue proposed to be considered at the meeting.

(2) If not otherwise fixed under section 7-127-103 or 7-127-106, the record date for determining the members entitled to demand a special meeting pursuant to paragraph (b) of subsection (1) of this section is the date of the earliest of any of the demands pursuant to which the meeting is called, or the date that is sixty days before the date the first of such demands is received by the nonprofit corporation, whichever is later.

(3) If a notice for a special meeting demanded pursuant to paragraph (b) of subsection (1) of this section is not given pursuant to section 7-127-104 within thirty days after the date the written demand or demands are delivered to a corporate officer, regardless of the requirements of subsection (4) of this section, a person signing the demand or demands may set the time and place of the meeting and give notice pursuant to section 7-127-104.

(4) Special meetings of the members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws, or, if not so stated or fixed, at a place stated or fixed in accordance with a resolution of the board of directors. If no place is so stated or fixed, special meetings shall be held at the nonprofit corporation's principal office.

(5) Unless otherwise provided by the bylaws, only business within the purpose or purposes described in the notice of the meeting required by section 7-127-104 (3) may be conducted at a special meeting of the members.



§ 7-127-103. Court-ordered meeting

(1) The holding of a meeting of the members may be summarily ordered by the district court for the county in this state in which the street address of the nonprofit corporation's principal office is located or, if the nonprofit corporation has no principal office in this state, by the district court for the county in which the street address of its registered agent is located or, if the nonprofit corporation has no registered agent, by the district court for the city and county of Denver:

(a) On application of any voting member entitled to participate in an annual meeting if an annual meeting was required to be held and was not held within the earlier of six months after the close of the nonprofit corporation's most recently ended fiscal year or fifteen months after its last annual meeting; or

(b) On application of any person who participated in a call of or demand for a special meeting effective under section 7-127-102 (1), if:

(I) Notice of the special meeting was not given within thirty days after the date of the call or the date the last of the demands necessary to require the calling of the meeting was received by the nonprofit corporation pursuant to section 7-127-102 (1)(b), as the case may be; or

(II) The special meeting was not held in accordance with the notice.

(2) The court may fix the time and place of the meeting, determine the members entitled to participate in the meeting, fix a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the notice of the meeting, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary or appropriate to accomplish the holding of the meeting.



§ 7-127-104. Notice of meeting

(1) A nonprofit corporation shall give to each member entitled to vote at the meeting notice consistent with its bylaws of meetings of members in a fair and reasonable manner.

(2) Any notice that conforms to the requirements of subsection (3) of this section is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered.

(3) Notice is fair and reasonable if:

(a) The nonprofit corporation notifies its members of the place, date, and time of each annual, regular, and special meeting of members no fewer than ten days, or if notice is mailed by other than first class or registered mail, no fewer than thirty days, nor more than sixty days before the meeting date, and if notice is given by newspaper as provided in section 7-121-402 (2), the notice must be published five separate times with the first such publication no more than sixty days, and the last such publication no fewer than ten days, before the meeting date.

(b) Notice of an annual or regular meeting includes a description of any matter or matters that must be approved by the members or for which the members' approval is sought under sections 7-128-501, 7-129-110, 7-130-103, 7-130-201, 7-131-102, 7-132-102, and 7-134-102; and

(c) Unless otherwise provided by articles 121 to 137 of this title or the bylaws, notice of a special meeting includes a description of the purpose or purposes for which the meeting is called.

(4) Unless otherwise provided by the bylaws, if an annual, regular, or special meeting of members is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place, if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 7-127-106, however, notice of the adjourned meeting must be given under this section to the members of record as of the new record date.

(5) When giving notice of an annual, regular, or special meeting of members, a nonprofit corporation shall give notice of a matter a member intends to raise at the meeting if:

(a) Requested in writing to do so by a person entitled to call a special meeting; and

(b) The request is received by the secretary or president of the nonprofit corporation at least ten days before the nonprofit corporation gives notice of the meeting.



§ 7-127-105. Waiver of notice

(1) A member may waive any notice required by articles 121 to 137 of this title or by the bylaws, whether before or after the date or time stated in the notice as the date or time when any action will occur or has occurred. The waiver shall be in writing, be signed by the member entitled to the notice, and be delivered to the nonprofit corporation for inclusion in the minutes or filing with the corporate records, but such delivery and filing shall not be conditions of the effectiveness of the waiver.

(2) A member's attendance at a meeting:

(a) Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting because of lack of notice or defective notice; and

(b) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.



§ 7-127-106. Record date - determining members entitled to notice and vote

(1) The bylaws may fix or provide the manner of fixing a date as the record date for determining the members entitled to notice of a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board of directors may fix a future date as such a record date. If no such record date is fixed, members at the close of business on the business day preceding the day on which notice is given, or, if notice is waived, at the close of business on the business day preceding the day on which the meeting is held are entitled to notice of the meeting.

(2) The bylaws may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members on the date of the meeting who are otherwise eligible to vote are entitled to vote at the meeting.

(3) The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as the record date. If no such record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the sixtieth day prior to the date of such other action, whichever is later, are entitled to exercise such rights.

(4) A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of members occurs.

(5) A determination of members entitled to notice of or to vote at a meeting of members is effective for any adjournment of the meeting unless the board of directors fixes a new date for determining the right to notice or the right to vote, which it must do if the meeting is adjourned to a date more than one hundred twenty days after the record date for determining members entitled to notice of the original meeting.

(6) If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date for notice or voting continues in effect or it may fix a new record date for notice or voting.



§ 7-127-107. Action without meeting

(1) Unless otherwise provided by the bylaws, any action required or permitted by articles 121 to 137 of this title to be taken at a members' meeting may be taken without a meeting if members entitled to vote thereon unanimously agree and consent to such action in writing.

(2) No action taken pursuant to this section shall be effective unless writings describing and consenting to the action, signed by members sufficient under subsection (1) of this section to take the action and not revoked pursuant to subsection (3) of this section, are received by the nonprofit corporation within sixty days after the date the earliest dated writing describing and consenting to the action is received by the nonprofit corporation. Unless otherwise provided by the bylaws, any such writing may be received by the nonprofit corporation by electronically transmitted facsimile or other form of wire or wireless communication providing the nonprofit corporation with a complete copy thereof, including a copy of the signature thereto. Action taken pursuant to this section shall be effective when the last writing necessary to effect the action is received by the nonprofit corporation, unless the writings describing and consenting to the action state a different effective date.

(3) Any member who has signed a writing describing and consenting to action taken pursuant to this section may revoke such consent by a writing signed and dated by the member describing the action and stating that the member's prior consent thereto is revoked, if such writing is received by the nonprofit corporation before the last writing necessary to effect the action is received by the nonprofit corporation.

(4) Subject to subsection (8) of this section, the record date for determining members entitled to take action without a meeting or entitled to be given notice under subsection (7) of this section of action so taken is the date a writing upon which the action is taken pursuant to subsection (1) of this section is first received by the nonprofit corporation.

(5) Action taken under this section has the same effect as action taken at a meeting of members and may be described as such in any document.

(6) In the event voting members are entitled to vote cumulatively in the election of directors, voting members may take action under this section to elect or remove directors only pursuant to section 7-127-208 and only if the required signed writings describing and consenting to the election or removal of the directors are received by the nonprofit corporation.

(7) In the event action is taken under subsection (1) of this section with less than unanimous consent of all members entitled to vote upon the action, the nonprofit corporation or the members taking the action shall, promptly after all of the writings necessary to effect the action have been received by the nonprofit corporation, give notice of such action to all members who were entitled to vote upon the action. The notice shall contain or be accompanied by the same material, if any, that under articles 121 to 137 of this title would have been required to be given to members in or with a notice of the meeting at which the action would have been submitted to the members for action.

(8) The district court for the county in this state in which the street address of the nonprofit corporation's principal office is located or, if the nonprofit corporation has no principal office in this state, the district court for the county in which the street address of its registered agent is located or, if the nonprofit corporation has no registered agent, the district court for the city and county of Denver may, upon application of the nonprofit corporation or any member who would be entitled to vote on the action at a members' meeting, summarily state a record date for determining members entitled to sign writings consenting to an action under this section and may enter other orders necessary or appropriate to effect the purposes of this section.

(9) All signed written instruments necessary for any action taken pursuant to this section shall be filed with the minutes of the meetings of the members.



§ 7-127-108. Meetings by telecommunication

Unless otherwise provided in the bylaws, any or all of the members may participate in an annual, regular, or special meeting of the members by, or the meeting may be conducted through the use of, any means of communication by which all persons participating in the meeting may hear each other during the meeting. A member participating in a meeting by this means is deemed to be present in person at the meeting.



§ 7-127-109. Action by written ballot

(1) Unless otherwise provided by the bylaws, any action that may be taken at any annual, regular, or special meeting of members may be taken without a meeting if the nonprofit corporation delivers a written ballot to every member entitled to vote on the matter.

(2) A written ballot shall:

(a) State each proposed action; and

(b) Provide an opportunity to vote for or against each proposed action.

(3) Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(4) All solicitations for votes by written ballot shall:

(a) Indicate the number of responses needed to meet the quorum requirements;

(b) State the percentage of approvals necessary to approve each matter other than election of directors;

(c) State the time by which a ballot must be received by the nonprofit corporation in order to be counted; and

(d) Be accompanied by written information sufficient to permit each person casting such ballot to reach an informed decision on the matter.

(5) Unless otherwise provided by the bylaws, a written ballot may not be revoked.

(6) Action taken under this section has the same effect as action taken at a meeting of members and may be described as such in any document.






Part 2 - Voting

§ 7-127-201. Members list for meeting and action by written ballot

(1) Unless otherwise provided by the bylaws, after fixing a record date for a notice of a meeting or for determining the members entitled to take action by written ballot, a nonprofit corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of, and to vote at, the meeting or to take such action by written ballot. The list shall show the address of each member entitled to notice of, and to vote at, the meeting or to take such action by written ballot and the number of votes each member is entitled to vote at the meeting or by written ballot.

(2) If prepared in connection with a meeting of the members, the members list shall be available for inspection by any member entitled to vote at the meeting, beginning the earlier of ten days before the meeting for which the list was prepared or two business days after notice of the meeting is given and continuing through the meeting, and any adjournment thereof, at the nonprofit corporation's principal office or at a place identified in the notice of the meeting in the city where the meeting will be held. The nonprofit corporation shall make the members list available at the meeting, and any member entitled to vote at the meeting or an agent or attorney of a member entitled to vote at the meeting is entitled to inspect the list at any time during the meeting or any adjournment. If prepared in connection with action to be taken by the members by written ballot, the members list shall be available for inspection by any member entitled to cast a vote by such written ballot, beginning on the date that the first written ballot is delivered to the members and continuing through the time when such written ballots must be received by the nonprofit corporation in order to be counted, at the nonprofit corporation's principal office. A member entitled to vote at the meeting or by such written ballot, or an agent or attorney of a member entitled to vote at the meeting or by such written ballot, is entitled on written demand to inspect and, subject to the requirements of section 7-136-102 (3) and the provisions of section 7-136-103 (2) and (3), to copy the list, during regular business hours, at the member's expense, and during the period it is available for inspection.

(3) If the nonprofit corporation refuses to allow a member entitled to vote at the meeting or by such written ballot, or an agent or attorney of a member entitled to vote at the meeting or by such written ballot, to inspect the members list or to copy the list during the period it is required to be available for inspection under subsection (2) of this section, the district court for the county in this state in which the street address of the nonprofit corporation's principal office is located or, if the nonprofit corporation has no principal office in this state, the district court for the county in which the street address of its registered agent is located, or if the nonprofit corporation has no registered agent in this state, the district court for the city and county of Denver may, on application of the member, summarily order the inspection or copying of the list at the nonprofit corporation's expense and may postpone or adjourn the meeting for which the list was prepared, or postpone the time when the nonprofit corporation must receive written ballots in connection with which the list was prepared, until the inspection or copying is complete.

(4) If a court orders inspection or copying of the list of members pursuant to subsection (3) of this section, unless the nonprofit corporation proves that it refused inspection or copying of the list in good faith because it had a reasonable basis for doubt about the right of the member or the agent or attorney of the member to inspect or copy the list of members:

(a) The court shall also order the nonprofit corporation to pay the member's costs, including reasonable counsel fees, incurred in obtaining the order;

(b) The court may order the nonprofit corporation to pay the member for any damages the member incurred; and

(c) The court may grant the member any other remedy afforded the member by law.

(5) If a court orders inspection or copying of the list of members pursuant to subsection (3) of this section, the court may impose reasonable restrictions on the use or distribution of the list by the member.

(6) Failure to prepare or make available the list of members does not affect the validity of action taken at the meeting or by means of such written ballot.



§ 7-127-202. Voting entitlement generally

(1) Unless otherwise provided by the bylaws:

(a) Only voting members shall be entitled to vote with respect to any matter required or permitted under articles 121 to 137 of this title to be submitted to a vote of the members;

(b) All references in articles 121 to 137 of this title to votes of or voting by the members shall be deemed to permit voting only by the voting members; and

(c) Voting members shall be entitled to vote with respect to all matters required or permitted under articles 121 to 137 of this title to be submitted to a vote of the members.

(2) Unless otherwise provided by the bylaws, each member entitled to vote shall be entitled to one vote on each matter submitted to a vote of members.

(3) Unless otherwise provided by the bylaws, if a membership stands of record in the names of two or more persons, their acts with respect to voting shall have the following effect:

(a) If only one votes, such act binds all; and

(b) If more than one votes, the vote shall be divided on a pro rata basis.



§ 7-127-203. Proxies

(1) Unless otherwise provided by the bylaws, a member entitled to vote may vote or otherwise act in person or by proxy.

(2) Without limiting the manner in which a member may appoint a proxy to vote or otherwise act for the member, the following shall constitute valid means of such appointment:

(a) A member may appoint a proxy by signing an appointment form, either personally or by the member's attorney-in-fact.

(b) A member may appoint a proxy by transmitting or authorizing the transmission of a telegram, teletype, or other electronic transmission providing a written statement of the appointment to the proxy, to a proxy solicitor, proxy support service organization, or other person duly authorized by the proxy to receive appointments as agent for the proxy or to the nonprofit corporation; except that the transmitted appointment shall set forth or be transmitted with written evidence from which it can be determined that the member transmitted or authorized the transmission of the appointment.

(3) An appointment of a proxy is effective against the nonprofit corporation when received by the nonprofit corporation, including receipt by the nonprofit corporation of an appointment transmitted pursuant to paragraph (b) of subsection (2) of this section. An appointment is valid for eleven months unless a different period is expressly provided in the appointment form.

(4) Any complete copy, including an electronically transmitted facsimile, of an appointment of a proxy may be substituted for or used in lieu of the original appointment for any purpose for which the original appointment could be used.

(5) An appointment of a proxy is revocable by the member.

(6) Appointment of a proxy is revoked by the person appointing the proxy:

(a) Attending any meeting and voting in person; or

(b) Signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

(7) The death or incapacity of the member appointing a proxy does not affect the right of the nonprofit corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.

(8) Subject to section 7-127-204 and to any express limitation on the proxy's authority appearing on the appointment form, a nonprofit corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.



§ 7-127-204. Nonprofit corporation's acceptance of votes

(1) If the name signed on a vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation corresponds to the name of a member, the nonprofit corporation, if acting in good faith, is entitled to accept the vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation and to give it effect as the act of the member.

(2) If the name signed on a vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation does not correspond to the name of a member, the nonprofit corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation and to give it effect as the act of the member if:

(a) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(b) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the nonprofit corporation requests, evidence of fiduciary status acceptable to the nonprofit corporation has been presented with respect to the vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation;

(c) The name signed purports to be that of a receiver or trustee in bankruptcy of the member and, if the nonprofit corporation requests, evidence of this status acceptable to the nonprofit corporation has been presented with respect to the vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation;

(d) The name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the member and, if the nonprofit corporation requests, evidence acceptable to the nonprofit corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation;

(e) Two or more persons are the member as cotenants or fiduciaries and the name signed purports to be the name of at least one of the cotenants or fiduciaries and the person signing appears to be acting on behalf of all the cotenants or fiduciaries; or

(f) The acceptance of the vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation is otherwise proper under rules established by the nonprofit corporation that are not inconsistent with the provisions of this subsection (2).

(3) The nonprofit corporation is entitled to reject a vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

(4) The nonprofit corporation and its officer or agent who accepts or rejects a vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation in good faith and in accordance with the standards of this section are not liable in damages for the consequences of the acceptance or rejection.

(5) Corporate action based on the acceptance or rejection of a vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation under this section is valid unless a court of competent jurisdiction determines otherwise.



§ 7-127-205. Quorum and voting requirements for voting groups

(1) Members entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those members exists with respect to that matter. Unless otherwise provided in articles 121 to 137 of this title or the bylaws, twenty-five percent of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

(2) Once a member is represented for any purpose at a meeting, including the purpose of determining that a quorum exists, the member is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting, unless otherwise provided in the bylaws or unless a new record date is or shall be set for that adjourned meeting.

(3) If a quorum exists, action on a matter other than the election of directors by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast within the voting group opposing the action, unless a greater number of affirmative votes is required by articles 121 to 137 of this title or the bylaws.

(4) An amendment to the articles of incorporation or the bylaws adding, changing, or deleting a quorum or voting requirement for a voting group greater than that specified in subsection (1) or (3) of this section is governed by section 7-127-207 (2).

(5) The election of directors is governed by section 7-127-208.



§ 7-127-206. Action by single and multiple voting groups

(1) If articles 121 to 137 of this title or the bylaws provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in section 7-127-205.

(2) If articles 121 to 137 of this title or the bylaws provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in section 7-127-205. One voting group may vote on a matter even though no action is taken by another voting group entitled to vote on the matter.



§ 7-127-207. Lesser or greater quorum or greater voting requirements

(1) The bylaws may provide for a lesser or a greater quorum requirement, or a greater voting requirement for members or voting groups than is provided for by articles 121 to 137 of this title.

(2) An amendment to the articles of incorporation or the bylaws that adds, changes, or deletes a lesser or a greater quorum requirement or a greater voting requirement shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.



§ 7-127-208. Voting for directors - cumulative voting

(1) If the bylaws provide for cumulative voting for directors by the voting members, voting members may so vote, by multiplying the number of votes the voting members are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

(2) Cumulative voting is not authorized at a particular meeting unless:

(a) The meeting notice or statement accompanying the notice states that cumulative voting will take place; or

(b) A voting member gives notice during the meeting and before the vote is taken of the voting member's intent to cumulate votes, and if one voting member gives this notice all other voting members participating in the election are entitled to cumulate their votes without giving further notice.

(3) If cumulative voting is in effect, a director may not be removed if the number of votes cast against such removal, or not consenting in writing to such removal, would be sufficient to elect such director if voted cumulatively at an election for such director.

(4) Members may not vote cumulatively if the directors and members are identical.

(5) In an election of multiple directors, that number of candidates equaling the number of directors to be elected, having the highest number of votes cast in favor of their election, are elected to the board of directors. When only one director is being voted upon, the affirmative vote of a majority of the members constituting a quorum at the meeting at which the election occurs shall be required for election to the board of directors.



§ 7-127-209. Other methods of electing directors

(1) A nonprofit corporation may provide in its bylaws for election of directors by voting members or delegates:

(a) On the basis of chapter or other organizational unit;

(b) By region or other geographic unit;

(c) By preferential voting; or

(d) By any other reasonable method.






Part 3 - Voting Agreements

§ 7-127-301. Voting agreements

(1) Two or more members may provide for the manner in which they will vote by signing an agreement for that purpose.

(2) A voting agreement created under this section is specifically enforceable.









Article 128 - Directors and Officers

Part 1 - Board of Directors

§ 7-128-101. Requirement for board of directors

(1) Unless otherwise provided in the articles of incorporation, each nonprofit corporation shall have a board of directors. The board of directors and the directors may be known by any other names designated in the bylaws.

(2) Subject to any provision stated in the articles of incorporation, all corporate powers shall be exercised by or under the authority of, and the business and affairs of the nonprofit corporation managed under the direction of, the board of directors or such other persons as the articles of incorporation provide shall have the authority and perform the duties of a board of directors. To the extent the articles of incorporation provide that other persons shall have the authority and perform the duties of the board of directors, the directors shall be relieved to that extent from such authority and duties.



§ 7-128-102. Qualifications of directors

A director shall be an individual. The bylaws may prescribe other qualifications for directors. A director need not be a resident of this state or a member of the nonprofit corporation unless the bylaws so prescribe.



§ 7-128-103. Number of directors

(1) A board of directors shall consist of one or more directors, with the number stated in, or fixed in accordance with, the bylaws.

(2) The bylaws may establish, or permit the voting members or the board of directors to establish, a range for the size of the board of directors by fixing a minimum and maximum number of directors. If a range is established, the number of directors may be fixed or changed from time to time within the range by the voting members or the board of directors.



§ 7-128-104. Election, appointment, and designation of directors

(1) All directors except the initial directors shall be elected, appointed, or designated as provided in the bylaws. If no method of election, appointment, or designation is stated in the bylaws, the directors other than the initial directors shall be elected as follows:

(a) If the nonprofit corporation has voting members, all directors except the initial directors shall be elected by the voting members at each annual meeting of the voting members; and

(b) If the nonprofit corporation does not have voting members, all directors except the initial directors shall be elected by the board of directors.

(2) The bylaws may authorize the election of all or a stated number or portion of directors, except the initial directors, by the members of one or more voting groups of voting members or by the directors of one or more authorized classes of directors. A class of voting members or directors entitled to elect one or more directors is a separate voting group for purposes of the election of directors.

(3) The bylaws may authorize the appointment of one or more directors by such person or persons, or by the holder of such office or position, as the bylaws shall state.

(4) For purposes of articles 121 to 137 of this title, designation occurs when the bylaws name an individual as a director or designate the holder of some office or position as a director.



§ 7-128-105. Terms of directors generally

(1) The bylaws may state the terms of directors. In the absence of any term stated in the bylaws, the term of each director shall be one year. Unless otherwise provided in the bylaws, directors may be elected for successive terms.

(2) Unless otherwise provided in the bylaws, the terms of the initial directors of a nonprofit corporation expire at the first meeting at which directors are elected or appointed.

(3) A decrease in the number of directors or in the term of office does not shorten an incumbent director's term.

(4) Unless otherwise provided in the bylaws, the term of a director filling a vacancy expires at the end of the unexpired term that such director is filling.

(5) Despite the expiration of a director's term, a director continues to serve until the director's successor is elected, appointed, or designated and qualifies, or until there is a decrease in the number of directors.

(6) Repealed.



§ 7-128-106. Staggered terms for directors

The bylaws may provide for staggering the terms of directors by dividing the total number of directors into any number of groups. The terms of office of the several groups need not be uniform.



§ 7-128-107. Resignation of directors

(1) A director may resign at any time by giving written notice of resignation to the nonprofit corporation.

(2) A resignation of a director is effective when the notice is received by the nonprofit corporation unless the notice states a later effective date.

(3) Repealed.

(4) If, at the beginning of a director's term on the board, the bylaws provide that a director may be deemed to have resigned for failing to attend a stated number of board meetings, or for failing to meet other stated obligations of directors, and if such failure to attend or meet obligations is confirmed by an affirmative vote of the board of directors, then such failure to attend or meet obligations shall be effective as a resignation at the time of such vote of the board.



§ 7-128-108. Removal of directors

(1) Directors elected by voting members or directors may be removed as follows:

(a) The voting members may remove one or more directors elected by them with or without cause unless the bylaws provide that directors may be removed only for cause.

(b) If a director is elected by a voting group, only that voting group may participate in the vote to remove that director.

(c) Subject to section 7-127-208 (3), a director may be removed only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

(d) A director elected by voting members may be removed by the voting members only at a meeting called for the purpose of removing that director, and the meeting notice shall state that the purpose, or one of the purposes, of the meeting is removal of the director.

(e) An entire board of directors may be removed under paragraphs (a) to (d) of this subsection (1).

(f) A director elected by the board of directors may be removed with or without cause by the vote of a majority of the directors then in office or such greater number as is stated in the bylaws; except that a director elected by the board of directors to fill the vacancy of a director elected by the voting members may be removed without cause by the voting members, but not the board of directors.

(g) (Deleted by amendment, L. 2000, p. 983, § 83, effective July 1, 2000.)

(2) Unless otherwise provided in the bylaws:

(a) An appointed director may be removed without cause by the person appointing the director;

(b) The person removing the director shall do so by giving written notice of the removal to the director and to the nonprofit corporation; and

(c) A removal is effective when the notice is received by both the director to be removed and the nonprofit corporation unless the notice states a later effective date.

(3) A designated director may be removed by an amendment to the bylaws deleting or changing the designation.

(4) Repealed.



§ 7-128-109. Removal of directors by judicial proceeding

(1) A director may be removed by the district court for the county in this state in which the address of the nonprofit corporation's principal office is located or, if the nonprofit corporation has no principal office in this state, by the district court for the county in which the street address of its registered agent is located, or, if the nonprofit corporation has no registered agent, by the district court for the city and county of Denver, in a proceeding commenced either by the nonprofit corporation or by voting members holding at least ten percent of the votes entitled to be cast in the election of such director's successor, if the court finds that the director engaged in fraudulent or dishonest conduct or gross abuse of authority or discretion with respect to the nonprofit corporation, or a final judgment has been entered finding that the director has violated a duty set forth in part 4 of this article, and that removal is in the best interests of the nonprofit corporation.

(2) The court that removes a director may bar the director from reelection for a period prescribed by the court.

(3) If voting members commence a proceeding under subsection (1) of this section, they shall make the nonprofit corporation a party defendant.

(4) Repealed.



§ 7-128-110. Vacancy on board

(1) Unless otherwise provided in the bylaws, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(a) The voting members, if any, may fill the vacancy;

(b) The board of directors may fill the vacancy; or

(c) If the directors remaining in office constitute fewer than a quorum of the board of directors, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(2) Notwithstanding subsection (1) of this section, unless otherwise provided in the bylaws, if the vacant office was held by a director elected by a voting group of voting members:

(a) If one or more of the remaining directors were elected by the same voting group of voting members, only such directors are entitled to vote to fill the vacancy if it is filled by directors, and they may do so by the affirmative vote of a majority of such directors remaining in office; and

(b) Only that voting group is entitled to vote to fill the vacancy if it is filled by the voting members.

(3) Notwithstanding subsection (1) of this section, unless otherwise provided in the bylaws, if the vacant office was held by a director elected by a voting group of directors, and if any persons in that voting group remain as directors, only such directors are entitled to vote to fill the vacancy.

(4) Unless otherwise provided in the bylaws, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(5) If a vacant office was held by a designated director, the vacancy shall be filled as provided in the bylaws. In the absence of an applicable bylaw provision, the vacancy may not be filled by the board.

(6) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under section 7-128-107 (2) or otherwise, may be filled before the vacancy occurs, but the new director may not take office until the vacancy occurs.



§ 7-128-111. Compensation of directors

Unless otherwise provided in the bylaws, the board of directors may authorize and fix the compensation of directors.






Part 2 - Meetings and Action of the Board

§ 7-128-201. Meetings

(1) The board of directors may hold regular or special meetings in or out of this state.

(2) Unless otherwise provided in the bylaws, the board of directors may permit any director to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



§ 7-128-202. Action without meeting

(1) Unless otherwise provided in the bylaws, any action required or permitted by articles 121 to 137 of this title to be taken at a board of directors' meeting may be taken without a meeting if notice is transmitted in writing to each member of the board and each member of the board by the time stated in the notice:

(a) Votes in writing for such action; or

(b) (I) Votes in writing against such action, abstains in writing from voting, or fails to respond or vote; and

(II) Fails to demand in writing that action not be taken without a meeting.

(2) The notice required by subsection (1) of this section shall state:

(a) The action to be taken;

(b) The time by which a director must respond;

(c) That failure to respond by the time stated in the notice will have the same effect as abstaining in writing by the time stated in the notice and failing to demand in writing by the time stated in the notice that action not be taken without a meeting; and

(d) Any other matters the nonprofit corporation determines to include.

(3) Action is taken under this section only if, at the end of the time stated in the notice transmitted pursuant to subsection (1) of this section:

(a) The affirmative votes in writing for such action received by the nonprofit corporation and not revoked pursuant to subsection (5) of this section equal or exceed the minimum number of votes that would be necessary to take such action at a meeting at which all of the directors then in office were present and voted; and

(b) The nonprofit corporation has not received a written demand by a director that such action not be taken without a meeting other than a demand that has been revoked pursuant to subsection (5) of this section.

(4) A director's right to demand that action not be taken without a meeting shall be deemed to have been waived unless the nonprofit corporation receives such demand from the director in writing by the time stated in the notice transmitted pursuant to subsection (1) of this section and such demand has not been revoked pursuant to subsection (5) of this section.

(5) Any director who in writing has voted, abstained, or demanded action not be taken without a meeting pursuant to this section may revoke such vote, abstention, or demand in writing received by the nonprofit corporation by the time stated in the notice transmitted pursuant to subsection (1) of this section.

(6) Unless the notice transmitted pursuant to subsection (1) of this section states a different effective date, action taken pursuant to this section shall be effective at the end of the time stated in the notice transmitted pursuant to subsection (1) of this section.

(7) A writing by a director under this section shall be in a form sufficient to inform the nonprofit corporation of the identity of the director, the vote, abstention, demand, or revocation of the director, and the proposed action to which such vote, abstention, demand, or revocation relates. Unless otherwise provided by the bylaws, all communications under this section may be transmitted or received by the nonprofit corporation by electronically transmitted facsimile, e-mail, or other form of wire or wireless communication. For purposes of this section, communications to the nonprofit corporation are not effective until received.

(8) Action taken pursuant to this section has the same effect as action taken at a meeting of directors and may be described as such in any document.

(9) All writings made pursuant to this section shall be filed with the minutes of the meetings of the board of directors.



§ 7-128-203. Notice of meeting - rights of residential members

(1) Unless otherwise provided in articles 121 to 137 of this title or in the bylaws, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(2) Unless the bylaws provide for a longer or shorter period, special meetings of the board of directors shall be preceded by at least two days' notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless otherwise required by articles 121 to 137 of this title or the bylaws.

(3) Notwithstanding subsections (1) and (2) of this section, and notwithstanding any provision of the articles of incorporation or bylaws to the contrary, the following rules and procedures apply to meetings of the board of directors of a residential nonprofit corporation or any committee of the board:

(a) (I) (A) All regular and special meetings of the residential nonprofit corporation's board of directors or executive committee, or any committee of the board that is authorized to take final action on the board's behalf, must be open to attendance by all residential members or their representatives. The board shall make agendas for meetings of the board, and agendas for meetings of committees of the board that are authorized to take final action on the board's behalf, reasonably available for examination in advance by all residential members or their representatives. If there is no formal agenda, residential members or their representatives are nonetheless entitled to a general description of the purpose of the meeting and the subject matter that will be discussed.

(B) The board shall inform all members, at least annually, of the method by which meeting agendas and other information required by sub-subparagraph (A) of this subparagraph (I) will be provided, including the physical location of places where agendas and meeting notices may be posted or the web address where online postings may be made. The board shall give at least thirty days' advance notice of any change in the manner or means by which meeting information will be provided.

(II) The residential nonprofit corporation is encouraged to provide all notices and agendas required by this article in electronic form, by posting on a website or otherwise, in addition to printed form. If such electronic means are available, the corporation shall provide notice of all regular and special meetings of residential members by electronic mail to all residential members who so request and who furnish the corporation with their electronic mail addresses. Electronic notice of a special meeting must be given as soon as possible but at least twenty-four hours before the meeting.

(b) At an appropriate time determined by the board of directors, but before the board votes on an issue under discussion, the board shall permit residential members or their designated representatives to speak regarding the issue. The board may place reasonable time restrictions on persons speaking during the meeting. If more than one person desires to address an issue and there are opposing views, the board shall provide for a reasonable number of persons to speak on each side of the issue.

(c) The board of directors or any committee of the board may hold an executive or closed-door session and may restrict attendance to board members and such other persons requested by the board during a regular or specially announced meeting or a part thereof. The matters to be discussed at such an executive session may include only matters enumerated in paragraph (d) of this subsection (3).

(d) Matters for discussion by an executive or closed session are limited to:

(I) Matters pertaining to employees of the residential nonprofit corporation or the managing agent's contract or involving the employment, promotion, discipline, or dismissal of an officer, agent, or employee of the corporation;

(II) Consultation with legal counsel concerning disputes that are the subject of pending or imminent court proceedings or matters that are privileged or confidential between attorney and client;

(III) Investigative proceedings concerning possible or actual criminal misconduct;

(IV) Matters subject to specific constitutional, statutory, or judicially imposed requirements protecting particular proceedings or matters from public disclosure;

(V) Any matter the disclosure of which would constitute an unwarranted invasion of individual privacy;

(VI) Review of or discussion relating to any written or oral communication from legal counsel.

(e) Upon the final resolution of any matter for which the board of directors received legal advice or that concerned pending or contemplated litigation, the board may elect to preserve the attorney-client privilege in any appropriate manner, or it may elect to disclose such information, as it deems appropriate, about such matter in an open meeting.

(f) Before the board of directors or any committee of the board convenes in executive session, the chair of the body shall announce the general matter of discussion as enumerated in paragraph (d) of this subsection (3).

(g) The board of directors shall not adopt any change to the residential nonprofit corporation's articles of incorporation or bylaws during an executive session. An articles of incorporation or bylaw change may be validly adopted only during a regular or special meeting or after the board of directors goes back into regular session following an executive session.

(h) The minutes of all meetings at which an executive session was held must indicate that an executive session was held and the general subject matter of the executive session.



§ 7-128-204. Waiver of notice

(1) A director may waive any notice of a meeting before or after the time and date of the meeting stated in the notice. Except as provided by subsection (2) of this section, the waiver shall be in writing and signed by the director entitled to the notice. Such waiver shall be delivered to the nonprofit corporation for filing with the corporate records, but such delivery and filing shall not be conditions of the effectiveness of the waiver.

(2) A director's attendance at or participation in a meeting waives any required notice to that director of the meeting unless:

(a) At the beginning of the meeting or promptly upon the director's later arrival, the director objects to holding the meeting or transacting business at the meeting because of lack of notice or defective notice and does not thereafter vote for or assent to action taken at the meeting; or

(b) If special notice was required of a particular purpose pursuant to section 7-128-203 (2), the director objects to transacting business with respect to the purpose for which such special notice was required and does not thereafter vote for or assent to action taken at the meeting with respect to such purpose.



§ 7-128-205. Quorum and voting

(1) Unless a greater or lesser number is required by the bylaws, a quorum of a board of directors consists of a majority of the number of directors in office immediately before the meeting begins.

(2) The bylaws may authorize a quorum of a board of directors to consist of:

(a) No fewer than one-third of the number of directors fixed if the corporation has a fixed board size; or

(b) No fewer than one-third of the number of directors fixed or, if no number is fixed, of the number in office immediately before the meeting begins, if a range for the size of the board is established pursuant to section 7-128-103 (2).

(3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the vote of a greater number of directors is required by articles 121 to 137 of this title or the bylaws.

(4) If provided in the bylaws, for purposes of determining a quorum with respect to a particular proposal, and for purposes of casting a vote for or against a particular proposal, a director may be deemed to be present at a meeting and to vote if the director has granted a signed written proxy to another director who is present at the meeting, authorizing the other director to cast the vote that is directed to be cast by the written proxy with respect to the particular proposal that is described with reasonable specificity in the proxy. Except as provided in this subsection (4) and as permitted by section 7-128-202, directors may not vote or otherwise act by proxy.

(5) A director who is present at a meeting of the board of directors when corporate action is taken is deemed to have assented to all action taken at the meeting unless:

(a) The director objects at the beginning of the meeting, or promptly upon the director's arrival, to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to any action taken at the meeting;

(b) The director contemporaneously requests that the director's dissent or abstention as to any specific action taken be entered in the minutes of the meeting; or

(c) The director causes written notice of the director's dissent or abstention as to any specific action to be received by the presiding officer of the meeting before adjournment of the meeting or by the nonprofit corporation promptly after adjournment of the meeting.

(6) The right of dissent or abstention pursuant to subsection (5) of this section as to a specific action is not available to a director who votes in favor of the action taken.



§ 7-128-206. Committees of the board

(1) Unless otherwise provided in the bylaws and subject to the provisions of section 7-129-106, the board of directors may create one or more committees of the board and appoint one or more directors to serve on them.

(2) Unless otherwise provided in the bylaws, the creation of a committee of the board and appointment of directors to it shall be approved by the greater of a majority of all the directors in office when the action is taken or the number of directors required by the bylaws to take action under section 7-128-205.

(3) Unless otherwise provided in the bylaws, sections 7-128-201 to 7-128-205, which govern meetings, action without meeting, notice, waiver of notice, and quorum and voting requirements of the board of directors, apply to committees of the board and their members as well.

(4) To the extent stated in the bylaws or by the board of directors, each committee of the board shall have the authority of the board of directors under section 7-128-101; except that a committee of the board shall not:

(a) Authorize distributions;

(b) Approve or propose to members action that articles 121 to 137 of this title require to be approved by members;

(c) Elect, appoint, or remove any director;

(d) Amend articles of incorporation pursuant to section 7-130-102;

(e) Adopt, amend, or repeal bylaws;

(f) Approve a plan of conversion or plan of merger not requiring member approval; or

(g) Approve a sale, lease, exchange, or other disposition of all, or substantially all, of its property, with or without goodwill, otherwise than in the usual and regular course of business subject to approval by members.

(5) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in section 7-128-401.

(6) Nothing in this part 2 shall prohibit or restrict a nonprofit corporation from establishing in its bylaws or by action of the board of directors or otherwise one or more committees, advisory boards, auxiliaries, or other bodies of any kind, having such members and rules of procedure as the bylaws or board of directors may provide, in order to provide such advice, service, and assistance to the nonprofit corporation, and to carry out such duties and responsibilities for the nonprofit corporation, as may be stated in the bylaws or by the board of directors; except that, if any such committee or other body has one or more members thereof who are entitled to vote on committee matters and who are not then also directors, such committee or other body may not exercise any power or authority reserved to the board of directors in articles 121 to 137 of this title, in the articles of incorporation, or in the bylaws.






Part 3 - Officers

§ 7-128-301. Officers

(1) Unless otherwise provided in the bylaws, a nonprofit corporation shall have a president, a secretary, a treasurer, and such other officers as may be designated by the board of directors. An officer shall be an individual who is eighteen years of age or older. An officer need not be a director or a member of the nonprofit corporation, unless the bylaws so prescribe.

(2) Officers may be appointed by the board of directors or in such other manner as the board of directors or bylaws may provide. A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(3) The bylaws or the board of directors shall delegate to the secretary or to one or more other persons responsibility for the preparation and maintenance of minutes of the directors' and members' meetings and other records and information required to be kept by the nonprofit corporation under section 7-136-101 and for authenticating records of the nonprofit corporation.

(4) The same individual may simultaneously hold more than one office in the nonprofit corporation.



§ 7-128-302. Duties of officers

Each officer shall have the authority and shall perform the duties stated with respect to such office in the bylaws or, to the extent not inconsistent with the bylaws, prescribed with respect to such office by the board of directors or by an officer authorized by the board of directors.



§ 7-128-303. Resignation and removal of officers

(1) An officer may resign at any time by giving written notice of resignation to the nonprofit corporation.

(2) A resignation of an officer is effective when the notice is received by the nonprofit corporation unless the notice states a later effective date.

(3) If a resignation is made effective at a later date, the board of directors may permit the officer to remain in office until the effective date and may fill the pending vacancy before the effective date with the provision that the successor does not take office until the effective date, or the board of directors may remove the officer at any time before the effective date and may fill the resulting vacancy.

(4) Unless otherwise provided in the bylaws, the board of directors may remove any officer at any time with or without cause. The bylaws or the board of directors may make provisions for the removal of officers by other officers or by the voting members.

(5) Repealed.



§ 7-128-304. Contract rights with respect to officers

(1) The appointment of an officer does not itself create contract rights.

(2) An officer's removal does not affect the officer's contract rights, if any, with the nonprofit corporation. An officer's resignation does not affect the nonprofit corporation's contract rights, if any, with the officer.






Part 4 - Standards of Conduct

§ 7-128-401. General standards of conduct for directors and officers

(1) Each director shall discharge the director's duties as a director, including the director's duties as a member of a committee of the board, and each officer with discretionary authority shall discharge the officer's duties under that authority:

(a) In good faith;

(b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) In a manner the director or officer reasonably believes to be in the best interests of the nonprofit corporation.

(2) In discharging duties, a director or officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the nonprofit corporation whom the director or officer reasonably believes to be reliable and competent in the matters presented;

(b) Legal counsel, a public accountant, or another person as to matters the director or officer reasonably believes are within such person's professional or expert competence;

(c) Religious authorities or ministers, priests, rabbis, or other persons whose position or duties in the nonprofit corporation, or in a religious organization with which the nonprofit corporation is affiliated, the director or officer believes justify reliance and confidence and who the director or officer believes to be reliable and competent in the matters presented; or

(d) In the case of a director, a committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

(3) A director or officer is not acting in good faith if the director or officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

(4) A director or officer is not liable as such to the nonprofit corporation or its members for any action taken or omitted to be taken as a director or officer, as the case may be, if, in connection with such action or omission, the director or officer performed the duties of the position in compliance with this section.

(5) A director, regardless of title, shall not be deemed to be a trustee with respect to the nonprofit corporation or with respect to any property held or administered by the nonprofit corporation including, without limitation, property that may be subject to restrictions imposed by the donor or transferor of such property.

(6) A director or officer of a nonprofit corporation, in the performance of duties in that capacity, shall not have any fiduciary duty to any creditor of the nonprofit corporation arising only from the status as a creditor.

(7) No person shall be liable in contract or tort merely by reason of being a director, officer, or member of a nonprofit corporation that was suspended, declared defunct, administratively dissolved, or dissolved by operation of law, and the business or activities of which have been continued for nonprofit purposes, with or without knowledge of the suspension, declaration, or dissolution, and the business and activities of which have not been wound up.



§ 7-128-402. Limitation of certain liabilities of directors and officers

(1) If so provided in the articles of incorporation, the nonprofit corporation shall eliminate or limit the personal liability of a director to the nonprofit corporation or to its members for monetary damages for breach of fiduciary duty as a director; except that any such provision shall not eliminate or limit the liability of a director to the nonprofit corporation or to its members for monetary damages for any breach of the director's duty of loyalty to the nonprofit corporation or to its members, acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law, acts specified in section 7-128-403 or 7-128-501 (2), or any transaction from which the director directly or indirectly derived an improper personal benefit. No such provision shall eliminate or limit the liability of a director to the nonprofit corporation or to its members for monetary damages for any act or omission occurring before the date when such provision becomes effective.

(2) No director or officer shall be personally liable for any injury to person or property arising out of a tort committed by an employee unless such director or officer was personally involved in the situation giving rise to the litigation or unless such director or officer committed a criminal offense in connection with such situation. The protection afforded in this subsection (2) shall not restrict other common law protections and rights that a director or officer may have. This subsection (2) shall not restrict the nonprofit corporation's right to eliminate or limit the personal liability of a director to the nonprofit corporation or to its members for monetary damages for breach of fiduciary duty as a director as provided in subsection (1) of this section.



§ 7-128-403. Liability of directors for unlawful distributions

(1) A director who votes for or assents to a distribution made in violation of section 7-133-101 or the articles of incorporation is personally liable to the nonprofit corporation for the amount of the distribution that exceeds what could have been distributed without violating said section or the articles of incorporation if it is established that the director did not perform the director's duties in compliance with section 7-128-401. In any proceeding commenced under this section, a director shall have all of the defenses ordinarily available to a director.

(2) A director held liable under subsection (1) of this section for an unlawful distribution is entitled to contribution:

(a) From every other director who could be held liable under subsection (1) of this section for the unlawful distribution; and

(b) From each person who accepted the distribution knowing the distribution was made in violation of section 7-133-101 or the articles of incorporation, the amount of the contribution from such person being the amount of the distribution to that person that exceeds what could have been distributed to that person without violating section 7-133-101 or the articles of incorporation.






Part 5 - Directors' Conflicting Interest Transactions

§ 7-128-501. Conflicting interest transaction

(1) As used in this section, "conflicting interest transaction" means: A contract, transaction, or other financial relationship between a nonprofit corporation and a director of the nonprofit corporation, or between the nonprofit corporation and a party related to a director, or between the nonprofit corporation and an entity in which a director of the nonprofit corporation is a director or officer or has a financial interest.

(2) No loans shall be made by a corporation to its directors or officers. Any director or officer who assents to or participates in the making of any such loan shall be liable to the corporation for the amount of such loan until the repayment thereof.

(3) No conflicting interest transaction shall be void or voidable or be enjoined, set aside, or give rise to an award of damages or other sanctions in a proceeding by a member or by or in the right of the nonprofit corporation, solely because the conflicting interest transaction involves a director of the nonprofit corporation or a party related to a director or an entity in which a director of the nonprofit corporation is a director or officer or has a financial interest or solely because the director is present at or participates in the meeting of the nonprofit corporation's board of directors or of the committee of the board of directors that authorizes, approves, or ratifies the conflicting interest transaction or solely because the director's vote is counted for such purpose if:

(a) The material facts as to the director's relationship or interest and as to the conflicting interest transaction are disclosed or are known to the board of directors or the committee, and the board of directors or committee in good faith authorizes, approves, or ratifies the conflicting interest transaction by the affirmative vote of a majority of the disinterested directors, even though the disinterested directors are less than a quorum; or

(b) The material facts as to the director's relationship or interest and as to the conflicting interest transaction are disclosed or are known to the members entitled to vote thereon, and the conflicting interest transaction is specifically authorized, approved, or ratified in good faith by a vote of the members entitled to vote thereon; or

(c) The conflicting interest transaction is fair as to the nonprofit corporation.

(4) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorizes, approves, or ratifies the conflicting interest transaction.

(5) For purposes of this section, a "party related to a director" shall mean a spouse, a descendent, an ancestor, a sibling, the spouse or descendent of a sibling, an estate or trust in which the director or a party related to a director has a beneficial interest, or an entity in which a party related to a director is a director, officer, or has a financial interest.









Article 129 - Indemnification

§ 7-129-101. Indemnification definitions

As used in this article:

(1) "Director" means an individual who is or was a director of a nonprofit corporation or an individual who, while a director of a nonprofit corporation, is or was serving at the nonprofit corporation's request as a director, officer, partner, member, manager, trustee, employee, fiduciary, or agent of another domestic or foreign entity or of an employee benefit plan. A director is considered to be serving an employee benefit plan at the nonprofit corporation's request if the director's duties to the nonprofit corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a deceased director.

(2) "Expenses" includes counsel fees.

(3) "Liability" means the obligation incurred with respect to a proceeding to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses.

(4) "Nonprofit corporation" includes any domestic or foreign entity that is a predecessor of a nonprofit corporation by reason of a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(5) "Official capacity" means, when used with respect to a director, the office of director in a nonprofit corporation and, when used with respect to a person other than a director as contemplated in section 7-129-107, the office in a nonprofit corporation held by the officer or the employment, fiduciary, or agency relationship undertaken by the employee, fiduciary, or agent on behalf of the nonprofit corporation. "Official capacity" does not include service for any other domestic or foreign corporation, nonprofit corporation, or other person or employee benefit plan.

(6) "Party" includes a person who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

(7) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.



§ 7-129-102. Authority to indemnify directors

(1) Except as provided in subsection (4) of this section, a nonprofit corporation may indemnify a person made a party to a proceeding because the person is or was a director against liability incurred in the proceeding if:

(a) The person's conduct was in good faith; and

(b) The person reasonably believed:

(I) In the case of conduct in an official capacity with the nonprofit corporation, that the conduct was in the nonprofit corporation's best interests; and

(II) In all other cases, that the conduct was at least not opposed to the nonprofit corporation's best interests; and

(c) In the case of any criminal proceeding, the person had no reasonable cause to believe the conduct was unlawful.

(2) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in or beneficiaries of the plan is conduct that satisfies the requirement of subparagraph (II) of paragraph (b) of subsection (1) of this section. A director's conduct with respect to an employee benefit plan for a purpose that the director did not reasonably believe to be in the interests of the participants in or beneficiaries of the plan shall be deemed not to satisfy the requirements of paragraph (a) of subsection (1) of this section.

(3) The termination of a proceeding by judgment, order, settlement, or conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(4) A nonprofit corporation may not indemnify a director under this section:

(a) In connection with a proceeding by or in the right of the nonprofit corporation in which the director was adjudged liable to the nonprofit corporation; or

(b) In connection with any other proceeding charging that the director derived an improper personal benefit, whether or not involving action in an official capacity, in which proceeding the director was adjudged liable on the basis that the director derived an improper personal benefit.

(5) Indemnification permitted under this section in connection with a proceeding by or in the right of the nonprofit corporation is limited to reasonable expenses incurred in connection with the proceeding.



§ 7-129-103. Mandatory indemnification of directors

Unless limited by its articles of incorporation, a nonprofit corporation shall indemnify a person who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the person was a party because the person is or was a director, against reasonable expenses incurred by the person in connection with the proceeding.



§ 7-129-104. Advance of expenses to directors

(1) A nonprofit corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(a) The director furnishes to the nonprofit corporation a written affirmation of the director's good-faith belief that the director has met the standard of conduct described in section 7-129-102;

(b) The director furnishes to the nonprofit corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and

(c) A determination is made that the facts then known to those making the determination would not preclude indemnification under this article.

(2) The undertaking required by paragraph (b) of subsection (1) of this section shall be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(3) Determinations and authorizations of payments under this section shall be made in the manner specified in section 7-129-106.



§ 7-129-105. Court-ordered indemnification of directors

(1) Unless otherwise provided in the articles of incorporation, a director who is or was a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification in the following manner:

(a) If it determines that the director is entitled to mandatory indemnification under section 7-129-103, the court shall order indemnification, in which case the court shall also order the nonprofit corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification.

(b) If it determines that the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in section 7-129-102 (1) or was adjudged liable in the circumstances described in section 7-129-102 (4), the court may order such indemnification as the court deems proper; except that the indemnification with respect to any proceeding in which liability shall have been adjudged in the circumstances described in section 7-129-102 (4) is limited to reasonable expenses incurred in connection with the proceeding and reasonable expenses incurred to obtain court-ordered indemnification.



§ 7-129-106. Determination and authorization of indemnification of directors

(1) A nonprofit corporation may not indemnify a director under section 7-129-102 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 7-129-102. A nonprofit corporation shall not advance expenses to a director under section 7-129-104 unless authorized in the specific case after the written affirmation and undertaking required by section 7-129-104 (1)(a) and (1)(b) are received and the determination required by section 7-129-104 (1)(c) has been made.

(2) The determinations required by subsection (1) of this section shall be made:

(a) By the board of directors by a majority vote of those present at a meeting at which a quorum is present, and only those directors not parties to the proceeding shall be counted in satisfying the quorum; or

(b) If a quorum cannot be obtained, by a majority vote of a committee of the board of directors designated by the board of directors, which committee shall consist of two or more directors not parties to the proceeding; except that directors who are parties to the proceeding may participate in the designation of directors for the committee.

(3) If a quorum cannot be obtained as contemplated in paragraph (a) of subsection (2) of this section, and a committee cannot be established under paragraph (b) of subsection (2) of this section, or, even if a quorum is obtained or a committee is designated, if a majority of the directors constituting such quorum or such committee so directs, the determination required to be made by subsection (1) of this section shall be made:

(a) By independent legal counsel selected by a vote of the board of directors or the committee in the manner specified in paragraph (a) or (b) of subsection (2) of this section or, if a quorum of the full board cannot be obtained and a committee cannot be established, by independent legal counsel selected by a majority vote of the full board of directors; or

(b) By the voting members, but voting members who are also directors and who are at the time seeking indemnification may not vote on the determination.

(4) Authorization of indemnification and advance of expenses shall be made in the same manner as the determination that indemnification or advance of expenses is permissible; except that, if the determination that indemnification or advance of expenses is permissible is made by independent legal counsel, authorization of indemnification and advance of expenses shall be made by the body that selected such counsel.



§ 7-129-107. Indemnification of officers, employees, fiduciaries, and agents

(1) Unless otherwise provided in the articles of incorporation:

(a) An officer is entitled to mandatory indemnification under section 7-129-103, and is entitled to apply for court-ordered indemnification under section 7-129-105, in each case to the same extent as a director;

(b) A nonprofit corporation may indemnify and advance expenses to an officer, employee, fiduciary, or agent of the nonprofit corporation to the same extent as to a director; and

(c) A nonprofit corporation may also indemnify and advance expenses to an officer, employee, fiduciary, or agent who is not a director to a greater extent, if not inconsistent with public policy, and if provided for by its bylaws, general or specific action of its board of directors or voting members, or contract.



§ 7-129-108. Insurance

A nonprofit corporation may purchase and maintain insurance on behalf of a person who is or was a director, officer, employee, fiduciary, or agent of the nonprofit corporation, or who, while a director, officer, employee, fiduciary, or agent of the nonprofit corporation, is or was serving at the request of the nonprofit corporation as a director, officer, partner, member, manager, trustee, employee, fiduciary, or agent of any domestic or foreign entity or of any employee benefit plan, against liability asserted against or incurred by the person in that capacity or arising from the person's status as a director, officer, employee, fiduciary, or agent, whether or not the nonprofit corporation would have power to indemnify the person against the same liability under section 7-129-102, 7-129-103, or 7-129-107. Any such insurance may be procured from any insurance company designated by the board of directors, whether such insurance company is formed under the law of this state or any other jurisdiction, including any insurance company in which the nonprofit corporation has an equity or any other interest through stock ownership or otherwise.



§ 7-129-109. Limitation of indemnification of directors

(1) A provision treating a nonprofit corporation's indemnification of, or advance of expenses to, directors that is contained in its articles of incorporation or bylaws, in a resolution of its members or board of directors, or in a contract, except an insurance policy, or otherwise, is valid only to the extent the provision is not inconsistent with sections 7-129-101 to 7-129-108. If the articles of incorporation limit indemnification or advance of expenses, indemnification and advance of expenses are valid only to the extent not inconsistent with the articles of incorporation.

(2) Sections 7-129-101 to 7-129-108 do not limit a nonprofit corporation's power to pay or reimburse expenses incurred by a director in connection with an appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent in the proceeding.



§ 7-129-110. Notice to voting members of indemnification of director

If a nonprofit corporation indemnifies or advances expenses to a director under this article in connection with a proceeding by or in the right of the nonprofit corporation, the nonprofit corporation shall give written notice of the indemnification or advance to the voting members with or before the notice of the next voting members' meeting. If the next voting member action is taken without a meeting at the instigation of the board of directors, such notice shall be given to the voting members at or before the time the first voting member signs a writing consenting to such action.






Article 130 - Amendment of Articles of Incorporation and Bylaws

Part 1 - Amendment of Articles of Incorporation

§ 7-130-101. Authority to amend articles of incorporation

(1) A nonprofit corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation. Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(2) A member does not have a vested property right resulting from any provision in the articles of incorporation or the bylaws, including any provision relating to management, control, purpose, or duration of the nonprofit corporation.



§ 7-130-102. Amendment of articles of incorporation by board of directors or incorporators

(1) Unless otherwise provided in the articles of incorporation, the board of directors may adopt, without member approval, one or more amendments to the articles of incorporation to:

(a) Delete the statement of the names and addresses of the incorporators or of the initial directors;

(b) Delete the statement of the registered agent name and registered agent address of the initial registered agent, if a statement of change changing the registered agent name and registered agent address of the registered agent is on file in the records of the secretary of state;

(b.4) Delete the statement of the principal office address of the initial principal office, if a statement of change changing the principal office address is on file in the records of the secretary of state;

(b.5) Delete the statement of the names and addresses of any or all of the individuals named in the articles of incorporation, pursuant to section 7-90-301 (6), as being individuals who caused the articles of incorporation to be delivered for filing;

(c) Extend the duration of the nonprofit corporation if it was incorporated at a time when limited duration was required by law;

(d) Change the domestic entity name by substituting the word "corporation", "incorporated", "company", or "limited", or an abbreviation of any such word for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution; or

(e) Make any other change expressly permitted by articles 121 to 137 of this title to be made without member action.

(2) The board of directors may adopt, without member action, one or more amendments to the articles of incorporation to change the entity name, if necessary, in connection with the reinstatement of a nonprofit corporation pursuant to part 10 of article 90 of this title.

(3) If a nonprofit corporation has no members or no members entitled to vote on amendments or no members yet admitted to membership, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one or more amendments to the nonprofit corporation's articles of incorporation subject to any approval required pursuant to section 7-130-301. The nonprofit corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice shall be in accordance with section 7-128-203. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles of incorporation and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment shall be approved by a majority of the incorporators, until directors have been chosen, and thereafter by a majority of the directors in office at the time the amendment is adopted.



§ 7-130-103. Amendment of articles of incorporation by board of directors and members

(1) Unless articles 121 to 137 of this title, the articles of incorporation, the bylaws, or the members or the board of directors acting pursuant to subsection (5) of this section require a different vote or voting by class, the board of directors or the members representing at least ten percent of all of the votes entitled to be cast on the amendment may propose an amendment to the articles of incorporation for submission to the members.

(2) For an amendment to the articles of incorporation to be adopted pursuant to subsection (1) of this section:

(a) The board of directors shall recommend the amendment to the members unless the amendment is proposed by members or unless the board of directors determines that, because of conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the members with the amendment; and

(b) The members entitled to vote on the amendment shall approve the amendment as provided in subsection (5) of this section.

(3) The proposing board of directors or the proposing members may condition the effectiveness of the amendment on any basis.

(4) The nonprofit corporation shall give notice, in accordance with section 7-127-104, to each member entitled to vote on the amendment of the members' meeting at which the amendment will be voted upon. The notice of the meeting shall state that the purpose, or one of the purposes, of the meeting is to consider the amendment, and the notice shall contain or be accompanied by a copy or a summary of the amendment or shall state the general nature of the amendment.

(5) Unless articles 121 to 137 of this title, the articles of incorporation, bylaws adopted by the members, or the proposing board of directors or the proposing members acting pursuant to subsection (3) of this section require a greater vote, the amendment shall be approved by the votes required by sections 7-127-205 and 7-127-206 by every voting group entitled to vote on the amendment.

(6) If the board of directors or the members seek to have the amendment approved by the members by written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.



§ 7-130-104. Voting on amendments of articles of incorporation by voting groups

(1) Unless otherwise provided by articles 121 to 137 of this title or the articles of incorporation, if membership voting is otherwise required by articles 121 to 137 of this title, the members of a class who are entitled to vote are entitled to vote as a separate voting group on an amendment to the articles of incorporation if the amendment would:

(a) Affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of memberships in a manner different than such amendment would affect another class;

(b) Change the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions, or conditions of another class;

(c) Increase or decrease the number of memberships authorized for that class;

(d) Increase the number of memberships authorized for another class;

(e) Effect an exchange, reclassification, or termination of the memberships of that class; or

(f) Authorize a new class of memberships.

(2) If a class is to be divided into two or more classes as a result of an amendment to the articles of incorporation, the amendment shall be approved by the members of each class that would be created by the amendment.



§ 7-130-105. Articles of amendment to articles of incorporation

(1) A nonprofit corporation amending its articles of incorporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of amendment stating:

(a) The domestic entity name of the nonprofit corporation; and

(b) The text of each amendment adopted.

(c) to (f) (Deleted by amendment, L. 2005, p. 1217, § 24, effective October 1, 2005.)



§ 7-130-106. Restated articles of incorporation

(1) The board of directors may restate the articles of incorporation at any time with or without member action. If the nonprofit corporation has no members and no directors have been elected, its incorporators may restate the articles of incorporation at any time.

(2) The restatement may include one or more amendments to the articles of incorporation. If the restatement includes an amendment requiring member approval, it shall be adopted as provided in section 7-130-103.

(3) If the board of directors submits a restatement for member action, the nonprofit corporation shall give notice, in accordance with section 7-127-104, to each member entitled to vote on the restatement of the members' meeting at which the restatement will be voted upon. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the restatement, and the notice shall contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles of incorporation.

(4) A nonprofit corporation restating its articles of incorporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of restatement stating:

(a) The domestic entity name of the nonprofit corporation;

(b) The text of the restated articles of incorporation; and

(c) (Deleted by amendment, L. 2008, p. 1879, § 8, effective August 5, 2008.)

(d) If the restatement was adopted by the board of directors or incorporators without member action, a statement to that effect and that member action was not required.

(5) Upon filing by the secretary of state or at any later effective date determined pursuant to section 7-90-304, restated articles of incorporation supersede the original articles of incorporation and all prior amendments to them.



§ 7-130-107. Amendment of articles of incorporation pursuant to reorganization

(1) Articles of incorporation may be amended, without action by the board of directors or members, to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under a statute of this state or of the United States if the articles of incorporation after amendment contain only provisions required or permitted by section 7-122-102.

(2) For an amendment to the articles of incorporation to be made pursuant to subsection (1) of this section, an individual or individuals designated by the court shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of amendment stating:

(a) The domestic entity name of the nonprofit corporation;

(b) The text of each amendment approved by the court;

(c) The date of the court's order or decree approving the articles of amendment;

(d) The title of the reorganization proceeding in which the order or decree was entered; and

(e) A statement that the court had jurisdiction of the proceeding under a specified statute of this state or of the United States.

(3) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



§ 7-130-108. Effect of amendment of articles of incorporation

An amendment to the articles of incorporation does not affect any existing right of persons other than members, any cause of action existing against or in favor of the nonprofit corporation, or any proceeding to which the nonprofit corporation is a party. An amendment changing a nonprofit corporation's domestic entity name does not abate a proceeding brought by or against a nonprofit corporation in its former entity name.






Part 2 - Amendment of Bylaws

§ 7-130-201. Amendment of bylaws by board of directors or members

(1) The board of directors may amend the bylaws at any time to add, change, or delete a provision, unless:

(a) Articles 121 to 137 of this title or the articles of incorporation reserve such power exclusively to the members in whole or part; or

(b) A particular bylaw expressly prohibits the board of directors from doing so; or

(c) It would result in a change of the rights, privileges, preferences, restrictions, or conditions of a membership class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions, or conditions of another class.

(2) The members may amend the bylaws even though the bylaws may also be amended by the board of directors. In such instance, the action shall be taken in accordance with sections 7-130-103 and 7-130-104 as if each reference therein to the articles of incorporation was a reference to the bylaws.



§ 7-130-202. Bylaw changing quorum or voting requirement for members

(1) (Deleted by amendment, L. 98, p. 626, § 36, effective July 1, 1998.)

(2) A bylaw that fixes a lesser or greater quorum requirement or a greater voting requirement for members pursuant to section 7-127-207 shall not be amended by the board of directors.



§ 7-130-203. Bylaw changing quorum or voting requirement for directors

(1) A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended:

(a) If adopted by the members, only by the members; or

(b) If adopted by the board of directors, either by the members or by the board of directors.

(2) A bylaw adopted or amended by the members that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended only by a stated vote of either the members or the board of directors.

(3) Action by the board of directors under paragraph (b) of subsection (1) of this section to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors shall meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.






Part 3 - Approval by Third Persons and Terminating Members or Redeeming or Canceling Memberships

§ 7-130-301. Approval by third persons

The articles of incorporation may require an amendment to the articles of incorporation or bylaws to be approved in writing by a stated person or persons other than the board of directors. Such a provision may only be amended with the approval in writing of such person or persons.



§ 7-130-302. Amendment terminating members or redeeming or canceling memberships

(1) Any amendment to the articles of incorporation or bylaws of a nonprofit corporation that would terminate all members or any class of members or redeem or cancel all memberships or any class of memberships shall meet the requirements of articles 121 to 137 of this title and this section.

(2) Before adopting a resolution proposing an amendment as described in subsection (1) of this section, the board of directors of a nonprofit corporation shall give notice of the general nature of the amendment to the members.









Article 131 - Merger

§ 7-131-101. Merger

(1) One or more domestic nonprofit corporations may merge into another domestic entity if the board of directors of each nonprofit corporation that is a party to the merger and each other entity that is a party to the merger adopts a plan of merger complying with section 7-90-203.3 and the members entitled to vote thereon, if any, of each such nonprofit corporation, if required by section 7-131-102, approve the plan of merger.

(2) and (3) (Deleted by amendment, L. 2007, p. 249, § 54, effective May 29, 2007.)



§ 7-131-101.5. Conversion

A nonprofit corporation may convert into any form of entity permitted by section 7-90-201 if the board of directors of the nonprofit corporation adopts a plan of conversion that complies with section 7-90-201.3 and the members entitled to vote thereon, if any, if required by section 7-131-102, approve the plan of conversion.



§ 7-131-102. Action on plan of conversion or merger

(1) After adopting a plan of conversion complying with section 7-90-201.3 or a plan of merger complying with section 7-90-203.3, the board of directors of the converting nonprofit corporation or the board of directors of each nonprofit corporation that is a party to the merger shall also submit the plan of conversion or plan of merger to its members, if any are entitled to vote thereon, for approval.

(2) If the nonprofit corporation does have members entitled to vote with respect to the approval of a plan of conversion or plan of merger, a plan of conversion or a plan of merger is approved by the members if:

(a) The board of directors recommends the plan of conversion or plan of merger to the members entitled to vote thereon unless the board of directors determines that, because of conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the members with the plan; and

(b) The members entitled to vote on the plan of conversion or plan of merger approve the plan as provided in subsection (7) of this section.

(3) After adopting the plan of conversion or plan of merger, the board of directors of the converting nonprofit corporation or the board of directors of each nonprofit corporation party to the merger shall submit the plan of conversion or plan of merger for written approval by any person or persons whose approval is required by a provision of the articles of incorporation of the nonprofit corporation and as recognized by section 7-130-301 for an amendment to the articles of incorporation or bylaws.

(4) If the nonprofit corporation does not have members entitled to vote on a conversion or merger, the conversion or merger shall be approved and adopted by a majority of the directors elected and in office at the time the plan of conversion or plan of merger is considered by the board of directors. In addition, the nonprofit corporation shall provide notice of any meeting of the board of directors at which such approval is to be obtained in accordance with section 7-128-203. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the proposed conversion or merger.

(5) The board of directors may condition the effectiveness of the plan of conversion or plan of merger on any basis.

(6) The nonprofit corporation shall give notice, in accordance with section 7-127-104, to each member entitled to vote on the plan of conversion or plan of merger of the members' meeting at which the plan will be voted on. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the plan of conversion or plan of merger, and the notice shall contain or be accompanied by a copy of the plan or a summary thereof.

(7) Unless articles 121 to 137 of this title, the articles of incorporation, bylaws adopted by the members, or the board of directors acting pursuant to subsection (5) of this section require a greater vote, the plan of conversion or plan of merger shall be approved by the votes required by sections 7-127-205 and 7-127-206 by every voting group entitled to vote on the plan of conversion or plan of merger.

(8) Separate voting by voting groups is required on a plan of conversion or plan of merger if the plan contains a provision that, if contained in an amendment to the articles of incorporation, would require action by one or more separate voting groups on the amendment.



§ 7-131-103. Statement of merger or conversion

(1) After a plan of merger is approved, the surviving nonprofit corporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of merger pursuant to section 7-90-203.7. If the plan of merger provides for amendments to the articles of incorporation of the surviving nonprofit corporation, articles of amendment effecting the amendments shall be delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title.

(2) (Deleted by amendment, L. 2002, p. 1856, § 144, effective July 1, 2002; p. 1721, § 146, effective October 1, 2002.)

(3) Repealed.

(4) After a plan of conversion is approved, the converting nonprofit corporation shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a statement of conversion pursuant to section 7-90-201.7.



§ 7-131-104. Effect of merger or conversion

(1) The effect of a merger shall be as provided in section 7-90-204.

(2) The effect of a conversion shall be as provided in section 7-90-202.

(3) Nothing in this title shall limit the common law powers of the attorney general concerning the merger or conversion of a nonprofit corporation.



§ 7-131-105. Merger with foreign entity

(1) One or more domestic nonprofit corporations may merge with one or more foreign entities if:

(a) The merger is permitted by section 7-90-203 (2);

(b) (Deleted by amendment, L. 2007, p. 252, § 59, effective May 29, 2007.)

(c) The foreign entity complies with section 7-90-203.7, if it is the surviving entity of the merger; and

(d) Each domestic nonprofit corporation complies with the applicable provisions of sections 7-131-101 and 7-131-102 and, if it is the surviving nonprofit corporation of the merger, with section 7-131-103.

(2) Upon the merger taking effect, the surviving foreign entity of a merger shall comply with section 7-90-204.5.

(3) and (4) (Deleted by amendment, L. 2006, p. 882, § 82, effective July 1, 2006.)






Article 132 - Sale of Property

§ 7-132-101. Sale of property

(1) Unless the bylaws otherwise provide, a nonprofit corporation may, as authorized by the board of directors:

(a) Sell, lease, exchange, or otherwise dispose of all or substantially all of its property in the usual and regular course of business;

(b) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber all or substantially all of its property whether or not in the usual and regular course of business.

(2) Unless otherwise provided in the bylaws, approval by the members of a transaction described in this section is not required.



§ 7-132-102. Sale of property other than in regular course of activities

(1) A nonprofit corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property, with or without its good will, other than in the usual and regular course of business on the terms and conditions and for the consideration determined by the board of directors, if the board of directors proposes and the members entitled to vote thereon approve the transaction. A sale, lease, exchange, or other disposition of all, or substantially all, of the property of a nonprofit corporation, with or without its good will, in connection with its dissolution, other than in the usual and regular course of business, and other than pursuant to a court order, shall be subject to the requirements of this section; but a sale, lease, exchange, or other disposition of all, or substantially all, of the property of a nonprofit corporation, with or without its good will, pursuant to a court order shall not be subject to the requirements of this section.

(2) If a nonprofit corporation is entitled to vote or otherwise consent, other than in the usual and regular course of its business, with respect to the sale, lease, exchange, or other disposition of all, or substantially all, of the property with or without the good will of another entity which it controls, and if the property interests held by the nonprofit corporation in such other entity constitute all, or substantially all, of the property of the nonprofit corporation, then the nonprofit corporation shall consent to such transaction only if the board of directors proposes and the members, if any are entitled to vote thereon, approve the giving of consent.

(3) For a transaction described in subsection (1) of this section or a consent described in subsection (2) of this section to be approved by the members:

(a) The board of directors shall recommend the transaction or the consent to the members unless the board of directors determines that, because of conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the members at a membership meeting with the submission of the transaction or consent; and

(b) The members entitled to vote on the transaction or the consent shall approve the transaction or the consent as provided in subsection (6) of this section.

(4) The board of directors may condition the effectiveness of the transaction or the consent on any basis.

(5) The nonprofit corporation shall give notice, in accordance with section 7-127-104 to each member entitled to vote on the transaction described in subsection (1) of this section or the consent described in subsection (2) of this section, of the members' meeting at which the transaction or the consent will be voted upon. The notice shall:

(a) State that the purpose, or one of the purposes, of the meeting is to consider:

(I) In the case of action pursuant to subsection (1) of this section, the sale, lease, exchange, or other disposition of all, or substantially all, of the property of the nonprofit corporation; or

(II) In the case of action pursuant to subsection (2) of this section, the nonprofit corporation's consent to the sale, lease, exchange, or other disposition of all, or substantially all, of the property of another entity, which entity shall be identified in the notice, property interests of which are held by the nonprofit corporation and constitute all, or substantially all, of the property of the nonprofit corporation; and

(b) Contain or be accompanied by a description of the transaction, in the case of action pursuant to subsection (1) of this section, or by a description of the transaction underlying the consent, in the case of action pursuant to subsection (2) of this section.

(6) Unless articles 121 to 137 of this title, the articles of incorporation, bylaws adopted by the members, or the board of directors acting pursuant to subsection (4) of this section require a greater vote, the transaction described in subsection (1) of this section or the consent described in subsection (2) of this section shall be approved by the votes required by sections 7-127-205 and 7-127-206 by every voting group entitled to vote on the transaction or the consent.

(7) After a transaction described in subsection (1) of this section or a consent described in subsection (2) of this section is authorized, the transaction may be abandoned or the consent withheld or revoked, subject to any contractual rights or other limitations on such abandonment, withholding, or revocation, without further action by the members.

(8) A transaction that constitutes a distribution is governed by article 133 and not by this section.






Article 133 - Distributions

§ 7-133-101. Distributions prohibited

Except as authorized by section 7-133-102, a nonprofit corporation shall not make any distributions.



§ 7-133-102. Authorized distributions

(1) A nonprofit corporation may:

(a) Make distributions of its income or assets to its members that are domestic or foreign nonprofit corporations;

(b) Pay compensation in a reasonable amount to its members, directors, or officers for services rendered; and

(c) Confer benefits upon its members in conformity with its purposes.

(2) Nonprofit corporations may make distributions upon dissolution in conformity with article 134 of this title.






Article 134 - Dissolution

Part 1 - Voluntary Dissolution

§ 7-134-101. Dissolution by incorporators or directors if no members

(1) If a nonprofit corporation has no members, a majority of its directors or, if there are no directors, a majority of its incorporators may authorize the dissolution of the nonprofit corporation.

(2) The incorporators or directors in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the nonprofit corporation will be distributed after all creditors have been paid.



§ 7-134-102. Dissolution by directors and members

(1) Unless otherwise provided in the bylaws, dissolution of a nonprofit corporation may be authorized in the manner provided in subsection (2) of this section.

(2) For a proposal to dissolve the nonprofit corporation to be authorized:

(a) The board of directors shall adopt the proposal to dissolve;

(b) The board of directors shall recommend the proposal to dissolve to the members entitled to vote thereon unless the board of directors determines that, because of conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the members; and

(c) The members entitled to vote on the proposal to dissolve shall approve the proposal to dissolve as provided in subsection (5) of this section.

(3) The board of directors may condition the effectiveness of the dissolution, and the members may condition their approval of the dissolution, on any basis.

(4) The nonprofit corporation shall give notice, in accordance with section 7-127-104, to each member entitled to vote on the proposal of the members' meeting at which the proposal to dissolve will be voted on. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the proposal to dissolve the nonprofit corporation, and the notice shall contain or be accompanied by a copy of the proposal or a summary thereof.

(5) Unless articles 121 to 137 of this title, the articles of incorporation, bylaws adopted by the members, or the board of directors acting pursuant to subsection (3) of this section require a greater vote, the proposal to dissolve shall be approved by the votes required by sections 7-127-205 and 7-127-206 by every voting group entitled to vote on the proposal to dissolve.

(6) The plan of dissolution shall indicate to whom the assets owned or held by the nonprofit corporation will be distributed after all creditors have been paid.



§ 7-134-103. Articles of dissolution

(1) At any time after dissolution is authorized, the nonprofit corporation may dissolve by delivering to the secretary of state, for filing pursuant to part 3 of article 90 of this title, articles of dissolution stating:

(a) The domestic entity name of the nonprofit corporation;

(b) The principal office address of the nonprofit corporation's principal office; and

(c) That the nonprofit corporation is dissolved.

(d) to (f) (Deleted by amendment, L. 2004, p. 1513, § 305, effective July 1, 2004.)

(2) A nonprofit corporation is dissolved upon the effective date of its articles of dissolution.

(3) Articles of dissolution need not be filed by a nonprofit corporation that is dissolved pursuant to section 7-134-401.



§ 7-134-105. Effect of dissolution

(1) A dissolved nonprofit corporation continues its corporate existence but may not carry on any activities except as is appropriate to wind up and liquidate its affairs, including:

(a) Collecting its assets;

(b) Returning, transferring, or conveying assets held by the nonprofit corporation upon a condition requiring return, transfer, or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition;

(c) Transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws;

(d) Discharging or making provision for discharging its liabilities;

(e) Doing every other act necessary to wind up and liquidate its assets and affairs.

(2) Upon dissolution of a nonprofit corporation exempt under section 501 (c)(3) of the internal revenue code or corresponding section of any future federal tax code, the assets of such nonprofit corporation shall be distributed for one or more exempt purposes under said section, or to the federal government, or to a state or local government, for a public purpose. Any such assets not so disposed of shall be disposed of by the district court for the county in this state in which the street address of the nonprofit corporation's principal office is located, or, if the nonprofit corporation has no principal office in this state, by the district court of the county in which the street address of its registered agent is located, or, if the nonprofit corporation has no registered agent, the district court of the city and county of Denver exclusively for such purposes or to such organization or organizations, as said court shall determine, that are formed and operated exclusively for such purposes.

(3) Dissolution of a nonprofit corporation does not:

(a) Transfer title to the nonprofit corporation's property;

(b) Subject its directors or officers to standards of conduct different from those prescribed in article 128 of this title;

(c) Change quorum or voting requirements for its board of directors or members, change provisions for selection, resignation, or removal of its directors or officers, or both, or change provisions for amending its bylaws or its articles of incorporation;

(d) Prevent commencement of a proceeding by or against the nonprofit corporation in its entity name; or

(e) Abate or suspend a proceeding pending by or against the nonprofit corporation on the effective date of dissolution.

(4) (Deleted by amendment, L. 2003, p. 2347, § 323, effective July 1, 2004.)

(5) A dissolved nonprofit corporation may dispose of claims against it pursuant to sections 7-90-911 and 7-90-912.






Part 2 - Administrative Dissolution



Part 3 - Judicial Dissolution

§ 7-134-301. Grounds for judicial dissolution

(1) A nonprofit corporation may be dissolved in a proceeding by the attorney general if it is established that:

(a) The nonprofit corporation obtained its articles of incorporation through fraud; or

(b) The nonprofit corporation has continued to exceed or abuse the authority conferred upon it by law.

(2) A nonprofit corporation may be dissolved in a proceeding by a director or member if it is established that:

(a) The directors are deadlocked in the management of the corporate affairs, the members, if any, are unable to break the deadlock, and irreparable injury to the nonprofit corporation is threatened or being suffered;

(b) The directors or those otherwise in control of the nonprofit corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(c) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(d) The corporate assets are being misapplied or wasted.

(3) A nonprofit corporation may be dissolved in a proceeding by a creditor if it is established that:

(a) The creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied, and the nonprofit corporation is insolvent; or

(b) The nonprofit corporation is insolvent and the nonprofit corporation has admitted in writing that the creditor's claim is due and owing.

(4) (a) If a nonprofit corporation has been dissolved by voluntary action taken under part 1 of this article:

(I) The nonprofit corporation may bring a proceeding to wind up and liquidate its business and affairs under judicial supervision in accordance with section 7-134-105; and

(II) The attorney general, a director, a member, or a creditor may bring a proceeding to wind up and liquidate the affairs of the nonprofit corporation under judicial supervision in accordance with section 7-134-105, upon establishing the grounds set forth in subsections (1) to (3) of this section.

(b) As used in sections 7-134-302 to 7-134-304, a "proceeding to dissolve a nonprofit corporation" includes a proceeding brought under this subsection (4), and a "decree of dissolution" includes an order of court entered in a proceeding under this subsection (4) that directs that the affairs of a nonprofit corporation shall be wound up and liquidated under judicial supervision.



§ 7-134-302. Procedure for judicial dissolution

(1) A proceeding by the attorney general to dissolve a nonprofit corporation shall be brought in the district court for the county in this state in which the street address of the nonprofit corporation's principal office or the street address of its registered agent is located or, if the nonprofit corporation has no principal office in this state and no registered agent, in the district court for the city and county of Denver. A proceeding brought by any other party named in section 7-134-301 shall be brought in the district court for the county in this state in which the street address of the nonprofit corporation's principal office is located or, if it has no principal office in this state, in the district court for the county in which the street address of its registered agent is located, or, if the nonprofit corporation has no registered agent, in the district court for the city and county of Denver.

(2) It is not necessary to make directors or members parties to a proceeding to dissolve a nonprofit corporation unless relief is sought against them individually.

(3) A court in a proceeding brought to dissolve a nonprofit corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the nonprofit corporation until a full hearing can be held.



§ 7-134-303. Receivership or custodianship

(1) A court in a judicial proceeding to dissolve a nonprofit corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the affairs of the nonprofit corporation. The court shall hold a hearing, after giving notice to all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the nonprofit corporation and all of its property, wherever located.

(2) The court may appoint an individual, a domestic entity, or a foreign entity authorized to transact business or conduct activities in this state, or a domestic or foreign nonprofit corporation authorized to transact business or conduct activities in this state as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount stated by the court.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order which may be amended from time to time. Among other powers the receiver shall have the power to:

(a) Dispose of all or any part of the property of the nonprofit corporation, wherever located, at a public or private sale, if authorized by the court; and

(b) Sue and defend in the receiver's own name as receiver of the nonprofit corporation in all courts.

(4) The custodian may exercise all of the powers of the nonprofit corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the nonprofit corporation in the best interests of its members and creditors.

(5) The court, during a receivership, may redesignate the receiver a custodian and during a custodianship may redesignate the custodian a receiver if doing so is in the best interests of the nonprofit corporation and its members and creditors.

(6) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and such person's counsel from the assets of the nonprofit corporation or proceeds from the sale of the assets.



§ 7-134-304. Decree of dissolution

(1) If after a hearing the court determines that one or more grounds for judicial dissolution described in section 7-134-301 exist, it may enter a decree dissolving the nonprofit corporation and stating the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state for filing pursuant to part 3 of article 90 of this title.

(2) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the nonprofit corporation's activities in accordance with section 7-134-105 and the giving of notice to claimants in accordance with sections 7-90-911 and 7-90-912.

(3) The court's order or decision may be appealed as in other civil proceedings.






Part 4 - Dissolution Upon Expiration of Period of Duration

§ 7-134-401. Dissolution upon expiration of period of duration

(1) A nonprofit corporation shall be dissolved upon and by reason of the expiration of its period of duration, if any, stated in its articles of incorporation.

(2) A provision in the articles of incorporation to the effect that the nonprofit corporation or its existence shall be terminated at a stated date or after a stated period of time or upon a contingency, or any similar provision, shall be deemed to be a provision for a period of duration within the meaning of this section. The occurrence of such date, the expiration of the stated period of time, the occurrence of such contingency, or the satisfaction of such provision shall be deemed to be the expiration of the nonprofit corporation's period of duration for purposes of this section.






Part 5 - Miscellaneous

§ 7-134-501. Deposit with state treasurer

Assets of a dissolved nonprofit corporation that should be transferred to a creditor, claimant, or member of the nonprofit corporation who cannot be found or who is not legally competent to receive them shall be reduced to cash and deposited with the state treasurer as property presumed to be abandoned under the provisions of article 13 of title 38, C.R.S.









Article 135 - Foreign Nonprofit Corporations - Authority to Conduct Activities

§ 7-135-101. Authority to conduct activities required

Part 8 of article 90 of this title, providing for the transaction of business or the conduct of activities by foreign entities, applies to foreign nonprofit corporations.






Article 136 - Records, Information, and Reports

§ 7-136-101. Corporate records

(1) A nonprofit corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all actions taken by the members or board of directors without a meeting, a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the nonprofit corporation, and a record of all waivers of notices of meetings of members and of the board of directors or any committee of the board of directors.

(2) A nonprofit corporation shall maintain appropriate accounting records.

(3) A nonprofit corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the name and address of all members in alphabetical order, by class, showing the number of votes each member is entitled to vote.

(4) A nonprofit corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(5) A nonprofit corporation shall keep a copy of each of the following records at its principal office:

(a) Its articles of incorporation;

(b) Its bylaws;

(c) Resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations, and obligations of members or any class or category of members;

(d) The minutes of all members' meetings, and records of all action taken by members without a meeting, for the past three years;

(e) All written communications within the past three years to members generally as members;

(f) A list of the names and business or home addresses of its current directors and officers;

(g) A copy of its most recent periodic report pursuant to part 5 of article 90 of this title; and

(h) All financial statements prepared for periods ending during the last three years that a member could have requested under section 7-136-106.



§ 7-136-102. Inspection of corporate records by members

(1) A member is entitled to inspect and copy, during regular business hours at the nonprofit corporation's principal office, any of the records of the nonprofit corporation described in section 7-136-101 (5) if the member gives the nonprofit corporation written demand at least five business days before the date on which the member wishes to inspect and copy such records.

(2) Pursuant to subsection (5) of this section, a member is entitled to inspect and copy, during regular business hours at a reasonable location stated by the nonprofit corporation, any of the other records of the nonprofit corporation if the member meets the requirements of subsection (3) of this section and gives the nonprofit corporation written demand at least five business days before the date on which the member wishes to inspect and copy such records.

(3) A member may inspect and copy the records described in subsection (2) of this section only if:

(a) The member has been a member for at least three months immediately preceding the demand to inspect or copy or is a member holding at least five percent of the voting power as of the date the demand is made;

(b) The demand is made in good faith and for a proper purpose;

(c) The member describes with reasonable particularity the purpose and the records the member desires to inspect; and

(d) The records are directly connected with the described purpose.

(4) For purposes of this section:

(a) "Member" includes a beneficial owner whose membership interest is held in a voting trust and any other beneficial owner of a membership interest who establishes beneficial ownership.

(b) "Proper purpose" means a purpose reasonably related to the demanding member's interest as a member.

(5) The right of inspection granted by this section may not be abolished or limited by the articles of incorporation or bylaws.

(6) This section does not affect:

(a) The right of a member to inspect records under section 7-127-201;

(b) The right of a member to inspect records to the same extent as any other litigant if the member is in litigation with the nonprofit corporation; or

(c) The power of a court, independent of articles 121 to 137 of this title, to compel the production of corporate records for examination.



§ 7-136-103. Scope of member's inspection right

(1) A member's agent or attorney has the same inspection and copying rights as the member.

(2) The right to copy records under section 7-136-102 includes, if reasonable, the right to receive copies made by photographic, xerographic, electronic, or other means.

(3) Except as provided in section 7-136-106, the nonprofit corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production and reproduction of the records.

(4) The nonprofit corporation may comply with a member's demand to inspect the record of members under section 7-136-102 (2) by furnishing to the member a list of members that complies with section 7-136-101 (3) and was compiled no earlier than the date of the member's demand.



§ 7-136-104. Court-ordered inspection of corporate records

(1) If a nonprofit corporation refuses to allow a member, or the member's agent or attorney, who complies with section 7-136-102 (1) to inspect or copy any records that the member is entitled to inspect or copy by said section, the district court for the county in this state in which the street address of the nonprofit corporation's principal office is located or, if the nonprofit corporation has no principal office in this state, the district court for the county in which the street address of its registered agent is located or, if the nonprofit corporation has no registered agent, the district court for the city and county of Denver may, on application of the member, summarily order the inspection or copying of the records demanded at the nonprofit corporation's expense.

(2) If a nonprofit corporation refuses to allow a member, or the member's agent or attorney, who complies with section 7-136-102 (2) and (3) to inspect or copy any records that the member is entitled to inspect or copy pursuant to section 7-136-102 (2) and (3) within a reasonable time following the member's demand, the district court for the county in this state in which the street address of the nonprofit corporation's principal office is located or, if the nonprofit corporation has no principal office in this state, the district court for the county in which the street address of its registered agent is located or, if the nonprofit corporation has no registered agent, the district court for the city and county of Denver may, on application of the member, summarily order the inspection or copying of the records demanded.

(3) If a court orders inspection or copying of the records demanded, unless the nonprofit corporation proves that it refused inspection or copying in good faith because it had a reasonable basis for doubt about the right of the member, or the member's agent or attorney, to inspect or copy the records demanded:

(a) The court shall also order the nonprofit corporation to pay the member's costs, including reasonable counsel fees, incurred to obtain the order;

(b) The court may order the nonprofit corporation to pay the member for any damages the member incurred;

(c) If inspection or copying is ordered pursuant to subsection (2) of this section, the court may order the nonprofit corporation to pay the member's inspection and copying expenses; and

(d) The court may grant the member any other remedy provided by law.

(4) If a court orders inspection or copying of records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.



§ 7-136-105. Limitations on use of membership list

(1) Without consent of the board of directors, a membership list or any part thereof may not be obtained or used by any person for any purpose unrelated to a member's interest as a member.

(2) Without limiting the generality of subsection (1) of this section, without the consent of the board of directors a membership list or any part thereof may not be:

(a) Used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the nonprofit corporation;

(b) Used for any commercial purpose; or

(c) Sold to or purchased by any person.



§ 7-136-106. Financial statements

Upon the written request of any member, a nonprofit corporation shall mail to such member its most recent annual financial statements, if any, and its most recently published financial statements, if any, showing in reasonable detail its assets and liabilities and results of its operations.



§ 7-136-107. Periodic report to secretary of state

Part 5 of article 90 of this title, providing for periodic reports from reporting entities, applies to domestic nonprofit corporations and applies to foreign nonprofit corporations that are authorized to transact business or conduct activities in this state.






Article 137 - Transition Provisions

Part 1 - Application of Act

§ 7-137-101. Application to existing corporations

(1) (a) For purposes of this article, "existing corporate entity" means any corporate entity that was in existence on June 30, 1998, and that was incorporated under articles 20 to 29 of this title or elected to accept such articles as provided therein.

(b) A corporate entity that was either incorporated under or elected to accept articles 20 to 29 of this title and that was suspended or, as a consequence of such suspension, dissolved by operation of law before July 1, 1998, and was eligible for reinstatement or restoration, renewal, and revival on June 30, 1998, shall be deemed to be in existence on that date for purposes of this subsection (1) and shall be deemed administratively dissolved on the date of such suspension for purposes of section 7-134-105.

(c) A corporate entity that was either incorporated under or elected to accept articles 20 to 29 of this title and that was suspended or, as a consequence of such suspension, dissolved by operation of law before July 1, 1998, and was not eligible for reinstatement or restoration, renewal, and revival on June 30, 1998, shall be treated as a domestic entity as to which a constituent filed document has been filed by, or placed in the records of, the secretary of state and that has been dissolved for purposes of section 7-90-1001.

(2) Subject to this section, articles 121 to 137 of this title apply to all existing corporate entities subject to articles 20 to 29 of this title.

(3) Unless the articles of incorporation or bylaws of an existing corporate entity recognize the right of a member to transfer such member's membership interests in such corporate entity, such interests shall be presumed to be nontransferable. However, if the transferability of such interests is not prohibited by such articles of incorporation or bylaws, such transferability may be established by a preponderance of the evidence taking into account any representation made by the corporate entity, the practice of such corporate entity, other transactions involving such interests, and other facts bearing on the existence of the rights to transfer such interests.

(4) Until the articles of incorporation of an existing corporate entity are amended or restated on or after July 1, 1998, they need not be amended or restated to comply with articles 121 to 137 of this title.

(5) Unless changed by an amendment to its articles of incorporation, members or classes of members of an existing corporate entity shall be deemed to be voting members for purposes of articles 121 to 137 of this title if such members or classes of members, on June 30, 1998, had the right by reason of a provision of the corporate entity's articles of incorporation or bylaws, or by a custom, practice, or tradition, to vote for the election of a director or directors.

(6) The bylaws of an existing corporate entity may be amended as provided in its articles of incorporation or bylaws. Unless otherwise so provided, the power to amend such bylaws shall be vested in the board of directors.



§ 7-137-102. Pre-1968 corporate entities - failure to file reports and designate registered agents - dissolution

(1) Corporate entities that were formed prior to January 1, 1968, and that did not elect to be governed by articles 20 to 29 of this title and could, if they so elected, elect to be governed by articles 121 to 137 of this title, but that have not done so, are nevertheless reporting entities that are subject to part 5 of article 90 of this title, providing for periodic reports from reporting entities, and are domestic entities that are subject to part 7 of article 90 of this title, providing for registered agents and service of process.

(2) Every corporate entity that could or has elected to be governed by articles 20 to 29 or 121 to 137 of this title whose articles of incorporation, affidavit of incorporation, or other basic corporate charter, by whatever name denominated, is not on file in the records of the secretary of state shall file a certified copy of such articles of incorporation, affidavit of incorporation, or other basic corporate charter in the office of the secretary of state. Such certified copy may be secured from any clerk or recorder with whom the instrument may be filed or recorded.

(3) If any corporate entity, formed prior to January 1, 1968, that could elect to be governed by articles 20 to 29 or 121 to 137 of this title, but that has not so elected and has failed to file periodic reports or maintain a registered agent, may be declared delinquent pursuant to section 7-90-902.

(4) Any corporate entity formed prior to January 1, 1968, that could elect to be governed by articles 20 to 29 of this title, that was suspended or was declared defunct, but not dissolved by operation of law under section 7-20-105 before July 1, 1998, and that was eligible for reinstatement on June 30, 1998, shall be deemed administratively dissolved on the date of such suspension for purposes of section 7-134-105 and may reinstate itself as a nonprofit corporation as provided in part 10 of article 90 of this title.

(5) Any nonprofit corporate entity formed prior to January 1, 1968, that could elect to be governed by articles 20 to 29 of this title, that was suspended, declared defunct, administratively dissolved, or dissolved by operation of law, and continues to operate for nonprofit purposes and does not wind up its business and affairs, shall be deemed an unincorporated organization that qualifies as a nonprofit association as provided in section 7-30-101.1 for purposes of the "Uniform Unincorporated Nonprofit Association Act", article 30 of this title, unless such corporate entity is eligible to reinstate itself as a nonprofit corporation as provided in part 10 of article 90 of this title and does so reinstate itself.



§ 7-137-103. Application to foreign nonprofit corporations

A foreign nonprofit corporation authorized to transact business or conduct activities in this state on June 30, 1998, is subject to articles 121 to 137 of this title but is not required to obtain new authorization to transact business or conduct activities under said articles.






Part 2 - Election by Pre-1968 Corporate Entities

§ 7-137-201. Procedure to elect to accept articles 121 to 137 of this title

(1) Any corporate entity with shares of capital stock formed before January 1, 1968, under article 40, 50, or 51 of this title, any corporate entity formed before January 1, 1968, under article 40 or 50 of this title without shares of capital stock, and any corporate entity whether with or without shares of capital stock and formed before January 1, 1968, under any general law or created by any special act of the general assembly for a purpose for which a nonprofit corporation may be formed under articles 121 to 137 of this title may elect to accept said articles in the following manner:

(a) If there are members or stockholders entitled to vote thereon, the board of directors shall adopt a resolution recommending that the corporate entity accept articles 121 to 137 of this title and directing that the question of acceptance be submitted to a vote at a meeting of the members or stockholders entitled to vote thereon, which may be either an annual or special meeting. The question shall also be submitted whenever one-twentieth of the members or stockholders entitled to vote thereon so request. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider electing to accept said articles shall be given to each member or stockholder entitled to vote at the meeting within the time and in the manner provided in said articles for the giving of notice of meetings to members or stockholders. Such election to accept said articles shall require for adoption at least two-thirds of the votes that members or stockholders present at such meeting in person or by proxy are entitled to cast.

(b) If there are no members or stockholders entitled to vote thereon, election to accept articles 121 to 137 of this title may be made at a meeting of the board of directors pursuant to a majority vote of the directors in office.

(2) In effecting acceptance of articles 121 to 137 of this title, the corporate entity shall follow the requirements of the law under which it was formed, its articles of incorporation, and its bylaws so far as applicable.

(3) If the domestic entity name of the corporate entity accepting articles 121 to 137 of this title is not in conformity with part 6 of article 90 of this title, the corporate entity shall change its domestic entity name to conform with part 6 of article 90 of this title. The adoption of a domestic entity name that is in conformity with said part 6 by the members or stockholders of the corporate entity, and its inclusion in the statement of election to accept articles 121 to 137 as the entity name, shall be the only action necessary to effect the change. The articles of incorporation, affidavit, or other basic organizational charter shall be deemed for all purposes amended to conform to the entity name.

(4) All corporate entities accepting articles 121 to 137 of this title whose articles of incorporation, affidavits of incorporation, or other basic charters, by whatever names denominated, are not on file in the records of the secretary of state as required by section 7-137-102 (2) shall deliver to the secretary of state, for filing pursuant to part 3 of article 90 of this title, a certified copy of such articles of incorporation, affidavits of incorporation, or other basic charters at the time of delivery of the statement of election to accept articles 121 to 137 of this title.

(5) All corporate entities accepting articles 121 to 137 of this title are reporting entities subject to part 5 of article 90 of this title, providing for periodic reports from reporting entities, and are subject to part 7 of article 90 of this title, providing for registered agents and service of process.



§ 7-137-202. Statement of election to accept articles 121 to 137 of this title

(1) A statement of election to accept articles 121 to 137 of this title shall state:

(a) The domestic entity name of the corporate entity;

(b) A statement by the corporate entity that it has elected to accept said articles and that all required reports have been or will be filed and all fees, taxes, and penalties due to the state of Colorado accruing under any law to which the corporate entity heretofore has been subject have been paid;

(c) If there are members or stockholders entitled to vote thereon, a statement stating the date of the meeting of such members or stockholders at which the election to accept articles 121 to 137 of this title was made, that a quorum was present at the meeting, and that such acceptance was authorized by at least two-thirds of the votes that members or stockholders present at such meeting in person or by proxy were entitled to cast;

(d) If there are no members or stockholders entitled to vote thereon, a statement of such fact, the date of the meeting of the board of directors at which election to accept said articles was made, that a quorum was present at the meeting, and that such acceptance was authorized by a majority vote of the directors in office;

(e) A statement that the corporate entity followed the requirements of the law under which it was formed, its articles of incorporation, and its bylaws so far as applicable in effecting such acceptance;

(f) and (g) Repealed.

(h) A statement that any attached copy of the articles of incorporation, affidavit, or other basic corporate charter of the corporate entity is true and correct;

(i) If the corporate entity has issued shares of stock, a statement of such fact including the number of shares heretofore authorized, the number issued and outstanding, and a statement that all issued and outstanding shares of stock have been delivered to the corporate entity to be canceled upon the acceptance of articles 121 to 137 of this title by the corporate entity becoming effective and that from and after the effective date of said acceptance the authority of the corporate entity to issue shares of stock is terminated; except that this shall not apply to corporate entities formed for the acquisition and distribution of water to their stockholders.



§ 7-137-203. Filing statement of election to accept articles 121 to 137 of this title

The statement of election to accept articles 121 to 137 of this title shall be delivered to the secretary of state for filing pursuant to part 3 of article 90 of this title.



§ 7-137-204. Effect of certificate of acceptance

(1) Upon the filing by the secretary of state of the statement of election to accept articles 121 to 137 of this title, the election of the corporate entity to accept said articles shall become effective.

(2) A corporate entity so electing under articles 121 to 137 of this title or corresponding provision of prior law shall have the same powers and privileges and be subject to the same duties, restrictions, penalties, and liabilities as though such corporate entity had been originally formed under said articles and shall also be subject to any duties or obligations expressly imposed upon the corporate entity by a special charter, subject to the following:

(a) If no period of duration is expressly fixed in the articles of incorporation of such corporate entity, its period of duration shall be deemed to be perpetual.

(b) No amendment to the articles of incorporation adopted after such election to accept articles 121 to 137 of this title shall release or terminate any duty or obligation expressly imposed upon any such corporate entity under and by virtue of a special charter or enlarge any right, power, or privilege granted to any such corporate entity under a special charter, except to the extent that such right, power, or privilege might have been included in the articles of incorporation of a corporate entity formed under said articles.

(c) In the case of any corporate entity with issued shares of stock, the holders of such issued shares who surrender them to the corporate entity to be canceled upon the acceptance of said articles by the corporate entity becoming effective shall become members of the corporate entity with one vote for each share of stock so surrendered until such time as the corporate entity by proper corporate action relative to the election, qualification, terms, and voting power of members shall otherwise prescribe.






Part 3 - Saving Provisions

§ 7-137-301. Saving provisions

(1) Except as provided in subsection (3) of this section, the repeal of any provision of the "Colorado Nonprofit Corporation Act", articles 20 to 29 of this title, does not affect:

(a) The operation of the statute, or any action taken under it, before its repeal;

(b) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the provision before its repeal;

(c) Any violation of the provision, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal; or

(d) Any proceeding or reorganization commenced under the provision before its repeal, and the proceeding or reorganization may be completed in accordance with the provision as if it had not been repealed.

(2) Except as provided in subsection (3) of this section or in sections 7-137-101 (1)(b) and 7-137-102 (4) for the reinstatement, as provided in part 10 of article 90 of this title, of a corporate entity suspended, declared defunct, or administratively dissolved before July 1, 1998, any dissolution commenced under the provision before its repeal may be completed in accordance with the provision as if it had not been repealed.

(3) If a penalty or punishment imposed for violation of any provision of the "Colorado Nonprofit Corporation Act", articles 20 to 29 of this title, is reduced by articles 121 to 137 of this title, the penalty or punishment, if not already imposed, shall be imposed in accordance with said articles.















Title 8 - Labor and Industry

Labor I - Department of Labor and Employment

Article 1 - Division of Labor - Industrial Claim Appeals Office

§ 8-1-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commission" means the industrial commission of Colorado, as said commission existed prior to July 1, 1986.

(2) "Commissioner" means one of the members of the commission.

(2.5) "Department" means the department of labor and employment.

(3) "Deputy" means any person employed by the division designated as such deputy by the director, and who may be engaged in the performance of duties under the direction of the director.

(4) "Director" means the director of the division of labor standards and statistics.

(5) "Division" means the division of labor standards and statistics in the department of labor and employment.

(6) "Employee" means every person in the service of an employer, under any contract of hire, express or implied, not including an elective official of the state, or of any county, city, town, irrigation, drainage, or school district thereof, and not including any officers or enlisted men of the National Guard of the state of Colorado.

(7) (a) "Employer" means:

(I) The state, and each county, city, town, irrigation, and school district therein, and all public institutions and administrative boards thereof having four or more employees;

(II) Every person, association of persons, firm, and private corporation, including any public service corporation, manager, personal representative, assignee, trustee, and receiver, who has four or more persons regularly engaged in the same business or employment, except as otherwise expressly provided in this article, in service under any contract of hire, expressed or implied.

(b) This article is not intended to apply to employers of private domestic servants or farm and ranch labor; nor to employers who employ less than four employees regularly in the same business, or in or about the same place of employment.

(8) "Employment" means any trade, occupation, job, position, or process of manufacture or any method of carrying on any such trade, occupation, job, position, or process of manufacture in which any person is engaged, except as otherwise expressly provided in this article.

(8.5) "Executive director" means the executive director of the department of labor and employment.

(9) "General order" means an order of the director applying generally throughout the state to all persons, employments, or places of employment under the jurisdiction of the division. All other orders of the director shall be considered special orders.

(10) "Local order" means any ordinance, order, rule, or determination of any common council, board of aldermen, board of supervisors, board of trustees, or board of commissioners of any county, town, city, or city and county operating under any general or special law of this state or of the board of health of the state or any municipality therein or any order or direction of any official of the state or municipality therein.

(11) "Order" means any decision, rule, regulation, requirement, or standard promulgated by the director.

(12) "Place of employment" means every place, whether indoors or outdoors or underground, and the premises, work places, works, and plants appertaining thereto or used in connection therewith where either temporarily or permanently any industry, trade, or business is carried on, or where any process or operation directly or indirectly relating to any industry, trade, or business is carried on, or where any person is directly or indirectly employed by another for direct or indirect gain or profit, except as otherwise expressly provided in this article.

(13) "Safe" or "safety", as applied to an employment or place of employment, means such freedom from danger to the life, health, and safety of employees and such reasonable means of notification, egress, and escape in case of catastrophe as the nature of the employment reasonably permits.

(14) "State personnel system" means the personnel system of the state as described in section 13 of article XII of the state constitution and the state personnel system as described in article 50 of title 24, C.R.S.



§ 8-1-102. Industrial claim appeals office - creation - powers and duties

(1) There is hereby created in the office of the executive director of the department of labor and employment the industrial claim appeals office, which may consist of five industrial claim appeals examiners, who shall be appointed to serve on the industrial claim appeals panel by the executive director pursuant to section 13 of article XII of the state constitution and the laws and rules governing the state personnel system. Each industrial claim appeals examiner shall exercise such examiner's powers and perform such examiner's duties and functions in the industrial claim appeals office within the office of the executive director of the department as if transferred thereto by a type 2 transfer as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S. Decisions and orders of the industrial claim appeals panel may be made by two appeals examiners. In the event of a disagreement between such two appeals examiners, a third appeals examiner shall review the case, and the decision and final order of the appeals panel shall reflect the collective decision of all three appeals examiners.

(2) The industrial claim appeals panel has the duty and the power to conduct administrative appellate review of any order entered pursuant to articles 43 and 74 of this title and to make a decision on said appeal.



§ 8-1-103. Division of labor standards and statistics - director - employees - qualifications - compensation - expenses

(1) There is hereby created a division of labor standards and statistics in the department of labor and employment. Pursuant to section 13 of article XII of the state constitution, the executive director of the department of labor and employment shall appoint the director of the division, and the director shall appoint such deputies, experts, statisticians, accountants, inspectors, clerks, and other employees as are necessary to carry out the provisions of law and to perform the duties and exercise the powers conferred by law upon the division and the director. The director shall be the chief administrative officer of the division with such powers, duties, and functions as prescribed by law.

(2) All employees, except experts, shall have been for one year prior to such employment or appointment bona fide residents of this state and, while in the employ of the division, shall receive such compensation as is fixed by the state personnel system laws of this state, such compensation to be paid monthly from funds appropriated for the use of the division. All expenses incurred by the division and its employees pursuant to the provisions of law shall be paid from funds appropriated for its use upon the approval of the director. The traveling expenses of the director or of any employee of the division incurred while on business of the division outside this state shall be paid in the manner prescribed in this subsection (2), but only when such expenses are authorized in advance.

(3) The powers, duties, and functions of the director prescribed under this article, including rule-making, regulation, licensing, promulgation of rules, rates, regulations, and standards, and the rendering of findings, orders, and adjudications, shall be performed under the direction and supervision of the executive director of the department of labor and employment, as prescribed by section 24-1-105 (4), C.R.S.



§ 8-1-104. Director - seal

(1) Repealed.

(2) The director shall have a seal upon which shall be inscribed the words "Director - Division of Labor Standards and Statistics - Department of Labor and Employment - Colorado - Seal". The director's seal shall be affixed to all orders, awards, and copies thereof of the division and to such other instruments as the director shall direct.

(3) All courts of the state shall take judicial notice of said seal. Any copy of an order, award, or record of the director under his seal shall be received in all courts as evidence as if such copy were the original thereof.



§ 8-1-105. Offices and supplies

The division shall have offices in the city and county of Denver and at such other places in the state as the executive director of the department may direct. The division shall be provided with suitable office space by the office of state planning and budgeting. The division is authorized to procure all necessary office furniture, stationery, books, periodicals, maps, instruments, apparatus, appliances, and other supplies and incur such other expenses as necessary, and the same shall be paid for in the same manner as other expenses authorized by law. The director or any deputy or referee of the division may hold sessions at any place other than the city and county of Denver when the convenience of the director, deputy, referee, or parties interested requires.



§ 8-1-106. Records - sessions

(1) Repealed.

(2) The division shall keep a full and accurate record of all proceedings of the division and issue all necessary processes, writs, warrants, orders, awards, and notices as the director or any deputy or referee may require. The director shall supervise the collection of data and information concerning matters within the jurisdiction of the division and shall make such reports thereon as the executive director of the department of labor and employment may require.

(3) The sessions of the director or any deputy or referee of the division shall be open to the public and shall stand and be adjourned without further notice thereof on the record. All proceedings of the division shall be shown on its records, which shall be public records.



§ 8-1-107. Powers and duties of director - rules

(1) Repealed.

(2) In addition to any other duties prescribed by law, the director has the duty and the power to:

(a) Appoint advisors who, without compensation, shall advise the director relative to the duties imposed upon the director by articles 1 to 18 of this title and part 3 of article 34 of title 24, C.R.S.;

(b) Inquire into and supervise the enforcement, with respect to relations between employer and employee, of the laws relating to child labor, laundries, stores, factory inspection, employment offices and bureaus, and fire escapes and means of egress from places of employment and all other laws protecting the life, health, and safety of employees in employments and places of employment;

(c) to (h) Repealed.

(i) Accept, use, disburse, and administer all federal aid or other property, services, and moneys allotted to the division as part of any grant-in-aid safety program authorized by an act of congress and to make such agreements, not inconsistent with any act of congress and the laws of this state, as may be required as a condition precedent to receiving such funds or other assistance. Such acceptance, conditions, and agreement shall not be effective unless and until the director has recommended to and received the written approval of the governor and the executive director of the department. The state treasurer is designated custodian of all funds received pursuant to this paragraph (i) from the federal government, and he shall hold such funds separate and distinct from state funds and is authorized to make disbursements from such funds for the designated purpose or administrative costs which may be provided in such grants-in-aid, upon warrants issued by the controller and upon the voucher of the director.

(j) Repealed.

(k) Collect and collate statistical and other information relating to the work under his jurisdiction. All materials of the division circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S. The director shall cause to be printed and, upon application, furnished free of charge to any employer or employee such blank forms as he shall deem required for the proper and efficient administration of articles 1 to 18 of this title and part 3 of article 34 of title 24, C.R.S., all such records to be kept in the offices of the division. Copies of orders, regulations, and rules of procedure shall be made for distribution in a manner to constitute sufficient publication as required by law.

(l) to (o) Repealed.

(p) Adopt reasonable and proper rules and regulations relative to the exercise of his powers and proper rules and regulations to govern the proceedings of the division and to regulate the manner of investigations and hearings and to amend said rules and regulations from time to time in his discretion. Such rules and regulations, and amendments thereto, shall be made in accordance with section 24-4-103, C.R.S.

(q) Repealed.

(r) Promulgate rules to implement the provisions of section 26-2-716 (3)(b), C.R.S.



§ 8-1-108. Orders effective - when - validity presumed

(1) All general orders shall be effective ten days after they are adopted by the director and posted upon the bulletin board of the division in its offices in the city and county of Denver. Special orders shall take effect as therein directed.

(2) The director, upon application of any person, may grant such time as may be reasonably necessary for compliance with any order. Any person may petition the director for an extension of time, which the director shall grant if he finds such an extension of time necessary.

(3) All orders of the division shall be valid and in force and prima facie reasonable and lawful until they are found otherwise in an action brought for that purpose, pursuant to the provisions of this article, or until altered or revoked by the director.

(4) Substantial compliance with the requirements of this article shall be sufficient to give effect to the orders or awards of the director, and they shall not be declared inoperative, illegal, or void for any omission of a technical nature with respect thereto.



§ 8-1-111. Jurisdiction over employer and employee relation

The director is vested with the power and jurisdiction to have such supervision of every employment and place of employment in this state as may be necessary adequately to ascertain and determine the conditions under which the employees labor, and the manner and extent of the obedience by the employer to all laws and all lawful orders requiring such employment and places of employment to be safe, and requiring the protection of the life, health, and safety of every employee in such employment or place of employment, and to enforce all provisions of law relating thereto. The director is also vested with power and jurisdiction to administer all provisions of this article with respect to the relations between employer and employee and to do all other acts and things convenient and necessary to accomplish the purposes of this article including entering into reciprocal agreements with other states and governmental entities.



§ 8-1-112. Officers to assist in enforcing orders

It is the duty of all officers and employees of the state, counties, and municipalities, upon request of the director, to enforce in their respective departments all lawful orders of the director, insofar as the same may be applicable and consistent with the general duties of such officers and employees. It is also their duty to make such reports as the director may require concerning matters within their knowledge pertaining to the purposes of this article and to furnish to the division such facts, data, statistics, and information as may from time to time come to them pertaining to the purposes of this article and the duties of the division thereunder, and particularly all information coming to their knowledge respecting the condition of all places of employment subject to the provisions of this article as regards the health, protection, and safety of employees and the conditions under which they labor. It is the duty of the division to collect and compile such data, facts, and information as shall come to it concerning the relations between employer and employee and relating in any way to the provisions of this article.



§ 8-1-113. Agents of division and director - powers

(1) For the purpose of making any investigation with regard to any employment or place of employment or other matter contemplated by the provisions of this article, the director, with the approval of the executive director of the department of labor and employment, has the power to appoint temporarily, by an order in writing, any deputy or any other competent person as an agent, whose duties shall be prescribed in such order.

(2) In the discharge of his duties such agent has every power whatsoever for obtaining information granted in this article to the director and the division, and all powers granted by law to officers authorized to take depositions are granted to such agent.

(3) The director may conduct any number of investigations contemporaneously through different agents and may delegate to such agents the taking of all testimony bearing upon any investigation or hearing. The decision of the director shall be based upon his examination of all testimony and records. The recommendations made by such agent shall be advisory only and shall not preclude any further investigation or the taking of further testimony if the director so orders.



§ 8-1-114. Employers and employees to furnish information - penalty

(1) Upon request, every employer and employee shall furnish the division all information required by it to accomplish the purposes of this article, which information shall be furnished on blanks to be prepared by the division. It is the duty of the division to furnish such blanks to the employer free of charge upon request therefor. Every employer receiving from the division any blanks, with directions to fill out same, shall answer fully and correctly all questions therein propounded and give all the information therein sought, or, if unable to do so, he shall give in writing good and sufficient reasons for the failure. The director may require that the information required to be furnished be verified under oath and returned to the division within the period fixed by him or by law. The director, or any person employed by the division for that purpose, has the right to examine, under oath, any employee or employer, or the officer, agent, or employee thereof, for the purpose of ascertaining any information which such employer or employee is required by this article to furnish to the division.

(2) Any employer or employee who fails or refuses to furnish such information as may be required by the division under authority of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of two hundred dollars if an employer and twenty-five dollars if an employee.



§ 8-1-115. Information not public - penalty for divulging

(1) (a) The information contained in the reports lawfully required to be furnished by the employer in section 8-1-114, other information furnished to the division by employers and employees in pursuance of this article 1, and information obtained through inspections or other proceedings under this article 1 that reveals a trade secret is for the exclusive use and information of the division in the discharge of its official duties. An employer may designate information submitted to the division as proprietary, a trade secret, or privileged information in accordance with section 24-72-204 (3), as long as the director is not bound by the employer's designation. The director may treat and file the information or any part of the information as confidential, and, when so treated or filed by the director, the information is confidential, for the sole use of the division, and not open to the public nor to be used in any court in any action or proceeding pending therein unless the division is a party to the action or proceeding. The court shall issue orders as appropriate to protect the confidentiality of trade secrets. The information contained in a report may be tabulated and published by the division in statistical form for the use and information of other state departments and the public.

(b) Notwithstanding subsection (1)(a) of this section, the division shall treat any notice of citation or notice of assessment issued to an employer for violation of a wage law, including a violation of section 8-4-111 (2)(c), after all remedies have been exhausted pursuant to section 8-4-111.5, as a public record and shall release the information to the public upon request pursuant to the "Colorado Open Records Act", part 2 of article 72 of title 24, unless the director makes a determination that the information is a trade secret. Before releasing any information relating to the violation of a wage law, the director shall notify the employer of the potential release of the information. The employer then has twenty days to provide the director with further documentation demonstrating that the information, or specific matters included in the information, is a trade secret. If the director, in the director's discretion, determines that the information, or any portion of the information, is a trade secret, the director shall treat the information as confidential under this subsection (1). For purposes of this subsection (1)(b), "trade secret" has the same meaning as set forth in section 7-74-102 (4).

(2) Any person in the employ of the division who divulges any confidential information to any person other than the director shall be punished by a fine of not more than one thousand dollars and shall thereafter be disqualified from holding any appointment or employment with any department under the state.

(3) Pursuant to this section, the director shall provide a physical environment and establish policies and procedures to ensure confidentiality for all information regarding any employer, employee, or person pertaining to any action pursuant to articles 1 to 13 of this title; except that such information may be released if there exists an overriding need for access to such information arising pursuant to articles 1 to 13 of this title in connection with:

(a) A dispute resolution, a mediation, or an administrative or judicial proceeding; or

(b) A cooperative effort with another subdivision of government.



§ 8-1-116. Investigators to have access to premises

(1) The director and any other person authorized in writing by the director at any reasonable time may enter any building, surface construction and demolition, factory, workshop, place, or premises of any kind wherein, or in respect of which, any industry except mining is carried on, any work is being or has been done or commenced, or any matter or thing is taking place which has been made the subject of any investigation, hearing, or arbitration by the division; inspect any work, material, machinery, appliance, or article therein; and interrogate any persons in or upon any such building, factory, workshop, place, or premises, except mines, mine workings, and ore milling operations, with respect to any matter or thing mentioned in this article.

(2) Any person who hinders or obstructs the director or any such person authorized by the director in the exercise of any power conferred by this article, or any employer who in bad faith refuses reasonable access to his premises, or any person who gives advance notice of any inspection to be conducted under this article without authority from the director or his designee is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.



§ 8-1-117. Director to have access to books - penalty

(1) All books, records, and payrolls of employers, showing or reflecting in any way upon the amount of wage expenditure of such employers, and other data, facts, and statistics appertaining to the purposes of this article shall always be open for inspection by the director or any of his deputies or agents for the purpose of ascertaining the conditions of employment and such other information as may be necessary for the uses and purposes of the director in his administration of the law.

(2) Any employer who refuses to exhibit and furnish said director or any agents of the division an inspection of any books, records, and payrolls of such employer, showing or reflecting in any way upon the amount of wage expenditure of such employers, and other data, facts, and statistics appertaining to the purposes of this article or who refuses to admit such director or any agent of the division to any place of employment shall pay a penalty of not less than fifty dollars for each day that such failure, neglect, or refusal continues.



§ 8-1-118. Rules of evidence - procedure

The director, or persons designated by him, shall not be bound by the usual common law or statutory rules of evidence or by any technical or formal rules of procedure, other than as provided in this article or by the rules of the division, but he may make such investigations in such manner as in his judgment are best calculated to ascertain the substantial rights of the parties and to carry out justly the spirit of this article.



§ 8-1-119. Record of proceedings

(1) A full and complete record shall be kept of all proceedings had before or under the order of the director on any investigation, and all testimony shall be taken down by a shorthand reporter appointed by the director.

(2) A transcribed copy of the evidence and proceedings, or any specific part thereof, of any investigation or hearing taken by a shorthand reporter appointed by the director, being certified by such shorthand reporter to be a true and correct transcript of the testimony, or a specific part thereof, on the investigation or hearing of a particular witness, carefully compared by him with his original notes, and to be a correct statement of the evidence and proceedings had on such investigation or hearing so purporting to be taken and subscribed, may be received as evidence by the director or any agent of the division and by any court with the same effect as if such shorthand reporter were present and testified to the facts so certified. A copy of such transcript shall be furnished on demand to any party upon the payment of fifty cents per folio.



§ 8-1-120. Depositions

In any investigation, the director or any other party may cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in district courts. All such depositions shall be taken upon commission issued by the director and shall be taken in accordance with the laws and rules of court covering depositions in civil cases in the district courts of this state.



§ 8-1-121. Contempt - punishment - fees

(1) In case of failure or refusal of any person to comply with an order of the director or subpoena issued by him or his agents, or refusal of a witness to testify to any matter regarding which he may be lawfully interrogated, or refusal to permit an inspection as provided in this article, the judge of the district court for the county in which the person resides or of the county in which said person has been ordered to appear and testify before said director, on application of the director or any person appointed by him, shall compel obedience by attachment proceedings as in the case of disobedience of the requirements of a subpoena issued from such district court or on a refusal to testify therein.

(2) Any person serving a subpoena or order shall receive the same fees as a sheriff for like service. Such subpoena or order may be served by any officer duly authorized to subpoena witnesses, or by any person designated by the director for such purpose, and proof of the serving of such subpoena or order shall be by the return of such person or officer endorsed thereon or attached thereto. Each witness who appears in answer to a subpoena before the director or his agent, if so ordered by the director, shall receive for his attendance the fees and mileage provided for in civil cases in the district court in the county where such witness attends which shall be paid in the same manner as other expenses of the division are paid.

(3) No witness subpoenaed at the instance of a party other than the director or his agent shall be entitled to compensation unless the director in his discretion shall so order.



§ 8-1-122. Inquiries - scope - report

(1) The director shall inquire into the general condition of labor in the principal industries in the state of Colorado and especially in those which are carried on in corporate forms; into existing relations between employers and employees; into the effect of industrial conditions on public welfare and into the rights and powers of the community to deal therewith; into the conditions of sanitation and safety of employees and the provisions for protecting the life, limb, and health of the employees; into relations existing between lessees of state lands and the state as to production and royalties or rentals paid and the relations between said lessees and their employees with respect to wages paid and conditions of labor; into the growth of associations of employers and wage earners and the effect of such associations upon the relations between employers and employees; into the extent and results of methods of collective bargaining; into any methods which have been tried in any state or in foreign countries for maintaining mutually satisfactory relations between employees and employers; into methods of avoiding or adjusting labor disputes through peaceable and conciliatory mediation and negotiations; and into the scope, methods, and resources of existing bureaus of labor and possible ways of increasing their efficiency and usefulness.

(2) The director shall seek to discover the underlying causes of dissatisfaction in the industrial situation, take all necessary means and methods within the powers of such director as provided by law, to alleviate the same, and report such remedial legislation as in the judgment of the director may be advisable, with his recommendations thereon. Such report shall accompany the annual report required in section 8-1-107 (2)(j).



§ 8-1-123. Arbitration

The director shall do all in his power to promote the voluntary arbitration, mediation, and conciliation of disputes arising under an existing written agreement between employers and employees and to avoid the necessity of resorting to strikes, lockouts, boycotts, blacklists, discriminations, and legal proceedings in matters of employment. Arbitration undertaken pursuant to this section shall employ the procedures provided in part 2 of article 22 of title 13, C.R.S.



§ 8-1-125. Disputes - jurisdiction - request for intervention - penalty

(1) The director may exercise jurisdiction over any dispute between employer and employee affecting conditions of employment, or with respect to wages or hours, only when the employer and the employee request such intervention or when the dispute, as determined by the executive director, affects the public interest, and such jurisdiction shall continue until after the final hearing of such dispute and the entry of the final award therein or until said director shall enter an order disposing of or terminating such jurisdiction. The relation of the employer and employee shall continue uninterrupted by the dispute or anything arising out of the dispute until the final determination thereof by said director; and neither the employer nor any employee affected by any such dispute shall alter the conditions of employment with respect to wages or hours or any other condition of said employment; neither shall they, on account of such dispute, do or be concerned in doing directly or indirectly anything in the nature of a lockout or strike or suspension or discontinuance of work or employment.

(2) A request for intervention shall be submitted to the director by both the employer and the employee and shall set forth the facts, issues, or demands involved in the controversy or dispute, and each party to such dispute shall furnish the director such information within the time and as may be requested by the director.

(3) If either party uses this or any other provision of articles 1 to 18 of this title and part 3 of article 34 of title 24, C.R.S., for the purpose of unjustly maintaining a given condition of affairs through delay, such party is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars.

(4) The director shall proceed with reasonable diligence in hearing all disputes and shall render a final award or decision therein without unnecessary delay.



§ 8-1-126. Lockouts and strikes unlawful - when

(1) It is unlawful for any employee in the state personnel system or for any labor organization, through formal action or through its agents, to incite, encourage, aid, or participate in a strike, stoppage of work, slowdown, or interruption of operations by employees in the state personnel system.

(2) It is unlawful for any employer to declare or cause a lockout, or for any employee to go on strike, on account of any dispute prior to or during an investigation, hearing, or arbitration of such dispute by the director, or the board, under the provisions of this article. Nothing in this article shall prohibit the suspension or discontinuance of any industry or of the working of any persons therein for any cause not constituting a lockout or strike, or to prohibit the suspension or discontinuance of any industry or of the working of any person therein, which industry is not affected with a public interest. Nothing in this article shall be held to restrain any employer from declaring a lockout, or any employee, except an employee who is in the state personnel system, from going on strike in respect to any dispute after the same has been duly investigated, heard, or arbitrated, under the provisions of this article.



§ 8-1-128. Petition - writ - dissolution

The director of the division, as petitioner, may file in the district court of the city and county of Denver, or of any county in which the place of employment or any part thereof is situated, a verified petition against any employers or employees, or both, as respondents, and setting forth any violation or threatened or attempted violation of any provisions of section 8-1-125 or 8-1-126, and, thereupon, without bond and without notice, the district court shall issue its mandatory writ enjoining the alleged violations, or attempted or threatened violations of this article, and ordering and requiring the respondents to maintain all the conditions of employment in status quo and without change until after the dispute or controversy has been investigated and heard by the director and the final findings, decision, order, or award of the director made and entered. Any respondent may move the court to dissolve the mandatory writ as to that respondent, and, upon at least five days' notice to the director, the motion shall be set down for hearing, but the mandatory writ shall not be dissolved without proof of full compliance by the respondent with all the provisions of this article and orders of the director and that the continuance in effect of the mandatory writ is causing or will cause the respondent great and irreparable injury. The court may require such security of the respondent as the court determines adequate to enforce obedience to the provisions of this article on the part of the respondent before the mandatory writ is dissolved.



§ 8-1-129. Strikes and lockouts - penalties

(1) Any employer declaring or causing a lockout contrary to the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for a term of not more than six months, or by both such fine and imprisonment. Each day or part of a day that such lockout exists shall constitute a separate offense under this section.

(2) Any employee who goes on strike contrary to the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than fifty dollars, or by imprisonment in the county jail for a term of not more than six months, or by both such fine and imprisonment. Each day or part of a day that the employee is on strike shall constitute a separate offense under this section.

(3) Any person who incites, encourages, or aids in any manner any employer to declare or continue a lockout, or any employee to go or continue on strike contrary to the provisions of this article, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for a term of not more than six months, or by both such fine and imprisonment.



§ 8-1-130. Judicial review

The director has full power to hear and determine all questions within his jurisdiction, and his findings, award, and order issued thereon shall be final agency action. Any person affected by any finding, order, or award of the director may seek judicial review as provided in section 24-4-106, C.R.S.



§ 8-1-139. Failure of witness to appear or testify - penalty

(1) Any person who fails, refuses, or neglects to appear and testify, or to produce books, papers, and records as required by the subpoena duly served upon him, or as ordered by the director, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars or by imprisonment in the county jail for not more than thirty days for each day or part of day that the person is in default.

(2) The district court of the county wherein such person resides or of the city and county of Denver, or of the county wherein said person has been ordered to appear and testify or to produce such books, papers, and records, upon application of the director or his agent, may issue an order compelling the attendance and testimony of witnesses and the production of books, papers, and records before such director or his agent.



§ 8-1-140. Violation - penalty

(1) If an employer, employee, or any other person violates any provision of this article, or does any act prohibited thereby, or fails or refuses to perform any duty lawfully enjoined for which no penalty has been specifically provided, such employer, employee, or any other person is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars, or by imprisonment in the county jail for not longer than sixty days, or by both such fine and imprisonment for each such offense.

(2) If any employer, employee, or any other person fails, refuses, or neglects to perform any duty lawfully enjoined within the time prescribed by the director or fails, neglects, or refuses to obey any lawful order made by the director or any judgment or decree made by any court as provided in this article, for each such violation, such employer, employee, or any other person shall pay a penalty of not less than one hundred dollars for each day such violation, failure, neglect, or refusal continues.

(3) In the case of a corporation, the violation of any of the provisions of this article, including any violation fixed as a misdemeanor or other crime, is considered a violation of the provisions of this article by all officers, agents, and representatives of said corporation aiding, abetting, advising, encouraging, participating, inciting, or acquiescing in such violation, and they are individually guilty of such violation and subject to the fines, penalties, and punishments provided in this article.



§ 8-1-141. Each day separate offense

Every day during which any employer or officer or agent thereof or any employee fails to comply with any lawful order of the director or to perform any duty imposed by this article constitutes a separate and distinct violation thereof.



§ 8-1-142. Collection of penalties

All penalties provided for in this article shall be collected in a civil action brought against the employer or employee in the name of the director. Any fine provided in this article is considered a penalty and recoverable in a civil action as provided in this section unless the violation of this article, for the punishment of which said fine is provided, is designated as a misdemeanor or other crime.



§ 8-1-143. Costs - counsel for director - attorney general and district attorney to enforce

(1) In proceedings to review any finding, order, or award, costs as between the parties shall be allowed in the discretion of the court, but no costs may be taxed against the director or the division.

(2) In any action for the review of any finding, order, or award and upon appellate review thereof, it is the duty of the district attorney of the county wherein said action is pending, or the attorney general if requested by the director, to appear on behalf of the division, whether any other party defendants should have appeared or been represented in the action or not. Upon request of the director, the attorney general or the district attorney of any district or county shall institute and prosecute the necessary proceedings for the enforcement of any of the provisions of this article, or for the recovery of any money due the division, or any penalty provided for in this article, and shall defend in like manner all suits, actions, or proceedings brought against the director. No district attorney or any assistant or deputy district attorney, nor the attorney general or deputy or assistant attorney general within this state, shall appear in any proceedings, hearing, investigation, arbitration, award, or compensation matter, except as attorney for and on behalf of said director and employees of the division.



§ 8-1-144. Penalty for false statements

If, for the purpose of obtaining any order, benefit, or award under the provisions of this article, either for himself or herself or for any other person, anyone willfully makes a false statement or representation, he or she commits a class 5 felony, as defined in section 18-1.3-401, C.R.S.



§ 8-1-145. Authority of department of public health and environment not affected

Nothing in this article shall be construed to affect the authority of the department of public health and environment relative to the public health.



§ 8-1-146. Effect of transfer of powers, duties, and functions

(1) Repealed.

(2) The division of labor standards and statistics, the division of employment and training, the division of unemployment insurance, the state board of pharmacy, and the industrial claim appeals panel in the industrial claim appeals office, which perform any of the powers, duties, and functions performed by the industrial commission prior to its abolishment on July 1, 1986, are the successors in every way with respect to those powers, duties, and functions, except as otherwise provided in this article or by law. Every act performed in the exercise of those powers, duties, and functions has the same force and effect as if performed by the commission prior to July 1, 1986. Whenever the commission is referred to or designated by any law, contract, insurance policy, bond, or other document, the reference or designation applies to the division of labor standards and statistics, the division of employment and training, the division of unemployment insurance, the state board of pharmacy, or the industrial claim appeals panel in the industrial claim appeals office, as the case may be.



§ 8-1-148. Rules, regulations, rates, and orders adopted prior to article - abolishment of commission - continued

(1) All rules, regulations, rates, orders, and awards of the commission lawfully adopted prior to July 1, 1969, shall continue to be effective until revised, amended, repealed, or nullified pursuant to law.

(2) All rules, regulations, rates, orders, and awards of the commission lawfully adopted prior to July 1, 1986, shall continue to be effective until revised, amended, repealed, or nullified pursuant to law.



§ 8-1-151. Public safety inspection fund created

There is hereby created in the state treasury a fund, to be known as the public safety inspection fund, which shall consist of moneys credited thereto pursuant to sections 8-20-104, 8-20-1002, and 9-7-108.5, C.R.S. All moneys in the public safety inspection fund shall be subject to annual appropriation by the general assembly for the public safety inspection activities of the division of oil and public safety. The moneys in the public safety inspection fund shall not be credited or transferred to the general fund or any other fund of the state.



§ 8-1-152. Applications for licenses - authority to suspend licenses - rules

(1) Every application by an individual for a license issued by the department or any authorized agent of the department shall require the applicant's name, address, and social security number.

(2) The department or any authorized agent of the department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if the department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the department, rules promulgated by the state board of human services, and any memorandum of understanding entered into between the department or an authorized agent thereof and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The department shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the department and the state child support enforcement agency in the department of human services with respect to the implementation of this section and section 26-13-126, C.R.S.

(b) The appropriate rule-making body of the department is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the department or any authorized agent of the department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.






Article 2 - Labor Relations, Generally

Part 1 - General Provisions

§ 8-2-101. Combination of employees for peaceable objects lawful

It is not unlawful for any two or more persons to unite, combine, or agree in any manner, to advise or encourage, by peaceable means, any persons to enter into any combination in relation to entering into or remaining in the employment of any person or corporation, or in relation to the amount of wages or compensation to be paid for labor, or for the purpose of regulating the hours of labor, or for the procuring of fair and just treatment from employers, or for the purpose of aiding and protecting their welfare and interests in any other manner not in violation of the constitution of this state or the laws made in pursuance thereof. This section shall not be so construed as to permit two or more persons, by threats of either bodily or financial injury, or by any display of force, to prevent or intimidate any other person from continuing in such employment as he may see fit, or to boycott or intimidate any employer of labor.



§ 8-2-102. Coercion of employees unlawful

It is unlawful for any individual, company, or corporation or any member of any firm, or an agent, officer, or employee of any company or corporation to prevent employees from forming, joining, or belonging to any lawful labor organization, union, society, or political party, or to coerce or attempt to coerce employees by discharging or threatening to discharge them from their employ or the employ of any firm, company, or corporation because of their connection with such lawful labor organization, union, society, or political party.



§ 8-2-103. Penalty for coercing employees

Any person or any member of any firm or an agent, officer, or employee of any such company or corporation, violating the provisions of section 8-2-102 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than six months nor more than one year, or by both such fine and imprisonment.



§ 8-2-104. Obtaining workmen by misrepresentation unlawful

It is unlawful for any person, company, corporation, society, association, or organization of any kind doing business in this state, by itself or its agents or attorneys, to induce, influence, persuade, or engage workmen to change from one place of employment to another in this state, or to bring workmen of any class or calling into this state to work in any of the departments of labor in this state, through or by means of false or deceptive representations, false advertising, or false pretenses concerning the kind and character of the work to be done, or amount and character of the compensation to be paid for such work, or the sanitary or other conditions of the employment, or as to the existence or nonexistence of a strike or lockout pending between employer and employees, or failure to state in any advertisement, proposal, or contract for the employment that there is a strike, lockout, or other labor trouble at the place of the proposed employment, when in fact such strike, lockout, or other labor trouble then actually exists at such place, and it is deemed false advertisement and misrepresentation for the purposes of sections 8-2-104 to 8-2-107.



§ 8-2-105. Penalty

Any person, company, corporation, society, association, or organization of any kind doing business in this state, as well as its agents, attorneys, servants, or associates, found guilty of violating section 8-2-104 or any part thereof, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than two thousand dollars or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment, where the defendants are natural persons.



§ 8-2-106. Armed guards - when lawful

Any person who hires, aids, abets, or assists in hiring, through agencies or otherwise, persons to guard with arms or deadly weapons of any kind other persons or property in this state, or any person who enters this state armed with deadly weapons of any kind for any such purpose, without a permit in writing from the governor of this state commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S. Nothing in sections 8-2-104 to 8-2-107 shall be construed to interfere with the right of any person, company, corporation, society, association, or organization to guard or protect its private property or private interests as is now provided by law. Sections 8-2-104 to 8-2-107 shall be construed only to apply in cases where workmen are brought into this state, or induced to go from one place to another in this state by any false pretenses, false advertising, or deceptive representations, or brought into this state under arms, or removed from one place to another in this state under arms.



§ 8-2-107. Workman engaged by false representations to recover damages

Any workman of this state, or any workman of another state who is influenced, induced, or persuaded to engage with any persons mentioned in section 8-2-104, through or by means of any of the things therein prohibited has a right of action for recovery of all damages that each such workman has sustained in consequence of the false or deceptive representations, false advertising, and false pretenses used to induce him to change his place of employment against any person, corporation, company, or association, directly or indirectly, causing such damages. In addition to all actual damages such workmen may have sustained, they shall be entitled to recover such reasonable attorney fees as the court shall fix, to be taxed as costs in any judgment recovered.



§ 8-2-108. Unlawful for employer to prevent employees participating in politics

(1) It is unlawful for any corporation, company, partnership, association, individual, or any employer of labor, or for any agent thereof to make, adopt, or enforce any rule, regulation, or policy forbidding or preventing any of his employees from engaging or participating in politics or from becoming a candidate for public office or being elected to and entering upon the duties of any public office. Any person violating any of the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than two thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(2) Nothing in this section shall be construed to prevent the injured employee from recovering damages from his employer for injury suffered through a violation of this section.



§ 8-2-109. Rights of person charged with contempt

(1) In all cases where a person is charged with indirect criminal contempt for violation of a protection order or injunction issued by a court, the accused shall enjoy:

(a) The right as to admission to bail that is accorded to persons accused of crime;

(b) The right to be notified of the accusation and a reasonable time to make a defense, if the alleged contempt is not committed in the immediate view or presence of the court;

(c) Upon demand, the right to a speedy and public trial by an impartial jury of the judicial district wherein the contempt has been committed. This requirement shall not be construed to apply to contempts committed in the presence of the court or so near thereto as to interfere directly with the administration of justice or to apply to the misbehavior, misconduct, or disobedience of any officer of the court in respect to the writs, order, or process of the court.

(d) The right to file with the court a demand for the retirement of the judge sitting in the proceeding, if the contempt arises from an attack upon the character or conduct of such judge and if the attack occurred otherwise than in open court. Upon the filing of any such demand, the judge shall proceed no further, but another judge shall be designated by the presiding judge of said court. The demand shall be filed prior to the hearing in the contempt proceeding.



§ 8-2-110. Unlawful to publish blacklist

No corporation, company, or individual shall blacklist, or publish, or cause to be blacklisted or published any employee, mechanic, or laborer discharged by such corporation, company, or individual, with the intent and for the purpose of preventing such employee, mechanic, or laborer from engaging in or securing similar or other employment from any other corporation, company, or individual.



§ 8-2-111. Penalty for blacklisting

If any officer or agent of any corporation, company, individual, or other person blacklists, publishes, or causes to be blacklisted or published any employee, mechanic, or laborer discharged by such corporation, company, or individual with the intent and for the purpose of preventing such employee, mechanic, or laborer from engaging in or securing similar or other employment from any other corporation, company, or individual, or in any manner conspires or contrives by correspondence, or otherwise, to prevent such discharged employee from securing employment, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than two hundred fifty dollars, or by imprisonment in the county jail for not less than thirty days nor more than ninety days, or by both such fine and imprisonment.



§ 8-2-111.5. Certain employment references - exception to blacklisting prohibition

(1) The general assembly hereby finds, determines, and declares that the intent and purpose of the provisions of sections 8-2-110 and 8-2-111 which prohibit the maintenance or use of blacklists were enacted to protect employees from retribution and harassment in the pursuit of their lawful activities. The general assembly further finds, determines, and declares that these prohibitions against blacklisting have in some instances been abused and have been used as a shield for persons responsible for thefts and other misappropriations of funds from financial institutions regulated under title 11, C.R.S., or under federal law in securing employment from other such financial institutions. These abuses of the antiblacklisting provisions have resulted in pattern and serial criminal activities at great expense and harm to such financial institutions and their customers.

(2) In response to a request by another bank, savings and loan association, credit card or travel and entertainment card company, trust company, credit union, or other state or federally chartered lending institution operating in Colorado, it is not unlawful or a violation of the prohibitions against blacklisting specified in sections 8-2-110 and 8-2-111 for a bank, savings and loan association, credit card or travel and entertainment card company, trust company, credit union, or other state or federally chartered lending institution operating in Colorado, when acting in good faith, to disclose any information about any involvement in a theft, embezzlement, misappropriation, or other defalcation by an employee or former employee.

(3) No bank, savings and loan association, credit card or travel and entertainment card company, trust company, credit union, or other state or federally chartered lending institution operating in Colorado or any officer, director, or employee thereof is civilly liable for providing an employment reference described in subsection (2) of this section upon request if the information is provided in good faith.

(4) The provision of such employment information shall not constitute a violation of the prohibition against blacklisting as provided in sections 8-2-110 and 8-2-111, nor shall it constitute an unfair labor practice in violation of any provision of article 3 of this title.

(5) A bank, savings and loan association, credit card or travel and entertainment card company, trust company, credit union, or other state or federally chartered lending institution operating in Colorado or any officer, director, or employee thereof who discloses information under this section is presumed to be acting in good faith unless it is shown by a preponderance of the evidence that the institution, officer, director, or employee intentionally or recklessly disclosed false information about the employee or former employee.



§ 8-2-111.6. Health care employers - immunity from civil liability - requirements - exception to blacklisting prohibition - legislative declaration

(1) The general assembly hereby finds, determines, and declares that the intent and purpose of sections 8-2-110 and 8-2-111, which prohibit the maintenance or use of blacklists, is to protect employees from retribution and harassment in the pursuit of their lawful activities. The general assembly further finds, determines, and declares that, in the area of health care, these prohibitions against blacklisting have in some instances been abused and have been used as a shield by persons responsible for drug violations or for patient endangerment.

(2) In response to a request by a prospective or current employer of a health care worker, it is neither unlawful nor a violation of the prohibitions against blacklisting specified in sections 8-2-110 and 8-2-111 for an employer, when acting in good faith, to disclose information known about any involvement in drug diversion, drug tampering, patient abuse, violation of drug or alcohol policies of the employer, or crimes of violence as listed in section 18-1.3-406 (2)(a), C.R.S., by the health care worker who is an employee or a former employee of the responding employer.

(3) (a) (I) An employer who provides information in accordance with subsection (2) of this section is immune from civil liability for providing the information or for any consequences that result from the disclosure of the information unless the health care worker shows by a preponderance of the evidence that the information is false and the employer providing the information knew or reasonably should have known that the information is false.

(II) The provision of employment information in accordance with subsection (2) of this section does not constitute blacklisting under section 8-2-110 or 8-2-111, nor does it constitute an unfair labor practice in violation of article 3 of this title.

(b) This subsection (3) applies to any employee, agent, or other representative of the responding employer who is authorized to provide and provides information to an employer in accordance with subsection (2) of this section.

(4) An employer or any officer, director, employee, or representative of the employer who discloses information under this section shall be presumed to be acting in good faith unless it is shown by a preponderance of the evidence that the facility, officer, director, employee, or representative of the employer intentionally or recklessly disclosed false information about the employee or former employee.

(5) For the purposes of this section, "health care worker" means any person registered, certified, or licensed pursuant to articles 29.5 to 43.2 of title 12, C.R.S., or article 3.5 of title 25, C.R.S., or any person who interacts directly with a patient or assists with the patient care process, who is currently employed by, or is a prospective employee of, the employer making the inquiry.



§ 8-2-111.7. Employees working with persons with intellectual and developmental disabilities - immunity from civil liability - requirements - exception to blacklisting prohibition - legislative declaration - definitions

(1) The general assembly hereby finds, determines, and declares that the intent and purpose of sections 8-2-110 and 8-2-111, which prohibit the maintenance or use of blacklists, is to protect employees from retribution and harassment in the pursuit of their lawful activities. The general assembly further finds, determines, and declares that these prohibitions against blacklisting have in some instances been abused and have been used as a shield by caregivers responsible for mistreatment, exploitation, neglect, or abuse of persons with developmental disabilities.

(2) In response to a request by a current or prospective employer of a caregiver, it is neither unlawful nor a violation of the prohibitions against blacklisting specified in sections 8-2-110 and 8-2-111 for an employer, when acting in good faith, to disclose information known about any involvement in the mistreatment, exploitation, neglect, or abuse of persons with intellectual and developmental disabilities as prohibited by section 25.5-10-221, C.R.S., by a caregiver.

(3) (a) (I) An employer who provides information in accordance with subsection (2) of this section is immune from civil liability for providing the information or for any consequences that result from the disclosure of the information unless the caregiver shows by a preponderance of the evidence that the information is false and the employer providing the information knew or reasonably should have known that the information is false.

(II) The provision of employment information in accordance with subsection (2) of this section does not constitute blacklisting under section 8-2-110 or 8-2-111, nor does it constitute an unfair labor practice in violation of article 3 of this title.

(b) This subsection (3) applies to any employee, agent, or other representative of the responding employer who is authorized to provide and provides information to a current or prospective employer in accordance with subsection (2) of this section.

(4) An employer or any officer, director, employee, or representative of the employer who discloses information under this section is presumed to be acting in good faith unless it is shown by a preponderance of the evidence that the facility, officer, director, employee, or representative of the employer intentionally or recklessly disclosed false information about the caregiver.

(5) For the purposes of this section:

(a) "Caregiver" means a person currently or formerly employed to work with a person with an intellectual and developmental disability or a person who provides host home services by contract as part of residential services and supports as described in section 25.5-10-206 (1)(e), C.R.S. "Caregiver" does not mean a person who is employed by or who has contracted to work with a school district.

(b) "Person with an intellectual and developmental disability" has the same meaning as defined in section 25.5-10-202, C.R.S.



§ 8-2-112. Unlawful to publish notice of boycott

It is unlawful to print or circulate any notice of boycott, boycott card, sticker, banner, sign, or dodger publishing or declaring that a boycott or ban exists, or has existed or is contemplated against any person, firm, or corporation doing a lawful business, or publish the name of any judicial officer or other public officer upon any notice of boycott, boycott card, sticker, banner, sign, or other similar list because of any lawful act or decision of such official.



§ 8-2-113. Unlawful to intimidate worker - agreement not to compete

(1) It shall be unlawful to use force, threats, or other means of intimidation to prevent any person from engaging in any lawful occupation at any place he sees fit.

(2) Any covenant not to compete which restricts the right of any person to receive compensation for performance of skilled or unskilled labor for any employer shall be void, but this subsection (2) shall not apply to:

(a) Any contract for the purchase and sale of a business or the assets of a business;

(b) Any contract for the protection of trade secrets;

(c) Any contractual provision providing for recovery of the expense of educating and training an employee who has served an employer for a period of less than two years;

(d) Executive and management personnel and officers and employees who constitute professional staff to executive and management personnel.

(3) Any covenant not to compete provision of an employment, partnership, or corporate agreement between physicians which restricts the right of a physician to practice medicine, as defined in section 12-36-106, C.R.S., upon termination of such agreement, shall be void; except that all other provisions of such an agreement enforceable at law, including provisions which require the payment of damages in an amount that is reasonably related to the injury suffered by reason of termination of the agreement, shall be enforceable. Provisions which require the payment of damages upon termination of the agreement may include, but not be limited to, damages related to competition.



§ 8-2-114. Immunity from civil liability for employer disclosing information - employer shall not maintain blacklist - credit lists excepted

(1) For purposes of this section, "job performance" means:

(a) The suitability of the employee for reemployment;

(b) The employee's work-related skills, abilities, and habits as they may relate to suitability for future employment; and

(c) In the case of a former employee, the reason for the employee's separation.

(2) It is unlawful for any employer to maintain a blacklist, or to notify any other employer that any current or former employee has been blacklisted by such employer, for the purpose of preventing such employee from receiving employment. Sections 8-2-112 to 8-2-115 shall not be construed to prevent any merchant or professional person, or any association thereof, from maintaining or publishing a list concerning the credit or financial responsibility of any person dealing with them on credit.

(3) Any employer who provides information about a current or former employee's job history or job performance to a prospective employer of the current or former employee upon request of the prospective employer or the current or former employee is immune from civil liability and is not liable in civil damages for the disclosure or any consequences of the disclosure. This immunity shall not apply when such employee shows by a preponderance of the evidence both of the following:

(a) The information disclosed by the current or former employer was false; and

(b) The employer providing the information knew or reasonably should have known that the information was false.

(4) This section applies to any employee, agent, or other representative of the current or former employer who is authorized to provide and who provides information in accordance with this section.

(5) Any employer that provides written information to a prospective employer about a current or a former employee shall send, upon the request of such current or former employee, a copy of the information provided to the last-known address of the person who is the subject of the reference. Any person who is the subject of such a reference may obtain a copy of the reference information by appearing at the employer's or former employer's place of business during normal business hours. The employer or former employer may charge a fair and reasonable amount for reproduction costs if multiple copies are requested.

(6) Nothing in this section shall be construed to abrogate or contradict the provisions of part 4 of article 34 of title 24, C.R.S.



§ 8-2-115. Violation of sections - misdemeanor

Any person, firm, or corporation violating any provisions of sections 8-2-112 to 8-2-115 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than ten dollars nor more than two hundred fifty dollars, or by imprisonment in the county jail for not more than sixty days, or by both such fine and imprisonment.



§ 8-2-118. Cost of medical examination - employer and employee defined

(1) It is unlawful for any employer, as defined in subsection (2) of this section, to require any employee or applicant for employment to pay the cost of a medical examination or the cost of furnishing any records required by the employer as a condition of employment, except those records necessary to support the applicant's statements in the application for employment.

(2) "Employer", as used in this section, means an individual, a partnership, an association, a corporation, a legal representative, trustee, receiver, trustee in bankruptcy, and any common carrier by rail, motor, water, air, or express company doing business in or operating within the state.

(3) "Employee", as used in this section, means every person who may be permitted, required, or directed by any employer, as defined in subsection (2) of this section, in consideration of direct or indirect gain or profit, to engage in any employment.

(4) Any employer who violates the provisions of this section is liable to a penalty of not more than one hundred dollars for each violation. It is the duty of the director of the division of labor standards and statistics to enforce this section.

(5) (a) The director of the division of labor standards and statistics shall enforce this section as it applies to an individual, a partnership, an association, a corporation, or a legal representative, trustee, receiver, or trustee in bankruptcy doing business in or operating within the state.

(b) The public utilities commission shall enforce this section as it applies to any common carrier by rail, motor, water, air, or express company doing business in or operating within the state.

(c) Nothing in this subsection (5) shall be construed as applying to irrigation ditch and water companies.



§ 8-2-119. Awards of back pay - deduction of unemployment compensation

(1) In any proceeding in this state in which an award of back pay is made, the employer shall pay any such award in full, subject to the provisions of subsection (3) of this section.

(2) The person ordering an award of back pay shall notify the director of the division of unemployment insurance of the award within five days after the date of the order.

(3) If, during the period for which back pay is awarded, the recipient of the award has been receiving unemployment benefits pursuant to the provisions of articles 70 to 82 of this title, the entity ordering the award shall reduce the amount of the award by the amount of benefits the person received, and the employer shall withhold that amount from the award. The employer shall remit the amount withheld from the back pay award to the division of unemployment insurance, and the division shall credit the amount to the unemployment compensation fund. The employer shall remit the withheld amount within ten days after the award of back pay becomes final.



§ 8-2-120. Residency requirements prohibited for public employment - legislative declaration - definitions

(1) The general assembly hereby finds, determines, and declares that the imposition of residency requirements by public employers works to the detriment of the public health, welfare, and morale as well as to the detriment of the economic well-being of the state. The general assembly further finds, determines, and declares that the right of the individual to work in or for any local government is a matter of statewide concern and accordingly the provisions of this section preempt any provisions of any such local government to the contrary. The general assembly declares that the problem and hardships to the citizens of this state occasioned by the imposition of employee residency requirements far outweigh any gain devolving to the public employer from the imposition of said requirements.

(2) As used in this section, unless the context otherwise requires:

(a) "Employee" means any person who works for a salary or for hourly wages, whether full-time or part-time and whether temporary or permanent. Such term does not include a local government's elected officials or its key appointed officials such as cabinet members, director of public safety, superintendent of schools, fire chief, or police chief and does not include members of a local government's boards or committees if residency requirements are set forth by any ordinance, charter, resolution, or statute of the local government.

(b) "Local government" means a county, city and county, city, municipality, town, school district, local college district, a local improvement and service district, special district, or any other independent local entity having the authority under the general laws of this state to levy taxes or impose assessments.

(3) On and after July 1, 1988, any employee of any local government may at his sole option reside and dwell anywhere such employee chooses, whether within or without the territorial boundaries of the local government, except as provided in paragraph (b) of subsection (4) of this section.

(4) (a) On and after July 1, 1988, no residency requirement may be imposed on any employee by any local government. To the extent that any local government ordinance, charter, resolution, or statute conflicts with this provision, it is hereby preempted by this provision.

(b) Key employees with duties which clearly and demonstrably require them to be close to their place of employment may be subject to reasonable requirements as to the maximum distance the employee's residence may be from the place of work. Such condition may be imposed, after hearing, by ordinance or resolution.



§ 8-2-122. Employment verification requirements - audits - fine for fraudulent documents - cash fund created - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Director" means the director of the division.

(b) (Deleted by amendment, L. 2016.)

(c) "Employer" means a person or entity that:

(I) Transacts business in Colorado;

(II) At any time, employs another person to perform services of any nature; and

(III) Has control of the payment of wages for such services or is the officer, agent, or employee of the person or entity having control of the payment of wages.

(d) (Deleted by amendment, L. 2016.)

(2) (Deleted by amendment, L. 2016.)

(3) Upon the request of the director, an employer shall submit documentation to the director that demonstrates that the employer is in compliance with the employment verification requirements specified in 8 U.S.C. sec. 1324a (b). The director or the director's designee may conduct random audits of employers in Colorado to obtain the documentation. When the director has reason to believe that an employer has not complied with the employment verification and examination requirements, the director shall request the employer to submit the documentation.

(4) (Deleted by amendment, L. 2016.)

(5) It is the public policy of Colorado that this section shall be enforced without regard to race, religion, gender, ethnicity, national origin, or disability.



§ 8-2-123. Health care workers - retaliation prohibited - definitions

(1) As used in this section:

(a) "Disciplinary action" means any direct or indirect form of discipline or penalty, including, but not limited to, dismissal, demotion, transfer, reassignment, suspension, corrective action, reprimand, admonishment, unsatisfactory or below-standard performance evaluation, reduction in force, withholding of work, changes in work hours, negative reference, creating or tolerating a hostile work environment, or the threat of any such discipline or penalty. "Disciplinary action" shall not include action taken that is related to staffing or patient care needs.

(b) "Good faith report or disclosure" means a report regarding patient safety information or quality of patient care that is made without malice or consideration of personal benefit and that the health care worker making the report has reasonable cause to believe is true. "Good faith report or disclosure" also includes, with respect to patient care, a report regarding any practice, procedure, action, or failure to act with regard to patient safety that concerns information regarding a generally accepted standard of care; a law, rule, regulation, or declaratory ruling adopted pursuant to law; or compliance with a professional licensure requirement, which report is made without malice or consideration of personal benefit and that the health care worker making the report has reasonable cause to believe is true.

(c) "Health care provider" means any health care facility licensed under section 25-3-101, C.R.S., or any individual who is authorized to practice some component of the healing arts by license, certificate, or registration.

(d) "Health care worker" means any person certified, registered, or licensed pursuant to article 22, 29.5, 32, 33, 35, 36, or 37, or 38 to 43 of title 12, C.R.S., or certified pursuant to section 25-3.5-203, C.R.S.

(2) (a) A health care provider shall not take disciplinary action against a health care worker in retaliation for making a good faith report or disclosure.

(b) Paragraph (a) of this subsection (2) shall not apply to a health care worker who discloses information that the worker knows to be false, who discloses information with disregard for the truth or falsity thereof, or who discloses information without fully complying with subsection (3) of this section.

(c) Nothing in this section shall be construed to grant immunity to a health care worker for his or her own acts of medical negligence, for unprofessional conduct subject to professional review activities authorized by state or federal law, for a breach of a professional licensure requirement, or for a violation of any state or federal law requiring confidentiality of patient information.

(3) When making a good faith report or disclosure regarding patient safety or quality of patient care, a health care worker shall follow the internal reporting procedures of the health care provider, to the extent such procedures exist and are provided to the health care worker in writing, and shall exhaust such procedures prior to pursuing any further reporting or disclosure activity.

(4) Nothing in this section shall prevent a health care provider from taking disciplinary action against a health care worker for reasons other than those specified in subsection (2) of this section.

(5) Nothing in this section shall be construed to preempt existing laws, regulations, or rules pertaining to patient care, including professional review proceedings for health professionals or for physicians pursuant to part 1 of article 36.5 of title 12, C.R.S., or quality and safety standards for a health care facility licensed pursuant to section 25-3-101, C.R.S.



§ 8-2-124. Electronic verification program - availability - notice to employers - definitions

(1) As used in this section:

(a) "Department" means the department of labor and employment.

(b) "Electronic verification program" or "e-verify program" means the electronic employment verification program that is authorized in 8 U.S.C. sec. 1324a and jointly administered by the United States department of homeland security and the social security administration, or its successor program.

(c) "Employer" means a person transacting business in Colorado who, at any time, employs another person to perform services of any nature and who has control of the payment of wages for such services or is the officer, agent, or employee of the person having control of the payment of wages.

(d) "Employment eligibility verification form I-9" means the form developed by the United States citizenship and immigration services in the department of homeland security pursuant to 8 U.S.C. sec. 1324a (b).

(e) "Unauthorized alien" has the same meaning as set forth in 8 U.S.C. sec. 1324a (h)(3).

(2) (a) (I) As part of its quarterly electronic publication distributed to employers, the department shall, at a minimum, notify every employer of the federal law against hiring or continuing to employ an unauthorized alien and of the availability of the optional electronic verification program to verify the work eligibility status of new employees.

(II) (A) In notifying employers of the e-verify program pursuant to subparagraph (I) of this paragraph (a), the department shall include language similar to the following:

As with all current employee verification programs, the e-verify program is not one hundred percent accurate, and an employee has recourse available if the employee is legally documented to work in the United States but the employer receives a final notice of nonconfirmation of work eligibility regarding the employee through the e-verify program.

(B) Additionally, the department shall provide employers information about when, during the hiring process, an employer may lawfully use the e-verify program, specifying that the e-verify program can only be used after an employee is hired and cannot be used to verify the work eligibility status of existing employees. The notice shall also restate the requirements of section 24-34-402, C.R.S., which prohibits employers from engaging in discriminatory or unfair employment practices.

(III) Immediately following the notice required by subparagraph (I) of this paragraph (a), the department shall include in the quarterly electronic publication a link to the portion of the department's website where an employer can access additional information about the federal law, the e-verify program and the requirements for participation in the e-verify program, and the following statement, in bold-faced type in a conspicuous location:

It is unlawful for an employer to:

Hire, recruit, or refer for a fee, for employment in the United States, an alien, knowing the alien is an unauthorized alien;

Hire, recruit, or refer for a fee, for employment in the United States, an individual without verifying the employment eligibility status of the individual through completion of the Employment Eligibility Verification Form I-9, or its successor form;

Continue to employ an alien in the United States, knowing that the alien is or has become an unauthorized alien; or

While using the e-verify program, refuse to hire, discharge, promote, or demote a person, harass a person during the course of employment, or discriminate against a person in matters of compensation, on the basis of the person's disability, race, creed, color, sex, sexual orientation, religion, age, national origin, or ancestry, pursuant to section 24-34-402, C.R.S.

For more specific information regarding the e-verify program and its requirements and use, employers should consult 8 U.S.C. sec. 1324a.

(IV) The department shall include the notice and website link required by this paragraph (a) in each quarterly electronic publication distributed to employers on and after August 5, 2008.

(b) The department shall permanently post on its website the statement and information described in subparagraph (III) of paragraph (a) of this subsection (2), as well as a link to the e-verify website available through the internet portal for the United States citizenship and immigration services, or its successor agency.



§ 8-2-125. Identification of workers engaged in off-site work - permissible forms of identification - exceptions - definitions

(1) (a) When an employer dispatches an employee to an off-site premises to perform work on behalf of the employer for a customer located at the off-site premises, the employee may provide an employer-issued identification card to the custodian of the off-site premises in lieu of a government-issued identification card for purposes of verifying the identity of the employee. Except as provided in paragraph (c) of this subsection (1), the custodian of the off-site premises shall not require the employee to surrender his or her government-issued identification card to the custodian or retain the employee's government-issued identification card while the employee is physically present on the off-site premises engaged in the performance of work on behalf of the employer.

(b) If the employee has an employer-issued identification card, the custodian may require the employee to surrender his or her employer-issued identification card for purposes of verifying the employee's identity, and the custodian may hold the employer-issued identification card at all times while the employee is present on the off-site premises.

(c) Notwithstanding the prohibition in paragraph (a) of this subsection (1), if the employee does not surrender an employer-issued identification card, the custodian may require the employee to surrender the employee's government-issued identification card to verify the employee's identity, and the custodian may hold the government-issued identification card at all times while the employee is present on the off-site premises.

(d) If the employee provides his or her employer-issued identification card to the custodian pursuant to paragraph (b) of this subsection (1), the custodian may require the employee to allow the custodian to examine a secondary form of identification containing the employee's photograph, including a government-issued identification card.

(2) This section does not apply to a person who enters into a defense contract with the federal government pursuant to the national industrial security program, or its successor program, under which the person is contractually obligated to verify identification using a government-issued identification card.

(3) As used in this section, unless the context otherwise requires:

(a) "Custodian" means the person who is authorized to provide or restrict access to the off-site premises, including security personnel for a commercial building or multi-residential property.

(b) "Employer-issued identification card" means an identification card issued by an employer to an employee that contains, at a minimum, the name of the employer and the employee's name and photograph.

(c) "Government-issued identification card" means a state-issued driver's license or identification card containing the person's photograph, an identification card or passport issued by the federal government containing the person's photograph, a Native American tribal document identifying the person and containing the person's photograph, or any other form of identification issued by the federal or a state government that contains the person's photograph and identifying information.

(d) "Off-site premises" means a building or property that is not owned, leased, operated, or otherwise under the control of the employer of the employee who is dispatched to the premises, including:

(I) A commercial building, other than a federal, state, or local government building; or

(II) A multi-residential property.



§ 8-2-126. Employer use of consumer credit information - violation - short title - definitions

(1) This section shall be known and may be cited as the "Employment Opportunity Act".

(2) As used in this section:

(a) "Adverse action" means:

(I) For an applicant for employment, denial of employment; and

(II) For an employee, demotion, reassignment to a lower-ranked position or to a position with a lower level of compensation, decrease in compensation level, denial of promotion, or termination of employment; or

(III) Any other decision for employment purposes that adversely affects an employee or applicant.

(b) "Consumer credit information" means a written, oral, or other communication of information bearing on a consumer's creditworthiness, credit standing, credit capacity, or credit history. "Consumer credit information" includes a credit score but does not include the address, name, or date of birth of an employee associated with a social security number.

(c) "Credit score" means an attempted numerical quantification of a person's creditworthiness or credit history.

(d) "Employee" means every person who may be permitted, required, or directed by any employer in consideration of direct or indirect gain or profit, to engage in any employment and includes an applicant for employment.

(e) "Employer" has the meaning set forth in section 8-1-101 and includes a prospective employer; except that "employer" does not include any state or local law enforcement agency.

(f) "Employment purposes" means evaluating a person for employment, hiring, promotion, demotion, reassignment, adjustment in compensation level, or retention as an employee.

(g) "Substantially related to the employee's current or potential job" means the information contained in a credit report is related to the position for which the employee who is the subject of the report is being evaluated because the position:

(I) Constitutes executive or management personnel or officers or employees who constitute professional staff to executive and management personnel, and the position involves one or more of the following:

(A) Setting the direction or control of a business, division, unit, or an agency of a business;

(B) A fiduciary responsibility to the employer;

(C) Access to customers', employees', or the employer's personal or financial information other than information customarily provided in a retail transaction; or

(D) The authority to issue payments, collect debts, or enter into contracts;

(II) Involves contracts with defense, intelligence, national security, or space agencies of the federal government; or

(III) Is with a bank or financial institution.

(3) (a) An employer shall not use consumer credit information for employment purposes unless the information is substantially related to the employee's current or potential job. An employer or employer's agent, representative, or designee shall not require an employee to consent to a request for a credit report that contains information about the employee's credit score, credit account balances, payment history, savings or checking account balances, or savings or checking account numbers as a condition of employment unless:

(I) The employer is a bank or financial institution;

(II) The report is required by law; or

(III) The report is substantially related to the employee's current or potential job and the employer has a bona fide purpose for requesting or using information in the credit report that is substantially related to the employee's current or potential job and is disclosed in writing to the employee.

(b) When consumer credit information is substantially related to the employee's current or potential job, an employer may inquire further of the employee to give him or her the opportunity to explain any unusual or mitigating circumstances where the consumer credit information may not reflect money management skills but is rather attributable to some other factor, including a layoff, error in the credit information, act of identity theft, medical expense, military separation, death, divorce, or separation in the employee's family, student debt, or a lack of credit history.

(4) If an employer relies, in whole or in part, on consumer credit information to take adverse action regarding the employee whose information was obtained, the employer shall disclose that fact, and the particular information upon which the employer relies, to the employee. The employer shall make the disclosure required under this subsection (4) to an employee in writing or to an applicant using the same medium in which the application was made.

(5) A person who is injured by a violation of this section may file a complaint with the division of labor standards and statistics, upon which the division of labor standards and statistics shall promptly investigate and issue findings within thirty days after a hearing and may award civil penalties not to exceed two thousand five hundred dollars to a prevailing party in an action brought under this subsection (5).

(6) The director of the division of labor standards and statistics in the department of labor and employment shall enforce this section.

(7) Nothing in this section imposes any liability on a person, including a consumer reporting agency, as that term is defined in section 5-18-103 (4), for providing an employer with consumer credit information.



§ 8-2-127. Prohibitions of employer - requiring access to personal electronic communication devices - definitions - rules

(1) As used in this section:

(a) "Applicant" means an applicant for employment.

(b) "Electronic communications device" means a device that uses electronic signals to create, transmit, and receive information, including computers, telephones, personal digital assistants, and other similar devices.

(c) "Employer" means a person engaged in a business, industry, profession, trade, or other enterprise in the state or a unit of state or local government. "Employer" includes an agent, a representative, or a designee of the employer. "Employer" does not include the department of corrections, county corrections departments, or any state or local law enforcement agency.

(2) (a) An employer may not suggest, request, or require that an employee or applicant disclose, or cause an employee or applicant to disclose, any user name, password, or other means for accessing the employee's or applicant's personal account or service through the employee's or applicant's personal electronic communications device. An employer shall not compel an employee or applicant to add anyone, including the employer or his or her agent, to the employee's or applicant's list of contacts associated with a social media account or require, request, suggest, or cause an employee or applicant to change privacy settings associated with a social networking account.

(b) Paragraph (a) of this subsection (2) does not prohibit an employer from requiring an employee to disclose any user name, password, or other means for accessing nonpersonal accounts or services that provide access to the employer's internal computer or information systems.

(3) An employer shall not:

(a) Discharge, discipline, or otherwise penalize or threaten to discharge, discipline, or otherwise penalize an employee for an employee's refusal to disclose any information specified in paragraph (a) of subsection (2) of this section or refusal to add the employer to the list of the employee's contacts or to change the privacy settings associated with a social media account; or

(b) Fail or refuse to hire an applicant because the applicant refuses to disclose any information specified in paragraph (a) of subsection (2) of this section or refuses to add the employer to the applicant's list of contacts or to change the privacy settings associated with a social media account.

(4) This section does not prevent an employer from:

(a) Conducting an investigation to ensure compliance with applicable securities or financial law or regulatory requirements based on the receipt of information about the use of a personal website, internet website, web-based account, or similar account by an employee for business purposes; or

(b) Investigating an employee's electronic communications based on the receipt of information about the unauthorized downloading of an employer's proprietary information or financial data to a personal website, internet website, web-based account, or similar account by an employee.

(5) A person who is injured by a violation of this section may file a complaint with the department of labor and employment. The department shall investigate the complaint and issue findings thirty days after a hearing. The department may promulgate rules regarding penalties that include a fine of up to one thousand dollars for the first offense and a fine not to exceed five thousand dollars for each subsequent offense.

(6) Nothing in this section prohibits an employer from enforcing existing personnel policies that do not conflict with this section.

(7) Nothing in this section permits an employee to disclose information that is confidential under federal or state law or pursuant to a contract agreement between the employer and the employee.



§ 8-2-128. Prohibitions of employer - requiring social security number - exceptions

(1) (a) An entity with a board of directors, including any advisory board, shall not require a member of the board of directors who is not paid for serving on the board, except for occasional reimbursement of incidental expenses of serving on the board, to disclose the member's social security number to the entity in order to serve as a member of the board.

(b) Notwithstanding paragraph (a) of this subsection (1), a current or prospective board member may be required to disclose his or her social security number:

(I) To an entity that is required by law, rule, or a government or accreditation organization's recommended program of legal compliance to require a member of its board of directors to provide a social security number to use to check any governmental background check database or to reimburse a member for expenses incurred in the actual performance of his or her duties;

(II) If the board member would directly serve a clientele that includes minors, the elderly, victims of abuse, persons with developmental disabilities, or other vulnerable individuals and that has an established policy of using a professional employment screening service to conduct background checks, utilizing social security numbers, to screen its personnel, board members, or volunteers; or

(III) If the board member would be authorized to sign checks or engage in other transactions involving the entity's assets or accounts and the financial institution holding those assets or accounts requires a social security number to verify the identity of persons so authorized.

(c) An entity that requires an individual to provide his or her social security number for one of the reasons listed in paragraph (b) of this subsection (1) shall state the reason and specify what uses will be made of the individual's social security number.

(2) It is unlawful for the state or any local government to deny an individual any right, benefit, or privilege provided by law that would violate the federal "Privacy Act of 1974", Pub.L. 93-579, sec. 7, because of the individual's refusal to disclose his or her social security number unless federal law, state law or rule, or a rule, order, or directive of a court requires such disclosure. The state or any local government that requests an individual to disclose his or her social security number when the disclosure is not required by federal or state law shall inform the individual whether that disclosure is mandatory or voluntary, by what statutory or other authority the social security number is solicited, and what uses will be made of the individual's social security number.



§ 8-2-129. Access to personnel files and records - definitions - exemptions

(1) Every employer shall, at least annually, upon the request of an employee, permit that employee to inspect and obtain a copy of any part of his or her own personnel file or files at the employer's office and at a time convenient to both the employer and the employee. A former employee may make one inspection of his or her personnel file after termination of employment. An employer may restrict the employee's or former employee's access to his or her files to be only in the presence of a person responsible for managing personnel data on behalf of the employer or another employee designated by the employer. The employer may require the employee or former employee to pay the reasonable cost of duplication of documents.

(2) As used in this section, unless the context otherwise requires:

(a) "Employee" does not include a person employed by an entity subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S.

(b) "Employer" does not include any entity subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S.

(c) "Personnel file" means the personnel records of an employee, in the manner maintained by the employer and using reasonable efforts by the employer to collect, that are used or have been used to determine the employee's qualifications for employment, promotion, additional compensation, or employment termination or other disciplinary action. "Personnel file" does not include documents or records required to be placed or maintained in a separate file from the regular personnel file by federal or state law or rule; documents or records pertaining to confidential reports from previous employers of the employee; or an active criminal investigation, an active disciplinary investigation by the employer, or an active investigation by a regulatory agency. "Personnel file" also does not include any information in a document or record that identifies any person who made a confidential accusation, as determined by the employer, against the employee who makes a request under subsection (1) of this section.

(3) Nothing in this section:

(a) Creates or authorizes a private cause of action by a person aggrieved by a violation of this section;

(b) Requires an employer to create, maintain, or retain a personnel file on an employee or former employee; or

(c) Requires an employer to retain any documents that are or were contained in an employee's or former employee's personnel file for any specified period of time.

(4) This section does not apply to a financial institution chartered and supervised under state or federal law, including without limitation:

(a) A bank;

(b) A trust company;

(c) A savings institution; and

(d) A credit union.






Part 2 - Employer's Liability

§ 8-2-201. Damages - fellow servant rule abolished - limitation on admission of criminal history

(1) Every corporation or individual who employs agents, servants, or employees, such agents, servants, or employees being in the exercise of due care, shall be liable to respond in damages for injuries or death sustained by any such agent, servant, or employee resulting from the carelessness, omission of duty, or negligence of such employer, or which may have resulted from the carelessness, omission of duty, or negligence of any other agent, servant, or employee of the employer, in the same manner and to the same extent as if the carelessness, omission of duty, or negligence causing the injury or death was that of the employer.

(2) (a) Information regarding the criminal history of an employee or former employee may not be introduced as evidence in a civil action against an employer or its employees or agents that is based on the conduct of the employee or former employee if:

(I) The nature of the criminal history does not bear a direct relationship to the facts underlying the cause of action; or

(II) Before the occurrence of the act giving rise to the civil action, a court order sealed any record of the criminal case or the employee or former employee received a pardon; or

(III) The record is of an arrest or charge that did not result in a criminal conviction; or

(IV) The employee or former employee received a deferred judgment at sentence and the deferred judgment was not revoked.

(b) This subsection (2) does not supersede any statutory requirement to conduct a criminal history background investigation or consider criminal history records in hiring for particular types of employment.



§ 8-2-202. Damages in case of death - limit

If the death of a person is caused by an act of carelessness, omission of duty, or negligence as provided in section 8-2-201, the corporation or individual who would have been liable if the death had not ensued shall be liable to an action for damages regardless of the death of the party injured. In each such case the jury may award such damages as it deems fair and just, with reference to the necessary injury resulting from such death, to the parties who may be entitled to sue under this part 2; except that, if the decedent left neither a widow, widower, or minor children nor a dependent father or mother, the damages recoverable in any such action shall not exceed forty-five thousand dollars.



§ 8-2-203. Who may sue - consolidation of actions

(1) Every such action shall in case of death be maintained:

(a) By the husband or wife of the deceased;

(b) If there is no husband or wife or if he or she fails to sue within one year after such death, by the children of the deceased or their descendants;

(c) If such deceased is a minor or unmarried, without issue, by the father or mother or by both jointly; or

(d) If there is no such person entitled to sue, by such other next of kin of the deceased as may be dependent upon the deceased for support.

(2) Every such action, in case of death, may be maintained by any person entitled to sue for the use and benefit of the others so entitled to sue as well as for the plaintiff so suing, and the verdict of the jury and the judgment of the court shall specify the amount of damages awarded to each person, and, if any such actions are separately brought, the same shall be consolidated with the action first commenced in the court which has jurisdiction of said actions when so consolidated.



§ 8-2-204. Limitation of actions - limit of damages

All actions provided for by this part 2 shall be brought within the time period prescribed in section 13-80-102, C.R.S. The amount of damages recoverable under this part 2 in case of personal injury resulting solely from negligence of a coemployee shall not exceed the sum of twenty-five thousand dollars.



§ 8-2-205. Assumption of risk abolished

If any agent, servant, or employee, while in the performance of his duty for his employer, is injured or killed in the employer's service on account of the employer's negligence or any defect or peril connected with ways, works, machinery, or instrumentalities used in the business of the employer which could have been remedied or made safer by the use of ordinary diligence, a recovery for such injury or death may be had. The fact that such employee had knowledge of the defect or peril shall not be a bar to a recovery unless the repairing or remedying of such defect or peril was his principal duty. All stipulations, contracts, or agreements between an employee and his employer or between other persons contrary to the provisions of this section shall be null and void.









Article 2.5 - Freedom of Legislative and Judicial Access Act

§ 8-2.5-101. Preventing legislative and judicial access to employees - intimidation of legislative witnesses - penalty

(1) (a) It is unlawful for any person to adopt or enforce any rule, regulation, or policy forbidding or preventing any of its employees, franchisees, or agents or entities under its control or oversight from, or to take any action against its employees, franchisees, or agents or entities under its control or oversight solely for, testifying before a committee of the general assembly or a court of law or speaking to a member of the general assembly at the request of such committee, court, or member regarding any action, policy, rule, regulation, practice, or procedure of any person or regarding any grievance relating thereto. Any person violating any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars.

(b) The prohibition in paragraph (a) of this subsection (1) shall not apply to testimony before a committee of the general assembly or a court of law that discloses confidential, proprietary, or otherwise privileged information of any person.

(1.5) (a) It is unlawful for any person:

(I) To intimidate a legislative witness, by use of a threat, in order to intentionally influence or induce a legislative witness:

(A) To appear or not appear before a committee of the general assembly;

(B) To give or refrain from giving testimony to a committee of the general assembly;

(C) To testify falsely before a committee of the general assembly; or

(D) To avoid legal process summoning the legislative witness to attend and testify before a committee of the general assembly; or

(II) To take any action against a legislative witness for testifying before a committee of the general assembly.

(b) For the purposes of this subsection (1.5):

(I) "Legislative witness" means any individual that intends to testify or testifies before a committee of the general assembly either voluntarily or pursuant to a subpoena issued by any committee of the general assembly or of either house thereof.

(II) "Threat" means to communicate directly the intent to do any act that is intended to harm the health, safety, property, business, or financial condition of the legislative witness.

(c) Any person violating any provision of this subsection (1.5) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars.

(2) (a) An employee, a franchisee, an agent or an entity under the control of any person, or a legislative witness may recover damages, including reasonable attorney fees, from any person for injuries suffered through a violation of this section.

(b) Nothing in this section shall be construed to prohibit an employee, a franchisee, an agent or an entity under the control of any person, or a legislative witness from pursuing any other right of action permitted pursuant to law for injuries suffered through a violation of this section.

(3) Nothing in this section shall obligate any person to compensate an employee or agent for time spent testifying before a committee of the general assembly or a court of law or speaking to a member of the general assembly at the request or invitation of such committee, court, or member regarding any action, policy, rule, regulation, practice, or procedure of any person or regarding any grievance relating thereto.

(4) For purposes of this section, "person" means a corporation, a limited liability company, a partnership, an association, a firm, a state agency as defined in section 24-50.5-102 (4), C.R.S., a county, a city and county, a municipality, a federal agency, an individual, or any officer or agent thereof.






Article 3 - Labor Peace Act

§ 8-3-101. Short title

This article shall be known and may be cited as the "Labor Peace Act".



§ 8-3-102. Legislative declaration - matter of statewide concern - prohibition on local enactments

(1) The public policy of the state as to employment relations and collective bargaining, in the furtherance of which this article is enacted, is declared to be as follows:

(a) It recognizes that there are three major interests involved, namely: That of the public, the employee, and the employer. These three interests are to a considerable extent interrelated. It is the policy of the state to protect and promote each of these interests with due regard to the situation and to the rights of the others.

(b) Industrial peace, regular and adequate income for the employee, and uninterrupted production of goods and services are promotive of all of these interests. They are largely dependent upon the maintenance of fair, friendly, and mutually satisfactory employment relations and the availability of suitable machinery for the peaceful adjustment of whatever legitimate controversies may arise. It is recognized that certain employers, including farmers and farmer cooperatives, in addition to their general employer problems, face special problems arising from perishable commodities and seasonal production which require adequate consideration. It is also recognized that whatever may be the rights of disputants with respect to each other in any controversy regarding employment relations, they should not be permitted in the conduct of their controversy to intrude directly or indirectly into the primary rights of third parties to earn a livelihood, transact business, and engage in the ordinary affairs of life by any lawful means and free from molestation, interference, intimidation, restraint, or coercion.

(c) Negotiations of terms and conditions of work should result from voluntary agreement between employer and employee. For the purpose of such negotiation, an employee has the right, if he desires, to associate with others in organizing and bargaining collectively through representatives of his own free choosing without intimidation or coercion from any source.

(d) All rights of persons to join labor organizations or unions and their rights and privileges as members thereof should be recognized, safeguarded, and protected. No person shall be denied membership in a labor organization or union on account of race, creed, color, religion, sex, sexual orientation, marital status, disability, national origin, ancestry, or by any unfair or unjust discrimination. Arbitrary or excessive initiation fees and dues shall not be required, nor shall excessive, unwarranted, arbitrary, or oppressive fines, penalties, or forfeitures be imposed. The members are entitled to full and detailed reports from their officers, agents, or representatives of all financial transactions and shall have the right to elect officers by secret ballot and to determine and vote upon the question of striking, not striking, and other questions of policy affecting the entire membership.

(e) In order to preserve and promote the interests of the public, the employee, and the employer alike, the state shall establish standards of fair conduct in employment relations and provide a convenient, expeditious, and impartial tribunal by which these interests may have their respective rights and obligations adjudicated, without limiting the jurisdiction of the courts to protect property, and to prevent and punish the commission of unlawful acts. While limiting individual and group rights of aggression and defense, the state substitutes processes of justice for the more primitive methods of trial by combat.

(f) It is declared to be the common law of the state that no act which if done by one person would constitute a crime under the common law or statutes of this state is any less a crime if committed by two or more persons or corporations acting in concert, and no act which under the common law or statutes of this state is a wrongful act for which any person has a remedy against the wrongdoer if done by one person is any less a remedial wrong if done by two or more persons or corporations in concert, nor shall the injured person be denied relief in the courts of this state in law or equity except as such relief may be expressly limited by statute.

(g) (I) The general assembly hereby finds and determines that the matters contained in this article have important statewide ramifications for the labor force in this state. The general assembly, therefore, declares that the matters contained in this article are of statewide concern.

(II) No unit of local government, whether by acting through its governing body or an initiative, a referendum, or any other process, shall enact any jurisdiction-wide law or ordinance with respect to minimum wages unless specifically authorized to do so by this article; except that a unit of local government may set minimum wages paid to its own employees.

(II.5) Notwithstanding the provisions of subparagraph (II) of this paragraph (g), any local government regulation or law pertaining to minimum wages in effect as of January 1, 1999, shall remain in full force and effect until such law is repealed by the local government entity that enacted the law.

(III) If it is determined by the officer or agency responsible for distributing federal moneys to a local government that compliance with this paragraph (g) may cause denial of federal moneys that would otherwise be available or would otherwise be inconsistent with requirements of federal law, this section shall be suspended, but only to the extent necessary to prevent denial of the moneys or to eliminate the inconsistency with federal requirements.



§ 8-3-103. Construction

Except as specifically provided in this article, nothing in this article shall be construed so as to interfere with or impede or diminish in any way the right to strike or the right of individuals to work, nor shall anything in this article be so construed as unlawfully to invade the right to freedom of speech. Nothing in this article shall be so construed or applied as to deprive any employee of any unemployment benefit which he might otherwise be entitled to receive under any other laws of the state of Colorado. The fact that any provisions of this article have been adopted from other states, or the language of the statutes of other states has been used in the preparation of this article shall not be taken to adopt as the construction of such provisions the decisions of other states construing such statutes of other states. It is not the intention of the legislature in adopting this article necessarily to adopt the construction that may have been placed upon similar provisions by the courts of other states.



§ 8-3-104. Definitions

As used in this article, unless the context otherwise requires:

(1) "All-union agreement" means a contractual provision between an employer or group of employers and a collective bargaining unit representing some or all of the employees of the employer or group of employers providing for any type of union security and compelling an employee's financial support or allegiance to a labor organization. "All-union agreement" includes, but is not limited to, contractual provision for a union shop, a modified union shop, an agency shop (meaning a contractual provision which provides for periodic payment of a sum in lieu of union dues but does not require union membership), a modified agency shop, a prehire agreement, maintenance of dues, or maintenance of membership.

(2) "Authority" means the state of Colorado; any board, commission, agency, or instrumentality thereof; or any district, municipality, city and county, county, or combination thereof, which acquires or operates a mass transportation system.

(3) "Collective bargaining" means negotiation by an employer and the representative of a majority of his employees who are in a collective bargaining unit or their representatives concerning representation or terms and conditions of employment of such employees in a mutually genuine effort to reach an agreement with reference to the subject under negotiation.

(4) "Collective bargaining unit" means an organization selected by secret ballot, as provided in section 8-3-107, by a majority vote of the employees of one employer employed within the state who vote at an election for the selection of such unit; except that, where a majority of such employees engaged in a single craft, division, department, or plant have voted by secret ballot that the employees of such single craft, division, department, or plant shall constitute their collective bargaining unit, it shall be so considered. Two or more collective bargaining units may bargain collectively through the same representative or where a majority of the employees in each separate unit have voted to do so by secret ballot, as provided in section 8-3-107.

(5) and (6) Repealed.

(7) "Company union" means an organization of employees, the members of which are the employees of only one employer.

(8) "Director" means the director of the division of labor standards and statistics.

(9) "Division" means the division of labor standards and statistics in the department of labor and employment.

(10) "Election" means a proceeding in which the employees authorized by this article cast a secret ballot to select a collective bargaining unit or for any other purpose specified in this article, including elections conducted by the division of labor standards and statistics or by any tribunal having competent jurisdiction or whose jurisdiction has been accepted by the parties.

(11) (a) "Employee" includes any person, other than an independent contractor, domestic servants employed in and about private homes, and farm and ranch labor, working for another for hire in the state of Colorado in a nonexecutive or nonsupervisory capacity, and shall not be limited to the employees of a particular employer and shall include any individual whose work has ceased solely as a consequence of or in connection with any current labor dispute or because of any unfair labor practice on the part of an employer; and

(b) Who has not refused or failed to return to work upon the final disposition of a labor dispute or a charge of an unfair labor practice by a tribunal having competent jurisdiction of the same or whose jurisdiction was accepted by the employee or his representative;

(c) Who has not been found to have committed or to have been a party to any unfair labor practice under this article;

(d) Who has not obtained regular and substantially equivalent employment elsewhere; or

(e) Who has not been absent from his employment for a substantial period of time during which reasonable expectancy of settlement has ceased, except by an employer's unlawful refusal to bargain, and whose place has been filled by another engaged in the regular manner for an indefinite or protracted period and not merely for the duration of a strike or lockout; but shall not include any individual employed in the domestic service of a family or person at his home or any individual employed by his parent or spouse or any employee who is subject to the federal "Railway Labor Act".

(f) For purposes of this subsection (11), "farm" means stock, dairy, poultry, fur-bearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses, orchards, and other structures used for the raising of agricultural or horticultural commodities, provided such structures are utilized for at least fifty percent of the total output produced.

(12) "Employer" means a person who regularly engages the services of eight or more employees, other than persons within the classes expressly exempted under the terms of subsection (11) of this section, and includes any person acting on behalf of any such employer within the scope of his authority, express or implied. The term does not include the state or any political subdivision thereof, except where the state or any political subdivision thereof acquires or operates a mass transportation system, or any carrier by railroad, express company, or sleeping car company subject to the federal "Railway Labor Act", 45 U.S.C. sec. 151 et seq., or any labor organization or anyone acting in behalf of such organization other than when he is acting as an employer-in-fact.

(13) (a) "Labor dispute" means any controversy between an employer and such of his employees as are organized in a collective bargaining unit concerning the rights or process or details of collective bargaining. The entering into of a contract for an all-union agreement or the refusal of an employer to enter into an all-union agreement shall not constitute a labor dispute. It shall not be a labor dispute where the disputants do not stand in the proximate relation of employer and employee. No jurisdictional dispute or controversy between two or more unions as to which of them has or shall have jurisdiction over certain kinds of work; or as to which of two or more bargaining units constitutes the collective bargaining unit as to which the employer stands impartial or ready to negotiate or bargain with whichever is legally determined to be such bargaining unit, shall constitute a labor dispute.

(b) The general right of an employer to select his own employees is recognized and shall be fully protected. It shall not constitute a labor dispute if an employer discharges or refuses to employ an employee on account of incompetence, neglect of work, unsatisfactory service, or dishonesty; but the discharge of an employee or the refusal to employ an employee shall constitute a labor dispute only when such discharge or refusal to employ is founded upon membership in a union or labor organization or activity therein or when such discharge or failure to employ is in violation of a contract.

(c) No controversy between an employer and his employee shall constitute a labor dispute until after a bargaining unit in accordance with this article is created and a dispute arises between the bargaining unit and the employer.

(d) No labor dispute shall arise from the refusal of an employer to join a union or to cease work in his own business.

(14) "Local union" means an organization of employees employed in this state, the membership of which includes employees of one or more employers, whether or not they are affiliated with an organization of employees employed in one or more other states.

(15) "Mass transportation system" means any system which transports the general public by bus, rail, or any other means of conveyance moving along prescribed routes, except any railroad subject to the federal "Railway Labor Act", 45 U.S.C. sec. 151 et seq.

(16) "Person" includes one or more individuals, partnerships, associations, corporations, legal representatives, trustees, or receivers.

(17) "Representative" includes any person who is the duly authorized agent of a collective bargaining unit.

(18) "Secondary boycott" includes causing or threatening to cause, and combining or conspiring to cause or threaten to cause, injury to one not a party to the particular labor dispute, to aid which such boycott is initiated or continued, whether by:

(a) Withholding patronage, labor, or other beneficial business intercourse;

(b) Picketing;

(c) Refusing to handle, install, use, or work on particular materials, equipment, or supplies; or

(d) Any other unlawful means in order to bring him against his will into a concerted plan to coerce or inflict damage upon another or to compel the party with whom the labor dispute exists to comply with any particular demands.



§ 8-3-105. Director to administer - adopt rules and regulations

The director shall enforce and administer the provisions of this article and may adopt reasonable rules and regulations relative to its administration and to the conduct of all elections and hearings pertaining to mass transportation as defined in section 8-3-104 (15). Such rules and regulations shall not be effective until ten days after the date thereof.



§ 8-3-106. Rights of employees

In accordance with the provisions of this article, employees have the right of self-organization and the right to form, join, or assist labor organizations, to bargain collectively through representatives of their own free choosing, and to engage in lawful, concerted activities for the purpose of collective bargaining or other mutual aid or protection. Each employee also has the right to refrain from any of such activities. The rights of each employee are essential rights, and nothing contained in this article shall be so construed as to infringe upon or have any operation against or in conflict with such rights.



§ 8-3-107. Representatives and elections

(1) A unit chosen for the purpose of collective bargaining shall be the exclusive representative of all of the employees in such unit, if the majority of the employees of one employer, or the majority of the employees of one employer in a craft, vote at an election. But employees individually have the right at any time to present grievances to their employer in person or through representatives of their own free choosing, and the employer shall confer with them in relation thereto.

(2) When a question arises concerning the selection of a collective bargaining unit, it shall be determined by secret ballot, and the director, upon request, shall cause the ballot to be taken in such manner as to show separately the wishes of the employees in any craft, division, department, or plant as to the selection of the collective bargaining unit.

(3) When a question arises concerning the selection of a collective bargaining unit, the director shall determine the question thereof by taking a secret ballot of employees and certifying in writing the results thereof to the bargaining units involved and to their employer. There shall be included on any ballot for the selection of a bargaining unit the names or suitable description of each bargaining unit submitted to the director and claimed to be the appropriate unit by an employee or group of employees participating in the election; except that the director, in his discretion, may exclude from the ballot any bargaining unit which, at the time of the election, stands deprived of its rights under this article by reason of a prior adjudication of its having engaged in an unfair labor practice. The ballot shall be so prepared as to permit a vote against representation by any unit named on the ballot. The director's certification of the results of any election shall be conclusive as to the findings included therein, unless reviewed in the manner provided by section 8-3-110 (8), for review of orders of the director.

(4) Questions concerning the selection of collective bargaining units may be raised by petition of any employee or his employer or the representative of either of them. Where it appears by the petition that any emergency exists requiring prompt action, the director shall act upon said petition forthwith and hold the election requested within such time as will meet the requirements of the emergency presented. The fact that one election has been held shall not prevent the holding of another election among the same group of employees, if it appears to the director that sufficient reason therefor exists.

(5) The director shall investigate and determine which persons shall be qualified and entitled to vote at any election held by him and shall prepare and certify a poll list of such qualified voters and shall file the same in the office of the director not later than twenty-four nor earlier than forty-eight hours preceding the time of such balloting. The list shall be available to the collective bargaining units whose interests are involved in the election. On request of any employee, the list shall be prepared so as to show separately which employees are entitled to vote for general representation of the employees and which employees are entitled to vote separately for craft representation or representation of any one of several plants of a common employer. No person whose name is not so certified shall be entitled to vote at such election. The director shall protect the secrecy of the ballot and shall take all proper measures for the accurate counting thereof and shall certify the result thereof and immediately file such certificate in the records of the division and make the same available for the inspection of any person interested. The bargaining units so elected and certified shall be the respective representatives of the employees so electing them and recognized as such under this article. The names of all persons voting at the election for the selection of a bargaining unit shall be certified to the division and filed in its records and shall constitute the voting roll for said bargaining unit for all purposes under this article. The name of any person leaving such employment shall be removed from the roll; except that any employee whose name appears on said voting roll may have his name withdrawn from said roll by notice in writing to the division.



§ 8-3-108. What are unfair labor practices

(1) It is an unfair labor practice for an employer, individually or in concert with others, to:

(a) Interfere with, restrain, or coerce his employees in the exercise of the rights guaranteed in section 8-3-106;

(b) Initiate, create, dominate, or interfere with the formation or administration of any labor organization or contribute financial support to it; except that an employer shall not be prohibited from reimbursing employees at their prevailing wage rate for time spent conferring with him, nor from cooperating with representatives of at least a majority of his employees in a collective bargaining unit, at their request, by permitting employee organizational activities on employer premises or the use of employer facilities where such activities or use create no additional expense to the employer;

(c) (I) Encourage or discourage membership in any labor organization, employee agency, committee, association, or representation plan by discrimination in regard to hiring, tenure, or other terms or conditions of employment; except that an employer shall not be prohibited from entering into an all-union agreement with the representatives of his employees in a collective bargaining unit if such all-union agreement is approved by the affirmative vote of at least a majority of all the employees eligible to vote or three-quarters or more of the employees who actually voted, whichever is greater, by secret ballot in favor of such all-union agreement in an election provided for in this paragraph (c) conducted under the supervision of the director. Where the collective bargaining unit involved is currently recognized under sections 8 or 9 of the "National Labor Relations Act", as amended, (49 Stat. 449; 61 Stat. 136), or where the collective bargaining unit involved is currently recognized by reason of certification by the director or the national labor relations board, or where such units were so recognized at the time of an election provided for in this paragraph (c), there is and shall be deemed to have been no need for a certification election as a precedent to an election provided for in this paragraph (c) in such collective bargaining unit on the issue of an all-union agreement. The employees in such a recognized or certified unit within this state shall be the only employees eligible to vote in an election provided for in this paragraph (c) held in such unit.

(II) (A) Any agreement as defined in section 8-3-104 (1) between an employer and a labor organization in existence on June 29, 1977, which has not been voted upon by the employees covered by it may, by written mutual agreement of such employer and labor organization, be ratified and upon such ratification shall be filed with the director. Any agreement as defined in section 8-3-104 (1) between an employer and a labor organization in existence on June 29, 1977, which has not been ratified and filed, as provided in this subparagraph (II), shall not be legal, valid, or enforceable during the remaining term of that labor contract unless and until either the employer, the labor organization, or at least twenty percent of the employees covered by such agreement file a petition upon forms provided by the division, demanding an election submitting the question of the all-union agreement to the employees covered by such agreement and said agreement is approved by the affirmative vote of at least a majority of all the employees eligible to vote or three-quarters or more of the employees who actually voted, whichever is greater, by secret ballot in favor of such all-union agreement in an election provided for in this paragraph (c) conducted under the supervision of the director.

(B) Upon filing of such instrument of ratification with the director, the director shall certify that such agreement complies with the provisions of section 8-3-104 (1) notwithstanding the absence of any other election requirements of this article, and by virtue of such ratification and certification, such agreement shall be deemed legal, valid, and enforceable to the extent permitted under the provisions of this article, subject to the provisions of sub-subparagraph (D) of this subparagraph (II).

(C) Within two weeks after the certification by the director provided for in sub-subparagraph (B) of this subparagraph (II), the employer which is a party to such agreement shall post or give written notice to all employees covered by such agreement on the date of ratification of the fact that the agreement has been ratified and certified pursuant to the provisions of this subparagraph (II) and of the right of such employees to file a petition demanding an election as provided in sub-subparagraph (D) of this subparagraph (II). Proof of giving of notice shall be filed with the director within twenty days after the certification by the director provided for in sub-subparagraph (B) of this subparagraph (II).

(D) Within forty-five days after the certification by the director provided for in sub-subparagraph (B) of this subparagraph (II) twenty percent of the employees covered by such agreement may file a petition, upon forms provided by the division, demanding an election submitting the question of ratification of such agreement to the employees covered by such agreement. If ratification of the agreement is approved by the affirmative vote of at least a majority of all the employees eligible to vote or three-quarters or more of the employees who actually voted, whichever is greater, in said election, the agreement shall be conclusively deemed ratified. Such election shall be held as promptly as possible following the filing of the petition. In the event that a certified contract expires or is terminated prior to the conducting of such an election, such certification shall be applicable to any subsequent agreement between the same parties until such election may be held.

(III) The director shall declare any such all-union agreement terminated whenever:

(A) He finds that the labor organization involved unreasonably has refused to receive as a member any employee of such employer, and any person interested may come before the director, as provided in section 8-3-110, and ask the performance of this duty; or

(B) The employer or twenty percent of the employees covered by such agreement file a petition with the director on forms provided by the division seeking to revoke such all-union agreement and, in an election conducted under the supervision of the director, there is not an affirmative vote of at least a majority of all the employees eligible to vote or three-quarters or more of the employees who actually voted, whichever is greater, in such election by secret ballot in favor of such all-union agreement. Such petition may only be filed within a time period between one hundred twenty and one hundred five days prior to the end of the collective bargaining agreement or prior to a triennial anniversary of the date of such agreement, and the division must complete said election within sixty days prior to the termination or triennial anniversary of said collective bargaining agreement. The director may conduct an election within a collective bargaining unit no more often than once during the term of any collective bargaining agreement or once every three years in the case of agreements for a period longer than three years.

(IV) The director shall provide a means by which employees may submit confidential petitions for an election under this paragraph (c), a means for verifying the employment, status, and eligibility of petitioners, and a means for determining the sufficiency of such petitions with respect to the twenty percent signature requirement, all of which shall be accomplished without disclosing the identification of such petitioners, except as allowed under subparagraph (V) of this paragraph (c). This duty shall apply to petitions filed pursuant to subparagraph (II)(A), (II)(D), or (III)(B) of this paragraph (c).

(V) No officer or employee of the division shall disclose the names of any signers to a petition or disclose how any person voted in an election to any person outside the division except pursuant to a court order or subpoena issued by a governmental authority or a court, and any such officer or employee who violates such nondisclosure provisions or who refuses to call an election pursuant to this paragraph (c) or prevents or conspires to prevent such call of an election commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(d) Refuse to bargain collectively with the representatives of his employees in any collective bargaining unit; except that where an employer with reasonable cause files with the division a petition requesting a determination as to bargaining unit representation, he shall not be deemed to have refused to bargain until an election has been held and the result thereof has been certified to him by the director;

(e) Enter into an all-union agreement except in the manner provided in paragraph (c) of this subsection (1);

(f) Violate the terms of a collective bargaining agreement, including an agreement to accept an arbitration award;

(g) Refuse or fail to recognize or accept as conclusive of any issue in any controversy as to employment relations the final determination, after appeal, if any, of any tribunal having competent jurisdiction of the same or whose jurisdiction the employer has accepted;

(h) Discharge or otherwise discriminate against an employee because he has filed charges or given information or testimony in good faith under the provisions of this article;

(i) Deduct labor organization dues or assessments from an employee's earnings, unless the employer has been presented with an individual order therefor, signed by the employee personally and terminable at any time by the employee's giving at least thirty days' written notice of such termination;

(j) Employ any person to spy upon employees or their representatives respecting their exercise of any right created or approved by this article;

(k) Make, circulate, or cause to be circulated a blacklist as described in section 8-2-110;

(l) Commit any crime or misdemeanor in connection with any controversy as to employment relations;

(m) Require a potential employee to furnish preemployment application information regarding said applicant's record of civil or military disobedience, unless any such matters resulted in a plea of guilty or a conviction by a court of competent jurisdiction.

(2) It is an unfair labor practice for an employee, individually or in concert with others, to:

(a) Coerce or intimidate an employee in the enjoyment of his legal rights, including those guaranteed in section 8-3-106, or to intimidate his family or any member thereof, picket his domicile, or injure the person or property of such employee or his family or of any member thereof;

(b) Coerce, intimidate, or induce any employer to interfere with any of his employees in the enjoyment of their legal rights, including those guaranteed in section 8-3-106, or to engage in any practice with regard to his employees which would constitute an unfair labor practice if undertaken by him on his own initiative;

(c) Violate the terms of a collective bargaining agreement, including an agreement to accept an arbitration award;

(d) Refuse or fail to recognize or accept as conclusive of any issue in any controversy as to employment relations the final determination, after appeal, if any, of any tribunal having competent jurisdiction of the same or whose jurisdiction the employees or their representatives accepted;

(e) Cooperate in engaging in, promoting, or inducing picketing, boycotting, or any other overt concomitant of a strike unless a majority in a collective bargaining unit of the employees of an employer against whom such acts are primarily directed have voted by secret ballot to call a strike;

(f) Hinder or prevent, by mass picketing, threats, intimidation, force, or coercion of any kind, the pursuit of any lawful work or employment; or to obstruct or interfere with entrance to or egress from any place of employment; or to obstruct or interfere with free and uninterrupted use of public roads, streets, highways, railways, airports, or other ways of travel or conveyance;

(g) Engage in a secondary boycott, or to hinder or prevent, by threats, intimidation, force, coercion, or sabotage, the obtaining, use, or disposition of materials, equipment, or services, or to combine or conspire to hinder or prevent, by any means whatsoever, the obtaining, use, or disposition of materials, equipment, or services;

(h) Take, retain, or remain in unauthorized possession of property or any part thereof of the employer, or to engage in any concerted effort to interfere with production, except by leaving the premises in an orderly manner for the purpose of going on strike;

(i) Engage in a sit-down strike on the premises or property of the employer;

(j) Fail to give the notice of intention to strike provided in section 8-3-113;

(k) Commit any crime or misdemeanor in connection with any controversy as to employment relations;

(l) Demand or require any stand-in employee to be hired or employed by an employer, or to demand or require that the employer employ or pay for an employee to stand by or stand in for work being done by other employees, or to require the employer to employ or pay for any employee not required by the employer or necessary for the work of the employer;

(m) Do or cause to be done, on behalf of or in the interest of employers or employees, or in connection with or to influence the outcome of any controversy as to employment relations, any act prohibited by subsections (1) and (2) of this section.

(3) It is an unfair labor practice for an employee, individually or in concert with others, or for a labor organization or any of its agents to:

(a) Induce or encourage the employees of an employer to engage in a strike or concerted refusal in the course of their employment, or by any means to force or require an employer or any one or more employees to refrain from or prevent the use of any material, device, tool, or equipment intended or calculated to reduce the cost of the work;

(b) Require or force an employer to use any materials or do any work or render any service in connection with any task, job, work, or service as a condition of using any labor-saving device, equipment, tool, or instrument in the performance of such task, job, work, or service;

(c) Impose on any employee any fine, penalty, or forfeiture because such employee has used, is using, or has attempted to use a labor-saving device;

(d) (I) Engage in or induce or encourage employees of any employer to engage in a strike or concerted refusal in the course of their employment to use, manufacture, process, transport, or otherwise handle or work on any goods, articles, materials, or commodities or to perform any service where an object thereof is forcing or requiring any employer to assign particular work to employees in a particular trade, craft, or class rather than to employees in another labor organization or in another trade, craft, or class unless such employer is failing to conform to an order of the director or certification determining the bargaining representative for employees performing such work; but nothing contained in this subsection (3) shall be construed to make unlawful a refusal by any person to enter upon the premises of any employer (other than his own employer). Whenever a complaint is filed charging that any person or labor organization is engaged in the unfair labor practice defined in this paragraph (d), the director shall hear and determine the dispute concerning the assignment of work out of which such complaint arises, unless within ten days the parties to the dispute provide evidence to the director that the dispute is properly adjusted, in which case the complaint shall be dismissed by the director.

(II) Upon the filing of a complaint under this paragraph (d), the director shall make a preliminary investigation, and, if he finds that there is reasonable cause that the complaint is true, he may issue an order directing that the employees or labor organization cease and desist from striking, picketing, or refusing to handle or work on goods pending a resolution by the director of the dispute out of which the complaint arises.

(III) Upon the failure or refusal of any person or labor organization against whom such order is issued to comply with this order or direction, the district court of the district wherein the strike, picketing, or refusal to handle or work on goods takes place may, upon application of the director, issue injunctive relief in the manner provided in the Colorado rules of civil procedure for courts of record in Colorado.

(e) With regard to the entirety of this subsection (3), the following shall apply: Such material, device, tool, or equipment is germane to the employees' craft and not injurious to the employees' health and safety or the public generally, and nothing in this subsection (3) shall negate the rights of an employer and a labor organization to bargain collectively pursuant to subsection (1)(d) of this section.

(4) It is an unfair labor practice to do or cause to be done, on behalf of or in the interest of employers or employees, or in connection with or to influence the outcome of any controversy as to employment relations, any act prohibited by subsections (1), (2), and (3) of this section.



§ 8-3-109. What are not unfair labor practices

(1) It is not an unfair labor practice for any employer to refuse to grant a closed shop or all-union agreement or to accede to any proposal therefor as provided in this article.

(2) The right of both employer and employee freely to express, declare, and publish their respective views and proposals concerning any labor relationship shall not be abrogated or limited by this article, nor shall the exercise of such right constitute an unfair labor practice. No strike shall be lawful unless it is authorized by a majority vote of the employees in the union involved taken by secret ballot such as is provided in this article.

(3) It shall not be an unfair labor practice for an employer engaged primarily in the building and construction industry to enter into an all-union agreement, except an agreement providing for an agency shop or modified agency shop, with a labor organization, which agreement is limited in its coverage to employees who, upon their employment, will be engaged in the building and construction industry, if a copy of such agreement is filed with the director and certified by him as provided in section 8-3-108 (1)(c)(II)(B). Such agreement may be ratified as provided in section 8-3-108 (1)(c)(II)(C) or terminated by the director as provided in section 8-3-108 (1)(c)(III).



§ 8-3-110. Prevention of unfair labor practices

(1) Any controversy concerning unfair labor practices may be submitted to the division in the manner and with the effect provided in this article; but nothing in this article shall prevent the pursuit of equitable or legal relief in courts of competent jurisdiction, nor shall it be any ground for refusal of such relief that all of the administrative remedies provided in this article before the division have not been exhausted.

(2) Upon the filing with the division by any party in interest of a complaint in writing on a form provided by the division charging any person with having engaged in any specific unfair labor practice, the division shall mail a copy of such complaint to all persons so charged. Any other person claiming interest in the dispute or controversy, as an employer, an employee, or representative thereof, shall be made a party upon application. The director may bring in additional parties by service of a copy of the complaint. Only one such complaint shall issue against a person with respect to a single controversy, but any such complaint may be amended in the discretion of the director at any time prior to the issuance of a final order based thereon. The persons so complained of have the right to file an answer to the original or amended complaint and to appear in person or otherwise and give testimony at the place and time fixed in the notice of hearing. The director shall fix a time for the hearing on such complaint, which shall not be less than ten nor more than forty days after the filing of such complaint. Notice shall be given to the complainant and to each party named in the pleadings by service on him personally or by mailing a copy thereof to him at his last known post office address at least ten days before such hearing. In case a party in interest is located without the state and has no known post office address within this state, a copy of the complaint and copies of all notices shall be filed in the office of the secretary of state and shall also be sent by registered mail to the last known post office address of such party. Such filing and mailing shall constitute sufficient service with the same force and effect as if served upon the party located within this state. Such hearing may be adjourned from time to time in the discretion of the director and hearings may be held at such places as the director designates. The director may initiate and file any such complaint of his own motion or at the request of any interested person. Should the director file such a complaint on request, he shall not disclose the name or interest of the person upon whose request the complaint is filed, if in his judgment such disclosure would tend to prejudice the interest of any person who may be affected by any order that the director may enter upon such complaint.

(3) The director has the power to issue subpoenas and administer oaths. Depositions may be taken in the manner prescribed by the Colorado rules of civil procedure, and all such depositions shall be taken upon commissions issued by the director. No person shall be excused from attending and testifying or from producing books, records, correspondence, documents, or other evidence in obedience to the subpoena of the director on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture under the laws of the state of Colorado. No individual shall be prosecuted or subjected to any penalty or forfeiture for any transaction, matter, or thing concerning which he may testify or produce evidence, documentary or otherwise, before the director in obedience to a subpoena issued by him. An individual so testifying shall not be exempt from prosecution and punishment for perjury in the first degree committed in so testifying.

(4) Any person who willfully and unlawfully fails or neglects to appear or testify or to produce books, papers, and records as required, upon application to a district court, shall be ordered to appear before the director to testify or produce evidence if so ordered, and failure to obey such order of the court may be punished by the court as a contempt thereof.

(5) Each witness who appears before the director by his order or subpoena shall receive for his attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid by the state in the same manner as other expenses are audited and paid, upon presentation of properly verified vouchers approved by the director and charged to the proper appropriation for the division.

(6) A complete record shall be kept of all proceedings had before the director, and all testimony and proceedings shall be taken down by the reporter appointed by the director. Such proceedings shall not be governed by the technical rules of evidence, but by such rules as are prescribed by the director for administrative hearings.

(7) After the final hearing the director shall promptly make and file his findings of fact upon all of the issues involved in the controversy and his order which shall state his determination as to the rights of the parties. Pending the final determination of any controversy before him, the director, after hearing, may make interlocutory findings and orders, which may be enforced in the same manner as final orders. Final orders may dismiss the charges or require the person complained of to cease and desist from the unfair labor practices found to have been committed; suspend his rights, immunities, privileges, or remedies granted or afforded by this article as the director may specify, but not more than one year; and require an employer to take such affirmative action, including reinstatement of employees with or without pay, as the director may deem proper. Any order may further require such person to make reports from time to time showing the extent to which he has complied with the order.

(8) The director may authorize a deputy, referee, or administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the director. Any party in interest who is dissatisfied with the findings or order of the director may seek judicial review pursuant to section 24-4-106, C.R.S.

(9) The director, on his own motion, may set aside, modify, or change any of his findings or orders at any time within twenty days from the date thereof if he discovers any mistake therein or upon the ground of newly discovered evidence.

(10) If any party fails or neglects to obey an order of the director while the same is in effect, the director may file a complaint in the district court of the county wherein such person resides or usually transacts business for the enforcement of such order for appropriate temporary relief or restraining order, and shall certify and file in the court the record in the proceedings, including all documents and papers on file in the matter, and pleadings and testimony upon which such order was entered, and the findings and order of the director. Upon the filing the director shall cause notice thereof to be served upon such party by mailing a copy to his last known post office address, and thereupon the court has jurisdiction of the proceedings and of the question determined therein. Said action may thereupon be brought on for hearing upon such order by the director serving ten days' written notice upon the respondent, subject, however, to the Colorado rules of civil procedure for a change of the place of trial or the calling in of another judge. Upon such hearing the court may confirm, modify, or set aside the order of the director and enter an appropriate decree. No objection that was not urged before the director shall be considered by the court unless the failure or neglect to urge such objection is excused because of extraordinary circumstances. The findings of fact made by the director, if supported by credible and competent evidence in the record, shall be conclusive. The court in its discretion may grant leave to adduce additional evidence before the court where such evidence appears to be material and reasonable cause is shown for failure to have adduced such evidence in the hearing before the director. The director may modify his findings as to facts, or make new findings by reason of such additional evidence, and he shall file such modified or new findings with the same effect as his original findings and shall file his recommendations, if any, for the modification or setting aside of his original order. The court's judgment and decree shall be final; except that the same shall be subject to appellate review as provided by law.

(11) to (14) Repealed.

(15) Substantial compliance with the procedures of this article is sufficient to give effect to the orders of the director, and they shall not be declared inoperative, illegal, or void for any omission of a technical nature in respect thereto.

(16) The right of any person to proceed under this section and section 8-3-121 shall not extend beyond six months from the date of the specific act or unfair labor practice alleged.

(17) The director also has the power by himself and on his own motion to initiate proceedings in the manner provided in this section. It is likewise the duty of the director to so initiate a proceeding in his own name whenever complaint is made to him by any party in interest if it appears to the director that the disclosure of the name of the complainant, either as an employee or group of employees or as an employer or agent or representative of the employer, would jeopardize the rights or interests or standing of any party in interest. The proceedings so initiated by the director shall be conducted in the same manner and have the same effect as provided for in this section.

(18) (a) The director has the power and it is his duty in carrying out the public policy of the state, either upon his own initiative or upon the complaint of any party in interest or any organization or persons representing any public interests, if there is picketing which in the opinion of the director might tend to lead to riots, disturbances, or assaults or disturb public peace or injure the property or persons of individuals, to limit the number of pickets that may be permitted; and to prescribe the distance from any plant, entrance, or exit where such picketing may be permitted; and to otherwise prescribe limits to such picketing, including not only the number of persons picketing but also the manner or method thereof; and to prevent the use of weapons of any kind or threats or intimidation.

(b) Upon the failure or refusal of any person against whom any such order or direction is issued to comply with such order or direction, the district court of the district wherein the picketing takes place or the violation occurs, upon application of the director, may issue injunctive relief in the manner provided in the Colorado rules of civil procedure for courts of record in Colorado.



§ 8-3-111. Protection of employees when authority acquires certain operations

(1) Before any authority may acquire and operate any property of a privately or publicly owned mass transportation system, fair and equitable protective arrangements, as determined by the director, shall be made to insure certain rights of employees. Such protective arrangements shall include, without being limited to, such provisions as may be necessary to accomplish the following objectives:

(a) The preservation of existing rights, privileges, and benefits of employees under existing collective bargaining agreements between the mass transportation system and the employees thereof, including the continuation of all pension rights and benefits of the employees and their beneficiaries;

(b) The continuation of all collective bargaining in any situation existing at the time of such acquisition and the assurance of employment of all the employees of such mass transportation system so acquired;

(c) The protection of all individual employees with respect to their employment, including priorities, seniorities, and right of advancement when in agreement with any existing collective bargaining agreement;

(d) Training and retraining programs of employees and managing personnel.

(2) The contract whereby an authority acquires any property of a privately or publicly owned mass transportation system shall specify with particularity, the terms and conditions of all the protective arrangements set forth in this section, including all other protective arrangements which may be added through collective bargaining or by direction of the director.

(3) The determination of the sufficiency of protective arrangements shall be made by the director in accordance with such rules and regulations as the commission may from time to time establish.



§ 8-3-112. Arbitration

(1) Parties to a labor dispute may agree in writing to have the director act as arbitrator or to name arbitrators to arbitrate all or any part of such dispute, and thereupon the director shall have the power so to act. The director shall appoint as arbitrators only competent, impartial, and disinterested persons. Proceedings in any such arbitration shall be as provided by the rules of arbitration under the Colorado rules of civil procedure.

(2) All parties to any labor dispute when the employer is an authority shall submit to arbitration upon written order of the director when such written order is the result of the procedure set forth in section 8-3-113 (3). Any order so given shall be subject to appeal within five days of the receipt of such order by either the employee's representative or the authority, who are parties in interest. Appeal of the order shall be made to the district court in the judicial district where the most substantial number of the employees concerned are employed. Such court shall either confirm, deny, amend, or continue the order within sixty days following the application for appeal. The results of any arbitration conducted in accordance with the procedure set forth in this article shall be binding upon all parties in interest with the right of appeal to any court of competent jurisdiction on the grounds that the director or arbitration board has been unfair, capricious, or unjust in its conduct, determinations, or award.



§ 8-3-113. Mediation

(1) The director has power to appoint any competent, impartial, disinterested person to act as mediator in any labor dispute either upon his own initiative or upon the request of one of the parties to the dispute. It is the function of such mediator to bring the parties together voluntarily under such favorable auspices as will tend to effectuate settlement of the dispute, but neither the mediator nor the director has any power of compulsion in mediation proceedings. The director shall provide necessary expenses and order reasonable compensation for such mediators as he may appoint.

(2) Where, as provided by this article, the exercise of the right to strike by the employees of any employer engaged in the state of Colorado in the production, harvesting, or initial processing, the latter after leaving the farm, of any farm or dairy product produced in this state would tend to cause the destruction or serious deterioration of such product, the employees shall give to the division at least thirty days' notice of their intention to strike, and, in the case of employees in all other industries or occupations, at least twenty days' notice of their intention to strike. The division shall immediately notify the employer of the receipt of such notice. Upon receipt of such notice, the director shall take immediate steps to effect mediation, if possible. In the event of the failure of the efforts to mediate, the director shall endeavor to induce the parties to arbitrate the controversy. Any strike called or made effective before the expiration of twenty days from the date of such notice shall constitute an unfair labor practice.

(3) Where the exercise of the right to strike is desired by the employees of any authority, the employees or their representatives shall file with the division written notice of intent to strike not less than forty calendar days prior to the date contemplated for such strike. Within twenty days of the filing of the notice, the director shall enter an order allowing or denying the strike based on the grounds of whether or not such strike would interfere with the preservation of the public peace, health, and safety in accordance with rules and regulations of the division. Any order denying a strike under this section shall include an order to arbitrate in accordance with section 8-3-112. Such arbitration shall be entered into not later than one hundred days from the filing of the notice of intent to strike. Immediately upon receipt of a notice of intent to strike, the director shall take steps to effect mediation, if possible. In the event of failure to mediate, the director shall endeavor to induce the parties to arbitrate the controversy. Any strike before the expiration of forty days from the giving of notice of intent to strike or in violation of an order of the director, unless such order is changed on appeal or otherwise, shall constitute an unfair labor practice.

(4) The division shall prescribe reasonable rules of procedure for mediation under this section.



§ 8-3-114. Duties of attorney general and district attorneys

Upon the request of the director, the attorney general or the district attorney of the county in which a proceeding is brought before the district court for the purpose of enforcing or reviewing an order of the director shall appear and act as counsel for the director in such proceeding and in any proceeding to review the action of the district court affirming, modifying, or reversing such order.



§ 8-3-115. Employer and employee committees

The director, from time to time, may appoint joint, standing, or special committees composed in equal numbers of representatives of employees and employers. The director may refer to any such committee for its study and advice any matters concerning the relations of employers and employees or the operation of this article.



§ 8-3-116. Interference with director - officer of division

Any person who willfully assaults, resists, prevents, impedes, or interferes with the director or any officer, deputy, agent, or employee of the division or any of its agencies in the performance of duties pursuant to this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 8-3-117. Existing contracts unaffected

Nothing in this article shall operate to abrogate, annul, or modify any valid agreement respecting employment relations existing on or before April 1, 1943.



§ 8-3-118. Jurisdiction to issue restraining orders or injunctions

(1) Except as otherwise provided in this article, no court has jurisdiction to issue in any case involving or growing out of a labor dispute any restraining order or temporary or permanent injunction which in specific or general terms prohibits any person from doing, whether singly or in concert, any of the following acts:

(a) Ceasing or refusing to perform any work or to remain in any relation of employment, regardless of any promise, undertaking, contract, or agreement to do such work or to remain in such employment;

(b) Becoming or remaining a member of any labor organization or of any employer organization, regardless of any undertaking or promise as is described in section 8-3-119;

(c) Paying or giving to or withholding from any person any strike or unemployment benefits or insurance or other moneys or things of value;

(d) Aiding, by all lawful means, any person who is being proceeded against in, or is prosecuting any action or suit in, any court of this state;

(e) Giving publicity to and obtaining or communicating information regarding the existence of or the facts involved in any dispute, whether by advertising, speaking, without intimidation or coercion, or by any other method not involving fraud, violence, breach of the peace, or threat thereof;

(f) Ceasing as an organization to patronize any person with whom the organization has a labor dispute or requiring it to employ any person;

(g) Assembling peaceably to do or to organize to do any of the acts specified in this section or to promote lawful interests;

(h) Advising or notifying any person of an intention to do any of the acts specified in this section;

(i) Agreeing with other persons to do or not to do any of the acts specified in this section;

(j) Advising, urging, or inducing, without fraud, violence, or threat thereof, others to do the acts specified in this section, regardless of any such undertaking or promise as is described in section 8-3-119;

(k) Doing in concert any acts specified in this section on the ground that the persons engaged therein constitute an unlawful combination or conspiracy.



§ 8-3-119. Relations contrary to public policy

(1) The following is declared to be contrary to public policy and shall not afford any basis for the granting of legal or equitable relief by any court against a party to such undertaking or promise or against any other persons who may advise, urge, or induce, without fraud, violence, or threat thereof, either party thereto to act in disregard of the undertaking or promise: Every undertaking or promise made on or after April 1, 1943, whether written or oral, express or implied, between any employee or prospective employee and his employer, prospective employer, or any other individual, firm, company, association, or corporation, whereby:

(a) Either party thereto undertakes or promises to join or to remain a member of some specific labor organization or to join or remain a member of some specific employer organization or any employer organization; or

(b) Either party thereto undertakes or promises not to join or not to remain a member of some specific labor organization or of some specific employer organization or any employer organizations; or

(c) Either party thereto undertakes or promises that he will withdraw from an employment relation in the event that he joins or remains a member of some specific labor organization or any labor organization or of some specific employer organization or any employer organization.



§ 8-3-120. Conflict of provisions

Wherever the application of the provisions of other statutes or laws conflict with the application of the provisions of this article, this article shall prevail; except that, in any situation where the provisions of this article cannot be validly enforced, the provisions of such other statutes or laws shall apply.



§ 8-3-121. Civil liability for damages

(1) Any person who suffers injury because of an unfair labor practice has a right of action, jointly and severally, against all persons participating in said practice for damages caused to the injured person thereby.

(2) If, in accordance with this article or otherwise, persons otherwise unwilling to do so are induced to violate contracts of employment or for services or materials, any person injured thereby shall be entitled to recover and have judgment therefor at law against the persons, jointly and severally, so inducing the violation of such obligations.



§ 8-3-122. Penalty for violation

Any person, firm, or corporation who violates any of the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be fined for the first offense not less than fifty dollars nor more than one hundred dollars and for the second and subsequent offenses not less than one hundred dollars nor more than five hundred dollars, together with costs.



§ 8-3-123. Nonapplicability of other statutes

The provisions of sections 8-1-108, 8-1-120, and 8-1-123 shall not apply to this article, but this article and the administration thereof are governed and controlled as to all matters contained in sections 8-1-108, 8-1-120, and 8-1-123 by the special provisions of this article.






Article 3.5 - Nonimmigrant Agricultural Seasonal Worker Pilot Program

§ 8-3. 5-101 to 8-3.5-114. (Repealed)

(2) Section 8-3.5-114 provided for the repeal of this article, effective January 1, 2014. (See L. 2008, p. 2304.)






Article 4 - Wages

§ 8-4-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Citation" means a written determination by the division that a wage payment requirement has been violated.

(2) "Credit" means an arrangement or understanding with the bank or other drawee for the payment of an order, check, draft, note, memorandum, or other acknowledgment of indebtedness.

(3) "Director" means the director of the division of labor standards and statistics or his or her designee.

(4) "Division" means the division of labor standards and statistics in the department of labor and employment.

(5) "Employee" means any person, including a migratory laborer, performing labor or services for the benefit of an employer in which the employer may command when, where, and how much labor or services shall be performed. For the purpose of this article, an individual primarily free from control and direction in the performance of the service, both under his or her contract for the performance of service and in fact, and who is customarily engaged in an independent trade, occupation, profession, or business related to the service performed is not an "employee".

(6) "Employer" means every person, firm, partnership, association, corporation, migratory field labor contractor or crew leader, receiver, or other officer of court in Colorado, and any agent or officer thereof, of the above mentioned classes, employing any person in Colorado; except that the provisions of this article shall not apply to the state or its agencies or entities, counties, cities and counties, municipal corporations, quasi-municipal corporations, school districts, and irrigation, reservoir, or drainage conservation companies or districts organized and existing under the laws of Colorado.

(7) "Field labor contractor" means anyone who contracts with an employer to recruit, solicit, hire, or furnish migratory labor for agricultural purposes to do any one or more of the following activities in this state: Hoeing, thinning, topping, sacking, hauling, harvesting, cleaning, cutting, sorting, and other direct manual labor affecting beets, onions, lettuce, potatoes, tomatoes, and other products, fruits, or crops in which labor is seasonal in this state. Such term shall not include a farmer or grower, packinghouse operator, ginner, or warehouseman or any full-time regular and year-round employee of the farmer or grower, packinghouse operator, ginner, or warehouseman who engages in such activities, nor shall it include any migratory laborer who engages in such activities with regard to such migratory laborer's own children, spouse, parents, siblings, or grandparents.

(8) "Fine" means any monetary amount assessed against an employer and payable to the division.

(9) "Migratory laborer" means any person from within or without the limits of the state of Colorado who offers his or her services to a field labor contractor, whether from within or from without the limits of the state of Colorado, so that said field labor contractor may enter into a contract with any employer to furnish the services of said migratory laborers in seasonal employment.

(10) "Notice of assessment" means a written notice by the division, based on a citation, that the employer must pay the amount of wages, penalties, or fines assessed.

(11) "Notice of complaint" means the letter sent by the division as described in section 8-4-111 (2)(a).

(12) "Penalty" means any monetary amount assessed against an employer and payable to an employee.

(13) "Wage complaint" means a complaint filed with the division from an employee for unpaid wages alleging that an employer has violated section 15 of article XVIII of the Colorado constitution, this article, article 6 of this title, or any rule adopted by the director pursuant to this article or article 6 of this title.

(14) (a) "Wages" or "compensation" means:

(I) All amounts for labor or service performed by employees, whether the amount is fixed or ascertained by the standard of time, task, piece, commission basis, or other method of calculating the same or whether the labor or service is performed under contract, subcontract, partnership, subpartnership, station plan, or other agreement for the performance of labor or service if the labor or service to be paid for is performed personally by the person demanding payment. No amount is considered to be wages or compensation until such amount is earned, vested, and determinable, at which time such amount shall be payable to the employee pursuant to this article.

(II) Bonuses or commissions earned for labor or services performed in accordance with the terms of any agreement between an employer and employee;

(III) Vacation pay earned in accordance with the terms of any agreement. If an employer provides paid vacation for an employee, the employer shall pay upon separation from employment all vacation pay earned and determinable in accordance with the terms of any agreement between the employer and the employee.

(b) "Wages" or "compensation" does not include severance pay.

(15) "Written demand" means any written demand for wages or compensation from or on behalf of an employee, including a notice of complaint, mailed or delivered to the employer's correct address.



§ 8-4-102. Proper payment - record of wages

(1) Negotiable instrument required. No employer or agent or officer thereof shall issue, in payment of or as an evidence of indebtedness for wages due an employee, any order, check, draft, note, memorandum, or other acknowledgment of indebtedness unless the same is negotiable and payable upon demand without discount in cash at a bank organized and existing under the general banking laws of the state of Colorado or the United States or at some established place of business in the state. The name and address of the drawee shall appear upon the face of the order, check, draft, note, memorandum, or other acknowledgment of indebtedness; except that such provisions shall not apply to a public utility engaged in interstate commerce and otherwise subject to the power of the public utilities commission. At the time of the issuance of same, the maker or drawer shall have sufficient funds in or credit with the bank or other drawee for the payment of same. Where such order, check, draft, note, memorandum, or other acknowledgment of indebtedness is protested or dishonored on the ground of insufficiency of funds or credit, the notice of memorandum of protest or dishonor thereof shall be admissible as proof of presentation, nonpayment, and protest.

(2) Direct deposit. Nothing in this article shall prohibit an employer from depositing wages due or to become due or an advance on wages to be earned in an account in any bank, savings and loan association, credit union, or other financial institution authorized by the United States or one of the several states to receive deposits in the United States if the employee has voluntarily authorized such deposit in the financial institution of the employee's choice.

(2.5) Paycard. (a) Nothing in this article shall prohibit an employer from depositing an employee's wages on a paycard, so long as the employee:

(I) Is provided free means of access to the entire amount of net pay at least once per pay period; or

(II) May choose to use other means for payment of wages as authorized in subsections (1) and (2) of this section.

(b) As used in this section, "paycard" means an access device that an employee uses to receive his or her payroll funds from his or her employer.

(3) Scrip prohibited. No employer or agent or officer thereof shall issue in payment of wages due, or wages to become due an employee, or as an advance on wages to be earned by an employee any scrip, coupons, cards, or other things redeemable in merchandise unless such scrip, coupons, cards, or other things may be redeemed in cash when due, but nothing contained in this section shall be construed to prohibit an employer from guaranteeing the payment of bills incurred by an employee for the necessities of life or for the tools and implements used by such employee in the performance of his or her duties.



§ 8-4-103. Payment of wages - insufficient funds - pay statement - record retention - tip notification

(1) (a) All wages or compensation, other than those mentioned in section 8-4-109, earned by any employee in any employment, other than those specified in subsection (3) of this section, shall be due and payable for regular pay periods of no greater duration than one calendar month or thirty days, whichever is longer, and on regular paydays no later than ten days following the close of each pay period unless the employer and the employee shall mutually agree on any other alternative period of wage or salary payments.

(b) An employer is subject to the penalties specified in section 8-4-113 (1) if, two or more times within any twenty-four-month period, the employer causes an employee's check, draft, or order to not be paid because the employer's bank does not honor an employee's paycheck upon presentment. The director may investigate complaints regarding alleged violations of this paragraph (b).

(2) (a) In agricultural, horticultural, and floricultural pursuits and in stock or poultry raising, when the employee in such employments is boarded and lodged by the employer, all wages or compensation earned by any employee in such employment shall be due and payable for regular periods of no greater duration than one month and on paydays no later than ten days following the close of each pay period.

(b) Nothing in paragraph (a) of this subsection (2), as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a floricultural operation.

(3) Nothing in this article shall apply to compensation payments due an employee under a profit-sharing plan, a pension plan, or other similar deferred compensation programs.

(4) Every employer shall at least monthly, or at the time of each payment of wages or compensation, furnish to each employee an itemized pay statement in writing showing the following:

(a) Gross wages earned;

(b) All withholdings and deductions;

(c) Net wages earned;

(d) The inclusive dates of the pay period;

(e) The name of the employee or the employee's social security number; and

(f) The name and address of the employer.

(4.5) An employer shall retain records reflecting the information contained in an employee's itemized pay statement as described in subsection (4) of this section for a period of at least three years after the wages or compensation were due. The records shall be available for inspection by the division, and the employer shall provide copies of the records upon request by the division or the employee. The director may impose a fine of up to two hundred fifty dollars per employee per month on an employer who violates this subsection (4.5) up to a maximum fine of seven thousand five hundred dollars.

(5) Each field labor contractor shall keep, for a period of three years on each migratory laborer, records of wage rates offered, wages earned, number of hours worked, or, in the case of contractual or piecework where a field labor contractor pays the employee, the aggregate amount earned and all withholdings from wages on a form furnished by and in the manner prescribed by the division. In addition, in each pay period, each field labor contractor shall provide to each migratory laborer engaged in agricultural employment a statement of the gross earnings of the laborer for the period and all deductions and withholdings therefrom. The director may prescribe appropriate forms for use pursuant to this subsection (5). All such payroll records shall be filed with the division quarterly or at any time said labor contractor leaves this state or terminates his or her contract. The director is charged with the responsibility of making periodic reports to the governor's committee on migrant labor.

(6) It is unlawful for any employer engaged in any business where the custom prevails of the giving of presents, tips, or gratuities by patrons thereof to an employee of said business to assert any claim to, or right of ownership in, or control over such presents, tips, or gratuities; and such presents, tips, or gratuities shall be the sole property of the employee of said business unless the employer posts in his or her place of business in a conspicuous place a printed card, at least twelve inches by fifteen inches in size, containing a notice to the general public in letters at least one-half inch high that all presents, tips, or gratuities given by any patron of said business to an employee thereof are not the property of said employee but belong to the employer. Nothing in this section shall prevent an employer covered hereby from requiring employees to share or allocate such presents, tips, or gratuities on a preestablished basis among the employees of such business.



§ 8-4-104. Funds available to pay wages - mining industry

Every person, firm, association, corporation, or agent, manager, superintendent, or officer thereof engaged in the business of extracting or of extracting and refining or reducing metals or minerals other than petroleum, or other than parties having a free unencumbered title to the fee simple of the property being worked, and also other than mining partnerships in respect to the members of the partnerships, shall, before commencing work in any period for which a single payment of wages is to be made, have on hand, either physically or by deposit with a bank or trust company in the county where such property is located or, if there is no bank or trust company in the county, in the bank or trust company nearest the property, cash or readily salable securities of a market value equivalent to such cash, or accounts receivable payable in the normal course of business prior to the next payday, in a sufficient amount to make the payment of wages without discount or loss to any person employed on the mining property for such period.



§ 8-4-105. Payroll deductions permitted

(1) No employer shall make a deduction from the wages or compensation of an employee except as follows:

(a) Deductions mandated by or in accordance with local, state, or federal law including, but not limited to, deductions for taxes, "Federal Insurance Contributions Act" ("FICA") requirements, garnishments, or any other court-ordered deduction;

(a.5) Deductions for contributions attributable to automatic enrollment in an employee retirement plan, as defined in section 8-4-105.5, regardless of whether the plan is subject to the federal "Employee Retirement Income Security Act of 1974", as amended;

(b) Deductions for loans, advances, goods or services, and equipment or property provided by an employer to an employee pursuant to a written agreement between such employer and employee, so long as it is enforceable and not in violation of law;

(c) Any deduction necessary to cover the replacement cost of a shortage due to theft by an employee if a report has been filed with the proper law enforcement agency in connection with such theft pending a final adjudication by a court of competent jurisdiction; except that, if the accused employee is found not guilty in a court action or if criminal charges related to such theft are not filed against the accused employee within ninety days after the filing of the report with the proper law enforcement agency, or such charges are dismissed, the accused employee shall be entitled to recover any amount wrongfully withheld plus interest. In the event an employer acts without good faith, in addition to the amount wrongfully withheld and legally proven to be due, the accused employee may be awarded an amount not to exceed treble the amount wrongfully withheld. In any such action the prevailing party shall be entitled to reasonable costs related to the recovery of such amount including attorney fees and court costs.

(d) Any deduction, not listed in paragraph (a), (a.5), (b), or (c) of this subsection (1), that is authorized by an employee if the authorization is revocable, including deductions for hospitalization and medical insurance, other insurance, savings plans, stock purchases, supplemental retirement plans, charities, and deposits to financial institutions;

(e) A deduction for the amount of money or the value of property that the employee failed to properly pay or return to the employer in the case where a terminated employee was entrusted during his or her employment with the collection, disbursement, or handling of such money or property. The employer shall have ten calendar days after the termination of employment to audit and adjust the accounts and property value of any items entrusted to the employee before the employee's wages or compensation shall be paid as provided in section 8-4-109. This is an exception to the pay requirements in section 8-4-109. The penalty provided in section 8-4-109 shall apply only from the date of demand made after the expiration of the ten-day period allowed for payment of the employee's wages or compensation. If, upon such audit and adjustment of the accounts and property value of any items entrusted to the employee, it is found that any money or property entrusted to the employee by the employer has not been properly paid or returned the employer as provided by the terms of any agreement between the employer and the employee, the employee shall not be entitled to the benefit of payment pursuant to section 8-4-109, but the claim for unpaid wages or compensation of such employee shall be disposed of as provided for by this article.

(2) Nothing in this section authorizes a deduction below the minimum wage applicable under the "Fair Labor Standards Act of 1938", 29 U.S.C. sec. 201 et seq.



§ 8-4-105.5. Automatic enrollment in retirement plans - relief from liability - conditions - definitions

(1) (a) (I) An employer that provides automatic enrollment in an employee retirement plan is not liable for the investment decisions made by the employer on behalf of any participating employee with respect to the default investment of contributions made for that employee to the plan if:

(A) The plan provides the participating employee at least quarterly opportunities to select investments for the employee's contributions among investment alternatives available under the plan;

(B) The participating employee is given notice of the investment decisions that will be made in the absence of direction from the employee, a description of all the investment alternatives available for employee investment direction under the plan, and a brief description of procedures available for the employee to change investments; and

(C) The employee is given at least annual notice of the actual default investments made of contributions attributable to the employee.

(II) The relief from liability of the employer under this subsection (1) extends to any employee retirement plan official who makes the actual default investment decisions on behalf of participating employees.

(b) Nothing in this subsection (1) modifies any existing responsibility of employers or other plan officials for the selection of investment funds for participating employees.

(2) As used in this section:

(a) "Automatic enrollment" means an employee retirement plan provision under which an employee will have a specified contribution made to the plan, equal to a compensation reduction, that will be made for the employee unless the employee affirmatively elects, in accordance with the federal "Pension Protection Act of 2006", Pub.L. 109-280, either not to have any compensation reduction contributions or a compensation reduction contribution in an alternative amount.

(b) "Employee retirement plan" means a plan described in sections 401(k) or 403(b) of the federal "Internal Revenue Code of 1986", as amended; a governmental deferred compensation plan described in section 457 of the federal "Internal Revenue Code of 1986", as amended; or a payroll deduction individual retirement account plan described in sections 408 or 408A of the federal "Internal Revenue Code of 1986", as amended.



§ 8-4-106. Early payment of wages permitted

Nothing contained in this article shall in any way limit or prohibit the payment of wages or compensation at earlier dates, or at more frequent intervals, or in greater amounts, or in full when or before due.



§ 8-4-107. Post notice of paydays

Every employer shall post and keep posted conspicuously at the place of work if practicable, or otherwise where it can be seen as employees come or go to their places of work, or at the office or nearest agency for payment kept by the employer a notice specifying the regular paydays and the time and place of payment, in accordance with the provisions of section 8-4-103, and also any changes concerning them that may occur from time to time.



§ 8-4-108. Payment in the event of strike

(1) In the event of a strike, every employee who is discharged shall be paid at the place of discharge, and every employee who quits or resigns shall be paid at the office or agency of the employer in the county or city and county where such employee has been performing the labor or service for the employer. All payments of money or compensation shall be made in the manner provided by law.

(2) In the event of any strike, the unpaid wages or compensation earned by such striking employee shall become due and payable on the employer's next regular payday, and the payment or settlement shall include all amounts due such striking employee without abatement or reduction. The employer shall return to each striking employee, upon request, any deposit or money or other guaranty required by the employer from the employee for the faithful performance of the duties of his or her employment.



§ 8-4-109. Termination of employment - payments required - civil penalties - payments to surviving spouse or heir

(1) (a) When an interruption in the employer-employee relationship by volition of the employer occurs, the wages or compensation for labor or service earned, vested, determinable, and unpaid at the time of such discharge is due and payable immediately. If at such time the employer's accounting unit, responsible for the drawing of payroll checks, is not regularly scheduled to be operational, then the wages due the separated employee shall be made available to the employee no later than six hours after the start of such employer's accounting unit's next regular workday; except that, if the accounting unit is located off the work site, the employer shall deliver the check for wages due the separated employee no later than twenty-four hours after the start of such employer's accounting unit's next regular workday to one of the following locations selected by the employer:

(I) The work site;

(II) The employer's local office; or

(III) The employee's last-known mailing address.

(b) When an employee quits or resigns such employee's employment, the wages or compensation shall become due and payable upon the next regular payday. When a separation of employment occurs, the employer shall make the separated employee's check for wages due available at one of the following locations selected by the employer:

(I) The work site;

(II) The employer's local office; or

(III) The employee's last-known mailing address.

(c) If an employer has made the employee's wages or compensation available at the work site or at the employer's local office under paragraph (a) or (b) of this subsection (1), and the employee has not received the wages or compensation within sixty days after the wages or compensation were due, the employer shall mail the employee's check for wages or compensation due to the employee's last-known mailing address.

(2) Nothing in subsection (1) of this section shall limit the right of an employer to set off any deductions pursuant to section 8-4-105 owing by the employee to the employer or require the payment at the time employment is severed of compensation not yet fully earned under the compensation agreement between the employee and employer, whether written or oral.

(3) (a) If an employer refuses to pay wages or compensation in accordance with subsection (1) of this section, the employee, his or her designated agent, or the division may send a written demand for the payment.

(a.5) If the employer disputes the amount of wages or compensation claimed by an employee under this article and if, within fourteen days after the written demand is sent, the employer makes a legal tender of the amount that the employer in good faith believes is due, the employer shall not be liable for any penalty unless, in a legal proceeding, including a civil action or an administrative procedure under sections 8-4-111 and 8-4-111.5, the employee recovers a greater sum than the amount so tendered.

(b) If an employee's earned, vested, and determinable wages or compensation is not paid within fourteen days after the written demand is sent in the manner set forth in paragraph (d) of this subsection (3), the employer shall be liable to the employee for the wages or compensation, and a penalty of the sum of the following amounts of wages or compensation due or, if greater, the employee's average daily earnings for each day, not to exceed ten days, until such payment or other settlement satisfactory to the employee is made:

(I) One hundred twenty-five percent of that amount of such wages or compensation up to and including seven thousand five hundred dollars; and

(II) Fifty percent of that amount of such wages or compensation that exceed seven thousand five hundred dollars.

(c) If the employee can show that the employer's failure to pay is willful, the penalty required under paragraph (b) of this subsection (3) shall increase by fifty percent. Evidence that a judgment has, within the previous five years, been entered against the employer for failure to pay wages or compensation is admissible as evidence of willful conduct.

(d) (I) The employer shall send or deliver payment, by check, draft, or voucher in the employee's name, to the employee at the address contained in the written demand; or make the payment by direct deposit authorized under section 8-4-102 (2) if the employee has not revoked the authorization. The employer may, but is not required to, make the payment by direct deposit to an account specified by the employee in the demand, even if the employee has not previously authorized direct deposit of the employee's compensation, or make the payment by another method requested by the employee in the demand, if applicable. If the employee has not previously authorized direct deposit of compensation and the demand does not state an address to which the payment should be mailed, the employer shall make the payment as follows:

(A) To the employee's last-known address according to the records of the employer; or

(B) If applicable and if the employer so elects, as otherwise requested by the employee in the demand.

(II) The employee or his or her designated agent may commence a civil action to recover the penalty set forth in this subsection (3). For an action filed in a small claims court, established pursuant to part 4 of article 6 of title 13, C.R.S., if the employer has not received a written demand at least fourteen days before the employer is served with the complaint or other document commencing the action, service of the complaint or other document serves as the written demand under this subsection (3). If an employer makes a legal tender of the full amount claimed in the action within fourteen days after service of the complaint or other document commencing the action, the employee shall dismiss the action.

(4) If, at the time of the death of any employee, an employer is indebted to the employee for wages or compensation, and no personal representative of the employee's estate has been appointed, such employer shall pay the amount earned, vested, and determinable to the deceased employee's surviving spouse. If there is no surviving spouse, the employer shall pay the amount due to the deceased employee's next legal heir upon the request of such heir. If a personal representative for the employee has been appointed and is known to the employer prior to payment of the amount due to the spouse or other legal heir, the employer shall pay the amount due to such personal representative upon the request of such representative. The employer shall require proof of a claimant's relationship to the deceased employee by affidavit and require such claimant to acknowledge the receipt of any payment in writing. Any payments made by the employer pursuant to the provisions of this section shall operate as a full and complete discharge of the employer's indebtedness to the extent of the payment, and no employer shall thereafter be liable to the deceased employee's estate or to the deceased employee's personal representative. Any amounts received by a surviving spouse or legal heir shall be considered in diminution of the allowance to the spouse or legal heir pursuant to the "Colorado Probate Code", articles 10 to 17 of title 15, C.R.S. Nothing in this section shall create a substantive right that does not exist in any agreement between the employer and the employee.



§ 8-4-110. Disputes - fees

(1) If, in any action, the employee fails to recover a greater sum than the amount tendered by the employer, the court may award the employer reasonable costs and attorney fees incurred in such action when, in any pleading or other court filing, the employee claims wages or compensation that exceed the greater of seven thousand five hundred dollars in wages or compensation or the jurisdictional limit for the small claims court, whether or not the case was filed in small claims court or whether or not the total amount sought in the action was within small claims court jurisdictional limits. If, in any such action in which the employee seeks to recover any amount of wages or compensation, the employee recovers a sum greater than the amount tendered by the employer, the court may award the employee reasonable costs and attorney fees incurred in such action. If an employer fails or refuses to make a tender within fourteen days after the demand, then such failure or refusal shall be treated as a tender of no money for any purpose under this article.

(1.5) This section shall not apply to a claimant who is found to be an independent contractor and not an employee.

(2) Any person claiming to be aggrieved by violation of any provisions of this article or regulations prescribed pursuant to this article may file suit in any court having jurisdiction over the parties without regard to exhaustion of any administrative remedies.



§ 8-4-111. Enforcement - duty of director - duties of district or city attorneys

(1) (a) It is the duty of the director to inquire diligently for any violation of this article, and to institute the actions for penalties or fines provided for in this article in such cases as he or she may deem proper, and to enforce generally the provisions of this article. For wages and compensation earned on and after January 1, 2015, the director may establish an administrative procedure to receive complaints and adjudicate claims for nonpayment of wages or compensation of seven thousand five hundred dollars or less. The procedures may include claims of employees where no interruption of the employer-employee relationship has occurred. The penalties established by section 8-4-109 (3) apply to actions instituted by the director under this article when no interruption of the employer-employee relationship has occurred.

(b) The director shall promulgate rules providing for notice to employees of an employee's rights under this section and section 8-4-111.5, of the limitations on the amount of wages, compensation, and penalties available under the administrative remedy, and of the employee's option to bring a claim for wages and compensation in court without pursuing the administrative remedy unless the employee has accepted payment pursuant to paragraph (e) of subsection (2) of this section.

(2) (a) (I) If one or more employees files a wage complaint with the division claiming unpaid wages or compensation of seven thousand five hundred dollars or less per employee, exclusive of penalties and fines, the division shall investigate the wage complaint. The division shall initiate the administrative procedure by sending a notice of complaint to the employer by mail or electronic means in accordance with rules as the director may promulgate when the complaint states a claim for relief. The notice of the complaint must include:

(A) The name of the complainant;

(B) The nature of the complaint; and

(C) The amount for which the employer may be liable, including any potential fines or penalties.

(II) An employer must respond within fourteen days after the complaint is sent.

(III) The division shall issue a determination within ninety days after the notice of complaint is sent unless the division extends the time period by providing advance written notice to the employee and employer stating good cause for the extension of time.

(b) If the division does not find a violation based on the wage complaint and any response, including the failure by the employee to pursue the wage complaint, the division shall issue a notice of the dismissal of the complaint and send the notice to all interested parties. The notice must set forth the employee's right to any other relief available under this section or section 8-4-111.5.

(c) If the division determines that an employer has violated this article for nonpayment of wages or compensation, the division shall issue a citation and notice of assessment for the amount determined that is owed, which amount must include all wages and compensation owed, penalties pursuant to section 8-4-109, and any fines pursuant to section 8-4-113.

(d) To encourage compliance by the employer, if the employer pays the employee all wages and compensation owed within fourteen days after the citation and notice of assessment is sent to the employer, the division may waive or reduce any fines imposed pursuant to section 8-4-113 (1) and reduce by up to fifty percent penalties imposed pursuant to section 8-4-109.

(e) Upon payment by an employer, and acceptance by an employee, of all wages, compensation, and penalties assessed by the division in a citation and notice of assessment issued to the employer, the payment shall constitute a full and complete satisfaction by the employer and bar the employee from initiating or pursuing any civil action or other administrative proceeding based on the wage complaint addressed by the citation and notice of assessment.

(3) An employee who has filed a wage complaint with the division pursuant to subsection (2) of this section may elect to terminate the division's administrative procedure within thirty-five days after the issuance of the determination of compliance or citation and notice of assessment by providing a notice to the division. An employee who terminates the division's administrative procedure preserves any private right of action the employee may have. Upon receipt of the notice, the division shall immediately discontinue its action against the employer and revoke any citation and notice of assessment sent.

(4) Except for an appeal pursuant to section 8-4-111.5 (5) or as stated in a citation, notice of assessment, or order filed with the court pursuant to section 8-4-113 (2), any determination made by the division pursuant to this article, or any offer of payment by the employer of the wages made during or in conjunction with a proceeding of the division, is not admissible in any court action.

(5) The division's notice to the employer of a complaint filed pursuant to subsection (2) of this section satisfies the requirement of a written demand as described in section 8-4-109 (3)(a).

(6) Nothing in this section shall be construed to limit the right of the division to pursue any action available with respect to an employee that is identified as a result of a wage complaint or with respect to an employer in the absence of a wage complaint.

(7) Nothing in this section shall be construed to limit the right of the employee to pursue any civil action or administrative proceeding for any claims other than those considered by the division in the employee's wage complaint. The claims considered by the division in the employee's wage complaint are subject to the limitations set forth in paragraph (e) of subsection (2) of this section and subsection (3) of this section.

(8) Nothing in this article shall be construed to limit the authority of the district attorney of any county or city and county or the city attorney of any city to prosecute actions for such violations of this article as may come to his or her knowledge, or to enforce the provisions of this article independently and without specific direction of the director, or to limit the right of any wage claimant to sue directly or through an assignee for any wages or penalty due him or her under the provisions of this article.



§ 8-4-111.5. Hearing officer review and appeals of administrative actions

(1) Pursuant to policies established by the director by rule, any interested party who is dissatisfied with the division's decision on a wage complaint filed pursuant to section 8-4-111 (2) may file a request for a hearing within thirty-five days after the division's decision is sent. If no request is filed within the thirty-five-day period, the division's decision is final.

(2) (a) If a request is filed pursuant to subsection (1) of this section, the director shall designate a hearing officer. The hearing officer shall have the power and authority to call, preside at, and conduct hearings. In the discharge of the duties imposed by this article, the hearing officer has the power to administer oaths and affirmations, take depositions, certify to official acts, permit parties to participate by telephone, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with a disputed claim pursuant to this article.

(b) (I) In case of a failure to obey a subpoena issued to any person by the hearing officer, upon application by the division or its duly authorized representative, any court of this state has jurisdiction to issue to the person an order requiring him or her to appear before the hearing officer to produce evidence or give testimony touching the matter under investigation or in question. The court may issue an order of contempt to a person who fails to obey the order.

(II) It is a misdemeanor for a person who, without just cause, fails or refuses to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, and other records in obedience to a subpoena of the hearing officer, and, upon conviction thereof, the person shall be punished by a fine of not more than two hundred dollars, or by imprisonment in the county jail for not more than sixty days, or by both such fine and imprisonment. Each day the failure or refusal continues is a separate offense.

(c) A person may not be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before a hearing officer or in obedience to the subpoena of the hearing officer on the ground that the testimony or evidence, documentary or otherwise, required of him or her may tend to incriminate the person or subject the person to a penalty or forfeiture. But a person shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she is compelled, after having claimed his or her privilege against self-incrimination, to testify or produce evidence, documentary or otherwise; except that the individual testifying is not exempt from prosecution and punishment for perjury in the first degree committed in so testifying.

(3) (a) The hearing officer, after affording all interested parties a reasonable opportunity for a fair hearing pursuant to the provisions of this article and the administrative procedures of the division, shall make a decision on each relevant issue raised, including findings of fact, conclusions of law, and an order.

(b) Evidence and requirements of proof in a hearing conducted pursuant to this section must conform, to the extent practicable, with those in civil nonjury cases in the district courts of this state. However, when necessary to do so in order to ascertain facts affecting the substantial rights of the parties to the proceeding, the person conducting the hearing may receive and consider evidence not admissible under such rules if the evidence possesses probative value commonly accepted by reasonable and prudent persons in the conduct of their affairs. Objections to evidentiary offers may be made and must be noted in the record. The hearing officer shall give effect to the rules of privilege recognized by law. He or she shall exclude incompetent and unduly repetitious evidence. The hearing officer may accept documentary evidence in the form of a copy or excerpt if the original is not readily available; except that, upon request, the party shall be given an opportunity to compare the copy with the original. The division may utilize its experience, technical competence, and specialized knowledge in the evaluation of the evidence presented. The provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S., and particularly section 24-4-105, C.R.S., do not apply to hearings under this article. However, the rule-making provisions of section 24-4-103, C.R.S., shall apply to this article.

(c) When the same or substantially similar evidence is relevant and material to the matters at issue in claims by more than one individual or in claims by a single individual with respect to two or more claimed violations, if, in the judgment of the hearing officer, consolidation of one or more proceedings would not prejudice any interested party, the hearing officer may:

(I) Conduct hearings at the same time and place;

(II) Conduct joint hearings;

(III) Make a single record of the proceedings; and

(IV) Consider evidence introduced with respect to one proceeding as if introduced in the others.

(d) The division shall keep a full and complete record of all proceedings in connection with the wage complaint. All testimony at any hearing upon a wage complaint must be recorded but need not be transcribed unless the wage complaint is presented for further review. The division shall promptly provide all interested parties with copies of the hearing officer's decision.

(4) For the convenience or necessity of the employee or the employer, the division shall permit parties to participate in hearings by telephone, including in situations in which the parties would otherwise be required to travel to locations of the division from outside the general vicinity of such locations.

(5) Any party to the administrative proceeding may appeal the hearing officer's decision only by commencing an action for judicial review in the district court of competent jurisdiction within thirty-five days after the date of mailing of the decision by the division. The hearing officer's decision constitutes a final agency action pursuant to section 24-4-106, C.R.S. Judicial review is limited to appeal briefs and the record designated on appeal.



§ 8-4-112. Enforcement of director subpoenas

All courts shall take judicial notice of the seal of the director. Obedience to subpoenas issued by the director or his or her duly authorized representative shall be enforced by the courts in any county or city and county, as provided in section 24-4-105 (5), C.R.S., if said subpoenas do not call for any appearance at a distance greater than one hundred miles.



§ 8-4-113. Fines pursuant to enforcement - wage theft enforcement fund - created

(1) (a) If a case against an employer is enforced pursuant to section 8-4-111, any employer who without good faith legal justification fails to pay the wages of each of his or her employees shall forfeit to the people of the state of Colorado a fine in an amount determined by the director or hearing officer but no more than the sum of fifty dollars per day for each such failure to pay each employee, commencing from the date that such wages first became due and payable. The division may collect the fine through its citation and notice of assessment issued pursuant to section 8-4-111 (2) or after a hearing conducted pursuant to section 8-4-111.5.

(b) The director or hearing officer shall impose a fine of two hundred fifty dollars on an employer who fails to respond to a notice of complaint or to any other notice from the division to which a response is required. The director or hearing officer may waive or reduce the fine only if he or she finds good cause for an extension of the time for the employer to file the response.

(2) A certified copy of any citation, notice of assessment, or order imposing wages due, fines, or penalties pursuant to this article may be filed with the clerk of any court having jurisdiction over the parties at any time after the entry of the order. The certified copy shall be recorded by the clerk of the district court in the judgment book of said court and entry thereof made in the judgment docket, and it shall thenceforth have all the effect of a judgment of the district court, and execution may issue thereon out of said court as in other cases.

(3) (a) The division shall transmit all fines collected pursuant to this section to the state treasurer, who shall credit the same to the wage theft enforcement fund, which fund is created and referred to in this section as the "fund". The moneys in the fund are subject to annual appropriation by the general assembly to the division for the direct and indirect costs associated with implementing this article.

(b) The state treasurer may invest any moneys in the fund not expended for the purpose of this article as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and must not be credited or transferred to the general fund or another fund.



§ 8-4-114. Criminal penalties

(1) Any employer who violates the provisions of section 8-4-103 (6) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than thirty days, or by both such fine and imprisonment.

(2) In addition to any other penalty imposed by this article, any employer or agent of an employer who, being able to pay wages or compensation and being under a duty to pay, willfully refuses to pay as provided in this article, or falsely denies the amount of a wage claim, or the validity thereof, or that the same is due, with intent to secure for himself, herself, or another person any discount upon such indebtedness or any underpayment of such indebtedness or with intent to annoy, harass, oppress, hinder, delay, or defraud the person to whom such indebtedness is due, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than thirty days, or by both such fine and imprisonment. For purposes of this section, "being able to pay wages or compensation" does not include an employer who is unable to pay wages or compensation by reason of a chapter 7 bankruptcy action or other court action that results in the employer having limited control over his or her assets.



§ 8-4-115. Certificate of registration required

No person shall engage in activities as a field labor contractor unless the person first obtains a certificate of registration from the division and unless such certificate is in full force and effect and in such person's immediate possession.



§ 8-4-116. Issuance of certificate of registration

(1) The director, after appropriate investigation, shall issue a certificate of registration to any person who:

(a) Has executed and filed with the director a written application subscribed and sworn to by the applicant containing such information concerning his or her conduct and method of operation as a field labor contractor as the director may require in order to effectively carry out the provisions of this article;

(b) Has consented to designation of the director as the agent available to accept service of process for any action against such field labor contractor at any and all times when such field labor contractor has departed from the jurisdiction of this state or has become unavailable to accept service;

(c) Has demonstrated evidence to the director that he or she has satisfied the insurance requirements of articles 40 to 47 of this title.

(2) Upon notice and hearing in accordance with rules prescribed by the director, the director may refuse to issue and may suspend, revoke, or refuse to renew a certificate of registration of any field labor contractor if the director finds that such field labor contractor:

(a) Knowingly has made any misrepresentation or false statement in his or her application for a certificate of registration or any renewal thereof;

(b) Knowingly has given false or misleading information to any migratory laborer concerning the terms, conditions, or existence of agricultural employment;

(c) Has failed, without justification, to perform agreements entered into or to comply with arrangements made with farm operators;

(d) Has failed, without justification, to comply with the terms of any working arrangements he or she has made with migratory laborers;

(e) Has permitted his or her insurance maintained pursuant to the requirements of paragraph (c) of subsection (1) of this section to terminate, lapse, or otherwise become inoperative;

(f) Is not in fact the real party in interest in any such application or certificate of registration and that the real party in interest is a person, firm, partnership, association, or corporation which previously has been denied a certificate of registration; has had a certificate of registration suspended or revoked; or which does not presently qualify for a certificate of registration.



§ 8-4-117. Additional obligations

(1) Every field labor contractor shall:

(a) Carry a certificate of registration at all times while engaging in activities as a field labor contractor and exhibit the same to all persons with whom he or she intends to deal in the capacity of a field labor contractor;

(b) Ascertain and disclose in writing to each migratory laborer, in a language in which the migratory laborer is fluent at the time the migratory laborer is recruited, the following information:

(I) The area of employment;

(II) The crops and operations on which the migratory laborer may be employed;

(III) Transportation, housing, and insurance to be provided to the migratory laborer;

(IV) The wage rate to be paid;

(V) The charges by the field labor contractor for his or her services; and

(VI) The existence of any strikes at the place of contracted employment;

(c) Promptly pay or deliver, when due to the migratory laborer entitled thereto, all moneys or other things of value entrusted to the field labor contractor by or on behalf of such migratory laborer.



§ 8-4-118. Authority to obtain information

The director or the director's designated representative may investigate and gather data pertinent to matters that may aid in carrying out the provisions of this article. In any case where a complaint has been filed with the director or the director's designated representative regarding a violation of this article, or where the director has reasonable grounds to believe that a field labor contractor has violated provisions of this article, the director or the director's designated representative may investigate and issue subpoenas as provided by section 8-4-112 requiring the attendance and testimony of any witness or the production of any evidence in connection with such investigation.



§ 8-4-119. Penalty provisions

(1) Any field labor contractor who commits a violation of any provision of this article or implementing regulation shall be subject to a civil penalty of not more than two hundred fifty dollars for each violation. The penalty shall be assessed by the director pursuant to a published schedule of penalties and after written notice and after an opportunity for hearing under procedures established by the director. This provision as to civil penalties shall not exclude the possibility of criminal penalties as set forth in this article.

(2) The director, in the director's discretion, may grant a reasonable period of time, but in no event longer than ten days after the day of notification, for correction of the violation. In the event the violation is corrected within that period, no penalty shall be imposed.



§ 8-4-120. Discrimination prohibited - employee protections

No employer shall intimidate, threaten, restrain, coerce, blacklist, discharge, or in any manner discriminate against any employee who has filed any complaint or instituted or caused to be instituted any proceeding under this article or related law or who has testified or may testify in any proceeding on behalf of himself, herself, or another regarding afforded protections under this article. Any employer who violates the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than sixty days, or by both such fine and imprisonment.



§ 8-4-121. Nonwaiver of employee rights

Any agreement, written or oral, by any employee purporting to waive or to modify such employee's rights in violation of this article shall be void.



§ 8-4-122. Limitation of actions

All actions brought pursuant to this article shall be commenced within two years after the cause of action accrues and not after that time; except that all actions brought for a willful violation of this article shall be commenced within three years after the cause of action accrues and not after that time.



§ 8-4-123. Termination of occupancy pursuant to contract of employment - legislative declaration

(1) The general assembly hereby finds, determines, and declares that many businesses, such as nursing homes or building management companies, either desire or are required by law to have staff on premises at all times. As part of the compensation for such employees, many employers offer housing to employees. However, once that employment relationship ceases, it may become undesirable for such employees to occupy the premises for many reasons, including the safety of the employer's patients, clients, customers, or tenants. Under traditional landlord and tenant law, such employees may have established the technical or legal right to occupy the premises for a fixed term that continues far beyond the cessation of the employment relationship. However, in employment situations, such occupancy is not a tenancy, but a license to occupy the premises pursuant to an employment relationship. The occupancy of the premises by the employee is not entered into by the employer for the purpose of providing housing, but merely as a means to provide services to the employer's patients, clients, customers, or tenants. In certain cases, it may be necessary to curtail the occupancy of former employees in order to protect the rights or safety of an employer's tenants or patients.

(2) (a) Pursuant to a written agreement meeting the requirements of paragraph (b) of this subsection (2), a license to occupy the premises entered into as part of an employee's compensation may be terminated at any time after the employment relationship ceases between an employer and employee. A termination of a license to occupy the premises shall be effective three days after the service of written notice of termination of a license to occupy the premises.

(b) An agreement made pursuant to this section shall be in writing and shall include the following:

(I) The names of the employer and employee;

(II) A statement that the license to occupy the premises is provided to the employee as part of the employee's compensation and is subject to termination at any time after the employment relationship ceases;

(III) The address of the premises; and

(IV) The signature of both the employer and the employee.

(c) The notice of termination of a license to occupy the premises shall describe the premises and shall set forth the time when the license to occupy the premises will terminate. The notice shall be signed by the employer or the employer's agent or attorney.

(3) If an employee fails to vacate the premises within three days after the receipt of the notice of termination of the license to occupy the premises, the employer may contact the county sheriff to have the employee removed from the premises. The county sheriff shall remove the employee and any personal property of the employee from the premises upon the showing to the county sheriff of the notice of termination of the license to occupy the premises and agreement pursuant to which the license to occupy the premises was granted.






Article 5 - Wage Equality Regardless of Sex

§ 8-5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(2) "Director" means the director of the division of labor standards and statistics.

(3) "Division" means the division of labor standards and statistics in the department of labor and employment.

(4) "Employee" means any individual in the employment of any employer.

(5) "Employer" means the state and every county, city, town, and body corporate and politic therein and every person, corporation, partnership, and association, including those operating in a representative capacity.

(6) "Employment" means any trade, occupation, job, or position in which any person may be engaged in the service of another for wages or salary, except household and domestic servants and farm and ranch laborers.



§ 8-5-102. Wage discrimination prohibited

No employer shall make any discrimination in the amount or rate of wages or salary paid or to be paid his employees in any employment in this state solely on account of the sex thereof.



§ 8-5-103. Enforcement - rules and regulations - complaints

(1) The director has the power to administer, carry out, and enforce all of the provisions of this article and may promulgate rules and regulations for that purpose. Copies of the rules and regulations shall be furnished by the division to all employees and employers upon written request.

(2) Upon written complaint, duly executed and verified, by any employee that any employer has, within one year from the date of such complaint, violated the provisions of section 8-5-102, the director or any referee of the division may proceed to hear and determine such complaint, and the director may make an award upon said complaint. Judicial review may be had of any award of the director under this article pursuant to section 24-4-106, C.R.S.



§ 8-5-104. Employer liability - awards - suits

An employer who violates the provisions of section 8-5-102 is liable in an amount equal to the difference between the amount which he paid to the complaining employee and the amount which the employee would have received had there been no discrimination; and, if the director finds that such discrimination was willful, the director may impose a penalty upon the employer in addition thereto of not more than the amount of such difference. The amount of such liability so determined by the director shall constitute the award of the director. Such award shall be the property of the employee but may be recovered for the employee in a suit brought by the director in his name in any court in the county of the residence of the employer within this state having jurisdiction of the amount of the demand in the suit. The director may join in one suit all of his awards against any one employer under this article.



§ 8-5-105. Records open to inspection

When complaint is made to the division by any employee against any employer for a violation of this article, all books, records, and payrolls of such employer, material and pertinent to such complaint, shall be open for inspection by the division or any of its agents duly appointed for that purpose.






Article 6 - Minimum Wages of Workers

§ 8-6-101. Legislative declaration - minimum wage of workers - matter of statewide concern - prohibition on local minimum wage enactments

(1) The welfare of the state of Colorado demands that workers be protected from conditions of labor that have a pernicious effect on their health and morals, and it is therefore declared, in the exercise of the police and sovereign power of the state of Colorado, that inadequate wages and unsanitary conditions of labor exert such pernicious effect.

(2) The general assembly hereby finds and determines that issues related to the wages of workers in Colorado have important statewide ramifications for the labor force in this state. The general assembly, therefore, declares that the minimum wages of workers in this state are a matter of statewide concern.

(3) (a) No unit of local government, whether by acting through its governing body or an initiative, a referendum, or any other process, shall enact any jurisdiction-wide laws with respect to minimum wages; except that a unit of local government may set minimum wages paid to its own employees.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), any local government regulation or law pertaining to minimum wages in effect as of January 1, 1999, shall remain in full force and effect until such law is repealed by the local government entity that enacted the law.

(c) If it is determined by the officer or agency responsible for distributing federal moneys to a local government that compliance with this subsection (3) may cause denial of federal moneys that would otherwise be available or would otherwise be inconsistent with requirements of federal law, this section shall be suspended, but only to the extent necessary to prevent denial of the moneys or to eliminate the inconsistency with federal requirements.



§ 8-6-102. Construction

Whenever this article or any part thereof is interpreted by any court, it shall be liberally construed by such court.



§ 8-6-103. Definitions

As used in this article, unless the context otherwise requires:

(1) and (2) Repealed.

(3) "Director" means the director of the division of labor standards and statistics.

(4) "Division" means the division of labor standards and statistics in the department of labor and employment.

(5) "Minor" means any person of either sex under the age of eighteen years.

(6) "Occupation" means every vocation, trade, pursuit, and industry.

(7) Repealed.



§ 8-6-104. Wages shall be adequate - conditions healthful and moral

It is unlawful to employ workers in any occupation within the state of Colorado for wages which are inadequate to supply the necessary cost of living and to maintain the health of the workers so employed. It is unlawful to employ workers in any occupation within this state under conditions of labor detrimental to their health or morals.



§ 8-6-105. Director to investigate

It is the duty of the director to inquire into the wages paid to employees and into the conditions of labor surrounding said employees in any occupation in this state if the director has reason to believe that said conditions of labor are detrimental to the health or morals of said employees or that the wages paid to a substantial number of employees are inadequate to supply the necessary cost of living and to maintain such employees in health. At the request of not less than twenty-five persons engaged in any occupation, the director shall forthwith make such investigation as is provided in this article. Such investigation may be made at any time, upon the initiative of the director.



§ 8-6-106. Determination of minimum wage and conditions

The director shall determine the minimum wages sufficient for living wages for persons of ordinary ability, including minimum wages sufficient for living wages, whether paid according to time rate or piece rate; the minimum wages sufficient for living wages for learners and apprentices; standards of conditions of labor and hours of employment not detrimental to health or morals for workers; and what are unreasonably long hours. In all such determinations, the director shall be bound by the provisions of this article and of section 15 of article XVIII of the state constitution; except that, if a higher minimum wage rate is established by applicable federal law or rules, the director shall be bound by such federal law or rules.



§ 8-6-107. Powers of director - duty of employer

(1) The director, for the purposes of this article, has power to investigate and ascertain the conditions of labor and the wages in the different occupations, whether paid by time rate or piece rate, in the state of Colorado. The director has power, in person or through any authorized representative, to inspect and examine and make excerpts from any books, reports, contracts, payrolls, documents, papers, and other records of any employer that in any way pertain to the question of wages and to require from any such employer full and true statements of the wages paid.

(2) Every employer shall keep a register of the names, ages, dates of employment, and residence addresses of all employees. It is the duty of every such employer, whether a person, firm, or corporation, to furnish to the director, upon request, any reports or information which the director may require to carry out the purposes of this article, such reports and information to be verified by the oath of the person, or a member of the firm or the president, secretary, or manager of the corporation, furnishing the same if and when so requested by the director; and the director or any authorized representative shall be allowed free access to the place of business of such employer for the purpose of making any investigation authorized by this article.



§ 8-6-108. Public hearings - witness fees - contempt - director to make rules

(1) The director may hold public hearings at such times and places as he deems proper for the purpose of investigating any of the matters he is authorized to investigate by this article at which hearings employers, employees, or other interested persons may appear and give testimony as to the matter under consideration. The director has the power to subpoena and compel the attendance of any witness and to administer oaths, also, by subpoena, to compel the production of any books, papers, or other evidence at any public hearing of the director or at any session of any wage board. All witnesses subpoenaed by said director shall be paid the same mileage and per diem as are allowed by law to witnesses in civil cases before the district court of the state of Colorado. If any person fails to attend as a witness or to bring with him any books, papers, or other evidence when subpoenaed by the director or refuses to testify when ordered so to do, the director may apply to any district court in this state to compel obedience on the part of such person. The district court shall thereupon compel obedience by proceedings for contempt as in cases of disobedience of any order of said court in a proceeding pending before said court. The director shall not be bound by the technical rules of evidence. Said director may hold meetings for the transaction of any of his business at such times and places as he prescribes.

(2) The director has power to make reasonable and proper rules and procedure and to enforce said rules and procedure.



§ 8-6-108.5. Minimum wage - rules

(1) Effective July 1, 1977, the minimum wage for minors may be fifteen percent below the minimum wage for other workers; except that the full minimum wage shall be paid to any emancipated minor. An emancipated minor shall mean any individual less than eighteen years of age who:

(a) Has the sole or primary responsibility for his own support;

(b) Is married and living away from parents or guardian;

(c) Is able to show that his well-being is substantially dependent upon being gainfully employed.

(2) An employer may pay a rate of fifteen percent lower than the minimum wage to persons certified by the director to be less efficient due to a physical disability.

(3) The director may issue only such rules as are necessary to carry out the provisions of this article and as are consistent with the purposes and intent of section 8-6-101 and section 15 of article XVIII of the state constitution; except that, if a higher minimum wage rate is established by applicable federal law or rules, the director's rules shall be consistent with such federal law or rules.



§ 8-6-109. Methods of establishing minimum wages - wage board

(1) If after investigation the director is of the opinion that the conditions of employment surrounding said employees are detrimental to the health or morals or that a substantial number of workers in any occupation are receiving wages, whether by time rate or piece rate, inadequate to supply the necessary costs of living and to maintain the workers in health, the director shall proceed to establish minimum wage rates either directly or by the indirect method described in subsection (2) of this section. If he selects the direct method, the director shall establish the minimum wage rates.

(2) If he adopts the indirect method, the director shall establish a wage board consisting of not more than three representatives of employers in the occupation in question, and of an equal number of persons to represent the employees in said occupation, and of an equal number of disinterested persons to represent the public, and someone representing the director if it is desired. The director shall name and appoint all members of the wage board and designate the chairman thereof. The selection of members representing employers and employees shall be, so far as practicable, through election by employers and employees respectively, subject to approval and selection by the director. The members of the wage board shall be compensated at the same rate and fees for service as jurors in courts of record, and they shall be allowed their necessary traveling and clerical expenses incurred in the actual performance of their duties, to be paid from the appropriations for the expenses of the division.

(3) The proceedings and deliberations of such wage board shall be made a matter of record for the use of the director and shall be admissible as evidence in any proceedings before the director. Each wage board has the same power as the director to subpoena witnesses, administer oaths, and compel the production of books, papers, and other evidence. Witnesses subpoenaed by a wage board shall be allowed the same compensation as when subpoenaed by the director.



§ 8-6-110. Wage board - duties - report - quorum

The director may transmit to each wage board all pertinent information in his possession relative to the wages paid or material to the subject of inquiry of the occupation in question. Each wage board shall endeavor to determine, if requested so to do by the director, the standard conditions of employment; the minimum wage, whether by time rate or piece rate, adequate to maintain in health and to supply with the necessary cost of living an employee of ordinary ability in the occupation in question, or in any branches thereof; and suitable minimum wages, graded, so far as practicable, on a rising scale toward the minimum allowed experienced workers, for learners and apprentices. When a majority of the members of a wage board agree upon standard conditions of employment or minimum wage board determinations, they shall report such determinations to the director, together with the reasons therefor and the facts relating thereto. A majority of the members of any such wage board shall constitute a quorum.



§ 8-6-111. Director to review report

(1) Upon the receipt of a report from a wage board, the director shall review the same and may approve or disapprove any determination or recommit the subject to the same or a new wage board. If the director approves any of the determinations of the wage board, said director shall publish notice not less than once a week for two successive weeks in a newspaper of general circulation published in the county in which any business directly affected thereby is located, that he will, on a date and at a place named in said notice, hold a public meeting, at which all persons in favor of or opposed to said recommendations will be given a hearing.

(2) After publication of notice and the meeting, the director, if so desired, may make and render such an order as may be proper or necessary to adopt the recommendations and carry the same into effect and require all employees in the occupation directly affected thereby to preserve and comply with such recommendations and order. Such order is effective thirty days after it is made and rendered and shall be in full force and effect on and after that day. After the order is effective, it is unlawful for any employer to violate or disregard any of the terms of the order or to employ any worker in any occupation covered by the order at lower wages or under other conditions than authorized or permitted by the order. The director shall, as far as is practicable, mail a copy of any such order to every employer affected thereby; and every employer affected by the order shall keep a copy thereof posted in a conspicuous place in such employer's establishment. Such order shall include a notice of the contents of sections 8-12-105 (3), 8-12-115 (4)(b)(II), and 8-12-116 (2).

(3) In case of an emergency the director may authorize or permit the employment of any person for more hours per day or per week than the maximum now fixed by law.

(4) Overtime, at a rate of one and one-half times the regular rate of pay, may be permitted by the director under conditions and rules and for increased minimum wages which the director, after investigation, determines and prescribes by order and which shall apply equally to all employers in such industry or occupation.



§ 8-6-112. New determination of wages and conditions

Whenever a minimum wage rate or a new standard of conditions of employment has been established in any occupation, the director, if he deems proper or necessary so to do, upon petition of either employers or employees, may reconvene the wage board or establish a new wage board, and any recommendation made by such board shall be dealt with in the same manner as the original recommendation of a wage board. Pending any new determination, any minimum wage rate and any new standard of conditions of employment theretofore established shall be and continue in force and effect. It is the duty of the director to survey and review for adequacy established wage orders made pursuant to the provisions of section 8-6-111 at least every four years, whether or not the director is petitioned to do so by either employers or employees.



§ 8-6-115. Discrimination by employer - penalty - prosecutions

Any employer who discharges or threatens to discharge, or in any other way discriminates against an employee because such employee serves upon a wage board, or is active in its formation, or has testified or is about to testify, or because the employer believes that the employee may testify in any investigation or proceeding relative to enforcement of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than two hundred dollars nor more than one thousand dollars for each violation. The director shall investigate and report to the proper prosecuting officials whether employers in each occupation investigated are obeying his decrees, and the director or employees of the division may cause informations to be filed with and prosecutions to be instituted by the proper prosecuting officials for any violation of the provisions of this article.



§ 8-6-116. Violation - penalty

The minimum wages fixed by the director, as provided in this article, shall be the minimum wages paid to the employees, and the payment to such employees of a wage less than the minimum so fixed is unlawful, and every employer or other person who, individually or as an officer, agent, or employee of a corporation or other person, pays or causes to be paid to any such employee a wage less than the minimum is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than one year, or by both such fine and imprisonment.



§ 8-6-117. Minimum wage presumed reasonable - conclusiveness

In every prosecution for the violation of any provision of this article, the minimum wage established by the director shall be prima facie presumed to be reasonable and lawful and the wage required to be paid. The findings of fact made by the director acting within prescribed powers, in the absence of fraud, shall be conclusive.



§ 8-6-118. Recovery of balance of minimum wage

An employee receiving less than the legal minimum wage applicable to such employee is entitled to recover in a civil action the unpaid balance of the full amount of such minimum wage, together with reasonable attorney fees and court costs, notwithstanding any agreement to work for a lesser wage.



§ 8-6-119. Investigation of complaints

Any person may register with the division a complaint that the wages paid to an employee for whom a rate has been established are less than that rate, and the director shall investigate the matter and take all proceedings necessary to enforce the payment of the minimum wage rate.






Article 7 - Salaries of Employees in Mining



Article 8 - Truck System Abolished



Article 9 - Assignment of Wages

§ 8-9-101. Assignment of wages - requirements

This article is subject to the provisions of articles 2 and 3 of the "Uniform Consumer Credit Code". No assignment of wages by any employee to any person for the benefit of such employee shall be valid or enforceable. No employer or debtor shall recognize or honor any assignment of wages for any purpose unless it is in writing and for a fixed and definite part of the wages earned or to be earned within thirty days from the date of such assignment. Any assignment which is postdated or dated on any other date than that of its actual execution, shall be void and of no effect for any purpose.



§ 8-9-102. Copies to be given employer and assignor

No assignment of wages shall be valid or enforceable unless a copy of the assignment is given or mailed by registered mail to the employer within five days after its execution and a copy of the assignment given to the wage earner making the assignment.



§ 8-9-103. When assignment must be recorded

No assignment of wages not already earned at the time of the assignment and no assignment of any other sum to become due to the assignor shall be valid as against any creditor of the assignor who has not had actual notice of the assignment at the time the same is made unless the same is recorded with the recorder of the county wherein such wages are to be earned or such sums are to become due within five days from date thereof.



§ 8-9-104. Joinder of wife or husband in assignment - acknowledgment

No assignment of wages, except for child support, not already earned at the time of the assignment or any sum to become due the assignor after the date of such assignment shall be valid unless, if the assignor is married and residing with his spouse, such spouse joins in and signs such assignment and such assignment is duly acknowledged before a notary public or some other officer authorized by the laws of Colorado to take acknowledgments.



§ 8-9-105. Burden of proof of validity on assignee

If any assignment of wages or other sums to be earned or to become due after the date of such assignment is contested by any creditor of the assignor, the burden of proof that the assignment was recorded as provided in section 8-9-103 or that the creditor had actual notice of the assignment at the time garnishee summons was issued and that the assignment was made in accordance with the provisions of this article rests upon the assignee under the assignment.



§ 8-9-106. Deductions for union dues

Nothing in this article shall prevent or prohibit the use of the check-off between employers or employees in the custom or practice of the deduction of union dues by an employer for his employees where such an arrangement has been entered into between the parties.



§ 8-9-107. Other authorized deductions

(1) Nothing contained in this article shall be construed to affect deductions authorized by an employee to be made by an employer for hospital, medical, stock purchases, savings, insurance, charities, credit unions, banks, savings and loans, or any other financial institution or other similar purposes, or for rent, board, and subsistence provided in connection with employment, if the authorization is revocable.

(2) Rent, board, and subsistence deductions as provided in subsection (1) of this section shall not be made a condition of employment.






Article 10 - Preferred Claims

§ 8-10-101. Wages a preferred claim

When the business of any person, corporation, company, or firm is suspended by the action of creditors or put into the hands of a receiver or trustee, the debts owing to laborers, servants, or employees, which have occurred by reason of their labor or employment shall be considered and treated as preferred claims. Such laborers or employees shall be preferred creditors and shall first be paid in full. If there are not sufficient funds to pay them in full, they shall be paid from the proceeds of the sale of the property seized. Any person interested may contest any such claim, or part thereof, by filing exceptions thereto, supported by affidavit, with the officer having the custody of such property, and thereupon the claimant shall be required to reduce his claim to judgment before a court having jurisdiction thereof before any part thereof is paid.



§ 8-10-102. Statement of claim presented

Any laborer, servant, or employee desiring to enforce his claim for wages under this article shall present a statement under oath showing the amount due, the kind of work for which the wages are due, and when performed to the officer, person, or court charged with the property within twenty days after the seizure thereof on any execution or writ of attachment or within sixty days after same has been placed in the hands of any receiver or trustee, and thereupon it is the duty of the person or court having or receiving such statement to pay the amount of the claim to the person entitled thereto.



§ 8-10-103. Payment - prorating - prior mortgage not impaired

No claim under this article shall be paid until after the expiration of the time in which to present such claim. If the funds realized from the sale of the property seized are insufficient to pay the total claims presented, such funds shall be prorated on such claims. The provisions of this article shall not be construed to extend to creditors who held a duly recorded mortgage upon the property attached which was given for a debt actually existing from such mortgage before the labor was performed.






Article 11 - Occupational Safety and Health



Article 12 - Colorado Youth Employment Opportunity Act

§ 8-12-101. Short title

This article shall be known and may be cited as the "Colorado Youth Employment Opportunity Act of 1971".



§ 8-12-102. Legislative declaration

(1) It is the policy of this state to foster the economic, social, and educational development of young people through employment. Work is an integral factor in providing a sense of purpose, direction, and self-esteem necessary to the overall physical and mental health of an individual. In the first part of this century, state and federal laws and regulations were needed to prevent the exploitation of child labor. Unfortunately, such legislation also has tended, on occasion, to limit and curtail opportunities for minors to participate in reasonable work experiences. Young people, especially those who have completed high school or occupational training and no longer are in school, should not be denied employment opportunities because of arbitrary minimum age limits. Work, however, should be coordinated with schooling wherever appropriate. Work and study combined must be developed in the interest of the youth to be trained.

(2) (a) The general assembly hereby finds and determines that certain issues related to youth employment in Colorado have important statewide ramifications for the labor force in this state. In particular, the general assembly declares that the issue of minimum wages, as it relates to youth employment in this state, is a matter of statewide concern.

(b) No unit of local government, whether by acting through its governing body or an initiative, a referendum, or any other process, shall enact any jurisdiction-wide law or ordinance with respect to the minimum wages earned by young people unless otherwise specifically authorized to do so by this article; except that a unit of local government may enact such provisions with respect to its own employees.



§ 8-12-103. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(2) "Director" means the director of the division of labor standards and statistics.

(3) "Division" means the division of labor standards and statistics in the department of labor and employment.

(4) "Employment" means any occupation engaged in for compensation in money or other valuable consideration, whether paid to the minor or to some other person, including, but not limited to, occupation as a servant, agent, subagent, or independent contractor.

(5) "Minor" means any person under the age of eighteen, except a person who has received a high school diploma or a passing score on the general educational development examination. The state board of education may administer the general educational development examination to any minor seventeen years of age or older who wishes to be considered an adult for the purpose of this article if such person is qualified to take the examination under the standards established by the state board of education.

(6) "School day" means any day when normal classes are in session during the regular school year in the school district.

(7) "School hours" means that period during which the student is expected to be in school in the school district.



§ 8-12-104. Exemptions

(1) The provisions of this article, except section 8-12-110, shall not apply to the following:

(a) School work and supervised educational activities;

(b) Home chores;

(c) Work done for a parent or guardian, except where the parent or guardian receives any payment therefor;

(d) Newsboys and newspaper carriers.

(2) Any minor employed as an actor, model, or performer shall be exempt from the provisions of subsection (1) of section 8-12-105.

(3) The director may grant exemptions from any provision of this article, except for sections 8-12-113 and 8-12-114, for an individual minor if he finds that such an exemption would be in the best interests of the minor involved. In granting exemptions, the director shall consider, among other things, the previous training which the minor has received in his proposed occupation and his knowledge of the proper safety measures to be taken in connection with such occupation. The director may require any applicant for an exemption from section 8-12-110 to submit to a test of his ability to perform the skills required for the proposed occupation. Such tests may be administered by a community and technical college, a private occupational school, or any other institution which offers courses in the skills required, which courses are approved by either the state board for community colleges and occupational education or the private occupational school division.

(4) Any employer, minor, minor's parent or guardian, school official, or youth employment specialist may request an exemption, as provided in subsection (3) of this section, from a provision of this article.



§ 8-12-105. Minimum age requirements - maximum hours of work

(1) No minor under the age of fourteen shall be permitted employment in this state except as authorized by sections 8-12-104, 8-12-106, and 8-12-107.

(2) On school days, during school hours, no minor under the age of sixteen shall be permitted employment except as provided in section 8-12-113; and, after school hours, no minor under the age of sixteen shall be permitted to work in excess of six hours unless the next day is not a school day.

(3) Except for baby-sitters, no minor under the age of sixteen shall be permitted to work between the hours of nine-thirty p.m. and five a.m., except as authorized by section 8-12-104 (2), unless the next day is not a school day.

(4) Except for the provisions of subsection (5) of this section, no employer shall be permitted to work a minor more than forty hours in a week or more than eight hours in any twenty-four-hour period. In case of emergencies which may arise in the conduct of an industry or occupation (not subject to a wage order promulgated under article 6 of this title) the director may authorize an employer to allow a minor to work more than eight hours in a twenty-four-hour period. In such emergencies an employee shall be paid at a rate of one and one-half times his time rate as determined in accordance with the provisions of section 8-6-106 for each hour worked in excess of forty hours in a week.

(5) In seasonal employment for the culture, harvest, or care of perishable products where wages are paid on a piece basis, as determined in accordance with the provisions of section 8-6-106, a minor fourteen years of age or older may be permitted to work hours in excess of the limitations of subsection (4) of this section; but in no case is he permitted to work more than twelve hours in any twenty-four-hour period nor more than thirty hours in any seventy-two-hour period; except that a minor fourteen or fifteen years of age may work more than eight hours per day on only ten days in any thirty-day period. Overtime wage provisions of subsection (4) shall not apply to this subsection (5).



§ 8-12-106. Permissible occupations at age nine or older

(1) Subject to the limitations of sections 8-12-105 and 8-12-110, any minor at age nine or older shall be permitted employment in any of the following nonhazardous occupations:

(a) Delivery of handbills, advertising, and advertising samples;

(b) Shoeshining;

(c) Gardening and care of lawns involving no power-driven lawn equipment;

(d) Cleaning of walks involving no power-driven snow-removal equipment;

(e) Casual work usual to the home of the employer and not specifically prohibited in this article;

(f) Caddying on golf courses;

(g) Any other occupation which is similar to those enumerated in this subsection (1) and is not specifically prohibited by this article.



§ 8-12-107. Permissible occupations at age twelve or older

(1) Subject to the limitations of sections 8-12-105 and 8-12-110, any minor at age twelve or older shall be permitted employment in any of the following nonhazardous occupations:

(a) Sale and delivery of periodicals and door-to-door selling of merchandise and the delivery thereof;

(b) Babysitting;

(c) Gardening and care of lawns, including the operation of power-driven lawn equipment if such type of equipment is approved by the division or if the minor has received training conducted or approved by the division in the operation of the equipment;

(d) Cleaning of walks, including the operation of power-driven snow-removal equipment;

(e) Agricultural work, except for that declared to be hazardous under the "Fair Labor Standards Act of 1938", as amended. However, it is the intent of the general assembly that migrant children eligible for attendance at migrant schools be encouraged to attend such schools.

(f) Any other occupation which is similar to those enumerated in this subsection (1) and is not specifically prohibited by this article.



§ 8-12-108. Permissible occupations at age fourteen

(1) In addition to the occupations permitted by sections 8-12-106 and 8-12-107, and subject to the limitations of sections 8-12-105 and 8-12-110, any minor fourteen years of age or older shall be permitted employment in any of the following occupations:

(a) Nonhazardous occupations in manufacturing;

(b) Public messenger service and errands by foot, bicycle, and public transportation;

(c) Operation of automatic enclosed freight and passenger elevators;

(d) Janitorial and custodial service, including the operation of vacuum cleaners and floor waxers;

(e) Office work and clerical work, including the operation of office equipment;

(f) Warehousing and storage, including unloading and loading of vehicles;

(g) Nonhazardous construction and nonhazardous repair work. The operation of motor vehicles shall be subject to article 2 of title 42, C.R.S.

(h) Occupations in retail food service;

(i) Occupations in gasoline service establishments, including but not limited to dispensing gasoline, oil, and other consumer items, courtesy service, car cleaning, washing, and polishing, the use of hoists where supervised, and changing tires; except that no minor may inflate or change any tire mounted on a rim equipped with a removable retaining ring. The operation of motor vehicles shall be subject to article 2 of title 42, C.R.S.

(j) Occupations in retail stores, including cashiering, selling, modeling, art work, work in advertising departments, window trimming, price marking by hand or machine, assembling orders, packing and shelving, or bagging and carrying out customers' orders;

(k) Occupations in restaurants, hotels, motels, or other public accommodations, except the operation of power food slicers and grinders;

(l) Occupations related to parks or recreation, including but not limited to recreation aides and conservation projects;

(m) Any other occupation which is similar to those enumerated in this subsection (l) and not specifically prohibited by this article.



§ 8-12-109. Permissible occupations at age sixteen

In addition to the occupations permitted by sections 8-12-106 to 8-12-108 and subject to the limitations of sections 8-12-105 and 8-12-110, any minor sixteen years of age or older shall be permitted employment in any occupation which involves the use of a motor vehicle if the minor is licensed to operate the motor vehicle for such purpose pursuant to article 2 of title 42, C.R.S.



§ 8-12-110. Hazardous occupations prohibited for minors

(1) No minor shall be permitted employment in any occupation declared to be hazardous in subsection (2) of this section unless such minor is fourteen years of age or older and he is employed:

(a) Incidental to or upon completion of a program of apprentice training;

(b) Incidental to or upon completion of a student-learner program of occupational education under the auspices of a public school, local district college, community and technical college, federally funded work-training program, or private occupational school approved by the private occupational school division;

(c) Upon completion of any other program of training approved by the state board for community colleges and occupational education; or

(d) Upon completion of a program of occupational education conducted outside this state which the director determines offers instructional quality and content comparable to that offered in programs certified by the state board for community colleges and occupational education.

(2) The following occupations are declared to be hazardous:

(a) Operation of any high pressure steam boiler or high temperature water boiler;

(b) Work which primarily involves the risk of falling from any elevated place located ten feet or more above the ground except that work defined as agricultural involving elevations of twenty feet or less above ground;

(c) Manufacturing, transporting, or storing of explosives;

(d) Mining, logging, oil drilling, or quarrying;

(e) Any occupation involving exposure to radioactive substances or ionizing radiation;

(f) Operation of the following power-driven machinery: Woodworking machines, metal-forming machines, punching or shearing machines, bakery machines, paper products machines, shears, and automatic pin-setting machines and any other power-driven machinery which the director determines to be hazardous;

(g) Slaughter of livestock and rendering and packaging of meat;

(h) Occupations directly involved in the manufacture of brick or other clay construction products or of silica refractory products;

(i) Wrecking or demolition, but not including manual auto wrecking;

(j) Roofing;

(k) Occupations in excavation operations.

(3) The director shall promulgate regulations, in accordance with section 24-4-103, C.R.S., to define the occupations prohibited under this section and to prescribe what types of equipment shall be required to make an occupation nonhazardous for minors.



§ 8-12-111. Age certificates

(1) Any employer desiring proof of the age of any minor employee or prospective employee may require the minor to submit an age certificate. Upon request of a minor, an age certificate shall be issued by or under the authority of the school superintendent of the district or county in which the applicant resides. The superintendents, principals, or headmasters of independent or parochial schools shall issue age certificates to minors who attend such schools.

(2) The age certificate shall show the age of the minor, the date of his birth, the date of issuance of the certificate, the name and position of the issuing officer, the name, address, and description of the minor, and what evidence was accepted as proof of age. The age certificate shall also show the school hours applicable and shall state that a separate school release permit is required for minors under sixteen to work on regular school days during such school hours. It shall be signed by the issuing officer and by the minor in his presence.

(3) An age certificate shall not be issued unless the minor's birth certificate or a photocopy or extract thereof is exhibited to the issuing officer, or unless such evidence was previously examined by the school authorities and the information is shown on the school records. If a birth certificate is not available, other documentary evidence such as a baptismal certificate or a passport may be accepted. If such evidence is not available, the parent or guardian shall appear with the minor and shall make an oath before the judge or other officer of the juvenile or county court as to the age of the minor.

(4) The employer shall keep an age certificate received by him for the duration of the minor's employment and shall keep on file all age certificates where they may be readily examined by an agent of the division. Upon termination of employment and upon request, the certificate shall be returned to the minor.



§ 8-12-112. Proof of high school diploma, passing score on general educational development examination, or completion of career and technical education program

Any employer may require proof of a high school diploma, a passing score on the general educational development examination, or completion of a career and technical education program. The employer shall maintain a record of the high school diploma, proof of a passing score on the general educational development examination, or completion of a career and technical education program.



§ 8-12-113. School release permit

(1) Any minor fourteen or fifteen years of age who wishes to work on school days during school hours shall first secure a school release permit. The permit shall be issued only by the school district superintendent, his agent, or some other person designated by the board of education. The school release permit shall be issued only for a specific position with a designated employer. The permit shall be for a specific length of time not to exceed thirty days. The permit shall be cancelled upon the termination of such employment and shall be issued only in the following circumstances:

(a) If the minor is to be employed in an occupation not prohibited by section 8-12-110 and as evidence thereof presents a signed statement from his prospective employer; and

(b) If the parent or guardian of the minor consents to the employment; and

(c) If the issuing officer believes the best interests of the minor will be served by permitting him to work.

(2) The school release permit shall show the name, address, and description of the minor, the name and address of the employer, the kind of work to be performed, and the hours of exemption and shall also require the signature of the parent and the minor in the presence of the issuing officer.

(3) Inasmuch as it is desirable and practical to encourage school attendance by minors at least part time, no school release permit shall be issued under this section unless limited to require class attendance by the minor for at least three class hours each regular school day; except that, in cases of extreme hardship, class attendance may be waived if the issuing officer determines that such action would be in the best interest of the minor.

(4) If the issuing officer is in doubt about whether the proposed employment is in accordance with this article, he shall consult with the division before issuing the permit.

(5) Upon termination for any reason of the employment authorized, the employer shall return the school release permit directly to the issuing officer with a notation showing the date of termination.

(6) The issuing officer is authorized to cancel a school release permit if the issuing officer determines that the action would be in the best interest of the minor. If a school release permit is cancelled, for reasons other than the termination of employment for which the permit was granted, the minor shall be entitled to a review of the cancellation by the court having jurisdiction of juvenile matters in the county in which the minor resides, in accordance with the procedures established by section 8-12-114.



§ 8-12-114. Appeal from denial or cancellation of school release permit - procedure

(1) If a minor is refused a school release permit or has had a school release permit cancelled for reasons other than the termination of employment for which the permit was granted, he shall be entitled to review by the court having jurisdiction of juvenile matters in the county in which the minor resides, in accordance with the procedures described in this section.

(2) The official who refused to issue or cancelled the school release permit shall, upon demand made within five days after the refusal or cancellation, promptly furnish the minor and his parent or guardian with a written statement of the reasons for such refusal or cancellation.

(3) Within five days after the receipt of such statement, the minor and his parent or guardian may petition the court for an order directing the issuance or reissuance of a school release permit. The petition shall state the reasons why the court should issue such an order, and the petitioner shall attach to such petition the statement of the issuing officer obtained as provided in subsection (2) of this section.

(4) The court shall hold a hearing and receive such further testimony and evidence as it deems necessary. If the court finds that the issuance or reissuance of a permit is in the best interest of the minor, it shall grant the petition.

(5) No fee shall be charged by the court in such proceedings.



§ 8-12-115. Director of division of labor standards and statistics - powers and duties - rules and regulations

(1) The director shall enforce the provisions of this article.

(2) The director shall take the necessary steps to inform employers, school authorities, and the general public regarding the provisions of this article, and he shall work with other public and private agencies to minimize the obstacles to legitimate employment of minors.

(3) The director shall receive and investigate complaints and may from time to time visit employers at reasonable times and inspect pertinent records to determine compliance with this article.

(4) (a) If investigation of any place of employment or complaint discloses a violation of this article, except section 8-12-105 (3), the director shall give the employer written notice describing the violation and specifying the provisions of this article that such employer is allegedly violating. Within ten days of receipt of such notice of violation, the employer may file a written request for a hearing on the issue of whether the violation exists, which hearing shall be conducted in accordance with section 24-4-105, C.R.S. After a hearing concerning a violation of this article, or after the expiration of twenty days after the issuance of a notice of violation during which the employer has neither requested a hearing nor ceased the conduct that constitutes the alleged violation, the director may issue a final order requiring the employer to cease and desist the conduct found to be in violation. At any time thereafter, the director may order the violating employer to pay a penalty of twenty dollars for each offense. Each day that the conduct constituting the violation is continued after the order is made final, and each minor employed in violation of this article, constitutes a separate offense. The order imposing the penalty shall become final upon issuance, and the penalty shall be due and payable thirty days after the order assessing the penalty is entered, unless prior to that time the order has been modified or a hearing on the penalty has been requested as provided by section 24-4-105, C.R.S. All penalties imposed by this section shall be collected as provided in section 8-1-142.

(b) (I) If investigation of any place of employment or complaint discloses a violation of section 8-12-105 (3), the director shall give the employer written notice describing the violation and specifying the provisions of this article that such employer is allegedly violating. Within ten days after receipt of such notice of violation, the employer may file a written request for a hearing on the issue of whether the violation exists, which hearing shall be conducted in accordance with section 24-4-105, C.R.S. After a hearing concerning a violation of section 8-12-105 (3), or after the expiration of twenty days after the issuance of a notice of violation during which the employer has neither requested a hearing nor ceased the conduct which constitutes the alleged violation, the director may issue a final order requiring the employer to cease and desist the conduct found to be in violation. At any time thereafter, the director may order the violating employer to pay a penalty pursuant to subparagraph (II) of this paragraph (b). The order imposing the penalty shall become final upon issuance, and the penalty shall be due and payable thirty days after the order assessing the penalty is entered, unless prior to that time the order has been modified or a hearing on the penalty has been requested as provided by section 24-4-105, C.R.S. All penalties imposed by this section shall be collected as provided in section 8-1-142.

(II) Failure to comply with the provisions of this paragraph (b) shall make the offender liable for administrative fines pursuant to the following penalty schedule:

(A) For a first offense, by a fine of not less than two hundred dollars nor more than five hundred dollars;

(B) For a second offense within six months after the first offense, by a fine of not less than five hundred dollars nor more than one thousand dollars;

(C) For a third or subsequent offense within six months after the first offense, by a fine of not less than one thousand dollars nor more than ten thousand dollars.

(5) The findings, orders, and penalties made by the director shall be subject to judicial review pursuant to section 24-4-106, C.R.S.

(6) The director may apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act prohibited by this article.

(7) The director, in accordance with section 24-4-103, C.R.S., shall promulgate rules and regulations more specifically defining the occupations and types of equipment permitted or prohibited by this article.



§ 8-12-116. Penalty for violations

(1) Any person, having legal responsibility for a minor under the age of eighteen years, who knowingly permits such minor to be employed in violation of this article, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty dollars nor more than one hundred dollars for each offense.

(2) Any person, firm, or corporation, or any agent, manager, superintendent, or foreman of any firm or corporation, who, by himself or through an agent, subagent, foreman, superintendent, or manager, knowingly violates or knowingly fails to comply with any of the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty dollars nor more than one hundred dollars for each offense. Upon conviction of a second or subsequent offense, such person shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not longer than ninety days, or by both such fine and imprisonment.



§ 8-12-117. Minors covered by workers' compensation

All minors, whether lawfully or unlawfully employed, shall be subject to the rights and remedies of the "Workers' Compensation Act of Colorado", articles 40 to 47 of this title, if the employer is included within the meaning of section 8-40-203.






Article 13 - Eight-Hour Day

§ 8-13-101. Employment declared dangerous

Employment in all underground mines, underground workings, and smelters is declared to be injurious to health and dangerous to life and limb.



§ 8-13-102. Eight-hour day - exceptions

(1) The period of employment of persons working in all underground mines, underground workings, and smelters may exceed eight hours within a twenty-four-hour period upon the following conditions:

(a) The operator of the underground mine, underground workings, or smelter establishes a work plan setting forth the terms and conditions under which the period of employment may exceed eight hours in a twenty-four-hour period; and

(b) The operator provides reasonable notice to its employees, except in cases of emergency or upset conditions, of proposed increases in the regular work schedule which would result in a period of employment in excess of eight hours in a twenty-four-hour period. Reasonable notice shall be construed to be not less than one week, during which time affected employees may comment.

(2) Nothing in this section shall be construed so as to alter the provisions of any collective bargaining agreement.



§ 8-13-102.1. Period of employment - relation to conservation of fuel

(1) The general assembly hereby finds and declares that in order to give full effect to state programs for the conservation of fuel and not to impede or prevent the execution of any fuel conservation powers the governor may impose pursuant to part 3 of article 20 of title 24, C.R.S., it is necessary to enact this section. The general assembly further finds and declares that it is necessary to enact this section in order for certain industries to support and cooperate with such state programs and powers and to assist their employees in the conservation of fuel by providing opportunity for certain employers to establish four-day workweeks thereby omitting one day of travel to and from work for employees.

(2) For purposes of section 8-13-102, "period of employment" means time spent which is directly related to an employee's performance of his primary job duties. "Period of employment" does not include time spent, whether or not compensation is paid, which is not directly related to the employee's performance of his primary job duties, including, but not limited to, meal periods, travel time, rest periods, and waiting time.



§ 8-13-103. Penalty for violation

Any person, body corporate, general manager, or employer who violates or causes to be violated any of the provisions of sections 8-13-101 and 8-13-102 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than two hundred fifty dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than ninety days nor more than six months, or by both such fine and imprisonment. Each day in violation of the provisions of sections 8-13-101 and 8-13-102 shall constitute a separate offense.



§ 8-13-107. Firemen - hours of duty

It is unlawful for any municipality, or any officer or employee thereof, to require any person holding any position or employment in the fire department of such municipality, except one who may be at any time in command of the department, to be or remain on duty in such employment during any calendar month for periods of time which in the aggregate during such month amount to more than twelve hours for each day in said month. The requiring of more hours of work in cases of conflagrations or similar emergencies shall not be unlawful. This section shall apply to all municipalities having fire departments, whether such municipalities are created under general laws, or by special charter, or by or under the provisions of article XX of the constitution of the state of Colorado.



§ 8-13-108. Penalty for violation

Any officer, agent, or employee of any municipality who orders, directs, compels, or requires any employee or other person in any such fire department, except one who may be at any time in command of the fire department, to be or remain on duty in such work or employment in any calendar month for a longer time than that provided for in section 8-13-107 except in cases of emergency, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not more than one hundred days, or by both such fine and imprisonment.



§ 8-13-110. Overtime not mandatory

Nothing in this article shall be construed to mandate overtime for employees in and about cement manufacturing plants and plaster manufacturing plants unless otherwise negotiated by contract.






Article 13.3 - Leave From Work

Part 1 - Parental Involvement

§ 8-13. 3-101 to 8-13.3-104. (Repealed)

(2) Section 8-13.3-104 provided for the repeal of this part 1, effective September 1, 2015. (See L. 2009, p. 1791.)






Part 2 - Family and Medical Leave Eligibility

§ 8-13.3-201. Short title

This part 2 shall be known and may be cited as the "Family Care Act".



§ 8-13.3-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Civil union" has the same meaning as set forth in section 14-15-103 (1), C.R.S.

(2) "Employee" means a person employed by an employer and who is eligible for FMLA leave.

(3) "Employer" has the same meaning as set forth in the FMLA.

(4) "FMLA" means the federal "Family and Medical Leave Act of 1993", Pub.L. 103-3, as amended, 29 U.S.C. sec. 2601, et seq.

(5) "FMLA leave" means leave from work and all benefits authorized by the FMLA.



§ 8-13.3-203. Family and medical leave - state requirements

(1) In addition to the leave to which an employee is entitled under the FMLA, an employee in this state is entitled to FMLA leave to care for a person who has a serious health condition, as that term is defined in the FMLA, if the person:

(a) Is the employee's partner in a civil union, as defined in section 14-15-103 (5), C.R.S.; or

(b) Is the employee's domestic partner and:

(I) Has registered the domestic partnership with the municipality in which the person resides or with the state, if applicable; or

(II) Is recognized by the employer as the employee's domestic partner.

(2) (a) For purposes of confirming an employee's relationship to a person described in subsection (1) of this section for whom the employee is requesting FMLA leave, the employer may require the employee to provide reasonable documentation or a written statement of family relationship, in accordance with the FMLA.

(b) An employer may require an employee seeking FMLA leave for a person described in subsection (1) of this section to submit the same certification as the employer may require under the FMLA.

(3) FMLA leave taken by an employee pursuant to this section runs concurrently with leave taken under the FMLA, and this section does not:

(a) Increase the total amount of leave to which an employee is entitled during a twelve-month period under the FMLA, this section, or both; and

(b) Preclude an employer from granting an employee an amount of leave that exceeds the total amount of leave to which the employee is entitled during a twelve-month period under the FMLA.



§ 8-13.3-204. Enforcement

If an employer denies an employee in this state FMLA leave to care for a person described in section 8-13.3-203 who is not a person for whom the employee would be entitled to leave under the FMLA, or interferes with an employee's exercise of or attempt to exercise his or her right to FMLA leave for persons described in section 8-13.3-203, the employer is subject to damages and equitable relief as specified in the FMLA. An aggrieved employee may bring an action in state court against the employer to recover damages or equitable relief.



§ 8-13.3-205. Repeal of part

This part 2 is repealed if the United States congress enacts and the president signs federal legislation amending the FMLA to permit employees to use FMLA leave for all persons described in section 8-13.3-203. The executive director of the department of labor and employment shall notify the revisor of statutes, in writing, if the condition specified in this section occurs.









Article 13.5 - Workplace Accommodations for Nursing Mothers

§ 8-13.5-101. Short title

This article shall be known and may be cited as the "Workplace Accommodations for Nursing Mothers Act".



§ 8-13.5-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The American academy of pediatrics recommends breastfeeding exclusively for the first six months of an infant's life and has continuously endorsed breastfeeding for at least one year or longer as the optimal form of nutrition for infants and as a foundation for good feeding practices;

(b) Extensive research indicates that there are diverse and compelling advantages to nursing for infants, mothers, families, businesses, and society, including less illness among children who are nursed and lower health care costs;

(c) Epidemiologic research shows that breastfeeding infants provides benefits to their general health, growth, and development and results in significant decreases in risk for numerous acute illnesses;

(d) Breastfeeding has been shown to have numerous health benefits for mothers, including an earlier return to prepregnant weight, delayed resumption of ovulation with increased child spacing, improved bone remineralization postpartum with reduction in hip fractures in the postmenopausal period, and reduced risk of ovarian cancer and premenopausal breast cancer;

(e) In addition to individual health benefits, providing opportunities for breastfeeding results in substantial benefits to employers, including reduced health care costs, reduced employee absenteeism for care attributable to infant illness, improved employee productivity, higher morale and greater loyalty, improved ability to attract and retain valuable employees, and a family-friendly image in the community;

(f) Nursing is a basic, normal, and important act of nurturing that should be encouraged in the interests of maternal and infant health.

(2) The general assembly further declares that the purpose of this article is for the state of Colorado to become involved in the national movement to recognize the medical importance of breastfeeding, within the scope of complete pediatric care, and to encourage removal of boundaries placed on nursing mothers in the workplace.



§ 8-13.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Employer" means a person engaged in business who has one or more employees. "Employer" includes the state and any political subdivision of the state.

(2) "Reasonable efforts" means any effort that would not impose an undue hardship on the operation of the employer's business.

(3) "Undue hardship" means any action that requires significant difficulty or expense when considered in relation to factors such as the size of the business, the financial resources of the business, or the nature and structure of its operation, including consideration of the special circumstances of public safety.



§ 8-13.5-104. Right of nursing mothers to express breast milk in workplace - private location - discrimination prohibited

(1) An employer shall provide reasonable unpaid break time or permit an employee to use paid break time, meal time, or both, each day to allow the employee to express breast milk for her nursing child for up to two years after the child's birth.

(2) The employer shall make reasonable efforts to provide a room or other location in close proximity to the work area, other than a toilet stall, where an employee can express breast milk in privacy.

(3) An employer that makes reasonable efforts to accommodate an employee who chooses to express breast milk in the workplace shall be deemed to be in compliance with the requirements of this section.

(4) The department of labor and employment shall provide, on its website, information and links to other websites where employers can access information regarding methods to accommodate nursing mothers in the workplace. The department shall consult with appropriate organizations or associations to determine the appropriate information and website links to provide on the department's website so as to provide employers with the most accurate and useful information available.

(5) Before an employee may seek litigation for a violation of this section, there shall be nonbinding mediation between the employer and the employee.






Article 14 - Protection of Building Employees

§ 8-14-101. Protection of building employees

A person employing or directing another to perform labor of any kind in the erection, repairing, altering, or painting of a house, building, or structure shall not furnish or erect for the performance of such labor scaffolding, hoists, stays, ladders, or other mechanical contrivances which are unsafe, unsuitable, or improper and which are not constructed, placed, and operated to give proper protection to life and limb of a person so employed or engaged. Scaffolding or staging swung or suspended from an overhead support more than twenty feet from the ground or floor shall have a safety rail of wood, properly bolted, secured, and braced, rising at least thirty-four inches above the floor or main portions of the scaffolding or staging and extending along the entire length of the outside and the ends thereof and properly attached thereto, and such scaffolding or staging shall be so fastened to prevent the same from swaying from the building or structure.



§ 8-14-102. Scaffolding - complaints - duty of building inspector

(1) Whenever complaint is made to the building inspector of any town or city wherein work is being done that the scaffolding or the slings, hangers, blocks, pulleys, stays, braces, ladders, or ropes of any swinging or stationary scaffolding used in the construction, alteration, repairing, painting, cleaning, or pointing of buildings within the limits of such city are unsafe or liable to prove dangerous to the life or limb of any person, the building inspector shall immediately cause an inspection to be made of the scaffolding or the slings, hangers, blocks, pulleys, stays, braces, ladders, irons, or other parts connected therewith. If, after examination, the scaffolding or any of the parts are found to be dangerous to life or limb, the building inspector shall prohibit the use thereof and require the same to be altered and reconstructed to avoid such danger. The building inspector making the examination shall attach a certificate to the scaffolding or the slings, hangers, irons, ropes, or other parts thereof examined by him stating that he has made an examination and that he has found it safe or unsafe, as the case may be. If he declares it unsafe, he shall notify the person responsible for its erection of the fact at once, in writing, and warn him against the use thereof. Such notice may be served personally upon the person responsible for its erection or by affixing it conspicuously to the scaffolding or the part thereof declared to be unsafe. After the notice has been so served or affixed, the person responsible therefor shall immediately remove the scaffolding or part thereof or alter or strengthen it in such manner as to render it safe, in the discretion of the officer who has examined it.

(2) The building inspector, whose duty it is to examine or test any scaffolding or part thereof as required by this section, shall have free access at all reasonable hours to any building or premises containing scaffolding or where it is in use. All swinging or stationary scaffolding shall be so constructed as to bear four times the maximum weight required to be dependent therefrom or placed thereon when in use, and not more than four men shall be allowed on any swinging scaffolding at one time.



§ 8-14-103. Flooring - hoisting of materials - regulations

(1) All contractors and owners, when constructing buildings in cities where the plans and specifications require the floors to be arched between the beams thereof or where the floors or filling in between the floors are of fireproof material or brick work, shall complete the flooring or filling in as the building progresses to not less than within three tiers of beams below that on which the iron work is being erected. If the plans and the specifications of the buildings do not require filling in between the beams of floors with brick or fireproof material, all contractors for carpenter work in the course of construction shall lay the underflooring thereof on each story as the building progresses to not less than within two stories below the one to which the building has been erected.

(2) Where double floors are not to be used, the contractor shall keep the floor planked over not less than two stories below the story where the work is being performed. If the floor beams are of iron or steel, the contractor for the iron or steel work of building in course of construction, or the owners of such building, shall thoroughly plank over the entire tier of iron or steel beams on which the structural iron or steel work is being erected except such spaces as may be reasonably required for the proper construction of such iron or steel work and for the raising or lowering of materials to be used in the construction of the building or such spaces as may be designated by the plans and specifications for stairways and elevator shafts. If elevators, elevating machines, or hod-hoisting apparatus are used within a building in the course of construction for the purpose of lifting materials to be used in the construction, the contractors or owners shall cause the shafts or openings in each floor to be enclosed or fenced in on all sides by a barrier at least eight feet in height; except on two sides, which may be used for taking off and putting on materials, and those sides shall be guarded by an adjustable barrier not less than three nor more than four feet from the floor and not less than two feet from the edge of the shaft or opening. If a building in course of construction is five stories or more in height, no lumber or timber needed for such construction shall be hoisted or lifted on the outside of the building.



§ 8-14-104. Building inspector to enforce - prosecutions

The building inspector shall enforce all the provisions of this article. He shall investigate complaints made to him of violations of such provisions, and, if he finds that such complaints are well-founded, he shall issue an order directed to the person or corporation complained of requiring such person or corporation to comply with those provisions. If such order is disregarded, the building inspector shall present to the district attorney of the proper county all the facts ascertained by him in regard to the alleged violation and all other papers, documents, or evidence pertaining thereto which he has in his possession. The district attorney to whom such presentation is made shall proceed at once to prosecute the person or corporation for the violations complained of.



§ 8-14-105. Penalty for violation

Any person, corporation, company, or association who violates any of the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be fined in a sum of not less than fifty dollars nor more than five hundred dollars for each offense.






Article 14.3 - Veterans Employment Pilot Programs

Part 1 - Employment Services for Veterans Pilot Program

§ 8-14.3-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Department" means the department of labor and employment.

(2) "Director" means the executive director of the department of labor and employment.

(3) "Eligible veteran" means a veteran who has received an honorable discharge, a general discharge under honorable conditions, or a general discharge.

(4) "Follow-along services" means employment support services provided to an eligible veteran after employment has been secured.

(5) "Program" means the employment services for veterans pilot program.



§ 8-14.3-102. Employment services for veterans pilot program

(1) The department shall administer an employment services for veterans pilot program. The program must provide the following follow-along services for up to twenty eligible veterans:

(a) Job retention services;

(b) Mediation services between the employer and the employee;

(c) Job mentoring skills and guidance to employees;

(d) Advice and support concerning career advancement; and

(e) Other follow-along employment services as deemed appropriate by the department.

(2) The director shall use a competitive request for proposal process to select an in-state nonprofit agency to contract with to implement and operate the program. In order to be eligible to implement and operate the program, the nonprofit agency must currently generate its own revenue and reinvest the proceeds in growth and development of its programs, including employment services. The nonprofit agency must offer a variety of job training programs and other services that help people find work and achieve individual success with employment.

(3) The director shall:

(a) Require the nonprofit entity to report measurable outcomes of the program to the department;

(b) Evaluate the reported outcomes; and

(c) Report the results of the evaluation to the senate business, labor, and technology committee and the house of representatives business, labor, economic, and workforce development committee, or their successor committees, in a timely manner.

(4) The department may use any moneys for the program for:

(a) Administrative costs incurred by the department pursuant to this section; and

(b) Payment to the nonprofit agency to implement and operate the program.



§ 8-14.3-103. Repeal of part

This part 1 is repealed, effective January 1, 2018.






Part 2 - Colorado Veterans' Service-to-Career Pilot Program

§ 8-14.3-201. Short title

The short title of this part 2 is the "Colorado Veterans' Service-to-career Pilot Program".



§ 8-14.3-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Act" means the "Workforce Innovation and Opportunity Act", Pub.L. 113-128.

(2) "Apprenticeship" means an apprenticeship training program registered with the United States department of labor office of apprenticeship training.

(3) "Department" means the department of labor and employment.

(4) "Eligible participant" means:

(a) A veteran's dependent child who is twenty-six years of age or younger and lives in the home of the veteran; and

(b) A veteran's caregiver who is eighteen years of age or older and has significant responsibility for managing the well-being of an injured veteran.

(5) "Integrated service and support center" means a nonprofit center that is affiliated with a work force center and veterans service offices or provides financial classes or houses a small business development center.

(6) "Program" means the Colorado veterans' service-to-career pilot program that is designed to enhance work force center services that are not available under the act.

(7) "Spouse" means a veteran's current spouse or former spouse who is currently eligible for veterans' benefits.

(8) "Veteran" means a person who actively served in the United States armed forces and who was discharged or released under conditions other than dishonorable, in accordance with U.S.C. title 38, as amended. "Veteran" includes a person serving or who served in the National Guard or as a reservist.

(9) "Work force center" means a work force center created by a work force investment board pursuant to the "Colorado Work Force Investment Act", part 2 of article 83 of this title.



§ 8-14.3-203. Colorado veterans' service-to-career pilot program

(1) One or more work force centers selected by the department pursuant to the grant program developed by the department in subsection (4) of this section may contract with a nonprofit agency to administer the program. Work force centers selected by the department and the nonprofit agency shall develop and expand programs to provide work force development-related services specifically tailored to the unique needs and talents of veterans, spouses, and eligible participants. The services may include:

(a) Skills training;

(b) Opportunities for apprenticeship placements, including an apprenticeship that allows for direct entry of veterans pursuant to 38 U.S.C. sec. 4104A;

(c) Opportunities for internship placements for a specified and limited time period as long as the tasks performed by the intern do not replace the tasks currently performed by a paid contractor or employee;

(d) Opportunities for work placements with businesses or other organizations; and

(e) Support services, as needed.

(2) (a) If an internship, as allowable under the act, is not fully funded by the employer, the employer and the work force center shall share the cost of the hourly wage or stipend for the veteran, spouse, or eligible participant, as determined by the work force center and as permitted under state and federal law.

(b) If a veteran, spouse, or eligible participant is eligible for funding through the act, this funding must be used first. If funding is not available or is limited under the act, the veteran, spouse, or eligible participant may use program funding.

(3) The work force centers selected by the department and the nonprofit agency are encouraged to additionally provide services that include:

(a) Job fairs;

(b) Mentorship opportunities with professionals;

(c) Professional and industry-specific seminars;

(d) Career and professional counseling; and

(e) Counseling on educational and skills training opportunities available to veterans, spouses, and eligible participants.

(4) The department shall develop a grant program so that work force centers may apply for money to administer the program. Each work force center that wishes to administer the grant program must submit a grant application that:

(a) Describes the current services that the work force center offers;

(b) States how the grant money would enable the work force center to expand its services for the purposes of the program;

(c) Describes businesses or other organizations it is partnering with to provide the necessary services; and

(d) Any other requirements deemed necessary by the department.

(5) In selecting work force centers to administer the program, the department shall give preference to a work force center that:

(a) Partners with a nonprofit agency that is an integrated service and support center for veterans and their families;

(b) Is located in the state of Colorado, in order to serve the highest number of veterans;

(c) Has existing programs or partnerships with businesses or organizations in the community to provide services appropriate to the program; and

(d) Has the capacity to provide a wide range of work force development-related services tailored to the unique needs of veterans, spouses, and eligible participants.

(6) Each work force center chosen to receive a grant shall use the money for direct services to veterans, spouses, and eligible participants. Each work force center chosen to receive a grant shall report on the services offered; veteran, spouse, and eligible participant participation; the program's success measured through gainful employment and participation in skills training or educational programs of veterans, spouses, and eligible participants; and any other requirements that the department deems necessary. The reports shall be made to the department, which shall relay all information from the reports annually to the state, veterans, and military affairs committees of the house of representatives and the senate or to their successor committees.



§ 8-14.3-204. Appropriation

For the fiscal year beginning on July 1, 2016, the general assembly may annually appropriate money from the marijuana tax cash fund created in section 39-28.8-501, C.R.S., to the department to be used for the program. The department may use up to five percent of any money appropriated by the general assembly for development and administrative costs incurred by the department pursuant to this section. Up to seven percent of the money may also be used by the work force center for administrative costs incurred by the work force center and the nonprofit agency to implement and operate the program.



§ 8-14.3-205. Repeal of part

This part 2 is repealed, effective January 1, 2019.









Article 14.5 - Cost Containment

§ 8-14.5-101. Short title

This article shall be known and may be cited as the "Workers' Compensation Cost Containment Act".



§ 8-14.5-102. Legislative declaration

The general assembly hereby finds and declares that any adjustments to premiums for workers' compensation insurance be granted on the basis of equity, rate adequacy, fairness, and insurer compliance with Colorado insurance rating laws. The general assembly further finds and declares that notwithstanding the granting of different rates to insureds for their experience modification, participation in return-to-work programs, and premium volume discounts not exceeding fifteen percent, any other premium adjustments should be principally weighted in a manner primarily encouraging the adoption and successful implementation by insureds of effective workplace safety programs mainly encompassing risk management and medical cost containment procedures.



§ 8-14.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Approved program" means a cost containment or risk management program approved by the board.

(2) "Board" means the workers' compensation cost containment board established pursuant to section 8-14.5-104.

(3) "Certified program" means a cost containment or risk management program which has been implemented for a period of at least one year and certified by the board.

(3.5) "Commissioner" means the insurance commissioner, appointed pursuant to section 10-1-104, C.R.S.

(4) "Department" means the department of labor and employment.

(5) "Director" means the director of the division.

(6) "Division" means the division of workers' compensation in the department of labor and employment.

(7) "High risk employer" means any employer classified in the upper ten percent of the insurance rate schedule in the Colorado workers' compensation insurance system.

(8) "Managed care" shall have the meaning set forth in section 8-42-101 (3.6)(p)(I)(B).

(9) "Workplace safety program" means those programs offered by insurance carriers authorized to do business in this state for purposes of workers' compensation insurance policies and implemented by employers to promote cost containment and risk management of workplace safety hazards.



§ 8-14.5-104. Creation of board

(1) There is hereby created in the division the workers' compensation cost containment board, to be composed of seven members: The commissioner of insurance, the chief executive officer of Pinnacol Assurance, and five members appointed by the governor and confirmed by the senate. Appointed members of the board shall be chosen among the following: Employers or their designated representatives engaged in businesses having workers' compensation insurance rates in the upper five percent of the rate schedule, actuaries or executives with risk management experience in the insurance industry, or employers who have demonstrated good risk management experience with respect to their workers' compensation insurance.

(2) The board shall exercise its powers and perform its functions under the department and the director of the division as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(3) The appointed members of the board shall serve for terms of three years and may be reappointed; except that, of the members first appointed, two shall serve for terms of three years; two shall serve for terms of two years, and one shall serve for a term of one year. The chief executive officer of Pinnacol Assurance and the commissioner of insurance shall serve continuously.

(4) Members of the board shall receive no compensation but shall be reimbursed for actual and necessary traveling and subsistence expenses incurred in the performance of their official duties as members of the board.



§ 8-14.5-105. Powers and duties of board - rules

(1) The board shall have the following powers and duties:

(a) To establish model cost containment and risk management programs for selected classifications in the upper ten percent of the insurance rate schedule under the Colorado workers' compensation insurance program;

(b) To adopt standards for the approval of particular cost containment and risk management programs submitted by community, technical, or local district colleges or by employers in those selected high risk classifications;

(c) To receive, evaluate, and certify cost containment and risk management programs implemented by community, technical, or local district colleges or by employers in those selected high risk classifications for a period of at least one year;

(d) To promote cost containment and risk management training by community, technical, or local district colleges, employers, groups of employers, or trade associations;

(e) To review annually the classifications in the upper ten percent of the insurance rate schedule under the Colorado workers' compensation insurance program for inclusion in the cost containment program;

(f) To set the qualifications for technical personnel to assist community, technical, and local district colleges and employers in establishing risk management and cost containment programs;

(g) To disseminate information regarding the types of workers' compensation insurance policies available;

(h) To adopt such rules and regulations as may be necessary to carry out the purposes of this article.



§ 8-14.5-106. Duties of director

(1) The director shall have the following powers and duties:

(a) To provide technical advice to the board;

(b) To provide technical advice and assistance to community, technical, or local district colleges, employers, groups of employers, or trade associations with respect to the development and implementation of cost containment and risk management programs;

(c) To publish, as may be appropriate, documents relating to the development and implementation of cost containment and risk management programs;

(d) To maintain records of all proceedings of the board, including the evaluation of proposals for cost containment and risk management programs submitted by employers and by community, technical, or local district colleges;

(e) To maintain records of all employers and community, technical, or local district colleges with certified programs.



§ 8-14.5-107. Cost containment certification

Any employer complying with an approved program for at least one year may present evidence of such compliance to the board and petition the board to certify its program. The names of such certified employers shall be made available on a periodic basis to bona fide insurance carriers on file with the division.



§ 8-14.5-107.5. Workplace safety programs - study by commissioner

(1) The commissioner shall undertake a full study of current workplace safety, risk management, and cost containment programs offered by insurers, including Pinnacol Assurance, a review and analysis of the various incentives used by insurers to obtain policyholder participation, including any premium adjustment programs in use, and shall evaluate other possible programs and incentives that could be used by insurers to expand workplace safety programs and reward policyholder participation. The commissioner shall consult with the Colorado department of labor and employment in conducting the study. Such study, review and analysis, and evaluation shall include but not be limited to the following:

(a) Whether or not by a date certain, all insurers including Pinnacol Assurance issuing workers' compensation insurance policies in this state shall offer all insureds in the ten most populous counties a managed care plan featuring a designated medical provider;

(b) Whether or not by a date certain, if it is in the best interest of employers and employees, all insurers including Pinnacol Assurance issuing workers' compensation insurance policies in this state shall offer to all or some selected classes of insureds some type of basic workplace safety program;

(c) Whether or not the board or the commissioner should continue providing certification of workplace safety programs or whether such certification should be provided by insurers for insureds;

(d) Whether or not by July 1, 1995, the commissioner should promulgate regulations concerning the granting of premium adjustments for an insured's participation and implementation of a basic workplace safety program or managed care program;

(e) The participation by insureds in existing workplace safety programs offered by insurers and the methods by which insurers offer such programs;

(f) Insurer compliance with deductible provisions;

(g) Insurer compliance with the provisions of part 4 of article 4 of title 10, C.R.S., regarding the current design and use of any premium adjustment, rate deviation, premium discount, retro-rate, scheduled adjustment, or other type of financial plan and their effect on the fairness and reasonableness of rates for those insureds not qualifying for experience or schedule rating;

(h) The efficacy of reducing the premium dollar volume needed for an insured to become experience rated;

(i) A cost benefit analysis of implementation of workplace safety programs.

(2) (a) Repealed.

(b) Insurers shall make all necessary information and records pertaining to workplace safety programs of such insurers available to the commissioner in carrying out the study required by subsection (1) of this section. The reasonable costs of such study shall be borne by insurers, including Pinnacol Assurance, as determined by the commissioner based on the total cost of such study.



§ 8-14.5-108. Cost containment fund - creation

All moneys collected for cost containment pursuant to section 8-14.5-109 or 8-44-112 (1)(b)(III) shall be transmitted to the state treasurer who shall credit the same to the cost containment fund, which fund is hereby created. All moneys credited to said fund and all interest earned thereon shall be subject to appropriation by the general assembly to pay the direct and indirect costs of the cost containment program, and said moneys shall remain in such fund for such purposes and shall not revert to the general fund or any other fund.



§ 8-14.5-109. Grants-in-aid - cooperative agreements

The division may receive grants-in-aid from any agency of the United States and may cooperate and enter into agreements with any agency of the United States, any agency of any other state, and any other agency of this state or its political subdivisions, for the purpose of carrying out the provisions of this article.






Article 15 - Pre-Apprenticeships and Apprenticeships



Article 15.5 - Displaced Homemakers

§ 8-15.5-101. Short title

This article shall be known and may be cited as the "Displaced Homemakers Act".



§ 8-15.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of labor and employment.

(2) "Displaced homemaker" means an individual who:

(a) Has worked in the home, providing unpaid household services for family members for a substantial number of years;

(b) Is not gainfully employed;

(c) Has had, or would have, difficulty finding employment; and

(d) (I) Has depended on the income of a family member and has lost that income; or

(II) Has depended on government assistance as the parent of dependent children, but who is no longer eligible for such assistance, or is supported, as the parent of minor children, by government assistance, but whose children are within two years of reaching the age of eighteen years.

(3) "Executive director" means the executive director of the department of labor and employment.



§ 8-15.5-103. Multipurpose service centers for displaced homemakers

(1) The executive director may establish multipurpose service centers for displaced homemakers and is authorized to enter into contracts with and make grants to agencies or organizations, public or private, to establish, organize, and administer the various programs enumerated in section 8-15.5-104.

(2) Each service center shall include the following services:

(a) Job counseling services which shall:

(I) Be specifically designed for displaced homemakers; and

(II) Operate to counsel displaced homemakers with respect to appropriate job opportunities;

(b) Job training and job placement services which shall:

(I) Develop, by working with state and local government agencies and private employers, training and placement programs for jobs in the public and private sectors;

(II) Assist displaced homemakers in gaining admission to existing public and private job-training programs and opportunities; and

(III) Assist in identifying community needs and creating new jobs in the public and private sectors;

(c) Health education and counseling services in cooperation with existing health programs with respect to:

(I) General principles of preventive health care;

(II) Health care consumer education, particularly in the selection of physicians and health care services, including, but not limited to, health maintenance organizations and health insurance;

(III) Family health care and nutrition;

(IV) Substance use disorders; and

(V) Other related health care matters;

(d) Financial management services which provide information and assistance with respect to insurance, taxes, estate and probate problems, mortgages, loans, and other related financial matters;

(e) Educational services, including:

(I) Outreach and information about courses offering credit through secondary or postsecondary education programs, including bilingual programming where appropriate; and

(II) Information about such other programs which are determined by the executive director to be of interest and benefit to displaced homemakers;

(f) Legal counseling and referral services; and

(g) Outreach and information services with respect to employment, education, health, public assistance, and unemployment assistance programs which the executive director determines would be of interest and benefit to displaced homemakers.

(3) Supervisory, technical, and administrative positions relating to centers established under this article shall, to the maximum extent feasible, be filled by displaced homemakers.



§ 8-15.5-104. Selection and administration of centers

(1) In selecting sites for the centers established under section 8-15.5-103, the executive director shall consider:

(a) The location of any existing facilities for displaced homemakers and any existing services similar to those listed in section 8-15.5-103 which might be incorporated into a center;

(b) The needs of each region of the state for a center;

(c) The needs of both urban and rural communities.

(2) The executive director shall select a public or private organization to administer each center. The selection of such an organization shall be made after consultation with local government agencies and shall take into consideration the experience and capability of such organizations in administering the services to be provided by each center.

(3) The executive director shall consult and cooperate with the secretary or director of such agencies in the executive branch of the federal and state governments as the executive director considers appropriate to facilitate the establishment of centers under this article with existing state or federal programs of a similar nature.



§ 8-15.5-105. Evaluation

(1) The executive director, in cooperation with the administrator of each center, and in consultation with appropriate heads of executive agencies, shall prepare and furnish to the general assembly evaluations of the centers established under this article, including:

(a) A thorough assessment of each center;

(b) Recommendations covering the administration and expansion of such centers; and

(c) Data on the numbers of persons referred to and enrolled in the programs enumerated in section 8-15.5-103, and data on job placements and employment of persons enrolled in such programs.

(2) No later than January 1, 1981, the executive director shall submit to the general assembly an evaluation pursuant to this section. Subsequent evaluations shall be made every two years.

(3) The executive director, in consultation with the appropriate heads of executive agencies, shall prepare and furnish to the general assembly a study to determine the feasibility of and appropriate procedure for placing displaced homemakers in:

(a) Programs established under the federal "Workforce Innovation and Opportunity Act", 29 U.S.C. sec. 3101 et seq.;

(b) Work incentive programs established under section 432 (b)(1) of the federal "Social Security Act";

(c) Related federal and state employment, education, and health assistance programs; and

(d) Programs established or benefits provided under federal and state unemployment compensation laws by consideration of full-time homemakers as provided eligible for such benefits or programs.



§ 8-15.5-106. Advisory body

The executive director shall establish an advisory body to the department which shall consist of members who are representative of displaced homemakers, local service deliverers, appropriate state agencies, and the general public. The advisory body shall provide recommendations to the executive director regarding the planning, operation, and evaluation of the activities mandated by this article.



§ 8-15.5-107. Rules and regulations

The executive director shall promulgate rules and regulations to govern the eligibility of persons for the job training and other programs of the multipurpose service center, the level of stipends for the job training programs described in section 8-15.5-103 (2)(b), a sliding fee scale for the service programs described in section 8-15.5-103 (2)(c) to (2)(g), and such other matters as the executive director deems necessary.



§ 8-15.5-108. Displaced homemakers fund - creation

(1) There is hereby created in the state treasury the displaced homemakers fund. All fees collected pursuant to section 14-10-120.5, C.R.S., shall be deposited in said fund. All moneys in the fund shall be subject to annual appropriation by the general assembly and, commencing July 1, 1980, shall be available for carrying out the purposes of this article; except that, if the amount in said fund from fees collected pursuant to section 14-10-120.5, C.R.S., exceeds one hundred forty-five thousand dollars in any fiscal year, the excess of one hundred forty-five thousand dollars shall revert to the general fund.

(2) The executive director may apply for and accept any funds, grants, gifts, or services made available by any agency or department of the federal government or any private agency or individual, which funds, grants, gifts, or services shall be used to carry out the total program of this article. Funds and grants received pursuant to this subsection (2) shall be placed in the displaced homemakers fund in a separate account and shall not be included in computing the amount that will revert to the general fund pursuant to subsection (1) of this section.






Article 16 - Rate of Wages on Public Works



Article 17 - Colorado Labor on Public Works

§ 8-17-101. Colorado labor employed on public works

(1) Whenever any public works project financed in whole or in part by funds of the state, counties, school districts, or municipalities of the state of Colorado are undertaken in this state, Colorado labor shall be employed to perform at least eighty percent of the work. The governmental body financing a public works project shall waive the eighty percent requirement if there is reasonable evidence to demonstrate insufficient Colorado labor to perform the work of the project and if compliance with this article would create an undue burden that would substantially prevent a project from proceeding to completion. A governmental body that allows a waiver pursuant to this subsection (1) shall post notice of the waiver and a justification for the waiver on its website. A governmental body shall not impose contractual damages on a contractor for a delay in work due to the waiver process.

(2) As used in this article 17:

(a) "Colorado labor" means any person who is a resident of the state of Colorado, at the time of the public works project, without discrimination as to race, color, creed, sex, sexual orientation, marital status, national origin, ancestry, age, or religion except when sex or age is a bona fide occupational qualification. A resident of the state of Colorado is a person who can provide a valid Colorado driver's license, a valid Colorado state-issued photo identification, or documentation that he or she has resided in Colorado for the last thirty days.

(b) "Public works project" has the same meaning as "public project" as defined in section 24-103-908 (1).



§ 8-17-102. Contracts to provide for preference of Colorado labor

All contracts let for public works financed in whole or in part by funds of the state, counties, school districts, or municipalities of the state of Colorado shall contain provisions for the preference in employment of Colorado labor.



§ 8-17-104. Enforcement - violation - penalties - Colorado labor enforcement cash fund - creation

(1) The department of labor and employment shall enforce the requirements of this article in the event of a complaint alleging a potential violation of the requirements of this article. In connection with the department's duty to enforce the requirements of this article, the department shall receive complaints about potential violations of such requirements, initiate investigations based on such complaints, and impose penalties for the violation of the requirements of this article pursuant to subsection (2) of this section. The department shall not investigate or take any other action regarding a complaint filed more than ninety days after the project has been finalized.

(2) (a) After conducting an investigation of a complaint alleging a violation of the provisions of this article, if the department of labor and employment determines that a contractor has knowingly violated the requirements of this article by importing labor in excess of that permitted pursuant to section 8-17-101 (1), the executive director of the department of labor and employment or the executive director's designee shall impose a fine on such contractor as follows:

(I) For the first violation, five thousand dollars or an amount equal to one percent of the cost of the contract, whichever is less;

(II) For the second violation, ten thousand dollars or an amount equal to one percent of the cost of the contract, whichever is less; or

(III) For the third violation and any violation thereafter, twenty-five thousand dollars or an amount equal to one percent of the cost of the contract, whichever is less.

(b) When the department of labor and employment receives a complaint, it shall notify the contractor of the complaint, but shall commence the investigation only at the completion of the project. The department shall complete any investigation in response to a complaint within ninety days of the date that the department began the investigation. Compliance shall be measured over the entirety of the completed project.

(c) If the department of labor and employment has imposed three fines on a contractor pursuant to paragraph (a) of this subsection (2) within five years and finds the violations to be egregious, the executive director of the department of labor and employment or the executive director's designee may initiate the process to debar the contractor pursuant to section 24-109-105, C.R.S.

(d) The executive director of the department of labor and employment may dismiss a complaint in his or her discretion if, after conducting an investigation pursuant to this section, the department determines that the circumstances that led to the complaint were the result of a minor paperwork violation.

(3) A contractor who is found to be in violation of the provisions of this article may appeal such finding to the executive director of the department of labor and employment. The executive director or the executive director's designee shall hold a hearing to review such notice or order and take final action in accordance with article 4 of title 24, C.R.S., and may either conduct the hearing personally or appoint an administrative law judge from the department of personnel. Final agency action is subject to judicial review pursuant to article 4 of title 24, C.R.S.

(4) The revenue collected from the fines imposed pursuant to subsection (2) of this section shall be transmitted to the state treasurer, who shall credit the same to the Colorado labor enforcement cash fund, which is hereby created. The general assembly shall make appropriations from the fund as necessary to cover the direct and indirect costs of the department of labor and employment in connection with the requirements of this article. All moneys not expended or encumbered and all interest earned on the investment or deposit of moneys in the fund remain in the fund and do not revert to the general fund or any other fund at the end of any fiscal year.

(5) The requirements of this article may not be enforced through a private right of action.



§ 8-17-105. Compliance standard

Compliance with the requirements of this article shall be calculated on the total taxable wages and fringe benefits, minus any per diem payments, paid to workers employed directly on the site of the project and who satisfy the definition of Colorado labor.



§ 8-17-106. Rules

(1) The executive director of the department of labor and employment shall promulgate rules for the implementation of this article. Such rules shall be promulgated in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., and must include, but need not be limited to:

(a) A procedure for filing a complaint alleging that a contractor is in violation of the provisions of this article;

(b) A procedure for the uniform investigation of any complaint alleging a violation of the provisions of this article; and

(c) A procedure for filing an appeal pursuant to section 8-17-104 (3).



§ 8-17-107. Federal and state law

Nothing in this article applies to any project that receives federal moneys. In addition, nothing in this article contravenes any existing treaty, law, agreement, or regulation of the United States. Contracts entered into in accordance with any treaty, law, agreement, or regulation of the United States do not violate this article to the extent of that accordance. The requirements of this article are suspended if such requirement would contravene any treaty, law, agreement, or regulation of the United States, or would cause denial of federal moneys or preclude the ability to access federal moneys that would otherwise be available.






Article 17.5 - Illegal Aliens - Public Contracts for Services

§ 8-17.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) (Deleted by amendment, L. 2008, p. 736, § 1, effective May 13, 2008.)

(2) "Contractor" means a person having a public contract for services with a state agency or political subdivision of the state.

(3) "Department" means the department of labor and employment.

(3.3) "Department program" means the employment verification program established pursuant to section 8-17.5-102 (5)(c).

(3.7) "E-verify program" means the electronic employment verification program created in Public Law 104-208, as amended, and expanded in Public Law 108-156, as amended, and jointly administered by the United States department of homeland security and the social security administration, or its successor program.

(4) "Executive director" means the executive director of the department of labor and employment.

(4.5) "Newly hired for employment" means hired to work in the United States since the effective date of the public contract for services.

(5) "Political subdivision" means any city, county, city and county, town, special district, school district, local improvement district, or any other kind of municipal, quasi-municipal, or public corporation organized pursuant to law.

(6) (a) "Public contract for services" means any type of agreement, regardless of what the agreement may be called, between a state agency or political subdivision and a contractor for the procurement of services.

(b) "Public contract for services" does not include:

(I) Agreements relating to the offer, issuance, or sale of securities, including but not limited to agreements pertaining to:

(A) Underwriting, marketing, remarketing, paying, transferring, rating, or registering securities; or

(B) The provision of credit enhancement, liquidity support, interest rate exchanges, or trustee or financial consulting services in connection with securities;

(II) Agreements for investment advisory services or fund management services;

(III) Any grant, award, or contract funded by any federal or private entity for any research or sponsored project activity of an institution of higher education or an affiliate of an institution of higher education that is funded from moneys that are restricted by the entity under the grant, award, or contract. For purposes of this subparagraph (III), "sponsored project" means an agreement between an institution of higher education and another party that provides restricted funding and requires oversight responsibilities for research and development or other specified programmatic activities that are sponsored by federal or private agencies and organizations.

(IV) Intergovernmental agreements; or

(V) Agreements for information technology services or products and services.

(7) "Services" means the furnishing of labor, time, or effort by a contractor or a subcontractor not involving the delivery of a specific end product other than reports that are merely incidental to the required performance.

(8) "State agency" means any department, commission, council, board, bureau, committee, institution of higher education, agency, or other governmental unit of the executive, legislative, or judicial branch of state government.



§ 8-17.5-102. Illegal aliens - prohibition - public contracts for services - rules

(1) A state agency or political subdivision shall not enter into or renew a public contract for services with a contractor who knowingly employs or contracts with an illegal alien to perform work under the contract or who knowingly contracts with a subcontractor who knowingly employs or contracts with an illegal alien to perform work under the contract. Prior to executing a public contract for services, each prospective contractor shall certify that, at the time of the certification, it does not knowingly employ or contract with an illegal alien who will perform work under the public contract for services and that the contractor will participate in the e-verify program or department program in order to confirm the employment eligibility of all employees who are newly hired for employment to perform work under the public contract for services.

(2) (a) Each public contract for services shall include a provision that the contractor shall not:

(I) Knowingly employ or contract with an illegal alien to perform work under the public contract for services; or

(II) Enter into a contract with a subcontractor that fails to certify to the contractor that the subcontractor shall not knowingly employ or contract with an illegal alien to perform work under the public contract for services.

(b) Each public contract for services shall also include the following provisions:

(I) A provision stating that the contractor has confirmed the employment eligibility of all employees who are newly hired for employment to perform work under the public contract for services through participation in either the e-verify program or the department program;

(II) A provision that prohibits the contractor from using either the e-verify program or the department program procedures to undertake preemployment screening of job applicants while the public contract for services is being performed;

(III) A provision that, if the contractor obtains actual knowledge that a subcontractor performing work under the public contract for services knowingly employs or contracts with an illegal alien, the contractor shall be required to:

(A) Notify the subcontractor and the contracting state agency or political subdivision within three days that the contractor has actual knowledge that the subcontractor is employing or contracting with an illegal alien; and

(B) Terminate the subcontract with the subcontractor if within three days of receiving the notice required pursuant to sub-subparagraph (A) of this subparagraph (III) the subcontractor does not stop employing or contracting with the illegal alien; except that the contractor shall not terminate the contract with the subcontractor if during such three days the subcontractor provides information to establish that the subcontractor has not knowingly employed or contracted with an illegal alien;

(IV) A provision that requires the contractor to comply with any reasonable request by the department made in the course of an investigation that the department is undertaking pursuant to the authority established in subsection (5) of this section.

(3) If a contractor violates a provision of the public contract for services required pursuant to subsection (2) of this section, the state agency or political subdivision may terminate the contract for a breach of the contract. If the contract is so terminated, the contractor shall be liable for actual and consequential damages to the state agency or political subdivision.

(4) A state agency or political subdivision shall notify the office of the secretary of state if a contractor violates a provision of a public contract for services required pursuant to subsection (2) of this section and the state agency or political subdivision terminates the contract for such breach. Based on this notification, the secretary of state shall maintain a list that includes the name of the contractor, the state agency or political subdivision that terminated the public contract for services, and the date of the termination. A contractor shall be removed from the list if two years have passed since the date the contract was terminated, or if a court of competent jurisdiction determines that there has not been a violation of the provision of the public contract for services required pursuant to subsection (2) of this section. A state agency or political subdivision shall notify the office of the secretary of state if a court has made such a determination. The list shall be available for public inspection at the office of the secretary of state and shall be published on the internet on the website maintained by the office of the secretary of state.

(5) (a) The department may investigate whether a contractor is complying with the provisions of a public contract for services required pursuant to subsection (2) of this section. The department may conduct on-site inspections where a public contract for services is being performed within the state of Colorado, request and review documentation that proves the citizenship of any person performing work on a public contract for services, or take any other reasonable steps that are necessary to determine whether a contractor is complying with the provisions of a public contract for services required pursuant to subsection (2) of this section. The department shall receive complaints of suspected violations of a provision of a public contract for services required pursuant to subsection (2) of this section and shall have discretion to determine which complaints, if any, are to be investigated. The results of any investigation shall not constitute final agency action. The department is authorized to promulgate rules in accordance with article 4 of title 24, C.R.S., to implement the provisions of this subsection (5).

(b) The executive director shall notify a state agency or political subdivision if he or she suspects that there has been a breach of a provision in a public contract for services required pursuant to subsection (2) of this section.

(c) (I) There is hereby created the department program. Any contractor who participates in the department program shall notify the department and the contracting state agency or political subdivision of such participation. A participating contractor shall comply with the provisions of subparagraph (II) of this paragraph (c) and shall consent to department audits conducted in accordance with subparagraph (III) of this paragraph (c). Failure to meet either of these obligations shall constitute a violation of the department program. The executive director shall notify a contracting state agency or political subdivision of such violation.

(II) A participating contractor shall, within twenty days after hiring an employee who is newly hired for employment to perform work under the public contract for services, affirm that the contractor has examined the legal work status of such employee, retained file copies of the documents required by 8 U.S.C. sec. 1324a, and not altered or falsified the identification documents for such employees. The contractor shall provide a written, notarized copy of the affirmation to the contracting state agency or political subdivision.

(III) The department may conduct random audits of state agencies or political subdivisions to review the affidavits and of contractors to review copies of the documents required by subparagraph (II) of this paragraph (c). Audits shall not violate federal law.

(6) Nothing in this section shall be construed as requiring a contractor to violate any terms of participation in the e-verify program.






Article 18 - Preference for State Commodities and Services



Article 19 - Bid Preference - Public Projects



Article 19.5 - Bid Preference - Recycled Plastic Products



Article 19.7 - Bid Preference - Recycled Paper Products

§ 8-19. 7-101 to 8-19.7-103. (Repealed)

(2) This article was added in 1990. For amendments to this article prior to its repeal in 1995, consult the Colorado statutory research explanatory note and the table itemizing the replacement volumes and supplements to the original volume of C.R.S. 1973 beginning on page vii in the front of this volume.






Article 20 - Fuel Products

Part 1 - Division of Oil and Public Safety

§ 8-20-101. Division of oil and public safety - creation - appointment of director - transfer of duties

(1) There is hereby created within the department of labor and employment the division of oil and public safety, the head of which shall be the director of the division of oil and public safety. The director of the division of oil and public safety shall be appointed by the executive director of the department of labor and employment and shall not have an interest in the manufacture, sale, or distribution of oils.

(2) The director of the division of oil and public safety, on and after July 1, 2001, shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested prior to July 1, 2001, in the state inspector of oils, the state boiler inspector, and, with respect to articles 6 and 7 of title 9, C.R.S., the director of the division of labor standards and statistics. On July 1, 2001, all employees of the state inspector of oils, the state boiler inspector, and, with respect to duties performed pursuant to articles 6 and 7 of title 9, C.R.S., the director of the division of labor standards and statistics, whose principal duties are concerned with the duties and functions to be performed by the director of the division of oil and public safety and whose employment by the director of the division of oil and public safety is deemed necessary by the director of the division of oil and public safety to carry out the purposes of articles 20 and 20.5 of this title and articles 4, 6, and 7 of title 9, C.R.S., shall be transferred to the director of the division of oil and public safety and shall become employees thereof. These employees shall retain all rights to the state personnel system and retirement benefits under the laws of this state, and their services shall be deemed continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules.

(3) and (4) Repealed.

(5) The director of the division of oil and public safety shall enforce and administer article 5.5 of title 9, C.R.S.



§ 8-20-102. Duties of director of division of oil and public safety - rules

(1) The director of the division of oil and public safety shall make, promulgate, and enforce rules setting forth minimum and general standards covering the design, construction, location, installation, and operation of equipment for storing, handling, and utilizing liquid fuel products. Said rules shall be such as are reasonably necessary for the protection of the health, welfare, and safety of the public and persons using such materials, and shall be in substantial conformity with the generally accepted standards of safety concerning the same subject matter. Such rules shall be adopted by the director of the division of oil and public safety in compliance with section 24-4-103, C.R.S.

(2) The director of the division of oil and public safety shall enforce the provisions of section 8-20-213 concerning recycled and used motor oil.

(3) Prior to January 1, 2014, the director of the division of oil and public safety shall promulgate rules for natural gas setting forth standards related to inspections; specifications; shipment notification; record keeping; labeling of containers; use of meters or mechanical devices for measurement; submittal of installation plans; and minimum standards for the design, construction, location, installation, and operation of retail natural gas systems. The division shall begin enforcing the rules on July 1, 2014. The director may modify or update the rules in his or her discretion. All of the rules required by this subsection (3) must be reasonably necessary for the protection of the health, welfare, and safety of the public and persons using such materials, and the rules must be in substantial conformity with the generally accepted standards of safety concerning the same subject matter. The director shall adopt the rules in compliance with section 24-4-103, C.R.S.

(4) (a) On or before January 1, 2017, the director of the division of oil and public safety shall promulgate rules concerning retail hydrogen fuel systems for vehicles. The rules must set forth standards relating to:

(I) Inspections;

(II) Specifications;

(III) Shipment notification;

(IV) Record keeping;

(V) Labeling of containers;

(VI) Use of meters or mechanical devices for measurement;

(VII) Submittal of installation plans; and

(VIII) Minimum standards for the design, construction, location, installation, and operation of retail hydrogen fuel systems for vehicles.

(b) The director of the division of oil and public safety may collect reasonable fees, which the director shall establish by rule in the amounts necessary to offset the direct and indirect costs, including the costs for salaries and operating expenses, incurred by the division in administering this article.

(c) The division shall begin enforcing the rules required by this subsection (4) on July 1, 2017. The director may modify the rules at his or her discretion.

(d) Each rule required by this subsection (4) must be reasonably necessary for the protection of the health, welfare, and safety of the public and persons using hydrogen fuel, and the rules must substantially conform with the generally accepted standards of safety concerning hydrogen fuel. The director shall adopt the rules in compliance with section 24-4-103, C.R.S.



§ 8-20-103. Inspector's report - publications

(1) Repealed.

(2) Publications of the office circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 8-20-104. Enforcement of law - penalties - definitions

(1) The director shall enforce this article, articles 4, 5.5, and 7 of title 9, C.R.S., and rules promulgated pursuant to this article and articles 4, 5.5, and 7 of title 9, C.R.S., by appropriate actions in courts of competent jurisdiction.

(2) (a) The director may issue a notice of violation to a person who is believed to have violated this article, article 4, 5.5, or 7 of title 9, C.R.S., or rules promulgated pursuant to this article or article 4, 5.5, or 7 of title 9, C.R.S. The notice shall be delivered to the alleged violator personally, by certified mail, return receipt requested, or by any means that verifies receipt as reliably as certified mail, return receipt requested.

(b) The notice of violation shall allege the facts that constitute a violation and the rule or statute violated.

(c) The notice of violation may require the alleged violator to act to correct the alleged violation.

(d) Within ten working days after delivery of the notice of violation, the alleged violator may request in writing an informal conference with the director concerning the notice of violation. If the alleged violator fails to request such conference within ten days, the notice is then final, the notice is not subject to further review, and any statement of facts required to correct the alleged violation pursuant to paragraph (c) of this subsection (2) become a binding enforcement order.

(e) Upon receipt of a request for an informal conference, the director shall set a reasonable time and place for such conference and shall notify the alleged violator of such time and place. At the conference, the alleged violator may present evidence and arguments concerning the allegations in the notice of violation.

(f) Within twenty working days after the informal conference, the director shall uphold, modify, or strike the allegations within the notice of violation and may issue an enforcement order. The decision and, if applicable, enforcement order shall be delivered to the alleged violator personally, by certified mail, return receipt requested, or by any means that verifies receipt as reliably as certified mail, return receipt requested.

(3) (a) A person who is the subject of and is adversely affected by a notice of violation or an enforcement order issued pursuant to subsection (2) of this section may appeal such action to the executive director of the department of labor and employment. The executive director shall hold a hearing to review such notice or order and take final action in accordance with article 4 of title 24, C.R.S., and may either conduct the hearing personally or appoint an administrative law judge from the department of personnel.

(b) Final agency action shall be subject to judicial review pursuant to article 4 of title 24, C.R.S.

(c) An alleged violator who is required to correct an action pursuant to paragraph (c) of subsection (2) of this section shall be afforded the procedures set forth in section 24-4-104 (3), C.R.S., to the extent applicable.

(4) (a) An enforcement order issued pursuant to this section may impose a civil penalty, depending on the severity of the alleged violation, not to exceed five hundred dollars per violation for each day of violation; except that the director may impose a civil penalty not to exceed one thousand dollars per violation for each day of violation that results in, or may reasonably be expected to result in, serious bodily injury.

(b) A civil penalty collected for a violation of:

(I) Article 4 of title 9, C.R.S., or a rule promulgated pursuant to such article, shall be deposited in the boiler inspection fund created in section 9-4-109, C.R.S.;

(II) Article 5.5 of title 9, C.R.S., or a rule promulgated pursuant to such article, shall be deposited in the conveyance safety fund created in section 9-5.5-111, C.R.S.;

(III) Article 7 of title 9, C.R.S., or a rule promulgated pursuant to such article, shall be deposited in the public safety inspection fund created in section 8-1-151.

(5) The director may file suit in the district court in the judicial district in which a violation is alleged to have occurred to judicially enforce an enforcement order issued pursuant to this section.

(6) For the purposes of this section:

(a) "Director" means the director of the division of oil and public safety.

(b) "Division" means the division of oil and public safety.

(7) In addition to the remedies provided in this section, the director is authorized to apply to the district court, in the judicial district where the violation has occurred, for a temporary or permanent injunction restraining any person from violating any provision of articles 4, 5.5, and 7 of title 9, C.R.S., and rules promulgated pursuant to articles 4, 5.5, and 7 of title 9, C.R.S., regardless of whether there is an adequate remedy at law.



§ 8-20-106. Confidentiality

(1) Information concerning liquefied petroleum gas storage tanks obtained under this article shall be available to the public; except that any specific information that is confidential by state or federal law shall remain confidential.

(2) Confidential records may be disclosed to officers, employees, or authorized representatives of this state or of the United States who have been charged with administering this article or subchapter I of the federal "Resource Conservation and Recovery Act of 1976", as amended. Such disclosure shall not constitute a waiver of confidentiality.






Part 2 - Fuel Products

§ 8-20-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Alternative fuel" means a motor fuel that combines petroleum-based fuel products with renewable fuels.

(1.1) "Antiknock index" or "AKI" means the arithmetic average of the research octane number (RON) and motor octane number (MON): AKI = (RON+MON)/2. This value is called by a variety of names in addition to antiknock index including: Octane rating, posted octane, and (R+M)/2 octane.

(1.2) "ASTM" means ASTM international, formerly known as the American society for testing and materials.

(1.3) "British thermal unit" or "BTU" means a scientific unit of measurement equal to the quantity of heat required to raise the temperature of one pound of water one degree Fahrenheit at approximately sixty degrees Fahrenheit.

(1.5) "Department" means the department of labor and employment, division of oil and public safety.

(1.7) "DOT" means the United States department of transportation.

(2) "Fuel products" means all gasoline; aviation gasoline; aviation turbine fuel; diesel; jet fuel; fuel oil; biodiesel; biodiesel blends; kerosene; all alcohol blended fuels; liquefied petroleum gas; gas or gaseous compounds, including hydrogen; natural gas, including compressed natural gas and liquefied natural gas; and all other volatile, flammable, or combustible liquids, that are produced, compounded, and offered for sale or used for the purpose of generating heat, light, or power in internal combustion engines or fuel cells, for cleaning, or for any other similar usage.

(2.3) (a) "Gallon equivalent" means either a gallon diesel equivalent or a gallon gasoline equivalent.

(b) (Deleted by amendment, L. 97, p. 137, § 1, effective March 28, 1997.)

(2.5) (a) "Gallon diesel equivalent" means an amount of a motor fuel that contains an average lower heating value of one hundred twenty-eight thousand BTUs (British thermal units), but in no case contains a lower heating value of less than one hundred twenty-four thousand BTUs.

(b) (Deleted by amendment, L. 97, p. 137, § 1, effective March 28, 1997.)

(2.7) (a) "Gallon gasoline equivalent" means an amount of a motor fuel that contains an average lower heating value of one hundred fourteen thousand BTUs (British thermal units), but in no case contains a lower heating value of less than one hundred ten thousand BTUs.

(b) (Deleted by amendment, L. 97, p. 137, § 1, effective March 28, 1997.)

(3) "Gross gallons" as applied to fuel and petroleum products means units of two hundred thirty-one cubic inches measured at storage or metered temperature.

(3.5) "Hg" means the element mercury.

(4) "Lubricants" means petroleum products used for the purpose of reducing friction between moving surfaces.

(4.5) (a) "Motor fuel" means any liquid or gas used as fuel to generate power in engines or motors.

(b) (Deleted by amendment, L. 97, p. 137, § 1, effective March 28, 1997.)

(5) "Net gallons" as applied to fuel and petroleum products means units of two hundred thirty-one cubic inches measured at standard temperature.

(5.3) "NFPA" means the national fire protection association.

(5.5) "NIST" means the national institute of standards and technology.

(6) "Person" means an individual, trust or estate, partnership, association, joint stock company or corporation, and any receiver appointed by law.

(7) "Proved" as applied to measuring devices means the act of having verified the accuracy of meters used to measure fuel and petroleum products.

(8) "Prover" as applied to determination of meter accuracy means a calibrated volumetric receiver or a mechanical positive displacement device.

(8.5) "Renewable fuel" means a motor vehicle fuel that is produced from plant or animal products or wastes, as opposed to fossil fuel sources.

(9) "Standard temperature" as applied to fuel and petroleum products means sixty degrees Fahrenheit.

(10) "Temperature compensation" as applied to liquid measure of fuel and petroleum products means adjustment of gallons measured at storage or metered temperature to the standard temperature.



§ 8-20-202. Classification of liquid fuel products

(1) "Liquid" means any material that has a fluidity greater than that of three hundred penetration asphalt when tested in accordance with ASTM specifications that are found in publication number D 5, "Test for Penetration of Bituminous Materials". Unless otherwise identified, the term "liquid" shall include both flammable and combustible liquids.

(2) "Flammable liquid" or "class I liquid" means a liquid that has a flash point below one hundred degrees Fahrenheit and a vapor pressure not exceeding forty PSIA at one degree Fahrenheit. Class I liquids are subdivided as follows:

(a) Class IA liquids have a flash point below seventy-three degrees Fahrenheit and a boiling point below one hundred degrees Fahrenheit.

(b) Class IB liquids have a flash point below seventy-three degrees Fahrenheit and a boiling point at or above one hundred degrees Fahrenheit.

(c) Class IC liquids have a flash point at or above seventy-three degrees Fahrenheit and below one hundred degrees Fahrenheit.

(3) "Combustible liquid" means a liquid that has a flash point at or above one hundred degrees Fahrenheit. Combustible liquids are subdivided as follows:

(a) Class II liquids have a flash point at or above one hundred degrees Fahrenheit and below one hundred forty degrees Fahrenheit.

(b) Class IIIA liquids have a flash point at or above one hundred forty degrees Fahrenheit and below two hundred degrees Fahrenheit.

(c) Class IIIB liquids have a flash point at or above two hundred degrees Fahrenheit.



§ 8-20-203. Inspection

(1) All fuel products included within classes I and II shall be inspected and the containers of such products marked by brand or stencil as provided in this part 2, and all fuel products shall comply with the specifications provided for in this part 2.

(2) Fuel products included in class III shall be subject to inspection.

(3) All transports and other tank trucks used to carry fuel products shall prominently display thereon, in letters at least three inches in height, the name and address of the owner or operator thereof. All such transport, tank, and delivery trucks shall also display prominently upon the rear of the tank the appropriate DOT placard for the product contained therein.

(4) At all filling stations, garages, stores, and all other places where fuel products are sold or offered for sale, there shall be displayed in a prominent place where it may be readily seen on each pump, the name, trade name, symbol, sign, or other distinguishing mark or device of such fuel product in type at least two inches in height. If such fuel product has no such name, trade name, symbol, sign, or other distinguishing mark, or device, then there shall be displayed the name and address of the person from whom such fuel product was purchased.



§ 8-20-204. Specifications - classes I, II, and III

(1) All products in classes I, II, and III shall comply with the most current applicable specifications of ASTM, which are found in section 5 of that organization's publication "Petroleum Products, Lubricants, and Fossil Fuels" and supplements thereto or revisions thereof as may be designated by ASTM, except as modified or rejected by this article or any rule promulgated pursuant to this article. If gasoline is blended with ethanol, the ASTM D 4814 specifications shall apply to the base gasoline prior to blending. Blends of gasoline and ethanol shall not exceed the ASTM D 4814 vapor pressure standard; except that, if the ethanol is blended at nine percent or higher but not exceeding ten percent, the blend may exceed the ASTM D 4814 vapor pressure standard by no more than 1.0 PSI. Class I products shall not be blended at a retail location with products commonly and commercially known as casinghead gasoline, absorption gasoline, condensation gasoline, drip gasoline, or natural gasoline.

(2) to (4) Repealed.

(5) To further avoid the perpetration of fraud upon the users and purchasers of motor fuel offered for sale for highway vehicle use, the artificial coloring of such motor fuel is absolutely prohibited, except in motor fuel having a research octane rating of eighty-eight or better after coloring, as determined by the ASTM's research method.

(6) The sale of any product under any grade name that indicates to the purchaser that it is of a certain automotive fuel rating or ASTM grade shall not be permitted unless the automotive fuel rating or grade indicated in the grade name is consistent with the value and meets the applicable requirements of ASTM. The AKI shall not be less than the AKI posted on the product dispenser or as certified on the invoice, bill of lading, shipping paper, or other documentation.



§ 8-20-204.5. Motor fuel blends containing alcohol - purity

No motor fuel blend containing alcohol derived from agricultural commodities and forest products shall be sold for retail use unless the alcohol in such blend has a purity of at least ninety-nine percent.



§ 8-20-206. Shipper notify director

(1) Any person who ships fuel products included in classes I and II into the state, or who ships such fuel products from any refinery or pipeline terminal within the state to another point within the state, shall notify the director of the division of oil and public safety of the shipment within twenty-four hours after the shipment has been billed for departure in the case of tank cars, or after the shipment has been loaded for departure in the case of barrels, trucks, or tank wagons. At the same time, such person shall forward to the director of the division of oil and public safety a true sample of the contents of the shipment weighing at least eight ounces, with the specifications thereof and the number and initial of the tank car, or if some other method of transportation is used, an adequate description of the means of conveyance or container, so as to enable identification of the shipment. Any person who diverts a shipment of such fuel products into the state of Colorado from outside the state shall give the same notice and forward the same type of sample to the director of the division of oil and public safety within twenty-four hours after the billing of the shipment is changed to a Colorado destination.

(2) If more than one car of fuel products included in classes I and II is shipped at the same time from the same source and refinery run, the director of the division of oil and public safety may accept one sample for all or any part of such shipment.



§ 8-20-206.5. Environmental response surcharge - liquefied petroleum gas and natural gas inspection fund - definitions

(1) (a) Every first purchaser of odorized liquefied petroleum gas, every manufacturer of fuel products who manufactures such products for sale within Colorado or who ships such products from any point outside of Colorado to a distributor within Colorado, and every distributor who ships such products from any point outside of Colorado to a point within Colorado shall pay to the executive director of the department of revenue, each calendar month, either twenty-five dollars per tank truckload of fuel products delivered during the previous calendar month for sale or use in Colorado or the fee for odorized liquefied petroleum gas and natural gas as specified in paragraph (d) of this subsection (1), whichever is applicable. Such payment shall be made on forms prescribed and furnished by the executive director. The provisions of this section shall not apply to fuel that is especially prepared and sold for use in aircraft or railroad equipment or locomotives.

(b) In the event the available fund balance in the petroleum storage tank fund is greater than twelve million dollars, no surcharge shall be imposed, but if the available fund balance in the fund is less than:

(I) Twelve million dollars, the fee imposed by paragraph (a) of this subsection (1) shall be fifty dollars per tank truckload;

(II) Six million dollars, the fee imposed shall be seventy-five dollars per tank truckload;

(III) Three million dollars, the fee imposed shall be one hundred dollars per tank truckload.

(c) Notwithstanding paragraph (b) of this subsection (1), on and after September 1, 2023, if the available fund balance in the petroleum storage tank fund is greater than eight million dollars, no surcharge shall be imposed, but if the available fund balance in the fund is less than eight million dollars, the fee imposed by paragraph (a) of this subsection (1) is twenty-five dollars per tank truckload.

(d) Notwithstanding paragraph (b) of this subsection (1), the executive director of the department of revenue shall have the authority to determine and adjust a fee for odorized liquefied petroleum gas and natural gas, not to exceed ten dollars per tank truckload for liquefied petroleum gas and liquefied natural gas and per every eight thousand gallon equivalents for compressed natural gas.

(e) (I) There is hereby created the liquefied petroleum gas and natural gas inspection fund within the state treasury. Neither this section nor section 8-20.5-103 shall be construed to make the liquefied petroleum gas and natural gas inspection fund an enterprise fund. Such fund shall consist of:

(A) Liquefied petroleum gas and natural gas inspection moneys collected pursuant to this article;

(B) Civil penalties collected as a result of court actions pursuant to section 8-20-104;

(C) Any moneys appropriated to the fund by the general assembly; and

(D) Any moneys granted to the department from a federal agency or trade association for administration of the department's liquefied petroleum gas and natural gas inspection program.

(II) The executive director of the department of revenue shall adjust the fees collected pursuant to this article so that the balance of unexpended and unencumbered moneys in the liquefied petroleum gas and natural gas inspection fund does not exceed the amount necessary to accumulate and maintain in the liquefied petroleum gas and natural gas inspection fund a reserve sufficient to defray administrative expenses of the division of oil and public safety for a period of two months.

(III) The moneys in the fund shall be subject to annual appropriation by the general assembly. Moneys in the fund shall only be used for costs related to:

(A) Initial and subsequent inspections of liquefied petroleum gas and natural gas installations;

(B) Proving, including calibrating and adjusting, liquefied petroleum gas and natural gas meters and dispensers;

(C) Abatement of fire and safety hazards at liquefied petroleum gas and natural gas installations;

(D) Investigation of reported liquefied petroleum gas and natural gas that requires state matching dollars;

(E) Any federal program pertaining to liquefied petroleum gas and natural gas that requires state matching dollars;

(F) Liquefied petroleum gas and natural gas product quality testing;

(G) Administrative costs, including costs for contract services; and

(H) Defraying the salaries and operating expenses incurred by the department of labor and employment in the administration of this article as it pertains to liquefied petroleum gas and natural gas installations, meters, and dispensers. Such moneys shall be appropriated for such purposes by the general assembly.

(IV) The moneys in the liquefied petroleum gas and natural gas inspection fund and all interest earned on the moneys in the fund shall remain in such fund and shall not be credited or transferred to the general fund or any other fund at the end of any fiscal year.

(1.5) Notwithstanding the amount specified for any fee or surcharge in subsection (1) of this section, the executive director by rule or as otherwise provided by law may reduce the amount of one or more of the fees or surcharges if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees or surcharges is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director by rule or as otherwise provided by law may increase the amount of one or more of the fees or surcharges as provided in section 24-75-402 (4), C.R.S.

(2) The fee or surcharge imposed by subsection (1) of this section shall be collected, administered, and enforced in the same manner as the fuel taxes imposed pursuant to the provisions of article 27 of title 39, C.R.S., and the same penalty and interest provisions shall apply.

(3) (a) Except as set forth in paragraph (b) of this subsection (3), it is the duty of every manufacturer or distributor as described in subsection (1) of this section to compute the amount of the surcharge payable on all tank truckloads sold by the manufacturer or distributor and separately state the surcharge due on statements issued with each purchase of fuel. In the event that the manufacturer or distributor sells such fuel to a retailer or consumer or consumes such fuel, the manufacturer or distributor shall pay to the department of revenue the surcharge imposed in subsection (1) of this section.

(b) For compressed natural gas, the fuel distributor who reports the gallons for purposes of paying the tax set forth in article 27 of title 39, C.R.S., shall pay the surcharge imposed in subsection (1) of this section to the department of revenue.

(4) For the purposes of this section:

(a) "Available fund balance" means the sum of the current year revenues and the previous fund balance minus the sum of the obligations approved by the petroleum storage tank committee pursuant to section 8-20.5-104 and the costs incurred by the division of oil and public safety for purposes of administering articles 20 and 20.5 of this title.

(b) "Fuel product" means gasoline, blended gasoline, gasoline sold for gasohol production, gasohol, diesel, biodiesel blends, natural gas, and special fuels, and special fuel mixes with alcohol.

(c) "Tank truckload" means eight thousand gallons or gallon equivalents.

(5) Repealed.



§ 8-20-207. Method of tests

Tests made by the director of the division of oil and public safety shall be made in accordance with the most recent standard methods of tests of ASTM. The director of the division of oil and public safety is not required in every case to make a complete analysis to ascertain every form of impurities, such as sulphur and tar-like matter, but when, in the opinion of the director, a more complete analysis is necessary or advisable, the director may make a detailed chemical analysis to determine exactly the impurities or imperfections. The director in his or her discretion is authorized to make inspections of petroleum products loaded for shipment into this state, at points outside of this state.



§ 8-20-208. Director to keep record

(1) The director of the division of oil and public safety shall keep a record of all inspections made, showing:

(a) Time and place of each;

(b) Number of packages inspected;

(c) Number of gallons contained therein;

(d) Record of rejections;

(e) Record of fuel products destroyed.

(2) If any fuel products included in classes I and II have been rejected, such report shall show the date and place thereof and quantity rejected, together with the name of the person possessing it, together with a record from whom received. All such records shall be open for public inspection.



§ 8-20-209. Access to premises - records

(1) Any duly authorized agent or employee of the division of oil and public safety shall have authority to enter in or upon the premises of any manufacturer, vendor, or dealer in fuel products during regular business hours and inspect any such product intended for sale or use.

(2) Every distributor shall keep a complete and accurate record of the number of gallons, as covered in classes I and II, sold by such distributor and of the number of gallons of fuel used by such distributor, the date of such sales and of such use, and, except in the case of retail sales through filling stations operated by such distributor, the names and addresses of the purchasers.



§ 8-20-210. Records of carriers - access

Every agent or employee of any railroad company or other transportation company, having the custody of books or records showing the shipment or receipt of fuel products, shall permit the director of the division of oil and public safety or the director's agents and employees free access to such books and records to determine the amount of fuel products shipped and received. All clerks, bookkeepers, express agents or officials, railroad agents, employees of common carriers, or other persons shall render to the director of the division of oil and public safety or the director's employees all the assistance in their power when so requested in tracing, finding, and inspecting such shipments.



§ 8-20-211. Labeling visible containers

All visible containers and all devices used for drawing class I product from underground or aboveground containers at filling stations, garages, or other places where such products are sold or offered for sale shall be stamped or labeled in a visible place with the letters and figures:

"State Inspected (Date)".



§ 8-20-211.5. Labeling of containers

Throughout the state of Colorado, all visible containers and all devices for drawing motor fuel blends containing class I fuel products and at least two percent by volume of alcohol from underground containers at filling stations, garages, or other places where such products are sold or offered for sale shall be stamped or labeled in a visible place with information indicating the presence of alcohol in the motor fuel blend. If the volume of ethanol exceeds ten percent, or if the volume of methanol exceeds two percent, the stamp or label shall state the exact percentage. Such information shall appear on the front of the pump in a position clear and conspicuous to the driver's position, in at least one-half inch block letters, with information that identifies the maximum percentage by volume to the nearest whole percent of ethanol or of methanol or methanol with cosolvents.



§ 8-20-212. Loading lines to be cleaned

Any loading or unloading line once used for one class of fuel products shall not be used for loading or unloading other classes of fuel products until the lines have been thoroughly cleaned and approved by the director of the division of oil and public safety.



§ 8-20-213. Recycled or used motor oil - legislative declaration - definitions - sale

(1) The general assembly hereby finds and declares that the used oil generated by this state each year is a valuable resource that can be reused as an environmentally acceptable re-refined product. The general assembly further finds that the disposal of automotive engine oil and other lubricants is very costly, creates environmental and health hazards, and depletes the state's and the nation's dwindling supply of petroleum. It is the intent of the general assembly to reduce the amount of used oil that is improperly disposed of and to increase the amount that is reused as a re-refined product.

(2) As used in this section, unless the context otherwise requires:

(a) "API service classification" means one of the two letter classification performance ratings for engine oils, including re-refined oils, as determined by the American petroleum institute.

(b) "Lubricant" means a lubricating oil as defined in paragraph (c) of this subsection (2) or any other substance or mixture of substances used to reduce the friction caused by automotive parts moving against each other.

(c) "Lubricating oil" means oil classified for use in an internal combustion engine, hydraulic system, gear box, differential gear mechanism, or wheel bearing.

(d) "Recycled oil" means oil that is prepared for automotive use by reclaiming and otherwise reprocessing used oil.

(e) "Re-refined oil" means used oil that has been refined using processing technology to remove the physical and chemical contaminants acquired through use and which, by itself or when blended with new lubricating oil or additives, meets applicable API service classifications and SAE viscosity grades.

(f) "SAE viscosity grade" means the measure of an oil's, including a re-refined oil's, resistance to flow at a given temperature, as determined by the society of automotive engineers.

(g) "Used oil" means refined crude or synthetic oil that as a result of use has become unsuitable for its original purpose due to loss of original properties or the presence of impurities and that may be recycled in an economical manner and made suitable for further use as an automotive lubricant.

(3) (a) It is unlawful for a person to package and sell a container of:

(I) Lubricant unless the container prominently displays the applicable API service classification, API certification mark, and SAE viscosity grade of the contents; or

(II) Lubricant made wholly or partly from used or recycled oil unless the container is plainly labeled as containing used or recycled oil.

(b) The label or advertising on a container of used or recycled oil shall accurately reflect the type of oil stored in such container.

(c) A person may represent a product made wholly or partly from re-refined oil to be equal to or better than a similar product made from virgin oil if the product for sale conforms with applicable API service classifications, API certification mark, and SAE viscosity grades.

(d) Notwithstanding section 8-20-104, a person found guilty of violating this subsection (3) shall be subject to a fine of not less than one hundred dollars and not more than five hundred dollars for the first offense. A person found guilty of a second or subsequent offense shall be enjoined from selling or distributing used oil for not less than one year and not more than five years.



§ 8-20-214. Inspectors - business forbidden

No person employed by the director of the division of oil and public safety to make inspections under this part 2 shall engage directly or indirectly in the business of dealing in petroleum products.



§ 8-20-215. Mislabeling

No person shall mark, stencil, brand, or certify falsely any pump, receptacle, or container of fuel products, or change, alter, or deface the mark, brand, or a certificate on any such pump, receptacle, or container, or falsely represent the quality or grade of any fuel product.



§ 8-20-216. Unlawful to deceive purchaser

It is unlawful for any person, firm, or corporation to store, sell, expose for sale, or offer for sale any liquid fuels, lubricating oils, or other similar products, in any manner whatsoever, so as to deceive or tend to deceive the purchaser as to the nature, price, quality, and identity of the products so sold or offered for sale.



§ 8-20-217. Sale of products not indicated

It is unlawful for any person to store, keep, expose for sale, offer for sale, or sell from any tank or container, or from any pump or other distributing device or equipment, any fuel or other similar products than those indicated by the name, trade name, symbol, sign, or other distinguishing mark or device of such fuel or other products, or by the name and address of the manufacturer of such fuel product appearing upon the tank, container, pump, or other distributing equipment, from which the same are sold, offered for sale, or distributed.



§ 8-20-218. Calibration of transport, tank truck, or delivery trucks

(1) The director of the division of oil and public safety shall calibrate transport, trailer, and delivery truck tanks to determine the legal capacity of each compartment, allowing for expansion outage to conform to DOT regulations, except in the case of delivery truck tanks where two percent outage will suffice. Each tank compartment shall have affixed and spot-welded by the owner or operator thereof a capacity marker, which shall be set by measuring with a steel rule from the bottom of a steel bar set across the fill opening to the bottom of the marker (floated). The compartment gallonage shall be marked or stenciled with paint in figures at least one inch in height on each compartment dome collar.

(2) All new or additional vehicular tanks purchased or leased after April 6, 1955, by any person for hauling class I, II, or III petroleum products within or into the state shall be calibrated by the director of the division of oil and public safety and a certificate of calibration shall be issued to the owner or operator thereof before such equipment is put in service. A copy of the certificate of calibration shall accompany the tank at all times.

(3) Whenever a certificate of calibration has been lost or mutilated, the director of the division of oil and public safety shall issue a duplicate of the original which shall serve the purpose of the original. The director of the division of oil and public safety may order, after proper inspection, a calibration or a recalibration of any transport, trailer, or delivery truck tank operating in the state, whether calibrated by the director previously or not, when inspection by the director or the director's deputy reveals that tank compartments or capacity markers have been altered intentionally or accidentally, and the owner or operator shall comply with such order within ten days. If the owner or operator of a delivery truck tank has available calibrating equipment acceptable to the director of the division of oil and public safety, the tanks shall be calibrated in the presence of the director or the director's deputy, at or near the place of business of the owner or operator, and the director shall issue a certificate of calibration for said tank.



§ 8-20-219. Equipment - disguise unlawful

It is unlawful for any person, firm, or corporation, to disguise or camouflage his equipment, by imitating the design, symbol, or trade name of the equipment under which recognized brands of liquid fuels, lubricating oils, and similar products are generally marketed.



§ 8-20-220. Trade names - unlawful use

It is unlawful for any person, firm, or corporation, to expose for sale, offer for sale, or sell, under any trademark or trade name in general use, any liquid fuels, lubricating oils, or other like products, except those manufactured or distributed by the manufacturer or distributor marketing liquid fuels, lubricating oils, or other like products, under such trademark or trade names, or to substitute, mix, or adulterate the liquid fuels, lubricating oils, or other similar products sold, offered for sale, or distributed under such trademark or trade name.



§ 8-20-221. Assisting in violations

It is unlawful for any person to aid or assist any other person in the violation of the provisions of this part 2, by depositing or delivering into any tank, receptacle, or other container, any liquid fuels, lubricating oils, or like products than those intended to be stored therein and distributed therefrom, as indicated by the name of the manufacturer or distributor or the trade name or trademark of the product displayed on the container itself, or on the pump, or on any other distributing device in connection therewith.



§ 8-20-222. Improvers of products

All materials, fluids, or substances offered for sale or exposed for sale, purporting to be substances for, or improvers of, fuel products to be used for power, heating, lubricating, or illuminating purposes, before being sold, exposed, or offered for sale, shall be submitted to the director of the division of oil and public safety for examination and inspection, and shall only be sold or offered for sale when properly labeled with a label, the form and contents of which label has been approved by the director in writing.



§ 8-20-223. Containers - inspection

It is the duty of the director of the division of oil and public safety and the director's deputies to inspect all containers or storage tanks from which products of petroleum to be used for illuminating or power purposes are retailed. When such containers or storage tanks are found to be placed in an unsafe position or to contain water or foreign matter, the director shall make a written order to have the same properly cleaned or removed, and upon failure of the owner to comply with said order within ten days after the date thereof, the director shall confiscate and cause the same to be destroyed or removed. All vendors of classes I, II, and III fuel products shall have fire extinguishers in their establishments.



§ 8-20-223.5. Emission inspection

(1) The director of the division of oil and public safety shall conduct the emission inspection of any underground storage tank which is required to have installed pollution control equipment. Such inspection shall only be conducted in the ozone nonattainment area as defined pursuant to the authority contained in section 25-7-107, C.R.S. Such inspection shall be for the purpose of verifying the installation of such pollution control equipment and for the purpose of assuring its proper use.

(2) The director of the division of oil and public safety shall contract with the department of public health and environment for the purpose of submitting inspection reports, determining the frequency of certain inspections, assisting in the enforcement of the "Colorado Air Quality Control Act" as it pertains to underground storage tank pollution control equipment violations, and transmitting the payment for the costs of administering the program aspects in the department of public health and environment.

(3) The fees paid pursuant to this subsection (3) shall be no more than necessary to offset the direct cost of the inspection conducted pursuant to subsections (1) and (2) of this section, but in no event more than twelve dollars.



§ 8-20-224. Empty containers - removal

It is the duty of the director of the division of oil and public safety or the director's deputies to notify the owner or person having in his or her possession empty oil barrels and other containers which are stored or placed in a position dangerous to property to remove the same to a place of safety.



§ 8-20-225. Measuring device - sealing - approval of prover and procedure

(1) No person, or agent or employee of any person, shall use any meter or mechanical device for the measurement of oil, gasoline, or liquid fuels unless the same has been proved in a manner acceptable to the director of the division of oil and public safety and sealed as correct by the director or one of the director's deputies. The director and the director's deputies are further authorized, if any such meter or mechanical device fails to comply with any of the provisions of this part 2, to seal the meter or mechanical device in a manner that prohibits its use until such meter or mechanical device complies with all of the provisions of this part 2, at which time the seal shall be removed by the director or the director's deputies.

(2) The specifications, tolerances, and other technical requirements published in the NIST handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Commercial Weighing and Measuring Devices", NIST handbook 130, "Uniform Laws and Regulations in the area of legal metrology and engine fuel quality", and supplements thereto or revisions thereof, shall apply to the provisions of this article, except as modified or rejected by this article or any rule promulgated pursuant to this article.



§ 8-20-226. False labels unlawful

No label upon, or invoice for, any lubricating oil or grease shall contain any untrue or misleading statement, and any person, agent, or employee of any person who substitutes any oil or grease for any other brand, without notice, shall be subject to the penalties prescribed in section 8-20-104.



§ 8-20-227. Tests used

Where no tests are specified in this part 2, the most recent tests prescribed, accepted, and considered as standards by ASTM or NIST shall be used.



§ 8-20-228. Hazardous, dangerous conditions - duty of director

(1) It is the duty of the director of the division of oil and public safety, whenever the director has reasonable and probable grounds to believe that a hazardous or dangerous condition exists due to deterioration of fuel products storage and piping facilities which are endangering human and environmental life to determine the reason for the condition. The director may order the person responsible for the hazardous or dangerous condition to take corrective measures within a reasonable period of time to alleviate or eliminate the condition, and if the measures are not taken within such time, the director may act to alleviate or eliminate the same.

(2) If any person fails or refuses to comply with any such order of the director of the division of oil and public safety, the director, in the name of the people of the state of Colorado and through the attorney general, may apply to any district court having jurisdiction for a mandatory injunction to compel compliance with such order to alleviate or eliminate such hazardous or dangerous condition.

(3) The provisions of this part 2 shall not extend to nor be applicable to cities which are organized under article XX of the state constitution. If any such city desires to become subject to this part 2, the same may be accomplished by a resolution of the legislative body of such city adopted in the usual manner.



§ 8-20-230. Submittal of plans

(1) Plans for all installations utilizing liquid fuel products, except for those liquid fuel products which are defined as regulated substances and regulated pursuant to article 20.5 of this title, in storage containers of an aggregate of over fifteen hundred gallons water capacity, including gasoline stations, garages, stores, and all other places where said products are dispensed, shall be submitted to the director of the division of oil and public safety for approval before construction begins.

(2) Plans for the preceding installations shall include:

(a) Provisions for extended protection against underground leaks due to corrosion, erosion, electrolysis, galvanic action, soil shifting, soil compaction, and high groundwater tables;

(b) Provisions for a containment of liquid fuels in the event of damage to fuel dispensers and attendant piping;

(c) Provisions for safety of human and environmental life.



§ 8-20-231. Minimum standards - publications

(1) (a) The design, construction, location, installation, and operation of liquid fuel systems, fuel products, and equipment and the handling of liquid fuels and fuel products must conform to the minimum standards as prescribed by the applicable sections of the current edition of the national fire code published by the National Fire Protection Association, as revised by the Association from time to time.

(b) The minimum standards as prescribed must also apply to marine and pipeline terminals, natural gasoline plants, refineries, tank farms, underground storage facilities, aboveground storage facilities, and chemical plants utilizing liquid fuels; except that the gallon limitations in such minimum standards do not apply to:

(I) Aboveground storage facilities associated with mining;

(II) Oil and gas production facilities;

(III) Asphalt or concrete production;

(IV) Construction projects; or

(V) Activities related to aboveground storage facilities associated with mining, oil and gas production facilities, asphalt or concrete production, or construction projects.

(2) The director of the division of oil and public safety shall maintain copies of the codes in his or her office at all times for public examination.



§ 8-20-232. Method of sales

Petroleum products in liquid form shall be sold only by metered liquid measure or by weight.



§ 8-20-232.5. Method of sales of motor fuels - gallon equivalents - conversion factors

(1) In addition to any other allowed unit of measurement, motor fuels may be sold by gallon equivalents pursuant to the requirements of this section.

(2) (a) Any dispenser used for the sale of motor fuel in gallon equivalents shall display gallon equivalents as the primary display information provided. Such dispenser shall indicate the number of gallon equivalents and fractions of gallon equivalents sold, the total sales price of the motor fuel dispensed, and the sales price per gallon equivalent of motor fuel sold. Information concerning the sale of motor fuels by gallon equivalents may be provided at the point of sale in literature, signs, or other advertisements. Street sign advertisements regarding the sale of motor fuels by gallon equivalents may abbreviate the term "gallon gasoline equivalent" as "gallon G.E." and the term "gallon diesel equivalent" as "gallon D.E.".

(b) In addition to the information required by paragraph (a) of this subsection (2), the face of a dispenser that is used for the sale of motor fuel in gallon equivalents shall prominently display the conversion factor that is being used by the seller to determine the number of gallon equivalents sold based upon the type and amount of actual measured units of motor fuel that is dispensed. The information displayed on such a dispenser shall include, but is not limited to, the following statements concerning the conversion factor:

(I) "One gallon diesel equivalent of (type of motor fuel) is equivalent to (amount of actual units of measurement) of (type of motor fuel)."

(II) "One gallon diesel equivalent of (type of motor fuel) contains an average lower heating value of 128,000 BTUs of energy, but in no case contains a lower heating value of less than 124,000 BTUs of energy."

(III) "One gallon gasoline equivalent of (type of motor fuel) is equivalent to (amount of actual units of measurement) of (type of motor fuel)."

(IV) "One gallon gasoline equivalent of (type of motor fuel) contains an average lower heating value of 114,000 BTUs of energy, but in no case contains a lower heating value of less than 110,000 BTUs of energy."

(3) Any seller using gallon equivalents for motor fuel sales shall calculate the conversion factor used by the seller to convert the actual units by which a motor fuel is measured at the dispenser to gallon equivalent units based on the inferred energy content of such motor fuel as measured by one of the following methods:

(a) For conversions to gallon diesel equivalents:

(I) If the motor fuel is actually measured at the dispenser as a volume, the gallon diesel equivalent measurement shall be calculated by determining the number of measured volumetric units required to provide an average lower heating value of one hundred twenty-eight thousand BTUs (British thermal units), but in no case a lower heating value of less than one hundred twenty-four thousand BTUs.

(II) If the motor fuel is actually measured at the dispenser as a mass, the gallon diesel equivalent measurement shall be calculated by determining the number of measured mass units required to provide an average lower heating value of one hundred twenty-eight thousand BTUs (British thermal units), but in no case a lower heating value of less than one hundred twenty-four thousand BTUs.

(b) For conversions to gallon gasoline equivalents:

(I) If the motor fuel is actually measured at the dispenser as a volume, the gallon gasoline equivalent measurement shall be calculated by determining the number of measured volumetric units required to provide an average lower heating value of one hundred fourteen thousand BTUs (British thermal units), but in no case a lower heating value of less than one hundred ten thousand BTUs.

(II) If the motor fuel is actually measured at the dispenser as a mass, the gallon gasoline equivalent measurement shall be calculated by determining the number of measured mass units required to provide an average lower heating value of one hundred fourteen thousand BTUs (British thermal units), but in no case a lower heating value of less than one hundred ten thousand BTUs.

(4) The actual unit of measurement for a motor fuel sold in terms of gallon equivalents shall be calibrated by the seller with appropriate precision to ensure conformance with any required dispensing accuracies.

(5) Repealed.



§ 8-20-233. Declaration on invoice

(1) The sale of petroleum products shall include on the sales statement a definite, plain, and conspicuous declaration of:

(a) The quantity of goods sold;

(b) The weight or basis for measurement of either gross volume or volume adjusted to standard temperature of sixty degrees Fahrenheit.



§ 8-20-234. Temperature compensator permanent

Whenever a temperature compensating meter is used to determine the amount of liquid fuels or liquefied petroleum gas offered for sale in the liquid state, such compensating meter shall be installed permanently on all meters within a geographical location owned by a user in Colorado and used exclusively for at least a period of one year and the temperature compensating devices shall not be disconnected, deactivated, or removed at any time except for repairs or for tests by the director of the division of oil and public safety. If a temperature compensating device is disconnected, deactivated, or removed for reasons other than repair, it shall not be reactivated for a period of one year from the date of removal. Notification of such removal or installation shall be in accordance with the provisions of section 8-20-408 (2).



§ 8-20-235. Measuring gasoline and special fuel for sale to distributors

Notwithstanding any other provision of this part 2, the method of determining gallonage of gasoline or special fuel sold to distributors, as defined in section 39-27-101 (7), C.R.S., shall be on a gross or net gallons basis at the option of the distributor. Such election shall be for a twelve-month period.






Part 3 - Containers of Gas or Gaseous Compounds

§ 8-20-301. Unlawful use of container

No person, firm, or corporation, except the owner thereof or persons authorized in writing by the owner, shall sell or offer for sale, or deliver any gas or gaseous compound used for heating or cooking, which is shipped, consigned, or delivered in steel containers, or containers made of other metal, plastic, or other substance, if such container bears upon the surface thereof, in plainly legible characters the name, initials, or trademark of the owner. The term "gas or gaseous compound" as used in this part 3 includes any material which is composed predominantly of any of the following hydrocarbons, or mixtures of the same: Propane, propylene, butanes, normal butane and isobutane, and butylenes.



§ 8-20-302. Refill container unlawful

No person, firm, or corporation, other than the owner or person authorized by the owner shall refill or use in any manner a container or receptacle which has imprinted thereon the name, initials, or trademark of the owner, for any gas or gaseous compound used for cooking or heating.



§ 8-20-303. Reuse of container unlawful

No person, firm, or corporation to whom such gas or gaseous compound has been sold or delivered in such containers shall sell, loan, deliver, or permit to be delivered such containers to any person other than such owner, or persons authorized by such owner to receive the delivery of such containers.



§ 8-20-304. Applicable - when

Sections 8-20-301 to 8-20-303 shall not apply to any gas or gaseous compound referred to in section 8-20-301, contained in such containers, unless the title to the containers is retained by the owner or his representative, and unless the gas or gaseous substance contained in the containers is sold and delivered upon the understanding and agreement that the container in which it was delivered shall be returned to the owner or its representative when the contents have been used up by the purchaser.



§ 8-20-305. Penalty for violation

Any fuel distributor who fills a fuel tank with liquified petroleum gas without the approval of the owner of the tank shall be liable in a civil action for treble damages in addition to costs and reasonable attorney fees.






Part 4 - Liquefied Petroleum Gas - Rules

§ 8-20-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) Repealed.

(2) "GPA" means the gas processors association.

(3) "GPA 2140" means the publication number 2140 produced by the gas processors association.

(4) and (5) Repealed.

(6) "Liquefied petroleum gas", referred to as LPG, means and includes any material which is composed predominantly of any of the following hydrocarbons, or mixtures of the same: Propane, propylene, butanes, normal butane or isobutane, and butylenes.

(7) Repealed.

(8) The definitions as set forth in section 8-20-201, except section 8-20-201 (1), shall also apply to this part 4.



§ 8-20-402. Rules of director

The director of the division of oil and public safety shall make, promulgate, and enforce rules setting forth minimum general standards consistent with the provisions of section 8-20-405 covering the design, construction, location, installation, and operation of equipment for storing, handling, transporting, dispensing, and utilizing liquefied petroleum gases, and specifying the odorization of said gases and the degree thereof and the odorizing agent to be used therein. These rules shall be such as are reasonably necessary for the protection of the health, welfare, and safety of the public and persons using these materials and shall be in substantial conformity with the generally accepted standards of safety concerning the same subject matter. Such rules shall be adopted by the director of the division of oil and public safety only after a public hearing thereon.



§ 8-20-404. Conflicting rules forbidden

No municipality or other political subdivision shall adopt or enforce any ordinance or regulation in conflict with the provisions of this part 4 or with the rules promulgated under section 8-20-402.



§ 8-20-405. Minimum standards

(1) The design, construction, location, installation, and operation of liquefied petroleum gas systems and equipment, and the transportation and handling of liquefied petroleum gas, and the odorization of liquefied petroleum gas, the degree thereof, and the odorizing agent to be used therein, shall conform to the minimum standards therefor as prescribed by the applicable sections of the 2001 edition of the national fire code published by the national fire protection association, as revised by the association from time to time. The minimum standards as prescribed in this section shall also apply to marine and pipeline terminals, natural gasoline plants, refineries, tank farms, underground storage facilities such as salt and coal mines, aboveground storage facilities, and to chemical plants utilizing liquefied petroleum gas in the manufacture of their products. Copies of the pamphlets shall be kept and maintained in the office of the director of the division of oil and public safety at all times for examination by any interested person.

(2) Any changes to any standards promulgated by the national fire protection association after January 1, 2003, shall be reviewed by the director of the division of oil and public safety. After such review, the director may adopt such changes by rule.



§ 8-20-406. Submittal of plans

(1) Plans for all installations utilizing liquefied petroleum gas storage containers of over two thousand gallons water capacity shall be submitted to the director of the division of oil and public safety for approval before construction of such installations begins.

(2) Plans for any of the following shall be submitted to the director of the division of oil and public safety for approval before installation:

(a) Service stations supplying liquefied petroleum gas for motor fuel;

(b) Installations for filling of cylinders (bottles) or other portable containers meeting surface transportation board specifications;

(c) Industrial bulk storage installations and all other bulk storage installations utilizing storage containers for liquefied petroleum gas of over two thousand gallons aggregate water capacity.



§ 8-20-407. Reports of accidents

(1) Reports of accidents, fires, explosions, injuries, damage to property, or loss of life at installations using liquefied petroleum gas shall be reported to the director of the division of oil and public safety within twenty-four hours after their occurrence.

(2) Subsection (1) of this section includes accidents resulting from the improper use of equipment, appliances, and appurtenances to liquefied petroleum gas systems. The director of the division of oil and public safety may, at his or her discretion, investigate such occurrences and shall maintain a written record of his or her findings, which shall be available to public examination.



§ 8-20-408. Meter inspection

(1) No person, firm, partnership, or corporation shall use a liquefied petroleum gas liquid metering system for the sale of liquefied petroleum gas unless the system has been inspected, approved, and sealed by the director of the division of oil and public safety. Operation or use of a liquefied petroleum gas liquid metering system that has not been properly inspected and sealed constitutes a violation of sections 8-20-405 to 8-20-411, except under the circumstances outlined in subsection (2) of this section.

(2) The director of the division of oil and public safety shall be notified immediately when a new metering system is placed in service or when the seal on an operating metering system is broken for any purpose. Such systems may be operated on a temporary basis until reinspected and sealed by the director of the division of oil and public safety. Upon such notification, it is the responsibility of the director of the division of oil and public safety to make a field inspection within a reasonable period of time.



§ 8-20-409. Requirements for appliances

(1) (Deleted by amendment, L. 2003, p. 1827, § 17, effective May 21, 2003.)

(2) Appliances and components shall not be used or installed unless certified by or listed in standards established by rules promulgated by the director of the division of oil and public safety pursuant to section 8-20-102.



§ 8-20-410. Tank delivery truck, semitrailer, or truck trailer for bulk storage

No tank delivery truck, semitrailer, or truck trailer shall be used as a bulk storage plant for liquefied petroleum gas unless the same has been inspected and approved by the director of the division of oil and public safety.



§ 8-20-411. Location and charging of containers

(1) Permanently installed American petroleum institute-American society of mechanical engineers or United States department of transportation containers or surface transportation board containers provided with excess flow or back-flow check valves shall be located and filled in accordance with the applicable requirements of basic rules of the national fire code described in section 8-20-405. Private streets, roads, or rights-of-way shall not be classed as public streets or highways for the purpose of sections 8-20-405 to 8-20-411.

(2) DOT containers not provided with excess flow or back-flow check valves shall not be filled within the limits or boundaries of an area in which two or more mobile vehicles are situated. Such containers shall be filled in accordance with the applicable provisions of basic rules and of the national fire code, at a properly equipped container filling plant. Such plant shall be located at least fifty feet from the nearest trailer, important building, or line of property that may be built upon, and at least twenty-five feet from any public road, street, or highway. Such filling plant shall be enclosed by man-proof fencing or otherwise protected from tampering or physical damage. The area shall be kept locked when unattended.

(3) Container charging operations shall be performed only by qualified personnel.



§ 8-20-413. Specifications of liquefied petroleum gas as defined in GPA 2140

(1) Liquefied petroleum gas shall comply with the specifications of GPA 2140, "liquefied petroleum gas specification", as revised as of January 1, 2003, including revisions that refer to ASTM international test of specifications.

(2) (Deleted by amendment, L. 2003, p. 1827, § 20, effective May 21, 2003.)

(3) Any changes to any standards promulgated by the GPA after January 1, 2003, shall be reviewed by the director of the division of oil and public safety. After such review, the director may adopt any such changes by rule.



§ 8-20-414. Restrictions on use of butane and butane-propane mixtures

Liquefied petroleum gas containing more than five percent liquid volume butane or butylenes shall be designated as butane-propane mixtures and shall be sold for use only in those applications approved by the director of the division of oil and public safety and for which special use permits have been granted.



§ 8-20-415. Liability limited

(1) No legal action shall be commenced or maintained against any person engaged in this state in the business of selling at retail, supplying, handling, or transporting liquefied petroleum gas if the alleged injury, damage, or loss was caused by:

(a) The alteration, modification, or repair of liquefied petroleum gas equipment or a liquefied petroleum gas appliance if the alteration, modification, or repair was done without the knowledge and consent of the liquefied petroleum gas seller, supplier, handler, or transporter; or

(b) The use of liquefied petroleum gas equipment or a liquefied petroleum gas appliance in a manner or for a purpose other than that for which the equipment or appliance was intended and that could not reasonably have been expected.

(2) A person who follows the applicable procedures established by the standards of the national fire code pursuant to section 8-20-405 as adopted by the director of the division of oil and public safety and rules promulgated pursuant to section 8-20-402 shall not be deemed to be grossly negligent or willful and wanton.






Part 5 - Underground Storage Tanks



Part 6 - Underground Storage Tank Installers



Part 7 - Aboveground Storage Tanks



Part 8 - Colorado Antifreeze Law

§ 8-20-801. Short title

This part 8 shall be known and may be cited as the "Colorado Antifreeze Law".



§ 8-20-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Antifreeze" means all substances and preparations intended for use as the cooling medium, or to be added to the cooling liquid, in the cooling system of internal combustion engines to prevent freezing of the cooling liquid or to lower its freezing point.

(2) "Person" means individuals, partnerships, corporations, companies, and associations.



§ 8-20-803. Annual inspection of sample - permit authorizing sale - reinspection

(1) Before any antifreeze is sold, exposed for sale, or held with intent to sell within this state, a sample thereof must be inspected annually by the director of the division of oil and public safety at an inspection laboratory designated by the director of the division of oil and public safety. Upon application of the manufacturer, packer, seller, or distributor, and the payment of a fee not to exceed twenty-five dollars for each sample of antifreeze submitted, the director of the division of oil and public safety shall inspect the antifreeze submitted as set forth in this subsection (1), but in no case shall an approved antifreeze be inspected more than one time for each antifreeze marketing year beginning May 1 and ending April 30, except as set forth in this section.

(2) If the antifreeze is not adulterated or misbranded, meets the standards of the director of the division of oil and public safety, and is not in violation of this part 8, the director of the division of oil and public safety shall give the applicant a written permit authorizing the sale by any person of such antifreeze in this state for the marketing year for which the inspection fee is paid. If the director of the division of oil and public safety at a later date finds that the product to be sold, exposed for sale, or held with intent to sell has been materially altered or adulterated, or that a change has been made in the name, brand, or trademark under which the antifreeze is sold, or that it violates the provisions of this part 8, the director of the division of oil and public safety shall notify the applicant and the permit shall be cancelled.

(3) In the event a manufacturer, packer, seller, or distributor changes the composition, content, or formula of any antifreeze which the manufacturer, packer, seller, or distributor is marketing under a permit from the director of the division of oil and public safety, it is the duty of said manufacturer, packer, seller, or distributor to immediately notify the director of the division of oil and public safety and submit a sample for test in compliance with this section.



§ 8-20-804. When deemed adulterated

(1) An antifreeze shall be deemed to be adulterated:

(a) If it consists in whole or in part of any substances which will render it injurious to the cooling system of an internal combustion engine or will make the operation of any internal combustion engine dangerous to the user; or

(b) If its strength, quality, or purity falls below the standard of strength, quality, or purity under which it is sold.



§ 8-20-805. When deemed misbranded

(1) Antifreeze shall be deemed to be misbranded:

(a) If its labeling is false or misleading in any particular; or

(b) If in package form it does not bear a label containing the name and place of business of the manufacturer, packer, seller, or distributor, and an accurate statement of the quantity of the contents in terms of weight or measure on the outside of the package.



§ 8-20-806. Director to enforce

The director of the division of oil and public safety shall enforce the provisions of this part 8 by inspections, chemical analysis, or any other appropriate methods. All samples for inspection or analysis shall be taken from the stocks in the state or intended for sale in the state, or the director of the division of oil and public safety, through his or her agents, may call upon the manufacturer or distributor applying for an inspection of antifreeze to supply such samples thereof for analysis. The director of the division of oil and public safety, or his or her agents, shall have free access during business hours to all places of business, buildings, vehicles, cars, and vessels used in the manufacture, transportation, sale, or storage of any antifreeze, and may open any box, carton, parcel, or package containing or supposed to contain any antifreeze and may take samples for analysis.



§ 8-20-807. Rules

The director of the division of oil and public safety has authority to promulgate such rules as are necessary to promptly and effectively enforce the provisions of this part 8.



§ 8-20-808. List of brands may be furnished

The director of the division of oil and public safety may furnish, upon request, a list of the brands and trademarks of antifreeze inspected by the director during the marketing year that have been found to be in accord with this part 8.



§ 8-20-809. False advertising prohibited

No advertising literature relating to any antifreeze in this state shall contain any statement that the antifreeze advertised for sale has been approved by the director of the division of oil and public safety unless the said antifreeze has been inspected by the director of the division of oil and public safety and found to meet the standards of the division of oil and public safety and not to be in violation of this part 8, in which case such statement may be contained in any advertising literature where such brand or trademark of antifreeze is being advertised for sale.



§ 8-20-810. District attorney to bring actions

Whenever the director of the division of oil and public safety discovers any antifreeze is being sold or has been sold in violation of this part 8, it is the director's duty to bring this violation to the attention of the district attorney in the director's respective district, or the attorney general in cases where the district attorney refuses to act, to enforce the provisions of this part 8 by appropriate action in courts of competent jurisdiction.



§ 8-20-811. Disposition of fees

All fees provided for in this part 8 shall be collected by the department of revenue and remitted to the state treasurer to be credited to the general fund of the state.



§ 8-20-812. Penalty

If any person violates the provisions of this part 8, or fails to comply with any of the provisions of this part 8, such person is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than three hundred dollars for each offense.






Part 9 - Brake Fluid

§ 8-20-901. Sale of approved brake fluid

It is unlawful for any person, partnership, corporation, or association to sell or offer for sale brake fluid for automotive use which has not been approved by the director of the division of oil and public safety.



§ 8-20-902. Brake fluid specifications - list of approved brands

The director of the division of oil and public safety shall establish specifications or requirements for approved-type brake fluid; but the specifications or requirements shall not be lower in standard than the specifications and requirements of the society of automotive engineers, numbered J-70 b, approved May, 1963. The director shall compile and furnish upon request a list of brands and trademarks of brake fluid inspected by the director that have been so approved.



§ 8-20-903. District attorney to bring actions

Whenever the director of the division of oil and public safety discovers that any person, partnership, corporation, or association has sold or is offering for sale any brake fluid that does not conform to the minimum specifications established, the director shall notify the seller to immediately discontinue the sale of such nonconforming brake fluid. If such seller continues to offer the same for sale, it is the duty of the director to bring such violation to the attention of the district attorney in such respective district to enforce the provisions of this part 9 by appropriate action or injunctive relief in courts of competent jurisdiction.



§ 8-20-904. Penalty

If any person, partnership, corporation, or association violates the provisions of this part 9, or fails to comply with any of the provisions of this part 9, such person, partnership, corporation, or association is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than three hundred dollars for each offense.






Part 10 - Amusement Rides

§ 8-20-1001. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Amusement ride" means a ride or device, or a combination of rides or devices, as defined by rule of the division; except that "amusement ride" shall not include inflatable amusement rides.

(2) "Certificate of inspection" means documentation of an amusement ride inspection conducted by an inspector.

(3) "Director" means the director of the division or his or her designee.

(4) "Division" means the division of oil and public safety within the department of labor and employment.

(5) "Injury" means an injury that results in death or requires medical treatment administered by a physician or by registered professional personnel under the standing orders of a physician. For purposes of this subsection (5), "medical treatment" does not include first aid treatment or one-time treatment and subsequent observation of minor scratches, cuts, burns, splinters, or other minor injuries that do not ordinarily require medical care even though treatment is provided by a physician or by registered professional personnel.

(6) "Inspection" means a procedure conducted by an inspector to determine whether an amusement ride is being constructed, assembled, maintained, tested, operated, or inspected in accordance with the division's standards, the manufacturer's standards and criteria, or the insurer's standards, whichever is the most stringent, and that determines the current operational safety of the amusement ride.

(7) "Inspector" means a person certified to inspect amusement rides under criteria determined by rule of the division.

(8) "Operator" means an individual, corporation, or company or agent thereof who owns or controls, or has the duty to control, the operation of an amusement ride.

(9) "Registration" means the filing of a properly completed application with the division and approval of the application by the director.



§ 8-20-1002. Duties of director - standards - certification of inspectors - fees - rules

(1) The director shall promulgate rules for the registration, construction, repair, and maintenance of amusement rides and for the financial responsibility of operators. The rules shall require operators to submit a periodic certificate of inspection to the division for each amusement ride. The director shall establish minimum standards for the certification of inspectors and shall require each operator to submit the inspector's qualifications to the division with an annual registration application. The inspector for each amusement ride shall be an independent third-party inspector.

(2) The director shall establish annual registration fees by rule to cover the costs of the division's oversight of amusement rides. All fees collected by the division pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the public safety inspection fund created by section 8-1-151.

(3) The director may prohibit the operation of an amusement ride that does not meet the registration, construction, repair, inspection, and maintenance requirements established by the division pursuant to subsection (1) of this section.



§ 8-20-1003. Notification to division

(1) The operator of an amusement ride shall notify the division, within such times and in such manner as established by rule of the director, regarding:

(a) Any injury caused by an equipment failure of an amusement ride;

(b) The installation of any new amusement rides; and

(c) The schedule for the location of the operation of amusement rides.



§ 8-20-1004. Rules

The director has the authority to promulgate rules as necessary for the implementation of this part 10.









Article 20.5 - Petroleum Storage Tanks

Part 1 - Administration

§ 8-20.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Abandoned tank" means an underground or aboveground petroleum storage tank that the current tank owner or operator or current property owner did not install, has never operated or leased to another for operation, and had no reason to know was present on the site at the time of site acquisition.

(2) (a) "Aboveground storage tank" means any one or a combination of containers, vessels, and enclosures, including structures and appurtenances connected to them, constructed of nonearthen materials, including but not limited to concrete, steel, or plastic, which provide structural support, used to contain or dispense fuel products and the volume of which, including the pipes connected thereto, is ninety percent or more above the surface of the ground.

(b) "Aboveground storage tank" does not include:

(I) A wastewater treatment tank system that is part of a wastewater treatment facility;

(II) Equipment or machinery that contains regulated substances for operational purposes;

(III) (A) Farm and residential tanks or tanks used for horticultural or floricultural operations.

(B) Nothing in sub-subparagraph (A) of this subparagraph (III), as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a horticultural or floricultural operation.

(IV) Aboveground storage tanks located at natural gas pipeline facilities that are regulated under state or federal natural gas pipeline acts;

(V) Aboveground storage tanks associated with natural gas liquids separation, gathering, and production;

(VI) Aboveground storage tanks associated with crude oil production, storage, and gathering;

(VII) Aboveground storage tanks at transportation-related facilities regulated by the federal department of transportation;

(VIII) Aboveground storage tanks used to store heating oil for consumptive use on the premises where stored;

(IX) Aboveground storage tanks used to store flammable and combustible liquids at mining facilities and construction and earthmoving projects, including gravel pits, quarries, and borrow pits where, in the opinion of the director of the division of oil and public safety, tight control by the owner or contractor and isolation from other structures make it unnecessary to meet the requirements of this article;

(X) Any other aboveground tank excluded by regulation.

(2.5) "Alternative fuel" means a motor fuel that combines petroleum-based fuel products with renewable fuels.

(3) "Closure" means the abandonment of an underground storage tank in place or the removal and disposal of an underground storage tank.

(4) "Department" means the department of labor and employment, created in section 24-1-121, C.R.S.

(5) "Designee" means a qualified municipality, city, home rule city, city and county, county, fire protection district, or any other political subdivision of the state, including a county or district public health agency created pursuant to section 25-1-506, C.R.S., which county or district public health agency is acting under agreement or contract with the department for the implementation of the provisions of this article.

(5.5) "Fee lands" means land owned in fee simple within the exterior boundaries of the Southern Ute Indian reservations in Colorado. "Fee land" does not mean land owned by an Indian tribe or the federal government or held in trust by the federal government for the use or benefit of an Indian tribe or its members.

(6) "Fuel products" means all gasoline, aviation gasoline, diesel, aviation turbine fuel, jet fuel, fuel oil, biodiesel, biodiesel blends, kerosene, all alcohol blended fuels, gas or gaseous compounds, and other volatile, flammable, or combustible liquids, produced, compounded, and offered for sale or used for the purpose of generating heat, light, or power in internal combustion engines or fuel cells, for cleaning or for any other similar usage.

(7) "Municipality" means any city or any town operating under general or special laws of the state of Colorado or any home rule city or town, the charter or ordinances of which contain no provisions inconsistent with the provisions of part 3 of this article.

(8) "Operator" means any person in control of, or having responsibility for, the operation of an underground or aboveground storage tank.

(9) "Orphan tank" means an underground storage tank which is:

(a) Owned or operated by an unidentified owner as defined in this article; or

(b) No longer in use and was not closed in accordance with the procedures required by this article and the property has changed ownership prior to December 22, 1988, and such property is no longer used to dispense fuels.

(10) (a) "Owner" means:

(I) In the case of an underground storage tank in use on or after November 8, 1984, or brought into use after that date, any person who owns an underground storage tank used for the storage, use, or dispensing of regulated substances;

(II) In the case of an underground storage tank in use before November 8, 1984, but no longer in use on or after November 8, 1984, any person who owned such tank immediately before the discontinuation of its use; or

(III) Any person who owns an aboveground storage tank.

(b) For purposes of corrective action for petroleum releases, the term "owner" does not include any person who, without participating in the management of an underground storage tank and otherwise not engaged in petroleum production, refining, and marketing, holds indicia of ownership primarily to protect a security interest in or lien on the tank or the property where the tank is located.

(11) "Person" means any individual, trust, firm, joint-stock company, corporation (including a government corporation), partnership, association, commission, municipality, state, county, city and county, political subdivision of a state, interstate body, consortium, joint venture, commercial entity, or the government of the United States.

(12) "Property owner" means a person having a legal or equitable interest in real or personal property that is subject to this article.

(13) "Regulated substance" means:

(a) Any substance defined in section 101 (14) of the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", as amended, but not including any substance regulated as a hazardous waste under subtitle (C) of Title II of the federal "Resource Conservation and Recovery Act of 1976", as amended;

(b) Petroleum, including crude oil, and crude oil or any fraction thereof that is liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute);

(c) Alternative fuel; or

(d) Renewable fuel.

(14) "Release" means any spilling, leaking, emitting, discharging, escaping, leaching, or disposing of a regulated substance from an underground storage tank into groundwater, surface water, or subsurface soils.

(14.5) "Renewable fuel" means a motor vehicle fuel that is produced from plant or animal products or wastes, as opposed to fossil fuel sources.

(15) "Reportable quantities" means quantities of a released regulated substance which equal or exceed the reportable quantity under the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", as amended, and petroleum products in quantities of twenty-five gallons or more.

(16) "Tank" means a stationary device designed to contain an accumulation of a regulated substance, constructed primarily of nonearthen materials which provide structural support including, but not limited to, wood, concrete, steel, or plastic.

(17) (a) "Underground storage tank" means any one or combination of tanks, including underground pipes connected thereto, except those identified in paragraph (b) of this subsection (17), that is used to contain an accumulation of regulated substances and the volume of which, including the volume of underground pipes connected thereto, is ten percent or more beneath the surface of the ground.

(b) "Underground storage tank" does not include:

(I) Any farm or residential tank with a capacity of one thousand one hundred gallons or less used for storing motor fuel for noncommercial purposes;

(II) Any tank used for storing heating oil for consumptive use on the premises where stored;

(III) Any septic tank;

(IV) Any pipeline facility, including its gathering lines, regulated under the federal "Natural Gas Pipeline Safety Act of 1968", as amended, or the federal "Hazardous Liquid Pipeline Safety Act of 1979", as amended, or regulated under Colorado law if such facility is an intrastate facility;

(V) Any surface impoundment, pit, pond, lagoon, or landfill;

(VI) Any storm-water or wastewater collection system;

(VII) Any flow-through process tank;

(VIII) Any liquid trap or associated gathering lines directly related to oil or gas production and gathering operations;

(IX) Any storage tank situated in an underground area, such as a basement, cellar, mine-working, drift, shaft, or tunnel area, if the tank is situated upon or above the surface of the floor;

(X) Any pipes connected to any tank described in subparagraphs (I) to (IX) of this paragraph (b); or

(XI) Any other underground tank excluded by regulation.

(18) "Upgrade" means the addition or retrofit of some systems such as cathodic protection, lining, modification of the system piping, or spill and overfill controls to improve the ability of a petroleum storage tank system to prevent the release of product.



§ 8-20.5-102. Registration - fees

(1) Each owner or operator of an underground or aboveground storage tank shall register such tank with the director of the division of oil and public safety within thirty days after the first day on which the tank is actually used to contain a regulated substance or, in the case of an aboveground storage tank, on or before July 1, 1993, or, thereafter, within thirty days after the first day on which the tank is actually used to contain a regulated substance. Each owner or operator shall renew such registration annually on or before the calendar day and month of initial registration for each year in which the storage tank is in use. An underground storage tank is considered to be in use at all times, except when the tank has been either removed from the ground or permanently closed in accordance with the rules promulgated pursuant to section 8-20.5-202 (1.5) that relate to the closure of such tanks.

(2) To register or renew registration of an underground or aboveground storage tank, the owner or operator of the tank shall submit to the director of the division of oil and public safety a completed registration or renewal form and payment of the fee established in subsection (3) of this section. The director of the division of oil and public safety shall provide registration and renewal forms.

(3) The registration and renewal fee shall be thirty-five dollars for each tank for each year. The fees collected pursuant to this subsection (3) shall be credited to the petroleum storage tank fund created in section 8-20.5-103.

(4) The director of the division of oil and public safety shall collect delinquent registration and renewal fees and assess a penalty of up to twice the amount of such fees and reasonable costs associated with the collection of such fees.



§ 8-20.5-103. Petroleum storage tank fund - petroleum cleanup and redevelopment fund - creation - rules - repeal

(1) There is hereby created in the state treasury the petroleum storage tank fund, which is an enterprise fund. The fund consists of the following:

(a) Registration and annual renewal fees collected from owners or operators of aboveground and underground storage tanks pursuant to section 8-20.5-102 (3);

(b) Repealed.

(c) Fees collected pursuant to section 8-20.5-102 (4);

(d) Surcharge funds collected pursuant to section 8-20-206.5;

(e) Moneys reimbursed to the department in payment for costs incurred in the investigation of a release and performance of corrective action pursuant to section 8-20.5-209;

(f) Any moneys appropriated to the fund by the general assembly;

(g) Any moneys granted to the department from a federal agency for administration of the underground storage tank program; and

(h) Moneys from bonds issued pursuant to subsection (8) of this section.

(2) (a) The moneys in the petroleum storage tank fund and all interest earned on moneys in the fund shall not be credited or transferred to the general fund at the end of the fiscal year.

(b) Repealed.

(3) The moneys in the petroleum storage tank fund are continuously appropriated to the division of oil and public safety; except that moneys for the purposes specified in paragraphs (b), (f), and (g) of this subsection (3) are subject to annual appropriation by the general assembly. The fund shall be used for:

(a) Petroleum corrective action purposes and third-party liability where the costs exceed the minimum financial responsibility requirements of the owner or operator provided for in section 8-20.5-206; except that moneys from the fund may not be used for initial abatement and corrective action regarding fuels that are especially prepared and sold for use in aircraft or railroad equipment or locomotives;

(b) Administrative costs, limited each year to the amount of the registration fee stated in section 8-20.5-102, including costs for contract services and costs related to the delegation of duties to units of local government which are incurred by the department of labor and employment in carrying out administrative responsibilities pursuant to this article;

(c) Any costs related to the abatement of fire and safety hazards as ordered by the director of the division of oil and public safety pursuant to section 8-20.5-208 (3);

(d) Investigation of releases or suspected releases and performance of corrective action for petroleum releases by the department or its designated agent pursuant to section 8-20.5-209;

(e) Any federal program pertaining to petroleum underground storage tanks, which program requires state-matching dollars;

(f) (I) Costs related to petroleum storage tank facility inspections and meter calibrations.

(II) This paragraph (f) is repealed, effective September 1, 2023.

(g) Administrative costs necessary for the implementation of this article and section 8-20-206.5.

(3.5) (a) Moneys in the petroleum storage tank fund may be used as incentives to underground or aboveground storage tank owners and operators for significant operational compliance or to upgrade existing systems. The director of the division of oil and public safety shall promulgate rules to implement this subsection (3.5).

(b) For purposes of this subsection (3.5), "significant operational compliance" means that an owner or operator of an underground or aboveground storage tank is in full compliance with all of the requirements of this article and, through one or more best management practices that are not otherwise required, has prevented or reduced the threat of a release to the environment.

(4) Appropriations of moneys out of the fund for the purpose of initial abatement response or for corrective action purposes in the cleanup of releases shall be used only for those stated purposes and shall not be used for any administrative costs incurred by the department. Any amounts used for initial abatement response or for corrective action purposes shall be reported annually to the general assembly and the joint budget committee.

(5) Subject to section 8-20.5-104, the fund shall be available only to those underground and aboveground storage tanks owners or operators who are in compliance with the provisions of section 8-20.5-209 and regulations promulgated pursuant to sections 8-20.5-202 and 8-20.5-302.

(6) Moneys in the petroleum storage tank fund shall not be used:

(a) Repealed.

(b) To fund any programs that are not specifically stated within this section.

(7) (a) Subject to sections 8-20.5-206 (6) and 8-20.5-303 (6), owners and operators of underground and aboveground storage tanks on fee lands shall be eligible for access to the fund if the tank owner or operator:

(I) Has registered such tanks pursuant to section 8-20.5-102 and paid the surcharges imposed by section 8-20-206.5;

(II) Can demonstrate that the owner or operator is in compliance with the rules promulgated pursuant to sections 8-20.5-202 and 8-20.5-302; and

(III) Can demonstrate that the owner or operator has complied with sections 8-20.5-209 and 8-20.5-304 and any other rules, policies, and procedures of the department concerning corrective action.

(b) Underground and aboveground storage tank owners and operators who have been denied access to the fund prior to July 1, 2005, based upon a determination that the tanks are on fee lands, are eligible to reapply for reimbursement from the fund if the application is filed prior to December 31, 2005, and is not barred by settlement or other agreement.

(c) Nothing in this subsection (7) shall be construed to modify the department's authority to regulate operation of or corrective action for underground and aboveground storage tanks on fee lands.

(8) The executive director of the department is authorized to issue bonds to reimburse assessment and corrective action costs to remediate petroleum contamination. The petroleum storage tank committee may temporarily raise such bonding limits in the event of extraordinary circumstances or environmental conditions.

(9) (a) There is hereby created in the state treasury the petroleum cleanup and redevelopment fund, which is referred to in this subsection (9) as the redevelopment fund. The redevelopment fund's sources of revenue are:

(I) Civil penalties collected pursuant to section 8-20.5-107;

(II) Any public or private gifts, grants, or donations to the redevelopment fund received by the department;

(III) Any legislative appropriations made to the redevelopment fund; and

(IV) Earned interest, which the state treasurer shall deposit in the redevelopment fund.

(b) (I) The department may use revenues in the redevelopment fund for administration, investigation, abatement action, and preparing and implementing corrective action plans for petroleum releases not covered by the petroleum storage tank fund if, in the opinion of the director of the division of oil and public safety, such actions would enhance environmental protection and beneficial use of the property affected by the releases. The revenues in the redevelopment fund:

(A) Remain in the fund and shall neither be credited nor transferred to the general fund at the end of any fiscal year;

(B) Are exempt from section 24-75-402, C.R.S.; and

(C) Are continuously appropriated to the division of oil and public safety for the purposes stated in this section and are not subject to annual appropriation by the general assembly; except that the uses of the fund for the department's costs in administering this subsection (9) are subject to annual appropriation by the general assembly.

(II) Subject to the availability of money in the redevelopment fund, the maximum amount payable from the redevelopment fund for any single corrective action plan must not exceed fifty percent of the eligible cleanup costs or five hundred thousand dollars, whichever is less.

(c) Repealed.

(d) The division of oil and public safety shall promulgate rules to implement this subsection (9).



§ 8-20.5-104. Rules - petroleum storage tank committee

(1) The governor shall appoint a petroleum storage tank committee, which shall consist of seven members who have technical expertise and knowledge in fields related to corrective actions taken to mitigate underground and aboveground storage tank releases. The director of the division of oil and public safety or the director's designee, the executive director of the department or the designee of the executive director, and an owner or operator shall be permanent members of the committee. The remaining four members of the committee shall be chosen from among the following groups, with no more than one member representing each group: Fire protection districts; elected local governmental officials; companies that refine and retail motor fuels in Colorado; companies that wholesale motor fuels in Colorado; owners and operators of independent retail outlets; companies that conduct corrective actions or install and repair underground and aboveground storage tanks; and private citizens or interest groups. The department shall provide staff to support the activities of the committee.

(2) Members of the committee shall serve three-year terms. All vacancies shall be filled by the governor to serve the remainder of the unexpired term.

(3) Members of the committee shall receive no additional salary or per diem reimbursement for their services as members of the committee, but shall be allowed travel and parking costs and maintenance expenses while on official committee business conducted more than one hundred miles from their respective residences.

(4) The committee shall be required to meet no more than twice in any month. The committee shall recommend all regulatory actions proposed by the committee to the director of the division of oil and public safety for adoption or ratification. The committee shall conduct the following activities in accordance with section 24-4-105, C.R.S., as its routine business:

(a) Establish procedures, practices, and policies governing the committee's activities;

(b) Review standards and regulations governing underground and aboveground storage tanks;

(c) Establish procedures, practices, and policies governing the form and procedures for applications to the petroleum storage tank fund for reimbursement compensation;

(d) (I) Establish procedures, practices, and policies governing any and all aspects of processing, adjusting, defending, or paying claims against the fund. To encourage tank owners and operators to report and remediate contamination and achieve compliance with rules promulgated by the director of the division of oil and public safety, the committee may approve claims involving tanks not operated in substantial compliance, but may also determine the amount, if any, by which such claims may be reduced for noncompliance. Before imposing any reduction for noncompliance the committee shall determine whether the rules issued by the director of the division of oil and public safety are both substantially and procedurally no more stringent than United States environmental protection agency regulations under 42 U.S.C. sec. 6991 and whether the areas of noncompliance were brought into compliance prior to application to the fund, where possible. The committee shall use the following guidelines when imposing a reduction for noncompliance:

(A) Up to a ten percent reduction for failure to register a tank;

(B) Up to a twenty-five percent reduction for improper release detection;

(C) Up to a ten percent reduction for improper release reporting;

(D) Up to a twenty percent reduction for improper out-of-service and closure.

(II) Nothing in this article shall be construed to require the committee to approve a claim involving substantial noncompliance. The committee shall establish specific criteria to define when denial for substantial noncompliance may be imposed.

(e) Establish priorities governing the types of corrective actions which shall be reimbursed from the fund;

(f) Review corrective action plans submitted pursuant to section 8-20.5-209, for which no agreement has been reached through informal conferences between the department and the owner or operator, and make a recommendation to the department, upon request from the department or the owner or the operator, as to the corrective action that is acceptable;

(g) Issue public notices and hold public hearings to obtain comment on the activities described in this subsection (4);

(h) (I) (A) Pay interest to all persons who file a properly and fully completed claim for reimbursement and are not reimbursed in a timely manner. For purposes of this paragraph (h), interest shall accrue on the amount approved for payment by the committee at the rate determined pursuant to section 39-21-110.5, C.R.S., for each day a properly and fully completed application is not processed in a timely manner.

(B) Notwithstanding this paragraph (h), if a claimant cannot be reimbursed in a timely manner because insufficient moneys in the petroleum storage tank fund prevent the issuance of a reimbursement check within thirty days after approval of the disbursement, interest shall not begin to accrue on the claim until thirty-one days after sufficient moneys are available in said fund.

(II) For purposes of this paragraph (h), "timely manner" means:

(A) That an application filed with the petroleum storage tank fund on or after January 1, 1996, shall be submitted for review by the committee within ninety working days of receipt;

(B) That an application filed with the petroleum storage tank fund on or after July 1, 1995, but before January 1, 1996, shall be submitted for review by the committee within one hundred twenty working days of receipt;

(C) That an application filed with the petroleum storage tank fund before July 1, 1995, shall be submitted for review by the committee no later than December 31, 1995;

(D) That reimbursement checks shall be issued within thirty days after disbursement is approved by the committee.

(5) The committee may, in order to perform any or all of its responsibilities and functions under subsection (4) of this section, contract for the use of outside experts, consultants, or services.

(6) Reductions determined by the committee because of noncompliance shall be cumulative and shall apply to all eligible costs approved by the committee in the initial and all supplemental claims for the occurrence as defined in section 8-20.5-206 (2); except that in no instance shall cumulative reductions for noncompliance apply to claims submitted in accordance with section 8-20.5-206 (3) or 8-20.5-303 (3).

(7) The reductions described in subsections (4)(d) and (6) of this section pertain to this section only and shall not be construed to have any impact on cost-recovery actions taken in accordance with section 8-20.5-209 or any civil or criminal penalties imposed as part of an enforcement proceeding.

(8) At its first meeting of each fiscal year, on or about July 1, the committee shall establish and set aside for reimbursements to those individuals who are eligible to make application to the fund in accordance with section 8-20.5-206 (3) or 8-20.5-303 (3), an amount equal to twenty percent of the total budget of the department from the petroleum storage tank fund, which amount shall be used for the purpose of conducting remediation activities in accordance with sections 8-20.5-206 (3), 8-20.5-209, and 8-20.5-303 (3) and shall protect the integrity of the fund as a financial assurance mechanism for tank owners and operators. The committee shall reexamine on a quarterly basis the unencumbered balance of this allocation and may set aside lesser or additional amounts for reimbursements to such applicants based on the relative number of requested reimbursements from the owners and operators of active sites, with preference given to the remediation of recently contaminated locations and to active tank sites based on their higher potential for environmental impact.

(9) The petroleum storage tank committee shall exercise its powers and perform its duties and functions specified by this section under the department of labor and employment and the executive director thereof as if the same were transferred to the department by a type 1 transfer, as such transfer is defined in section 24-1-105, C.R.S.



§ 8-20.5-105. Confidentiality

(1) Any records, reports, and information obtained from any person under the provisions of this article shall be available to the public; except that any records granted confidentiality by the director of the division of oil and public safety or a designee, or granted confidentiality under existing Colorado statutes or rules, shall remain confidential.

(2) Any person making such confidential records available to any person or organization without authorization from the affected operator or owner commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(3) Confidential records may be disclosed to officers, employees, or authorized representatives of the state or of the United States who have been charged with administering this article or subtitle I of the federal "Resource Conservation and Recovery Act of 1976", as amended. Such disclosure shall not constitute a waiver of confidentiality.



§ 8-20.5-106. Injunctions

In addition to the remedies provided in this article, the director of the division of oil and public safety is authorized to apply to the district court, in the judicial district where the violation has occurred, for a temporary or permanent injunction restraining any person from violating any provision of this article, regardless of whether there is an adequate remedy at law.



§ 8-20.5-107. Enforcement orders - civil penalties

(1) A notice of violation may be issued by the director of the division of oil and public safety to any person who is believed to have violated any provision of this article, any rule promulgated pursuant thereto, or any warrant issued pursuant to section 8-20.5-208. The notice of violation shall be served personally or by certified mail, return receipt requested, upon the alleged violator.

(2) The notice of violation shall set forth the facts which allegedly constitute the violation and the provisions which have allegedly been violated of either this article or any regulation promulgated pursuant thereto. The notice of violation may require the alleged violator to take any actions necessary to correct the alleged violation.

(3) Within ten working days after service of the notice of violation, the alleged violator may file a written request with the director of the division of oil and public safety for an informal conference regarding the notice of violation. If the alleged violator fails to timely request an informal conference, all provisions of the notice of violation shall become final and not subject to further administrative review. The director of the division of oil and public safety may then seek judicial enforcement of the notice of violation.

(4) Upon receipt of the written request, the director of the division of oil and public safety shall provide the alleged violator with a written notice of the date, time, and place of the informal conference. The director of the division of oil and public safety or a designee shall preside at the informal conference, during which the alleged violator and the entity that issued the notice of violation may present information and arguments regarding the allegations and requirements of the notice of violation.

(5) Within twenty working days after the informal conference, the director of the division of oil and public safety shall uphold, modify, or strike the allegations of the notice of violation and may issue an enforcement order. The decision shall be served upon the alleged violator personally or by certified mail, return receipt requested. Such notice of violation or enforcement order may be appealed within twenty working days to the executive director of the department. The executive director may either conduct the hearing personally or appoint an administrative law judge from the office of administrative courts in the department of personnel to conduct the hearing. The executive director may review such decision in accordance with the provisions of section 24-4-105, C.R.S., and final agency action shall be determined in accordance with the provisions of said section. Such final agency action shall be subject to judicial review in accordance with section 24-4-106, C.R.S.

(6) The enforcement order may require the alleged violator to pay a civil penalty not to exceed five thousand dollars per tank for each day of violation.

(7) The director of the division of oil and public safety may file suit in the district court for the judicial district in which violations have occurred to obtain judicial enforcement of the provisions of any enforcement order. The petroleum storage tank fund may be subrogated to the rights of an owner or operator with respect to a claimed amount at the time a claim is filed with the fund.



§ 8-20.5-108. Petroleum storage tank administration - transfer to department of labor and employment - legislative declaration

(1) (a) The general assembly hereby finds, determines, and declares that there is a significant backlog in the processing of claims being made against the petroleum storage tank fund. Claims for reimbursement for cleaning up petroleum contamination are not acted upon in a timely manner, which places the storage tank owner in financial jeopardy. Lenders are reluctant to write loans on contaminated property, causing the next phase of remediation to be delayed and allowing contamination to spread, threatening the environment and unnecessarily escalating future cleanup expenses.

(b) The general assembly further finds, determines, and declares that it is in the best interest of this state to transfer petroleum storage tank administrative functions performed by the department of public health and environment to the department of labor and employment, and thereby consolidate the administration and regulation of petroleum storage tanks in this state under one department, which will minimize the cost of such functions and centralize management.

(2) (a) The administrative functions of the petroleum storage tank fund, including claims processing, corrective action plan review and approval, and any other responsibilities for petroleum storage tank programs performed by the department of public health and environment prior to July 1, 1995, are transferred to the department of labor and employment. All employees of the department of public health and environment, excluding any contract labor, who perform the functions transferred pursuant to this subsection (2) and whose employment in the department of labor and employment is deemed necessary by the executive director of the said department are transferred to the department of labor and employment and shall become employees thereof.

(b) Such employees shall retain all rights to the state personnel system and retirement benefits under the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules.

(c) On July 1, 1995, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the department of public health and environment pertaining to the duties and functions transferred to the department of labor and employment pursuant to this subsection (2) are transferred to the department of labor and employment and shall become the property of such department.

(3) Repealed.






Part 2 - Underground Storage Tanks

§ 8-20.5-201. Legislative declaration

The general assembly hereby finds and declares that the leakage of regulated substances from underground storage tanks constitutes a potential threat to the waters and the environment of the state of Colorado and presents a potential menace to the public health, safety, and welfare of the people of the state of Colorado and that, to that end, it is the purpose of this part 2 to establish a program for the protection of the environment and of the public health and safety by preventing and mitigating the contamination of the subsurface soil, groundwater, and surface water which may result from leaking underground storage tanks.



§ 8-20.5-202. Duties of director of division of oil and public safety

(1) The director of the division of oil and public safety shall promulgate and enforce rules that are no more stringent than the requirements contained in 42 U.S.C. sec. 6991 et seq., and the regulations promulgated thereunder, except as allowed by federal law, including the federal "Energy Policy Act of 2005", Pub.L. 109-58, as amended, for:

(a) Notification requirements for owners and operators of underground storage tanks;

(b) Design, performance, construction, and installation standards for new underground storage tanks;

(c) Design, performance, construction, and installation standards for the upgrading of existing underground storage tanks;

(d) General operating requirements;

(e) Release detection;

(f) Release reporting, investigation, and confirmation; and

(g) (Deleted by amendment, L. 2007, p. 980, § 2, effective July 1, 2007.)

(h) Financial responsibility for underground storage tank systems containing regulated substances.

(1.5) The director of the division of oil and public safety shall promulgate and enforce rules for out-of-service underground storage tank systems and closure of such tanks.

(1.7) Within one hundred twenty days after January 1, 2008, the director of the division of oil and public safety shall promulgate, and the division shall enforce, rules concerning the placement of underground storage tanks that contain renewable fuels. Such rules shall be promulgated with the purpose of developing a uniform statewide standard of issuing permits for underground storage tanks to promote the use of renewable fuels so that the process of obtaining a permit for an underground storage tank that contains renewable fuels may be more efficient and affordable.

(2) The director of the division of oil and public safety shall ensure that:

(a) All releases from underground storage tank systems are promptly assessed and that further releases are stopped;

(b) Actions are taken to identify, contain, and mitigate any immediate fire and safety hazards that are posed by a release;

(c) All releases from underground storage tank systems are investigated to determine if there are impacts of reportable quantities on subsurface soil, groundwater, and any nearby surface water;

(d) All releases above reportable quantities are reported to the director of the division of oil and public safety.

(3) The director of the division of oil and public safety shall, if necessary, negotiate and enter into memoranda of agreement with and apply for and receive grants from the United States environmental protection agency pursuant to the provisions of this article.

(4) The director of the division of oil and public safety shall establish criteria pursuant to subsection (1) of this section for delegation of authority to local agencies.

(5) Repealed.



§ 8-20.5-203. Performance of duties by owner or operator

Duties imposed by this part 2 on the owner or the operator may be performed by either the owner or the operator. If neither the owner nor the operator performs the duties imposed by this part 2, both shall be considered in violation of this part 2.



§ 8-20.5-204. Installation and upgrading of underground storage tanks

(1) Plans for any installation of a new underground storage tank and plans for the complete upgrading of an existing underground storage tank shall be submitted by the owner or operator of the proposed or existing underground storage tank to the director of the division of oil and public safety for approval prior to such installation or upgrading.

(2) Plans for the installation of a new underground storage tank or for the complete upgrading of an existing underground storage tank shall be in compliance with the rules promulgated pursuant to section 8-20.5-202 (1). The director of the division of oil and public safety or a designee shall approve or reject proposed plans and amendments thereto within twenty working days after submittal of the plan. If no action is taken by the director of the division of oil and public safety or a designee within twenty working days after submittal, the plans shall be deemed approved.

(3) In an emergency situation the director of the division of oil and public safety shall respond to plans within twenty-four hours.

(4) The director of the division of oil and public safety or a designee shall make an on-site inspection of every new installation and every upgrading of an existing underground storage tank prior to the operational start-up of such tank to ensure that all of the standards established in this part 2 have been met. The director of the division of oil and public safety or a designee shall complete the on-site inspection within ten calendar days prior to the anticipated operational start-up date. For the purposes of this subsection (4), a designee may be an underground storage tank inspector when licensed as such by the director of the division of oil and public safety.

(5) All installations and inspections of underground storage tanks shall be performed in accordance with the rules promulgated by the director of the division of oil and public safety pursuant to section 8-20.5-202 (1).

(6) The director of the division of oil and public safety shall establish a fee to be paid by each person submitting plans pursuant to subsection (1) of this section for on-site inspection. The fees paid pursuant to this subsection (6) shall be:

(a) Used for the administration of this section; and

(b) No more than necessary to offset the direct costs of the inspections conducted pursuant to subsections (4) and (5) of this section, but in no event more than one hundred fifty dollars.



§ 8-20.5-205. More stringent requirements prohibited

(1) No municipality, city, home rule city, city and county, county, or other political subdivision of the state shall adopt or enforce any requirement more stringent than the provisions of this part 2. This section does not apply to requirements established pursuant to the uniform fire code or the national fire protection association codes, nor does it apply to requirements established pursuant to local zoning regulations.

(2) The limitation in subsection (1) of this section shall not apply to any municipality, city, home rule city, city and county, county, or other political subdivision of the state which has received an exemption from the committee created in section 8-20.5-104. The committee may grant a site-specific exemption when the applicant demonstrates that such an exemption would be cost beneficial and serve the health, safety, or economic interest of its citizens based on consideration of local hydrologic, geologic, or other conditions, including location of population concentrations or commercial areas.



§ 8-20.5-206. Financial responsibility for petroleum underground storage tanks

(1) (a) Moneys in the petroleum storage tank fund, created pursuant to section 8-20.5-103, and referred to in this section as the "fund", may be used by certain owners and operators of petroleum storage tanks to demonstrate their compliance with the financial responsibility requirements in federal regulations. Owners and operators not eligible for access to the fund shall be solely responsible for securing independent financial assistance, but may use any federally approved financial assurance mechanism identified in 40 CFR 280.94 through 280.103 to help fund the cost of complying with such requirements.

(b) (I) After payment is made from the fund for remediation expenses, the owner or operator on whose behalf the payment was made shall pay to the fund the remediation amount or ten thousand dollars, whichever is less.

(II) The payment required pursuant to subparagraph (I) of this paragraph (b) shall be waived if:

(A) The owner or operator discovers the contamination while upgrading tanks to meet the December 22, 1998, deadline for corrosion protection, spill and overfill prevention, or monthly monitoring;

(B) The upgrade is completed no later than December 22, 1997; and

(C) The annual throughput of petroleum products at the site does not exceed six hundred thousand gallons during the year preceding the discovery of contamination.

(c) After payment is made from the fund for personal injury or property damage settlement expenses, or a combination of both, the owner or operator on whose behalf the payment was made shall pay to the fund the aggregate settlement payment amount or twenty-five thousand dollars, whichever is less.

(d) Moneys in the fund shall not be used for any remediation activity at a location that is within a site identified by the national priorities list, or where a response action by this state has begun pursuant to the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980".

(e) If an owner or operator cannot meet the financial requirements of paragraphs (b) and (c) of this subsection (1), another approved financial assurance mechanism must be identified for such owner or operator to remain in compliance with this section and to be allowed to continue operation of an underground petroleum storage tank.

(2) The maximum amount of liability of the fund under this section shall be three million dollars aggregate during a state fiscal year for multiple occurrences involving tanks that are the responsibility of an individual owner or operator, but in no event shall the liability of the fund exceed two million dollars per occurrence. For purposes of this section, an "occurrence" means the period of time from identification through remediation of a leak, spill, or release of a petroleum product from an underground storage tank. In the event the cost of remediation or third-party claims exceeds the amount available to pay such costs, such costs and claims shall be paid on a pro rata basis as determined by the committee created in section 8-20.5-104. Any balance owed shall be paid as moneys become available in the fund. Any excess costs that are not paid by the fund or by the federal leaking underground storage tank trust fund shall be paid by and are the sole responsibility of the responsible owner or operator.

(3) Moneys in the fund shall be available to pay required cleanup costs and third-party liability payments with no deductibles for the following applicants who are deemed to bear no responsibility for the release:

(a) A current or former property owner who has never owned, operated, leased, or managed petroleum underground storage tanks at the property where the release occurred, provided such property was acquired on or before June 3, 1992, and in the case of a preexisting release, the property owner had no reason to know that a release had occurred prior to acquiring the property;

(b) When an orphan or abandoned petroleum underground storage tank is involved and the applicant is a current or former owner, operator, or property owner who has never operated the tank or tanks and had no reason to know that a release had occurred prior to acquiring the property;

(c) A current owner or operator of petroleum underground storage tanks if at the time the owner or operator acquired such tanks such owner or operator had no reason to know that a release had already occurred, if such owner or operator has operated the tanks in accordance with sections 8-20.5-202 and 8-20.5-302, and if the release was detected on or before December 22, 1998;

(d) Any mortgagee or holder of an evidence of debt secured by a deed of trust who, through foreclosure of the mortgage or deed of trust or through receipt of a deed to the property in lieu of foreclosure, acquires property on which an underground storage tank is located, and such mortgage or deed of trust is dated on or before January 1, 1993;

(e) (I) (A) Any mortgagee or holder of an evidence of debt secured by a deed of trust who, through foreclosure of the mortgage or deed of trust or through receipt of a deed to the property in lieu of foreclosure, acquires property on which an underground storage tank is located, and such mortgage or deed of trust is dated after January 1, 1993, and the mortgagee or holder of an evidence of debt secured by a deed of trust has obtained a certificate of eligibility regarding the property in accordance with the rules of the director of the division of oil and public safety; or

(B) Any mortgagee or holder of an evidence of debt as described in sub-subparagraph (A) of this subparagraph (I), who sells the property on which an underground storage tank is located in lieu of remediating such property and transfers the certificate of eligibility to the purchaser. Such purchaser may receive fund moneys pursuant to this subsection (3).

(II) The director of the division of oil and public safety shall promulgate rules necessary to implement this program.

(4) In lieu of seeking reimbursement directly from the fund, an owner, operator, or current property owner who bears no responsibility for the release, under the provisions of subsection (3) of this section, may request that the department perform the cleanup using funds from the petroleum storage tank fund without further proving eligibility for such use. In addition to any purpose provided for in section 8-20.5-103, moneys in the petroleum storage tank fund may be appropriated by the general assembly to the department for the purpose of providing for the cleanup authorized in this section.

(5) Whenever appropriate, to pay costs that exceed the maximum allowed to be paid from the fund under this section, the state shall seek funding from the federal leaking underground storage tank trust fund.

(6) Underground storage tanks containing petroleum or other regulated substances that are owned or operated by, or are on property owned or leased by, an Indian tribe or the federal government, or an agency or subcontractor performing services on behalf of the federal government shall be subject to federal financial responsibility regulations. Any financial responsibility requirements for damages caused by such tanks are not the responsibility of the fund unless the tanks are owned or operated by a person, other than the federal government or such agency or subcontractor, and located on property that is leased from or otherwise occupied pursuant to a permit or other agreement with the United States or any agency thereof other than the department of defense or the department of energy.

(7) Nothing in this article shall create any liability for the state of Colorado that exceeds the amount available in the fund.

(8) Subject to subsection (6) of this section, owners and operators of underground storage tanks that are on fee lands may use the fund to demonstrate compliance with the financial responsibility requirements in federal regulations if the owners and operators have registered such tanks pursuant to section 8-20.5-102.



§ 8-20.5-207. Financial responsibility for regulated substances other than petroleum

Owners and operators of underground storage tanks containing regulated substances other than petroleum may demonstrate financial responsibility for taking corrective action and for compensating third parties for bodily injury and property damages by using any one or more of the mechanisms allowable under 40 CFR sections 280.95, 280.96, 280.97, 280.98, 280.99, 280.102, and 280.103. Owners and operators of underground storage tanks containing regulated substances other than petroleum shall not be eligible to participate in the petroleum storage tank fund, but shall be subject to federal financial responsibility regulations.



§ 8-20.5-208. Reporting of releases - investigation

(1) If a release is detected or suspected, the owner or operator shall immediately take all actions necessary to mitigate or stop the release and shall mitigate fire and safety hazards.

(2) Upon detection of any release of reportable quantities of a regulated substance from an underground storage tank, the owner or operator shall report such release to the director of the division of oil and public safety within twenty-four hours of its detection. However, the local fire authority shall be notified immediately if such release exceeds reportable quantities. If the director of the division of oil and public safety determines that the release of such reportable quantity will affect subsurface soils, groundwater, or surface water, the department may require the owner or operator to take corrective action in accordance with section 8-20.5-209.

(3) If the director of the division of oil and public safety or a designee finds that a release has occurred, and the owner or the operator cannot be identified, or is unwilling to mitigate or stop the release or mitigate fire and safety hazards, the director of the division of oil and public safety or a designee may initiate free product removal and whatever other actions are necessary to mitigate fire and safety hazards.

(4) For the purpose of enforcing this section, if a release poses an imminent and substantial threat to human health and the environment, the director of the division of oil and public safety or a designee is authorized to take such action as is necessary under the circumstances, including but not limited to:

(a) Entering any property, premises, or place where an underground storage tank is located;

(b) Monitoring or testing or requiring the owner or the operator to monitor or test any underground storage tank or any surrounding soils, groundwater, or surface water. A duplicate sample taken for testing shall be provided to any person, at such person's request, who the director of the division of oil and public safety or a designee reasonably believes may be responsible for the release. A duplicate copy of the analytical report pertaining to the samples taken pursuant to this paragraph (b) shall be provided as soon as practicable to any person who the director of the division of oil and public safety or a designee reasonably believes may be responsible for the release. When such tests are performed, the director of the division of oil and public safety shall notify, when possible, any person reasonably believed to be an owner or operator.

(c) Entering any site or premises in which records relevant to the operation of an underground storage tank are maintained and to inspect and copy such records.

(5) If such entry or inspection is denied or not consented to, the director of the division of oil and public safety or a designee shall obtain, from the district or county court for the judicial district or county in which such property, premises, or place is located, a warrant to enter and inspect any such property, premises, or place prior to entry and inspection. The district and county courts of the state of Colorado are authorized to issue such warrants upon proper showing of the need for such entry and inspection.

(6) If requested by the director of the division of oil and public safety or a designee, the owner or the operator of an underground storage tank shall provide any information in such owner's or operator's possession regarding the tank.



§ 8-20.5-209. Regulated substances releases - corrective actions

(1) If a release has occurred at a site where the owner or the operator cannot be identified, after the director of the division of oil and public safety or a designee has mitigated fire and safety hazards in accordance with section 8-20.5-208 and determined that a release exceeds reportable quantities, the director of the division of oil and public safety may initiate corrective action to mitigate any threat to subsurface soil, groundwater, or surface water and develop a plan for cleanup in accordance with subsection (3) of this section and shall recover costs pursuant to section 8-20.5-103.

(2) If the release has occurred at a site where the owner or the operator can be identified, and after fire and safety hazards have been mitigated in accordance with section 8-20.5-208 and the director of the division of oil and public safety has determined that the release exceeds reportable quantities, then the owner or the operator shall provide the director of the division of oil and public safety with a corrective action plan to clean up subsurface soil, groundwater, and surface water as a result of the release. In addition to the corrective action plan, the owner or operator shall prepare a summary of the costs associated with the preferred corrective action, taking into account economic and technological feasibility, in accordance with the rules promulgated pursuant to section 8-20.5-104 (4)(d) and shall submit the summary to the committee created in said section. The director of the division of oil and public safety shall review and approve or disapprove the plan and, if the plan is disapproved, shall provide the owner or the operator with a statement specifying the deficiencies in the plan. The owner or the operator shall submit a revised plan within twenty working days after receipt of the statement, and the owner or the operator shall be given an opportunity to take necessary and appropriate actions to clean up subsurface soils, groundwater, and surface water. If the owner or the operator is unable or unwilling to take such necessary and appropriate actions, the director of the division of oil and public safety may conduct corrective action to the extent appropriate to protect subsurface soils, groundwater, or surface water as a result of that release. Such action shall be taken after consideration of the risks posed to the public health and shall be determined in light of current economic and technological feasibility.

(3) After the director of the division of oil and public safety mitigates the threat to subsurface soils, groundwater, and surface water as specified in subsections (1) and (2) of this section, and the owner or the operator of the tank from which petroleum has been released is identified, the owner or the operator shall pay the required costs pursuant to the financial responsibility requirements set forth in sections 8-20.5-206, 8-20.5-207, and 8-20.5-303, incurred in the investigation of the release and mitigation of threats to subsurface soils, groundwater, and surface water. The director of the division of oil and public safety may file suit in the district court for the judicial district in which the release occurred to recover such costs. The moneys obtained as a result of any suit brought pursuant to this section shall be credited to the petroleum storage tank fund created in section 8-20.5-103.

(4) The director of the division of oil and public safety may order the owner or the operator of an underground storage tank from which a regulated substance has been released to implement a corrective action plan approved under subsection (2) of this section. Such order shall be served personally or by certified mail, return receipt requested, upon the owner or the operator.

(5) If the director of the division of oil and public safety disapproves or fails to approve the plan within thirty days after the plan's submission, the director shall immediately provide a statement of findings of fact outlining the reasons for such disapproval or failure to approve, including the reasons the proposed plan fails to meet the criteria outlined in this section. The statement shall be provided by formal notice or by certified mail to the owner or the operator within ten days after the director's decision.

(6) The director of the division of oil and public safety may waive the requirement for such a plan if the director determines that reasonable steps have been taken to prevent further releases and that any previously released regulated substance has been cleaned up to the extent appropriate to protect subsurface soils, groundwater, or surface water as a result of that release at that specific location. Such action shall be taken after consideration of the risks posed to the public health and shall be determined in light of current economic and technological feasibility.

(7) Within ten days after notification of disapproval of the plan, the owner or the operator may file a written request with the director of the division of oil and public safety for an informal conference regarding the disapproval. Upon receipt of such a request, the director shall provide the owner or the operator with a written notice of the date, time, and place of the informal conference. The executive director of the department or a designee shall preside at the informal conference, during which the owner or the operator and the director or the director's designee may present information and arguments regarding the issues raised in the statement of findings of fact.

(8) Within twenty days after the conference, the owner or operator may resubmit a modified plan which addresses the deficiencies identified by the department in the original plan. The department shall review the modifications to the plan and, within twenty days, approve or disapprove the resubmitted plan. If, after the conference, the owner, the operator, or the department determines that the issues identified in the statement of findings of fact cannot be reasonably resolved, the owner, the operator, or the department may request that the committee, created in section 8-20.5-104, schedule and hold a hearing within thirty days to resolve the issues identified in the statement of findings of fact.

(9) At any time after the receipt of the statement of findings of fact, the owner, the operator, or the department may request, in writing, a formal hearing before the committee created in section 8-20.5-104. Upon such request, the committee shall meet and review the initial plan and statement of findings of fact.

(10) The committee shall recommend such plan if any current release has been mitigated and if any regulated substance which has been released has been or will be cleaned up to the extent appropriate to protect subsurface soils, groundwater, or surface water as a result of the release at that specific location. The department shall give serious consideration to the recommendation of the committee. Such action shall be taken after consideration of the risks posed to the public and shall be determined in light of current economic and technological feasibility. If the committee finds that a current release has not been mitigated or that any regulated substance which has been released will not be cleaned up to the extent appropriate, the committee shall issue a statement of findings of fact and recommendations to the department for revisions to the plan. Such revisions, if approved by the department, shall be incorporated into the plan by the department, and the revised plan shall then be approved as provided in subsection (2) of this section.

(11) Within thirty days following mitigation and cleanup, the department shall notify the owner or the operator, in writing, that the owner or the operator has complied with the requirements for mitigation and cleanup as outlined in this section.

(12) For the purpose of implementing the provisions of this section, the department or its designee is authorized for justifiable cause:

(a) To enter the property, premises, or place where a release or suspected release from an underground storage tank is located;

(b) To monitor or test or require the owner or the operator to monitor or test an underground storage tank or any surrounding soils, groundwater, or surface water where a suspected release from an underground storage tank has occurred. A duplicate sample taken for testing shall be provided to any owner or operator who the department reasonably believes may be responsible for the violation upon request of such person. A duplicate copy of the analytical report pertaining to the samples taken pursuant to this paragraph (b) shall be provided as soon as practicable to any person the department or its designee reasonably believes may be responsible for the violation. When such tests are performed, the department shall notify, when possible, any person reasonably believed to be an owner or operator.

(13) If such entry or inspection is denied, the department shall obtain, from the district or county court for the judicial district or county in which such property, premises, or place is located, a warrant to enter and inspect any such property, premises, or place prior to entry and inspection. The district and county courts of the state of Colorado are authorized to issue such warrants upon proper showing of the need for such entry and inspection.

(14) If requested by the department or its designee, the owner or operator of an underground storage tank shall provide any information in such owner's or operator's possession regarding the tank.

(15) The department may consider water quality standards adopted by the water quality control commission as guidelines for cleanup but must assure that cleanup requirements are appropriate, in light of economic and technical feasibility and after consideration of the risks to public health, to protect subsurface soils, groundwater, or surface water as a result of a release at a specific location.

(16) The department shall, if necessary, negotiate and enter into memoranda of agreement with and apply for and receive grants from the United States environmental protection agency pursuant to the provisions of this article.






Part 3 - Aboveground Storage Tanks

§ 8-20.5-301. Legislative declaration

The general assembly hereby finds and declares that the rising expense of operating and maintaining aboveground storage tanks, including but not limited to the cost of liability insurance, has resulted in the discontinuance of business by several small gasoline service station operators and imposes an increasing hardship on those service stations still in operation. The general assembly further finds that the viability of aboveground storage tanks is being recognized and that rules and regulations for aboveground storage tanks have been promulgated and endorsed by the western fire chiefs association's uniform fire code committee and the national fire protection association's automotive and service station code committee. The general assembly further finds that aboveground storage tanks for fuel products are feasible and economical and should be permitted under certain narrowly drawn circumstances.



§ 8-20.5-302. Duties of director of division of oil and public safety - rules

(1) The director of the division of oil and public safety shall make, promulgate, and enforce rules for aboveground storage tanks installed before July 1, 1993, which rules shall be no more stringent than the rules in place on the date of installation, except as mandated by federal spill prevention, control, and countermeasures regulations promulgated by the United States environmental protection agency.

(2) The director of the division of oil and public safety shall make, promulgate, and enforce rules concerning the design, construction, installation, and operation of aboveground storage tanks permitted to be used and installed on or after July 1, 1993, which rules shall be no more stringent, either substantially or procedurally, than the requirements contained in the current edition of the national fire code published by the national fire protection association, as revised by the association from time to time, and in spill prevention control and countermeasures regulations promulgated by the United States environmental protection agency.

(3) Within one hundred twenty days after January 1, 2008, the director of the division of oil and public safety shall promulgate, and the division shall enforce, rules concerning the placement of aboveground storage tanks that contain renewable fuels. Such rules shall be promulgated with the purpose of developing a uniform statewide standard of issuing permits for aboveground storage tanks to promote the use of renewable fuels so that the process of obtaining a permit for an aboveground storage tank that contains renewable fuels may be more efficient and affordable.



§ 8-20.5-303. Financial responsibility for aboveground storage tanks

(1) (a) Moneys in the petroleum storage tank fund, created pursuant to section 8-20.5-103 and referred to in this section as the "fund", may be used by certain owners and operators of aboveground storage tanks. Any owner or operator of an aboveground storage tank with a capacity of at least six hundred sixty gallons and less than forty thousand gallons shall be eligible to participate in the fund.

(b) After payment is made from the fund for remediation expenses, the owner or operator on whose behalf the payment was made shall pay to the fund the remediation amount or ten thousand dollars, whichever is less.

(c) After payment is made from the fund for personal injury or property damage after a court judgment or a settlement agreed to by the attorney general's office, or a combination of both, the owner or operator on whose behalf the payment was made shall pay to the fund the aggregate settlement payment amount or twenty-five thousand dollars, whichever is less.

(d) Moneys in the fund shall not be used for any remediation activity at a location that is within a site identified by the national priorities list, or where a response action by this state has begun pursuant to the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980".

(e) If an owner or operator cannot meet the financial requirements of this subsection (1), another approved financial assurance mechanism shall be identified for such owner or operator to remain in substantial compliance with this section and to be allowed to continue operation of an aboveground storage tank.

(2) The maximum amount of liability of the fund under this section shall be three million dollars aggregate during a fiscal year for multiple occurrences involving tanks that are the responsibility of an individual owner or operator, but in no event shall the liability of the fund exceed two million dollars per occurrence. For purposes of this section, an "occurrence" means the period of time from identification through remediation of a leak, spill, or release of a petroleum product from an aboveground storage tank. In the event the cost of remediation or third-party claims exceeds the amount available to pay such costs, such costs and claims shall be paid on a pro rata basis as determined by the committee created in section 8-20.5-104. Any balance owed shall be paid as moneys become available in the fund. Any excess costs that are not paid by the fund shall be paid by and are the sole responsibility of the responsible owner or operator.

(3) Moneys in the fund shall be available to pay required cleanup costs and third-party liability payments with no deductibles for the following applicants who are deemed to bear no responsibility for the release:

(a) A current or former property owner who has never owned, operated, leased, or managed aboveground storage tanks at the property where the release occurred, provided such property was acquired on or before June 3, 1992, and in the case of a preexisting release, the property owner had no reason to know that a release had occurred prior to acquiring the property;

(b) When an orphan or abandoned aboveground storage tank is involved and the applicant is a current or former owner, operator, or property owner who has never operated the tank or tanks and had no reason to know that a release had occurred prior to acquiring the property;

(c) A current owner or operator of aboveground storage tanks if, at the time the owner or operator acquired such tanks, such owner or operator had no reason to know that a release had already occurred, if such owner or operator has operated the tanks in accordance with sections 8-20.5-202 and 8-20.5-302;

(d) Any mortgagee or holder of an evidence of debt secured by a deed of trust who, through foreclosure of the mortgage or deed of trust or through receipt of a deed to the property in lieu of foreclosure, acquires property on which an aboveground storage tank is located, and such mortgage or deed of trust is dated on or before January 1, 1993; or

(e) (I) Any mortgagee or holder of an evidence of debt secured by a deed of trust who, through foreclosure of the mortgage or deed of trust or through receipt of a deed to the property in lieu of foreclosure, acquires property on which an aboveground storage tank is located, and such mortgage or deed of trust is dated after January 1, 1993, and the mortgagee or holder of an evidence of debt secured by a deed of trust has obtained a certificate of eligibility regarding the property in accordance with the rules of the director of the division of oil and public safety. The director of the division of oil and public safety shall promulgate rules necessary to implement this program.

(II) Any mortgagee or holder of an evidence of debt as described in subparagraph (I) of this paragraph (e) who sells the property on which an aboveground storage tank is located in lieu of remediating such property and transfers the certificate of eligibility to the purchaser. Such purchaser may receive funds pursuant to this subsection (3).

(4) In lieu of seeking reimbursement directly from the fund, an owner, operator, or current property owner who bears no responsibility for the release as set forth in subsection (3) of this section may request that the department perform the cleanup using moneys from the petroleum storage tank fund without further proving eligibility for such use. In addition to any purpose provided for in section 8-20.5-103, moneys in the petroleum storage tank fund may be appropriated by the general assembly to the department for the purpose of providing for the cleanup authorized in this section.

(5) An owner or operator of an aboveground storage tank or a person deemed to bear no responsibility for the release pursuant to subsection (3) of this section shall be eligible to participate in the fund if eligibility requirements established by the petroleum storage tank committee, created pursuant to section 8-20.5-104, are met.

(6) Aboveground storage tanks containing petroleum or other regulated substances that are owned or operated by, or are on property owned or leased by, an Indian tribe or the federal government or an agency or subcontractor performing services on behalf of the federal government shall be subject to federal financial responsibility regulations. Any financial responsibility requirements for damages caused by such tanks are not the responsibility of the fund unless such tanks are owned or operated by a person, other than the federal government or such agency or subcontractor, and located on property that is leased from or otherwise occupied pursuant to a permit or other agreement with the United States or any agency thereof other than the department of defense or the department of energy.

(7) Nothing in this article shall create any liability for the state of Colorado that exceeds the amount available in the fund.

(8) Subject to subsection (6) of this section, owners and operators of aboveground storage tanks that are on fee lands may use the fund to demonstrate compliance with the financial responsibility requirements in federal regulations if the owners and operators have registered such tanks pursuant to section 8-20.5-102.



§ 8-20.5-304. Regulated substances releases - corrective actions

(1) If a release has occurred at a site where the owner or operator cannot be identified, after the director of the division of oil and public safety or a designee has mitigated fire and safety hazards in accordance with section 8-20.5-208 and determined that a release exceeds reportable quantities, the director of the division of oil and public safety may initiate corrective action to mitigate any threat to subsurface soil, groundwater, or surface water and develop a plan for cleanup in accordance with subsection (3) of this section and shall recover costs pursuant to section 8-20.5-103.

(2) If a release has occurred at a site where the owner or operator can be identified, and after fire and safety hazards have been mitigated in accordance with section 8-20.5-208 and the director of the division of oil and public safety has determined that the release exceeds reportable quantities, then the owner or operator shall provide the director of the division of oil and public safety with a corrective action plan to clean up subsurface soil, groundwater, and surface water as a result of the release. In addition to the corrective action plan, the owner or operator shall prepare a summary of the costs associated with the preferred corrective action, taking into account economic and technological feasibility, in accordance with the rules promulgated pursuant to section 8-20.5-104 (4)(d) and shall submit the summary to the committee created in said section. The director of the division of oil and public safety shall review and approve or disapprove the plan and, if the plan is disapproved, the director shall provide the owner or operator with a statement specifying the deficiencies in the plan. Within twenty working days after receiving such statements, the owner or operator shall submit a revised plan and shall be given an opportunity to take necessary and appropriate actions to clean up subsurface soils, groundwater, and surface water. If the owner or operator is unable or unwilling to take such necessary and appropriate actions, the director of the division of oil and public safety may conduct corrective action to the extent appropriate to protect subsurface soils, groundwater, or surface water as a result of that release. Such action shall be taken after consideration of the risks posed to the public health and shall be determined in light of current economic and technological feasibility.

(3) After the director of the division of oil and public safety mitigates the threat to subsurface soils, groundwater, and surface water as specified in subsections (1) and (2) of this section, and the owner or operator of the tank from which petroleum has been released is identified, the owner or operator shall pay the required costs of investigation and mitigation pursuant to the financial responsibility requirements set forth in sections 8-20.5-206, 8-20.5-207, and 8-20.5-303. The director of the division of oil and public safety may file suit in the district court for the judicial district in which the release occurred to recover such costs. The moneys obtained as a result of any suit brought pursuant to this section shall be credited to the petroleum storage tank fund created in section 8-20.5-103.

(4) The director of the division of oil and public safety may order the owner or operator of an aboveground storage tank from which a regulated substance has been released to implement a corrective action plan approved under subsection (2) of this section. Such order shall be served personally or by certified mail, return receipt requested, upon the owner or operator.

(5) (a) If the director of the division of oil and public safety disapproves or fails to approve the plan within thirty days following its submission, the director shall immediately provide a statement of findings of fact outlining the reasons for such disapproval or failure to approve, including the reasons the proposed plan fails to meet the criteria outlined in this section. The statement shall be provided by formal notice or by certified mail to the owner or operator within ten days after the director's decision.

(b) The director of the division of oil and public safety may waive the requirement for such a plan if the director determines that reasonable steps have been taken to prevent further releases and that any previously released regulated substance has been cleaned up to the extent appropriate to protect subsurface soils, groundwater, or surface water as a result of that release at that specific location. Such action shall be taken after consideration of the risks posed to the public health and shall be determined in light of current economic and technological feasibility.

(6) (a) Within ten days after notification of disapproval of the plan, the owner or operator may file a written request with the director of the division of oil and public safety for an informal conference regarding the disapproval. Upon receipt of such a request, the director shall provide the owner or operator with a written notice of the date, time, and place of the informal conference. The executive director of the department or a designee shall preside at the informal conference, during which the owner or operator and the director or the director's designee may present information and arguments regarding the issues raised in the statement of findings of fact.

(b) Within twenty days after the conference, the owner or operator may resubmit a modified plan which addresses the deficiencies identified by the department in the original plan. The department shall review the modifications to the plan and, within twenty days, approve or disapprove the resubmitted plan. If, after the conference, the owner or operator or the department determines that the issues identified in the statement of findings of fact cannot be reasonably resolved, the owner or operator or the department may request that the committee, created in section 8-20.5-104, schedule and hold a hearing within thirty days to resolve the issues identified in the statement of findings of fact.

(7) (a) At any time after receiving the statement of findings of fact, the owner or operator or the department may request, in writing, a formal hearing before the committee created in section 8-20.5-104. Upon such request, the committee shall meet and review the initial plan and statement of findings of fact.

(b) The committee shall recommend such plan if any current release has been mitigated and if any regulated substance which has been released has been or will be cleaned up to the extent appropriate to protect subsurface soils, groundwater, or surface water as a result of the release at that specific location. The department shall give serious consideration to the recommendation of the committee. Such action shall be taken after consideration of the risks posed to the public and shall be determined in light of current economic and technological feasibility. If the committee finds that a current release has not been mitigated or that any regulated substance which has been released will not be cleaned up to the extent appropriate, the committee shall issue a statement of findings of fact and recommendations to the department for revisions to the plan. Such revisions, if approved by the department, shall be incorporated into the plan by the department, and the revised plan shall then be approved as provided in subsection (2) of this section.

(8) Within thirty days following mitigation and cleanup, the department shall notify the owner or operator, in writing, that the owner or operator has complied with the requirements for mitigation and cleanup as outlined in this section.

(9) (a) For the purpose of implementing the provisions of this section, the department or its designee is authorized for justifiable cause:

(I) To enter the property, premises, or place where a release or suspected release from an aboveground storage tank is located;

(II) To monitor or test or require the owner or operator to monitor or test an aboveground storage tank or any surrounding soils, groundwater, or surface water where a suspected release from an aboveground storage tank has occurred. A duplicate sample taken for testing shall be provided to any owner or operator who the department reasonably believes may be responsible for the violation upon request of such person. A duplicate copy of the analytical report pertaining to the samples taken pursuant to this subparagraph (II) shall be provided as soon as practicable to any person the department or its designee reasonably believes may be responsible for the violation. When such tests are performed, the department shall notify, when possible, any person reasonably believed to be an owner or operator.

(b) If such entry or inspection is denied, the department shall obtain, from the district or county court for the judicial district or county in which such property, premises, or place is located, a warrant to enter and inspect any such property, premises, or place prior to entry and inspection. The district and county courts of the state of Colorado are authorized to issue such warrants upon proper showing of the need for such entry and inspection.

(c) If requested by the department or its designee, the owner or operator of an aboveground storage tank shall provide any information in such owner's or operator's possession regarding the tank.

(10) (a) The department may consider water quality standards adopted by the water quality control commission as guidelines for cleanup but shall assure that cleanup requirements are appropriate, in light of economic and technical feasibility and after consideration of the risks to public health, to protect subsurface soils, groundwater, or surface water as a result of a release at a specific location.

(b) The department shall, if necessary, negotiate and enter into memoranda of agreement with and apply for and receive grants from the United States environmental protection agency.






Part 4 - Underground Storage Tanks Installers

§ 8-20. 5-401 to 8-20.5-407. (Repealed)

(2) Section 8-20.5-407 provided for the repeal of this part 4, effective July 1, 1996. (See L. 95, p. 418.)












Labor Ii - Workers' Compensation and Related Provisions

Article 40 - General Provisions

Part 1 - Short Title - Legislative Declaration

§ 8-40-101. Short title

Articles 40 to 47 of this title shall be known and may be cited as the "Workers' Compensation Act of Colorado".



§ 8-40-102. Legislative declaration

(1) It is the intent of the general assembly that the "Workers' Compensation Act of Colorado" be interpreted so as to assure the quick and efficient delivery of disability and medical benefits to injured workers at a reasonable cost to employers, without the necessity of any litigation, recognizing that the workers' compensation system in Colorado is based on a mutual renunciation of common law rights and defenses by employers and employees alike.

(2) The general assembly hereby finds that the determination of whether an individual is an employee for purposes of the "Workers' Compensation Act of Colorado" is subject to a great deal of speculation and litigation. It is the intent of the general assembly to provide an easily ascertainable standard for determining whether an individual is an employee. In order to further this objective, the test for determining whether an individual is an employee for the purposes of the "Workers' Compensation Act of Colorado" shall be based on the nine criteria found in section 8-40-202 (2)(b)(II) which shall supersede the common law. The fact that an individual performs services exclusively or primarily for another shall not be conclusive evidence that the individual is an employee.






Part 2 - Definitions

§ 8-40-201. Definitions

As used in articles 40 to 47 of this title, unless the context otherwise requires:

(1) "Accident" means an unforeseen event occurring without the will or design of the person whose mere act causes it; an unexpected, unusual, or undesigned occurrence; or the effect of an unknown cause or, the cause, being known, an unprecedented consequence of it.

(2) "Accident", "injury", or "injuries" includes disability or death resulting from accident or occupational disease as defined in subsection (14) of this section.

(2.5) Repealed.

(3) "Board" means the board of directors of Pinnacol Assurance.

(3.4) "Chief executive officer" means the chief executive officer of Pinnacol Assurance.

(3.5) Repealed.

(3.6) "Claimant" means a person who either:

(a) Receives benefits under articles 40 to 47 of this title; or

(b) Has or asserts, in any administrative or judicial forum or in any communication with the director, the division, or an employer, insurer, or self-insured employer, a right to receive such benefits.

(4) "Division" means the division of workers' compensation in the department of labor and employment.

(5) "Director" means the director of the division of workers' compensation.

(6) "Employee" has the meaning set forth in section 8-40-202 and the scope of such term is set forth in section 8-40-301.

(7) "Employer" has the meaning set forth in section 8-40-203 and the scope of such term is set forth in section 8-40-302.

(8) "Employment" means any trade, occupation, job, position, or process of manufacture or any method of carrying on any trade, occupation, job, position, or process of manufacture in which any person may be engaged; except that it shall not include participation in a ridesharing arrangement, as defined in section 39-22-509 (1)(a)(II), C.R.S., and participation in such a ridesharing arrangement shall not affect the wages paid to or hours or conditions of employment of an employee; nor shall it include the employee's participation in a voluntary recreational activity or program, regardless of whether the employer promoted, sponsored, or supported the recreational activity or program.

(9) "Examiner" means one of the industrial claim appeals examiners appointed to the industrial claim appeals panel in the industrial claim appeals office.

(10) "Executive director" means the executive director of the department of labor and employment.

(11) (Deleted by amendment, L. 2002, p. 1882, § 27, effective July 1, 2002.)

(11.5) "Maximum medical improvement" means a point in time when any medically determinable physical or mental impairment as a result of injury has become stable and when no further treatment is reasonably expected to improve the condition. The requirement for future medical maintenance which will not significantly improve the condition or the possibility of improvement or deterioration resulting from the passage of time shall not affect a finding of maximum medical improvement. The possibility of improvement or deterioration resulting from the passage of time alone shall not affect a finding of maximum medical improvement.

(12) "Mediation" means a process through which parties involved in a dispute concerning matters arising under articles 40 to 47 of this title meet with a mediator to discuss such matter or matters, defining and articulating the issues and their positions on such issues, with a goal of resolving such dispute or disputes.

(13) "Mediator" means an individual who is trained to assist disputants in reaching a mutually acceptable resolution of their disputes through the identification and evaluation of alternatives.

(13.5) Repealed.

(14) "Occupational disease" means a disease which results directly from the employment or the conditions under which work was performed, which can be seen to have followed as a natural incident of the work and as a result of the exposure occasioned by the nature of the employment, and which can be fairly traced to the employment as a proximate cause and which does not come from a hazard to which the worker would have been equally exposed outside of the employment.

(15) "Order" means and includes any decision, finding and award, direction, rule, regulation, or other determination arrived at by the director or an administrative law judge.

(15.5) "Overpayment" means money received by a claimant that exceeds the amount that should have been paid, or which the claimant was not entitled to receive, or which results in duplicate benefits because of offsets that reduce disability or death benefits payable under said articles. For an overpayment to result, it is not necessary that the overpayment exist at the time the claimant received disability or death benefits under said articles.

(16) "Panel" means the industrial claim appeals panel that conducts administrative appellate review pursuant to articles 40 to 47 of this title.

(16.5) (a) "Permanent total disability" means the employee is unable to earn any wages in the same or other employment. Except as provided in paragraph (b) of this subsection (16.5), the burden of proof shall be on the employee to prove that the employee is unable to earn any wages in the same or other employment.

(b) Total loss of or total loss of use of both hands, or both arms, or both feet, or both legs, or both eyes, or any two thereof shall create a rebuttable presumption of permanent total disability. "Total loss of use" shall be a medical determination, based upon objective findings, made by an independent medical examiner who is a level II accredited physician in the appropriate field.

(17) "Place of employment" means every place whether indoors, outdoors, or underground and the premises, workplaces, works, and plants appertaining thereto or used in connection therewith where either temporarily or permanently any industry, trade, or business is carried on; or where any process or operation directly or indirectly relating to any industry, trade, or business is carried on; or where any person is directly or indirectly employed by another for direct or indirect gain or profit.

(18) "State" includes any state or territory of the United States, the District of Columbia, and any province of Canada.

(18.5) "Temporary help contracting firm" means any person who is in the business of employing individuals and, for compensation from a third party, providing those individuals to perform work for the third party, under the supervision of the third party.

(19) (a) "Wages" shall be construed to mean the money rate at which the services rendered are recompensed under the contract of hire in force at the time of the injury, either express or implied.

(b) The term "wages" includes the amount of the employee's cost of continuing the employer's group health insurance plan and, upon termination of the continuation, the employee's cost of conversion to a similar or lesser insurance plan, and gratuities reported to the federal internal revenue service by or for the worker for purposes of filing federal income tax returns and the reasonable value of board, rent, housing, and lodging received from the employer, the reasonable value of which shall be fixed and determined from the facts by the division in each particular case, but does not include any similar advantage or fringe benefit not specifically enumerated in this subsection (19). If, after the injury, the employer continues to pay any advantage or fringe benefit specifically enumerated in this subsection (19), including the cost of health insurance coverage or the cost of the conversion of health insurance coverage, that advantage or benefit shall not be included in the determination of the employee's wages so long as the employer continues to make payment. Medicaid and other indigent health care programs are not health insurance plans for the purposes of this section.

(c) No per diem payment shall be considered wages under this subsection (19) unless it is also considered wages for federal income tax purposes.



§ 8-40-202. Employee

(1) "Employee" means:

(a) (I) (A) Every person in the service of the state, or of any county, city, town, or irrigation, drainage, or school district or any other taxing district therein, or of any public institution or administrative board thereof under any appointment or contract of hire, express or implied; and every elective official of the state, or of any county, city, town, or irrigation, drainage, or school district or any other taxing district therein, or of any public institution or administrative board thereof; and every member of the military forces of the state of Colorado while engaged in active service on behalf of the state under orders from competent authority. Police officers and firefighters who are regularly employed shall be deemed employees within the meaning of this paragraph (a), as shall also sheriffs and deputy sheriffs, regularly employed, and all persons called to serve upon any posse in pursuance of the provisions of section 30-10-516, C.R.S., during the period of their service upon such posse, and all members of volunteer fire departments, including any person receiving a retirement pension under section 31-30-1122, C.R.S., who serves as an active volunteer firefighter of a fire department subsequent to retirement pursuant to section 31-30-1132, C.R.S., or any person ordered by the chief or a designee of the chief's at the scene of an emergency or during the period of an emergency to become a member of that department for the duration of an emergency, and to perform the duties of a firefighter, and only if the person who is so ordered reports any claim within ten days of the cessation of the emergency, volunteer rescue teams or groups, volunteer disaster teams, volunteer ambulance teams or groups, and volunteer search teams in any county, city, town, municipality, or legally organized fire protection district or ambulance district in the state of Colorado, and all members of the civil air patrol, Colorado wing, while said persons are actually performing duties as volunteer firefighters or as members of such volunteer rescue teams or groups, volunteer disaster teams, volunteer ambulance teams or groups, or volunteer search teams or as members of the civil air patrol, Colorado wing, and while engaged in organized drills, practice, or training necessary or proper for the performance of such duties. Members of volunteer police departments, volunteer police reserves, and volunteer police teams or groups in any county, city, town, or municipality, while actually performing duties as volunteer police officers, may be deemed employees within the meaning of this paragraph (a) at the option of the governing body of such county or municipality.

(B) Notwithstanding the provisions of sub-subparagraph (A) of this subparagraph (I), any elected or appointed official of any county, city, town, or irrigation, drainage, or school district or taxing district who receives no compensation for service rendered as such an official, other than reimbursement of actual expenses, may be deemed not to be an employee within the meaning of this paragraph (a) at the option of the governing body of such county, city, town, or district. The option to exclude such officials as employees within the meaning of this paragraph (a) may be exercised as to any category of officials or as to any combination of categories of officials. Any such option may be exercised for any policy year by the filing of a statement with the division not less than forty-five days before the start of the policy year for which the option is to be exercised. If such a statement is in effect as to any category of such uncompensated officials, no official in said category shall be deemed an employee within the meaning of this paragraph (a). The governing body shall notify each official of such action promptly at the time such election to exclude is exercised.

(II) The rate of compensation of such persons accidentally injured, or, if killed, the rate of compensation for their dependents, while serving upon such posse or as volunteer firefighters or as members of such volunteer police departments, volunteer police reserves, or volunteer police teams or groups or as members of such volunteer rescue teams or groups, volunteer disaster teams, volunteer ambulance teams or groups, or volunteer search teams or as members of the civil air patrol, Colorado wing, and of every nonsalaried person in the service of the state, or of any county, city, town, or irrigation, drainage, or school district therein, or of any public institution or administrative board thereof under any appointment or contract of hire, express or implied, including nonsalaried elective officials of the state, and of all members of the military forces of the state of Colorado shall be at the maximum rate provided by articles 40 to 47 of this title; except that this subparagraph (II) shall apply to an official described in sub-subparagraph (B) of subparagraph (I) of this paragraph (a) only if no statement exercising the option to exclude such official as an employee within the meaning of this paragraph (a) is in effect.

(III) Any person who, as part of a rehabilitation program of the social services department of any county or city and county, is placed with a private employer for the purpose of training or learning trades or occupations shall be deemed while so engaged to be an employee of such private employer. Any person who receives a work experience assignment to a position in any department or agency of any county or municipality, in any school district, in the office of any state agency or political subdivision thereof, or in any private for profit or any nonprofit agency pursuant to the provisions of part 7 of article 2 of title 26, C.R.S., shall be deemed while so assigned to be an employee of the respective department, agency, office, political subdivision, private for profit or nonprofit agency, or school district to which said person is assigned or, if so negotiated between the county and the entity to which the person is assigned, of the county arranging the work experience assignment. Any person who receives a work experience assignment to a position in any federal office or agency pursuant to part 7 of article 2 of title 26, C.R.S., shall be deemed while so assigned to be an employee of the county arranging the work experience assignment. The rate of compensation for such persons if accidentally injured or, if killed, for their dependents shall be based upon the wages normally paid in the community in which they reside for the type of work in which they are engaged at the time of such injury or death; except that, if any such person is a minor, compensation to such minor for permanent disability, if any, or death benefits to such minor's dependents shall be paid at the maximum rate of compensation payable under articles 40 to 47 of this title at the time of the determination of such disability or of such death.

(IV) Except as provided in section 8-40-301 (3) and section 8-40-302 (7)(a), any person who may at any time be receiving training under any work or job training or rehabilitation program sponsored by any department, board, commission, or institution of the state of Colorado or of any county, city and county, city, town, school district, or private or parochial school or college and who, as part of any such work or job training or rehabilitation program of any department, board, commission, or institution of the state of Colorado or of any county, city and county, city, town, school district, or private or parochial school or college, is placed with any employer for the purpose of training or learning trades or occupations shall be deemed while so engaged to be an employee of the respective department, board, commission, or institution of the state of Colorado or of the county, city and county, city, town, school district, or private or parochial school or college sponsoring such training or rehabilitation program unless the following conditions are met, in which case the placed person shall be deemed an employee of the employer with whom he or she is placed:

(A) The sponsoring entity and the employer agree that the employer shall cover the placed person under the employer's workers' compensation insurance;

(B) The employer does in fact insure and keep insured its liability for workers' compensation as provided in articles 40 to 47 of this title and does in fact cover the placed person under such insurance; and

(C) With respect to agreements between sponsoring entities and employers entered into after April 1, 1991, the employer has been provided with notice of the provisions of this subparagraph (IV) and of subparagraphs (V) and (VI) of this paragraph (a).

(V) In the event a person placed with an employer is deemed an employee of the employer pursuant to subparagraph (IV) of this paragraph (a), the sponsoring entity shall not be subject to any liability for or on account of the death of or personal injury to the person so placed. In the event such person is deemed an employee of the sponsoring entity pursuant to the said subparagraph (IV), the employer shall not be subject to any liability for or on account of the death of or personal injury to the person and shall not be required to carry workers' compensation insurance or to pay premiums for workers' compensation insurance with respect to the person.

(VI) The rate of compensation for a person placed pursuant to subparagraph (IV) of this paragraph (a) if accidentally injured or, if killed, for dependents of such person shall be based upon the wages normally paid in the community in which such person resides or in the community where said work or job training or rehabilitation program is being conducted for the type of work in which the person is engaged at the time of such injury or death, as determined by the director; except that, if any such person is a minor, compensation for such minor for permanent disability, if any, or death benefits to such minor's dependents shall be paid at the maximum rate of compensation payable under articles 40 to 47 of this title at the time of the determination of such disability or death.

(b) Every person in the service of any person, association of persons, firm, or private corporation, including any public service corporation, personal representative, assignee, trustee, or receiver, under any contract of hire, express or implied, including aliens and also including minors, whether lawfully or unlawfully employed, who for the purpose of articles 40 to 47 of this title are considered the same and have the same power of contracting with respect to their employment as adult employees, but not including any persons who are expressly excluded from articles 40 to 47 of this title or whose employment is but casual and not in the usual course of the trade, business, profession, or occupation of the employer. The following persons shall also be deemed employees and entitled to benefits at the maximum rate provided by said articles, and, in the event of injury or death, their dependents shall likewise be entitled to such maximum benefits, if and when the association, team, group, or organization to which they belong has elected to become subject to articles 40 to 47 of this title and has insured its liability under said articles: All members of privately organized volunteer fire departments, volunteer rescue teams or groups, volunteer disaster teams, volunteer ambulance teams or groups, and volunteer search teams and organizations while performing their respective duties as members of such privately organized volunteer fire departments, volunteer rescue teams or groups, volunteer disaster teams, volunteer ambulance teams or groups, and volunteer search teams and organizations and while engaged in organized drills, practice, or training necessary or proper for the performance of their respective duties.

(2) (a) Notwithstanding any other provision of this section, any individual who performs services for pay for another shall be deemed to be an employee, irrespective of whether the common-law relationship of master and servant exists, unless such individual is free from control and direction in the performance of the service, both under the contract for performance of service and in fact and such individual is customarily engaged in an independent trade, occupation, profession, or business related to the service performed. For purposes of this section, the degree of control exercised by the person for whom the service is performed over the performance of the service or over the individual performing the service shall not be considered if such control is exercised pursuant to the requirements of any state or federal statute or regulation.

(b) (I) To prove that an individual is engaged in an independent trade, occupation, profession, or business and is free from control and direction in the performance of the service, the individual and the person for whom services are performed may show by a preponderance of the evidence that the conditions set forth in paragraph (a) of this subsection (2) have been satisfied. The parties may also prove independence through a written document.

(II) To prove independence it must be shown that the person for whom services are performed does not:

(A) Require the individual to work exclusively for the person for whom services are performed; except that the individual may choose to work exclusively for such person for a finite period of time specified in the document;

(B) Establish a quality standard for the individual; except that the person may provide plans and specifications regarding the work but cannot oversee the actual work or instruct the individual as to how the work will be performed;

(C) Pay a salary or at an hourly rate instead of at a fixed or contract rate;

(D) Terminate the work of the service provider during the contract period unless such service provider violates the terms of the contract or fails to produce a result that meets the specifications of the contract;

(E) Provide more than minimal training for the individual;

(F) Provide tools or benefits to the individual; except that materials and equipment may be supplied;

(G) Dictate the time of performance; except that a completion schedule and a range of negotiated and mutually agreeable work hours may be established;

(H) Pay the service provider personally instead of making checks payable to the trade or business name of such service provider; and

(I) Combine the business operations of the person for whom service is provided in any way with the business operations of the service provider instead of maintaining all such operations separately and distinctly.

(III) A document may satisfy the requirements of this paragraph (b) if such document demonstrates by a preponderance of the evidence the existence of the factors listed in subparagraph (II) of this paragraph (b) as are appropriate to the parties' situation. The existence of any one of these factors is not conclusive evidence that the individual is an employee.

(IV) If the parties use a written document pursuant to this paragraph (b), such document must be signed by both parties and may be the contract for performance of service or a separate document. Such document shall create a rebuttable presumption of an independent contractor relationship between the parties where such document contains a disclosure, in type which is larger than the other provisions in the document or in bold-faced or underlined type, that the independent contractor is not entitled to workers' compensation benefits and that the independent contractor is obligated to pay federal and state income tax on any moneys earned pursuant to the contract relationship. All signatures on any such document must be duly notarized.

(V) If the parties use a written document pursuant to this paragraph (b) and one of the parties is a professional whose license to practice a particular occupation under the laws of the state of Colorado requires such professional to exercise a supervisory function with regard to an entire project such supervisory role shall not affect such professional's status as part of the independent contractor relationship.

(c) Nothing in this section shall be construed to conflict with section 8-40-301 or to relieve any obligations imposed pursuant thereto.

(d) Nothing in this section shall be construed to remove the claimant's burden of proving the existence of an employer-employee relationship for purposes of receiving benefits pursuant to articles 40 to 47 of this title.

(e) (I) Notwithstanding any other provision of this section, a written agreement between a nonprofit youth sports organization and a coach, specifying that the coach is an independent contractor and not an employee of the nonprofit youth sports organization and otherwise satisfying the requirements of this paragraph (e), shall be conclusive evidence that the relationship between the nonprofit youth sports organization and the coach is an independent contractor relationship rather than an employment relationship and that the nonprofit youth sports organization is not obligated to secure compensation for the coach in accordance with the "Workers' Compensation Act of Colorado".

(II) The written agreement shall contain a disclosure, in bold-faced, underlined, or large type, in a conspicuous location, and acknowledged by the parties by signature, initials, or other means demonstrating that the parties have read and understand the disclosure, indicating that the coach:

(A) Is an independent contractor and not an employee of the nonprofit youth sports organization;

(B) Is not entitled to workers' compensation benefits in connection with his or her contract with the nonprofit youth sports organization; and

(C) Is obligated to pay federal and state income tax on any moneys paid pursuant to the contract for coaching services and that the nonprofit youth sports organization will not withhold any amounts from the coach for purposes of satisfying the coach's income tax liability.

(III) A written agreement between a nonprofit youth sports organization and a coach in accordance with this paragraph (e) shall not be conclusive evidence of an independent contractor relationship for purposes of any civil action instituted by a third party.

(IV) As used in this paragraph (e), "nonprofit youth sports organization" means an organization that is exempt from federal taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, and is primarily engaged in conducting organized sports programs for persons under twenty-one years of age.

(3) Notwithstanding any other provision of this section, "employee" includes a person who participates in a property tax work-off program established pursuant to article 3.7 of title 39, C.R.S.



§ 8-40-203. Employer

(1) "Employer" means:

(a) The state, and every county, city, town, and irrigation, drainage, and school district and all other taxing districts therein, and all public institutions and administrative boards thereof without regard to the number of persons in the service of any such public employer. All such public employers shall be at all times subject to the compensation provisions of articles 40 to 47 of this title.

(b) Every person, association of persons, firm, and private corporation, including any public service corporation, personal representative, assignee, trustee, or receiver, who has one or more persons engaged in the same business or employment, except as otherwise expressly provided in articles 40 to 47 of this title, in service under any contract of hire, express or implied.

(c) Repealed.






Part 3 - Scope and Applicability

§ 8-40-301. Scope of term "employee" - definition

(1) (a) "Employee" excludes any person employed by a passenger tramway area operator, as defined in section 25-5-702 (1), or other employer, while participating in recreational activity, who at such time is relieved of and is not performing any duties of employment, regardless of whether such person is utilizing, by discount or otherwise, a pass, ticket, license, permit, or other device as an emolument of employment.

(b) (I) "Employee" excludes any person employed by an out-of-state employer performing incidental work in Colorado where the employee is covered at the time of injury under the workers' compensation act of another state regardless of where the contract for employment was created.

(II) For purposes of this section, "incidental work" means work that is randomly or fortuitously in Colorado.

(III) This section only applies to a workers' compensation act of another state that includes a reciprocal provision exempting Colorado employers from liability under the other state's act for incidental work.

(2) "Employee" excludes any person who is a licensed real estate sales agent or a licensed real estate broker associated with another real estate broker if:

(a) Substantially all of the sales agent's or associated broker's remuneration from real estate brokerage is derived from real estate commissions; and

(b) The services of the sales agent or associated broker are performed under a written contract specifying that the sales agent or associated broker is an independent contractor; and

(c) Such contract provides that the sales agent or associated broker shall not be treated as an employee for federal income tax purposes.

(3) (a) Notwithstanding the provisions of section 8-40-202 (1)(a)(IV), "employee" excludes any person who is confined to a city or county jail or any department of corrections facility as an inmate and who, as a part of such confinement, is working, performing services, or participating in a training or rehabilitation or work release program; except that "employee" includes an inmate of a department of corrections facility or a city, county, or city and county jail who is working, performing services, or participating in a training, rehabilitation, or work release program that has been certified by the federal prison industry enhancement certification program pursuant to the federal "Justice System Improvement Act of 1979", 18 U.S.C. sec. 1761 (c). For the purposes of articles 40 to 47 of this title, an inmate participating in a program certified by the federal prison industry enhancement certification program is an employee of that certified program, which certified program shall carry workers' compensation insurance pursuant to articles 40 to 47 of this title. No inmate participating in a certified program shall be deemed to be an employee of the state, city, county, or city and county that owns, operates, or contracts for the operation of the facility or jail in which the inmate is incarcerated.

(b) The provisions of paragraph (a) of this subsection (3) do not apply to an inmate who is working for a private employer under a contract of hire wherein the private employer is required to maintain workers' compensation insurance for its employees pursuant to articles 40 to 47 of this title. Such inmate shall be an employee of such private employer for purposes of articles 40 to 47 of this title.

(c) The provisions of paragraph (a) of this subsection (3) do not apply to an inmate working for a joint venture established pursuant to the provisions of section 17-24-119 or 17-24-121, C.R.S. Such inmate shall be an employee of such joint venture for purposes of articles 40 to 47 of this title.

(d) The provisions of paragraph (a) of this subsection (3) do not apply to an inmate working for a private person or entity pursuant to the provisions of section 17-24-122, C.R.S. Such inmate shall be an employee of such private person or entity for purposes of articles 40 to 47 of this title.

(4) "Employee" excludes any person who volunteers time or services for a ski area operator, as defined in section 33-44-103 (7), C.R.S., or for a ski area sponsored program or activity, notwithstanding the fact that such person may receive noncash remuneration for such person or such person's designee in conjunction with such person's status as a volunteer. No contract of hire, express or implied, is created between any volunteer pursuant to this section and a ski area operator. Notice shall be given to such volunteer in writing that the volunteering of time or services under this subsection (4) does not constitute employment for purposes of the "Workers' Compensation Act of Colorado" and that such person is not entitled to benefits pursuant to said act.

(5) "Employee" excludes any person who is working as a driver under a lease agreement pursuant to section 40-11.5-102, C.R.S., with a common carrier or contract carrier.

(6) Any person working as a driver with a common carrier or contract carrier as described in this section shall be eligible for and shall be offered workers' compensation insurance coverage by Pinnacol Assurance or similar coverage consistent with the requirements set forth in section 40-11.5-102 (5), C.R.S.

(7) Persons who provide host home services as part of residential services and supports, as described in section 25.5-10-206 (1)(e), C.R.S., for an eligible person, as defined in section 25.5-6-403 (2)(a), C.R.S., pursuant to the "Home- and Community-based Services for Persons with Developmental Disabilities Act", part 4 of article 6 of title 25.5, C.R.S., and pursuant to a contract with a community-centered board designated pursuant to section 25.5-10-209, C.R.S., or a contract with a service agency as defined in section 25.5-10-202, C.R.S., shall not be considered employees of the community-centered board or the service agency.

(8) For the purposes of articles 40 to 47 of this title, "employee" excludes any person who performs services for more than one employer at a race meet as defined by section 12-60-102 (22), C.R.S., or at a horse track as defined by section 12-60-102 (11), C.R.S.

(9) Notwithstanding any other provision of this section, "employee" includes a person who participates in a property tax work-off program established pursuant to article 3.7 of title 39, C.R.S.



§ 8-40-302. Scope of term "employer"

(1) Repealed.

(2) Articles 40 to 47 of this title are not intended to apply to employees of eleemosynary, charitable, fraternal, religious, or social employers who are elected or appointed to serve in an advisory capacity and receive an annual salary or an amount not in excess of seven hundred fifty dollars and are not otherwise subject to the "Workers' Compensation Act of Colorado".

(3) Articles 40 to 47 of this title are not intended to apply to employers of casual farm and ranch labor or employers of persons who do casual maintenance, repair, remodeling, yard, lawn, tree, or shrub planting or trimming, or similar work about the place of business, trade, or profession of the employer if such employers have no other employees subject to said articles 40 to 47, if such employments are casual and are not within the course of the trade, business, or profession of said employers, if the amounts expended for wages paid by the employers to casual persons employed to do maintenance, repair, remodeling, yard, lawn, tree, or shrub planting or trimming, or similar work about the place of business, trade, or profession of the employer do not exceed the sum of two thousand dollars for any calendar year, and if the amounts expended for wages by the employer of casual farm and ranch labor do not exceed the sum of two thousand dollars for any calendar year.

(4) Articles 40 to 47 of this title are not intended to apply to employers of persons who do domestic work or maintenance, repair, remodeling, yard, lawn, tree, or shrub planting or trimming, or similar work about the private home of the employer if such employers have no other employees subject to said articles 40 to 47 and if such employments are not within the course of the trade, business, or profession of said employers. This exemption shall not apply to such employers if the persons who perform the work are regularly employed by such employers on a full-time basis. For purposes of this subsection (4), "full-time" means work performed for forty hours or more a week or on five days or more a week.

(5) (a) Any employer excluded under this section may elect to accept the provisions of articles 40 to 47 of this title by purchasing and keeping in force a policy of workers' compensation insurance covering said employees.

(b) Notwithstanding any other provision of articles 40 to 47 of this title, any working general partner or sole proprietor actively engaged in the business may elect to be included by endorsement as an employee of the insured and shall be entitled to elect coverage regardless of whether such working general partner or sole proprietor employs any other person under any contract of hire.

(6) Articles 40 to 47 of this title are intended to apply to officers of agricultural corporations; but effective July 1, 1977, any such agricultural corporation may elect to reject the provisions of articles 40 to 47 of this title for any or all of said officers.

(7) (a) Any employer, as defined in section 8-40-203, who enters into a bona fide cooperative education or student internship program sponsored by an educational institution for the purpose of providing on-the-job training for students shall be deemed an employer of such students for the purposes of workers' compensation and liability insurance pursuant to articles 40 to 47 of this title.

(b) If the student placed in an on-the-job training program does not receive any pay or remuneration from the employer, the educational institution sponsoring the student in the cooperative education or student internship program shall insure the student through the institution's workers' compensation and liability insurance or enter into negotiations with the employer for the purpose of arriving at a reasonable level of compensation to the employer for the employer's expense of providing workers' compensation and liability insurance while such student is participating in on-the-job training with said employer. This paragraph (b) shall not apply to a student teacher participating in a program authorized pursuant to article 62 of title 22, C.R.S.

(c) As used in this subsection (7), "cooperative education or student internship program" means a program sponsored by an educational institution in which a student is taught through a coordinated combination of specialized in-the-school instruction provided through an educational institution by qualified teachers and on-the-job training provided through a local business, agency, or organization or any governmental agency in cooperation with the educational institution.









Article 41 - Coverage and Liability

Part 1 - Abrogation of Defense

§ 8-41-101. Assumption of risk - negligence of employee or fellow servant

(1) In an action to recover damages for a personal injury sustained by an employee while engaged in the line of duty, or for death resulting from personal injuries so sustained, in which recovery is sought upon the ground of want of ordinary care of the employer, or of the officer, agent, or servant of the employer, it shall not be a defense:

(a) That the employee, either expressly or impliedly, assumed the risk of the hazard complained of as due to the employer's negligence;

(b) That the injury or death was caused, in whole or in part, by the want of ordinary care of a fellow servant;

(c) That the injury or death was caused, in whole or in part, by the want of ordinary care of the injured employee where such want of care was not willful.



§ 8-41-102. Liability of employer complying

An employer who has complied with the provisions of articles 40 to 47 of this title, including the provisions relating to insurance, shall not be subject to the provisions of section 8-41-101; nor shall such employer or the insurance carrier, if any, insuring the employer's liability under said articles be subject to any other liability for the death of or personal injury to any employee, except as provided in said articles; and all causes of action, actions at law, suits in equity, proceedings, and statutory and common law rights and remedies for and on account of such death of or personal injury to any such employee and accruing to any person are abolished except as provided in said articles.



§ 8-41-103. Availability of common-law defenses

If an employer has complied with the provisions of articles 40 to 47 of this title, including the provisions thereof relating to insurance, and an action is brought against such employer or such employer's insurance carrier to recover damages for personal injuries or death sustained by an employee who has elected not to come under said articles, such employer and such employer's insurance carrier shall have all the defenses to the action which they would have had if said articles and part 2 of article 2 of this title had not been enacted.



§ 8-41-104. Acceptance as surrender of other remedies

An election under the provisions of section 8-40-302 (5) and in compliance with the provisions of articles 40 to 47 of this title, including the provisions for insurance, shall be construed to be a surrender by the employer, such employer's insurance carrier, and the employee of their rights to any method, form, or amount of compensation or determination thereof or to any cause of action, action at law, suit in equity, or statutory or common-law right, remedy, or proceeding for or on account of such personal injuries or death of such employee other than as provided in said articles, and shall be an acceptance of all the provisions of said articles, and shall bind the employee personally, and, for compensation for such employee's death, the employee's personal representatives, surviving spouse, and next of kin, as well as the employer, such employer's insurance carrier, and those conducting their business during bankruptcy or insolvency.






Part 2 - Coverage

§ 8-41-201. Not applicable to common carriers

The provisions of articles 40 to 47 of this title shall not apply to common carriers by railroad but shall apply to all other employers as defined in said articles engaged in intrastate or interstate commerce, or both, except those employers, other than the Colorado division of civil air patrol, for whom a rule of liability is established by the laws of the United States.



§ 8-41-202. Rejection of coverage by corporate officers and others

(1) Notwithstanding any provisions of articles 40 to 47 of this title to the contrary, a corporate officer of a corporation or a member of a limited liability company may elect to reject the provisions of articles 40 to 47 of this title. If so elected, said corporate officer or member shall provide written notice on a form approved by the division through a rule promulgated by the director of such election to the worker's compensation insurer of the employing corporation or company, if any, by certified mail. If there is no workers' compensation insurance company, the notice shall be provided to the division by certified mail. Such notice shall become effective the day following receipt of said notice by the insurer or the division.

(2) A corporate officer's or member's election to reject the provisions of articles 40 to 47 of this title shall continue in effect so long as the corporation's or company's insurance policy is in effect or until said officer or member, by written notice to the insurer, revokes the election to reject said provisions.

(3) Nothing in this section shall be construed to limit the responsibility of corporations or limited liability companies to provide coverage for their employees as required under articles 40 to 47 of this title. An election to reject coverage pursuant to this section may not be made a condition of employment.

(4) For the purposes of this section:

(a) "Corporate officer" means the chairperson of the board, president, vice-president, secretary, or treasurer who is an owner of at least ten percent of the stock of the corporation and who controls, supervises, or manages the business affairs of the corporation, as attested to by the secretary of the corporation at the time of the election.

(b) "Member" means an owner of at least ten percent of the membership interest of the limited liability company at all times and who controls, supervises, or manages the business affairs of the limited liability company.



§ 8-41-203. Negligence of stranger - remedies - subrogation - actions - compromise

(1) (a) If any employee entitled to compensation under articles 40 to 47 of this title is injured or killed by the negligence or wrong of another not in the same employ, such injured employee or, in case of death, such employee's dependents, may take compensation under said articles and may also pursue a remedy against the other person to recover any damages in excess of the compensation available under said articles.

(b) The payment of compensation pursuant to articles 40 to 47 of this title shall operate as and be an assignment of the cause of action against such other person to Pinnacol Assurance, the medical disaster insurance fund, the major medical insurance fund, or the subsequent injury fund, if compensation is payable from said funds, and otherwise to the person, association, corporation, or insurance carrier liable for the payment of such compensation. Said insurance carrier shall not be entitled to recover any sum in excess of the amount of compensation for which said carrier is liable under said articles to the injured employee, but to that extent said carrier shall be subrogated to the rights of the injured employee against said third party causing the injury. If the injured employee proceeds against such other person, then Pinnacol Assurance, the medical disaster insurance fund, the major medical insurance fund, the subsequent injury fund, or such other person, association, corporation, or insurance carrier, as the case may be, shall contribute only the deficiency, if any, between the amount of the recovery against such other person actually collected and the compensation provided by said articles in such case.

(c) The right of subrogation provided by this section shall apply to and include all compensation and all medical, hospital, dental, funeral, and other benefits and expenses to which the employee or, if the employee is deceased, the employee's dependents are entitled under the provisions of said articles, including parts 2 and 3 of article 46 of this title, or for which the employee's employer or insurance carrier is liable or has assumed liability.

(d) The assigned and subrogated cause of action provided by this section, together with the right to recover future benefits:

(I) Shall extend to all moneys collected from the third party causing the injury for all:

(A) Economic damages; and

(B) Physical impairment and disfigurement damages; except that, to the extent the trier of fact makes a separate award for disfigurement damages, the right of the beneficiary of the assigned interest to recover from such disfigurement damages shall be limited to the amount the beneficiary of the assigned interest paid, or is obligated to pay, in disfigurement damages pursuant to articles 40 to 47 of this title; and

(II) Shall not extend to moneys collected for noneconomic damages awarded for pain and suffering, inconvenience, emotional stress, or impairment of quality of life.

(e) (I) Except as otherwise provided in subparagraph (II) of this paragraph (e), the amount of the assigned and subrogated cause of action shall be reduced by an amount equal to the reasonable attorney fees and costs paid by the injured employee or, if the employee is deceased, the employee's dependents, in pursuing the recovery of the assigned and subrogated cause of action and the collection of such recovery.

(II) If the beneficiary of the assigned and subrogated cause of action elects to independently pursue such assigned cause of action, any recovery by such beneficiary shall not be reduced by any attorney fees and costs incurred by the employee. If the beneficiary of the assigned and subrogated cause of action elects to intervene within ninety days after receiving the notice required by paragraph (c) of subsection (4) of this section, any recovery by such beneficiary shall not be reduced by any attorney fees and costs incurred by the employee. If such beneficiary elects to intervene after the expiration of such ninety-day period, the court may reduce the beneficiary's recovery by a reasonable amount for any attorney fees and costs incurred by the employee after the end of such ninety-day period and before receiving notice that the beneficiary intends to intervene.

(f) Nothing in this section shall be construed as limiting in any way the right of the injured employee to take compensation under articles 40 to 47 of this title and also proceed against the third party causing the injury to recover any damages in excess of the subrogation rights described in this section.

(2) Such a cause of action assigned to Pinnacol Assurance may be prosecuted or compromised by it. A compromise of any such cause of action by the employee or, if the employee is deceased, the employee's dependents at an amount less than the compensation provided for by articles 40 to 47 of this title shall be made only with the written approval of the chief executive officer of Pinnacol Assurance, if the deficiency of compensation would be payable from the Pinnacol Assurance fund, and otherwise with the written approval of the person, association, corporation, or insurance carrier liable to pay the same. Such written approval shall not be unreasonably withheld. Failure to obtain such written approval shall entitle the party responsible for paying workers' compensation benefits to be reimbursed for all benefits paid from, and offset any future liability under articles 40 to 47 of this title against, the entire proceeds recovered without any credit for reasonable attorney fees and costs as provided in paragraph (e) of subsection (1) of this section. If such approval is not obtained, the employee or, if the employee is deceased, the employee's dependents shall not be liable for any plaintiff's attorney fees for the third-party recovery on that portion of any recovery equal to the assigned and subrogated interest and are not subject to any action for refusal to pay such plaintiff's attorney fees resulting from the third-party case.

(3) If an employee is killed by the negligence or wrong of another not in the same employ and the dependents of such employee who are entitled to compensation under articles 40 to 47 of this title are minors, the decision to pursue or compromise any claim against a third party shall be made by such minor or shall be made on the minor's behalf by a parent of such minor or by the minor's next friend or duly appointed guardian, as the director of the division of workers' compensation may determine by rule in each case. Once such decision is made, the person who made the decision shall also bear the responsibility to provide all notices required by this section.

(4) (a) (I) If the employee or, if the employee is deceased, the employee's dependents make a demand upon or a request of a person or entity not in the same employ as the employee to seek recovery for damages arising from actions of such other person or entity, the employee or dependents shall also give written notice, within ten days, to the division of workers' compensation and to all parties who may be responsible for paying benefits to the employee or dependents under articles 40 to 47 of this title.

(II) If the party responsible for paying workers' compensation benefits under articles 40 to 47 of this title to the employee or, if the employee is deceased, the employee's dependents, makes a demand upon or a request of a person or entity not in the same employ as the employee to seek recovery for damages arising from actions of the other person or entity, the party responsible for paying the workers' compensation benefits shall also give written notice, within ten days, to the division of workers' compensation and to the employee or, if the employee is deceased, to the employee's dependents.

(III) The notice requirements of this paragraph (a) shall not apply to demands or requests seeking the recovery of medical payments only, and not seeking the recovery of any other type of damage or loss.

(b) The notice required by this subsection (4) shall contain the following:

(I) A description of the claim;

(II) The names and addresses of any and all other persons believed to be negligent;

(III) The name and address of any attorney representing the employee or dependents;

(IV) The name and address of any attorney representing other persons believed to be negligent; and

(V) The name, address, and telephone number of the insurance company or third-party administrator.

(c) (I) Except as provided in subparagraph (II) of this paragraph (c), at least twenty days before commencing a lawsuit or arbitration proceeding to recover damages arising from actions of another person or entity, the party initiating such lawsuit or arbitration shall give written notice to all parties who may be responsible for paying benefits to the employee or dependents under articles 40 to 47 of this title and to the employee or, if the employee is deceased, the employee's dependents. Such notice shall contain all of the information set out in paragraph (b) of this subsection (4) and shall be accompanied by a draft copy of the complaint.

(II) If any applicable statutory limitation period would expire before such twenty days have passed, the party initiating such lawsuit or arbitration may file or serve the complaint, or otherwise act to toll the running of such limitation period, before such twenty days have passed. The party initiating the lawsuit or arbitration shall provide the notice required by subparagraph (I) of this paragraph (c) within twenty days after commencing such action.

(d) If the employee or dependents fail to provide the written notice required pursuant to subparagraph (I) of paragraph (a) of this subsection (4):

(I) The party responsible for paying workers' compensation benefits shall be entitled to reimbursement from all moneys collected from the third party for all economic damages and for all physical impairment and disfigurement damages, without any credit for reasonable attorney fees as provided in paragraph (e) of subsection (1) of this section. If the trier of fact makes a separate award for disfigurement damages, reimbursement from such disfigurement damage award shall be limited to the amount the party paying workers' compensation benefits paid, or is obligated to pay, in disfigurement damages pursuant to articles 40 to 47 of this title. Such rights shall not extend to moneys collected for noneconomic damages awarded for pain and suffering, inconvenience, emotional stress, or impairment of quality of life.

(II) The employee or dependents shall not be liable for any plaintiff's attorney fees for the third-party recovery on that portion of any recovery equal to the assigned and subrogated interest and are not subject to any action for refusal to pay such plaintiff's attorney fees resulting from the third-party case.

(e) If the party responsible for paying workers' compensation benefits under articles 40 to 47 of this title fails to provide the written notice required pursuant to subparagraph (II) of paragraph (a) of this subsection (4), the amount of the claim shall be reduced by fifty dollars for each day such notice was not given to the employee or, if the employee is deceased, the employee's dependents, in an amount not to exceed twenty percent of the amount of the total assigned interest at the time such notice should have been given. The failure to provide such notice shall be a reassignment of a portion of the claim to the employee or, if the employee is deceased, the employee's dependents, in an amount equal to the penalty.



§ 8-41-204. Injury outside of state - benefits in accordance with state law

If an employee who has been hired or is regularly employed in this state receives personal injuries in an accident or an occupational disease arising out of and in the course of such employment outside of this state, the employee, or such employee's dependents in case of death, shall be entitled to compensation according to the law of this state. This provision shall apply only to those injuries received by the employee within six months after leaving this state, unless, prior to the expiration of such six-month period, the employer has filed with the division notice that the employer has elected to extend such coverage for a greater period of time.



§ 8-41-205. Waiver of compensation by employee - approval required - exception

No waiver of compensation or medical benefits by an employee for aggravation of any preexisting condition or disease shall be allowed under articles 40 to 47 of this title. This section, however, shall not invalidate any such waiver so filed and approved prior to March 1, 1977, under the provisions of the "Colorado Occupational Disease Disability Act", which was repealed effective September 1, 1975.



§ 8-41-206. Disability beginning five years after injury

Any disability beginning more than five years after the date of injury shall be conclusively presumed not to be due to the injury, except in cases of disability or death resulting from exposure to radioactive materials, substances, or machines or to fissionable materials, or any type of malignancy caused thereby, or from poisoning by uranium or its compounds, or from asbestosis, silicosis, or anthracosis.



§ 8-41-207. Death after two years

In case death occurs more than two years after the date of receiving any injury, such death shall be prima facie presumed not to be due to such injury; such presumption shall not apply in cases of silicosis, asbestosis, anthracosis, or disability or death resulting from exposure to radioactive materials, substances, or machines or to fissionable materials, or any type of malignancy caused thereby, or from poisoning by uranium or its compounds. In all other cases, such presumption may be rebutted by competent evidence.



§ 8-41-208. Coverage for job-related exposure to or contraction of hepatitis C

(1) The exposure to or contraction of hepatitis C by a firefighter, emergency services provider, or peace officer, as described in section 16-2.5-101, C.R.S., shall be presumed to be within the course and scope of employment if the following conditions are satisfied:

(a) A baseline test shall be provided by the employer, or if insured, by the insurer, to be performed within five days after the employee reports the on-the-job exposure. The employee must report the exposure within two days after the employee knew or reasonably should have known of the exposure;

(b) The baseline test establishes that the employee was not infected with hepatitis C at the time of the on-the-job exposure;

(c) The employee complies with reasonable and necessary medical procedures set forth in section 8-42-101 (1)(c);

(d) The employee is determined to have hepatitis C within twenty-four months after the on-the-job exposure to the known or possible source.

(2) The exposure to or contraction of hepatitis C by a firefighter, emergency services provider, or peace officer, as described in section 16-2.5-101, C.R.S., shall not be deemed to be within the course and scope of employment if an employer or insurer shows by a preponderance of the evidence that such exposure or contraction did not occur on the job.



§ 8-41-209. Coverage for occupational diseases contracted by firefighters

(1) Death, disability, or impairment of health of a firefighter of any political subdivision who has completed five or more years of employment as a firefighter, caused by cancer of the brain, skin, digestive system, hematological system, or genitourinary system and resulting from his or her employment as a firefighter, shall be considered an occupational disease.

(2) Any condition or impairment of health described in subsection (1) of this section:

(a) Shall be presumed to result from a firefighter's employment if, at the time of becoming a firefighter or thereafter, the firefighter underwent a physical examination that failed to reveal substantial evidence of such condition or impairment of health that preexisted his or her employment as a firefighter; and

(b) Shall not be deemed to result from the firefighter's employment if the firefighter's employer or insurer shows by a preponderance of the medical evidence that such condition or impairment did not occur on the job.

(3) Repealed.

(4) An employer who participates in the voluntary firefighter cancer benefits program created in part 4 of article 5 of title 29 is not subject to this section unless the employer ends participation in that program.



§ 8-41-210. Coverage for property tax work-off program participants

Notwithstanding any provision of law to the contrary, a governmental entity or private nonprofit or for-profit entity that has a contract with a governmental entity that is self-insured under articles 40 to 47 of this title may purchase workers' compensation insurance from any insurer authorized to transact the business of workers' compensation insurance in this state for the express purpose of covering participants in the property tax work-off program established pursuant to article 3.7 of title 39, C.R.S.



§ 8-41-211. Transportation network company drivers - rules

On June 5, 2014, the director, upon consideration of existing Colorado statutory and case law, may by rule determine whether or not transportation network companies have an obligation under existing Colorado law to provide or offer for purchase workers' compensation insurance coverage to transportation network company drivers.






Part 3 - Liability

§ 8-41-301. Conditions of recovery - definitions - repeal

(1) The right to the compensation provided for in articles 40 to 47 of this title, in lieu of any other liability to any person for any personal injury or death resulting therefrom, shall obtain in all cases where the following conditions occur:

(a) Where, at the time of the injury, both employer and employee are subject to the provisions of said articles and where the employer has complied with the provisions thereof regarding insurance;

(b) Where, at the time of the injury, the employee is performing service arising out of and in the course of the employee's employment;

(c) Where the injury or death is proximately caused by an injury or occupational disease arising out of and in the course of the employee's employment and is not intentionally self-inflicted.

(2) (a) A claim of mental impairment must be proven by evidence supported by the testimony of a licensed physician or psychologist. For purposes of this subsection (2), "mental impairment" means a recognized, permanent disability arising from an accidental injury arising out of and in the course of employment when the accidental injury involves no physical injury and consists of a psychologically traumatic event that is generally outside of a worker's usual experience and would evoke significant symptoms of distress in a worker in similar circumstances. A mental impairment shall not be considered to arise out of and in the course of employment if it results from a disciplinary action, work evaluation, job transfer, lay-off, demotion, promotion, termination, retirement, or similar action taken in good faith by the employer. The mental impairment that is the basis of the claim shall have arisen primarily from the claimant's then occupation and place of employment in order to be compensable.

(2) (a) A claim of mental impairment must be proven by evidence supported by the testimony of a licensed psychiatrist or psychologist. A mental impairment shall not be considered to arise out of and in the course of employment if it results from a disciplinary action, work evaluation, job transfer, lay-off, demotion, promotion, termination, retirement, or similar action taken in good faith by the employer. The mental impairment that is the basis of the claim must have arisen primarily from the claimant's then occupation and place of employment in order to be compensable.

(a.5) (I) For purposes of this subsection (2), "mental impairment" also includes a disability arising from an accidental physical injury that leads to a recognized permanent psychological disability.

(II) This subsection (2)(a.5) is repealed, effective July 1, 2018.

(b) Notwithstanding any other provision of articles 40 to 47 of this title, where a claim is by reason of mental impairment, the claimant shall be limited to twelve weeks of medical impairment benefits, which shall be in an amount not less than one hundred fifty dollars per week and not more than fifty percent of the state average weekly wage, inclusive of any temporary disability benefits; except that this limitation shall not apply to any victim of a crime of violence, without regard to the intent of the perpetrator of the crime, nor to the victim of a physical injury or occupational disease that causes neurological brain damage; and nothing in this section shall limit the determination of the percentage of impairment pursuant to section 8-42-107 (8) for the purposes of establishing the applicable cap on benefits pursuant to section 8-42-107.5.

(c) The claim of mental impairment cannot be based, in whole or in part, upon facts and circumstances that are common to all fields of employment.

(d) The mental impairment which is the basis of the claim must be, in and of itself, either sufficient to render the employee temporarily or permanently disabled from pursuing the occupation from which the claim arose or to require medical or psychological treatment.

(3) For the purposes of this section:

(a) "Mental impairment" means a recognized, permanent disability arising from an accidental injury arising out of and in the course of employment when the accidental injury involves no physical injury and consists of a psychologically traumatic event. "Mental impairment" also includes a disability arising from an accidental physical injury that leads to a recognized permanent psychological disability.

(b) (I) "Psychologically traumatic event" means an event that is generally outside of a worker's usual experience and would evoke significant symptoms of distress in a worker in similar circumstances.

(II) "Psychologically traumatic event" also includes an event that is within a worker's usual experience only when the worker is diagnosed with post-traumatic stress disorder by a licensed psychiatrist or psychologist after the worker experienced exposure to one or more of the following events:

(A) The worker is the subject of an attempt by another person to cause the worker serious bodily injury or death through the use of deadly force, and the worker reasonably believes the worker is the subject of the attempt;

(B) The worker visually witnesses a death, or the immediate aftermath of the death, of one or more people as the result of a violent event; or

(C) The worker repeatedly visually witnesses the serious bodily injury, or the immediate aftermath of the serious bodily injury, of one or more people as the result of the intentional act of another person or an accident.

(c) "Serious bodily injury" means bodily injury that, either at the time of the actual injury or a later time, involves a substantial risk of death, a substantial risk of serious permanent disfigurement, or a substantial risk of protracted loss or impairment of the function of any part or organ of the body.



§ 8-41-302. Scope of terms - "accident" - "injury" - "occupational disease"

(1) "Accident", "injury", and "occupational disease" shall not be construed to include disability or death caused by or resulting from mental or emotional stress unless it is shown by competent evidence that such mental or emotional stress is proximately caused solely by hazards to which the worker would not have been equally exposed outside the employment.

(2) "Accident", "injury", and "occupational disease" shall not be construed to include disability or death caused by heart attack unless it is shown by competent evidence that such heart attack was proximately caused by an unusual exertion arising out of and within the course of the employment.



§ 8-41-303. Loaning employer liable for compensation

Where an employer, who has accepted the provisions of articles 40 to 47 of this title and has complied therewith, loans the service of any of the employer's employees who have accepted the provisions of said articles to any third person, the employer shall be liable for any compensation thereafter for any injuries or death of said employee as provided in said articles, unless it appears from the evidence in said case that said loaning constitutes a new contract of hire, express or implied, between the employee whose services were loaned and the person to whom the employee was loaned.



§ 8-41-304. Last employer liable - exception

(1) Where compensation is payable for an occupational disease, the employer in whose employment the employee was last injuriously exposed to the hazards of such disease and suffered a substantial permanent aggravation thereof and the insurance carrier, if any, on the risk when such employee was last so exposed under such employer shall alone be liable therefor, without right to contribution from any prior employer or insurance carrier. In the case of silicosis, asbestosis, or anthracosis, the only employer and insurance carrier liable shall be the last employer in whose employment the employee was last exposed to harmful quantities of silicon dioxide (SiO2) dust, asbestos dust, or coal dust on each of at least sixty days or more and the insurance carrier, if any, on the risk when the employee was last so exposed under such employer.

(2) In any case where an employee of an employer becomes disabled from silicosis, asbestosis, anthracosis, or poisoning or disease caused by exposure to radioactive materials, substances, or machines or to fissionable materials, or any type of malignancy caused thereby, or in the event death results from silicosis, asbestosis, anthracosis, or poisoning or disease caused by exposure to radioactive materials, substances, or machines or to fissionable materials, or any type of malignancy caused thereby, and, if such employee has been injuriously exposed to such diseases while in the employ of another employer during the employee's lifetime, the last employer or that employer's insurance carrier, if any, shall be liable for compensation and medical benefits as provided by articles 40 to 47 of this title, including funeral expenses and death benefits.






Part 4 - Contractors and Lessees

§ 8-41-401. Lessor contractor-out deemed employer - liability - recovery

(1) (a) (I) Any person, company, or corporation operating or engaged in or conducting any business by leasing or contracting out any part or all of the work thereof to any lessee, sublessee, contractor, or subcontractor, irrespective of the number of employees engaged in such work, shall be construed to be an employer as defined in articles 40 to 47 of this title and shall be liable as provided in said articles to pay compensation for injury or death resulting therefrom to said lessees, sublessees, contractors, and subcontractors and their employees or employees' dependents, except as otherwise provided in subsection (3) of this section.

(II) Notwithstanding subparagraph (I) of this paragraph (a) and any other provision of law to the contrary, it is presumed that a buyer of goods is not liable as a statutory employer when a lessee, sublessee, contractor, or subcontractor, or their employee who is delivering the goods to the buyer injures himself or herself while not on the buyer's premises. The presumption may be overcome by a showing that the lessee, sublessee, contractor, or subcontractor, or their employee was performing a job function that would normally be performed by an employee of the buyer of the goods being delivered. Nothing in this subparagraph (II) creates a presumption of a statutory employer-employee relationship when an injury occurs on the buyer's premises.

(III) For the purposes of this section, a "statutory employer" is an employer who is responsible to pay workers' compensation benefits pursuant to subparagraph (I) of this paragraph (a).

(a.5) The general assembly hereby finds and determines that the decision of the Colorado court of appeals in the case of Newsom v. Frank M. Hall & Co., No. 02CA1375 (February 26, 2004), in which the court held that an independent contractor may be an entity other than a natural person, did not accurately reflect the intent of the general assembly when it passed Senate Bill 93-132 and Senate Bill 95-072. The general assembly hereby declares that the term "individual", as used in this section and in section 8-40-202, means a natural person.

(b) The employer, before commencing said work, shall insure and keep insured against all liability as provided in said articles, and such lessee, sublessee, contractor, or subcontractor, as well as any employee thereof, shall be deemed employees as defined in said articles. The employer shall be entitled to recover the cost of such insurance from said lessee, sublessee, contractor, or subcontractor and may withhold and deduct the same from the contract price or any royalties or other money due, owing, or to become due said lessee, sublessee, contractor, or subcontractor.

(2) If said lessee, sublessee, contractor, or subcontractor is also an employer in the doing of such work and, before commencing such work, insures and keeps insured its liability for compensation as provided in articles 40 to 47 of this title, neither said lessee, sublessee, contractor, or subcontractor, its employees, or its insurer shall have any right of contribution or action of any kind, including actions under section 8-41-203, against the person, company, or corporation operating or engaged in or conducting any business by leasing or contracting out any part or all of the work thereof, or against its employees, servants, or agents.

(3) Notwithstanding any provision of this section or section 8-41-402 to the contrary, any individual who is excluded from the definition of employee pursuant to section 8-40-202 (2), or a working general partner or sole proprietor who is not covered under a policy of workers' compensation insurance, or a corporate officer or member of a limited liability company who executes and files an election to reject coverage under section 8-41-202 (1) shall not have any cause of action of any kind under articles 40 to 47 of this title. Nothing in this section shall be construed to restrict the right of any such individual to elect to proceed against a third party in accordance with the provisions of section 8-41-203. The total amount of damages recoverable pursuant to any cause of action resulting from a work-related injury brought by such individual that would otherwise have been compensable under articles 40 to 47 of this title shall not exceed fifteen thousand dollars, except in any cause of action brought against another not in the same employ.

(4) (a) Notwithstanding any provision of this section to the contrary, any person, company, or corporation who contracts with a landowner or lessee of a farm or ranch to perform a specified farming or ranching operation shall, prior to entering into such contract, provide for and maintain, for the period of such contract, workers' compensation coverage pursuant to articles 40 to 47 of this title covering all the employees and laborers to be utilized under such contract. Proof of such coverage on forms or certificates issued by the insurer shall be provided to the person, company, or corporation contracting for the labor prior to performing such contract.

(b) Any person, company, or corporation contracting with a landowner or lessee of a farm or ranch to provide a specified farming or ranching operation who fails to provide coverage pursuant to subsection (1) of this section or who fails to maintain such coverage for the term of the contract is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail for not more than sixty days, or by a fine of not more than five hundred dollars, or by both such fine and imprisonment.

(c) Notwithstanding any provision of this section to the contrary, no person, company, or corporation contracting with a landowner or lessee of a farm or ranch operation to perform a specified farming or ranching operation nor any employee of such person, company, or corporation required to be covered by workers' compensation pursuant to this subsection (4) shall have any right of contribution from, or any action of any kind, including actions under section 8-41-203, against, the person, company, or corporation contracting to have such agricultural labor performed.

(d) (I) If any person, company, or corporation contracting to provide labor to perform specified farming or ranching operations and required to provide workers' compensation coverage pursuant to articles 40 to 47 of this title fails to provide such coverage and the person, company, or corporation for whom the labor is provided incurs any liability thereby, the person, company, or corporation providing the labor shall be subject to a cause of action for said liability and for reasonable attorney fees.

(II) If the person, company, or corporation for whom the labor for the performance of a specified farming or ranching operation is provided is sued by the injured employee, said person, company, or corporation may join the person, company, or corporation providing the labor as a third-party defendant in lieu of filing an independent action.

(5) The provisions of this section shall not apply to licensed real estate brokers and licensed real estate sales agents, as regulated in article 61 of title 12, C.R.S., who are excluded from the definition of employee pursuant to section 8-40-301 (2).

(6) Notwithstanding any provision of this section to the contrary, any person, company, or corporation operating a commercial vehicle as defined in section 42-4-235 (1)(a), C.R.S., who holds oneself or itself out as an independent contractor only to perform for-hire transportation, including loading and unloading, and who contracts to perform a specific transportation job, transportation task, or transportation delivery for another person, company, or corporation is not entering into an employee and employer relationship for purposes of workers' compensation coverage pursuant to articles 40 to 47 of this title. Nothing in this subsection (6) shall be construed to prohibit a determination that an individual is excluded from the definition of employee pursuant to section 8-40-202 (2) if such individual is operating a commercial vehicle as defined in section 42-4-235 (1)(a), C.R.S.

(7) This section shall not apply to any person excluded from the definition of "employee" pursuant to section 8-40-301 (5) or (7).



§ 8-41-402. Repairs to real property - exception for liability of occupant of residential real property

(1) Every person, company, or corporation owning any real property or improvements thereon and contracting out any work done on and to said property to any contractor, subcontractor, or person who hires or uses employees in the doing of such work shall be deemed to be an employer under the terms of articles 40 to 47 of this title. Every such contractor, subcontractor, or person, as well as such contractor's, subcontractor's, and person's employees, shall be deemed to be an employee, and such employer shall be liable as provided in said articles to pay compensation for injury or death resulting therefrom to said contractor, subcontractor, or person and said employees or employees' dependents and, before commencing said work, shall insure and keep insured all liability as provided in said articles. Such employer shall be entitled to recover the cost of such insurance from said contractor, subcontractor, or person and may withhold and deduct the same from the contract price or any royalties or other money due, owing, or to become due to said contractor, subcontractor, or person. Articles 40 to 47 of this title shall not apply to the owner or occupant, or both, of residential real property which meets the definition of a "qualified residence" under section 163 (h)(4)(A) of the federal "Internal Revenue Code of 1986", as amended, who contracts out any work done to the property, unless the person performing the work is otherwise an employee of the owner or occupant, or both, of the property.

(2) If said contractor, subcontractor, or person doing or undertaking to do any work for an owner of property, as provided in subsection (1) of this section, is also an employer in the doing of such work and, before commencing such work, insures and keeps insured all liability for compensation as provided in articles 40 to 47 of this title, neither said contractor, subcontractor, or person nor any employees or insurers thereof shall have any right of contribution or action of any kind, including actions under section 8-41-203, against the person, company, or corporation owning real property and improvements thereon which contracts out work done on said property, or against its employees, servants, or agents.

(3) (Deleted by amendment, L. 91, p. 1295, § 9, effective July 1, 1991.)



§ 8-41-403. Exemption of certain lessors of real property

(1) The provisions of this part 4 shall not apply to any lessor or sublessor of real property who rents or leases real property to any lessee or sublessee for the purpose of conducting the business of such lessee or sublessee, whether as a franchise holder, independent agent, or consignee or in any other separate capacity and whether or not such person is an employer, as defined in section 8-40-203, but in no event where such lessee or sublessee is an employee, as defined in section 8-40-202.

(2) No such lessee or sublessee, or any employee or insurer thereof, shall have any right of contribution from or action against such lessor or sublessor under articles 40 to 47 of this title.

(3) The provisions of this part 4 shall not apply to any lessor or sublessor of real property who leases or rents real property to any lessee or sublessee for the purpose of conducting any agricultural production business of such lessee or sublessee, and no such lessee or sublessee, or any employee or insurer thereof, shall have any right of contribution from or action against such lessor or sublessor under articles 40 to 47 of this title.



§ 8-41-404. Construction work - proof of coverage required - violation - penalty - definitions

(1) (a) Except as otherwise provided in subsection (4) of this section, every person performing construction work on a construction site shall be covered by workers' compensation insurance, and a person who contracts for the performance of construction work on a construction site shall either provide, pursuant to articles 40 to 47 of this title, workers' compensation coverage for, or require proof of workers' compensation coverage from, every person with whom he or she has a direct contract to perform construction work on the construction site.

(b) A site owner, general contractor, or other person who is not a direct party to a contract for construction work shall not be held liable under subsection (3) of this section solely as a result of the person's ownership interest or general supervisory role in a construction project.

(c) Any person who contracts for the performance of construction work on a construction site and who exercises due diligence by either providing workers' compensation coverage as required by this section or requiring proof of workers' compensation coverage as required by this section from every person with whom he or she has a direct contract to perform construction work on the construction site shall not be liable under subsection (3) of this section.

(2) If the parties to a contract that includes construction work agree that part of the contract price shall be withheld to cover workers' compensation premiums for coverage required under this section, the premiums shall be calculated based only on that portion of the contract price that represents the labor portion of the contract.

(3) A violation of subsection (1) of this section is punishable by an administrative fine imposed pursuant to section 8-43-409 (1)(b). The division shall transmit revenues collected through the imposition of fines pursuant to this section to the state treasurer, who shall credit them to the Colorado uninsured employer fund created in section 8-67-105.

(4) (a) This section shall not apply to:

(I) An owner or occupant, or both, of residential real property that meets the definition of a "qualified residence" under section 163 (h)(4)(A) of the federal "Internal Revenue Code of 1986", as amended, who contracts out any work done to the real property, unless the person performing the work is otherwise an employee of the owner or occupant, or both, of the real property;

(II) An owner or occupant of real property who hires a person or persons specifically to do routine repair and maintenance on the real property of such owner or occupant;

(III) An independent contractor, who is a natural person, who has formed a corporation pursuant to section 7-102-103, C.R.S., or a limited liability company pursuant to section 7-80-203, C.R.S., and who has rejected workers' compensation coverage pursuant to section 8-41-202;

(IV) Corporate officers and members of a limited liability company who have rejected workers' compensation coverage pursuant to section 8-41-202;

(V) A partner in a partnership who has filed a certificate of limited partnership pursuant to section 7-62-201, C.R.S., a partnership registration statement pursuant to section 7-60-144 or 7-64-1002, C.R.S., or a statement of trade name pursuant to section 7-71-103, C.R.S., and has filed with the division a form, approved by the director, rejecting workers' compensation; or

(VI) A sole proprietor who has filed a statement of trade name pursuant to section 7-71-103, C.R.S., and has filed with the division a form, approved by the director, rejecting workers' compensation.

(b) Nothing in this section shall be construed to limit the responsibility of corporations, limited liability companies, partnerships, or sole proprietorships to provide coverage for their employees as required under articles 40 to 47 of this title.

(5) As used in this section:

(a) "Construction site" means a location where a structure that is attached or will be attached to real property is constructed, altered, or remodeled.

(b) "Construction work" includes all or any part of the construction, alteration, or remodeling of a structure. "Construction work" does not include surveying, engineering, examination, or inspection of a construction site or the delivery of materials to a construction site.

(c) "Proof of workers' compensation coverage" includes a certificate or other written confirmation, issued by the insurer or authorized agent of the insurer, of the existence of workers' compensation coverage in force during the period of the performance of construction work on the construction site.






Part 5 - Dependency

§ 8-41-501. Persons presumed wholly dependent

(1) For the purposes of articles 40 to 47 of this title, the following described persons shall be presumed to be wholly dependent (however, such presumption may be rebutted by competent evidence):

(a) Widow or widower, unless it is shown that she or he was voluntarily separated and living apart from the spouse at the time of the injury or death or was not dependent in whole or in part on the deceased for support;

(a.5) A person who is designated in a designated beneficiary agreement for purposes of receiving workers' compensation benefits in accordance with the provisions of article 22 of title 15, C.R.S., unless it is shown that the designated beneficiary was voluntarily separated and living apart from the other designated beneficiary at the time of the injury or death or was not dependent in whole or in part on the deceased for support;

(b) Minor children of the deceased under the age of eighteen years, including posthumous or legally adopted children;

(c) Minor children of the deceased who are eighteen years or over and under the age of twenty-one years if it is shown that:

(I) At the time of the decedent's death they were actually dependent upon the deceased for support; and

(II) Either at the time of the decedent's death or at the time they attained the age of eighteen years they were engaged in courses of study as full-time students at any accredited school. The period of presumed dependency of such persons shall continue until they attain the age of twenty-one years or until they cease to be engaged in courses of study as full-time students at an accredited school, whichever occurs first.



§ 8-41-502. Other dependents - temporary dependency

Except as otherwise provided in section 8-41-501 (1)(c), a child eighteen years of age or over and a mother, father, grandmother, grandfather, sister, brother, or grandchild who was wholly or partially supported by the deceased employee at the time of death and for a reasonable period of time immediately prior thereto is considered an actual dependent. To be entitled to compensation, such dependents, except as provided in section 8-41-501 (1)(c), must prove that they were incapable of or actually disabled from earning their own living. If said incapacity or disability is temporary only, compensation shall be paid only during the period of such temporary incapacity or disability.



§ 8-41-503. Dependency and extent determined - how

(1) Dependents and the extent of their dependency shall be determined as of the date of the injury to the injured employee, and the right to death benefits shall become fixed as of said date irrespective of any subsequent change in conditions except as provided in section 8-41-501 (1)(c). Death benefits shall be directly payable to the dependents entitled thereto or to such person legally entitled thereto as the director may designate.

(2) In case an employee or claimant entitled to compensation dies leaving dependents, any accrued and unpaid portion of the compensation or benefits up to the time of the death of such employee or claimant shall be paid to such dependents as may be ordered by the director and not to the legal representative as such of said decedent. In case the injured employee or claimant leaves no dependents, the director may order the application of any accrued and unpaid benefits up to the time of the death of such employee or claimant paid upon the expenses of the last sickness or funeral of such decedent, the preference in such payment to be to funeral expenses.

(3) In case an injured employee or dependent of a deceased employee entitled to benefits under articles 40 to 47 of this title is declared incompetent or insane, any benefits accrued or to accrue may be paid to the conservator of the estate, if any, or to any dependents, or to the party or institution having custody of the person of such injured employee or dependent of a deceased employee as may be ordered by the director in the director's discretion.



§ 8-41-504. Action by injured employee - dependents not parties in interest

No dependent of an injured employee, during the life of the employee, shall be deemed a party in interest to any proceeding by said employee for the enforcement of any claim for compensation nor with respect to any settlement thereof by said employee.



§ 8-41-505. Illegitimate minor children

Illegitimate minor children of a deceased putative father shall be entitled to compensation in the same respect as a legitimate minor child of said decedent when it is proved to the satisfaction of the director that the father, during his lifetime, has acknowledged said children to be his and has regularly contributed to their support and maintenance for a reasonable period of time prior to his death.









Article 42 - Benefits

§ 8-42-101. Employer must furnish medical aid - approval of plan - fee schedule - contracting for treatment - no recovery from employee - medical treatment guidelines - accreditation of physicians and other medical providers - rules - repeal

(1) (a) Every employer, regardless of said employer's method of insurance, shall furnish such medical, surgical, dental, nursing, and hospital treatment, medical, hospital, and surgical supplies, crutches, and apparatus as may reasonably be needed at the time of the injury or occupational disease and thereafter during the disability to cure and relieve the employee from the effects of the injury.

(b) In all cases where the injury results in the loss of a member or part of the employee's body, loss of teeth, loss of vision or hearing, or damage to an existing prosthetic device, the employer shall furnish within the limits of the medical benefits provided in paragraph (a) of this subsection (1) artificial members, glasses, hearing aids, braces, and other external prosthetic devices, including dentures, which are reasonably required to replace or improve the function of each member or part of the body or prosthetic device so affected or to improve the employee's vision or hearing. The employee may petition the division for a replacement of any artificial member, glasses, hearing aid, brace, or other external prosthetic device, including dentures, upon grounds that the employee has undergone an anatomical change since the previous device was furnished or for other good cause shown, that the anatomical change or good cause is directly related to and caused by the injury, and that the replacement is necessary to improve the function of each member or part of the body so affected or to relieve pain and discomfort. Implants or devices necessary to regulate the operation of, or to replace, with implantable devices, internal organs or structures of the body may be replaced when the authorized treating physician deems it necessary. Every employer subject to the terms and provisions of articles 40 to 47 of this title must insure against liability for the medical, surgical, and hospital expenses provided for in this article, unless permission is given by the director to such employer to operate under a medical plan, as set forth in subsection (2) of this section.

(c) In any case in which a firefighter, emergency medical services provider, or peace officer, as described in section 16-2.5-101, C.R.S., is exposed during the course and within the scope of employment to a known or possible source of hepatitis C, the employer, or if insured, the insurer, shall, at their expense, provide for baseline testing within the period of time specified in section 8-41-208 (1)(a) to determine whether the employee was free of hepatitis C at the time of the on-the-job exposure. The employer, or if insured, the insurer, shall pay for all reasonable and necessary medical procedures and treatment for exposure to hepatitis C during the period of time set forth in section 8-41-208 (1)(d).

(2) Every such plan, which is agreed to between the employer and employee, for the furnishing of medical, surgical, and hospital treatment, whether or not the employee is to pay any part of the expense of such treatment, before being put into effect, shall receive the approval of the director. The director has full power to formulate the terms and conditions under which any such plan may operate and the essentials thereof, and at any time the director may order modifications or changes in any such plan or withdraw prior approval thereof. No plan shall be approved by the director which relieves the employer from the burden of assuming and paying for any part of the medical, surgical, and hospital services and supplies required.

(3) (a) (I) The director shall establish a schedule fixing the fees for which all surgical, hospital, dental, nursing, vocational rehabilitation, and medical services, whether related to treatment or not, pertaining to injured employees under this section shall be compensated. It is unlawful, void, and unenforceable as a debt for any physician, chiropractor, hospital, person, expert witness, reviewer, evaluator, or institution to contract with, bill, or charge any party for services, rendered in connection with injuries coming within the purview of this article or an applicable fee schedule, which are or may be in excess of said fee schedule unless such charges are approved by the director. Fee schedules shall be reviewed on or before July 1 of each year by the director, and appropriate health care practitioners shall be given a reasonable opportunity to be heard as required pursuant to section 24-4-103, C.R.S., prior to fixing the fees, impairment rating guidelines, which shall be based on the revised third edition of the "American Medical Association Guides to the Evaluation of Permanent Impairment", in effect as of July 1, 1991, and medical treatment guidelines and utilization standards. Fee schedules established pursuant to this subparagraph (I) shall take effect on January 1. The director shall promulgate rules concerning reporting requirements, penalties for failure to report correctly or in a timely manner, utilization control requirements for services provided under this section, and the accreditation process in subsection (3.6) of this section. The fee schedule shall apply to all surgical, hospital, dental, nursing, vocational rehabilitation, and medical services and to expert witness, expert reviewer, or expert evaluator services, whether related to treatment or not, provided after any final order, final admission, or full or partial settlement of the claim.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a) the fees set forth in the schedule established pursuant to subparagraph (I) of this paragraph (a) shall be those fees in effect immediately prior to July 1, 1991, and such fees shall remain in effect until July 1, 1995.

(III) Notwithstanding the provisions of subparagraph (I) of this paragraph (a), until the impairment rating guidelines and medical treatment guidelines and utilization standards required by subparagraph (I) of this paragraph (a) and subsection (3.5) of this section are adopted and level I accreditation is received, compensation for fees for chiropractic treatments shall not be made more than ninety days after the first of such treatments nor after the twelfth such treatment, whichever first occurs, unless the chiropractor has received level I accreditation.

(b) Medical treatment guidelines and utilization standards, developed by the director, shall be used by health care practitioners for compliance with this section.

(3.5) (a) (I) (A) "Physician" means, for the purposes of the level I and level II accreditation programs, a physician licensed under the "Colorado Medical Practice Act". For the purposes of level I accreditation only and not level II accreditation, "physician" means a dentist licensed under the "Dental Practice Act", article 35 of title 12, C.R.S.; a podiatrist licensed under article 32 of title 12, C.R.S.; and a chiropractor licensed under article 33 of title 12, C.R.S.

(B) A physician assistant licensed under the "Colorado Medical Practice Act", article 36 of title 12, C.R.S., may receive level I accreditation. In order for a level I accredited physician assistant to perform medical services requiring level I accreditation, a level I accredited physician must delegate the performance of those medical services to the level I accredited physician assistant.

(C) A physician shall not be deemed accredited under either level I or level II solely by reason of being licensed.

(II) The director shall promulgate rules establishing a system for the determination of medical treatment guidelines and utilization standards and medical impairment rating guidelines for impairment ratings as a percent of the whole person or affected body part based on the revised third edition of the "American Medical Association Guides to the Evaluation of Permanent Impairment", in effect as of July 1, 1991.

(b) A medical impairment rating system shall be maintained by the director.

(c) (I) This subsection (3.5) is repealed, effective September 1, 2025.

(II) Prior to such repeal the accreditation process created by this subsection (3.5) and subsection (3.6) of this section shall be reviewed as provided for in section 24-34-104, C.R.S.

(3.6) The two-tier accreditation system shall comprise the following programs:

(a) (I) A program establishing the accreditation requirements for physicians providing primary care to patients who have, as a result of their injury, been unable to return to work for more than three working days, referred to in this section as "time-loss injuries", which program shall be voluntary except in the case of chiropractors, for whom it shall be mandatory, and which shall be known as level I accreditation; and

(II) A program establishing the accreditation requirements for physicians providing impairment evaluation of injured workers, which program shall be known as level II accreditation.

(b) A physician who provides impairment evaluation of injured workers shall complete and must have received accreditation under the level II accreditation program. However, the authorized treating physician providing primary care need not be level II accredited to determine that no permanent medical impairment has resulted from the injury. Specialists who do not render primary care to injured workers and who do not perform impairment evaluations do not require accreditation. The facility where a physician provides such services cannot be accredited.

(c) Both the level I and level II accreditation programs shall be implemented and available to physicians. All physicians who are required to be accredited shall complete the level II accreditation program or programs.

(d) The level I and level II accreditation programs shall operate in such a manner that the costs of the program are fully met by registration fees paid by the physicians. The registration fee for each program must cover the cost of all accreditation course work and materials.

(e) The accreditation system shall be established so as to provide physicians with an understanding of the administrative, legal, and medical roles and in such a manner that accreditation is accessible to every licensed physician, with consideration of specialty and geographic diversity.

(f) Initial accreditation shall be for a three-year period and may be renewed for successive three-year periods. The director by regulation may determine any additional training program required prior to accreditation renewal.

(g) The director shall, upon good cause shown, revoke the accreditation of any physician who violates the provisions of this subsection (3.6) or any rule promulgated by the director pursuant to this subsection (3.6), following a hearing on the merits before an administrative law judge, subject to review by the industrial claim appeals office and the court of appeals, in accordance with all applicable provisions of article 43 of this title.

(h) If a physician whose accreditation has been revoked submits a claim for payment for services rendered subsequent to such revocation, the physician shall be considered in violation of section 10-1-128, C.R.S., and neither an insurance carrier nor a self-insured employer shall be under any obligation to pay such claim.

(i) A physician who provides treatment for nontime loss injuries need not be accredited to be reimbursed for the costs of such treatment pursuant to the provisions of the "Workers' Compensation Act of Colorado".

(j) (Deleted by amendment, L. 96, p. 151, § 2, effective July 1, 1996.)

(k) The division shall make available to insurers, claimants, and employers a list of all accredited physicians and a list of all physicians whose accreditation has been revoked. Such lists shall be updated on a monthly basis.

(l) The registration fees collected pursuant to paragraph (d) of this subsection (3.6) shall be transmitted to the state treasurer, who shall credit the same to the physicians accreditation program cash fund, which is hereby created in the state treasury. Moneys in the physicians accreditation program cash fund are hereby continuously appropriated for the payment of the direct costs of providing the level I and level II accreditation courses and materials.

(m) All administrative costs associated with the level I and level II accreditation programs shall be paid out of the workers' compensation cash fund in accordance with appropriations made pursuant to section 8-44-112 (7).

(n) The director shall contract with the medical school of the university of Colorado for the services of a medical director to advise the director on issues of accreditation, impairment rating guidelines, medical treatment guidelines and utilization standards, and case management and to consult with the director on peer review activities as specified in this subsection (3.6) and section 8-43-501. Such medical director shall be a medical doctor licensed to practice in this state with experience in occupational medicine. The director may contract with an appropriate private organization which meets the definition of a utilization and quality control peer review organization as set forth in 42 U.S.C. sec. 1320c-1 (1)(A) or (1)(B), to conduct peer review activities under this subsection (3.6) and section 8-43-501 and to recommend whether or not adverse action is warranted.

(o) Except as provided in this subsection (3.6), neither an insurance carrier nor a self-insured employer or injured worker shall be liable for costs incurred for an impairment evaluation rendered by a physician where there is a determination of permanent medical impairment if such physician is not level II accredited pursuant to the provisions of this subsection (3.6).

(p) (I) For purposes of this paragraph (p):

(A) "Case management" means a system developed by the insurance carrier in which the carrier shall assign a person knowledgeable in workers' compensation health care to communicate with the employer, employee, and treating physician to assure that appropriate and timely medical care is being provided.

(B) "Managed care" means the provision of medical services through a recognized organization authorized under the provisions of parts 1, 3, and 4 of article 16 of title 10, C.R.S., or a network of medical providers accredited to practice workers' compensation under this subsection (3.6).

(II) Every employer or its insurance carrier shall offer at least managed care or medical case management in the counties of Denver, Adams, Jefferson, Arapahoe, Douglas, Boulder, Larimer, Weld, El Paso, Pueblo, and Mesa and shall offer medical case management in all other counties of the state.

(q) The division is authorized to accept moneys from any governmental unit as well as grants, gifts, and donations from individuals, private organizations, and foundations; except that no grant, gift, or donation may be accepted by the division if it is subject to conditions which are inconsistent with this article or any other laws of this state or which require expenditures from the workers' compensation cash fund which have not been approved by the general assembly. All moneys accepted by the division shall be transmitted to the state treasurer for credit to the workers' compensation cash fund.

(r) (I) This subsection (3.6) is repealed, effective September 1, 2025.

(II) Prior to such repeal the accreditation process created by subsection (3.5) of this section and this subsection (3.6) shall be reviewed as provided for in section 24-34-104, C.R.S.

(3.7) On and after July 1, 1991, all physical impairment ratings used under articles 40 to 47 of this title shall be based on the revised third edition of the "American Medical Association Guides to the Evaluation of Permanent Impairment", in effect as of July 1, 1991. For purposes of determining levels of medical impairment pursuant to articles 40 to 47 of this title a physician shall not render a medical impairment rating based on chronic pain without anatomic or physiologic correlation. Anatomic correlation must be based on objective findings.

(4) Once there has been an admission of liability or the entry of a final order finding that an employer or insurance carrier is liable for the payment of an employee's medical costs or fees, a medical provider shall under no circumstances seek to recover such costs or fees from the employee.

(5) If any party files an application for hearing on whether the claimant is entitled to medical maintenance benefits recommended by an authorized treating physician that are unpaid and contested, and any requested medical maintenance benefit is admitted fewer than twenty days before the hearing or ordered after application for hearing is filed, the court shall award the claimant all reasonable costs incurred in pursuing the medical benefit. Such costs do not include attorney fees.

(6) (a) If an employer receives notice of injury and the employer or, if insured, the employer's insurance carrier, after notice of the injury, fails to furnish reasonable and necessary medical treatment to the injured worker for a claim that is admitted or found to be compensable, the employer or carrier shall reimburse the claimant, or any insurer or governmental program that pays for related medical treatment, for the costs of reasonable and necessary treatment that was provided. An employer, insurer, carrier, or provider may not recover the cost of care from a claimant where the employer or carrier has furnished medical treatment except in the case of fraud.

(b) If a claimant has paid for medical treatment that is admitted or found to be compensable and that costs more than the amount specified in the workers' compensation fee schedule, the employer or, if insured, the employer's insurance carrier, shall reimburse the claimant for the full amount paid. The employer or carrier is entitled to reimbursement from the medical providers for the amount in excess of the amount specified in the worker's compensation fee schedule.



§ 8-42-102. Basis of compensation - "wages" defined - average weekly wage - "at the time of injury" clarified

(1) The average weekly wage of an injured employee shall be taken as the basis upon which to compute compensation payments.

(2) Average weekly wages for the purpose of computing benefits provided in articles 40 to 47 of this title, except as provided in this section, shall be calculated upon the monthly, weekly, daily, hourly, or other remuneration which the injured or deceased employee was receiving at the time of the injury, and in the following manner; except that any portion of such remuneration representing a per diem payment shall be excluded from the calculation unless such payment is considered wages for federal income tax purposes:

(a) Where the employee is being paid by the month for services under a contract of hire, the weekly wage shall be determined by multiplying the monthly wage or salary at the time of the accident by twelve and dividing by fifty-two.

(b) Where the employee is being paid by the week for services under a contract of hire, said weekly remuneration at the time of the injury shall be deemed to be the weekly wage for the purposes of articles 40 to 47 of this title.

(c) Where the employee is rendering service on a per diem basis, the weekly wage shall be determined by multiplying the daily wage by the number of days and fractions of days in the week during which the employee under a contract of hire was working at the time of the injury or would have worked if the injury had not intervened.

(d) Where the employee is being paid by the hour, the weekly wage shall be determined by multiplying the hourly rate by the number of hours in a day during which the employee was working at the time of the injury or would have worked if the injury had not intervened, to determine the daily wage; then the weekly wage shall be determined from said daily wage in the manner set forth in paragraph (c) of this subsection (2).

(e) Where the employee is paid on a piecework, tonnage, commission, or basis other than a monthly, weekly, daily, or hourly wage and where the employment is but casual and in the usual course of the trade, business, profession, or occupation of his employer, the total amount earned by the injured or killed employee in the twelve months preceding the injury shall be computed, which sum shall be divided by the number of pay periods the injured person was employed during the twelve months immediately preceding the injury, and the result thus ascertained shall be considered the average wage of said employee per pay period.

(f) Where the employee is being paid by the mile, the weekly wage shall be determined by multiplying the rate per mile by the average number of miles per day the employee drove in the service of the employer in the sixty working days immediately preceding the date of the injury, to arrive at a daily wage; then the weekly wage shall be determined from the said daily wage in the manner set forth in paragraph (c) of this subsection (2). If, on the date of the injury, the employee has worked for the employer less than sixty days, the average daily wage shall be based on the average miles driven per working day during such period.

(3) Where the foregoing methods of computing the average weekly wage of the employee, by reason of the nature of the employment or the fact that the injured employee has not worked a sufficient length of time to enable earnings to be fairly computed thereunder or has been ill or has been self-employed or for any other reason, will not fairly compute the average weekly wage, the division, in each particular case, may compute the average weekly wage of said employee in such other manner and by such other method as will, in the opinion of the director based upon the facts presented, fairly determine such employee's average weekly wage.

(4) Where an employee is a minor and the disability is temporary, the average weekly wage of such minor shall be determined by the division as in cases of disability of adults. Where the disability of such minor is permanent or if benefits under articles 40 to 47 of this title accrue because of the death of such minor, compensation to said minor or death benefits to said minor's dependents shall be paid at the maximum rate of compensation payable under said articles at the time of the determination of such permanency or of such death.

(5) (a) The general assembly hereby finds that the phrase "at the time of injury" in subsection (2) of this section refers to the date of the employee's accident. When subsection (2) of this section is used to determine a worker's average weekly wage, the wage on the date of the accident shall be used.

(b) Nothing in this subsection (5) alters the discretion of the division or the director to fairly determine a worker's average weekly wage in accordance with subsection (3) of this section.



§ 8-42-103. Disability indemnity payable as wages - period of disability

(1) If the injury or occupational disease causes disability, a disability indemnity shall be payable as wages pursuant to section 8-42-105 (2)(a) subject to the following limitations:

(a) If the period of disability does not last longer than three days from the day the employee leaves work as a result of the injury, no disability indemnity shall be recoverable except the disbursement provided in articles 40 to 47 of this title for medical, surgical, nursing, and hospital services, apparatus, and supplies, nor in any case unless the division has actual knowledge of the injury or is notified thereof within the period specified in said articles.

(b) If the period of disability lasts longer than two weeks from the day the injured employee leaves work as the result of the injury, disability indemnity shall be recoverable from the day the injured employee leaves work.

(c) (I) In cases where it is determined that periodic disability benefits granted by the federal "Old-Age, Survivors, and Disability Insurance Amendments of 1965", Pub.L. 89-97, are payable to an individual and the individual's dependents, the aggregate benefits payable for temporary total disability, temporary partial disability, and permanent total disability pursuant to this section shall be reduced, but not below zero, by an amount equal as nearly as practical to one-half the federal periodic benefits; but, if the federal "Old-Age, Survivors, and Disability Insurance Amendments of 1965", Pub.L. 89-97, is amended to provide for a reduction of an individual's disability benefits thereunder because of compensation benefits payable under articles 40 to 47 of this title, the reduction of compensation benefits provided in said articles shall be decreased by an amount equal to the federal reduction. Upon request of the insurer or employer, the employee shall apply for such federal periodic disability benefits and respond to requests from the insurer or employer as to the status of such application. Failure to comply with this section constitutes cause for suspension of benefits.

(II) In cases where it is determined that periodic benefits granted by the federal old-age, survivors, and disability insurance act or employer-paid retirement benefits are payable to an individual and the individual's dependents, the aggregate benefits payable for permanent total disability pursuant to this section shall be reduced, but not below zero:

(A) By an amount equal as nearly as practical to one-half such federal benefits; except that this reduction for the periodic benefits granted by the federal old-age, survivors, and disability insurance act shall not exceed the reduction specified in subparagraph (I) of this paragraph (c) for the periodic disability benefits payable to an individual;

(B) By an amount determined as a percentage of the employer-paid retirement benefits, said percentage to be determined by a weighted average of the employer's contributions during the period of covered employment divided by the total contributions during the period of covered employment; except that in permanent total disability cases all contributions made by the employer pursuant to a collective bargaining agreement with the employee's representative shall be considered to have been made by the employee.

(II.5) In cases where an employer does not participate in federal old-age, survivors, and disability insurance, and it is determined that employer-paid retirement benefits are payable to an individual and the individual's dependents, the aggregate benefits payable for permanent total disability pursuant to this section shall be reduced, but not below zero by an amount determined as a percentage of the employer-paid retirement benefits, said percentage to be determined by a weighted average of the employer's contributions during the period of covered employment divided by the total contributions during the period of covered employment.

(III) Notwithstanding sub-subparagraph (A) of subparagraph (II) of this paragraph (c), if the federal "Old-Age, Survivors, and Disability Insurance Amendments of 1965", Pub.L. 89-97, is amended to provide for a reduction of an individual's periodic benefits thereunder because of compensation benefits payable under articles 40 to 47 of this title, the reduction of compensation benefits provided in said articles shall be decreased by an amount equal to the federal reduction.

(IV) The provisions of subparagraphs (II) and (III) of this paragraph (c) shall apply only if the injury on which the award for permanent total disability was based occurred after the claimant reached forty-five years of age.

(d) (I) In cases where it is determined that periodic disability benefits are payable to an employee under a pension or disability plan financed in whole or in part by the employer, hereinafter called "employer pension or disability plan", the aggregate benefits payable for temporary total disability, temporary partial disability, and permanent total disability pursuant to this section shall be reduced, but not below zero, by an amount equal as nearly as practical to the employer pension or disability plan benefits, with the following limitations:

(A) Where the employee has contributed to the employer pension or disability plan, benefits shall be reduced under this section only in an amount proportional to the employer's percentage of total contributions to the employer pension or disability plan.

(B) Where the employer pension or disability plan provides by its terms that benefits are precluded thereunder in whole or in part if benefits are awarded under articles 40 to 47 of this title, the reduction provided in this paragraph (d) shall not be applicable to the extent of the amount so precluded.

(II) Upon request of the insurer or employer, the employee shall apply for such periodic disability benefits and respond to requests from the insurer or employer as to the status of such application. Failure to comply with this section shall be cause for suspension of benefits.

(III) The provisions of this paragraph (d) shall apply to a disability pension paid pursuant to article 30.5 or 31 of title 31, C.R.S.; except that said reduction shall not reduce the combined weekly disability benefits below a sum equal to one hundred percent of the state average weekly wage as defined in section 8-47-106 and applicable to the year in which the weekly disability benefits are being paid.

(IV) If the disability benefits awarded pursuant to articles 40 to 47 of this title are paid in a lump sum pursuant to section 8-43-406, the weekly benefit attributed to such workers' compensation benefits, for the purpose of calculating the combined weekly disability benefit specified in subparagraph (III) of this paragraph (d), shall be calculated by assuming that the employee is receiving the weekly disability benefits payments such employee would have received had such weekly disability payments not been reduced and paid as a lump sum.

(e) In cases where it is determined that periodic disability benefits are payable to an individual and said individual's dependents pursuant to a workers' compensation act of another state or of the federal government, the aggregate benefits payable for temporary total disability, temporary partial disability, permanent partial disability, and permanent total disability pursuant to this section shall be reduced, but not below zero, by an amount equal to the benefits payable pursuant to such other workers' compensation act.

(f) In cases where it is determined that unemployment compensation benefits are payable to an employee, the aggregate benefits payable for permanent total disability pursuant to this section shall be reduced, but not below zero, by an amount equal as nearly as practical to such unemployment compensation benefits. In cases where it is determined that unemployment insurance benefits are payable to an employee, compensation for temporary disability shall be reduced, but not below zero, by the amount of unemployment insurance benefits received, unless the unemployment insurance amount has already been reduced by the temporary disability benefit amount and except that temporary total disability shall not be reduced by unemployment insurance benefits received pursuant to section 8-73-112.

(g) In cases where it is determined that a temporarily disabled employee is responsible for termination of employment, the resulting wage loss shall not be attributable to the on-the-job injury.

(h) Unless the offset provisions of section 29-5-403 (10) have already been taken, in cases where it is determined that a firefighter has received an award of benefits for a cancer diagnosis pursuant to section 29-5-403 (3)(b) to (3)(k), the aggregate benefits payable for temporary total disability, temporary partial disability, permanent partial disability, and permanent total disability shall be reduced, but not below zero, by an amount equal to the total amount of such cancer diagnosis benefits. In cases where it is determined that a covered individual has received cosmetic disfigurement benefits pursuant to section 29-5-403 (4)(b), benefits for disfigurement payable pursuant to section 8-42-108 shall be reduced, but not below zero, by an amount equal to such cosmetic disfigurement benefits.

(2) Within fifteen days after receipt of written notice by the employer or, if insured, the employer's workers' compensation insurance carrier or third-party administrator of the termination of a fringe benefit or advantage enumerated in section 8-40-201 (19)(b), and the effective date of the termination and cost of conversion, the employer or, if insured, the employer's workers' compensation insurance carrier or third-party administrator shall recalculate the applicable average weekly wage and begin payment of benefits in accordance with the recalculation with interest beginning on the date the benefit was terminated.



§ 8-42-104. Effect of previous injury or compensation

(1) The fact that an employee has suffered a previous disability or impairment or received compensation therefor shall not preclude compensation for a later injury or for death, but, in determining compensation benefits payable for the later injury or death, the employee's average weekly earnings at the time of the later injury shall be used in determining the compensation payable to the employee or such employee's dependents. Notwithstanding any other provision of articles 40 to 47 of this title, no claimant may receive concurrent permanent total disability awards from injuries occurring in this state or any other state.

(2) (Deleted by amendment, L. 2008, p. 1676, § 2, effective July 1, 2008.)

(3) An employee's temporary total disability, temporary partial disability, or medical benefits shall not be reduced based on a previous injury.

(4) An employee's recovery of permanent total disability shall not be reduced when the disability is the result of work-related injury or work-related injury combined with genetic, congenital, or similar conditions; except that this subsection (4) shall not apply to reductions in recovery or apportionments allowed pursuant to the Colorado supreme court's decision in the case denominated Anderson v. Brinkhoff, 859 P.2d 819 (Colo. 1993).

(5) In cases of permanent medical impairment, the employee's award or settlement shall be reduced:

(a) When an employee has suffered more than one permanent medical impairment to the same body part and has received an award or settlement under the "Workers' Compensation Act of Colorado" or a similar act from another state. The permanent medical impairment rating applicable to the previous injury to the same body part, established by award or settlement, shall be deducted from the permanent medical impairment rating for the subsequent injury to the same body part.

(b) When an employee has a nonwork-related previous permanent medical impairment to the same body part that has been identified, treated, and, at the time of the subsequent compensable injury, is independently disabling. The percentage of the nonwork-related permanent medical impairment existing at the time of the subsequent injury to the same body part shall be deducted from the permanent medical impairment rating for the subsequent compensable injury.

(6) Nothing in this section shall be construed to preclude employers or insurers from seeking contribution or reimbursement, as permitted by law, from other employers or insurers for benefits paid to or for an injured employee as long as the employee's benefits are not reduced or otherwise affected by such contribution or reimbursement.



§ 8-42-105. Temporary total disability

(1) In case of temporary total disability of more than three regular working days' duration, the employee shall receive sixty-six and two-thirds percent of said employee's average weekly wages so long as such disability is total, not to exceed a maximum of ninety-one percent of the state average weekly wage per week. Except where vocational rehabilitation is offered and accepted as provided in section 8-42-111 (3), temporary total disability payments shall cease upon the occurrence of any of the events enumerated in subsection (3) of this section. If vocational rehabilitation is offered and accepted, any party may at any time terminate vocational rehabilitation upon fourteen days' written notice to the other parties and the director. For purposes of this section, termination of vocational rehabilitation shall be the same as if vocational rehabilitation had never been offered and accepted, and the employer or insurance carrier shall not be entitled to recover any temporary total disability benefits paid during the period that vocational rehabilitation was provided.

(2) (a) The first installment of compensation shall be paid no later than the date that liability for the claim is admitted by the insurance carrier or self-insured employer. If the insurance carrier or self-insured employer denies liability for the claim, the claimant may request an expedited hearing on the issue of compensability if the application is filed within forty-five days after the date of mailing of the notice of contest. The director shall set any such expedited matter for hearing within forty days after the date of the application, when the issue is liability for the disease or injury. The time schedule for such an expedited hearing is subject to the extensions set forth in section 8-43-209. If a claimant elects not to request an expedited hearing pursuant to this paragraph (a), the time schedule for hearing the matter shall be as set forth in section 8-43-209. Compensation shall be paid at least once every two weeks, except where the director determines that payment in installments should be made at some other interval. The director may by rule convert monthly benefit schedules to weekly or other periodic schedules.

(b) Temporary disability compensation is not due and payable for any period of time for which the insurer or self-insured employer has requested from the employee's attending physician verification of the employee's inability to work resulting from the claimed injury or disease and the physician cannot verify the employee's inability to work, unless the employee has been unable to receive treatment for reasons beyond the employee's control. Failure of the physician to submit such verification, through no fault of the employee, shall not affect the payment of temporary disability compensation under this section.

(c) If an employee fails to appear at an appointment with the employee's attending physician, the insurer or self-insured employer shall notify the employee by certified mail that temporary disability benefits may be suspended after the employee fails to appear at a rescheduled appointment. If the employee fails to appear at a rescheduled appointment, the insurer or self-insured employer may, without a prior hearing, suspend payment of temporary disability benefits to the employee until the employee appears at a subsequent rescheduled appointment.

(d) If the insurer or self-insured employer has requested and failed to receive from the employee's attending physician verification of the employee's inability to work resulting from the claimed injury or disease, medical services provided by the attending physician are not compensable until the attending physician submits such verification.

(3) Temporary total disability benefits shall continue until the first occurrence of any one of the following:

(a) The employee reaches maximum medical improvement;

(b) The employee returns to regular or modified employment;

(c) The attending physician gives the employee a written release to return to regular employment; or

(d) (I) The attending physician gives the employee a written release to return to modified employment, such employment is offered to the employee in writing, and the employee fails to begin such employment.

(II) In the case of employment by a temporary help contracting firm, once the employee has received one written offer of modified employment meeting the requirements of subparagraph (III) of this paragraph (d), the employee shall be deemed to be on notice that modified employment is available. Subsequent offers of modified employment need not be in writing so long as the job requirements of such modified employment are within the restrictions given the employee by the employee's attending physician and the employee is allowed a period of at least twenty-four hours, not including any part of a Saturday, Sunday, or legal holiday, within which to respond to any such offer.

(III) A written offer of modified employment under subparagraph (II) of this paragraph (d) shall clearly state:

(A) That future offers of employment need not be in writing;

(B) The policy of the temporary help contracting firm regarding how and when employees are expected to learn of such future offers; and

(C) That benefits under this section will be terminated if an employee fails to respond to an offer of modified employment.

(4) (a) In cases where it is determined that a temporarily disabled employee is responsible for termination of employment, the resulting wage loss shall not be attributable to the on-the-job injury.

(b) The claimant's refusal to accept an offer of modified employment under either of the following conditions does not constitute responsibility for termination:

(I) The offer of modified employment would require the claimant to travel a distance of greater than fifty miles one way more than the claimant's preinjury commute; or

(II) An administrative law judge determines that the claimant's rejection of the offer of modified employment was reasonable considering the totality of the claimant's circumstances, including accounting for:

(A) The consequences of the industrial injury;

(B) The financial hardship that would be imposed on the claimant in order to accept the offer of modified employment; or

(C) Any other reasons that would, in the opinion of the administrative law judge, make it impracticable for the claimant to accept the offer of modified employment.

(c) The circumstances described in paragraph (b) of this subsection (4) are not exhaustive.



§ 8-42-106. Temporary partial disability

(1) In case of temporary partial disability, the employee shall receive sixty-six and two-thirds percent of the difference between the employee's average weekly wage at the time of the injury and the employee's average weekly wage during the continuance of the temporary partial disability, not to exceed a maximum of ninety-one percent of the state average weekly wage per week. Temporary partial disability shall be paid at least once every two weeks.

(2) Temporary partial disability payments shall continue until the first occurrence of either one of the following:

(a) The employee reaches maximum medical improvement; or

(b) (I) The attending physician gives the employee a written release to return to modified employment, such employment is offered to the employee in writing, and the employee fails to begin such employment.

(II) In the case of employment by a temporary help contracting firm, once the employee has received one written offer of modified employment meeting the requirements of subparagraph (III) of this paragraph (b), the employee shall be deemed to be on notice that modified employment is available. Subsequent offers of modified employment need not be in writing so long as the job requirements of such modified employment are within the restrictions given the employee by the employee's attending physician and the employee is allowed a period of at least twenty-four hours, not including any part of a Saturday, Sunday, or legal holiday, within which to respond to any such offer.

(III) A written offer of modified employment under subparagraph (II) of this paragraph (b) shall clearly state:

(A) That future offers of employment need not be in writing;

(B) The policy of the temporary help contracting firm regarding how and when employees are expected to learn of such future offers; and

(C) That benefits under this section will be terminated if an employee fails to respond to an offer of modified employment.



§ 8-42-107. Permanent partial disability benefits - schedule - medical impairment benefits - how determined

(1) Benefits available. (a) When an injury results in permanent medical impairment, and the employee has an injury or injuries enumerated in the schedule set forth in subsection (2) of this section, the employee shall be limited to medical impairment benefits as specified in subsection (2) of this section.

(b) When an injury results in permanent medical impairment and the employee has an injury or injuries not on the schedule specified in subsection (2) of this section, the employee shall be limited to medical impairment benefits as specified in subsection (8) of this section.

(2) Scheduled injuries. In case an injury results in a loss set forth in the following schedule, the injured employee, in addition to compensation to be paid for temporary disability, shall receive compensation for the period as specified:

(a) The loss of an arm at the shoulder 208 weeks

(a.5) The loss of an arm above the hand including the wrist 208 weeks

(b) (Deleted by amendment, L. 94, p. 2002, § 4, effective July 1, 1994.)

(c) The loss of a hand below the wrist 104 weeks

(d) The loss of a thumb and the metacarpal bone thereof 50 weeks

(e) The loss of a thumb at the proximal joint 35 weeks

(f) The loss of a thumb at the second or distal joint 18 weeks

(g) The loss of an index finger and the metacarpal bone thereof 26 weeks

(h) The loss of an index finger at the proximal joint 18 weeks

(i) Loss of an index finger at the second joint 13 weeks

(j) Loss of an index finger at the distal joint 9 weeks

(k) Loss of a second finger and the metacarpal bone thereof 18 weeks

(l) Loss of a middle finger at the proximal joint 13 weeks

(m) Loss of a middle finger at the second joint 9 weeks

(n) Loss of a middle finger at the distal joint 5 weeks

(o) Loss of a third or ring finger and the metacarpal bone thereof 11 weeks

(p) Loss of a ring finger at the proximal joint 7 weeks

(q) Loss of a ring finger at the second joint 7 weeks

(r) Loss of a ring finger at the distal joint 4 weeks

(s) Loss of a little finger and the metacarpal bone thereof 13 weeks

(t) Loss of a little finger at the proximal joint 9 weeks

(u) Loss of a little finger at the second joint 9 weeks

(v) Loss of a little finger at the distal joint 4 weeks

(w) Loss of a leg at the hip joint or so near thereto as to preclude

the use of an artificial limb 208 weeks

(w.5) The loss of a leg above the foot including the ankle 208 weeks

(x) (Deleted by amendment, L. 94, p. 2002, § 4, effective July 1, 1994.)

(y) The loss of a foot below the ankle 104 weeks

(z) The loss of a great toe with the metatarsal bone thereof 26 weeks

(aa) The loss of a great toe at the proximal joint 18 weeks

(bb) The loss of a great toe at the second or distal joint 9 weeks

(cc) The loss of any other toe with the metatarsal bone thereof 11 weeks

(dd) The loss of any other toe at the proximal joint 4 weeks

(ee) The loss of any other toe at the second or distal joint 4 weeks

(ff) The loss of a tooth 6 weeks

(gg) Total blindness of one eye 104 weeks

(hh) Total deafness of both ears 139 weeks

(ii) Total deafness of one ear 35 weeks

(jj) Where worker prior to injury has suffered a total loss of

hearing in one ear, and as a result of the accident loses

total hearing in remaining ear 139 weeks

(3) Temporary disability terminates as to injuries coming under any provision of this section upon the occurrence of any of the events enumerated in section 8-42-105 (3).

(4) For the purpose of this schedule, permanent and complete paralysis of any member as the proximate result of accidental injury shall be deemed equivalent to the loss thereof.

(5) If amputation is made between any two joints mentioned in this schedule, except amputation between the knee and the hip joint, the resulting loss shall be estimated as if the amputation had been made at the joint nearest thereto. If any portion of the bone of the distal joint of any finger, thumb, or toe is amputated, the amount paid therefor shall be the amount allowed for amputation at said distal joint.

(6) (a) The amounts specified in subsections (1) to (5) of this section shall be at the compensation rate of one hundred seventy-six dollars per week.

(b) On July 1, 2000, and on each succeeding July 1 thereafter, the compensation rate established in this subsection (6) shall be modified for claims arising on and after such date by the same percentage increase or decrease as the state average weekly wage as determined by the director when the director establishes the state average weekly wage pursuant to section 8-47-106.

(7) (a) When an injured employee sustains two or more injuries coming under this schedule, the disabilities specified in subsections (1) to (5) of this section shall be added, and the injured employee shall receive the sum total thereof; except that, where the injury results in the loss or partial loss of use of the index finger and thumb of the same hand or of more than two digits of any one hand or foot, the disability, in the discretion of the director, may be compensated on the basis of the partial loss of use of said hand or foot, measured respectively from the wrist or ankle.

(b) (I) The general assembly finds, determines, and declares that the rating organization that studied the impact of the changes in Senate Bill 91-218, enacted at the first regular session of the fifty-eighth general assembly, assumed that scheduled injuries would remain on the schedule and nonscheduled injuries would be compensated as medical impairment benefits. Therefore, the general assembly finds, determines, and declares that the purpose of changing the provisions of subparagraph (II) of this paragraph (b), as amended by House Bill 99-1157, enacted at the first regular session of the sixty-second general assembly, is to clarify that scheduled injuries shall be compensated as provided on the schedule and nonscheduled injuries shall be compensated as medical impairment benefits, and that, when an injured worker sustains both scheduled and nonscheduled injuries, the losses shall be compensated on the schedule for scheduled injuries and the nonscheduled injuries shall be compensated as medical impairment benefits. The general assembly further determines and declares that mental or emotional stress shall be compensated pursuant to section 8-41-301 (2) and shall not be combined with a scheduled or a nonscheduled injury.

(II) Except as provided in subsection (8) of this section, where an injury causes the loss of, loss of use of, or partial loss of use of any member specified in the foregoing schedule, the amount of permanent partial disability shall be the proportionate share of the amount stated in the above schedule for the total loss of a member, and such amount shall be in addition to compensation for temporary disability. Where an injury causes a loss set forth in the schedule in subsection (2) of this section and a loss set forth for medical impairment benefits in subsection (8) of this section, the loss set forth in the schedule found in said subsection (2) shall be compensated solely on the basis of such schedule and the loss set forth in said subsection (8) shall be compensated solely on the basis for such medical impairment benefits specified in said subsection (8).

(III) Mental or emotional stress shall be compensated pursuant to section 8-41-301 (2) and shall not be combined with a scheduled or a nonscheduled injury, except for the purposes of calculating a claimant's impairment rating to determine the applicable cap for benefits pursuant to section 8-42-107.5.

(8) Medical impairment benefits - determination of MMI for scheduled and nonscheduled injuries. (a) When an injury results in permanent medical impairment not set forth in the schedule in subsection (2) of this section, the employee shall be limited to medical impairment benefits calculated as provided in this subsection (8). The procedures for determination of maximum medical improvement set forth in paragraph (b) of this subsection (8) shall be available in cases of injuries set forth in the schedule in subsection (2) of this section and also in cases of injuries that are not set forth in said schedule.

(b) (I) An authorized treating physician shall make a determination as to when the injured employee reaches maximum medical improvement as defined in section 8-40-201 (11.5).

(II) If either party disputes a determination by an authorized treating physician on the question of whether the injured worker has or has not reached maximum medical improvement, an independent medical examiner may be selected in accordance with section 8-42-107.2; except that, if an authorized treating physician has not determined that the employee has reached maximum medical improvement, the employer or insurer may only request the selection of an independent medical examiner if all of the following conditions are met:

(A) At least twenty-four months have passed since the date of injury;

(B) A party has requested in writing that an authorized treating physician determine whether the employee has reached maximum medical improvement;

(C) Such authorized treating physician has not determined that the employee has reached maximum medical improvement; and

(D) A physician other than such authorized treating physician has determined that the employee has reached maximum medical improvement.

(III) Notwithstanding paragraph (c) of this subsection (8), if the independent medical examiner selected pursuant to subparagraph (II) of this paragraph (b) finds that the injured worker has reached maximum medical improvement, the independent medical examiner shall also determine the injured worker's permanent medical impairment rating. The finding regarding maximum medical improvement and permanent medical impairment of an independent medical examiner in a dispute arising under subparagraph (II) of this paragraph (b) may be overcome only by clear and convincing evidence. A hearing on this matter shall not take place until the finding of the independent medical examiner has been filed with the division.

(b.5) When an authorized treating physician providing primary care who is not accredited under the level II accreditation program pursuant to section 8-42-101 (3.5) makes a determination that an employee has reached maximum medical improvement, the following procedures shall apply:

(I) (A) If the employee is not a state resident upon reaching maximum medical improvement, such physician shall, within twenty days after the determination of maximum medical improvement, determine whether the employee has sustained any permanent impairment. If the employee has sustained any permanent impairment, such physician shall conduct such tests as are required by the revised third edition of the "American Medical Association Guides to the Evaluation of Permanent Impairment" to determine such employee's medical impairment rating and shall transmit to the self-insured employer or insurer all test results and all relevant medical information.

(B) However, if the employee chooses not to have the authorized treating physician perform such tests, or if the information is not transmitted in a timely manner, the self-insured employer or insurer shall arrange and pay for the employee to return to Colorado for examination, testing, and rating, at the expense of the self-insured employer or insurer. If the employee refuses to return to Colorado for examination, no permanent disability benefits shall be awarded.

(C) The self-insured employer or insurer shall, within twenty days after receipt of the medical information described in sub-subparagraph (A) of this subparagraph (I), appoint a level II accredited physician to determine the employee's medical impairment rating. If the employee was treated by an authorized level II accredited physician in Colorado for the same injury for which a medical impairment rating is being sought, the self-insured employer or insurer shall request such physician to determine the claimant's medical impairment rating. At the same time as such rating is transmitted to the self-insured employer or insurer, the level II physician shall transmit a copy of the same to the authorized treating physician and the employee.

(D) If the employee, insurer, or self-insured employer disputes a medical impairment rating, including a finding that there is no medical impairment, made pursuant to sub-subparagraph (A) of this subparagraph (I), the parties to the dispute may select an independent medical examiner in accordance with section 8-42-107.2 to review the rating. The cost of such independent medical examination shall be borne by the requesting party. The finding of such independent medical examiner shall be overcome only by clear and convincing evidence. Any review by an independent medical examiner shall be based on the employee's written medical records only, without further examination, unless a party to the dispute requests that such review include a physical examination by the independent medical examiner. Except when the provisions of section 8-42-107.2 (5)(b) apply, the party requesting a physical examination shall pay all additional costs, including, if applicable, the reasonable cost of returning the employee to Colorado.

(II) If the employee is a state resident, such physician shall, within twenty days after the determination of maximum medical improvement, determine whether the employee has sustained any permanent impairment. If the employee has sustained any permanent impairment, such physician shall refer such employee to a level II accredited physician for a medical impairment rating, which shall be based on the revised third edition of the "American Medical Association Guides to the Evaluation of Permanent Impairment". If the referral is not timely made by the authorized treating physician, the insurer or self-insured employer shall refer the employee to a level II accredited physician within forty days after the determination of maximum medical improvement. If the employee, insurer, or self-insured employer disputes the finding regarding permanent medical impairment, including a finding that there is no permanent medical impairment, the parties to the dispute may select an independent medical examiner in accordance with section 8-42-107.2. The finding of any such independent medical examiner shall be overcome only by clear and convincing evidence.

(c) When the injured employee's date of maximum medical improvement has been determined pursuant to subparagraph (I) of paragraph (b) of this subsection (8), and there is a determination that permanent medical impairment has resulted from the injury, the authorized treating physician shall determine a medical impairment rating as a percentage of the whole person based on the revised third edition of the "American Medical Association Guides to the Evaluation of Permanent Impairment", in effect as of July 1, 1991. Except for a determination by the authorized treating physician providing primary care that no permanent medical impairment has resulted from the injury, any physician who determines a medical impairment rating shall have received accreditation under the level II accreditation program pursuant to section 8-42-101. For purposes of determining levels of medical impairment, the physician shall not render a medical impairment rating based on chronic pain without anatomic or physiologic correlation. Anatomic correlation must be based on objective findings. If either party disputes the authorized treating physician's finding of medical impairment, including a finding that there is no permanent medical impairment, the parties may select an independent medical examiner in accordance with section 8-42-107.2. The finding of the independent medical examiner may be overcome only by clear and convincing evidence. A hearing on this matter shall not take place until the finding of the independent medical examiner has been filed with the division.

(c.5) When an injury results in the total loss or total loss of use of an arm at the shoulder, a forearm at the elbow, a hand at the wrist, a leg at the hip or so near thereto as to preclude the use of an artificial limb, the loss of a leg at or above the knee where the stump remains sufficient to permit the use of an artificial limb, a foot at the ankle, an eye, or a combination of any such losses, the benefits for such loss shall be determined pursuant to this subsection (8).

(d) Medical impairment benefits shall be determined by multiplying the medical impairment rating determined pursuant to paragraph (c) of this subsection (8) by the age factor determined pursuant to paragraph (e) of this subsection (8) and by four hundred weeks and shall be calculated at the temporary total disability rate specified in section 8-42-105. Up to ten thousand dollars of the total amount of any such award or scheduled award shall be automatically paid in a lump sum less the discount as calculated in section 8-43-406 upon the injured employee's written request to the employer or, if insured, to the employer's insurance carrier. The remaining periodic payments of any such award, after subtracting the total amount of the lump sum requested by the employee without subtracting the discount calculated in section 8-43-406, shall be paid at the temporary total disability rate but not less than one hundred fifty dollars per week and not more than fifty percent of the state average weekly wage, beginning on the date of maximum medical improvement.

(e) The age factor for use in calculating medical impairment benefits pursuant to this subsection (8) is as follows:

(f) In all claims in which an authorized treating physician recommends medical benefits after maximum medical improvement, and there is no contrary medical opinion in the record, the employer shall, in a final admission of liability, admit liability for related reasonable and necessary medical benefits by an authorized treating physician.



§ 8-42-107.2. Selection of independent medical examiner - procedure - time - disclosures regarding physician relationships with insurers, self-insured employers, or claimants - rules - applicability

(1) This section governs the selection of an independent medical examiner, also referred to in this section as an "IME", to resolve disputes arising under section 8-42-107.

(2) (a) (I) Except as otherwise provided in subparagraph (II) of this paragraph (a), the time for selection of an IME commences as follows, depending on which party initiates the dispute:

(A) For the claimant, the time for selection of an IME commences with the date of mailing of a final admission of liability by the insurer or self-insured employer that includes an impairment rating issued in accordance with section 8-42-107.

(B) For the insurer or self-insured employer, the time for selection of an IME commences with the date on which the disputed finding or determination is mailed or physically delivered to the insurer or self-insured employer.

(II) If, as of the date on which the time for selection of an IME would otherwise commence, a medical condition is not yet ratable because of a provision in the medical treatment guidelines or in the revised third edition of the "American Medical Association Guides to the Evaluation of Permanent Impairment", the time for selection of an IME shall commence on the date on which an impairment rating is mailed or physically delivered.

(b) If any party disputes a finding or determination of the authorized treating physician, such party shall request the selection of an IME. The requesting party shall notify all other parties in writing of the request, on a form prescribed by the division by rule, and shall propose one or more acceptable candidates for the purpose of entering into negotiations for the selection of an IME. Such notice and proposal is effective upon mailing via United States mail, first-class postage paid, addressed to the division and to the last-known address of each of the other parties. Unless such notice and proposal are given within thirty days after the date of mailing of the final admission of liability or the date of mailing or delivery of the disputed finding or determination, as applicable pursuant to paragraph (a) of this subsection (2), the authorized treating physician's findings and determinations shall be binding on all parties and on the division.

(c) If the insurer or self-insured employer requests an IME and the examination is conducted before the insurer or self-insured employer admits liability pursuant to section 8-43-203 (2)(b), the claimant may not request a second independent medical examination on that issue but may appeal the IME's decision, as set forth in section 8-43-203 (2)(b)(II).

(3) (a) Upon receiving the requesting party's notice and proposal pursuant to subsection (2) of this section, the other parties have until the end of the thirtieth day after the date of mailing of such notice and proposal within which to negotiate and select an IME. If the parties agree on an IME on or before such thirtieth day, the requesting party shall promptly notify the IME in writing that he or she has been selected. If, within such time, the parties are unable to agree or the requesting party receives no response to the notice and proposal, the insurer or self-insured employer shall give written notice of such fact to the division within thirty days via United States mail, first-class postage paid. The division shall then, within ten days after receiving such written notice, select three physicians by a revolving selection process established by the division from the list of physicians maintained by the division. The division shall administer the list in such fashion as to ensure that the names of candidates to serve as IME in each pending case remain confidential until the IME is selected. The director of the division shall promulgate rules to implement the process of selecting a panel of three physicians from which the parties may select a physician to conduct a division independent medical examination. The selection of a physician panel shall be based on various factors, including, but not limited to, the designation by rule of the fields of specialization authorized to perform independent medical examinations for conditions listed under each medical treatment guideline and measures to prevent the over-utilization of physicians or specialists. The requesting party shall have the opportunity to strike one of the three physicians from the list, followed by the opposing party who shall then be given the opportunity to strike one physician from the list. The remaining IME physician shall be designated by the division to conduct the IME. If one or neither party strikes a physician from the list, the division shall select the physician to conduct the IME from the remaining physicians on the list.

(b) Upon selection of the IME, the insurance carrier shall provide to the IME and all other parties a complete copy of all medical records in its possession pertaining to the subject injury, postmarked or hand-delivered within fourteen days prior to the independent medical examination. If the insurance carrier or its representative fails to timely submit such medical records, the claimant may request that the division cancel the independent medical examination or the claimant may submit all the medical records he or she has available within ten days prior to the independent medical examination, or as otherwise arranged by the division with the IME. If the claimant submits medical records, the defaulting party may supplement such records pursuant to rules of the division. This paragraph (b) shall not be construed to prohibit an independent medical examination from being rescheduled.

(c) Any supplemental medical records shall be prepared according to the rules of the division and shall be submitted to the IME and all other parties no later than seven days prior to the independent medical examination.

(d) (I) The IME shall neither contact any of the authorized treating physicians or any examining or reviewing physician nor request a claimant to undergo repeat testing when the testing results were valid and the IME has resolved any disparity in testing results.

(II) Subparagraph (I) of this paragraph (d), as enacted by Senate Bill 09-168, enacted in 2009, is declared to be procedural and was intended to and shall apply to all workers' compensation claims, regardless of the date the claim was filed.

(3.5) (a) Prior to making a determination to strike a physician from the list of IME physicians provided by the division in accordance with paragraph (a) of subsection (3) of this section, a party may request and shall be entitled to obtain and review a summary disclosure pertaining to any business, financial, employment, or advisory relationship between a listed physician, or any entity affiliated with the physician, and the insurer, self-insured employer, or claimant who is a party to the claim. The party shall not be required to make its determination to strike a physician from the list until he or she has received and has had a reasonable opportunity to review the summary disclosure.

(b) The director shall adopt rules as necessary to implement this subsection (3.5). At a minimum, the rules shall:

(I) Require physicians to disclose the requested business, financial, employment, or advisory relationship information in a summarized format;

(II) Detail the form and manner in which the summary disclosure is to be provided;

(III) Set parameters regarding the period within which a requesting party is allowed to review the summary disclosure prior to making a determination to strike a physician from the list; and

(IV) Prohibit a physician who fails to disclose the requested summarized information from conducting an independent medical examination until he or she complies with the request.

(4) (a) Upon receipt of the IME's report, the division has five business days to review the report and either:

(I) Issue a notice to all parties that the division has received the IME's report; or

(II) Notify the IME of any deficiencies in the report by letter and send copies to all parties.

(b) Upon notification of any deficiencies identified in the IME's report, the IME has twenty days to remedy the deficiencies and resubmit the report. After the report has been resubmitted, the division shall comply with paragraph (a) of this subsection (4). If the IME fails to timely respond to the notification of deficiencies, the division shall issue a notice that it has received the IME's report and the insurer or self-insured employer shall comply with paragraph (c) of this subsection (4).

(c) Within twenty days after the date of the mailing of the division's notice that it has received the IME's report, the insurer or self-insured employer shall either file its admission of liability pursuant to section 8-43-203 or request a hearing before the division contesting one or more of the IME's findings or determinations contained in such report.

(5) (a) Except as provided in paragraph (b) of this subsection (5), the requesting party shall advance the full cost of the independent medical examination to the IME at least ten days before the appointed time for the examination.

(b) A claimant who has established that he or she is indigent shall receive an independent medical examination without having to advance the cost to the independent medical examiner. The director of the division of workers' compensation shall promulgate rules to establish a procedure to determine indigence.

(6) This section was enacted by House Bill 98-1062, as enacted at the second regular session of the sixty-first general assembly, as a remedial statute and is procedural in nature. The purpose of this section is to improve and simplify remedies already existing for the enforcement of rights and the redress of injuries under the workers' compensation laws of Colorado. This section effected procedures related to the selection of an IME and shall be applicable to all open cases with a date of injury on or after July 1, 1991, for which a division IME has not been requested, pursuant to section 8-42-107.



§ 8-42-107.5. Limits on temporary disability payments and permanent partial disability payments

No claimant whose impairment rating is twenty-five percent or less may receive more than seventy-five thousand dollars from combined temporary disability payments and permanent partial disability payments. No claimant whose impairment rating is greater than twenty-five percent may receive more than one hundred fifty thousand dollars from combined temporary disability payments and permanent partial disability payments. For the purposes of this section, any mental impairment rating shall be combined with the physical impairment rating to establish a claimant's impairment rating for determining the applicable cap. For injuries sustained on and after January 1, 2012, the director shall adjust these limits on the amount of compensation for combined temporary disability payments and permanent partial disability payments on July 1, 2011, and each July 1 thereafter, by the percentage of adjustment made by the director to the state average weekly wage pursuant to section 8-47-106.



§ 8-42-107.6. Premium dividend for employing injured employees

The commissioner of insurance shall include within the premium dividends specified in rules and regulations promulgated pursuant to section 10-4-408 (5), C.R.S., a premium dividend of up to ten percent if an employer reemploys injured employees at their preinjury wages including any wage increases to which such employees would have been entitled had the employee not been injured. The total amount of the premium dividend shall be determined on a pro rata basis, taking into account the total number of employees injured during the period of time the insurance policy was in effect and the total number of injured employees who have sustained permanent partial disability as a result of their injuries and who have been rehired by such employer.



§ 8-42-108. Disfigurement - additional compensation

(1) If an employee is seriously, permanently disfigured about the head, face, or parts of the body normally exposed to public view, in addition to all other compensation benefits provided in this article and except as provided in subsection (2) of this section, the director may allow compensation not to exceed four thousand dollars to the employee who suffers such disfigurement.

(2) If an employee sustains any of the following disfigurements, the director may allow up to eight thousand dollars as compensation to the employee in addition to all other compensation benefits provided in this article other than compensation allowed under subsection (1) of this section:

(a) Extensive facial scars or facial burn scars;

(b) Extensive body scars or burn scars; or

(c) Stumps due to loss or partial loss of limbs.

(3) The director shall adjust the limits on the amount of compensation for disfigurement specified in this section on July 1, 2008, and each July 1 thereafter by the percentage of adjustment made by the director to the state average weekly wage pursuant to section 8-47-106.



§ 8-42-109. Added compensation for additional injuries

Where an injured employee sustains an injury covered by sections 8-42-107, 8-42-108, and 8-46-101 but in addition thereto receives other injuries which are sufficient in their nature to alone cause temporary total disability, said employee shall receive, in addition to the amounts specified in said schedule, compensation for temporary total disability as long as said disability is found to exist as a result of said other injuries.



§ 8-42-111. Award for permanent total disability

(1) In cases of permanent total disability, the award shall be sixty-six and two-thirds percent of the average weekly wages of the injured employee and shall continue until death of such person so totally disabled but not in excess of the weekly maximum benefits specified in this article for injuries causing temporary total disability.

(2) (Deleted by amendment, L. 91, p. 1313, § 19, effective July 1, 1991.)

(3) A disabled employee capable of rehabilitation which would enable the employee to earn any wages in the same or other employment, who refuses an offer of employment by the same or other employer or an offer of vocational rehabilitation paid for by the employer shall not be awarded permanent total disability.

(4) For injuries occurring on and after July 1, 1991, and before July 1, 1994, the average weekly wage of injured employees used for computing compensation paid for awards pursuant to subsection (1) of this section shall be increased by two percent per year effective July 1 of each year, and such increased compensation shall be payable for the subsequent twelve months.

(5) Repealed.



§ 8-42-112. Acts of employees reducing compensation

(1) The compensation provided for in articles 40 to 47 of this title shall be reduced fifty percent:

(a) Where injury is caused by the willful failure of the employee to use safety devices provided by the employer;

(b) Where injury results from the employee's willful failure to obey any reasonable rule adopted by the employer for the safety of the employee; or

(c) (Deleted by amendment, L. 99, p. 581, § 2, effective July 1, 1999.)

(d) Where the employee willfully misleads an employer concerning the employee's physical ability to perform the job, and the employee is subsequently injured on the job as a result of the physical ability about which the employee willfully misled the employer. Notwithstanding any other provisions of articles 40 to 47 of this title, the provisions of this paragraph (d) shall apply in addition to any other penalty that may be imposed under section 8-43-402.

(2) In the event the claimant or dependent is receiving periodic disability benefits for which a reduction in Colorado workers' compensation benefits has been made pursuant to section 8-42-103, the fifty percent reduction provided for in subsection (1) of this section shall be computed according to the rate of benefits received by the claimant or dependent after, and not before, such other reduction has been made.

(3) An admission of liability reducing compensation under this section must include a statement by a representative of the employer listing the specific facts on which the reduction is based.

(4) If the insurer or self-insured employer admits liability for the claim, any party may request an expedited hearing on the issue of whether the employer or insurer may reduce compensation under this section if the application for hearing is filed within forty-five days after the date of the admission reducing compensation under this section. The director shall set any expedited matter for hearing within sixty days after the date of the application. The time schedule for an expedited hearing is subject to the extensions set forth in section 8-43-209. If the party elects not to request an expedited hearing under this subsection (4), the time schedule for hearing the matter is as set forth in section 8-43-209.

(5) Nothing in this section limits the right of a party to submit evidence at a hearing scheduled under this section or section 8-43-209.

(6) Nothing in this section precludes a party from requesting a hearing pursuant to the time schedule set forth in section 8-43-209.



§ 8-42-112.5. Limitation on payments - use of controlled substances

(1) Nonmedical benefits otherwise payable to an injured worker are reduced fifty percent where the injury results from the presence in the worker's system, during working hours, of controlled substances, as defined in section 18-18-102 (5), C.R.S., that are not medically prescribed or of a blood alcohol level at or above 0.10 percent, or at or above an applicable lower level as set forth by federal statute or regulation, as evidenced by a forensic drug or alcohol test conducted by a medical facility or laboratory licensed or certified to conduct such tests. A duplicate sample from any test conducted must be preserved and made available to the worker for purposes of a second test to be conducted at the worker's expense. If the test indicates the presence of such substances or of alcohol at such level, it is presumed that the employee was intoxicated and that the injury was due to the intoxication. This presumption may be overcome by clear and convincing evidence.

(2) As used in this section, "nonmedical benefits" means all benefits provided for in articles 40 to 47 of this title other than disbursements for medical, surgical, nursing, and hospital services, apparatus, and supplies.



§ 8-42-113. Limitations on payments to prisoners - incentives to sheriffs and department of corrections

(1) Notwithstanding any other provision of law to the contrary except as provided in subsection (4) of this section, any individual who is otherwise entitled to benefits under articles 40 to 47 of this title shall neither receive nor be entitled to such benefits for any week following conviction during which such individual is confined in a jail, prison, or any department of corrections facility.

(1.5) (a) In the event the identifying information transmitted to the department of labor and employment pursuant to section 17-26-118.5 (2), C.R.S., results in the termination of workers' compensation benefits pursuant to subsection (1) of this section, the employer or the insurance carrier, if any, shall pay to the sheriff a reward equal to ten percent of one week's benefit to which the ineligible individual would otherwise be eligible to receive.

(b) An individual who is ineligible pursuant to subsection (1) of this section shall repay to the employer or the insurance carrier, if any, any amounts received while not eligible.

(2) After such individual's release from confinement, the individual shall be restored to the same position with respect to entitlement to benefits under articles 40 to 47 of this title as said individual would otherwise have enjoyed at the point in time of such release from confinement. However, except as provided in subsection (3) of this section, said individual shall not be able to recover, recoup, or otherwise be retroactively entitled to any of the benefits to which the individual would have been entitled without the limitation specified in subsection (1) of this section.

(3) If upon appeal such conviction is overturned, such individual shall be entitled to recover the benefits to which such individual would have been entitled except for the operation of subsection (1) of this section.

(4) This section shall not apply to benefits under articles 40 to 47 of this title to which an inmate of a department of corrections facility or a city, county, or city and county jail is entitled for injury or occupational disease arising out of and in the course of the inmate working, performing services, or participating in a training, rehabilitation, or work release program that has been certified by the federal prison industry enhancement certification program pursuant to the federal "Justice System Improvement Act of 1979", 18 U.S.C. sec. 1761 (c). The inmate shall be entitled to benefits in accordance with section 8-40-301 (3)(a).



§ 8-42-113.5. Recovery of overpayments - notice required

(1) If a claimant has received an award for the payment of disability benefits or a death benefit under articles 40 to 47 of this title and also receives any payment, award, or entitlement to benefits under the federal old-age, survivors, and disability insurance act, an employer-paid retirement benefit plan, or any other plan, program, or source for which the original disability benefits or death benefit is required to be reduced pursuant to said articles, but which were not reflected in the calculation of such disability benefits or death benefit:

(a) Within twenty calendar days after learning of such payment, award, or entitlement, the claimant, or the legal representative of a claimant who is a minor, shall give written notice of the payment, award, or entitlement to the employer or, if the employer is insured, to the employer's insurer. If the claimant or legal representative gives such notice, any overpayment that resulted from the failure to make the appropriate reduction in the original calculation of such disability benefits or death benefit shall be recovered by the employer or insurer in installments at the same rate as, or a lower rate than, the rate at which the overpayments were made. Such recovery shall reduce the disability benefits or death benefit payable after all other applicable reductions have been made.

(b) If the claimant or legal representative of a claimant who is a minor was receiving benefits in excess of the amounts that should have been paid under articles 40 to 47 of this title and failed to give the notice required by paragraph (a) of this subsection (1), the employer or insurer is authorized to cease all disability or death benefit payments immediately until the overpayments have been recovered in full.

(b.5) (I) After the filing of a final admission of liability, except in cases of fraud, any attempt to recover an overpayment shall be asserted within one year after the time the requester knew of the existence of the overpayment.

(II) Subparagraph (I) of this paragraph (b.5), as enacted by Senate Bill 09-168, enacted in 2009, is declared to be procedural and was intended to and shall apply to all workers' compensation claims, regardless of the date the claim was filed.

(c) If for any reason recovery of overpayments as contemplated in paragraph (a) or (b) of this subsection (1) is not practicable, the employer or insurer is authorized to seek an order for repayment.

(d) When an overpayment is repaid to the insurer, the insurer shall credit the losses on the claim and report the corrected losses to the insurance rating organization on the next scheduled report for purposes of the employer's experience modification.



§ 8-42-114. Death benefits

In case of death, the dependents of the deceased entitled thereto shall receive as compensation or death benefits sixty-six and two-thirds percent of the deceased employee's average weekly wages, not to exceed a maximum of ninety-one percent of the state average weekly wage per week for accidents occurring on or after July 1, 1989, and not less than a minimum of twenty-five percent of the applicable maximum per week. In cases where it is determined that periodic death benefits granted by the federal old age, survivors, and disability insurance act or a workers' compensation act of another state or of the federal government are payable to an individual and the individual's dependents, the aggregate benefits payable for death pursuant to this section shall be reduced, but not below zero, by an amount equal to fifty percent of such periodic benefits.



§ 8-42-115. Death from injury - benefits

(1) In case death proximately results from the injury, the benefits shall be in the amount and to the persons following:

(a) If there are no dependents, compensation shall be limited to the expenses provided for medical, hospital, and funeral expense of the deceased, together with such sums as may have accrued or been paid to the deceased during the deceased's lifetime for disability, and any amount or payment which is due under section 8-46-101.

(b) If there are wholly dependent persons at the time of death, the payment shall be in accordance with the provisions of section 8-42-114.

(c) If there are partially dependent persons at the time of death, the payment shall not exceed sixty-six and two-thirds percent of the average weekly wages, subject to the limitations of articles 40 to 47 of this title as to maximum and minimum weekly amounts, to continue for such period after the date of death as is required to pay, at the weekly rate, the total amount awarded by the director to be paid to such partially dependent persons.



§ 8-42-116. When death not proximate result - benefits

(1) If death occurs to an injured employee, other than as a proximate result of any injury, before disability indemnity ceases and the deceased leaves persons wholly dependent upon the deceased for support, death benefits shall be as follows:

(a) Where the injury proximately caused permanent total disability, the death benefit shall consist of the unpaid and unaccrued portion of the permanent total disability benefit which the employee would have received had the employee lived until receiving compensation at the employee's regular rate for a period of six years.

(b) Where the injury proximately caused permanent partial disability, the death benefit shall consist of the unpaid and unaccrued portion of the permanent partial disability benefit which the employee would have received had he lived.



§ 8-42-117. Benefits to partial dependents

(1) If death occurs to an injured employee, other than as a proximate result of the injury, before disability indemnity ceases and the deceased leaves persons partially dependent upon the deceased for support, death benefits shall be as follows:

(a) Where the injury proximately caused permanent total disability, the death benefit shall consist of that proportion of the unpaid and unaccrued portion of the permanent total disability benefit which the employee would have received had the employee lived until said employee had received compensation at the employee's regular rate for a period of six years as the amount devoted by the deceased to the support of such persons for the year immediately prior to the injury bears to the total income of the persons during said year.

(b) Where the injury caused permanent partial disability, the death benefit shall consist of that proportion of the unpaid and unaccrued portion of the permanent partial disability benefit which the employee would have received if the employee had lived as the amount devoted by the deceased to the support of such persons for the year immediately prior to the injury bears to the total income of the persons during said year.



§ 8-42-118. Applicability of repeal of death benefits to nonresident dependents

The repeal of section 8-50-114, as said section existed prior to July 1, 1983, shall not affect the payments of death benefits which are being paid before July 1, 1983.



§ 8-42-119. Partial dependents - compensation

Partial dependents shall be entitled to receive only that portion of the benefits provided for those wholly dependent which the average amount of the wages regularly contributed by the deceased to such partial dependents at and for a reasonable time immediately prior to the injury bore to the total income of the dependents during the same time. The director has power and discretion to determine the proper elements to be considered as income of said dependents in each particular case. Where there are persons both wholly dependent and partially dependent, only those wholly dependent shall be entitled to compensation.



§ 8-42-120. Termination of right to benefits

Death benefits shall be paid to a dependent widow or widower for life or until remarriage, and, if there are no dependent children, as defined in section 8-41-501 (1)(b) and (1)(c), at the time of remarriage, a two-year lump-sum benefit without discount, less any lump sums previously paid, shall be paid to such widow or widower. Death benefits shall terminate upon the happening of any of the following contingencies and shall thereupon survive to the remaining dependents, if any: Upon the death of any dependent; when a child or brother or sister of the deceased reaches the age of eighteen years, except as otherwise provided in sections 8-41-501 (1)(b) and (1)(c) and 8-41-502; and upon the expiration of six years from the date of the death of the injured employee in the case of partial dependents.



§ 8-42-121. Director to determine and apportion benefits

Death benefits shall be paid to such one or more of the dependents of the decedent, for the benefit of all the dependents entitled to such compensation, as may be determined by the director, who may apportion the benefits among such dependents in such manner as the director may deem just and equitable. Payment to a dependent subsequent in right may be made, if the director deems it proper, which payment shall operate to discharge all other claims therefor. The dependents or persons to whom benefits are paid shall apply the same to the use of the several beneficiaries thereof according to their respective claims upon the decedent for support in compliance with the finding and direction of the director.



§ 8-42-122. Minor dependents - safeguarding payments

In all cases of death where the dependents are minor children, it shall be sufficient for the surviving spouse or a friend to make application and claim on behalf of the minor children. The director, for the purpose of protecting the rights and interests of any dependents whom the director deems incapable of fully protecting their own interests, may deposit the payments in any type of account in state or national banks insured by the federal deposit insurance corporation or its successor, savings and loan associations that are insured by the federal deposit insurance corporation or its successor, or credit unions that are insured by the national credit union share insurance fund and may otherwise provide for the manner and method of safeguarding the payments due such dependents in such manner as the director sees fit.



§ 8-42-123. Burial expenses

When, as a proximate result of an injury, death occurs to an injured employee, there shall be paid in one lump sum within thirty days after death a sum not to exceed seven thousand dollars for reasonable funeral and burial expenses. Said sum may be paid to the undertaker, cemetery, or any other person who has paid the funeral and burial costs, if the director so orders. If the employee leaves no dependents, compensation shall be limited to said sum and the compensation, if any, which has accrued to date of death and the medical, surgical, and hospital expenses provided in articles 40 to 47 of this title. If the deceased employee leaves dependents, said sum shall be paid in addition to all other sums of compensation provided for in this article.



§ 8-42-124. Assignability and exemption of claims - payment to employers - when

(1) Except for amounts due under court-ordered support or for a judgment for a debt for fraudulently obtained public assistance, fraudulently obtained overpayments of public assistance, or excess public assistance paid for which the recipient was ineligible, claims for compensation or benefits due, or any proceeds thereof, under articles 40 to 47 of this title shall not be assigned, released, or commuted except as provided in said articles and shall be exempt from all claims of creditors and from levy, execution, and attachment or other remedy or recovery or collection of a debt, which exemption may not be waived.

(2) The power given in any power of attorney or other authority from any injured employee or the dependents of any killed employee purporting to authorize any other person to receive, be paid, or receipt for any compensation benefits awarded any such claimant shall be wholly void and illegal and of no force and effect; except that:

(a) Any employer who is subject to the provisions of articles 40 to 47 of this title and who, by separate agreement, working agreement, contract of hire, or any other procedure, continues to pay a sum in excess of the temporary total disability benefits prescribed by articles 40 to 47 of this title to any employee temporarily disabled as a result of any injury arising out of and in the course of such employee's employment and has not charged the employee with any earned vacation leave, sick leave, or other similar benefits shall be reimbursed if insured by an insurance carrier or shall take credit if self-insured to the extent of all moneys that such employee may be eligible to receive as compensation or benefits for temporary partial or temporary total disability under the provisions of said articles, subject to the approval of the director. If the employee is injured while under a fixed duration contract of employment, all salary and wages paid pursuant to that contract shall be prorated over the duration of the contract in determining whether in any given week the employer paid a sum in excess of the temporary total disability benefit.

(b) This subsection (2) shall not apply to an attorney licensed to practice law in this state and acting in accordance with a power of attorney given by the claimant solely for the purpose of distributing funds pursuant to an admission of liability or an order of the division.

(3) Such payments shall be paid directly to the employer during the period of time that such employer continues to pay a sum in excess of the temporary total disability benefits prescribed by articles 40 to 47 of this title and has not charged any earned vacation leave, sick leave, or other similar benefits to any employee so disabled and for so long as such employee is eligible for temporary disability benefits under the provisions of articles 40 to 47 of this title. The payment of such moneys to an employer shall constitute the payment of compensation or benefits to the employee in accordance with the provisions of section 8-42-103.

(4) When the payment by an employer to any such disabled employee is reduced to a sum equal to or less than the temporary total disability benefits prescribed by articles 40 to 47 of this title, or when the employer has charged the employee with any earned vacation leave, sick leave, or other similar benefits for any reason, the rights of the employee to receive direct payment of any award for temporary partial or temporary total disability that said employee may be entitled to on and after the effective date of such reduction shall be reinstated in accordance with the provisions of articles 40 to 47 of this title.

(5) Any employer subject to the provisions of articles 40 to 47 of this title and otherwise qualifying for direct payment of employee benefits as provided in this section shall notify the division and the insurance carrier of such employer's eligibility to receive such moneys. The director shall approve such direct payment after the filing of such information by the employer as the director may require.

(6) Nothing in this section shall be construed to limit in any way the right of any employee to full payment of any award which may be granted to said employee for permanent partial or permanent total disability under the provisions of articles 40 to 47 of this title; except that benefits for permanent total disability and permanent partial disability shall be subject to wage assignment or income assignment as wages pursuant to section 14-14-102 (9), C.R.S., and subject to garnishment as earnings pursuant to section 13-54.5-101 (2)(b), C.R.S., and subject to administrative lien and attachment pursuant to section 26-13-122, C.R.S., for purposes of enforcement of court-ordered child support and subject to garnishment as earnings pursuant to sections 13-54-104 (1)(b)(IV) and 13-54.5-101 (2)(d), C.R.S., for purposes of enforcement of a judgment for a debt for fraudulently obtained public assistance, fraudulently obtained overpayments of public assistance, or excess public assistance paid for which the recipient was ineligible.

(7) Following an injury, any injured employee may authorize in writing the continuation of any payroll deduction which the employee had authorized or could have authorized before the injury, which authorization shall be legal and may be honored by the employer to the extent that proceeds of compensation of claims are available to the employer or are made available to the employer by the employer's insurance carrier for this purpose until the authorization is revoked in writing by the injured employee.

(8) If any employer who pays to an injured employee a sum in excess of the temporary total disability benefits prescribed by articles 40 to 47 of this title and who has not charged the employee with any earned vacation leave, sick leave, or other similar benefits seeks to have assigned the compensation benefits otherwise due the injured employee as provided in this section, the employer shall notify the employee of said request at the same time the employer makes the request of the director or insurance carrier or both.



§ 8-42-125. Data gathering on workers' compensation system

The governor and the leader of the opposing party in the house of representatives and the leader of the opposing party in the senate shall contract with a person or entity for obtaining information on the workers' compensation system. The person or entity gathering the information shall work solely at the unanimous direction of the governor and the opposition leadership. Issues or topics that will be subject to the information gathering process shall be determined by unanimous decision of the governor and the opposition leadership. The contractor for the gathering of the information shall have complete access to all records of and files in the division of workers' compensation and the office of administrative courts. Such contractor shall guarantee that any information gathered on any individual shall be kept confidential.






Article 43 - Procedure

Part 1 - Notices and Reports

§ 8-43-101. Record of injuries - occupational disease - reported to division - rules

(1) Every employer shall keep a record of all injuries that result in fatality to, or permanent physical impairment of, or lost time from work for the injured employee in excess of three shifts or calendar days and the contraction by an employee of an occupational disease that has been listed by the director by rule. Within ten days after notice or knowledge that an employee has contracted such an occupational disease, or the occurrence of a permanently physically impairing injury, or lost-time injury to an employee, or immediately in the case of a fatality, the employer shall, upon forms prescribed by the division for that purpose, report said occupational disease, permanently physically impairing injury, lost-time injury, or fatality to the division. The report shall contain such information as shall be required by the director.

(2) Unless exempted by the director pursuant to rule because of a small number of filings or a showing of financial hardship, beginning July 1, 2006, reports submitted pursuant to this section shall be submitted in an electronic format as determined by the director. Exposure to an injurious substance as defined by the director by rule and injuries to employees that result in no more than three days' or three shifts' loss of time from work, or no permanent physical impairment, or no fatality to the employee shall be reported by the employer only to the insurer of said employer's workers' compensation insurance liability, which injuries and exposure the insurer shall report only by monthly summary form to or as otherwise requested by the division.



§ 8-43-102. Notice to employer of injury - notice to employees of requirement - failure to report

(1) (a) Every employee who sustains an injury resulting from an accident shall notify said employee's employer in writing of the injury within four days of the occurrence of the injury. If the employee is physically or mentally unable to provide said notice, the employee's foreman, superintendent, manager, or any other person in charge who has notice of said injury shall submit such written notice to the employer. Any other person who has notice of said injury may submit a written notice to the said person in charge or to the employer, and in that event the injured employee shall be relieved of the obligation to give such notice. Otherwise, if said employee fails to report said injury in writing, said employee may lose up to one day's compensation for each day's failure to so report. If, at the time of said injury, the employer has failed to display the notice specified in paragraph (b) of this subsection (1), the time period allotted to the employee shall be tolled for the duration of such failure.

(b) Every employer shall display at all times in a prominent place on the workplace premises a printed card with a minimum height of fourteen inches and a width of eleven inches with each letter to be a minimum of one-half inch in height, which shall read as follows:

WARNING

IF YOU ARE INJURED ON THE JOB, WRITTEN NOTICE OF YOUR INJURY MUST BE GIVEN TO YOUR EMPLOYER WITHIN FOUR WORKING DAYS AFTER THE ACCIDENT, PURSUANT TO SECTION 8-43-102 (1), COLORADO REVISED STATUTES.

IF THE INJURY RESULTS FROM YOUR USE OF ALCOHOL OR CONTROLLED SUBSTANCES, YOUR WORKERS' COMPENSATION DISABILITY BENEFITS MAY BE REDUCED BY ONE-HALF IN ACCORDANCE WITH SECTION 8-42-112.5, COLORADO REVISED STATUTES. (1.5) (a) Every employee of an employer who has permission to be its own insurance carrier pursuant to section 8-44-201 or of an employer who participates in a public entity self-insurance pool pursuant to section 8-44-204 who sustains an injury resulting from an accident shall notify his employer in writing of said injury within four working days of the occurrence of the injury, unless the employer, or the employee's foreman, superintendent, or manager has written notice of said injury. If the employee is physically or mentally unable to provide said notice, the employee's foreman, superintendent, or manager, or any other person in charge who has written notice of said injury, shall submit such written notice to the employer. If said employee fails to report said injury in writing, such employee may lose up to one day's compensation for each day's failure to so report. Any other person who has notice of said injury may submit a written notice to the employer which report shall relieve the injured employee from reporting the accident. Any employer receiving written notice of an injury pursuant to this subsection (1.5) shall affix thereon the date and time of receipt of such notice and shall make a copy of such notice available to the injured employee within two working days following receipt of such notice.

(b) Every employer who has permission to be its own insurance carrier pursuant to section 8-44-201 or who participates in a public entity self-insurance pool pursuant to section 8-44-204 shall display at all times in a prominent place on the workplace premises a printed card with a minimum height of fourteen inches and a width of eleven inches with each letter to be a minimum of one-half inch in height, which shall read as follows:

WARNING

IF YOU ARE INJURED ON THE JOB, WRITTEN NOTICE OF YOUR INJURY MUST BE GIVEN TO YOUR EMPLOYER WITHIN FOUR WORKING DAYS AFTER THE ACCIDENT, PURSUANT TO SECTION 8-43-102 (1.5), COLORADO REVISED STATUTES.

IF THE INJURY RESULTS FROM YOUR USE OF ALCOHOL OR CONTROLLED SUBSTANCES, YOUR WORKERS' COMPENSATION DISABILITY BENEFITS MAY BE REDUCED BY ONE-HALF IN ACCORDANCE WITH SECTION 8-42-112.5, COLORADO REVISED STATUTES. (2) Written notice of the contraction of an occupational disease shall be given to the employer by the affected employee or by someone on behalf of the affected employee within thirty days after the first distinct manifestation thereof. In the event of death from such occupational disease, written notice thereof shall be given to the employer within thirty days after such death. Failure to give either of such notices shall be deemed waived unless objection is made at a hearing on the claim prior to any award or decision thereon. Actual knowledge by an employer in whose employment an employee was last injuriously exposed to an occupational disease of the contraction of such disease by such employee and of exposure to the conditions causing it shall be deemed notice of its contraction. If the notice required in this section is not given as provided and within the time fixed, the director may reduce the compensation that would otherwise have been payable in such manner and to such extent as the director deems just, reasonable, and proper under the existing circumstances.



§ 8-43-103. Notice of injury - time limit

(1) Notice of an injury, for which compensation and benefits are payable, shall be given by the employer to the division and insurance carrier, unless the employer is self-insured, within ten days after the injury, and, in case of the death of any employee resulting from any such injury or any accident in which three or more employees are injured, the employer shall give immediate notice thereof to the director. If no such notice is given by the employer, as required by articles 40 to 47 of this title, such notice may be given by any person. Any notice required to be filed by an injured employee or, if deceased, by said employee's dependents may be made and filed by anyone on behalf of such claimant and shall be considered as done by such claimant if not specifically disclaimed or objected to by such claimant in writing filed with the division within a reasonable time. Such notice shall be in writing and upon forms prescribed by the division for that purpose and served upon the division by delivering to, or by mailing by registered mail two copies thereof addressed to, the division at its office in Denver, Colorado. Upon receipt of such notice from a claimant, the division shall immediately mail one copy thereof to said employer or said employer's agent or insurance carrier.

(2) The director and administrative law judges employed by the office of administrative courts shall have jurisdiction at all times to hear and determine and make findings and awards on all cases of injury for which compensation or benefits are provided by articles 40 to 47 of this title. Except in cases of disability or death resulting from exposure to radioactive materials, substances, or machines or to fissionable materials, or any type of malignancy caused thereby, or from poisoning by uranium or its compounds, or from asbestosis, silicosis, and anthracosis, the right to compensation and benefits provided by said articles shall be barred unless, within two years after the injury or after death resulting therefrom, a notice claiming compensation is filed with the division. This limitation shall not apply to any claimant to whom compensation has been paid or if it is established to the satisfaction of the director within three years after the injury or death that a reasonable excuse exists for the failure to file such notice claiming compensation and if the employer's rights have not been prejudiced thereby, and the furnishing of medical, surgical, or hospital treatment by the employer shall not be considered payment of compensation or benefits within the meaning of this section; but, in all cases in which the employer has been given notice of an injury and fails, neglects, or refuses to report said injury to the division as required by the provisions of said articles, this statute of limitations shall not begin to run against the claim of the injured employee or said employee's dependents in the event of death until the required report has been filed with the division.

(3) In cases of disability or death resulting from exposure to radioactive materials, substances, or machines or to fissionable materials, or any type of malignancy caused thereby, or from poisoning by uranium or its compounds, or from asbestosis, silicosis, or anthracosis, the right to compensation and benefits shall be barred unless, within five years after the commencement of disability or death, a notice claiming compensation is filed with the division.



§ 8-43-104. Electronic filings - rules

(1) The rejection for technical errors by the division of any document, form, or notice that is filed electronically shall not affect the validity of the notice to the claimant or any other party.

(2) The director may promulgate rules concerning electronic filing of documents, forms, or notices in accordance with article 4 of title 24, C.R.S. Such rules shall be consistent with any policies, standards, and guidelines set forth by the office of information technology, created in section 24-37.5-103, C.R.S.






Part 2 - Settlement and Hearing Procedures

§ 8-43-201. Disputes arising under "Workers' Compensation Act of Colorado"

(1) The director and administrative law judges employed by the office of administrative courts in the department of personnel shall have original jurisdiction to hear and decide all matters arising under articles 40 to 47 of this title; except that the following principles shall apply: A claimant in a workers' compensation claim shall have the burden of proving entitlement to benefits by a preponderance of the evidence; the facts in a workers' compensation case shall not be interpreted liberally in favor of either the rights of the injured worker or the rights of the employer; a workers' compensation case shall be decided on its merits; and a party seeking to modify an issue determined by a general or final admission, a summary order, or a full order shall bear the burden of proof for any such modification.

(2) The amendments made to subsection (1) of this section by Senate Bill 09-168, enacted in 2009, are declared to be procedural and were intended to and shall apply to all workers' compensation claims, regardless of the date the claim was filed.

(3) It is appropriate for the director or an administrative law judge to consider the medical treatment guidelines adopted under section 8-42-101 (3) in determining whether certain medical treatment is reasonable, necessary, and related to an industrial injury or occupational disease. The director or administrative law judge is not required to utilize the medical treatment guidelines as the sole basis for such determinations.



§ 8-43-202. Director may refer taking of evidence in cases to appropriate officials of other states

The director, after notice to the parties in interest, may refer the taking of any evidence to any commission, court, or board administering in another state the compensation laws thereof, and such commission, court, or board of such other state, after notifying the parties in interest of the time and place of holding such hearing, shall hold hearings and take such evidence in the same manner and by the officers as authorized by the laws of such state, and all such proceedings shall be certified and return thereof made as prescribed by the director.



§ 8-43-203. Notice concerning liability - notice to claimants - notice of rights and claims process - rules

(1) (a) The employer or, if insured, the employer's insurance carrier shall notify in writing the division and the injured employee or, if deceased, the decedent's dependents within twenty days after a report is, or should have been, filed with the division pursuant to section 8-43-101, whether liability is admitted or contested; except that, for the purpose of this section, any knowledge on the part of the employer, if insured, is not knowledge on the part of the insurance carrier. The employer or the employer's insurance carrier may notify the division electronically. Unless exempted by the director pursuant to rule because of a small number of filings or a showing of financial hardship, beginning July 1, 2006, all notices of contest shall be filed electronically. The rejection of an electronically filed notice by the division for a technical error shall not affect the validity of the notice to the claimant. If the insurance carrier or self-insured employer denies liability for the claim, the claimant may request an expedited hearing on the issue of compensability if the application therefor is filed within forty-five days after the date of mailing of the notice of contest. The director shall set any such expedited matter for hearing within sixty days after the date of the application, when the issue is liability for the disease or injury. The time schedule for such an expedited hearing is subject to the extensions set forth in section 8-43-209. If a claimant elects not to request an expedited hearing pursuant to this subsection (1), the time schedule for hearing the matter shall be as set forth in section 8-43-209.

(b) The written notice given pursuant to this subsection (1) shall include a specific reference to the claimant's obligations under section 8-42-113.5.

(1.5) (Deleted by amendment, L. 92, p. 1825, § 4, effective April 29, 1992.)

(2) (a) If such notice is not filed as provided in subsection (1) of this section, the employer or, if insured, the employer's insurance carrier, as the case may be, may become liable to the claimant, if the claimant is successful on the claim for compensation, for up to one day's compensation for each day's failure to so notify; except that the employer or, if insured, the employer's insurance carrier shall not be liable for more than the aggregate amount of three hundred sixty-five days' compensation for failure to timely admit or deny liability. Fifty percent of any penalty paid pursuant to this subsection (2) shall be paid to the subsequent injury fund, created in section 8-46-101, and fifty percent to the claimant.

(b) (I) If the employer or, if insured, the employer's insurance carrier admits liability, such notice shall specify the amount of compensation to be paid, to whom compensation will be paid, the period for which compensation will be paid, and the disability for which compensation will be paid, and payment thereon shall be made immediately.

(II) (A) An admission of liability for final payment of compensation must include a statement that this is the final admission by the workers' compensation insurance carrier in the case, that the claimant may contest this admission if the claimant feels entitled to more compensation, to whom the claimant should provide written objection, and notice to the claimant that the case will be automatically closed as to the issues admitted in the final admission if the claimant does not, within thirty days after the date of the final admission, contest the final admission in writing and request a hearing on any disputed issues that are ripe for hearing, including the selection of an independent medical examiner pursuant to section 8-42-107.2 if an independent medical examination has not already been conducted. If an independent medical examination is requested pursuant to section 8-42-107.2, the claimant is not required to file a request for hearing on disputed issues that are ripe for hearing until the division's independent medical examination process is terminated for any reason. Any issue for which a hearing or an application for a hearing is pending at the time that the final admission of liability is filed shall proceed to the hearing without the need for the applicant to refile an application for hearing on the issue. This information must also be included in the admission of liability for final payment of compensation. The respondents have twenty days after the date of mailing of the notice from the division of the receipt of the IME's report to file an admission or to file an application for hearing. The claimant has thirty days after the date respondents file the admission or application for hearing to file an application for hearing, or a response to the respondents' application for hearing, as applicable, on any disputed issues that are ripe for hearing. The revised final admission, if any, must contain the statement required by this subparagraph (II), and the provisions relating to contesting the revised final admission apply. When the final admission is predicated upon medical reports, the reports must accompany the final admission.

(B) The amendments made to sub-subparagraph (A) of this subparagraph (II) by Senate Bill 09-168, enacted in 2009, are declared to be procedural and were intended to and shall apply to all workers' compensation claims, regardless of the date the claim was filed.

(c) No penalty may be assessed under this subsection (2) for failure to timely admit or deny liability if a request for such penalty is filed more than seven years after the alleged violation. The division shall retain original claim records filed with the division for at least seven years after closure of the case. Seven years after a case is closed, the records may only be used for reopening a settlement on the grounds of fraud or mutual mistake of material fact.

(d) Once a case is closed pursuant to this subsection (2), the issues closed may only be reopened pursuant to section 8-43-303. Upon proper showing in writing made within said times fixed therefor, the director may extend the time for filing such admission of liability or notice of contest, but not exceeding ten days at any one time. Hearings may be set to determine any matter, but, if any liability is admitted, payments shall continue according to admitted liability.

(3) In addition to any other notice required by this section, at the time that the employer or, if insured, the employer's insurance carrier provides the notice required by subsection (1) of this section, the employer or insurance carrier shall provide to the claimant a brochure written in easily understood language, in a form developed by the director after consultation with employers, insurance carriers, and representatives of injured workers, describing the claims process and informing the claimant of his or her rights. If the claimant has previously authorized the employer or, if insured, the employer's insurance carrier to communicate with the claimant through electronic transmission, the brochure may be sent to the claimant electronically. The brochure shall, at a minimum, contain the following information:

(a) Who the claimant may contact with questions concerning the claim, the claims process, and assistance with the claim, including:

(I) The insurance carrier or employer;

(II) The division and the website for the division;

(III) The office of administrative courts and the website for the office; and

(IV) An attorney hired at the expense of the claimant;

(b) The claimant's right to receive medical care for work-related injuries or occupational diseases paid for by the employer or the employer's insurance carrier including:

(I) That most claimants have a right to choose from a list of at least two different doctors;

(II) That most claimants have a right to change doctors one time within ninety days after the injury and all claimants have the right to request a change of doctor at other times under certain other circumstances;

(III) The claimant's doctor's right to refer the claimant to other medical providers and specialists to provide the reasonable and necessary medical care that the claimant's work-related injuries or illness require;

(IV) The claimant's right to discuss with his or her doctor who should be present during a claimant's medical appointment, and the right to refuse to have a nurse case manager employed on the claimant's claim present at the claimant's medical appointment;

(V) The claimant's right to see and have copies of all of the claimant's medical records related to the medical care the claimant received for his or her work-related injury or illness;

(VI) The claimant's right to seek medical care and medical opinions about the claimant's work-related injury at the claimant's own expense;

(VII) The claimant's right to a medical examination by a doctor chosen by the claimant or by the division at the claimant's expense;

(VIII) The claimant's right to a permanent impairment evaluation after the claimant's treating doctors determine that the claimant has reached maximum medical improvement; and

(IX) The claimant's right to be informed whether medical care after maximum medical improvement will be provided and to receive reasonable continued medical care if it is necessary to maintain maximum medical improvement;

(c) A description of the claimant's right to receive benefit payments, including the claimant's right to receive:

(I) Wage replacement payments in the form of temporary total disability payments or temporary partial disability payments;

(II) Permanent impairment benefits if the claimant is left with a permanent impairment as a result of a work-related injury or disease;

(III) Disfigurement payments for permanent scarring or disfigurement caused by the claimant's work-related injury or surgery required because of the claimant's work-related injury; and

(IV) Mileage expenses for travel to and from work-related medical care and to and from pharmacies to obtain medical prescriptions for work-related medical care;

(d) A description of how the claims process works, including:

(I) The claimant's right to file a claim for workers' compensation with the division within two years after the date of the claimant's injury or occupational disease;

(II) The claimant's right to receive a general admission of liability or notice of contest once the claim has been properly reported to the division;

(III) The claimant's right to verify that the claimant's average weekly wage payments for temporary total disability have been properly calculated by the claimant's employer or the employer's insurance carrier;

(IV) The claimant's right to prehearings and hearings on disputed issues;

(V) The claimant's right to present evidence, testify, introduce medical and other records, present witnesses, and make arguments at any hearing;

(VI) The claimant's right to object to and request a hearing on any final admission of liability within thirty days after the mailing of the admission in order to retain certain rights;

(VII) The claimant's right to challenge a finding of an impairment rating or maximum medical improvement in a final admission of liability within thirty days after the mailing of the admission in order to retain certain rights;

(VIII) The claimant's right to pursue penalties for violations of the law including late payment of benefits or improper refusal to pay benefits;

(IX) The claimant's right, subject to certain requirements, to reopen a claim within six years after the date of the injury or illness or within two years after the date of the last receipt of medical or wage benefits; and

(X) A description of other rights conferred upon a claimant pursuant to law or rule.

(4) Within fifteen days after the mailing of a written request for a copy of the claim file, the employer or, if insured, the employer's insurance carrier or third-party administrator shall provide to the claimant or his or her representative a complete copy of the claim file that includes all medical records, pleadings, correspondence, investigation files, investigation reports, witness statements, information addressing designation of the authorized treating physician, and wage and fringe benefit information for the twelve months leading up to the date of injury and thereafter, regardless of the format. If a privilege or other protection is claimed for any materials, the materials must be detailed in an accompanying privilege log.



§ 8-43-204. Settlements - rules

(1) An injured employee may settle all or part of any claim for compensation, benefits, penalties, or interest. If such settlement provides by its terms that the employee's claim or award shall not be reopened, such settlement shall not be subject to being reopened under any provisions of articles 40 to 47 of this title other than on the ground of fraud or mutual mistake of material fact.

(2) Such a settlement shall be in writing and shall be signed by a representative of the employer or insurer and signed and sworn to by the injured employee. For claims that have a settlement amount of seventy-five thousand dollars or more, a written notice of the settlement agreement shall be provided to the employer.

(3) The settlement shall be reviewed in person with the injured employee and approved in writing by an administrative law judge or the director of the division prior to the finalization of such settlement. The settlement shall be filed with the division as a part of the injured employee's permanent record.

(4) If an employee owes child support and a garnishment has been filed pursuant to section 13-54.5-101, C.R.S., or the state child support enforcement agency has filed a notice of administrative lien and attachment pursuant to section 26-13-122, C.R.S., with the insurer or self-insured employer, all proceeds of any award, lump sum settlement, and the indemnity portion of any structured settlement shall be subject to said garnishment or administrative lien and attachment. Proceeds up to the amount of the garnishment or administrative lien and attachment shall be paid as directed on the notice to the obligee or to the state child support enforcement agency on behalf of the obligee to whom support is owed.

(5) If an employee owes a debt for which a writ is issued as a result of a judgment for fraudulently obtained public assistance, fraudulently obtained overpayments of public assistance, or excess public assistance paid for which the recipient was ineligible and a garnishment has been filed pursuant to section 13-54-104 or 13-54.5-101, C.R.S., with the insurer or self-insured employer, all proceeds of any award, lump sum settlement, and the indemnity portion of any structured settlement shall be subject to the garnishment. Proceeds up to the amount of the garnishment shall be paid as directed by the county department of social services responsible for administering the state public assistance programs.

(6) To aid in settlement, the director shall review mortality tables from the United States government and private industry and issue rules establishing a single life expectancy table on July 1 in every even-numbered year, commencing July 1, 2010. The director may adopt current mortality tables used by medicare. Nothing in this subsection (6) shall be construed to limit the use of rated ages.

(7) Any lump sum payable as a full or partial settlement shall be paid to the claimant or the claimant's attorney within fifteen calendar days after the date the executed settlement order is received by the carrier or the noninsured or self-insured employer.

(8) The director shall adopt rules as necessary to implement the procedure to review and approve settlement documents. At a minimum, the rules must:

(a) Allow a represented claimant to submit settlement documents for approval by electronic mail;

(b) Provide for the approval of settlement documents if the claimant's signature is not an original but is notarized; and

(c) Require the division to electronically mail to counsel of record, or to the insurance carrier or self-insured employer if not represented, a copy of the division's order approving the settlement agreement of the parties.



§ 8-43-205. Mediation

(1) Any party involved in a claim arising under articles 40 to 47 of this title may request mediation services by filing a request for mediation services with the division. However, mediation shall be entirely voluntary and shall not be conducted without the consent of all parties to the claim. If a request for mediation services is made after an application for a hearing has been filed, the administrative law judge hearing the dispute shall approve, on motion of the parties, the submission of the dispute to mediation prior to hearing the matter. An application for mediation services shall be filed on a form prescribed by the director. Upon receiving the application for mediation services, the director shall cause a mediation conference to occur within thirty days thereafter. At a mediation conference, the claimant may be represented by the claimant, counsel, or any other agent of the claimant's choice. Mediators need not be attorneys.

(2) Mediation proceedings conducted pursuant to this section shall be considered to be settlement negotiations and are confidential. No admission, representation, or statement made in the course of such mediation proceedings that is not otherwise subject to discovery or otherwise obtainable under the procedures established in articles 40 to 47 of this title shall be admissible as evidence or subject to discovery under said articles. No mediator who participates in mediation proceedings conducted pursuant to this section shall be compelled or permitted to testify about any matter discussed or revealed during such proceedings in any other proceeding under articles 40 to 47 of this title.

(3) The division shall develop a program to implement the provisions of this section. Such program shall be a simple, nonadversarial method for the mediation of disputes arising under articles 40 to 47 of this title. Such program shall provide for the use of neutral mediators and the conduct of proceedings in an informal setting. The director shall adopt rules and regulations to implement such program.



§ 8-43-206. Settlement conference procedures

(1) Any employee, insurer, or employer, if self-insured, involved in a dispute arising under articles 40 to 47 of this title may request settlement conference services from the director or the office of administrative courts in the department of personnel. However, such settlement procedures are optional and entirely voluntary, and no such procedures shall be conducted without the consent of both parties to the dispute.

(2) Settlement conferences shall be conducted by a settlement conference officer who may be a prehearing administrative law judge or an administrative law judge in the office of administrative courts in the department of personnel appointed pursuant to section 24-30-1003, C.R.S., and assigned to hear disputes arising under articles 40 to 47 of this title. The parties may agree on the selection of a settlement conference officer; except that such officer shall not be the administrative law judge who is regularly assigned to hear the employee's case. If the parties fail to agree on the selection of such officer, they may apply to the director or to the office of administrative courts for the designation of a settlement conference officer who shall not be the administrative law judge who is regularly assigned to hear the employee's case.

(3) Settlement conference proceedings conducted pursuant to this section shall be considered to be settlement negotiations and are confidential. No admission, representation, or statement made in the course of such settlement conference proceedings that is not otherwise subject to discovery or otherwise obtainable under the procedures established in articles 40 to 47 of this title shall be admissible as evidence or subject to discovery under said articles. No settlement conference officer who participates in settlement conference proceedings conducted pursuant to this section shall be compelled or permitted to testify about any matter discussed or revealed during such proceedings in any other proceeding under articles 40 to 47 of this title.

(4) The executive director of the department of personnel shall adopt rules and regulations to implement the provisions of this section. Such rules and regulations shall be consistent with the provisions of section 8-43-204.

(5) The director of the division of workers' compensation shall adopt rules and regulations to implement the provisions of this section. Such rules and regulations shall be consistent with the provisions of section 8-43-204.



§ 8-43-206.5. Right to binding arbitration for resolution of disputes under articles 40 to 47

At any time prior to a hearing, the parties may agree to submit any dispute under articles 40 to 47 of this title to binding arbitration. Said arbitration shall be by an administrative law judge of the parties' choice or pursuant to arbitration procedures as provided by the Colorado rules of civil procedure. Any arbitration award pursuant to the provisions of this section shall be binding upon the parties, and no other procedure contained in this article shall be available to the parties for the further review of such award.



§ 8-43-207. Hearings

(1) Hearings shall be held to determine any controversy concerning any issue arising under articles 40 to 47 of this title. In connection with hearings, the director and administrative law judges are empowered to:

(a) In the name of the division, issue subpoenas for witnesses and documentary evidence which shall be served in the same manner as subpoenas in the district court;

(b) Administer oaths;

(c) Make evidentiary rulings;

(d) Limit or exclude cumulative or repetitive proof or examination;

(e) Upon written motion and for good cause shown, permit parties to engage in discovery; except that permission need not be sought if each party is represented by an attorney. The director or administrative law judge may rule on discovery matters and impose the sanctions provided in the rules of civil procedure in the district courts for willful failure to comply with permitted discovery.

(f) Upon written motion and for good cause shown, conduct prehearing conferences for the settlement or simplification of issues;

(g) Dispose of procedural requests upon written motion or on written briefs or oral arguments as determined appropriate;

(h) Control the course of the hearing and the conduct of persons in the hearing room;

(i) Upon written motion and for good cause shown, grant reasonable extensions of time for the taking of any action contained in this article;

(j) Upon good cause shown, adjourn any hearing to a later date for the taking of additional evidence;

(k) Issue orders;

(l) Appoint guardians ad litem, as appropriate, in matters involving dependents' claims, and assess the reasonable fees and costs, therefore, from one or more of the parties;

(m) Determine the competency of witnesses who testify in a workers' compensation hearing or proceeding and the competency of parties that have entered into settlement agreements pursuant to section 8-43-204. Such competency determinations shall only be for the purpose of the particular workers' compensation proceeding.

(n) Dismiss all issues in the case except as to resolved issues and except as to benefits already received, upon thirty days notice to all the parties, for failure to prosecute the case unless good cause is shown why such issues should not be dismissed. For purposes of this paragraph (n), it shall be deemed a failure to prosecute if there has been no activity by the parties in the case for a period of at least six months.

(o) Set aside all or any part of any fee for medical services rendered pursuant to articles 40 to 47 of this title if an administrative law judge determines after a hearing that, based upon a review of the medical necessity and appropriateness of care provided pursuant to said articles, any such fee is excessive or that the treatment rendered was not necessary or appropriate under the circumstances. If all or part of any fee for medical services is set aside pursuant to this paragraph (o), the provider of any such services shall not contract with, bill, or charge the claimant for such fees and shall not attempt in any way to collect any such charges from the claimant. No fee for medical services shall be set aside pursuant to this paragraph (o) if the treatment was authorized in writing by the insurer or employer.

(p) Impose the sanctions provided in the Colorado rules of civil procedure, except for civil contempt pursuant to rule 107 thereof, for willful failure to comply with any order of an administrative law judge issued pursuant to articles 40 to 47 of this title;

(q) Require repayment of overpayments.



§ 8-43-207.5. Prehearing conferences

(1) Notwithstanding any provision of articles 40 to 47 of this title to the contrary, at any time not less than ten days prior to the formal adjudication on the record of any issue before the director or an administrative law judge in the office of administrative courts, any party to a claim may request a prehearing conference before a prehearing administrative law judge in the division of workers' compensation for the speedy resolution of or simplification of any issues and to determine the general readiness of remaining issues for formal adjudication on the record. The issues addressed in such prehearing conference shall be limited to: Ripeness of legal, but not factual, issues for formal adjudication on the record before the director or an administrative law judge in the office of administrative courts; discovery matters; and evidentiary disputes. The filing of an application for hearing with the office of administrative courts shall not be a prerequisite to a request for a prehearing conference under this section. The director and the administrative law judges in the office of administrative courts may also request a prehearing conference under this section.

(2) "Prehearing administrative law judge" means a qualified person appointed by the director pursuant to section 8-47-101 to preside over prehearing conferences pursuant to this section, to approve settlements pursuant to section 8-43-204, to conduct settlement conferences pursuant to section 8-43-206, and to conduct arbitrations pursuant to section 8-43-206.5. Such prehearing administrative law judges shall have authority to: Order any party to participate in a prehearing conference; issue interlocutory orders; issue subpoenas in the name of the division for production of documentary evidence which shall be served in the same manner as subpoenas in the district court; make evidentiary rulings; permit parties to cause depositions to be taken; determine the competency of any party to a claim to enter into a settlement agreement; and strike the application for hearing of a party for failure to comply with any provision of this section.

(3) An order entered by a prehearing administrative law judge shall be an order of the director and binding on the parties. Such an order shall be interlocutory. Prehearing conferences need not be held on the record; however, any party to a claim may request in advance that a record be made of the prehearing conference, either taken verbatim by a court reporter provided and paid for by the requesting party or electronically recorded by the division.

(4) The director shall adopt rules and regulations as may be necessary to implement the provisions of this section.



§ 8-43-208. Investigations

(1) For the purpose of making any investigation with regard to any matter contemplated by the provisions of articles 40 to 47 of this title, the director shall have power to appoint, with the approval of the executive director by an order in writing, any competent person as an agent whose duties shall be prescribed in such order.

(2) (Deleted by amendment, L. 94, p. 1876, § 7, effective June 1, 1994.)

(3) The director may conduct any number of such investigations contemporaneously through different agents.



§ 8-43-209. Time schedule for hearings - establishment

(1) Hearings must commence within one hundred twenty days from the date of the notice of setting by the director pursuant to section 8-43-211 (2)(a) or of the date shown on the certificate of service accompanying the request, notice, or application by a party or the party's attorney pursuant to section 8-43-211 (2)(b) or (2)(c). Upon agreement of the parties, an administrative law judge shall grant one extension of time, not exceeding sixty days, to commence the hearing.

(2) One extension of time to commence the hearing of no more than sixty days may be granted by an administrative law judge upon written request by any party to the case and for good cause shown, in the following cases: When pulmonary lung disease, cancer, cardiovascular disease, or stroke is alleged as the cause of the disability; when the subsequent injury fund is a party; when permanent total disability is alleged; upon agreement of the parties; or when compensability of the injury is contested. In all other cases, extensions of time to commence the hearing of no more than twenty days may be granted by an administrative law judge upon written request by any party to the case and for good cause shown.

(3) Once the hearing is commenced, the administrative law judge may, for good cause shown, continue the hearing to a date certain to take additional testimony, to file an additional medical report, to file the transcript of a deposition, or to file a position statement. Except upon the agreement of all parties or for good cause shown, a continuance to complete a hearing shall not exceed thirty calendar days.



§ 8-43-210. Evidence

Notwithstanding section 24-4-105, C.R.S., the Colorado rules of evidence and requirements of proof for civil nonjury cases in the district courts shall apply in all hearings; except that medical and hospital records, physicians' reports, vocational reports, and records of the employer are admissible as evidence and can be filed in the record as evidence without formal identification if relevant to any issue in the case. Depositions may be substituted for testimony upon good cause shown. Convictions for alcohol-related offenses, pursuant to titles 18 and 42, C.R.S., the transcripts of proceedings leading to such convictions, and the court files relating to such convictions may be admissible in all hearings conducted under the "Workers' Compensation Act of Colorado", articles 40 to 47 of this title, where such conviction resulted from the same occurrence, accident, or injury occurring on the job that forms the basis for the workers' compensation claim. All relevant medical records, vocational reports, expert witness reports, and employer records shall be exchanged with all other parties at least twenty days prior to the hearing date.



§ 8-43-211. Notice - request for hearing

(1) At least thirty days before any hearing, the office of administrative courts in the department of personnel shall send written notice to all parties by regular or electronic mail or by facsimile. The notice must:

(a) Give the time, date, and place of the hearing;

(b) Inform the parties that they must be prepared to present their evidence concerning the issues to be heard;

(c) Inform the parties that they have the right to be represented by an attorney or other person of their choice at the hearing.

(2) Hearings shall be set by the office of administrative courts in the department of personnel within eighty to one hundred twenty days after any of the following occur:

(a) The director sets any issue for hearing. The director may expedite the hearing for good cause shown.

(b) Any party requests a hearing on issues ripe for adjudication by filing a written request with the office of administrative courts in the department of personnel on forms provided by the office. The request shall be mailed to all parties at the time they are filed with the office of administrative courts. After the filing of the requests, the office of administrative courts in the department of personnel shall set the matter for hearing insofar as is practicable in the order in which requests are received by the office of administrative courts.

(c) Any party or the attorney of such party sends notice to set a hearing on issues ripe for adjudication to opposing parties or their attorneys. The director of the office of administrative courts shall determine the place and time or times during which settings can be made. At such setting, the party requesting the setting shall submit a completed request for hearing form. Any notice to set shall be mailed to opposing parties at least ten days prior to the setting date.

(3) If an attorney requests a hearing or files a notice to set a hearing on an issue that is not ripe for adjudication at the time the request or filing is made, the attorney may be assessed the reasonable attorney fees and costs of the opposing party in preparing for the hearing or setting. The requesting party must prove its attempt to have an unripe issue stricken by a prehearing administrative law judge to request fees or costs. Requested fees or costs incurred after a prehearing conference may only be awarded if they are directly caused by the listing of the unripe issue.

(4) Except in claims in which compensability is contested or a hearing is requested in response to a final admission of liability or to overcome a conclusion in a division-sponsored independent medical examination, the party filing an application for a hearing shall certify on the application that the party attempted to resolve with the other parties all issues listed in the application for a hearing.



§ 8-43-212. Compulsion of testimony

When any person upon whom a subpoena issued in the name of the division has been served fails or refuses to appear, the party who requested the subpoena may apply to the district court in the county in which the person served resides for an order compelling attendance before the division of the witness or the production of the documents subpoenaed. Violation of such an order shall be treated as contempt of the court issuing the order.



§ 8-43-213. Transcripts

(1) All testimony and argument of all hearings held pursuant to section 8-43-207 concerning any issue arising under articles 40 to 47 of this title shall either be taken verbatim by a hearing reporter or shall be electronically recorded by the division.

(2) Any party in interest may order a transcript at any time from a hearing reporter, a court reporter provided by any party, or, if the hearing is recorded, from the division. For purposes of a petition to review, a transcript shall be all testimony taken that is relevant to the issue being appealed. In the preparation of transcripts, hearing reporters shall give preference to transcripts as part of the record in a petition to review; except that all transcripts shall be prepared and filed with the office of administrative courts within twenty-five working days after the date they were ordered. Hearing reporters shall be paid for transcripts and copies at the rate set by the supreme court for reporters in courts of record. If a court reporter is unable to meet the time limit specified in this section, any party, at its own expense, or the administrative law judge may contract with another court reporter to ensure the timely preparation of transcripts.

(3) Upon a satisfactory showing to the director in writing that a party petitioning to review is indigent and unable to pay for the preparation of the transcript, the director may order a transcript to be prepared at the division's expense, and, if the transcript was prepared by a hearing reporter, the division shall pay the hearing reporter the fee therefor.

(4) When a transcript is ordered as part of the record on a petition to review, the original of the transcript shall be filed with the division where it shall be available to all parties in interest.



§ 8-43-214. Transcript certified - evidence

A transcribed copy of the evidence and proceedings, or any specific part thereof, of any investigation or hearing which was prepared at the direction of the director shall be certified by the hearing reporter, or the division if the hearing was recorded, to be a true and correct transcript of the testimony on the investigation or hearing of a particular witness, or a specific part thereof, carefully compared to original notes or to the original recording, and to be a correct statement of the evidence and proceedings had on such investigation or hearing. A transcribed copy which is so certified may be received as evidence by the director, the panel, and any court with the same effect as if the person who prepared the transcript were present and testified to the facts so certified.



§ 8-43-215. Orders

(1) No more than fifteen working days after the conclusion of a hearing, the administrative law judge or director shall issue a written order allowing or denying the claim. The written order must either be a summary order or a full order. A full order must contain specific findings of fact and conclusions of law. If compensation benefits are granted, the written order must specify the amounts thereof, the disability for which compensation benefits are granted, by whom and to whom such benefits are to be paid, and the method and time of the payments. A certificate of mailing and a copy of the written order shall be served by regular or electronic mail or by facsimile to each of the parties in interest or their representatives, the original of which is a part of the records in the case. If an administrative law judge has issued a summary order, a party dissatisfied with the order may make a written request for a full order within ten working days after the date of mailing of the summary order. The request is a prerequisite to review under section 8-43-301. If a request for a full order is made, the administrative law judge has ten working days after receipt of the request to issue the order. A full order shall be entered as the final award of the administrative law judge or director subject to review as provided in this article.

(2) Repealed.



§ 8-43-217. Claims management - legislative declaration

The general assembly hereby finds, determines, and declares that active management of workers' compensation claims should be practiced in order to expedite and simplify the processing of claims, reduce litigation, and better serve the public.



§ 8-43-218. Authority of director

(1) The director shall have authority to appoint claims managers to review, audit, and close cases, to educate, inform, and assist the public as to the workers' compensation system, to promote speedy and uncomplicated problem resolution of workers' compensation matters, and to otherwise manage claims.

(2) The director may require any party to a workers' compensation claim to attend, cooperate, and comply with the efforts of claims managers in managing claims or complaints received by the division.

(3) Any party willfully refusing to cooperate or comply with claims management efforts of the division shall be subject to the penalty provisions set forth in section 8-43-304 and to the denial or vacation of a hearing date.

(4) Any violation of any provision of this section shall be cause for the rejection of an application for hearing or a response thereto until such time as the violation is cured.



§ 8-43-219. Not a limitation on rights or privileges

Nothing in section 8-43-217 or 8-43-218 shall be construed to limit any party's rights or privileges as provided by law.



§ 8-43-220. Injured worker exit survey

(1) Upon closure of a claim, each insurer shall survey the claimant or, if deceased, the decedent's dependents regarding the claimant's satisfaction with the insurer for claims that are reported to the division pursuant to section 8-43-101. The survey shall be conducted in a form and manner as prescribed by the director. The director shall develop the form and manner of the survey with input from insurers that provide workers' compensation policies pursuant to articles 40 to 55 of this title, and with the least administrative burden as possible. The survey shall include questions regarding courtesy, promptness of medical care, promptness of handling the claim, promptness of resolving the claim, and overall satisfaction with the experience with the insurer. An employer or an insurer shall not take disciplinary action or otherwise retaliate against a claimant or his or her dependents for completing the survey.

(2) The insurer shall report the survey results annually to the division. The director shall post the results of the surveys on the division's website.






Part 3 - Review Procedures

§ 8-43-301. Petitions to review

(1) Any order, corrected order, or supplemental order is final unless a petition to review or appeal has been filed in accordance with this article.

(2) Any party dissatisfied with an order that requires any party to pay a penalty or benefits or denies a claimant any benefit or penalty may file a petition to review with the division, if the order was entered by the director, or at the Denver office of the office of administrative courts in the department of personnel, if the order was entered by an administrative law judge, and serve the same by mail on all the parties. The petition shall be filed within twenty days after the date of the certificate of mailing of the order, and, unless so filed, the order shall be final. The petition to review may be filed by mail, and shall be deemed filed upon the date of mailing, as determined by the certificate of mailing, if the certificate of mailing indicates that the petition to review was mailed to the division or to the Denver office of the office of administrative courts in the department of personnel, as appropriate. The petition to review shall be in writing and shall set forth in detail the particular errors and objections of the petitioner. A petitioner shall, at the same time, order any transcript relied upon for the petition to review, arrange with the hearing reporter to pay for the same, and notify opposing parties of the transcript ordered. Opposing parties shall have twenty days after the date of the certificate of mailing of the petition to review to order any other transcript not ordered by the petitioner and arrange with the hearing reporter to pay for the same.

(3) If transcripts of hearings are ordered as part of the record in a petition to review, the director or administrative law judge cannot rule on the petition until the transcripts are lodged with the division.

(4) When the record upon which a petition to review has been filed is complete, the parties shall be notified in writing. The petitioner shall have twenty days after the date of the certificate of mailing of the notice to file a brief in support of the petition. The opposing parties shall have twenty days after the date of the certificate of mailing of the petitioner's brief to file briefs in opposition thereto. After the briefs are filed or the time for filing has run, the director or administrative law judge shall have thirty days to enter a supplemental order or transmit the file to the industrial claim appeals office for review.

(5) In ruling on a petition to review, the director or administrative law judge may issue a supplemental order labeled as such limited to the matters raised in the petition to review, and, as to those matters, the director or administrative law judge may amend or alter the original order or set the matter for further hearing. In any event, if it has not already been done, the administrative law judge or director, following a petition to review an order, shall make findings of fact and conclusions of law necessary to support such order.

(6) A party dissatisfied with a supplemental order may file a petition for review by the panel. The petition shall be filed with the division if the supplemental order was issued by the director or at the Denver office of the office of administrative courts in the department of personnel if the supplemental order was issued by an administrative law judge. The petition shall be filed within twenty days after the date of the certificate of mailing of the supplemental order. The petition shall be in writing, shall set forth in detail the particular errors and objections relied upon, and shall be accompanied by a brief in support thereof. The petition and brief shall be mailed by petitioner to all other parties at the time the petition is filed. All parties, except the petitioner, shall be deemed opposing parties and shall have twenty days after the date of the certificate of mailing of the petition and brief to file with the division or the Denver office of the office of administrative courts, as appropriate, briefs in opposition to the petition.

(7) When any petition for review by the panel is filed, the division or the Denver office of the office of administrative courts shall, when all briefs are submitted to the division or the Denver office of the office of administrative courts or within fifteen days after the date briefs were due, certify and transmit the record to the industrial claim appeals office along with the petitions and briefs. The division or the Denver office of the office of administrative courts, as appropriate, shall simultaneously send notice to the parties including the date that the record has been transmitted to the industrial claim appeals office.

(8) The industrial claim appeals office shall have sixty days after receipt of the certified record to enter its order. The panel may issue a summary order affirming the order of the administrative law judge or director. The panel may correct, set aside, or remand any order but only upon the following grounds: That the findings of fact are not sufficient to permit appellate review; that conflicts in the evidence are not resolved in the record; that the findings of fact are not supported by the evidence; that the findings of fact do not support the order; or that the award or denial of benefits is not supported by applicable law. If the findings of fact entered by the director or administrative law judge are supported by substantial evidence, they shall not be altered by the panel.

(9) The panel shall have the power to issue such procedural orders as may be necessary to carry out its appellate review under subsection (7) of this section, including but not limited to, orders concerning completion of the record and filing of briefs. In those cases where the parties file a stipulated motion requesting that consideration of the appeal be deferred pending ongoing settlement negotiations, the panel may extend the time for entry of its order up to a maximum of thirty days.

(10) The panel's order must be mailed to all parties of record. Any party dissatisfied with the panel's order has twenty-one days after the date of the certificate of mailing of such order to commence an action for judicial review in the court of appeals.

(11) If the panel has failed to enter its order within sixty days of the receipt of the certified record, the order of the director or administrative law judge is deemed the order of the panel and final unless, within thirty-five days after the end of the sixty-day period, the petitioner commences an action for judicial review in the court of appeals. If the panel has not acted on the sixtieth day, the industrial claim appeals office shall send a written notice to all parties stating that the parties have thirty-five days after the date of the certificate of mailing of the notice to commence such an action.

(12) If a petition to review is filed, a hearing may be held and orders entered on any other issue in the case during the pendency of the petition to review. If the order which is under petition to review concerns compensability, orders entered on these later issues are final and appealable when entered, but not enforceable until the review of the order on compensability is completed.

(13) If the order which is under petition to review does not concern compensability, but concerns the respective liability of two or more employers or insurance carriers, and the injury or illness was found compensable in a hearing held pursuant to section 8-43-215, the employer or insurance carrier found liable by the director or administrative law judge shall pay benefits in accordance with the order under review until the review process is completed, at which time it shall be reimbursed by the other employer or carrier if reimbursement is necessary to comply with the final order.

(14) The signature of an attorney on a petition to review or brief in support thereof constitutes a certificate by the attorney that such attorney has read the petition or brief; that, to the best of the attorney's knowledge, information, or belief formed after reasonable inquiry, it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and that it is not interposed for any improper purpose, such as to harass, cause delay, or unnecessarily increase the cost of litigation. If a petition or brief is signed in violation of this subsection (14), the director, the administrative law judge, or the panel shall award reasonable attorney fees and costs to the party incurring the fees and costs as a result of the improper actions.



§ 8-43-302. Corrected orders

(1) The director, an administrative law judge, or the panel may issue a corrected order:

(a) At any time within thirty days after the entry of an order, to correct any clerical errors in the order. Clerical errors are grammatical or computational errors.

(b) At any time within thirty days of the entry of an order, to correct any errors caused by mistake or inadvertence.

(2) Any order corrected for clerical error, mistake, or inadvertence shall be labeled "corrected order" and mailed by the division. Any corrected order may be appealed in the manner provided in this article for any other order.



§ 8-43-303. Reopening

(1) At any time within six years after the date of injury, the director or an administrative law judge may, after notice to all parties, review and reopen any award on the ground of fraud, an overpayment, an error, a mistake, or a change in condition, except for those settlements entered into pursuant to section 8-43-204 in which the claimant waived all right to reopen an award; but a settlement may be reopened at any time on the ground of fraud or mutual mistake of material fact. Upon a prima facie showing that the claimant received overpayments, the award shall be reopened solely as to overpayments and repayment shall be ordered. In cases involving the circumstances described in section 8-42-113.5, recovery of overpayments shall be ordered in accordance with said section. If an award is reopened on grounds of an error, a mistake, or a change in condition, compensation and medical benefits previously ordered may be ended, diminished, maintained, or increased. No such reopening shall affect the earlier award as to moneys already paid except in cases of fraud or overpayment. Any order entered under this subsection (1) shall be subject to review in the same manner as other orders.

(2) (a) At any time within two years after the date the last temporary or permanent disability benefits or dependent benefits excluding medical benefits become due or payable, the director or an administrative law judge may, after notice to all parties, review and reopen an award on the ground of fraud, an overpayment, an error, a mistake, or a change in condition, except for those settlements entered into pursuant to section 8-43-204 in which the claimant waived all right to reopen an award; but a settlement may be reopened at any time on the ground of fraud or mutual mistake of material fact. Upon a prima facie showing that the claimant received overpayments, the award shall be reopened solely as to overpayments and repayment shall be ordered. In cases involving the circumstances described in section 8-42-113.5, recovery of overpayments shall be ordered in accordance with said section. If an award is reopened under this paragraph (a) on grounds of an error, a mistake, or a change in condition, compensation and medical benefits previously ordered may be ended, diminished, maintained, or increased. No such reopening shall affect the earlier award as to moneys already paid except in cases of fraud or overpayment. Any order entered under this paragraph (a) shall be subject to review in the same manner as other orders.

(b) At any time within two years after the date the last medical benefits become due and payable, the director or an administrative law judge may, after notice to all parties, review and reopen an award only as to medical benefits on the ground of an error, a mistake, or a change in condition, except for those settlements entered into pursuant to section 8-43-204 in which the claimant waived all right to reopen an award; but a settlement may be reopened at any time on the ground of fraud or mutual mistake of material fact. If an award is reopened under this paragraph (b), medical benefits previously ordered may be ended, diminished, maintained, or increased. No such reopening shall affect the earlier award as to moneys already paid. Any order entered under this paragraph (b) shall be subject to review in the same manner as other orders.

(3) In cases where a claimant is determined to be permanently totally disabled, any such case may be reopened at any time to determine if the claimant has returned to employment. If the claimant has returned to employment and is earning in excess of four thousand dollars per year or has participated in activities which indicate that the claimant has the ability to return to employment, such claimant's permanent total disability award shall cease and the claimant shall not be entitled to further permanent total disability benefits as a result of the injury or occupational disease which led to the original permanent total disability award. Any subsequent permanent partial disability benefits awarded for the same injury or occupational disease shall be decreased by the amount of permanent total disability benefits previously received by the employee.

(4) The party attempting to reopen an issue or claim shall bear the burden of proof as to any issues sought to be reopened.



§ 8-43-304. Violations - penalty - offset for benefits obtained through fraud - rules

(1) Any employer or insurer, or any officer or agent of either, or any employee, or any other person who violates articles 40 to 47 of this title 8, or does any act prohibited thereby, or fails or refuses to perform any duty lawfully enjoined within the time prescribed by the director or panel, for which no penalty has been specifically provided, or fails, neglects, or refuses to obey any lawful order made by the director or panel or any judgment or decree made by any court as provided by the articles shall be subject to such order being reduced to judgment by a court of competent jurisdiction and shall also be punished by a fine of not more than one thousand dollars per day for each offense, to be apportioned, in whole or part, at the discretion of the director or administrative law judge, between the aggrieved party and the Colorado uninsured employer fund created in section 8-67-105; except that the amount apportioned to the aggrieved party shall be a minimum of twenty-five percent of any penalty assessed.

(1.5) (a) (I) An insurer who knowingly or repeatedly violates any provision of articles 40 to 47 of this title shall be subject to a fine as determined by the director. If necessary, the director may conduct a hearing or may refer the matter to the office of administrative courts for the entry of findings of fact. The director shall promulgate rules that specify, with respect to an insurer's willful or repeated violations that are subject to this subsection (1.5):

(A) The circumstances pursuant to which the director may issue an order imposing a fine; and

(B) Criteria for determining the amount of the fine.

(II) If the division determines, as part of a compliance audit of an insurer or self-insured pool, that an injury or occupational disease was not reported to the division within the time specified in sections 8-43-101 and 8-43-103 because the insurer or self-insured pool did not have notice or knowledge of the injury, occupational disease, or fatality within a period of time that would allow the information to be reported to the division within the time specified in sections 8-43-101 and 8-43-103, the director shall not impose a fine for late reporting under this subsection (1.5). The director may impose a fine under this subsection (1.5) for late reporting under sections 8-43-101 and 8-43-103 as part of findings from a compliance audit if the director finds that the late reporting constituted a knowing or repeated pattern of noncompliance with the reporting requirements of sections 8-43-101 and 8-43-103 and was not caused by the insurer or self-insured pool's lack of notice or knowledge of the injury, occupational disease, or fatality within a period of time that would allow the information to be reported to the division within the time specified in sections 8-43-101 and 8-43-103.

(b) Fines imposed pursuant to this subsection (1.5) on or after July 1, 2018, shall be transmitted to the state treasurer, who shall credit the fines to the Colorado uninsured employer fund created in section 8-67-105.

(2) An insurer or self-insured employer may take a credit or offset of previously paid workers' compensation benefits or payments against any further workers' compensation benefits or payments due a worker when the worker admits to having obtained the previously paid benefits or payments through fraud, or a civil judgment or criminal conviction is entered against the worker for having obtained the previously paid benefits through fraud. Benefits or payments obtained through fraud by a worker shall not be included in any data used for rate-making or individual employer rating or dividend calculations by any insurer or by Pinnacol Assurance.

(3) The director and each administrative law judge shall report to the division each time a penalty is imposed pursuant to this section. Each such report shall include the amount of the penalty, the name of the administrative law judge awarding the penalty, if applicable, and the name of the offending party.

(4) In any application for hearing for any penalty pursuant to subsection (1) of this section, the applicant shall state with specificity the grounds on which the penalty is being asserted. After the date of mailing of such an application, an alleged violator shall have twenty days to cure the violation. If the violator cures the violation within such twenty-day period, and the party seeking such penalty fails to prove by clear and convincing evidence that the alleged violator knew or reasonably should have known such person was in violation, no penalty shall be assessed. The curing of the violation within the twenty-day period shall not establish that the violator knew or should have known that such person was in violation.

(5) A request for penalties shall be filed with the director or administrative law judge within one year after the date that the requesting party first knew or reasonably should have known the facts giving rise to a possible penalty.



§ 8-43-304.5. Penalties in rate-making

For purposes of rate-making under sections 10-4-401, 10-4-402, and 10-4-403, C.R.S., insurers shall not include, nor shall the insurance commissioner consider, any penalties paid under section 8-43-304 or any damages awarded in suits founded upon breach of duty in handling a claim for compensation under section 8-41-102.



§ 8-43-305. Each day separate offense

Every day during which any employer or insurer, or officer or agent of either, or any employee, or any other person fails to comply with any lawful order of an administrative law judge, the director, or the panel or fails to perform any duty imposed by articles 40 to 47 of this title shall constitute a separate and distinct violation thereof. In any action brought to enforce the same or to enforce any penalty provided for in said articles, such violation shall be considered cumulative and may be joined in such action.



§ 8-43-306. Collection of fines, penalties, and overpayments

(1) A certified copy of any final order of the director or an administrative law judge ordering the payment of any penalty or repayment of overpayments pursuant to articles 40 to 47 of this title may be filed with the clerk of the district court of any county in this state at any time after the period of time provided by articles 40 to 47 of this title for appeal or seeking review of the order has passed without appeal or review being sought or, if appeal or review is sought, after the order has been finally affirmed and all appellate remedies and all opportunities for review have been exhausted. The party filing the order shall at the same time file a certificate to the effect that the time for appeal or review has passed without appeal or review being undertaken or that the order has been finally affirmed with all appellate remedies and all opportunities for review having been exhausted. The clerk of the district court shall record the order and the filing party's certificate in the judgment book of said court and entry thereof made in the judgment docket, and it shall thenceforth have all the effect of a judgment of the district court, and execution may issue thereon out of said court as in other cases. Any such order may be filed by and in the name of the director or by and in the name of the party in the worker's compensation action who was injured by the violation of any provision of articles 40 to 47 of this title or who was found to be entitled to repayment of overpayments under said articles.

(2) All penalties, when collected, are payable to the division and transmitted through the state treasurer for credit to the Colorado uninsured employer fund created in section 8-67-105.



§ 8-43-307. Appeals to court of appeals

(1) The final order of the director or the panel shall constitute the final order of the division. Any person in interest, including Pinnacol Assurance, being dissatisfied with any final order of the division, may commence an action in the court of appeals against the industrial claim appeals office as defendant to modify or vacate any such order on the grounds set forth in section 8-43-308.

(2) All such actions shall have precedence over any civil cause of a different nature pending in such court, and the court of appeals shall always be deemed open for the trial thereof, and such actions shall be tried and determined by the court of appeals in the manner provided for other civil actions.

(3) (Deleted by amendment, L. 95, p. 235, § 3, effective April 17, 1995.)

(4) In any case before the court of appeals pursuant to this section, the court may apply the sanctions of rule 38 of the Colorado appellate rules if the court finds such application to be appropriate.



§ 8-43-308. Causes for setting aside award

Upon hearing the action, the court of appeals may affirm or set aside such order, but only upon the following grounds: That the findings of fact are not sufficient to permit appellate review; that conflicts in the evidence are not resolved in the record; that the findings of fact are not supported by the evidence; that the findings of fact do not support the order; or that the award or denial of benefits is not supported by applicable law. If the findings of fact entered by the director or administrative law judge are supported by substantial evidence, they shall not be altered by the court of appeals.



§ 8-43-309. Actions in court tried within thirty days

Any such action commenced in the court of appeals to set aside or modify any order shall be heard within thirty days after issue shall be joined, unless continued on order of the court for good cause shown. No continuance shall be for longer than thirty days at one time.



§ 8-43-310. Error disregarded unless prejudicial

The appeal shall be upon the record returned to the court by the industrial claim appeals office. Upon the hearing of any such action, the court shall disregard any irregularity or error of the director or the panel unless it affirmatively appears that the party complaining was damaged thereby.



§ 8-43-311. Court record transmitted to industrial claim appeals office - when

It is the duty of the clerk of the court of appeals, without order of court or application of the panel, to transmit the record in any case to the industrial claim appeals office within twenty-five days after the order or judgment of the court unless in the meantime further appellate review is granted by the supreme court. If the supreme court grants further appellate review, the clerk shall return the record immediately upon receipt of remittitur from the supreme court, unless the order of the supreme court requires further action by the court of appeals, and then within twenty-five days after such further action.



§ 8-43-312. Court may remand case or order entry of award

Upon setting aside of any order, the court may recommit the controversy and remand the record in the case for further hearing or proceedings by the director, administrative law judge, or panel, or it may order entry of a proper award upon the findings as the nature of the case shall demand. In no event shall such order for award be for a greater amount of compensation than allowed by articles 40 to 47 of this title, or in any manner conflict with the provisions thereof.



§ 8-43-313. Summary review by supreme court

Any affected party dissatisfied with the decision of the court of appeals may seek review by writ of certiorari in the supreme court. If the supreme court reviews the judgment of the court of appeals, such review shall be limited to a summary review of questions of law. Any such action shall be advanced upon the calendar of the supreme court, and a final decision shall be rendered within sixty days after the date the supreme court grants further appellate review. The director, an administrative law judge, the industrial claim appeals office, or any other aggrieved party shall not be required to file any undertaking or other security upon review by the supreme court.



§ 8-43-314. Fees - costs - duty of district attorneys and attorney general

No fee shall be charged by the clerk of any court for the performance of any official service required by articles 40 to 47 of this title. On proceedings to review any order or award, costs as between the parties shall be allowed in the discretion of the court, but no costs shall be taxed against said director or industrial claim appeals office. In any action for the review of any order or award and upon any review thereof by the supreme court, it is the duty of the district attorney in the county wherein said action is pending, or of the attorney general if requested by the director or industrial claim appeals office, to appear on behalf of either or both, whether any other party defendant should have appeared or been represented in the action.



§ 8-43-315. Witnesses and testimony - mileage - fees - costs

(1) The director or any agent, deputy, or administrative law judge may issue subpoenas to compel the attendance of witnesses or parties and the production of books, papers, or records and to administer oaths. Any person who serves a subpoena shall receive the same fee as the sheriff. Each witness who is subpoenaed on behalf of the director and who appears in obedience thereto shall receive for attendance the fees and mileage provided for witnesses in civil cases in the district court, which are audited and paid from the state treasury in the same manner as other expenses are audited and paid, upon the presentation of a proper voucher approved by the director. The director has the discretion to assess the cost of attendance and mileage of witnesses subpoenaed by either party to any proceeding against another party to the proceeding when, in the director's judgment, the necessity of subpoenaing the witnesses arises out of the raising of any incompetent, irrelevant, or sham issues by the other party.

(2) The director, an agent, deputy, or administrative law judge of the division, or an administrative law judge from the office of administrative courts, may, upon a showing of good cause, order the attendance at a hearing or deposition of any party, or of an officer, director, employee, or agent of any party, who is located in another state. A witness so ordered shall appear as indicated in the order or shall be available by telephone at the time and place set forth in the order.

(3) If a party or an officer, director, employee, or agent of a party fails, in the absence of a reasonable excuse, to obey an order issued pursuant to subsection (2) of this section, the party, officer, director, employee, or agent is liable for penalties as specified in section 8-43-304 (1).



§ 8-43-316. Appearance by officer for closely held entity

An officer of a closely held entity as defined in section 13-1-127 (1)(a) may appear on behalf of any such closely held entity, which has obtained coverage as required by articles 40 to 47 of this title 8 in proceedings authorized under the "Workers' Compensation Act of Colorado", articles 40 to 47 of this title 8, where the amount at issue does not exceed ten thousand dollars, except in proceedings before the industrial claim appeals office under this part 3, appeals to the court of appeals under section 8-43-307, and summary reviews by the supreme court under section 8-43-313.



§ 8-43-317. Service of documents

All documents that are required to be exchanged under articles 40 to 47 of this title shall be transmitted or served in the same manner or by the same means to all required recipients.



§ 8-43-318. Remand of case or order - time limit for further proceedings consistent with ruling on appeal

If a case or order is appealed to the panel, the court of appeals, or the supreme court, and the case or order is remanded with directions, the director, administrative law judge, or panel, as the case may be, shall issue an order consistent with those directions within thirty days from receipt of the remand. The remanding tribunal has continuing jurisdiction to enforce the remand order.






Part 4 - Enforcement and Penalties

§ 8-43-401. District attorney or attorney of division to act for director or office - penalties for failure of insurer to pay benefits

(1) Upon the request of the director or the industrial claim appeals office, the district attorney of any district or any attorney-at-law employed by the division shall institute and prosecute the necessary actions or proceedings for the enforcement of any of the provisions of articles 40 to 47 of this title, or any award or order of the director, an administrative law judge, or the industrial claim appeals office, or for the recovery of any money due to Pinnacol Assurance, or any penalty provided in said articles, and shall defend in like manner all suits, actions, or proceedings brought against the director, an administrative law judge, or the industrial claim appeals office.

(2) (a) After all appeals have been exhausted or in cases where there have been no appeals, all insurers and self-insured employers shall pay benefits within thirty days after any benefits are due. If any insurer or self-insured employer knowingly delays payment of medical benefits for more than thirty days or knowingly stops payments, such insurer or self-insured employer shall pay a penalty of eight percent of the amount of wrongfully withheld benefits; except that no penalty is due if the insurer or self-insured employer proves that the delay was the result of excusable neglect. If any insurer or self-insured employer willfully withholds permanent partial disability benefits within thirty days of when due, the insurer or self-insured employer shall pay a penalty to the division of ten percent of the amount of such benefits due. The penalties shall be apportioned, in whole or part, at the discretion of the director or administrative law judge, among the aggrieved party, the medical services provider, and the workers' compensation cash fund created in section 8-44-112 (7)(a).

(b) All money collected as penalties by the division pursuant to this subsection (2) shall be transmitted to the state treasurer, who shall credit it to the Colorado uninsured employer fund created in section 8-67-105.



§ 8-43-401.5. Financial incentives to deny or delay claim or medical care - prohibition - penalties

(1) No insurer, employee or contractor of an insurer, self-insured employer, employee or contractor of a self-insured employer, health care provider, or employee or contractor of a health care provider treating an injured worker under the provisions of articles 40 to 47 of this title shall pay or receive any form of financial remuneration that is based on any of the following:

(a) The number of days to maximum medical improvement;

(b) The rate of claims approval or denial;

(c) The number of medical procedures, diagnostic procedures, or treatment appointments approved; or

(d) Any other criteria designed or intended to encourage a violation of any provision of articles 40 to 47 of this title.

(2) (a) Payment of remuneration in violation of this section constitutes an unfair act or practice in the business of insurance, and the insurer or self-insured employer who pays or directs the payment of the remuneration shall be subject to penalties in accordance with part 11 of article 3 of title 10, C.R.S.

(b) In addition to, or as an alternative to, any penalties imposed pursuant to paragraph (a) of this subsection (2), an insurer or self-insured employer who is found to have violated subsection (1) of this section may be subject to fines as determined by the director pursuant to section 8-43-304 (1.5).

(3) Nothing in this section:

(a) Restricts or limits the ability of a claims adjuster or employee or contracted claims personnel to investigate, detect, or prevent fraud; or

(b) Limits the payment or receipt of financial incentives for any other lawful purpose.



§ 8-43-402. False statement - felony

If, for the purpose of obtaining any order, benefit, award, compensation, or payment under the provisions of articles 40 to 47 of this title, either for self-gain or for the benefit of any other person, anyone willfully makes a false statement or representation material to the claim, such person commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S., and shall forfeit all right to compensation under said articles upon conviction of such offense.



§ 8-43-403. Attorney fees

(1) No contingent fee shall be applied to any medical benefits that have been previously incurred and will be paid to the claimant or directly to the medical care provider, in a permanent disability award, either by admission or settlement. In the event that medical benefits are the only contested issue, the fee agreement shall provide for reasonable fees calculated on a per-hour basis or, subject to approval by the director, may provide for a contingent fee not to exceed the limitations imposed by this section. On unappealed contested cases, a contingent fee exceeding twenty percent of the amount of contested benefits shall be presumed to be unreasonable. At the request of either an employee or the employee's attorney, the director shall determine what portion of the benefits awarded were contested, or the reasonableness of the fee charged by such attorney, or both. At the request of the employer or its insurance carrier or the attorney for either of them, the director shall determine the reasonableness of the fee charged by the attorney for the insurance carrier. No request for determination of the reasonableness of fees shall be considered by the director if received later than one hundred eighty days after the issuance of the final order, judgment, or opinion disposing of the last material issue in the case and the expiration of any right to review or appeal therefrom. In making this determination, the director shall consider fees normally charged by attorneys for cases requiring the same amount of time and skill and may decrease or increase the fee payable to such attorney. If the director finds that a review by the industrial claim appeals office or an appeal to the court of appeals or to the supreme court was perfected or if the director finds that such attorney reasonably devoted an extraordinary amount of time to the case, the director may award or approve a contingent fee or other fee in a percentage or amount that exceeds twenty percent of the amount of contested benefits. In determining the reasonableness of fees charged by an attorney for an employer or employer's insurance carrier, the director shall compare the fees of such attorney with the fees charged by the claimant's attorney in the same case and shall not approve an amount substantially greater than the reasonable amount charged by the said claimant's attorney or, if the claimant did not prevail, the reasonable amount the said claimant's attorney would have charged had the claimant prevailed, unless the director finds, based on a showing by the attorney for the employer or carrier, that higher fees are objectively justifiable. Legal costs not found reasonable shall not be allowed as an expense in fixing premium rates by the commissioner of insurance.

(2) Any attorney who represents any party in a workers' compensation case shall provide the party with a written fee agreement which sets forth, in full, the attorney's specific fee arrangement, including the criteria upon which the attorney bases his hourly or set fee and the circumstances in which any modifications or adjustments to such fee will be made, and specifying whether the client will be charged for the attorney's expenses or advances made by the attorney on behalf of the party, including without limitation costs of copying, research, telephone calls, postage, and any other expenses incident to the litigation which the attorney may be ethically bound to undertake on behalf of the party pursuant to law or pursuant to any court rule including the code of professional responsibility as adopted by the supreme court of Colorado. Contingent fee agreements shall be in conformity with all applicable provisions of the said code or of rules of the supreme court, and, in addition, such agreements shall set forth the provisions of this section in easy to understand language in at least ten-point bold-faced type. No such fee agreement may be enforced against any party unless it complies with the requirements of this section and is signed by both parties. Any attempt by an attorney who intentionally does not comply with this section and who seeks to enforce a fee agreement which does not comply with the requirements of this section shall be presumed to be a violation of the code of professional responsibility as adopted by the supreme court of Colorado.

(3) Repealed.



§ 8-43-404. Examination - refusal - personal responsibility - physicians to testify and furnish results - injured worker right to select treating physicians - injured worker right to third-party communications - definitions - rules

(1) (a) If in case of injury the right to compensation under articles 40 to 47 of this title exists in favor of an employee, upon the written request of the employee's employer or the insurer carrying such risk, the employee shall from time to time submit to examination by a physician or surgeon or to a vocational evaluation, which shall be provided and paid for by the employer or insurer, and the employee shall likewise submit to examination from time to time by any regular physician selected and paid for by the division.

(b) (I) At least three business days in advance of an examination under paragraph (a) of this subsection (1), if requested by the claimant, the employer or insurer shall pay to the claimant the claimant's estimated expenses of attending the examination, including transportation, mileage, food, and hotel costs. In addition, if the claimant verifies that he or she will incur uncompensated wage losses as a result of attending the examination, the employer or insurer shall reimburse the claimant at the rate of seventy-five dollars per day. Failure to provide payment in accordance with this subparagraph (I) constitutes grounds for the claimant to refuse to attend the examination.

(II) If an employer pays estimated expenses under this paragraph (b) and the claimant does not attend the examination, the employer or insurer may recover the costs paid for the employee's expenses from future indemnity benefits.

(2) (a) The employee shall be entitled to have a physician, provided and paid for by the employee, present at any such examination. If an employee is examined by a chiropractor at the request of the employer, the employee shall be entitled to have a chiropractor provided and paid for by the employee present at any such examination. After any examination conducted under this section, the examiner shall prepare a written report giving a description of the examination performed, the written documents or any other materials reviewed, and all findings or conclusions of the examiner. The employee shall be entitled to receive from the examining physician or chiropractor a copy of any report that the physician or chiropractor makes to the employer, insurer, or division upon the examination, and the copy shall be furnished to the employee at the same time it is furnished to the employer, insurer, or division. The employee shall also be entitled to receive reports from any physician selected by the employer to treat the employee upon the same terms and conditions and at the same time the reports are furnished by the physician to the employer. All such examinations shall be recorded in audio in their entirety and retained by the examining physician until requested by any party. Prior to commencing the audio recording, the examining physician shall disclose to the employee the fact that the exam is being recorded. If requested, an exact copy of the recording shall be provided to the parties. Nothing in this subsection (2) shall be construed to prevent any party to the claim from making an audio recording of the examination. The division shall promulgate rules regarding such recordings that shall include provisions for the protection of the audio recordings and the privacy of information contained in such recordings. The employer shall be entitled to receive reports from any physician or chiropractor selected by the employee to treat or examine the employee in connection with such injury upon the same terms and at the same time the reports are furnished by the physician or chiropractor to the employee.

(b) The amendments made to paragraph (a) of this subsection (2) by Senate Bill 09-168, enacted in 2009, are declared to be procedural and were intended to and shall apply to all workers' compensation claims, regardless of the date the claim was filed.

(3) So long as the employee, after written request by the employer or insurer, refuses to submit to medical examination or vocational evaluation or in any way obstructs the same, all right to collect, or to begin or maintain any proceeding for the collection of, compensation shall be suspended. If the employee refuses to submit to such examination after direction by the director or any agent, referee, or administrative law judge of the division appointed pursuant to section 8-43-208 (1) or in any way obstructs the same, all right to weekly indemnity which accrues and becomes payable during the period of such refusal or obstruction shall be barred. If any employee persists in any unsanitary or injurious practice which tends to imperil or retard recovery or refuses to submit to such medical or surgical treatment or vocational evaluation as is reasonably essential to promote recovery, the director shall have the discretion to reduce or suspend the compensation of any such injured employee.

(4) Any physician or chiropractor who makes or is present at any such examination may be required to testify as to the results thereof. Any physician or chiropractor having attended an employee in a professional capacity may be required to testify before the division when it so directs. A physician or chiropractor will not be required to disclose confidential communications imparted to said physician or chiropractor for the purpose of treatment and which are unnecessary to a proper understanding of the case.

(5) (a) (I) (A) In all cases of injury, the employer or insurer shall provide a list of at least four physicians or four corporate medical providers or at least two physicians and two corporate medical providers or a combination thereof where available, in the first instance, from which list an injured employee may select the physician who attends the injured employee. At least one of the four designated physicians or corporate medical providers offered must be at a distinct location from the other three designated physicians or corporate medical providers without common ownership. If there are not at least two physicians or corporate medical providers at distinct locations without common ownership within thirty miles of the employer's place of business, then an employer may designate physicians or corporate medical providers at the same location or with shared ownership interests. Upon request by an interested party to the workers' compensation claim, a designated provider on the employer's list shall provide a list of ownership interests and employment relationships, if any, to the requesting party within five days of the receipt of the request. If the services of a physician are not tendered at the time of injury, the employee shall have the right to select a physician or chiropractor. For purposes of this section, "corporate medical provider" means a medical organization in business as a sole proprietorship, professional corporation, or partnership.

(B) If there are fewer than four physicians or corporate medical providers within thirty miles of the employer's place of business who are willing to treat an injured employee, the employer or insurer may instead designate one physician or one corporate medical provider, and subparagraphs (III) and (IV) of this paragraph (a) shall not apply. A physician is presumed willing to treat injured workers unless he or she indicates to the employer or insurer to the contrary.

(C) If there are more than three physicians or corporate medical providers, but fewer than nine physicians or corporate medical providers within thirty miles of the employer's place of business who are willing to treat an injured employee, the employer or insurer may instead designate two physicians or two corporate medical providers or any combination thereof. The two designated providers shall be at two distinct locations without common ownership. If there are not two providers at two distinct locations without common ownership within thirty miles of the employer's place of business, then an employer may designate two providers at the same location or with shared ownership interests. Upon request by an interested party to the workers' compensation claim, a designated provider on the employer's list shall provide a list of ownership interests and employment relationships, if any, to the requesting party within five days of the receipt of the request.

(D) Except as otherwise provided by sub-subparagraph (E) of this subparagraph (I), any party may request an expedited hearing on the issue of whether the employer or insurer provided a list in compliance with this subsection (5) if the application for expedited hearing is filed within forty-five days after the claimant provides notice of the injury to the employer.

(E) If the insurer or self-insured employer admits liability for the claim, any party may request an expedited hearing on the issue of whether the employer or insurer provided a list in compliance with this subsection (5) if the application for expedited hearing is filed within forty-five days after the initial admission of liability for the claim. The director shall set any expedited matter for hearing within sixty days after the date of the application. The time schedule for an expedited hearing is subject to the extensions set forth in section 8-43-209. If the party elects not to request an expedited hearing under this subsection (5), the time schedule for hearing the matter is as set forth in section 8-43-209.

(II) (A) If the employer is a health care provider or a governmental entity that currently has its own occupational health care provider system, the employer may designate health care providers from within its own system and is not required to provide an alternative physician or corporate medical provider from outside its own system.

(B) If the employer has its own on-site health care facility, the employer may designate such on-site health care facility as the authorized treating physician, but the employer shall comply with subparagraph (III) of this paragraph (a). For purposes of this sub-subparagraph (B), "on-site health care facility" means an entity that meets all applicable state requirements to provide health care services on the employer's premises.

(III) An employee may obtain a one-time change in the designated authorized treating physician under this section by providing notice that meets the following requirements:

(A) The notice is provided within ninety days after the date of the injury, but before the injured worker reaches maximum medical improvement;

(B) The notice is in writing and submitted on a form designated by the director. The notice provided in this subparagraph (III) shall also simultaneously serve as a request and authorization to the initially authorized treating physician to release all relevant medical records to the newly authorized treating physician.

(C) The notice is directed to the insurance carrier or to the employer's authorized representative, if self-insured, and to the initially authorized treating physician and is deposited in the United States mail or hand-delivered to the employer, who shall notify the insurance carrier, if necessary, and the initially authorized treating physician;

(D) The new physician is on the employer's designated list or provides medical services for a designated corporate medical provider on the list;

(E) The transfer of medical care does not pose a threat to the health or safety of the injured employee;

(F) An insurance carrier, or an employer's authorized representative if the employer is self-insured, shall track how often injured employees change their authorized treating physician pursuant to this subparagraph (III) and shall report such information to the division upon request.

(IV) (A) When an injured employee changes his or her designated authorized treating physician, the newly authorized treating physician shall make a reasonable effort to avoid any unnecessary duplication of medical services.

(B) The originally authorized treating physician shall send all medical records in his or her possession pertaining to the injured employee to the newly authorized treating physician within seven calendar days after receiving a request for medical records from the newly authorized treating physician.

(C) The originally authorized treating physician shall continue as the authorized treating physician for the injured employee until the injured employee's initial visit with the newly authorized treating physician, at which time the treatment relationship with the initially authorized treating physician shall terminate.

(D) The opinion of the originally authorized treating physician regarding work restrictions and return to work shall control unless and until such opinion is expressly modified by the newly authorized treating physician.

(E) The newly authorized treating physician shall be presumed to have consented to treat the injured employee unless the newly authorized treating physician expressly refuses in writing within five days after the date of the notice to change authorized treating physicians. If the newly authorized treating physician refuses to treat the injured employee, the employee may return to the employer to request an alternative authorized treating physician. If the employer does not provide an alternative authorized treating physician within five days after the employee's request, rules established by the division shall control.

(V) If the authorized treating physician moves from one facility to another, or from one corporate medical provider to another, an injured employee may continue care with the authorized treating physician, and the original facility or corporate medical provider shall provide the injured employee's medical records to the authorized treating physician within seven days after receipt of a request for medical records from the authorized treating physician.

(VI) (A) In addition to the one-time change of physician allowed in subparagraph (III) of this paragraph (a), upon written request to the insurance carrier or to the employer's authorized representative if self-insured, an injured employee may procure written permission to have a personal physician or chiropractor treat the employee. The written request must be completed on a form that is prescribed by the director. If permission is neither granted nor refused within twenty days after the date of the certificate of service of the request form, the employer or insurance carrier shall be deemed to have waived any objection to the employee's request. Objection shall be in writing on a form prescribed by the director and shall be served on the employee or, if represented, the employee's authorized representative within twenty days after the date of the certificate of service of the request form. An insurance carrier, or an employer's authorized representative if self-insured, shall track how often an injured employee requests to change his or her physician and how often such change is granted or denied and shall report such information to the division upon request. Upon the proper showing to the division, the employee may procure the division's permission at any time to have a physician of the employee's selection treat the employee, and in any nonsurgical case the employee, with such permission, in lieu of medical aid, may procure any nonmedical treatment recognized by the laws of this state as legal. The practitioner administering the treatment shall receive fees under the medical provisions of articles 40 to 47 of this title as specified by the division.

(B) If an injured employee is permitted to change physicians under sub-subparagraph (A) of this subparagraph (VI) resulting in a new authorized treating physician who will provide primary care for the injury, then the previously authorized treating physician providing primary care shall continue as the authorized treating physician providing primary care for the injured employee until the injured employee's initial visit with the newly authorized treating physician, at which time the treatment relationship with the previously authorized treating physician providing primary care is terminated.

(C) Nothing in this subparagraph (VI) precludes any former authorized treating physician from performing an examination under subsection (1) of this section.

(D) If an injured employee is permitted to change physicians pursuant to sub-subparagraph (A) of this subparagraph (VI) resulting in a new authorized treating physician who will provide primary care for the injury, then the opinion of the previously authorized treating physician providing primary care regarding work restrictions and return to work controls unless that opinion is expressly modified by the newly authorized treating physician.

(b) Any private insurer or self-insured employer acting as its own insurance carrier as provided in section 8-44-201 providing workers' compensation coverage shall pay for chiropractic care as provided in paragraph (a) of this subsection (5).

(c) A treating physician shall not communicate with the employer or insurer of an injured worker regarding that injured worker unless:

(I) The injured worker is present for the communication; or

(II) The treating physician makes an accurate written record of the communication, containing all relevant and material information that was communicated, and provides the injured worker access to the writing in the same manner as medical records disclosures as required by director rules.

(6) Application or prosecution of a claim for benefits shall be a waiver of any privilege concerning communications relating to all medical issues raised by the claim, for the purposes of a utilization review conducted pursuant to section 8-43-501.

(7) An employer or insurer shall not be liable for treatment provided pursuant to article 41 of title 12, C.R.S., unless such treatment has been prescribed by an authorized treating physician.

(8) Upon request by an employee who has not reached maximum medical improvement and whose authorized treating physician is not level II accredited, an insurer or self-insured employer shall select a level II accredited physician as the authorized treating physician.

(9) (a) Health care services provided shall be deemed authorized if the claim is found to be compensable when:

(I) Compensability of a claim is initially denied;

(II) The services of the physician selected by the employer are not tendered at the time of the injury; and

(III) The injured worker is treated:

(A) At a public health facility in the state;

(B) At a public health facility within one hundred fifty miles of the residence of the injured worker; or

(C) Through a publicly funded program.

(b) A claimant shall not be liable for payment for treatment by the provider under this subsection (9) if the treatment is reasonably needed and related to the injury.

(10) (a) If an authorized physician refuses to provide medical treatment to an injured employee or discharges an injured employee from medical care for nonmedical reasons when the injured employee requires medical treatment to cure or relieve the effects of the work injury, then the physician shall, within three business days from the refusal or discharge, provide written notice of the refusal or discharge by certified mail, return receipt requested, to the injured employee and the insurer or self-insured employer. The notice must explain the reasons for the refusal or discharge and must offer to transfer the injured employee's medical records to any new authorized physician upon receipt of a signed authorization to do so from the injured employee. The director or any administrative law judge of the office of administrative courts has jurisdiction to resolve disputes regarding whether a refusal to provide medical treatment or a discharge from medical care was for medical or nonmedical reasons.

(b) If the insurer or self-insured employer receives written notice pursuant to paragraph (a) of this subsection (10), or if the insurer or self-insured employer and the authorized treating physician receive written notice by certified mail, return receipt requested, from the injured employee or the injured employee's legal representative that an authorized physician refused to provide medical treatment to the injured employee or discharged the injured employee from medical care for nonmedical reasons when such injured employee requires medical treatment to cure or relieve the effects of the work injury, and there is no other authorized physician willing to provide medical treatment, then the insurer or self-insured employer shall, within fifteen calendar days from receiving the written notice, designate a new authorized physician willing to provide medical treatment. If the insurer or self-insured employer fails to designate a new physician pursuant to this paragraph (b), then the injured employee may select the physician who attends to the injured employee.



§ 8-43-405. Payment as discharge of liability - conflicting claims

Payment of death benefits to one or more dependents shall protect and discharge to that extent all compensation under articles 40 to 47 of this title unless and until any other person claiming to be a dependent has given the division notice of said person's claim and until the division has notified the employer or the employer's insurance carrier of such claim. In such case, the director or an administrative law judge shall determine the respective rights of said rival claimants, and thereafter such death benefits shall be paid to such dependents as the director or the administrative law judge may find so entitled under the provisions of said articles.



§ 8-43-406. Compensation in lump sum

(1) At any time after six months have elapsed from the date of injury, the claimant may elect to take all or any part of the compensation awarded in a lump sum by sending written notice of the election and the amount of benefits requested to the carrier or the noninsured or self-insured employer. The carrier or self-insured employer shall file the calculation of the lump sum due and notice that the lump sum has been paid to the claimant within ten days after the election. When the claimant is unrepresented, the director shall calculate amounts to be paid based on the present worth of partial payments, considering interest at four percent per annum, and less a deduction for the contingency of death. The director shall make the method of calculation of lump sums available to all parties at all times, including posting the information on the division's website. Neither the director nor an administrative law judge shall in any way attempt to condition the lump sum payment on the claimant waiving the right to pursue permanent total disability benefits.

(2) If a claimant who has been awarded compensation is the injured worker or the sole dependent of a deceased injured worker, the aggregate of all lump sums granted to the claimant must not exceed eighty thousand eight hundred sixty-eight dollars and ten cents.

(3) If a claimant who has been awarded compensation is one of multiple dependents of a deceased injured worker, the aggregate of all lump sums granted to the claimant must be a proportionate share, as determined by the director or administrative law judge, of an amount not to exceed one hundred sixty-one thousand seven hundred thirty-four dollars and fifteen cents.

(4) For injuries sustained on or after January 1, 2014, the director shall adjust the lump-sum limits set forth in subsections (2) and (3) of this section on July 1, 2014, and each July 1 thereafter, by the percentage of the adjustment made by the director to the state average weekly wage pursuant to section 8-47-106. A claimant who has received compensation under this section is not entitled to any further compensation under this section related to the claim as a result of an adjustment by the director pursuant to this subsection (4).



§ 8-43-407. Election to waive vocational rehabilitation benefits and become subject to permanent partial disability provisions

In all cases arising under articles 40 to 47 of this title prior to July 1, 1987, the employee, the employer, and, if insured, the insurance carrier may elect, upon unanimous agreement, in writing to waive vocational rehabilitation which was awarded pursuant to section 8-49-101 as it existed prior to July 1, 1987, and become subject to the permanent partial disability provisions pursuant to section 8-42-110, as said section existed prior to July 1, 1991. Such election shall be made in a form prescribed by the director and shall not affect payments made prior to the filing of such agreement. Failure to agree to the options available under the provisions of this section shall not be evidence of bad faith in any future litigation by either party.



§ 8-43-408. Default of employer - additional liability

(1) If an employer is subject to articles 40 to 47 of this title 8 and, at the time of an injury, has not complied with the insurance provisions of those articles or has allowed the required insurance to terminate, or has not effected a renewal thereof, the employee, if injured, or, if killed, the employee's dependents may claim the compensation and benefits provided in those articles.

(2) In all cases where compensation is awarded under the terms of this section, the director or an administrative law judge of the division shall compute and require the employer to pay to a trustee designated by the director or administrative law judge an amount equal to the present value of all unpaid compensation or benefits computed at the rate of four percent per annum; or, in lieu thereof, such employer, within ten days after the date of such order, shall file a bond with the director or administrative law judge signed by two or more responsible sureties to be approved by the director or by some surety company authorized to do business within the state of Colorado. The bond shall be in such form and amount as prescribed and fixed by the director and shall guarantee the payment of the compensation or benefits as awarded. The filing of any appeal, including a petition for review, shall not relieve the employer of the obligation under this subsection (2) to pay the designated sum to a trustee or to file a bond with the director or administrative law judge.

(3) A certified copy of any award of the director, administrative law judge, or panel ordering the payment of compensation entered in such case may be filed with the clerk of the district court of any county in this state at any time after the order of the administrative law judge awarding compensation, and the same shall be recorded by said clerk in the judgment book of said court and entry thereof made in the judgment docket, and it shall thenceforth have all the effect of a judgment of the district court, and execution may issue thereon out of said court as in other cases. Upon the reversal, setting aside, modification, or vacation of said order or award and upon payment to the trustee or furnishing of bond in accordance with the terms of this section, then, upon certification thereof by the director, administrative law judge, or panel, said record in the judgment book and the entry in the judgment docket shall be vacated, and any execution thereon shall be recalled.

(4) Any employer who fails to comply with a lawful order or judgment issued pursuant to subsection (2) or (3) of this section is liable to the employee, if injured, or, if killed, said employee's dependents, in addition to the amount in the order or judgment, for an amount equal to fifty percent of such order or judgment or one thousand dollars, whichever is greater, plus reasonable attorney fees incurred after entry of a judgment or order.

(5) In addition to any compensation paid or ordered in accordance with this section or articles 40 to 47 of this title 8, an employer who is not in compliance with the insurance provisions of those articles at the time an employee suffers a compensable injury or occupational disease shall pay an amount equal to twenty-five percent of the compensation or benefits to which the employee is entitled to the Colorado uninsured employer fund created in section 8-67-105.

(6) An employer who fails to comply with a lawful order or judgment issued pursuant to subsection (2) or (3) of this section shall be ordered to pay an amount equal to twenty-five percent of the compensation or benefits to which the employee is entitled to the Colorado uninsured employer fund created in section 8-67-105 in addition to any other amount ordered pursuant to this section or articles 40 to 47 of this title 8.



§ 8-43-409. Defaulting employers - penalties - enjoined from continuing business - fines - procedure - definition - repeal

(1) An employer subject to the terms and provisions of articles 40 to 47 of this title who fails to insure or to keep the insurance required by such articles in force, allows the insurance to lapse, or fails to effect a renewal of the insurance shall not continue business operations while such default in effective insurance continues. Upon receiving information that an employer is in default of its insurance obligations, the director shall investigate and, if the information can be substantiated, shall notify the employer of the opportunity to request a prehearing conference on the issue of default. As part of the director's investigation, the director may verify that all employees of that employer are insured through the employer's workers' compensation plan. The director may forward any workers' compensation coverage issue to the employer's workers' compensation carrier for further investigation by the carrier. Thereafter, if necessary, the director may set the issue of the employer's default for hearing in accordance with hearing time schedule and procedures set forth in articles 40 to 47 of this title and rules promulgated by the director. Upon a finding that the employer is in default of its insurance obligations, the director shall take either or both of the following actions:

(a) Order the employer in default to cease and desist immediately from continuing its business operations during the period such default continues;

(b) For every day that the employer fails or has failed to insure or to keep the insurance required by articles 40 to 47 of this title in force, allows or has allowed the insurance to lapse, or fails or has failed to effect a renewal of such coverage, impose a fine of:

(I) Not more than two hundred fifty dollars for an initial violation; or

(II) Not less than two hundred fifty dollars or more than five hundred dollars for a second and any subsequent violation. For purposes of this subparagraph (II) only, if an employer has been fined pursuant to subparagraph (I) of this paragraph (b) and the director determines that substantially the same people or entities were involved in forming a subsequent employer, the initial violation referred to in subparagraph (I) of this paragraph (b) shall be deemed to have already occurred with regard to violations committed by the subsequent employer.

(1.5) (a) A violation that occurs more than seven years after the date the preceding violation ended is subject to a fine up to the maximum amount permitted pursuant to subsection (1)(b)(I) of this section.

(b) After any fines have been imposed pursuant to subsection (1)(b)(I) or (1)(b)(II) of this section, the director has the discretion to enter into a settlement agreement and accept as consideration an amount less than the minimum fine allowed by subsection (1)(b)(II) of this section.

(c) Notwithstanding articles 40 to 47 of this title 8, fines pursuant to this section may be imposed only for periods that take place no more than three years prior to the date an employer is notified by the division of a potential violation of the requirements of articles 40 to 47 of this title 8.

(d) This subsection (1.5) is repealed, effective July 1, 2022. Before its repeal, this subsection (1.5) is scheduled for review in accordance with section 24-34-104.

(2) A cease-and-desist order issued or fine imposed by the director under subsection (1) of this section shall include specific findings of fact that reflect:

(a) The employer received notice of a hearing, when applicable;

(b) The employer employs employees for whom it must carry workers' compensation insurance under the provisions of articles 40 to 47 of this title;

(c) The employer does not or did not have a policy of workers' compensation insurance in effect; and

(d) The employer continues or continued to operate its business in the absence of such coverage.

(3) Notwithstanding any other provision of articles 40 to 47 of this title, after the entry of a cease and desist order and upon the request of the director, the attorney general shall immediately institute proceedings for injunctive relief against the employer in the district court of any county in this state where such employer does business. In any such district court proceeding, a certified copy of any cease and desist order entered by the director in accordance with the provisions of subsection (1) of this section based upon evidence in the record shall be prima facie evidence of the facts found in such record. Such injunctive relief may include the issuance of a temporary restraining order under rule 65 of the Colorado rules of civil procedure, which order shall enjoin the employer from continuing its business operations until it has procured the required insurance or has posted adequate security with the court pending the procurement of such insurance. The court, in its discretion, shall determine the amount that shall constitute adequate security.

(4) The issuance of an order to cease and desist, the imposition of a fine pursuant to subsection (1) of this section, or the issuance of an order for injunctive relief against an employer for failure to insure or to keep insurance in force as required by articles 40 to 47 of this title shall be the penalty for such failure within the meaning of section 8-43-304 (1) and such penalty shall be in addition to the increase in benefits that section 8-43-408 requires.

(5) The director or administrative law judge shall report to the division each time a fine is imposed pursuant to subsection (1) of this section. Each such report shall include the amount of the fine and the name of the offending party.

(6) A certified copy of any final order of the director ordering the payment of a fine imposed pursuant to subsection (1) of this section may be filed with the clerk of the district court of any county in this state at any time after the period of time provided by articles 40 to 47 of this title for appeal or seeking review of the order has passed without appeal or review being sought or, if appeal or review is sought, after the order has been finally affirmed and all appellate remedies and all opportunities for review have been exhausted. The party filing the order shall at the same time file a certificate to the effect that the time for appeal or review has passed without appeal or review being undertaken or that the order has been finally affirmed with all appellate remedies and all opportunities for review having been exhausted. The clerk of the district court shall record the order and the filing party's certificate in the judgment book of the court and entry thereof made in the judgment docket, and it shall thereafter have all the effect of and constitute a judgment of the district court, and execution may issue thereon from said court as in other cases. Any such order may be filed by and in the name of the director.

(7) Fines collected pursuant to this section on or after July 1, 2018, shall be transmitted to the state treasurer, who shall credit the total amount of the fine to the Colorado uninsured employer fund, created in section 8-67-105.

(8) For the purposes of this section, "construction site" means a location where a structure that is attached or will be attached to real property is constructed, altered, or remodeled.



§ 8-43-410. Right to compensation operates as lien - interest on award

(1) The right of compensation granted by articles 40 to 47 of this title and any awards made thereunder shall have the same preference or lien without limit of amount against the assets of the employer or the employer's insurer or both as may be allowed by law for a claim for unpaid wages for labor.

(2) Every employer or insurance carrier of an employer shall pay interest at the rate of eight percent per annum upon all sums not paid upon the date fixed by the award of the director or administrative law judge for the payment thereof or the date the employer or insurance carrier became aware of an injury, whichever date is later. Upon application and satisfactory showing to the director or administrative law judge of the valid reasons therefor, said director or administrative law judge, upon such terms or conditions as the director or administrative law judge may determine, may relieve such employer or insurer from the payment of interest after the date of the order therefor; and proof that payment of the amount fixed has been offered or tendered to the person designated by the award shall be such sufficient valid reason.






Part 5 - Utilization Review Process - Independent Medical Examinations

§ 8-43-501. Utilization review process - legislative declaration - cash fund

(1) The general assembly hereby finds and determines that insurers and self-insured employers should be required to pay for all medical services pursuant to this article which may be reasonably needed at the time of an injury or occupational disease to cure and relieve an employee from the effects of an on-the-job injury. However, insurers and self-insured employers should not be liable to pay for care unrelated to a compensable injury or services which are not reasonably necessary or not reasonably appropriate according to accepted professional standards. The general assembly, therefore, hereby declares that the purpose of the utilization review process authorized in this section is to provide a mechanism to review and remedy services rendered pursuant to this article which may not be reasonably necessary or reasonably appropriate according to accepted professional standards.

(2) (a) An insurer, self-insured employer, or claimant may request a review of services rendered pursuant to this article by a health care provider. Requests for utilization review shall be submitted on forms promulgated by the director by rule. At the time of submission of a review request, the requester shall pay the division a fee prescribed by the director by rule. Such fee shall cover the division's administrative costs and the costs of compensating utilization review committee members. If a claimant is successful in a utilization review case brought pursuant to this section, the division shall reimburse the fee charged pursuant to this paragraph (a) and assess it against the insurer or self-insured employer. The state treasurer shall credit fees collected pursuant to this section to the utilization review cash fund, which fund is hereby created. Moneys in the utilization review cash fund are continuously appropriated to the division for the purpose of administering the utilization review program and may not revert to the general fund at the end of any fiscal year. The division shall mail to any claimant, insurer, or self-insured employer a notice that a case is to be reviewed and that the claimant may be examined as a result of such review. The claimant, insurer, or self-insured employer has thirty days from the date of mailing of such notice to examine the medical records submitted by the party who requested the review and may add medical records to the utilization review file that the party believes may be relevant to the utilization review. The division shall maintain a special file for utilization review cases. Such file shall be accessible only to interested parties in a utilization review case and shall not otherwise be open to any person.

(b) Prior to submitting a request for a utilization review pursuant to this section, an insurer, self-insured employer, or claimant shall hire a licensed medical professional to review the services rendered in the case. A report of the review shall be submitted with all necessary medical records, reports, and the request for utilization review.

(c) A claimant may request a utilization review pursuant to this section if the claimant has been refused a request pursuant to section 8-43-404 (5) to have a personal physician or chiropractor attend the claimant. A claimant requesting a utilization review pursuant to this paragraph (c) shall file the request on forms promulgated by the director by rule and shall pay the fee required by paragraph (a) of this subsection (2).

(d) For purposes of this section only, "medical records" means documents and transcripts of information obtained from a patient or his or her medical professional that are related to the patient's medical diagnosis, treatment, and care.

(e) When an insurer, self-insured employer, or claimant requests utilization review, no other party shall request a hearing pursuant to section 8-43-207 until the utilization review proceedings have become final, if such hearing request concerns issues about a change of physician or whether treatment is medically necessary and appropriate.

(f) Once a utilization review proceeding has become final and no longer subject to appeal, the final disposition of the issues in such proceeding shall be binding on the parties and preclude a contrary ruling on such issues in a subsequent hearing under section 8-43-207 unless a preponderance of evidence is shown.

(3) (a) The director, with input from the medical director serving pursuant to section 8-42-101 (3.6)(n), shall appoint members of utilization review committees for purposes of this section and section 8-42-101 (3.6). The director shall establish committees based on the different areas of health care practice for which requests for utilization review may be made. The director shall establish the qualifications for members of the different committees and the areas of health care practice in which each such committee shall conduct requested utilization reviews. Cases of requested utilization review shall be referred to committees appointed pursuant to this subsection (3) by the director based upon the areas of health care practice for which each committee is appointed.

(b) Each committee established pursuant to paragraph (a) of this subsection (3) shall be composed of three members. Committee members shall be compensated for their time by the division out of moneys in the utilization review cash fund, created in paragraph (a) of subsection (2) of this section. Any member of a committee appointed pursuant to this subsection (3) shall be immune from criminal liability and from suit in any civil action brought by any person based upon an action of such a committee, if such member acts in good faith within the scope of the function of the committee, has made reasonable effort to obtain the facts of the matter as to which action is taken, and acts in the reasonable belief that the action taken is warranted by the facts. The immunity provided by this paragraph (b) shall extend to any person participating in good faith in any investigative proceeding pursuant to this section.

(c) (I) For each case, a committee may recommend by majority vote of such committee that no change be ordered or that a change of provider be ordered.

(II) A committee may also, by unanimous vote, recommend that the director order that payment for fees charged for services in the case be retroactively denied.

(III) A committee may also, by unanimous vote, recommend that the director order that a physician's accreditation status under section 8-42-101 (3.6) be revoked.

(d) In preparing and issuing an order in any case, the director shall review and give great weight to the reports and recommendations of the committee.

(e) In appropriate cases pursuant to this section and section 8-42-101 (3.6), the director may order that an insurer, employer, or self-insured employer be permitted to deny reimbursement to a provider for any medical care or services rendered to a claimant; and such order may be effective for up to three years. Bills for services rendered during the effective period of any such order shall be unenforceable and shall not result in any debt of the claimant. In deciding whether to issue any such order, the director shall give great weight to the fact that:

(I) The provider has, within any two-year period, been the subject of two or more orders removing the provider from the role of authorized treating physician; or

(II) The provider has, within any two-year period, been the subject of two or more orders retroactively denying the payment of the provider's fees; or

(III) The provider has, within any two-year period, been the subject of two or more orders either retroactively denying the payment of the provider's fees or removing the provider from the role of authorized treating physician.

(4) If the director orders pursuant to subsection (3) of this section that a change of provider be made in a case or that the physician's accreditation status be revoked, the claimant, insurer, or self-insured employer shall have seven days from receipt of the director's order in which to agree upon a level I provider. If the claimant, insurer, or self-insured employer can not reach agreement within the seven day time period, the director shall select three providers. A new provider shall be chosen from the three providers so selected by the party who was successful in the request for review. If no appeal is filed, the successful party shall notify the division of the name of the new provider within seven days of the selection of the three potential providers. If the new health care provider is not selected within such seven days, the director shall select the provider.

(5) (a) Any party, including the health care provider, may appeal to an administrative law judge for review of an order specifying that no change occur or that a change of provider be made with respect to a case. Such review shall be limited to the record on appeal. The findings of a utilization review committee regarding the change of provider in a case shall be afforded great weight by the administrative law judge in any proceeding. A party disputing the finding of such utilization review committee shall have the burden of overcoming the finding by clear and convincing evidence.

(b) If the director has entered an order specifying that the payment of fees in the case be retroactively denied, or permitting an insurer, employer, or self-insured employer to deny payments for medical services or care rendered pursuant to subsection (3)(e) of this section, the health care provider may request a de novo hearing before an administrative law judge by filing an application for hearing within thirty days from the date of the certificate of mailing of the order. In a hearing held pursuant to this paragraph (b), the record upon which the director based the order shall be admissible in evidence. The findings of the utilization review committee regarding the retroactive denial of payment of fees in a case shall be afforded great weight by the administrative law judge in any proceeding. A party disputing the finding of such utilization review committee shall have the burden of overcoming the finding by clear and convincing evidence.

(c) Any appeal filed pursuant to this subsection (5) must be filed within forty days from the date of the certificate of mailing of the director's order.

(d) Any party dissatisfied with an order entered by an administrative law judge pursuant to paragraph (a) of this subsection (5) may file a petition to review the order pursuant to section 8-43-301.

(e) (Deleted by amendment, L. 91, p. 1326, § 43, effective July 1, 1991.)



§ 8-43-502. Independent medical examinations

(1) The director shall maintain a list of physicians which shall be known as the medical review panel. The director shall utilize public and private resources as are available and appropriate in determining standards and qualifications for the medical review panel members. It shall be the duty of the medical review panel to perform independent medical examinations at the request of the director or an administrative law judge.

(2) Any party to a workers' compensation proceeding has the right to obtain an independent medical examination with the physician selected by the director from the medical review panel. The requesting party, when submitting a request for the independent medical evaluation, shall specify the professional specialty of the physician to be selected by the director to perform the independent medical examination. The director shall select, through a revolving selection process established by the department, the physician from the medical review panel to perform the examination. The cost of such independent medical examination shall be borne by the requesting party. In no instance shall the independent examining physician become the authorized treating physician.

(3) Whenever the director or an administrative law judge deems it necessary to assist in resolving any issue of medical fact or opinion, the director or administrative law judge shall cause the employee to be examined by a physician or physicians from the medical review panel. The director or the administrative law judge shall have the authority and discretion to charge the cost of such examination to the employer or, if insured, the employer's insurance carrier. Transportation expenses and all expenses necessary, reasonable, and incidental to such examination shall be included in the cost of such examination.

(4) Nothing in this section shall preclude any party from obtaining an independent medical examination from a physician who is not a member of the medical review panel.

(5) Upon written request of the employer, or if insured, the insurer, the employee shall submit to a reasonable number of independent medical examinations as provided for in this section. The employee shall be entitled to have a physician, provided and paid for by such employee, present at any such independent medical examination. The employee shall be entitled to receive from the independent examining physician a copy of any report which said physician makes to the employer, insurer, or the division. Said copy shall be furnished to the employee at the same time it is furnished to the employer, insurer, or division.

(6) Members of the medical review panel and any person acting as a consultant, witness, or complainant shall be immune from liability in any civil action brought against said person for acts occurring while the person was acting as a panel member, consultant, witness, or complainant, respectively, if such person was acting in good faith within the scope of the respective capacity, made a reasonable effort to obtain the facts of the matter as to which action was taken, and acted in the reasonable belief that the action taken by such person was warranted by the facts.

(7) Any physician determining an impairment rating on an injured worker pursuant to this title shall be immune from civil liability in any action brought by any person based on said impairment rating, absent the showing of malice or bad faith on the part of the rating physician.



§ 8-43-503. Utilization review of health care providers

(1) The general assembly hereby finds and determines that health care providers that provide medical care or health care services that are not reasonably necessary or not reasonably appropriate according to accepted professional standards should not be allowed to provide such services to workers' compensation claimants. The general assembly, therefore, hereby declares that the purpose of the utilization review process authorized in this section is to provide a mechanism to review medical care or health care services rendered pursuant to this article that may not be reasonably necessary or reasonably appropriate according to accepted professional standards and to provide a mechanism to prevent such health care providers from providing medical care or health care services.

(2) The provisions relating to the procedures for utilization review found in section 8-43-501 (2), (3), (4), (5)(a), (5)(c), and (5)(d) shall apply to utilization review under this section. A unanimous vote by the committee created in section 8-43-501 (3) shall be required for a recommendation to the director that a health care provider not be allowed to provide medical care or health care services to claimants.

(3) Employers, insurers, claimants, or their representatives shall not dictate to any physician the type or duration of treatment or degree of physical impairment. Nothing in this subsection (3) shall be construed to abrogate any managed care or cost containment measures authorized in articles 40 to 47 of this title.






Part 6 - Provider Review and Disclosure

§ 8-43-601. Short title

This part 6 shall be known and may be cited as the "Provider Review and Disclosure Act".



§ 8-43-602. Legislative declaration

The general assembly finds, determines, and declares that insurer performance programs are used in marketing, sales, and other efforts, and, as such, may impact an employer's selection of an authorized health care provider. To protect patients, employers, and providers, and to avoid improper profiling, all performance programs must be fair, objective, consistently applied, and accord providers due process. Consistent with these goals, performance programs should align incentives not only with efficient operations, but also with cost-effective, high-quality care. Accordingly, the general assembly finds that requiring minimum standards and full disclosure of performance program data and methodologies will help improve the quality and efficiency of health care delivered to Colorado workers.



§ 8-43-603. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Insurer" means an entity that provides workers' compensation insurance coverage required by article 44 of this title, including any third-party insurer or self-insured employer.

(2) "Methodology" means the method by which an assessment or measurement is determined, including algorithms or studies, evaluation of data, application of guidelines, or performance measures.

(3) "Patient" means a person who qualifies for health care benefits under articles 40 to 47 of this title.

(4) "Performance program" means any program, system, or process through which an insurer rates or recognizes the cost, efficiency, quality, or other assessment or measurement of a provider's care, whether through awards, payments, assignment, or characterization or representation that is disclosed to patients, other providers, employers, or the public.

(5) "Provider" means a physician licensed under the "Colorado Medical Practice Act", article 36 of title 12, C.R.S., or a clinic that provides health care pursuant to articles 40 to 47 of this title.



§ 8-43-604. Performance programs

(1) All performance programs shall include, at a minimum:

(a) A quality of care component that is satisfied by using standard treatment guidelines promulgated by the director pursuant to section 8-42-101 or evidence-based administrative, operational, or clinical performance measures that improve care;

(b) A clear representation of the weight given to the quality of care component in comparison with other factors, which weight shall be equal to or greater than any other factor;

(c) If a performance program includes an employer satisfaction element, a patient satisfaction element, which shall be weighted equal to or greater than the employer satisfaction element;

(d) Statistical analyses that are objective, accurate, valid, reliable, and verifiable;

(e) A period of assessment of data, pertinent to the performance program, which shall be updated at appropriate intervals;

(f) If claims data are used, accurate claims data appropriately attributed to the provider. When reasonably available, the insurer shall use aggregated data from other insurers to supplement its own claims data.

(g) The provider's responsibility for health care decisions and the financial consequences of those decisions, which shall be fairly and accurately attributed to the provider.

(2) Performance program results shall be reported to each provider reviewed in the program and shall include comparison of the provider's results to the results of the provider's peers.

(3) Any disclosure to patients, other providers, employers, or the public of the results of a performance program shall be accompanied by a conspicuous disclaimer written in bold-faced type stating that the information is intended only as a guide, should not be the sole factor in selecting a provider, has a risk of error, and should be discussed with the provider.



§ 8-43-605. Due process

(1) At least forty-five days before disclosing the results of a performance program, an insurer shall give a provider written notice of the availability of the provider's individual result, specific instructions on how the provider can access the result, and a description of the implications to the provider. The written notice shall describe the procedures by which the provider may request:

(a) The information required to be disclosed under subsection (2) of this section; and

(b) An appeal of the result pursuant to subsection (3) of this section.

(2) (a) Within ten business days after receiving a request by or on behalf of a provider, an insurer shall disclose, in a manner that is reasonably understandable and that allows the provider to verify the data against his or her records, the methodology and all data upon which a provider's performance program result was calculated, with sufficient detail to allow the provider to determine the effect of the methodology on the data reviewed.

(b) An insurer shall not use the "Uniform Trade Secrets Act", article 74 of title 7, C.R.S., to avoid compliance with this section.

(3) Insurers shall establish procedures for providers to appeal the results of a performance program. Such procedures, in addition to the disclosures and the written notice furnished, shall provide:

(a) A reasonable method by which the provider may submit notice of the desire to appeal;

(b) The name, title, qualifications, and relationship to the insurer of any person responsible for deciding the appeal, who shall be authorized to uphold, modify, or reject results or require additional action to ensure that results are fair, reasonable, accurate, and comply with the requirements of this part 6;

(c) An opportunity for a provider to submit or have considered corrected data or other information relevant to the results or the appropriateness of the methodology used. If requested, a provider may appear at a face-to-face meeting with those responsible for the appeal decision at a location reasonably convenient to the provider or by teleconference. The provider shall submit in writing any corrected data or information in advance of the meeting.

(d) The provider's right to be assisted by a representative, including an attorney;

(e) A detailed written decision regarding the appeal that states the reasons for upholding, modifying, or rejecting the appeal;

(f) Resolution of the appeal within forty-five days after the date upon which the data and methodology are disclosed unless otherwise agreed to by the parties to the appeal; and

(g) A stay on the implementation, use, and disclosure of and action upon the individual results of the performance program until the appeal and any subsequent hearing requested pursuant to section 8-43-207 has become final.



§ 8-43-606. Enforcement

(1) An insurer shall not limit, by contract or other means, the right of a provider to enforce this part 6.

(2) This part 6 may be enforced through a hearing pursuant to section 8-43-207 or in a civil action, and any remedies at law and in equity are available.

(3) A violation of this part 6 constitutes an unfair or deceptive act or practice under part 11 of article 3 of title 10, C.R.S.



§ 8-43-607. Filing with director

At least thirty days before implementing any new or amended performance program, an insurer shall file a detailed description of the performance program with the director.









Article 44 - Insurance

Part 1 - General Provisions

§ 8-44-101. Insurance requirements

(1) Any employer subject to the provisions of articles 40 to 47 of this title shall secure compensation for all employees in one or more of the following ways, which shall be deemed to be compliance with the insurance requirements of said articles:

(a) By insuring and keeping insured the payment of such compensation in the Pinnacol Assurance fund;

(b) By insuring and keeping insured the payment of such compensation with any stock or mutual corporation authorized to transact the business of workers' compensation insurance in this state. If insurance is effected in such stock or mutual corporation, the employer or insurer shall forthwith file with the division, in form prescribed by it, a notice specifying the name of the insured and the insurer, the business and place of business of the insured, the effective and termination dates of the policy, and, when requested, a copy of the contract or policy of insurance.

(c) By procuring a self-insurance permit from the executive director as provided in section 8-44-201, except for public entity pools as described in section 8-44-204 (3), which shall procure self-insurance certificates of authority from the commissioner of insurance as provided in section 8-44-204;

(d) By procuring a self-insurance certificate of authority from the commissioner of insurance as provided in section 8-44-205.

(2) It shall be unlawful, except as provided in sections 8-41-401 and 8-41-402, for any employer, regardless of the method of insurance, to require an employee to pay all or any part of the cost of such insurance.

(3) (a) (I) Except as otherwise provided in subparagraph (II) of this paragraph (a), all public entities in the state shall insure and keep insured the payment of compensation by electing one of the methods provided in subsection (1) of this section. A public entity having an insured payroll of less than one million dollars annually shall not be eligible for self-insurance; except that public entities forming a pool pursuant to section 8-44-204 (3) shall be eligible if the total of all the payrolls of the public entities in the pool exceeds the required minimum.

(II) Any public entity in the state that is participating in the federal prison industry enhancement certification program pursuant to the federal "Justice System Improvement Act of 1979", 18 U.S.C. sec. 1761 (c), shall insure and keep insured the payment of compensation by electing one of the methods provided in subsection (1) of this section; except that the method for insuring the participants of such program need not be the same method selected by the public entity pursuant to subparagraph (I) of this paragraph (a).

(b) For purposes of this subsection (3), the department of human services, by virtue of the self-insurance program established pursuant to section 8-44-203, shall be considered a public entity of the state.



§ 8-44-102. Contract for insurance subject to workers' compensation act

(1) Every contract for the insurance of compensation and benefits as provided in articles 40 to 47 of this title or against liability therefor is subject to articles 40 to 47 of this title, and all provisions in the contract for insurance inconsistent with those articles are void. Any contract of insurance issued under articles 40 to 47 of this title by any insurance carrier, including stock and mutual corporations and Pinnacol Assurance, may include and cover any liability of the employer on account of personal injuries sustained by or death resulting therefrom to any employee.

(2) (a) (I) Except as specified in subparagraph (III) of this paragraph (a), every carrier providing workers' compensation insurance that is authorized to conduct business in Colorado shall submit an annual report to the commissioner of insurance listing any policy forms as may be requested by the commissioner. The listing must be submitted no later than July 1 of each year and must contain a certification by an officer of the carrier that, to the best of the officer's knowledge, each policy form in use complies with Colorado law. The commissioner shall determine the necessary elements of the certification.

(II) (A) An advisory organization as defined in section 10-4-402 (1), C.R.S., or a rating organization as defined in section 10-4-402 (3), C.R.S., shall submit an annual report to the commissioner of insurance listing any policy forms as may be requested by the commissioner. The listing must be submitted no later than July 1 of each year and must contain a certification by an officer of the organization that, to the best of the officer's knowledge, each policy form listed complies with Colorado law. The commissioner shall determine the necessary elements of the certification.

(B) As used in this section, "form" may include any endorsement, rider, letter, notice, or other document affecting an insurance policy or contract issued or delivered to any policyholder in Colorado.

(III) If a carrier uses, in their entirety and without modification, forms prepared by an advisory organization as defined in section 10-4-402 (1), C.R.S., or a rating organization as defined in section 10-4-402 (3), C.R.S., the carrier shall notify the commissioner of insurance that it adopts the annual report filed by the advisory organization or rating organization under subparagraph (II) of this paragraph (a) and, if it so notifies the commissioner, it need not submit the certification required by subparagraph (I) of this paragraph (a). If a carrier uses forms that deviate from the forms listed by the advisory organization or rating organization, or if it uses forms other than those listed by the advisory organization or rating organization, the carrier shall submit the annual listing of forms and certification as required by subparagraph (I) of this paragraph (a).

(b) In addition to submitting the documentation required under paragraph (a) of this subsection (2) and except as specified in subparagraph (III) of this paragraph (b):

(I) Every carrier providing workers' compensation insurance that is authorized to conduct business in Colorado, every advisory organization as defined in section 10-4-402 (1), C.R.S., and every rating organization as defined in section 10-4-402 (3), C.R.S., shall submit to the commissioner a list of any new or revised policy forms as may be requested by the commissioner at least thirty-one days before a carrier uses the forms. Unless a carrier notifies the division of insurance otherwise, policy forms submitted on behalf of a member of an advisory organization or rating organization are deemed to be automatically adopted by the carrier without modification.

(II) The listing must also contain a certification by an officer of the carrier or an officer of the advisory or rating organization that, to the best of the officer's knowledge, each new or revised policy form, endorsement, rider, letter, notice, or other document proposed to be used complies with Colorado law. The commissioner shall determine the necessary elements of the certification.

(III) If an advisory organization or rating organization certifies a form as required by subparagraph (II) of this paragraph (b) and a carrier is a member of that organization and uses the form in its entirety, the carrier need not list that form as required by subparagraph (I) of this paragraph (b) or submit a certification for that form as required by subparagraph (II) of this paragraph (b).

(c) The commissioner may examine and investigate workers' compensation carriers authorized to conduct business in Colorado to determine whether workers' compensation policy forms, as may be requested by the commissioner, comply with the certification of the carrier and statutory mandates.



§ 8-44-103. Insurers to file system of rating - approval

Every insurance carrier authorized to transact business in this state that insures employers against liability for compensation under the provisions of articles 40 to 47 of this title shall file with the commissioner of insurance its classification of risks, any premiums relating thereto, and any subsequent proposed classification of risks and premiums, together with all rates and any systems of rating.



§ 8-44-104. Cutting rates - rebates - penalty

Every insurance carrier that writes compensation insurance shall write insurance at the rates filed with the commissioner of insurance. The cutting of rates, rebating, or any other method whereby, directly or indirectly, any employer is given the benefit of or obtains a rate lower than that approved by the commissioner of insurance is prohibited. The commissioner of insurance may suspend the license of any insurance carrier, agent, or broker who violates any provision of this section. Also, any insurance carrier, any employer, or any officer, agent, or employee thereof who violates any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars for each such violation.



§ 8-44-105. Provisions of policies - primary liability - notice of injury

Every contract insuring against liability for compensation or insurance policy evidencing the same shall contain a clause to the effect that the insurance carrier shall be directly and primarily liable to the employee and, in the event of death, to said employee's dependents to pay compensation, if any, for which the employer is liable, thereby discharging to the extent of such payment the obligations of the employer to the employee; that, as between the employee and the insurance carrier, notice or knowledge of the occurrence of the injury on the part of the employer shall be deemed notice or knowledge, as the case may be, on the part of the insurance carrier; that jurisdiction of the employer, for the purpose of articles 40 to 47 of this title, shall be jurisdiction of the insurance carrier; and that the insurance carrier, in all things, shall be bound by and subject to the orders, findings, decisions, or awards rendered against the employer under the provisions of said articles. Such policy shall also provide that the employee shall have a first lien upon any amount which becomes owing to the employer from the insurance carrier, and the insurance carrier shall pay the same directly to the employee or the employee's dependents, thereby discharging to the extent of such payment the obligation of the employer to the employee. The policy shall not contain any provisions relieving the insurance carrier from payment when the employer becomes legally incapable or insolvent or is discharged in bankruptcy or otherwise during the period that the policy is in operation or the compensation remains owing.



§ 8-44-106. Insurer violation - suspension or revocation of license

If any insurance carrier intentionally, knowingly, or willfully violates any of the provisions of articles 40 to 47 of this title, the commissioner of insurance, on the request of the director, shall suspend or revoke the license or authority of such carrier to do a compensation business in this state.



§ 8-44-107. Right of insurer to examine books of employer

Any insurance carrier operating under the workers' compensation act may apply to the commissioner of insurance for permission to examine any of the books, payrolls, or other documents of any employer insured by such carrier or of any contractor, subcontractor, lessee, sublessee, or person covered by the employer's compensation insurance to determine the amount of wage expenditure of such employer or of any contractor, subcontractor, lessee, sublessee, or person during any period that such insureds were insured by the insurance carrier. The commissioner of insurance may grant such carrier authority in writing to make the investigation or may appoint any agents of the division of insurance to conduct the investigation.



§ 8-44-108. Repayments for misclassifications

(1) Every insurance carrier authorized to transact business in this state, including Pinnacol Assurance, which insures employers against liability for compensation under the provisions of articles 40 to 47 of this title, is authorized to charge and collect any amount of money that should have been included in premiums paid by an insured but were not included in such premiums as a result of job misclassification. Upon written request by the employer, the issue of whether a job misclassification occurred shall be determined in writing by the insurance company. The employer's request shall be made within thirty working days after the anniversary date of the policy or the date of receipt by the employer of notice of a change in job classification. The insurance company's determination shall be made within thirty days after receipt of the employer's written request. An employer may appeal any determination of an insurance company made pursuant to this subsection (1) to the workers' compensation classification appeals board, pursuant to section 8-55-102. If it is determined that a job misclassification occurred and that such misclassification was caused by the failure of the insured to provide accurate or complete data in order to determine the proper classification as requested by the insurance carrier, the repayment may be collected during the term of the contract for such insurance plus an additional reasonable time not to exceed twelve months.

(2) Any employer who has purchased insurance against liability for compensation under the provisions of articles 40 to 47 of this title is authorized to recover any amount of money which should not have been included in premiums paid by the employer but which were included in such premiums as a result of job misclassification. The repayment may be collected during the term of the contract for such insurance plus an additional reasonable time not to exceed twelve months.



§ 8-44-109. Notice - change in rate by classification - policyholder's right to appeal classifications - availability of medical case management services

(1) Any insurance carrier authorized to transact business in this state, including Pinnacol Assurance, which insures employers against liability for compensation under the provisions of articles 40 to 47 of this title, shall supply information regarding a change in the rate by classification to any insured employer, if such employer has requested that such information be supplied. Such information shall be supplied within thirty days following release of such information to such insurer by the authorized rating organization and following approval of such rate change by the division of insurance. As soon as reasonably possible after the division of insurance's approval of a change in rate by classification, the authorized rating organization shall disseminate notice of such approval and change in rate.

(2) Every insurance carrier authorized to transact business in Colorado, including Pinnacol Assurance, which insures employers against liability for compensation under the provisions of articles 40 to 47 of this title, shall clearly and conspicuously inform policyholders of their rights to appeal employee classification designations, the procedures to be used for such an appeal, and the types of medical case management that the carrier has available to employees to promote medical cost containment.



§ 8-44-110. Notice of cancellation

Every insurance carrier authorized to transact business in this state, including Pinnacol Assurance, which insures employers against liability for compensation under the provisions of articles 40 to 47 of this title, shall notify any employer insured by the carrier or Pinnacol Assurance, and any agent or representative of such employer, if applicable, by certified mail of any cancellation of such employer's insurance coverage. Such notice shall be sent at least thirty days prior to the effective date of the cancellation of the insurance. However, if the cancellation is based on one or more of the following reasons, then such notice may be sent less than thirty days prior to the effective date of the cancellation of the insurance: Fraud, material misrepresentation, nonpayment of premium, or any other reason approved by the commissioner of insurance.



§ 8-44-111. Workers' compensation insurance - deductibles - definition

(1) (a) Any employer may agree, as a condition of any contract for the insurance of compensation and benefits as provided in articles 40 to 47 of this title or against liability therefor, to pay an amount not to exceed the split point approved by the commissioner of insurance per claim toward the total amount of any claim payable under articles 40 to 47 of this title. The amount of premium to be paid by an employer who agrees to pay such deductible shall be reduced based upon such deductible in an amount determined by the insurance carrier.

(b) As used in this subsection (1), "split point" means the amount of each loss approved by the commissioner of insurance that an insurer may apply as the primary loss in each workers' compensation claim. The full amount of primary losses counts in each employer's experience modification calculation that determines the employer's percentage credit or surcharge on workers' compensation coverage. The loss amount above the split point is excess loss and constitutes part of each employer's experience modification calculation.

(c) Nothing in this section abrogates an employer's responsibility to pay the full amount of any compensation and benefits due under articles 40 to 47 of this title. It is a violation of this title for an employer or, if insured, the insurer to require any employee to pay any part of the compensation and benefits due under articles 40 to 47 of this title.

(d) It is a violation of this title for an employer or, if insured, the insurer to require an employee to use any other type of insurance, regardless of whether it is provided as a benefit of employment, or any other employment benefit, to pay any portion of any compensation and benefits due under articles 40 to 47 of this title.

(e) Nothing in this subsection (1) allows a carrier to stop offering no-deductible policies.

(1.5) Whenever any insurer, including Pinnacol Assurance created in section 8-45-101, issues a workers' compensation policy in this state, and annually thereafter, the insurer must issue a policy including the deductible provision if requested by the insured employer; except that the commissioner shall promulgate rules establishing criteria to allow the insurer to deny a deductible policy to an employer based on financial inability to reimburse the insurer for the deductible plan selected.

(2) The existence of an insurance contract with a deductible or the fact of payment as a result of a deductible shall not affect the requirement of an employer to report an injury or death to the division as required in section 8-43-103 (1).

(3) The deductible amounts paid by any employer under the provisions of this section shall be excluded from consideration by insurance carriers authorized to transact business in Colorado, including Pinnacol Assurance, which insures employers against liability for compensation under the provisions of articles 40 to 47 of this title, in establishing the modification factors based upon experience used by such insurance carriers to determine premiums. For purposes of experience modifications, medical only claims shall be calculated in the same manner as claims with indemnity payments.

(4) Every insurance carrier authorized to transact business in Colorado, including Pinnacol Assurance, which insures employers against liability for compensation under the provisions of articles 40 to 47 of this title, shall clearly and conspicuously inform policyholders of the availability of the deductible option specified in subsection (1) of this section.



§ 8-44-112. Surcharge on workers' compensation insurance premiums - workers' compensation cash fund

(1) (a) Notwithstanding the provisions of sections 10-3-209 (1)(c) and 10-6-128 (3), C.R.S., for the purpose of offsetting the direct and indirect costs of the administration of the workers' compensation system, every person, partnership, association, and corporation, whether organized under the laws of this state or of any other state or country, every mutual company or association, every captive insurance company, and every other insurance carrier, including Pinnacol Assurance, insuring employers in this state against liability for personal injury to their employees or death caused thereby under the provisions of the "Workers' Compensation Act of Colorado" shall, as provided in this section, pay a surcharge upon the premiums received, whether in cash or not, in this state, or on account of business done in this state, for such insurance in this state, at a rate established by the director by rule, which surcharge shall be reviewed and adjusted annually based upon appropriations made for the direct and indirect costs of the administration of the workers' compensation system, as provided in subsection (7) of this section. Such insurance carriers shall be credited with all cancelled or returned premiums actually refunded during the year of such insurance.

(b) (I) For the purpose of funding the direct and indirect costs of the activities of the division related to the "Workers' Compensation Cost Containment Act", article 14.5 of this title, there shall be added to the surcharge imposed pursuant to paragraph (a) of this subsection (1) an increment not to exceed three-hundredths of one percent upon the premiums received, said surcharge to be reviewed and adjusted annually and paid over to the division in the same manner as specified in this section for the surcharge.

(II) Notwithstanding any other provisions of this section, no employer acting as a self-insurer under the provisions of the "Workers' Compensation Act of Colorado" shall be subject to the increment added to the surcharge pursuant to subparagraph (I) of this paragraph (b).

(III) All moneys collected pursuant to subparagraph (I) of this paragraph (b) shall be transmitted to the state treasurer, who shall credit the same to the cost containment fund, created in section 8-14.5-108.

(2) Every such insurance carrier shall, on July 1, 1987, and semiannually thereafter, make a return, verified by affidavits of its president and secretary, or other chief officers or agents, to the division of workers' compensation, stating the amount of all such premiums received and credits granted during the period covered by such return. Every insurance carrier required to make such return shall file the same with the division within thirty days after the close of the period covered thereby and shall, at the same time, pay to the division of workers' compensation a surcharge ascertained as provided in subsection (1) of this section, less return premiums on cancelled policies.

(3) Every employer acting as a self-insurer under the provisions of the "Workers' Compensation Act of Colorado" shall, under oath, report to the division of workers' compensation the business payroll in such form as may be prescribed by the director and at the times in this section provided for premium reports by insurance companies in subsection (2) of this section. The division shall assess against such payroll a surcharge for the purposes of this section ascertained as provided in subsection (2) of this section on the basic premiums chargeable against the same or most similar industry or business taken from the manual insurance rates, including any discount or experience modification allowed, chargeable by the Pinnacol Assurance fund, and, upon receipt of notice from the division of workers' compensation of the surcharge so assessed, every such self-insurer shall, within thirty days after the receipt of such notice, pay to the division of workers' compensation the surcharge so assessed.

(4) If any such insurance carrier or self-insurer fails or refuses to make the return required by this article, the director shall assess the surcharge against such insurance carrier or self-insurer at the rate provided for in this section on such amount of premium as the director may deem just, and the proceedings thereof shall be the same as if the return had been made.

(5) If any such insurance carrier or self-insurer withdraws from business in this state before the surcharge falls due as provided in this section, or fails or neglects to pay such surcharge, the director shall at once proceed to collect the same; and the director is authorized to employ such legal processes as may be necessary for that purpose. Suit shall be brought by the director in any of the courts of this state having jurisdiction.

(6) The director, in the enforcement of this section, shall have all of the powers granted to said director in the "Workers' Compensation Act of Colorado", and any insurance carrier or self-insurer violating any of the provisions of this section, or failing to pay the surcharge imposed in this section, is guilty of violation of said act and subject to the penalties therein prescribed.

(7) (a) All moneys collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the workers' compensation cash fund, which fund is hereby created. The moneys in the workers' compensation cash fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of the administration of the "Workers' Compensation Act of Colorado", articles 40 to 47 of this title. Any interest earned on the investment or deposit of moneys in the workers' compensation cash fund shall remain in the fund and shall not revert to the general fund of the state at the end of any fiscal year.

(b) Notwithstanding any provision of paragraph (a) of this subsection (7) to the contrary, on March 5, 2003, the state treasurer shall deduct six million dollars from the workers' compensation cash fund and transfer such sum to the general fund.

(c) Notwithstanding any provision of paragraph (a) of this subsection (7) to the contrary, on March 30, 2009, the state treasurer shall deduct fifteen million seven hundred thousand dollars from the workers' compensation cash fund and transfer such sum to the general fund.



§ 8-44-114. Determination of premium

The amount of the premium to be paid by an employer for a contract of insurance of compensation and benefits as provided in articles 40 to 47 of this title or against liability therefor shall be on the basis of the annual expenditure of money by said employer for the services of persons engaged in such employer's employment; except that no portion of such expenditure representing a per diem payment shall be considered unless such payment is considered wages for federal income tax purposes.



§ 8-44-115. Calculation of premium - motor vehicle accidents

(1) The amount by which an employer's experience rating is modified, if at all, as the result of a motor vehicle accident in which an employee is injured or killed shall be reduced in accordance with this section if:

(a) The employee is entitled to benefits under articles 40 to 47 of this title; and

(b) The accident was not caused, wholly or in part, by the employee or the employer; and

(c) The use of a motor vehicle is not an integral part of the employer's business, as determined under rules promulgated by the commissioner of insurance under section 10-4-408 (5)(e), C.R.S.

(2) (a) Any modification of an employer's experience rating resulting from an accident described in subsection (1) of this section shall reflect the deduction of a loss limitation, the amount of which shall be determined by the commissioner of insurance under rules adopted pursuant to section 10-4-408 (5)(e), C.R.S.

(b) All loss experience remaining after deduction of the loss limitation referred to in paragraph (a) of this subsection (2) shall be distributed among all workers' compensation classifications in use in the state as determined by the commissioner of insurance. For purposes of such distribution, classifications of businesses of which use of a motor vehicle is an integral part may be treated differently from classifications of businesses of which use of a motor vehicle is not an integral part.

(3) This section applies to all insurers, including Pinnacol Assurance created in section 8-45-101, offering workers' compensation insurance under articles 40 to 47 of this title. The provisions of this section shall be disclosed to all policyholders annually.



§ 8-44-116. Reversionary interests in indemnity benefits prohibited

No provision in a contract for insurance regulated by this article or any contract ancillary to such a contract, including specifically a contract setting up an annuity for indemnity benefits, shall establish a reversionary interest in the insurer for the indemnity benefits. Any such provision is void and unenforceable as against public policy.






Part 2 - Self-Insureds

§ 8-44-201. Employer as own insurance carrier - revocation of permission

(1) The executive director has the discretion to grant to any employer who has accepted the provisions of articles 40 to 47 of this title permission to be its own insurance carrier for the payment of the compensation and benefits provided by said articles. Such permission may be granted by the executive director after the filing by an employer of such statement and the giving of such information as may be required by the executive director. The executive director has the sole power to prescribe the rules, regulations, orders, terms, and conditions upon which said permit shall be granted or continued. Permission for self-insurance may be revoked at any time by the executive director, and the employer, upon notice of revocation, shall immediately insure otherwise all liability.

(2) Notwithstanding the provisions of subsection (1) of this section, the executive director shall not prescribe or apply security requirements in granting or continuing permission for the self-insurance program of the department of human services established pursuant to section 8-44-203 but shall provide instead for alternatives to such security requirements including trust funds, surety bonds, excess insurance, or other security acceptable to the executive director. The alternative security requirements provided by this subsection (2) shall apply only to claims arising on or after July 1, 1985, and before July 1, 1990. The trust fund in existence on May 24, 1990, pursuant to the trust agreement between the department of human services, a third party administrator, and the state treasurer, dated June 27, 1985, shall remain in existence through June 30, 1990.

(3) Notwithstanding the provisions of subsection (1) of this section, the executive director shall not prescribe or apply security requirements in continuing permission for an employer which is acting as its own insurance carrier on July 1, 1986, which are in excess of those security requirements in effect on July 1, 1986, unless there is a substantial change in the economic condition or potential liability of such employer.

(4) Notwithstanding the provisions of subsection (1) of this section, the executive director shall not prescribe or apply security requirements in granting or continuing permission for a self-insurance program established by the state pursuant to section 24-30-1510.7, C.R.S.



§ 8-44-202. Workers' compensation self-insurance fund - created

(1) The executive director shall establish and collect such fees as the executive director determines are necessary to administer this section, which fees shall not supplant funding for any other function of the department of labor and employment. The fees established pursuant to this subsection (1) shall not exceed two thousand dollars for an initial application or for an annual review of any employer acting as a self-insurer under this section.

(2) The executive director shall transmit any moneys received pursuant to subsection (1) of this section to the state treasurer, who shall place such moneys in the workers' compensation self-insurance fund, which fund is hereby created. The general assembly shall make appropriations from such fund for the purposes of administering this section.



§ 8-44-203. Department of human services - self-insurance program

The general assembly hereby finds and declares that a program shall be established by the department of human services and the department of labor and employment to provide for a self-insurance program for the department of human services, which shall apply only to claims arising on or after July 1, 1985, and before July 1, 1990.



§ 8-44-204. Public entities - self-insurance authorized for workers' compensation - pooled insurance - definition

(1) "Public entity", as used in this section, means and includes any county, municipality, school district, and any other type of district or authority organized pursuant to law.

(2) A public entity may, after receiving permission pursuant to section 8-44-101 (1)(c), act as its own insurance carrier for compensation and benefits. Any public entity other than a school district may establish and maintain an insurance reserve fund for self-insurance purposes and may include in the annual tax levy of the public entity such amounts as are determined by its governing body to be necessary for the uses and purposes of the insurance reserve fund, subject to the limitations imposed by section 29-1-301, C.R.S. School districts may establish and maintain an insurance reserve fund in accordance with the provisions of section 22-45-103 (1)(e), C.R.S., using moneys allocated thereto pursuant to the provisions of section 22-54-105 (2), C.R.S. In the event that a public entity has no annual tax levy, it may appropriate from any unexpended balance in the general fund such amounts as the governing body shall deem necessary for the purposes and uses of the insurance reserve fund.

(3) Public entities may cooperate with one another to form a self-insurance pool to provide the insurance coverage required by this article for the cooperating public entities. Any such insurance pool shall be formed pursuant to the provisions of part 2 of article 1 of title 29, C.R.S. The provisions of articles 10.5 and 47 of title 11, C.R.S., shall apply to moneys of such self-insurance pool.

(4) Any self-insurance pool authorized by subsection (3) of this section shall not be construed to be an insurance company nor otherwise subject to the provisions of the laws of this state regulating insurance or insurance companies; except that the pool shall comply with the applicable provisions of sections 10-1-203 and 10-1-204 (1) to (5) and (10), C.R.S.

(4) Any self-insurance pool authorized by subsection (3) of this section shall not be construed to be an insurance company nor otherwise subject to the laws of this state regulating insurance or insurance companies; except that the pool shall comply with the applicable provisions of sections 10-1-203 and 10-1-204 (1) to (5).

(5) Prior to the formation of a self-insurance pool, there shall be submitted to the commissioner of insurance a complete written proposal of the pool's operation, including, but not limited to, the administration, claims adjusting, membership, plan for reinsurance, and capitalization of the pool. The commissioner shall review the proposal within thirty days after receipt to assure that proper insurance techniques and procedures are included in the proposal. After such review, the commissioner shall have the right to approve or disapprove the proposal. If the commissioner approves the proposal, the commissioner shall issue a certificate of authority. The costs of such review shall be paid by the public entities desiring to form such a pool.

(6) Each self-insurance pool for public entities created in this state shall file, with the commissioner of insurance on or before March 30 of each year, a written report in a form prescribed by the commissioner, signed and verified by its chief executive officer as to its condition.

(7) The commissioner of insurance, or any person authorized by the commissioner of insurance, shall conduct an insurance examination at least once a year to determine that proper underwriting techniques and sound funding, loss reserves, and claims procedures are being followed. This examination shall be paid for by the self-insurance pool out of its funds at the same rate as provided for foreign insurance companies under section 10-1-204 (9), C.R.S.

(8) (a) The certificate of authority issued to a public entity under this section may be revoked or suspended by the commissioner of insurance for any of the following reasons:

(I) Insolvency or impairment;

(II) Refusal or failure to submit an annual report as required by subsection (6) of this section;

(III) Failure to comply with the provisions of its own ordinances, resolutions, contracts, or other conditions relating to the self-insurance pool;

(IV) Failure to submit to examination or any legal obligation relative thereto;

(V) Refusal to pay the cost of examination as required by subsection (7) of this section;

(VI) Use of methods which, although not otherwise specifically proscribed by law, nevertheless render the operation of the self-insurance pool hazardous, or its condition unsound, to the public;

(VII) Failure to otherwise comply with the law of this state, if such failure renders the operation of the self-insurance pool hazardous to the public.

(b) If the commissioner of insurance finds upon examination, hearing, or other evidence that any participating public entity has committed any of the acts specified in paragraph (a) of this subsection (8) or any act otherwise prohibited in this section, the commissioner may suspend or revoke such certificate of authority if the commissioner deems it in the best interest of the public. Notice of any revocation shall be published in one or more daily newspapers in Denver which have a general state circulation. Before suspending or revoking any certificate of authority of a public entity, the commissioner shall grant the public entity fifteen days in which to show cause why such action should not be taken.

(9) (a) Any self-insurance pool organized pursuant to this section may invest in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., and may also invest in membership claim deductibles and in any other security or other investment authorized for such pools by the commissioner of insurance.

(b) Any public entity which is a member of a self-insurance pool which is organized pursuant to this section or any instrumentality formed by two or more of such members may invest in subordinated debentures issued by such self-insurance pool.

(10) In addition to workers' compensation coverage pursuant to subsection (3) of this section, a self-insurance pool authorized by subsection (3) of this section may provide property coverage pursuant to section 29-13-102, C.R.S., and liability coverage pursuant to section 24-10-115.5, C.R.S.



§ 8-44-205. Employers - self-insurance pools authorized for workers' compensation - definition

(1) "Employers", as used in this section, means a bona fide trade or professional association or two or more employers which are engaged in the same or similar type of business or are members of the same bona fide trade or professional association.

(2) Employers may cooperate with one another to form a self-insurance pool to provide the insurance coverage required by this article for cooperating employers.

(3) Any self-insurance pool authorized by subsection (2) of this section shall not be construed to be an insurance company nor otherwise subject to the provisions of the laws of this state regulating insurance or insurance companies; except that the pool shall comply with the applicable provisions of sections 10-1-203 and 10-1-204 (1) to (5) and (10), C.R.S., and shall be subject to proceedings authorized by part 5 of article 3 of title 10, C.R.S.

(3) Any self-insurance pool authorized by subsection (2) of this section shall not be construed to be an insurance company nor otherwise subject to the laws of this state regulating insurance or insurance companies; except that the pool shall comply with the applicable provisions of sections 10-1-203 and 10-1-204 (1) to (5), and is subject to proceedings authorized by part 5 of article 3 of title 10.

(4) Prior to the formation of a self-insurance pool, there shall be submitted to the commissioner of insurance a complete written proposal of the pool's operation, including, but not limited to, the administration, claims adjusting, membership, plan for reinsurance, capitalization of the pool, and risk management programs. The commissioner shall review the proposal within forty-five days after receipt to assure that proper insurance techniques and procedures are included in the proposal. After such review, the commissioner shall have the right to approve or disapprove the proposal. If the commissioner of insurance has not disapproved the proposal within ninety days of receipt of the proposal, such proposal shall be deemed approved. If the commissioner approves the proposal, the commissioner shall issue a certificate of authority. The costs of such review shall be paid by the employers desiring to form such a pool.

(5) Each self-insurance pool for employers created in this state shall file with the commissioner of insurance, on or before March 30 of each year, a written report in a form prescribed by the commissioner, signed and verified by its chief executive officer as to its condition.

(6) The commissioner of insurance, or the commissioner's designee, shall conduct an insurance examination at least once a year to determine that proper underwriting techniques and sound funding, loss reserves, and claims procedures are being followed. This examination shall be paid for by the self-insurance pool out of its funds at the same rate as provided for foreign insurance companies under section 10-1-204 (9), C.R.S.

(7) (a) The certificate of authority issued to an employer self-insurance pool under this section may be revoked or suspended by the commissioner of insurance for any of the following reasons:

(I) Insolvency or impairment;

(II) Refusal or failure to submit an annual report as required by subsection (5) of this section;

(III) Failure to comply with the provisions of its own rules, resolutions, contracts, or other conditions relating to the self-insurance pool;

(IV) Failure to submit to examination or any legal obligation relative thereto;

(V) Refusal to pay the cost of examination as required by subsection (6) of this section;

(VI) Use of methods which, although not otherwise specifically proscribed by law, nevertheless render the operation of the self-insurance pool hazardous, or its condition unsound, to the public;

(VII) Failure to otherwise comply with the law of this state, if such failure renders the operation of the self-insurance pool hazardous to the public.

(b) If the commissioner of insurance finds upon examination, hearing, or other evidence that any participating employer self-insurance pool has committed any of the acts specified in paragraph (a) of this subsection (7) or any act otherwise prohibited in this section, the commissioner may suspend or revoke such certificate of authority if the commissioner deems it in the best interest of the public. Notice of any revocation shall be published in one or more daily newspapers in Denver which have a general state circulation. Before suspending or revoking any certificate of authority of an employer self-insurance pool, the commissioner shall grant the employer self-insurance pool fifteen days in which to show cause why such action should not be taken.

(8) The commissioner of insurance may supervise or rehabilitate an employer self-insurance pool pursuant to the provisions of parts 4 and 5 of article 3 of title 10, C.R.S., for any of the following reasons:

(a) Insolvency or impairment;

(b) Failure to comply with the provisions of its own rules, resolutions, contracts, or other conditions relating to the self-insurance pool;

(c) Failure to submit to examination or any legal obligation relative thereto;

(d) Use of methods which, although not otherwise specifically proscribed by law, nevertheless render the operation of the self-insurance pool hazardous, or its condition unsound, to the public;

(e) Failure to otherwise comply with the law of this state, if such failure renders the operation of the self-insurance pool hazardous to the public.

(9) The commissioner of insurance may promulgate reasonable rules and regulations necessary to effectuate the purposes of this section.

(10) Any self-insurance pool or any trust which provides insurance coverage for purposes of articles 40 to 47 of this title which is in existence and is operating prior to July 10, 1987, is not subject to the requirements of this section and may continue to operate such pool or trust as authorized by law.

(11) Each self-insurance pool created under this section shall establish a trust fund, on an annual basis, to provide payment of the total workers' compensation loss cost incurred by all pool members within each given year. Aggregate excess insurance shall be provided by each self-insurance pool to the statutory limit of coverage, attaching at the maximum amount of each annual trust fund balance, or, in lieu thereof, the commissioner of insurance shall set other security standards which assure payment of workers' compensation in the event that a self-insurance pool disbands or defaults.



§ 8-44-206. Guaranty fund - immediate payment fund - special funds board - creation

(1) The general assembly hereby finds and declares that benefits awarded under articles 40 to 47 of this title to claimants employed by self-insurers may be unreasonably delayed or not paid at all if receipt of the proceeds of the bond required of the self-insurer is delayed or if the self-insurer declares bankruptcy or has insufficient reserves to cover the claim. The general assembly further finds and declares that the creation of an immediate payment fund and a guaranty fund will assure prompt and complete payment of benefits awarded to such claimants.

(2) Creation of special funds board - duties. (a) For the purposes of carrying out this section, there is hereby created a special funds board which shall exercise its powers and perform its duties and functions as specified in this subsection (2) under the department of labor and employment as if the same were transferred to the department by a type 2 transfer as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S. Said board shall be composed of five members: Four members who are managers or employees of self-insured employers in good standing, two of whom shall demonstrate knowledge of risk management and finance, and the executive director.

(b) With the exception of the executive director, the board members shall be appointed by the governor and approved by the senate. The terms of the members of the board first appointed shall be four years, three years, two years, and one year, respectively. Thereafter, the term for each appointed board member shall be four years. Members of the board may be reappointed and the executive director shall serve continuously.

(c) The members of the board shall receive no compensation but shall be reimbursed for actual and necessary traveling and subsistence expenses incurred in the performance of their duties as members of the board.

(d) (I) The board shall determine the assessments to be made pursuant to subsections (3) and (4) of this section and shall determine the qualifications and requirements for any claims administrators hired to adjust the claims of a self-insurer who fails to meet his obligations with respect to benefits awarded pursuant to articles 40 to 47 of this title.

(II) The board shall also participate, in an advisory capacity only, in matters concerning the granting or termination of self-insurance permits and the setting of security requirements.

(3) Immediate payment fund - assessments - creation of fund. (a) The board shall impose an assessment upon each employer self-insured under section 8-44-201. Assessments under this subsection (3) shall be based upon a ratio equal to the self-insured employer's paid workers' compensation medical and indemnity losses for the most recent self-insurance permit year divided by the aggregate sum of paid medical and indemnity losses by all self-insured employers for that year. Such losses shall be determined on July 1, 1990, for the most recently completed permit year, and on the first day of July for each year thereafter until the minimum fund balance has been reached. Contributions to the fund shall not be assets of the self-insured employer.

(b) (I) All moneys received by the executive director pursuant to this subsection (3) shall be deposited in the state treasury in the immediate payment fund, which fund is hereby created, and all moneys credited to such fund shall be used solely for the administration and payment of benefits to employees pursuant to this section. The general assembly shall make annual appropriations out of such fund for the administration of the fund. The moneys in such fund for the payment of benefits are hereby continuously appropriated to the department for payment of such benefits. Any moneys not utilized in the fund shall not revert to the general fund.

(II) The minimum fund balance shall be three hundred thousand dollars, to be assessed during the first three years at the rate of one hundred thousand dollars annually. Interest shall accrue to the fund to a maximum fund balance of one million dollars. Thereafter, the fund balance shall be maintained at one million dollars by refunding the excess funds to each self-insured employer, on a pro rata basis, based on that employer's contribution.

(4) Guaranty fund - assessments - creation of fund. (a) When the board determines that existing security held by an employer self-insured under section 8-44-201 is insufficient to meet its existing liability for workers' compensation benefits, the board shall impose an assessment on each self-insured employer. The assessment shall be based on a ratio which equals each self-insured employer's paid workers' compensation medical and indemnity losses for the most recent self-insurance permit year divided by the aggregate sum of paid medical and indemnity losses by all self-insured employers for that year. If necessary, the executive director may direct the board to make an annual assessment thereafter until such time as the present value of the guaranty fund, created in paragraph (b) of this subsection (4), equals the total liability for workers' compensation benefits which are in excess of the security held by the defaulting self-insured employers.

(b) (I) All moneys received by the executive director pursuant to this subsection (4) shall be deposited in the state treasury in the guaranty fund, which fund is hereby created. Such moneys credited to the fund shall be used solely for the administration and payment of benefits to employees pursuant to this section. The general assembly shall make annual appropriations out of such fund for the administration of the fund. The moneys in such fund for the payment of benefits are hereby continuously appropriated to the department for payment of such benefits. Any moneys not utilized in the fund shall not revert to the general fund.

(II) All interest shall accrue to the fund. No amounts shall be refunded until all liability in excess of security held by self-insured employers has been discharged and until the dates imposing limitations on actions, as specified in sections 8-43-103 and 8-43-303 have passed. When those conditions have been met, the remaining moneys in the fund shall be refunded to each self-insured employer, on a pro rata basis, based on that employer's contribution.

(c) Public entities self-insuring under section 8-44-201 shall be exempt from and shall not participate in this subsection (4).

(5) The department shall select any claims administrators required under this section based on the qualifications and requirements established by the board. For the purpose of contracting for such services, the department shall not be subject to articles 101 to 114 of title 24, C.R.S.









Article 45 - Pinnacol Assurance

§ 8-45-101. Pinnacol Assurance - creation - powers and duties

(1) There is hereby created Pinnacol Assurance, which shall be a political subdivision of the state and shall operate as a domestic mutual insurance company except as otherwise provided by law. Pinnacol Assurance shall not be an agency of state government, nor shall it be subject to administrative direction by any state agency except as provided in this article, and except for the purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S. Pinnacol Assurance shall not be dissolved except by the general assembly. Section 10-12-411, C.R.S., shall not apply to Pinnacol Assurance.

(2) (a) The powers of Pinnacol Assurance shall be vested in the board of directors of Pinnacol Assurance, which shall have nine members. The members of the board shall be appointed by the governor with the consent of the senate. Of the nine members, four shall be employers whose liability under articles 40 to 47 of this title is insured by Pinnacol Assurance with one of such employers to be a farmer or rancher. Three of the nine members shall be employees of employers whose liability under articles 40 to 47 of this title is insured by Pinnacol Assurance. One of the nine members shall be experienced in the management and operation of insurance companies as defined in section 10-1-102 (6), C.R.S. Such member shall not concurrently serve as an owner, a shareholder, an officer, an employee, an agent of, or in any other capacity with any business which competes with Pinnacol Assurance. One of the nine members shall be experienced in finance or investments, but shall not be an employer whose liability under articles 40 to 47 of this title is insured by Pinnacol Assurance. The term of office for each such member shall be five years. The appointees may serve on a temporary basis if the senate is not in session when they are appointed until the senate is in session and is able to confirm such appointments. Vacancies on the board shall be filled by appointment of the governor for the remainder of any unexpired terms. The board shall elect a chairman annually from its membership.

(b) The members of the board who were serving as of January 1, 2002, shall continue to serve until the completion of each member's term. New members of the board shall be appointed pursuant to paragraph (a) of this subsection (2).

(c) The board shall have the powers, rights, and duties as set forth in this article and otherwise provided by law.

(3) Members of the board shall be compensated one hundred forty dollars per diem plus their actual and necessary expenses. Per diem compensation, not to exceed thirty days in any calendar year, shall be paid only when the board is transacting official business.

(4) On and after July 1, 2002, the powers, duties, and functions formerly exercised by the Colorado compensation insurance authority may be exercised by Pinnacol Assurance.

(5) The board shall:

(a) (I) Appoint the chief executive officer of Pinnacol Assurance who shall serve under contract and appoint, hire, or delegate the authority to hire such other staff as may be necessary to carry out the duties of Pinnacol Assurance.

(II) If an executive officer of Pinnacol Assurance is appointed pursuant to subparagraph (I) of this paragraph (a) and such executive officer appoints, hires, or delegates duties to any other staff necessary to carry out the duties of Pinnacol Assurance, and the executive officer or other staff receives total compensation, including bonuses or deferred compensation, in an amount equal to or greater than one hundred fifty thousand dollars annually, such compensation information shall be a public record.

(b) Develop and approve an annual budget;

(c) Establish general policies and procedures for the operation and administration of Pinnacol Assurance;

(d) (Deleted by amendment, L. 2002, p. 1865, § 1, effective July 1, 2002.)

(e) Promulgate policies and procedures that establish the basis by which employer premiums payable to Pinnacol Assurance are determined. The board may establish different rates for employers who meet the requirements established by the board for any classification after complying with the requirements of part 4 of article 4 of title 10, C.R.S., so long as those rates are not excessive, inadequate, or unfairly discriminatory.

(f) Offer to provide workers' compensation insurance and employer's liability insurance covering any liability of Colorado employers on account of personal injuries sustained by, or the death of, any employee. Nothing in this article shall be interpreted to permit Pinnacol Assurance to provide any other type of insurance or to provide insurance to employers that are not Colorado employers. Pinnacol Assurance shall not refuse to insure any Colorado employer or cancel any insurance policy due to the risk of loss or amount of premium, except as otherwise provided in this title.

(g) Review and streamline administrative procedures;

(h) Oversee the operations and make necessary personnel changes;

(i) Review the investigative procedures and implement changes to expedite investigations;

(j) Review and recommend legislation pertaining to workers' compensation in articles 40 to 47 of this title and to clarify legal concepts related thereto;

(k) Review the method of calculation of the experience modification factor with the object of providing maximum incentives for job safety;

(l) Establish general policies and procedures by rule and regulation concerning medical care cost containment practices under articles 40 to 47 of this title; and

(m) Post the date, time, and location of each board meeting on the Pinnacol Assurance website at least seven calendar days prior to the scheduled meeting.

(6) Article 4 of title 24, C.R.S., shall not apply to the promulgation of any policies or procedures authorized by subsection (5) of this section.

(7) Pinnacol Assurance may sell services, including but not limited to medical bill processing, that are developed pursuant to its powers under this article.

(8) Employees of Pinnacol Assurance shall be exempt from the state personnel system but shall, by acceptance of employment, be subject to the provisions of article 51 of title 24, C.R.S. Pinnacol Assurance shall provide for the deduction of employer and employee contributions from salary and for payment to the association of such deductions and for any other payments that would be due from a state employer.

(9) Notwithstanding any provision of law to the contrary, the claim files of injured employees, the policy files of employers, and all business records relating to the determination of rates that are not required to be disclosed by any other insurance company shall not be subject to the provisions of part 2 of article 72 of title 24, C.R.S.

(10) With respect to meetings of Pinnacol Assurance, matters relating to the claim files of injured employees and policy files of employers shall not be subject to the provisions of part 4 of article 6 of title 24, C.R.S.

(11) Pinnacol Assurance may enter into cooperative arrangements with any public or private entity for the purpose of carrying out its powers, duties, and functions. Nothing in this section shall require or be interpreted to require an employer to provide health insurance coverage for its employees.

(12) Notwithstanding the provisions of subsection (1) of this section, upon the attainment of a reasonable surplus as set forth in section 8-45-111, the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., shall not apply to Pinnacol Assurance.

(13) Any member of the board who owns at least ten percent of an entity that enters into a contract with Pinnacol Assurance shall disclose the board member's ownership interest in the entity. This disclosure shall be a public record.



§ 8-45-102. Pinnacol Assurance fund created - control of fund

(1) There is hereby created in the state treasury a fund, to be known as the Pinnacol Assurance fund, for the benefit of injured and the dependents of killed employees, which shall be administered in accordance with the provisions of this article by the board. Such administration shall be without liability on the part of the state, beyond the amount of said fund, constituted as provided in this article. The state shall have no liability for the solvency or financial condition of the fund.

(2) The chief executive officer is vested with full power and jurisdiction over the administration of Pinnacol Assurance and may appoint such subordinate officers as may be necessary for the efficient operation of Pinnacol Assurance and may do and perform all things, whether specifically designated in this article or in addition thereto, that are necessary or convenient in the exercise of any power or jurisdiction over Pinnacol Assurance in the administration thereof under the provisions of this article as fully and completely as the head of a private insurance company might or could do, subject, however, to all the provisions of this article and other applicable law.

(3) Control of all moneys in the Pinnacol Assurance fund shall be transferred to the board, which shall administer the fund and use such moneys for the purposes of this article.

(4) The Pinnacol Assurance fund shall be a continuing fund and shall consist of all premiums received and paid into said fund for compensation insurance, all property and securities acquired by and through the use of moneys belonging to said fund, and all interest earned upon moneys belonging to said fund and deposited or invested. Said fund shall be applicable to the payment of the salaries of the employees of the fund and to its other operating expenses and to the payment of losses sustained or liabilities incurred under the contracts or policies of insurance issued by Pinnacol Assurance in accordance with the provisions of articles 40 to 47 of this title. All moneys in the fund previously known as the Colorado compensation insurance authority fund shall be transferred into the Pinnacol Assurance fund on July 1, 2002.

(5) The moneys in the Pinnacol Assurance fund shall be continuously available for the purposes of this article and shall not be transferred to or revert to the general fund of the state at the end of any fiscal year. All revenues, moneys, and assets of Pinnacol Assurance belong solely to Pinnacol Assurance. The state of Colorado has no claim to nor any interest in such revenues, moneys, and assets and shall not borrow, appropriate, or direct payments from such revenues, moneys, and assets for any purpose.



§ 8-45-103. Board to fix rates - chief executive officer to administer rates - sue and be sued - personal liability limited

(1) The board shall have full power and it is its duty to fix and determine the rates to be charged by Pinnacol Assurance for compensation insurance.

(2) The chief executive officer shall manage and conduct all business and affairs in relation to the rates to be charged by Pinnacol Assurance for compensation insurance which shall be conducted in the name of Pinnacol Assurance, and in that name, without any other name, title, or authority, the chief executive officer may:

(a) (I) Sue and be sued in all the courts of this state, or of any other state, or of the United States, and in actions arising out of any act, deed, matter, or thing made, omitted, entered into, done, or suffered in connection with Pinnacol Assurance and the administration, management, or conduct of the business or affairs relating thereto; and the chief executive officer shall be authorized to employ counsel to represent Pinnacol Assurance in any action.

(II) Nothing in this paragraph (a) shall be construed to waive any provisions of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., nor shall it be construed to waive immunity of the state of Colorado from suit in federal court, guaranteed by the eleventh amendment to the constitution of the United States.

(b) The chief executive officer shall not, nor shall any officer or employee of Pinnacol Assurance, or entities or parties with whom it contracts for services, be personally liable in a private capacity for or on account of any act done or omitted or contract or other obligation entered into or undertaken in an official capacity in good faith and without intent to defraud in connection with the administration, management, or conduct of Pinnacol Assurance, its business, or other affairs relating thereto.

(c) (Deleted by amendment, L. 2002, p. 1870, § 3, effective July 1, 2002.)



§ 8-45-105. Places of employment classified - amount of premiums

(1) The board may classify the places of employment of employers insured by Pinnacol Assurance into classes in accordance with the nature of the business in which they are engaged and the probable hazard or risk of injury to their employees. It shall determine the amount of the premiums that such employers shall pay to Pinnacol Assurance, and may prescribe in what manner such premiums shall be paid, and may change the amount thereof both in respect to any or all of such employers as circumstances may require, and the condition of their respective plants, establishments, or places of work in respect to the safety of their employees may justify. All such premiums shall be levied on a basis that shall be fair, equitable, and just as among such employers.

(2) (Deleted by amendment, L. 2002, p. 1871, § 5, effective July 1, 2002.)



§ 8-45-106. Insurance at cost - board may impose surcharges

(1) It is the duty of the board, in the exercise of the powers and discretion conferred upon it by articles 40 to 47 of this title, ultimately to fix and maintain, for each class of occupation, the lowest possible rates of premium consistent with the maintenance of a solvent Pinnacol Assurance fund, and the creation and maintenance of a reasonable surplus after the payment of legitimate claims for injury and death, that may be authorized to be paid from the Pinnacol Assurance fund for the benefit of injured and dependents of killed employees.

(2) The board may impose a premium surcharge, not to exceed an additional fifty percent, for up to twelve continuous months, as a condition precedent to insure or reinsure an employer whose policy was canceled or terminated by any insurer for reasons of fraud or intentional misrepresentation of a material fact; except that, if an employer disputes the imposition of such surcharge, the employer may make a complaint to the commissioner of insurance. If the commissioner of insurance determines that the board, in imposing a premium surcharge, has engaged in any conduct in violation of part 11 of article 3 of title 10, C.R.S., the commissioner may take any action the commissioner deems appropriate and authorized by law.



§ 8-45-107. Basis of rates - reserve - surplus

(1) The rates shall be the percentage of the payroll of any employer that, on the average, shall produce a sufficient sum to:

(a) Carry all claims to maturity such that the rates shall be based upon the reserve and not upon the assessment plan;

(b) Produce a reasonable surplus as provided in articles 40 to 47 of this title, cover the catastrophe hazard, and ensure the payment to employees and their dependents of the compensation provided in said articles.

(2) In determining the amount of reserve to be laid aside to meet deferred payments according to awards, such reserve may be ascertained by finding the present worth of such deferred medical and indemnity payments calculated at a rate of interest not higher than six percent per annum, and such calculations of disability indemnity benefits shall be made according to a table of mortality not lower than the American experience table of mortality and, in the discretion of the board, by such other and further methods as will result in the establishment of adequate reserves.

(3) The amounts raised for the Pinnacol Assurance fund shall ultimately become neither more nor less than necessary to make the fund self-supporting, which includes the attainment and maintenance of an adequate surplus as determined in accordance with section 8-45-111, and the premiums or rates levied for such purpose shall be subject to readjustment from time to time by the board as may become necessary.



§ 8-45-111. Portions of premiums paid carried to surplus

The board shall set aside such proportion as it may deem necessary of the earned premiums paid into the Pinnacol Assurance fund, as a contribution to the surplus of the fund.



§ 8-45-112. Amendment of rates - distribution to policyholders

The board may amend at any time the rates for any class. No contract of insurance between Pinnacol Assurance and any employer shall be in effect until a policy or binder has been actually issued by the board and the premium therefor paid as and when required by this article. Not less often than once a year the chief executive officer shall tabulate the earned premiums paid by policyholders of Pinnacol Assurance. Should the experience of the Pinnacol Assurance fund show a credit balance and after payment of all amounts that have fallen due because of operating expenses, injury, or death, and after setting aside proper reserves, the board shall distribute such credit balance to the policyholders who have a balance to their credit in proportion to the premium paid and losses incurred by each such policyholder during the preceding insurance period. In the event any such policyholder fails to renew a policy with Pinnacol Assurance for the period following the period in which said dividends were earned, said policyholder shall be entitled to said credit dividend if such policy is terminated in good standing. In the event an employer actually discontinues business, said employer's policy shall be cancelled, and the dividend, if any, when ascertained, shall be returned to the employer.



§ 8-45-113. New policies issued - when

Pinnacol Assurance shall not be required to issue a new policy of insurance to an employer until all moneys due Pinnacol Assurance have been paid, all premiums have been paid on all cancelled policies, and the employer has complied with all provisions of such cancelled policies.



§ 8-45-117. Regulation by commissioner of insurance

(1) Pinnacol Assurance is subject to regulation by the commissioner of insurance as provided in:

(a) Part 11 of article 3 of title 10, C.R.S., pertaining to unfair competition and deceptive practices;

(b) Part 4 of article 4 of title 10, C.R.S., pertaining to rate regulation; however, if the pure premium rates used by Pinnacol Assurance are the national council on compensation insurance rates previously approved by the commissioner of insurance, Pinnacol Assurance may use different pure premium rates for employers who meet the requirements established by the board of directors after complying with the requirements of part 4 of article 4 of title 10, C.R.S., concerning type II insurers;

(c) Sections 24-31-104.5, C.R.S.; 10-1-108 (7), 10-1-109, and 10-1-102, except subsections (3) and (6), C.R.S.; 10-1-205 (1) to (6) and (8), C.R.S.; 10-3-109, C.R.S., except for the publication requirements; 10-3-128, C.R.S.; 10-3-202, C.R.S.; 10-3-207, C.R.S.; 10-3-208, C.R.S.; 10-3-231, C.R.S.; 10-3-239, C.R.S.; and parts 7 and 8 of article 3 of title 10, C.R.S., except as these sections are inconsistent with this article.

(2) (Deleted by amendment, L. 97, p. 936, § 5, effective May 21, 1997.)

(3) Nothing in this section shall be construed to subject Pinnacol Assurance to any premium tax assessed pursuant to title 10, C.R.S.

(4) The cost of examinations performed in accordance with section 8-45-121 (4) shall be billed by the commissioner to Pinnacol Assurance at prevailing hourly rates based upon time records kept by the commissioner. Any such payment received by the commissioner is hereby appropriated to the division of insurance in addition to any other funds appropriated for its normal operation.

(5) At such time as a reasonable surplus of the Pinnacol Assurance fund is reached pursuant to section 8-45-111, Pinnacol Assurance shall be subject to regulation by the commissioner of insurance as provided in section 10-1-205 (7) and part 4 of article 3 of title 10, C.R.S., to the extent consistent with the provisions of this article.

(6) Notwithstanding the provisions of sections 8-45-102 (1) and 8-45-118, upon the attainment of a reasonable surplus as set forth in section 8-45-111 and verified by audit and examination performed in accordance with section 8-45-121, all of the moneys in the Pinnacol Assurance fund shall be transferred out of the state treasury and into the custody of the board of Pinnacol Assurance. The board shall thereafter control the investment of the fund pursuant to the requirements set forth in part 2 of article 3 of title 10, C.R.S.

(7) Notwithstanding the provisions of sections 8-45-102 (1) and 8-45-118, upon the transfer of the moneys in the Pinnacol Assurance fund in accordance with subsection (6) of this section, the board of Pinnacol Assurance shall make all disbursements, and such disbursements shall not be made upon state warrants.

(8) Notwithstanding the provisions of sections 8-45-102 (1) and 8-45-119, upon the transfer of the moneys in the Pinnacol Assurance fund in accordance with subsection (6) of this section, the state treasurer shall not be required to give any bond as custodian of the Pinnacol Assurance fund.

(9) After the transfer of the moneys in the Pinnacol Assurance fund in accordance with subsection (6) of this section, if the commissioner of insurance places Pinnacol Assurance under direct supervision pursuant to the provisions of section 10-3-405, C.R.S., the moneys in the Pinnacol Assurance fund may be transferred back to the custody of the state treasury pursuant to sections 8-45-102 (1), 8-45-118, and 8-45-119, and the state treasurer shall control the investment of the fund pursuant to section 8-45-120. The transfer of funds shall be under such conditions and within such time period as the state treasurer and the commissioner of insurance deem appropriate.

(10) Pinnacol Assurance shall not acquire or control any other insurer.



§ 8-45-118. Treasurer custodian of fund - disbursements

(1) The state treasurer shall be the custodian of the Pinnacol Assurance fund, and all disbursements therefrom shall be paid either by the state treasurer upon warrants drawn in accordance with law upon vouchers issued by the board upon order of the chief executive officer, or by or under the direction of the chief executive officer in such other manner as the state treasurer may approve. In every case occurring in which a warrant has been drawn in accordance with law against the state treasurer upon vouchers issued by the board for payment of any sum of money from the Pinnacol Assurance fund, or when another form of payment has been made from such fund by or under the direction of the chief executive officer, and the time within which said warrant or other form of payment shall be presented for payment in order to be valid has not been stamped, printed, or written across the face thereof, or otherwise specified, and a period of six months has elapsed since the issuance of such warrant or other form of payment, during which no person entitled thereto, or the proceeds thereof, has presented the same to the state treasurer for payment, or appeared to claim the funds so authorized to be paid from the hands of the state treasurer or the chief executive officer, such warrant or other form of payment may in the discretion of the chief executive officer be posted for cancellation, and thereafter cancelled and set aside.

(2) In every such case in which it is proposed to cancel any such warrant, the chief executive officer shall cause a notice to be drawn in duplicate, with a description of said warrant containing the amount, number, date of issuance, and name of payee, and shall cause one copy of said notice to be posted in a conspicuous place that is open to the public in the office of said board and one copy to be delivered to the state treasurer. If, at the end of one month after the posting of such notice and the delivery of a copy to the state treasurer, such warrant is not presented for payment and no person entitled to the proceeds thereof appears to claim the funds so authorized to be paid in said warrant, said warrant may be cancelled as provided in this section.

(3) (a) The state treasurer shall, upon the request of the chief executive officer, transfer any such funds held to the credit of or for the payment of such warrant back to the credit of the Pinnacol Assurance fund. Except as otherwise provided in paragraph (b) of this subsection (3), if at any time thereafter application shall be made for the reissuance of such warrant, the same may be reissued, if the claim that it represents appears to be valid and still outstanding. Such reissued warrant shall be made payable from the moneys on deposit in the Pinnacol Assurance fund and shall be made payable to the person entitled to the proceeds thereof.

(b) For warrants issued on or after August 6, 2003, the funds transferred pursuant to paragraph (a) of this subsection (3) shall be subject to the provisions of the "Unclaimed Property Act", article 13 of title 38, C.R.S., and for purposes of this paragraph (b), Pinnacol Assurance shall be considered an insurance company as defined in section 38-13-102 (6.5), C.R.S.

(4) Except as provided in section 8-45-117, the powers and discretion granted in this section to the chief executive officer and the state treasurer shall obtain in all cases relating to the warrants or other forms of payment drawn on the Pinnacol Assurance fund, anything to the contrary in any statute notwithstanding.



§ 8-45-119. State treasurer to give separate bond as custodian

(1) The state treasurer shall give a separate and additional bond in such amount as may be fixed by the board with sureties to be approved by the governor, conditioned for the faithful performance of the state treasurer's duties as custodian of the Pinnacol Assurance fund, and as custodian of all the bonds, warrants, investments, and moneys of, or belonging to, said Pinnacol Assurance fund, subject to all provisions of law governing bonds of the state treasurer. The premium on said bond shall be paid out of the earnings of the Pinnacol Assurance fund.

(2) The state treasurer shall give a separate and additional bond in such amount as may be fixed by the executive director of the department of labor and employment with sureties to be approved by the governor, conditioned for the faithful performance of the state treasurer's duties as custodian of the funds under the jurisdiction of the director of the division of workers' compensation, and as custodian of all the bonds, warrants, investments, and moneys of, or belonging to, the funds under the jurisdiction of the director of the division of workers' compensation, subject to all provisions of law governing bonds of the state treasurer. The premium on said bond shall be paid out of the earnings of the funds under the jurisdiction of the director of the division of workers' compensation on a pro rata basis.



§ 8-45-120. State treasurer to invest funds

(1) Except as provided in subsection (2) of this section, the state treasurer, after consulting with the board of directors or the board's designated committee as to the overall direction of the portfolio, shall invest any portion of the Pinnacol Assurance fund, including its surplus or reserves, which is not needed for immediate use. Such moneys may be invested in the types of investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. Such moneys may also be invested in common and preferred stock in the same manner as a domestic insurance company pursuant to section 10-3-226, C.R.S. The state treasurer shall determine the appropriate percentage of the fund, not to exceed one hundred percent of the surplus, to be invested in common and preferred stock and the appropriate level of risk for such investments. The state treasurer may make such investments in the form of mutual funds and may contract with private professional fund managers and employ portfolio managers.

(2) Subject to approval by the board, the chief executive officer may authorize and direct the state treasurer to invest a portion of the funds in the Pinnacol Assurance fund for the purchase of real property, to house, contain, and maintain the offices and operational facilities of Pinnacol Assurance as may be deemed necessary to accommodate its immediate and reasonably anticipated future needs. The chief executive officer is authorized to purchase such real property, buildings, and improvements thereon. Title to such real property, buildings, and improvements thereon shall vest in Pinnacol Assurance, and such assets shall be a part of the Pinnacol Assurance fund. The chief executive officer may lease or rent space not needed for the immediate requirements of Pinnacol Assurance in such real property to other public agencies or private businesses. Moneys received from such rental or lease of space and moneys appropriated by the general assembly for rental or lease of space in such real property shall be deposited with the state treasurer for credit to the Pinnacol Assurance fund. The chief executive officer shall not sell or otherwise dispose of any property, buildings, or improvements thereon so acquired, without consent of the board, and the moneys received from such sale or disposition shall be credited to the account of the Pinnacol Assurance fund.

(3) Repealed.



§ 8-45-121. Visitation of fund by commissioner of insurance - annual audit - examination

(1) Pinnacol Assurance shall be open to visitation by the commissioner of insurance at all reasonable times, and the commissioner of insurance shall require from the chief executive officer reports as to the condition of Pinnacol Assurance, as required by law to be made by other insurance carriers doing business in this state insofar as applicable to Pinnacol Assurance.

(2) The state auditor shall conduct an annual financial audit of Pinnacol Assurance. In conducting such audits, the state auditor may employ a firm of auditors and actuaries, or both, with the necessary specialized knowledge and experience. The cost of the annual audit shall be paid from the operating funds of Pinnacol Assurance. The state auditor shall report his or her findings from such audits, along with any comments and recommendations, to the governor, the general assembly, the executive director of the department of labor and employment, and the commissioner of insurance. The state auditor has continuing authority to conduct performance audits of Pinnacol Assurance as the state auditor deems appropriate. The cost of performance audits shall be paid from the operating funds of Pinnacol Assurance.

(3) (Deleted by amendment, L. 2002, p. 1879, § 20, effective July 1, 2002.)

(4) At least once every three years, the commissioner of insurance shall conduct an examination of the fund, to be conducted in the same manner as an examination of a private insurance carrier. With respect to the examination, section 10-1-204 applies. The commissioner of insurance shall transmit a copy of the commissioner's examination to the state auditor.



§ 8-45-122. Annual report

(1) The chief executive officer of Pinnacol Assurance shall submit an annual report to the governor; the business affairs and labor committee of the house of representatives; the business, labor, and technology committee of the senate; and the health and human services committees of the house of representatives and the senate, or their successor committees, reporting on the business operations, resources, and liabilities of the Pinnacol Assurance fund.

(2) The report required in subsection (1) of this section shall include the following information for the previous calendar year:

(a) The number of policies held by Pinnacol Assurance;

(b) The total assets of Pinnacol Assurance;

(c) The amount of reserves;

(d) The amount of surplus;

(e) The number of claims filed;

(f) The number of claims admitted or contested within the twenty-day period pursuant to section 8-43-203, specifying the number of contested claims that are medical only and those that are indemnity claims;

(g) The number of medical procedures denied;

(h) The amount of total compensation each executive officer or staff member receives, including bonuses or deferred compensation;

(i) The amount spent on commissions;

(j) The amount paid to trade associations for marketing fees;

(k) All information relating to bonus programs; and

(l) Any other information the chief executive officer deems relevant to the report.



§ 8-45-123. Change of names - direction to revisor

The revisor of statutes is authorized to change all references to the Colorado compensation insurance authority in the "Workers' Compensation Act of Colorado" and everywhere a reference is contained in the Colorado Revised Statutes to Pinnacol Assurance and to change all references to the Colorado compensation insurance authority fund in the "Workers' Compensation Act of Colorado" and everywhere a reference is contained in the Colorado Revised Statutes to the Pinnacol Assurance fund.






Article 46 - Specific Insurance Funds

Part 1 - Subsequent Injury Fund

§ 8-46-101. Subsequent injury fund

(1) (a) In a case where an employee has previously sustained permanent partial industrial disability and in a subsequent injury sustains additional permanent partial industrial disability and it is shown that the combined industrial disabilities render the employee permanently and totally incapable of steady gainful employment and incapable of rehabilitation to steady gainful employment, then the employer in whose employ the employee sustained such subsequent injury shall be liable only for that portion of the employee's industrial disability attributable to said subsequent injury, and the balance of compensation due such employee on account of permanent total disability shall be paid from the subsequent injury fund as is provided in this section.

(b) (I) In addition to such compensation and after the completion of the payments therefor, the employee shall continue to receive compensation at said employee's established compensation rate for permanent total disability until death out of a special fund to be known as the subsequent injury fund, hereby created for such purpose. The subsequent injury fund shall be funded pursuant to the provisions of section 8-46-102.

(II) The unrestricted year-end balance of the subsequent injury fund, created pursuant to subparagraph (I) of this paragraph (b), for the 1991-92 fiscal year shall constitute a reserve, as defined in section 24-77-102 (12), C.R.S., and, for purposes of section 24-77-103, C.R.S.:

(A) Any moneys credited to the subsequent injury fund in any subsequent fiscal year shall be included in state fiscal year spending, as defined in section 24-77-102 (17), C.R.S.; and

(B) Any transfers or expenditures from the subsequent injury fund in any subsequent fiscal year shall not be included in state fiscal year spending, as defined in section 24-77-102 (17), C.R.S., for such fiscal year.

(1.5) Notwithstanding any provision of this section to the contrary, on May 1, 2003, the state treasurer shall deduct twenty million dollars from the subsequent injury fund and transfer such sum to the general fund.

(1.7) Notwithstanding any provision of this section to the contrary, on March 30, 2009, the state treasurer shall deduct twenty-six million five hundred thousand dollars from the subsequent injury fund and transfer such sum to the general fund.

(2) If an employee entitled to additional benefits, as provided in this section, obtains employment while receiving compensation from the subsequent injury fund, such employee shall be compensated out of said fund at the rate of one-half of said employee's average weekly wage loss, subject to the maximum and minimum provisions of the workers' compensation act, during such period of employment.

(3) In case payment is or has been made under the provisions of this section and dependency later is shown or if payment is made by mistake or inadvertence or under such circumstances that justice requires a refund thereof, the division is authorized to refund such payment to the employer or, if insured, the employer's insurance carrier.

(4) (a) The sums provided for the subsequent injury fund created by this section shall be used to pay the costs related to the administration of the fund and to make such compensation payments as may be required by the provisions of articles 40 to 47 of this title.

(b) Moneys in the subsequent injury fund are continuously appropriated to the division for the payment of benefits as provided in this section and legal fees.

(5) The director shall administer and conduct all matters involving the subsequent injury fund in the name of the division, and, in that name and without any other name, title, or authority, the director may:

(a) (I) Sue and be sued in all the courts of this state, of any other state, or of the United States and in actions arising out of any act, deed, matter, or thing made, omitted, entered into, done, or suffered in connection with the subsequent injury fund and the administration or conduct of matters relating thereto, including the authority to employ counsel to represent the fund in any action.

(II) Nothing in this paragraph (a) shall be construed to waive any provisions of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., nor shall it be construed to waive immunity of the state of Colorado from suit in federal court, guaranteed by the eleventh amendment to the constitution of the United States.

(b) Make and enter into contracts or obligations relating to the subsequent injury fund as authorized or permitted under the provisions of articles 40 to 47 of this title, but neither the director nor any officer or employee of the division shall be personally liable in any private capacity for or on account of any act done or omitted or contract or other obligation entered into or undertaken in an official capacity in good faith and without intent to defraud in connection with the administration or conduct of the subsequent injury fund, its business, or other affairs relating thereto.



§ 8-46-102. Funding for subsequent injury fund and major medical insurance fund

(1) (a) For every compensable injury resulting in death wherein there are no persons either wholly or partially dependent upon the deceased, the employer or the employer's insurance carrier, if any, shall pay to the division the sum of twenty thousand dollars, not to exceed one hundred percent of the death benefit, to be transmitted to the state treasurer, as custodian, and credited by the state treasurer to the Colorado uninsured employer fund created in section 8-67-105. In the event that there are only partially dependent persons dependent upon the deceased, the employer or the employer's insurance carrier, if any, shall first pay such benefits to such partial dependents and shall transmit the balance of the sum of twenty thousand dollars to the state treasurer, as custodian, who shall credit the same to the Colorado uninsured employer fund.

(b) In the event that the deceased is a minor with no persons either wholly or partially dependent upon the deceased, the employer or the employer's insurance carrier, if any, shall pay to the parents of the deceased the sum of fifteen thousand dollars, not to exceed one hundred percent of the death benefit. In the event that there are no surviving parents, the employer or the employer's insurance carrier, if any, shall pay such benefits to the division, to be transmitted to the state treasurer, as custodian, and credited by the state treasurer to the subsequent injury fund. In the event that there are persons only partially dependent upon the deceased, the employer or the employer's insurance carrier, if any, shall first pay such benefits to such partially dependent persons and shall pay the balance to the surviving parents of the deceased, or in the event that there are no surviving parents, the remaining balance shall be paid to the division, to be transmitted to the state treasurer, as custodian, who shall credit the same to the subsequent injury fund.

(c) For injuries sustained on or after July 1, 2018, and on each July 1 thereafter, the director shall adjust the amount paid to the Colorado uninsured employer fund in this subsection (1) by the percentage of the adjustment made by the director to the state weekly wage pursuant to section 8-47-106.

(2) (a) (I) Notwithstanding sections 10-3-209 (1)(c) and 10-6-128 (3), C.R.S., for the purpose of funding the financial liabilities of the subsequent injury fund pursuant to this section and of the major medical insurance fund pursuant to section 8-46-202, every person, partnership, association, and corporation, whether organized under the laws of this state or of any other state or country, every mutual company or association, every captive insurance company, and every other insurance carrier, including Pinnacol Assurance, insuring employers in this state against liability for personal injury to their employees or death caused thereby under the provisions of articles 40 to 47 of this title shall, as provided in this subsection (2), be levied a tax upon the premiums received in this state, whether or not in cash, or on account of business done in this state for such insurance in this state at a rate determined by the director to generate sufficient revenue for claim payments and direct and indirect costs of administration that are anticipated to be submitted in the following state fiscal year for which such funds are liable. In determining the rate, the director shall, in addition to revenue for claim payments and direct and indirect costs of administration that are anticipated to be due in the following state fiscal year, maintain a cash balance in both the major medical insurance fund and the subsequent injury fund of an amount of otherwise unrestricted revenues equal to approximately one year's worth of claim payments and direct and indirect administrative costs. Such insurance carriers shall be credited with all cancelled or returned premiums actually refunded during the year of such insurance.

(II) Repealed.

(b) Every such insurance carrier shall, on July 1, 1988, and semiannually thereafter, make a return, verified by affidavits of its president and its secretary or by affidavits of its other chief officers or agents, to the division, stating the amount of all such premiums received and credits granted during the period covered by such return. Every insurance carrier required to make such return shall file the same with the division within thirty days after the close of the period covered thereby and shall, at the same time, pay to the division a tax ascertained as provided in paragraph (a) of this subsection (2), less return premiums on cancelled policies.

(c) Every employer acting as a self-insurer under the provisions of articles 40 to 47 of this title shall, under oath, report to the division the employer's payroll in such form as may be prescribed by the director and at the times specified for premium reports by insurance companies in paragraph (b) of this subsection (2). The division shall assess against such payroll a tax for the purposes of paragraph (b) of this subsection (2) on the basic premiums chargeable against the same or most similar industry or business taken from the manual insurance rates, including any discount or experience modification allowed, chargeable by Pinnacol Assurance, and, upon receipt of notice from the division of the tax so assessed, every such self-insurer shall, within thirty days after the receipt of such notice, pay to the division the tax so assessed.

(d) If any such insurance carrier or self-insurer fails or refuses to make the return or report required by paragraph (b) or (c) of this subsection (2), the director shall assess the tax against such insurance carrier or self-insurer at the rate provided for in this subsection (2) on such amount of premium as the director may deem just, and the proceedings thereof shall be the same as if the return had been made.

(e) If any such insurance carrier or self-insurer withdraws from business in this state before the tax provided for in this subsection (2) falls due as provided in this section, or fails or neglects to pay such tax, the director shall proceed at once to collect the same; and the director is authorized to employ such legal processes as may be necessary for that purpose. Suit shall be brought by the director in any of the courts of this state having jurisdiction.

(f) The director, in the enforcement of this subsection (2), shall have all of the powers granted in articles 40 to 47 of this title, and any insurance carrier or self-insurer who violates any of the provisions of this subsection (2) or fails to pay the tax thereby imposed is guilty of a violation of said articles and shall be subject to the penalties therein prescribed.

(g) All moneys collected pursuant to this subsection (2) shall be transmitted to the state treasurer, as custodian, who shall credit the same to the subsequent injury fund and to the major medical insurance fund as determined by the director in accordance with subsection (3) of this section. Any interest earned on the investment or deposit of moneys in said funds shall remain in the funds and shall not revert to the general fund of the state at the end of any fiscal year.

(3) (a) As determined by the director, a portion of the revenue received each year pursuant to subsection (2) of this section shall be deposited into the subsequent injury fund, established in section 8-46-101 (1)(b), and a portion shall be deposited into the major medical insurance fund, established in section 8-46-202 (1). In addition, the director may move revenue between the funds when the director determines that doing so is necessary. The director shall continue to establish a surcharge rate pursuant to subsection (2) of this section until the balance in both such funds is sufficient to meet the future claim payments plus the amount necessary to pay the direct and indirect costs of administration of the funds, at which time the surcharge rate established in paragraph (a) of subsection (2) of this section shall be reduced to zero.

(b) For the purpose of determining the proper allocation of the surcharge and making the estimates contemplated in paragraph (a) of this subsection (3), the director shall contract for the services of qualified private actuaries.



§ 8-46-103. State treasurer to invest funds

(1) The state treasurer shall invest any portion of the subsequent injury fund, including its surplus and reserves, which the division determines is not needed for immediate use. All interest earned upon such invested portion shall be credited to the fund and used for the same purposes and in the same manner as other moneys in the fund. Such moneys may be invested in the types of investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S.

(2) Repealed.



§ 8-46-104. Closure of fund

No cases shall be accepted into the subsequent injury fund for injuries occurring on or after July 1, 1993, or for occupational diseases occurring on or after April 1, 1994. When all payments have been made for all cases accepted into the fund, any remaining balance shall revert to the general fund.



§ 8-46-105. Calculation of premium - permanent total disability - employer may request examination

(1) Effective July 1, 1993, in any case in which an employee previously has sustained permanent partial disability and, in a subsequent injury, sustains additional permanent partial disability and it is shown that the combined industrial disabilities render the employee permanently and totally disabled, then the premiums of the employer in whose employ the employee sustained such subsequent injury shall be determined only on the basis of the impairment rating for such subsequent injury and not on the basis of the employee's permanent total disability. If such employer disputes the impairment rating for the subsequent injury, the employer shall request an independent medical examination pursuant to the procedures set forth in section 8-42-107.2. The finding of the independent medical examiner regarding the impairment rating may be overcome only by clear and convincing evidence. The total cost of the employee's permanent total disability shall not be considered in determining the employer's premiums, but shall be considered by the commissioner of insurance in setting rates.

(2) In any case in which an employee becomes disabled by an occupational disease and the employer is liable for benefits pursuant to section 8-41-304 (2), then the premiums of the employer in whose employ the employee became disabled shall be determined only on the basis of the impairment rating for the portion of the occupational disease attributable to such employer and not on the basis of the combination of such portion and any prior impairment resulting from such occupational disease. For the purposes of premium calculations, if such employer disputes the impairment rating for the occupational disease, the employer shall request an independent medical examination pursuant to the procedures set forth in section 8-42-107.2. The finding of the independent medical examiner regarding the impairment rating may be overcome only by clear and convincing evidence. The total cost of the employee's occupational disease shall not be considered in determining the employer's premiums, but shall be considered by the commissioner of insurance in setting rates.



§ 8-46-106. Abatement of taxes - independent review of fund

The funding provisions of section 8-46-102, including the provisions relating to the assessment and levying of taxes, shall cease to be effective when an independent actuary, retained by the division for such purpose, determines that the fund has sufficient resources to pay benefits for injuries occurring prior to July 1, 1993, and occupational diseases occurring prior to April 1, 1994.



§ 8-46-109. Legislative declaration - claims management

(1) The general assembly finds and declares that the purpose of this section is to provide for prompt, efficient, and fair settlement of all pending claims and the closure of both the subsequent injury fund and the major medical insurance fund as soon as is practicable.

(2) As necessary to augment the division's regular staff, the director shall contract for the services of qualified specialists in the area of settlements, who shall, on the director's behalf, negotiate for and enter into settlements of claims of the subsequent injury fund and the major medical insurance fund for present value whenever possible.

(3) Repealed.






Part 2 - Colorado Major Medical Insurance Fund Act

§ 8-46-201. Short title

This part 2 shall be known and may be cited as the "Colorado Major Medical Insurance Fund Act".



§ 8-46-202. Major medical insurance fund - tax imposed - returns

(1) (a) There is hereby established a major medical insurance fund to defray medical, surgical, dental, hospital, nursing, and drug expenses and expenses for medical, hospital, and surgical supplies, crutches, apparatus, and vocational rehabilitation, which shall include tuition, fees, transportation, and weekly maintenance equivalent to that which the employee would receive under section 8-42-105 for the period of time that the employee is attending a vocational rehabilitation course, which expenses are in excess of those provided under the "Workers' Compensation Act of Colorado" for employees who have established their entitlement to disability benefits under said act, whether necessary to promote recovery, alleviate pain, or reduce disability.

(b) The unrestricted year-end balance of the major medical insurance fund, created pursuant to paragraph (a) of this subsection (1), for the 1991-92 fiscal year shall constitute a reserve, as defined in section 24-77-102 (12), C.R.S., and, for purposes of section 24-77-103, C.R.S.:

(I) Any moneys credited to the major medical insurance fund in any subsequent fiscal year shall be included in state fiscal year spending, as defined in section 24-77-102 (17), C.R.S., for such fiscal year; and

(II) Any transfers or expenditures from the major medical insurance fund in any subsequent fiscal year shall not be included in state fiscal year spending, as defined in section 24-77-102 (17), C.R.S., for such fiscal year.

(c) Moneys in the major medical insurance fund are continuously appropriated to the division for the payment of benefits as provided in this section and legal fees.

(1.5) (a) Notwithstanding any provision of this section to the contrary, on May 1, 2003, the state treasurer shall deduct one hundred fifty million dollars from the major medical insurance fund and transfer such sum to the general fund.

(b) On July 1, 2003, the state controller shall transfer ten million dollars from the general fund to the major medical insurance fund.

(1.6) Notwithstanding any provision of this section to the contrary, on March 30, 2009, the state treasurer shall deduct sixty-nine million five hundred thousand dollars from the major medical insurance fund and transfer such sum to the general fund.

(1.7) Notwithstanding any provision of this section to the contrary, on March 31, 2010, the state treasurer shall deduct twenty-six million five hundred thousand dollars from the major medical insurance fund and transfer such sum to the general fund.

(1.8) Notwithstanding any provision of this section to the contrary, on June 30, 2011, the state treasurer shall deduct ten million dollars from the major medical insurance fund and transfer such sum to the general fund.

(2) The director shall administer the major medical insurance fund and is hereby given jurisdiction to enforce the provisions of this article. The director shall administer and conduct all matters involving the major medical insurance fund in the name of the division, and, in that name and without any other name, title, or authority, the director may:

(a) (I) Sue and be sued in all the courts of this state, of any other state, or of the United States and in actions arising out of any act, deed, matter, or thing made, omitted, entered into, done, or suffered in connection with the major medical insurance fund and the administration or conduct of matters relating thereto, including the authority to employ counsel to represent the fund in any action.

(II) Nothing in this paragraph (a) shall be construed to waive any provisions of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., nor shall it be construed to waive immunity of the state of Colorado from suit in federal court, guaranteed by the eleventh amendment to the constitution of the United States.

(b) Make and enter into contracts or obligations relating to the major medical insurance fund as authorized or permitted under the provisions of articles 40 to 47 of this title, but neither the director nor any officer or employee of the division shall be personally liable in any private capacity for or on account of any act done or omitted or contract or other obligation entered into or undertaken in an official capacity in good faith and without intent to defraud in connection with the administration or conduct of the major medical insurance fund, its business, or other affairs relating thereto;

(c) Contract with physicians, surgeons, and hospitals for medical and surgical treatment, services and supplies, crutches and apparatus, and the care and nursing of injured persons entitled to benefits from said fund and, in addition, may contract for medical, surgical, hospital, and nursing services and supplies in excess of the amount and period otherwise limited in this article if said director determines that the contracting of such extra medical, surgical, hospital, and nursing services and supplies will reduce the period of disability for which said fund would be liable for the payment and compensation.

(3) to (5) Repealed.



§ 8-46-205. Collection of taxes due

If any such insurance carrier or self-insurer withdraws from business in this state before the tax falls due as provided in this part 2, or fails or neglects to pay such tax, the director shall at once proceed to collect the same; and the director is authorized to employ such legal processes as may be necessary for that purpose. Suit shall be brought by the director in any of the courts of this state having jurisdiction.



§ 8-46-206. Enforcement powers - violations

The director, in the enforcement of this article, shall have all of the powers granted in the "Workers' Compensation Act of Colorado", and any insurance carrier or self-insurer violating any of the provisions of this article, or failing to pay the tax imposed in this article, is guilty of violation of said act and subject to the penalties therein prescribed.



§ 8-46-208. Applications - awards

(1) Payments from the major medical insurance fund shall be awarded by the director only after an application therefor has been filed by a claimant employee, the claimant's employer, or such employer's insurance carrier, or one on their behalf, for admission to the fund, in any case where the limits of liability provided under section 8-42-101 have been exhausted.

(2) Following the filing of an application, the director shall approve or disapprove the expenditure of further sums of money from the major medical insurance fund and in so doing may rely upon medical reports contained in the case file if the director deems them adequate, or the director may rely upon recommendations of the medical director, appointed pursuant to section 8-1-103, or the director may appoint a medical panel of not more than three medical experts to see and examine the applicant, each of whom shall render a report to the director, advising whether or not such expenditure of further sums of money will promote recovery, alleviate pain, or reduce disability, suggesting the form and manner of such treatment or services and suggesting the reasonable cost thereof. The director, in every case in which an award is made from this fund, shall review said case at such time as the total medical expenditures, including those expended under section 8-42-101, shall reach fifteen thousand dollars and at each ten thousand dollars increment thereafter to determine and enter an order regarding continuation or cessation of further payments from said fund.

(3) The director shall award, and the state treasurer shall pay from the major medical insurance fund, the reasonable fees and expenses of the appointed members of the medical panel when such procedure is used by the director.



§ 8-46-209. Credit for reduced disability - when

In any determination of permanent disability, the employer or the employer's insurance carrier shall receive any credit or benefit for the reduction of disability of any claimant employee under the "Workers' Compensation Act of Colorado" directly attributable to a compensable accident or disease when such reduction of disability is accomplished by expenditures from the major medical insurance fund.



§ 8-46-210. State treasurer to invest funds

(1) The state treasurer shall invest any portion of the major medical insurance fund, including its surplus and reserves, which the director of the division of workers' compensation determines is not needed for immediate use. All interest earned upon such invested portion shall be credited to the fund and used for the same purposes and in the same manner as other moneys in the fund. Such moneys may be invested in the types of investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S.

(2) Repealed.



§ 8-46-212. Closure of fund

Effective July 1, 1981, no further cases shall be accepted into the major medical insurance fund for injuries or occupational diseases occurring after that date, nor shall any cases be transferred from the medical disaster insurance fund to the major medical insurance fund.






Part 3 - Colorado Medical Disaster Insurance Fund

§ 8-46-301. Short title

This part 3 shall be known and may be cited as the "Colorado Medical Disaster Insurance Fund Act".



§ 8-46-302. Medical disaster insurance fund - tax imposed - returns

(1) There is hereby established a medical disaster insurance fund to defray medical, surgical, hospital, nursing, and drug expenses in excess of those provided under the "Workers' Compensation Act of Colorado" for employees who have established their entitlement to disability benefits under said act, whether necessary to promote recovery, alleviate pain, or reduce disability.

(2) The director shall administer the medical disaster insurance fund and is hereby given jurisdiction to enforce the provisions of this part 3. The director shall approve or disapprove admissions to the Colorado medical disaster insurance fund.



§ 8-46-303. Use of funds limited

(1) All funds received by the division under the provisions of this article shall be used solely to pay the costs related to the administration of the medical disaster insurance fund and to defray the cost of medical, surgical, and hospital expenses necessary to effect the recovery, alleviate pain, or reduce the disability of employees who have established their entitlement to disability benefits under the "Workers' Compensation Act of Colorado" in accordance with and subject to the provisions of such act.

(2) Moneys in the medical disaster insurance fund are continuously appropriated to the division for the payment of benefits as provided in this section and legal fees.



§ 8-46-304. Enforcement powers - violations

(1) The director, in the enforcement of this article, shall have all of the powers granted in the "Workers' Compensation Act of Colorado", articles 40 to 47 of this title, and any insurance carrier or self-insurer violating any of the provisions of this article is guilty of a violation of said act and shall be subject to the penalties therein prescribed.

(2) The director shall administer and conduct all matters involving the medical disaster insurance fund in the name of the division, and, in that name and without any other name, title, or authority, the director may:

(a) (I) Sue and be sued in all courts of this state, of any other state, or of the United States and in actions arising out of any act, deed, matter, or thing made, omitted, entered into, done, or suffered in connection with the medical disaster insurance fund and the administration or conduct of matters relating thereto, including the authority to employ counsel to represent the fund in any action.

(II) Nothing in this paragraph (a) shall be construed to waive any provisions of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., nor shall it be construed to waive immunity of the state of Colorado from suit in federal court, guaranteed by the eleventh amendment to the constitution of the United States.

(b) Make and enter into contracts or obligations relating to the medical disaster insurance fund as authorized or permitted under the provisions of articles 40 to 47 of this title, but neither the director nor any officer or employee of the division shall be personally liable in any private capacity for or on account of any act done or omitted or contract or other obligation entered into or undertaken in an official capacity in good faith and without intent to defraud in connection with the administration or conduct of the medical disaster insurance fund, its business, or other affairs relating thereto;

(c) Contract with physicians, surgeons, and hospitals for medical and surgical treatment, services and supplies, crutches and apparatus, and the care and nursing of injured persons entitled to benefits from said fund and, in addition, may contract for medical, surgical, hospital, and nursing services and supplies in excess of the amount and period otherwise limited in this article if said director determines that the contracting of such extra medical, surgical, hospital, and nursing services and supplies will reduce the period of disability for which said fund would be liable for the payment and compensation.



§ 8-46-305. Receipt and disbursement of moneys

All moneys collected by the division pursuant to the provisions of this part 3 shall be transmitted to the state treasurer who shall deposit the same to the credit of the medical disaster insurance fund, and all disbursements therefrom shall be paid by the state treasurer in accordance with and subject to final awards of the director, as provided in this article.



§ 8-46-306. Applications - medical panel - awards - limitations

(1) Payments from the medical disaster insurance fund shall be awarded by the director only after an application therefor has been filed by a claimant employee, the claimant's employer, or such employer's insurance carrier, or one on their behalf, and approved by the director for admission to the fund, in any case where the limits of liability provided under section 8-42-101 have been exhausted.

(2) The director shall, in every case where an application for payments from the medical disaster insurance fund is filed, immediately, after receipt of such application, appoint a medical panel of three medical experts to see and examine the applicant, each of whom shall render a report to the director, advising whether or not the expenditure of further sums of money will promote recovery, alleviate pain, or reduce disability, suggesting the form and manner of further treatment or services and suggesting the reasonable cost thereof.

(3) The director, upon receipt of reports from each of the medical experts appointed in accordance with subsection (2) of this section, shall either deny the application or award payments from the medical disaster insurance fund, based upon such reports and as nearly as possible in accordance with the majority opinion and suggestions of the medical panel.

(4) In making payment awards from the medical disaster insurance fund, the director shall be limited in any one case to the sum of fifty-five thousand dollars, less any amounts of money expended by the employer or the employer's insurance carrier for medical, surgical, or hospital services and the costs of any prosthetic devices, or the reasonable value of any such services or devices furnished by the employer or the employer's insurance carrier.

(5) The director shall award, and the state treasurer shall pay from the medical disaster insurance fund, the reasonable fees and expenses of the appointed members of the medical panel.



§ 8-46-307. Credit for reduced disability - when

(1) In any determination of permanent disability, the employer or the employer's insurance carrier shall receive no credit or benefit for the reduction of disability of any claimant employee under the "Workers' Compensation Act of Colorado" directly attributable to a compensable accident or disease when such reduction of disability is accomplished by expenditures from the medical disaster insurance fund, unless it shall have been determined by a preponderance of the evidence:

(a) That the claimant employee had refused hospital, surgical, and medical services under the "Workers' Compensation Act of Colorado" necessary to reduce the employee's disability voluntarily offered by the employer; or

(b) That the claimant employee had reached maximum improvement as determined by the director prior to the filing of the application for payments from the medical disaster insurance fund.



§ 8-46-308. State treasurer to invest funds

(1) The state treasurer shall invest any portion of the medical disaster insurance fund, including its surplus and reserves, which the director determines is not needed for immediate use. All interest earned upon such invested portion shall be credited to the fund and used for the same purposes and in the same manner as other moneys in the fund. Such moneys may be invested in the types of investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S.

(2) Repealed.



§ 8-46-309. Authority to utilize other revenue

Revenues obtained from the tax imposed pursuant to section 8-46-102 (2)(a) may be used, in the discretion of the director, for the purpose of paying the costs incurred pursuant to this article.









Article 47 - Administration

Part 1 - Director's Powers and Duties

§ 8-47-101. Division of workers' compensation - creation - powers, duties, and functions - transfer of functions - change of statutory references

(1) There is hereby created the division of workers' compensation in the department of labor and employment. Pursuant to section 13 of article XII of the state constitution, the executive director of the department of labor and employment shall appoint the director of the division of workers' compensation, and the director shall appoint such employees as are necessary to carry out the duties and exercise the powers conferred by law upon the division of workers' compensation and the director.

(2) The director and the division of workers' compensation shall enforce and administer the provisions of the "Workers' Compensation Act of Colorado", articles 40 to 47 of this title, as provided in said articles and the provisions of article 14.5 of this title.

(3) (a) The division of workers' compensation shall, on and after July 1, 1991, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested in the division of labor prior to July 1, 1991, concerning the duties and functions transferred to the division of workers' compensation. On July 1, 1991, all employees of the division of labor whose principal duties are concerned with the duties and functions transferred to the division of workers' compensation and whose employment in the division of workers' compensation is deemed necessary by the executive director of the department of labor and employment to carry out the purposes of this article 47 shall be transferred to the division of workers' compensation and shall become employees thereof. The employees shall retain all rights to the state personnel system and retirement benefits under the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules.

(b) Repealed.

(c) Whenever the division of labor is referred to or designated by any contract or other document in connection with the duties and functions transferred to the division of workers' compensation, such reference or designation is deemed to apply to the division of workers' compensation. All contracts entered into by the division of labor prior to July 1, 1991, in connection with the duties and functions transferred to the division of workers' compensation, are hereby validated, with the division of workers' compensation succeeding to all the rights and obligations of such contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred under such contracts are hereby transferred and appropriated to the division of workers' compensation for the payment of such obligations.

(d) (I) Repealed.

(II) At the discretion of the state auditor, the state auditor may conduct or cause to be conducted a performance review of the administrative law judges in the office of administrative courts who hear cases under articles 40 to 47 of this title. The review must include, but is not limited to, the following topics: The time elapsed from the date of hearing until decisions are rendered by the administrative law judges; the time elapsed from the point at which the file is complete and the case is ready for order until the decision is rendered by the administrative law judges; the number of decisions that are reversed upon appeal to the industrial claim appeals panel and to the court of appeals respectively; the workload or number of cases assigned to each administrative law judge; and the public perception of the quality of the performance of the office of administrative courts with respect to matters arising under the "Workers' Compensation Act of Colorado".

(4) Repealed.

(5) On and after July 1, 1991, when any provision of articles 40 to 47 of this title 8 refers to the division of labor, said law shall be construed as referring to the division of workers' compensation.

(6) The revisor of statutes is authorized to change all references to the director of the division of labor standards and statistics and the division of labor standards and statistics in articles 14.5 and 40 to 47 of this title to refer to the director of the division of workers' compensation and the division of workers' compensation.



§ 8-47-102. Director to enforce orders

If any person fails or refuses to comply with an order of the director, or to obey any subpoena issued by the director or agents of the division, or to furnish the statistics, data, and information required to be furnished to the division by the provisions of articles 40 to 47 of this title, or refuses to permit an inspection as provided in said articles, or being in attendance refuses to be sworn or examined, or to answer a question, or to produce a book or paper when ordered to do so by the director or any of the deputies, agents, or referees of the division, the director may apply to the district court, upon proof by affidavit of the facts, for an order, returnable in not less than three days nor more than five days, directing such person to show cause before the district court which made the order why such person should not be committed to jail. Upon the return of such order, the district court shall examine under oath such person and give the person an opportunity to be heard. If the court determines that the person has refused without legal excuse in any one of the foregoing matters, it may commit the offender to jail forthwith by warrant, there to remain until the person submits to do the act which said person was required to do or until said person is discharged according to law.



§ 8-47-103. Orders of director or appeals office - validity

All orders of the director or industrial claim appeals office shall be valid and in force and prima facie reasonable and lawful until found otherwise in an action brought for that purpose, pursuant to the provisions of articles 40 to 47 of this title, or until altered or revoked by the director or industrial claim appeals office, as the case may be.



§ 8-47-104. Orders and awards - technical objections

Substantial compliance with the requirements of articles 40 to 47 of this title shall be sufficient to give effect to the orders or awards of the director or industrial claim appeals office, and they shall not be declared inoperative, illegal, or void for any omission of a technical nature in respect thereto.



§ 8-47-105. Deposit on unpaid compensation or benefits - trust fund - surplus

(1) The director has the discretion, at any time, any provisions in articles 40 to 47 of this title to the contrary notwithstanding, to compute and require to be paid to the division, to be held by it in trust, an amount equal to the present value of all unpaid compensation or other benefits in any case computed at the rate of four percent per annum. Such action may be taken after a finding by the director as to the insolvency, the threatened insolvency, or any other condition or danger which may cause the loss of, or which has delayed or may impede, hinder, or delay prompt payment of, compensation or benefits by any insurance carrier or employer. The action and finding of the director shall not be subject to review, and the director shall not be required to give any notice of hearing or hold any hearing prior to taking such action or making such finding.

(2) All moneys so paid in shall constitute a separate trust fund in the office of the state treasurer, and, after any such payment is so ordered, the employer or insurance carrier shall thereupon be discharged from any further liability under such award for which payment is made to the extent of the payment made, and the payment of the award shall then be assumed to the extent of payment made by the special trust fund so created. If, for any reason, a beneficiary's right to the compensation awarded and ordered paid into said special trust fund ceases, lapses, or in any manner terminates by virtue of the terms and provisions of articles 40 to 47 of this title so that a surplus not surviving or accruing to any other beneficiary remains in said trust fund of the amount ordered paid into it on behalf of the beneficiary, the insurance carrier or employer who has made said payment shall be entitled to a refund of the present value of said surplus, if any, computed at the rate of four percent per annum. The state treasurer shall invest any portion of the special trust fund, including its surplus and reserves, which the director determines is not needed for immediate use.



§ 8-47-106. State average weekly wage - method of computation

The state average weekly wage shall be established by the director annually on or before July 1 of each year. The state average weekly wage shall be determined from the average weekly earnings referenced in section 8-73-102 (1), computed by the division in June on the basis of the most recent available figures, and applicable to the ensuing twelve months beginning July 1. Such state average weekly wage shall automatically form the basis for establishing maximum benefits under the "Workers' Compensation Act of Colorado" as of 12:01 a.m., July 1, 1974, and at each succeeding time and date annually thereafter.



§ 8-47-107. Adoption of rules

The director has the power to adopt reasonable and proper rules relative to the administration of articles 40 to 47 of this title and proper rules to govern proceedings and hearings of the division, and the director has the discretion to amend the rules from time to time. No such rule shall limit the jurisdiction of an administrative law judge in the office of administrative courts to hear and decide all matters arising under articles 40 to 47 of this title; except that in any matter where the director has issued an order to enforce a provision of the "Workers' Compensation Act of Colorado", an administrative law judge in the office of administrative courts shall not hear and decide the same matter while it is pending before the director. The rules shall be promulgated in accordance with section 24-4-103, C.R.S.



§ 8-47-110. Public officers to enforce orders - furnish information

It is the duty of all officers and employees of the state, counties, and municipalities, upon the request of the director, to enforce in their respective departments all lawful orders of the director insofar as the same may be applicable and consistent with the general duties of such officers and employees. It is also their duty to make to the director such reports as the director may require concerning matters within their knowledge pertaining to the purposes of articles 40 to 47 of this title and to furnish the director such facts, data, statistics, and information as, from time to time, may come to them pertaining to the purposes of said articles and the duties of the division thereunder, and particularly all information coming to their knowledge respecting the condition of all places of employment subject to the provisions of said articles with regard to the health, protection, and safety of employees and the hazard of risk of such places of employment.



§ 8-47-111. Division efforts to ensure employer compliance with workers' compensation coverage requirements - legislative declaration

(1) The general assembly finds, determines, and declares that it is in the best interests of the public to assure that all employers who fall under the provisions of articles 40 to 47 of this title have in effect current policies of insurance or self-insurance for workers' compensation liability.

(2) In order to implement the declaration in subsection (1) of this section, the division shall develop a procedure for verifying whether or not all employers doing business in the state of Colorado comply with the requirements of article 44 of this title. This procedure must include cross-referencing employer records of the division of unemployment insurance and the division of workers' compensation. Upon identifying employers that are not in compliance with article 44 of this title, the division, with the assistance and cooperation of the attorney general, shall use all available means under articles 40 to 47 of this title to ensure compliance. Every insurance carrier authorized to transact business in this state, including Pinnacol Assurance, which insures employers against liability for compensation under the provisions of articles 40 to 47 of this title, shall furnish the division, upon request, all information required by it to accomplish the purposes of this section.



§ 8-47-112. Division website - procedures to file complaints

The director shall clearly post on the division's website the procedure for an injured worker to follow to file a complaint with the division regarding any issue over which the director or his or her designee has authority to pursue, settle, or enforce pursuant to articles 40 to 47 of this title.






Part 2 - General Powers

§ 8-47-201. Information to division - blanks - verification

Every employer receiving from the division any blanks with directions to fill out the same or requests for information required for the purposes of articles 40 to 47 of this title shall properly fill out the blanks and furnish the information so requested fully and correctly. The director may require that any information requested by the division be verified under oath and may fix the time within which said information shall be returned.



§ 8-47-202. Information furnished to division - confidential use

Every employer shall furnish the division, upon request, all information required by it to accomplish the purposes of articles 40 to 47 of this title. The information shall be for the confidential use of the division, unless otherwise ordered by the director, and shall not be open to the public nor used in any court or any action or proceeding pending therein, unless the director is a party to such action or proceeding.



§ 8-47-203. Access to files, records, and orders

(1) Notwithstanding the provisions of section 8-47-202, the filing of a claim for compensation is deemed to be a limited waiver of the doctor-patient privilege to persons who are necessary to resolve the claim. Access to claim files maintained by the division will be permitted only as follows:

(a) Workers' compensation claim files shall be available for inspection upon request by the parties to the claim, including the claimant, the employer, and the insurer or their attorneys or other designated representatives. The parties to a claim may review other claim files relating to the said claimant.

(b) Persons who are not parties to a claim, or their attorneys or designated representatives, and who wish to inspect or obtain information from claim files may submit a request to inspect a particular file, stating the purpose for such inspection. The director may disallow such requests if the purpose of the inspection is to further commercial interests or to disseminate information to nonparties. Any such request shall be considered and determined by the division within seventy-two hours.

(c) (I) The director may permit access to other governmental entities only as required for the performance of their official duties and only if those official duties relate to enforcement of provisions of articles 40 to 47 of this title; except that the department of revenue may access results of any inquiry made by the division to determine whether an employer has any liability pursuant to articles 22 to 29 of title 39, C.R.S. As used in this subparagraph (I), "enforcement" includes duties of governmental entities involved in the administration of the provisions of articles 40 to 47 of this title or if such duties relate to the enforcement of child support under section 26-13-122, C.R.S. This provision is not intended to restrict the rights of persons otherwise provided for in articles 40 to 47 of this title to inspect and copy files.

(II) The general assembly intends that any contract, agreement, or any other means to transfer information between the department of labor and employment and any other governmental entity related to access to claim files in effect prior to May 27, 1997, shall be conformed to the provisions of this paragraph (c), as amended, or terminated as authorized by law.

(III) Notwithstanding articles 40 to 47 of this title 8, the director may provide information to the Colorado uninsured employer board created in section 8-67-106, as necessary, to exercise its powers and duties.

(d) Persons entitled to review claim files may obtain copies upon payment of the fee set by the division. Such persons shall not disseminate information contained in those files except as required to resolve the claim, or as permitted by the director, or as permitted by law.

(e) Claimants may waive the protection of this statute by executing a waiver for the release of information. The waiver must be dated and will be effective for ninety days thereafter.

(2) All orders entered by the director or an administrative law judge pursuant to articles 40 to 47 of this title shall be made available by the division for inspection or copying for a fee reflecting actual costs; except that the name and other identifying information concerning the claimant and employer shall be excised.



§ 8-47-203.3. Release of location information concerning individuals with outstanding felony arrest warrants

(1) Notwithstanding any provision of state law to the contrary and to the extent allowable under federal law, at the request of the Colorado bureau of investigation, the division shall provide the bureau with information concerning the location of any person whose name appears in the division's records who is the subject of an outstanding felony arrest warrant. Upon receipt of such information, it shall be the responsibility of the bureau to provide appropriate law enforcement agencies with location information obtained from the division. Location information provided pursuant to this section shall be used solely for law enforcement purposes. The division and the bureau shall determine and employ the most cost-effective method for obtaining and providing location information pursuant to this section. Neither the division nor its employees or agents shall be liable in civil action for providing information in accordance with the provisions of this subsection (1).

(2) As used in subsection (1) of this section, "law enforcement agency" means any agency of the state or its political subdivisions that is responsible for enforcing the laws of this state. "Law enforcement agency" includes but is not limited to any police department, sheriff's department, district attorney's office, the office of the state attorney general, and the Colorado bureau of investigation.



§ 8-47-204. Employees of division - qualifications

The executive director has the power to employ, pursuant to section 13 of article XII of the state constitution, such deputies, experts, statisticians, accountants, inspectors, clerks, and other employees as may be necessary to carry out the provisions of articles 40 to 47 of this title or to perform the duties and exercise the powers conferred by law upon the division.



§ 8-47-205. Salaries of employees of division

All deputies, statisticians, accountants, clerks, experts, and other employees of the division shall receive such compensation as may be fixed by law. The salaries so fixed shall be paid monthly from the fund appropriated for the use of the division after approval by the director.



§ 8-47-206. Employees of division - bonds

Such employees of the division as shall be directed by the director shall furnish surety company bonds in such sum as may be fixed by the director, the premiums therefor to be paid as other expenses of the division are paid.



§ 8-47-207. Collection of statistics

The director or any agents of the division may enter into any place of employment for the purpose of collecting facts and statistics, examining the provisions made for the health, protection, and safety of the employees, and bringing to the attention of every employer any rule, order, or requirement of the division, or any law, or any failure on the part of any employer to comply therewith.



§ 8-47-208. Records of employers open to inspection of division

All books, records, and payrolls of employers or of any contractor, subcontractor, lessee, sublessee, or person showing or reflecting in any way upon the amount of wage expenditure of such employers, contractor, subcontractor, lessee, sublessee, or person and all other facts, data, and statistics appertaining to the purposes of this article shall always be open for inspection by the director or any agents of the division for the purpose of ascertaining the correctness of the reported wage expenditure, number of persons employed, and such other information as may be necessary for the uses and purposes of the division in the administration of the "Workers' Compensation Act of Colorado".



§ 8-47-209. Expenses of division

All expenses incurred by the division pursuant to the provisions of the "Workers' Compensation Act of Colorado" shall be paid from funds appropriated for the use of the division upon claims therefor which shall be itemized and sworn to by the person who incurred the same. The claims shall be allowed by the director subject to the approval of the controller. The traveling expenses of the director or of any employees of the division, incurred while on business of the division outside of the state of Colorado, shall be paid in the manner aforesaid, but only when such expenses are authorized in advance by the controller to be incurred by the division.









Article 48 - Contractors and Lessees



Article 49 - Medical, Surgical, and Hospital



Article 50 - Dependency



Article 51 - Benefits



Article 52 - General Provisions



Article 53 - Hearing and Review Procedure



Article 54 - State Compensation Insurance Authority



Article 55 - Workers' Compensation Classification Appeals Board

§ 8-55-101. Workers' compensation classification appeals board - creation

(1) There is hereby created, in the division of insurance in the department of regulatory agencies, the workers' compensation classification appeals board. The board shall hear grievances brought by employers against insurers and Pinnacol Assurance concerning the calculation of experience modification factors and classification assignment decisions. The board shall consist of five voting members, each of whom shall be knowledgeable about workers' compensation classification and experience modification factors, and one nonvoting member, as follows:

(a) Two members shall be either salaried employees of an insurance company that issues workers' compensation insurance policies in this state or representatives of Pinnacol Assurance. Such two members shall not both represent Pinnacol Assurance or the same insurance company. In addition, one person shall be selected to serve as an alternate member to represent the interests of the insurance industry or Pinnacol Assurance. The alternate shall represent such interests in the event the primary member recuses himself or herself.

(b) One member, who shall be a nonvoting member, shall be an employee of a workers' compensation rating organization functioning under the provisions of section 10-4-408, C.R.S. The workers' compensation rating organization shall serve as a technical resource for the board.

(c) Three members shall represent private employers. Each private employer member shall be knowledgeable with respect to workers' compensation insurance, rules, and classifications, and shall be familiar with the business environment and community in this state. No private employer member shall be an employee of an insurance company, insurance broker, insurance agent, law firm, actuary, Pinnacol Assurance, or any association of such entities or persons. All private employer board memberships shall be held in the name of an individual. At least one private employer member shall represent the construction industry.

(2) The private employer members and the members representing insurers and Pinnacol Assurance shall be appointed by the commissioner of insurance. The workers' compensation rating organization representative shall be appointed by the chief executive officer of such organization or by another officer designated to make such appointment. The commissioner may solicit a list of nominees from any interested party before making such appointments. The commissioner shall immediately notify the workers' compensation rating organization concerning the identity of any appointees.

(3) Each member shall serve one three-year term, and, in addition:

(a) (Deleted by amendment, L. 2002, p. 1889, § 46, effective July 1, 2002.)

(b) A private employer member or member representing the insurance industry or Pinnacol Assurance may serve a second consecutive three-year term; and

(c) The member representing the workers' compensation rating organization may be reappointed without limitation.

(4) Any vacancy on the board shall be filled for the unexpired term in the same manner as the original appointment. The member appointed to fill such vacancy shall be from the same category described in subsection (1) of this section as the member vacating the position.

(5) Members of the board shall serve without compensation, but their reasonable expenses incurred when performing their duties as board members shall be reimbursed from the workers' compensation cash fund created in section 8-44-112 (7). Such expenses shall be limited to travel, food, and lodging expenses.

(6) Members of the board, in their capacity as members, shall be immune from liability in all claims for injury that lie in tort or could lie in tort, regardless of whether that may be the type of action or the form of relief chosen by the claimant.



§ 8-55-102. Right to appeal - notice of appeal procedures

An employer may appeal to the workers' compensation classification appeals board any issue concerning the calculation of experience modification factors and classification assignment decisions under the workers' compensation laws of this state by filing written notice with said board within thirty days after the employer has exhausted all appeal review procedures provided by the insurance company. Every insurance carrier authorized to transact business in this state, including Pinnacol Assurance, shall provide employers with a written copy or summary of their appeal procedures, together with a written notice of the availability of an appeal under this article, at the beginning of each policy year and when notice is provided to the employer of a change in experience modification factors or job classification.



§ 8-55-103. Hearings - conflicts of interest

(1) The board shall commence each term on January 1 of each year and shall terminate each term on December 31.

(2) At the beginning of each term the board shall either in person or by teleconference:

(a) Elect a chair who shall be responsible for conducting each hearing;

(b) Appoint the member representing the workers' compensation rating organization as secretary; and

(c) Establish such organizational and procedural rules as are deemed necessary.

(3) The board shall meet as needed and in accordance with the following:

(a) The board shall schedule a hearing within thirty days after receipt of an appeal.

(b) The board shall provide written notice of a hearing to the appellant, the insurer, and the workers' compensation rating organization within thirty days after receipt of an appeal, but not less than ten days before the hearing.

(c) A hearing shall be conducted only if a quorum of the board is present, either in person or by teleconference. A quorum shall consist of a simple majority of the voting members, including at least two private sector members.

(d) Any decision of the board shall be by majority vote of the voting members who are present at the hearing.

(e) A member's vote shall be cast only by such member.

(f) If a board member has a conflict of interest with respect to any matter scheduled for hearing before the board, such member shall recuse himself or herself from any discussion and decisions on said matter unless, after full disclosure of the facts giving rise to such conflict, all parties to the appeal agree to waive such conflict. For purposes of this paragraph (f), a member shall be deemed to have a conflict of interest if such member:

(I) Has a conflict that would call into question such member's ability to render an unbiased decision; and

(II) Is associated with either party to the appeal. A member is "associated" with a party to an appeal if:

(A) The member and the party to the appeal are involved in a common business enterprise or are members of a controlled group, as defined in section 1563(a) of the federal "Internal Revenue Code of 1986", as amended; or

(B) The member has a familial relationship with the party to the appeal.

(g) Notwithstanding the provisions of paragraph (f) of this subsection (3), the member representing the workers' compensation rating organization shall not be deemed to have a conflict of interest with respect to any appeal based solely on his or her affiliation with his or her organization.

(4) The secretary of the board shall carry out the administrative functions of the board and shall be responsible for providing notice of, preparing the agenda for, and arranging the facilities for each hearing and meeting. The secretary shall also prepare a memorandum after each hearing that includes the vote of the board. Such memoranda shall be signed by the chair of the board and, each month, the secretary shall deliver copies of that month's memoranda to the workers' compensation rating organization.



§ 8-55-104. Review of board decisions

(1) A decision of the board shall be final and not subject to appeal unless the employer, insurance company, or Pinnacol Assurance provides written notice to the office of the commissioner of insurance, who shall determine whether a job misclassification occurred, as required pursuant to section 8-44-108. An employer may hold disputed premium amounts in abeyance from the date an appeal is filed pursuant to section 8-55-102 until the later of:

(a) The date a final decision is made by the board concerning such appeal; or

(b) The date of any written decision of the commissioner of insurance issued pursuant to subsection (3) of this section.

(2) Each employer, insurance company, or Pinnacol Assurance, as the case may be, shall be advised of the right to appeal to the office of the commissioner of insurance.

(3) An employer, insurance company, or Pinnacol Assurance shall provide written notice of an appeal to the commissioner of insurance within thirty days after the date of the board's decision. The commissioner shall review any decision of the board properly appealed pursuant to this section and shall provide a written decision within thirty days after the request for such review.

(4) Any employer that holds disputed premium amounts in abeyance pursuant to subsection (1) of this section and loses its appeal shall pay the disputed premium amount plus interest at the rate of one percent of such disputed amount per month. Such interest shall accrue from the date of the premium rate increase to the date of payment.



§ 8-55-105. Repeal of article

(1) This article is repealed, effective July 1, 2021.

(2) Prior to said repeal, the workers' compensation classification appeals board shall be reviewed as provided in section 24-34-104, C.R.S.






Article 60 - Occupational Diseases



Article 65 - Colorado Medical Disaster Insurance Fund



Article 66 - Colorado Major Medical Insurance Fund Act



Article 67 - Colorado Uninsured Employer Act

§ 8-67-101. Short title

The short title of this article 67 is the "Colorado Uninsured Employer Act".



§ 8-67-102. Legislative declaration

(1) The general assembly hereby finds and declares that the purpose of this article 67 is to provide a mechanism for the payment of covered claims to workers injured while employed by employers who have failed to obtain and maintain the required workers' compensation insurance and to avoid excessive delay in payment and financial loss to injured workers.

(2) Therefore, it is the intent of the general assembly to require employers to maintain workers' compensation insurance and that the requirement be vigorously enforced in order to protect compliant employers from those who would gain a competitive advantage at the expense of the safety and well-being of employees.



§ 8-67-103. Definitions

As used in this article 67, unless the context otherwise requires:

(1) "Board" means the uninsured employer board created in section 8-67-106.

(2) "Covered claim" means a claim for benefits resulting from an injury occurring on or after January 1, 2020, that has been adjudicated to be compensable, for which the employer has been determined to be uninsured, and for which the employer has failed to pay the full amount of benefits as ordered.

(3) "Department" means the department of labor and employment.

(4) "Director" means the director of the division of workers' compensation.

(5) "Division" means the division of workers' compensation in the department of labor and employment.

(6) "Fund" means the Colorado uninsured employer fund.



§ 8-67-104. Exclusions

(1) The following persons may not recover compensation or other benefits from the fund:

(a) A partner in a partnership or an owner of a sole proprietorship;

(b) A director or officer of a corporation;

(c) A member or manager of a limited liability company;

(d) An individual who was responsible for obtaining and maintaining the employer's workers' compensation insurance coverage and who failed to do so;

(e) An individual who was eligible to be covered under a workers' compensation insurance policy and voluntarily rejected the coverage under section 8-41-202, 8-41-404 (4)(a)(V), or 8-41-404 (4)(a)(VI);

(f) An individual who is not an "employee" as defined in sections 8-40-202 and 8-40-301 or who is otherwise ineligible to receive benefits under articles 40 to 47 of this title 8.



§ 8-67-105. Colorado uninsured employer fund

(1) The Colorado uninsured employer fund is hereby created in the state treasury. A board of directors established under section 8-67-106 shall administer the fund under a plan of operation established under section 8-67-108.

(2) (a) The money collected for the fund pursuant to articles 40 to 47 of this title 8 shall be transmitted to the state treasurer, who shall credit the money to the fund. The money credited to the fund and all interest earned thereon are hereby continuously appropriated for the payment of the direct costs of administering the program, including benefits paid pursuant to this article 67 and payments to third parties retained pursuant to this article 67.

(b) The internal staffing costs, not including payments to third parties contracted by the board, associated with uninsured employer programs shall be paid out of the workers' compensation cash fund in accordance with appropriations made pursuant to section 8-44-112 (7).

(c) The fund consists of:

(I) Civil penalties, fines, and other revenue collected by the division and specifically allocated to the fund pursuant to articles 40 to 47 of this title 8;

(II) Any public or private gifts, grants, or donations to the fund received by the department;

(III) Any appropriations made to the fund; and

(IV) Earned interest, which the state treasurer shall deposit in the fund.

(d) The department may use revenues in the fund for benefits to be paid out of the fund pursuant to this article 67 as well as administrative costs of the board.

(e) The money in the fund:

(I) Shall remain in the fund and not be credited or transferred to the general fund at the end of any fiscal year;

(II) Is exempt from section 24-75-402; and

(III) Is not subject to annual appropriation by the general assembly.

(3) No later than June 1, 2022, the state auditor shall conduct or cause to be conducted a performance audit of the Colorado uninsured employer fund.



§ 8-67-106. Creation of board

(1) There is hereby created in the division the uninsured employer board, consisting of the director of the division or the director's representative and four members appointed by the governor and confirmed by the senate. Appointed members of the board must include at least one individual to represent each of the following:

(a) Employers;

(b) Labor organizations;

(c) Insurers; and

(d) Attorney representatives of injured workers.

(2) The board shall exercise its powers and perform its functions under the department and the director as if the board were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24.

(3) The appointed members of the board shall serve for terms of three years and may be reappointed; except that, of the members first appointed, one shall serve for an initial term of three years, two shall serve for initial terms of two years, and one shall serve for an initial term of one year. A member may serve no more than three consecutive terms.

(4) Members of the board are not entitled to compensation for their services but shall be reimbursed for actual and necessary traveling and expenses incurred in the performance of their official duties as members of the board.



§ 8-67-107. Powers of the board - rules

(1) The board has the following powers and duties:

(a) To establish standards and criteria for payment of benefits from the fund;

(b) To set minimum and maximum benefit rates; except that benefits paid by the fund shall not exceed the maximum allowed under articles 40 to 47 of this title 8 or set forth by order of the director. Minimum benefit rates shall be at the level required by articles 40 to 47 of this title 8 unless the fund lacks sufficient money as determined by the board. If benefits are paid below the amount mandated by articles 40 to 47 of this title 8, benefits shall be prioritized and paid as follows:

(I) Medical benefits;

(II) Funeral benefits;

(III) Temporary disability;

(IV) Death benefits;

(V) Permanent total disability;

(VI) Permanent partial disability;

(VII) Disfigurement.

(c) To adjust claims, which may be performed by contracting with any appropriate entities designated as third-party administrators. Designation of a third-party administrator is subject to the approval of the director.

(d) To pay the expenses of the board as authorized by this section;

(e) To disseminate information regarding the fund;

(f) To adopt rules as necessary to carry out the purposes of this article 67, including rules regarding admission to the fund and payment of benefits in order to ensure the financial stability of the fund;

(g) To investigate claims brought for benefits and to adjust, compromise, settle, and pay covered claims to the extent permitted by statute and rule; to deny payment of benefits from the fund of all other claims and to review settlements, releases, and final orders to which the uninsured employer and injured worker were parties; and to determine the extent to which such settlements, releases, and orders may effect eligibility for benefits.

(2) The board may:

(a) Employ or retain persons as necessary to handle claims and perform other duties of the board;

(b) Intervene as a party before any court or administrative tribunal in this state that has jurisdiction over an uninsured employer or other party potentially responsible for payment of benefits;

(c) Negotiate and become a party to contracts as necessary to carry out the purposes of this article 67;

(d) Perform other acts necessary or proper to effectuate the purposes of this article 67;

(e) Purchase or otherwise obtain insurance and reinsurance policies to limit the liability of the fund for payment of benefits under this article 67; and

(f) Deny entry to the fund or payment of benefits if the underlying claim appears to be premised on fraudulent activity.



§ 8-67-108. Plan of operation - rules

(1) The board shall, by rule, adopt a plan of operation and any amendments necessary or suitable to assure the fair, reasonable, and equitable administration of the fund.

(2) If the board fails to adopt a plan of operation on or before September 1, 2018, the director shall, after notice and hearing, adopt and promulgate reasonable rules as necessary or advisable to effectuate this article 67. The rules shall continue in force until modified or superseded by the board.

(3) The plan of operation shall:

(a) Establish the procedures by which all the powers and duties of the board under section 8-67-107 will be performed;

(b) Establish the amount and method of reimbursing members of the board under section 8-67-106 (4);

(c) Establish procedures by which claims may be filed with the board, including establishing acceptable forms of proof of covered claims;

(d) Establish procedures for pursuing actions against uninsured employers pursuant to section 8-67-110;

(e) Establish regular places and times for meetings of the board;

(f) Establish procedures for maintaining records of all financial transactions of the board;

(g) Contain additional provisions necessary or proper for the execution of the powers and duties of the board; and

(h) Establish procedures for contracting with third-party administrators to administer claims paid by the fund.



§ 8-67-109. Effect of benefits

(1) Notwithstanding this section or articles 40 to 47 of this title 8, a person seeking benefits under this article 67 from the fund is deemed to have assigned his or her rights under articles 40 to 47 of this title 8 to the board to the extent of the benefits paid by the fund. Every injured worker seeking the protection of this article 67 shall cooperate with the board to the same extent as he or she would have been required to cooperate with the employer.

(2) If an employer has no insurance and fails to pay the full amount of benefits as required by articles 40 to 47 of this title 8, the injured worker may apply to the board for payment of the compensation benefits, including medical benefits, to which the injured worker is entitled, to be paid from the fund. Benefits to which the injured worker is entitled from the fund do not include any penalties assessed against the employer.

(3) The board has the right to appear as a creditor in a bankruptcy proceeding involving an uninsured employer who has been found liable to an injured worker admitted to the fund.

(4) The receiver, liquidator, or statutory successor of an uninsured employer is bound by settlements of covered claims with the board. The court having jurisdiction shall grant such claims priority equal to that which the injured worker would have been entitled in the absence of this article 67 against the assets of the employer. The expenses of the board shall be accorded the same priority as the liquidator's expenses.

(5) Upon the acceptance of a claim into the fund, the board shall record, as provided by subsection (6) of this section, a certificate prepared and furnished by the division showing the date on which the claim was filed, the date of the injury, the name and last-known address of the employer against whom it was filed, the names and last-known addresses of the employer's principals, and the fact that the employer has not secured the payment of compensation as required. Upon recording, the certificate constitutes a valid lien against the assets of the employer and its principals in favor of the fund for the whole amount that may be due as compensation. Any lien secured pursuant to this article 67 has priority in the order filed. The board shall serve a copy of the certificate upon the employer and its principals.

(6) The certificate constituting a lien in favor of the fund must be filed in the following offices:

(a) The offices of the county clerks of the counties in which the principals of the defendant employer reside;

(b) The office of the county clerk of the county in which the defendant employer has its principal place of business; and

(c) The offices of the county clerks in the counties where the employer's property is located.

(7) If an uninsured employer becomes insolvent, the board may convert all future payments of workers' compensation weekly benefits, medical expenses, or other payments pursuant to articles 40 to 47 of this title 8 to a present lump sum. The board shall fix the lump sum of probable future medical expenses and weekly compensation benefits, or other benefits payable pursuant to articles 40 to 47 of this title 8, capitalized at their present value upon the basis of interest at the rate of four percent per annum. The board shall then file with the receiver or liquidator of an insolvent employer the statement of the lump sum, which shall preserve the rights of the board against the assets of the insolvent employer. The employer is discharged from all further liability for the commuted workers' compensation claim upon payment of the present lump sum to either the injured worker or, subject to approval by the board, to a licensed insurer for purchase of an annuity or other periodic payment plan for the benefit of the injured worker.

(8) Payment from the fund does not relieve the obligation of the employer to pay benefits as required by articles 40 to 47 of this title 8 to the injured worker; except that any benefits due to the injured worker will be reduced by the amount of the benefits paid by the fund to the injured worker. All benefits required pursuant to articles 40 to 47 of this title 8 remain the liability of the employer.



§ 8-67-110. Collection of benefit reimbursements

(1) The board shall institute practices and procedures as it deems necessary to collect any money due the fund in the form of reimbursement for benefits paid from the fund to an injured worker.

(2) The board, in its role as guardian of fund dollars, is exempt from section 24-30-202.4. If the board determines an account to be uncollectible, the account may be referred to the controller for collection. Reasonable fees for collection, as determined by the board and the controller, shall be added to the amount of debt. The debtor is liable for repayment of the total of the amount of outstanding debt plus the collection fee. All money collected by the controller shall be returned to the fund; except that all fees collected shall be retained by the controller. If less than the full amount is collected, the controller shall retain only a proportionate share of the collection fee.

(3) If, after due notice, an employer defaults in the repayment of any benefits paid by the fund to an injured worker on that employer's behalf, the board may seek collection from the employer by instituting a civil action, which shall include the right of attachment in the name of the fund. Court costs shall not be charged to the board, but any employer against whom judgment is taken shall be charged with all costs of the action. All costs collected by the fund shall be paid into the registry of the court.

(4) The board may employ counsel and other personnel necessary to collect reimbursements as described in this section.



§ 8-67-111. Payment of benefits

(1) Benefits paid under this article 67 are treated as benefits paid by an insurer or self-insured employer under articles 40 to 47 of this title 8.

(2) A person having a single claim against multiple employers is not entitled to receive benefits unless each of the liable employers is uninsured.

(3) When paying benefits, the board is entitled to claim any reduction of benefits, to claim overpayments, or to make any other adjustments allowed under articles 40 to 47 of this title 8.

(4) Benefits awarded under this article 67 must be reduced by any benefits paid by the uninsured employer.



§ 8-67-112. Medical benefits

(1) Medical benefits paid under this article 67 are treated as benefits paid by an insurer or self-insured employer under articles 40 to 47 of this title 8.

(2) Upon acceptance of a claim for benefits from the fund, the board may designate a new authorized treating physician. Application to the fund shall be deemed as acceptance by the injured worker of the new designated physician if the designation is made. The previously authorized treating physician providing primary care shall continue as the authorized treating physician providing primary care for the injured employee until the injured employee's initial visit with the newly authorized treating physician, at which time the treatment relationship with the previously authorized treating physician providing primary care is terminated.

(3) Notwithstanding articles 40 to 47 of this title 8, the board is permitted to negotiate rates of reimbursement for medical providers.



§ 8-67-113. Procedure

(1) A controversy concerning any issue arising under this section shall be resolved through hearings in accordance with sections 8-43-207 and 8-43-207.5. In any such hearing, a decision of the board to deny benefits may only be set aside upon a showing of abuse of discretion.

(2) The division shall notify the board of any claim determined or suspected to be uninsured, either at the time of filing or otherwise. Upon the notification, the board is permitted to join the claim as a party upon written notice to all other parties.

(3) A hearing must not proceed on the issue of lack of coverage without the board having been notified and provided an opportunity to join the claim as a party.

(4) The board, its agents, or employees have no liability for any action taken against them for the performance of their duties under this article 67.









Labor Iii - Employment Security

Article 70 - Definitions - General Provisions

§ 8-70-101. Short title

Articles 70 to 82 of this title shall be known and may be cited as the "Colorado Employment Security Act".



§ 8-70-102. Legislative declaration

As a guide to the interpretation and application of this article, the public policy of this state is declared to be as follows: Economic insecurity due to unemployment is a serious menace to the health, morals, and welfare of the people of this state. Involuntary unemployment is therefore a subject of general interest and concern which requires appropriate action by the general assembly to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be provided by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The general assembly, therefore, declares that in its considered judgment the public good and the general welfare of the citizens of this state require the enactment of this measure, under the police powers of the state, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own.



§ 8-70-103. Definitions

As used in articles 70 to 82 of this title, unless the context otherwise requires:

(1) "Agricultural labor" has the meaning set forth in section 8-70-109.

(1.5) "Alternative base period" means the last four completed calendar quarters immediately preceding the benefit year.

(2) "Base period" means the first four of the last five completed calendar quarters immediately preceding the first day of the individual's benefit year.

(3) "Benefits" means the money payments payable to an individual with respect to his unemployment. The different classifications of benefits are set forth in section 8-70-110.

(4) "Benefit year" has the meaning set forth in section 8-70-111.

(5) "Calendar day" means a full day beginning and ending at 12 midnight. As used in connection with appeal or protest periods, calendar days begin to be counted on the day after the date appearing on a notice issued by the division and continue consecutively for the number of days in the appeal or protest period. If the last day of any period set forth in articles 70 to 82 of this title is a Saturday, Sunday, or legal holiday, the period is extended to include the next day that is not a Saturday, Sunday, or legal holiday.

(6) "Calendar quarter" means the period of three consecutive calendar months ending on March 31, June 30, September 30, or December 31.

(6.3) "Chargeable payroll" means the sum of chargeable wages.

(6.5) "Chargeable wages" means those wages paid to an individual employee during a calendar year on which the employer of that employee is required to pay premiums as provided by article 76 of this title, including all wages subject to a tax under federal law, which imposes a tax against which credit may be taken for premiums required to be paid into a state unemployment fund. For each calendar year, chargeable wages is the first ten thousand dollars paid to an individual; except that, effective January 1, 2012, chargeable wages for each calendar year is the first eleven thousand dollars paid to an individual and except that, after January 1, 2013, chargeable wages is the first eleven thousand dollars paid to an individual, adjusted by the change in the average weekly earnings prescribed in section 8-73-102, rounded to the nearest one hundred dollars. As used in articles 70 to 82 of this title, chargeable wages paid includes chargeable wages constructively paid as well as chargeable wages actually paid.

(7) "Claims" includes any of the divisions of the classifications set forth in section 8-70-112.

(8) "Division" means the division of unemployment insurance.

(8.5) "Electronic" has the meaning set forth in section 24-71.3-102 (5), C.R.S.; except that "electronic" shall not include use of the telephone to transmit audio or voice communication.

(9) "Employer" has the meaning set forth in section 8-70-113.

(10) "Employing unit" has the meaning set forth in section 8-70-114.

(11) "Employment" has the meaning set forth in sections 8-70-115 to 8-70-125, exclusive of the exceptions set forth in sections 8-70-126 to 8-70-140.7.

(12) "Employment office" means a free public employment office or branch thereof operated by this state or maintained as a part of a state-controlled system of public employment offices.

(12.5) "Fully employed" means any employee who is employed thirty-two hours or more for any week and is not included in the definition of "partially employed" as set forth in subsection (19) of this section.

(13) "Fund" means the unemployment compensation fund, established in section 8-77-101 (1), to which all premiums required and from which all benefits under articles 70 to 82 of this title and bonds issued under section 8-71-103 (2)(d) are paid and from which payments may be made to the Colorado housing and finance authority under section 29-4-710.7, C.R.S.

(14) "Hospital" means an institution which has been licensed, certified, or approved by the department of public health and environment as a hospital.

(15) (a) "Institution of higher education" means an educational institution which:

(I) Admits as regular students only individuals having a certificate of graduation from a high school or the recognized equivalent of such a certificate; and

(II) Is legally authorized in this state to provide a program of education beyond high school; and

(III) Provides an educational program for which it awards a bachelor's or higher degree or a program which is acceptable for full credit toward such a degree, a program of postgraduate or postdoctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and

(IV) Is a public or other nonprofit institution.

(b) Notwithstanding any of the provisions of paragraph (a) of this subsection (15), all colleges and universities in this state are institutions of higher education for purposes of this section.

(16) "Insured work" means employment for employers.

(17) (a) "Interested party" to any benefit decision means the individual who is claiming benefits, the division, and any employer who has complied with the reporting requirements of the division with respect to wages or other information regarding such individual.

(b) "Interested party" to a premium liability determination means the division and the employer whose business has been issued a liability determination by the division.

(18) "Inverse chronological order", when applied to the charging of employers' accounts, means that the most recent base period employer is the first employer charged and all other employers shall follow in reverse order of dates of employment.

(19) "Partially employed" refers to an individual whose wages payable to him by his regular employer for any week of less than full-time work are less than the weekly benefit amount he would be entitled to receive if totally unemployed and eligible or, in any established payroll period not longer than one month, are less than full-time work in which wages payable to him by his regular employer are less than an amount determined in accordance with the general rule proportionately equivalent for such pay period to the individual's weekly benefit amount. Any employee who is employed thirty-two hours or more for any week is deemed to be employed full time for such week and is not included in the definition of "partially employed" under this subsection (19).

(20) "Payments in lieu of premiums" means the money payments made into the fund by an employer pursuant to the provisions of sections 8-76-108 to 8-76-110.

(21) "Payroll period" means a period of not more than thirty-one consecutive days for which a payment of remuneration is ordinarily made to the employee by the employing unit employing him. If the services performed during one-half or more of any payroll period by an employee for the employing unit employing him constitute employment, all the services of the employee for such period shall be deemed to be employment; but, if the services performed during more than one-half of any such payroll period by an employee for the employing unit employing him do not constitute employment, none of the services of the employee for such period shall be deemed to be employment.

(22) "Period of unemployment" commences only after registration by the individual at an employment office, except as the division, by regulation, otherwise may prescribe.

(23) "Political subdivision" means a county, municipality, school district, local college district, special district formed pursuant to title 32, C.R.S., cooperative agency formed pursuant to part 2 of article 1 of title 29, C.R.S., or regional commission formed pursuant to section 30-28-105, C.R.S.

(23.5) "Premiums" means the money payments to the unemployment compensation fund required by articles 70 to 82 of this title.

(24) "State" includes the states of the United States of America, the District of Columbia, the commonwealth of Puerto Rico, and the Virgin Islands.

(25) to (27) (Deleted by amendment, L. 2009, (HB 09-1363), ch. 363, p. 1877, § 2, effective July 1, 2009.)

(28) "Totally unemployed" means an individual who performs no services in any week with respect to which no wages are payable to him. Should such week occur within an established payroll period in which the individual is not totally separated from his regular employer, he shall be deemed not totally unemployed but partially employed, as defined in subsection (19) of this section, and subject to the conditions pertaining to partial employment.

(29) "Wages" has the meaning set forth in section 8-70-141.

(30) "Week" means such period of seven consecutive days as the director of the division may prescribe by regulations.

(31) "Weekly benefit amount" means the amount of benefits an individual is entitled to receive for one week of total unemployment.



§ 8-70-105. Banks as instrumentalities of United States

(1) For all purposes of articles 70 to 82 of this title and in conformity with federal laws, national banks doing business in Colorado and state bank members of the federal reserve system shall be deemed and held to be instrumentalities of the United States, as referred to in articles 70 to 82 of this title.

(2) Banks doing a commercial banking business in Colorado and maintaining an account with the federal reserve bank or with a member of the federal reserve system, for the purposes of articles 70 to 82 of this title, shall not be deemed to be instrumentalities of the United States.



§ 8-70-106. No vested rights or immunities

The general assembly reserves the right to extend the time of operation, amend, or repeal all or any part of articles 70 to 74 and 76 to 81 of this title at any time; and there shall be no vested private right of any kind against such extension, amendment, or repeal. All the rights, privileges, or immunities conferred by said articles or by acts done pursuant thereto shall exist subject to the power of the general assembly to amend or repeal said articles at any time.



§ 8-70-107. Disposition of funds in event of unconstitutionality

(1) Articles 70 to 74 and 76 to 81 of this title are enacted for the purpose of participating in the advantages available to the state of Colorado under the federal "Social Security Act", as amended. In the event that Title IX of the federal "Social Security Act" or any amendments to the federal act are amended or repealed by congress or are held unconstitutional by the supreme court of the United States, with the result that no portion of the premiums required under articles 70 to 74 and 76 to 81 of this title may be credited against the tax imposed by Title IX of the federal "Social Security Act", the division shall requisition from the unemployment trust fund all moneys in the trust fund standing to the credit of the state of Colorado, and such moneys, together with any other moneys in the unemployment compensation fund, shall be refunded to the contributors proportionate to their unexpended balances in the fund.

(2) In the event that the provisions of articles 70 to 74 and 76 to 81 of this title requiring the payment of premiums and benefits are held invalid under the constitution of this state by the supreme court of this state or the supreme court of the United States or are held invalid under the United States constitution by the supreme court of the United States or the supreme court of this state, the division shall requisition from the unemployment trust fund all moneys in the trust fund standing to the credit of the state of Colorado, and such moneys, together with any other moneys in the unemployment compensation fund, shall be held in custody by the state treasurer in the same manner as provided in section 8-77-105 until such time as the general assembly provides for the disposition of the moneys; except that the general assembly shall not dispose of the moneys other than for unemployment compensation purposes or for reimbursements to the contributors under the provisions of articles 70 to 74 and 76 to 81 of this title, proportionate to their unexpended balances in the fund.



§ 8-70-108. Conformity with federal statutes

If any provisions contained in articles 70 to 82 of this title are determined to be in nonconformity with federal statutes, as determined by the United States secretary of labor or an assistant secretary of labor, the division, with the concurrence of the attorney general of the state of Colorado, is authorized to administer said articles so as to conform with the provisions of the federal statutes until such time as the general assembly meets in its next regular session and has an opportunity to amend said articles.



§ 8-70-109. Agricultural labor

(1) "Agricultural labor" means any remunerated service performed:

(a) On a farm in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and fur-bearing animals and wildlife;

(b) In the employ of the owner, tenant, or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by an act of nature, if the major part of the service is performed on a farm;

(c) In connection with the production or harvesting of any commodity defined as an agricultural commodity in section 15 (g) of the "Agricultural Marketing Act", as amended (46 Stat. 1550, sec. 3; 12 U.S.C. section 1141J), or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;

(d) In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity, but only if such operator produced more than one-half of the commodity with respect to which the service is performed; except that the provisions of this paragraph (d) are not applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption;

(e) In the employ of a group of operators of farms (or a cooperative organization of which such operators are members) in the performance of service described in paragraph (d) of this subsection (1), but only if such operators produced more than one-half of the commodity with respect to which the service is performed; except that the provisions of this paragraph (e) are not applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or

(f) On a farm operated for profit if the service is not in the course of the employer's trade.

(2) As used in this section, the term "farm" includes stock, dairy, poultry, fruit, fur-bearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses, or other similar structures used primarily for the raising of agricultural or horticultural commodities and orchards.



§ 8-70-110. Benefits - classifications

(1) Benefits are divided into classifications, as follows:

(a) Regular benefits: Benefits payable to an individual under this article or under any other state law, including benefits payable to federal civilian employees and to ex-servicemen pursuant to chapter 85 of title 5 of the United States Code, other than extended benefits;

(b) Extended benefits: Benefits payable to an individual under part 1 of article 75 of this title, including benefits payable to federal civilian employees and to former members of the armed forces pursuant to chapter 85 of title 5 of the United States Code, for weeks of unemployment in his or her eligibility period;

(c) Additional benefits: Benefits payable to exhaustees, as defined in section 8-75-101 (2), by reason of conditions of high unemployment or by reason of special factors under the provisions of any state law;

(d) Benefits not effectively charged: Those regular benefits, including the state share of extended benefits, paid but not charged to any active employer account.



§ 8-70-111. Benefit year - definitions

(1) "Benefit year" means the period of fifty-two consecutive calendar weeks beginning with the first week of a claims series established by the filing of a valid initial claim; except that the benefit year shall be fifty-three weeks if filing a new valid claim would result in overlapping any quarter of the base year of a previously filed new claim.

(2) As used in this section:

(a) A "valid initial claim" means an application for the determination of benefit rights which includes the claimant's social security number and which establishes that the claimant has met the eligibility condition set forth in section 8-73-107 (1)(e).

(b) A calendar week shall be deemed to be entirely within that calendar quarter which contains the first day of such week.



§ 8-70-112. Claims - classifications

(1) Claims are divided into classifications, as follows:

(a) Initial claim, which establishes a benefit year and is valid as defined in section 8-70-111 (2)(a); or

(b) Additional claim, which reopens a claim series within an existing benefit year after a second or subsequent period of unemployment; or

(c) Reopened claim, which reopens a claim within an existing benefit year when there has been no intervening employment since the last claim for a week of unemployment.



§ 8-70-113. Employer - definition

(1) "Employer" means:

(a) (I) Any employing unit that, after December 31, 1985, and prior to January 1, 1999, had in employment at least one individual performing services at any time; except that this paragraph (a) shall not apply to employing units for which service in employment, as defined in sections 8-70-118 to 8-70-121, is performed.

(II) Any employing unit that, after December 31, 1998:

(A) Paid wages of one thousand five hundred dollars or more during any calendar quarter in the calendar year or the preceding calendar year; or

(B) Employed at least one individual in employment for some portion of the day on each of twenty days during the calendar year or during the preceding calendar year, each day being in a different calendar week.

(III) After December 31, 1998, this paragraph (a) shall not apply to employing units for which service in employment, as defined in sections 8-70-118 to 8-70-121, is performed.

(IV) For purposes of this paragraph (a), employment shall include service that would constitute employment but for the fact that such service is deemed to be performed entirely within another state pursuant to an arrangement entered into in accordance with section 8-72-110 (3) by the division and an agency charged with the administration of any other state or federal unemployment compensation law.

(V) For the purposes of this paragraph (a), if any calendar week includes both December 31 and January 1, the days of that week up to January 1 shall be deemed one calendar week and the days beginning January 1 another such week.

(b) Any employing unit for which service in employment as defined in section 8-70-118 is performed after December 31, 1971, except as provided in subsections (2) and (3) of this section. For purposes of this paragraph (b), employment shall include service which would constitute employment but for the fact that such service is deemed to be performed entirely within another state pursuant to an arrangement entered into in accordance with section 8-72-110 (3) by the division and an agency charged with the administration of any other state or federal unemployment compensation law.

(c) Any employing unit for which service in employment as defined in section 8-70-119 is performed, except as provided in subsections (2) and (3) of this section;

(d) Any employing unit for which agricultural labor as defined in section 8-70-109 is performed and is defined as employment in section 8-70-120;

(e) Any employing unit for which domestic service in employment as defined in section 8-70-121 is performed;

(f) Any employing unit (whether or not an employing unit at the time of acquisition) which acquired the organization, trade, or business, or substantially all of the assets of an employer subject to articles 70 to 82 of this title, or which acquired a part of the organization, trade, or business of an employer subject to articles 70 to 82 of this title, if such part would have been an employer under this section had it constituted the entire organization, trade, or business;

(g) Any employing unit that is not defined as an employer under this section but for which, within either the current or the preceding calendar year, service is or was performed with respect to which such employing unit is liable for any federal tax against which credit may be taken for premiums required to be paid into a state unemployment fund;

(h) Any employing unit that, as a condition for approval of articles 70 to 82 of this title for full credit against the tax imposed by the "Federal Unemployment Tax Act" for premiums paid, is required, pursuant to such act, to be an employer under articles 70 to 82 of this title;

(i) Any employing unit which, having become an employer under paragraphs (a) to (h) of this subsection (1), has not under section 8-76-106, ceased to be an employer subject to articles 70 to 82 of this title;

(j) For the effective period of its election pursuant to section 8-76-107, any employing unit which has become subject to articles 70 to 82 of this title; or

(k) Any Indian tribe for which service in employment as defined under section 8-70-125.5 is performed.

(2) In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under paragraphs (b) and (e) of subsection (1) of this section, the wages earned or the employment of an employee performing service in agricultural labor after December 31, 1977, shall not be taken into account. If an employing unit is determined to be an employer of agricultural labor, such employing unit shall be determined to be an employer for the purposes of paragraph (a) of subsection (1) of this section.

(3) In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under paragraph (b), (c), or (d) of subsection (1) of this section, the wages earned or the employment of an employee performing domestic service after December 31, 1977, shall not be taken into account.



§ 8-70-114. Employing unit - definitions - rules - employee leasing company certification fund

(1) "Employing unit" means any individual or type of organization, including any partnership, limited liability partnership, limited liability company, limited liability limited partnership, association, trust, estate, joint stock company, insurance company, or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof, or legal representative of a deceased person, who employs one or more individuals performing services within this state. All individuals performing services within this state for any employing unit that maintains two or more separate establishments within this state shall be deemed to be employed by a single employing unit for all the purposes of articles 70 to 82 of this title. Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit for all the purposes of articles 70 to 82 of this title, whether such individual was hired or paid directly by such employing unit or by the agent or employee if the employing unit had actual or constructive knowledge of the work. Nothing in this section shall be construed to mean that a common paymaster may be considered a single employing unit for purposes of considering the services performed by another employing unit subject to a single or common payroll.

(2) (a) For purposes of this section:

(I) "Coemployer" means either an employee leasing company or a work-site employer.

(II) "Coemployment relationship" means a relationship that is intended to be an ongoing relationship rather than a temporary or project specific one, wherein the rights, duties, and obligations of an employer that arise out of an employment relationship have been allocated between coemployers pursuant to an employee leasing company contract and this section. In a coemployment relationship:

(A) The employee leasing company is entitled to enforce only such employer rights and is subject to only those obligations specifically allocated to the employee leasing company by the employee leasing company contract and this section;

(B) The work-site employer may enforce those rights and shall provide and perform those employer obligations allocated to the work-site employer by the employee leasing company contract and this section; and

(C) The work-site employer may enforce any right and shall perform any obligation of an employer not specifically allocated to the employee leasing company by the employee leasing company contract or this section.

(III) (A) "Covered employee" or "work-site employee" means an individual who is in an employment relationship with both an employee leasing company and a work-site employer and has received written notice of the coemployment with the employee leasing company.

(B) The provisions of sub-subparagraph (A) of this subparagraph (III) relate solely to the employee leasing contract and not to any contract for workers' compensation insurance or entitlement to workers' compensation benefits.

(IV) "Department" means the department of labor and employment.

(V) "Employee leasing company" means any person, business, or other entity that provides services to a work-site employer, as defined in subparagraph (VII) of this paragraph (a), pursuant to an employee leasing company contract, as defined in subparagraph (VI) of this paragraph (a).

(VI) "Employee leasing company contract" means any written staff leasing contract, extended employee staffing or supply contract, or other contract under which an employee leasing company procures or receives from a work-site employer specified coemployer responsibilities for specified employees, designating itself as employer of such employees, and retaining the right of direction and control of such employees with regard to those employer responsibilities, including the rights and responsibilities set forth in paragraph (b) of this subsection (2). An employee leasing company may have other responsibilities pursuant to an employee leasing company contract, including provision of professional guidance with regard to employment matters.

(VII) "Work-site employer" means any person, business, or other entity that procures the services of an employee leasing company under an employee leasing company contract and otherwise retains direction and control of the employees specified in the contract regarding responsibilities not specified in the contract pertaining to the business of the work-site employer.

(b) Notwithstanding subsection (1) of this section, an employee leasing company shall be considered an employing unit or the coemployer of a work-site employer's employees if, pursuant to an employee leasing company contract with the work-site employer, it has the following rights and responsibilities:

(I) The employee leasing company, as the employing unit or the co-employer, assigns employees to the work-site employer's locations;

(II) The employee leasing company, as the employing unit or co-employer, retains the right to set the employees' rate of pay;

(III) The employee leasing company, as the employing unit or co-employer, retains the right to pay the employee from its own account or accounts;

(IV) The employee leasing company, as the employing unit or co-employer, retains the right to direct and control the employees and such rights and responsibilities may be shared as specified in the employee leasing company contract;

(V) The employee leasing company, as the employing unit or co-employer, has the right to discharge, reassign, or hire employees to perform services for the work-site employer and the employee leasing company;

(VI) The employee leasing company, as the employing unit or co-employer, has the responsibility for payment of wages to the workers pursuant to the employee leasing company contract. The employee leasing company, as the employing unit or co-employer, has responsibility for reporting, withholding, and paying any applicable taxes and premiums with respect to the employee's wages or payment of sponsored employee benefit plans pursuant to the employee leasing company contract.

(VII) (A) Each employee leasing company shall pay wages and collect, report, and pay all payroll-related taxes and premiums from its own accounts for all covered employees. Each employee leasing company shall be responsible for the payment of unemployment compensation insurance premiums and provide, maintain, and secure all records and documents required of work-site employers under the unemployment insurance laws of this state for covered employees.

(B) No later than the end of the calendar quarter immediately following August 5, 2009, each employee leasing company shall notify the division of unemployment insurance as to whether the employee leasing company elects to report and pay unemployment insurance premiums as the employing unit under its own unemployment accounts and premium rates or whether it elects to report unemployment premiums attributable to covered employees under the respective unemployment accounts and premium rates for each work-site employer. Under either election, the employee leasing company shall have the responsibility for unemployment compensation insurance as required of an employer pursuant to the "Colorado Employment Security Act", articles 70 to 82 of this title. If the employee leasing company fails to make an election, the employee leasing company shall report unemployment premiums attributable to covered employees under the respective unemployment accounts and premium rates for each work-site employer.

(C) The election made in sub-subparagraph (B) of this subparagraph (VII) shall be binding on all employers and the employing unit's related enterprises, subsidiaries, or other entities that share common ownership management or control with the employee leasing company. Employee leasing companies electing to report and pay unemployment insurance as the employing unit under its own unemployment accounts and premium rates following August 5, 2009, are permitted to change the election one time after the initial election to report unemployment premiums attributable to covered employees under the respective unemployment accounts of each work-site employer by notifying the division no later than the end of the current calendar quarter. An employee leasing company's election to pay unemployment premiums under the respective unemployment accounts and premium rates of the work-site employer is final and may not be reversed.

(VIII) An employee leasing company, as the employing unit or coemployer, may aggregate all employees for the purpose of sponsoring and administering workers' compensation plans pursuant to article 44 of this title and fully insured health coverage plans, as defined in section 10-16-102 (34), C.R.S., employee pension benefit plans, and provision of benefits pursuant to such plans. As employing units or coemployers, employee leasing companies shall be entitled to sponsor fully insured employer plans and offer employee benefits to the full extent afforded employers by law. A health plan sponsored by an employee leasing company with an aggregate of more than fifty employees shall comply with all the provisions of Colorado law that apply to large employer health plans, including consumer and provider protections, mandated benefits, nondiscrimination and fair marketing rules, preexisting limitations, and other required health plan policy provisions, and the carrier underwriting the plan shall be responsible for assuring compliance with this requirement pursuant to section 10-16-214 (5), C.R.S. Notwithstanding any provision of this section to the contrary, any workers' compensation insurance carrier may issue an insurance policy that insures either the employee leasing company or the work-site employer as the employer pursuant to the "Workers' Compensation Act of Colorado", articles 40 to 47 of this title. Article 41 of this title shall apply to both the employee leasing company and the work-site employer, regardless of whether the policy is issued to the employee leasing company or the work-site employer. Notwithstanding any provision of this section to the contrary, any insurance carrier may issue an insurance policy that insures the employee leasing company as the employer pursuant to article 16 of title 10, C.R.S. An insurance carrier that issues an insurance policy to an employee leasing company shall be entitled to rely upon a copy of the certification filed by the employee leasing company with the department under paragraph (e) of this subsection (2), if such certification is currently valid, for the purpose of determining whether the leasing company is an "employer" under Colorado law.

(IX) The employee leasing company retains the right to provide for the welfare and benefit of the employees through such programs as professional guidance including, but not limited to, employment training, safety, and compliance matters;

(X) The employee leasing company, as the employing unit or co-employer, has the responsibility for addressing employee complaints, claims, or requests related to employment, except as otherwise provided pursuant to an existing collective bargaining agreement; except that some or all of the rights and responsibilities described in this subparagraph (X) may be shared with the work-site employer;

(XI) The employee leasing company, as the employing unit or co-employer, intends to retain the right to maintain the employment relationship between the employee leasing company and its employees on a long-term, and not temporary, basis;

(XII) The employees of the employee leasing company know of and consent to co-employment by the employee leasing company;

(XIII) The employee leasing company maintains employee records relating to employees of the employee leasing company; and

(XIV) Except as otherwise provided in the employee leasing company contract, the work-site employer has the responsibility for those policies and procedures related to the actual conduct of the work that leads to the work-site employer's conduct of its business and the production of its goods or services.

(c) (Deleted by amendment, L. 97, p. 207, § 2, effective April 8, 1997.)

(d) If an employee leasing company does not meet the requirements of this subsection (2), the work-site employer shall be considered the employing unit.

(e) Each employee leasing company shall maintain and have open for inspection by the department a listing of its work-site employers and their collective employees and shall maintain the records and reports as required by the "Colorado Employment Security Act", as described in articles 70 to 82 of this title. Each employee leasing company shall annually certify with an independent opinion of counsel to the department that it is in compliance with the rights and responsibilities set forth in paragraph (b) of this subsection (2) and that it is offering to all clients in its service agreements those items required in paragraph (b) of this subsection (2). The executive director of the department shall prescribe forms and promulgate rules to promote the efficient administration of this paragraph (e). The department may require employee leasing companies to submit documentation to show compliance with the provisions of paragraph (b) of this subsection (2) and may conduct any necessary review to verify that the employee leasing company is an employing unit or coemployer under this section. Each employee leasing company shall file an annual renewal of its certification on or before June 30 of each year.

(f) Each employee leasing company shall maintain and provide upon request to a carrier, as defined in section 10-16-102 (8), C.R.S., with which the employee leasing company requests a contract, the certification required in paragraph (e) of this subsection (2).

(g) (I) Each employee leasing company operating within this state as of August 5, 2008, shall complete its initial certification not later than sixty days after August 5, 2008. The initial certification shall be valid until the end of the state's first fiscal year that is more than one year after August 5, 2008.

(II) An employee leasing company not operating within this state as of August 5, 2008, shall complete its initial certification prior to commencement of operations within this state.

(III) Each employee leasing company shall annually certify and provide evidence to the department that it meets one of the following criteria to provide securitization of unemployment premiums:

(A) Repealed.

(A.5) On and after December 31, 2012, execute and file a surety bond or deposit with the division money or a letter of credit equivalent to fifty percent of the average annual amount of unemployment premium assessed within the previous calendar year for all covered employees regardless of the election made pursuant to subparagraph (VII) of paragraph (b) of this subsection (2). For a new employee leasing company, the initial bond amount is the unrated premium rate, as determined pursuant to section 8-76-102.5, multiplied by fifty percent of the estimated projected chargeable payroll for the current calendar year as estimated by the employee leasing company.

(B) Provide the most recent independently audited financial statement prepared by a certified public accountant pursuant to generally accepted accounting principles, which statement may not be older than thirteen months. The audit shall also include items that demonstrate an accounting working capital of not less than one hundred thousand dollars. For the purposes of this sub-subparagraph (B), "working capital" of an employee leasing company means the employee leasing company's current assets minus the employee leasing company's current liabilities as determined by generally accepted accounting principles.

(C) Provide sufficient evidence on an annual basis that it has been accredited by a bonded, independent, and qualified assurance organization approved by the director of the division that provides satisfactory assurance of compliance acceptable to the department.

(IV) The department may, at its discretion, require the employee leasing company to provide evidence of compliance with sub-subparagraph (B) or (C) of subparagraph (III) of this paragraph (g) immediately.

(V) An employee leasing company shall, within fifteen days following any deduction from a money deposit or sale of deposited securities, deposit sufficient additional moneys or securities to make whole the employee leasing company's deposit at the prior level. Any cash remaining from the department's sale of such securities shall be a part of the employee leasing company's escrow account. The department may, at any time, review the adequacy of the deposit made by any employee leasing company. If, as a result of such review, the department determines that an adjustment is necessary, it shall require the employee leasing company to make an additional deposit within thirty days after receipt of written notice of the department's determination or shall return to the employee leasing company such portion of the deposit as the department no longer considers necessary, whichever action is appropriate.

(VI) Upon filing an annual certification under this section, an employee leasing company shall pay a fee, as determined by rule of the department, not to exceed five hundred dollars. Fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the employee leasing company certification fund, referred to in this section as the "fund", which is hereby created in the state treasury. Moneys in the fund shall be subject to annual appropriation by the general assembly for implementation of this section. The moneys in the fund and interest earned on the moneys in the fund shall not revert to the general fund or be transferred to any other fund. No fee charged pursuant to this section shall exceed the amount reasonably necessary for the administration of this section.

(VII) The department shall maintain a list of employee leasing companies that submit certifications required under paragraph (e) of this subsection (2) that is readily available to the public by electronic or other means.

(VIII) All records, reports, and other information obtained from an employee leasing company under this section, except to the extent necessary for the proper administration of this section by the department, shall be held confidential and shall not be published or open to public inspection other than to public employees in the performance of their public duties, pursuant to provisions governing records and reports in this title.

(3) (a) The status of an employee leasing company as the employing unit or a co-employer of a work-site employer's employees shall be revoked by the division if such employee leasing company fails to file the required reports or pay the premiums due under the provisions of articles 70 to 82 of this title. The effective date of a revocation shall be the first day of the quarter for which the reports and premiums are due. In the event of a revocation, the work-site employer shall become liable for the reports and premiums due.

(b) The provisions of paragraph (a) of this subsection (3) shall apply if any portion of an employing unit's business activity can be characterized as an employee leasing company, as defined in subsection (2) of this section.

(c) The provisions of paragraph (a) of this subsection (3) shall not apply if an employee leasing company acts as an agent for a work-site employer pursuant to the provisions of subsection (1) of this section, files the required reports, and pays the premiums due under an account established for the work-site employer.

(d) The provisions of paragraph (a) of this subsection (3) shall not apply to any temporary help contracting firm, as defined in section 8-73-105.5. However, if any portion of such firm's business activity can be characterized as an employee leasing company, as defined in subsection (2) of this section, that portion of the firm's business shall be subject to the provisions of this subsection (3).

(4) An employee leasing company shall not report wages for any work-site employer that would not otherwise be subject to articles 70 to 82 of this title.

(5) An employee leasing company or business management company shall not report remuneration paid:

(a) For services performed by individuals who are clients and who are sole proprietors or partners in a partnership; or

(b) For any other services which would not otherwise constitute employment pursuant to articles 70 to 82 of this title.

(6) (a) Nothing in this section shall exempt a work-site employer or any employee from any other licensing requirements imposed by local, state, or federal law. An employee who is licensed, registered, or certified by a unit of local, state, or federal government shall, for the purposes of such license, registration, or certification, be considered an employee of the work-site employer. An employee leasing company shall not be deemed to engage in any occupation, trade, profession, or other activity that is subject to licensing, registration, or certification requirements, or is otherwise regulated by a governmental entity, solely by entering into and maintaining an employee leasing company contract with a work-site employer or work-site employees who are subject to such requirements or regulation.

(b) Collective bargaining agreements. Nothing contained in this subsection (6) or in any employee leasing company contract shall affect, modify, or amend any collective bargaining agreement, or the rights or obligations of any work-site employer, employee leasing company, or work-site employee under the federal "National Labor Relations Act", 29 U.S.C. sec. 151 et seq., or the federal "Railway Labor Act", 45 U.S.C. sec. 151 et seq.

(c) Tax or premium credits and other incentives. For purposes of determination of employment-based tax or premium credits, such as economic development, enterprise zone, development zone, and other such economic incentives provided by the state or any other governmental entity, work-site employees shall be deemed employees solely of the work-site employer. A work-site employer shall be entitled to the benefit of any tax or premium credit, economic incentive, or other benefit arising as the result of the employment of work-site employees of the work-site employer. If the grant or amount of any credit, benefit, or other incentive is based on number of employees, then each work-site employer shall be treated as employing only those work-site employees coemployed by the work-site employer. Work-site employees working for other work-site employers of the employee leasing company shall not be counted. Upon request by a work-site employer or an agency or department of this state, each employee leasing company shall provide employment information reasonably required by any agency or department of this state responsible for administration of any tax or premium credit or economic incentive and necessary to support any request, claim, application, or other action by a work-site employer seeking the tax or premium credit or economic incentive.

(d) Disadvantaged business. With respect to a bid, contract, purchase order, or agreement entered into with the state or a political subdivision of the state, a work-site employer's status or certification as a small, minority-owned, disadvantaged, or women-owned business enterprise or as a historically underutilized business is not affected because the work-site employer has entered into an employee leasing company contract or uses the services of an employee leasing company.

(e) Taxes, premiums, fees, other assessments. (I) A tax, premium, fee, surcharge, penalty, or any other assessment on a work-site employer or employee leasing company on the basis of the number of employees shall be assessed:

(A) Against the work-site employer for the work-site employees under the employee leasing company contract with the employee leasing company; and

(B) Against the employee leasing company for the employees of the employee leasing company who are not work-site employees for any work-site employers in the state.

(II) For a tax or premium imposed or calculated upon the basis of total payroll, an employee leasing company may apply any small business allowance or exemption available to the work-site employer for the work-site employees for purposes of computing the tax or premium.

(III) The provisions of this paragraph (e) shall not apply to the reporting, withholding, and paying of taxes or premiums pursuant to subparagraphs (VI) and (VII) of paragraph (b) of subsection (2) of this section.

(7) Employment arrangements. Nothing in this section or in any employee leasing company contract shall:

(a) Diminish, abolish, or remove rights of covered employees of a work-site employer or obligations of such work-site employer to a covered employee existing prior to the effective date of the employee leasing company contract;

(b) Affect, modify, or amend any contractual relationship or restrictive covenant between a covered employee and any work-site employer in effect at the time an employee leasing company contract becomes effective. Nor shall it prohibit or amend any contractual relationship or restrictive covenant that is entered into subsequently between a work-site employer and a covered employee. An employee leasing company shall have no responsibility or liability in connection with, or arising out of, any such existing or new contractual relationship or restrictive covenant unless the employee leasing company has specifically agreed otherwise in writing.

(c) Create any new or additional enforceable right of a covered employee against an employee leasing company that is not specifically provided by the employee leasing company contract or this section.

(8) Prohibited acts and enforcement. (a) A person shall not offer or provide employee leasing company services or use the names employee leasing company, professional employer organization, PEO, staff leasing, employee leasing, administrative employer, or other title representing employee leasing services without first obtaining certification from the department under this section.

(b) A person shall not knowingly provide false or fraudulent information to the department in conjunction with any certifications or in any report required under this section.

(c) The executive director of the department may take disciplinary action against an employee leasing company for a violation of paragraph (a) or (b) of this subsection (8), for the conviction in a court of law for a crime arising from the operation of an employee leasing company relating to fraud or deceit or the ability of the employee leasing company to operate as such, for knowingly making a material misrepresentation to the department or other governmental agency, or for a willful violation of this section or any order or rule issued by the department under this section.

(d) Upon finding, after notice and opportunity for hearing, that an employee leasing company has violated one or more provisions of this section, the director of the division may:

(I) Place the certified employee leasing company on probation for a period and subject to conditions that the director of the division specifies;

(II) Impose an administrative penalty in an amount not to exceed one thousand dollars for each material violation; and

(III) Refuse to accept the certification and rescind the employee leasing company's ability to make unemployment insurance contributions for work-site employees under its unemployment insurance account.



§ 8-70-115. Employment - Federal Unemployment Tax Act

(1) (a) "Employment", subject to other provisions of this subsection (1), includes any service performed prior to January 1, 1972, which was employment as defined in this subsection (1) prior to such date and service performed after December 31, 1971, by an employee as defined in section 3306 (i) of the "Federal Unemployment Tax Act" and any service performed after December 31, 1977, by an employee, as defined in subsection (o) of section 3306 of the "Federal Unemployment Tax Act", including service in interstate commerce.

(b) Notwithstanding any other provision of this subsection (1) and notwithstanding the provisions of section 8-80-101, service performed by an individual for another shall be deemed to be employment, irrespective of whether the common-law relationship of master and servant exists, unless and until it is shown to the satisfaction of the division that such individual is free from control and direction in the performance of the service, both under his contract for the performance of service and in fact; and such individual is customarily engaged in an independent trade, occupation, profession, or business related to the service performed. For purposes of this section, the degree of control exercised by the person for whom the service is performed over the performance of the service or over the individual performing the service, if exercised pursuant to the requirements of any state or federal statute or regulation, shall not be considered.

(c) To evidence that such individual is engaged in an independent trade, occupation, profession, or business and is free from control and direction in the performance of the service, the individual and the person for whom services are performed may either show by a preponderance of the evidence that the conditions set forth in paragraph (b) of this subsection (1) have been satisfied, or they may demonstrate in a written document, signed by both parties, that the person for whom services are performed does not:

(I) Require the individual to work exclusively for the person for whom services are performed; except that the individual may choose to work exclusively for the said person for a finite period of time specified in the document;

(II) Establish a quality standard for the individual; except that such person can provide plans and specifications regarding the work but cannot oversee the actual work or instruct the individual as to how the work will be performed;

(III) Pay a salary or hourly rate but rather a fixed or contract rate;

(IV) Terminate the work during the contract period unless the individual violates the terms of the contract or fails to produce a result that meets the specifications of the contract;

(V) Provide more than minimal training for the individual;

(VI) Provide tools or benefits to the individual; except that materials and equipment may be supplied;

(VII) Dictate the time of performance; except that a completion schedule and a range of mutually agreeable work hours may be established;

(VIII) Pay the individual personally but rather makes checks payable to the trade or business name of the individual; and

(IX) Combine his business operations in any way with the individual's business, but instead maintains such operations as separate and distinct.

(d) A document may satisfy the requirements of paragraph (c) of this subsection (1) if such document demonstrates, by a preponderance of the evidence, the existence of such factors listed in subparagraphs (I) to (IX) of paragraph (c) of this subsection (1) as are appropriate to the parties' situation.

(2) Where the parties use a written document pursuant to paragraph (c) of subsection (1) of this section, such document may be the contract for performance of service or a separate document. Such document shall create a rebuttable presumption of an independent contractor relationship between the parties, where such document contains a disclosure, in type which is larger than the other provisions in the document or in bold-faced or underlined type, that the independent contractor is not entitled to unemployment insurance benefits unless unemployment compensation coverage is provided by the independent contractor or some other entity, and that the independent contractor is obligated to pay federal and state income tax on any moneys paid pursuant to the contract relationship.

(3) Where the parties use a written document pursuant to paragraph (c) of subsection (1) of this section, and one of the parties is a professional whose license to practice a particular occupation under the laws of the state of Colorado requires such professional to exercise a supervisory function with regard to an entire project, such supervisory role shall not affect such professional's status as part of the independent contractor relationship.

(4) To improve the process of determining the classification of an individual for purposes of this section, including any audits performed pursuant to section 8-72-107, the department shall:

(a) Develop guidance for employers on the factors specified in paragraph (c) of subsection (1) of this section;

(b) Clarify the process by which an employer or individual may submit further information in response to a determination by the department and prior to an appeal;

(c) Establish an individual to serve as a resource for employers by providing guidance on:

(I) The proper classification of workers;

(II) Audit findings; and

(III) Options for curing or appealing an audit;

(d) Establish internal methods to improve the consistency among auditors; and

(e) Establish an independent review of a portion of audit and appeal results at least twice a year to monitor trends and make improvements to the audit process.



§ 8-70-116. Employment - location of services

(1) "Employment" means an individual's service, wherever performed within the United States, the Virgin Islands, or Canada, if:

(a) The service is not covered under the unemployment compensation law of any other state, the Virgin Islands, or Canada; and

(b) The place from which the service is directed or controlled is in Colorado.



§ 8-70-117. Employment - base of operations

"Employment" means that the entire service of an individual is performed within this state or both within and without this state if the service is localized in this state; or that the service is not localized in any state but some of the service is performed in this state and that the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in this state; or that the base of operations or place from which the service is directed or controlled is not in any state in which some part of the service is performed but that the individual's residence is in this state. For purposes of this section, service shall be deemed to be localized within a state if the service is performed entirely within the state or if the service is performed both within and without the state but the service performed without the state is incidental to the individual's service within the state or, for example, is temporary or transitory in nature or consists of isolated transactions.



§ 8-70-118. Employment - nonprofit organizations

"Employment" means services performed after December 31, 1971, by an individual in the employ of a religious, charitable, educational, or other organization which is excluded from the term "employment", as defined in the "Federal Unemployment Tax Act" solely by reason of section 3306 (c)(8) of that act, and which has had four or more individuals in employment for some portion of a day in each of twenty different weeks, whether or not such weeks were consecutive, within either the current or the preceding calendar year, regardless of whether they were employed at the same moment of time.



§ 8-70-119. Employment - hospitals - institutions of higher education

"Employment" means services performed after December 31, 1971, by an individual in the employ of this state or any of its instrumentalities (or in the employ of this state and one or more other states or their instrumentalities) for a hospital or institution of higher education located in this state, if the service is excluded from the term "employment" as defined in the "Federal Unemployment Tax Act" solely by reason of section 3306 (c)(7) of that act, and means services performed after December 31, 1977, in the employ of this state or any of its instrumentalities or any political subdivision thereof or any of its instrumentalities or any instrumentality of more than one of the foregoing or any instrumentality of any of the foregoing, and one or more other states or political subdivisions, if such service is excluded from the term "employment" as defined in the "Federal Unemployment Tax Act" by reason of section 3306 (c)(7) and is not excluded from employment under section 8-70-140.



§ 8-70-120. Employment - agricultural labor

(1) "Employment" means services performed after December 31, 1977, by an individual in agricultural labor as defined in section 8-70-109 when:

(a) Such service is performed for a person who, during any calendar quarter in either the current or the preceding calendar year, paid remuneration in cash of twenty thousand dollars or more to individuals employed in agricultural labor, including agricultural labor performed by an alien referred to in paragraph (b) of this subsection (1), or for some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor, including agricultural labor performed by an alien referred to in paragraph (b) of this subsection (1), ten or more individuals, regardless of whether they were employed at the same moment of time; and

(b) Such service is not agricultural labor if performed by an individual who is an alien admitted to the United States to perform service in agricultural labor pursuant to sections 214 (c) and 101 (a)(15)(H) of the federal "Immigration and Nationality Act".

(2) For the purposes of sections 8-70-115 to 8-70-125, any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader:

(a) If such crew leader holds a valid certificate of registration under the federal "Migrant and Seasonal Agricultural Worker Protection Act" or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or cropdusting equipment, or any other mechanized equipment, which is provided by such crew leader; and

(b) If such individual is not an employee of such other person within the meaning of section 8-70-115.

(3) For the purposes of this section, in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of such crew leader under subsection (2) of this section:

(a) Such other person and not the crew leader shall be treated as the employer of such individual; and

(b) Such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader (either on his own behalf or on behalf of such other person) for the service in agricultural labor performed for such other person.

(4) For the purposes of this section, a crew leader is an individual who:

(a) Furnishes individuals to perform service in agricultural labor for any other person;

(b) Pays (either on his own behalf or on behalf of such other person) the individuals so furnished by him for the service in agricultural labor performed by them; and

(c) Has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person.



§ 8-70-121. Employment - domestic services

"Employment" means domestic services performed after December 31, 1977, in a private home, local college club, or local chapter of a college fraternity or sorority for a person who paid cash remuneration of one thousand dollars or more after December 31, 1977, in the current calendar year or the preceding calendar year to individuals employed in such domestic service in any calendar quarter.



§ 8-70-122. Employment - American employer

(1) "Employment" means services of an individual who is a citizen of the United States performed outside the United States (except in Canada) after December 31, 1971, in the employ of an American employer (other than service which is deemed employment under the provisions of section 8-70-117 or the parallel provisions of another state's law) if:

(a) The employer's principal place of business in the United States is located in this state; or

(b) The employer has no place of business in the United States but the employer is an individual who is a resident of this state; or the employer is a corporation which is organized under the laws of this state; or the employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state; or

(c) None of the criteria of paragraphs (a) and (b) of this subsection (1) is met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits based on the service, under the law of this state.

(2) For purposes of this section:

(a) An "American employer" means an individual person who is a resident of the United States; or a partnership if two-thirds or more of the partners are residents of the United States; or a trust if all of the trustees are residents of the United States; or a corporation organized under the laws of the United States or of any state.

(b) "United States" includes the District of Columbia, the commonwealth of Puerto Rico, and the Virgin Islands.



§ 8-70-123. Employment - vessels - aircraft

Notwithstanding section 8-70-117, "employment" means services performed after December 31, 1971, by an officer or member of the crew of an American vessel or an American aircraft on or in connection with such vessel or aircraft, if the office from which the operations of such vessel or aircraft operating within or within and without the United States are ordinarily and regularly supervised, managed, directed, and controlled is within this state.



§ 8-70-124. Employment - credit - state unemployment fund

Notwithstanding any other provisions of sections 8-70-115 to 8-70-125, "employment" means services with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for premiums required to be paid into a state unemployment fund or which, as a condition for full credit against the tax imposed by the "Federal Unemployment Tax Act", is required to be covered under articles 70 to 82 of this title.



§ 8-70-125. Employment - educational institutions

With respect to weeks of unemployment which begin after December 31, 1977, "employment" means services performed in the employ of an educational institution, including an institution of higher education as defined in section 8-70-103 (15), and the payment or denial of benefits based on such employment shall be subject to the conditions set forth in section 8-73-107 (3).



§ 8-70-125.5. Employment - Indian tribes

(1) "Employment" means service performed in the employ of an Indian tribe, as defined in section 3306 (u) of the "Federal Unemployment Tax Act", 26 U.S.C. sec. 3301 et seq. (FUTA), if such service is excluded from "employment", as defined in FUTA solely by reason of section 3306 (c)(7) of FUTA, and is not otherwise excluded from "employment" under the provisions of articles 70 to 82 of this title.

(2) Benefits based on service in employment defined in this section shall be payable in the same amount, on the same terms, and subject to the same conditions as benefits payable on the basis of other service subject to the provisions of articles 70 to 82 of this title.



§ 8-70-125.7. Employment - property tax work-off program participants

"Employment" includes services performed by participants in a property tax work-off program established pursuant to article 3.7 of title 39, C.R.S.



§ 8-70-126. Employment does not include - agricultural labor

"Employment" does not include services performed by an individual in agricultural labor, as defined in section 8-70-109, except as provided in section 8-70-120.



§ 8-70-127. Employment does not include - domestic service

Except as provided in section 8-70-121, "employment" does not include domestic service in a private home, local college club, or local chapter of a college fraternity or sorority.



§ 8-70-128. Employment does not include - employer's trade or business

(1) "Employment" does not include casual labor not in the course of the employer's trade or business performed in any calendar quarter by an employee, unless the cash remuneration paid for the service is fifty dollars or more and unless the service is performed by an individual who is regularly employed by the employer to perform such service. For purposes of this section, an individual is deemed to be regularly employed during a calendar quarter only if:

(a) On at least twenty-four days during such calendar quarter, the individual performs services for the employer which are not in the course of the employer's trade or business; or

(b) On at least twenty-four days during the previous calendar quarter, the individual performed services for the employer which were not in the course of the employer's trade or business.



§ 8-70-129. Employment does not include - spouse - minor

"Employment" does not include services performed by an individual in the employ of his spouse and service performed by a child under the age of twenty-one in the employ of his father or mother.



§ 8-70-130. Employment does not include - instrumentalities of United States

"Employment" does not include services performed in the employ of the United States government, a national bank or state bank that is a member of the federal reserve system, or a federal savings and loan association or a state building and loan association that is a member of the federal home loan bank system, which institutions were, prior to January 1, 1972, exempt from articles 70 to 82 of this title, or any other instrumentality of the United States exempt under the constitution of the United States from the premiums imposed by articles 70 to 82 of this title; except that, to the extent that the congress of the United States permits states to require any instrumentalities of the United States to make payments into an unemployment fund under a state unemployment compensation law, all of the provisions of articles 70 to 82 of this title shall be applicable to such instrumentalities and to services performed for such instrumentalities in the same manner, to the same extent, and on the same terms as to all other employers, employing units, individuals, and services. If this state is not certified for any year by the United States secretary of labor under section 3304 of the federal "Internal Revenue Code of 1986", as amended, the payments required of such instrumentalities with respect to such year shall be refunded by the division from the fund in the same manner and within the same period as is provided in section 8-79-108 with respect to premiums erroneously collected.



§ 8-70-131. Employment does not include - school - college - university

(1) "Employment" does not include services performed in the employ of a school, college, or university, if such service is performed:

(a) By a student who is enrolled and is regularly attending classes at such school, college, or university; or

(b) By the spouse of such a student, if such spouse is advised, at the time such spouse commences to perform such service, that the employment of such spouse to perform such service is provided under a program to provide financial assistance to such student by such school, college, or university, and such employment will not be covered by any program of unemployment insurance.



§ 8-70-132. Employment does not include - educational institution

"Employment" does not include services performed by an individual who is enrolled at a nonprofit or public educational institution, which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on, as a student in a full-time program taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program and such institution has so certified to the employer; except that this section shall not apply to service performed in a program established for or on behalf of an employer or group of employers.



§ 8-70-133. Employment does not include - hospital

"Employment" does not include services performed in the employ of a hospital, as defined in section 8-70-103 (14), if such service is performed by a patient of the hospital.



§ 8-70-134. Employment does not include - unemployment compensation system

"Employment" does not include services with respect to which unemployment compensation is payable under an unemployment compensation system established by an act of congress. The division is authorized to enter into agreements with the proper agencies under such act of congress, which agreements shall become effective ten days after publication thereof in the manner provided in section 8-72-102 for general rules, to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under articles 70 to 82 of this title, acquired rights to unemployment compensation under such act of congress or who have, after acquiring potential rights to unemployment compensation under such act of congress, acquired rights to benefits under articles 70 to 82 of this title.



§ 8-70-135. Employment does not include - paper routes

"Employment" does not include services performed by an individual under the age of eighteen years in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution, or services performed by an individual in the delivery or distribution of newspapers whose remuneration primarily consists of the difference between the amount he pays or is obligated to pay for the said newspapers and the amount he receives or is entitled to receive on distribution or resale thereof.



§ 8-70-136. Employment does not include - brokers

(1) "Employment" does not include services performed by an individual as a licensed real estate broker or as a direct seller engaged in the trade or business of selling, or soliciting the sale of, a consumer product in a home or in an establishment other than a permanent retail establishment or as an individual engaged in the trade or business of the delivering or distribution of newspapers or shopping news, including any services directly related to such trade or business if:

(a) All the remuneration, whether or not paid in cash, for the performance of such services is directly related to sales or other output, including the performance of services, instead of the number of hours worked; and

(b) The services are performed pursuant to a written contract between such person and the person for whom the services are performed and if such contract provides that the person shall not be treated as an employee with respect to such services for federal tax purposes.



§ 8-70-137. Employment does not include - organization exempt from income tax

"Employment" does not include services performed in any calendar quarter in the employ of any organization exempt from income tax under section 501 (a) of the "Internal Revenue Code", other than an organization described in section 401 (a), or under section 521 of said code, if the remuneration for such service is less than fifty dollars.



§ 8-70-139. Employment does not include - insurance agents

"Employment" does not include services performed by an individual for a person as an insurance agent or an insurance solicitor, if all such services performed by such individual for such person are performed for remuneration solely by way of commission.



§ 8-70-140. Employment does not include - nonprofit organizations - governmental entities - Indian tribes

(1) For the purposes of sections 8-70-118, 8-70-119, and 8-70-125.5, "employment" does not include services performed:

(a) In the employ of a church or a convention or association of churches or in the employ of an organization that is operated primarily for religious purposes and that is operated, supervised, controlled, or principally supported by a church or convention or association of churches or in the employ of an elementary or secondary school that is operated primarily for religious purposes; or

(b) By a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by such order; or

(c) In the employ of a governmental entity referred to in section 8-70-119 or an Indian tribe referred to in section 8-70-125.5 if such service is performed by an individual in the exercise of such individual's duties:

(I) As an elected official;

(II) As a member of a legislative body or a member of the judiciary of a state or political subdivision thereof, or of an Indian tribe;

(III) As a member of the state National Guard or Air National Guard;

(IV) As an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency;

(V) In a position that, pursuant to the laws of this state or Indian tribal law, is designated as a major, nontenured policymaking or advisory position, or a policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight hours per week;

(VI) As an election official or election worker if the amount of remuneration received by the individual during the calendar year for services as an election official or election worker is less than one thousand dollars; or

(d) By an individual receiving rehabilitation or remunerative work in a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age, physical disability, or intellectual and developmental disability, or injury or of providing remunerative work for individuals who, because of their impaired abilities, cannot be readily absorbed in the competitive labor market; or

(e) By an individual receiving work relief or work training as part of an unemployment work relief or work training program assisted or financed in whole or in part by public funds or by an Indian tribe; or

(f) Prior to January 1, 1978, for a hospital in a state prison or other state correctional institution by an inmate of the prison or correctional institution and, after December 31, 1977, by an inmate of a custodial or penal institution.



§ 8-70-140.1. Employment does not include - foreign government service

"Employment" does not include service performed in the employ of a foreign government, including service as a consular or other officer or employee or a nondiplomatic representative.



§ 8-70-140.2. Employment does not include - nonresident alien service

"Employment" does not include services performed by a nonresident alien individual for the period such individual is temporarily present in the United States as a nonimmigrant under subparagraph (F), (J), (M), or (Q) of section 101 of the federal "Immigration and Nationality Act", 8 U.S.C. sec. 1101 (a)(15), as amended, to carry out any purpose specified in subparagraph (F), (J), (M), or (Q) of section 101 of such federal act.



§ 8-70-140.5. Employment does not include - drivers of taxis or limousines

(1) "Employment" does not include services performed by an individual who is working as a driver under a lease or contract with a taxi or limousine motor common carrier that holds a certificate pursuant to article 10.1 of title 40, C.R.S. Any such lease or contract may contain the following provisions:

(a) That the driver may either lease or contract for a motor vehicle owned by such carrier or may own the motor vehicle driven and lease it to the carrier, which may then re-lease such motor vehicle to the driver;

(b) That the driver shall be instructed in the method of the carrier's operation, that the driver is familiar with federal, state, and municipal statutes, ordinances, and regulations, and that the carrier shall enforce compliance by the driver with such federal, state, and municipal statutes, ordinances, and regulations;

(c) That certain enumerated transportation services shall be accomplished personally by the driver;

(d) That certain characteristics on the body of the vehicle being used, including color and requirements for any written displays, are required for the sake of uniformity;

(e) That certain periodic driver safety training is required;

(f) That the common carrier has certain control over any assistant working with the driver for purposes of enforcement of and compliance with federal, state, and municipal statutes, ordinances, and regulations;

(g) That a specific number of hours is allotted in the form of shifts in which the driver shall complete a particular shipment of goods for the purpose of meeting the transportation equipment needs of drivers and the transportation needs of the public;

(h) That certain procedures for radio telecommunication between drivers and the carrier are mandated;

(i) That the driver shall work only for the carrier with whom such driver has contracted while such driver is operating the motor vehicle;

(j) That the driver is prohibited from advertising any services offered while driving for the carrier;

(k) That the carrier shall pay the driver's fees when the carrier accepts charge vouchers from the driver for services rendered to customers by such driver;

(l) That such lease or contract may be terminated by any party to such lease or contract; except that the driver may be required to complete an accepted trip; and

(m) That no length be specified for the term of such lease or contract.

(2) Leases or contracts containing the provisions specified in paragraphs (a), (b), (e), (f), (g), (h), and (i) of subsection (1) of this section shall be prima facie evidence that an independent contractor relationship exists between the parties to such lease or contract. This presumption may be overcome by clear and convincing evidence of an employment relationship between the parties to such lease or contract considering only factors not in the lease. Leases or contracts containing other optional provisions specified in subsection (1) of this section shall not change the characterization of the relationship between the driver and the carrier pursuant to such lease or contract.



§ 8-70-140.7. Employment does not include - land professionals

(1) "Employment" does not include services performed for a private for profit person or entity by a land professional, if:

(a) Substantially all remuneration paid in cash or otherwise for the performance of the services is directly related to the completion by the land professional of the specific tasks contracted for rather than to the number of hours worked by the individual; and

(b) The services performed by the land professional are performed under a contract between the land professional and the person or entity for whom the services are performed that provides that the land professional is to be treated as an independent contractor and not as an employee with respect to the services provided under the contract.

(2) For the purposes of this section, "land professional" means an individual who has been engaged primarily in:

(a) Negotiating for the acquisition or divestiture of mineral rights;

(b) Negotiating business agreements that provide for the exploration for or development of minerals;

(c) Determining ownership of minerals through the research of public and private records; and

(d) Reviewing the status of title, acting to cure title defects, and otherwise acting to reduce title risk associated with ownership of minerals, managing rights or obligations derived from ownership of interests in minerals, or unitizing or pooling of interest in minerals.



§ 8-70-140.8. Employment does not include - owners

"Employment" does not include services performed by members of a limited liability company, sole proprietors, or partners in a partnership.



§ 8-70-141. Wages - definition

(1) "Wages" means:

(a) All remuneration for personal services, including the cash value of all remuneration paid in any medium other than cash, other than remuneration paid in other than cash to an agricultural worker or a domestic worker. When an employing unit during a calendar year acquires the experience of an employer as provided in section 8-76-104 and if, immediately after such acquisition, the successor employer continues to employ an individual who immediately prior to the acquisition was an employee of the predecessor, any remuneration previously paid to the individual by the predecessor shall be considered as having been paid by the successor.

(b) (I) Repealed.

(II) Any amount treated as an employer contribution under 26 U.S.C. sec. 414 (h)(2); and

(III) Any employer contribution under a nonqualified deferred compensation plan. For the purposes of this subparagraph (III), "nonqualified deferred compensation plan" means any plan or other arrangement for deferral of compensation other than a plan described in section 8-70-142 (1)(c). Any amount deferred under a nonqualified deferred compensation plan shall be taken into account for the purposes of this paragraph (b) as of the date that the services are performed or the date that there is no substantial risk of forfeiture of the rights to such amount, whichever date is later, and shall not thereafter be treated as "wages" for the purposes of this section.

(IV) Any payment included in the definition of wages in the "Federal Unemployment Tax Act".

(c) Tips which are received while performing services that constitute employment and which are made known to the employer through a written statement furnished to him by the employee; and

(d) (I) With respect to weeks of unemployment beginning on or after January 1, 1978, wages for insured work paid for previously uncovered services. For the purposes of this paragraph (d), "previously uncovered services" means services which were not employment as defined in sections 8-70-126 to 8-70-140.8 and were not services covered pursuant to section 8-76-107 at any time during the one-year period ending December 31, 1975, and:

(A) Which are agricultural labor as defined in section 8-70-103 or domestic service as defined in section 8-70-121; or

(B) Which are services performed by an employee of this state or a political subdivision thereof, as provided for in section 8-70-119, or by an employee of a nonprofit educational institution which is not an institution of higher education, as provided for in section 8-70-103 (15).

(II) "Previously uncovered services" shall not apply to services to the extent that assistance under Title II of the "Emergency Jobs and Unemployment Assistance Act of 1974" was paid on the basis of such services.



§ 8-70-142. Wages - remuneration not included as wages

(1) "Wages" does not include:

(a) The amount of any payment (including any amount paid by an employer for insurance or annuities, or into a fund, to provide for any such payment) made to, or on behalf of, an employee or any of his dependents by an employer under a plan or system established by an employer which makes provision for his employees generally, or for his employees generally and their dependents, or for any class or classes of his employees and their dependents, on account of:

(I) Sickness or accident disability, but, in the case of payments made to an employee or any of his dependents, this paragraph (a) shall exclude from the term "wages" only payments which are received under the workers' compensation law; or

(II) Medical or hospitalization expenses in connection with sickness or accident disability; or

(III) Death;

(b) Any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability, made by an employer to or on behalf of an employee after the expiration of six calendar months following the last calendar month in which the employee worked for such employer;

(c) Any payment made to or on behalf of an employee or his beneficiary:

(I) From or to a trust described in 26 U.S.C. section 401 (a) which is exempt from tax under 26 U.S.C. section 501 (a) at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and not as a beneficiary of the trust; or

(II) Under or to a bond purchase plan which, at the time of such payment, is a qualified bond purchase plan described in 26 U.S.C. section 405 (a); or

(III) Under a simplified employee pension if, at the time of payment, it is reasonable to believe that the employee will be entitled to a deduction for such payment under 26 U.S.C. section 219 (b)(2); or

(IV) Under or to an annuity contract described in 26 U.S.C. section 403 (b), other than a payment for the purchase of such contract which is made by reason of a salary reduction agreement (whether evidenced by a written instrument or otherwise); or

(V) Under or to an exempt governmental deferred compensation plan, as defined in 26 U.S.C. section 3121 (v)(3); or

(VI) To supplement pension benefits under a plan or trust described in any of the provisions of this subsection (1) which are designed to take into account all or some portion of the increase in the cost of living, as determined by the United States secretary of labor, since retirement but only if such supplemental payments are under a plan which is treated as a welfare plan under section 3 (2)(B)(ii) of the federal "Employee Retirement Income Security Act of 1974", as amended; or

(VII) Under or to an annuity plan which, at the time of such payment, is a plan described in 26 U.S.C. section 403 (a); or

(VIII) Under a cafeteria plan (within the meaning of 26 U.S.C. section 125);

(d) The payment by an employer, without deduction from the remuneration of the employee, of the tax imposed upon an employee under 26 U.S.C. section 3101 or any payment required from any employee under articles 70 to 82 of this title if the remuneration is paid to the employee for domestic service in a private home or for agricultural labor;

(e) Remuneration paid to or on behalf of an employee if and to the extent that, at the time of the payment of such remuneration, it is reasonable to believe that a corresponding deduction is allowable under 26 U.S.C. section 217;

(f) Any payment or series of payments, except for any payment or series of payments which would have been paid if the employee's employment relationship had not been terminated, by an employer to an employee or any of his dependents which is paid:

(I) Upon or after the termination of an employee's employment relationship because of death or retirement for disability; and

(II) Under a plan established by the employer which makes provision for his employees generally or any class or classes of employees and their dependents;

(g) Remuneration for agricultural labor paid in any medium other than cash;

(h) Any contribution, payment, or service provided by an employer which may be excluded from the gross income of an employee, his spouse, or his dependents under the provisions of 26 U.S.C. section 120 (relating to amounts received under qualified group legal services plans);

(i) Any payment made or benefit furnished to or for the benefit of an employee if, at the time of such payment or such furnishing, it is reasonable to believe that the employee will be able to exclude such payment or benefit from income under 26 U.S.C. section 127 or 129;

(j) The value of any meals or lodging furnished by or on behalf of the employer if, at the time of such furnishing, it is reasonable to believe that the employee will be able to exclude such items from income under 26 U.S.C. section 119;

(k) Remuneration for service not in the course of the employer's trade or business paid to an employee in any medium other than cash;

(l) Any payment made by an employer to the survivors or the estate of a former employee after the calendar year in which such employee died;

(m) (I) Remuneration for duty in a branch of the United States military reserve or in the National Guard if such duty is served during a period of time that does not exceed seventy-two hours in duration from start of service to end of service during any one-month period;

(II) Remuneration for required annual training as part of duty pursuant to subparagraph (I) of this paragraph (m), for a period of time of approximately two weeks;

(n) Any payment made to or on behalf of an employee or such employee's beneficiary under an arrangement to which section 26 U.S.C. sec. 408 (p) applies, other than any elective contributions under section 26 U.S.C. sec. 408 (p)(2)(A)(I);

(o) Any payment made to or for the benefit of an employee if, at the time of such payment, it is reasonable to believe that the employee will be able to exclude such payment from income pursuant to section 26 U.S.C. sec. 106 (b);

(p) The amount of any payment, including any amount paid by an employer into a fund to provide for any such payment, made to or on behalf of an employee under a plan or system established by an employer that makes provision for his or her employees generally, or for classes of his or her employees, for the purpose of supplementing unemployment benefits; except that this paragraph (p) shall not apply if the employee has the option to receive a lump-sum payment instead of periodically distributed, supplemental unemployment benefits.



§ 8-70-143. Applicability of legislation

Legislation which amends, repeals, or adds to the provisions of articles 70 to 82 of this title shall become applicable to unemployment compensation claims on the first day (Sunday) of the first calendar week subsequent to the effective date of such legislation unless a different applicability date is specifically provided for by the general assembly.






Article 71 - Division of Unemployment Insurance

Part 1 - Division of Unemployment Insurance

§ 8-71-101. Division of unemployment insurance created - director

There is hereby created a division of unemployment insurance within the department of labor and employment, the head of which is the director of the division.



§ 8-71-102. Powers, duties, and functions - acceptance of moneys

(1) The functions of the division comprise all administrative functions of the state in relation to the administration of articles 70 to 82 of this title. The director of the division shall exercise the powers, duties, and functions prescribed under articles 70 to 82 of this title under the direction and supervision of the executive director of the department of labor and employment, as prescribed by section 24-1-105 (4), C.R.S. Any vacancy in the office of director of the division shall be filled in the manner provided by law.

(2) The division may accept and expend moneys from gifts, grants, donations, and other nongovernmental contributions for the purposes for which the division is authorized.



§ 8-71-103. Organization of division - authority to issue bonds

(1) (Deleted by amendment, L. 2012.)

(2) (a) The division constitutes an enterprise for purposes of section 20 of article X of the state constitution, as long as the division retains authority to issue revenue bonds and the division receives less than ten percent of its total annual revenues in grants, as defined in section 24-77-102 (7), C.R.S., from all Colorado state and local governments combined. For as long as it constitutes an enterprise pursuant to this section, the division is not subject to section 20 of article X of the state constitution.

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), the enterprise established pursuant to this subsection (2) has all the powers and duties authorized by articles 70 to 82 of this title pertaining to unemployment insurance and unemployment compensation. The unemployment compensation fund, created in section 8-77-101, constitutes part of the enterprise established pursuant to this subsection (2).

(II) The employment support fund established in section 8-77-109 (1) shall not be included in or administered by the enterprise established pursuant to this subsection (2).

(c) Nothing in this subsection (2) limits or restricts the authority of the division to expend its revenues consistent with the provisions of articles 70 to 82 of this title.

(d) (I) Upon receiving the certifications specified in subparagraphs (III) and (IV) of this paragraph (d), the division may issue revenue bonds for the same purposes and on the same terms, and levy and apply the proceeds of bond assessments for the same purposes and in the same manner, as the Colorado housing and finance authority may issue bonds and levy and apply the proceeds of bond assessments under section 29-4-710.7, C.R.S., substituting references to the division for references to the authority under that section. Bond assessments levied by the division may be used to pay revenue bonds issued by the division under this paragraph (d) or revenue bonds issued by the Colorado housing and finance authority under section 29-4-710.7, C.R.S.

(II) Any bonds issued pursuant to this paragraph (d) must be executed and delivered by the director of the division and may be in the form, may be sold and may have the same terms as provided in section 43-4-807 (1)(b) and (1)(c), C.R.S., may contain the provisions permitted by section 43-4-807 (1)(d), C.R.S., shall be legal investments for the entities described in, subject to the terms set forth in, section 43-4-807 (3), C.R.S., and shall be exempt from taxation and assessments in the state as provided in section 43-4-807 (4), C.R.S. The division may invest or deposit any proceeds and interest from the sale of such bonds as provided in section 43-4-807 (2), C.R.S. The division shall have the power to enter into all other contracts or agreements, which contracts and agreements are not subject to the "Procurement Code", articles 101 to 112 of title 24, C.R.S., that are necessary or incidental to the exercise of its powers and duties under this paragraph (d), including the power to engage the services of consultants, financial advisors, underwriters, bond insurers, letter of credit banks, rating agencies, and agents and other persons whose services may be required or deemed advantageous by the division, and the power to enter into interest rate exchange agreements for bonds that have been issued in accordance with this paragraph (d). The amount of outstanding liability for bonds issued pursuant to this paragraph (d) or section 29-4-710.7, C.R.S., is not taken into account for purposes of rate setting under article 76 of this title.

(III) The division may not issue its bonds pursuant to this paragraph (d) until the monthly balance in the unemployment compensation fund is equal to or less than nine-tenths of one percent of the total wages reported by ratable employers for the calendar year, or for the most recent available four consecutive quarters prior to the last computation date, and the governor, the state treasurer, and the executive director of the department of labor and employment have each certified in writing to the division:

(A) That other funding alternatives to the issuance of bonds by the division under this paragraph (d) have been considered and that the issuance of such bonds is the most cost-effective means for the division to maintain adequate balances in the unemployment compensation fund or to repay moneys advanced to the state pursuant to 42 U.S.C. sec. 1321;

(B) The amount of money required to maintain adequate balances in the unemployment compensation fund or to repay moneys advanced to the state pursuant to 42 U.S.C. sec. 1321, or both; and

(C) The amount of bonds to be issued.

(IV) In addition to the written certifications specified in subparagraph (III) of this paragraph (d), the executive director of the department of labor and employment shall certify in writing that the issuance of bonds as authorized by law would not result in decertification of Colorado's unemployment insurance program, impact any cap application, affect the receipt of emergency unemployment compensation funds, create an ineligibility for receipt of federal funds, or result in other penalties or sanctions under the federal "Social Security Act", as amended, or the "Federal Unemployment Tax Act", as amended, 26 U.S.C. sec. 3301 et seq.






Part 2 - Work Force Investment Act






Article 72 - Administration of Division

§ 8-72-101. Duties and powers of division

(1) It is the duty of the division to administer articles 70 to 82 of this title; and it has the power to employ such persons, make such expenditures, require such reports, make such investigations, set such reasonably necessary standards, create and require the use of such forms, adopt such administrative methods and procedures, and take such other action as it deems necessary or suitable to that end. The division shall determine its own organization and methods of procedure in accordance with the provisions of articles 70 to 82 of this title.

(2) Repealed.

(3) (a) Whenever any event occurs that may have a material effect on the adequacy of the fund, whether to increase costs or decrease revenues or otherwise, the division shall promptly analyze the potential effect and provide the analysis to the governor and the general assembly. For purposes of this subsection (3), "event" includes proposed federal or state legislation and administrative or judicial adjudications.

(b) Notwithstanding section 24-1-136 (11)(a)(I), the department of labor and employment shall update the general assembly annually on the status of the fund during the hearing conducted pursuant to section 2-7-203. By August 31, 2012, and by each August 31 thereafter, the division shall report to the joint budget committee, the economic and business development committee of the house of representatives, and the business, labor, and technology committee of the senate, or their successor committees, regarding the status of the fund. The report shall include at least the following from the prior calendar year:

(I) Total fund revenues and expenditures;

(II) The highest and lowest trust fund balance from the prior calendar year and a comparison of those balances to the following three solvency measures: The reserve ratio, the high-cost multiple, and the average high-cost multiple;

(III) An analysis of the responsiveness of the funding mechanism to changes in economic conditions, both positive and negative;

(IV) An analysis of any material concerns identified by the division in fund solvency, revenue, and expenditures;

(V) An analysis of the impact of total premiums assessed to employers by employer size and employer experience;

(VI) The total amount of overpayments paid to claimants and the total amount of overpayments recovered; and

(VII) An analysis of measures taken by the division to reduce the total number and amount of overpayments and fraudulent payments.



§ 8-72-102. Rules

(1) The director of the division has the power to adopt, amend, or rescind, in accordance with section 24-4-103, C.R.S., reasonable and necessary rules relating to the administration of the "Colorado Employment Security Act" and governing hearings and proceedings under such act.

(2) The director shall adopt rules establishing a procedure for an individual or employer filing a petition for review pursuant to section 8-74-106 (1)(a) or (1)(b) or an appeal pursuant to section 8-73-107 (1)(c)(I)(A), 8-74-103 (1), 8-74-104 (1), 8-76-113 (1) or (2), or 8-81-101 (4)(c), or an interested party presenting additional information pursuant to section 8-74-102 (1), to contest a determination by the director that the individual, employer, or interested party failed to comply with a deadline set forth in the applicable section by providing proof that the petition for review, appeal, or additional information was timely mailed.



§ 8-72-103. Publications

The director of the division shall determine what information should be made public in order to carry out the provisions of articles 70 to 82 of this title. Materials of the division circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 8-72-104. Personnel

Subject to other provisions of articles 70 to 82 of this title and the state personnel system regulations, the division is authorized to appoint, fix the compensation, and prescribe the duties and powers of such officers, accountants, attorneys, experts, and other persons as may be necessary in the performance of its duties. The division may delegate to any such person so appointed such power as it deems reasonable and proper for the effective administration of articles 70 to 82 of this title. In its discretion, the division may bond any person handling moneys or signing checks under articles 70 to 82 of this title.



§ 8-72-106. Employment stabilization

The division, with the advice and aid of such advisory councils as it may appoint and through its appropriate sections, shall take all appropriate steps to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of vocational training, retraining, and vocational guidance; to investigate, recommend, advise, and assist in the establishment and operation, by municipalities, counties, school districts, and the state, of reserves for public works to be used in times of business depression and unemployment; to promote the reemployment of unemployed workers throughout the state in every way that may be feasible; and, to these ends, to carry on investigations and research studies, the results of which, if circulated in quantity outside the division, shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 8-72-107. Records and reports - fee - violation - penalty

(1) Each employing unit shall keep true and accurate work records, containing such information as the division may prescribe. Such records shall be retained for a period of not less than five years and shall be open to inspection and be subject to being copied by the division or its authorized representatives at any reasonable time and as often as may be necessary. The division or any referee may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which it or the referee deems necessary for the effective administration of articles 70 to 82 of this title. Information thus obtained, or obtained from any individual pursuant to the administration of articles 70 to 82 of this title, except to the extent necessary for the proper presentation of a claim, or withholding tax or unemployment insurance account numbers if such numbers are obtained from the department of revenue pursuant to section 39-21-113, C.R.S., shall be held confidential and shall not be published or be open to public inspection (other than to public employees in the performance of their public duties, to an agent of a state or local child support enforcement agency pursuant to section 8-72-109 (9), or to an agent of the division designated as such in writing for the purpose of accomplishing certain of the division's functions) in any manner revealing the individual's or employing unit's identity. Any interested party or such party's authorized representative, in preparation for and prior to any hearing on a claim governed by articles 70 to 82 of this title, shall be entitled to examine and, upon the payment of a reasonable fee to the division, obtain a copy of any materials contained in such records to the extent necessary for proper presentation of the party's position at the hearing. Notwithstanding said provisions of this subsection (1), any applicant for work shall be entitled to examine and copy, or obtain a copy from the division upon payment of the costs of duplication, any letters of reference or other similar documents pertaining to the applicant that are in possession of the division. Any employee or member of the division or any referee who violates any provision of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty dollars nor more than two hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.

(2) The division may request the comptroller of the currency of the United States to cause an examination of the correctness of any return or report of any national banking association rendered pursuant to the provisions of articles 70 to 82 of this title. In connection with such request, the division may transmit any such report or return to the comptroller of the currency of the United States as provided in section 1606 (c) of the federal internal revenue code.

(3) Repealed.



§ 8-72-108. Oaths - witnesses - subpoenas

(1) In the discharge of the duties imposed by articles 70 to 82 of this title, the division or its duly authorized representative shall have power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with a disputed claim or the administration of articles 70 to 82 of this title.

(2) In case of contempt or refusal to obey a subpoena issued to any person, any court of this state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which said person guilty of contempt or refusal to obey is found or resides or transacts business, upon application by the division or its duly authorized representative, shall have jurisdiction to issue to such person an order requiring him to appear before the division or its duly authorized representative to produce evidence if so ordered or give testimony touching the matter under investigation or in question. Any failure to obey such order of the court may be punished by said court as a contempt thereof. Any person who, without just cause, fails or refuses to attend and testify or to answer any lawful inquiry, or to produce books, papers, correspondence, memoranda, and other records, if it is in his power so to do in obedience to a subpoena of the division or its duly authorized representative, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than two hundred dollars, or by imprisonment in the county jail for not more than sixty days, or by both such fine and imprisonment. Each day such violation continues shall be deemed a separate offense.

(3) No person may be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the division or its duly authorized representative or in obedience to the subpoena of the division or its duly authorized representative in any cause or proceeding before the division or its duly authorized representative on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise; except that such individual so testifying is not exempt from prosecution and punishment for perjury in the first degree committed in so testifying.



§ 8-72-109. State-federal cooperation

(1) (a) In the administration of articles 70 to 82 of this title, the division shall cooperate with the United States department of labor to the fullest extent consistent with the provisions of articles 70 to 82 of this title, and shall take such action through the adoption of appropriate rules, regulations, administrative methods, and standards as may be necessary to secure to the state and its citizens all the advantages available under the provisions of the federal "Social Security Act", as amended, section 3302 of the "Federal Unemployment Tax Act", the "Wagner-Peyser Act", as amended, and the "Federal-State Extended Unemployment Compensation Act of 1970".

(b) In the administration of the provisions of article 75 of this title, which are enacted to conform with the requirements of the "Federal-State Extended Unemployment Compensation Act of 1970", the division shall take such action as may be necessary:

(I) To ensure that the provisions are so interpreted and applied as to meet the requirements of such federal act as interpreted by the United States department of labor; and

(II) To secure to this state the full reimbursement of the federal share of extended benefits paid under articles 70 to 82 of this title that are reimbursable under the federal act.

(2) The division shall comply with the regulations of the secretary of labor or his successor relating to the receipt or expenditure by this state of money granted under any of said acts and shall make such reports, in such form and containing such information as the secretary of labor may from time to time require, and shall comply with such provisions as the secretary of labor, from time to time, may find necessary to assure the correctness and verification of such reports. The division shall afford reasonable cooperation with every agency of the United States charged with the administration of any employment security law.

(3) The division is authorized to make such investigations, obtain and transmit such information, make available such services and facilities, and exercise such of the other powers provided in articles 70 to 82 of this title with respect to the administration of articles 70 to 82 of this title as it deems necessary or appropriate to facilitate the administration of any state or federal unemployment insurance or public employment service law and in like manner to accept and utilize information, services, and facilities made available to the state by the agency charged with the administration of any such other unemployment insurance or public employment service law.

(4) Upon request therefor the division shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment the name, address, ordinary occupation, and employment status of each recipient of benefits and such recipient's right to further benefits under articles 70 to 82 of this title.

(5) The division may make the state's records relating to the administration of articles 70 to 82 of this title available to the railroad retirement board and may furnish the railroad retirement board, at the expense of such board, such copies thereof as the railroad retirement board deems necessary for its purposes.

(6) (a) The division may afford reasonable cooperation with every agency of the United States charged with the administration of any law providing for payment of benefits arising out of unemployment. In so doing, the division may use its personnel and equipment and accept and use federal funds and make payments therefrom, but in so doing it is not required to neglect or to carry on with less efficiency its own program, and the state of Colorado and its employees shall be free from liability except in case of gross negligence or attempt to defraud the United States.

(b) The director of the division is authorized to enter into agreements with every agency of the United States charged with administration of income or wage verification for the purpose of exchanging information among agencies as a method of controlling the overpayment of unemployment benefits.

(7) The director of the division is authorized to enter into agreements with other departments and divisions of the state for the purpose of obtaining such information as he deems necessary for the proper administration of articles 70 to 82 of this title and providing for payment of the costs thereof.

(8) The director of the division is authorized to enter into agreements with other departments and divisions of the state for the purpose of establishing an income and eligibility system for the exchange of information among agencies administrating federally assisted human service programs. Such system shall conform to all requirements and restrictions of section 1137 of the federal "Social Security Act", as amended.

(9) (a) Information obtained by a state or local child support enforcement agency pursuant to subsection (8) of this section may be used only for the purposes authorized by said subsection (8) and may not be disclosed by such agency to any person or entity for the purposes of establishing, modifying, or collecting child support obligations or locating individuals owing such obligations unless safeguards for the confidentiality of such information, consistent with section 303 (e)(1)(B) of the federal "Social Security Act", as amended, are established by agreement. Neither the division nor its employees shall be liable in civil action for providing information in accordance with subsection (8) of this section.

(b) The limitations on disclosure of information obtained pursuant to subsection (8) of this section set forth in paragraph (a) of this subsection (9) shall apply to any agent of a state or local child support enforcement agency specified in section 8-72-107 (1).

(10) On a quarterly basis, the director of the division shall provide wage and claim information contained in division records to the secretary of the federal department of health and human services for purposes of the national directory of new hires pursuant to all requirements and restrictions set forth in section 453 of the federal "Social Security Act", as amended.



§ 8-72-110. Reciprocal interstate agreements

(1) The division is authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states, or of the federal government, or both, whereby potential rights to benefits under articles 70 to 82 of this title may constitute the basis for payment of benefits by another state or by the federal government, and potential rights to benefits accumulated under the law of another state or of the federal government may constitute the basis for the payment of benefits by this state. Such benefits shall be paid under such provisions of articles 70 to 82 of this title, or under the provisions of the law of such state or of the federal government, or under such combination of the provisions of both laws as may be agreed upon as being fair and reasonable to all affected interests. No such arrangement shall be entered into unless it contains provisions for reimbursement to the fund for such benefits as are paid on the basis of wages and service, subject to the law of another state or of the federal government, and provisions for reimbursement from the fund for such benefits paid by another state or by the federal government on the basis of wages and service, subject to articles 70 to 82 of this title. Reimbursements paid from the fund pursuant to this section shall be deemed to be benefits for the purposes of articles 70 to 82 of this title.

(2) (a) Repealed.

(b) (I) The division may enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, whereby wages for insured work paid in another state or by the federal government are deemed to be wages for insured work under articles 70 to 82 of this title; and wages for insured work paid under articles 70 to 82 of this title are deemed to be wages on the basis of which unemployment insurance is payable under a corresponding law of another state or of the federal government. No such arrangement may be entered into unless it contains provision for reimbursement to the fund for the benefits paid under articles 70 to 82 of this title on the basis of the wages and provision for reimbursement from the fund for the benefits paid under such other law on the basis of wages for insured work as the division finds will be fair and reasonable to all affected interests. Reimbursements paid from the fund pursuant to this section are deemed to be benefits for the purposes of articles 70 to 82 of this title; except that no charge may be made to a premium-paying employer's account under sections 8-76-101 to 8-76-104. With the exception of benefit overpayments, the noncharging shall not apply to reimbursing employer accounts that will be charged in accordance with section 8-76-102.5 in the same amount and to the same extent as if the reimbursement to another state had been benefits based solely on wages paid by an employer covered by articles 70 to 82 of this title.

(II) This paragraph (b) is effective December 31, 2012.

(3) The division is authorized to enter into arrangements with the appropriate agencies of other states or the federal government whereby individuals performing services in this and other states for employing units under circumstances not specifically provided for in sections 8-70-126 to 8-70-140.7 or under similar provisions in the unemployment compensation laws of such other states shall be deemed to be engaged in employment performed entirely within this state or within one of such other states and whereby potential rights and benefits accumulated under the unemployment compensation laws of several states or under such a law of the federal government, or both, may constitute the basis for the payment of benefits through a single appropriate agency under terms that the department finds will be fair and reasonable as to all affected interests and will not result in any substantial loss to the fund. An individual applying for unemployment insurance benefits through an interstate agreement authorized by this section who is not a Colorado resident and is unable to produce a Colorado driver's license or Colorado identification card shall produce one of the other documents required by section 24-76.5-103 (4)(a), C.R.S., or a valid driver's license or state identification card issued in another state, or, in the case of individuals residing in Canada, a valid Canadian identification card or valid Canadian driver's license, and execute an affidavit as described in section 24-76.5-103 (4)(b), C.R.S., stating that he or she is a United States citizen, a legal permanent resident, or otherwise lawfully present in the United States pursuant to federal law.

(4) The division is further authorized to enter into arrangements with the appropriate agencies of other states or of the federal government for the determination, adjustment, collection, and assessment of premiums by employers with respect to employment within and without this state.

(5) For the purposes of establishing and maintaining free public employment offices, the division is authorized to enter into agreements with the railroad retirement board or any other agency of the United States charged with the administration of an employment security law, with any political subdivision of this state, or with any private, nonprofit organization. As a part of any such agreement, the division may accept moneys, services, or quarters as a contribution to the employment security administration fund.



§ 8-72-111. Release of location information concerning individuals with outstanding felony arrest warrants

(1) Notwithstanding any provision of state law to the contrary and to the extent allowable under federal law, at the request of the Colorado bureau of investigation, the division shall provide the bureau with information concerning the location of any person whose name appears in the division's records who is the subject of an outstanding felony arrest warrant. Upon receipt of such information, it shall be the responsibility of the bureau to provide appropriate law enforcement agencies with location information obtained from the division. Location information provided pursuant to this section shall be used solely for law enforcement purposes. The division and the bureau shall determine and employ the most cost-effective method for obtaining and providing location information pursuant to this section. Neither the division nor its employees or agents shall be liable in civil action for providing information in accordance with the provisions of this subsection (1).

(2) As used in subsection (1) of this section, "law enforcement agency" means any agency of the state or its political subdivisions that is responsible for enforcing the laws of this state. "Law enforcement agency" includes but is not limited to any police department, sheriff's department, district attorney's office, the office of the state attorney general, and the Colorado bureau of investigation.



§ 8-72-112. Division - reporting - veterans programs

The division, by September 30, 2002, and on or before September 30 each year thereafter, shall provide sufficient information to enable the Colorado board of veterans affairs to complete the report required by section 28-5-703 (3), C.R.S.



§ 8-72-113. Annual report - federal stimulus moneys to expand unemployment benefits - repeal

(1) (a) By December 31, 2009, and by each December 31 thereafter until federal stimulus moneys have been exhausted, the division, in connection with its reporting requirements set forth in section 8-73-114 (6), shall report on the total accumulated federal stimulus moneys expended as of December 1 of the year in which the report is submitted in connection with the expansion of unemployment insurance benefits enacted by Senate Bill 09-247 in 2009. The report shall delineate the portions of the federal stimulus moneys expended in connection with each area of expansion of unemployment insurance benefits enacted pursuant to Senate Bill 09-247.

(b) As used in this section, "federal stimulus moneys" means unemployment compensation modernization incentive payments made to the state's unemployment trust fund in accordance with the federal "American Recovery and Reinvestment Act of 2009", Pub.L. 111-5, for enacting unemployment compensation modernization as required by the federal act.

(2) (a) This section is repealed, effective when the state has exhausted all of the federal stimulus moneys provided to the state to fund the expansion of unemployment insurance benefits enacted by Senate Bill 09-247 in 2009.

(b) The director of the division shall notify the revisor of statutes, in writing, when the condition specified in paragraph (a) of this subsection (2) has been satisfied.



§ 8-72-114. Employee misclassification - investigations - enforcement - advisory opinions - rules - employee misclassification advisory opinion fund - statewide study - report - definitions - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Misclassification of employees as independent contractors in violation of the "Colorado Employment Security Act" and, in particular, the provisions of article 70 of this title defining the employment relationship, may pose a significant problem in this state and leads to underpayment of employment taxes and premiums that employers are obligated to pay the state for covered employment;

(b) Businesses that misclassify employees gain an unfair competitive advantage over businesses that properly classify employees and pay appropriate taxes and premiums to the state;

(c) When employees are misclassified, the protections available to properly classified employees against economic insecurity are unavailable to those misclassified employees, and the stream of revenue that should be paid to the state to provide protections to misclassified employees is not available.

(2) As used in this section:

(a) "Act" means the "Colorado Employment Security Act".

(b) "Complainant" means the person who files a complaint with the division pursuant to this section.

(c) "Director" means the director of the division.

(d) Repealed.

(e) "Executive director" means the executive director of the department of labor and employment.

(f) "Misclassification of employees" means erroneously classifying a person as an independent contractor, free from control and direction of the employer in the performance of service for the employer, when the employer cannot show an exception, pursuant to section 8-70-103 (11), to the general rule that service being performed for the employer is presumed to be employment for purposes of the act.

(g) "Respondent" means the person against whom a complaint is filed pursuant to this section.

(3) (a) The division shall be responsible for accepting and investigating complaints regarding misclassification of employees and enforcing the requirements of the act regarding classification of employees and payment of premiums.

(b) Any person may file a written complaint with the division alleging that a person engaged in employment is being misclassified by an employer as an independent contractor. The complainant shall specify in the complaint the facts showing that the person classified as an independent contractor is engaged in employment, as defined in article 70 of this title.

(c) The director may investigate a complaint filed pursuant to this subsection (3) and shall focus on the investigation of the most egregious complaints or those complaints alleging intentional acts of misclassification of employees undertaken in order to gain a competitive advantage or to avoid the payment of premiums.

(d) No later than thirty days after receipt of a complaint, the director shall determine whether or not an investigation is warranted. If the director determines that an investigation is warranted, the director shall notify the complainant and respondent that an investigation will be conducted and shall conduct the investigation in accordance with the act and the rules adopted pursuant to the act. The complainant and respondent shall cooperate and provide information as necessary to facilitate the investigation.

(e) (I) Upon conclusion of an investigation, the director shall issue a written order either dismissing the complaint or finding that the employer has engaged in the misclassification of employees and has failed to pay appropriate premiums for covered employment as defined in article 70 of this title.

(II) If the director finds that an employer has engaged in the misclassification of employees, the director shall order the employer to pay back premiums owed and interest.

(III) Upon a finding that the employer, with willful disregard of the law, misclassified employees, the director may:

(A) Impose a fine of up to five thousand dollars per misclassified employee for the first misclassification with willful disregard, and for a second or subsequent misclassification with willful disregard, a fine of up to twenty-five thousand dollars per misclassified employee; and

(B) Upon a second or subsequent misclassification with willful disregard, issue an order prohibiting the employer from contracting with, or receiving any funds for the performance of contracts from, the state for up to two years after the date of the director's order. Upon the issuance of such order, the director shall notify state departments and agencies as necessary to ensure enforcement of the order.

(f) The director shall provide a copy of the written order to the respondent. Those portions of the written order that are not confidential under the act shall be a public record.

(g) An employer shall have the right to appeal the director's order in accordance with section 8-76-113.

(4) (a) An employer may request a written advisory opinion from the director concerning whether the employer should classify the individual as an employee for purposes of complying with the act. The employer shall provide the director with information necessary for the director to issue an advisory opinion.

(b) Upon receipt of a request and pertinent information from an employer, the director shall issue an advisory opinion to the employer, indicating whether the employer should classify the individual as an employee in order to comply with the act. An opinion issued pursuant to this subsection (4) is only advisory, based on the information provided by the employer and the director's understanding of the circumstances at the time issued, and is not binding on the division, the employer, or any other state or local governmental entity.

(c) The director shall promulgate rules in accordance with article 4 of title 24, C.R.S., establishing the process for issuing an advisory opinion and the fees to be charged the requesting employer to cover the director's and division's costs in providing the advisory opinion. Any fees charged pursuant to this subsection (4) for the costs associated with issuing an advisory opinion shall be deposited in the employee misclassification advisory opinion fund, which fund is hereby created. Moneys in the employee misclassification advisory opinion fund shall be subject to annual appropriation by the general assembly for the purposes of this subsection (4). Interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(5) The director, by all means reasonable and within budgetary constraints, shall publicize the complaint process established in this section and its availability to those who have discovered misclassification of employees. The director shall develop and make available free of charge to employers a notice explaining the rights of employees to be properly classified and the availability of a complaint process pursuant to this section. Employers shall post the notice conspicuously in the workplace or otherwise where it can be seen as employees come or go to their places of work.

(6) to (8) Repealed.






Article 73 - Benefits - Eligibility - Disqualification

§ 8-73-101. Payment of benefits

(1) All benefits provided in this article shall be payable from the fund. All benefits shall be paid through employment offices or such other agencies as the director of the division, by general rule, may designate. Notwithstanding any other provision of the law to the contrary, any amount of unemployment compensation payable to any individual for any week, if not an even dollar amount, shall be rounded to the next lower full dollar amount.

(2) An individual's eligibility and benefit amounts shall be determined weekly. Unemployment insurance benefit checks shall be issued once every two weeks; except that the division, when it determines it to be necessary for proper administration of articles 70 to 82 of this title, including the effecting of administrative economies, may issue benefit checks on a weekly basis. Under no circumstance shall benefit checks be issued less frequently than once every two weeks.



§ 8-73-102. Weekly benefit amount for total unemployment

(1) (a) Except as otherwise provided in section 8-73-104 or subsection (2) of this section, each eligible individual who is totally unemployed in any week shall be paid, with respect to such week, benefits at the rate of sixty percent of one-twenty-sixth of the wages paid for insured work during the two consecutive quarters of the individual's base period in which such total wages were highest, computed to the next lower multiple of one dollar but not more than one-half of the average weekly earnings in all covered industries in Colorado according to the records of the division, as computed by the division in June for the ensuing twelve months beginning July 1, on the basis of the most recent available figures, and not less than twenty-five dollars.

(b) (I) If an individual does not have sufficient qualifying weeks or wages in the base period to qualify for unemployment insurance benefits, the individual shall have the option of designating that the base period shall be the alternative base period.

(II) If information regarding weeks and wages for the calendar quarter immediately preceding the first day of the benefit year is not available from the regular quarterly reports of wage information, and the division is not able to obtain the information using other means pursuant to state or federal law, the division may base the determination of eligibility for unemployment insurance benefits on the affidavit of the unemployed individual with respect to weeks and wages for that calendar quarter. The individual shall furnish payroll documentation, if available, in support of the affidavit. The division shall verify the employee's wage information. A determination of unemployment insurance benefits based on an alternative base period shall be adjusted when the quarterly report of wage information from the employer is received, if that information causes a change in the determination.

(2) An individual who is entitled to the maximum weekly benefit amount as computed in subsection (1) of this section shall receive a weekly benefit amount of fifty percent of one fifty-second of his total wages paid for insured work during his base period, computed to the next lower multiple of one dollar, but not to exceed fifty-five percent of the average weekly earnings in all covered industries in Colorado; except that the maximum weekly benefit amount in effect on July 1, 1985, as computed pursuant to this subsection (2), shall remain in effect until such maximum weekly benefit amount is equal to or less than fifty-five percent of the average weekly earnings in all covered industries in Colorado. In no case shall an individual receive a weekly benefit amount computed in accordance with this subsection (2) unless it is greater than the weekly benefit amount yielded by computation in accordance with subsection (1) of this section.

(3) Benefit amounts determined under the provisions of this section shall apply only to those individuals whose benefit years begin subsequent to the effective date of each newly computed maximum benefit amount. No redetermination of benefit amounts already established shall be required by the computation of new maximum benefit amounts.

(4) There shall be deducted from the weekly benefit amount that part of wages payable to such individual with respect to such week that is in excess of twenty-five percent of the weekly benefit amount, and the weekly benefit amount resulting shall be computed to the next lower multiple of one dollar.

(5) (a) There shall be deducted from the weekly benefit amount child support intercept payments calculated under paragraphs (b) to (h) of this subsection (5).

(b) An individual filing a new claim for unemployment compensation shall, at the time of filing such claim, disclose whether or not the individual owes child support obligations. If any such individual discloses that he owes child support obligations and is determined to be eligible for unemployment compensation, the division shall notify the state or local child support enforcement agency enforcing such obligation that the individual has been determined to be eligible for unemployment compensation.

(c) The division shall deduct and withhold from any unemployment compensation payable to an individual that owes child support obligations:

(I) The amount specified by the individual to the division to be deducted and withheld under this subsection (5), if neither subparagraph (II) of this paragraph (c) nor subparagraph (III) of this paragraph (c) is applicable; or

(II) The amount, if any, determined pursuant to an agreement submitted to the division under section 454(20)(B)(i) of the "Social Security Act", as amended, by the state or local child support enforcement agency, unless subparagraph (III) of this paragraph (c) is applicable; or

(III) Any amount otherwise required to be so deducted and withheld from such unemployment compensation pursuant to legal process, as that term is defined in section 462(e) of the "Social Security Act", as amended, transmitted to the division.

(d) Any amount deducted and withheld under paragraph (c) of this subsection (5) shall be paid by the division to the appropriate state or local child support enforcement agency.

(e) Any amount deducted and withheld under paragraph (c) of this subsection (5) shall be treated as if it were paid to the individual as unemployment compensation and as if it were paid by such individual to the state or local child support enforcement agency in satisfaction of the individual's child support obligations.

(f) For the purposes of this subsection (5), "unemployment compensation" means any compensation payable under articles 70 to 82 of this title, including amounts payable by the division pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

(g) This subsection (5) applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the division under this section which are attributable to child support obligations being enforced by the state or local child support enforcement agency.

(h) As used in this subsection (5), "child support obligations" includes only those obligations which are being enforced pursuant to a plan described in section 454 of the "Social Security Act", as amended, which has been approved by the secretary of health and human services under part D of Title IV of the "Social Security Act".

(i) As used in this subsection (5), "state or local child support enforcement agency" means any agency of a state or a political subdivision operating pursuant to a plan described in paragraph (h) of this subsection (5).

(6) (a) There shall be deducted from the weekly benefit amount any uncollected overissuance of food stamp coupons calculated under paragraphs (b) to (f) of this subsection (6).

(b) The division shall deduct and withhold from any unemployment compensation payable to an individual that owes an uncollected overissuance of food stamp coupons:

(I) The amount specified by the individual to the division to be deducted and withheld under this subsection (6);

(II) The amount, if any, determined pursuant to an agreement submitted to the division under section 13(c)(3)(A) of the federal "Food Stamp Act", as amended, by the state food stamp agency; or

(III) Any amount otherwise required to be deducted and withheld from such unemployment compensation pursuant to section 13(c)(3)(B) of the federal "Food Stamp Act", as amended.

(c) Any amount deducted and withheld under paragraph (b) of this subsection (6) shall be paid by the division to the appropriate state food stamp agency.

(d) Any amount deducted and withheld under paragraph (b) of this subsection (6) shall for all purposes be treated as if it were paid to the individual as unemployment compensation and then paid by such individual to the state food stamp agency to which the uncollected overissuance of food stamp coupons is owed as repayment for the overissuance.

(e) This subsection (6) applies only if appropriate arrangements have been made for reimbursement by the state food stamp agency for the administrative costs incurred by the division under this section that are attributable to repayment of uncollected overissuances of food stamp coupons owed to the state food stamp agency.

(f) For the purposes of this subsection (6):

(I) "State food stamp agency" means any agency described in section 3(n)(1) of the federal "Food Stamp Act", as amended, that administers the food stamp program established under such federal act within this state.

(II) "Uncollected overissuance" has the meaning provided for the term in section 13(c)(1) of the federal "Food Stamp Act", as amended.

(III) "Unemployment compensation" has the meaning provided for the term in paragraph (f) of subsection (5) of this section.

(7) (a) An individual filing a new claim for unemployment compensation shall, at the time of filing such claim, be advised that:

(I) Unemployment compensation is subject to federal and state income tax;

(II) Requirements exist pertaining to estimated tax payments;

(III) The individual may elect to have federal income tax deducted and withheld from the individual's payment of unemployment compensation at the rate specified in the federal internal revenue code;

(IV) The individual may elect to have Colorado state income tax deducted and withheld from the individual's payment of unemployment compensation at the rate of four percent; and

(V) The individual shall be permitted to change a previously elected withholding status no more than one time during each "benefit year" as that term is defined by section 8-70-111 (1).

(b) Amounts deducted and withheld from unemployment compensation for income tax purposes shall remain in the unemployment compensation fund, created pursuant to section 8-77-101, until transferred to the federal or state taxing authority as a payment of income tax.

(c) The director of the division shall follow all procedures specified by the United States department of labor and the federal internal revenue service pertaining to the deducting and withholding of income tax.

(d) Amounts shall be deducted and withheld under the provisions of this subsection (7) for income tax purposes only after amounts are deducted and withheld for any overpayments, child support obligations, food stamp overissuances, or any other amounts required to be deducted and withheld under articles 70 to 82 of this title.



§ 8-73-103. Benefits for partial unemployment

(1) Each eligible individual who is partially unemployed shall be paid a partial benefit. Partial benefits shall be in an amount equal to the eligible individual's weekly benefit amount for total unemployment, minus that part of wages payable to such individual with respect to such week which is in excess of twenty-five percent of his weekly benefit amount as computed in accordance with section 8-73-102, and the benefit payment resulting shall be computed to the next lower multiple of one dollar.

(2) The director of the division is authorized to prescribe regulations governing benefits for partial unemployment for other pay periods which will result in benefit amounts for such periods proportionate to the amounts prescribed in this article for weekly pay periods.



§ 8-73-104. Duration of benefits

(1) The division shall compute wage credits for each individual by crediting him with the wages for insured work paid during each quarter of such individual's base period or twenty-six times the current maximum benefit amount, whichever is the lesser. Any otherwise eligible individual shall be entitled during any benefit year to a total amount of benefits equal to twenty-six times his weekly benefit amount or one-third of his wage credits for insured work paid during his base period, whichever is the lesser; except that benefits based on seasonal wages may be paid only for unemployment during the normal seasonal period of the seasonal industry in which such wage credits were earned and only to seasonal workers who are available for work in such seasonal industry, and the total thereof shall not exceed one-third of such individual's wages paid for insured seasonal work during the corresponding normal seasonal period of his base period. For the purposes of this section, wages shall be counted as "wages for insured work" for benefit purposes with respect to any benefit year only if such benefit year begins subsequent to the date on which the employing unit by whom the wages were paid has satisfied the conditions of section 8-70-113, 8-76-104, or 8-76-107, with respect to becoming an employer.

(2) (a) Repealed.

(b) (I) Notwithstanding any other provision of this section or of section 8-76-102.5 (11)(a), benefits based upon regular part-time employment may not be charged to the experience rating account of the regular part-time employer until the claimant has become separated from the regular part-time employment, and then only for those weeks of unemployment that occur after the separation.

(II) This paragraph (b) is effective December 31, 2012.



§ 8-73-105. Part-time workers

(1) As used in this section, "part-time worker" means an individual whose normal work is in an occupation in which his services are not required for the customary scheduled full-time hours prevailing in the establishment in which he is employed or who, owing to personal circumstances, does not customarily work the customary scheduled full-time hours prevailing in the establishment in which he is employed.

(2) The director of the division shall prescribe fair and reasonable general rules applicable to part-time workers for determining their full-time weekly wage and the total wages for employment by employers required to qualify such workers for benefits. The rules, with respect to such part-time workers, shall supersede any inconsistent provisions of articles 70 to 82 of this title but, so far as practicable, shall secure results reasonably similar to those provided in the analogous provisions of articles 70 to 82 of this title.



§ 8-73-105.3. Temporary employees

(1) As used in this section, "temporary employee" means an individual who is employed by an employer on an irregular schedule and who has agreed to work for the employer on an as-needed or on-call basis.

(2) At the time of hire as a temporary employee, an employer must give the employee notice that the employee is required to contact or notify the employer upon completion of an assignment and to be available to work, as agreed upon at the time of hire, during a specified period of time, on specified dates, or upon call by the employer on an as-needed basis.

(3) If a temporary employee receives the notice pursuant to subsection (2) of this section and does not contact or notify the employer upon completion of an assignment in compliance with the notice and is not available to work at the agreed-upon times, the employee is deemed to have voluntarily terminated employment for the purpose of determining benefits pursuant to section 8-73-108 (5)(e).

(4) If a temporary employee who agrees to work on an as-needed basis receives the notice pursuant to subsection (2) of this section and refuses all work within three separate pay periods when contacted by the employer, the temporary employee is deemed to have voluntarily terminated employment for reasons that may or may not allow an award of benefits pursuant to section 8-73-108.

(5) Repealed.



§ 8-73-105.5. Employment by temporary help contracting firm

(1) (a) For the purposes of this section, "temporary help contracting firm" means any person who is in the business of employing individuals and, for compensation from a third party, providing those individuals to perform work for the third party, under the supervision of the third party.

(b) Repealed.

(2) Employment with a temporary help contracting firm is characterized by a series of limited-term assignments of an employee to a third party, based on an agreement between the temporary help contracting firm and the third party. A separate employment agreement exists between the temporary help contracting firm and each individual it hires as an employee. Completion of an assignment for a third party by an employee employed by a temporary help contracting firm does not, in itself, terminate the employment agreement between the temporary help contracting firm and the employee.

(3) (Deleted by amendment, L. 94, p. 637, § 3, effective July 1, 1994.)

(4) At the time of hire a temporary help contracting firm shall provide written notice to each employee which clearly states that the employee is required to contact the firm upon completion of an assignment.

(5) If an employee of a temporary help contracting firm receives the written notice pursuant to subsection (4) of this section and does not contact the firm upon completion of an assignment in compliance with such written notice, such employee shall be held to have voluntarily terminated employment for purposes of determining benefits pursuant to section 8-73-108 (5)(e)(XXII).

(6) If an employee of a temporary help contracting firm contacts the firm upon completion of an assignment in compliance with subsection (4) of this section and does not continue employment in a new assignment, such employee shall be considered separated under the provisions of section 8-73-108 (4)(a).



§ 8-73-106. Seasonal industry - definitions

(1) (a) As used in articles 70 to 82 of this title, "seasonal industry" means an industry or functionally distinct occupation within an industry which, because of climatic conditions or the seasonal nature of the employment, customarily employs workers only during a regularly recurring period or periods of less than twenty-six weeks in a calendar year. "Nonseasonal period or periods" means the time within a calendar year other than the seasonal period or periods. "Seasonal worker" means an individual who has been paid seasonal wages by a seasonal employer for seasonal work only during the designated seasonal period.

(b) During the nonseasonal period or periods, the seasonal employer may employ not more than twenty-five percent of the total number of workers in each functionally distinct occupation that were employed in the previous seasonal period or periods without losing the seasonal designation for that functionally distinct occupation, so long as the seasonal employer does not employ any workers in the designated seasonal occupations during a consecutive forty-five-day period at any time following the seasonal period or periods. A worker who performs services for the same seasonal employer outside the employer's designated seasonal period or periods shall not be considered a seasonal worker for any period, and all wages paid by the seasonal employer to such worker shall be considered nonseasonal wages. If a seasonal worker performs services for the same seasonal employer outside the employer's designated seasonal period or periods thereby resulting in the loss of the worker's seasonal status and if such worker is not thereafter employed by such employer between any two following designated seasonal periods, the worker may thereafter be reemployed by such seasonal employer and regain his status as a seasonal worker.

(2) The director of the division shall prescribe rules and regulations applicable to seasonal industries for determining their normal seasonal period or periods and seasonal workers, as such terms are defined in subsection (1) of this section.

(3) Upon written application filed with the division by an employer, the director of the division shall determine and may thereafter redetermine, from time to time in accordance with the rules and regulations of the division, the normal seasonal period during which workers are ordinarily employed for the purpose of carrying on seasonal operations in the seasonal industry in which such employer is engaged. Such determination shall be made by said director within ninety days after the filing of such application by an employer with the division. Until such determination by the director of the division, no occupation or industry shall be deemed seasonal. Any employing unit affected by such seasonal determination may appeal the determination in accordance with section 8-76-113. For the purpose of determining whether an individual is a seasonal worker and the duration of such individual's benefits, the determination by said director of the normal seasonal period of a seasonal industry shall be applicable to the filing of the quarterly report of wages in the calendar quarter commencing after the date of such determination.

(4) Repealed.



§ 8-73-107. Eligibility conditions - penalty

(1) Any unemployed individual shall be eligible to receive benefits with respect to any week only if the division finds that:

(a) (I) He or she has registered for work at and thereafter has continued to report at an employment office in accordance with such regulations as the director of the division may prescribe; except that the director of the division, by regulation, may waive or alter either or both of the requirements of this subparagraph (I) as to individuals attached to regular jobs and as to such other types of cases or situations with respect to which the director of the division finds that compliance with such requirements would be oppressive, or would be inconsistent with the purposes of articles 70 to 82 of this title, but that no such regulation shall conflict with section 8-73-101.

(II) Without in any way limiting the authority of the director of the division to waive or alter the requirements of subparagraph (I) of this paragraph (a), during the period of the national economic recession that began in 2008, in order to assist unemployed individuals in being available for appropriate jobs and to assist employers in having available trained employees, the director of the division shall waive or alter such requirements so that individuals attached to regular jobs do not have to comply with the requirements of subparagraph (I) of this paragraph (a) for a period of twenty-six weeks.

(b) He has made a claim for benefits in accordance with the provisions of section 8-74-101;

(c) (I) The individual is able to work and is available for all work deemed suitable pursuant to the provisions of section 8-73-108, and, with respect thereto:

(A) Decisions of the division regarding the ability of the claimant to work, the availability of the claimant for work, and the claimant's active search for work may be appealed by the claimant or by any employer whose account may be charged with any benefits paid pursuant to such decision, if the appeal is received within twenty calendar days, as defined in section 8-70-103 (5), after the date on the notice of any such decision;

(B) A potentially chargeable employer may protest on the basis of inability to work, nonavailability for work, or failure to search for work within fifteen calendar days after the date on which he discovers such a condition to exist, within thirty days after the date on which payment was made for the week during which the claimant is alleged to have been unable to work or unavailable for work, or within sixty calendar days after the mailing date of the report of quarterly benefit charges, whichever comes first;

(C) No individual shall be considered available for work during any week in which he has no reasonable expectation of securing employment in his usual occupation or in an occupation for which he is reasonably qualified as a result of his movement to an area;

(D) No individual shall be denied benefits because of nonavailability or failure to make an active search for work solely due to his compliance with a summons to report for jury duty. Remuneration received in connection with such duty shall not be considered wages, as defined in section 8-70-141 (1)(a), and the individual's weekly benefit amount shall not be reduced as prescribed in section 8-73-102 (4).

(E) If an individual left employment because of health-related reasons, the division may require a written medical statement issued by a licensed practicing physician or licensed practicing physician assistant authorized under section 12-36-106 (5), C.R.S., addressing any matters related to health.

(II) Nothing in this paragraph (c) shall prevent the division from reviewing and redetermining any decision at any time if the redetermination is based upon facts not known to the division at the time of its original decision.

(d) The individual has been either totally or partially unemployed for a waiting period of one week. No benefits are payable for the waiting period. No week shall be counted as a week of unemployment for the purposes of this paragraph (d):

(I) Unless it occurs within the benefit year which includes the week with respect to which he claims payment of benefits;

(II) If benefits have been paid with respect thereto;

(III) Unless the individual was eligible for benefits with respect thereto under provisions of sections 8-73-107 to 8-73-112;

(IV) Unless total wages earned for the week are less than the weekly benefit amount;

(e) The individual has during his or her base period been paid wages for insured work equal to not less than forty times such individual's weekly benefit amount or two thousand five hundred dollars, whichever is greater. For the purposes of this paragraph (e), wages shall be counted as "wages for insured work" for benefit purposes with respect to any benefit year only if such benefit year comes subsequent to the date on which the employing unit by whom such wages were paid has satisfied the conditions of sections 8-70-113, 8-76-104, and 8-76-107 with respect to becoming an employer.

(f) His total wages earned for the week are less than his weekly benefit amount;

(g) (I) He or she is actively seeking work. In determining whether the claimant is actively seeking work, the division, taking notice of the customary methods of obtaining work in the claimant's usual occupation, or any occupation for which he or she is reasonably qualified, and the current condition of the labor market, shall consider, but shall not be limited to a consideration of, whether, during said week, the claimant followed a course of action that was reasonably designed to result in his or her prompt reemployment in suitable work.

(II) This paragraph (g) shall not apply to a person determined eligible to receive benefits pursuant to section 8-73-108 (4)(r)(I) for the first fifteen business days after a claim for benefits is filed if compliance with this paragraph (g) would:

(A) Make it more difficult for the person to escape domestic abuse; or

(B) Unfairly penalize a person who is or has been a victim of domestic abuse or is at further risk of domestic abuse.

(h) The individual has furnished the division with separation and other reports containing the information deemed necessary by the division to determine the individual's eligibility for benefits, but this provision shall not apply if the individual proves to the satisfaction of the division that he or she had good cause for failing to furnish such reports. The eligibility of any individual shall not be affected by the refusal or failure of an employer to furnish reports concerning separation and employment as required by articles 70 to 82 of this title and the rules pursuant thereto, and the division shall determine the eligibility of such individual upon the basis of such information it may obtain; and any employer who fails or refuses to furnish reports concerning separation and employment shall cease to be an interested party to the separation issue directly related to determinations made in accordance with section 8-73-108 (4) and (5)(e). For each instance of failure to furnish the division with such reports, the employer, unless good cause to the contrary is shown to the satisfaction of the division, may be assessed a penalty of twenty-five dollars, which shall be collected in the same manner as premiums due under articles 70 to 82 of this title.

(i) It is not, in whole or in part, within a period during which the worker is not working due to a disciplinary suspension as provided in the contract of employment;

(j) Such individual is not absent from work due to an authorized and approved voluntary leave of absence.

(2) An individual who has received compensation during the individual's benefit year is required to have worked for an employer as defined in section 8-70-113 since the beginning of such year and to have earned at least two thousand dollars as remuneration for such employment in order to qualify for compensation in the next benefit year.

(3) For the purpose of this subsection (3), "educational institution" includes the Colorado school for the deaf and the blind; except that such term does not include a headstart program that is not a part of a school administered by a board of education because such headstart employees are not subject to the same employment conditions as other employees of the school. Compensation is payable on the basis of services to which sections 8-70-119, 8-70-125, and 8-70-125.5 apply in the same amount, on the same terms, and subject to the same conditions as compensation payable on the basis of other services subject to articles 70 to 82 of this title; except that:

(a) With respect to services in an instructional, research, or principal administrative capacity for an educational institution, compensation shall not be payable based on such services for any week commencing during the period between two successive academic years or terms (or when an agreement provides instead for a similar period between two regular but not successive terms, during such period) to any individual if such individual performs such services in the first of such academic years or terms and if there is a contract or reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of such academic years or terms;

(b) With respect to services in any other capacity, for an educational institution compensation payable on the basis of such services shall be denied to any individual for any week which commences during a period between two successive academic years or terms or periods described in paragraph (c) of this subsection (3) if such individual performs such services in the first of such academic years, terms, or periods and there is a reasonable assurance that such individual will perform such services in the second of such academic years, terms, or periods; except that, if compensation is denied to any individual for any week under this paragraph (b) and such individual was not offered, an opportunity to perform such services for the educational institution for the second of such academic years, terms, or periods, such individual shall be entitled to a retroactive payment of the compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of this paragraph (b);

(c) With respect to any services described in paragraphs (a) or (b) of this subsection (3), compensation payable on the basis of such services shall be denied to any individual for any week which commences during an established and customary vacation period or holiday recess if such individual performs such services in the period immediately before such vacation period or holiday recess and if there is a reasonable assurance that such individual will perform such services in the period immediately following such vacation period or holiday recess;

(d) With respect to any services described in paragraph (a) or (b) of this subsection (3), compensation payable on the basis of services in any such capacity shall be denied as specified in paragraph (a), (b), or (c) of this subsection (3) to any individual who performed such services in an educational institution while in the employ of an educational service agency. For the purpose of this paragraph (d), the term "educational service agency" means a governmental agency or governmental entity, such as that created by the "Boards of Cooperative Services Act of 1965", article 5 of title 22, C.R.S., which is established and operated exclusively for the purpose of providing such services to one or more educational institutions.

(e) With respect to any services described in paragraph (a) of this subsection (3), compensation payable on the basis of such services shall be denied to any individual for any week during a period of paid or unpaid sabbatical or other voluntary leave provided for in the individual's contract if such individual performs such services in the academic year or term immediately preceding the beginning of sabbatical or other voluntary leave and if there is a contract or reasonable assurance that such individual will perform such services in the academic year or term following the end of the sabbatical or other voluntary leave;

(f) With respect to services to which section 8-70-140 applies, if such services are provided to or on behalf of an educational institution, benefits shall not be payable under the same circumstances and subject to the same terms and conditions as described in paragraphs (a) to (d) of this subsection (3).

(4) (a) Notwithstanding any other provision in this section, no otherwise eligible individual shall be denied benefits for any week because he is in training with the approval of the division, nor shall such individual be denied benefits by reason of the application of provisions in paragraph (c) of subsection (1) of this section relating to availability for work, the provisions of paragraph (g) of subsection (1) of this section relating to active search for work, or the provisions of section 8-73-108 relating to failure to apply for, or a refusal to accept, suitable work with respect to any week in which he is in training with the approval of the division.

(b) (Deleted by amendment, L. 98, p. 89, § 3, effective March 23, 1998.)

(5) Repealed.

(6) Benefits shall not be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sport seasons (or similar periods) if such individual performed such services in the first of such seasons (or similar periods) and there is a reasonable assurance that such individual will perform such services in the latter of such seasons (or similar periods).

(7) (a) Benefits shall not be payable on the basis of services performed by an alien unless such alien is an individual who was lawfully admitted for permanent residence at the time such services were performed, or was lawfully present for purposes of performing such services, or was permanently residing in the United States under color of law at the time such services were performed. For purposes of the "Colorado Employment Security Act":

(I) An alien shall be considered to be "lawfully admitted for permanent residence" only if the alien has been granted status under section 101 of the "Immigration and Nationality Act", 8 U.S.C. 1101 (a)(20);

(II) An alien shall be considered to be "lawfully present for purposes of performing services" only if the alien is an alien who possesses work authorization or has been lawfully admitted to temporary residence under section 245 (a) or section 210 of the "Immigration and Nationality Act", 8 U.S.C. 1255(a) and 8 U.S.C. 1160, respectively;

(III) An alien shall be considered to be "permanently residing in the United States under color of law" only if the alien is:

(A) An alien admitted as a refugee under section 207 of the "Immigration and Nationality Act", 8 U.S.C. § 1157, in effect after March 31, 1980;

(B) An alien granted asylum by the attorney general of the United States under section 208 of the "Immigration and Nationality Act", 8 U.S.C. § 1158;

(C) An alien granted a parole into the United States for an indefinite period under section 212 (d)(5)(B) of the "Immigration and Nationality Act", 8 U.S.C. § 1182 (d)(5)(B);

(D) An alien granted the status as a conditional entrant refugee under section 203 (a)(7) of the "Immigration and Nationality Act", 8 U.S.C. § 1153 (a)(7), in effect prior to March 31, 1980; or

(E) An alien who has been formally granted deferred action status by the immigration and naturalization service, or any successor agency.

(b) Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

(c) In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of his alien status shall be made except upon a preponderance of the evidence.



§ 8-73-108. Benefit awards - repeal

(1) (a) In the granting of benefit awards, it is the intent of the general assembly that the division at all times be guided by the principle that unemployment insurance is for the benefit of persons unemployed through no fault of their own; and that each eligible individual who is unemployed through no fault of his own shall be entitled to receive a full award of benefits; and that every person has the right to leave any job for any reason, but that the circumstances of his separation shall be considered in determining the amount of benefits he may receive, and that certain acts of individuals are the direct and proximate cause of their unemployment, and such acts may result in such individuals receiving a disqualification.

(b) A full award of benefits shall be the total amount of benefits computed under sections 8-73-102 and 8-73-104. Benefits payable under the provisions of this section shall be awarded, subject to other applicable provisions of articles 70 to 82 of this title.

(2) Repealed.

(3) (a) (I) The most recent separation and all separations from base period employers, excluding those defined in subparagraph (II) of paragraph (e) of this subsection (3), shall be considered. In the event a claimant has more than one separation from the same adjudicable employer, the most recent separation shall be controlling as to the determination of eligibility for benefits attributable to that employer.

(II) Benefits remaining from a previous full award shall be reduced if a disqualification is granted on the most recent separation from that employer.

(III) Benefits previously reduced due to a disqualification shall become available if a full award is granted on the most recent separation. If a disqualification was previously imposed, then the employee must work ten consecutive work days for the same employer before a full award may be granted on the most recent separation.

(b) An additional claim filed during an existing benefit year because of a recurrence of unemployment shall require the claimant to report all job separations subsequent to the effective date of the initial claim which may be considered by the division. Those job separations that are considered shall result in a full award or a disqualification. If a disqualification is imposed on the most recent separation, a ten-week deferral of benefits shall be imposed.

(c) The gross misconduct of an individual causing his discharge from employment shall result in a disqualification of twenty-six weeks. "Gross misconduct" means conduct evincing such willful or wanton disregard of an employer's interests or negligence or harm of such a degree or recurrence as to manifest culpability or wrongful intent, or assault or threatened assault upon supervisors, coworkers, or others at the work site.

(d) Benefits shall not be denied to any individual by reason of cancellation of wage credits or total reduction of his benefit rights for any cause other than discharge for gross misconduct connected with his work, fraud in connection with a claim for benefits, or receipt of disqualifying income.

(e) (I) Benefit payments will be charged against the experience rating accounts of the base period employers in inverse chronological order.

(II) When the total amount of base period wages, as defined in section 8-70-141 (1)(a), paid by a base period employer is less than one thousand dollars:

(A) Such wages shall be included in the computation of wage credits under the provisions of section 8-73-104; and

(B) Benefits paid with respect to such wages shall not be charged against the experience rating account of an employer but will be charged against the fund; and

(C) Separations from such employers, other than the last employer, shall not be adjudicated.

(III) Repealed.

(f) Benefit payments shall not be charged against the experience rating account of an employer and shall be charged against the fund when:

(I) The benefits are paid for unemployment directly caused by a major natural disaster;

(II) The president has declared the event a disaster pursuant to section 102 (2) of the federal "Robert T. Stafford Disaster Relief and Emergency Assistance Act", as amended, 42 U.S.C. sec. 5122(2); and

(III) The benefits are paid to an individual who would have otherwise been eligible for disaster unemployment assistance with respect to that unemployment but for the individual's receipt of unemployment compensation benefits.

(4) Full award. An individual separated from a job shall be given a full award of benefits if any of the following reasons and pertinent conditions related thereto are determined by the division to have existed. The determination of whether or not the separation from employment shall result in a full award of benefits shall be the responsibility of the division. The following reasons shall be considered, along with any other factors that may be pertinent to such determination:

(a) Laid off for lack of work;

(b) (I) The health of the worker is such that the worker is separated from his or her employment and must refrain from working for a period of time that exceeds the greater of the employer's medical leave of absence policy or the provisions of the federal "Family and Medical Leave Act of 1993", if applicable, or the worker's health is such that the worker must seek a new occupation, or the health of the worker or the worker's spouse, partner in a civil union, or dependent child is such that the worker must leave the vicinity of the worker's employment; except that, if the health of the worker or the worker's spouse, partner in a civil union, or dependent child has caused the separation from work, the worker, in order to be entitled to a full award, must have complied with the following requirements: Informed the worker's employer in writing, if the employer has posted or given actual advance notice of this writing requirement, of the condition of the worker's health or the health of the worker's spouse, partner in a civil union, or dependent child prior to separation from employment and allowed the employer the opportunity to make reasonable accommodations for the worker's condition; substantiated the cause by a competent written medical statement issued by a licensed practicing physician or physician assistant authorized under section 12-36-106 (5), C.R.S., prior to the date of separation from employment when so requested by the employer prior to the date of separation from employment or within a reasonable period thereafter; submitted himself or herself or the worker's spouse, partner in a civil union, or dependent child to an examination by a licensed practicing physician or licensed practicing physician assistant authorized under section 12-36-106 (5), C.R.S., selected and paid by the interested employer when so requested by the employer prior to the date of separation from employment or within a reasonable period thereafter; or provided the division, when so requested, with a written medical statement issued by a licensed practicing physician or licensed practicing physician assistant authorized under section 12-36-106 (5), C.R.S. For purposes of providing the medical statement or submitting to an examination for an employer, "a reasonable period thereafter" includes the time before adjudication by either a deputy or referee of the division. An award of benefits pursuant to this subparagraph (I) includes benefits to a worker who, either voluntarily or involuntarily, is separated from employment because of pregnancy and who otherwise satisfies the requirements of this subparagraph (I).

(II) In the event of an injury or sudden illness of the worker which would preclude verbal or written notification of the employer prior to such occurrence, the failure of the worker to notify the employer prior to such occurrence will not in itself constitute a reason for the denial of benefits if the worker has notified the employer at the earliest practicable time after such occurrence. Such notice shall be given no later than two working days following such occurrence unless the worker's physician or physician assistant authorized under section 12-36-106 (5), C.R.S., provides a written statement to the employer within one week after the employer's request that the worker's condition made giving such notice impracticable and substantiating the illness or injury.

(III) Any physician or physician assistant authorized under section 12-36-106 (5), C.R.S., who makes or is present at any examination required under these provisions shall testify as to the results of his examination; except that no such physician or physician assistant shall be required to disclose any confidential communication imparted to him or her for the purpose of treatment which is not necessary to a proper understanding of the case.

(IV) The off-the-job or on-the-job use of not medically prescribed intoxicating beverages or controlled substances, as defined in section 18-18-102 (5), C.R.S., may be reason for a determination for a full award pursuant to this paragraph (b), but only if:

(A) The worker has declared to the division that he or she is addicted to intoxicating beverages or controlled substances;

(B) The worker has substantiated the addiction by a competent written medical statement issued by a physician licensed to practice medicine pursuant to article 36 of title 12, C.R.S., or by a licensed physician assistant authorized under section 12-36-106 (5), C.R.S., or has substantiated the successful completion of, or ongoing participation in, a treatment program as described in sub-subparagraph (C) of this subparagraph (IV) within four weeks after the claimant's admission. Such substantiation shall be in writing to the division and signed by an authorized representative of the approved treatment program.

(C) A worker who is not affiliated with an approved treatment program must present to the division within four weeks after the date of the medical statement referred to in sub-subparagraph (B) of this subparagraph (IV), substantiation of registration in a program of corrective action that will commence within four weeks after the date of the medical statement and that is provided by an approved private treatment facility or an approved public treatment facility as defined in section 27-81-102 (2) or (3), C.R.S., or by an alcoholics anonymous program. The substantiation shall be in writing to the division and signed by an authorized representative of the approved treatment program.

(D) (Deleted by amendment, L. 2006, p. 653, § 1, effective April 24, 2006.)

(IV.5) Any benefits awarded to the claimant under the provisions of subparagraph (IV) of this paragraph (b) and normally chargeable to the employer will be charged to the fund.

(V) A potentially chargeable employer may notify the division concerning the failure of the worker to participate in or complete an approved program of corrective action to deal with the addiction within fifteen calendar days after the date on which he discovers such a condition to exist. The worker shall be given an opportunity to respond to the employer's allegations. The division, upon review of additional information, may modify a prior decision pursuant to subparagraph (XXIV) of paragraph (e) of subsection (5) of this section.

(c) Unsatisfactory or hazardous working conditions when so determined by the division. In determining whether or not working conditions are unsatisfactory for an individual, the degree of risk involved to his health, safety, and morals, his physical fitness and prior training, his experience and prior earnings, the distance of the work from his residence, and the working conditions of workers engaged in the same or similar work for the same and other employers in the locality shall be considered. For the purpose of this paragraph (c), "hazardous working conditions" means such conditions, as are determined by the division to exist, that could result in a danger to the physical or mental well-being of the worker. In any such determination the division shall consider, but shall not be limited to a consideration of, the following: The safety measures used or the lack thereof and the condition of equipment or lack of proper equipment. No work shall be considered hazardous if the working conditions surrounding a worker's employment are the same or substantially the same as the working conditions generally prevailing among workers performing the same or similar work for other employers engaged in the same or similar type of activity.

(d) A substantial change in the worker's working conditions, said change in working conditions being substantially less favorable to the worker; but requiring a worker to work a different shift shall not be considered a substantial change in working conditions unless such requirement would be a violation of seniority rights which entitle the worker to shift preferential, but in any such case the burden of proving such seniority rights shall rest upon the worker. No change in working conditions shall be considered substantial if it is determined by the division that the conditions prevailing after the change are those generally prevailing for other workers performing the same or similar work.

(e) Unreasonable reduction in the worker's rate of pay as determined by the division. In determining whether or not there has been an unreasonable reduction in the worker's rate of pay, the division shall consider, but shall not be limited to a consideration of, whether or not the reduction in pay was applied by the employer to all workers in the same or similar class or merely to this individual, the general economic conditions prevailing in the state, the financial condition of the employer involved, and whether or not the reduction in wage was agreed to by other workers employed in the same or similar work. The worker's loss of a shift differential or overtime pay shall not be considered an unreasonable reduction in the worker's rate of pay under this paragraph (e), unless such shift differential or overtime pay was guaranteed by the employer.

(f) (I) Due to the particular nature of the building and construction industry, construction workers who quit a construction job to accept a different construction job in any of the following circumstances:

(A) Quitting within thirty days immediately prior to the established termination date of the job quit; and at the time of quitting, the construction worker had been offered and had accepted another construction job and the specific starting date of the new job was within thirty days from the date of quitting the prior job; and the new job offered employment for a longer period of time than remained available on the job quit unless the new job was terminated by a contract cancellation; or

(B) Unsatisfactory working conditions with respect to the distance of his work from his residence when so determined by the division; or

(C) Quitting a construction job that is outside the state of Colorado in order to accept a construction job within the state of Colorado, if such construction worker has maintained a residence in this state; or

(D) Leaving a job to comply with a condition of an apprenticeship assignment of an employer, which condition was imposed to meet the conditions of a joint apprenticeship or other apprenticeship program which is in accordance with requirements for programs registered with the federal government; or

(E) Quitting a job outside the worker's regular apprenticeable trade to return to work in his or her regular apprenticeable trade. For purposes of this paragraph (f), a "regular apprenticeable trade" is a skilled trade or occupation in the construction industry in which, by longstanding and recognized practice of a significant segment of the industry, a worker generally must complete a period of apprenticeship or training pursuant to a joint apprenticeship or other apprenticeship program which is in accordance with requirements for programs registered with the federal government. A worker may have more than one regular apprenticeable trade.

(II) If the provisions of either sub-subparagraph (A), (B), (C), (D), or (E) of subparagraph (I) of this paragraph (f) are met, any benefits normally chargeable to the employer for whom the employee worked immediately prior to accepting the new job will be charged to the fund. Benefits shall not be awarded pursuant to this paragraph (f) unless the worker has subsequently separated from the new job under conditions which would result in a full award under this subsection (4).

(g) After being given the choice by his employer between being terminated, furloughed, or laid off and replacing another worker, the worker has elected to accept a termination, furlough, or layoff;

(h) Quitting employment because of a violation of the written employment contract by the employer; except that before such quitting the worker must have exhausted all remedies provided in such written contract for the settlement of disputes before quitting his job;

(i) Being discharged from employment without the employer informing either the worker or the division, after a request from the division as to the reason for the discharge;

(j) Being physically or mentally unable to perform the work or unqualified to perform the work as a result of insufficient educational attainment or inadequate occupational or professional skills. In cases where an individual quits because of physical or mental inability to perform the work because of domestic abuse, any award of benefits will be made in accordance with paragraph (r) of this subsection (4).

(k) Refusing with good cause to work overtime without reasonable advance notice. Good cause as used in this paragraph (k) shall be restricted to reasonable, compelling personal reasons as determined by the division affecting either the worker or the worker's immediate family.

(l) Being instructed or requested to perform a service or commit an act which is in violation of an ordinance or statute;

(m) Involuntary retirement in accordance with company policy or at the volition of the employer;

(n) Quitting employment under conditions which would not have resulted in a denial of benefits under the provisions of paragraph (b) of subsection (5) of this section;

(o) Quitting employment because of personal harassment by the employer not related to the performance of the job;

(p) (I) Business closure because the employer is, or was, a member of the military reserves or National Guard and was called to active military duty.

(II) Any benefits awarded to the claimant under the provisions of subparagraph (I) of this paragraph (p) and normally chargeable to the employer will be charged to the fund.

(q) Repealed.

(r) (I) Separating from a job because of domestic violence may be reason for a determination for a full award if:

(A) The worker reasonably believes that his or her continued employment would jeopardize the safety of the worker or any member of the worker's immediate family and provides the division with substantiating documentation as described in sub-subparagraph (B) or (C) of this subparagraph (I); or

(B) The worker provides the division with an active or recently issued protective order or other order documenting the domestic violence or a police record documenting recent domestic violence; or

(C) The worker provides the division with a statement substantiating recent domestic violence from a qualified professional from whom the worker has sought assistance for the domestic violence, such as a counselor, shelter worker, member of the clergy, attorney, or health worker.

(II) If the worker does not meet the provisions of subparagraph (I) of this paragraph (r), the worker shall be held to have voluntarily terminated employment for the purposes of determining benefits pursuant to subparagraph (XXII) of paragraph (e) of subsection (5) of this section.

(III) Any benefits awarded to the claimant under the provisions of this paragraph (r) normally chargeable to the employer shall be charged to the fund.

(IV) The director of the division shall adopt rules as necessary to implement and administer this paragraph (r).

(V) As used in this paragraph (r), "immediate family" means the worker's spouse, partner in a civil union, parent, or minor child under eighteen years of age.

(s) (I) Quitting a job to relocate as a result of the transfer of the individual's spouse or partner in a civil union to a new place of residence, either within or outside Colorado, from which it is impractical to commute to the place of employment, and upon arrival at the new place of residence, the individual is in all respects available for suitable work. The spouse or partner in a civil union shall be a member of the United States armed forces who is on active duty as defined in 10 U.S.C. sec. 101 (d)(1), active guard and reserve duty as defined in 10 U.S.C. sec. 101 (d)(6), or active duty pursuant to title 10 or 32 of the United States Code.

(II) Any benefits awarded to the claimant under this paragraph (s) normally chargeable to the employer shall be charged to the fund, and any such benefits shall not affect an employer's premium.

(III) The division shall maintain records regarding the number of individuals claiming and awarded benefits, and the amount of benefits awarded to individuals, pursuant to this paragraph (s). By January 31, 2009, and by each January 31 thereafter, the division shall submit a report to the business affairs and labor committee of the house of representatives and the business, labor, and technology committee of the senate, or their successor committees, detailing the number of claimants and amounts awarded pursuant to this paragraph (s).

(IV) This paragraph (s) is repealed, effective July 1, 2018.

(t) (I) Quitting a job to relocate to a new place of residence, either within or outside Colorado, from which it is impractical to commute to the place of employment because the individual's spouse or partner in a civil union, who was stationed in Colorado, is killed in combat. Upon arrival at the new place of residence, the individual shall be available, in all respects, for suitable work. The individual's spouse or partner in a civil union shall have been a member of the United States armed forces who was on active duty as defined in 10 U.S.C. sec. 101 (d)(1), active guard and reserve duty as defined in 10 U.S.C. sec. 101 (d)(6), or active duty pursuant to title 10 or 32 of the United States Code.

(II) The director shall promulgate rules allowing for the waiver of the requirement to actively seek work, pursuant to section 8-73-107 (1)(g), for an individual who is eligible for benefits pursuant to this paragraph (t).

(III) Any benefits awarded to the claimant under this paragraph (t) normally chargeable to the employer shall be charged to the fund, and any such benefits shall not affect an employer's premium.

(IV) The division shall maintain records regarding the number of individuals claiming and awarded benefits, and the amount of benefits awarded to individuals, pursuant to this paragraph (t). By January 31, 2010, and by each January 31 thereafter, the division shall submit a report to the business affairs and labor committee of the house of representatives and the business, labor, and technology committee of the senate, or their successor committees, detailing the number of claimants and amounts awarded pursuant to this paragraph (t).

(V) This paragraph (t) is repealed, effective July 1, 2019.

(u) (I) Separating from a job due to a change in location of the employment of the worker's spouse or partner in a civil union that necessitates a new place of residence for the worker, either within or outside Colorado, from which it is impractical to commute to the worker's place of employment, and upon arrival at the new place of residence, the individual is in all respects available for suitable work. The director of the division shall adopt rules as necessary to implement and administer this paragraph (u).

(II) Any benefits awarded to the claimant under this paragraph (u) normally chargeable to the employer shall be charged to the fund.

(v) (I) Separating from a job because a member of the worker's immediate family is suffering from an illness that requires the worker to care for the immediate family member for a period that exceeds the greater of the employer's medical leave of absence policy or the provisions of the federal "Family and Medical Leave Act of 1993" if the worker meets the following requirements:

(A) The worker informed his or her employer, if the employer has posted or given actual advance notice of the requirement to so inform the employer, of the condition of the worker's immediate family member; and

(B) The worker provides the division, when requested, a competent statement verifying the condition of the worker's immediate family member.

(II) Separating from a job because a member of the worker's immediate family is suffering from a disability that requires the worker to care for the immediate family member for a period that exceeds the greater of the employer's medical leave of absence policy or the provisions of the federal "Family and Medical Leave Act of 1993" if the worker meets the following requirements:

(A) The worker informed his or her employer, if the employer has posted or given actual advance notice of the requirement to so inform the employer, of the condition of the worker's immediate family member; and

(B) The worker provides the division, when requested, a competent statement verifying the condition of the worker's immediate family member.

(III) The director of the division shall adopt rules as necessary to implement and administer this paragraph (v).

(IV) Any benefits awarded to the claimant under this paragraph (v) normally chargeable to the employer shall be charged to the fund, and any such benefits shall not affect an employer's premium.

(V) As used in this paragraph (v):

(A) "Disability" means all types of verified disability, including, without limitation, mental and physical disabilities; permanent and temporary disabilities; and partial and total disabilities.

(B) "Illness" means verified poor health or sickness.

(C) "Immediate family member" means the worker's spouse, partner in a civil union, parent, or minor child under eighteen years of age.

(5) Disqualification. (a) An individual who refuses to accept suitable work or refuses a referral to suitable work shall be disqualified from receiving benefits for a period of twenty weeks beginning with the week in which the refusal occurred, and his total benefits shall be reduced by an amount equal to the number of weeks of disqualification multiplied by his weekly benefit amount. The determination of whether or not an individual has refused to accept suitable work or refused to accept a referral to suitable work shall be the responsibility of the division.

(b) The refusal of suitable work or refusal of referral to suitable work at any time after the last separation from employment that occurred prior to the time of filing the initial claim shall be considered in determining the direct and proximate cause of the separation. In determining whether or not any work is suitable for an individual, the degree of risk involved to his health, safety, and morals, his physical fitness and prior training, his experience and prior earnings, his length of unemployment and prospects for securing work in his customary occupation, and the distance of the available local work from his residence shall be considered. Notwithstanding any other provisions of articles 70 to 82 of this title, no work shall be deemed suitable and benefits shall not be denied under articles 70 to 82 of this title to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

(I) If the position offered is vacant due directly to a strike, lockout, or other labor dispute;

(II) If the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality;

(III) If as a condition of being employed the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

(c) An award shall not be denied to an individual more than once for failure to apply for or to accept the same or a similar position with the same employer.

(d) Repealed.

(e) Subject to the maximum reduction consistent with federal law, and insofar as consistent with interstate agreements, if a separation from employment occurs for any of the following reasons, the employer from whom such separation occurred shall not be charged for benefits which are attributable to such employment and, because any payment of benefits which are attributable to such employment out of the fund as defined in section 8-70-103 (13) shall be deemed to have an adverse effect on such employer's account in such fund, no payment of such benefits shall be made from such fund:

(I) Quitting employment because of dissatisfaction with prevailing rates of pay in that industry, standard hours of work, standard working conditions, or working conditions which generally prevail for other workers performing the same or similar work, regularly assigned duties, or opportunities for advancement;

(II) Quitting employment because of dissatisfaction with a supervisor with no evidence to indicate that the supervision is other than that reasonably to be expected in the proper performance of work;

(III) Quitting to marry, irrespective of whether or not such marriage occurs subsequent to the separation from employment;

(IV) Quitting to move to another area as a matter of personal preference, unless such move was pursuant to other provisions of subsection (4) of this section;

(V) Quitting to seek other work; or quitting to accept other employment if such employment does not meet the requirements of paragraph (f) of subsection (4) of this section;

(VI) Insubordination such as: Deliberate disobedience of a reasonable instruction of an employer or an employer's duly authorized representative, refusal or failure to obtain, maintain, or renew licenses, certifications, credentials, conditions, or other professional designations which are necessary to permit the claimant to perform a job, failure to keep in good standing with the union because of nonpayment of dues, or repeated acts of agitation against employer working conditions, pay scale, policies, or procedures; except that orderly action on the part of an employee or through union negotiation shall not be so considered if such action does not interfere with work performance;

(VII) Violation of a statute or of a company rule which resulted or could have resulted in serious damage to the employer's property or interests or could have endangered the life of the worker or other persons, such as: Mistreatment of patients in a hospital or nursing home; serving liquor to minors; selling prescription items without prescriptions from licensed doctors; immoral conduct which has an effect on worker's job status; divulging of confidential information which resulted or could have resulted in damage to the employer's interests; failure to observe conspicuously posted safety rules; intentional falsification of expense accounts, inventories, or other records or reports whether or not substantial harm or injury was incurred; or removal or attempted removal of employer's property from the premises of the employer without proper authority;

(VIII) Off-the-job use of not medically prescribed intoxicating beverages or controlled substances, as defined in section 18-18-102 (5), C.R.S., to a degree resulting in interference with job performance;

(IX) On-the-job use of or distribution of not medically prescribed intoxicating beverages or controlled substances, as defined in section 18-18-102 (5), C.R.S.;

(IX.5) The presence in an individual's system, during working hours, of not medically prescribed controlled substances, as defined in section 18-18-102 (5), C.R.S., or of a blood alcohol level at or above 0.04 percent, or at or above an applicable lower level as set forth by federal statute or regulation, as evidenced by a drug or alcohol test administered pursuant to a statutory or regulatory requirement or a previously established, written drug or alcohol policy of the employer and conducted by a medical facility or laboratory licensed or certified to conduct such tests;

(X) Incarceration after conviction of a violation of any law, or loss of license, certification, credential, condition, or other professional designation that is essential to job performance;

(XI) Theft;

(XII) Assaulting or threatening to assault under circumstances such as to cause a reasonably emotionally stable person to become concerned as to his physical safety;

(XIII) Willful neglect or damage to an employer's property or interests;

(XIV) Rudeness, insolence, or offensive behavior of the worker not reasonably to be countenanced by a customer, supervisor, or fellow worker;

(XV) Careless or shoddy work. In determining whether or not work has been performed in a careless or shoddy manner, the division shall consider the length of time the worker has been performing the work satisfactorily and industry standards for such work. No work shall be considered careless or shoddy that comes within the area of reasonable mistakes and errors normally made by workers engaging in the same or similar work.

(XVI) Failure to properly safeguard, maintain, or account for the employer's property when this obligation is an essential part of the job;

(XVII) Taking unauthorized vacations or failing to return to work as scheduled after an authorized vacation or other leave of absence unless such failure to return to work was caused by circumstances which would result in a full award under the provisions of this section;

(XVIII) Refusal without good cause to work a different shift when no violation of seniority rights, as provided in paragraph (d) of subsection (4) of this section, is involved;

(XIX) Refusal without good cause to accept transfer to another department which does not involve a substantial change in working conditions or a substantial loss in wages;

(XX) For other reasons including, but not limited to, excessive tardiness or absenteeism, sleeping or loafing on the job, or failure to meet established job performance or other defined standards, unless such failure is attributable to factors listed in paragraph (b) of subsection (4) of this section;

(XXI) Lack of transportation. Transportation shall be the responsibility of the worker; if, however, in the opinion of the division, it would have been unreasonable to require the worker to continue in employment with his same employer at a new jobsite substantially less accessible or substantially more distant from the worker's residence than the site at which he had worked, benefits shall not be denied because of his refusal to continue in employment at the new site.

(XXII) Quitting under conditions involving personal reasons, unless the personal reasons were compelling pursuant to other provisions of subsection (4) of this section;

(XXIII) Voluntary retirement;

(XXIV) Failure to participate in or failure to complete an approved program of corrective action to deal with an addiction pursuant to subparagraph (IV) of paragraph (b) of subsection (4) of this section. The determination of whether or not an individual has failed to participate in or complete an approved program of corrective action to deal with an addiction shall be the responsibility of the division. In making such a decision, the division may consider extenuating circumstances for the individual's failure to participate in or complete the approved program of corrective action which would justify a decision not to disqualify the individual from receiving benefits, but only if the individual presents a program of corrective action in accordance with sub-subparagraph (C) of subparagraph (IV) of paragraph (b) of subsection (4) of this section. The only extenuating circumstances which may be considered by the division shall be whether the individual suffered an illness not related to the addiction or received incapacitating injuries in an accident or whether the death of an immediate family member of the individual occurred which contributed to the failure of the individual to participate in or complete the program of corrective action. The burden of proof that an extenuating circumstance existed lies with the claimant.

(f) Repealed.

(g) If a separation from employment subject to adjudication under this subsection (5) occurs for any of the reasons enumerated in paragraph (e) of this subsection (5) and such separation is the most recent separation from employment, any benefits to which the claimant is entitled shall be deferred for ten weeks. In the event that the last separation does not include wages in the base period and the job separation results in a disqualification, the receipt of any benefits from qualifying employment in the base period shall be deferred for a period of ten weeks from the effective date of the claim. A subsequent initial claim in which such wages are within the base period shall result in the maximum reduction of benefits attributable to such employment consistent with federal law and interstate agreements. Such deferral shall begin with the effective date of the valid initial or additional claim. As used in this paragraph (g), "most recent separation from employment" means the claimant's last employment prior to filing a valid initial or additional claim.

(h) Repealed.

(6) to (9) Repealed.



§ 8-73-109. Strikes or other labor disputes - definitions

(1) (a) For purposes of this section:

(I) "Coordinated bargaining" means two or more employers bargaining with a union where there is communication and accommodation among the employers but where each is free to make independent decisions on some or all of the issues being negotiated with the union, either written notification of the intent to engage in coordinated bargaining has been provided to the union or the union has rejected an offer to engage in multiemployer bargaining, and one or more representatives of each employer participating in the coordinated bargaining is present at one or more bargaining sessions.

(II) "Defensive lockout" means a lockout:

(A) Reasonably imposed by an employer to protect materials, property, or operations; or

(B) Where a union or two or more employees that are represented by the union take economic action against an employer and that action causes the employer to lock out; or

(C) By any member of a multiemployer bargaining unit or an employer engaged in coordinated bargaining with one or more other employers if such lockout is initiated because of a strike or labor dispute involving any member of such multiemployer bargaining unit or coordinated bargaining group.

(III) "Lockout" means a refusal by an employer engaged in a dispute with a union to permit its employees to perform employment services.

(IV) "Multiemployer bargaining unit" means any group of two or more employers bargaining with a union as a single unit with the consent of each employer and the union.

(V) "Offensive lockout" means any lockout by an employer that does not satisfy the definition of a defensive lockout.

(VI) "Strike or labor dispute" means the withholding of employment services or other economic action by two or more employees that are represented by the union directed at an employer's business.

(b) An individual is ineligible for unemployment compensation benefits for any week with respect to which the division finds that his or her total or partial unemployment is due to a strike or labor dispute in the factory, establishment, or other premises in which he or she was employed and thereafter for such reasonable period of time, if any, as may be necessary for such factory, establishment, or other premises to resume normal operations.

(c) For the purposes of this section, a lockout by any member of a multiemployer bargaining unit or an employer engaged in coordinated bargaining with another employer shall constitute a labor dispute if such lockout was a defensive lockout. In accordance with paragraph (b) of this subsection (1), the employees laid off in such a defensive lockout are ineligible for unemployment compensation benefits.

(d) However, notwithstanding paragraph (b) of this subsection (1), if his or her unemployment is due to an offensive lockout initiated by the employer, the individual will be determined eligible for unemployment compensation benefits.

(2) This section shall not apply if he is not participating in or financing or directly interested in the strike as an individual or as a member of the grade or class of workers conducting the strike. Participating in a strike shall include refusal to cross the picket line.

(3) If in any case separate branches of work which are commonly conducted as separate businesses in separate premises are conducted in separate departments of the same premises, each such department, for the purposes of this section, shall be deemed to be a separate factory, establishment, or other premises.



§ 8-73-110. Other remuneration - definitions

(1) (a) An individual who is separated from employment and, because of the separation, receives additional remuneration not otherwise referred to in this section and the remuneration is not wages shall have his or her benefits postponed for a number of calendar weeks after separation from employment that is equal to the total amount of the additional remuneration, divided by the individual's usual weekly wage. The postponement required by this subsection (1) shall begin with the calendar week in which the payment was received. If the number of weeks does not equal a whole number, the remainder shall be disregarded. Notwithstanding section 8-73-107 (1)(f), any wages earned by an individual in a calendar week during postponement shall be disregarded.

(b) For purposes of this subsection (1), "individual's weekly wage" means an individual's usual or average wage earned in a representative number of calendar weeks.

(1.2) (Deleted by amendment, L. 2009, (HB 09-1076), ch. 408, p. 2248, § 1, effective June 2, 2009.)

(1.5) Repealed.

(1.6) (Deleted by amendment, L. 2009, (HB 09-1076), ch. 408, p. 2248, § 1, effective June 2, 2009.)

(2) An individual who has an award for any week and for which week he, at a subsequent date, received a pay award by reason of a decision of the national labor relations board or other source, as a result of the action taken by the national labor relations board or other source, shall immediately repay to the division such amounts as will reimburse the division for all benefit payments made for the period during which he drew benefits and for which the national labor relations board or other source has caused a payment to be made in the form of back pay award to the claimant; and the employer's account charged for such benefits shall be credited accordingly.

(3) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), an individual's weekly benefit amount shall be reduced (but not below zero) by:

(A) (Deleted by amendment, L. 2009, (HB 09-1076), ch. 408, p. 2248, § 1, effective June 2, 2009.)

(B) The prorated weekly amount of a pension, retirement or retired pay, or annuity that has been contributed to by a base period employer; or

(C) The prorated weekly amount of any other similar periodic or lump-sum retirement payment from a plan, fund, or trust which has been contributed to by a base period employer.

(II) An individual's weekly benefit amount shall not be reduced when an individual receives a lump-sum retirement payment from a plan, fund, or trust that has been contributed to by a base period employer when all of the following conditions are met:

(A) The individual's separation from the employer awarding the payment is not due to a retirement pursuant to section 8-73-108 (4)(m) or (5)(e)(XXIII);

(B) The individual presents proof to the division within fourteen calendar days from date of claim or sixty calendar days of receipt of such lump-sum payment, whichever is later, that this total payment has been reinvested into an individual retirement account or KEOGH plan, as defined in 26 U.S.C. 408 or 26 U.S.C. 401, and such proof establishes that the investment is for a duration of at least one year; except that such lump-sum retirement payment shall not be considered to be received by the individual until the entire balance has been so received. Should a portion of the payment be ineligible for reinvestment and the claimant presents proof that the total eligible portion has been reinvested, only the remaining uninvested portion will be prorated in accordance with subparagraph (III) of this paragraph (a).

(III) When an individual receives a lump-sum retirement payment from a plan, fund, or trust that has been contributed to by a base period employer and the payment does not meet all of the criteria established in subparagraph (II) of this paragraph (a), then the division shall postpone the individual's benefits for a number of calendar weeks equal to the gross amount of the lump-sum payment divided by the individual's full-time weekly wage. However, when an individual receives a lump-sum retirement payment from a plan, fund, or trust as described in this subparagraph (III), but only reinvests a portion of that payment as required in subparagraph (II) of this paragraph (a), or when an individual otherwise withdraws an amount from a plan, fund, or trust that is less than the total lump sum of the account, then the division shall consider only the portion that is received but not reinvested pursuant to subparagraph (II) of this paragraph (a) in determining the number of calendar weeks that the individual's benefits are postponed.

(IV) An individual's weekly benefit amount shall not be reduced by any amount of a primary insurance benefit under Title II of the federal "Social Security Act" that has been contributed to by a base period employer if the employee has made contributions to federal social security.

(b) (I) An individual who has applied for a retirement payment shall be entitled to receive, if otherwise eligible, the weekly benefit amount reduced by the prorated weekly amount of the estimated or reported amount of such retirement payment. When notice of the actual or confirmed amount of the retirement payment is received by the individual, he shall advise the division and the deduction will be adjusted accordingly.

(II) If the estimated amount of the retirement payment exceeds the amount of unemployment compensation to which the individual is entitled, he shall receive one payment equal to the minimum weekly benefit amount, as prescribed by section 8-73-102 (1), other provisions of articles 70 to 82 of this title notwithstanding.

(c) For purposes of this subsection (3), "lump-sum retirement payment" means the entire balance due the individual from the plan, fund, or trust that has been contributed to by a base period employer.

(4) An individual's weekly benefit amount shall not be reduced because of the receipt of military service-connected disability compensation payable under 38 U.S.C., chapter 11, by the federal veterans administration. An individual's weekly benefit amount shall be reduced because of the receipt of a military disability retirement pension based on previous work performed by the individual, the relationship to the level of prior remuneration, or the length of service.

(5) Individuals who receive compensation for temporary disability under the workers' compensation law of any state or under a similar law of the United States shall be entitled to receive benefits for a corresponding week, if otherwise eligible, reduced by the amount of the temporary disability compensation unless the temporary disability amount has already been reduced by the unemployment insurance benefit amount.

(6) Individuals who receive sick pay benefits or other similar periodic cash payments paid to the worker by a base period employer or from any trust or fund contributed to by a base period employer shall be entitled to receive benefits for a corresponding week, if otherwise eligible, reduced by the amount of such sick pay benefits or other similar periodic cash payments.

(7) Repealed.

(8) (Deleted by amendment, L. 2009, (HB 09-1076), ch. 408, p. 2248, § 1, effective June 2, 2009.)



§ 8-73-111. Compensation from other state

An individual shall not receive an award for any week with respect to which or a part of which he has received or is seeking unemployment benefits under an unemployment compensation law of another state, the federal government, or a foreign country. If the appropriate agency of such other state, the federal government, or a foreign country finally determines that he is not entitled to such unemployment benefits, this lack of award shall not apply. For the purposes of this section, a law of the federal government providing payments of any type and for any amount for periods of unemployment due to lack of work shall be considered an unemployment compensation law of the federal government.



§ 8-73-112. Benefits payable after receiving workers' compensation benefits

Any provision of the law to the contrary notwithstanding, a person who is separated from employment due to an accident or injury resulting in a temporary total disability for which he has been compensated under section 8-42-105, if otherwise eligible, shall be entitled to receive, after the termination of the continuous period of disability, benefits under this article which were available and in effect at the time of separation from employment. Payment of benefits for a week under this section shall be made only if a claim therefor is filed within the four weeks immediately following the termination of the continuous period of total disability and the week for which benefits are claimed occurs within three years after the date of separation from employment. Only one benefit year may be established under the provisions of this section.



§ 8-73-113. Benefits payable during approved training - definition

(1) Notwithstanding any other provisions of articles 70 to 82 of this title, the division shall not deny benefits for any week to an otherwise eligible individual because:

(a) The individual is in training approved under section 236 (a)(1) of the federal "Trade Act of 1974", Pub.L. 93-618, codified at 19 U.S.C. sec. 2296 (a)(1), as amended;

(b) The individual left work to enroll in the training, as long as the work left is not suitable employment;

(c) Of the application of provisions of articles 70 to 82 of this title relating to availability for work, active search for work, or refusal to accept work to any week in which the individual is enrolled in the training;

(d) The individual left work that he or she engaged in on a temporary basis during a break in the training or a delay in the commencement of the training; or

(e) The individual left on-the-job training not later than thirty days after commencing the training because the training did not meet the requirements of 19 U.S.C. sec. 2296 (c)(1)(B) of the federal "Trade Act of 1974", as amended.

(2) As used in this section, "suitable employment" means, with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment, as defined for purposes of the federal "Trade Act of 1974", as amended, and wages for such work at not less than eighty percent of the individual's average weekly wage, as determined for the purposes of the federal "Trade Act of 1974", as amended.






Article 74 - Claims for Benefits

§ 8-74-101. Claims for benefits

(1) Claims for benefits shall be made, processed, and reviewed pursuant to articles 70 to 82 of this title and such regulations as the director of the division may prescribe.

(2) Every employer shall post and maintain notices to inform his employees that he is subject to the "Colorado Employment Security Act" and has been so registered by the division. Such notices shall be conspicuously posted at or near work locations after an employer's account number has been assigned by the division and shall be supplied by the division in reasonable numbers and without cost.

(3) Copies of articles 70 to 82 of this title and rules and regulations shall be supplied without cost by the division to any person who requests a copy.



§ 8-74-102. Deputy's decision

(1) Upon receipt of a claim, the division shall notify any other interested parties of the claim by mail or electronic means in accordance with such rules as the director of the division may promulgate. Such interested parties shall be afforded twelve calendar days after the date of such notice of the claim to present any information pertinent to the claim by mail, telephone, or electronic means in accordance with such rules as the director of the division may promulgate. Such information shall be received by the division within twelve calendar days after said date. If the twelfth calendar day falls on a weekend or a state holiday, such date shall be moved to the first working day immediately following such weekend or holiday. The interested party may present information out of time only if good cause is shown. A deputy to be designated by the director of the division shall promptly examine all materials submitted. Whenever information submitted is not clearly adequate to substantiate a decision, the deputy shall promptly seek the necessary information. If it is necessary to obtain information by mail from any source, the information shall be received by the division no later than seven calendar days after the date of the request for information. On the basis of the deputy's review, the deputy shall determine the validity of the claim and, if valid, when payment shall commence, the amount payable, and the duration of payment. The deputy shall issue a decision in all cases, even if the claimant has insufficient qualifying wages, unless the interested employer did not receive notice of the claim, except when the separation from employment is due to a lack of work and no alleged disqualifying circumstances are indicated, or unless the claimant did not file a continued claim. The deputy's decision shall set forth findings of fact, conclusions of law, and an order. The division shall promptly provide all interested parties with copies of the deputy's decision.

(2) Notwithstanding articles 70 to 82 of this title, an initial determination of arithmetic computations, wage amounts, and dates of wage payments shall not be subject to immediate appeal. Interested parties who disagree with monetary determinations of the division may request reconsideration of determinations as the director of the division, by regulation, may prescribe. A reconsidered determination of the division is subject to the provisions of section 8-74-105.



§ 8-74-103. Hearing officer review

(1) Any interested party who is dissatisfied with a deputy's decision may appeal that decision and obtain a hearing covering any issue relevant to the disputed claim. The issue of a claimant's availability will be relevant to the extent set forth in section 8-73-107 (1)(c)(I)(A). The initial appeal shall be to a hearing officer designated by the director of the division and must be received by the division within twenty calendar days after the date of notification of the decision of the deputy in accordance with such rules as the director of the division may promulgate. "Deputy", as used in this article, means a person who adjudicates claims for the division when Colorado is the paying state. Wages paid in Colorado and transferred to another state in which the claimant has filed shall not be subject to adjudication by a deputy of the division or to an appeal directed to this state.

(2) The hearing officer shall have the power and authority to call, preside at, and conduct hearings pursuant to the provisions of section 8-72-108 and such regulations as the director of the division may prescribe.

(3) The hearing officer, after affording all interested parties a reasonable opportunity for a fair hearing in conformity with the provisions of this article and the regulations of the division, shall make a decision on each relevant issue raised, including findings of fact, conclusions of law, and an order. The division shall promptly provide all interested parties with copies of the hearing officer's decision.

(4) The hearing officer may conduct all appeal hearings at designated locations which are most convenient to the claimant and employer. If the claimant and employer request that such hearing be bifurcated, the division may honor this request.



§ 8-74-104. Industrial claim appeals office review

(1) Any interested party who is dissatisfied by a hearing officer's decision may appeal that decision and obtain administrative review by the industrial claim appeals office. Any such appeal must be received by the industrial claim appeals office within twenty calendar days after the date of notification of the decision of the hearing officer. The director of the division may prescribe rules for the conduct of such appeals, including apportionment of transcript costs (not to exceed the actual costs of such materials), filing methods, briefing schedules, and similar matters.

(2) Upon petition to review by an interested party, the industrial claim appeals panel may affirm, modify, reverse, or set aside any decision of a hearing officer on the basis of the evidence in the record previously submitted in the case.

(3) The industrial claim appeals office shall promptly provide all interested parties with copies of the industrial claim appeals panel's written decision and order in each case.

(4) The panel shall have the power to issue such procedural orders as may be necessary to carry out its appellate review under subsection (2) of this section, including, but not limited to, orders concerning the acceptance of appeals before the panel and orders granting or denying requests for extension of time.



§ 8-74-105. Reconsiderations

The deputy, hearing officer, or industrial claim appeals panel may, on his or its own motion, reconsider a decision within a twelve-month period subsequent to the date of decision when it appears that an apparent procedural or substantive error has occurred in connection therewith. Notification of a decision on reconsideration and the reasons therefor shall be promptly given to all interested parties. In the event that an appeal involving an original decision is pending as of the date on which a decision as a result of reconsideration is issued by the division, such appeal shall be considered void. Any interested party who is dissatisfied by a decision that is issued as a result of reconsideration may appeal that decision in the manner set forth in section 8-74-106.



§ 8-74-106. Appeals - time limits - procedures

(1) The following procedures and limitations shall apply to all appeals taken pursuant to this article:

(a) Any party may petition for review of a deputy's decision by filing a petition therefor with the division within twenty calendar days after the date of notification of such decision. Notification of the decision shall be by personal delivery of the decision to an interested party or by mailing a copy of the decision to the last-known address shown in the division records of an interested party and to the interested party's attorney or representative of record, if any, or by electronic means. The date of notification shall be the date of personal delivery, the date of transmission as recorded by the division, if notification is made by electronic means, or the date of mailing of a decision.

(b) Unless, within twenty calendar days after the date of notification of a deputy's decision, an interested party petitions for review of such decision, the decision shall be final. Petitions for review may be accepted out of time only for good cause shown and in accordance with rules adopted by the director of the division.

(c) The division shall give written notice to all interested parties when a petition for review is filed. Such notice shall be pursuant to regulations adopted by the director of the division.

(d) Pursuant to section 8-72-107, each interested party shall be given such reasonable access to division records concerning the claim as is necessary for proper presentation of his position concerning the claim.

(e) Any interested party to an appeal from a deputy's decision shall be entitled to a hearing before a hearing officer. All interested parties shall have the right to be present or to be represented by an attorney or other representative at the hearing, to present such testimony and evidence as may be pertinent to the claim, and to cross-examine witnesses. The division, pursuant to regulations adopted by the director of the division, shall notify all interested parties of the hearing. Such notification shall be made not less than ten calendar days prior to the hearing.

(f) (I) The manner in which disputed claims shall be presented, the reports required from interested parties, and the conduct of hearings shall be in accordance with the provisions of this article and the regulations prescribed by the director of the division, whether or not such regulations conform to common law or statutory or regulatory rules of evidence or other technical rules of procedure.

(II) Evidence and requirements of proof shall conform, to the extent practicable, with those in civil nonjury cases in the district courts of this state. However, when necessary to do so in order to ascertain facts affecting the substantial rights of the parties to the proceeding, the person conducting the hearing may receive and consider evidence not admissible under such rules, if such evidence possesses probative value commonly accepted by reasonable and prudent men in the conduct of their affairs. Objections to evidentiary offers may be made and shall be noted in the record. The person conducting a hearing shall give effect to the rules of privilege recognized by law. He may exclude incompetent and unduly repetitious evidence. Documentary evidence may be received in the form of a copy or excerpt if the original is not readily available; but, upon request, the party shall be given an opportunity to compare the copy with the original. The division may utilize its experience, technical competence, and specialized knowledge in the evaluation of the evidence presented. The provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S., and particularly sections 24-4-105 and 24-4-106, C.R.S., shall not apply to hearings and court review under this article. However, the rule-making provisions of section 24-4-103, C.R.S., shall apply to this article.

(III) When the same or substantially similar evidence is relevant and material to the matters at issue in claims by more than one individual or in claims by a single individual with respect to two or more weeks of unemployment, the same time and place for considering each such claim may be fixed, hearings thereon may be jointly conducted, a single record of the proceedings may be made, and evidence introduced with respect to one proceeding may be considered as introduced in the others, if, in the judgment of the tribunal having jurisdiction over the proceeding, such consolidation would not be prejudicial to any interested party.

(IV) No person shall participate on behalf of the division in any case in which he has a direct or indirect interest.

(V) A full and complete record shall be kept of all proceedings in connection with a disputed claim. All testimony at any hearing upon a disputed claim shall be recorded but need not be transcribed unless the disputed claim is presented for further review. If necessary, the industrial claim appeals panel may listen to the recorded testimony of a hearing on a disputed claim prior to rendering a decision. If review is sought pursuant to section 8-74-107, the division shall transcribe the testimony pursuant to such regulations as the director of the division may prescribe.

(g) Repealed.



§ 8-74-107. Court review

(1) No action, proceeding, or suit to set aside an industrial claim appeals panel's decision or to enjoin the enforcement thereof shall be brought unless the petitioning party has first complied with the review provisions of sections 8-74-104 and 8-74-106.

(2) Actions, proceedings, or suits to set aside, vacate, or amend any final decision of the industrial claim appeals panel or to enjoin the enforcement thereof may be commenced in the court of appeals by any interested party, including the division. Such actions, proceedings, or suits shall be commenced by filing a notice of appeal in the court of appeals within twenty-one days of the mailing of the industrial claim appeals panel's decision, together with a certificate of service showing service of a copy of said notice of appeal on the division, the industrial claim appeals office, and all other parties who appeared in the administrative proceedings. The industrial claim appeals office, within twenty-one days after the service of the notice, shall make return to said court of all documents and papers on file in the matter, of all testimony taken therein, and of certified copies of all findings, orders, and awards, which return shall be deemed its answer to said petition. Such return of the industrial claim appeals office shall constitute the judgment roll in any such action, proceeding, or suit, and it shall not be necessary to settle a bill of exceptions in order to make such return part of the record of such court in such action, proceeding, or suit.

(3) The industrial claim appeals panel may certify to the court of appeals questions of law involved in any of its decisions.

(4) In judicial proceedings under this article, administrative findings as to the facts, if supported by substantial evidence and in the absence of fraud, shall be conclusive.

(5) Actions, proceedings, and suits to review any final decision of the industrial claim appeals panel or questions certified to the court of appeals by such panel shall be heard in an expedited manner and shall be given precedence over all other civil cases, except cases arising under the "Workers' Compensation Act of Colorado", articles 40 to 47 of this title.

(6) The industrial claim appeals panel's decision may be set aside only upon the following grounds:

(a) That the industrial claim appeals panel acted without or in excess of its powers;

(b) That the decision was procured by fraud;

(c) That the findings of fact do not support the decision;

(d) That the decision is erroneous as a matter of law.



§ 8-74-108. Conclusiveness of determinations and decisions

Any right, fact, or matter in issue directly passed upon or necessarily involved in a decision of a deputy, a hearing officer, the industrial claim appeals office, or the court of appeals which has become a final decision under this article, after appeal procedures, if initiated, have been completed or otherwise terminated, shall be conclusive for all the purposes of articles 70 to 82 of this title as between all interested parties. No finding of fact or law, judgment, conclusion, or final order made with respect to a determination made under articles 70 to 82 of this title may be conclusive or binding or used as evidence in any separate or subsequent action or proceeding in another forum, except proceedings under articles 70 to 82 of this title, regardless of whether the prior action was between the same or related parties or involved the same facts. No findings of fact or law, judgment, conclusion, or final order made by any other agency, administrative body, or forum that are not made pursuant to articles 70 to 82 of this title shall be binding on the division for the purposes of articles 70 to 82 of this title.



§ 8-74-109. Payment of benefits

(1) Notwithstanding any other provisions of this article, if a decision grants benefits to a claimant, such benefits shall be promptly paid in accordance with and upon issuance of the decision. If further benefits are granted by a subsequent decision, all accrued and unpaid benefits shall be promptly paid. If a subsequent decision denies or reduces benefits, subsequent benefits shall be denied or reduced pursuant to and upon issuance of the decision. If the final decision denies benefits, no employer's rating account shall be charged with benefits paid.

(2) If by reason of fraud, mistake, or clerical error a claimant receives moneys in excess of benefits to which he is entitled or if a claimant receives benefits to which he is subsequently determined to be not entitled as a result of a final decision in the appeals process, the division shall recoup such moneys in accordance with section 8-79-102 and such regulations as may be prescribed by the director of the division.






Article 75 - Extended Benefits Program

Part 1 - Extended Benefits

§ 8-75-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Eligibility period" of an individual means the period consisting of the weeks in his benefit year which begin in an extended benefit period and, if his benefit year ends within such extended benefit period, any weeks thereafter which begin in such period.

(2) (a) "Exhaustee" means an individual who, with respect to any week of unemployment in his or her eligibility period:

(I) Has received, prior to such week, all of the regular benefits that were payable to him under articles 70 to 82 of this title or any other state law (including dependents' allowances and regular benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C., chapter 85) for his benefit year that includes such week;

(II) Has received, prior to such week, all of the regular benefits that were available to him under articles 70 to 82 of this title or any other state law (including dependents' allowances and regular benefits available to federal civilian employees and ex-servicemen under 5 U.S.C., chapter 85) in his benefit year that includes such week, after the cancellation of some or all of his wage credits or the total or partial reduction of his right to regular benefits. For the purposes of this subparagraph (II) and subparagraph (I) of this paragraph (a), an individual shall be deemed to have received in his applicable benefit year all of the regular benefits that were payable to him or available to him, as the case may be, even though:

(A) As a result of a pending appeal with respect to wages or employment, or both, that was not included in the original monetary determination with respect to such benefit year, he may subsequently be determined to be entitled to more regular benefits; or

(B) By reason of the seasonal provisions of another state law, he is not entitled to regular benefits with respect to such week of unemployment (although he may be entitled to regular benefits with respect to future weeks of unemployment in the next season or off-season, as the case may be, in such benefit year), and he is otherwise an exhaustee within the meaning of this subsection (2) with respect to his right to regular benefits under such other state law's seasonal provisions during the season or off-season in which that week of unemployment occurs; or

(C) Having established a benefit year, no regular benefits are payable to him during such year because his wage credits were cancelled or his right to regular benefits was totally reduced as a result of the application of a disqualification;

(III) His benefit year having ended prior to such week, has insufficient wages or employment, or both, on the basis of which he could establish in any state a new benefit year that would include such week or, having established a new benefit year that includes such week, he is precluded from receiving regular benefits by reason of the provisions of section 8-73-107 (2) which meet the requirements of section 3304 (a)(7) of the "Federal Unemployment Tax Act" or a similar provision in any other state law;

(IV) Has no right for such week to unemployment benefits or allowances, as the case may be, under the "Railroad Unemployment Insurance Act", the "Trade Expansion Act of 1962", and such other federal laws as are specified in regulations issued by the United States secretary of labor;

(V) Has not received and is not seeking for such week unemployment benefits under an unemployment compensation law of Canada, unless the appropriate agency finally determines that he is not entitled to unemployment benefits under such law for such week; or

(VI) Has received all of the unemployment compensation benefits pursuant to part 2 of this article and regular unemployment compensation benefits available in a benefit year.

(b) "Applicable benefit year", as used in this subsection (2), means, with respect to an individual, his current benefit year if at the time he files a claim for extended benefits he has an unexpired benefit year only in the state in which he files such claim or, in any other case, his most recent benefit year. For the purpose of this paragraph (b), his "most recent benefit year", if he has unexpired benefit years in more than one state when he files a claim for extended benefits, is the benefit year with the latest ending date or, if such benefit years have the same ending date, the benefit year in which his latest continued claim for regular benefits was filed.

(3) (a) "Extended benefit period" means a period which:

(I) Begins with the third week after a week for which there is an "on" indicator; and

(II) Ends with either of the following weeks, whichever occurs later:

(A) The third week after the first week for which there is an "off" indicator; or

(B) The thirteenth consecutive week of such period.

(b) But no extended benefit period may begin by reason of an "on" indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state.

(4) "Extended benefits" means benefits as defined in section 8-70-110 (1)(b).

(4.5) "High unemployment period" means a period in which the seasonally adjusted total unemployment rate, as determined by the United States secretary of labor, for the most recent three months for which data for all states is published, equals or exceeds eight percent.

(5) and (6) Repealed.

(7) "Rate of insured unemployment", for the purposes of subsection (11) of this section, means the percentage derived by dividing: The average weekly number of individuals filing claims for regular compensation in this state for weeks of unemployment with respect to the most recent consecutive thirteen-week period as determined by the division on the basis of its reports to the United States secretary of labor, by the average monthly employment covered under articles 70 to 82 of this title for the first four of the six most recently completed calendar quarters ending before the end of such thirteen-week period.

(8) "Regular benefits" means benefits as defined in section 8-70-110 (1)(a).

(9) "State law" means the unemployment insurance law of any state, approved by the United States secretary of labor under section 3304 of the federal "Internal Revenue Code of 1986", as amended.

(9.5) "Total unemployment rate" or "TUR" means the percentage derived by dividing the number of all unemployed persons in the civilian labor force by the number of individuals comprising the total labor force, including both employed and unemployed individuals, and then multiplying that number by one hundred.

(10) There is an "off" indicator for a week if, for the period consisting of such week and the immediately preceding twelve weeks, either:

(a) Sub-subparagraph (A) or (C) of subparagraph (I) of paragraph (a) of subsection (11) of this section was not satisfied, and subparagraph (II) of paragraph (a) of subsection (11) of this section was not satisfied; or

(b) Sub-subparagraph (B) or (C) of subparagraph (I) of paragraph (a) of subsection (11) of this section was not satisfied, and subparagraph (II) of paragraph (a) of subsection (11) of this section was not satisfied.

(11) (a) There is an "on" indicator for a week if the rate of insured unemployment under articles 70 to 82 of this title for the period consisting of such week and the immediately preceding twelve weeks:

(I) (A) Equaled or exceeded one hundred twenty percent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years; or

(B) Equaled or exceeded one hundred twenty percent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding three calendar years with respect to weeks beginning on or after December 17, 2010, and ending December 31, 2011, or while Pub.L. 111-312 and any amendments thereto are in effect; and

(C) Equaled or exceeded five percent; or

(II) Equaled or exceeded six percent.

(b) Repealed.



§ 8-75-102. Effect of state law provisions relating to regular benefits on claims for, and payment of, extended benefits

Except when the result would be inconsistent with the other provisions of this section as provided in the regulations of the division, the provisions of articles 70 to 82 of this title which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits.



§ 8-75-103. Eligibility requirements for extended benefits

(1) An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his eligibility period only if the division finds that with respect to such week:

(a) He is an exhaustee;

(b) He has satisfied the requirements of articles 70 to 82 of this title for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits; and

(c) He files his interstate claim from a state in which there is an extended benefits state "on" indicator. If he files his interstate claim from a state in which there is an extended benefits state "off" indicator, he shall be paid for not more than the first two weeks in which extended benefits are payable in an interstate claim.



§ 8-75-103.5. Additional extended benefit requirements

(1) An individual shall be ineligible for payment of extended benefits for any week of unemployment in his eligibility period if the division finds that during such period:

(a) He failed to accept any offer of suitable work as defined under subsection (3) of this section or failed to apply for any suitable work to which he was referred by the division; or

(b) He failed to actively engage in seeking work which is prescribed as suitable work under subsection (5) of this section.

(2) Any individual who has been found ineligible for extended benefits by reason of the provisions of subsection (1) of this section shall also be denied benefits beginning with the first day of the week following the week in which such failure occurred and until he has been employed in each of four subsequent weeks, whether or not consecutive, and has earned remuneration equal to not less than four times the extended weekly benefit amount.

(3) For the purposes of this section, "suitable work" means, with respect to any individual, any work which is within such individual's capabilities. The gross average weekly remuneration payable for such work shall:

(a) Exceed the sum of the individual's extended weekly benefit amount as determined under sections 8-73-102 and 8-75-104 plus the amount, if any, of supplemental unemployment benefits, as defined in section 501 (c)(17)(D) of the federal "Internal Revenue Code of 1986", as amended, payable to such individual for such week;

(b) Not be less than the higher of the minimum wage provided by section 206 (a)(1) of the "Fair Labor Standards Act of 1938", as amended, without regard to any exemption, or the applicable state or local minimum wage.

(4) No individual shall be denied extended benefits for failure to accept an offer of or apply for any job which meets the definition of suitability, provided in subsection (3) of this section, if:

(a) The position was not offered to such individual in writing or was not listed with the state employment service;

(b) Such failure could not result in a denial of benefits under the definition of suitable work for regular benefit claimants in section 8-73-108 (5)(b) to the extent that the criteria of suitability in that section are not consistent with the provisions of subsection (3) of this section;

(c) The individual furnishes satisfactory evidence to the division that his prospects for obtaining work in his customary occupation within a reasonably short period are good. If such evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to such individual shall be made in accordance with the definition of suitable work for regular benefit claimants in section 8-73-108 without regard to the definition specified by subsection (3) of this section.

(5) Notwithstanding the provisions of paragraph (b) of subsection (3) of this section to the contrary, no work shall be deemed suitable work for an individual which does not accord with the labor standards provisions required by section 3304 (a)(5) of the federal "Internal Revenue Code of 1986", as amended, and set forth under section 8-73-108 (5)(b).

(6) For the purposes of paragraph (b) of subsection (1) of this section, an individual shall be treated as actively engaged in seeking work during any week if:

(a) The individual has engaged in a systematic and sustained effort to obtain work during such week;

(b) The individual furnishes tangible evidence that he has engaged in such effort during such week.

(7) The state employment service shall refer any claimant entitled to extended benefits under the "Colorado Employment Security Act", articles 70 to 82 of this title, to any suitable work which meets the criteria prescribed in subsection (3) of this section.

(8) An individual shall not be eligible to receive extended benefits with respect to any week of unemployment in his eligibility period if such individual has been disqualified for regular benefits under the "Colorado Employment Security Act", articles 70 to 82 of this title, because he voluntarily left work, was discharged for misconduct, or failed to accept an offer of or apply for suitable work unless the disqualification imposed for such reasons has been terminated in accordance with specific conditions established under said act, requiring the individual to perform service for remuneration subsequent to the date of such disqualification.

(9) Repealed.



§ 8-75-104. Weekly extended benefit amount

The weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be an amount equal to the weekly benefit amount payable to him during his applicable benefit year; except that, for any week during a period in which federal payments to states under section 204 of the "Federal-State Extended Unemployment Compensation Act of 1970" and amendments thereto are reduced under section 252 of the "Balanced Budget and Emergency Deficit Control Act of 1985" and amendments thereto, the weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be reduced by a percentage equivalent to the percentage of the reduction in the federal payment. Such reduced weekly extended benefit amount, if not an even dollar amount, shall be rounded to the next lower full dollar amount.



§ 8-75-105. Total extended benefit amount

(1) The total extended benefit amount payable to any eligible individual with respect to his applicable benefit year shall be the least of the following amounts:

(a) Fifty percent of the total amount of regular benefits which were payable to him under articles 70 to 82 of this title in his applicable benefit year; or

(b) Thirteen times his weekly benefit amount which was payable to him under articles 70 to 82 of this title for a week of total unemployment in the applicable benefit year.

(2) Notwithstanding any other provisions of this part 1, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual would, but for this subsection (2), be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced (but not below zero) by an amount equal to the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year multiplied by the individual's weekly benefit amount for extended benefits.

(3) Notwithstanding any other provision of this part 1, during any fiscal year in which federal payments to states under section 204 of the "Federal-State Extended Unemployment Compensation Act of 1970" and amendments thereto are reduced under section 252 of the "Balanced Budget and Emergency Deficit Control Act of 1985" and amendments thereto, the total extended benefit amount payable to an individual with respect to his or her applicable benefit year shall be reduced by an amount equal to the aggregate of the reductions in the weekly amounts paid to the individual under section 8-75-104.



§ 8-75-106. Beginning and termination of extended benefit period

(1) Whenever an extended benefit period is to become effective in this state as a result of an "on" indicator, or an extended benefit period is to be terminated in this state as a result of an "off" indicator, the division shall make an appropriate public announcement.

(2) Computations required by the provisions of section 8-75-101 (10) shall be made by the division, in accordance with regulations prescribed by the United States secretary of labor.



§ 8-75-108. Total unemployment rate extended benefits

(1) With respect to weeks of unemployment beginning on or after March 22, 2009, and ending four weeks before the last week for which federal sharing is authorized by section 2005 (a) of Pub.L. 111-5 and any amendments thereto, whichever is later:

(a) There is an "on" indicator for a week of TUR extended benefits, in the amount determined pursuant to sections 8-75-104 and 8-75-105, if subparagraphs (I) and (II) of this paragraph (a) apply or if subparagraphs (I) and (III) of this paragraph (a) apply:

(I) The seasonally adjusted TUR, as determined by the United States secretary of labor, for the most recent three months for which data for all states is published, equals or exceeds six and one-half percent;

(II) The average TUR in the state equals or exceeds one hundred ten percent of the TUR for either or both of the corresponding three-month periods in the two preceding calendar years;

(III) With respect to weeks beginning on or after December 17, 2010, and ending December 31, 2011, or while Pub.L. 111-312 and any amendments thereto are in effect, the average TUR in the state equals or exceeds one hundred ten percent of the TUR for all or any of the corresponding three-month periods in the three preceding calendar years;

(b) There is an "off" indicator for weeks of TUR extended benefits if any of the following applies:

(I) The TUR falls below six and one-half percent; or

(II) The requirements described in subparagraph (II) or (III) of paragraph (a) of this subsection (1) are not satisfied.

(2) The total amount of TUR extended benefits payable in a high unemployment period to an eligible individual with respect to his or her applicable benefit year shall be the least of the following amounts:

(a) Eighty percent of the total amount of regular benefits that were payable to the eligible individual under articles 70 to 82 of this title in the applicable benefit year; or

(b) Twenty times the weekly benefit amount that was payable to the eligible individual under articles 70 to 82 of this title for a week of total unemployment in the applicable benefit year.






Part 2 - Work Share Program

§ 8-75-201. Short title

This part 2 shall be known and may be cited as the "Colorado Work Share Program".



§ 8-75-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Affected unit" means a specified plant, department, shift, or other definable unit to which a work share plan applies.

(2) "Director" means the director of the division or his or her designee.

(3) "Normal weekly work hours" means the number of hours in a week that an employee ordinarily works for a participating employer or forty hours, whichever is less.

(4) "Work share plan" means a plan for reducing unemployment under which employees who are members of an affected unit share the work remaining after a reduction in their normal weekly work hours.



§ 8-75-203. Work share program - work share plan - eligibility of employer - approval - denial

(1) (a) Repealed.

(b) (I) The director shall establish a voluntary work share program for the purpose of allowing the payment of unemployment compensation benefits to employees whose wages and hours have been reduced. In order to participate in the work share program, an employer shall submit a work share plan in writing to the director for approval. If the employer is subject to a collective bargaining agreement, the collective bargaining unit must agree in writing to the work share plan prior to implementation. An employer that is a negative excess employer pursuant to section 8-76-102.5 (3) is not eligible to participate in the work share program.

(II) This paragraph (b) is effective December 31, 2012.

(2) An employer must submit a work share plan to the division on forms and following procedures required by the director. The director may approve a work share plan if:

(a) The plan applies to and identifies a specific affected unit;

(b) The plan identifies the employees in the affected unit by name and social security number;

(c) The plan reduces the normal work for an employee in the affected unit by at least ten percent and not more than forty percent;

(d) The plan applies to at least two of the employees in the affected unit;

(e) Repealed.

(f) The plan includes a description of how the plan complies with the "Federal Unemployment Tax Act", 26 U.S.C. sec. 3301 et seq.;

(g) The plan includes an explanation of how employees will be notified of the plan in advance, if notification is feasible, or an explanation of why it is not feasible to notify the employees in advance;

(h) The plan includes an estimate of the number of employees who would be laid off if the employer did not participate in the work share program; and

(i) The plan includes certification by the employer that the terms of the written plan and implementation of the plan are consistent with employer obligations pursuant to federal and state law.

(3) The director shall not approve a work share plan unless the employer:

(a) Agrees that for the duration of the employer's participation in the work share program, the employer shall not eliminate or diminish health insurance, retirement benefits received under a pension plan, paid vacation and holidays, sick leave, or any other similar employee benefit provided by the employer immediately prior to submitting the work share plan to the division, if the employer provides benefits to his or her employees;

(b) Certifies that the collective bargaining agent for the employees, if applicable, has agreed to the work share plan;

(c) Certifies that the implementation of a shared work plan and the resulting reduction in work hours is in lieu of layoffs that would affect at least two of the employees in the affected unit and that would result in an equivalent reduction in work hours;

(d) Certifies that the employer will not employ additional employees in the affected unit while participating in the work share program;

(e) Agrees that no employee participating in the work share program shall receive, in the aggregate, more than twenty-six weeks of benefits; and

(f) Agrees to submit reports concerning the operation of the work share plan to the division upon request of the director.

(4) The director shall approve or deny the work share plan in writing no later than thirty days after the date the division receives the plan. If the director denies the work share plan, he or she shall inform the employer in writing of the reasons for the denial.



§ 8-75-204. Employee eligibility for unemployment benefits under the work share plan - employee eligibility for job training

(1) Notwithstanding any other provision of this title, an employee may be eligible for unemployment compensation benefits for a particular week pursuant to this part 2 if:

(a) The employee is employed as a member of an affected unit that is subject to an approved work share plan that is in effect for that week;

(b) The employee's normal weekly work hours have been reduced by at least ten percent but not more than forty percent and the employee has received a corresponding reduction in wages for that week; and

(c) The employee is able and available to work additional or full-time hours with his or her employer.

(2) The eligibility requirements for the receipt of unemployment compensation benefits related to the availability for work, actively seeking work, and refusing to apply for or to accept work with an employer other than the employee's current employer, pursuant to sections 8-73-107 and 8-73-108 (5), shall not apply to an employee subject to this part 2.

(3) An eligible employee may participate in training, including employer-sponsored training and training funded through the federal "Workforce Innovation and Opportunity Act", 29 U.S.C. sec. 3101 et seq., to enhance job skills if the training program has been approved by the department of labor and employment.



§ 8-75-205. Benefits formula - limitation of benefits

(1) Formula. The division shall pay an employee who is eligible for unemployment compensation benefits under a work share plan a weekly benefit that is the product of the employee's regular weekly benefit amount pursuant to article 73 of this title, multiplied by the nearest full percentage of the reduction of the employee's work hours, rounded down to the next full dollar.

(2) Limitations. (a) An individual is not entitled to receive unemployment compensation benefits pursuant to this part 2 and regular unemployment compensation benefits that exceed the maximum allowable total benefits payable to an individual in a benefit year pursuant to articles 70 to 82 of this title.

(b) The division shall not pay unemployment compensation benefits to an employee for a week in which the employee is compensated for work for his or her employer that exceeds the reduced hours established under the work share plan.

(c) An employee receiving weekly unemployment compensation benefits under a work share plan is not entitled to receive benefits for partial employment pursuant to section 8-73-103 for the same week.

(d) The waiting period of one week in section 8-73-107 (1)(d) that applies to the payment of benefits for total or partial unemployment shall apply to the payment of benefits pursuant to this part 2.



§ 8-75-206. Work share plan - effective date - expiration - termination

(1) A work share plan and the payment of unemployment compensation benefits pursuant to the plan shall begin the first week following approval of the plan by the director or the first week specified by the employer, whichever is later.

(2) A work share plan shall expire twelve months after the effective date of the plan.

(3) The director may terminate a work share plan for good cause if the plan is not executed according to the terms and intent of the program. "Good cause" may include failure to comply with section 8-75-203, unreasonable revision of productivity standards for the affected unit, or other conduct by the employer that may compromise the purpose, intent, and effectiveness of a work share plan.



§ 8-75-207. Work share plan modifications

(1) An employer may modify a work share plan to meet changed conditions if the modification conforms to the basic provisions of the plan as originally approved by the director.

(2) Before a proposed change to a work share plan may be implemented:

(a) The collective bargaining agent shall approve the modification to the plan if an employee is covered by a collective bargaining unit;

(b) The employer shall report the change in writing to the division; and

(c) The director shall approve the modified plan.

(3) The director shall approve or deny a modified work share plan using the same standards and requirements that are used for the original work share plan in accordance with section 8-75-203.

(4) Approval of a modified work share plan shall not affect the original expiration date of the work share plan.



§ 8-75-208. Benefits payments charged to employer

If reimbursement to the state for unemployment compensation is not available pursuant to the federal "Layoff Prevention Act of 2012", Subtitle D of Title II of Pub.L. 112-96, unemployment compensation benefits paid to an employee pursuant to this part 2 shall be charged to the account of the employer participating in the work share plan in the same manner as regular benefits pursuant to section 8-73-108 (3)(e)(I).









Article 76 - Premiums - Coverage

§ 8-76-101. Payment

(1) Premiums shall accrue and become payable by each employer for each calendar year in which the employer is subject to articles 70 to 82 of this title with respect to wages for employment. The premiums shall become due and be paid by each employer to the division for the fund in accordance with rules prescribed by the director of the division and shall not be deducted, in whole or in part, from the wages of individuals in the employer's employ.

(2) In the payment of any premiums, a fractional part of a cent shall be disregarded unless it amounts to one-half cent or more, in which case it shall be increased to one cent.

(3) When the quarterly amount of premiums due is less than five dollars, payment of the premiums shall not be required.



§ 8-76-102.5. Rates effective upon fund solvency - repeal of prior rates - solvency surcharge - definitions

(1) Repealed.

(2) Effective January 1, 2013, each employer shall pay premiums in the manner prescribed by this section.

(3) (a) (I) Each employer's rate for the twelve months commencing January 1 of any calendar year is determined on the basis of the employer's record prior to the computation date for the year. The computation date for any calendar year is July 1 of the year preceding the calendar year for which the rate is computed.

(II) The total of all of an employer's premiums paid on his or her own behalf on or before thirty-one days immediately after the computation date and the total benefits that were chargeable to the employer's account and were paid before the computation date, with respect to weeks, or any established payroll period of unemployment, beginning before the computation date, is used to compute his or her premium rate for the ensuing calendar year; except that the maximum rate for negative excess employers that is credited to the unemployment compensation fund must be at least 0.0613 assessed as part of each employer's premium under this paragraph (a), and for these employers the maximum combined premium rate must be at least 0.0628 but not greater than 0.1039. "Percent of excess" means the percentage resulting from dividing the excess of premiums paid over benefits charged by the average chargeable payroll, computed to the nearest one percent. The word "to" in the column headings, which make reference to fund balances (resources available for benefits), means "not including". "Reserve ratio" means the fund balance on any June 30 as a proportion of total wages reported by experience-rated employers.

Standard Premium Rate Schedule ReserveReserveReserveReserveReserveReserveReserve RatioRatioRatioRatioRatioRatioRatio 0.014 or0.011 to0.008 to0.006 to0.004 to0.000 to0.000 toGreater0.0140.0110.008 0.0060.004Deficit Eligible Employers Percent of Excess +20 or more0.00510.00560.00580.00620.00660.00710.0075+18 to +190.00570.00620.00640.00690.00730.00780.0082 +16 to +170.00580.00630.00650.00700.00740.00790.0084 +14 to +150.00610.00670.00690.00750.00800.00860.0091 +12 to +130.00660.00720.00750.00820.00880.00950.0101 +10 to +110.00750.00830.00870.00940.01020.01100.0118 +8 to +90.00950.01050.01100.01200.01300.01400.0150+6 to +70.01160.01290.01350.01480.01600.01730.0186+4 to +50.01380.01540.01610.01770.01920.02070.0223+2 to +30.01930.02140.02250.02470.02690.02910.0313+0 to +10.02710.03020.03170.03480.03790.04100.0441Unrated0.01700.01700.01700.01700.01700.01700.0 170-0 to -10.03460.03860.04060.04470.04870.05270.0568-2 to -30.03680.04120.04330.04760.05190.05620.0606-4 to -50.03910.04370.04600.05060.05520.05980.0644-6 to -70.04140.04620.04870.05350.05840.06330.0682-8 to -90.04360.04880.05140.05650.06170.06680.0720-10 to -110.04590.05130.05400.05950.06490.07030.0758-12 to -130.04810.05390.05670.06240.06810.07380.0796-14 to -150.05040.05640.05940.06540.07140.07740.0834-16 to -170.05270.05890.06210.06830.07460.08090.0872-18 to -190.05490.06150.06480.07130.07790.08440.0910-20 to -210.05720.06400.06740.07430.08110.08790.0948-22 to -230.05940.06660.07010.07720.08430.09140.0986-24 to -250.06170.06900.07270.08010.08750.09490.1023Morethan -250.06280.07030.07400.08150.08900.09640.1039

(b) Only those wages paid for covered employment that occurred before the computation date and were reported to the division on or before thirty-one days immediately following the computation date will be used to determine the experience rate effective for the next calendar year.

(c) Whenever an employer subject to articles 70 to 82 of this title acquires, before the computation date and pursuant to section 8-76-104, all or a segregable portion of the organization, trade, and business or substantially all of the assets of an employer who was subject to articles 70 to 82 of this title at the time of the acquisition, and the successor submitted in writing that the successor met the conditions set forth in section 8-76-104, a total or partial transfer of the experience rating record of the predecessor employer shall be made as provided in section 8-76-104. No merger of the accounts for experience rating purposes will be made for the rate effective the next calendar year unless the information is submitted to the division on or before sixty days following the computation date.

(d) Notwithstanding any provision to the contrary, an employer, at any time before March 15 of any year, may pay voluntary premiums in addition to the premiums and surcharges provided under articles 70 to 82 of this title. Voluntary premiums shall allow for a reduction of the employer's experience rate and shall be credited to the employer's account and be used in determining the employer's rate for the current calendar year and subsequent calendar years; except that, if an employer is delinquent in the payment of any premiums or surcharges due, the voluntary premium payments shall be reduced by the total amount of delinquent premiums and surcharges before such computation is made. No voluntary premiums paid pursuant to this paragraph (d) shall be refunded or applied to future premium liability.

(e) As used in sections 8-76-101 to 8-76-104, for the purpose of computing the premium rate of any employer, the term "annual payroll" means the total amount of wages for employment paid by an employer during the twelve-month period ending on June 30. The term "average chargeable payroll" means the average of the chargeable payrolls for the last three fiscal years ending on June 30. For any employer who has not reported payrolls to the division for thirty-six consecutive months ending on June 30, the division shall compute the average chargeable payroll by dividing the total chargeable payrolls of the employer during the three fiscal years ending on June 30 by the total months during which such wages were paid and multiplying the amount so determined by twelve.

(f) An employer shall have sixty calendar days after the mailing date or the transmission date as recorded by the division of a quarterly statement of benefits charged to the employer's account in which to file a written application for a review and determination of benefit charges. The application must specify in detail the grounds upon which the employer relies and may be filed in person, by mail, or by electronic means in accordance with such rules as the director of the division may promulgate. The division shall investigate the matters specified and shall give the employer notice of its redetermination by mail or by electronic means. If the employer fails to act within the prescribed time, benefits charged to the account shall be deemed correct and final. Appeal from the redetermination decision may be made pursuant to section 8-76-113 (2).

(g) By December 1 of each year, or as soon as practicable, the division shall notify each employer of the employer's premium rate as determined for the next calendar year pursuant to sections 8-76-101 to 8-76-104. The notification shall include the amount determined as the employer's average annual payroll, the total of all the employer's premiums paid on his or her own behalf and credited to his or her account for all past years, and the total benefits charged to the employer's account for all such years.

(h) No later than January 1, 2013, the division shall develop an online computer application that allows employers to review and manage account information. The online computer application shall include at least the following:

(I) A method for employers to file premium reports and make premium payments;

(II) A method for employers to review account balances, charging history, premium rates, and account status;

(III) A method for employers to change the physical address of an account, reinstate an account, and close an account; and

(IV) A method for employers to receive and return division forms and correspondence.

(i) Whenever there has been a period of five consecutive calendar years during which there were no chargeable wages paid for services considered employment under articles 70 to 82 of this title, any balance shown in the employer's account will not be transferred nor be used for premium rating purposes if the employer again becomes liable under articles 70 to 82 of this title.

(4) (a) The division shall determine employer premium rates for employers newly subject to articles 70 to 82 of this title each year as of the computation date in accordance with subsection (3) of this section. New employers pay the same premiums as unrated employers as prescribed in subsection (3) of this section or at the computed rate, whichever is higher, unless there have been twelve consecutive calendar months immediately preceding the computation date during which an employer's account has been chargeable with benefit payments.

(b) An employer that elects reimbursement under sections 8-76-108 to 8-76-110 is exempt from this section.

(c) An "employer newly subject", as used in this article, means an employer who has never, at any time, been an employer under any provision of articles 70 to 82 of this title, an employer who has lost his or her prior experience under subsection (3) of this section, or an employer who, under section 8-76-110 (2)(e), terminates his or her election to make payments in lieu of premiums or whose election to make payments in lieu of premiums has been terminated by the division under the authority of section 8-76-110 (4)(e) or (4)(f).

(5) (a) Those employers newly subject to articles 70 to 82 of this title and assigned the three-digit North American industry classification code 236, 237, or 238 for the construction industry must pay the same premiums as unrated employers as prescribed in subsection (3) of this section, at the actual experience rate, at a rate equal to the average actual experience rate, or at a rate equal to the average industry premium rate as determined by the division, whichever is greater, unless there have been thirty-six consecutive calendar months immediately preceding the computation date.

(b) For purposes of this subsection (5), assignment by the division of employment and training of industrial classifications to employers pursuant to this subsection (5) must be in accordance with procedures and guidelines of the bureau of labor statistics of the United States department of labor and be the appropriate three-digit subsector level found in the North American industry classification system manual issued by the office of management and budget.

(c) For purposes of this subsection (5), "average industry premium rate" means the average premium rate of all employers assigned the same three-digit North American industry classification code pursuant to this subsection (5). The rate is computed annually by the division using the latest data as of the computation date.

(6) (a) A political subdivision or its instrumentality that has elected to become a premium-paying employer will have its account charged with the full amount of all regular and extended benefits that are attributable to service in its employ.

(b) (I) The premium rate for political subdivisions or their instrumentalities will be examined annually in conjunction with the employer's benefit experience and may be adjusted on a year-by-year basis as prescribed by subparagraph (I) of paragraph (a) of subsection (3) of this section.

(II) The division must notify all political subdivisions or their instrumentalities, as defined in paragraph (a) of this subsection (6), of the premium rate no later than January 1 of the year for which the rate applies.

(7) (a) A solvency surcharge will be assessed when the fund balance of the unemployment compensation fund on any June 30 is equal to or less than 0.005 multiplied by the total wages reported by experience-rated employers for the previous calendar year, or for the most recent available four consecutive quarters before the last computation date. The solvency surcharge will be assessed on all experience-rated employers beginning with the next calendar year, and the solvency surcharge is added to the employer's premium rate. The solvency surcharge rate added to the employer's premium rate will also be identified separately on the employer's premium rate notice as the solvency surcharge. The solvency surcharge remains in effect until the June 30 fund balance in the unemployment compensation fund is equal to or greater than 0.007 multiplied by the total wages reported by experience-rated employers for the calendar year, or for the most recent available four consecutive quarters:

Eligible EmployersSolvency Surcharge Percent of Excess +20 or more0.00100+18 to +190.00150+16 to +170.00150+14 to +150.00150+12 to +130.00150+10 to +110.00175+8 to +90.00275+6 to +70.00375+4 to +50.00475+2 to +30.00725+0 to +10.01100Unrated0.01350-0 to -10.01425-2 to -30.01525-4 to -50.01625-6 to -70.01725-8 to -90.01825-10 to -110.01925-12 to -130.02025-14 to -150.02125-16 to -170.02225-18 to -190.02325-20 to -210.02425-22 to -230.02525-24 to -250.02625More than -250.02700

(b) The solvency surcharge shall not be assessed against:

(I) The covered employers of state and local governments;

(II) Nonprofit organizations that are reimbursing employers; or

(III) Political subdivisions electing the special rate.

(8) (a) Subject to the conditions stated in paragraph (b) of this subsection (8), an employer is eligible for a premium credit, as determined by the division, of a proportionate amount of the excess of the amount specified in subparagraph (IV) of paragraph (b) of this subsection (8). Each employer that qualifies for the premium credit receives a share of the total available premium credit equal to his or her proportionate share of the total chargeable wages paid by qualifying employers.

(b) An employer does not receive premium credit under this subsection (8) unless all of the following conditions are met:

(I) As of the most recent computation date, the employer has filed all required reports and paid all premiums and surcharges due under articles 70 to 82 of this title;

(II) The employer is not a negative excess employer under the table in subsection (3) of this section;

(III) The employer has not elected to make reimbursement payments in lieu of premiums; and

(IV) As of the computation date immediately preceding the calendar year for which the premium credit is to be taken, the unexpended and unencumbered surplus balance in the unemployment compensation fund created in section 8-77-101 (1) exceeded one and six-tenths percent of total wages reported by experience-rated employers. Amounts in excess of one and six-tenths percent of total covered wages are considered available for disbursement as part of the premium credit.

(9) Any premium credit remaining to an employer after the first year in which the premium credit is applied is available to the employer in subsequent calendar years.

(10) As used in subsections (8) and (9) of this section, "premium credit" means the dollar amount discount available to eligible employers under the conditions set forth in paragraph (b) of subsection (8) of this section to be applied against premiums due in any given calendar year. For purposes of computing an employer's future rate, any premium credit claimed by an employer under subsection (8) of this section is disregarded, and the premium that would otherwise be due is deemed paid.

(11) (a) The division shall maintain a separate account for each employer and shall credit the employer's account with all premiums and surcharges paid on the employer's behalf. Nothing in articles 70 to 82 of this title shall be construed to grant any employer or individuals in the employer's service prior claims or rights to the amounts paid by the employer into the fund, either on the employer's behalf or on behalf of such individuals. Benefits paid to an eligible individual shall be charged, in the amount provided in this section, against the accounts of his or her employers in the base period in the inverse chronological order in which the employment of the individual occurred. Benefits paid to a seasonal worker during the normal seasonal periods shall be charged against the account of his or her most recent seasonal employers in the corresponding normal seasonal period of his or her base period in the inverse chronological order in which the seasonal employment of the individual occurred and prior to the charging of benefits based on nonseasonal employment.

(b) The maximum amount charged against the experience rating account of any employer pursuant to paragraph (a) of this subsection (11) may not exceed one-third of the wages paid to an individual by the employer for insured work during the individual's base period, but not more per completed calendar quarter or portion thereof than one-third of the maximum wage credits as computed in section 8-73-104. Nothing in sections 8-76-101 to 8-76-104 shall be construed to limit benefits payable pursuant to sections 8-73-101 to 8-73-106. Notwithstanding section 8-73-108 or any administrative practice that results in fund charging, a reimbursing employer shall bear the cost of all benefits paid to its former employees, with the exception of benefit overpayments. The director of the division, by general rules, shall prescribe the manner in which benefits shall be charged against the accounts of several employers for whom an individual performed employment at the same time.

(c) If, by reason of fraud, mistake, or clerical error, an individual receives benefits in excess of those to which he or she is entitled and the employer's account is charged, the employer's account shall be credited an amount equal to the benefits erroneously charged to the account.



§ 8-76-104. Transfer of experience - assignment of rates - definitions

(1) (a) An employing unit, as defined in section 8-70-113 (1)(f), that becomes an employer because it acquires all of the organization, trade, or business or substantially all of the assets of one or more employers subject to articles 70 to 82 of this title shall succeed to the entire experience rating record of the predecessor employer, and the entire separate account, including the actual premiums, benefits, and payroll experience of the predecessor employer, shall pass to the successor for the purpose of determining the premium rate for the successor.

(b) If the successor was not an employer prior to the date of acquisition, the successor's rate shall be the rate applicable to the predecessor employer in the period immediately preceding the date of acquisition if there was only one predecessor or if there were multiple predecessors with identical rates. If there were multiple predecessor employers with rates that were not identical, the successor's rate shall be the highest rate applicable to any of the predecessor employers in the period immediately preceding the date of acquisition.

(c) (I) Repealed.

(II) (A) If, at the time of transfer, a person who is not an employer under this section acquires the trade or business of an employer and the division finds that the successor acquired the trade or business solely or primarily for the purpose of obtaining a lower rate of contributions, the unemployment experience of the predecessor employer shall not be transferred to the successor and the division shall assign the successor the applicable new employer rate determined pursuant to section 8-76-102.5 (4).

(B) This subparagraph (II) is effective December 31, 2012.

(2) (a) Notwithstanding any other provision of sections 8-76-101 to 8-76-104, if the successor employer was an employer subject to articles 70 to 82 of this title prior to the date of acquisition and, at the time of the transfer, there is no substantial common ownership, management, or control of the two employers, the successor's premium rate for the remainder of the calendar year shall be the same as the successor's rate in the period immediately preceding the date of acquisition.

(b) If an employer transfers all or a portion of its trade or business to another employer and, at the time of the transfer, there is substantially common ownership, management, or control of the two employers, the unemployment experience attributable to the predecessor employer shall be transferred to the successor employer. The rates of both employers shall be recalculated and made effective immediately upon the date of the transfer of the trade or business. If, following a transfer experience, the division determines that the purpose of the transfer of the trade or business was solely or primarily to obtain a reduced liability for contributions, the division shall combine the experience rating accounts of the employers into a single account and shall assign a single rate to the account.

(c) If an employer transfers all or a portion of its trade or business to another employer and the division finds that the successor acquired the trade or business solely or primarily for the purpose of obtaining a lower rate of contributions, the experience and reserve account attributable to the predecessor employer shall not be transferred to the successor employer and shall revert to the predecessor employer.

(3) (a) Whenever an employer in any manner transfers a clearly segregable unit of the employer's business for which the predecessor employer has maintained, in such form as to be separable, continuous records of wages, premiums, and benefits paid on account of the segregable unit, the predecessor employer and successor employer may jointly request that the division transfer a proportionate share of premium, benefit, and payroll experience attributable to the unit based on the ratio of the chargeable payrolls paid during the twelve calendar quarters immediately preceding the computation date of the segregable unit to the total employer account prior to the notice to the division of the transfer. A transfer of experience may not be made under this subsection (3) unless the segregable unit has fourteen consecutive quarters of payroll immediately preceding the computation date. If, at the time of the transfer, there is substantially common ownership, management, or control of the two employers, the unemployment experience attributable to the predecessor employer shall be transferred to the successor employer. The rates of both employers shall be recalculated and made effective immediately upon the date of the transfer of the trade or business.

(b) The division may transfer the experience and perform all other acts required by this subsection (3). The proportionate share of the predecessor employer's reserve account attributable to the transferred unit shall pass to the successor employer.

(c) The experience rate established for the predecessor employer for all units of the business shall continue in effect for the remainder of the calendar year in which the transfer is made, and, for succeeding calendar years, it shall be computed on the experience of those units retained.

(d) If the successor was an employer prior to the effective date of the transfer, the experience rate for the calendar year in which the transfer is made shall be the same as that previously established without reference to the acquired segregable unit, and, for succeeding calendar years, it shall be computed on the combined experience of all units of the successor's business.

(e) If the successor was not an employer prior to the effective date of transfer and two or more segregable units are simultaneously transferred to the successor by a single employer, the successor's premium rate shall be computed from the combined premium, benefit, and payroll experience of the units.

(f) If the successor was not an employer prior to the effective date of transfer and two or more segregable units are simultaneously transferred to the successor by different employers, the successor's premium rate shall be the highest rate applicable to any of the units unless the rates with respect to the transferred units are identical.

(g) The transfer of experience with respect to a segregable unit shall be of no force and effect unless an application for the transfer, signed by both the predecessor employer and the successor employer, is filed with the division in the form and manner prescribed by the director by rule. The application shall be filed within sixty days after the notice of employer liability from the division is mailed or transmitted by electronic means to the successor employer. The notice shall contain information pertaining to segregable unit transfers.

(h) Whenever a predecessor employer and a successor employer jointly request that the division transfer the proportionate share of premium, benefit, and payroll experience attributable to a clearly segregable unit to the successor employer, the predecessor employer shall furnish to the division any information requested by the division for such purpose.

(4) (a) In determining whether the trade or business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the division shall use objective factors that may include, without limitation, the cost of acquiring the trade or business, whether and for how long the successor continued the business enterprise of the acquired trade or business, and whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted prior to the acquisition.

(b) The division may void a rate determination if it finds that a successor has no business existence separate and apart from the predecessor and should not have been established as a separate employer for unemployment compensation purposes. Under the circumstances described in this paragraph (b), the experience and reserve account attributable to the predecessor employer shall not be transferred to the successor employer and shall revert to the predecessor employer.

(5) When determining whether one or more employers have common ownership, management, or control, the division may consider factors such as stock ownership, officers, employees, payroll systems, and common business interests.

(6) The division shall establish procedures to identify the transfer or acquisition of a business or trade for purposes of this section.

(7) Notwithstanding any provision of section 8-70-113 to the contrary, any subject employer whose entire reserve account has been transferred to a successor employer, as provided in subsection (1) of this section, shall immediately cease to be a subject employer and shall thereafter become a subject employer only upon any future employment experience.

(8) A transfer of experience shall not occur when a work-site employer's account is made inactive as a result of entering into a contract with an employee leasing company, as defined in section 8-70-114 (2)(a)(V), or when a contract between a work-site employer and an employee leasing company is terminated unless there is substantial common ownership, management, and control of the work-site employer and the employee leasing company. The existence of an employee leasing arrangement, without other evidence of common control, shall not constitute substantial common ownership, management, and control.

(9) When any part of the predecessor employer's trade or business utilizes the services of ninety percent or more of the total number of employees in covered employment on the payroll for each of the four pay periods immediately preceding the transfer to a successor employer, the entire separate account, including the actual premium, benefit, and payroll experience of the predecessor employer, shall pass to the successor employer for the purpose of the rate of computation of the successor.

(10) (a) If a person knowingly violates or attempts to violate any provision of this section in order to obtain a lower contribution rate, the person shall pay all owed premiums with applicable penalties and interest and may be subject to the penalties set forth in paragraph (c) of this subsection (10).

(b) If a person knowingly advises another person in a way that results in a violation of paragraph (a) of this subsection (10), the person may be subject to the penalties set forth in paragraph (c) of this subsection (10).

(c) If the person who violates this section as described in paragraph (a) or (b) of this subsection (10) is an employer, the division may assign the employer the highest contribution rate assignable under this article for the rate year during which the violation or attempted violation occurred and the next three years. If, during the rate year in which a violation occurs, the subject employer was assigned the highest contribution rate, or the amount of the rate increase would be less than two and seven-tenths percent for the rate year, the division may impose a penalty contribution rate of two and seven-tenths percent of chargeable wages for that rate year and the next three years. If the person is not an employer, the person may be subject to a civil fine of not more than five thousand dollars, which shall be deposited in the unemployment revenue fund created in section 8-77-106.

(d) In addition to any penalty imposed pursuant to paragraphs (a), (b), and (c) of this subsection (10), any violation of this section may be prosecuted as a class 1 misdemeanor pursuant to section 18-1.3-501, C.R.S.

(11) As used in this section, unless the context otherwise requires:

(a) "Knowingly" or "willfully" means being aware that one's conduct is practically certain to cause the result or having reckless disregard for the prohibition involved.

(b) "Person" means any individual, trust, estate, partnership, association, company, corporation, joint venture, limited liability company, or other legal or commercial entity.

(c) "Trade" or "business" includes an employer's work force.

(d) "Violates or attempts to violate" includes, but is not limited to, intent to evade, misrepresentation, or willful nondisclosure.



§ 8-76-105. Period of employer's coverage

(1) Any employing unit which is or becomes an employer subject to articles 70 to 82 of this title within any calendar year shall be deemed to be an employer during the whole of such calendar year.

(2) No employing unit shall be deemed to be an employer liable under articles 70 to 82 of this title for any period prior to five calendar years immediately preceding the calendar year in which the division determines the employing unit to be an employer as defined in section 8-70-103.



§ 8-76-106. Termination of employer liability

(1) An employing unit shall cease to be an employer subject to articles 70 to 82 of this title only as of the first day of any calendar year, only if, not later than the last day of February of such year, it has filed with the division a written application for termination of coverage as an employer as of the first day of January, and the division finds that during the preceding calendar year:

(a) Such employing unit was not an employer as defined in the introductory portion to section 8-70-113 (1) and section 8-70-113 (1)(g);

(b) Such employing unit was not liable by having elected to become liable during such year; or

(c) Such employing unit did first become liable under and by virtue of section 8-76-104 and was not liable under the introductory portion to section 8-70-113 (1) and section 8-70-113 (1)(g) or section 8-76-107.

(2) Any employer who does not employ any individual whose services are considered in employment at any time in this state for a period of one calendar year shall cease to be an employer subject to articles 70 to 82 of this title as of the thirty-first day of December of such calendar year.

(3) Any employing unit which became liable during any calendar year preceding the calendar year in which its liability by virtue of the introductory portion to section 8-70-113 (1) and section 8-70-113 (1)(g) was determined may terminate coverage effective as of the end of the first year during which such employing unit was not an employer by virtue of the introductory portion to section 8-70-113 (1) and section 8-70-113 (1)(g) if such year was prior to the date the determination was made by the division, by filing a written application to terminate coverage as an employer within thirty days of the date of such determination.

(4) For the purposes of this section, written applications shall be filed in such form and manner as the director of the division may prescribe by rule, including in person, by mail, by telephone, or by electronic means.



§ 8-76-107. Election to become liable

(1) An employing unit, not otherwise subject to articles 70 to 82 of this title, which files with the division its written election to become an employer subject hereto for not less than two calendar years, with the written approval of such election by the division, shall become an employer subject hereto to the same extent as all other employers, as of the date stated in such approval, and shall cease to be subject hereto as of January first of any calendar year subsequent to such two calendar years, only if such employing unit has filed with the division a written application for termination as provided in subsection (2) of this section.

(2) Any employing unit for which services that do not constitute employment are performed may file with the division a written election that all such services performed by individuals in its employ in one or more distinct establishments or places of business shall be deemed to constitute employment for all the purposes of articles 70 to 82 of this title for not less than two calendar years. Upon the written approval of such election by the division, such services shall be deemed to constitute employment subject to articles 70 to 82 of this title from and after the date stated in such approval. Such services shall cease to be deemed employment subject hereto as of January 1 of any calendar year subsequent to such two calendar years, only if such employing unit has filed with the division a written application for termination as provided in this section.

(3) For the purposes of this section, written applications shall be filed in such form and manner as the director of the division may prescribe by rule, including in person, by mail, by telephone, or by electronic means.



§ 8-76-108. Coverage by political subdivisions

(1) (a) Political subdivisions are covered employers if employees employed by such political subdivisions perform services in employment as defined by section 8-70-119. Such political subdivisions may elect to pay premiums in lieu of reimbursements. Any political subdivision that makes reimbursement shall not be liable to make such payments with respect to the benefits paid to any individual whose base period wages include wages for previously uncovered services as defined in section 8-70-141 (1)(d) to the extent that the unemployment compensation fund is reimbursed for such benefits pursuant to section 121 of Public Law 94-566.

(b) Repealed.

(c) The amounts required to be paid in lieu of premiums by any political subdivision under this section shall be billed and payment made as provided in section 8-76-110 (3) with respect to similar payments by nonprofit organizations.

(d) An election by a contributing political subdivision to become a reimbursing employer or an election by a reimbursing political subdivision to become a contributing employer may be made by filing with the division written notice, in such form and manner as the director of the division may prescribe by rule, not later than March 1 of the calendar year in which the election is to be effective. Such election becomes effective as of the first day of the calendar year with respect to services performed after that date. Notwithstanding the effective date of any election, the political subdivision remains liable for all benefits chargeable against its account that it has not paid.

(e) Political subdivisions or their instrumentalities that are liable for payments in lieu of premiums shall pay to the division for the unemployment compensation fund the full amount of all regular and extended benefits paid that are attributable to service in their employ. Political subdivisions or their instrumentalities that have elected to pay premiums as permitted by this section shall have their accounts charged with the full amount of all regular and extended benefits that are attributable to service in their employ.

(f) Any extension of unemployment insurance coverage to political subdivisions mandated by Public Law 94-566 shall again become optional in the event such mandatory coverage is declared unconstitutional or null and void by the supreme court of the United States or is repealed by an act of congress.



§ 8-76-109. Payments in lieu of premiums by state hospitals and state institutions of higher education

State hospitals and state institutions of higher education as defined in section 8-70-103 (14) and (15) may elect to make reimbursements in lieu of premiums as provided for nonprofit organizations in section 8-76-110 (1) to (3) and (5).



§ 8-76-110. Financing benefits paid to employees of nonprofit organizations

(1) Benefits paid to employees of nonprofit organizations shall be financed in accordance with the provisions of this section. For the purpose of this section, a nonprofit organization is an organization or group of organizations described in section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, which are exempt from income tax under section 501 (a) of such code.

(2) Liability for premiums and election of reimbursement. (a) Any nonprofit organization that, pursuant to section 8-70-113 (1)(c), is or becomes subject to articles 70 to 82 of this title shall pay premiums under the provisions of section 8-76-101, unless it elects, in accordance with this subsection (2), to pay to the division for the unemployment compensation fund an amount equal to the amount of regular benefits and one-half of the extended benefits paid, that is attributable to service in the employ of such nonprofit organization, to individuals for weeks of unemployment that begin during the effective period of such election.

(b) (Deleted by amendment, L. 2009, (HB 09-1363), ch. 363, p. 1897, § 18, effective July 1, 2009.)

(c) Any nonprofit organization that becomes subject to articles 70 to 82 of this title may elect to become liable for payments in lieu of premiums for a period of not less than the calendar year within which such subjection begins by filing a written notice of its election with the division not later than thirty days immediately following the date of the determination of such subjection. Any nonprofit organization that elects to make payments in lieu of premiums into the unemployment compensation fund as provided in this paragraph (c) shall not be liable to make such payments with respect to the benefits paid to any individual whose base period wages include wages for previously uncovered services as defined in section 8-70-141 (1)(d) to the extent that the unemployment compensation fund is reimbursed for such benefits pursuant to section 121 of Public Law 94-566.

(d) (Deleted by amendment, L. 2009, (HB 09-1363), ch. 363, p.1897, § 18, effective July 1, 2009.)

(e) Any nonprofit organization that makes an election in accordance with paragraph (c) of this subsection (2) will continue to be liable for payments in lieu of premiums until it files with the division a written notice terminating its election not later than thirty days prior to the beginning of the calendar year for which such termination is first effective.

(f) Any nonprofit organization that pays premiums under articles 70 to 82 of this title may change to a reimbursing basis by filing with the division not later than thirty days prior to the beginning of any calendar year a written notice of election to become liable for payments in lieu of premiums. Such election shall not be terminable by the organization for that and the next year. Any organization making such an election remains liable for the payment of all charges to its account and all premiums and surcharges due the division, and past due premiums and surcharges are subject to all interest and penalties as provided in articles 70 to 82 of this title.

(g) The division may for good cause extend the period within which a notice of election, or a notice of termination, must be filed and may permit an election to be retroactive.

(h) The division, in accordance with such rules as it may prescribe, shall notify each nonprofit organization of any determination that it may make of the status of the organization as an employer and of the effective date of any election and of any termination of such election.

(i) Notwithstanding any other provisions of articles 70 to 82 of this title, any nonprofit organization that, prior to January 1, 1969, paid premiums required by articles 70 to 82 of this title and that elects, pursuant to paragraph (d) of this subsection (2) as it existed prior to its repeal in 2009, to make payments in lieu of premiums shall not be required to make any such payment on account of any regular or extended benefits paid and attributable to wages paid for service performed in its employ for weeks of unemployment that begin on or after the effective date of such election until the total amount of such benefits equals the amount by which the premiums paid by such organization with respect to a period before such election exceed benefits paid for the same period and charged to the experience rating account of such organization, as of the effective date of such election.

(3) Reimbursement payments. (a) Payments in lieu of premiums shall be made in accordance with the provisions of this subsection (3).

(b) At the end of each calendar quarter, the division shall bill each nonprofit organization, or group of such organizations, that has elected to make payments in lieu of premiums for an amount equal to the full amount of regular benefits plus one-half of the amount of extended benefits paid during such quarter or other prescribed period that is attributable to service in the employ of such organization.

(c) Payment of any bill rendered under paragraph (b) of this subsection (3) shall be made not later than thirty days after such bill was mailed to the last-known address of the nonprofit organization or was otherwise delivered to it, unless there has been an application for review and redetermination in accordance with paragraph (e) of this subsection (3).

(d) Payments made by any nonprofit organization under the provisions of this subsection (3) shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization.

(e) The amount due specified in any bill from the division shall be conclusive on the organization unless, not later than fifteen days after the bill was mailed to its last-known address or otherwise delivered to it, the organization files an application for redetermination by the division setting forth the grounds for such application. The division shall promptly review and reconsider the items specified and shall thereafter issue a redetermination in any case in which such application for redetermination has been filed. The amount due on the specified items in such redetermination shall become due and payable not later than thirty days following the date of mailing of the redetermination. All other charges specified on the original bill are due and payable within thirty days as provided by paragraph (c) of this subsection (3).

(f) Past-due payments of amounts in lieu of premiums shall be subject to the same interest and penalties that, pursuant to sections 8-79-101 and 8-79-104, apply to past-due premiums and surcharges.

(4) Provision of bond or other security. (a) In the discretion of the division, any nonprofit organization that elects to become liable for payments in lieu of premiums shall be required, within fifteen days after the effective date of its election, to execute and file with the division a surety bond approved by the division, or it may elect instead to deposit with the division money or securities. The amount of such bond or deposit shall be determined in accordance with the provisions of this subsection (4).

(b) The amount of bond or deposit required by this subsection (4) shall be equal to three times the sum of the amount of regular benefits plus one-half the extended benefits paid, if any, that are attributable to service in the employ of the nonprofit organization during the previous calendar year or the sum of said payments during the three previous calendar years, whichever is greater, but shall not exceed three and six-tenths percent nor be less than one-tenth of one percent of the total covered payroll of such organization for the preceding calendar year. If the employer has not been subject to articles 70 to 82 of this title for a sufficient period of time to acquire three calendar years' experience, then the bond shall be an amount computed by multiplying the total covered payroll for the previous calendar year, or the equivalent thereof, by two and seven-tenths percent. Any organization that, under the provisions of paragraph (i) of subsection (2) of this section, is not required to make payments in lieu of premiums will not be required to file a surety bond or make a surety deposit with the division as provided in this paragraph (b) until such time as said organization is required to make payments in lieu of premiums.

(c) Any bond deposited under this subsection (4) shall be in force for a period of not less than two calendar years and shall be renewed with the approval of the division, at such times as the division may prescribe, but not less frequently than at two-year intervals as long as the organization continues to be liable for payments in lieu of premiums. The division shall require such adjustments to be made in a previously filed bond as it deems appropriate. If the bond is to be increased, the adjusted bond shall be filed by the organization within fifteen days after the date notice of the required adjustment was mailed or otherwise delivered to it. Failure by any organization covered by such bond to pay the full amount of payments in lieu of premiums when due, together with any applicable interest and penalties provided for in paragraph (f) of subsection (3) of this section, shall render the surety liable on said bond to the extent of the bond, as though the surety were such organization.

(d) Any deposit of money or securities in accordance with this subsection (4) shall be retained by the division in an escrow account until liability under the election is terminated, at which time it shall be returned to the organization, less any deductions as provided in this subsection (4). The division may deduct from the money deposited under this paragraph (d) by a nonprofit organization or sell the securities a nonprofit organization has so deposited to the extent necessary to satisfy any due and unpaid payments in lieu of premiums and any applicable interest and penalties provided for in paragraph (f) of subsection (3) of this section. The division shall require the organization, within fifteen days following any deduction from a money deposit or sale of deposited securities under the provisions of this paragraph (d), to deposit sufficient additional money or securities to make whole the organization's deposit at the prior level. Any cash remaining from the sale of such securities shall be a part of the organization's escrow account. The division may, at any time, review the adequacy of the deposit made by any organization. If, as a result of such review, the division determines that an adjustment is necessary, it shall require the organization to make an additional deposit within fifteen days after written notice of its determination or shall return to it such portion of the deposit as it no longer considers necessary, whichever action is appropriate. Disposition of income from securities held in escrow shall be governed by the applicable provisions of state law.

(e) If any nonprofit organization fails to file a bond or make a deposit, or to file a bond in an increased amount or to increase or make whole the amount of a previously made deposit, as provided under this subsection (4), the division may terminate the organization's election to make payments in lieu of premiums, and the termination shall continue for not less than the four-consecutive-calendar-quarter period beginning with the quarter in which the termination becomes effective, but the division may, for good cause, extend the applicable filing, deposit, or adjustment period by not more than fifteen days.

(f) If any nonprofit organization is delinquent in making payments in lieu of premiums as required under subsection (2) of this section, the division may terminate the organization's election to make payments in lieu of premiums as of the beginning of the next calendar year, and the termination shall be effective for that and the next calendar year.

(5) Allocation of benefit costs. (a) A political subdivision that is liable for payments in lieu of premiums shall pay to the division for the unemployment compensation fund the full amount of all regular and extended benefits paid that are attributable to service in the employ of such employer. A nonprofit organization liable for payments in lieu of premiums shall pay to the division for the unemployment compensation fund the amount of regular benefits plus the amount of one-half of extended benefits paid that are attributable to service in the employ of such employer. If benefits paid to an individual are based on wages paid by more than one employer and one or more of such employers are liable for payments in lieu of premiums, the amount payable to the fund by each employer that is liable for such payments shall be determined in accordance with the provisions of paragraph (b) or (c) of this subsection (5).

(b) If benefits paid to an individual are based on wages paid by one or more employers that are liable for payments in lieu of premiums and on wages paid by one or more employers that are liable for premiums, the amount of benefits payable by each employer that is liable for payments in lieu of premiums shall be an amount that bears the same ratio to the total benefits paid to the individual as the total base period wages paid to the individual by such employer bear to the total base period wages paid to the individual by all of his or her base period employers.

(c) If benefits paid to an individual are based on wages paid by two or more employers that are liable for payments in lieu of premiums, the amount of benefits payable by each such employer shall be an amount that bears the same ratio to the total benefits paid to the individual as the total base period wages paid to the individual by such employer bear to the total base period wages paid to the individual by all of his or her base period employers.

(6) Group accounts. Two or more employers that are liable for payments in lieu of premiums, in accordance with the provisions of subsection (2) of this section and sections 8-76-108 and 8-76-109, may file a joint application with the division for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers. Each application shall identify and authorize a group representative to act as the group's agent for the purposes of this subsection (6). Upon its approval of the application, the division shall establish a group account for the employers effective as of the beginning of the calendar quarter in which it receives the application and shall notify the group's representative of the effective date of the account. The account shall remain in effect for not less than two years and thereafter until terminated at the discretion of the division or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments in lieu of premiums with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in that quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by the member in that quarter bear to the total wages paid during that quarter for service performed in the employ of all members of the group. The division shall prescribe rules as necessary with respect to applications for establishment, maintenance, and termination of group accounts that are authorized by this subsection (6); for addition of new members to, and withdrawal of active members from, such accounts; and for the determination of the amounts that are payable under this subsection (6) by members of the group and the time and manner of such payments.

(7) Repealed.

(8) For the purposes of this section, applications, filings, and notices of election shall be filed in such form and manner as the director of the division may prescribe by rule, including in person, by mail, by telephone, or by electronic means.



§ 8-76-111. Coverage of state employees

(1) (a) The state of Colorado hereby elects, effective January 1, 1976, with respect to all services performed in the employ of this state or any branch or department thereof or any instrumentality thereof which is not otherwise an employer subject to this title, to become a reimbursing employer subject to this title, and all services performed in the employ of this state or any branch or department or instrumentality thereof shall constitute employment. This election does not apply to political subdivisions of this state.

(b) Repealed.

(2) As used in this section, prior to January 1, 1978, "services performed in the employ of this state" means employment in the state personnel system of this state as defined in section 13 of article XII of the state constitution and article 50 of title 24, C.R.S., regular full-time employment in the legislative branch of this state, and employment in the judicial department of this state; but such employment shall not include employees of the legislative branch who serve only for the period that the general assembly is in session or judges and justices within the judicial department.

(3) Repealed.

(4) The amounts required to be paid in lieu of premiums by the state under this section shall be billed and payment made as provided in section 8-76-110 (3) with respect to similar payments by nonprofit organizations.

(5) Repealed.

(6) This state or any branch or department thereof or any instrumentality thereof shall pay to the division for the unemployment compensation fund the amount of regular benefits plus the amount of one-half of extended benefits paid through December 31, 1978, and the full amount of all regular and extended benefits paid beginning January 1, 1979, that are attributable to service in their employ.



§ 8-76-112. Political subdivisions - security for collection of premiums or reimbursable payments

(1) In the event of default in payment of premiums or surcharges due or reimbursements of benefit costs, the state treasurer, upon the request of the division, shall set aside state funds otherwise payable to the political subdivision as security to ensure payment of the funds due from the political subdivision to the unemployment trust fund.

(2) Funds which may be used for this purpose include any funds in the possession of the state treasurer which are allocated to the political subdivision for any purpose, with the exception of funds earmarked for a specific purpose.

(3) The division may not request the state treasurer to set aside funds to cover obligations of the political subdivision until at least six months have elapsed since the due date for payment of the premium or surcharge or reimbursable obligation.



§ 8-76-113. Protest - appeal - filed by an employer

(1) Any employer who wishes to appeal a determination of liability for premiums or surcharges, a determination of coverage under the provisions of articles 70 to 82 of this title, or a seasonality determination pursuant to section 8-73-106 may file a written notice of appeal with the division in such form and manner as the director of the division may prescribe by rule, including in person, by mail, or by electronic means. Except as otherwise provided by this section, proceedings on appeal shall be governed by the provisions of article 74 of this title. No appeal shall be heard unless the notice of appeal has been received by the division within twenty calendar days after the date the notice of such determination is mailed or transmitted by the division to the employer in accordance with such rules as the director of the division may promulgate.

(2) Any employer who wishes to protest an assessment of premiums or surcharges, a notice of premium rate, a recomputation of premium rate, or any notice of correction of any matter set forth in this subsection (2) shall file a request for redetermination with the division, in accordance with rules promulgated by the director of the division. The division shall thereafter promptly notify the employer of its redetermination decision. Any employer who wishes to appeal from a redetermination decision may file a written notice of appeal with the division. Except as otherwise provided by this section, proceedings on appeal shall be governed by the provisions of article 74 of this title. No appeal shall be heard unless notice of appeal has been received by the division within twenty calendar days after the date the notice of such redetermination is mailed or transmitted by the division to the employer in accordance with such rules as the director of the division may promulgate.

(3) Any determination or redetermination from which appeal may be taken pursuant to subsection (1) or (2) of this section shall be final and binding upon the employer unless a notice of appeal is filed in accordance with the time limits set forth in subsections (1) and (2) of this section or unless the employer establishes to the satisfaction of the division that he had good cause for failure to file a timely notice of appeal. Guidelines for determining what constitutes good cause shall be established by the director of the division.

(3.5) Any administrative appeal pursuant to this section shall be conducted by a referee or hearing officer of the division.

(4) In connection with any appeal proceeding conducted pursuant to this section, the referee may, upon application by any party or upon his own motion:

(a) Convene a prehearing conference to discuss the issues on appeal, the evidence to be presented, and any other relevant matters which may simplify further proceedings;

(b) Permit the parties to engage in prehearing discovery, insofar as practicable, in accordance with the Colorado rules of civil procedure and, in connection therewith, to shorten or extend any applicable response time; and

(c) Permit or require the filing by the parties of briefs, arguments of law, or statements of position.

(5) In matters involving a pending claim for benefits, the referee shall give due regard to the rights of the claimant to a speedy and informal hearing and may impose such limitations upon discovery as he deems reasonable.

(6) Repealed.



§ 8-76-115. Coverage of Indian tribes

(1) Indian tribes or tribal units, including all subdivisions or subsidiaries of, and business enterprises wholly owned by, such Indian tribes, subject to the provisions of articles 70 to 82 of this title shall pay premiums and surcharges under the same terms and conditions under sections 8-76-101 and 8-76-102.5 as apply to other premium-paying employers unless an election is made, in the same manner provided in section 8-76-108 (1)(d), to make payments in lieu of premiums into the unemployment compensation fund in amounts equal to the amount of benefits attributable to service in the employ of the Indian tribe.

(2) Indian tribes shall determine if payments in lieu of premiums will be elected by the tribe as a whole, by individual tribal units, or by combinations of individual tribal units. Two or more individual tribal units may apply with the division for the establishment of a group account in the same manner and subject to the same terms as set forth in section 8-76-110 (6).

(3) Indian tribes or tribal units electing to make payments in lieu of premiums shall be billed for the full amount of benefits attributable to service in the employ of said Indian tribes or tribal units, and payment shall be made with respect to said billings in the manner provided in section 8-76-108 (1)(c).

(4) The division may require any Indian tribe or tribal unit that elects to become liable for payments in lieu of premiums to execute and file with the division a surety bond or to deposit money or securities in the manner provided in section 8-76-110 (4).

(5) (a) Failure of the Indian tribe or tribal unit to make required payments pursuant to subsection (3) of this section, to pay premiums pursuant to sections 8-76-101 and 8-76-102.5, to pay assessments of interest and penalties pursuant to sections 8-79-101 and 8-79-104, or to execute and file a surety bond or deposit money or other security pursuant to section 8-76-110 (4) within ninety days after receipt of a delinquency notice by the division shall cause the Indian tribe to lose the option to make payments in lieu of premiums effective with the beginning of the following calendar year unless a division-approved payment plan is established or payment in full is received within the ninety-day period.

(b) The division shall notify the United States internal revenue service and the United States department of labor of failures by the Indian tribe or tribal unit to comply with this subsection (5).

(6) Any Indian tribe that loses the option to make payments in lieu of premiums due to late payment or nonpayment, as described in subsection (5) of this section, shall have such option reinstated effective with the beginning of the following calendar year if, by March 1 of said year, all contributions have been timely made and no premiums or surcharges, payments in lieu of premiums for benefits paid, penalties, or interest remain outstanding.

(7) (a) Failure of the Indian tribe or any tribal unit thereof to make any payment required by subsection (5) of this section, after all collection activities deemed necessary by the division have been exhausted, shall cause services performed for such tribe to not be treated as "employment" for purposes of section 8-70-125.5.

(b) The division may determine that any Indian tribe that loses coverage under the provisions of this subsection (7) may have services performed for such tribe again included as "employment" for purposes of section 8-70-125.5 if all premiums and surcharges, payments in lieu of premiums, penalties and interest, or surety bond or payment of other money or security have been paid.

(8) Notices of payment and reporting delinquency to Indian tribes or their tribal units shall include information stating that failure to make full payment within the prescribed time period:

(a) Shall cause the Indian tribe to be liable for taxes under the "Federal Unemployment Tax Act", 26 U.S.C. sec. 3301 et seq.;

(b) Shall cause the Indian tribe to lose the option to make payments in lieu of premiums; and

(c) May cause the Indian tribe to be excepted from the definition of "employer" as provided in section 8-70-113 (1)(k) and may cause services in the employ of the Indian tribe, as provided in section 8-70-125.5, to be excepted from "employment".

(9) Extended benefits paid that are attributable to service in the employ of an Indian tribe and not reimbursed by the federal government shall be financed in their entirety by such Indian tribe in the manner provided in section 8-76-108 (1)(e).






Article 77 - Unemployment Compensation and Revenue Funds

§ 8-77-101. Unemployment compensation fund - state treasurer custodian

(1) (a) There is hereby established the unemployment compensation fund, which is a special fund administered by the division exclusively for the purposes of articles 70 to 82 of this title. The state treasurer is the custodian of the fund and is liable under his or her official bond for the faithful performance of all his or her duties in connection with the fund. The state treasurer shall establish and maintain within the fund the accounts specified in this article and such other accounts as may be necessary to reflect the administration of the fund by the division. Notwithstanding any other law, in lieu of or in addition to the assessment described in section 29-4-710.7, C.R.S., the division may pay amounts necessary and appropriate from the unemployment compensation fund to the Colorado housing and finance authority for the repayment of the principal of bonds issued under section 29-4-710.7, C.R.S., and may apply amounts necessary and appropriate from the unemployment compensation fund to the repayment of principal of bonds issued under section 8-71-103 (2)(d).

(b) The unrestricted year-end balance of the unemployment compensation fund, created pursuant to paragraph (a) of this subsection (1), for the 1991-92 fiscal year shall constitute a reserve, as defined in section 24-77-102 (12), C.R.S., and, for purposes of section 24-77-103, C.R.S.:

(I) Any moneys credited to the unemployment compensation fund in any subsequent fiscal year shall be included in state fiscal year spending, as defined in section 24-77-102 (17), C.R.S., for such fiscal year; and

(II) Any transfers or expenditures from the unemployment compensation fund in any subsequent fiscal year shall not be included in state fiscal year spending, as defined in section 24-77-102 (17), C.R.S., for such fiscal year.

(2) The state treasurer, as treasurer and custodian of the unemployment compensation fund, is hereby authorized and directed to cancel of record and refuse to honor warrants or checks issued against any of the accounts established with the unemployment compensation fund which have not been presented for payment within one calendar year from the date of issue.



§ 8-77-102. Collection and transmittal of receipts - clearing account - refunds - transfers

(1) The division or its agent shall collect or receive all premiums, surcharges, payments in lieu of premiums, fines, and penalties provided for in articles 70 to 82 of this title, all interest on delinquent premiums and surcharges provided for in section 8-79-101, and all other moneys accruing to the fund from the federal government or any other source whatsoever and shall transmit all such moneys to the state treasurer, who shall cause the same to be deposited in a clearing account in his or her name in a state or national bank doing business in this state.

(2) Repealed.

(3) As instructed by the division, the state treasurer shall transfer from the clearing account to the employment security administration fund all amounts received pursuant to the provisions of section 8-72-110 (5). All interest collected by the division pursuant to the provisions of section 8-79-101, all penalties collected by the division pursuant to sections 8-79-104 (1)(a) and (1)(c) and 8-81-101 (4)(a)(II), and all investigative costs collected by the division pursuant to section 8-81-101 (4)(a)(III) shall be paid into the unemployment revenue fund.

(4) All amounts remaining in the clearing account after payment of refunds and the transfers provided for in subsection (3) of this section shall be paid to the secretary of the treasury of the United States for credit to the account of the state of Colorado in the federal unemployment trust fund established and maintained pursuant to section 904 of the federal "Social Security Act", as amended.



§ 8-77-103. Advances from federal unemployment trust fund

(1) The division may apply for advances to the state of Colorado from its account in the federal unemployment trust fund and accept responsibility for repayment of advances in accordance with the conditions specified in Title XII of the "Social Security Act", as amended, in order to secure to this state the advantages available under the federal act.

(2) (a) Advances from the federal unemployment trust fund which are interest-bearing shall have such interest cost together with all associated administrative costs assessed against each employer subject to experience rating. This interest assessment shall not apply to the covered employers of state and local government nor to those nonprofit organizations that are reimbursable. This interest assessment shall not apply to the political subdivisions electing the special rate.

(a.1) The interest cost assessment provided for in paragraph (a) of this subsection (2) shall not apply to any employer whose benefit-charge account balance is zero or to any employer with a positive excess of plus seven percent or more.

(b) Using the most recently available data to the division, the total covered wages of all employers subject to the interest assessment, as found for the calendar quarter nearest to the quarter in which a trust fund deficit occurred, shall be summed. This sum shall be divided into the amount of interest due on the advance. The percent resulting from this calculation shall contain four significant figures. The percent shall be applied by the employer to the total covered wages reported on the next contribution report received or that contribution report indicated in the notification of the percent sent to the employer by the division. The amount resulting shall be submitted in the same manner as normal contributions, but as a separate payment, to the division. Each interest-bearing advance may be treated separately.

(c) The amounts received as a result of paragraph (b) of this subsection (2) shall be segregated and collected in the federal advance interest repayment fund.



§ 8-77-103.5. Issuance of unemployment revenue bonds and notes - unemployment bond repayment account - creation

(1) The executive director of the department of labor and employment is authorized to request the Colorado housing and finance authority to issue such bonds and notes as are necessary to maintain adequate balances in the unemployment compensation fund or to repay moneys advanced to the state from the federal unemployment trust fund, or both. Such requests shall be made in accordance with the provisions of section 29-4-710.7, C.R.S.

(2) There is hereby created the unemployment bond repayment account, which shall be credited with bond assessments for nonprincipal-related bond costs collected on behalf of the Colorado housing and finance authority under section 29-4-710.7, C.R.S., or by the division under section 8-71-103. After the division's costs have been deducted from the bond repayment account, moneys in the fund shall be paid to the account or accounts maintained by the Colorado housing and finance authority under section 29-4-710.7, C.R.S., or by the division with respect to bonds issued under section 8-71-103.



§ 8-77-104. Benefit account - requisitions - payment of benefits

(1) The benefit account shall consist of moneys requisitioned by the division from the account of the state of Colorado in the federal unemployment trust fund. Expenditures from the benefit account shall be made by the division solely for payment of benefits provided in articles 70 to 82 of this title, in accordance with regulations prescribed by the director of the division. Such expenditures shall not be subject to any provisions of law requiring specific appropriations for payment thereof.

(2) From time to time the division shall requisition from such account such amounts as it deems necessary to provide for payment of benefits for a reasonable future period of time. Upon receipt of such requisitioned amounts, the state treasurer shall cause the same to be deposited in an account in the name of the division in some state or national bank doing business in this state.

(3) The division is authorized to make all lawful benefit payments by checks drawn against said bank account. The state treasurer shall have no responsibility whatsoever with respect to such benefit payments, nor shall he be responsible for any amounts requisitioned as provided in subsection (2) of this section other than to deposit the same in said bank account.

(4) Any unexpended balance remaining in the benefit account after the expiration of the period of time for which amounts were requisitioned may be used by the division for payment of benefits during a subsequent period of time, or deducted from the amount of a subsequent requisition, or, at the discretion of the division, redeposited with the secretary of the treasury of the United States for credit to the account of the state of Colorado in the federal unemployment trust fund.

(5) Benefits shall be deemed to be due and payable under the provisions of articles 70 to 82 of this title, only to the extent provided for in said articles, and only to the extent that moneys are available in the unemployment compensation fund, and neither the state nor the division shall be liable for payments in excess of the amount of such available moneys.



§ 8-77-105. Discontinuance of unemployment trust fund

The provisions of sections 8-77-101 to 8-77-104, to the extent that they relate to the unemployment trust fund, shall be operative only so long as such unemployment trust fund continues to exist and so long as the secretary of the treasury of the United States of America continues to maintain for this state a separate book account of all funds deposited therein by this state for benefit purposes, together with this state's proportionate share of the earnings of such unemployment trust fund, from which no other state is permitted to make withdrawals. If such unemployment trust fund ceases to exist, or such separate book account is no longer maintained, all moneys, properties, or securities therein belonging to the unemployment compensation fund of this state shall be transferred to the treasurer of the unemployment compensation fund, who shall hold, invest, transfer, sell, deposit, and release such moneys, properties, or securities in a manner approved by the director of the division in accordance with provisions of articles 70 to 82 of this title. Such moneys shall be invested in readily marketable classes of securities as now provided by law with respect to public moneys of the state. Such investment, at all times, shall be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits. The treasurer shall dispose of securities or other properties belonging to the unemployment compensation fund only under the direction of the director of the division.



§ 8-77-106. Unemployment revenue fund

(1) There is hereby created the unemployment revenue fund, to which shall be credited all interest collected by the division on delinquent premiums or surcharges pursuant to the provisions of section 8-79-101, all penalties collected by the division pursuant to sections 8-79-104 (1)(a) and (1)(c) and 8-81-101 (4)(a)(II), all remaining moneys in the federal advance interest repayment fund after all known interest charges and associated administrative costs pursuant to section 8-77-103 have been paid pursuant to section 8-77-108 (3), and all investigative costs collected by the division pursuant to section 8-81-101 (4)(a)(III).

(2) All moneys accruing to the unemployment revenue fund in any manner whatsoever shall be maintained in a separate account by the state treasurer and shall be annually appropriated by the general assembly to the division for the purpose of enforcing compliance with the "Colorado Employment Security Act". Moneys in the unemployment revenue fund shall first be used to make refunds of interest erroneously collected under the provisions of section 8-79-101.

(3) and (4) Repealed.

(5) Prior to the beginning of any fiscal year in which the department requests an allocation diversion from the unemployment revenue fund, the joint budget committee in conjunction with the state auditor shall certify that the department has met the goals and time lines established in the work plans submitted the previous year. No additional money shall be appropriated until all such prior conditions of the work plan are satisfied.

(6) Of the moneys appropriated to the department for allocation to the division for administrative services, not less than fifty percent shall be used to fund enforcement activities. None of the remaining moneys shall be allocated to services which compete directly with services available in the private sector.



§ 8-77-107. Appropriation of administrative costs

(1) Moneys credited to the account of the state of Colorado in the federal unemployment trust fund pursuant to section 903 of the federal "Social Security Act" may be requisitioned only for payment of the costs incurred by the division for administration of the provisions of articles 70 to 82 of this title, and for benefits. Such administrative costs shall be expended only pursuant to specific appropriations made by the general assembly and only if such costs are incurred and requisitions made therefor after enactment of an appropriation act.

(2) Any appropriation act enacted shall:

(a) Specify the amount of money appropriated and the purpose for which appropriated; and

(b) (Deleted by amendment, L. 2003, p. 2047, § 1, effective May 22, 2003.)

(c) Limit the amount which may be obligated during any twelve-month period beginning on July 1 and ending on the following June 30 to an amount which does not exceed the amount by which the aggregate of the amounts credited to such unemployment trust fund pursuant to section 903 of the federal "Social Security Act" during the same twelve-month period and the thirty-four preceding twelve-month periods exceeds the aggregate of the amounts paid out for benefits and obligated for administrative costs during such thirty-five twelve-month periods.

(3) Amounts credited to the unemployment trust fund pursuant to section 903 of the federal "Social Security Act" which are obligated for payment of administrative costs or paid out for benefits shall be charged against equivalent amounts which were first credited and which are not already so charged; except that no amount obligated for administrative costs during any twelve-month period specified in subsection (2) of this section may be charged against any amount credited during any twelve-month period earlier than the thirty-fourth twelve-month period preceding such period.

(4) Moneys appropriated as provided in subsection (2) of this section for payment of administrative costs shall be requisitioned from time to time by the division as required for payment of such costs as incurred, and upon receipt shall be credited to an appropriately designated account to which all payments shall be charged. Any unexpended portion of moneys appropriated for payment of administrative costs shall be returned for credit to the account of the state of Colorado in the federal unemployment trust fund.



§ 8-77-108. Federal advance interest repayment fund

(1) There is hereby created the federal advance interest repayment fund, to which shall be credited all assessments collected by the division on total wages pursuant to the provisions of section 8-77-103 (2).

(2) All moneys accruing to the fund in any manner whatsoever shall be maintained in a separate account by the state treasurer; except that all funds in the fund are hereby appropriated to the division for use in repayment of interest due and associated administrative costs pursuant to section 8-77-103.

(3) After all known interest charges and associated administrative costs pursuant to section 8-77-103 have been paid, any remaining moneys in the fund may be transferred to the unemployment revenue fund. Interest required to be paid under section 8-77-103 shall not be paid, directly or indirectly, from amounts in the unemployment compensation fund.



§ 8-77-109. Employment support fund - employment and training technology fund - created - uses

(1) (a) Repealed.

(b) (I) There is hereby established the employment support fund. This fund consists of the first 0.0011 assessed as part of each employer's premium under section 8-76-102.5 (3)(a) or the amount expended from the employment support fund in the year prior to July 1, 2011, adjusted by the same percentage change prescribed in section 8-70-103 (6.5), whichever is less. The division must transfer to the unemployment compensation fund amounts in excess of the amount expended from the employment support fund in the year prior to July 1, 2011, adjusted each year by the same percentage change prescribed in section 8-70-103 (6.5). In addition, revenues to pay nonprincipal-related bond costs for bonds issued under section 29-4-710.7, C.R.S., or section 8-71-103 (2)(d) may be added to amounts assessed under this section. The division may transfer any moneys in the employment support fund to the unemployment bond repayment account created in section 8-77-103.5 to pay nonprincipal-related bond costs for bonds issued under section 29-4-710.7, C.R.S., or section 8-71-103 (2)(d). The employment support fund is not included in or administered by the enterprise established pursuant to section 8-71-103 (2).

(II) This paragraph (b) is effective December 31, 2012.

(2) (a) The state treasurer shall credit the moneys collected pursuant to this section to the employment support fund created in subsection (1) of this section. The general assembly shall appropriate the moneys in the employment support fund annually to the department of labor and employment:

(I) To be used to offset funding deficits for program administration, including information technology initiatives, under the provisions of articles 70 to 83 of this title and to further support programs to strengthen unemployment fund solvency; and

(II) (A) To fund labor standards, labor relations, and the Colorado works grievance procedure under the provisions of articles 1 to 6, 9, 10, 12, and 13 of this title and section 26-2-716 (3)(b), C.R.S.

(B) (Deleted by amendment, L. 2003, p. 2181, § 1, effective June 3, 2003.)

(a.5) (Deleted by amendment, L. 2003, p. 2181, § 1, effective June 3, 2003.)

(a.7) Notwithstanding any provision of this subsection (2) to the contrary, on March 5, 2003, the state treasurer shall deduct five million four hundred thousand dollars from the employment support fund and transfer such sum to the general fund.

(a.8) Notwithstanding any provision of this subsection (2) to the contrary, on April 20, 2009, the state treasurer shall deduct five million dollars from the employment support fund and transfer such sum to the general fund.

(a.9) (I) Repealed.

(II) (A) Notwithstanding any provision of this subsection (2) to the contrary, on and after July 1, 2011, 0.0004 assessed against each employer's premium under section 8-76-102.5 (3)(a) or ten million dollars of all revenue collected annually under section 8-76-102.5 (3)(a), whichever is less, shall be credited to the employment and training technology fund, also referred to in this paragraph (a.9) as the "fund", which is hereby created in the state treasury. Any amount collected in excess of ten million dollars under this subparagraph (II) shall be credited to the unemployment compensation fund. Moneys in the fund shall be used for employment and training automation initiatives established by the director of the division. Moneys in the fund are subject to annual appropriation by the general assembly for the purposes of this paragraph (a.9) and shall not revert to the general fund or any other fund at the end of any fiscal year. The moneys in the fund are exempt from section 24-75-402, C.R.S. If the balance of the unemployment compensation fund created in section 8-77-101 falls below one hundred million dollars, the moneys in the employment and training technology fund shall be allocated to the unemployment compensation fund. Once cumulative revenue to the employment and training technology fund equals one hundred million dollars, less any moneys transferred to the unemployment compensation fund, no additional moneys shall be credited to the employment and training technology fund but instead shall be allocated to the unemployment compensation fund. At any other time, the moneys in the employment and training technology fund may be allocated to the unemployment compensation fund at the discretion of the executive director of the department of labor and employment.

(B) This subparagraph (II) is effective December 31, 2012.

(b) The unexpended and unobligated moneys in the employment support fund shall not revert to the general fund at the end of any fiscal year, and any unobligated amounts remaining in the fund at the end of any fiscal year shall be retained in the employment support fund for purposes of this subsection (2).

(c) On and after July 1, 2001, moneys from the statewide indirect cost allocation agreement with the federal government may be used to supplement moneys in the employment support fund, in a manner that is consistent with the provisions of this subsection (2).

(d) (Deleted by amendment, L. 2002, p. 207, § 1, effective August 7, 2002.)

(3) (Deleted by amendment, L. 99, p. 974, § 2, effective May 28, 1999.)

(4) Repealed.






Article 78 - Employment Security Administration Fund

§ 8-78-101. Establishment of administration fund

There is hereby created in the state treasury a special fund to be known as the employment security administration fund. All money deposited or paid into this fund shall be continuously available to the division for expenditure in accordance with the provisions of articles 70 to 82 of this title, and shall not lapse at any time or be transferred to any other fund. The fund shall consist of all money received from the United States of America, or any agency thereof; all money received from any agency of the United States or any other state as compensation for services or facilities supplied to such agency; all amounts received pursuant to any surety bond or insurance policy or from other sources for losses sustained by the employment security administration fund or by reason of damage to property, equipment, or supplies purchased from money in such fund; and all proceeds realized from the sale or disposition of any such property, equipment, or supplies which may no longer be necessary for the proper administration of articles 70 to 82 of this title.



§ 8-78-102. Protection against loss

Such money shall be secured by the depository in which it is held to the same extent and in the same manner as required by the general depository law of this state. The state treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the employment security administration fund provided under this article. The liability imposed under this section shall exist in addition to any liability upon any separate bond existent on March 15, 1951, or which may be given in the future.



§ 8-78-103. Deposit and disbursement

All money in the employment security administration fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as provided by law for other special funds in the state treasury. All money in this fund shall be expended solely for the purposes and in the amounts found necessary by the secretary of labor for the proper and efficient administration of the employment security program; except that moneys received pursuant to the federal "Social Security Act", as amended, which constitute this state's share of the excess remaining in the federal unemployment account on July 1 of any fiscal year shall be disbursed solely for the purposes and in the amounts found necessary for the proper and efficient administration of articles 70 to 82 of this title, as determined and mutually agreed upon by the director of the division, the controller, and the governor.



§ 8-78-104. Reimbursement of fund

If any money received in the employment security administration fund, which is not a part of this state's share of the excess remaining in the federal unemployment account on July first of any fiscal year, is found by the secretary of labor, because of any action or contingency, to have been lost or to have been expended for purposes other than, or in amounts in excess of, those found necessary by the secretary of labor for the proper administration of the employment security program, it is the policy of this state that such money shall be replaced by money appropriated for such purpose from the general funds of this state to the employment security administration fund for expenditures as provided in section 8-78-103 or by those funds which constitute this state's share of the excess remaining in the federal unemployment account on July first of any fiscal year. Upon receipt of such a finding by the secretary of labor, the division shall promptly report the amount required for such replacement to the governor, and the governor, at the earliest opportunity, shall submit to the general assembly a request for the appropriation of such amount.






Article 79 - Collection of Contributions, Penalties, Interest

§ 8-79-101. Interest on past-due premiums and surcharges

Premiums or surcharges unpaid on the date on which they are due and payable, as prescribed by the division, shall bear interest at the rate of eighteen percent per annum or one and one-half percent per month or any portion thereof on and after such date until payment plus accrued interest is received by the division. Interest collected pursuant to this section shall be paid into the unemployment revenue fund.



§ 8-79-102. Collection of premiums and surcharges, benefit overpayments, penalties, and interest - rules

(1) The division shall institute such practices and procedures as it deems necessary to collect any money due the division in the form of delinquent premiums, surcharges, or overpaid benefits, including all penalties and interest thereon. In the case of overpaid benefits, the division may, in addition to instituting collection procedures, withhold subsequent benefit payments to which the claimant is or becomes entitled and apply the amount withheld as an offset against the overpayment. However, any amount withheld shall not exceed twenty-five percent of a claimant's benefit payments except in those cases where overpayments have occurred on an established current claim or as a result of false representation or willful failure to disclose a material fact.

(2) The division, in its role as guardian of unemployment insurance trust fund dollars, is exempt from the provisions of section 24-30-202.4, C.R.S. If the division determines an account to be uncollectible, such account may be referred to the controller for collection. Reasonable fees for collection, as determined by the director of the division and the controller, shall be added to the amount of debt. The debtor shall be liable for repayment of the total of the amount outstanding plus the collection fee. All money collected by the controller shall be returned to the division for credit to the fund; except that, all fees collected shall be retained by the controller. If less than the full amount is collected, the controller shall retain only a proportionate share of the collection fee.

(3) If, after due notice, any employer or claimant defaults in any payment of premiums or surcharges, the repayment of overpaid benefits, or the payment of any interest or penalties thereon, the amount due may be collected by civil action, which shall include the right of attachment in the name of the division. Court costs shall not be charged to the division, but any employer or claimant against whom judgment is taken shall be charged with all costs of such action. All costs collected by the division shall be paid into the registry of the court.

(4) The collection efforts of the division shall be in accordance with subsections (1) and (2) of this section; except that, in instances involving willful violation of any provision of articles 70 to 82 of this title, or if deemed appropriate by the director of the division, the division may seek relief under subsection (3) of this section.

(5) (a) Notwithstanding any other provision of this title, the division shall charge an employer's account for an improper payment from the unemployment compensation fund if the division determines that:

(I) The payment was made because the employer, or an agent of the employer, was at fault for failing to respond timely or adequately to the request of the division for information relating to the claim for compensation; and

(II) The employer or agent has established a pattern of failing to respond timely or adequately to such requests.

(b) The division shall promulgate rules to specify what factors and frequency constitute a pattern of failing to respond timely or adequately for purposes of enforcing this subsection (5).



§ 8-79-103. Premiums, surcharges, and assessments a lien on property

(1) The premiums and surcharges imposed by sections 8-76-101 to 8-76-104 and any assessments imposed pursuant to section 29-4-710.7, C.R.S., shall be a first and prior lien upon the real and personal property of any employer subject to articles 70 to 82 of this title, except as to the lien of general property taxes and except as to valid liens existing at the time of the filing of the notice provided for in section 8-79-105, and shall take precedence over all other liens or claims of whatsoever kind or nature. Any employer that sells, assigns, transfers, conveys, loses by foreclosure of a subsequent lien, or otherwise disposes of its business, or any part thereof, shall file with the division such reports as the director of the division, by rule, may prescribe within ten days after the date of any such transaction. The employer's successor shall be required to withhold from the purchase money an amount of money sufficient to cover the amount of premiums or surcharges and assessments due and unpaid until such time as the former owner produces a receipt from the division showing that the premiums, surcharges, or assessments have been paid or a certificate that no premiums, surcharges, or assessments are due. Any successor that fails to comply with this subsection (1) shall be personally liable for the payment of any premiums, surcharges, or assessments due and unpaid.

(2) When the business or property of any employer is placed in receivership, seized under distraint for property taxes, or assigned for the benefit of creditors, all premiums, surcharges, assessments, penalties, and interest imposed by articles 70 to 82 of this title and section 29-4-710.7, C.R.S., shall be a prior and preferred claim against all of the property of said employer, except as to the lien of general property taxes, and as to valid liens existing at the time of the filing of the notice provided for in section 8-79-105, and as to claims for wages of not more than two hundred fifty dollars to each claimant earned within six months after the commencement of the proceeding. No sheriff, receiver, assignee, or other officer shall sell the property of any employer under process or order of court in such cases without first ascertaining from the division the amount of any premiums, surcharges, or assessments due and payable under articles 70 to 82 of this title and section 29-4-710.7, C.R.S. If any premiums, surcharges, or assessments are due, owing, and unpaid, it is the duty of such sheriff, receiver, assignee, or other officer to first pay the outstanding amount of premiums, surcharges, or assessments out of the proceeds of the sale before making payment of any moneys to any judgment creditor or other claims of whatsoever kind or nature, except the costs of the proceedings. In the event of an employer's being subject to an order for relief, judicially confirmed extension proposal, or composition under the federal bankruptcy code of 1978, title 11 of the United States Code, premiums, surcharges, or assessments then or thereafter due shall be entitled to such priority as is provided in section 507 of that code for taxes due the state of Colorado.



§ 8-79-104. Failure to file true report - penalty

(1) (a) (I) Repealed.

(II) (A) It is the responsibility of each employer subject to articles 70 to 82 of this title to file true and accurate reports, whether or not premiums or surcharges are due, and to pay all premiums and surcharges when due. Whenever an employer fails to furnish premium reports required by the division by the due date, the division shall assess against the employer a penalty of fifty dollars for each occurrence; except that an "employer newly subject" as defined by section 8-76-102.5 (4) shall be assessed a penalty of ten dollars for each occurrence during the first four quarters of coverage. Each subsequent quarter in which the employer continues the failure to file the reports shall be considered a separate occurrence. Penalties collected by the division pursuant to this sub-subparagraph (A) shall be paid into the unemployment revenue fund.

(B) This subparagraph (II) is effective December 31, 2012.

(b) If any employer fails or neglects to make and file such reports, as required by articles 70 to 82 of this title or by the rules of the division pursuant thereto, or willfully makes a false or fraudulent report, the division may make an assessment of the premiums or surcharges due from its own knowledge and from such information as it can obtain through testimony or otherwise.

(c) An employer who is delinquent in paying premiums or surcharges on the computation date shall have a penalty assessed by the division. The amount of the penalty shall be the amount of delinquent premiums or surcharges; except that the penalty shall not exceed an amount equal to one percent of the employer's chargeable wages paid that were subject to unemployment insurance in the preceding calendar year. The amount of the penalty for an employer that was not subject to the provisions of articles 70 to 82 of this title in the preceding calendar year shall be the amount of delinquent premiums or surcharges. Such penalty shall be in addition to any payments and interest due under articles 70 to 82 of this title. The penalty shall be payable in four quarterly installments during the current calendar year and shall be remitted to the division with the employer's quarterly report. Penalties collected by the division pursuant to this paragraph (c) shall be paid into the unemployment revenue fund.

(d) Any penalty imposed pursuant to this subsection (1) shall be waived if good cause is shown for failing to pay the premiums or surcharges or to make premium reports, as prescribed by rule of the division. Penalties under this subsection (1) that are unpaid on the date on which they are due shall bear interest at the same rate and in the same manner as unpaid premiums and surcharges under articles 70 to 82 of this title. The provisions of section 13-80-108 (9), C.R.S., shall be used for determining when an offense is committed for the purposes of this subsection (1).

(2) Any assessment so made and certified by the division shall be prima facie good and sufficient for all legal purposes. Notice and demand for premiums or surcharges plus any interest and penalties imposed by articles 70 to 82 of this title shall be made upon forms as prescribed by the division, and the notice and demand shall become final fourteen calendar days after the date of delivery of the notice and demand to the employer in person or after the date of the transmittal by electronic means or by registered mail to the employer's last-known address or place of business. The employer may file a request for review or modification of the assessment with the division within the fourteen days in the manner and form prescribed by the division. The division, on the basis of evidence submitted by the employer disclosing the correct amount of premiums or surcharges, may amend or otherwise modify its previous assessments.



§ 8-79-105. Levy on property - sale

(1) If any premiums, surcharges, penalties, or interest imposed by articles 70 to 82 of this title, as shown by reports filed by the employer or as shown by assessment duly made as provided in section 8-79-104 or 8-79-107, are not paid within five days after they are due and demand is made therefor, the division may issue a notice setting forth the name of the employer, the amount of the premiums, surcharges, penalties, and interest, the date of the accrual thereof, and a statement that the division claims a first and prior lien therefor, except as provided in this article. Such notice shall be on forms prepared by the division and shall be verified by any duly qualified representative of the division and may be filed or recorded in the office of the county clerk and recorder of any county in the state in which the employer owns property. After such notice has been filed or recorded, the division may issue a warrant under its official seal directed to the sheriff of any county of the state or any duly authorized agent of the division commanding him or her to levy upon, seize, and sell such of the real and personal property of the employer found within his or her county necessary for the payment of the amount due, together with interest and penalties, as provided by law.

(2) It is the duty of any county clerk and recorder to whom such notices are sent to file or record the same without cost. Upon the payment of all premiums, surcharges, penalties, and interest, a lien for such premiums, surcharges, penalties, and interest, as shown upon the records of the county clerk and recorder, shall be released by the division in the same manner as judgments are released.

(3) The sheriff, or any duly authorized agent of the division, shall forthwith levy upon the property of the employer, and personal property so levied upon shall be sold in all respects with like effect and in the same manner as prescribed by law with respect to executions of distraint warrants issued by a county treasurer for the collection of taxes levied upon personal property. Real property shall be levied upon and sold in the same manner as prescribed by law with respect to executions against property upon judgment of a court of record. The sheriff shall be entitled to such fees for executing such warrants as are allowed by law for similar services.



§ 8-79-106. No indemnity bond required

In any action of whatever nature brought under articles 70 to 82 of this title, no bond shall be required of the division, nor shall any sheriff or agent of the division require from said division an indemnifying bond for executing the writs of attachment and warrants provided for in this article. No sheriff or agent of the division shall be liable in damages to any person when acting in accordance with such writs and warrants.



§ 8-79-107. Immediate assessment - when

If the division believes that the collection of any premiums, surcharges, penalties, or interest under the provisions of articles 70 to 82 of this title will be jeopardized by delay, whether or not the time otherwise prescribed by articles 70 to 82 of this title or any rules issued pursuant thereto for making reports and paying such premiums or surcharges has expired, it may immediately assess such premiums and surcharges, together with all penalties and interest, the assessment of which is provided for by articles 70 to 82 of this title. Such premiums, surcharges, penalties, and interest shall thereupon become immediately due and payable, and immediate notice and demand shall be made by the division for the payment thereof.



§ 8-79-108. Refunds

(1) An employing unit may file an application for the refund of money paid erroneously in such form and manner as the director of the division may prescribe by rule, including in person, by mail, by telephone, or by electronic means. If the division determines that such payment, or any portion thereof, was paid erroneously, the division shall either issue to the employing unit a credit memo therefor, or make a refund thereof, in either event without interest thereon. Where no application is received, and the division determines that premiums or surcharges have been paid erroneously, the division may, at its option, correct any erroneous payments. Any such correction, if it involves less than one hundred dollars, may be by credit memo. In no event may an employing unit recover money paid erroneously, or otherwise, that has been paid prior to January 1 of the first year of the five calendar years immediately preceding the date of the filing of the application for refund. If such application for refund is refused, or if no final action is taken thereon within six months, an employing unit may commence an action in the district court for the city and county of Denver for the collection thereof. In the event of court action, no recovery of any money paid prior to January 1 of the first year of the five calendar years immediately preceding the date of the filing of the application shall be allowed. For like cause and for the same period, a recovery, as above indicated, may be allowed on the division's own initiative.

(2) Repealed.

(3) Refunds of interest that was paid into the unemployment compensation fund shall be paid from the unemployment compensation fund, and refunds of interest that was paid into the unemployment revenue fund shall be paid from the unemployment revenue fund. All refunds of premiums and surcharges shall be made from the unemployment compensation fund.






Article 80 - Protection of Rights and Benefits

§ 8-80-101. Waiver of rights void

Any agreement by an individual to waive, release, or commute his or her rights to benefits or any other rights under articles 70 to 82 of this title shall be void. Any agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's premiums or surcharges required under articles 70 to 82 of this title from the employer shall be void. No employer shall directly or indirectly make, require, or accept any deduction from wages to finance the employer's premiums or surcharges required from him or her or require or accept any waiver of any rights under articles 70 to 82 of this title by any individual in his or her employ. Any employer or officer or agent of any employer who violates this section is guilty of a misdemeanor and, upon conviction thereof, for each offense, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.



§ 8-80-102. Limitation of fees

No individual claiming benefits shall be charged fees of any kind in any proceeding under articles 70 to 82 of this title by the division or its representatives or by any court or any officer thereof; except that the controller may charge a reasonable fee as provided in section 8-79-102 (2) for the recoupment of benefit overpayments, and any party appealing the decision of a referee shall be assessed the actual costs of preparing a transcript according to rules promulgated by the director of the division except if the appellant is successful the cost of preparing the transcript will be refunded. Any person who violates this provision is guilty of a misdemeanor. Any individual claiming benefits in any proceeding before the division or a court may be represented by counsel. Unless approved by the division, no lien shall be allowed or suit brought for attorney fees, contingent or otherwise, for services rendered for the collection of any individual's claim for benefits.



§ 8-80-103. Assignment of benefits void - exemptions

Any assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under articles 70 to 82 of this title shall be void. Except as provided in the "Colorado Child Support Enforcement Procedures Act", article 14 of title 14, C.R.S., such rights to benefits shall be exempt from levy, execution, attachment, or any other remedy provided for the collection of debt. Benefits received by any individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy for the collection of all debts except debts incurred for necessaries furnished to such individual, his spouse, or dependents during the time when such individual was unemployed or child support debt or arrearages as specified in article 14 of title 14, C.R.S. Any waiver of any exemption provided for in this section shall be void.






Article 81 - Penalties and Enforcement

§ 8-81-101. Penalties

(1) (a) Any person who makes false statement or representation of a material fact knowing it to be false, or knowingly fails to disclose a material fact, with intent to defraud by obtaining or increasing any benefit under articles 70 to 82 of this title or under an employment security law of any other state, of the federal government, or of a foreign government, either for himself or for any other person, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.

(b) Any person who, in the opinion of the division, has received a benefit to which he was not entitled by reason of his false representation or failure to disclose a material fact with intent to obtain or increase any benefit for himself or any other person and his trial by court is prevented by the inability of the court to establish its jurisdiction over said person shall be ineligible to receive any benefits under articles 70 to 82 of this title from the date of the discovery of the said act until such time as he makes himself available to the court for trial.

(c) If any employer makes or causes to be made a false statement as to the reason for a claimant's separation from employment or makes or causes to be made a false offer of work to a claimant, which statement or offer shall result in a delay in the payment of benefits to any such claimant, such employer shall be penalized by having his account charged with one and one-half times the amount of benefits due during the period of the delay and with one hundred percent of all other benefit payments paid to the claimant thereafter during his current benefit year, any other provisions of articles 70 to 82 of this title to the contrary notwithstanding, and the claimant shall be compensated by being paid one and one-half times his weekly benefit amount for the period of the delay. "The period of delay" as used in this section shall be determined by the division, and such determination shall be binding upon all parties affected and shall not be subject to review. The penalty imposed by this paragraph (c) shall be in addition to and not in lieu of any other penalty, civil or criminal, provided in articles 70 to 82 of this title.

(2) Any employing unit, or any officer or agent of an employing unit, or any other person who makes a false statement or representation knowing it to be false or who knowingly fails to disclose a material fact either to cause an individual to receive benefits to which such individual is otherwise not entitled or to defraud an individual by preventing or reducing the payment of benefits to which such individual would otherwise be entitled, or to avoid becoming or remaining a subject employer, or to avoid or reduce any premium, surcharge, or other payment required from an employing unit under articles 70 to 82 of this title or under the employment security law of any other state, the federal government, or a foreign government or any such employing unit, officer or agent, or other person who willfully fails or refuses to pay any such premiums or surcharges or make any other payment, or to furnish any reports required under section 8-72-107, or to produce or permit the inspection or copying of records as required under section 8-72-107 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment. Each false statement or representation or failure to disclose a material fact and each day such failure or refusal continues shall constitute a separate offense.

(3) Any person who willfully violates any provision of articles 70 to 82 of this title or any rule or regulation thereunder, the violation of which is made unlawful or the observance of which is required under the terms of articles 70 to 82 of this title and for which a penalty is neither prescribed in this article nor provided by any other applicable statute, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty dollars nor more than two hundred dollars, or by imprisonment in the county jail for not more than sixty days, or by both such fine and imprisonment. Each day such violation continues shall be deemed a separate offense.

(4) (a) (I) Any person who has received any sum as benefits under articles 70 to 82 of this title to which he was not entitled shall be required to repay such amount to the division for the fund. Such sum shall be collected in the manner provided in section 8-79-102; except that the division may waive the repayment of an overpayment if the division determines such repayment to be inequitable.

(II) If any person receives an overpayment because of his or her false representation or willful failure to disclose a material fact, inequitability must not be a consideration in any civil, administrative, or criminal action, and the person shall pay to the division the total amount of the overpayment plus a sixty-five percent monetary penalty. Of the monetary penalty, the division shall pay twenty-three percent into the unemployment compensation fund, created in section 8-77-101, and the remainder into the unemployment revenue fund, created in section 8-77-106. In addition, the person may be denied benefits, when otherwise eligible, for a four-week period for each one-week period in which the person filed claims for or received benefits to which he or she was not entitled. The provisions of section 13-80-108 (9), C.R.S., shall be used for determining when an offense is committed for the purposes of this subparagraph (II).

(III) All investigative costs awarded by the court and collected by the division in connection with the conviction, in any criminal action, of a person who has received any overpayment because of his or her false representation or willful failure to disclose a material fact shall be paid into the unemployment revenue fund.

(IV) The penalties associated with an overpayment pursuant to subparagraph (II) of this paragraph (a) shall be made known to individuals upon filing an unemployment claim as defined in section 8-70-112.

(b) Pursuant to rules and regulations promulgated by the director of the division, the division may write off all or a part of the amount of any overpayment which it finds to be uncollectible or the recovery of which it finds to be administratively impracticable. Amounts which remain uncollected for more than five years, or seven years for overpayments due to false representation or willful failure to disclose a material fact, may be written off as uncollectible.

(c) Any person aggrieved by a determination of the division made under this subsection (4) may appeal that determination and obtain a hearing before a hearing officer with the right to further appeal as provided by article 74 of this title. The initial appeal must be received within twenty calendar days after the date of notification of such determination by the division; otherwise, the determination shall be final.

(d) Upon final determination pursuant to paragraph (c) of this subsection (4), repayment of an overpayment that is a result of the individual's false representation or willful failure to disclose a material fact pursuant to subparagraph (II) of paragraph (a) of this subsection (4) shall be made within thirty days.



§ 8-81-102. Penalties in prior law continue in force

Any penalty, forfeiture, or liability, either civil or criminal, which has been incurred in former statutes relating to unemployment compensation shall be held as remaining in force for the purpose of sustaining any and all proper actions, suits, proceedings, and prosecutions for the enforcement of such penalty, forfeiture, or liability which are now pending, or which may hereafter be commenced within the time provided by law for the commencement of such actions, suits, proceedings, and prosecutions, as well as for the purpose of sustaining any judgment, decree, or order which has been or which may be entered or made in such actions, suits, proceedings, or prosecutions.



§ 8-81-103. Representation in court

(1) In any civil action to enforce the provisions of articles 70 to 82 of this title, the division and the state shall be represented by the attorney general. Such assistant attorneys general shall be appointed as are necessary for this purpose.

(2) All criminal actions for violation of any provision of articles 70 to 82 of this title, or of any rules issued pursuant to those articles, must be prosecuted by the attorney general of the state or, at his or her request and under his or her direction, by the district attorney of the judicial district in which the employer has a place of business or the violator resides.






Article 82 - Acquisition of Lands and Buildings

§ 8-82-101. Nonprofit corporation - authorization and purposes

For the purpose of performing the functions required under the provisions of the "Colorado Employment Security Act", articles 70 to 82 of this title, the division is hereby authorized to create a nonprofit corporation or authority under the laws of this state and, in the name of such nonprofit corporation or authority, to purchase land and cause to be erected thereon a building or buildings suitable for offices, or for housing equipment, or for both such purposes. Any land so purchased or buildings so constructed may be thereafter sold or exchanged when, in the determination of the directors of the corporation or authority, the division no longer has need for such property, and any funds or proceeds obtained from such sale or exchange shall be the sole property of the division and distributed by it as required by the terms of articles 70 to 82 of this title.



§ 8-82-102. Anticipation warrants - issuance and investment

For the purpose of defraying the cost of land and for the construction of the proposed buildings, the nonprofit corporation or authority is authorized, with the approval of the governor, to issue and sell anticipation warrants in an amount not to exceed one million eight hundred fifty thousand dollars at an interest rate of not more than four percent per annum. Any state trust funds, and only such funds as may be available for permanent investment, may be used to purchase said anticipation warrants. Such anticipation warrants shall be redeemed and the interest thereon paid in the manner and from the funds enumerated in section 8-82-103.



§ 8-82-103. Purchase and leasehold by division - terms

The divisions of employment and training and unemployment insurance may enter into rental or leasehold agreements with a nonprofit corporation or authority created pursuant to section 8-82-101. The agreements must provide that the particular division acquire title to the land or buildings, or both, upon the payment of stipulated aggregate annual rentals. The plans, specifications, bids, and contracts for the buildings and the terms of all leasehold or rental agreements are not valid until approved by the governor, the director of the division of employment and training or the director of the division of unemployment insurance, as appropriate, and the director of the office of state planning and budgeting. The rentals must be paid solely out of the employment security administration fund, the unemployment revenue fund, or both, or the funds of any other state agency if any part of the buildings are made available to other state agencies. The obligation to pay the rentals does not constitute an indebtedness of the state and must not be paid out of any other funds. The division that enters an agreement pursuant to this section shall include the rental in its annual budgets and shall certify, audit, and pay the rentals in the same manner as all other accounts and expenditures payable out of those funds.



§ 8-82-104. Tax exemption - when

Property acquired or occupied pursuant to this article shall be exempt from taxation so long as it is used for the purposes of the division or other public purposes.



§ 8-82-105. Judicial remedies

Purchase or leasehold agreements entered into by the division pursuant to this article shall be enforceable in any court of competent jurisdiction.






Article 83 - Work Force Development

Part 1 - Division of Employment and Training

§ 8-83-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of labor and employment created in section 24-1-121, C.R.S.

(2) "Director" means the director of the division.

(3) "Division" means the division of employment and training in the department.



§ 8-83-102. Division of employment and training created - director

There is hereby created a division of employment and training within the department of labor and employment, the head of which is the director of the division of employment and training.



§ 8-83-103. Powers, duties, and functions - acceptance of moneys - repeal

(1) The functions of the division comprise all administrative functions of the state in relation to the administration of this article. The director shall exercise his or her powers, duties, and functions prescribed under this article under the direction and supervision of the executive director of the department, as prescribed by section 24-1-105 (4), C.R.S. Any vacancy in the office of director shall be filled in the manner provided by law.

(2) The division may accept and expend moneys from intergovernmental partnerships, gifts, grants, donations, and other contributions for the purposes for which the division is authorized.

(3) (a) The division shall administer the innovative industries workforce development program as required by section 24-46.3-105, C.R.S.

(b) This subsection (3) is repealed, effective July 1, 2020.



§ 8-83-104. State employment service

(1) The Colorado state employment service is established as a section in the division. The division, through the section, shall establish and maintain free public employment offices in the number and locations as may be necessary for the proper administration of this article and for the purposes of performing the duties that are within the purview of the act of congress entitled "An Act To provide for the establishment of a national employment system and for cooperation with the States in the promotion of such system, and for other purposes.", approved June 6, 1933 (48 Stat. 113; 29 U.S.C. sec. 49 (c)), as amended, and referred to in this section as the "federal act".

(2) The division shall:

(a) Cooperate with any official or agency of the United States having powers or duties under the provisions of the federal act, as amended, or under such other federal acts as may be created for similar purposes;

(b) Cooperate with or enter into agreements with the railroad retirement board with respect to the establishment, maintenance, and use of free employment service facilities; and

(c) Perform all acts necessary to secure to this state the benefits of the federal act, as amended, in the promotion and maintenance of a system of public employment offices.

(3) The state accepts the provisions of the federal act, as amended, in conformity with section 4 of the federal act, and this state will observe and comply with the requirements of the federal act. The division is designated as the agency of this state for the purposes of the federal act. The division shall appoint such officers and employees of the Colorado state employment service as necessary for the proper administration of this article.



§ 8-83-105. Personnel

Subject to other provisions of this article and the state personnel system regulations, the division is authorized to appoint, fix the compensation, and prescribe the duties and powers of such officers, accountants, attorneys, experts, and other persons as may be necessary in the performance of its duties. The division may delegate to any person so appointed such power as it deems reasonable and proper for the effective administration of this article. In its discretion, the division may bond any person handling moneys or signing checks under this article.



§ 8-83-106. Division - offer waiver of confidentiality for employment purposes

Notwithstanding the confidentiality requirements in section 8-72-107 (1), the division may offer veterans and other persons seeking employment the opportunity to waive the confidentiality of certain information including the person's name, address, telephone number, and e-mail address so that the division may make available the waived information to bona fide employers seeking employees.






Part 2 - Career Advancement Act

§ 8-83-201. Short title

The short title of this part 2 is the "Colorado Career Advancement Act".



§ 8-83-202. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Passage of the federal "Workforce Innovation and Opportunity Act", 29 U.S.C. sec. 3101 et seq., gives the state a unique opportunity to develop a work force program and employment system designed to meet the needs of employers, job seekers, and those who want to further their careers;

(b) The federal act requires that training and employment programs be designed and managed at the local government level, where the needs of businesses and individuals are best understood;

(c) The federal act requires the involvement of business, both to provide information and leadership and to play an active role in ensuring that the system prepares people for current and future jobs;

(d) Passage of the federal act provided local governments with the control and flexibility to carry out the federal act's purposes, subject to the final authority and approval of the governor; and

(e) Therefore, it is in the state's best interest to adopt the Colorado work force development program set forth in this part 2.

(2) The general assembly recommends that:

(a) To the extent possible, counties or multi-county areas integrate their work force development program sources of funding to maximize the resources available at the local level to provide the services authorized under this part 2; and

(b) As the responsibility for implementing work force programs continues to be devolved to local governments, Title I moneys identified for state administration of programs implemented at the local level be as specified in Title I of the federal "Workforce Investment Act of 1998".



§ 8-83-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Colorado work force development program" or "work force development program" means the program of work force development created in this part 2.

(2) "Department" means the department of labor and employment created in section 24-1-121, C.R.S., or any other state agency specified by the governor through executive order or otherwise.

(3) "Federal act" means the federal "Workforce Innovation and Opportunity Act", 29 U.S.C. sec. 3101 et seq.

(4) "Local elected officials" means the boards of county commissioners of the county or counties operating work force development programs; except that, in the case of a city and county, "local elected officials" means the mayor.

(5) "Local plan" means a plan, developed and executed by a work force development board and subarea board, that outlines the functions and responsibilities for delivery of services within a work force development area.

(6) "National program grant" means a grant under subtitle D of Title I.

(7) "One-stop operator" means the entity selected by a work force board, with concurrence by the local elected officials, to operate the one-stop career center in a local area.

(8) "One-stop partner" means a person or organization described in section 8-83-216.

(9) "Planning region" means a single local area or multiple local areas that have been designated by the state as a planning region for the purposes of developing a regional plan.

(10) "Rural consortium local elected officials board" means the local elected officials appointed by each subarea board in the rural consortium work force development area to serve as the local elected official for the rural consortium work force development area.

(11) "Rural consortium work force development area" or "rural consortium area" means an area designated by the governor as a federal work force development area for which the department is the grant recipient. A rural consortium work force development area may contain one or more subareas.

(12) "Rural consortium work force development board" or "rural consortium board" means the work force board appointed by the rural consortium local elected officials board. The rural consortium work force development board serves, on behalf of the subarea boards in the rural consortium area, as the work force development board for specific functions under the federal act.

(13) "State council" means the state work force development council created in section 24-46.3-101, C.R.S.

(14) "State plan" means a plan, developed by the governor with the assistance of the state council and based upon local plans, for the delivery of services statewide under the federal act.

(15) "Student" means an individual who is eighteen years of age or older and is enrolled in an adult education program or postsecondary education program through an institution of higher education, a technical college, a private occupational school, or an employer-sponsored training program.

(16) "Subarea board" means the optional work force advisory board of a subarea within the rural consortium work force development area.

(17) "Title I" means Title I of the federal act.

(18) "Title I money" means money distributed pursuant to Title I.

(19) "Wagner-Peyser Act" means the federal "Wagner-Peyser Act", 29 U.S.C. sec. 49a et seq.

(20) "Wagner-Peyser funds" means federal moneys received by the department pursuant to the "Wagner-Peyser Act".

(21) "Work force board" means either a local work force development board or a subarea board.

(22) "Work force development area" means a county, municipality, city and county, or group of counties, municipalities, or cities and counties that have banded together through an intergovernmental agreement to provide a work force development program and is designated by the governor as a federal work force development area. The rural consortium is a work force development area.

(23) "Work force development board" means the work force development board for a federally designated work force development area.

(24) "Work force development subarea" or "subarea" means a county or group of counties within the rural consortium that work together for the purpose of implementing programs authorized under the federal act and has a subarea board.



§ 8-83-204. Work force development program - legislative declaration - purposes

(1) The general assembly finds, determines, and declares that this part 2 is adopted pursuant to the requirements of the federal act and is intended to comply with the federal act's express requirements for participants in the operation of work force development programs.

(2) The purposes of this part 2 are to:

(a) Establish a central, coordinated delivery system at the local or regional level through which any citizen may look for a job, explore work preparation and career development services, and access a range of employment, training, and occupational education programs offering their services through local or regional work force development programs;

(b) Develop strategies and policies that encourage job training, education and literacy, and vocational programs;

(c) Consolidate and coordinate programs and services to ensure a more streamlined and flexible work force development system at the local or regional level;

(d) Establish single contact points for employers; and

(e) Allow counties increased responsibility for the administration of the work force development program, including determination of any expenditures of TANF funds for the purpose of cash contributions to infrastructure of the one-stop delivery system or delivery contracts. Counties are encouraged to include all the partners outlined in the federal act.



§ 8-83-205. Work force development program - creation - administration

(1) Under authority of the governor, the department shall cooperate with the state council to help establish and operate a network of work force development areas as set forth in this part 2.

(2) Work force development areas may be established at a local government level or at a multi-government level through intergovernmental agreements reached by the applicable local elected officials of the work force development area and subject to approval by the governor.

(3) Local elected officials shall govern the operation of local work force development areas with policy guidance from work force boards appointed by the local elected officials. At the option of the local elected officials and the work force board, work force development programs may be operated by a county, the department, other governmental agencies, nonprofit or not-for-profit organizations, or private entities; except that Wagner-Peyser funds shall not be used to award contracts to nonprofit or not-for-profit organizations or private entities. Beginning July 1, 2017, the one-stop operator must be selected in accordance with the federal act and local policy in the work force development area. An entity that applies to become a one-stop operator and is not selected may appeal the decision through any available appeal process of the applicable local governmental entity.

(3.5) If no qualified one-stop operator responds to the procurement process in a local work force development area, the local elected officials for that area may designate the one-stop operator.

(4) If federal or state financial support for the provision of employment and training services is eliminated or is reduced by an amount that is considered substantial by the local elected officials, the local elected officials are not required to continue funding or operating work force development programs.

(5) The state council shall ensure that a local work force development area may function as a federally designated work force development area in applying for available national program grants under the federal act. Each work force board may apply for a grant for its own area in the manner it deems most appropriate. A work force board may apply for a grant for its own area and receive any corresponding money awarded exclusively or may apply through other means and with other work force areas. Any grant money awarded to a work force development area is a direct pass-through from the federal government to the applicable work force development area.

(6) A local work force development area created pursuant to this part 2 is authorized to operate with the same authority and functions as if the area were a federally designated work force development area.

(7) A data system that is used to administer a program pursuant to this article 83 must not link or collect data systems maintained by education entities serving children under eighteen years of age.



§ 8-83-206. Local elected officials - function - authority

The local elected officials shall maintain a strong role in all phases and levels of implementation of the federal act. The local elected officials of a work force development area, upon favorable recommendation of the work force board, are authorized to award contracts for the administration, implementation, or operation of any aspect of the work force development program to any appropriate public, private, or nonprofit entity in accordance with applicable county regulations and federal law; except that Wagner-Peyser funds shall not be used to award contracts to private or nonprofit entities.



§ 8-83-207. Local work force development boards - authority - functions

Local work force development boards are subject to this part 2 and the federal act. Local work force development boards operate for a federally designated work force development area.



§ 8-83-208. Implementation - local plans

(1) (a) The Colorado work force development program shall be administered according to the state four-year plan prepared in accordance with the local plans created pursuant to this section. Each local work force development area shall submit a plan that meets the requirements of this section to the governor for approval.

(b) The rural consortium work force development board shall develop a local plan that consists of a compilation of local plans submitted by each subarea board. The rural consortium work force development board shall ensure that the local plan for the consortium area, in total, meets the requirements specified in this section and shall submit such plan to the governor for approval. Subarea boards within the rural consortium work force development area shall submit local plans to the rural consortium work force development board for approval.

(c) The details of the local plans must be in accordance with federal law.

(2) to (4) Repealed.



§ 8-83-209. State work force development plan

(1) In accordance with the federal act, the governor shall submit to the federal government a state plan that outlines a four-year strategy for the Colorado work force development program that meets the requirements of the federal act. In addition to the plan requirements specified in the federal act, the state plan must be based upon and consistent with the local plans submitted to the governor pursuant to section 8-83-208. The details of the state plan must be in accordance with federal law.

(2) and (3) Repealed.



§ 8-83-210. Work force boards - membership

(1) There shall be established, in each local work force development area of the state, a work force board, which the local elected officials of the local work force development area shall appoint to oversee the one-stop operator, one-stop career center, or local work force development programs in that county or area. Work force boards operate in partnership with and subject to the approval of the local elected officials for the work force development area. Such boards are authorized to operate only with the approval of the local elected officials. Subject to requirements under the federal act, the local elected officials shall determine the membership and functions of the boards.

(2) Membership of each such board must include, at a minimum:

(a) Repealed.

(b) Representatives of local educational entities, which may include public schools, boards of cooperative educational services, private occupational schools, and private or charter schools;

(c) Repealed.

(d) Representatives of community-based organizations, at least one of whom may represent the needs of persons with disabilities; and

(e) Representatives of economic development agencies, including private sector economic development entities.

(f) Repealed.

(3) Members of the work force board who represent organizations, agencies, or other entities must be individuals with optimum policy-making authority within such organizations, agencies, or entities.

(4) A majority of the members of each work force board must be business representatives specified in paragraph (a) of subsection (2) of this section.

(5) Each work force board shall elect a chairperson for the board from among the business representatives specified in paragraph (a) of subsection (2) of this section.



§ 8-83-211. Functions of work force boards

(1) Each work force board shall, in partnership with and subject to the approval of the local elected officials for the work force development area, conduct the following functions:

(a) Develop the local plan;

(b) Designate and certify one-stop operators and certify and oversee work force development programs;

(c) Select one-stop operators to operate the one-stop career center in a local area;

(d) Authorize grants for youth services;

(e) Identify eligible providers of intensive services, if one-stop operators do not provide such services, and training services;

(f) Develop and enter into memorandums of understanding with work force partners specified in section 8-83-216 (1);

(g) Develop a budget for the purpose of carrying out the duties of the work force board;

(h) Negotiate local performance measures;

(i) Oversee and assist in statewide employment statistics systems;

(j) Coordinate and develop employer linkages with work force development activities carried out in the local area, including coordination of economic development strategies;

(k) Promote participation of private employers with the work force development program while ensuring the effective provision, through the work force system, of connecting, brokering, and coaching activities through intermediaries such as the one-stop operator in the local area or through other organizations to assist such employers in meeting their hiring needs; and

(l) Fulfill other functions outlined in the federal act.

(2) The work force board shall not provide training services; except that the governor may waive this prohibition annually if the work force board is a qualified provider of training that is in demand and in short supply for that county or area.

(3) Work force boards are authorized to operate only with the approval of the local elected officials and governor.



§ 8-83-212.5. Work force development board standing committees

(1) A work force development board may designate standing committees that include work force development board members and members of the public with appropriate experience, as follows:

(a) A standing committee that includes representatives of one-stop partners to provide information and assist with operational and other issues relating to the one-stop delivery system as established in section 121 of the federal act;

(b) A standing committee that includes representatives of community-based organizations with a demonstrated record of success in serving youth to provide information and assist with planning, operational, and other issues relating to the provision of services to youth;

(c) A standing committee to provide information and to assist with operational and other issues relating to the provision of services to individuals with disabilities, including issues relating to compliance with 29 U.S.C. sec. 3248, and applicable sections of the "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., regarding programmatic and physical access to the services, programs, and activities of the one-stop delivery system and appropriate training for staff concerning the provision of support or accommodation to, and finding employment opportunities for, individuals with disabilities; and

(d) Any additional standing committees that the work force development board deems necessary.

(2) This section does not prohibit another entity from addressing the issues specified in subsection (1) of this section.



§ 8-83-213. Rural consortium work force development board

(1) The rural consortium local elected officials board in the rural consortium work force development area shall establish and appoint a rural consortium work force development board. At a minimum, the membership of the rural consortium board must consist of representatives who are members of subarea boards. The rural consortium board shall meet the membership requirements under the federal act for a work force board for each subarea of the rural consortium area; except that members, as appropriate, may represent more than one entity specified by the federal act for the purpose of meeting subarea board membership requirements. The rural consortium board shall develop its own operational procedures.

(2) Functions of rural consortium board - delegation to subarea boards. Unless otherwise specified in this section and subject to federal law, the rural consortium board may delegate to the subarea boards, where they have been established, in the rural consortium area such subarea board authority and functions specified under this part 2 and the federal act. Authority and functions of the rural consortium board are limited to the following:

(a) Meeting the federal membership requirements for a local work force development board for the local work force subareas;

(b) Negotiating with, and approving local plans submitted by, subarea boards;

(c) Compiling and consolidating each approved local plan of the consortium area into one local plan for the consortium area and ensuring that the plan meets the requirements under the federal act for a local plan;

(d) Submitting the local plan to the governor for approval;

(e) Negotiating with the governor for performance standards for the consortium area;

(f) Making recommendations to the governor concerning procedures to temporarily replace or correct a development area that is out of compliance with its local plan, as appropriate;

(g) Facilitating and coordinating work force subarea grant applications, as appropriate;

(h) Ensuring that any grant money awarded to a work force development area is a direct pass-through from the federal government to the eligible work force development area;

(i) Establishing standing committees pursuant to section 8-83-212.5;

(j) Subject to federal law, delegating to the subarea boards in the rural consortium area duties and functions specified in the federal act and in section 8-83-216 outlining requirements for one-stop partners.

(3) Work force development subarea boards. (a) To the extent possible and as outlined in the applicable local plan, each work force development subarea board shall function as set forth in the federal act. In carrying out its duties, the work force development subarea board shall operate in partnership with, and be subject to the approval of, the local elected officials for the local work force development area.

(b) Membership. Notwithstanding section 8-83-210 (3), the local elected officials shall appoint members of each work force development subarea board. Membership, to the extent possible, must meet the requirements of the federal act.

(c) Functions. Notwithstanding section 8-83-211, at a minimum, functions of the work force development subarea board must be as set forth in this part 2 and the federal act. In addition, each subarea board shall:

(I) Upon the approval of and in partnership with the local elected officials, develop a comprehensive four-year local plan for its work force development subarea and submit the local plan for approval to the rural consortium work force development board. The plan must include a description of those requirements under the federal act that the work force development subarea board determines cannot be reasonably met while still fulfilling the intent and purposes of the federal act.

(II) Apply for federal grants. Each work force development subarea board may apply for national program grants on behalf of the subarea or in partnership with any other work force development area. Any national program grant money awarded to a work force development subarea is a direct pass-through from the federal government to the applicable work force development subarea.

(III) To the extent possible and as outlined in the local plan, with the agreement of the local elected officials and notwithstanding section 8-83-216, designate or certify the one-stop partners; and

(IV) (Deleted by amendment, L. 2016.)

(V) Oversee the one-stop system in the work force development area.



§ 8-83-214. Rural consortium local elected officials board

(1) In order to satisfy requirements under the federal act for the role of local elected officials in a work force area, there shall be a rural consortium local elected officials board for the rural consortium work force development board. The rural consortium local elected officials board consists of one local elected official appointed by each work force development area in the consortium. Membership is for a term of two years, which term may be renewable.

(2) Functions of the rural consortium local elected officials board are to appoint members to the rural consortium work force development board and ensure that the rural consortium work force development board meets federal requirements for membership and delegate fiscal responsibility and contractual responsibility to the local elected officials of work force development areas. The rural consortium local elected officials board shall develop its own operational procedures.



§ 8-83-215. Designation of local work force development areas

(1) Subject to section 106 of chapter 2 of the federal act concerning designation of work force development areas, on an annual basis, any county, municipality, city and county, or combination may petition the governor to form a new work force development area.

(2) (Deleted by amendment, L. 2016.)

(3) Subject to the governor's approval, counties, municipalities, or a city and county may choose, through intergovernmental agreements, to band together to form a work force development area for an area consisting of more than one county, municipality, or city and county or may choose to operate a work force development area as a single unit. If the proposed work force development area meets the minimum federal requirements for an area as set forth in the federal act, the governor should not unreasonably withhold approval of the work force development area.

(4) (a) The governor may authorize and approve as a federally designated work force development area any area that applies and qualifies as specified in subsection (1) of this section.

(b) and (c) (Deleted by amendment, L. 2016.)

(5) (a) The governor shall designate an additional federally designated work force development area for the state, specified as the "rural consortium work force subarea", which consists of all approved work force development subareas. Such decision shall be allowed on an annual basis, with notice to be given by February 1, for any designation to go into effect for the subsequent program year by July 1 of the same year.

(b) Any approved work force development area in the rural consortium work force development area shall operate with the same authority as, and function as if it were, a local work force development area.



§ 8-83-215.5. Designation of planning regions

(1) In accordance with 29 U.S.C. sec. 3121, every two years the state council, in consultation with local elected officials, shall conduct a process to identify planning regions. A local area must not be placed in a planning region without the support and agreement of the work force development board and the chief elected official.

(2) Local chief elected officials may review the regional planning area designation every two years before an updated state plan is submitted.



§ 8-83-216. Required and optional partners of work force boards

(1) Required partners. Each work force board, with the agreement of the local elected officials, is authorized to designate or certify partners outlined in the federal act for purposes of participating in the delivery of services for the one-stop system or work force development program in the local work force development area:

(a) Repealed.

(b) Adult education and literacy programs;

(c) Welfare-to-work programs;

(d) Programs under the federal "Carl D. Perkins Vocational and Applied Technology Education Act", 20 U.S.C. sec. 2301 et seq.;

(e) Community service block grants;

(f) Unemployment insurance;

(g) "Wagner-Peyser Act" services;

(h) Vocational rehabilitation programs;

(i) Programs under the federal "Older Americans Act of 1965";

(j) Programs under the federal "Trade Adjustment Assistance Reform and Extension Act of 1986";

(k) Programs under 38 U.S.C. sec. 4100 et seq., concerning local veterans' employment representatives and disabled veterans' outreach programs; and

(l) Employment and training programs administered by the federal department of housing and urban development.

(2) Repealed.

(3) Functions of required partners. All required one-stop partners shall perform the following functions:

(a) Make available to participants through the one-stop system the core services that are required of and applicable to the partner's programs;

(b) Serve as representatives on the work force board;

(c) Use a portion of moneys, personnel, and other available resources to create and maintain a one-stop system; except that, to the extent such use would violate federal law or lead to a loss of federal moneys, this paragraph (c) does not apply; and

(d) Enter into a memorandum of understanding with the work force board relating to the operation of the one-stop career center, including a description of services, how the cost of the identified services and operating costs of the system will be funded, and methods for referrals of individuals.

(4) Functions of optional partners. (a) Optional one-stop partners shall perform the following functions:

(I) Make available to participants through the one-stop system the core services that are required of and applicable to the partner's programs;

(II) Participate in the operation of such one-stop system, consistent with the terms of the memorandum of understanding approved by the work force board and with the requirements of the federal act in which the program is authorized, if the work force board and local elected official approve such participation.

(b) If an optional partner is designated or certified pursuant to subsection (1) of this section, its functions and responsibilities are the same as those of a required partner as set forth in subsection (3) of this section.



§ 8-83-217. Memorandum of understanding - one-stop partners

(1) (a) The work force board, with the agreement of the local elected officials, shall develop and enter into a memorandum of understanding between the work force board and the one-stop partners concerning the provision of services in the one-stop system in the local area.

(b) Each memorandum of understanding must contain provisions describing:

(I) The services to be provided through the one-stop system;

(II) How the costs of such services and the operating costs of the system will be funded;

(III) Methods for referral of individuals between the one-stop operator and one-stop partners for the appropriate services and activities;

(IV) The duration of the memorandum of understanding and the procedures for amending the memorandum of understanding during the term of the memorandum of understanding; and

(V) Such other provisions, consistent with the federal act, as the parties to the agreement determine to be appropriate.

(2) Repealed.



§ 8-83-218. Core services

(1) The work force investment program, as implemented through one-stop career centers, shall provide a core set of services, as defined by the federal act, to individuals who are adults or dislocated workers, including, at a minimum, access for job seekers to a comprehensive array of services and information, which may include:

(a) Registration into the centralized computer system;

(b) Career center operations;

(c) Education and training program information;

(d) A multimedia resource library providing access to internet-based services;

(e) Labor market information;

(f) Skill assessment services that are designed to determine each participant's employability, aptitudes, abilities, and interests, by means of individual interviews whenever possible;

(g) Job referral and placement;

(h) Self-help resume preparation resources;

(i) Referral services for community and social services, including welfare-to-work programs, employment programs for persons with disabilities, employment programs for older workers, community-based organizations, vocational rehabilitation, adult literacy, supportive services, and youth programs and services;

(j) Veterans' benefits and services information, subject to the availability of Wagner-Peyser funds and to the following:

(I) Any one-stop career center receiving Wagner-Peyser funds or housing Wagner-Peyser Act staff shall provide veterans with priority employment and training services in accordance with chapter 41 of title 38, U.S.C.;

(II) In one-stop career centers that have been assigned disabled veteran outreach program and local veteran employment representative positions, such positions must be held by state employees and are in addition to, and do not supplant, Wagner-Peyser staff in providing priority employment and training services; and

(III) All one-stop career centers shall make the full array of core services available to veterans in the following order of priority: Disabled veterans, Vietnam-era veterans, veterans, and other eligible persons.

(2) Work force boards are encouraged to consider and determine, at a minimum, the feasibility of providing access for employers to a comprehensive array of services and information, which may include:

(a) Professional account representatives and management;

(b) Assistance in individual and mass recruiting;

(c) Referrals of skilled applicants;

(d) Labor market information;

(e) Education and training program information;

(f) Access to internet-based services;

(g) Information and referral for community and social services;

(h) Layoff assistance; and

(i) Other employment-related services and information.

(3) At the option of the local elected officials, other services for job seekers and employers may be offered to meet the needs of a work force development area.



§ 8-83-219. Intensive services - training services - individual training accounts

(1) Access to intensive services, as specified in the federal act, must be available to individuals who are adults or dislocated workers who are unemployed, unable to obtain employment through core services, and have been determined by a one-stop operator to be in need of more intensive services to obtain employment or who are employed but are determined by a one-stop operator to be in need of such services. Such services may include diagnostic testing, individual or group counseling and career planning, case management and follow-up services, and training services specified in subsection (2) of this section.

(2) Participants who have met the eligibility requirements for intensive services, are unable to obtain or retain employment through such services, are determined by the one-stop operator to be in need of such services, and are eligible for such services as specified in the federal act must have access to training services, as specified in the federal act. Such training services include occupational skills training, on-the-job training, and training programs operated by the private sector.

(3) The one-stop system shall provide training services authorized under this section to eligible individuals through the use of individual training accounts, as specified in the federal act. Exceptions to the use of individual training accounts, as set forth in the federal act, include customized training, training services not provided by a training provider within the work force area, or training services that are offered by community-based organizations or other private organizations that serve such special populations that face multiple barriers to employment.



§ 8-83-220. Encouragement of in-demand programs - legislative declaration

(1) The state work force development council shall encourage work force development programs and work force development areas to enroll individuals in educational programs related to industries that are in demand in that work force development area. The general assembly finds that Colorado is facing a shortage in several different industries and that having local areas encouraging individuals to follow a career path in a marketable industry in that area further benefits Colorado residents.

(2) The general assembly finds, determines, and declares that educating individuals eligible to receive moneys from welfare-to-work or temporary assistance to needy families will benefit such individuals. In addition, the general assembly finds, determines, and declares that Colorado is facing a shortage of licensed practical nurses and that encouraging individuals to follow such a career path further benefits Colorado and its residents.



§ 8-83-221. Title I and Title III allocation

The local elected officials or their designee shall serve as the local grant recipient for the Title I and Title III money allocated to the work force development area by the governor for the purposes of a work force development area's administration and implementation of the work force investment program pursuant to the allocation formula described in section 8-83-223. The department shall contract directly with each local work force investment area board. In order to assist in the administration of Title I and Title III money, the local elected officials may designate an entity to serve as a local grant sub-recipient for the money or as a local fiscal agent. Except when the designee is the department, a designation does not relieve the local elected officials of the liability for any misuse of grant money.



§ 8-83-222. County distribution formula - use of money

Subject to available appropriations by the general assembly, the department shall allocate Title I and Title III money to each work force development area for the operation of the work force development program in that work force development area.



§ 8-83-223. Allocation process

Subject to federal law and available appropriations, within thirty days after receipt of the federal appropriation from the United States department of labor, the local elected officials from each work force development area in the state shall recommend an allocation formula for Title I and Title III money for each work force development area to be implemented in the following program year. Development of the allocation formula by the local elected officials must be facilitated through a statewide association of county commissioners. The statewide association of county commissioners shall ensure that the local elected officials from each work force development area have an opportunity to participate in the development and final approval of the recommendations for allocation formulas. The department and the state council shall provide technical assistance to the statewide association of county commissioners. The local elected officials shall recommend the allocation formula to be applied to each allocation for adult, youth, and dislocated worker services under Title I and employment services under Title III. The statewide association of county commissioners shall forward the local elected officials' recommendations to the state council pursuant to section 8-83-224 (2)(f) for review and comment. The state council shall then submit such recommendations, together with the state council's comments, to the joint budget committee of the general assembly for review and comment before forwarding such recommendations to the governor for final determination and Untied States department of labor approval. If the local elected officials cannot agree on an allocation, the local elected officials shall prepare, with comment, alternatives and the statewide association of county commissioners shall submit the alternatives to the state council for review and comment and submission to the joint budget committee, which shall select one alternative and forward it to the governor for final determination and United States department of labor approval. The local elected officials and the statewide association of county commissioners shall develop their own operational procedures. Any money received by the state under Title I and Title III of the federal act, together with any associated state full-time equivalent personnel positions, is subject to appropriation by the general assembly.



§ 8-83-224. State council - duties

(1) The state council shall function as, and is intended to meet the requirements for, the state work force development board referred to in the federal act. In addition to performing the functions set forth in subsection (2) of this section and the federal act, the state council shall serve in an advisory role to the governor for those areas specified by the federal act and shall serve as a conduit for information to local work force development areas, including facilitation of grant applications and assistance to work force development areas to enable work force development areas to successfully implement programs under the federal act.

(2) The state council shall assist the governor in the following:

(a) Development of the comprehensive five-year state plan as specified in section 8-83-209;

(b) Development and continuous improvement of a statewide system of activities that are funded pursuant to the federal act or carried out through a one-stop system as set forth in this part 2 that receives Title I moneys. Such improvement shall include the development of linkages in order to ensure coordination and prevent duplication among the programs and activities authorized in this part 2.

(c) Review of local plans submitted by the work force development boards and the rural consortium work force development board;

(d) Designation of local work force development areas;

(e) Commenting at least once annually on the measures taken pursuant to the federal "Carl D. Perkins Vocational and Applied Technology Education Act", 20 U.S.C. sec. 2301 et seq.;

(f) Review and comment on, and submission to the joint budget committee for review and comment on, allocation formulas for the distribution of Title I moneys for adult employment and training activities and youth activities to work force investment areas in accordance with the process established in section 8-83-223;

(g) Preparation of the annual report to the secretary of the United States department of labor;

(h) Development of the statewide employment statistics system described in the "Wagner-Peyser Act";

(i) Development of an application for an incentive grant authorized pursuant to the federal act;

(j) Any other functions as requested by the governor; and

(k) Other duties outlined in the federal act.

(3) The state council shall work in partnership with the business community, local work force area representatives, and other state and local partners to convene a state-level work group to address branding, marketing, and outreach to the public about the opportunities available in the work force development areas throughout the state. The work group shall convene not later than July 31, 2016. On or before January 15, 2017, the work group shall make recommendations for adoption into the biannual state plan regarding the updating of existing statutes and policies to ensure consistency and advancement in the work force program throughout the state.



§ 8-83-225. Colorado department of labor and employment - functions

(1) The department shall serve as the administrative entity for Title I money received and money received pursuant to Title III of the federal act. The department also is responsible for:

(a) Administering the statewide labor market information and fiscal systems to the extent such systems pertain to activities under the federal act;

(b) Assisting in the establishment and operation of one-stop career centers as requested by a local work force area;

(c) Disseminating lists of eligible training providers;

(d) Contracting and administering Title I moneys appropriated by the general assembly in accordance with the federal act;

(e) With input from the applicable work force development areas, continuing the centralized computer system that links work force development programs and includes training and technical support. A description of the state centralized system and procedures for developing, maintaining, and training must be included in the state plan required in section 8-83-209.

(f) Providing staff development and training services and technical assistance to work force development areas.

(2) The department shall provide ongoing consultation and technical assistance to each work force development area for the operation of work force investment programs.

(3) The department shall encourage work force investment areas to inform individuals of the career possibilities in the field of nursing and the availability of practical nursing education programs.



§ 8-83-226. Responsibilities of governor

(1) The governor shall perform the following functions, as specified in the federal act:

(a) Appoint members to the state council in accordance with section 24-46.3-101 (2), C.R.S.;

(b) Establish criteria for local elected officials to use in appointing members of local work force investment boards;

(c) Designate federal work force development areas in consultation with the local elected officials, including local work force investment areas requesting to be a part of the federal work force investment area comprising a consortium of work force areas;

(d) Designate, modify, and terminate work force investment areas in the state, including temporary designation, and establish an appeal process for review of such decisions;

(e) Certify designated work force investment boards and the local consortium work force development board;

(f) Negotiate with the federal department of labor concerning the contents of the state plan; and

(g) Carry out such other duties and functions as may be required under the federal act.






Part 3 - Skilled Worker Outreach, Recruitment, and Key Training

§ 8-83-301. Short title

This part 3 shall be known and may be cited as the "Skilled Worker Outreach, Recruitment, and Key Training Act" or the "WORK Act".



§ 8-83-302. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The state is facing a serious shortage of skilled workers to fill openings in various industries in the state, and it is predicted that the skilled work force shortage will continue;

(b) Many government and nongovernment entities and organizations offer skilled training programs throughout the state to train individuals in various skill sets needed in the work force;

(c) While skilled workers are needed and training programs are available, many Coloradans are not aware of the availability of these programs and the potential for entry into a new career;

(d) According to the department, more than one hundred thirty thousand Coloradans are unemployed, and more than forty thousand Coloradans have been unemployed for at least twenty-six weeks, based on the United States department of labor's current population survey;

(e) Colorado has a reputation for meeting its work force needs, in part, by importing a large share of highly educated workers from outside the state;

(f) The state must ensure that the education and training pipelines within Colorado are adequately preparing youth and adults for the work force and are aligned with the needs of the economy;

(g) It is important to actively seek out and recruit individuals throughout the state to encourage them to enroll in and complete a skilled worker training program, thereby enabling participating individuals to gain access to openings in skilled industries in Colorado; and

(h) Further, it is important to coordinate skilled worker training and education programs throughout the state and Colorado's key industries, as identified in the current economic development blueprint produced by the office of economic development and the annual Colorado talent report. The coordination should include:

(I) Identifying current, future, and critical work force needs;

(II) Partnering with industry associations and businesses to assess and determine their work force needs; and

(III) Coordinating with skilled worker training providers on skill sets being developed and the quality of applicants being trained.



§ 8-83-303. Definitions

As used in this part 3 unless the context otherwise requires:

(1) "Annual Colorado talent report" means the annual report prepared pursuant to section 24-46.3-103 (3), C.R.S.

(2) "Apprenticeship program" means a Colorado-based apprenticeship training program that is registered with the United States department of labor's office of apprenticeship.

(3) "Department" means the department of labor and employment created in section 24-1-121, C.R.S.

(4) "Eligible applicant" means any government or nongovernment entity or organization that offers or plans to offer a skilled worker training program and that has partnered with industry to offer or fund a skilled worker training program.

(5) "Fund" or "WORK fund" means the skilled worker outreach, recruitment, and key training grant program fund created in section 8-83-307.

(6) "Grant program" or "WORK grant program" means the skilled worker outreach, recruitment, and key training grant program established in section 8-83-304.

(7) "Grant review committee" or "WORK grant review committee" means the skilled worker outreach, recruitment, and key training grant review committee created in section 8-83-305.

(8) "Industry" means either one or more individual employers or an industry association.

(9) "Office of economic development" or "office" means the Colorado office of economic development, created in section 24-48.5-101, C.R.S.

(10) (a) "Skilled worker training program" means an accredited educational, occupational education, as defined in section 23-60-103 (2), C.R.S., apprenticeship, or similar training program that:

(I) Trains or retrains individuals to perform a skill that is needed in the work force; and

(II) Awards an industry- or state-recognized certificate, credential, associate degree, professional license, or similar evidence of achievement upon completion of the program.

(b) "Skilled worker training program" does not include an educational program that awards a bachelor's or higher degree upon completion of the program.



§ 8-83-304. Skilled worker outreach, recruitment, and key training grant program - creation - award criteria

(1) (a) (I) There is established in the department the skilled worker outreach, recruitment, and key training grant program, also referred to as the "WORK grant program". The purpose of the WORK grant program is to increase the state's skilled work force by awarding matching grants to eligible applicants to:

(A) Engage in outreach and recruiting efforts to increase enrollment in and completion of skilled worker training programs and, by partnering with business and industry, to determine current, future, and critical work force needs;

(B) Provide skilled worker training; or

(C) Both engage in outreach and recruiting and provide skilled worker training.

(II) Eligible applicants awarded matching grants shall not use the grant money for tuition subsidies or to reduce tuition for a skilled worker training program.

(b) (I) For the 2015-16 through 2018-19 fiscal years, the department shall administer the grant program by accepting and processing matching grant applications submitted pursuant to this section, and the grant review committee shall review and make recommendations for awarding matching grants. The department shall develop application guidelines and establish deadlines for the grant program and may develop an expedited application process in accordance with subsection (1)(d) of this section.

(II) To assist with implementation of the grant program, the department shall assess current and future work force needs and coordinate skilled worker training and education programs throughout the state and Colorado's key industries, as identified in the current economic development blueprint produced by the office of economic development and the annual Colorado talent report. The coordination must include:

(A) Identifying current, future, and critical work force needs;

(B) Partnering with industry associations and businesses to assess and determine their work force needs; and

(C) Coordinating with skilled worker training program providers on skill sets being developed and the quality of applicants being trained.

(c) A matching grant awarded under the WORK grant program may extend past one year.

(d) Notwithstanding the requirements of the "Procurement Code", articles 101 to 112 of title 24, the department may use an expedited procedure for accepting and reviewing an application from an eligible applicant that received matching grant awards in the 2015-16 or 2016-17 fiscal year and is applying for an additional matching grant or to extend a matching grant award under an existing agreement if:

(I) The eligible applicant demonstrates positive outcomes resulting from its receipt and use of matching grants under the WORK grant program;

(II) The eligible applicant demonstrates that all organizations that were named in the original grant application agree to participate in an expedited application process; and

(III) The WORK grant review committee approves the use of an expedited application process for the eligible applicant.

(2) No later than January 1, 2016, and no later than each January 1 thereafter through January 1, 2018, the department shall start accepting grant applications for matching grants to be awarded pursuant to section 8-83-305 no later than the April 1 following the application submittal deadline.

(3) (a) An eligible applicant may apply for a matching grant from the grant program based on the guidelines and deadlines established by the department pursuant to paragraph (b) of subsection (1) of this section.

(b) To be considered for a matching grant, an eligible applicant with an existing skilled worker training program shall include, at a minimum, the following information in its application, if relevant to the purposes for which the matching grant is sought:

(I) A description of how the matching grant will be used to recruit participants to and provide outreach for its skilled worker training program;

(II) A description of the skilled worker training program it offers, including the number of years it has been in operation, the location of the program, and the particular skills taught;

(III) Past, current, and projected enrollment in the skilled worker training program and estimated increases in enrollment anticipated if the eligible applicant is awarded a matching grant;

(IV) A comparison of the number of participants who enroll in its skilled worker training program and the number of participants who complete the program over a five-year period, if available;

(V) Specific industry needs or gaps in the work force that the skilled worker training program addresses;

(VI) Demonstration of partnerships with industry members, including those where program participants have the opportunity to earn income or credit hours;

(VII) Costs to operate the skilled worker training program;

(VIII) Existing resources that the eligible applicant has invested in recruiting, outreach, and funding of its skilled worker training program and resources the eligible applicant will commit in matching dollars if a grant is awarded; and

(IX) Any other information the department requires.

(c) To be considered for a matching grant, an eligible applicant that is planning to offer a skilled worker training program shall include, at a minimum, the following information in its application, if relevant to the purposes for which the grant is sought:

(I) A description of how the matching grant will be used to recruit participants to and provide an outreach plan for its proposed skilled worker training program;

(II) A description of the skilled worker training program it plans to offer, including the location of the program and the particular skills to be taught;

(III) Projected enrollment in the skilled worker training program;

(IV) Specific industry needs or gaps in the work force that the planned skilled worker training program will address;

(V) A description of intended partnerships with industry members, including those where program participants will have the opportunity to earn income or credit hours;

(VI) Anticipated costs to operate the skilled worker training program;

(VII) Resources that the eligible applicant will commit in matching dollars if a grant is awarded; and

(VIII) Any other information the department requires.

(4) Upon receipt of an application that satisfies the requirements of subsection (3) of this section, the department shall send the application to the grant review committee for its consideration in accordance with section 8-83-305.

(5) The department shall disburse all of the moneys in the fund that are approved for a matching grant pursuant to section 8-83-305 to the eligible applicants selected in accordance with said section.



§ 8-83-305. Skilled worker outreach, recruitment, and key training grant review committee - creation - membership - duties - grant award recommendations

(1) There is created the skilled worker outreach, recruitment, and key training grant review committee, also referred to as the "WORK grant review committee". The grant review committee consists of thirteen members appointed by the governor as follows:

(a) A representative from the department, who shall chair the grant review committee;

(b) A representative from the Colorado office of economic development;

(c) A representative from the department of higher education, created in section 24-1-114, C.R.S.;

(d) Two members from business, trade, or professional organizations in the state that represent industries with specific work force needs as identified in the annual Colorado talent report;

(e) Two members from labor organizations that represent industries with specific work force needs as identified in the annual Colorado talent report;

(f) Two representatives from apprenticeship programs;

(g) Two members from institutions of higher education that offer state-accredited career and technical education;

(h) One member who represents a subcontractors' trade association; and

(i) One member of the state work force development council created in section 24-46.3-101, C.R.S.

(2) (a) The grant review committee shall establish criteria for ranking eligible applicants for matching grant awards. Among the criteria, the grant review committee shall consider and rank eligible applicants based on which eligible applicants have:

(I) The highest potential to:

(A) Reach a broad audience through their recruitment and outreach efforts;

(B) Significantly increase enrollment in and completion of their skilled worker training program; and

(C) Fill existing needs for skilled workers in the market; and

(II) Partnered with industry to provide training programs targeted at training and providing skilled workers who can perform jobs in that industry and demonstrated positive outcomes.

(b) In developing criteria under paragraph (a) of this subsection (2), the grant review committee shall give priority to eligible applicants that:

(I) Will provide outreach, recruitment, or training in areas that are listed as key industries or key industry jobs in the annual Colorado talent report; and

(II) Have demonstrated the following, prioritized in the following order:

(A) That the eligible applicant will provide monetary contributions from its own resources;

(B) That the eligible applicant has contributed its own resources in the form of monetary or in-kind matching contributions;

(C) That the eligible applicant has secured an industry partner; or

(D) That the eligible applicant has secured from an industry partner a monetary or in-kind contribution or conditional job placement guarantees or that the industry partner has contributed other meaningful investment in skilled worker training programs.

(c) After reviewing the grant applications, the grant review committee shall make recommendations about which eligible applicants should be awarded matching grants and the amounts of the matching grants, which recommendations shall be based on the committee's determination as to which eligible applicants best satisfy the grant criteria pursuant to paragraphs (a) and (b) of this subsection (2). The grant review committee shall submit its recommendations to the executive directors of the departments of labor and employment and higher education and the director of the office. After considering the grant review committee's recommendations, the executive directors and the director shall jointly determine to whom and in what amounts to award matching grants. Grants shall be awarded no later than the April 1 following the application submittal deadline.



§ 8-83-306. Reports

(1) Each eligible applicant that receives a matching grant pursuant to this part 3 shall submit a report or, if the matching grant extends over more than one year, an annual report to the grant review committee on the measurable outcomes achieved. The grant recipient shall include in the report at least the following measurable outcomes, if relevant to the purposes for which the matching grant was awarded:

(a) The manner in which the grant recipient has used the grant moneys to provide outreach and recruit participants in its skilled worker training program;

(b) The number of participants enrolled in the skilled worker training program, both before the matching grant was awarded and since the matching grant was received;

(c) The number of participants who completed the skilled worker training program, both before the matching grant was awarded and since the matching grant was received;

(d) The number of skilled worker training participants who obtained employment in an industry for which the participant was trained under the program, including information about the industry in which the participants are employed;

(e) The number of participants recruited; and

(f) Any other information the grant review committee determines appropriate related to measurable outcomes achieved by the grant recipient.

(2) By May 1, 2017, and by each May 1 thereafter through May 1, 2020, the grant review committee shall submit an annual report to the governor, the senate committee on business, labor, and technology or its successor committee, and the house of representatives committee on business affairs and labor or its successor committee. The grant review committee shall include in the report at least the following information:

(a) The number of matching grants awarded in the prior year, including the amount, recipient, and duration of each grant;

(b) The number of individuals who enrolled in and completed a skilled worker training program offered by each grant recipient;

(c) The number of individuals who obtained employment in a position that uses the skills for which they were trained through a skilled worker training program offered by a grant recipient; and

(d) Other information obtained from grant recipients pursuant to subsection (1) of this section.



§ 8-83-307. Skilled worker outreach, recruitment, and key training grant program fund - creation

(1) (a) There is created in the state treasury the skilled worker outreach, recruitment, and key training grant program fund, also referred to as the "WORK fund", which consists of:

(I) Any moneys that may be appropriated to the fund by the general assembly;

(II) Any federal funds or grants for which the WORK grant program is eligible; and

(III) Any gifts, grants, or donations the department may receive for the WORK grant program.

(b) The moneys in the fund are subject to annual appropriation by the general assembly to the department for the direct and indirect costs associated with implementing this part 3.

(c) The state treasurer may invest any moneys in the WORK fund not expended for the purpose of this part 3 as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund.

(2) The department may accept and expend gifts, grants, and donations for the purposes of this part 3, but the implementation of this part 3 is not dependent on the receipt of gifts, grants, and donations. The department shall transmit all moneys received through gifts, grants, or donations to the state treasurer, who shall credit them to the fund.

(3) For the 2015-16, 2016-17, and 2017-18 fiscal years, the general assembly shall appropriate a total of ten million dollars to the fund.

(4) The department may expend up to five percent of the moneys annually appropriated from the fund to offset the costs incurred in implementing this part 3.

(5) Any unexpended and unencumbered moneys remaining in the WORK fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.









Article 84 - Vocational Rehabilitation

Part 1 - Vocational Rehabilitation Programs

§ 8-84-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of labor and employment created in section 24-1-121, C.R.S.

(2) "Person with a disability" means a person who has a physical or mental impairment that constitutes or results in a substantial impediment to employment, and who can benefit in terms of an employment outcome from the provision of vocational rehabilitation services.

(3) "Vocational rehabilitation services" means those services described in section 103 of the federal "Rehabilitation Act of 1973", Public Law 93-112, as amended.



§ 8-84-102. Rehabilitation programs

In carrying out the provisions of this article, the department shall coordinate and strengthen the programs of rehabilitation for persons with disabilities to the end that they may attain or maintain their maximum potential in employment, self-sufficiency, and independent living. Nothing in this article is to be construed as an eligibility-based entitlement to a vocational rehabilitation service provided by the state.



§ 8-84-103. Personnel

Subject to the availability of duly appropriated funds, the executive director of the department may appoint necessary personnel to administer rehabilitation programs in accordance with this article.



§ 8-84-104. Functions of the department

(1) The department shall manage, control, and supervise all rehabilitation programs provided in this article, including:

(a) Repealed.

(b) All duties and functions previously assigned to the division of rehabilitation for the blind;

(c) All duties and functions regarding vocational rehabilitation programs previously assigned to the division of vocational rehabilitation in the department of human services or any other duties and functions relating to vocational rehabilitation previously assigned to the department of human services; and

(d) Repealed.

(e) Other duties and functions assigned by this article.



§ 8-84-105. Administration - rules

(1) The department shall:

(a) Adopt rules governing personnel standards, the protection of records and confidential information, the manner and form of filing applications, eligibility, the investigation and determination of eligibility for vocational rehabilitation services, procedures for fair hearings, and other rules as necessary to carry out the purposes of this article;

(b) Certify, in accordance with rules, disbursements of funds available for carrying out the purposes of this article;

(b.5) Accept and expend money from governmental and nongovernmental entities to carry out the division's authorized powers and duties; and

(c) Accept and use gifts, grants, or donations made unconditionally, by will or otherwise, for carrying out the purposes of this article. The department may accept and expend gifts, grants, or donations made under conditions that the executive director determines are proper and consistent with this article and shall hold, invest, reinvest, and use the gifts, grants, or donations in accordance with the conditions.



§ 8-84-106. Rehabilitation of persons with disabilities

(1) Except as otherwise provided by law, the department shall provide rehabilitation services to persons with disabilities who the department determines are eligible for the services.

(2) The department shall:

(a) Cooperate with other departments, agencies, and institutions, both public and private, in:

(I) Providing the services authorized by this article to persons with disabilities;

(II) Studying the problems involved in providing the services; and

(III) Establishing, developing, and providing, in conformity with the purposes of this article, programs, facilities, and services that are necessary;

(b) Enter into collaborative agreements with other states, in accordance with applicable federal law and regulations, to provide services authorized by this article;

(c) Repealed.

(d) Operate through contract and supervise the operation of vending stands and other small businesses, established pursuant to this article and in accordance with the requirements of the federal government for the receipt of federal funds, to be conducted by individuals with severe disabilities, particularly the blind;

(e) Repealed.

(f) Provide home teaching of and teachers for the adult blind; and

(g) Provide medical, diagnostic, physical restoration, training, and other rehabilitation services as needed to enable persons with disabilities to attain the maximum degree of self-sufficiency.

(3) (a) The department shall provide vocational rehabilitation services directly or through public or private instrumentalities to or for the benefit of an applicant or eligible person with a disability who:

(I) Is present in the state at the time of filing an application for the services; and

(II) The department determines, after full investigation, can satisfactorily achieve rehabilitation.

(b) The department shall:

(I) Complete a comprehensive assessment and work with the person with a disability to develop an employment outcome or goal based on the person's strengths, resources, priorities, concerns, abilities, capabilities, interests, and informed choice;

(II) Authorize those services that are appropriate and necessary to address the rehabilitation needs of the person with a disability, based on his or her documented disabilities and impairments, so that he or she might achieve his or her employment outcome or goal;

(III) Give preference to cost-effective services provided in the state of Colorado, but the department may authorize payment for out-of-state services on a case-by-case basis. The department shall not pay for any services provided outside the United States.

(IV) Establish a fee schedule for goods and services that is designed to ensure reasonable cost to the program;

(V) Limit payment for services to Colorado in-state tuition or the equivalent for all education and vocational schooling; except that, if the department finds, through its comprehensive assessment, that the person with a disability needs specialized education outside of Colorado to address his or her barriers to employment, the department may authorize payment for out-of-state tuition on a case-by-case basis;

(VI) Establish reasonable time frames within each employment plan for individuals to attain the established employment outcomes or goals;

(VII) Close the record of services in a timely manner and in accordance with federal guidelines for a person with a disability who has achieved his or her employment outcomes or goals; and

(VIII) Establish a review process to allow for exceptions to the requirements of subparagraphs (I) to (VII) of this paragraph (b) in unique cases, in accordance with federal regulations.

(c) (I) Except as provided in subparagraph (II) of this paragraph (c), the department shall provide goods or services to a person with a disability only to the extent the department determines, in accordance with paragraph (d) of this subsection (3) and department rules, that the person with a disability requires financial assistance.

(II) The department shall provide the following services at public cost without consideration of financial need:

(A) Diagnostic and related assessments, including transportation necessary to obtain the assessment, that are required to determine eligibility for services and the nature and scope of the services to be provided;

(B) Vocational rehabilitation counseling and guidance;

(C) Referral;

(D) Personal assistance services;

(E) Auxiliary aids or services, including interpreter and reader services;

(F) Job search and placement assistance; and

(G) Job retention services.

(d) (I) The department shall determine a person with a disability's need for financial assistance based on the person's need and income, or the income of the person's legally and financially responsible relative. The department shall determine the need for financial assistance for a person with a disability, or for the person's legally and financially responsible relative, prior to providing vocational rehabilitation services, except for diagnostic, guidance, job placement, and related services. The person with a disability, or the person's legally and financially responsible relative, shall contribute toward the cost of his or her vocational rehabilitation services to the extent that the department determines that he or she is financially able; except that, if the person with a disability has been determined eligible for social security benefits under Title II or XVI of the federal "Social Security Act", 42 U.S.C. sec. 301 et seq., as amended, he or she is not required to further contribute to the costs of any services provided.

(II) As used in this paragraph (d), a "person's legally and financially responsible relative" means the relative who identifies the person as a dependant for federal income tax purposes.

(4) To the extent that the department determines that any goods or services received by the person with a disability were acquired through misrepresentation, fraud, collusion, or criminal conduct, payment for those goods and services may be recovered by the department from the person with a disability.



§ 8-84-107. Cooperation with federal government

The department shall cooperate with the federal government in carrying out the purposes of any federal statutes pertaining to the purposes of this article, including the licensing of blind persons to operate vending stands on federal property. The department may adopt by rule methods of administration that are reasonably required by the federal government for the proper and efficient operation of the agreements with the federal government and to comply with the conditions necessary to secure the full benefits of the federal statutes.



§ 8-84-108. Transfer of functions - transition plan - report

(1) (a) On and after July 1, 2016, the rights, powers, duties, and functions regarding vocational rehabilitation programs, including the business enterprise program, vested in the department of human services prior to that date are transferred from the department of human services to the department of labor and employment by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(b) By July 1, 2016, the department of labor and employment shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations regarding vocational rehabilitation programs, including the business enterprise program, that are transferred to the department pursuant to this article.

(c) By July 1, 2016, the officers and employees of the department of human services prior to that date whose duties and functions concerned the duties and functions transferred to the department pursuant to this article and whose employment in the department is deemed necessary by the executive director to carry out the purposes of this article are transferred to the department and become employees of the department. The employees retain all rights to the personnel system and retirement benefits pursuant to the laws of this state, and their services are deemed to be continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and regulations.

(d) By July 1, 2016, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the department of human services prior to that date pertaining to the duties and functions transferred to the department pursuant to this article are transferred to the department and become the property of the department.

(e) (I) On and after July 1, 2016, whenever the functions of the department of human services or the division of vocational rehabilitation in the department of human services relating to vocational rehabilitation programs or services, including the business enterprise program, are referred to or designated by a contract or other document in connection with the duties and functions transferred to the department pursuant to this article, the reference or designation is deemed to apply to the department.

(II) All contracts entered into by the department of human services prior to July 1, 2016, in connection with the duties and functions transferred to the department pursuant to this article are hereby validated, with the department succeeding to all the rights and obligations of the contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred pursuant to those contracts are transferred and appropriated to the department for the payment of those obligations.

(2) (a) Starting on July 1, 2016, the department shall begin working with partners, stakeholders, and respective staff from both departments to transition vocational rehabilitation programs, including the business enterprise program, from the department of human services to the department of labor and employment. In addition to preparing and presenting a detailed transition plan as required by paragraph (b) of this subsection (2), starting in September 2015, the department shall present quarterly reports to the joint budget committee on the status of the transition of vocational rehabilitation programs, including the business enterprise program, from the department of human services to the department of labor and employment.

(b) By December 1, 2015, the department of human services and the department of labor and employment shall prepare a detailed transition plan, including statutory and budgetary recommendations, to be presented to the joint budget committee and the oversight standing committees for each department on any additional statutory changes that may be necessary to effectuate the transfer of vocational rehabilitation programs, including the business enterprise program, to the department of labor and employment and ensure the protection of vocational rehabilitation clients. In developing the transition plan, the departments shall include input and recommendations from interested stakeholders, including the state rehabilitation council.






Part 2 - Vending Facilities in State Buildings - Business Enterprise Program

§ 8-84-201. Short title

This part 2 shall be known and may be cited as the "Business Enterprise Program Act".



§ 8-84-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Person who is blind" means a person who has not more than 20/200 central visual acuity in the better eye with correcting lenses or an equally disabling loss of the visual field as evidenced by a limitation to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than twenty degrees.

(2) "Satisfactory site" means an area determined by the department to have sufficient space, electrical and plumbing outlets, and other facilities as prescribed by department rule for the location and operation of a vending facility or other business operated by a person who is blind.

(3) "State property" means any building, land, or other real property owned, leased, or occupied by any department or agency of the state of Colorado. "State property" does not include any property owned, leased, or occupied by any institution of higher education, the Auraria higher education center established in article 70 of title 23, C.R.S., or the board of commissioners of the Colorado state fair authority.

(4) "Vending facility" means automatic vending machines, a caf, a cafeteria, a restaurant, a snack bar, a concession stand, or any other facility at which food, drinks, drugs, novelties, souvenirs, tobacco products, notions, or related items are regularly sold.



§ 8-84-203. Priority for persons who are blind - licensing

The department shall issue licenses to persons who are blind and who are qualified to operate vending facilities, in accordance with the criteria used for the licensing of operators of vending facilities on federal property pursuant to section 8-84-107 and the federal "Randolph-Sheppard Vending Stand Act", as amended. In addition, the department may issue licenses to persons who are blind and who are qualified to own, operate, or own and operate a business other than a vending facility. In authorizing vending facilities or other businesses on state property, the department shall give priority to persons who are blind and who are licensed by the department in order to enlarge the economic opportunities of persons who are blind by providing remunerative employment and to stimulate persons who are blind to greater efforts in striving to make themselves self-supporting.



§ 8-84-204. Satisfactory sites for vending facilities - other businesses operated by persons who are blind

(1) (a) A department or agency of the state of Colorado shall not construct, acquire by ownership, rent, lease, or other means, or undertake to substantially alter or renovate, in whole or in part, a building unless, after consultation with the department of labor and employment, it is determined that the building will include a satisfactory site or sites for the location and operation of a vending facility by a person who is blind.

(b) Before a state department or agency constructs, acquires, rents, leases, or otherwise undertakes to alter or renovate a state property, the state department or agency shall consult with the department of labor and employment to determine if the state property can include a satisfactory site for the location and operation of a business, other than a vending facility, that is owned, operated, or owned and operated by a person who is blind.

(2) Each department or agency shall provide notice to the department of labor and employment of its plans for the occupation, acquisition, construction, alteration, or renovation of a building adequate to permit the department of labor and employment to determine whether the building includes a satisfactory site for a vending facility or other business that can be operated by a person who is blind and is licensed pursuant to section 8-84-203.

(3) This section does not apply when the department of labor and employment determines that the number of people using the building will be insufficient to support a vending facility or other business.

(4) The department of labor and employment shall not be charged for:

(a) The use of state-furnished space;

(b) Maintenance or janitorial services;

(c) Repair of the building structure in and adjacent to the vending facility or other business area, including any necessary initial and periodical painting and decorating;

(d) Utilities required to operate vending facilities and vending machines or equipment required for other businesses operated by persons who are blind; or

(e) Repairing and replacing floor coverings, cleaning windows, or providing other related building services in accordance with the normal level of building service applicable to the state building in which the vending facility or other business is located.



§ 8-84-205. Vending machines - income

One hundred percent of all commission income from vending machines on state property accrues to the department of labor and employment, which shall disburse the income in accordance with the rules of the department. The office of state planning and budgeting shall notify the department of the location of all vending machines on state property, and the department shall collect and provide an accounting of income from these vending machines.



§ 8-84-206. Cooperation - locations - rules

(1) The heads of all state departments and agencies shall negotiate and cooperate in good faith to accomplish the purposes of this article relating to vending facilities and other businesses operated by persons who are blind.

(2) If the department determines that the operation of a vending facility or other business on state property by a person who is blind would adversely affect the operations or functions of the state property, the office of state planning and budgeting may authorize another person to operate the vending facility or other business.

(3) When no person is immediately available on the premises for the management of vending machines or other businesses, the commission income from the machines shall be given to the department in accordance with section 8-84-205.

(4) The department shall operate the program authorized by this part 2 in accordance with its rules and in accordance with federal guidelines under the federal "Randolph-Sheppard Vending Stand Act", as amended.



§ 8-84-207. Status of existing contracts

This part 2 does not extend to existing contracts until the expiration of those contracts.



§ 8-84-208. Business enterprise program cash fund - creation

There is hereby created in the state treasury the business enterprise program cash fund, referred to in this article as the "fund", which consists of moneys accruing to the department from assessments against the net proceeds of each vending facility operator consistent with this part 2, any income from vending machines on federal or state property that accrues to the department, and any federal moneys that may become available. Any moneys currently attributed to the business enterprise program and any reserves shall be transferred to this fund for future use consistent with this part 2. The moneys in the fund are subject to annual appropriation by the general assembly for the direct and indirect costs associated with the administration of this part 2. The state treasurer may invest any moneys in the fund not expended for the purposes of this part 2 as provided in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.






Part 3 - Employment First for Persons With Disabilities

§ 8-84-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Agency partners" means the department, the department of health care policy and financing, the department of education, the department of higher education, and the department of human services.

(2) "Career development planning" means a person-centered process that identifies the individual's employment goals and objectives; the services and supports needed to achieve those goals and objectives; the persons, agencies, and providers assigned to assist the individual in attaining the goals; and the obstacles faced by the individual working in competitive integrated employment. Career development planning reflects a presumption that all persons with disabilities are capable of working in a competitive integrated employment setting.

(3) "Competitive integrated employment" means work paid directly by employers at the greater of the state or federal minimum wage or prevailing wage with commensurate benefits, occurring in a typical work setting where the employee with a disability interacts or has the opportunity to interact continuously with coworkers without disabilities, not including supervisory personnel or individuals who are providing services to the employee with a disability, and the employee with a disability has an opportunity for advancement or job mobility, and is engaged, preferably, in full-time work.

(4) "Discovery process" means a process to discover already existing information about a job seeker that is based on information obtained from a person's entire life and not from short instances of job performance. The information is gathered from the job seeker and others to determine the job seeker's interests, skills, and preferences related to potential employment that guide the development of a customized job.

(5) "Employment first" means a framework for change in the provision of services that is centered on the premise that all persons, including persons with significant disabilities, are capable of full participation in competitive integrated employment and community life. Under this framework, in providing publicly funded services, employment in the general workforce is the first and preferred outcome for all working-age persons with disabilities, regardless of the level of disability. Publicly funded agencies and systems align policies, service delivery practices, funding, and reimbursement structures in order to achieve competitive integrated employment.

(6) "Employment first advisory partnership" or "partnership" means the partnership described in section 8-84-303.

(7) "Persons with intellectual and developmental disabilities" has the same meaning as "person with an intellectual and developmental disability"as set forth in section 25.5-10-202, C.R.S.

(8) "State employment leadership network" means the joint partnership between the national association of state directors of developmental disabilities services and the institute for community inclusion at the university of Massachusetts Boston or another similar organization that facilitates collaboration with other states to share effective solutions to increase employment outcomes for persons with disabilities.



§ 8-84-302. Duties of the department

(1) Pursuant to its statutory authority and available appropriations, the department shall:

(a) Review and make recommendations for amendments, if necessary, to Colorado's combined plan for execution of workforce development activities developed in accordance with the federal "Workforce Innovation and Opportunity Act", Pub.L. 113-128, as amended, to ensure that persons with intellectual and developmental disabilities are supported in achieving employment;

(b) Develop practices that reflect a presumption that all persons with disabilities are capable of working in competitive integrated employment if they choose to do so, and ensure that options for competitive integrated employment with appropriate supports are explored before consideration of segregated activities;

(c) Promote youth transitions that focus on public-private collaboration, and employer engagement that emphasizes free-market solutions;

(d) Provide department input and assistance to the employment first advisory partnership described in section 8-84-303 in carrying out its duties; and

(e) Present the reports and recommendations of the employment first advisory partnership to the department's legislative committee of reference pursuant to section 8-84-303 (7).



§ 8-84-303. Employment first advisory partnership - memorandum of understanding - reporting - repeal

(1) The employment first advisory partnership is hereby established as a partnership of existing entities including the state rehabilitation council, established by the department, the state work force development council, created in article 46.3 of title 24, C.R.S., and the employment first state leadership mentoring program core state advisory group, established by the department. The partnership shall also consult with the state leadership employment network for best practices in developing employment first policies and increasing competitive integrated employment for persons with disabilities. The state rehabilitation council shall serve as the lead agency to coordinate cross-departmental and inter-agency collaboration within the department and among the agency partners and to make recommendations to the general assembly and agency partners relating to employment first policies.

(2) On or before December 30, 2016, each agency partner shall identify the staff member or members within the agency charged with providing agency input and assistance relating to the memorandum of understanding pursuant to subsection (3) of this section and the duties of the partnership set forth in section 8-84-304.

(3) On or before January 30, 2017, the state rehabilitation council shall convene a meeting or meetings of the partnership and agency partners to develop a memorandum of understanding for the partnership relating to the duties of the partnership set forth in section 8-84-304. At a minimum, the memorandum of understanding shall include the responsibilities of each member of the partnership and each agency partner and a plan for completing the work of the partnership, including time frames.

(4) It is the intent of the general assembly that, through the employment first advisory partnership, employment first policies are considered and recommended that reflect not only the perspective of the agency partners but also persons with disabilities, advocates, service providers, employers, and members of the community. Therefore, unless provided through the membership of the partnership, the partnership shall seek stakeholder participation from, at a minimum:

(a) Representatives of a national association of persons supporting the implementation of employment first policies;

(b) Advocates for persons with intellectual and developmental disabilities;

(c) Persons with disabilities who have secured or are seeking competitive integrated employment; and

(d) Members of the community who are not connected to any service agency.

(5) At its discretion, the partnership may form subgroups comprised of members and stakeholders to consider specific issues relating to the strategic plan and the recommendations of the partnership.

(6) The partnership shall meet as often as necessary to complete its duties but shall meet at least once every quarter.

(7) (a) The agency partners shall present the initial report of the strategic plan and recommendations developed pursuant to section 8-84-304 to the legislative committees of reference for the agency partners as part of each agency's annual presentation made pursuant to section 2-7-203 during the interim between November 1, 2017, and the start of the 2018 regular legislative session. Thereafter, each agency partner shall inform the legislative committee of reference of revisions to the strategic plan and the implementation of employment first policies as part of the agency's annual presentation made pursuant to section 2-7-203.

(b) After the presentation of the initial report of the strategic plan, the employment first advisory partnership shall continue to meet, as necessary, to work on the duties set forth in section 8-84-304; to consider revisions to the plan; and to provide advice and expertise relating to the subsequent implementation of the plan.

(8) (a) This section is repealed, effective September 1, 2021.

(b) Prior to repeal of the employment first advisory partnership, the department of regulatory agencies shall conduct a sunset review pursuant to the provisions of section 2-3-1203, C.R.S.



§ 8-84-304. Duties of the employment first advisory partnership - strategic plan

(1) (a) After considering the duties set forth in subsection (2) of this section, the employment first advisory partnership shall develop a strategic plan to expand competitive integrated employment outcomes for persons with disabilities through employment first policies and practices. The strategic plan must include recommendations to the general assembly and the relevant policy-making boards concerning any changes to state statutes or rules necessary to implement the strategic plan, along with a fiscal analysis of implementation costs, where practicable.

(b) The employment first advisory partnership shall prepare an initial report of the strategic plan no later than November 1, 2017, and shall revise the strategic plan as the partnership considers additional issues described in subsection (2) of this section.

(2) In developing the strategic plan to expand competitive integrated employment outcomes for persons with disabilities through employment first policies and practices, and in formulating the recommendations of the employment first advisory partnership, the employment first advisory partnership shall:

(a) Make recommendations to ensure that, in providing publicly funded services, competitive integrated employment is the primary objective and preferred outcome for all working-age persons with disabilities, regardless of the level of disability;

(b) Identify the barriers to competitive integrated employment for persons with disabilities, including policy, procedural, financial, educational, transportation, service delivery, and other barriers;

(c) Identify unnecessary, inefficient, or conflicting agency rules and regulations that make it more difficult for employers to hire persons with disabilities;

(d) Identify training and knowledge gaps among agency staff, agency vendors, and individuals with disabilities and their families that may create obstacles and perceived obstacles for persons with disabilities, including significant disabilities, to participating in competitive integrated employment;

(e) Identify the data available and the gaps in data collection that prohibit the measurement of Colorado's progress towards compliance with the United States supreme court's decision in Olmstead v. L.C.; and

(f) Make recommendations relating to prevocational services to ensure that, in compliance with federal law, the services are time limited and reasonably lead to competitive integrated employment. The employment first advisory partnership's consideration shall include the average time currently spent in preemployment services by persons through the home- and community-based services intellectual and developmental disabilities waiver combined with the time previously spent in sheltered workshops.

(3) The employment first advisory partnership may consider employment first issues and make recommendations on issues that are not described in subsection (2) of this section, which issues may include career development planning and the discovery process. The partnership may also prioritize its work on the issues, including deciding not to pursue an issue, in order to achieve an efficient use of the employment first advisory partnership's time and resources.












Independent Living Services

Article 85 - Independent Living Services

§ 8-85-101. Legislative declaration

The general assembly recognizes omissions in the delivery of independent living services to individuals with disabilities and desires to remedy such inadequacies in the delivery system through services at the community level. The general assembly finds that independent living centers pave the pathways to full participation in professional and community life for all individuals with disabilities. To advance and support the independence of individuals with disabilities and to assist those individuals to live outside of institutions, the general assembly hereby enacts this article.



§ 8-85-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Base amount" means the equal amount of funding an independent living center would receive to provide the five independent living core services throughout its service catchment area, regardless of any other factors.

(2) "Cross-disability" means, with respect to an independent living center, that the center provides independent living services to individuals representing a range of disabilities.

(3) "Department" means the department of labor and employment created in section 24-21-121, C.R.S.

(4) "Executive director" means the executive director of the department of labor and employment.

(5) "Independent living center" means a consumer-controlled, community-based, cross-disability, nonresidential, private nonprofit agency that is designated as an eligible agency under Title VII, section 725 of the federal "Rehabilitation Act of 1973", as amended, and that:

(a) Is designed and operated within a local community by individuals with disabilities; and

(b) Provides required independent living core services and programs and an array of expanded services.

(6) "Independent living core services" means:

(a) Information and referral services;

(b) Independent living skills training;

(c) Peer counseling, including cross-disability peer counseling;

(d) Individual and systems advocacy; and

(e) Transition services or diversion from nursing homes and institutions to home and community-based living, or upon leaving secondary education.

(7) "Independent living services" means:

(a) Independent living core services; and

(b) Other services and assistance as defined by federal regulations.

(8) "Individual with a disability" means an individual:

(a) With a physical or mental impairment that substantially limits one or more major life activities of such individual;

(b) With a record of such an impairment; or

(c) Regarded as having such an impairment.

(9) "Office" means the office of independent living services created pursuant to section 8-85-103 within the department.



§ 8-85-103. Functions of office - functions of department - appropriations - rules

(1) There is hereby created within the department the office of independent living services. The purpose of the office is to oversee the contracts with independent living centers pursuant to this article.

(2) (a) Subject to available appropriations, the office may contract with independent living centers for independent living core services.

(b) The executive director shall review expenditures in accordance with the standards for independent living services set by the office pursuant to section 8-85-105 and the evaluation standards prescribed in section 8-85-107. The office may withhold state funds if the executive director determines that the programs of such independent living centers do not comply with said standards.

(3) For purposes of allocating money under this article, each independent living center shall submit to the office a proposed budget, which must include proposed expenditures, including proposed expenditures for services that the center intends to provide.

(4) On or before July 1, 2016, the department shall promulgate a rule for the block distribution of state money to independent living centers. The rule must include at least:

(a) A base amount of not less than six hundred thousand dollars; and

(b) Other factors agreed to by the independent living centers, which may include a per capita adjustment, a per county adjustment, or other adjustments.



§ 8-85-104. Written plan - consumer choice

Each independent living center shall maintain an individual consumer service record indicating the consumer's choice of services, including an individualized independent living plan regarding the consumer's choice of services or a written waiver of such plan.



§ 8-85-105. Rules

The department shall promulgate rules setting forth standards for levels and types of core services. The rules and standards must comply with federal rules as defined in Title VII, section 725 of the federal "Rehabilitation Act of 1973", as amended. The department shall also adopt rules that set standards for certification of independent living centers and shall require that any center must be designated as an eligible agency under Title VII, section 725 of the federal "Rehabilitation Act of 1973", as amended, and must meet all federal requirements for independent living centers.



§ 8-85-106. State plan

The statewide independent living council created pursuant to the federal "Rehabilitation Act of 1973", as amended, shall develop and revise the state plan for independent living to reflect the provisions of this article.



§ 8-85-107. Approval of independent living centers - evaluation standards

(1) Each independent living center must meet the following requirements as a condition of the approval of its program:

(a) The program must be under the control and direction of a board of directors or trustees of a nonprofit corporation. The members must be persons with a demonstrated interest in programs for persons with disabilities and fifty-one percent or more of the members of the board must be persons with disabilities.

(b) The independent living center must be staffed with fifty-one percent or more of persons with disabilities.

(c) The independent living center must comply with all of the provisions of this article and the rules promulgated thereunder.

(2) In addition to the requirements of subsection (1) of this section, each independent living center, as a condition of approval of its program by the state department, must agree to comply with the following evaluation standards:

(a) Philosophy. The independent living center shall promote and practice the independent living philosophy of:

(I) Consumer control of the center regarding decision-making, service delivery, management, and establishment of the policy and direction of the center;

(II) Self-help and self-advocacy;

(III) Development of peer relationships and peer role models;

(IV) Equal access of individuals with significant disabilities to all of the center's services, programs, activities, resources, and facilities, whether publicly or privately funded, without regard to the type of significant disability of the individual; and

(V) Promoting equal access of individuals with all types of significant disabilities to all services, programs, activities, resources, and facilities in the community, whether public or private, and regardless of funding source, on the same basis that access is provided to other individuals with disabilities and to individuals without disabilities.

(b) Provision of services. The independent living center shall provide independent living services to individuals with a range of significant disabilities. The independent living center shall provide independent living services on a cross-disability basis. The independent living center shall determine eligibility for independent living services and shall not exclude eligibility on the presence of any one specific significant disability.

(c) Independent living goals. The independent living center shall facilitate the development and achievement of independent living goals selected by individuals with significant disabilities who seek assistance in the development and achievement of independent living goals from the center.

(d) Community options. The independent living center shall conduct outreach and activities to increase the availability and improve the quality of community options for independent living to facilitate the development and achievement of independent living goals by individuals with significant disabilities.

(e) Independent living core services. The independent living center shall provide independent living core services and, as appropriate, a combination of any of the other independent living services referred to in Title VII, section 725, standards and assurances, of the federal "Rehabilitation Act of 1973", as amended.

(f) Activities to increase community capacity. The independent living center shall conduct activities to increase the capacity of communities within the service area of the center to meet the needs of individuals with significant disabilities.

(g) Resource development activities. The independent living center shall conduct resource development activities to obtain funding from sources other than federal and state sources.

(3) The independent living center shall submit annually to the office a performance report that provides evidence that the center has met the evaluation standards set forth in subsection (2) of this section.



§ 8-85-108. Acceptance of federal grants

The executive director is authorized to accept, on behalf of the state, any grants of federal funds made available for any purposes consistent with the provisions of this article. As indicated in the general appropriations act, the executive director, with the approval of the governor, has the power to direct the disposition of any such grants so accepted in conformity with the terms and conditions under which given.



§ 8-85-109. Transfer of functions - transition plan - report

(1) On and after July 1, 2016, the rights, powers, duties, and functions regarding independent living services vested in the department of human services prior to that date are transferred from the department of human services to the department of labor and employment by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) On and after March 23, 2016, the department of labor and employment shall prepare to execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations regarding independent living services that are transferred to the department of labor and employment pursuant to this article.

(3) Effective July 1, 2016, the officers and employees of the department of human services whose duties and functions prior to that date concerned the duties and functions transferred to the department of labor and employment pursuant to this article and whose employment in the department of labor and employment is deemed necessary by the executive director to carry out the purposes of this article are transferred to the department of labor and employment and become employees of the department of labor and employment. The employees retain all rights to the personnel system and retirement benefits pursuant to the laws of this state, and their services are deemed to be continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and regulations.

(4) Effective July 1, 2016, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the department of human services prior to that date pertaining to the duties and functions transferred to the department of labor and employment pursuant to this article are transferred to the department of labor and employment and become the property of the department of labor and employment.

(5) (a) On and after July 1, 2016, whenever the functions of the department of human services relating to independent living services is referred to or designated by a contract or other document in connection with the duties and functions transferred to the department of labor and employment pursuant to this article, the reference or designation is deemed to apply to the department of labor and employment.

(b) All contracts entered into by the department of human services prior to July 1, 2016, in connection with the duties and functions transferred to the department of labor and employment pursuant to this article are hereby validated, with the department of labor and employment succeeding to all the rights and obligations of the contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred pursuant to those contracts are transferred and appropriated to the department of labor and employment for the payment of those obligations.

(c) All rules adopted by the department of human services prior to July 1, 2016, concerning independent living services continue to be effective until revised, amended, or nullified pursuant to law.






Article 86 - Study of Transportation Access for People With Disabilities

§ 8-86-101. Legislative declaration

(1) The general assembly hereby finds and determines that:

(a) According to United States census bureau statistics from 2009, only thirty-eight percent of people with disabilities aged sixteen to sixty-four were employed, compared to seventy-two percent of people without disabilities aged sixteen to sixty-four who were employed;

(b) Increasingly, jobs are geographically dispersed. In a study cited by the Leadership Conference Education Fund in 2011, researchers found that, in the ninety-eight largest metropolitan areas in the United States, forty-five percent of all jobs were located more than ten miles from the urban center of the metropolitan area.

(c) According to a 2010 Harris Poll study conducted by the National Organization on Disability, people with disabilities are three times more likely to depend on public transit than people without disabilities;

(d) However, existing public transit in the United States does not provide adequate access to geographically dispersed jobs. According to a 2016 report by the National Conference of State Legislatures on workforce development for people with disabilities, forty percent of rural areas in the United States lack any access to public transit. In a 2011 study by the Brookings Institution, researchers found that even if people have access to public transit, they would, on average, only be able to reach forty percent of the job sites in their metropolitan area within ninety minutes.

(e) In contrast, vehicle ownership significantly increases a person's access to job sites. In a Portland study cited by the Independence Institute in 2006, researchers found that if a person did not have a high school diploma but owned a vehicle, that person was eighty percent more likely to have a job than a similarly situated person who did not own a vehicle. The researchers concluded that vehicle ownership was more helpful than obtaining a high school general equivalency degree in getting a job.

(f) For some people with disabilities, however, driving a vehicle is not an option, and they must rely on public transit and other forms of fixed-route transportation services to access work, medical appointments, veterans' services, or other services or activities of daily living outside the home. Fixed-route transportation services might not provide the geographic and time flexibility that a person with disabilities needs to access jobs, medical or veterans' services, or other services or activities of daily living outside the home.

(g) At the same time, on-call transportation services like taxicab and transportation network company services might be too expensive for a person with a disability to rely on for his or her daily transportation needs, and a given area's transportation services companies might not have enough vehicles in their fleet that are equipped to transport mobility equipment. According to a 2002 survey of people with disabilities conducted by the bureau of transportation statistics within the federal department of transportation, more than twenty-two percent of respondents indicated that they needed specialized assistance or equipment to travel outside of their homes, and more than twelve percent of respondents indicated they had difficulty getting the transportation they need.

(h) Advanced personalized software and other technology could help increase access for people with disabilities to such on-call transportation services by specifically targeting the technology needs of people with disabilities.

(2) Therefore, the general assembly declares that it is important to study:

(a) The transportation needs of people with disabilities in Colorado and the degree to which those needs are currently being met;

(b) Existing and potential business and technological solutions that could improve transportation access for people with disabilities and how those solutions might best be implemented in Colorado;

(c) What legal or other barriers, if any, might hinder implementation of the possible business and technological solutions and how those barriers could be removed to better meet the transportation needs of people with disabilities; and

(d) What existing funding sources, if any, could be leveraged to improve transportation access for people with disabilities.



§ 8-86-102. Definitions

As used in this article 86, unless the context otherwise requires:

(1) "Area agency on aging" has the same meaning as set forth in section 26-11-201 (2).

(2) "Cross-disability services" means services provided for individuals representing a range of disabilities.

(3) "Department" means the department of labor and employment.

(4) "Disability" means a physical or mental impairment or chronic medical condition that substantially limits one or more of an individual's major life activities.

(5) "Independent living center" has the same meaning as set forth in section 8-85-102 (5).

(6) "Independent living services" has the same meaning as set forth in section 8-85-102 (7).

(7) "People service transportation" has the same meaning as set forth in section 40-1.1-102 (5).

(8) "Taxicab service" has the same meaning as set forth in section 40-10.1-101 (19).

(9) "Transportation network company" has the same meaning as set forth in section 40-10.1-602 (3).



§ 8-86-103. Forum to study transportation access needs of people with disabilities - creation - membership

(1) There is hereby created a technical demonstration forum, referred to in this article 86 as the "forum", to study and document how advanced technologies can improve transportation access for people with disabilities.

(2) (a) The forum consists of the following eight members representing government interests:

(I) The executive director of the department or the executive director's designee, who shall serve as chair of the forum;

(II) The executive director of the department of health care policy and financing or the executive director's designee, who shall serve as vice-chair of the forum;

(III) The director of the public utilities commission or the director's designee;

(IV) The chief information officer in the office of information technology or the chief information officer's designee;

(V) The executive director of the department of human services or the executive director's designee;

(VI) The director of the division of veterans affairs or the director's designee;

(VII) The superintendent of the Colorado school for the deaf and the blind or the superintendent's designee; and

(VIII) The executive director of the department of transportation or the executive director's designee.

(b) The forum shall invite representatives of various interested groups to present on the issues to be studied pursuant to section 8-86-104, including representatives of the following groups:

(I) Representatives of for-profit and not-for-profit organizations providing cross-disability services for people with disabilities, including representatives of community-centered boards designated pursuant to section 25.5-10-209;

(II) Individuals with disabilities, including those who receive independent living services from an independent living center;

(III) Representatives of transportation network companies;

(IV) Representatives of taxicab services, preferably those who represent a taxicab service that offers or is in the process of developing a network platform that allows customers to request on-demand rides through use of a mobile phone application;

(V) Representatives of the statewide independent living council, created pursuant to the federal "Rehabilitation Act of 1973", as amended, 29 U.S.C. sec. 701 et seq.;

(VI) Representatives of the state rehabilitation council in the department;

(VII) Representatives of county social service agencies;

(VIII) Representatives of area agencies on aging;

(IX) Representatives of organizations providing people service transportation to people with disabilities; and

(X) Representatives of companies that develop technological products and applications related to transportation access for people with disabilities.

(3) (a) The forum shall meet at the call of the chair as many times as the chair deems necessary.

(b) The first meeting of the forum must take place on or before July 1, 2017.

(c) If practicable and at the discretion of the chair, a forum member may attend a meeting of the forum remotely via two-way teleconferencing or video conferencing.

(d) At the discretion of the chair, the forum may designate one or more subcommittees from among its members to perform any of the duties of the forum set forth in section 8-86-104.

(4) The forum may hold its meetings at an independent living center in or near El Paso or Teller counties.



§ 8-86-104. Duties of forum - recommendations

(1) The duties of the forum are to:

(a) Study the unique needs of, issues surrounding, and obstacles facing people with disabilities concerning access to transportation;

(b) In order to demonstrate the specific transportation access needs of people with disabilities in both urban and rural areas of the state, review the degree to which the transportation needs of people with disabilities are being met in El Paso and Teller counties;

(c) Determine the availability of technology and transportation business options in various geographic areas of the state, including El Paso and Teller counties, that are specifically tailored to provide transportation access to people with disabilities;

(d) Explore technological and transportation business solutions that could increase transportation access for people with disabilities;

(e) Determine what existing funding sources, if any, including federal, state, or local government grants or for-profit or nonprofit grants, could be leveraged to improve transportation access for people with disabilities; and

(f) As appropriate, make legislative recommendations to the general assembly as part of the forum's reporting requirements set forth in section 8-86-105.

(2) (a) If the forum determines that certain technological or transportation business solutions seem to provide a promising strategy to increase transportation access for people with disabilities, the forum may recommend that the executive director of the department enter into a contract, in accordance with the competitive bidding procedures set forth in the "Procurement Code", articles 101 to 112 of title 24, with a technology developer, transportation network company, taxicab service, or other technological or transportation business solution provider to conduct one or more pilot projects in El Paso county, Teller county, or both counties to demonstrate the efficacy of the technological or transportation business solution to improve transportation access for people with disabilities within a specific geographic area where such access is lacking.

(b) Any pilot project conducted pursuant to subsection (2)(a) of this section must be completed by December 1, 2017, so that the results of the pilot project may be reported on or before December 31, 2017, in accordance with section 8-86-105.



§ 8-86-105. Reporting

(1) On or before December 31, 2017, the forum shall publish on the department's website a report of its research and findings, the results of any pilot projects conducted pursuant to section 8-86-104 (2)(a), and any legislative recommendations developed in accordance with section 8-86-104 (1)(f). The forum shall furnish copies of the report to:

(a) The governor;

(b) The members of the general assembly's majority and minority leadership;

(c) The members of the health, insurance, and environment committee in the house of representatives or its successor committee;

(d) The members of the transportation and energy committee in the house of representatives or its successor committee;

(e) The members of the health and human services committee in the senate or its successor committee;

(f) The members of the transportation committee in the senate or its successor committee; and

(g) The members of the joint budget committee.



§ 8-86-106. Repeal of article

This article 86 is repealed, effective July 1, 2018.












Title 9 - Safety - Industrial and Commercial

Buildings and Equipment

Article 1 - Construction Requirements

§ 9-1-101. Doors - passages

Every room or building intended to be used as a theater, opera house, music hall, concert hall, church, or other like place of public assemblage shall be provided with at least one doorway of not less than five feet in width for each two hundred fifty persons who may be seated within such building in the part thereof intended for public assemblage and with proper and sufficient ways and passages leading to and from every such doorway, so that in case of fire or other sudden alarm those who may be within such building may speedily and safely escape therefrom.



§ 9-1-102. Penalty

Every proprietor who builds or procures to be built or leases, procures, or permits to be used as a theater, opera house, concert hall, music hall, public school, church, or for any other like public assemblage any building not in conformity to this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars.



§ 9-1-103. No action for rent

No action shall lie to recover the rent on any lease or contract for the use or occupation of any room or building used as a theater, opera house, concert hall, music hall, public school, church, or other like place of public assemblage unless such room or building at the time of such renting, use, or occupation has doorways, passages, and means of safe escape therefrom in case of fire, in conformity with this article.



§ 9-1-104. Doors open outward

All doors provided for the doorways of every such room or building shall open outwards, and every person using or occupying any such room or building as a theater, opera house, concert hall, music hall, public school, church, or for other like public assemblage during the whole of every exhibition, performance, or assemblage therein shall cause all the doors thereof to be left unfastened or latched or barred upon the inner side only so that any person may readily and speedily open the same from the inner side of such room or building and shall cause all the stairways and other ways and passages leading to every such door to be kept open and free from persons seated or standing therein or other obstructions. Any person failing to observe this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than two hundred dollars.



§ 9-1-105. Fireproof stairways

Whenever any building is erected for the purpose of accommodating public assemblages and the rooms intended for such purpose are not on the first floor of such building, it is the duty of the persons erecting the same to provide and erect at least two fireproof stairways of ample dimensions sufficient for the sudden egress of such assemblages.



§ 9-1-106. Loss of life - penalty

If any lives are lost by reason of the willful negligence and failure to observe the provisions of this article, the person through whose default such loss of life was occasioned commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.






Article 1.3 - Low-Flow Plumbing Fixtures

§ 9-1. 3-101 to 9-1.3-106. (Repealed)

(2) Section 9-1.3-106 provided for the repeal of this article, effective September 1, 2016. (See L. 2014, pp. 1878, 1880.)






Article 1.5 - Excavation Requirements

§ 9-1.5-101. Legislative declaration

The purpose of this article is to prevent injury to persons and damage to property from accidents resulting from damage to underground facilities by excavation. This purpose shall be facilitated through the creation of a single statewide notification system to be administered by an association of the owners and operators of underground facilities. Through the association, excavators shall be able to obtain crucial information regarding the location of underground facilities prior to excavating and shall thereby be able to greatly reduce the likelihood of damage to any such underground facility or injury to any person working at an excavation site.



§ 9-1.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Damage" includes the penetration or destruction of any protective coating, housing, or other protective device of an underground facility, the partial or complete severance of an underground facility, or the rendering of any underground facility inaccessible.

(2) "Emergency situations" includes ruptures and leakage of pipelines, explosions, fires, and similar instances where immediate action is necessary to prevent loss of life or significant damage to property, including, without limitation, underground facilities, and advance notice of proposed excavation is impracticable under the circumstances.

(3) "Excavation" means any operation in which earth is moved or removed by means of any tools, equipment, or explosives and includes augering, backfilling, boring, ditching, drilling, grading, plowing-in, pulling-in, ripping, scraping, trenching, and tunneling. "Excavation" shall not include routine maintenance on existing planted landscapes.

(4) "Notification association" or "association" means the statewide notification association of owners and operators of underground facilities created in section 9-1.5-105.

(5) (a) "Operator" or "owner" means any person, including public utilities, municipal corporations, political subdivisions, or other persons having the right to bury underground facilities in or near a public road, street, alley, right-of-way, or utility easement.

(b) "Operator" or "owner" does not include any railroad.

(6) "Person" means any individual acting on his or her own behalf, sole proprietor, partnership, association, corporation, or joint venture; the state, any political subdivision of the state, or any instrumentality or agency of either; or the legal representative of any of them.

(6.5) "Routine maintenance" means a regular activity that happens at least once per year on an existing planted landscape if earth is not disturbed at a depth of more than twelve inches by nonmechanical means or four inches by mechanical means and if the activities are not intended to permanently lessen the ground cover or lower the existing ground contours. Mechanical equipment used for routine maintenance tasks shall be defined as aerators, hand-held rototillers, soil injection needles, lawn edgers, overseeders, and hand tools.

(7) "Underground facility" means any item of personal property which is buried or placed below ground for use in connection with the storage or conveyance of water or sewage, electronic, telephonic, or telegraphic communications or cable television, electric energy, or oil, gas, or other substances. "Item of personal property", as used in this subsection (7), includes, but is not limited to, pipes, sewers, conduits, cables, valves, lines, wires, manholes, and attachments thereto.



§ 9-1.5-103. Plans and specifications - notice of excavation - duties of excavators - duties of owners and operators

(1) (Deleted by amendment, L. 93, p. 499, § 1, effective September 1, 1993.)

(2) Architects, engineers, or other persons designing excavation shall obtain general information as to the description, nature, and location of underground facilities in the area of such proposed excavation and include such general information in the plans or specifications to inform an excavation contractor of the existence of such facilities and of the need to obtain information thereon pursuant to subsection (3) of this section.

(3) (a) Except in emergency situations and except as to an employee with respect to the employer's underground facilities or as otherwise provided in an agreement with an owner or operator, no person shall make or begin excavation without first notifying the notification association and, if necessary, the tier two members having underground facilities in the area of such excavation. Notice may be given in person, by telephone, or in writing if delivered.

(b) Notice of the commencement, extent, and duration of the excavation work shall be given at least two business days prior thereto not including the day of actual notice.

(c) Any notice given pursuant to paragraph (b) of this subsection (3) shall include the following:

(I) The name and telephone number of the person who is giving the notice;

(II) The name and telephone number of the excavator; and

(III) The specific location, starting date, and description of the intended excavation activity.

(d) An excavator may request a written record of any information from an owner or operator of an underground facility regarding the location of specific underground facilities.

(4) (a) Any owner or operator receiving notice pursuant to subsection (3) of this section shall, at no cost to the excavator, use reasonable care to advise the excavator of the location and size of any underground facilities in the proposed excavation area by marking the location of the facilities with clearly identifiable markings within eighteen inches horizontally from the exterior sides of any such facilities. Such markings shall include the depth, if known, and shall be made pursuant to the uniform color code as approved by the utility location and coordinating council of the American public works association. In the event any person is involved in excavating across a preexisting underground facility, the owner of such facility shall, upon a predetermined agreement at the request of the excavator or the owner, provide on-site assistance. Any owner or operator receiving notice concerning an excavator's intent to excavate shall use reasonable care to advise the excavator of the absence of any underground facilities in the proposed excavation area by communicating directly with the excavator and providing documentation thereof, if requested, or by clearly marking that no underground facilities exist in the proposed excavation area. Owners and operators shall, within the time limits specified in subsection (6) of this section, provide to the excavator evidence, if any, of facilities abandoned after January 1, 2001, known to the owner or operator to be in the proposed excavation area.

(b) The marking of underground facilities shall be considered valid so long as the markings are clearly visible but not for more than thirty calendar days. If an excavation has not been completed within the thirty-day period, the excavator shall notify the affected owner or operator and the notification association at least two business days, not including the day of actual notice, before the end of such thirty-day period.

(b.5) Any person who willfully or maliciously removes a marking used by an owner or operator to mark the location of any underground facility, except in the ordinary course of excavation, is guilty of a class 2 misdemeanor, and, upon conviction thereof, in addition to any order for restitution, shall be punished by a fine of not more than five thousand dollars for each offense, by imprisonment for not more than one year, or by both such fine and imprisonment.

(c) (I) When a person excavates within eighteen inches horizontally from the exterior sides of any underground facility, such person shall exercise such reasonable care as necessary to protect any underground facility in or near the excavation area. It shall be the responsibility of the excavator to maintain adequate and accurate documentation, including but not limited to photographs, video, or sketches, at the excavation site on the location and identification of any underground facility throughout the excavation period.

(II) (A) If the documentation maintained pursuant to subparagraph (I) of this paragraph (c) becomes lost or invalid, the excavator shall notify the notification association or the affected owner or operator and request an immediate reverification of the location of any underground facility. Upon receipt of such notification, such affected owner or operator shall respond as quickly as is practicable. The excavator shall cease excavation activities at the affected location until the location of any underground facilities has been reverified.

(B) If the documentation maintained pursuant to subparagraph (I) of this paragraph (c) is determined to be inaccurate, the excavator shall immediately notify the affected owner or operator and shall request an immediate reverification of the location of any underground facility. Upon receipt of such notification, such affected owner or operator shall respond as quickly as practicable. The excavator may continue excavation activity if such excavator exercises due caution and care to prevent damaging any underground facility.

(III) If a person performing routine maintenance discovers an underground facility in the area where the routine maintenance is being performed, the person shall notify the notification association and the affected owner or operator as quickly as practicable and request an immediate verification of the location of any underground facility. Upon receiving notification, the affected owner or operator shall respond as quickly as practicable. The person shall cease routine maintenance activities in the immediate area, as determined by exercising due caution and care, until the location of any underground facilities has been verified.

(5) In emergency situations, excavators shall take such precautions as are reasonable under the circumstances to avoid damage to underground facilities and notify affected owners or operators and the notification association as soon as possible of such emergency excavations. In the event of damage to any underground facility, the excavator shall immediately notify the affected owner or operator and the notification association of the location and extent of such damage.

(6) If documentation requested and needed by an excavator pursuant to subsection (4) of this section is not provided by the owner or operator pursuant thereto within two business days, not including the day of actual notice, or such later time as agreed upon by the excavator and the owner or operator or if the documentation provided fails to identify the location of the underground facilities, the excavator shall immediately give notice to the notification association or the owner or operator and may proceed and shall not be liable for such damage except upon proof of such excavator's lack of reasonable care.

(7) (a) In the event of damage to an underground facility, the excavator, owner, and operator shall cooperate to mitigate damages to the extent reasonably possible, including the provision of in-kind work by the excavator where technical or specialty skills are not required by the nature of the underground facility. Such in-kind work may be under the supervision and pursuant to the specifications of the owner or operator.

(b) If damage to an underground facility meets or exceeds the reporting threshold as established by the notification association pursuant to paragraph (c) of this subsection (7), the owner or operator of the damaged underground facility shall provide the information listed in subparagraphs (I) to (VII) of paragraph (c) of this subsection (7) to the notification association within ninety days after service has been restored.

(c) The notification association shall create and publicize to its members a reporting process, including the availability of electronic reporting and a threshold at which reporting is required, to compile the following information:

(I) The type of underground facility that was damaged;

(II) Whether notice of the intention to excavate was provided to the notification association;

(III) Whether the underground facility had been validly marked prior to being damaged;

(IV) The type of service that was interrupted;

(V) The number of persons whose service may have been interrupted;

(VI) The duration of the interruption; and

(VII) The location of the area where the underground facility was damaged.

(d) The notification association shall include a statistical summary of the information provided to it under this subsection (7) in the annual report required under section 9-1.5-105 (2.6).

(8) A person who performs maintenance shall take reasonable care when disturbing the soil.



§ 9-1.5-104.3. Alternative dispute resolution

The notification association shall create a voluntary alternative dispute resolution program in consultation with its members and all affected parties. The alternative dispute resolution program shall be available to all owners or operators, excavators, and other interested parties regarding disputes arising from damage to underground facilities, including, but not limited to, any cost or damage incurred by the owner or operator or the excavator as a result of any delay in the excavation project while the underground facility is restored, repaired, or replaced, exclusive of civil penalties set forth in section 9-1.5-104.5, that cannot be resolved through consultation and negotiation. The alternative dispute resolution program shall include mediation, arbitration, or other appropriate processes of dispute resolution. The issue of liability and amount of damages under Colorado law may be decided by an appointed arbitrator or by the parties in mediation. Nothing in this section shall be construed to change the basis for civil liability for damages.



§ 9-1.5-104.5. Civil penalties - applicability

(1) (a) Every owner or operator of an underground facility in this state shall join the notification association pursuant to section 9-1.5-105.

(b) Any owner or operator of an underground facility who does not join the notification association in accordance with paragraph (a) of this subsection (1) shall be liable for a civil penalty of two hundred dollars.

(c) (I) If any underground facility located in the service area of an owner or operator is damaged as a result of such owner or operator's failure to comply with paragraph (a) of this subsection (1), the court shall impose upon such owner or operator a civil penalty in the amount of five thousand dollars for the first offense and up to twenty-five thousand dollars for each subsequent offense within a twelve-month period after the first offense. Upon a first offense, the owner or operator shall be required by the court to complete an excavation safety training program with the notification association.

(II) If any owner or operator fails to comply with paragraph (a) of this subsection (1) on more than three separate occasions within a twelve-month period from the date of the first failure to comply with paragraph (a) of this subsection (1), then the civil penalty shall be up to seventy-five thousand dollars.

(d) If any underground facility is damaged as a result of the owner or operator's failure to comply with paragraph (a) of this subsection (1) or failure to use reasonable care in the marking of the damaged underground facility, such owner or operator shall be presumably liable for:

(I) Any cost or damage incurred by the excavator as a result of any delay in the excavation project while the underground facility is restored, repaired, or replaced, together with reasonable costs and expenses of suit, including reasonable attorney fees; and

(II) Any injury or damage to persons or property resulting from the damage to the underground facility. Any such owner or operator shall also indemnify and defend the affected excavator against any and all claims or actions, if any, for personal injury, death, property damage, or service interruption resulting from the damage to the underground facility.

(2) (a) Any person who intends to excavate shall notify the notification association pursuant to section 9-1.5-103 prior to commencing any excavation activity. For purposes of this paragraph (a), excavation shall not include an excavation by a rancher or a farmer, as defined in section 42-20-108.5, C.R.S., occurring on a ranch or farm unless such excavation is for a nonagricultural purpose.

(b) Any person, other than a homeowner, rancher, or farmer, as defined in section 42-20-108.5, C.R.S., working on such homeowner's, rancher's, or farmer's property, who fails to notify the notification association or the affected owner or operator pursuant to paragraph (a) of this subsection (2) shall be liable for a civil penalty in the amount of two hundred dollars.

(c) (I) If any person, other than a homeowner, rancher, or farmer, as defined in section 42-20-108.5, C.R.S., working on such homeowner's, rancher's, or farmer's property, fails to comply with paragraph (a) of this subsection (2) and damages an underground facility during excavation, such person shall be liable for a civil penalty in the amount of five thousand dollars for the first offense and up to twenty-five thousand dollars for each subsequent offense within a twelve-month period after the first offense. Upon a first offense, such person shall be required to complete an excavation safety training program with the notification association.

(II) If any person fails to comply with paragraph (a) of this subsection (2) on more than three separate occasions within a twelve-month period from the date of the first failure to comply with paragraph (a) of this subsection (2), then the civil penalty shall be up to seventy-five thousand dollars.

(d) If any person, other than a homeowner, rancher, or farmer, as defined in section 42-20-108.5, C.R.S., working on such homeowner's, rancher's, or farmer's property, fails to comply with paragraph (a) of this subsection (2) or fails to exercise reasonable care in excavating or performing routine maintenance and damages an underground facility during such excavation or routine maintenance, such person shall be presumably liable for:

(I) Any cost or damage incurred by the owner or operator in restoring, repairing, or replacing its damaged underground facility, together with reasonable costs and expenses of suit, including reasonable attorney fees; and

(II) Any injury or damage to persons or property resulting from the damage to the underground facility. Any such person shall also indemnify and defend the affected owner or operator against any and all claims or actions, if any, for personal injury, death, property damage, or service interruption resulting from the damage to the underground facility.

(e) Paragraph (d) of this subsection (2) shall not apply to a person who commences excavation affecting an underground facility if the owner or operator of the underground facility has failed to comply with paragraph (a) of subsection (1) of this section or has failed to use reasonable care in the marking of the affected underground facility.

(3) (a) An action to recover a civil penalty under this section may be brought by an owner or operator, excavator, aggrieved party, district attorney, or the attorney general. Venue for such an action shall be proper in the district court for the county in which the owner or operator, excavator, or aggrieved party resides or maintains a principal place of business in this state or in the county in which the conduct giving rise to a civil penalty occurred.

(b) Any civil penalty imposed pursuant to this section, including reasonable attorney fees, shall be paid to the prevailing party.

(c) The penalties provided in this article are in addition to any other remedy at law or equity available to an excavator or to the owner or operator of a damaged underground facility.

(d) No civil penalty shall be imposed under this section against an excavator or owner or operator who violates any of the provisions of this section if the violation occurred while the excavator or owner or operator was responding to a service outage or other emergency; except that such penalty shall be imposed if such violation was willful or malicious.

(4) Nothing in this article shall be construed to impose an indemnification obligation on any public entity or to alter the liability of public entities as provided in article 10 of title 24, C.R.S.

(5) In determining the liability for or the amount of any damages or civil penalty pursuant to this article, a court or arbitrator shall consider the nature, circumstances, and gravity of the alleged violation and the alleged violator's degree of culpability, history of prior violations, and level of cooperation with the requirements of this article.



§ 9-1.5-105. Notification association - structure and funding requirements - duties of owners and operators - report

(1) There is hereby created a nonprofit corporation in the state of Colorado, referred to in this article as the "notification association", which shall consist of all owners or operators of underground facilities. All such owners and operators shall join the notification association and shall participate in a statewide program which utilizes a single toll-free telephone number which excavators can use to notify the notification association of pending excavation plans. Upon its organization and incorporation, the association shall file a letter to such effect with the public utilities commission so that the commission may refer inquiries arising under this article to an appropriate person.

(2) All underground facility owners and operators except the Colorado department of transportation shall be members of the notification association which shall be organized as follows:

(a) "Tier one" members who shall be full members of the notification association and shall receive full service benefits as part of such membership as specified in this article. Any owner or operator required to be a member of the association who was a member on February 1, 1993, shall be designated a tier one member without further action by such member.

(b) (I) "Tier two" members who shall be limited members and shall receive limited services as a part of such membership as specified in this article. Tier two members shall pay a one-time membership fee of twenty-five dollars to the notification association to partially defray the costs incurred by the association in organizing pursuant to this article. The notification association shall not assess any charges, costs, or fees to any tier two member other than the one-time membership fee.

(II) All tier two members shall provide the association with accurate information regarding the boundaries of such member's service area, the type of underground facility that may be encountered within such service area, and the name, address, and telephone number of a person who shall be the designated contact person for information regarding such member's underground facilities. A tier two member shall also provide geographical information concerning underground facilities it owns or operates which are not located within the designated service area to the notification association.

(III) Not later than January 1, 1994, the notification association shall provide any person who contacts the association regarding information concerning underground facilities owned or operated by a tier two member with the name of the person specified in subparagraph (II) of this paragraph (b).

(IV) The following owners or operators of underground facilities who are not designated as tier one members pursuant to paragraph (a) of this subsection (2) shall be designated as tier two members:

(A) Electric cooperative associations;

(B) Special districts organized under title 32, C.R.S.;

(C) Cable television operators;

(D) Municipalities and counties; and

(E) Telecommunications local exchange providers with fewer than fifty thousand access lines.

(2.3) Any association member may alter the status of its membership and move from tier one to tier two or from tier two to tier one at any time that such member chooses; except that every tier one member shall remain a tier one member for at least two years after becoming a tier one member.

(2.5) The notification association may accept any organization, person, or entity which has an interest in the purposes and functions of the association as a member whether specifically enumerated in this article or not. Any such member shall comply with the bylaws of the association.

(2.6) (a) The notification association shall prepare annual reports on its activities as follows:

(I) A statistical summary of the information reported to it pursuant to section 9-1.5-103 (7)(b); and

(II) An annual, independent financial audit of its operations.

(b) The notification association shall provide a copy of both reports created under paragraph (a) of this subsection (2.6) to its members and shall provide the report created under subparagraph (I) of paragraph (a) of this subsection (2.6) to the public utilities commission of the state of Colorado.

(3) Except as provided in subsection (2) of this section, each member of the notification association shall provide all of the locations of any underground facilities which such member owns or operates to the notification association, and the association shall maintain such information on file for use by excavators.

(4) The notification association shall be governed by a board of directors which is representative of the membership of the association and shall have at least one director that is a tier two member. The board of directors shall be elected by the membership of the association pursuant to the bylaws of the association.

(5) The notification association shall be incorporated and operated as a nonprofit corporation pursuant to the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S.

(6) This section shall not apply to any owner or occupant of real property under which underground facilities are buried if such facilities are used solely to furnish service or commodities to such real property and no part of such facilities is located in a public street, county road, alley, or right-of-way dedicated to public use.



§ 9-1.5-106. Notice requirements

(1) The notification association created in section 9-1.5-105 shall:

(a) Receive and record notifications from excavators concerning intended excavation activities including sites, dates, and the nature of any intended excavation;

(b) Maintain a record of each notice of intent to excavate for a minimum of three years; and

(c) File the notification received regarding any proposed excavation site and the notification provided regarding such excavation site, including the date and time of each such notification, by reference number.

(2) The notification association shall establish and maintain a damage prevention safety program and shall conduct periodic public awareness campaigns.

(3) The notification association shall provide prompt notice of any proposed excavation to each affected tier one member that has any underground facilities in the area of the proposed excavation site. The notification association shall also provide the excavator with the name and telephone number of each tier two member that has any underground facilities in the area of the proposed excavation.



§ 9-1.5-107. Notice of removal of underground facilities

At least ten days before beginning an excavation to remove an underground facility that is a gas transmission pipeline that has been abandoned or is unused and is not located in a public road, street, alley, or right-of-way dedicated to public use, the excavator shall notify each owner of record and occupant of the real property where such underground facility is located. The notice shall state the commencement, extent, and duration of the excavation in addition to the information required by section 9-1.5-103 (3)(c) and shall be served in the same manner as personal service under the Colorado rules of civil procedure; except that, if such personal service cannot be made through the use of due diligence, notice may be served by mail to the owner's or occupant's last-known address. If a valid mailing address is not available through the use of due diligence, notice may be made by publication in a newspaper published in the county in which the property is located. For purposes of this section, an underground facility is not considered abandoned or unused if it is in operation for its intended purpose or is being actively maintained with reasonable anticipation of a future use.






Article 2 - Safety Glazing Materials



Article 2.5 - High Voltage Power Lines - Safety Requirements

§ 9-2.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authorized person" means:

(a) An employee of a public utility which produces, transmits, or delivers electricity;

(b) An employee of a public utility which provides and the work of which relates to communication services or an employee of a state, county, or municipal agency which has authorized circuit construction on or near the poles or structures of a public utility;

(c) An employee of an industrial plant whose work relates to the electrical system of the industrial plant;

(d) An employee of a cable television or communication services company or an employee of a contractor of a cable television or communication services company if specifically authorized by the owner of any necessary poles to make cable television or communication services attachments;

(e) An employee or agent of a state, county, or municipal agency which has or the work of which relates to overhead electrical lines or circuit construction or conductors on poles or structures of any type.

(2) "High voltage" means voltage in excess of six hundred volts measured between conductors or between a conductor and the ground.

(3) "Overhead line" means all bare or insulated electrical conductors installed above the ground.

(4) "Person or business entity" means a party contracting to perform any function or activity upon any land, building, highway, or other premises.

(5) "Public utility" includes public service corporations, municipally owned electric systems, and districts subject to article XXV of the Colorado constitution.



§ 9-2.5-102. Activity near overhead line - safety restrictions

(1) Unless danger against contact with high voltage overhead lines has been effectively guarded against as provided by section 9-2.5-103, a person or business entity shall not, individually or through an agent or employee, perform or require any other person to perform any function or activity upon any land, building, highway, or other premises if at any time during the performance of any function or activity it could reasonably be expected that the person performing the function or activity could move or be placed within ten feet of any high voltage overhead line or that any equipment, part of any tool, or material used by the person could be brought within ten feet of any high voltage overhead line during the performance of any function or activity.

(2) No person shall operate an aircraft within ten feet of any high voltage overhead line.



§ 9-2.5-103. Activity in close proximity to lines - clearance arrangements - procedure - payment - notice

(1) If any person or business entity desires to temporarily carry on any function, activity, work, or operation in closer proximity to any high voltage overhead line than that which is permitted by this article, the person or business entity responsible for performing the work shall promptly notify the public utility operating the high voltage overhead line. The person or business entity may perform the work only after satisfactory mutual arrangements, including coordination of work and construction schedules, have been made between the public utility operating the lines and the person or business entity responsible for performing the work. In cases where the person or business entity responsible for doing the work is doing so under contract or agreement with a governmental entity, and the governmental entity and the public utility operating the lines have already made satisfactory mutual arrangements, further arrangements for that particular activity are not required. Arrangements may include placement of temporary mechanical barriers to separate and prevent contact between material, equipment, or persons and the high voltage overhead lines or temporary deenergization and grounding or temporary relocation or raising of the high voltage overhead lines. The public utility operating the line shall promptly provide to the person or entity responsible for doing the work or having the work done an estimate of the amount to be charged for providing temporary clearances.

(2) (a) The person or business entity responsible for performing the work in the vicinity of the high voltage overhead lines shall pay any actual expenses of the public utility operating high voltage overhead lines in providing arrangements for clearances, except when prior arrangements for payment have been made between a governmental entity for whom the work is to be done and the public utility operating the lines and except in instances where the public utility operating high voltage overhead lines has installed lines within fifteen feet of an existing fixture or structure after the fixture or structure has been in place at a permanent location. The public utility is not required to provide the arrangements for clearances until an agreement for payment has been made; except that, if there is a dispute over the amount to be charged by the utility for providing arrangements for clearance, the utility shall commence with providing temporary clearance as if agreement had then been reached. If agreement for payment has not been reached within fourteen days after completion of temporary clearance, the public utility and the person or business entity responsible for doing the work shall resolve such dispute by arbitration or other legal means. Unless otherwise agreed to by the person or business entity responsible for doing the work, the public utility shall commence construction for temporary clearances within three working days after the date an agreement for payment, if required, has been reached or, if no payment is required, within five working days after the date of the request of the person responsible for the work. Once initiated, the clearance work shall continue without interruption until completed. Should the public utility fail to provide for temporary clearances or safety measures in a timely manner, the public utility shall be liable for costs or loss of production of the person or business entity requesting assistance to work in close proximity to high voltage overhead lines.

(b) A person requesting that the utility clear high voltage overhead lines shall not work near the lines until the utility notifies such person that the clearance is completed. If the location or the conditions of the planned work near a high voltage overhead line changes, the person shall notify the utility of such changes and cease all work until the utility has completed any additional clearance measures that may be necessary.

(3) In locations where identity of the public utility operating the high voltage overhead lines is not easily known, the Colorado public utilities commission shall, upon request, provide the name, address, and telephone number of such utility for notification purposes.



§ 9-2.5-104. Violation

(1) (a) A person who violates this article may be subject to a civil penalty not to exceed one thousand dollars, to be imposed by any court of competent jurisdiction and credited to the general fund.

(b) A person who violates this article more than once may be subject to a civil penalty not to exceed two thousand dollars for each violation, to be imposed by a court of competent jurisdiction and credited to the general fund. A person who violates this article more than once may be liable for reasonable attorney fees and costs incurred in the prosecution of the violations as determined by the court.

(2) If a violation of this article results in physical or electrical contact with any high voltage overhead line, the person or business entity violating this article shall be liable to the owner or operator of the high voltage overhead line for damages to the facilities caused by the contact and for the liability incurred by the owner or operator due to the contact.

(3) Provisions of subsection (2) of this section notwithstanding, any person or business entity who has made arrangements for safety clearances and who commences any prohibited activity, work, or operation prior to such safety clearances having been made shall be liable for any damages incurred as a result of physical or electrical contact with the high voltage overhead line.



§ 9-2.5-105. Exemptions

(1) Except as provided in subsection (2) of this section, this article does not apply to construction, reconstruction, operation, or maintenance by an authorized person of overhead electrical or communication circuits or conductors and their supporting structures, or to electrical generating, transmission, or distribution systems, or to communication systems, or to the collection of trash and refuse using equipment designed for that purpose, or to highway vehicles or agricultural equipment, including aerial applicators licensed pursuant to section 35-10-106, C.R.S., which in normal use may incidentally pass within the ten-foot clearance limitation, or to governmental entities responding to any emergency situation.

(2) (a) Highway vehicles shall not be operated within four and one-half feet of a high voltage overhead line unless the person or business entity operating the highway vehicle has complied with sections 9-2.5-102 and 9-2.5-103.

(b) This subsection (2) shall not apply to highway vehicles operated by the Colorado department of transportation responding to emergency situations.



§ 9-2.5-106. Compliance with national electrical safety code - due care

Proof of compliance with the requirements of an applicable national electrical safety code standard, as published by the institute of electrical and electronics engineers or a successor entity, that is or was in effect at the time of the installation of the overhead line, establishes the highest degree of care in the defense of a negligence claim asserted by any person or entity that is exempt from this article pursuant to section 9-2.5-105.






Article 3 - Fire Extinguishers - Sale and Use

§ 9-3-101. Use of toxic fire-extinguishing agents prohibited

No person, partnership, association, or corporation shall use or install for use in any place of public assemblage, public or private school, hospital, institution, business or office building, apartment building, penal institution, nursing or convalescent home, factory, mill, workshop, bakery, hotel, motel, store, boarding or bunkhouse, theater, motor vehicle used for the transportation of students or passengers for hire, or establishment wherein laborers are employed any fire extinguisher or fire-extinguishing device containing carbon tetrachloride or an active agent having a level of vapor toxicity equal to or greater than carbon tetrachloride. Fire extinguishers acceptable under this article are those covered in national fire protection association's bulletin #10, dated May 19, 1967, entitled "Standard for the Installation of Portable Fire Extinguishers", and national fire protection association's bulletin #10A, dated May 19, 1967, entitled "Maintenance and Use of Portable Fire Extinguishers".



§ 9-3-102. Sale of illegal fire extinguishers prohibited

No person shall sell, give, or offer for sale any fire extinguisher or fire-extinguishing device containing or designed to contain any active agent prohibited in section 9-3-101, if such fire extinguisher or fire-extinguishing device is intended for installation and use in any building or motor vehicle referred to in section 9-3-101, or is a grenade type or fusible link release device for use in any of said buildings or motor vehicles.



§ 9-3-103. Enforcement

The sheriffs of every county in this state, the fire chiefs of every town, city, and fire protection district, and the safety inspectors appointed by the executive director of the department of labor and employment have full and concurrent jurisdiction to investigate violations of this article and enforce the provisions thereof.



§ 9-3-104. Violation - penalty

Any person who violates any provision of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars, or by imprisonment in the county jail for a term of not more than thirty days, or by both such fine and imprisonment.



§ 9-3-105. District attorney to prosecute

Every district attorney to whom there is presented, or who in any way procures satisfactory evidence of any violation of the provisions of this article, shall cause appropriate proceedings to be commenced and prosecuted in the proper courts, without delay, for the enforcement of the penalties as provided in section 9-3-104.






Article 4 - Boiler Inspection

§ 9-4-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "A.S.M.E. boiler and pressure vessel code" means the boiler and pressure vessel code developed by the boiler and pressure vessel committee of the American society of mechanical engineers with amendments, addenda, and interpretations thereto, made and approved by the council of said society, 1968 edition, a copy of which code is on file in the office of the boiler inspection section of the division of oil and public safety.

(1.5) "A.S.M.E. review and survey" means the review and survey of the manufacturers quality control system for the certification of authorization for the use of the A.S.M.E. applicable code symbol stamp.

(2) "Boiler" means a closed pressure vessel in which a fluid is heated for use external to itself by the direct application of heat resulting from the combustion of fuel, solid, liquid, or gaseous, or by the use of electricity or nuclear energy.

(2.5) "Chief boiler inspector" means the person appointed by the director to oversee the boiler inspection section created in section 9-4-102.

(3) "Colorado boiler and pressure vessel code" is used to designate the accepted reference for construction, installation, operation, and inspection of boilers and pressure vessels and will be referred to as the "Colorado boiler and pressure vessel code", which includes the A.S.M.E. boiler and pressure vessel codes and the national board inspection code.

(4) "Condemned boiler" means a boiler which has been inspected and declared unsafe or disqualified as to legal requirements by an inspector qualified to take such action and to which has been applied a stamping or marking designating its rejection.

(5) "Director" means the director of the division of oil and public safety or his or her designee.

(6) "External inspection" means an inspection made when a boiler is in operation.

(7) "Hot-water heating boiler" means a boiler operated at pressure not exceeding one hundred sixty PSIG and temperature not exceeding two hundred fifty degrees Fahrenheit for water.

(8) "Hot-water supply boiler" means a boiler used to supply hot water operated at pressure not exceeding one hundred sixty PSIG and temperatures not exceeding two hundred fifty degrees Fahrenheit at or near the boiler outlet.

(9) "Internal inspection" means an inspection made when a boiler is shut down with all handholes or manholes opened for inspection of its interior.

(10) "Locomotive boiler" means a boiler mounted on a self-propelled track carrier and which is used to furnish motivating power for traveling on rails.

(11) "Miniature boiler" means any boiler which does not exceed any of the following limits:

(a) Sixteen inches inside diameter of shell;

(b) Five cubic feet gross volume exclusive of casing and insulation;

(c) One hundred pounds PSIG maximum working pressure.

(12) "National board inspection code" means the "manual for boiler and pressure vessel inspections" published in 1970 by the national board of boiler and pressure vessel inspectors, 10th edition, and subsequent revisions.

(13) "Nonstandard boiler" means any boiler which does not qualify as a standard boiler.

(14) "Owner or user" means any person, firm, corporation, or business entity of whatever nature owning or operating any boiler within this state.

(14.3) "Owner-user inspection organization" means an owner or user of pressure-retaining items who maintains a regularly established inspection department, and whose organization and inspection procedures meet the requirements of the national board of boiler and pressure vessel inspectors rules or the American petroleum institute's API 510 program and are acceptable to the director.

(14.5) "Owner-user inspector" means an inspector who holds a valid national board of boiler and pressure vessel inspectors owner-user inspector commission and who has passed the examination prescribed by the national board or is an American petroleum institute certified inspector under a jurisdictionally approved owner-user inspection organization.

(15) "Portable boiler" means an internally fired boiler which is primarily intended for temporary locational use, the construction and usage of which is obviously portable for use in multiple locations.

(16) "Power boiler" means any boiler exceeding the miniature boiler size which generates steam or vapor at a pressure of more than fifteen pounds per square inch gauge (PSIG).

(16.5) "Pressure vessel" means a pressure vessel or a container for the containment of pressure, either internal or external. Except as exempted in section 1910.172 of the Colorado occupational safety and health general standards, such pressure may be obtained from an external source or by the application of heat from a direct or indirect source or by any combination of such methods. The scope in relation to the geometry of pressure-containing parts shall terminate at the following: The first circumferential joint for welding end connections, or the face of the first flange in bolted flanged connections, or the first threaded joint in that type of connection.

(17) "Reinstalled boiler" means a boiler removed from its original setting and reerected at the same location or erected at a new location without change of ownership.

(18) "Relief valve" means an automatic pressure-relieving device actuated by static pressure upstream of the valve which opens farther with an increase in pressure over the opening pressure. It is used primarily for liquid service.

(19) "Safety relief valve" means an automatic pressure-actuated relieving device suitable for use either as a safety valve or relief valve, depending on application.

(20) "Safety valve" means an automatic pressure-relieving device activated by static pressure upstream of the valve and characterized by full-opening pop action. It is used for steam, gas, or vapor service.

(21) "Secondhand boiler" means a boiler in which both location and ownership have been changed after primary use.

(22) "Section" means the boiler inspection section of the division of oil and public safety.

(23) "Service and domestic-type water heater" means a water heater of either instantaneous or storage type used for heating or combined heating and storage of hot water for domestic or sanitary purposes or for space heating in which none of the following limitations is exceeded:

(a) Heat input of two hundred thousand BTUs per hour;

(b) Fluid temperature of two hundred ten degrees Fahrenheit;

(c) Normal internal fluid capacity of one hundred twenty gallons.

(24) "Shop inspection" means inspection of new construction of boilers or pressure vessels, and shall include review of the specifications, determination that such construction is in accordance with the applicable codes, and certification to the national board and to the A.S.M.E. that such completed new construction is eligible to be stamped with the appropriate A.S.M.E. symbol.

(25) "Special boiler inspector" means an inspector who has received and maintained in force a commission as inspector issued by the national board of boiler and pressure vessel inspectors and authorized by the boiler inspection section to inspect or insure boilers in the state of Colorado.

(26) "Standard boiler" means a boiler which bears the stamp of the state of Colorado or another state which has adopted a standard boiler construction equivalent to that required by the Colorado boiler and pressure vessel code or a boiler which bears the A.S.M.E. stamp.

(27) "State boiler inspector" means any boiler inspector employed by the division of oil and public safety.

(28) "Steam-heating boiler" means a boiler operated at pressure not exceeding fifteen PSIG for steam.



§ 9-4-102. Boiler inspection section - created - director - chief boiler inspector - inspectors - qualifications

(1) The director shall carry out the provisions of this article. The director may appoint a chief boiler inspector to oversee the boiler inspection section, which is hereby created in the division of oil and public safety. The chief boiler inspector and each state boiler inspector must be qualified from practical experience in the construction, maintenance, repair, or operation of boilers as a mechanical or safety engineer, steam engineer, boilermaker, or boiler inspector of not less than five years' actual experience to enable him or her to judge the safety of boilers for use as such. Neither the chief boiler inspector nor any state boiler inspector shall be interested directly or indirectly in the manufacture, ownership, or sale of boilers or boiler supplies.

(2) The chief boiler inspector and state boiler inspectors shall be reimbursed for necessary traveling expenses as provided by law.



§ 9-4-103. Duties - rules

(1) The director shall keep in his or her office a complete and accurate record of the names of owners or users of boilers inspected, giving a full description of the boiler, the pressure allowed, the date when last inspected, and by whom. The director or chief boiler inspector shall investigate and report to the division of oil and public safety the cause of any boiler explosion that occurs within the state. Definitions and rules for the safe construction, installation, inspection, operation, maintenance, and repair of boilers and pressure vessels in the state of Colorado, in addition or supplemental to the existing rules, shall be formulated by the section under the direction of the chief boiler inspector and shall become effective upon approval by the director.

(2) The definitions and rules so formulated for new construction shall be based upon and at all times follow the generally accepted nationwide engineering standards, formulas, and practices established and pertaining to boiler and pressure vessel construction and safety, and the section, with the approval of the director of the division of oil and public safety, may adopt an existing codification thereof known as the boiler and pressure vessel code of the American society of mechanical engineers, and when so adopted and incorporated by reference pursuant to section 24-4-103 (12.5), C.R.S., shall constitute a part of the whole of the definitions and rules of the section.

(3) The section, under the direction of the director, shall formulate rules establishing a schedule for the inspection of boilers and pressure vessels and may formulate other rules governing the inspection, operation, maintenance, and repair of boilers and pressure vessels in addition and supplemental to those rules that are part of the Colorado boiler construction code as originally enacted and amended. The rules so formulated shall be based upon and at all times follow the generally accepted nationwide engineering standards and may be based upon those portions of an existing published codification of such rules known as the inspection code of the national board of boiler and pressure vessel inspectors as are considered by the section to be properly applicable. Rules formulated by the section and identification of those portions of the national board inspection code which are declared to be applicable shall be made available to all persons directly affected by a publication which will be prepared and issued, upon request, to such persons by the section.

(4) Inspectors shall carefully inspect every boiler used or proposed to be used in this state for steaming, hot-water heating purposes, or hot-water supply, including all attachments and connections, in accordance with the inspection schedule established pursuant to subsection (3) of this section.



§ 9-4-104. Exemptions

(1) The following are exempt from the provisions of this article:

(a) Boilers located in private residences;

(b) Boilers located in apartment houses having less than six family units;

(c) Any city or town where boiler inspectors of comparable capability to state boiler inspectors are employed, where adequate records of boiler inspections are maintained, and where there is in effect a boiler inspection code comparable to that of the state pursuant to the ordinances of said city or town. A city or town not now providing such service may, upon application to the director of the division of oil and public safety with submission of proof of such comparability, be authorized by the director of the division of oil and public safety to establish a boiler inspection system that is exempt from the provisions of this article.

(d) Service and domestic-type water heaters;

(e) Boilers owned or operated by the federal government;

(f) Locomotive boilers of carriers subject to the federal locomotive inspection law.



§ 9-4-105. Inspections of boilers

(1) Inspectors making internal inspections of boilers shall give the owner or user not less than five days' prior notice of the time when they will make such inspections.

(2) An inspector may, upon seeing conditions that, in the inspector's discretion, indicate that there has been deterioration of any pressure-containing portion of a boiler or pressure vessel, assess the leak tightness capability of a boiler or pressure vessel by conducting a pressure test in accordance with the pressure testing considerations and guidance contained in the national board inspection code. The owner or user of the pressure-retaining boiler or pressure vessel shall provide any necessary labor and equipment required to apply the pressure test prescribed by the inspector.

(3) If at any time an inspector finds a boiler or pressure vessel which, according to the Colorado boiler and pressure vessel code, is unsafe after inspection of same, he shall condemn and forbid its future use until satisfactory repairs are made or said boiler is replaced.



§ 9-4-106. Owner to report boilers - wrongful use - inspection of new installations

(1) It is the duty of the owner or user of boilers, except those boilers exempt from the provisions of this article under section 9-4-104, used or which are to be used in this state, to report to the section the location of newly installed or relocated boilers.

(2) Before the installers of any boiler have boilers placed in service, they shall notify the section, which, within ten days or as soon thereafter as possible from the date of receiving such notification, shall send an inspector to examine said boilers to determine that the construction, material, bracing, fuel and fluid supply systems, control apparatus, combustion air and ventilating air, electric wiring, piping, and all other parts of such boilers are such as to assure the safety of the boilers.

(3) Upon completion of installation, all boilers shall be inspected by a state boiler inspector. At the time of inspection, each boiler shall be assigned a serial number by the inspector, which serial number shall be stamped on or affixed to the boiler.

(4) The serial number and letters, whether stamped on or affixed to the boiler, shall not be less than five-sixteenths of an inch in height, and the serial number shall be preceded by the letters "Colo". The stamping shall not be concealed by lagging or paint and shall be exposed at all times. Metal tags shall be furnished by the section on which the assigned number may be stamped. The tag shall be securely affixed to the boiler in the area of the manufacturer's identification and must be used when the metal of which the boiler is made may be damaged by direct stamping.

(5) The owners or users of boilers, or engineers in charge of same, shall not allow a greater pressure in any boiler than is stated on the certificate of inspection issued by the section. No person or business entity shall use any boiler that has been condemned as unsafe by a state boiler inspector. No person or business entity shall operate a boiler without a valid certificate of inspection.



§ 9-4-106.5. Owner to report boilers taken out of service

(1) It is the duty of the owner or user of boilers used in this state, except those boilers exempt from the provisions of this article under section 9-4-104, to report to the section the location and state serial number of boilers that have been taken out of service but not removed from the premises. For purposes of this article, a boiler is not "taken out of service" if it is temporarily shut down for routine maintenance or minor repairs.

(2) The section, under the direction of the director, shall formulate rules for the safe removal from service of boilers condemned pursuant to section 9-4-105 (3) or voluntarily taken out of service by the owner or user.

(3) A boiler that has been condemned or voluntarily taken out of service may be placed back in service, subject to any applicable requirements for satisfactory repair, imposed pursuant to section 9-4-105 (3), and subject to compliance with section 9-4-106. For purposes of section 9-4-106, such a boiler shall be treated as a new boiler.



§ 9-4-107. Certificate

(1) If, upon inspection, a boiler is found to comply with the Colorado boiler and pressure vessel code, the owner or user thereof shall pay directly to the section such fee as is prescribed by section 9-4-109, and the division of oil and public safety shall issue to such owner or user an inspection certificate bearing the date of inspection and the date of expiration of the certificate and specifying the maximum pressure under which the boiler may be operated.

(2) An inspection certificate is valid for the period stated on the face of the certificate.

(3) The certificate of inspection or a copy of the certificate of inspection shall be posted in the room containing the boiler inspected or, in the case of a portable boiler, shall be kept in a metal container to be fastened to the boiler. Failure to properly exhibit the certificate of inspection will result in another inspection of the boiler and demand for inspection fees.



§ 9-4-108. Violation by owner or user - penalty - enforcement

(1) If the owner of any boiler fails to report the location of such boiler to the section, the owner is guilty of a misdemeanor, and, if the owner or his agent fails to have said boiler ready for internal inspection as provided in this article, said owner shall be liable to pay fees and expenses of the inspector incurred in the inspection of any such boiler.

(2) Any owner who fails or refuses to comply with all requirements or directions of this article pertaining to notification of boiler placement, replacement, or operation; condones operation of condemned boilers; refuses a reasonable request to inspect any boiler used for heating or water supply service or any similar use; refuses to pay inspection and expenses or penalties or license fees; operates any boiler or similar device in defiance of a division of oil and public safety order or an order of the director shall, upon notice, cease to use or operate or allow the use or operation of any approved or nonapproved boiler or water-heating equipment owned by him or her until permission to resume use of such equipment is granted by the director.

(3) Actions shall be instituted by the attorney general or the district attorney, or may be instituted by the city attorney of any city, to prosecute such acts in violation of this article within his jurisdiction as may come to his knowledge or to enforce the provisions of this article independently and without specific direction of the director. Each such violation shall be a separate offense.

(4) Any person convicted of a violation of this article shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for a period of not more than one year, or by both such fine and imprisonment.



§ 9-4-108.5. Variances

Any owner or user may apply to the director for a rule or order for a variance from the standards, rules, regulations, or requirements of this article, upon providing such information as prescribed by the director. The director shall issue such rule or order if he determines that the proponent of the variance has demonstrated that the construction, installation, and operation of the boiler or pressure vessel will be as safe as if the standards, rules, regulations, or requirements were complied with. The rule or order so issued shall prescribe the construction, installation, operation, maintenance, and repair conditions that the owner or user must maintain. Such a rule or order may be modified or revoked upon application by an owner or user or by the director on his own motion at any time after six months from its issuance.



§ 9-4-109. Fees for boiler and pressure vessel inspection certificates

(1) (a) (I) There shall be paid for the issuance of a certificate of boiler or pressure vessel inspection of each individual boiler or pressure vessel, regardless of how it is joined or connected, according to this article by the owner or user of said boiler or pressure vessel, such fees as shall be established by the director of the division of oil and public safety by rule; except that such fees shall not exceed the amount necessary to accumulate and maintain in the boiler inspection fund a reserve sufficient to defray the division's administrative expenses for a period of two months, and in no event shall the basic fee for an annual inspection exceed one hundred fifty dollars for an internal inspection or eighty-five dollars for an external inspection. The basic fee for a biennial or triennial inspection shall not exceed eighty-five dollars. The division shall not charge for an inspection other than to assess the fees established pursuant to this subsection (1). Any fees established pursuant to subparagraphs (III) to (V) of this paragraph (a) or pursuant to paragraph (b) of this subsection (1) shall be in addition to the basic fee.

(II) (Deleted by amendment, L. 2001, p. 529, § 1, effective July 1, 2001.)

(III) In addition to the basic fee established in subparagraph (I) of this paragraph (a), the division may assess a reinspection fee for any boiler condemned pursuant to section 9-4-105 (3). The reinspection fee shall be assessed and collected for each reinspection until the repairs are deemed satisfactory in accordance with section 9-4-105 (3).

(IV) In addition to the basic fee established in subparagraph (I) of this paragraph (a), the division may assess a disconnection inspection fee.

(V) In addition to the basic inspection fee established in subparagraph (I) of this paragraph (a), the division shall assess a certificate of boiler operation issuance fee not to exceed twenty-five dollars per certificate.

(b) There shall be paid, for the services provided by the national board of boiler and pressure vessel commissioned inspectors, fees as provided in the following schedule:

(I) Secondhand boiler or equipment at the request of the owner for certificate ......... $30.00 plus expenses

(II) National board shop inspection or A.S.M.E. quality control survey

......... $100.00 1/2 day,

$200.00 full day plus travel and subsistence expense (1/2 day minimum).

(2) The section may prorate the boiler inspection fees. Twenty-five percent of the inspection fee shall be charged for a period up to and including twenty-five percent of the certificate term. Fifty percent of the inspection fee shall be charged for periods up to and including fifty percent of the certificate term. Seventy-five percent of the inspection fee shall be charged for periods up to and including seventy-five percent of the certificate term. The full fee shall be charged for periods exceeding seventy-five percent of the certificate term.

(2.5) Repealed.

(3) All boiler or pressure vessel inspection certificate fees shall be paid within thirty days from the date of inspection to the department of labor and employment. Upon failure to pay the department of labor and employment, the chief boiler inspector shall issue an order to the owner or user to cease and desist the use or operation or allowing the use or operation of the boiler or pressure vessel until permission to resume use of such equipment is granted by the director.

(4) All fees collected by the department of labor and employment under the provisions of this article shall be used to defray the salaries and operating expenses incurred in the administration of this article and shall be appropriated for such purposes by the general assembly. Such moneys shall be transferred to the state treasurer, who shall deposit the same to the credit of the boiler inspection fund, which fund is hereby created.

(5) If any person who is required to pay a fee pursuant to subsection (1) of this section fails or refuses to remit such fee, the department of labor and employment shall proceed at once to collect the fee by employing such legal processes as may be necessary for that purpose.

(6) The state treasurer shall invest any portion of the boiler inspection fund which is not needed for immediate use. All interest earned upon such invested portion shall be credited to the fund and used for the same purposes and in the same manner as other moneys in the fund. Such moneys may be invested in the types of investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S.



§ 9-4-110. Special inspectors

(1) In addition to the boiler inspectors authorized by this article, the section shall, upon request of any company authorized to insure against loss from explosion of boilers in this state, issue to any boiler inspectors of said company commissions as special boiler inspectors. Each such inspector, before receiving a commission, shall satisfy the division of oil and public safety that such inspector is properly qualified to perform such inspections. Possession of a valid commission as inspector issued by the national board of boiler and pressure vessel inspectors shall be considered to be proper qualification.

(2) Such special boiler inspectors shall receive no salary from, nor shall any of their expenses be paid by, the state, and continuance of a special boiler inspector's commission shall be conditioned upon such special boiler inspector's continuing in the employ of the boiler insurance company duly authorized as aforesaid and upon the maintenance of the standards imposed by the division of oil and public safety. Such special boiler inspectors shall perform their functions in accordance with the instructions for special boiler inspectors formulated by the section.

(3) Such special boiler inspectors shall inspect all boilers insured by their respective companies and, when so inspected, the owners or users of such insured boilers shall pay Colorado boiler inspection fees for the issuance of a certificate of inspection.

(4) Each company employing such special boiler inspectors, within thirty days following each boiler inspection made by such inspectors, shall file a report of such inspection with the section upon appropriate forms promulgated by the division of oil and public safety.

(5) If the division of oil and public safety has reason to believe that a special boiler inspector is no longer qualified to hold an appointment or commission, the division of oil and public safety or its selected agent, upon not less than ten days' written notice to the inspector and the inspector's employer, shall hold a hearing at which such inspector and the inspector's employer shall have an opportunity to be heard. If, as a result of such hearing, the division of oil and public safety or its selected agent finds that such inspector is no longer qualified to hold an appointment or commission, the division of oil and public safety, or upon recommendation of its selected agent, shall revoke or suspend such appointment or commission.

(6) A person whose appointment or commission has been suspended shall be entitled to apply, after ninety days from the date of such suspension, for reinstatement of such appointment or commission.



§ 9-4-110.5. Owner-user inspection organizations - registration

(1) A person, firm, partnership, or corporation operating boilers or pressure vessels may seek approval and registration as an owner-user inspection organization by filing an application with the director on prescribed forms.

(2) The applicant shall show the name of the organization and its principal address and the name and address of the person or persons having supervision over inspections made by the organization on the application and registration. The applicant shall report changes in supervisory personnel to the director within thirty days after the change.

(3) Each owner-user inspection organization shall:

(a) Conduct inspection of its nonexempt boilers and pressure vessels, utilizing only qualified inspection personnel;

(b) Retain on file at the location where equipment is inspected a true record or copy of the report of each inspection signed by the owner-user inspector who made the inspection;

(c) Promptly notify the director of any boiler or pressure vessel that does not meet requirements for safe operation;

(d) Maintain inspection records that include a list of nonexempt boilers and pressure vessels, showing the serial number and the abbreviated description as may be necessary for identification, the date of the last inspection of each unit, the approximate date of the next inspection, and documentation of all repairs. Such inspection records shall be readily available for examination by the director, the chief boiler inspector, or their designee during business hours.

(e) Transmit a statement annually to the director, on a date mutually agreed upon. The individual having supervision over the inspections made during the period covered shall sign the statement and shall include the number of vessels inspected during the year and shall certify that each inspection was conducted in accordance with the inspection requirements in the Colorado boiler and pressure vessel rules.

(4) A state-issued certificate of inspection is required for boilers and pressure vessels inspected by an owner-user inspection organization when all of the requirements in this section are met.

(5) An individual or organization performing an inspection pursuant to this section shall have liability insurance appropriate for the size and scope of the relevant inspection.



§ 9-4-111. Penalty - inspector fails to perform duty

An inspector of boilers for every failure to perform his duties is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for a period of not less than two months nor more than one year, or by both such fine and imprisonment.



§ 9-4-112. Regulations common to all types and services of boilers

(1) Each boiler shall be supported by masonry or structural supports of sufficient strength and rigidity to safely support the boiler. There shall be no excessive vibration in either the boiler or its connecting piping.

(2) All boilers shall be so located that adequate space on each side will be provided for proper operation of the boiler and its appurtenances, for the inspection of all surfaces, tubes, water walls, piping, valves, and other equipment, and for their necessary maintenance and repair.

(3) Inflammable or volatile materials shall not be stored in boiler rooms. Gas meters shall not be installed in boiler rooms.

(4) There shall be provided to all boiler installations sufficient air to assure adequate combustion of fuel. There shall be ventilating air provided to prevent undue overheating in the boiler room. Nationally accepted standards such as the publications of the national fire protection association shall be followed in determining the adequacy of combustion and ventilating air.

(5) Safety or safety relief valves, or both, shall be of adequate capacity to prevent accumulation of excess pressure with fixed settings not in excess of the maximum allowable working pressure of the boiler to which they are attached. All new safety relief valves shall bear stamping which indicates that they have been capacity-rated according to national board standards and that they have been constructed according to A.S.M.E. standards.

(6) The use of weighted-lever safety valves shall be prohibited, and these valves shall be replaced by direct spring-loaded safety or safety relief valves that conform to the requirements of the A.S.M.E. boiler and pressure vessel code.

(7) Safety valves having either a seat or disc of cast-iron construction are prohibited.

(8) The safety or safety relief valve shall be connected directly to the hottest part of the boiler, independent of any other connection, without a shutoff valve of any description between the safety or safety relief valve and the boiler.

(9) Each automatically fired boiler shall be equipped with a flame failure safeguard device which will positively discontinue flow of fuel to the firing chamber in event of absence of flame. Discontinuation must occur in time to prevent an explosive accumulation of fuel in the firing chamber and connecting passages.

(10) Every safety or safety relief valve shall be connected to the boiler in an upright position with spindle vertical and shall be equipped with a try lever to test opening of the valve.

(11) When a discharge pipe is attached to a safety or safety relief valve, it shall not be reduced less than the valve outlet and shall be as short and straight as possible and arranged to avoid undue stresses on the valve. There shall be no shutoff valve in such discharge pipe.

(12) The discharge opening of safety or safety relief valves shall be so located that the released fluids and vapors cannot come into harmful contact with attendants or other persons. All safety or safety relief valve discharges shall be located or piped to clear running boards or platforms. Ample provision for gravity drain shall be made in the discharge pipe at or near each safety valve and where condensation may collect. Any discharge pipe extending above the safety or safety relief valve shall be equipped with a drain hole which will prevent accumulation of fluid above the valve disc.

(13) All electric wiring to boilers and to electrically operated automatic devices and control mechanisms shall be of a high temperature resistant insulation, and wiring shall be in conduit or other approved covering.

(14) All fuel and fluid piping valves and appliances shall be of materials listed in nationally approved standards, installed in a workmanlike manner, with such support as is necessary to prevent vibration. They shall be maintained so as to be free of leakage.

(15) Repairs shall be made in accordance with the regulations set forth in the national board inspection code. Major repairs shall be reported to the section before being performed. The major repair procedure and the shop performing the repair must be approved by the section or the authorized insurer and an inspection made by a state or special boiler inspector before the boiler is used.

(16) All boilers, unless exempt by this article, are subject to regular inspections as provided for in section 9-4-103 (4). Each boiler shall be prepared by the owner or user for inspections or hydrostatic test whenever necessary when notified by the inspector or the section. The owner or user shall prepare each boiler for internal inspection, when so requested by a state boiler inspector, in the manner prescribed in the national board inspection code.

(17) If the boiler is jacketed so that longitudinal seams of shells, drums, or domes cannot be seen, enough of the jacketing, setting, wall, or other form of casing or housing shall be removed to permit the inspection of the size of the rivets, pitch of the rivets, and other data necessary to determine the safety of the boiler if such information cannot be determined by other means.

(18) No person shall remove or tamper with any safety appliances prescribed by this article except for the purpose of making repairs.

(19) All insurance companies insuring boilers operated in this state shall notify the section within thirty days after any insurance policy insuring a boiler has been written, canceled, not renewed, or suspended because of unsafe conditions.

(20) If upon an external inspection there is evidence of a leak or crack, enough of the covering of the boiler shall be removed to permit a boiler inspector to determine the safety of the boiler; or, if the covering cannot be removed immediately, he may order the operation of the boiler stopped until such time as the covering can be removed and proper examination made.



§ 9-4-113. New power boiler installations

(1) No power boiler, except those exempt by this article, shall be installed in this state unless it has been constructed, inspected, and stamped in conformity with the rules for construction of power boilers of the A.S.M.E. boiler and pressure vessel code and is registered with the national board of boiler and pressure vessel inspectors, and inspected in accordance with the requirements of this article and the rules and regulations of the section.

(2) A power boiler having the standard stamping of another state that has adopted a standard of construction equivalent to the standard provided in this article may be accepted by the director; however, the person or firm desiring to install the boiler shall make application for the installation and shall file with this application the manufacturer's data report covering the construction of the boiler in question.

(3) All new power boiler installations and reinstalled boilers shall be installed in accordance with the requirements of the A.S.M.E. boiler and pressure vessel code and, in addition, in accordance with the requirements of this section.

(4) All power boilers heated with gas, oil, or mechanical firing, except forced flow steam generators designed to operate without a fixed water level and stoker- or hand-fired coal-burning units which are constantly attended, shall be provided with an automatic low-water fuel cutout and with an automatic fuel-regulating control, controlled by boiler pressure or temperature, or both.

(5) All new power boiler rooms shall be constructed to have at least two means of exit. Each exit shall be remotely located from the other. Each elevation shall have at least two means of egress, each remotely located from the other.



§ 9-4-114. Existing power boiler installations

(1) The maximum allowable working pressure of standard boilers shall be determined by the applicable sections of the codes under which they were constructed and stamped. The maximum allowable working pressure on the shell of a nonstandard boiler or drum shell shall be determined by the strength of the weakest section of the structure computed in accordance with formulas provided by the national board of boiler and pressure vessel inspectors or any other nationally recognized engineering authority.

(2) Each power boiler having not more than five hundred square feet of water-heating surface shall have at least one approved safety valve. Each boiler having more than five hundred square feet of water-heating surface shall have two or more approved safety valves.

(3) The safety valve capacity of each power boiler shall be that which will discharge all the steam that can be generated by the boiler without allowing the pressure to rise more than six percent above the highest pressure any valve is set, and in no case to more than six percent above the maximum allowable working pressure.

(4) Power boilers equipped with one safety valve shall have the safety valve set at or below the maximum allowable working pressure. If additional valves are used, the highest pressure setting on additional valves shall not exceed the maximum allowable working pressure by more than three percent.

(5) When two or more power boilers operating at different pressures and safety valve settings are interconnected, the lower pressure boilers or interconnected piping shall be equipped with safety valves of sufficient capacity to prevent overpressure, considering the generating capacity of the boiler with the lowest allowable pressure.

(6) All power boilers shall have a water-feed supply which will permit the boilers being fed at any time while under pressure.

(7) Power boilers that are fired with solid fuel not in suspension and having more than five hundred square feet of water-heating surface shall have at least two means of feeding water. Each source of feeding shall be capable of supplying water to the boiler at a pressure of six percent higher than the highest setting of any safety valve on the boiler, and one such source of feeding shall be steam-operated.

(8) Power boilers fired by gaseous, liquid, or solid fuel in suspension and having less than five hundred square feet of water-heating surface may be equipped with a single source of feeding water if:

(a) Means are provided for immediate shutoff of heat release;

(b) The boiler furnace and fuel system do not retain sufficient stored heat to cause damage to the boiler if the water-feed supply is interrupted.

(9) Power boilers that have a water-heating surface of not more than one hundred square feet shall not have water-feed piping and connection to the boiler smaller than one-half inch pipe size. For boilers having a water-heating surface of more than one hundred square feet, the water-feed piping and connection to the boiler shall not be less than three-fourths inch pipe size. The feed water shall be introduced into a boiler in such a manner that the water will not be discharged directly against surface-exposed gases of high temperature or to direct radiation from the fire or near any riveted joints of the furnace sheets or shell. The water-feed pipe shall be provided with a check valve near the boiler and a valve or cock between the check valve and the boiler. When two or more boilers are fed from a common source, there shall be a regulating valve on the branch to each boiler between the check valve and the source of supply. In all cases where returns are fed back to the boiler by gravity, a check valve and stop valve shall be on each return line, the stop valve placed between the boiler and the check valve, and both shall be located as close to the boiler as practicable.

(10) Fire-actuated plugs, if used, shall conform to the requirements of the A.S.M.E. boiler and pressure vessel code for power boilers.

(11) No outlet connections, except for damper regulator, feed-water regulator, low-water fuel cutout, drains, or steam gauges, shall be placed on the piping that connects the water column or gauge glass to the boiler. The water column shall be provided with a drain valve of at least three-fourths of an inch pipe size.

(12) Each power boiler, except forced flow steam generators designed to operate without a fixed water level, shall have at least one water-gauge glass; except that boilers operated at pressures over four hundred PSI shall be provided with two water-gauge glasses which may be connected to a single water column or connected directly to the drum, in which case they shall conform to A.S.M.E. requirements. The gauge-glass connections and pipe connections shall not be less than one-half inch pipe size. Each water-gauge glass will be fitted with a drain cock or valve. When the boiler operating pressure exceeds one hundred PSI, the glass will be fitted with a globe or gate-valved drain.

(13) The lowest visible part of the water-gauge glass shall be at least two inches above the lowest permissible water level, which level shall be that at which there will be no danger of overheating any part of the boiler when in operation at that level. This subsection (13) does not apply to forced flow steam generators which are designed to operate without a fixed water level.

(14) Each power boiler shall have a steam gauge, with dial range not less than one and one-half times the maximum allowable working pressure, connected to the steam space or to the steam connection to the water column. The steam gauge shall be connected to a siphon or equivalent device of sufficient capacity to keep the gauge tube filled with water and so arranged that the gauge cannot be shut off from the boiler except by a cock placed near the gauge and provided with a tee or lever handle arranged to be parallel to the pipe in which it is located when the cock is open.

(15) Each power boiler shall be provided with a one-fourth inch nipple and globe valve connected to a steam space for the exclusive purpose of attaching a test gauge when the boiler is in service so the accuracy of the gauge may be ascertained.

(16) Steam-gauge connections shall be suitable for the maximum allowable working pressure and steam temperature; if the temperature exceeds four hundred degrees Fahrenheit, brass or copper pipe or tubing shall not be used.

(17) When a steam-gauge connection longer than eight feet becomes necessary, a shutoff valve may be used near the boiler if the valve is of the outside-screw-and-yoke type and is locked open when the boiler is in operation. The line shall be of ample size with provisions for free blowing.

(18) Each steam-discharge outlet, except a safety valve, shall be fitted with a stop valve located as close as practicable to the boiler. When such outlets are over two-inch pipe size, the valve used on the connection shall be the outside-screw-and-yoke rising spindle type to indicate, at a distance, the position of its spindle, whether it is closed or open. The wheel may be carried either on the yoke or attached to the spindle.

(19) When power boilers provided with manholes are connected to a common steam main, the steam connection from each boiler shall be fitted with two stop valves having ample free-blow drain between them. The discharge of this drain shall be visible to the operator while manipulating the valves and shall be piped clear of the boiler setting. The stop valve shall consist preferably of one automatic nonreturn valve set next to the boiler and a second valve of the outside-screw-and-yoke type; or two valves of the outside-screw-and-yoke type may be used.

(20) Each power boiler shall have a blow-off pipe fitted with a valve or cock. All fittings and pipe shall conform to the applicable section of the A.S.M.E. boiler and pressure vessel code.

(21) Provisions shall be made for the expansion and contraction of steam mains connected to power boilers by providing substantial anchorage at suitable points so undue strain shall not be transmitted to the boiler. Steam reservoirs shall be used on steam mains when heavy pulsations of the steam currents cause vibration of the boiler shell plates.

(22) All power boilers heated with gas, oil, or mechanical firing, except stoker- or hand-fired coal-burning units which are constantly attended, shall be provided with an automatic low-water fuel cutout and with an automatic fuel-regulating control, controlled by boiler pressure.

(23) All cases not specifically covered by this article shall be treated as new installations or may be referred to the director for instructions concerning the requirements.



§ 9-4-115. New miniature boiler installations

(1) No miniature boiler, except those exempted by rules promulgated by the division of oil and public safety, shall be installed in this state unless it has been constructed, inspected, and stamped in conformity with the rules of construction of miniature boilers of the A.S.M.E. boiler and pressure vessel code and is registered with the national board of boiler and pressure vessel inspectors and inspected in accordance with this article.

(2) A miniature boiler having the standard stamping of another state that has adopted a standard of construction equivalent to the standard of the state of Colorado may be accepted by the director; however, the person or firm desiring to install the boiler shall make application for the installation and shall file with this application the manufacturer's data report covering the construction of the boiler in question.

(3) All new boiler installations and reinstalled boilers shall be installed in accordance with the requirements of the A.S.M.E. boiler and pressure vessel code and this article.

(4) Upon completion of the installation, all boilers shall be inspected by a state or special boiler inspector. At the time of inspection, each boiler shall be assigned a serial number by the inspector, which serial number shall be stamped on or affixed to the boiler as provided by section 9-4-106 (3).



§ 9-4-116. Existing miniature boiler installations

(1) Miniature boilers shall be installed in accordance with the provisions in section 9-4-113 unless a special exemption is stated in this article or otherwise provided by the director.

(2) The maximum allowable working pressure on the shell or drum of a miniature boiler shall be determined by the provisions of section 9-4-114 (1).

(3) The factor of safety and the construction of miniature boilers, except where otherwise specified, shall conform to that required for power boilers.

(4) Each miniature boiler shall be equipped with a spring-load, pop-type safety valve not less than one-half inch pipe size connected directly to the boiler.

(5) The safety valve shall have sufficient capacity to discharge all the steam that can be generated by the boiler without allowing the pressure to rise more than six percent above the maximum allowable working pressure.

(6) In cases where the miniature boiler is supplied with feed water directly from a pressure main or system without the use of a mechanical feeding device, the safety valve shall be set to release at a pressure not in excess of ninety-four percent of the lowest pressure obtained in the supply main or system feeding the boiler. Return traps shall not be considered mechanical feeding devices.

(7) Each miniature boiler designed for operation with a definite water level shall be equipped with a glass water-gauge for determining the water level.

(8) Miniature boilers operated in a closed system where there is insufficient space for the usual glass water-gauge may use water-level indicators of the glass bull's-eye type.

(9) Every miniature boiler shall be provided with at least one water-feed pump or other water-feeding device, except where it is connected to a water main carrying sufficient pressure to feed the boiler or where it is operated with no extraction of steam, such system being commonly known as a closed system.

(10) The water-feed pipe shall be provided with a check valve and a stop valve no less in size than that of the pipe.

(11) Feed water shall not be introduced through the water column or gauge-glass connection while the boiler is under pressure.

(12) Pressure of a feed water system greater than the maximum allowable working pressure of the boiler shall be fitted with a pressure-reducing valve before feed water is introduced into the boiler.

(13) Each miniature boiler shall be provided with a blow-off connection, not less than one-half inch iron pipe size, connected directly to the lowest water space.

(14) Blow-off piping shall not be galvanized and shall be provided with a valve or cock.

(15) Each miniature boiler shall be equipped with a steam-gauge having its dial graduated to not less than one and one-half times the maximum allowable working pressure. The gauge shall be connected to the steam space or to a steam connection to the water column. The gauge or connection shall contain a siphon or equivalent device which will develop and maintain a water seal that will prevent steam from entering the gauge tube. The minimum size of a siphon, if used, shall be one-fourth inch inside diameter.

(16) The steam piping from a miniature boiler shall be provided with a stop valve located as close to the boiler shell or drum as is practicable, except where the boiler and steam receiver are operated as a closed system.

(17) For miniature boiler installations which are gas-fired, the burners shall conform to the requirements of the American gas association and the A.S.M.E. boiler and pressure vessel code.

(18) The heating element for electrically heated steam boilers, closed system, shall be so constructed that the temperature will not exceed one thousand two hundred degrees Fahrenheit.

(19) All miniature boilers heated with gas, oil, or electrical energy shall be provided with an automatic low-water fuel cutout and with an automatic fuel-regulating control, controlled by boiler pressure.

(20) All cases not specifically covered by this article shall be treated as new installations or may be referred to the director for instructions concerning the requirement.



§ 9-4-117. New heating boilers and hot-water supply boilers installations

No heating boiler or hot-water supply boiler, except those exempt by this article, shall be installed in this state unless it has been constructed, inspected, and stamped in conformity with the rules for construction of low-pressure heating boilers of the A.S.M.E. boiler and pressure vessel code and is approved, registered, and inspected in accordance with the requirements of this article.



§ 9-4-118. Existing heating boilers and hot-water supply boilers installations

(1) The maximum allowable working pressure of a boiler built in accordance with the A.S.M.E. boiler and pressure vessel code shall in no case exceed the pressure indicated by the manufacturer's identification stamped or cast on the boiler or a plate secured to it.

(2) The maximum allowable working pressure on the shell of a nonstandard, riveted heating boiler shall be determined in accordance with section 9-4-114 (1) covering existing power boiler installations. In no case shall the maximum allowable working pressure of a steam-heating boiler exceed fifteen pounds per square inch gauge, or a hot-water boiler exceed one hundred sixty pounds per square inch gauge, at a temperature not exceeding two hundred fifty degrees Fahrenheit.

(3) The maximum allowable working pressure of a nonstandard steel or wrought-iron heating boiler of welded construction shall not exceed fifteen pounds per square inch gauge. For other than steam service, the maximum allowable working pressure shall be calculated in accordance with the rules for construction of low-pressure heating boilers of the A.S.M.E. boiler and pressure vessel code.

(4) The maximum allowable working pressure of a nonstandard boiler composed principally of cast iron shall not exceed fifteen pounds per square inch gauge for steam service or thirty pounds per square inch gauge for hot-water service.

(5) The maximum allowable working pressure of a nonstandard boiler having cast-iron shell or heads and steel wrought-iron tubes shall not exceed fifteen pounds per square inch gauge for steam service or thirty pounds per square inch gauge for water service.

(6) A radiator in which steam pressure is generated at a pressure of fifteen pounds per square inch gauge or less is a low-pressure boiler.

(7) Each steam-heating boiler shall have one or more officially rated valves of the spring pop-type adjusted to discharge at a pressure not to exceed fifteen PSI. The safety valves shall be arranged so that they cannot be reset to relieve at a higher pressure than the maximum allowable working pressure of the boiler.

(8) No safety valve for a steam-heating boiler shall be smaller than three-fourths of an inch except in case the boiler and radiating surfaces are a self-contained unit.

(9) The safety valve capacity for each steam-heating boiler shall be such that with the fuel-burning equipment installed the pressure cannot rise more than five pounds above the maximum allowable working pressure.

(10) Each hot-water boiler shall have not less than one officially rated pressure relief valve set to relieve at or below the maximum allowable working pressure of the boiler. Each hot-water supply boiler shall have not less than one officially rated relief valve or not less than one officially rated pressure-temperature relief valve of the automatic-reseating type set to relieve at or below the maximum allowable working pressure of the boiler. Relief valves shall be so constructed that they cannot be reset to relieve at a higher pressure than the maximum permitted pressure.

(11) Seats and discs of safety relief valves shall be of material suitable to resist corrosion. No materials subject to deterioration or vulcanization when subjected to saturated steam temperature corresponding to capacity test pressure shall be used in any safety relief valve.

(12) No safety relief valve shall be smaller than three-fourths of an inch nor larger than four and one-half inches pipe size.

(13) When the size of the boiler requires a safety relief valve larger than four and one-half inches in diameter, two or more valves having the required combined capacity shall be used.

(14) Each steam-heating boiler shall have a steam gauge connected to its steam space, or to its water column, or to its steam connection. The gauge or connection shall have a siphon or equivalent device which will develop and maintain a water seal that will prevent steam from entering the gauge tube. The connection shall be so arranged that the gauge cannot be shut off from the boiler except by a cock placed in the pipe at the gauge and provided with a tee or lever handle arranged to be parallel to the pipe in which it is located when the cock is open.

(15) Each hot-water heating boiler or hot-water supply boiler shall have a pressure or altitude gauge connected to it or to its flow connection in such a manner that it cannot be shut off from the boiler except by a cock with tee or lever handle placed on the pipe near the gauge. The handle of the cock, when the cock is open, shall be parallel to the pipe in which it is located.

(16) The scale on the dial of the pressure or altitude gauge for a hot-water heating boiler shall be graduated to not less than one and one-half nor more than three times the maximum allowable working pressure.

(17) The scale on the dial of a steam-heating boiler gauge shall be graduated to not less than thirty PSIG nor more than sixty PSIG, and travel of the pointer from zero to thirty PSIG pressure shall be at least three inches.

(18) In addition to the mandatory requirements for a pressure relief device, each hot-water heating or hot-water supply boiler shall be fitted with a temperature-actuated control, which will control the rate of combustion to prevent the temperature of the water from rising above two hundred fifty degrees Fahrenheit at or near the boiler outlet. The control shall be constructed so that it cannot be set or reset to permit operation of the firing equipment when the temperature of the water is higher than two hundred degrees Fahrenheit.

(19) When a pressure-actuated control is used on a steam-heating boiler, it shall operate to prevent the steam pressure from rising above fifteen PSIG.

(20) Each automatically fired steam or vapor-system heating boiler shall be equipped with an automatic low-water fuel cutoff, so located as to automatically cut off fuel supply when the surface of the water falls to the lowest safe water line.

(21) Each steam-heating boiler shall have one or more water-gauge glasses attached to the water column or boiler by means of valved fittings with the lower fitting provided with a drain valve of the straightway type with opening not less than one-fourth inch diameter to facilitate cleaning. Gauge-glass replacement shall be possible under pressure.

(22) If, in the judgment of an inspector, a steam-heating or hot-water supply boiler is unsafe for operation at the pressure previously approved, the pressure shall be reduced, proper repair made, or the boiler retired from service.






Article 5 - Standards for Accessible Housing

§ 9-5-101. Definitions

As used in this article 5, unless the context otherwise requires:

(1) "Accessibility point" means a unit of value exchanged for different levels of accessible dwelling types to satisfy the requirements for dwelling accessibility contained in this article.

(2) "Accessible route" means an interior or exterior circulation path that complies with ICC/ANSI A117.1.

(3) Repealed.

(4) "Detached residence" means a one- or two-family residence that is separated from adjacent dwellings by an unobstructed physical space. A one- or two-family residence that is separated from an adjacent dwelling by a physical space of less than three feet shall not be considered a detached residence.

(5) "Ground story level" means the lowest story in a dwelling unit containing habitable rooms or areas with an accessible entrance located on an accessible route that contains living, sleeping, cooking, bathing, and toilet facilities. For the purposes of this article, a basement shall not be considered the ground story level if the finished basement floor is located more than four feet below the exterior finished grade determined at any point along the exposed periphery of the dwelling unit.

(5.5) "ICC/ANSI A117.1" means the "Accessible and Usable Buildings and Facilities" standard, or any successor standard, promulgated and amended from time to time by the international code council.

(6) "Project" means the total number of parcels and buildings in a development planned or constructed by the same developer, builder, or entity on one site or contiguous sites, and also includes all parcels and structures that are parts of the same planned development application or agreement. The separation of contiguous individual buildings, units, lots, tracts, or parcels of land by a property line or by a public or private road shall not create a separate project.

(7) "Property" means the site, parcels of land, plats, lots, tracts, individual dwelling units, existing and proposed structures, and the built environment.

(8) "Residential dwelling unit" means any portion of a building that contains living facilities, including a room or rooms in a facility that have shared cooking, bathing, toilet, or laundry facilities such as dormitories, shelters, assisted living facilities, and boarding homes. "Residential dwelling unit" also means facilities that include provisions for sleeping, cooking, bathing, and toilet facilities for one or more persons and are used for extended stays, such as time-shares and extended-stay motels. "Residential dwelling unit" does not mean a guest room in a motel or hotel.

(9) "Technically infeasible", in reference to a proposed alteration to a building or facility, means that the proposed alteration is not implemented because:

(a) An existing structural condition or conditions make such alteration labor- or cost-prohibitive;

(b) The building or facility is in strict compliance with minimum accessibility requirements for new construction and, due to existing physical or site constraints, such alteration would negatively impact such compliance.

(10) "Type A dwelling unit" means a dwelling unit designed in accordance with ICC/ANSI A117.1, section 1002, or any successor section within ICC/ANSI A117.1.

(11) "Type A multistory dwelling unit" means a multiple-story dwelling unit with a ground story level designed in accordance with ICC/ANSI A117.1, section 1002, or any successor section within ICC/ANSI A117.1, and, if provided, accessible laundry facilities on the ground story level.

(12) "Type B dwelling unit" means a dwelling unit with a ground floor level designed in accordance with ICC/ANSI A117.1, section 1003, or any successor section within ICC/ANSI A117.1.

(13) "Type B multistory dwelling unit" means a multiple-story dwelling unit with a ground story level that is designed in accordance with ICC/ANSI A117.1, section 1003, or any successor section within ICC/ANSI A117.1, and, if provided, accessible laundry facilities on the ground story level.

(14) "Type B visitable ground floor" means a multiple-story dwelling unit with an accessible entrance and toilet facility designed in accordance with ICC/ANSI A117.1, section 1003, or any successor section within ICC/ANSI A117.1.

(15) "Undue hardship" means a substantial and unusual hardship that is the direct result of unique physical site conditions such as topography or geology, or that is the direct result of other unique or special conditions encountered on a property, but that are not typically encountered in the jurisdiction in which such property is located. Constraints, complications, or difficulties that may arise by complying with these statutory standards for accessibility but that do not constitute an undue hardship shall not serve to justify the granting of an exception or variance.



§ 9-5-102. Disabilities covered - purpose

(1) This article is intended to provide accessibility standards for residential projects designed to serve persons with nonambulatory disabilities, semiambulatory disabilities, sight disabilities, hearing disabilities, disabilities of incoordination, and aging.

(2) Design criteria. Design criteria must comply with ICC/ANSI A117.1.



§ 9-5-103. Applicability of standards - enforcement

(1) The standards and specifications set forth in this article shall apply to all buildings and facilities used for housing that are constructed in whole or in part by the use of state, county, or municipal funds or the funds of any political subdivision of the state or that are constructed with private funds. All such buildings and facilities to be constructed from plans on which architectural drawings are started after July 1, 1975, from any one of these funds or any combination thereof shall conform to each of the standards and specifications prescribed in this article. The governmental unit responsible for the enforcement of this article shall grant exceptions to or modify any particular standard or specification when it is determined that it is impractical and would create an undue hardship. Any such exception or modification of the provisions of this article shall be made in writing as a matter of public record. These standards and specifications shall be adhered to in those buildings and facilities that are constructed or proposed on or after April 29, 2003. This article shall apply to permanent buildings.

(2) The jurisdiction with responsibility for enforcement of this article pursuant to section 9-5-104 shall designate a board of appeals to hear and resolve appeals of orders, decisions, or determinations made by the enforcing agency regarding the application and interpretation of this article.

(3) Any building or facility that would have been subject to this article 5 but was under construction prior to July 1, 1976, must comply with the following:

(a) If the walls or defining boundaries of an element or space are altered, then the altered element or space shall comply with the applicable provisions of section 9-5-105, unless such alteration is technically infeasible. If full compliance with this article is technically infeasible, compliance shall be implemented up to the point of technical infeasibility. No alteration shall be undertaken that negatively impacts accessibility of a building or facility pursuant to ICC/ANSI A117.1. This subsection (3)(a) shall not be construed to require the moving of any existing walls not otherwise planned to be moved.

(b) Any additions to a building or facility shall be treated as new construction for the purposes of enforcement of this article.

(4) The general assembly finds and declares that the standards and specifications set forth in this article are of statewide concern. Nothing in this article shall prohibit any municipality or other governmental subdivision from making and enforcing standards and specifications that are more stringent, and thus provide greater accessibility, than those set forth in this article.



§ 9-5-104. Responsibility for enforcing standards

(1) The responsibility for enforcement of this article is as follows:

(a) For factory-built residential structures as defined in section 24-32-3302 (10), C.R.S., the division of housing created in section 24-32-704, C.R.S.;

(b) In a political subdivision that does not have a local building code, the division of housing created in section 24-32-704, C.R.S.;

(c) For all other housing or in a political subdivision that has adopted a building code, by the building department, or its equivalent, of the political subdivision having jurisdiction.



§ 9-5-105. Exemptions for certain privately funded projects

(1) Accessible dwelling units shall be provided as required in this article; except that this article does not apply to privately funded projects for the construction of a detached residence or residences or to other types of residential property containing less than seven residential units.

For the purpose of determining the number of accessibility points required pursuant to subsection (2) of this section, the accessible dwelling unit types shall have the following point values:

Accessible dwellingAccessibility point value

unit type:per dwelling unit:

Type A dwelling unit6

Type A multistory dwelling unit5

Type B dwelling unit4

Type B multistory dwelling unit3

Type B visitable ground floor 1

(2) Residential projects. (a) A project shall be assigned accessibility points based on the number of units contained within the project as follows:

Number of units within theAccessibility points

project:required:

0-60

7-146

15-2812

29-4218

43-5724

58-7130

72-8536

86-9942

100-11448

115-12854

129-14260

143-15766

158-17172

172-18578

186-19984

etc.+6 additional points every

14 units or fraction thereof

(b) A project shall include enough accessible dwelling units to achieve at least the specified number of accessibility points required pursuant to paragraph (a) of this subsection (2). A project may use any combination of accessible dwelling unit types to comply with this section.



§ 9-5-106. Implementation plan

The builder of any project regulated by this article shall create an implementation plan that guarantees the timely and evenly phased delivery of the required number of accessible units. Such plan shall clearly specify the number and type of units required and the order in which they are to be completed. Such implementation plan shall be subject to approval by the entity with enforcement authority in such project's jurisdiction. The implementation plan shall not be approved if more than thirty percent of the project is intended to be completed without providing a portion of accessible units required by section 9-5-105; except that, if an undue hardship can be demonstrated, or other guarantees provided are deemed sufficient, the jurisdiction having responsibility for enforcement may grant exceptions to this requirement. The implementation plan shall be approved by the governmental unit responsible for enforcement before a building permit is issued.






Article 5.5 - Elevator and Escalator Certification

§ 9-5.5-101. Short title

This article shall be known and may be cited as the "Elevator and Escalator Certification Act".



§ 9-5.5-102. Legislative declaration

The general assembly hereby declares that in order to ensure minimum safety standards throughout Colorado, the regulation of conveyances is a matter of statewide concern. Nothing in this article shall be construed to prevent a local jurisdiction from regulating conveyances.



§ 9-5.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Accredited national conveyance association" means a conveyance association that is accredited to certify conveyance inspectors by a nationally recognized standards association, including, without limitation, ASME or ASCE.

(2) "Administrator" means the director of the division of oil and public safety within the department of labor and employment or the director's designee.

(3) "Approved local jurisdiction" means a local jurisdiction that has been approved by the administrator pursuant to section 9-5.5-112.

(4) "ASCE" means the American society of civil engineers or its successor.

(5) "ASCE 21" means the American society of civil engineers automated people mover standards published as "ASCE standard number ASCE 21-96" as amended by ASCE.

(6) "ASME" means the American society of mechanical engineers or its successor.

(7) "ASME A17.1" means the safety code for elevators and escalators published as "A17.1 - 2000 Safety Code for Elevators and Escalators" as amended by ASME international.

(8) "ASME A17.3" means the safety code for elevators and escalators published as "A17.3 - 2002 Safety Code for Existing Elevators and Escalators" as amended by ASME international.

(9) "ASME A18.1" means the safety code for elevators and escalators published as "A18.1 - 2003 Safety Standard for Platform Lifts and Stairway Chairlifts" as amended by ASME international.

(10) "Certificate of operation" means a document issued by the administrator or an approved local jurisdiction for a conveyance indicating that the conveyance has been inspected by the administrator, an approved local jurisdiction, or a licensed third-party conveyance inspector and approved under this article.

(11) "Conveyance" means a mechanical device to which this article applies pursuant to section 9-5.5-104.

(12) "Conveyance contractor" means a person who engages in the business of erecting, constructing, installing, altering, servicing, repairing, or maintaining conveyances.

(13) "Conveyance helper or apprentice" means a person who works under the general direction of a certified conveyance mechanic.

(14) "Conveyance mechanic" means a person who erects, constructs, installs, alters, services, repairs, or maintains conveyances.

(15) "Dormant conveyance" means a conveyance that has been temporarily placed out of service.

(16) "Licensee" means a person who is licensed as a conveyance contractor, conveyance mechanic, or conveyance inspector pursuant to this article.

(17) "Local jurisdiction" means a city, county, or city and county or any agent thereof.

(18) "Private residence" means a separate dwelling, or a separate apartment in a multiple-apartment dwelling, that is occupied by members of a single-family unit.

(18.5) "Private residence conveyance" means a powered passenger conveyance that is limited in size, capacity, rise, and speed and is designed to be installed in a private residence or in a multiple-family dwelling as a means of access to a private residence.

(19) "Single-family residence" means a private residence that is a separate building or an individual residence that is part of a row of residences joined by common sidewalls.

(20) "Third-party conveyance inspector" means a disinterested conveyance inspector who is retained to inspect a conveyance but is not employed by or affiliated with the owner of the conveyance nor the conveyance mechanic whose repair, alteration, or installation is being inspected.



§ 9-5.5-104. Scope

(1) Except as provided in subsection (2) of this section, this article applies to the design, construction, operation, inspection, testing, maintenance, alteration, and repair of the following equipment:

(a) Hoisting and lowering mechanisms equipped with a car or platform that moves between two or more landings. Such equipment includes elevators and platform lifts, personnel hoists, and dumbwaiters.

(b) Power-driven stairways and walkways for carrying persons between landings. Such equipment includes, but is not limited to, escalators and moving walks.

(c) Automated people movers as defined in ASCE 21.

(2) This article does not apply to the following:

(a) Material hoists;

(b) Manlifts;

(c) Mobile scaffolds, towers, and platforms;

(d) Powered platforms and equipment for exterior and interior maintenance;

(e) Conveyors and related equipment;

(f) Cranes, derricks, hoists, hooks, jacks, and slings;

(g) Industrial trucks within the scope of ASME publication B56;

(h) Items of portable equipment that are not portable escalators;

(i) Tiering or piling machines used to move materials between storage locations that operate entirely within one story;

(j) Equipment for feeding or positioning materials at machine tools, printing presses, and other similar equipment;

(k) Skip or furnace hoists;

(l) Wharf ramps;

(m) Railroad car lifts or dumpers;

(n) Line jacks, false cars, shafters, moving platforms, and similar equipment used by a certified conveyance contractor for installing a conveyance;

(o) Conveyances at facilities regulated by the mine safety and health administration in the United States department of labor, or its successor, pursuant to the "Federal Mine Safety and Health Act of 1977", Pub.L. 91-173, codified at 30 U.S.C. sec. 801 et seq., as amended;

(p) Elevators within the facilities of gas or electric utilities that are not accessible to the public;

(q) A passenger tramway defined in section 25-5-702, C.R.S.;

(r) Conveyances in a single-family residence; or

(s) Stairway chair lifts as defined in ASME A18.1 - 2005.

(3) This article shall not be construed to prohibit a local jurisdiction from regulating conveyances if the local jurisdiction has standards that meet or exceed the standards established by this article.



§ 9-5.5-105. Similar or higher standards authorized

This article shall not be construed to prevent the use of systems, methods, or devices of equivalent or superior quality, strength, fire resistance, code effectiveness, durability, and safety to those required by this article if technical documentation demonstrates such equivalency or superiority.



§ 9-5.5-106. License required

(1) (a) A person shall not erect, construct, alter, replace, maintain, remove, or dismantle a conveyance within a building or structure unless the person is licensed as a conveyance mechanic and is working under the supervision of a certified conveyance contractor. A person shall not wire a conveyance unless the person is licensed as a conveyance mechanic and is working under the supervision of a certified conveyance contractor. No other license shall be required for work described in this paragraph (a).

(b) A person shall not be required to be a certified conveyance contractor or licensed conveyance mechanic to remove or dismantle conveyances that are destroyed as a result of a complete demolition of a secured building or structure or where the hoistway or wellway is demolished back to the basic support structure and no access that endangers the safety of a person is permitted.

(c) A conveyance helper or apprentice shall not be required to be licensed when working under the supervision of a licensed conveyance mechanic.

(2) A person shall not inspect a conveyance within a building or structure, including but not limited to a private residence, for purposes of the issuance of a certificate of operation unless licensed as a conveyance inspector.



§ 9-5.5-107. License qualifications - contractor - mechanic - inspector

(1) (a) To be licensed, a person shall apply solely with the administrator. An applicant shall not be licensed as a conveyance mechanic unless the applicant possesses a certificate of completion of a conveyance mechanic program as approved by the administrator.

(b) In lieu of qualifying pursuant to paragraph (a) of this subsection (1), an applicant shall qualify if the applicant holds a valid license from another state having standards that, at a minimum, are substantially similar to those imposed by this article as determined by the administrator.

(c) In lieu of qualifying pursuant to paragraph (a) of this subsection (1), an applicant shall qualify if the applicant:

(I) Has passed an examination, as determined by the administrator, on the codes and standards that apply to conveyances; and

(II) Furnishes to the administrator acceptable evidence that the applicant worked as a conveyance mechanic for at least three years without direct supervision.

(d) Repealed.

(2) (a) An applicant shall not be licensed as a conveyance inspector unless the applicant is certified to inspect conveyances by a nationally recognized conveyance association.

(b) Repealed.

(c) In lieu of qualifying pursuant to paragraph (a) of this subsection (2), an applicant appointed or designated as a conveyance inspector shall qualify if the applicant is eligible to, and intends to, become nationally certified within one year. A license issued pursuant to this section shall expire upon the termination of employment with the local jurisdiction or after one year from the date of licensure, whichever occurs first. A license issued pursuant to this paragraph (c) shall not be eligible for renewal unless the applicant has obtained national certification.

(3) (a) A person who is not qualified to be a conveyance contractor shall not be certified as a conveyance contractor.

(b) To qualify to be a certified conveyance contractor, an applicant shall demonstrate the following qualifications:

(I) The applicant shall employ at least one licensed conveyance mechanic; and

(II) The applicant shall comply with the insurance requirements in section 9-5.5-115.

(c) Repealed.



§ 9-5.5-108. License - rules - issuance - renewal - fee

(1) (a) Upon the administrator's approval of an application, the administrator shall license the conveyance contractor, conveyance mechanic, or conveyance inspector.

(b) The administrator shall promulgate rules requiring a conveyance mechanic to obtain at least eight hours of continuing education every two years.

(2) (a) When an emergency exists in this state due to a disaster, act of God, or work stoppage and the number of certified conveyance mechanics in the state is insufficient to deal with the emergency, a certified conveyance contractor may respond as necessary to assure the safety of the public. A person who, in the judgment of a certified conveyance contractor, has an acceptable combination of documented experience and education to perform conveyance work without direct supervision shall seek an emergency conveyance mechanic certification from the administrator within five business days after commencing work for which certification as a conveyance mechanic is required.

(b) The administrator shall issue emergency conveyance mechanic certifications pursuant to paragraph (a) of this subsection (2). The certified conveyance contractor recommending a person for an emergency conveyance mechanic certification shall furnish such proof of the person's competency as the administrator may require.

(c) Each emergency conveyance mechanic certification shall be, and shall state that it is, valid for sixty days after the date of issuance and for such particular conveyances or geographical areas as the administrator may designate. Such certification shall entitle the holder to the rights of a certified conveyance mechanic. The administrator shall renew an emergency conveyance mechanic certification during the existence of an emergency. No fee shall be charged for the issuance or renewal of an emergency conveyance mechanic certification.

(3) (a) A certified conveyance contractor shall notify the administrator when there are no certified conveyance mechanics available to perform conveyance work. The certified conveyance contractor may request that the administrator issue a temporary conveyance mechanic certification to a person who, in the judgment of the certified conveyance contractor, has an acceptable combination of documented experience and education to perform conveyance work without direct supervision. Any such person shall immediately seek a temporary conveyance mechanic certification from the administrator and shall pay such fee as the administrator shall determine.

(b) Each such certification shall be, and shall state that it is, valid for thirty days after the date of issuance and while employed by the certified conveyance contractor who certified the individual as qualified. The certification shall be renewable as long as there is a shortage of licensed conveyance mechanics.

(4) Except for certified inspectors who qualified during the immediately preceding twelve months, the administrator shall not renew a certification issued under this section unless the person meets the qualifications for certification under section 9-5.5-107.

(5) The administrator shall establish and collect annual fees for licenses issued pursuant to this section. The fees shall be in an amount to offset the direct and indirect costs of administering this article.



§ 9-5.5-109. License discipline

(1) A certification issued pursuant to this article may be suspended or revoked upon a finding by the administrator of any of the following:

(a) A false statement in the application concerning a material matter;

(b) Fraud, misrepresentation, or bribery in applying for certification;

(c) Failure to notify the owner or lessee of a conveyance and the administrator or approved local jurisdiction, if any, of a condition not in compliance with this article; or

(d) A violation of any provision of this article or of any rule adopted pursuant to this article.

(2) The suspension or revocation of a license shall be made as a result of a notice of violation in accordance with section 8-20-104, C.R.S.

(3) The administrator shall not issue a license to a person whose license has been revoked within the last two years.



§ 9-5.5-110. Accident reports

The owner shall report to the administrator or an approved local jurisdiction, within twenty-four hours, any accident that results in serious injury to an individual.



§ 9-5.5-111. Registration of existing conveyances - fund

(1) On or before August 1, 2008, the owner or lessee of every existing conveyance shall register the conveyance with the administrator. The registration shall include the type, rated load and speed, name of manufacturer, location, intended purpose for use, and such additional information as the administrator may require. Conveyances constructed or completed after July 1, 2008, shall be registered before they are placed in service.

(2) (a) The administrator shall set annual fees on conveyances for which the administrator has issued the current certificate of operation in an amount necessary to offset the costs of registration and of the administration of this article in accordance with section 24-4-104, C.R.S.

(b) Fees collected pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the conveyance safety fund, referred to in this article as the "fund", which is hereby created in the state treasury. Moneys in the fund shall be subject to annual appropriation by the general assembly and shall be used to implement this article. The moneys in the fund and interest earned on the moneys in the fund shall not revert to the general fund or be transferred to any other fund.



§ 9-5.5-112. Compliance - rules

(1) The administrator shall promulgate rules for the construction, alteration, repair, service, and maintenance of conveyances. Except as provided in subsection (3) of this section, such rules shall conform to the following standards:

(a) ASCE 21;

(b) ASME A17.1;

(c) ASME A17.3; and

(d) ASME A18.1.

(2) (a) The administrator shall determine whether a local jurisdiction's standards are equal to or greater than those of this article. If so, then the administrator shall enter into a memorandum of agreement with the local jurisdiction that approves the jurisdiction's authority to regulate conveyances.

(b) The administrator may establish a schedule for a local jurisdiction to adopt updated standards, equaling or exceeding the standards imposed under subsection (1) of this section, which shall be adopted within a reasonable amount of time as needed for a local jurisdiction to update its standards.

(3) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), the administrator shall promulgate rules exempting a conveyance installed before July 1, 2008, from compliance with ASME A17.3 until approval is required by section 9-5.5-113 for substantial alteration or remodeling of the conveyance.

(II) The administrator shall, in cooperation with local jurisdictions, promulgate rules that authorize the administrator or a local jurisdiction to require an elevator to comply with any portion of ASME A17.3 necessary to protect against a material risk to the public safety.

(b) In promulgating the rules required by subsection (1) of this section, the administrator may adopt changes to the standards listed in subsection (1) of this section that the administrator deems to be in the public interest, including, without limitation, adopting modifications to, changing the applicability of, exempting conveyances from, changing inspector witnessing requirements of, and defining events that trigger the applicability of all or a portion of the standards.



§ 9-5.5-113. Conveyance - installation and repair - notice of construction and initial inspection

(1) The owner or lessee of a conveyance shall not erect, construct, install, or alter a conveyance within a building or structure unless it conforms to the rules adopted by the administrator under this article and the work is performed by a certified conveyance contractor.

(2) The owner or lessee of a conveyance shall not erect, construct, or install a conveyance within a building or structure unless a notice, including the construction plans, has been sent to the administrator or approved local jurisdiction at least thirty days prior to construction and the administrator or approved local jurisdiction has approved the construction.

(3) The owner or lessee of the property where a new or altered conveyance is located shall not operate or permit it to be operated unless:

(a) The conveyance has passed an initial inspection conducted by the administrator, approved local jurisdiction, or third-party inspector;

(b) The person conducting the inspection determines that the conveyance is safe and complies with the rules adopted by the administrator or approved local jurisdiction; and

(c) The administrator or approved local jurisdiction has issued a certificate of operation for the conveyance.



§ 9-5.5-114. Periodic inspections and registrations - rules

(1) (a) The administrator shall promulgate rules requiring the owner or lessee of a conveyance to periodically certify that the administrator, an approved local jurisdiction, or a licensed third-party conveyance inspector has determined that the conveyance is safe and complies with the rules adopted by the administrator or approved local jurisdiction. Upon such certification, the administrator or approved local jurisdiction shall issue a certificate of operation for the conveyance.

(b) and (c) (Deleted by amendment, L. 2010, (HB 10-1231), ch. 75, p. 256, § 7, effective August 11, 2010.)

(2) Upon request, the administrator shall provide notice to the owner of a private residence where a conveyance is located with relevant information about conveyance safety requirements. The penalty provisions of this article shall not apply to private residence owners.

(3) The administrator shall promulgate rules requiring the owner of the conveyance to have it periodically inspected by a third-party conveyance inspector and the periodic expiration of certificates of operation.

(4) The administrator shall promulgate rules allowing the continued operation of a private residence conveyance that was installed prior to January 1, 2008, in a building that is not a single-family residence.

(5) The owner or lessee of a conveyance shall not permit the conveyance to be operated unless the owner or lessee obtains a certificate of operation from the administrator or approved local jurisdiction.

(6) The owner or lessee shall pay a fee in an amount determined by the administrator for a certificate of operation issued by the administrator. The administrator shall set the fee in accordance with section 24-4-103, C.R.S., to approximate the actual cost of issuing a certificate of operation.



§ 9-5.5-115. Insurance

(1) Each conveyance contractor shall submit to the administrator an insurance policy, certificate of insurance, or certified copy of either issued by an insurance company authorized to do business in Colorado. Such policy shall provide general liability coverage of at least one million dollars for injury or death in each occurrence and coverage for at least five hundred thousand dollars for property damage in each occurrence. In addition, a conveyance contractor shall submit evidence of the insurance coverage mandated by the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S.

(2) Certified conveyance inspectors shall submit to the administrator an insurance policy, certificate of insurance, or certified copy of either issued by an insurance company authorized to do business in Colorado. Such policy shall provide general liability coverage of at least one million dollars for injury or death in each occurrence and coverage for at least five hundred thousand dollars for property damage in each occurrence.

(3) The administrator shall not certify a conveyance contractor or conveyance inspector unless the applicant has delivered the policy, certified copy, or certificate of insurance required by this section in a form approved by the administrator. A certified conveyance contractor or conveyance inspector shall notify the administrator at least ten days before a material alteration, amendment, or cancellation of a policy is made.

(4) This section shall not apply to a local jurisdiction or the employee of a local jurisdiction in the performance of the employee's official duties.



§ 9-5.5-116. Enforcement - rules

(1) The administrator may adopt rules to administer and enforce this article. The administrator may use certified conveyance inspectors for any investigation of an alleged violation of the rules or this article. The administrator may appoint an advisory board to assist in the formulation of rules authorized by this section.

(2) A person may request an investigation into an alleged violation of the rules or this article, or of a danger posed by any conveyance, by giving notice to the administrator of such violation or danger. Such notice shall be in writing, shall set forth with reasonable particularity the grounds for the notice, and shall be signed by the person making the request. Upon the request of a person signing the notice, such person's name shall not appear on any copy of such notice or any record published, released, or made available.

(3) Upon receipt of such notification, if the administrator determines that there are reasonable grounds to believe that such violation or danger exists, the administrator shall investigate in accordance with this article to determine if such violation or danger exists. If the administrator determines that there are no reasonable grounds to believe that a violation or danger exists, the administrator shall notify the party in writing of such determination.



§ 9-5.5-117. Liability

This article shall not be construed to relieve or lessen the responsibility or liability of a person owning, operating, controlling, maintaining, erecting, constructing, installing, altering, inspecting, testing, or repairing a conveyance for damages to person or property caused by a defect, nor does the state of Colorado assume any such liability or responsibility by the adoption or enforcement of this article.



§ 9-5.5-118. Criminal penalties

A person who violates section 9-5.5-106 or 9-5.5-111 commits a class 3 misdemeanor and, upon conviction, shall be punished as provided in section 18-1.3-501, C.R.S.



§ 9-5.5-119. Dangerous conveyance - administrative orders

(1) (a) If, upon the inspection of a conveyance, the conveyance is found to be in a dangerous condition, an immediate hazard to those riding or using it, or designed or operated in an inherently dangerous manner, the certified conveyance inspector shall notify:

(I) The owner;

(II) The approved local jurisdiction; and

(III) If the conveyance is not within an approved local jurisdiction, the administrator.

(b) Upon being notified pursuant to paragraph (a) of this subsection (1), the administrator or approved local jurisdiction shall order such alterations or additions as may be deemed necessary to eliminate the danger.

(2) (a) In lieu of repairing or altering a dangerous conveyance pursuant to subsection (1) of this section, an owner or a lessee may have the conveyance made dormant. A dormant conveyance shall not be used until it is made safe in compliance with this article. In order to qualify under this subsection (2), the owner or lessee of a dormant conveyance shall:

(I) Remove the fuses and lock the mainline disconnect switch in the "off" position;

(II) Park the car and close and latch the hoistway doors;

(III) Have a certified conveyance inspector place a wire seal on the mainline disconnect switch; and

(IV) Prevent the conveyance from being used.

(b) A conveyance shall not be made dormant for more than five years. Upon making a conveyance dormant, a certified conveyance inspector shall report the fact to the administrator.



§ 9-5.5-120. Repeal of article

This article is repealed, effective July 1, 2022. Prior to the repeal, the functions of the administrator are subject to review pursuant to section 24-34-104, C.R.S.









Explosives

Article 6 - Explosives

§ 9-6-101. Explosives on passenger vehicles and trains

It is unlawful to transport, carry, convey, or deliver to be transported, carried, or conveyed, or to cause to be delivered to be transported, carried, or conveyed any of the substances or articles known as dynamite, nitroglycerine, or glycerine oil, nitroleum or blasting oil, or nitrated oil, or powder mixed with any such oil, or fiber saturated with any such article or substance in any vehicle used or employed in transporting passengers, or in any train of cars used in transporting passengers; except that an ordinary freight train with a caboose or passenger car used as a caboose shall not be construed as a train of cars used in transporting passengers within the meaning of sections 9-6-101 to 9-6-104.



§ 9-6-102. Packing for shipment

It is unlawful to ship, send, or forward nitroglycerine, glycerine oil, nitrated oil, nitroleum or blasting oil, or to transport any of the same upon any vehicle of any description, or to deliver the same to be transported, carried, or conveyed unless the same is securely enclosed, deposited, or packed in a metallic vessel surrounded by plaster of paris or other material that is nonexplosive when saturated with such oil or substance, and separate from all other substances, and the outside of the package containing the same is marked or labeled in a conspicuous manner with the words "nitroglycerine - dangerous".



§ 9-6-103. Violation - penalty

Any person who knowingly violates any of the provisions of sections 9-6-101 and 9-6-102 commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 9-6-104. Death by negligence

When the death of any person is caused by the explosion of any of the articles or substances named in section 9-6-101 while the same is being delivered to any carrier or while the same is being transported or is being removed from the vehicle on which it has been transported or conveyed or on which it has been placed for transportation, every person who knowingly and unlawfully placed, or aided, or permitted the placing of such article or substance on such vehicle, or delivered the same, or caused the same to be delivered contrary to the provisions of sections 9-6-101 to 9-6-104, commits a class 4 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 9-6-105. Marking for sale

(1) It is unlawful for any person, partnership, or corporation to sell or offer for sale, or take or solicit orders of sale for, or purchase or use, or have on hand or in store for the purpose of sale or use in this state any high explosive that can be detonated by means of a detonator, including without limitation dynamite, detonating cord, cast primers, and cap-sensitive emulsions, slurries, and water gels, or any cartridge or bag containing a blasting agent, or any container used for the packaging of detonators and blasting caps, unless on each container or bag of any such high explosive, blasting agent, detonator, or blasting cap and on each wrapping of the explosive cartridge contained within, there is plainly stamped or printed the name and place of business of the person, partnership, or corporation by which the same was manufactured and a date code or other code identifying the origin of manufacture.

(2) It is unlawful to intentionally remove, alter, or obscure the printed or stamped manufacturer's name and date codes or other identifying codes on the containers used to contain any high explosives, blasting agents, detonators, or blasting caps or on any wrappings thereof.

(3) Mixed binary explosives shall not be subject to the provisions of this section.



§ 9-6-106. Date of manufacture - wrapping

(1) It is unlawful for any person, partnership, or corporation to have more than two different dates or identifying codes on any high explosive that can be detonated by means of a detonator, including without limitation dynamite, detonating cord, cast primer, cap-sensitive emulsion, slurries, and water gels, or on any cartridges or bags containing blasting agents, or on any container used for the packaging of detonators or blasting caps.

(2) It is also unlawful for any person, partnership, or corporation to package any explosives in any container or wrapping formerly used by any other person, partnership, or corporation in the packing of high explosives, detonators, blasting caps, or cartridges or bags containing blasting agents.

(3) The name and place of business of the manufacturer and the date codes or other codes identifying the origin of manufacture shall be the same on the packing container as on each of the high explosive cartridges or blasting agent cartridges within such packing container.



§ 9-6-107. Violation - penalty

If any person, partnership, or corporation violates any of the provisions of sections 9-6-105 and 9-6-106, such person, the members of such partnership, or the officers or agents of such corporation are guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 9-6-108. Applicability

Consumer fireworks and display fireworks, as defined in 27 CFR 555.11 of the United States department of the treasury, bureau of alcohol, tobacco, and firearms, or any of its successor agencies, shall not be subject to the provisions of this article.






Article 7 - Explosives - Regulation and Inspection

§ 9-7-101. Short title

This article shall be known and may be cited as the "Explosives Act".



§ 9-7-102. Legislative declaration

The general assembly hereby declares that the purpose of this article 7 is to provide for safety inspections to assure suitable control of the procurement of and access to explosives and, at the same time, to avoid undue limitations upon the manufacture, sale, transport, or legitimate use of explosives. To avoid a duplication of supervision, inspection, and enforcement by various governmental agencies, no person, firm, partnership, or corporation that is subject to regulation under articles 20 to 54 of title 34, C.R.S., or 30 CFR part 56, 57, 75, or 77 shall be subject to this article 7. Fireworks subject to part 20 of article 33.5 of title 24 shall not be subject to regulation under this article 7.



§ 9-7-103. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(1.5) "Department" means the department of labor and employment.

(2) "Division" means the division of oil and public safety in the department of labor and employment.

(3) "Explosive" or "explosive device" means any material or container containing a chemical compound or mixture that is commonly used or intended for the purpose of producing an explosion and that contains any oxidizing and combustible materials or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, or by detonation of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects, but shall not mean the components for handloading rifle, pistol, and shotgun ammunition and/or rifle, pistol, and shotgun ammunition.

(4) "Incendiary device" means any flammable material or container containing a flammable liquid or material whose ignition by fire, friction, concussion, detonation, or other method produces destructive effects primarily through combustion rather than explosion.

(5) "Molotov cocktail" means a breakable container containing an explosive or flammable liquid or other substance, having a wick or similar device capable of being ignited, and may be described as either an explosive or incendiary device. A molotov cocktail is not intended to mean a device commercially manufactured primarily for the purpose of illumination or other such uses.



§ 9-7-104. Enforcement

(1) The division shall enforce this article and for such purposes shall:

(a) Issue permits to applicants found by the division, after inspection and investigation, to be qualified for such permit under this article and the rules of the division;

(b) Deny, suspend, or revoke permits upon a finding of noncompliance or violation of this article or of the applicable rules;

(c) Hold hearings upon the application of any person aggrieved by any order of the division with respect to the denial, suspension, or revocation of any permit;

(d) Inspect, during normal business hours, any building, structure, or premises subject to this article, and, upon the discovery of any violation of this article or the applicable rules, issue such orders as are necessary for the safety of workers and the public, and, in the case of imminent hazard, apply for an injunction in the appropriate district court.

(2) The division may inspect blast sites or request a blast demonstration in a controlled environment pursuant to rules promulgated by the director of the division.



§ 9-7-105. Duties of director of division

(1) The director of the division shall promulgate rules and regulations to implement the provisions of this article. Such rules and regulations may include requirements not mentioned specifically in this article but which are reasonably necessary for the safety of workers, the public, and the protection of property. The procedure for the promulgation of such rules and regulations shall be in accordance with the provisions of section 24-4-103, C.R.S.

(2) Any person aggrieved by a decision or order of the director of the division may seek judicial review pursuant to the provisions of section 24-4-106, C.R.S.



§ 9-7-106. Explosives permits

(1) It is a violation of this article to manufacture, sell, purchase, store, transport, or use explosives without first obtaining from the division a permit.

(2) Permits issued under this article shall not be transferable, and shall be readily available for inspection by representatives of the division and law enforcement officials.

(3) The division may place such restrictions and limitations on permits as it deems necessary.

(4) Nothing in this article shall authorize the issuance of a permit for an explosive or incendiary device commonly known as a molotov cocktail, and no permit may be issued for the manufacture, sale, storage, transportation, or use of such device.

(5) No permit shall be required for the occasional purchase of explosives by a person for normal agricultural purposes, if such person is personally known by the seller of such explosives, and a record is kept of such transaction by the seller, including the specific purpose for which such explosives will be used, the location of the proposed use, the signature of the purchaser, and the certification of the seller as to his personal knowledge of the purchaser. Violation of the record requirement of this section shall cause the seller's permit to be cancelled.

(6) No division-issued permit shall be required for a person, firm, partnership, or corporation whose use and storage of explosive materials is for the purpose of underground mining, surface or underground metal mining, or surface or underground coal mining and whose use and storage of explosive materials is regulated by 30 CFR part 56, 57, 75, or 77.



§ 9-7-107. Fees

An application for initial issuance or renewal of a thirty-six-month permit under this article shall be accompanied by a fee as established by the director of the division; except that the director of the division by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the director of the division by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.



§ 9-7-108. Issuance of permit - renewal - criminal history record check

(1) Permits issued under this article shall be valid for up to thirty-six months after the date of issue unless sooner revoked or suspended. Permits may be issued on a conditional basis, subject to revocation or suspension based on the occurrence or nonoccurrence of an event specified by the division. Permits may be renewed on or before their expiration date upon the payment of the required fee.

(2) Prior to the issuance of a permit pursuant to this article, each applicant for a permit shall submit his or her set of fingerprints to the department. The department shall conduct a criminal history record check of each applicant. If, as a result of such check, the department finds that further investigation is necessary, the department shall forward the fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing the records of the Colorado bureau of investigation and the federal bureau of investigation. The costs associated with the fingerprint-based criminal history record check shall be paid by the applicant to the Colorado bureau of investigation. The department shall consider the information resulting from the criminal history record checks in its determination as to whether the division shall issue a permit to the applicant. Nothing in this section shall preclude the department from making further inquiries into the background of the applicant.



§ 9-7-108.5. Disposition of fees

All fees collected by the division pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the public safety inspection fund created pursuant to section 8-1-151, C.R.S.



§ 9-7-109. Records

Every person holding a permit issued under this article shall keep such records as may be required by the division. Records shall be maintained for not less than two years following the year in which the record is made. All such records shall be open to inspection by the division or its representatives during normal business hours.



§ 9-7-110. Revocation or suspension of permit

A violation of this article or the rules and regulations promulgated pursuant thereto, shall constitute grounds for the revocation or suspension of a permit issued under this article.



§ 9-7-111. Failure to obtain permit - penalty

Except as provided in section 9-7-106 (5), any person who manufactures, sells, stores, transports, or uses explosives without first obtaining a permit therefor under the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than five hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 9-7-113. Use of flammable gases in home marijuana cultivation - prohibited

A local government may ban the use of a compressed, flammable gas as a solvent in the extraction of THC or other cannabinoids in a residential setting.









Special Safety Provisions

Article 10 - Ventilation of Garages and Shops









Title 10 - Insurance

General Provisions

Article 1 - General Provisions

Part 1 - General Provisions

§ 10-1-101. Legislative declaration

The general assembly finds and declares that the purpose of this title is to promote the public welfare by regulating insurance to the end that insurance rates shall not be excessive, inadequate, or unfairly discriminatory, to give consumers thereof the greatest choice of policies at the most reasonable cost possible, to permit and encourage open competition between insurers on a sound financial basis, and to avoid regulation of insurance rates except under circumstances specifically authorized under the provisions of this title. Such policy requires that all persons having to do with insurance services to the public be at all times actuated by good faith in everything pertaining thereto, abstain from deceptive or misleading practices, and keep, observe, and practice the principles of law and equity in all matters pertaining to such business.



§ 10-1-102. Definitions

As used in this title, unless the context otherwise requires:

(1) "Actuary" means a person designated by the commissioner as a qualified actuary based on requirements set forth in rules promulgated by the commissioner.

(2) "Admitted assets" includes the investments that are admitted assets of a domestic company under parts 1 and 2 of article 3 and part 4 of article 7 of this title and, in addition thereto, includes:

(a) Those assets defined as admitted by nationally recognized insurance statutory accounting principles; and

(b) Other assets deemed by the commissioner to be available for the payment of losses and claims, at values to be determined by the commissioner.

(3) "Admitted company" or "authorized company" designates companies duly qualified and licensed to transact business in this state, under the provisions of this title. "Nonadmitted companies" or "unauthorized companies" designates companies not licensed to transact business in this state, under the provisions of this title (except article 15) and article 14 of title 24, C.R.S.

(3.5) "Bail insurance company" means an insurer engaged in the business of writing bail bonds through bonding agents and subject to regulation by the division.

(3.7) "Bail recovery" means actions taken by a person other than a peace officer to apprehend an individual or take an individual into custody because of the individual's failure to comply with bail conditions.

(4) "Charitable gift annuity" means an annuity that:

(a) Meets the definition and standards contained in section 501 (m)(5) of the federal "Internal Revenue Code of 1986", as amended;

(b) Contains on its face the following statement: "This annuity is not issued by an insurance company nor regulated by the Colorado division of insurance and is not protected by any state guaranty fund or protective association."

(c) Is issued or guaranteed by an organization that at all times during the three years preceding the date of the issuance of such annuity:

(I) Was qualified to receive contributions described in section 170 (c) of the federal "Internal Revenue Code of 1986", as amended; and

(II) If required as a condition of such qualification by provisions of the federal "Internal Revenue Code of 1986", as amended, was in receipt of notification from the federal internal revenue service that such organization was so qualified.

(5) "Commissioner" or "insurance commissioner" means the commissioner of insurance.

(6) (a) "Company", "corporation", "insurance company", or "insurance corporation" includes all corporations, associations, partnerships, or individuals engaged as insurers in the business of insurance, including the attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange, or suretyship except fraternal or benevolent orders and societies.

(b) "Company", "corporation", "insurance company", or "insurance corporation" does not include health maintenance organizations unless the specific provision of law by its terms applies to health maintenance organizations.

(c) For the purposes of a "company", "corporation", or "insurance company", a reciprocal insurer shall be considered a single economic entity.

(7) "Division" means the division of insurance.

(8) "Domestic" designates those companies incorporated or formed in this state.

(9) "Foreign", when used without limitation, includes all those companies formed by authority of any other state or government.

(10) "Institution" means any entity including, but not limited to, a corporation, a joint-stock company, a limited liability company, an association, a bank, a trust, a partnership, a joint venture, a special district, a government, or a quasi-governmental agency.

(11) "Insurable interest in property" means every interest in property or any relation thereto, or liability in respect thereof, of such a nature that a contemplated peril might directly damnify the insured.

(12) "Insurance" means a contract whereby one, for consideration, undertakes to indemnify another or to pay a specified or ascertainable amount or benefit upon determinable risk contingencies, and includes annuities.

(13) "Insurer" means every person engaged as principal, indemnitor, surety, or contractor in the business of making contracts of insurance.

(14) "Motor vehicle rental agreement" means an agreement for the rental of a motor vehicle for transportation purposes, for a period of no more than ninety days, in return for a fee that is calculated on a daily, weekly, or monthly basis.

(15) "Motor vehicle rental company" means an entity that is in the business of renting, pursuant to motor vehicle rental agreements, motor vehicles that do not come within the definition of a commercial motor vehicle as set forth in section 42-2-402 (4), C.R.S.

(16) "Nonadmitted assets" includes, but is not limited to, those assets defined as nonadmitted by nationally recognized insurance statutory accounting principles. Nonadmitted assets shall not be taken into account in determining the financial condition of a company.

(17) (a) "Qualified United States financial institution" means an institution that is:

(I) Organized or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof; and

(II) Regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks, trust companies, or savings and loan associations.

(b) If any qualified United States financial institution issues letters of credit, such institution shall have been determined by either the commissioner or the securities valuation office of the national association of insurance commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(c) If any qualified United States financial institution operates a trust, such institution shall be eligible to operate as a fiduciary of a trust and shall have been granted authority to operate with fiduciary powers.

(18) "Real estate" and "real property" include fee simple and leasehold estates therein.

(19) "Transact" as applied to insurance means and includes any of the following:

(a) Solicitation and inducement;

(b) Negotiations preliminary to effectuation of a contract of insurance;

(c) Execution of a contract of insurance;

(d) Transaction of matters subsequent to effectuation of a contract of insurance and arising out of the contract obligations.



§ 10-1-103. Division of insurance - subject to repeal - repeal of functions

(1) There is established a division of insurance within the department of regulatory agencies. This division is charged with the execution of the laws relating to insurance, and has a supervising authority over the business of insurance in this state. Offices of the division of insurance shall be provided in the capitol buildings group at Denver, Colorado. Whenever any law of this state refers to the insurance department of the state of Colorado, said law shall be construed as referring to the division of insurance.

(2) The commissioner of insurance, before incurring any expense for his or her office and the maintenance thereof, exclusive of salaries and wages, shall make requisition therefor upon and receive the approval of the executive director of the department of personnel as required by law.

(3) All direct and indirect expenditures of the division are paid from the division of insurance cash fund, which is hereby created in the state treasury. All fees collected under sections 8-44-204 (7), C.R.S., 8-44-205 (6), C.R.S., 10-2-413, 10-3-108, 10-3-207, 10-3.5-104, 10-3.5-107, 10-12-106, 10-15-103, 10-16-110 (1) and (2), 10-16-111 (1), 10-23-102, 10-23-104, 24-10-115.5 (5), C.R.S., and 29-13-102 (5), C.R.S., not including fees retained under contracts entered into in accordance with section 10-2-402 (5) or 24-34-101, C.R.S., and all taxes collected under section 10-3-209 (4) designated for the division of insurance, are transmitted to the state treasurer, who shall credit the moneys to the division of insurance cash fund. The division shall use all moneys credited to the division of insurance cash fund as provided in this section and in section 24-48.5-106, C.R.S., subject to annual appropriation by the general assembly for the purposes authorized in this title and as otherwise authorized by law. Moneys in the fund do not revert to the general fund or to any other fund. In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of moneys in the fund is credited to the general fund.

(4) The division of insurance shall adopt a seal with the words "commissioner of insurance of the state of Colorado" and such other design as the commissioner may prescribe engraved thereon, by which it shall authenticate its proceedings, and of which the courts of this state shall take judicial notice. All copies of papers, certified by the commissioner and sealed with the seal of the division, shall have the same force and validity as the originals thereof in any suit or proceeding in any court in this state.

(5) The office of the division of insurance is a public office. The documents, materials, and information of the office or on file in the office are public records of this state, and information shall be furnished to anyone applying for the information; except that documents, materials, and information provided by the regulatory officials of any state, federal agency, or foreign country and by the national association of insurance commissioners shall be given confidential treatment if such documents, materials, and information are treated as confidential in such other state or foreign country or by such other federal agency or the national association of insurance commissioners. Notwithstanding any provision of this subsection (5) to the contrary, the commissioner or the commissioner's designee may share otherwise confidential documents, materials, and information with regulatory officials of any state, federal agency, or foreign country and with the national association of insurance commissioners if the association or the regulatory official of the other state, federal agency, or foreign country agrees and has the legal authority to maintain the same level of confidentiality as applies to the documents, materials, and information under Colorado law.

(5) The office of the division of insurance is a public office. Except as otherwise provided by law, the documents, materials, and information of the office or on file in the office are public records of this state, and information shall be furnished to anyone applying for the information; except that documents, materials, and information provided by the regulatory officials of any state, federal agency, or foreign country and by the national association of insurance commissioners shall be given confidential treatment if such documents, materials, and information are treated as confidential in such other state or foreign country or by such other federal agency or the national association of insurance commissioners. Notwithstanding any provision of this subsection (5) to the contrary, the commissioner or the commissioner's designee may share otherwise confidential documents, materials, and information with regulatory officials of any state, federal agency, or foreign country and with the national association of insurance commissioners if the association or the regulatory official of the other state, federal agency, or foreign country agrees and has the legal authority to maintain the same level of confidentiality as applies to the documents, materials, and information under Colorado law.

(6) (a) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of this state, unless extended as provided in that section, are applicable to the division of insurance created by this section.

(b) (I) (A) Repealed.

(B) (Deleted by amendment, L. 2006, p. 75, § 1, effective March 27, 2006.)

(B.5) and (C) (Deleted by amendment, L. 2010, (HB 10-1220), ch. 197, p. 849, § 1, effective July 1, 2010.)

(D) Except as otherwise provided in section 24-34-104 (31)(a)(I), the functions of the division of insurance are repealed, effective September 1, 2030, pursuant to this section and section 24-34-104.

(E) (Deleted by amendment, L. 2010, (HB 10-1220), ch. 197, p. 849, § 1, effective July 1, 2010.)

(II) Prior to such repeals, the division of insurance shall be reviewed as provided for in section 24-34-104, C.R.S.



§ 10-1-104. Commissioner of insurance - other employees

(1) The commissioner of insurance is the head of the division of insurance. The commissioner shall be appointed by, and serve at the pleasure of, the governor, subject to confirmation of the appointment by the senate pursuant to section 23 of article IV of the state constitution. The commissioner shall be a person well versed in insurance, and an elector of the state of Colorado, and shall have no pecuniary interest in any insurance company or agency directly or indirectly other than as a policyholder.

(2) The commissioner shall have such employees as may be required for the transaction of the business of the office of the commissioner. One or more shall be deputy commissioners of insurance who are authorized in all matters to act as and for the commissioner of insurance in the absence of the commissioner. Examiners shall be classified as senior and junior. A senior examiner shall have had three full years' experience in the examination of insurance companies as an employee of a state insurance department. The salary and term of office of the commissioner and the employees of the division shall be fixed pursuant to section 13 of article XII of the state constitution.



§ 10-1-105. Actuary

The commissioner may maintain in the division an actuary who is experienced, skilled, and fully competent to perform the actuarial duties of the division and to assist in or take charge of examinations of insurance companies under the general direction of the commissioner.



§ 10-1-106. Oath required of insurance commissioner and actuary

The commissioner and the actuary, before entering upon their duties, shall take and subscribe to the oath required by the constitution of Colorado, which oath shall be filed in the office of the secretary of state.



§ 10-1-107. Personal fees prohibited

Neither the commissioner nor any of the commissioner's employees shall be directly or indirectly employed by any insurance company, association, or society, in any capacity, or be directly or indirectly interested in any such insurance corporation, except as a policyholder; nor shall they or any of them charge any such insurance corporation or official any fee or take any valuable thing in payment for any service or otherwise, unless payment for such service is specifically authorized by law. The penalty for violation of this section shall be removal from office.



§ 10-1-108. Duties of commissioner - reports - publications - fees - disposition of funds - adoption of rules - examinations and investigations

(1) It is the duty of the commissioner to:

(a) File in offices of the division, and safely keep, all books and papers required by law to be filed therein and to keep and preserve in permanent form a full record of the commissioner's proceedings, including a concise statement of the condition of such insurance companies reported to or examined by the commissioner;

(b) Issue certificates of authority to transact insurance business to any insurance companies that fully comply with the laws of this state;

(c) Issue such other certificates as required by law in the organization of insurance companies and the transaction of the business of insurance; and

(d) Generally, do and perform with justice and impartiality all such duties as are or may be imposed on the commissioner by the laws in relation to the business of insurance in this state.

(2) The commissioner shall require every domestic insurance company to keep its books, records, accounts, and vouchers in such a manner that the commissioner or the commissioner's authorized representatives may readily verify its annual statements and ascertain whether the company is solvent and has complied with the provisions of law. The commissioner shall annually make a tabular statement and synopsis of the several statements as accepted by the commissioner.

(3) The commissioner shall furnish to all insurance companies doing business in this state blanks for the filing of statements as required by law. The commissioner, on retiring from office, shall deliver to his or her qualified successor all furniture, papers, and property pertaining to the commissioner's office.

(4) It is the duty of the commissioner to examine all requests and applications for licenses to be issued under the authority of part 4 of article 2 of this title, and the commissioner is authorized to refuse to issue any such licenses until the commissioner is satisfied of the qualifications and general fitness of the applicant in accordance with the requirements of the insurance laws.

(5) It is the duty of the commissioner to make such investigations and examinations as are authorized by this title (except article 15) and article 14 of title 24, C.R.S., and to investigate such information as is presented to the commissioner by authority that the commissioner believes to be reliable pertaining to violation of the insurance laws of Colorado, and it is the commissioner's duty to present the result of such investigations and examinations for further investigation and prosecution to either the district attorney of the proper judicial district or the attorney general when, in the commissioner's opinion, such violations justify such action.

(6) Any publication circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.

(7) It is the duty and responsibility of the commissioner to supervise the business of insurance in this state to assure that it is conducted in accordance with the laws of this state and in such a manner as to protect policyholders and the general public.

(8) It is the duty of the commissioner to examine all requests and applications from insurers for certificates of authority to be issued pursuant to section 10-3-105. The commissioner is authorized to refuse to issue any such certificates of authority until the commissioner is reasonably satisfied as to the qualifications and general fitness of the insurer to comply with the requirements of the provisions of this title (except article 15) and article 14 of title 24, C.R.S.

(9) It is the duty of the commissioner to transmit all surcharges, costs, taxes, penalties, and fines collected by the division of insurance under any provision of this title (except article 15) and article 14 of title 24, C.R.S., to the department of the treasury. All funds so transmitted shall be credited to the general fund; except that any funds collected by the commissioner as reimbursement for out-of-state travel costs in conjunction with the examination of an insurance company or with an activity to improve regulation of insurance companies are hereby continuously appropriated to the division of insurance in addition to any other funds appropriated for its normal operation.

(10) It is the duty of the commissioner to encourage the dissemination to the public of general information concerning insurance by those engaged in the business of insurance, so as to work toward informed choices of insurance needs and options.

(11) It is the duty of the commissioner to evaluate insurance policies for long-term care to determine their compliance with the provisions of article 19 of this title and to provide insurance companies with a written statement indicating the results of such determination.

(12) It is the duty of the commissioner to oversee the operation of electronic data interchange projects for purposes of uniform billing and electronic data exchange for health benefit coverages in Colorado. In carrying out such duties, the commissioner shall coordinate with the departments of labor and employment, public health and environment, and health care policy and financing, as appropriate.

(13) (a) If determined appropriate for purposes of licensure of provider networks and individual providers as provided in section 6-18-302 (1)(b), C.R.S., the commissioner may adopt rules after consultation with providers and other appropriate persons that set forth standards or requirements specific to licensed provider networks or licensed individual providers concerning solvency and operational capacity or the performance of services consistent with the extent of risk being accepted by the licensed provider network or licensed individual provider.

(b) In determining the need for and the content of such rules, the commissioner shall take into consideration:

(I) The differences between licensed provider networks or licensed individual providers and the type, amount, and extent of risk they accept and services they provide as compared with that accepted by traditional sickness and accident insurers, nonprofit hospital, medical-surgical, and health service corporations, and health maintenance organizations;

(II) The types of information the commissioner would need to assess a provider network or individual provider's ability to accept and manage risk and monitor material changes in the financial solvency or operational capabilities of a provider network or individual provider;

(III) The need to protect consumers, monitor the financial solvency of licensed provider networks and licensed individual providers, and assure the provision of services to consumers, including reasonable access to coverage, according to contractual obligations; and

(IV) Whether such rules would give a licensed provider network or licensed individual provider an unreasonable competitive advantage or disadvantage as compared to traditional insurers, nonprofit hospital, medical-surgical, and health service corporations, and health maintenance organizations offering similar products under similar circumstances.

(c) The commissioner may also consider whether rates are excessive, inadequate, or unfairly discriminatory.

(d) The commissioner may establish a fee to cover the direct and indirect costs of the regulation of provider networks pursuant to the provisions of this subsection (13) and part 3 of article 18 of title 6, C.R.S.



§ 10-1-109. Rules of commissioner

(1) The commissioner may establish, and from time to time amend, such reasonable rules as are necessary to enable the commissioner to carry out the commissioner's duties under the laws of the state of Colorado.

(2) The commissioner shall adopt rules to ensure that payments to the subsequent injury fund created in section 8-46-101, C.R.S., the workers' compensation cash fund, created in section 8-44-112 (7), C.R.S., the cost containment fund created in section 8-14.5-108, C.R.S., and the major medical insurance fund created in section 8-46-202, C.R.S., from surcharges on premiums paid for policies of workers' compensation insurance that feature deductibles in excess of the limit set forth in section 8-44-111 (1), C.R.S., reflect the value of any reduction in premium achieved through the use of such deductibles. Such rules shall apply only to claims made on policies issued or renewed after the effective date of the rules. In adopting such rules, the commissioner shall determine the most effective method of establishing the value of deductibles in excess of such limits and ensuring that payments reflect such value.



§ 10-1-110. Grounds and procedure for suspension or revocation of certificate or license of entities

(1) The certificate of authority of an insurance company to do business in this state may be revoked or suspended by the commissioner for any reason specified in this title and article 14 of title 24, C.R.S. Specifically, the certificate may be suspended or revoked by the commissioner for reasons that include, but are not limited to:

(a) Insolvency or impairment, as defined in section 10-3-212;

(b) Failure to meet the requirements of section 10-3-201;

(c) Refusal or failure to submit an annual report, as required by section 10-3-109, or any other report required by law or by lawful order of the commissioner;

(d) Doing an unauthorized insurance business in another state, as set forth in section 10-1-117;

(e) Failure to comply with the provisions of its own charter or bylaws, if such failure renders its operation hazardous to the public or to its policyholders;

(f) Failure to submit to examination or any legal obligation relative thereto;

(g) Refusal to pay the cost of examination, as authorized by law;

(h) Use of methods that, although not otherwise specifically proscribed by law, nevertheless render its operation hazardous, or its condition unsound, to the public or to its policyholders;

(i) Failure to otherwise comply with the law of this state, if such failure renders its operation hazardous to the public or to its policyholders;

(j) Use of practices or existence of conditions that render its financial position unsound to the public or its policyholders.

(2) If the commissioner finds upon examination, hearing, or other evidence that any foreign or domestic insurance company has committed any of the acts specified in subsection (1) of this section, or any other act specified in this title and article 14 of title 24, C.R.S., for which the penalty is suspension or revocation of the certificate of authority, the commissioner may suspend or revoke such certificate of authority, if he or she deems it in the best interest of the public and the policyholders of the company, notwithstanding any other provision of said references. Notice of any revocation shall be published in one or more daily newspapers in Denver that have a general state circulation. Before suspending or revoking any certificate of authority of an insurance company, the commissioner shall grant the company fifteen days in which to show cause why such action should not be taken. Any final decision of the commissioner to suspend or revoke a certificate of authority or license of any person or entity regulated by the division of insurance shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.

(3) If the commissioner suspends the license or certificate of authority of any entity regulated by the division of insurance, such license or certificate may be revoked one year after the date of suspension if the reason for such suspension is not corrected by the entity. The suspension or revocation of a license or certificate of authority of any entity regulated by the division of insurance shall automatically result in the suspension or revocation, as appropriate, of any license of any insurance agent of any such entity.

(4) If the commissioner finds upon examination or other evidence that any foreign or domestic insurance company has committed any act specified in subsection (1) of this section, the commissioner after notice and hearing may issue an order requiring that the insurance company cease and desist committing such act. If the commissioner believes an emergency exists, the commissioner may enter a cease-and-desist order at once, and a hearing shall be held as soon as practicable. Pending such hearing and decision thereon, the emergency order shall remain in effect subject to the power of the commissioner on the commissioner's own motion or on petition to vacate such order.



§ 10-1-111. Invoking aid of courts

The commissioner, through the attorney general, may invoke the aid of the courts through injunction or other proper process, mandatory or otherwise, to enforce any proper order made by the commissioner or action taken by the commissioner; but nothing in this title (except article 15) and article 14 of title 24, C.R.S., shall be construed to prevent the company or person affected by any order, ruling, proceeding, act, or action of the commissioner, or any person acting on behalf and at instance of the commissioner, from testing the validity of the same in any court of competent jurisdiction, through injunction, appeal, or other proper process or proceeding, mandatory or otherwise.



§ 10-1-112. Policy conditions required by other states

The policies of a domestic insurance company, when issued or delivered in any other state, territory, district, or country, may contain any provision required by the laws of the state, territory, district, or country in which the same are issued, anything in this title (except article 15) and article 14 of title 24, C.R.S., to the contrary notwithstanding.



§ 10-1-113. No seal required on policies

All policies or contracts made or entered into by any domestic company may be made with or without the seal thereof. The policies or contracts shall be subscribed by the president or such other officers as may be designated by the bylaws for that purpose, and shall be attested by the secretary, and, being so subscribed, shall be obligatory upon such company.



§ 10-1-114. Sale of premium notes prohibited

It is unlawful for any insurance company or any agent thereof who has accepted a premium note in payment for a policy of insurance to hypothecate, sell, assign, dispose of, or attempt to collect said note prior to the delivery of said insurance policy to the applicant.



§ 10-1-115. Penalty

If any insurance company or any agent of any such company violates any of the provisions of section 10-1-114, the commissioner has the power and is authorized to revoke the certificate of authority of any company so offending or to cancel the license of any such agent who violates any provisions of section 10-1-114.



§ 10-1-116. Defamation of other companies

It is unlawful for any insurance company doing business in this state, or any officer, director, clerk, employee, or agent thereof, to make, verbally or otherwise, publish, print, distribute, or circulate, or cause the same to be done, or in any way to aid, abet, or encourage the making, printing, publishing, distributing, or circulating of any pamphlet, circular, article, literature, or statement of any kind that is defamatory of any other insurance company doing business in this state, or licensed to sell its capital stock within this state, that contains any false and malicious criticism or false and malicious statement calculated to injure such company in its reputation or business. Any officer, director, clerk, employee, or agent of any insurance company violating the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for a term of not more than twelve months, or by both such fine and imprisonment.



§ 10-1-117. Company unauthorized in other states

If, upon investigation, the commissioner finds that any insurance company incorporated under the laws of Colorado is doing business in another state or territory without having first procured a license or authority from such state or territory, if any is required, authorizing it to do business therein, the commissioner may revoke the authority of such company to do business in this state.



§ 10-1-118. Foreign companies - unsatisfied judgments - suspension

(1) If a judgment against a foreign insurance company is unsatisfied, and execution has issued on said judgment, and the return of the sheriff discloses that the sheriff cannot fully satisfy such judgment, the judgment creditor or judgment creditor's attorney may file with the commissioner, in triplicate, a complaint setting forth such facts. The commissioner shall mail a copy of such complaint to the home office of such insurance company, at the address shown in the records of the division of insurance, and a copy to the Colorado office or the Colorado general agent of such insurance company.

(2) If said insurance company does not, within thirty days after such mailing, pay and discharge said judgment or show good cause to the commissioner for the failure to pay such judgment, the commissioner, upon satisfactory proof of the allegations of the complaint, shall forthwith suspend the license or right of such insurance company to do business in this state. If good cause, previously shown, ceases to exist and the judgment remains unpaid, the commissioner shall suspend such license or right.

(3) The commissioner shall reinstate the license or right to do business in this state when the insurance company has fully paid such judgment.



§ 10-1-119. Insurance vending machines prohibited

No policy or contract of insurance of any kind shall be sold or dispensed through any mechanical device or vending machine, but this section shall not be construed as to prevent the use of office machines of any type by an insurance company. Insurance shall be sold only by an insurance producer, as defined in section 10-2-103 (6).



§ 10-1-120. Reporting of medical malpractice claims

(1) Each insurance company licensed to do business in this state and engaged in the writing of medical malpractice insurance for licensed practitioners shall send to the Colorado medical board, in the form prescribed by the commissioner of insurance, information relating to each medical malpractice claim against a licensed practitioner that is settled or in which judgment is rendered against the insured.

(2) The insurance company shall provide such information as is deemed necessary by the Colorado medical board to conduct a further investigation and hearing.



§ 10-1-121. Reporting of malpractice claims against physical therapists

(1) Each insurance company licensed to do business in this state and engaged in the writing of malpractice insurance for physical therapists licensed under article 41 of title 12, C.R.S., shall send to the director of the division of professions and occupations, in the department of regulatory agencies, in the form prescribed by the commissioner of insurance, information relating to each claim involving physical therapy malpractice or against any such physical therapist that is settled or in which judgment is rendered against the insured.

(2) Every insurance company licensed to do business in this state that makes payment under a policy of insurance in settlement of a claim of physical therapy malpractice, or in satisfaction of a judgment for such malpractice, shall report to the secretary of health and human services, in accordance with 42 U.S.C. secs. 11131 and 11134, the following information:

(a) The name of any physical therapist for whose benefit the payment is made;

(b) The amount of the payment;

(c) The name, if known, of any hospital with which the physical therapist is affiliated or associated;

(d) A description of the acts or omissions and injuries or illnesses upon which the action or claim was based; and

(e) Such other information as the secretary of health and human services determines is required for appropriate interpretation of the information so reported.



§ 10-1-122. Reporting of malpractice claims against architects

Each insurance company doing business in this state and engaged in the writing of malpractice insurance for architects shall send to the state board of licensure for architects, professional engineers, and professional land surveyors, in the form prescribed by the commissioner, information relating to each malpractice claim against a licensed architect or a corporation, partnership, or group of persons practicing architecture that is settled or in which judgment is rendered against the insured within ninety days after the effective date of such settlement or judgment.



§ 10-1-123. Reporting of claims against plumbers

Each insurance company licensed to do business in this state and engaged in the writing of insurance for plumbers shall send within ninety days to the examining board of plumbers, in the form prescribed by the commissioner, information relating to each malpractice claim against a licensed plumber that is settled or in which judgment is rendered against the insured.



§ 10-1-124. Reporting of podiatric malpractice claims

(1) Each insurance company licensed to do business in this state and engaged in the writing of malpractice insurance for licensed podiatrists shall send to the Colorado podiatry board, in the form prescribed by the commissioner, information relating to each malpractice claim against a licensed podiatrist that is settled or in which judgment is rendered against the insured.

(2) Such information shall include any information deemed necessary by the Colorado podiatry board to conduct a further investigation and hearing.



§ 10-1-125. Reporting of malpractice claims against optometrists

(1) Each insurance company licensed to do business in this state and engaged in the writing of malpractice insurance for optometrists shall send to the state board of optometry, in the form prescribed by the commissioner, information relating to each malpractice claim against a licensed optometrist that is settled or in which judgment is rendered against the insured.

(2) Such information shall include any information deemed necessary by the state board of optometry to conduct a further investigation and hearing.



§ 10-1-125.5. Reporting of malpractice claims against naturopathic doctors

Each insurance company licensed to do business in this state and engaged in writing malpractice insurance for naturopathic doctors registered under article 37.3 of title 12 shall send to the director of the division of professions and occupations in the department of regulatory agencies, in the form prescribed by the commissioner, information relating to each malpractice claim against a registered naturopathic doctor that is settled or in which judgment is rendered against the insured naturopathic doctor. The insurance company shall include any information the director determines necessary to enable the director to conduct a further investigation and hearing.



§ 10-1-126. Training program for persons working with the aging

The division of insurance shall develop a training program for persons working with the aging on the local level that will enable them to assist the elderly in dealing with their medicare supplemental insurance problems.



§ 10-1-127. Discretionary use of administrative law judges

Whenever the commissioner or the division of insurance pursuant to this title or any other provision of law is obligated or authorized to hold a hearing, the commissioner, at his or her discretion, may designate an employee of the division of insurance who has administrative responsibilities to act as a hearing officer or may use the services of an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., to conduct the hearing according to the "State Administrative Procedure Act". Any decision by such a designated hearing officer or appointed administrative law judge shall be an initial decision and, in the absence of an appeal to the division of insurance or a review upon motion of the commissioner as provided in section 24-4-105, C.R.S., shall thereupon become the decision of the division of insurance. Any final decision of the commissioner or the division of insurance shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-1-128. Fraudulent insurance acts - immunity for furnishing information relating to suspected insurance fraud - legislative declaration

(1) For purposes of this title, articles 40 to 47 of title 8, C.R.S., and articles 6, 7, 29.5, 32, 33, 35, 36, 38, 40, 41, 41.5, and 43 of title 12, C.R.S., a fraudulent insurance act is committed if a person knowingly and with intent to defraud presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, a purported insurer, or any producer thereof any written statement as part or in support of an application for the issuance or the rating of an insurance policy or a claim for payment or other benefit pursuant to an insurance policy that he or she knows to contain false information concerning any fact material thereto or if he or she knowingly and with intent to defraud or mislead conceals information concerning any fact material thereto. For purposes of this section, "written statement" includes a patient medical record as such term is defined in section 18-4-412 (2)(a), C.R.S., and any bill for medical services.

(2) (a) The general assembly finds and declares that insurance fraud is expensive; that it increases premiums and places businesses at risk; and that it reduces consumers' ability to raise their standards of living and decreases the economic vitality of this state. The general assembly further finds and declares that the state of Colorado must aggressively confront the problem of insurance fraud by facilitating the detection of and reducing the occurrence of fraud through stricter enforcement and deterrence and by encouraging greater cooperation among consumers, the insurance industry, and the state in coordinating efforts to combat insurance fraud.

(b) Colorado has addressed insurance fraud in various statutes, including but not limited to the civil and administrative provisions found in this section, part 4 of article 2 of this title, parts 1, 2, 9, and 11 of article 3 of this title, and numerous other provisions of this title. It has also been addressed in criminal provisions found in parts 1, 2, and 3 of article 2 of title 18, part 1 of article 4 of title 18, part 1 of article 5 of title 18, and section 18-5-205, C.R.S. These statutory provisions impose regulatory oversight and severe civil and criminal penalties on authorized and unauthorized insurance companies and other persons who commit insurance fraud. The purpose of this section is to further improve regulatory oversight of licensed persons who commit insurance fraud and provide additional remedies to aggrieved persons.

(3) An allegation of a fraudulent insurance act shall not excuse an insurance company from its duty to promptly investigate a claim.

(4) (a) Each insurance company licensed to do business in this state that, in a lawsuit involving a fraudulent insurance act, obtains a judgment or settlement against a person who is licensed by the state of Colorado and whose services are compensated in whole or in part, directly or indirectly, by insurance claim proceeds shall send notice of such settlement or judgment to the appropriate Colorado state licensing board, in the form prescribed by the executive director of the department of regulatory agencies. No cause of action shall arise against any insurance company or individual for providing information as provided in this subsection (4).

(b) Every person who, in a lawsuit involving a fraudulent insurance act, obtains a judgment or settlement against a person who is licensed by the state of Colorado and whose services are compensated in whole or in part, directly or indirectly, by insurance claim proceeds, may send to the appropriate Colorado state licensing board notice of such settlement or judgment. No cause of action shall arise against any person for providing information as provided in this subsection (4).

(c) Every person who obtains a judgment or settlement involving a fraudulent insurance act by an insurance company or an agent of an insurance company may send to the Colorado division of insurance within the department of regulatory agencies notice of such judgment or settlement, including any evidence of a fraudulent insurance act. No cause of action shall arise against any person for providing information as provided in this subsection (4).

(5) (a) Every licensed insurance company doing business in Colorado shall prepare, implement, and maintain an insurance anti-fraud plan; except that this subsection (5) shall not apply to entities whose principal business is the assumption of reinsurance, reinsurance agreements, or reinsurance claims transactions. Insurance companies approved by the commissioner under article 5 of this title may be required, as a condition of such approval, to maintain an insurance anti-fraud plan. Each anti-fraud plan shall outline specific procedures, appropriate to the type of insurance provided by the insurance company in Colorado, to:

(I) Prevent, detect, and investigate all forms of insurance fraud, including fraud by the insurance company's employees and agents, fraud resulting from false representations or omissions of material fact in the application for insurance, renewal documents, or rating of insurance policies, claims fraud, and security of the insurance company's data processing systems;

(II) Educate appropriate employees about fraud detection and the company's anti-fraud plan;

(III) Provide for the hiring of or contracting for one or more fraud investigators;

(IV) Report suspected or actual insurance fraud to the appropriate law enforcement and regulatory entities in the investigation and prosecution of insurance fraud.

(b) The commissioner of insurance may review a licensed insurance company's anti-fraud plan in connection with a market conduct examination to determine whether such plan complies with the requirements of paragraph (a) of this subsection (5).

(c) Every licensed insurance company doing business in this state shall include, as part of its annual report as required in section 10-3-109, a summary of its anti-fraud efforts as described in paragraph (a) of this subsection (5).

(d) The anti-fraud plan of an insurance company and the summary of anti-fraud efforts prepared as required in paragraph (c) of this subsection (5) are not public records and are exempted from article 72 of title 24, C.R.S.; are proprietary and not subject to public examination; and are not discoverable or admissible under the Colorado rules of civil procedure in any civil litigation.

(e) Any insurance company or producer of an insurance company that has committed a fraudulent insurance act shall be subject to available disciplinary action by the commissioner of insurance.

(f) The responsibility of an insurance company under this section to prevent, detect, and investigate insurance fraud shall not excuse its duty to comply with section 10-3-1104 or any other applicable insurance law.

(6) (a) Each insurance company shall provide on all printed applications for insurance, or on all insurance policies, or on all claim forms provided and required by an insurance company, or required by law, whether printed or electronically transmitted, a statement, in conspicuous nature, permanently affixed to the application, insurance policy, or claim form substantially the same as the following:

It is unlawful to knowingly provide false, incomplete, or misleading facts or

information to an insurance company for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance, and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory agencies. (b) This subsection (6) shall not apply to reinsurance contracts, reinsurance agreements, or reinsurance claims transactions.



§ 10-1-129. Fraudulent insurance acts - enforcement

The attorney general shall have concurrent jurisdiction with the district attorneys of this state to investigate and prosecute allegations of criminal conduct related to insurance fraud pursuant to this title and titles 8 and 18, C.R.S. The cost to the attorney general of such investigations and prosecutions shall be paid from fees collected from entities regulated by the division pursuant to section 24-31-104.5, C.R.S.



§ 10-1-130. Availability of sickness, health, and accident insurance

(1) The commissioner shall assess the availability of sickness, health, and accident insurance in Colorado with a view to identifying specific groups of persons to whom such coverage is unavailable by virtue of cost, preexisting condition, or other circumstances.

(2) Repealed.



§ 10-1-131. Duties to third parties - rules

(1) Pursuant to rules promulgated by the commissioner, an insurer shall notify any additional insured by endorsement on a general liability policy, whose interests are affected by a claim, of the results of the insurer's investigation of such claim and the status of the claim within a reasonable period of time as determined by the commissioner. Such notice shall include a statement confirming or denying coverage of the claim and, if coverage is denied, the reasons for denying coverage of the claim or any portion of the claim. In the event coverage has not been determined, a copy of the reservation of rights letter shall constitute sufficient notice.

(2) Failure to notify any additional insured by endorsement on a general liability policy pursuant to this section shall subject the insurer to the provisions of sections 10-3-1108 and 10-3-1109.

(3) The provisions of this section shall not apply to those claims under a general liability policy upon which a lawsuit has been filed.



§ 10-1-132. Oversight of the general assembly

Nothing in this title shall limit the ability of the general assembly to direct the accounting principles to be used by insurers authorized in this state in order to create uniformity.



§ 10-1-133. Consumer insurance council - creation - advisory body - appointment of members - meetings - consumers' choice award - repeal

(1) There is hereby created in the division the consumer insurance council, also referred to in this part 1 as the "council". The council shall be an advisory body to the commissioner concerning matters of interest to the public. Nothing in this section shall divest the commissioner of his or her authority to regulate the business of insurance.

(2) The council shall consist of up to fifteen members, all of whom shall represent consumer organizations. To the greatest extent possible, the council shall reflect the geographic diversity of the state and seek representation from each congressional district. Insurance producers, insurance industry representatives, and actively practicing health care providers are not eligible for membership on the council. Members of the council shall be appointed by the commissioner and shall serve two-year terms with a maximum of three consecutive terms. Members shall serve without compensation; except that members who reside outside of the Denver metropolitan area may be reimbursed for mileage to attend meetings in Denver. The council shall act by consensus.

(3) The council shall meet no more than eight times per year. All meetings of the council shall be open to the public. General meetings of the council shall be held at the office of the division. The council may meet in other locations of the state as agreed upon by the council. Notwithstanding any provision of subsection (2) of this section to the contrary, if the council meets in a location outside of the Denver metropolitan area, members of the council may be reimbursed for mileage to attend the meeting. A council member may request a special meeting. Requests for special meetings shall be made to the chair of the council. All members of the council may request topics of discussion for the council. Members of the council may participate in meetings via telephonic communications.

(4) Three or more unexcused absences of a member of the council shall be grounds for the removal of the member. The chair of the council, in consultation with the commissioner, shall determine whether a member with three or more unexcused absences shall continue service on the council. If a member is removed, the commissioner shall appoint a new member to serve the remaining portion of the two-year term.

(5) (a) The council shall elect a chair from its membership. The chair shall serve a one-year term and may be elected to another one-year term.

(b) The council shall elect a vice-chair from its membership. The vice-chair shall serve in the absence of the chair. The vice-chair shall serve a one-year term and may be elected to another one-year term.

(5.5) The council may issue an annual consumers' choice award to a health insurance carrier that has achieved the lowest rates, highest benefits ratio, and lowest complaint ratio for each line of insurance. In choosing the carrier to receive the award, the council may also consider carrier-provided consumer education, the extent of collaboration with the community to meet the needs of the people the carrier serves, health care transparency, health care innovation, the extent of consumer choice regarding health care plans, and other relevant consumer-related choices as determined by the council.

(6) This section is repealed, effective July 1, 2018; except that, prior to its repeal, the council shall be reviewed pursuant to section 2-3-1203, C.R.S.



§ 10-1-134. Office of insurance ombudsman - plan - report to joint budget committee

On or before September 15, 2008, the commissioner shall present a plan to the joint budget committee of the general assembly regarding the establishment of an office of insurance ombudsman. The plan shall include an assessment of the need to establish the office, a plan to implement the office, and the estimated costs associated with establishing and maintaining the office. The plan shall require the ombudsman to assist consumers with issues related to insurance availability, claims processing, coverage questions, and other matters related to insurance consumer education and assistance.



§ 10-1-135. Reimbursement for benefits - limitations - notice - definitions - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) When a payer of benefits seeks repayment of the benefits provided to an injured party, the repayment reduces the amount available to the injured party to compensate him or her for injuries and damages other than the cost of medical care and medical services;

(b) Reimbursement or repayment of benefits should not be permitted when the injured party would not be fully compensated for his or her injuries and damages;

(c) It is in the best interests of the citizens of this state to ensure that each insured injured party recovers full compensation for bodily injury caused by the act or omission of a third party, and that such compensation is not diminished by repayment, reimbursement, or subrogation rights of the payer of benefits;

(d) This law regulating insurance and health benefit plans is intended to ensure that an injured party who recovers damages for bodily injuries caused by a third party and receives benefits pursuant to an insurance policy, contract, or benefit plan is fully compensated for his or her injuries and damages before the payer of benefits may seek repayment of benefits provided to the injured party;

(e) In the absence of this section, payers of benefits may seek repayment of benefits out of a recovery obtained by the injured party without paying attorney fees incurred by the injured party in obtaining the recovery, thereby benefitting from attorney services for which they did not pay;

(f) This section is intended to require a payer of benefits to pay a proportionate share of the attorney fees when the payer of benefits is a beneficiary of the attorney services paid for by the injured party.

(2) As used in this section, unless the context otherwise requires:

(a) "Benefits" means payment or reimbursement of health care expenses, health care services, disability payments, lost wage payments, or any other benefits of any kind, including discounts and write-offs, provided to or on behalf of an injured party under a policy of insurance, contract, or benefit plan with an individual or group, whether or not provided through an employer.

(b) "Injured party" means a person who has sustained bodily injury as the result of the act or omission of a third party, has pursued a personal injury or similar claim against the third party or has made a claim under his or her uninsured or underinsured motorist coverage, and has received benefits as a policyholder, participant, or beneficiary from the payer of benefits. "Injured party" includes the personal representative of the estate of an injured party or the legal representative of a person under a disability as provided in article 81 of title 13, C.R.S.

(c) (I) "Payer of benefits" means any insurer, health maintenance organization, health benefit plan, preferred provider organization, employee benefit plan, other insurance policy or plan, or any other payer of benefits. "Payer of benefits" includes a fiduciary of an insurer, plan, or other payer of benefits.

(II) "Payer of benefits" does not include a program of medical assistance under the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S., or the children's basic health plan, as defined in article 8 of title 25.5, C.R.S.

(d) "Recovery" means recovery of a monetary award from a third party through either settlement or judgment to compensate an injured party for bodily injury sustained as a result of an act or omission of the third party. "Recovery" includes benefits paid or settlement of claims under uninsured or underinsured motorist coverage pursuant to section 10-4-609.

(3) (a) (I) Reimbursement or subrogation pursuant to a provision in an insurance policy, contract, or benefit plan is permitted only if the injured party has first been fully compensated for all damages arising out of the claim. Any provision in a policy, contract, or benefit plan allowing or requiring reimbursement or subrogation in circumstances in which the injured party has not been fully compensated is void as against public policy.

(II) This paragraph (a) does not limit the right of an insurer to seek reimbursement or subrogation to recover amounts paid for property damage or the right of an insurer providing uninsured or underinsured motorist coverage pursuant to section 10-4-609 to an injured party to pursue claims against an at-fault third party, and any amounts recovered by such insurer shall not be reduced pursuant to paragraph (c) of this subsection (3).

(b) If the injured party is fully compensated and reimbursement or subrogation of benefits is authorized, the reimbursement or subrogation amount cannot exceed the amount actually paid by the payer of benefits to cover benefits under the policy, contract, or benefit plan or, for health care services provided on a capitated basis, the amount equal to eighty percent of the usual and customary charge for the same services by health care providers that provide health care services on a noncapitated basis in the geographic region in which the services are rendered.

(c) The amount recoverable, if any, by the payer of benefits for reimbursement or subrogation shall be reduced by an amount equal to the payer of benefits' proportionate share of the attorney fees and expenses incurred by or on behalf of the injured party in making the recovery, based on the ratio of the amount of attorney fees and expenses incurred to the amount of the recovery.

(d) (I) If the injured party makes a recovery of an amount that is less than the total amount of coverage available under any third-party liability insurance policy or uninsured or underinsured motorist coverage pursuant to section 10-4-609, there is a rebuttable presumption that the injured party has been fully compensated. If the injured party makes a recovery of an amount equal to the total amount of coverage available under all third-party liability insurance policies and uninsured or underinsured motorist coverages, there is a rebuttable presumption that the injured party has not been fully compensated.

(II) If the injured party obtains a judgment, the amount of the judgment is presumed to be the amount necessary to fully compensate the injured party.

(4) (a) (I) Any disputes between the payer of benefits and the injured party regarding entitlement to reimbursement or subrogation shall be resolved in accordance with this paragraph (a), regardless of whether administrative remedies contained in the policy, contract, or benefit plan documents have been exhausted by the injured party.

(II) If the injured party obtains a recovery that is less than the sum of all damages incurred by the injured party and intends to enforce the requirements of subsection (3) of this section, the injured party shall notify the payer of benefits within sixty days of receipt of each recovery. The notice shall include the total amount and source of the recovery; the coverage limits applicable to any available insurance policy, contract, or benefit plan; and the amount of any costs charged to the injured party. If recovery was obtained through a settlement agreement that contains a confidentiality provision that affects the information required by this subparagraph (II), the confidentiality provision is unenforceable as to the disclosure of the required information.

(III) If the payer of benefits disputes that the injured party's recovery is less than the sum of all damages incurred by the injured party, the dispute shall be resolved by arbitration. The payer of benefits may request arbitration of the dispute to determine the extent to which the payer of benefits may be entitled to share in the recovery pursuant to subsection (3) of this section. The payer of benefits may request arbitration no later than sixty days after receipt of any notice under subparagraph (II) of this paragraph (a).

(IV) If the payer of benefits requests arbitration of the dispute, the injured party and the payer of benefits shall jointly choose an arbitrator to resolve the dispute. If the injured party and the payer of benefits cannot agree on an arbitrator, the dispute shall be resolved by a panel of three arbitrators selected as follows:

(A) The injured party shall select one arbitrator;

(B) The payer of benefits shall select one arbitrator; and

(C) The arbitrators chosen by the parties pursuant to sub-subparagraphs (A) and (B) of this subparagraph (IV) shall select the third arbitrator.

(b) If the arbitrator determines that the amount of the recovery does not fully compensate the injured party for his or her damages, the payer of benefits shall have no right to repayment, reimbursement, or subrogation.

(5) A payer of benefits shall not deny or refuse to provide any plan benefits otherwise available to an injured party because of the existence of a potential personal injury or similar claim or the resolution of a personal injury or similar claim.

(6) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), a payer of benefits shall not bring a direct action for subrogation or reimbursement of benefits against a third party allegedly at fault for the injury to the injured party or an insurer providing uninsured motorist coverage.

(II) If an injured party has not pursued a claim against a third party allegedly at fault for the injured party's injuries by the date that is sixty days prior to the date on which the statute of limitations applicable to the claim expires, a payer of benefits may bring a direct action for subrogation or reimbursement of benefits against an at-fault third party. Nothing in this subparagraph (II) precludes an injured party from pursuing a claim against the at-fault third party after the payer of benefits brings a direct action pursuant to this subparagraph (II), and the payer of benefits' right to reimbursement or subrogation is limited by subsection (3) of this section.

(b) A third party shall not include a payer of benefits that is claiming repayment or reimbursement pursuant to subsection (3) of this section as a copayee on any check or draft in payment of a settlement with or judgment for or on behalf of the injured party.

(7) (a) A payer of benefits shall not delay, withhold, or otherwise reduce benefits:

(I) Because the obligation to pay benefits results from an act or omission for which a third party may be liable; or

(II) As a means of enforcing or attempting to enforce a claim for reimbursement or subrogation.

(b) Nothing in this subsection (7) prohibits the coordination of benefits between or among payers of benefits.

(8) When a payer of benefits obtains reimbursement of benefits paid in accordance with this section, the payer of benefits shall apply the amount of the reimbursement as a credit against any lifetime maximum benefit contained in the policy, plan, or contract under which the benefits were paid.

(9) Any language in an insurance policy, contract, or benefit plan that is contrary to this section is void and unenforceable. Although such language is unenforceable, nothing in this section requires an insurer to modify and refile with the commissioner, prior to the standard filing date, an insurance policy, contract, or benefit plan that contains language that is contrary to this section.

(10) Nothing in this section modifies:

(a) The requirement of section 13-21-111.6, C.R.S., regarding the reduction of damages based on amounts paid for the damages from a collateral source. The fact or amount of any collateral source payment or benefits shall not be admitted as evidence in any action against an alleged third-party tortfeasor or in an action to recover benefits under section 10-4-609.

(b) Lien rights of hospitals pursuant to section 38-27-101, C.R.S., or of the department of health care policy and financing pursuant to section 25.5-4-301 (5), C.R.S.; or

(c) Subrogation and lien rights granted to workers' compensation carriers or self-insured employers pursuant to section 8-41-203, C.R.S.



§ 10-1-136. Insurance policies - language other than English

(1) An insurer may conduct transactions in a language other than English.

(2) An insurer authorized to offer insurance in this state may provide insurance policies, endorsements, riders, and any explanatory or advertising materials in a language other than English. If an insurer opts to provide an insurance policy, endorsement, or rider to the customer in a language other than English, the insurer must also provide the English version at the same time. In the event of a dispute or complaint regarding the insurance or advertising materials, the English language version of the insurance document controls the resolution of the dispute or complaint.

(3) A non-English language policy delivered or issued for delivery in this state is deemed to be in compliance with articles 4 and 16 of this title if the insurer certifies that the policy is translated from an English language policy that is in compliance with this title. An insurer shall maintain copies of all translated policies, endorsements, riders, and any explanatory or advertising materials and make them available for review by the commissioner upon request.



§ 10-1-137. Electronic delivery of documents - when permitted - definitions - consent - construction with other laws

(1) As used in this section, unless the context otherwise requires:

(a) Delivered or delivery "by electronic means" to a party includes:

(I) Delivery to an electronic mail address at which the party has consented to receive notices or documents; and

(II) Posting on an electronic network or website accessible to the party via the internet, mobile application, computer, mobile device, tablet, or any other electronic device if the party is given separate notice of the posting by either:

(A) Electronic mail to the electronic mail address at which the party has consented to receive notice; or

(B) Any other delivery method that has been consented to by the party.

(b) "Party" means any recipient of a notice or document required as part of an insurance transaction. The term includes an applicant, an insured, a policyholder, and an annuity contract holder.

(2) Subject to subsection (4) of this section, any notice to a party or any other document required under applicable law in an insurance transaction or that is to serve as evidence of insurance coverage may be delivered, stored, and presented by electronic means if it meets the requirements of the "Uniform Electronic Transactions Act", article 71.3 of title 24, C.R.S.

(3) Delivery of a notice or document in accordance with this section is equivalent to any delivery method required under applicable law, including delivery by first class mail; first class mail, postage prepaid; certified mail; certificate of mail; or certificate of mailing.

(4) A notice or document may be delivered by electronic means by an insurer to a party under this section if:

(a) The party has affirmatively consented to that method of delivery and has not withdrawn the consent;

(b) The party, before giving consent, is provided with a clear and conspicuous statement informing the party of:

(I) Any right or option of the party to have the notice or document provided or made available in paper or another nonelectronic form;

(II) The right of the party to withdraw consent to have a notice or document delivered by electronic means and any conditions or consequences imposed if the consent is withdrawn;

(III) Whether the party's consent applies:

(A) Only to the particular transaction as to which the notice or document must be given; or

(B) To identified categories of notices or documents that may be delivered by electronic means during the course of the party's relationship with the insurer;

(IV) The means, after consent is given, by which the party may obtain a paper copy of a notice or document delivered by electronic means; and

(V) The procedure a party must follow to withdraw consent to have a notice or document delivered by electronic means and to update information needed to contact the party electronically;

(c) The party:

(I) Before giving consent, is provided with a statement of the hardware and software requirements for access to and retention of a notice or document delivered by electronic means; and

(II) Consents electronically, or confirms consent electronically, in a manner that reasonably demonstrates that the party can access information in the electronic form that will be used for notices or documents delivered by electronic means as to which the party has given consent; and

(d) If, after the party consents, a change in the hardware or software requirements needed to access or retain a notice or document delivered by electronic means creates a material risk that the party will not be able to access or retain a subsequent notice or document to which the consent applies, the insurer:

(I) Provides the party with a statement of:

(A) The revised hardware and software requirements for access to and retention of a notice or document delivered by electronic means; and

(B) The right of the party to withdraw consent without the imposition of any condition or consequence that was not disclosed under subparagraph (II) of paragraph (b) of this subsection (4); and

(II) Provides the party with a complete and updated version of the information listed in paragraph (b) of this subsection (4).

(5) This section does not affect any requirement related to the content or timing of a notice or other document required under applicable law.

(6) If a provision of this title or other applicable law requiring a notice or document to be provided to a party expressly requires verification or acknowledgment of receipt of the notice or document, the notice or document may be delivered by electronic means only if the method used provides for verification or acknowledgment of receipt.

(7) The legal effectiveness, validity, or enforceability of any contract or policy of insurance executed by a party shall not be denied solely because of the failure to obtain electronic consent or confirmation of consent of the party in accordance with subparagraph (II) of paragraph (c) of subsection (4) of this section.

(8) (a) A withdrawal of consent by a party:

(I) Does not affect the legal effectiveness, validity, or enforceability of a notice or document delivered by electronic means to the party before the withdrawal of consent is effective; and

(II) Is effective within a reasonable period of time after receipt of the withdrawal by the insurer.

(b) An insurer's failure to comply with paragraph (d) of subsection (4) of this section may be treated, at the election of the party, as a withdrawal of consent for purposes of this section.

(9) This section does not apply to a notice or document delivered by electronic means before August 6, 2014, to a party who, before that date, had consented to receive notice or documents in an electronic form otherwise allowed by law.

(10) If the consent of a party to receive certain notices or documents in an electronic form is on file with an insurer before August 6, 2014, and the insurer intends to deliver additional notices or documents to such party in an electronic form pursuant to this section, then, before delivering the additional notices or documents by electronic means, the insurer shall notify the party of:

(a) Any notices or documents that may be delivered by electronic means under this section that were not previously delivered electronically; and

(b) The party's right to withdraw consent to have notices or documents delivered by electronic means.

(11) (a) Except as otherwise provided by law, if an oral communication or a recording of an oral communication from a party can be reliably stored and reproduced by an insurer, the oral communication or recording qualifies as a notice or document delivered by electronic means for purposes of this section.

(b) If a provision of this title or other applicable law requires a signature or notice or document to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by the provision, is attached to or logically associated with the signature, notice, or document.

(12) (a) This section shall not be construed to modify, limit, or supersede the provisions of the federal "Electronic Signatures in Global and National Commerce Act", Pub.L. 106-229, as amended.

(b) In the event of any conflict between this section and the "Uniform Electronic Transactions Act", article 71.3 of title 24, C.R.S., this section controls.



§ 10-1-138. Internet posting of standard insurance provisions - conditions - notice of revisions

(1) Notwithstanding any provision of section 10-1-137 to the contrary, standard insurance policies and endorsements that do not contain personally identifiable information may be mailed, delivered, or posted on the insurer's website. If the insurer elects to post insurance policies and endorsements on its website in lieu of mailing or delivering them to the insured, it shall comply with all of the following conditions:

(a) The policies and endorsements must be accessible on the website and remain so for as long as the policies are in force.

(b) The policies and endorsements must be posted in a manner that enables the insured to print and save the policies and endorsements using programs or applications that are widely available on the internet and free to use.

(c) The insurer shall provide the following information in, or simultaneously with, each declarations page provided at the time of issuance of the initial policy and any renewals of that policy:

(I) A description of the exact policy and endorsement forms purchased by the insured;

(II) A method by which the insured may obtain, upon request and without charge, a paper or electronic copy of each policy and endorsement purchased by the insured; and

(III) The internet address where the insured's policies and endorsements are posted.

(d) The insurer shall archive its expired policies and endorsements for at least five years and make them available upon request.

(e) The insurer shall provide the insured with notice, in the same manner in which the insurer customarily communicates with the insured, of:

(I) Any changes to the forms or endorsements;

(II) The insured's right to obtain, upon request and without charge, a paper copy of the forms or endorsements; and

(III) The internet address where the forms or endorsements are posted.



§ 10-1-139. Confidentiality

(1) Except as otherwise provided by law, when the commissioner conducts an investigation, all documents, including working papers, claim files, recorded information, electronic mail, and all copies of those documents, that are produced or obtained by or disclosed to the commissioner or any other person in the course of the investigation shall be treated as confidential until the commissioner concludes the investigation. After an investigation is concluded, the records are subject to the "Colorado Open Records Act", part 2 of article 72 of title 24.

(2) This section does not apply to an examination conducted pursuant to part 2 of this article 1 or to a market conduct surveillance conducted pursuant to part 3 of this article 1.



§ 10-1-140. Subpoena authority

The division may issue subpoenas, administer oaths, and examine under oath any person as to any matter relevant to the regulatory authority of the division. Upon the failure or refusal of a person to obey a subpoena, the division may petition a court of competent jurisdiction for an order, which order is enforceable through contempt proceedings, compelling the person to appear and testify or produce documentary evidence. The commissioner may arrange for the services of an administrative law judge appointed pursuant to part 10 of article 30 of title 24 to take evidence and to make findings and report them to the commissioner.



§ 10-1-141. Investigations - rules

(1) The commissioner may contract, pursuant to section 24-50-504 (2)(c) and (2)(e), with a person that has technical or subject matter expertise or skill and experience in investigative techniques to assist the division in performing investigations of a company or producer pursuant to this title 10 when the commissioner determines that the division lacks sufficient technical expertise to perform the investigation. Investigations conducted pursuant to this section do not include market conduct surveillance actions conducted pursuant to part 3 of this article 1. The commissioner shall, by rule, establish when contract investigators may be used for investigations. The rules must include out-of-state travel requirements, criteria for when special expertise is required for the investigation, and a requirement that there must be a significant pattern of complaints or a well-documented allegation against a company for an investigation to be warranted.

(2) The investigated company or producer shall pay the reasonable fees and expenses of a person retained or designated for investigations of the company or producer pursuant to subsection (1) of this section directly to the retained or designated person, as determined by the commissioner. The investigated company or producer may contest the amount of fees and expenses charged by the retained or designated person by filing an objection with the commissioner, setting forth the charges that the investigated company or producer considers to be unreasonable and the basis for the claim that the charges are unreasonable. A disputed amount is not due unless the commissioner reviews the objection and makes a written finding that the disputed charges were reasonable in relation to the investigation performed.






Part 2 - Examinations

§ 10-1-201. Legislative declaration

The general assembly finds, determines, and declares that it is necessary to establish an effective and efficient system for examining the activities, operations, financial conditions, and affairs of all persons transacting the business of insurance in this state and all persons otherwise subject to the jurisdiction of the commissioner. The provisions of this part 2 are intended to enable the commissioner to adopt a flexible system of examinations that directs resources as may be deemed appropriate and necessary for the administration of the insurance and insurance-related laws of this state.



§ 10-1-202. Definitions

SECOND OF TWO VERSIONS OF THIS SECTION

As used in this part 2, unless the context otherwise requires:

(1) "Company" means any person or group of persons engaging in or proposing or attempting to engage in any transaction or kind of insurance or surety business and any person or group of persons who may otherwise be subject to any administrative, regulatory, or taxing authority of the commissioner as well as any advisory organization or rating organization as defined in section 10-4-402.

(2) "Examination" means a formal financial examination, as well as informal examinations, conducted by the commissioner for the purpose of determining compliance with the law.

(3) "Examiner" means any individual or firm authorized by the commissioner to conduct an examination under this part 2.

(4) "Informal examination" means all inquiries by the division into the financial condition of a company, other than the formal financial examination of a company that must be conducted once every five years pursuant to section 10-1-203 (1).

(5) "Insurance department" means the commissioner or other government official or agency of a state other than Colorado exercising powers and duties substantially equivalent to those of the commissioner or the division.

(6) "Insurer" means any person, firm, corporation, association, or aggregation of persons doing an insurance business and subject to the insurance supervisory authority of, or to liquidation, rehabilitation, reorganization, or conservation by, the commissioner or any equivalent insurance supervisory official of another state.

(7) "NAIC" or "national association of insurance commissioners" means the organization of insurance regulators from the fifty states, the District of Columbia, and the four United States territories.

(8) "Person" means any individual, aggregation of individuals, trust, association, partnership, or corporation, or any agent or affiliate thereof.



§ 10-1-203. Authority, scope, and scheduling of examinations

(1) The commissioner or the commissioner's designee may conduct an examination or investigation of any company as often as the commissioner, in the commissioner's sole discretion, deems appropriate but shall, at a minimum, conduct a formal financial examination of every insurer licensed in this state not less frequently than once every five years; except that this does not include eligible nonadmitted insurers regulated in accordance with article 5 of this title. In scheduling financial or market conduct examinations and in determining their nature, scope, and frequency, the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, complaint analyses, underwriting and claims practices, pricing, product solicitation, policy form compliance, market share analyses, and other criteria as set forth in the most recent available edition of the examiners' handbook adopted by the national association of insurance commissioners.

(1) The commissioner or the commissioner's designee may conduct an examination of any company as often as the commissioner, in the commissioner's sole discretion, deems appropriate but shall, at a minimum, conduct a formal financial examination of every insurer licensed in this state not less frequently than once every five years; except that this does not include eligible nonadmitted insurers regulated in accordance with article 5 of this title 10. In scheduling financial examinations and in determining their nature, scope, and frequency, the commissioner shall consider matters such as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, and other criteria as set forth in the most recent available edition of the examiners' handbook adopted by the national association of insurance commissioners.

(2) For purposes of completing an examination of any company under this part 2, the commissioner may examine or investigate any person or the business of any person insofar as such examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the company.

(3) In lieu of a financial examination under this part 2 of any foreign or alien insurer licensed in this state, the commissioner may accept an examination report on the company as prepared by the insurance department for the company's state of domicile or port-of-entry state; except that such reports may only be accepted if:

(a) The insurance department was, at the time of the examination, accredited under the national association of insurance commissioners' financial regulation standards and accreditation program; or

(b) The examination is performed under the supervision of an accredited insurance department or with the participation of one or more examiners who are employed by such an accredited state insurance department and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by the examiners' insurance department.



§ 10-1-204. Conduct of examinations - conferences

(1) (a) In conducting the examination, the examiners shall observe those guidelines and procedures set forth in the most recent available edition of the examiners' handbook adopted by the national association of insurance commissioners and the Colorado insurance examiners handbook. The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

(1) (a) In conducting the examination, the examiners shall observe those guidelines and procedures set forth in the examiners' handbook adopted by the national association of insurance commissioners and the Colorado insurance examiners handbook. The commissioner may also employ other guidelines or procedures as the commissioner deems appropriate.

(b) An examination under this article shall not be limited to an examination of the financial condition of a company but may, in the discretion of the commissioner, also include all other activities and affairs of the company.

(b) Repealed.

(2) (a) Every company or person from whom information is sought and all officers, directors, and agents thereof shall provide to the examiners timely, convenient, and free access at reasonable hours at its offices to all books, records, accounts, papers, tapes, computer records, and other documents relating to the property, assets, business, and affairs of the company being examined. If the examination is an examination as defined in section 10-1-202 (3), such company or person shall make such books, records, and documents available for examination or inspection at the office location of the division when the commissioner determines that it is reasonably cost-effective to do so. The officers, directors, employees, and agents of the company or person shall facilitate the examination and aid in the examination so far as it is in their power to do so.

(2) (a) Every company or person from whom information is sought and all officers, directors, and agents of the company or person shall provide to the examiners timely, convenient, and free access at reasonable hours at its offices to all books, records, accounts, papers, tapes, computer records, and other documents relating to the property, assets, business, and affairs of the company being examined. The company or person shall make the books, records, and documents available for examination or inspection at the office location of the division when the commissioner determines that it is reasonably cost-effective to do so. The officers, directors, employees, and agents of the company or person shall facilitate the examination and aid in the examination to the extent it is in their power to do so.

(b) (I) The refusal of any company or any of its officers, directors, employees, or agents to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension, revocation, denial, or nonrenewal of any license or authority held by the company and subject to the commissioner's jurisdiction.

(II) Proceedings for any suspension or revocation pursuant to this subsection (2) shall be conducted in accordance with section 10-1-110.

(3) The commissioner and all examiners shall have the power to issue subpoenas, administer oaths, and examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of any person to obey a subpoena, the commissioner may petition a court of competent jurisdiction for an order, which shall be enforceable through contempt proceedings, compelling the person to appear and testify or produce documentary evidence. The commissioner may arrange for the services of an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the commissioner.

(3) Repealed.

(4) Any person who knowingly or willfully testifies falsely in reference to any matter material to an investigation, examination, or inquiry is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.

(4) Any person who knowingly or willfully testifies falsely in reference to any matter material to an examination or inquiry is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than five thousand dollars, by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.

(5) Any person who knowingly or willfully makes any false certificate, entry, or memorandum upon any of the books or papers of a company or upon any statement filed or offered to be filed in the division or used in the course of any examination, inquiry, or investigation, with the intent to deceive the commissioner or any person appointed by the commissioner to make such examination, inquiry, or investigation, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not less than two months nor more than twelve months, or by both such fine and imprisonment.

(5) Any person who knowingly or willfully makes any false certificate, entry, or memorandum upon any of the books or papers of a company or upon any statement filed or offered to be filed in the division or used in the course of any examination or inquiry, with the intent to deceive the commissioner or any person appointed by the commissioner to conduct or make the examination or inquiry, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than five thousand dollars, by imprisonment in the county jail for not less than two months nor more than twelve months, or by both such fine and imprisonment.

(6) (a) In addition to any other powers granted to the commissioner in this section or in any other provision of law, the commissioner may require any company, entity, or new applicant to be examined by independent examiners certified by the society of financial examiners or the insurance regulatory examiners society, actuaries who are members of the American academy of actuaries, or by any other qualified and competent loss reserve specialists, independent risk managers, independent certified public accountants, auditors, other examiners of insurance companies, or combination of such persons. Any domestic company may make a request to the commissioner to be so examined.

(b) The commissioner may accept, as part of any such examination, reports made by any person qualified and competent to conduct the examination as set forth in this subsection (6). No such person nor any member of such person's immediate family shall be officers of, connected with, or financially interested in the company, entity, or applicant being examined other than as policyholders, nor shall they be financially interested in any other corporation or person affected by the examination or by any related investigation or hearing. Such persons shall keep strictly confidential all information, regardless of its source, obtained through any examination or about any examinee and shall disclose such information only to the commissioner or the examinee upon the specific request of either. The commissioner shall establish guidelines for assuring the neutrality of those persons to be authorized to supplement the examination procedures authorized in this section. The reasonable expenses and charges of persons so retained or designated shall be paid directly by the examinee to such persons. The examinee may contest the amount of fees, costs, and expenses charged to it by such persons by filing an objection with the commissioner which sets forth the charges that the examinee considers to be unreasonable and the basis for the claim that the charges are unreasonable. No amounts that are so disputed will be due to the examiner unless and until the commissioner has reviewed the objection and made a written finding that the disputed charges were reasonable in relation to the examination performed.

(b) (I) The commissioner may accept, as part of an examination, reports made by any person qualified and competent to conduct the examination as set forth in this subsection (6); except that neither the person, nor any member of the person's immediate family, may be:

(A) An officer of, connected with, or financially interested in the company, entity, or applicant being examined, other than as a policyholder; or

(B) Financially interested in any other corporation or person affected by the examination or by any related investigation or hearing.

(II) A person that conducts an examination pursuant to this subsection (6) shall keep strictly confidential all information, regardless of its source, obtained through any examination or about any examinee and shall disclose the information only to the commissioner or the examinee upon the specific request of either. The commissioner shall establish guidelines for assuring the neutrality of those persons to be authorized to supplement the examination procedures authorized in this section.

(III) The examinee shall pay the reasonable expenses and charges of a person retained or designated pursuant to this subsection (6) directly to the person. The examinee may contest the amount of fees, costs, and expenses charged by the person by filing an objection with the commissioner, setting forth the charges that the examinee considers to be unreasonable and the basis for the claim that the charges are unreasonable. A disputed amount is not due to the examiner unless the commissioner reviews the objection and makes a written finding that the disputed charges were reasonable in relation to the examination performed.

(7) Nothing contained in this part 2 shall be construed to limit the commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(8) Nothing contained in this part 2 shall be construed to limit the commissioner's authority to use and, if appropriate, to make public, if consistent with section 10-3-414, any final or preliminary examination report, any examiner or company work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action that the commissioner may, in the commissioner's sole discretion, deem appropriate.

(9) (a) The costs of financial examinations of foreign companies made outside the borders of this state and of executive or branch offices of domestic companies located outside the borders of this state shall be paid by the company examined and shall include the expenses of the commissioner and the commissioner's assistants, who shall be paid the same compensation as other examiners on such examinations.

(9) (a) For examinations of foreign companies made outside the borders of this state and of executive or branch offices of domestic companies located outside the borders of this state, the examined company shall pay the costs of the examination, including the expenses of the commissioner and the commissioner's assistants, who must be paid the same compensation as other examiners on such examinations.

(b) The reasonable expenses of market conduct examinations shall be paid by the company examined, but shall not include the compensation of the commissioner and the commissioner's assistants.

(b) Repealed.

(c) (I) There is a presumption that a market conduct examination of a domestic company shall be conducted by the commissioner or the commissioner's assistants unless the commissioner determines that good cause exists to have the examination conducted by a contract examiner.

(II) The commissioner shall develop rules for determining when contract market conduct examiners can be used. Such rules shall include, but shall not be limited to, such factors as out-of-state travel requirements, workload needs, special expertise required for the examination, and market issues requiring an unanticipated examination.

(c) Repealed.

(d) When insurance companies not authorized to do business in this state, companies adjudged insolvent, or companies for any cause withdrawing from this state neglect, fail, or refuse to pay the reasonable charges for examination as approved by the commissioner, such charges shall be paid by the state treasurer from the general fund upon the order of the commissioner, and the amount so paid shall be a first lien upon all assets and property of such company and may be recovered by suit by the attorney general on behalf of the state of Colorado and restored to the general fund.

(10) The commissioner may also examine a company upon the request of five or more of the company's policyholders representing at least one hundred thousand dollars' worth of insurance in force, who shall make affidavit of their belief, with specifications of their reasons therefor in writing, that such company is in an unsound or insolvent condition; but only the United States branches of companies incorporated in foreign countries shall be examined by the commissioner.

(10) Repealed.

(11) For every market conduct examination conducted pursuant to this part 2, the division shall hold:

(a) A preexamination conference between the division and the insurer subject to the examination. The division shall design and conduct the preexamination conference in accordance with the preexamination provisions of the NAIC market conduct examiner's handbook for the parties to discuss:

(I) Early resolution and simplification of issues and any disputes;

(II) Avoidance of the production of unnecessary or duplicative information; and

(III) Facilitation of the complete, accurate, just, speedy, and inexpensive disposition of the examination.

(b) A pre-draft conference between the division, the examiner, and the insurer subject to the examination at least thirty days before the filing of a draft report. The division shall design and conduct the conference in accordance with the examination report provisions of the NAIC market conduct examiner's handbook to facilitate:

(I) The resolution of outstanding issues;

(II) Discussing and resolving corrective actions; and

(III) Reviewing the report before it is printed in draft form.

(11) Repealed.



§ 10-1-205. Financial examination reports

(1) The provisions of this section shall apply to financial examinations and market conduct examinations but shall not apply to informal investigations of consumer complaints except as otherwise provided in paragraph (b) of subsection (8) of this section. Examination reports shall comprise only facts appearing upon the books, records, or other documents of the company, its agents, or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted based upon the facts.

(1) Examination reports must comprise only facts appearing upon the books, records, or other documents of the company, its agents, or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and the conclusions and recommendations as the examiners find reasonably warranted based upon the facts.

(2) No later than sixty days after completion of the examination, the examiner in charge shall file with the division a verified written report of examination under oath. Upon receipt of the verified report, the division shall transmit to the company examined both the report and a notice stating that the company examined shall be afforded a reasonable period not exceeding thirty days, within which to make a written submission or rebuttal with respect to any matters contained in the examination report.

(3) Within thirty days after the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, any written submissions or rebuttals, and any relevant portions of the examiner's work papers and shall enter an order that does one or more of the following:

(a) Adopts the examination report as filed or with specified modifications or corrections; and if the examination report reveals that the company is operating in violation of any law, rule, or prior lawful order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure such violation; or

(b) Rejects the examination report and directs the examiners to reopen the examination for purposes of obtaining additional data, documentation, or information and to refile the report pursuant to subsection (1) of this section; or

(c) Calls for an investigatory hearing, upon no less than twenty days' notice to the company, for purposes of obtaining additional documentation, data, information, and testimony; or

(d) May impose a monetary penalty of not more than three thousand dollars for every act in violation of any law, rule, or prior lawful order of the commissioner described in the report of examination, but not to exceed an aggregate penalty of thirty thousand dollars unless the company knew or reasonably should have known that its conduct was in violation of any law, rule, or prior lawful order of the commissioner, in which case the penalty shall not be more than thirty thousand dollars for every act or violation, but not to exceed an aggregate penalty of seven hundred fifty thousand dollars annually.

(4) (a) All orders entered pursuant to paragraph (a) of subsection (3) of this section shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner work papers, and any written submissions or rebuttals. Any such order shall be considered a final agency decision and shall be served upon the company by certified mail together with a copy of the adopted examination report. Review of such decision may be sought in the district court in and for the city and county of Denver and shall be governed by the "State Administrative Procedure Act", article 4 of title 24, C.R.S. Within sixty days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(4) (a) All orders entered pursuant to subsection (3)(a) of this section must be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner work papers, and any written submissions or rebuttals. The order is a final agency decision and must be served upon the company by certified mail together with a copy of the adopted examination report. Notwithstanding the requirements of section 10-1-127, the final agency decision is subject to judicial review by the district court pursuant to section 24-4-106.Within thirty days after issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that the directors have received a copy of the adopted report and related orders.

(b) Any hearing conducted under paragraph (c) of subsection (3) of this section by the commissioner or an authorized representative shall be conducted as a nonadversarial, confidential, investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the commissioner's review of relevant work papers or by the written submission or rebuttal of the company. Such hearing shall not be subject to the "State Administrative Procedure Act", article 4 of title 24, C.R.S. Within twenty days after the conclusion of any such hearing, the commissioner shall enter an order pursuant to paragraph (a) of subsection (3) of this section.

(c) The commissioner shall not appoint an examiner as an authorized representative to conduct the hearing. The hearing shall proceed expeditiously with discovery by the company limited to the examiner's work papers that tend to substantiate any assertions set forth in any written submission or rebuttal. The commissioner or representative may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation, whether under the control of the division, the company, or other persons. The documents produced shall be included in the record. Testimony taken by the commissioner or representative shall be under oath and preserved for the record.

(d) The hearing shall proceed with the commissioner or representative posing questions to the persons subpoenaed. Thereafter, the company and the division may present testimony relevant to the investigation. The company and the division shall be permitted to make closing statements and may be represented by counsel of their choice.

(e) Any order issued by the commissioner pursuant to paragraph (d) of subsection (3) of this section may be appealed directly to the court of appeals.

(e) Any order issued by the commissioner pursuant to subsection (3)(d) of this section may be appealed to the district court.

(5) Upon the adoption of the examination report pursuant to paragraph (a) of subsection (3) of this section, the commissioner shall continue, for at least thirty days, to hold the content of the examination report as private and confidential information except to the extent provided in subsection (2) of this section. Thereafter, the commissioner may open the report for public inspection unless a court of competent jurisdiction has stayed its publication.

(6) No provision of this title shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto to the insurance division of this or any other state or country, or to law enforcement officials of this or any other state, or to any agency of the federal government at any time subject to the written agreement of the recipient to hold such information confidential and to treat it in a manner consistent with this part 2.

(7) In the event the commissioner determines that regulatory action is appropriate as a result of any examination, the commissioner may initiate any proceedings or actions as provided by law.

(8) Confidentiality of ancillary information. (a) All working papers, recorded information, documents, and copies thereof that are produced or obtained by or disclosed to the commissioner or any other person in the course of a financial or market conduct examination made under this part 2 shall be given confidential treatment, are not subject to subpoena, and may not be made public by the commissioner or any other person except to the extent provided in subsection (5) of this section; except that access to such materials may be granted to the national association of insurance commissioners. Disclosure of the said materials shall be made only upon the prior written agreement of the recipient to hold such information confidential as required by this section or upon the prior written consent of the company to which it pertains.

(b) When an informal investigation of a consumer complaint is conducted by the commissioner, all working papers, claim files, recorded information, and documents, and all copies thereof, that are produced or obtained by or disclosed to the commissioner or any other person in the course of an informal investigation shall be given confidential treatment until the informal investigation is concluded by the commissioner. After an informal investigation is concluded, the records shall no longer be considered confidential except as otherwise provided in article 72 of title 24, C.R.S., relating to public records.

(8) Confidentiality of ancillary information. (a) All working papers, recorded information, documents, and copies thereof that are produced or obtained by or disclosed to the commissioner or any other person in the course of an examination made under this part 2 or in the course of analysis of the financial condition of the company by the commissioner are confidential, are not subject to subpoena, and may not be made public by the commissioner or any other person except to the extent provided in subsection (5) of this section; except that the commissioner may grant the NAIC access to the materials. Disclosure of the materials may be made only upon the prior written agreement of the recipient to hold the information confidential as required by this section or upon the prior written consent of the company to which it pertains.

(b) Neither the commissioner nor any person who received the documents, materials, or other information while acting under the authority of the commissioner, including the NAIC and its affiliates and subsidiaries, may testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (8)(a) of this section.



§ 10-1-206. Conflict of interest

(1) No examiner may be appointed by the commissioner if such examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this part 2; except that this section shall not be construed to automatically preclude an examiner from being:

(a) A policyholder or claimant under an insurance policy;

(b) A grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

(c) An investment owner in shares of regulated diversified investment companies; or

(d) A settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed.

(2) Notwithstanding any provision of this section to the contrary, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions even though such persons may from time to time be similarly employed or retained by persons subject to examination under this part 2.



§ 10-1-207. Immunity from liability - prohibited activity

(1) No cause of action shall arise, nor shall any liability be imposed, against the commissioner, the commissioner's authorized representatives, or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this part 2.

(2) No cause of action shall arise, nor shall any liability be imposed, against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this part 2, if such act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(3) This section does not abrogate or modify in any way any common-law or statutory privilege or immunity heretofore enjoyed by any person identified in subsection (1) of this section.

(4) A person identified in subsection (1) of this section shall be entitled to an award of attorney fees and costs if such person is the prevailing party in a civil action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this part 2 and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(5) An insurer shall not take any retaliatory personnel action against an employee because the employee provides information to or testifies before the commissioner conducting a market conduct investigation into the practices of the insurer.

(5) An insurer shall not take any retaliatory personnel action against an employee because the employee provides information to or testifies before the commissioner conducting an examination into the practices of the company.

(6) (a) An employee who has been the subject of a retaliatory personnel action in violation of subsection (5) of this section may institute a civil action in a court of competent jurisdiction for relief within one year after the date of the alleged retaliatory action.

(b) A court of competent jurisdiction may order relief as follows:

(I) Reinstatement of the employee to the same position held before the retaliatory personnel action or an equivalent position;

(II) Reinstatement of full benefits and seniority rights; and

(III) Compensation for lost wages and benefits.

(c) Upon a determination that an insurer has taken a retaliatory personnel action, the court may award costs of the action together with reasonable attorney fees.



§ 10-1-208. Informal investigations

SECOND OF TWO VERSIONS OF THIS SECTION

(Repealed)



§ 10-1-209. Short title

SECOND OF TWO VERSIONS OF THIS SECTION

(Repealed)



§ 10-1-210. Market analysis procedures

SECOND OF TWO VERSIONS OF THIS SECTION

(Repealed)



§ 10-1-211. Protocols for market conduct actions

SECOND OF TWO VERSIONS OF THIS SECTION

(Repealed)



§ 10-1-212. Targeted, on-site market conduct examinations - rules

SECOND OF TWO VERSIONS OF THIS SECTION

(Repealed)



§ 10-1-213. Confidentiality requirements

SECOND OF TWO VERSIONS OF THIS SECTION

(Repealed)



§ 10-1-214. Market conduct surveillance personnel

SECOND OF TWO VERSIONS OF THIS SECTION

(Repealed)



§ 10-1-215. Fines and penalties

SECOND OF TWO VERSIONS OF THIS SECTION

(Repealed)



§ 10-1-216. Participation in national market conduct databases

SECOND OF TWO VERSIONS OF THIS SECTION

(Repealed)



§ 10-1-217. Coordination with other states through NAIC

SECOND OF TWO VERSIONS OF THIS SECTION

The commissioner shall share information and coordinate the division's examination efforts with other states through the NAIC.



§ 10-1-218. Additional duties of commissioner

(1) At least once a year and more frequently if deemed necessary, the commissioner shall make available to insurers and other entities subject to this title information on new laws and rules, enforcement actions, and other information the commissioner deems pertinent to ensure compliance with market conduct requirements. The commissioner shall determine an appropriate manner in which to provide the information to insurers. The failure of the commissioner to provide any such information shall not be a defense for any insurer that fails to comply with an insurance law or rule of this state.

(1) Repealed.

(2) (a) The commissioner shall designate a specific person or persons within the division whose responsibilities shall include the receipt of information from employees of insurers and licensed entities concerning violations of laws or rules by insurers. The designated person or persons shall be provided with proper training on the handling of the information, including procedures to maintain the confidentiality of the communication for purposes of this section.

(b) The information received pursuant to this subsection (2) is a confidential communication and is not public information.






Part 3 - Market Conduct

§ 10-1-301. Legislative declaration

The general assembly finds, determines, and declares that it is necessary to establish an effective and efficient system for reviewing, evaluating, and analyzing the activities, operations, and affairs of all persons transacting the business of insurance in this state and all persons otherwise subject to the jurisdiction of the commissioner. This part 3 is intended to enable the commissioner to adopt a flexible system of review, evaluation, and analysis that directs resources as may be deemed appropriate and necessary for the administration of the insurance and insurance-related laws of this state.



§ 10-1-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of insurance, the commissioner's deputies, or the division of insurance.

(2) "Company" means any person or group of persons engaging in or proposing or attempting to engage in any transaction or kind of insurance or surety business or any person or group of persons who may otherwise be subject to any administrative, regulatory, or taxing authority of the commissioner, as well as any advisory organization or rating organization as defined in section 10-4-402.

(3) "Complaint" means any written communication, or oral communication that is subsequently converted to a written form, that expresses a grievance or dissatisfaction with a specific person or entity subject to regulation by the division.

(4) "Division" means the division of insurance, the commissioner of insurance, or a government official or agency of a state other than Colorado exercising powers and duties substantially equivalent to those of the commissioner or the division.

(5) "Market analysis" means a process whereby market conduct surveillance personnel collect and analyze information from filed schedules, surveys, required reports, and other sources in order to develop a baseline understanding of the marketplace and to identify patterns or practices of companies that deviate from the norm or that may pose risk to the insurance consumer.

(6) "Market conduct examination" includes any type of examination as set forth in the Market Regulation Handbook that assesses a company's compliance with the laws, rules, and regulations applicable to the company. Market conduct examinations include desk examinations, on-site examinations, follow up examinations, and targeted examinations.

(7) "Market conduct surveillance" means any of the full range of activities that the commissioner may initiate to assess and address the market practices of any company licensed or registered pursuant to this title 10 to conduct business in this state, including market analysis, interrogatories, and market conduct examinations.

(8) "Market conduct surveillance personnel" means those individuals employed by or under contract with the commissioner to collect, analyze, review, or act on information about the insurance marketplace that identifies patterns or practices of companies.

(9) "Market Regulation Handbook" means the guidelines developed and issued by the NAIC that are designed to be used to conduct uniform, standardized market conduct surveillance.

(10) "NAIC" or "national association of insurance commissioners" means the organization of insurance regulators from the fifty states, the District of Columbia, and the four United States territories.

(11) "Person" means any individual, aggregation of individuals, trust, association, partnership, or corporation, or any agent or affiliate thereof.

(12) "Standard data request" means the set of field names and descriptions developed and adopted by the NAIC for use by market conduct surveillance personnel in an examination.

(13) "Third-party model or product" means a model or product provided by an entity separate from and not under direct or indirect corporate control of the company using the model or product.



§ 10-1-303. Market analysis - market conduct surveillance

(1) The commissioner may perform market analysis by gathering and analyzing information from data currently available to the commissioner, information from surveys, data calls, or reports that are submitted regularly to the commissioner, information collected by the NAIC, and information from a variety of other sources in both the public and private sectors in order to develop a baseline understanding of the marketplace and to identify for further review companies or practices that deviate from the norm or that may pose a potential risk to the insurance consumer. The commissioner shall use the Market Regulation Handbook as a guide in performing the market analysis.

(2) (a) If the commissioner determines that further inquiry into a particular company or practice is needed, the commissioner may consider the continuum of other types of market conduct surveillance as specified in this subsection (2)(a). The commissioner shall inform the company in writing of the type of market conduct surveillance selected if it involves company participation or response. The types of market conduct surveillance include:

(I) Correspondence with the company;

(II) Company interviews;

(III) Information gathering;

(IV) Policy and procedure reviews;

(V) Interrogatories;

(VI) Review of company self-evaluations and voluntary compliance programs;

(VII) Self-audits; and

(VIII) Market conduct examinations.

(b) (I) The commissioner shall take steps reasonably necessary to eliminate requests for information that duplicate information provided as part of a company's financial statement, the NAIC's market conduct annual statement, or other required surveys, data calls, or reports that are submitted regularly to the commissioner.

(II) The commissioner may coordinate the market conduct surveillance and findings of this state with market conduct surveillance and findings of other states.

(3) Nothing in this section requires the commissioner to conduct market analysis prior to initiating any other type of market conduct surveillance.



§ 10-1-304. Authority and scope of market conduct surveillance - rules

(1) The commissioner may conduct market conduct surveillance of any company as often as the commissioner, in the commissioner's sole discretion, deems appropriate. When initiating market conduct surveillance and in determining its nature, scope, and frequency, the commissioner may consider any market analysis performed pursuant to section 10-1-303 and any other criteria as set forth in the most recent available edition of the Market Regulation Handbook.

(2) For purposes of completing market conduct surveillance of any company under this part 3, the commissioner may review, evaluate, or analyze any person or the business of any person to the extent the action is, in the sole discretion of the commissioner, necessary or material to the market conduct surveillance.

(3) In conducting market conduct surveillance, market conduct surveillance personnel shall consider those guidelines and procedures set forth in the most recent available edition of the Market Regulation Handbook. The commissioner may also employ other standard insurance industry guidelines or procedures the commissioner deems appropriate.

(4) Any person who knowingly or willfully testifies falsely in reference to any matter material to any market conduct surveillance, or who knowingly or willfully makes any false certificate, entry, or memorandum upon any of the books or papers of a company or upon any statement filed or offered to be filed with the commissioner or used in the course of any market conduct surveillance or inquiry is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.

(5) (a) Every company or person from whom information is sought and all officers, directors, and agents of the company or person shall provide to the market conduct surveillance personnel timely, convenient, and free access to all books, records, accounts, papers, tapes, computer records, and other documents relating to the property, assets, business, and affairs of the company. The officers, directors, employees, and agents of the company or person shall facilitate the market conduct surveillance and aid in the review, evaluation, or analysis to the extent it is in their power to do so.

(b) (I) The refusal of any company or any of its officers, directors, employees, or agents to submit to any type of market conduct surveillance or to comply with any reasonable written request of market conduct surveillance personnel is grounds for suspension, revocation, denial, or nonrenewal of any license or authority held by the company and subject to the commissioner's jurisdiction.

(II) Proceedings for any suspension or revocation pursuant to this subsection (5)(b) must be conducted in accordance with section 10-1-110.

(6) (a) The company subject to market conduct surveillance shall pay the reasonable fees and expenses of the market conduct surveillance.

(b) (I) The commissioner or the commissioner's assistants shall conduct market conduct surveillance of a domestic company unless the commissioner determines that good cause exists to have the market conduct surveillance conducted by contract market conduct surveillance personnel.

(II) The commissioner shall adopt rules for determining when contract market conduct surveillance personnel may be used and the reasonable fees and expenses that the company subject to the market conduct surveillance shall pay. The rules must include factors such as travel requirements, workload needs, special expertise required for the market conduct surveillance, and market issues requiring any unanticipated market conduct surveillance.

(c) When an insurance company not authorized to do business in this state, a company adjudged insolvent, or a company withdrawing from this state for any cause neglects, fails, or refuses to pay the reasonable fees and expenses for market conduct surveillance as approved by the commissioner:

(I) The state treasurer shall pay the fees and expenses from the general fund upon the order of the commissioner; and

(II) The amount paid is a first lien upon all assets and property of the company and may be recovered by suit filed by the attorney general on behalf of the state of Colorado and credited to the general fund.

(7) Nothing in this part 3 limits the commissioner's authority to terminate or suspend any market conduct surveillance in order to pursue other legal or regulatory action pursuant to the insurance laws of this state.

(8) (a) Where the reasonable and necessary cost of any type of market conduct surveillance is to be assessed against the company subject to the market conduct surveillance, the fee must be consistent with the Market Regulation Handbook. The fees and expenses must be itemized and must include receipts for all applicable expenses, and invoices shall be provided to the division on at least a monthly basis for review prior to submission to the company for payment. The company subject to the market conduct surveillance shall pay fees and expenses at least monthly.

(b) The commissioner shall maintain active management and oversight of costs, including costs associated with the commissioner's own market conduct surveillance personnel and with retaining qualified contract market conduct surveillance personnel. To the extent the commissioner retains outside assistance, the commissioner shall have written protocols that:

(I) Establish and utilize a dispute resolution or arbitration mechanism to resolve conflicts with companies regarding fees and expenses; and

(II) Require disclosure of the terms of the contracts with the outside consultants that will be used, including the fees and hourly rates that may be charged.

(c) A company cannot be required to reimburse any portion of fees under this subsection (8) incurred by market conduct surveillance personnel that exceeds the fees prescribed in the Market Regulation Handbook and any successor documents to that handbook, unless the commissioner demonstrates that the fees prescribed in the Market Regulation Handbook are inadequate under the circumstances of the type of market conduct surveillance conducted.

(d) A company may request an independent audit of the fees and expenses charged within twelve months after the completion of any type of market conduct surveillance. The company is responsible for the cost of the independent audit. Market conduct surveillance personnel shall maintain documentation supporting the fees and expenses charged to the company for at least twelve months after the completion of the market conduct surveillance.



§ 10-1-305. Market conduct examinations

(1) The commissioner may conduct a market conduct examination of any company as often as the commissioner, in the commissioner's sole discretion, deems appropriate; except that the commissioner shall rely upon the state of domicile to conduct market conduct examinations of those eligible nonadmitted insurers regulated in accordance with article 5 of this title 10.

(2) To the extent practicable, the commissioner shall coordinate a market conduct examination of a foreign company authorized under this title 10 to do business in this state with the insurance commissioner of the company's state of domicile.

(3) (a) Except when extraordinary circumstances indicating a risk to consumers requires immediate action, at least sixty days before starting a market conduct examination, the division shall notify the company that a market conduct examination will be performed.

(b) The division shall use the standard data request or a successor or modified product that is substantially similar to the standard data request.

(c) At the same time the notice is sent to the company, the division shall provide notice on the NAIC's examination tracking system or successor NAIC product that a market conduct examination has been scheduled.

(4) (a) Except when extraordinary circumstances indicating a risk to consumers requires immediate action, at least thirty days before starting the market conduct examination, the division shall offer, in writing, to conduct a preexamination conference with the company's examination coordinator and key personnel to discuss:

(I) Early resolution and simplification of procedures;

(II) Avoidance of the production of unnecessary or duplicative information; and

(III) Facilitation of complete, accurate, just, speedy, and inexpensive disposition of the examination.

(b) Except when extraordinary circumstances indicating a risk to consumers requires immediate action, at least thirty days before starting the market conduct examination, the division shall prepare and provide to the company subject to the examination a work plan consisting of the following:

(I) The name and address of the company being examined;

(II) The name and contact information of the market conduct surveillance personnel who will be conducting the examination;

(III) The type of market conduct examination being conducted;

(IV) The scope of the examination;

(V) The date the examination is scheduled to begin;

(VI) A time estimate for the duration of the examination; and

(VII) An estimated cost for the examination.

(c) If a market conduct examination is expanded beyond the scope provided to the company in the work plan, the division shall:

(I) Provide written notice to the company explaining the extent of and reasons for the expansion; and

(II) Provide the company with a revised work plan as soon as practicable.

(5) Before concluding a market conduct examination, the division shall offer, in writing, to hold a predraft conference with the company subject to the examination at least thirty days before filing a draft report. If the company chooses to have a predraft conference, the division shall design and conduct the predraft conference in accordance with the examination report provisions of the Market Regulation Handbook to facilitate:

(a) Resolution of outstanding issues;

(b) Discussion of possible corrective actions;

(c) Review of the examination report before it is filed in draft form; and

(d) Complete, accurate, just, speedy, and inexpensive conclusion of the examination.

(6) (a) The division shall adhere to the following procedure or timeline, unless a mutual agreement is reached with the company to modify the procedure or timeline:

(I) The division shall deliver the draft report to the company within sixty days after completion of the market conduct examination, which is the date when the division confirms in writing that the examination is completed.

(II) The company may respond with written submissions or rebuttals challenging any issue contained in the draft report within thirty days after the date of the draft report. Any issue in the draft report that is not challenged by the company is deemed accepted by the company. The company's written submissions and rebuttals must be included in the market conduct surveillance personnel's work papers.

(III) Unless a mutual agreement is reached to extend the deadline, within thirty days after the period allowed for the company's written submissions or rebuttals ends, the division shall provide to the company a final report. The division shall not include any issues in the final report that were not included in the draft report without providing the company an opportunity to supplement its submissions and rebuttals in order to respond to any new issue. The company must file any supplement to its submissions and rebuttals within fourteen days after the division issues the final report.

(IV) Within thirty days after issuance of the final report, the company must accept the findings of the final report or request a written hearing.

(b) If the company accepts the findings of the final report, the following procedures apply:

(I) The commissioner shall issue an order adopting the final report as written or with specified modifications or corrections within thirty days after the company accepts the report.

(II) (A) The commissioner shall include with an order issued pursuant to subsection (6)(b)(I) of this section findings and conclusions resulting from the commissioner's consideration and review of the final report, relevant market conduct surveillance personnel work papers, and any written submissions or rebuttals.

(B) An order issued pursuant to subsection (6)(b)(I) of this section is a final agency action and shall be served upon the company by certified mail together with a copy of the adopted final report. Within sixty days after issuance of the adopted final report, the company shall file affidavits executed by each of its directors stating under oath that the directors have received a copy of the final report and related orders.

(III) Notwithstanding the requirements of section 10-1-127, if the final agency order modifies or corrects the final report accepted by the company, the company may appeal the modified or corrected portions of the final agency order, including the penalty or all or part of any fine or civil penalty imposed in the order, to the district court pursuant to section 24-4-106. In the absence of any modification or corrections to the final report accepted by the company, the company does not have a right to judicial review of the final agency action adopted by the commissioner except for the right to appeal the penalty or all or part of any fine or civil penalty imposed in the order to the district court pursuant to section 24-4-106.

(c) If the company requests a written hearing, the following procedures apply:

(I) The company must request the written hearing in writing and must specify the issues in the final report that the company is challenging. The company is limited to challenging the issues that were previously challenged in the company's written submission and rebuttal or supplemental submission and rebuttal as provided pursuant to subsections (6)(a)(II) and (6)(a)(III) of this section.

(II) The hearing shall be conducted by written arguments submitted to the commissioner.

(III) Discovery is limited to the market conduct surveillance personnel's work papers that are relevant to the issues the company is challenging. The relevant market conduct surveillance personnel's work papers are deemed admitted and included in the record. No other forms of discovery, including depositions and interrogatories, are allowed, except upon the written agreement of the company and the division.

(IV) Only the company and the division may submit written arguments.

(V) The company must submit its written argument within thirty days after it requests the hearing.

(VI) The division shall submit its written response within thirty days after the end of the period allowed for the company to submit its written argument.

(VII) The commissioner shall issue a decision accompanied by findings and conclusions resulting from the commissioner's consideration and review of the written arguments, the final report, relevant market conduct surveillance personnel work papers, and any written submissions or rebuttals. The commissioner's order is a final agency action and shall be served upon the company by certified mail together with a copy of the final report. Unless the effective date of the final agency order is postponed pursuant to section 24-4-106 (5), within sixty days after issuance of the final agency order, the company shall file affidavits executed by each of its directors stating under oath that the directors have received a copy of the final report and related orders.

(VIII) Any portion of the final report that is not or cannot be challenged by the company is incorporated into the decision of the commissioner.

(IX) Notwithstanding the requirements of section 10-1-127, the commissioner's decision is a final agency action appealable to the district court pursuant to section 24-4-106.

(7) Findings of fact and conclusions of law in the commissioner's final agency action are prima facie evidence in any legal or regulatory action.

(8) (a) The commissioner shall continue to hold the content of any final agency action of a market conduct examination as private and confidential for a period of forty-nine days after the final agency action. After the forty-nine-day period expires, the commissioner shall open the final agency action for public inspection if a court of competent jurisdiction has not stayed its publication.

(b) Nothing in this part 3 prevents the commissioner from disclosing the content of an examination report, preliminary examination report, or results, or any matter relating to a report or results, to the division or to the insurance division of any other state or agency or office of the federal government at any time if the division, agency, or office receiving the report or related matters agrees and has the legal authority to hold it confidential in a manner consistent with this part 3.



§ 10-1-306. Market conduct surveillance personnel

(1) Market conduct surveillance personnel must be qualified by education, experience, and, where applicable, professional designations. The commissioner may supplement the in-house market conduct surveillance staff with qualified outside professional assistance if the commissioner determines that outside assistance is necessary.

(2) The commissioner shall not appoint market conduct surveillance personnel who, either directly or indirectly, have a conflict of interest or are affiliated with the management of or own a pecuniary interest in any person subject to any type of market conduct surveillance under this part 3; except that this section does not preclude market conduct surveillance personnel from being:

(a) A policyholder or claimant under an insurance policy;

(b) A grantor of a mortgage or similar instrument on the market conduct surveillance employee's residence to a regulated entity if done under customary terms and in the ordinary course of business;

(c) An investment owner in shares of regulated diversified investment companies; or

(d) A settlor or beneficiary of a blind trust into which any otherwise impermissible holdings have been placed.

(3) Notwithstanding any provision of this section to the contrary, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or similar individuals who are independently practicing their professions even though those individuals may from time to time be similarly employed or retained by companies subject to market conduct surveillance under this part 3.



§ 10-1-307. Immunity from liability - prohibited activity

(1) A cause of action does not arise, and liability shall not be imposed, against the commissioner, the commissioner's authorized representatives, or any market conduct surveillance personnel employed or appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this part 3.

(2) A cause of action does not arise, and liability shall not be imposed, against any person for communicating or delivering information or data to the commissioner, the commissioner's authorized representative, or any market conduct surveillance personnel pursuant to a market conduct surveillance performed under this part 3, if the communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(3) This section does not abrogate or modify any common-law or statutory privilege or immunity enjoyed by any person identified in subsection (1) of this section.

(4) A person identified in subsection (1) of this section is entitled to an award of attorney fees and costs if the person is the prevailing party in a civil action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this part 3, and the party bringing the action was not substantially justified in bringing the action. For purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(5) (a) A company shall not take any retaliatory personnel action against an employee because the employee provides information pursuant to any type of market conduct surveillance examining the practices of the company.

(b) An employee who has been the subject of a retaliatory personnel action in violation of subsection (5)(a) of this section may institute a civil action in a court of competent jurisdiction for relief within one year after learning of the alleged retaliatory action.

(c) A court of competent jurisdiction may order relief as follows:

(I) Reinstatement of the employee to the same position held before the retaliatory personnel action or to an equivalent position;

(II) Reinstatement of full benefits and seniority rights; and

(III) Compensation for lost wages and benefits.

(d) Upon a determination that a company has taken a retaliatory personnel action, the court may award costs of the action together with reasonable attorney fees.



§ 10-1-308. Rules

In accordance with article 4 of title 24, the commissioner may promulgate reasonable rules that are necessary or proper for implementing and administering this part 3, including rules necessary to align state law with the requirements for accreditation set forth by the NAIC.



§ 10-1-309. Confidentiality requirements

(1) (a) Market conduct surveillance personnel have free and full access to the following documents of and persons associated with the company during regular business hours:

(I) Books;

(II) Records, including any self-evaluation or voluntary compliance program documents;

(III) Employees;

(IV) Officers; and

(V) Directors.

(b) Upon request of market conduct surveillance personnel, a company utilizing a third-party model or product for any of the activities being reviewed shall make the details of the models or products available to the personnel.

(c) (I) The commissioner and any other person in the course of market conduct surveillance shall keep confidential all documents, including working papers, third-party models or products, complaint logs, and copies of any documents created, produced, obtained by, or disclosed to the commissioner, market conduct surveillance personnel, or any other person in the course of market conduct surveillance conducted pursuant to this part 3, and all documents obtained by the NAIC as a result of this part 3. The documents remain confidential beyond the termination of the market conduct surveillance, are not subject to subpoena, and must not be made public at any time or used by the commissioner or any other person, except as provided in subsections (2), (3), and (5) of this section and section 10-1-312.

(II) The commissioner, the division, and any other person in the course of market conduct surveillance shall keep confidential any self-evaluation or voluntary compliance program documents disclosed to the commissioner or other person by a company and the data collected via the NAIC market conduct annual statement. The documents are not subject to subpoena and shall not be made public or used by the commissioner or any other person, except as provided in subsections (2), (3), and (5) of this section and section 10-1-312.

(2) Notwithstanding subsection (1) of this section, and consistent with subsection (3) of this section, in order to assist in the performance of the commissioner's duties, the commissioner may:

(a) Share documents, materials, communications, or other information, including the confidential and privileged documents, materials, or information specified in subsection (1) of this section, with other state, federal, and international regulatory agencies and law enforcement authorities and the NAIC, its affiliates, and subsidiaries, if the recipient agrees to and has the legal authority to maintain the confidentiality and privileged status of the document, material, communication, or other information;

(b) Receive documents, materials, communications, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates or subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, communication, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, communication, or information; and

(c) Enter into agreements governing the sharing and use of information consistent with this section.

(3) Nothing in this part 3 limits:

(a) The commissioner's authority to use, if consistent with section 10-3-414, any final or preliminary examination report, any market conduct surveillance or company work papers or other documents, or any other information discovered or developed during the course of any market conduct surveillance, in the furtherance of any legal or regulatory action initiated by the commissioner that the commissioner may, in the commissioner's sole discretion, deem appropriate; or

(b) The ability of a company to conduct discovery in accordance with section 10-1-305 (6)(c)(III).

(4) Disclosure to the commissioner of documents, materials, communications, or information required as part of any type of market conduct surveillance does not waive any applicable privilege or claim of confidentiality in the documents, materials, communications, or information.

(5) Notwithstanding the confidentiality requirements in subsection (1)(c) of this section, when the commissioner performs any type of market conduct surveillance that does not rise to the level of a market conduct examination, the commissioner may make the final results of the market conduct surveillance, in an aggregated format, available for public inspection in a manner deemed appropriate by the commissioner.



§ 10-1-310. Fines and penalties

(1) As a result of any market conduct surveillance, the commissioner may order a monetary penalty of up to three thousand dollars for every act in violation of any law, rule, or prior lawful order of the commissioner, not to exceed an aggregate penalty of thirty thousand dollars for every act or violation. If the company knew or reasonably should have known that its conduct was in violation of any law, rule, or prior lawful order of the commissioner, the commissioner may order a penalty of up to thirty thousand dollars for every act or violation, not to exceed an aggregate penalty of two hundred thousand dollars in any one calendar year.

(2) The commissioner shall ensure that fines and penalties levied as a result of market conduct surveillance or other action enforcing this part 3 are consistent, reasonable, and justified. Every fine or penalty must relate to the general business practices and compliance activities of insurers and not to clearly infrequent or unintentional random errors that do not cause significant consumer harm.

(3) When determining the appropriate civil penalty for a company and whether to stay any portion of the civil penalty, the commissioner shall consider:

(a) Actions taken by the company to maintain membership in, and comply with the standards of, best-practice organizations that promote high ethical standards of conduct in the marketplace;

(b) The extent to which the company maintains regulatory compliance programs to self-assess, self-report, and remediate problems detected; and

(c) Regulatory compliance programs or corrective actions that a company has instituted voluntarily prior to or during the pendency of any market conduct surveillance in order to remedy violations.

(4) If the commissioner stays any portion of the civil penalty, the commissioner may reinstate the full civil penalty, and may impose additional penalties, if the company fails to remedy the violations.

(5) The commissioner shall include in the final agency order the civil penalty amount per violation for every act in violation of any law, rule, or prior lawful order of the commissioner.



§ 10-1-311. Participation in national market conduct databases

(1) The commissioner shall report market data to the NAIC's market information systems, including the complaint database system, the examination tracking system, and the regulatory information retrieval system, or other successor NAIC products as determined by the commissioner.

(2) (a) The commissioner shall report complaints to the NAIC complaint database system, or its successor product, in accordance with NAIC guidelines. However, before publication of company-specific complaint information by the commissioner, insurance industry personnel shall be given the opportunity to review Colorado-specific complaints assigned to their company in the commissioner's complaints database and request that corrections be made to the data. The commissioner shall review company objections to assigned complaints before publishing company-specific complaints information and shall make corrections to the commissioner's complaints database when appropriate. If the commissioner makes corrections to its complaints database based on errors identified by a company, the commissioner shall send corrected data to the NAIC complaint database system, or its successor product.

(b) The commissioner shall ensure that companies have until at least February 15 to review complaints data for the immediately preceding calendar year. In order for a company's objections to its complaints data information to be considered, the company must review and request any corrections to the prior calendar year's complaints data no later than February 15.

(3) Information maintained by the commissioner shall be compiled in a manner that meets the requirements of the NAIC.



§ 10-1-312. Coordination with other states through NAIC

(1) The commissioner may share information and coordinate the commissioner's market surveillance efforts with other states through the NAIC.

(2) Consistent with section 10-1-309, in order to assist in the performance of the commissioner's duties, the commissioner may:

(a) Share documents, materials, communications, or other information, including the confidential and privileged documents, materials, or information subject to section 10-1-309 (1), with other state, federal, and international regulatory agencies and law enforcement authorities and the NAIC, its affiliates, and subsidiaries, if the recipient agrees to and has the legal authority to maintain the confidentiality and privileged status of the document, material, communication, or other information;

(b) Receive documents, materials, communications, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates or subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, communication, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, communication, or information; and

(c) Enter into agreements governing the sharing and use of information consistent with this section.












Licenses

Article 2 - Licenses

Part 1 - General Provisions

§ 10-2-101. Short title

This article shall be known and may be cited as the "Colorado Producer Licensing Model Act".



§ 10-2-102. Scope - applicability

This article governs the qualifications and procedures for the licensing of insurance producers. This article is intended to simplify and organize some statutory language to improve efficiency, permit the use of new technology, and reduce costs associated with issuing, continuing, and renewing insurance licenses.



§ 10-2-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Catastrophic disaster" means an event, as declared by the president of the United States or the governor, or both, which results in large numbers of deaths or injuries; causes extensive damage or destruction of property or facilities that provide and sustain human needs; produces an overwhelming demand on state and local response resources and mechanisms; causes a severe long-term effect on general economic activity; or severely affects state, local, and private sector capabilities to begin and sustain response activities.

(1.5) "Commissioner" means the commissioner of insurance.

(2) "Health coverage" means accident and health or sickness and accident policies or contracts including other health coverages provided by insurers, health maintenance organizations, or nonprofit hospital and surgical plans.

(2.5) "Home state" means the District of Columbia and any state or territory of the United States in which an insurance producer meets the following:

(a) Maintains the producer's principal place of residence or principal place of business; and

(b) Is licensed to act as an insurance producer.

(3) "Individual" means any private or natural person as distinguished from a partnership, corporation, association, or any foreign or domestic entity as defined in section 7-90-102, C.R.S.

(4) "Insurance" means any of the lines of authority set forth in section 10-2-407 (1).

(5) "Insurance agency" or "business entity" means a corporation, partnership, association, or foreign or domestic entity as defined in section 7-90-102, C.R.S., or other legal entity that transacts the business of insurance.

(6) "Insurance producer" or "producer", except as otherwise provided in section 10-2-105, means:

(a) A person who solicits, negotiates, effects, procures, delivers, renews, continues, or binds:

(I) Policies of insurance for risks residing, located, or to be performed in this state;

(II) Membership in a prepayment plan as defined in parts 2 and 3 of article 16 of this title; or

(III) Membership enrollment in a health care plan as defined in part 4 of article 16 of this title; and

(b) A public adjuster.

(6.5) "Insurer" means every person engaged as principal, indemnitor, surety, or contractor in the business of making contracts of insurance.

(7) "License" means a document issued by the commissioner that authorizes a person to act as an insurance producer for the lines of authority, specified in such document. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier to a binding agreement.

(7.1) "Limited line insurance" means those lines of authority other than those defined in section 10-2-407 (1)(a) to (1)(e) or any other line of insurance that the commissioner may deem necessary to recognize for the purpose of complying with section 10-2-502.

(7.3) "Limited line producer" means a person authorized by the commissioner to sell, solicit, or negotiate limited lines of insurance.

(7.5) "Limited lines credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing the insured credit obligation that the commissioner determines should be designated a form of limited line credit insurance.

(7.7) "Limited lines credit insurance producer" means a person who sells, solicits, or negotiates one or more forms of limited lines credit insurance coverage to individuals through a master, corporate, group, or individual policy.

(7.9) "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract, if the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers or acts as a public adjuster.

(8) "Person" includes any individual or a business entity.

(8.5) "Public adjuster" means any person who, for compensation or any other thing of value on behalf of the insured:

(a) Acts or aids, solely in relation to first-party claims arising under insurance contracts that insure the real or personal property or allied lines of the insured, on behalf of an insured in negotiating for, or effecting, the settlement of a claim for loss or damage covered by an insurance contract;

(b) Advertises for employment as a public adjuster of insurance claims or solicits business or represents himself or herself to the public as a public adjuster of first-party insurance claims for losses or damages arising out of policies of insurance that insure real or personal property or allied lines; or

(c) Directly or indirectly solicits business, investigates or adjusts losses, or advises an insured about first-party claims for losses or damages arising out of policies of insurance that insure real or personal property or allied lines for another person engaged in the business of adjusting losses or damages covered by an insurance policy for the insured.

(9) (Deleted by amendment, L. 2001, p. 1190, § 3, effective January 1, 2002.)

(10) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.

(11) "Solicit" means attempting to sell insurance, asking or urging a person to apply for a particular kind of insurance from a particular company, or asking or urging a person to use the services of, or services in connection with activities as, a public adjuster.

(12) "Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.

(13) "Uniform business entity application" means the current version of the national association of insurance commissioners' uniform business entity application for resident and nonresident business entities.

(14) "Uniform application" means the current version of the national association of insurance commissioners' uniform application for resident and nonresident producer licensing.



§ 10-2-104. Authority of commissioner - rules

Pursuant to the provisions of article 4 of title 24, C.R.S., the commissioner may promulgate reasonable rules for the implementation and administration of the provisions of this article. The commissioner may contract with any party for the purpose of performing any ministerial duty required of the commissioner under this article. All reasonable charges and expenses of such contractors shall be paid directly to the contractors by licensees.



§ 10-2-105. Insurance producer - exemptions from definition

(1) Nothing in this article shall be construed to require an insurer to obtain an insurance producer license. In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

(2) Notwithstanding section 10-2-103 (6), "insurance producer" does not include the following:

(a) Any person who is a regularly salaried officer, director, or employee of an insurance company or an insurance producer and who is engaged in the performance of usual or customary executive, administrative, or clerical duties which do not include the negotiation or solicitation of insurance, so long as the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this state;

(b) Any person who is a salaried employee in the office of an insurance producer or insurer and who devotes full time to clerical and administrative services, including the incidental taking of insurance applications and receipt of premiums in the office of such person's employer, so long as the person does not receive any commission on such applications and the person's compensation is not varied by the volume of applications or premiums taken or received;

(c) An officer, director, or employee whose activities are executive, administrative, managerial, clerical, or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance;

(c.3) An officer, director, or employee whose function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance;

(c.5) An officer, director, or employee who is acting in the capacity of a special agent or agency supervisor assisting insurance producers, where the officer's, director's, or employee's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance;

(c.7) A person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, or group or blanket accident and health insurance or for the purpose of enrolling individuals under plans, issuing certificates under plans, or otherwise assisting in administering plans or performs administrative services related to mass marketed property and casualty insurance, where no commission is paid to the person for the service;

(d) Employers, associations, or their officers, directors, or employees, or the trustees of any employee trust plan, to the extent that such employers, associations, officers, directors, employees, or trustees are engaged in the administration or operation of any program of employee benefits for their own employees or the employees of their subsidiaries or affiliates, which program involves the use of insurance issued by an insurer; except that such employers, associations, officers, directors, employees, or trustees shall not in any manner be compensated, directly or indirectly, by the company issuing the contracts;

(e) Employees of insurers or insurance agencies or organizations employed by insurers or insurance agencies who are engaging in the inspection, rating, or classification of risks or in the supervision of the training of insurance producers and who are not individually engaged in the solicitation or negotiation of policies or contracts for insurance;

(f) Management associations, partnerships, or corporations whose operations do not entail solicitation of insurance from the public;

(g) Officers or employees of a motor vehicle rental company that offers coverage in connection with and incidental to the rental of motor vehicles under motor vehicle rental agreements, so long as such coverage is:

(I) Offered at the point of the rental transaction or by preselection of coverage in master, corporate, group, or individual rental agreements;

(II) Limited in scope to the parties to such motor vehicle rental agreements and to other authorized drivers or occupants of the vehicles being rented;

(III) Limited in duration to coverage of damages incurred as a result of events occurring during the rental period; and

(IV) For traditionally recognized risks associated with motor vehicle operation and travel, including, without limitation, personal injury or death, personal liability and property damage, collision, damage to or loss of personal effects, roadside assistance, and emergency repairs;

(h) A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, so long as the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this state;

(i) A person who is not a resident of this state who sells, solicits, or negotiates a contract of insurance, for commercial property and casualty risks, to an insured with risks located in more than one state insured under that contract, so long as the person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state; or

(j) A salaried full-time employee who counsels or advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer, so long as the employee does not sell or solicit insurance or receive a commission.

(2.5) With respect to public adjusters, a license as a public adjuster is not required for:

(a) An attorney-at-law admitted to practice in this state, when acting in his or her professional capacity as an attorney;

(b) A person who negotiates or settles claims arising under a life or health insurance policy or an annuity contract;

(c) A person employed only for the purpose of obtaining facts surrounding a loss or furnishing technical assistance of an incidental nature to a licensed public adjuster, including a photographer, estimator, private investigator, engineer, or handwriting expert;

(d) A licensed health care provider, or employee of a licensed health care provider, who prepares or files a health claim form on behalf of a patient; or

(e) A person who settles subrogation claims between insurers.






Part 2 - Prelicensure Education

§ 10-2-201. Prelicensure education - when required

(1) (a) Except as otherwise provided in section 10-2-202, in addition to other requirements for licensure as specified under this article and as a condition of initial licensure, an individual applicant for qualification in life, sickness and accident, or property and casualty lines shall be required to provide evidence to the commissioner that the individual applicant has satisfactorily completed an approved prelicensure education or training course or program as follows:

(I) An individual seeking insurance producer licensure authority for life insurance shall complete at least fifty hours of an approved course or program for certification in life insurance; and, of the said fifty hours, at least three hours shall pertain specifically to insurance industry ethics;

(II) An individual seeking insurance producer licensure authority for health coverage shall complete at least fifty hours of an approved course or program for certification in sickness and accident insurance; and, of the said fifty hours, at least three hours shall pertain specifically to insurance industry ethics;

(III) An individual seeking insurance producer licensure authority for property or casualty insurance or both shall complete at least fifty hours of an approved course or program for certification in property or casualty insurance or both; and, of the said fifty hours, at least three hours shall pertain specifically to insurance industry ethics.

(b) An individual seeking an insurance producer license to include life, sickness and accident, property, or casualty lines or any combination thereof shall not be eligible to take the written examination provided for in section 10-2-402 until the prelicensure education requirements specified in this subsection (1) pertaining to the line or lines of insurance applied for have been satisfied.

(2) The commissioner shall adopt all rules necessary to carry out the prelicensing education provisions of this section. Such rules shall set forth standards for courses and programs to qualify for approval by the commissioner and shall also prescribe a system of control and reporting.

(3) An individual seeking an insurance producer license shall pay to the commissioner, in addition to any other applicable fees or charges, a fee established by the commissioner in accordance with section 10-2-413 for operation of the prelicensing education program.



§ 10-2-202. Exemption from prelicensure education requirements

(1) Prelicensure education as set forth in section 10-2-201 shall not be required of an individual who is:

(a) Applying to reinstate a cancelled or expired resident insurance producer license in this state when such license has been inactive for one year or less;

(b) Applying for temporary license authority under section 10-2-410;

(c) Applying for a resident insurance producer license in this state, was previously licensed in his or her former resident state, and has completed or satisfied prelicensure education as required by that state pertinent to the line or lines of insurance applied for in Colorado;

(d) Applying for a nonresident license in this state pertinent to the line or lines of authority held in the producer's home state.



§ 10-2-203. Course certification, registration, and review by commissioner

(1) Prelicensure education courses or programs that will be provided and offered to persons applying for life, sickness and accident, property, or casualty licensing are subject to review and certification by the commissioner, except that:

(a) Any full-time program of prelicensure education operated by a qualified domestic company or a company with a qualified home office located in Colorado shall not be subject to review and certification by the commissioner; and

(b) Any applicant or licensee who has attended such a course or program shall be deemed in compliance with the provisions of section 10-2-201 upon certification by the applicant that he or she has completed all required hours of instruction through such a course or program.

(2) Course instruction, content, outline, and course instructors are subject to initial approval by the commissioner and, at the discretion of the commissioner, are also subject to periodic review for continuation. The course provider shall remit the fee as prescribed in accordance with section 10-2-413 to continue or renew such approved course or program.

(3) If, upon review, the commissioner finds that a prelicensure education course or program is not in compliance with all applicable standards, as set forth by rule, the commissioner may order the course or program to be discontinued or revoke the approval of the course provider or both.






Part 3 - Continuing Education

§ 10-2-301. Continuing education requirement - rules

(1) Producers not exempt from the requirements of this section shall satisfactorily complete up to twenty-four hours of instruction by attending courses or programs of instruction approved by the commissioner. At least three of the twenty-four hours of continuing education must be for courses in ethics. For producers authorized to sell property or personal insurance lines of business, at least three of the twenty-four hours of continuing education must be for courses in homeowner's insurance coverage. The commissioner may adopt rules concerning testing requirements as a part of the certified continuing education. The producer shall complete the required hours of instruction within twenty-four months after the date the producer's license renews, beginning with renewal dates on or after January 1, 1993. A producer may accumulate no more than twelve carry-over credit hours during the one hundred twenty days before the licensing continuation date. Carry-over credits apply to the next continuing education period. If a producer has more than one license to sell insurance in this state, the producer shall complete the required hours of instruction within twenty-four months after the date of renewal of the first license. For good cause shown, the commissioner may grant an extension of time, not exceeding one additional year, within which to comply with this section. An instructor of an approved course of instruction qualifies for the same number of hours of continuing education as a person attending and successfully completing the course or program, but an instructor shall not receive credit more than once for a course or program given more than once during the twenty-four-month period described in this subsection (1).

(2) Any producer who is subject to the requirements of this section shall furnish in a form satisfactory to the commissioner written proof of compliance with the requirements of this section. The requirements of this section are mandatory for any person specified in subsection (3)(a) of this section, and if any such person holds more than one license which is described in subsection (3) of this section, such person shall be required to complete the hours of instruction required under this section only once. For purposes of this section, the term "person" shall include any holder of a license to sell insurance under the laws of this state.

(3) (a) The requirements of this section shall apply to any resident person licensed to solicit and sell the following types of insurance in this state:

(I) Life insurance and annuity contracts, including variable life and annuity contracts;

(II) Sickness, accident and health insurance;

(III) Property and casualty insurance; and

(IV) Any other type of insurance for which the state requires an examination for licensure.

(b) This section shall not apply to any person holding a limited or restricted license if such license is in good standing with the division and no complaints have been filed against the licensee.

(3.5) (a) An individual who holds a public adjuster license and who is not exempt under paragraph (b) of this subsection (3.5) shall satisfactorily complete continuing education courses as required by the commissioner under this section.

(b) Licensees holding nonresident public adjuster licenses who have met the continuing education requirements of their home state and whose home state gives credit to residents of this state on the same basis meet the requirements of this section.

(4) Written certification of any course of instruction completed shall be executed by or on behalf of the sponsoring organization, in a form satisfactory to the commissioner.

(5) Any person who fails to comply with the requirements of this section, or is found after a hearing before the division to have submitted a false or fraudulent certificate of compliance to the commissioner, shall have his or her license suspended until such person satisfactorily demonstrates to the commissioner that all of the requirements of this section, and any other applicable licensing requirement or other statute, have been met.

(6) (a) The commissioner shall be responsible for administering the continuing insurance education requirements under this article and approving courses of instruction that qualify for such purposes. The commissioner shall promulgate such rules as the commissioner deems necessary to administer the continuing education requirements, including the provisions and requirements of this section. The commissioner shall also promulgate rules requiring that producers be required to provide to a continuing education administrator proof of compliance with the continuing education requirements as a condition of license renewal. For persons licensed pursuant to section 10-11-116 (1)(c), compliance with the continuing legal education credits requirements of the Colorado supreme court shall be deemed to meet the requirements of this section.

(b) The position of continuing education administrator shall be established by the commissioner either within the division of insurance or through a contractual arrangement with an outside service provider. All costs of such administrator shall be paid from continuing insurance education fees paid by producers in the manner provided by this section. In no event may the commissioner delegate course approval responsibilities to the continuing education administrator.

(c) Each producer licensed under this article is responsible for paying to the continuing education administrator a reasonable biennial fee for the operation of the continuing education programs, which fee is used to administer the provisions of this section.

(6.5) (a) Continuing education course instruction, content, outline, and course providers are subject to initial approval by the commissioner and, at the discretion of the commissioner, are subject to periodic review for continuation.

(b) If, upon review, the commissioner determines that a continuing education course or program is not in compliance with all applicable standards, as set forth by rule, the commissioner may order the course or program to be discontinued or revoke approval of the course provider, or both.

(7) Repealed.






Part 4 - Licensing and Appointment of Insurance Producers

§ 10-2-401. License required

(1) No person shall act as or hold oneself out to be an insurance producer unless duly licensed as an insurance producer in accordance with this article. Every insurance producer who solicits or negotiates an application for insurance of any kind on behalf of an insurer shall be regarded as representing the insurer and not the insured or any beneficiary of the insured in any controversy between the insurer and such insured or beneficiary. A person shall not sell, solicit, or negotiate insurance in this state for any class or classes of insurance unless the person is licensed for that line of authority in accordance with this article.

(2) No insurance producer shall make application for, procure, negotiate for, or place for others any policies for any line or lines of insurance for which he or she is not then qualified and licensed.

(3) (a) Any representative of a fraternal benefit society who solicits and negotiates insurance contracts is an insurance producer and is subject to the same licensing requirements as those for an insurance producer; except that a license is not required of any officer, employee, or secretary of a fraternal benefit society or of a subordinate lodge or branch thereof who devotes substantially all of his or her time to activities other than the solicitation or negotiation of insurance contracts and who receives no commission or other compensation directly dependent upon the number or amount of insurance contracts solicited or negotiated.

(b) Any agent, representative, or member of a fraternal benefit society who in the preceding calendar year solicited and procured life insurance contracts on behalf of any society in a face amount of insurance not exceeding fifty thousand dollars or, in the case of any other kind of insurance that the fraternal benefit society may write, solicited and procured such insurance on behalf of not more than twenty-five individuals, who received no commissions or other compensation therefor, and who does not reasonably expect to exceed soliciting or procuring insurance on behalf of more than twenty-five individuals in the current year, shall be exempt from the licensing requirements for an insurance producer.

(4) No insurance producer license shall be granted or extended to any person if the license is being or will be used for the purpose of writing controlled business. As used in this section, "controlled business" means insurance procured or to be procured by or through such person upon:

(a) The person's own life, person, property, or risks, or those of his or her spouse; or

(b) The life, person, property, or risks of the person's employer or the person's own business.

(5) Such a license shall be deemed to have been, or intended to be, used for the purpose of writing controlled business, if during any twelve-month period the aggregate amount of premiums on controlled business would exceed the aggregate amount of premiums on all other insurance business of the applicant or licensee.

(6) A title insurance agent and a title insurance company, as defined in section 10-11-102 (9) and (10), shall disclose the names of all affiliated business arrangements to which the company or agent is a party at the time of application for a new license, on the continuation due date of an existing license, and upon a change to any identifying information, in a form and manner acceptable to the commissioner. The disclosure shall include the physical location of the affiliated businesses, identify the settlement producer with whom the company or agent is associated, and identify the underwriter of the title insurance business.



§ 10-2-402. License examination requirement

(1) Unless exempt pursuant to section 10-2-403, a resident individual applying for an insurance producer license shall pass a written examination. The examination shall reasonably test the individual applicant's minimum acceptable level of competence as to the particular line or lines of authority for which the individual applicant seeks qualification, unless an individual applicant has been licensed as an insurance producer for the same line or lines of authority in another state within the twelve months immediately preceding the date of receipt of application and files with the commissioner a letter of clearance, issued by the public official having supervision of insurance in the applicant's former state of residence, stating the individual held a license for the same line or lines of authority during such twelve-month period and that the license was in good standing.

(2) Examination for licensing shall be held at such reasonable times and places as are designated by the commissioner, and such times and places shall be made public.

(3) (a) Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the commissioner in accordance with section 10-2-413.

(b) The application for examination shall request the applicant to provide the following information:

(I) The applicant's name, age, residence address, business address, and mailing address;

(II) The name of any required prelicensing course he or she has completed or is in the process of completing;

(III) The method by which the applicant intends to qualify for the license if other than completing a prelicensing course;

(IV) The highest level of education achieved by the applicant; and

(V) The applicant's gender, native language, and race or ethnicity; except that the application shall contain a statement that an applicant is not required to disclose his or her gender, native language, or race or ethnicity, that he or she will not be penalized for not doing so, and that the department will use this information exclusively for research and statistical purposes and to improve the quality and fairness of the examinations.

(c) No later than six months after August 5, 2008, and annually thereafter, the commissioner shall prepare and publish a report that summarizes statistical information relating to insurance producer examinations administered during the preceding calendar year. The report shall include the following information for all examinees combined and separately by race or ethnicity, gender, race or ethnicity within gender, education level, and native language:

(I) The total number of examinees;

(II) The percentage and number of examinees who passed the examination;

(III) The mean scaled scores on the examination; and

(IV) Standard deviation of scaled scores on the examination.

(d) If the commissioner arranges to have the examinations for licensure administered by an independent testing service pursuant to section 10-2-402 (5), the commissioner may provide demographic information to the testing service if the commissioner requires the independent examiner to review and analyze examination results in conjunction with the gender, native language, education level, and race or ethnicity of the examinees.

(4) (Deleted by amendment, L. 2001, p. 1195, § 9, effective January 1, 2002.)

(5) The commissioner shall give, conduct, and grade all examinations, or the commissioner may arrange to have examinations administered and graded by an independent testing service, as specified by contract, in a fair and impartial manner and without discrimination as to individuals examined. The commissioner may arrange for such testing service to recover the cost of the examination from the applicant.

(6) There shall be a separate portion of the examination required for each line of insurance which the applicant proposes to transact under the license.

(7) (Deleted by amendment, L. 2001, p. 1195, § 9, effective January 1, 2002.)

(8) An individual who fails to pass an examination shall remit the required fee and any forms required to retake the failed examination.

(9) An individual who fails to appear for a scheduled examination shall remit the required fee and any forms required to reapply to take the examination.

(10) Applicants for life, health coverages, property, or casualty examinations shall comply with prelicensure education requirements as prescribed in section 10-2-201 prior to taking the written examination.

(11) An insurance producer license issued on or before January 1, 2002, for health maintenance organizations ("HMO") or nonprofits may be renewed or continued until the licensee fails to meet the requirements of this part 4.



§ 10-2-403. Exemption from license examination

(1) The following applicants shall be exempt from the written examination requirements set forth in section 10-2-402:

(a) An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in this state or another state shall not be required to complete any prelicensing education or examination. This exemption is only available to a nonresident applicant if:

(I) (A) The person is currently licensed in his or her home state for the same line or lines of authority; or

(B) The application is received within twelve months after the cancellation of the applicant's previous license; and

(II) (A) The prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state; or

(B) The state's producer database records, maintained by the national association of insurance commissioners or its affiliates or subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.

(b) An individual applicant for a health maintenance organization or nonprofit hospital representative producer license or a travel-ticket-selling insurance producer license to solicit, procure, and deliver accident and health or travel baggage insurance policies offered by a life, casualty, or multiple-line insurer licensed in this state;

(b.5) A person licensed as an insurance producer in another state who moves to this state shall make application within ninety days after establishing legal residence to become a resident licensee pursuant to section 10-2-404. No prelicensing education or examination shall be required of that person to obtain any line of authority previously held in the prior state except where the insurance commissioner determines otherwise by regulation.

(c) An individual applicant who holds the designation of chartered life underwriter ("CLU"); except that such individual is not exempt from that portion of the examination pertaining to Colorado laws and rules pertinent to life insurance and health coverage insurance;

(d) An individual applicant who has attained the designation of chartered property and casualty underwriter ("CPCU"); except that such individual is not exempt from taking that portion of the examination pertaining to Colorado laws and rules pertaining to property, casualty, or health coverage;

(e) A nonresident individual applicant who is in compliance with section 10-2-501 (1)(a);

(f) A licensed life insurance producer applicant for a variable contracts license who is in compliance with the qualification requirement in section 10-2-407;

(g) An individual applicant who holds the designation of chartered financial consultant ("ChFC"); except that such individual is not exempt from that portion of the examination pertaining to Colorado laws and rules pertinent to life insurance and health coverage insurance;

(h) An individual applicant who holds the designation of registered health underwriter ("RHU"); except that such individual is not exempt from that portion of the examination pertaining to Colorado laws and rules pertinent to life insurance and health coverage insurance.



§ 10-2-404. Application for license

(1) An applicant for a resident insurance producer license shall make application on a form specified by the commissioner and shall declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall verify that:

(a) The individual is at least eighteen years of age;

(b) The individual has not committed any act which is a ground for denial, suspension, or revocation as set forth in section 10-2-801;

(c) The individual is a resident of this state or is a resident of another state and meets the requirements of section 10-2-502;

(d) If the individual applicant is a nonresident, such applicant has furnished the commissioner with a current certification of license status pursuant to section 10-2-502 (1)(e);

(e) Unless exempt, the individual has satisfied minimum prelicensure education requirements pursuant to part 2 of this article;

(f) The individual has paid the license fee prescribed by the commissioner in accordance with section 10-2-413;

(g) The individual has successfully passed the examination or has satisfied examination qualification requirements for the line or lines of authority for which the individual has applied; and

(h) The individual is competent, trustworthy, and of good moral character and good business reputation.

(2) An insurance agency or business entity acting as an insurance producer shall obtain an insurance producer license. Application shall be made on a form specified by the commissioner. Before approving the application, the commissioner shall verify that:

(a) The agency has disclosed to the insurance commissioner all officers, partners, and directors, whether or not they are licensed as insurance producers;

(b) The agency's officers, directors, or partners are trustworthy, of good moral character, and of good business reputation;

(c) The insurance agency or business entity has paid the fees prescribed by the commissioner in accordance with section 10-2-413;

(d) The insurance agency or business entity has designated a licensed producer who is an officer, partner, or director responsible for the insurance agency's or business entity's compliance with the insurance laws and rules of this state;

(e) The insurance agency or business entity has registered with the commissioner the name of each natural person who, as an officer, director, partner, owner, or member of the insurance agency or business entity, is acting as and is licensed as an insurance producer;

(f) The insurance agency or business entity has registered with the commissioner at least one individual who holds a valid insurance producer license for the line or lines of authority requested in the application;

(g) If the insurance agency's or business entity's filing status is nonresident, the insurance agency or business entity has complied with the qualification requirements of section 10-2-502.

(3) The commissioner may require the filing of any documents reasonably necessary to verify the information contained or required in the application.

(4) Each insurer that sells, solicits, or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting, or negotiating limited lines credit insurance, a program of instruction that may be approved by the insurance commissioner.



§ 10-2-405. Residency - individuals - agencies

(1) The commissioner may qualify an applicant as a resident of this state and shall issue an insurance producer license to any qualified resident person of this state in accordance with the following:

(a) An individual applicant may qualify as a resident only if he or she resides in this state. Any license issued pursuant to any application claiming residency for licensing purposes shall constitute an election of residency in this state and shall be void if the licensee, while holding a resident license in this state, also holds or makes application for a license in or thereafter claims to be a resident of any other state or jurisdiction, or if the licensee ceases to be a resident of this state.

(b) An insurance agency or business entity may qualify as a resident if the agency has its principal office in this state;

(c) The resident person is in compliance with the requirements of section 10-2-404.



§ 10-2-406. Licensing of agencies

(1) For the purposes set forth in section 10-2-701, an insurance agency or business entity shall be licensed as an insurance producer.

(2) (a) The insurance agency or business entity shall register the name of every natural person who, as a member, officer, director, stockholder, owner, or employee of the agency or business entity, is acting as and is licensed as an insurance producer.

(b) A fee, prescribed by the commissioner in accordance with section 10-2-413, shall be paid for the registration of each insurance producer.

(3) The insurance agency or business entity shall, within ten days, notify the commissioner, on a form prescribed by the commissioner, of every change relative to the licensed individual insurance producers registered and authorized to act as insurance producers for the insurance agency or business entity.

(4) The insurance agency or business entity shall, within ten days, notify the commissioner, on a form prescribed by the commissioner, of any change relative to the insurance agency or business entity name, officers, directors, partners, or owners, to report a merger, or that the insurance agency or business entity has ceased doing business in this state.

(5) When an insurance agency or business entity ceases to do business in this state, the insurance agency or business entity shall return the producer license to the commissioner within ten days after ceasing to do business.

(6) When an insurance agency or business entity changes its principal address to another state, the insurance agency or business entity shall, within ten days, notify the commissioner and return the producer license for cancellation. Relicensing will be subject to the provisions of part 5 of this article.

(7) (a) The insurance agency or business entity shall comply with section 10-2-404.

(b) A nonresident insurance agency shall also comply with the qualification requirements of section 10-2-501.



§ 10-2-407. License - definitions of lines of insurance - authority

(1) Unless a person is denied licensure pursuant to section 10-2-801, the division shall issue to a person who has met the requirements of sections 10-2-401 and 10-2-404 an insurance producer license. An insurance producer may receive qualification for a single license to include one or more of the following lines of authority:

(a) "Life", which means insurance coverage on human lives that:

(I) Shall include benefits of endowment and annuities; and

(II) May include benefits for:

(A) The event of death or dismemberment by accident; and

(B) Disability income;

(b) "Accident and health", which means insurance coverage for sickness, bodily injury, or accidental death and that may include benefits for disability income;

(c) "Variable life and variable annuity products", which means insurance coverage provided under variable life insurance contracts and variable annuities;

(d) "Property", which means insurance coverage for the direct or consequential loss or damage to property of every kind;

(e) "Casualty", which means insurance coverage against legal liability, including that for death, injury, or disability or damage to real or personal property;

(f) Repealed.

(g) Limited lines credit insurance;

(h) Crop hail;

(i) Title;

(j) Surplus lines;

(k) Travel insurance, as defined in section 10-2-414.5;

(l) Health maintenance organizations ("HMO"); except that no person shall be issued a new license for this individual line of authority on or after January 1, 2002, pursuant to section 10-2-402;

(m) Nonprofits; except that no person shall be issued a new license for this individual line of authority on or after January 1, 2002, pursuant to section 10-2-402;

(n) "Personal lines", which means property and casualty insurance sold to individuals and families for primarily noncommercial purposes; or

(o) Any other line of insurance permitted under state law or regulation.

(2) (Deleted by amendment, L. 2001, p. 1199, § 14, effective January 1, 2002.)

(3) An insurance producer license for surplus lines may be issued to resident persons pursuant to article 5 of this title.



§ 10-2-408. License - contents - continuation due date

(1) The commissioner shall issue a perpetual insurance producer license to an applicant who has met the requirements of section 10-2-404.

(2) The license shall state the name, address, and personal identification number of the licensee, the date of issuance, general conditions relative to expiration or cancellation, the line or lines of insurance covered by the license, and any other information the commissioner deems proper or necessary.

(3) The license issued to an individual, as a sole proprietor, shall include the trade name under which the licensee acts in the solicitation or negotiation of insurance contracts.

(4) Subject to continuation, each insurance producer license shall remain in effect unless revoked or suspended as long as the continuation fee as prescribed by the commissioner in accordance with section 10-2-413 is paid and education requirements are met on or before the due date.

(5) The commissioner shall establish, by rule, the continuation due date and application procedures for continuation of the license and for the acceptance of a late filing fee.

(6) Any person who holds either a Colorado insurance producer license, a resident surplus lines license, or the equivalent issued by another state or territory that offers Colorado surplus lines producers' nonresident licenses on a reciprocal basis and is deemed by the commissioner to be competent and trustworthy may be licensed as a surplus line producer upon the condition that the producer shall conduct business under the license in accordance with the provisions of this article and shall promptly remit the taxes provided by section 10-5-111.

(7) A licensed insurance producer who fails to comply with license continuation or renewal procedures due to military service, long-term medical disability, or any other condition the commissioner deems appropriate, may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with continuation or renewal procedures.



§ 10-2-409. License - amendment - reissuance

(1) An insurance producer licensee shall promptly notify the commissioner, on a form prescribed by the commissioner, of any change that will require amending a license to reflect that change, including without limitation a legal change of the licensee's name, a change of address, or change or removal of a trade name. The commissioner may require the licensee to furnish any documents necessary to verify any change and to properly amend the license.

(2) Repealed.



§ 10-2-410. Temporary licensing

(1) The commissioner may issue a temporary license to an individual to act as an insurance producer for a period not to exceed one hundred eighty days, without requiring an examination, if the commissioner deems that such temporary license authority is necessary for the servicing of an insurance business in the following cases:

(a) To the surviving spouse or next of kin, or to the executor or an employee, of a licensed insurance producer who becomes deceased;

(b) To the surviving spouse or next of kin, or to an employee or the legal guardian, of a licensed insurance producer who becomes disabled;

(c) To a member, employee, or officer of a licensed insurance agency or business entity, licensed as an insurance producer upon the death or disability of an individual designated in or registered as to the agency or business entity license;

(d) To the designee of a licensed insurance producer upon entering active service in the armed forces of the United States;

(e) To any person in any other circumstance where the commissioner deems that the public interest will best be served by the issuance of such license.

(2) The commissioner may, by order, limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee. The commissioner may impose other requirements designed to protect insureds and the public. The commissioner may, by order, revoke a temporary license if the interest of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.



§ 10-2-411. Duplicate license

The commissioner may issue a duplicate license to any actively licensed insurance producer if such producer's license is lost, stolen, or destroyed upon an affidavit by the producer in a form prescribed and furnished by the commissioner concerning the facts of such loss, theft, or destruction.



§ 10-2-412. Change of address - notification

(1) Individual and insurance agency producer licensees shall inform the commissioner in writing, in a form prescribed by the commissioner, of any change of address within thirty days after the change.

(2) Failure of any licensee to inform the commissioner of any change to the licensee's address of record or residence address shall be grounds for the assessment of a penalty.



§ 10-2-413. Fees

(1) The commissioner shall, by rule, set reasonable fees and penalties for the following:

(a) Insurance producer license; and

(b) Continuation of license.

(2) All fees payable to the commissioner pursuant to this section shall be nonrefundable. Fees shall be set at the levels necessary to ensure that revenues from such fees, together with revenues from all other fees and taxes collected by the division of insurance in any fiscal year, do not exceed the division's actual direct and indirect costs of operation for that year.



§ 10-2-414. Additional lines of authority - application for license

An insurance producer licensee requesting licensure for any additional line or lines of authority shall comply with the requirements of section 10-2-404. Upon receipt of the application filing, any supporting documents as required by section 10-2-404, and the applicable fee, the commissioner may issue a replacement license to include the additional lines.



§ 10-2-414.5. Travel insurance - limited lines license - travel insurance producers - definitions

(1) As used in this section:

(a) "Limited lines travel insurance producer" means a licensed insurance producer, including a limited lines producer, who is designated by an insurer as the travel insurance supervising entity.

(b) "Offer and disseminate" means to provide general information about travel insurance, including a description of the coverage and price, as well as processing the application, collecting premiums, and performing other nonlicensable activities permitted by the state.

(c) "Travel insurance" means insurance coverage for personal risks incident to planned travel, including: Interruption or cancellation of a trip or event; loss of baggage or personal effects; damages to accommodations or rental vehicles; or sickness, accident, disability, or death occurring during travel. "Travel insurance" does not include major medical plans that provide comprehensive medical protection for travelers with trips lasting six months or longer, including those working overseas as an expatriate or military personnel being deployed.

(d) "Travel retailer" means a business entity that makes, arranges, or offers travel services and may offer and disseminate travel insurance as a service to its customers on behalf of and under the direction of a limited lines travel insurance producer. For the purposes of this definition, the term "business entity" may include any individual working for or acting on behalf of the travel retailer.

(2) (a) The commissioner may issue a limited lines travel insurance producer license to an individual or business entity that authorizes the limited lines travel insurance producer to sell, solicit, or negotiate travel insurance through a licensed insurer in a form and manner prescribed by the commissioner.

(b) A travel retailer may offer and disseminate travel insurance as a service to its customers, on behalf of and under the direction of a business entity that holds a limited lines travel insurance producer license. In doing so, the travel retailer must provide to prospective purchasers of travel insurance:

(I) A description of the material terms or the actual material terms of the insurance coverage;

(II) A description of the process for filing a claim;

(III) A description of the review or cancellation process for the travel insurance policy; and

(IV) The identity and contact information of the insurer and limited lines producer.

(c) At the time of licensure, the limited lines travel insurance producer shall establish and maintain a register of each travel retailer that offers travel insurance on the limited lines producer's behalf on a form prescribed by the commissioner. The limited lines travel insurance producer must maintain and update the register annually and include: The name, address, and contact information of each travel retailer; the name, address, and contact information of an officer or person who directs or controls the travel retailer's operations; and the travel retailer's federal tax identification number. The limited lines travel insurance producer must submit the register to the commissioner upon request. The limited lines travel insurance producer must also certify that the travel retailer registered is not in violation of 18 U.S.C. sec. 1033.

(d) The limited lines travel insurance producer must designate one of its employees who is a licensed individual producer as the person responsible for the limited lines travel insurance producer's compliance with the travel insurance laws and rules of the state.

(e) The limited lines travel insurance producer shall require each employee and authorized representative of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training, which may be subject to review by the commissioner. The training material must include, at minimum, instructions on the types of insurance offered, ethical sales practices, and required disclosures to prospective customers.

(3) A limited lines travel insurance producer and those registered under its license are exempt from the prelicensure educational requirements in section 10-2-201, continuing education requirements in section 10-2-301, and examination and continuing education requirements in section 10-2-403.

(4) Any travel retailer offering or disseminating travel insurance shall make brochures or other written materials available to prospective purchasers that:

(a) Provide the identity and contact information of the insurer and the limited lines travel insurance producer;

(b) Explain that the purchase of travel insurance is not required in order to purchase any other product or service from the travel retailer; and

(c) Explain that an unlicensed travel retailer is permitted to provide general information about the insurance offered by the travel retailer, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the travel retailer or to evaluate the adequacy of the customer's existing insurance coverage.

(5) A travel retailer's employee or authorized representative who is not licensed as an insurance producer may not:

(a) Evaluate or interpret the technical terms, benefits, or conditions of the offered travel insurance coverage;

(b) Evaluate or provide advice concerning a prospective purchaser's existing insurance coverage; or

(c) Hold himself or herself out as a licensed insurer, licensed producer, or insurance expert.

(6) A travel retailer whose insurance-related activities, and those of its employees and authorized representatives, are limited to offering and disseminating travel insurance on behalf of and under the direction of a limited lines travel insurance producer meeting the conditions stated in this section is authorized to receive related compensation for the services upon registration by the limited lines travel insurance producer.

(7) Travel insurance may be provided under an individual policy or under a group or master policy.

(8) The limited lines travel insurance producer is responsible for the acts of the travel retailer and shall use reasonable means to ensure that the travel retailer complies with this section.

(9) The commissioner may take disciplinary action against a limited lines travel insurance producer pursuant to section 10-2-801.



§ 10-2-415.5. Appointment of insurance producer - continuation - renewal - exceptions

(1) No insurance producer shall claim to be a representative or authorized or appointed agent of, or use any other term implying a contractual relationship with, a particular bail insurance company or accept applications on behalf of the bail insurance company unless the insurance producer becomes through a written contract a producer appointee, appointed by that bail insurance company in accordance with this section, to act in the capacity of an agent of the bail insurance company.

(2) (a) A bail insurance company shall notify the commissioner of each insurance producer appointment. Each bail insurance company shall file with the commissioner, monthly or at such other less frequent intervals as the commissioner may prescribe, a current list of insurance producers that it has appointed to solicit business on its behalf. The list shall contain all relevant appointment information as prescribed by the commissioner, including the effective date of appointment.

(b) Subject to renewal, each insurance producer appointment shall remain in effect until:

(I) The insurance producer's license is allowed to expire, discontinued, or cancelled by the insurance producer or revoked by the commissioner; or

(II) Notice of termination of the appointment is filed with the commissioner by the insurer.

(c) (I) A bail insurance company shall not appoint an insurance producer to act as its agent to write bail bonds unless the agent is licensed as an insurance producer authorized to write bail bonds and has completed the prelicensure education required by this paragraph (c) and submitted to the bail insurance company evidence of satisfactory completion of the education. The education must be approved by the division and consist of at least:

(A) Eight clock hours regarding bail bonding, two of which concern the criminal court system, two of which concern bail bond industry ethics, and four of which concern the bail bond laws; and

(B) Sixteen clock hours of training in bail recovery practices that complies with standards established by the peace officers standards and training board under section 24-31-303 (1)(h), C.R.S.

(II) This paragraph (c) does not apply to a person who has successfully completed the required prelicensure training pursuant to section 12-7-102.5, C.R.S., as it existed prior to July 1, 2012.

(III) A bail insurance company failing to comply with this paragraph (c) is subject to discipline under section 10-1-110 or the assessment of a penalty.

(3) Each active insurance producer appointment shall be subject to renewal on October 1 of the renewal year. The division shall provide a list of active insurance producer appointees to the bail insurance company along with a renewal invoice stating the fee required for the renewal of each active insurance producer appointment.

(4) Any appointment that is not renewed on or before October 1 shall be deemed to have expired or been discontinued, effective on that date; except that the commissioner may renew an insurer's appointment upon receipt of the renewal invoice together with the renewal fees due and any applicable late fee.



§ 10-2-415.7. Termination of insurance producer bail bonding agent - notice - penalty

(1) Upon the termination of the appointment of an insurance producer bail bonding agent, the insurer shall, within fifteen days, notify the commissioner and the appointee of such termination by certified mail.

(2) If the termination of an agent's appointment is for any of the causes listed in section 10-1-128 or 10-2-801, the insurer shall notify the commissioner of the reason and, if the commissioner so requests, the insurer shall provide any information, records, statements, or other data pertaining to the termination that may be used by the division in any action taken under section 10-2-801.

(3) Any information, documents, records, or statements provided pursuant to this section shall be privileged, and there shall be no liability on the part of, nor shall a cause of action of any nature arise against, the division, the insurance company, or any authorized representative for requesting or providing such information, documents, records, or statements; except that such information may be used by the division to pursue administrative or criminal prosecutions.

(4) In addition to any other penalty or liability authorized by law, the failure or refusal of any insurer to comply with the requirements of subsection (1) or (2) of this section shall be cause for the assessment against the insurer of a civil penalty of up to one thousand dollars for each such failure or refusal if, after notice to the insurer and after a hearing in accordance with section 24-4-105, C.R.S., the commissioner finds that the insurer has violated this section.



§ 10-2-416. Notification to the commissioner of termination

(1) Termination for cause. An insurer or authorized representative of the insurer that terminates employment, a contract, or other insurance business relationship with a producer shall notify the commissioner within thirty days following the effective date of the termination, using a format prescribed by the commissioner, if the reason for termination is one of the reasons set forth in this article and article 3 of this title, or the insurer has knowledge the producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities in this article and article 3 of this title. Upon the written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination or activity of the producer.

(2) Ongoing notification requirement. The insurer or the authorized representative of the insurer shall promptly notify the commissioner, in a format prescribed by the commissioner, if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the commissioner pursuant to subsection (1) of this section had the insurer known of its existence.

(3) Copy of notification to be provided to producer. A copy of the notification pursuant to this subsection (3) shall be provided to the producer pursuant to the following requirements:

(a) Within fifteen days after making the notification required by subsections (1) and (2) of this section, the insurer shall mail a copy of the notification to the producer at the producer's last-known address. If the producer is terminated for cause as listed in section 10-2-801, the insurer shall provide a copy of the notification to the producer at the producer's last-known address by certified mail, return receipt requested and postage prepaid, or by overnight delivery using a nationally recognized carrier.

(b) Within thirty days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection (5) of this section.

(4) Immunities. (a) In the absence of wilful and wanton behavior, an insurer, the authorized representative of the insurer, a producer, the commissioner, or an organization of which the commissioner is a member and that compiles the information and makes it available to other commissioners or regulatory or law enforcement agencies shall not be subject to civil liability, and a civil cause of action of any nature shall not arise against these entities or their respective agents or employees, as a result of any statement or information required by or provided pursuant to this section or any information relating to any statement that may be requested in writing by the commissioner, from an insurer or producer or a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination for cause under this paragraph (a) was reported to the commissioner, if the propriety of any termination for cause under subsection (1) of this section is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

(b) Paragraph (a) of this subsection (4) shall not abrogate or modify any existing statutory or common law privileges or immunities.

(5) Confidentiality. (a) (I) Except as provided in paragraph (e) of this subsection (5), any documents, materials, or other information in the control or possession of the division of insurance that is furnished by an insurer, producer, or employee or agent thereof acting on behalf of the insurer or producer, or obtained by the commissioner in an investigation pursuant to this section, shall not be subject to article 72 of title 24, C.R.S.

(II) The commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties.

(b) Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner shall be required to testify in any private civil action concerning any confidential documents, materials, or information subject to paragraph (a) of this subsection (5).

(c) In order to assist in the performance of the commissioner's duties under this article, the commissioner, if the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information, and has the authority to do so, may:

(I) Share documents, materials, or other information, including the documents, materials, or information subject to paragraph (a) of this subsection (5), with any of the following:

(A) Other state, federal, and international regulatory agencies;

(B) The national association of insurance commissioners or its affiliates or subsidiaries; and

(C) State, federal, and international law enforcement authorities.

(II) Receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the national association of insurance commissioners, its affiliates or subsidiaries, and regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(III) Enter into agreements governing sharing and use of information consistent with this subsection (5).

(d) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in paragraph (c) of this subsection (5).

(e) Nothing in this article shall preclude the commissioner or the commissioner's designee from releasing final disciplinary actions or closed files, including those portions of the record pertaining to for cause terminations that shall be open to public inspection pursuant to article 72 of title 24, C.R.S., and to a database or other clearinghouse service maintained by the national association of insurance commissioners or its affiliates or subsidiaries.

(f) Nothing in this article shall preclude the commissioner or the commissioner's designee from disclosing any information obtained pursuant to the provisions of this article to any state, federal, or international law enforcement agency for use in any criminal or civil investigation or prosecution, nor shall any such information be considered privileged and confidential in any criminal or civil matter, investigation, or prosecution by a government agency, except as provided in part 3 of article 72 of title 24, C.R.S.

(g) Nothing in this article shall preclude the commissioner or the commissioner's designee from disclosing any information obtained or developed pursuant to the provisions of this article for use in any private civil matter, nor shall any such information be considered privileged or confidential, except as provided in part 3 of article 72 of title 24, C.R.S. Any party in interest may request the commissioner or the commissioner's designee to find that disclosure of such information in any private civil matter shall cause substantial injury to the public interest. If the commissioner finds that disclosure shall cause substantial injury to the public interest, the commissioner or the commissioner's designee may apply to the district court for an order permitting restrictions on disclosure as authorized by section 24-72-204 (6), C.R.S.

(6) Penalties for failing to report. An insurer, the authorized representative of the insurer, or producer that fails to report as required under the provisions of this section or that is found to have reported with actual malice by a court of competent jurisdiction, may, after notice and hearing, have the producer's license or insurer's certificate of authority suspended or revoked and may be fined in accordance with sections 10-2-804 (4) and 10-3-1108.



§ 10-2-416.5. Required availability to commissioner of list of producer appointees for enforcement purposes

Each insurer shall maintain a current list of producers contractually authorized to accept applications on behalf of the insurer. Each insurer shall make such list available to the commissioner upon reasonable request for purposes of conducting investigations and enforcing the provisions of this title.



§ 10-2-417. Public insurance adjusters - license required - financial responsibility - standards of conduct - rules

(1) (a) A person shall not act or hold himself or herself out as a public adjuster in this state unless the person is licensed as a public adjuster in accordance with this article. No person who, on or before January 1, 2014, holds a license as a public adjuster previously issued under the laws of this state is required to secure an additional license under this article, but is otherwise subject to this article including complying with the financial responsibility requirements of subsection (2) of this section. The previously issued license is, for all purposes, considered a license issued under this article.

(b) A person licensed as a public adjuster shall not misrepresent to an insured that he or she is an adjuster representing an insurer in any capacity, including acting as an employee of the insurer or acting as an independent adjuster, unless so appointed by an insurer in writing to act on the insurer's behalf for that specific claim or purpose. A licensed public adjuster is prohibited from charging an insured a fee if the public adjuster accepts an appointment by the insurer.

(c) A business entity acting as a public adjuster is required to obtain a public adjuster license. Application shall be made in the form required by the commissioner. Before approving the application, the insurance commissioner shall find that:

(I) The business entity has paid the fees set by the commissioner; and

(II) The business entity has designated a licensed public adjuster responsible for the business entity's compliance with the insurance laws and rules of this state.

(2) (a) Before receiving a license as a public adjuster and for the duration of the license, the applicant shall secure evidence of financial responsibility in a format prescribed by the commissioner through a surety bond executed and issued by an insurer authorized to issue surety bonds in this state, which bond:

(I) Must be in the minimum amount of twenty thousand dollars;

(II) Must be in favor of this state and must specifically authorize recovery by the commissioner on behalf of any person in this state who sustained damages as the result of the applicant's erroneous acts, failure to act, conviction of fraud, or conviction of unfair practices in his or her capacity as a public adjuster; and

(III) Must not be terminated unless at least thirty days' prior written notice is filed with the commissioner and given to the licensee.

(b) The issuer of the evidence of financial responsibility shall notify the commissioner upon termination of the bond, unless otherwise directed by the commissioner.

(c) The commissioner may ask for the evidence of financial responsibility at any time the commissioner deems relevant.

(d) The commissioner shall summarily suspend the authority to act as a public adjuster if the evidence of financial responsibility terminates or becomes impaired.

(3) A public adjuster shall not pay a commission, service fee, or other valuable consideration to a person for investigating or settling claims in this state if that person is required to be licensed under this article and is not licensed.

(4) In the event of a catastrophic disaster, no public adjuster shall charge, agree to, or accept as compensation or reimbursement any payment, commission, fee, or other thing of value in excess of ten percent of any insurance settlement or proceeds. No public adjuster shall require, demand, or accept any fee, retainer, compensation, deposit, or other thing of value prior to settlement of a claim.

(5) A public adjuster who receives, accepts, or holds any funds on behalf of an insured towards the settlement of a claim for loss or damage shall deposit the funds in a noninterest-bearing escrow or trust account in a financial institution that is insured by an agency of the federal government in the public adjuster's home state or where the loss occurred.

(6) (a) A public adjuster is obligated, under his or her license, to serve with objectivity and loyalty the interest of his or her client alone and to render to the insured such information, counsel, and service, within the knowledge, understanding, and opinion in good faith of the licensee, as will best serve the insured's insurance claim needs and interests.

(b) A public adjuster shall not solicit, or attempt to solicit, an insured during the progress of a loss-producing occurrence, as defined in the insured's insurance contract.

(c) A public adjuster shall not permit an unlicensed employee or representative of the public adjuster to conduct business for which a license is required under this article.

(d) A public adjuster shall not have a direct or indirect financial interest in any aspect of the claim, other than the salary, fee, commission, or other consideration established in the written contract with the insured.

(e) A public adjuster shall not acquire any interest in salvage of property subject to the contract with the insured unless the public adjuster obtains written permission from the insured after settlement of the claim with the insurer.

(f) A public adjuster shall not refer or direct the insured to get needed repairs or services in connection with a loss from any person:

(I) With whom the public adjuster has a financial interest; or

(II) From whom the public adjuster may receive direct or indirect compensation for the referral.

(g) A public adjuster shall not participate directly or indirectly in the reconstruction, repair, or restoration of damaged property that is the subject of a claim adjusted by the public adjuster.

(h) A public adjuster shall not engage in any other activities that may reasonably be construed as presenting a conflict of interest, including soliciting or accepting any remuneration from, or having a financial interest in, any salvage firm, repair firm, or other firm that obtains business in connection with any claim the public adjuster has a contract or agreement to adjust.

(i) Public adjusters shall adhere to the following general ethical requirements:

(I) A public adjuster shall not undertake the adjustment of a claim if the public adjuster is not competent and knowledgeable as to the terms and conditions of the insurance coverage or if the adjustment of the claim otherwise exceeds the public adjuster's expertise.

(II) A public adjuster shall not knowingly make any oral or written material misrepresentations or statements which are false and intended to injure any person engaged in the business of insurance to any insured client or potential insured client.

(III) A public adjuster, while licensed in this state, shall not represent or act as a company adjuster or independent adjuster on the same claim.

(IV) (A) The insured may rescind any contract or other form of agreement for representation in a property or casualty loss or claim if the insured exercises this right of rescission in writing addressed to the insurer and the public adjuster and puts the written rescission, postage prepaid, in the United States mail within seventy-two hours after signing a settlement representation agreement. All public adjusters taking a representative agreement to resolve a property or casualty loss or claim on behalf of an insured shall give to the insured written notice of, and direction as to, the ability to exercise the insured's right of rescission.

(B) A public adjuster shall not enter into a contract that prevents an insured from pursuing any civil remedy after the required rescission period under sub-subparagraph (A) of this subparagraph (IV).

(V) A public adjuster shall not enter into a contract or accept a power of attorney that vests in the public adjuster the effective authority to choose the persons who perform repair work.

(VI) A public adjuster shall ensure that all contracts for the public adjuster's services are in writing and set forth all terms and conditions of the engagement.

(j) A public adjuster shall not agree to any loss settlement without the insured's knowledge and consent.

(7) The commissioner may promulgate rules as necessary to carry out this section, including:

(a) Requirements and standards for written contracts between public adjusters and insureds; and

(b) The required retention of records by public adjusters.



§ 10-2-418. Bail bonding authority

(1) The division shall advise state court administrators that a person may furnish a bail bond if the person is a licensed insurance producer with a power of attorney from an insurance company, appears on the division's website as an active insurance producer with casualty authority, and is appointed by that insurance company.

(2) The division shall issue credentials to each insurance producer who is appointed by a bail insurance company that clearly identifies the person as holding authority to act as a bail bond agent.






Part 5 - Nonresident Licenses

§ 10-2-501. Reciprocity

(1) The commissioner shall waive any requirements for a nonresident license applicant with a valid license from the applicant's home state, except those requirements imposed by section 10-2-502, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

(2) A nonresident producer's satisfaction of a nonproducer's home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this state's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this state on the same basis.



§ 10-2-502. Nonresident licensing - qualification

(1) The commissioner may qualify an applicant as a nonresident, unless the applicant is denied licensure pursuant to section 10-2-801, and shall issue an insurance producer license to any qualified nonresident person in accordance with the following:

(a) The person maintains a license in good standing in the person's home state;

(b) An insurance agency or business entity may qualify as a nonresident if the agency or business entity has its principal office located in another state;

(c) The nonresident person holds a similar license that is awarded on the same basis in the nonresident's home state and for the same line or lines of authority applied for in this state;

(d) The person has submitted the proper request for licensure and has paid the fees set forth by regulation;

(e) The nonresident person has filed with the commissioner a current certification of license status for the purposes set forth in section 10-2-501;

(f) The person has submitted or transmitted to the insurance commissioner the application for licensure that the person submitted to his or her home state, or in lieu of the application, a completed uniform application.

(2) The commissioner may verify the producer's licensing status through the producer database maintained by the national association of insurance commissioners or its affiliates or subsidiaries.

(3) A license issued to a nonresident person shall confer the same rights and privileges as those afforded a resident licensee.

(3.5) A nonresident producer who moves from one state to another state or a resident producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within thirty days after the change of legal residence. No fee or license application is required.

(4) If the insurance department of the nonresident insurance producer's resident state suspends, terminates, or revokes the producer's insurance license in that state, the nonresident insurance producer shall notify the commissioner and shall return the Colorado nonresident license pursuant to section 10-2-804.

(5) Notwithstanding any other provision of this article, a person licensed as a surplus lines producer in the surplus lines producer's home state shall receive a nonresident surplus lines producer license pursuant to subsection (1) of this section; except that nothing in this section otherwise amends or supercedes any provision of this part 5.

(6) Notwithstanding any other provision of this article, a person licensed as a limited lines credit insurance or other type of limited line producer in the limited line producer's home state shall receive a nonresident limited line producer license, pursuant to subsection (1) of this section, granting the same scope of authority granted under the license issued by the producer's home state. For the purposes of this subsection (6), limited lines insurance is any authority granted by the home state which restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to section 10-2-407.



§ 10-2-503. Commissioner as agent for service of process

(1) By the filing of the application and issuance of a nonresident insurance producer license, a nonresident insurance producer licensee shall be deemed to have appointed the commissioner and successors in office as said nonresident's agent upon whom all lawful process in any legal proceeding against the nonresident may be served and to have agreed that any such lawful process has the same legal force and validity as personal service of process upon such nonresident.

(2) The commissioner shall, within ten working days after receiving three copies of the process served, forward a copy of such process by registered or certified mail to the person for whom the commissioner has received such process at the nonresident individual's address of record, or, if the nonresident is an insurance agency, at the agency's principal place of business. The commissioner shall keep a record of all process so served.

(3) Service of process upon any such licensee in any action or proceeding instituted by the commissioner under this section shall be made by the commissioner by mailing such process by registered mail to an individual licensee at the licensee's last known address of record or to an insurance agency licensee at its principal place of business.






Part 6 - Banks and Bank Holding Companies

§ 10-2-601. Financial institutions may sell insurance - where - regulation

(1) For the purposes of this part 6:

(a) and (b) (Deleted by amendment, L. 97, p. 426, § 1, effective April 24, 1997.)

(c) "Credit insurance" has the same meaning as set forth in section 10-10-103 (2).

(d) "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction.

(e) "Financial institution" means a state bank, including a bank and trust company chartered by a state, a trust company, a savings and loan association, a credit union, or a national bank and the financial institution is located in this state. "Financial institution" includes federally chartered savings and loan associations and credit unions located in this state.

(2) No financial institution or employee thereof shall be licensed or admitted, directly or indirectly, to sell insurance in this state; except that:

(a) A financial institution or employee thereof may engage in the activities of an insurance producer, an insurance agency, or a business entity in this state and shall be licensed pursuant to this article. Such producers, agencies, and business entities shall be subject to the provisions of this title and rules promulgated pursuant thereto.

(b) Unlicensed employees of financial institutions shall not sell insurance or annuities. Such employees may direct customers to licensed persons.

(c) A financial institution, or any subsidiary, affiliate, or employee thereof, may be licensed to sell insurance, credit insurance, and fixed and variable annuity contracts in accordance with regulations promulgated by the commissioner.

(d) Any financial institution, or any subsidiary, affiliate, or employee thereof, may be permitted to own an insurance company authorized to sell, and that insurance company's employees may be licensed to sell, insurance to guarantee the payment of any amounts due in connection with any securities or obligations described in section 11-57-101, C.R.S.; except that no financial institution, or any subsidiary or affiliate subject to the supervision of the banking board created in section 11-102-103, C.R.S., shall own such an insurance company without the consent of the banking board, and no financial institution subject to the supervision of the financial services board created in section 11-44-101.6, C.R.S., shall own such an insurance company without the consent of the financial services board, and no financial institution shall invest more than ten percent of its capital and surplus in such an insurance company.

(e) Any financial institution, or any subsidiary or affiliate thereof, may own, directly or indirectly, a captive insurance company operating under article 6 of this title.

(f) Any trade association organized primarily to promote the common interests of financial institutions, or an affiliate or subsidiary of such association, may hold stock or other interests in an insurance company, or an affiliate or subsidiary thereof.

(3) and (4) (Deleted by amendment, L. 97, p. 426, § 1, effective April 24, 1997.)

(5) The commissioner shall promulgate such rules as are necessary to implement this part 6.



§ 10-2-602. Sale of annuities and insurance by financial institutions - certain tying arrangements prohibited

(1) In addition to the requirements of section 10-3-1105, no financial institution, or subsidiary or employee of a financial institution, shall extend credit, lease or sell property of any kind, furnish any service, or fix or vary the consideration for any such extension of credit, lease, sale, or service on the condition or requirement that the customer shall obtain an insurance contract or an annuity from such financial institution or any subsidiary or employee.

(2) No financial institution may offer a financial product or service, or fix or vary the conditions of such product or service, conditioned on a requirement that the customer obtain insurance from such financial institution or any specific person.

(3) No person shall require or imply that the purchase of an insurance product, or of an annuity from a financial institution, is a condition of the lending of money or extension of credit, maintenance of a trust account, establishment or maintenance of a checking, savings, deposit, or share account, or the provision of products or services related to such activities.



§ 10-2-603. Bank sale of annuities - disclosure requirements

(1) Any financial institution, or any subsidiary or employee thereof, which sells a fixed or variable annuity contract shall receive written acknowledgment from the purchaser that the annuity which is being purchased may involve investment risk and is not insured by the federal deposit insurance corporation or the national credit union share insurance fund. Such written notice shall be clear and conspicuous and shall be given before or contemporaneously with the purchase of the annuity. This subsection (1) shall apply to an affiliate or subsidiary of a financial institution if such an affiliate or subsidiary sells insurance on the premises of a financial institution.

(2) A clear and conspicuous notice substantially in the following form complies with this section:

Acknowledgment

-----------------------------------

(Complete name of investment)

I understand that the investment product I am purchasing is not a bank deposit and is not an obligation of, nor is it guaranteed by, any bank. This product is not insured or guaranteed by the federal deposit insurance corporation. In addition, I understand that the investment product purchased may be subject to investment risk, including possible loss of principal, and that any investment product's past performance should not be considered an indication of future results.

------------------------- -------------------------

(Date)(Signed)



§ 10-2-604. Disclosures

(1) A financial institution, and any person selling insurance with a cash value or a cash accumulation component on behalf of a financial institution, shall disclose to the financial institution's customers or members, and on any advertisements or promotional material, that insurance offered, recommended, sponsored, or sold by the financial institution, or on the premises of the financial institution:

(a) Is not a deposit;

(b) Is not insured by the federal deposit insurance corporation, the national credit union share insurance fund, or any agency of the state of Colorado or the federal government;

(c) Is not guaranteed by the financial institution or any affiliated insured depository institution;

(d) May involve investment risk, including loss of principal; and

(e) May be purchased from a producer of the customer's choice and that the customer's choice of another insurance provider will not affect the customer's relationship with the financial institution.



§ 10-2-605. Misleading advertising

(1) No financial institution, or any subsidiary, affiliate, or employee of a financial institution, may issue advertising that would lead a reasonable person to believe that the state of Colorado or the federal government:

(a) Is responsible for insurance sales activities of the financial institution or any subsidiary, affiliate, or employee thereof;

(b) Guarantees any return on insurance products or is a source of payment of any insurance obligations sold by the financial institution or any subsidiary, affiliate, or employee thereof.



§ 10-2-606. Discrimination against affiliated agents

(1) No financial institution shall:

(a) Require, as a condition of providing or renewing a contract for providing a product or service to any customer, that the customer purchase, finance, or negotiate any policy or contract of insurance through any particular person;

(b) In connection with a loan or extension of credit that requires a borrower to obtain insurance, reject an insurance policy solely because such policy has been issued or underwritten by any person who is not associated with such institution;

(c) Impose any requirement on any insurance producer who is not associated with the financial institution that is not imposed on any insurance producer who is associated with such institution; or

(d) Unless otherwise authorized by applicable federal or state law, require any debtor, insurer, or producer to pay a separate charge in connection with the handling of insurance that is required under a contract.



§ 10-2-607. Location of sales

To the extent practicable, a financial institution's sale of insurance shall be in a location distinct from a teller window or common teller area. Unlicensed employees of financial institutions shall not sell insurance or annuities. Such employees may direct customers to licensed persons.






Part 7 - Business Conduct of Licensees

§ 10-2-701. Assumed names - registration - rules

Any insurance producer using an assumed name, including without limitation a trade or fictitious name, under which the insurance producer conducts business shall register the name with the insurance commissioner prior to using the assumed name. The commissioner shall not accept registration of any name that would tend to be misleading to the public or that is identical or similar to the name of any producer whose license has been revoked or suspended. Every insurance producer licensee shall promptly file with the commissioner a written notice of any change in or discontinuation of the use of any name. The commissioner may promulgate all rules necessary and proper to implement the provisions of this section.



§ 10-2-702. Commissions

(1) No insurer or insurance producer shall pay, directly or indirectly, any commission, service fee, brokerage, or other valuable consideration to any person selling, soliciting, or negotiating insurance within this state unless, at the time such services were performed, such person was a duly licensed insurance producer under this article for the performance of such services. In addition, no person, other than a person appropriately licensed by this state as an insurance producer at the time such services were performed, shall accept any such consideration; except that any person duly licensed under this article may pay or assign such person's commissions to, or direct that such person's commissions be paid to, a partnership of which the person is a member, employee, or agent or to a corporation of which the person is an officer, employee, or agent. This section shall not prevent payment or receipt of renewal or other deferred commissions to or by any person entitled thereto under this section.

(2) An insurer or insurance producer may pay or assign commissions, service fees, brokerages, or other valuable consideration to an insurance agency, business entity, or persons who do not sell, solicit, or negotiate insurance in this state, unless the payment would violate section 10-3-1104 (1)(g).



§ 10-2-704. Fiduciary responsibilities

(1) (a) All premiums belonging to insurers and all unearned premiums belonging to insureds received by an insurance producer licensee under this article shall be treated by such insurance producer in a fiduciary capacity. The commissioner may promulgate such rules as are necessary and proper relating to the treatment of such premiums.

(b) All premiums received, less commissions if authorized, shall be remitted to the insurer or its agent entitled thereto on or before the contractual due date or, if there is no contractual due date, within forty-five days after receipt.

(c) All returned premiums received from insurers or credited by insurers to the account of the licensee shall be remitted to or credited to the account of the person entitled thereto within thirty days after such receipt or credit.

(d) If any insurance producer has failed to account for any collected premium to the insurer to whom it is owing or to its agent entitled thereto for more than forty-five days after the contractual due date or, if there is no contractual due date, more than ninety days after receipt, the insurer or its agent shall promptly report such failure to the commissioner in writing.

(2) Every insurer shall remit unearned premiums to the insured or the proper agent, or shall otherwise credit the account of the proper licensee, as soon as is practicable after entitlement thereto has been established, but in no event more than forty-five days after the effective date of any cancellation or termination effected by the insurer or after the date of entitlement thereto as established by notification of cancellation or of termination or as otherwise established. It shall be the responsibility of any insurance producer having knowledge of a failure on the part of any insurer to comply with this subsection (2) to promptly report such failure to the commissioner in writing.

(3) No insurance producer under this article shall commingle premiums belonging to insurers and returned premiums belonging to insureds with the producer's personal funds or with any other funds except those directly connected with the producer's insurance business.

(4) Any insurer that delivers, in this state, a policy of insurance to an insurance producer representing the interest of the insured upon the application or request of such producer shall be deemed to have authorized such producer to receive on the insurer's behalf any premium due upon issuance or delivery of the policy; and the insurer shall be deemed to have so authorized the producer.



§ 10-2-705. Bail bond documents - requirements - rules

(1) The insurance producer who posts a bail bond with the court on behalf of a defendant shall ensure that the following documents comply with the following provisions:

(a) An indemnity agreement must:

(I) Be in writing;

(II) Be signed by the producer;

(III) Be signed by the defendant or indemnitor;

(IV) Set forth the amount of bail set in the case, the name of the defendant released on the bail bond, the court case number if available, the court where the bond is executed, the premium charged, the amount and type of collateral held by the insurance producer, and the conditions under which the collateral is returned;

(V) Contain documentation that the indemnitor has received copies of signed and dated disclosure forms; and

(VI) If the defendant or indemnitor is illiterate or does not read English, contain a note on the indemnity agreement that the producer or a third party has read or translated the agreement to the defendant or indemnitor and be affixed with an affidavit to the indemnity agreement attesting that the document was translated;

(b) A promissory note must be:

(I) In writing;

(II) Signed by the producer; and

(III) Signed by the defendant or indemnitor;

(c) A collateral receipt must:

(I) Be dated;

(II) Be in writing;

(III) Be signed by the producer;

(IV) Be signed by the defendant or indemnitor;

(V) Be prenumbered;

(VI) Contain a full description of the collateral, including the condition of the collateral at the time it is taken into custody; and

(VII) Set forth the amount of bail set in the case, the name of the defendant released on the bail bond, the court case number, the court where the bond is executed, the premium charged, the amount and type of collateral held by the insurance producer, and the conditions under which the collateral is returned;

(d) A bail bond revocation request must be:

(I) Dated;

(II) In writing;

(III) Signed by the producer; and

(IV) Signed by the defendant or indemnitor.

(2) (a) Before accepting consideration, the insurance producer who writes bail bonds shall commit to writing, sign, date, and obtain the defendant's or indemnitor's signature on an arrangement for the payment of all or part of the premium, commission, or fee, including the payment schedule. The signature of the insurance producer who writes bail bonds is not an obligation to pay any debt owed to a lender. To be enforceable, interest and financial charges on any unpaid premium must comply with the "Uniform Consumer Credit Code", articles 1 to 9 of title 5, C.R.S.

(b) Before accepting consideration or taking collateral, the insurance producer who writes bail bonds shall provide, in a form prescribed by the commissioner, a disclosure statement to each defendant and indemnitor detailing the terms of the bail bond.

(3) (a) An insurance producer who posts a bail bond with the court and who accepts consideration for a bail bond or undertaking shall, for each payment received, provide to the person tendering payment a prenumbered, signed receipt containing the following:

(I) The date;

(II) The defendant's name;

(III) A description of the consideration and amount of money received;

(IV) The purpose for which it was received;

(V) The number of any power-of-attorney form attached to the bail bond;

(VI) The penal sum of the bail bond;

(VII) The name of the person tendering payment; and

(VIII) The terms under which the money or other consideration is released.

(b) The insurance producer who posts a bail bond with the court shall provide the person tendering payment a signed and dated receipt for each premium payment listing the amount paid.

(3.5) (a) If the bond is to be secured by real estate, the bail bonding agent shall provide the property owner with a written disclosure statement in the following form at the time an initial application is filed:

Disclosure of lien against real property

Do not sign this document until you read and understand it! This bail bond will be secured by real property you own or in which you have an interest. Failure to pay the bail bond premiums when due or the defendant's failure to comply with the conditions of bail could result in the loss of your property! (b) The disclosure required in paragraph (a) of this subsection (3.5) shall be printed in fourteen-point, bold-faced type either:

(I) On a separate and specific document attached to or accompanying the application; or

(II) In a clear and conspicuous statement on the face of the application.

(c) Before a property owner executes any instrument creating a lien against real property, the bail bonding agent shall provide the property owner with a completed copy of the instrument creating the lien against real property and the disclosure statement described in paragraph (a) of this subsection (3.5). If a bail bonding agent fails to comply fully with the requirements of paragraphs (a) and (b) of this subsection (3.5) and this paragraph (c), any instrument creating a lien against real property shall be voidable.

(d) The bonding agent shall deliver to the property owner a fully executed and notarized reconveyance of title, a certificate of discharge, or a full release of any lien against real property that secures performance of the conditions of a bail bond within thirty-five days after receiving notice that the time for appealing an order that exonerated the bail bond has expired. The bonding agent shall also deliver to the property owner the original cancelled note as evidence that the indebtedness secured by any lien instrument has been paid or that the purposes of said instrument have been fully satisfied and the original deed of trust, security agreement, or other instrument that secured the bail bond obligation. If a timely notice of appeal is filed, the thirty-five-day period shall begin on the day the appellate court's affirmation of the order becomes final. If the bonding agent fails to comply with the requirements of this paragraph (d), the property owner may petition the district court to issue an order directing the clerk of such court to execute a full reconveyance of title, a certificate of discharge, or a full release of any lien against real property created to secure performance of the conditions of the bail bond. The petition shall be verified and shall allege facts showing that the bonding agent has failed to comply with the provisions of this paragraph (d).

(e) Any bail bonding agent who violates this subsection (3.5) is liable to the property owner for all damages that may be sustained by reason of the violation, plus statutory damages in the sum of three hundred dollars. The property owner shall be entitled to recover court costs and reasonable attorney fees, as determined by the court, upon prevailing in any action brought to enforce the provisions of this subsection (3.5).

(4) The insurance producer shall prepare or execute separate agreements and documents for each time the producer posts a bail bond with the court. The producer shall give the indemnitor a copy of each document executed in the course of the bail bond transaction.

(5) For three years after the date of discharge of a bail bond and return of any collateral or proof of notice to the defendant or indemnitor that any promissory note has been satisfied, the insurance producer who posts the bail bond with the court shall keep at the producer's business copies of each receipt, indemnity agreement, bond, disclosure statement, payment plan, bond revocation request, or other document or information related to the bond transaction the commissioner reasonably requires by rule and shall make these documents available for inspection by the commissioner or the commissioner's authorized representative during normal business hours.

(6) The indemnitor may be the defendant.

(7) The commissioner may examine the business practices, books, and records of any insurance producer as often as the commissioner deems appropriate.



§ 10-2-706. Insurance producer designee - responsibility

An insurance producer may use another properly licensed and appointed insurance producer as an agent to comply with the requirements of section 10-2-705, but the insurance producer who posts the bail bond with the court is responsible for compliance with section 10-2-705 and is subject to discipline for noncompliance with any provision of section 10-2-705.



§ 10-2-707. Business practices - price limits - collateral

(1) An insurance producer who writes bail bonds shall not charge a premium or commission of more than the greater of fifty dollars or fifteen percent of the amount of bail furnished. An insurance producer who writes bail bonds shall not assess fees for any bail bond posted by the producer with the court unless the fee is for payment of a bail bond filing charged by a court or law enforcement agency, the fee is for the actual cost of storing collateral in a secure, self-service public storage facility, or the fee is for premium financing.

(2) If an insurance producer who posts the bail bond with the court has issued a disclosure statement in accordance with section 10-2-705 (2)(b), the producer may use collateral received from the defendant or indemnitor to secure the following obligations:

(a) Compliance with the bond issued on behalf of the principal;

(b) Any balance due on the premium, commission, or fee for the bail bond; and

(c) Any actual costs incurred by the insurance producer as a result of issuing the bail bond.

(3) Subject to section 16-4-110 (1)(c) and (2), a bail premium is earned in its entirety by a compensated surety upon the defendant's release from custody.






Part 8 - Disciplinary Actions

§ 10-2-801. Licenses - denial, suspension, revocation, termination - reporting of actions - definitions

(1) The commissioner may place an insurance producer on probation; suspend, revoke, or refuse to issue, continue, or renew an insurance producer license; order restitution to be paid from an insurance producer; or assess a civil penalty pursuant to section 10-2-804 or 10-3-1108, if, after notice to the insurance producer licensee and after a hearing held in accordance with sections 24-4-104 and 24-4-105, C.R.S., the commissioner finds that as to the licensee or applicant any one or more of the following conditions exist:

(a) Any incorrect, misleading, incomplete, or materially untrue information in the license application;

(b) Any cause for which issuance of the license could have been refused had it then existed and been known to the commissioner at the time of issuance;

(c) Violation of, or noncompliance with, section 18-13-130, C.R.S., or any insurance law, or violation of any lawful rule, order, or subpoena of the commissioner or of the insurance department of another state;

(d) Obtaining or attempting to obtain any such license through misrepresentation or fraud;

(e) Improperly withholding, misappropriating, or converting to the licensee's or applicant's own use any moneys or property belonging to policyholders, insurers, beneficiaries, or others received in the course of the business of insurance;

(f) Misrepresentation of the terms of any actual or proposed insurance contract or application for insurance;

(g) (I) Conviction of a felony or misdemeanor involving moral turpitude.

(II) For the purposes of this paragraph (g), "moral turpitude" shall include any sexual offense against a child as defined in section 18-3-411, C.R.S.

(h) Commission of any unfair trade practice or fraud;

(i) The use of fraudulent, coercive, or dishonest practices or demonstrating incompetence, untrustworthiness, or financial irresponsibility in this state or elsewhere;

(j) Suspension, revocation, or denial of an insurance license in any other state, province, district, or territory;

(k) Forgery of another's name to an application for insurance or to any document related to an insurance transaction;

(l) Cheating on an examination, including, but not limited to, improperly using notes or any other reference material to complete an examination for an insurance license;

(m) Failure to fully meet the licensing requirements;

(n) Knowingly accepting insurance business from a person who is not licensed;

(o) Failing to comply with an administrative or court order imposing a child support obligation;

(p) Failing to pay state income tax or comply with any administrative or court order directing payment of state income tax; or

(q) Profiting either directly or indirectly from the business of a cash-bonding agent or professional cash-bail agent unless the person profiting is registered as a cash-bonding agent or professional cash-bail agent and the profit is derived from their own business.

(1.5) The commissioner shall revoke the license of an insurance producer licensee if, after notice to the insurance producer licensee and after a hearing held in accordance with sections 24-4-104 and 24-4-105, C.R.S., the commissioner finds that the licensee was convicted under section 18-5-211, C.R.S.

(2) In the event that the action by the commissioner is to not renew or continue or to deny an application for a license, the commissioner shall notify the applicant or licensee of the reasons for such action and advise, in writing, the applicant or licensee of the reason for the denial or nonrenewal of the applicant's or licensee's license.

(3) (a) A producer or business entity shall report to the commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state within thirty days after the final disposition of the matter. This report shall include a copy of the order, consent to order, or other relevant legal document.

(b) A producer shall report within thirty days after the conviction to the commissioner if he or she is convicted under section 18-5-211, C.R.S.

(4) Within thirty days after the initial pretrial hearing date, a producer or business entity shall report to the commissioner any criminal prosecution of the producer in any jurisdiction. The report shall include a copy of the initial complaint, the order resulting from the hearing, and any other relevant legal documents.

(5) If the commissioner revokes the license of an insurance producer pursuant to this section, or if an insurance producer surrenders its license to avoid discipline by the commissioner, the insurance producer shall not be eligible to apply for a new insurance producer license for two years after the date the license is revoked or surrendered and returned to the commissioner pursuant to section 10-2-802 (1).

(6) For the purposes of this section, "restitution" means benefits or moneys owed due to the regulated entity's violation of this title.



§ 10-2-802. Surrender of license

(1) An insurance producer license issued under this article, although issued and delivered to the licensee, shall at all times be the property of the state of Colorado and shall be surrendered or returned promptly to the commissioner by personal delivery or by certified or registered mail within fifteen days under any of the following conditions:

(a) Suspension, revocation, or termination of the license;

(b) Discontinuation or nonrenewal of the license by the licensee;

(c) Cessation of residency in this state or, in the case of a nonresident licensee, cessation of residency in the licensee's resident state; or

(d) Suspension, termination, or revocation of a nonresident licensee's license in the state of residence.

(2) The commissioner may require surrender of an insurance producer license for any proper reason in addition to the grounds stated in subsection (1) of this section.

(3) As to any insurance producer license issued pursuant to this article which is lost, stolen, or destroyed while in the possession of the licensee, the commissioner may accept, in lieu of return of the license, the affidavit of the individual licensee or, in the case of an insurance agency or business entity, the person given responsibility for custody of the license, as to the facts concerning such loss, theft, or destruction.



§ 10-2-803. Notice of penalty, suspension, termination, revocation, or denial

(1) The commissioner shall promptly notify any insurance producer licensee regarding any penalty assessed, suspension, revocation, termination, or denial of the licensee's license by the commissioner.

(2) Upon assessment of a penalty, suspension, revocation, or termination of the license of a resident licensee, the commissioner shall notify the central office of the national association of insurance commissioners or its affiliate or subsidiary.



§ 10-2-804. Investigation by commissioner

(1) The commissioner may examine and investigate the business affairs and conduct of every person applying for or holding an insurance producer license under this article to determine whether such person has been or is engaged in any violation of the insurance laws or rules of this state or has engaged in unfair or deceptive acts or practices in any state.

(2) On receipt of any information regarding the possible violation of the insurance laws or rules of this or any other state, or the possible use of unfair or deceptive practices by a person applying for or holding an insurance producer license under this article, the commissioner may require such person to appear and show cause why the commissioner should not discontinue, revoke, suspend, or refuse to issue or renew the person's license and may, upon the failure of such person to show cause, revoke, suspend, or refuse to issue or renew the license.

(3) The license of an insurance agency or business entity may be suspended or revoked or the renewal or continuation refused if the commissioner finds, after hearing, that an individual licensee's violation was known or should have been known to one or more of the partners, officers, or managers acting on behalf of the insurance agency or business entity, including any foreign or domestic entity as defined in section 7-90-102, C.R.S., and that such violation was not reported to the division of insurance nor corrective action taken in relation thereto.

(4) In addition to or in lieu of any applicable denial, suspension, or revocation of an insurance producer license, any person who violates any provision of this article may, after hearing, be subject to any remedy or civil penalty of not more than three thousand dollars for each such violation.

(5) The commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this article against any person who is under investigation for or charged with a violation of this article even if the person's license has been surrendered or has lapsed by operation of law.






Part 9 - Reinsurance Intermediary Model Act

§ 10-2-901. Short title

This part 9 shall be known and may be cited as the "Reinsurance Intermediary Act".



§ 10-2-902. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Controlling person" means any person, firm, association, or corporation that directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of the reinsurance intermediary.

(2) "Insurer" means any person, firm, association, or corporation duly licensed in this state pursuant to applicable provisions of the insurance laws as an insurer.

(3) "Licensed producer" means an insurance producer or reinsurance intermediary licensed in this state pursuant to applicable provisions of the insurance laws.

(4) "Reinsurance intermediary" means a reinsurance intermediary-producer as defined in subsection (6) of this section or a reinsurance intermediary-manager as defined in subsection (5) of this section.

(5) "Reinsurance intermediary-manager", referred to in this part 9 as "RM", means any person, firm, association, or corporation that has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer (including the management of a separate division, department, or underwriting office) and acts as an agent for such reinsurer whether known as an RM, manager, or other similar term. Notwithstanding the provisions of this subsection (5), the following persons shall not be considered an RM, with respect to such reinsurer, for the purposes of this part 9:

(a) An employee of the reinsurer;

(b) A United States manager of the United States branch of an alien reinsurer;

(c) An underwriting manager who, pursuant to contract, manages all the reinsurance operations of the reinsurer and who is under common control with the reinsurer subject to the provisions of part 8 of article 3 of this title and whose compensation is not based on the volume of premiums written;

(d) The manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and are subject to examination by the commissioner or the equivalent insurance regulatory authority of the state in which the manager's principal business office is located.

(6) "Reinsurance intermediary-producer", referred to in this part 9 as "RP", means any person, other than an officer or employee of the ceding insurer, firm, association, or corporation, that solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer.

(7) "Reinsurer" means any person, firm, association, or corporation duly licensed in this state pursuant to the applicable provisions of the insurance laws as an insurer with the authority to assume reinsurance.

(8) "To be in violation" means that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of this part 9.



§ 10-2-903. Licensure

(1) No person, firm, association, or corporation shall act as an RP in this state if the RP maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation:

(a) In this state, unless such RP is a licensed producer in this state; or

(b) In another state, unless such RP is a licensed producer in this state or another state having a law substantially similar to this part 9, or such RP is licensed in this state as a nonresident reinsurance intermediary.

(2) No person, firm, association, or corporation shall act as an RM:

(a) For a reinsurer domiciled in this state, unless such RM is a licensed producer in this state;

(b) In this state, if the RM maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation in this state, unless such RM is a licensed producer in this state;

(c) In another state for a nondomestic insurer, unless such RM is a licensed producer in this state or another state having a law substantially similar to this part 9 or such person is licensed in this state as a nonresident reinsurance intermediary.

(3) The commissioner may require an RM subject to subsection (2) of this section to:

(a) File a bond in an amount from an insurer acceptable to the commissioner for the protection of the reinsurer; and

(b) Maintain an errors and omissions policy in an amount acceptable to the commissioner.

(4) (a) The commissioner may issue a reinsurance intermediary license to any person, firm, association, or corporation that has complied with the requirements of this part 9. Any such license issued to a firm or association will authorize all the members of such firm or association and any designated employees to act as reinsurance intermediaries under the license, and all such persons shall be named in the application and any supplements thereto. Any such license issued to a corporation shall authorize all of the officers, and any designated employees and directors thereof to act as reinsurance intermediaries on behalf of such corporation, and all such persons shall be named in the application and any supplements thereto.

(b) If the applicant for a reinsurance intermediary license is a nonresident, such applicant, as a condition precedent to receiving or holding a license, shall designate the commissioner as agent for service of process in the manner, and with the same legal effect, provided for by this part 9 for designation of service of process upon unauthorized insurers; and also shall furnish the commissioner with the name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting such nonresident reinsurance intermediary may be served. Such licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and such change shall not become effective until acknowledged by the commissioner.

(5) The commissioner may refuse to issue a reinsurance intermediary license if, in the commissioner's judgment, the applicant, any one named on the application, or any member, principal, officer, or director of the applicant, is not trustworthy, or that any controlling person of such applicant is not trustworthy to act as a reinsurance intermediary, or that any individual specified in this subsection (5) has given cause for revocation or suspension of such license, or has failed to comply with any prerequisite for the issuance of such license. Upon written request therefor, the commissioner shall furnish a summary of the basis for refusal to issue a license, which document shall be privileged and not subject to the provisions of part 2 of article 72 of title 24, C.R.S.

(6) Licensed attorneys at law of this state when acting in their professional capacity as such shall be exempt from this section.



§ 10-2-904. Required contract provisions - reinsurance intermediary-producers

(1) Transactions between an RP and the insurer such RP represents shall only be entered into pursuant to a written authorization specifying the responsibilities of each party. The authorization shall, at a minimum, contain provisions that:

(a) The insurer may terminate the RP's authority at any time;

(b) The RP shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the RP, and remit all funds due to the insurer within thirty days of receipt;

(c) All funds collected for the insurer's account shall be held by the RP in a fiduciary capacity in a bank which is a qualified United States financial institution;

(d) The RP shall comply with section 10-2-905;

(e) The RP shall comply with the written standards established by the insurer for the cession or retrocession of all risks;

(f) The RP shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.



§ 10-2-905. Books and records - reinsurance intermediary-producers

(1) For at least ten years after expiration of each contract of reinsurance transacted by the RP, the RP shall keep a complete record for each transaction showing:

(a) The type of contract, limits, underwriting restrictions, classes, or risks and territory;

(b) The period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation;

(c) The reporting and settlement requirements of balances;

(d) The rate used to compute the reinsurance premium;

(e) The names and addresses of assuming reinsurers;

(f) The rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RP;

(g) Related correspondence and memoranda;

(h) Proof of placement;

(i) Details regarding retrocessions handled by the RP including the identity of retrocessionaires and the percentage of each contract assumed or ceded;

(j) Financial records, including but not limited to premium and loss accounts; and

(k) When the RP procures a reinsurance contract on behalf of a licensed ceding insurer:

(I) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(II) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

(2) The insurer shall have access and the right to copy and audit all accounts and records maintained by the RP related to its business in a form usable by the insurer.



§ 10-2-906. Duties of insurers utilizing the services of a reinsurance intermediary-producer

(1) An insurer shall not engage the services of any person, firm, association, or corporation to act as an RP on its behalf unless such person is licensed as required by section 10-2-903 (1).

(2) An insurer may not employ an individual who is employed by an RP with which it transacts business, unless such RP is under common control with the insurer and subject to the provisions of part 8 of article 3 of this title.

(3) The insurer shall annually obtain a copy of statements of the financial condition of each RP with which it transacts business.



§ 10-2-907. Required contract provisions - reinsurance intermediary-managers

(1) Transactions between an RM and the reinsurer such RM represents shall only be entered into pursuant to a written contract specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors. At least thirty days before such reinsurer assumes or cedes business through such producer, a true copy of the approved contract shall be filed with the commissioner for approval. The contract shall, at a minimum, contain provisions that incorporate all of the following:

(a) The reinsurer may terminate the contract for cause upon written notice to the RM. The reinsurer may suspend the authority of the RM to assume or cede business during the pendency of any dispute regarding the cause for termination.

(b) The RM shall render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the RM, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

(c) All funds collected for the reinsurer's account shall be held by the RM in a fiduciary capacity in a bank that is a qualified United States financial institution as defined in section 10-1-102 (17). The RM may retain no more than three months' estimated claims payments and allocated loss adjustment expenses. The RM shall maintain a separate bank account for each reinsurer that such RM represents.

(d) For at least ten years after expiration of each contract of reinsurance transacted by the RM, the RM shall keep a complete record for each transaction showing:

(I) The type of contract, limits, underwriting restrictions, classes, or risks and territory;

(II) The period of coverage, including effective and expiration dates, cancellation provisions, notice required for cancellation, and disposition of outstanding reserves on covered risks;

(III) The reporting and settlement requirements of balances;

(IV) The rate used to compute the reinsurance premium;

(V) The names and addresses of reinsurers;

(VI) The rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RM;

(VII) Related correspondence and memoranda;

(VIII) Proof of placement;

(IX) Details regarding retrocessions handled by the RM, as permitted by section 10-2-909 (4), including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(X) Financial records, including but not limited to premium and loss accounts; and

(XI) When the RM places a reinsurance contract on behalf of a ceding insurer:

(A) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(B) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative;

(e) The reinsurer shall have access and the right to copy all accounts and records maintained by the RM related to such RM's business in a form usable by the reinsurer;

(f) The contract cannot be assigned in whole or in part by the RM;

(g) The RM shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks;

(h) The contract sets forth the rates, terms, and purposes of commissions, charges, and other fees which the RM may levy against the reinsurer;

(i) (I) If the contract permits the RM to settle claims on behalf of the reinsurer, all claims shall be reported to the reinsurer in a timely manner.

(II) A copy of the claim file shall be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(A) Has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer;

(B) Involves a coverage dispute;

(C) May exceed the RM claims settlement authority;

(D) Is open for more than six months; or

(E) Is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer;

(III) All claim files shall be the joint property of the reinsurer and RM; however, upon an order of liquidation of the reinsurer, such files shall become the sole property of the reinsurer or its estate; the RM shall have reasonable access to and the right to copy the files on a timely basis;

(IV) Any settlement authority granted to the RM may be terminated for cause upon the reinsurer's written notice to the RM or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

(j) If the contract provides for a sharing of interim profits by the RM, that such interim profits will not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business or a later period set by the commissioner for specified lines of insurance and not until the adequacy of reserves on remaining claims has been verified pursuant to section 10-2-909 (3);

(k) The RM shall annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant;

(l) The reinsurer shall periodically and at least semiannually conduct an on-site review of the underwriting and claims processing operations of the RM;

(m) The RM shall disclose to the reinsurer any relationship such RM has with any insurer prior to ceding or assuming any business with such insurer pursuant to the contract;

(n) The acts of the RM shall be deemed to be the acts of the reinsurer on whose behalf it is acting.



§ 10-2-908. Prohibited acts

(1) The RM shall not:

(a) Bind retrocessions on behalf of the reinsurer; except that the RM may bind facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. Such guidelines shall include a list of reinsurers with which such automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(b) Commit the reinsurer to participate in reinsurance syndicates;

(c) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he is appointed;

(d) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year;

(e) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report shall be promptly forwarded to the reinsurer.

(f) Jointly employ an individual who is employed by the reinsurer;

(g) Appoint a sub-RM.



§ 10-2-909. Duties of reinsurers utilizing the services of a reinsurance intermediary-manager

(1) A reinsurer shall not engage the services of any person, firm, association, or corporation to act as an RM on its behalf unless such person is licensed as required by section 10-2-903 (2).

(2) The reinsurer shall annually obtain a copy of statements of the financial condition of each RM which such reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the commissioner.

(3) If an RM establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the RM. This opinion shall be in addition to any other required loss reserve certification.

(4) Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the RM.

(5) Within thirty days of termination of a contract with an RM, the reinsurer shall provide written notification of such termination to the commissioner.

(6) A reinsurer shall not appoint to its board of directors, any officer, director, employee, controlling shareholder, or subproducer of its RM. This subsection (6) shall not apply to relationships governed by part 8 of article 3 of this title.



§ 10-2-910. Examination authority

(1) A reinsurance intermediary shall be subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the commissioner.

(2) An RM may be examined as if it were the reinsurer.



§ 10-2-911. Penalties and liabilities

(1) A reinsurance intermediary, insurer, or reinsurer found by the commissioner, after a hearing conducted in accordance with article 4 of title 24, C.R.S., to be in violation of any provision of this part 9 shall:

(a) For each separate violation, pay a penalty in an amount not to exceed five thousand dollars;

(b) Be subject to revocation or suspension of its license; and

(c) If a violation was committed by the reinsurance intermediary, such reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to such violation.

(2) The decision, determination, or order of the commissioner pursuant to subsection (1) of this section shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.

(3) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided in this title.

(4) Nothing contained in this part 9 is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights to such persons.



§ 10-2-912. Rules and regulations

The commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of this part 9.






Part 10 - Managing General Agents Act

§ 10-2-1001. Short title

This part 10 shall be known and may be cited as the "Managing General Agents Act".



§ 10-2-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Insurer" means any person, firm, association, or corporation duly licensed in this state as an insurance company pursuant to the applicable provisions of the insurance laws.

(2) (a) "Managing general agent", referred to in this part 10 as "MGA", means any person, firm, association, or corporation who negotiates and binds ceding reinsurance contracts on behalf of an insurer or manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office, and acts as an agent for such insurer whether known as a managing general agent, manager, or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or both of the following:

(I) Adjusts or pays claims in excess of an amount determined by the commissioner; or

(II) Negotiates reinsurance on behalf of the insurer.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), the following persons shall not be considered an MGA for the purposes of this part 10:

(I) An employee of the insurer;

(II) A United States manager of the United States branch of an alien insurer;

(III) An underwriting manager who, pursuant to contract, manages all the insurance operations of the insurer and who is under common control with the insurer subject to the provisions of part 8 of article 3 of this title and whose compensation is not based on the volume of premiums written;

(IV) The attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney.

(3) "Underwrite" means the authority to accept or reject risk on behalf of the insurer.



§ 10-2-1003. Licensure

(1) No person, firm, association, or corporation shall act in the capacity of an MGA with respect to risks located in this state for an insurer licensed in this state unless such person is a licensed producer in this state.

(2) No person, firm, association, or corporation shall act in the capacity of an MGA representing an insurer domiciled in this state with respect to risks located outside this state unless such person is licensed as a producer in this state (such license may be a nonresident license) pursuant to the provisions of this part 10.

(3) The commissioner may require a bond in an amount acceptable to the commissioner for the protection of the insurer.

(4) The commissioner may require the MGA to maintain an errors and omissions policy.



§ 10-2-1004. Required contract provisions

(1) No person, firm, association, or corporation acting in the capacity of an MGA shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party and where both parties share responsibility for a particular function, which specifies the division of such responsibilities, and which contains the following minimum provisions:

(a) The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA during the pendency of any dispute regarding the cause for termination.

(b) The MGA shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(c) All funds collected for the insurer's account shall be held by the MGA in a fiduciary capacity in a bank which is a member of the federal reserve system. This account shall be used for all payments on behalf of the insurer. The MGA may retain no more than three months' estimated claims payments and allocated loss adjustment expenses.

(d) Separate records of business written by the MGA shall be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts, and records of the MGA in a form usable to the commissioner. Such records shall be retained for a period of five years commencing no later than the effective date of the last financial examination of the insurer.

(e) The contract may not be assigned in whole or part by the MGA.

(f) (I) Appropriate underwriting guidelines which shall include:

(A) The maximum annual premium volume;

(B) The basis of the rates to be charged;

(C) The types of risks which may be written;

(D) Maximum limits of liability;

(E) Applicable exclusions;

(F) Territorial limitations;

(G) Policy cancellation provisions; and

(H) The maximum policy period.

(II) The insurer shall have the right to cancel or nonrenew any policy of insurance subject to the applicable laws and regulations concerning the cancellation and nonrenewal of insurance policies.

(g) (I) If the contract permits the MGA to settle claims on behalf of the insurer, all claims shall be reported to the company in a timely manner.

(II) A copy of the claim file shall be sent to the insurer at its request or as soon as it becomes known that the claim:

(A) Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less;

(B) Involves a coverage dispute;

(C) May exceed the MGA's claims settlement authority;

(D) Is open for more than six months; or

(E) Is closed by payment of an amount set by the commissioner or an amount set by the company, whichever is less.

(III) All claim files shall be the joint property of the insurer and the MGA; however, upon an order of liquidation of the insurer, such files shall become the sole property of the insurer or its estate. The MGA shall have reasonable access to and the right to copy the files on a timely basis.

(IV) Any settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(h) Where electronic claims files are in existence, the contract must address the timely transmission of the data;

(i) If the contract provides for a sharing of interim profits by the MGA, and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits shall not be paid to the MGA until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified pursuant to section 10-2-1005.

(2) The MGA shall not:

(a) Bind reinsurance or retrocessions on behalf of the insurer; except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(b) Commit the insurer to participate in insurance or reinsurance syndicates;

(c) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which such producer is appointed;

(d) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(e) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report shall be promptly forwarded to the insurer.

(f) Permit its subproducer to serve on the insurer's board of directors;

(g) Jointly employ an individual who is employed with the insurer;

(h) Appoint a sub-MGA.



§ 10-2-1005. Duties of insurers

(1) The insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each MGA with which it has done business.

(2) If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. This is in addition to any other required loss reserve certification.

(3) The insurer shall periodically and at least semiannually conduct an on-site review of the underwriting and claims processing operations of the MGA.

(4) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the MGA.

(5) Within thirty days of entering into or termination of a contract with an MGA, the insurer shall provide written notification of such appointment or termination to the commissioner. Notices of appointment of an MGA shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the commissioner may request.

(6) An insurer shall review its books and records each quarter to determine if any producer has become an MGA as defined in section 10-2-1002 (2). If the insurer determines that a producer has become an MGA pursuant to section 10-2-1002 (2), the insurer shall promptly notify the producer and the commissioner of such determination and the insurer and producer shall fully comply with the provisions of this part 10 within thirty days.

(7) An insurer shall not appoint to its board of directors an officer, director, employee, subproducer, or controlling shareholder of its MGA's. This subsection (7) shall not apply to relationships governed by part 8 of article 3 of this title.



§ 10-2-1006. Examination authority

The acts of the MGA are considered to be the acts of the insurer on whose behalf the MGA is acting. An MGA may be examined as if said MGA were the insurer.



§ 10-2-1007. Penalties and liabilities

(1) If the commissioner finds, after a hearing conducted in accordance with article 4 of title 24, C.R.S., that any person has violated any provision of this part 10, the commissioner may order:

(a) For each separate violation, a penalty in an amount not to exceed five thousand dollars;

(b) Revocation or suspension of the producer's license; and

(c) The MGA to reimburse the insurer, the rehabilitator, or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this part 10 committed by the MGA.

(2) The decision, determination, or order of the commissioner pursuant to subsection (1) of this section shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.

(3) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in this title.

(4) Nothing contained in this part 10 is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors.



§ 10-2-1008. Rules and regulations

The commissioner may adopt reasonable rules and regulations for the implementation and administration of the provisions of this part 10.






Part 11 - Effective Date - Applicability

§ 10-2-1101. Effective date - applicability

This article shall take effect January 1, 1995. Insurance agent and broker licenses issued pursuant to part 2 of this article prior to said date shall expire at such time as the commissioner shall determine by rule promulgated under the authority of this article. The holders of such licenses may obtain comparable licenses under this article by complying with the rules promulgated by the commissioner under the authority of this article.












Regulation of Insurance Companies

Article 3 - Regulation of Insurance Companies

Part 1 - General

§ 10-3-101. Formation of insurance companies

(1) Whenever any number of persons associate to form an insurance company for any of the purposes named in section 10-3-102, they shall submit articles of incorporation to the commissioner and attorney general for examination. After being approved by the commissioner and the attorney general, the articles shall be filed in the office of the secretary of state, who shall issue a certificate of incorporation. A copy of such articles, certified by the secretary of state, shall be filed with the commissioner. Any filings made pursuant to this subsection (1) may be in an electronic format.

(2) When not less than the amount required by section 10-3-201 has been paid in by the incorporators and deposited with the commissioner, as provided for in this title (except article 15) and article 14 of title 24, C.R.S., the commissioner shall cause an examination to be made either by the commissioner or some disinterested person especially appointed by the commissioner for the purpose, who shall certify that said provisions have been complied with by said company, as far as applicable thereto. Such certificate shall be filed in the office of the commissioner, who shall thereupon deliver to such company a certified copy thereof, which, together with a copy of the articles of incorporation, shall be filed in the office of the recorder of deeds of the county wherein the company is to be located, before the authority to commence business is granted. Any filings required to be made with the commissioner pursuant to this subsection (2) may be in an electronic format.

(3) Whenever any such corporation thereafter desires to amend its articles of incorporation, it shall file its certificate of amendment with the commissioner before filing the same with the secretary of state, and if the commissioner, with the advice of the attorney general, finds the same to be legally adopted and in due legal form and not in conflict with the provisions of law governing such companies, then and not otherwise such certificate of amendment shall be filed with the secretary of state. Filings required pursuant to this subsection (3) may be in an electronic format.

(4) To supplement the examination powers of the commissioner, as provided in this article, the commissioner may request or require a company, entity, or applicant, or the company, entity, or applicant may make a request to the commissioner, to be examined by independent examiners certified by the society of financial examiners, actuaries who are members of the American academy of actuaries, or other qualified loss reserve specialists, independent risk managers, independent certified public accountants, or other qualified examiners of insurance companies deemed competent by the commissioner, or any combination of such qualified persons. The commissioner may also accept as part of his examination reports made by any qualified person pursuant to this subsection (4). Neither such persons nor members of their immediate families shall be officers of, connected with, or financially interested in the entity, company, or applicant being examined other than as policyholders, nor shall they be financially interested in any other corporation or person affected by the examination, investigation, or hearing. The commissioner shall establish guidelines for assuring the neutrality of those persons to be authorized to supplement the examination procedures authorized in this article. The reasonable expenses and charges of such persons so retained or designated shall be paid directly by the company, entity, or applicant to any such outside authorized examiner.



§ 10-3-102. Purpose of organization or admittance

(1) Any domestic insurance company having the required amount of capital or guaranty fund and surplus, when permitted by its articles of incorporation or charter, may be authorized and licensed by the commissioner to make insurance under one of the following paragraphs:

(a) To make insurance or reinsurance on dwelling houses, stores, and all kinds of buildings and household furniture, and other property against loss or damage, including loss of use or occupancy, by fire, lightning, windstorm, tornado, cyclone, earthquake, hail, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, and by explosion whether fire ensues or not; also against loss or damage by water or other fluid to any goods or premises arising from the breakage or leakage of sprinklers, pumps, or other apparatus erected for extinguishing fires or of other conduits or containers or by waters entering through leaks or openings in buildings and of water pipes, and against accidental injury to such sprinklers, pumps, apparatus, conduits, containers, or water pipes, and upon vessels, boats, cargoes, goods, merchandise, freights, and other property against loss or damage by any of the risks of lake, river, canal, inland, and ocean navigation and transportation, including all personal property floater risks and including insurance upon automobiles and all types of aircraft, whether stationary or being operated under their own power, which include all of the hazards of fire, explosion, transportation, collision, loss by legal liability for damage to persons and to property resulting from the maintenance and use of automobiles, and airplanes, seaplanes, dirigibles, or other aircraft, and loss by burglary or theft, vandalism, or malicious mischief, or the wrongful conversion, disposal, or concealment of automobiles, and all types of aircraft, whether held under conditional sale contract or subject to chattel mortgages or any one or more of such hazards;

(b) To make insurance or reinsurance upon the lives of persons, and every insurance pertaining thereto or connected therewith, including health and accident insurance, and to grant, purchase, or dispose of annuities, group annuities, unallocated annuities, guaranteed investment contracts, and funding agreement contracts;

(c) To make any of the following kinds of insurance, or reinsurance:

(I) Upon the health of persons;

(II) Against injury, disablement, or death of persons, resulting from traveling or from accidents by land or water;

(III) Upon the lives of horses, cattle, and other livestock;

(IV) Upon plate glass against breakage;

(V) Upon steam boilers, flywheels, and other forms of liability insurance, against explosion and against loss by damage to life or property resulting therefrom;

(VI) Against loss by burglary or theft or both;

(VII) To engage in the business of suretyship, and guaranteeing the fidelity of persons holding places of trust, public or private;

(VIII) Full coverage for motor vehicles;

(IX) All forms of casualty insurance, including all personal property floater risks.

(d) To make insurance or reinsurance upon any of the risks set forth in paragraphs (a) and (c) of this subsection (1).

(e) To make title insurance or reinsurance.

(2) Any foreign or alien insurance company having the required amount of capital or guaranty fund, surplus, and deposit, when permitted by its articles of incorporation or charter and by the proper insurance supervisory authority of its domiciliary jurisdiction, may be authorized and licensed by the commissioner to make insurance under any one of the subsections of this section if otherwise qualified according to law.

(3) No foreign, alien, or domestic insurance company, excluding life insurance companies and title insurance companies, shall expose itself to loss in an amount exceeding ten percent of its paid-up capital or guaranty fund and surplus on any one risk or hazard, unless the same is reinsured through an insurance company which is licensed or accredited in this state, or otherwise through an insurance company acceptable to the commissioner.

(4) Any insurance company authorized to transact the business of title insurance under section 72-1-41 (4)(i), C.R.S. 1963, prior to July 1, 1969, shall not, by reason of the provisions of this part 1, be prohibited from transacting said business.



§ 10-3-103. Names of companies

No domestic insurance company shall adopt the name of any existing company transacting a similar business nor any name so similar as to be calculated to mislead the public, but any domestic mutual or mutual assessment insurance company, upon complying with the terms and conditions of this title (except article 15), and article 14 of title 24, C.R.S., may be reorganized and reincorporated as a joint stock company under the same name by which it was incorporated as a mutual or assessment company, with the omission of the word "mutual", and it is unlawful for any other company to be incorporated or transact business under or by the name under which any such mutual or mutual assessment company was operating at the time of reincorporation.



§ 10-3-104. Unauthorized companies - penalties

Except for reinsurance by an authorized insurer or insurance effected pursuant to the provisions of article 5 or article 15 of this title, it is unlawful for any person, company, or corporation in this state to procure, receive, or forward applications for insurance in, or to issue or to deliver policies for, any company not legally authorized to do business in this state, as provided in this title and article 14 of title 24, C.R.S. Any person violating the provisions of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 10-3-105. Certificate of authority to do business - companies prohibited - definitions

(1) Except pursuant to the provisions of article 5 of this title, no foreign or domestic insurance company shall transact any insurance business in this state, unless it first procures from the commissioner a certificate of authority stating that the requirements of the laws of this state have been complied with and authorizing it to do business. The certificate of authority shall expire on June 30 each year and shall be renewed annually if the company has continued to comply with the laws of the state.

(2) Except as provided by subsection (3) of this section, no certificate of authority to transact any kind of insurance business in this state shall be issued or renewed to any company which is owned, or financially controlled in whole or in part, by another state of the United States, or by a foreign government, or by any political subdivision, instrumentality, or agency of either, unless such company was so owned, controlled, or constituted prior to January 1, 1955, and also authorized to do business in this state on or prior to January 1, 1955.

(3) (a) The ownership or financial control, in part, of any insurer by any state of the United States, or by a foreign government, or by any political subdivision, instrumentality, or agency of either shall not restrict the commissioner from issuing, renewing, or continuing in effect the license of that insurer to transact in this state the kinds of insurance business for which that insurer is otherwise qualified under the provisions of this title and under its charter, if the insurer has satisfied the commissioner that:

(I) It is not subject to any form of subsidy;

(II) It does not engage in practices that discriminate in violation of section 24-34-402, C.R.S.;

(III) The ownership or financial control will not create the presence of any sovereign immunity in the insurer;

(IV) Appropriate measures and controls exist to avoid security problems resulting from the insurer's access to confidential information and data of its insured; and

(V) The ownership or financial control will not result in substantial or undue influence being asserted over the insurer.

(b) The provisions of paragraph (a) of this subsection (3) are a clarification of the provisions of subsection (2) of this section and not a substantive change in the provisions of said subsection (2) as said subsection (2) existed prior to March 11, 1991.

(4) (a) The commissioner may order an insurer to pay restitution to a person, if, after notice to the insurer and after a hearing held in accordance with sections 24-4-104 and 24-4-105, C.R.S., the commissioner finds that the insurer has violated this title or that the insurer is financially responsible for the unfair business practices of an insurance producer pursuant to section 10-3-131.

(b) As used in this subsection (4), "insurance producer" shall have the same meaning as set forth in section 10-2-103 (6).

(c) For the purposes of this subsection (4), "restitution" means benefits or moneys owed due to the regulated entity's violation of this title, including, but not limited to, costs and expenses for lost time from work and attorney fees.



§ 10-3-106. Deemed incorporated under corporation law

All insurance companies having capital stock, incorporated under the laws of this state, are deemed to be incorporated under the general corporation laws of this state; but, excepting any provision of existing insurance laws which may purport to prescribe the law under which insurance companies may be or have been incorporated, no law or provision of law specially or expressly applicable to insurance companies or the business of insurance shall be in any way repealed, modified, or affected by this section.



§ 10-3-107. Appointment of registered agent - commissioner agent for service of process

(1) Except pursuant to the provisions of article 5 of this title, no foreign insurance company, directly or indirectly, shall issue policies, take risks, or transact business in this state until it has first appointed, in writing, the commissioner to be the true and lawful attorney of such company in and for this state, upon whom all lawful process in any action or proceeding against the company may be served with the same effect as if the company existed in this state. Such power of attorney shall stipulate and agree, upon the part of the company, that any lawful process against the company that is served on said attorney, or in the commissioner's absence any employee in charge of the commissioner's office, shall be of the same legal force and validity as if served on the company and that the authority shall continue in force so long as any liability remains outstanding against the company in this state. A certificate of such appointment, duly certified and authenticated, shall be filed in the office of the commissioner, and copies certified by the commissioner shall be deemed sufficient evidence, and service upon such attorney shall be deemed sufficient service upon the principal. The certificate of appointment may be filed in an electronic format.

(1.5) (a) The provisions of subsection (1) of this section shall not apply to any insurance company maintaining a home office or a regional home office in this state.

(b) Each insurance company maintaining a home office or regional home office in this state shall file with the commissioner the name of a person designated to receive service of process. The commissioner shall maintain a list of persons so designated and shall make information from such list available to any person upon request. Each company must report any change in the name of the person designated to receive service of process to the commissioner within ten days after making such change. The information required to be filed with the commissioner pursuant to this subsection (1.5) may be filed in an electronic format.

(2) Whenever lawful process against any insurance company is served upon the commissioner, three copies shall be furnished, and he shall forthwith forward a copy of the process served on him by certified mail, postpaid, to the secretary of the company or, in case of companies of foreign countries, to the resident manager in this country, and he shall also forward a copy thereof to the general agent of said company in this state.



§ 10-3-108. File duly certified copy of charter

Except pursuant to the provisions of article 5 of this title, no foreign insurance company shall transact any business in this state unless it first files in the office of the commissioner a duly certified copy of its charter, articles of incorporation, or deed of settlement, together with a statement, under oath, of the president and secretary, or other chief officers of such company, showing the condition of affairs of such company on the thirty-first day of December next preceding the date of such oath. The statement shall be in the same form and shall set forth the same particulars as the annual statement required by this title (except article 15) and article 14 of title 24, C.R.S. After filing its articles of incorporation or charter with the secretary of state, no insurance company shall be required to file its annual report or any other instrument, except amendments to said articles of incorporation or charter, in the office of the secretary of state or to pay to the secretary of state an annual corporation tax. The filings required pursuant to this section may be made in an electronic format.



§ 10-3-109. Reports, statements, assessments, and maintenance of records - publication - penalties for late filing, late payment, or failure to maintain

(1) Every insurance company doing business in this state, on or before the first day of March in each year, shall submit to the commissioner a report, signed and certified by its chief officers, of its condition on the preceding thirty-first day of December, which shall include a detailed statement of assets and liabilities, the amount and character of its business transacted, and moneys received and expended during the year, and any further details of expenditures, and such other information, to be included in the report or supplementary thereto, as the commissioner deems necessary. A synopsis of such statement, together with the commissioner's certificate of authority to transact business in this state, shall be published in some newspaper of general circulation, published at the state capital, for at least four insertions. Such publication shall be made within thirty days after such certificate of authority is issued, and a copy of the paper containing such publication shall be filed in the office of the commissioner. The commissioner shall revoke and refuse to reissue the certificate of authority of any insurance company failing or refusing to furnish the reports or other information requested by the commissioner as provided in this section. The report required pursuant to this subsection (1) may be filed in an electronic format.

(2) Repealed.

(3) If any entity regulated by the division of insurance fails to file any other document required by law or rules and regulations to be filed with the division of insurance or fails to maintain complaint records as required by law, the commissioner may assess a penalty not to exceed five hundred dollars for an initial violation and a penalty not to exceed five thousand dollars for any subsequent failure to comply with any such filing requirement or requirement to maintain records. The commissioner, by rule and regulation, may establish a schedule for the assessment of penalties as authorized in this subsection (3) based upon the frequency and severity of noncompliance.



§ 10-3-111. Violations - penalty

Except for violations of section 10-3-104 or article 15 of this title, any officer, director, stockholder, attorney, or agent of any corporation or association who violates any of the provisions of this title and article 14 of title 24, C.R.S., who participates in or aids, abets, or advises or consents to any such violation, and any person who solicits or knowingly receives any money or property in violation of said references, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail for not more than one year and by a fine of not more than one thousand dollars, and any officer aiding or abetting in any contribution made in violation of said references is liable to the company or association for the amount so contributed. No person shall be excused from attending and testifying or producing any books, papers, or other documents, before any court, upon any investigation, proceeding, or trial, for a violation of any of the provisions of said references upon the ground or for the reason that the testimony or evidence, documentary or otherwise, required of such person may tend to incriminate or degrade him or her; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may so testify or produce evidence, documentary or otherwise, and no testimony so given or produced shall be used against him or her upon any criminal investigation or proceeding.



§ 10-3-112. Directors - terms - election - conflicts of interest - recovery of profits

(1) (a) The business of insurance companies incorporated under the laws of this state shall be managed by a board of directors consisting of such number of directors, not less than three, as may be prescribed by the articles of incorporation or bylaws, and said directors shall hold office until their successors are duly elected and qualified. Such directors shall be nominated and elected in the manner prescribed by the bylaws of the company not inconsistent with the laws of this state. No director may serve who has been convicted of fraud involving any financial institution or of a felony, but the commissioner may waive this provision regarding a felony if he or she determines that the particular felony does not jeopardize the person's ability to act as a director.

(b) Each executive officer and director of a domestic company applying for a certificate of authority to do business in Colorado shall submit a set of fingerprints to the commissioner. The commissioner shall forward such fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. Only the actual costs of such record check shall be borne by the employer.

(2) Every domestic insurance company shall report within thirty days to the commissioner any change in its executive officers or directors, including in its report a statement of the business and professional affiliations of any new executive officer or director. For purposes of this subsection (2), the term "executive officer" includes only the following: Chairman of the board of directors, president, executive vice-president, secretary, and treasurer.

(3) No director, officer, or employee having any authority in the investment or disposition of the funds of a domestic insurance company shall accept, except on behalf of the company, or be the beneficiary of any fee, brokerage, gift, or other emolument because of any investment, loan, deposit, purchase, sale, payment, or exchange made by or for the company; but a director who is not otherwise an officer or employee of the company may receive reasonable compensation for necessary services performed for sales or purchases made to or for the company in the ordinary course of its business and in the usual private professional or business capacity of such director.

(4) Any profit or gain received by or on behalf of any person in violation of subsection (3) of this section shall inure to and be recoverable by the company. Suit to recover such profit may be instituted in any court of competent jurisdiction by the company, or by any stockholder of the company in its name and in its behalf if the company fails or refuses to bring such suit within sixty days after request in writing or fails diligently to prosecute the same thereafter; but no such suit shall be brought more than two years after the date such profit was realized.



§ 10-3-113. Increase of capital

(1) Any such corporation organized and duly licensed by the commissioner to conduct an insurance business may sell additional stock or increase its capital for the purpose, in the manner, and to the extent prescribed by law, but the expense incurred in connection with such sale shall not exceed twenty percent of the amount realized from the sale of its capital stock, whether in cash or notes, and said expense shall be paid from surplus funds of the corporation.

(2) The provisions of this title (except article 15) and article 14 of title 24, C.R.S., also apply in the formation and authorization of domestic insurance companies formed upon the mutual plan, and to associations formed upon the assessment plan, that are organized with a guaranty fund in lieu of capital as provided in said references.



§ 10-3-114. Violations - penalty

Any officer, director, clerk, employee, or agent of any such company who receives or pays out, or orders the payment of, any money, or incurs any obligation for the payment of money, in violation of the terms of section 10-3-113 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for a term of not more than six months, or by both such fine and imprisonment.



§ 10-3-117. License automatically extended - when

When the annual statement of an insurance company licensed to do business in this state has been filed and the company's check or cash for the amount of all fees and taxes required has been tendered, the company's license to do business in this state shall be automatically extended until the commissioner refuses to relicense such company, and, when a check or cash for the fee has been tendered by the company for renewal of an agent's license, the license shall automatically be extended until the commissioner refuses to renew the license.



§ 10-3-120. Investments of officers, directors, and principal stockholders

(1) (a) Every person who is directly or indirectly the beneficial owner of more than ten percent of any class of equity security of a domestic stock insurance company or who is a director or an officer of such company shall file in the office of the commissioner within ten days after the person becomes such beneficial owner, director, or officer, a statement, in such form as the commissioner may prescribe, of the amount of all classes of equity securities of such company of which the person is the beneficial owner and within ten days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner a statement, in such form as the commissioner may prescribe, indicating ownership at the close of the calendar month and such changes in ownership as have occurred during such calendar month.

(b) (Deleted by amendment, L. 96, p. 111, § 1, effective March 25, 1996.)

(2) For the purpose of preventing the unfair use of information which is obtained by such beneficial owner, director, or officer by reason of his relationship to such company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six months, unless such equity security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director, or officer in entering into such transaction of holding the equity security purchased or of not repurchasing the equity security sold for a period exceeding six months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company or by the owner of any security of the company in the name and in behalf of the company if the company fails or refuses to bring such suit within sixty days after request or fails diligently to prosecute the same thereafter, but no such suit shall be brought more than two years after the date such profit was realized. This subsection (2) shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the equity security involved, or any transaction which the commissioner may by rules and regulations exempt as not comprehended within the purpose of this subsection (2).

(3) It is unlawful for any such beneficial owner, director, or officer, directly or indirectly, to sell any equity security of such company if the person selling the equity security or his principal either does not own the equity security sold, or, if owning the equity security, does not deliver it against such sale within twenty days thereafter, or does not within five days after such sale deposit it in the mails or other usual channels of transportation; but no person is deemed to have violated this subsection (3) if he proves that, notwithstanding the exercise of good faith, he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

(4) The provisions of subsection (2) of this section shall not apply to any purchase and sale or sale and purchase, and the provisions of subsection (3) of this section shall not apply to any sale of an equity security not then or theretofore held by him in an investment account by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market, otherwise than on an exchange, as presently defined in the federal "Securities Exchange Act of 1934", as amended, for such security.

(5) The provisions of this section shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the commissioner may adopt in order to carry out the purposes of this section.

(6) The term "equity security" means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the commissioner deems to be of similar nature and considers necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.

(7) The provisions of this section shall not apply to equity securities of a domestic stock insurance company if:

(a) Such equity securities are registered, or are required to be registered, pursuant to section 12 of the federal "Securities Exchange Act of 1934", as amended; or

(b) Such domestic stock insurance company does not have any class of its equity securities held of record by one hundred or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of this section, except for the provisions of this paragraph (b).



§ 10-3-121. Regulation of proxies, consents, or authorizations

(1) The purpose of this section is to regulate the solicitation of proxies, consents, or authorizations by domestic stock insurers having one hundred or more stockholders of record in accordance with the intent of congress as expressed in the "Securities Acts Amendments of 1964", by declaring unlawful certain solicitation practices and providing for the regulation thereof.

(2) No person shall, in contravention of such rules and regulations as the commissioner may prescribe as necessary or appropriate in the public interest or for the protection of investors, solicit, or permit the use of his name to solicit, any proxy or consent or authorization in respect of any security of a domestic stock insurer having one hundred or more stockholders of record.

(3) Unless proxies, consents, or authorizations in respect of a security of a domestic stock insurer are solicited by or on behalf of the management of the insurer from the holders of record of such security in accordance with the rules and regulations prescribed under subsection (2) of this section, prior to any annual or other meeting of the holders of such security, such insurer shall, in accordance with the rules and regulations prescribed by the commissioner, file with the commissioner and transmit to all holders of record of such security information substantially equivalent to the information which would be required to be transmitted if a solicitation were made.

(4) This section is applicable to all domestic stock insurers having one hundred or more stockholders of record; except that this section shall not apply to any insurer if ninety-five percent or more of its stock is owned or controlled by a parent or an affiliated insurer and the remaining shares are held by less than five hundred stockholders. A domestic stock insurer that files with the securities and exchange commission forms of proxies, consents, and authorizations complying with the requirements of the federal "Securities Exchange Act of 1934", as amended, is exempt from the provisions of this section.

(5) The term "person" as used in this section includes a natural person, corporation, partnership, and association.

(6) Repealed.



§ 10-3-122. Duties of foreign companies

Any foreign life or accident insurance company doing business in the state of Colorado, if the insurance contract is made in this state, shall pay its obligations when same are due and payable through its agent in the county where the contract was made, or at the office of its general agent within this state, after approval by the proper officers at the home office of the company, upon presentation of the insurance contract and proofs required thereunder by the insured, assigns, or beneficiaries. This insurance contract is deemed to be made and payable in the state of Colorado, if made through an authorized agent of such insurance company within this state, irrespective of where the insurance contract may be written.



§ 10-3-123. Assessment accident associations

(1) Every contract whereby a benefit is to accrue to a party named therein, upon the accidental death or physical disability from accident or sickness of a person, which benefit is in any degree conditioned upon the collection of an assessment upon persons holding similar contracts, is deemed a contract of accident or casualty insurance upon the assessment plan, and the business involving the issuance of such contract shall be carried on in this state only by duly authorized corporations, which are subject to the provisions and requirements of this section and the general laws governing insurance companies in this state, except as otherwise provided in this section; but nothing in this section shall be construed as applicable to organizations which conduct their business as fraternal societies, on the lodge system, or to organizations which do not employ paid agents in soliciting business or limit their certificate holders to a particular order or fraternity.

(2) Twenty-five or more persons who are citizens of this state may form a corporation to carry on the business of casualty insurance on the assessment plan, but no such corporation shall begin to do business until a guaranty fund of at least ten thousand dollars is provided and deposited, in cash or in such securities as are permitted by law in the case of stock companies, with the commissioner under the conditions named in this title (except article 15) and article 14 of title 24, C.R.S. When this is done and at least two hundred persons have subscribed in writing to be insured, and when each has paid in at least one monthly assessment or premium, the commissioner, if the laws have been complied with, shall issue a certificate of authority for such corporation, which authorizes it to commence business. The word "association" shall be used in the title or name of all corporations organized under this section instead of the word "company".

(3) Every policy or indemnity certificate issued by any casualty corporation doing business in this state shall show, in plain and legible print at the top and on the face of the same, these words: "Incorporated on the assessment plan".

(4) There shall also be printed plainly and legibly in every such policy or certificate issued the minimum and maximum limits of the contingent mutual liability of the person to whom the policy is issued, which limits and the amount of liability, in the case of corporations incorporated under the Colorado laws, shall be fixed by the bylaws, and the rule shall be uniform. Such policies or certificates shall also specify the minimum sum of money to be paid upon each contingency insured against and the number of days after satisfactory proof of the happening of such contingency at which such payment shall be made. Upon the occurrence of such contingency, unless the contract has been voided by fraud or by breach of its conditions, the association is obligated to the beneficiary for such payment at the time and to the amount specified in the policy or certificate, and this indebtedness shall be a lien upon all the property, effects, and bills receivable of the association in this state, with priority over all indebtedness thereafter incurred, but the statement of said minimum sum shall not invalidate the rights of the party insured from receiving any further amount above such minimum sum that is based upon membership and to which he is entitled by the provisions of his policy.

(5) Any corporation organized under the authority of any other state or government to issue policies or certificates of casualty insurance on the assessment plan, as a condition precedent to transacting business in this state, shall pay such fees and comply with the same requirements as exacted of stock casualty insurance companies of other states or countries, as provided by this title (except article 15) and article 14 of title 24, C.R.S., and thereafter be subject to the same general laws and penalties of this title, unless otherwise provided in this section, and it shall deposit with the commissioner or with the proper official of some other state, for the protection of all its policyholders, a sum not less than that required to be deposited by domestic casualty insurance companies organized upon the mutual assessment plan. Such corporation shall also file with the commissioner a copy of its policies or certificates and applications therefor, for approval by the commissioner, and a sworn statement from the proper officers of such corporation that they have received a copy of this section, and shall be governed thereby in issuing policies or certificates in this state. The commissioner may thereupon issue or renew the authority of such corporation to do business in this state.

(6) The money or other benefit, charity, relief, or aid to be paid or provided or rendered by any corporation authorized to do casualty insurance on the assessment plan shall not be liable to attachment or other process and shall not be seized, taken, appropriated, or applied by any legal or equitable process, nor by operation of law, to pay any debts or liability of a policy or certificate holder, or any beneficiary named therein.

(7) Any corporation doing a casualty insurance business in this state on April 15, 1913, that is incorporated to do business on the assessment plan may reincorporate under the provisions of this title (except article 15) and article 14 of title 24, C.R.S., but nothing in said references shall be construed as requiring any such corporation to reincorporate, and any such corporation may continue to exercise all rights, powers, and privileges conferred by said references, or its articles of incorporation not inconsistent with this subsection (7).



§ 10-3-125. Redomestication of foreign insurers

(1) Any foreign insurer which is authorized or which may be authorized to do business in this state for the purpose of writing insurance may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type. Said domestic insurer shall be entitled to like certificates and licenses to transact business in this state and shall be subject to the authority and jurisdiction of this state.

(2) Any domestic insurer may, upon the approval of the commissioner, transfer its domicile to any other state in which it is authorized to transact the business of insurance and, upon such a transfer, shall cease to be a domestic insurer and shall be admitted to this state if qualified as a foreign insurer. The commissioner shall approve any such proposed transfer unless he determines that such transfer is not in the interest of the policyholders of this state.

(3) Any foreign insurance company admitted or which may be admitted to transact business in this state may, upon proper notice to the commissioner, change its domicile by merger, consolidation, or otherwise to another foreign state without interruption of its license and without reapplying as a foreign insurer if:

(a) The change in domicile does not result in a reduction in the company's assets or surplus below the requirements for admission as a foreign insurer; and

(b) There is no substantial change in the lines of insurance to be written by the company; and

(c) The change in domicile has been approved by the supervising regulatory officials of both the former and new state of domicile.

(4) The certificate of authority, the agents' appointments and licenses, and the rates and other items which the commissioner allows, in his discretion, which are in existence at the time any insurer transfers its corporate domicile to this or any other state by merger, consolidation, or any other lawful method shall continue in full force and effect upon such transfer if such insurer remains duly qualified to transact the business of insurance in this state. All outstanding policies of any transferring insurer shall remain in full force and effect. In the event of a company name change, all outstanding policies shall be endorsed with the company's new name. Every transferring insurer shall file new policy forms with the commissioner on or before the effective date of the transfer. Such insurers may use existing policy forms with appropriate endorsements if allowed by and under such conditions as approved by the commissioner. Every such transferring insurer shall notify the commissioner of the details of the proposed transfer and shall file promptly any resulting amendments to corporate documents filed or required to be filed with the commissioner.



§ 10-3-126. Alien insurers

(1) Any alien insurer, as defined in section 10-3-301 (1), may be admitted to do business in this state by qualifying and establishing an administrative office in this state and maintaining its corporate and insurance records in the United States for insurance of risks primarily in the United States of America, its territories, and its possessions and by complying with all of the requirements of law related to the organization and licensing of a domestic insurer of the same type.

(2) Any alien insurer, as defined in section 10-3-301 (1), which is authorized to do business (whether as an admitted company or nonadmitted company) for the purpose of writing insurance may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by making its principal place of business at a place in this state. Said domestic insurer shall be entitled to like certificates and licenses to transact business in this state and shall be subject to the authority and jurisdiction of this state.



§ 10-3-127. Domicile of nonprofit hospital, medical-surgical, and health services corporations

(1) A corporation organized under the laws of another state for the purposes set forth in section 10-16-302 may qualify under parts 1 and 3 of article 16 of this title to do business in this state as a nonprofit hospital, medical-surgical, and health services corporation, and upon notice to the commissioner may change its domicile by merger, consolidation, or otherwise under the procedures of section 10-3-125 for insurers. Except as specified in this section, any such corporation shall comply with all provisions of parts 1 and 3 of article 16 of this title with respect to the business of the corporation in this state.

(2) The provisions of sections 10-16-304 (1) and 10-16-305 (1) shall apply to a foreign corporation to the extent such provisions do not conflict with the governing laws of the corporation's domicile.



§ 10-3-128. Domestic insurer - requirement to maintain offices in this state

(1) Before granting the initial certificate of authority to an applicant to become a domestic insurer, the commissioner shall be satisfied by proper evidence that:

(a) The insurer's books and records are located or maintained in this state or are readily accessible to the examiners of this state; and

(b) The grant of a certificate of authority as a domestic insurer will provide benefit to the state of Colorado through either significant economic development or through the offering of insurance coverage desired by and beneficial to the Colorado insurance buying public.

(2) No later than January 1, 1992, any domestic insurer licensed in this state prior to July 1, 1991, shall file a plan for compliance with this section.

(3) The commissioner may modify or waive the requirements of this section for cause on a case by case basis.

(4) The commissioner may promulgate such rules and regulations as are necessary to carry out the provisions of this section.



§ 10-3-129. Prohibition - display of social security number - insurance companies

(1) An insured may require that an insurance company or insurer doing business in Colorado not display the insured's social security number on his or her insurance identification card or proof of insurance card. If an insured makes the request, the insurance company or insurer shall reissue the insured an insurance identification card or proof of insurance card that does not display the insured's social security number.

(2) After January 1, 2006, upon issuance or renewal of an insurance policy, an insurance company or insurer doing business in Colorado shall not issue an insurance identification card or proof of insurance card that displays the insured's social security number.



§ 10-3-130. Certificate of authority application process - tracking compliance with uniform process

The division shall make every effort to comply with the uniform process established and endorsed by the national association of insurance commissioners for applications for certificates of authority, including compliance with established deadlines for evaluating, approving, and denying applications for certificates of authority. The division shall track all aspects of the certificate of authority application process in order to monitor compliance with the uniform standards and to enable comparison with other states for purposes of determining areas for improvement.



§ 10-3-131. Acts of producers - responsibility of insurer - definitions

(1) An insurer authorized to conduct business in this state, who knew or should have known about the unfair business practices of an insurance producer, may be financially responsible for the unfair business practices of the insurance producer, who, while acting on behalf of the insurer, engaged in unfair business practices that violate this title.

(2) As used in this section, "insurance producer" shall have the meaning set forth in section 10-2-103.






Part 2 - Financial Affairs

§ 10-3-201. Cash capital - guaranty fund - deposit

(1) (a) (I) to (IV) Repealed.

(V) No insurance company, issued a certificate of authority on or after July 1, 1995, shall be permitted to do any business in this state, unless, in addition to the other requirements of law, it possesses the minimum capital or guaranty fund and an accumulated surplus in the form of cash or marketable securities which combined are at least equal to:

(b) To avoid situations where an insurer's transactions would create undue financial risks to its enrollees, subscribers, or policyholders or to the people of this state, the regulations specified in this paragraph (b) are authorized. The commissioner may by regulation establish standards consistent with those of the national association of insurance commissioners which require any insurer to maintain a greater minimum surplus level than the specific dollar minimums established by paragraph (a) of this subsection (1). Such minimum surplus level shall reflect the type, volume, and nature of the insurance business being transacted and the type of entity for which the surplus levels are being established. Such regulation may additionally require the submission of an opinion by a qualified actuary which states whether or not the surplus level of the entity is sufficient for the authority requested.

(c) Companies already licensed on July 1, 1991, may continue to transact business and shall have until December 31, 1992, to increase their total capital or guaranty fund and surplus or file a plan with the commissioner. The commissioner may, upon showing of adequate justification by the company, extend the date for the company to attain the new levels specified in paragraph (a) of this subsection (1), or waive or reduce such new levels.

(d) An insurance company subject to this section shall increase its capital and surplus to those limits set forth in paragraph (a) of this subsection (1) within thirty days after any change of control of the insurance company. Any extension granted pursuant to paragraph (c) of this subsection (1) shall be automatically rescinded in the event of such a change of control. The insurance company is not required to increase its capital and surplus if the transfer of ownership occurs because of death and the ownership is transferred solely to one or more natural persons, each of whom would be an heir of the decedent if the decedent had died intestate.

(2) The cash or securities representing the minimum capital or guaranty fund and surplus required by paragraph (a) of subsection (1) of this section shall be deposited, in the case of domestic companies, with the commissioner in the manner provided by law and, in the case of foreign or alien companies, with the commissioner or with the duly authorized officer of some other state of the United States; except that the guaranty fund of mutual companies shall be construed to include deposits held for the benefit of policyholders as provided in this title (except article 15) and article 14 of title 24, C.R.S.

(3) The deposit shall be held by the commissioner for the benefit of all policyholders wherever located. For a foreign or alien insurer to be allowed credit for deposits in other jurisdictions, such deposits must be held for the benefit of all policyholders wherever located and not solely or with preference for those in the depository jurisdiction.



§ 10-3-202. Surplus ascertained - disposition of

Surplus of domestic insurance companies shall be ascertained by offsetting as a liability against the company's admitted assets the par value of its outstanding capital stock, if any, its reserve liability, and its current obligations of every kind. The excess of said admitted assets over said liabilities shall be the company's surplus. Surplus of domestic stock insurance companies belongs to their stockholders, and such part of the surplus may be apportioned or paid to policyholders, beneficiaries, and annuity and supplementary contract holders as the companies may from time to time determine.



§ 10-3-203. Additional deposits - withdrawals

Any domestic insurance company depositing its insurance reserves with the commissioner under the optional reserve deposit law, section 10-7-101, at its option and in addition to its insurance reserves deposit, may also deposit with the commissioner approved securities not less in amount than the reserve required to mature any or all of the company's other contractual obligations of every kind designated at the time the deposits are made. Such additional deposits shall be to secure the payment of such other contractual obligations so designated. In determining the amount of deposit to be maintained with the commissioner on account of insurance or other reserves, he shall make proper deductions from the mathematical reserves for all indebtedness to the company on account of each policy and each contractual obligation not exceeding the reserve thereon, and for deferred and uncollected premiums on the policies and for the reserve on such part of each policy as may be reinsured as provided by law. Any amount at any time on deposit in excess of the amount required may be withdrawn by the depositing company. Whenever any such company makes an application to withdraw any excess deposit, the commissioner may accept the estimate or calculation of the company of such reserves or, at his option, may have a calculation or estimate thereof made for said purpose or an appraisal of the depositing company's securities, or both, at the expense of the company so applying, at such reasonable expense as may be agreed to by the company.



§ 10-3-204. Payment of dividends

(1) The amount of dividend payments by any domestic insurance company is wholly within the discretion of its directors or of the duly constituted executive committee thereof. No dividend shall be paid except from the company's surplus.

(2) It is unlawful for the directors, trustees, managers, or officers of any domestic insurance company, directly or indirectly, to make or pay any dividends or pay any interest, bonus, or other allowance in lieu of dividends, other than premium refunds and deductions guaranteed, except from the company's surplus and from profits arising from the company's business. Any person who is found guilty of violating any provision of this section shall be punished by a fine of not more than one thousand dollars.



§ 10-3-205. Manner of paying surplus

Every policyholder on all participating policies issued shall be permitted at the time the first dividend is declared to select from among the options set forth in the policy the manner and method of the payment of the surplus to be annually apportioned to his policy.



§ 10-3-206. Security deposits - certificates

(1) The commissioner shall receive and hold on deposit, in the manner provided in this law, the securities of domestic companies that are deposited by any such company under the provisions of this title (except article 15) and article 14 of title 24, C.R.S., for the purpose of securing policyholders or to comply with any similar law of another state to enable the company to transact business in such state. All securities so offered for deposit shall belong to and be the sole property of such company and shall be free and clear of any claims whatsoever, and the commissioner shall determine the same by proper inquiry.

(2) The commissioner shall furnish to such company a certificate, under his hand and official seal, certifying that he holds said securities in trust for the benefit of the policyholders of such company.



§ 10-3-207. Fees paid by insurance companies

(1) Every entity regulated by the division in this state shall pay the following fees to the division:

(a) For investigating and processing an initial application for authorization or licensure as a foreign or domestic insurance company to do business in this state, a nonrefundable fee of five hundred dollars, which fee shall accompany each application for authorization or licensure;

(b) In each year subsequent to 1992, in addition to any fee collected under paragraph (a) of this subsection (1), every insurance company, interinsurance company, fraternal benefit society, health maintenance organization, and nonprofit hospital, medical-surgical, and health service corporation licensed or authorized in this state that is regulated by the division of insurance shall make an annual nonrefundable payment on or before March 1 of each year based on the schedule specified in this paragraph (b) at the time of authorization and each subsequent renewal year. For nonadmitted insurers and accredited reinsurers, the fee specified in this paragraph (b) shall be considered to include the fee pursuant to paragraph (a) of this subsection (1):

(I) For insurance companies, interinsurance companies, fraternal benefit societies, health maintenance organizations, and nonprofit hospital, medical-surgical, and health service corporations that have prior year's direct written premiums, gross contract funds, or charges received in Colorado not exceeding one million dollars, a fee of six hundred seventy dollars;

(II) For insurance companies, interinsurance companies, fraternal benefit societies, health maintenance organizations, and nonprofit hospital, medical-surgical, and health service corporations that have prior year's direct written premiums, gross contract funds, or charges received in Colorado in excess of one million dollars but not exceeding ten million dollars, a fee of two thousand ten dollars. Any insurance company that did not write at least eighty thousand dollars of taxable premiums in the previous year in Colorado shall not exceed the fee as otherwise would have been payable pursuant to subparagraph (I) of this paragraph (b).

(III) For insurance companies, interinsurance companies, fraternal benefit societies, health maintenance organizations, and nonprofit hospital, medical-surgical, and health service corporations that have prior year's direct written premiums, gross contract funds, or charges received in Colorado in excess of ten million dollars, a fee of three thousand three hundred forty-five dollars. Any insurance company that did not write at least one hundred twenty thousand dollars of taxable premium in Colorado shall not exceed the fee as otherwise would have been payable pursuant to subparagraph (II) of this paragraph (b).

(c) (Deleted by amendment, L. 92, p. 1545, § 36, effective July 1, 1992.)

(d) and (e) Repealed.

(f) (I) For the purpose of providing adequate funds to the division for market analysis, investigation, and enforcement of article 11 of this title and rules adopted pursuant to said article 11, in addition to any other fee collected pursuant to this subsection (1), each title insurer regulated by the division pursuant to article 11 of this title shall pay a nonrefundable annual fee on or before March 1 of each year. This fee shall be established by the commissioner in an amount sufficient to support two full-time equivalents within the division.

(II) Repealed.

(III) Notwithstanding any provision of section 10-1-103 or 10-1-108 (9) to the contrary, all fees and surcharges collected pursuant to this paragraph (f) shall be transmitted to the state treasurer, who shall deposit the same in the division of insurance cash fund created in section 10-1-103, and shall be subject to annual appropriation to the division and to the department of law for the purposes set forth in this paragraph (f).

(IV) Notwithstanding section 24-1-136 (11)(a)(I), commencing January 1, 2009, the division shall provide annual reports to the joint budget committee, the senate business, labor, and technology committee, and the house business affairs and labor committee, or any successor committees, and shall post on the division's website a statistical report of the number of enforcement actions taken, market trends associated with title insurance and real estate transactions, and consumer complaints supported by the fee in subparagraph (I) of this paragraph (f).

(1.5) Every entity regulated by the division of insurance not identified in paragraph (b) of subsection (1) of this section shall pay a fee of five hundred dollars at the time of its license or authorization renewal.

(2) Fees collected by the division of insurance pursuant to this section shall be transmitted to the state treasurer and credited to the division of insurance cash fund, created in section 10-1-103 (3).

(3) (Deleted by amendment, L. 92, p. 1545, § 36, effective July 1, 1992.)

(4) Fair and reasonable fees for various administrative services of the division of insurance, including but not limited to copying, record searches, computer listings, computer disks or tapes, and requests for any such services from individuals, shall be determined by the commissioner.

(5) Notwithstanding the amount specified for any fee in this section, the commissioner by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commissioner by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 10-3-208. Financial statements

(1) All insurance companies doing business in this state, unless otherwise provided in this title (except article 15) and article 14 of title 24, C.R.S., shall make and file with the commissioner annually, on or before the first day of March in each year, a statement under oath, upon a form to be prescribed by the commissioner, stating the amount of all premiums collected or contracted for in this state or from residents thereof, in cash or notes, by the company making such statement during the year ending the last day of December next preceding; the amounts actually paid policyholders on losses and the amounts paid policyholders as returned premiums by property and casualty insurance companies; the amount of insurance reinsured in other companies authorized to do business in this state and the amount of premiums paid therefor; the amount of insurance reinsured in companies, naming them, not authorized to do business in this state and the amount of premiums paid therefor; and the amount of reinsurance accepted from admitted companies and the premiums received from such reinsurance on residents of this state or risks located in this state, with the name of the companies so reinsured. The annual statement made to the commissioner pursuant to this section or other provisions of said references shall at least include the substance of that which is required by what is known as the convention blank form adopted from year to year by the national association of insurance commissioners, including any instructions, procedures, and guidelines not in conflict with any provision of this title for completing the convention blank form.

(2) The commissioner may require any insurance company authorized to do business in this state to submit interim financial statements and reports on a monthly or quarterly basis in such form as he prescribes, as deemed necessary in the public interest.

(3) Each domestic, foreign, and alien insurer that is authorized to transact the business of insurance in this state shall on or before March 1 of each year file with the national association of insurance commissioners a copy of its annual statement convention blank, along with such additional filings as prescribed by the commissioner for the preceding year. The information filed with the national association of insurance commissioners shall include the signed jurat page and the actuarial certification, if applicable. Any amendments and addendums to the annual statement filing subsequently made with the commissioner shall also be filed with the national association of insurance commissioners.

(4) Foreign insurers that are domiciled in a state which has a law substantially similar to subsection (3) of this section shall be deemed in compliance with the provisions of said subsection (3).

(5) In the absence of actual malice, members of the national association of insurance commissioners, their duly authorized committees, subcommittees, and task forces, their delegates, employees of the national association of insurance commissioners, and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual statement convention blanks shall be acting as agents of the commissioner under the authority of this section and shall not be subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the required filings.

(6) Examination synopses concerning insurance companies that are submitted to the division by the national association of insurance commissioners' insurance regulatory information system are confidential and shall not be disclosed by the division.

(7) (a) In preparing the statements required by subsection (1) of this section, all insurance companies shall follow the instructions, procedures, and guidelines of the national association of insurance commissioners. If the initial application of any such instruction, procedure, or guideline would cause a reduction in the total capital and surplus of a domestic insurer of ten percent or more or would cause the capital and surplus of a domestic insurer to fall to or below the company action level as defined by the commissioner by rule, such insurer may, within thirty days after the effective date of such instruction, procedure, or guideline, file with the commissioner a request to phase in the effect of the instruction, procedure, or guideline over a period not to exceed three years or a time period approved by the commissioner.

(b) Any request made pursuant to paragraph (a) of this subsection (7) shall include a complete analysis, in a form prescribed by the commissioner, of the impact upon the insurer making the request that is expected to result from application of the subject instruction, procedure, or guideline and, if a phase-in is requested, a description of the insurer's plan for the phase-in period. The commissioner shall not deny a request for a phase-in except upon notice and the opportunity for a hearing as provided in section 24-4-105, C.R.S.

(c) Any request for a hearing made pursuant to paragraph (b) of this subsection (7) shall include a description of the basis on which relief is sought. Upon receiving such a request, the commissioner shall, with regard to the insurer making the request, postpone the effective date of the subject instruction, procedure, or guideline pending the conclusion of the hearing and the taking of final agency action thereon. The hearing shall commence within sixty days after the commissioner receives the request and shall be conducted in accordance with section 24-4-105, C.R.S.

(8) Repealed.



§ 10-3-209. Tax on premiums collected - exemptions - penalties

(1) (a) All insurance companies writing business in this state, including, without limitation, those defined in section 10-1-102 (6), shall pay to the division of insurance a tax on the gross amount of all premiums collected or contracted for on policies or contracts of insurance covering property or risks in this state during the previous calendar year, after deducting from such gross amount the amount received as reinsurance premiums on business in this state, and the amount refunded under credit life and credit accident and health insurance policies on account of termination of insurance prior to the maturity date of the indebtedness, and, in the case of companies other than life, the amounts paid to policyholders as return premiums, which shall include dividends or unabsorbed premiums or premium deposits returned or credited to policyholders.

(b) (I) The rate of tax shall be as follows:

(A) For companies not exempted or charged a different rate of tax by another provision of this section, the rate of tax on the gross amount shall be:

(B) For companies maintaining a home office or a regional home office in this state, the rate of tax on the gross amount shall be one percent.

(II) For purposes of this paragraph (b), any company is deemed to maintain a home office or regional home office in this state if such company either:

(A) Substantially performs in this state the following functions, or substantially equivalent functions, for the company for each state in which the company is licensed, or for three or more of such states: Actuarial, medical, legal, approval or rejection of applications, issuance of policies, information and service, advertising and publications, public relations, hiring, testing, and training of sales and service forces; or

(B) Maintains significant direct insurance operations in this state that are supported by functional operations which are both necessary for and pertinent to a line or lines of business written by the company in this state.

(III) Any company desiring to qualify an office in this state as a home or regional home office shall make application for qualification to the commissioner on forms prescribed by the commissioner and shall submit proof that it is operating a home or a regional home office in this state. Applications for companies that were not approved in the immediate preceding year shall be received by the commissioner by December 31 of the year immediately preceding the year for which the application for qualification is being made. Applications for companies that were approved in the immediate preceding year shall be received by the commissioner by March 1 of the year for which qualification is being made. Applications for companies that were approved in the immediate preceding year received through March 31 shall pay a late charge of one hundred dollars per day for each day after March 1 that any such application is received by the commissioner. Applications received after March 31 shall be denied. The provisions of subsection (2) of this section shall not apply to companies maintaining a home office or regional home office in this state.

(c) The taxes prescribed in paragraph (b) of this subsection (1) shall constitute all taxes collectible under the laws of this state against any such insurance companies, and no other occupation tax or other taxes shall be levied or collected from any insurance company by any county, city, or town within this state; but this title (except article 15) and article 14 of title 24, C.R.S., shall not be construed to prohibit the levy and collection of state, county, school, and municipal taxes upon the real and personal property of such companies, nor shall it include or prohibit the levy and collection of a tax to be paid on net workers' compensation premiums, as provided under the "Colorado Medical Disaster Insurance Fund Act", part 3 of article 46 of title 8, C.R.S.

(d) (I) All fraternal and benevolent associations organized under the laws of this state and doing business in this state shall be exempt from the provisions of this section.

(II) Mutual protective associations writing crop hail insurance only and operating on an advance premium basis shall be exempt from the taxes provided by this section on that portion of the premium designated to the loss fund.

(III) There shall be no tax under this section in the case of any policy issued prior to 1959 by a domestic insurance company organized under the laws of this state, maintaining its principal place of business in this state, and having thirty percent or more of its assets invested in bonds or warrants of this state or of any county, city, town, or district of this state, and other property within this state in which such company is permitted by law to invest its funds, and the premium of which policy was fixed and is contractually binding upon the company.

(IV) Except to the extent provided in subsection (2) of this section, the tax imposed by this section shall not apply to premiums collected or contracted for after December 31, 1968, on policies or contracts issued in connection with a pension, profit sharing, or annuity plan established by an employer for employees if contributions by such employer thereunder are deductible by such employer in determining such employer's net income as defined in section 39-22-304, C.R.S., and shall not apply to premiums collected or contracted for after December 31, 1968, on policies or contracts purchased for an employee by an employer if such employer is exempt under section 39-22-112, C.R.S., from the tax imposed by article 22 of title 39, C.R.S., or is a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state. Except to the extent provided in subsection (2) of this section, the tax imposed by this section shall not apply to annuity considerations collected or contracted for after December 31, 1976.

(V) Repealed.

(e) The taxes provided for in this section shall be due and payable on the first day of March in each year. Any company failing or refusing to render such statement and information, or to pay taxes as specified in this section, for more than thirty days after the time specified, shall be liable to a penalty of up to one hundred dollars for each additional day of delinquency, to be assessed by the commissioner. If the tax paid is less than the full amount prescribed by this section, interest at the rate of one percent per month or fraction thereof on the unpaid amount shall be charged from the date on which payment was due to the date on which full payment is made, and a penalty of up to twenty-five percent of the unpaid amount may be assessed by the commissioner. The commissioner may suspend the certificate of authority of a delinquent company until such taxes and penalty, should any penalty be imposed, are fully paid.

(f) In computing assets for the purpose of this section, the investments of any such company in the bonds, notes, or other obligations of the United States of America, or any instrumentality of the United States, the obligations of which are guaranteed by the United States, and deferred or uncollected insurance premiums and annuity considerations shall first be deducted. Any company claiming entitlement to any reduced rate provided in this section shall present such evidence in justification of its claim as may be required by the commissioner.

(g) For the purpose of obtaining the exemption provided in paragraph (d)(III) of this subsection (1), the term "other property within this state" means: Real estate and tangible personal property within this state; first mortgages upon real estate within this state; stocks or bonds of corporations organized under the laws of this state; deposits with banks, trust companies, savings and loan associations, building and loan associations, or financial institutions domiciled within this state; stocks or bonds of foreign or alien corporations which on the date of purchase of such stocks or bonds have fifty percent or more of their assets invested in this state; and accounts of agents who are residents of this state.

(2) When, by the laws of any other state, any taxes and fees in the aggregate, fines, penalties, deposits of money or securities or other obligations, prohibitions, or requirements are imposed upon insurers organized under any law of this state and transacting business in such other state, or upon the agents of such insurer, greater in aggregate amount than those imposed upon similar insurers by the laws of this state, or when the laws of any other state require insurers of this state to deposit money or security for the benefit or protection of citizens of such other state, or when the laws or officers of any other state prohibit insurers of this state from transacting business therein without a special examination of the insurers or a computation of their liabilities by the officers of that state, the same taxes and fees in the aggregate, fines, penalties, deposits, examinations, obligations, and requirements may be imposed by the commissioner upon all insurers doing business in this state that are incorporated or organized under the laws of such other state and upon their agents. For the purpose of this section, an alien insurer may be deemed to be domiciled in a state designated by it wherein it has established its principal office or agency in the United States or maintains the largest amount of its assets. If no such office or agency is established, its domicile is the country under laws of which it is formed.

(3) (a) Anything in subsection (1) of this section to the contrary notwithstanding, any insurance company doing business in this state which was liable for payment of more than five thousand dollars in taxes, as provided in this section, during the preceding calendar year shall, on and after January 1, 1971, pay quarterly estimates of such taxes as provided in paragraphs (b) to (d) of this subsection (3).

(b) Such estimated taxes shall become due and payable on the last day of the month following the close of any calendar quarter of the year, except for the fourth quarter which shall be due March 1 and shall include adjustments for the preceding calendar year. Any company failing or refusing to pay such estimated taxes for more than thirty days after the time specified shall be liable to a penalty of up to one hundred dollars for each additional day of delinquency, to be assessed by the commissioner. Failure of a company to make quarterly payments, if required, each payment to be of at least one-fourth of either the total tax paid during the preceding calendar year or eighty percent of the actual quarterly tax for the current calendar year, whichever is greater, shall be considered and treated the same as a failure or refusal to pay the estimated taxes and shall subject the company to the penalties provided in this paragraph (b). The amount of estimated taxes and the penalties collected shall be paid to the division of insurance; and the commissioner may suspend the certificate of authority of such delinquent company until such estimated taxes and penalty, should any penalty be imposed, are fully paid.

(c) Estimated taxes paid pursuant to this subsection (3) shall be based on the estimated amount of taxable premiums during the preceding calendar quarter. Except for the first calendar quarter of any year, calendar quarter estimates of taxes may include adjustments for any previous calendar quarter estimates of taxes, and estimated taxes shall be paid on the basis of such adjusted estimates.

(d) Adjustments in payments of estimated taxes for any calendar year shall be made at the time of the filing of the annual statement required under section 10-3-208 and the payment of taxes required by this section. If a company claims a refund, it shall file for such refund at the time of filing such annual statement, and, if the commissioner claims a deficiency, he shall notify the deficient company thereof.

(4) (a) The division of insurance shall transmit all taxes, penalties, and fines it collects under this section to the state treasurer for deposit in the general fund; except that the state treasurer shall deposit amounts in the specified cash funds as follows:

(I) In the division of insurance cash fund created in section 10-1-103 (3), an amount that is equal to the general assembly's appropriation from the fund to the division for its direct and indirect expenditures less the total fee revenue that is deposited in the fund; except that the amount deposited in the fund under this subparagraph (I) may not exceed five percent of all taxes collected under this section; and

(II) In the wildfire emergency response fund created in section 24-33.5-1226, C.R.S., and the wildfire preparedness fund created in section 24-33.5-1227, C.R.S., the amount of the taxes, penalties, and fines that the general assembly appropriates to each of the cash funds.

(b) Repealed.

(5) For the purpose of auditing a company's tax statement, the commissioner or the commissioner's designee has the power to examine any books, papers, records, agreements, or memoranda bearing upon the matters required to be included in the tax statement. Such books, papers, records, agreements, or memoranda shall be made available upon request to the commissioner's office.



§ 10-3-210. Deposit and safekeeping of securities

(1) (a) The commissioner shall give receipts for all securities deposited with the commissioner, as required or permitted by law, to the company depositing them.

(b) If the company depositing securities in accordance with paragraph (a) of this subsection (1) is adjudged insolvent, such deposit shall be released only upon the entry of an order of a court acting in accordance with the provisions of part 5 of this article. If a company that has not been adjudged insolvent elects to dissolve, the commissioner may release securities under joint control upon a showing by the insurance company satisfactory to the commissioner that all debts, obligations, and liabilities of the insurance company have been paid and discharged, or adequate provisions for payment and discharge have been made, and upon return of the company's certificate of authority to the commissioner.

(c) (Deleted by amendment, L. 2004, p. 1061, § 8, effective July 1, 2004.)

(d) If the company depositing securities in accordance with paragraph (a) of this subsection (1) remains solvent, the commissioner shall permit such company, or its assigns, to:

(I) Collect and receive the interest and dividends on deposited securities; and

(II) Withdraw any deposited securities if the company simultaneously deposits other securities to replace those withdrawn.

(e) The provisions of this subsection (1) shall not apply to securities subject to part 12 of this article.

(2) (a) (I) Notwithstanding any other provision of law, the securities qualified for deposit under this section may be deposited as provided in part 12 of this article with a clearing corporation or held in the federal reserve book-entry system.

(II) Securities deposited with a clearing corporation or held in the federal reserve book-entry system and used to meet the deposit requirements set forth in this section shall be under the control of the commissioner and shall not be withdrawn by the company without the approval of the commissioner.

(b) The commissioner may prescribe or approve reasonable arrangements and safeguards under which a solvent company may sell a particular deposited security if the company:

(I) Immediately reinvests the proceeds of the sale in other securities eligible for deposit under this article; and

(II) Deposits other securities to replace those securities that were sold.

(c) Any owner, nominee owner, depository, or custodian of securities held in accordance with paragraph (a) of this subsection (2) shall not sell, claim against, or otherwise dispose of said securities without written permission of the commissioner.

(d) Any company holding securities in accordance with paragraph (a) of this subsection (2) shall provide to the commissioner evidence issued by its custodian or member bank through which such company has deposited such securities in a clearing corporation or through which such securities are held in the federal reserve book-entry system, respectively, in order to establish that the securities are actually recorded in an account in the name of the custodian or other direct participant or member bank and that the records of the custodian, other participant, or member bank reflect that such securities are held subject to the order of the commissioner.

(e) If the company depositing securities in accordance with paragraph (a) of this subsection (2) remains solvent, the commissioner shall permit such company, or its assigns, to:

(I) Collect and receive the interest and dividends on those deposited securities; and

(II) Withdraw any deposited securities if the company simultaneously deposits other securities to replace those withdrawn.

(f) If the company depositing securities in accordance with paragraph (a) of this subsection (2) is adjudged insolvent, such deposit shall be released only upon the entry of an order of a court acting in accordance with the provisions of part 5 of this article. If a company that has not been adjudged insolvent elects to dissolve, the commissioner may release securities under joint control upon a showing satisfactory to the commissioner that all debts, obligations, and liabilities of the insurance company have been paid and discharged, or adequate provisions for payment and discharge have been made, and upon return of the company's certificate of authority to the commissioner.

(g) (I) The commissioner may designate any solvent national bank, state bank, or trust company located in the city and county of Denver as the commissioner's depository for receiving and holding as custodian any deposit of securities in accordance with paragraph (a) of this subsection (2).

(II) Any deposit received and held pursuant to this subsection (2) shall be received and held at the expense of the company.



§ 10-3-211. Deposit only admitted assets

(1) Deposits made with the commissioner as permitted or required by law shall be only those admitted assets of the company that are securities eligible for the purpose of a deposit, as provided in section 10-3-235 (1) or (2). The company may deposit, withdraw, exchange, or substitute any security at any time if the total amount of securities remaining on deposit is no less than required by law.

(2) When a domestic insurance company reinsures all of its business in another company, the securities deposited by the reinsured company with the commissioner, subject to any existing liens against and restrictions upon them, may be assigned or transferred to the reinsuring company, and the latter company shall thereupon acquire all the rights, title, and interest of the reinsured company in and to such securities and shall be entitled to all the rights, benefits, and privileges of the reinsured company pertaining thereto. If a domestic company, having securities on deposit with the commissioner, reinsures all of its business, such securities may only be withdrawn, except for the purpose of exchange or substitution, upon a showing satisfactory to the commissioner that all debts, obligations, and liabilities of the insurance company have been paid and discharged, or adequate provisions for payment and discharge have been made, and upon return of the company's certificate of authority to the commissioner.

(3) (Deleted by amendment, L. 2004, p. 1062, § 9, effective July 1, 2004.)



§ 10-3-212. Insolvency or impairment of stock insurance company

A stock insurance company is deemed insolvent when its admitted assets are less than all of its liabilities, excluding from such liabilities the aggregate amount of its outstanding capital stock, and is deemed impaired when its admitted assets are less than its liabilities, including as a liability the aggregate amount of its outstanding capital stock, or when its surplus is less than the minimum requirements of section 10-3-201.



§ 10-3-213. Investments eligible as admitted assets

(1) Domestic insurance companies may invest their funds in the categories of assets described in sections 10-3-215 to 10-3-230 and 10-3-242. Every such investment shall be an admitted asset of the company; except that, if the section describing a category of asset contains a quantitative limitation, an investment in that category of asset shall be an admitted asset under that section to the extent that it does not exceed such limitation. Any such limitation shall apply only with respect to the category of assets described in that section and shall not constitute a general prohibition and shall not be applicable to any other section. Except as provided in section 10-3-237, any investment, or part thereof, that does not qualify under any of said sections shall not be an admitted asset under the provisions of this part 2. Except as specifically provided in this title (except article 15) and article 14 of title 24, C.R.S., a domestic insurance company shall not be prohibited from acquiring or holding an asset that is not an admitted asset, and such company may lend, pledge, sell, transfer, assign, hypothecate, dispose of, or exchange any asset acquired by it.

(2) Notwithstanding the provisions of subsection (1) of this section, an insurance company or other regulated entity to whom this section applies shall be required reasonably to diversify its investments made pursuant to sections 10-3-215 to 10-3-230 and 10-3-242 as to type and issue, and to maintain a sufficient degree of liquidity based on the nature of the business transacted. The commissioner may promulgate such reasonable rules and regulations as are necessary to carry out the provisions of this subsection (2), taking into consideration the standards of the national association of insurance commissioners. The commissioner may require an insurer or other regulated entity to show compliance by demonstrating that its investments are not overly concentrated in any one area, including without limitation the areas of duration, industry, issuer, or geographic location.



§ 10-3-214. Quantitative investment limitations - manner of applying

In applying the investment limitations set forth in this part 2, which are expressed as percentages of a company's admitted assets, there shall be used as a base the total of all assets of the company that would be admitted under this title (except article 15) and article 14 of title 24, C.R.S., without regard to such limitations and without regard to any condition or restriction set forth in section 10-3-237 (2), and asset values will be those values determined at the current annual statement date or, in case of any statement or examination as of a date other than an annual statement date, those values determined at such other date. In applying any investment limitation set forth in this part 2, which is expressed as a percentage of a company's surplus, the amount of the company's surplus shall be that determined at the current annual statement date or, in the case of any statement or examination as of a date other than an annual statement date, the amount determined at such other date.



§ 10-3-215. Bonds and other evidences of indebtedness

(1) Domestic insurance companies may invest in lawfully issued interest-bearing bonds, including bonds which provide for imputed interest payable at maturity, revenue bonds, and debentures, and other evidences of indebtedness:

(a) Of the United States or any agency or instrumentality thereof, or of any state, territory, district, or political subdivision of the United States;

(b) Guaranteed or insured as to the payment of principal and interest by the United States or any agency or instrumentality thereof, or by any state, territory, district, or political subdivision of the United States;

(c) Of counties, districts, townships, municipalities, and political subdivisions within the states, territories, and districts of the United States; except that investment in special improvement district obligations shall be limited to those which have received a designation or rating equivalent to or better than those specified in subsection (2)(b) of this section or, if not so designated or rated, have a credit enhancement approved by the commissioner;

(d) Of the Dominion of Canada and provinces and districts thereof and of counties, districts, townships, municipalities, and political subdivisions thereof, or guaranteed or insured as to the payment of principal and interest by the dominion of Canada or by any province or district thereof;

(e) Of solvent institutions created under the laws of the United States or of any state, territory, or district thereof, or of the dominion of Canada or any province thereof, which institutions are not referenced in paragraph (a), (b), (c), or (d) of this subsection (1) and which are not in default in the payment of interest on any of their bonds at the time the investment is made; but the aggregate value of all bonds and other evidences of indebtedness of any one such institution which may be admitted assets under this section shall not exceed three percent of the domestic insurance company's admitted assets, except as to those bonds and other evidences of indebtedness of insurance companies admitted to do business in any state of the United States or in the District of Columbia, for coinsurance or reinsurance purposes, in which case they shall not exceed the greater of three percent of the domestic insurance company's admitted assets or five percent of the debtor insurance company's admitted assets, or except as may be otherwise authorized under section 10-3-802;

(f) Of farm credit banks and banks for cooperatives, or other similar corporations organized under the laws of the United States;

(g) Repealed.

(h) Issued by, or guaranteed or insured as to the payment of principal and interest by, any foreign government other than those listed in paragraph (d) of this subsection (1); except that the aggregate value of all such bonds and other evidences of indebtedness which may be admitted assets pursuant to this paragraph (h) and paragraph (i) of this subsection (1) shall not exceed twenty percent of the domestic insurance company's admitted assets, and except that the aggregate amount of foreign investments that may be admitted assets pursuant to this paragraph (h) and to paragraph (i) of this subsection (1) in a single foreign jurisdiction shall not exceed:

(I) Ten percent of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating from a nationally recognized statistical rating organization recognized by the securities valuation office of the national association of insurance commissioners equivalent to securities valuation office rating 1 in the then current purposes and procedures manual of the securities valuation office; or

(II) Three percent of its admitted assets as to any other foreign jurisdiction.

(i) Of solvent foreign institutions other than those specified in paragraphs (e) and (j) of this subsection (1) which are not in default in the payment of interest on any of their bonds at the time the investment is made; except that the aggregate value of all such bonds and other evidences of indebtedness which may be admitted assets pursuant to this paragraph (i) and paragraph (h) of this subsection (1) shall not exceed twenty percent of the domestic insurance company's admitted assets, and except that the aggregate amount of foreign investments that may be admitted assets pursuant to this paragraph (i) and to paragraph (h) of this subsection (1) in a single foreign jurisdiction shall not exceed:

(I) Ten percent of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating from a nationally recognized statistical rating organization recognized by the securities valuation office of the national association of insurance commissioners equivalent to securities valuation office rating 1 in the then current purposes and procedures manual of the securities valuation office; or

(II) Three percent of its admitted assets as to any other foreign jurisdiction.

(j) Issued by, or guaranteed or insured as to the payment of principal and interest by, the international bank for reconstruction and development, the inter-American development bank, the African development bank, or the Asian development bank; but the aggregate value of all bonds and other evidences of indebtedness which may be admitted assets pursuant to this paragraph (j) shall not exceed five percent of the domestic insurance company's admitted assets.

(2) Domestic insurance companies may invest in mortgage-backed securities, including, without limitation, collateralized mortgage obligations and other obligations for the payment of money secured by participation certificates or loans secured, directly or indirectly, by real estate mortgages or deeds of trust if, at the time the investment is made, the entity issuing the obligation is not in default in the payment of interest on the obligation and:

(a) The obligation or each participation certificate or loan is fully guaranteed or insured as to principal and interest by the United States or by any state, territory, or district thereof, or by any agency, instrumentality, or political subdivision of one or more of the foregoing; but the aggregate value of any one issue of such obligations which may be admitted assets pursuant to this paragraph (a) shall not exceed five percent of the domestic insurance company's admitted assets; or

(b) The obligations have received a "1" or "2" quality designation by the securities valuation office of the national association of insurance commissioners as set forth in its most recently published valuations of securities manual or are rated investment grade in Standard Poor's (at least BBB-) or Moody's (at least Baa3) bond guides, or have received comparable designations or ratings in the event the method of presenting such designations or ratings later changes or such designations or ratings are provided by successor entities, or have received comparable investment grade designations or ratings by any similar organization approved by the commissioner; but the aggregate value of any one issue of such obligations which may be admitted assets pursuant to this paragraph (b) shall not exceed three percent of the domestic insurance company's admitted assets.



§ 10-3-215.5. Investments in medium- and lower-grade obligations

(1) As used in this section, unless the context otherwise requires:

(a) "Aggregate amount of medium-grade and lower-grade obligations" means the aggregate statutory statement value of medium-grade and lower-grade obligations.

(a.3) "Domestic obligation" means an obligation described in section 10-3-215 (1)(a) to (1)(f).

(a.7) "Foreign obligation" means an obligation described in section 10-3-215 (1)(h) and (1)(i).

(b) "Lower-grade obligation" means an obligation rated four, five, or six by the securities valuation office of the national association of insurance commissioners or by any successor entity.

(c) "Medium-grade obligation" means an obligation rated three by the securities valuation office of the national association of insurance commissioners or by any successor entity.

(d) "Obligation" means a bond or other type of evidence of indebtedness referred to in section 10-3-215.

(2) Without the written approval of the commissioner, no domestic insurance company shall acquire, directly or indirectly, any medium-grade or lower-grade obligation of any institution if, at the time of acquisition, after giving effect to any such acquisition:

(a) The aggregate amount of all medium-grade and lower-grade domestic and foreign obligations then held by the domestic insurance company would exceed twenty percent of its admitted assets with the aggregate amount of such foreign obligations being no more than ten percent of its admitted assets; or

(b) The aggregate amount of all lower-grade domestic and foreign obligations then held by the domestic insurance company would exceed ten percent of its admitted assets with the aggregate amount of such foreign obligations being no more than five percent of its admitted assets; or

(c) The aggregate amount of all domestic and foreign obligations held by the domestic insurance company which were rated five or six by the securities valuation office of the national association of insurance commissioners or by any successor entity would exceed three percent of its admitted assets with the aggregate amount of such foreign obligations being no more than one and one-half percent of its admitted assets; or

(d) The aggregate amount of all domestic and foreign obligations held by the domestic insurance company which were rated six by the securities valuation office of the national association of insurance commissioners or by any successor entity would exceed one percent of its admitted assets with the aggregate amount of such foreign obligations being no more than one-half percent of its admitted assets.

(3) Attaining or exceeding the limit of any one of the categories listed in paragraphs (a) to (d) of subsection (2) of this section shall not preclude an insurer from acquiring obligations in other categories subject to the specific and multi-category limits.

(4) Without the written approval of the commissioner, no domestic insurance company shall acquire, directly or indirectly, any medium-grade or lower-grade obligation of any institution if, at the time of acquisition, after giving effect to any such acquisition:

(a) The aggregate amount of all medium-grade and lower-grade obligations issued, guaranteed, or insured by such institution and held by the domestic insurance company exceeds one percent of the domestic insurance company's admitted assets; or

(b) The aggregate amount of all lower-grade obligations issued, guaranteed, or insured by such institution and held by the domestic insurance company exceeds one-half of one percent of the domestic insurance company's admitted assets.

(5) Nothing contained in this section shall prohibit a domestic insurance company from acquiring any obligation which it has committed to acquire if such insurance company would have been permitted to acquire that obligation pursuant to this section on the date on which such insurance company committed to purchase that obligation; and nothing in this section shall require a domestic insurance company to sell or otherwise dispose of any investment.

(6) Notwithstanding any other provision of this section, a domestic insurance company may acquire, whether or not through a restructuring, an obligation of an institution in which such insurance company already has one or more obligations, if such obligation is acquired in order to protect an investment previously made in the obligations of such institution so long as all such acquired obligations of an institution do not exceed one-half of one percent of the insurer's admitted assets.

(7) Nothing contained in this section shall prohibit a domestic insurance company from acquiring an obligation as a result of a restructuring of a medium- or lower-grade obligation already held.

(8) The board of directors of any domestic insurance company which acquires or invests, directly or indirectly, more than two percent of its admitted assets in medium-grade and lower-grade obligations shall adopt a written plan for the acquisition of such investments. The plan, in addition to guidelines with respect to the quality of the issues invested in, shall contain appropriate diversification standards applied to all of its investments, which may include, for example, standards for issuer, industry, duration, liquidity, and geographic location.

(9) All obligations acquired by a domestic insurance company shall be rated in accordance with the standards of the securities valuation office or any successor entity.

(10) The provisions of this section shall take effect July 1, 1992, and shall apply to all investments in obligations acquired on or after that date.



§ 10-3-216. First liens on real property

(1) Domestic insurance companies may invest in loans secured by first liens on real property located in the United States or Canada, subject to the following provisions:

(a) (I) At the time of acquisition, no such loan shall exceed:

(A) Ninety percent of the value of the real property if the mortgage loan is secured by a purchase-money mortgage or like security received by the insurer upon disposition of the real property;

(B) Eighty percent of the value of the real property if the mortgage loan is secured by commercial real property or by real property that is improved with a residential building designed for occupancy by five or more dwelling units and if the mortgage loan: Requires immediate scheduled payment in periodic installments of principal and interest; has an amortization period of thirty years or less; and requires periodic payments to be made no less frequently than annually. In addition, each periodic payment must be sufficient to assure that, at all times, the outstanding principal balance of the mortgage loan does not exceed the outstanding principal balance that would be outstanding under a mortgage loan with the same original principal balance, with the same interest rate, and requiring equal payments of principal and interest with the same frequency over the same amortization period. Mortgage loans permitted under this sub-subparagraph (B) are permitted notwithstanding the fact that they provide for a payment of the principal balance prior to the end of the period of amortization of the loan. If the loan meets all other requirements of this sub-subparagraph (B), acceptable private mortgage insurance has been obtained, and the mortgage loan is secured by real property that is improved with a residential building, including a condominium, designed for occupancy by not more than four dwelling units, the loan may be up to ninety-seven percent of the value of the real property.

(C) Seventy-five percent of the value of the real property if the mortgage loan is secured by a mortgage that does not meet the requirements set forth in sub-subparagraph (A) or (B) of this subparagraph (I).

(II) In all cases, value shall be evidenced by the written appraisal of a qualified real estate appraiser, who may be an employee of the company; except that, in the case of property to be qualified under this section by reason of producing oil, gas, or other minerals, the appraisal must be made by an engineer or geologist qualified in the relevant field, and, in the case of commercial properties of over one hundred thousand dollars in value, the appraiser must be a member of an institute of real estate appraisers, or its equivalent.

(b) Repealed.

(c) The land to which the first lien pertains shall be improved with permanent buildings, or be used for agriculture or pasture, or be income-producing land, including, but not limited to, land used for parking lots or for the production of oil, gas, or other minerals; but loans secured by first liens on land not meeting any of the foregoing requirements of this paragraph (c) may be admitted assets of the company under this part 2 in an amount not exceeding in the aggregate five percent of its admitted assets.

(d) Any improvements shall be insured against loss or damage by fire, for the benefit of the lending company, by some reliable fire insurance company for an amount not less than the unpaid balance of the obligation or the insurable value of the property, whichever is less.

(e) The company shall hold such documents as are necessary to evidence its ownership of such first liens. If, under the law of the jurisdiction in which the real property is situated, it is necessary to the validity of the lien to record a mortgage or assignment thereof, the company shall record such mortgage or assignment in compliance with such law.

(f) The entire obligation secured by a first lien on real estate shall be owned by the company; except that the company may own such an obligation in common with other participants if, at the time of the company's investment, each participant is:

(I) A bank whose depositors are insured by the federal deposit insurance corporation;

(II) A savings and loan association whose members are insured by the federal deposit insurance corporation or any successor agency thereto;

(III) A trust for a pension or other benefit plan for employees qualified under section 401 of the federal "Internal Revenue Code of 1986", as amended;

(IV) An insurance company organized in any state of the United States, the District of Columbia, or any province of Canada; or

(V) A corporation or association owned wholly by one or more of the entities or one or more wholly owned subsidiaries of the entities specified in subparagraph (I), (II), or (IV) of this paragraph (f).

(g) Repealed.

(h) If before a loan is paid the value of the real property, including any improvements thereon, securing the loan depreciates, the loan may nevertheless be carried as an admitted asset, but not for an amount exceeding seventy-five percent of the current value of the real property.

(i) The maximum amount of a loan or loans made, directly or indirectly, to any one obligor which may be an admitted asset of a company under this section shall not exceed two percent of such company's admitted assets. If, on April 5, 1973, a company has outstanding a loan to any one obligor which, except for the provisions of this paragraph (i) would be admitted assets under this section, or a binding commitment for any such loan, any such loan outstanding on such date shall continue to be admitted assets under this section, and any such loan made on or after April 5, 1973, pursuant to any such binding commitment shall be admitted assets under this section.

(j) The aggregate amount of investments of a company which may be admitted assets under this section shall not exceed fifty percent of the company's admitted assets. If a company has outstanding investments which, in the aggregate, exceed fifty percent of the company's admitted assets on July 1, 1993, the company shall reduce the excess amount invested in first liens on real property at the rate of at least twenty percent of the July 1, 1993, excess each year for five years until the first liens on the real property portfolio do not exceed fifty percent of the company's admitted assets. If a fraternal benefit society has outstanding investments which, in the aggregate, exceed sixty percent of the society's admitted assets on July 1, 1993, the society shall reduce the excess amount invested in first liens on real property at the rate of at least twenty percent of the July 1, 1993, excess each year for five years until the first liens on the real property portfolio do not exceed sixty percent of the society's admitted assets. Thereafter, a fraternal benefit society shall, over a five-year period, further reduce its outstanding aggregate investments in first liens on real property to fifty percent of its admitted assets by twenty percent per year, unless an exemption is granted by the commissioner. Such exemption shall be based on an analysis of the financial condition of the fraternal society.



§ 10-3-217. Federally guaranteed or insured real estate loans

Domestic insurance companies may invest in obligations for the payment of money secured by real estate mortgages or deeds of trust which are either guaranteed or insured by the United States, any state, territory, or district thereof, or by any agency, instrumentality, or political subdivision of one or more of the foregoing, if any such investment which is in excess of the value limitation set forth in section 10-3-216 (1)(a) is so insured or guaranteed.



§ 10-3-218. Real estate for use in company's business

Domestic insurance companies may invest in real estate for the accommodation of the company's business, but the aggregate investments by a company that may be admitted assets under this section shall not exceed fifteen percent of the company's admitted assets unless the commissioner has given prior approval of a greater aggregate investment. Any space in the company's home office building that is not required for its use may be rented to others. The commissioner may approve investments under this section which in the aggregate will not exceed twenty percent of the company's admitted assets, upon a finding that such investments do not render the company's operation hazardous, or its condition unsound, to the public or its policyholders.



§ 10-3-219. Real estate acquired in satisfaction of indebtedness

(1) The following shall be admitted assets:

(a) Such real estate as has been mortgaged to the company in good faith, by way of security for loans or for money due it;

(b) Such real estate as is conveyed to the company in good faith in satisfaction of debts previously contracted in the course of its business;

(c) Such real estate as is purchased at sales under execution issued on judgments and decrees based upon debts due, or at foreclosure sales under mortgages or deeds of trust owned or held by the company or obtained by redemption as junior judgment creditor or mortgagee.



§ 10-3-220. Real estate for production of income

(1) A domestic insurance company may invest in real estate for the production of income, subject to the following provisions:

(a) The aggregate investments by a company which may be admitted assets under this section shall not exceed ten percent of the company's admitted assets.

(b) The investment in any single parcel of real estate which may be an admitted asset under this section shall not exceed five percent of the company's admitted assets.

(c) Real estate qualifying as an admitted asset under section 10-3-218 or 10-3-219 may, at the option of the company, be an admitted asset under this section if such real estate is otherwise eligible under the provisions of this section.

(2) "Real estate", as used in this section, means lands held in fee simple or under leasehold estates, and improvements thereon or to be placed thereon, consisting only of store or other business buildings, or of dwellings, apartment houses, tenements, or other housing accommodations.



§ 10-3-225. Transportation equipment interests

Domestic insurance companies may invest in equipment trust obligations or certificates which are adequately secured, or in other adequately secured instruments evidencing an interest in transportation equipment wholly or in part within the United States, and the right to receive determined portions of rental, purchase, or other fixed obligatory payments for the use or purchase of such transportation equipment; but the aggregate investments by a company which may be admitted assets under this section shall not exceed ten percent of the company's admitted assets, and the investment in the obligations or certificates of or in relation to any one transportation company, which may be admitted assets under this section, shall not exceed two percent of the investing company's admitted assets.



§ 10-3-226. Stocks

(1) Domestic insurance companies may invest in preferred and common stocks issued by any solvent corporation created under the laws of the United States or of any state of the United States, the District of Columbia, or of Canada or any province thereof, but the aggregate value of all such stocks which may be admitted assets under this section shall not exceed ten percent of the company's admitted assets. For the purpose of such limitation on aggregate value, a company may, if it so elects, determine the value of all its stocks which may be admitted assets under this section on the basis of the aggregate initial cost of the stocks in lieu of determining the value of all of such stocks as provided in section 10-3-214.

(2) Notwithstanding the provisions of subsection (1) of this section, a domestic fire, casualty, or multiple-line insurance company may invest an additional twenty-five percent of its admitted assets in preferred and common stocks of any corporation organized under the laws of the United States, any state, territory, or possession of the United States, the District of Columbia, or the Dominion of Canada or any province thereof.

(3) All investments authorized by subsections (1) and (2) of this section are subject to the following restrictions and limitations at the time of investment:

(a) The corporation issuing such preferred stock shall meet the following qualifications:

(I) If the class of preferred stock is cumulative preferred, the corporation must not be in arrears as to its dividends, or, if the class of preferred stock is noncumulative preferred, the corporation must have paid full dividends on that class of preferred stock in each of the last three years, or, if that class of noncumulative preferred stock has been outstanding less than three years, the commissioner of insurance must have approved the purchase thereof.

(II) If there is a sinking fund for that class of preferred stock, the corporation's sinking fund payments shall be on a current basis.

(III) (Deleted by amendment, L. 81, p. 529, § 5, effective July 1, 1981.)

(b) The corporation issuing such common stock shall meet the following qualifications:

(I) The corporation shall have had net earnings available for dividends on its outstanding common stock in each of the three fiscal years next preceding the date of acquisition.

(II) The stock shall be registered on a national securities exchange or regularly traded on a national or regional basis.

(III) (Deleted by amendment, L. 81, p. 529, § 5, effective July 1, 1981.)

(c) If there is a rise in the market value of the aggregate stock investments of a domestic insurance company and if the current market value of the aggregate investments of such company in common and preferred stock exceeds fifty percent of the admitted assets of such company as valued on December 31 of any year, then such company shall, on or before March 1 of the following year, liquidate a portion of such investments so that the market value of such stock investments does not exceed fifty percent of the company's admitted assets.

(d) Investments in common stock in any one corporation, at the time of investment, shall not exceed two percent of the admitted assets of the investing insurance company, and, at the time of investment, an insurance company shall not purchase more than five percent of the outstanding shares of common stock of any one corporation.

(e) This section shall not apply to investments made pursuant to the provisions of section 10-3-802.



§ 10-3-227. Stock for purpose of reinsurance, consolidation, or merger

(1) Domestic insurance companies may invest in stock in any other insurance company authorized to do a similar business to that of the investing company, subject to the following provisions:

(a) No greater amount shall be applied to the acquisition of such stock than the investing company's capital and surplus in excess of the minimum required by law; except that, the commissioner may, by written order prior to such acquisition, permit the application of a greater amount thereto.

(b) A reinsurance, consolidation, or merger between the investing company and such other insurance company shall be effected within two years of the acquisition of such stock or within such extension of such period as may be granted by the commissioner.



§ 10-3-228. Collateral loans

(1) Domestic insurance companies may invest in collateral loans secured by the pledge of any one or more investments allowed for collateral loans, as provided by nationally recognized insurance statutory accounting principles, subject to the following provisions:

(a) The collateral pledged shall be legally assignable and validly assigned to the lending company.

(b) As at date made, no such loan shall exceed in amount seventy-five percent of the value of the collateral pledged.

(c) At no time shall the admitted value of a collateral loan be in excess of the actual market value of the collateral pledged.

(d) If any of the collateral pledged and taken into account to qualify a loan as an admitted asset under this section is of a category which, if invested in directly, would be subject to a limitation expressed as a percentage of the investing company's admitted assets, then, for the purpose of such limitation, so much of the loan as is so qualified by such collateral will be deemed to be a direct investment in such category.

(e) No loan shall qualify as an admitted asset under this section unless limited to a term not exceeding five years or, if less, the maturity date, if any, of any of the collateral taken into account in qualifying the loan as an admitted asset under this section.



§ 10-3-228.5. Securities lending - repurchase - reverse repurchase - dollar roll transactions

(1) For the purposes of this section, unless the context otherwise requires:

(a) "Dollar roll transaction" means two simultaneous transactions with settlement dates no more than ninety-six days apart so that in one transaction an insurer sells to a business entity and in the other transaction the insurer is obligated to purchase, from the same business entity, substantially similar securities of the following types:

(I) Mortgage-backed securities issued, assumed, or guaranteed by the government national mortgage association, the federal national mortgage association, the federal home loan mortgage corporation, or their respective successors; and

(II) Other mortgage-backed securities referred to in section 106 of Title I of the "Secondary Mortgage Market Enhancement Act of 1984", 15 U.S.C. sec. 77r-1, as amended.

(b) "Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity that is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, either within a specified period of time or upon demand.

(c) "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price, either within a specified period of time or upon demand.

(d) "Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity that is obligated to return the loaned securities or equivalent securities to the insurer, either within a specified period of time or upon demand.

(2) An insurer may engage in securities lending, repurchase, reverse repurchase, and dollar roll transactions as set forth in this section. The insurer shall enter into a written agreement for securities lending, repurchase, reverse repurchase, and dollar roll transactions. Such agreements shall require that each transaction terminate no more than one year from its inception.

(3) Cash received in a transaction under this section shall be invested in accordance with this article and in a manner that recognizes the liquidity needs of the transaction or is used by the insurer for its general corporate purposes.

(4) So long as the transaction remains outstanding, the insurer, or its agent or custodian, shall maintain as acceptable collateral received in a transaction under this section, either physically or through the book entry systems of the federal reserve, depository trust company, participants' trust company, or other securities depositories approved by the commissioner, any of the following:

(a) Possession of the acceptable collateral;

(b) A perfected security interest in the acceptable collateral; or

(c) In the case of a jurisdiction outside of the United States, title to, or rights of a secured creditor to, the acceptable collateral.

(5) The limitations of section 10-3-215 (1)(e) and section 10-3-215.5 shall not apply to the business entity counter-party exposure created by transactions under this section. An insurer shall not enter into a transaction under this section, other than a dollar roll transaction, if, as a result of and after giving effect to the transaction:

(a) The aggregate amount of securities then loaned, sold to, or purchased from any one business entity counter-party under this section would exceed five percent of its admitted assets; and in calculating the amount sold to or purchased from a business entity counter-party under repurchase or reverse repurchase transactions, effect may be given to netting provisions under a master written agreement; or

(b) The aggregate amount of all securities then loaned, sold to, or purchased from all business entities under this section would exceed forty percent of its admitted assets.

(6) The amount of collateral required for securities lending, repurchase, and reverse repurchase transactions is the amount required pursuant to the provisions of the purposes and procedures manual of the national association of insurance commissioners' securities valuation office or pursuant to a successor to such publication.



§ 10-3-229. Investments for purposes of compliance in other jurisdictions

Admitted assets shall consist of such other securities and investments as may be necessary to comply with the laws or the departmental rules of other states or nations in which the company may do business.



§ 10-3-230. Additional investments

(1) Domestic insurance companies may invest in any additional investments, except items specifically defined as nonadmitted assets in this title (except article 15) and article 14 of title 24, C.R.S., without regard to any limitation, condition, restriction, or exclusion set forth in sections 10-3-215 to 10-3-229 and 10-3-242, and regardless of whether the same or a similar type of investment has been included in or omitted from any such section, subject to the following provisions:

(a) The total amount of indebtedness secured by a lien on any single parcel of real property is an admitted asset only to the extent that such indebtedness does not exceed the value limitation set forth in section 10-3-216 (1)(a).

(a.1) Notwithstanding the provisions of paragraph (a) of this subsection (1), indebtedness, subject to the provisions of section 10-3-216 (1)(h), is an admitted asset only to the extent that such indebtedness does not exceed ninety-five percent of the current value of the real property. The aggregate investment by a company which may be admitted assets under this paragraph (a.1) shall not exceed twenty percent of the limits allowable under paragraph (c) of this subsection (1).

(b) The amount of indebtedness secured by a pledge of any collateral shall be an admitted asset only to the extent that such indebtedness does not exceed the value limitation set forth in section 10-3-228 (1)(b).

(c) The aggregate investments by a company which may be admitted assets under this section shall not exceed the lesser of five percent of its admitted assets or fifty percent of the amount by which the sum of the par value of its outstanding capital stock, if any, and its surplus exceeds the sum of the minimum capital, if any, and the minimum surplus required of such company under the applicable provision of section 10-3-201.

(d) In no event shall the admitted asset value of investments in loans secured by first liens on real property exceed the value limitations as set forth in section 10-3-216 (1)(i) and (1)(j).



§ 10-3-231. Valuation of investments

(1) (a) Subject to the provisions of paragraphs (b), (c), and (d) of this subsection (1), all obligations having a fixed term and rate may, if not in default as to principal or interest, be valued as follows: If purchased at par, at the par value; if purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made.

(b) The purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase, plus brokerage charges paid in the acquisition of such obligations.

(c) No such obligation shall be carried at above the call price for the entire issue during any period within which the obligation may be so called, and premiums paid at purchase shall be amortized by the scientific method to the first call date at which the entire issue may be redeemed.

(d) Obligations subject to amortization under the published findings of the national association of insurance commissioners shall be carried at their amortized values. Obligations which do not qualify for amortization shall be reported at their market value or a book value based on an amortized computation, whichever is lower.

(2) (a) Common stocks shall be valued at their market value, as determined by customary method, or, at the option of the company, they may be carried at cost if cost is less than market value. If no publicly traded market quotation is available, the value of the stocks shall be based on the pro rata share of the issuing company's net worth as shown by its audited financial statement or, in the case of an insurance company, the pro rata share of its statutory net worth.

(b) Preferred stocks shall be valued in accordance with procedures promulgated annually by the valuations committee of the national association of insurance commissioners.

(3) Other property purchased by a company may be valued at not more than its cost plus the cost of capitalized additions and permanent improvements, less depreciation. Depreciation shall be computed under the straight line method or, at the option of the company, under any other method resulting in larger accumulated depreciation at any given time. Depreciation of any buildings shall be based upon an estimated useful life of not more than fifty years.

(4) Property acquired in satisfaction of a debt shall be valued at its fair market value or the amount of the debt, including capitalized taxes and expenses, whichever amount is less.

(5) Property originally acquired in satisfaction of a debt and subsequently transferred to qualification under section 10-3-220 or 10-3-230 shall be valued as provided in subsection (3) of this section, and its cost shall be deemed to be its value at time of transfer determined under subsection (4) of this section.

(6) To the extent investments are valued by the securities valuation office of the national association of insurance commissioners, all investments owned by domestic insurance companies shall be valued in accordance with the most recently published valuations of the securities valuation office. Other investments not valued by the securities valuation office shall be valued as otherwise is provided in this section, or, if not otherwise provided in this section, in accordance with procedures promulgated by the national association of insurance commissioners.



§ 10-3-232. Liens for certain purposes permitted

For the purposes of section 10-3-216, the existence of any lien existing by law, for the payment of any bonds, indebtedness, or assessments of, or created by a levy of, any special improvement district, any tunnel district, any conservation district, any irrigation district, any other district or territory, any municipality or quasi-municipality, or any state in which any real estate is situated, or by the United States, shall not prevent mortgages, trust deeds, or other encumbrances upon such real estate, if otherwise first liens, from being admitted assets of domestic insurance companies, if the property securing such mortgage, deed of trust, or other encumbrance is not delinquent in the payment of any installment or interest upon any such bonds, indebtedness, or assessments at the time such real estate loan is made.



§ 10-3-233. Disposition of certain real estate

Any parcel of real estate qualifying as an admitted asset under section 10-3-218 or 10-3-219 at the time of its acquisition by the company and which has not been transferred to qualification as an admitted asset under any other section of this part 2 shall be sold within five years after such acquisition or within five years after its use for the accommodation of the company's business has entirely ceased, whichever is later, unless the company procures a certificate from the commissioner that the company's interests will suffer by such a sale, in which event the time may be extended as the commissioner shall direct in such certificate.



§ 10-3-234. Approval and record of investments

(1) No investment, loan, or sale thereof shall, except as to loans on a life insurance company's policies or annuity and supplementary contracts, be made by any domestic insurance company:

(a) Without the advance approval of its board of directors or of a committee appointed by such board and charged with the duty of making such investments, loans, or sales or of an officer charged with such duty; or

(b) Unless the transaction is:

(I) Transacted in compliance with a written policy or plan approved by its board of directors prior to the transaction; and

(II) Ratified by such board or by a committee appointed by such board charged with the duty of reviewing such investments, loans, and sales at a meeting held not less than quarterly.

(2) A permanent written record of all such investments, loans, and sales shall be maintained by the company.



§ 10-3-235. Certain admitted assets deemed securities for deposit purposes

(1) For purposes of the minimum capital or guaranty fund deposit required by section 10-3-201, the following admitted assets shall be deemed to be securities eligible for such deposit: Any asset qualified as an admitted asset under sections 10-3-215 to 10-3-217 and 10-3-225.

(2) For purposes of optional reserve deposits permitted by section 10-7-101 (3) or other deposits permitted but not required by this title (except article 15) and article 14 of title 24, C.R.S., the following admitted assets, in addition to those referred to in subsection (1) of this section, shall be deemed to be securities eligible for such deposits: Any asset qualified as an admitted asset under section 10-3-220 or 10-3-226 to 10-3-228, and any life insurance policy, to the extent of the company's interest in the cash value thereof.

(3) If a company deposits the stock of a wholly owned insurance subsidiary with the commissioner as an optional reserve deposit, the value of such stock for purposes of such deposit shall be reduced by the value of any cash or securities owned by the subsidiary and on deposit with the commissioner or with the duly authorized officer in any other jurisdiction as a deposit of the subsidiary required or permitted by law.

(4) For purposes of all deposits required or permitted by this title (except article 15) and article 14 of title 24, C.R.S., assets shall be valued at their fair market value; except that, for purposes of optional reserve deposits permitted by section 10-7-101 (3), or other deposits permitted but not required by said references, bonds and mortgages shall be valued at their current book values under the methods used in determining admitted asset values for annual statement purposes.



§ 10-3-236. Assets acquired through merger, consolidation, or reinsurance

Any investments acquired after May 31, 1969, through merger, consolidation, or reinsurance that are not admitted assets under this title (except article 15) and article 14 of title 24, C.R.S., shall not be deemed admitted assets by reason of their acquisition through merger, consolidation, or reinsurance.



§ 10-3-237. Assets acquired under prior law

(1) Notwithstanding any condition, restriction, or exclusion set forth in sections 10-3-215 to 10-3-229, any asset held by a company on May 31, 1969, which met the requirements of the law in effect immediately prior to such date for an investment of the company's reserves, paid-up capital stock, and other liabilities shall be an admitted asset of the company, but, if any such asset is in a category for which a limitation expressed in terms of a percentage of admitted assets is prescribed in section 10-3-216 (1)(c), 10-3-218, 10-3-220, 10-3-225, or 10-3-226, such asset shall be taken into account in determining whether any additional investment in such category made after May 31, 1969, may be an admitted asset under the section prescribing such limitation.

(2) Notwithstanding any other provision of this title (except article 15) and article 14 of title 24, C.R.S., any asset held by a company on May 31, 1969, that is not an admitted asset under section 10-1-102 (2) or subsection (1) of this section and that did not meet the requirements of the law in effect immediately prior to such date for an investment of the company's reserves, paid-up capital stock, and other liabilities but which, under such law, would have been taken into account as an asset in determining the surplus of the company shall be taken into account as an admitted asset at all times at which the company has aggregate admitted assets under section 10-1-102 (2) and subsection (1) of this section in an amount at least equal to the total of its reserves, paid-up capital stock, and all other liabilities.

(3) Notwithstanding any condition, restriction, or exclusion set forth in section 10-3-215 (1)(e), 10-3-216 (1)(f), or 10-3-226, any asset held prior to July 1, 1975, or thereafter acquired by exercise of warrants or other rights which were held prior to that date which met or would have met the requirements of the law in effect immediately prior to July 1, 1975, for an investment of the company's reserves, paid-up stock, and other liabilities shall be an admitted asset of the company; but, if any such asset is in a category for which a limitation expressed in terms of a percentage of admitted assets is prescribed in such sections, such asset shall be taken into account in determining whether any additional investment in such category made after July 1, 1975, may be an admitted asset under the section prescribing such limitation.

(4) Notwithstanding any condition, restriction, or exclusion set forth in section 10-3-218, any asset held by a company on July 1, 1981, which met the requirements of the law in effect immediately prior to such date for an investment of the company qualified as an admitted asset under this part 2 shall remain an admitted asset; but such asset shall be taken into account in determining whether any additional investment made on or after July 1, 1981, may be an admitted asset under this part 2.



§ 10-3-238. Refunds

Whenever it appears to the satisfaction of the commissioner that, because of some mistake of fact, error in calculation, or erroneous interpretation of a statute of this or any other state, any insurer or other person engaged in the business of insurance in this state has paid to the commissioner or to the state of Colorado, pursuant to any provision of this title (except article 15) and article 14 of title 24, C.R.S., any taxes, fees, or other charges in excess of the amount legally chargeable against said insurer or other person during the one-year period immediately preceding the discovery of such overpayment, the commissioner has the authority to refund to such insurer or other person the amount of such excess by applying the amount thereof toward the payment of taxes, fees, or other charges already due, or that may thereafter become due, from such insurer or other person until such excess has been fully refunded; or, at the commissioner's discretion, the commissioner may make a cash refund thereof.



§ 10-3-239. Subordinated indebtedness

Domestic insurance companies may borrow and thereby assume a liability for the repayment of a sum of money upon a written agreement that the loan or advance with interest shall be repaid only out of surplus of the company in excess of such minimum surplus as is stipulated in and by the agreement. The agreement shall first be submitted to and approved by the commissioner. Repayment of principal or payment of interest may be made only with the approval of the commissioner when he is satisfied that the financial condition of the company warrants such action, but such approval may not be withheld if the company has and submits satisfactory evidence of surplus of not less than the amount stipulated in the repayment of principal or interest clause of the agreement. No loan or advance made under the provisions of this section or interest accruing thereon shall form a part of the legal liabilities of the company until authorized for payment by the commissioner, but, until such authorization, all statements published by the company or filed with the commissioner shall show the amount thereof then remaining as a special surplus account. Nothing in this section shall be construed to mean that a company may not otherwise borrow money, but the amount so borrowed with accrued interest thereon shall be carried by the company as a liability.



§ 10-3-240. Approval of investments

(1) Except for investments made pursuant to sections 10-3-802 and 10-7-402, no domestic insurance company may, directly or indirectly, invest more than two percent of the company's admitted assets in stocks, bonds, debentures, notes, or other securities of its affiliates, as defined in section 10-3-801, without the prior approval of the commissioner. This section shall apply only to investments made on or after July 1, 1975.

(2) Notwithstanding the provisions of subsection (1) of this section, the commissioner may, upon written notice, require a domestic insurance company to obtain his prior approval for all investments in its affiliates if, based on past transactions of the insurance company, he determines that such investments might render the company's operation hazardous, or its condition unsound, to the public or its policyholders.

(3) Any domestic insurance company proposing to make an investment subject to approval under subsection (1) or (2) of this section shall give written notice thereof to the commissioner. If the commissioner has not approved or disapproved such investment within thirty days after receipt of such notice, the investment shall be deemed approved at the end of such thirty-day period.



§ 10-3-242. Money market funds

(1) For the purposes of this section, "money market fund" means an open-end, diversified management type of mutual fund, registered under the federal "Investment Company Act of 1940", 15 U.S.C. 80a-1 et seq., as amended, objectives of which include the maintenance of a stable net asset value of a specified dollar amount per share and the shareholders of which may withdraw the value of their shares by check, telephone, or mail. Domestic insurance companies may invest in the shares of any one or more money market funds subject to the following limitations:

(a) Domestic insurance companies may invest in money market funds that, at the time the investment is made, are either listed or meet the eligibility conditions for listing on the U.S. direct obligations exempt list, U.S. direct obligations/full faith and credit exempt list, or class 1 list, in the "purposes and procedures manual" of the securities valuation office of the national association of insurance commissioners. Investments in the shares of any one money market fund qualifying under this paragraph (a) shall not exceed ten percent of the domestic insurance company's total admitted assets.

(b) Investments in shares of any one money market fund not qualified under paragraph (a) of this subsection (1) shall not exceed five percent of the domestic insurance company's total admitted assets. The aggregate value of all shares that may be admitted assets under this paragraph (b) shall not exceed ten percent of the domestic insurance company's total admitted assets.

(c) At the time of an investment in a money market fund under this section, the aggregate value of a domestic insurer's investment in such money market fund shall not exceed five percent of the shares of such money market fund.

(2) to (4) (Deleted by amendment, L. 2000, p. 1731, § 5, effective August 15, 2000.)



§ 10-3-243. Derivative transactions - definitions - restrictions - rules

(1) For the purposes of this section, unless the context otherwise requires:

(a) "Counter-party exposure amount" means:

(I) The net amount of credit risk attributable to a derivative instrument entered into with a business entity other than through a qualified exchange or qualified foreign exchange, or cleared through a qualified clearinghouse as an over-the-counter derivative instrument. The net amount of credit risk shall equal:

(A) The market value of the over-the-counter derivative instrument if the liquidation of the derivative instrument would result in a final cash payment to the insurer; or

(B) Zero if the liquidation of the derivative instrument would not result in a final cash payment to the insurer.

(II) If over-the-counter derivative instruments are entered into under a written master agreement that provides for netting of payments owed by the respective parties, and the domiciliary jurisdiction of the counter-party is either within the United States or within a foreign jurisdiction listed in the purposes and procedures manual of the national association of insurance commissioners' securities valuation office as eligible for netting, the net amount of credit risk shall be the greater of zero or the net sum of:

(A) The market value of the over-the-counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment to the insurer; and

(B) The market value of the over-the-counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment by the insurer to the business entity.

(III) For open transactions, market value shall be determined at the end of the most recent quarter of the insurer's fiscal year and shall be reduced by the market value of acceptable collateral held by the insurer or placed in escrow by one or both parties.

(b) (I) "Derivative instrument" means an agreement, option, instrument, or a series or combination thereof:

(A) To make or take delivery of, or assume or relinquish, a specified amount of one or more underlying interests or to make a cash settlement in lieu thereof; or

(B) That has a price, performance, value, or cash flow based primarily upon the actual or expected price, level, performance, value, or cash flow of one or more underlying interests.

(II) (A) "Derivative instrument" includes options, warrants used in a hedging transaction and not attached to another financial instrument, caps, floors, collars, swaps, forwards, futures, and any other agreements, options, or investments that are substantially similar and any agreements, options, and instruments permitted under rules adopted by the commissioner.

(B) "Derivative instrument" does not include investments that are otherwise permitted pursuant to this article, nor does "derivative instrument" include repurchase, reverse repurchase, dollar roll, securities lending, or similar transactions.

(c) "Hedging transaction" means a derivative transaction that is entered into and maintained to reduce or manage:

(I) The risk of a change in value, yield, price, cash flow, or quantity of assets or liabilities that an insurer has acquired or incurred or anticipates acquiring or incurring; or

(II) The currency exchange rate risk or the degree of exposure as to assets or liabilities that an insurer has acquired or incurred or anticipates acquiring or incurring.

(d) "Income generation" means a derivative transaction involving the writing of covered call options, covered put options, covered caps, or covered floors that is intended to generate income or enhance return.

(e) "Replication transaction" means a derivative transaction or combination of derivative transactions that is intended to replicate the investment in one or more assets that an insurer is authorized to acquire or sell under this title. A derivative transaction that is entered into as a hedging transaction shall not be considered a replication transaction.

(2) A domestic insurer may, directly or indirectly through an investment subsidiary, engage in derivative transactions under this section by:

(a) Using derivative instruments to engage in hedging transactions if, as a result of and after giving effect to the transactions:

(I) The aggregate statement value of options, caps, floors, and warrants not attached to another financial instrument purchased and used in hedging transactions does not exceed seven and one-half percent of its admitted assets;

(II) The aggregate statement value of options, caps, and floors written in hedging transactions does not exceed three percent of its admitted assets; and

(III) The aggregate potential exposure of collars, swaps, forwards, and futures used in hedging transactions does not exceed six and one-half percent of its admitted assets;

(b) Entering into the following types of income generation transactions if, as a result of and after giving effect to the transactions, the aggregate statement value of the fixed income or equity assets that are subject to call or that generate the cash flows for payments under the caps or floors, plus the face value of fixed income securities underlying derivative instruments subject to call, plus the amount of the purchase obligations under the puts, does not exceed ten percent of its admitted assets:

(I) Sales of covered call options on noncallable fixed income securities, callable fixed income securities if the option expires by its terms prior to the end of the noncallable period, or derivative instruments based on fixed income securities;

(II) Sales of covered call options on equity securities, if the insurer holds in its portfolio, or is able to immediately acquire through the exercise of options, warrants, or conversion rights already owned, the equity securities subject to call during the complete term of the call option sold;

(III) Sales of covered puts on investments that the insurer is permitted to acquire under this section, if the insurer has placed into escrow, or entered into a custodial agreement segregating, cash or cash equivalents with a market value equal to the amount of its purchase obligations under the put during the complete term of the put option sold; or

(IV) Sales of covered caps or floors, if the insurer holds in its portfolio the investments generating the cash flow to make the required payments under the caps or floors during the complete term that the cap or floor is outstanding.

(c) An insurer may use derivative instruments for replication transactions if any asset being replicated is subject to all the provisions and limitations on the making thereof specified in this title with respect to investments by the insurer as if the transaction constituted a direct investment by the insurer in the replicated asset.

(d) An insurer shall include all counter-party exposure amounts in determining compliance with general diversification requirements and medium- and low-grade investment limitations under this section.

(e) Any investments in derivative investments shall be made in accordance with a written derivative use plan approved by the company's board of directors. The derivative use plan must be available for review by the commissioner upon request. An insurer must be able to demonstrate to the commissioner the intended hedging characteristics and ongoing effectiveness of the derivative transactions through cash flow testing or other appropriate analysis.

(f) The commissioner may approve additional transactions involving the use of derivative instruments in excess of the limits in this section.

(3) Notwithstanding any provision of this section to the contrary, domestic insurers are prohibited from establishing margin accounts without the prior approval of the commissioner; except that the commissioner shall approve reasonable plans for domestic insurance companies to use financial futures or short selling techniques for hedging purposes.

(4) The commissioner may promulgate rules as necessary to implement this section.






Part 3 - Uniform Guaranty Deposits

§ 10-3-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Alien insurer" means any insurer incorporated or organized under the laws of any country other than the United States.

(2) "Domestic insurer" means any insurer incorporated or organized under the laws of this state.

(3) "Foreign insurer" means any insurer incorporated or organized under the laws of any state, as defined in this section, other than this state.

(4) "Insurer" means any insurance company except a life insurance company and includes any reciprocal or interinsurance exchange.

(5) "Policyholders" means claimants under the insurer's policies, claimants having claims which arise under or by reason of the insurer's policies, and obligees under its surety contracts.

(6) "State" means any state of the United States, the Commonwealth of Puerto Rico, and the District of Columbia.

(7) "United States" means the states of the United States, the Commonwealth of Puerto Rico, and the District of Columbia.



§ 10-3-302. Deposits required - when

No foreign or alien insurer authorized to transact business in this state, except a life insurance company, shall do such business unless it deposits and continuously maintains with the commissioner, or with an official of some other state of the United States designated by law to accept such deposit, cash, or securities having a fair market value of not less than the amounts required to be deposited for such insurers by the statutes of the state of Colorado. Such deposit shall be held for the benefit and protection of all the policyholders of such insurer in the United States. If the deposit is made with an official of some other state, the commissioner shall be furnished with and shall accept as evidence of deposit the certificate of such state officer under his hand and seal certifying that he holds such deposit for the benefit and protection of all the policyholders of such insurer in the United States. The provisions of this part 3 excepting life insurance companies from its stipulations shall not in any manner affect the duty and obligation of such companies to comply with the requirements of section 10-3-201, concerning cash capital, guaranty fund deposits, and surplus, and all such life insurance companies shall strictly comply therewith.



§ 10-3-303. Deposits with commissioner

In the event any domestic insurer or alien insurer using this state as a state of entry into the United States is required, pursuant to the laws of any other state, country, province, district, or territory, to make a deposit differing in amount or character from the deposit required of domestic insurers by the laws of this state, such insurer may deposit with the commissioner cash or securities of the kind and amount sufficient to enable the insurer to meet such requirement, and the commissioner shall issue a certificate as evidence of such deposit for filing with an official of such other state, country, province, district, or territory.



§ 10-3-304. Depositaries - responsibility

Upon request of the insurer, the commissioner may designate any solvent trust company or other solvent financial institution having trust powers domiciled in this state as the commissioner's depositary to receive and hold any such deposit. Any such deposit so held shall be at the expense of the insurer. The state of Colorado shall be responsible for the safekeeping and return of all funds and securities deposited pursuant to this part 3 with the commissioner or in any such depositary so designated by him.



§ 10-3-305. Rights of depositors

(1) So long as the insurer remains solvent and complies with this part 3, it may:

(a) Demand, receive, sue for, and recover the income from securities or cash deposited in accordance with this part 3;

(b) Exchange and substitute for the deposited cash or securities, or any part thereof, cash or eligible securities of equivalent or greater value; and

(c) Inspect, at reasonable times, any deposit made in accordance with this part 3.



§ 10-3-306. Release of deposits

(1) Any deposit made in this state under this part 3 shall be released and returned:

(a) To the insurer upon extinguishment by reinsurance or otherwise of all liability of the insurer for the security of which the deposit is held; or

(b) To the insurer to the extent such deposit is in excess of the amount required; or

(c) Upon proper order of a court of competent jurisdiction to the receiver, conservator, rehabilitator, liquidator of the insurer, or any other properly designated official who succeeds to the management and control of the insurer's assets.



§ 10-3-307. Commissioner order release

No such release shall be made except upon application to and the written order of the commissioner. The commissioner shall have no personal liability for any such release of any such deposit or part thereof so made by him in good faith.






Part 4 - Delinquencies

§ 10-3-401. Legislative declaration

(1) The purpose of this part 4 is to make available to the commissioner supplemental remedial authority in instances of insurance company delinquencies of various kinds and degrees which demand regulation and control by the commissioner in order to effectuate his responsibility that the business of insurance in this state is conducted according to law and his responsibility to protect the policyholders and public of this state. Most delinquencies are of such a kind or degree as to not justify the imposing of the remedy or sanction of loss of certificate or of rehabilitation or liquidation by court order. Either of the remedies of loss of certificate or of rehabilitation or liquidation by court order would in many instances defeat any realistic opportunity to rehabilitate the delinquent company. Such remedies are likely to destroy or diminish one or more of the following values or assets: The value of the insurance account or in-force business of the insurer; the value of the insurer as a going concern; the value of its agency force; and the value of other of its assets.

(2) The remedial steps provided by this part 4 are provided with the purpose in mind that insurance companies committing or suffering a delinquency be rehabilitated where and whenever possible with no loss of public confidence in the companies, and thus avoid the loss of a certificate of or the institution of rehabilitation or liquidation proceedings, by court order, against any insurance company, where possible. Furthermore, the remedial steps provided in this part 4 are provided to protect the assets of an insurer pending determination of whether or not the insurer can be successfully rehabilitated. In instances where rehabilitation or liquidation by court order are inevitable, it is nevertheless the purpose of this part 4 to allow preliminary or emergency supervision to prevent a dissipation of assets from taking place, and thus benefit the policyholders of the company. In such an instance, this part 4 shall operate in conjunction with part 5 of this article.



§ 10-3-402. Definitions

All terms defined in section 10-1-102 shall have the same meaning in this part 4. As used in this part 4, unless the context otherwise requires:

(1) (Deleted by amendment, L. 92, p. 1425, § 6, effective July 1, 1992.)

(2) "Delinquency" means any act, omission, or condition, or combination thereof, which is contrary to the applicable laws of this state or any other state, including any regulation lawfully promulgated by the commissioner of insurance of any state or any other person or state agency having supervision of the business of insurance. It includes, but is not limited to, any such act, omission, or condition, or combination thereof, committed or created by or under the direction or authority of any insurance company or any officer or representative thereof. Specifically, it includes any act, omission, or condition, or combination thereof, which, although not otherwise proscribed by law, nevertheless renders the operation of the insurance company hazardous to the public or its policyholders.

(3) "Direct supervision" means the institution of control of an insurance company by order of the commissioner whereby one or more specifically enumerated acts shall be required of the company by order of the commissioner, or one or more specifically enumerated acts or decisions of the company shall not be permitted without prior written approval of the commissioner. In addition, such term includes the power to take all steps necessary to preserve, protect, and recover an insurance company's assets as set forth in section 10-3-405 (2). It is a condition of control beyond normal regulation by the division of insurance and beyond the notifying of an insurance company of a determination of delinquency by the commissioner and supplying the company a list of requirements to abate the condition.

(4) "Rehabilitation" or "to rehabilitate" refers to the removal of an existing delinquency and restoration of the company to a condition of compliance with the law.



§ 10-3-403. Scope of part 4

In addition to, and not to the exclusion of, any remedies or powers otherwise available to him, the commissioner may elect to take action against any insurance company formed or incorporated under the laws of this state or doing business in this state, whether authorized or not, which commits or suffers a delinquency according to the provisions of this part 4.



§ 10-3-404. Determination of delinquency - procedure

Whenever evidence exists to the satisfaction of the commissioner that an insurance company has committed or suffered a delinquency, the commissioner may, upon determination of delinquency, notify the insurance company of his determination and furnish the insurance company a written list of requirements to abate his determination, and, if deemed necessary by the commissioner, he may place the insurance company under his direct supervision, with written notice to the company that it is so placed under direct supervision.



§ 10-3-405. Direct supervision

(1) Any insurance company placed under direct supervision shall remain under direct supervision until all delinquencies are remedied, or until the commissioner deems such direct supervision no longer is necessary or desirable. During the period of direct supervision, the commissioner may appoint a supervisor other than himself to supervise the company and may provide that the company may not take any of the following actions without prior approval in writing of the commissioner or his duly appointed supervisor:

(a) Dispose of, convey, or encumber any of its assets or its business in force;

(b) Withdraw any of its bank accounts;

(c) Lend any of its funds;

(d) Invest any of its property;

(e) Transfer any of its property;

(f) Incur any debt, obligation, or liability;

(g) Merge or consolidate with another company;

(h) Enter into any new reinsurance contract or treaty.

(2) In addition to the power to require prior written approval of any of the actions set forth in subsection (1) of this section, the commissioner or the commissioner's duly appointed supervisor may take any further steps necessary to preserve, protect, and recover any assets or property of an insurance company under direct supervision.



§ 10-3-406. Protest of finding of delinquency

In the event the insurance company protests the determination of delinquency by the commissioner, the commissioner shall stay his decision to place the insurance company under direct supervision and shall give the insurance company not less than fifteen days to show cause, at a hearing conducted by the commissioner, why such a determination should not be made. In cases of emergency, the commissioner may allow his determination of delinquency to stand until the insurance company, under the show cause order or at the hearing, gives sufficient proof that the commissioner's determination was erroneous.



§ 10-3-407. Costs of direct supervision

All costs incident to the services of direct supervision shall be determined by the commissioner, and all reasonable costs so determined shall be a charge against the assets and funds of the insurance company so directly supervised.



§ 10-3-411. Penalties for noncompliance

Any insurance company or any officer or official thereof who willfully fails to comply with an order of the commissioner while such insurance company is under direct supervision of the commissioner is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail for not more than two years, or by a fine of not more than five thousand dollars, or by both such fine and imprisonment.



§ 10-3-412. Review of action while under direct supervision

At any time during the period of direct supervision, or at any time pending abatement of the commissioner's determination of delinquency, the insurance company may request the commissioner, or his duly appointed deputy, to review an action taken or proposed to be taken by the direct supervisor, specifying in what manner the action complained of is believed not to be in the best interests of the insurance company. The insurance company shall be entitled to a hearing on such a request, if desired by the company.



§ 10-3-413. Appeal from final determination or order of commissioner

(1) Upon exhausting all means of administrative appeal provided in this part 4, or in case the commissioner, under section 10-3-406, refuses to stay his order or determination pending the show cause order and hearing, the insurance company aggrieved by such determination or order may avail itself of the following procedure of appeal and none other:

(a) The insurance company shall file a petition setting forth its particular objection to the order or determination in the district court in and for the city and county of Denver, and not elsewhere, against the commissioner as defendant. Said action shall have precedence over all other cases on the docket of a different nature. The action shall not be limited to questions of law but shall be tried and determined upon a trial de novo.

(b) Either party to said action may appeal to the appellate court having jurisdiction of said cause of action, and said appeal shall have precedence in the appellate court over all causes of action of a different character pending in the appellate court.

(2) The commissioner is not required to give any appeal bond in any cause arising under this section.



§ 10-3-414. Nondisclosure of reports and evidence during period of direct supervision or conservatorship

Any other provision of law notwithstanding, the commissioner shall not divulge to the public any examination report, results of investigation, or other information received by the division of insurance on, about, or relating to any insurance company which would be detrimental to the efforts of rehabilitation of that company under this part 4.






Part 5 - Insurers' Rehabilitation and Liquidation

§ 10-3-501. Legislative declaration - intents and purposes

(1) This part 5 shall not be interpreted to limit the powers granted the commissioner by other provisions of law.

(2) This part 5 shall be liberally construed to effect the purpose stated in subsection (3) of this section.

(3) The purpose of this part 5 is to protect the interests of insureds, claimants, creditors, and the public generally, with minimum interference with the normal prerogatives of the owners and managers of insurers, through:

(a) Early detection of any potentially dangerous condition in an insurer, and prompt application of appropriate corrective measures;

(b) Improved methods for rehabilitating insurers, involving the cooperation and management expertise of the insurance industry;

(c) Enhanced efficiency and economy of liquidation, through clarification of the law, to minimize legal uncertainty and litigation;

(d) Equitable apportionment of any unavoidable loss;

(e) Lessening the problems of interstate rehabilitation and liquidation of insurers by facilitating cooperation between states in the liquidation process and by extending the scope of personal jurisdiction over debtors of insurers outside this state;

(f) Regulation of the insurance business by means of laws relating to delinquency procedures and substantive rules relating to the insurance business generally; and

(g) The provision of a comprehensive scheme for the rehabilitation and liquidation of insurance companies and those subject to this part 5 as part of the regulation of the business of insurance, the insurance industry, and insurers in this state.

(4) The general assembly finds, determines, and declares that proceedings in cases of insurer insolvency and delinquency are an integral aspect of the business of insurance and are of vital public interest and concern.



§ 10-3-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Ancillary state" means any state other than a domiciliary state.

(2) "Creditor" means a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, fixed or contingent, or absolute.

(3) "Delinquency proceeding" means any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer.

(4) "Doing business" includes any of the following acts, whether effected by mail or otherwise:

(a) Issuing or delivering contracts of insurance to persons resident in this state;

(b) Soliciting applications for such contracts or other negotiations preliminary to the execution of such contracts;

(c) Collecting premiums, membership fees, assessments, or other consideration for such contracts;

(d) Transacting matters subsequent to execution of such contracts and arising out of them; or

(e) Operating under a license or certificate of authority, as an insurer, issued by the commissioner or the insurance department of any state other than Colorado.

(5) "Domiciliary state" means the state in which an insurer is incorporated or organized, or, in the case of an alien insurer, its state of entry.

(6) "Fair consideration" is given for property or an obligation when:

(a) In exchange for such property or obligation in good faith and as a fair equivalent therefor, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied; or

(b) Such property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared to the value of the property or obligation obtained.

(6.5) "Federal home loan bank" means an institution chartered under the "Federal Home Loan Bank Act", 12 U.S.C. sec. 1421 et seq., or its successor statute.

(7) "Foreign country" means any other jurisdiction not in any state.

(8) "General assets" means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, "general assets" includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets.

(9) "Guaranty association" means the Colorado insurance guaranty association created in part 5 of article 4 of this title, the life and health insurance protection association created in article 20 of this title, and any other similar entity now or hereafter created by this state for the payment of claims of insolvent insurers. "Foreign guaranty association" means any similar entity now in existence in, or hereafter created by, any other state.

(10) "Insolvency" or "insolvent" means:

(a) For an insurer issuing only assessable fire insurance policies:

(I) The inability to pay any obligation within thirty days after the obligation becomes payable; or

(II) If an assessment is made within thirty days after the date the obligation becomes payable, the inability to pay such obligation thirty days following the date specified in the first assessment notice issued after the date of loss.

(b) For any other insurer, that it is unable to pay its obligations when they are due, or that it is deemed insolvent pursuant to section 10-3-212.

(11) "Insurance department" means the commissioner or other government official or agency of a state other than Colorado exercising powers and duties substantially equivalent to those of the commissioner or the division.

(12) "Insurer" means any person who has done, purports to do, is doing, or is licensed to do an insurance business and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, supervision, or conservation by, the commissioner or any insurance department.

(13) "Preferred claim" means any claim with respect to which the terms of this part 5 accord priority of payment from the general assets of the insurer.

(14) "Receiver" means a receiver, liquidator, rehabilitator, or conservator.

(15) "Reciprocal state" means any state other than this state in which, in substance and effect, sections 10-3-517 (1), 10-3-551, 10-3-552, 10-3-554, 10-3-555, and 10-3-556 are in force, and in which provisions are in force requiring that the commissioner or equivalent official be the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers.

(16) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process.

(17) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets.

(18) "State" means any state, district, or territory of the United States and the Panama canal zone.

(19) "Transfer" includes the sale and any other or different mode, direct or indirect, of disposing of or parting with property or any interest therein, or with the possession thereof, or of fixing a lien upon property or upon any interest therein, absolutely or conditionally, voluntarily, either by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.



§ 10-3-503. Persons covered

(1) The proceedings authorized by this part 5 may be applied to:

(a) All insurers who are doing, or have done, an insurance business in this state and against whom claims arising from that business may exist now or in the future;

(b) All insurers who purport to do an insurance business in this state;

(c) All insurers who have insureds resident in this state;

(d) All other persons organized or in the process of organizing with the intent to do an insurance business in this state;

(e) All fraternal benefit societies and beneficial societies subject to article 14 of this title;

(f) All title insurance companies subject to the "Title Insurance Code of Colorado", article 11 of this title;

(g) All health care plans subject to the "Prepaid Dental Care Plan Law of Colorado", article 16.5 of this title, or the "Colorado Health Maintenance Organization Act", article 17 of this title; and

(h) All employers' self-insurance pools created pursuant to section 8-44-205, C.R.S.



§ 10-3-504. Jurisdiction - venue

(1) No delinquency proceeding shall be commenced under this part 5 by anyone other than the commissioner, and no court shall have jurisdiction to entertain, hear, or determine any proceeding commenced by any other person.

(2) The district court in and for the city and county of Denver shall have jurisdiction to entertain, hear, or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation, or receivership of any insurer, or praying for an injunction or restraining order or other relief preliminary to, incidental to, or relating to such proceedings other than in accordance with this part 5.

(3) In addition to other grounds for jurisdiction provided by law, the district court in and for the city and county of Denver has jurisdiction over a person served pursuant to the rules of civil procedure or other applicable provisions of law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state if:

(a) The person served is an agent, broker, or other person who has at any time written policies of insurance for or has acted in any manner whatsoever on behalf of an insurer against which a delinquency proceeding has been instituted in any action resulting from or incident to such a relationship with the insurer; or

(b) The person served is a reinsurer who has at any time entered into a contract of reinsurance with an insurer against which a delinquency proceeding has been instituted, or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract; or

(c) The person served is or has been an officer, director, manager, trustee, organizer, promoter, or other person in a position of comparable authority or influence over an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer; or

(d) The person served is or was at the time of the institution of the delinquency proceeding against the insurer holding assets in which the receiver claims an interest on behalf of the insurer, in any action concerning such assets; or

(e) The person served is obligated to the insurer in any way whatsoever, in any action on or incident to the obligation.

(4) If the court on motion of any party finds that any action should as a matter of substantial justice be tried in a forum outside this state, the court may enter an appropriate order to stay further proceedings on the action in this state.

(5) All actions authorized pursuant to this part 5 shall be brought in the district court in and for the city and county of Denver.



§ 10-3-504.5. Application for receivership

No application or proceeding for a receivership of any domestic insurance company shall be made in any court in this state by any person, nor shall any court receive or entertain any such application or proceeding, unless and until such application is approved by the commissioner, and then such application shall be made only by the attorney general of the state. The commissioner shall not give said approval until after the examination and hearing by the commissioner and the attorney general, which shall not be made public, at which the company affected shall be given ample opportunity to submit the facts as to its condition. Any person who violates any provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one thousand dollars, or by imprisonment in the county jail for not less than one month nor more than one year, or by both such fine and imprisonment.



§ 10-3-505. Injunctions - orders

(1) Any receiver appointed in a proceeding under this part 5 may at any time apply for, and any court of general jurisdiction may grant, such restraining orders, preliminary and permanent injunctions, and other orders as may be deemed necessary and proper to prevent:

(a) The transaction of further business;

(b) The transfer of property;

(c) Interference with the receiver or with a proceeding under this part 5;

(d) Waste of the insurer's assets;

(e) Dissipation or transfer, or both, of bank accounts;

(f) The institution or further prosecution of any actions or proceedings;

(g) The obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets, or its policyholders;

(h) The levying of execution against the insurer, its assets, or its policyholders;

(i) The making of any sale or deed for nonpayment of taxes or assessments that would tend to lessen the value of the assets of the insurer;

(j) The withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or

(k) Any other threatened or contemplated action that might tend to lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders or the administration of any proceeding under this part 5.

(2) The receiver may, if necessary, apply to any court outside of the state for the relief described in subsection (1) of this section.

(3) Notwithstanding subsections (1) and (2) of this section and any other provision of this title, a federal home loan bank shall not be stayed, enjoined, or prohibited from exercising or enforcing any right or cause of action regarding collateral pledged under a security agreement or under any pledge agreement, security agreement, collateral agreement, guarantee agreement, or other similar arrangement or credit enhancement relating to a security agreement to which the federal home loan bank is a party.



§ 10-3-506. Cooperation of officers, owners, and employees

(1) Any officer, manager, director, trustee, owner, employee, or agent of any insurer, or any other person with authority over or in charge of any segment of the insurer's affairs, shall cooperate with the commissioner in any proceeding under this part 5 or any investigation preliminary to the proceeding. The term "person" as used in this section shall include any person who exercises control directly or indirectly over activities of the insurer through any holding company or other affiliate of the insurer. "To cooperate" shall include, but shall not be limited to, the following:

(a) To reply promptly in writing to any inquiry from the commissioner requesting such a reply; and

(b) To make available to the commissioner any books, accounts, documents, or other records or information or property of or pertaining to the insurer and in the person's possession, custody, or control.

(2) No person shall obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

(3) This section shall not be construed to abridge otherwise existing legal rights, including the right to resist a petition for liquidation or other delinquency proceedings or other orders.

(4) Any person included within subsection (1) of this section who fails to cooperate with the commissioner, or any person who obstructs or interferes with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, or who violates any valid order of the commissioner issued pursuant to this part 5 may:

(a) Be subject to a fine not to exceed ten thousand dollars or to imprisonment for a term of not more than one year, or both; or

(b) After a hearing, be subject to the imposition by the commissioner of a civil penalty not to exceed ten thousand dollars or to the revocation or suspension of any insurance licenses issued by the commissioner, or to both such civil penalty and such revocation or suspension.



§ 10-3-507. Continuation of delinquency proceedings

Every proceeding commenced prior to July 1, 1992, shall be deemed to have been commenced under this part 5 for the purpose of conducting the proceeding thereafter; except that, in the discretion of the commissioner, the proceeding may be continued, in whole or in part, as it would have been continued had this part 5 not been enacted.



§ 10-3-508. Condition on release from delinquency proceedings

(1) No insurer subject to any delinquency proceedings, whether formal, informal, administrative, or judicial, shall:

(a) Be released from such proceeding, unless such proceeding is converted into a judicial rehabilitation or liquidation proceeding;

(b) Be permitted to solicit or accept new business or request or accept the restoration of any suspended or revoked license or certificate of authority;

(c) Be returned to the control of its shareholders or private management; or

(d) Have any of its assets returned to the control of its shareholders or private management until all payments of or on account of the insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the insurer shall have been approved by the guaranty association.



§ 10-3-509. Court's seizure order

(1) The commissioner may file in the district court in and for the city and county of Denver a petition alleging, with respect to a domestic insurer:

(a) That there exists any fact or circumstance that would justify a court order for a formal delinquency proceeding against an insurer under this part 5;

(b) That the interests of policyholders, creditors, or the public will be endangered by delay; and

(c) That an order, the contents of which shall be furnished to the court by the commissioner, is necessary to protect the interests of policyholders, creditors, or the public.

(2) Upon a filing pursuant to subsection (1) of this section, the court may issue forthwith, ex parte, and without a hearing, the requested order which shall direct the commissioner to take possession and control of all or a part of the property, books, accounts, documents, and other records of an insurer, and of the premises occupied by the insurer for transaction of its business, and shall until further order of the court enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from the transaction of its business except with the written consent of the commissioner.

(3) The court shall specify in the order what its duration shall be, which shall be such time as the court deems necessary for the commissioner to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may from time to time hold such hearings as it deems desirable after such notice as it deems appropriate, and may extend, shorten, or modify the terms of the seizure order. The court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under this part 5 after having had a reasonable opportunity to do so. An order of the court pursuant to a formal proceeding under this part 5 shall ipso facto vacate the seizure order. For purposes of this section, a "formal proceeding" means any liquidation or rehabilitation proceeding.

(4) Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

(5) An insurer subject to an ex parte order under this section may petition the court at any time after the issuance of such order for a hearing and review of the order. The court shall hold such a hearing and review not more than fifteen days after the request. A hearing under this subsection (5) may be held privately in chambers and it shall be so held if the insurer proceeded against so requests. The court shall permit the directors of the insurer to take such actions as are reasonably necessary to defend against the order and may order payment from the estate of the insurer of such costs and other expenses of defense as justice may require.

(6) If, at any time after the issuance of such an order, it appears to the court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given to such person. An order that notice be given shall not stay the effect of any order previously issued by the court.



§ 10-3-510. Confidentiality of hearings

In all proceedings and judicial reviews thereof under section 10-3-509, all records of the insurer, other documents, and all division files and court records and papers, so far as they pertain to or are a part of the record of the proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless and until the court, after hearing arguments from the parties in chambers, shall order otherwise or unless the insurer requests that the matter be made public. Until such court order, all papers filed with the clerk of the court shall be held in a confidential file.



§ 10-3-511. Grounds for rehabilitation

(1) The commissioner may apply by petition to the district court in and for the city and county of Denver for an order authorizing the commissioner to rehabilitate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

(a) The insurer is in such condition that the further transaction of business would be hazardous financially to its policyholders or creditors or to the public.

(b) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer.

(c) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether such person is an officer, manager, general agent, employee, or other person, if the person has been found after notice and hearing by the commissioner to be dishonest or untrustworthy in a way affecting the insurer's business.

(d) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy.

(e) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee, or other person, has refused to be examined under oath by the commissioner concerning the insurer's affairs, whether in this state or elsewhere, and after reasonable notice of the fact, the insurer has failed promptly and effectively to terminate the employment and status of the person and all of such person's influence on management.

(f) After demand by the commissioner under section 10-1-204 or under this part 5, the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer insofar as they pertain to the insurer.

(g) Without first obtaining the written consent of the commissioner, the insurer has transferred, or attempted to transfer, in a manner contrary to part 7 or 8 of this article, substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business in or with the property or business of any other person.

(h) The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator, sequestrator, or similar fiduciary of the insurer or its property otherwise than as authorized under the insurance laws of this state, and such appointment has been made or is imminent, and such appointment might oust the courts of this state of jurisdiction or might prejudice the orderly conduct of delinquency proceedings pursuant to this part 5.

(i) The insurer has willfully violated its charter or articles of incorporation, its bylaws, any insurance law of this state, or any valid order of the commissioner.

(j) The insurer has failed to pay within thirty days after the due date any obligation to any state or any subdivision thereof or any judgment entered in any state, if the court in which such judgment was entered had jurisdiction over such subject matter; except that such nonpayment shall not be a ground for rehabilitation until thirty days after the termination of any good-faith effort by the insurer to contest the obligation, whether such effort is made before the commissioner or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full.

(k) The insurer has failed to file its annual report or other financial report required by statute within the time allowed by law and, after written demand by the commissioner, has failed to give an adequate explanation for such failure immediately.

(l) The board of directors of, or the holders of a majority of the shares entitled to vote in, or a majority of those individuals entitled to the control of, those entities specified in section 10-3-503 request or consent to rehabilitation under this part 5.

(m) The insurer is impaired as defined in section 10-3-212.



§ 10-3-512. Rehabilitation orders

(1) An order to rehabilitate the business of a domestic insurer or an alien insurer domiciled in this state shall appoint the commissioner as the rehabilitator and shall direct the rehabilitator forthwith to take possession of the assets of the insurer and to administer such assets under the general supervision of the court. The filing or recording of the order with the clerk of the district court in and for the city and county of Denver or with the recorder of deeds of the county in which the principal business of the company is conducted or the county in which its principal office or place of business is located shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded with such recorder of deeds. The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator.

(2) Any order issued under this section shall require accounting to the court by the rehabilitator. Accounting shall be at such intervals as the court specifies in its order, but no less frequently than semiannually. Each accounting shall include a report concerning the rehabilitator's opinion as to the likelihood that a plan under section 10-3-513 (4) will be prepared by the rehabilitator and the timetable for doing so.

(3) Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contract of the insurer, nor shall it be a basis for retroactive revocation or retroactive cancellation of any contract of the insurer, unless such revocation or cancellation is done by the rehabilitator pursuant to section 10-3-513.



§ 10-3-513. Powers and duties of rehabilitator

(1) The commissioner as rehabilitator may appoint one or more special deputies, who shall have all the powers and responsibilities of the rehabilitator granted under this section, and the commissioner may employ such counsel, clerks, and assistants as deemed necessary. The compensation of the special deputy, counsel, clerks, and assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the commissioner, subject to the approval of the court, and shall be paid out of the funds or assets of the insurer. The persons appointed under this section shall serve at the pleasure of the commissioner. The commissioner, as rehabilitator, may, with the approval of the court, appoint an advisory committee of policyholders, claimants, or other creditors including guaranty associations should such a committee be deemed necessary. Such committee shall serve at the pleasure of the commissioner and shall serve without compensation other than reimbursement for reasonable travel and per diem living expenses. No other committee of any nature shall be appointed by the commissioner or by the court in rehabilitation proceedings conducted under this part 5.

(2) The rehabilitator may take such action as the rehabilitator deems necessary or appropriate to reform and revitalize the insurer, and shall have all the powers of the insurer's directors, officers, and managers, whose authority shall be suspended except insofar as they are redelegated by the rehabilitator. The rehabilitator shall have full power to direct, manage, hire, and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

(3) If it appears to the rehabilitator that there has been criminal or tortious conduct or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, broker, employee, or other person, the rehabilitator may pursue all appropriate legal remedies on behalf of the insurer.

(4) If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger, or other transformation of the insurer is appropriate, the rehabilitator shall prepare a plan to effect such changes. Upon application of the rehabilitator for approval of the plan, and after such notice and hearings as the court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, if all rights of shareholders are first relinquished, the plan proposed may include the imposition of liens upon the policies of the company. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as may be necessary.

(5) The rehabilitator shall have the power under sections 10-3-525 and 10-3-526 to avoid fraudulent transfers.



§ 10-3-514. Actions by and against rehabilitator

(1) Any court in this state before which any action or proceeding in which the insurer is a party, or is obligated to defend a party, is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for a minimum of ninety days and for such additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take such action respecting the pending litigation as the rehabilitator deems necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The rehabilitator shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

(2) No statute of limitations or defense of laches shall run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced within a period of not less than sixty days after the order of rehabilitation is entered or the petition is denied. The rehabilitator may, upon an order for rehabilitation, within one year or such other longer time as applicable law may permit, institute an action or proceeding on behalf of the insurer upon any cause of action against which the period of limitation fixed by applicable law had not expired at the time of the filing of the petition upon which such order is entered.

(3) Any guaranty association or foreign guaranty association covering life or health insurance or annuities shall have standing to appear in any court proceeding concerning the rehabilitation of a life or health insurer if such association is or may become liable to act as a result of the rehabilitation.

(4) Notwithstanding subsection (1) of this section and any other provision of this title, a federal home loan bank shall not be stayed, enjoined, or prohibited from exercising or enforcing any right or cause of action regarding collateral pledged under a security agreement or under any pledge agreement, security agreement, collateral agreement, guarantee agreement, or other similar arrangement or credit enhancement relating to a security agreement to which the federal home loan bank is a party.



§ 10-3-514.5. Immunity and indemnification of receiver and employees - applicability

(1) For the purposes of this section, the persons entitled to protection are:

(a) All receivers responsible for the conduct of a delinquency proceeding under this part 5 including present and former receivers; and

(b) Their employees, meaning all present and former special deputies and assistant special deputies appointed by the commissioner and all persons whom the commissioner, special deputies, or assistant special deputies have employed to assist in a delinquency proceeding under this part 5. Attorneys, accountants, auditors, and other professional persons or firms who are retained by the receiver as independent contractors and their employees shall not be considered employees of the receiver for purposes of this section.

(2) The receiver and his employees shall have official immunity and shall be immune from suit and liability, both personally and in their official capacities, for any claim for damage to or loss of property or personal injury or other civil liability caused by or resulting from any alleged act, error, or omission of the receiver or any employee arising out of or by reason of their duties or employment; except that nothing in this subsection (2) shall be construed to hold the receiver or any employee immune from suit and liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of the receiver or of any employee.

(3) If any legal action is commenced against the receiver or any employee, whether against him personally or in his official capacity, alleging property damage, property loss, personal injury, or other civil liability caused by or resulting from any alleged act, error, or omission of the receiver or any employee arising out of or by reason of their duties or employment, the receiver and any employee shall be indemnified from the assets of the insurer for all expenses, attorney fees, judgments, settlements, decrees, or amounts due and owing or paid in satisfaction of or incurred in the defense of such legal action unless it is determined upon a final adjudication on the merits that the alleged act, error, or omission of the receiver or employee giving rise to the claim did not arise out of or by reason of his duties or employment, or was caused by intentional or willful and wanton misconduct.

(4) Attorney fees and any and all related expenses incurred in defending a legal action for which immunity or indemnity is available under this section shall be paid from the assets of the insurer, as they are incurred, in advance of the final disposition of such action upon receipt of an undertaking by or on behalf of the receiver or employee to repay the attorney fees and expenses if it shall ultimately be determined upon a final adjudication on the merits that the receiver or employee is not entitled to immunity or indemnity under this section.

(5) Any indemnification for expense payments, judgments, settlements, decrees, attorney fees, surety bond premiums, or other amounts paid from the insurer's assets pursuant to this section shall be an administrative expense of the insurer.

(6) In the event of any actual or threatened litigation against a receiver or any employee for which immunity or indemnity may be available under this section, a reasonable amount of funds which in the judgment of the commissioner may be needed to provide immunity or indemnity shall be segregated and reserved from the assets of the insurer as security for the payment of indemnity until such time as all applicable statutes of limitation have run and all actual or threatened actions against the receiver or any employee have been completely and finally resolved and all obligations of the insurer and the commissioner under this section have been satisfied.

(7) In lieu of segregation and reservation of funds, the commissioner may, in the commissioner's discretion, obtain a surety bond or make other arrangements which will enable the commissioner to fully secure the payment of all obligations under this section.

(8) If any legal action against an employee for which indemnity may be available under this section is settled prior to final adjudication on the merits, the insurer shall pay the settlement amount on behalf of the employee, or indemnify the employee for the settlement amount, unless the commissioner determines:

(a) That the claim did not arise out of or by reason of the employee's duties or employment; or

(b) That the claim was caused by the intentional or willful and wanton misconduct of the employee.

(9) In any legal action in which the receiver is a defendant, that portion of any settlement relating to the alleged act, error, or omission of the receiver shall be subject to the approval of the court before which the delinquency proceeding is pending. The court shall not approve that portion of the settlement if it determines:

(a) That the claim did not arise out of or by reason of the receiver's duties or employment; or

(b) That the claim was caused by the intentional or willful and wanton misconduct of the receiver.

(10) Nothing contained or implied in this section shall operate, or be construed or applied, to deprive the receiver or any employee of any immunity, indemnity, benefits of law, rights, or any defense otherwise available.

(11) (a) Subsection (2) of this section shall apply to any suit based in whole or in part on any alleged act, error, or omission occurring on or after July 1, 1992.

(b) No legal action shall lie against the receiver or any employee based in whole or in part on any alleged act, error, or omission which took place prior to July 1, 1992, unless suit is filed and valid service of process is obtained within twelve months after July 1, 1992.

(c) Subsections (3) to (9) of this section shall apply to any suit which is pending on or filed after July 1, 1992, without regard to when the alleged act, error, or omission took place.



§ 10-3-515. Termination of rehabilitation

(1) Whenever the commissioner believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders, or the public, or would be futile, the commissioner may petition the district court in and for the city and county of Denver for an order of liquidation. A petition under this subsection (1) shall have the same effect as a petition under section 10-3-516. The court shall permit the directors of the insurer to take such actions as are reasonably necessary to defend against the petition and may order payment from the estate of the insurer of such costs and other expenses of defense as justice may require.

(2) The protection of the interests of insureds, claimants, and the public requires the timely performance of all insurance policy obligations. If the payment of an insurer's policy obligations is suspended in substantial part for a period of six months at any time after the appointment of the rehabilitator and the rehabilitator has not filed an application for approval of a plan under section 10-3-513 (5), the rehabilitator shall petition the court for an order of liquidation on grounds of insolvency.

(3) The rehabilitator may at any time petition the district court in and for the city and county of Denver for an order terminating rehabilitation of an insurer. The court shall also permit the directors of the insurer to petition the court for an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of such costs and other expenses of such petition as justice may require. If the court finds that rehabilitation has been accomplished and that grounds for rehabilitation under section 10-3-511 no longer exist, it shall order that the insurer be restored to possession of its property and the control of the business. The court may also make such a finding and issue such an order at any time upon its own motion.



§ 10-3-516. Grounds for liquidation

(1) The commissioner may petition the district court in and for the city and county of Denver for an order directing the commissioner to liquidate a domestic insurer or an alien insurer domiciled in this state on the basis:

(a) Of any ground for an order of rehabilitation as specified in section 10-3-511, whether or not there has been a prior order directing the rehabilitation of the insurer;

(b) That the insurer is insolvent; or

(c) That the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors, or the public.



§ 10-3-517. Liquidation orders

(1) An order to liquidate the business of a domestic insurer shall appoint the commissioner as liquidator and shall direct the liquidator forthwith to take possession of the assets of the insurer and to administer them under the general supervision of the court. The liquidator shall be vested by operation of law with title to all of the property, contracts, rights of action, and books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation. The filing or recording of the order with the clerk of the district court in and for the city and county of Denver and the recorder of deeds of the county in which its principal office or place of business is located or, in the case of real estate, with the recorder of deeds of the county where the property is located, shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds.

(2) Upon issuance of the order, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members, and all other persons interested in its estate shall become fixed as of the date of entry of the order of liquidation except as provided in sections 10-3-518 and 10-3-536.

(3) An order to liquidate the business of an alien insurer domiciled in this state shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer; except that the assets and the business in the United States shall be the only assets and business included therein.

(4) At the time of petitioning for an order of liquidation or at any time thereafter, the commissioner, after making appropriate findings of an insurer's insolvency, may petition the court for a judicial declaration of such insolvency. After providing such notice and holding such hearing as it deems proper, the court may make the declaration.

(5) Any order issued under this section shall require financial reports to the court by the liquidator. Financial reports shall include, at a minimum, the assets and liabilities of the insurer and all funds received or disbursed by the liquidator during the current period. Financial reports shall be filed within one year of the liquidation order and at least annually thereafter.

(6) Within five days after July 1, 1992, or, if later, within five days after the initiation of an appeal of an order of liquidation, unless such order has been stayed, the commissioner shall present for the court's approval a plan for the continued performance of the defendant company's policy claims obligations, including the duty to defend insureds under liability insurance policies, during the pendency of the appeal. Such plan shall provide for the continued performance and payment of policy claims obligations in the normal course of events, notwithstanding the grounds alleged in support of the order of liquidation including the ground of insolvency. In the event the defendant company's financial condition will not, in the judgment of the commissioner, support the full performance of all policy claims obligations during the pendency of the appeal, the plan may prefer the claims of certain policyholders and claimants over creditors and interested parties as well as other policyholders and claimants, as the commissioner finds to be fair and equitable considering the relative circumstances of such policyholders and claimants. The court shall examine the plan submitted by the commissioner and, if it finds the plan to be in the best interests of the parties, the court shall approve the plan. No action shall lie against the commissioner or any of the commissioner's deputies, agents, clerks, assistants, or attorneys by any party based on preference in an appeal pendency plan approved by the court.

(7) The appeal pendency plan effected pursuant to subsection (6) of this section shall not supersede or affect the obligations of any insurance guaranty association.

(8) Any appeal pendency plan effected pursuant to subsection (6) of this section shall provide for equitable adjustments to be made by the liquidator to any distributions of assets to guaranty associations, in the event that the liquidator pays claims from assets of the estate which would otherwise be the obligations of any particular guaranty association but for the appeal of the order of liquidation, such that all guaranty associations equally benefit on a pro rata basis from the assets of the estate. Further, in the event an order of liquidation is set aside upon any appeal, the company shall not be released from delinquency proceedings unless and until all funds advanced by any guaranty association, including reasonable administrative expenses in connection therewith, relating to obligations of the company have been repaid in full together with interest at the judgment rate of interest, or unless an arrangement for repayment thereof has been made with the consent of all applicable guaranty associations.



§ 10-3-518. Continuation of coverage

(1) All policies, including bonds and other noncancellable business but not including life or health insurance or annuities, in effect at the time of issuance of an order of liquidation shall continue in force only for the lesser of:

(a) A period of thirty days from the date of entry of the liquidation order;

(b) The expiration of the policy coverage;

(c) The date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or otherwise terminated the policy;

(d) The effective date of a transfer of the policy obligation by the liquidator pursuant to section 10-3-520 (1)(i); or

(e) The date proposed by the liquidator and approved by the court to cancel coverage.

(2) An order of liquidation under section 10-3-517 shall terminate coverages at the time specified in subsection (1) of this section for purposes of any other statute.

(3) Policies of life or health insurance or annuities shall continue in force for such period and under such terms as is provided for by any applicable guaranty association or foreign guaranty association.

(4) Policies of life or health insurance or annuities or any period or coverage of such policies not covered by a guaranty association or foreign guaranty association shall terminate under subsections (1) and (2) of this section.



§ 10-3-519. Dissolution of insurer

The commissioner may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this state at the time the commissioner applies for a liquidation order. The court shall order dissolution of the corporation upon petition by the commissioner upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason.



§ 10-3-520. Powers of liquidator

(1) The liquidator shall have the power:

(a) To appoint a special deputy or deputies to act for the liquidator under this part 5, and to determine the reasonable compensation of such special deputy. The special deputy shall have all powers of the liquidator granted by this section. The special deputy shall serve at the pleasure of the liquidator.

(b) To employ employees, agents, legal counsel, actuaries, accountants, appraisers, consultants, and such other personnel as the liquidator may deem necessary to assist in the liquidation;

(c) To appoint, subject to the approval of the court, an advisory committee of policyholders, claimants, or other creditors including guaranty associations should such a committee be deemed necessary. Such committee shall serve at the pleasure of the commissioner and shall serve without compensation other than reimbursement for reasonable travel and per diem living expenses. No other committee of any nature shall be appointed by the commissioner or by the court in liquidation proceedings conducted under this part 5.

(d) To fix the reasonable compensation of employees, agents, legal counsel, actuaries, accountants, appraisers, and consultants subject to the approval of the court;

(e) To pay reasonable compensation to persons appointed and to defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the costs so incurred out of any appropriation for the maintenance of the division of insurance. Any amounts so advanced for expenses of administration shall be repaid to the commissioner for the use of the division out of the first available moneys of the insurer.

(f) To hold hearings, subpoena witnesses and compel their attendance, administer oaths, examine any person under oath, and compel any person to subscribe to the person's testimony after it has been correctly reduced to writing; and, in connection therewith, to require the production of any books, papers, records, or other documents which the liquidator deems relevant to the inquiry;

(g) To audit the books and records of all agents of the insurer insofar as those records relate to the business activities of the insurer;

(h) To collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose:

(I) To institute timely action in other jurisdictions, in order to forestall garnishment or attachment proceedings against such debts;

(II) To do such other acts as are necessary or expedient to collect, conserve, or protect its assets or property, including the power to sell, compound, compromise, or assign debts for purposes of collection upon such terms and conditions as the liquidator deems best; and

(III) To pursue any creditors' remedies available to enforce the liquidator's claims;

(i) To conduct public and private sales of the property of the insurer;

(j) To use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under section 10-3-541;

(k) To acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable. The liquidator shall also have power to execute, acknowledge, and deliver any and all deeds, assignments, releases, and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation.

(l) To borrow money on the security of the insurer's assets or without security and to execute and deliver all documents necessary to such transaction for the purpose of facilitating the liquidation. Any funds so borrowed may be repaid as an administrative expense and may be given priority over any other claims in class 1 under the priority of distribution pursuant to section 10-3-541.

(m) To enter into such contracts as are necessary to carry out the order to liquidate, and to affirm or disavow any contracts to which the insurer is a party; except that the liquidator shall not disavow, reject, or repudiate a federal home loan bank security agreement or any pledge agreement, security agreement, collateral agreement, guarantee agreement, or other similar arrangement or credit enhancement relating to a security agreement to which a federal home loan bank is a party;

(n) To continue to prosecute and to institute in the name of the insurer or in the liquidator's own name any and all suits and other legal proceedings, in this state or elsewhere, and to abandon the prosecution of claims deemed unprofitable to pursue further. If the insurer is dissolved under section 10-3-519, the liquidator shall have the power to apply to any court in this state or elsewhere for leave to be substituted for the insurer as plaintiff.

(o) To prosecute any action which may exist on behalf of the creditors, members, policyholders, or shareholders of the insurer against any officer of the insurer or any other person;

(p) To remove any records and property of the insurer to the offices of the commissioner or to such other place as may be convenient for the purposes of efficient and orderly execution of the liquidation. Guaranty associations and foreign guaranty associations shall have such reasonable access to the records of the insurer as is necessary for them to carry out their statutory obligations.

(q) To deposit in one or more banks in this state such sums as are required to meet current administration expenses and dividend distributions;

(r) To invest all sums not currently needed, unless the court orders otherwise;

(s) To file any necessary documents for record in the office of any recorder of deeds or record office where property of the insurer is located, in this state or elsewhere;

(t) To assert all defenses available to the insurer as against third persons, which defenses shall include but not be limited to statutes of limitation, statutes of frauds, and the defense of usury. A waiver of any defense by the insurer after a petition in liquidation has been filed shall not bind the liquidator. Whenever a guaranty association or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to such obligation and may defend only in the absence of a defense by such guaranty associations.

(u) To exercise and enforce all the rights, remedies, and powers of any creditor, shareholder, policyholder, or member, including any power to avoid any transfer or lien that may be conferred by law whether or not such power is conferred by sections 10-3-525 to 10-3-527;

(v) To intervene in any proceeding, wherever instituted, which could result in the appointment of a receiver or trustee, and to act as the receiver or trustee whenever such appointment is offered;

(w) To enter into agreements with any receiver, commissioner, or insurance department of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states;

(x) To exercise, in a manner consistent with the provisions of this part 5, all powers now held or hereafter conferred upon receivers by the laws of this state.

(2) (a) If a company placed in liquidation issued liability policies on a claims-made basis, and if such policies provided an option to purchase an extended period to report claims, then the liquidator may make available to holders of such policies, for a charge, an extended period to report claims subject to the conditions stated in this subsection (2). The extended reporting period shall be made available only to those insureds who have not secured substitute coverage. The extended period made available by the liquidator shall begin upon termination of any extended period to report claims in the basic policy and shall end at the earlier of the final date for filing of claims in the liquidation proceeding or eighteen months after the order of liquidation.

(b) The extended period to report claims made available by the liquidator shall be subject to the terms of the policy to which it relates. The liquidator shall make available such extended period within sixty days after the order of liquidation at a charge to be determined by the liquidator subject to approval of the court. Such offer shall be deemed rejected unless the offer is accepted in writing and the charge is paid within ninety days after the order of liquidation. No commissions, premium taxes, assessments, or other fees shall be due on the charge pertaining to the extended period to report claims.

(3) The enumeration, in this section, of the powers and authority of the liquidator shall not be construed as a limitation upon the liquidator, nor shall it exclude in any manner the liquidator's right to do such other acts not specifically enumerated or otherwise provided for in this section as may be necessary or appropriate for the accomplishment of, or in aid of the purpose of, liquidation.

(4) Notwithstanding the powers of the liquidator as stated in subsections (1) and (2) of this section, the liquidator shall have no obligation to defend claims or to continue to defend claims subsequent to the entry of a liquidation order.



§ 10-3-521. Notice to creditors and others

(1) Unless the court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible:

(a) By first class mail and either by telegram or telephone to the insurance department of each jurisdiction in which the insurer is doing business;

(b) By first class mail to any guaranty association or foreign guaranty association which is or may become obligated as a result of the liquidation;

(c) By first class mail to all insurance agents of the insurer;

(d) By first class mail to all persons known or reasonably expected to have claims against the insurer, including all policyholders at their last known address as indicated by the records of the insurer; and

(e) By publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in such other locations as the liquidator deems appropriate.

(2) Notice to potential claimants under subsection (1) of this section shall require claimants to file with the liquidator their claims together with proper proofs thereof under section 10-3-535, on or before a date the liquidator shall specify in the notice. Although an earlier date may be set by the liquidator, the last day to file claims shall be no later than eighteen months after the order of liquidation. The liquidator need not require persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. All claimants shall have a duty to keep the liquidator informed of any changes of address.

(3) Notice under subsection (1) of this section to agents of the insurer and to potential claimants who are policyholders shall include, where applicable, notice that coverage by state guaranty associations may be available for all or part of policy benefits in accordance with applicable state guaranty laws.

(4) The liquidator shall promptly provide to the guaranty associations such information concerning the identities and addresses of such policyholders and their policy coverages as may be within the liquidator's possession or control and shall otherwise cooperate with guaranty associations to assist them in providing to such policyholders timely notice of the guaranty associations' coverage of policy benefits, including, as applicable, coverage of claims and continuation or termination of coverages.

(5) If notice is given in accordance with this section, the distribution of assets of the insurer under this part 5 shall be conclusive with respect to all claimants regardless of whether or not they received notice.



§ 10-3-522. Duties of agents

(1) Every person who receives notice in the form prescribed in section 10-3-521 that an insurer which the person represents as an agent is the subject of a liquidation order shall, within thirty days of such notice, provide to the liquidator, in addition to the information such person may be required to provide pursuant to section 10-3-506, all information in the agent's records related to any policy issued by the insurer through the agent, and, if the agent is a general agent, the information in the general agent's records related to any policy issued by the insurer through an agent under contract to the general agent, including the name and address of such subagent. A policy shall be deemed issued through an agent if the agent has a property interest in the expiration of the policy, or if the agent has had in the agent's possession a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another.

(2) Any agent failing to provide information to the liquidator as required in subsection (1) of this section may be subject to a penalty of not more than one thousand dollars and, in addition, any licenses of any such agent may be suspended. Such penalty or suspension, or both, shall be imposed only after a hearing held by the commissioner.



§ 10-3-523. Actions by and against liquidator

(1) Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this state, no action at law or equity or in arbitration shall be brought against the insurer or liquidator, whether in this state or elsewhere, nor shall any such existing actions be maintained or further presented after issuance of such order. The courts of this state shall give full faith and credit to injunctions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, when such injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states. Whenever, in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this state, the liquidator may intervene in the action. The liquidator may defend any action in which the liquidator intervenes under this section at the expense of the estate of the insurer.

(2) The liquidator may, upon or after an order for liquidation, within two years or such other longer time as applicable law may permit, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered. Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in any such case the period had not expired at the date of the filing of the petition, the liquidator may, for the benefit of the estate, take any such action or do any such act required of or permitted to the insurer, if the liquidator does so within a period of one hundred eighty days subsequent to the entry of an order for liquidation or within such further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

(3) No statute of limitation or defense of laches shall run with respect to any action against an insurer between the filing of a petition for liquidation against the insurer and the denial of the petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty days after the petition is denied.

(4) Any guaranty association or foreign guaranty association shall have standing to appear in any court proceeding concerning the liquidation of an insurer if such association is or may become liable to act as a result of the liquidation.



§ 10-3-524. Collection and listing of assets

(1) As soon as practicable after the liquidation order but not later than one hundred twenty days thereafter, the liquidator shall prepare in duplicate a list of the insurer's assets. The list shall be amended or supplemented from time to time as the liquidator may determine. One copy shall be filed in the office of the clerk of the district court in and for the city and county of Denver and one copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed.

(2) The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.

(3) A submission to the court for disbursement of assets in accordance with section 10-3-533 fulfills the requirements of subsection (1) of this section.



§ 10-3-525. Fraudulent transfers prior to petition

(1) Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under this part 5 is fraudulent as to then existing and future creditors if made or incurred without fair consideration or if made with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this part 5, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value; except that any purchaser, lienor, or obligee, who in good faith has given a consideration less than fair for such transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

(2) (a) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under section 10-3-527 (3).

(b) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(c) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(d) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(e) The provisions of this subsection (2) shall apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(3) Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under subsection (1) of this section if:

(a) The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transactions, unless the reinsurer gives a present fair equivalent value for the release; and

(b) Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

(4) Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under subsection (1) of this section shall be personally liable therefore and shall be bound to account to the liquidator.

(5) Notwithstanding subsection (1) of this section and any other provision of this title, a receiver shall not avoid any transfer of, or any obligation to transfer, money or any other property arising under or in connection with a federal home loan bank security agreement or any pledge agreement, security agreement, collateral agreement, guarantee agreement, or other similar arrangement or credit enhancement relating to a security agreement to which a federal home loan bank is a party; except that a transfer may be avoided under this section if it was made with actual intent to hinder, delay, or defraud either existing or future creditors.



§ 10-3-526. Fraudulent transfer after petition

(1) After a petition for rehabilitation or liquidation has been filed, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value; or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefore, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the recorder of deeds in the county where any real property in question is located. The exercise by a court of the United states or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

(2) After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(a) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value; or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefore, for which amount the transferee shall have a lien on the property so transferred.

(b) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon the insurer's order, with the same effect as if the petition were not pending.

(c) A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith.

(d) A person asserting the validity of a transfer under this section shall have the burden of proof. Except as elsewhere provided in this section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

(3) Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under subsection (1) of this section shall be personally liable therefore and shall be bound to account to the liquidator.

(4) Nothing in this part 5 shall impair the negotiability of currency or negotiable instruments.

(5) Notwithstanding subsection (1) of this section and any other provision of this title, a receiver shall not avoid any transfer of, or any obligation to transfer, money or any other property arising under or in connection with a federal home loan bank security agreement or any pledge agreement, security agreement, collateral agreement, guarantee agreement, or other similar arrangement or credit enhancement relating to a security agreement to which a federal home loan bank is a party; except that a transfer may be avoided under this section if it was made with actual intent to hinder, delay, or defraud either existing or future creditors.



§ 10-3-527. Voidable preferences and liens

(1) (a) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this part 5, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such transfers shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(b) Any preference may be avoided by the liquidator if:

(I) The insurer was insolvent at the time of the transfer; or

(II) The transfer was made within four months before the filing of the petition; or

(III) The creditor receiving it or to be benefited thereby or the agent of any such creditor acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(IV) The creditor receiving it was an officer, or any employee or attorney or other person who was in fact in a position of comparable influence in the insurer to an officer whether or not such person held such position, or any shareholder holding directly or indirectly more than five percent of any class of any equity security issued by the insurer, or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.

(c) Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property; except where a bona fide purchaser or lienor has given less than fair equivalent value, such purchaser or lienor shall have a lien upon the property to the extent of the consideration actually given by the purchaser. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

(d) Notwithstanding paragraph (b) of this subsection (1) and any other provision of this title, a liquidator or receiver shall not avoid any preference arising under or in connection with a federal home loan bank security agreement or any pledge agreement, security agreement, collateral agreement, guarantee agreement, or other similar arrangement or credit enhancement relating to a security agreement to which a federal home loan bank is a party.

(2) (a) (I) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(II) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(b) (I) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(II) A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(c) The provisions of this subsection (2) shall apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

(3) (a) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(b) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subsection (2) of this section, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of subsection (2) of this section through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

(4) A transfer of property for or on account of a new and contemporaneous consideration which is deemed under subsection (2) of this section to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within twenty-one days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan, shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

(5) If any lien deemed voidable under paragraph (b) of subsection (1) of this section has been dissolved by the furnishing of a bond or other obligation and the surety which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this part 5 which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

(6) The property affected by any lien deemed voidable under subsections (1) and (5) of this section shall be discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator; except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

(7) The district court in and for the city and county of Denver shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within such reasonable times as the court shall fix.

(8) The liability of the surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or where the property is retained under subsection (7) of this section to the extent of the amount paid to the liquidator.

(9) If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind, for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from such insurer.

(10) If an insurer shall, directly or indirectly, within four months before the filing of a successful petition for liquidation under this part 5, or at any time in contemplation of a proceeding to liquidate it, pay money or transfer property to an attorney-at-law for services rendered or to be rendered, the transactions may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefits of the estate; except that, where the attorney is in a position of influence in the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney-at-law for services rendered or to be rendered shall be governed by the provision of subparagraph (IV) of paragraph (b) of subsection (1) of this section.

(11) (a) Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when any such person has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is a reasonable cause to so believe if the transfer was made within four months before the date of filing of a successful petition for liquidation.

(b) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under subsection (1) of this section shall be personally liable therefor and shall be bound to account to the liquidator.

(c) Nothing in this subsection (11) shall prejudice any other claim by the liquidator against any person.



§ 10-3-528. Claims of holders of void or voidable rights

(1) No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance voidable under this part 5 shall be allowed unless such creditor surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within thirty days from the date of the entering of the final judgment; except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

(2) A claim allowable under subsection (1) of this section by reason of the avoidance, whether voluntary or involuntary, or a preference, lien, conveyance, transfer, assignment, or encumbrance, may be filed as an excused last filing under section 10-3-534 if filed within thirty days from the date of the avoidance, or within the further time allowed by the court pursuant to subsection (1) of this section.



§ 10-3-529. Setoffs - effective date - applicability

(1) Notwithstanding any other provision of this title, mutual debts or mutual credits, whether arising out of one or more contracts between the insurer and another person in connection with any action or proceeding under this part 5, shall be set off, and the balance only shall be allowed or paid, except as provided in subsections (2) and (4) of this section and section 10-3-532.

(2) No setoff shall be allowed in favor of any person where:

(a) The obligation of the insurer to the person would not at the date of the filing of a petition for receivership entitle the person to share as a claimant in the assets of the insurer; or

(b) The obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff; or

(c) The obligation of the insurer is owed to an affiliate of such person, or any other entity or association other than the person; or

(d) The obligation of the person is owed to an affiliate of the insurer or to any other entity or association other than the insurer; or

(e) The obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution; or

(f) The obligations between the person and the insurer arise from business in which either the person or the insurer has assumed risks and obligations from the other party and then has ceded back to that party substantially the same risks and obligations; except that, with regard to such business, the commissioner has discretion to allow certain setoffs if the commissioner deems them appropriate.

(3) (Deleted by amendment, L. 2001, p. 229, § 1, effective July 1, 2001.)

(4) The commissioner may promulgate rules and regulations to implement this section including the establishment of reasonable accounting requirements.

(5) Notwithstanding any other provision of this section to the contrary, a setoff of sums due on obligations in the nature of those set forth in paragraph (f) of subsection (2) of this section shall be allowed for those sums accruing from business written where the contracts were entered into, renewed, or extended with the express written approval of the insurance department of the state of domicile of the now insolvent insurer and, in the judgment of such insurance department, it was necessary to provide reinsurance in order to prevent or mitigate a threatened impairment or insolvency of a domiciliary insurer in connection with the exercise of the said insurance department's regulatory responsibilities.

(6) This section shall be effective January 1, 1993, and shall apply to all contracts entered into, renewed, extended, or amended on or after said date and to debts or credits arising from any business written or transactions occurring after January 1, 1993, pursuant to any contract including those in existence prior to January 1, 1993, and shall supersede any agreements or contractual provisions which might be construed to enlarge the setoff rights of any person under any contract with the insurer. For purposes of this section, any change in the terms of, or consideration for, any such contract shall be deemed an amendment.



§ 10-3-530. Assessments

(1) As soon as practicable but not more than two years after the date of an order of liquidation under section 10-3-517 of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth:

(a) The reasonable value of the assets of the insurer;

(b) The insurer's probable total liabilities;

(c) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment; and

(d) A recommendation as to whether or not an assessment should be made and in what amount.

(2) (a) Upon the basis of the report provided pursuant to subsection (1) of this section and including any supplements and amendments thereto, the district court in and for the city and county of Denver may levy one or more assessments against all members of the insurer who are subject to assessment.

(b) Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount by which the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

(3) After levy of assessment under subsection (2) of this section, the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order to show cause why the liquidator should not pursue a judgment therefor.

(4) The liquidator shall give notice of the order to show cause by publication and by first class mail to each member liable under such order mailed to the member's last known address as it appears on the insurer's records, at least twenty days before the return day of the order to show cause.

(5) (a) If a member does not appear and serve duly verified objections upon the liquidator on or before the return day of the order to show cause under subsection (3) of this section, the court shall make an order adjudging the member liable for the amount of the assessment together with costs, and the liquidator shall have a judgment against the member therefor.

(b) If, on or before such return day, the member appears and serves duly verified objections upon the liquidator, the commissioner may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant. In the event that the commissioner determines that such objections do not warrant relief from assessment, the member may request the court to review the matter and vacate the order to show cause.

(6) The liquidator may enforce any order or collect any judgment under subsection (5) of this section by any lawful means.



§ 10-3-531. Reinsurers' liability

(1) Except as otherwise provided in subsection (2) of this section, the amount recoverable by the liquidator from reinsurers shall be payable under a contract or contracts reinsured by the reinsurer on the basis of reported claims allowed by the liquidation court without diminution as a result of the insolvency of the ceding insurer. Such payment shall be made directly to the ceding insurer or to its domiciliary liquidator unless the contract or other written agreement specifically provides another payee of such reinsurance in the event of the insolvency of the ceding insurer.

(2) Notwithstanding subsection (1) of this section, if a life and health insurance guaranty association has elected to succeed to the rights and obligations of the insolvent insurer under the contract of reinsurance, whether pursuant to section 10-20-108 (13)(h) or otherwise, then the reinsurer's liability to pay covered reinsured claims shall continue under the contract of reinsurance, subject to the payment to the reinsurer of the reinsurance premiums for such coverage. Payment for such reinsured claims shall only be made by the reinsurer pursuant to the direction of the guaranty association or its designated successor. Any payment made at the direction of the guaranty association or its designated successor by the reinsurer shall discharge the reinsurer of all further liability to any other party for such claim payment.



§ 10-3-532. Recovery of premiums owed

(1) (a) An agent, broker, premium finance company, or any other person other than the insured that is responsible for the payment of a premium shall be obligated to pay any unpaid premium for the full policy term due the insurer at the time of the declaration of insolvency, whether earned or unearned, as shown on the records of the insurer. The liquidator shall also have the right to recover from such person any part of an unearned premium that represents commission of such person. Credits or setoffs or both shall not be allowed to an agent, broker, or premium finance company for any amounts advanced to the insurer by the agent, broker, or premium finance company on behalf of, but in the absence of a payment by, the insured.

(b) An insured shall be obligated to pay any unpaid earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer.

(2) Upon satisfactory evidence of a violation of this section, the commissioner may pursue either one or both of the following courses of action:

(a) Suspend, revoke, or refuse to renew the licenses of such offending party or parties;

(b) Impose a penalty of not more than one thousand dollars for each and every act in violation of this section by said party or parties.

(3) Before the commissioner takes any action set forth in subsection (2) of this section, the commissioner shall give written notice to the person, company, association, or exchange accused of violating the law, stating specifically the nature of the alleged violation and fixing a time and place, at least ten days thereafter, when a hearing on the matter shall be held. After such hearing, or upon failure of the accused to appear at such hearing the commissioner, if the commissioner finds the accused committed any such violation, shall impose such penalties under subsection (2) of this section as are deemed advisable.

(4) When the commissioner takes action in any or all of the ways set out in subsection (2) of this section, the party aggrieved may appeal from said action to the district court in and for the city and county of Denver.



§ 10-3-533. Domiciliary liquidator's proposal to distribute assets

(1) Within one hundred twenty days after a final determination of insolvency of an insurer by a court of competent jurisdiction of this state, the liquidator shall make application to the court for approval of a proposal to disburse assets out of marshaled assets, from time to time and as such assets become available, to a guaranty association or foreign guaranty association having obligations because of such insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this section shall be considered satisfied by a filing by the liquidator stating the reasons for such determination.

(2) The proposal referenced in subsection (1) of this section shall at least include provisions for:

(a) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within the priorities established in section 10-3-541 (1) and (2);

(b) Disbursement of the assets marshaled to date and subsequent disbursement of assets as they become available;

(c) Equitable allocation of disbursements to each of the guaranty associations and foreign guaranty associations entitled thereto;

(d) The securing, by the liquidator, from each of the associations entitled to disbursements pursuant to this section, of an agreement to return to the liquidator such assets together with income earned on assets previously disbursed as may be required to pay claims of secured creditors and claims falling within the priorities established in section 10-3-541 in accordance with such priorities; and in such case, no bond shall be required of any such association; and

(e) A full report to be made by each association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets, and any other matter as the court may direct.

(3) The liquidator's proposal shall provide for disbursements to the associations in amounts estimated at least equal to the claim payments made or to be made thereby for which such associations could assert a claim against the liquidator, and shall further provide that, if the assets available for disbursement from time to time do not equal or exceed the amount of such claim payments made or to be made by the association, then disbursements shall be in the amount of available assets.

(4) The liquidator's proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming, or guaranteeing policies or contracts of insurance under the statutes creating such associations.

(5) Notice of the application referenced in subsection (1) of this section shall be given to the association in, and to the insurance departments of, each of the states having jurisdiction over any insurer affected by the liquidator's proposal. Any such notice shall be deemed to have been given when deposited in the United States certified mail, first class postage prepaid, at least thirty days prior to submission of such application to the court. Action on the application may be taken by the court if such notice has been given and if the liquidator's proposal complies with the requirements of paragraphs (a) and (b) of subsection (2) of this section.



§ 10-3-533.5. Sale of insolvent insurer as a going concern

(1) (a) The domiciliary receiver may apply to the court for permission to sell an insolvent domestic insurer as a going concern. If the court determines that the sale of the insurer as a going concern is in the best interest of the estate and that the sale will not diminish the value of the claims of shareholders and creditors, the court shall order that the insurer be discharged from all of its liabilities, that the outstanding shares of the insurer be cancelled, that for no additional consideration new shares of the insurer be issued in the name of the receiver, that the receiver be vested with title to the new shares, which shares shall be deemed validly issued, fully paid, and nonassessable pursuant to applicable law, and that the receiver be authorized to sell the shares, together with such state or federal income or other tax credits or deductions of the insurer as the receiver determines to be in the best interest of the estate. Upon confirmation of the sale by the court, the purchasers of the shares shall be vested with title to those shares, including any such tax credits of the insurer, free and clear of all claims and defenses. The proceeds from the sale of the shares shall become a part of the general assets of the estate in liquidation.

(b) A sale under this section does not affect the rights and liabilities of the estate of the insurer and of its creditors, policyholders, shareholders, members, and all other persons interested in the estate as fixed under section 10-3-541. No person is entitled to any priority or preference rights in the proceeds of the sale except as fixed under said section 10-3-541.

(c) As used in this section, "shares" has the same meaning as set forth in section 7-101-401 (31), C.R.S., and includes any secured party or other person or holder who has or claims to have any interest of any kind in any shares of the insurer.

(2) The enumeration of the powers and authority of the domiciliary receiver in this section shall not be construed as a limitation upon the receiver, nor shall it exclude in any manner the right to do such other acts not specifically enumerated in this section or otherwise provided for as may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation.

(3) Nothing in this section shall be deemed a waiver of capitalization, surplus requirements, or any other condition of licensure imposed by this title for the issuance of a certificate of authority to do insurance business or for the change in control of a foreign or domestic insurer.

(4) This section shall be liberally construed to accomplish its purpose to provide a more expeditious and effective procedure for marshaling the assets of the estate in order to realize the maximum amount possible from the sale of those assets and ensure that the purchasers receive clear and marketable titles.



§ 10-3-534. Filing of claims

(1) Proof of all claims shall be filed with the liquidator in the form required by section 10-3-535 on or before the last day for filing specified in the notice required under section 10-3-521; except that proof of claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

(2) The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if the claimant's filing were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under the following circumstances:

(a) A transfer to a creditor was avoided under sections 10-3-525 to 10-3-527, or was voluntarily surrendered under section 10-3-528, and the filing satisfies the conditions set forth in section 10-3-528; or

(b) The valuation, under section 10-3-540, of security held by a secured creditor shows a deficiency which is filed within thirty days after the valuation.

(3) The liquidator shall permit late-filed claims to share in distributions, whether past or future, as if they were not late, if such claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, subsequent to the last day for filing where such payments were made and expenses incurred as provided by law.



§ 10-3-535. Proof of claim

(1) Proof of claim shall consist of a statement signed by the claimant that includes all of the following that are applicable:

(a) The particulars of the claim, including the consideration given for it;

(b) The identity and amount of the security on the claim;

(c) The payments made on the debt, if any;

(d) That the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim;

(e) Any right of priority of payment or other specific right asserted by the claimant;

(f) A copy of the written instrument which is the foundation of the claim; and

(g) The name and address of the claimant and of the attorney, if any, who represents the claimant.

(2) No claim needs to be considered or allowed if it does not contain all the information specified in subsection (1) of this section which may be applicable. The liquidator may require that a prescribed form be used, and may require that other information and documents be included.

(3) The liquidator may, at any time, request the claimant to present information or evidence supplementary to that required under subsection (1) of this section and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(4) No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion, needs to be considered as evidence of liability or of quantum of damages. No judgment or order against an insured or the insurer entered within the four-month period immediately preceding the filing of the petition needs be considered as evidence of liability or of the quantum of damages.

(5) All claims of a guaranty association or foreign guaranty association shall be in such form and shall contain such substantiation as may be agreed to by the association and the liquidator.



§ 10-3-536. Special claims

(1) The claim of a third party which is contingent only on such party's first obtaining a judgment against the insured shall be considered and allowed as though there were no such contingency.

(2) A claim may be allowed, even if contingent, if it is filed in accordance with section 10-3-534; and such claim may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.

(3) Claims that are due except for the passage of time shall be treated in the same manner as are absolute claims; except that such claims may be discounted at the legal rate of interest.

(4) Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under section 10-3-512 or 10-3-517.



§ 10-3-537. Special provisions for third-party claims

(1) Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator.

(2) Whether or not the third party files a claim, the insured may file a claim on the insured's own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within sixty days after mailing of the notice required by section 10-3-521, whichever is later, the insured is an unexcused late filer.

(3) The liquidator shall make recommendations to the court under section 10-3-541 for the allowance of an insured's claim under subsection (2) of this section after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action, and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim pending the outcome of litigation and negotiation with the insured. When appropriate, the liquidator shall reconsider the claim on the basis of additional information and amend the said recommendations to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in any recommendation as in its initial determination. The court may amend its allowance as it finds appropriate. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like property, based on the lesser of the amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expense of defense, or the amount allowed on the claims by the court. After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subsection (3) shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

(4) If several claims founded upon one policy are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit. Claims by the insured shall be evaluated as in subsection (3) of this section. If any insured's claim is subsequently reduced under subsection (3) of this section, the amount thus freed shall be apportioned ratably among the claims which have been reduced under this subsection (4).

(5) No claim may be presented under this section if it is or may be covered by any guaranty association or foreign guaranty association.



§ 10-3-538. Disputed claims

(1) When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or the claimant's attorney by first class mail at the address shown in the proof of claim. Within sixty days after the mailing of the notice, the claimant may file objections with the liquidator. If no such filing is made, the claimant may not further object to the determination.

(2) Whenever objections are filed with the liquidator and the liquidator does not alter the denial of the claim as a result of the objections, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or the claimant's attorney and to any other persons directly affected, not less than ten days nor more than thirty days before the date of the hearing. The matter may be heard by the court or by a court-appointed referee, who shall submit findings of fact along with a recommendation.



§ 10-3-539. Claims of surety

Whenever a creditor whose claim against an insurer is secured, in whole or in part, by the undertaking of another person fails to prove and file that claim, such other person may do so in the creditor's name and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that the other person discharges the undertaking; except that, in the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any distribution until the amount paid to the creditor on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held by the creditor in trust for such other person. The term "other person", as used in this section, does not apply to a guaranty association or foreign guaranty association.



§ 10-3-540. Secured creditors' claims

(1) The value of any security held by a secured creditor shall be determined in one of the following ways, as the court may direct:

(a) By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditor; or

(b) By agreement, arbitration, compromise, or litigation between the creditor and the liquidator.

(2) The determination shall be under the supervision and control of the court with due regard for the recommendation of the liquidator. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant surrenders the security to the liquidator, the entire claim shall be allowed as if unsecured.



§ 10-3-540.5. Qualified financial contracts - definitions

(1) Notwithstanding any other provision of this section, including any other provision of this section permitting the modification of contracts, or other law of a state, a person shall not be stayed or prohibited from exercising:

(a) A contractual right to cause the termination, liquidation, acceleration, or close-out of obligations under or in connection with any netting agreement or qualified financial contract with an insurer because of:

(I) The insolvency, financial condition, or default of the insurer at any time, if the right is enforceable under applicable law other than this part 5; or

(II) The commencement of a formal delinquency proceeding under this part 5;

(b) Any right under a pledge, security, collateral, reimbursement, or guarantee agreement or arrangement or any other similar security agreement or arrangement or other credit enhancement relating to one or more netting agreements or qualified financial contracts;

(c) (I) Subject to subparagraph (II) of this paragraph (c), any right to set off or net out any termination value, payment amount, or other transfer obligation arising under or in connection with one or more qualified financial contracts where the counterparty or its guarantor is organized under the laws of the United States or a state or a foreign jurisdiction approved by the securities valuation office of the national association of insurance commissioners as eligible for netting.

(II) No setoff shall be allowed after the commencement of a delinquency proceeding under part 4 of this article in favor of any person if:

(A) The claim against the insurer is disallowed;

(B) The claim against the insurer was purchased by or transferred to the person on or after the filing of the receivership petition or within one hundred twenty days preceding the filing of the receivership petition;

(C) The obligation of the insurer is owed to an affiliate of the person or an entity other than the person, absent written assignment of the obligation made more than one hundred twenty days before the filing of the petition for receivership;

(D) The obligation of the person is owed to an affiliate of the insurer or an entity other than the insurer, absent written assignment of the obligation made more than one hundred twenty days before the filing of the petition for receivership;

(E) The obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution;

(F) The obligations between the person and the insurer arise out of transactions by which either the person or the insurer has assumed risks and obligations from the other party and then has ceded back to that party substantially the same risks and obligations. Notwithstanding this sub-subparagraph (F), the receiver may permit setoffs if, in the receiver's discretion, a setoff is appropriate because of specific circumstances relating to a transaction.

(G) The obligation of the person arises out of any avoidance action taken by the receiver; or

(H) The obligation of the insured is for the payment of earned premiums or retrospectively rated earned premiums.

(2) (a) If a counterparty to a master netting agreement or a qualified financial contract with an insurer subject to a proceeding under this section terminates, liquidates, closes out, or accelerates the agreement or contract, damages shall be measured as of the date or dates of termination, liquidation, close-out, or acceleration. The amount of a claim for damages must be actual direct compensatory damages calculated in accordance with subsection (6) of this section.

(b) Upon termination of a netting agreement or qualified financial contract, the net or settlement amount, if any, owed by a nondefaulting party to an insurer against which an application or petition has been filed under this section shall be transferred to or on the order of the receiver for the insurer, even if the insurer is the defaulting party, notwithstanding any provision in the netting agreement or qualified financial contract that provides that the nondefaulting party is not required to pay any net or settlement amount due to the defaulting party upon termination. Any limited two-way payment or first method provision in a netting agreement or qualified financial contract with an insurer that has defaulted shall be deemed to be a full two-way payment or second method provision as against the defaulting insurer. Any such property or amount is, except to the extent it is subject to one or more secondary liens or encumbrances or rights of netting or setoff, a general asset of the insurer.

(3) In making any transfer of a netting agreement or qualified financial contract of an insurer subject to a proceeding under this part 5, the receiver shall either:

(a) Transfer to one party, other than an insurer subject to a proceeding under this part 5, all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding, including:

(I) All rights and obligations of each party under each netting agreement and qualified financial contract; and

(II) All property, including any guarantees or other credit enhancement, securing any claims of each party under each netting agreement and qualified financial contract; or

(b) Transfer none of the netting agreements, qualified financial contracts, rights, obligations, or property referred to in paragraph (a) of this subsection (3) with respect to the counterparty and any affiliate of the counterparty.

(4) If a receiver for an insurer makes a transfer of one or more netting agreements or qualified financial contracts, the receiver shall use its best efforts to notify any person who is party to the netting agreements or qualified financial contracts of the transfer by 12 noon of the receiver's local time on the business day following the transfer. For purposes of this subsection (4), "business day" means a day other than a Saturday, Sunday, or any day on which either the New York stock exchange or the federal reserve bank of New York is closed.

(5) Notwithstanding any other provision of this part 5, a receiver shall not avoid a transfer of money or other property arising under or in connection with a netting agreement or qualified financial contract or any pledge, security, collateral, or guarantee agreement or any other similar security arrangement or credit support document relating to a netting agreement or qualified financial contract, that is made before the commencement of a formal delinquency proceeding under this part 5. However, a transfer may be avoided under section 10-3-525 (1) if the transfer was made with actual intent to hinder, delay, or defraud the insurer, a receiver appointed for the insurer, or existing or future creditors.

(6) (a) In exercising the rights of disaffirmance or repudiation of a receiver with respect to any netting agreement or qualified financial contract to which an insurer is a party, the receiver for the insurer shall either:

(I) Disaffirm or repudiate all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding; or

(II) Disaffirm or repudiate none of the netting agreements and qualified financial contracts referred to in subparagraph (I) of this paragraph (a) with respect to the person or any affiliate of the person.

(b) Notwithstanding any other provision of this part 5, any claim of a counterparty against the estate arising from the receiver's disaffirmance or repudiation of a netting agreement or qualified financial contract that has not been previously affirmed in the liquidation or immediately preceding conservation or rehabilitation case shall be determined and shall be allowed or disallowed as if the claim had arisen before the date of the filing of the petition for liquidation or, if a conservation or rehabilitation proceeding is converted to a liquidation proceeding, as if the claim had arisen before the date of the filing of the petition for conservation or rehabilitation. The amount of the claim is the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation of the netting agreement or qualified financial contract. The term "actual direct compensatory damages" does not include punitive or exemplary damages, damages for lost profit or lost opportunity, or damages for pain and suffering, but does include normal and reasonable costs of cover or other reasonable measures of damages utilized in the derivatives, securities, or other market for the contract and agreement claims.

(7) As used in this section:

(a) "Contractual right" includes any right set forth in a rule or bylaw of a derivatives clearing organization, as defined in the federal "Commodity Exchange Act", 7 U.S.C. sec. 1 et seq., a multilateral clearing organization, as defined in the "Federal Deposit Insurance Corporation Improvement Act of 1991", Pub.L. 102-242, a national securities exchange, a national securities association, a securities clearing agency, a contract market designated under the federal "Commodity Exchange Act", a derivatives transaction execution facility registered under the federal "Commodity Exchange Act", or a board of trade as defined in the federal "Commodity Exchange Act", or in a resolution of the governing board of any of these entities and any right, whether or not evidenced in writing, arising under statutory or common law, under law merchant, or by reason of normal business practice.

(b) (I) "Qualified financial contract" means any commodity contract, forward contract, repurchase agreement, securities contract, swap agreement, and any similar agreement that the commissioner determines by rule or order to be a qualified financial contract for the purposes of this section.

(II) "Commodity contract" means:

(A) A contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a board of trade or contract market under the federal "Commodity Exchange Act", 7 U.S.C. sec. 1 et seq., or a board of trade outside the United States;

(B) An agreement that is subject to regulation under section 19 of the federal "Commodity Exchange Act", 7 U.S.C. sec. 1 et seq., and that is commonly known to the commodities trade as a margin account, margin contract, leverage account, or leverage contract;

(C) An agreement or transaction that is subject to regulation under section 4c (b) of the federal "Commodity Exchange Act", 7 U.S.C. sec. 1 et seq., and that is commonly known to the commodities trade as a commodity option;

(D) Any combination of the agreements or transactions referred to in this subparagraph (II); or

(E) Any option to enter into an agreement or transaction referred to in this subparagraph (II).

(III) "Forward contract", "repurchase agreement", "securities contract", and "swap agreement" have the meanings set forth in the "Federal Deposit Insurance Act", 12 U.S.C. sec. 1821 (e)(8)(D), as amended from time to time.

(8) This section does not apply to persons who are affiliates of the insurer that is the subject of the proceeding.

(9) All rights of counterparties under this part 5 apply to netting agreements and qualified financial contracts entered into on behalf of the general account or separate accounts if the assets of each separate account are available only to counterparties to netting agreements and qualified financial contracts entered into on behalf of that separate account.



§ 10-3-541. Priority of distribution - definitions

(1) The priority of distribution of claims from the insurer's estate shall be in accordance with the order in which each class of claims is set forth in this section. Every claim in each class shall be paid in full, or adequate funds shall be retained for such payment, before the members of the next class receive any payment. No subclasses shall be established within any class. The order of distribution of claims shall be:

(a) Class 1. The costs and expenses of administration during rehabilitation and liquidation, including but not limited to the following:

(I) The actual and necessary costs of preserving or recovering the assets of the insurer;

(II) Compensation for all authorized services rendered in the rehabilitation and liquidation;

(III) Any necessary filing fees;

(IV) The fees and mileage payable to witnesses;

(V) Authorized reasonable attorney fees and fees for other professional services rendered in the rehabilitation and liquidation; and

(VI) The administrative expenses of guaranty associations.

(b) Class 2. All claims under policies including such claims of the federal or any state or local government including unearned premium claims, third-party claims, and all claims of a guaranty association or foreign guaranty association. That portion of any loss for which indemnification is provided by other benefits or advantages recovered by the claimant, other than benefits or advantages recovered or recoverable in discharge of familial obligation of support or by way of succession at death or as proceeds of life insurance, or as gratuities, shall not be included in this class. No payment by an employer to the employer's employee shall be treated as a gratuity. All claims under life insurance and annuities policies and deposits, whether for death proceeds, annuity proceeds, or values, shall be treated as class 2 claims. For the purpose of this paragraph (b), policies shall include those insurance company products that are authorized under the laws of this state as such laws existed on the date of the issuance of such policies or on the date of the entry of an order of liquidation. Notwithstanding the provisions of this paragraph (b), class 2 claims shall not include:

(I) Claims under annuity and deposit contracts issued on or before August 15, 2000, however labeled, including labels such as annuity, deposit, financial guarantee, funding agreement, or guaranteed investment contract, unless the contract is:

(A) Issued to, or owned by, an individual or is otherwise an annuity issued in connection with and for the purpose of funding structured settlements of liability; or

(B) Issued to, for the benefit of, or in connection with, a specific employee benefit plan or governmental lottery;

(II) Claims where the risk is not borne by the insurer, such as the uninsured portion of:

(A) A minimum premium group insurance plan;

(B) A stop-loss group insurance plan; or

(C) An administrative-services only contract and the related uninsured plan liabilities;

(III) Claims under an unallocated annuity contract issued to an employee benefit plan protected under the federal pension benefit guaranty corporation; and

(IV) Claims for benefits which are exclusively payable or determined by a separate account required by the terms of such contract to be maintained by the insurer or a separate entity.

(c) Class 3. Claims of the federal government, except those described in paragraph (b) of this subsection (1).

(d) Class 4. Reasonable compensation to employees for services performed to the extent that they do not exceed two months of monetary compensation and represent payment for services performed within the one-year period immediately preceding the filing of the petition for liquidation. Principal officers and directors shall not be entitled to the benefit of this priority except as otherwise approved by the liquidator and the court. Such priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of employees.

(e) Class 5. Claims of any state or local government except those under paragraph (b) of this subsection (1). Claims in this paragraph (e), including those of any governmental body for a penalty or forfeiture, shall be allowed only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose and for the reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to class 7.

(f) Class 6. Claims filed late and any other claims other than claims described in paragraph (h) of this subsection (1).

(g) Class 7. Surplus or contribution notes or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited in accordance with law.

(h) Class 8. Claims of shareholders or other owners in their capacity as shareholders.

(2) (a) (Deleted by amendment, L. 2003, p. 2045, § 2, effective May 22, 2003.)

(b) Every claim under a separate account contract providing, in effect, that the assets in the separate account shall not be chargeable with liabilities arising out of any other business of the insurer shall be satisfied out of the assets in the separate account equal to the reserves and other contract liabilities maintained in such account for such contract. To the extent, if any, that the separate account assets are not sufficient to discharge such claims due to fraud, error, or other malfeasance on the part of the insurer or if unsatisfied claims arise from a contractual guarantee made to a contract holder by the insurer's general account, such unsatisfied claims shall be treated as a class 2 claim against the insurer's estate. Any such class 2 claim shall be subject to the applicable exceptions for this class, excluding the exception for separate accounts under subparagraph (IV) of paragraph (b) of subsection (1) of this section.

(3) As used in this section:

(a) "Insurer's estate" means the general assets of such insurer less any assets held in separate accounts that, pursuant to section 10-7-402, are not chargeable with liabilities arising out of any other business of the insurer. To the extent, if any, assets maintained in the separate account are in excess of the amounts needed to satisfy claims under the separate account contracts, the excess shall be treated as part of the insurer's estate.

(b) "Separate account contract" means any life policy or contract, annuity contract, funding agreement, or guaranteed investment contract providing for the allocation of amounts received in connection with such policy, contract, or agreement to a separate account authorized by section 10-7-402.



§ 10-3-542. Liquidator's recommendations to the court

(1) The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as deemed necessary. The liquidator may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the court except where the liquidator is required by law to accept claims as settled by any person or organization, including any guaranty association or foreign guaranty association. Unresolved disputes shall be determined under section 10-3-538. As soon as practicable, the liquidator shall present to the court a report of the claims against the insurer with the liquidator's recommendations. The report shall include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment value and the amounts owed.

(2) The court may approve, disapprove, or modify the liquidator's report on claims. Claims allowed in any report not modified by the court within a period of sixty days after submission by the liquidator shall be treated by the liquidator as allowed claims, subject thereafter to later modification or to rulings made by the court pursuant to section 10-3-538. No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy limits.



§ 10-3-543. Distribution of assets

Under the direction of the court, the liquidator shall pay distributions in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court.



§ 10-3-544. Unclaimed and withheld funds

(1) All unclaimed funds subject to distribution remaining in the liquidator's hands when the liquidator is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found, shall be deposited with the state treasurer and shall be paid, without interest, except in accordance with section 10-3-541, to the person entitled thereto or such person's legal representative upon proof satisfactory to the state treasurer of the person's right thereto. Any amount on deposit not claimed within six years after the date of discharge of the liquidator shall be deemed to have been abandoned and shall escheat, without formal escheat proceedings, to the state and shall be deposited in the general fund.

(2) All funds withheld under section 10-3-537 and not distributed shall, upon discharge of the liquidator, be deposited with the state treasurer and paid in accordance with section 10-3-541. Any sums remaining which, under section 10-3-541, would revert to the undistributed assets of the insurer shall be transferred to the state treasurer and become the property of the state under subsection (1) of this section unless the commissioner in the commissioner's discretion petitions the court to reopen the liquidation under section 10-3-546.



§ 10-3-545. Termination of proceedings

(1) When all assets justifying the expense of collection and distribution have been collected and distributed under this part 5, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute, as may be deemed appropriate.

(2) Any other person may apply to the court at any time for an order under subsection (1) of this section. If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney fee.



§ 10-3-546. Reopening liquidation

After the liquidation proceeding has been terminated and the liquidator discharged, the commissioner or other interested party may at any time petition the district court in and for the city and county of Denver to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall so order.



§ 10-3-547. Disposition of records during and after termination of liquidation

Whenever it appears to the commissioner that the records of any insurer in process of liquidation or completely liquidated are no longer useful, the commissioner may recommend to the court and the court shall direct what records should be retained for future reference and what should be destroyed.



§ 10-3-548. External audit of receiver's books

The district court in and for the city and county of Denver may, as it deems desirable, cause audits to be made of the books of the commissioner relating to any receivership established under this part 5, and a report of each such audit shall be filed with the commissioner and with the court. The books, records, and other documents of the receivership shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the receivership.



§ 10-3-549. Conservation of property of foreign or alien insurers found in this state

(1) If a domiciliary liquidator has not been appointed, the commissioner may apply to the district court in and for the city and county of Denver by verified petition for an order directing the commissioner to act as conservator to conserve the property of an alien insurer not domiciled in this state or a foreign insurer on any one or more of the following grounds:

(a) Any of the grounds set forth in section 10-3-511;

(b) That any of the insurer's property has been sequestered by official action in its domiciliary state or in any other state;

(c) That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent;

(d) That its certificate of authority to do business in this state has been revoked or that none was ever issued and that there are residents of this state with outstanding claims or outstanding policies.

(2) When an order is sought under subsection (1) of this section, the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

(3) The court may issue the order in whatever terms it deems appropriate. The filing or recording of the order with the clerk of the said court or with the recorder of deeds of the county in which the principal business of the company is located shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds.

(4) The conservator may at any time petition for, and the court may grant, an order under section 10-3-550 to liquidate assets of a foreign or alien insurer under conservation, or, if appropriate, for appointment as ancillary receiver under section 10-3-552.

(5) The conservator may at any time petition the court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make such finding and issue such order at any time upon motion of any interested party. If such motion by any person other than the conservator is denied, all costs of such motion shall be assessed against the movant.



§ 10-3-550. Liquidation of property of foreign or alien insurers found in this state

(1) If no domiciliary receiver has been appointed, the commissioner may apply to the district court in and for the city and county of Denver by verified petition for an order directing the commissioner to liquidate the assets found in this state of a foreign insurer or an alien insurer not domiciled in this state, on any of the grounds specified in section 10-3-511 or 10-3-516 or any of the grounds specified in section 10-3-549 (1)(b) to (1)(d).

(2) When an order is sought under subsection (1) of this section, the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

(3) If it appears to the court that the best interests of creditors, policyholders, and the public so require, the court may issue an order to liquidate in whatever terms it deems appropriate. The filing or recording of the order with the clerk of the said court or with the recorder of deeds of the county in which the principal business of the company is located or the county in which its principal office or place of business is located shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded with such recorder of deeds.

(4) If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall thereafter act as ancillary receiver under section 10-3-552. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver under section 10-3-552.

(5) On the same grounds as are specified in subsection (1) of this section, the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction, or over any lesser part thereof that the commissioner deems desirable for the protection of the policyholders and creditors in this state.

(6) The court may order the commissioner, when the commissioner has liquidated the assets of a foreign or alien insurer under this section, to pay claims of residents of this state against the insurer under such rules governing the liquidation of insurers under this part 5 as are otherwise compatible with the provisions of this section.



§ 10-3-551. Domiciliary liquidators in other states

(1) The domiciliary liquidator of an insurer domiciled in a reciprocal state shall be vested, except as to special deposits and security on secured claims under section 10-3-552 (3), by operation of law with the title to all of the assets, property, contracts, rights of action, and agents' balances and all of the books, accounts, and other records of the insurer located in this state. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state; otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from agents and to obtain possession of the books, accounts, and other records of the insurer located in this state, and shall also, subject to the provisions of section 10-3-552, have the right to recover all other assets of the insurer located in this state.

(2) If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner of this state shall be vested by operation of law with the title to all of the property, contracts, and rights of action and all of the books, accounts, and other records of the insurer located in this state, at the same time that the domiciliary liquidator is vested with title in the domicile. The commissioner of this state may petition for a conservation or liquidation order under section 10-3-549 or 10-3-550 or for an ancillary receivership under section 10-3-552, or, after approval by the district court in and for the city and county of Denver, may transfer title to the domiciliary liquidator as the interests of justice and the equitable distribution of the assets require.

(3) Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary liquidator, if the domiciliary law permits. Such claims shall be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.



§ 10-3-552. Ancillary formal proceedings

(1) If a domiciliary liquidator has been appointed for an insurer not domiciled in this state, the commissioner may file a petition with the district court in and for the city and county of Denver requesting appointment as ancillary receiver in this state:

(a) If the commissioner finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver; or

(b) If the protection of creditors or policyholders in this state so requires.

(2) The court may issue an order appointing an ancillary receiver in whatever terms it deems appropriate. The filing or recording of the order with a recorder of deeds in this state imparts the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded with such recorder of deeds.

(3) When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this state may, whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in this state. The ancillary receiver shall, as soon as is practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. The ancillary receiver shall also promptly transfer all remaining assets, books, accounts, and records to the domiciliary liquidator. Subject to this section, the ancillary receiver and such ancillary receiver's deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

(4) When a domiciliary liquidator has been appointed in this state, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records in their respective states, rights, duties, and powers corresponding to those provided in subsection (3) of this section for ancillary receivers appointed in this state.



§ 10-3-553. Ancillary summary proceedings

The commissioner, in the commissioner's sole discretion, may institute proceedings under sections 10-3-509 and 10-3-510 at the request of the insurance department of the domiciliary state of any foreign or alien insurer having property located in this state.



§ 10-3-554. Claims of nonresidents against insurers domiciled in this state

(1) In a liquidation proceeding commenced in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states that are not reciprocal states must file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, if a claim filing procedure is established in the ancillary proceeding, or with the domiciliary liquidator. Such claims shall be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(2) Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in this part 5, or in ancillary proceedings, if any, in the reciprocal states if a claim filing procedure is established in the ancillary proceeding. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in section 10-3-555 (2) with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in such ancillary states, but shall not be conclusive with respect to priorities against general assets under section 10-3-541.



§ 10-3-555. Claims of residents against insurers domiciled in reciprocal states

(1) Promptly after the appointment of the commissioner as ancillary receiver for an insurer not domiciled in this state, the commissioner shall determine whether there are claimants residing in this state who are not protected by guaranty funds and, if so, whether the protection of such claimants requires the establishing of a claim filing procedure in the ancillary proceeding. If a claim filing procedure is established, claimants against the insurer who reside within this state may file claims either with the ancillary receiver, if any, in this state, or with the domiciliary liquidator. Such claims shall be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

(2) Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in this state if a claim filing procedure is established in such ancillary proceeding. If a claimant elects to prove such a claim in this state, the claimant shall file the claim with the liquidator in the manner provided in sections 10-3-534 and 10-3-535. The ancillary receiver shall make a recommendation to the court as under section 10-3-542 and shall also arrange a date for hearing if necessary under section 10-3-538 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service, at least forty days prior to the date set for hearing. If the domiciliary liquidator, within thirty days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of the domiciliary liquidator's intention to contest the claim, the domiciliary liquidator shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim.

(3) The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.



§ 10-3-556. Attachment, garnishment, and levy of execution

During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment, or levy of execution shall be commenced or maintained in this state against the delinquent insurer or its assets.



§ 10-3-557. Interstate priorities

(1) In a liquidation proceeding in this state involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where such assets are located.

(2) The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, as well as all claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(3) The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender the security and file the claim as a general creditor. Alternatively, the claim may be discharged by resort to the security in accordance with section 10-3-540, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors.



§ 10-3-558. Subordination of claims for noncooperation

If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this state any assets within such receiver's control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be placed in the class 7 as defined in section 10-3-541 (1)(g).



§ 10-3-559. Severability

If any provision of this part 5 or the application thereof to any person or circumstance is for any reason held to be invalid, the remainder of this part 5 and the application of such provision to other persons or circumstances shall not be affected thereby.






Part 6 - Exchange of Insurance Securities Act

§ 10-3-601. Short title

This part 6 shall be known and may be cited as the "Colorado Exchange of Insurance Securities Act".



§ 10-3-602. Exchange of securities

(1) Any stock insurance company organized under the laws of this state, referred to in this part 6 as a "domestic company", may adopt a plan of exchange providing for the exchange by its shareholders of their stock in the domestic company for:

(a) Shares of stock issued by an acquiring corporation; or

(b) Other securities issued by an acquiring corporation; or

(c) Cash; or

(d) Other consideration; or

(e) Any combination of such stock, other securities, cash, or other consideration.



§ 10-3-603. Acquiring corporation - definition

(1) As used in this part 6, "acquiring corporation" means:

(a) Any stock insurance company organized under the laws of this state, other than the domestic company whose shareholders are to exchange their stock under a plan of exchange, as provided in this part 6; or

(b) Any stock corporation organized under the "Colorado Corporation Code" which is not an insurance company; or

(c) Any stock corporation which is not an insurance company and which was organized under any general law of this state prior to the effective date of the "Colorado Corporation Code" (January 1, 1959) and to which such code is applicable; or

(d) Any stock corporation organized under the laws of any state of the United States, whether or not an insurance company.



§ 10-3-604. Procedure for exchange

(1) Any domestic company may adopt a plan of exchange with any acquiring corporation providing for the exchange of the outstanding stock of the domestic company for shares of stock or other securities issued by the acquiring corporation, or cash, or other consideration, or any combination thereof, in the following manner:

(a) The boards of directors of the domestic company and of the acquiring corporation, by resolutions approved by a majority of the whole of each such board, shall adopt a plan of exchange which shall set forth the terms and conditions of the exchange and the mode of carrying the same into effect and such other provisions with respect to the exchange as may be deemed necessary or desirable.

(b) The domestic company and the acquiring corporation shall submit to the commissioner three copies of the plan of exchange certified by an officer of each as having been adopted in accordance with paragraph (a) of this subsection (1). Such copies of the plan of exchange shall be accompanied by:

(I) The annual statement of the domestic company for its last preceding calendar year prepared pursuant to section 10-3-208;

(II) Fully audited financial information as to the earnings and financial condition of the acquiring corporation for the preceding five fiscal years of each such acquiring corporation, or for lesser period as such acquiring corporation and any predecessors thereof have been in existence, and similar unaudited information as of a date not earlier than ninety days prior to the date of filing the statement;

(III) A pro forma financial statement of each acquiring corporation based on the assumption that the plan of exchange was effective as proposed at the end of the last preceding calendar year of the domestic company;

(IV) An estimate of expenses already incurred and expenses expected to be incurred in connection with the proposed plan of exchange;

(V) A written statement which sets forth for each corporation the proposed changes, if any, in management policies and the identity of officers and directors of the domestic company and of the acquiring corporation which are initially contemplated should the plan of exchange be effective as proposed; and

(VI) If the plan of exchange is submitted to the commissioner after March 31 of any year, a balance sheet of the domestic company, as of a date within ninety days prior to the date the plan is submitted, a summary of operations of the domestic company for the period between the preceding December 31 and the date of such balance sheet, and financial statements of each acquiring corporation based on the assumption that the plan of exchange was effective as proposed on the date of such balance sheet.

(c) The commissioner shall hold a hearing upon the fairness of: The terms, conditions, and provisions of the plan of exchange; and the proposed exchange of stock or other securities of the acquiring corporation, or cash, or other consideration, or any combination thereof, for the stock of the domestic company, at which hearing the policyholders and the shareholders of both the domestic company and the acquiring corporation and any other interested party shall have the right to appear and to become party to the proceeding. The commissioner shall require the domestic company and the acquiring corporation to produce such evidence as he deems necessary to establish the fairness to be ascertained at the hearing, including in any event evidence concerning the valuation of the respective companies and the method utilized by the management of each corporation to accomplish such valuation, inclusive of the value established with respect to the stock of the domestic company which is proposed to be exchanged, as well as the value of the stock, securities, and consideration, other than cash, to be offered by the acquiring corporation in such exchange.

(d) Such hearing shall be commenced not less than twenty days after the date on which the plan of exchange is presented to the commissioner. The hearing shall be held in the city and county of Denver at such place, date, and time as the commissioner specifies. Notice of the hearing shall be published in a newspaper of general circulation in the city wherein is located the principal office of the domestic company and of the acquiring corporation, and in the city and county of Denver, once a week for two successive weeks. Written notice of the hearing shall be mailed at least ten days prior to the hearing by the domestic company and by the acquiring corporation to all of their respective shareholders. All expenses of publication shall be borne by the domestic company or the acquiring corporation, or both, as specified in the plan of exchange. The hearing shall be conducted in accordance with the provisions of section 24-4-105, C.R.S.

(e) The commissioner shall issue an order approving the plan of exchange as delivered to him by the domestic company and the acquiring corporation and such modifications therein as a majority of the whole board of directors of each such corporation approves if he finds: That the plan, including all such modifications, if effected, will not tend adversely to affect the financial stability or management of the domestic company or the general capacity or intention to continue the safe and prudent transaction of the insurance business of the domestic company or of the acquiring corporation if it is a domestic insurance company; that the interests of the policyholders and shareholders of the domestic company and, if the acquiring corporation is a domestic insurance company, the policyholders of the acquiring corporation are adequately protected; that the fulfillment of the plan will not affect either the contractual obligations of the domestic company and of the acquiring corporation, if it is a domestic insurance company, to its policyholders or the ability and tendency of either to render service to its policyholders in the future; that the effect of the merger or other acquisition of control would not substantially lessen competition in the business of providing insurance in this state or tend to create a monopoly therein; that all plans or proposals which the acquiring corporation has to liquidate the domestic company or to sell its assets, consolidate or merge it with any person, or make any other material change in its business or corporate structure or management have been fully disclosed and are not unfair or unreasonable to policyholders of the domestic company and are in the public interest; that the competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would be in the interest of the policyholders of the domestic company and of the public to permit the merger or other acquisition of control; and that the terms and conditions of the plan of exchange and the proposed issuance and exchange are otherwise fair and reasonable.

(f) The order of the commissioner approving or disapproving the plan of exchange shall be filed in his office within sixty days after the date the plan of exchange is presented to him. Upon filing such order, the commissioner shall send a copy thereof to each party to the proceeding, such copy to be sent to each such party by certified mail directed to such party at the address of such party as shown by the record of the hearing. Any final order of the commissioner approving or disapproving a plan of exchange pursuant to this section shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.

(g) The plan of exchange as approved by the commissioner shall be submitted to a vote of the shareholders of the domestic company at an annual or special meeting of the shareholders. Notice of the submission of the plan to the shareholders shall be included in the notice of the meeting. The plan shall be approved by the shareholders of the domestic company upon receiving the affirmative votes of the holders of shares of the domestic company having at least two-thirds of the total voting power of the outstanding shares of the domestic company. Notwithstanding shareholder approval of the plan of exchange, and at any time prior to the filing of the certificate setting forth the plan of exchange by the commissioner pursuant to section 10-3-605, the plan of exchange may be abandoned pursuant to a provision for such abandonment, if any, contained in the plan of exchange.

(h) Within ten days after the plan of exchange is approved by the shareholders of the domestic company, a written notice of the approval of the plan of exchange shall be mailed or delivered personally to each shareholder of record of such company who was entitled to vote thereon. The domestic company shall thereafter file with the commissioner an affidavit of the secretary or an assistant secretary of such company, or of an officer of the transfer agent of such company, that such notice was given.

(i) Any shareholder of the domestic company owning shares not voted in favor of such plan at the meeting at which the plan was approved by the shareholders of the domestic company may object in writing to the plan and demand payment, should the plan become effective, of the fair value of any of such shares, as of the day on which the plan of exchange was approved by the shareholders of the domestic company pursuant to paragraph (g) of this subsection (1). Such objection and demand shall be received, together with the certificate representing the shares with respect to which objection and demand have been made, for notation thereon that such objection and demand have been made, by the domestic company or its transfer agent within thirty days after the date of said meeting of shareholders. No such objection and demand shall pertain to any shares which were voted in favor of the plan. No such objection and demand may be withdrawn unless the domestic company, by a duly authorized officer, consents thereto in writing.

(j) Upon the plan of exchange becoming effective, the holder of any shares, with respect to which such objection and demand have been made and certificates for which have been delivered to the domestic company or its transfer agent for notation, or any transferee thereof, shall cease to be a shareholder of the domestic company with respect to such shares and shall have no rights with respect to such shares, except the right to receive payment therefor in accordance with the provisions of paragraph (k) of this subsection (1). Every shareholder failing to make objection and demand accompanied by certificates representing the shares with respect to which such objection and demand have been made or withdrawing such objection and demand as provided in paragraph (i) of this subsection (1) shall be conclusively presumed to have assented to, and to have agreed to be bound by, the plan of exchange in accordance with its terms.

(k) Within forty-five days after the date of the meeting of shareholders of the domestic company at which the plan of exchange was approved by such shareholders, the domestic company, or, if the plan of exchange so specifies, the acquiring corporation, shall mail a written offer to each holder of record of shares with respect to which an objection and demand have been made, as provided in paragraph (i) of this subsection (1), to pay for such shares a price per share deemed by such corporation to be the fair value thereof as of the date of such meeting. The form of written offer to be used, including the price per share, shall first be submitted to and approved by the commissioner. If such offer is accepted in writing by such holder, such corporation shall pay such holder, within forty-five days after the date of the plan of exchange becoming effective, such price upon the surrender of the certificate representing such shares.

(l) If, within thirty days after the date of the mailing of such written offer, the domestic company or the acquiring corporation, as the case may be, and a shareholder do not agree on the price, such corporation or the shareholder may, within ninety days after the date of the mailing of such written offer, file a petition in any court of competent jurisdiction in the county where the registered office of the domestic company is located asking for a finding and determination of the fair value of such shares as of the date of the meeting of shareholders of the domestic company at which the plan of exchange was approved by such shareholders; and payment of the fair value thereof shall be made by the domestic company or, if the plan of exchange so specifies, the acquiring corporation within sixty days after the entry of the judgment or order determining such fair value, upon the surrender of the certificate representing such shares.

(m) All shares acquired by the domestic company, upon payment of the value therefor, shall be canceled by the board of directors of the domestic company, upon the plan of exchange becoming effective, or at any time thereafter in the manner provided in section 7-106-302 (2)(b), C.R.S., and any statement of cancellation made pursuant to said section shall first be filed with the commissioner prior to filing thereof with the secretary of state. If the commissioner finds such statement of cancellation to have been lawfully executed, and to be in due legal form and not in conflict with the provisions of law governing the domestic company, such statement of cancellation shall be filed with the secretary of state.

(n) If the plan of exchange does not become effective, the right of shareholders or transferees to be paid the fair value of their shares under this subsection (1) shall cease, and their status shall be the same as that of shareholders who voted in favor of the plan. If a shareholder or his transferee, with respect to any share for which objection and demand have been made: Withdraws such objection and demand in the manner provided by this subsection (1), or fails to submit a certificate at the time and in the manner required by this subsection (1), or does not file a petition for the determination of fair value within the time and in the manner provided in this subsection (1) and neither the domestic company nor the acquiring corporation files a petition for such determination, or is adjudged by a court of competent jurisdiction not to be entitled to the relief provided by this subsection (1), then the right of the shareholder or his transferee to be paid the fair value of such share shall cease, and his status with respect to such share shall be the same as that of a shareholder who voted in favor of the plan.



§ 10-3-605. Filing plan of exchange

Not earlier than thirty-one days after the date of the meeting of shareholders of the domestic company at which the plan of exchange was approved by such shareholders, a certificate setting forth the plan of exchange, the manner of the approval thereof by the directors of the acquiring corporation and the domestic company, and the manner of its approval by the shareholders of the domestic company and the vote by which approved by the shareholders of the domestic company, or setting forth that the plan of exchange has been abandoned, shall be signed on behalf of each such corporation by its president or a vice-president and shall then be presented in triplicate to the commissioner at his office for filing. The commissioner shall file one copy of such certificate in his office and shall deliver copies bearing the date and time of filing endorsed thereon to the domestic company and the acquiring corporation. Upon the filing of such certificate, unless it sets forth that the plan of exchange has been abandoned, the plan of exchange and the issuance and exchange provided for therein shall become effective, unless a later date and time is specified in the plan of exchange, in which event the plan of exchange and the issuance and exchange provided for therein shall become effective upon such later date and time.



§ 10-3-606. Effect of exchange

(1) Upon the plan of exchange becoming effective, the exchange provided for therein shall be deemed to have been consummated, each shareholder of the domestic company shall cease to be a shareholder of such company, the ownership of all shares of the issued and outstanding stock of the domestic company, except shares payment of the value of which is required to be made by the domestic company or the acquiring corporation pursuant to section 10-3-604, shall vest in the acquiring corporation automatically without any physical transfer or deposit of certificates representing such shares, and all shares payment of the value of which is required to be made by the domestic company or the acquiring corporation pursuant to section 10-3-604, shall be deemed no longer outstanding shares of the domestic company.

(2) Certificates representing shares of the domestic company prior to the plan of exchange becoming effective, except certificates representing shares payment of the value of which is required to be made pursuant to section 10-3-604, and bearing a notation thereon that objection and demand pursuant to such section have been made, shall, after the plan of exchange becomes effective, represent: Shares of the issued and outstanding capital stock or other securities issued by the acquiring corporation; and the right, if any, to receive such cash or other consideration upon such terms as are specified in the plan of exchange; but the plan of exchange may specify that all certificates representing shares of stock of the domestic company, except certificates representing shares payment of the value of which is required to be made pursuant to section 10-3-604, shall, after the plan of exchange becomes effective, represent only the right to receive shares of stock or other securities issued by the acquiring corporation, or cash, or other consideration, or any combination thereof, upon such terms as are specified in the plan of exchange. Certificates representing shares of the domestic company with respect to which an objection and demand have been made pursuant to section 10-3-604, and bearing a notation thereon that such objection and demand have been made, shall, after the plan of exchange becomes effective, represent only the right to receive payment therefor, subject to the provisions of this part 6.



§ 10-3-607. Authorized insurance business and regulatory authority

Nothing contained in this part 6 shall be construed to authorize any insurance company to engage in any kind of insurance business not authorized by its articles of incorporation or to authorize any acquiring corporation which is not an insurance company to engage directly in the business of insurance.



§ 10-3-608. Domestic company and acquiring corporation separate and distinct entities

The domestic company and the acquiring corporation shall in all respects be regarded in law as separate and distinct corporations, with neither of such corporations having any liability to the creditors, policyholders, if any, or shareholders of the other, any acts or omissions of the officers, directors, or shareholders of either or both of such corporations notwithstanding.



§ 10-3-609. Examination

After any acquiring corporation becomes the owner of all the outstanding shares of a domestic company pursuant to a plan of exchange consummated under the provisions of this part 6, the commissioner may, in connection with any examination of the domestic company, examine all records and documents of the acquiring corporation pertaining to the relationships and transactions of the domestic company with the acquiring corporation or its subsidiaries or affiliates. If the acquiring corporation is organized under the laws of any state other than Colorado, the commissioner may, as a condition of approving the plan of exchange, require such acquiring corporation to file a written consent to examination of its records and documents as provided in this section.



§ 10-3-610. Application of this part 6

Nothing contained in this part 6 shall be construed to prohibit the consummation of a plan of exchange of the kind described in section 10-3-602, without compliance with the provisions of this part 6, and, if any such plan of exchange is consummated other than in compliance with this part 6, none of the provisions of sections 10-3-604 to 10-3-606 shall be applicable to such plan of exchange.






Part 7 - Credit for Reinsurance Model Act

§ 10-3-701. Purpose

The purpose of this part 7 is to protect the interest of insureds, claimants, ceding insurers, assuming insurers, and the public generally. The general assembly hereby declares its intent is to ensure adequate regulation of insurers and reinsurers and adequate protection for those to whom they owe obligations. In furtherance of that state interest, the general assembly hereby provides a mandate that upon the insolvency of a non-United States insurer or reinsurer that provides security to fund its United States obligations in accordance with this part 7, the assets representing the security must be maintained in the United States, claims must be filed with and valued by the state insurance commissioner with regulatory oversight, and the assets must be distributed in accordance with the insurance laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic United States insurance companies. The general assembly declares that the matters contained in this part 7 are fundamental to the business of insurance in accordance with 15 U.S.C. secs. 1011 and 1012.



§ 10-3-702. Credit allowed to a domestic ceding insurer - rules - definition

(1) Credit for reinsurance shall be allowed to a domestic ceding insurer as either an asset or a reduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of subsection (2), (3), (4), (5), (6), or (7) of this section. Credit shall be allowed under subsection (2), (3), or (4) of this section only as respects cessions of those kinds or classes of business that the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance. Credit shall be allowed under subsection (4) or (5) of this section only if the applicable requirements of subsection (8) of this section have been satisfied.

(2) Credit shall be allowed to a domestic ceding insurer when the reinsurance is ceded to an assuming insurer that is licensed to transact insurance or reinsurance in this state.

(3) Credit shall be allowed to a domestic ceding insurer when the reinsurance is ceded to an assuming insurer that is accredited by the commissioner as a reinsurer in this state. In order to be eligible for accreditation, a reinsurer must:

(a) File with the commissioner evidence of its submission to this state's jurisdiction;

(b) Submit to this state's authority to examine its books and records;

(c) Be licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien assuming insurer, be entered through and licensed to transact insurance or reinsurance in at least one state;

(d) File annually with the commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement; and

(e) Demonstrate to the satisfaction of the commissioner that it has adequate financial capacity to meet its reinsurance obligations and is otherwise qualified to assume reinsurance from domestic insurers. An assuming insurer is deemed to meet the requirement of this paragraph (e) as of the time of its application if it maintains a surplus as regards policyholders in an amount not less than twenty million dollars and the commissioner has not denied its accreditation within ninety days after submission of its application.

(4) (a) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is domiciled in, or in the case of a United States branch of an alien assuming insurer is entered through, a state that employs standards regarding credit for reinsurance substantially similar to those applicable under this part 7 and the assuming insurer or United States branch of an alien assuming insurer:

(I) Maintains a surplus as regards policyholders in an amount not less than twenty million dollars; and

(II) Submits to the authority of this state to examine its books and records.

(b) The requirement of subparagraph (I) of paragraph (a) of this subsection (4) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

(5) (a) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution, as defined in section 10-3-704 (2), for the payment of the valid claims of its United States ceding insurers and their assigns and successors in interest. To enable the commissioner to determine the sufficiency of the trust fund, the assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the national association of insurance commissioners' annual statement form by licensed insurers. The assuming insurer shall submit to examination of its books and records by the commissioner and bear the expense of examination.

(b) (I) Credit for reinsurance shall not be granted under this subsection (5) unless the form of the trust and any amendments to the trust have been approved by:

(A) The commissioner of the state where the trust is domiciled; or

(B) The commissioner of another state who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.

(II) The form of the trust and any trust amendments also shall be filed with the commissioner of every state in which the ceding insurer beneficiaries of the trust are domiciled. The trust instrument must provide that contested claims are valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust must vest legal title to its assets in its trustees for the benefit of the assuming insurer's United States ceding insurers and their assigns and successors in interest. The trust and the assuming insurer are subject to examination as determined by the commissioner.

(III) The trust must remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. No later than February 28 of each year, the trustee of the trust shall report to the commissioner in writing the balance of the trust and list the trust's investments at the preceding year's end and shall certify the date of termination of the trust, if so planned, or certify that the trust will not expire before the following December 31.

(c) The following requirements apply to the following categories of assuming insurer:

(I) The trust fund for a single assuming insurer must consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers, and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars, except as provided in subparagraph (II) of this paragraph (c).

(II) At any time after the assuming insurer has permanently discontinued underwriting new business secured by the trust for at least three full years, the commissioner with principal regulatory oversight of the trust may authorize a reduction in the required trusteed surplus, but only after a finding, based on an assessment of the risk, that the new required surplus level is adequate for the protection of United States ceding insurers, policyholders, and claimants in light of reasonably foreseeable adverse loss development. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cash flows, and must consider all material risk factors, including, when applicable, the lines of business involved, the stability of the incurred loss estimates, and the effect of the surplus requirements on the assuming insurer's liquidity or solvency. The minimum required trusteed surplus shall not be reduced to an amount less than thirty percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers covered by the trust.

(III) (A) In the case of a group including incorporated and individual unincorporated underwriters: For reinsurance ceded under reinsurance agreements with an inception, amendment, or renewal date on or after January 1, 1993, the trust must consist of a trusteed account in an amount not less than the respective underwriters' several liabilities attributable to business ceded by United States domiciled ceding insurers to any underwriter of the group; for reinsurance ceded under reinsurance agreements with an inception date on or before December 31, 1992, and not amended or renewed after that date, notwithstanding the other provisions of this part 7, the trust must consist of a trusteed account in an amount not less than the respective underwriters' several insurance and reinsurance liabilities attributable to business written in the United States; and, in addition to these trusts, the group shall maintain in trust a trusteed surplus of which one hundred million dollars shall be held jointly for the benefit of the United States domiciled ceding insurers of any member of the group for all years of account.

(B) The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and are subject to the same level of regulation and solvency control by the group's domiciliary regulator as are the unincorporated members.

(C) Within ninety days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the commissioner an annual certification by the group's domiciliary regulator of the solvency of each underwriter member or, if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the group.

(IV) In the case of a group of incorporated underwriters under common administration, the group:

(A) Must have continuously transacted an insurance business outside the United States for at least three years immediately prior to making application for accreditation;

(B) Shall maintain aggregate policyholders' surplus of at least ten billion dollars;

(C) Shall maintain a trust fund in an amount not less than the group's several liabilities attributable to business ceded by United States domiciled ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group;

(D) In addition, shall maintain a joint trusteed surplus of which one hundred million dollars shall be held jointly for the benefit of United States domiciled ceding insurers of any member of the group as additional security for these liabilities; and

(E) Within ninety days after its financial statements are due to be filed with the group's domiciliary regulator, shall make available to the commissioner an annual certification of each underwriter member's solvency by the member's domiciliary regulator and financial statements of each underwriter member of the group prepared by its independent public accountant.

(6) (a) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that has been certified by the commissioner as a reinsurer in this state and secures its obligations in accordance with the requirements of this subsection (6).

(b) In order to be eligible for certification, the assuming insurer must meet the following requirements:

(I) The assuming insurer must be domiciled and licensed to transact insurance or reinsurance in a qualified jurisdiction, as determined by the commissioner pursuant to paragraph (d) of this subsection (6).

(II) The assuming insurer must maintain minimum capital and surplus, or its equivalent, in an amount to be determined by the commissioner pursuant to rule.

(III) The assuming insurer must maintain financial strength ratings from two or more rating agencies deemed acceptable by the commissioner pursuant to rule.

(IV) The assuming insurer must agree to submit to the jurisdiction of this state, appoint the commissioner as its agent for service of process in this state, and agree to provide security for one hundred percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers if it resists enforcement of a final United States judgment.

(V) The assuming insurer must agree to meet applicable information filing requirements as determined by the commissioner, both with respect to an initial application for certification and on an ongoing basis.

(VI) The assuming insurer must satisfy any other requirements for certification deemed relevant by the commissioner.

(c) An association including incorporated and individual unincorporated underwriters may be a certified reinsurer. In order to be eligible for certification, in addition to satisfying the requirements of paragraph (b) of this subsection (6):

(I) The association must satisfy its minimum capital and surplus requirements through the capital and surplus equivalents, net of liabilities, of the association and its members, which must include a joint central fund that may be applied to any unsatisfied obligation of the association or any of its members, in an amount determined by the commissioner to provide adequate protection;

(II) The incorporated members of the association must not be engaged in any business other than underwriting as a member of the association and are subject to the same level of regulation and solvency control by the association's domiciliary regulator as are the unincorporated members; and

(III) Within ninety days after its financial statements are due to be filed with the association's domiciliary regulator, the association shall provide to the commissioner an annual certification by the association's domiciliary regulator of the solvency of each underwriter member or, if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the association.

(d) (I) The commissioner shall create and publish a list of qualified jurisdictions under which an assuming insurer licensed and domiciled in such jurisdiction is eligible to be considered for certification by the commissioner as a certified reinsurer.

(II) In order to determine whether the domiciliary jurisdiction of a non-United States assuming insurer is eligible to be recognized as a qualified jurisdiction, the commissioner shall evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction, both initially and on an ongoing basis, and consider the rights, benefits, and extent of reciprocal recognition afforded by the non-United States jurisdiction to reinsurers licensed and domiciled in the United States. A qualified jurisdiction must agree in writing to share information and cooperate with the commissioner with respect to all certified reinsurers domiciled within that jurisdiction. A jurisdiction shall not be recognized as a qualified jurisdiction if the commissioner has determined that the jurisdiction does not adequately and promptly enforce final United States judgments and arbitration awards. Additional factors may be considered in the discretion of the commissioner.

(III) The commissioner may consider a list of qualified jurisdictions published by the national association of insurance commissioners' committee process in determining qualified jurisdictions for purposes of this section. If the commissioner approves a jurisdiction as qualified that does not appear on the national association of insurance commissioners' list of qualified jurisdictions, the commissioner shall provide thoroughly documented justification in accordance with criteria to be specified in rules promulgated by the commissioner.

(IV) The commissioner shall recognize United States jurisdictions that meet the requirement for accreditation under the national association of insurance commissioners financial standards and accreditation program as qualified jurisdictions.

(V) If a certified reinsurer's domiciliary jurisdiction ceases to be a qualified jurisdiction, the commissioner may suspend the reinsurer's certification indefinitely in lieu of revocation.

(e) The commissioner shall assign a rating to each certified reinsurer, giving due consideration to the financial strength ratings that have been assigned by rating agencies deemed acceptable to the commissioner pursuant to rule. The commissioner shall publish a list of all certified reinsurers and their ratings.

(f) (I) A certified reinsurer shall secure obligations assumed from United States ceding insurers under this subsection (6) at a level consistent with its rating, as specified in rules promulgated by the commissioner.

(II) In order for a domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to a certified reinsurer, the certified reinsurer must maintain security in a form acceptable to the commissioner and consistent with the provisions of section 10-3-703 or in a multibeneficiary trust in accordance with subsection (5) of this section, except as otherwise provided in this subsection (6).

(III) If a certified reinsurer maintains a trust to fully secure its obligations subject to subsection (5) of this section, and chooses to secure its obligations incurred as a certified reinsurer in the form of a multibeneficiary trust, the certified reinsurer must maintain separate trust accounts for its obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer with reduced security as permitted by this subsection (6) or comparable laws of other United States jurisdictions and for its obligations subject to subsection (5) of this section. It is a condition to the grant of certification in this subsection (6) that the certified reinsurer must have bound itself, by the language of the trust and agreement with the commissioner with principal regulatory oversight of each such trust account, to fund, upon termination of any such trust account, out of the remaining surplus of such trust any deficiency of any other such trust account.

(IV) The minimum trusteed surplus requirements provided in subsection (5) of this section are not applicable with respect to a multibeneficiary trust maintained by a certified reinsurer for the purpose of securing obligations incurred under this subsection (6); except that such trust must maintain a minimum trusteed surplus of ten million dollars.

(V) With respect to obligations incurred by a certified reinsurer under this subsection (6), if the security is insufficient, the commissioner shall order the certified reinsurer to provide sufficient security for the incurred obligations within thirty days. If a certified reinsurer does not provide sufficient security for its obligations incurred under this subsection (6) within thirty days after being ordered to do so by the commissioner, the commissioner may impose further reductions in allowable credit upon finding that there is a material risk that the certified reinsurer's obligations will not be paid in full when due.

(VI) (A) For purposes of this subsection (6), a certified reinsurer whose certification has been terminated for any reason shall be treated as a certified reinsurer required to secure one hundred percent of its obligations.

(B) As used in this subsection (6), the term "terminated" refers to revocation, suspension, voluntary surrender, and inactive status.

(C) If the commissioner continues to assign a higher rating as permitted by other provisions of this section, the requirement of this subparagraph (VI) does not apply to a certified reinsurer in inactive status or to a reinsurer whose certification has been suspended.

(g) If an applicant for certification has been certified as a reinsurer in a jurisdiction accredited by the national association of insurance commissioners, the commissioner has the discretion to defer to that jurisdiction's certification, and may defer to the rating assigned by that jurisdiction, and such assuming insurer shall be considered to be a certified reinsurer in this state.

(h) A certified reinsurer that ceases to assume new business in this state may request to maintain its certification in inactive status in order to continue to qualify for a reduction in security for its in-force business. An inactive certified reinsurer shall continue to comply with all applicable requirements of this subsection (6), and the commissioner shall assign a rating that takes into account, if relevant, the reasons why the reinsurer is not assuming new business.

(7) Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of subsection (2), (3), (4), (5), or (6) of this section, but only as to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.

(8) (a) If the assuming insurer is not licensed, accredited, or certified to transact insurance or reinsurance in this state, the credit permitted by subsections (4) and (5) of this section shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(I) That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give the court jurisdiction, and will abide by the final decision of the court or of any appellate court in the event of an appeal; and

(II) To designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding insurer.

(b) This subsection (8) is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if this obligation is created in the agreement.

(9) If the assuming insurer does not meet the requirements of subsection (2), (3), or (4) of this section, the credit permitted by subsection (5) or (6) of this section shall not be allowed unless the assuming insurer agrees in the trust agreements to the following conditions:

(a) Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by paragraph (c) of subsection (5) of this section, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the commissioner with regulatory oversight all of the assets of the trust fund.

(b) The assets shall be distributed by, and claims must be filed with and valued by, the commissioner with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies.

(c) If the commissioner with regulatory oversight determines that the assets of the trust fund or any part of the assets are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the commissioner with regulatory oversight of the trustee shall return the assets or part of the assets for distribution in accordance with the trust agreement.

(d) The grantor shall waive any right otherwise available to it under United States law that is inconsistent with this subsection (9).

(10) (a) If an accredited or certified reinsurer ceases to meet the requirements for accreditation or certification, the commissioner may suspend or revoke the reinsurer's accreditation or certification.

(b) The commissioner shall give the reinsurer notice and opportunity for hearing. The suspension or revocation must not take effect until after the commissioner's order on hearing, unless:

(I) The reinsurer waives its right to hearing;

(II) The commissioner's order is based on regulatory action by the reinsurer's domiciliary jurisdiction or the voluntary surrender or termination of the reinsurer's eligibility to transact insurance or reinsurance business in its domiciliary jurisdiction or in the primary certifying state of the reinsurer under paragraph (g) of subsection (6) of this section; or

(III) The commissioner finds that an emergency requires immediate action and a court of competent jurisdiction has not stayed the commissioner's action.

(c) While a reinsurer's accreditation or certification is suspended, no reinsurance contract issued or renewed after the effective date of the suspension qualifies for credit except to the extent that the reinsurer's obligations under the contract are secured in accordance with section 10-3-703. If a reinsurer's accreditation or certification is revoked, no credit for reinsurance shall be granted after the effective date of the revocation except to the extent that the reinsurer's obligations under the contract are secured in accordance with paragraph (f) of subsection (6) of this section or section 10-3-703.

(11) Concentration risk. (a) A ceding insurer shall take steps to manage its reinsurance recoverables proportionate to its own book of business. A domestic ceding insurer shall notify the commissioner within thirty days after reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, exceeds fifty percent of the domestic ceding insurer's last reported surplus to policyholders or after it has determined that reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed fifty percent of the domestic ceding insurer's last reported surplus to policyholders. The notification must demonstrate that the exposure is safely managed by the domestic ceding insurer.

(b) A ceding insurer shall take steps to diversify its reinsurance program. A domestic ceding insurer shall notify the commissioner within thirty days after ceding to any single assuming insurer, or group of affiliated assuming insurers, more than twenty percent of the ceding insurer's gross written premium in the prior calendar year or after it has determined that the reinsurance ceded to any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed twenty percent of the ceding insurer's gross written premium in the prior calendar year. The notification must demonstrate that the exposure is safely managed by the domestic ceding insurer.



§ 10-3-703. Asset or reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of section 10-3-702

(1) An asset or a reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of section 10-3-702 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer. The reduction must be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations under the reinsurance contract if the security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer or, in the case of a trust, held in a qualified United States financial institution, as defined in section 10-3-704 (2). This security may be in the form of:

(a) Cash;

(b) Securities listed by the securities valuation office of the national association of insurance commissioners, including those deemed exempt from filing as defined by the purposes and procedures manual of the securities valuation office, and qualifying as admitted assets;

(c) (I) Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution, as defined in section 10-3-704 (1), effective no later than December 31 of the year for which the filing is being made, and in the possession of, or in trust for, the ceding insurer on or before the filing date of its annual statement;

(II) Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever first occurs; or

(d) Any other form of security acceptable to the commissioner.



§ 10-3-704. Qualified United States financial institutions

(1) For purposes of section 10-3-703 (1)(c), a "qualified United States financial institution" means an institution that:

(a) Is organized or, in the case of a United States office of a foreign banking organization, licensed, under the laws of the United States or any state of the United States;

(b) Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(c) Has been determined by either the commissioner or the securities valuation office of the national association of insurance commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(2) A "qualified United States financial institution" means, for purposes of those provisions of this part 7 specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(a) Is organized, or, in the case of a United States branch or agency office of a foreign banking organization, licensed, under the laws of the United States or any state of the United States and has been granted authority to operate with fiduciary powers; and

(b) Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.



§ 10-3-705. Rules

The commissioner may adopt rules implementing this part 7.



§ 10-3-706. Reinsurance agreements affected

This part 7 applies to all cessions after January 1, 2015, under reinsurance agreements that have an inception, anniversary, or renewal date not less than six months after January 1, 2015.






Part 8 - Insurance Holding Company Systems

§ 10-3-801. Definitions

As used in this part 8, unless the context otherwise requires:

(1) An "affiliate" of, or person "affiliated" with, a specific person is a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the person specified.

(2) "Commissioner" means the commissioner of insurance, the commissioner's deputies, or the division of insurance, as appropriate.

(3) "Control", including the terms "controlling", "controlled by", and "under common control with", means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten percent or more of the voting securities of any other person. A person may rebut this presumption by a showing made in the manner provided by section 10-3-804 (9) that control does not exist in fact. The commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(4) "Enterprise risk" means any activity, circumstance, event, or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including anything that would cause the insurer's risk-based capital to fall into company action level as set forth in rules promulgated by the commissioner or would cause the insurer to be in hazardous financial condition as set forth in rules promulgated by the commissioner.

(5) "Insurance holding company system" means two or more affiliated persons, one or more of which is an insurer.

(6) "Insurer" has the meaning set forth in section 10-3-502 (12); except that "insurer" includes fraternal benefit societies and health maintenance organizations and does not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(7) "NAIC" or "national association of insurance commissioners" means the organization of insurance regulators from the fifty states, the District of Columbia, and the four United States territories.

(8) "Person" means an individual, corporation, limited liability company, partnership, association, joint stock company, trust, unincorporated organization, any similar entity, or any combination of the foregoing acting in concert but does not include a joint venture partnership exclusively engaged in owning, managing, leasing, or developing real or tangible personal property.

(9) "Security holder" of a specified person means one who owns any security of the person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing.

(10) "Subsidiary" of a specified person means an affiliate controlled by the person, either directly or indirectly through one or more intermediaries.

(11) "Voting security" means a security convertible into or evidencing a right to acquire a voting security.

(12) "Wholly owned subsidiary" means a subsidiary owned by an insurer that owns shares of the issued and outstanding voting stock of the subsidiary having at least ninety-five percent of the total voting power of the stock for the election of directors.



§ 10-3-802. Subsidiaries of insurers

(1) A domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries engaged in the following kinds of business:

(a) Any kind of insurance business authorized by the jurisdiction in which it is incorporated;

(b) Acting as an insurance broker or insurance agent for its parent or for any of its parent's insurer subsidiaries;

(c) Investing, reinvesting, or trading in securities for its own account or that of its parent, a subsidiary of its parent, or an affiliate or subsidiary;

(d) Management of an investment company subject to or registered pursuant to the federal "Investment Company Act of 1940", 15 U.S.C. sec. 80a-1 et seq., as amended, including related sales and services;

(e) Acting as a broker-dealer subject to or registered pursuant to the federal "Securities Exchange Act of 1934", 15 U.S.C. sec. 78a et seq., as amended;

(f) Rendering investment advice to governments, government agencies, corporations, or other organizations or groups;

(g) Rendering other services related to the operations of an insurance business, such as actuarial, loss prevention, safety engineering, data processing, accounting, claims, appraisal, and collection services;

(h) Ownership and management of assets that the parent corporation could itself own or manage;

(i) Acting as administrative agent for a governmental instrumentality that is performing an insurance function;

(j) Financing of insurance premiums, agents, and other forms of consumer financing;

(k) Any other business activity determined by the commissioner to be reasonably ancillary to an insurance business;

(l) Owning a corporation or corporations engaged or organized to engage exclusively in one or more of the businesses specified in this section; and

(m) Any other kind of business that, in the opinion of the commissioner, would be in the best interest of the insurer and would not be detrimental to the policyholders or the public.

(2) In addition to investments in common stock, preferred stock, debt obligations, and other securities permitted under other provisions of this title, a domestic insurer may also:

(a) Invest, in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts that do not exceed the lesser of ten percent of the insurer's assets or fifty percent of the insurer's surplus as regards policyholders if, after such investments, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs. In calculating the amount of the investments, the commissioner shall exclude investments in domestic or foreign insurance subsidiaries and shall include:

(I) Total net moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities;

(II) All amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities; and

(III) All contributions to the capital or surplus of a subsidiary after its acquisition or formation.

(b) Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer if each subsidiary agrees to limit its investments in any asset so that the investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in paragraph (a) of this subsection (2) or in sections 10-3-213 to 10-3-242 applicable to the insurer. For the purpose of this paragraph (b), "the total investment of the insurer" includes:

(I) Any direct investment by the insurer in an asset; and

(II) The insurer's proportionate share of any investment in an asset by a subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary; and

(c) With the approval of the commissioner, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries if, after the investment, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(3) Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made in accordance with subsection (2) of this section are admitted assets of a domestic insurer, and such investments are not subject to any of the otherwise-applicable restrictions or limitations applicable to the investments of insurers.

(4) Any provision of this title to the contrary notwithstanding, any investment by a domestic insurer in the common stock, preferred stock, debt obligations, or other securities of one or more insurance companies that are wholly owned subsidiaries of the domestic insurer are admitted assets of the domestic insurer, subject to the following provisions:

(a) If the authorized lines of business of the investing company and any such wholly owned subsidiary corporation together do not constitute the lines of business of a multiple-line company, the common stock, preferred stock, debt obligations, and other securities of the subsidiary corporation are not at any time an admitted asset of the investing company unless at such time the two companies have, without taking the common stock, preferred stock, debt obligations, and other securities into account as an asset of the investing company, a combined capital or guaranty fund and a combined surplus that are at least equal, respectively, to the sum of the minimum capital or minimum guaranty fund required by law for the authorized line of business of each of the two companies and the sum of the minimum surplus required by law for the authorized line of business of each of the two companies; except that this paragraph (a) does not apply to an investing company that is a fraternal benefit society.

(b) If the authorized lines of business of the investing company and any such wholly owned subsidiary corporation together constitute the lines of business of a multiple-line company, the common stock, preferred stock, debt obligations, and other securities of the wholly owned subsidiary corporation are not at any time an admitted asset of the investing company unless at such time the two companies have, without taking the stock into account as an asset of the investing company, a combined capital or guaranty fund and a combined surplus that are at least equal, respectively, to the minimum capital or guaranty fund and the minimum surplus required by law for the multiple-line company.

(c) If the authorized lines of business of any two insurance companies that are members of a chain of corporations directly or indirectly owned by a common parent corporation together constitute the lines of business of a multiple-line company, the common stock, preferred stock, debt obligations, and other securities of either of the two insurance companies are at any time an admitted asset of any insurance company, including the common parent corporation, that is a member of such chain of corporations, unless at such time the two insurance companies have a combined capital or guaranty fund and a combined surplus that are at least equal, respectively, to the minimum capital or guaranty fund and the minimum surplus required by law for such a multiple-line company.

(5) Whether any investment made pursuant to subsection (2) of this section meets the applicable requirements of that subsection (2) is to be determined before the investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then-outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

(6) If an insurer ceases to control a subsidiary, it shall dispose of any investment made in the subsidiary pursuant to this section within three years after the time of the cessation of control or within such further time as the commissioner may prescribe, unless at any time after the investment has been made, the investment meets the requirements for investment under any other section of this title and the insurer has so notified the commissioner.

(7) Nothing in this part 8 prohibits a domestic insurer that, with the prior approval of the commissioner, organized or acquired a subsidiary from continuing to hold the insurer's investments in the subsidiary or from making further investments in the subsidiary consistent with subsection (2) of this section, if the subsidiary engages only in the kind of business that was represented to the commissioner as a basis for such approval.



§ 10-3-803. Acquisition of control of or merger with domestic insurer - definitions

(1) (a) No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation of the exchange or acquisition, the person would, directly, indirectly, by conversion, or by exercise of any right to acquire, be in control of the insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless, at the time the offer, request, or invitation is made or the agreement is entered into, or before the acquisition of the securities if no offer or agreement is involved, the person has filed with the commissioner and has sent to the insurer a statement containing the information required by this section and the commissioner has approved the offer, request, invitation, agreement, or acquisition in the manner prescribed in this part 8.

(b) In addition, if the person acting pursuant to this subsection (1) is:

(I) An individual, the person shall submit a set of fingerprints to the commissioner pursuant to subsection (3) of this section;

(II) A corporation, each executive officer and director of the corporation shall submit a set of fingerprints to the commissioner pursuant to subsection (3) of this section.

(c) For purposes of this section:

(I) "Domestic insurer" includes any person controlling a domestic insurer unless the person, as determined by the commissioner, is either directly or through its affiliates primarily engaged in business other than the business of insurance.

(II) "Person" does not include any securities broker holding, in the usual and customary broker's function, less than twenty percent of the voting securities of an insurance company or of any person that controls an insurance company.

(d) A controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer, in any manner, shall file with the commissioner, with a copy to the insurer, confidential notice of its proposed divestiture at least thirty days before the cessation of control. The commissioner shall determine those instances in which the party seeking to divest or to acquire a controlling interest in an insurer will be required to file for and obtain approval of the transaction. The information must remain confidential until the conclusion of the transaction unless the commissioner, in his or her discretion, determines that confidential treatment will interfere with enforcement of this section. If the statement referred to in paragraph (a) of this subsection (1) has been filed, this paragraph (d) does not apply.

(e) With respect to a transaction subject to this section, the acquiring person shall also file a preacquisition notification with the commissioner, which must contain the information set forth in section 10-3-803.5 (3)(a). A failure to file the notification subjects the person to penalties specified in section 10-3-803.5 (5)(c).

(2) The statement filed pursuant to paragraph (a) of subsection (1) of this section shall be made under oath or affirmation and must contain the following:

(a) (I) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in subsection (1) of this section is to be effected, referred to in this section as the acquiring party;

(II) If the person is an individual, his or her principal occupation, all offices and positions held during the past five years, and any conviction of crimes other than minor traffic violations during the past ten years;

(III) If the person is not an individual, a report of the nature of its business operations during the past five years or for the lesser period as the person and any predecessors have been in existence; an informative description of the business intended to be done by the person and the person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of the person or who perform or will perform functions appropriate to such positions. The list must include for each individual the information required by subparagraph (II) of this paragraph (a).

(b) The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction where funds were or are to be obtained for any such purpose, including any pledge of the insurer's stock or the stock of any of its subsidiaries or controlling affiliates, and the identity of persons furnishing consideration; except that, where a source of consideration is a loan made in the lender's ordinary course of business, the identity of the lender must remain confidential if the person filing such statement so requests;

(c) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each acquiring party, or for the lesser period as the acquiring party and any predecessors have been in existence, and similar unaudited information as of a date not earlier than ninety days before the filing of the statement;

(d) Any plans or proposals that each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management;

(e) The number of shares of any security referred to in subsection (1) of this section that each acquiring party proposes to acquire; the terms of the offer, request, invitation, agreement, or acquisition referred to in subsection (1) of this section; and a statement as to the method by which the fairness of the proposal was arrived at;

(f) The amount of each class of any security referred to in subsection (1) of this section that is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(g) A full description of any contracts, arrangements, or understandings with respect to any security referred to in subsection (1) of this section in which any acquiring party is involved, including the transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description must identify the persons with whom the contracts, arrangements, or understandings have been entered into.

(h) A description of the purchase of any security referred to in subsection (1) of this section during the twelve calendar months preceding the filing of the statement by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid;

(i) A description of any recommendations to purchase any security referred to in subsection (1) of this section made during the twelve calendar months preceding the filing of the statement by any acquiring party, or by anyone based upon interviews or at the suggestion of the acquiring party;

(j) Copies of all tender offers for, requests, or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in subsection (1) of this section, and, if distributed, of additional soliciting material relating to them;

(k) The term of any agreement, contract, or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in subsection (1) of this section for tender, and the amount of any fees, commissions, or other compensation to be paid to broker-dealers with regard to the solicitation;

(l) An agreement by the person required to file the statement referred to in subsection (1) of this section that the person will provide the annual report, specified in section 10-3-804 (12), for so long as control exists;

(m) An acknowledgment by the person required to file the statement referred to in subsection (1) of this section that the person and all subsidiaries within its control in the insurance holding company system will provide information to the commissioner upon request as necessary to evaluate enterprise risk to the insurer; and

(n) Such additional information as the commissioner may by rule prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

(3) Each person described in paragraph (b) of subsection (1) of this section shall submit a set of fingerprints to the commissioner at the time of filing the statement described in paragraph (a) of subsection (1) of this section. The commissioner shall forward the fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. The employer bears only the actual costs of the record check.

(4) If the person required to file the statement referred to in subsection (1) of this section is a partnership, limited partnership, syndicate, or other group, the commissioner may require the person to give the information called for by paragraphs (a) to (n) of subsection (2) of this section with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls the partner or member. If any partner, member, or person is a corporation or the person required to file the statement referred to in subsection (1) of this section is a corporation, the commissioner may require the corporation to give the information called for by paragraphs (a) to (n) of subsection (2) of this section with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent of the outstanding voting securities of the corporation. If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to the insurer pursuant to this section, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the commissioner and sent to the insurer within two business days after the person learns of the change.

(5) If any offer, request, invitation, agreement, or acquisition referred to in subsection (1) of this section is proposed to be made by means of a registration statement under the federal "Securities Act of 1933", 15 U.S.C. sec. 77a et seq., as amended, or in circumstances requiring the disclosure of similar information under the federal "Securities Exchange Act of 1934", 15 U.S.C. sec. 78a et seq., as amended, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subsection (1) of this section may utilize such documents in furnishing the information called for by that statement.

(6) (a) The commissioner shall conduct an independent investigation to determine the impact of a proposed merger on competition:

(I) When the proposed merger involves a transaction that the commissioner determines, under section 10-3-803.5 (4)(b), would present prima facie evidence of a violation of the competitive standard; and

(II) If the merger or acquisition involves a domestic entity authorized under article 16 of this title or referenced in section 6-18-302 (1)(b)(IV), C.R.S., or a domestic insurer authorized under section 10-3-102 that writes more than fifty percent of its business as health insurance coverage.

(b) The investigation must include an analysis of the probable effects of the merger on consumers and on suppliers of services. The commissioner shall not rely solely on representations of insurers to determine whether the merger will produce economies of scale or economies in resource utilization that cannot be achieved feasibly in any other way. The investigation must also include reviewing the market conduct examination and financial examination reports for this state or any other state, consumer complaint information from records maintained by the division or any other state regulatory agency, and any information from any state or federal agency related to the applicant. The investigation must commence no later than fifteen days after the applicant files the notification referred to in paragraph (e) of subsection (1) of this section.

(c) The commissioner shall make public the report of the independent investigation conducted pursuant to this subsection (6) no later than five business days after the submission of the report to the commissioner, subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S.

(d) The commissioner shall issue an executive summary, subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., of the competitive impact analysis filed by the applicant to the transaction no later than fifteen business days after the analysis is filed with the division. The applicant shall file the competitive impact analysis at the same time the applicant files the notification referred to in paragraph (e) of subsection (1) of this section with the division.

(e) The commissioner shall make all data and reports pertaining to the proposed merger and collected or used by the commissioner in his or her investigation and analysis available to the public; except that, in the commissioner's discretion, the commissioner may redact specific items of proprietary information. If the insurer claims that information provided is proprietary, the insurer has the burden of proof on that issue.

(f) The commissioner shall complete the independent investigation pursuant to this subsection (6) no later than the day on which the application is deemed complete by the division. The commissioner shall coordinate the completion of the independent investigation with the experts retained pursuant to paragraph (g) of subsection (8) of this section. The applicant shall bear any expenses associated with the independent investigation pursuant to subsection (8) of this section.

(7) The commissioner shall approve any merger or other acquisition of control referred to in subsection (1) of this section unless, after an independent investigation pursuant to subsection (6) of this section, and a public hearing on the acquisition, the commissioner finds that:

(a) After the change of control, the domestic insurer referred to in subsection (1) of this section would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(b) The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly. In applying the competitive standard in this paragraph (b):

(I) The informational requirements of section 10-3-803.5 (3)(a) and the standards of section 10-3-803.5 (4)(b) apply;

(II) The commissioner shall not disapprove the merger or other acquisition if the commissioner finds that any of the situations meeting the criteria provided by section 10-3-803.5 (4)(c) exist; and

(III) The commissioner may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time.

(c) The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer or prejudice the interest of its policyholders;

(d) The plans or proposals that the acquiring party has to liquidate the insurer, sell its assets or consolidate or merge it with any person, or make any other material change in its business or corporate structure or management are unfair and unreasonable to policyholders of the insurer and not in the public interest;

(e) The competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control; or

(f) The acquisition is likely to be hazardous or prejudicial to the insurance-buying public.

(8) (a) The commissioner shall provide public notice of the filing of an application for a merger or acquisition no later than five business days after the receipt of the initial application. The commissioner shall also provide a general statement to the public of the process and procedures concerning a merger or acquisition of a domestic insurer. The statement must be a clear and concise statement of how the public may participate in the review of a merger or acquisition transaction, including a public hearing or providing written comments to the commissioner.

(b) No later than fifteen business days after the initial application for a merger pursuant to this section, the commissioner and the applicant shall establish the elements of a public notice of the transaction. The commissioner shall publish the notice no later than seven days after the division deems the application to be complete.

(c) The commissioner shall hold the public hearing referred to in subsection (7) of this section within thirty days after the statement required by subsection (1) of this section is filed, and the commissioner shall give at least twenty days' notice of the hearing to the person filing the statement. The commissioner shall give not less than seven days' notice of the public hearing pursuant to paragraph (b) of this subsection (8) to the insurer and to the public. The insurer shall give the notice to its security holders. The commissioner shall make a determination within thirty days after the conclusion of the hearing. At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interests may be affected have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and, in connection therewith, are entitled to conduct discovery proceedings in the same manner as is presently allowed in the district courts of this state. All discovery proceedings must be concluded no later than three days before the commencement of the public hearing.

(d) The deadline for submission of written public comment to respond to testimony from the applicant is ten business days after the hearing. The commissioner shall review all responses and provide a report summarizing all public testimony.

(e) If the proposed acquisition of control will require the approval of a state other than Colorado in addition to the approval of the commissioner, the public hearing referred to in subsection (7) of this section may be held on a consolidated basis upon request of the person filing the statement referred to in subsection (1) of this section. The person shall file the statement referred to in subsection (1) of this section with the NAIC within five days after making the request for a public hearing. A commissioner may opt out of a consolidated hearing and shall provide notice to the applicant of the opt-out within ten days after the receipt of the statement referred to in subsection (1) of this section. A hearing conducted on a consolidated basis must be public and shall be held within the United States before the commissioners of the states in which the insurers are domiciled. The commissioners shall hear and receive evidence. A commissioner may attend the hearing in person or by telecommunication.

(f) In connection with a change of control of a domestic insurer, the commissioner shall make any determination that the person acquiring control of the insurer is required to maintain or restore the capital of the insurer to the level required by the laws and rules of this state not later than sixty days after the date of notification of the change in control submitted pursuant to paragraph (a) of subsection (1) of this section.

(g) The commissioner may retain, at the acquiring person's expense, any attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist the commissioner in reviewing the proposed acquisition of control.

(9) The insurer shall mail a synopsis of the statement referred to in subsection (1) of this section, and all notices of public hearings held pursuant to subsection (7) of this section, to its shareholders within five business days after the insurer has received such statements, amendments, other material, or notices filed pursuant to this section. The person making the filing shall bear the expenses of the mailing. As security for the payment of such expenses, the person shall file with the commissioner an acceptable bond or other deposit in an amount to be determined by the commissioner.

(10) This section does not apply to:

(a) An exchange of stock of a domestic insurer actually accomplished in accordance with sections 10-3-604 to 10-3-606, or any preliminary agreement between a domestic insurer and any other corporation entered into in contemplation of the adoption of a plan of exchange under part 6 of this article; or

(b) An offer, request, invitation, agreement, or acquisition that the commissioner, by order, exempts from this section as not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer, or as otherwise not comprehended within the purposes of this section.

(11) The following are violations of this section:

(a) The failure to file any statement, amendment, or other material required to be filed pursuant to subsection (1) or (2) of this section; or

(b) The effectuation of, or any attempt to effectuate, an acquisition of control of, or merger with, a domestic insurer unless the commissioner has given his or her approval to the acquisition or merger.

(12) The courts of this state have jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the commissioner under this section and over all actions involving the person arising out of violations of this section, and each such person is deemed to have performed acts equivalent to and constituting an appointment by the person of the commissioner to be his or her true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding arising out of a violation of this section. Copies of all such lawful process shall be served on the commissioner and the commissioner shall transmit the process by registered or certified mail to the person at his or her last-known address.

(13) If the procedures set forth in this section are not followed before the issuance of the order of the commissioner that approves or disapproves the merger, the aggrieved party may seek remedies pursuant to section 10-3-814.

(14) Nothing in this section limits the commissioner's ability to conduct a hearing for transactions that do not meet the requirements in subsection (6) of this section.



§ 10-3-803.5. Acquisitions involving insurers not otherwise covered - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Acquisition" means an agreement, arrangement, or activity the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes the acquisition of voting securities, the acquisition of assets, bulk reinsurance, and mergers.

(b) For the purposes of subparagraph (IV) of paragraph (b) of subsection (2) of this section, "insurer" includes any company or group of companies under common management, ownership, or control.

(c) "Involved insurer" includes an insurer that either acquires or is acquired through an acquisition, is affiliated with an insurer that acquires or is acquired through an acquisition, or is the result of a merger.

(d) "Market" means:

(I) For the purposes of subparagraph (IV) of paragraph (b) of subsection (2) of this section, direct written insurance premium in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state.

(II) For the purposes of paragraph (b) of subsection (4) of this section, the relevant product and geographical markets. In determining the relevant product and geographical markets, the commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the NAIC and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, such line being that used in the annual statement required to be filed by insurers doing business in this state, and the relevant geographical market is assumed to be this state.

(2) Scope. (a) Except as exempted in paragraph (b) of this subsection (2), this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this state.

(b) This section does not apply to the following:

(I) A purchase of securities solely for investment purposes if the securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control under section 10-3-801 (3), the purchase is not solely for investment purposes unless the insurance commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and the disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the commissioner of this state.

(II) The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if preacquisition notification is filed with the commissioner in accordance with paragraph (b) of subsection (3) of this section thirty days before the proposed effective date of the acquisition; except that preacquisition notification is not required for exclusion from this section if the acquisition would otherwise be excluded from this section by any other subparagraph of this paragraph (b);

(III) The acquisition of already affiliated persons;

(IV) An acquisition if, as an immediate result of the acquisition:

(A) In no market would the combined market share of the involved insurers exceed five percent of the total market;

(B) There would be no increase in any market share; or

(C) In no market would the combined market share of the involved insurers exceed twelve percent of the total market and the combined market share increase by more than two percent of the total market;

(V) An acquisition for which a preacquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business; or

(VI) An acquisition of an insurer whose domiciliary insurance commissioner affirmatively finds that the insurer is in failing condition; there is a lack of feasible alternatives to improving its condition; the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and the findings are communicated by the domiciliary commissioner to the commissioner of this state.

(3) (a) An acquisition covered by subsection (2) of this section may be subject to an order pursuant to subsection (5) of this section unless the acquiring person files a preacquisition notification and the waiting period has expired. The acquired person may file a preacquisition notification. The commissioner shall give confidential treatment to information submitted under this subsection (3) in the same manner as otherwise provided in this part 8; except that the notice required by subsection (3)(d)(I) of this section must include the information specified in subsection (3)(d)(I) of this section if the preacquisition notification presents prima facie evidence of a violation of the competitive standard specified in subsection (4)(b) of this section.

(b) The preacquisition notification must be in the form and contain the information as prescribed by the NAIC relating to those markets which, under subparagraph (IV) of paragraph (b) of subsection (2) of this section, cause the acquisition not to be exempted from this section. The commissioner may require additional material and information as deemed necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of subsection (4) of this section. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of the economist indicating his or her ability to render an informed opinion.

(c) Except as otherwise provided in subsection (3)(d) of this section:

(I) The waiting period begins on the date of receipt by the commissioner of a preacquisition notification and ends on the earlier of the thirtieth day after the date of receipt or termination of the waiting period by the commissioner; and

(II) Before the end of the waiting period, the commissioner, on a one-time basis, may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period ends on the earlier of the thirtieth day after receipt of the additional information by the commissioner or termination of the waiting period by the commissioner.

(d) If the proposed acquisition involves one or more health insurers:

(I) The commissioner shall provide public notice of the filing of an application for an acquisition of control referred to in subsection (2)(a) of this section no later than five business days after the receipt of the preacquisition notification required by subsection (3)(a) of this section. If the preacquisition notification presents prima facie evidence of a violation of the competitive standard specified in subsection (4)(b) of this section, the notice must include:

(A) The relevant product for which prima facie evidence of the violation of the competitive standard was presented in the preacquisition notice;

(B) The relevant geographic market for which prima facie evidence of the violation of the competitive standard was presented in the preacquisition notice; and

(C) As specified in subsection (4)(b)(I)(A) or (4)(b)(I)(B) of this section, the shares of the market in which prima facie evidence of the violation of the competitive standard was presented in the preacquisition notice.

(II) The commissioner shall review the impact of a proposed acquisition on competition when the proposed acquisition involves a transaction that the commissioner determines would present prima facie evidence of a violation of the competitive standard specified in subsection (4) of this section. The review must include a public hearing or an opportunity for the public to submit written comments to the commissioner.

(III) The waiting period begins on the date of receipt by the commissioner of a preacquisition notification and, except as specified in subsection (3)(d)(IV) of this section, ends on the earlier of the thirtieth day after the date of receipt of the preacquisition notification or termination of the waiting period by the commissioner.

(IV) If the commissioner allows for public comment as part of the review of a merger, the waiting period ends on the earlier of the thirtieth day after the date of receipt of the preacquisition notification or termination of the waiting period by the commissioner. If the commissioner holds a hearing as part of the review of a merger, the waiting period ends on the date of the hearing.

(V) Before the end of the waiting period, the commissioner, on a one-time basis, may require the submission of additional needed information relevant to the proposed acquisition.

(VI) Nothing in this section prevents an applicant from making the preacquisition notification available for confidential stakeholder inspection.

(4) Competitive standard. (a) The commissioner may enter an order under paragraph (a) of subsection (5) of this section with respect to an acquisition if:

(I) There is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this state or tend to create a monopoly; or

(II) The insurer fails to file adequate information in compliance with subsection (3) of this section.

(b) In determining whether a proposed acquisition would violate the competitive standard of paragraph (a) of this subsection (4), the commissioner shall consider the following:

(I) An acquisition covered under section 10-3-803 (2) involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standards if one of the following occurs:

(A) The market is highly concentrated and the involved insurers possess the following shares of the market:

(B) The market is not highly concentrated and the involved insurers possess the following shares of the market:

(II) A highly concentrated market is one in which the share of the four largest insurers is seventy-five percent or more of the market. Percentages not shown in the tables of sub-subparagraphs (A) and (B) of subparagraph (I) of this paragraph (b) are interpolated proportionately to the percentages that are shown. For the purpose of subparagraph (I) of this paragraph (b), the insurer with the largest share of the market is deemed to be insurer A.

(III) Whether there is a significant trend toward increased concentration in the market. There is a significant trend toward increased concentration in the market when the aggregate market share of any grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by seven percent or more of the market over a period of time extending from any base year five to ten years prior to the acquisition up to the time of the acquisition. An acquisition covered under subsection (2) of this section involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standard in paragraph (a) of this subsection (4) if:

(A) There is a significant trend toward increased concentration in the market;

(B) One of the insurers involved is one of the insurers in a grouping of large insurers showing the requisite increase in the market share; and

(C) Another involved insurer's market is two percent or more; and

(IV) Even though an acquisition is not prima facie violative of the competitive standard under subparagraph (I) or (III) of this paragraph (b), the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under subparagraph (I) or (III) of this paragraph (b), a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this subparagraph (IV) include the following: Market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(c) The burden of showing prima facie evidence of violation of the competitive standard rests upon the commissioner.

(d) The commissioner shall not enter an order under paragraph (a) of subsection (5) of this section if the acquisition will:

(I) Yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way and the public benefits that would arise from such economies exceed the public benefits that would arise from not lessening competition; or

(II) Substantially increase the availability of insurance and the public benefits of the increase exceed the public benefits that would arise from not lessening competition.

(5) Orders and penalties. (a) (I) If an acquisition violates the standards of this section, the commissioner may enter an order:

(A) Requiring an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation; or

(B) Denying the application of an acquired or acquiring insurer for a license to do business in this state.

(II) The commissioner shall not enter an order under this paragraph (a) unless:

(A) There is a hearing on the proposed order;

(B) Except for a hearing held pursuant to subsection (3)(d) of this section, notice of the hearing is issued before the end of the waiting period and not less than fifteen days before the hearing;

(C) For a hearing held pursuant to subsection (3)(d) of this section, notice of the hearing is issued by the later of the thirtieth day after receipt by the commissioner of a preacquisition notification or by the date the commissioner sets for the receipt of public comments;

(D) Except for a hearing held pursuant to subsection (3)(d) of this section, the hearing is concluded and the order is issued no later than sixty days after the date of the filing of the preacquisition notification with the commissioner; and

(E) For a hearing held pursuant to subsection (3)(d) of this section, the hearing is concluded and the order is issued no later than sixty days after the end of the waiting period.

(III) Every order must be accompanied by a written decision of the commissioner setting forth findings of fact and conclusions of law.

(IV) An order entered pursuant to this paragraph (a) does not apply if the acquisition is not consummated.

(b) A person who violates a cease-and-desist order of the commissioner under paragraph (a) of this subsection (5) and while the order is in effect is, after notice and hearing and upon order of the commissioner, subject at the discretion of the commissioner to one or more of the following:

(I) A monetary penalty of not more than ten thousand dollars for every day of violation; or

(II) Suspension or revocation of the person's license.

(c) An insurer or other person who fails to make any filing required by this section, and who also fails to demonstrate a good-faith effort to comply with any filing requirement, is subject to a fine of not more than fifty thousand dollars.

(6) Sections 10-3-810 (2) and (3) and 10-3-812 do not apply to acquisitions covered under subsection (2) of this section.



§ 10-3-804. Registration of insurers

(1) (a) Every insurer that is authorized to do business in this state and that is a member of an insurance holding company system shall register with the commissioner; except that registration is not required for a foreign insurer that is subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile that are substantially similar to those contained in:

(I) This section;

(II) Section 10-3-805 (1)(a), (2), or (3); and

(III) Either section 10-3-805 (1)(b) or a provision such as the following: "Each registered insurer must keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within fifteen days after the end of the month in which it learns of each change or addition."

(b) An insurer that is subject to registration under this section shall register within fifteen days after it becomes subject to registration, and annually thereafter by April 30 of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration, and then within the extended time. The commissioner may require any insurer authorized to do business in the state that is a member of an insurance holding company system and that is not subject to registration under this section to furnish a copy of the registration statement, the summary specified in subsection (3) of this section, or other information filed by the insurance company with the insurance regulatory authority of its domiciliary jurisdiction.

(2) Every insurer subject to registration shall file the registration statement with the commissioner on a form and in a format prescribed by the NAIC, which must contain the following current information:

(a) The capital structure, general financial condition, and ownership and management of the insurer and any person controlling the insurer;

(b) The identity and relationship of every member of the insurance holding company system;

(c) The following agreements in force, and transactions currently outstanding or that have occurred during the last calendar year between the insurer and its affiliates:

(I) Loans, other investments, or purchases, sales, or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(II) Purchases, sales, or exchange of assets;

(III) Transactions not in the ordinary course of business;

(IV) Guarantees or undertakings for the benefit of an affiliate that result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(V) All management agreements, service contracts, and cost-sharing arrangements;

(VI) Reinsurance agreements;

(VII) Dividends and other distributions to shareholders;

(VIII) Consolidated tax allocation agreements;

(IX) Loans or extensions of credit to any person who is not an affiliate, where the insurer makes such loans or extensions of credit with the agreement or understanding that the proceeds of such transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, purchase assets of, or make investments in any affiliate of the insurer making such loans or extensions of credit; and

(X) Any material transactions, specified by rule, that the commissioner determines may adversely affect the interest of such insurer's policyholders;

(d) Information about each pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

(e) If requested by the commissioner, financial statements of or within an insurance holding company system, including all affiliates. Financial statements may include annual audited financial statements filed with the federal securities and exchange commission pursuant to the federal "Securities Act of 1933", 15 U.S.C. sec. 77a et seq., as amended, or the federal "Securities Exchange Act of 1934", 15 U.S.C. sec. 78a et seq., as amended. An insurer required to file financial statements pursuant to this paragraph (e) may satisfy the request by providing the commissioner with the most recently filed parent corporation financial statements that have been filed with the securities and exchange commission.

(f) Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner;

(g) Statements that the insurer's board of directors oversees corporate governance and internal controls and that the insurer's officers or senior management have approved, implemented, and continue to maintain and monitor corporate governance and internal control procedures; and

(h) Any other information required by the commissioner by rule.

(3) All registration statements must contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

(4) No information need be disclosed on the registration statement filed pursuant to subsection (2) of this section if the information is not material for the purposes of this section. Unless the commissioner by rule or order provides otherwise, sales, purchases, exchanges, loans, extensions of credit, investments, or guarantees involving one-half of one percent or less of an insurer's admitted assets as of the thirty-first day of the preceding December are not material for purposes of this subsection (4).

(5) Subject to section 10-3-805 (2), each registered insurer shall report to the commissioner all dividends and other distributions to shareholders within fifteen business days following the declaration of the dividends or distribution.

(6) A person within an insurance holding company system subject to registration shall provide complete and accurate information to an insurer where the information is reasonably necessary to enable the insurer to comply with this part 8.

(7) The commissioner shall terminate the registration of any insurer that demonstrates that it no longer is a member of an insurance holding company system.

(8) The commissioner may require or allow two or more affiliated insurers subject to registration to file a consolidated registration statement.

(9) The commissioner may allow an insurer that is authorized to do business in this state and that is part of an insurance holding company system to register on behalf of any affiliated insurer that is required to register under subsection (1) of this section and to file all information and material required to be filed under this section.

(10) This section does not apply to any insurer, information, or transaction if and to the extent that the commissioner by rule or order exempts it from this section.

(11) A person, including an insurer or any member of an insurance holding company system, may file with the commissioner a disclaimer of affiliation with any authorized insurer. The disclaimer must fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming the affiliation. A disclaimer of affiliation shall be deemed to have been granted unless the commissioner, within thirty days following receipt of a complete disclaimer, notifies the filing party the disclaimer is disallowed. In the event of disallowance, the disclaiming party may request an administrative hearing, which the commissioner shall grant. The disclaiming party need not register under this section if approval of the disclaimer has been granted by the commissioner or if the disclaimer is deemed to have been approved.

(12) The ultimate controlling person of every insurer subject to registration shall also file an annual enterprise risk report. The report must, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The controlling person shall file the report with the lead state commissioner of the insurance holding company system as determined by the procedures within the financial analysis handbook adopted by the NAIC.

(13) The failure to file a registration statement or any summary of the registration statement or enterprise risk filing required by this section within the time specified for filing is a violation of this section.



§ 10-3-805. Standards and management of an insurer within an insurance holding company system

(1) Transactions within an insurance holding company system. (a) Transactions within an insurance holding company system to which an insurer subject to registration is a party are subject to the following standards:

(I) The terms must be fair and reasonable;

(II) Agreements for cost-sharing services and management must include such provisions as required by rules issued by the commissioner;

(III) Charges or fees for services performed must be reasonable;

(IV) Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

(V) The books, accounts, and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the nature and details of the transactions, including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties; and

(VI) The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates must be reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs.

(b) The following transactions involving a domestic insurer and any person in its insurance holding company system, including amendments or modifications of affiliate agreements previously filed pursuant to this section, that are subject to any materiality standards contained in subparagraphs (I) to (VII) of this paragraph (b), shall not be entered into unless the insurer has notified the commissioner in writing of its intention to enter into the transaction at least thirty days before entering into the transaction, or such shorter period as the commissioner may permit, and the commissioner has not disapproved it within that period:

(I) Sales, purchases, exchanges, loans, extensions of credit, or investments, if the transactions are equal to or exceed:

(A) With respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders as of the thirty-first day of the preceding December; or

(B) With respect to life insurers, three percent of the insurer's admitted assets as of the thirty-first day of the preceding December;

(II) Loans or extensions of credit to any person who is not an affiliate, where the insurer makes loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, purchase assets of, or make investments in, any affiliate of the insurer making the loans or extensions of credit if the transactions are equal to or exceed:

(A) With respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders as of the thirty-first day of the preceding December; or

(B) With respect to life insurers, three percent of the insurer's admitted assets as of the thirty-first day of the preceding December;

(III) Reinsurance agreements or modifications, including:

(A) All reinsurance pooling agreements; and

(B) Agreements in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premium or a change in the insurer's liabilities in any of the next three years, equals or exceeds five percent of the insurer's surplus as regards policyholders, as of the thirty-first day of the preceding December, including those agreements that may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of the assets will be transferred to one or more affiliates of the insurer;

(IV) All management agreements, service contracts, tax allocation agreements, guarantees, and cost-sharing arrangements;

(V) Guarantees when made by a domestic insurer; except that a guarantee that is quantifiable as to amount is not subject to the notice requirements of this subparagraph (V) unless it exceeds the lesser of one-half of one percent of the insurer's admitted assets or ten percent of surplus as regards policyholders as of the thirty-first day of the preceding December. Guarantees that are not quantifiable as to amount are subject to the notice requirements of this subparagraph (V).

(VI) Direct or indirect acquisitions or investments in a person that controls the insurer or in an affiliate of the insurer in an amount that, together with its present holdings in such investments, exceeds two and one-half percent of the insurer's surplus to policyholders; except that direct or indirect acquisitions or investments in subsidiaries acquired pursuant to section 10-3-802 or authorized under any other section of Colorado law, or in nonsubsidiary insurance affiliates that are subject to this part 8, are exempt from this requirement; and

(VII) Any material transactions, specified by rule, that the commissioner determines may adversely affect the interests of the insurer's policyholders.

(c) The notice for amendments or modifications specified in paragraph (b) of this subsection (1) must include the reasons for the change and the financial impact on the domestic insurer. Informal notice shall be reported, within thirty days after a termination of a previously filed agreement, to the commissioner for determination of the type of filing required, if any.

(d) Nothing in paragraph (b) of this subsection (1) authorizes or permits any transactions that, in the case of an insurer not a member of the same insurance holding company system, would be otherwise contrary to law.

(e) A domestic insurer shall not enter into transactions that are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the commissioner determines that separate transactions were entered into over any twelve-month period for that purpose, the commissioner may exercise his or her authority under section 10-3-811.

(f) The commissioner, in reviewing transactions pursuant to paragraph (b) of this subsection (1), shall consider whether the transactions comply with the standards set forth in paragraph (a) of this subsection (1) and whether they may adversely affect the interests of policyholders.

(g) A domestic insurer shall notify the commissioner within thirty days after any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds ten percent of the corporation's voting securities.

(2) Dividends and other distributions. (a) A domestic insurer shall not pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until thirty days after the commissioner has received notice of the declaration of the dividend or distribution and has not within that period disapproved the payment, or until the commissioner has approved the payment within the thirty-day period.

(b) For purposes of this section, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property whose fair market value, together with that of other dividends or distributions made within the preceding twelve months, exceeds the lesser of:

(I) Ten percent of the insurer's surplus as regards policyholders as of the thirty-first day of the preceding December; or

(II) The net gain from operations of the insurer, if the insurer is a life insurer, or the net income, if the insurer is not a life insurer, not including realized capital gains, for the twelve-month period ending the thirty-first day of the preceding December, but not including pro rata distributions of any class of the insurer's own securities.

(c) In determining whether a dividend or distribution is extraordinary, an insurer other than a life insurer may carry forward net income from the previous two calendar years that has not already been paid out as dividends. This carry-forward shall be computed by taking the net income from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediately preceding calendar years.

(d) Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution that is conditional upon the commissioner's approval, and the declaration confers no rights upon shareholders until:

(I) The commissioner has approved the payment of the dividend or distribution; or

(II) The commissioner has not disapproved payment within the thirty-day period referred to in paragraph (a) of this subsection (2).

(3) For purposes of this part 8, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs, the commissioner shall consider the following factors, among others:

(a) The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria;

(b) The extent to which the insurer's business is diversified among several lines of insurance;

(c) The number and size of risks insured in each line of business;

(d) The extent of the geographical dispersion of the insurer's insured risks;

(e) The nature and extent of the insurer's reinsurance program;

(f) The quality, diversification, and liquidity of the insurer's investment portfolio;

(g) The recent past and projected future trend in the size of the insurer's investment portfolio;

(h) The surplus as regards policyholders maintained by other comparable insurers;

(i) The adequacy of the insurer's reserves;

(j) The quality and liquidity of investments in affiliates. The commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in the judgment of the commissioner the investment so warrants.

(k) The quality of the insurer's earnings and the extent to which the reported earnings include extraordinary items, such as surplus relief reinsurance transactions; and

(l) Any other situation not described in this subsection (3) that may render the operations of the insurer hazardous to the public or its policyholders.



§ 10-3-806. Examination

(1) Subject to the limitation contained in this section and in addition to the powers that the commissioner has under this title relating to the examination of insurers, the commissioner may examine any insurer registered under section 10-3-804 and its affiliates to ascertain the financial condition of the insurer, including the enterprise risk to the insurer by the ultimate controlling party, by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis.

(2) Access to books and records. (a) The commissioner may order any insurer registered under section 10-3-804 to produce such records, books, or other information papers in the possession of the insurer or its affiliates as are reasonably necessary to determine compliance with this section.

(b) To determine compliance with this section, the commissioner may order any insurer registered under section 10-3-804 to produce information not in the possession of the insurer if the insurer can obtain access to the information pursuant to contractual relationships, statutory obligations, or other methods. If the insurer cannot obtain the information requested by the commissioner, the insurer shall provide the commissioner a detailed explanation of the reason that the insurer cannot obtain the information and the identity of the holder of the information.

(3) The commissioner may retain, at the registered insurer's expense, such attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as are reasonably necessary to assist in the conduct of the examination under subsection (1) of this section. Each person so retained is under the direction and control of the commissioner and shall act in a purely advisory capacity.

(4) Each registered insurer producing for examination records, books, and papers pursuant to subsection (1) of this section is liable for and shall pay the expense of examination in accordance with part 2 of article 1 of this title.

(5) If the insurer fails to comply with an order, the commissioner may examine the affiliates to obtain the information. The commissioner may also issue subpoenas, administer oaths, and examine under oath any person for purposes of determining compliance with this section. Upon the failure or refusal of any person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order is punishable as contempt of court. Every person shall attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the state. Witnesses not employed by the insurer shall be paid the same fees and mileage as are paid to witnesses in the courts of this state, which fees, mileage, and actual expenses, if any, necessarily incurred in securing the attendance of witnesses, and their testimony, must be itemized by the commissioner and charged against, and be paid by, the company being examined.



§ 10-3-807. Supervisory colleges

(1) With respect to any insurer registered under section 10-3-804, and in accordance with subsection (3) of this section, the commissioner may participate in a supervisory college for any domestic insurer that is part of an insurance holding company system with international operations in order to determine compliance by the insurer with this section. The powers of the commissioner with respect to supervisory colleges include the following:

(a) Initiating the establishment of a supervisory college;

(b) Clarifying the membership and participation of other supervisors in the supervisory college;

(c) Clarifying the functions of the supervisory college and the role of other regulators, including the establishment of a group-wide supervisor;

(d) Coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing; and

(e) Establishing a crisis management plan.

(2) Each registered insurer subject to this section is liable for and shall pay the reasonable expenses of the commissioner's participation in a supervisory college in accordance with subsection (3) of this section, including reasonable travel expenses. For purposes of this section, a supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates, and the commissioner may establish a regular assessment to the insurer for the payment of these expenses.

(3) In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, and risk management and governance processes, and as part of the examination of individual insurers in accordance with section 10-3-806, the commissioner may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal, and international regulatory agencies. The commissioner may enter into agreements, in accordance with section 10-3-808 (3), providing the basis for cooperation between the commissioner and the other regulatory agencies and the activities of the supervisory college. Nothing in this section delegates to the supervisory college the commissioner's authority to regulate or supervise the insurer or its affiliates within his or her jurisdiction.



§ 10-3-808. Confidential treatment

(1) Documents, materials, or other information in the possession or control of the division that are obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to section 10-3-806 and all information reported pursuant to section 10-3-803 (2)(l) and (2)(m), 10-3-804, or 10-3-805 are confidential by law and privileged, are not subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer to which they pertain unless the commissioner, after giving the insurer and its affiliates who would be affected notice and opportunity to be heard, determines that the interest of policyholders, shareholders, or the public will be served by the publication, in which event the commissioner may publish all or any part in such manner as the commissioner deems appropriate.

(2) Neither the commissioner nor any person who received documents, materials, or other information while acting under the authority of the commissioner or with whom the documents, materials, or other information are shared pursuant to this part 8 shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (1) of this section.

(3) In order to assist in the performance of the commissioner's duties, the commissioner:

(a) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subsection (1) of this section, with other state, federal, and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, including members of any supervisory college described in section 10-3-807, if the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material, or other information and has verified in writing the legal authority to maintain confidentiality;

(b) Notwithstanding paragraph (a) of this subsection (3), shall share confidential and privileged documents, material, or information reported pursuant to section 10-3-804 (12) only with commissioners of states having statutes or regulations substantially similar to subsection (1) of this section and who have agreed in writing not to disclose such information;

(c) May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information from the NAIC and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(d) Shall enter into written agreements with the NAIC governing the sharing and use of information provided pursuant to this part 8 consistent with this subsection (3) that must:

(I) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC and its affiliates and subsidiaries pursuant to this part 8, including procedures and protocols for sharing by the NAIC with other state, federal, or international regulators;

(II) Specify that ownership of information shared with the NAIC and its affiliates and subsidiaries pursuant to this part 8 remains with the commissioner and that the NAIC's use of the information is subject to the direction of the commissioner;

(III) Require prompt notice to be given to an insurer whose confidential information in the possession of the NAIC pursuant to this part 8 is subject to a request or subpoena to the NAIC for disclosure or production; and

(IV) Require the NAIC and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the NAIC and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the NAIC and its affiliates and subsidiaries pursuant to this part 8.

(4) The sharing of information by the commissioner pursuant to this part 8 does not constitute a delegation of regulatory authority or rule-making, and the commissioner is solely responsible for the administration, execution, and enforcement of this part 8.

(5) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information occurs as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in subsection (3) of this section.

(6) Documents, materials, or other information in the possession or control of the NAIC pursuant to this part 8 are confidential by law and privileged, are not subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action.



§ 10-3-809. Rules

The commissioner may, upon notice and opportunity for all interested persons to be heard, issue such rules and orders as are necessary to carry out this part 8.



§ 10-3-810. Injunctions - prohibitions against voting securities - sequestration of voting securities

(1) Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent of an insurer has committed or is about to commit a violation of this part 8 or of any rule or order issued by the commissioner under this part 8, the commissioner may apply to the district court for the county in which the principal officer of the insurer is located or, if the insurer has no office in this state, then to the district court for the city and county of Denver, for an order enjoining the insurer or director, officer, employee, or agent from violating or continuing to violate this part 8 or any rule or order, and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditors, and shareholders or the public may require.

(2) (a) A security that is the subject of any agreement or arrangement regarding acquisition, or that is acquired or to be acquired, in contravention of this part 8 or of any rule or order issued by the commissioner under this part 8 shall not be voted at any shareholder's meeting or counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding; but an action taken at any such meeting shall not be invalidated by the voting of the securities unless the action would materially affect control of the insurer or unless the courts of this state have so ordered.

(b) If an insurer or the commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of this part 8 or of any rule or order issued by the commissioner under this part 8, the insurer or the commissioner may apply to the district court for the county in which the insurer has its principal place of business to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of section 10-3-803 or any rule or order issued by the commissioner under section 10-3-803 to enjoin the voting of any security so acquired, to void any vote of the security already cast at any meeting of shareholders, and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditors, and shareholders or the public may require.

(3) If a person has acquired or is proposing to acquire any voting securities in violation of this part 8 or any rule or order issued by the commissioner under this part 8, the district court for the county in which the insurer has its principal place of business may, on such notice as the court deems appropriate, upon the application of the insurer or the commissioner, seize or sequester any voting securities of the insurer owned directly or indirectly by the person and issue such order as may be appropriate to effectuate this part 8. Notwithstanding any other provision of law, for the purposes of this part 8, the situs of the ownership of the securities of domestic insurers is deemed to be in this state.



§ 10-3-811. Criminal proceedings - civil penalties - definition

(1) Whenever it appears to the commissioner that an insurer or a director, officer, employee, or agent thereof has committed a willful violation of this part 8, the commissioner may cause criminal proceedings to be instituted in the district court for the county in which the principal office of the insurer is located or, if such insurer has no such office in this state, in the district court for the city and county of Denver against such insurer or the insurer's responsible director, officer, employee, or agent. An insurer or individual that willfully violates this part 8 commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) (a) An insurer or an insurer's director, officer, employee, or agent that fails, without just cause, to file any registration statement, amendment, or notice of shareholder distribution as required in this part 8 may be required, after notice and hearing, to pay a civil penalty of not more than five thousand dollars for each violation. Each violation is a separate offense. The commissioner shall issue an order setting forth the amount of the civil penalty, which amount must be based on the alleged violator's history of previous violations, the good faith of the alleged violator in attempting to achieve rapid compliance after notification of the violation, the gravity and willfulness of the violation, the potential deterrent effect of the civil penalty, and such other considerations as may be specified by the commissioner. The commissioner may compromise, mitigate, or remit any such civil penalty.

(b) For purposes of this subsection (2), "civil penalty" means any monetary penalty levied against an insurer or an insurer's director, officer, employee, or agent because of a violation of this part 8. "Civil penalty" does not include any criminal penalty levied under subsection (1) of this section.

(c) The commissioner shall transmit all civil penalties collected pursuant to this subsection (2) to the state treasurer, who shall credit them to the general fund.



§ 10-3-812. Receivership

Whenever it appears to the commissioner that any person has committed a violation of this part 8 that so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders, or the public, the commissioner may proceed as provided in part 4 or 5 of this article.



§ 10-3-813. Revocation, suspension, or nonrenewal of insurer's license

Whenever it appears to the commissioner that a person has committed a violation of this part 8 that makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, suspend, revoke, or refuse to renew the insurer's license or authority to do business in this state for such period as the commissioner finds is required for the protection of policyholders or the public. The determination must be accompanied by specific findings of fact and conclusions of law.



§ 10-3-814. Judicial review - mandamus

(1) A person aggrieved by an act, determination, rule, order, or other action of the commissioner pursuant to this part 8 may appeal the action to the district court for the city and county of Denver. The court shall conduct its review without a jury and by trial de novo; except that, if all parties, including the commissioner, so stipulate, the review shall be confined to the record. Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulating.

(2) The filing of an appeal pursuant to this section stays the application of the act, rule, order, or other action of the commissioner to the appealing party unless the court, after giving the parties notice and an opportunity to be heard, determines that a stay would be detrimental to the interests of policyholders, shareholders, creditors, or the public.

(3) A person aggrieved by a failure of the commissioner to act or make a determination required by this part 8 may petition the district court for the city and county of Denver for an action in the nature of a mandamus or a peremptory mandamus directing the commissioner to act or make such determination forthwith.



§ 10-3-815. Recovery of distributions or payments

(1) Subject to the limitations of this section, where a distribution or payment pursuant to paragraph (a) or (b) of this subsection (1) is made at any time during the one year preceding a petition for liquidation, conservation, or rehabilitation, as the case may be, if an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order may recover on behalf of the insurer:

(a) From any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions other than distributions of shares of the same class of stock paid by the insurer on its capital stock; or

(b) Any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer, or employee.

(2) A distribution is not recoverable if the parent or affiliate shows that, when paid, the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) A person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time the distributions were paid is liable up to the amount of distributions or payments under subsection (1) of this section that the person received. A person who otherwise controlled the insurer at the time the distributions were declared is liable up to the amount of distributions that would have been received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they are jointly and severally liable.

(4) The maximum amount recoverable under this section is the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse the Colorado insurance guaranty association, as that term is defined in section 10-3-502 (9).

(5) To the extent that a person liable under subsection (3) of this section is insolvent or otherwise fails to pay claims due from it, its parent corporation, holding company, or a person who otherwise controlled it at the time the distribution was paid is jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation, holding company, or person who otherwise controlled it.



§ 10-3-816. Conflict with other laws

All laws and parts of laws of this state inconsistent with this part 8 are hereby superseded with respect to matters covered by this part 8.






Part 9 - Unauthorized Insurance

§ 10-3-901. Short title

This part 9 shall be known and may be cited as the "Regulation of Unauthorized Insurance Act".



§ 10-3-902. Legislative declaration

The purpose of this part 9 is to subject certain persons and insurers to the jurisdiction of the commissioner, of proceedings before the commissioner, and of the courts of this state in suits. The general assembly declares that it is a subject of concern that many residents of this state hold policies of insurance issued by persons and insurers not authorized to do insurance business in this state, thus presenting to such residents the often insuperable obstacle of asserting their legal rights under such policies in forums foreign to them under laws and rules of practice with which they are not familiar and are deprived of the benefit of Colorado laws regulating insurance. The general assembly declares that it is also concerned with the protection of residents of this state against acts by persons and insurers not authorized to do an insurance business in this state by the maintenance of fair and honest insurance markets; by protecting the premium tax revenues of this state; by protecting authorized persons and insurers, which are subject to strict regulation, from unfair competition by unauthorized persons and insurers; and by protecting against the evasion of the insurance regulatory laws of this state. In furtherance of such state interest, the general assembly in this part 9 exercises its power to protect residents of this state and to define what constitutes transacting insurance business in this state.



§ 10-3-903. Definition of transacting insurance business

(1) Any of the following acts in this state, effected by mail or otherwise, by an unauthorized insurer constitute transacting insurance business in this state as the term is used in section 10-3-105:

(a) The making of, or proposing to make, as an insurer, an insurance contract;

(b) The making of, or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety;

(c) The taking or receiving of any application for insurance;

(d) The receiving or collection of any premium, commission, membership fees, assessments, dues, or other consideration for any insurance or any part thereof;

(e) The issuance or delivery of contracts of insurance to residents of this state or to persons authorized to do business in this state;

(f) Directly or indirectly acting as an agent for or otherwise representing, or aiding on behalf of another, any person or insurer in the solicitation, negotiation, procurement, or effectuation of insurance or renewals thereof; or in the dissemination of information as to coverage or rates; or in the forwarding of applications; or in the delivery of policies or contracts; or in the inspection of risks; or in the fixing of rates; or in the investigation or adjustment of claims or losses; or in the transaction of matters subsequent to the effectuation of the contract and arising out of it; or in any other manner representing or assisting a person or insurer in the transaction of insurance with respect to subjects of insurance resident, located, or to be performed in this state. The provisions of this paragraph (f) shall not operate to prohibit full-time salaried employees of a corporate insured from acting in the capacity of an insurance manager or buyer in placing insurance on behalf of such employer.

(g) The doing of any kind of insurance business specifically recognized as constituting the doing of an insurance business within the meaning of the statutes relating to insurance;

(h) The doing, or proposing to do, any insurance business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of the statutes;

(i) Any other transactions of business in this state by an insurer;

(j) Funding, either directly or indirectly, the cash qualification bond of a cash-bonding agent or professional cash-bail agent when the means do not constitute an arm's-length transaction under reasonable commercial standards or where the agreement to repay is contingent on the volume or value of the bonds posted;

(k) Except for payments from the defendant or a third-party indemnitor who applied for the bond, paying, either directly or indirectly, for the forfeiture of a bail bond posted by a cash-bonding agent or professional cash-bail agent when the payment is made by a person other than the cash-bonding agent or professional cash-bail agent that posted the bail bond.

(2) This section does not apply to:

(a) The lawful transaction of surplus lines insurance;

(b) The lawful transaction of reinsurance by insurers;

(c) Transactions in this state involving a policy lawfully solicited, written, and delivered outside of this state covering only subjects of insurance not resident, located, or expressly to be performed in this state at the time of issuance, and which transactions are subsequent to the issuance of such policy;

(d) Transactions involving contracts of insurance independently procured through negotiations occurring entirely outside of this state which are reported and on which premium tax is paid;

(e) Attorneys acting in the ordinary relation of attorney and client in the adjustment of claims or losses;

(f) Transactions in this state involving group life or group annuities where the master policy of such groups was lawfully issued and delivered in a state in which the company was authorized to do an insurance business;

(g) The transaction of business by a home warranty service company pursuant to part 6 of article 61 of title 12, C.R.S.;

(h) Transactions in this state involving group sickness and accident or blanket sickness and accident insurance where the master policy was lawfully issued and delivered to a single employer in another state in which the company was authorized to do an insurance business, when a master policy which covers residents of this state includes mammography benefits at a level at least as comprehensive as those required by section 10-16-104 (18)(b)(III);

(i) Any transaction in this state involving the issuance of a charitable gift annuity, as defined in section 10-1-102 (4);

(j) The sale of authorized insurance by agents of a motor vehicle rental company if such sale complies with the limitations set forth in section 10-2-105 (2)(g);

(k) Participation in a direct provider contracting pilot program pursuant to section 25.5-5-413, C.R.S.;

(l) A person licensed as a cash-bonding agent or professional cash-bail agent under article 23 of this title, unless the person engages in conduct described in subsection (1) of this section.



§ 10-3-903.5. Jurisdiction over providers of health care benefits

(1) Notwithstanding any other provision of law, and except as provided in this section, any person or other entity which provides coverage in this state for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric expenses, whether such coverage is by direct payment, reimbursement, or otherwise, shall be presumed to be subject to the jurisdiction of the division of insurance, unless such person or entity shows that while providing such services it is subject to the jurisdiction of another agency of this state, any subdivisions thereof, or the federal government.

(2) A person or other entity may show that it is subject to the jurisdiction of another agency of this state, any subdivision thereof, or the federal government, by providing to the insurance commissioner the appropriate certificate, license, or other document issued by the other governmental agency which permits or qualifies it to provide those services. Nothing in this section shall be construed to in any way limit the ability of the division of insurance to regulate insurance companies, multiple employer trusts, multiple employer welfare arrangements, association health plans, or preferred provider organizations.

(3) Any person or other entity which is unable to show under subsection (2) of this section that it is subject to the jurisdiction of another agency of this state, any subdivision thereof, or the federal government, shall submit to an examination by the insurance commissioner to determine the organization and solvency of the person or the entity, and to determine whether such person or entity complies with the applicable provisions of this article.

(4) Any person or other entity unable to show that it is subject to the jurisdiction of another agency of this state, any subdivision thereof, or the federal government, shall be subject to all appropriate provisions of this article regarding the conduct of its business.

(5) Any production agency or administrator which advertises, sells, transacts, or administers the coverage in this state described in subsection (1) of this section and which is required to submit to an examination by the insurance commissioner under subsection (3) of this section, shall, if said coverage is not fully insured or otherwise fully covered by an admitted sickness and accident insurer, nonprofit hospital, medical, surgical, and health service corporation, prepaid dental care plan, or health maintenance organization, advise every purchaser, prospective purchaser, and covered person of such lack of insurance or other coverage.

(6) Any administrator which advertises or administers the coverage in this state described in subsection (1) of this section and which is required to submit to an examination by the insurance commissioner under subsection (3) of this section, shall advise any production agency of the elements of the coverage, including the amount of "stop-loss" insurance in effect.

(7) (a) The provisions of this section and any other laws of this state that regulate insurance or insurance companies shall not apply to any multiple employer health trust which meets the requirements of paragraph (b) of this subsection (7) or any multiple employer welfare arrangement which meets the requirements of paragraph (c) of this subsection (7). Any such trust or arrangement shall be subject to the requirements of this subsection (7) and section 10-3-1104. The exemption provided by this subsection (7) shall not apply to any entity if the division of insurance determines that its operation is hazardous to the public or to individuals receiving benefits.

(b) A multiple employer health trust is any trust that is:

(I) Sponsored, maintained, and funded by one or more entities of state government or political subdivisions of the state organized pursuant to state law and is for the benefit of the entity's employees, including a multiple employer health trust established for the purposes of part 3 or 4 of article 5 of title 29; or

(II) Established and maintained pursuant to the provisions of a collective bargaining agreement between one or more unions and employers or an association of employers for the benefit of employees who are covered by such agreement, and pursuant to which health benefits, wages, pension benefits, and other terms of employment have been bargained for in good faith and the sponsoring union provides services and benefits to its members other than health benefits.

(c) A multiple employer welfare arrangement is any arrangement which complies with the following requirements:

(I) The multiple employer welfare arrangement shall have been in existence continuously since at least January 1, 1983, and shall maintain unallocated reserves of not less than five percent of the first two million dollars of annual contributions made to such arrangement in the preceding year.

(II) The multiple employer welfare arrangement shall file its annual financial statement with the division within sixty days after the end of its fiscal year to demonstrate that the required reserves are being maintained, and it shall file its audited financial statement with the division within the time period that insurance companies are required to file such statements.

(III) The multiple employer welfare arrangement shall file an actuarial opinion with the division which states that the reserves and the contribution and funding levels of the arrangement are adequate and which includes the underlying actuarial report in support of the opinion in accordance with the requirements of section 10-7-114, and such arrangement shall file such opinion and report within the time period that insurance companies are required to file such actuarial opinion.

(IV) The multiple employer welfare arrangement shall provide benefits which are in substantial compliance with the mandated benefit provisions that are applicable to insurers offering health insurance coverage in this state.

(V) The multiple employer welfare arrangement shall be sponsored and maintained by an association which:

(A) Has within its membership the employers who participate in and fund the arrangement;

(B) Is engaged in substantial activities for its employer members, other than the sponsorship of an employee welfare benefit plan, and provides business or professional assistance and benefits to its members who share a common business interest and are primarily engaged in the same trade or business; and

(C) Has been in existence for a period of at least ten years.



§ 10-3-904. Commissioner may enjoin unauthorized company

Whenever the commissioner of insurance believes, from evidence satisfactory to him, that any foreign or alien company is violating the provisions of section 10-3-105 and this part 9, the commissioner may, through the attorney general of this state, cause a complaint to be filed in the district court in and for the city and county of Denver to enjoin and restrain such company from continuing such violation or engaging therein or doing any act in furtherance thereof. The court has jurisdiction of the proceeding and has the power to make and enter an order or judgment awarding such preliminary or final injunctive relief as in its judgment is proper.



§ 10-3-904.5. Emergency cease-and-desist orders - issuance

(1) The commissioner may issue an emergency cease-and-desist order ex parte if:

(a) The commissioner believes that an unauthorized person is engaging in the business of insurance in violation of the provisions of section 10-3-105 or 10-3-903 or is in violation of a rule promulgated by the commissioner; and

(b) It appears to the commissioner that the alleged conduct is fraudulent, creates an immediate danger to the public safety, or is causing or can be reasonably expected to cause significant, imminent, and irreparable public injury.

(2) For purposes of subsection (1) of this section, "unauthorized person" means any individual, corporation, association, partnership, or other natural or artificial person that directly or indirectly engages in the transaction of insurance business as described in section 10-3-903, except as such business may be engaged in in accordance with specific authorization in this title.

(3) Upon making a determination under subsection (1) of this section that an emergency cease-and-desist order should be issued, the commissioner shall serve on the person who is the subject of the order, by registered or certified mail, return receipt requested, at such person's last known address, an order that contains a statement of the charges and requires such person to immediately cease and desist from the acts, methods, or practices stated in the order.

(4) The division of insurance shall promulgate reasonable rules necessary to carry out the provisions of this section and sections 10-3-904.6 and 10-3-904.7. Such rules shall include, to the extent possible, provisions requiring uniformity with respect to the procedures of this state and other states, the United States, and the national association of insurance commissioners.



§ 10-3-904.6. Emergency cease-and-desist orders - hearings - judicial review - violations

(1) Any person who is the subject of an emergency cease-and-desist order may contest such order by requesting an immediate hearing before the commissioner, pursuant to section 24-4-105 (12), C.R.S., at which such person shall have the opportunity to show cause why the order should not be affirmed or upheld. Any immediate hearing requested by a person against whom an emergency cease-and-desist order has been issued pursuant to the provisions of this section shall be held in accordance with the requirements of article 4 of title 24, C.R.S. The commissioner shall have all of the powers provided in such article for the party conducting the hearing.

(2) Upon good cause shown the commissioner shall permit any person to intervene, appear, and be heard at the hearing, either in person or through counsel.

(3) Following the hearing the commissioner shall affirm, modify, or set aside, in whole or in part, the emergency cease-and-desist order.

(4) Any person adversely affected by the commissioner's decision may appeal such decision by filing an action for judicial review in the court of appeals pursuant to the provisions of section 24-4-106 (11), C.R.S. Any appeal made pursuant to the provisions of this subsection (4) shall not operate to stay or vacate a decision or order of the commissioner unless the court issues an order that specifically stays or vacates the order or decision. The commissioner may recover reasonable attorney fees if judicial action is necessary to enforce an order made pursuant to section 10-3-904.5.

(5) The commissioner shall be responsible for determining whether an emergency cease-and-desist order has been violated and may conduct a hearing pursuant to the procedures in section 24-4-105, C.R.S., to assist in making such determination. If the commissioner determines that a violation has occurred, notice of a hearing shall be mailed by the commissioner to the alleged violator's last known address. Such notice shall contain the time, date, and place of the hearing to be held for the purpose of eliciting further information. Hearings shall not be held before the twenty-first day after the date the notice is sent. The notice shall contain a statement of the facts or conduct alleged to be in violation of the emergency cease-and-desist order. If after a hearing the commissioner determines that an emergency cease-and-desist order has been violated the commissioner may:

(a) Impose a civil penalty of twenty-five thousand dollars for each act of violation;

(b) Direct the person against whom the order was issued to make complete restitution, in the form and amount and within the period determined by the commissioner, to all state residents, insureds, and entities operating in this state that were damaged by the violation or failure to comply; or

(c) Impose the penalty described in paragraph (a) of this subsection (5) and direct restitution pursuant to the provisions of paragraph (b) of this subsection (5).

(6) Any person adversely affected by an order issued by the commissioner pursuant to subsection (5) of this section may appeal such order by commencing an action for judicial review in the court of appeals pursuant to section 24-4-106 (11), C.R.S. Any such action shall be commenced no later than the twentieth day after the date of the order. The division may recover reasonable attorney fees if judicial action is necessary for enforcement of the commissioner's order.



§ 10-3-904.7. Failure to pay penalties or restitution

(1) If a person fails to pay a penalty or make complete restitution as directed by the commissioner under section 10-3-904.6 (5)(a) or (5)(b), the commissioner may:

(a) Refer the matter to the attorney general for enforcement; or

(b) Cancel or revoke any permit, license, certificate of authority, certificate, registration, or other authorization issued to such person.



§ 10-3-905. Service of process upon unauthorized company

(1) Any act of entering into a contract of insurance as an insurer, or transacting insurance business in this state, as such term is defined by section 10-3-903, by an unauthorized foreign or alien company is equivalent to and constitutes an appointment by such company of the commissioner to be its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against it arising out of a violation of this part 9, or any action which may arise under the terms of this part 9, and the performance of one or more of such acts is signification of its agreement that any such process against it which is so served is of the same legal force and validity as if served upon the company.

(2) (a) Service of such process shall be made by delivering and leaving with the commissioner two copies thereof and the payment to the commissioner of a fee of ten dollars. The commissioner shall promptly mail by certified mail one of the copies of such process to such company at its last known principal place of business and shall keep a record of all process so served upon the commissioner. Such process is sufficient service upon such company if notice of such service and a copy of the process are, within ten days thereafter, sent by certified mail, by or on behalf of the commissioner, to such company at its last-known principal place of business, and the return receipt of the company or, in the event the company refuses to accept such certified mail, the certified mail with its refusal thereon and the affidavit of compliance herewith by or on behalf of the commissioner is filed with the clerk of the court in which such action or proceeding is pending. The date of filing of the return receipt or refusal and affidavit of compliance constitutes the effective date of service and sufficient proof thereof.

(b) Notwithstanding the amount specified for the fee in paragraph (a) of this subsection (2), the commissioner by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commissioner by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(3) The court in any action or proceeding in which service is made in the manner provided in subsection (2) of this section may, in its discretion, order such postponement as may be necessary to afford such company reasonable opportunity to defend such action or proceeding.

(4) Nothing in this section is to be construed to prevent an unauthorized foreign or alien company from filing a motion to quash a writ or to set aside service thereof made in the manner provided in subsection (2) of this section on the ground that such unauthorized company has not done any of the acts referred to in section 10-3-903.

(5) No judgment by default shall be entered in any such action or proceeding until the expiration of thirty days from the date of the filing of the affidavit of compliance.

(6) Nothing in this section shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon any company in any other manner permitted by law.



§ 10-3-906. Validity of insurance contracts - liability under insurance contract

(1) The failure of a company transacting insurance business in Colorado to obtain a certificate of authority shall not impair the validity of any act or contract of such company and shall not prevent such company from defending any action in any court of this state.

(2) In event of failure of any such unauthorized insurer to pay any claim or loss within the provisions of such insurance contract, any person who assisted or in any manner aided directly or indirectly in the procurement of such insurance contract is also liable to the insured for the full amount of the claim or loss in the manner provided by the provisions of such insurance contract.



§ 10-3-907. Investigation and disclosure of insurance contracts

(1) Whenever the commissioner has reason to believe that insurance has been effectuated by or for any person in this state with an unauthorized insurer, the commissioner shall in writing order such person to produce for examination all insurance contracts and other documents evidencing insurance with both authorized and unauthorized insurers and to disclose to the commissioner the amount of insurance, name and address of each insurer, gross amount of premium paid or to be paid, and the name and address of the person assisting or aiding in the solicitation, negotiation, or effectuation of such insurance.

(2) Every person who, for thirty days after such written order pursuant to subsection (1) of this section, neglects to comply with the requirements of such order or who willfully makes a disclosure that is untrue, deceptive, or misleading shall forfeit fifty dollars, and an additional fifty dollars for each day of neglect after expiration of said thirty days.



§ 10-3-908. Reporting of unauthorized insurance

(1) Every person investigating or adjusting any loss or claim on a subject of insurance in this state shall immediately report to the commissioner every insurance policy or contract which has been entered into by any insurer not authorized to transact such insurance business in this state.

(2) Every person acting in the capacity of insurance adviser, counselor, or analyst shall report to the commissioner every insurance policy or contract covering a subject of insurance in this state which has been entered into by an insurer not authorized to transact such insurance business in this state.

(3) This section does not apply to transactions in this state involving a policy lawfully solicited, written, and delivered outside of this state covering only subjects of insurance not resident, located, or expressly to be performed in this state at the time of issuance, and which transactions are subsequent to the issuance of such policy.



§ 10-3-909. Unauthorized insurance premium tax

(1) Except as to premiums that are subject to a federal premium, excise, or stamp tax equal to or in excess of two and one-fourth percent of net premiums, and except as to premiums on independently procured insurance on which tax has been paid pursuant to section 10-3-209, 10-5-111, or 10-5-111.5, every insured under a contract procured from an unauthorized insurer shall pay to the division of insurance before March 1 next succeeding the calendar year in which the insurance was so effectuated, continued, or renewed a premium tax of two and one-quarter percent of net premiums charged for the insurance. Such insurance on subjects resident, located, or to be performed in this state procured through negotiations or an application, in whole or in part occurring or made within or from within or outside of this state, or for which premiums in whole or in part are remitted directly or indirectly from within or outside of this state, is deemed to be insurance procured, continued, or renewed in this state. The term "premium" includes all premiums, membership fees, assessments, dues, and any other consideration for insurance. If the tax prescribed by this section is not paid within the time stated, the tax is increased by a penalty of twenty-five percent and by the amount of an additional penalty computed at the rate of one percent per month or any part thereof from the date the payment was due to the date paid.

(2) If a policy covers risks or exposures only partially in this state, the tax payable shall be computed on the portions of the premium which are properly allocable to the risks or exposures located in this state.

(3) Proration of premium taxes due from an industrial insured under a contract procured from an unauthorized insurer having property in states other than Colorado shall be determined by rules and regulations promulgated by the commissioner using the following criteria where applicable:

(a) Percentage of physical assets in Colorado;

(b) Percentage of employee payroll in Colorado;

(c) Percentage of sales in Colorado;

(d) Percentage of taxable income reportable in Colorado.



§ 10-3-910. Application of this part 9

(1) Other than section 10-3-909, this part 9 shall not apply to any insurance company or underwriter issuing contracts of insurance to industrial insureds nor to any contract of insurance issued to any one or more industrial insureds.

(2) For purposes of this section, an "industrial insured" is:

(a) An insured who procures the insurance of any risk other than life and annuity contracts by use of the services of a full-time employee acting as an insurance manager or buyer or the services of a regularly and continuously retained qualified insurance consultant who does not receive a commission or compensation for placing the risk; and

(b) An insured whose aggregate annual premiums for insurance on all risks total at least one hundred thousand dollars; and

(c) An insured having at least one hundred full-time employees.

(3) This part 9 shall not apply to any life insurance company organized and operated, without profit to any private shareholder or individual, exclusively for the purpose of aiding educational or scientific institutions organized and operated without profit to any private shareholder or individual by issuing insurance and annuity contracts directly from the home office of the company and without agents or representatives in this state only to or for the benefit of such institutions and to individuals engaged in the services of such institutions, nor to any policy or contract which it issues; but this exemption is conditioned upon any such company complying with the following requirements:

(a) Payment of an annual registration fee of five thousand dollars; except that the commissioner by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commissioner by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(b) Filing a copy of any policy or contract issued to Colorado residents with the commissioner;

(c) Filing a copy of its annual statement prepared pursuant to the laws of its state of domicile, as well as such other financial material as may be requested with the commissioner; and

(d) Providing, in such form as may be acceptable to the commissioner, for the appointment of the commissioner as its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against such company arising out of any policy or contract it has issued to, or which is currently held by, a Colorado citizen, and process so served against such company shall have the same force and validity as if served upon the company.






Part 10 - Unauthorized Insurers Process Act

§ 10-3-1001. Short title

This part 10 shall be known and may be cited as the "Unauthorized Insurers Process Act".



§ 10-3-1002. Legislative declaration

The purpose of this part 10 is to subject certain insurers to the jurisdiction of courts of this state in suits by or on behalf of insureds or beneficiaries under insurance contracts. The general assembly declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers while not authorized to do business in this state, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such state interest, the general assembly provides in this part 10 a method of substituted service of process upon such insurers and declares that in so doing it exercises its power to protect its residents and to define, for the purpose of this part 10, what constitutes doing business in this state, and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Sess., S. 340, as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.



§ 10-3-1003. Service of process upon unauthorized insurer

(1) Any of the following acts in this state, effected by mail or otherwise, by an unauthorized foreign or alien insurer: The issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business therein; the solicitation of applications for such contracts; the collection of premiums, membership fees, assessments, or other considerations for such contracts; or any other transaction of insurance business, is equivalent to and constitutes an appointment by such insurer of the commissioner and his successor in office to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract of insurance; and any such act shall be signification of its agreement that such service of process is of the same legal force and validity as personal service of process in this state upon such insurer.

(2) Such service of process shall be made by delivering to and leaving with the commissioner or some person in apparent charge of his office two copies thereof and the payment to him of ten dollars which shall be taxed as part of costs of the proceeding. The commissioner shall forthwith mail by certified mail one of the copies of such process to the defendant at its last known principal place of business and shall keep a record of all process so served upon him. Such service of process is sufficient, if notice of such service and a copy of the process are sent within ten days thereafter by certified mail by plaintiff or plaintiff's attorney to the defendant at its last known principal place of business, and if the defendant's receipt or receipt issued by the post office with which the letter is certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear or within such further time as the court may allow.

(3) Service of process in any such action, suit, or proceeding shall, in addition to the manner provided in subsection (2) of this section, be valid if served upon any person within this state who, in this state on behalf of such insurer, is soliciting insurance, or making, issuing, or delivering any contract of insurance, or collecting or receiving any premium, membership fee, assessment, or other consideration for insurance, and if a copy of such process is sent within ten days thereafter by registered mail by the plaintiff or plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and if the defendant's receipt or the receipt issued by the postoffice with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear or within such further time as the court may allow.

(4) No plaintiff or complainant shall be entitled to a judgment by default under this section until the expiration of thirty days from date of the filing of the affidavit of compliance.

(5) Nothing in this section shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner permitted by law.



§ 10-3-1004. Defense of action by unauthorized insurer

(1) Before any unauthorized foreign or alien insurer files or causes to be filed any pleading in any action, suit, or proceeding instituted against it, the unauthorized insurer shall either deposit cash or securities with the clerk of the court in which such action, suit, or proceeding is pending or file with the clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment that may be rendered in such action, or procure a certificate of authority to transact the business of insurance in this state, unless one or more of the following is applicable:

(a) The insurer makes a showing satisfactory to the court and the commissioner that there are, in this state or in another state, cash, securities, bond, or other assets sufficient and available to secure the payment of any final judgment which may be rendered in the action, suit, or proceeding or that the insurance was placed lawfully in the jurisdiction in which the transaction took place and which was not an unlawful placement under the laws of this state;

(b) At the time the insurer files any pleading in any action, suit, or proceeding instituted against it, the insurer is listed on the eligible nonadmitted insurers list prepared by the commissioner pursuant to subsection (1) of section 10-5-108;

(c) With respect to a contract of reinsurance, the reinsurer has complied with the provisions of this title necessary to permit the ceding insurer to take credit on its financial statement for the reinsurance pursuant to part 7 of this article.

(1.5) If an insurer or reinsurer asserts an exemption under paragraph (a), (b), or (c) of subsection (1) of this section, such insurer or reinsurer shall notify the court of the basis on which the exemption is sought and shall file a copy of the assertion with the commissioner of insurance.

(2) The court, in any action, suit, or proceeding in which service is made in the manner provided in section 10-3-1003 (2) or (3), may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (1) of this section and to defend such action.

(3) Nothing in subsection (1) of this section is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in section 10-3-1003 (2) or (3) on the ground either that such unauthorized insurer has not done any of the acts enumerated in section 10-3-1003 (1) or that the person on whom service was made pursuant to section 10-3-1003 (3) was not doing any of the acts therein enumerated.



§ 10-3-1005. Attorney fees

In any action against an unauthorized foreign or alien insurer upon a contract of insurance issued or delivered in this state to a resident thereof or to a corporation authorized to do business therein, if the insurer has failed for thirty days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action. Such fee shall not exceed twelve and one-half percent of the amount which the court or jury finds the plaintiff is entitled to recover against the insurer, but in no event shall such fee be less than twenty-five dollars. Failure of an insurer to defend any such action is deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.






Part 11 - Unfair Competition - Deceptive Practices

§ 10-3-1101. Legislative declaration

The purpose of this part 11 is to regulate trade practices in the business of insurance by defining, or providing for the determination of, all such practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices, and by prohibiting the trade practices so defined or determined. No rules or regulations shall be promulgated to adversely affect free and open competition in the sale of insurance.



§ 10-3-1102. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of insurance.

(2) "Insurance policy" or "insurance contract" means any contract of insurance, indemnity, medical or hospital service, suretyship, or annuity issued, proposed for issuance, or intended for issuance by any person.

(2.5) Repealed.

(3) "Person" means any individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyds insurer, nonadmitted insurer, fraternal benefit society, and other legal entities engaged in the insurance business, including agents, limited insurance representatives, agencies, brokers, surplus line brokers, and adjusters. Such term shall also include medical service plans and hospital service plans regulated under parts 1 and 3 of article 16 of this title and health maintenance organizations regulated under parts 1 and 4 of article 16 of this title. Such plans and organizations shall be deemed to be engaged in the business of insurance for purposes of this part 11 only.



§ 10-3-1103. Unfair methods of competition - unfair or deceptive acts or practices - prohibited

No person shall engage in this state in any trade practice which is defined in this part 11 as, or determined pursuant to section 10-3-1107 to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.



§ 10-3-1104. Unfair methods of competition - unfair or deceptive acts or practices

(1) The following are defined as unfair methods of competition and unfair or deceptive acts or practices in the business of insurance:

(a) Misrepresentations and false advertising of insurance policies: Making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, circular, statement, sales presentation, omission, or comparison which:

(I) Misrepresents the benefits, advantages, conditions, or terms of any insurance policy; or

(II) Misrepresents the dividends or share of the surplus to be received on any insurance policy; or

(III) Makes any false or misleading statements as to the dividends or share of surplus previously paid on any insurance policy; or

(IV) Is misleading or is a misrepresentation as to the financial condition of any person, or as to the legal reserve system upon which any life insurer operates; or

(V) Uses any name or title of any insurance policy or class of insurance policies misrepresenting the true nature thereof; or

(VI) Is a misrepresentation for the purpose of inducing or tending to induce the lapse, forfeiture, exchange, conversion, or surrender of any insurance policy; or

(VII) Is a misrepresentation for the purpose of effecting a pledge or assignment of or effecting a loan against any insurance policy; or

(VIII) Misrepresents any insurance policy as being a security; or

(IX) Misrepresentation shall not be construed where a written comparison of policies is made factually disclosing relevant features and benefits for which the policy is issued and by which an informed decision can be made;

(b) False information and advertising generally:

(I) Making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of insurance, or with respect to any person in the conduct of his or her insurance business, which is untrue, deceptive, or misleading;

(II) Knowingly filing with the commissioner or other public official, or with any employee or agent of the division of insurance in the department of regulatory agencies, a written, false statement of material fact as to the financial condition of an insurer;

(III) Knowingly making any false entry of a material fact in any book, report, or other written statement of any insurer; knowingly omitting or failing to make a true entry of a material fact pertaining to the business of the insurer in any book, report, or other written statement of the insurer; or knowingly making any written, false material statement to the commissioner or any employee or agent of the division of insurance in the department of regulatory agencies;

(c) Defamation: Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral or written statement or any pamphlet, circular, article, or literature which is false, or maliciously critical, or derogatory to the financial condition of any person, and which is calculated to injure such person;

(d) Boycott, coercion, and intimidation: Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion, or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance;

(e) Stock operations and advisory board contracts: Issuing or delivering, or permitting agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares, in any corporation, or securities, or any special or advisory board contracts, or other contracts of any kind promising returns and profits as an inducement to insurance;

(f) (I) Unfair discrimination: Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract;

(II) Making or permitting any unfair discrimination between individuals of the same class or between neighborhoods within a municipality and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of insurance, or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever;

(III) Making or permitting to be made any classification solely on the basis of marital status or sex, unless such classification is for the purpose of insuring family units or is justified by actuarial statistics;

(IV) Making or permitting to be made any classification solely on the basis of blindness, partial blindness, or a specific physical disability unless such classification is based upon an unequal expectation of life or an expected risk of loss different than that of other individuals;

(V) Repealed.

(VI) Inquiring about or making an investigation concerning, directly or indirectly, an applicant's, an insured's, or a beneficiary's sexual orientation in:

(A) An application for coverage; or

(B) Any investigation conducted in connection with an application for coverage;

(VII) Using information about gender, marital status, medical history, occupation, residential living arrangements, beneficiaries, zip codes, or other territorial designations to determine sexual orientation;

(VIII) Using sexual orientation in the underwriting process or in the determination of insurability;

(IX) Making adverse underwriting decisions because an applicant or an insured has demonstrated concerns related to AIDS by seeking counseling from health care professionals;

(X) Making adverse underwriting decisions on the basis of the existence of nonspecific blood code information received from the medical information bureau, but this prohibition shall not bar investigation in response to the existence of such nonspecific blood code as long as the investigation is conducted in accordance with the provisions of section 10-3-1104.5;

(XI) Reducing benefits under a health insurance policy by the addition of an exclusionary rider, unless such rider only excludes conditions which have been documented in the original underwriting application, original underwriting medical examination, or medical history of the insured, or which can be shown with clear and convincing evidence to have been caused by the medically documented excluded condition;

(XII) Denying health care coverage subject to article 16 of this title to any individual based solely on that individual's casual or nonprofessional participation in the following activities: Motorcycling; snowmobiling; off-highway vehicle riding; skiing; or snowboarding;

(XIII) Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy of sickness and accident insurance, in the benefits payable under such policy, in the terms or conditions of the policy, or in any other manner;

(XIV) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazard by refusing to insure, refusing to renew, canceling, or limiting the amount of insurance coverage on a property and casualty risk solely because of the geographic location of the risk, unless the action is the result of the application of sound underwriting and actuarial principles related to actual or reasonably anticipated loss experience;

(XV) Making or permitting any unfair discrimination between individuals or risks of the same class and of essentially the same hazards by refusing to insure, refusing to renew, canceling, or limiting the amount of insurance coverage on the residential property risk, or the personal property contained therein, solely because of the age of the residential property;

(XVI) Terminating or modifying coverage or refusing to issue or renew any property or casualty policy solely because the applicant or insured or any employee of either is mentally or physically impaired; except that this subparagraph (XVI) does not:

(A) Apply to accident and health insurance sold by a casualty insurer; or

(B) Modify any other provision of law relating to the termination, modification, issuance, or renewal of any insurance policy or contract;

(XVII) Refusing to insure a person solely because another insurer has refused to write a policy, or has cancelled or has refused to renew an existing policy, in which the person was the named insured. Nothing in this subparagraph (XVII) prevents an insurer from terminating an excess insurance policy based on the failure of the insured to maintain any required underlying insurance.

(g) Rebates: Except as otherwise expressly provided by law, knowingly permitting, or offering to make, or making any contract of insurance or agreement as to such contract, other than as plainly expressed in the insurance contract issued thereon, or paying, or allowing, or giving, or offering to pay, allow, or give, directly or indirectly, as inducement to such insurance or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; or giving, or selling, or purchasing, or offering to give, sell, or purchase, as inducement to such insurance contract or annuity or in connection therewith any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract;

(h) Unfair claim settlement practices: Committing or performing, either in willful violation of this part 11 or with such frequency as to indicate a tendency to engage in a general business practice, any of the following:

(I) Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue; or

(II) Failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies; or

(III) Failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies; or

(IV) Refusing to pay claims without conducting a reasonable investigation based upon all available information; or

(V) Failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed; or

(VI) Not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in which liability has become reasonably clear; or

(VII) Compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds; or

(VIII) Attempting to settle a claim for less than the amount to which a reasonable man would have believed he was entitled by reference to written or printed advertising material accompanying or made part of an application; or

(IX) Attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of, the insured; or

(X) Making claims payments to insureds or beneficiaries not accompanied by statement setting forth the coverage under which the payments are being made; or

(XI) Making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration; or

(XII) Delaying the investigation or payment of claims by requiring an insured or claimant, or the physician of either of them, to submit a preliminary claim report, and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information; or

(XIII) Failing to promptly settle claims, where liability has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage; or

(XIV) Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement; or

(XV) Raising as a defense or partial offset in the adjustment of a third-party claim the defense of comparative negligence as set forth in section 13-21-111, C.R.S., without conducting a reasonable investigation and developing substantial evidence in support thereof. At such time as the issue is raised under this subparagraph (XV), the insurer shall furnish to the commissioner a written statement setting forth reasons as to why a defense under the comparative negligence doctrine is valid.

(XVI) Excluding medical benefits under health care coverage subject to article 16 of this title to any covered individual based solely on that individual's casual or nonprofessional participation in the following activities: Motorcycling; snowmobiling; off-highway vehicle riding; skiing; or snowboarding; or

(XVII) Failing to adopt and implement reasonable standards for the prompt resolution of medical payment claims.

(i) Failure to maintain complaint handling procedures: Failing of any insurer to maintain a complete record of all the complaints which it has received since the date of its last examination. This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of these complaints, and the time it took to process each complaint. For purposes of this paragraph (i), "complaint" shall mean any written communication primarily expressing a grievance.

(j) Misrepresentation in insurance applications: Making false or fraudulent statements or representations on or relative to any application for an insurance policy, for the purpose of obtaining a fee, commission, money, or other benefit from any person;

(k) Requiring, directly or indirectly, any insured or claimant to submit to any polygraph test concerning any application for or any claim under any policy of insurance;

(l) Violation of or noncompliance with any insurance law in part 6 of article 4 of this title;

(m) Failure to make promptly a full refund or credit of all unearned premiums to the person entitled thereto upon termination of insurance coverage;

(n) Requiring or attempting to require or otherwise induce a health care provider, as defined in section 13-64-403 (12)(a), C.R.S., to utilize arbitration agreements with patients as a condition of providing medical malpractice insurance to such health care provider;

(o) Failure to comply with all the provisions of section 10-3-1104.5 regarding HIV testing;

(p) Violation of or noncompliance with any provision of part 13 of this article;

(q) Increasing the premiums unilaterally or decreasing the coverage benefits on renewal of a policy of insurance, increasing the premium on new policies, or failing to issue an insurance policy to barbers, cosmetologists, estheticians, nail technicians, barbershops, or beauty salons, as regulated in article 8 of title 12, C.R.S., regardless of the type of risk insured against, based solely on the decision of the general assembly to stop mandatory inspections of the places of business of such insureds;

(r) Repealed.

(s) Certifying pursuant to section 10-16-107.2 or issuing, soliciting, or using a policy form, endorsement, or rider that does not comply with statutory mandates. Such solicitation or certification shall be subject to the sanctions described in sections 10-2-704, 10-2-801, 10-2-804, 10-3-1107, 10-3-1108, and 10-3-1109.

(t) Certifying pursuant to section 10-4-419 or issuing, soliciting, or using a claims-made policy form, endorsement, or disclosure form that does not comply with statutory mandates. Such solicitation or certification shall be subject to the sanctions described in sections 10-3-1107, 10-3-1108, and 10-3-1109.

(u) Certifying pursuant to section 10-4-633 or issuing, soliciting, or using an automobile policy form, endorsement, or notice form that does not comply with statutory mandates. Such solicitation or certification shall be subject to the sanctions described in sections 10-3-1107, 10-3-1108, and 10-3-1109.

(v) Failure to comply with all provisions of section 10-16-108.5 concerning fair marketing of health benefit plans and section 10-16-105 concerning guaranteed issuance of individual and small employer health benefit plans;

(w) Failure to comply with the provisions of section 10-16-105.1 concerning the renewability of health benefit plans;

(x) Violation of the provisions of part 8 of article 1 of title 25, C.R.S., concerning patient records;

(y) Violating any provision of the "Consumer Protection Standards Act for the Operation of Managed Care Plans", part 7 of article 16 of this title by those subject to said part 7;

(z) Willfully violating any provision of section 10-16-113.5;

(aa) Certifying pursuant to section 10-10-109 (3) or 10-10-109 (4), issuing, soliciting, or using a credit insurance policy form, certificate of insurance, notice of proposed insurance, application for insurance, endorsement, or rider that does not comply with Colorado law. Such certification, issuance, solicitation, or use shall be subject to the sanctions described in sections 10-3-1107, 10-3-1108, and 10-3-1109.

(bb) Certifying pursuant to section 10-15-105 (1), issuing, soliciting, or using a preneed funeral contract form or a form of assignment that does not comply with Colorado law. Such certification, issuance, solicitation, or use shall be subject to the sanctions described in sections 10-3-1107, 10-3-1108, and 10-3-1109.

(cc) Violation of the provisions of section 10-16-122 (4) concerning an unauthorized transfer of a covered person or subscriber's prescription;

(dd) Failing to comply with the provisions of section 10-4-628 (2)(a)(V) or 10-16-201 (5);

(ee) Willfully or repeatedly violating section 10-11-108 (1)(c) or (1)(d), including a willful or repeated violation through the creation or operation of an improper affiliated business arrangement;

(ff) Violation of the "Physician and Dentist Designation Disclosure Act", article 38 of title 25, C.R.S.;

(gg) Violation of section 10-16-705 (6.5) or (10.5);

(hh) Unfair compensation practices: Basing the compensation of claims employees or contracted claims personnel, including compensation in the form of performance bonuses or incentives, on any of the following:

(I) The number of policies canceled;

(II) The number of times coverage is denied;

(III) The use of a quota limiting or restricting the number or volume of claims; or

(IV) The use of an arbitrary quota or cap limiting or restricting the amount of claims payments without due consideration of the merits of the claim;

(ii) Violation of section 8-43-401.5, C.R.S.;

(jj) Violation of part 6 of article 43 of title 8, C.R.S.;

(kk) Violation of section 10-7-703 of the "Insurable Interest Act", part 7 of article 7 of this title;

(ll) Engaging in stranger originated life insurance;

(mm) Paying a fee or rebate or giving or promising anything of value to a jailer, peace officer, clerk, deputy clerk, an employee of a court, district attorney or district attorney's employees, or a person who has power to arrest or to hold a person in custody as a result of writing a bail bond;

(nn) Unless the indemnitor consents in writing otherwise, failure to post a bail bond within twenty-four hours after receipt of full payment or a signed contract for payment, and if the bail bond is not posted within twenty-four hours after receipt of full payment or a signed contract for payment, failure to refund all moneys received, release all liens, and return all collateral within seven days after receipt of good funds;

(oo) Failure to report, preserve without use, retain separately, or return after payment in full, collateral taken as security on any bail bond to the principal, indemnitor, or depositor of the collateral;

(pp) Soliciting bail bond business in or about any place where prisoners are confined, arraigned, or in custody;

(qq) Failure to pay a final, nonappealable judgment award for failure to return or repay collateral received to secure a bond; or

(rr) Certifying pursuant to section 8-44-102, C.R.S., or issuing, soliciting, or using a workers' compensation form, endorsement, rider, letter, or notice that does not comply with statutory mandates. The solicitation or certification is subject to the sanctions described in sections 10-3-1107, 10-3-1108, and 10-3-1109.

(2) Nothing in paragraph (f) or (g) of subsection (1) of this section shall be construed as including within the definition of discrimination or rebates any of the following practices:

(a) In the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, if any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders;

(b) In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expenses;

(c) Readjustment of the rate of premium for a group insurance policy based on the loss or expense thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year;

(d) Requests by a person that an applicant or insured take an HIV related test when such request has been prompted by either the health history or current condition of the applicant or insured or by threshold coverage amounts which are applied to all persons within the risk class, as long as such test is conducted in accordance with the provisions of section 10-3-1104.5.

(3) Repealed.

(4) The following is defined as an unfair practice in the business of insurance: For an insurer to deny, refuse to issue, refuse to renew, refuse to reissue, cancel, or otherwise terminate a motor vehicle insurance policy, to restrict motor vehicle insurance coverage on any person, or to add any surcharge or rating factor to a premium of a motor vehicle insurance policy solely because of:

(a) A conviction under section 12-47-901 (1)(b), C.R.S., or section 18-13-122 (3), C.R.S., or any counterpart municipal charter or ordinance offense or because of any driver's license revocation resulting from such conviction. This paragraph (a) includes, but is not limited to, a driver's license revocation imposed under section 42-2-125 (1)(m), C.R.S.

(b) The licensee's inability to operate a motor vehicle due to physical incompetence if the licensee obtains an affidavit from a rehabilitation provider or licensed physician acceptable to the department of revenue.

(5) It shall not be an unfair practice in the business of insurance for an insurer to pay an assignee if the insurer believes in good faith that the claim is subject to a written assignment from the insured. The insurer shall remain responsible to the insured for such amounts pursuant to the applicable policy terms in the event the person paid did not hold a written assignment and did not provide services or goods to the insured at the insured's request.



§ 10-3-1104.5. HIV testing - legislative declaration - definitions - requirements for testing - limitations on disclosure of test results

(1) The general assembly declares that a balance must be maintained between the need for information by those conducting the business of insurance and the public's need for fairness in practices for testing for the human immunodeficiency virus, including the need to minimize intrusion into an individual's privacy and the need to limit disclosure of the results of such testing.

(2) As used in this section, unless the context otherwise requires:

(a) "AIDS" means acquired immunodeficiency syndrome.

(b) "Applicant" means the individual proposed for coverage.

(c) "HIV" means human immunodeficiency virus.

(d) "HIV infection" means infection with the human immunodeficiency virus or any other related virus identified as a probable causative agent of AIDS.

(e) "HIV related test" means any laboratory test or series of tests for any virus, antibody, antigen, or etiologic agent whatsoever thought to cause or to indicate the presence of AIDS.

(f) "Person" means any individual, corporation, association, partnership, fraternal benefit society, or any other entity engaged in the insurance business, except insurance agents and brokers. Such term shall also include medical service plans and hospital service plans regulated under parts 1 and 3 of article 16 of this title and health maintenance organizations regulated under parts 1 and 4 of article 16 of this title. Such plans and health maintenance organizations shall be deemed to be engaged in the business of insurance for purposes of this section.

(3) No person shall request or require that an applicant submit to an HIV related test unless that person:

(a) Obtains the applicant's prior written informed consent; and

(b) Reveals, in the written consent form, and explains the use of the HIV related test result to the applicant and entities to whom test results may be disclosed pursuant to paragraphs (a) and (b) of subsection (4) of this section; and

(c) Provides the applicant with:

(I) Printed material prior to testing which contains factual information describing AIDS; its causes, symptoms, and transmission; and the tests used to detect HIV infection and what a person should do if the result of the HIV related test is positive; or

(II) Information on how to obtain relevant counseling from a qualified practitioner having extensive training and experience in addressing the fears, questions, and concerns of persons tested for HIV infection; and

(d) Administers the HIV related test based upon the following test protocol, as a minimum:

(I) Two positive ELISA tests and a western blot test with bands present at p24, p31, and either gp41 or gp160; or

(II) An equally reliable screening or confirmatory test protocol designated by the commissioner, with the approval of the department of public health and environment; and

(e) Discloses the results of testing in the manner prescribed by subsection (4) of this section.

(4) (a) On the basis of the applicant's written informed consent as specified in subsection (3) of this section, a person may disclose an individual applicant's HIV related test results to its reinsurers or to those contractually retained medical personnel, laboratories, and insurance affiliates, excluding agents and brokers, which are involved in underwriting decisions regarding the individual's application if disclosure is necessary to make underwriting decisions regarding such application.

(b) Other than the disclosures permitted by paragraph (a) of this subsection (4), no person shall disclose HIV related test results which identify the individual applicant with the test results obtained to anyone without first obtaining separate written informed consent for such disclosure from the applicant; except that, if the result of the HIV related test of an applicant is positive or indeterminate, such person may report the test finding to the medical information bureau but only if a nonspecific blood test result code is used which does not indicate that the applicant was tested for HIV infection.

(c) Nothing in this subsection (4) shall be construed to prohibit reporting as required by the provisions of section 25-4-405, C.R.S.

(5) A person shall notify the applicant in writing of an adverse underwriting decision based upon the results of such applicant's blood test but shall not disclose the specific results of such blood test to such applicant. The person shall also inform the applicant that the results of the blood test will be sent to the physician designated by the applicant at the time of application and that such physician should be contacted for information regarding the HIV related test. If a physician was not designated at the time of application, the person shall request that the applicant name a physician to whom a copy of the blood test can be sent.

(6) Notwithstanding any other provisions to the contrary, any person who fails to comply with all the provisions of this section regarding the disclosure of HIV related test results is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five hundred dollars nor more than five thousand dollars, or by imprisonment in the county jail for not less than six months nor more than twenty-four months, or both such fine and imprisonment.



§ 10-3-1104.6. Genetic information - limitations on disclosure of information - liability - definitions - legislative declaration

(1) The general assembly hereby finds and determines that recent advances in genetic science have led to improvements in the diagnosis, treatment, and understanding of a significant number of human diseases. The general assembly further declares that:

(a) Genetic information is the unique property of the individual to whom the information pertains;

(b) Any information concerning an individual obtained through the use of genetic services may be subject to abuses if disclosed to unauthorized third parties without the willing consent of the individual to whom the information pertains;

(c) To protect individual privacy and to preserve individual autonomy with regard to the individual's genetic information, it is appropriate to limit the use and availability of genetic information;

(d) The intent of this section is to prevent genetic information from being used to deny access to health care insurance or medicare supplement insurance coverage.

(2) For the purposes of this section:

(a) "Entity" means any sickness and accident insurance company, health maintenance organization, nonprofit hospital, medical-surgical and health service corporation, or other entity that provides health care insurance or medicare supplement insurance coverage and is subject to the jurisdiction of the commissioner of insurance.

(b) "Family member" means an individual who is related to another individual by blood, adoption, or marriage within the first, second, third, or fourth degree.

(c) (I) "Genetic information" means information about an individual's genetic test, the genetic tests of family members of the individual, and the manifestation of a disease or disorder in family members of the individual. "Genetic information" includes any request for, or receipt of, genetic services with respect to an individual, or participation by an individual or the family member of an individual in clinical research that includes genetic services.

(II) With regard to an individual who is pregnant, "genetic information" includes genetic information of the fetus carried by the pregnant individual. With regard to an individual or family member using reproductive technology, "genetic information" includes genetic information of any embryo legally held by an individual or family member.

(III) "Genetic information" does not include information about the sex or age of an individual.

(d) "Genetic services" means a genetic test, genetic counseling, which includes obtaining, interpreting, or assessing genetic information, or genetic education.

(e) (I) "Genetic test" means any analysis of human DNA, RNA, chromosomes, proteins, or metabolites that detects genotypes, mutations, or chromosomal changes.

(II) "Genetic test" does not include:

(A) An analysis of proteins or metabolites that is directly related to a manifested disease, disorder, or pathological condition that could reasonably be detected by a health care professional with appropriate training and expertise in the field of medicine involved; or

(B) An analysis of proteins or metabolites that does not detect genotypes, mutations, or chromosomal changes.

(f) "Underwriting purposes" means any of the following:

(I) Rules for, or determination of, eligibility for enrollment or continued eligibility in a policy or for benefits under the policy;

(II) The computation of premium or contribution amounts under the policy;

(III) The application of any preexisting condition exclusion under the policy; and

(IV) Other activities related to the creation, renewal, or replacement of a contract of health insurance or health benefits.

(3) (a) Genetic information shall be confidential and privileged. Any release, for purposes other than diagnosis, treatment, or therapy, of genetic information that identifies the person tested with the test results released requires specific written consent by the person about whom the genetic information pertains or the parent or guardian of that person.

(b) (I) Any entity that receives genetic information may not seek, use, or keep the information for any nontherapeutic purpose or for any underwriting purpose connected with the provision of health care insurance or medicare supplement insurance coverage.

(II) If an entity obtains genetic information incidental to a request or requirement for, or purchase of, other information concerning an individual, the request or requirement for, or purchase of, such information shall not be considered a violation of this paragraph (b) if it is not in violation of paragraph (a) of this subsection (3).

(c) (I) An entity shall not request or require an individual or family member of the individual to undergo a genetic test unless otherwise authorized by applicable state or federal law.

(II) Nothing in this paragraph (c) shall be construed to preclude an entity from obtaining and using the results of a genetic test in making a determination regarding payment, as defined in 45 CFR 164.501, as may be amended, and consistent with paragraphs (a) and (b) of this subsection (3).

(4) Notwithstanding the provisions of subsection (3) of this section, in the course of a criminal investigation or a criminal prosecution, and to the extent allowed under the federal or state constitution, any peace officer, district attorney, or assistant attorney general, or a designee thereof, may obtain genetic information regarding the identity of any individual who is the subject of the criminal investigation or prosecution for use exclusively in any criminal investigation or prosecution without the consent of the individual being tested.

(5) Notwithstanding the provisions of subsection (3) of this section, any research facility may use genetic information for scientific research purposes if the identity of any individual to whom the information pertains is not disclosed to any third party; except that the individual's identity may be disclosed to the individual's physician if the individual consents to the disclosure in writing.

(6) This section does not limit the authority of a court or any party to a parentage proceeding to use genetic information for purposes of determining parentage pursuant to section 13-25-126, C.R.S.

(7) This section does not limit the authority of a court or any party to a proceeding that is subject to the limitations of part 5 of article 64 of title 13, C.R.S., to use genetic information for purposes of determining the cause of damage or injury.

(8) This section does not limit the authority of the state board of parole to require any offender who is involved in a sexual assault to submit to blood tests and to retain the results of such tests on file as authorized under section 17-2-201 (5)(g), C.R.S.

(9) This section does not limit the authority granted the state department of public health and environment, the state board of health, or county, district, or municipal public health agencies pursuant to section 25-1-122, C.R.S.

(10) Any violation of this section is an unfair practice as defined in section 10-3-1104 (1), and is subject to the provisions of sections 10-3-1106 to 10-3-1113.

(11) Any individual who is injured by an entity's violation of this section may recover in a court of competent jurisdiction the following remedies:

(a) Equitable relief, which may include a retroactive order, directing the entity to provide health insurance or medicare supplement insurance coverage, whichever is appropriate, to the injured individual under the same terms and conditions as would have applied had the violation not occurred; and

(b) The greater of:

(I) An amount equal to any actual damages suffered by the individual as a result of the violation; or

(II) Ten thousand dollars per violation.

(12) The prevailing party in an action under this section may recover costs and reasonable attorney fees.



§ 10-3-1104.7. Genetic testing - legislative declaration - definitions - limitations on disclosure of information - liability

(1) The general assembly hereby finds and determines that recent advances in genetic science have led to improvements in the diagnosis, treatment, and understanding of a significant number of human diseases. The general assembly further declares that:

(a) Genetic information is the unique property of the individual to whom the information pertains;

(b) Any information concerning an individual obtained through the use of genetic techniques may be subject to abuses if disclosed to unauthorized third parties without the willing consent of the individual to whom the information pertains;

(c) To protect individual privacy and to preserve individual autonomy with regard to the individual's genetic information, it is appropriate to limit the use and availability of genetic information;

(d) The intent of this section is to prevent information derived from genetic testing from being used to deny access to group disability insurance or long-term care insurance coverage.

(2) For the purposes of this section:

(a) "Entity" means any entity that provides group disability insurance or long-term care insurance coverage and is subject to the jurisdiction of the commissioner of insurance.

(b) "Genetic testing" means any laboratory test of human DNA, RNA, or chromosomes that is used to identify the presence or absence of alterations in genetic material which are associated with disease or illness. "Genetic testing" includes only such tests as are direct measures of such alterations rather than indirect manifestations thereof.

(3) (a) Information derived from genetic testing shall be confidential and privileged. Any release, for purposes other than diagnosis, treatment, or therapy, of genetic testing information that identifies the person tested with the test results released requires specific written consent by the person tested.

(b) Any entity that receives information derived from genetic testing may not seek, use, or keep the information for any nontherapeutic purpose or for any underwriting purpose connected with the provision of group disability insurance or long-term care insurance coverage.

(4) Notwithstanding the provisions of subsection (3) of this section, in the course of a criminal investigation or a criminal prosecution, and to the extent allowed under the federal or state constitution, any peace officer, district attorney, or assistant attorney general, or a designee thereof, may obtain information derived from genetic testing regarding the identity of any individual who is the subject of the criminal investigation or prosecution for use exclusively in the criminal investigation or prosecution without the consent of the individual being tested.

(5) Notwithstanding the provisions of subsection (3) of this section, any research facility may use the information derived from genetic testing for scientific research purposes so long as the identity of any individual to whom the information pertains is not disclosed to any third party; except that the individual's identity may be disclosed to the individual's physician if the individual consents to such disclosure in writing.

(6) This section does not limit the authority of a court or any party to a parentage proceeding to use information obtained from genetic testing for purposes of determining parentage pursuant to section 13-25-126, C.R.S.

(7) This section does not limit the authority of a court or any party to a proceeding that is subject to the limitations of part 5 of article 64 of title 13, C.R.S., to use information obtained from genetic testing for purposes of determining the cause of damage or injury.

(8) This section does not limit the authority of the state board of parole to require any offender who is involved in a sexual assault to submit to blood tests and to retain the results of such tests on file as authorized under section 17-2-201 (5)(g), C.R.S.

(9) This section does not limit the authority granted the state department of public health and environment, the state board of health, or local departments of health pursuant to section 25-1-122, C.R.S.

(10) Notwithstanding any provision of this section to the contrary, the only requirements that shall apply to an insurer in connection with life insurance or individual disability insurance are as follows:

(a) Except as otherwise specifically authorized or required by another section of state or federal law, an insurer shall not require the performance of or perform a genetic test without first receiving the specific, written, informed consent of the subject of the test who has the capacity to consent or, if the person subject to the test lacks the capacity to consent, of a person authorized by law to consent on behalf of the subject of the test. Written consent shall be in a form prescribed by the commissioner.

(b) The results of a genetic test performed pursuant to this subsection (10) are privileged and confidential and shall not be released to any person except as specifically authorized under applicable state or federal law.

(11) Any violation of this section is an "unfair practice", as defined in section 10-3-1104 (1), and is subject to the provisions of sections 10-3-1106 to 10-3-1113.

(12) Any individual who is injured by an entity's violation of this section may recover in a court of competent jurisdiction the following remedies:

(a) Equitable relief, which may include a retroactive order, directing the entity to provide group disability insurance or long-term care insurance coverage, whichever is appropriate, to the injured individual under the same terms and conditions as would have applied had the violation not occurred; and

(b) The greater of:

(I) An amount equal to any actual damages suffered by the individual as a result of the violation; or

(II) Ten thousand dollars per violation.

(13) The prevailing party in an action under this section may recover costs and reasonable attorney fees.



§ 10-3-1104.8. Domestic abuse discrimination - prohibited

(1) As used in this section, unless the context otherwise requires:

(a) "Domestic abuse" means the occurrence of one or more of the following acts between family members, current or former household members, or persons who are or have been involved in an intimate relationship:

(I) Committing an act of unlawful sexual behavior, as described in part 4 of article 3 of title 18, C.R.S., or otherwise intentionally, knowingly, or recklessly causing or attempting to cause another person, including a minor, bodily injury or physical or psychological harm; or

(II) Knowingly engaging in repeated acts under circumstances that place the person toward which such acts are directed in reasonable fear of bodily injury or physical or psychological harm; or

(III) Subjecting another person to false imprisonment; or

(IV) Intentionally, knowingly, or recklessly causing or attempting to cause damage to property so as to intimidate or attempt to control the behavior of another person.

(b) "Domestic abuse related medical condition" means a medical condition sustained by a victim of domestic abuse that arises in whole or in part out of an act or pattern of domestic abuse.

(c) "Domestic abuse status" means the fact or perception that a person is or has been a victim of domestic abuse, irrespective of whether the person has sustained a domestic abuse related medical condition.

(d) "Victim of domestic abuse" means a person against whom any of the acts specified in paragraph (a) of this subsection (1) has been directed by any of the persons specified in said paragraph (a).

(2) The following are unfair methods of competition and unfair or deceptive acts or practices in the business of insurance by insurers licensed in this state, their employees, or their producers:

(a) Denying, refusing to issue, refusing to renew, refusing to reissue, canceling, or otherwise terminating an insurance policy or restricting coverage on any person solely because of that person's domestic abuse status; or

(b) Adding any surcharge or rating factor to a premium of an insurance policy solely because of an insured's domestic abuse status; or

(c) Directly or indirectly asking an insured or an insurance applicant about that person's domestic abuse status unless related to the provision of appropriate medical or mental health services to an insured as provided by the insurance contract or health maintenance organization, but said information shall not be released without specific, separate authorization from the insured; or

(d) Disclosing or transferring by insurers licensed in this state, their employees, or their producers any information relating to a person's domestic abuse status or a person's domestic abuse related medical condition as it relates to a person's family, household, social, or employment relationship with a victim of domestic abuse, except:

(I) To the extent required in the ordinary course of business and consistent with paragraph (a), (b), or (c) of this subsection (2);

(II) To the extent required for compliance with domestic abuse reporting laws or with an order of a court of competent jurisdiction; or

(III) At the written request of the commissioner for the purpose of determining the insurer's compliance with this section. This paragraph (d) shall not preclude a victim of domestic abuse from obtaining his or her records, including medical records.

(3) An insurer that takes an action that adversely affects an insured or an applicant who is a victim of domestic abuse, shall demonstrate to the applicant or the insured, upon the written request of the insured or applicant, that such action is not based solely upon the domestic abuse status of the insured or the applicant but that the action is based on underwriting criteria related to the condition, property, or claim history of the insured or the applicant and that the decision to take such action was based on sound underwriting and actuarial principles related to actual or anticipated loss experience.

(4) An insurer that complies with this section and acts in good faith shall not be held civilly liable in any cause of action that may be brought because of compliance with this section.

(5) Nothing in this section shall be construed to alter or modify any policy conditions, exclusions, or limitations that are consistent with paragraphs (a), (b), and (c) of subsection (2) of this section and are clearly stated in the contract.

(6) Nothing in this section shall be construed to establish a protected class for victims of domestic abuse.



§ 10-3-1105. Favored agent or insurer - coercion of debtors

(1) No person may:

(a) Require, as a condition precedent to the lending of money, or extension of credit, or to entering into any lease transaction, or any renewal of any of them, that the person to whom such money or credit is extended, or the lessee, or the person whose obligation the creditor is to acquire or finance negotiate any policy or contract of insurance through a particular insurer or group of insurers or agent or broker or group of agents or brokers;

(b) Unreasonably disapprove the insurance policy provided by a borrower or lessee for the protection of the property securing the credit, or lien, or which is the subject of the lease. For the purposes of this paragraph (b), disapproval shall be deemed unreasonable if it is not based solely on reasonable standards uniformly applied, relating to the extent of coverage required and the financial soundness and the services of an insurer. Such standards shall not discriminate against any particular type of insurer, nor shall such standards call for the disapproval of an insurance policy because such policy contains coverage in addition to that required; or

(c) Require directly or indirectly that any borrower, mortgagor, purchaser, insurer, broker, or agent pay a separate charge in connection with the handling of any insurance policy required as security for a loan on real estate, or pay a separate charge to substitute the insurance policy of one insurer for that of another. The provisions of this paragraph (c) shall not apply to the interest which may be charged on premium loans or premium advancements in accordance with the security instrument.

(2) The commissioner may investigate the affairs of any person to whom this section applies to determine whether such person has violated the provisions of this section. If a violation of this section is found, the person in violation shall be subject to the same procedures and penalties as are applicable to other provisions of this part 11.

(3) For the purposes of this section, "person" includes any individual, corporation, association, partnership, or other legal entity.



§ 10-3-1106. Power of commissioner

The commissioner shall have power to examine and investigate into the affairs of every person engaged in the business of insurance in this state in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by this part 11.



§ 10-3-1107. Hearings

Whenever the commissioner has reason to believe that any person has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice, whether defined or reasonably implied in this part 11, or has violated any other provision of this title or any rule or lawful order of the commissioner and that a proceeding by the commissioner in respect thereto would be to the interest of the public, the commissioner shall proceed as provided in article 4 of title 24, C.R.S. Any final action by the commissioner pursuant to this section shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-3-1108. Orders

(1) If, after a hearing conducted under section 10-3-1107, the commissioner determines that the person charged has engaged in an unfair method of competition or an unfair or deceptive act or practice or has violated any other provision of this title or any rule or lawful order of the commissioner, the commissioner shall reduce the findings to writing and shall issue and cause to be served on such person a copy of such findings and an order requiring such person to cease and desist from engaging in such method of competition, act, practice, or violation, and, except in the case of an act or practice that is not a violation of any specific provision of this title or any specific rule or lawful order of the commissioner, the commissioner may, at his or her discretion, order any one or more of the following:

(a) Payment of a monetary penalty of not more than three thousand dollars for each act or violation but not to exceed an aggregate penalty of thirty thousand dollars, unless such person, being an insurer, knew or reasonably should have known he or she was in violation of this part 11, in which case the penalty shall not be more than thirty thousand dollars for each act or violation, but not to exceed an aggregate penalty of seven hundred fifty thousand dollars annually;

(b) Suspension or revocation of the person's license if he knew or reasonably should have known he was in violation of the provisions of this part 11; or

(c) Payment of a contractual claim to an insured or beneficiary pursuant to an insurance policy if the commissioner finds that the violation of this part 11 caused the failure to pay the claim, which amount shall be determined by the commissioner at the hearing based on the testimony and evidence presented. This paragraph (c) shall not apply during the pendency of any civil action seeking a declaratory judgment concerning such claims.

(2) Any order issued by the commissioner pursuant to paragraph (c) of subsection (1) of this section may be appealed to the district court, whereupon the matter shall be tried de novo by the district court.



§ 10-3-1109. Penalty for violation of cease-and-desist orders

(1) Any person who violates a cease-and-desist order of the commissioner issued under section 10-3-1108, and while such order is in effect, may, after notice and hearing and upon order of the commissioner, be subject, at the discretion of the commissioner, to any one or more of the following:

(a) A monetary penalty of not more than ten thousand dollars for each and every act or violation of an insurer; or a monetary penalty of not more than five hundred dollars for each and every act or violation of an individual;

(b) Suspension or revocation of such person's license.



§ 10-3-1110. Rules

(1) The commissioner may, after notice and hearing, as provided in article 4 of title 24, C.R.S., promulgate reasonable rules and regulations as are necessary or proper to identify specific methods of competition or acts or practices which are prohibited by sections 10-3-1104 and 10-3-1105.

(2) The commissioner may, after notice and hearing, as provided in article 4 of title 24, C.R.S., promulgate rules with respect to the payment of benefits under group and individual contracts of property or casualty coverage, issued by organizations authorized to do business in this state under the provisions of article 4 of this title; except that, to the extent that a provision of this subsection (2) conflicts with section 10-4-642, as enacted by senate bill 04-125, enacted at the second regular session of the sixty-fourth general assembly, the provisions of said section 10-4-642 shall govern. Such rules may establish a penalty payable to the claimant on benefit payments that are delayed more than sixty days after a valid and complete filing of the claim unless there is a reasonable dispute between the parties concerning such claim. Such penalty shall not exceed twenty dollars on claims of less than one hundred dollars or interest at a rate of eight percent annually on claims above one hundred dollars. In addition to such penalties payable to the claimant, the commissioner, after notice and hearing, may assess a civil penalty against any insurer of one hundred dollars per day for each day benefit payments are delayed more than sixty days after a valid and complete filing of the claim unless there is a reasonable dispute between the parties concerning such claim.

(3) (Deleted by amendment, L. 99, p. 1142, § 2, effective January 1, 2000.)



§ 10-3-1111. Provisions of part 11 additional to existing law

The powers vested in the commissioner by this part 11 shall be additional to any other powers to enforce any monetary or other penalties or forfeitures authorized by law with respect to the methods, acts, and practices declared in this part 11 to be unfair or deceptive.



§ 10-3-1112. Immunity from prosecution

(1) If any person asks to be excused from attending and testifying or from producing any books, papers, records, correspondence, or other documents at any hearing on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture and, notwithstanding, is directed to give such testimony or produce such evidence, he must comply with such direction; but he shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he may testify or produce evidence pursuant thereto; and no testimony so given or evidence so produced shall be received against him upon any criminal action, investigation, or proceeding. No such individual so testifying may be exempt from prosecution or punishment for perjury in the first degree committed by him while so testifying, and the testimony or evidence so given or produced shall be admissible against him upon any criminal action, investigation, or proceeding concerning such perjury; nor may he be exempt from the refusal, revocation, or suspension of any license, permission, or authority conferred, or to be conferred, pursuant to the insurance law of this state.

(2) Any such individual may execute, acknowledge, and file in the office of the commissioner a statement expressly waiving such immunity or privilege in respect to any transaction, matter, or thing specified in such statement and thereupon the testimony of such person or such evidence in relation to such transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise, and if so received or produced such individual shall not be entitled to any immunity or privilege on account of any testimony he may so give or evidence so produced.



§ 10-3-1113. Information to trier of fact in civil actions

(1) In any civil action for damages founded upon contract, or tort, or both against an insurance company, the trier of fact may be instructed that the insurer owes its insured the duty of good faith and fair dealing, which duty is breached if the insurer delays or denies payment without a reasonable basis for its delay or denial.

(2) Under a policy of liability insurance, the determination of whether the insurer's delay or denial was reasonable shall be based on whether the insurer's delay or denial was negligent.

(3) Under a policy of first-party insurance, the determination of whether the insurer's delay or denial was reasonable shall be based on whether the insurer knew that its delay or denial was unreasonable or whether the insurer recklessly disregarded the fact that its delay or denial was unreasonable.

(4) In determining whether an insurer's delay or denial was reasonable, the jury may be instructed that willful conduct of the kind set forth in section 10-3-1104 (1)(h)(I) to (1)(h)(XIV) is prohibited and may be considered if the delay or denial and the claimed injury, damage, or loss was caused by or contributed to by such prohibited conduct.



§ 10-3-1114. Construction of part 11

Except as provided in sections 10-3-1115 and 10-3-1116, nothing in this part 11 shall be construed to create a private cause of action based on alleged violations of this part 11 or to abrogate any common law contract or tort cause of action.



§ 10-3-1115. Improper denial of claims - prohibited - definitions - severability

(1) (a) A person engaged in the business of insurance shall not unreasonably delay or deny payment of a claim for benefits owed to or on behalf of any first-party claimant.

(b) For the purposes of this section and section 10-3-1116:

(I) "First-party claimant" means an individual, corporation, association, partnership, or other legal entity asserting an entitlement to benefits owed directly to or on behalf of an insured under an insurance policy. "First-party claimant" includes a public entity that has paid a claim for benefits due to an insurer's unreasonable delay or denial of the claim.

(II) "First-party claimant" does not include:

(A) A nonparticipating provider performing services; or

(B) A person asserting a claim against an insured under a liability policy.

(2) Notwithstanding section 10-3-1113 (3), for the purposes of an action brought pursuant to this section and section 10-3-1116, an insurer's delay or denial was unreasonable if the insurer delayed or denied authorizing payment of a covered benefit without a reasonable basis for that action.

(3) If any provision of this section or its application to any person or circumstance is held illegal, invalid, or unenforceable, no other provisions or applications of this section shall be affected that can be given effect without the illegal, invalid, or unenforceable provision or application, and to this end the provisions of this section are severable.

(4) The general assembly declares that this section is a law regulating insurance.

(5) This section and section 10-3-1116 shall not apply to insurance issued in compliance with the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S.

(6) This section and section 10-3-1116 shall not apply to title insurance issued pursuant to article 11 of this title or to life insurance issued pursuant to article 7 of this title.

(7) The provisions of this section and section 10-3-1116 do not apply to any claim payment that is delayed or denied because of the insurer's participation in the child support enforcement mechanism established in section 26-13-122.7, C.R.S.



§ 10-3-1116. Remedies for unreasonable delay or denial of benefits - required contract provision - frivolous actions - severability

(1) A first-party claimant as defined in section 10-3-1115 whose claim for payment of benefits has been unreasonably delayed or denied may bring an action in a district court to recover reasonable attorney fees and court costs and two times the covered benefit.

(2) An insurance policy, insurance contract, or plan that is issued in this state that offers health or disability benefits shall not contain a provision purporting to reserve discretion to the insurer, plan administrator, or claim administrator to interpret the terms of the policy, contract, or plan or to determine eligibility for benefits.

(3) An insurance policy, insurance contract, or plan that is issued in this state shall provide that a person who claims health, life, or disability benefits, whose claim has been denied in whole or in part, and who has exhausted his or her administrative remedies shall be entitled to have his or her claim reviewed de novo in any court with jurisdiction and to a trial by jury.

(4) The action authorized in this section is in addition to, and does not limit or affect, other actions available by statute or common law, now or in the future. Damages awarded pursuant to this section shall not be recoverable in any other action or claim.

(5) If the court finds that an action brought pursuant to this section was frivolous as provided in article 17 of title 13, C.R.S., the court shall award costs and attorney fees to the defendant in the action.

(6) If any provision of this section or its application to any person or circumstance is held illegal, invalid, or unenforceable, no other provisions or applications of this section shall be affected that can be given effect without the illegal, invalid, or unenforceable provision or application, and to this end the provisions of this section are severable.

(7) The general assembly declares that this section is a law regulating insurance.






Part 12 - Systems for Holding and Transferring Securities

§ 10-3-1201. Legislative declaration

The purpose of section 10-3-210 (2) and this part 12 is to authorize domestic insurance companies to utilize modern systems for holding and transferring securities without physical delivery of securities certificates, subject to appropriate regulations of the commissioner.



§ 10-3-1202. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Clearing corporation" has the meaning ascribed to it in section 4-8-102 (a)(5), C.R.S.; except that, with respect to a security issued by an institution organized or existing under the laws of any foreign country or a security used to meet the deposit requirements pursuant to the laws of a foreign country as a condition of doing business therein, "clearing corporation" includes a corporation which is organized or existing under the laws of any foreign country and which is legally qualified under such laws to effect transactions in securities by computerized book-entry.

(2) "Direct participant" means a bank or trust company or other institution which maintains an account in its name in a clearing corporation and through which an insurance company participates in a clearing corporation.

(3) "Federal reserve book-entry system" means the computerized system sponsored by the United States department of the treasury and certain agencies and instrumentalities of the United States for holding and transferring securities of the United States government and such agencies and instrumentalities, respectively, in federal reserve banks through banks which are members of the federal reserve system or which otherwise have access to such computerized system.

(4) "Member bank" means a national bank, state bank, or trust company which is a member of the federal reserve system and through which an insurance company participates in the federal reserve book-entry system.

(5) "Security" has any of the meanings specified in section 4-8-102 (a)(15), C.R.S.



§ 10-3-1203. Book-entry system

(1) Notwithstanding any provision of law, a domestic insurance company may deposit or arrange for the deposit of securities held in or purchased for its general account and its separate accounts in a clearing corporation or the federal reserve book-entry system. When securities are deposited with a clearing corporation, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other securities deposited with such clearing corporation by any person, regardless of the ownership of such securities, and certificates representing securities of small denominations may be merged into one or more certificates of larger denominations. The records of any member bank through which an insurance company holds securities in the federal reserve book-entry system and the records of any custodian banks through which an insurance company holds securities in a clearing corporation shall, at all times, show that such securities are held for such insurance company and for which accounts thereof. Ownership of, and other interests in, such securities may be transferred by bookkeeping entry on the books of such clearing corporation or in the federal reserve book-entry system without, in either case, physical delivery of certificates representing such securities.

(2) The commissioner is authorized to promulgate rules and regulations governing the deposit by insurance companies of securities with clearing corporations and in the federal reserve book-entry system.






Part 13 - Model Quality Replacement Parts Act

§ 10-3-1301. Short title

This part 13 shall be known and may be cited as the "Model Quality Replacement Parts Act".



§ 10-3-1302. Legislative declaration

The general assembly declares that the purpose of this article is to recognize the use of replacement automobile crash parts by requiring disclosure when any use is proposed of a nonoriginal equipment replacement crash part, and by requiring that the manufacturer of any such replacement crash part be adequately identified.



§ 10-3-1303. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Insurer" means every person engaged as principal, indemnitor, surety, or contractor in the business of making contracts of insurance, and any person authorized to represent an insurer with respect to a claim.

(2) "Nonoriginal equipment replacement crash part" means a replacement crash part which is not supplied by the manufacturer of the motor vehicle on which the part is used.

(3) "Replacement crash part" means a replacement for any of the nonmechanical sheet metal or plastic parts which generally constitute the exterior of a motor vehicle, including inner and outer panels.



§ 10-3-1304. Identification of parts

Any nonoriginal equipment replacement crash part supplied for use in this state shall have the name or trademark of the manufacturer affixed to or inscribed on it. Such name or trademark shall be placed so as to be visible after installation of the part whenever practicable.



§ 10-3-1305. Disclosure

No insurer shall specify the use of nonoriginal equipment replacement crash parts in the repair of an insured's motor vehicle without disclosing the intended use of such parts to the insured. In all instances where nonoriginal equipment replacement crash parts are intended for use by an insurer, the written estimate shall clearly identify each such part as being a nonoriginal equipment replacement crash part, and a disclosure document containing the following information in ten-point type or larger type shall appear on or be attached to the insured's copy of the estimate: "This estimate has been prepared based on the use of one or more crash parts supplied by a source other than the manufacturer of your motor vehicle. Warranties, if any, applicable to these replacement crash parts are provided by the parts manufacturer or distributor rather than by the manufacturer of your vehicle."



§ 10-3-1306. Unfair and deceptive acts

A violation of or noncompliance with any provision of this part 13 shall be an unfair method of competition and unfair or deceptive act or practice in the business of insurance subject to the provisions of part 11 of this article.



§ 10-3-1307. Liability

Nothing in this part 13 shall affect either rights, defenses, or liabilities of parties otherwise available at law regarding damages or injuries arising from the use of replacement crash parts.






Part 14 - Model Risk Retention Act

§ 10-3-1401. Short title

This part 14 shall be known and may be cited as the "Model Risk Retention Act".



§ 10-3-1402. Purpose

The purpose of this part 14 is to authorize the commissioner to regulate the formation or operation, or both, of risk retention groups and purchasing groups in this state formed pursuant to the provisions of the federal "Liability Risk Retention Act of 1986", to the extent permitted by such federal law.



§ 10-3-1403. Authority of commissioner

The commissioner may establish, and from time to time amend, such regulations as are necessary to enable the commissioner to regulate risk retention groups and purchasing groups in this state to the extent permitted by the federal "Liability Risk Retention Act of 1986" and pursuant to the provisions of the laws of the state of Colorado.






Part 15 - Own Risk and Solvency Assessment (Orsa)

§ 10-3-1501. Purpose and scope - applicability - legislative declaration

(1) The purpose of this part 15 is to provide the requirements for maintaining a risk management framework and completing an own risk and solvency assessment (ORSA) and provide guidance and instructions for filing an ORSA summary report with the commissioner.

(2) The requirements of this part 15 apply to all insurers domiciled in this state unless exempt pursuant to section 10-3-1506.

(3) The general assembly finds and declares that the ORSA summary report will contain confidential and sensitive information related to an insurer's or insurance group's identification of risks material and relevant to the insurer or insurance group filing the report. This information will include proprietary and trade secret information that has the potential for harm and competitive disadvantage to the insurer or insurance group if the information is made public. It is the intent of the general assembly that the ORSA summary report be a confidential document filed with the commissioner, be shared only as stated in this part 15 and to assist the commissioner in the performance of his or her duties, and not be subject to public disclosure.



§ 10-3-1502. Definitions

As used in this part 15, unless the context otherwise requires:

(1) "Insurance group" means, for the purpose of conducting an ORSA, those insurers and affiliates included within an insurance holding company system as defined in section 10-3-801 (5).

(2) "Insurer" has the same meaning as set forth in section 10-3-801 (6) and includes any political subdivision of the state created pursuant to article 45 of title 8, C.R.S.

(3) "NAIC" or "national association of insurance commissioners" means the organization of insurance regulators from the fifty states, the District of Columbia, and the four United States territories.

(4) "ORSA guidance manual" means the current version of the Own Risk and Solvency Assessment Guidance Manual developed and adopted by the NAIC and as amended from time to time. A change in the ORSA guidance manual is effective on the January 1 following the calendar year in which the change is adopted by the NAIC.

(5) "ORSA summary report" means a confidential, high-level summary of an insurer's or insurance group's ORSA.

(6) "Own risk and solvency assessment" or "ORSA" means a confidential internal assessment, appropriate to the nature, scale, and complexity of an insurer or insurance group, conducted by that insurer or insurance group of the material and relevant risks associated with the insurer's or insurance group's current business plan and the sufficiency of capital resources to support those risks.



§ 10-3-1503. Risk management framework

An insurer shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing, and reporting on its material and relevant risks. This requirement may be satisfied if the insurance group of which the insurer is a member maintains a risk management framework applicable to the operations of the insurer.



§ 10-3-1504. ORSA requirement

Subject to section 10-3-1506, an insurer, or the insurance group of which the insurer is a member, shall regularly conduct an ORSA consistent with a process comparable to the ORSA guidance manual. The ORSA must be conducted no less than annually but also at any time when there are significant changes to the risk profile of the insurer or the insurance group of which the insurer is a member.



§ 10-3-1505. ORSA summary report

(1) Upon the commissioner's request, and no more than once each year, an insurer shall submit to the commissioner an ORSA summary report or any combination of reports that together contain the information described in the ORSA guidance manual, applicable to the insurer or the insurance group of which it is a member or to both the insurer and insurance group. Notwithstanding any request from the commissioner, if the insurer is a member of an insurance group, the insurer shall submit the report required by this section if the commissioner is the lead state commissioner of the insurance group as determined by the procedures within the financial analysis handbook adopted by the NAIC.

(2) The report shall include a signature of the insurer's or insurance group's chief risk officer or other executive having responsibility for the oversight of the insurer's enterprise risk management process, attesting to the best of his or her belief and knowledge that the insurer applies the enterprise risk management process described in the ORSA summary report and that a copy of the report has been provided to the insurer's board of directors or the appropriate committee of the board of directors.

(3) An insurer may comply with subsection (1) of this section by providing the most recent and substantially similar report provided by the insurer or another member of an insurance group of which the insurer is a member to the commissioner of another state or to a supervisor or regulator of a foreign jurisdiction, if that report provides information that is comparable to the information described in the ORSA guidance manual. Any report in a language other than English must be accompanied by a translation of that report into the English language.



§ 10-3-1506. Exemption

(1) An insurer is exempt from the requirements of this part 15 if:

(a) The insurer has annual direct written and unaffiliated assumed premium, including international direct and assumed premium, but excluding premiums reinsured with the federal crop insurance corporation and national flood insurance program, less than five hundred million dollars; and

(b) The insurance group of which the insurer is a member has annual direct written and unaffiliated assumed premium, including international direct and assumed premium, but excluding premiums reinsured with the federal crop insurance corporation and national flood insurance program, less than one billion dollars.

(2) If an insurer qualifies for exemption under paragraph (a) of subsection (1) of this section, but the insurance group of which the insurer is a member does not qualify for exemption under paragraph (b) of subsection (1) of this section, then the ORSA summary report required under section 10-3-1505 must include every insurer within the insurance group. This requirement may be satisfied by the submission of more than one ORSA summary report for any combination of insurers if any combination of reports includes every insurer within the insurance group.

(3) If an insurer does not qualify for exemption under paragraph (a) of subsection (1) of this section, but the insurance group of which it is a member qualifies for exemption under paragraph (b) of subsection (1) of this section, then the only ORSA summary report required under section 10-3-1505 is the report applicable to that insurer.

(4) An insurer that does not qualify for exemption under subsection (1) of this section may apply to the commissioner for a waiver from the requirements of this part 15 based upon unique circumstances. In deciding whether to grant the insurer's request for waiver, the commissioner may consider the type and volume of business written, ownership and organizational structure, and any other factor the commissioner considers relevant to the insurer or insurance group of which the insurer is a member. If the insurer is part of an insurance group with insurers domiciled in more than one state, the commissioner shall coordinate with the lead state commissioner and with the other domiciliary commissioners in considering whether to grant the insurer's request for a waiver.

(5) Notwithstanding the exemptions provided in this section:

(a) The commissioner may require that an insurer maintain a risk management framework, conduct an ORSA, and file an ORSA summary report based on unique circumstances including the type and volume of business written, ownership and organizational structure, federal agency requests, and international supervisor requests;

(b) The commissioner may require that an insurer maintain a risk management framework, conduct an ORSA, and file an ORSA summary report if the insurer has risk-based capital for a company action level event as set forth in the applicable rules promulgated by the commissioner relating to insurers' risk-based capital, meets one or more of the standards of an insurer deemed to be in hazardous financial condition as defined in the applicable rules promulgated by the commissioner to define standards and the commissioner's authority for companies deemed to be in hazardous financial condition, or otherwise exhibits qualities of a troubled insurer as determined by the commissioner.

(6) If an insurer that qualifies for an exemption under subsection (1) of this section subsequently no longer qualifies for that exemption due to changes in premium as reflected in the insurer's most recent annual statement or in the most recent annual statements of the insurers within the insurance group of which the insurer is a member, the insurer has one year after the year the threshold is exceeded to comply with the requirements of this part 15.



§ 10-3-1507. Contents of ORSA summary report

(1) The ORSA summary report must be prepared to be consistent with the ORSA guidance manual, subject to the requirements of subsection (2) of this section. Documentation and supporting information must be maintained and made available upon examination or upon request of the commissioner.

(2) The review of the ORSA summary report and any additional requests for information must be made using similar procedures currently used in the analysis and examination of multistate or global insurers and insurance groups.



§ 10-3-1508. Confidentiality

(1) Documents, materials, or other information, including the ORSA summary report, in the possession or control of the division of insurance that are obtained by, created by, or disclosed to the commissioner or any other person under this part 15, are recognized by this state as being proprietary and containing trade secrets. All documents, materials, or other information, including the ORSA summary report, are confidential by law and privileged; are not subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., or other open records, freedom of information, sunshine, or other similar law of this state; are not subject to subpoena; and are not subject to discovery or admissible in evidence in any private civil action. However, the commissioner may use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's official duties. The commissioner shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer.

(2) Neither the commissioner nor any person who received documents, materials, or other ORSA-related information, through examination or otherwise, while acting under the authority of the commissioner or with whom such documents, materials, or other information are shared pursuant to this part 15 is permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (1) of this section.

(3) In order to assist in the performance of the commissioner's regulatory duties, the commissioner:

(a) May, upon request, share documents, materials, or other ORSA-related information, including the confidential and privileged documents, materials, or information subject to subsection (1) of this section, including proprietary and trade-secret documents and materials, with other state, federal, and international financial regulatory agencies, including members of any supervisory college as defined in section 10-3-807, with the NAIC and with any third-party consultants designated by the commissioner, if the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality; and

(b) May receive documents, materials, or other ORSA-related information, including otherwise confidential and privileged documents, materials, or information, including proprietary and trade-secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of any supervisory college as defined in section 10-3-807, and from the NAIC, and shall maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information;

(c) Shall enter into a written agreement with the NAIC or a third-party consultant governing sharing and use of information provided pursuant to this part 15, consistent with this subsection (3), which agreement must:

(I) Specify procedures and protocols regarding the confidentiality and security of information shared with the NAIC or a third-party consultant pursuant to this part 15, including procedures and protocols for sharing by the NAIC with other state regulators from states in which the insurance group has domiciled insurers. The agreement must provide that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA-related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality.

(II) Specify that ownership of information shared with the NAIC or a third-party consultant pursuant to this part 15 remains with the commissioner and that the NAIC's or third-party consultant's use of the information is subject to the direction of the commissioner;

(III) Prohibit the NAIC or third-party consultant from storing the information shared pursuant to this part 15 in a permanent database after the underlying analysis is completed;

(IV) Require prompt notice be given to an insurer whose confidential information in the possession of the NAIC or a third-party consultant pursuant to this part 15 is subject to a request or subpoena to the NAIC or third-party consultant for disclosure or production;

(V) Require the NAIC or a third-party consultant to consent to intervention by an insurer in any judicial or administrative action in which the NAIC or third-party consultant may be required to disclose confidential information about the insurer shared with the NAIC or third-party consultant pursuant to this part 15; and

(VI) In the case of an agreement involving a third-party consultant, provide for the insurer's written consent.

(4) The sharing of information and documents by the commissioner under this part 15 does not constitute a delegation of regulatory authority or rule-making, and the commissioner is solely responsible for the administration, execution, and enforcement of this part 15.

(5) No waiver of any applicable privilege or claim of confidentiality in the documents, proprietary and trade-secret materials, or other ORSA-related information may occur as a result of disclosure of such ORSA-related information or documents to the commissioner under this section or as a result of sharing as authorized in this part 15.

(6) Documents, materials, or other information in the possession or control of the NAIC or a third-party consultant under this part 15 is confidential by law and privileged; is not subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., or other open records, freedom of information, sunshine, or other similar law of this state; is not subject to subpoena; and is not subject to discovery or admissible in evidence in any private civil action.



§ 10-3-1509. Sanctions

Any insurer failing, without just cause, to timely file the ORSA summary report as required in this part 15 shall, after notice and hearing, pay a penalty of two hundred dollars for each day's delay. The maximum penalty under this section is twenty-five thousand dollars. The commissioner may reduce the penalty if the insurer demonstrates to the commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.



§ 10-3-1510. Rules

The commissioner may, upon notice and opportunity for all interested persons to be heard, issue rules and orders as are necessary to carry out this part 15.



§ 10-3-1511. Effective date

The requirements of this part 15 are effective beginning with calendar year 2017. The first required filing of the ORSA summary report is in 2017 as specified in section 10-3-1505. An insurer that has maintained a risk management framework consistent with the requirements of this part 15 in calendar year 2016 may, but is not required to, file its ORSA summary report in 2016, and such report will be confidential as specified in section 10-3-1508.









Article 3.5 - Certified Capital Companies

§ 10-3.5-101. Short title

This article shall be known and may be cited as the "Certified Capital Company Act".



§ 10-3.5-102. Legislative declaration

(1) The primary purpose of the "Certified Capital Company Act" is to provide assistance in the formation of new businesses and the expansion of existing businesses that create jobs in the state by providing an incentive for insurance companies to invest in certified capital companies.

(2) The general assembly hereby:

(a) Finds that the legislative audit committee of the general assembly has evaluated the implementation of the "Certified Capital Company Act" pursuant to Senate Joint Resolution 03-050, enacted at the first regular session of the sixty-fourth general assembly;

(b) Determines that the allocation of premium tax credits under the "Certified Capital Company Act" that was to be made after January 31, 2004, has been repealed and reallocated pursuant to the provisions of Senate Bill 04-106 and House Bill 04-1206, enacted at the second regular session of the sixty-fourth general assembly, which leaves only those premium tax credits allocated before January 31, 2004, remaining subject to the "Certified Capital Company Act"; and

(c) Declares that:

(I) The "Certified Capital Company Act" should be modified to more efficiently and effectively achieve the purposes for which it was enacted, in particular by amending the method by which the office of economic development calculates certified capital companies' internal rate of return to address ambiguities and weaknesses in current law; and

(II) Those purposes are best served by prospectively amending the "Certified Capital Company Act" pursuant to Senate Bill 04-247 and House Bill 04-1190, enacted at the second regular session of the sixty-fourth general assembly. No provision of this article shall be construed to retrospectively modify any existing statutory, regulatory, or contractual obligation.



§ 10-3.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) (a) "Affiliate", with respect to a certified capital company or insurance company, means:

(I) Any person who, directly or indirectly, beneficially owns (whether through rights, options, convertible interests, or otherwise), controls, or holds power to vote fifteen percent or more of the outstanding voting securities or other voting ownership interests of the certified capital company or insurance company, as applicable;

(II) Any person, fifteen percent or more of whose outstanding voting securities or other voting ownership interests are directly or indirectly beneficially owned (whether through rights, options, convertible interests, or otherwise), controlled, or held with power to vote by the certified capital company or insurance company, as applicable;

(III) Any person who, directly or indirectly, controls, is controlled by, or is under common control with the certified capital company or insurance company, as applicable;

(IV) A partnership in which the certified capital company or insurance company, as applicable, is a general partner; or

(V) Any person who is an officer, director, employee, or agent of the certified capital company or insurance company, as applicable, or an immediate family member of such officer, director, employee, or agent.

(b) Notwithstanding paragraph (a) of this subsection (1), an investment by a certified investor in a certified capital company pursuant to an allocation of premium tax credits in accordance with section 10-3.5-106 shall not cause such certified capital company to become an affiliate of such certified investor.

(2) "Allocation date" means the date on which the office allocates premium tax credits to the certified investors of a certified capital company.

(3) "Certified capital" means an amount of cash that:

(a) Is invested by a certified investor in a certified capital company; and

(b) Fully funds the purchase price of either or both the certified investor's equity interest in the certified capital company or a qualified debt instrument issued by the certified capital company.

(4) "Certified capital company" means a partnership, corporation, trust, or limited liability company, organized on a for-profit basis, that has its principal office located or is headquartered in Colorado, that has as its primary business activity the investment of cash in qualified businesses or qualified rural businesses, and that is certified by the office as meeting the criteria of this article.

(5) "Certified investor" means any insurance company that contributes certified capital pursuant to an allocation of premium tax credits as set forth in section 10-3.5-106.

(6) "Designated rural county" means any county, but not any city and county, in this state that, as of June 9, 2001, has a population of not more than one hundred fifty thousand people and, if the county's population exceeds twenty thousand people, that has a growth rate that does not exceed the statewide average for the period 1990-2000 by more than twenty-five percent as defined in the two most recent decennial censuses.

(7) "Distressed urban community" means any county or portion of a county in this state as defined by the office.

(8) "Office" means the Colorado office of economic development, created in section 24-48.5-101, C.R.S.

(9) "Person" means any natural person or entity, including without limitation a corporation, general or limited partnership, trust, or limited liability company.

(10) "Premium tax credit allocation claim" means a claim for allocation of premium tax credits prepared and executed by a certified investor on a form provided by the office and filed by a certified capital company with the office. The form shall indicate whether the premium tax credit allocation claim is for an allocation of premium tax credits pursuant to section 10-3.5-106 (2)(a)(I) or (2)(a)(II) and shall include an affidavit of the certified investor pursuant to which such certified investor shall become legally bound and irrevocably committed to make an investment of certified capital in a certified capital company in the amount allocated, even if such amount is less than the amount of the claim, subject only to the receipt of an allocation pursuant to section 10-3.5-106.

(11) "Qualified business" means a business that:

(a) Meets all of the following conditions as of the time of a certified capital company's first investment in the business if that investment occurred before May 27, 2004:

(I) It is headquartered in this state, and its principal business operations are located in this state;

(II) It is a small business concern as described in the small business size regulations of the United States small business administration, 13 CFR 121.201; and

(III) It is not a business predominantly engaged in professional services provided by accountants or lawyers.

(b) Subject to paragraph (c) of this subsection (11), meets all of the following conditions as of the time of a certified capital company's first investment in the business if that investment occurs on or after May 27, 2004:

(I) Either of the following:

(A) It is headquartered in this state, its principal business operations are located in this state, and the certified capital company has a reasonable expectation, based upon an affidavit of one of the principal officers of the business or other comparable evidence, that the business intends to preserve its headquarters and principal place of business in Colorado for at least three years after the qualified investment and that it will expend substantially all of the qualified investment within Colorado pursuant to criteria adopted by the office by rule. If a business meets some but not all of the criteria of this sub-subparagraph (A), the business may nevertheless be deemed to be a qualified business if the Colorado economic development commission determines that an investment of certified capital proposed by a certified capital company pursuant to this article will further the economic development of the state.

(B) It has entered into a contract with the certified capital company to comply, within ninety days after finalization of the contract, with sub-subparagraph (A) of this subparagraph (I), and the contract contains enforceable provisions requiring a return of any investment of certified capital if the business fails to so comply.

(II) It is a small business concern as described in the small business size regulations of the United States small business administration, 13 CFR 121.201; and

(III) It is not a business predominantly engaged in:

(A) Professional services provided by accountants, doctors, or lawyers;

(B) Banking or lending;

(C) Real estate development;

(D) Insurance;

(E) Oil and gas exploration;

(F) Direct gambling activities, which shall not include ancillary gambling equipment and other indirect gambling activities, as defined by the office; or

(G) Businesses that make loans to or invest in a certified capital company or an affiliate of a certified capital company or insurance company.

(c) Any business that is classified as a qualified business pursuant to paragraph (b) of this subsection (11) at the time of the first qualified investment in said business shall remain classified as a qualified business, may receive continuing qualified investments, and such continuing investments shall be qualified investments even though such business may not meet the definition of a qualified business at the time of such continuing investments; except that, unless otherwise determined by the economic development commission, such business shall not be eligible to receive further qualified investments if:

(I) It has relocated its headquarters or principal business operations outside of this state; or

(II) It has not expended substantially all of its prior qualified investments within Colorado pursuant to criteria adopted by the office by rule; except that this limitation shall not be deemed to either:

(A) Preclude the purchase of services or goods from outside of Colorado if such services are performed and such goods are used in Colorado; or

(B) Apply retroactively to disqualify a qualified investment previously approved by the office after the qualified investment has been made.

(12) "Qualified debt instrument" means a debt instrument issued by a certified capital company, at par value or a premium, with an original maturity date of at least five years after the date of issuance, a repayment schedule that is no faster than a level principal amortization over five years, and interest, distribution, or payment features that are not related to the profitability of the certified capital company or the performance of the certified capital company's investment portfolio.

(13) "Qualified distribution" means any distribution out of certified capital in connection with any of the following:

(a) Reasonable costs and expenses of forming, syndicating, and organizing the certified capital company, including reasonable and necessary fees paid for professional services, including, but not limited to, legal and accounting services, related to the formation of the certified capital company, and the cost of financing and insuring the obligations of the certified capital company;

(b) Reasonable costs and expenses of managing and operating the certified capital company, including an annual management fee in an amount that does not exceed two and one-half percent of certified capital; except that:

(I) No such cost or expense shall be paid to a certified investor or affiliate of a certified investor;

(II) No such cost or expense shall be paid for federal or state taxes, including penalties and interest related to state and federal income taxes, of the equity owners of a certified capital company resulting from a tax liability of the certified capital company; and

(III) Such costs and expenses in the aggregate shall not exceed five percent of certified capital in any one year;

(c) Reasonable and necessary fees in accordance with industry custom for professional services, including but not limited to legal and accounting services, related to the operation of the certified capital company; except that such professional services shall not be construed to include litigation challenging the validity or effect of this article, lobbying, or governmental relations.

(d) (Deleted by amendment, L. 2004, p. 1, § 1, effective January 20, 2004.)

(14) (a) "Qualified investment" means the investment of cash by a certified capital company in a qualified business or qualified rural business for the purchase of any debt, debt participation, equity, or hybrid security, including a debt instrument or security that has the characteristics of debt but provides for conversion into equity or equity participation instruments, including, but not limited to, options or warrants; except that, with respect to all certified capital invested pursuant to an allocation of tax credits pursuant to section 10-3.5-106 (2)(a)(I), the investment shall be made in a qualified rural business.

(b) Unless previously approved by the office based upon unique circumstances, a certified capital company shall not make a loan on or after May 27, 2004, to a qualified business or qualified rural business unless the business has received two written loan rejection letters from two different commercial banks that are federally or state chartered in Colorado and that make small business loans, at least one of which banks is a preferred or certified lender designated by the federal small business administration. Any such loan by a certified capital company shall not be made through or in connection with any guaranteed loan program. Additionally, a certified capital company shall not make a loan on or after May 27, 2004, to a qualified business or qualified rural business unless the state's revolving loan fund that covers the area where the business is located has declined the loan.

(15) "Qualified rural business" means a qualified business that has its principal business operations in a designated rural county.

(15.5) "Seed or early stage", in reference to a qualified business, means that the qualified business, at the time of the initial qualified investment, either:

(a) Had less than five hundred thousand dollars in total revenues for the fiscal year immediately preceding the initial qualified investment;

(b) Has received no more than one investment from a professional venture capital firm with funds raised from institutional investors; or

(c) Does not have positive operational cash flow for the fiscal year immediately preceding the initial qualified investment.

(16) "State premium tax liability" means any liability incurred by an insurance company under the provisions of sections 10-3-209 and 10-6-128, or, in the case of a repeal or reduction by the state of the liability imposed by section 10-3-209 or 10-6-128, any other tax liability imposed upon an insurance company by the state.



§ 10-3.5-104. Certification - fees

(1) The office shall establish by rule the procedures for making an application to become a certified capital company.

(2) An applicant shall:

(a) File an application with the office;

(b) Pay a nonrefundable application fee of seven thousand five hundred dollars at the time of filing the application;

(c) Have an equity capitalization at the time of seeking certification of five hundred thousand dollars or more in the form of unencumbered cash, marketable securities, or other liquid assets. The applicant shall submit as part of its application an audited balance sheet that contains an unqualified opinion of an independent certified public accountant issued not more than thirty-five days before the application date that states whether the applicant satisfies this equity capitalization requirement.

(d) Have at least two principals or at least two persons employed to manage the funds who each have at least two years of money management experience in the venture capital industry; except that an applicant that seeks to be certified with respect to premium tax credits to be allocated pursuant to section 10-3.5-106 (2)(a)(I) need only have at least two principals or at least two persons employed to manage the funds who each have at least two years of experience in either the venture capital or investment banking industry.

(3) The office shall verify whether the applicant meets the requirements of subsection (2) of this section.

(4) Any offering material involving the sale of securities of the certified capital company shall include the following statement:

By authorizing the formation of a certified capital company, the state does not

necessarily endorse the quality of management or the potential for earnings of

such company and is not liable for damages or losses to a certified investor in

the company. Use of the word "certified" in an offering does not constitute a recommendation or endorsement of the investment by the Colorado office of economic development. If any applicable provisions of the "Certified Capital Company Act" are violated, the state may require forfeiture of unused premium tax credits and repayment of used premium tax credits.

(5) The office shall stamp applications for certification with the date and time of receipt. Within thirty days after receipt of an application, the office shall issue the certification or refuse the certification and communicate in detail to the applicant the grounds for the refusal, including suggestions for the removal of such grounds. The office shall review and approve or reject applications in the order submitted, treating all applications received on the same day as being received simultaneously; except that an application that is incomplete or for which additional information is requested by the office shall be treated as having been received on the date originally submitted only if the applicant submits the additional information within fifteen days after the office's request. The deadline for review may be extended by the office an additional ten days. The certification issued by the office shall indicate whether the certification is applicable only to credits to be allocated pursuant to section 10-3.5-106 (2)(a)(I).

(6) (a) No insurance company or affiliate of an insurance company shall, directly or indirectly:

(I) Beneficially own, whether through rights, options, convertible interests, or otherwise, fifteen percent or more of the voting securities or other voting ownership interests of a certified capital company;

(II) Manage a certified capital company; or

(III) Control the direction of investments for a certified capital company.

(b) A certified capital company may obtain a guaranty, indemnity, bond, insurance policy, or other payment undertaking for the benefit of its certified investors from any entity; except that in no case shall more than one certified investor of such certified capital company or affiliate of such certified investor be entitled to provide such guaranty, indemnity, bond, insurance policy, or other payment undertaking in favor of the certified investors of the certified capital company and its affiliates in this state.

(c) This subsection (6) shall not preclude a certified investor, insurance company, or other party from exercising its legal rights and remedies, including, without limitation, interim management of a certified capital company, in the event that a certified capital company is in default of its statutory obligations or its contractual obligations to such certified investor, insurance company, or other party.



§ 10-3.5-105. Premium tax credit

(1) Any certified investor that makes an investment of certified capital pursuant to an allocation of premium tax credits as set forth in section 10-3.5-106 shall, during the year of investment, earn a vested credit against state premium tax liability equal to one hundred percent of the certified investor's investment of certified capital. With respect to investments of certified capital made after January 31, 2002, but before January 31, 2004, a certified investor shall be entitled to take up to ten percent of the vested premium tax credit each year beginning in tax year 2003 and continuing thereafter for ten years or, if the credit is carried forward pursuant to subsection (2) of this section, until the credit is fully utilized.

(2) The credit to be applied against state premium tax liability in any one year shall not exceed the state premium tax liability of the certified investor for such taxable year. All unused credits against state premium tax liability may be carried forward for up to ten years from the date on which the credit may first be utilized.

(3) A certified investor claiming a credit against state premium tax liability earned through an investment in a certified capital company shall not be required to pay any additional or retaliatory tax as a result of claiming such credit.



§ 10-3.5-106. Aggregate limitations on credits

(1) (a) The aggregate amount of certified capital for which premium tax credits are allowed for all certified investors under this article shall not exceed the amount that would entitle all certified investors in certified capital companies to take aggregate credits of ten million dollars per year for ten years beginning in tax year 2003, which certified capital may be invested in certified capital companies no earlier than January 31, 2002. A certified capital company, on an aggregate basis together with its affiliates, shall not file premium tax credit allocation claims in excess of the maximum amount of certified capital for which premium tax credits may be allowed at the time of filing as provided in this subsection (1); except that a certified capital company whose certification is applicable only to credits to be allocated pursuant to subparagraph (I) of paragraph (a) of subsection (2) of this section shall not file premium tax credit allocation claims in excess of the maximum amount of certified capital for which premium tax credits may be allowed pursuant to such subparagraph (I) at the time of filing.

(b) (I) Subject to subparagraph (II) of this paragraph (b) and pursuant to rules promulgated by the office, one or more certified investors may claim up to ten million dollars of state premium tax credits annually for ten years beginning in tax year 2005 for investments occurring on or after April 1, 2004, of certified capital in one or more certified capital companies to be used for qualified investments. With regard to such investments:

(A) Twenty-five percent of certified capital for which premium tax credits are allowed shall be allocated to certified investors in certified capital companies for investments in qualified rural businesses in the order in which premium tax credit allocation claims that request an allocation of premium tax credits under this sub-subparagraph (A) are filed with the office by certified capital companies on behalf of their certified investors; and

(B) After the certified capital has been allocated pursuant to sub-subparagraph (A) of this subparagraph (I), seventy-five percent of certified capital for which premium tax credits are allowed shall be allocated to certified investors in certified capital companies in the order in which premium tax credit allocation claims that request an allocation of premium tax credits under this sub-subparagraph (B) are filed with the office by certified capital companies on behalf of their certified investors.

(II) (A) Notwithstanding any other requirement of this article, of the ten million dollars of tax credits that would otherwise be claimed annually for ten years beginning in tax year 2005 pursuant to this subsection (1), five million dollars shall not be claimed pursuant to this subsection (1) and an equivalent amount of credits may instead be claimed annually pursuant to part 2 of article 46 of title 24, C.R.S.; except that, if H.B. 04-1206 is enacted at the second regular session of the sixty-fourth general assembly, becomes law, and is subsequently declared to be unconstitutional by a final judgment that invalidates the tax credits enacted by such bill, the remaining five million dollars of tax credits that would otherwise be claimed pursuant to this subsection (1) annually for each of the remaining calendar years through 2014 shall not be claimed pursuant to this subsection (1), and a total of ten million dollars of tax credits may instead be claimed annually for each of the remaining calendar years through 2014 pursuant to part 2 of article 46 of title 24, C.R.S.

(B) Repealed.

(2) (a) With regard to investments to be made in certified capital companies no earlier than January 31, 2002, but prior to January 31, 2004:

(I) Twenty-five million dollars of certified capital for which premium tax credits are allowed shall be allocated to certified investors in certified capital companies in the order in which premium tax credit allocation claims that request an allocation of premium tax credits under this subparagraph (I) are filed with the office by certified capital companies on behalf of their certified investors; and

(II) After all twenty-five million dollars have been allocated pursuant to subparagraph (I) of this paragraph (a), seventy-five million dollars of certified capital for which premium tax credits are allowed shall be allocated to certified investors in certified capital companies in the order in which premium tax credit allocation claims that request an allocation of premium tax credits under this subparagraph (II) are filed with the office by certified capital companies on behalf of their certified investors.

(b) (Deleted by amendment, L. 2004, pp. 26, 46, § § 5, 5, effective March 4, 2004.)

(3) If two or more certified capital companies file premium tax credit allocation claims seeking an allocation of premium tax credits pursuant to the same subparagraph of paragraph (a) of subsection (2) of this section with the office on behalf of their respective certified investors on the same day and the sum of such premium tax credit allocation claims exceeds, in the aggregate, the maximum aggregate amount available under such particular subparagraph at the time of filing, the capital for which premium tax credits are allowed under such particular subparagraph shall be allocated among the certified investors on a pro rata basis. The pro rata allocation for any one certified investor shall bear the same relation to the maximum aggregate amount available under such particular subparagraph at the time of filing, as that certified investor's premium tax credit allocation claim under such particular subparagraph bears to the total of all premium tax credit allocation claims seeking an allocation of premium tax credits pursuant to the same subparagraph of paragraph (a) of subsection (2) of this section filed on behalf of all certified investors on the same day.

(4) Within five business days after the office receives a premium tax credit allocation claim filed by a certified capital company on behalf of one or more of its certified investors, the office shall notify the certified capital company of the amount of tax credits allocated to each of the certified investors in such certified capital company.

(5) If a certified capital company does not receive an investment of certified capital equaling the amount of premium tax credits allocated to a certified investor for which it filed a premium tax credit allocation claim within five business days after its receipt of notice of allocation, that portion of the premium tax credits allocated to such certified investor in the certified capital company shall be forfeited and the office shall reallocate the certified capital among the other certified investors in all certified capital companies that filed premium tax credit allocation claims under the same subparagraph under which the forfeited credits were allocated on a pro rata basis in accordance with subsection (3) of this section. The office is authorized to levy a fine of not more than fifty thousand dollars on any certified investor that does not invest the full amount of certified capital allocated by the office to such investor in accordance with the premium tax credit allocation claim filed on its behalf.

(6) The maximum amount of premium tax credit allocation claims that any one certified investor and its affiliates may file in one or more certified capital companies shall not exceed fifteen percent of the maximum aggregate amount available under subsection (1) of this section at the time of such filing; except that a certified investor that files a premium tax credit allocation claim for an investment in a certified capital company whose certification is applicable only to credits to be allocated pursuant to subparagraph (I) of paragraph (a) of subsection (2) of this section shall not file, on an aggregate basis with its affiliates, premium tax credit allocation claims in excess of the maximum amount of certified capital for which premium tax credits may be allowed pursuant to such subparagraph (I) at the time of filing.

(7) Unless its certification indicates otherwise, a certified capital company may file premium tax credit allocation claims on behalf of its certified investors pursuant to either or both of the subparagraphs of paragraph (a) of subsection (2) of this section. If the certified investors of a certified capital company are allocated premium tax credits pursuant to both subparagraphs of paragraph (a) of subsection (2) of this section, the requirements of this act shall apply to the certified capital invested pursuant to each such allocation on a separate and independent basis.



§ 10-3.5-107. Requirements for continuance of certification - fees

(1) To continue to be eligible for certification, a certified capital company shall make qualified investments according to the following schedule:

(a) Within the period ending three years after an allocation date, a certified capital company shall have made qualified investments cumulatively equal to at least thirty percent of the certified capital allocated to its certified investors on such allocation date.

(b) Within the period ending five years after an allocation date, a certified capital company shall have made qualified investments cumulatively equal to at least fifty percent of the certified capital allocated to its certified investors on such allocation date.

(2) The aggregate cumulative amount of all qualified investments made by the certified capital company from an allocation date shall be considered in the calculation of the percentage requirements under this article. For purposes of satisfying the percentage requirements of subsection (1) of this section only, a certified capital company that has raised certified capital pursuant to an allocation under section 10-3.5-106 (2)(a)(II) shall be deemed to have invested two dollars for every dollar actually invested in a qualified rural business or qualified business that has its principal business operations located in a distressed urban community from certified capital raised under such section. Any proceeds received from a qualified investment may be invested in another qualified investment and shall count toward any requirement in this article with respect to investments of certified capital.

(3) Any business that is classified as a qualified business or qualified rural business at the time of the first investment in said business by a certified capital company shall remain classified as a qualified business or qualified rural business, as applicable, may receive continuing investments from any certified capital company or any of its affiliates, and such continuing investments shall be qualified investments even though such business may not meet the definition of a qualified business or qualified rural business, as applicable, at the time of such continuing investments; except that:

(a) A business that is a qualified business or qualified rural business at the time of the first investment by a certified capital company in such business when such investment occurs on or after May 27, 2004, but that subsequently violates the requirements of section 10-3.5-103 (11)(b)(I) or (11)(c) within the first six months after such qualified investment shall not be deemed to be a qualified business or qualified rural business, as applicable, for purposes of subsection (1) of this section and section 10-3.5-109 (2)(a) only, and may not receive continuing investments from any certified capital company or any of its affiliates.

(b) An investment in a business that relocates either its headquarters or its principal business operations outside of Colorado after six months but less than three years after the initial qualified investment shall:

(I) Not be deemed to satisfy a requirement of section 10-3.5-109 (2)(a) if such requirement has not already been complied with and if the relocation occurred during the certified capital company's investment in the business; and

(II) Be deemed to continue to satisfy a requirement of section 10-3.5-109 (2)(a) that has already been complied with and paragraphs (a) and (b) of subsection (1) of this section.

(4) A certified capital company shall not:

(a) Invest more than fifteen percent of its total certified capital in any one qualified business or qualified rural business; or

(b) Own, through an initial qualified investment occurring on or after May 27, 2004, in aggregate total with a business that was organized by, is a franchisee of, or is an affiliate of, the certified capital company, more than forty-nine percent of any one qualified business or qualified rural business without the specific approval of the office; except that nothing in this paragraph (b) shall preclude a certified capital company from exercising any:

(I) Right or remedy upon a default by the qualified business pursuant to an investment contract; or

(II) Anti-dilution or preemptive rights it may have been granted in connection with an initial qualified investment that can be exercised upon an investment in the business by a party other than the certified capital company or an affiliate of the certified capital company.

(5) At its option, a certified capital company, before making a proposed investment in a specific business, may request from the office a written opinion that the business in which it proposes to invest should be considered a qualified business or qualified rural business, as applicable. Upon receiving such a request, the office shall have ten working days to determine whether the business meets the definition of a qualified business or qualified rural business, as applicable, and notify the certified capital company of its determination with an explanation of the determination. If the office fails to notify the certified capital company with respect to the proposed investment within such ten-working-day period, the business in which the certified capital company proposes to invest shall be deemed to be a qualified business or qualified rural business, as applicable. If the office determines that the business in which the certified capital company proposes to invest before May 27, 2004, does not meet all of the criteria set forth in section 10-3.5-103 (11)(a) or (15), as applicable, the office may nevertheless consider the business a qualified business or qualified rural business, as applicable, and approve the investment if the Colorado economic development commission determines that the proposed investment will further the economic development of the state.

(6) All certified capital not currently invested in qualified investments by the certified capital company shall be invested in:

(a) Cash that is deposited in a federally insured financial institution;

(b) Certificates of deposit in a federally insured financial institution;

(c) Investment securities that are obligations of the United States, its agencies, or instrumentalities or obligations that are guaranteed fully as to principal and interest by the United States;

(d) Debt instruments rated at least "AA" or its equivalent by a nationally recognized credit rating organization, or issued by, or guaranteed with respect to payment by, an entity whose unsecured indebtedness is rated at least "AA" or its equivalent by a nationally recognized credit rating organization, and that is not subordinated to other unsecured indebtedness of the issuer or the guarantor, as the case may be;

(e) Obligations of this state, any municipality in this state, or any political subdivision thereof;

(f) Interests in money market funds, the portfolios of which are limited to cash and obligations described in this subsection (6); or

(g) Any other investments approved in advance and in writing by the office.

(7) (a) As soon as practicable after the receipt of certified capital, each certified capital company shall provide the office with a copy of all documents relating to each certified investor's investment of certified capital and shall report the following to the office:

(I) The name of each certified investor from which the certified capital was received, including such certified investor's insurance premium tax identification number;

(II) The amount of each certified investor's investment of certified capital and premium tax credits; and

(III) The date on which the certified capital was received.

(b) On or before January 31 of each year, each certified capital company shall report the following to the office:

(I) The amount of the certified capital company's certified capital at the end of the immediately preceding year;

(II) Whether or not the certified capital company has invested more than fifteen percent of its total certified capital in any one business;

(III) All qualified investments that the certified capital company made during the previous calendar year; and

(IV) The location and number of new jobs that have been created due to the certified capital company's qualified investments during the previous twelve months and since the certified capital company's initial qualified investment.

(c) Annually, and within ninety days after the close of its fiscal year, each certified capital company shall provide to the office an audited financial statement that includes the opinion of an independent certified public accountant. The audit shall address the methods of operation and conduct of the business of the certified capital company to determine if the certified capital company is complying with this article and the rules set forth by the office and that the moneys received by the certified capital company have been invested as required within the time limits provided by subsection (1) of this section.

(d) On or before January 31 of each year, each certified capital company shall pay to the office a nonrefundable certification fee of five thousand dollars; except that no such fee shall be required within six months of the initial allocation date of a certified capital company.

(e) During each calendar year from 2003 to 2010, the office shall hold a meeting in each of five counties that have populations of no more than one hundred fifty thousand persons at which a representative from each certified capital company shall be present to review business plans from qualified businesses headquartered in those counties.



§ 10-3.5-108. Distributions - remittance of portion of proceeds

(1) Subject to section 10-3.5-109 (2)(a), a certified capital company may make qualified distributions at any time.

(2) (a) Subject to section 10-3.5-109 (2)(a) and paragraph (b) of this subsection (2), in order to make a distribution occurring on or after May 27, 2004, out of proceeds or gains from qualified investments, proceeds or gains from any other use of certified capital, equity capitalization contributions paid into the certified capital company on or after May 27, 2004, or certified capital allocated to its certified investors on a particular allocation date other than a qualified distribution or a distribution pursuant to paragraph (b) of this subsection (2), a certified capital company shall:

(I) Have made qualified investments in an amount cumulatively equal to:

(A) One hundred percent of the certified capital allocated to its certified investors on such allocation date and have met the six-month requirement stated in section 10-3.5-107 (3)(a); and

(B) At least one-third of the certified capital allocated to its certified investors under section 10-3.5-106 (2)(a)(II) in qualified businesses that are in the seed or early stage. Seed or early stage investments of certified capital allocated under section 10-3.5-106 (2)(a)(II) and section 10-3.5-106 (2)(a)(I) shall both count toward meeting the requirement of this sub-subparagraph (B).

(II) Have proposed a distribution amount and calculated the amount of the transfers identified in subsection (3) of this section pursuant to rules promulgated by the office; and

(III) Make the transfers to the entities designated in paragraphs (c) and (d) of subsection (3) of this section.

(b) A certified capital company may make repayments of principal and interest on its indebtedness without any restriction whatsoever, including repayments of indebtedness of the certified capital company on which certified investors earned premium tax credits. A certified capital company may make a distribution:

(I) Without any restriction whatsoever to pay any projected increase in federal or state taxes, including penalties and interest related to federal and state income taxes, of the equity owners of a certified capital company resulting from operations or ownership of the certified capital company; or

(II) To return any equity capitalization paid into the certified capital company before May 27, 2004, from any equity capitalization contributions paid into the certified capital company before May 27, 2004, proceeds or gains from qualified investments, or proceeds or gains from any other use of certified capital.

(3) (a) (I) Subject to subparagraphs (II) and (III) of this paragraph (a), distributions out of proceeds or gains from qualified investments, proceeds or gains from any other use of certified capital, proceeds or gains from equity capitalization contributions, equity capitalization contributions, and certified capital allocated to certified investors on a particular allocation date shall be specifically examined as part of the annual review conducted pursuant to section 10-3.5-109. On the basis of such review, the office shall determine pursuant to rules whether the aggregate total of such distributions, when combined with all tax credits allocated on such allocation date and utilized pursuant to this article, have resulted in an annual internal rate of return exceeding ten percent on the certified capital allocated to the certified investors of the certified capital company on such allocation date plus any additional equity capital contributions to the certified capital company. Equity capital contributions shall not be deemed to include proceeds or gains from:

(A) Qualified investments;

(B) Any other use of certified capital; or

(C) Equity capital contributions.

(II) Qualified distributions shall not be subject to the review conducted pursuant to subparagraph (I) of this paragraph (a).

(III) The following types of distribution shall specifically be subject to the review conducted pursuant to subparagraph (I) of this paragraph (a):

(A) A distribution to pay any projected increase in federal or state taxes of the equity owners of a certified capital company resulting from operations or ownership of the certified capital company;

(B) Repayments of principal and interest on a certified capital company's indebtedness, including repayments of indebtedness of the certified capital company on which certified investors earned premium tax credits;

(C) A distribution to return any equity capitalization paid into the certified capital company before May 28, 2004;

(D) A distribution to return any equity capitalization paid into the certified capital company on or after May 28, 2004; and

(E) Any other distribution other than a qualified distribution.

(b) (I) If the annual internal rate of return determined in accordance with paragraph (a) of this subsection (3) exceeds ten percent, then the certified capital company shall annually:

(A) Report to the division of housing in the department of local affairs the amount of money equal to twenty percent of any further distributions, from an item subject to subparagraph (I) or (III) of paragraph (a) of this subsection (3), above the amount required to produce such ten percent return; except that distributions for items described specifically in sub-subparagraph (A), (B), or (C) of subparagraph (III) of paragraph (a) of this subsection (3) shall either be reported to the division of housing or accrued for reporting at a later date as determined by the economic development commission; and except that in no event shall this sub-subparagraph (A) restrict a certified capital company's ability to make repayments of indebtedness, including making repayments of indebtedness of the certified capital company on which certified investors earned premium tax credits; and

(B) Make the transfers required pursuant to paragraphs (c) and (d) of this subsection (3).

(II) If the annual internal rate of return determined in accordance with paragraph (a) of this subsection (3) does not exceed ten percent, then the certified capital company shall annually:

(A) Report to the division of housing in the department of local affairs the amount of money equal to fifteen percent of the proposed distribution amount other than qualified distributions and distributions described in sub-subparagraphs (A), (B), and (C) of subparagraph (III) of paragraph (a) of this subsection (3);

(B) Make the transfers required pursuant to paragraphs (c) and (d) of this subsection (3); and

(C) Continue the fifteen percent distribution until the certified capital company's internal rate of return exceeds ten percent. At that time, all future transfer amounts shall be calculated using the method described in subparagraph (I) of this paragraph (b). Amounts previously transferred by the certified capital company shall be taken into consideration when determining the net amount of future transfers.

(III) The office shall promulgate rules to establish the procedures by which the internal rate of return is calculated and to govern other items such as the timing of distributions and the amount and timing of future capital contributions to the certified capital company to ensure that the calculation of the internal rate of return is accurately calculated.

(c) Upon the approval of the state housing board within the division of housing in accordance with rules promulgated by the board, the division shall direct each certified capital company that reports to the division pursuant to paragraph (b) of this subsection (3) to transfer to one or more local housing authorities, public nonprofit corporations, or private nonprofit corporations an amount of money equal to one-half of the amount identified in such report for:

(I) Development or redevelopment costs incurred prior to the completion or occupancy of low- or moderate-income housing, as defined in section 24-32-717 (4)(b), C.R.S., or for the rehabilitation of such housing;

(II) Providing incentives for the additional acquisition, construction, rehabilitation, or renovation of affordable housing that is made available to households of very low incomes and to households of senior citizens and that addresses the special needs of members of these communities, especially in connection with the availability of rental housing;

(III) Providing mixed-income housing to better ensure economic integration;

(IV) Ensuring the affordability of housing over the long term and helping to preserve project-based federally-authorized rental units;

(V) Allowing the state or a local government or any of their agencies to leverage federal, local, and private resources such as low-income housing tax credits, private activity bonds, mortgage revenue bonds, community development block grants, McKinney funds, home funds, private grants, and land donations to increase the pool of capital available to finance the provision of affordable housing;

(VI) Providing resources to local governments and other appropriate entities that result in the operation, construction, and renovation of emergency shelters and direct services linked to housing; or

(VII) Providing resources to local governments to assist home buyers with the financing of down payments or closing costs.

(d) The executive director of the department of human services shall direct each certified capital company that reports to the division pursuant to paragraph (b) of this subsection (3) to transfer to one or more approved community mental health clinics or approved community mental health centers, as defined in section 27-66-101, C.R.S., an amount of money equal to one-half of the amount identified in such report to be used solely for the purposes identified in sections 27-66-103 and 27-66-104 (3), C.R.S., taking into account the standards contained in section 27-66-105, C.R.S.



§ 10-3.5-109. Annual review - decertification - penalties

(1) The office shall conduct an annual review of each certified capital company to determine whether the certified capital company is abiding by the requirements of certification, to advise the certified capital company as to the eligibility status of its qualified investments, and to ensure that no investment has been made in violation of this article. The cost of the annual review shall be paid by each certified capital company according to a reasonable fee schedule adopted by the office.

(2) (a) (I) Within the period ending ten years after an allocation date, a certified capital company shall have made qualified investments in an amount cumulatively equal to:

(A) One hundred percent of the certified capital allocated to its certified investors on such allocation date. Failure to comply with this requirement shall not subject the certified capital company to decertification.

(B) At least one-third of the certified capital allocated to its certified investors under section 10-3.5-106 (2)(a)(II) in qualified businesses that are in the seed or early stage. Seed or early stage investments of certified capital allocated under section 10-3.5-106 (2)(a)(II) and section 10-3.5-106 (2)(a)(I) shall both count toward meeting the requirement of this sub-subparagraph (B). Failure to comply with this requirement shall not subject the certified capital company to decertification.

(II) Beginning on the tenth anniversary of an allocation date, a certified capital company shall make no further distributions of any kind, including qualified distributions, from certified capital or proceeds or gains from any type of investment of certified capital, unless and until the certified capital company has made qualified investments cumulatively equal to one hundred percent of the certified capital allocated to its certified investors on such allocation date; except that this subparagraph (II) shall not prohibit payments on indebtedness of the certified capital company, including indebtedness to certified investors, on qualified debt instruments or distributions permitted by section 10-3.5-108 (2)(b).

(III) If a certified capital company fails to have made qualified investments cumulatively equal to one hundred percent of the certified capital allocated to its certified investors on such allocation date within the period ending:

(A) Twelve years after an allocation date, the percentage reported to the division of housing in section 10-3.5-108 (3)(b) shall equal sixty percent.

(B) Sixteen years after an allocation date, the percentage reported to the division of housing in section 10-3.5-108 (3)(b) shall equal one hundred percent, and the economic development commission shall have the authority over all monetary and investment assets of the certified capital company, including, but not limited to, the ability to select a new manager for all future investments of the certified capital company's assets.

(b) Any material violation of section 10-3.5-107 shall be grounds for decertification of the certified capital company, assessment of an administrative fine determined by the office by rule, or both. Any material violation of this article occurring on or after May 27, 2004, shall be grounds for assessment of an administrative fine pursuant to a schedule determined by the office by rule. Violations involving a use of funds that is unauthorized under this article shall require the repayment or reinvestment of the funds, and fines for such violations shall not exceed an amount equal to the amount of funds involved. Fines for violations not involving the misuse of funds shall not exceed one hundred thousand dollars. If the office determines that a certified capital company is not in compliance with the requirements referenced in this paragraph (b), it shall, by written notice, inform the officers of the certified capital company that the certified capital company may be subject to decertification, or the assessment of a fine as allowed by this paragraph (b), one hundred twenty days after the date of mailing of the notice unless the deficiencies are corrected and the certified capital company is again in compliance with all requirements for certification.

(c) (I) For the purpose of determining compliance with this article, including all requirements for distributions and certification, regardless of any claim that such records or operations are confidential or otherwise exempt from inspection, the office may, upon reasonable notice, inspect the records and operations of:

(A) A certified capital company; or

(B) If the information received pursuant to sub-subparagraph (A) of this subparagraph (I) is insufficient, a qualified business or qualified rural business.

(II) A record that is exempt from inspection pursuant to section 24-72-204, C.R.S., shall be exempt from inspection while in the custody of the office if the requirements of part 2 of article 72 of title 24, C.R.S., are complied with, and the office and its employees shall not disclose the confidential or exempt portions of the contents of any such record to anyone outside of the office unless disclosure of the confidential or exempt portions of the contents of such record is required to effectuate final administrative action against a certified capital company pursuant to this section.

(3) At the end of the one-hundred-twenty-day period provided in subsection (2) of this section, if the certified capital company is still not in compliance with the requirements referenced in paragraph (b) of subsection (2) of this section, the office may do either or both of the following, as appropriate:

(a) Send a notice of decertification to the certified capital company and to all other appropriate state agencies, including without limitation the division of insurance in the department of regulatory agencies;

(b) Assess an administrative fine pursuant to paragraph (b) of subsection (2) of this section against the certified capital company. The assessment shall occur only after the director of the office holds a hearing in accordance with section 24-4-105, C.R.S. Judicial review may be obtained in the court of appeals pursuant to section 24-4-106 (11), C.R.S. The office shall transfer any such fine that it receives to the state treasurer, who shall credit it to the general fund.

(4) Decertification of a certified capital company may cause the recapture of premium tax credits previously claimed and the forfeiture of future premium tax credits to be claimed by certified investors with respect to such certified capital company, as follows:

(a) Decertification of a certified capital company within three years after an allocation date shall cause the recapture of all premium tax credits allocated to its certified investors on such allocation date that were previously claimed and the forfeiture of all premium tax credits allocated to its certified investors on such allocation date that are still to be claimed by certified investors with respect to such certified capital company.

(b) When a certified capital company meets all requirements for continued certification under section 10-3.5-107 (1)(a) with respect to certified capital allocated on a particular allocation date and subsequently fails to meet the requirements for continued certification under the provisions of section 10-3.5-107 (1)(b) with respect to such certified capital, those premium tax credits allocated to the certified investors of the certified capital company on such allocation date that have been or will be taken by certified investors within three years after such allocation date shall not be subject to recapture or forfeiture, but all other premium tax credits allocated to the certified investors of the certified capital company on such allocation date that have been or will be taken by certified investors shall be subject to recapture or forfeiture.

(c) Once a certified capital company has met all requirements for continued certification under section 10-3.5-107 (1) with respect to certified capital allocated on a particular allocation date and is subsequently decertified, those premium tax credits allocated to the certified investors of the certified capital company on such allocation date that have been or will be taken by certified investors within five years after such allocation date shall not be subject to recapture or forfeiture. Those premium tax credits allocated to the certified investors of the certified capital company on such allocation date to be taken after the fifth anniversary of such allocation date shall be subject to forfeiture only if the certified capital company is decertified within five years after such allocation date.

(d) Once a certified capital company has invested an amount cumulatively equal to one hundred percent of the certified capital allocated to its certified investors on a particular allocation date in qualified investments, all premium tax credits allocated to such certified investors on such allocation date that were claimed or remain to be claimed by its certified investors are no longer subject to recapture or forfeiture.

(5) Once a certified capital company has invested an amount cumulatively equal to one hundred percent of its certified capital in qualified investments and complied with sections 10-3.5-107 (3)(a) and 10-3.5-108 (2)(a)(I)(B), the certified capital company shall no longer be subject to regulation by the office except insofar as is necessary to oversee the distributions made pursuant to section 10-3.5-108 (3)(b).

(6) The office shall send written notice to the address of each certified investor whose premium tax credit has been subject to recapture or forfeiture, using the address shown on the most recent premium tax filing.

(7) The office shall have the authority to waive any recapture or forfeiture of credits if, after considering all facts and circumstances, it determines that such waiver will have the effect of furthering the economic development of the state.



§ 10-3.5-110. Transferability

The premium tax credit established pursuant to this article may be transferred or sold. The office shall promulgate rules to facilitate the transfer or sale of such premium tax credits. A transfer or sale shall not affect the time schedule for taking the premium tax credit as provided in this article. Any premium tax credits recaptured pursuant to section 10-3.5-109 shall be the liability of the taxpayer who actually claimed the premium tax credits.



§ 10-3.5-111. Repeal of article

This article 3.5 is repealed, effective July 1, 2025.









Property and Casualty Insurance

Article 4 - Property and Casualty Insurance

Part 1 - General

§ 10-4-101. Legislative declaration

The general assembly declares that the health, welfare, and safety of the people of the state of Colorado would be enhanced by the expeditious handling of liability claims. The general assembly further declares that the handling of such claims would be expedited if voluntary payment by one person, or on his behalf to an injured person, could not be construed as an admission of fault or liability as to any claim arising out of the same occurrence.



§ 10-4-102. Federal "voluntary fair access to insurance required, property insurance program" - state qualification

In order that this state may share in the provisions of 12 U.S.C. 1749bbb, which makes available to states that qualify with its provisions a federal program of reinsurance against abnormally high property insurance losses resulting from riots and other civic commotions, the commissioner is authorized to adopt necessary regulations to qualify this state with the provisions of said federal law, but any regulations so authorized by this section shall otherwise comply with the laws of this state and be subject thereto, and such plan shall be in all respects voluntary.



§ 10-4-103. Voluntary partial payment of liability claims without admission of liability

No voluntary partial payment of a claim against any person based on alleged liability of that person for injury or property damage arising out of any occurrence shall be construed as an admission of fault or liability, or as a waiver or release of claim, by the person receiving such payment. Such payment, moreover, shall not be admissible in any action, as evidence, for the purpose of determining the amount of any judgment with respect to the same parties as to such occurrence. Upon settlement of the claim, the parties may make any agreement they so desire in respect to all such voluntary partial payments. After entry of judgment, any such payment shall be treated as a credit against the judgment and is deductible from the amount of the judgment. If, after partial voluntary payments are made as provided for in this section, it is determined by final judgment of a court of competent jurisdiction that the payor is liable for an amount less than the voluntary payments already made, the payor shall have no right of action for the recovery of amounts by which the voluntary payments exceed the final judgment. No voluntary partial payments shall be construed to reduce the amount of damages which may be pleaded and proved in a court proceeding between the parties.



§ 10-4-104. Competency of minor to contract for insurance - nonavoidance

Any minor of the age of sixteen years or over may, notwithstanding his minority, contract for insurance upon his own property or liabilities. Such a minor shall, notwithstanding such minority, be deemed competent to exercise all rights and powers with respect to or under any such contract as might be exercised by a person of full legal age and may at any time surrender his interest in any such contracts and give valid discharge for any benefits accruing or money payable thereunder. Such a minor shall not, by reason of his minority, be entitled to rescind, avoid, or repudiate the contract nor to rescind, avoid, or repudiate any exercise of a right or privilege thereunder.



§ 10-4-105. Valuation of bonds and policies other than life

For the purpose of establishing the liability of companies doing a surety business and of insurance companies other than life, the amount required to safely reinsure all outstanding risks shall be estimated by taking fifty percent of the gross annual premiums on all surety bonds, risks, and policies in force that have less than one year to run, and pro rata of all gross premiums on risks that have more than one year to run.



§ 10-4-106. Assigned risks

(1) The commissioner may, after consultation with the insurers licensed to write mortgage guaranty insurance in this state, establish or approve a reasonable plan, and rules governing the same, for the equitable apportionment among such insurers of applicants for such insurance who are in good faith entitled to but are unable to procure insurance through ordinary methods, and, when such plan has been approved, all such insurers may subscribe thereto and participate therein. Any applicant for such insurance, any person insured under such plan, and any insurer affected may appeal to the commissioner from any ruling or decision of the manager or committee designated to operate such plan.

(2) Insurance provided under this section shall be provided only for the purposes listed in article 49 of title 7, C.R.S., and may be made in cooperation with the corporation established in said article.



§ 10-4-107. Cancellation of medical malpractice policies

(1) A notice of cancellation of a medical malpractice policy shall be valid only if it is based on one or more of the following reasons:

(a) Nonpayment of premiums; or

(b) The license of the insured health care provider has been suspended or revoked by the appropriate state regulatory authority; or

(c) The insured knowingly made a false statement on the application for insurance; or

(d) There has been a substantial change in the exposure or risk other than that indicated in the application and underwritten as of the effective date of the policy unless the insured has notified the insurer of the change and the insurer accepts such change.

(2) This section shall not apply to any policy or coverage which has been in effect less than sixty days at the time the notice of cancellation is mailed or delivered by the insurer, unless it is a renewal policy.

(3) This section shall not apply to nonrenewal of a policy.

(4) This section shall not apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-4-108. Notice

(1) No notice of the cancellation of a policy to which section 10-4-107 applies shall be valid unless mailed or delivered by the insurer to the named insured at least ninety days prior to the effective date of cancellation; but, where cancellation is for nonpayment of premium, at least ten days' notice of cancellation accompanied by the reasons therefor shall be given. Unless the reasons of the company are included in the notice of cancellation, the notice of cancellation shall state or be accompanied by a statement that, upon written request of the named insured mailed or delivered to the insurer not less than fifteen days prior to the effective date of cancellation, the insurer will specify the reasons for such cancellation.

(2) When the reason for cancellation does not accompany or is not included in the notice of cancellation, the insurer shall, upon written request of the named insured mailed or delivered to the insurer not less than fifteen days prior to the effective date of cancellation, specify in writing the reason for such cancellation. Such reason shall be mailed or delivered to the named insured within five days after receipt of such request.

(3) This section shall not apply to nonrenewal of a policy.

(4) This section shall not apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-4-109. Nonrenewal of medical malpractice policies

(1) No insurer shall refuse to renew a policy of medical malpractice insurance unless such insurer or its agent mails or delivers to the named insured, at the last address shown in the insurer's records, at least ninety days' advance notice of its intention not to renew. This section shall not apply:

(a) If the insurer has already manifested its willingness to renew;

(b) Repealed.

(c) If the insured fails to pay any premium deposit required by the insurer for renewal.

(2) Notwithstanding the failure of an insurer to comply with this section, the policy shall terminate on the effective date of any other malpractice liability insurance policy with respect to the particular insured, if such policy has substantially the same limits and provisions of coverage.

(3) Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.

(4) In the event an insurer refuses to renew, the insured may, by written request, demand a written notification of the reasons for nonrenewal. Such notification shall be given the insured within twenty days after receipt of such request.

(5) Any statement of reasons contained in the notice pursuant to subsection (4) of this section shall be privileged and shall not constitute grounds for any action against the insurer or its representatives or any person who in good faith furnished to the insurer the information upon which the statement is based.

(6) This section shall not apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-4-109.5. Notice of intent prior to unilateral increase in premium or decrease in coverage previously provided in medical malpractice policies

(1) No insurer shall increase the premium unilaterally or decrease the coverage benefits previously provided as contained in a medical malpractice policy unless such insurer mails by first-class mail to the named insured, at the last address shown in the insurer's records, at least ninety days' advance notice, accompanied by the reason therefor, of the company's intention to increase the premium unilaterally or decrease the coverage benefits provided on renewal.

(2) A notice of a decrease in coverage benefits previously provided pursuant to this section shall be valid only if it sets forth the reason for the decrease and is based on one or more of the following reasons:

(a) Nonpayment of premium;

(b) A false statement knowingly made by the insured on the application for insurance;

(c) A substantial change in the exposure or risk other than that indicated in the application and underwritten as of the effective date of the policy unless the insured has notified the insurer of the change and the insurer accepts such change.

(3) This section shall not apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-4-109.7. Notice of intent prior to cancellation of certain policies of insurance

(1) No insurer shall cancel a policy of insurance that provides coverages on commercial exposures such as general comprehensive liability, municipal liability, automobile liability and physical damage, fidelity and surety, fire and allied lines, inland marine, errors and omissions, excess liability, products liability, police liability, professional liability, or false arrest insurance unless such insurer mails by first-class mail to the named insured, at the last address shown in the insurer's records, at least forty-five days in advance a notice of the company's intention to cancel; but, where cancellation is for nonpayment of premium, at least ten days' notice of cancellation accompanied by the reasons therefor shall be given.

(2) A notice of cancellation pursuant to this section shall be valid only if it is based on one or more of the following reasons:

(a) Nonpayment of premium;

(b) A false statement knowingly made by the insured on the application for insurance;

(c) A substantial change in the exposure or risk other than that indicated in the application and underwritten as of the effective date of the policy unless the insured has notified the insurer of the change and the insurer accepts such change.

(3) This section shall not apply to insurance companies authorized to write surplus line insurance in Colorado.

(4) This section shall not apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-4-110. Notice of intent prior to nonrenewal of certain policies of insurance

(1) No insurer shall refuse to renew a policy of insurance that provides coverages on commercial exposures such as general comprehensive liability, municipal liability, automobile liability and physical damage, fidelity and surety, fire and allied lines, inland marine, errors and omissions, excess liability, products liability, police liability, professional liability, or false arrest insurance unless such insurer mails by first-class mail to the named insured, at the last address shown in the insurer's records, at least forty-five days in advance a notice of the company's intention not to renew.

(2) Repealed.

(3) The provisions of this section shall not apply:

(a) Repealed.

(b) If the insured fails to pay any premium deposit required by the insurer for renewal;

(c) To any policy or coverage which has been in effect less than sixty days, unless it is a renewal policy.

(4) An insurer's failure to mail notice of intent shall be considered a manifestation of its willingness to renew.

(5) Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.

(6) This section shall not apply to insurance companies authorized to write surplus line insurance in Colorado.

(7) This section shall not apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-4-110.3. Exclusions where claim involves sexual misconduct - void

(1) No insurer, in a policy of professional malpractice insurance, shall attempt to nullify or limit its stated liability with regard to claims not relating to sexual misconduct in cases where:

(a) There is an allegation or proof of a claim of sexual misconduct by the insured; and

(b) The policy requires aggregation of all damages under the liability limit for sexual misconduct.

(2) Any policy provision that violates subsection (1) of this section is hereby declared contrary to public policy and is void and unenforceable.

(3) This section shall not apply to nonadmitted insurers approved pursuant to article 5 of this title.



§ 10-4-110.4. Exclusion - claims involving loss in progress not known to insured

(1) A provision in a liability insurance policy issued to a construction professional excluding or limiting coverage for one or more claims arising from bodily injury, property damage, advertising injury, or personal injury that occurs before the policy's inception date and that continues, worsens, or progresses when the policy is in effect is void and unenforceable if the exclusion or limitation applies to an injury or damage that was unknown to the insured at the policy's inception date.

(2) Any provision in an insurance policy issued in violation of this section is void and unenforceable as against public policy. A court shall construe an insurance policy containing a provision that is unenforceable under this section as if the provision was not a part of the policy when the policy was issued.

(3) This section applies only to an insurance policy that covers occurrences of damage or injury during the policy period and that insures a construction professional for liability arising from construction-related work.



§ 10-4-110.5. Notice of intent prior to unilateral increase in premium or decrease in coverage previously provided in certain policies of insurance

(1) No insurer shall increase the premium unilaterally or decrease the coverage benefits on renewal of a policy of insurance that provides coverages on commercial exposures such as general comprehensive liability, municipal liability, automobile liability and physical damage, fidelity and surety, fire and allied lines, inland marine, errors and omissions, excess liability, products liability, police liability, professional liability, or false arrest insurance unless the insurer mails by first-class mail to the named insured, at the last address shown in the insurer's records, at least forty-five days in advance a notice, accompanied by the reasons therefor, stating the renewal terms and the amount of premium due. If the insurer fails to furnish the renewal terms and the statement of the amount of premium due at least forty-five days prior to the expiration date of the policy, the insurer shall automatically extend the existing policy for a period of forty-five days and the premium for this extended period shall be prorated based on the premium applicable to the existing policy. If the insurer fails to meet the requirements of this section prior to the expiration date of the existing policy, the insurer shall be deemed to have renewed the insured's policy for an identical policy period at the same terms, conditions, and premium as the existing policy.

(2) A notice of a decrease in coverage benefits during the term of a policy of insurance identified in subsection (1) of this section shall be valid only if it sets forth the reason for the decrease and is based on one or more of the following reasons:

(a) Nonpayment of premium;

(b) A false statement knowingly made by the insured on the application for insurance;

(c) A substantial change in the exposure or risk other than that indicated in the application and underwritten as of the effective date of the policy unless the insured has notified the insurer of the change and the insurer accepts such change.

(3) This section shall not apply to insurance companies authorized to write surplus line insurance in Colorado.



§ 10-4-110.6. Homeowner's insurance - definition

For the purposes of this article, "homeowner's insurance" means insurance that covers damage or loss to all types of homes, including, but not limited to, site-built homes, manufactured homes, factory-built homes, and mobile homes.



§ 10-4-110.7. Cancellation or nonrenewal - homeowner's insurance policies

(1) (a) If an insurer issues a binder of insurance during a period in which the insurer assesses the risk related to an individual's real and personal property for the purposes of homeowner's insurance, the insurer shall provide notice to the potential insured that the documents are only a binder and subject to cancellation.

(b) The commissioner may promulgate a rule or issue a bulletin concerning disclosure requirements for a binder of insurance for homeowner's insurance.

(2) (a) If an insurer uses underwriting criteria based on an individual's credit score, the claims history of the property, or the claims history of the applicant, the insurer shall notify the applicant of the use of such criteria during the application process.

(b) If an insurer uses claims experience for the property and such claims history results in an adverse action to the applicant or policyholder, the insurer shall disclose to the applicant or policyholder the specific claim information that resulted in the adverse action.

(3) No insurer shall cancel or refuse to renew a policy of homeowner's insurance unless such insurer mails, by first-class mail to the named insured, at the last address shown in the insurer's records, at least thirty days in advance, a notice of its intended action pursuant to section 10-4-110 that specifically states the reasons for proposing to take such action pursuant to section 10-4-110; except that, where cancellation is for nonpayment of premium, at least ten days' notice of cancellation accompanied by the reasons therefor shall be given.

(4) An insurer offering homeowner's insurance in this state shall file with the commissioner the underwriting methodologies used by the insurer. Such underwriting methodologies are not public records and are exempted from article 72 of title 24, C.R.S., and are proprietary and not subject to public examination; except that the commissioner may use information from the underwriting methodologies filed pursuant to this subsection (4) that does not identify a specific insurer for consumer information publications concerning homeowner's insurance.

(5) If an insurer issues a binder or a policy of insurance during a period in which the insurer assesses the risk related to an individual's real and personal property for the purposes of homeowner's insurance, the insurer shall provide notice to the potential insured that the documents are conditional and that the insurer has thirty business days, commencing on the effective date of the conditional coverage, to evaluate the issuance of a policy for homeowner's insurance. If the insurer refuses to issue a policy of homeowner's insurance or cancels a conditional policy that has been issued as of an effective date within this thirty-business-day period, the insurer shall notify the homeowner of the insurer's decision. If, prior to the expiration of the thirty-business-day period, the insurer obtains information showing an articulable and reasonable basis on which the insurer might be justified in cancelling coverage and the insurer believes that further investigation or repair of the property is necessary, the thirty-business-day period may be extended. The insurer shall complete any inspection associated with the underwriting of the new property within the thirty-business-day period.



§ 10-4-110.8. Homeowner's insurance - prohibited and required practices - estimates of replacement value - additional living expense coverage - copies of policies - personal property contents coverage - inventory of personal property - definitions - rules

(1) An insurer may not cancel or fail to renew coverage of an insured solely because the insured inquires about coverage for homeowner's insurance and the inquiry is not related to an actual claim to the property insured.

(2) An insurer may only provide information regarding claims to an entity that compiles or monitors personal claim or loss experience shared by insurers for underwriting or rating purposes.

(3) For the purposes of this section, unless the context otherwise requires:

(a) "Additional living expense coverage" or "ALE" covers increased living expenses during the time required to repair or replace damage to the policyholder's dwelling unit following an insured loss or, if the policyholder permanently relocates, the time required to move the policyholder's household to a new location.

(b) "Claim" includes a demand for payment of a benefit by the insured, the payment of a covered benefit by an insurer, a loss reserve established by the insurer, a loss adjustment expense incurred by the insurer, or a payment made to the insured.

(c) "Dwelling" means a single-family home, other than a mobile home, condominium, or manufactured home, that is used as a primary residence by the owner of the dwelling.

(d) "Extended replacement cost coverage" pays a designated amount above the policy limit to replace a damaged structure if necessary under current building conditions.

(e) "Inquiry" means a request for information regarding the terms, conditions, or coverages afforded under an insurance contract.

(f) "Law and ordinance coverage" means coverage for increased costs of demolition, construction, renovation, or repair associated with the enforcement of building ordinances and laws.

(g) "Recoverable depreciation" means the difference between the cost to replace insured property and the actual cash value of the property.

(4) Every insurer issuing a policy of homeowner's insurance shall comply with section 10-3-1104 (1)(h) and all other provisions of part 11 of article 3 of this title.

(5) (a) In a common interest community, as defined in section 38-33.3-103 (8), C.R.S., a unit owner may file a claim against the policy of the unit owner's association to the same extent, and with the same effect, as if the unit owner were a named insured if the following conditions are met:

(I) The unit owner has contacted the executive board or the association's managing agent in writing, and in accordance with any applicable association policies or procedures for owner-initiated insurance claims, regarding the subject matter of the claim;

(II) The unit owner has given the association at least fifteen days to respond in writing, and, if so requested, has given the association's agent a reasonable opportunity to inspect the damage; and

(III) The subject matter of the claim falls within the association's insurance responsibilities.

(b) The association's insurer, when determining premiums to be charged to the association, shall not take into account any request by a unit owner for a clarification of coverage.

(6) (a) Before issuance or renewal of a replacement-cost homeowner's insurance policy whose dwelling limit is equal to or greater than the estimated replacement cost of the residence, the insurer shall make available to an applicant the opportunity to obtain extended replacement-cost coverage and law and ordinance coverage. At a minimum, the insurer shall make available law and ordinance coverage in an amount of insurance equal to ten percent of the limit of the insurance for the dwelling and extended replacement-cost coverage in an amount of insurance that is at least twenty percent of the limit of the insurance for the dwelling. Information provided must be accompanied by an explanation of the purpose, terms, and cost of these coverages. This paragraph (a) does not apply to any homeowner's insurance policy that already includes extended replacement-cost coverage and law and ordinance coverage in amounts greater than or equal to the amounts specified in this paragraph (a).

(b) All homeowner's insurance replacement cost policies for a dwelling must include additional living expense coverage. This coverage must be available for a period of at least twelve months and is subject to other policy provisions. Insurers shall offer policyholders the opportunity to purchase a total of twenty-four months of ALE coverage and give an applicant an explanation of the purpose, terms, and cost of this coverage. This paragraph (b) does not apply to any homeowner's insurance policy that already includes at least twenty-four months of ALE coverage as a standard provision.

(7) (a) The text of all endorsements, summary disclosure forms, and homeowner's insurance policies must not exceed the tenth-grade reading level, as measured by the Flesch-Kincaid grade level formula, or must not score less than fifty as measured by the Flesch reading ease formula. Insurers shall revise all homeowner's insurance policies issued or renewed in Colorado on or after January 1, 2015, to comply with this subsection (7). Thereafter, all homeowner's insurance policies must comply with this subsection (7).

(b) For the purposes of this subsection (7):

(I) A contraction, hyphenated word, or numbers and letters, when separated by spaces, count as one word;

(II) A unit of words ending with a period, semicolon, or colon, but excluding headings and captions, count as a sentence; and

(III) A syllable means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. If the dictionary shows two or more equally acceptable pronunciations of a word, a pronunciation containing fewer syllables may be used.

(IV) "Text" includes all printed matter except the following:

(A) The name and address of the insurer; the name, number, or title of the policy; the table of contents or index; captions and subcaptions; and specification pages, schedules, or tables; and

(B) Any policy language that is drafted to conform to the requirements of a federal law or regulation; any policy language required by a collectively bargained agreement; any medical terminology; any words that are defined in the policy; and any policy language required by law or regulation if the insurer identifies the language or terminology excepted and certifies in writing that the language or terminology is entitled to be excepted.

(8) The insurer must consider, subject to the insurer's underwriting requirements, an estimate from a licensed contractor or licensed architect submitted by the policyholder as the basis for establishing the replacement cost of a dwelling.

(9) At renewal of a homeowner's insurance policy, the insurer shall provide written notification to the policyholder describing changes in insurance policy language that are applicable to that renewal period.

(10) Every homeowner's insurance carrier shall make available to a policyholder an electronic or paper copy of the policyholder's insurance policy, including the declaration page and any endorsements, within three business days after a request from the policyholder. The policyholder shall determine the method of delivery. Every homeowner's insurance carrier shall make available to a policyholder a certified copy of the policyholder's insurance policy within thirty days after a request from the policyholder.

(11) (a) In the event of a total loss of the contents of an owner-occupied primary residence that was furnished at the time of loss, the insurer shall offer the policyholder a minimum of thirty percent, or a larger percent by mutual agreement of the policyholder and insurer, of the value of the contents coverage reflected in the declaration page of the homeowner's policy without requiring submittal of a written inventory of the contents. In order to receive up to the full value of the contents coverage, the policyholder may accept the offer under this paragraph (a) and submit a written inventory as required by the insurer.

(b) If the policyholder receives the depreciated value of contents insured under a policy, the insurer must make available to the insured the methodology used for determining the depreciated value of the insured contents.

(c) (I) An insurer shall allow the policyholder at least three hundred sixty-five days after a total loss claim to submit an inventory of lost or damaged property.

(II) An insurer shall allow the policyholder at least three hundred sixty-five days after expiration of ALE to replace property and receive recoverable depreciation on that property.

(12) (a) Notwithstanding any provision of a homeowner's insurance policy that requires the policyholder to file suit against the insurer, in the case of any dispute, within a period of time that is shorter than required by the applicable statute of limitations provided by law, a homeowner may file such a suit within the period of time allowed by the applicable statute of limitations; except that this paragraph (a):

(I) Does not revive a cause of action that, as of May 10, 2013, has already been barred by contract; and

(II) Applies only to a cause of action that, as of May 10, 2013, has not been barred by contract.

(b) On and after January 1, 2014, an insurer shall not issue or renew a homeowner's insurance policy that requires the policyholder to file suit against the insurer, in the case of any dispute, within a period of time that is shorter than required by the applicable statute of limitations provided by law.



§ 10-4-110.9. Fire insurance - issuance and renewal of policies within federally designated disaster areas

(1) No insurer shall refuse to issue a fire insurance policy for any property located within a federally designated disaster area, so designated because of wildfire, where such refusal is based on such property's zip code, county location, or distance from any wildfire. This section shall not apply to property that is located within an immediately threatened area as designated by the appropriate state, local, or federal official.

(2) An insurer shall not refuse to renew an existing fire insurance policy for property that is within an area that has been declared a federally designated disaster area for any reason that is related to wildfire. As a condition of such renewal, an insurer may require a property owner to take reasonable actions to reduce the risk of fire to such property.

(3) If a property owner refinances a mortgage on an insured property that falls within an area that has been declared a federally designated disaster area because of wildfire, the insurer of such property shall continue to provide coverage for the remaining term of the existing fire insurance policy, adjusted as required by the mortgage lender for any increase or decrease in the value of such property. Such required adjustment shall not conflict with the requirements of section 10-4-114.

(4) The commissioner of insurance may adopt rules as necessary for implementation of this section.



§ 10-4-111. Summary disclosure forms required

(1) Every insurer issuing policies of dwelling fire insurance, homeowners insurance, or automobile insurance subject to the provisions of part 6 of this article shall, as a condition of doing business in this state, have on file for public inspection at the division a summary disclosure form that contains a simple explanation of the major coverages and exclusions of such policies of insurance together with a recitation of general factors considered in cancellation, nonrenewal, and increase in premium situations. Each summary disclosure form shall provide notice in bold face letters that the policyholder should read the policy for complete details, and such disclosure form shall not be construed to replace any provision of the policy itself. In the event of any conflict between the policy and the disclosure form, the provisions of the policy shall prevail.

(2) Every insurer shall update disclosure forms periodically subject to changes in major coverages and exclusions of such policies of insurance and changes in factors considered in cancellation, nonrenewal, and increase in premium situations.

(3) Every insurer or its designated agent shall furnish the required disclosure form to:

(a) Applicants for insurance coverage at the time of the initial insurance purchase;

(b) Policyholders of any renewal policy when there are changes in major coverages and exclusions or changes in factors considered in cancellation, nonrenewal, and increase in premium situations; and

(c) Homeowner's insurance policyholders at least annually.

(4) Any insurer who violates the provisions of subsection (1) of this section shall be deemed to have engaged in unfair or deceptive acts or practices prohibited by section 10-3-1104 (1)(a)(I) and shall be subject to the penalties provided in section 10-3-1108 and 10-3-1109.

(5) In addition to the disclosure requirements in this section, every insurer or producer who issues automobile insurance policies pursuant to part 6 of this article shall comply with the disclosure requirements in section 10-4-636.



§ 10-4-112. Property damage - time of payment

(1) After an insurer has issued a draft or check to a loss payee and the insured under the terms of a property damage policy for the repair of property damage to a one- to four-family dwelling unit or an owner-operated commercial property when the mortgage or deed of trust secures a debt not in excess of two hundred thousand dollars, such draft or check, if satisfactory in an amount to the insured, shall be properly endorsed by the insured in favor of the loss payee and delivered to the loss payee.

(2) If the draft or check is for the full amount of the loss and is in an amount of one thousand dollars or less, the loss payee shall return the draft or check, properly endorsed, to the insured within ten days after the date of its receipt by the loss payee, unless the evidence of the debt or the instrument given as security for the debt is in default.

(3) If the draft or check is in an amount in excess of one thousand dollars, or is a partial payment on a loss in an amount in excess of one thousand dollars, the loss payee shall either:

(a) Send the draft or check, properly endorsed, to the insured within ten days after the date of its receipt by the loss payee;

(b) Process the draft or check for collection or deposit, except as provided in paragraph (c) of this subsection (3). Any loss payee holding funds under this paragraph (b), upon its approval of contracts or plans for the completion of repairs, shall make reasonable advances or progress payments as appropriate to be applied to the completion of repairs and shall be entitled to require appropriate lien waivers and to inspect the repairs during the progress of the repairs. The loss payee shall be entitled to retain up to fifteen percent of the amount of the draft or check as retainage until completion and inspection, satisfactory to the insured, of the work.

(c) Process the draft or check for collection or deposit. Any loss payee holding funds under this paragraph (c) shall hold such funds for the payment of the cost of repairs unless any one of the following circumstances is present:

(I) The evidence of the debt or the instrument given as security for the debt is in default. If the default is a result of failure to make payments in a timely manner as required by the evidence of debt or the instrument securing the debt, the loss payee may apply an amount of such proceeds sufficient to cure the default, including taxes, penalties, and late charges, and hold the balance for the cost of repairs, pursuant to paragraph (b) of this subsection (3).

(II) The restoration of the property would violate local, state, or federal laws or regulations;

(III) The property cannot reasonably be restored to its condition prior to the loss at a cost of not to exceed the amount of the draft, reduced by an amount applied to cure a default pursuant to subparagraph (I) of this paragraph (c).

(d) Advise the insurer and insured that it is not satisfied with the amount of the draft or check and pursue a claim for the loss under the terms of the policy. Upon such notification the insured shall not be precluded from pursuing, either singly or jointly with the loss payee, a claim for the loss under the terms of the policy.

(4) Neither approval of contracts, plans for the completion of repairs, nor inspection of the work shall make the loss payee liable to any person for any improper, negligent, or unsatisfactory repairs.



§ 10-4-113. Exemptions

(1) The commissioner shall have authority to grant reasonable exemptions from the provisions of sections 10-4-107, 10-4-108 (1), 10-4-109 (1), 10-4-109.5, 10-4-109.7, 10-4-110 (1), and 10-4-110.5 if compliance therewith is shown to be impracticable. Such exemptions may be granted to individual companies or by insurance line, type, or class and may be based on any of the following reasons:

(a) If the primary insurer, due to forces outside its control, has lost all or a significant portion of its reinsurance and the insurer can provide proof that the continuance of coverage or the continuance of the same premium and coverage would endanger the direct insurer's solvency;

(b) If a policy issued in this state covers risks with multistate locations, except with respect to coverages applicable to locations within this state;

(c) If the insurer is obligated and fails to send advance notice of cancellation or nonrenewal to any designated mortgagee or loss payee or motor carrier commission;

(d) If the insured has replaced his coverage or has specifically requested cancellation. The insurer must maintain in its file properly documented proof that termination was made at the request of the insured. This applies also to reduction in coverage specifically requested by the insured.

(e) If the policy has been in effect for less than sixty days at the time the notice is mailed or delivered, unless the policy is a renewal policy, and there has been a material misrepresentation or nondisclosure to the insurer of a material fact at the time of acceptance of the risk;

(f) If the policy is a policy written for a period of less than six months or a binder with a specific expiration date and the insured knows in advance that coverage will not be continued on expiration;

(g) If an insurer has become insolvent and cancellation is ordered by a rehabilitator or liquidator;

(h) If a risk is cancelled and rewritten with the same insurer in order to obtain common expiration dates;

(i) If a named insured fails to comply with loss control recommendations which the insured agreed would be implemented as a condition of issuance of the policy;

(j) Such other exemptions as the commissioner may determine are reasonable and necessary; or

(k) If the insurer is providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-4-114. Requirements on hazard insurance coverage for loans secured by real property

(1) No lender shall require a borrower under a loan secured by real property to provide hazard insurance coverage on that property in an amount exceeding the replacement value of the improvements on the property.

(2) Any person harmed by a violation of this section shall be entitled to obtain injunctive relief and may recover damages and reasonable attorney fees and costs.

(3) A violation of this section does not affect the validity of the loan or the mortgage or deed of trust.



§ 10-4-115. Private utilization review

(1) As used in this section, unless the context otherwise requires:

(a) "Private utilization review organization" means an entity, other than a hospital or public reviewer following federal guidelines, which conducts utilization review.

(b) "Utilization review" means an evaluation of the necessity, appropriateness, and efficiency of the use of health care services, procedures, and facilities, but does not include any independent medical examination provided for in any policy of insurance.

(2) An insurance carrier regulated pursuant to the provisions of this article may contract with any private utilization review organization and receive from that private utilization review organization a utilization review opinion. If the insurance carrier relies on the opinion of the private utilization review organization resulting in a decision to not pay benefits that an appropriate fact finder later determines were due and owing, then the insurance carrier shall be responsible to pay the past due benefits in addition to interest and costs. Nothing in this subsection (2) shall be construed to affect or limit the commissioner's power to regulate under the provisions of section 10-3-1104 (1)(h), nor shall anything in this subsection (2) limit or affect the insured's remedies under part 6 of this article, or any common law remedy.



§ 10-4-116. Use of credit information

(1) An insurer that offers personal lines of property and casualty insurance shall not:

(a) Use an insurance score that is calculated using income, gender, address, United States postal zip code, ethnic group, religion, marital status, or nationality of the consumer;

(b) Deny, cancel, or fail to renew a policy of personal lines of property and casualty insurance on the basis of credit information, without consideration of any other applicable underwriting factor that is independent of credit information prohibited pursuant to paragraph (a) of this subsection (1);

(c) Base an insured's renewal rates for personal lines of property and casualty insurance upon credit information, without consideration of any other applicable factor independent of credit information;

(d) Take an adverse action against a consumer because he or she does not have a credit card account, without consideration of any other applicable factor independent of credit information;

(e) Consider an absence of credit information or an inability to calculate an insurance score in underwriting or rating personal lines of property and casualty insurance issued in this state, unless the insurer does one of the following:

(I) Treats the consumer in a manner otherwise approved by the commissioner, if the insurer presents information that such an absence or inability relates to the risk for the insurer;

(II) Treats the consumer as if he or she had neutral credit information, as defined by the insurer; or

(III) Excludes the use of credit information as a factor and uses only other underwriting criteria;

(f) Take an adverse action against a consumer based on credit information, unless the insurer obtains and uses a credit report issued or an insurance score calculated within ninety days before the date the policy is first written or renewal is issued;

(g) Use credit information unless, not later than every thirty-six months following the last time that the insurer obtained current information for the consumer, the insurer recalculates the consumer's insurance score or obtains an updated credit report. Notwithstanding any provision of this section to the contrary, an insurer:

(I) At annual renewal, upon the request of a consumer or the consumer's agent, shall reunderwrite and rerate the policy based upon a current credit report or insurance score. An insurer may recalculate the insurance score or obtain the updated credit report of a consumer more frequently than once during a twelve-month period.

(II) May obtain current credit information upon a renewal before the thirty-sixth month of coverage, if obtaining current credit information is consistent with the insurer's underwriting guidelines;

(III) Notwithstanding subparagraph (I) of this paragraph (g), need not obtain current credit information for an insured if one of the following situations apply:

(A) The insurer is treating the insured in a manner otherwise approved by the commissioner;

(B) The insured is in the most-favorably-priced tier of the insurer, within a group of affiliated insurers; except that the insurer may order a credit report if ordering the credit report is consistent with its underwriting guidelines;

(C) Credit was not used for underwriting or rating the insured when the insured's initial policy of insurance was written; except that an insurer may use credit for underwriting or rating the insured upon renewal if the use of credit is consistent with its underwriting guidelines; or

(D) The insurer reevaluates the insured beginning no later than thirty-six months after inception and thereafter based upon other underwriting or rating factors, excluding credit information.

(h) Use the following as a negative factor in an insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a policy of personal lines of property and casualty insurance:

(I) Credit inquiries not initiated by the consumer or inquiries requested by the consumer for his or her own credit information;

(II) Inquiries relating to insurance coverage, if so identified on a consumer's credit report;

(III) Collection accounts with a medical industry code, if so identified on the consumer's credit report;

(IV) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the motor vehicle lending industry and made within thirty days after one another, unless only one inquiry is considered;

(V) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the home mortgage industry and made within thirty days of one another, unless only one inquiry is considered;

(VI) Identity theft that may be sufficiently and independently corroborated;

(VII) Credit information adversely impacted by a dissolution of marriage or by the credit information of a former spouse.

(2) If it is determined through the dispute resolution process as set forth in the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681i (a)(5), that the credit information of a current insured was incorrect or incomplete and if the insurer receives notice of a determination from either the consumer reporting agency or from the insured, the insurer shall reunderwrite and rerate the consumer within thirty days after receiving the notice. After reunderwriting or rerating the insured, the insurer shall make any adjustments necessary, consistent with its underwriting and rating guidelines. If an insurer determines that the insured has overpaid a premium, the insurer shall refund to the insured the amount of overpayment calculated back to the shorter of either the last twelve months of coverage or the actual policy period.

(3) (a) If an insurer offering personal lines of property and casualty coverage uses credit information in underwriting or rating a consumer, the insurer or the producer shall disclose, either on the insurance application or at the time the insurance application is taken, that it may obtain credit information in connection with such application. The disclosure shall be either in writing or in the same medium as the application for insurance is taken. The insurer may provide the disclosure statement required pursuant to this subsection (3) to an insured on a renewal policy, if the consumer has previously been provided a copy of the disclosure statement.

(b) Use of the following disclosure statement shall constitute compliance with the provisions of this subsection (3); except that an insurer may use different terms or phrases to communicate the same meaning:

In connection with this application for insurance, we may review your credit report or obtain or use a credit-based insurance score based on the information contained in that credit report. We may use a third party in connection with the development of your insurance score. ---

(4) If an insurer takes an adverse action based upon credit information, the insurer shall meet the notice requirements of this subsection (4). Specifically, an insurer shall:

(a) Provide notification to the consumer that an adverse action has been taken, in accordance with the requirements of the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681m (a); and

(b) Provide notification to the consumer explaining the reason for the adverse action. The reasons shall be provided in sufficiently clear and specific language so that a person may identify the basis for the insurer's decision to take adverse action. The notification shall include a description of up to four factors that were the primary influences of the adverse action. The use of generalized terms such as "poor credit history", "poor credit rating", or "poor insurance score" does not meet the explanation requirements of this subsection (4). Standardized credit explanations provided by consumer reporting agencies or other third-party vendors are deemed to comply with this subsection (4).

(5) An insurer that uses insurance scores to underwrite and rate risk shall file its scoring models or other scoring processes with the commissioner. A third party may file scoring models on behalf of an insurer. A filing that includes insurance scoring may include loss experience justifying the use of credit information. The insurer may request that information requested pursuant to this subsection (5) not be open to public inspection or considered an open record pursuant to article 72 of title 24, C.R.S.

(6) An insurer shall indemnify, defend, and hold a producer harmless against all liability, fees, and costs arising out of or relating to the actions, errors, or omissions of the producer who obtains or uses credit information or insurance scores for an insurer, so long as the producer follows the instructions of or procedures established by the insurer and complies with any applicable law or rule. Nothing in this section shall be construed to provide a consumer or insured with a cause of action that does not exist in the absence of this section.

(7) (a) A consumer reporting agency shall not provide or sell data or lists that include information that, in whole or in part, was submitted in conjunction with an insurance inquiry about a consumer's credit information or a request for a credit report or insurance score. Information that may not be provided or sold includes, but is not limited to, the expiration dates of an insurance policy or other information that may identify periods in which a consumer's insurance may expire and the terms and conditions of the consumer's insurance coverage.

(b) The restrictions provided in paragraph (a) of this subsection (7) shall not apply to data or lists the consumer reporting agency supplies to the insurance producer from whom information was received, the insurer on behalf of whom the producer acted, or such insurer's affiliates or holding companies.

(c) Nothing in this subsection (7) shall be construed to restrict an insurer from being able to obtain a claims history report or a motor vehicle report.

(8) For the purposes of this section, unless the context otherwise requires:

(a) "Adverse action" means a denial or cancellation of, an increase in any charge for, or a reduction or other unfavorable change in the terms of coverage or amount of any insurance existing or applied for in connection with the underwriting of personal lines of property and casualty insurance coverages.

(b) "Affiliate" means a company that controls, is controlled by, or is under common control with another insurer.

(c) "Applicant" means a person who has applied to be covered under a policy of personal lines of property and casualty insurance.

(d) "Beneficiary or claimant" includes an insured person and a third-party claimant.

(e) "Consumer" means an insured whose credit information is used or whose insurance score is calculated in the underwriting or rating of personal lines of property and casualty insurance or an application for personal lines of property and casualty insurance coverage.

(f) "Consumer reporting agency" shall have the same meaning as in section 5-16-103 (6).

(g) "Credit information" means credit-related information derived from a credit report itself or provided on an application for personal lines of property and casualty insurance. Information that is not credit-related shall not be considered "credit information" regardless of whether it is contained in a credit report or in an application or is used to calculate an insurance score.

(h) "Credit report" means a written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's creditworthiness, credit standing, or credit capacity that is used or expected to be used or collected in whole or in part for the purpose of serving as a factor to determine personal lines of property and casualty insurance premiums, eligibility for coverage, or tier placement.

(i) "Insurance score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based in whole or in part on credit information for the purpose of predicting the future insurance loss exposure of an individual applicant or insured.



§ 10-4-117. Loss history information report - notice to insured - definition

(1) Each insurer shall print in at least twelve-point bold-faced type, on the first page of each packet containing the insurance policy and each packet containing the renewal notice for homeowner's insurance or as a separate document:

(a) Information regarding how an insured may obtain a free copy of his or her loss history information report;

(b) A toll-free telephone number that the insured may call to obtain the loss history information report; and

(c) A website address that the insured may access to obtain the loss history information report.

(2) For the purposes of this section, "loss history information report" means a compilation of an insured's prior loss history information used by an insurer in the insured's homeowner's insurance underwriting process. Such information may include, but need not be limited to, the insured's name, date of birth, and claim information such as date of loss, type of loss, and the amounts paid for the loss, if any, or any other information that may negatively affect the insured's rate of homeowner's insurance or the ability to obtain homeowner's insurance. A loss history information report shall include only information regarding claims made to an insurer and shall not include information regarding inquiries made to the insurer.



§ 10-4-118. Severability

If any provision or clause of this part 1 or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this part 1 that can be given effect without the invalid provision or application, and to this end the provisions of this title are declared to be severable.



§ 10-4-119. Monthly and electronic payment of premiums

An insurer offering personal lines of property and casualty insurance shall offer each policyholder the option to pay his or her insurance premiums monthly and to make premium payments by automatic electronic transfer. The insurer shall not be required to offer such payment options if an applicant or policyholder has previously made one or more premium payments that were dishonored because the account closed, the account had insufficient funds, or for any other similar reason for nonpayment.



§ 10-4-120. Unfair or discriminatory trade practices - legislative declaration

(1) (a) The general assembly determines that competition is fundamental to the free market system and that the unrestrained interaction of competitive forces will yield the best allocation of our economic resources, the lowest prices, the highest-quality commodities and services, and the best environment for democratic and social institutions. Therefore, the right of the individual to choose a repair business is a matter of statewide concern.

(b) The general assembly declares that the purposes of this section are to:

(I) Safeguard the public against monopolies, trusts, and market barriers;

(II) Foster and encourage competition by prohibiting unfair and discriminatory insurance practices that impede fair and honest competition;

(III) Ensure that all consumers benefit from competition and the expansion of choices in the marketplace; and

(IV) Enhance Colorado's economic development.

(c) This section shall be liberally construed so that its beneficial purposes may be served.

(2) An insurer or its agent that issues or renews a policy that insures real or personal property shall not:

(a) Directly or indirectly require that appraisals or repairs to the property be made or not be made by a specified repair business;

(b) Represent to a beneficiary or claimant who is making a claim under a policy that the use of, or the failure to use, a particular repair business may result in the nonpayment or delayed payment of a claim;

(c) Intimidate, coerce, threaten, or induce by incentive a beneficiary or claimant to use a particular repair business for repairs; except that an inducement by incentive does not include warranty or guaranty repairs;

(d) Contract with a person to manage, handle, or arrange insurance repair work or to act as an agent for the insurer if:

(I) The contract requires a particular repair business to do claims work for the insurer at a price established by the insurer; and

(II) The person retains a percentage of any compensation paid by the insurer;

(e) Use disincentives to discourage a beneficiary or claimant from using a particular repair business; except that a disincentive does not include warranty or guaranty repairs;

(f) Solicit or accept a referral fee or compensation in exchange for referring the beneficiary or claimant to a repair facility;

(g) Require the beneficiary or claimant to travel an unreasonable distance to choose a repair facility;

(h) Misinform a beneficiary or claimant to induce the use of a particular repair business; or

(i) In the settlement of a liability claim by a third party against a beneficiary or claimant for property damage claimed by the third party, require a third-party claimant to have repairs done by a particular repair business.

(3) An insurer or its agent that issues or renews a policy that insures real or personal property shall:

(a) Supply the beneficiary or claimant with a copy of the estimate upon which the settlement is based, when partial losses are settled on the basis of an estimate prepared by or for the insurer;

(b) Require that any estimate prepared by or for the insurer covering damages that are visible or evident at the time of inspection is adequate to restore the property within a reasonable time to its condition before the loss, in accordance with applicable policy provisions;

(c) Pay for repair services and products based on a prevailing competitive price, as established by competitive bids, generally accepted insurer-based methodology, or market surveys that determine a fair and reasonable market price for similar services;

(d) Orally or in writing disclose to a beneficiary or claimant that the beneficiary or claimant may freely choose any repair business;

(e) Assume all reasonable costs sufficient to pay for the beneficiary's or claimant's repairs including materials or parts, less any applicable deductible or reduction for comparative negligence;

(f) Promptly pay the cost of property repair services and products from any repair facility location that is within a reasonable distance, less any applicable deductible amount payable by the beneficiary or claimant according to the terms of the insurance policy, at no less than the prevailing competitive market price in the same geographic area; and

(g) Disclose to the beneficiary or claimant any ownership interest in, or ownership by or through an affiliation with, a repair business recommended by the insurer when the recommendation is made.

(4) An insurer is not required to furnish the notices required by this section more than once to each beneficiary or claimant for each claim.

(5) A beneficiary, claimant, or repair business may submit a written, documented complaint to the commissioner alleging a violation of this section.

(6) Notwithstanding any other provision of this section, an insurer or its agent shall inform the beneficiary or claimant that he or she may select any repair business of his or her choosing, and, if the insurer chooses, the insurer may also inform the beneficiary or claimant that the insurer can provide a list of repair businesses for the beneficiary or claimant to consider.



§ 10-4-121. Authority of insurer to protect policyholders' property - emergency

Notwithstanding any other provision of law, an insurer may provide services protecting the property of its policyholders in the event of an emergency.






Part 2 - Fire, Marine, and Inland Marine Insurance - Rates and Rating Organizations



Part 3 - Bonds Executed by Qualified Surety Companies

§ 10-4-301. Bond executed by surety company

(1) Whenever any bond, undertaking, recognizance, or other obligation is, by law or the charter, ordinance, rules, or regulations of any municipality, board, body, organization, court, judge, or public officer, required or permitted to be made, given, tendered, or filed with surety and whenever the performance of any act, duty, contract, or obligation or the refraining from any act is required or permitted to be guaranteed, such bond, undertaking, obligation, recognizance, or guaranty may be executed as surety by a company qualified as provided in this title. Such execution by the company of such bond, undertaking, obligation, recognizance, or guaranty shall be in all respects a full and complete compliance with every requirement of every law, charter, ordinance, rule, or regulation that the bond, undertaking, obligation, recognizance, or guaranty was executed by one or more sureties or that sureties shall be residents or householders or freeholders, or either, or both, or possess any other qualifications.

(2) All courts, judges, heads of departments, boards, bodies, municipalities, and public officers of every character shall accept and treat such bond, undertaking, obligation, recognizance, or guaranty, when so executed by such company, as conforming to and fully and completely complying with every such requirement of every such law, charter, ordinance, rule, or regulation; except that such company may be required to justify, in such terms and for such amounts as may be satisfactory, to the court, person, or body authorized to approve such surety.



§ 10-4-302. Release of surety - other security

Any surety upon the bond of any state, county, municipal, judicial district, irrigation district, or court officer shall be released from further liability as such surety for such officer by filing, with the person having authority to approve said bond or with whom said bond is directed to be filed, a notice that said surety is unwilling to continue to be surety for such officer. When any such notice is filed, written notice thereof shall immediately be given to such officer, who shall thereupon file other security to be approved as provided by law. If such officer, within ten days after the service of such notice upon him, does not file such bond to be approved, the office shall become vacant, and the vacancy shall be filled in the manner provided by law. If a new bond is given by any officer, as provided, the former surety shall be entirely released and discharged from all liability incurred by such officer from and after the time of giving of such notice, and the sureties to the new bond shall be liable therefor as provided in such bond.



§ 10-4-303. Application for release of surety - refund

When any company, surety upon the official bond of any trustee, committee, conservator, guardian, assignee, receiver, executor, administrator, or other fiduciary in this state desires to be released from such obligation, such surety shall file its application for such release in the court having jurisdiction of such fiduciary, and, thereupon, the clerk of such court shall issue, under the seal thereof, a notice to such fiduciary requiring him to furnish a new bond, with sureties to be approved by the court, within ten days after the date of the service of said notice. Such notice may be served in the manner provided by law for the service of a summons in a civil action. If such fiduciary fails to furnish such bond within the time prescribed, he shall be summarily removed from office, and a new trustee, committee, conservator, guardian, assignee, receiver, executor, administrator, or other fiduciary shall be forthwith appointed. From and after the time when such new bond is furnished and approved, or such new fiduciary appointed and qualified, the surety making such application shall be released from all liability upon its bond, except for such default or other misconduct on the part of such fiduciary as occurred prior thereto. If any surety has been released or withdrawn as provided in this title, and if the principal accounts in due form of law for all of his acts and doings and all trust funds or estate in his hands and secured by such bond, and if such account has been approved so that there is no further liability of the surety upon such bond, the unearned portion of any premium paid to such surety shall be refunded and repaid by the said surety.



§ 10-4-304. Place of deposit

It is lawful for any party of whom a bond, undertaking, or other obligation is required to agree with his surety for the deposit of any moneys and assets for which such surety is or may be held responsible with a bank, savings bank, or safe deposit or trust company authorized by law to do business as such or other depository approved by the court, if such deposit is otherwise proper, for the safekeeping thereof, and in such manner as to prevent the withdrawal of such moneys and assets or any part thereof, without the written consent of such surety or an order of the court made on such notice to such surety as such court may direct, and such agreement shall not in any manner release or change the liability of the principal or sureties as established by the terms of the bond.



§ 10-4-305. Bond part of expense

Any receiver, assignee, guardian, trustee, committee, executor, administrator, curator, or other fiduciary required by law or the order of any court to give a bond or other obligation as such may include, as a part of the lawful expense of executing his trust, such reasonable sum paid a company authorized under the laws of this state so to do for becoming his surety on such bond as may be allowed by the court in which he is required to account, not exceeding one percent per annum on the amount of such bond or other obligation. A party to any action, suit, or proceeding entitled to recover costs in such action, suit, or proceeding shall be allowed and may have taxed and may recover, as costs therein, such sum as said party has paid such a company as premium for executing any bond, recognizance, undertaking, stipulation, or other obligation therein, not exceeding five dollars per annum for each thousand dollars or fraction thereof of the penalty of such bond, recognizance, undertaking, stipulation, or other obligation for each year or part thereof that the same has been in force. The premium so paid shall be taxed by the clerk of the court in which such action, suit, or proceeding is pending, as costs therein, upon production to him of proper receipt for the payment of such premium, which receipt shall be by him filed with the papers in the cause.






Part 4 - Rate Regulation

§ 10-4-401. Purpose - applicability

(1) The purpose of this part 4 is to promote the public welfare by regulating insurance rates to the end that they not be excessive, inadequate, or unfairly discriminatory, to prohibit price-fixing agreements and other anticompetitive behavior by insurers, to promote price competition among insurers, to provide rates that are responsive to competitive market conditions, and to improve the availability and reliability of insurance. For such purposes, the division of insurance of the department of regulatory agencies and the head of the division, the commissioner of insurance, shall be charged with the execution of this part 4.

(2) This part 4 shall apply to all kinds of insurance except:

(a) Reinsurance other than joint reinsurance as provided in section 10-4-411;

(b) Life insurance and annuities regulated under article 7 of this title;

(c) Sickness and accident insurance regulated under parts 1 and 2 of article 16 of this title;

(d) Nonprofit hospital and health services regulated under parts 1 and 3 of article 16 of this title;

(e) Health maintenance organization services regulated under parts 1 and 4 of article 16 of this title;

(f) (Deleted by amendment, L. 2000, p. 465, § 3, effective August 2, 2000.)

(g) Surplus line insurance regulated under article 5 of this title.

(3) The kinds of insurance subject to this part 4 shall be divided into two classes, as follows:

(a) Type I kinds of insurance, regulated by prior filing and approval of rating information, which shall be subject to all provisions of this part 4 unless specifically excluded by the terms of a section. The following kinds of insurance shall be classified as type I:

(I) Workers' compensation and employer's liability incidental thereto for any pure premium rate filed by a rating organization. With regard to a rate filing submitted by a rating organization, the commissioner shall make available to the public, in a manner deemed appropriate by the commissioner, the aggregate loss and payroll data by class code that the rating organization submits with the rate filing. Such data shall not be used for any commercial purpose.

(II) (Deleted by amendment, L. 2000, p. 465, § 3, effective August 2, 2000.)

(III) Assigned risk motor vehicle insurance;

(IV) and (V) Repealed.

(VI) Such other kinds of insurance as the commissioner shall order classified as type I pursuant to the provisions of section 10-4-403 (5).

(b) Type II kinds of insurance, regulated by open competition between insurers, including fire, casualty, inland marine, title, credit, workers' compensation and employer's liability incidental thereto and written in connection therewith for rates filed by insurers, and all other kinds of insurance that are subject to this part 4 and not specified in paragraph (a) of this subsection (3), including the expense and profit components of workers' compensation insurance, which shall be subject to all the provisions of this part 4 except for sections 10-4-405 and 10-4-406. Type II insurers shall file rating data, as provided in section 10-4-403, with the commissioner; except that credit life and credit accident and health insurers shall file schedules of premium rates pursuant to sections 10-10-109 and 10-10-110. A rate filing summary for a type II kind of insurance subject to this part 4, except for workers' compensation insurance, shall be posted on the division's website in order to provide notice to the public. The public notice shall include the rate standards that apply pursuant to section 10-4-403 (1). Nothing in this section shall be construed to limit the right of the public to inspect a rate filing and any supporting information pursuant to part 2 of article 72 of title 24, C.R.S., or to impair the commissioner's ability to review rates and determine that the rates are not excessive, inadequate, or unfairly discriminatory.

(4) Except for type I kinds of insurance as defined in paragraph (a) of subsection (3) of this section, prior approval of rates, schedules of rates, rating plans, rating classifications and territories, rating rules, and rate manuals with the commissioner, or his prior approval thereof, shall not be required. In lieu thereof, the provisions of paragraph (b) of subsection (3) of this section and sections 10-4-413, 10-4-414, and 10-4-418 regarding the availability of such items, the review thereof, and hearings and judicial review thereof are applicable.

(5) Rate filings for insurance subject to this part 4 shall be filed electronically in a format made available by the division, unless exempted by rule for an emergency situation as determined by the commissioner.



§ 10-4-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Advisory organization" means every group, association, or other organization of insurers, whether located within or outside this state, which prepares policy forms or assists insurers which make their own rates or rating organizations in rate-making by the collection and furnishing of loss or expense statistics or by the submission of recommendations, but which does not make rates under this part 4. "Advisory organization" does not include a joint underwriting association, any actuarial or legal consultant, an insurer or insurers under common control or management, or their employees or managers.

(1.3) "Classification system" or "classification" means the plan, system, or arrangement for recognizing differences in exposure to hazards among industries, occupations, or operations of insurance policyholders.

(1.4) "Competitive market" means a market which has not been found to be noncompetitive pursuant to section 10-4-403 (5).

(1.5) "Expenses" means that portion of any rate attributable to acquisition, field supervision, and collection expenses, general expenses, and taxes, licenses, and fees.

(1.6) "Loss trending" means any procedure for projecting developed losses to the average date of loss for the period during which the policies are to be effective.

(2) "Member" means an insurer who participates or is entitled to participate in the management of a rating, advisory, or other organization.

(2.3) "Noncompetitive market" means a market for which there is a ruling in effect pursuant to section 10-4-403 (5) that a reasonable degree of competition does not exist.

(2.4) "Pure premium rate" means that portion of the rate which represents the loss cost per unit of exposure, including loss adjustment expenses.

(3) "Rating organization" means every person, other than an admitted insurer, which has as its object or purpose the making of pure premium rates, rating plans, or rating systems. Two or more admitted insurers, other than insurers having a common ownership or operating in this state under common management or control, which act in concert for the purpose of making pure premium rates, rating plans, or rating systems shall be deemed to be a rating organization unless they operate within the specific authorizations contained in sections 10-4-404, 10-4-409, 10-4-411, and 10-4-412. No single insurer, joint underwriting association, actuarial or legal consultant, insurer or insurers under common control or management, or their employees or managers shall be deemed to be a rating organization.

(3.5) "Stacking" means aggregating, combining, multiplying, or pyramiding limits of separate policies providing uninsured and underinsured motorist coverage as provided in section 10-4-609.

(4) "Subscriber" means an insurer which is furnished, at its request: With rates and rating manuals by a rating organization of which it is not a member; or with advisory services by an advisory organization of which it is not a member.



§ 10-4-403. Standards for rates - competition - procedure - requirement for independent actuarial opinions regarding 1991 legislation

(1) Rates shall not be excessive, inadequate, or unfairly discriminatory. The following rate standards shall apply:

(a) Rates are excessive if they are likely to produce a long run profit that is unreasonably high for the insurance provided or if expenses are unreasonably high in relation to services rendered.

(b) Concerning inadequacy, rates are not inadequate unless clearly insufficient to sustain projected losses and expenses, or the use of such rates, if continued, will tend to create a monopoly in the market.

(c) Concerning unfair discrimination, unfair discrimination exists if, after allowing for practical limitations, price differentials fail to reflect equitably the differences in expected losses and expenses. A rate is not unfairly discriminatory solely if different premiums result for policyholders with like loss exposures but different expenses, or like expenses but different loss exposures, so long as the rate reflects the differences with reasonable accuracy. Additionally, the provisions of section 10-3-1104 (1)(f) shall apply.

(2) (a) In determining whether rates comply with the excessiveness standard, the inadequacy standard, and the unfair discrimination standard, the following criteria shall apply:

(I) Concerning basic factors in rates, due consideration shall be given to past and prospective loss and expense experience, to catastrophe hazards and contingencies, to events or trends, to loadings for leveling premium rates over time or for dividends or savings to be allowed or returned by insurers to their policyholders, members, or subscribers, and to all other relevant factors, including judgment;

(II) Concerning expenses, the expense provisions included in the rates to be used by an insurer shall reflect the operating methods of the insurer and, so far as it is credible, its own actual and anticipated expenses experience;

(III) Concerning profits, the rate shall contain provisions for contingencies and an allowance permitting a reasonable profit. In determining the reasonableness of profit, consideration should be given to all investment income attributable to premiums and the reserves associated with those premiums.

(b) In setting rates, insurers shall consider past and prospective loss experience and catastrophic hazards, if any, solely within the state of Colorado. However, if there is insufficient experience within Colorado upon which a rate can be based, the insurer may consider experiences within any other state or states which have a similar cost of claim and frequency of claim experience as the state of Colorado; and, if insufficient experience is available, the insurer may use a countrywide experience. The insurer, in its rate filing or in its records, shall expressly state and describe what rate experience it is using, and for Colorado business other than workers' compensation insurance, the insurer shall specify the state or states from which experiences were drawn and the considerations used in setting the rates. In considering experience outside the state of Colorado, as much weight as possible shall be given to the Colorado experience. The rates shall allow a reasonable margin for profit, as allowed in subparagraph (III) of paragraph (a) of this subsection (2), and contingencies.

(2.1) (a) In setting rates for medical malpractice insurance, rates shall not be excessive or inadequate, as defined in this section, nor shall they be unfairly discriminatory. No rate shall be held to be excessive unless such rate is unreasonably high for the insurance provided and a reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable. No rate shall be held to be inadequate unless such rate is unreasonably low for the insurance provided and the continued use of such rate endangers the solvency of the insurer using the same, or unless such rate is unreasonably low for the insurance provided and the use of rate by the insurer using the same has, or if continued will have, the effect of destroying competition or creating a monopoly.

(b) In setting rates, medical malpractice insurers shall consider past and prospective loss experience and catastrophic hazards, if any, solely within the state of Colorado. However, if there is insufficient experience within Colorado upon which a rate can be based, the insurer may consider experiences within any other state or states which have a similar cost of claim and frequency of claim experience as the state of Colorado; and, if insufficient experience is available, the insurer may use a nationwide experience. The insurer, in its rate filing or in its records, shall expressly state and describe what rate experience it is using, specifying the state or states from which experiences were drawn and the considerations used in setting the rates. In considering experience outside the state of Colorado, as much weight as possible shall be given to the Colorado experience. The rates shall allow a reasonable margin for profit and contingencies, including dividends, savings, or unearned premium deposits allowed or returned by insurers to their policyholders, members, or subscribers. In determining profits, the insurer shall consider investment income from unearned premium reserves and reserves for incurred losses and incurred but not reported losses.

(c) Medical malpractice insurers shall specify in their rate filings and shall consider and support the evaluation with an analysis and opinion of a qualified property and casualty actuary, and the commissioner as a result of such filing or upon his own motion may also consider, the impact of the following on medical malpractice rates:

(I) Tort reform legislation;

(II) Risk management activities;

(III) Underwriting standards and practices;

(IV) Any other activity designed to reduce rates or rate increases or the cost of administration and determination of claims.

(d) and (e) Repealed.

(2.5) Notwithstanding any provision of law to the contrary, any insurer licensed to sell motor vehicle insurance within the state of Colorado may offer a reduction in premiums if the claims experience subsequent to the enactment of section 42-4-237, C.R.S., so warrants.

(3) The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any such insurer or group with respect to any subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable.

(4) Risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions or both. Such standards may measure any difference among risks that can be demonstrated to have a probable effect upon losses or expenses.

(4.6) Repealed.

(5) Under the commissioner's power to review rates of all companies, if he determines, after a hearing and on the basis of findings of fact and conclusions, that, with respect to any territory or to any kind, subdivision, or class of insurance, competition is either insufficient to assure that rates will not be excessive, or so conducted as to be destructive of competition or detrimental to the solvency of insurers, he shall order that the rates for such insurance or territory shall be regulated as type I kinds of insurance as defined in section 10-4-401 (3)(a). Such order shall have a specified duration of not more than one year but may be renewed by the commissioner upon appropriate findings of fact, conclusions, and order.

(6) The commissioner shall require an independent actuarial opinion that the best estimate of the impact of the reforms to the workers' compensation system enacted in Senate Bill 91-218 during the first regular session of the fifty-eighth general assembly have been incorporated in any workers' compensation rate change filed with the commissioner until July 1, 1994.

(7) This section shall not apply to insurers providing coverage to exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-4-404. Rate administration

(1) The commissioner shall promulgate rules and regulations which shall require each insurer to record and report its loss and expense experience and such other data, including reserves, as may be necessary to determine whether rates comply with the standards set forth in section 10-4-403. Every insurer or rating organization shall provide such information and in such form as the commissioner may require. No insurer shall be required to record or report its loss or expense experience on a classification basis that is inconsistent with the rating system used by it. The commissioner may designate one or more rating organizations or advisory organizations to assist him in gathering and in compiling such experience and data. No insurer shall be required to record or report its experience to a rating organization unless it is a member of such organization.

(2) (a) The commissioner may require that the annual report and any such supplemental report which contains information of a company's loss and loss adjustment reserves be accompanied by an opinion signed and sworn to by a qualified and independent actuary verifying that, within the nine months prior to the submission of the report, the actuary has conducted a review and analysis of the insurance company's loss and loss adjustment reserves and the reserves are computed in accordance with accepted loss reserving standards and are fairly stated in accordance with sound loss reserving principles.

(b) For purposes of the requirements of this section, a qualified actuary shall be an associate or fellow of the casualty actuarial society and shall be independent of the company whose reserves the actuary has reviewed and analyzed and which is submitting the sworn actuarial certificate.

(3) Any insurer who fails to comply with the terms of this section shall pay a civil penalty of ten thousand dollars and a fine of two hundred dollars for every day thereafter until the insurer complies with this section.

(4) It is the duty of the commissioner to maintain for at least six years by carrier all reports submitted by insurers pursuant to rules and regulations promulgated by the commissioner under this section. The commissioner shall consider these reports in determining the appropriateness of premium rates for various types of insurance in this state.

(5) In order to make the administration of rate regulatory laws uniform, the commissioner and every insurer and rating organization may exchange information and loss experience data.

(6) The commissioner shall promulgate regulations to effect rate reductions or credits for insureds who implement plans pursuant to article 14.5 of title 8, C.R.S.

(7) This section shall not apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-4-404.5. Rating plans - property and casualty type II insurers - rules

(1) The commissioner may promulgate rules for type II insurers that establish reasonable standards for rating plans, including experience rating plans, schedule rating plans, and expense reduction plans, and that are designed to modify rates in the development of premiums for individual risks insured in the property and casualty insurance market. Such rules may permit recognition of expected differences in loss and expense characteristics and shall be designed so that such plans are reasonable and equitable in their application and are not unfairly discriminatory. Such rules shall not prevent the development of new rating methods that would otherwise comply with this part 4. The rules may establish maximum charges against and credits to the experience rating of an insured that may result from the application of a rating plan. The rules may encourage the use of loss control programs, safety programs, and other methods of risk management and may require insurers to maintain documentation of the basis for the charges and credits applied under any plan. The rules may also require the rating plans to include merit rating to the extent feasible.

(2) This section shall not apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-4-405. Filing of rating information - certain coverages

(1) With respect to type I kinds of insurance as defined in section 10-4-401 (3)(a), every insurer shall file with the commissioner every manual of classifications, rules, and rates, every rating plan, and every modification of any of the foregoing which it proposes to use in this state.

(2) (a) Every filing shall state the proposed effective date thereof and shall indicate the character and extent of the coverage contemplated. Filings regarding workers' compensation insurance rates shall be filed on or before August 1 of any calendar year. When a filing is not accompanied by the information upon which the insurer supports the filing and the commissioner does not have sufficient information to determine whether the filing meets the requirements of this part 4, he shall, within fifteen days after the date of filing, require the insurer to furnish the information upon which it supports the filing, and in such event the waiting period provided for in section 10-4-406 (2) shall commence as of the date such information is furnished.

(b) The information furnished in support of a filing may include: The experience or judgment of the insurer or rating organization making the filing; its interpretation of any statistical data it relied upon; the experience of other insurers or rating organizations; or any other factors which the insurer or rating organization deems relevant.

(3) A filing and any supporting information shall be open to public inspection at the division of insurance.

(4) An insurer may satisfy its obligation to make such filings by becoming a member of, or a subscriber to, a licensed rating organization which makes such filings and by authorizing the commissioner to accept such filings in its behalf; but nothing contained in this title shall be construed as requiring any insurer to become a member of, or a subscriber to, any rating organization.

(5) Upon the written application of the insured, stating his reasons therefor, filed with and approved by the commissioner, a rate in excess of that provided by filing, otherwise applicable, may be used on any specific risk, and such application shall not be subject to any of the provisions of section 10-4-406.



§ 10-4-406. Review of filings - certain coverages

(1) Upon receipt of filings required under the provisions of section 10-4-405 (1), the commissioner shall review, or cause to be reviewed, the same as soon as reasonably possible after they have been made in order to determine whether they meet the requirements of this part 4.

(2) A filing which the commissioner has placed on file for public inspection, shall so remain on file for fifteen days (counting such filing date as the first day of such public inspection period) and shall not be approved, disapproved, or become effective during such fifteen-day period except after a public hearing. If not theretofore approved or disapproved after a public hearing thereon, or affirmatively approved or disapproved by the commissioner on the sixteenth day after the filing was so placed on file for public inspection, the filing shall be deemed approved as of 12:01 a.m. on such sixteenth day, unless within such fifteen-day period the commissioner concludes it to be in the public interest to hold a public hearing to determine whether the filing meets the requirements of this part 4 and gives notice of such hearing to the insurer or rating organization that made the filing, in which case the effectiveness of the filing shall be subject to the further order of the commissioner.

(2.5) For any filing made pursuant to section 10-4-405 for workers' compensation and employer's liability insurance incidental thereto and written in connection therewith, and where the commissioner determines that it is necessary to use the services authorized in subsection (3.5) of this section, the commissioner shall have a reasonable time not to exceed sixty days to review or inspect the filing after it is determined to be complete and before the filing shall be considered placed on file pursuant to subsection (2) of this section. The commissioner shall place on file for public inspection the results of any review or examination performed pursuant to subsection (3.5) of this section.

(3) An insurer or rating organization may, at the time it makes a filing with the commissioner, request a public hearing thereon. In such event the commissioner shall forthwith place the filing on file in his office for public inspection, and shall give notice of the hearing, and shall otherwise hold and conduct the hearing as provided in section 10-4-407; and the effectiveness of the filing shall be subject to the commissioner's order made following the hearing.

(3.5) If the commissioner determines that it is reasonably necessary, the commissioner may cause the filing to be reviewed or examined by actuaries, accountants, insurance experts, or any other person at the discretion of the commissioner. The reasonable costs of any such review or examination shall be paid by the rating organization, advisory organization, or group, association, or insurer submitting the filing for approval.

(4) (a) If any such filing results in a change in premium rate as to assigned risk motor vehicle insurance, the commissioner shall, coincidentally with placing the filing on file in his office for public inspection as provided in this section, inform two established news agencies having offices at Denver thereof by mailing, postage prepaid, to each of said news agencies a notice of such filing. Such notice shall read as follows:

Notice of assigned risk motor vehicle insurance rate filing, pursuant to section 10-4-406 (4), Colorado Revised Statutes, is hereby given by the commissioner of insurance that a rate change has been filed by:

Name of insurance company

Type of property affected

Type of insurance coverage

Nature of rate change

Date of filing

Dated and signed at Denver, Colorado, this ( ) day of (month), 20...

By: .............................................<N><N><N><N><N><N><N><N><N><N>

Commissioner of Insurance<N><N><N><N><N><N><N><N><N><N>

The commissioner shall certify in writing as to the mailing of the aforesaid notices to such news agencies, and a copy of the certificate shall be made part of the commissioner's records pertaining to such filings. The effectiveness of any such filing or action of the commissioner relative thereto shall not be affected by failure of the commissioner so to inform any particular news agency.

(b) It is the intent of this subsection (4) that the sending of said notice is the responsibility of the commissioner and not of the company or rating organization requesting the rate change.

(5) (a) If the commissioner approves a filing, he or she shall give prompt notice thereof to the insurer or rating organization that made the filing. The filing shall become effective upon such subsequent date as may be satisfactory to the commissioner and the insurer or rating organization that made the filing; except that rates for workers' compensation insurance shall become effective on January 1 unless the commissioner, upon application, makes a finding upon good cause shown that a later date is necessary or appropriate for the implementation of such filing.

(b) If the filing is deemed approved in the absence of affirmative action by the commissioner, as provided in subsection (2) of this section, it shall become effective upon such subsequent date as may be satisfactory to the commissioner and the insurer or rating organization that made the filing; except that rates for workers' compensation insurance shall become effective on January 1 unless the commissioner, upon application, makes a finding upon good cause shown that a later date is necessary or appropriate for the implementation of such filing.

(c) If the commissioner disapproves a filing, he shall promptly give notice of such action to the insurer or rating organization that made the filing, stating the respects in which the filing does not meet the requirements of this part 4.



§ 10-4-407. Hearings

(1) If, pursuant to section 10-4-406 (2), the commissioner determines to hold a public hearing as to a filing or holds such a public hearing pursuant to request therefor under section 10-4-406 (3), he shall give written notice thereof to the rating organization or insurer that made the filing, shall hold such hearing within thirty days after commencement of the public inspection period provided for in section 10-4-406 (3), and, not less than ten days prior to the date of the hearing, he shall give written notice of the hearing to the insurer or rating organization that made the filing. The commissioner may also give advance public notice of such hearing by publication of notice in one or more daily newspapers of general circulation in this state.

(2) If the commissioner's order disapproves the filing, the rate change shall not be placed into effect. If the commissioner's order approves the filing or any portion thereof, the approved rate filing shall become effective upon such subsequent date as may be satisfactory to the insurer or rating organization that made the filing; except that rates for workers' compensation insurance shall become effective on January 1 unless the commissioner, upon application, makes a finding upon good cause shown that a later date is necessary or appropriate for the implementation of such filing.

(3) Any person aggrieved by the approval by the commissioner of a rate filing may make written application to the commissioner for a hearing thereon, and such application shall specify the grounds to be relied upon by the applicant. If the commissioner finds that the application is made in good faith, that the applicant would be so aggrieved if his grounds are established, and that such grounds otherwise justify holding such a hearing, he shall hold a hearing as provided in sections 24-4-102 to 24-4-107, C.R.S.

(4) Any insurer or rating organization aggrieved by an order or decision of the commissioner made without a hearing may, within thirty days after notice of the order or decision to the insurer or rating organization, make written application to the commissioner for a hearing thereon. The commissioner shall hold a hearing as provided in sections 24-4-102 to 24-4-107, C.R.S. Within fifteen days after such hearing, the commissioner shall affirm, reverse, or modify his previous action, specifying his reasons therefor. Pending such hearing and decision thereon, the commissioner may suspend or postpone the effective date of his previous action.

(5) Hearings held under this part 4 shall be held by the commissioner or his designee. Any final action of the commissioner pursuant to this part 4 shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-4-408. Rating organization - study of workers' compensation rates - premium reductions - adoption of rules

(1) A corporation, an unincorporated association, a partnership, or an individual, whether located within or outside this state, may make application to the commissioner for a license as a rating organization for such kinds of insurance or subdivisions thereof as are specified in its application and shall file therewith:

(a) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business;

(b) A list of its members and subscribers;

(c) The name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting such rating organization may be served; and

(d) A statement of its qualifications as a rating organization.

(2) If the commissioner finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization and that its constitution, articles of agreement or association or its certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business conform to the requirements of law, the commissioner shall issue a license specifying the kinds of insurance or subdivisions thereof for which the applicant is authorized to act as a rating organization. Every such application shall be granted or denied in whole or in part by the commissioner within sixty days after the date of its filing. Licenses issued pursuant to this section shall remain in effect for three years unless sooner suspended or revoked by the commissioner. The fee for said license shall be twenty-five dollars; except that the commissioner by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commissioner by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(3) Licenses issued pursuant to this section may be suspended or revoked by the commissioner, after hearing upon notice, in the event the rating organization ceases to meet the requirements of this section.

(4) Every rating organization shall notify the commissioner promptly of every change in:

(a) Its constitution, its articles of agreement or association or its certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business;

(b) Its list of members and subscribers;

(c) The name and address of the resident of this state designated by it upon whom notices or orders of the commissioner or process affecting such rating organization may be served.

(5) (a) The commissioner shall organize a working group composed of representatives of employer and employee organizations, regulatory agencies, and the insurance industry including, but not limited to, representatives of businesses insured for worker's compensation in the state of Colorado and an insurance actuary to study issues concerning workers' compensation rates, including, but not limited to, definitions of excessive, inadequate, and discriminatory rates, profits, expenses, and loss-ratio standards for insurance companies, and powers the commissioner should have concerning the rate-setting process.

(b) The commissioner and the working group shall also review the appropriateness of allowing insurance carriers to provide up-front premium discounts as opposed to providing only premium dividends to insureds based on participation in risk-management programs.

(c) The commissioner shall promulgate rules and regulations which establish standards for risk-management services which shall be offered by community, technical, or local district colleges or by insurance carriers offering workers' compensation insurance pursuant to articles 40 to 47 of title 8, C.R.S. Business entities which accept such risk-management services and comply with the standards established by the commissioner shall be entitled to a premium dividend if any such business entity's loss experience under the risk-management program indicates such premium dividend is warranted. In developing such rules and regulations, the commissioner shall consider the information developed by the workers' compensation cost-containment board. In such rules and regulations, the commissioner shall require insurance carriers to inform policyholders in a clear and conspicuous manner of the availability of cost containment certification by the workers' compensation cost containment board pursuant to section 8-14.5-107, C.R.S.

(d) The commissioner shall promulgate rules and regulations which establish that all insurance companies in this state offering workers' compensation insurance pursuant to articles 40 to 47 of title 8, C.R.S., shall provide a premium differential on all policies when the policyholder has selected an authorized treating physician or physicians. Such premium differential shall be clearly stated to all policyholders in an appropriate communication medium on an annual basis.

(e) On or before October 1, 1994, the commissioner shall promulgate rules which establish, for purposes of section 8-44-115, C.R.S., standards for determining:

(I) When a motor vehicle accident has not been caused, wholly or in part, by an employee or the employer of such employee;

(II) A loss limitation to be included in the calculation of workers' compensation insurance experience modifications when a motor vehicle accident has not been caused, wholly or in part, by an employee or the employer of such employee;

(III) The distribution, among workers' compensation classifications, of any loss remaining after deduction of the loss limitation established under subparagraph (II) of this paragraph (e); and

(IV) (A) When the use of a motor vehicle is an integral part of an employer's business.

(B) Rules promulgated pursuant to this subparagraph (IV) shall be based on the job classification system for workers' compensation insurance in use on January 1, 1994.



§ 10-4-409. Rates furnished - cooperation among organizations

(1) Subject to rules and regulations which are approved by the commissioner as reasonable, each rating organization shall permit any insurer, not a member, to be a subscriber to its rating services for any kind of insurance or subdivision thereof for which it is authorized to act as a rating organization. Notice of proposed changes in such rules and regulations shall be given to subscribers. Each rating organization shall furnish its rating services without discrimination to its members and subscribers. The reasonableness of any rule or regulation in its application to subscribers or the refusal of any rating organization to admit an insurer as a subscriber, at the request of any subscriber or any such insurer, shall be reviewed by the commissioner at a hearing held upon at least ten days' written notice to such rating organization and to such subscriber or insurer. If the commissioner finds that such rule or regulation is unreasonable in its application to subscribers, he shall order that such rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurer's application for subscribership within thirty days after it is made, the insurer may request a review by the commissioner as if the application has been rejected. If the commissioner finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, he shall order the rating organization to admit the insurer as a subscriber. If he finds that the action of the rating organization is justified, he shall make an order affirming its action.

(2) No rating organization shall adopt any rule the effect of which would prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers.

(3) Cooperation among rating organizations or among rating organizations and insurers in rate-making or in other matters within the scope of this part 4 is authorized, if the rates resulting from such cooperation are subject to all the provisions of this part 4 which are applicable to rates generally. The commissioner may review such cooperative activities and practices and if, after a hearing, he finds that any such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this part 4, he may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this part 4 and requiring the discontinuance of such activity or practice.



§ 10-4-410. Advisory organizations

(1) Every advisory organization shall file with the commissioner a copy of its constitution, its articles of agreement or association or its certificate of incorporation, and its bylaws, rules, and regulations governing its activities, a list of its members, the name and address of a resident of this state upon whom notices or orders of the commissioner or process issued at his direction may be served, and an agreement that the commissioner may examine such advisory organization in accordance with the provisions of section 10-4-414.

(2) If, after hearing, the commissioner finds that the furnishing of such information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with the provisions of this part 4, he may issue a written order specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this part 4 and requiring the discontinuance of such act or practice.



§ 10-4-411. Joint underwriting

(1) Every group, association, or other organization of insurers which engages in joint reinsurance or joint underwriting shall be subject to regulation with respect thereto as provided in this part 4.

(2) If, after a hearing, the commissioner finds that any activity or practice of any such group, association, or other organization is unfair or unreasonable or otherwise inconsistent with the provisions of this part 4, he may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this part 4 and requiring the discontinuance of such activity or practice.



§ 10-4-412. Assigned risk motor vehicle insurance

(1) The commissioner may, after consultation with the insurers licensed to write motor vehicle insurance in this state, establish or approve a reasonable plan, and rules governing the same, for the equitable apportionment among such insurers of applicants for such insurance who are in good faith entitled to but are unable to procure insurance through ordinary methods, and, when such plan has been approved, all such insurers shall subscribe thereto and shall participate therein. Any applicant for such insurance, any person insured under such plan, and any insurer affected may appeal to the commissioner from any ruling or decision of the manager or committee designated to operate such plan.

(2) If an insurer admitted to transact motor vehicle insurance fails to subscribe to the plan or to any amendments thereto or fails to comply with the rules of the plan, the commissioner shall give ten days' written notice to such insurer to so subscribe or so comply. If such insurer fails to comply with such notice, the commissioner, after hearing, may suspend the certificate of authority of such insurer to transact insurance business in this state until such insurer so complies.



§ 10-4-413. Records required to be maintained

(1) Every insurer, rating organization, or advisory organization and every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance shall maintain reasonable records, of the type and kind reasonably adapted to its method of operation, of its experience or the experience of its members and of the data, statistics, or information collected or used by it in connection with the rates, rating plans, rating systems, underwriting rules, policy or bond forms, surveys, or inspections made or used by it, so that such records will be available at all reasonable times to enable the commissioner to determine whether such organization, insurer, group, or association and, in the case of an insurer or rating organization, every rate, rating plan, and rating system made or used by it complies with the provisions of this part 4 applicable to it. The maintenance of such records in the office of a licensed rating organization of which an insurer is a member or subscriber will be sufficient compliance with this section for any insurer maintaining membership or subscribership in such organization to the extent that the insurer uses the rates, rating plans, rating systems, or underwriting rules of such organization. Such records shall be maintained in an office within this state or shall be made available for examination or inspection by the commissioner at any time, upon reasonable notice.

(2) All records of any such organization or individual insurer dealing with workers' compensation and employer's liability insurance incidental thereto and written in connection therewith shall be subject to the requirements of article 44 of title 8, C.R.S., concerning the filing of its system of rates.



§ 10-4-414. Examinations

(1) Repealed.

(2) The commissioner may, at any reasonable time, make or cause to be made an examination of every admitted insurer transacting any class of insurance to which the provisions of this part 4 are applicable to ascertain whether such insurer and every rate and rating system used by it for every such class of insurance complies with the requirements and standards of this title applicable thereto. Such examination need not be a part of a periodic general examination participated in by representatives of more than one state.

(3) The officers, managers, agents, and employees of any such organization, group, association, or insurer may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation, together with all data, statistics, and information of every kind and character collected or considered by such organization, group, association, or insurer in the conduct of the operations to which such examination relates.

(4) The commissioner may conduct such examination on the basis of concern for an insurer's solvency or the complaint of a person claiming to be aggrieved or to ascertain compliance by insurers and rating organizations with the requirements of this part 4.

(5) Filed reports on examinations shall be available for public inspection at the division of insurance.

(6) This section shall not apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-4-415. Prohibition against anticompetitive behavior

(1) (a) No insurer or rating organization shall monopolize or attempt to monopolize, or combine or conspire with any other person to monopolize, in any territory, the business of insurance of any kind, subdivision, or class thereof.

(b) No insurer or rating organization shall agree with any other insurer or rating organization to charge or adhere to any rate, although insurers and rating organizations may continue to exchange statistical information.

(c) No insurer or rating organization shall make any agreement with any other insurer, rating organization, or other person to restrain trade.

(d) No insurer or rating organization shall make any agreement with any other insurer, rating organization, or other person the effect of which may be substantially to lessen competition in any territory or in any kind, subdivision, or class of insurance.

(e) No insurer may acquire or retain any capital stock or assets of, or have any common management with, any other insurer if the effect of such acquisition, retention, or common management may be substantially to lessen competition in any territory or in any kind, subdivision, or class of insurance.

(f) No insurer or rating organization shall make any agreement with any other insurer or rating organization to refuse to deal with any person in connection with the sale of insurance.

(g) No rating organization or member or subscriber thereof shall interfere with the right of any insurer to make its rates independently of such rating organization or to charge rates different from the rates made by such rating organization.

(h) No member of or subscriber to a rating organization shall refuse to do business with, or prohibit or prevent the payment of commissions to, any licensed agent or broker on the ground that such agent or broker does business with an insurer which makes its rates, or any portion thereof, independently of such rating organization.

(i) Nothing in this part 4 shall be construed as requiring any insurer to become a member of or a subscriber to any rating organization, or as preventing any insurer, while a member of or subscriber to a rating organization, from making its own rates for any kind, subdivision, or class of insurance, for which it does not elect to authorize the rating organization to act on its behalf.

(j) Any insurer which is a member of or subscriber to a rating organization may make its own rates for any kind, subdivision, or class of insurance. No rating organization shall have authority to act on behalf of any insurer which is a member of or subscriber to such rating organization except as authorized in writing by such member or subscriber, which authority may be supplemented, modified, or revoked, in whole or in part, at any time by such member or subscriber at its option.

(k) No rating organization shall have or adopt any rule or exact any agreement, or formulate or engage in any program, the effect of which would be to require any member, subscriber, or other insurer to utilize some or all of its services, or to adhere to its rates, rating plans, rating systems, underwriting rules, or policy forms, or to prevent any insurer from acting independently.

(2) (a) The commissioner, through the attorney general, and any person injured in his business or property by reason of anything forbidden in subsection (1) of this section may maintain an action to enjoin any violation of such subsection (1).

(b) Any person injured in his business or property by reason of anything forbidden in subsection (1) of this section may maintain an action and shall be able to recover punitive damages not to exceed actual monetary loss and expense.



§ 10-4-416. Prohibiting changes in rates or coverages

In any case involving insurance subject to this part 4 on which an insured has prepaid a premium for the issuance of a policy of insurance for a specified policy period, the insurer shall not increase unilaterally, during said policy period, the rate charged nor decrease the coverage benefits provided unless there is a change in risk during the policy term attributable to any act or acts of the insured or the risk to be insured was misrepresented by the insured. This section shall not prohibit cancellation of a policy for any reason otherwise permitted by the policy or by law during an initial policy period of not to exceed sixty days.



§ 10-4-417. False or misleading information

No person or organization shall willfully withhold information from, or knowingly give false or misleading information to, the commissioner, any statistical agency designated by the commissioner, any rating organization, or any insurer which will affect the rates or premiums chargeable under this part 4.



§ 10-4-418. Enforcement procedures - penalties

(1) Any person aggrieved by any rate charged, rating plan, rating system, underwriting rule, policy form, certificate, or contract of insurance or rider followed or adopted by an insurer, advisory organization, or rating organization may request the insurer, advisory organization, or rating organization to review the manner in which the rate, plan, system, rule, form, certificate, or contract or rider has been applied with respect to insurance afforded him. Such request may be made by his authorized representative and shall be written. If the request is not granted within thirty days after it is made, it may be treated as rejected. Any person aggrieved by the action of an insurer, advisory organization, or rating organization in refusing the review requested or in failing or refusing to grant all or part of the relief requested may file a written complaint and request for hearing with the commissioner, specifying the grounds relied upon. If the commissioner finds that probable cause for the complaint does not exist or that the complaint is not made in good faith, he shall deny the hearing; however, if he finds that the complaint charges a violation of this title and that the complainant would be aggrieved if the violation is proven, he shall proceed as provided in subsection (2) of this section.

(2) (a) If, after examination or inspection of an insurer, rating organization, advisory organization, or group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance, or upon the basis of other information, or upon sufficient complaint as provided in subsection (1) of this section, the commissioner has good cause to believe that such insurer, organization, group, or association, or any rate, rating plan, rating system, underwriting rule, policy form, certificate, contract of insurance or rider, made or used by any such insurer, advisory organization, or rating organization, or proposals thereof made by advisory or rating organizations does not comply with the applicable requirements and standards of this title, he shall, unless he has good cause to believe that such noncompliance is willful, give notice in writing to such insurer, organization, group, or association, stating therein in what manner and to what extent such noncompliance is alleged to exist and specifying therein a reasonable time, not less than ten days thereafter, in which such noncompliance shall be corrected. Notices and filings of underwriting rules required under this section shall be confidential as between the commissioner and the parties.

(b) The commissioner shall not find that a policy form, certificate, or contract of insurance or rider does not comply with the applicable requirements and standards of this title on the ground that it excludes coverage of claims made by a member of a household against another member of the same household. Such exclusions are in conformity with the public policy of this state.

(c) Repealed.

(3) (a) If the commissioner has good cause to believe that such noncompliance is willful or if, within the period prescribed by the commissioner in the notice required by subsection (2) of this section, the insurer, organization, group, or association does not make such changes as may be necessary to correct the noncompliance specified by the commissioner or establish to the satisfaction of the commissioner that such specified noncompliance does not exist, the commissioner may hold a public hearing in connection therewith. Within a reasonable period of time, not less than ten days before the date of such hearing, he shall mail a written notice of the hearing to such insurer, organization, group, or association. The notice given under this subsection (3) shall state in what manner and to what extent noncompliance is alleged to exist and the matters to be considered at such hearing. The hearing shall not include subjects not specified in the notice. The hearing shall be conducted in accordance with section 24-4-105, C.R.S., and the commissioner shall have all the powers granted in said section.

(b) Any insurer, rating organization, advisory organization, or group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance aggrieved by an order or decision of the commissioner made without a hearing may, within thirty days after notice of the order or decision to the corporation, make written application to the commissioner for a hearing thereon. The commissioner shall hold a hearing as provided in the applicable provisions of article 4 of title 24, C.R.S. Within fourteen days after such hearing, the commissioner shall affirm, reverse, or modify his previous action, specifying his reasons therefor.

(4) If, after a hearing pursuant to subsection (3) of this section, the commissioner finds:

(a) That any rate, rating plan, or rating system violates the provisions of this title applicable to it, the commissioner may issue an order to the insurer or rating organization which has been the subject of the hearing, specifying in what respects such violation exists and stating when, within a reasonable period of time, the further use of such rate or rating system by such insurer or rating organization in contracts of insurance made thereafter shall be prohibited. In such order the commissioner may require the excess premium plus a maximum of eighteen percent interest to be refunded to the policyholder. The amount of the refund, plus interest, shall be computed from the effective date of the rate used on the individual policyholder contract to the commencement date of the hearing on the rate. Interest shall be computed as simple interest per annum.

(b) That an insurer, rating organization, advisory organization, or group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance is in violation of the provisions of this title applicable to it, other than the provisions dealing with rates, rating plans, or rating systems, he may issue an order to such insurer, organization, group, or association which has been the subject of the hearing, specifying in what respects such violation exists and requiring compliance within a specified time thereafter;

(c) That any policy form, policy, certificate, contract of insurance or rider, or any portion or any proposal thereof made by advisory or rating organizations contains any provision or style of presentation which is deceptive or misleading or renders its use hazardous to the public or the policyholders or otherwise does not comply with the requirements of law, he may issue an order to such insurer, organization, group, or association which has been the subject of the hearing, prohibiting the further use of any such form in this state;

(d) That the violation of any of the provisions of this title applicable to it by any insurer or rating organization which has been the subject of hearing was willful, he may suspend or revoke, in whole or in part, the certificate of authority of such insurer or the license of such rating organization with respect to the class of insurance which has been the subject matter of the hearing;

(e) That any rating organization has willfully engaged in any fraudulent or dishonest act or practice, he may suspend or revoke, in whole or in part, the license of such organization in addition to any other penalty provided in this title.

(5) In addition to other remedies or penalties provided by law:

(a) The commissioner may suspend or revoke, in whole or in part, the license of any rating organization or the certificate of authority of any insurer which fails to comply with an order of the commissioner within the time limited by such order. The commissioner shall not suspend or revoke the license or certificate of authority for failure to comply with an order until the time prescribed for an appeal therefrom has expired or, if an appeal has been taken, until such order has been affirmed. The commissioner may determine when a suspension or revocation of license or certificate of authority shall become effective. An order of suspension shall remain in effect for the period fixed by the commissioner, unless he modifies or rescinds such suspension or until the order upon which such suspension is based is modified, rescinded, or reversed. No license shall be suspended or revoked except upon a written order of the commissioner, stating his findings, made after a hearing held upon not less than ten days' written notice to such person or organization specifying the alleged violation.

(b) If a failure to comply with an order of the commissioner within the time limited by such order is willful, the rating organization or insurer shall be liable to the state in an amount not exceeding five thousand dollars for such failure. The commissioner shall collect the amount so payable and may bring a civil action in the name of the people of the state of Colorado to enforce collection. Such penalty may be in addition to the remedy provided in paragraph (a) of this subsection (5). All moneys collected by the commissioner under this paragraph (b) shall be paid into the general fund of the state of Colorado.

(6) Any findings, determination, rule, ruling, or order made by the commissioner shall be subject to judicial review by the court of appeals, and proceedings on review shall be in accordance with the provisions of section 24-4-106 (11), C.R.S.

(7) This section shall apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section, that the commissioner determines to be anticompetitive, as described in section 10-4-415.



§ 10-4-419. Claims-made policy forms

(1) No insurer shall use or issue any policy, certificate, or contract of insurance or any portion thereof which provides coverage on a claims-made basis unless it has been certified by the insurer and the insurer has filed a certification with the commissioner that such policy endorsement or disclosure form or any portion thereof which provides coverage on a claims-made basis conforms to Colorado law pursuant to subsection (2) of this section and any rules and regulations promulgated pursuant to subsection (3) of this section.

(2) A claims-made policy shall not be delivered or issued for delivery to any person in this state unless:

(a) The insurer defines the nature of the risks or exposures to be insured on the claims-made policy;

(b) (I) The policy contains clear and adequate disclosure and alerts the insured to the fact that the policy is a claims-made policy and explains the unique features distinguishing it from an occurrence policy and relating to renewal, extended reporting periods, and coverage of occurrences with long periods of exposure. The commissioner shall promulgate regulations which establish proof of delivery and acceptance thereof by the policyholder and set forth the contents and format of the minimum disclosures required under this article.

(II) Such disclosures shall include:

(A) A description of the principal benefits and coverage provided in the policy;

(B) A statement of the exceptions, reductions, and limitations contained in the policy;

(C) A statement of the renewal provisions including any reservation by the insurer of a right to change premiums;

(D) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(c) The policy clearly defines the events and conditions which trigger coverage and defines when and how a claim is deemed to be made or is deemed made;

(d) The policy offers, at the insured's option, the purchase of an extended reporting period of at least one year for claims not filed during the policy period. The premium may not exceed two hundred percent of the expiring policy premium unless the adjusted premium is determined by the commissioner to be inadequate based upon section 10-4-403 and based upon an opinion of a qualified actuary submitted on behalf of the insurer.

(e) The policy requires insurers to furnish policyholders, upon their request and within thirty days thereafter, sufficient information about closed or paid claims, claims for which the company has established reserves, and claims for which the company has received notices of occurrences which could give rise to claims to allow the insured to determine how much of his aggregate coverage remains available under the policy;

(f) The insured approves and acknowledges, by signature on the written endorsement, any exclusionary endorsement which excludes coverage in a renewal period for claims from certain known occurrences, events, products, or locations;

(g) All persons engaged in the sale, consultation, or adjustment of the claims-made policy have been trained and certified pursuant to the standards and procedures set forth in regulations promulgated by the commissioner.

(3) (a) The commissioner may prohibit the use of a claims-made liability policy if the policy does not contain one or more of the following policy provisions:

(I) (Deleted by amendment, L. 2000, p. 466, § 5, effective August 2, 2000.)

(II) A policy provision that, in the event of cancellation or nonrenewal for any reason, the policy guarantees the insured the right of a sixty-day period to purchase coverage for an extended reporting period as provided in subparagraph (III) of this paragraph (a); or

(III) A policy provision that, at the insured's option, the insured may purchase coverage for an extended reporting period of at least the length of time of exposure under the applicable statute of limitation.

(IV) (Deleted by amendment, L. 2000, p. 466, § 5, effective August 2, 2000.)

(b) (Deleted by amendment, L. 2000, p. 466, § 5, effective August 2, 2000.)

(4) If a standardized claims-made policy form, proposed by a rating or advisory organization, has been filed with the commissioner and certified by the rating or advisory organization to be in compliance with statutory mandates, an insurer may utilize such a form.

(5) As used in this section, unless the context otherwise requires, "claims-made policy" means a policy of liability insurance that provides coverage for those claims that are made or reported to the insurance carrier, as is required in the policy, during the term of the policy or for such extended reporting term for which coverage has been purchased. A "claims-made policy" may include coverage for events occurring before the current policy term.

(6) This section shall not apply to any public entity self-insurance pool formed pursuant to section 24-10-115.5, C.R.S., or to any policy, certificate, or contract of insurance offered or issued by an insurer to such a pool.

(6.5) This section shall not apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.

(7) All insurers providing insurance on a claims-made basis and who are authorized by the commissioner to conduct business in Colorado shall submit an annual report to the commissioner listing any policy form, endorsement, disclosure form, or any other evidence of coverage issued or delivered to any policyholder in Colorado. Such listing shall be submitted by July 15, 1993, and not later than July 1 of each subsequent year and shall contain a certification by an officer of the organization that each policy form, endorsement, or disclosure form in use complies with Colorado law. The necessary elements of the certification shall be determined by the commissioner.

(8) All insurers providing insurance on a claims-made basis and who are authorized by the commissioner to conduct business in Colorado shall also submit to the commissioner a list of any new policy form, endorsement, or disclosure form at least thirty-one days before using such policy form, endorsement, or disclosure form. Such listing shall also contain a certification by an officer of the organization that each new policy form, endorsement, or disclosure form proposed to be used complies with Colorado law. The necessary elements of the certification shall be determined by the commissioner.

(9) The commissioner shall have the power to examine and investigate insurers authorized to conduct business in Colorado to determine whether claims-made policy forms, endorsements, or disclosure forms comply with the certification of the insurer and statutory mandates.



§ 10-4-419.5. Workers' compensation form certification

An insurance carrier writing workers' compensation insurance in this state shall comply with section 8-44-102, C.R.S.



§ 10-4-420. Risk management procedures

Every insurer writing commercial property and casualty insurance in this state shall establish procedures to promote the use of loss control programs, safety programs, and other methods of risk management by its insureds to the extent feasible or practicable for the individual insured.



§ 10-4-421. Notice of rate increases and decreases

(1) In the event that a rate filing for type II insurance for commercial liability includes a rate increase or decrease, the filing entity shall clearly identify in a cover letter accompanying the rate filing the specific portion of the rate filing that represents such an increase or decrease and shall state clearly the percentage of any such proposed increase or decrease.

(2) This section shall not apply to insurers providing coverage for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.






Part 5 - Colorado Insurance Guaranty Association Act

§ 10-4-501. Short title

This part 5 shall be known and may be cited as the "Colorado Insurance Guaranty Association Act".



§ 10-4-502. Legislative declaration

The purposes of this part 5 are to provide a mechanism for the payment of covered claims under certain insurance policies, to avoid excessive delay in payment and financial loss to claimants or policyholders because of the insolvency of an insurer, to assist in the detection and prevention of insurer insolvencies, and to provide an association to assess the cost of such protection among insurers.



§ 10-4-503. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Account" means any one of the three accounts created by section 10-4-506.

(2) "Association" means the Colorado insurance guaranty association created under section 10-4-506.

(3) "Commissioner" means the commissioner of insurance of this state.

(4) (a) "Covered claim" means an unpaid claim, including one for unearned premiums:

(I) That arises out of and is within the coverage and not in excess of the applicable limits of an insurance policy to which this part 5 applies issued by an insurer if such insurer becomes an insolvent insurer after July 1, 1971; and

(II) With respect to which the claimant or insured is a resident of this state at the time of the insured event or the claim is a first-party claim for damage to property with a permanent location in this state.

(b) "Covered claim" does not include:

(I) Any amount due any reinsurer, insurer, insurance pool, or underwriting association, as subrogation recoveries or otherwise; except that:

(A) A claim for any such amount asserted against a person insured under a policy issued by an insurer that has become insolvent and which claim would be a covered claim if it were not a claim by or for the benefit of a reinsurer, insurer, insurance pool, or underwriting association may be filed directly with the receiver or the insolvent insurer; and

(B) In no event may any such claim be asserted in any legal action against the insured of such insolvent insurer.

(II) A first-party claim by an insured whose net worth exceeds ten million dollars on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer. An insured's net worth on such date includes the aggregate net worth of the insured and all of its subsidiaries as calculated on a consolidated basis.

(III) Any claim for incurred but not reported losses; except that nothing in this subparagraph (III) affects any covered claims or rights under this part 5.

(5) "Insolvent insurer" means an insurer licensed to transact insurance business in this state, either at the time the policy was issued or when the insured event occurred, and against whom an order of liquidation with a finding of insolvency has been entered by a court of competent jurisdiction in the insurer's state of domicile or of this state and which order of liquidation has not been stayed or been the subject of a writ of supersedeas or other comparable order.

(6) "Member insurer" means any person who writes any kind of insurance to which this part 5 applies under section 10-4-504, including the exchange of reciprocal or interinsurance contracts, and who is licensed to transact insurance business in this state.

(7) "Net direct written premiums" means direct gross premiums written in this state on insurance policies to which this part 5 applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. "Net direct written premiums" does not include premiums on contracts between insurers and reinsurers.

(8) "Person" means any individual, corporation, partnership, association, or voluntary organization.



§ 10-4-504. Scope

This part 5 shall apply to all kinds of direct insurance, except life, title, surety, sickness and accident, disability, credit, mortgage guaranty, financial guaranty, and ocean marine insurance.



§ 10-4-505. Construction

This part 5 shall be liberally construed to effect the purposes enumerated in section 10-4-502, which section shall constitute an aid and guide to interpretation.



§ 10-4-506. Colorado insurance guaranty association

There is created a nonprofit unincorporated legal entity to be known as the Colorado insurance guaranty association. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance business in this state. The association shall perform its functions under a plan of operation established and approved under section 10-4-509 and shall exercise its powers through a board of directors established under section 10-4-507. For purposes of administration and assessment, the association shall be divided into three separate accounts: Workers' compensation insurance account; automobile insurance account; and the account for all other insurance to which this part 5 applies.



§ 10-4-507. Board of directors

(1) The board of directors of the association shall consist of not less than five nor more than nine persons serving terms as established in the plan of operation. The members of the board shall be selected by member insurers, subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term in the same manner as initial appointments.

(2) In approving selections to the board, the commissioner shall consider among other things whether all member insurers are fairly represented.

(3) Members of the board may be reimbursed from the assets of the association for actual and necessary expenses incurred by them as members of the board of directors.



§ 10-4-508. Powers and duties of association

(1) The association shall:

(a) (I) Be obligated to the extent of the covered claims existing prior to a determination of insolvency and arising within thirty days after the determination of insolvency, or before the policy expiration date, if less than thirty days after such determination, or before the insured replaces the policy or on request effects cancellation, if the insured does so within thirty days after such determination, but such obligation includes only that amount of each covered claim that is less than fifty thousand dollars; except that:

(A) For an order of liquidation with a finding of insolvency by a court of competent jurisdiction entered between July 1, 1988, and August 10, 2011, such obligation includes only that amount of each covered claim that is less than one hundred thousand dollars;

(B) For an order of liquidation with a finding of insolvency by a court of competent jurisdiction entered on or after August 10, 2011, such obligation includes only that amount of each covered claim that is less than three hundred thousand dollars; and

(C) Notwithstanding sub-subparagraph (A) or (B) of this subparagraph (I), the association shall pay the full amount of any covered claim arising out of workers' compensation policies.

(II) In no event is the association obligated to a policyholder or claimant in an amount in excess of the face amount of the policy from which the claim arises.

(III) Notwithstanding any other provision of this part 5, a covered claim does not include any claim filed with the guaranty fund after the earlier of:

(A) Twenty-four months after the date of the order of liquidation; or

(B) The final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer.

(b) Be deemed the insurer to the extent of its obligation on the covered claims and to such extent shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent;

(c) Allocate claims paid and expenses incurred among the three accounts separately and assess member insurers amounts separately for each account necessary to pay: The obligations of the association under paragraph (a) of this subsection (1) subsequent to an insolvency; the expenses of handling covered claims subsequent to an insolvency; the cost of examinations under section 10-4-513; and other expenses authorized by this part 5. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the preceding calendar year on the kinds of insurance in the account. Each member insurer shall be notified of the assessment not later than thirty days before it is due. No member insurer may be assessed in any year on any account an amount greater than two percent of that member insurer's net direct written premiums for the preceding calendar year on the kinds of insurance in the account. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in any account an amount sufficient to make all necessary payments from that account, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available. The association may defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance; but during the period of deferment no dividends shall be paid to shareholders or policyholders. Deferred assessments shall be paid when such payment will not reduce capital and surplus below required minimums. Such payment shall be refunded to those companies receiving larger assessments by virtue of such deferment or, in the discretion of any such company, credited against future assessments. Each member insurer may set off against any assessment authorized payments made on covered claims and expenses incurred in the payment of such claims by the member insurer if they are chargeable to the account for which the assessment is made.

(d) Investigate claims brought against the association and adjust, compromise, settle, and pay covered claims to the extent of the association's obligation, and deny all other claims, and may review settlements, releases, and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which such settlements, releases, and judgments may be properly contested;

(e) Notify such persons as the commissioner directs under section 10-4-510 (2)(a);

(f) Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but such designation may be declined by a member insurer.

(g) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this part 5.

(2) The association may:

(a) Employ or retain such persons as are necessary to handle claims and perform other duties of the association;

(b) Borrow funds necessary to effect the purposes of this part 5 in accord with the plan of operation;

(c) Sue or be sued, and such power to sue includes the power and right to intervene as a party before any court in this state that has jurisdiction over an insolvent insurer, as defined in section 10-4-503 (5);

(d) Negotiate and become a party to such contracts as are necessary to carry out the purpose of this part 5;

(e) Perform such other acts as are necessary or proper to effectuate the purposes of this part 5;

(f) Refund to the member insurers in proportion to the contribution of each member insurer to that account that amount by which the assets of the account exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year.



§ 10-4-508.5. Aggregate liability of association

(1) (a) Notwithstanding any other provisions of this part 5, except in the case of a claim for benefits under workers' compensation coverage, any obligation of the association to any and all persons shall cease when ten million dollars shall have been paid in the aggregate by the association and any one or more associations similar to the association of any other state or states or any property/casualty insurance security fund that obtains contributions from insurers on a pre-insolvency basis, to or on behalf of any insured and its affiliates on covered claims or allowed claims arising under the policy or policies of any one insolvent insurer.

(b) For purposes of this section, the term "affiliate" shall mean a person who directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another person.

(2) If the association determines that there may be more than one claimant having a covered claim or allowed claim against the association or any associations similar to the association or any property/casualty insurance security fund in other states, under the policy or policies of any one insolvent insurer, the association may establish a plan to allocate amounts payable by the association in such manner as the association in its discretion deems equitable.



§ 10-4-509. Plan of operation

(1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the commissioner.

(2) If the association fails to submit a suitable plan of operation within ninety days following July 1, 1971, or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this part 5. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(3) All member insurers shall comply with the plan of operation.

(4) The plan of operation shall:

(a) Establish the procedures whereby all the powers and duties of the association under section 10-4-508 will be performed;

(b) Establish procedures for handling assets of the association;

(c) Establish the amount and method of reimbursing members of the board of directors under section 10-4-507;

(d) Establish procedures by which claims may be filed with the association and provide acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the association or its agent, and a list of such claims shall be periodically submitted to the association or similar organization in another state by the receiver or liquidator.

(e) Establish regular places and times for meetings of the board of directors;

(f) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(g) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within thirty days after the action or decision;

(h) Establish the procedures whereby selections for the board of directors will be submitted to the commissioner;

(i) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(5) The plan of operation may provide that any or all powers and duties of the association, except those under section 10-4-508 (1)(c) and (2)(c), are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of the association, or its equivalent, in two or more states. Such a corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subsection (5) shall take effect only with the approval of both the board of directors and the commissioner and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this part 5.



§ 10-4-510. Duties and powers of commissioner

(1) The commissioner shall:

(a) Notify the association of the existence of an insolvent insurer not later than three days after he receives notice of the determination of the insolvency;

(b) Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

(2) The commissioner may:

(a) Require that the association notify the insureds of the insolvent insurer and any other interested parties of the determination of insolvency and of their rights under this part 5. Such notification shall be by first-class mail at their last known addresses, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient.

(b) Require each agent of the insolvent insurer to give prompt written notice to each insured of the insolvent insurer for whom he was agent of record by sending such notice by first-class mail to the insured's last known address;

(c) Suspend or revoke, after notice and hearing, the certificate of authority to transact insurance business in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. Such fine shall not exceed five percent of the unpaid assessment per month; except that no fine shall be less than one hundred dollars per month.

(d) Revoke the designation of any servicing facility if he finds claims are being handled unsatisfactorily.

(3) Any final action or order of the commissioner under this part 5 shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-4-511. Effect of paid claims

(1) Any person recovering under this part 5 from the association shall be deemed to have assigned his rights under the policy to the association to the extent of his recovery from the association. Every insured or claimant seeking the protection of this part 5 shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out.

(2) The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the association or a similar organization in another state. The court having jurisdiction shall grant such claims priority equal to that which the claimant would have been entitled in the absence of this part 5 against the assets of the insolvent insurer. The expenses of the association or a similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.

(3) The association shall periodically file with the receiver or liquidator of an insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association, which shall preserve the rights of the association against the assets of the insolvent insurer.

(4) (a) The association shall have the right to recover from the following persons the amount of any covered claim paid on behalf of such person pursuant to this part 5:

(I) Any insured whose net worth on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer exceeds twenty-five million dollars and whose liability obligations to other persons are satisfied in whole or in part by payments made under this part 5. An insured's net worth on such date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries as calculated on a consolidated basis; and

(II) Any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under this part 5.

(b) The association and any similar organization in another state shall be recognized as claimants in the liquidation of an insolvent insurer for any amounts paid by them on covered claims obligations as determined under this part 5 or similar laws in other states and shall receive dividends and any other distributions at the priority set forth in part 5 of article 3 of this title. The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by determinations of covered claim eligibility under this part 5 and by settlements of claims made by the association or a similar organization in another state. The court having jurisdiction shall grant such claims priority equal to that which the claimant would have been entitled in the absence of this part 5 against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.



§ 10-4-512. Nonduplication of recovery

(1) Any person having a claim against an insurer under any provision in any insurance policy that is also a covered claim shall exhaust first the person's right under such policy. Any amount payable on a covered claim under this part 5 is reduced by the amount recoverable under such insurance policy.

(2) Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured; except that, if it is a first-party claim for damage to property with a permanent location, recovery shall be sought from the association of the location of the property, and, if it is a workers' compensation claim, recovery shall be sought from the association of the residence of the claimant. A claimant or first-party insured who has received a recovery from any other guaranty association or its equivalent in an amount equal to or greater than the recovery allowed under this part 5 shall not be eligible to receive any recovery from the Colorado insurance guaranty association. In addition, any recovery under this part 5 shall be reduced by the amount of the recovery from any other insurance guaranty association or its equivalent.



§ 10-4-513. Prevention of insolvencies

(1) To aid in the detection and prevention of insurer insolvencies, it is the duty of the board of directors, upon majority vote, to notify the commissioner of any information indicating that any member insurer may be insolvent or is in a financial condition hazardous to the policyholders or the public.

(2) To aid in the detection and prevention of insurer insolvencies, it is the duty of the commissioner:

(a) To notify the commissioners of all other states and territories of the United States and the District of Columbia by mail within thirty days of any of the following actions taken by him against a member insurer:

(I) Revocation of license;

(II) Suspension of license;

(III) Any formal order that such company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors;

(b) To report to the board of directors when he has taken any of the actions set forth in paragraph (a) of this subsection (2) or has received a report from any other commissioner indicating that any such action has been taken in another state. Such report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner.

(c) To report to the board of directors when he has reasonable cause to believe from any examination, whether completed or in process, of any member company that such company may be insolvent or in a financial condition hazardous to the policyholders or the public;

(d) To furnish to the board of directors the early warning tests developed by the national association of insurance commissioners. The board of directors may use the information contained in such tests in carrying out its duties and responsibilities pursuant to this section. Such report and the information contained therein shall be kept confidential by the board of directors until such time as made public by the commissioner of another lawful authority.

(3) The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting his duties and responsibilities regarding the financial condition of member companies and companies seeking admission to transact insurance business in this state.

(4) The board of directors, upon majority vote, may make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to do business in this state. Such reports and recommendations shall not be considered public documents.

(5) It is the duty of the board of directors, upon majority vote, to notify the commissioner of any information indicating that any member insurer may be insolvent or in a financial condition hazardous to the policyholders or the public.

(6) The board of directors, upon majority vote, may request that the commissioner order an examination of any member insurer which the board in good faith believes to be in a financial condition hazardous to the policyholders or the public. Within thirty days of the receipt of such request, the commissioner shall begin such examination. The examination may be conducted as a national association of insurance commissioners examination or may be conducted by such persons as the commissioner designates. The cost of such examination shall be paid by the association, and the examination report shall be treated as are other examination reports. In no event shall such examination report be released to the board of directors prior to its release to the public, but this shall not preclude the commissioner from complying with subsection (1) of this section. The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner, but it shall not be open to public inspection prior to the release of the examination report to the public.

(7) The board of directors, upon majority vote, may make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

(8) The board of directors, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, shall prepare a report to the commissioner containing such information as it may have in its possession bearing on the history and causes of such insolvency. The board of directors shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes for insolvency of a particular insurer and may adopt by reference any report prepared by such other associations.



§ 10-4-514. Examination of association

The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit, not later than March 30 of each year, a financial report for the preceding calendar year in a form approved by the commissioner.



§ 10-4-515. Tax exemption

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real or personal property.



§ 10-4-516. Recognition of assessments in rates

The rates and premiums charged for insurance policies to which this part 5 applies shall include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer, less any amounts returned to the member insurer by the association, and such rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.



§ 10-4-517. Immunity

There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer, the association or its agents or employees, the board of directors, or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under this part 5.



§ 10-4-518. Stay of proceedings

All proceedings to which an insolvent insurer is a party in any court in this state shall be stayed for sixty days after the date the insolvency is determined to permit proper defense by the association of all pending causes of action.



§ 10-4-519. Termination - distribution of funds

(1) The commissioner shall by order terminate the operation of the association as to any kind of insurance covered by this part 5 with respect to which he has found, after hearing, that there is in effect a statutory or voluntary plan which:

(a) Is a permanent plan which is adequately funded or for which adequate funding is provided; and

(b) Extends, or will extend, to the Colorado policyholders and residents protection and benefits with respect to insolvent insurers not substantially less favorable and effective to such policyholders and residents than the protection and benefits provided with respect to such kinds of insurance under this part 5.

(2) The commissioner shall by the same order authorize discontinuance of future payments by insurers to the association with respect to the same kinds of insurance; but the assessments and payments shall continue, as necessary, to liquidate covered claims of insurers adjudged insolvent prior to said order and the related expenses not covered by such other plan.

(3) In the event the operation of the association is so terminated as to all kinds of insurance otherwise within its scope, the association as soon as possible thereafter shall distribute the balance of moneys and assets remaining after discharge of the functions of the association with respect to prior insurer insolvencies not covered by such other plan, together with related expenses, to the insurers which are then writing in this state policies of the kinds of insurance covered by this part 5 and which have made payments to the association pro rata upon the basis of the aggregate of such payments made by the respective insurers during the period of five years next preceding the date of such order. Upon completion of such distribution with respect to all of the kinds of insurance covered by this part 5, this part 5 shall be deemed to be repealed.



§ 10-4-520. Advertising

No person, including an insurer, agent, or affiliate of an insurer, shall make, publish, disseminate, circulate, or place before the public or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public in any newspaper, magazine, or other publication or in the form of a notice, circular, pamphlet, letter, or poster or over any radio station or television station or in any other way any advertisement, announcement, or statement which uses the existence of the insurance guaranty association of this state for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by this part 5, but this section shall not apply to the Colorado insurance guaranty association or to any other entity which does not sell or solicit insurance.






Part 6 - Automobile Insurance Policy - Regulations

§ 10-4-601. Definitions

As used in this part 6, unless the context otherwise requires:

(1) Repealed.

(2) "Complying policy" means a policy of insurance that provides the coverages and is subject to the terms and conditions required by this part 6, and is certified by the insurer and the insurer has filed a certification with the commissioner that such policy, contract, or endorsement conforms to Colorado law and any rules promulgated by the commissioner.

(3) "Converter" means a person other than a named insured or resident relative who operates or uses a motor vehicle in a manner that a reasonable person would determine was unauthorized or beyond the scope of permission given by a named insured or resident relative. In determining whether a person is a converter, the following factors should be considered:

(a) The duration of the person's control over the motor vehicle;

(b) The circumstances surrounding the conduct of the person operating or using the motor vehicle; and

(c) The person's good faith.

(4) "Described motor vehicle" means the motor vehicle described in the complying policy.

(5) "Insured" means the named insured, relatives of the named insured who reside in the same household as the named insured, and any person using the described motor vehicle with the permission of the named insured.

(5.5) "Licensed health care provider" means a person, corporation, facility, or institution licensed or certified by this state to provide health care or professional services as a hospital, health care facility, or dispensary or to practice and practicing medicine, osteopathy, chiropractic, nursing, physical therapy, podiatry, dentistry, pharmacy, acupuncture, or optometry in this state, or an officer, employee, or agent of the person, corporation, facility, or institution working under the supervision of the person, corporation, facility, or institution in providing health care services.

(6) "Motor vehicle" means a "motor vehicle" and a "low-power scooter", as both terms are defined in section 42-1-102, C.R.S.; except that "motor vehicle" does not include a toy vehicle, snowmobile, off-highway vehicle, or vehicle designed primarily for use on rails.

(7) "Nonpayment of premium" means failure of the named insured to discharge when due any obligations in connection with the payment of premiums on the policy, or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.

(8) "Owner" means a person who holds the legal title to a vehicle; except that, if the vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or if a mortgagor of the vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this part 6.

(9) "Person" means every natural person, firm, partnership, association, or corporation.

(10) "Policy" means an automobile insurance policy providing coverage for all or any of the following coverages: Collision, comprehensive, bodily injury liability, property damage liability, medical payments, and uninsured motorist coverage, or a combination automobile policy providing bodily injury liability, property damage liability, medical payments, uninsured motorist, and physical damage coverage, delivered or issued for delivery in this state, insuring a single individual, or husband and wife, or family members residing in the same household, as named insured, and under which the insured vehicles therein designated are of the following types only:

(a) A motor vehicle of the private passenger or station wagon type that is not used as a public or livery conveyance for passengers nor rented to others pursuant to the terms of a motor vehicle rental agreement; or

(b) Any other four-wheel motor vehicle with a load capacity of fifteen hundred pounds or less that is not used in the occupation, profession, or business of the insured.

(11) "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer or by an admitted company within the same insurance group, or the issuance and delivery of a certificate or notice extending the term of the policy beyond its policy period or term; but any policy with a policy period or term of less than six months shall, for the purpose of this part 6, be considered as if written for a policy period or term of six months; and any policy written for a term longer than one year, or any policy with no fixed expiration date, shall, for the purpose of this part 6, be considered as if written for successive policy periods or terms of one year, and such policy may be terminated at the expiration of any annual period upon giving twenty days' notice of cancellation prior to such anniversary date, and such cancellation shall not be subject to any other provisions of this part 6.

(12) Repealed.

(13) "Resident relative" means a person who, at the time of the accident, is related by blood, marriage, or adoption to the named insured or resident spouse and who resides in the named insured's household, even if temporarily living elsewhere, and any ward or foster child who usually resides with the named insured, even if temporarily living elsewhere.

(14) "Stacking" has the same meaning set forth in section 10-4-402 (3.5).



§ 10-4-601.5. Administrative authority

The commissioner shall administer and enforce the provisions of this part 6 and may make rules necessary for the administration of this part 6 in accordance with article 4 of title 24, C.R.S.



§ 10-4-602. Basis for cancellation

(1) A notice of cancellation of a policy shall be valid only if it is based on one or more of the following reasons:

(a) Nonpayment of premium; or

(b) The driver's license or motor vehicle registration of either the named insured or any operator either residing in the insured's household or who customarily operates an automobile insured under the policy has been under suspension or revocation during the policy period or, if the policy is a renewal, during its policy period or the one hundred eighty days immediately preceding its effective date; or

(c) An applicant knowingly made a false statement on the application for insurance; or

(d) An insured knowingly and willfully made a false material statement on a claim submitted under the policy.

(2) This section shall not apply to any policy or coverage which has been in effect less than sixty days at the time notice of cancellation is mailed or delivered by the insurer, unless it is a renewal policy.

(3) This section shall not apply to nonrenewal of a policy.



§ 10-4-603. Notice

(1) No notice of cancellation of a policy to which section 10-4-602 applies shall be valid unless mailed or delivered by the insurer to the named insured at least thirty days prior to the effective date of cancellation; but, where cancellation is for nonpayment of premium, at least ten days' notice of cancellation accompanied by the reason therefor shall be given or, alternatively, a notice advising that the policy will be cancelled if timely payment of premium is not made may be given at least ten days but not more than thirty days prior to the premium due date. Unless the reason accompanies or is included in the notice of cancellation, the notice of cancellation shall state or be accompanied by a statement that, upon written request of the named insured, mailed or delivered to the insurer not less than fifteen days prior to the effective date of cancellation, the insurer will specify the reason for such cancellation. As used in this section, "premium due date" means the date that a premium that has been previously paid is fully earned.

(2) Where the reason for cancellation does not accompany or is not included in the notice of cancellation, the insurer shall, upon written request of the named insured, mailed or delivered to the insurer not less than fifteen days prior to the effective date of cancellation, specify in writing the reason for such cancellation. Such reason shall be mailed or delivered to the named insured within five days after receipt of such request.

(3) This section shall not apply to nonrenewal of a policy.



§ 10-4-604. Nonrenewal

(1) No insurer shall refuse to renew a policy unless such insurer or its agent mails or delivers to the named insured, at the address shown in the policy, at least thirty days' advance notice of its intention not to renew. This section shall not apply:

(a) If the insurer has manifested its willingness to renew;

(b) In case of nonpayment of premium;

(c) If the insured fails to pay any advance premium required by the insurer for renewal.

(2) Notwithstanding the failure of an insurer to comply with this section, the policy shall terminate on the effective date of any other insurance policy with respect to any automobile designated in both policies.

(3) Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.

(4) In the event an insurer refuses to renew, the insured may, by written request, demand a written notification of the reason for nonrenewal. Such notification shall be given the insured within twenty days after receipt of such request.



§ 10-4-604.5. Issuance or renewal of insurance policies - proof of insurance provided by certificate, card, or other media

(1) In addition to any other requirement, if an insurer issues or renews a policy of insurance, the insurer shall provide the insured a proof of insurance certificate or insurance identification card to accompany the insured's registration application or renewal card or provide proof of insurance in such other media as is authorized by the department under section 42-3-105 (1)(d), C.R.S. The insurance identification card may be provided in either paper or electronic format. Acceptable electronic formats include display of electronic images on a cellular phone or any other type of portable electronic device.

(2) (Deleted by amendment, L. 2003, p. 1560, § 2, effective July 1, 2003.)



§ 10-4-605. Proof of notice

Proof of mailing notice of cancellation, or of intention not to renew or of reasons for cancellation, to the named insured at the address shown in the policy shall be sufficient proof of notice.



§ 10-4-606. Further notice

When automobile bodily injury and property damage liability coverage is cancelled, other than for nonpayment of premium, or in the event of failure to renew automobile bodily injury and property damage liability coverage to which section 10-4-604 applies, the insurer shall notify the named insured of his possible eligibility for automobile liability insurance through an assigned risk plan established pursuant to section 10-4-412 and shall notify the insured as to where he may obtain information concerning such plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.



§ 10-4-607. Immunity

There shall be no liability on the part of, and no cause of action of any nature shall arise against, the commissioner or against any insurer, its authorized representative, its agents, its employees, or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation or nonrenewal, or for any statement made by any of them in any written notice of cancellation or notification of reason for nonrenewal, or in any other communication, oral or written, specifying the reasons for cancellation or nonrenewal, or the providing of information with respect thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.



§ 10-4-608. Exemptions

(1) This part 6 does not apply to any policy:

(a) Issued under an assigned risk plan established under section 10-4-412;

(b) Repealed.

(c) Except as authorized by section 10-4-624, arising out of a motor vehicle rental agreement or any self-insurance thereof;

(d) Covering a garage, automobile sales agency, repair shop, service station, or public parking place operation hazard; or

(e) Issued principally to cover personal or premises liability of an insured even though such insurance may also provide some incidental coverage for liability arising out of the ownership, maintenance, or use of a motor vehicle on the premises of such insured, or on the ways immediately adjoining such premises.



§ 10-4-609. Insurance protection against uninsured motorists - applicability

(1) (a) No automobile liability or motor vehicle liability policy insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance, or use of a motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle licensed for highway use in this state unless coverage is provided therein or supplemental thereto, in limits for bodily injury or death set forth in section 42-7-103 (2), C.R.S., under provisions approved by the commissioner, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease, including death, resulting therefrom; except that the named insured may reject such coverage in writing.

(b) This subsection (1) shall not apply to motor vehicle rental agreements or motor vehicle rental companies.

(c) The coverage described in paragraph (a) of this subsection (1) shall be in addition to any legal liability coverage and shall cover the difference, if any, between the amount of the limits of any legal liability coverage and the amount of the damages sustained, excluding exemplary damages, up to the maximum amount of the coverage obtained pursuant to this section. A single policy or endorsement for uninsured or underinsured motor vehicle coverage issued for a single premium covering multiple vehicles may be limited to applying once per accident. The amount of the coverage available pursuant to this section shall not be reduced by a setoff from any other coverage, including, but not limited to, legal liability insurance, medical payments coverage, health insurance, or other uninsured or underinsured motor vehicle insurance.

(2) Before the policy is issued or renewed, the insurer shall offer the named insured the right to obtain uninsured motorist coverage in an amount equal to the insured's bodily injury liability limits, but in no event shall the insurer be required to offer limits higher than the insured's bodily injury liability limits.

(3) Notwithstanding the provisions of subsection (2) of this section, after selection of limits by the insured or the exercise of the option not to purchase the coverages described in this section, no insurer nor any affiliated insurer shall be required to notify any policyholder in any renewal or replacement policy, as to the availability of such coverage or optional limits. However, the insured may, subject to the limitations expressed in this section, make a written request for additional coverage or coverage more extensive than that provided on a prior policy.

(4) Uninsured motorist coverage shall include coverage for damage for bodily injury or death that an insured is legally entitled to collect from the owner or driver of an underinsured motor vehicle. An underinsured motor vehicle is a land motor vehicle, the ownership, maintenance, or use of which is insured or bonded for bodily injury or death at the time of the accident.

(5) (Deleted by amendment, L. 2007, p. 1921, § 2, effective January 1, 2008.)

(6) An alleged tortfeasor shall be deemed to be uninsured solely for the purpose of allowing the insured party to receive payment under uninsured motorist coverage, regardless of whether the alleged tortfeasor was actually insured, if:

(a) The alleged tortfeasor cannot be located for service of process after a reasonable attempt to serve the alleged tortfeasor; and

(b) (I) Service of process on the insurance carrier as authorized by section 42-7-414 (3), C.R.S., is determined by a court to be insufficient or ineffective after reasonable effort has failed; or

(II) (A) The report of a law enforcement agency investigating the motor vehicle accident fails to disclose the insurance company covering the alleged tortfeasor's motor vehicle; and

(B) The alleged tortfeasor's insurance coverage when the incident occurred is not actually known by the person attempteing to serve process.

(7) Nothing in subsection (6) of this section voids the alleged tortfeasor's policy if the alleged tortfeasor was actually insured.



§ 10-4-610. Property damage protection against uninsured motorists

(1) Every policy providing insurance for bodily injury caused by uninsured motorists that is delivered or issued for delivery in this state, which policy does not also provide insurance for collision damage, shall provide, at the request of the insured, coverage for the protection of persons insured thereunder who are legally entitled to recover damages from the owner or operator of an uninsured motor vehicle because of property damage to the motor vehicle described in the policy arising out of the operation, maintenance, or use of the uninsured motor vehicle. The coverage provided under this section shall cover the actual cash value of the vehicle or the cost of repair or replacement, whichever is less. Any coverage offered pursuant to this section on a vehicle may be subject to a deductible, at the option of the insurer, as with other property damage coverage. The coverage provided under this section shall not provide protection for:

(a) Damage if there is not actual physical contact between the covered motor vehicle and another motor vehicle;

(b) Damages which are paid or payable under any other property insurance;

(c) Loss of use of a motor vehicle.

(2) Repealed.



§ 10-4-611. Elimination of discounts - damage by uninsured motorist

No rating discounts applied to any policy of motor vehicle insurance issued in this state shall be reduced or eliminated as the result of a collision with an uninsured motor vehicle where the operator of the insured motor vehicle is not at fault.



§ 10-4-613. Glass repair and replacement

(1) No insurance company, domestic or foreign, or any agent or employee of such a company, shall require or permit that automobile glass repair or replacement work must be performed by a particular facility, individual, or business establishment as a condition of payment of a claim. However, an insurance company may provide that payments for such work shall be limited to a fair competitive price. No insurance company that issues, delivers, or renews such a policy shall fail to pay for the repair or replacement of automobile glass by an insured's chosen vendor, nor shall any such insurance company engage in any act or practice of intimidation, coercion, or threat for or against any insured person or entity to use a particular vendor or location for such glass repair or replacement work. No insurance company shall agree to refund or rebate any applicable deductible or portion thereof as an incentive or inducement to any insured to use a particular vendor or location for glass repair or replacement work. The provisions of this section shall apply to all policies of insurance delivered, issued for delivery, or renewed in this state that cover motor vehicles.

(2) Notwithstanding the provisions of subsection (1) of this section, an insurance company may agree to pay the full cost of glass repair, notwithstanding any applicable deductible.



§ 10-4-614. Inflatable restraint systems - replacement - verification of claims

(1) If an insured receives payment for a policy claim for an inflatable restraint system that has inflated and deployed or been stolen, the insured shall replace such inflatable restraint system in the motor vehicle. Upon receiving such a policy claim, the insurer is authorized to inspect the vehicle for which the claim is being filed to verify that the inflatable restraint system did inflate and deploy or was stolen.

(2) For the purposes of this section, "inflatable restraint system" has the same meaning as is set forth in 49 CFR 507.208 S4.1.5.1 (b).



§ 10-4-615. Motorist insurance identification database program - reporting required - fine

(1) (a) Each insurer that issues a policy pursuant to this part 6 shall provide to the department of revenue a record of each policy issued during the immediately preceding period. Such record shall comply with the requirements of subsections (2) and (3) of this section. This subsection (1) shall not be construed to prohibit more frequent reporting. Such policy information shall be provided to the department as follows:

(I) and (II) (Deleted by amendment, L. 2006, p. 1014, § 10, effective July 1, 2006.)

(III) Each insurer with any policies in place for the preceding six months shall provide such policy information every week for the immediately preceding week. Such information shall be reported no later than seven working days after the last date of the week reported on.

(b) Each insurer shall provide policy information on all existing policies issued by such insurer to the department at least every six months. The department and the working group created in section 42-7-604 (4)(b), C.R.S., shall determine if any new means of transmittal of such information may be utilized. Each insurer shall provide information regarding changes to existing policies to the department at the time of receipt of such information.

(2) The record described in subsection (1) of this section shall include:

(a) The name, date of birth, driver's license number, and address of each named insured owner or operator;

(b) The make, year, and vehicle identification number of each insured motor vehicle; and

(c) The policy number, effective date, and expiration date of each policy.

(3) Each insurer shall provide the required information in a form or manner acceptable to the designated agent.

(4) (a) The division of insurance shall assess a fine of not more than two hundred fifty dollars against an insurer for each day such insurer fails to report timely and accurate information in accordance with this section or with rules promulgated pursuant to section 42-7-604 (8), C.R.S. Any administrative costs incurred by the division of insurance shall be paid from the fines assessed pursuant to this paragraph (a).

(b) The commissioner shall excuse the fine if an insurer provides proof that its failure to comply was inadvertent, accidental, or the result of excusable neglect.

(5) (Deleted by amendment, L. 2006, p. 1014, § 10, effective July 1, 2006.)

(6) Repealed.



§ 10-4-616. Disclosure of credit reports

(1) (a) Insurers using new or updated credit information in insurance underwriting or rating shall notify applicants or policyholders that their credit information will be used for underwriting or rating.

(b) When an insurer uses a producer for such disclosure, the insurer shall provide the producer with the form of such notice and use a reasonable means to verify that such notice is given. The disclosure notice form shall be developed by the insurer.

(c) Upon request by an applicant or policyholder, an insurer or producer shall provide an explanation of the significant characteristics of the credit information that impact the policyholder's insurance score. This information may be included in the disclosure notice form.

(2) If the use of credit information results in an adverse action to a consumer, the insurer shall comply with the notice requirements of the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681 et seq. Such notice shall include, but is not limited to:

(a) The identity, telephone number, and address of any consumer reporting agency from whom a credit report was obtained;

(b) Notice of the consumer's right to receive a free credit report from the consumer reporting agency for a period of sixty days if such report resulted in an adverse action; and

(c) Notice of the consumer's right to lodge a dispute with the consumer reporting agency and have any erroneous information corrected in accordance with the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681 et seq.

(3) For the purposes of this section, "adverse action" means a denial, cancellation, or nonrenewal of, an increase in any charge for, a placement into a higher tier, or a reduction or unfavorable change in the terms of coverage or amount of insurance in connection with underwriting of existing insurance or an application for insurance.



§ 10-4-617. Insurers - biannual fee - auto theft prevention authority

(1) Each insurer that issues a policy pursuant to this part 6 shall biannually pay a fee to the automobile theft prevention board, created pursuant to section 42-5-112, C.R.S., for the support of the automobile theft prevention authority. Upon receiving payment, the board shall transfer the amount received to the state treasurer for deposit in the Colorado auto theft prevention cash fund created in section 42-5-112 (4), C.R.S. The amount of the fee shall be equal to one dollar multiplied by the number of motor vehicles insured by the insurer as of July 1 of each year, divided by two. The insurer shall report the number of insured motor vehicles and pay the assessed biannual fee as follows:

(a) On or before August 15, 2008, and on or before August 15 each year thereafter, the insurer shall notify the automobile theft prevention board of the number of motor vehicles insured by that insurer as of July 1 of that year; and

(b) On or before January 1, 2009, and July 1, 2009, and on or before January 1 and July 1 each year thereafter, the insurer shall pay to the automobile theft prevention board the assessed biannual fee in the amount specified in this subsection (1).

(2) On or before February 1, 2009, and on or before February 1 each year thereafter, the automobile theft prevention board shall compare the list of insurers who paid the biannual fee with the list compiled by the division of insurance of all insurance companies licensed to insure motor vehicles in the state and shall notify the commissioner of the division of insurance of any insurer's failure to pay the fee prescribed in subsection (1) of this section. Upon receiving notice of an insurer's failure to pay the fee, the commissioner shall notify the insurer of the fee requirement. If the insurer fails to pay the fee to the automobile theft prevention board within fifteen days after receiving the notice, the commissioner may suspend the insurer's certificate of authority or impose a civil penalty of not more than one hundred twenty percent of the amount due, or both. The insurer shall pay the civil penalty to the commissioner. The commissioner shall transfer the amount received to the state treasurer who shall credit the amount to the Colorado auto theft prevention cash fund, created in section 42-5-112 (4), C.R.S.

(3) For the purposes of this section, "insurer" shall have the same meaning as provided in section 10-1-102 (13) that covers the operation of a motor vehicle.

(4) (a) Each insurer subject to the provisions of this section is hereby authorized to recoup the fee required in subsection (1) of this section from its policyholders.

(b) Each insurer subject to the provisions of this section shall not raise its premiums based on the fee in this section.

(5) As used in this section, "motor vehicle" does not include vehicles or vehicle combinations with a declared gross weight of more than twenty-six thousand pounds.



§ 10-4-619. Coverage compulsory

(1) Every owner of a motor vehicle who operates the motor vehicle on the public highways of this state or who knowingly permits the operation of the motor vehicle on the public highways of this state shall have in full force and effect a complying policy under the terms of this part 6 covering the said motor vehicle, and any owner who fails to do so shall be subject to the sanctions provided under sections 42-4-1409 and 42-7-301, C.R.S., of the "Motor Vehicle Financial Responsibility Act". This section shall not apply to persons who hold a current and valid certificate of self-insurance pursuant to section 10-4-624.

(2) An insurer shall not refuse to provide benefits to an insured on the basis that the insured is a volunteer for a fire department and is injured in a motor vehicle while responding to an emergency.



§ 10-4-620. Required coverage

Subject to the limitations and exclusions authorized by this part 6, the basic coverage required for compliance with this part 6 is legal liability coverage for bodily injury or death arising out of the use of the motor vehicle to a limit, exclusive of interest and costs, of twenty-five thousand dollars to any one person in any one accident and fifty thousand dollars to all persons in any one accident and for property damage arising out of the use of the motor vehicle to a limit, exclusive of interest and costs, of fifteen thousand dollars in any one accident.



§ 10-4-621. Required coverages are minimum

(1) Nothing in this part 6 shall be construed to prohibit the issuance of policies providing coverages more extensive than the minimum coverage required by section 10-4-620, nor to require the segregation of such minimum coverage from other coverages in the same policy. However, loss statistics as to bodily injury liability and property damage liability shall be kept separately for rating purposes, and such statistics shall be filed with the commissioner each year.

(2) On and after January 1, 2005, all insurers shall offer collision coverage for damage to insured motor vehicles subject to deductibles of one hundred dollars and two hundred fifty dollars. Insurers may offer such other reasonable deductibles as they deem appropriate. Collision coverage shall provide insurance without regard to fault against accidental property damage to the insured motor vehicle with another motor vehicle or motor vehicle caused by physical contact of the insured with another object or by upset of the insured motor vehicle, if the accident occurs within the United States or its territories or possessions.

(3) No insurer may surcharge, refuse to write, cancel, or nonrenew a complying policy of automobile insurance based solely on the method of compliance or level of coverage chosen, as long as the requirements are met under section 42-3-105 (1)(d)(I) or (1)(f), C.R.S.



§ 10-4-622. Required provision for intrastate and interstate operation

(1) Notwithstanding any of its terms and conditions, every complying policy shall afford coverage at least as extensive as the minimum coverage required by section 10-4-620.

(2) Nothing in this section shall be construed to require that a complying policy provide coverage while the insured motor vehicle is operated in other jurisdictions by reason of any program, statute, law, or administrative rule in effect in such other jurisdiction by which coverage is afforded in such other jurisdiction through a government agency or publicly financed auto accident reparations plan such as, by way of illustration and not limitation, plans presently in effect in the province of Saskatchewan, Canada, and the commonwealth of Puerto Rico, U.S.A.

(3) On and after January 1, 2005, notwithstanding any of its other terms and conditions, every complying policy shall afford coverage at least as extensive as the minimum coverage required by operation of section 10-4-620, during such periods of time as the insured motor vehicle is operated in other jurisdictions of the United States or its territories or possessions, as the statutes, laws, or administrative rules of such other jurisdictions require with respect to liability or financial responsibility and direct benefit or first-party coverages for operators, occupants, and persons involved in accidents arising out of use or operation of motor vehicles within such other jurisdictions.

(4) (a) Notwithstanding any of its other terms and conditions, every contract of liability insurance for injury, wherever issued, covering ownership, maintenance, or use of a motor vehicle, shall provide coverage at least as extensive as the minimum coverages required by operation of section 10-4-620, and qualifies as security covering the vehicle while it is in this state.

(b) An insurer authorized to transact or transacting business in this state may not exclude the minimum coverage required by operation of section 10-4-620 in any contract of liability insurance for injury, wherever issued, covering ownership, maintenance, or use of a motor vehicle while it is in this state.



§ 10-4-623. Conditions and exclusions

(1) The coverage described in section 10-4-620 may be subject to conditions and exclusions that are not inconsistent with the requirements of this part 6.

(2) The coverage described in section 10-4-620 may also be subject to exclusions where the injured person:

(a) Sustains injury caused by his or her own intentional act; or

(b) Is operating a motor vehicle as a converter without a good faith belief that he or she is legally entitled to operate or use such vehicle.

(3) (a) The coverage described in section 10-4-620 is conditioned upon the insurer offering coverages pursuant to section 10-4-609 (1).

(b) The insurer shall be deemed to have complied with the requirements of section 10-4-609 (1) and the exclusion of the insured from uninsured motorist coverage shall be deemed valid if the named insured has rejected the uninsured motorist coverage in writing. Such exclusion shall be continuing until such time as the insured requests that the insurer provide uninsured motorist coverage. The insurer shall not have a duty to offer uninsured motorist coverage after receiving the insured's written request for exclusion even though:

(I) The vehicles insured under the policy have changed; or

(II) The policy is reinstated, transferred, substituted, amended, altered, modified, replaced, or renewed.

(c) The insurer shall be deemed to have complied with section 10-4-609 (1) and the insured's uninsured motorist coverage shall be deemed valid if the insurer has offered coverage at available levels and the insured has selected coverage of a certain value. The insurer shall not have a duty to offer changes in uninsured motorist coverage to the insured even though:

(I) The vehicles covered under the policy have changed; or

(II) The policy is reinstated, transferred, substituted, amended, altered, modified, replaced, or renewed; except that, if there is an increase in bodily injury liability limits and the limits of the uninsured motorist coverage would be less than such limits, the insurer shall offer new uninsured motorist coverage to the insured pursuant to section 10-4-609 (2).



§ 10-4-624. Self-insurers

(1) Any person in whose name more than twenty-five motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the commissioner.

(2) The commissioner may, in his or her discretion, upon the application of such person, issue a certificate of self-insurance when the commissioner is satisfied that such person is able and will continue to be able to pay benefits as required under section 10-4-620 and to pay any and all judgments that may be obtained against such person. Upon not less than five days' notice and a hearing pursuant to such notice, the commissioner may, upon reasonable grounds, cancel a certificate of self-insurance. Failure to pay any benefits under section 10-4-620 or failure to pay any judgment within thirty days after such judgment has become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.

(3) For purposes of subsection (2) of this section, the commissioner shall accept, as proof that a motor carrier as defined in article 10.1 of title 40, C.R.S., is able and will continue to be able to pay all judgments that might be obtained against the carrier, a surety bond in a form acceptable to the commissioner in an amount determined by the commissioner sufficient to ensure that the carrier has the ability to pay all judgments that may be obtained against any such carrier.



§ 10-4-625. Premium payments

The commissioner shall issue rules establishing monthly, quarterly, semiannual, and annual premium payments for persons who are required to purchase insurance under this part 6. An insurer providing a plan for payments on a basis that is more frequent than quarterly need not also provide a quarterly payment plan. An insurer's plan for payments may provide for payment of an advance deposit premium.



§ 10-4-626. Prohibited reasons for nonrenewal or refusal to write policy of automobile insurance applicable to this part 6

(1) No insurer authorized to transact or transacting business in this state shall refuse to write or refuse to renew a policy of insurance affording the coverage required by operation of section 10-4-620 solely because of the age, race, creed, color, religion, sex, sexual orientation, national origin, ancestry, residence, marital status, or lawful occupation, including the military service, of anyone who is or seeks to become insured or solely because another insurer has canceled a policy or refused to write or renew such policy. The commissioner shall administer and enforce this subsection (1).

(2) Nothing in this section shall be construed to prohibit an insurance company authorized to transact or transacting business in this state from issuing policies of insurance affording the coverage required by operation of section 10-4-620 solely to a specialty market authorized by the commissioner.



§ 10-4-627. Discriminatory standards - premiums - surcharges - proof of financial responsibility requirements

(1) An insurer shall not:

(a) Cancel or nonrenew, or increase the premium of, a policy of insurance on a motor vehicle used by any resident of the household of the named insured solely because of convictions for traffic violations that resulted in less than seven points being assessed under the point system schedule set forth in section 42-2-127 (5), C.R.S., resulting from violations while in the course of employment while the insured is driving a motor vehicle used primarily as a public or livery conveyance or licensed as a commercial vehicle; or

(b) Add a surcharge to the policy premium of an insured or a family member of an insured or other person living in the same household as an insured in a manner that results in an excessive or unfairly discriminatory premium pursuant to section 10-4-403.

(2) This section shall not be construed to limit or in any manner restrict an insurer from cancelling or refusing to issue or renew a policy of insurance or from increasing the premium of an insured on a motor vehicle used by him or her for commercial purposes or from reclassifying an insured for traffic violations received by the insured while using a motor vehicle for commercial purposes.



§ 10-4-628. Refusal to write - changes in - cancellation - nonrenewal of policies prohibited

(1) No insurer shall cancel; fail to renew; refuse to write; reclassify an insured under; reduce coverage under, unless the reduction is part of a general reduction in coverage filed with the commissioner; or increase the premium for, unless the increase is part of a general increase in premiums filed with the commissioner, any complying policy because the applicant, insured, permissive user, or any resident of the household of the applicant or insured has:

(a) Had an accident or accidents that are not the fault of such named applicant, insured, household member, or permissive user;

(b) Had a license suspended pursuant to section 42-2-127.5, C.R.S., or been denied a license pursuant to section 42-2-104 (3)(f), C.R.S.

(2) (a) (I) No insurer shall cancel; fail to renew; reclassify an insured under; reduce coverage under, unless the reduction is part of a general reduction in coverage filed with the commissioner; or increase the premium for, unless the increase is part of a general increase in premiums filed with the commissioner, any complying policy solely because the insured person has been convicted of an offense related to the failure to have in effect compulsory motor vehicle insurance or because such person has been denied issuance of a motor vehicle registration for failure to have such insurance.

(II) Unless actuarial justification in support of the insurer's action that has been filed with the commissioner demonstrates that there is an increase in risk, no insurer shall refuse to write a policy for a new applicant, surcharge the premium of a new applicant, or place a new applicant in a higher-priced program or plan based solely upon:

(A) The fact that the applicant had no prior insurance;

(B) The identity of the applicant's prior insurer; or

(C) The applicant's prior type of coverage, including assigned risk or residual market coverage or any plan other than a preferred plan.

(III) An insurer may use industry-wide data in its actuarial justification under subparagraph (II) of this paragraph (a).

(IV) An insurer shall not refuse to write a policy for a new applicant, surcharge the premium of a new applicant, or place a new applicant in a higher-priced program or plan solely because the applicant had no prior insurance if the applicant was not required to have insurance under section 10-4-620 or under a similar law in another state.

(V) An insurer shall not reduce or cancel insurance coverage except for nonpayment, refuse to issue or renew a policy, or surcharge a newly issued or renewed policy due to a covered person's failure to maintain coverage during a period in which the covered person was deployed by or called to active duty in the United States military if the person was not required to maintain insurance under section 10-4-619 or under a similar law of another state.

(b) (I) An insurer shall not refuse to write a complying policy solely because of the claim or driving record of one or more but fewer than all of the persons residing in the household of the named insured.

(II) An insurer shall offer to exclude any person in a household by name pursuant to section 10-4-630 if such person's driving record and claim experience would justify the refusal by such insurer to write a policy for such person if such person were applying in such person's own name and not as part of a household.

(III) An insurer renewing a policy pursuant to subparagraph (II) of this paragraph (b) shall include, as part of such renewal, a written notice naming the party specifically excluded from coverage.

(3) An insured who believes subsection (1) or (2) of this section have been violated has the right to file a complaint with the division of insurance pursuant to section 10-4-629.

(4) The commissioner shall promulgate rules to implement this section.



§ 10-4-629. Cancellation - renewal - reclassification

(1) Except in accordance with the provisions of this part 6, an insurer shall not cancel or fail to renew a policy of insurance that complies with this part 6, issued in this state, as to any resident of the household of the named insured, for any reason other than nonpayment of premium, or increase a premium for any coverage on any such policy unless the increase is part of a general increase in premiums filed with the commissioner and does not result from a reclassification of the insured, or reduce the coverage under any such policy unless the reduction is part of a general reduction in coverage filed with the commissioner or to satisfy the requirements of other sections of this part 6.

(2) An insurer intending to take an action subject to this section shall, on or before the thirtieth day before the effective date of the intended action, send written notice by United States mail of its intended action to the insured at the insured's last-known address. The insurer may include the notice of the intended action in the renewal documents, nonrenewal, or cancellation notice provided to the policyholder, as applicable. The notice must state in clear and specific terms, on a form for which the insurer has filed a certification with the commissioner that such notice form conforms to Colorado law and any rules promulgated by the commissioner:

(a) The proposed action to be taken, including, if the action is an increase in premium or reduction in coverage, the amount of increase and the type of coverage to which it is applicable or the type of coverage reduced and the extent of the reduction;

(b) The proposed effective date of the action;

(c) The insurer's actual reasons for proposing to take such action. The statement of reasons shall be sufficiently clear and specific so that a person of average intelligence can identify the basis for the insurer's decision without making further inquiry. Generalized terms such as "personal habits", "living conditions", "poor morale", or "violation or accident record" shall not suffice to meet the requirements of this subsection (2).

(d) If there is coupled with the notice an offer to continue or renew the policy in accordance with this section, the name of the person or persons to be excluded from coverage and what the premium would be if the policy is continued or renewed with such person or persons excluded from coverage;

(e) The right of the insured to replace the insurance through an assigned risk plan;

(f) The right of the insured to file a complaint with the division of insurance regarding the action that is the subject of the notice.

(g) and (h) Repealed.

(3) Any statement of reasons contained in the notice given pursuant to paragraph (c) of subsection (2) of this section shall be privileged and shall not constitute grounds for any action against the insurer or its representatives or any person who in good faith furnished to the insurer the information upon which the statement is based.

(4) to (8) Repealed.

(9) This section does not apply to an insurance policy or coverage that has been in effect less than sixty days at the time the insurer mails or delivers the notice of cancellation, nonrenewal, or reclassification, unless it is a renewal policy.



§ 10-4-630. Exclusion of named driver

(1) In any case where an insurer is authorized under this part 6 to cancel or refuse to renew or increase the premiums on an automobile liability insurance policy under which more than one person is insured because of the claim experience or driving record of one or more but less than all of the persons insured under the policy, the insurer shall in lieu of cancellation, nonrenewal, or premium increase offer to continue or renew the insurance but to exclude from coverage, by name, the person whose claim experience or driving record would have justified the cancellation or nonrenewal. The premiums charged on any such policy excluding a named driver shall not reflect the claims, experience, or driving record of the excluded named driver.

(2) With respect to any person excluded from coverage under this section, the policy may provide that the insurer shall not be liable for damages, losses, or claims arising out of this operation or use of the insured motor vehicle, whether or not such operation or use was with the express or implied permission of a person insured under the policy.



§ 10-4-632. Reduction in rates for drivers aged fifty-five years or older who complete driver's education course - legislative declaration

(1) (a) (I) The general assembly finds and determines that motor vehicle accidents cause a substantial economic impact in lost wages, medical bills, legal fees, rehabilitation costs, and higher insurance rates.

(II) The general assembly also finds that the motor vehicle accident rate creates an additional societal burden in the form of taxes for medicaid, for the medically indigent, and for other hospital-related costs.

(III) The general assembly further finds that the number of such accidents and injuries is positively affected when drivers fifty-five years of age or older take driver's education courses.

(b) Therefore, the general assembly declares that it is appropriate and beneficial to all the people of Colorado that drivers fifty-five years of age or older with recent training and good driving records pay experience-based insurance premiums.

(c) A financial incentive in the form of lower premiums will prompt drivers fifty-five years of age or older to take driver's education courses and will further the goal of the general assembly to reduce accident-related injuries and fatalities in Colorado.

(2) All rates, rating schedules, and rating manuals for liability and collision coverages of a motor vehicle insurance policy submitted to or filed with the commissioner under this part 6 shall provide for an appropriate reduction in premium charges based on justifiable data when the vehicle is a covered vehicle and when the principal operator is fifty-five years of age or older and has successfully completed a driver's education course taught by a driving school regulated pursuant to part 6 of article 2 of title 42 or by a nonprofit corporation subject to articles 121 to 137 of title 7, if such course has been preapproved by the department of revenue. Any discount used by an insurer shall be presumed appropriate unless credible data demonstrates otherwise. Insurers shall provide the commissioner with data reflecting the claims experience of drivers who have received reductions in premium charges compared with the claims experience of drivers who have not received such reductions.

(3) Each person who successfully completes a driver's education course taught by a commercial driving school regulated pursuant to part 6 of article 2 of title 42 shall be issued a certificate by the commercial driving school offering the course, which certificate shall be evidence of qualification for the premium discount required by this section.

(4) Each person who successfully completes a driver's education course taught by a nonprofit corporation subject to articles 121 to 137 of title 7, C.R.S., if such course has been preapproved by the department of revenue, shall be issued a certificate by the nonprofit corporation offering the course, which certificate shall be evidence of qualification for the premium discount required by this section.

(5) The premium reduction required by this section shall be effective for an insured for a three-year period after successful completion of the approved course. However, the insurer may require, as a condition of providing and maintaining such discount, that the insured, during the three-year period after course completion, not be involved in an accident for which the insured is held at fault.

(6) An insured may renew qualification for the discount provided by this section by:

(a) (I) Retaking a driver's education course taught by a commercial driving school regulated pursuant to part 6 of article 2 of title 42; or

(II) Retaking a driver's education course taught by a nonprofit corporation subject to articles 121 to 137 of title 7, C.R.S., if such course has been preapproved by the department of revenue; and

(b) Not being involved in an accident for which the insured is held at fault.

(7) This section shall not apply where an insured driver is taking a driver's education course as a result of an order of a court or other governmental entity resulting from a moving traffic violation.



§ 10-4-633. Certification of policy and notice forms

(1) All insurers providing automobile insurance and who are authorized by the commissioner to conduct business in Colorado shall submit an annual report to the commissioner listing any policy forms, endorsements, cancellation notices, renewal notices, disclosure forms, notices of proposed premium increases, notices of proposed reductions in coverage, and such other forms as may be requested by the commissioner issued or delivered to any policyholder in Colorado. Such listing shall be submitted no later than July 1 of each year and shall contain a certification by an officer of the organization that to the best of the officer's knowledge each policy form, endorsement, or notice form in use complies with Colorado law. The necessary elements of the certification shall be determined by the commissioner.

(2) All insurers providing automobile insurance and who are authorized by the commissioner to conduct business in Colorado shall also submit to the commissioner a list of any new policy form, endorsement, cancellation notice, renewal notice, disclosure form, notice of proposed premium increase, notice of proposed reductions in coverage, and any other form as may be requested by the commissioner at least thirty-one days before using such policy form, endorsement, cancellation notice, renewal notice, disclosure form, notice of proposed premium increase, notice of proposed reductions in coverage, and any other form as may be requested by the commissioner. Such listing shall also contain a certification by an officer of the organization that to the best of the officer's knowledge each new policy form, endorsement, or notice form proposed to be used complies with Colorado law. The necessary elements of the certification shall be determined by the commissioner.

(3) The commissioner shall have the power to examine and investigate insurers authorized to conduct business in Colorado to determine whether automobile policy forms, endorsements, cancellation notices, renewal notices, disclosure forms, notices of proposed premium increases, notices of proposed reductions in coverage, and such other forms as may be requested by the commissioner comply with the certification of the organization and statutory mandates.



§ 10-4-633.5. Automobile insurance policies - plain language required - rules

(1) (a) An insurer issuing or renewing automobile insurance policies subject to this part 6 shall not issue or renew a policy unless the text of the policy form does not exceed the tenth-grade level, as measured by the Flesch-Kincaid grade level formula, or does not score less than fifty as measured by the Flesch reading ease formula.

(b) In conjunction with the report submitted to the commissioner pursuant to section 10-4-633, the insurer shall report the readability scores prior to the issuance or renewal of a policy or the use of the policy form.

(2) The policy form shall contain an index or table of contents if the policy is more than three pages in length or if the text of the policy exceeds three thousand words. The index, table of contents, and text of the policy form shall be printed in not less than ten-point type.

(3) For purposes of subsections (1) and (2) of this section, the following shall apply:

(a) (I) A contraction, hyphenated word, or numbers and letters, when separated by spaces, shall count as one word;

(II) A unit of words ending with a period, semicolon, or colon, but excluding headings and captions, shall be counted as a sentence; and

(III) A syllable means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. If the dictionary shows two or more equally acceptable pronunciations of a word, the pronunciations containing fewer syllables may be used.

(b) "Text" includes all printed matter except the following:

(I) The name and address of the insurer; the name, number, or title of the policy; the table of contents or index; captions and subcaptions; and specification pages, schedules, or tables; and

(II) Any policy language that is drafted to conform to the requirements of any federal law or regulation; any policy language required by any collectively bargained agreement; any medical terminology; any words that are defined in the policy; and any policy language required by law or regulation if the insurer identifies the language or terminology excepted and certifies in writing that the language or terminology is entitled to be excepted.

(4) The commissioner shall promulgate rules regarding the electronic dissemination of newly issued or renewed policy forms or endorsements.

(5) (a) The requirements of this section shall not apply to commercial automobile insurance coverage.

(b) For the purpose of this subsection (5), "commercial automobile insurance coverage" means any insurance coverage provided to an insured, regardless of the number of vehicles or entities covered, under a commercial automobile, garage, motor carrier, or truckers coverage policy form and rated using either a commercial manual or rating rule.



§ 10-4-634. Assignment of payment for covered benefits

(1) On and after thirty days after April 5, 2004, a policy of motor vehicle insurance coverage pursuant to this part 6 shall allow, but not require, an insured under the policy to assign, in writing, payments due under medical payments coverage of the policy to a licensed hospital or other licensed health care provider, an occupational therapist as defined in section 12-40.5-103, C.R.S., or a massage therapist as defined in section 12-35.5-103 (8), C.R.S., for services provided to the insured that are covered under the policy.

(2) When a licensed hospital or other licensed health care provider, occupational therapist, or massage therapist receives an assignment from an insured, it is the responsibility of the provider to bill the insurer and notify the insurer that the licensed health care provider holds an assignment on file. The insurer shall honor this assignment the same as if a copy of the assignment had been received by the insurer. Only upon request of the insurer shall the health care provider be required to provide a copy of the assignment. The provider shall also provide a copy of such bill to the insured, stating on such copy that it is for informational purposes only and that the insurer has been billed for covered benefits. The provider shall also furnish to the insurer a current taxpayer identification number as part of the initial bill and each subsequent billing. Subsequent billings to an insurer need not include a copy of the assignment unless required by the insurer so long as it is clearly noted on each such subsequent billing that the benefits have been assigned. The insurer shall honor such assignment and make payment of covered benefits directly to such licensed hospital or other licensed health care provider, occupational therapist, or massage therapist. If the insurer fails to honor such assignment but instead makes payment to the insured, and if the insured fails to timely pay an amount equivalent to such payment to the licensed hospital or other licensed health care provider, then the insurer shall be liable for such payment directly to the licensed hospital or other licensed health care provider, occupational therapist, or massage therapist. It shall be the responsibility of the licensed hospital or other licensed health care provider, occupational therapist, or massage therapist to notify the insurer if timely payment has not been received.



§ 10-4-635. Medical payments coverage - definitions

(1) (a) Except as otherwise provided in this subsection (1), no automobile liability or motor vehicle liability policy insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance, or use of a motor vehicle shall be delivered or issued for delivery in this state unless coverage is provided in the policy or in a supplemental policy for medical payments with benefits of five thousand dollars for bodily injury, sickness, or disease resulting from the ownership, maintenance, or use of the motor vehicle.

(b) A policy may be issued without medical payments coverage only if the named insured rejects medical payments coverage in writing or in the same medium in which the application for the policy was taken. The insurer shall maintain proof that a named insured rejected medical payments coverage for at least three years after the date of the rejection, and such proof of rejection shall be presumed valid for all insureds under the policy, including resident relatives of the named insured and permissive users of the motor vehicle. An agent or insurer that obtains a rejection of medical payments coverage from the named insured or applicant pursuant to this section shall not be liable to the insured or any other person seeking benefits under the named insured's policy for claims arising out of or relating to the rejection of medical payments coverage.

(c) If the insurer fails to offer medical payments coverage or fails to maintain or provide proof that the named insured rejected medical payments coverage in the manner required by this section, the insured's policy shall be presumed to include medical payments coverage with benefits of five thousand dollars.

(d) If an insured selects limits for medical payments coverage or exercises the option not to purchase the coverages described in this section, an insurer or affiliated insurer shall not be required to notify any policyholder in any renewal or replacement policy of the availability of medical payments coverage. However, the insured may make a request for additional coverage or coverage more extensive than that provided on a prior policy.

(e) Nothing in this section shall be construed to limit any other coverage amounts being made available by an insurer.

(2) (a) If a policy contains medical payments coverage, medical payments benefits shall be paid to persons providing medically necessary and accident-related trauma care or medical care. Except as provided in paragraphs (b), (c), and (d) of this subsection (2), payments of claims for medical payments coverage shall be made in accordance with section 10-4-642.

(b) Upon receiving notice, either from a provider or the insured, of an accident for which the medical payments coverage specified in this section or medical payments coverage in a greater amount may apply, the insurer shall reserve five thousand dollars of the medical payments coverage for the payment of trauma care provided by a licensed air ambulance, licensed ambulance, trauma physician, or trauma center in the following priority, as applicable:

(I) Benefits shall be paid first to licensed ambulances or air ambulances that provide trauma care at the scene of or immediately after the motor vehicle accident, including transport to or from a trauma center.

(II) After payments to providers described in subparagraph (I) of this paragraph (b), benefits shall be paid next to trauma physicians that provide trauma care to stabilize or provide the first episode of care to the injured person.

(III) After payments to providers described in subparagraphs (I) and (II) of this paragraph (b), benefits shall be paid next to trauma centers designated as level IV or V pursuant to section 25-3.5-703 (4), C.R.S., that provide trauma care to stabilize or provide the first episode of care to the injured person.

(IV) After payments to providers described in subparagraphs (I), (II), and (III) of this paragraph (b), benefits shall be paid next to trauma centers designated as level I, II, or III or as a regional pediatric trauma center pursuant to section 25-3.5-703 (4), C.R.S., that provide trauma care to stabilize or provide the first episode of care to the injured person.

(c) The reserve shall be held and used to pay claims of trauma care providers described in this subsection (2) for no more than thirty days after receipt of the accident notice. After the thirty-day period, any amount of the reserve for which the insurer has not received a claim for reimbursement from a trauma care provider described in this subsection (2) may be used to pay any other claims for reimbursement submitted by other providers.

(d) The periods specified in section 10-4-642 for the prompt payment of medical payments coverage benefits shall be tolled for the period that an insurer is required under this subsection (2) to hold payment of a claim from a provider that did not provide trauma care, but only to the extent the medical payments coverage benefits not held in reserve are insufficient to pay the claim.

(3) (a) An insurer providing benefits under medical payments coverage in the amount specified in this section or in a greater amount than the amount specified in this section shall not have a right to recover against an owner, user, or operator of a motor vehicle, or against any person or organization legally responsible for the acts or omissions of such person, in any action for damages for benefits paid under such medical payments coverage. An insurer shall not have a direct cause of action against an alleged tortfeasor for benefits paid under medical payments coverage.

(b) Nothing in this subsection (3) shall be construed to:

(I) Modify the requirements of section 13-21-111.6, C.R.S., or any requirements under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S.;

(II) Prevent a person to whom benefits are paid under medical payments coverage from obtaining recovery of benefits available under uninsured motorist coverage pursuant to section 10-4-609; or

(III) Afford an insurer a cause of action against a person to whom or for whom the medical payments coverage benefits specified in this section were paid except in a case where the benefits were paid by reason of fraud.

(4) This section shall not apply to:

(a) A person obtaining an automobile liability or motor vehicle policy insuring against loss resulting from the ownership, maintenance, or use of a motorcycle, low-power scooter, or toy vehicle, as defined in section 42-1-102, C.R.S., a snowmobile, as defined in section 33-14-101, C.R.S., or any vehicle designed primarily for use off the road or on rails;

(b) A person that has obtained a certificate of self-insurance from the commissioner pursuant to section 10-4-624.

(5) As used in this section:

(a) "Injured person" means the insured, or a passenger who is authorized by the insured to occupy the insured's motor vehicle, who sustains bodily injury arising out of the use of the insured's motor vehicle.

(b) "Licensed air ambulance" means an air ambulance, as defined in section 25-3.5-103 (1), C.R.S., that is licensed by the department of public health and environment pursuant to section 25-3.5-307, C.R.S.

(c) "Licensed ambulance" means an ambulance, as defined in section 25-3.5-103 (1.5), C.R.S., that is licensed pursuant to section 25-3.5-301, C.R.S.

(d) "Licensed health care provider" shall have the same meaning as set forth in section 10-4-601, and also includes an occupational therapist as defined in section 12-40.5-103 (8), C.R.S.

(e) "Medical care" means all medically necessary and accident-related health care and rehabilitation services provided by a licensed health care provider to a person injured in an automobile accident for which benefits under the terms of the medical payments coverage in the policy are payable.

(f) "Provider" means a licensed health care provider, licensed air ambulance, licensed ambulance, trauma physician, or trauma center.

(g) "Stabilize" means, with respect to a medical condition resulting from a trauma, to provide such medical treatment of the condition as may be necessary to assure, within reasonable medical probability, that no material deterioration of the condition is likely to result or occur during the transfer of the individual to or from a trauma center.

(h) "Trauma" means an injury or wound to a living person caused by the application of an external physical force. Trauma includes any event that threatens life, limb, or the well-being of an individual in such a manner that a prudent lay person would believe that immediate medical care is needed.

(i) "Trauma care" means care provided by a licensed ambulance or air ambulance, trauma physician, or trauma center to a person injured in a motor vehicle accident from the time the administration of care begins to the time the patient is fully stabilized or through the first episode of care, not to exceed seventy-two hours after the administration of care begins. The term includes a trauma care system, trauma transport protocols, and triage, as defined in section 25-3.5-703, C.R.S.

(j) "Trauma center" means the emergency department in a licensed or certified hospital or a health care facility that is designated by the department of public health and environment as a level I, II, III, IV, or V facility or as a regional pediatric trauma center.

(k) "Trauma physician" means a trauma surgeon, orthopedic surgeon, neurosurgeon, intensive care unit physician, anesthesiologist, or physician who provides care in a trauma center to a trauma patient injured in a motor vehicle accident.



§ 10-4-636. Disclosure requirements for automobile insurance products offered - rules

(1) (a) An insurer or producer issuing automobile insurance policies shall, as a condition of doing business in this state, have on file for public inspection at the division a summary disclosure form that contains an explanation of the major coverages and exclusions of such policies of insurance together with a recitation of general factors considered in cancellation, nonrenewal, and increase-in-premium situations. Each summary disclosure form shall provide notice in bold-faced letters that the policyholder should read the policy for complete details, and such disclosure form shall not be construed to replace any provision of the policy itself.

(b) Every insurer and producer shall update disclosure forms periodically to reflect changes in major coverages and exclusions of such policies of insurance and changes in factors considered in cancellation, nonrenewal, and increase-in-premium situations.

(c) Every insurer and producer or his or her designated agent shall furnish the required disclosure form to applicants for insurance coverage at the time of the initial insurance purchase and thereafter on any renewal when there are changes in major coverages and exclusions or changes in factors considered in cancellation, nonrenewal, and increase-in-premium situations.

(d) An insurer or producer who violates this section shall be deemed to have engaged in unfair or deceptive acts or practices prohibited by section 10-3-1104 (1)(a)(I) and shall be subject to the penalties provided in sections 10-3-1108 and 10-3-1109.

(2) In addition to the disclosure required by subsection (1) of this section, any insurer or producer offering motor vehicle coverage pursuant to this part 6 shall provide a clear explanation to the insured regarding the products purchased, the amount of coverage purchased, and the applicability of the coverage depending on the determination of fault of the insured in an automobile accident.

(3) (a) An insurer or producer offering motor vehicle coverage pursuant to this part 6 shall not automatically add optional or enhanced coverages that will result in an increased premium to an insured's policy without the express consent of the insured. Such consent may be in the same medium in which the policy is offered. The insurer or producer, for three years, shall maintain adequate evidence of the insured's consent, and such evidence shall be subject to review by the commissioner. The insurer or producer shall record:

(I) Whether optional or enhanced coverage added for an increased premium to an insured's policy was requested by the insured or was recommended by the insurer or producer and consented to by the insured; and

(II) To the extent practicable, an explanation of why such coverage was changed.

(b) For the purposes of this section, "adequate evidence" means:

(I) Written notes or other memorializations of any oral or written communication with the insured kept within the normal course of business; or

(II) A declaration page indicating which coverages are not mandatory after payment of the premium is made unless the insured disputes such coverage within a reasonable time.

(c) This section shall not apply to changes in coverages mandated by law or to amended policy forms that are changed at renewal.

(4) The disclosure form required by subsection (1) of this section shall include a disclosure specifying that:

(a) Medical payments coverage pays for reasonable health care expenses incurred for bodily injury caused by an automobile accident, regardless of fault, up to the policy limits chosen by the insured;

(b) Medical payments coverage is primary to any health insurance coverage available to an insured when injured in an automobile accident;

(c) Medical payments coverage applies to any coinsurance or deductible amount required to be paid by the person's health coverage plan, as defined in section 10-16-102 (34); and

(d) An insured who is injured in an automobile accident will not receive benefits from medical payments coverage for any medical expenses incurred as a result of an accident that is the fault of the insured unless medical payments coverage is purchased.

(5) The disclosure required by subsection (1) of this section shall include a disclosure of any coverages delivered or issued pursuant to section 10-4-610.

(6) (a) The commissioner may promulgate rules to address the suitability of coverages for insureds, including, but not limited to, administrative remedies against an insurer or producer for automatically adding optional or enhanced coverages that increase the insured's premium without the insured's consent, which additions may include, but are not limited to, remedies for violations of section 10-3-1104 (1)(j).

(b) The commissioner shall promulgate by rule a uniform disclosure form that reflects the requirements of this section. Such uniform disclosure form shall be used by insurers and producers in this state in order to comply with this section.

(7) Nothing in this section shall be construed to create a private right of action for damages by an insured.

(8) The disclosures required by this section shall not apply to commercial automobile insurance policies, as defined by the commissioner in rules adopted pursuant to section 10-4-641 (1).



§ 10-4-637. No discrimination by profession

Reimbursement for lawfully performed health care services covered by a policy providing medical payments coverage under a motor vehicle policy issued pursuant to this part 6 shall not be denied when such services are a covered benefit and rendered within the scope of practice for a licensed health care provider, a massage therapist, as defined in section 12-35.5-103, C.R.S., or an occupational therapist, as defined in section 12-40.5-103, C.R.S., performing the services.



§ 10-4-638. Retroactive adjustment of health care service claims

(1) Twelve months or more after the date a claim is paid for health care services performed pursuant to this part 6, an insurer may not retroactively adjust the payment of the claim.

(2) Adjustments to claims made pursuant to a policy providing for medical payments coverage in cases where a carrier has reported fraud or abuse, pursuant to section 10-1-128 (5)(a)(IV), committed by the provider shall not be subject to the requirements of subsection (1) of this section.



§ 10-4-639. Claims practices for property damage

(1) An insurer shall pay title fees, sales tax, and any other transfer or registration fee associated with the total loss of a motor vehicle.

(2) An insurer shall clearly disclose to an insured or inform a third-party claimant what benefits are provided related to towing and storage of a motor vehicle that sustains property damage and shall specifically advise an insured or third-party claimant concerning excess charges that may be incurred related to towing and storage of a motor vehicle for which the insured or third-party claimant may be responsible.

(3) An insurer shall establish a fair and consistent method for determining total loss of a motor vehicle. Such method shall include consideration of unique characteristics of the motor vehicle and a credible source of valuation. An insurer shall maintain a record of its methodology for determining total loss evaluation and provide such methodology to the commissioner upon request. The commissioner may promulgate rules for the administration and enforcement of this subsection (3). An insurer may not use different credible sources of valuation only to determine the lowest amount payable for the total loss of the motor vehicle.

(4) The commissioner shall promulgate rules concerning when payments for any applicable replacement motor vehicle shall be made by an insurer and collision waivers for third-party claimant coverage.



§ 10-4-640. Operator's policy of insurance

(1) Except as otherwise provided in subsection (8) of this section, any natural person may satisfy the requirements of section 10-4-619 by obtaining, in lieu of an owner's policy of insurance, an operator's policy of liability insurance that meets the requirements of this section and of this part 6.

(2) An operator's policy of liability insurance shall provide coverage and shall state in a conspicuous type face and font on the face of the policy, that:

(a) The insurer is only liable under the policy for liability or damages incurred by the insured while the named insured is the operator of a motor vehicle or while a motor vehicle owned by the insured is not being operated by any other person;

(b) The policy does not provide coverage for any vicarious liability imposed on the owner of the motor vehicle as a result of the operation by another person of a motor vehicle owned by the insured;

(c) The coverage provided by the policy may not meet the requirements of the mandatory motor vehicle insurance or financial responsibility laws of another state.

(3) No operator's policy of liability insurance issued pursuant to this section may be delivered or issued for delivery in this state unless the insured has signed a statement, in the same medium as the application was taken, that appears on the contract and states that the insured has read and understood the policy and its limitations.

(4) An owner of a motor vehicle that is registered or required to be registered in this state and who holds an operator's policy of liability insurance shall not permit another person to operate such motor vehicle if the owner knows or should have known that the person does not have insurance to cover such other person's operation of such motor vehicle. If a motor vehicle insured under an operator's policy of liability insurance is driven by a person who does not have in effect a complying policy as required by section 10-4-619 and such person is involved in an accident, the owner of such motor vehicle and such driver shall be liable for any liability or damages arising out of such person's use of the motor vehicle.

(5) An operator's policy of liability insurance shall not provide coverage for damages incurred while a person other than the named insured is operating a motor vehicle.

(6) An operator's policy of liability insurance may provide coverage that applies in other jurisdictions if the coverage available pursuant to this section does not meet the mandatory motor vehicle insurance or financial responsibility requirements of other jurisdictions.

(7) An operator's policy of liability insurance shall provide coverage for liability incurred by the insured while a motor vehicle owned by the insured is not being operated by any other person.

(8) This section shall not apply to a lessor, dealer, manufacturer, rebuilder, or distributor of a motor vehicle; an owner of a fleet; a common, contract, or private motor carrier; or any other individual who owns a motor vehicle for use in the individual's business.

(9) If an insurer writing policies of insurance pursuant to this part 6 offers an operator's policy of insurance, such policy shall meet the requirements of this section.



§ 10-4-641. Rules - medical payments coverage

(1) The commissioner shall promulgate any necessary rules for the administration of medical payments coverage and coordination of benefits and the implementation of section 10-4-636 (4) concerning disclosures required to be made regarding medical payments coverage and the definition of commercial automobile insurance policies for purposes of the exception allowed in section 10-4-636 (8). Medical payments coverage shall be primary to any health insurance benefit of a person injured in a motor vehicle accident, and medical payments coverage shall apply to any coinsurance or deductible amount required by the injured person's health coverage plan, as defined in section 10-16-102 (34).

(2) Repealed.



§ 10-4-642. Prompt payment of direct benefits - legislative declaration - definitions

(1) The general assembly finds, determines, and declares that patients and health care providers are entitled to receive reimbursements from auto insurance entities in a timely manner. Therefore, it is in the interest of the citizens of Colorado that reasonable standards be imposed for the timely payment of claims.

(2) As used in this section, unless the context otherwise requires:

(a) "Claim" means a claim for payment of medical payments coverage benefits in accordance with the insurer's policy.

(b) "Claimant" means a policyholder, insured, or injured person entitled to medical payments benefits as a result of a motor vehicle accident or a provider with the proper assignment of benefits.

(c) "Clean claim" means:

(I) A claim where there is no additional information needed by the insurer to accept or deny the claim. A claim requiring additional information shall not be considered a clean claim and shall be paid, denied, or settled as set forth in paragraph (b) of subsection (6) of this section.

(II) A claim form that is submitted with, or after submission of, a properly executed application form for benefits currently used by the insurer by the policyholder, insured, or injured person entitled to benefits.

(3) The commissioner may, in consultation with interested parties, including health care providers, adopt a uniform application form for medical payments benefits or a uniform claim form or both a uniform application and uniform claim form. For a uniform claim form or a uniform application form having elements provided by a health care provider, the commissioner shall consider the uniform claim forms and elements adopted for health insurance pursuant to section 10-16-106.3. If the commissioner determines that new elements are required to establish that an injury or benefit requested is the result of a motor vehicle accident, the new elements may be listed in a separate uniform application form.

(4) (a) A claimant may submit a claim:

(I) By United States mail, first class, or by overnight delivery service;

(II) Electronically, if the insurer accepts claims electronically, to the location designated by the insurer;

(III) By facsimile to the location designated by the insurer; or

(IV) By hand delivery to the location designated by the insurer.

(b) (I) The provider may contact the insurer for the purpose of resubmission of a claim. The insurer shall have a separate facsimile process to receive resubmitted paper claims. A resubmitted claim shall be deemed received on the date of the facsimile transmission acknowledgment.

(II) If a claim is submitted electronically, it is presumed to have been received by the insurer or the insurer's clearinghouse, if applicable, on the date of the electronic verification of receipt. If a claim is submitted by facsimile, it is presumed to have been received by the insurer or the insurer's clearinghouse, if applicable, on the date of the facsimile transmission acknowledgment. If a claim is submitted by mail, it is presumed to have been received by the insurer or the insurer's clearinghouse, if applicable, three business days after the date of mailing. If a claim is submitted by overnight delivery service or by hand delivery, it is presumed to have been received on the date of delivery.

(c) The presumptions in paragraph (b) of this subsection (4) may be rebutted by:

(I) A date stamp on a claim showing the date of receipt. Such date shall be presumed the date of receipt.

(II) The fact that the insurer's records maintained in the ordinary course of business do not evidence receipt of a claim. In such case, the claim shall be deemed not to have been received by the insurer.

(d) An insurer shall maintain claim data that is accessible and retrievable for examination by the commissioner for the current year and for the two immediately preceding years. For each claim, an insurer shall provide a claim number, date of loss, date of auto accident, date of receipt of an application for benefits, date of receipt of a claim, date of payment of a claim, and date of denial or date the claim is closed without payment. An insurer shall detail all material activities relative to a claim. A claim file shall have all material documentation relative to a claim. Each material document within a claim file shall be noted as to date received, date processed, or date sent. Detailed documentation shall be contained in each claim file to permit reconstruction of the insurer's activities relative to each claim.

(5) (a) Every insurer shall provide a copy of its claim filing requirements to every insured or provider upon request within fifteen calendar days after the request is received by the insurer.

(b) Every insurer shall, within fifteen calendar days after receipt of a notification of loss, an application for benefits, or a claim, provide the necessary application or claim forms and instructions so that the claimant can comply with the policy conditions.

(6) (a) Clean claims shall be paid, denied, or settled within thirty calendar days after receipt by the insurer if submitted electronically and within forty-five calendar days after receipt by the insurer if submitted by any other means.

(b) If the resolution of a claim requires additional information, the insurer shall, within thirty calendar days after receipt of the claim, give to the claimant a full explanation in writing of what additional information is needed to resolve the claim, including any additional medical or other information related to the claim. The person receiving a request for such additional information shall submit all additional information requested by the insurer within thirty calendar days after receipt of such request. The insurer may deny a claim if a provider receives a request for additional information and fails to timely submit additional information requested under this paragraph (b), subject to the resubmittal of the claim or terms of the policy. If such person has provided all such additional information necessary to resolve the claim, the claim shall be paid, denied, or settled by the insurer within thirty days after receipt of additional information or after the applicable time period set forth in paragraph (c) of this subsection (6).

(c) Absent fraud, all claims other than clean claims shall be paid, denied, or settled within ninety calendar days after receipt by the insurer; except that the commissioner may adopt rules for the purpose of exempting an insurer from the requirement that the insurer pay, deny, or settle a claim within ninety calendar days in circumstances where the investigation of a claim by the insurer is incomplete or otherwise needs to be continued and for extraordinary or unusual claims with extenuating circumstances as determined by the commissioner. The rules shall require the insurer, within thirty days after the receipt of a claim and every thirty days thereafter, to send to the claimant or the claimant's representative, and to the health care provider if applicable, a letter setting forth the reasons why additional time is needed. The insurer that is exempt from the ninety-day time period due to circumstances where an investigation is incomplete or otherwise needs to be continued shall pay, deny, or settle the claim within one hundred eighty days after receipt of the claim. An insurer that is exempt from the ninety-day time period shall not be exempt from payment of the interest due pursuant to subsection (7) of this section.

(d) No insurer shall deny a claim on the grounds of a specific policy provision, condition, or exclusion unless reference to such provision, condition, or exclusion is included in the denial. The denial shall be in writing and given to the claimant, and the claim file shall contain documentation of the basis for the denial. The commissioner may adopt a rule regarding the time period for delivery of the denial to the claimant, which shall be the same or shorter time period than the period in which the claim was delivered.

(7) An insurer that fails to pay, deny, or settle a clean claim in accordance with paragraph (a) of subsection (6) of this section or fails to take other required action within the time periods set forth in paragraph (b) of subsection (6) of this section shall be liable for the covered benefit and, in addition, shall pay to the claimant interest at the rate of ten percent per annum for the first one hundred eighty days and at the rate of fifteen percent per annum thereafter, on the total amount ultimately allowed on the claim, accruing from the date payment was due pursuant to subsection (6) of this section. Except for shorter time periods for clean claims, all interest begins to accrue ninety calendar days after receipt of the claim by the insurer.

(8) If an insurer delegates its claims processing functions to a third party, the delegation agreement shall provide that the claims processing entity shall comply with the requirements of this section. Any delegation by the insurer shall not be construed to limit the insurer's responsibility to comply with this section or any other applicable provision of this article.

(9) This section shall not apply to claims filed pursuant to the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S.

(10) The commissioner may investigate claims against an insurer that is authorized to conduct business in this state when such claims are filed by a provider related to the improper handling or denial of benefits pursuant to this section.

(11) The commissioner may impose, after proper notice and hearing, any other penalties set forth in this title against an insurer who has a pattern and practice of violations of this section.

(12) When an insured entitled to benefits under medical payments coverage is injured or believes that he or she has been injured in an accident and is examined or treated by a health care provider, such health care provider shall notify the insurer within thirty calendar days after the insured's initial visit. This subsection (12) shall not apply to a hospital or other health facility or entity licensed or certified pursuant to section 25-1.5-103 (1), C.R.S.



§ 10-4-643. Electronic claim forms - rules

The commissioner may promulgate rules, consistent with section 10-4-642, for an insurer to accept claim forms for medical payments coverage benefits from health care providers in electronic form. An insurer shall not prohibit the submission of a medical payments coverage benefit claim in hard-copy form, nor shall an insurer be prohibited from requiring that a claim be submitted in hard-copy form. An insurer shall not require submission of a medical payments coverage benefit claim form other than those set forth in section 10-4-642.






Part 7 - Motor Vehicle ("No-Fault") Insurance



Part 8 - Medical Liability Extraordinary Loss Fund



Part 9 - Medical Malpractice Insurance - Joint Underwriting Association



Part 10 - Fraudulent Claims and Arson Information Reporting Act

§ 10-4-1001. Short title

This part 10 shall be known and may be cited as the "Fraudulent Claims and Arson Information Reporting Act".



§ 10-4-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Authorized agency" means:

(a) A fire department;

(b) The Colorado bureau of investigation, the office of the attorney general, and any other law enforcement agency authorized or charged with the investigation of crimes;

(c) Any district attorney or county attorney and their representatives; and

(d) Any professional licensing board or regulatory agency, including, without limitation, the division of insurance.

(1.5) "Fraudulent insurance act" has the meaning set forth in section 10-1-128 or means the commission of insurance fraud pursuant to section 18-5-211, C.R.S.

(2) "Insurer" means any insurer and any person licensed or regulated under this title and Pinnacol Assurance.

(3) "Notice" or "notify" means the notification in writing to an authorized agency by an insurer.

(4) "Person" means every natural person, firm, partnership, association, or corporation.

(5) "Relevant" means information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the evidence.

(6) "Secondary agency" means any for-profit or nonprofit organization funded directly or indirectly by insurers that engages in the gathering and dissemination of information concerning insurance fraud and that has an established process in place to affirmatively forward information to an authorized agency for further investigation and prosecution. The commissioner, by rule, shall designate which organizations are secondary agencies.



§ 10-4-1003. Disclosure of information

(1) (a) When any person or insurer has reason to believe that a fire loss may have been caused by other than accidental means or that any insurance claim may be fraudulent, then such person may, and such insurer shall, notify an authorized agency or a secondary agency.

(b) A notification pursuant to paragraph (a) of this subsection (1) shall be confidential, shall not constitute a public record under part 2 of article 72 of title 24, C.R.S., and shall not be discoverable or admissible in any civil action.

(c) No insurer, authorized agency, or secondary agency shall intentionally refuse to release any relevant information concerning a possible nonaccidental fire loss or fraudulent insurance act, upon request, to:

(I) An insurer that is or could be required to pay a claim to which such information relates; or

(II) Any authorized agency.

(2) Any authorized agency may, in writing, require the insurer having an interest in a fire loss or other claim to release to the authorized agency specific, relevant information or evidence deemed important by the authorized agency which the insurer has in its possession and which relates to the fire loss or other claim in question. Relevant information may include, but shall not be limited to:

(a) Insurance policy information pertaining to a fire loss or other claim under investigation and any application for such a policy;

(b) Policy premium payment records;

(c) History of previous claims made by the insured; and

(d) Any other material relating to the investigation of the loss, including statements of any person who may have information about the loss and any proof of such loss.

(3) Nothing in subsection (1) of this section shall abrogate or impair the rights or powers created under subsection (2) of this section.

(4) Any authorized agency or secondary agency provided with relevant information or evidence pursuant to subsection (1) or (2) of this section may release such information to any other authorized agency, insurer, or secondary agency.

(5) Any insurer providing information to an authorized or secondary agency or agencies pursuant to subsection (1) or (2) of this section may, in writing, request such agency to release to such insurer specific, relevant information or evidence relating to the fire loss or other claim under investigation. Such agency may, in its sole discretion, and with such restrictions as such agency deems appropriate, release such information to such insurer.

(6) Any authorized agency or secondary agency receiving a notice or other information pursuant to this part 10 may release such notice or other information to other authorized agencies, insurers, or secondary agencies.

(7) Any insurer providing information pursuant to subsection (1) or (2) of this section shall cooperate with any law enforcement agency of competent jurisdiction.

(8) (a) Any person that has reason to believe that a fire loss may have been caused by other than accidental means, that any insurance claim or application for insurance coverage may be fraudulent, or that a fraudulent insurance act has been committed, may, and any insurer that has reason to believe the same shall, furnish and disclose any relevant information in its possession concerning such loss, claim, or act to any insurer or authorized agency for the purpose of detecting, prosecuting, or preventing fraudulent insurance claims. Such reporting shall be confidential, shall not be a public record under article 72 of title 24, C.R.S., and shall not be discoverable or admissible under the Colorado rules of civil procedure in any civil litigation, but only to the extent that the insurer or person disclosing the information is granted immunity under section 10-4-1005. The immunity as set forth in section 10-4-1005 shall apply to any report made pursuant to this subsection (8). The commissioner of insurance may promulgate rules regarding such reporting.

(b) Paragraph (a) of this subsection (8) shall not be construed to prohibit the admission of evidence of a fraudulent insurance act:

(I) In any civil litigation involving such fraudulent insurance act; or

(II) In any civil litigation involving the alleged disclosure of information as to which the insurer or person alleged to have made such disclosure does not have immunity under section 10-4-1005.

(c) An insurer disclosing information to another insurer under this subsection (8) may make a written request to such other insurer for the release of information relating to other fire losses, insurance claims, or applications for coverage submitted by the same insured or applicant; except that such request and any such release of information shall be solely for the purpose of detecting, investigating, preventing, or prosecuting an actual or suspected fraudulent insurance act. Information so provided shall not be used for underwriting or rating purposes except in connection with an application or policy under which a fraudulent insurance act was committed. Information released pursuant to such request shall be subject to the confidentiality and immunity provisions of paragraph (a) of this subsection (8).



§ 10-4-1004. Evidence - confidential

(1) Any authorized agency, secondary agency, or insurer which receives any information furnished pursuant to this part 10 shall hold the information in confidence except as provided in section 10-4-1003 (4) or until such time as its release is required pursuant to a civil or criminal proceeding.

(2) Any authorized agency or its agents or employees may be required to testify in any civil or criminal proceeding in which the insurer at interest is named as a party.



§ 10-4-1005. Immunity

(1) In the case of actions taken under this part 10, and except where information is furnished with knowledge that the information is false or with reckless disregard for its truth or falsity, there may be no civil penalty or damages on the part of, and no claim for relief may be brought against, any person, insurer, or authorized agency or secondary agency for furnishing information or taking other action pursuant to the provisions of this part 10.

(2) Every person, insurer, and authorized agency and secondary agency is immune from civil liability when acting in good faith to cooperate with, furnish evidence to or on behalf of, provide information to, or solicit or receive information from, any of the following with regard to an actual or suspected fraudulent insurance act:

(a) An agency of the federal or any state, county, or municipal government that is involved in the detection, prosecution, or prevention of arson or insurance fraud;

(a.5) Any secondary agency;

(b) Any employee or agent of an agency listed in subsection (2)(a) or (2)(a.5) of this section; and

(c) Another insurer, if acting in accordance with section 10-4-1003 (8)(c) solely for the purpose of detecting, investigating, preventing, or prosecuting an actual or suspected fraudulent insurance act. Information so provided may not be used for underwriting or rating purposes except in connection with an application or policy under which a fraudulent insurance act was committed.

(3) Every person, insurer, and authorized agency and secondary agency is immune from civil liability when acting in good faith to comply with a court order to provide evidence or testimony with regard to an actual or suspected fraudulent insurance act; except that such immunity does not apply to a person or insurer that has committed, or has conspired in or aided and abetted the commission of, such fraudulent insurance act.

(4) The immunity granted by this section shall be in addition to, and not in lieu of, any right, privilege, or immunity available under the common law or any other applicable statute or rule.



§ 10-4-1006. Enforcement

(1) No person, authorized agency, or insurer shall:

(a) Intentionally or knowingly refuse to release any information requested pursuant to section 10-4-1003 (2);

(b) Intentionally or knowingly fail to provide authorized agencies with relevant information pursuant to section 10-4-1003 (1); or

(c) Fail to hold in confidence information required to be held in confidence pursuant to section 10-4-1004 (1).



§ 10-4-1007. Penalty

Any person who violates any of the provisions of this part 10 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 10-4-1008. Municipal ordinances - concurrent jurisdiction - common law

(1) The provisions of this part 10 shall not be construed to affect, supersede, or repeal any ordinance of any municipality relating to fire prevention or control of arson.

(2) The Colorado bureau of investigation shall have investigative authority concurrent with that of county or municipal authorities when the county or municipality in which investigation of a fire loss or other claim is taking place requests the assistance of said bureau.

(3) With the exception of section 10-4-1005, the provisions of this part 10 shall not be construed to impair any existing statutory or common law rights, immunities, privileges, or powers.



§ 10-4-1009. Continuing duties of insurers - unfair claim settlement practices

The provisions of this part 10 shall not be construed to affect or supersede the duties of insurers and other persons pursuant to the provisions of part 11 of article 3 of this title.






Part 11 - Commercial Liability Insurance Joint Underwriting Association



Part 12 - Transaction of Business With Producer-Controlled Property and Casualty Insurers

§ 10-4-1201. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Accredited state" means a state in which the insurance department has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the national association of insurance commissioners ("NAIC").

(2) "Control" or "controlled" has the meaning set forth in section 10-3-801 (3).

(3) "Controlled insurer" means a licensed insurer which is controlled, directly or indirectly, by a producer.

(4) "Controlling producer" means a producer who, directly or indirectly, controls an insurer.

(5) "Insurance department" means the commissioner or other government official or agency of a state other than Colorado exercising powers and duties substantially equivalent to those of the commissioner or the division.

(6) "Insurer" or "licensed insurer" means any person, firm, association, or corporation duly licensed to transact a property and casualty insurance business in this state. The following are not licensed insurers for the purposes of this part 12, and this list is not exclusive:

(a) All risk retention groups as defined in the "Superfund Amendments Reauthorization Act of 1986", Pub.L. 99-499, 100 Stat. 1613 (1986), the "Risk Retention Act", 15 U.S.C. secs. 3901 et seq., and the "Model Risk Retention Act", part 14 of article 3 of this title;

(b) All residual market pools and joint underwriting authorities or associations; and

(c) All captive insurers. For the purposes of this part 12, "captive insurers" are insurance companies owned by another organization and whose exclusive purpose is to insure risks of the parent organization and affiliated companies, or, in the case of groups and associations, captive insurers are insurance organizations owned by the insureds whose exclusive purpose is to insure risks to member organizations, or to group members and their affiliates, or to both.

(7) "Producer" means an insurance broker or brokers or any other person, firm, association, or corporation when, for any compensation, commission, or other thing of value, such person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than the said person, firm, association, or corporation.



§ 10-4-1202. Minimum standards

(1) Applicability of section. (a) The provisions of this section shall apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent of the admitted assets of the controlled insurer, as reported in the controlled insurer's annual statement filed as of December 31 of the prior year.

(b) Notwithstanding paragraph (a) of this subsection (1), the provisions of this section shall not apply if:

(I) The controlling producer:

(A) Places insurance only with the controlled insurer or only with the controlled insurer and a member or members of the controlled insurer's holding company system or with the controlled insurer's parent, affiliate, or subsidiary and receives no compensation in connection with such insurance; and

(B) Accepts insurance placements only from nonaffiliated subproducers, and not directly from insureds;

(II) The controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

(2) A controlled insurer shall not accept business from a controlling producer, and a controlling producer shall not place business with a controlled insurer, unless there is a written contract between the controlling producer and the controlled insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the controlled insurer and contains the following minimum provisions:

(a) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer; and the controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

(b) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the controlling producer;

(c) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis; and the due date shall be fixed so that premiums or installments thereof collected shall be remitted no later than ninety days after the effective date of any policy placed with the controlled insurer under this contract;

(d) All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the federal reserve system, in accordance with the provisions of the insurance law as applicable; and funds of a controlling producer not required to be licensed in this state shall be maintained in compliance with the requirements of the controlling producer's domiciliary state;

(e) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer; and such records shall be retained for a period of five years commencing no later than the effective date of the last financial examination of the insurer;

(f) The contract shall not be assigned in whole or in part by the controlling producer;

(g) The controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks, which standards, rules, procedures, rates, and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer and to which standards, rules, procedures, rates, and conditions the controlling producer shall adhere;

(h) The rates and terms of the controlling producer's commissions, charges, or other fees and a definition of the purposes for those charges; and the rates of the commissions, charges, and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this paragraph (h) and paragraph (g) of this subsection (2), examples of "comparable business" include, without limitation, the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business.

(i) If the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then such compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to paragraph (a) of subsection (4) of this section.

(j) A limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings, which limit may be different for each line or sub-line of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached.

(k) The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer; except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(3) Audit committee. Every controlled insurer shall have an audit committee of the board of directors, which committee shall be composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner to review the adequacy of the insurer's loss reserves.

(4) Reporting requirements. (a) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the commissioner an opinion of an independent casualty actuary or such other independent loss reserve specialist acceptable to the commissioner reporting loss ratios for each line of business written and certifying to the adequacy of loss reserves established for losses incurred and outstanding as of year-end including incurred but not reported reserves on business placed by the producer.

(b) The controlled insurer shall annually report to the commissioner the amount of commissions paid to the producer, the percentage such amount represents of the net premiums written, and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.



§ 10-4-1203. Disclosure

The producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer; except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain, as part of the controlling producer's records, a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has notified or will notify the insured.



§ 10-4-1204. Penalties

(1) (a) If the commissioner believes that the controlling producer or any other person has not materially complied with this part 12 or with any regulation or order promulgated pursuant thereto, after notice and opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer.

(b) If it was found that, because of such material noncompliance, the controlled insurer or any policyholder thereof has suffered any loss or damage, the commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or for other appropriate relief.

(2) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to part 5 of article 3 of this title, and the receiver appointed under such order believes that the controlling producer or any other person has not materially complied with this part 12 or with any regulation or order promulgated pursuant thereto and that, as a result, the insurer suffered any loss or damage, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

(3) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in the laws of this state governing insurance.

(4) Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties.



§ 10-4-1205. Applicability

This part 12 shall apply to licensed insurers as defined in section 10-4-1201 (6), whether domiciled in this state or domiciled in a state that is not an accredited state having in effect a substantially similar law. All provisions of part 8 of article 3 of this title, to the extent they are consistent with the provisions of this part 12, shall continue to apply to all parties within holding company systems subject to this title.



§ 10-4-1206. Effective date

This part 12 shall take effect July 1, 1992. Controlled insurers and controlling producers who are not in compliance with section 10-4-1202 as of such date shall have sixty days thereafter to come into compliance with said section and shall, in addition, comply with section 10-4-1203 beginning with all policies written or renewed on or after the sixty-first day after the said date.






Part 13 - Black Lung Disease Insurance Joint Underwriting Association

§ 10-4-1301. Legislative declaration

The purpose of this part 13 is to ensure the continuing availability of necessary black lung insurance in this state by establishing a temporary market for black lung insurance coverage. It is intended that the nonprofit temporary joint underwriting association created by this part 13 operate on a self-supporting basis, without subsidy from its members, to make the necessary black lung insurance available for an interim period in order to allow the voluntary market to respond or to provide additional time to the general assembly to consider appropriate remedial legislation addressing the problems of availability and high cost of black lung insurance.



§ 10-4-1302. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Association" means the joint underwriting association created pursuant to this part 13.

(2) "Black lung insurance" means any insurance policy providing coverage to employers subject to the "Federal Coal Mine Health and Safety Act of 1969", 30 U.S.C. secs. 931 to 942, as amended.

(3) "Board" means the board of directors of the association.



§ 10-4-1303. Temporary joint underwriting association

(1) A nonprofit temporary joint underwriting association is hereby created, consisting of all insurance carriers authorized to transact business in this state, including Pinnacol Assurance, that insures employers against liability for compensation under the provisions of articles 40 to 47 of title 8, C.R.S., who shall constitute the members thereof. Every such insurer shall participate in the association as a condition of its authority to continue to make contracts of such kind of insurance in this state.

(2) The purpose of the association shall be to provide black lung insurance coverage for employers located in Colorado who are in good faith entitled to such coverage but who are unable to purchase such insurance through the voluntary market.

(3) The association shall issue policies beginning immediately; except that the association shall not commence underwriting operations until the commissioner finds that black lung insurance is not, or as of a determinable date will not be, available or cannot be made available in the voluntary market or the cost is so unreasonably high as to make such insurance practicably unavailable.

(4) (a) The association shall, pursuant to the provisions of this part 13 and the plan of operation, have the power on behalf of its members:

(I) To issue, or cause to be issued, policies of black lung insurance;

(II) To underwrite such insurance;

(III) To adjust and pay losses with respect thereto; and

(IV) To provide or cede reinsurance.

(b) The association may contract with one or more servicing carriers or any other appropriate entity to perform any or all of the duties of the association.



§ 10-4-1304. Board of directors - authority

(1) The association shall be governed by a board of six directors, to be appointed by the commissioner. Such directors shall be individuals employed full-time in the business of writing workers' compensation insurance in Colorado, at least one shall be employed by Pinnacol Assurance, at least one shall be actively engaged in operations in a small underground mine, and at least one shall be actively engaged in operations in a large underground mine. The board shall elect a chairperson from among its members.

(2) The board shall have the authority to take all lawful actions necessary to implement this part 13, including, but not limited to, issuing policies as named insurer.



§ 10-4-1305. Plan of operation - annual certification

(1) (a) The board shall submit to the commissioner a proposed plan of operation consistent with the provisions of this part 13. If the board fails to do so, the commissioner shall promulgate a plan of operation or part thereof, as the case may be. The plan of operation approved or promulgated by the commissioner shall become effective and operational upon order of the commissioner.

(b) The board may change the plan of operation at any time upon the board's initiative. Adoption of the plan and any changes thereto shall require the consent of two-thirds of the members and the approval of the commissioner.

(2) The plan of operation shall provide for the prompt and efficient provision of black lung insurance and shall contain other provisions including, but not limited to:

(a) A preliminary uniform assessment of all members, based on market share as measured by workers' compensation premium in this state, for initial expenses necessary to commence operations;

(b) The establishment of necessary facilities;

(c) The management of the association;

(d) A pro rata assessment of members to defray losses and expenses;

(e) Reasonable and objective underwriting standards;

(f) The cession of reinsurance;

(g) Appointments of servicing carriers or other servicing arrangements, including contracts with data service organizations; except that the criteria for selecting service providers shall include, at a minimum, experience in administration of workers' compensation with particular emphasis on workers' compensation residual market mechanisms;

(h) Procedures for determining amounts of insurance to be provided by the association;

(i) Criteria for eligibility for coverage under the plan;

(j) Programs to encourage insurers to provide black lung insurance coverage in the voluntary market;

(k) Procedures for publication of renewal dates of employers insured under the plan;

(l) Procedures for equitable distribution of applicants to the plan;

(m) The provision of policy, claims, and loss control services to the employers insured under the plan;

(n) Review of applications for coverage with the plan;

(o) Procedures for auditing employers insured under the plan, which procedures shall be based on reasonable business judgment and designed to maximize the likelihood that the plan will collect the appropriate premiums;

(p) Servicing carrier standards, commission schedules, and other provisions relating to agents who submit business to the plan;

(q) Termination of coverage of and refusal of future coverage to an insured employer that:

(I) Fails to make payments when due;

(II) Is delinquent in payment of workers' compensation or employers' liability insurance payments or deductible payments owed to a service provider or former insurer;

(III) Fails to comply with any reasonable loss control programs recommended by the plan; or

(IV) Fails to cooperate with reasonable investigation of claims involving its employees, payroll audits, or development of loss control recommendations.

(3) The plan shall use actuarially sound rates. The plan shall also put in place rates and rating plans for new applicants that had previously been self-insured. The plan may offer rating, dividend plans, and other means to encourage employers to participate in loss prevention programs. Rates and rating plans shall be subject to approval by the commissioner using the standards set forth in part 4 of this article.



§ 10-4-1306. Deficits - assessment - rebate of surplus

(1) Whenever a deficit exists, the board shall, within ninety days, provide the commissioner with a program to eliminate the deficit within a reasonable time.

(2) Any premiums or assessments collected by the plan in excess of the amount necessary to fund projected ultimate incurred losses and expenses of the plan and not paid to insureds in conjunction with dividend programs shall be retained by the plan for future use as necessary to ensure the continued operational viability of the plan.

(3) If the plan incurs a deficit or surplus from operations in excess of the amount required under subsection (2) of this section, as determined by the commissioner, the amount of the deficit or surplus shall be assessed or rebated to the participating insurers. Each such insurer shall pay a portion of the total assessment or receive a portion of the total rebate based on its proportion of the total voluntary Colorado workers' compensation insurance written during the calendar year in which the deficit or surplus occurs.



§ 10-4-1307. Annual statements

The association shall file in the office of the commissioner annually, on or before June 1, a statement which shall contain information with respect to its transactions, condition, operations, and affairs during the preceding year. Such statement shall contain an independent actuarial certification of the results of the operation of the plan and such other matters and information as are prescribed. The commissioner may prescribe the form of such statement and may, at any time, require the association to furnish additional information with respect to its transactions, condition, or any matter connected therewith considered to be material and of assistance in evaluating the scope, operation, and experience of the association.



§ 10-4-1308. Examinations

(1) The commissioner shall make an examination into the affairs of the association at least annually.

(2) The evaluation shall include information on the administrative costs of operating a free-standing residual market mechanism as well as the need for rate adjustments necessary to make such mechanism entirely self-sustaining.



§ 10-4-1309. Legislative declaration - authority of commissioner - emergency rules - judicial review

(1) The general assembly finds, determines, and declares that the matters addressed in this part 13 are of the utmost urgency. Accordingly, the commissioner is authorized to, and shall, adopt emergency rules implementing this part 13 immediately. In addition, the commissioner is empowered to issue all necessary orders to implement this part 13 as soon as is practicable.

(2) To cover the commissioner's startup costs, the commissioner may assess insurers participating in the association based on each insurer's proportion of the total voluntary Colorado workers' compensation insurance written during calendar year 1994.

(3) All orders of the commissioner made pursuant to this part 13 shall be subject to judicial review by the court of appeals as provided in section 24-4-106 (11), C.R.S.; except that, notwithstanding any other provision of law, proceedings for review shall act as a stay of the enforcement of any order or decision of the insurance commissioner disapproving or ordering the withdrawal, adjustment, or termination of the effectiveness of any rate filing made by or on behalf of the association on the ground that the rates or premiums for the business of the association are unreasonable or excessive, and the association may continue to charge rates pursuant to such filing pending final order of the court.



§ 10-4-1310. Privileged communications

There shall be no liability on the part of, and no civil suit for damages shall arise against, the association, the commissioner or his or her authorized representatives, or any other person or organization for any act or statement made in good faith by them during any proceedings or concerning any matters within the scope of this part 13.



§ 10-4-1311. Tax exemption

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real or personal property.






Part 14 - Exemption From Rate and Approval Requirements for Insurers Providing Coverage to Exempt Commercial Policyholders

§ 10-4-1401. Legislative declaration

The general assembly declares that the health, welfare, and safety of the people of the state of Colorado may not be enhanced by the regulation of insurance between sophisticated commercial entities and insurers. The general assembly finds that there are commercial entities that utilize personnel trained in risk management, insurance coverage issues, and insurance industry knowledge who are capable of negotiating and entering into insurance coverage agreements without the need for state regulation in this area. Therefore, the purpose of this part 14 is to exempt insurers negotiating with and insuring sophisticated commercial entities from rate filing and form certification requirements. This exemption will allow competitive underwriting and rating of policies.



§ 10-4-1402. Rules

(1) (a) The commissioner shall promulgate rules necessary for the implementation and administration of this article. Such rules shall include, without limitation, the definition of what organizations and entities qualify as exempt commercial policyholders. Such definition shall require such organizations to be those purchasing type II kinds of insurance as specified in section 10-4-401 (3)(b), except the commissioner shall not include purchasers of title insurance within the definition of an exempt commercial policyholder. For purposes of promulgating such rules, the commissioner shall consider recommendations from risk management professionals, insurer representatives, producers, buyers, qualified insurance consultants, consumers of insurance products, and any other persons as necessary.

(b) (I) For the purposes of promulgating the definition of an exempt commercial policyholder, the commissioner shall mandate that an exempt commercial policyholder procure its insurance through use of a risk manager employed or retained by the exempt commercial policyholder. The qualifications of the risk manager shall be defined by the division of insurance pursuant to this section.

(II) The commissioner shall define all other criteria of an exempt commercial policyholder which criteria shall include but are not limited to the following, and each exempt commercial policyholder shall meet at least one of such criteria:

(A) The minimum amount for aggregate insurance premium sales for the exempt commercial policyholder;

(B) The minimum net worth of the exempt commercial policyholder;

(C) The minimum dollar amount for annual net revenues or sales for the exempt commercial policyholder;

(D) The minimum number of employees of the exempt commercial policyholder per individual insured, or, if the exempt commercial policyholder is a member of an affiliated group, the minimum number of employees in the employing group;

(E) A not-for-profit or public entity's minimum annual budget or assets; or

(F) A municipality's minimum population.

(2) The definition of an exempt commercial policyholder shall be reviewed periodically by the commissioner with the recommendations from risk management professionals, insurer representatives, producers, buyers, qualified insurance consultants, consumers of insurance products, and any other person as the commissioner deems necessary.

(3) The commissioner shall promulgate rules that define the disclosure requirements for insurance policies issued to exempt commercial policyholders. Each insurance policy issued to an exempt commercial policyholder shall contain a conspicuous disclaimer printed in at least ten-point, bold-faced type that states that the policy is exempt from the rate filing and approval and the form filing and certification requirements of the division of insurance.

(4) The division shall determine by rule the type of data, documents, reports, rate and form information, and any other information the commissioner determines necessary, to be collected from an insurer providing coverage to an exempt commercial policyholder when the division has received a complaint that an insurer is anticompetitive or not adequately servicing the needs of the exempt commercial policyholder.

(5) Rules promulgated under this section shall be promulgated in accordance with article 4 of title 24, C.R.S., and initially completed by January 15, 2000.



§ 10-4-1403. Exemption from rate filing, approval, and form certification requirements

(1) The requirements of sections 10-4-107, 10-4-108, 10-4-109, 10-4-109.5, 10-4-109.7, 10-4-110, 10-4-113, 10-4-403, 10-4-404, 10-4-404.5, 10-4-414, 10-4-419, and 10-4-421 shall not apply to insurers of exempt commercial policyholders.

(2) If the commissioner determines, after providing an opportunity for comment and a public hearing, that a line of insurance is anticompetitive, as described in section 10-4-415, or is not being adequately serviced by insurers, the commissioner may require that the rate for that particular line of insurance be filed pursuant to section 10-4-401 and enforced under section 10-4-418.

(3) The commissioner shall review annually any line of insurance found previously to be anticompetitive, as described in section 10-4-415, to determine whether rate filing and approval requirements may again be eliminated because the line has subsequently become competitive. Such review shall include the opportunity for comment and a public hearing.



§ 10-4-1404. Multistate insurance risks - choice of law

Where the exempt commercial policyholder operates in more than one state, the policy may include provisions within the insurance contract that determine disputes arising from claims handling and procedures, cancellation of the policy, or nonrenewal of the policy, which disputes shall be governed by the state with the largest percentage of premiums charged under the policy.






Part 15 - Portable Electronics Insurance

§ 10-4-1501. Definitions

As used in this part 15, unless the context otherwise requires:

(1) "Customer" means a person who purchases portable electronics or services.

(2) "Enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics.

(3) "Insurer" means any admitted company or authorized company, as defined in section 10-1-102 (3), approved to transact insurance in this state.

(4) "Location" means any physical location in this state or any website, call center site, or similar location directed to residents of this state.

(5) "Portable electronics" means personal, self-contained, easily carried by an individual, battery-operated electronic communication, viewing, listening, recording, gaming, computing, or global positioning devices, including cell or satellite phones, pagers, personal global positioning satellite units, portable computers, portable audio listening, wireless devices, video viewing or recording devices, digital cameras, video camcorders, portable gaming systems, docking stations, automatic answering devices, and other similar devices and their accessories, and service related to the use of such devices.

(6) (a) "Portable electronics insurance" means insurance that provides coverage for the repair or replacement of portable electronics that may provide coverage for portable electronics against any one or more of the following causes of loss:

(I) Loss;

(II) Theft;

(III) Inoperability due to mechanical failure or malfunction;

(IV) Damage; or

(V) Other similar causes of loss.

(b) "Portable electronics insurance" does not include:

(I) A service contract governed by part 16 of this article;

(II) A service contract that is in effect as of January 1, 2013, that provides coverage for the loss of portable electronics associated with an ongoing service relationship between a vendor and a consumer or that is otherwise regulated pursuant to rules promulgated by the commissioner;

(III) A policy of insurance covering a seller's or manufacturer's obligations under a warranty; or

(IV) A homeowner's, renter's, private passenger automobile, commercial multi-peril, or similar policy.

(7) "Portable electronics transaction" means:

(a) The sale or lease of portable electronics by a vendor to a customer; or

(b) The sale of a service related to the use of portable electronics by a vendor to a customer.

(8) "Supervising entity" means a business entity that is a licensed insurer or insurance producer that is authorized by an insurer to supervise the administration of a portable electronics insurance program.

(9) "Vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.



§ 10-4-1502. Licensure of vendors

(1) A vendor shall hold a limited lines producer license issued by the division in accordance with part 4 of article 2 of this title in order to sell or offer coverage under a policy of portable electronics insurance.

(2) A limited lines producer license issued for the purposes of this part 15 authorizes an employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in portable electronics transactions.

(3) The supervising entity shall maintain a registry of vendor locations that are authorized to sell or solicit portable electronics insurance coverage in this state. Upon request by the commissioner and with ten days' notice to the supervising entity, the supervising entity shall make the registry open to inspection and examination by the commissioner during regular business hours of the supervising entity.

(4) Notwithstanding any other provision of law, a license issued pursuant to this part 15 authorizes the licensee and its employees or authorized representatives to engage in those activities that are permitted in this part 15.



§ 10-4-1503. Requirements for sale of portable electronics insurance

(1) At every location where portable electronics insurance is offered to customers, the vendor shall make brochures or other written materials available to a prospective customer that:

(a) Disclose that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy, or other source of coverage;

(b) State that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services;

(c) Summarize the material terms of the insurance coverage, including:

(I) The identity of the insurer;

(II) The identity of the supervising entity;

(III) The amount of any applicable deductible and how it is to be paid;

(IV) Benefits of the coverage; and

(V) Key terms and conditions of coverage, such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or nonoriginal manufacturer parts or equipment;

(d) Summarize the process for filing a claim, including a description of how to return portable electronics and the maximum fee applicable if the customer fails to comply with any equipment return requirements; and

(e) State that an enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time, and that the person paying the premium will receive a refund of any applicable unearned premium.

(2) An insurer may offer portable electronics insurance on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics for its enrolled customers.

(3) A policy of insurance provides primary coverage in the event of a covered loss under more than one policy.

(4) Each insurer shall establish eligibility and underwriting standards for customers electing to enroll in coverage for each portable electronics insurance program.



§ 10-4-1504. Authority of vendors of portable electronics

(1) The employees and authorized representatives of vendors may sell or offer portable electronics insurance to customers and are not subject to licensure as an insurance producer under this title if:

(a) The vendor obtains a limited lines producer license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this section;

(b) The insurer issuing the portable electronics insurance either directly supervises, authorizes, or appoints a supervising entity to supervise the administration of the program, including development of a training program for employees and authorized representatives of the vendors. The supervising entity shall include the following in the training program, which must include employees and authorized representatives of vendors who are directly engaged in the activity of selling or offering portable electronics insurance:

(I) A supplemental education program regarding the portable electronics insurance product that is conducted and overseen by licensed employees of the supervising entity if the training program is provided in electronic format; and

(II) Instruction to each employee or authorized representative about the portable electronics insurance offered to customers and the disclosures required under section 10-4-1503; and

(c) The employee or authorized representative of a vendor does not advertise, represent, or otherwise hold himself or herself out as a nonlimited lines licensed insurance producer.

(2) Notwithstanding any other provision of law, a vendor shall not compensate employees or authorized representatives of a vendor based primarily on the number of customers enrolled for portable electronics insurance coverage, but the vendor may compensate employees or authorized representatives for activities under the limited lines license as long as the compensation is incidental to the employee's or authorized representative's overall compensation.

(3) A vendor may bill and collect charges for portable electronics insurance coverage. A vendor shall separately itemize any charge to the enrolled customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics and any related services. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the enrolled customer that the portable electronics insurance coverage is included with the portable electronics or related services. Vendors billing and collecting the charges are not required to maintain the charges in a segregated account if the vendor is authorized by the insurer to hold the charges in an alternative manner and remits the charges to the supervising entity within sixty days after receipt. All charges received by a vendor from an enrolled customer for the sale of portable electronics insurance are held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors may receive compensation for billing and collection services.



§ 10-4-1505. Suspension or revocation of license

(1) If a vendor of portable electronics or its employee or authorized representative violates this part 15, the commissioner may take disciplinary action against the vendor in accordance with part 8 of article 2 of this title. A fine imposed as disciplinary action shall not exceed five thousand dollars in the aggregate for multiple violations arising from the same or similar conduct.

(2) In addition to other penalties authorized by part 8 of article 2 of this title, the commissioner may:

(a) Suspend the privilege of transacting portable electronics insurance pursuant to this part 15 at specific business locations where violations have occurred; and

(b) Suspend or revoke the ability of individual employees or authorized representatives to act under the license.



§ 10-4-1506. Termination of portable electronics insurance

(1) Notwithstanding any other provision of law:

(a) (I) Except as specified in subparagraphs (II) and (III) of this paragraph (a), an insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the vendor and enrolled customers with at least thirty days' notice.

(II) An insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon fifteen days' notice for nonpayment of premium or for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim under the policy.

(III) An insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

(A) If the enrolled customer ceases to have an active service with the vendor of portable electronics; or

(B) If an enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within thirty calendar days after exhaustion of the limit. If notice is not timely sent, enrollment continues notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer.

(b) If the insurer changes the terms and conditions, then the insurer shall provide the vendor with a revised policy or endorsement and shall provide each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating that a change in the terms and conditions has occurred and a summary of the material changes;

(c) When a vendor terminates a portable electronics insurance policy, the vendor shall mail or deliver written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The insurer shall mail or deliver written notice to the enrolled customer at least thirty days before the termination.

(d) (I) Whenever notice or correspondence with respect to a policy of portable electronics insurance is required pursuant to this part 15 or is otherwise required by law, the insurer, vendor, or other person shall send it in writing within the notice period, if any, specified within the statute or rule requiring the notice or correspondence. Notwithstanding any other provision of law, an insurer, vendor, or other person may send notices and correspondence by either mail or electronic means.

(II) If the notice or correspondence is mailed, the insurer shall send it to the vendor at the vendor's mailing address specified for such purpose and to its affected enrolled customers' last-known mailing addresses on file with the insurer. The insurer or vendor shall maintain proof of mailing in a form authorized or accepted by the United States postal service or other commercial mail delivery service.

(III) If the notice or correspondence is sent by electronic means, the insurer shall send it to the vendor at the vendor's electronic mail address specified for such purpose and to its affected enrolled customers' last-known electronic mail addresses as provided by each enrolled customer to the insurer or vendor. The insurer or vendor shall maintain proof that the notice or correspondence was sent.

(IV) For purposes of this paragraph (d), an enrolled customer's provision of an electronic mail address to the insurer or vendor is consent to receive notices and correspondence by electronic means.

(e) The supervising entity appointed by the insurer may send notice or correspondence required by this section or otherwise required by law on behalf of an insurer or vendor.



§ 10-4-1507. Application for license - fees

(1) An applicant for a license under this part 15 shall apply for a license in accordance with section 10-2-404; except that, in lieu of providing information for all officers, partners, and directors as required by section 10-2-404 (2), the required information to be submitted for a license pursuant to this part 15 is limited to the information pertaining to an employee or officer of the vendor that is designated by the applicant as the person responsible for the vendor's compliance with this part 15. If the vendor derives more than fifty percent of its revenue from the sale of portable electronics insurance, the vendor shall provide the location of the home office, name, residence address, and other information required by the commissioner for all officers, directors, and shareholders of record having beneficial ownership of ten percent or more of any class of securities registered under the federal securities laws.

(2) For purposes of complying with section 10-2-404 (2)(d), the licensed producer designated by an applicant is not required to be an officer, partner, employee, or director of the applicant.

(3) An applicant for a license pursuant to this part 15 is exempt from the requirements of sections 10-2-404 (2)(f) and 10-2-406.

(4) Any vendor engaging in portable electronics insurance transactions on or before January 1, 2013, shall apply for licensure within ninety days after January 1, 2013. Any applicant commencing operations after January 1, 2013, shall obtain a license before offering portable electronics insurance.






Part 16 - Consumer Goods Service Contracts

§ 10-4-1601. Definitions

As used in this part 16, unless the context otherwise requires:

(1) "Administrator" means the person who is responsible for the administration of any service contracts issued by a provider or who is responsible for any submission required by this part 16 on behalf of a provider.

(2) "Commissioner" means the commissioner of insurance.

(3) "Consumer" means a natural person who buys, other than for purposes of resale, any tangible personal property that is distributed in commerce and that is normally used for personal, family, or household purposes and not for business or research purposes.

(4) "Consumer product" means any tangible personal property that is distributed in commerce and is normally used for personal, family, or household purposes, including any tangible personal property intended to be attached to or installed in any real property without regard to whether it is so attached or installed.

(5) "Maintenance agreement" means a contract of limited duration that provides for scheduled maintenance only and does not include repair or replacement.

(6) "Nonoriginal manufacturer's parts" means replacement parts not made for or by the original manufacturer of the property.

(7) "Person" has the same meaning as set forth in section 2-4-401, C.R.S.

(8) "Premium" means the consideration paid to an insurer for a reimbursement insurance policy.

(9) "Provider" means a person who is contractually obligated to the service contract holder under the terms of the service contract.

(10) "Provider fee" means the consideration paid for a service contract.

(11) "Reimbursement insurance company" means an insurer that issues any reimbursement insurance policy.

(12) "Reimbursement insurance policy" means a policy of insurance issued to a provider to either provide reimbursement to the provider under the terms of the insured service contracts issued or sold by the provider or, in the event of the provider's nonperformance, to pay on behalf of the provider all covered contractual obligations incurred by the provider under the terms of the insured service contracts issued or sold by the provider.

(13) "Related service contract seller" means any employee of the provider who is responsible for marketing, selling, or offering to sell service contracts on the provider's behalf.

(14) "Service contract" means a contract or agreement of a specific duration, for a separately stated consideration, to perform the repair, replacement, or maintenance of a consumer product or indemnify the consumer for the repair, replacement, or maintenance of a consumer product for the operational or structural failure of the consumer product due to a defect in materials, workmanship, accidental damage from handling, or normal wear and tear, with or without additional provisions for incidental payment of indemnity under limited circumstances. Service contracts may provide for the repair, replacement, or maintenance of a consumer product for damage resulting from power surges or interruption. Service contracts are not insurance in this state or otherwise regulated under this title.

(15) "Service contract holder" or "contract holder" means a person who is the purchaser or holder of a service contract.

(16) "Warranty" means a warranty that is made solely by the manufacturer, importer, or seller of tangible personal property or services without consideration, that is not negotiated or separated from the sale of the property and is incidental to the sale of the product, and that guarantees either:

(a) Indemnity for defective parts or for damage resulting from a mechanical or electrical breakdown, including labor; or

(b) Other remedial measures, such as repair or replacement of the property or repetition of services.



§ 10-4-1602. Exemptions

(1) The following items are exempt from this part 16:

(a) Warranties;

(b) Maintenance agreements;

(c) Service contracts offered by public utilities on their transmission devices to the extent they are regulated by the public utilities commission;

(d) Service contracts sold or offered for sale to persons other than consumers;

(e) Service contracts on tangible property where the tangible property for which the service contract is sold has a purchase price of one hundred dollars or less, exclusive of sales tax;

(f) Home warranty service contracts governed by part 6 of article 61 of title 12, C.R.S.;

(g) Motor vehicle service contracts governed by article 11 of title 42, C.R.S.; and

(h) A builder's warranty provided in connection with the sale of a new home.



§ 10-4-1603. Requirements for sale of consumer goods service contracts - definitions

(1) A provider may appoint an administrator or other designee to be responsible for any or all of the administration of service contracts issued by the provider and for compliance with this part 16.

(2) A provider shall not issue, sell, or offer for sale a service contract unless the provider has:

(a) Provided a receipt for, or other written evidence of, the purchase of the service contract to the contract holder; and

(b) Provided a copy of the service contract to the service contract holder before or within a reasonable period of time after the date of purchase.

(3) Upon a consumer's request, a provider shall provide the consumer with a complete sample copy of the service contract terms and conditions or direct the consumer to a website containing a complete sample of the terms and conditions of the service contract.

(4) (a) A provider shall assure faithful performance to its service contract holders by complying with one or more of the following:

(I) Insuring all service contracts under a reimbursement insurance policy issued by a licensed insurer; or

(II) Maintaining, or together with its parent company maintaining, a net worth or stockholders' equity of at least one hundred million dollars.

(b) For the purposes of subparagraph (II) of paragraph (a) of this subsection (4), a provider shall:

(I) Upon the commissioner's request, provide a copy of the provider's or provider's parent company's most recent form 10-K or form 20-F filed with the federal securities and exchange commission; or

(II) If the company does not file with the federal securities and exchange commission, provide, upon the commissioner's request, a copy of the company's audited financial statements showing a net worth of the provider or its parent company of at least one hundred million dollars; or

(III) If the provider's parent company's form 10-K, form 20-F, or financial statements are filed to meet the requirements of this subsection (4), agree to guarantee the obligations of the provider relating to service contracts sold by the provider in this state.

(c) Except for the requirements set forth in this subsection (4), the commissioner shall require no other financial security requirements for service contract providers.

(5) (a) A provider must permit the service contract holder to void the service contract by returning it within twenty days after the date the service contract is mailed to the service contract holder or within ten days after delivery if the service contract is delivered to the service contract holder at the time of sale. The service contract is void when the service contract holder returns the service contract to the provider, and the provider shall refund to the service contract holder, or credit the account of the contract holder, the full purchase price of the service contract.

(b) A service contract may establish a return period greater than twenty days.

(c) The right to void the service contract is not transferable and applies only to the original service contract purchaser.

(d) The right to void the service contract does not apply if a claim has been made prior to the return of the service contract to the provider.

(e) If a refund of a service contract provider fee is not paid or credited within forty-five days after the return of the service contract under this subsection (5), then a ten percent penalty per month shall be added to the refund.

(6) (a) After the time specified in subsection (5) of this section, or if a claim has been made within that time, a service contract holder may cancel the service contract. Upon cancellation, the provider shall refund to the contract holder one hundred percent of the unearned pro rata provider fee, less any claims made.

(b) A provider may charge a reasonable administrative fee, not to exceed ten percent of the gross provider fee paid by the service contract holder.

(7) (a) The provider may cancel a service contract upon mailing, at least five days prior to the date of cancellation, a written notice to the service contract holder at the contract holder's last-known address contained in the provider's records. The notice must state the effective date of the cancellation and the reason for the cancellation.

(b) Prior notice is not required if the reason for cancellation is nonpayment of the provider fee, a material misrepresentation by the service contract holder to the provider, or a substantial breach by the service contract holder relating to the covered product or its use.

(c) If the provider cancels a service contract for a reason other than nonpayment of the provider fee, the provider shall refund to the service contract holder one hundred percent of the unearned pro rata provider fee, less any claims paid.

(8) (a) Provider fees collected on service contracts are not subject to premium taxes.

(b) Premiums for reimbursement insurance policies are subject to applicable taxes.

(9) (a) Providers, related service contract sellers, and administrators are exempt from any licensing requirements of this state set forth in this title.

(b) (I) Each provider of service contracts sold in Colorado shall register with the commissioner. The registration must contain the provider's name, full corporate address, telephone number, and the name of an individual contact person. In addition, the provider shall designate an agent for service of process in Colorado. The provider shall give the commissioner written notice of any change in this information within thirty days after the change.

(II) Upon initial registration, and annually thereafter, each provider that registers pursuant to this paragraph (b) shall pay to the commissioner a fee, set by the commissioner, in an amount sufficient to defray the commissioner's direct and indirect costs of administering this part 16 and subject to periodic adjustment in accordance with section 24-75-402, C.R.S.

(10) With the exception of the requirements set forth in this part 16, the marketing, sale, offering for sale, issuance, making, proposing to make, and administration of service contracts by providers, related service contract sellers, and administrators are exempt from the requirements of this title.



§ 10-4-1604. Obligations of reimbursement insurance companies

(1) Insurers issuing reimbursement insurance policies to providers are deemed to have received the premiums for this insurance upon the payment of provider fees by consumers for service contracts issued by the insured providers.

(2) If the provider does not provide covered service within sixty days after proof of loss by the service contract holder, the contract holder may apply directly to the reimbursement insurance company.

(3) This part 16 does not prevent or limit the right of a reimbursement insurance company that issued a reimbursement insurance policy to seek indemnification or subrogation against a provider if the reimbursement insurance company pays or is obligated to pay the service contract holder sums that the provider was obligated to pay pursuant to the provisions of the service contract.

(4) An insurer that issued a reimbursement insurance policy to a provider shall not terminate the policy until a notice of termination has been mailed or delivered to the insured provider as required by applicable law with a copy of the notice provided to the commissioner. The termination of a reimbursement insurance policy does not reduce the issuer's responsibility for service contracts issued by providers prior to the date of the termination.



§ 10-4-1605. Required disclosures - reimbursement insurance policy

(1) Reimbursement insurance policies insuring service contracts issued, sold, or offered for sale must state that the reimbursement insurance company shall either:

(a) Reimburse or pay on behalf of the provider any covered sums the provider is obligated to pay under the service contract; or

(b) In the event of the provider's nonperformance, provide the service that the provider must perform according to the terms and conditions of the service contract.



§ 10-4-1606. Required disclosures - service contracts

(1) Service contracts marketed, sold, offered for sale, issued, made, proposed to be made, or administered in this state must be written, printed, or typed in clear, understandable language that is easy to read.

(2) Service contracts insured under a reimbursement insurance policy must contain a statement in substantially the following form: "Obligations of the provider under this service contract are insured under a service contract reimbursement insurance policy." The service contract must also state the name and address of the reimbursement insurance company and disclose to the consumer that if the service contract provider does not provide a covered service within sixty days after proof of loss by the service contract holder, the contract holder may apply directly to the reimbursement insurance company.

(3) Service contracts not insured under a reimbursement insurance policy must contain a statement in substantially the following form: "Obligations of the provider under this service contract are backed by the full faith and credit of the provider."

(4) (a) Service contracts must identify the following:

(I) The name and address of the provider;

(II) The identity of any administrator, if different from the provider;

(III) The service contract seller; and

(IV) The service contract holder to the extent that the name of the service contract holder has been furnished by the service contract holder.

(b) The identities of the parties in this subsection (4) are not required to be preprinted on the service contract and may be added to the service contract at the time of sale.

(5) Service contracts must state the total purchase price and the terms under which the service contract is sold. The purchase price is not required to be preprinted on the service contract and may be negotiated at the time of sale with the service contract holder.

(6) In addition to the other requirements of this section, a service contract must:

(a) Identify the consumer goods covered by the contract;

(b) State the existence of any deductible amount, if applicable;

(c) Specify the merchandise and services to be provided and any limitations, exceptions, or exclusions;

(d) State whether the use of a nonoriginal manufacturer's part is allowed;

(e) State any restrictions governing the transferability of the service contract, if applicable;

(f) State the terms, restrictions, or conditions governing cancellation of the service contract, either by the provider or the service contract holder, prior to the termination or expiration date of the service contract;

(g) Set forth all of the obligations and duties of the service contract holder, such as the duty to protect against any further damage and any requirement to follow the owner's manual; and

(h) State whether or not the service contract provides for or excludes consequential damages or preexisting conditions, if applicable.



§ 10-4-1607. Prohibited acts

(1) (a) A provider shall not use in its name:

(I) The words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty, or surety business; or

(II) A name deceptively similar to the name or description of any insurance or surety corporation, or to the name of any other provider. The word "guaranty" or similar word may be used by a provider.

(b) (I) This section does not apply to a provider that was using any of the prohibited language in its name prior to January 1, 2015.

(II) A provider using the prohibited language in its name shall include in its service contracts a statement in substantially the following form: "This agreement is not an insurance contract."

(2) A provider or its representative shall not in its service contracts or literature make, permit, or cause to be made any false or misleading statement, or deliberately omit any material statement that would be considered misleading if omitted.

(3) A manufacturer or seller of any product shall not require the purchase of a service contract as a condition for the sale of any property.

(4) Nothing in this section limits or prohibits a person from pursuing any claim, cause of action, or right available under Colorado law.



§ 10-4-1608. Required record keeping

(1) A provider shall keep accurate accounts, books, and records concerning transactions regulated under this part 16.

(2) A provider's accounts, books, and records must include:

(a) Copies of each type of service contract sold;

(b) The name and address of each service contract holder to the extent that the name and address have been furnished by the service contract holder;

(c) A list of the locations where service contracts are marketed, sold, or offered for sale; and

(d) Written claims files containing at least the dates and descriptions of all claims related to the service contracts.

(3) Except as set forth in subsection (5) of this section, a provider shall retain all records required under this section for at least one year after the specified period of coverage has expired.

(4) The records required under this section may be, but are not required to be, maintained in electronic form or other record-keeping technology. If the records are maintained in other than hard copy, the records must be capable of duplication to legible hard copy at the request of the commissioner.

(5) A provider discontinuing business in this state shall maintain its records until it has discharged all obligations to contract holders in this state.



§ 10-4-1609. Enforcement provisions - rules

(1) (a) The commissioner may conduct market examinations or financial examinations of providers under sections 10-1-201 to 10-1-205 to enforce this part 16.

(b) Upon the commissioner's request, the provider shall make available to the commissioner all accounts, books, and records concerning service contracts sold by the provider that are necessary to enable the commissioner to reasonably determine the provider's compliance or noncompliance with this part 16 and the commissioner's rules adopted in furtherance of this part 16.

(2) The provider examined in any financial or market conduct examination shall bear the cost of the examination in accordance with section 10-1-205 (4).

(3) (a) If a provider violates this part 16, the commissioner may take the following disciplinary actions:

(I) Issue an order directing the provider to cease and desist from committing violations of this part 16;

(II) Issue an order prohibiting a service contract provider from selling or offering for sale service contracts in violation of this part 16;

(III) Issue an order imposing a civil penalty on the provider; or

(IV) Any combination of the actions set forth in subparagraphs (I) to (III) of this paragraph (a).

(b) Any civil penalty assessed by the commissioner is limited to not more than five hundred dollars per violation and not more than ten thousand dollars in the aggregate for all violations of a similar nature. For purposes of this paragraph (b), violations are of a similar nature if the violations consist of the same or similar course of conduct, action, or practice, regardless of the number of times the noncompliant act, conduct, or practice occurred.

(c) A person aggrieved by any action taken or penalty assessed under this subsection (3) may request a review in accordance with section 10-1-205 (4).

(4) (a) The commissioner may bring an action in any court of competent jurisdiction for an injunction or other appropriate relief to address threatened or existing violations of this part 16.

(b) An action filed under this subsection (4) may also seek restitution on behalf of persons aggrieved by a violation of this part 16 or orders or rules of the commissioner.

(5) The commissioner may promulgate rules to implement the provisions of this part 16.






Part 17 - Self-Storage Insurance Limited Licenses

§ 10-4-1701. Definitions

As used in this part 17, unless the context otherwise requires:

(1) "Business entity" includes an individual working for or acting on behalf of the self-storage retailer.

(2) "Insurer" means an admitted company or authorized company, as defined in section 10-1-102 (3), approved to transact insurance in this state.

(3) "Occupant" means a person or his or her lessee, successor, or assignee entitled to the use of a self-storage space at a self-service storage facility, to the exclusion of others, under a self-storage rental agreement.

(4) "Offer and disseminate" means to provide general information about self-storage insurance, including a description of the coverage and price, as well as processing the application, collecting premiums, and performing other nonlicenseable activities permitted by the state.

(5) "Self-service storage facility" means real property designed and used for the sole purpose of renting or leasing individual storage space to occupants who are given access to a self-storage space for the sole purpose of storing and removing personal property.

(6) "Self-storage insurance" means insurance coverage for property loss incidental to the rental of a self-storage space at a self-service storage facility.

(7) "Self-storage rental agreement" means a written agreement setting forth the terms and conditions governing the use of a self-storage space provided by a self-service storage facility for rent or lease.

(8) "Self-storage retailer" means a business entity that rents self-storage units and may offer and disseminate self-storage insurance as a service to its customers on behalf of and under the direction of a supervising entity.

(9) "Self-storage space" means a designated storage unit or other designated space at a self-service storage facility.

(10) "Supervising entity" means a business entity or person that is a limited line producer, as that term is defined in section 10-2-103 (7.3), authorized by an insurer to supervise a self-storage retailer.



§ 10-4-1702. Authority to issue license

(1) A supervising entity must hold a limited lines self-storage insurance producer license issued by the division in accordance with part 4 of article 2 of this title 10 in order to sell, solicit, or negotiate self-storage insurance.

(2) An employee or authorized representative of a self-storage retailer may offer and disseminate self-storage insurance to a customer at each self-storage retailer location at which the employee or authorized representative is supervised by a supervising entity.

(3) An employee or authorized representative of a self-storage retailer shall not advertise, represent, or otherwise hold himself or herself out as a licensed insurer, insurance agent, or insurance producer, and shall neither evaluate nor interpret the technical terms, benefits, or conditions of the offered self-storage insurance with the occupant or evaluate or provide advice concerning an occupant's existing insurance coverage.

(4) Unless the self-storage retailer is a supervising entity, the self-storage retailer shall not advertise, represent, or otherwise hold itself out as a licensed insurer, insurance agent, or insurance producer, and shall neither evaluate nor interpret the technical terms, benefits, or conditions of the offered self-storage insurance with the occupant or evaluate or provide advice concerning an occupant's existing insurance coverage.

(5) A supervising entity shall maintain a registry of self-storage retailer locations that are authorized to offer and disseminate self-storage insurance coverage in this state. Upon request by the commissioner and with ten days' notice to the supervising entity, the supervising entity shall make the registry open to inspection and examination by the commissioner during regular business hours of the supervising entity.

(6) Notwithstanding any other provision of law, a license issued pursuant to this part 17 authorizes the licensee and its employees or authorized representatives to engage in those activities that are permitted in this part 17.



§ 10-4-1703. License - application - restrictions

(1) (a) Before being issued a limited lines self-storage insurance producer license, a person must submit an application for a limited lines self-storage license in accordance with section 10-2-404; except that the applicant is not required to provide the information specified in section 10-2-404 (2).

(b) A supervising entity is responsible for compliance with this part 17. If a self-storage retailer has more than one supervising entity, the commissioner may hold all supervising entities responsible for a violation of this part 17 in accordance with section 10-4-1709. If a self-storage retailer derives more than fifty percent of its revenue from the sale of limited lines self-storage insurance, the self-storage retailer shall provide the location of the self-storage retailer's home office and the name, residential address, and other information required by the commissioner for all officers, directors, and shareholders of record having beneficial ownership of ten percent or more of any class of the self-storage retailer's securities registered under federal securities laws. For purposes of this section:

(I) A supervising entity is not required to be an officer, partner, or director of the self-storage retailer; and

(II) The applicant for a limited lines self-storage insurance producer license pursuant to this part 17 is exempt from the requirements of section 10-2-406.

(c) By July 1, 2018, a person engaged in the sale, solicitation, or negotiation of self-storage insurance before August 9, 2017, shall either apply for a limited lines self-storage insurance producer license or cease engaging in the sale of self-storage insurance. To sell, solicit, or negotiate self-storage insurance on or after July 1, 2018, a person must first obtain a limited lines self-storage insurance producer license. A limited lines self-storage insurance producer license application must be accompanied by a fee prescribed by the commissioner in accordance with section 10-2-413. A limited lines self-storage insurance producer license must be renewed as set forth in section 10-2-408.

(2) A supervising entity may sell, solicit, or negotiate, or offer to sell, solicit, or negotiate, self-storage insurance only in connection with, and incidental to, the rental of a self-storage space in a self-service storage facility. The self-storage insurance may provide coverage only for damage or loss to the personal property of the occupant contained in the self-storage space.



§ 10-4-1704. Disclosures to occupant

(1) Before issuing a policy under this part 17, a self-storage retailer shall provide an occupant with a written self-storage insurance policy or self-storage insurance certificate that:

(a) Summarizes clearly and correctly the material terms of coverage offered to the occupant, including the identity and contact information of both the insurer and the supervising entity;

(b) States the benefits of coverage;

(c) States that the self-storage insurance being offered may provide a duplication of insurance coverage already provided by a homeowner's insurance policy or other source of coverage in effect for the occupant. The statement must include a space that allows the occupant to write the occupant's initials to signify the occupant's acknowledgment and understanding of the potential duplication referenced in this subsection (1)(c). The retailer shall specifically bring the potential duplication referenced in this subsection (1)(c) and the opportunity to write the occupant's initials to the occupant's attention by orally offering the occupant an opportunity to read the statement and write the occupant's initials in the space provided.

(d) States the deductible of the self-storage insurance coverage and describes the process for filing a claim;

(e) States whether the policy covers flood damage to stored property; and

(f) States that the self-storage retailer can answer general information about the self-storage insurance offered, including a description of the coverage and premium, but is neither qualified nor authorized to answer technical questions about the terms and conditions of the self-storage insurance offered and disseminated by the supervising entity or to evaluate the adequacy of the occupant's existing insurance coverage, if any.

(2) If the self-storage rental agreement requires the occupant to provide proof of insurance, this insurance coverage requirement may be satisfied if the occupant:

(a) Purchases this coverage from a self-storage retailer; or

(b) Provides evidence of this coverage from another source.



§ 10-4-1705. Supervision of issuance - training

(1) A supervising entity shall supervise the administration of the offering and disseminating of self-storage insurance. The supervising entity shall develop a training program for the offering and disseminating of the self-storage insurance and shall require any individual working for or acting on behalf of the self-storage retailer to attend the training.

(2) The training program required pursuant to subsection (1) of this section is mandatory for any individual working for or acting on behalf of a self-storage retailer that is directly engaged in the activity of offering or disseminating self-storage insurance and must include the following:

(a) An education program regarding self-storage insurance that is conducted and overseen by the supervising entity;

(b) Instruction to any individual or business entity working for or acting on behalf of a self-storage retailer about the self-storage insurance offered to occupants and the disclosures required pursuant to this part 17; and

(c) Instruction that any individual or business entity working for or acting on behalf of a self-storage retailer shall not:

(I) Advertise, represent, or otherwise hold himself or herself out as a licensed insurance producer of any kind; or

(II) Evaluate or interpret technical terms, benefits, or conditions of the offered self-storage insurance or evaluate an occupant's existing insurance coverage, if the occupant has any such coverage.

(3) The self-storage retailer may bill and collect premiums for self-storage insurance. These self-storage insurance premiums must be separately itemized if they are not included in the cost of the rental. If the premiums are included in the cost of the rental of the self-storage space, a supervising entity shall ensure that it is clearly and conspicuously disclosed to the occupant that the self-storage insurance is included with the rental fees for the self-storage space. A supervising entity shall establish a separate fiduciary account for the collected coverage premiums but is not required to segregate the individual occupants' premiums in that account. A supervising entity shall remit the coverage premium charges to the insurer within sixty days after receipt. All coverage premiums held by a supervising entity are held in trust by the supervising entity in a fiduciary capacity for the benefit of the insurer.



§ 10-4-1706. Compensation

(1) This part 17 does not prohibit the payment or receipt of related compensation in the form of a commission, service fee, brokerage, or other valuable consideration for the sale of self-storage insurance that the supervising entity is authorized to sell, solicit, or negotiate under this part 17 if the supervising entity was duly licensed under this part 17 for the performance of the services and has met all conditions as set forth in this part 17.

(2) Notwithstanding any other provision of law, a self-storage retailer shall not compensate employees based primarily on the number of occupants enrolled for limited lines self-storage insurance, but the self-storage retailer may compensate employees for activities under the limited lines employee's or supervising entity's overall compensation.



§ 10-4-1707. Exemption from requirements

Notwithstanding any other provision of this part 17, rule promulgated by the commissioner, or order issued by the commissioner, a supervising entity is not required to meet the prelicensure educational requirements in section 10-2-201, continuing education requirements in section 10-2-301, or examination requirements in section 10-2-402.



§ 10-4-1708. Notification

(1) Notwithstanding any other provision of law:

(a) (I) Whenever written notice or correspondence with respect to a policy is required, the insurer shall send the notice within the notice period, if any, specified by law and may send notices and correspondence by either mail or electronic means. For purposes of this subsection (1)(a)(I), an occupant's provision of an e-mail address to the insurer or supervising entity is consent to receive written notices and correspondence by electronic means.

(II) If the written notice is mailed, the insurer shall send it to the supervising entity at the supervising entity's address as well as to the last-known address of the occupant and shall maintain proof of mailing in a form authorized or accepted by the United States postal service or other commercial mail delivery service.

(III) If the written notice is sent by electronic means, the insurer shall send it to the supervising entity at the supervising entity's e-mail address and to the occupant's last-known e-mail address as provided by the occupant and shall maintain proof that the written notice was sent.

(b) A supervising entity may send any notice or correspondence required by this section or otherwise required by law on behalf of the insurer or self-storage retailer.



§ 10-4-1709. Enforcement

(1) The commissioner may, after notice and opportunity for a hearing, respond to a violation of a provision of this part 17 by:

(a) Taking disciplinary action against any supervising entity pursuant to section 10-2-801;

(b) Imposing other penalties, including suspending the license of a supervising entity for a violation of this part 17, as the commissioner considers necessary or convenient to carry out this part 17; or

(c) Suspending or revoking the ability of any individual working for or acting on behalf of a self-storage retailer to act under the limited lines self-storage insurance producer license.












Nonadmitted Insurance

Article 5 - Nonadmitted Insurance

§ 10-5-101. Short title

This article shall be known and may be cited as the "Nonadmitted Insurance Act".



§ 10-5-101.1. Legislative declaration

(1) The general assembly finds and declares that disability, property, and casualty insurance transactions with nonadmitted insurers are so affected with a public interest as to require regulation, taxation, supervision, and control of such transactions and matters relating thereto, as provided in this article 5, in order to:

(a) Protect the insureds and claimants of this state in transactions involving the purchase of insurance from insurers not authorized to transact business in this state;

(b) Provide for the public, except for transactions related to the diligent effort requirements of this article for exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section, to the extent that insurance is not procurable from admitted insurers, orderly, reasonable, and regulated access to such insurance from eligible nonadmitted insurers through qualified, licensed, and supervised surplus line agents and brokers;

(c) Protect the revenues of this state;

(d) Protect regulated, admitted insurers from unregulated and unfair competition by nonadmitted insurers;

(e) Regulate and supervise the effectuation of surplus lines insurance in accordance with the laws of this state and federal law, including the federal "McCarran-Ferguson Act"; and

(f) Maintain reliable insurance markets.



§ 10-5-101.2. Definitions

As used in this article 5, unless the context otherwise requires:

(1) "Affiliate" means, with respect to an insured, any entity that controls, is controlled by, or is under common control with the insured.

(2) "Affiliated group" means any group of entities that are all affiliated.

(3) "Broker" means a surplus lines producer duly licensed to export insurance under this article.

(4) "Control" means that an entity has control over another entity if the controlling entity:

(a) Directly or indirectly or acting through one or more other persons owns, controls, or has the power to vote twenty-five percent or more of any class of voting securities of the controlled entity; or

(b) Controls in any manner the election of a majority of the directors or trustees of the controlled entity.

(4.5) "Disability insurance" means insurance that:

(a) Is in excess of policy limits available under a policy issued by an admitted insurer;

(b) Provides income replacement to an insured who becomes an individual with a disability while covered by the disability insurance policy; and

(c) Does not provide coverage for the diagnosis or treatment of an insured's disability.

(5) "Export" means to place with an insurer under this article insurance covering an insured whose home state is Colorado.

(6) "Federal act" means the "Nonadmitted and Reinsurance Reform Act of 2010", 15 U.S.C. sec. 8201 et seq., as amended.

(7) (a) Except as provided in paragraph (b) of this subsection (7),"home state" means, with respect to an insured:

(I) The state in which the insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(II) If one hundred percent of the insured risk is located out of the state referred to in subparagraph (I) of this paragraph (a), the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(b) With respect to affiliated groups, if more than one insured from an affiliated group are named insureds on a single surplus lines insurance contract, "home state" means the home state, as determined pursuant to paragraph (a) of this subsection (7), of the member of the affiliated group that has the largest percentage of premium attributed to it under the insurance contract.

(8) "Independently procured insurance" means insurance procured directly by a person from a nonadmitted insurer.

(9) "Multistate risk" means a risk covered by a nonadmitted insurer with insured exposures in more than one state.

(10) "Nonadmitted insurance" means any disability, property, or casualty insurance permitted in a state to be placed directly or through a broker with a nonadmitted insurer eligible to accept such insurance. "Nonadmitted insurance" includes independently procured insurance and surplus lines insurance.

(11) "Nonadmitted insurers" means insurers not having a certificate of authority to transact business in this state.

(12) "Person" has the same meaning as set forth in section 2-4-401, C.R.S.

(13) "Surplus lines insurance":

(a) Means coverage placed with an eligible nonadmitted insurer as provided by section 10-5-108; and

(b) Includes disability insurance.



§ 10-5-101.5. Exemptions

(1) The provisions of this article controlling the placing of insurance with nonadmitted insurers shall not apply to reinsurance or, except as to subsection (2) of this section, to the following types of insurance when placed by licensed agents or brokers of this state:

(a) Insurance on vessels or crafts or their hulls or cargoes or on marine builders' risks or marine protection and indemnity or other risks, including strikes and war risks commonly insured under ocean or wet marine forms of policy;

(b) Insurance on subjects located, resident, or to be performed wholly outside of this state or on vehicles or aircraft owned and principally garaged outside this state;

(c) Insurance on the operations of railroads engaged in transportation in interstate commerce and their property used in such operations;

(d) Insurance on aircraft owned or operated by manufacturers of aircraft or on aircraft operated in commercial scheduled interstate flight or the cargo of such aircraft or against liability, other than workers' compensation and employers' liability, arising out of the ownership, maintenance, or use of such aircraft;

(e) Insurance on satellites or other devices intended for launch beyond the earth's atmosphere.

(2) Brokers placing any insurance referred to in subsection (1) of this section shall keep a full and true record of each such coverage in detail as required of surplus line insurance under this article. The record shall be preserved for not less than three years after the effective date of the insurance; shall be kept in the broker's office and open to the commissioner's examination and on forms designated and furnished by the commissioner; and shall contain a report of all such coverages so placed in a designated calendar year.



§ 10-5-102. Validity of certain contracts

A contract of insurance effectuated by a nonadmitted insurer in violation of the provisions of this article shall be voidable except at the instance of the insurer.



§ 10-5-103. Conditions for export

(1) If certain insurance coverages cannot be procured from admitted insurers, such coverages, designated in this article as "surplus lines", may be procured from nonadmitted insurers, subject to the following conditions:

(a) The insurance must be procured through a licensed broker.

(b) The full amount of insurance required shall not be procurable, after diligent effort has been made to do so, from among admitted insurers authorized to transact and actually transacting that kind of insurance in this state; and placing the insurance with a nonadmitted insurer shall not be for the purpose of securing a lower premium rate than that which would be accepted by an admitted insurer unless the premium rate quoted by the admitted insurer is more than ten percent higher than that quoted by the nonadmitted insurer.

(c) At the time of the procuring of any such insurance, an affidavit setting forth facts referred to in paragraph (b) of this subsection (1) must be executed by the broker. Such affidavit shall be filed with the commissioner within thirty days after the insurance is procured. In lieu thereof, the commissioner may provide for simplified monthly reporting of coverages procured pursuant to this article.

(2) The diligent effort requirements of this section shall not apply to transactions with exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-5-103.5. Producing broker's affidavit

Any broker exporting insurance under this article, at the request of any other licensed agent or broker, may accept an affidavit executed by such other agent or broker, in such form as may be prescribed or accepted by the commissioner, as evidence that such insurance was eligible for export under section 10-5-103. Except as the commissioner may otherwise provide, the broker shall file or cause to be filed such affidavit with the commissioner within thirty days after the insurance was so procured.



§ 10-5-104. Endorsement of contract

Every insurance contract procured and delivered as a surplus line coverage pursuant to this article shall be initialed by or bear the name of the surplus line broker who procured it and shall have stamped upon it the following: "This contract is delivered as a surplus line coverage under the 'Nonadmitted Insurance Act'. The insurer issuing this contract is not licensed in Colorado but is an eligible nonadmitted insurer. There is no protection under the provisions of the 'Colorado Insurance Guaranty Association Act'."



§ 10-5-105. Surplus line insurance valid

Insurance contracts procured as surplus line coverage from nonadmitted insurers in accordance with this article shall be fully valid and enforceable as to all parties and shall be given recognition in all matters and respects to the same effect as like contracts issued by admitted insurers.



§ 10-5-106. When export declared eligible

The commissioner may, by rule, declare eligible for export generally, notwithstanding the provisions of section 10-5-103 (1)(b) and (1)(c), any class of insurance coverage or risk for which the commissioner finds that there is no reasonable or adequate market among insurers licensed in this state. For the purposes of this section, the diligent effort requirements of this article shall not apply to transactions with exempt commercial policyholders, as defined pursuant to section 10-4-1402 and rules adopted by the commissioner pursuant to that section.



§ 10-5-107. Brokers may accept business from producers

A licensed surplus line broker may accept and place surplus line business for any insurance producer licensed in this state for the kind of insurance involved and may compensate such agent or broker therefor.



§ 10-5-108. Placement of surplus lines insurance

(1) A broker shall not place any coverage with a nonadmitted insurer unless, at the time of placement, the nonadmitted insurer meets all applicable eligibility requirements contained in the federal act or is an insurance exchange, Lloyds plan, or group of incorporated insurers under common administration that has been approved by the commissioner and is included on the list of eligible nonadmitted insurers prepared by the commissioner at least annually. To be placed on the eligible list, the nonadmitted insurer shall:

(a) Submit a current year's application, fees as prescribed by sections 10-3-207 and 24-31-104.5, C.R.S., and other information required by the commissioner. In the case of an insurance exchange, the nonadmitted insurer shall submit an aggregate combined annual statement of all underwriting syndicates operating during the period reported, in addition to individual annual statements for each syndicate.

(b) (I) In the case of a foreign insurer, meet all applicable eligibility requirements contained in the federal act. The commissioner may approve an insurer with less than the required minimum requirements upon an affirmative finding of acceptability by the commissioner. The finding must be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability, and company record and reputation within the industry. The commissioner shall not make an affirmative finding of acceptability when the insurer's capital and surplus is less than four million five hundred thousand dollars.

(II) In the case of an "insurance exchange" created by the laws of a state other than this state, the syndicates of the exchange shall have and maintain, under terms acceptable to the commissioner, capital and surplus of not less than seventy-five million dollars in the aggregate. The insurance exchange shall maintain, under terms acceptable to the commissioner, not less than fifty percent of the policyholder surplus of each syndicate in a custodial account accessible to the exchange or its domiciliary commissioner in the event of insolvency or impairment of the individual syndicate. In addition, each individual syndicate to be eligible to accept surplus lines insurance placements from this state shall meet either of the following requirements:

(A) For insurance exchanges that maintain funds in an amount of not less than fifteen million dollars for the protection of all exchange policyholders, the syndicate shall have and maintain, under terms acceptable to the commissioner, minimum capital and surplus of not less than five million dollars; or

(B) For insurance exchanges that do not maintain funds in an amount of not less than fifteen million dollars for the protection of all exchange policyholders, the syndicate shall maintain, under terms acceptable to the commissioner, minimum capital and surplus of not less than the minimum capital and surplus requirements under the laws of its domiciliary jurisdiction or fifteen million dollars, whichever is greater.

(c) (I) In the case of an alien insurer, as defined in section 10-3-301 (1), maintain status on the current national association of insurance commissioners' international insurers department listing;

(II) In the case of a Lloyd's plan or other similar unincorporated group of individual insurers, or a combination of both unincorporated and incorporated insurers, such alien insurer shall have and maintain a trust fund in the United States, in an amount of not less than one hundred million dollars, which trust fund shall be available for the benefit of United States surplus lines policyholders of any member of the group. The group shall, in addition, maintain in the United States a trust fund or trust funds in an amount satisfactory to the commissioner that is not less than the amount required by the law of the state where the trust fund or trust funds are located. The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members. The trust funds shall be maintained in an irrevocable trust account in the United States in a qualified financial institution and shall consist of cash, securities, letters of credit, or investments of substantially the same character and quality as those that are eligible investments for the capital and statutory reserves of admitted insurers to write like kinds of insurance in this state, and the trust instrument representing the surplus portion of the trust deposit shall satisfy the requirements of the standard trust agreement required for listing with the national association of insurance commissioners' international insurers department.

(III) In the case of a group of incorporated insurers under common administration that has continuously transacted an insurance business outside the United States for at least three years immediately before May 16, 1995, and that submits to this state's authority to examine its books and records and bears the expense of the examination, have and maintain an aggregate policyholders' surplus of ten billion dollars and have and maintain in trust a surplus in the amount of one hundred million dollars, all of which surplus funds shall be available for the benefit of United States surplus lines policyholders of any member of the group. Each insurer shall individually maintain capital and surplus of not less than twenty-five million dollars per company. The trust funds shall satisfy the requirements of the standard trust agreement requirement for listing with the national association of insurance commissioners' international insurers department, shall be maintained in an irrevocable trust account in the United States in a qualified financial institution, and shall consist of cash, securities, letters of credit, or investments of substantially the same character and quality as those that are eligible investments for the capital and statutory reserves of admitted insurers to write like kinds of insurance in this state. Additionally, each member of the group shall make available to the commissioner an annual certification of the member's solvency by the member's domiciliary regulator and its independent public accountant.

(d) (Deleted by amendment, L. 95, p. 493, § 13, effective May 16, 1995.)

(2) A surplus line broker who places insurance with a nonadmitted insurance company that does not comply with this article is subject to a penalty of up to ten thousand dollars as determined by the commissioner and the surplus line broker's license may be revoked.



§ 10-5-109. Records of surplus line broker

Each licensed surplus line broker shall keep in the broker's office a full and true record of each surplus line contract procured by the broker, including a copy of the daily report, if any, showing such of the following items as may be applicable: Amount of the insurance; gross premiums charged; return premium paid, if any; rate of premium charged upon the several items of property; effective date of the contract and the terms thereof; name and address of the insurer; name and address of the insured; brief general description of property insured and where located; other information as may be required by the commissioner. The record shall at all times be open to examination by the commissioner.



§ 10-5-110. Statement - rules

(1) Each surplus line broker and every person that enters into an independent procurement for nonadmitted insurance shall file with the commissioner a verified statement of all insurance transacted by the broker or other person during the preceding reporting period. The commissioner shall, by rule, determine the reporting period.

(2) The statement must be on forms as prescribed and furnished by the commissioner, and must show: Gross amount of each kind of insurance transacted, aggregate gross premiums charged, aggregate of returned premiums paid to insureds, aggregate of net premiums, and additional information as required by the commissioner.



§ 10-5-111. Tax on premiums

(1) Each surplus line broker and every person that enters into an independent procurement for nonadmitted insurance shall remit to the division of insurance a tax on the net premiums, exclusive of sums collected to cover federal and other state taxes and examination fees, on nonadmitted insurance subject to tax under this article during the preceding reporting period as shown by the statement filed with the commissioner. The net premiums must be taxed at the rates described in section 10-5-111.5.

(2) If a surplus line policy or independently procured policy covers an insured whose home state is Colorado, and that policy covers risks or exposures located outside of Colorado, the tax payable is computed using the allocation method contained in section 10-5-111.5.



§ 10-5-111.5. Allocation of premium tax

(1) In determining the amount of tax payable to Colorado, the entire amount of tax payable at a rate of three percent on the net premiums is presumed to be owed to Colorado; except that, for those multistate risks involving states that have entered into either a compact or a tax-sharing agreement with Colorado to share the tax, the premium tax rate and the amounts allocated to the other states are subject to determination according to the terms of the compact or agreement.

(2) The commissioner may participate in tax-sharing agreements to collect and disburse funds in accordance with subsection (1) of this section, if the purposes of the tax-sharing agreement are limited to:

(a) Facilitating the payment and allocation of premium taxes on nonadmitted insurance for multistate risks among states participating in the agreement;

(b) Adopting uniform requirements, forms, and procedures that facilitate the reporting, payment, collection, and allocation of premium taxes for nonadmitted insurance for multistate risks;

(c) Coordinating the reporting of premium taxes and transaction data of multistate risks among the states participating in the agreement; and

(d) Establishing a mechanism to facilitate the receipt and distribution of premium taxes and transaction data related to nonadmitted insurance of multistate risks.



§ 10-5-112. Penalty for failure to comply

If any surplus line broker fails to file the annual statement, or fails to remit the tax provided by section 10-5-111, prior to the first day of April after the tax is due, the broker shall be liable for a fine of twenty-five dollars for each day of delinquency commencing with the first day of April. The tax may be collected by distraint, or the tax and fine may be recovered by an action instituted by the commissioner in any court of competent jurisdiction.



§ 10-5-113. Revocation of broker's license

(1) The commissioner may revoke any surplus line broker's license:

(a) If the broker fails to file the annual statement or to remit the tax as required by this article; or

(b) If the broker fails to keep the records, or to allow the commissioner to examine the broker's records as required by this article; or

(c) For any of the causes for which a general broker's license may be revoked.

(2) The commissioner may suspend or revoke any such license whenever the commissioner deems suspension or revocation to be for the best interest of the people of this state.

(3) The procedures provided by law for the suspension or revocation of general brokers' licenses shall be applicable to suspension or revocation of a surplus line broker's license.

(4) No broker whose license has been so revoked or suspended shall again be so licensed within one year thereafter or until any fines or delinquent taxes owing by the broker have been paid.



§ 10-5-114. Actions against insurer - service

(1) A nonadmitted insurer may be sued, upon any cause of action arising in this state under any contract issued by it as a surplus line contract, pursuant to this article, in the district court of the county in which the cause of action arose.

(2) Service of legal process against the insurer may be made in any such action by service upon the commissioner. The commissioner shall forthwith mail the documents of process served, or a true copy thereof, to the person designated by the insurer pursuant to rule of the commissioner for the purpose by prepaid certified mail with return receipt requested. The insurer shall have forty days from the date of service upon the commissioner within which to plead, answer, or otherwise defend the action. Upon service of process upon the commissioner in accordance with this provision, the court shall be deemed to have jurisdiction in personam of the insurer.

(3) A nonadmitted insurer issuing such policy shall be deemed thereby to have authorized service of process against it, in the manner and to the effect as provided in this section, and to have appointed the commissioner as its agent for service of process issuing upon any cause of action arising in this state under any such policy. Any such policy shall contain a provision stating the substance of this section and designating the person to whom the commissioner shall mail process as provided in subsection (2) of this section.



§ 10-5-115. Authority of commissioner - assistance of brokers' association

(1) The commissioner shall maintain such facilities as may be necessary to carry out the purposes of this article.

(2) The commissioner may rely upon the advice and assistance of a duly constituted association of brokers in carrying out the purposes of this article, if the association files with the commissioner:

(a) A copy of the association's constitution and articles of agreement or association or the association's certificate of incorporation and bylaws and any rules or regulations governing the association's activities;

(b) (Deleted by amendment, L. 95, p. 496, § 16, effective May 16, 1995.)

(c) A list of the association's members;

(d) The name and address of a resident of this state upon whom notices or orders of the commissioner or process issued by the commissioner may be served.

(2.5) The commissioner may examine the association's records concerning the functions or duties performed on behalf of the commissioner by the association.

(3) The association shall provide a means for the examination of all surplus line coverages written in this state to determine whether such coverages comply with the law and such rules or regulations as may be issued by the commissioner.

(4) The commissioner may refuse to accept, or may suspend or revoke the acceptance of, an association for any of the following reasons:

(a) It reasonably appears that the association will not be able to carry out the purpose of this article;

(b) The association does not maintain and enforce rules or regulations which will assure that members of the association and persons associated with those members will comply with this article, other applicable articles of this title, and rules or regulations promulgated under either;

(c) The rules or regulations of the association do not assure a fair representation of its members in the selection of directors and in the administration of its affairs;

(d) The rules or regulations of the association do not provide for an equitable allocation of reasonable dues, fees, and other charges among members;

(e) The rules or regulations of the association impose an undue burden on competition;

(f) The association fails to meet other applicable requirements prescribed in this article.

(5) An association shall deny membership to any person who is not a licensee.

(6) A broker shall cooperate with the association and the commissioner of insurance in fulfilling the broker's statutory responsibilities under this article.

(7) There shall not be liability on the part of, nor shall a cause of action of any nature arise against, the association or its agents, employees, or directors or authorized representatives of the commissioner for actions taken or omitted by them in the performance of their powers and duties under this section.

(8) (a) Upon request from the association, the commissioner may approve the levy of an examination fee of not more than one percent of premiums charged pursuant to this article for the operation of the association to the extent that such operation relieves the commissioner of duties otherwise required of the commissioner under this article.

(b) The association may revoke the membership and the commissioner may revoke the license in this state of any licensee who fails to pay the examination fee when due, if the examination fee has been approved by the commissioner.



§ 10-5-116. Records produced on order

Every person for whom insurance is placed with a nonadmitted insurer pursuant to or in violation of this article, upon the commissioner's order, shall produce for the commissioner's examination all policies and other documents evidencing the insurance and shall disclose to the commissioner the amount of the gross premiums paid or agreed to be paid for the insurance. For each refusal to obey such order, such person shall be liable to a fine of not more than ten thousand dollars.



§ 10-5-117. Rules and regulations

The commissioner may make and publish reasonable rules and regulations consistent with this article in respect to the transactions governed thereby and for the basis for his determination under this article.



§ 10-5-118. Notice provisions not applicable to surplus lines

The notice provisions in sections 10-4-109.7, 10-4-110, 10-4-110.5, and 10-4-110.7 shall not be applicable to insurance companies authorized pursuant to this article to write surplus lines insurance in Colorado.



§ 10-5-119. Disclosures regarding claims-made policies by surplus line brokers or insurers

(1) In the event that a contract procured or placed by a Colorado surplus line broker is on a claims-made or other nonoccurrence policy form, the broker or the nonadmitted insurer shall stamp on the face of the policy a clear disclosure, as prescribed by the commissioner, which shall be in predominate type.

(2) The disclosure requirement in subsection (1) of this section shall not apply to transactions with exempt commercial policyholders as defined by section 10-4-1402 and the rules adopted by the commissioner pursuant to such section.









Captive Insurance Companies

Article 6 - Captive Insurance Companies

§ 10-6-101. Short title

This article shall be known and may be cited as the "Colorado Captive Insurance Company Act".



§ 10-6-102. Legislative declaration

It is the policy of the general assembly and the intent and purpose of this article to simplify the procedures for organizing and regulating the operations of captive insurance companies within the state of Colorado, to encourage the formation of such companies while retaining the integrity, financial solvency, and stability of insurance operations, and thereby promoting economic development and the general welfare of the people of the state of Colorado.



§ 10-6-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Affiliated company" means any company that directly or indirectly owns or controls a pure captive insurance company and any company owned or controlled, directly or indirectly, by a parent or subsidiary.

(2) "Captive insurance company" means a pure captive insurance company or a group captive insurance company.

(3) "Commissioner" means the commissioner of insurance.

(4) "Group" means any association of individual professional practitioners, corporations, partnerships, limited liability companies, or associations with substantially similar or related risks, the members of which collectively own, control, or hold with power to vote all of the outstanding voting securities or other ownership interest of a group captive insurance company.

(5) "Group captive insurance company" means any domestic insurance company licensed under the provisions of this article for the purpose of making insurance and reinsurance, including any company organized under the federal "Liability Risk Retention Act of 1986", as amended, 15 U.S.C. secs. 3901 to 3905. Such insurance and reinsurance shall be limited to the risks, hazards, and liabilities of its group members and employee benefits coverages.

(6) "Impairment" means that a captive insurance company's permissible assets are less than its liabilities, including as a liability the aggregate amount of any outstanding capital stock, or that its capital and surplus are less than the capital and surplus established pursuant to section 10-6-116.

(7) "Insolvency" means that a captive insurance company's permissible assets are less than all of its liabilities, excluding from such liabilities the aggregate amount of any outstanding capital stock.

(8) "Parent" means a corporation, partnership, or individual who directly or indirectly owns, controls, or holds with power to vote more than fifty percent of the outstanding voting securities or other ownership interest of a pure captive insurance company.

(9) "Pure captive insurance company" means any domestic insurance company licensed under the provisions of this article for the purpose of making insurance and reinsurance. Such insurance and reinsurance shall be limited to the risks, hazards, and liabilities of its parent and affiliated entities along with employee benefits coverages.



§ 10-6-105. Employee benefits - minimum coverages

(1) Any captive insurance company issuing employee benefits coverages, as approved by the commissioner, in its plan of operation shall provide the minimum mandated insurance coverages required of insurance companies in the state.

(2) (a) (Deleted by amendment, L. 91, p. 1224, § 4, effective May 24, 1991.)

(b) (Deleted by amendment, L. 94, p. 542, § 3, effective April 6, 1994.)



§ 10-6-106. Names of companies

No captive insurance company shall adopt the name of any existing company nor any name which may be misleading to the public.



§ 10-6-107. Formation and operation of captive insurance companies

(1) No person shall engage in the business of insurance as a captive insurance company without first applying for and obtaining a certificate of authority from the commissioner stating that such person complies with the laws of this state. Applicants shall submit articles of incorporation or other documents of organization for examination. If accepted and approved by the commissioner and the attorney general, said articles or other documents of organization shall be filed in the office of the secretary of state. A copy of said articles or other documents of organization, certified by the secretary of state, shall be filed with the commissioner. Amendments to organizational documents shall be filed with the commissioner and in the office of the secretary of state.

(2) (Deleted by amendment, L. 94, p. 543, § 5, effective April 6, 1994.)

(3) Applicants for a captive insurance company certificate of authority shall file a detailed plan of operation, which shall include a feasibility study and any other information deemed relevant by the commissioner in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations. The commissioner is authorized to refuse to issue a certificate of authority until the commissioner is reasonably satisfied that the plan of operation contains sufficient indication of a successful insurance operation.

(4) (a) Each captive insurance company shall pay to the division of insurance a nonrefundable application fee of five hundred dollars in addition to any reasonable expenses to be paid pursuant to section 10-6-120. Each captive insurance company shall pay an annual license fee of five hundred dollars.

(b) Notwithstanding the amount specified for any fee in paragraph (a) of this subsection (4), the commissioner by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commissioner by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(5) The principal and home office of every captive insurance company incorporated under this article shall be in the state of Colorado. Every captive insurance company shall maintain such books and records in this state as will enable the financial examination of the company by the commissioner.

(6) Group captive insurance companies shall limit their exposure to loss on any one risk or hazard to an amount not to exceed ten percent of capital and surplus, unless such risk or hazard is reinsured through an insurance company which is licensed or accredited in this state, or unless other safeguards to its financial solvency and stability are in place and are acceptable to the commissioner.



§ 10-6-108. Control of operations

The business of each captive insurance company shall be managed by a board of directors or other governing body consisting of not less than three persons. The organizational documents or bylaws shall provide for the terms, meetings, and elections of the directors and officers of the governing body. No individual may serve as a director or officer who has been convicted of fraud involving any financial institution or of a felony involving misuse of funds.



§ 10-6-113. Authority to do business

(1) The certificate of authority issued to a captive insurance company shall expire on June 30 each year and shall be renewed annually, upon payment of all required fees and filing of all lawfully required reports, if the company has continued to comply with the laws of this state.

(2) Within thirty business days from the day the division of insurance receives a complete filing, the division shall render a decision on the application.



§ 10-6-114. Reports and statements

(1) Every captive insurance company doing business in this state shall render to the commissioner a report, signed and sworn to by its chief officers, of its condition as of the end of each fiscal year, which shall be in a form prescribed by the commissioner and contain such information as the commissioner deems necessary. Such report shall be filed within sixty days following the company's fiscal year end. The fiscal year shall be the calendar year for all group captive insurance companies. The commissioner may require that the annual report include the information set forth in the then-current convention blank of the national association of insurance commissioners, including any instructions, procedures, and guidelines consistent with this article.

(2) The commissioner may prescribe the format and frequency of other reports to be filed, which may include, but shall not be limited to, summary loss reports, quarterly financial statements, audited annual financial statements, and other professional reports.

(3) (Deleted by amendment, L. 94, p. 545, § 8, effective April 6, 1994.)



§ 10-6-115. Grounds and procedure for suspension or revocation of certificate - review by commissioner

(1) The certificate of authority of a captive insurance company to do business in this state may be revoked or suspended by the commissioner for any violation of this article, including without limitation the following:

(a) Insolvency or impairment;

(b) Failure to meet the requirements of section 10-6-116;

(c) Refusal or failure to submit an annual report, as required by section 10-6-114, or any other report required by law or by lawful order of the commissioner;

(d) Failure to comply with the provisions of its own charter, other organizational documents, bylaws, or approved plan of operation, if such failure renders its operation hazardous to the public or to its policyholders;

(e) Failure to submit to examination;

(f) Refusal or failure to pay the cost of examination, required premium taxes, or other penalty or fee assessed as authorized by law;

(g) Use of methods which, although not otherwise specifically proscribed by law, render its operation hazardous or its condition unsound;

(h) Refusal or failure otherwise to comply with this article or any other laws of this state.

(2) If the commissioner finds upon examination, hearing, or other evidence that any captive insurance company has committed any of the acts specified in subsection (1) of this section, the commissioner may, after notice and hearing in accordance with article 4 of title 24, C.R.S., suspend or revoke such certificate of authority. The commissioner may issue an order appointing a supervisor to monitor the operations of the company if the commissioner deems it in the best interest of the public or of the policyholders of the company. The commissioner may commence a delinquency action pursuant to part 4 of article 3 of this title or a liquidation or rehabilitation action pursuant to part 5 of article 3 of this title.

(3) Any final decision of the commissioner on any matter pursuant to this section shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-6-116. Capital and surplus requirements

(1) No captive insurance company issued a certificate of authority shall be permitted to do any business in this state unless it maintains total capital and surplus of not less than five hundred thousand dollars.

(1.5) Upon a written finding by the commissioner that the approved plan of operation or the operational results of the captive insurance company require either additional capital or a larger surplus than required by this section, the commissioner may require that additional capital or surplus, or both, be obtained. Additional capital or surplus may be tendered in the form of an irrevocable letter of credit as set forth in subsection (2) of this section.

(2) Securities acceptable to the commissioner in the amount of three hundred thousand dollars, or such greater amount as determined by the commissioner, shall be held by the commissioner or under the joint control of the commissioner and the captive insurance company. The commissioner shall accept an irrevocable letter of credit, in a form acceptable to the commissioner, issued or confirmed by a qualified United States financial institution as defined in section 10-1-102 (17) on behalf of a captive insurance company in lieu of securities. All securities or letters of credit jointly held shall be the sole property of such captive insurance company and shall be free and clear of any claim or encumbrance.

(3) Jointly held securities or letters of credit, wherever located, shall be deemed to be held for the benefit of all captive insurance company policyholders.

(4) The commissioner shall release funds held under joint control upon a showing satisfactory to the commissioner that all debts, obligations, and liabilities of the captive insurance company have been paid and discharged, or adequate provisions for payment and discharge have been made therefor, and the captive insurance company's original certificate of authority has been returned to the commissioner.



§ 10-6-120. Examinations and investigations

(1) The commissioner or any person so authorized has the authority to examine the financial condition, affairs, and management of any applicant or captive insurance company operating under the laws of this state. For such purpose the commissioner shall have free access to all the books, papers, and documents relating to the business of the company, and the commissioner may summon witnesses and administer oaths and affirmations in the examination of the directors, trustees, officers, agents, or employees of such company and any other person in relation to its affairs, transactions, and conditions. The reasonable cost of examinations of captive insurance companies shall be paid by the company examined and shall include the expenses of the commissioner and the commissioner's assistants.

(2) The commissioner may use other independent professionals, such as qualified actuaries, risk managers, certified public accountants, or examiners of insurance companies. The commissioner may also accept, as a part of the examination, reports or portions thereof made by the persons specified in this subsection (2). All reasonable expenses and charges of such persons so retained shall be paid directly by the captive insurance company being examined.



§ 10-6-121. Legal investments

(1) Group captive insurance companies shall comply with the investment requirements and limitations applicable to other insurance companies under the laws of this state as described in sections 10-1-102 (2) and (16), 10-3-213 to 10-3-242, and 10-3-802.

(2) (a) Pure captive insurance companies shall not be subject to any restrictions on investments whatsoever; except that the commissioner may prohibit or limit any investment that threatens the solvency or liquidity of any such company or if such investments are not made in accordance with the approved plan of operation.

(b) A pure captive insurance company may make loans to its parent company if approved within its plan of operations.

(3) In lieu of a fidelity bond, the officers, directors, or managers of a captive insurance company shall demonstrate sufficient safeguards to protect the funds of the captive insurance company.



§ 10-6-122. Reinsurance

(1) Except as otherwise provided in subsection (2) of this section, any captive insurance company authorized to do business in this state may take credit for reserves on risks ceded to a reinsurer pursuant to part 7 of article 3 of this title and any applicable rules.

(2) Notwithstanding the provisions of subsection (1) of this section, any captive insurance company may cede risks to a reinsurer not meeting the standards of said subsection (1) and may take reserve credits if the captive insurance company receives prior written approval from the commissioner.



§ 10-6-125. Filing of rates

(1) A group captive insurance company's rates, rate classification systems, or funding levels shall be sufficient to fund expected operations and expenses. The commissioner may require that a pure captive insurance company file rating or funding data if such pure captive insurance company provides or plans to provide employee benefits.

(2) Rating structures for insurance applied to and paid by employees of a captive insurance company shall not be excessive, inadequate, or unfairly discriminatory.



§ 10-6-127. Guaranty fund coverage - not required

(1) Any provision of the law to the contrary notwithstanding, no captive insurance company shall be compelled to join or contribute financially to any plan, pool, association, or guaranty or insolvency fund in this state; nor shall any captive insurance company or its insured receive any benefit from such plan, pool, association, or guaranty or insolvency fund for claims arising out of operations of such captive insurance company.

(2) All policy forms or other evidence of coverage shall clearly disclose that guaranty fund coverage is not available.



§ 10-6-128. Tax on premiums collected - exemptions - penalties

(1) All captive insurance companies doing business in this state shall pay to the division of insurance an annual tax on the gross amount of all premiums collected, less premiums or premium credits returned to policyholders, on policies or contracts of insurance covering property or risks in this state and on risks and property situated in any other state in which the insurer has not paid premium tax.

(2) The tax imposed by subsection (1) of this section shall be the greater of:

(a) Five thousand dollars; or

(b) (I) One-half of one percent of the first twenty-five million dollars, plus one-quarter of one percent of the next fifty million dollars, plus one-tenth of one percent of each dollar thereafter of direct premiums collected, of the captive insurance company, plus:

(II) One-quarter of one percent of the first twenty million dollars, plus one-tenth of one percent of each dollar thereafter of assumed reinsurance premiums.

(c) and (d) (Deleted by amendment, L. 94, p. 550, § 16, effective April 6, 1994.)

(e) Premium tax shall not be payable in connection with the receipt of assets in exchange for the assumption of existing loss reserves and other liabilities.

(2.5) The minimum tax provided for in paragraph (a) of subsection (2) of this section shall be due and payable on the first day of March of each fiscal year, accompanied by such forms as may be prescribed by the commissioner. The balance of the tax when payable for each fiscal year shall be paid on forms prescribed by the commissioner together with the report required under section 10-6-114 (1). The commissioner may by rule require partial payments, to be made in quarterly installments, of the balance of the tax payable.

(3) The taxes provided for in this section shall constitute all taxes collectible under the laws of this state against any such captive insurance companies, and no other occupation tax or other taxes shall be levied or collected from any captive insurance company by the state or any county, city, or town within this state, except ad valorem taxes on real and personal property used in the production of income.

(4) to (8) (Deleted by amendment, L. 94, p. 550, § 16, effective April 6, 1994.)



§ 10-6-128.5. Penalties

(1) The commissioner may charge a late fee of up to one hundred dollars per day for any required or reasonably requested report which is received after the filing deadline.

(2) Any company failing to pay taxes as specified in this article shall be liable to pay a penalty of up to one hundred dollars for each day of delinquency. If the tax paid is less than the full amount prescribed by this article, interest at the rate of one percent per month or fraction thereof on the unpaid amount shall be charged from the date payment was due until the date full payment is received, and a penalty of up to twenty-five percent of the unpaid amount may be assessed. The amount of taxes and the penalties collected shall be transmitted to the state treasurer and credited to the general fund.

(3) The assessment of any fee or penalty against a captive insurance company shall be subject to the company's right to request a hearing and to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.

(4) Any director, trustee, officer, agent, or employee of a captive insurance company or any other person who knowingly or willfully makes any materially false certificate, entry, or memorandum upon any of the books or papers of any captive insurance company or upon any statement filed or offered to be filed in the division of insurance or used in the course of any examination, inquiry, or investigation with the intent to deceive the commissioner or any person appointed by the commissioner to make such examination commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 10-6-129. Rules of commissioner

The commissioner may establish and from time to time amend such reasonable rules as are necessary to enable the commissioner to carry out the commissioner's duties under this article, including rules concerning the establishment and nature of loss reserves.



§ 10-6-130. Laws applicable

(1) The provisions of law generally applicable to insurance companies shall not apply to captive insurance companies except as specifically provided in this article and except that captive insurance companies are subject to parts 9 and 10 of article 2 of this title and parts 7, 11, and 12 of article 3 of this title.

(2) Group captive insurance companies are subject to the provisions of section 10-3-208 (3) to (7), part 2 of article 1 of this title, article 2 of this title, and parts 8 and 14 of article 3 of this title.

(3) The malpractice reporting requirements of sections 10-1-120 to 10-1-125 shall apply to captive insurance companies.









Life Insurance

Article 7 - Life Insurance

Part 1 - General

§ 10-7-101. Valuation of life policies

(1) As soon as practicable after the filing of the annual statement, the reserves for all outstanding policies of all life insurance companies making such statements shall be ascertained as provided in this section.

(2) (a) The commissioner shall ascertain the reserve for every policy in force on the books of domestic companies on the thirty-first day of December immediately preceding, in accordance with the following minimum standards:

(I) With respect to policies issued prior to March 28, 1945, the American experience table of mortality and four percent interest or the actuaries' combined experience table of mortality and four percent interest, as adopted by the company, with the privilege of one year preliminary term in either case; but, if any such company has any such policies outstanding issued on the basis of a higher reserve standard than the above, such higher standard shall be the minimum standard for such policies;

(II) With respect to policies issued after March 28, 1945, the American experience table of mortality and three and one-half percent interest, or the commissioner's 1941 standard ordinary mortality table and three and one-half percent interest, or, for industrial policies, the 1941 standard industrial mortality table and three and one-half percent interest, as adopted by the company, with the privilege of one year preliminary term in any case. For policies issued on a substandard basis, such other table of mortality as may be specified by the company and approved by the commissioner may be used. The mortality table and rate of interest prescribed in any of such policies as the basis for calculating nonforfeiture benefits thereunder, with the privilege of one year preliminary term, shall be used as the minimum standard for the valuation of such policies in case that standard produces greater aggregate reserves for all such policies than the standards above specified in this subparagraph (II).

(III) With respect to policies issued on or after the operative date of the "Standard Nonforfeiture and Valuation Act", part 3 of this article, and prior to the operative date of the valuation manual, in accordance with sections 10-7-309 to 10-7-313.2;

(IV) With respect to policies, including accident and health contracts and deposit-type contracts, issued on or after the operative date of the valuation manual, in accordance with sections 10-7-313.3 and 10-7-313.4.

(b) The commissioner may accept the valuation made by the company, upon satisfactory proof of its correctness.

(3) The reserve for all policies in force in any such domestic company being ascertained, as provided in this section, within sixty days thereafter, the company, at its option, may deposit with the commissioner for security and benefit of its policyholders the amount of the ascertained valuation in admitted assets which under section 10-3-235 (2) are securities eligible for optional reserve deposits. All companies depositing sufficient reserves as provided in this section may print on their policies a certificate reading as follows: "The full reserve on this policy is deposited with the insurance commissioner in approved securities in accordance with the optional reserve deposit law of the state of Colorado".

(4) In valuing policies issued by foreign companies, the respective standard adopted by each company for such policies shall be used as the basis of the valuation, but the standard must not be lower than the standard prescribed by subsection (2) of this section for domestic companies.

(5) Reserves for all policies may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves than the minimum reserves required by this section.

(6) Valuation in the case of an alien company shall be limited to its United States business.



§ 10-7-102. Life insurance policies - requirements

(1) It is unlawful for any foreign or domestic life insurance company to issue or deliver in this state any life insurance policy unless the same contains the following provisions:

(a) A provision that all premiums shall be payable in advance, either at the home office of the company or to an agent of the company, upon delivery of a receipt signed by one or more of the duly authorized officers, unless the first payment is set forth in the policy, in which case the policy itself shall be a receipt;

(b) A provision that the policy shall constitute the entire contract between the parties and shall be incontestable after it has been in force during the lifetime of the insured for two years from its date, except for nonpayment of premiums and except for violation of the conditions of the policy relating to naval and military service in time of war or other prohibited risks, and, at the option of the company, provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident may also be excepted;

(c) A provision that no statement made by the insured shall avoid the policy unless it is contained in a written application and a copy of such application is endorsed upon or attached to the policy when issued;

(d) A provision that, if the age of the insured is misstated, the amount payable under the policy shall be such as the premium would have purchased at the correct age;

(e) A provision which fulfills the requirements of section 10-3-205. This provision shall not be required in nonparticipating policies.

(f) As to any policy issued prior to the operative date of the "Standard Nonforfeiture and Valuation Act", a provision fulfilling the requirements of section 10-7-107; except that such provision is not required in term insurance of twenty years or less; as to any policy issued on or after the operative date of the "Standard Nonforfeiture and Valuation Act", provisions which fulfill the provisions of sections 10-7-302 to 10-7-307;

(g) A table showing in figures the loan values, if any, and the options available under the policies each year upon default in premium payments, during at least the first twenty years of the policy or during the life of the policy, if less than twenty years, beginning with the year in which such values and options become available;

(h) A table showing the amounts of installments in which the policy provides its proceeds are payable;

(i) A provision for a grace of one month, not less than thirty days, for the payment of every premium after the first year which is subject to an interest charge, during which month the insurance shall continue in force; but if the insured dies within the month of grace, the unpaid premium for the current policy year may be deducted in any settlement under the policy;

(j) If a policy is advertised or marketed as a means of payment of final expenses for funeral, interment, entombment, or cremation merchandise or services other than according to the provisions of article 15 of this title, the policy shall state in predominate type:

THIS POLICY DOES NOT GUARANTEE THAT ITS PROCEEDS WILL BE SUFFICIENT TO PAY FOR ANY PARTICULAR SERVICES OR MERCHANDISE AT TIME OF NEED OR THAT SERVICES OR MERCHANDISE SHALL BE PROVIDED BY ANY PARTICULAR PROVIDER. (2) Any of the provisions of subsection (1) of this section or portions thereof relating to premiums not applicable to single premium policies shall to that extent not be incorporated therein.



§ 10-7-103. Life insurance policies - prohibition

(1) It is unlawful for any foreign or domestic life insurance company to issue or deliver in this state any life insurance policy if it contains any of the following provisions:

(a) A provision for forfeiture of the policy for failure to repay any loan on the policy, or to pay interest on such loan while the total indebtedness on the policy is less than the loan value thereof; or any provision for forfeiture for failure to repay any such loan or to pay interest thereon, unless such provision contains a stipulation that no such forfeiture shall occur until at least one month after notice has been mailed by the company to the last known address of the insured and of the assignee, if any;

(b) A provision limiting the time within which any action may be commenced to less than five years after the cause of action accrues;

(c) A provision by which the policy purports to be issued or to take effect more than one year before the original application for the insurance was made, if thereby the assured would rate at an age not more than one year younger than his age at date when application was made, according to his age at nearest birthday.

(2) A life insurance company doing business in Colorado may not refuse to insure, refuse to continue to insure, limit the amount or extent or kind of coverage available to an individual, or charge an individual a different rate for the same coverage solely for reasons associated with an applicant's or insured's past or future lawful foreign travel. Nothing in this subsection (2) shall prohibit a life insurer from excluding or limiting coverage of specific lawful travel, or charging a differential rate for such coverage, when bona fide differences in risk or exposure have been substantiated by the use of relevant data from at least one independent reliable source, including statistical or other mathematical analysis of available data that establishes a material variation in actual or reasonably anticipated experience that correlates to the risk of specific lawful travel. Travel advisories issued by the United States department of state shall not qualify as the sole source of data for purposes of this subsection (2). Each insurer shall maintain the data and documents that support any such differences and shall make the data and documents available upon request by the commissioner.



§ 10-7-104. Exceptions

The provisions of sections 10-7-102 and 10-7-103 shall not apply to annuities, industrial policies, or corporations or associations operating on the assessment or fraternal plan; except that the commissioner may review variable annuities to ensure that such products are offered, marketed, or sold to a market suitable for such product.



§ 10-7-105. Violation

The certificate of authority of any foreign or domestic life insurance company violating any of the provisions of sections 10-7-102 and 10-7-103 shall be suspended by the commissioner and shall not be renewed until such company fully and completely conforms to the same. Such action by the commissioner is subject to review by any court of competent jurisdiction.



§ 10-7-105.5. Lapse of life insurance policy - notice - affidavit of mailing or electronic transmission - legislative declaration

(1) The general assembly finds, determines, and declares that it is beneficial to citizens of this state for life insurers, prior to the lapse of individual life insurance policies for nonpayment of premium, to provide written notice in a uniform manner to policy owners.

(2) A notice of lapse of an individual life insurance policy for nonpayment of premium is effective only if:

(a) The information is mailed along with the reason for the lapse by first-class United States mail to the last-known address of the policy owner at least twenty-five days before the effective date of lapse; or

(b) The information is transmitted along with the reason for the lapse by electronic mail, if the policy owner consents to receive information related to an individual life insurance policy in electronic form, to the last-known electronic mail address of the policy owner on file with the insurer at least twenty-five days before the effective date of lapse of the individual life insurance policy.

(3) The affidavit, executed under penalty of perjury, of any officer, clerk, or agent of the insurer or of anyone authorized to mail or electronically transmit notices required by subsection (2) of this section, constitutes proof of notice under this section.

(4) This section does not apply to individual life insurance policies upon which premiums are paid monthly or at more frequent intervals.

(5) The commissioner may adopt rules necessary for the administration of this section.



§ 10-7-106. Exclusive right of insured in proceeds

Whenever, under the terms of any annuity or policy of life insurance, or under any written agreement supplemental thereto, issued by any insurance company, domestic or foreign, lawfully doing business in this state, the proceeds are retained by such company at maturity or otherwise, no person, other than the insured, entitled to any part of such proceeds or any installment of interest due or to become due thereon shall be permitted to commute, anticipate, encumber, alienate, or assign the same, or any part thereof, if such permission is expressly withheld by the terms of such policy or supplemental agreement; and, if such policy or supplemental agreement so provides, no payments of interest or of principal shall be in any way subject to such person's debts, contracts, or engagements nor to any judicial processes to levy upon or attach the same for payment thereof.



§ 10-7-107. Nonforfeiture benefits - applicability

(1) In the event of default in the payment of any premium due on any policy issued after March 28, 1945, except term or convertible term policies, if not less than three full years' premiums have been paid thereon, there shall be secured to the insured, without action on his part, as specified in the policy, either paid-up insurance or extended insurance. The net value applied to such paid-up insurance or extended insurance shall be at least equal to the amount which would constitute the then reserve on the policy, including dividend additions, if any, calculated, with the privilege of one year preliminary term, upon the mortality table and rate of interest used in the policy as a basis for the calculation of such nonforfeiture benefits under the policy, less two and one-half percent of the amount insured by the policy and dividend additions, if any, or one-fifth of such reserve, and less any outstanding indebtedness to the company on the policy at time of default; but the mortality table and rate of interest used as a basis for the calculation of such nonforfeiture benefits shall be designated in the policy and shall be a mortality table and an interest rate acceptable for the valuation of such policy pursuant to section 10-7-101 (2).

(2) If the mortality table so designated in any such policy is other than the American experience table of mortality, a rate of mortality not more than one hundred thirty percent of the rate of mortality according to the table designated may be assumed in calculating any extended insurance, with accompanying pure endowment, if any, offered as a nonforfeiture benefit.

(3) There shall be secured to the insured the right to surrender the policy to the company at its home office within one month after date of default for the cash value otherwise available for paid-up insurance or extended insurance, but the right to cash dividends or to cash surrender value, provided by this section and section 10-3-205, may be specifically waived in the policy.

(4) Nothing in this section shall be construed to prohibit the company from including in its policies a provision for automatic premium loans to prevent premium default.

(5) No agreement between the company and the policyholder or applicant for insurance shall be held to waive any of the provisions of this section and section 10-3-205, except as provided in this section.

(6) Subsections (1) to (5) of this section shall not apply to any policy issued on or after the operative date of the "Standard Nonforfeiture and Valuation Act". As to any such policy the provisions of sections 10-7-302 to 10-7-308 shall be applicable.



§ 10-7-108. Regulating vouchers for disbursements

No domestic life insurance company shall make any disbursement unless the same is evidenced by a voucher correctly describing the consideration for the payment. If the expenditure is for both services and disbursements, the voucher shall set forth the services rendered and an itemized statement of the disbursements made. If the expenditure is in connection with any matter pending before any legislative or public body, or before any department or officer of any state or government, the voucher shall correctly describe, in addition, the nature of the matter and of the interest of such company therein. When such voucher cannot be obtained, the expenditure shall be evidenced by an affidavit describing the character and object of the expenditure and stating the reason for not obtaining such voucher.



§ 10-7-109. Suicide no defense for nonpayment

The suicide of a policyholder after the first policy year of any life insurance policy issued by any life insurance company doing business in this state shall not be a defense against the payment of a life insurance policy, whether said suicide was voluntary or involuntary, and whether said policyholder was sane or insane. Nothing in this section is intended or shall be construed to apply to any accident insurance policy insuring against accidental death or death by accidental means or to those parts or provisions of any life insurance policy insuring specifically against accidental death or death by accidental means.



§ 10-7-112. Interest payable on benefits or proceeds

(1) Notwithstanding any other provision of law, each insurer admitted to transact the business of life insurance in this state shall pay interest on the death benefits using an interest rate that is not less than the rate of interest for proceeds left on deposit with the insurer and subject to withdrawal on demand for the period beginning at the date of death through thirty days following the date of receipt by the insurer of a complete request for payout including due proof of death. From that date until the date of settlement of the claim, the annual rate of interest shall be two percentage points above the federal discount rate, which rate shall be the rate of interest a commercial bank pays to the federal reserve bank of Kansas City using a government bond or other eligible paper as security and shall be rounded to the nearest full percent. If the claim is denied and a judgment is rendered against the insurer, the annual rate of interest from the date the action was filed until payment of the claim shall be four percentage points above the federal discount rate, except to the extent such proceeds were deposited with the court in an interpleader action. Any other life insurance policy or contract benefits shall accrue interest at a rate of at least two percentage points above the federal discount rate when any such benefits are not paid more than thirty days after the date of receipt by an insurer of a complete request for payment from an insured. The rates referred to in this subsection (1) shall be determined using a weighted average of the rates in effect during the applicable period based upon the number of days the rate was in effect.

(2) This section shall not require the payment of interest in any case in which the beneficiary elects in writing, delivered to the insurer, to receive the proceeds of the policy by any means other than a lump sum payment thereof.

(3) Nothing in this section shall be construed to allow any insurer admitted to transact the business of life insurance in this state to withhold payment of benefits under a life insurance policy to any beneficiary for a period longer than reasonably necessary to make such payment.

(4) For the purposes of this section, the term "life insurance" shall include:

(a) All individual and group life insurance policies issued in accordance with the provisions of this article;

(b) Life insurance plans issued in connection with part 6 of article 50 of title 24, C.R.S.;

(c) Life insurance policies issued in accordance with the provisions of article 9 of this title;

(d) Life insurance policies or certificates issued in accordance with the provisions of article 10 of this title;

(e) Life insurance benefits payable under accident only type policies; and

(f) Life insurance policies or certificates issued by fraternal benefit societies licensed to do business in this state under article 14 of this title.



§ 10-7-113. Acceleration of benefits

(1) Any policy of life or endowment insurance or annuity contract or contract supplemental thereto may contain benefits providing for the acceleration of life or endowment or annuity benefits in advance of the time they would otherwise be payable for an insured:

(a) Who is diagnosed with a terminal case of AIDS, as defined in section 10-3-1104.5 (2)(a), or with any other terminal illness, for health care expenses or for long-term care which is certified or ordered by a physician; or

(b) Upon the occurrence of a qualifying event, as defined by the policy or contract.

(2) For the purposes of this section, "long-term care" shall include but need not be limited to hospice care, adult day care, professional nursing care, medical care expenses, custodial nursing care, and nonnursing custodial care provided in a nursing home or at a residence of the insured.

(3) The commissioner may request filing, for information purposes, the premium rates or discount rates applied to an acceleration of life insurance or endowment or annuity benefits in advance of the time they would otherwise be payable for an insured.



§ 10-7-114. Actuarial opinion of reserves - definition - rules

(1) Actuarial opinion prior to the operative date of the valuation manual. Before the operative date of the valuation manual, as that term is defined in section 10-7-301.5 (7):

(a) Every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The commissioner by rule shall define the specifics of the opinion required by this subsection (1) and add any other items deemed to be necessary to its scope.

(b) The opinion must apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the commissioner as specified by rule.

(c) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board or its successor, and on such additional standards as the commissioner may by rule prescribe.

(d) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

(e) Except in cases of fraud or willful misconduct, the qualified actuary is not liable for damages to any person other than the insurance company and the commissioner for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

(f) Any memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection with the opinion, shall be kept confidential by the commissioner and shall not be made public and is not subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this subsection (1) or by rules promulgated pursuant to this subsection (1); except that the memorandum or other material may otherwise be released by the commissioner with the written consent of the company or, upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings, to the American Academy of Actuaries. The commissioner shall require that any request of this nature from the American Academy of Actuaries set forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material. Once any portion of a confidential memorandum prepared for purposes of this subsection (1) is cited by an insurer in its marketing or is cited before any governmental agency other than a state insurance regulatory authority or is released by the insurer to any news media, the confidentiality of the portions of any confidential memorandum are deemed waived.

(g) Every life insurance company, except as exempted by or pursuant to rule, shall also annually include in the opinion required by this subsection (1) an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by rule, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts including the benefits under and expenses associated with the policies and contracts. The commissioner may provide by rule for a transition period for establishing any higher reserves that the qualified actuary may deem necessary in order to render the opinion required by this subsection (1).

(h) Each opinion required by paragraph (g) of this subsection (1) is subject to the following requirements:

(I) A memorandum, in form and substance acceptable to the commissioner as specified by rule, shall be prepared to support each actuarial opinion for each year on or after December 31, 1992.

(II) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified by rule, or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by rule or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare any supporting memorandum required by the commissioner.

(1.1) Definition. For purposes of subsection (1) of this section, "qualified actuary" means a person who:

(a) Is a member in good standing of the American Academy of Actuaries, or is experienced, skilled, and competent to perform actuarial duties, and meets the requirements set forth by rule of the commissioner;

(b) Is qualified to sign statements of actuarial opinion for life and health insurance company annual statements in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements;

(c) Is familiar with the valuation requirements applicable to life and health insurance companies;

(d) Has not been found by the commissioner, upon appropriate notice and hearing, or, if so found, has been reinstated as a qualified actuary, to have:

(I) Violated any provision of, or any obligation imposed by, the insurance law or other law in the course of his or her dealings as a qualified actuary;

(II) Been found guilty of fraudulent or dishonest practices;

(III) Demonstrated incompetency, lack of cooperation, or untrustworthiness to act as a qualified actuary;

(IV) Submitted to the commissioner, during the past five years, an actuarial opinion or memorandum that the commissioner rejected because it did not meet the provisions of this part 1 and part 7 of this article including standards set by the Actuarial Standards Board or its successor; or

(V) Resigned or been removed as an actuary within the past five years as a result of acts or omissions indicated in any adverse report on examination or as a result of failure to adhere to generally acceptable actuarial standards; and

(e) Has not failed to notify the commissioner of any action taken by any commissioner of any other state similar to that under paragraph (d) of subsection (1) of this section.

(2) Actuarial opinion of reserves after the operative date of the valuation manual. On and after the operative date of the valuation manual, as that term is defined in section 10-7-301.5 (7):

(a) Every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the commissioner shall annually submit the opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The valuation manual will prescribe the specifics of this opinion, including any item the commissioner deems to be necessary to its scope.

(b) Every opinion required by this subsection (2) is governed by the following provisions:

(I) The opinion must be in form and substance as specified in the valuation manual and acceptable to the commissioner.

(II) The opinion must be submitted with the annual statement reflecting the valuation of reserve liabilities for each year ending on or after the operative date of the valuation manual.

(III) The opinion must apply to all policies and contracts subject to this paragraph (b), plus other actuarial liabilities as may be specified in the valuation manual.

(IV) The opinion must be based on standards adopted from time to time by the Actuarial Standards Board or its successor, and on such additional standards as may be prescribed in the valuation manual.

(V) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

(VI) Except in cases of fraud or willful misconduct, the appointed actuary is not liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the appointed actuary's opinion.

(VII) Disciplinary actions capable of being taken by the commissioner against the company or the appointed actuary must be defined in rules promulgated by the commissioner.

(c) Every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the commissioner, except as exempted in the valuation manual, shall also annually include in the opinion required by this subsection (2) an opinion of the same appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the valuation manual, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under its policies and contracts, including the benefits under and expenses associated with the policies and contracts.

(d) Each opinion required by paragraph (c) of this subsection (2) is governed by the following provisions:

(I) A memorandum, in form and substance as specified in the valuation manual and acceptable to the commissioner, must be prepared to support each actuarial opinion.

(II) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified in the valuation manual, or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the commissioner.



§ 10-7-115. Insurable interest - 170 (c) organizations

Notwithstanding any other provision of law, any organization that meets the requirements of section 170 (c) of the federal "Internal Revenue Code of 1986", as amended, may own or purchase life insurance on an insured who gives written consent to the ownership or purchase of that insurance. The provisions of this section do not limit or abridge any insurable interest or right to insure now existing at common law or by statute, shall be construed liberally to sustain the existence of an insurable interest, and shall stand as a declaration of existing law applicable to all life insurance policies whenever issued, in existence on or after March 20, 1992.



§ 10-7-116. Military sales - rules

The commissioner shall promulgate rules, consistent with federal law, to define dishonest, unfair, and deceptive marketing and sales practices to military personnel and their families. The rules shall not affect federal insurance programs under 38 U.S.C. sec. 1965 et seq.






Part 2 - Group Life Insurance

§ 10-7-201. Group life insurance

(1) No policy of group life insurance shall be delivered in this state unless:

(a) The policyholder was formed for purposes other than obtaining insurance, or is a trust established by one or more employers or by one or more labor unions, or by one or more employers and one or more labor unions; and

(b) (Deleted by amendment, L. 2010, (HB 10-1203), ch. 47, p. 177, § 1, effective March 29, 2010.)

(c) An individual eligible for coverage is subject to such uniformly applied standards of insurability as may be imposed by the insurer.

(d) Repealed.

(2) Insurance under any group life insurance policy may be extended to insure dependents.

(3) Repealed.



§ 10-7-202. Policy provisions

(1) No policy of group life insurance shall be delivered in this state unless it contains in substance the following provisions, or provisions which in the opinion of the commissioner are more favorable to the certificate owners, or at least as favorable to the certificate owners and more favorable to the policyholder; except that paragraphs (f) to (j) of this subsection (1) shall not apply to policies issued to a creditor to insure debtors of such creditor; that the standard provisions required for individual life insurance policies shall not apply to group life insurance policies; and that, if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision which in the opinion of the commissioner is equitable to the certificate owners and to the policyholder, but nothing in this section shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies:

(a) A provision that the policyholder is entitled to a grace period of thirty-one days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force unless the policyholder has given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.

(b) A provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue; and that no statement made by any person insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of two years during such person's lifetime nor unless it is contained in a written instrument signed by him;

(c) A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the certificate owner, to his assignee, or to his beneficiary;

(d) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage;

(e) A provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured is misstated, such provision to contain a clear statement of the method of adjustment to be used;

(f) A provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the certificate owner, subject to the provisions of the policy and in the event there is no designated beneficiary as to all or any part of such sum living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding five thousand dollars to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred verifiable funeral expenses or other verifiable expenses when such expenses are incident to the last illness or death of the person insured;

(g) A provision that the insurer will issue to the policyholder for delivery to the certificate owner an individual certificate setting forth a statement as to the insurance protection provided, to whom the insurance benefits are payable, and the rights and conditions set forth in paragraphs (h), (i), and (j) of this subsection (1);

(h) A provision that, if the insurance, or any portion of it, on a person covered under the policy ceases because of termination of employment or of membership in the class eligible for coverage under the policy, the certificate owner shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits; except that application for the individual policy shall be made, and the first premium paid to the insurer, within thirty-one days after such termination, and except that:

(I) The individual policy, at the option of the certificate owner, shall be on any one of the forms, except term insurance, then customarily issued by the insurer at the age and for the amount applied for;

(II) The individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of such termination; except that any amount of insurance which has matured as an endowment, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and

(III) The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which the insured person then belongs, and to his age attained on the effective date of the individual policy;

(i) A provision that, if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, the owner of each certificate with respect to a person insured thereunder whose insurance terminates and who has been so insured for at least five years prior to such termination date shall be entitled to have issued to him by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by paragraph (h) of this subsection (1); except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he is or becomes eligible under any group policy issued or reinstated by the same or another insurer within thirty-one days after such termination, and two thousand dollars;

(j) A provision that, if a person insured under the group policy dies during the period within which the certificate owner would have been entitled to have an individual policy issued to him in accordance with paragraph (h) or (i) of this subsection (1) and before such an individual policy has become effective, the amount of life insurance which the certificate owner would have been entitled to have issued to him under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

(2) The provisions of paragraphs (h) to (j) of subsection (1) of this section shall apply to any insurance issued pursuant to section 10-7-201 on the life of a spouse of an employee or member.



§ 10-7-203. Employer defined

The term "employer" as used in sections 10-7-201 and 10-7-202 includes counties, cities, cities and counties, incorporated towns, school districts, and other political subdivisions of this state; and such subdivisions, in order to promote the better efficiency of its employees, may insure its employees, or any class thereof, under a policy of group insurance covering life, health, or accident insurance for such employees and may pay, or authorize to be paid, out of the corporate revenue of such political subdivisions the premiums required from time to time to maintain such group insurance in force; and, if such employees are required to contribute to the cost of their insurance, deductions for this purpose may be made from their salaries.



§ 10-7-204. Reciprocal provisions

Policies of group insurance, when issued in this state by any company not organized under the laws of this state, may contain any provision required by the law of the state or territory or district of the United States under which the company is organized. Any group policy may be issued or delivered in this state which in the opinion of the commissioner contains provisions on any one or more of the several foregoing requirements more favorable to the employer or to the employee than required prior to April 4, 1919. Policies issued in other states or countries by companies organized in this state may contain any provision required by the laws of the state, territory, district, or country in which the same are issued, anything in this part 2 to the contrary notwithstanding.



§ 10-7-205. Exemption from execution

No policy of group insurance, nor the proceeds thereof, when paid to any employee thereunder, shall be liable to attachment, garnishment, or other process, or be seized, taken, appropriated, or applied by any legal or equitable process or operation of law, to pay any debt or liability of such employee, or his beneficiary, or any other person who may have a right thereunder, either before or after payment, nor shall the proceeds thereof, where not made payable to a named beneficiary, constitute a part of the estate of the employee for the payment of his debts.



§ 10-7-206. Issuance and valuation of policies - annual statement

(1) Any life insurance company may issue life or endowment insurance, with or without annuities, upon the group plan, as defined in section 10-7-201, with special rates of premiums less than the usual rates of premiums for such policies. Group policies issued prior to the operative date of the "Standard Nonforfeiture and Valuation Act" may be valued on any accepted table of mortality and interest assumption adopted by the company for that purpose, but in no case shall the standard for any such policy be lower than the medico-actuarial table of mortality, or such other table of mortality as may be approved by the commissioner, with interest assumption at three and one-half percent. Group policies issued on or after the operative date of the "Standard Nonforfeiture and Valuation Act" shall be valued in accordance with the provisions of sections 10-7-309 to 10-7-313.

(2) All policies of group insurance shall be segregated by the company into separate classes, the mortality experience kept separate, and the number of policies, amount of insurance, reserves, premiums, and payments to the policyholders thereunder, together with the mortality table and interest assumption adopted by the company, shall be reported separately in the company's annual financial statement.



§ 10-7-207. Assignment

Nothing in this title or in any other law shall be construed to prohibit any person insured under a group life insurance policy from making an assignment of all or any part of his incidents of ownership under such policy, including, but not limited to, the privilege to have issued to him an individual policy of life insurance pursuant and subject to the provisions of section 10-7-202 and the right to name a beneficiary. Subject to the terms of the policy or agreement between the insured, the group policyholder, and the insurer, relating to assignment of incidents of ownership thereunder, such an assignment by an insured is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is to be effective, all of such incidents of ownership so assigned, but without prejudice to the insurer on account of any payment it may make or individual policy it may issue prior to receipt of notice of the assignment.






Part 3 - Standard Nonforfeiture and Valuation Act

§ 10-7-301. Short title

This part 3 shall be known and may be cited as the "Standard Nonforfeiture and Valuation Act".



§ 10-7-301.5. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Accident and health insurance" means contracts that incorporate morbidity risk and provide protection against economic loss resulting from accident, sickness, or medical conditions and as may be specified in the valuation manual.

(2) "Appointed actuary" means a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required in section 10-7-114 (2).

(3) "Company" means an entity that:

(a) Has written, issued, or reinsured life insurance, accident and health insurance, or deposit-type contracts in this state and has at least one such policy in force or on claim; or

(b) Has written, issued, or reinsured life insurance, accident and health insurance, or deposit-type contracts in any state and is required to hold a certificate of authority to write life insurance, accident and health insurance, or deposit-type contracts in this state.

(4) "Deposit-type contract" means a contract that does not incorporate mortality or morbidity risks and as may be specified in the valuation manual.

(5) "Life insurance" means a contract that incorporates mortality risk, including annuity and pure endowment contracts and as may be specified in the valuation manual.

(6) "NAIC" means the National Association of Insurance Commissioners.

(7) "Operative date of the valuation manual" means the date described in section 10-7-313.3 (2).

(8) "Policyholder behavior" means any action a policyholder, contract holder, or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this part 3 including lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization, or benefit elections prescribed by the policy or contract but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract.

(9) "Principle-based valuation" means a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with section 10-7-313.4 as specified in the valuation manual.

(10) "Qualified actuary" means an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and who meets the requirements specified in the valuation manual.

(11) "Tail risk" means a risk that occurs either when the frequency of low probability events is higher than expected under a normal probability distribution or when there are observed events of very significant size or magnitude.

(12) "Valuation manual" means the manual of valuation instructions adopted by the NAIC as specified in this part 3 or as subsequently amended.



§ 10-7-302. Compulsory policy provisions

(1) On and after the operative date of this part 3, no policy of life insurance, except as stated in section 10-7-307, shall be delivered or issued for delivery in this state by any foreign or domestic life insurance company unless it contains in substance the following provisions or corresponding provisions which, upon findings of fact by the commissioner, are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified in this section, and are essentially in compliance with section 10-7-306.1:

(a) That, in the event of default in any premium payment after premiums have been paid for at least one full year, the company will grant, upon proper election and notice thereof to the company not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be specified in this part 3. In lieu of such stipulated paid-up nonforfeiture benefit, the company may substitute, upon proper request not later than sixty days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(b) That, upon surrender of the policy within sixty days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the company will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be specified in this part 3;

(c) That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than sixty days after the due date of the premium in default;

(d) That, if the policy becomes paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the company will pay, upon surrender of the policy within thirty days after any policy anniversary, a cash surrender value of such amount as may be specified in this part 3;

(e) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefits, if any, available under the policy on each policy anniversary either during the first twenty policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the company on the policy.

(f) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance laws of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy;

(g) A notice prominently printed on the first page of the policy or attached thereto stating in substance that the policyholder shall have the right to return the policy within fifteen days of its delivery and to have any premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason and, in the case of a variable life insurance policy, the amount refunded shall be the account value calculated as of the date the policy is returned plus any policy fee or charge deducted from the policy. Any refund made pursuant to this paragraph (g) shall be paid directly to the policyholder by the insurer in a timely manner.

(2) Any of the foregoing provisions or portions of this section not applicable by reason of the plan of insurance, to the extent inapplicable, may be omitted from the policy.

(3) The company shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.



§ 10-7-303. Computation of cash surrender value

(1) (a) Except as provided in paragraphs (b) and (c) of this subsection (1), any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by section 10-7-302, shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of:

(I) The then present value of the adjusted premiums, as defined in sections 10-7-305 and 10-7-305.1, corresponding to premiums which would have fallen due on and after such anniversary; and

(II) The amount of any indebtedness to the company on the policy.

(b) For any policy issued on or after the operative date of section 10-7-305.1 which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in paragraph (a) of this subsection (1) shall be an amount not less than the sum of the cash surrender value as defined in said paragraph (a) for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in said paragraph (a) for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

(c) For any family policy issued on or after the operative date of section 10-7-305.1 which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse reaches age seventy-one, the cash surrender value referred to in paragraph (a) of this subsection (1) shall be an amount not less than the sum of the cash surrender value as defined in said paragraph (a) for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in said paragraph (a) for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

(2) Any cash surrender value available within thirty days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by section 10-7-302, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the company on the policy.



§ 10-7-304. Computation of nonforfeiture benefit

Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this part 3 in the absence of the condition that premiums shall be paid for at least a specified period.



§ 10-7-305. Adjusted premiums

(1) This section shall not apply to policies issued on or after the operative date of section 10-7-305.1. Except as provided in subsection (3) of this section, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of:

(a) The then present value of the future guaranteed benefits provided for by the policy;

(b) Two percent of the amount of insurance, if the insurance is uniform in amount, or of the equivalent uniform amount, as defined in subsection (2) of this section, if the amount of insurance varies with duration of the policy;

(c) Forty percent of the adjusted premium for the first policy year;

(d) Twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less. In applying the percentages specified in paragraph (c) of this subsection (1) and this paragraph (d), no adjusted premium shall be deemed to exceed four percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this section shall be the date as of which the rated age of the insured is determined.

(2) In the case of a policy providing an amount of insurance varying with the duration of the policy, the equivalent uniform amount thereof for the purpose of this section shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy; except that, in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten were the amount provided by such policy at age ten.

(3) The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision, unless such term insurance benefits are disregarded under section 10-7-306, shall be equal to: The adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by the adjusted premiums for such term insurance, the two latter premiums being calculated separately and as specified in subsections (1) and (2) of this section.

(4) Except as otherwise provided in subsection (5) of this section, all adjusted premiums and present values referred to in this part 3 shall be calculated on the basis of the commissioners 1958 standard ordinary mortality table for ordinary insurance and the 1941 standard industrial mortality table for industrial insurance; except that:

(a) For any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured;

(b) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, in the case of ordinary insurance, the rates of mortality assumed may be not more than those shown in the commissioners 1958 extended term insurance table, and, in the case of industrial insurance, the rates of mortality assumed may be not more than one hundred thirty percent of the rates of mortality according to the 1941 standard industrial mortality table;

(c) For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner;

(d) All calculations shall be made on the basis of the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Such specified rate of interest shall not exceed three and one-half percent per annum; except that a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after July 1, 1977, and except that for any single-premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half percent per annum may be used.

(5) (a) In the case of industrial policies issued on or after the operative date of this subsection (5), as defined in paragraph (b) of this subsection (5), all adjusted premiums and present values referred to in this part 3 shall be calculated on the basis of the commissioners 1961 standard industrial mortality table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Such specified rate of interest shall not exceed three and one-half percent per annum; except that a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after July 1, 1977, and except that for any single-premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half percent per annum may be used. However, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1961 industrial extended term insurance table and except that, for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner.

(b) After April 9, 1965, any company may file with the commissioner a written notice of its election to comply with the provisions of this subsection (5) after a specified date but before January 1, 1968. After the filing of such notice, then, upon such specified date (which shall be the operative date of this subsection (5) for such company), this subsection (5) shall become operative with respect to the industrial policies thereafter issued by such company. If a company makes no such election, the operative date of this subsection (5) for such company shall be January 1, 1968.



§ 10-7-305.1. Adjusted premiums for new policies

(1) (a) This section shall apply to all policies issued on or after the operative date of this section. Except as provided in subsection (7) of this section, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of:

(I) The then present value of the future guaranteed benefits provided for by the policy;

(II) One percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(III) One hundred twenty-five percent of the nonforfeiture net level premium as specified in subsection (2) of this section.

(b) In applying the percentage specified in subparagraph (III) of paragraph (a) of this subsection (1), no nonforfeiture net level premium shall be deemed to exceed four percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this section shall be the date as of which the rated age of the insured is determined.

(2) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(3) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums, the future adjusted premiums, nonforfeiture net level premiums, and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(4) Except as otherwise provided in subsection (7) of this section, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of:

(a) The sum of the then present value of the then future guaranteed benefits provided for by the policy, and the additional expense allowance, if any; over

(b) The then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(5) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of:

(a) One percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and

(b) One hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium.

(6) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing the amount specified in paragraph (a) by the amount specified in paragraph (b) of this subsection (6) where:

(a) This paragraph (a) equals the sum of:

(I) The nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred; and

(II) The present value of the increase in future guaranteed benefits provided for by the policy; and where

(b) This paragraph (b) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(7) Notwithstanding any other provisions of this section to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.

(8) All adjusted premiums and present values referred to in this part 3 for all policies of ordinary insurance issued on or after the operative date of this section shall be calculated on the basis of the commissioners 1980 standard ordinary mortality table or, at the election of the company for any one or more specified plans of life insurance, on the basis of the commissioners 1980 standard ordinary mortality table with ten-year select mortality factors; for all policies of industrial insurance issued on or after the operative date of this section shall be calculated on the basis of the commissioners 1961 standard industrial mortality table; and for all policies issued in a particular calendar year on or after the operative date shall be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this section for policies issued in that calendar year, subject to the following:

(a) At the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this section, for policies issued in the immediately preceding calendar year.

(b) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by section 10-7-302, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any.

(c) A company may calculate the amount of any guaranteed paid-up nonforfeiture benefit, including any paid-up additions under the policy, on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

(d) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1980 extended term insurance table for policies of ordinary insurance and not more than the commissioners 1961 industrial extended term insurance table for policies of industrial insurance.

(e) For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the tables specified in this subsection (8).

(f) (I) For policies issued prior to the operative date of the valuation manual, any commissioners standard ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the commissioners 1980 standard ordinary mortality table with or without ten-year select mortality factors or for the commissioners 1980 extended term insurance table.

(II) For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioners standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the commissioners 1980 standard ordinary mortality table with or without ten-year select mortality factors or for the commissioners 1980 extended term insurance table. If the commissioner approves by rule any commissioners standard ordinary mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(g) (I) For policies issued prior to the operative date of the valuation manual, any commissioners standard industrial mortality tables, adopted after 1980 by the national association of insurance commissioners, that are approved by rule promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the commissioners 1961 standard industrial mortality table or the commissioners 1961 industrial extended term insurance table.

(II) For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioners standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the commissioners 1961 standard industrial mortality table or the commissioners 1961 industrial extended term insurance table. If the commissioner approves by rule any commissioners standard industrial mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(9) (a) For policies issued prior to the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year must be equal to one hundred twenty-five percent of the calendar year statutory valuation interest rate for such policy as defined in this part 3, rounded to the nearer one-quarter of one percent; except that the nonforfeiture interest rate may not be less than four percent.

(b) For policies issued on or after the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year must be as provided by the valuation manual.

(10) Notwithstanding any other provision in this article to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(11) On or after July 1, 1981, any company may file with the commissioner a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1989, which specified date shall be the operative date of this section for such company. If a company makes no such election, the operative date of this section for such company shall be January 1, 1989.



§ 10-7-305.2. Future premium determination - standards

(1) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on the then present estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in section 10-7-302, 10-7-303, 10-7-304, 10-7-305, or 10-7-305.1, then:

(a) The commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by section 10-7-302, 10-7-303, 10-7-304, 10-7-305, or 10-7-305.1;

(b) The commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds;

(c) The cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this part 3, as determined by regulations promulgated by the commissioner.



§ 10-7-306. Calculation of values - supplemental rules

(1) Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in sections 10-7-303 to 10-7-305.1 may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall not be less than the amounts used to provide such additions.

(2) Notwithstanding the provisions of section 10-7-303, additional benefits shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this part 3, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits in the following events or circumstances:

(a) In the event of death or dismemberment by accident or accidental means;

(b) In the event of total and permanent disability;

(c) As reversionary annuity or deferred reversionary annuity benefits;

(d) As term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this part 3 would not apply;

(e) As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is twenty-six, is uniform in amount after the child's age is one, and has not become paid up by reason of the death of a parent of the child;

(f) As other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits.



§ 10-7-306.1. Calculation of values - new policies

(1) (a) This section, in addition to all other applicable sections of this part 3, shall apply to all policies issued on or after January 1, 1985. Any cash surrender value available under a policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ, by more than two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of:

(I) The greater of zero and the basic cash value specified in this section; and

(II) The present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.

(b) The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, corresponding to premiums which would have fallen due on and after such anniversary. However, the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in section 10-7-303 or 10-7-305, whichever is applicable, shall be the same as are the effects specified in section 10-7-303 or 10-7-305, whichever is applicable, on the cash surrender values defined in that section. The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in section 10-7-305 or 10-7-305.1, whichever is applicable.

(c) Except as is required by subsection (2) of this section, such percentage:

(I) Must be the same percentage for each policy year between the second policy anniversary and the later of:

(A) The fifth policy anniversary; and

(B) The first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(II) Must be such that no percentage after the later of the two policy anniversaries specified in subparagraph (I) of this paragraph (c) may apply to fewer than five consecutive policy years.

(2) No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in section 10-7-305 or 10-7-305.1, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value. All adjusted premiums and present values referred to in this section shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other provisions of this part 3. The cash surrender values referred to in this section shall include any endowment benefits provided for by the policy.

(3) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in sections 10-7-302, 10-7-303, 10-7-304, 10-7-305.1, and 10-7-306. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed in section 10-7-306 shall conform with the principles of this section.



§ 10-7-307. Exemptions

(1) Sections 10-7-302 to 10-7-306.1 shall not apply to any of the following:

(a) Reinsurance;

(b) Group insurance;

(c) A pure endowment;

(d) An annuity or reversionary annuity contract;

(e) Any term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy;

(f) Any term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in sections 10-7-305 and 10-7-305.1, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy;

(g) Any policy which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in sections 10-7-303, 10-7-304, 10-7-305, and 10-7-305.1, exceeds two and one-half percent of the amount of insurance at the beginning of the same policy year; nor

(h) Any policy which shall be delivered outside this state through an agent or other representative of the company issuing the policy.

(2) For purposes of determining the applicability of sections 10-7-302 to 10-7-306.1, the age at expiry for a joint term life insurance policy shall be the age of expiry of the oldest life.



§ 10-7-308. Waiver prohibited

No agreement between the company and the policyholder or applicant for insurance contrary to the provisions of sections 10-7-301 to 10-7-307, or contrary to the provisions of section 10-3-205, shall be held to waive any of such provisions.



§ 10-7-309. Minimum standard of valuation - rules

(1) Except as otherwise provided in subsection (2) of this section and in section 10-7-309.5, the minimum standard for the valuation of all policies issued by any domestic or foreign life insurance company, on or after the operative date provided in paragraph (b) of subsection (2) of this section, must be the commissioners reserve valuation methods defined in sections 10-7-310, 10-7-310.5, and 10-7-313, five percent interest for group annuity and pure endowment contracts and three and one-half percent interest for all other such policies and contracts, or in the case of policies and contracts, other than annuity and pure endowment contracts, issued on or after July 1, 1977, five and one-half percent interest for single-premium life insurance policies and four and one-half percent interest for all other such policies, and the following tables:

(a) For ordinary policies of life insurance issued on the standard basis, excluding any disability or accidental death benefits in such policies: The commissioners 1958 standard ordinary mortality table, but, for any category of such policies issued on female risks, all modified net premiums and present values referred to in this part 3 may be calculated, at the option of the company, according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after the operative date of section 10-7-305.1:

(I) The commissioners 1980 standard ordinary mortality table; or

(II) At the election of the company for any one or more specified plans of life insurance, the commissioners 1980 standard ordinary mortality table with ten-year select mortality factors; or

(III) Any ordinary mortality table, adopted after 1980 by the NAIC, that is approved by rule promulgated by the commissioner for use in determining the minimum standard of valuation for such policies;

(b) For industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in the policies: The 1941 standard industrial mortality table for policies issued prior to the operative date of section 10-7-305 (5), and for policies issued on or after the operative date the commissioners 1961 standard industrial mortality table or any industrial mortality table, adopted after 1980 by the NAIC, that is approved by rule promulgated by the commissioner for use in determining the minimum standard of valuation for such policies;

(c) For individual annuity and pure endowment policies, excluding any disability and accidental death benefits in such policies: The 1937 standard annuity mortality table or, at the option of the company, the annuity mortality table for 1949, ultimate, or any modification of either of these tables approved by the commissioner;

(d) For group annuity and pure endowment policies, excluding any disability and accidental death benefits in such policies: The group annuity mortality table for 1951, any modification of the table approved by the commissioner, or, at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment policies;

(e) For total and permanent disability benefits in or supplementary to ordinary policies: The tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the society of actuaries, with due regard to the type of benefit, or any tables of disablement rates and termination rates, adopted after 1980 by the NAIC, that are approved by rule promulgated by the commissioner for use in determining the minimum standard of valuation for the policies. Any table must, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(f) For accidental death benefits in or supplementary to policies: The 1959 accidental death benefits table or any accidental death benefits table, adopted after 1980 by the NAIC, that is approved by rule promulgated by the commissioner for use in determining the minimum standard of valuation for such policies. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(g) For group life insurance, life insurance issued on the substandard basis and other special benefits: Such tables as may be approved by the commissioner.

(2) (a) Except as provided in section 10-7-309.5, the minimum standard of valuation for individual annuity and pure endowment contracts issued on or after the operative date of this subsection (2), as defined in paragraph (b) of this subsection (2), and for all annuities and pure endowments purchased on or after said operative date under group annuity and pure endowment contracts, must be the commissioners reserve valuation methods defined in sections 10-7-310 and 10-7-310.5 and the following tables and interest rates:

(I) For individual single-premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts: The 1971 individual annuity mortality table, or any individual annuity mortality table, adopted after 1980 by the NAIC, that is approved by rule promulgated by the commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the commissioner, and seven and one-half percent interest;

(II) For individual annuity and pure endowment contracts, other than single-premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts: The 1971 individual annuity mortality table, or any individual annuity mortality table, adopted after 1980 by the NAIC, that is approved by rule promulgated by the commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the commissioner, and five and one-half percent interest for single-premium deferred annuity and pure endowment contracts and four and one-half percent interest for all other such individual annuity and pure endowment contracts;

(III) For all annuities and pure endowments purchased under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts: The 1971 group annuity mortality table, or any group annuity mortality table, adopted after 1980 by the NAIC, that is approved by rule promulgated by the commissioner for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the commissioner, and seven and one-half percent interest.

(b) On or after July 1, 1977, any company may file with the commissioner a written notice of its election to comply with the provisions of this subsection (2) after a specified date but before January 1, 1979, which is the operative date of this subsection (2) for a company, but a company may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If a company makes no such election, the operative date of this subsection (2) for such company is January 1, 1979.



§ 10-7-309.5. Minimum standards of valuation for new policies - definition

(1) The calendar year statutory valuation interest rates, as defined in this section, must be the interest rates used in determining the minimum standard for the valuation of:

(a) Life insurance policies issued in a particular calendar year, on or after the operative date of section 10-7-305.1;

(b) Individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982;

(c) Annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982, under group annuity and pure endowment contracts; and

(d) The net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts.

(2) The calendar year statutory valuation interest rates ("I") shall be determined as follows, and the results rounded to the nearer one-quarter of one percent:

(a) For life insurance:

I = .03 + W (R1 - .03) + W/2 (R2 - .09).

(b) (I) For single-premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options:

I = .03 + W (R - .03).

(II) In the formulas used in paragraph (a) of this subsection (2) and this paragraph (b), "R1" is the lesser of R and .09, "R2" is the greater of R and .09, "R" is the reference interest rate defined in this section, and "W" is the weighting factor defined in this section.

(c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in paragraph (b) of this subsection (2), the formula for life insurance stated in paragraph (a) of this subsection (2) shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten years and the formula for single-premium immediate annuities stated in said paragraph (b) shall apply to annuities and guaranteed interest contracts with guarantee durations of ten years or less.

(d) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single-premium immediate annuities stated in paragraph (b) of this subsection (2) shall apply.

(e) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single-premium immediate annuities stated in paragraph (b) of this subsection (2) shall apply.

(3) (a) If the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this paragraph (a) differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year.

(b) For purposes of applying the provision of paragraph (a) of this subsection (3), the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) and shall be determined for each subsequent calendar year regardless of when section 10-7-305.1 becomes operative.

(4) The weighting factors referred to in the formulas stated in subsection (2) of this section are given in the following tables:

(a) (I) The weighting factors for life insurance:

(II) For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy.

(b) The weighting factor for single-premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options:

.80

(c) The weighting factors for other annuities and for guaranteed interest contracts, except as stated in paragraph (b) of this subsection (4), shall be as specified in the following tables (subparagraphs (I), (II), and (III)) and according to the following rules and definitions (subparagraphs (IV), (V), and (VI)):

(I) For annuities and guaranteed interest contracts valued on an issue year basis:

(II) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in subparagraph (I) of this paragraph (c) increased by:

(III) For annuities and guaranteed interest contracts valued on an issue year basis (other than those with no cash settlement options) which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than twelve months beyond the valuation date, the factors shown in subparagraph (I) or derived in subparagraph (II) of this paragraph (c) increased by:

(IV) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(V) "Plan type", as used in the tables in subparagraphs (I), (II), and (III) of this paragraph (c), is defined as follows:

(A) Plan type A: At any time policyholder may withdraw funds only: (i) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; or (ii) without such adjustment but in installments over five years or more; or (iii) as an immediate life annuity; or (iv) no withdrawal permitted.

(B) Plan type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only: (i) with adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; or (ii) without such adjustment but in installments over five years or more; or (iii) no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years.

(C) Plan type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either: (i) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; or (ii) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(VI) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this section, "issue year basis of valuation" refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and "change in fund basis of valuation" refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(5) The "reference interest rate" referred to in subsection (2) of this section shall be defined as follows:

(a) For all life insurance, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's corporate bond yield average - monthly average corporates, as published by Moody's Investors Service, Inc.;

(b) For single-premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve months, ending on June 30 of the calendar year of issue or year of purchase, of Moody's corporate bond yield average - monthly average corporates, as published by Moody's Investors Service, Inc.;

(c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in paragraph (b) of this subsection (5), with guarantee duration in excess of ten years, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of Moody's corporate bond yield average - monthly average corporates, as published by Moody's Investors Service, Inc.;

(d) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in paragraph (b) of this subsection (5), with guarantee duration of ten years or less, the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of Moody's corporate bond yield average - monthly average corporates, as published by Moody's Investors Service, Inc.;

(e) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of Moody's corporate bond yield average - monthly average corporates, as published by Moody's Investors Service, Inc.;

(f) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in paragraph (b) of this subsection (5), the average over a period of twelve months, ending on June 30 of the calendar year of the change in the fund, of Moody's corporate bond yield average - monthly average corporates, as published by Moody's Investors Service, Inc.

(6) In the event that Moody's corporate bond yield average - monthly average corporates is no longer published by Moody's Investors Service, Inc., or in the event that the NAIC determines that Moody's corporate bond yield average - monthly average corporates, as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the NAIC and approved by rule promulgated by the commissioner, may be substituted.



§ 10-7-310. Life and endowment reserves

(1) Except as otherwise provided in sections 10-7-310.5 and 10-7-313, reserves, according to the commissioners reserve valuation method for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of paragraph (a) of this subsection (1) over paragraph (b) of this subsection (1), as follows:

(a) A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; except that such net level annual premium shall not exceed the net level annual premium on the nineteen-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy;

(b) A net one-year term premium for such benefits provided for in the first policy year.

(1.5) For any life insurance policy issued on or after January 1, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit, a cash surrender value, or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date, which for the purposes of this subsection (1.5), means the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium, shall, except as otherwise provided in section 10-7-313, be the greater of the reserve as of such policy anniversary calculated as described in the introductory portion to and paragraphs (a) and (b) of subsection (1) of this section and the reserve as of such policy anniversary calculated as described in said portion and paragraphs of said subsection (1), but with:

(a) The value defined in said paragraph (a) being reduced by fifteen percent of the amount of such excess first year premium;

(b) All present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date;

(c) The policy being assumed to mature on such date as an endowment; and

(d) The cash surrender value provided on such date being considered as an endowment benefit. In making the comparison the mortality and interest bases stated in sections 10-7-309 and 10-7-309.5 shall be used.

(2) Reserves according to the commissioners reserve valuation method for life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums, group annuity and pure endowment policies purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the federal "Internal Revenue Code of 1986", as now or hereafter amended, disability and accidental death benefits in all policies and contracts, and all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of subsection (1) of this section; except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums.



§ 10-7-310.5. Individual annuity and pure endowment reserves

(1) This section applies to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 408, as now or hereafter amended.

(2) Reserves according to the commissioners annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contracts, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.



§ 10-7-311. Minimum aggregate reserves

(1) In no event shall a company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after July 1, 1992, be less than the aggregate reserves calculated in accordance with the methods set forth in sections 10-7-310, 10-7-310.5, 10-7-313, and 10-7-313.1 and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies.

(2) In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the appointed actuary to be necessary to render the opinion required by section 10-7-114.



§ 10-7-312. Optional standards

(1) Reserves for any category of policies or benefits as established by the commissioner may be calculated, at the option of the company, according to any standards that produce greater aggregate reserves for the category than those calculated according to the minimum standard provided in this part 3, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, must not be greater than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for in the policies or contracts.

(2) Any company that at any time has adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this part 3 may adopt a lower standard of valuation with the approval of the commissioner, but not lower than the minimum provided in this part 3; except that, for the purposes of this part 3, the holding of additional reserves previously determined by the appointed actuary to be necessary to render the opinion required by section 10-7-114 shall not be deemed to be the adoption of a higher standard of valuation.



§ 10-7-313. Minimum reserves

(1) If in any contract year the gross premium charged by a company on any policy is less than the valuation net premium for the policy calculated by the method used in calculating the reserve on the policy but using the minimum standards of mortality and rate of interest, the minimum reserve required for the policy is the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or the reserve calculated by the method actually used for the policy but using the minimum standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium.

(2) The minimum valuation standards of mortality and rate of interest referred to in this section are those standards stated in sections 10-7-309 and 10-7-309.5; except that for any life insurance policy issued on or after January 1, 1985, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and that provides an endowment benefit, a cash surrender value, or a combination of endowment benefit and cash surrender value in an amount greater than the excess premium, the provisions of this section must be applied as if the method actually used in calculating the reserve for the policy were the method described in section 10-7-310, ignoring subsection (1.5) of that section. The minimum reserve at each policy anniversary of the policy must be the greater of the minimum reserve calculated in accordance with section 10-7-310, including subsection (1.5) of that section, and the minimum reserve calculated in accordance with this section.



§ 10-7-313.1. Minimum reserves - exceptions

(1) In the case of any plan of life insurance that provides for future premium determination, the amounts of which are to be determined by the insurance company based on then-present estimates of future experience, or in the case of any plan of life insurance or annuity that is of such a nature that the minimum reserves cannot be determined by the methods described in sections 10-7-310, 10-7-310.5, and 10-7-313, the reserves that are held under any such plan must:

(a) Be appropriate in relation to the benefits and the pattern of premiums for that plan; and

(b) Be computed by a method that is consistent with the principles of this part 3, as such appropriateness and method is determined by rules promulgated by the commissioner.



§ 10-7-313.2. Minimum standards for other coverages including accident and health insurance contracts - rules

The commissioner may promulgate rules prescribing minimum standards applicable to the valuation of plans or products not otherwise included within this article and in conformance with standards as adopted by the NAIC. The commissioner shall promulgate rules containing the minimum standards applicable to the valuation of health plans, including disability, sickness, and accident, issued on or after the operative date of this part 3 and prior to the operative date of the valuation manual. For accident and health insurance contracts issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under section 10-7-101 (2)(a)(IV).



§ 10-7-313.3. Valuation manual for policies issued on or after the operative date of the valuation manual - rules

(1) For policies issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under section 10-7-101 (2)(a)(IV), except as provided under subsection (5) or (7) of this section.

(2) The operative date of the valuation manual is January 1 of the first calendar year following the first July 1 as of which all of the following have occurred:

(a) The valuation manual has been adopted by the NAIC by an affirmative vote of at least forty-two members, or three-fourths of the members voting, whichever is greater.

(b) The "Standard Valuation Law", as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by states representing greater than seventy-five percent of the direct premiums written as reported in the following annual statements submitted for 2008: Life, accident, and health annual statements; health annual statements; or fraternal annual statements.

(c) The "Standard Valuation Law", as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least forty-two of the following fifty-five jurisdictions: The fifty states of the United States, American Samoa, the American Virgin Islands, the District of Columbia, Guam, and Puerto Rico.

(3) Unless a change in the valuation manual specifies a later effective date, changes to the valuation manual are effective on January 1 following the date when the change to the valuation manual has been adopted by the NAIC by an affirmative vote representing:

(a) At least three-fourths of the members of the NAIC voting, but not less than a majority of the total membership; and

(b) Members of the NAIC representing jurisdictions totaling greater than seventy-five percent of the direct premiums written as reported in the following annual statements most recently available prior to the vote in paragraph (a) of this subsection (3): Life, accident, and health annual statements; health annual statements; or fraternal annual statements.

(4) The valuation manual must specify all of the following:

(a) Minimum valuation standards for and definitions of the policies or contracts subject to section 10-7-101 (2)(a)(IV). The minimum valuation standards must be:

(I) The commissioners reserve valuation method for life insurance contracts, other than annuity contracts, subject to section 10-7-101 (2)(a)(IV);

(II) The commissioners annuity reserve valuation method for annuity contracts subject to section 10-7-101 (2)(a)(IV); and

(III) Minimum reserves for all other policies or contracts subject to section 10-7-101 (2)(a)(IV).

(b) Which policies or contracts or types of policies or contracts that are subject to the requirements of a principle-based valuation in section 10-7-313.4 (1) and the minimum valuation standards consistent with those requirements;

(c) For policies and contracts subject to a principle-based valuation under section 10-7-313.4:

(I) Requirements for the format of reports to the commissioner under section 10-7-313.4 (2)(c), which reports must include information necessary to determine whether the valuation is appropriate and in compliance with this part 3;

(II) Assumptions for risks over which the company does not have significant control or influence;

(III) Procedures for corporate governance and oversight of the actuarial function, and a process for appropriate waiver or modification of the procedures;

(d) For policies not subject to a principle-based valuation under section 10-7-313.4, the minimum valuation standard must either:

(I) Be consistent with the minimum standard of valuation prior to the operative date of the valuation manual; or

(II) Develop reserves that quantify the benefits, guarantees, and funding associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring;

(e) Other requirements, including those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memorandums, transition rules, and internal controls; and

(f) The data and form of the data required under section 10-7-313.6, to whom the data must be submitted, and the valuation manual may specify other requirements including data analyses and reporting of analyses.

(5) In the absence of a specific valuation requirement or if a specific valuation requirement in the valuation manual is not, in the opinion of the commissioner, in compliance with this part 3, then the company shall, with respect to such requirements, comply with minimum valuation standards prescribed by the commissioner by rule.

(6) The commissioner may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company or to review and opine on a company's compliance with any requirement set forth in this part 3. The commissioner may rely upon the opinion, regarding provisions contained within this part 3, of a qualified actuary engaged by the commissioner of another state, district, or territory of the United States. As used in this subsection (6), the term "engage" includes employment and contracting.

(7) The commissioner may require a company to change any assumption or method that in the opinion of the commissioner is necessary in order to comply with the requirements of the valuation manual or this part 3, and the company shall adjust the reserves as required by the commissioner. The commissioner may take other disciplinary action as permitted under this title.



§ 10-7-313.4. Requirements of a principle-based valuation

(1) A company shall establish reserves using a principle-based valuation that meets the following conditions for policies or contracts as specified in the valuation manual. The valuation must:

(a) Quantify the benefits, guarantees, and funding associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts. For policies or contracts with significant tail risk, the valuation must reflect conditions appropriately adverse to quantify the tail risk.

(b) Incorporate assumptions, risk analysis methods, and financial models and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods;

(c) Incorporate assumptions that are derived in one of the following manners:

(I) The assumption is prescribed in the valuation manual.

(II) For assumptions that are not prescribed, the assumptions must:

(A) Be established utilizing the company's available experience, to the extent it is relevant and statistically credible; or

(B) To the extent that company data is not available, relevant, or statistically credible, be established utilizing other relevant, statistically credible experience.

(d) Provide margins for uncertainty, including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

(2) A company using a principle-based valuation for one or more policies or contracts subject to this section as specified in the valuation manual must:

(a) Establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those described in the valuation manual;

(b) Provide to the commissioner and the board of directors an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. The company shall design the controls to assure that all material risks inherent in the liabilities and associated assets subject to the valuation are included in the valuation and that valuations are made in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year.

(c) Develop, and file with the commissioner upon request, a principle-based valuation report that complies with standards prescribed in the valuation manual.

(3) A principle-based valuation may include a prescribed formulaic-reserve component.



§ 10-7-313.6. Experience reporting for policies in force on or after the operative date of the valuation manual

A company shall submit mortality, morbidity, policyholder behavior, or expense experience and other data as prescribed in the valuation manual.



§ 10-7-313.8. Confidentiality - definitions

(1) For purposes of this section:

(a) "Confidential information" means:

(I) A memorandum in support of an opinion submitted under section 10-7-114 and any other documents, materials, and other information, including all working papers and copies of working papers, that were created, produced, or obtained by or disclosed to the commissioner or any other person in connection with the memorandum;

(II) All documents, materials, and other information including all working papers and copies of working papers, that were created, produced, or obtained by or disclosed to the commissioner or any other person in the course of an examination made under section 10-7-313.3 (6); except that, if an examination report or other material prepared in connection with an examination made under part 2 of article 1 of this title is not held as private and confidential information, an examination report or other material prepared in connection with an examination made under section 10-7-313.3 (6) is not confidential information to the same extent as if the examination report or other material had been prepared under part 2 of article 1 of this title;

(III) Any reports, documents, materials, and other information developed by a company in support of or in connection with an annual certification by the company under section 10-7-313.4 (2)(b) that evaluate the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials, and other information, including all working papers and copies of working papers, that were created, produced, or obtained by or disclosed to the commissioner or any other person in connection with the reports, documents, materials, and other information;

(IV) Any principle-based valuation report developed under section 10-7-313.4 (2)(c) and any other documents, materials, and other information, including all working papers and copies of working papers, that were created, produced, or obtained by or disclosed to the commissioner or any other person in connection with the report; and

(V) Experience data, experience materials, and any other documents, materials, data, and other information, including all working papers and copies of working papers, created, produced, or obtained by or disclosed to the commissioner or any other person in connection with the experience materials.

(b) "Experience data" means any documents, materials, data, and other information submitted by a company under section 10-7-313.6.

(c) "Experience materials" means experience data and any other documents, materials, data, and other information, including all working papers and copies of working papers, created or produced in connection with the experience data, in each case that include any potentially company identifying or personally identifiable information that is provided to or obtained by the commissioner.

(2) Privilege for, and confidentiality of, confidential information. (a) Except as provided in this section, a company's confidential information is confidential by law, privileged, not subject to part 2 of article 72 of title 24, C.R.S., not subject to subpoena, and not subject to discovery or admissible in evidence in any private civil action; except that the commissioner is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the commissioner's official duties.

(b) The commissioner or any person who received confidential information while acting under the authority of the commissioner shall not be permitted or required to testify in any private civil action concerning any confidential information.

(c) (I) In order to assist in the performance of the commissioner's duties, the commissioner may share confidential information:

(A) With other state, federal, and international regulatory agencies and with the NAIC and its affiliates and subsidiaries; and

(B) In the case of confidential information specified in subparagraphs (I) and (IV) of paragraph (a) of subsection (1) of this section only, with the actuarial board for counseling and discipline, or its successor, upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings and with state, federal, and international law enforcement officials.

(II) The commissioner may share confidential information under sub-subparagraphs (A) and (B) of subparagraph (I) of this paragraph (c) only if the recipient agrees, and has the legal authority to agree, to maintain the confidentiality and privileged status of the confidential information in the same manner and to the same extent as required for the commissioner.

(d) Except as provided in this section, the commissioner may receive documents, materials, data, and other information, including otherwise confidential and privileged documents, materials, data, or information from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions, and from the actuarial board for counseling and discipline, or its successor, and shall maintain as confidential or privileged any document, material, data, or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, data, or other information.

(e) The commissioner may enter into agreements governing sharing and use of information consistent with this section.

(f) No waiver of any applicable privilege or claim of confidentiality in the confidential information may occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in this section.

(g) A company may assert a privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this section, and the privilege shall be enforced in any proceeding in, and in any court of, this state.

(h) As used in this section, "regulatory agency", "law enforcement agency", and the "NAIC" include their employees, agents, consultants, and contractors.

(3) Notwithstanding subsection (2) of this section, confidential information specified in paragraphs (a) and (c) of subsection (1) of this section:

(a) May be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under section 10-7-114 or principle-based valuation report developed under section 10-7-313.4 (2)(c) by reason of an action required by this part 3 or by rules promulgated under this part 3;

(b) May otherwise be released by the commissioner with the written consent of the company; and

(c) Once any portion of a memorandum in support of an opinion submitted under section 10-7-114 or a principle-based valuation report developed under section 10-7-313.4 (2)(c) is cited by the company in its marketing or is publicly volunteered to a governmental agency other than a state insurance department or is released by the company to the news media, all portions of the memorandum or report are no longer confidential.



§ 10-7-313.9. Single state exemption

(1) The commissioner may exempt specific product forms or product lines of a domestic company that is licensed and doing business only in Colorado from the requirements of section 10-7-313.3 if:

(a) The commissioner has issued an exemption in writing to the company and has not subsequently revoked the exemption in writing; and

(b) The company computes reserves using assumptions and methods used prior to the operative date of the valuation manual in addition to any requirements established by the commissioner and promulgated by rule.

(2) For any company granted an exemption under this section, sections 10-7-114 and 10-7-309 to 10-7-313.2 are applicable. With respect to any company applying this exemption, any reference to section 10-7-313.3 found in sections 10-7-114 and 10-7-309 to 10-7-313.2 is not applicable.



§ 10-7-314. Automatic premium loans

Nothing in this part 3 shall be construed to prohibit the company from including in its policies a provision for automatic premium loans to prevent premium default.



§ 10-7-315. Operative date

At any time after April 11, 1961, and before January 1, 1966, any company may file with the commissioner a written notice of its election to comply with the provisions of this part 3 after a specified date before January 1, 1966. After the filing of such notice, then upon such specified date (which shall be the operative date of this part 3 for such company) this part 3 shall become operative with respect to policies thereafter issued by such company. If a company makes no such election, the operative date of this part 3 for such company shall be January 1, 1966.



§ 10-7-316. Effect on existing policies

Nothing in this part 3 shall be construed as affecting any policy issued by any company prior to the operative date provided for in section 10-7-315.






Part 4 - Variable Contracts

§ 10-7-401. Sales not prohibited

The provisions of section 10-3-1104 shall not prohibit the sale and issuance by life insurance companies of contracts providing for payments which vary directly according to investment experience in connection with the sale and issuance by such life insurance companies of other forms of life insurance and annuities as are provided for in this title.



§ 10-7-402. Investment contract funds - separate accounts

(1) A domestic life insurance company may establish one or more separate accounts and may allocate thereto amounts, including without limitation proceeds applied under optional modes of settlement or under dividend options, to provide for life insurance or annuities and benefits incidental thereto, payable in fixed or variable amounts or both and may accumulate or hold funds paid pursuant to funding agreements or guaranteed investment contracts, subject to the following:

(a) The income, gains, and losses, realized or unrealized, from assets allocated to a separate account shall be credited to or charged against the account, without regard to other income, gains, or losses of the company.

(b) Except as may be provided with respect to reserves for guaranteed benefits and funds referred to in paragraph (c) of this subsection (1), amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurance companies, and the investments in such separate account shall not be taken into account in applying the investment limitations otherwise applicable to the investments of the company.

(c) Except with the approval of the commissioner and under such conditions as to investments and other matters as he may prescribe, which shall recognize the guaranteed nature of the benefits provided, reserves for benefits guaranteed as to dollar amount and duration and for funds guaranteed as to principal amount or stated rate of interest shall not be maintained in a separate account.

(d) Unless otherwise approved by the commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation or, if there is no readily available market, as provided under the terms of the contract or the rules or other written agreement applicable to such separate account; except that, unless otherwise approved by the commissioner, that portion, if any, of the assets of such separate account equal to the company's reserve liability as provided in paragraph (c) of this subsection (1) shall be valued in accordance with the rules otherwise applicable to the company's assets.

(e) Amounts allocated to a separate account in the exercise of the power granted by this section shall be owned by the company, and the company shall not be, nor hold itself out to be, a trustee with respect to such amounts. To the extent provided under the applicable contracts, that portion of the assets of any such separate account which is equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the company may conduct.

(f) No sale, exchange, or other transfer of assets may be made by a company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless such transfer, whether into or from a separate account, is made by a transfer of cash or by a transfer of securities having a readily determinable market value, if such transfer of securities is approved by the commissioner. The commissioner may approve other transfers among such accounts if, in his opinion, such transfers would not be inequitable.

(g) To the extent such company deems it necessary to comply with any applicable federal or state laws, such company, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of such account, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with such company, to manage the business of such account.



§ 10-7-403. Where benefits are payable in variable amounts

Any contract providing benefits payable in variable amounts, delivered or issued for delivery in this state, shall contain a statement of the essential features of the procedures to be followed by the insurance company in determining the dollar amount of such variable benefits. Any such contract under which the benefits vary to reflect investment experience, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state that such dollar amount will so vary and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.



§ 10-7-404. Authority to issue variable contracts

(1) No company shall deliver or issue for delivery within this state variable contracts unless it is licensed to do a life insurance or annuity business in this state and the commissioner is satisfied that its condition or method of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state. In this connection, the commissioner shall consider among other things:

(a) The history and financial condition of the company;

(b) The character, responsibility, and fitness of the officers and directors of the company; and

(c) The law and regulations under which the company is authorized in the state of domicile to issue variable contracts.

(2) If the company is a subsidiary of an admitted life insurance company or affiliated with such company through common management or ownership, it may be deemed by the commissioner to have complied with the provisions of this section if either it or the parent or the affiliated company meets the requirements of this section.



§ 10-7-405. Construction

(1) Notwithstanding any other provision of law, the commissioner has sole authority to regulate the issuance and sale of variable contracts and to issue such reasonable rules and regulations as may be appropriate to carry out the purposes and provisions of sections 10-7-402 to 10-7-405.

(2) Except for sections 10-3-204, 10-7-102 (1)(g) to (1)(i), 10-7-202 (1)(a), 10-7-302 to 10-7-306, and 10-7-501 to 10-7-510, and, except as otherwise provided in sections 10-7-402 to 10-7-405, all pertinent provisions of this title shall apply to separate accounts and contracts relating thereto. Any individual variable life insurance or annuity contract, delivered or issued for delivery in this state, shall contain grace, reinstatement, and nonforfeiture provisions appropriate to such a contract. The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

(3) Notwithstanding any other provision of law, the term "company" as used in sections 10-7-402 to 10-7-404 includes fraternal benefit societies licensed to do business in this state under article 14 of this title.






Part 5 - Standard Nonforfeiture Law for Individual Deferred Annuities

§ 10-7-501. Short title

This part 5 shall be known and may be cited as the "Standard Nonforfeiture Law for Individual Deferred Annuities".



§ 10-7-502. Exemptions

This part 5 shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the federal "Internal Revenue Code of 1986", as now or hereafter amended. Nor shall this part 5 apply to any premium deposit fund, variable annuity, investment annuity, immediate annuity, deferred annuity contract after annuity payments have commenced, or reversionary annuity, or to any contract delivered outside this state through an agent or other representative of the company issuing the contract.



§ 10-7-503. Compulsory contract provisions

(1) No contract of annuity, except as stated in section 10-7-502, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which, in the opinion of the commissioner, are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(a) That, upon cessation of payment of considerations under a contract or upon written request of the contract owner, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in sections 10-7-505 to 10-7-508 and 10-7-509 (1);

(b) If a contract provides for a lump-sum settlement, that, upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in sections 10-7-505, 10-7-506, 10-7-508, and 10-7-509 (1). The company may reserve the right to defer the payment of such cash surrender benefit for a period not to exceed six months after demand with surrender of the contract after requesting in writing and receiving approval in writing from the commissioner. The request shall address the necessity and equitability of the deferral to all policyholders.

(c) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits;

(d) A statement that any paid-up annuity, cash surrender, or death benefits that may be available under the contract shall not be less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract, or any prior withdrawals from or partial surrenders of the contract.

(2) Notwithstanding subsection (1) of this section, a deferred annuity contract may provide that, if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than twenty dollars monthly, the company may terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract. A contract that does not provide cash surrender or death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of an annuity payment shall include a statement in a prominent place in the contract that such benefits are not provided.



§ 10-7-504. Minimum nonforfeiture amounts - rules

(1) The minimum values specified in sections 10-7-505 to 10-7-508 and 10-7-509 (1) of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon the following minimum nonforfeiture amounts:

(a) (I) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at a rate of interest authorized by subsection (3) of this section of the net considerations, as defined in subsection (2) of this section, paid prior to such time, decreased by the following:

(A) The sum of any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest authorized by subsection (3) of this section;

(B) An annual contract charge of fifty dollars, accumulated at rates of interest authorized by subsection (3) of this section;

(C) The amount of any indebtedness to the company on the contract, including interest due and accrued.

(II) (Deleted by amendment, L. 2004, p. 818, § 2, effective July 1, 2004.)

(b) and (c) (Deleted by amendment, L. 2004, p. 818, § 2, effective July 1, 2004.)

(2) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be equal to eighty-seven and one-half percent of the gross considerations credited to the contract during such contract year.

(3) (a) The interest rate used to determine minimum nonforfeiture amounts shall be the lesser of the following:

(I) Three percent per annum; or

(II) If specified in the contract that the interest rate will reset, the five-year constant maturity treasury rate reported by the federal reserve as of a specified date or averaged over a period reduced by one hundred twenty-five basis points so long as:

(A) The rate is rounded to the nearest one-twentieth of one percent;

(B) The reset is specified in the contract to be no longer than fifteen months before the contract issue or redetermination date under sub-subparagraph (E) of this subparagraph (II);

(C) The resulting interest is not less than one percent;

(D) The interest rate applies for an initial period and may be redetermined for additional periods;

(E) Any redetermination date, basis, and period is stated in the contract; and

(F) The basis is the date or average over a specified period that produces the value of the five-year constant maturity treasury rate used at each redetermination date.

(b) During the period or term that a contract provides substantive participation in an equity indexed benefit, the contract may increase the reduction authorized in subparagraph (II) of paragraph (a) of this subsection (3) by an additional rate not to exceed one hundred basis points to reflect the value of the equity indexed benefit. The present value of the additional reduction at the contract issue date and at each redetermination date shall not exceed the market value of the benefit. The commissioner may disallow or limit the additional reduction.

(c) The commissioner may adopt rules to implement paragraph (b) of this subsection (3) and to provide further adjustments to the minimum forfeiture amounts for contracts that provide substantive participation in an equity indexed benefit and for other contracts for which the commissioner determines adjustments are justified.



§ 10-7-505. Computation of annuity benefit

Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.



§ 10-7-506. Computation of cash surrender benefit

For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at the time of surrender. The death benefit under such contracts shall be at least equal to the cash surrender benefit.



§ 10-7-507. Computation of paid-up annuity nonforfeiture benefit

(1) For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract.

(2) For contracts which do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at the time of the insured's death.



§ 10-7-508. Determination of maturity date

For the purpose of determining the benefits calculated under sections 10-7-506 and 10-7-507, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.



§ 10-7-509. Calculations of values - supplemental rules

(1) Any paid-up annuity, cash surrender, or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

(2) For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of sections 10-7-505 to 10-7-508 and subsection (1) of this section, additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment, and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts and paid-up annuity, cash surrender, and death benefits that may be required by this part 5. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless additional benefits separately would require minimum nonforfeiture amounts and paid-up annuity, cash surrender, and death benefits.



§ 10-7-510. Effective date - applicability of part

On or after July 1, 2004, a company may elect to apply this part 5 to annuity contracts on a contract form-by-contract form basis. Otherwise, this part 5 shall apply to all annuity contracts created on or after July 1, 2005, and between July 1, 2004, and July 1, 2005, this part 5 as it existed on June 30, 2004, shall apply to all other annuity contracts.



§ 10-7-511. Rule-making authority

The commissioner may adopt rules to implement this part 5.






Part 6 - Viatical Settlements

§ 10-7-601. Short title

This part 6 shall be known and may be cited as the "Viatical Settlements Act".



§ 10-7-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Advertising" means any written, electronic, or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the internet, or similar communications media, including film strips, motion pictures, and videos, published, disseminated, circulated, or placed directly before the public in this state for the purpose of creating an interest in or inducing a person to sell, assign, devise, bequest, or transfer the death benefit or ownership of a policy pursuant to a viatical settlement contract.

(2) "Business of viatical settlements" means an activity that involves, but is not necessarily limited to, the offering, solicitation, negotiation, procurement, effectuation, purchasing, investing, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging, or hypothecating of viatical settlement contracts.

(3) "Chronically ill", with reference to an individual, means that the individual:

(a) Suffers from a disease or disability that prevents the individual from independently performing two or more routine but necessary activities of daily living, which activities include, without limitation, eating, toileting, transferring, bathing, dressing, or continence;

(b) Requires substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

(c) Has a level of disability similar to that described in paragraph (a) of this subsection (3), as determined by the federal department of health and human services.

(4) (a) "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a viatical settlement provider, credit enhancer, or entity that has a direct ownership in a policy that is the subject of a viatical settlement contract, and:

(I) Whose principal activity related to the transaction is providing funds to effect the viatical settlement or purchase of one or more viaticated policies; and

(II) Who has an agreement in writing with one or more licensed viatical settlement providers to finance the acquisition of viatical settlement contracts or to provide stop-loss insurance.

(b) "Financing entity" does not include a nonaccredited investor.

(5) "Fraudulent viatical settlement act" includes:

(a) An act or omission by a person who, knowingly or with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits or engages in, or permits its employees or agents to commit or engage in, acts including:

(I) Presenting, causing to be presented, or preparing with knowledge or belief that it will be presented to or by a viatical settlement provider, financing entity, insurer, insurance producer, or other person, false material information, or concealing material information, as part of, in support of, or concerning a fact material to one or more of the following:

(A) An application for the issuance of a viatical settlement contract or policy;

(B) The underwriting of a viatical settlement contract or policy;

(C) A claim for payment or benefit pursuant to a viatical settlement contract or policy;

(D) Premiums paid on a policy;

(E) Payments and changes in ownership or beneficiary made in accordance with the terms of a viatical settlement contract or policy;

(F) The reinstatement or conversion of a policy;

(G) The solicitation, offer, effectuation, or sale of a viatical settlement contract or policy;

(H) The issuance of written evidence of a viatical settlement contract or policy; or

(I) A financing transaction;

(II) Employing any device, scheme, or artifice to defraud related to viaticated policies;

(b) In the furtherance of a fraud or to prevent the detection of a fraud a person commits or permits its employees or agents to:

(I) Remove, conceal, alter, destroy, or sequester from the commissioner the assets or records of a licensee or other person engaged in the business of viatical settlements;

(II) Misrepresent or conceal the financial condition of a licensee, financing entity, insurer, or other person;

(III) Transact the business of viatical settlements in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of viatical settlements; or

(IV) File with the commissioner or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise conceal information about a material fact from the commissioner;

(c) Embezzlement, theft, misappropriation, or conversion of moneys, funds, premiums, credits, or other property of a viatical settlement provider, life insurance producer, insurer, insured, viator, policyowner, or other person engaged in the business of viatical settlements or insurance;

(d) Recklessly entering into, negotiating, or otherwise dealing in a viatical settlement contract, the subject of which is a policy that was obtained by presenting false information concerning a fact material to the policy, or by concealing, for the purpose of misleading another, information concerning a fact material to the policy, where the viator or the viator's agent intended to defraud the insurance company that issued the policy. "Recklessly" means engaging in the conduct in conscious and clearly unjustifiable disregard of a substantial likelihood of the existence of the relevant facts or risks, when such disregard involves a gross deviation from acceptable standards of conduct.

(e) Attempting to commit, assist, aid or abet in the commission of, or conspiracy to commit, the acts or omissions specified in this subsection (5).

(6) "Life insurance producer" means a person licensed as a resident or nonresident insurance producer pursuant to article 2 of this title who has received qualification for life insurance coverage or a life line of coverage pursuant to section 10-2-407 (1)(a).

(7) "NAIC" means the national association of insurance commissioners or any analogous successor organization.

(8) "Person" means a natural person or a legal entity including, but not limited to, an individual, partnership, limited liability company, association, trust, or corporation.

(9) "Policy" means an individual or group policy, group certificate, contract, or arrangement of life insurance affecting the rights of a resident of this state or bearing a reasonable relation to this state, regardless of whether delivered or issued for delivery in this state.

(10) "Related provider trust" means a titling trust or other trust established by a licensed viatical settlement provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in viaticated policies in connection with a financing transaction. The trust shall have a written agreement with the licensed viatical settlement provider under which the licensed viatical settlement provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to viatical settlement transactions available to the commissioner as if those records and files were maintained directly by the licensed viatical settlement provider.

(11) "Special purpose entity" means a corporation, partnership, trust, limited liability company, or other similar entity formed only to provide, either directly or indirectly, access to institutional capital markets for a financing entity or licensed viatical settlement provider.

(12) "Terminally ill" means having an illness or sickness that is reasonably expected to result in death in twenty-four months or less.

(13) "Viatical settlement contract" means a written agreement establishing the terms under which compensation or anything of value is paid, which compensation or value is less than the expected death benefit of the policy, in return for the viator's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of any portion of the policy. "Viatical settlement contract" includes a contract for a loan or other financing transaction with a viator secured primarily by an individual or group life insurance policy, other than a loan by a life insurance company pursuant to the terms of the policy, or a loan secured by the cash value of a policy. "Viatical settlement contract" also includes an agreement with a viator to transfer ownership or change the beneficiary designation at a later date regardless of the date that compensation is paid to the viator. "Viatical settlement contract" does not mean a written agreement entered into between a viator and a person having an insurable interest in the insured's life.

(14) "Viatical settlement provider" means a person, other than a viator, who enters into or effectuates a viatical settlement contract. "Viatical settlement provider" does not include:

(a) A bank, savings bank, savings and loan association, credit union, or other licensed lending institution that takes an assignment of a policy as collateral for a loan;

(b) The issuer of a policy providing accelerated benefits pursuant to the policy;

(c) An authorized or eligible insurer that provides stop-loss coverage to a viatical settlement provider, financing entity, special purpose entity, or related provider trust;

(d) A natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of policies for any value less than the expected death benefit;

(e) A financing entity;

(f) A special purpose entity;

(g) A related provider trust; or

(h) An accredited investor or qualified institutional buyer as defined, respectively, in regulation D, rule 501, or rule 144A of the federal "Securities Act of 1933", as amended, who purchases a viaticated policy from a viatical settlement provider.

(15) "Viaticated policy" means a policy that has been acquired by a viatical settlement provider pursuant to a viatical settlement contract.

(16) "Viator" means the owner of a policy who is a resident of this state and who enters or seeks to enter into a viatical settlement contract. For the purposes of this part 6, a viator is not limited to an owner of a policy insuring the life of an individual with a terminal or chronic illness or condition except where specifically addressed. If there is more than one owner on a single policy and the owners are residents of different states, the transaction shall be governed by the law of the state in which the owner having the largest percentage ownership resides or, if the owners hold equal ownership, the state of residence of one owner agreed upon in writing by all owners. "Viator" does not include:

(a) A licensee as provided by this part 6, including a life insurance producer;

(b) An accredited investor or qualified institutional buyer as defined, respectively, in regulation D, rule 501, or rule 144A of the federal "Securities Act of 1933", as amended;

(c) A financing entity;

(d) A special purpose entity; or

(e) A related provider trust.



§ 10-7-603. Licensing

(1) (a) No person shall act on behalf of a viator or otherwise negotiate, as defined in section 10-2-103 (7.9), viatical settlement contracts between a viator and one or more viatical settlement providers unless such person is a life insurance producer and has been licensed as a resident producer with a life line of authority in his or her home state for at least one year.

(b) Not later than thirty days after the first day of negotiating a viatical settlement on behalf of a viator, the life insurance producer shall notify the commissioner of the activity on a form prescribed by the commissioner, and shall pay an applicable fee to be determined by the commissioner by rule. Notification shall include an acknowledgment by the life insurance producer that he or she will operate in accordance with this part 6.

(c) Irrespective of the manner in which the life insurance producer is compensated, a life insurance producer is deemed to represent only the viator, and the insurer that issued the policy being viaticated shall not be responsible for any act or omission of a life insurance producer or viatical settlement provider arising out of or in connection with the viatical settlement transaction, unless the insurer receives compensation from the viatical settlement provider or life insurance producer for the viatical settlement contract.

(d) Notwithstanding paragraph (a) of this subsection (1), a person licensed as an attorney, certified public accountant, or financial planner accredited by a nationally recognized accreditation agency, who is retained to represent the viator and whose compensation is not paid directly or indirectly by the viatical settlement provider may negotiate viatical settlement contracts without having to obtain a license as a life insurance producer.

(2) (a) No person may operate as a viatical settlement provider without first obtaining a viatical settlement provider license from the commissioner.

(b) Application for a viatical settlement provider license shall be made to the commissioner on a form prescribed by the commissioner, and an application shall be accompanied by a fee to be determined by the commissioner by rule.

(c) A license may be renewed from year to year, on the anniversary date of initial issuance, upon payment of an annual renewal fee as determined by the commissioner by rule. Failure to pay the fee by the renewal date shall result in expiration of the license.

(d) The applicant for a viatical settlement provider license shall provide information on forms prescribed by the commissioner. The commissioner may, at any time, require the applicant to fully disclose the identity of all stockholders, partners, officers, members, and employees, except stockholders owning fewer than five percent of the shares of an applicant whose shares are publicly traded, and the commissioner may refuse to issue a license in the name of a legal entity if not satisfied that any officer, employee, stockholder, partner, or member of the entity who may materially influence the entity's conduct meets the standards of this article.

(e) A license issued to a legal entity authorizes all partners, officers, members, and designated employees to act as viatical settlement providers, as applicable, under the license, if all of those persons are named in the application and any supplements to the application.

(f) Upon the filing of an application and the payment of the license fee, the commissioner shall make an investigation of each applicant and issue a license if the commissioner finds that the applicant:

(I) Has provided a detailed plan of operation;

(II) Is competent and trustworthy and intends to act in good faith in the capacity involved by the license for which an application was submitted;

(III) Has a good business reputation and has had experience, training, or education so as to be qualified in the business for the license for which an application was submitted;

(IV) If a legal entity, provides a certificate of good standing from the state of its domicile; and

(V) Has provided an anti-fraud plan that meets the requirements of this part 6.

(g) The commissioner may not issue a license to a nonresident applicant unless a written designation of an agent for service of process is filed and maintained with the commissioner or unless the applicant has filed with the commissioner the applicant's written, irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner.

(h) A viatical settlement provider shall provide to the commissioner new or revised information about officers, stockholders who own ten percent or more of the provider's stock, and all partners, directors, members, and designated employees within thirty days after the change.



§ 10-7-604. Licensure - refusal to issue - suspension - revocation - refusal to renew

(1) The commissioner shall refuse to issue, suspend, revoke, or refuse to renew the license of a viatical settlement provider if the commissioner finds after compliance with subsection (3) of this section that:

(a) There was any material misrepresentation in the application for the license;

(b) The licensee or any of its officers, partners, members, or key management personnel has been convicted of fraudulent or dishonest practices, is subject to a final administrative action, or is otherwise shown to be untrustworthy or incompetent;

(c) The licensee demonstrates a pattern of unreasonable payments to viators;

(d) The licensee or any of its officers, partners, members, or key management personnel has been found guilty of, or has pleaded guilty or nolo contendere to, any felony, or to a misdemeanor involving fraud or moral turpitude, regardless of whether a judgment or conviction has been entered by the court;

(e) The licensee has entered into any viatical settlement contract that has not been approved pursuant to this part 6;

(f) The licensee has failed to honor contractual obligations set out in a viatical settlement contract;

(g) The licensee no longer meets the requirements for initial licensure;

(h) The licensee has assigned, transferred, or pledged a viaticated policy to a person other than a viatical settlement provider licensed in this state; an accredited investor or qualified institutional buyer as defined, respectively, in regulation D, rule 501, or rule 144A of the federal "Securities Act of 1933", as amended; a financing entity; a special purpose entity; or a related provider trust; or

(i) The applicant or licensee or any of its officers, partners, members, or key management personnel, or any life insurance producer acting on behalf of the applicant or licensee, has violated this part 6.

(2) The commissioner may suspend, revoke, or refuse to renew the license of a life insurance producer if the commissioner finds that such life insurance producer has violated this part 6.

(3) If the commissioner denies a license application or suspends, revokes, or refuses to renew the license of a viatical settlement provider, or suspends, revokes, or refuses to renew the license of a life insurance producer, the commissioner shall conduct a hearing in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., and may use a hearing officer pursuant to section 10-1-127.



§ 10-7-605. Forms approval

A person may not use a viatical settlement contract or provide to a viator a disclosure statement form in this state unless such contract or form is first filed with and approved by the commissioner. Any settlement contract form or disclosure form filed with the commissioner shall be deemed approved if it has not been disapproved within sixty days after the filing. The commissioner shall disapprove a viatical settlement contract form or disclosure statement form if, in the commissioner's opinion, the contract or provisions contained in it are unreasonable, contrary to the interests of the public, or misleading or unfair to the viator.



§ 10-7-606. Annual reports

(1) Each viatical settlement provider shall file with the commissioner by March 1 of each year an annual statement containing such information as the commissioner prescribes by rule. This information is limited to only those transactions in which the viator is a resident of this state and does not include individual transaction data regarding the business of viatical settlements or data that compromises the privacy of personal, financial, or health information of the viator or insured.

(2) Except as otherwise allowed or required by law, a viatical settlement provider, life insurance producer, information bureau, rating agency or company, or other person with actual knowledge of a viator or insured's identity may not disclose that identity as a viator or insured or the viator's or insured's financial or medical information to another person unless the disclosure is:

(a) (I) Necessary to effect a viatical settlement contract between the viator and a viatical settlement provider; and

(II) The viator or insured or both, as may be required, have provided prior written consent to the disclosure;

(b) Provided in response to an investigation or examination by the commissioner or another governmental officer or agency or pursuant to this article;

(c) A term of or condition to the transfer of a policy by one viatical settlement provider to another viatical settlement provider;

(d) Necessary to permit a financing entity, related provider trust, or special purpose entity to finance the purchase of policies by a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(e) Necessary to allow the viatical settlement provider or its authorized representative to make contacts for the purpose of determining health status; or

(f) Required to purchase stop-loss coverage.



§ 10-7-607. Examinations

(1) Authority, scope, and scheduling of examinations. (a) The commissioner may conduct an examination under this part 6 of a licensee as often as the commissioner in his or her sole discretion deems appropriate.

(b) For purposes of completing an examination of a licensee under this part 6, the commissioner may examine or investigate any person, or the business of any person, in so far as the examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the licensee.

(c) In lieu of an examination under this part 6 of any foreign or alien licensee licensed in this state, the commissioner may, at the commissioner's discretion, accept an examination report on the licensee as prepared by the commissioner for the licensee's state of domicile or port-of-entry state.

(2) Record retention requirements. (a) A person required to be licensed under this part 6 shall for five years retain copies of all:

(I) Proposed, offered, or executed contracts, underwriting documents, policy forms, and applications from the date of the proposal, offer, or execution of the contract, whichever is later;

(II) Checks, drafts, or other evidence and documentation related to the payment, transfer, deposit, or release of moneys from the date of the transaction; and

(III) Other records and documents related to the requirements of this part 6.

(b) This section does not relieve a person of the obligation to produce the documents listed in paragraph (a) of this subsection (2) to the commissioner after the retention period has expired if the person has retained the documents.

(c) Records required to be retained by this subsection (2) shall be legible and complete and may be retained in paper, photograph, microprocess, magnetic, mechanical, or electronic media, or by any process that accurately reproduces or forms a durable medium for the reproduction of a record.

(3) Conduct of examinations. (a) Upon determining that an examination should be conducted, the commissioner shall issue an examination warrant appointing one or more examiners to perform the examination and instructing the examiner as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the examiner's handbook adopted by the NAIC. The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

(b) Every licensee or person from whom information is sought, and its officers, directors, and agents, shall provide to the examiners timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets, and computer or other recordings relating to the property, assets, business, and affairs of the licensee being examined. The officers, directors, employees, and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of a licensee, by its officers, directors, employees, or agents, to submit to examination or to comply with any reasonable written request of the commissioner shall be grounds for suspension, refusal, or nonrenewal of any license or authority held by the licensee to engage in the viatical settlement business or other business subject to the commissioner's jurisdiction. Any proceedings for suspension, revocation, or refusal of any license or authority shall be conducted pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(c) The commissioner shall have the power to issue subpoenas, to administer oaths, and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the commissioner may petition a court of competent jurisdiction and, upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court.

(d) When making an examination under this part 6, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners. The reasonable cost of such examiners' services shall be borne by the licensee that is the subject of the examination.

(e) Nothing contained in this part 6 shall be construed to limit the commissioner's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(f) Nothing contained in this part 6 shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee workpapers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action that the commissioner may, in his or her sole discretion, deem appropriate.

(g) The licensee shall pay the charges incurred in the examination, including the expenses of the commissioner or the commissioner's designee and the expenses and compensation of the commissioner's examiners and assistants. If a licensee believes that the fees assessed are unreasonable in relation to the examination performed, the licensee may appeal the assessments to and seek judicial review by the district court in and for the city and county of Denver pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S. If no hearing is requested or, if after a hearing and appeal process, the licensee refuses or fails to pay, the commissioner or his designee shall promptly institute a civil action against the licensee to recover the expenses of examination.

(4) Examination reports. (a) Examination reports shall consist only of facts appearing upon the books, records, or other documents of the licensee, its agents, or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(b) No later than sixty days following completion of the examination, the examiner in charge shall file with the commissioner a verified written report of examination under oath. Upon receipt of the verified report, the commissioner shall transmit the report to the licensee examined, together with a notice that shall afford the licensee examined a reasonable opportunity of not more than thirty days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(c) Within thirty days after the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's workpapers, and enter an order:

(I) Adopting the examination report as filed or with modification or corrections. If the examination report reveals that the licensee is operating in violation of any law, rule, or prior order of the commissioner, the commissioner may order the licensee to take any action the commissioner considers necessary and appropriate to cure the violation.

(II) Rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation, or information and refiling; or

(III) Calling for an investigatory hearing with no less than twenty days' notice to the licensee for purposes of obtaining additional documentation, data, information, and testimony.

(d) All orders entered pursuant to this subsection (4) shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, the relevant examiner workpapers, and any written submissions or rebuttals. Any examination warrant issued pursuant to paragraph (a) of subsection (3) of this section shall be considered a final administrative decision, review of which may be sought in the district court in and for the city and county of Denver pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., and shall be served upon the licensee by certified mail together with a copy of the adopted examination report. Within thirty days after the issuance of the adopted report, the licensee shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(e) Hearings conducted pursuant to this section shall be subject to the following requirements:

(I) Any hearing conducted pursuant to this section by the commissioner or the commissioner's authorized representative shall be conducted as a nonadversarial, confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the commissioner's review of relevant workpapers or by the written submission or rebuttal of the licensee. Within twenty days after the conclusion of any hearing, the commissioner shall enter an order pursuant to subparagraph (I) of paragraph (c) of this subsection (4).

(II) The commissioner shall not appoint an examiner as an authorized representative to conduct the hearing. The hearing shall proceed expeditiously, with discovery by the licensee limited to the examiner's workpapers that tend to substantiate any assertions set forth in any written submission or rebuttal. The commissioner or the commissioner's representative may issue subpoenas for the attendance of any witnesses or the production of any documents considered relevant to the investigation, whether under the control of the commissioner, the company, or other persons. The documents produced shall be included in the record, and testimony taken by the commissioner or the commissioner's representative shall be under oath and preserved for the record. Nothing contained in this section shall require the commissioner to disclose any information or records that would indicate or show the existence or content of any investigation or activity of a criminal justice agency.

(III) The hearing shall proceed with the commissioner or the commissioner's representative posing questions to the persons subpoenaed. Thereafter, the licensee and the division may present testimony relevant to the investigation. Cross-examination may be conducted only by the commissioner or the commissioner's representative. The licensee and the commissioner shall be permitted to make closing statements and may be represented by counsel of their choice.

(f) If the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate any proceedings or actions provided by law.

(g) No provision of this part 6 shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, a preliminary examination report or its results, or any related matter to the insurance division of this or any other state or country, to law enforcement officials of this or any other state, or to any agency of the federal government at any time, subject to the written agreement of the recipient to hold such information confidential and to treat it in a manner consistent with this part 6.

(5) Confidentiality of examination information. (a) Names and individual identification data for all viators shall be considered private and confidential information and shall not be disclosed by the commissioner unless required by law.

(b) (I) Except as otherwise provided in this part 6, all examination reports, working papers, recorded information, and documents, and copies thereof, produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this part 6, or in the course of analysis or investigation by the commissioner of the financial condition or market conduct of a licensee, are:

(A) Confidential by law and privileged;

(B) Not subject to article 72 of title 24, C.R.S.;

(C) Not subject to subpoena; and

(D) Not subject to discovery or admissible in evidence in any private civil action.

(II) The commissioner is authorized to use the documents, materials, or other information described in subparagraph (I) of this paragraph (b) in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

(III) For the purposes of this paragraph (b), "this part 6" includes the law of another state or jurisdiction that is substantially similar to this part 6.

(c) Documents, materials, or other information, including, but not limited to, all working papers and copies thereof in the possession or control of the NAIC and its affiliates and subsidiaries are:

(I) Confidential by law and privileged;

(II) Not subject to subpoena; and

(III) Not subject to discovery or admissible in evidence in any private civil action if they are:

(A) Created, produced, or obtained by or disclosed to the NAIC and its affiliates and subsidiaries in the course of assisting an examination made under this part 6, or assisting the commissioner in the analysis or investigation of the financial condition or market conduct of a licensee; or

(B) Disclosed to the NAIC or its affiliates and subsidiaries under paragraph (d) of this subsection (5) by the commissioner.

(d) The commissioner or any person that received the documents, material, or other information while acting under the authority of the commissioner, including the NAIC and its affiliates and subsidiaries, is permitted to testify in any private civil action concerning any confidential documents, materials, or information subject to paragraph (a) of this subsection (5).

(e) In order to assist in the performance of the commissioner's duties, the commissioner:

(I) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to paragraph (a) of this subsection (5), with other state, federal, and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities if the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication, or other information;

(II) May receive documents, materials, communications, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(III) May enter into agreements governing the sharing and use of information consistent with this subsection (5).

(f) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in paragraph (e) of this subsection (5).

(g) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection (5) shall be available and enforced in any proceeding in, and in any court of, this state.

(h) Nothing contained in this part 6 shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, a preliminary examination report or its results, or any related matter to the commissioner of any other state or country, to law enforcement officials of this or any other state or agency of the federal government at any time, or to the NAIC, if the person receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this part 6.

(i) Nothing in this part 6 shall immunize a party who discloses information to the commissioner from disclosing that information pursuant to an independent inquiry or restrict the admissibility of such independently obtained information.

(6) Conflict of interest. (a) An examiner may not be appointed by the commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of, or owns a pecuniary interest in, any person subject to examination under this part 6. This section shall not be construed to automatically preclude an examiner from being:

(I) A viator;

(II) An insured in a viaticated policy; or

(III) A beneficiary in an insurance policy that is proposed to be the subject of a viatical settlement contract.

(b) Notwithstanding any provision of paragraph (a) of this subsection (6) to the contrary, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under provisions of this part 6.

(7) Cost of examinations. The expenses incurred in conducting any examination shall be paid by the licensee or applicant.

(8) Immunity from liability. (a) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives, or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this part 6.

(b) No cause of action shall arise from, nor shall any liability be imposed against any person for, the act of communicating or delivering information or data to the commissioner, the commissioner's authorized representative, or an examiner pursuant to an examination made under this part 6, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This paragraph (b) does not abrogate or modify in any way any common law or statutory privilege or immunity enjoyed by any person identified in paragraph (a) of this subsection (8).

(c) A person identified in paragraph (a) or (b) of this subsection (8) shall be entitled to an award of attorney fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this part 6, and the party bringing the action was not substantially justified in doing so. For purposes of this paragraph (c), a proceeding is substantially justified if it had a reasonable basis in law or fact at the time that it was initiated.

(9) Investigative authority of the commissioner. The commissioner may investigate suspected fraudulent viatical settlement acts and persons engaged in the business of viatical settlements.



§ 10-7-608. Disclosures

(1) With each application for a viatical settlement contract, a viatical settlement provider or life insurance producer shall provide the viator with at least the following information, in a separate document signed by the viator and the viatical settlement provider or life insurance producer, no later than the time the application for the viatical settlement contract is signed by all parties:

(a) That there exist possible alternatives to a viatical settlement contract, including any accelerated death benefits or policy loans offered under the viator's life insurance policy;

(b) That some or all of the proceeds of the viatical settlement contract may be taxable under federal income tax and state franchise and income taxes, and assistance may be sought from a professional tax advisor;

(c) That proceeds of the viatical settlement contract may be subject to the claims of creditors;

(d) That receipt of the proceeds of a viatical settlement contract may adversely affect the viator's eligibility for medicaid or other government benefits or entitlements, and advice may be obtained from the appropriate government agencies;

(e) That the viator has the right to rescind a viatical settlement contract before the earlier of thirty calendar days after the date upon which the viatical settlement contract is executed by all parties or fifteen calendar days after the receipt of the viatical settlement proceeds by the viator. Rescission, if exercised by the viator, is effective only if both notice of the rescission is given and repayment of all proceeds and any premiums, loans, and loan interest to the viatical settlement provider is made within forty-five days after the end of the rescission period. If the insured dies during the rescission period, the viatical settlement contract is deemed to have been rescinded, subject to repayment of all viatical settlement proceeds and any premiums, loans, and loan interest being made to the viatical settlement provider within the rescission period.

(f) That funds must be sent to the viator within three business days after the viatical settlement provider has received the insurer's or group administrator's acknowledgment that ownership of the viaticated policy has been transferred and the beneficiary has been designated;

(g) That entering into a viatical settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy, to be forfeited by the viator, and that the viator may seek assistance from an independent financial adviser;

(h) The following statement: "All medical, financial, or personal information solicited or obtained by a viatical settlement provider or a life insurance producer about an insured, including the insured's identity or the identity of family members, a spouse, or a significant other, may be disclosed as necessary to effect the viatical settlement contract between the viator and the viatical settlement provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years."

(i) That the insured may be contacted by either the viatical settlement provider or its authorized representative for the purpose of determining the insured's health status. This contact is limited to once every three months if the insured has a life expectancy of more than one year, and no more than once each month if the insured has a life expectancy of one year or less.

(2) In addition to the information described in subsection (1) of this section, the disclosure to a viator shall include distribution of a brochure, approved by the commissioner, describing the process of viatical settlements.

(3) No later than the date the viatical settlement contract is signed by all parties, the viatical settlement provider shall provide the viator with at least the following information, displayed conspicuously in the viatical settlement contract or in a separate document signed by the viator and the viatical settlement provider:

(a) The affiliation, if any, between the viatical settlement provider and the issuer of the insurance policy to be acquired pursuant to the viatical settlement contract;

(b) The name, address, and telephone number of the viatical settlement provider;

(c) If a policy to be acquired pursuant to a viatical settlement contract has been issued as a joint policy or involves family riders or any coverage of a life other than the insured under the policy to be acquired pursuant to a viatical settlement contract, the viator shall be informed of the possible loss of coverage on the other lives under the policy and advised to consult with his or her insurance producer or the insurer issuing the policy for advice on the proposed viatical settlement contract;

(d) The dollar amount of the current death benefit payable to the viatical settlement provider under the policy. If known, the viatical settlement provider shall also disclose the availability of additional guaranteed insurance benefits, the dollar amount of accidental death and dismemberment benefits under the policy or certificate, and the viatical settlement provider's interest in those benefits.

(e) The name, business address, and telephone number of the independent third-party escrow agent, and the fact that the viator may inspect or receive copies of the relevant escrow or trust agreements or documents.

(4) If the viatical settlement provider transfers ownership or changes the beneficiary of the policy, the viatical settlement provider shall communicate the change in ownership or beneficiary to the insured within twenty days after the change.



§ 10-7-609. General requirements

(1) (a) A viatical settlement provider entering into a viatical settlement contract shall first obtain:

(I) If the viator is the insured, a written statement from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a viatical settlement contract; and

(II) A document in which the insured consents to the release of his or her medical records to a viatical settlement provider or insurance producer and, if the policy was issued less than two years after the date of application for a viatical settlement contract, to the insurance company that issued the policy.

(b) The insurer shall respond to a request for verification of coverage submitted by a viatical settlement provider or life insurance producer not later than thirty calendar days after the date the request is postmarked. The request for verification of coverage shall be made on a form approved by the commissioner. The insurer shall complete and issue the verification of coverage or indicate in which respects it is unable to respond.

(c) Before or at the time of execution of the viatical settlement contract, the viatical settlement provider shall obtain a witnessed document in which the viator consents to the viatical settlement contract, represents that the viator has a full and complete understanding of the viatical settlement contract, acknowledges that the viator has a full and complete understanding of the benefits of the policy, acknowledges that the viator is entering into the viatical settlement contract freely and voluntarily, and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness or condition was diagnosed after the policy was issued.

(d) If a life insurance producer performs any of the activities required of the viatical settlement provider by this subsection (1), the viatical settlement provider is deemed to have fulfilled the requirements of this section.

(2) Medical information solicited or obtained by a licensee is subject to the applicable provisions of state law relating to confidentiality of medical or protected health information.

(3) A viatical settlement contract entered into in this state shall provide the viator with an unconditional right to rescind the contract before the earlier of thirty calendar days after the date when the viatical settlement contract is executed by all parties or fifteen calendar days after the receipt of the viatical settlement proceeds by the viator. Rescission, if exercised by the viator, is effective only if both notice of the rescission is given and repayment of all proceeds and any premiums, loans, and loan interest to the viatical settlement provider is made within the rescission period. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded if repayment of all viatical settlement proceeds and any premiums, loans, and loan interest to the viatical settlement provider is made within forty-five days after the end of the rescission period.

(4) The viatical settlement provider shall instruct the viator to send the executed documents required to effect the change in ownership, assignment, or beneficiary directly to an independent escrow agent. If the viator erroneously provides the documents directly to the viatical settlement provider, the viatical settlement provider shall immediately notify the escrow agent and shall pay or transfer the proceeds of the viatical settlement contract into an escrow or trust account maintained in a state or federally chartered financial institution whose deposits are insured by the federal deposit insurance corporation within three business days after the date the escrow agent receives the documents, or after the date the viatical settlement provider receives the documents. Upon payment of the viatical settlement proceeds into the escrow account, the escrow agent shall deliver the original change in ownership, assignment, or beneficiary forms to the viatical settlement provider or related provider trust. Upon the escrow agent's receipt of the acknowledgment of the properly completed transfer of ownership, assignment, or designation of beneficiary from the insurance company, the escrow agent shall pay the viatical settlement proceeds to the viator.

(5) Failure to tender consideration to the viator for the viatical settlement contract within the time required renders the viatical settlement contract voidable by the viator for lack of consideration until consideration is tendered to and accepted by the viator.

(6) A contact with the insured, for the purpose of determining the health status of the insured by the viatical settlement provider after the viatical settlement contract has been executed, may be made only by the licensed viatical settlement provider or its authorized representatives and is limited to once every three months for insureds with a life expectancy of more than one year, and not more than once each month for insureds with a life expectancy of one year or less. The viatical settlement provider shall explain the procedure for these contacts at the time of entry into the viatical settlement contract. The limitations provided for in this subsection (6) do not apply to a contact with an insured for reasons other than determining the insured's health status. A viatical settlement provider is responsible for the actions of his or her authorized representatives.



§ 10-7-610. Limited purchase in incontestability period

(1) It is a violation of this part 6 for a person to enter into a viatical settlement contract within a two-year period commencing with the date of issuance of the policy unless the viator certifies to the viatical settlement provider that one or more of the following conditions has been met within the two-year period:

(a) The policy was issued upon the viator's exercise of conversion rights arising out of a group or individual policy, if the total of the time covered under the conversion policy plus the time covered under the prior policy is at least twenty-four months. The time covered under a group policy shall be calculated without regard to a change in insurance carriers if the coverage has been continuous and under the same group sponsorship.

(b) The viator submits independent evidence to the viatical settlement provider that one or more of the following conditions has been met within the two-year period:

(I) The viator or insured is terminally or chronically ill; or

(II) The viator or insured disposes of his or her ownership interests in a closely held corporation pursuant to the terms of a buyout or other similar agreement in effect at the time the insurance policy was initially issued.

(2) Copies of the independent evidence described in paragraph (b) of subsection (1) of this section and documents required must be submitted to the insurer when the viatical settlement provider submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the viatical settlement provider that the copies are true and correct copies of the documents received by the viatical settlement provider.

(3) If the viatical settlement provider submits to the insurer a copy of independent evidence provided for in paragraph (b) of subsection (1) of this section when the viatical settlement provider submits a request to the insurer to effect the transfer of the policy to the viatical settlement provider, the copy is deemed to conclusively establish that the viatical settlement contract satisfies the requirements of this section and the insurer shall respond timely to the request.



§ 10-7-611. Advertising - legislative intent

(1) It is the intent of the general assembly that the purpose of this section is to provide a prospective viator with clear and unambiguous statements in the advertisement of a viatical settlement contract and to assure the clear, truthful, and adequate disclosure of the benefits, risks, limitations, and exclusions of a viatical settlement contract. This purpose is to be accomplished by the establishment of guidelines and standards of permissible and impermissible conduct in the advertising of a viatical settlement contract to assure that a product description is presented in a manner that prevents unfair, deceptive, or misleading advertising and is conducive to accurate presentation and description of a viatical settlement contract through the advertising media and material used by a licensee.

(2) This section applies to an advertising of a viatical settlement contract or a related product or service intended for dissemination in this state, including internet advertising viewed by a person located in this state. Where disclosure requirements are established pursuant to federal regulation, this section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

(3) Each viatical settlement licensee shall establish and at all times maintain a system of control over the content, form, and method of dissemination of an advertisement of its contracts, products, and services. An advertisement, regardless of by whom written, created, designed, or presented, is the responsibility of the licensee, as well as of the individual who created or presented the advertisement. A system of control by the licensee shall include regular notification, at least once a year, to agents and others authorized to disseminate advertisements, of the requirements and procedures for approval before the use of an advertisement not furnished by the licensee.

(4) An advertisement shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a viatical settlement contract shall be sufficiently complete and clear so as to avoid deception. It may not have the capacity or tendency to mislead or deceive. Whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the commissioner from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

(5) (a) The information required to be disclosed pursuant to the provisions of this section may not be minimized, rendered obscure, or presented in an ambiguous fashion or intermingled with the text of the advertisement so as to be confusing or misleading.

(b) An advertisement may not omit material information or use words, phrases, statements, references, or illustrations if the omission or use has the capacity, tendency, or effect of misleading or deceiving the public as to the nature or extent of any benefit, loss covered, or state or federal tax consequence. The fact that the viatical settlement contract offered is made available for inspection before consummation of the sale, or that an offer is made to refund the payment if the viator is not satisfied, or that the viatical settlement contract includes a "free look" period that satisfies or exceeds legal requirements, does not remedy misleading statements.

(c) An advertisement may not use the name or title of a life insurance company or a life insurance policy unless the advertisement has been approved in writing by the insurer.

(d) An advertisement may not state or imply that interest charged on an accelerated death benefit or a policy loan is unfair, inequitable, or in any manner an incorrect or improper practice.

(e) The words "free", "no cost", "without cost", "no additional cost", or "at no extra cost", or words of similar import may not be used with respect to a benefit or service unless true. An advertisement may specify the charge for a benefit or service or may state that a charge is included in the payment or use other appropriate language.

(f) (I) Any testimonial, appraisal, or analysis used in an advertisement shall:

(A) Be genuine;

(B) Represent the current opinion of the author;

(C) Be applicable to the viatical settlement contract, product, or service advertised, if any; and

(D) Be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective viators as to the nature or scope of any testimonial, appraisal, analysis, or endorsement.

(II) In using any testimonial, appraisal, or analysis, the viatical settlement licensee makes as its own all the statements contained in them, and the statements are subject to all the provisions of this section.

(III) If the individual making a testimonial, appraisal, analysis, or endorsement has a financial interest in the viatical settlement provider or related entity as a stockholder, director, officer, employee, or otherwise, or receives a benefit, directly or indirectly, other than required union scale wages, that fact must be disclosed prominently in the advertisement.

(IV) An advertisement may not state or imply that a viatical settlement contract, benefit, or service has been approved or endorsed by a group of individuals, society, association, or other organization unless that is the fact and unless any relationship between an organization and the licensee is disclosed. If the entity making the endorsement or testimonial is owned, controlled, or managed by the licensee or receives payment or other consideration from the licensee for making an endorsement or testimonial, that fact must be disclosed in the advertisement.

(V) If an endorsement refers to benefits received under a viatical settlement contract, all pertinent information shall be retained for a period of five years after its use.

(VI) An advertisement may not contain statistical information unless it accurately reflects recent and relevant facts. The source of all statistics used in an advertisement shall be identified.

(VII) An advertisement may not disparage insurers, viatical settlement providers, insurance producers, policies, services, or methods of marketing.

(VIII) The name of the viatical settlement licensee shall be identified clearly in all advertisements about the licensee or its viatical settlement contract, products, or services, and if any specific viatical settlement contract is advertised, the viatical settlement contract must be identified either by form number or some other appropriate description. If an application is part of the advertisement, the name of the viatical settlement provider shall be shown on the application.

(IX) An advertisement may not use a trade name, group designation, name of the parent company of a licensee, name of a particular division of the licensee, service mark, slogan, symbol, or other device or reference without disclosing the name of the licensee if the advertisement has the capacity or tendency to mislead or deceive as to the true identity of the licensee or to create the impression that a company other than the licensee has any responsibility for the financial obligation under a viatical settlement contract.

(X) An advertisement may not use any combination of words, symbols, or physical materials that by their content, phraseology, shape, color, or other characteristics are so similar to a combination of words, symbols, or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective viators into believing that the solicitation is in some manner connected with a government program or agency.

(XI) An advertisement may state that a licensee is licensed in the state where the advertisement appears if it does not exaggerate that fact or suggest or imply that a competing licensee may not be so licensed. The advertisement may ask the audience to consult the licensee's website or contact that state's division of insurance to find out if that state requires licensing and, if so, whether the licensee or any other company is licensed.

(XII) An advertisement may not create the impression that the viatical settlement provider or its financial condition or status; the payment of its claims; or the merits, desirability, or advisability of its viatical settlement contracts are recommended or endorsed by any government entity.

(XIII) The name of the actual licensee shall be stated in all of its advertisements. An advertisement may not use a trade name, group designation, name of any affiliate or controlling entity of the licensee, service mark, slogan, symbol, or other device in a manner that has the capacity or tendency to mislead or deceive as to the true identity of the actual licensee or create the false impression that an affiliate or controlling entity has any responsibility for the financial obligation of the licensee.

(XIV) An advertisement may not, directly or indirectly, create the impression that any division or agency of the state or of the United States government endorses, approves, or favors:

(A) A licensee or its business practices or methods of operation;

(B) The merits, desirability, or advisability of a viatical settlement contract;

(C) Any viatical settlement contract; or

(D) Any policy or life insurance company.

(XV) If the advertiser emphasizes the speed with which the viatical settlement contract occurs, the advertising must disclose the average time frame, from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.

(XVI) If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose the average purchase price as a percent of face value obtained by viators contracting with the licensee during the past six months.



§ 10-7-612. Fraudulent acts

(1) (a) A person shall not commit a fraudulent viatical settlement act.

(b) A person shall not knowingly or intentionally interfere with the enforcement of the provisions of this part 6 or investigations of suspected or actual violations of this part 6.

(c) A person in the business of viatical settlements shall not knowingly or intentionally permit a person convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlements.

(2) (a) A viatical settlement contract and an application for a viatical settlement contract, regardless of the form of transmission, shall contain the following statement or a substantially similar statement: "Any person who knowingly presents false information in an application for insurance or viatical settlement contract is guilty of a crime and, upon conviction, may be subject to fines or confinement in prison, or both."

(b) The lack of a statement as provided for in paragraph (a) of this subsection (2) does not constitute a defense in any prosecution for a fraudulent viatical settlement act.

(3) (a) A person engaged in the business of viatical settlements having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be, or has been committed shall provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(b) Another person having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be, or has been committed may provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(4) (a) No civil liability shall be imposed upon, and no cause of action shall arise from the otherwise lawful conduct of, a person who furnishes information concerning suspected, anticipated, or completed fraudulent viatical settlement acts, or suspected or completed fraudulent insurance acts, if the information is provided to or received from:

(I) The commissioner or the commissioner's employees, agents, or representatives;

(II) Federal, state, or local law enforcement or regulatory officials or their employees, agents, or representatives;

(III) A person involved in the prevention and detection of fraudulent viatical settlement acts or that person's agents, employees, or representatives;

(IV) The NAIC, the national association of securities dealers, or the North American securities administrators association, or their employees, agents, or representatives, or another regulatory body overseeing life insurance or viatical settlement contracts; or

(V) The insurer that issued the policy covering the life of the insured.

(b) Paragraph (a) of this subsection (4) does not apply to a statement made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent viatical settlement act or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that paragraph (a) of this subsection (4) does not apply because the person filing the report or furnishing the information did so with actual malice.

(c) A person identified in paragraph (a) of this subsection (4) is entitled to an award of attorney fees and costs if the person is the prevailing party in a civil cause of action for libel, slander, or another relevant tort arising out of activities in carrying out the provisions of this part 6 and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is substantially justified if it had a reasonable basis in law or fact at the time that it was initiated.

(d) This section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in paragraph (a) of this subsection (4).

(e) Paragraph (a) of this subsection (4) does not apply to a person's furnishing information concerning the person's own suspected, anticipated, or completed fraudulent viatical settlement acts or suspected, anticipated, or completed fraudulent insurance acts.

(5) (a) The documents and evidence provided pursuant to subsection (4) of this section or obtained by the commissioner in an investigation of suspected or actual fraudulent viatical settlement acts are privileged and confidential, are not a public record, and are not subject to discovery or subpoena in a civil or criminal action.

(b) Paragraph (a) of this subsection (5) does not prohibit release by the commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent viatical settlement acts:

(I) In administrative or judicial proceedings to enforce laws administered by the commissioner;

(II) To federal, state, or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent viatical settlement acts, or to the NAIC; or

(III) At the discretion of the commissioner, to a person in the business of viatical settlements that is aggrieved by a fraudulent viatical settlement act.

(c) Release of documents and evidence pursuant to paragraph (b) of this subsection (5) does not abrogate or modify the privilege granted in paragraph (a) of this subsection (5).

(6) This part 6 does not:

(a) Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine, and prosecute suspected violations of law;

(b) Prevent or prohibit a person from voluntarily disclosing information concerning fraudulent viatical settlement acts to a law enforcement or regulatory agency other than the division; or

(c) Limit the powers granted elsewhere by the laws of this state to the commissioner or to an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

(7) (a) A viatical settlement provider shall adopt anti-fraud initiatives reasonably calculated to detect, assist in the prosecution of, and prevent fraudulent viatical settlement acts. The commissioner may order or, if a licensee requests, may grant modifications of the following initiatives as necessary to ensure an effective anti-fraud program. The modifications may be more or less restrictive than the initiatives if the modifications may reasonably be expected to accomplish the purpose of this section. Anti-fraud initiatives include:

(I) Fraud investigators, who may be viatical settlement providers or employees or independent contractors of those viatical settlement providers; and

(II) An anti-fraud plan that is submitted to the commissioner. The anti-fraud plan shall include, but not be limited to:

(A) A chart outlining the organizational arrangement of the anti-fraud personnel who are responsible for the investigation and reporting of possible fraudulent viatical settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications; and

(B) A description of the procedures for detecting and investigating possible fraudulent viatical settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications, a description of the procedures for reporting possible fraudulent viatical settlement acts to the commissioner, and a description of the plan for anti-fraud education and training of underwriters and other personnel.

(b) Anti-fraud plans submitted to the commissioner are privileged and confidential, are not public records pursuant to article 72 of title 24, C.R.S., and are not subject to discovery or subpoena in a civil or criminal action.



§ 10-7-613. Penalties

(1) In addition to the penalties and other enforcement provisions of this part 6, if a person violates the provisions of this part 6 or any rule implementing this part 6, the commissioner may seek an injunction in a court of competent jurisdiction and may apply for temporary and permanent orders as the commissioner determines are necessary to restrain the person from committing the violation.

(2) A person damaged by the acts of a person in violation of this part 6 may bring a civil action against the person committing the violation in a court of competent jurisdiction.

(3) The commissioner may issue a cease-and-desist order to a person who violates any provision of this part 6 or of any rule or order promulgated by, or written agreement entered into with, the commissioner pursuant to this part 6.

(4) When the commissioner finds that an activity in violation of this part 6 presents an immediate danger to the public that requires an immediate final order, the commissioner may issue an emergency cease-and-desist order reciting with particularity the facts underlying the findings. The emergency cease-and-desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for ninety days. If the commissioner begins nonemergency cease-and-desist proceedings, the emergency cease-and-desist order remains effective absent an order by a court of competent jurisdiction pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(5) In addition to the penalties and other enforcement provisions of this part 6, a person who violates this part 6 is subject to civil penalties of up to ten thousand dollars for each violation pursuant to an order of the commissioner. The commissioner's order may require a person found to be in violation of this part 6 to make restitution to a person aggrieved by violations of this part 6.

(6) (a) A person who violates a provision of this part 6 after the commissioner has issued a cease-and-desist order to the person commits a class 2 misdemeanor and, upon conviction, shall pay restitution to a person aggrieved by the violation. Restitution shall be ordered in addition to a fine or imprisonment, but not instead of a fine or imprisonment.

(b) A person who violates paragraph (a) of this subsection (6), upon conviction, shall be sentenced based on the greater of the value of property, services, or other benefits wrongfully obtained or attempted to be obtained, or the aggregate economic loss suffered by any person as a result of the violation. A person shall be fined not more than:

(I) One hundred thousand dollars or imprisoned for not more than twelve months, or both, if the value of the viatical settlement contract is more than thirty-five thousand dollars;

(II) Twenty thousand dollars or imprisoned for not more than nine months, or both, if the value of the viatical settlement contract is more than two thousand five hundred dollars but not more than thirty-five thousand dollars;

(III) Ten thousand dollars or imprisoned for not more than six months, or both, if the value of the viatical settlement contract is more than five hundred dollars but not more than two thousand five hundred dollars; or

(IV) Three thousand dollars or imprisoned for not more than three months, or both, if the value of the viatical settlement contract is five hundred dollars or less.

(c) In a prosecution under paragraph (a) of this subsection (6), the value of a viatical settlement contract within a six-month period may be aggregated and the defendant charged accordingly in applying the provisions of this section. If two or more offenses are committed by the same person in two or more counties, the accused may be prosecuted in a county in which one of the offenses was committed for all of the offenses aggregated as provided by this section. The statutory limitation period does not begin to run until the insurance company or law enforcement agency is aware of the fraud, but the prosecution may not be commenced later than seven years after the act has occurred.



§ 10-7-614. Unfair trade practices

A violation of this part 6 shall constitute an unfair trade practice pursuant to part 11 of article 3 of this title and be subject to the penalties contained in such part 11.



§ 10-7-615. Rules

(1) The commissioner may:

(a) Promulgate rules implementing this part 6;

(b) Establish standards for evaluating the reasonableness of payments under a viatical settlement contract for a person who is terminally or chronically ill. This authority includes, but is not limited to, regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise, or bequest of a benefit under a policy. If the insured is not terminally or chronically ill, a viatical settlement provider shall pay an amount greater than the cash surrender value or accelerated death benefit then available.

(c) Establish appropriate licensing requirements, fees, and standards for continued licensure for a viatical settlement provider and a fee for life insurance producers;

(d) Require a bond or other mechanism for financial accountability for a viatical settlement provider; and

(e) Adopt rules governing the relationship and responsibilities of an insurer and a viatical settlement provider, a life insurance producer, and others in the business of viatical settlements during the period of consideration or effectuation of a viatical settlement contract.



§ 10-7-616. No preemption - Colorado Securities Act - authority of division of securities

Nothing in this part 6 preempts or otherwise limits the provisions of the "Colorado Securities Act", article 51 of title 11, C.R.S., or any rules, orders, policy statements, notices, bulletins, or other interpretations issued by or through the commissioner of securities or the commissioner of securities' designee acting pursuant to the "Colorado Securities Act". Compliance with this part 6 does not constitute compliance with any applicable provision of the "Colorado Securities Act" or any rules, orders, policy statements, notices, bulletins, or other interpretations issued by or through the commissioner of securities or the commissioner of securities' designee acting pursuant to the "Colorado Securities Act".



§ 10-7-617. Application

A viatical settlement provider lawfully transacting business in this state may continue to do so pending approval or disapproval of the person's application for a license as long as the application is filed with the commissioner not later than thirty days after publication by the commissioner of an application form for licensure of viatical settlement providers. If the publication of the application form is prior to January 1, 2006, the filing of the application shall not be later than thirty days after January 1, 2006.



§ 10-7-618. Continuation of business

Notwithstanding any provision of this part 6 to the contrary, a person who has lawfully negotiated viatical settlement contracts between a viator and one or more viatical settlement providers for at least one year immediately prior to January 1, 2006, may continue to negotiate viatical settlements in this state for a period of one year from January 1, 2006, if such person registers with the commissioner on a form prescribed by the commissioner. Such registration form shall be published by the commissioner not later than thirty days after January 1, 2006, and shall require a person registering to evidence that he or she has lawfully negotiated viatical settlement contracts. The form shall also include an acknowledgment by such person that he or she will operate in accordance with and comply with this part 6.



§ 10-7-619. Viatical settlements cash fund - created

All direct and indirect expenditures of the commissioner and the division in administering this part 6 shall be paid from the viatical settlements cash fund, which fund is hereby created in the state treasury. All fees collected pursuant to this part 6 shall be transmitted to the state treasurer, who shall credit them to the viatical settlements cash fund. All moneys credited to the viatical settlements cash fund shall be used as provided in this section, shall not be deposited in or transferred to the general fund of this state or to any other fund, and shall be subject to annual appropriation by the general assembly for the purpose of defraying the expenses of the commissioner and the division in administering this part 6. All interest derived from the deposit and investment of moneys in the viatical settlements cash fund shall be credited to the viatical settlements cash fund.



§ 10-7-620. Severability

If any provision of this part 6 is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining provisions of this part 6, and to this end the provisions of this part 6 are expressly declared to be severable.






Part 7 - Insurable Interest Act

§ 10-7-701. Short title

This part 7 shall be known and may be cited as the "Insurable Interest Act".



§ 10-7-702. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Business entity" means a legal entity, including a joint venture, partnership, corporation, limited liability company, or business trust.

(2) "Person" means any natural person, business entity, association, or trust.

(3) "Policy" means an individual or group policy, group certificate, contract, or arrangement of life insurance affecting the rights of a resident of this state or bearing a reasonable relation to this state, regardless of whether delivered or issued for delivery in this state.

(4) "Settlor" means a person who executes a trust instrument, including a person for whom a fiduciary or agent is acting.

(5) "Stranger originated life insurance" means an act, practice, or arrangement to initiate a life insurance policy for the benefit of a third-party investor who, at the time of policy origination, has no insurable interest in the insured. Stranger originated life insurance practices include cases in which life insurance is purchased with resources or guarantees from or through a person or entity who, at the time of inception, could not lawfully initiate the policy themselves and where, at the time of inception, there is an arrangement or agreement, whether verbal or written, to directly or indirectly transfer the ownership of the policy or the policy benefits to a third party. Trusts that are created to give the appearance of insurable interest and are used to initiate policies for investors violate insurable interest laws and the prohibition on wagering on life. "Stranger originated life insurance" does not include lawful viatical settlement contracts as permitted by part 6 of this article, provided that such contracts are not for the purpose of evading regulation under this article.



§ 10-7-703. Insurance on the life of another

A person shall not procure or cause to be procured or effected a policy upon the life of another individual unless the benefits under the policy are payable to the insured, to the personal representative of the insured's estate, or to a person having, at the time the policy is issued, an insurable interest in the individual insured.



§ 10-7-704. Insurable interest

(1) An insurable interest, with reference to insurance on the life of another, exists only as follows:

(a) An individual has an insurable interest in the life of another person in whom the individual has a substantial interest engendered by love and affection in the continuation of the life of the insured and who are:

(I) Related within the fifth degree or closer, as measured by the civil law system of determining degrees of relation, either by blood or marriage to the insured;

(II) Stepchildren of the insured or their descendants; or

(III) Individuals who are designated as beneficiaries of insurance policies for life insurance coverage on the life of the insured under a designated beneficiary agreement executed pursuant to article 22 of title 15, C.R.S.;

(b) An individual has an insurable interest in the life of another person if such individual has a lawful and substantial interest in the continued life of the insured, as distinguished from an interest that would arise only from, or would be enhanced in value by, the death of the individual insured;

(c) An individual party to a contract for the purchase or sale of an interest in a business entity has an insurable interest in the life of each other individual party to the contract, but only for the purpose of carrying out the intent and purpose of the contract;

(d) A trustee of a trust has an insurable interest in the life of an insured under a life insurance policy as provided in section 15-16-501, C.R.S.;

(e) A guardian, trustee, or other fiduciary, acting in a fiduciary capacity, has an insurable interest in the life of any person for whose benefit the fiduciary holds property and in the life of any other individual in whose life the person has an insurable interest so long as the life insurance proceeds are used primarily for the benefit of persons having an insurable interest in the life of the insured;

(f) An organization described in section 170 (c) of the federal "Internal Revenue Code of 1986", as amended, has an insurable interest in the life of any person who consents in writing to the organization's ownership or purchase of that insurance pursuant to section 10-7-115;

(g) A trustee, sponsor, or custodian of assets held in any plan governed by the "Employee Retirement Income Security Act of 1974", 29 U.S.C. sec. 1001 et seq., or in any other retirement or employee benefit plan, has an insurable interest in the life of any participant in the plan, but only if consent is obtained in writing from the participant before the insurance is purchased. An employer, trustee, sponsor, or custodian may not retaliate or take adverse action against a participant who does not consent to the issuance of insurance on the participant's life.

(h) A business entity has an insurable interest in the life of any of the owners, directors, officers, partners, or managers of the business entity or any affiliate or subsidiary of the business entity, or key employees or key persons of the business entity, affiliate, or subsidiary, but only if consent is obtained in writing from the key employees or key persons before the insurance is purchased. The business entity, affiliate, or subsidiary may not retaliate or take adverse action against any key employee or key person who does not consent to the issuance of insurance on the key employee or key person's life. For purposes of this paragraph (h), "key employee" or "key person" means an individual whose position or compensation is described in section 101 (j)(2)(A)(ii) of the federal "Internal Revenue Code of 1986", as amended.

(i) A financial institution or other person to whom a debt is owed, whether for the purposes of premium financing or otherwise, has an insurable interest in the life of the borrower or any of the owners, directors, officers, partners, or managers of the borrower; key employees, guarantors, or key persons of the borrower; or any of the foregoing of an affiliate or a guarantor of the borrower, but only if consent is obtained in writing from such persons before the insurance is purchased; except that such insurable interest is limited to the amount of the debt owed plus reasonable interest and service charges. The proceeds payable upon the death of an insured in excess of the total outstanding debt owed shall be paid to the estate of the individual insured.



§ 10-7-705. Insured's own life

An individual has an insurable interest in the individual's own life, and an individual of competent legal capacity who procures or effects a policy on the individual's own life may designate any person as the beneficiary and, unless the individual elects an irrevocable beneficiary designation, change the beneficiary at any time thereafter.



§ 10-7-706. Reliance on statements

An insurer is entitled to rely upon all reasonable statements, declarations, and representations made by an applicant for life insurance relative to the existence of an insurable interest. No insurer incurs legal liability, except as set forth in the policy, by virtue of untrue statements, declarations, or representations relied upon in good faith by the insurer.



§ 10-7-707. Consent of insured

(1) A policy upon the life of an individual, other than a policy of noncontributory group life insurance, shall not be effected unless, at or before the time the policy is effectuated, the individual insured, having legal capacity to contract, applies for or consents in writing to the policy and its terms. Consent may be given by another person in the following cases:

(a) A spouse may consent to insurance on the other spouse;

(b) A parent or a person having legal custody of a minor may consent to the issuance of a policy on a dependent child;

(c) A court-appointed guardian of a person may consent to the issuance of a policy on the person under guardianship;

(d) A court-appointed conservator of a person's estate may consent to the issuance of a policy on the person whose estate is under conservatorship;

(e) An attorney-in-fact may consent to the issuance of a policy on the person that appointed the attorney-in-fact for the limited purpose of replacing one or more policies with one or more new policies if, as the result of the replacement, the aggregate amount of life insurance on the person remains the same or decreases;

(f) A trustee of a revocable trust may consent to the issuance of a policy on the life of a settlor of the trust; and

(g) A court of general jurisdiction may give consent to the issuance of a policy upon a showing of facts that the court considers sufficient to justify the issuance of the policy.



§ 10-7-708. Prohibited practices

(1) It is unlawful for any person to procure, or cause to be procured or effected, a policy in violation of section 10-7-703. Such conduct is an unfair or deceptive act or practice pursuant to section 10-3-1104.

(2) It is unlawful for any person to engage in stranger originated life insurance or otherwise wager on life. Such conduct is an unfair or deceptive practice pursuant to section 10-3-1104.



§ 10-7-709. Actions to recover death benefits

If the beneficiary, assignee, or other payee received the death benefits under a life insurance policy procured or effected in violation of this article, the personal representative of the insured's estate or other lawfully acting agent may maintain an action to recover the death benefits from the person receiving them.



§ 10-7-710. Legitimate insurance transactions

(1) Except where a life insurance policy is procured or effected in violation of section 10-7-708, nothing in this article prevents:

(a) An owner of a policy, whether or not the owner of the policy is also the subject of the insurance, from entering into a viatical settlement contract;

(b) Any person from soliciting a person to enter into a viatical settlement contract; or

(c) An owner or beneficiary from enforcing the payment of all benefits and proceeds of the policy obtained under a viatical settlement contract.












Covercolorado

Article 8 - Covercolorado

Part 1 - General



Part 2 - State Employees' and Officials' Group Insurance



Part 3 - Required Health Insurance Benefits for Alcoholism Treatment



Part 4 - Required Health Insurance Benefits for Home Health Services and Hospice Care



Part 5 - Covercolorado



Part 6 - Small Employer Health Insurance Availability Program Act









Franchise Insurance

Article 9 - Franchise Insurance






Credit Insurance

Article 10 - Credit Insurance

§ 10-10-101. Short title

This article shall be known and may be cited as the "Credit Insurance Act".



§ 10-10-102. Legislative declaration

The purpose of this article is to promote the public welfare by regulating credit insurance. Nothing in this article is intended to prohibit or discourage reasonable competition. The provisions of this article shall be liberally construed.



§ 10-10-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of insurance of Colorado.

(2) "Credit insurance" means insurance on a debtor to provide indemnity for payments or loan balance, or any combination thereof, becoming due on a specific loan or other credit transaction upon the occurrence of a contingency for which insurance is obtained.

(3) (Deleted by amendment, L. 92, p. 1569, § 83, effective May 20, 1992.)

(4) "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction, or any successor to the right, title, or interest of any such lender, vendor, or lessor, and an affiliate, associate, or subsidiary of any of them, or any director, officer, or employee of any of them, or any other person in any way associated with any of them.

(5) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction.

(6) "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.

(7) "Truncated coverage" means credit insurance that provides a term of insurance coverage for a period that is shorter than the full term of the indebtedness remaining at the time the insurance coverage is elected. The term does not include credit insurance coverage that terminates on attainment of a specific age.



§ 10-10-104. Application of article

All insurance in connection with loans or other credit transactions shall be subject to the provisions of this article. Insurance shall not be subject to the provisions of this article where the issuance of such insurance is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor.



§ 10-10-106. Amount of credit insurance

(1) The initial amount of credit insurance shall not exceed the total amount repayable under the contract of indebtedness and, where an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater.

(2) Notwithstanding the provisions of subsection (1) of this section, insurance on agricultural credit transaction commitments, not exceeding one year in duration, may be written up to the amount of the loan commitment on a nondecreasing or level term plan.

(3) Notwithstanding any other provision of this section, insurance on educational credit transaction commitments may be written for the amount of the portion of such commitment that has not been advanced by the creditor.

(4) The total amount of periodic indemnity payable by credit accident and health insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness; and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments.



§ 10-10-107. Term of credit insurance

The term of any credit insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor; except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy. Where evidence of insurability is required and such evidence is furnished more than thirty days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurance company determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. The term of such insurance shall not extend more than thirty days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor, unless the debtor has agreed in writing. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance is issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in section 10-10-110.



§ 10-10-108. Provisions of policies and certificates of insurance - disclosure to debtors

(1) All credit insurance shall be evidenced by an individual policy or, in the case of group insurance, by a certificate of insurance, which individual policy or group certificate of insurance shall be delivered to the debtor.

(2) Each individual policy or group certificate of credit insurance shall, in addition to other requirements of law, set forth:

(a) The name and home office address of the insurer;

(b) The name of the debtor or, in the case of a certificate under a group policy, the identity by name, or otherwise, of the debtor;

(c) The premium or amount of payment, if any, by the debtor separately for credit insurance;

(d) A description of the coverage, including the amount and term thereof, and any exceptions, limitations, and restrictions, and it shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance exceeds the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate.

(3) Said individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred, except as provided in subsection (4) of this section.

(4) (a) If said individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for such policy or a notice of proposed insurance, signed by the debtor, shall be delivered to the debtor at the time such indebtedness is incurred, setting forth:

(I) The name and home office address of the insurer;

(II) The name of the debtor;

(III) The premium or amount of payment by the debtor, if any, separately for credit insurance;

(IV) The amount, term, and a brief description of the coverage provided.

(b) The copy of the application for, or notice of, proposed insurance shall also refer exclusively to insurance coverage and shall be separate and apart from the loan, sale, or other credit statement of account, instrument, or agreement unless the information required by this subsection (4) is prominently set forth therein. Upon acceptance of the insurance by the insurer and within thirty days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. Said application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in section 10-10-107.

(c) If the named insurer does not accept the risk, the debtor shall receive a policy or certificate of insurance setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged, and, if the amount of premium is less than that set forth in the notice of proposed insurance, an appropriate refund shall be made.



§ 10-10-109. Filing form certification - filing of rating data - withdrawal of forms

(1) All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders delivered or issued for delivery in this state shall be certified, and the schedules of premium rates pertaining thereto shall be filed with the commissioner pursuant to subsections (3), (3.5), and (4) of this section.

(2) Repealed.

(2.5) (a) For credit insurance directly written by a state or national bank, an insurer may, by form number, elect to be subject to and have its premium rate or schedule of premium rates determined pursuant to paragraph (b) or paragraph (c) of this subsection (2.5). For credit insurance not directly written by a state or national bank, an insurer shall have its premium rate or schedule of premium rates determined by paragraph (c) of this subsection (2.5).

(b) A premium rate or schedule of premium rates shall be deemed reasonable for all purposes under this article if the rate or schedule produces, or reasonably may be expected to produce, a ratio of incurred claims to earned premium of not less than forty percent.

(c) (I) Except for credit insurance directly written by a state or national bank where the insurer has elected to be subject to paragraph (b) of this subsection (2.5), an insurer's premium rate or schedule of premium rates shall be reasonable in relation to the benefits provided and shall not be excessive, inadequate, nor unfairly discriminatory. The commissioner may establish rates that may be used by any insurer without filing. In establishing such rates, the commissioner shall consider and provide for the following component rating elements:

(A) Actual and expected loss experience;

(B) General and administrative expenses;

(C) Loss settlement and adjustment expenses;

(D) Reasonable creditor compensation;

(E) Investment income;

(F) The manner in which premiums are charged;

(G) Other acquisition costs;

(H) Reserves;

(I) Taxes;

(J) Regulatory license fees and fund assessments;

(K) Reasonable insurer profit; and

(L) Other relevant data consistent with generally accepted actuarial standards.

(II) The commissioner has the authority to promulgate rules to assure that the premium rates are reasonable in relation to the benefits provided, including the authority to regulate the compensation component of the premium rates and to limit the type and kind of benefits to which the rates shall apply. The commissioner shall work with the regulated community in the development of the component rating elements. Each credit insurer that receives combined direct credit insurance premiums in this state in the amount of one hundred thousand dollars or more shall be subject to an administrative assessment of not more that one thousand five hundred dollars per insurer annually to provide the division of insurance with funds to perform duties required by this paragraph (c).

(3) All insurers providing credit insurance that are authorized by the commissioner to conduct business in Colorado shall submit to the commissioner:

(a) An annual report listing any policy forms, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders issued or delivered in this state. Such listing shall be submitted on or before July 15, 2000, and on or before July 1 of each subsequent year. Each annual report shall include a certification by an officer of the organization that, to the best of the officer's knowledge, each policy form, certificate of insurance, notice of proposed insurance, application for insurance, endorsement, or rider in use complies with Colorado law.

(b) A list of new policy forms, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders. Such list shall also include a certification by an officer of the organization that, to the best of the officer's knowledge, each policy form, certificate of insurance, notice of proposed insurance, application for insurance, endorsement, or rider in use complies with Colorado law.

(3.5) If an insurer elects to file pursuant to paragraph (c) of subsection (2.5) of this section, commencing July 1, 2002, the insurer shall offer only component rating for credit insurance premiums pursuant to subsection (2.5) of this section for all new policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders delivered or issued for delivery and phase in all existing creditor accounts to component rating accounts by no later than July 1, 2003.

(4) The commissioner shall have the power to examine and investigate insurers authorized to conduct business within Colorado to determine whether credit insurance policy forms, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders comply with the certification made by the insurer's officer and with Colorado law. The commissioner may promulgate rules regarding the elements necessary in an insurer's certification of compliance with Colorado law.

(5) and (6) (Deleted by amendment, L. 2000, p. 467, § 7, effective August 2, 2000.)

(7) Any order or final determination of the commissioner under the provisions of this section shall be subject to judicial review.

(8) (a) If, after an examination or investigation of an insurer, the commissioner has cause to believe that such insurer or any rate, rating schedule, rating plan, or rating system made or used by the insurer does not comply with applicable requirements, the commissioner shall give notice in writing to such insurer, stating in the notice in what manner and to what extent such noncompliance is alleged to exist and specifying a reasonable time, not less than ten days after the date of receipt of such notice, by which such noncompliance shall be corrected.

(b) If the commissioner has good cause to believe that an insurer's noncompliance is willful or, if within the period prescribed by the commissioner in the notice issued in accordance with paragraph (a) of this subsection (8), the insurer does not either make such changes as may be necessary to correct the noncompliance specified by the commissioner or establish to the satisfaction of the commissioner that such specified noncompliance does not exist, the commissioner may hold a public hearing in accordance with section 24-4-105, C.R.S., on the subject of the noncompliance.

(c) (I) If, after a public hearing, the commissioner finds that any rate violates the applicable provisions of this title, the commissioner may issue an order to the insurer specifying in what respects such violation exists and stating when, within a reasonable period of time, the further use of such rate or rating system by such insurer or rating organization in contracts of insurance made after such time shall be prohibited. In such order, the commissioner may require a refund to the policyholder in an amount equal to the excess premium plus a maximum of eighteen percent interest. The amount of the refund, plus interest, shall be computed from the effective date of the rate used on the individual policyholder contract to the commencement date of the hearing on the rate. Interest shall be computed as simple interest per annum.

(II) In addition to any other remedies or penalties provided by law, the commissioner may suspend or revoke, in whole or in part, the certificate of authority of any insurer that fails to comply with an order of the commissioner within the time specified in such order. The commissioner shall not suspend or revoke the license or certificate of authority for failure to comply with an order until the time prescribed for an appeal of the order has expired, or, if an appeal has been taken, until such order has been affirmed. The commissioner may determine when a suspension or revocation of a certificate of authority shall become effective. An order of suspension shall remain in effect for the period fixed by the commissioner unless the commissioner modifies or rescinds such suspension or until the order upon which such suspension is based is modified, rescinded, or reversed. No license shall be suspended or revoked except pursuant to a written order of the commissioner, stating the commissioner's findings, made after a hearing held upon not less than ten days' written notice to such insurer specifying the alleged violation.

(d) (I) If, after a public hearing, the commissioner finds that the violation of any of the applicable provisions of this title was willful, the commissioner may suspend or revoke, in whole or in part, the certificate of authority of such insurer.

(II) If a failure to comply with an order of the commissioner within the time specified in such order is willful, the insurer shall be liable to the state in an amount not to exceed five thousand dollars for such failure. The commissioner shall collect such amount and may bring a civil action in the name of the people of the state of Colorado to enforce collection. Such penalty may be in addition to the remedy provided in subparagraph (I) of this paragraph (d). All moneys collected by the commissioner shall be paid into the general fund.

(e) Any finding, determination, rule, ruling, or order made by the commissioner pursuant to this subsection (8) is subject to judicial review by the court of appeals. Such review shall be performed in accordance with the provisions of section 24-4-106 (11), C.R.S.



§ 10-10-110. Premiums and refunds

(1) (a) If an insurer has elected to file pursuant to section 10-10-109 (2.5)(b), the insurer may revise its schedules of premium rates from time to time and shall file such revised schedules with the commissioner. No insurer shall issue any credit insurance policy for which the premium rate exceeds that determined by the schedules of such insurer as then on file with the commissioner.

(b) If an insurer has elected to file pursuant to section 10-10-109 (2.5)(c), the insurer may file with the commissioner and use any premium rate or schedule of premium rates that is less than or equal to the premium rate established by the commissioner. Insurers shall not use premium rates higher than the premium rates established by the commissioner.

(2) (a) Upon prepayment in full of the indebtedness, all credit insurance issued on such indebtedness shall terminate.

(b) An insurer, upon receiving notice pursuant to section 5-4-108 (2), C.R.S., that a refund or credit of unearned premiums on insurance issued under this article is required by section 5-4-108 (1), C.R.S., shall make the appropriate refund or credit to the person entitled thereto within thirty days of receipt of such notice. The formula to be used in computing the refund or credit shall be filed with and approved by the commissioner. No refund of less than one dollar need be made.

(3) If a creditor requires a debtor to make any payment for credit insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the account.

(4) The amount charged to a debtor for any credit insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined.

(5) Nothing in this article shall be construed to authorize any payments for insurance now prohibited under any statute, or rule thereunder, governing credit transactions.



§ 10-10-111. Issuance of policies

All policies of credit insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business therein and shall be issued only through holders of licenses or authorizations issued by the commissioner.



§ 10-10-112. Claims

(1) All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

(2) All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions or upon direction of such claimant to one specified.

(3) No plan or arrangement shall be used whereby any person, firm, or corporation, other than the insurer or its designated claim representative, is authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims, but a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.



§ 10-10-113. Existing insurance - choice of insurer

When credit insurance is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state.



§ 10-10-114. Enforcement

The commissioner may, after notice and hearing, issue such rules and regulations as he deems appropriate for the supervision of this article. If the commissioner finds that there has been a violation of this article or any rules or regulations issued pursuant thereto, and after written notice thereof and hearing given to the insurer or other person authorized or licensed by the commissioner, he shall set forth the details of his findings, together with an order for compliance by a specified date. Such order is binding on the insurer or other person authorized or licensed by the commissioner on the date specified, unless sooner withdrawn by the commissioner or a stay thereof has been ordered by a court of competent jurisdiction.



§ 10-10-115. Judicial review

Any party to the proceeding affected by an order of the commissioner shall be entitled to judicial review by the court of appeals by following the procedure set forth in section 24-4-106 (11), C.R.S.



§ 10-10-116. Penalties

In addition to any other penalty provided by law, any person, firm, or corporation which violates an order of the commissioner after it has become final, and while such order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the division of insurance a sum not to exceed two hundred fifty dollars which may be recovered in a civil action; except that, if such violation is found to be willful, the amount of such penalty shall be a sum not to exceed one thousand dollars. The commissioner, in his discretion, may revoke or suspend the insurance license or certificate of authority of the person, firm, or corporation guilty of such violation. Such order for suspension or revocation shall be upon notice and hearing and shall be subject to judicial review as provided in section 10-10-115.



§ 10-10-117. Insurance expense not computed as cost of loan

In connection with insurance which is permitted under this article, the premium and any gain or advantage to the creditor, or to any employee, affiliate, or associate of the creditor, from such insurance or its sale shall not be deemed to be an additional or further interest, discount, or charge, and the creditor may receive commissions on the premium paid for such insurance if the creditor or an employee of the creditor is a duly licensed insurance broker or agent under the insurance laws of the state of Colorado.



§ 10-10-118. Charge accounts

Nothing in this article shall be construed to permit credit insurance to be required by any creditor for revolving charge accounts or any other charge accounts for the purchase of goods or services.



§ 10-10-119. Truncated coverage

(1) If the debtor elects truncated coverage, at the time of election the creditor shall inform the debtor in writing of the term of the insurance coverage and that the coverage will terminate prior to the scheduled maturity date of the indebtedness.

(2) A group certificate or individual policy providing truncated credit insurance coverage shall disclose the term of the truncated insurance coverage and specify that the term of insurance coverage will terminate prior to the scheduled maturity date of the indebtedness. The termination disclosure shall appear in prominent type on the first page of the group certificate or individual policy.









Title Insurance

Article 11 - Title Insurance

Part 1 - Title Insurance Code

§ 10-11-101. Short title

This article shall be known and may be cited as the "Title Insurance Code of Colorado".



§ 10-11-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Affiliate" or "subsidiary" means a person who directly or indirectly, through one or more intermediaries:

(a) Controls a title insurance agent or title insurance company;

(b) Is controlled by a title insurance company; or

(c) Is under common control with a title insurance agent or title insurance company.

(1.3) "Affiliated business arrangement" means an arrangement in which:

(a) (I) A settlement producer or an associate of such producer has either an affiliate relationship with, or a direct beneficial ownership interest of more than one percent in, a title insurance company or title insurance agent; or

(II) A title insurance company or a title insurance agent who has either an affiliate relationship with, or a direct beneficial ownership interest of more than one percent in a settlement producer; and

(b) (I) Either the settlement producer or the agent of the settlement producer directly or indirectly refers settlement service business to that title insurance company or title insurance agent or affirmatively influences the selection of that title insurance company or title insurance agent; or

(II) Either the title insurance company or the title insurance agent directly or indirectly refers settlement services business to a settlement producer or associate or affirmatively influences the selection of the settlement producer or associate.

(1.5) "Alien title insurance company" means a title insurance company incorporated or organized under the laws of a foreign nation, or of any province or territory thereof, not included under the definition of a foreign title insurance company.

(2) "Applicants for insurance" includes all those, whether or not a prospective insured, who from time to time apply to a title insurance company, or to its agent, for title insurance and who at the time of such application are not agents for a title insurance company.

(2.5) "Associate" means a person who has one or more of the following relationships with a person in a position to refer settlement service business:

(a) A spouse, parent, or child of such person;

(b) A corporation or business entity that controls, is controlled by, or is under common control with such person;

(c) An employer, officer, director, partner, franchiser, or franchisee of such person; or

(d) Anyone who has an agreement, arrangement, or understanding with such person, the purpose or substantial effect of which is to enable the person in a position to refer settlement service business to benefit financially from referrals of such business.

(3) The "business of title insurance" means the making or proposing to make, as insurer, guarantor, or surety, of any contract or policy of title insurance; or the transacting or proposing to transact, as insurer, guarantor, or surety, any phase of title insurance, including solicitation, negotiation preliminary to execution, execution of a contract of title insurance, and transacting matters subsequent to the execution of the contract and arising out of it, including reinsurance, and the performance of closing and settlement services by a title insurance company or title insurance agent in conjunction with the issuance of any contract or policy of title insurance.

(3.5) "Closing and settlement services" means providing services for the benefit of all necessary parties in connection with the sale, leasing, encumbering, mortgaging, creating a secured interest in and to real property, and the receipt and disbursement of money in connection with any sale, lease, encumbrance, mortgage, or deed of trust.

(3.6) "Commission" means the title insurance commission established in part 2 of this article.

(3.7) "Gap coverage" means insuring, guaranteeing, or indemnifying owners of real property, or others interested therein, against loss or damage suffered by reason of matters appearing of record in the office of the clerk and recorder subsequent to the date of issuance of a title insurance commitment and prior to the recording of closing documents for the real property concerned.

(3.9) "Net admitted assets" means the title insurance company's net admitted assets as reported pursuant to section 10-3-208.

(4) "Net retained liability" means the total liability retained by a title insurance company under any policy or contract of insurance, or under a single insurance risk as defined in or computed in accordance with subsection (7) of this section, after the purchase of reinsurance.

(5) "Premium" for title insurance is the amount charged by a title insurance company, agent for a title insurance company, or either of them to an insured or an applicant for insurance for the assumption by the title insurance company of the risk created by the issuance of the title insurance policy, including the cost of doing business and a reasonable profit, but excluding service charge, if any.

(6) "Service charge" is the amount charged by a title insurance company, agent for a title insurance company, or either of them to an insured or an applicant for insurance to cover the cost of procuring and examining evidence of title.

(6.5) (a) "Settlement producer" means a person who is in a position to refer business that is incident to or a part of a settlement service. "Settlement producer" includes, but is not limited to, a person who:

(I) Buys or sells an interest in real property;

(II) Lends or borrows moneys with an interest in real property as security;

(III) Acts as an agent, representative, attorney, or employee of a person who:

(A) Buys or sells an interest in real property; or

(B) Lends or borrows moneys with an interest in real estate as security;

(IV) Is an associate of a person described in this subsection (6.5).

(b) Nothing in this subsection (6.5) shall be construed to include a title insurance company or a title insurance agent.

(6.7) "Settlement service" means any service provided in connection with a real estate settlement. "Settlement services" include, but are not limited to, the following:

(a) Title searches;

(b) Title examinations;

(c) The provision of title certificates;

(d) Title insurance;

(e) Services rendered by an attorney;

(f) The preparation of title documents;

(g) Property surveys;

(h) The rendering of credit reports or appraisals;

(i) Pest and fungus inspections;

(j) Services rendered by a real estate broker;

(k) Services rendered by a real estate appraiser;

(l) Home inspection services;

(m) The origination of a loan;

(n) The taking of a loan application;

(o) Processing of a loan;

(p) Underwriting and funding of a loan;

(q) Escrow handling services;

(r) The handling of the processing; and

(s) Closing of settlement.

(7) "Single insurance risk" means the insured amount of any policy or contract of title insurance issued by a title insurance company unless two or more policies or contracts are simultaneously issued on different estates in identical real property, in which event, it means the sum of the insured amounts of all such policies or contracts. Any such policy or contract that insures a mortgage interest that is excepted in a fee or leasehold policy or contract, and which does not exceed the insured amount of such fee or leasehold policy or contract, shall be excluded in computing the amount of a single insurance risk.

(8) "Title insurance" means insuring, guaranteeing, or indemnifying owners of real property or others interested therein against loss or damage suffered by reason of liens or encumbrances upon, defects in, or the unmarketability of the title to said property.

(9) "Title insurance agent" means a person authorized by a title insurance company to solicit insurance or to collect premiums or to issue or countersign policies in its behalf.

(10) "Title insurance company" means any domestic company organized under the provisions of this article for the purpose of insuring titles to real property; any title insurance company organized under the laws of another state or foreign nation and licensed to insure titles to real estate within this state; and any domestic, foreign, or alien company having the power and authorized to insure titles to real estate within this state on or before July 1, 1969, and which meets the requirements of this article.



§ 10-11-103. Compliance with article required

On and after July 1, 1969, no company shall underwrite or issue a policy of title insurance or otherwise engage in the business of title insurance in this state unless authorized by the provisions of this article to transact such a business.



§ 10-11-104. Corporate form required

Any domestic title insurance company formed after July 1, 1969, shall be organized as a stock corporation as provided in section 10-3-101.



§ 10-11-105. Financial requirements prior to this article

(1) Every domestic title insurance company which on July 1, 1969, has the capital required by law and whose reserve fund required by law has been approved by the state bank commissioner shall have until July 1 in the tenth year after July 1, 1969, to comply with the financial requirements of this article, but the capital and reserve fund of each such title insurance company shall at no time be less than that required by law immediately prior to July 1, 1969.

(2) The reserve fund required by law immediately prior to July 1, 1969, for each domestic title insurance company engaged in the business of title insurance shall be supervised by the commissioner on and after July 1, 1969. As soon as practicable, the state bank commissioner shall furnish to the commissioner a list of all such title insurance companies and an inventory of securities and deposits approved by said bank commissioner for the reserve fund of each such company, and shall deliver to the commissioner all such securities and deposits then on deposit with the state bank commissioner and all safe deposit box keys, deposit receipts, certificates of deposit, and other evidences or means of control thereof to the commissioner. Every bank, savings and loan association, or other escrow or depository agent is authorized to accept the substitution of the commissioner for the state bank commissioner on any certificate of deposit or deposit receipt or any authority to enter a safe deposit box with reference to any reserve fund of a title insurance company. Every such bank, savings and loan association, or other escrow or depository agent and the state bank commissioner shall be held harmless from any liability as a result of such substitution and shall take such action as may be necessary or advisable to effect such substitution.



§ 10-11-106. Determination of insurability required

(1) No policy or contract of title insurance shall be written unless and until the title insurance company has caused to be conducted a reasonable examination of the title and has caused to be made a determination of insurability of title in accordance with sound underwriting practices for title insurance companies. Evidence thereof shall be preserved and retained in the files of the title insurance company or its agent for a period of not less than seven years after the policy or contract of title insurance has been issued. In lieu of retaining the original copy, the title insurance company, or the agent of the title insurance company, may, in the regular course of business, establish a system whereby all or part of these writings are recorded, copied, or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, or other process which accurately reproduces or forms a durable medium for reproducing the original. This section shall not apply to either a company assuming no primary liability in a contract of reinsurance or a company acting as a coinsurer if one of the other coinsuring companies has complied with this section.

(2) A title insurance company shall not be obligated to make a written disclosure to its prospective insureds prior to the issuance of a title insurance policy of the following documents if a reasonable examination of title referred to in subsection (1) of this section reveals a recorded document that:

(a) Is a spurious lien or spurious document as defined in section 38-35-201, C.R.S.;

(b) Is not, according to sound underwriting practices for title insurance companies, an impairment of record concerning the property to be insured; or

(c) Although it may purport to do so, does not encumber the property to be insured.



§ 10-11-107. Powers

(1) Every title insurance company has the following powers:

(a) To do the business defined in section 10-11-102 (3) and (8);

(b) To own, manage, and maintain sets of abstract books and to make, compile, and sell abstracts of title to real estate;

(c) To acquire by purchase or otherwise, and to hold, sell, mortgage, or otherwise dispose of, real estate and personal property, or any interest therein, either within or without the state of Colorado and to loan or borrow money upon such real estate or personal property.



§ 10-11-108. Prohibitions

(1) A title insurance company or title insurance agent shall not:

(a) Engage in the business of guaranteeing the payment of the principal or the interest of bonds, notes, or other obligations;

(b) Transact, underwrite, or issue any kind of insurance other than title insurance;

(c) Give or receive or attempt to give or receive remuneration in any form pursuant to any agreement or understanding, oral or otherwise, for the referral of title insurance business;

(d) Give or receive or attempt to give or receive any portion or percentage of any charge made or received in connection with the business of title insurance if such charge is not for services actually rendered. For purposes of this article, "services actually rendered" shall include but not be limited to a reasonable examination of a title, including instruments of record, and a determination of insurability of such title in accordance with sound underwriting practices; "services actually rendered" shall not include the mere referral of title insurance business.

(2) Nothing in this article, or in any other provision of law governing the insurance industry, shall be construed to prohibit:

(a) Compensation by a title insurance company of an attorney who is licensed to practice in Colorado for services actually rendered in connection with a real estate transaction, regardless of whether such attorney represents a client in such real estate transaction. Compensation of the attorney for services actually rendered shall not include the payment of an hourly fee paid by the client combined with a payment from the title insurance company for the same service; except that prior to issuing any title insurance commitment, such attorney shall disclose to any party represented by such attorney in the transaction for which the commitment shall be issued that such attorney may be compensated for the issuance of such title insurance commitment.

(b) Payment to any person of a bona fide salary or compensation for payment of goods and facilities actually furnished or for services actually rendered.

(3) Any party to a transaction which is subject to this section shall have a right of action for any actual loss or damage resulting from any violation of this section.



§ 10-11-109. Unearned premium reserve

(1) In lieu of those reserves required for other insurance companies, every domestic title insurance company, and every foreign or alien title insurance company which under the state of domicile is not required to maintain a substantially equivalent unearned premium reserve, shall, in addition to other reserves, establish and maintain a reserve to be known as the "unearned premium reserve" for title insurance, which shall, at all times and for all purposes, constitute the unearned portions of premiums due or received and shall be charged as a reserve liability of such title insurance company in determining its financial condition.

(2) The unearned premium reserve shall be retained and held by such title insurance company for the protection of the policyholders' interest in policies which have not expired. Except upon liquidation, dissolution, or insolvency, assets equal to the amount of such reserve shall not be subject to distribution among depositors or other creditors or stockholders of such title insurance company until all claims of policyholders or holders of other title insurance contracts or agreements of such title insurance company have been paid in full and all liability on the policies or other title insurance contracts or agreements, whether contingent or actual, has been discharged or lawfully reinsured. Income from the investment of the amount of such reserve shall be the unrestricted property of the title insurance company.



§ 10-11-110. Amount of unearned premium reserve - release

(1) The unearned premium reserve of every title insurance company required to maintain such reserves in this state shall consist of:

(a) The amount of the unearned premium reserve held as of July 1, 1969, pursuant to law; and

(b) The amount of all additions required to be made to such reserve by this section, less the withdrawals therefrom as permitted by this section.

(2) On and after July 1, 1969, every title insurance company shall add to its unearned premium reserve, in respect to each title insurance policy, leasehold policy, contract, or reinsurance agreement issued by it, a sum equal to one dollar for each such policy, contract, or agreement, plus fifteen cents for each one thousand dollars face amount of net retained liability on each such policy, contract, or reinsurance agreement, as defined in section 10-11-102 (4), or the amount reinsured by it, and shall separately record the aggregate amounts so set aside and reserved in respect to such policies, contracts, or agreements written in each calendar year.

(3) The amounts set aside as additions to the unearned premium reserve shall be deducted from income in determining net profits of any title insurance company.

(4) For the purposes of determining the amounts of the unearned premium reserve that may be withdrawn pursuant to subsection (5) of this section, all policies, contracts of title insurance, or reinsurance agreements of title insurance shall be considered as dated July 1 in the year of issue.

(5) On and before December 31, 2000, the aggregate of the amounts set aside in unearned premium reserve in any calendar year pursuant to subsection (2) of this section shall be released from said reserve and restored to income pursuant to the following formula: One-tenth of said aggregate sum on July 1 of each of the five years next succeeding the year of addition to the reserve and one-thirtieth of said aggregate sum on July 1 of each succeeding year thereafter until the entire sum has been so released and restored to income. On and after January 1, 2001, the aggregate of the amounts set aside in unearned premium reserve in any calendar year pursuant to subsection (2) of this section shall be released from said reserve and restored to income in accordance with the formula prescribed by nationally recognized insurance statutory accounting principles.

(6) (Deleted by amendment, L. 2001, p. 286, § 11, effective March 30, 2001.)

(7) If substantially the entire outstanding liability under all policies, contracts of title insurance, and reinsurance agreements of any such title insurance company shall be reinsured, the value of the consideration received by a reinsuring title insurance company authorized to transact the business of title insurance in this state shall constitute, in its entirety, unearned portions of original premiums and shall be added to its unearned premium reserve, and shall be deemed, for recovery purposes, to have been provided for liabilities assumed during the year of such reinsurance. The amount of such addition to the unearned premium reserve of such assuming title insurance company shall be not less than two-thirds of the amount of the unearned premium reserve required to be maintained by the ceding title insurance company at the time of such reinsurance.



§ 10-11-111. Reserve for unpaid losses and loss expense

(1) Each title insurance company, in addition to other reserves, shall at all times establish and maintain reserves against unpaid losses, and against loss expense, and shall calculate such reserves by making a careful estimate in each case of the loss and loss expense likely to be incurred by reason of every claim presented, pursuant to notice from or on behalf of the policyholder, of a title defect in or lien or adverse claim against the title insured that may result in a loss or cause expense to be incurred for the proper disposition of the claim. The sums of the items so estimated shall be the total amounts of the reserves against unpaid losses and loss expenses of such title insurance company.

(2) The amounts so estimated may be revised from time to time as circumstances warrant but shall be redetermined at least once each year.

(3) The amounts set aside in such reserves in any year shall be deducted in determining the net profits for such year of any title insurance company.



§ 10-11-112. Net retained liability

The net retained liability of any title insurance company under any single insurance risk, as defined in section 10-11-102 (4) and (7), shall not exceed fifty percent of the net amount remaining after deducting from the sum of its capital, surplus, unearned premium reserve, and voluntary reserves the value, if any, assigned in such summation to its title plant, all as shown in its most recent report on file with the commissioner. The same limitation shall apply to any secondary risk assumed by means of reinsurance or to any policy of excess coinsurance; except that, whenever the primary retained liability of a ceding company equals or exceeds ten percent of the single insurance risk liability, the net retained or assumed liability limit of this section may be increased by an additional two hundred fifty thousand dollars, but in no event above one hundred percent of the net amount remaining after deducting from the sum of its capital and surplus the value, if any, assigned in such summation to its title plant, all as shown by its most recent report on file with the commissioner. Nothing in this section is intended to limit the amount of a single insurance risk, as defined in section 10-11-102 (7), that may be written by a title insurance company; but it shall cede to one or more other title reinsurers, on or before the effective date of such writing, such portion of the said risk as shall be sufficient to bring its net retained liability thereunder within the limits prescribed in this section; and each such cession of risk shall be within the limits of this section as applied to the sum of the capital, surplus, unearned premium reserve, and voluntary reserves, less the value, if any, assigned in such summation to the title plants of the reinsuring company, as shown by its most recent report on file with the supervisory agency in the state of its domicile.



§ 10-11-113. Power to reinsure

Any title insurance company may cede reinsurance of all or any part of its liability under one or more of its policies, contracts, or reinsurance agreements of title insurance to any reinsurer which meets or exceeds the financial requirements of a title insurance company to do business in this state and is authorized to engage in the business of reinsurance of title insurance in this or any other state; but no larger amount of reinsurance shall be ceded to any reinsurer on a single policy or contract of title insurance, or on any single insurance risk, as defined in section 10-11-102 (7), than such reinsurer would be permitted to retain if authorized to engage in the business of title insurance in this state. Any title insurance company may also reinsure policies of title insurance issued by other insurance companies on risks located in this state or elsewhere. Any domestic title insurance company or any foreign or alien title insurance company authorized to do business in this state shall pay to this state taxes required on all business taxable within this state and reinsured, as provided in this section, with any foreign or alien company not authorized to do business within this state. Issuance of contracts of reinsurance by a reinsurer not authorized to engage in the business of title insurance in this state but authorized to engage in the business of title insurance or in the business of reinsurance of title insurance in any of the United States, which contracts reinsure policies of title insurance issued by a title insurance company authorized to engage in the business of title insurance in this state on real property located in this state, shall not of itself constitute the doing of business in this state by such reinsurer.



§ 10-11-114. Legal investments and admitted assets

(1) Title insurance companies shall comply with the investment requirements for other insurance companies under the laws of this state but, in addition, may invest in a title plant. Such title plant shall be considered an admitted asset as provided by nationally recognized insurance statutory accounting principles. The real estate in which the title plant is housed shall be considered an investment under section 10-3-218. Subject to the limitations of this section and with the approval of the commissioner, a title insurance company may enter into agreements with one or more other title insurance companies authorized to do business in this state whereby such companies shall participate in the ownership, management, and control of a title plant to serve the needs of all such companies, or such companies may hold stock of a corporation owning and operating a title plant for such purposes.

(2) A title insurance company shall include as an admitted asset accounts receivable relating to gross premiums, less agent retention, in the course of collection. Accounts receivable that are more than ninety days past due from the date of notification of the issuance of the policy shall not be included as an admitted asset.



§ 10-11-115. Prior investments

Any investment of a title insurance company lawfully acquired before July 1, 1969, and which but for this section would be considered ineligible as an investment on such date shall be disposed of within five years from such date. The commissioner, upon application and proof that forced sale of any such investment would be contrary to the best interests of the title insurance company and its policyholders, may extend the period for sale or disposal of such investment for a further reasonable time, in no event to exceed three years.



§ 10-11-116. Title insurance agents licensed

(1) (a) Title insurance agents shall be licensed in the manner provided for insurance producers in part 4 of article 2 of this title, except as otherwise provided in this section.

(b) Full-time employees of a corporate contractual agent of a title insurance company authorized by such company or such contractual agent to issue or countersign binders or policies in behalf of such title insurance company shall be so licensed.

(c) A license shall be issued to an attorney-at-law licensed to practice in this state if a title insurance company notifies the commissioner in writing of the name and address of each such attorney it desires to appoint as its agent and upon payment of the fees required by sections 10-3-207 and 24-31-104.5, C.R.S.

(2) No individual, partnership, corporation, or other legal entity contractually authorized by a title insurance company as its agent to issue or countersign binders or policies on its behalf, other than an attorney otherwise qualified under subsection (1)(c) of this section, shall be licensed unless, in addition to all other requirements of this article and of articles 1 to 3 of this title, the agent possesses actual paid-in cash capital, or, if an individual, has a net worth, of at least ten thousand dollars.

(3) Title insurance agents possessing a title plant, as described in section 10-11-114, may satisfy the requirements of subsection (2) of this section by submitting to the commissioner of insurance, in a form acceptable to the commissioner, the written affidavit of a certified public accountant stating that the agent's actual investment in the title plant equals or exceeds the applicable amount set forth in subsection (2) of this section, or, alternatively, that the aggregate of the agent's paid-in cash capital or net worth, as applicable, and the agent's actual investment in the title plant equals or exceeds the applicable amount set forth in subsection (2) of this section.

(4) A licensed contractual agent of a title insurance company shall preserve and retain its closing and settlement services and escrow files for a period of not less than seven years after the closing, or completion, of said files. In lieu of retaining the original files, a licensed contractual agent of a title insurance company may, in its regular course of business, establish a system whereby the files are recorded, copied, or reproduced by any photographic, microfilm, or other process which accurately reproduces or forms a durable medium for reproduction of the original files. Upon cessation of business by a contractual agent of a title insurance company the files shall be deposited with the division of insurance or with a title insurance company or licensed contractual agent of a title insurance company authorized by the division of insurance.



§ 10-11-117. Title insurance agents - certain names prohibited

On and after July 1, 1969, no agent for a title insurance company shall adopt a firm name containing the words "title insurance", "title guaranty", or "title guarantee", unless such words are followed by the words "agent" or "agency". The words "agent" or "agency" must be in the same size and type as the words preceding them. This section shall not apply to any title insurance company acting as agent for another title insurance company.



§ 10-11-118. Title insurance - rules

(1) Title insurance rates and fees shall be regulated in the manner provided in part 4 of article 4 of this title.

(2) Prior to the effective date of any new or amended rate or fee, every title insurance company and title insurance agent shall file with the commissioner the new or amended rate or fee, with justification for the new or amended rate or fee. Each filing shall set forth its effective date, which shall be no earlier than thirty days after its receipt by the commissioner. The commissioner may promulgate rules to implement this subsection (2).

(3) No title insurance company or title insurance agent shall use any rate or fee in the business of title insurance prior to its effective date, and no rate or fee increase or decrease shall apply to title policies or services that have been contracted for prior to such effective date. All rates or fees shall be readily available to the public in each office of the title insurance company or title insurance agent in the county to which said rates or fees apply.



§ 10-11-119. Laws applicable

In addition to the provisions of this article, the laws governing insurance companies, except as they are inconsistent with the provisions of this article, shall apply to the business of title insurance and to title insurance companies.



§ 10-11-120. Corporate existence preserved

The repeal of article 12 of chapter 31, C.R.S. 1963, shall not affect the corporate existence of corporations organized under the provisions of said article 12 if such corporations are on July 1, 1969, engaged in the business of title insurance or title insurance agents in this state. Such corporations in all other respects shall be subject to the provisions of this article and shall file with the commissioner a copy of its articles of incorporation and all amendments thereto certified by the secretary of state.



§ 10-11-121. Application of article - other laws applicable

The provisions of this article shall apply to all title insurance companies, title insurance rating organizations, title insurance agents, applicants for title insurance, policyholders, and persons and business entities deemed to be engaged in the business of title insurance. In addition to the provisions of this article, the laws governing insurance companies, except as they are inconsistent with the provisions or purposes of this article, shall apply to such persons and entities.



§ 10-11-122. Title commitments - rules

(1) Every title insurance agent or title insurance company shall provide, along with each commitment for an owner's policy of title insurance pertaining to a sale of residential real property as defined in section 39-1-102 (14.5), C.R.S., a statement disclosing the following information:

(a) That the subject real property may be located in a special taxing district;

(b) That a certificate of taxes due listing each taxing jurisdiction will be obtained from the county treasurer of the county in which the subject real property is located or that county treasurer's authorized agent unless the proposed insured provides written instructions to the contrary; and

(c) That information regarding special districts and the boundaries of such districts may be obtained from the board of county commissioners, the county clerk and recorder, or the county assessor.

(2) Failure of a title insurance agent or a title insurance company to provide the statement required by subsection (1) of this section shall subject such agent or company to the penalty provisions of section 10-3-111 but shall not affect or invalidate any provisions of the commitment for title insurance.

(3) (a) Before issuing any owner's policy of title insurance pertaining to a sale of residential real property, unless the proposed insured provides written instructions to the contrary, a title insurance agent or title insurance company shall obtain a certificate of taxes due from the county treasurer or the county treasurer's authorized agent.

(b) To address circumstances in which a certificate of taxes cannot be obtained from the county treasurer or the county treasurer's authorized agent during the period in which the county treasurer is certifying the tax rolls, the commissioner of insurance shall promulgate rules, in accordance with article 4 of title 24, C.R.S., that identify alternative documentation that may be used and relied upon during that period. If a title insurance agent or title insurance company uses alternative documentation during this period, the agent or company shall obtain a tax certificate when it becomes available from the county treasurer or the county treasurer's authorized agent.



§ 10-11-123. Notification of severed mineral estates

(1) For purposes of this section:

(a) "Mineral estate" means a mineral interest in real property.

(b) "Severed" means that the surface owner does not own all or any part of the mineral estate.

(c) "Surface estate" means an interest in real property that does not include the full mineral estate as shown by recorded documents that impart constructive notice in the office of the clerk and recorder of the county in which the real property is situated.

(d) "Surface owner" means the owner of the surface estate and any purchaser with rights under a contract to purchase all or part of the surface estate.

(2) A title insurance agent or title insurance company shall provide, as part of each title commitment for the issuance of an owner's title insurance policy, the following written statement when it is determined that a mineral estate has been severed from the surface estate:

(a) That there is recorded evidence that a mineral estate has been severed, leased, or otherwise conveyed from the surface estate and that there is a substantial likelihood that a third party holds some or all interest in oil, gas, other minerals, or geothermal energy in the property; and

(b) That such mineral estate may include the right to enter and use the property without the surface owner's permission.

(3) In determining compliance with this section, a title insurance agent or title insurance company may rely on recorded documents that impart constructive notice in the office of the clerk and recorder of the county in which the real property is situated and shall not be liable for any errors or omissions in such records.

(4) A title insurance company or title insurance agent may rely on any document purporting to sever mineral interests to act as notice of such severance when such document is recorded in the office of the county clerk and recorder in the county in which the real property is situated.

(5) A title insurance agent or title insurance company shall be deemed to be in compliance with this section when it relies on any document purporting to sever mineral interests or to act as notice of such severance when such document is recorded in the office of the county clerk and recorder of the county in which the real property is situated. No title insurance agent or title insurance company shall be liable for obligations above, or for an amount in excess of, those stated in the owner's policy of title insurance issued pursuant to the commitment for failure to comply with the provision of subsection (2) of this section.



§ 10-11-124. Affiliated business arrangements - rules - investigative information shared with division of real estate

(1) (a) An affiliated business arrangement is permitted where the person referring business to the affiliated business arrangement receives payment only in the form of a return on an investment and where it does not violate the provisions of section 10-11-108 (1).

(b) A title insurance company or a title insurance agent making a referral as part of an affiliated business arrangement shall disclose the affiliation in accordance with the federal "Real Estate Settlement Procedures Act of 1974", as amended, 12 U.S.C. sec. 2601 et seq.

(c) Neither a title insurance company nor a title insurance agent shall require the use of an affiliated business arrangement or a particular settlement producer as a condition of obtaining title insurance services from the company or agent. For the purposes of this paragraph (c), "require the use" shall have the same meaning as "required use" in 24 CFR 3500.2 (b).

(2) The commissioner may promulgate rules concerning the creation and conduct of an affiliated business arrangement, including, but not limited to, rules defining what constitutes a sham affiliated business arrangement. Nothing in this subsection (2) shall be construed to increase a fee or create a licensure program for affiliated business arrangements. The commissioner shall adopt the rules, policies, or guidelines issued by the United States department of housing and urban development concerning the federal "Real Estate Settlement Procedures Act of 1974", as amended, 12 U.S.C. sec. 2601 et seq. Rules adopted by the commissioner shall be at least as stringent as the federal rules and shall ensure that consumers are adequately informed about affiliated business arrangements. The commissioner shall consult with the real estate commission pursuant to section 12-61-113.2 (5), C.R.S., concerning rules the real estate commission may promulgate concerning affiliated business arrangements. Neither the rules promulgated by the commissioner nor the real estate commission may create a conflicting regulatory burden on an affiliated business arrangement.

(3) The division may share information gathered during an investigation of an affiliated business arrangement with the division of real estate.



§ 10-11-125. Fees, salaries, compensation, or other payments

(1) Nothing in section 10-11-124 or 10-11-126 shall be construed to prohibit payment of a fee to:

(a) An attorney for services actually rendered;

(b) A title insurance company to its duly appointed agent for services actually performed in the issuance of a policy of title insurance; or

(c) A lender to its duly appointed agent for services actually performed in the making of a loan.

(2) Nothing in section 10-11-124 or 10-11-126 shall be construed to prohibit payment to any person of:

(a) A bona fide salary or compensation or other payment for goods or facilities actually furnished or for services actually performed; or

(b) A fee pursuant to cooperative brokerage and referral arrangements or agreements between real estate brokers.

(3) It shall not be a violation of section 10-11-124:

(a) For an affiliated business arrangement to require a buyer, borrower, or seller to pay for the services of any attorney, credit reporting agency, or real estate appraiser chosen by the lender to represent the lender's interest in a real estate transaction; or

(b) For an affiliated business arrangement where an attorney or law firm represents a client in a real estate transaction and issues or arranges for the issuance of a policy of title insurance in the transaction directly as agent or through a separate corporate title insurance agency that may be established by that attorney or law firm and operated as an adjunct to his or her law practice.



§ 10-11-126. Affiliated business arrangements - enforcement - penalties

(1) The commissioner shall have the same remedies available to him or her as those available to the administrator of the department of housing and urban development in the federal "Real Estate Settlement Procedures Act of 1974", as amended, 12 U.S.C. sec. 2607.

(2) In addition to any other remedies available to the commissioner pursuant to this title, after notice and a hearing pursuant to section 24-4-105, C.R.S., the commissioner may assess a penalty for a violation of this article or a rule promulgated under this article. The penalty shall be the amount of remuneration improperly paid and shall be paid to the person aggrieved by the violation or apportioned among multiple aggrieved persons as determined by the commissioner.

(3) No person shall be liable for a violation of section 10-11-124 if such person proves by a preponderance of the evidence that such violation was not intentional and resulted from a bona fide error notwithstanding maintenance of procedures that are reasonably adopted to avoid such error.






Part 2 - Title Insurance Commission

§ 10-11-201. Title insurance commission - creation - advisory body - appointment of members - meetings - repeal

(1) There is hereby created in the division the title insurance commission. The commission is an advisory body to the commissioner concerning matters of title insurance. Nothing in this section divests the commissioner of his or her authority to regulate the business of insurance.

(2) (a) The commission consists of nine members appointed by the governor as follows:

(I) Three members shall be employees of title insurance companies with the following qualifications:

(A) Each shall be a licensed employee of a title insurance company with not less than five years' experience in title insurance business;

(B) At least one shall be a representative of a title insurance company that has net admitted assets of five hundred million dollars or more; and

(C) At least one shall be a representative of a title insurance company that has net admitted assets of less than five hundred million dollars.

(II) Three members shall be employees of a title insurance agent with the following qualifications:

(A) Each shall be a resident licensed title insurance agent with not less than five years' experience in title insurance business in Colorado; and

(B) To the greatest extent possible the commission shall reflect the geographic diversity of the state and have representation from members who reside or have their principal place of business within a standard metropolitan statistical area and members who reside or whose principal place of business is outside a standard metropolitan statistical area.

(III) Three members shall represent the public at large, shall be residents of Colorado, and shall not be engaged in the business of title insurance. At least one of the three public at large members shall reside outside a standard metropolitan statistical area.

(b) No more than one member of the commission may be appointed from a single company or an affiliate or subsidiary of a company.

(c) (I) In order to ensure staggered terms, one member appointed under subparagraph (I) of paragraph (a) of this subsection (2), one member appointed under subparagraph (II) of paragraph (a) of this subsection (2), and two members appointed under subparagraph (III) of paragraph (a) of this subsection (2) shall be appointed for a term of two years and the remaining appointees shall serve for a term of four years. Thereafter, the terms of the members shall be for four years with a maximum of two consecutive terms.

(II) If a commission member's employment or license status changes during the member's term so that the member is no longer qualified to serve on the commission, or upon the death, resignation, removal, or incapacity of any member of the commission, the governor shall appoint a member to fill out the unexpired term. The members of the commission serve at the pleasure of the governor.

(d) Members of the commission are not employees of the division and shall not receive compensation for service on the commission; except that a member may be reimbursed for mileage in excess of fifty miles from their principal place of business or residence to attend commission meetings.

(e) Members of the commission shall annually select one member to serve as chair.

(f) The chair of the commission may call meetings as necessary and may call additional meetings:

(I) At the chair's discretion;

(II) Upon request of the commissioner; or

(III) Upon the written request of three or more members.

(g) The commission shall meet no less than four times per year and may meet no more than eight times per year.

(h) Six members shall constitute a quorum for the transaction of business. The action of a majority of the members when a quorum is present is the action of the commission.

(i) The division shall aid in the administration of the commission. The division may increase expenditures by no more than fifty thousand dollars for this purpose, but may direct existing appropriations available to the division pursuant to section 10-3-207 (1)(f)(I) to contribute to the implementation of the commission.

(j) All meetings of the commission shall be open to the public pursuant to part 4 of article 6 of title 24, C.R.S. The records of the commission and its members shall be subject to the requirements of part 2 of article 72 of title 24, C.R.S.



§ 10-11-202. Powers, duties, and functions - recommendations on rules

(1) The commission may:

(a) Propose, advise, and recommend rules subject to approval by the commissioner for the implementation and administration of the business of title insurance;

(b) Propose, advise, and recommend bulletins and position statements related to the business of title insurance for issuance upon the commissioner's approval;

(c) Propose, advise, and recommend the establishment of additional consumer protections in statute or rule related to the misappropriation of funds, misuse of personal information, closing and settlement services, or other concerns. Additional consumer protections recommended by the commission shall be provided to the commissioner and included in the annual report of the commissioner on title insurance provided under section 10-3-207 (1)(f)(IV).

(d) Following any judicial review under section 24-4-106, C.R.S., or after the expiration of any period for review or appeal of an enforcement or licensing action taken by the division against a title insurance company, title insurance agent, or title insurance agency, consult with the commissioner or the commissioner's designee regarding the final agency action taken by the division. The commission will be provided a copy of the final agency action documents at the quarterly meeting following the conclusion of the action and any judicial review or appeal.

(e) Following any judicial review under section 24-4-106, C.R.S., or after the expiration of any period for review or appeal commenced as a result of a market conduct action taken by the division against a title insurance company or title insurance agency, consult with the commissioner or the commissioner's designee regarding the final agency action taken by the division. The commission will be provided a copy of the final agency order and the market conduct report at the quarterly meeting following the conclusion of the action and any judicial review or appeal.

(2) At each quarterly meeting, the commission will be provided with a written summary of the complaints investigated and closed by the division without action. The summary will include a brief description or categorization of the conduct alleged to be in violation of the law and why no action was taken.

(3) The commissioner shall respond to the commission if the commissioner determines not to implement the proposal, advice, or recommendation of the commission under paragraphs (a) and (b) of subsection (1) of this section.



§ 10-11-203. Repeal of part

This part 2 is repealed, effective September 1, 2025; except that, prior to its repeal, the commission shall be reviewed pursuant to section 2-3-1203, C.R.S.












Mutual Insurance

Article 12 - Mutual Insurance

Part 1 - Mutual Insurance Companies and Mutual Protective Associations

§ 10-12-101. Mutual protective associations

(1) One hundred or more persons, desiring to form and be members of a mutual protective association, are authorized to and may insure each other against loss or damage by any peril or perils resulting in physical loss or damage to property, including theft of personal property, situated in this state in which said persons have an insurable interest if said persons first subscribe their names and addresses to articles of association which provide and set forth:

(a) The name of said association, which shall contain the words "protective association";

(b) The city or town where the principal office of the association is located and where the books and records are maintained;

(c) The names and addresses of directors who shall serve for the first year of existence of the association, which number of directors shall not be less than three nor more than seven and which directors must be members;

(d) That members shall be entitled to one vote each and shall elect directors at each annual meeting for a term not to exceed three years, after the first year of existence. The members of said association shall consist of the one hundred or more persons subscribing the articles of association who shall also be policyholders bona fide applicants for insurance at the time their names are subscribed to the articles and, in addition, all other persons becoming policyholders thereafter for the period during the year in which their policies are in full force and effect. The policies of the members shall be effective concurrently with, or within one year from, the granting of a certificate of authority to said association. If the period of insurance coverage is less than a year, each member will be a full-fledged member for a complete year.

(e) The specific risks which said association purposes to insure, which shall be one or more of the risks specified in this section;

(f) The manner in which premiums will be charged or assessments levied against the members for the purpose of paying losses and expenses of management of said association; except that each association organized on or after April 20, 1949, and authorized to insure against any insurable risks specified in the articles of association and all said associations which charge an advance premium instead of operating on the pure assessment basis shall at all times maintain on deposit with the commissioner a sum equal to twenty-five thousand dollars in cash or convertible securities as a guaranty fund to guarantee faithful performance of the contract. Upon dissolution, such guaranty fund shall become the property of the person who deposits it, subject to all claims provided for in sections 10-12-101 to 10-12-104.

(2) County mutual protective associations now operating in Colorado upon a pure assessment plan and such associations which do not write insurance upon growing crops but operate upon an assessment plan with the stated liability of each member set forth in its policies need not maintain any deposit with the commissioner nor maintain any reserves as provided in this section.

(3) Each association operating on an advance premium system and authorized to insure against any insurable risks specified in this section shall allocate and set aside at least sixty-five percent of all annual gross premiums received under all policies as a loss reserve to be used only for the payment of losses. In the event said loss reserve is insufficient to meet all adjusted loss claims for the year, an amount not exceeding five percent of the net premiums received shall be taken from the guaranty fund and added to the loss reserve to make up any deficit. The amount of said loss reserve then shall be distributed ratably among all policyholders suffering loss.

(4) Losses are defined as the actual amount paid the members and do not include any adjusting expenses or other expenses. If all losses are paid in full in any year and there is an excess sum remaining in the loss reserve, such excess sum shall be retained in the loss fund and shall be available for the following purposes in this order: Payment of current losses; recoupment by the company of all sums which have been removed from the guaranty fund in prior years to pay excess losses; as a permanent loss reserve fund.



§ 10-12-102. Association to file articles - bylaws

After the articles of association have been subscribed and acknowledged in the manner provided for Colorado corporations, a certified copy thereof shall be filed with the commissioner, who shall obtain the approval of the attorney general and otherwise investigate to determine whether the association has complied with the provisions of sections 10-12-101 to 10-12-104. The association shall adopt bylaws and prepare applications and a list of policyholders, all of which, together with any amendments thereto, shall be filed with the commissioner. The commissioner shall issue a certificate of authority to an association which in his opinion has complied with the provisions of sections 10-12-101 to 10-12-104, and, if any provision has not been complied with, the commissioner shall suspend the certificate of authority until such time as compliance has been effected.



§ 10-12-103. Noncompliance a misdemeanor - penalty

(1) Upon failure of any association to comply with the provisions of sections 10-12-101 to 10-12-104, whether or not in possession of a valid certificate of authority, the officers and directors jointly and severally are guilty of a misdemeanor and, upon conviction thereof, each shall be punished by a fine of not less than five hundred dollars nor more than fifteen hundred dollars for each act in violation of sections 10-12-101 to 10-12-104.

(2) Any order or decision of the commissioner shall be subject to review, which shall be on the basis of the record of the proceedings before the commissioner and shall not be limited to questions of law, by appeal to the district court of the city and county of Denver at the instance of any party in interest.

(3) Such companies, organized and operating under existing laws, shall not be required to reorganize their corporate structure in order to be eligible to operate under sections 10-12-101 to 10-12-104.



§ 10-12-104. Fees - annual statement - tax

(1) The association shall pay to the division of insurance the fees as prescribed pursuant to section 10-3-207 (4).

(2) (a) Each agent, solicitor, special agent, or salaried representative soliciting business in this state shall be licensed by the division of insurance upon application of the association and shall be subject to the insurance licensing laws of the state. The fee for the initial license is five dollars, and the fee for filing each annual notice of intention to keep the agent's license in force is two dollars.

(b) Notwithstanding the amount specified for any fee in paragraph (a) of this subsection (2), the commissioner by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commissioner by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(3) The association shall render an annual statement of accounts and such records of the financial condition of the association as may be required by the commissioner, who shall furnish forms for this purpose. The commissioner shall have the same supervisory authority over such association as is provided by law in the case of other insurance companies and associations, and the commissioner shall collect two and one-fourth percent premium tax from each of the associations or companies as provided in section 10-3-209.



§ 10-12-105. Guaranty fund of mutual companies

(1) Guaranty fund certificates may be issued to provide a guaranty fund for domestic life and fire insurance companies incorporated upon the mutual plan and for domestic casualty insurance associations incorporated upon the assessment plan, such fund to be held as security for the payment of all losses and other policy liabilities of such companies. Guaranty fund certificates may draw interest or dividends not exceeding in the aggregate eight percent per annum, which shall only be paid from the profits of the company. The certificates may only be retired or redeemed by using the profits of the company for that purpose, but the full fund as required of each kind of mutual and assessment company by this title (except article 15), and article 14 of title 24, C.R.S., shall at all times be maintained. Such guaranty fund shall be a liability until redeemed or retired. It shall only be used to pay policy claims or liabilities when the contingent mutual liability of the policyholders has been drawn upon and found insufficient to meet the losses of policy claims or when the directors for any cause fail to provide for the payment of policy claims.

(2) Upon satisfying himself of such failure, the commissioner shall suspend the certificate of authority of such company and apply to the district court for an order restraining said company from doing further business; and the court may appoint a receiver or issue such decrees and orders as may best serve the interests of the members or policyholders and of the public; and the disbursement or distribution of the guaranty fund shall then be made under the court's direction; but the fund shall first be used to pay policy claims or losses, and, if any of the fund then remains, it shall be used to pay creditors, if any, and the then remaining portion of the fund shall be used to redeem outstanding guaranty fund certificates, or, if none are outstanding, it shall be distributed among the members of the company as the court may direct. The profits of a domestic mutual insurance company or association are that portion of its cash funds not required for the payment of losses and expenses and not set apart for the unearned premium reserve or any other purpose required by law.



§ 10-12-106. Fees of mutual companies

Mutual and assessment companies, unless otherwise specified in this title (except article 15), and article 14 of title 24, C.R.S., are required to pay the same fees and be under the same supervision and authority of the commissioner as companies that are engaged in the same kind of insurance business and that are organized upon the joint-stock plan, and they shall comply with the general laws of this title, unless otherwise specified, and be subject to the penalties provided therein.



§ 10-12-107. Ownership of profits

Every domestic insurance company incorporated upon the mutual or assessment plan shall state clearly in its policies or certificates that the accumulations of profits of such corporations over and above all proper liabilities are the sole property of the members or policyholders in good standing and that the same shall be distributed in a just and equitable manner in case such company is reinsured or ceases to do business.



§ 10-12-108. Mutual insurance companies - corporation policyholders

Any public or private corporation, board, or association in this state or elsewhere may make applications and enter into agreements for and hold policies in any domestic or foreign mutual insurance company. Any officer, stockholder, trustee, or legal representative of any such corporation, board, or association or any estate may be recognized as acting for or on its behalf for the purpose of such membership but shall not be personally liable upon such contract of insurance by reason of acting in such representative capacity. The right of any corporation organized under the laws of this state to participate as a member of any such mutual insurance company is declared to be incidental to the purpose for which such corporation is organized and as much granted as the rights and powers expressly conferred.



§ 10-12-109. Mutual insurance companies - voting powers

Every member of the company shall be entitled to one vote or to a number of votes based upon the insurance in force, the number of policies held, or the amount of premiums paid, as may be provided in the bylaws.



§ 10-12-110. Mutual insurance companies - premiums and premium deposits

The policies shall provide for a premium or premium deposit payable in cash and, except as provided in this section, for a contingent premium at least equal to the premium or premium deposit. Such mutual company may issue a policy without a contingent premium while it has a surplus equal to the capital required of a domestic stock insurance company transacting the same kinds of insurance, and in no event shall the holder of any such policy be liable for a greater amount than the premium or premium deposit expressed in the policy. If at any time the admitted assets are less than the reserve and other liabilities, the company shall immediately collect upon policies with a contingent premium a sufficient proportionate part thereof to restore such assets, but no member shall be liable for any part of such contingent premium in excess of the amount demanded within one year after the termination of the policy. The commissioner may, by written order, direct that proceedings to restore such assets be deferred during the time fixed in such order.



§ 10-12-111. Mutual life assessment companies prohibited - when

No life insurance company which is organized under the mutual assessment plan or which issues contracts, the performance of which is contingent upon the payment of assessments or calls made upon its members, shall do business in this state, except such companies authorized on April 15, 1913, to do business in this state and which value their assessment policies or certificates of membership as yearly renewable term policies, according to the standard of valuation of life insurance policies prescribed by the laws of this state. No such company shall provide in any contract of insurance for any cash or other benefit to accrue to any living member or policyholder or to any beneficiary except a death benefit from life insurance upon the yearly renewable term plan.



§ 10-12-112. Validation clause

All transactions, otherwise lawful and not inconsistent with sections 10-12-108 to 10-12-111, are hereby validated as though done pursuant to said sections.






Part 2 - Employers' Mutual Liability Insurance



Part 3 - Mutual Benefit Associations



Part 4 - Mutual Insurance Companies

§ 10-12-401. Legislative declaration

It is the intent of the general assembly by the enactment of this part 4 that the legal existence and status of mutual insurance companies formed under this part 4 and the members thereof be recognized beyond the limits of this state and that, subject to any reasonable registration requirements, any such mutual insurance company transacting business outside this state be granted the protection of full faith and credit under section 1 of article IV of the constitution of the United States.



§ 10-12-402. Scope of provisions

This part 4 shall apply to all domestic and foreign mutual insurers, including captive insurance companies organized as mutual insurers, transacting or being organized to transact any of the kinds of business for which insurance companies regulated by this title are permitted.



§ 10-12-403. Mutual insurer defined

For purposes of this part 4, a "mutual" insurer is an insurance corporation without capital stock, owned by its policyholders collectively, who have the right to vote in the election of its directors.



§ 10-12-404. Company name

The corporate name of any company organized under this article shall contain the word "mutual" and shall not be the same as and shall be distinguishable on the records of the secretary of state from the name of any domestic company or of any foreign or alien company authorized to transact business in this state.



§ 10-12-405. Applicability of other code and corporation code provisions

Domestic mutual insurers, incorporating or qualifying to transact any or all of the classes of insurance designated in section 10-3-102, shall be subject to all provisions of this title generally applicable to other incorporated insurers, specifically including the provisions of article 3 of this title, and in case of conflict between this part 4 and other provisions of this title, the provisions of this part 4 shall control. Domestic mutual insurers shall be subject to additional articles of this title as they are applicable to the class or classes of insurance made by such domestic mutual insurer. Domestic mutual insurers shall not be required to have or issue capital stock or shares nor shall they be required to distribute an annual report to a member other than at the time of the initial policy issuance or once each year on renewal. Except as otherwise provided in this part 4, incorporated mutual insurers shall be deemed to be incorporated or organized under the general corporation law of this state.



§ 10-12-406. Lines of business

When permitted by its articles of incorporation, a company may be organized under this part 4 to make insurance to the same extent and for the same purposes as permitted for domestic insurance companies under section 10-3-102 or for captive insurance companies under section 10-6-107.



§ 10-12-407. Bylaws

The bylaws shall provide that each policyholder of the company shall be a member of the company and shall be entitled to one or more votes based upon the amount of insurance in force, the number of policies held, or the amount of premium paid, as shall be stated in such bylaws. The bylaws may permit voting by proxy.



§ 10-12-408. Liability of members

(1) A member of a mutual insurance company organized under this article is not liable to any other member, to the company, or to any creditor of the company for the payment of losses or expenses of the company beyond payment of premiums for insurance issued to such member, nor may any member be assessed for any liability of the company.

(2) A mutual insurance company may, if permitted by its articles of incorporation or bylaws and if provision therefor is clearly disclosed to its members on the face of the policy, make contingent premium assessments on its members.

(3) No person is liable for any obligation arising from membership unless the person was admitted to membership upon the person's application or with the person's consent.



§ 10-12-409. Dividends

(1) The board of directors or trustees of any company which is subject to the provisions of this part 4 and which writes life, accident, or accident and health insurance may declare dividends to its members.

(2) After retaining sufficient funds for the payment by the company of all outstanding policy and other obligations, the board of directors or trustees of any company which is subject to the provisions of this article and which writes casualty, fidelity and surety, fire, elements and marine, or similar insurance may from time to time fix and determine the amount of dividends payable, or of unabsorbed or unused premiums or premium deposits to be returned, to each policyholder, may establish reasonable classifications or groupings of policyholders and plans for the distribution of such dividends or refunds upon each general kind of insurance or groups or classes thereof, and may establish reasonable territorial divisions upon policies expiring during a fixed period.

(3) The declaration and payment of dividends by any company subject to the provisions of this part 4 shall be subject to the following conditions:

(a) No dividends shall be declared or paid at any time except out of the earned, as distinguished from contributed, surplus nor when the surplus of the company is less than the original surplus required for the kind or kinds of insurance the company is authorized to write nor when the payment of such dividends will reduce its surplus to less than such amount.

(b) No dividends shall be declared or paid contrary to any restriction contained in the articles of incorporation.



§ 10-12-410. Insolvency or impairment of mutual insurance company

A mutual insurance company is deemed insolvent when its admitted assets are less than all of its liabilities, excluding from such liabilities the aggregate amount of its guaranty fund, and is deemed impaired when its admitted assets are less than its liabilities, including as a liability the aggregate amount of its guaranty fund, or when its surplus is less than the minimum requirements of section 10-3-201.



§ 10-12-411. Conversion of domestic mutual insurer to domestic stock or other form of insurer

(1) Any domestic mutual insurer may submit to the commissioner a petition and plan to convert, without reincorporation, into a domestic stock or other form of insurer pursuant to the requirements of this section.

(2) The petition and plan shall set forth with specificity the terms and conditions of the proposed conversion and shall do all of the following:

(a) Certify that the plan has been adopted by a majority vote of the board of directors of the insurer;

(b) Certify that the plan and the proposed conversion will not be prejudicial to the policyholders of the insurer;

(c) Specify the method and basis for the issuance of the capital stock of the converted stock or other form of insurer; and

(d) Provide copies of proposed amendments to the insurer's articles of incorporation and bylaws or other documents of organization to effectuate the conversion.

(3) The commissioner shall preliminarily approve the conversion after receiving the information provided in subsection (2) of this section.

(4) After receiving preliminary approval from the commissioner, the insurer shall do all of the following:

(a) Give notice, either personally or through mailing at least twenty-one days before the time fixed for the meeting, to the last known postal address of each policyholder that the question of the conversion will be voted upon at a regular or special meeting of the policyholders. Such notice shall fairly but briefly describe the proposed conversion plan.

(b) Approve the conversion plan and any necessary amendments to the insurer's articles of incorporation and bylaws or other documents of organization, at the regular or a special meeting held in pursuance of the call and notice, by the affirmative vote of not less than two-thirds of the policyholders voting in person or by proxy; and

(c) Submit the conversion plan, together with proper proof that it has been approved by the policyholders as provided in this section, to the commissioner for final approval. The conversion plan shall not become effective until the commissioner issues an amended certificate of authority to the petitioner.

(5) Upon the issuance of the amended certificate of authority, the conversion shall be effective and the mutual insurer shall immediately become a stock or other form of insurer rather than a mutual insurer. The conversion into a stock or other form of insurer shall not affect any suits, rights, or contracts of the mutual insurer. In all other respects the rights and properties of the mutual insurer shall continue to be the property of the resulting stock or other form of insurer, which shall remain bound by all the obligations and liabilities of the mutual insurer. The stock or other form of insurer shall be deemed to have been organized at the time the converted mutual insurer was originally organized.

(6) Notwithstanding the requirements of paragraphs (a) and (b) of subsection (4) of this section, in the event of insolvency of the insurer, its board of directors by a majority vote may, in its petition, request that the commissioner waive the requirements of notice to and approval by the policyholders before submitting the petition and plan of conversion. Such petition shall specify both of the following:

(a) The method and basis for the issuance of the converted insurer's shares of its capital stock or other indication of ownership to an independent party in connection with an investment by such independent party in an amount sufficient to restore the insurer to a sound financial condition; and

(b) That the conversion shall be accomplished without distribution to the past, present, or future policyholders, if the commissioner finds that the value of the insurer, due to insolvency, is insufficient to warrant any such distribution.

(7) If the commissioner, upon review of the plan of conversion and the financial examination, finds that the domestic mutual insurer meets statutory requirements with respect to capital, surplus fund, and assets, the commissioner may, by a written order, waive the requirements of paragraphs (a) and (b) of subsection (4) of this section.

(8) A domestic mutual insurer may, by a majority vote of its directors and upon approval of the commissioner, abandon such plan for conversion at any time before the issuance of the final order of the commissioner. Upon such abandonment, all rights and obligations arising out of the plan shall terminate and the insurer shall continue to conduct its business as a domestic mutual insurer as though no such plan had ever been adopted.












Interinsurance

Article 13 - Interinsurance

§ 10-13-101. Interinsurance contracts

Individuals, partnerships, and corporations of this state, referred to in this article as "subscribers", are authorized to exchange reciprocal or interinsurance contracts with each other, or with individuals, partnerships, and corporations of other states and countries, providing indemnity among themselves from any loss which may be insured against under other provisions of the law, excepting life insurance, if such subscribers, through their attorneys, attorneys-in-fact, agents, or other representatives, deposit and maintain on deposit with the commissioner moneys or securities of the value of fifty thousand dollars as security for the performance of all such contracts issued in this state or in any other state or country by such subscribers and as security for any act or omission by an attorney-in-fact required to be bonded for or secured against under any attorney-in-fact bond required by the laws of any state in which the reciprocal or interinsurance exchange does business. Such securities shall be such as are required for lawful investments of capital and reserve of domestic insurance companies by the provisions of sections 10-3-215 to 10-3-230. In lieu of such deposit or part thereof, the commissioner may accept a certificate of the public official having supervision over insurers in any other state to the effect that a like deposit by such insurer or a like part thereof in an equal or a greater amount is held in public custody in such state. The offices through which such indemnity is exchanged shall be classified as reciprocal or interinsurance exchanges.



§ 10-13-102. Licensing of solicitors

Such contracts may be executed by an attorney, attorney-in-fact, agent, or other representative, referred to in this article as an "attorney", duly authorized and acting for such subscribers. Each attorney or exchange doing business in this state shall be required to license each solicitor, agent, special agent, special representative, or salaried representative soliciting business in this state. Such representative need not be a resident of this state, nor will such representative be required to countersign policies issued. The application for such license shall be made by the employer, and the commissioner shall issue to such individual requested in the application the required license upon payment of the usual agent's license fee if the individual is found by the commissioner to be qualified therefor.



§ 10-13-103. Declaration of subscribers

(1) Such subscribers so contracting among themselves shall through their attorney file with the commissioner of this state a declaration verified by the oath of such attorney setting forth:

(a) The name or title of the office at which such subscribers propose to exchange such indemnity contracts. Such name or title shall not be so similar to any other name or title previously adopted by a similar organization or by any insurance corporation or association as in the opinion of the commissioner is calculated to result in confusion or deception.

(b) The kind of insurance to be effected or exchanged;

(c) A copy of the form of policy contract or agreement under or by which such insurance is to be effected or exchanged;

(d) A copy of the form of power of attorney or other authority of such attorney under which such insurance is to be effected or exchanged, which shall show the allowance for expense;

(e) The location of the office from which such contracts or agreements are to be issued;

(f) That applications have been made for indemnity upon at least one hundred separate risks aggregating not less than one and one-half million dollars, as represented by executed contracts or bona fide applications to become concurrently effective, or, in case of liability or compensation insurance, covering a total payroll of not less than one and one-half million dollars;

(g) A financial statement in such form as the commissioner may require;

(h) Such other information as the commissioner may deem necessary for the protection of the public.



§ 10-13-104. Venue of actions - service of process

Concurrently with the filing of the declaration provided for by the terms of section 10-13-103, the attorney shall file with the commissioner an instrument in writing executed by him for said subscribers, conditioned that, upon the issuance of the certificate of authority provided for in section 10-13-111, action may be brought in the county in which the property insured thereunder is situated, and service of process may be had upon the commissioner or deputy commissioner in all suits in this state arising out of such policies, contracts, or agreements, which service shall be valid and binding upon all subscribers exchanging at any time reciprocal or interinsurance contracts through such attorney. Three copies of such process shall be served, and the commissioner shall file one copy, forward one copy to said attorney, and return one copy with his admission of service.



§ 10-13-105. Maximum indemnity on single risk

There shall be filed with the commissioner by such attorney a statement under oath showing the maximum amount of indemnity upon any single risk, and such attorney, as often as the same is required, shall file with the commissioner a statement verified by his oath to the effect that he has examined the commercial rating of such subscribers as shown by the reference book of a commercial agency having at least one hundred thousand subscribers and that from such examination or from other information in his possession it appears that no subscriber has assumed on any single risk an amount greater than ten percent of the net worth of such subscriber.



§ 10-13-106. Certificate of authority issued

(1) Upon the filing of the required papers, it is the duty of the commissioner to examine and pass upon the same and, if found in accordance with this title, to issue a certificate of authority which shall expire on April 1 next succeeding.

(2) To qualify for authority to transact insurance business in this state after July 1, 1971, every interinsurance exchange or reciprocal exchange shall possess and maintain an unencumbered surplus in an amount of not less than three hundred thousand dollars. Any interinsurance exchange or reciprocal exchange currently authorized to transact insurance business in this state need not meet such surplus requirements until five years after July 1, 1971; except that the surplus of any such interinsurance exchange or reciprocal exchange shall be increased annually at the rate of twenty percent of the difference between its surplus as of December 31, 1970, and three hundred thousand dollars. Upon written request and for good reason shown, the commissioner may waive the requirement for any one annual surplus increase, with the provision that said surplus increase will be accomplished in full within the next year, together with the surplus increase scheduled for that year.



§ 10-13-107. Reserve required

There shall be maintained at all times an unearned premium reserve computed on a monthly or more frequent pro rata basis. The computation of this reserve shall be based upon premium deposits other than membership fees and without any deduction for expenses and the compensation of an attorney.



§ 10-13-108. Annual financial report

(1) Such attorney shall make a sworn annual report to the commissioner of the business of the preceding year ending December thirty-first, on or before the first day of March succeeding, showing that the financial condition of affairs at the office where such contracts are issued is in accordance with the standard of solvency, and shall furnish such additional information and reports as may be required to show the total premiums or deposits collected, the total losses paid, the total amounts returned to subscribers, and the amounts retained for expenses and subject to taxation. Such attorney shall not be required to furnish the names and addresses of any subscribers, except for purposes of verifying by the commissioner the reports furnished under section 10-13-105. These names and addresses are not to be filed or to become any part of the public records. The report shall be on a form prescribed by the commissioner.

(2) The business affairs and assets of any reciprocal or interinsurance exchange or attorney's office shall be subject to examination by the commissioner.



§ 10-13-109. Authority conferred on corporations

Any corporation organized under the laws of this state, in addition to the rights, powers, and franchises specified in its articles of incorporation, has full power to exchange insurance contracts of the kind and character mentioned in section 10-13-101. The right to exchange such contracts is declared to be incidental to the purposes for which such corporations are organized and as much granted as the rights and powers expressly conferred.



§ 10-13-109.5. Exchange may hold and convey real estate

(1) Any reciprocal or interinsurance exchange authorized to transact business in this state may, in its own name, purchase, take, receive, lease, or otherwise acquire, own, hold, improve, use, and otherwise deal in and with real property, or have an interest in real property, wherever situated, and may sell, convey, assign, encumber, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all or any part of such real property or interest.

(2) (a) To encumber, transfer, or otherwise affect an estate or interest in real property in its own name, a reciprocal or interinsurance exchange shall execute and record, in the office of the clerk and recorder in the county in which such real property is located, a statement of authority that sets forth:

(I) The name of the reciprocal or interinsurance exchange;

(II) The address, including the street address, if any, of the reciprocal or interinsurance exchange; and

(III) The name of the person or entity authorized to encumber, transfer, or otherwise affect an estate or interest in real property in the name of the reciprocal or interinsurance exchange.

(b) The statement of authority shall be executed and acknowledged by the secretary or assistant secretary of the reciprocal or interinsurance exchange who is not the person authorized to encumber, transfer, or otherwise affect an estate or interest in real property in the name of the reciprocal or interinsurance exchange.

(c) An official with whom a statement of authority is recorded may charge and collect a fee for such recordation not to exceed the fee for recordation of an encumbrance or transfer of real property.

(d) After recording, a statement of authority, as it may be amended from time to time, shall remain effective until a cancellation thereof is recorded. An amendment or cancellation of a statement of authority shall meet the requirements for execution and recording of an original statement.

(e) The recorded statement of authority, any amendment thereof, and any cancellation thereof shall constitute prima facie evidence of the facts recited therein, the authority of the person executing such statement, amendment, or cancellation to execute and record such statement, amendment, or cancellation, and the authority of the person or entity named therein to encumber, transfer, or otherwise affect an estate or interest in real property in the name of the reciprocal or interinsurance exchange.

(3) Any contract, deed, lease, mortgage, deed of trust, purchase or sale agreement, or any other contract, document, or instrument to be executed in the name of the reciprocal or interinsurance exchange may be executed by the person or entity designated in the recorded statement of authority of the reciprocal or interinsurance exchange.

(4) Notwithstanding the provisions of section 38-30-123, C.R.S., the power of attorney or other authorizing document actually executed by subscribers to the reciprocal or interinsurance exchange shall not be filed or recorded in or become part of the public records.

(5) The validity of transactions described in subsection (1) of this section entered into prior to July 1, 1996, and the rights, duties, and interests contained therein shall remain unimpaired and may be completed, confirmed, or enforced in accordance with the law or custom in effect prior to July 1, 1996, or pursuant to the terms of this section.



§ 10-13-110. Noncompliance a misdemeanor

Any attorney, agent, or representative who, except for the purpose of applying for a certificate of authority, exchanges any contracts of indemnity of the kind and character specified in section 10-13-101 or directly or indirectly solicits or negotiates any application for the same without first complying with the provisions of this title is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars.



§ 10-13-111. Annual certification - revocation

Each attorney by or through whom are issued any policies of or contracts for indemnity of the character referred to in this title shall procure from the commissioner annually a certificate of authority stating that all the requirements of this title have been complied with, and, upon such compliance and the payment of the fees and taxes required by this title, the commissioner shall issue such certificate of authority. The commissioner may revoke or suspend any certificate of authority issued in case of breach of any of the conditions imposed by this title after reasonable notice has been given said attorney in writing so that he may appear and show cause why such action should not be taken. Pending such investigation, no information shall be published, but, in case of revocation or suspension of a certificate of authority, notice of the same shall be published by the commissioner in the Denver daily newspapers. Any final action of the commissioner pursuant to this section shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-13-113. Additional penalties

In addition to the foregoing penalties and where not otherwise provided, the penalty for failure or refusal to comply with any provisions or terms of this title, upon the part of the attorney, shall be the refusal, suspension, or revocation of the certificate of authority by the commissioner, and publication of his act, after due notice and opportunity for hearing as provided for in section 10-13-111.



§ 10-13-114. Laws applicable

Except as they may be inconsistent with the provisions of this article, all other provisions of this title shall apply to interinsurance and reciprocal exchanges.









Fraternal Benefit Societies

Article 14 - Fraternal Benefit Societies

Part 1 - Definitions - Structure and Purpose

§ 10-14-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Benefit contract" means the agreement for the provision of benefits authorized by section 10-14-401, as that agreement is described in section 10-14-404.

(2) "Benefit member" means an adult member who is designated by the governing documents of the society to be a benefit member under a benefit contract.

(3) "Certificate" means the document issued as written evidence of the benefit contract.

(4) "Governing documents" mean the society's articles of incorporation, constitution, bylaws, and rules, however designated.

(5) "Lodge" means any subordinate member unit of the society, known as camps, courts, councils, branches, or by any other designation as described in section 10-14-103.

(6) "Premium" means any premium, rate, dues, or other required contributions by whatever name known, which are payable under the certificate.

(7) "Rule" means any rule, regulation, or resolution adopted by the supreme governing body or board of directors which is intended to have general application to the members of the society.

(8) "Society" means a fraternal benefit society as set forth in section 10-14-102, unless otherwise indicated.



§ 10-14-102. Fraternal benefit societies - what constitutes

Any incorporated society, order, or supreme lodge, without capital stock, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides any of the benefits enumerated in section 10-14-401, is hereby declared to be a fraternal benefit society.



§ 10-14-103. Lodge system - defined

(1) A society is operating on the lodge system if it has a supreme governing or legislative body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its governing documents, and rituals. Subordinate lodges shall be required by the governing documents of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

(2) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society.



§ 10-14-104. Representative form of government - defined

(1) A society has a representative form of government when:

(a) The supreme governing body is either:

(I) An assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's governing documents. A society may provide for the election of delegates by mail. The elected delegates shall constitute at least a majority of the delegates and not less than two-thirds of the votes of the assembly and not less than the number of votes required to amend the society's governing documents. The assembly shall be elected, shall meet at least once every four years, and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's governing documents.

(II) A board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's governing documents. A society may provide for election of the board by mail. Each term of a board member shall not exceed four years. Vacancies on the board between elections shall be filled in the manner prescribed by the society's governing documents. Those persons elected to the board shall constitute at least a majority of the board and not less than the number of votes required to amend the society's governing documents. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least semiannually to conduct the business of the society.

(b) The officers of the society are elected either by the supreme governing body or by the board of directors, pursuant to the governing documents of the society;

(c) Only benefit members are eligible for election to the supreme governing body, the board of directors, or any intermediate assembly; and

(d) Each voting member has one vote. No vote may be cast by proxy.



§ 10-14-105. Purposes and powers

(1) A society shall operate for the benefit of members and their beneficiaries by:

(a) Providing benefits as specified in section 10-14-401; and

(b) Operating for one or more lawful social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, which may also be extended to others. Such purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

(2) Every society shall have the power to adopt governing documents for the government of the society, the admission of its members, and the management of its affairs. Each society shall have the power to change, alter, add to, or amend such governing documents and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.






Part 2 - Membership

§ 10-14-201. Qualifications for membership

(1) A society shall specify in its governing documents or rules:

(a) Eligibility standards for each and every class of membership. If benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than fifteen years of age and not greater than twenty-one years of age.

(b) The process for admission to membership for each membership class; and

(c) The rights and privileges of each membership class. Only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(2) A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

(3) Membership rights in the society are personal to the member and are not assignable.



§ 10-14-202. Principal office - meetings - communications to members - grievance procedures

(1) The principal office of any domestic society shall be located in this state and comply with the provisions of section 10-3-128. The meetings of its supreme governing body may be held in any state, district, province, or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state.

(2) (a) A society may provide in its governing documents for an official publication in which any notice, report, or statement required by statute to be given to members, including notice of election, may be published. Such required reports, notices, and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(b) Not later than June 1 of each year, a synopsis of the society's annual statement, as of the immediately preceding December 31, providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society's official publication.

(c) A society may provide for procedures in its governing documents for grievances or complaints by members.



§ 10-14-203. No personal liability

(1) The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

(2) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, such person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, in which the person may be involved by reason of the fact that such person is or was a director, officer, employee, or agent of the society or of any firm, corporation, or organization which such person served in any capacity at the request of the society. A person shall not be so indemnified or reimbursed in relation to any matter in such action, suit, or proceeding as to which such person is finally adjudged to be or have been guilty of breach of a duty as a director, officer, employee, or agent of the society or in relation to any matter in such action, suit, or proceeding, or threat thereof, which has been made the subject of a compromise settlement, unless in either case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that such conduct was unlawful. The determination whether the conduct of such person met the standard required to justify indemnification and reimbursement in relation to any matter described in this subsection (2) may only be made by the supreme governing body or board of directors by a majority vote or a quorum consisting of persons who were not parties to such action, suit, or proceeding or by a court of competent jurisdiction. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required to justify indemnification and reimbursement. The right of indemnification and reimbursement pursuant to this subsection (2) shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of such person's heirs, executors, and administrators.

(3) A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, or organization against any liability asserted against such person and incurred by such person in any such capacity or arising out of such person's status as such, whether or not the society would have the power to indemnify the person against such liability under this section.

(4) No director, officer, employee, member, or volunteer of a society serving without compensation shall be liable, and no cause of action may be brought, for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of such person for the society unless such act or omission involved willful or wanton misconduct.



§ 10-14-204. Waiver

The governing documents of the society may provide that no subordinate body nor any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the governing documents of the society. Such provision shall be binding on the society and every member and beneficiary of a member.






Part 3 - Governance

§ 10-14-301. Organization

(1) A domestic society organized on or after July 1, 1993, shall be formed as follows: Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society may make, sign, and acknowledge before some officer competent to take acknowledgments of deeds, articles of incorporation. Such articles of incorporation shall contain:

(a) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(b) The purpose for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this article.

(c) The names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control and management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issue of the letter of authorization.

(2) The articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society, and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the commissioner, who may require such further information as the commissioner deems necessary. The bond with sureties approved by the commissioner shall be in such amount, not less than three hundred thousand dollars nor more than one million five hundred thousand dollars, as is required by the commissioner. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this article and all provisions of the statutes have been complied with, the commissioner shall furnish the incorporators a letter of authorization authorizing the society to solicit members as provided in this section.

(3) No letter of authorization granted under the provisions of this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the commissioner upon good cause shown, unless the five hundred applicants required in subsection (4) of this section have been secured and the organization has been completed as provided in this section. The articles of incorporation and all other proceedings pursuant thereto shall become null and void one year from the date of the letter of authorization, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as provided in this section.

(4) Upon receipt of a letter of authorization from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its tables of rates, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for such advance premium, nor issue any certificate, nor pay, allow, offer, or promise to pay any benefit to any person until:

(a) At least ten subordinate lodges have been established into which the five hundred applicants have been admitted;

(b) There has been submitted to the commissioner, under oath of the president, secretary, or corresponding officer of such society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, and the amount of benefits to be granted and premiums therefor; and

(c) It is shown to the commissioner, by sworn statement of the treasurer or corresponding officer of such society, that at least five hundred applicants have each paid in cash at least one regular monthly premium as provided, which premiums in the aggregate shall amount to at least one hundred fifty thousand dollars. The advance premiums shall be held in trust during the period of organization, and, if the society has not qualified for a certificate of authority within one year, as specified in this section, the premiums shall be returned to said applicants.

(5) The commissioner may make such examination and require such further information as the commissioner deems advisable. The society shall submit articles of incorporation, which shall be issued in triplicate, to the commissioner and attorney general for examination. After being approved, the articles shall be filed and recorded in the office of the secretary of state who shall issue a certificate of incorporation. A copy of the articles, certified by the secretary of state, shall be filed with the commissioner. Upon presentation of satisfactory evidence that the society has complied with all the statutory provisions, including the establishment of a deposit with the commissioner of three hundred thousand dollars, unless the commissioner accepts a lesser amount, the commissioner shall issue to the society a certificate to that effect and that the society is authorized to transact business pursuant to the provisions of this article. The commissioner shall cause a record of the certificate of authority to be made. A certified copy of the record may be given in evidence with like effect as the original certificate of authority.



§ 10-14-302. Amendments to governing documents

(1) A domestic society may amend its governing documents in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its governing documents so provide, by referendum. Such referendum may be held in accordance with the provisions of its governing documents by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months after the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods specified in this section. Whenever a domestic society desires to amend its articles of incorporation, it shall file its certificate of amendment with the commissioner before filing the same with the secretary of state, and if the commissioner, with the advice of the attorney general, finds the same to be legally adopted and in due legal form and not in conflict with statutory provisions governing societies, then and not otherwise the certificate of amendment shall be filed with the secretary of state. Any other amendment of the governing documents of the society shall be filed with the commissioner. If the commissioner, with the advice of the attorney general, finds the amendment to be legally adopted and in due legal form and not in conflict with statutory provisions governing societies, then the amendment shall become operative upon filing, unless a later time is provided in the amendment or in the society's governing documents.

(2) Within ninety days after any amendment becomes operative, the amendment or amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that the same have been duly addressed and mailed, shall be prima facie evidence that such amendments or synopsis thereof have been furnished to the addressee.

(3) Every foreign or alien society authorized to do business in this state shall file with the commissioner and the secretary of state a duly certified copy of all amendments of, or additions to, its articles of incorporation within ninety days after the enactment of the same in accordance with the provisions set forth in subsection (1) of this section. Any other amendment of the governing documents of the society shall be filed with the commissioner within ninety days after enactment.

(4) Printed copies of the governing documents, as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.



§ 10-14-303. Institutions

A society may create, maintain, and operate, or may establish organizations to operate, not-for-profit institutions to further the purposes permitted by section 10-14-105 (1)(b). Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement.



§ 10-14-304. Reinsurance

(1) A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer (other than another fraternal benefit society) having the power to make such reinsurance and authorized to do business in this state. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit is allowed as an admitted asset or as a deduction from liability to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after July 1, 1993, unless the reinsurance complies with the applicable provisions of part 7 of article 3 of this title and all pertinent insurance rules.

(2) Notwithstanding the limitation in subsection (1) of this section, a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner under section 10-14-305.



§ 10-14-305. Consolidations and mergers

(1) A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the commissioner:

(a) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(b) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the commissioner but not earlier than the society's most recent financial report required pursuant to section 10-14-602;

(c) A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body, or, if the society's governing documents so permit, by mail;

(d) Evidence that at least sixty days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society; and

(e) Any other information deemed necessary by the commissioner.

(2) If the commissioner finds that the contract is in conformity with the provisions of this section, that the financial statements are correct, and that the consolidation or merger is just and equitable to the members of each, the commissioner shall approve the contract and issue a certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the statutes of such state or territory and a certificate of such approval filed with the commissioner of this state or, if the statutes of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner or equivalent regulatory agency of such state or territory and a certificate of such approval filed with the commissioner of this state. In case such contract is not approved, it shall be inoperative, and the fact of its submission and its contents shall not be disclosed by the commissioner.

(3) Upon the consolidation or merger becoming effective as provided in this section, all the rights, franchises, interests, duties, and liabilities of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument; except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein vested under the laws of this state in any of the societies consolidated or merged shall not revert or be in any way impaired by reason of the consolidation or merger but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

(4) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document stating that such notice or document has been duly addressed and mailed shall be prima facie evidence that such notice or document has been furnished the addressees.



§ 10-14-306. Conversion of fraternal benefit society into a mutual or stock life insurance company

Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company or stock life insurance company by compliance with all the requirements of this title pertaining to a life insurance company. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of such plan. No such conversion shall take effect unless and until approved by the commissioner, who may give such approval if the commissioner finds that the proposed change is in conformity with the statutory requirements and not prejudicial to the certificate holders of the society.






Part 4 - Contractual Benefits

§ 10-14-401. Benefits

(1) A society may provide the following contractual benefits as authorized by the certificate of authority issued:

(a) Death benefits;

(b) Endowment benefits;

(c) Annuity benefits;

(d) Temporary or permanent disability benefits;

(e) Hospital, medical, or nursing benefits;

(f) Monument or tombstone benefits to the memory of deceased members; and

(g) Such other benefits as authorized for life insurers and which are not inconsistent with this article.

(2) A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection (1) of this section, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.



§ 10-14-402. Beneficiaries

(1) The owner of a benefit contract shall have the right at all times to change the beneficiary in accordance with the governing documents of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its governing documents, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(2) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member. The portion so paid shall not exceed the sum of one thousand dollars.

(3) If at the death of any person insured under a benefit contract there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as provided in subsection (2) of this section, shall be payable to the estate of the deceased insured the same as other property not exempt; except that, if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.



§ 10-14-403. Benefits not attachable

No money or other benefit, charity, relief, or aid to be paid, provided, or rendered by any society shall be liable to attachment, garnishment, or other process or to be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member, beneficiary, or any other person who may have a right thereunder either before or after payment by the society.



§ 10-14-404. Benefit contract

(1) Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided pursuant thereto. The certificate, together with any riders or endorsements attached thereto, the governing documents of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

(2) Any changes, additions, or amendments to the governing documents of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries and shall govern and control the benefit contract in all respects as though such changes, additions, or amendments had been made prior to and were in force at the time of the application for insurance; except that no change, addition, or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

(3) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the governing documents of the society to the same extent as though the age of majority had been attained at the time of application.

(4) A society shall provide in its governing documents that if its reserves as to all or any class of certificates become impaired its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates or in lieu of or in combination therewith; however, the owner may accept a proportionate reduction in benefits under the certificate. The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(5) Copies of any of the documents specified in this section, certified by the secretary or corresponding officer of the society, shall be received as evidence of the terms and conditions thereof.

(6) No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with the commissioner in the manner provided for like policies issued by life insurers in this state. Every life, accident, health, or disability insurance certificate and every annuity certificate issued on or after July 1, 1994, shall meet the standard contract provision requirements not inconsistent with this article for like policies issued by life, sickness, and accident insurers in this state; except that a society may provide in its certificates for a grace period for payment of premiums of one full month. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's governing documents in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the governing documents of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

(7) Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate, but no less than the legal age of majority. A society may require approval of an application for membership to effect this transfer and may provide in all other respects for the regulation, government, and control of such certificates and all rights, obligations, and liabilities incident thereto and connected therewith. Ownership rights prior to such transfer shall be specified in the certificate.

(8) A society may specify the terms and conditions on which benefit contracts may be assigned.



§ 10-14-405. Nonforfeiture benefits, cash surrender values, certificate loans, and other options

(1) For certificates issued prior to July 1, 1994, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the statutory provisions applicable immediately prior to July 1, 1993.

(2) For certificates issued on or after July 1, 1994, each certificate shall provide for paid-up nonforfeiture benefits, cash surrender values, loans, or other options in an amount and type not less than the corresponding amount ascertained in accordance with the statutes of this state applicable to life insurers issuing policies containing like benefits based upon applicable mortality tables.






Part 5 - Financial

§ 10-14-501. Investments

A society shall invest its funds only in such investments as are authorized by the statutes of this state including but not limited to sections 10-3-210 to 10-3-242 and part 8 of article 3 of this title for the investment of the assets of life insurers.



§ 10-14-502. Funds

(1) All assets shall be held, invested, and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

(2) A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the governing documents of such society.

(3) A society may, pursuant to resolution of its supreme governing body and with prior written approval of the commissioner, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the statutory provisions and regulations regarding life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary to comply with any applicable federal or state statutes, or any rules issued pursuant thereto, the society may:

(a) Adopt special procedures for the conduct of the business and affairs of a separate account;

(b) Provide, for persons having beneficial interests therein, special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account; and

(c) Issue contracts on a variable basis to which section 10-14-404 (2) and (4) shall not apply.



§ 10-14-503. Exemptions

Except as provided in this section, societies shall be governed by the provisions of this article and shall be exempt from all other provisions of the insurance statutes of this state unless the terms of such statutes expressly apply to societies, or unless any such insurance statute is specifically made applicable to societies by this article. Societies shall comply with the applicable provisions of section 10-3-208; part 7 of article 3 of this title; and article 16 of this title.



§ 10-14-504. Taxation

Every society organized or licensed under this article is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal, and school tax other than taxes on real estate and office equipment.



§ 10-14-505. Rules and regulations of commissioner

The commissioner may establish and from time to time amend such reasonable rules and regulations as are necessary to enable the commissioner to carry out the commissioner's duties under the laws of this state and the provisions of this article.






Part 6 - Regulation

§ 10-14-601. Valuation

(1) Standards of valuation for certificates issued prior to July 1, 1994, shall be those provided by the statutes applicable immediately prior to July 1, 1993.

(2) The minimum standards of valuation for certificates issued on or after July 1, 1994, shall be based on the valuation methods, standards, and practices (including interest assumptions) set forth in the statutes of this state applicable to life insurers issuing policies containing like benefits.



§ 10-14-602. Reports

Reports shall be filed in accordance with the provisions of this section. Every society transacting business in this state shall annually, on or before the first day of March, file with the commissioner a true statement of its financial condition, transactions, and affairs for the preceding calendar year, unless for cause shown such time has been extended by the commissioner. The statement shall at least include the substance of that which is required by what is known as the convention blank form adopted from year to year by the national association of insurance commissioners for fraternal benefit societies, including any instructions, procedures, and guidelines not in conflict with the provisions of this article, actuarial statements and requirements of reserves in accordance with the statutes of this state applicable to life insurers, and any additional information required by the commissioner.



§ 10-14-603. Annual certificate of authority

Societies that are authorized to transact business in this state as of July 1, 1993, and all societies authorized thereafter, may continue such business until June 30, 1994. The authority of all such societies may thereafter be renewed annually but shall terminate on the last day of the succeeding June. However, a certificate of authority so issued shall continue in full force and effect unless specifically terminated. For each such certificate of authority or renewal the society shall pay to the division of insurance fees as prescribed pursuant to sections 10-3-207 and 24-31-104.5, C.R.S. A duly certified copy or duplicate of such certificate of authority shall be prima facie evidence that the society is a fraternal benefit society within the meaning of this article.



§ 10-14-604. Cash capital

To avoid situations where a society's transactions would create undue financial risks to its enrollees, subscribers, certificate holders, or the people of this state, the regulations specified in this section are authorized. The commissioner may by regulation establish standards consistent with those of the national association of insurance commissioners which require any society to maintain a minimum surplus level. The minimum surplus level shall reflect the type, volume, and nature of the insurance business being transacted and the type of entity for which the surplus levels are being established in accordance with the assessment features of societies. The regulation may additionally require the submission of an opinion by a qualified actuary which states whether the surplus level of the entity is sufficient for the authority requested.



§ 10-14-605. Examination of societies

The examination of societies, both at the initial formation and at any time during which any such society is authorized to transact business in this state, shall follow the same standards and procedures that apply to life insurers. The cost of any such examination may be assessed by the commissioner to be paid by the society.



§ 10-14-606. Publications

Pending, during, or after an examination or investigation of any domestic, foreign, or alien society, the commissioner shall make public no financial statement, report, or finding, nor shall the commissioner permit to become public any financial statement, report, or finding affecting the status, standing, or rights of any such society, until a copy thereof has been served upon such society at its home office or until such society has been afforded a reasonable opportunity to answer any such financial statement, report, or finding and to make such showing in connection therewith as it may desire.



§ 10-14-607. Grounds for injunction, liquidation, and receivership of domestic society

(1) The commissioner shall notify a domestic society when the commissioner upon investigation finds that a domestic society:

(a) Has exceeded its powers;

(b) Has failed to comply with any provision of this article;

(c) Is not fulfilling its contracts in good faith;

(d) Has a membership of less than four hundred after an existence of one year or more;

(e) Is conducting business fraudulently or in a manner hazardous to its members, creditors, or the public; or

(f) Is using methods which, although not otherwise specifically proscribed by statute, nevertheless renders its operation hazardous, or its condition unsound, to its members or the public.

(2) If the commissioner notifies a society pursuant to subsection (1) of this section, the commissioner may utilize the procedures, practices, standards, and provisions of parts 4 and 5 of article 3 of this title. In applying said provisions, the application of the assessment feature of the certificate shall be first considered.



§ 10-14-608. Foreign or alien society - admission

No foreign or alien society shall transact business in this state without a certificate of authority issued by the commissioner. Any such society desiring admission to this state shall comply substantially with the requirements and limitations of this article applicable to domestic societies, excluding any deposit requirements in section 10-14-301 (5). Any such society may be authorized to transact business in this state upon filing with the commissioner such information as may be requested.



§ 10-14-609. Suspension - revocation - denial of license of foreign or alien society

(1) The commissioner shall notify a foreign or alien society of any of the deficiencies specified in this subsection (1) and state in writing the reasons for the commissioner's dissatisfaction when the commissioner, upon investigation, finds that a foreign or alien society transacting or applying to transact business in this state:

(a) Has exceeded its powers;

(b) Has failed to comply with any provision of this article;

(c) Is not fulfilling its contracts in good faith;

(d) Is conducting its business fraudulently or in a manner hazardous to its members, creditors, or the public; or

(e) Is using methods which, although not otherwise specifically proscribed by statute, nevertheless renders its operation hazardous, or its condition unsound, to its members or the public.

(2) As part of the notification required by subsection (1) of this section, the commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist be corrected. After such notice, the society shall have a thirty-day period in which to comply with the commissioner's request for correction, and, if the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why its certificate of authority should not be suspended, revoked, or denied. If on such date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked, or denied, the commissioner may suspend or deny the certificate of authority of the society to do business in this state until satisfactory evidence is furnished to the commissioner that such suspension or denial should be withdrawn, or the commissioner may revoke the authority of the society to do business in this state.

(3) Nothing contained in this section shall be taken or construed as preventing any foreign or alien society from continuing in good faith all contracts made in this state during the time such society was legally authorized to transact business in this state.

(4) In addition to the provisions of subsections (1) to (3) of this section, the provisions of section 10-1-110, except for the provisions of paragraphs (a) to (c) of subsection (1) of said section, shall apply to societies doing business in this state.



§ 10-14-610. Injunction

No application or petition for injunction in proceedings for, the dissolution of, or the appointment of a receiver for any domestic, foreign, or alien society or lodge thereof shall be recognized in any court of this state unless made by the attorney general upon request of the commissioner.



§ 10-14-611. Licensing of agents

Agents of societies shall be licensed in accordance with the statutory provisions regulating the licensing, revocation, suspension, or termination of a license of resident and nonresident agents as provided in part 4 of article 2 of this title, and subject to the exceptions provided in section 10-2-401 (3).



§ 10-14-612. Unfair methods of competition and unfair and deceptive acts and practices

Every society authorized to do business in this state shall be subject to the provisions of part 11 of article 3 of this title relating to unfair insurance trade practices; except that nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.






Part 7 - Miscellaneous

§ 10-14-701. Service of process

Societies authorized to do business in this state shall be subject to the same provisions and requirements regarding service of process as life insurers in accordance with section 10-3-107.



§ 10-14-702. Fees

Except as otherwise specifically provided in this article, societies shall pay the applicable fees specified in sections 10-3-207 and 24-31-104.5, C.R.S., and be subject to the assessment of late fees pursuant to section 10-3-109 (3).



§ 10-14-703. Review

All final decisions and findings of the commissioner made under the provisions of this article shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-14-704. Penalties

(1) Any person, officer, member, or examining physician of any society authorized to do business under this article who knowingly or willfully makes any false or fraudulent statement or representation in or with reference to any application for membership, or for the purpose of obtaining money from or benefit in any society transacting business under this article, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five hundred dollars, nor more than two thousand five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than one year, or by both such fine and imprisonment.

(2) Any person who willfully makes a false statement of any material fact or thing in a sworn statement as to the death or disability of a certificate holder in any such society for the purpose of procuring payment of a benefit named in the certificate of such holder and any person who willfully makes any false statement in any verified report or declaration under oath required or authorized by this article is guilty of perjury in the second degree.

(3) Any person who solicits membership for, or in any manner assists in procuring membership in, any fraternal benefit society not licensed to do business in this state, or who solicits membership for, or in any manner assists in procuring membership in, any such society not authorized as provided in this article to do business in this state as defined in this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars.

(4) Any society, or any officer, agent, or employee thereof neglecting or refusing to comply with, or violating any of the provisions of this article, the penalty for which neglect, refusal, or violation is not specified in this section, is guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than two thousand dollars.



§ 10-14-705. Exemption of certain societies

(1) Nothing in this article shall be construed to affect or apply to:

(a) Grand or subordinate lodges of masons, odd fellows, or knights of Pythias (exclusive of the insurance department of the supreme lodge knights of Pythias) or the junior order of united American mechanics (exclusive of the beneficiary degree or insurance branch of the national council junior order united American mechanics); nor to grand or subordinate lodges of societies, orders, or associations now doing business in this state which provide benefits exclusively through local or subordinate lodges; nor to similar societies which do not issue insurance certificates. Members of lodges of the independent order of odd fellows, knights of Pythias, and other organizations paying periodical or funeral benefits shall not be individually liable for the payment of periodical or funeral benefits or other liabilities of the lodge or other organizations, but the same shall be payable only out of the treasury of such lodges or organizations.

(b) Orders, societies, or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to such orders, societies, or associations.

(2) The commissioner may require from any society or association, by examination or otherwise, such information as will enable the commissioner to determine whether such society or association is exempt from the provisions of this article.

(3) Any fraternal benefit society organized and incorporated before June 2, 1911, and operating within the definition set forth in sections 10-14-101 to 10-14-104, providing for benefits in case of death or disability resulting solely from accidents, but which does not obligate itself to pay death or sick benefits, may be licensed under the provisions of this article and shall have all the privileges and be subject to all the provisions and regulations of this article; except that the provisions of this article requiring medical examinations, valuations of benefit certificates, and that the certificate shall specify the amount of benefits shall not apply to such society.












Preneed Funeral Contracts

Article 15 - Preneed Funeral Contracts

§ 10-15-101. Legislative declaration

The general assembly declares that the business of selling preneed contracts whereby the seller agrees to provide funeral, interment, entombment, or cremation merchandise or services in the future or for future use is affected with a public interest, and the preservation of the safety and welfare of the public from unconscionable dealing requires regulation of the sale of such contracts and of the disposition of funds obtained as a result of such sales.



§ 10-15-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Broker" means any contract seller who must utilize the services of a general provider to fulfill the terms of a preneed contract.

(1.5) "Cash advances" means consideration which can be used at the time of need at the discretion of the contract buyer or his or her heirs, assigns, or authorized representatives for merchandise or services the prices of which are not guaranteed in a preneed contract and which merchandise or services are ancillary and in addition to merchandise and services the prices of which are guaranteed in a preneed contract.

(2) "Cemetery" means any place, including a mausoleum, niche, or crypt, in which there is provided space either below or above the surface of the ground for the interment of the remains of human bodies.

(3) "Commissioner" means the commissioner of insurance.

(4) "Common trust funds" means a common trust as defined by the provisions of article 24 of title 11, C.R.S. This article does not preclude the use of a common trust to the extent that the individual contract seller complies with the provisions of this article.

(5) "Contract buyer" means a person who purchases merchandise and services through a preneed contract.

(6) "Contract seller" means a person who sells or offers to sell funeral goods, merchandise, or services through a preneed contract.

(7) "Final resting place" means a space, either below or above the surface of the ground, for the interment of the remains of human bodies.

(8) "Funds" means money paid by a contract buyer, excluding interest, finance charges, and late fees paid, for the purchase of a preneed contract.

(8.5) "Funeral goods" has the same meaning as in section 12-54-102, C.R.S.

(9) "General provider" means a person who engages, on a contract basis, in the usual business of providing the merchandise and performing the services, at time of need, for the final disposition of a deceased human body, and does not include subcontractors of a general provider.

(10) "Merchandise" means goods which are normally sold or offered for sale directly to the public for use in connection with funeral services and does not include overhead items.

(11) "Overhead items" means items such as embalming fluid, sanitary supplies, and other items used in the performance of funeral services.

(12) "Person" means an individual, partnership, firm, joint venture, corporation, company, association, joint stock association, or limited liability company.

(13) (a) "Preneed contract" means any written contract, agreement, or mutual understanding, or any security or other instrument that is convertible into a contract, agreement, or mutual understanding, whereby, upon the death of the preneed contract beneficiary, a final resting place, merchandise, or services are provided or performed in connection with the final disposition of the beneficiary's body. Consideration for a preneed contract is funds, deposits, or the assignment of life insurance benefits.

(b) "Preneed contract" does not include a contract for merchandise whereby the buyer takes physical possession of the merchandise at the time of entering into the contract.

(c) (Deleted by amendment, L. 2013.)

(14) "Preneed contract beneficiary" means, for any preneed contract entered into on or after July 1, 1967, any person specified in the preneed contract, upon whose death a final resting place, merchandise, or services of any nature shall be provided, delivered, or performed.

(15) "Preneed contract price" means the total price listed on a preneed contract for all items listed and includes cash advances.

(16) "Services" means any services which may be used to care for and prepare deceased human bodies for burial, cremation, or other final disposition.

(17) "Trustee" means a chartered state bank, savings and loan association, credit union, or trust company that is authorized to act as fiduciary and that is subject to supervision by the state bank or financial services commissioner or a national banking association, federal credit union, or federal savings and loan association authorized to act as fiduciary in Colorado.

(18) "Trust funds" means funds deposited by a contract seller with a trustee.

(19) "Trust instrument" means the documents pursuant to which a trustee receives, holds, invests, and disburses trust funds.



§ 10-15-103. License procedure - records - examination of records

(1) (a) A contract seller shall not enter into a preneed contract or accept any funds or other consideration without a license from the commissioner. To be valid, an application for an initial license must be in writing, signed by the applicant, and duly verified on forms furnished by the commissioner. Each application must be accompanied by payment of five hundred dollars and either:

(I) A current balance sheet, income statement, and statement of cash flow to demonstrate that the business has a net worth of at least ten thousand dollars, signed by a certified public accountant ("CPA"), or, if prepared by the applicant or public accountant, accompanied by a current tax return; or

(II) A surety bond of at least ten thousand dollars to honor preneed contract obligations.

(b) (I) With the submission of the initial application described in paragraph (a) of this subsection (1), each applicant shall submit a set of fingerprints to the commissioner. The commissioner shall forward such fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation.

(II) For purposes of this paragraph (b), "applicant" means an individual and, in the case of a corporation, each officer and director of the corporation.

(2) Upon receipt of a complete initial application and license fee, the commissioner shall issue a license to the applicant unless the commissioner determines that:

(a) The applicant has made false statements or misrepresentations in such application; or

(b) The applicant does not meet the conditions of subsection (1) of this section; or

(c) The applicant is not duly authorized to transact business in the state of Colorado; or

(d) Any officer, director, or controlling shareholder of the applicant has been convicted of a crime involving fraud or misappropriation or misuse of funds; or

(e) The applicant has not filed a preneed contract, general provider contract, or trust agreement and assignment form, where applicable, which comply with the provisions of this article; or

(f) The applicant is an insurance company.

(3) (a) The contract seller shall keep accurate accounts, books, and records of all transactions, copies of all preneed contracts, dates and amounts of payments made and accepted thereon, the name and address of each contract buyer, copies of all annual reports, the name of the preneed contract beneficiary as to each preneed contract, the name of the trustee holding trusted funds received under each preneed contract, copies of statutory reports made to the trustee and statutory reports provided by the trustee, and any other information necessary to verify compliance with the provisions of this article.

(b) Such records as stated in paragraph (a) of this subsection (3) shall be kept by the contract seller for at least five years following the earliest of the following:

(I) The death of the preneed contract beneficiary; or

(II) The removal of funds from trust; or

(III) The termination of the assignment of life insurance benefits.

(4) (a) The commissioner may investigate the books, records, and accounts of a contract seller to ensure that trust funds, preneed contracts, and preneed insurance policies comply with this article. The commissioner, or a qualified person designated by the commissioner, may examine the books, records, and accounts of the contract seller as often as necessary upon receiving a complaint or indication of noncompliance and may require the attendance of and examine under oath all persons whose testimony the commissioner needs for this purpose.

(b) The commissioner shall make every reasonable effort to utilize examiners employed by the division of insurance in preference to designating persons who are not employees of the division of insurance to perform examinations. If evidence of a violation of this article is known, the commissioner may designate a qualified person who is not an employee of the division of insurance to examine a contract seller, and the contract seller shall directly pay the reasonable expenses and charges of the examiner. The examinee may contest the amount of fees, costs, and expenses charged by the examiner by filing an objection with the commissioner that sets forth the charges the examinee considers to be unreasonable, together with the basis for disputing the charges. Amounts that are disputed are not due to the examiner until the commissioner has reviewed the objection and made a written finding that the disputed charges were reasonable for the examination performed.

(5) (a) Every license shall expire on June 30. Every license shall be renewed annually and automatically extended upon filing of a complete application on a form provided by the commissioner, demonstration of compliance with the conditions of subsection (2) of this section, payment of the fee prescribed in paragraph (b) of this subsection (5), and the filing of the annual report which shall be due by March 31 of each year. A filing made later than March 31 may be subject to a late fee of up to one hundred dollars per day for each day received after such date. If the contract seller is in compliance with this section, the contract seller shall be deemed licensed unless and until notified by the commissioner that the renewal does not comply with this section.

(b) The annual renewal fee shall be based upon the aggregate preneed contract price of all preneed contracts outstanding at the end of each calendar year. If the aggregate preneed contract price is:

(I) One hundred thousand dollars or less, the annual renewal fee shall be one hundred dollars;

(II) Greater than one hundred thousand dollars but not exceeding five hundred thousand dollars, the annual renewal fee shall be two hundred dollars;

(III) Greater than five hundred thousand dollars but not exceeding one million dollars, the annual renewal fee shall be five hundred dollars;

(IV) Greater than one million dollars but not exceeding five million dollars, the annual renewal fee shall be one thousand dollars;

(V) Greater than five million dollars but not exceeding ten million dollars, the annual renewal fee shall be one thousand five hundred dollars;

(VI) In excess of ten million dollars, the annual renewal fee shall be two thousand dollars.

(6) Notwithstanding the amount specified for any fee in this section, the commissioner by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commissioner by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 10-15-103.5. Scope of article - exemptions

(1) This article does not apply to a person providing a developed final resting place within a designated cemetery approved for the interment, entombment, or inurnment of human remains.

(2) (a) A person providing an undeveloped final resting place is exempt from this article if the cemetery where the undeveloped final resting place is located contains unsold developed final resting places representing at least twenty-five percent of the outstanding paid-in-full contracts for undeveloped final resting places.

(b) If the specific and identifiable final resting place is not developed for use at the time of need and full payment has been made, then the contract must provide the purchaser with an immediate alternate and comparable final resting place at the same cemetery or with a full refund of moneys paid to qualify for the exemption under this subsection (2).



§ 10-15-104. Annual report

Each contract seller shall file with the commissioner a report, on a calendar year basis, on a form provided by the commissioner. In the report, each contract seller that is required to deposit funds with a trustee shall state the name of each trustee where trust funds are on deposit and the amount remaining on deposit in the trust fund on December 31. Any contract seller that has voluntarily or involuntarily discontinued the sale of preneed contracts need not obtain a renewal of its license but shall continue to make annual reports to the commissioner until all the contracts have been fully performed.



§ 10-15-105. Contract requirements - refund - full performance

(1) (a) The preneed contract shall bind the contract seller, or the heirs, assigns, or duly authorized representatives of the contract seller, to provide the services or merchandise contained in the preneed contract.

(b) (I) The contract seller shall certify pursuant to subparagraphs (II), (III), and (IV) of this paragraph (b) with the commissioner each form of preneed contract offered or sold by such contract seller unless the contract seller notifies the commissioner that it will use preauthorized forms made available by the commissioner. For preneed contracts that are funded by the assignment of life insurance benefits, the assignment shall be deemed to be part of the preneed contract, and the contract seller shall certify pursuant to subparagraphs (II), (III), and (IV) of this paragraph (b) with the commissioner a copy of each form of assignment.

(II) Each contract seller of preneed contracts shall submit an annual report to the commissioner listing any forms of preneed contracts and each form of assignment used or to be used by the contract seller. Such listing shall be submitted on or before July 15, 2000, and on or before July 1 of each subsequent year. The annual report shall include a certification by the contract seller that, to the best of the seller's knowledge, each form for preneed contracts and assignments in use complies with Colorado law. The commissioner may promulgate rules specifying the necessary elements of the certification.

(III) Each contract seller shall submit to the commissioner a list of new preneed contracts and forms of assignment. Such listing shall include a certification by the contract seller that, to the best of the seller's knowledge, each new preneed contract or form of assignment proposed complies with Colorado law. The commissioner may promulgate rules specifying the necessary elements of the certification.

(IV) The commissioner shall have the power to examine and investigate the preneed contract seller to determine whether the preneed contracts or forms of assignment comply with the seller's certification and Colorado law.

(c) At the time the preneed contract is entered into, the contract seller shall furnish the contract buyer with an accurate copy of the preneed contract.

(d) If the contract seller is a broker, or if the preneed contract requires any services to be performed or merchandise to be provided by a general provider other than the contract seller, the contract seller shall furnish the contract buyer with a copy of the agreement or a certificate evidencing an agreement between the contract seller and such general provider whereby the general provider or the heirs, assigns, or duly authorized representatives of such general provider are obligated to perform the services or provide the merchandise as stated in the preneed contract. Such agreement or certificate shall state that the general provider shall perform the contract services and provide the merchandise specified in the agreement between the contract seller and the general provider, under any fully paid preneed contract, without recourse against the contract buyer or his or her heirs, assigns, or duly authorized representatives for any funds due from the contract seller. Each such agreement or certificate evidencing each agreement shall be filed with the commissioner. As an alternative to having a separate agreement with a general provider, the preneed contract shall contain a signature and statement of guarantee by the general provider or an authorized agent of said general provider to provide the merchandise and services as agreed in the preneed contract.

(2) A preneed contract shall be written in clear, understandable language and shall be printed or typed in at least eight-point type.

(3) A preneed contract shall conform to all other applicable state and federal statutes and regulations.

(4) Each preneed contract shall:

(a) State on its face that "This preneed contract is not insurance; however, preneed contracts and contract sellers are subject to regulation by the Colorado Division of Insurance."

(b) State the name and address of the principal office of the preneed contract seller and, if not the same, the name and address of the principal office of the general provider;

(c) Identify the contract buyer and the preneed contract beneficiary;

(d) State the terms and conditions for cancellation by the contract buyer within the first seven days of the contract buyer's signature to the preneed contract during which period the contract buyer may provide the contract seller with written notice of cancellation. The contract seller shall forward a one hundred percent refund to the contract buyer within ten calendar days of receipt of the written cancellation.

(e) Provide that the contract buyer may cancel the preneed contract at any time after the seven-day period provided in paragraph (d) of this subsection (4) and that any return of consideration be made to the contract buyer, heirs, assigns, or duly authorized representatives in a timely manner, not to exceed thirty days after the date of the request for return of consideration in lieu of performance, and not to exceed forty-five days after the date of request for return of consideration in case of default or cancellation;

(f) Contain a provision expressing the right of the contract seller to perform under the preneed contract if the heirs, assigns, or duly authorized representatives of the preneed contract beneficiary have not canceled the preneed contract within one hundred sixty-eight hours after the death of the preneed contract beneficiary, or if previously authorized to perform prior to such one hundred sixty-eight hours;

(g) Specify the services or merchandise, or both, to be provided, and clearly indicate that the preneed contract seller guarantees and fully pays for each such service or merchandise, or both, when it is provided, except for cash advances;

(h) Contain a provision providing that the preneed contract seller shall provide merchandise as described in the preneed contract or of equivalent quality;

(i) (I) State on its face the manner in which it is funded. Each preneed contract shall clearly state the terms of the consideration between the contract seller and the contract buyer.

(II) Such terms shall require that the contract buyer be responsible for paying any unpaid balance of the preneed contract price.

(III) Where the consideration is an assignment of life insurance benefits, excluding annuities, any unpaid balance shall not exceed the price of the services or merchandise provided at the time of death of the preneed contract beneficiary, based on the general provider's general price list then in force, in excess of the value of the assignment. Such assignment shall not require the payment of any unpaid balance after the third anniversary of the issue date of the preneed contract. The contract seller may require any assignment which has been reduced in value by action of the policy owner to be returned to full value.

(j) Contain a provision stating that the contract seller is responsible for furnishing the merchandise and services expressed in the preneed contract unless the contract buyer is in default, the contract is canceled, or the assignment funding the contract is void, canceled, or otherwise reduced in value by action of the contract buyer. The preneed contract shall provide that in the case of the death of the preneed contract beneficiary, the contract buyer or, if the contract buyer is deceased, such buyer's heirs, assigns, or duly authorized representatives are entitled to a full return of consideration instead of performance by the contract seller. It shall further provide whether or not a preneed contract, in case of default or cancellation, a preneed contract which has not been performed, or promissory note executed in connection therewith, may allow the contract seller to retain liquidated damages. In no event shall such liquidated damages exceed the lesser of the funds received or fifteen percent of the total preneed contract price. Such liquidated damages are deemed to be the reasonable value of administrative and sales costs incurred.

(5) Any preneed contract for which merchandise has been contracted, manufactured, and placed in storage shall guarantee that the merchandise, when delivered, shall be merchantable and fit for its intended purpose.

(6) No contract seller shall condition a preneed contract upon the purchase of any other item or contract unless such preneed contracts, other contracts, and any other item can be independently purchased at the same stated price. Nothing in this section shall prohibit the sale, purchase, or assignment of life insurance benefits to be identified in the preneed contract and be used as full or partial consideration to fund a preneed contract.

(7) The contract seller shall be deemed to have fully performed under the preneed contract when:

(a) The services or merchandise, or both, contracted for have actually been used in conjunction with the death of the preneed contract beneficiary; or

(b) The services contracted for have actually been furnished; or

(c) The contract buyer has taken physical possession of the merchandise; or

(d) The merchandise contracted for, which the contract buyer has agreed to purchase prior to need, has been manufactured and placed in storage and a certificate of title or warehouse receipt has been issued in the contract buyer's name, any such certificate of title or warehouse receipt having effectively and unalterably transferred ownership of the merchandise to the contract buyer and all such merchandise having been fully protected by casualty insurance against all hazards; or

(e) Full payment to the manufacturer has been made by the contract seller within forty-five days after the sale of the merchandise contracted for, which the contract buyer has agreed to purchase prior to need, by the contract buyer, the merchandise has been manufactured not later than six months thereafter and placed in storage, and a certificate of title or warehouse receipt has been issued in the contract buyer's name, any such certificate of title or warehouse receipt having effectively and unalterably transferred ownership of the merchandise to the contract buyer and all such merchandise having been fully protected by casualty insurance against all hazards, as stated in paragraph (d) of this subsection (7); or

(f) The merchandise contracted for, which the contract buyer has agreed to purchase prior to need, has been installed upon or placed within the interment site of the contract buyer, including the place of interment, entombment, or ground burial.

(8) In any preneed contract that includes merchandise contracted for pursuant to paragraphs (d) and (e) of subsection (7) of this section, upon full payment for the merchandise by the contract buyer, the title shall be deemed transferred to the contract buyer.

(9) (a) Notwithstanding any other provision of this section to the contrary, upon the request and consent of the contract buyer, a preneed contract, related trust, or assignment of the ownership or the benefits of a life insurance policy may be made irrevocable. However, the contract buyer, or the person with the right of final disposition may, at any time before performance, transfer the funds or the assignment to another contract seller or general provider as required by applicable laws.

(b) The contract buyer or, if the contract buyer has died, the person authorized to direct the disposition of the deceased contract buyer may select another funeral provider to provide the prearranged funeral merchandise and services. If another provider is selected, the original preneed seller may retain up to fifteen percent of the original preneed contract purchase price.

(10) (a) The contract seller shall:

(I) Disclose the name and address of the trustee who holds the preneed contract funds; and

(II) Notify the buyer when the preneed contract funds are deposited into trust.

(b) To comply with this subsection (10), the disclosure must advise the consumer to contact the commissioner if confirmation is not received by a specified time.



§ 10-15-106. Preexisting contracts

This article shall not be construed so as to impair or affect the obligation of any preexisting lawful contract.



§ 10-15-107. Deposit of funds with trustee

(1) If a contract seller enters into a preneed contract in which the consideration is funds, the contract seller shall deposit not less than seventy-five percent of the total preneed contract price with a trustee. The contract seller shall deposit all funds in excess of twenty-five percent of the total preneed contract price with a trustee within forty-five days after receipt thereof. All funds deposited with a trustee shall be deposited under the terms of a trust instrument, which shall not be inconsistent or in conflict with the provisions of this article, and shall be held in trust by the trustee pursuant to the provisions of this article. Copies of all trust instruments and amendments to such trust instruments shall be filed with the commissioner.

(2) For each deposit with a trustee, the contract seller shall make a record of, and provide the trustee with, the name and address of the contract buyer, the total preneed contract price, and the amount of trustable funds. The contract seller shall keep such record, as to each contract buyer, until five years following the earlier of:

(a) The death of the preneed contract beneficiary; or

(b) The removal of funds from trust.

(3) Within thirty days following the last day of the calendar quarter, the contract seller shall provide to the trustee a detailed listing of all preneed contracts outstanding, the name and address of each contract buyer, the total preneed contract price, accumulated receipts, and the total amount of funds trusted for each preneed contract. If the trustee finds a significant discrepancy between such cumulative listing and the aggregate deposits in trust, the trustee shall contact the contract seller in order to reconcile the discrepancy. If the trustee is unable to resolve such discrepancy to the trustee's satisfaction, the trustee shall promptly notify the commissioner in writing of such discrepancy.



§ 10-15-108. Standard for investments by trustees

(1) Savings and loan associations acting as trustees under the terms of this article shall invest trust funds as otherwise authorized under the laws of this state relating to the investment of funds by savings and loan associations and the federal law governing such investments, but savings and loan associations shall accept trust funds only to the extent that the full amount thereof is insured by the federal deposit insurance corporation or its successor.

(2) Banks and trust companies acting as trustees under the terms of this article shall be subject to the following investment standards: In acquiring, investing, reinvesting, exchanging, retaining, selling, and managing property for the benefit of others, trustees shall be required to have in mind the responsibilities which are attached to such offices and the size, nature, and needs of the estates entrusted to their care and shall exercise the judgment and care under the circumstances then prevailing which men of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital. Within the limitations of the standards set forth in this subsection (2), trustees are authorized to acquire and retain every kind of property, real, personal, and mixed, and every kind of investment, specifically including, but not by way of limitation, bonds, debentures, and other corporate obligations, savings accounts in insured savings and loan associations, stocks, preferred or common, securities of any open-end or closed-end management type investment company or investment trust, and participations in common trust funds, which men of prudence, discretion, and intelligence would acquire or retain for their own account.

(3) Credit unions acting as trustees under the terms of this article shall invest funds received under an account agreement as authorized under the laws of this state or the United States relating to the investment of funds by credit unions, but a credit union shall accept trust funds only to the extent that the full amount thereof is insured by the national credit union share insurance fund or other insurer approved by the commissioner of financial services.



§ 10-15-109. Disbursements - excess trust assets

At reasonable times, and unless the trustee is notified by the commissioner that the preneed seller is in violation of the provisions of this article or by the contract seller not to disburse trust assets, the trustee shall disburse excess trust assets to the contract seller in accordance with the terms of the preneed contract between the contract buyer and the contract seller. The trustee shall not disburse any excess trust assets until such time as the value of such trust assets exceeds the total of all funds paid by the contract buyers under the preneed contracts. If more than one trust account is used by the contract seller, the aggregate of all trust accounts must exceed the total of all funds paid by all contract buyers before any disbursement by the trustee. It is the obligation and responsibility of the trustee to conduct at least annual valuations of the market value of the assets held in trust, which may include accrued interest.



§ 10-15-110. Discharge of preneed contract - disbursements by trustees

(1) Before disbursing any trust assets to discharge a preneed contract, the trustee shall determine that the amount of assets to be released does not exceed the funds trusted.

(2) If a preneed contract is cancelled by the contract buyer or the contract buyer's heirs, assigns, or duly authorized representatives, the trustee shall require a copy of the signed cancellation request before releasing trust assets.

(3) If a preneed contract is cancelled by the contract seller due to a default by the contract buyer, the trustee shall require an affidavit from an officer or owner of the contract seller setting forth such default before releasing funds.

(4) If a preneed contract is performed by the contract seller, the trustee shall require an affidavit from an officer or owner of the contract seller setting forth such performance before releasing funds.



§ 10-15-111. Insurance-funded preneed contracts

(1) If a contract seller enters into a preneed contract in which the consideration is the assignment of life insurance benefits, such preneed contract shall state that all or part of such assigned funds shall be paid to the contract seller to pay for the services or merchandise, or both, included in the preneed contract. The preneed contract and the assignment shall identify the policy being assigned including the name of the issuing company. The initial benefit assigned shall not exceed the preneed contract price when the assignment is executed. The purchaser of any insurance policy to be assigned under a preneed contract must have an insurable interest in the life of the preneed contract beneficiary.

(2) If the value of the assignment exceeds the price of the preneed contract services or merchandise, or both, at the time of the death of the preneed contract beneficiary, based on the general provider's general price list in force in accordance with the regulations of the federal trade commission, the excess amounts shall be paid to the beneficiary under the policy or, if none, to the estate of the preneed contract beneficiary.



§ 10-15-111.5. Change of ownership - rules

(1) (a) A sale of an existing preneed contract that changes who provides funeral goods and services is void unless approved by the commissioner under this section. To transfer ownership, the contract seller must report a pending sale of the preneed contract to the commissioner in writing at least fourteen days before the sale closing. The notice must include:

(I) The name and address of the contract seller;

(II) The name and address of the organization proposing to acquire ownership of the preneed contract, referred to in this section as the "transferee";

(III) The name and address of the owners, operators, corporate officers, partners, or members of the transferee;

(IV) The name and address of the financial institution where preneed funds are held;

(V) The name under which preneed funds are held;

(VI) A description of each preneed contract, arrangement, or agreement included in the sale;

(VII) An accounting of the trust fund and all transferred and outstanding preneed contracts, including the number of pending contracts, the full contract value, the current value for each contract, a record of all disbursements from preneed trust accounts within the last twenty-four months, and the information required in the annual report;

(VIII) Any documents or amendments thereto concerning the trust or insurance funds, or any other preplanning or prefunding agreements;

(IX) A copy of the notice proposed to be sent to the contract buyers after the transfer; and

(X) Any other information that is reasonably required by the commissioner by rule.

(b) The commissioner may, by rule or order, waive or reduce any or all of the requirements in subparagraphs (I) to (X) of paragraph (a) of this subsection (1) as unnecessary or inappropriate in the public interest or for the protection of the contract buyers.

(2) (a) The commissioner shall approve the contract seller's application for change of ownership by written authorization if:

(I) The accounting is complete, accurate, and shows the trust fund is whole and intact;

(II) All required information and documents are filed with the commissioner; and

(III) The transferee holds a valid contract seller's license, or is qualified under section 10-15-103 for a contract seller's license, and is able to perform all transferred preneed contracts in accordance with this article.

(b) The commissioner shall approve or disapprove of the sale of an existing preneed contract in writing within sixty days after receiving the report required by paragraph (a) of subsection (1) of this section. If the commissioner fails to disapprove of the sale in writing within sixty days, the sale is deemed approved.

(3) (a) The contract seller, or person with an interest in the contract, remains liable for all funds and transactions until the effective date of the transfer.

(b) Any discrepancies, malfeasance, or fraud prior to the sale of the preneed contract is the responsibility of the seller, for which the seller is liable.

(4) Within thirty days after approval by the commissioner, the transferee of a preneed contract shall send a notice to the last-known address of each contract buyer informing the buyer of the change in ownership and the assumption of the obligation to perform the preneed contract.



§ 10-15-112. Rules

The commissioner may, after notice and hearing as provided in article 4 of title 24, C.R.S., promulgate such rules as may be reasonably necessary for the effective administration of and not inconsistent with the provisions of this article.



§ 10-15-113. Applicability of administrative procedure act

All procedures for the issuance, suspension, or revocation of licenses shall be pursuant to sections 24-4-104 to 24-4-107, C.R.S., except where inconsistent with the provisions of this article. Any final action with respect to the issuance, suspension, or revocation of licenses shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-15-114. Investigations - actions against licensees

(1) The commissioner may impose an administrative fine not to exceed one thousand dollars for each separate offense; may issue a letter of admonition; may place a contract seller on probation under the commissioner's close supervision on such terms and for such time as the commissioner deems appropriate; and may refuse to renew, may revoke, or may suspend the license of any contract seller if, after an investigation and after notice and a hearing pursuant to the provision of section 24-4-104, C.R.S., the commissioner determines that the contract seller has:

(a) Failed to comply with or has violated any provision of this article or any regulation or order lawfully made pursuant to and within the authority of this article; or

(b) Used false or misleading advertising or made any false or misleading statement or concealment in the contract seller's application for licensure; or

(c) Employed any device, scheme, or artifice which results in defrauding a contract buyer; or

(d) Disposed of, concealed, diverted, converted, or otherwise failed to account for any funds or assets of any contract buyer which are subject to regulation pursuant to this article; or

(e) Committed any act that constitutes a violation of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.; or

(f) Been convicted of, or any officer, director, or controlling shareholder has been convicted of, a crime involving fraud or misappropriation or misuse of funds; or

(g) Failed to provide appropriate records requested by the commissioner as part of an investigation of a complaint filed with the commissioner.



§ 10-15-115. Injunctions - cease-and-desist orders

(1) Whenever the commissioner has reasonable cause to believe that any person is violating any provision of this article or any rule or order promulgated pursuant to this article, the commissioner may:

(a) In the name of the people of the state of Colorado, through the attorney general, apply for an injunction in any court of competent jurisdiction to perpetually enjoin such person from committing any act prohibited by this article; or

(b) After notice and hearing pursuant to sections 24-4-104 and 24-4-105, C.R.S., issue an order to cease and desist the act or acts violating any provision of this article. A copy of the cease-and-desist order shall be furnished to each party.



§ 10-15-116. Surrender of license

(1) A contract seller may surrender a license by:

(a) Filing written notice with the commissioner;

(b) Submitting a list of all outstanding preneed contracts, including the name of the contract buyer, the method of funding for the preneed contract, the preneed contract price, the amount of funds received, and the amount of funds held in trust;

(c) Paying all outstanding fines and invoices due to the state of Colorado; and

(d) Submitting the current certificate of authority.

(2) Upon receipt of the notice, the commissioner shall review the preneed contract seller's trust funds and evidence of all outstanding preneed contracts.

(3) Upon determining that the available assets are sufficient to meet any remaining preneed contract liabilities, the commissioner shall deactivate the license.

(4) The contract seller shall continue to keep the trust fund intact and in trust after the license is inactive, and the trustee shall disburse the funds in trust in accordance with preneed contracts until the funds are exhausted.

(5) The commissioner has jurisdiction over the inactive contract seller and to require the reports required by section 10-15-104 and inspect the records required by this article so long as there are funds in trust or preneed contracts that are not fulfilled. When the funds in trust are exhausted or each preneed contract is fulfilled, the commissioner shall finally cancel the license of the contract seller.

(6) Upon a finding that an emergency exists that will harm consumers, the commissioner may by order administer preneed contracts and accounts if the business of the contract seller closes due to financial insolvency, criminal activity, or license suspension.



§ 10-15-117. Reinstatement of license

The commissioner may reinstate a suspended license or issue a new license to a person whose license has been revoked if no fact or condition then exists which clearly would have justified the commissioner in refusing originally to issue such license and the violations of this article which preceded the suspension or revocation of the license have been corrected.



§ 10-15-118. Violation

(1) Any person who violates any provision of this article commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. Any person who violates the trust fund provisions of this article or any other misappropriation of funds commits theft pursuant to section 18-4-401, C.R.S.

(2) The commissioner may apply to a court of competent jurisdiction for the appointment of a receiver if the commissioner determines that such appointment is necessary to protect the interests of the contract buyers.



§ 10-15-119. Immunity from prosecution

(1) If any person asks to be excused from attending and testifying or from producing any books, papers, records, correspondence, or other documents at any hearing on the ground that the testimony or evidence required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture, and, notwithstanding such request, the commissioner directs such person to give such testimony or produce such evidence, such person shall nonetheless comply with such direction but the person shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person testifies or produces evidence pursuant thereto; and no testimony so given or evidence so produced shall be received against such person upon any criminal action, investigation, or proceeding. However, no person who has filed a waiver pursuant to subsection (3) of this section shall be immune from prosecution on account of testimony given or evidence produced.

(2) No person so testifying shall be exempt from prosecution or punishment for any perjury in the first degree committed by the person while so testifying, and the testimony or evidence so given or produced shall be admissible against the person upon any criminal action, investigation, or proceeding concerning such perjury; nor shall the person be exempt from the refusal, revocation, or suspension of any license, permission, or authority conferred, or to be conferred, pursuant to the laws of this state.

(3) Any person may execute, acknowledge, and file in the office of the commissioner a statement expressly waiving his or her immunity or privilege with respect to any transaction, matter, or thing specified in such statement, and thereupon the testimony of such person or such evidence in relation to such transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, grand jury, or other authority, and if it is so received or produced, such individual shall not be entitled to any immunity or privilege on account of such testimony so given or evidence so produced. A waiver executed pursuant to this subsection (3) shall be valid only if it is:

(a) Entered into voluntarily;

(b) Executed by a person with the intellectual capacity to understand the consequences of executing such a waiver;

(c) Not executed under threat, coercion, or duress; and

(d) (I) Entered into knowingly.

(II) For purposes of this paragraph (d), a waiver is entered into knowingly when the person executing such waiver has been informed of his or her right to confer with independent legal counsel.



§ 10-15-120. Rule against perpetuities inapplicable

No trust created pursuant to the provisions of this article, nor any interest therein, shall be deemed to be invalid by any existing law or rule against perpetuities or accumulations or suspension of the power of alienation and such trust and any interest therein may continue for such time as may be necessary to accomplish the purposes for which it may be created.



§ 10-15-121. Other insurance laws applicable

In addition to the provisions of this article, the provisions of article 1 of this title and parts 9 and 11 of article 3 of this title, except as they are inconsistent with the provisions or purposes of this article, shall apply to any person regulated pursuant to this article.



§ 10-15-122. Study of contract sellers - report - repeal

(1) The division shall study whether all contract sellers in Colorado are in compliance with this article 15 and, if applicable, determine strategies to gain compliance from contract sellers who are not currently in compliance. No later than September 1, 2017, the division shall report the findings of the study to the house of representatives business affairs and labor committee and the senate business, labor, and technology committee, or any successor committees.

(2) This section is repealed, effective September 1, 2018.



§ 10-15-123. Repeal of article

This article 15 is repealed, effective September 1, 2022. Before its repeal, the department of regulatory agencies shall review the regulation of preneed funeral contracts in accordance with section 24-34-104.









Health Care Coverage

Article 16 - Health Care Coverage

Part 1 - General Provisions

§ 10-16-101. Short title

This article shall be known and may be cited as the "Colorado Health Care Coverage Act".



§ 10-16-102. Definitions

As used in this article 16, unless the context otherwise requires:

(1) "Actuarial certification" means a written statement by a member of the American academy of actuaries or other individual acceptable to the commissioner that a small employer carrier is in compliance with the provisions of part 10 of this article, based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans.

(2) "Affiliate" or "affiliated" means any entity or person that directly or indirectly, through one or more intermediaries, controls or is controlled by, or is under common control with, a specified entity or person.

(3) "Affiliation period" means a period of time, not to exceed two months, during which a health maintenance organization does not collect premiums and coverage issued is not yet effective.

(4) "Basic health care services" means health care services that an enrolled population of a health maintenance organization organized pursuant to the provisions of part 4 of this article might reasonably require in order to maintain good health, including, at a minimum, emergency care, inpatient and outpatient hospital services, physician services, outpatient medical services, and laboratory and X-ray services.

(5) "Benefits ratio" means the ratio of the value of the actual benefits, not including dividends, to the value of the actual premiums, not reduced by dividends, over the entire period for which rates are computed to provide coverage. "Benefits ratio" is also known as "targeted loss ratio".

(6) "Bona fide association" means, with respect to health insurance coverage offered in Colorado, an association that:

(a) Has been actively in existence for at least five years;

(b) Has been formed and maintained in good faith for purposes other than obtaining insurance and does not condition membership on the purchase of association-sponsored insurance;

(c) Does not condition membership in the association on any health-status-related factor relating to an individual, including an employee of an employer or a dependent of an employee, and clearly so states in all membership and application materials;

(d) Makes health insurance coverage offered through the association available to all members regardless of any health-status-related factor relating to the members or individuals eligible for coverage through a member and clearly so states in all marketing and application materials;

(e) Does not make health insurance coverage offered through the association available other than in connection with a member of the association and clearly so states in all marketing and application materials; and

(f) Provides and annually updates information necessary for the commissioner to determine whether or not an association meets the definition of a bona fide association before qualifying as a bona fide association for the purposes of this article.

(7) "Bona fide volunteer":

(a) Has the meaning set forth in section 31-30-1202, C.R.S.;

(b) Means any volunteer member of a not-for-profit nongovernmental entity that is organized to provide firefighting services, emergency medical services, or ambulance services; and

(c) Means any volunteer member of a rescue unit as defined in section 25-3.5-103, C.R.S.

(8) "Carrier" means any entity that provides health coverage in this state, including a franchise insurance plan, a fraternal benefit society, a health maintenance organization, a nonprofit hospital and health service corporation, a sickness and accident insurance company, and any other entity providing a plan of health insurance or health benefits subject to the insurance laws and rules of Colorado.

(9) (a) "Case characteristics" means demographic characteristics that are considered by the carrier in the determination of premium rates for individuals and small employers.

(b) "Case characteristics" are limited to the following demographic characteristics, as further defined and determined by the commissioner by rule:

(I) The age of covered individuals;

(II) Geographic location of the policyholder;

(III) Family size; and

(IV) Tobacco use.

(10) "Catastrophic plan" means an individual health benefit plan that does not provide a bronze, silver, gold, or platinum level of coverage, as those coverage levels are described in section 10-16-103.4, and is available only to individuals under thirty years of age or who meet the eligibility requirements in federal law for participation in a catastrophic plan.

(11) "Child-only plan" means a health benefit plan issued on or after April 29, 2011, that provides coverage to an individual under twenty-one years of age. A "child-only plan" does not include coverage provided to a dependent under an individual or group health benefit plan.

(12) "Church plan" has the same meaning as set forth in 29 U.S.C. sec. 1002 (33) of the federal "Employee Retirement Income Security Act of 1974".

(13) "Commissioner" means the commissioner of insurance.

(14) "Control" has the same meaning as set forth in section 10-3-801 (3).

(15) "Covered person" means a person entitled to receive benefits or services under a health coverage plan.

(16) "Creditable coverage" means benefits or coverage provided under:

(a) Medicare, the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S., or the children's basic health plan established pursuant to article 8 of title 25.5, C.R.S.;

(b) An employee welfare benefit plan or group health insurance or health benefit plan;

(c) An individual health benefit plan;

(d) A state health benefits risk pool; or

(e) Chapter 55 of title 10 of the United States Code, a medical care program of the federal Indian health service or of a tribal organization, a health plan offered under chapter 89 of title 5, United States Code, a public health plan, or a health benefit plan under section 5 (e) of the federal "Peace Corps Act", 22 U.S.C. sec. 2504 (e).

(17) "Dependent" means a spouse, a partner in a civil union, an unmarried child under nineteen years of age, an unmarried child who is a full-time student under twenty-four years of age and who is financially dependent upon the parent, and an unmarried child of any age who is medically certified as disabled and dependent upon the parent. "Dependent" includes a designated beneficiary, as defined in section 15-22-103 (1), C.R.S., if an employer elects to cover a designated beneficiary as a dependent.

(18) (a) "Eligible employee" means a full-time employee in a bona fide employer-employee relationship with an employer that has not been established for the purpose of obtaining a small group plan. The term does not include:

(I) An employee who works on a temporary or substitute basis;

(II) An individual and his or her spouse or partner in a civil union with respect to a trade or business, whether incorporated or unincorporated, that is wholly owned by the individual or by the individual and his or her spouse or partner in a civil union; or

(III) A partner in a partnership and his or her spouse or partner in a civil union with respect to the partnership; except that a partner and his or her spouse or partner in a civil union may participate in a small group plan established to cover one or more eligible employees of the partnership who are not partners in the partnership.

(b) Notwithstanding any provision of law to the contrary, an eligible employee of a small employer who could also be considered a dependent of the small employer must receive taxable income from the small employer in an amount equivalent to minimum wage for working full-time on a permanent basis in order to be considered an employee of the small employer.

(c) Nothing in this subsection (18) limits the employer's traditional ability to set valid and acceptable standards for employee eligibility based on the terms and conditions of employment, including a minimum weekly work requirement in excess of thirty hours and eligibility based upon salaried versus hourly workers and management versus nonmanagement employees.

(19) "Emergency service provider" means a local government, or an authority formed by two or more local governments, that provides firefighting and fire prevention services, emergency medical services, ambulance services, or search and rescue services, or a not-for-profit nongovernmental entity organized for the purpose of providing any of those services through the use of bona fide volunteers.

(20) "Enrollee" means:

(a) An individual who is or has been enrolled in a health maintenance organization;

(b) An individual who is or has been enrolled in an individual or group prepaid dental care plan as a principal subscriber and includes the individual's dependents who are entitled to prepaid dental care services under the plan solely because of their status as dependents of the principal subscriber; or

(c) An individual who is or has been enrolled in a health coverage plan.

(21) "Enrollee coverage" means a health coverage plan issued pursuant to this article to an enrollee setting out the coverage to which the enrollee is entitled under the health coverage plan.

(22) (a) "Essential health benefits" has the same meaning as set forth in section 1302 (b) of the federal "Patient Protection and Affordable Care Act of 2010", as amended, Pub.L. 111-148;

(b) "Essential health benefits" includes:

(I) Ambulatory patient services;

(II) Emergency services;

(III) Hospitalization;

(IV) Laboratory services;

(V) Maternity and newborn care;

(VI) Behavioral, mental health, and substance use disorder services, including behavioral health treatment;

(VII) Pediatric services, including oral and vision care;

(VIII) Prescription drugs;

(IX) Preventive and wellness services and chronic disease management; and

(X) Rehabilitative and habilitative services and devices.

(23) "Essential health benefits package" means the essential health benefits package required under section 1302 (a) of the federal act and includes coverage that:

(a) Provides for the essential health benefits;

(b) Limits cost-sharing for this coverage in accordance with section 1302 (c) of the federal act; and

(c) For individual and small employer health benefit plans, provides bronze, silver, gold, or platinum levels of coverage described in section 1302 (d) of the federal act, as specified in section 10-16-103.4.

(24) "Established geographic service area" means the entire state of Colorado or, for plans that do not cover the entire state, any county within which the carrier is authorized to have arrangements established with providers to provide services.

(25) "Evidence of coverage" means any certificate, agreement, or contract issued to an enrollee by a health maintenance organization setting out the coverage to which the enrollee is or was entitled.

(26) "Exchange" means the Colorado health benefit exchange created in article 22 of this title.

(27) "Executive director" means the executive director of the department of public health and environment.

(28) "Federal act" means the federal "Patient Protection and Affordable Care Act", Pub.L. 111-148, as amended by the federal "Health Care and Education Reconciliation Act of 2010", Pub.L. 111-152, and as may be further amended, including any federal regulations adopted under the federal act.

(29) "Federal law" includes the federal "Patient Protection and Affordable Care Act of 2010", Pub.L. 111-148, as amended by the federal "Health Care and Education Reconciliation Act of 2010", Pub.L. 111-152, and as may be further amended, also referred to in this article as the "ACA"; the federal "Public Health Service Act", as amended, 42 U.S.C. sec. 201 et seq., also referred to in this article as "PHSA"; the federal "Health Insurance Portability and Accountability Act of 1996", as amended, Pub.L. 104-191, also referred to in this article as "HIPAA"; the federal "Employee Retirement Income Security Act of 1974", as amended, 29 U.S.C. sec. 1001 et seq., also referred to in this article as "ERISA"; and any federal regulation implementing these federal acts.

(30) "Government plan" has the same meaning as set forth in 29 U.S.C. sec. 1002 (32) of the federal "Employee Retirement Income Security Act of 1974", and as in any federal governmental plan.

(31) "Grandfathered health benefit plan" means a health benefit plan provided to an individual or employer by a carrier on or before March 23, 2010, for as long as it maintains that status in accordance with federal law and includes any extension of coverage under an individual or employer health benefit plan that existed on or before March 23, 2010, to a dependent of an individual enrolled in the plan or to a new employee and his or her dependents who enroll in the employer health benefit plan. This article, as it existed prior to May 13, 2013, applies to grandfathered health benefit plans on and after May 13, 2013.

(32) (a) "Health benefit plan" means any hospital or medical expense policy or certificate, hospital or medical service corporation contract, or health maintenance organization subscriber contract or any other similar health contract subject to the jurisdiction of the commissioner available for use, offered, or sold in Colorado.

(b) "Health benefit plan" does not include:

(I) Accident only;

(II) Credit;

(III) Dental;

(IV) Vision;

(V) Medicare supplement;

(VI) Benefits for long-term care, home health care, community-based care, or any combination thereof;

(VII) Disability income insurance;

(VIII) Liability insurance including general liability insurance and automobile liability insurance;

(IX) Coverage for on-site medical clinics;

(X) Coverage issued as a supplement to liability insurance, workers' compensation, or similar insurance;

(XI) Automobile medical payment insurance; or

(XII) Specified disease, hospital confinement indemnity, or limited benefit health insurance if the types of coverage do not provide coordination of benefits and are provided under separate policies or certificates.

(c) Solely with respect to section 10-16-118, "health benefit plan" excludes individual short-term limited duration health insurance policies.

(33) "Health care services" means any services included in or incidental to the furnishing of medical, behavioral, mental health, or substance use disorder; dental, or optometric care; hospitalization; or nursing home care to an individual, as well as the furnishing to any person of any other services for the purpose of preventing, alleviating, curing, or healing human physical illness or injury, or behavioral, mental health, or substance use disorder. "Health care services" includes the rendering of the services through the use of telehealth, as defined in section 10-16-123 (4)(e).

(34) "Health coverage plan" means a policy, contract, certificate, or agreement entered into, offered, or issued by a carrier to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services.

(35) "Health maintenance organization" means any person who:

(a) Provides, either directly or through contractual or other arrangements with others, health care services to enrollees; and

(b) Provides, either directly or through contractual or other arrangements with other persons, health care services, including, at a minimum, emergency care, inpatient and outpatient hospital services, physician services, outpatient medical services, and laboratory and X-ray services; and

(c) Is responsible for the availability, accessibility, and quality of the health care services provided or arranged.

(36) "Health status" means the determination by a carrier of the past, present, or expected risk of an individual or the employer due to the health conditions of the individual or the employees of the employer.

(37) "Health-status-related factor" means any of the following factors:

(a) Health status;

(b) Medical condition, including both physical and mental illnesses;

(c) Claims experience;

(d) Receipt of health care;

(e) Medical history;

(f) Genetic information;

(g) Evidence of insurability, including conditions arising out of acts of domestic violence; and

(h) Disability.

(38) "Hearing aid" means amplification technology that optimizes audibility and listening skills in the environments commonly experienced by the patient, including a wearable instrument or device designed to aid or compensate for impaired human hearing. "Hearing aid" includes any parts or ear molds.

(39) "Index rate" means the premium rate established for a market segment based on the total combined claims costs for providing essential health benefits within the single risk pool of that market segment.

(40) "Intermediary" means a person authorized by health care providers to negotiate and execute provider contracts with carriers on behalf of such providers.

(41) "Licensed health care provider" has the same meaning as in section 10-4-601.

(42) "Local government" means any city, county, city and county, special district, or other political subdivision of this state.

(43) "Managed care plan" means a policy, contract, certificate, or agreement offered by a carrier to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services through the covered person's use of health care providers managed by, owned by, under contract with, or employed by the carrier because the carrier either requires the use of or creates incentives, including financial incentives, for the covered person's use of those providers.

(44) "Minor child" means any person under eighteen years of age.

(45) "Network" means a group of participating providers providing services to a managed care plan. For the purposes of part 7 of this article, any subdivision or subgrouping of a network is considered a network if covered individuals are restricted to the subdivision or subgrouping for covered benefits under the managed care plan.

(46) "Participating provider" means a provider, either within or outside of Colorado, that, under a contract with a carrier or with its contractor or subcontractor, has agreed to provide health care services to covered persons with an expectation of receiving payment, other than coinsurance, copayments, or deductibles, directly or indirectly, from the carrier.

(47) "Patient with diabetes" means a person with elevated blood glucose levels who has been diagnosed as having diabetes by an appropriately licensed health care professional.

(48) "Person" means any individual, partnership, association, trust, or corporation and includes any hospital licensed or certified in this state, independent practice association of physicians, or professional service corporation for the practice of medicine.

(49) "Pharmacy benefit management firm" means any entity doing business in this state that contracts to administer or manage prescription drug benefits on behalf of any carrier that provides prescription drug benefits to residents of this state.

(50) "Policy of sickness and accident insurance" means any policy or contract of insurance against loss or expense resulting from the sickness of the insured, the bodily injury or death of the insured by accident, or both.

(51) "Premium" means all moneys paid as a condition of receiving coverage from a carrier, including any fees or other contributions associated with the health benefit plan.

(52) "Prepaid dental care plan" means any contractual arrangement through an entity organized pursuant to part 5 of this article to provide, either directly or through arrangements with others, dental care services to enrollees on a fixed prepayment basis or as a benefit of the enrollees' participation or membership in any other contract, agreement, or group.

(53) "Prepaid dental care plan organization" means any person who undertakes to conduct one or more prepaid dental care plans providing only dental care services.

(54) "Prepaid dental care services" means services included in the practice of dentistry, as defined in article 35 of title 12, C.R.S., that are provided to enrollees under a prepaid dental care plan.

(55) "Producer" means a person licensed by the division who solicits, negotiates, effects, procures, delivers, renews, continues, services, or binds health benefit plans and is licensed to conduct these activities in Colorado.

(56) "Provider" means any physician, dentist, optometrist, anesthesiologist, hospital, X ray, laboratory and ambulance service, or other person who is licensed or otherwise authorized in this state to furnish health care services.

(57) "Rate increase" means an increase in the current rate.

(58) "Rating period" means the calendar period for which premium rates established by a carrier are assumed to be in effect.

(59) "Restricted network provision" means any provision of an individual or group health benefit plan that conditions the payment of benefits, in whole or in part, on the use of health care providers that have entered into a contractual arrangement with the carrier to provide health care services to covered individuals.

(60) "Short-term limited duration health insurance policy" or "short-term policy" means a nonrenewable individual health benefit plan with a specified duration of not more than six months that meets the following requirements:

(a) The policy is issued only to individuals who have not had more than one short-term policy providing the same or similar nonrenewable coverage from any carrier within the past twelve months and so states in all marketing materials, application forms, and policy forms. An applicant is eligible for coverage if a short-term carrier includes in its application form the following:

Have you or any other person to be insured been covered under two or more nonrenewable short-term policies during the past twelve months? If "yes", then this policy cannot be issued. You must wait six months from the date of your last such policy to apply for a short-term policy.

(b) The policy contains the following disclosure in ten-point or larger, bold-faced type in all marketing materials, application forms, and policy forms:

This policy does not provide portability of prior coverage. As a result, any injury, sickness, or pregnancy for which you have incurred charges, received medical treatment, consulted a health care professional, or taken prescription drugs within twelve months before the effective date of this policy will not be covered under this policy.

(61) (a) Repealed.

(b) Effective January 1, 2016, "small employer" means any person, firm, corporation, partnership, or association that:

(I) Is actively engaged in business;

(II) Employed an average of at least one but not more than one hundred eligible employees on business days during the immediately preceding calendar year, except as provided in paragraph (e) of this subsection (61); and

(III) Was not formed primarily for the purpose of purchasing insurance.

(c) For purposes of determining whether an employer is a "small employer", the number of eligible employees is calculated using the method set forth in 26 U.S.C. sec. 4980h (c)(2)(E).

(d) In order to be classified as a small employer with more than one employee when only one employee enrolls in the small employer's health benefit plan, the small employer shall submit to the small employer carrier the two most recent quarterly employment and tax statements substantiating that the employer had two or more eligible employees. Such small employer group shall also meet the participation requirements of the small employer carrier.

(e) In the case of an employer that was not in existence throughout the preceding calendar quarter, the determination of whether the employer is a small employer is based on the average number of employees that the employer is reasonably expected to employ on business days in the current calendar year.

(f) The following employers are single employers for purposes of determining the number of employees:

(I) A person or entity that is a single employer pursuant to 26 U.S.C. sec. 414 (b), (c), (m), or (o); and

(II) An employer and any predecessor employer.

(62) "Small employer carrier" means a carrier that offers health benefit plans covering eligible employees of one or more small employers in this state.

(63) "Small group sickness and accident insurance", "small group plan", and "small group policy" mean that form of group sickness and accident insurance issued by an entity subject to part 2 of this article, that form of group service or indemnity type contract issued by an entity organized pursuant to part 3 of this article, or that form of policy issued by an entity organized pursuant to part 4 of this article that provides coverage to small employers located in Colorado. These terms include a bona fide association plan if such plan provides coverage to one or more eligible employees of a small employer in Colorado.

(64) "Standing referral" means a referral by the covered person's primary care provider to a specialist or specialized treatment center participating in the carrier's network for ongoing treatment of a covered person.

(65) "Student health insurance coverage" means a type of individual health insurance coverage that is provided pursuant to a written agreement between an institution of higher education, as defined in the "Higher Education Act of 1965", and a health carrier and provided to students enrolled in that institution of higher education and their dependents, that:

(a) Does not make health insurance coverage available other than in connection with enrollment as a student, or as a dependent of a student, in the institution of higher education;

(b) Does not condition eligibility for health insurance coverage on any health-status-related factor related to a student or a dependent of a student; and

(c) Meets any additional requirement that may be imposed by law.

(66) "Targeted loss ratio" means the ratio of expected policy benefits over the entire future period for which the proposed rates are expected to provide coverage to the expected earned premium over the same period. The anticipated loss ratio shall be calculated on an incurred basis as the ratio of expected incurred losses to expected earned premium.

(67) "Uncovered expenditures" means the costs of those health care services:

(a) That are covered under the health maintenance organization's health care plans but are not guaranteed, insured, or assumed by a person or organization other than the health maintenance organization; or

(b) For which a provider has not agreed to hold enrollees harmless if the provider is not paid by the health maintenance organization.

(68) "Valid multistate association" means an association that has:

(a) Been in active existence for at least five years;

(b) Been organized and maintained in good faith for purposes other than to obtain insurance;

(c) A minimum of five hundred members;

(d) A constitution, charter, or bylaws that provide for regular meetings, at least annually, to further the purposes of the members;

(e) Collected dues or solicited contributions for members; and

(f) Provided the members with voting privileges and representation on the governing board and committees.

(69) "Waiting period" means, with respect to a group health benefit plan and an individual that is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual, as determined by the plan sponsor, before the individual is eligible to be covered for benefits under the terms of the plan.



§ 10-16-103. Proposal of mandatory health care coverage provisions

(1) Every person or organization which seeks legislative action which would mandate a health coverage or offering of a health coverage by an insurance carrier, nonprofit hospital and health care service corporation, health maintenance organization, or prepaid dental care plan organization as a component of individual or group policies shall submit a report to the legislative committee of reference addressing both the social and financial impacts of such coverage, including the efficacy of the treatment or service proposed.

(2) Guidelines for assessing the impact of proposed mandated or mandatorily offered health coverage to the extent that information is available shall include, but not be limited to, the following:

(a) The social impact of such mandatory coverage, including, but not limited to, the following:

(I) The extent to which the treatment or service is generally utilized by a significant portion of the population;

(II) The extent to which the insurance coverage is already generally available to the general population;

(III) The extent to which the lack of coverage results in persons avoiding necessary health care treatments;

(IV) The extent to which the lack of coverage results in unreasonable financial hardship;

(V) The level of public demand for the treatment or service, including the public level of demand for insurance coverage of such treatment or service;

(VI) The level of interest of collective bargaining agents in negotiating privately for inclusion of this coverage in group contracts;

(b) The financial impact of such mandatory coverage, including, but not limited to, the following:

(I) The extent to which the coverage will increase or decrease the cost of the treatment or service;

(II) The extent to which the coverage will increase the appropriate use of the treatment or service;

(III) The extent to which the mandated treatment or service will be a substitute for more expensive treatment or coverage;

(IV) The extent to which the coverage will increase or decrease the administrative expenses of insurance companies and the premium and administrative expenses of policyholders;

(V) The impact of this coverage on the total cost of health care in Colorado.



§ 10-16-103.4. Essential health benefits - requirements - rules

(1) Carriers offering individual or small group health benefit plans in this state shall ensure that the coverage includes the essential health benefits package. This subsection (1) does not apply to grandfathered health benefit plans.

(2) Except as provided in subsection (3) of this section, carriers subject to subsection (1) of this section shall offer health benefit plans that provide at least one of the following levels of coverage:

(a) Bronze level. A health benefit plan in the bronze level provides a level of coverage designed to provide benefits actuarially equivalent to sixty percent of the full actuarial value of the benefits provided under the plan.

(b) Silver level. A health benefit plan in the silver level provides a level of coverage designed to provide benefits actuarially equivalent to seventy percent of the full actuarial value of the benefits provided under the plan.

(c) Gold level. A health benefit plan in the gold level provides a level of coverage designed to provide benefits actuarially equivalent to eighty percent of the full actuarial value of the benefits provided under the plan.

(d) Platinum level. A health benefit plan in the platinum level provides a level of coverage designed to provide benefits actuarially equivalent to ninety percent of the full actuarial value of the benefits provided under the plan.

(3) A carrier that offers an individual health benefit plan that does not provide a bronze, silver, gold, or platinum level of coverage, as described in subsection (2) of this section, meets the requirements of this section with respect to any policy year if the plan is a catastrophic plan, as defined in section 10-16-102 (10).

(4) If a carrier subject to subsection (1) of this section offers an individual health benefit plan in any level of coverage specified in subsection (2) of this section, the carrier shall also offer coverage in that level as child-only coverage.

(5) A carrier subject to subsection (1) of this section shall ensure that the annual cost-sharing and annual deductible limitations imposed under the health benefit plan it offers do not exceed the limitations under federal law.

(6) Exclusion. This section does not apply to stand-alone dental plans offered separately or in conjunction with a health benefit plan.

(7) The commissioner may adopt rules as necessary for the implementation and administration of this section and to ensure consistent requirements for pediatric dental benefits under this section regardless of the method by which a health benefit plan is purchased.



§ 10-16-103.5. Payment of premiums - required term in contract

(1) Every contract between a carrier and a policyholder shall contain a provision that requires a policyholder to pay premiums:

(a) For each individual covered under the policyholder's policy through the date that the policyholder notifies the carrier that the individual covered under the policy is no longer eligible or covered; except that, if a dependent is no longer covered because the dependent becomes enrolled in the children's basic health plan, established pursuant to article 8 of title 25.5, C.R.S., the policyholder shall notify the carrier of the change in coverage at least thirty days prior to the date that the dependent is no longer covered; or

(b) Through the date that the policyholder notifies the carrier that the policyholder no longer intends to maintain coverage for the group through the carrier.

(2) Premiums shall be paid according to the premium payment provisions of the contract. The carrier shall include in the contract, in the billing notice, or in the application process for coverage, an option for the policyholder to make monthly premium payments and an option to make premium payments by automatic electronic transfer.



§ 10-16-104. Mandatory coverage provisions - definitions - rules

(1) Newborn children. (a) All group and individual sickness and accident insurance policies and all service or indemnity contracts issued by any entity subject to part 3 or 4 of this article shall provide coverage for a dependent newborn child of the insured or subscriber from the moment of birth.

(b) (I) Coverage for a hospital stay for a newborn following a normal vaginal delivery shall not be limited to less than forty-eight hours. If forty-eight hours following delivery falls after 8 p.m., coverage shall continue until 8 a.m. the following morning.

(II) Coverage for a hospital stay for a newborn following a cesarean section shall not be limited to less than ninety-six hours. If ninety-six hours following the cesarean section falls after 8 p.m., coverage shall continue until 8 a.m. the following morning.

(III) The provisions of subparagraphs (I) and (II) of this paragraph (b) shall not apply in any case in which the decision to discharge the newborn prior to the minimum length of stay otherwise required under subparagraphs (I) and (II) of this paragraph (b) is made by an attending provider with the agreement of the mother.

(IV) Nothing in this paragraph (b) shall be construed to require a mother who is a participant or beneficiary to give birth in a hospital or to stay in the hospital for a fixed period of time after the birth of her child.

(V) Nothing in this paragraph (b) shall be construed as preventing a carrier from imposing deductibles, coinsurance, or other cost-sharing in relation to benefits for hospital lengths of stay in connection with childbirth for a mother or newborn child under the plan; except that such coinsurance or other cost-sharing for any portion of a period within a hospital length of stay required under subparagraphs (I) and (II) of this paragraph (b) may not be greater than such coinsurance or cost-sharing for any other sickness, injury, disease, or condition that is otherwise covered under the policy or contract.

(c) (I) Except as provided for cleft lip and cleft palate coverage in sub-subparagraph (A) of subparagraph (II) of this paragraph (c) and for inherited enzymatic disorders caused by single gene defects involved in the metabolism of amino, organic, and fatty acids and for which medically standard methods of diagnosis, treatment, and monitoring exist pursuant to sub-subparagraph (A) of subparagraph (III) of this paragraph (c), the benefits available to newborn children shall consist of coverage of injury or sickness, including all medically necessary care and treatment of medically diagnosed congenital defects and birth abnormalities for the first thirty-one days of the newborn's life, notwithstanding policy limitations and exclusions applicable to other conditions or procedures covered by the policy. Except as provided in sub-subparagraph (C) of subparagraph (II) of this paragraph (c), such coverage shall be subject to copayment, deductible, and aggregate dollar policy maximums that are no higher than are generally applicable under the policy to all other sicknesses, diseases, and conditions otherwise covered under the policy.

(II) (A) With regard to newborn children born with cleft lip or cleft palate or both, there shall be no age limit on benefits for such conditions, and care and treatment shall include to the extent medically necessary: Oral and facial surgery, surgical management, and follow-up care by plastic surgeons and oral surgeons; prosthetic treatment such as obturators, speech appliances, and feeding appliances; medically necessary orthodontic treatment; medically necessary prosthodontic treatment; habilitative speech therapy; otolaryngology treatment; and audiological assessments and treatment.

(B) Cleft lip, cleft palate, or any condition or illness which is related to or developed as a result of the cleft lip or cleft palate shall be considered to be compensable for coverage under the provisions of sub-subparagraph (A) of this subparagraph (II).

(C) If a dental insurance policy, a contract for dental insurance, or an enrollee coverage contract issued pursuant to this article is in effect at the time of the birth, or is purchased after the birth, of a child with cleft lip or cleft palate or both, it shall provide fully for any orthodontics or dental care needed as a result of the cleft lip or cleft palate or both. Such policy or contract may contain the same copayment provisions for the coverage of cleft lip or cleft palate or both as apply to other conditions or procedures covered by the policy or contract.

(III) (A) Coverage for inherited enzymatic disorders caused by single gene defects involved in the metabolism of amino, organic, and fatty acids shall include, but not be limited to, the following diagnosed conditions: Phenylketonuria; maternal phenylketonuria; maple syrup urine disease; tyrosinemia; homocystinuria; histidinemia; urea cycle disorders; hyperlysinemia; glutaric acidemias; methylmalonic acidemia; and propionic acidemia. Covered care and treatment of such conditions shall include, to the extent medically necessary, medical foods for home use for which a physician who is a participating provider has issued a written, oral, or electronic prescription.

(A) Coverage for inherited enzymatic disorders caused by single gene defects involved in the metabolism of amino, organic, and fatty acids as well as severe protein allergic conditions includes, without limitation, the following diagnosed conditions: Phenylketonuria; maternal phenylketonuria; maple syrup urine disease; tyrosinemia; homocystinuria; histidinemia; urea cycle disorders; hyperlysinemia; glutaric acidemias; methylmalonic acidemia; propionic acidemia; immunoglobulin E and nonimmunoglobulin E-mediated allergies to multiple food proteins; severe food protein induced enterocolitis syndrome; eosinophilic disorders as evidenced by the results of a biopsy; and impaired absorption of nutrients caused by disorders affecting the absorptive surface, function, length, and motility of the gastrointestinal tract. Covered care and treatment of such conditions shall include, to the extent medically necessary, medical foods for home use for which a physician who is a participating provider has issued a written, oral, or electronic prescription.

(B) There is no age limit on benefits for inherited enzymatic disorders specified in sub-subparagraph (A) of this paragraph (III) except for phenylketonuria. The maximum age to receive benefits for phenylketonuria is twenty-one years of age; except that the maximum age to receive benefits for phenylketonuria for women who are of child-bearing age is thirty-five years of age.

(C) As used in this subparagraph (III), "medical foods" means prescription metabolic formulas and their modular counterparts, obtained through a pharmacy, that are specifically designated and manufactured for the treatment of inherited enzymatic disorders caused by single gene defects involved in the metabolism of amino, organic, and fatty acids and for which medically standard methods of diagnosis, treatment, and monitoring exist. Such formulas are specifically processed or formulated to be deficient in one or more nutrients and are to be consumed or administered enterally either via tube or oral route under the direction of a physician who is a participating provider. This sub-subparagraph (C) shall not be construed to apply to cystic fibrosis patients or lactose- or soy-intolerant patients.

(C) As used in this subparagraph (III), "medical foods" means prescription metabolic formulas and their modular counterparts and amino acid-based elemental formulas, obtained through a pharmacy, that are specifically designated and manufactured for the treatment of inherited enzymatic disorders caused by single gene defects involved in the metabolism of amino, organic, and fatty acids and for severe allergic conditions, if diagnosed by a board-certified allergist or board-certified gastroenterologist, for which medically standard methods of diagnosis, treatment, and monitoring exist. Such formulas are specifically processed or formulated to be deficient in one or more nutrients. The formulas for severe food allergies contain only singular form elemental amino acids. The formulas are to be consumed or administered enterally either via tube or oral route under the direction of a physician who is a participating provider. This sub-subparagraph (C) shall not be construed to apply to cystic fibrosis patients or lactose- or soy-intolerant patients.

(D) Coverage of medical foods, as provided under this subparagraph (III), shall only apply to insurance plans that include an approved pharmacy benefit and shall not apply to alternative medicines. Such coverage shall only be available through participating pharmacy providers. Nothing in this subparagraph (III) shall be construed as preventing a carrier from imposing deductibles, coinsurance, or other cost-sharing methods.

(d) If payment of a specific premium is required to provide coverage for a child, the policy may require that notification of birth of the newborn child and payment of the required premium must be furnished to the insurer or other entity within thirty-one days after the date of birth in order to have the coverage continue beyond such thirty-one-day period.

(e) The requirements of this section shall apply to all individual sickness and accident policies issued on and after July 1, 1975, and to all blanket and group sickness and accident policies issued, renewed, or reinstated on and after July 1, 1975, and to all subscriber or enrollee coverage contracts delivered or issued for delivery in this state on and after July 1, 1975.

(f) (I) Any contract of a prepaid dental plan of an entity subject to the provisions of part 5 of this article applied for that provides family coverage shall, as to such coverage of individuals in the family, also provide that the benefits applicable for children shall be payable with respect to a newly born child of the insured from the instant of such child's birth to the same extent that such coverage applies to other individuals in the family. If payment of a specific premium or capitation amount is required to provide coverage for a child, the contract may require that notification of birth of a newly born child and payment of the required premium or capitation amount shall be furnished to the organization within thirty-one days after the date of birth in order to have the coverage continue beyond the thirty-one-day period.

(II) The coverage for newborn children shall include any orthodontics or dental care needed as the result of the child being born with a cleft lip or cleft palate or both. The contract providing such coverage may contain the same copayment provisions as apply to other conditions or procedures covered by the contract.

(g) The health care service plan issued by an entity subject to the provisions of part 4 of this article may provide that the benefits required pursuant to this subsection (1) shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

(1.3) Early intervention services. (a) As used in this subsection (1.3), unless the context otherwise requires:

(I) "Division" means the unit within the department of human services that is responsible for developmental disabilities services.

(II) "Early intervention services" means services as defined by the division in accordance with part C that are authorized through an eligible child's IFSP but that exclude nonemergency medical transportation; respite care; service coordination, as defined in 34 CFR 303.12 (d)(11); and assistive technology, unless assistive technology is covered under the applicable insurance policy or service or indemnity contract as durable medical equipment.

(III) "Eligible child" means an infant or toddler, from birth through two years of age, who is an eligible dependent and who, as defined by the department pursuant to section 27-10.5-702 (9), C.R.S., has significant delays in development or has a diagnosed physical or mental condition that has a high probability of resulting in significant delays in development or who is eligible for services pursuant to section 27-10.5-102 (11)(c), C.R.S.

(IV) "Individualized family service plan" or "IFSP" means a written plan developed pursuant to 20 U.S.C. sec. 1436 and 34 CFR 303.340 that authorizes early intervention services to an eligible child and the child's family. An IFSP shall serve as the individualized plan, pursuant to section 27-10.5-102 (20)(c), C.R.S., for an eligible child from birth through two years of age.

(V) "Part C" means the early intervention program for infants and toddlers who are eligible for services under part C of the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq.

(VI) "Qualified early intervention service provider" or "qualified provider" means a person or agency, as defined by the division in accordance with part C, who provides early intervention services and is listed on the registry of early intervention service providers pursuant to section 27-10.5-708 (1)(a), C.R.S.

(b) (I) All individual and group sickness and accident insurance policies or contracts issued or renewed by an entity subject to part 2 of this article on or after January 1, 2008, and all service or indemnity contracts issued or renewed by an entity subject to part 3 or 4 of this article on or after January 1, 2008, that include dependent coverage shall provide coverage for early intervention services delivered by a qualified early intervention service provider to an eligible child. Early intervention services specified in an eligible child's IFSP shall qualify as meeting the standard for medically necessary health care services as used by private health insurance plans.

(II) (A) The coverage required by this subsection (1.3) must be available annually to an eligible child from birth up to the child's third birthday for early intervention services for each dependent child per calendar or policy year. The commissioner shall specify, by rule, the extent of the coverage for early intervention services required by this subsection (1.3), which, except for grandfathered health benefit plans, must require coverage of a number of early intervention services or visits that is actuarially equivalent to the dollar limit of the benefit as it existed prior to May 13, 2013.

(B) For grandfathered health benefit plans, the coverage required by this subsection (1.3) per calendar or policy year for early intervention services for each eligible dependent child from birth up to the child's third birthday is limited to six thousand three hundred sixty-one dollars, including case management costs. Effective January 1, 2014, and each January 1 thereafter, the commissioner shall annually adjust the dollar limit for early intervention services coverage based on the consumer price index for the Denver-Boulder-Greeley metropolitan statistical area for the state fiscal year that ends in the immediately preceding calendar year, or by an additional amount equal to the increase by the general assembly in the annual appropriated rate to serve one child for one fiscal year in the state-funded early intervention program if that increase is more than the consumer price index increase.

(III) Except as provided in paragraph (d) of this subsection (1.3), the coverage shall not be subject to deductibles or copayments, and any benefits paid under the coverage required by this subsection (1.3) shall not be applied to an annual or lifetime maximum benefit contained in the policy or contract. Unless the carrier agrees prior to the provision of early intervention services, a carrier shall not be required to pay a reimbursement rate for early intervention services provided by a nonparticipating provider that exceeds the reimbursement rate allowed for comparable early intervention services provided by a participating provider.

(IV) Any limit on the amount of coverage for early intervention services specified by the commissioner by rule pursuant to sub-subparagraph (A) of subparagraph (II) of this paragraph (b) or, for grandfathered health benefit plans, specified in sub-subparagraph (B) of subparagraph (II) of this paragraph (b) shall not apply to:

(A) Rehabilitation or therapeutic services that are necessary as the result of an acute medical condition or post-surgical rehabilitation;

(B) Services provided to a child who is not participating in part C and services that are not provided pursuant to an IFSP. However, such services shall be covered at the level specified in paragraph (b) of subsection (1.7) of this section.

(c) This subsection (1.3) shall not apply to the following:

(I) Short-term, accident, fixed indemnity, or specified disease policies, disability income contracts, limited benefit health insurance, as defined by the commissioner by rule, credit disability insurance, or a medicare supplement policy as defined in section 10-18-101 (4);

(II) Workers' compensation or similar insurance;

(III) Automobile medical payment insurance or insurance under which benefits are payable with or without regard to fault and required by law to be contained in any liability insurance policy or equivalent self-insurance.

(d) (I) The coverage required by this subsection (1.3) may be offered through a high deductible plan that would qualify for a health savings account pursuant to 26 U.S.C. sec. 223; except that a carrier may apply deductible amounts for the required coverage if it is not considered by the United States department of treasury to be preventive or to have an acceptable deductible amount.

(II) If a high deductible plan that would qualify for a health savings account pursuant to 26 U.S.C. sec. 223 requires a deductible or copayment amount for the coverage required by this subsection (1.3), the deductible or copayment amount may be paid by the state as determined by rules adopted by the commissioner in accordance with article 4 of title 24, C.R.S., in consultation with the division of insurance.

(d.5) (I) Upon notice from the department of human services pursuant to section 27-10.5-709 (1), C.R.S., that a child is eligible for early intervention services, the carrier shall submit payment of benefits for the eligible child in accordance with this subparagraph (I) and section 27-10.5-709 (1), C.R.S. If the eligible child is covered by a grandfathered health benefit plan, the carrier shall submit payment in the amount specified in sub-subparagraph (B) of subparagraph (II) of paragraph (b) of this subsection (1.3), as adjusted annually pursuant to said sub-subparagraph. If the eligible child is covered by any other policy or contract subject to this subsection (1.3), the carrier shall submit payment in an amount that equals the approximate value of the number of early intervention services or visits specified by the commissioner pursuant to sub-subparagraph (A) of subparagraph (II) of paragraph (b) of this subsection (1.3).

(II) Qualified early intervention service providers that receive reimbursement in accordance with this paragraph (d.5) shall accept the reimbursement as payment in full for services provided under this subsection (1.3) and shall not seek additional reimbursement from either the covered person or the carrier.

(e) Within ninety days after the division determines that a child is no longer an eligible child for purposes of this subsection (1.3), the division shall notify the carrier that the child is no longer eligible and that the carrier is no longer required to provide the coverage required by this subsection (1.3) for that child.

(f) Use of available coverage under this subsection (1.3) for the cost of early intervention services is mandatory, consistent with the requirements of part C. An eligible child must fully utilize available coverage under this subsection (1.3) prior to accessing state general funds or federal part C funds. A carrier shall not terminate or fail to renew health coverage on the basis that an eligible child has accessed or will be accessing early intervention services under this subsection (1.3).

(g) Early intervention services shall be provided as specified in the eligible child's IFSP, and such services shall not duplicate or replace treatment for autism spectrum disorders provided in accordance with subsection (1.4) of this section. Services for the treatment of autism spectrum disorders provided in accordance with subsection (1.4) of this section shall be considered the primary service to an eligible child, and early intervention services provided under this subsection (1.3) shall supplement, but not replace, services provided under subsection (1.4) of this section.

(1.4) Autism spectrum disorders. (a) As used in this subsection (1.4), unless the context otherwise requires:

(I) "Applied behavior analysis" means the use of behavior analytic methods and research findings to change socially important behaviors in meaningful ways.

(II) "Autism services provider" means any person who provides direct services to a person with autism spectrum disorder, is licensed, certified, or registered by the applicable state licensing board or by a nationally recognized organization, and meets one of the following:

(A) Has a doctoral degree with a specialty in psychiatry, medicine, or clinical psychology, is actively licensed by the Colorado medical board, and has at least one year of direct experience in behavioral therapies that are consistent with best practice and research on effectiveness for people with autism spectrum disorders;

(B) Has a doctoral degree in one of the behavioral or health sciences and has completed one year of experience in behavioral therapies that are consistent with best practice and research on effectiveness for people with autism spectrum disorders;

(C) Has a master's degree or higher in behavioral sciences and is nationally certified as a "board certified behavior analyst" or certified by a similar nationally recognized organization;

(D) Has a master's degree or higher in one of the behavior or health sciences, is credentialed as a related services provider, and has completed one year of direct supervised experience in behavioral therapies that are consistent with best practice and research on effectiveness for people with autism spectrum disorders. For the purposes of this sub-subparagraph (D), "related services provider" means a physical therapist, occupational therapist, or speech therapist.

(E) Has a baccalaureate degree or higher in behavioral sciences and is nationally certified as a "board certified associate behavior analyst" by the behavior analyst certification board or by a similar nationally recognized organization; or

(F) Is nationally registered as a "registered behavior technician" by the behavior analyst certification board or by a similar nationally recognized organization and provides direct services to a person with an autism spectrum disorder under the supervision of an autism services provider described in sub-subparagraph (A), (B), (C), (D), or (E) of this subparagraph (II).

(III) "Autism spectrum disorders" or "ASD":

(A) Has the same meaning as set forth in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders in effect at the time of the diagnosis; and

(B) Includes the following disorders, as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders in effect at the time of the diagnosis: Autistic disorder, Asperger's disorder, and atypical autism as a diagnosis within pervasive developmental disorder not otherwise specified.

(IV) "Health benefit plan", does not include:

(A) Short-term limited duration health insurance policies; or

(B) Individual grandfathered health benefit plans.

(V) "Individualized education program" shall have the same meaning as provided in section 22-20-103, C.R.S.

(VI) "Individualized family service plan" shall have the same meaning as provided in section 27-10.5-102, C.R.S.

(VII) "Individualized plan" has the same meaning as provided in section 25.5-10-202, C.R.S.

(VIII) "Pharmacy care" means medications prescribed by a physician licensed by the Colorado medical board under the "Colorado Medical Practice Act", article 36 of title 12, C.R.S.

(IX) "Psychiatric care" means direct or consultative services provided by a psychiatrist licensed by the Colorado medical board under the "Colorado Medical Practice Act", article 36 of title 12, C.R.S.

(X) "Psychological care" means direct or consultative services provided by a psychologist licensed by the state board of psychologist examiners pursuant to part 3 of article 43 of title 12, C.R.S., or a social worker licensed by the state board of social work examiners pursuant to part 4 of article 43 of title 12, C.R.S.

(XI) "Therapeutic care" means services provided by a speech therapist; an occupational therapist or occupational therapy assistant licensed to practice occupational therapy pursuant to article 40.5 of title 12, C.R.S.; a physical therapist licensed to practice physical therapy pursuant to article 41 of title 12, C.R.S.; or an autism services provider. "Therapeutic care" includes, but is not limited to, speech, occupational, and applied behavior analytic and physical therapies.

(XII) "Treatment for autism spectrum disorders" shall be for treatments that are medically necessary. The treatments listed in this subparagraph (XII) are not considered experimental or investigational and are considered appropriate, effective, or efficient for the treatment of autism. "Treatment for autism spectrum disorders" shall include the following, as medically necessary:

(A) Evaluation and assessment services;

(B) Behavior training and behavior management and applied behavior analysis, including but not limited to consultations, direct care, supervision, or treatment, or any combination thereof, for autism spectrum disorders provided by autism services providers;

(C) Habilitative or rehabilitative care, including, but not limited to, occupational therapy, physical therapy, or speech therapy, or any combination of those therapies. For a person who is also covered under subsection (1.7) of this section, the level of benefits for occupational therapy, physical therapy, or speech therapy shall exceed the limit of twenty visits for each therapy if such therapy is medically necessary to treat autism spectrum disorders under this subsection (1.4).

(D) Pharmacy care and medication, if covered by the health benefit plan;

(E) Psychiatric care;

(F) Psychological care, including family counseling; and

(G) Therapeutic care.

(XIII) "Treatment plan" means a plan developed for an individual by an autism services provider and prescribed by a licensed physician or a licensed psychologist pursuant to a comprehensive evaluation or reevaluation for an individual consisting of the individual's diagnosis; proposed treatment by type, frequency, and anticipated treatment; the anticipated outcomes stated as goals; and the frequency by which the treatment plan will be updated. The treatment plan shall be developed in accordance with the patient-centered medical home as defined in section 25.5-1-103 (5.5), C.R.S.

(b) (I) All health benefit plans issued or renewed in this state must provide coverage for the assessment, diagnosis, and treatment of autism spectrum disorders for a child pursuant to this subsection (1.4).

(II) Nothing in this subsection (1.4):

(A) Requires or permits a carrier to reduce benefits provided for autism spectrum disorders if a health benefit plan already provides coverage that exceeds the requirements of this subsection (1.4) and rules adopted by the commissioner;

(B) Prevents a carrier from increasing benefits provided for autism spectrum disorders; or

(C) Limits coverage for physical or mental health benefits covered under a health benefit plan.

(c) Treatment for autism spectrum disorders shall be prescribed or ordered by a licensed physician or licensed psychologist.

(d) A health benefit plan offered to residents of this state providing basic health care services that is delivered, issued for delivery, or renewed in this state shall not exclude autism spectrum disorders or impose additional requirements for authorization of services that operate to exclude coverage for the assessment, diagnosis, and treatment of autism spectrum disorders.

(e) Except as otherwise provided in paragraph (b) of this subsection (1.4), the coverage required under this subsection (1.4) shall not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to physical illness generally under the health benefit plan. The benefits of this subsection (1.4) shall be in addition to any benefits provided for in subsections (1.3) and (1.7) of this section.

(f) Benefits provided by a carrier on behalf of a covered individual for any care, treatment, intervention, service, or item, the provision of which was for the treatment of a health condition not diagnosed as an autism spectrum disorder, shall not be applied toward any maximum benefit amount established under this subsection (1.4).

(g) A carrier may not deny or refuse to provide otherwise covered services, refuse to issue, renew, or reissue, or otherwise restrict or terminate coverage under a health benefit plan because the individual or his or her covered dependent is diagnosed with an autism spectrum disorder or due to the individual's or dependent's utilization of services for which benefits are mandated by this subsection (1.4).

(h) Any review of a treatment plan or any appeal of a decision regarding treatment shall be subject to the rules of the commissioner on prompt investigation of health plan claims involving utilization review and denial of benefits.

(i) Nothing in this subsection (1.4) shall be construed as affecting any obligation to provide services to an individual under an individualized family service plan, an individualized education program, or an individualized plan. The services required to be covered by this subsection (1.4) shall be in addition to any services provided to an individual under an individualized family service plan, an individualized education program, or an individualized plan.

(j) Coverage under this subsection (1.4) is subject to all terms, conditions, definitions, restrictions, exclusions, limitations, and utilization review of health care services that apply to any other coverage under the health benefit plan, including the treatment under the health benefit plan of services performed by participating and nonparticipating providers.

(1.5) (Deleted by amendment, L. 2009, (HB 09-1204), ch. 344, p. 1802, § 2, effective January 1, 2010.)

(1.7) Therapies for congenital defects and birth abnormalities. (a) After the first thirty-one days of life, policy limitations and exclusions that are generally applicable under the policy may apply; except that all individual and group health benefit plans shall provide medically necessary physical, occupational, and speech therapy for the care and treatment of congenital defects and birth abnormalities for a covered child from the child's third birthday to the child's sixth birthday.

(b) The level of benefits required in paragraph (a) of this subsection (1.7) shall be the greater of the number of such visits provided under the policy or plan or twenty therapy visits per year each for physical therapy, occupational therapy, and speech therapy. Said therapy visits shall be distributed as medically appropriate throughout the yearly term of the policy or yearly term of the enrollee coverage contract, without regard to whether the condition is acute or chronic and without regard to whether the purpose of the therapy is to maintain or to improve functional capacity.

(c) Repealed.

(d) The health care service plan issued by an entity subject to the provisions of part 4 of this article may provide that the benefits required pursuant to this subsection (1.7) shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

(2) Complications of pregnancy and childbirth. (a) Any sickness and accident insurance policy providing indemnity for disability due to sickness issued by an entity subject to the provisions of part 2 of this article and any individual or group service or indemnity contract issued by an entity subject to part 3 of this article shall provide coverage for a sickness or disease which is a complication of pregnancy or childbirth in the same manner as any other similar sickness or disease is otherwise covered under the policy or contract. Any sickness and accident insurance policy providing indemnity for disability due to accident shall provide coverage for an accident which occurs during the course of pregnancy or childbirth in the same manner as any other similar accident is covered under the policy.

(b) Any sickness and accident insurance policy providing coverage for sickness on an expense-incurred basis shall provide coverage for a sickness or disease which is a complication of pregnancy or childbirth in the same manner as any other similar sickness or disease is otherwise covered under the policy.

(3) Maternity coverage. (a) (I) All group sickness and accident insurance policies providing coverage within the state and issued to an employer by an entity subject to part 2 of this article, all group health service contracts issued by an entity subject to part 3 or 4 of this article and issued to an employer, all individual sickness and accident insurance policies issued by an entity subject to part 2 of this article, and all individual health care or indemnity contracts issued by an entity subject to part 3 or 4 of this article, except supplemental policies covering a specified disease or other limited benefit, shall insure against the expense of normal pregnancy and childbirth or provide coverage for maternity care and provide coverage for contraception in the same manner as any other sickness, injury, disease, or condition is otherwise covered under the policy or contract. Individual sickness and accident insurance policies or contracts may exclude coverage for pregnancy and delivery expenses on the grounds that pregnancy was a preexisting condition. The exclusion for the pregnancy as a preexisting condition under the policy or contract shall not apply for any subsequent pregnancies. Group sickness and accident insurance policies or contracts shall not exclude coverage for pregnancy and delivery expenses on the grounds that pregnancy was a preexisting condition.

(3) Maternity coverage. (a) (I) (A) All group sickness and accident insurance policies providing coverage within the state and issued to an employer by an entity subject to part 2 of this article 16, all group health service contracts issued by an entity subject to part 3 or 4 of this article 16 and issued to an employer, all individual sickness and accident insurance policies issued by an entity subject to part 2 of this article 16, and all individual health care or indemnity contracts issued by an entity subject to part 3 or 4 of this article 16, except supplemental policies covering a specified disease or other limited benefit, must insure against the expense of normal pregnancy and childbirth or provide coverage for maternity care and provide coverage for contraception in the same manner as any other sickness, injury, disease, or condition is otherwise covered under the policy or contract; except that coverage for contraception must be consistent with the requirements in section 10-16-104.2.

(B) Individual sickness and accident insurance policies or contracts may exclude coverage for pregnancy and delivery expenses on the grounds that pregnancy was a preexisting condition; except that the exclusion for a pregnancy as a preexisting condition under the policy or contract does not apply for any subsequent pregnancies. Group sickness and accident insurance policies or contracts must not exclude coverage for pregnancy and delivery expenses on the grounds that pregnancy was a preexisting condition.

(II) Coverage for a hospital stay following a normal vaginal delivery shall not be limited to less than forty-eight hours. If forty-eight hours following delivery falls after 8 p.m., coverage shall continue until 8 a.m. the following morning.

(III) Coverage for a hospital stay following a cesarean section shall not be limited to less than ninety-six hours. If ninety-six hours following the cesarean section falls after 8 p.m., coverage shall continue until 8 a.m. the following morning.

(IV) The provisions of subparagraphs (II) and (III) of this paragraph (a) shall not apply in any case in which the decision to discharge prior to the minimum length of stay otherwise required under subparagraphs (II) and (III) of this paragraph (a) is made by an attending provider with the agreement of the mother.

(V) Nothing in this paragraph (a) shall be construed to require a mother who is a participant or beneficiary to give birth in a hospital or to stay in the hospital for a fixed period of time after the birth of her child.

(VI) Nothing in this paragraph (a) shall be construed as preventing a carrier from imposing deductibles, coinsurance, or other cost-sharing in relation to benefits for hospital lengths of stay in connection with childbirth for a mother or newborn child under the plan; except that such coinsurance or other cost-sharing for any portion of a period within a hospital length of stay required under subparagraphs (II) and (III) of this paragraph (a) may not be greater than such coinsurance or cost-sharing for any other sickness, injury, disease, or condition that is otherwise covered under the policy or contract.

(b) The requirement in paragraph (a) of this subsection (3) shall not apply to policies or contracts purchased by employers who employ any number of full-time or part-time employees in fewer than fifteen full-time employee positions or to employers who employ any number of full-time or part-time employees for not more than six consecutive months each year on a seasonal basis if such coverage as required in paragraph (a) of this subsection (3) is provided by the employer in one of the following methods:

(I) Self-insurance. All employers who elect under this subparagraph (I) to utilize self-insurance for providing this benefit shall provide written notice to affected employees and to the health insurance carrier of its choice to self-insure.

(II) A policy purchased from an insurance company authorized to do business in this state which meets all of the requirements of the division of insurance for that purpose;

(III) A contract issued by an entity subject to the provisions of part 3 or 4 of this article;

(IV) A combination of the methods of obtaining insurance authorized in subparagraphs (I) to (III) of this paragraph (b).

(c) An entity authorized under the provisions of part 3 or 4 of this article to issue service or indemnity-type contracts shall offer coverage for maternity care to both married and unmarried women in individual, nonfamily contracts and shall offer the same coverage and the same payment of costs for maternity benefits to unmarried women that it offers to married women.

(4) (Deleted by amendment, L. 2009, (HB 09-1204), ch. 344, p. 1802, § 2, effective January 1, 2010.)

(5) Repealed.

(5.5) Behavioral, mental health, and substance use disorders - rules. (a) (I) Every health benefit plan subject to part 2, 3, or 4 of this article 16, except those described in section 10-16-102 (32)(b), must provide coverage for the treatment of both biologically based mental health disorders and behavioral, mental health, or substance use disorders that is no less extensive than the coverage provided for a physical illness.

(II) (Deleted by amendment, L. 2013.)

(III) Any preauthorization or utilization review mechanism used in the determination to provide the coverage required by this paragraph (a) must be the same as, or no more restrictive than, that used in the determination to provide coverage for a physical illness. The commissioner shall adopt rules as necessary to implement and administer this subsection (5.5).

(IV) As used in this subsection (5.5):

(A) "Behavioral, mental health, or substance use disorder" means post-traumatic stress disorder, substance use disorders, dysthymia, cyclothymia, social phobia, agoraphobia with panic disorder, anorexia nervosa, bulimia nervosa, general anxiety disorder, and autism spectrum disorders, as defined in subsection (1.4)(a)(III) of this section.

(B) "Biologically based mental health disorder" means schizophrenia, schizoaffective disorder, bipolar affective disorder, major depressive disorder, specific obsessive-compulsive disorder, and panic disorder.

(b) The commissioner may adopt rules as necessary to ensure that this subsection (5.5) is implemented and administered in compliance with federal law.

(c) A health care service plan issued by an entity subject to part 4 of this article may provide that the benefits required by this subsection (5.5) are covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

(6) Dependent children. (a) No entity subject to the provisions of this article or section 607 (1) of the federal "Employee Retirement Income Security Act of 1974", as amended, shall refuse to accept and honor an otherwise valid claim for a covered benefit that is filed by either parent of a covered child, or by the state department of human services in the case of an assignment under section 26-13-106, C.R.S., who submits valid copies of medical bills. A claim submitted by a custodial parent who is not the insured under a policy issued by an entity subject to the provisions of this article or section 607 (1) of the federal "Employee Retirement Income Security Act of 1974", as amended, shall be deemed a valid assignment of benefits for payment to the health care provider.

(b) No entity described in paragraph (a) of this subsection (6) shall refuse to provide coverage for a dependent child under the health plan of the child's parent for the sole reason that the child:

(I) Does not live in the home of the parent applying for the policy; or

(II) Does not live in the insurer's service area, notwithstanding any other provision of law restricting enrollment to persons who reside in an insurer's service area; or

(III) Was born out of wedlock; or

(IV) Is not claimed as a dependent on the federal or state income tax return of the child's parent.

(c) When a dependent child is enrolled in a health insurance plan of a parent with whom the child resides less than fifty percent of the time, the entity described in paragraph (a) of this subsection (6) shall:

(I) Provide to the dependent child's parent with whom the child resides the majority of the time information that is necessary for the dependent child to obtain medical benefits and services;

(II) Allow the parent described in subparagraph (I) of this paragraph (c), the health care provider with such parent's approval, or the state to submit claims for covered services without the approval of the other parent;

(III) Make payments directly to the parent described in subparagraph (I) of this paragraph (c), the health care provider, or the state medical assistance agency on claims submitted pursuant to subparagraph (II) of this paragraph (c).

(d) Whenever a parent of a dependent child with whom the child resides less than fifty percent of the time is subject to a court or an administrative order to provide health care coverage for the dependent child, and such parent is eligible for family health care coverage through the parent's employment, the entity described in paragraph (a) of this subsection (6) shall:

(I) Permit such parent to enroll the dependent child under the family coverage plan, regardless of any enrollment season restriction;

(II) Enroll the dependent child upon application for enrollment by the parent with whom the child resides the majority of the time, the state medical assistance agency, or the state child support enforcement agency or a delegate child support enforcement unit if the parent with whom the child resides less than fifty percent of the time is enrolled in a family coverage plan but fails to enroll the dependent child, regardless of any enrollment restrictions;

(III) Not cancel or revoke enrollment of the dependent child, or eliminate coverage for the dependent child, unless the insurer is provided with satisfactory written proof that:

(A) The court or administrative order for health care coverage is no longer in effect; or

(B) The child is or will be enrolled in a comparable plan through another insurer, which enrollment takes effect no later than the effective date of the cancellation or revocation of enrollment or the elimination of coverage.

(e) An entity described in paragraph (a) of this subsection (6) shall not impose on the state medical assistance agency that is assigned the right to recover medical costs on behalf of a medical assistance recipient any requirement that is not imposed on or applicable to other agents or assignees.

(6.5) Adopted child - dependent coverage. (a) Whenever an entity described in paragraph (a) of subsection (6) of this section offers coverage for dependent children under a health plan, the entity shall provide benefits to a child placed for adoption with an enrollee, policyholder, or subscriber under the same terms and conditions that apply to a natural dependent of an enrollee, policyholder, or subscriber, regardless of whether adoption of the child is final.

(b) An entity described in paragraph (a) of subsection (6) of this section shall not deny or restrict coverage to an adopted child of an enrollee, policyholder, or subscriber or a child placed for adoption with an enrollee, policyholder, or subscriber on the basis of a preexisting condition if the child would otherwise be eligible for enrollment or coverage and the adoption or placement occurs while the adoptive parent or parent with whom the child is placed is enrolled in the plan.

(c) For the purposes of this subsection (6.5), unless the context otherwise requires:

(I) "Child" means a person who has not attained eighteen years of age.

(II) "Placed for adoption" means circumstances under which a person assumes or retains a legal obligation to partially or totally support a child in anticipation of the child's adoption. A placement terminates at the time such legal obligation terminates.

(6.7) Medical assistance recipients - denial of coverage - liability to state. (a) No entity subject to the provisions of this article, article 8 of this title, or section 607 (1) of the federal "Employee Retirement Income Security Act of 1974", as amended, shall refuse to enroll a person for the sole reason that the person is a medical assistance recipient for whom coverage is sought pursuant to section 25.5-4-210, C.R.S., or refuse to accept and honor an otherwise valid claim for a covered benefit which is filed in the case of an assignment under the provisions of articles 4, 5, and 6 of title 25.5, C.R.S.

(b) An entity subject to this subsection (6.7) that is liable as a third party for the medical costs of a medical assistance recipient or that recovers or may recover medical costs from a third party who is liable to a medical assistance recipient for medical costs is liable to the state pursuant to section 25.5-4-301 (4), C.R.S.

(c) The state is deemed to have acquired the rights as an assignee of the medical assistance recipient to any payment by a third party for medical costs.

(7) Repealed.

(8) Availability of hospice care coverage. (a) As used in this subsection (8), unless the context otherwise requires:

(I) "Home health services" means home health services as defined in section 25.5-4-103 (7), C.R.S., which are provided by a home health agency certified by the department of public health and environment.

(II) "Hospice care" means hospice services provided to a terminally ill individual by a hospice care program, licensed and regulated by the department of public health and environment pursuant to sections 25-1.5-103 (1)(a)(I) and 25-3-101, C.R.S., or by others under arrangements made by such hospice care program.

(b) Notwithstanding any other provision of the law to the contrary, no individual or group policy of sickness and accident insurance issued by an insurer subject to the provisions of part 2 of this article and no plan issued by an entity subject to the provisions of part 3 of this article which provides hospital, surgical, or major medical coverage on an expense incurred basis shall be sold in this state unless a policyholder under such policy or plan is offered the opportunity to purchase coverage for benefits for the costs of home health services and hospice care which have been recommended by a physician as medically necessary. Nothing in this paragraph (b) shall require an insurer to offer coverages for which premiums would not cover expected benefits. This paragraph (b) shall not apply to any insurance policy, plan, contract, or certificate which provides coverage exclusively for disability loss of income, dental services, optical services, hospital confinement indemnity, accident only, or prescription drug services.

(c) The insurer or entity may adopt standards and criteria for eligibility to be applied to home health services programs and hospice care programs consistent with standards established in rules and regulations of the department of public health and environment.

(d) The commissioner, in consultation with the department of public health and environment, may establish by rule and regulation requirements for standard policy and plan provisions which state clearly and completely the criteria for and extent of insured coverage for home health services and hospice care. Such provisions shall be designed to facilitate prompt and informed decisions regarding patient placement and discharge.

(9) Repealed.

(10) Prostate cancer screening. (a) All individual and all group sickness and accident insurance policies, except supplemental policies covering a specified disease or other limited benefit, which are delivered or issued for delivery within the state by an entity subject to the provisions of part 2 of this article and all individual and group health care service or indemnity contracts issued by an entity subject to the provisions of part 3 or 4 of this article, as well as any other group health care coverage offered to residents of this state, shall provide coverage for annual screening for the early detection of prostate cancer in men over the age of fifty years and in men over the age of forty years who are in high-risk categories, which coverage by entities subject to part 2 or 3 of this article shall not be subject to policy deductibles. Such coverage shall be the lesser of sixty-five dollars per prostate cancer screening or the actual charge for such screening. Such benefit shall in no way diminish or limit diagnostic benefits otherwise allowable under a policy. This coverage shall be provided according to the following guidelines:

(I) The screening shall be performed by a qualified medical professional, including without limitation a urologist, internist, general practitioner, doctor of osteopathy, nurse practitioner, or physician assistant.

(II) The screening shall consist, at a minimum, of the following tests:

(A) A prostate-specific antigen ("PSA") blood test;

(B) Digital rectal examination.

(III) At least one screening per year shall be covered for any man fifty years of age or older.

(IV) At least one screening per year shall be covered for any man from forty to fifty years of age who is at increased risk of developing prostate cancer as determined by the man's physician for an entity subject to part 2 or 3 of this article, or as determined by a participating physician for an entity subject to part 4 of this article.

(b) The requirements of this subsection (10) shall apply to all individual sickness and accident insurance policies and health care service or indemnity contracts issued on or after January 1, 1996, and to all group accident and sickness policies and group health care service or indemnity contracts issued, renewed, or reinstated on or after January 1, 1996.

(c) For purposes of this subsection (10), "sickness and accident insurance policy" does not include short-term, accident, fixed indemnity, specified disease policies or disability income contracts, and limited benefit or credit disability insurance, or such other insurance as defined in section 10-18-101 (3) or by the commissioner. The term also does not include insurance arising out of the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., or other similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and which is required by law to be contained in any liability insurance policy or equivalent self-insurance.

(d) The health care service plan issued by an entity subject to the provisions of part 4 of this article may provide that the benefits provided pursuant to this subsection (10) shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

(11) Repealed.

(12) Hospitalization and general anesthesia for dental procedures for dependent children. (a) All individual and all group sickness and accident insurance policies that are delivered or issued for delivery within the state by an entity subject to part 2 of this article and all individual and group health care service or indemnity contracts issued by an entity subject to part 3 or 4 of this article, except supplemental policies that cover a specific disease or other limited benefit, must provide coverages for general anesthesia, when rendered in a hospital, outpatient surgical facility, or other facility licensed pursuant to section 25-3-101, C.R.S., and for associated hospital or facility charges for dental care provided to a dependent child, as dependent is defined in section 10-16-102 (17), of a covered person. Such dependent child shall, in the treating dentist's opinion, satisfy one or more of the following criteria:

(I) The child has a physical, mental, or medically compromising condition; or

(II) The child has dental needs for which local anesthesia is ineffective because of acute infection, anatomic variations, or allergy; or

(III) The child is an extremely uncooperative, unmanageable, anxious, or uncommunicative child or adolescent with dental needs deemed sufficiently important that dental care cannot be deferred; or

(IV) The child has sustained extensive orofacial and dental trauma.

(b) A carrier may:

(I) Require prior authorization for general anesthesia and outpatient surgical facilities or hospitalization for dental care procedures in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions; and

(II) Require that if coverage is provided through a managed care plan, the benefits mandated pursuant to this subsection (12) shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the carrier; and

(III) Restrict coverage to include anesthesia provided by an anesthesia provider only during procedures performed by an educationally qualified specialist in pediatric dentistry or other dentist educationally qualified in a recognized dental specialty for which hospital privileges are granted or who is certified by virtue of completion of an accredited program of post-graduate hospital training to be granted hospital privileges.

(c) The provisions of this subsection (12) shall not apply to treatment rendered for temporal mandibular joint (TMJ) disorders.

(13) Diabetes. (a) Any health benefit plan, except supplemental policies covering a specified disease or other limited benefit, that provides hospital, surgical, or medical expense insurance shall provide coverage for diabetes that shall include equipment, supplies, and outpatient self-management training and education, including medical nutrition therapy if prescribed by a health care provider licensed to prescribe such items pursuant to Colorado law, and, if coverage is provided through a managed care plan, such qualified provider shall be a participating provider in such managed care plan.

(b) Diabetes outpatient self-management training and education when prescribed shall be provided by a certified, registered, or licensed health care professional with expertise in diabetes.

(c) The benefits provided in this subsection (13) are subject to the same annual deductibles or copayments established for all other covered benefits within a given policy.

(d) Private third-party payors shall not reduce or eliminate coverage due to the requirements of this subsection (13).

(14) Prosthetic devices. (a) Any health benefit plan, except supplemental policies covering a specified disease or other limited benefit, that provides hospital, surgical, or medical expense insurance shall provide coverage for benefits for prosthetic devices that equal those benefits provided for under federal laws for health insurance for the aged and disabled pursuant to 42 U.S.C. secs. 1395k, 1395l, and 1395m and 42 CFR 414.202, 414.210, 414.228, and 410.100, as applicable to this subsection (14).

(b) For the purposes of this subsection (14) "prosthetic device" means an artificial device to replace, in whole or in part, an arm or leg.

(c) A health benefit plan may require prior authorization for prosthetic devices in the same manner that prior authorization is required for any other covered benefit.

(d) Covered benefits are limited to the most appropriate model that adequately meets the medical needs of the patient as determined by the insured's treating physician.

(e) Repairs and replacements of prosthetic devices are also covered, subject to copayments and deductibles, unless necessitated by misuse or loss.

(f) A carrier may require that, if coverage is provided through a managed care plan, the benefits mandated pursuant to this subsection (14) shall be covered benefits only if the prosthetic devices are provided by a vendor and prosthetic services are rendered by a provider who contracts with or is designated by the carrier, to the extent that a carrier provides in-network and out-of-network services, the coverage for the prosthetic device shall be offered no less extensively.

(15) and (16) Repealed.

(17) Cervical cancer vaccines. (a) All individual and all group sickness and accident insurance policies, except supplemental policies covering a specified disease or other limited benefit, that are delivered or issued for delivery within the state by an entity subject to the provisions of part 2 of this article and all individual and group health care service or indemnity contracts issued by an entity subject to the provisions of part 3 or 4 of this article, as well as any other group health care coverage offered to residents of this state, shall provide coverage for the full cost of cervical cancer vaccination for all females for whom a vaccination is recommended by the advisory committee on immunization practices of the United States department of health and human services.

(b) The requirements of this subsection (17) shall apply to all individual sickness and accident insurance policies and health care service or indemnity contracts issued on or after January 1, 2008, and to all group accident and sickness policies and group health care service or indemnity contracts issued, renewed, or reinstated on or after January 1, 2008.

(c) For purposes of this subsection (17), "sickness and accident insurance policy" does not include short-term, accident, fixed indemnity, specified disease policies or disability income contracts, and limited benefit or credit disability insurance, or such other insurance as described in section 10-18-101 (3) or by the commissioner. The term also does not include insurance arising out of the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., or other similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and which is required by law to be contained in a liability insurance policy or equivalent self-insurance.

(d) The health care service plan issued by an entity subject to the provisions of part 4 of this article may provide that the benefits provided pursuant to this subsection (17) shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

(18) Preventive health care services. (a) (I) The following policies and contracts that are delivered, issued, renewed, or reinstated on or after January 1, 2010, must provide coverage for the total cost of the preventive health care services specified in paragraph (b) of this subsection (18):

(A) All individual and all group sickness and accident insurance policies, except supplemental policies covering a specified disease or other limited benefit, that are delivered or issued for delivery within the state by an entity subject to part 2 of this article;

(B) All individual and group health care service or indemnity contracts issued by an entity subject to part 3 or 4 of this article; and

(C) Any other individual or group health care coverage offered to residents of this state.

(II) Repealed.

(III) (A) Except as provided in sub-subparagraph (B) of this subparagraph (III), coverage required by this subsection (18) is not subject to policy deductibles, copayments, or coinsurance.

(B) For purposes of grandfathered health benefit plans, coverage required by this subsection (18) is not subject to policy deductibles or coinsurance. Copayments may apply as required by the grandfathered health benefit plan.

(b) The coverage required by this subsection (18) must include preventive health care services for the following, in accordance with the A or B recommendations of the task force for the particular preventive health care service:

(I) Alcohol use disorder screening and behavioral counseling interventions for adults by primary care providers;

(II) Cervical cancer screening;

(III) (A) One breast cancer screening with mammography per year, covering the actual charge for the screening with mammography.

(B) (Deleted by amendment, L. 2013.)

(C) Benefits for preventive mammography screenings are determined on a calendar year or a contract year basis, which fact must be specified in the policy or contract. The preventive and diagnostic coverages provided pursuant to this subparagraph (III) do not diminish or limit diagnostic benefits otherwise allowable under a policy or contract. If the covered person receives more than one screening in a given calendar year or contract year, the other benefit provisions in the policy or contract apply with respect to the additional screenings.

(D) Notwithstanding the A or B recommendations of the task force, a policy or contract subject to this subsection (18) must cover an annual breast cancer screening with mammography for all individuals possessing at least one risk factor, including a family history of breast cancer, being forty years of age or older, or a genetic predisposition to breast cancer.

(IV) Cholesterol screening for lipid disorders;

(V) (A) Colorectal cancer screening coverage for tests for the early detection of colorectal cancer and adenomatous polyps.

(B) In addition to covered persons eligible for colorectal cancer screening coverage in accordance with A or B recommendations of the task force, colorectal cancer screening coverage required by this subparagraph (V) shall also be provided to covered persons who are at high risk for colorectal cancer, including covered persons who have a family medical history of colorectal cancer; a prior occurrence of cancer or precursor neoplastic polyps; a prior occurrence of a chronic digestive disease condition such as inflammatory bowel disease, Crohn's disease, or ulcerative colitis; or other predisposing factors as determined by the provider;

(VI) Child health supervision services and childhood immunizations pursuant to the schedule established by the ACIP;

(VII) Influenza vaccinations pursuant to the schedule established by the ACIP;

(VIII) Pneumococcal vaccinations pursuant to the schedule established by the ACIP;

(IX) Tobacco use screening of adults and tobacco cessation interventions by primary care providers; and

(X) (A) Any other preventive services included in the A or B recommendation of the task force or required by federal law.

(B) This subparagraph (X) does not apply to grandfathered health benefit plans.

(c) For purposes of this subsection (18):

(I) "ACIP" means the advisory committee on immunization practices to the centers for disease control and prevention in the federal department of health and human services, or any successor entity.

(II) "A recommendation" means a recommendation adopted by the task force that strongly recommends that clinicians provide a preventive health care service because the task force found there is a high certainty that the net benefit of the preventive health care service is substantial.

(III) "B recommendation" means a recommendation adopted by the task force that recommends that clinicians provide a preventive health care service because the task force found there is a high certainty that the net benefit is moderate or there is moderate certainty that the net benefit is moderate to substantial.

(IV) "Task force" means the U.S. preventive services task force, or any successor organization, sponsored by the agency for healthcare research and quality, the health services research arm of the federal department of health and human services.

(d) The health care service plan issued by an entity subject to part 4 of this article may provide that the benefits provided pursuant to this subsection (18) shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

(19) Hearing aids for children - legislative declaration. (a) The general assembly hereby finds and determines that the language development of children with partial or total hearing loss may be impaired due to the hearing loss. Children learn the concept of spoken language through auditory stimuli, and the language skills of children who have hearing loss improve when they are provided with hearing aids and access to visual language upon the discovery of hearing loss. The general assembly therefore declares that providing hearing aids to children with hearing loss will reduce the costs borne by the state, including special education, alternative treatments that would otherwise be necessary if a hearing aid were not provided, and other costs associated with such hearing loss.

(b) Any health benefit plan that provides hospital, surgical, or medical expense insurance, except supplemental policies covering a specified disease or other limited benefit, must provide coverage for hearing aids for minor children who have a hearing loss that has been verified by a physician licensed pursuant to article 36 of title 12, C.R.S., and by an audiologist licensed pursuant to article 29.9 of title 12, C.R.S. The hearing aids must be medically appropriate to meet the needs of the child according to accepted professional standards. Coverage must include the purchase of the following:

(I) Initial hearing aids and replacement hearing aids not more frequently than every five years;

(II) A new hearing aid when alterations to the existing hearing aid cannot adequately meet the needs of the child;

(III) Services and supplies including, but not limited to, the initial assessment, fitting, adjustments, and auditory training that is provided according to accepted professional standards.

(c) The benefits accorded pursuant to this subsection (19) shall be subject to the same annual deductible or copayment established for all other covered benefits within the insured's policy and utilization review as provided in sections 10-16-112, 10-16-113, and 10-16-113.5. The benefits shall also be subject to part 7 of this article.

(d) Health benefit plans issued by an entity subject to this part 1 may provide that the benefits required pursuant to this section shall be covered benefits only if the services are deemed medically necessary.

(20) Clinical trials and studies. (a) All individual and group health benefit plans shall provide coverage for routine patient care costs that a policy or certificate holder, or his or her dependent, receives during a clinical trial if:

(I) The covered person's treating physician, who is providing covered health care services to the person under the health benefit plan contract, recommends participation in the clinical trial after determining that participation in the clinical trial has the potential to provide a therapeutic health benefit to the covered person;

(II) The clinical trial or study is approved under the September 19, 2000, medicare national coverage decision regarding clinical trials, as amended;

(III) The patient care is provided by a certified, registered, or licensed health care provider practicing within the scope of his or her practice and the facility and personnel providing the treatment have the experience and training to provide the treatment in a competent manner;

(IV) Prior to participation in a clinical trial or study, the covered person has signed a statement of consent indicating that the covered person has been informed of the procedure to be undertaken, alternative methods of treatment, the general nature and extent of the risks associated with participation in the clinical trial or study, the coverage provided by an individual or group health benefit plan will be consistent with the coverage provided in the covered person's health benefit plan, and all out-of-network rates will apply; and

(V) The covered person suffers from a condition that is disabling, progressive, or life-threatening.

(b) The coverage required pursuant to paragraph (a) of this subsection (20) does not include:

(I) Any portion of the clinical trial or study that is paid for by a government or a biotechnical, pharmaceutical, or medical industry;

(II) Coverage for any drug or device that is paid for by the manufacturer, distributor, or provider of the drug or device;

(III) Extraneous expenses related to participation in the clinical trial or study including, but not limited to, travel, housing, and other expenses that a participant or person accompanying a participant may incur;

(IV) An item or service that is provided solely to satisfy a need for data collection or analysis that is not directly related to the clinical management of the participant;

(V) Costs for the management of research relating to the clinical trial or study; or

(VI) Health care services that, except for the fact that they are being provided in a clinical trial, are otherwise specifically excluded from coverage under the covered person's health plan.

(c) Nothing in this subsection (20) shall:

(I) Preclude a carrier from asserting the right to seek reimbursement from the entity conducting the clinical trial or study for expenses arising from complications caused by a drug or device used in the clinical trial or study;

(II) Be interpreted to provide a private cause of action against a carrier for damages arising as a result of compliance with this section.

(d) For the purposes of this section:

(I) "Clinical trial" means an experiment in which a drug or device is administered to, dispensed to, or used by one or more human subjects. An experiment may include the use of a combination of drugs as well as the use of a drug in combination with an alternative therapy or dietary supplement.

(II) "Routine patient care cost" means all items and services that are a benefit under a health coverage plan that would be covered if the covered person were not involved in either the experimental or the control arms of a clinical trial; except the investigational item or service, itself; items and services provided solely to satisfy data collection and analysis needs and that are not used in the direct clinical management of the patient; items and services customarily provided by the research sponsors free of charge for any enrollee in the trial; routine costs in clinical trials that include items or services that are typically provided absent a clinical trial; items or services required solely for the provision of the investigational items or services, the clinically appropriate monitoring of the effects of the item of service, or the prevention of complications; and items or services needed for reasonable and necessary care arising from the provision of an investigational item or service, including the diagnosis or treatment of complications.

(21) Oral anticancer medication. (a) Any health benefit plan that provides coverage for cancer chemotherapy treatment shall provide coverage for prescribed, orally administered anticancer medication that has been approved by the federal food and drug administration and is used to kill or slow the growth of cancerous cells. The orally administered medication shall be provided at a cost to the covered person not to exceed the coinsurance percentage or the copayment amount as is applied to an intravenously administered or an injected cancer medication prescribed for the same purpose. A medication provided pursuant to this subsection (21) shall be prescribed only upon a finding that it is medically necessary by the treating physician for the purpose of killing or slowing the growth of cancerous cells in a manner that is in accordance with nationally accepted standards of medical practice, clinically appropriate in terms of type, frequency, extent site, and duration, and not primarily for the convenience of the patient, physician, or other health care provider. This subsection (21) does not require the use of orally administered medications as a replacement for other cancer medications. Nothing in this subsection (21) prohibits coverage for oral generic medications in a health benefit plan. Nothing in this subsection (21) prohibits a carrier from applying an appropriate formulary or other clinical management to any medication described in this subsection (21). For the purposes of this subsection (21), the treating physician for a patient covered under a health maintenance organization's health benefit plan shall be a physician who is designated by and affiliated with the health maintenance organization.

(b) A carrier shall not achieve compliance with this subsection (21) by imposing an increase in patient out-of-pocket costs with respect to anticancer medications used to kill or slow the growth of cancerous cells covered under a policy beyond the modifications permitted pursuant to section 10-16-105.1 (5).

(22) Prescription eye drop refill coverage. (a) Any health benefit plan, except supplemental policies covering a specified disease or other limited benefit, that provides coverage for prescription eye drops shall provide coverage for:

(I) A renewal of prescription eye drops if:

(A) The renewal is requested by the insured at least twenty-one days for a thirty-day supply of eye drops, forty-two days for a sixty-day supply of eye drops, or sixty-three days for a ninety-day supply of eye drops, from the later of the date that the original prescription was distributed to the insured or the date that the last renewal of the prescription was distributed to the insured; and

(B) The original prescription states that additional quantities are needed and the renewal requested by the insured does not exceed the number of additional quantities needed; and

(II) One additional bottle of prescription eye drops if:

(A) A bottle is requested by the insured or the health care provider at the time the original prescription is filled; and

(B) The original prescription states that one additional bottle is needed by the insured for use in a day care center, school, or adult day program. The additional bottle is limited to one bottle every three months.

(b) The prescription eye drop benefits covered under this subsection (22) are subject to the same annual deductibles, copayment, or coinsurance established for all other prescription drug benefits under the health benefit plan.



§ 10-16-104.2. Coverage for contraception - definitions

(1) As part of the coverage required for contraception pursuant to section 10-16-104 (3)(a)(I) or (18), as applicable, entities subject to part 2, 3, or 4 of this article 16 that issue policies, contracts, or plans subject to the coverage requirements in section 10-16-104 (3)(a)(I) or (18) shall reimburse a participating provider or dispensing entity that is in-network for dispensing to a covered person:

(a) Prescription contraceptives intended to last:

(I) For a three-month period the first time the prescription contraceptive is dispensed to the covered person; and

(II) For a twelve-month period or through the end of the covered person's coverage under the policy, contract, or plan, whichever is shorter, for any subsequent dispensing of the same prescription contraceptive to the covered person, regardless of whether the covered person was enrolled in the policy, contract, or plan at the time the prescription contraceptive was first dispensed; or

(b) A prescribed vaginal contraceptive ring intended to last for a three-month period.

(2) As used in this section:

(a) "Dispensing entity" means a prescription drug outlet, pharmacy, or other facility registered by the state board of pharmacy under part 1 of article 42.5 of title 12.

(b) "Prescription contraceptive" means a medically acceptable oral drug or contraceptive patch or ring that is used to prevent pregnancy, that requires a prescription, and that is covered under the terms of the policy, contract, or plan issued by an entity subject to part 2, 3, or 4 of this article 16.



§ 10-16-104.3. Health coverage for persons under twenty-six years of age - coverage for students who take medical leave of absence

(1) (a) A carrier that offers a health benefit plan in the state and that makes dependent coverage for children available under the health benefit plan shall make the coverage available for a child who is under twenty-six years of age. The carrier shall not deny or restrict coverage for a child who is under twenty-six years of age based on a factor such as:

(I) Residency with the policyholder or any other person;

(II) The presence or absence of financial dependence on the policyholder or any other person;

(III) Marital or civil union status;

(IV) Student status;

(V) Employment status; or

(VI) A combination of any of the factors listed in paragraphs (a) to (d) of this subsection (1).

(b) A carrier shall not deny dependent coverage of a child based on the child's eligibility for other coverage.

(c) Except as otherwise provided in state law, a carrier offering dependent coverage of children in a health benefit plan shall not vary the terms of coverage in the policy or contract based on age, except for premium rates for children who are twenty-one years of age or older.

(d) Nothing in this subsection (1) requires a carrier to make coverage available for the child of a child receiving dependent coverage unless the grandparent becomes the permanent legal guardian or adoptive parent of that grandchild.

(2) Repealed.

(3) (a) All individual and group sickness and accident insurance policies providing coverage within the state by an entity subject to the provisions of part 2 of this article and all group health service contracts issued by an entity subject to the provisions of part 3 or 4 of this article that provide dependent coverage to a child who is enrolled in a postsecondary educational institution shall not terminate coverage due to a medically necessary leave of absence before the date that is the earlier of:

(I) One year after the first day of the medically necessary leave of absence; or

(II) The date the coverage would otherwise terminate under the terms of the plan or health insurance coverage.

(b) For purposes of this subsection (3), "medically necessary leave of absence" means a leave of absence from a postsecondary educational institution or a change in enrollment of the dependent at the institution that:

(I) Begins while the dependent is suffering from a serious illness;

(II) Is medically necessary; and

(III) Causes the dependent to lose student status for the purpose of dependent coverage.



§ 10-16-104.6. Off-label use of cancer drugs

(1) A health benefit plan that provides coverage for prescription drugs shall not limit or exclude coverage for any drug approved by the United States food and drug administration for use in the treatment of cancer on the basis that the drug has not been approved by the United States food and drug administration for the treatment of the specific type of cancer for which the drug is prescribed if:

(a) The drug is recognized for treatment of that cancer in the authoritative reference compendia as identified by the secretary of the United States department of health and human services; and

(b) The treatment is for a covered condition.



§ 10-16-104.7. Substance use disorders - court-ordered treatment coverage

(1) An individual or group health benefit plan delivered or issued for delivery within this state by an entity subject to the provisions of part 2, 3, or 4 of this article 16 that provides coverage for treatment of a substance use disorder must provide coverage for such treatment regardless of whether the treatment is voluntary or court-ordered as a result of contact with the criminal justice or legal system. The health benefit plan is only required to provide coverage for benefits that are medically necessary and otherwise covered under the plan. Such coverage is subject to copayment, deductible, and policy maximums and limitations. Health benefit plans issued by an entity subject to the provisions of part 4 of this article 16 may provide that the benefits required pursuant to this section are covered benefits only if the services are deemed medically necessary and are rendered by a provider who is designated by and affiliated with the health maintenance organization.

(2) Nothing in this section mandates or is meant to construe that any health benefit plan must provide coverage for treatment of a substance use disorder.



§ 10-16-104.8. Behavioral, mental health, or substance use disorder services coverage - court-ordered

(1) An individual or group health benefit plan delivered or issued for delivery within this state by an entity subject to the provisions of part 2, 3, or 4 of this article 16 that provides coverage for behavioral, mental health, or substance use disorder services must provide coverage for behavioral, mental health, or substance use disorder services regardless of whether the services are voluntary or court-ordered as a result of contact with the criminal justice or juvenile justice system. The health benefit plan is required to provide coverage only for benefits that are medically necessary and otherwise covered under the plan. Such coverage is subject to applicable in- or out-of-network copayment, deductible, and policy maximums and limitations. The court order for behavioral, mental health, or substance use disorder services must not mandate the type of behavioral, mental health, or substance use disorder services or the length and frequency of treatment that is to be covered by the health benefit plan. The health benefit plan is only responsible for those benefits that are covered by the health benefit plan and not those that are court-ordered that exceed the scope of benefits as provided by the health plan. Determination of medically necessary behavioral, mental health, or substance use disorder services must be made by the health benefit plan based on the submitted clinical treatment plan from a provider who is designated by and affiliated with the health benefit plan. Health benefit plans issued by an entity subject to the provisions of part 4 of this article 16 may provide that the benefits required pursuant to this section are covered benefits only if the services are deemed medically necessary and are rendered by a provider who is designated by and affiliated with the health maintenance organization.

(2) Nothing in this section mandates or is meant to construe that a health benefit plan provide coverage for behavioral, mental health, or substance use disorder services.

(3) For purposes of this section, "behavioral, mental health, or substance use disorder services" includes treatment for biologically based mental health disorders and behavioral, mental health, or substance use disorders as described in section 10-16-104 (5.5).

(4) For purposes of this section, "behavioral, mental health, or substance use disorder services" does not include services that are outside the scope of the contract. Such behavioral, mental health, or substance use disorder services that are outside the scope of the contract may include: Services that are custodial or residential in nature, probation assessments, testing for ability, aptitude, or intelligence, or performing evaluations, such as placement evaluations, custody evaluations, reunification assessments, or community risk assessments for any purpose other than treatment of behavioral, mental health, or substance use disorders.



§ 10-16-104.9. Geographic areas for small employers

(1) The commissioner shall promulgate a rule concerning geographic case characteristics, which may include metropolitan statistical areas for small employers. In promulgating such rule, the commissioner shall take testimony from all interested parties, including, but not limited to, consumer advocates and consumers, insurers, health care providers, the state demographer, and producers. The rule shall include, without limitation, the following features:

(a) If the rule establishes separate geographic areas, in rate filings to the commissioner, a carrier shall be required to show that rates reflect a relativity to rates for other areas in the state and that rates and relativities are not excessive, inadequate, or unfairly discriminatory in such geographic areas;

(b) The rule shall contain a determination of the appropriate population base for statistical reliability in determining geographic areas or metropolitan statistical areas;

(c) (I) The rule shall provide justifications of why any separate geographic areas, which may include metropolitan statistical areas, serve the public interest in regard to ensuring that premium rates for different geographic areas of the state are not excessive, inadequate, or unfairly discriminatory;

(II) If the commissioner determines that metropolitan statistical areas are no longer the best method for addressing geographic case characteristics, the commissioner shall provide detailed justifications concerning the separate geographic areas, in connection with which the commissioner shall make public the impact the geographic case characteristics may have on insurance premiums for the separate geographic areas; and

(d) In adopting such rule, the commissioner may consider the cost of health care in a geographic area, experience of health care of any separate geographic area, and information including actuarial opinions or certifications and set loss ratios for loss ratio guarantees submitted by small employer carriers pursuant to section 10-16-107 (1). The cost of health care and experience and the population that may be served may be a consideration when determining whether separate geographic case characteristics are necessary, but shall not be the sole factors of separate geographic case characteristics, nor shall it compromise the public interest of insureds and potential insureds of this state.



§ 10-16-105. Guaranteed issuance of health insurance coverage - individual and small employer health benefit plans

(1) (a) (I) Subject to subsections (2) and (4) to (6) of this section, each carrier that offers an individual health benefit plan in this state shall issue any applicable health benefit plan to any eligible individual who applies for the plan and agrees to make the required premium payments and satisfy the other reasonable provisions of the health benefit plan consistent with this article.

(II) During any period of open enrollment, a carrier shall offer child-only plan coverage to all applicants under twenty-one years of age on a guaranteed-issuance basis.

(b) (I) Subject to subsections (2) to (6) of this section, each carrier that offers a small employer health benefit plan in this state shall issue any small employer health benefit plan to any eligible small employer that applies for the plan and agrees to make the required premium payments and satisfy the other reasonable provisions of the health benefit plan not inconsistent with this article.

(II) A carrier offering small employer health benefit plans as described in subparagraph (I) of this paragraph (b):

(A) Shall offer coverage to all of the eligible employees of the eligible small employer and the employees' dependents, if the small employer offers dependent coverage to its employees, who apply for enrollment during the period in which the employee first becomes eligible to enroll under the terms of the plan; and

(B) Shall not offer coverage to only certain individuals or dependents in the small group or to only part of the small group.

(2) A carrier offering individual or small employer health benefit plans:

(a) May restrict enrollment in an individual or small employer health benefit plan to open or special enrollment periods; and

(b) Shall establish special enrollment periods for triggering or qualifying events consistent with section 10-16-105.7 and in accordance with rules adopted by the commissioner.

(3) A carrier offering small employer health benefit plans:

(a) Shall not apply any waiting period that exceeds ninety days;

(b) Shall apply any requirements it uses to determine whether to provide coverage to a small employer, including requirements for minimum participation of eligible employees and minimum employer contributions, uniformly among all small employers with the same number of eligible employees applying for or receiving coverage from the small employer carrier;

(c) May vary the application of minimum participation requirements and minimum employer contribution requirements based on the size of the small employer group and by product;

(d) In applying minimum participation requirements with respect to a small employer, shall not consider employees or dependents who have creditable group coverage or individual coverage that has been consistently maintained and that was in force before the individual's eligibility for group coverage under an existing group plan when determining whether the applicable percentage of participation is met. However, a small employer carrier may consider employees or dependents of the small employer who have coverage under another health benefit plan that is sponsored by the small employer.

(e) Shall not increase any requirement for minimum employee participation or for minimum employer contribution with respect to a small employer at any time after the small employer carrier accepts the small employer for coverage.

(4) (a) Subject to paragraph (c) of this subsection (4), with respect to coverage offered through a managed care plan, a carrier is not required to offer coverage under that plan or accept applications for that plan pursuant to subsection (1) of this section in the following situations:

(I) In an area outside of the carrier's established geographic service area for the managed care plan;

(II) (A) Under an individual health benefit plan, to an individual when the individual does not live or reside within the carrier's established geographic service area for the managed care plan; or

(B) Under a small employer health benefit plan, to an employee when the employee does not live, work, or reside within the carrier's established geographic service area for the managed care plan; or

(III) Within the geographic service area for the managed care plan where the carrier reasonably anticipates, and demonstrates to the satisfaction of the commissioner, that it will not have the capacity within its established geographic service area to deliver service adequately to any additional individuals and the members of the small employer groups because of its obligations to existing covered persons.

(b) A carrier that cannot offer coverage pursuant to subparagraph (III) of paragraph (a) of this subsection (4) shall not offer coverage in the individual or small group market in the applicable geographic service area to new individuals or small employer groups until the later of:

(I) One hundred eighty days following each refusal; or

(II) The date on which the carrier notifies the commissioner that it has regained capacity to deliver services.

(c) A carrier shall apply the requirements of this subsection (4) uniformly to all individuals and small employers in this state consistent with applicable law and without regard to the claims experience of or any health-status-related factor relating to an individual and his or her dependents or the small employer and its employees and their dependents.

(5) (a) A carrier offering individual or small employer health benefit plans is not required to provide coverage if:

(I) For any period of time, the carrier demonstrates, and the commissioner determines, that the carrier does not have the financial reserves necessary to underwrite additional coverage; and

(II) The carrier is applying this subsection (5) uniformly to all individuals in the individual market and to all small employers in the small group market in this state consistent with applicable state law and without regard to the claims experience of or any health-status-related factor relating to the individual and his or her dependents or the small employer and its employees and their dependents.

(b) A carrier that denies coverage in accordance with paragraph (a) of this subsection (5) shall not offer coverage in the applicable individual market or small group market in this state until the later of:

(I) One hundred eighty days after the date the coverage is denied; or

(II) The date on which the carrier demonstrates to the commissioner that it has sufficient financial reserves to underwrite additional coverage.

(6) This section does not require a carrier:

(a) Offering health benefit plans only in connection with group health plans to offer coverage in the individual market;

(b) Offering health benefit plans only in connection with individual health plans to offer coverage in the small group market;

(c) Offering health benefits plans only through one or more bona fide associations to offer coverage in the individual market. However, if the carrier offers bona fide association health benefit plan coverage in the individual market, the health carrier shall offer the coverage to eligible individuals in the individual market as required under paragraph (a) of subsection (1) of this section; or

(d) Offering only student health insurance coverage to otherwise offer coverage in the individual market, as long as the carrier is offering student health insurance coverage consistent with the provisions of federal law.

(7) Issuance of coverage to members of military. (a) All sickness and accident insurance policies and all service or indemnity contracts issued by any entity subject to part 3 or 4 of this article shall not refuse to provide coverage to an individual, refuse to continue to cover an individual, or limit the amount or extent of coverage available to an individual solely based on that individual's membership in the uniformed services of the United States. Nothing in this section prohibits a carrier from excluding or limiting coverage for some other factor permitted by law.

(b) As used in this subsection (7), unless the context otherwise requires:

(I) "Membership" means active duty, National Guard, or reserve duty in or retirement from the uniformed services of the United States.

(II) "Uniformed services of the United States" means the United States Army, United States Navy, United States Marine Corps, United States Air Force, United States Coast Guard, national oceanic and atmospheric administration commissioned officer corps, and United States public health service commissioned corps.

(8) Domestic partner coverage. Notwithstanding any provision of law to the contrary, a small employer carrier may offer, and a small employer may accept or reject, coverage for employees' domestic partners and their dependents or for employees' designated beneficiaries and their dependents.



§ 10-16-105.1. Guaranteed renewability - exceptions - individual and small employer health benefit plans - rules

(1) Except as otherwise provided in subsection (2) of this section, a carrier providing coverage under a health benefit plan shall renew or continue the coverage at the option of the policyholder.

(2) A carrier may refuse to renew or discontinue coverage under a health benefit plan only for the following reasons:

(a) Nonpayment of the required premium or failure to timely pay premiums in accordance with the terms of the health benefit plan;

(b) The policyholder or the policyholder's representative has performed an act or practice that constitutes fraud or has made an intentional misrepresentation of a material fact under the terms of coverage;

(c) For small group health benefit plans, the policyholder fails to comply with the carrier's minimum participation or employer contribution requirements or the small employer is no longer actively engaged in the business in which it was engaged on the effective date of the plan;

(d) In the case of a carrier that offers coverage through a managed care plan, there are no longer any enrolled individuals or employees living, working, or residing within the carrier's established geographic service area and the carrier would deny enrollment in the plan pursuant section 10-16-105 (4)(a)(III);

(e) In the case of an individual or small employer health benefit plan that is made available only through one or more bona fide associations, the membership of the policyholder or small employer in the association on the basis of which the coverage is provided ceases, but only if the coverage is terminated under this paragraph (e) uniformly without regard to any health-status-related factor relating to any covered person;

(f) In the case of individual health benefit plans that are made available as student health insurance coverage, the student policyholder covered under the coverage ceases to be a student at the institution of higher education through which the student health insurance coverage is offered, as long as the coverage is terminated under this paragraph (f) uniformly without regard to any health-status-related factor related to any covered person;

(g) The carrier elects to discontinue offering a particular individual or small group health benefit plan, but only if the carrier:

(I) Provides notice of the decision not to renew coverage at least ninety days before the nonrenewal of the health benefit plan to each policyholder, individual, certificate holder, participant, or beneficiary covered by the plan;

(II) Offers each policyholder covered by the plan the option to purchase any other health benefit plans currently being offered by the carrier in this state and specifies the special enrollment periods for the plans pursuant to section 10-16-105.7;

(III) In exercising the option to discontinue that particular type of health benefit plan, acts uniformly without regard to the claims experience of the policyholders or any health-status-related factor relating to any individual, participant, or beneficiary covered by the plan or new individuals, participants, or beneficiaries who may become eligible for coverage;

(IV) Provides notice to the commissioner before providing the notice pursuant to subparagraph (I) of this paragraph (g) and certifies the following to the commissioner:

(A) The premiums for other health benefit plans the carrier offers pursuant to subparagraph (II) of this paragraph (g) are not excessive, inadequate, or unfairly discriminatory relative to the plan that the carrier is discontinuing; and

(B) The benefit levels the carrier offers in the other health benefit plans comply with the requirements of law applicable to individual and small employer health benefit plans; or

(h) (I) The carrier elects to discontinue offering and renewing all of its individual, small group, or large group health benefit plans delivered or issued for delivery in this state, but only if the carrier:

(A) Provides notice of the decision to discontinue coverage, at least one hundred eighty days before the discontinuance, to all policyholders and covered persons; and

(B) Provides the notice to the commissioner at least three business days before the date the notice is sent to the affected policyholders and covered persons pursuant to sub-subparagraph (A) of this subparagraph (I).

(II) In the case of a discontinuance under subparagraph (I) of this paragraph (h), the carrier shall:

(A) Continue to provide coverage through the first renewal period not to exceed twelve months after the notice provided pursuant to subparagraph (I) of this paragraph (h); and

(B) Not write new health benefit plans of the same type as those the carrier discontinued in this state for five years after the date of the notice to the commissioner pursuant to sub-subparagraph (B) of subparagraph (I) of this paragraph (h).

(3) A carrier offering individual or small employer health benefit plans shall clearly disclose in its contracts and marketing materials the conditions of renewability, which conditions must conform with the requirements of this section.

(4) A carrier offering a large group health benefit plan may modify the plan at renewal if the carrier modifies the plan uniformly for all large groups covered by the same plan.

(5) With respect to benefits provided under an individual or small employer health benefit plan, a carrier may make reasonable modifications if:

(a) The modification is effective only upon renewal of the plan;

(b) The carrier modifies the benefits uniformly for all individuals and groups covered by the plan;

(c) The carrier provides the proposed modification to policyholders and the commissioner at least ninety days before the effective date of the modification; and

(d) The carrier provides each affected policyholder the opportunity to purchase any other health benefit plan offered by the carrier.

(6) (a) The commissioner may promulgate rules as necessary to implement and administer this section.

(b) Repealed.



§ 10-16-105.2. Small employer health insurance availability program

(1) (a) Except as provided in paragraphs (b) and (d) of this subsection (1), this article applies to any health benefit plan that provides coverage to the employees of a small employer in this state if any of the following conditions are met:

(I) Any portion of the premium or benefit is paid by or on behalf of a small employer;

(II) An eligible employee or dependent is reimbursed, whether through wage adjustments or otherwise, by or on behalf of a small employer for any portion of the premium;

(III) The health benefit plan is treated by the employer or any of the eligible employees or dependents as part of a plan or program for the purposes of section 106, 125, or 162 of the federal "Internal Revenue Code of 1986", as amended, except as provided in paragraph (d) of this subsection (1); or

(IV) The plan is marketed to individual employees through an employer or at a place of business, except as otherwise allowed by rule. The division of insurance shall promulgate a rule to allow, with the permission of or at the request of the employer:

(A) Agents to market health benefit plans through an employer or at an employer's place of business to such employer's ineligible employees;

(B) Small employer carriers to market individual health benefit plans through an employer or at an employer's place of business to such employer's ineligible employees and to dependents of eligible employees when the carrier has group coverage in place with the employer.

(b) The provisions of this article shall not apply to a multiple employer health trust, as set forth in section 10-3-903.5 (7)(b), or a multiple employer welfare arrangement, as set forth in section 10-3-903.5 (7)(c).

(c) Repealed.

(d) A plan shall not be subject to the small group provisions of this article if the premium for the plan is paid for through a section 125 plan or program of the federal "Internal Revenue Code of 1986", as amended, the employer makes no contribution to the section 125 plan or program, the employer does not have in place an employer-sponsored health benefit plan, and the employer does not pay for any portion of the premium or benefit paid.

(1.5) Notwithstanding any other provision of law, a small employer that does not have, and has not had in the previous twelve months, a small group health benefit plan providing coverage to its employees under this article may reimburse an employee, whether through wage adjustments or health reimbursement arrangements, for any portion of the premium for a health coverage plan.

(2) (a) Except as provided in paragraph (b) of this subsection (2), carriers that are affiliated companies or that are eligible to file a consolidated tax return shall be treated as one carrier and any restrictions or limitations imposed by this article shall apply as if all health benefit plans delivered or issued for delivery to small employers in this state by such affiliated carriers were issued by one carrier.

(b) An affiliated carrier that is a health maintenance organization having a certificate of authority under this article may be considered to be a separate carrier for purposes of this subsection (2).

(c) Part 7 of article 3 of this title applies if a small employer carrier cedes or assumes all of the insurance obligation or risk with respect to one or more health benefit plans delivered or issued for delivery to small employers in this state.

(3) and (4) Repealed.



§ 10-16-105.3. Health benefit plans - not prohibited

(1) A carrier shall not be prohibited from offering to a small employer additional options of health benefit plans that:

(a) Provide for different benefits for insureds and dependents of such insureds covered by the same policy; and

(b) Encourage appropriate health care condition management based on clinical guidelines by providing case management benefits to covered persons.



§ 10-16-105.6. Rate usage

(1) A carrier offering an individual or group health benefit plan shall not require any individual, as a condition of enrollment or continued enrollment under the plan, to pay a premium or, for group plans, a contribution that is greater than the premium or contribution for a similarly situated individual enrolled in the plan on the basis of any health-status-related factor in relation to the individual or to an individual enrolled under the plan as a dependent of the individual.

(2) The prohibition in subsection (1) of this section does not:

(a) Restrict the amount that a carrier may charge an employer for coverage under a group health benefit plan; or

(b) Prevent a carrier from establishing premium discounts or rebates or modifying otherwise applicable copayments, coinsurance, or deductibles in return for adherence to programs of health promotion and disease prevention if otherwise allowed by state or federal law.

(3) Repealed.

(4) A small employer carrier may impose a premium surcharge of up to thirty-five percent above the modified community rate on a small employer group whose small group insurance has been discontinued because of nonpayment of premiums or fraud. The small employer carrier may impose the premium surcharge when the small business group reapplies for coverage in the small group market. A small employer carrier may require the increased premium to apply to the small business group for up to twelve months.



§ 10-16-105.7. Health benefit plan open enrollment periods - special enrollment periods - rules

(1) (a) A carrier offering an individual health benefit plan in this state shall permit an individual to purchase an individual health benefit plan during the initial and annual open enrollment periods.

(b) The initial open enrollment period begins October 1, 2013, and extends through March 31, 2014.

(c) For benefit years beginning on or after January 1, 2015, the annual open enrollment period begins October 15 and extends through December 7 of the preceding calendar year.

(d) For purposes of this subsection (1), the benefit year for health benefit plans purchased during the initial and annual enrollment periods is a calendar year.

(e) The commissioner shall establish rules in accordance with federal law for the implementation of this subsection (1).

(2) (a) A carrier offering a group health benefit plan in this state shall permit an employer to purchase a group health benefit plan at any point during the year.

(b) In the case of health benefit plans offered in the small group market, a carrier may decline to offer coverage to a small employer that is unable to comply with a material plan provision relating to employer contribution or group participation rules, as required by section 10-16-105 (3)(b), and that carrier may limit the availability of coverage for a group it has declined to an enrollment period that begins November 15 and ends December 15 of each year or begins and ends on dates set by the commissioner by rule.

(c) The coverage is effective consistent with the dates determined by the commissioner by rule.

(3) (a) (I) A carrier offering an individual health benefit plan in this state shall establish special enrollment periods during which an individual for whom a triggering event has occurred may enroll in an individual health benefit plan offered by the carrier.

(II) A triggering event occurs when:

(A) An individual involuntarily loses existing creditable coverage for any reason other than fraud, misrepresentation, or failure to pay a premium;

(B) An individual gains a dependent or becomes a dependent through marriage, civil union, birth, adoption, or placement for adoption or by entering into a designated beneficiary agreement pursuant to article 22 of title 15, C.R.S.;

(C) An individual's enrollment or nonenrollment in a health benefit plan is unintentional, inadvertent, or erroneous and is the result of an error, misrepresentation, or inaction of the carrier, producer, or exchange established pursuant to article 22 of this title;

(D) An individual adequately demonstrates to the commissioner that the health benefit plan in which the individual is enrolled has substantially violated a material provision of its contract in relation to the individual;

(E) The exchange established pursuant to article 22 of this title determines an individual to be newly eligible or newly ineligible for the federal advance payment tax credit or cost-sharing reductions available through the exchange pursuant to federal law;

(F) An individual gains access to other creditable coverage as a result of a permanent change of residence; or

(G) Any other event or circumstance occurs as set forth in rules of the commissioner defining triggering events.

(b) (I) A carrier offering a group health benefit plan in this state shall establish special enrollment periods during which an individual for whom a qualifying event has occurred may enroll in a group health benefit plan offered by the carrier.

(II) A qualifying event occurs when:

(A) An individual loses coverage under a health benefit plan due to the death of a covered employee; the termination or reduction in number of hours of the covered employee's employment; or the covered employee becoming eligible for benefits under Title XVIII of the federal "Social Security Act", as amended;

(B) An individual loses coverage under a health benefit plan due to the divorce or legal separation of the covered employee from the covered employee's spouse or partner in a civil union;

(C) An individual becomes a dependent of a covered person through marriage, civil union, birth, adoption, or placement for adoption, by entering into a designated beneficiary agreement pursuant to article 22 of title 15, C.R.S., or pursuant to a court or administrative order mandating that the individual be covered;

(D) An individual loses other creditable coverage due to the termination of his or her employment or eligibility for the coverage; reduction in number of hours of employment; involuntary termination of coverage; or reduction or elimination of his or her employer's contributions toward the coverage;

(E) An individual loses eligibility under the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S., or the children's basic health plan, article 8 of title 25.5, C.R.S.; or

(F) Any other event or circumstance occurs as set forth in rules of the commissioner defining qualifying events.

(c) The commissioner shall adopt rules in accordance with federal law for the implementation of this section. The commissioner may adopt rules to allow individuals enrolled in a health benefit plan through an exchange established under article 22 of this title to enroll in or change from one health benefit plan to another under circumstances specified in the rules.



§ 10-16-106. Group replacement - extension of benefits

(1) This section shall indicate which carrier is liable where one carrier's group contract replaces a plan of similar benefits of another carrier within thirty-one days after the termination, cancellation, or expiration of the contract that is being replaced.

(2) The prior carrier remains liable only to the extent of its accrued liabilities, extensions of benefits as specified in the policy contract, and benefits for covered persons until release from an in-patient facility as required by section 10-16-705 (4). The position of the prior carrier shall be the same whether the group policyholder or other entity secures replacement coverage from a new carrier, self-insures, or foregoes coverage.

(3) Liability of a succeeding carrier is as follows:

(a) Each person who is eligible for coverage in accordance with the succeeding carrier's plan of benefits, with respect to classes eligible and actively at work and nonconfinement rules, if allowable, shall be covered by the succeeding carrier's plan of benefits except with respect to accrued liabilities and extensions of benefits provided for in subsection (2) of this section.

(b) Each person who is not eligible under the succeeding carrier's plan of benefits in accordance with paragraph (a) of this subsection (3) shall be covered by the succeeding carrier in accordance with the following guidelines if such individual was validly covered, including benefit extension, under the prior plan on the date of discontinuance. Such guidelines are as follows:

(I) The minimum level of benefits to be provided by the succeeding carrier shall be the applicable level of benefits of the prior carrier's plan reduced by any benefits payable by the prior plan.

(II) Coverage shall be provided by the succeeding carrier until at least the earliest of the following dates:

(A) The date the individual becomes eligible under the succeeding carrier's plan as described in paragraph (a) of this subsection (3);

(B) The date the individual's coverage would terminate in accordance with the succeeding carrier's plan provisions applicable to individual termination of coverage, where employment is terminated or where the individual ceases to be an eligible dependent.

(C) (Deleted by amendment, L. 99, p. 196, § 2, effective January 1, 2000.)

(III) Nothing in this paragraph (b) shall be construed to limit the duration of continuation coverage provided for in section 10-16-108.

(c) (Deleted by amendment, L. 99, p. 196, § 2, effective January 1, 2000.)

(d) Each person previously covered by a policy which included deductibles or waiting periods shall be given credit for the satisfaction or partial satisfaction of the same or similar provisions in the succeeding policy where it provides similar benefits. In the case of deductible provisions, the credit shall apply for the same or overlapping benefit periods and shall be given for expenses actually incurred and applied against the deductible provisions of the prior carrier's plan during the ninety days preceding the effective date of the succeeding carrier's plan but only to the extent these expenses are recognized under the terms of the succeeding carrier's plan and are subject to a similar deductible provision.

(e) Where a determination of the extent of the prior carrier's benefits is required, the prior carrier shall furnish a statement of such benefits or other pertinent information sufficient to permit verification of the benefit determination or sufficient to allow the succeeding carrier to make the determination. For the purposes of this paragraph (e), benefits of the prior plan will be determined in accordance with all of the definitions, conditions, and covered expense provisions of the prior plan rather than those of the succeeding plan. The benefit determination will be made as if coverage had not been replaced by the succeeding carrier.



§ 10-16-106.3. Uniform claims - billing codes - electronic claim forms

(1) On or before July 1, 2002, all carriers shall accept the claim form adopted by the American dental association for use by all dental providers and carriers in the state, and the centers for medicare and medicaid services' claim forms CMS-1500 and CMS-1450, otherwise known as form UB-04, as amended, as the uniform health care claim forms for use by all other health care providers and carriers in the state. All carriers shall accept such claim forms from health care providers in electronic form. A carrier shall not prohibit submission of health care claims in hard copy form, nor shall a carrier be prohibited from requiring that a claim be submitted in hard copy form. A carrier shall not require submission of a claim on a form other than those set forth in this section, except as provided in subsection (3) of this section.

(2) On or before July 1, 2002, the commissioner shall adopt a uniform list of required elements to be used on the uniform claim forms accepted by carriers pursuant to this section. Such elements shall be used by health care providers in order for a claim to be considered a clean claim.

(3) Concurrent with the effective date for implementation of the federal "Health Insurance Portability and Accountability Act of 1996", as amended, and the federal regulations implemented pursuant to such act, as amended, for claims filed electronically, carriers shall require the submission of electronic claims with the elements in the format required by such act and such regulations and shall not require the submission of forms and elements pursuant to subsections (1) and (2) of this section.



§ 10-16-106.5. Prompt payment of claims - legislative declaration - rules

(1) The general assembly finds, determines, and declares that:

(a) Patients and health care providers often do not receive the reimbursements to which they are entitled from health insurance entities in a timely manner, even in the case of claims that are submitted on standard forms and do not require additional information for processing; and

(b) Unnecessary delays in the payment of routine and uncontested claims for reimbursement represent an unwarranted drain on health care providers' resources, which could be better spent attending to the needs of patients, as well as wasting the time and money of the patients themselves. Therefore, it is in the interest of the citizens of Colorado that reasonable standards be imposed for the timely payment of claims.

(2) As used in this section, "clean claim" means a claim for payment of health care expenses that is submitted to a carrier on the uniform claim form adopted pursuant to section 10-16-106.3 with all required fields completed with correct and complete information, including all required documents. A claim requiring additional information shall not be considered a clean claim and shall be paid, denied, or settled as set forth in paragraph (b) of subsection (4) of this section. "Clean claim" does not include a claim for payment of expenses incurred during a period of time for which premiums are delinquent, except to the extent otherwise required by law.

(2.5) This section shall apply to claims made as a result of injuries sustained in a motor vehicle accident regardless of whether fault in such accident has been determined.

(2.7) (a) A policyholder, insured, or provider may submit a claim:

(I) By United States mail, first class, or by overnight delivery service;

(II) Electronically;

(III) By facsimile (fax); or

(IV) By hand delivery.

(b) (I) A carrier shall make a mechanism available to providers that shall enable a provider to confirm the receipt of a claim that is filed with the carrier in a manner other than electronically. Within ten business days after the submission of the claim as determined by the provider, the carrier shall list such claim on the notification mechanism as received. The claim shall be deemed received on the date it is listed on the notification mechanism by the carrier. If a claim is not listed on the notification mechanism, the provider may contact the carrier for the purposes of resubmission of the claim. The carrier shall have a separate facsimile process to receive the resubmission of the paper claims. The resubmitted claim shall be deemed received on the date of the facsimile transmission acknowledgment. If such mechanism is accessible only by electronic means, upon request of the provider, the information must be made available in hard-copy form within three business days.

(II) If the claim is submitted electronically, the claim is presumed to have been received on the date of the electronic verification of receipt by the carrier or the carrier's clearinghouse. The carrier or carrier's clearinghouse shall provide a confirmation within one business day after submission by a provider.

(3) Every carrier shall provide a copy of its filing requirements to:

(a) Every enrollee or insured upon enrollment in the carrier's plan or upon issuance of the policy when applicable;

(b) Every enrollee or insured, upon request, within fifteen calendar days;

(c) Every participating provider upon acceptance of the provider into the carrier's network; and

(d) Every enrollee, insured, and participating provider within fifteen calendar days after any change in the standard form or the accompanying instructions or requirements when applicable.

(4) (a) Clean claims shall be paid, denied, or settled within thirty calendar days after receipt by the carrier if submitted electronically and within forty-five calendar days after receipt by the carrier if submitted by any other means.

(b) If the resolution of a claim requires additional information, the carrier shall, within thirty calendar days after receipt of the claim, give the provider, policyholder, insured, or patient, as appropriate, a full explanation in writing of what additional information is needed to resolve the claim, including any additional medical or other information related to the claim. The person receiving a request for such additional information shall submit all additional information requested by the carrier within thirty calendar days after receipt of such request. Notwithstanding any provision of an indemnity policy to the contrary, the carrier may deny a claim if a provider receives a request for additional information and fails to timely submit additional information requested under this paragraph (b), subject to resubmittal of the claim or the appeals process. If such person has provided all such additional information necessary to resolve the claim, the claim shall be paid, denied, or settled by the carrier within the applicable time period set forth in paragraph (c) of this subsection (4).

(c) Absent fraud, all claims except those described in paragraph (a) of this subsection (4) shall be paid, denied, or settled within ninety calendar days after receipt by the carrier.

(d) (I) Except as otherwise provided in paragraph (b) of this subsection (4), if the carrier intends to prospectively conduct a charge audit, such carrier shall, not later than the forty-fifth day after the date the carrier receives the claim, pay the charges submitted by any participating institutional provider at a rate of at least eighty-five percent of the contracted rate on the claim, less deductibles, coinsurance, and copayments, and shall pay a nonparticipating institutional provider at least sixty percent of the amount due on the claim, less deductibles, coinsurance, and copayments. The carrier shall complete the charge audit, and make any additional payment not later than the ninetieth day after receipt of a claim.

(II) The institutional provider shall allow reasonable access to the records necessary to conduct the audit within the time period required by this paragraph (d).

(III) For the purposes of this paragraph (d), "charge audit" means an audit to determine whether data in an enrollee's medical record documents the health care services listed on a claim for payment submitted to a carrier. "Charge audit" does not mean a review of the medical necessity of the services provided.

(5) (a) A carrier that fails to pay, deny, or settle a clean claim in accordance with paragraph (a) of subsection (4) of this section or take other required action within the time periods set forth in paragraph (b) of subsection (4) of this section shall be liable for the covered benefit and, in addition, shall pay to the insured or health care provider, with proper assignment, interest at the rate of ten percent annually on the total amount ultimately allowed on the claim, accruing from the date payment was due pursuant to subsection (4) of this section.

(b) A carrier that fails to pay, deny, or settle a claim in accordance with subsection (4) of this section within ninety days after receiving the claim shall pay to the insured or health care provider, with proper assignment, a penalty in an amount equal to twenty percent of the total amount ultimately allowed on the claim. Such penalty shall be imposed on the ninety-first day after receipt of the claim by the carrier. If a carrier denies a claim in accordance with subsection (4) of this section within ninety days after receiving the claim and the denial is determined to be unreasonable pursuant a civil action in accordance with section 10-3-1116, the carrier shall pay the penalty in this paragraph (b) to the insured or to the assignee.

(c) To the extent that penalties are not paid concurrently with the claim, the penalties in this section may be paid on a quarterly basis or when the aggregate penalties for a provider exceeds ten dollars.

(6) This section shall not prohibit a carrier from retroactively adjusting payment of a claim that is not subject to the provisions of section 10-16-704, if:

(a) The policyholder notifies the carrier of a change in eligibility of an individual; and

(b) The adjustment is made within thirty days after the carrier's receipt of such notification.

(7) If a carrier delegates its claims processing functions to a third party, the delegation agreement shall provide that the claims processing entity shall comply with the requirements of this section. Any delegation by the carrier shall not be construed to limit the carrier's responsibility to comply with this section or any other applicable section of this article.

(8) This section does not apply to a claim filed:

(a) Pursuant to the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S.; or

(b) For an individual entitled to a three-month grace period as described in section 10-16-140 (1), when the claim is for services rendered after the first month of the three-month grace period. The commissioner may adopt rules as necessary to implement and administer this paragraph (b).

(9) The commissioner may investigate claims against a health coverage plan that is authorized to conduct business in this state when such claims are filed by a provider related to the improper handling or denial of benefits pursuant to this section.



§ 10-16-106.7. Assignment of health insurance benefits

(1) (a) Any carrier that provides health coverage to a covered person shall allow, but not require, such covered person under the policy to assign, in writing, payments due under the policy to a licensed hospital, other licensed health care provider, an occupational therapist as defined in section 12-40.5-103, C.R.S., or a massage therapist as defined in section 12-35.5-103 (8), C.R.S., also referred to in this section as the "provider", for services provided to the covered person that are covered under the policy.

(b) The covered person may, with or without the agreement of the provider, revoke the assignment. Such revocation shall be in writing and shall be sent to the carrier. The carrier shall send a copy of the revocation to the provider who is the subject of the revocation. The revocation shall be effective when it has been received by both the carrier and the provider and shall only affect those charges incurred after such receipt by both.

(2) (a) When a provider receives an assignment from a covered person, it is the responsibility of the provider to bill the carrier and notify the carrier that the provider holds an assignment on file. The carrier shall honor the assignment the same as if a copy of the assignment had been received by the carrier. Only upon request of the carrier shall the provider be required to give the carrier a copy of the assignment.

(b) The carrier shall honor the assignment and make payment of covered benefits directly to the provider. If the carrier fails to honor the assignment by making payment to the covered person and if the covered person, upon receipt of such payment, fails to pay an amount equivalent to such payment to the provider within forty-five days, the carrier shall be liable for the payment directly to the provider. It shall be the responsibility of the provider to notify the carrier if payment has not been received. In such case, the carrier shall make payment of covered benefits as specified in section 10-16-106.5.

(c) If the provider collects payment from the enrollee and subsequently receives payment from the carrier, the provider shall reimburse the enrollee, less any applicable copayments, deductibles, or coinsurance amounts, within forty-five days.

(3) Nothing in this section shall be construed to limit a carrier's ability to determine the scope of its benefits, services, or any other terms of its policies, or from negotiating contracts with licensed hospitals or other licensed health care providers on reimbursement rates or any other lawful provisions.



§ 10-16-107. Rate filing regulation - benefits ratio - rules

(1) (a) A carrier subject to part 2, 3, or 4 of this article shall not establish rates for any sickness, accident, or health insurance policy, contract, certificate, or other evidence of coverage issued or delivered to any policyholder, enrollee, subscriber, or member in Colorado that are excessive, inadequate, or unfairly discriminatory. To assure compliance with the requirements of this section that rates are not excessive in relation to benefits, the commissioner shall promulgate rules to require rate filings and, as part of the rules, may require the submission of adequate documentation and supporting information, including actuarial opinions or certifications and set expected benefits ratios. The carrier shall submit expected rate increases to the commissioner at least sixty days prior to the proposed implementation of the rates. If the commissioner does not approve or disapprove the rate filings within a sixty-day period, the carrier may implement and reasonably rely upon the rates on the condition that the commissioner may require correction of any deficiencies in the rate filing upon later review if the rate the carrier charged is excessive, inadequate, or unfairly discriminatory. A prospective rate adjustment is the sole remedy for rate deficiencies pursuant to this subsection (1). If the commissioner finds deficiencies in the rate filing after a sixty-day period, the commissioner shall provide notice to the carrier and the carrier shall correct the rate on a prospective basis.

(b) The commissioner may review expected rate filing increases filed with the commissioner and shall disapprove the rate increase and require the carrier to resubmit for approval if any of the provisions of subsection (3) of this section apply. Rate filings that do not involve a requested rate increase, or that involve a requested rate increase of less than five percent for dental insurance, do not require preapproval, and the carrier may implement the rate upon filing with the commissioner.

(c) The filing requirements of this subsection (1) do not apply to nondeveloped rates, including rates for medicaid, medicare, and the children's basic health plan, as defined by the commissioner.

(d) If the carrier fails to supply the information required by this section, the filing is incomplete. The commissioner shall make a determination of completeness no later than thirty days following submission of the filing for review. All filings not returned on or before the thirtieth day after receipt are considered complete.

(e) The commissioner may review filings for substantive content and, if reviewed, shall identify and communicate to the filing carrier, on or before the forty-fifth day after receipt, any deficiency in the filing. The carrier shall apply a correction of a deficiency, including a deficiency identified after the forty-fifth day, on a prospective basis, and the commissioner shall not assess a penalty against the carrier if the violation identified was not willful.

(f) Carriers shall file rate filings for insurance regulated under parts 1 to 4 of this article electronically in a format made available by the division, unless exempted by rule for an emergency situation as determined by the commissioner. The division shall post on its website a rate filing summary for insurance regulated under parts 1 to 4 of this article in order to provide notice to the public.

(g) This section does not:

(I) Limit the right of the public to inspect a rate filing and any supporting information pursuant to part 2 of article 72 of title 24, C.R.S.; or

(II) Impair the commissioner's ability to review rates and determine whether the rates are excessive, inadequate, or unfairly discriminatory.

(2) (a) (I) Rates for an individual health coverage plan issued or delivered to any policyholder, enrollee, subscriber, or member in Colorado by an insurer subject to part 2 of this article or an entity subject to part 3 or 4 of this article shall not be excessive, inadequate, or unfairly discriminatory to assure compliance with the requirements of this section that rates are not excessive in relation to benefits. Rates are excessive if they are likely to produce a long run profit that is unreasonably high for the insurance provided or if expenses are unreasonably high in relation to services rendered. In determining if rates are excessive, the commissioner may consider the expected filed rates in relation to the actual rates charged.

(II) Rates are not inadequate unless clearly insufficient to sustain projected losses and expenses, or the use of the rates, if continued, will tend to create a monopoly in the market.

(III) Rates are unfairly discriminatory if, after allowing for practical limitations, price differentials fail to reflect equitably the differences in expected losses and expenses.

(b) Notwithstanding any other provision of this article, a carrier subject to part 2, 3, or 4 of this article shall not vary the premium rate for an individual health coverage plan due to the gender of the individual policyholder, enrollee, subscriber, or member. Any premium rate based on the gender of the individual policyholder, enrollee, subscriber, or member is unfairly discriminatory and is not allowed.

(3) (a) The commissioner shall disapprove the requested rate increase if any of the following apply:

(I) The benefits provided are not reasonable in relation to the premiums charged;

(II) The requested rate increase contains a provision or provisions that are excessive, inadequate, unfairly discriminatory, or otherwise do not comply with the provisions of this title;

(III) The requested rate increase is excessive or inadequate. In determining if the rate is excessive or inadequate, the commissioner may consider profits, dividends, annual rate reports, annual financial statements, subrogation funds credited, investment income or losses, unearned premium reserve and reserve for losses, surpluses, executive salaries, expected benefits ratios, any factors in section 10-16-111, and any other appropriate actuarial factors as determined by current actuarial standards of practice.

(IV) The actuarial reasons and data based upon Colorado claims experience and data, when available, do not justify the necessity for the requested rate increase; or

(V) The rate filing is incomplete.

(b) In determining whether to approve or disapprove a rate filing, the commissioner may consider, without limitation, the expected benefits ratio for a health benefit plan or any other cost category determined appropriate by the commissioner. If the carrier achieves a benefits ratio of eighty-five percent or higher for large group insurance, eighty percent for small group insurance, and eighty percent for individual insurance, the commissioner may expedite the review of the approval process for the carrier.

(c) The commissioner shall adopt rules that establish the benefits ratio for carriers to use for rate filing purposes for health benefit plans, other than grandfathered health benefit plans. The rules must include, as supplemental criteria that will be considered during review, requirements for carriers to provide information on activities to improve health care quality as set forth under the authority of section 2718 of the federal "Public Health Service Act", as amended, and in 45 CFR 158.150 and expenditures related to health information technology and meaningful use as set forth in 45 CFR 158.151.

(4) The commissioner may require the submission of any relevant information the commissioner deems necessary in determining whether to approve or disapprove a filing made pursuant to this section.

(5) (a) (I) With respect to the premium rates charged by a carrier offering an individual or small employer health benefit plan, the carrier shall develop its premium rates based on, and vary the premium rates with respect to the particular plan or coverage only by the following case characteristics:

(A) Whether the plan or coverage covers an individual or family;

(B) Geographic rating area, established in accordance with federal law;

(C) Age, except that the rate must not vary by more than three to one for adults; and

(D) Tobacco use, except that the rate must not vary by more than one and one-fifteenth to one.

(II) The carrier shall not vary a premium rate with respect to any particular individual or small employer health benefit plan by any factor other than the factors described in subparagraph (I) of this paragraph (a).

(III) With respect to family coverage under an individual or small employer health benefit plan, the carrier shall apply the rating variations permitted under sub-subparagraphs (C) and (D) of subparagraph (I) of this paragraph (a) based on the portion of the premium that is attributable to each family member covered under the plan in accordance with rules of the commissioner.

(b) The carrier shall not adjust the premium charged with respect to any particular individual or small employer health benefit plan more frequently than annually; except that the carrier may change the premium rates to reflect:

(I) With respect to a small employer health benefit plan, changes to the enrollment of the small employer;

(II) Changes to the family composition of the policyholder or employee;

(III) With respect to an individual health benefit plan, changes in geographic rating area of the policyholder, as provided in sub-subparagraph (B) of subparagraph (I) of paragraph (a) of this subsection (5);

(IV) Changes in tobacco use, as provided in sub-subparagraph (D) of subparagraph (I) of paragraph (a) of this subsection (5);

(V) Changes to the health benefit plan requested by the policyholder or small employer; or

(VI) Other changes required by federal law or regulations or otherwise expressly permitted by state law or commissioner rule.

(c) (I) A carrier shall consider all individuals in all individual health benefit plans, other than grandfathered health benefit plans, offered by the carrier, including those individuals who do not enroll in the plans through an exchange established under article 22 of this title, to be members of a single risk pool.

(II) A carrier shall consider all covered persons in all small employer health benefit plans, other than grandfathered health benefit plans, offered by the carrier, including those covered persons who do not enroll in the plans through an exchange established under article 22 of this title, to be members of a single risk pool.

(d) Any individual who does not qualify for a lower rate based on tobacco use may be offered the option of participating in a bona fide wellness program, as defined under the federal "Health Insurance Portability and Accountability Act of 1996", as amended. A carrier may allow any individual who participates in a bona fide wellness program the lower rate. The carrier shall disclose the availability of a tobacco rating adjustment and any bona fide wellness program to each potential insured. The provisions of this paragraph (d) are applicable only if allowed under federal law.

(e) The commissioner may adopt rules to implement and administer this subsection (5) and to assure that rating practices used by carriers are consistent with the purposes of this article.

(f) A carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of all of the following:

(I) How premium rates are established;

(II) The provisions of the coverage concerning the carrier's right to change premium rates, the factors that may affect changes in premium rates, and the frequency with which the carrier may change premium rates; and

(III) (A) With respect to individual health benefit plans, a listing of and descriptive information about, including benefits and premiums, all individual health benefit plans offered by the carrier and the availability of the plans for which the individual is qualified; and

(B) With respect to small employer health benefit plans, a listing of and descriptive information about, including benefits and premiums, all small employer health benefit plans for which the small employer is qualified.

(g) (I) Each carrier shall maintain at its principal place of business a complete and detailed description of its rating practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

(II) Each carrier shall annually file with the commissioner, on or before March 15, an actuarial certification certifying that the carrier is in compliance with this article and that the rating methods of the carrier are actuarially sound. The certification must be in a form and manner and must contain information as specified by the commissioner. The carrier shall retain a copy of the certification at its principal place of business.

(III) (A) A carrier shall make the information and documentation described in subparagraph (I) of this paragraph (g) available to the commissioner upon request.

(B) Except in cases of violations of this section, the information is considered proprietary and trade secret information and is not subject to disclosure by the commissioner to persons outside of the division except as agreed to by the carrier or as ordered by a court of competent jurisdiction.

(6) (a) The carrier shall use the applicable index rate for the premium rate for all of the carrier's individual and small group health benefit plans and shall adjust the applicable index rate for total expected market-wide payments and charges under the risk adjustment and reinsurance programs in the state, subject only to the adjustments permitted in federal and state law. The commissioner may establish, by rule, the components and adjustments that carriers are able to use and make to the index rate.

(b) A carrier shall treat all health benefit plans issued or renewed in the same calendar month as having the same rating period.

(c) For the purposes of this subsection (6), a health benefit plan that contains a restricted network provision is not similar coverage to a health benefit plan that does not contain a restricted network provision if the restriction of benefits to network providers results in substantial differences in claim costs.



§ 10-16-107.1. False or misleading information - penalties

(1) A person or organization shall not knowingly withhold information that will affect the rates or premiums chargeable under this part 1 or knowingly give false or misleading information to the commissioner or any statistical agent, advisory organization, or carrier. A person or organization who violates this section shall be subject to the penalties in subsection (2) of this section.

(2) Upon a finding that any person or organization has knowingly violated subsection (1) of this section, the commissioner may impose a penalty of not more than ten thousand dollars for each violation but, if the violation is found to be willful, a penalty of not more than twenty-five thousand dollars for each violation. The penalties may be in addition to any other penalty provided by law.



§ 10-16-107.2. Filing of health policies - rules

(1) All carriers authorized by the commissioner to conduct business in Colorado shall submit an annual report to the commissioner listing any policy form, endorsement, or rider for any sickness, accident, nonprofit hospital and health service corporation, health maintenance organization, or other health insurance policy, contract, certificate, or other evidence of coverage issued or delivered to any policyholder, certificate holder, enrollee, subscriber, or member in Colorado. Each carrier shall submit the annual report by December 31 of each year and shall include in the report a certification by an officer of the carrier that, to the best of the carrier's good-faith knowledge and belief, each policy form, endorsement, or rider in use complies with Colorado law. The commissioner shall determine the necessary elements of the certification.

(2) All carriers authorized by the commissioner to conduct business in Colorado shall also submit to the commissioner a list of any new policy form, application, endorsement, or rider at least thirty-one days before using the policy form, application, endorsement, or rider for any health coverage. The carrier shall include in the listing a certification by an officer of the carrier that each new policy form, application, endorsement, or rider proposed to be used complies, to the best of the carrier's good-faith knowledge and belief, with Colorado law. The commissioner shall determine the necessary elements of the certification. A carrier shall not deliver or issue a new policy form, application, endorsement, or rider until the carrier files the listing and certification required by this subsection (2).

(3) The commissioner shall promulgate rules, as needed, setting forth the standards for policy forms, endorsements, and riders marketed in Colorado.

(4) The commissioner may examine and investigate carriers authorized to conduct business in Colorado to determine whether policy forms, endorsements, and riders comply with the certification of the carrier and statutory mandates.



§ 10-16-107.3. Health insurance policies - plain language required - rules

(1) (a) A carrier issuing or renewing a health benefit plan, limited benefit health insurance, dental plan, or long-term care plan subject to this article shall not issue or renew the plan unless the text of the plan does not exceed the tenth-grade level as measured by the Flesch-Kincaid grade level formula or does not score less than fifty as measured by the Flesch reading ease formula.

(b) In conjunction with the report submitted to the commissioner pursuant to section 10-16-107.2, the carrier shall report the readability scores prior to the issuance or renewal of a policy or the use of the plan.

(2) The health benefit plan, limited benefit health insurance, dental plan, or long-term care plan shall contain an index or table of contents if the plan is more than three pages in length or if the text of the plan exceeds three thousand words. The index, table of contents, and text of the plan shall be printed in not less than ten-point type.

(3) For purposes of subsections (1) and (2) of this section, the following shall apply:

(a) (I) A contraction, hyphenated word, or numbers and letters, when separated by spaces, shall count as one word;

(II) A unit of words ending with a period, semicolon, or colon, but excluding headings and captions, shall be counted as a sentence; and

(III) A syllable means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. If the dictionary shows two or more equally acceptable pronunciations of a word, the pronunciations containing fewer syllables may be used.

(b) "Text" includes all printed matter except the following:

(I) The name and address of the carrier; the name, number, or title of the policy; the table of contents or index; captions and subcaptions; and specification pages, schedules, or tables; and

(II) Any policy language that is drafted to conform to the requirements of any federal law or regulation; any policy language required by any collectively bargained agreement; any medical terminology; any words that are defined in the policy; and any policy language required by law or regulation if the carrier identifies the language or terminology excepted and certifies in writing that the language or terminology is entitled to be excepted.

(4) The commissioner shall promulgate rules regarding the electronic dissemination of newly issued or renewed policy forms or endorsements.

(5) For the purposes of subsection (1) of this section, for group health benefit plans, the evidence of coverage or certificate of coverage that is provided to the covered person shall be the only text for the purposes of the Flesch-Kincaid grade level formula and the Flesch reading ease formula.



§ 10-16-107.5. Uniform application form - use by all carriers - rules

(1) The commissioner, by rule, shall develop a uniform application form for health benefit plans and shall require all carriers providing health benefit plans that are authorized by the commissioner to conduct business in Colorado to exclusively use the uniform application form for the conduct of business in this state. By a date specified by the commissioner, all carriers that provide health benefit plans shall use the uniform application form for their health benefit plans.

(2) The commissioner may permit carriers to use a modified electronic version of the uniform application form.



§ 10-16-107.7. Nondiscrimination against providers

(1) A carrier offering an individual or group health benefit plan in this state shall not discriminate with respect to participation under the plan or coverage against any provider who is acting within the scope of his or her license or certification under applicable state law.

(2) This section does not:

(a) Require a carrier to contract with any provider willing to abide by the terms and conditions for participation established by the plan or carrier; or

(b) Prevent a carrier from establishing varying reimbursement rates based on quality or performance measures.



§ 10-16-108. Continuation privileges

(1) Group health benefit plans. (a) Every employer group health benefit plan issued by a carrier must contain a provision specifying that if a covered employee's employment is terminated and the health benefit plan remains in force for active employees of the employer, the covered employee whose employment is terminated may elect to continue the coverage for himself or herself and his or her dependents. The provision must conform to the requirements, where applicable, of paragraphs (b), (c), and (e) of this subsection (1).

(b) An employee is eligible to make the election described in paragraph (a) of this subsection (1) on the employee's own behalf and on behalf of eligible, covered dependents if:

(I) The employee's eligibility to receive insurance coverage has ended for any reason other than discontinuance of the group policy in its entirety or with respect to an insured class;

(II) Any premium or contribution required from or on behalf of the employee has been paid through the employment termination date; and

(III) The employee has been continuously covered under the group health benefit plan, or under any group health benefit plan providing similar benefits that it replaces, for at least six months immediately prior to termination.

(c) The employer is not required to offer continuation of coverage to any person if the person is covered by medicare, Title XVIII of the federal "Social Security Act", or medicaid, Title XIX of the federal "Social Security Act".

(d) Once payment of disability benefits has started, a carrier shall not reduce benefits due under a policy of insurance insuring against disability from sickness or accident based on an increase in federal social security benefits.

(e) (I) Upon the termination of employment of an eligible employee, the death of an eligible employee, or the change in marital or civil union status of an eligible employee, the employee or dependent has the right to continue the coverage for a period of eighteen months after loss of coverage or until the employee or dependent becomes eligible for other group coverage, whichever occurs first. However, should the new coverage exclude a condition covered under the continued plan, coverage under the prior employer's plan may be continued for the excluded condition only for eighteen months or until the new plan covers the condition, whichever occurs first.

(II) The employer shall notify the employee in writing of the employee's right to continue health care coverage upon termination from employment. A written communication signed by the employee or a notice postmarked within ten days after termination mailed by the employer to the last-known address of the employee satisfies the notice requirements of this subparagraph (II). The notification must inform the employee of:

(A) The employee's right to elect to continue the existing coverage at the applicable rate;

(B) The amount the employee must pay monthly to the employer to retain the coverage, which payment includes the employer's contribution for the employee in addition to the employee's own contribution;

(C) The manner in which, and the office of the employer to which, the employee must submit the payment to the employer;

(D) The date and time by which the employee must submit the payments to the employer to retain coverage; and

(E) The fact that the employee will lose the coverage if the employee does not timely submit the payment to the employer.

(III) The employee shall notify the employer in writing of the employee's election to continue coverage and shall make proper payment to the employer as soon as possible upon notification by the employer of termination. In no case shall the employee submit the notification of election or the proper payment more than thirty days after the date of termination of employment unless the employer has failed to give timely notice in accordance with subparagraph (II) of this paragraph (e). If the employee timely submits the required payment and notice, the employee's health care coverage is continued as if there had been no interruption of coverage. If the employee fails to timely submit proper payment and notice, the employer is relieved of any responsibility to the employee for the continuation of health care coverage.

(IV) If the employer fails to notify an eligible employee of the right to elect to continue the coverage, the employee has the option to retain coverage if, within sixty days after the date the employment is terminated, the employee makes the proper payment to the employer to provide continuous coverage.

(V) After timely receipt of the monthly payment from an eligible employee, if the employer fails to make the payment to the carrier, with the result that the employee's coverage is terminated, the employer is liable for the employee's coverage, but to no greater extent than the amount of the premium.

(2) Group policies and group service contracts - reduction in hours of work. Every group policy or group service contract delivered or issued for delivery in this state by an insurer subject to part 2 of this article or by an entity subject to part 3 or 4 of this article that covers full-time employees working forty or more hours per week shall contain a provision that the policyholder may elect to contract with the insurer or other entity to continue the policy or contract under the same conditions and for the same premium for the employees and their dependents even if the policyholder or employer reduces the working hours of the employees to less than thirty hours per week, if the following conditions are met:

(a) The covered employee is employed as a full-time employee of the policyholder or employer and is insured under the group policy or group service contract, or under any group policy or group service contract providing similar benefits that the group policy or group service contract replaces, immediately prior to the reduction in working hours;

(b) The policyholder has imposed the reduction in working hours due to economic conditions or due to the employee's injury, disability, or chronic health conditions; and

(c) The policyholder intends to restore the employee to a full forty-hour work schedule as soon as economic conditions improve or as soon as the employee is able to return to full-time work.



§ 10-16-108.5. Fair marketing standards - rules

(1) Each carrier offering individual or small employer health benefit plans shall actively market health benefit plan coverage to eligible individuals or small employers in the state, as applicable.

(2) (a) Except as provided in paragraph (b) of this subsection (2), no carrier or producer shall, directly or indirectly, engage in the following activities:

(I) Encouraging or directing individuals or small employers to refrain from filing an application for coverage with the individual or small employer carrier because of the health status, claims experience, industry, occupation, or geographic location of the individual or small employer;

(II) Encouraging or directing individuals or small employers to seek coverage from another carrier because of the health status, claims experience, industry, occupation, or geographic location of the individual or small employer.

(b) The provisions of paragraph (a) of this subsection (2) shall not apply with respect to information provided by a carrier or producer to an individual or a small employer regarding the established geographic service area or a restricted network provision of a carrier.

(3) (a) Except as provided in paragraph (b) of this subsection (3), a carrier shall not, directly or indirectly, enter into any contract, agreement, or arrangement with a producer that provides for or results in the compensation paid to a producer for the sale of a health benefit plan to be varied because of the health status, claims experience, industry, occupation, or geographic location of the individual or small employer.

(b) Paragraph (a) of this subsection (3) shall not apply to a compensation arrangement with a producer on the basis of a percentage of premium if such percentage does not vary because of the health status, claims experience, industry, occupation, or geographic area of the individual or small employer.

(4) Repealed.

(5) A carrier shall not terminate, fail to renew, or limit its contract or agreement of representation with a producer for any reason related to the health status, claims experience, occupation, or geographic area of the individuals or small employers placed by the producer with the carrier.

(6) No carrier shall induce or otherwise encourage a small employer to exclude an employee from health coverage or benefits provided in connection with the employee's employment.

(7) Any denial by a carrier of an application for coverage from an individual or a small employer shall be in writing and shall state any reason for the denial.

(8) The commissioner may establish regulations setting forth additional standards to provide for the fair marketing and broad availability of health benefit plans to individuals and small employers in this state.

(9) A violation of this section by a carrier or a producer is an unfair or deceptive act or practice pursuant to the provisions of part 11 of article 3 of this title.

(10) If a small employer carrier enters into a contract, agreement, or other arrangement with a third-party administrator to provide administrative marketing or other service related to the offering of health benefit plans to small employers in this state, the third-party administrator shall be subject to this section as if it were a small employer carrier.

(11) (a) Effective January 1, 2014, all carriers offering or providing health benefit plan coverage shall provide a summary of benefits and coverage form that complies with the requirements of federal law. The commissioner shall adopt rules specifying when carriers are required to provide the form.

(b) (I) To the extent consistent with the summary of benefits and coverage form requirements in federal law, and in addition to the summary of benefits and coverage form required by paragraph (a) of this subsection (11), the commissioner may adopt and require carriers to provide any supplemental health benefit plan description forms the commissioner deems appropriate. The commissioner, by rule, may determine the format for and elements of the supplemental health benefit plan description form.

(II) The commissioner shall design the supplemental health benefit plan description form to facilitate the comparison of different health benefit plans. The form must also include informational materials specifying the plan's cancer screening coverages and their respective parameters.

(III) A carrier shall provide a completed supplemental health benefit plan description form when the carrier provides the form described in paragraph (a) of this subsection (11).



§ 10-16-109. Rules

Pursuant to article 4 of title 24, C.R.S., the commissioner may promulgate reasonable rules consistent with this article that are necessary or proper for implementing and administering this article, including rules necessary to align state law with the requirements imposed by federal law regarding health care coverage in this state.



§ 10-16-110. Fees paid by health coverage entities

(1) (a) There shall be paid to the division of insurance by every corporation subject to the provisions of this part 1 and part 3 of this article such fees as are prescribed pursuant to sections 10-3-207 and 24-31-104.5, C.R.S.

(b) Every nonprofit hospital and health service corporation representative subject to this part 1 and part 3 of this article shall pay to the commissioner the following fees:

(I) For each enrollment representative's initial license, ten dollars;

(II) For each enrollment representative's renewal license, six dollars.

(c) To defray the cost of administering this article, every corporation subject to the provisions of this part 1 and part 3 of this article shall pay annually to the commissioner on March 1 an amount equivalent to five cents per person exceeding ten thousand in number enrolled in the health service plans of such corporation.

(2) (a) Every health maintenance organization subject to this part 1 and part 4 of this article shall pay to the commissioner the fees as prescribed pursuant to sections 10-3-207 and 24-31-104.5, C.R.S.

(b) Every health maintenance organization representative subject to this part 1 and part 4 of this article shall pay to the commissioner the following fees:

(I) For each enrollment representative's initial license, ten dollars;

(II) For each enrollment representative's renewal license, six dollars.

(3) Coincident with the filing of the annual report prescribed by section 10-16-111, each prepaid dental care plan organization subject to this part 1 and part 5 of this article shall pay to the state treasurer through the commissioner fees for transacting a prepaid dental care plan. The fees shall be as prescribed pursuant to sections 10-3-207 and 24-31-104.5, C.R.S.

(4) Notwithstanding the amount specified for any fee in this section, the commissioner by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commissioner by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 10-16-111. Annual statements and reports - rules

(1) Nonprofit hospital, medical-surgical, and health service corporations. (a) All corporations subject to the provisions of this part 1 and part 3 of this article doing business in this state on July 1, 1967, or which may thereafter do business in this state, shall make and file annually with the commissioner, on or before the first day of March of each year, a statement under oath upon a form prescribed by the commissioner stating the amount of all membership dues or subscriber fees collected in this state or from residents thereof by the corporation making such statement during the year ending the last day of December next preceding; the amounts actually paid during such year for hospital, medical-surgical, and other health services for the subscribers or members of the corporation, and the amounts placed in established reserves for cases billed but not yet paid, unreported and unbilled cases, retroactive cost adjustments, membership dues or fees paid in advance but not yet earned, and all other liabilities and obligations required of domestic insurers which are consistent with the responsibilities of such corporations. The annual statement made to the commissioner pursuant to this subsection (1) shall at least include the substance of that which is required by what is known as the convention blank form for hospital, medical, and dental service or indemnity corporations adopted from year to year by the national association of insurance commissioners, including any instructions, procedures, and guidelines not in conflict with any provision of this title for completing the convention blank form.

(b) In preparing the statements required by paragraph (a) of this subsection (1), all insurance companies shall follow the instructions, procedures, and guidelines of the national association of insurance commissioners. If the initial application of any such instruction, procedure, or guideline would cause a reduction in the total capital and surplus of a domestic insurer of ten percent or more or would cause the capital and surplus of a domestic insurer to fall to or below the company action level as defined by the commissioner by rule, such insurer may, within thirty days after the effective date of such instruction, procedure, or guideline, file with the commissioner a request to phase in the effect of the instruction, procedure, or guideline over a period not to exceed three years or a time period approved by the commissioner.

(c) Any request made pursuant to paragraph (b) of this subsection (1) shall include a complete analysis, in a form prescribed by the commissioner, of the impact upon the insurer making the request that is expected to result from application of the subject instruction, procedure, or guideline and, if a phase-in is requested, a description of the insurer's plan for the phase-in period. The commissioner shall not deny a request for a phase-in except upon notice and the opportunity for a hearing as provided in section 24-4-105, C.R.S.

(d) Any request for a hearing made pursuant to paragraph (c) of this subsection (1) shall include a description of the basis on which relief is sought. Upon receiving such a request, the commissioner shall postpone the effective date of the subject instruction, procedure, or guideline pending the conclusion of the hearing and the taking of final agency action thereon. The hearing shall commence within sixty days after the commissioner receives the request and shall be conducted in accordance with section 24-4-105, C.R.S.

(2) Health maintenance organizations. (a) Every health maintenance organization shall annually, on or before March 1, file a report verified by at least two principal officers with the commissioner covering the preceding calendar year.

(b) The report must be on forms prescribed by the commissioner and shall include:

(I) A financial statement of the organization, including its balance sheet and receipts and disbursements for the preceding year certified by an independent public accountant;

(II) Any material changes in the information submitted pursuant to section 10-16-401 (3);

(III) The number of persons enrolled during the year, the number of enrollees as of the end of the year, and the number of enrollments terminated during the year;

(IV) A summary of information compiled pursuant to section 10-16-402 (1)(b)(III) in such form as required by the commissioner;

(V) Such other information relating to the performance of the health maintenance organization as is necessary to enable the commissioner to carry out the commissioner's duties under this part 1 and part 4 of this article.

(c) and (d) Repealed.

(e) Each health maintenance organization shall report to the commissioner within five days of receipt or determination of a noncompliance order issued by the United States department of health and human services. Each health maintenance organization shall report to the commissioner within five days of receipt of determination by the United States department of health and human services or the health maintenance organization or a creditor or guarantor as to repayment schedule of loans or modification of financial commitments. The report shall include any determination for the ensuing twelve-month period. Upon providing such report, the health maintenance organization shall submit a revised financial statement recognizing the appropriate amounts as a direct liability.

(3) Prepaid dental care plan organizations. (a) Every prepaid dental care plan organization subject to this part 1 and part 5 of this article shall file with the commissioner annually, on or before March 1, a report verified by at least two principal officers covering the preceding calendar year.

(b) Such report shall be on forms prescribed by the commissioner and shall include:

(I) A financial statement of the organization, including its balance sheet and receipts and disbursements for the preceding year certified by an independent public accountant;

(II) Any material changes in the information submitted pursuant to section 10-16-503 (1);

(III) The number of persons enrolled during the year, the number of enrollees as of the end of the year, and the number of enrollments terminated during the year;

(IV) Statistics relating to the cost of its operations, the pattern of utilization of its services, and the availability and accessibility of its services;

(V) Such other information relating to the performance of the organization as is necessary to enable the commissioner to carry out the commissioner's duties under this part 1 and part 5 of this article.

(4) Carriers. (a) On or before June 1 of each year, a carrier doing business in this state that satisfies qualifications as determined by rule of the commissioner shall submit to the commissioner, where applicable, the following cost information for the previous calendar year:

(I) Medical trend itemized by medical provider price increases, utilization changes, medical cost shifting, and new medical procedures and technology;

(II) Medical trend itemized by pharmaceutical price increases, utilization changes, cost shifting, and the introductions of new brand and generic drugs;

(III) Dividends paid;

(IV) Executive salaries, stock options, or bonuses;

(V) Insurance producer commissions;

(VI) Payments to legal counsel;

(VII) Provision for profit and contingencies;

(VIII) Administrative expenditures with breakdowns for advertising or marketing expenditures, paid lobbying expenditures, and staff salaries;

(IX) Expenditures for disease or case management programs or patient education and other cost containment or quality improvement expenses;

(X) Charitable contributions;

(XI) Losses on investments or investment income;

(XII) Reserves on hand;

(XIII) The amount of surplus and the amount of surplus relative to the carrier's risk-based capital requirement;

(XIV) Taxes itemized by category;

(XV) Administrative ratio;

(XVI) Actual benefits ratio;

(XVII) The number of lives insured under each benefit plan the carrier offers to small employers;

(XVIII) The cost of providing or arranging health care services; and

(XIX) A list of each intermediary with whom the carrier has a contractual relationship.

(a.5) Repealed.

(b) A carrier licensed in multiple jurisdictions may satisfy the requirements of paragraph (a) of this subsection (4) by filing the Colorado allocated portion of national data if the actual data is not otherwise available.

(c) The commissioner shall aggregate the data submitted pursuant to paragraph (a) of this subsection (4) for all carriers and publish the information on the division's website. Notwithstanding section 24-1-136 (11)(a)(I), the commissioner shall submit a report annually to the general assembly that analyzes the cost of health care and the factors that drive the cost of health care on an individual and group basis in this state.

(d) Notwithstanding section 24-1-136 (11)(a)(I), the commissioner shall report annually to the general assembly regarding financial information on carriers that includes, but is not limited to, benefits ratios, rate increases, and the reasons or data tracked for cost increases, as applicable for health insurance provided pursuant to this article.

(e) When promulgating rules pursuant to paragraph (a) of this subsection (4), the commissioner shall ensure that at least ninety-two percent of the market share reports cost information.



§ 10-16-112. Private utilization review - health care coverage entity responsibility

(1) As used in this section, unless the context otherwise requires:

(a) "Private utilization review organization" means an entity, other than a hospital or public reviewer following federal guidelines, which conducts utilization review. This definition shall not apply to any independent medical examination provided for in any policy of insurance.

(b) "Utilization review" means an evaluation of the necessity, appropriateness, and efficiency of the use of health care services, procedures, and facilities, but does not include any independent medical examination provided for in any policy of insurance.

(2) Any private utilization review organization providing services to an insurance carrier, nonprofit hospital and health care service corporation, or health maintenance organization regulated pursuant to the provisions of this article is the direct representative of the insurance carrier, nonprofit hospital and health care service corporation, or health maintenance organization. Any insurance carrier, nonprofit hospital and health care service corporation, or health maintenance organization is responsible for the actions of any private utilization review organization acting within the scope of any contract and on its behalf within the scope of any contract which result in any violation of this title or any rules or regulations promulgated by the commissioner.



§ 10-16-113. Procedure for denial of benefits - internal review - rules

(1) (a) A carrier shall not make an adverse determination, in whole or in part, with respect to a health coverage plan unless the determination is made pursuant to this section.

(b) For the purposes of this section:

(I) "Adverse determination" means:

(A) A denial of a preauthorization for a covered benefit;

(B) A denial of a request for benefits for an individual on the ground that the treatment or covered benefit is not medically necessary, appropriate, effective, or efficient or is not provided in or at the appropriate health care setting or level of care;

(C) A rescission or cancellation of coverage under a health coverage plan that is not attributable to failure to pay premiums and that is applied retroactively;

(D) A denial of a request for benefits on the ground that the treatment or service is experimental or investigational; or

(E) A denial of coverage to an individual based on an initial eligibility determination for all individual sickness and accident insurance policies issued by an entity subject to part 2 of this article, and all individual health care or indemnity contracts issued by an entity subject to part 3 or 4 of this article, except supplemental policies covering a specified disease or other limited benefit.

(II) "Health coverage plan" does not include insurance arising out of the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., or other similar law, automobile medical payment insurance, or property and casualty insurance.

(III) "Individual" means a person and includes the designated representative of an individual.

(c) If a carrier denies a benefit because the treatment is an excluded benefit and the claimant presents evidence from a medical professional licensed pursuant to the "Colorado Medical Practice Act", article 36 of title 12, C.R.S., or, for dental plans only, a dentist licensed pursuant to the "Dental Practice Act", article 35 of title 12, C.R.S., acting within his or her scope of practice, that there is a reasonable medical basis that the contractual exclusion does not apply to the denied benefit, such evidence establishes that the benefit denial is subject to the appeals process pursuant to this section and section 10-16-113.5.

(2) Following a denial of a request for benefits or an adverse determination by the carrier, the carrier shall notify the individual in writing. The commissioner shall adopt rules specifying the content of the notification and the deadlines for making the notification, and the carrier shall notify the individual in accordance with those rules.

(3) (a) (I) All denials of requests for reimbursement for medical treatment, standing referrals, or adverse determinations made on the ground that a treatment or covered benefit is not medically necessary, appropriate, effective, or efficient, is not delivered in the appropriate setting or at the appropriate level of care, or is experimental or investigational, must include:

(A) An explanation of the specific medical basis for the denial;

(B) The specific reasons for the denial or adverse determination;

(C) Reference to the specific health coverage plan provisions on which the determination is based;

(D) A description of the carrier's review procedures and the time limits applicable to such procedures and a statement that the individual has the right to appeal the decision; and

(E) A description of any additional material or information necessary, if any, for the individual to perfect the request for benefits and an explanation of why the material or information is necessary.

(II) In the case of an adverse determination by a carrier:

(A) If an internal rule, guideline, protocol, or other similar criterion was relied upon in making the adverse determination, the carrier shall furnish the individual with either the specific rule, guideline, protocol, or other similar criterion, or a statement that the rule, guideline, protocol, or other criterion was relied upon in making the adverse determination and that a copy of the rule, guideline, protocol, or other criterion will be provided free of charge to the individual upon request; or

(B) If the adverse determination is based on a medical necessity or experimental treatment or similar exclusion or limit, the carrier shall furnish the individual with either an explanation of the scientific or clinical judgment for the determination, applying the terms of the plan to the individual's medical circumstances, or a statement that the explanation will be provided free of charge upon request.

(III) In the event of an adverse determination by a carrier concerning a request involving urgent care, a carrier:

(A) Shall provide to the individual a description of the expedited review process applicable to the request;

(B) May communicate the other information required pursuant to subparagraph (I) of this paragraph (a) to the individual orally within the time frame outlined in 29 CFR 2560.503-1 (f)(2)(i) so long as a written or electronic copy of the information is furnished to the individual no later than three days after the oral notification; and

(C) May waive the deadlines specified in sub-subparagraph (B) of this subparagraph (III) and in subparagraph (IV) of this paragraph (a) to permit the individual to pursue an expedited external review of the urgent care claim under section 10-16-113.5.

(IV) A carrier shall notify an individual of a benefit determination, whether adverse or not, with respect to a request involving urgent care as soon as possible, taking into account the medical exigencies, but not later than seventy-two hours after the receipt of the request by the carrier, unless the individual fails to provide sufficient information to determine whether, or to what extent, benefits are covered or payable under the coverage.

(b) (I) A group health coverage plan issued by a carrier subject to part 2, 3, or 4 of this article must specify that an appeal of any adverse determination includes a two-level internal review of the decision, followed by the right of the individual to request an external review if allowed under section 10-16-113.5. The individual has the option of choosing whether to utilize the voluntary second-level internal appeal process.

(II) The carrier shall notify the individual of his or her right to appeal a denial of benefits through a two-level internal review process and that the second level of internal review may be utilized at the individual's option.

(III) (A) A physician shall evaluate the first-level appeal and shall consult with an appropriate clinical peer or peers, unless the reviewing physician is a clinical peer; except that, in the case of dental care, a dentist may evaluate the first-level appeal, and the reviewing dentist shall consult with an appropriate clinical peer or peers, unless the reviewing dentist is a clinical peer. A physician, dentist, or clinical peer who was involved in the initial adverse determination shall not evaluate or be consulted regarding the first-level appeal. A person who was previously involved with the denial may answer questions.

(B) This subparagraph (III) does not apply to an adverse determination described in sub-subparagraph (C) or (E) of subparagraph (I) of paragraph (b) of subsection (1) of this section.

(IV) (A) The second-level internal review of an appeal from the denial of a request for covered benefits pursuant to subparagraph (I) of this paragraph (b) shall be reviewed by a health care professional who has appropriate expertise, who was not previously involved in the appeal, and who does not have a direct financial interest in the appeal or outcome of the review.

(B) The carrier shall allow the individual to be present for the second-level internal review, either in person or by telephone conference. The individual may bring counsel, advocates, and health care professionals to the review, prepare in advance for the review, and present materials to the health care professional prior to the review and at the time of the review. Upon request, the carrier and the individual shall provide copies of the materials they intend to present at the review to the other party at least five days prior to the review. If new information is developed after the five-day deadline, the material may be presented when practicable. The carrier shall notify the individual that the carrier will make an audio or video recording of the review unless neither the individual nor the carrier wants the recording made. If a recording is made, the carrier shall make the recording available to the individual. If there is an external review, the carrier shall include the audio or video recording in the material provided by the carrier to the reviewing entity if requested by either party.

(4) (a) Each carrier issuing individual health coverage plans shall notify the individual of his or her right to appeal an adverse determination through a single level of internal review.

(b) (I) A physician shall evaluate the appeal and consult with an appropriate clinical peer or peers unless the reviewing physician is a clinical peer; except that, in the case of dental care, a dentist may evaluate the appeal, and the reviewing dentist shall consult with an appropriate clinical peer or peers. A physician, dentist, or clinical peer who was involved in the initial adverse determination shall not evaluate or be consulted regarding the appeal. A person who was previously involved with the denial may answer questions.

(II) This paragraph (b) does not apply to an adverse determination described in sub-subparagraph (C) or (E) of subparagraph (I) of paragraph (b) of subsection (1) of this section.

(c) The carrier shall allow the individual to be present for the appeal. The individual may bring counsel, advocates, and health care professionals to the review, prepare in advance for the review, and present materials to the physician or dentist prior to the review and at the time of the review. Upon request, the carrier and the individual shall provide copies of the materials they intend to present at the review to the other party at least five days prior to the review. If new information is developed after the five-day deadline, the material may be presented when practicable. The carrier shall notify the individual that the carrier will make an audio or video recording of the review unless neither the individual nor the carrier wants the recording made. If a recording is made, the carrier shall make the recording available to the individual. If there is an external review, the carrier shall include the audio or video recording in the material provided by the carrier to the reviewing entity if requested by either party.

(5) All written adverse determinations, except an adverse determination described in sub-subparagraph (C) or (E) of subparagraph (I) of paragraph (b) of subsection (1) of this section, must be signed by a licensed physician familiar with standards of care in Colorado; except that, in the case of written adverse determinations relating to dental care, a licensed dentist familiar with standards of care in Colorado may sign the written adverse determination.

(6) An individual's health care provider may communicate with the physician or dentist involved in the initial decision to make an adverse determination.

(7) Nothing in this section precludes or denies the right of an individual to seek any other remedy or relief.

(8) In the case of the failure of a carrier to adhere to the requirements of this section with respect to a coverage request, the individual may be deemed to have exhausted the internal claims and appeals process of this section if the commissioner determines that the carrier did not substantially comply with the requirements of this section or that any error the carrier committed was not de minimis, as defined by the commissioner by rule, in which case the individual may initiate an external review under section 10-16-113.5.

(9) Carriers shall maintain records of all requests and notices associated with the internal claims and appeals process for six years and shall make such records available upon request for examination by the individual, the division of insurance, or the federal government.

(10) The commissioner may promulgate rules as necessary for the implementation and administration of this section.



§ 10-16-113.5. Independent external review of adverse determinations - legislative declaration - definitions - rules

(1) The general assembly hereby finds, determines, and declares that, in the interest of improving accountability for health care coverage decisions, individuals should have the option of an independent external review by qualified experts when there has been an adverse determination with respect to a health coverage plan pursuant to a carrier's procedures as required by section 10-16-113.

(2) As used in this section, unless the context otherwise requires:

(a) "Adverse determination" means a denial of:

(I) A preauthorization for a covered benefit;

(II) A request for benefits for an individual on the grounds that the treatment or covered benefit is not medically necessary, appropriate, effective, or efficient or is not provided in or at the appropriate health care setting or level of care;

(III) A request for benefits on the grounds that the treatment or services are experimental or investigational; or

(IV) A benefit as described in section 10-16-113 (1)(c).

(b) "Division" means the division of insurance in the department of regulatory agencies, established in section 10-1-103.

(c) "Expedited review" means a review following completion of procedures for expedited internal review of an adverse determination involving a situation where the time frame of the standard independent external review procedures would seriously jeopardize the life or health of the individual or would jeopardize the individual's ability to regain maximum function. Expedited review is available if the adverse determination concerns an admission, availability of care, continued stay, or health care services for which the individual received emergency services, and the individual has not been discharged from a facility.

(d) (I) "Expert reviewer" means a physician or other appropriate health care provider assigned by an independent external review entity to conduct an independent external review. An expert reviewer shall not:

(A) Have been involved in the individual's care previously;

(B) Be a member of the board of directors of the carrier;

(C) Have been previously involved in the review process for the individual requesting an independent external review;

(D) Have a direct financial interest in the case or in the outcome of the review; or

(E) Be an employee of the carrier.

(II) Physicians or other appropriate health care providers who are expert reviewers must:

(A) Be experts in the treatment of the medical condition of the individual requesting an independent external review and knowledgeable about the recommended treatment or service that is the subject of the review through the expert's actual, current clinical experience;

(B) Hold a license issued by a state and, for physicians, a current certification by a recognized American medical specialty board in the area appropriate to the subject of review; and

(C) Have no history of disciplinary action or sanction, including loss of staff privileges or participation restrictions, taken or pending by any hospital, government, or regulatory body.

(e) (I) Except as specified in subparagraph (II) of this paragraph (e), "health coverage plan" has the same meaning as set forth in section 10-16-102 (34).

(II) "Health coverage plan" does not include insurance arising out of the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., or other similar law, automobile medical payment insurance, property and casualty insurance, or insurance under which benefits are payable with or without regard to fault and that is required by law to be contained in any liability insurance policy or equivalent self-insurance.

(f) "Independent external review entity" means an entity that meets the requirements of this section, is accredited by a nationally recognized private accrediting organization, and is certified by the commissioner to conduct independent external reviews of adverse determinations by a carrier.

(g) (I) "Individual requesting an independent external review" means a covered person who:

(A) Has gone through at least one of the internal appeals review levels offered by a carrier and established pursuant to section 10-16-113 and has requested an independent external review of a carrier's decision to uphold an adverse determination; or

(B) Has pursued an expedited review of an adverse determination.

(II) "Individual requesting an independent external review" also includes the designated representative of an individual requesting an independent external review.

(h) "Medical and scientific evidence" includes the following sources:

(I) Peer-reviewed scientific studies published in or accepted for publication by medical journals that meet nationally recognized requirements for scientific manuscripts and that submit most of their published articles for review by experts who are not part of the editorial staff;

(II) Peer-reviewed literature, biomedical compendia, and other medical literature that meet the criteria of the national institute of health's national library of medicine for indexing in index medicus, excerpta medicus ("EMBASE"), medline, and MEDLARS database of health services technology assessment research ("HSTAR");

(III) Medical journals recognized by the United States secretary of health and human services, pursuant to section 1861 (t)(2) of the federal "Social Security Act", 42 U.S.C. 1395x;

(IV) The following standard reference compendia:

(A) The American hospital formulary service-drug information;

(B) The American medical association drug evaluation;

(C) The American dental association accepted dental therapeutics; and

(D) The United States pharmacopoeia - drug information.

(V) Findings, studies, or research conducted by or under the auspices of federal government agencies and nationally recognized federal research institutes, including the federal agency for health care policy and research, national institutes of health, the national cancer institute, the national academy of sciences, the health care financing administration, the congressional office of technology assessment, and the national board recognized by the national institutes of health for the purpose of evaluating the medical value of health services.

(3) Carriers shall make available an independent external review process that meets the requirements of this section. The carrier shall pay the cost of an independent external review. There is no restriction on the minimum dollar amount of a claim for it to be eligible for external review.

(4) (a) To qualify for certification by the commissioner as an independent external review entity, the entity must meet the following requirements:

(I) The independent external review entity shall ensure that cases are reviewed by expert reviewers knowledgeable about the recommended treatment or service through the expert reviewers' actual, current clinical experience and who have appropriate expertise in the same or similar specialties as would typically manage the case being reviewed.

(II) The independent external review entity shall ensure that the decision is based upon a case review that includes a review of the medical records of the individual requesting an independent external review and a review of relevant medical and scientific evidence.

(III) The independent external review entity shall have a quality assurance procedure that ensures the timeliness and quality of the reviews conducted pursuant to this section, the qualifications and independence of the expert reviewers, and the confidentiality of medical records and review materials.

(IV) The independent external review entity shall maintain patient confidentiality pursuant to Colorado and federal law.

(b) In addition to the requirements set forth in paragraph (a) of this subsection (4), the commissioner shall certify only an independent external review entity that:

(I) Is not a subsidiary of, or owned or controlled by, a carrier, a trade association of carriers, or a professional association of health care providers;

(II) Maintains documentation available for review by the division upon request that includes the following:

(A) The names of all stockholders and owners of more than five percent of stock or options;

(B) The names of all holders of bonds or notes in amounts in excess of one hundred thousand dollars;

(C) The names of all corporations and organizations that the independent external review entity controls or is affiliated with, and the nature and extent of any ownership or control, including the affiliated organization's business activities;

(D) The names of all directors, officers, and executives of the independent external review entity and a statement regarding any relationship the directors, officers, or executives may have with any carrier;

(III) Does not have any material professional, family, or financial conflict of interest with:

(A) The carrier or any officer, director, or executive of the carrier. This requirement does not prohibit a physician or qualified health care professional who contracts with the carrier as a participating provider from serving on a review panel of the independent external review entity if the physician or qualified health care professional meets the requirements of paragraph (d) of subsection (2) of this section. If a participating provider serves on the panel reviewing the case of an individual requesting an independent external review, the review entity shall notify the individual requesting an independent external review that a health care professional serving on the review panel has a contract as a participating provider with the carrier.

(B) The physician or physician's medical group that treated the individual requesting an independent external review;

(C) The institution at which the treatment or service would be provided;

(D) The development or manufacture of the principal drug, device, procedure, treatment, or service proposed for the individual requesting an independent external review whose treatment is under review; or

(E) The individual requesting an independent external review.

(c) Nothing in subparagraph (III) of paragraph (b) of this subsection (4) includes affiliations that are limited to staff privileges at a health care institution.

(d) The commissioner shall promulgate rules as necessary for the certification of independent external review entities under this section. The commissioner may deny, suspend, or revoke the certification of an independent external review entity that does not comply with the requirements of this section. The commissioner may contract with any person or entity to develop the certification rules and for implementation and administration of the certification program.

(5) Upon receipt of a request from an individual requesting an independent external review of a denial, the carrier shall contact the division. The division or its contractor shall inform the carrier of the name of the independent external review entity to which the appeal should be sent.

(6) All health coverage plan materials dealing with the carrier's grievance procedures must advise individuals in writing of the availability of an independent external review process, the circumstances under which an individual requesting an independent external review may use the independent external review process, the procedures for requesting an independent external review, and the deadlines associated with an independent external review.

(7) An individual requesting an independent external review shall make the request within four months after receiving notification of the denial of the individual's internal appeal of an adverse determination. In the internal appeal denial notification, the carrier shall inform the individual of his or her right to an independent external review. An individual requesting an independent external review shall notify the carrier if the individual requests an expedited review. An individual requesting an expedited independent external review may obtain such external review concurrently with an expedited internal appeal request under section 10-16-113.

(8) An individual may request an independent external review or an expedited independent external review involving a denial of coverage of a recommended or requested medical service that is experimental or investigational if the individual's treating physician certifies in writing that the recommended or requested health care service or treatment that is the subject of the denial would be significantly less effective if not promptly initiated. The individual's treating physician must certify in writing that at least one of the following situations applies:

(a) Standard health care services or treatments have not been effective in improving the condition of the individual or are not medically appropriate for the individual; or

(b) There is no available standard health care service or treatment covered by the carrier that is more beneficial than the recommended or requested health care service, and the physician is a licensed, board-certified or board-eligible physician qualified to practice in the area of medicine appropriate to treat the individual's condition. The physician must certify that scientifically valid studies using accepted protocols demonstrate that the health care service or treatment requested by the individual that is the subject of the denial is likely to be more beneficial to the individual than any available standard health care services or treatments.

(9) After receipt of a written request for an independent external review, the carrier shall notify the individual requesting an independent external review in writing. The notification must include descriptive information on the independent external review entity that the division or its contractor has selected to conduct the independent external review.

(10) (a) The carrier shall provide to the independent external review entity a copy of the following documents after the division or its contractor has selected an independent external review entity for the case:

(I) Any information submitted to the carrier, under the carrier's procedures, in support of the request for an independent external review, by an individual requesting the review or by the physician or other health care professional of the individual seeking the review. The independent external review entity shall maintain the confidentiality of any medical records submitted pursuant to this subsection (10).

(II) A copy of any relevant documents used by the carrier in making its adverse determination on the proposed service or treatment, and a copy of any denial letters issued by the carrier concerning the individual case under review. The carrier shall provide, upon request to the individual requesting an independent external review, all relevant information supplied to the independent external review entity that is not confidential or privileged under state or federal law concerning the individual case under review.

(III) The individual requesting an independent external review may submit additional information directly to the independent external review entity within five business days after the notification under subsection (9) of this section. The independent external review entity shall provide a copy of the information submitted by the individual to the carrier whose adverse determination is being reviewed within one business day after receipt of the information.

(b) The independent external review entity shall notify the individual requesting an independent external review, the physician or other health care professional of the individual requesting an independent external review, and the carrier of any additional medical information required to conduct the review after receipt of the documentation required or provided pursuant to this subsection (10). The individual requesting an independent external review or the physician or other health care professional of the individual requesting an independent external review shall submit the additional information, or an explanation of why the additional information is not being submitted, to the independent external review entity and the carrier after the receipt of such a request.

(c) The carrier may determine that additional information provided by the individual requesting independent external review or the physician or other health care professional of the individual requesting independent external review under subparagraph (III) of paragraph (a) and paragraph (b) of this subsection (10) justifies a reconsideration of its adverse determination, and a subsequent decision by the carrier to provide coverage terminates the independent external review upon notification in writing to the independent external review entity and the individual requesting an independent external review.

(11) (a) The independent external review entity shall submit the expert determination to the carrier, the individual requesting independent external review, and the physician or other health care professional of the individual requesting an independent external review within forty-five calendar days after the independent external review entity has received a request for external review. In the case of an expedited review, the independent external review entity shall submit the determinations as expeditiously as possible and no more than seventy-two hours after the independent external review entity received a request for an expedited external review. If the notice of the determination in an expedited review is not made in writing, the independent external review entity shall provide written confirmation of the decision within forty-eight hours after the date the notice of decision is transmitted to the individual, the physician, or other health care professional.

(b) The expert reviewer's determination must:

(I) Be in writing and state the reasons the requested treatment or service should or should not be covered;

(II) Specifically cite the relevant provisions in the health coverage plan documentation, the specific medical condition of the individual requesting an independent external review, and the relevant documents provided pursuant to this section to support the expert reviewer's determination; and

(III) Be based on an objective review of relevant medical and scientific evidence.

(c) Determinations must also include:

(I) The titles and qualifying credentials of the persons conducting the review;

(II) A statement of the understanding of the persons conducting the review of the nature of the grievance and all pertinent facts;

(III) The rationale for the decision;

(IV) Reference to medical and scientific evidence and documentation considered in making the determination; and

(V) In cases involving a determination adverse to the individual requesting an independent external review, the instructions for requesting a written statement of the clinical rationale, including the clinical review criteria used to make the determination.

(12) The determinations of the expert reviewer are binding on the carrier and on the individual requesting independent external review. A determination of the expert reviewer in favor of the individual requesting independent external review creates a rebuttable presumption in any subsequent action that the carrier's adverse determination was not appropriate. A determination of the expert reviewer in favor of the carrier creates a rebuttable presumption in any subsequent action that the carrier's adverse determination was appropriate.

(13) Where an expert determination is made in favor of the individual requesting an independent external review, the carrier shall provide coverage for the treatment and services required under this section subject to the terms and conditions applicable to benefits under the health coverage plan.

(14) An independent external review entity and an expert reviewer assigned by the independent external review entity to conduct a review pursuant to this section are immune from civil liability in any action brought by any person based upon the determinations made pursuant to this section. This subsection (14) does not apply to an act or omission of the independent external review entity that is made in bad faith or involves gross negligence.

(15) A carrier is not liable for damages arising from any act or omission of the independent external review entity.

(16) A carrier may require a surety bond to indemnify the carrier for the independent external review entity's noncompliance with this section.

(17) An independent external review entity shall maintain written records of reviews on all requests for external review for which it was assigned to conduct an external review for at least three years.



§ 10-16-113.7. Reporting the denial of benefits to division

Each carrier shall report the number and outcome of second-level internal appeals pursuant to section 10-16-113 to the division by February 1 of each year. On at least an annual basis, the division shall compile the information reported by each carrier along with the number and outcome of third-level external appeals of each health coverage plan and make such information available on the division website and for public inspection. The commissioner may specify the format in which the information shall be submitted by a carrier.



§ 10-16-116. Catastrophic health insurance - coverage - premium payments - reporting requirements - definitions - short title

(1) This section shall be known and may be cited as the "Colorado Catastrophic Health Insurance Coverage Act".

(2) An employer may offer catastrophic health insurance to its employees pursuant to this section. Employees who elect the coverage shall pay the cost of the insurance pursuant to subsection (5) of this section.

(3) Each catastrophic health insurance policy issued pursuant to this section must:

(a) Be issued to the employer unless issued as an individual plan pursuant to section 10-16-105.2 (1)(d);

(b) In order to be considered a qualified higher deductible plan for purposes of a medical savings account pursuant to section 39-22-504.7, C.R.S., or other provisions of state law, meet the requirements for a qualifying plan for a health savings account under federal law and have a minimum deductible of at least one thousand five hundred dollars but no more than two thousand two hundred fifty dollars for individual coverage or at least three thousand dollars but no more than four thousand five hundred dollars for family coverage;

(c) Offer coverage for the spouse or partner in a civil union and dependent children of the insured employee;

(d) Cover all employees who elect coverage and are not otherwise covered by medicare or another health insurance policy;

(e) For group coverage, cover an employee and eligible dependents regardless of health status;

(f) Be priced according to appropriate rating requirements for health benefit plans as specified by law;

(g) Provide a clearly written contract of coverage, including a list of procedures covered under the policy;

(h) Comply with requirements for health benefit plans specified in this article.

(4) When catastrophic health insurance is purchased pursuant to this section, the employer, at its option, may pay all or a part of the cost of the insurance.

(5) (a) If claiming an exclusion of premium payments for state income tax purposes pursuant to section 39-22-104.5, C.R.S., an employee shall elect to purchase catastrophic health insurance by signing a written election, which must be in the form prescribed by the executive director of the department of revenue and signed by the employee prior to the date the employer withholds the first contribution.

(b) An employer shall withhold the premium payments for catastrophic health insurance from the wages of an employee who has elected coverage pursuant to paragraph (a) of this subsection (5) and shall remit the premiums to the insuring entity on the employee's behalf. All premiums collected by an employer are withheld from the employee's wages on a pre-tax basis pursuant to section 39-22-104.5, C.R.S.

(c) An employer withholding premium payments from an employee's wages pursuant to paragraph (b) of this subsection (5) shall report the amount withheld to the department of revenue, pursuant to rules promulgated by the executive director of the department.

(6) As used in this section, unless the context otherwise requires:

(a) "Catastrophic health insurance" means insurance meeting the requirements set forth in subsection (3) of this section. The term does not include a catastrophic plan as defined in section 10-16-102 (10).

(b) "Dependent child" means an adopted or natural child of an employee who is:

(I) Under twenty-one years of age;

(II) Legally entitled to or the subject of a court order for the provision of proper or necessary subsistence, education, medical care, or any other care necessary for the individual's health, guidance, or well-being and who is not otherwise emancipated, self-supporting, married, or a member of the armed forces of the United States; or

(III) So mentally or physically incapacitated that the individual cannot provide for himself or herself.

(c) "Employee" means an individual who resides in this state and is employed by an employer.

(d) "Employer" means a person or entity employing one or more individuals in this state, excluding the federal government or businesses providing health insurance coverage through a self-insured plan that has benefits equal to or greater than a catastrophic health insurance plan set forth in this section.



§ 10-16-118. Prohibition against preexisting condition exclusions

A carrier offering an individual or small employer health benefit plan in this state shall not impose any preexisting condition exclusion with respect to coverage under the plan.



§ 10-16-119. Requirements for excess loss or stop-loss health insurance used in conjunction with self-insured employer benefit plans under the federal "Employee Retirement Income Security Act" - data collection 2013-18 - rules - repeal

(1) Any entity issuing excess loss insurance shall file all policy forms with the division and certify compliance with the provisions of this title.

(2) All excess loss insurance shall be issued to cover the employer's liability under the employer's self-insured obligation. Excess loss insurance shall meet the following requirements:

(a) The policy shall only be issued to insure an employer and not the employer's employees;

(b) Payment by the issuer of the insurance shall only be made to the employer and not the employees or providers;

(c) Commencing with policies issued or renewed on and after January 1, 2003, the minimum retention to the employer shall be no less than fifteen thousand dollars per person per plan year with a minimum one hundred twenty percent of expected claims aggregate.

(3) (a) For calendar years 2013 through 2018, an insurer that sells excess loss or stop-loss health insurance policies shall file with the commissioner annually, in the form and manner required by the commissioner by rule, information including the following:

(I) The total number and average group size of excess loss or stop-loss health insurance policies sold to employer groups with the following number of full-time equivalent employees:

(A) Ten or fewer;

(B) Eleven to twenty-five;

(C) Twenty-six to fifty; and

(D) Fifty-one to one hundred;

(II) The number of lives covered in Colorado for each group size specified in subparagraph (I) of this paragraph (a);

(III) The mean and median attachment points by the group sizes specified in subparagraph (I) of this paragraph (a);

(IV) The source of prior coverage for the groups specified in subparagraph (I) of this paragraph (a), including:

(A) Employers previously self-insured with excess loss or stop-loss health insurance coverage;

(B) Employers previously self-insured without excess loss or stop-loss health insurance coverage;

(C) Employers previously not offering coverage;

(D) Groups previously fully insured outside the Colorado health benefit exchange, created in article 22 of this title; and

(E) Groups previously fully insured inside the Colorado health benefit exchange, created in article 22 of this title; and

(V) The smallest group size covered and insurer minimum group size requirements.

(b) The commissioner shall collect the information identified in this subsection (3) annually for each calendar year from 2013 through 2018 and make the data available to the public.

(c) If an insurer that issues one or more stop-loss health insurance policies does not annually file the information required by paragraph (a) of this subsection (3) by the date specified by rules of the commissioner, the commissioner may assess a penalty of up to one hundred dollars per day for each day after the date the information is due that the insurer fails to submit the required information.

(d) This subsection (3) is repealed, effective September 1, 2019.



§ 10-16-119.5. Stop-loss health insurance for small employers of not more than fifty employees - requirements - definitions - rules

(1) Notwithstanding section 10-16-119, the purpose of this section is to establish criteria for the issuance of stop-loss health insurance policies to any person, firm, corporation, partnership, or association actively engaged in business that employed an average of at least one but not more than fifty eligible employees on business days during the immediately preceding calendar year. This section does not impose any requirement or duty on any person other than an insurer offering stop-loss health insurance policies to any person, firm, corporation, partnership, or association actively engaged in business that employed an average of at least one but not more than fifty eligible employees on business days during the immediately preceding calendar year or treat any stop-loss health insurance policy as a direct policy of health insurance.

(2) An insurer shall not issue a stop-loss health insurance policy to any person, firm, corporation, partnership, or association actively engaged in business that employed an average of at least one but not more than fifty eligible employees on business days during the immediately preceding calendar year that:

(a) Has an annual attachment point for claims incurred per individual that is lower than twenty thousand dollars;

(b) Has an annual aggregate attachment point lower than the greater of:

(I) One hundred twenty percent of expected claims; or

(II) Twenty thousand dollars;

(c) Provides direct coverage of health care expenses of an individual;

(d) Varies by individual within the group the annual attachment point for claims incurred per individual; or

(e) Excludes any employee or eligible dependent from the stop-loss health insurance coverage.

(3) The commissioner may, by rule, change the dollar amounts in subsection (2) of this section based upon changes in the medical components of the consumer price index for the Denver-Boulder-Greeley metropolitan statistical area. Any change in these dollar amounts must be made at least six months prior to the effective date of the change.

(4) An insurer that issues one or more stop-loss health insurance policies to any person, firm, corporation, partnership, or association actively engaged in business that employed an average of at least one but not more than fifty eligible employees on business days during the immediately preceding calendar year shall file with the commissioner annually an actuarial certification certifying that the insurer is in compliance with this section. The certification must be in a form and manner and contain information as required by the commissioner.

(5) For each stop-loss health insurance policy delivered, issued for delivery, or entered into, the insurer shall prepare a separate exhibit to be given to the insured with the policy containing at least the following information:

(a) The complete costs for the stop-loss health insurance policy;

(b) The date on which the stop-loss health insurance policy takes effect and terminates, including renewability provisions;

(c) The aggregate attachment point and the specific attachment point for the stop-loss health insurance policy;

(d) Any limitations on coverage;

(e) An explanation of monthly accommodation and disclosure about any monthly accommodation features included in the stop-loss health insurance policy; and

(f) A description of terminal liability funding, including:

(I) Costs of processing claims before and after the termination of the policy; and

(II) Maximum claims liability to the employer.

(6) As used in this section:

(a) "Actuarial certification" means a written statement by a member of the American academy of actuaries, or by another individual acceptable to the commissioner, that an insurer is in compliance with this section, based upon the individual's examination and including a review of the appropriate records and the actuarial assumptions and methods used by the insurer in establishing attachment points and other applicable determinations in conjunction with the provision of stop-loss health insurance coverage.

(b) "Attachment point" means the claims amount incurred by an insured group beyond which the insurer incurs a liability for payment.

(c) "Expected claims" means the amount of claims that, in the absence of a stop-loss health insurance policy or other insurance, are projected to be incurred by an insured group through its health plan.



§ 10-16-121. Required contract provisions in contracts between carriers and providers - definitions

(1) A contract between a carrier and a provider or its representative concerning the delivery, provision, payment, or offering of care or services covered by a managed care plan must make provisions for the following requirements:

(a) The contract must contain a provision stating that neither the provider nor the carrier is prohibited from protesting or expressing disagreement with a medical decision, medical policy, or medical practice of the carrier or provider.

(b) (I) The contract must contain a provision that states the carrier may not take an adverse action against a provider because the provider expresses disagreement with a carrier's decision to deny or limit benefits to a covered person or because the provider assists the covered person to seek reconsideration of the carrier's decision or because a provider discusses with a current, former, or prospective patient any aspect of the patient's medical condition, any proposed treatments or treatment alternatives, whether covered by the plan or not, policy provisions of a plan, or a provider's personal recommendation regarding selection of a health plan based on the provider's personal knowledge of the health needs of such patients.

(II) The contract between a carrier and the provider must state that the carrier may not take an adverse action against a provider because the provider, acting in good faith:

(A) Communicates with a public official or other person concerning public policy issues related to health care items or services;

(B) Files a complaint, makes a report, or comments to an appropriate governmental body regarding actions, policies, or practices of the carrier the provider believes might negatively affect the quality of, or access to, patient care;

(C) Provides testimony, evidence, opinion, or any other public activity in any forum concerning a violation or possible violation of any provision of this section;

(D) Reports what the provider believes to be a violation of law to an appropriate authority; or

(E) Participates in any investigation into a violation or possible violation of any provision of this section.

(c) Any contract providing for the performance of claims processing functions by an entity with which the carrier contracts must require such entity to comply with section 10-16-106.5 (3), (4), and (5).

(d) The contract must contain a provision that the provider shall not be subjected to financial disincentives based on the number of referrals made to participating providers in the health plan for covered benefits so long as the provider making the referral adheres to the carrier's or the carrier's intermediary's utilization review policies and procedures.

(2) Nothing in subsection (1) of this section shall be construed to prohibit a carrier from:

(a) Including in its provider contracts a provision that precludes a provider from making, publishing, disseminating, or circulating directly or indirectly or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral or written statement or any pamphlet, circular, article, or literature that is false or maliciously critical of the carrier and calculated to injure such carrier; or

(b) Terminating a contract with a provider because such provider materially misrepresents the provisions, terms, or requirements of a carrier's products; or

(c) Terminating a contract with a provider pursuant to a contract provision that allows either party to the contract to terminate the contract without cause pursuant to specific notice requirements that are the same for both parties.

(3) Each contract between a carrier and an intermediary shall contain a provision requiring that the underlying contract authorizing the intermediary to negotiate and execute contracts with carriers, on behalf of the providers, shall comply with the requirements of subsection (1) of this section.

(4) The commissioner shall not act to arbitrate, mediate, or settle disputes between a carrier, its intermediaries, or a provider network arising under or by reason of a provider contract or its termination. Existing dispute resolution mechanisms available in contract law shall be used to resolve such disputes. Notwithstanding any provision of law to the contrary, the commissioner is not prohibited from enforcing the applicable provisions of this article.

(5) The commissioner shall, after notice and hearing, promulgate reasonable regulations as are necessary or proper to carry out the requirements of this section.

(6) No contract between a carrier and a provider or its representative or between a carrier and an intermediary that concerns the delivery, provision, payment, or offering of care or services covered by a managed care plan shall be issued, renewed, amended, or extended in this state after January 1, 1997, unless it complies with the requirements of this section.

(7) (a) A provider who is aggrieved by a violation of this section may bring an action for injunctive relief in a court of competent jurisdiction and may seek recovery of reasonable court costs. This section does not change the standards for obtaining injunctive relief.

(b) If a court deems an action frivolous, the court may award costs to the defendant.

(8) As used in this section:

(a) "Adverse action" means a decision by a carrier to terminate, deny, or otherwise condition a provider's participation in one or more provider networks, including a decision pertaining to participation in a narrow network or allocation within a tiered network.

(b) "Narrow network" means a reduced or selective provider network that is a subgroup or subdivision of a larger provider network and from which providers who participate in the larger network may be excluded.

(c) "Tiered network" means a provider network in which:

(I) Providers are assigned to, or placed in, different benefit tiers, as determined by tiering; and

(II) Patients receive benefits and pay the copayment, coinsurance, or deductible amounts that are associated with the benefit tier to which the provider from whom services were received is assigned.

(d) "Tiering" means a system that compares, rates, ranks, tiers, or classifies a provider's performance, quality of care, or cost of care against objective standards or against the practice or performance of other health care providers. "Tiering" includes quality improvement programs, pay-for-performance programs, public reporting on health care provider performance or ratings, and the use of tiered or narrowed networks.



§ 10-16-121.5. Prohibited contract provisions in contracts between carriers and providers for dental services - definition

(1) A contract between a carrier and a dentist licensed to practice under article 35 of title 12 must not require, directly or indirectly, that a dentist who is a participating provider provide services to a covered person at a fee set by, or subject to the approval of, the carrier unless:

(a) The services are covered services under the person's policy; and

(b) The carrier provides payment for the services under the person's policy in an amount that is reasonable and not nominal or de minimis.

(2) The dentist may charge the covered person for noncovered items or services in any amount determined by the dentist and agreed to by the patient that is equal to, or less than, the usual and customary amount that the dentist charges individuals who do not have coverage for such items and services.

(3) If the commissioner determines that a carrier has not complied with this section, the commissioner shall institute a corrective action plan that the carrier shall follow or may use any of the commissioner's enforcement powers to obtain the carrier's compliance with this section.

(4) For purposes of this section, "covered services" means dental care services for which reimbursement is available under a covered person's plan contract, or for which a reimbursement would be available but for the application of contractual limitations such as deductibles, copayments, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, alternative benefit payments, or any other contractual limitations.



§ 10-16-122. Access to prescription drugs

(1) Except as provided in section 25.5-5-404 (1)(u), C.R.S., any pharmacy benefit management firm or intermediary whose contract with a carrier includes an open network shall allow participation by each pharmacy provider in the contract service area. If a pharmacy benefit management firm or intermediary offers an open network, the pharmacy benefit management firm or intermediary may offer such network on a regional or local basis.

(2) For purposes of this section, "open network" means any pharmacy network created by a pharmacy benefit management firm or intermediary through a contracting process with pharmacy providers that does not include competitive bidding and allows participation by any pharmacy provider that agrees to the terms and conditions of the contract offered by the pharmacy benefit management firm or intermediary.

(3) A pharmacy benefit management firm or intermediary shall not be prohibited from contracting with exclusive pharmacy networks if, sixty days before the termination or effective date of an exclusive pharmacy network contract between the pharmacy providers and the pharmacy benefit management firm or intermediary, notice of such termination or of the effective date of an exclusive pharmacy network contract is published in one or more newspapers of general circulation in the affected contract service area. Notice shall include information about where in Colorado a copy of the pharmacy provider selection criteria may be obtained.

(4) (a) No pharmacy benefit manager or carrier offering a managed care plan shall transfer or request that a pharmacy provider transfer the prescription or prescriptions of a covered person or subscriber, wholly or in part, to a different participating pharmacy provider than the provider selected by the covered person or subscriber unless one or more of the following conditions have been met:

(I) The participating pharmacy provider to whom the covered person or subscriber's prescription is to be transferred or the carrier or pharmacy benefit manager has obtained a document, signed by the covered person or subscriber, that contains a clear, conspicuous, and unequivocal request by the covered person or subscriber for a change of provider;

(II) The participating pharmacy provider carrier or pharmacy benefit manager to whom the covered person or subscriber's prescription is to be transferred has obtained the covered person or subscriber's oral authorization for the transfer and is able to furnish proof of such authorization through verification by an independent third party or an electronic record; or

(III) The pharmacy provider's participation in the pharmacy network of the carrier or pharmacy benefit manager has changed and the pharmacy provider selected by the covered person or subscriber is no longer a participating provider in the network, provided that the covered person or subscriber has been notified of the proposed transfer of pharmaceutical care services and is given an opportunity to affirmatively select a participating pharmacy provider other than the proposed transferee.

(b) Nothing in this subsection (4) shall require a carrier offering a managed care plan or a pharmacy benefit manager to pay for pharmaceutical benefits received from a nonparticipating provider.



§ 10-16-122.5. Pharmacy benefit manager - audit of pharmacies

(1) A pharmacy benefit manager, a carrier, or an entity acting on behalf of a pharmacy benefit manager or a carrier that audits a pharmacy shall:

(a) Give the pharmacy at least seven days' written notice prior to commencing an audit;

(b) Conduct the audit by or in consultation with a licensed pharmacist to the extent the audit requires the application of clinical or professional judgment;

(c) Not use extrapolation or other statistical expansion techniques in calculating the amount of a recoupment or penalty resulting from an audit of a pharmacy;

(d) Allow the pharmacy to produce additional claims documentation using any commercially reasonable method, including facsimile, mail, or electronic claims submission, if an audit results in the dispute or denial of a claim;

(e) Establish a written appeals process that includes procedures to allow a pharmacy to appeal to the pharmacy benefit manager or the carrier the preliminary reports resulting from the audit and any resulting recoupment or penalty; and

(f) Not subject a pharmacy to the recoupment of funds when an audit results in the identification of a clerical error in a required document or record unless the error results in actual financial harm to the pharmacy benefit manager, a health benefit plan providing prescription drug benefits that are managed by the pharmacy benefit manager, or a consumer.

(2) A pharmacy may use verifiable statements or records, including medication administration records of a nursing home, assisted living facility, hospital, physician, or other authorized practitioner, to validate the pharmacy record and delivery.

(3) Any legal prescription may be used to validate claims in connection with prescriptions, refills, or changes in prescriptions, including medication administration records, faxes, electronic prescriptions, or documented telephone calls from the prescriber or the prescriber's agent.

(4) The time period covered by an audit may not exceed twenty-four months from the date that the prescription was submitted to or adjudicated by the entity, unless a longer period is required by state or federal law.

(5) The time periods specified are waived for audits of pharmacy records when fraud or other intentional or willful misrepresentation is indicated through review of claims data, statements, physical review, or other investigative methods. The pharmacy benefit manager, carrier, or entity acting on behalf of the pharmacy benefit manager or carrier shall deliver to the pharmacy at the time of the audit a written or verbal explanation of the information that led to the conclusion that there is an indication of fraud or other intentional or willful misrepresentation. The explanation is not required if law enforcement has intervened due to the indication of fraud.

(6) As used in this section, "pharmacy" includes any entity authorized under article 42.5 of title 12, C.R.S., to dispense prescription drugs.



§ 10-16-123. Telehealth - definitions

(1) It is the intent of the general assembly to recognize the practice of telehealth as a legitimate means by which an individual may receive health care services from a provider without in-person contact with the provider.

(2) (a) On or after January 1, 2017, a health benefit plan that is issued, amended, or renewed in this state shall not require in-person contact between a provider and a covered person for services appropriately provided through telehealth, subject to all terms and conditions of the health benefit plan. Nothing in this section requires the use of telehealth when a provider determines that delivery of care through telehealth is not appropriate or when a covered person chooses not to receive care through telehealth. A provider is not obligated to document or demonstrate that a barrier to in-person care exists to trigger coverage under a health benefit plan for services provided through telehealth.

(b) (I) Subject to all terms and conditions of the health benefit plan, a carrier shall reimburse the treating participating provider or the consulting participating provider for the diagnosis, consultation, or treatment of the covered person delivered through telehealth on the same basis that the carrier is responsible for reimbursing that provider for the provision of the same service through in-person consultation or contact by that provider.

(II) A carrier shall not restrict or deny coverage of a health care service that is a covered benefit solely:

(A) Because the service is provided through telehealth rather than in-person consultation or contact between the participating provider or, subject to section 10-16-704, the nonparticipating provider and the covered person where the health care service is appropriately provided through telehealth; or

(B) Based on the communication technology or application used to deliver the telehealth services pursuant to this section.

(III) Section 10-16-704 applies to this subsection (2)(b), and the availability of telehealth services does not modify the requirements imposed on carriers under that section to provide a sufficient network of providers available in the community to provide in-person health care services.

(c) A carrier shall include in the payment for telehealth interactions reasonable compensation to the originating site for the transmission cost incurred during the delivery of health care services through telehealth; except that, for purposes of this subsection (2)(c), the carrier is not required to pay or reimburse for any transmission costs the covered person incurred or originating site fees, regardless of how or by whom the fees are billed, for the delivery of health care services through telehealth to or from the covered person's home or a private residence.

(d) A carrier may offer a health coverage plan containing a deductible, copayment, or coinsurance requirement for a health care service provided through telehealth, but the deductible, copayment, or coinsurance amount must not exceed the deductible, copayment, or coinsurance applicable if the same health care services are provided through in-person diagnosis, consultation, or treatment.

(e) A carrier shall not impose an annual dollar maximum on coverage for health care services covered under the health benefit plan that are delivered through telehealth, other than an annual dollar maximum that applies to the same services when performed by the same provider through in-person care.

(f) If a covered person receives health care services through telehealth, a carrier shall apply the applicable copayment, coinsurance, or deductible amount to the telehealth services under the health benefit plan, which copayment, coinsurance, or deductible amount shall not exceed the amounts applicable to those health care services when performed by the same provider through in-person care.

(g) (I) The requirements of this section apply to all health benefit plans delivered, issued for delivery, amended, or renewed in this state on or after January 1, 2017, or at any time after that date when a term of the plan is changed or a premium adjustment is made.

(II) This section does not apply to:

(A) Short-term travel, accident-only, limited or specified disease, or individual conversion policies or contracts; or

(B) Policies or contracts designed for issuance to persons eligible for coverage under Title XVIII of the "Social Security Act", as amended, or any other similar coverage under state or federal governmental plans.

(h) Nothing in this section prohibits a carrier from providing coverage or reimbursement for health care services appropriately provided through telehealth to a covered person who is not located at an originating site.

(3) A health benefit plan is not required to pay for consultation provided by a provider by telephone or facsimile unless the consultation is provided through HIPAA-compliant interactive audio-visual communication or the use of a HIPAA-compliant application via a cellular telephone.

(4) As used in this section:

(a) "Distant site" means a site at which a provider is located while providing health care services by means of telehealth.

(b) "Originating site" means a site at which a patient is located at the time health care services are provided to him or her by means of telehealth.

(c) "Store-and-forward transfer" means the electronic transfer of a patient's medical information or an interaction between providers that occurs between an originating site and distant sites when the patient is not present.

(d) "Synchronous interaction" means a real-time interaction between a patient located at the originating site and a provider located at a distant site.

(e) (I) "Telehealth" means a mode of delivery of health care services through telecommunications systems, including information, electronic, and communication technologies, to facilitate the assessment, diagnosis, consultation, treatment, education, care management, or self-management of a covered person's health care while the covered person is located at an originating site and the provider is located at a distant site. The term includes:

(A) Synchronous interactions;

(B) Store-and-forward transfers; and

(C) Services provided through HIPAA-compliant interactive audio-visual communication or the use of a HIPAA-compliant application via a cellular telephone.

(II) "Telehealth" does not include the delivery of health care services via:

(A) Voice-only telephone communication or text messaging;

(B) Facsimile machine; or

(C) Electronic mail systems.



§ 10-16-124. Prescription information cards - legislative declaration

(1) It is the intent of the general assembly to lessen patients' waiting times for prescriptions, to decrease administrative burdens for pharmacies, and to improve care to patients by minimizing confusion, eliminating unnecessary paperwork, and streamlining the dispensing of prescription drugs paid for by third party payors.

(2) Each health benefit plan that offers coverage for prescription drugs shall issue to the named insured a card or other device containing uniform prescription drug information. Such card or device shall be in the format approved by the national council for prescription drug programs, shall include all of the required and situational fields and shall conform to the most recent pharmacy identification card or device implementation guide produced by the national council for prescription drug programs.

(3) (a) A new uniform prescription drug information card or device, as required pursuant to subsection (2) of this section, shall be issued by a carrier:

(I) When a person enrolls in a health benefit plan that offers prescription drug coverage; and

(II) When a person's coverage changes and the change affects data contained on the card or device.

(b) Newly issued cards or devices shall be updated with the latest coverage information and shall conform to the national council for prescription drug programs' standards then in effect and to the implementation guide then in use.

(4) No health maintenance organization that supplies benefits to its plan subscribers through an in-house drug or pharmacy outlet and has received a certificate of authority pursuant to part 4 of this article shall be subject to this section.

(5) The provisions of the section shall not apply to the children's basic health plan as described in article 8 of title 25.5, C.R.S.



§ 10-16-124.5. Prior authorization form - drug benefits - rules of commissioner - definition

(1) (a) Notwithstanding any other provision of law but subject to paragraph (b) of this subsection (1), on and after January 1, 2015, a carrier or, if a carrier contracts with a pharmacy benefit management firm to perform prior authorization services for drug benefits, the pharmacy benefit management firm, shall utilize the prior authorization process developed pursuant to subsection (3) of this section when requiring prior authorization for drug benefits.

(b) This section does not apply to a nonprofit health maintenance organization with respect to managed care plans that provide a majority of covered professional services through a single contracted medical group.

(2) (a) Except as provided in paragraph (b) of this subsection (2), a prior authorization request is deemed granted if a carrier or pharmacy benefit management firm fails to:

(I) Utilize the prior authorization process developed pursuant to subsection (3) of this section;

(II) For prior authorization requests submitted electronically:

(A) Notify the prescribing provider, within two business days after receipt of the request, that the request is approved, denied, or incomplete, and if incomplete, indicate the specific additional information, consistent with criteria posted pursuant to subparagraph (II) of paragraph (a) of subsection (3) of this section, that is required to process the request; or

(B) Notify the prescribing provider, within two business days after receiving the additional information required by the carrier or pharmacy benefit management firm pursuant to sub-subparagraph (A) of this subparagraph (II), that the request is approved or denied;

(III) For nonurgent prior authorization requests submitted orally or by facsimile or electronic mail, notify the prescribing provider, within three business days after receipt of the request, that the request is approved or denied; and

(IV) For urgent prior authorization requests submitted orally or by facsimile or electronic mail, notify the prescribing provider, within one day after receipt of the request, that the request is approved or denied.

(b) If a carrier or pharmacy benefit management firm notifies the prescribing provider pursuant to sub-subparagraph (A) of subparagraph (II) of paragraph (a) of this subsection (2) that a prior authorization request is incomplete and that additional information is required, the prescribing provider shall submit the additional information within two business days after receipt of the notice from the carrier or pharmacy benefit management firm. If the prescribing provider fails to submit the required additional information within two business days after receipt of the notice, the request is not deemed granted pursuant to paragraph (a) of this subsection (2). After receipt of the required additional information, the carrier or pharmacy benefit management firm shall respond to the prior authorization request in accordance with sub-subparagraph (B) of subparagraph (II) of paragraph (a) of this subsection (2).

(3) (a) On or before July 31, 2014, the commissioner shall develop, by rule, a uniform prior authorization process that:

(I) Is made available electronically by the carrier or pharmacy benefit management firm but that does not require the prescribing provider to submit a prior authorization request electronically;

(II) Requires each carrier and pharmacy benefit management firm to make the following available and accessible in a centralized location on its website:

(A) Its prior authorization requirements and restrictions, including a list of drugs that require prior authorization;

(B) Written clinical criteria that are easily understandable to the prescribing provider and that include the clinical criteria for reauthorization of a previously approved drug after the prior authorization period has expired; and

(C) The standard form for submitting requests;

(III) Ensures that carriers and pharmacy benefit management firms use evidence-based guidelines, when possible, when making prior authorization determinations;

(IV) Permits, but does not require, a prescribing provider to submit a request for a prior authorization for drug benefits electronically to the carrier or pharmacy benefit management firm;

(V) Requires carriers and pharmacy benefit management firms, when notifying the prescribing provider of its decision to approve a prior authorization request, to include in the notice a unique prior authorization number attributable to the particular request, specification of the particular drug benefit approved, the next date for review of the approved drug benefit, and a link to the current criteria that the prescribing provider will need to submit for reapproval of the prior authorization; and

(VI) Requires carriers and pharmacy benefit management firms, when notifying a prescribing provider of its decision to deny a prior authorization request, to include a notice that the covered person has a right to appeal the adverse determination pursuant to sections 10-16-113 and 10-16-113.5.

(b) In developing the uniform prior authorization process, the commissioner shall take into consideration the recommendations, if any, of the work group established pursuant to subsection (4) of this section and the following:

(I) National standards pertaining to electronic prior authorization, including, but not limited to, standards referenced in federal law;

(II) Whether the prior authorization process should require carriers and pharmacy benefit management firms, when reviewing a prior authorization request, to use clearly accessible, consistently applied, and written clinical criteria based on medical necessity or the appropriateness of the drug benefit for the covered person;

(III) Whether the prior authorization process should require carriers to take into account, in determining criteria for prior authorizations, the Colorado part B medicare contractor local coverage determinations, the federal centers for medicare and medicaid services national coverage determinations, and specialty society guidelines, such as those of the American society of clinical oncology; and

(IV) Whether carriers and pharmacy benefit management firms could use a rules engine with criteria-driven questions that lead to an immediate determination of a prior authorization request or request for submittal of specific additional information needed to make the determination.

(c) In addition to the prior authorization process, the commissioner shall develop, by rule, a standardized prior authorization form, not to exceed two pages in length, for use in submitting electronic and nonelectronic prior authorization requests. In developing the form, the commissioner shall take into consideration existing forms, including existing prior authorization forms established by the federal centers for medicare and medicaid services or the department of health care policy and financing.

(4) (a) Within thirty days after May 15, 2013, the commissioner shall establish a work group comprised of representatives of:

(I) The department of regulatory agencies;

(II) Local and national carriers;

(III) Captive and noncaptive pharmacy benefit management firms;

(IV) Providers, including hospitals, physicians, advanced practice nurses with prescriptive authority, and pharmacists;

(V) Drug manufacturers;

(VI) Medical practice managers;

(VII) Consumers; and

(VIII) Other stakeholders deemed appropriate by the commissioner.

(b) The work group shall assist the commissioner in developing the prior authorization process and shall make recommendations to the commissioner on the items set forth in paragraph (b) of subsection (3) of this section. The work group shall report its recommendations to the commissioner no later than six months after the commissioner appoints the work group members. Regardless of whether the work group submits recommendations to the commissioner, the commissioner shall not delay or extend the deadline for the adoption of rules creating the prior authorization process as specified in paragraph (a) of subsection (3) of this section.

(5) Notwithstanding any other provision of law, on and after January 1, 2015, every prescribing provider shall use the prior authorization process developed pursuant to subsection (3) of this section to request prior authorization for coverage of drug benefits, and every carrier and pharmacy benefit management firm shall use that process for prior authorization for drug benefits.

(6) Upon approval by the carrier or pharmacy benefit management firm, a prior authorization is valid for at least one hundred eighty days after the date of approval. If, as a result of a change to the carrier's formulary, the drug for which the carrier or pharmacy benefit management firm has provided prior authorization is removed from the formulary or moved to a less preferred tier status, the change in the status of the previously approved drug does not affect a covered person who received prior authorization before the effective date of the change for the remainder of the covered person's plan year. Nothing in this subsection (6) limits the ability of a carrier or pharmacy benefit management firm, in accordance with the terms of the health benefit plan, to substitute a generic drug, with the prescribing provider's approval and patient's consent, for a previously approved brand-name drug.

(7) For purposes of this section, a prior authorization request is submitted "electronically" if the prescribing provider submits the request to the carrier or pharmacy benefit management firm through a secure, web-based internet portal. A prior authorization request submitted by electronic mail is not submitted "electronically".

(8) As used in this section:

(a) "Prescribing provider" means a provider who is:

(I) Authorized by law to prescribe any drug or device to treat a medical condition of a covered person; and

(II) Acting within the scope of that authority.

(b) "Urgent prior authorization request" means a request for prior authorization of a drug benefit that, based on the reasonable opinion of the prescribing provider with knowledge of the covered person's medical condition, if determined in the time allowed for nonurgent prior authorization requests, could:

(I) Seriously jeopardize the life or health of the covered person or the ability of the covered person to regain maximum function; or

(II) Subject the covered person to severe pain that cannot be adequately managed without the drug benefit that is the subject of the prior authorization request.



§ 10-16-124.7. Opioid analgesics with abuse-deterrent properties - study - definitions

(1) The governor shall direct the Colorado consortium for prescription drug abuse prevention to study the barriers to the use of abuse-deterrent opioid analgesic drug products as a way to reduce abuse and diversion of opioid drug products. On or before January 15, 2017, the consortium shall report its findings to the public health care and human services committee and the health, insurance, and environment committee of the house of representatives and the health and human services committee of the senate, or their successor committees.

(2) Moneys from the general fund shall not be used for the implementation of this section.

(3) As used in this section:

(a) "Abuse-deterrent opioid analgesic drug product" means a brand or generic opioid analgesic drug product approved by the United States food and drug administration with abuse-deterrence labeling claims that indicate that the drug product is expected to result in a meaningful reduction in abuse.

(b) "Opioid analgesic drug product" means a drug product in the opioid analgesic drug class prescribed to treat moderate to severe pain or other conditions, whether in immediate release or extended release or long-acting form, that may be combined with other drug substances to form a single drug product or dosage form.



§ 10-16-125. Reimbursement to nurses

(1) In counties of the state that are neither part of a metropolitan statistical area nor a primary statistical area, a carrier offering a health benefit plan shall not discriminate between a physician and an advanced practice nurse not practicing under the direction of a physician when establishing reimbursement rates for covered services that could be provided by an advanced practice nurse or a physician.

(2) In order to improve access to primary care and choices of providers, a carrier providing a health benefit plan shall evaluate an application for status as a participating provider from an advanced practice nurse utilizing objective and reasonable criteria and shall take into account the provider-to-covered-person ratio for the covered benefits that appropriately may be provided by the advanced practice nurse. The carrier shall make a determination on an application for participating provider status submitted by an advanced practice nurse, and notify the applicant of its determination, within the same period in which the carrier makes a participating provider determination for physicians. If the application is denied, the carrier shall specify the reason for the denial. If the application is approved, the carrier shall list the advanced practice nurse in the provider directory for the health benefit plan.



§ 10-16-126. Fee-for-service dental plans

(1) Notwithstanding any provision of this title to the contrary, a fee-for-service dental plan for which premiums are not charged is not subject to the provisions of this title and the offering of such a plan shall not be considered transacting the business of insurance pursuant to section 10-3-903. The offeror of a fee-for-service dental plan shall have no liability for payment of claims and the fees paid to the provider of the services shall be paid directly by the consumer.

(2) Any offeror of such fee-for-service dental plan shall advise the consumer that the plan is not an insurance plan and that the consumer shall be solely responsible for full payment to the provider of any fees or charges incurred by the consumer.



§ 10-16-127. Coinsurance and deductibles

A carrier subject to the provisions of parts 2, 3, and 4 of this article may offer one or more health coverage plans that contain deductibles or coinsurance without any limitation or restriction on the maximum out-of-pocket payable by the insured.



§ 10-16-128. Annual report to general assembly

Notwithstanding section 24-1-136 (11)(a)(I), the commissioner shall report to the business affairs and labor committee of the house of representatives and the business, labor, and technology committee of the senate, or any successor committees, no later than October 1, 2004, and every October 1 thereafter. The report shall be an indication of the number, nature, and outcome of complaints against insurers during the preceding twelve months.



§ 10-16-129. Health savings accounts

Any carrier authorized to conduct business in this state that offers coverage pursuant to part 2, 3, or 4 of this article may offer a high deductible health plan that would qualify for and may be offered in conjunction with a health savings account pursuant to 26 U.S.C. sec. 223, as amended. A carrier offering a high deductible health plan that may be offered in conjunction with a health savings account may apply the deductible to mandatory health benefits for prostate cancer screening and prosthetic devices pursuant to section 10-16-104 (10) and (14) if those mandatory benefits are not considered by the federal department of treasury to be preventive or to have an acceptable deductible amount.



§ 10-16-130. Disclosure of rate increases to public entities - legislative declaration - definitions

(1) The general assembly hereby finds, determines, and declares that variability in premiums by carriers offering health benefit coverage to a public entity present difficulties for fiscal planning for the public entity. Therefore, it is in the best interest of the state to promote greater accountability to the public and sound fiscal policy by public entities through disclosure by health insurance carriers of information concerning the public entity's rate, loss ratio, and the total number of claims exceeding ten thousand dollars for the public entity.

(2) A carrier authorized to conduct business in this state that offers coverage pursuant to part 2, 3, or 4 of this article to a public entity, with one hundred or more employees enrolled in such coverage, shall disclose to the public entity, at the request of the public entity, once annually and concurrent with the issuance of the employer's rate renewal, the following information as it relates to the amounts of coverage being considered for calculating the renewal:

(a) The total number of employees covered by the carrier for the public entity;

(b) The total dollar amount of claims paid by the carrier on behalf of the public entity;

(c) Total of premiums paid; and

(d) The number of claims that exceed ten thousand dollars for any one covered person under health benefit coverage for the public entity.

(3) As used in this section, unless the context otherwise requires:

(a) "Loss ratio" means the total claims paid for the coverage period divided by the total amount of premiums paid by a public entity.

(b) "Public entity" shall have the same meaning as that provided in section 24-10-103 (5), C.R.S.



§ 10-16-133. Health carrier information disclosure - website - insurance producer disclosure requirements - legislative declaration

(1) The general assembly finds and determines that consumers deserve to know the quality and cost of their health care insurance. Health care insurance transparency provides consumers with the information necessary, and the incentive, to choose health plans based on cost and quality. The general assembly further finds that providing reliable cost and quality information about health care insurance empowers consumer choice and that consumer choice creates incentives at all levels and motivates the entire system to provide better care and benefits for less money. Therefore it is the intent of the general assembly to make information regarding the costs of health care insurance readily available to consumers through the division of insurance.

(2) The commissioner shall implement and maintain a consumer guide on the division of insurance website that is easily accessible and available to consumers regarding each carrier authorized to do business in this state. The website shall:

(a) Be derived from the information that each carrier is required to file with the division, except for records that are not open to public inspection pursuant to part 2 of article 72 of title 24, C.R.S.;

(b) Include such information as the commissioner determines, in his or her discretion and after soliciting input from interested parties, to be useful to consumers and purchasers of health care insurance; except that records that are not open to public inspection pursuant to part 2 of article 72 of title 24, C.R.S., shall not be included; and

(c) Include a link to the division's complaint form for use by consumers to file a complaint against a carrier and a link to the division's complaint index so that consumers may access information regarding complaints against carriers.

(3) The commissioner is authorized to include additional health plan and quality information on the website from state or nationally recognized organizations that measure performance of health benefit plans.

(4) The commissioner shall consider alternative methods of making the consumer guide accessible to consumers who do not have internet access.

(5) An insurance producer licensed pursuant to part 4 of article 2 of this title who solicits or negotiates an application for health care insurance on behalf of a carrier shall disclose to the person purchasing the plan that the insurance producer will receive a commission from the carrier. The insurance producer shall provide the consumer with the standard compensation schedule for the product being sold. Any change to the insurance producer's compensation from the initial disclosure to the time of purchase shall be disclosed by the insurance producer to the purchaser at or before the time of sale.



§ 10-16-134. Health care transparency - information required - website - definition

(1) On or before March 1, 2009, and on or before March 1 each year thereafter, each carrier shall submit to the division a list of the average reimbursement rates, either statewide or by geographic area, as defined by rule of the commissioner pursuant to section 10-16-104.9, for the average inpatient day or the average reimbursement rate for the twenty-five most common inpatient procedures based upon the most commonly reported diagnostic-related groups.

(2) (a) The commissioner shall post the information submitted pursuant to subsection (1) of this section on the division's website.

(b) The division shall ensure that the website and information is easy to navigate, contains consumer-friendly language, and fulfills the intent of this section.

(3) For purposes of this section, "diagnostic-related group" means the classification assigned to an inpatient hospital service claim based on the patient's age and sex, the principal and secondary diagnoses, the procedures performed, and the discharge status.



§ 10-16-135. Health benefit plan information cards - rules - standardization - contents

(1) (a) The commissioner shall adopt rules requiring every carrier providing a health benefit plan to issue to covered persons to whom a health benefit plan identification card is issued a standardized, printed card containing plan information. To the extent possible, the rules shall incorporate and not conflict with the requirements of section 10-16-124 regarding prescription information cards. The commissioner shall adopt initial rules by October 31, 2008, that describe the format of a standardized, printed card to be issued by carriers to persons covered under a health benefit plan to whom health benefit plan identification cards are issued. The rules establishing the format for the printed card shall include a standard size, shall require the card to be legible and photocopied, and shall delineate the information to be contained on the card, including, but not limited to, the following information, as applicable:

(I) The covered person's name and the applicable plan number;

(II) Copayment and deductible amounts for the most commonly used health care services;

(III) Contact information for the carrier or health benefit plan administrator; and

(IV) An indication of whether the health benefit plan is regulated by the state.

(b) The rules adopted pursuant to paragraph (a) of this subsection (1) shall require all carriers to issue a standardized, printed card to a covered person to whom a health benefit plan identification card is issued upon the purchase or renewal of or enrollment in a plan on or after July 1, 2009. No later than July 1, 2010, all carriers shall issue the standardized, printed card to covered persons to whom health benefit plan identification cards are issued.

(c) Nothing in this section shall preclude a carrier from including information on the standardized, printed cards that is in addition to the information required to be included on the card pursuant to rules adopted pursuant to this section.

(2) (a) No later than thirty days after June 3, 2008, the commissioner, in consultation with the director of the division of professions and occupations in the department of regulatory agencies and the executive director of the department of public health and environment, shall establish a work group comprised of representatives of the divisions of insurance and registrations in the department of regulatory agencies; the departments of public health and environment, personnel, and health care policy and financing; the governor's office of information technology; carriers; providers, including hospitals, physicians, and pharmacists; private businesses; consumers; and other stakeholders deemed appropriate by the commissioner. The work group shall:

(I) Make recommendations on standards for technology and tools through which information may be electronically recognized, exchanged, or transmitted between carriers and providers, which standards shall conform to any standards adopted by a nonprofit organization that sets relevant national technical standards;

(II) Make recommendations as to the specific information that such technology and tools should be able to electronically exchange or transmit;

(III) Make recommendations to simplify eligibility and coverage verification through electronic data interchange utilizing swipe card or other appropriate technology;

(IV) Make recommendations regarding eligibility notification, preauthorization, or service notification and retroactive denial through electronic data interchange using swipe card or other appropriate technology;

(V) Make recommendations regarding how to incorporate the requirements of section 10-16-124 pertaining to uniform prescription drug information as part of the technology and tools for electronically recognizing, exchanging, or transmitting information between carriers and providers;

(VI) Make recommendations regarding whether, once electronic data interchange technology and tools are fully implemented, standardized, printed cards are necessary and, if so, what information needs to be included on the printed cards;

(VII) Make recommendations regarding when such technology could be implemented for medical assistance programs, as defined in sections 25.5-1-103 and 25.5-4-103, C.R.S.; and

(VIII) Make recommendations, if the work group so chooses, to create a pilot program for initial use of the recommended technology and tools.

(b) The work group established pursuant to paragraph (a) of this subsection (2) shall report its recommendations to the commissioner no later than six months after its first meeting; except that, if the work group is unable to complete its duties in six months, it may request that the commissioner extend the deadline by not more than an additional six months.

(c) After receipt of the work group's recommendations, the commissioner shall adopt rules to implement a standardized electronic swipe card or other appropriate technology to be used by carriers, providers, and covered persons under a health benefit plan to allow access to information regarding the applicable coverage under the plan. Carriers shall implement the new technology no later than two years after the effective date of the rules adopted pursuant to this paragraph (c); except that, if the work group concludes that carriers are unable to fully implement the technology by the deadline, the work group may recommend that the commissioner grant an extension of not more than six months for full implementation of the requirements of such rules.

(3) The rules adopted by the commissioner pursuant to this section shall conform to applicable federal guidelines on standardized claims attachment forms once such federal guidelines are adopted.

(4) The commissioner shall amend, modify, reenact, update, or otherwise revise the rules adopted pursuant to this section as necessary to reflect the most current technology available that will allow real-time data exchange, benefits eligibility, coverage determinations, and other appropriate provider-carrier transactions.

(5) Licensed or certified hospitals and physicians licensed pursuant to article 36 of title 12, C.R.S., shall use the standardized, printed card provided to covered persons and children's basic health plan enrollees and, once implemented, shall use the standardized electronic technology for accessing information about the coverage available under a health benefit plan or the children's basic health plan for a covered person or enrollee to whom health care services are or will be provided by the hospital or physician.

(6) A carrier or provider located in a rural area of the state, as determined by the commissioner, may apply to the commissioner for, and the commissioner may grant, an extension of any of the deadlines imposed by this section if meeting a particular deadline would impose a financial hardship on the rural carrier or provider. The commissioner may require the rural carrier or provider to submit documentation supporting the financial hardship claim.



§ 10-16-137. Policy forms - explanation of benefits - standardization of forms - rules

(1) The commissioner shall convene a group of stakeholders, including carriers, providers, and consumers, to develop a standardized format for the following regarding health benefit plans, limited benefit health insurance, and dental plans:

(a) Section names and the placement of those sections in the policy forms issued by all carriers; and

(b) The required information for carriers to provide on an explanation of benefits form sent to covered persons or providers making a claim for benefits under a health benefit plan, limited benefit health insurance, or dental plan.

(2) The commissioner shall adopt rules after considering the input from carriers, providers, consumers, and other stakeholders in developing the standardized format for policy forms and explanation of benefits forms. The rules shall apply to health benefit plans, limited benefit health insurance, and dental plans issued or delivered on or after January 1, 2012.



§ 10-16-138. Pathology services - direct billing required

(1) A clinical laboratory or physician that is located in this state or in another state, and that provides anatomic pathology services for patients in this state, shall present or cause to be presented a claim, bill, or demand for payment for these services only to:

(a) The patient;

(b) The responsible insurance carrier or other third-party payer;

(c) The hospital, public health clinic, or nonprofit health clinic ordering such services;

(d) The referring laboratory, excluding a laboratory of a physician's office or group practice that does not perform the professional component of the anatomic pathology service for which such claim, bill, or demand is presented; or

(e) A governmental agency or its specified public or private agent, agency, or organization on behalf of the recipient of the services.

(2) Except for a physician at a referring laboratory that has been billed pursuant to subsection (6) of this section, no licensed practitioner in the state may, directly or indirectly, charge, bill, or otherwise solicit payment for anatomic pathology services unless the services were rendered personally by the licensed practitioner or under the licensed practitioner's direct supervision in accordance with section 353 of the "Public Health Service Act", 42 U.S.C. sec. 263a.

(3) A patient, insurer, third-party payer, hospital, public health clinic, or nonprofit health clinic is not required to reimburse a licensed practitioner for charges or claims submitted in violation of this section.

(4) Nothing in this section:

(a) Mandates the assignment of benefits for anatomic pathology services; or

(b) Prohibits a group practice, as defined in 42 U.S.C. sec. 1395nn (h)(4)(A)(i) to (iv), from billing for anatomic pathology services when a physician in the group practice performs or supervises anatomic pathology services in a laboratory that is owned and operated by at least one member of the group practice.

(5) For purposes of this section, "anatomic pathology services" means:

(a) Histopathology or surgical pathology, meaning the gross and microscopic examination performed by a physician or under the supervision of a physician, including histologic processing;

(b) Cytopathology, meaning the microscopic examination of cells from the following:

(I) Fluids;

(II) Aspirates;

(III) Washings;

(IV) Brushings; or

(V) Smears, including the pap test examination performed by a physician or under the supervision of a physician;

(c) Hematology, meaning the microscopic evaluation of bone marrow aspirates and biopsies performed by a physician, or under the supervision of a physician, and peripheral blood smears when the attending or treating physician or technologist requests that a blood smear be reviewed by a pathologist;

(d) Subcellular pathology or molecular pathology, meaning the assessment of a patient specimen for the detection, localization, measurement, or analysis of one or more protein or nucleic acid targets; and

(e) Blood-banking services performed by pathologists.

(6) This section does not prohibit billing of a referring laboratory for anatomic pathology services in instances where a sample or samples must be sent to another physician or laboratory for consultation or histologic processing. The term "referring laboratory" does not include a laboratory of a physician's office or group practice that does not perform the professional component of the anatomic pathology service involved.

(7) A person who receives a bill for an anatomic pathology service made in knowing and willful violation of this section may maintain an action to recover the actual amount paid for the bill.



§ 10-16-139. Access to care - rules

(1) Access to obstetricians and gynecologists. A health benefit plan that is delivered, issued, renewed, or reinstated in this state on or after January 1, 2014, that provides coverage for reproductive health or gynecological care shall not be delivered, issued, renewed, or reinstated unless the plan provides a woman covered by the plan direct access to an obstetrician, a gynecologist, a physician assistant authorized under section 12-36-106 (5), C.R.S., or an advanced practice nurse who is a certified nurse midwife pursuant to section 12-38-111.5, C.R.S., participating and available under the plan for her reproductive health care or gynecological care.

(2) Eye care services. (a) A health coverage plan or managed care plan that provides coverage for eye care services shall not be issued or renewed after January 1, 2001, by any entity subject to part 2, 3, or 4 of this article unless the health coverage plan or managed care plan:

(I) Provides a covered person direct access to any eye care provider participating and available under the plan or through its eye care services intermediary for eye care services;

(II) Ensures that all eye care providers on a health coverage plan or managed care plan are annually included on any publicly accessible list of participating providers for the health coverage plan or managed care plan; and

(III) Allows each eye care provider on a health coverage plan or managed care plan panel to furnish covered eye care services to covered persons without discrimination between classes of eye care providers and to provide the services as permitted by their license.

(b) A carrier offering a health coverage plan or managed care plan shall not:

(I) Impose a deductible or coinsurance for eye care services that is greater than the deductible or coinsurance imposed for other medical services under the health coverage plan or managed care plan;

(II) Require an eye care provider to hold hospital privileges as a condition of participation as a provider under the health coverage plan or managed care plan, unless an eye care provider is licensed pursuant to article 36 of title 12, C.R.S.; or

(III) Impose penalties upon primary care providers as a result of the direct access provisions of this section.

(c) This subsection (2) does not:

(I) Create coverage for any health care service that is not otherwise covered under the terms of the health coverage plan or managed care plan;

(II) Require a health coverage plan or managed care plan to include as a participating provider every willing provider or health professional who meets the terms and conditions of the health coverage plan or managed care plan;

(III) Prevent a covered person from seeking eye care services from the covered person's primary care provider in accordance with the terms of the covered person's health coverage plan or managed care plan;

(IV) Increase or decrease the scope of the practice of optometry as defined in section 12-40-102, C.R.S.;

(V) Require eye care services to be provided in a hospital or similar medical facility; or

(VI) Prohibit a health coverage plan or managed care plan from requiring a covered person to receive a referral or prior authorization from a primary care provider for any subsequent surgical procedures.

(d) As used in this subsection (2), unless the context otherwise requires:

(I) "Eye care provider" means a participating provider who is an optometrist licensed to practice optometry pursuant to article 40 of title 12, C.R.S., or an ophthalmologist licensed to practice medicine pursuant to article 36 of title 12, C.R.S.

(II) "Eye care services" means those health care services related to the examination, diagnosis, treatment, and management of conditions and diseases of the eye and related structures that a health coverage plan or managed care plan is obligated to pay, reimburse, arrange, or provide for covered persons or organizations as specified by a health coverage plan or managed care plan, excluding those health care services rendered in conjunction with a routine vision examination or the filling of prescriptions for corrective eyewear.

(3) Treatment of intractable pain. (a) A service or indemnity contract issued or renewed on or after January 1, 1998, by any entity subject to part 2, 3, or 4 of this article shall disclose in the contract and in information on coverage presented to consumers whether the health coverage plan or managed care plan provides coverage for treatment of intractable pain. If the contract is silent on coverage of intractable pain, the contract is presumed to offer coverage for the treatment of intractable pain. If the contract is silent or if the plan specifically includes coverage for the treatment of intractable pain, the plan shall provide access to the treatment for any individual covered by the plan either:

(I) By a primary care physician or physician assistant authorized under section 12-36-106 (5), C.R.S., so long as the physician or physician assistant has demonstrated interest and documented experience in pain management and has a practice that includes up-to-date pain treatment;

(II) By providing direct access to a pain management specialist located within this state and participating in and available under the plan; or

(III) By having procedures in place that ensure that, if the individual requests a timely referral for intractable pain management to a pain management specialist participating in and available under the plan, the carrier shall not unreasonably deny the request for referral.

(b) The commissioner may promulgate rules to implement and administer this subsection (3) that include the following issues:

(I) What constitutes a timely referral;

(II) Circumstances, practices, policies, contract provisions, or actions that constitute an undue or unreasonable interference with the ability of an individual to secure a referral or reauthorization for continuing care;

(III) The process for issuing a denial of a request, including the means by which an individual may receive notice of a denial and the reasons for the denial in writing;

(IV) Actions that constitute improper penalties imposed upon a primary care physician or physician assistant authorized under section 12-36-106 (5), C.R.S., as a result of referrals made pursuant to this section; and

(V) Such other issues as the commissioner deems necessary.

(c) For purposes of this subsection (3), "intractable pain" means a pain state in which the cause of the pain cannot be removed and for which, in the generally accepted course of medical practice, relief or cure of the cause of the pain is impossible or has not been found after reasonable efforts, including evaluation by the attending physician or physician assistant authorized under section 12-36-106 (5), C.R.S., and one or more physicians specializing in the treatment of the area, system, or organ of the body perceived as the source of the pain.

(4) Access to pediatric care. (a) If a carrier offering an individual or small employer health benefit plan requires or provides for the designation of a participating primary health care professional, the carrier shall permit the parent or legal guardian of each covered person who is a child to designate any participating physician or physician assistant authorized under section 12-36-106 (5), C.R.S., who specializes in pediatrics as the child's primary health care professional if the pediatrician or physician assistant is available to accept the child.

(b) The provisions of paragraph (a) of this subsection (4) do not waive any exclusions of coverage under the terms and conditions of the health benefit plan with respect to coverage of pediatric care.



§ 10-16-140. Grace periods - premium payments - rules

(1) For individual and small employer health benefit plans issued or renewed for coverage to begin on or after January 1, 2014, for persons receiving a subsidy under the federal act, the commissioner shall establish, by rule that complies with federal law, a requirement that all individual and small employer health benefit plans contain a provision specifying that the policyholder is entitled to a three-month grace period for the payment of any premium due, other than the first premium, during which period the plan continues in force unless the policyholder submits written notice to the carrier, prior to discontinuance of the plan in accordance with the terms of the plan, that the policyholder is discontinuing the coverage. In accordance with federal law, the commissioner's rule may provide that the policyholder is liable to the carrier for the payment of a pro rata premium for the time the coverage was in force during the grace period.

(2) For individual and small employer health benefit plans issued or renewed for coverage to begin on or after January 1, 2014, for persons who are not receiving a subsidy under the federal act, the commissioner shall adopt a rule requiring a thirty-one-day grace period for the payment of any premium due other than the first premium.

(3) If the covered person fails to pay all or part of the premium, the carrier shall notify the covered person of the nonpayment of premium within the grace period established pursuant to this section and in accordance with section 10-16-222, 10-16-325, or 10-16-429, as applicable.

(4) The commissioner may adopt rules as necessary to implement and administer this section.



§ 10-16-141. Medication synchronization services - cost-sharing for partial refills - dispensing fees

(1) A carrier offering an individual or group health coverage plan in this state that provides prescription drug coverage shall offer, as part of the plan, medication synchronization services developed by the carrier that allow for the alignment of refill dates for a covered person's prescription drugs that are covered benefits.

(2) Under its medication synchronization services, a carrier shall:

(a) Not charge an amount in excess of the otherwise applicable copayment amount under the health coverage plan for dispensing a prescription drug in a quantity that is less than the prescribed amount if:

(I) The pharmacy dispenses the prescription drug in accordance with the medication synchronization services offered under the health coverage plan; and

(II) A network pharmacy dispenses the prescription drug; and

(b) Provide a full dispensing fee to the pharmacy that dispenses the medication to the covered person.



§ 10-16-142. Physical rehabilitation services - copayments and coinsurance - research

(1) The Colorado commission on affordable health care created in section 25-46-103, C.R.S., shall conduct a study concerning the costs, including patient cost-sharing for physical rehabilitation services. The study shall analyze costs to the health care system, including payers and individual patients, as well as whether patient cost-sharing creates barriers to the effective use of physical rehabilitation services.

(2) On or before November 1, 2015, the commission shall report its findings to the health and human services committee of the senate and the public health care and human services committee and the health, insurance, and environment committee of the house of representatives.

(3) For the purposes of this section, "physical rehabilitation services" means physical therapy, occupational therapy, or chiropractic services for the treatment of a person who has sustained an illness, medical condition, or injury, with the goal of returning the person to his or her prior skill and function level or maintaining the person's current skill and function level.



§ 10-16-144. Health care services provided by pharmacists

(1) Any health benefit plan, except supplemental policies covering a specified disease or other limited benefit, that provides hospital, surgical, or medical expense insurance may provide coverage for health care services under a specific treatment protocol provided by a pharmacist if:

(a) The pharmacist meets the requirements in part 6 of article 42.5 of title 12, C.R.S.;

(b) The health benefit plan provides coverage for the same service provided by a licensed physician or an advanced practice nurse;

(c) The pharmacist is included in the health benefit plan's network of participating providers; and

(d) A reimbursement rate has been successfully negotiated in good faith between the pharmacist and the health plan.



§ 10-16-145. Step therapy - prohibited - definitions

(1) For the purposes of this section, "step therapy" means a protocol that requires a covered person to use a prescription drug or sequence of prescription drugs, other than the drug that the covered person's health care provider recommends for the covered person's treatment, before the carrier provides coverage for the recommended prescription drug.

(2) A carrier shall not require a covered person to undergo step therapy, and shall provide coverage for the drug prescribed by the covered person's health care provider as long as the prescribed drug is on the carrier's prescription drug formulary, when the patient has tried the step-therapy-required prescription drugs while under his or her current or previous health insurance or health benefit plan, and such prescription drugs were discontinued due to lack of efficacy or effectiveness, diminished effect, or an adverse event. Pharmacy drug samples shall not be considered trial and failure of a preferred prescription drug in lieu of trying the step-therapy-required prescription drug.

(3) The health carrier, health benefit plan, or utilization review organization may request relevant documentation from the patient or provider to support the override request.

(4) This section does not preclude a carrier from requiring prior authorization for the coverage of a prescribed drug that was covered by the covered person's former health benefit plan.



§ 10-16-146. Periodic updates to provider directory

Each carrier shall, at least every thirty days, update its provider directory as posted on the carrier's website in accordance with the information contained on the websites maintained by the applicable health care prescriber board, as that term is defined in section 24-34-112, to remove a provider whose license has been revoked or suspended by the applicable health care prescriber board.






Part 2 - Sickness and Accident Insurance

§ 10-16-201. Form and content of individual sickness and accident insurance policies

(1) No such policy shall be delivered or issued for delivery in this state unless:

(a) The entire money and other considerations therefor are expressed therein; and

(b) The time at which insurance takes effect and terminates is expressed therein; and

(c) It purports to insure only one person, except as provided in sections 10-16-214 and 10-16-215, and except that a policy or contract may be issued upon the application of an adult member of a family, who shall be deemed the policyholder, covering members of any one family, including husband, wife, dependent children or any children under the age of nineteen, and other dependents living with the family; and

(d) Every printed portion of the text matter and of any endorsements or attached papers is printed in uniform type of which the face is not less than ten-point; the "text" shall include all printed matter except the name and address of the insurer, name and title of the policy, captions, subcaptions, and form numbers; but, notwithstanding any provision of this article, the commissioner shall not disapprove any such policy on the ground that every printed portion of its text matter or of any endorsement or attached paper is not printed in uniform type if it is shown that the type used is required to conform to the laws of another state in which the insurer is licensed; and

(e) The exceptions and reductions of indemnity are adequately captioned and clearly set forth in the policy or contract; and

(f) Each such form, including riders and endorsements, is identified by a form number in the lower left-hand corner of the first page thereof.

(2) If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state has advised the commissioner that any such policy is not subject to approval or disapproval by such official, the commissioner may by ruling require that such policy meet the standards set forth in this section and sections 10-16-202 and 10-16-203.

(3) (a) Each policy in which the insurer reserves the right to refuse renewal on an individual basis shall provide, in substance, in a provision thereof or in an endorsement thereon or in a rider attached thereto, that, subject to the right to terminate the policy upon nonpayment of premium when due, the right to refuse renewal shall not be exercised before the renewal date occurring on, or after and nearest, each anniversary or, in the case of lapse and reinstatement at the renewal date, occurring on, or after and nearest, each anniversary of the last reinstatement and that any refusal of renewal shall be without prejudice to any claim originating while the policy is in force. This paragraph (a) shall not apply to accident only policies.

(b) In addition, each policy shall provide, in substance, in a provision thereof or in an endorsement thereon or in a rider attached thereto, that an insurer shall not exercise its right to refuse to renew the policy on an individual basis after two years from its date of issue or, in the event the policy has been reinstated, two years from the date of its last reinstatement and before the age or other limitation upon renewal stated in the policy solely because of deterioration in the physical or mental condition or the health of any person covered thereunder.

(c) Nothing in this subsection (3) negates the renewability requirements for health benefit plans specified in section 10-16-105.1.

(4) (a) No policy of sickness and accident insurance issued, renewed, or reinstated shall contain any provision which limits or excludes payments under hospital or medical benefits coverage to or on behalf of the insured because the insured or any covered dependent is eligible for or receiving medical assistance benefits under articles 4, 5, and 6 of title 25.5, C.R.S.

(b) The requirements of paragraph (a) of this subsection (4) shall apply to all such policies issued, renewed, or reinstated on or after August 1, 1984.

(5) (a) If a person is deployed by or called to active duty in the United States military and the person's individual sickness and accident insurance policy lapses during the deployment or activation, the insurer who insured the person shall issue, upon application, the same individual coverage to the person. The application shall contain reasonable evidence of the individual sickness and accident insurance that covered the person prior to the deployment or activation. The insurer shall not:

(I) Restrict benefits or increase premiums for the coverage as a result of the lapse in coverage;

(II) Use any health condition originating or newly treated during the lapse in coverage to rate the policy; or

(III) Limit benefits by an exclusionary rider or by applying a preexisting condition limitation provision to the policy.

(b) Nothing in this subsection (5) shall be construed to limit the ability of an insurer to increase premiums for such policies based on general rate increases that are applicable to all policyholders.

(6) An individual policy of sickness and accident insurance, other than a long-term care policy, disability income policy, or supplemental policy covering a specified disease or other limited benefit, issued, renewed, or reinstated on or after January 1, 2007, shall not contain any provision that limits or excludes payments under hospital or medical benefits coverage to or on behalf of the insured because the insured or a covered dependent sustained an injury while intoxicated or under the influence of a controlled substance, as defined in section 18-18-102 (5), C.R.S.



§ 10-16-202. Required provisions in individual sickness and accident policies

(1) Except as provided in section 10-16-204, each such policy delivered or issued for delivery to any person in this state shall contain the provisions specified in this section in the words in which the same appear in this section; except that the insurer, at its option, may substitute for one or more of such provisions corresponding provisions of different wording approved by the commissioner which are in each instance not less favorable in any respect to the insured or the beneficiary. Such provisions shall be preceded individually by the caption appearing in this section or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

(2) A provision as follows: "Entire contract--changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions."

(3) Provisions as follows: "Time limit on certain defenses: (a) Two years after the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such two-year period. The policy cannot be retroactively terminated except for fraud or intentional misrepresentation. For any termination other than for fraud or intentional misrepresentation, the carrier shall provide notice thirty days in advance of the cancellation of the policy."

"(The foregoing policy provision does not affect any legal requirement for avoidance of a policy or denial of a claim during such initial two-year period, nor limit the application of section 10-16-203 in the event of misstatement with respect to age or occupation or other insurance.)"

(A policy that the insured has the right to continue in force subject to its terms by the timely payment of premium until at least age fifty, or in the case of a policy issued after age forty-four, for at least five years after its date of issue, may contain, in lieu of the foregoing, the following provision, from which the clause in parentheses may be omitted at the insurer's option, under the caption "Incontestable":

"After this policy has been in force for a period of two years during the lifetime of the insured (excluding any period during which the insured is disabled), it becomes incontestable as to the statements contained in the application.")

(b) Except for individual disability income insurance policies, no claim for loss incurred or disability, as defined in the policy, commencing one year after the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or a specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

(c) If this is an individual disability income insurance policy then no claim for loss incurred or disability, as defined in this individual disability income insurance policy, commencing two years after the date of issue of the policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or a specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

(4) (a) Except as required by section 10-16-140, in a policy other than a health benefit plan, a provision as follows: "Grace period: A grace period of ....... (insert a number not less than '7' for weekly premium policies, '10' for monthly premium policies, and '31' for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force."

(b) A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the provision referred to in paragraph (a) of this subsection (4), "Unless not less than thirty days prior to the premium due date the insurer has delivered to the insured or has mailed to the insured's last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."

(5) (a) A provision as follows: "Reinstatement: If any renewal premium is not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy. If the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty days prior to the date of reinstatement."

(b) The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age fifty or, in the case of a policy issued after age forty-four, for at least five years from its date of issue.

(6) (a) Provisions as follows: "Notice of claim: Written notice of claim must be given to the insurer within twenty days after the occurrence or commencement of any loss covered by the policy or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at ....... (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer."

(b) In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may at its option insert the following between the first and second sentences of the provision set forth in paragraph (a) of subsection (6) of this section:

"Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, the insured shall, at least once in every six months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given."

(7) A provision as follows: "Claim forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within fifteen days after the giving of such notice, the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character, and the extent of the loss for which claim is made."

(8) A provision as follows: "Proofs of loss: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within ninety days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, if such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required."

(9) A provision as follows: "Time of payment of claims: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid ....... (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof."

(10) (a) A provision as follows: "Payment of claims: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured."

(b) The following provisions, or either of them, may be included with the provision set forth in paragraph (a) of this subsection (10) at the option of the insurer:

"If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give valid release, the insurer may pay such indemnity, up to an amount not exceeding $ ....... (insert an amount which shall not exceed $1000), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment."

"Subject to any written direction of the insured in the application or otherwise, all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person."

(11) A provision as follows: "Physical examinations and autopsy: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law."

(12) A provision as follows: "Legal actions: No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished."

(13) (a) A provision as follows: "Change of beneficiary: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy."

(b) The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.



§ 10-16-203. Optional provisions in individual sickness and accident insurance policies

(1) Except as provided in section 10-16-204, no individual sickness and accident insurance policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth below unless such provisions are in the words in which the same appear in this section; except that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the commissioner which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this section or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

(2) A provision as follows: "Change of occupation: If the insured is injured or contracts sickness after having changed the insured's occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes the insured's occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation."

(3) A provision as follows: "Misstatement of age: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age."

(4) A provision as follows: "Other insurance in this insurer: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured are in force concurrently herewith, making the aggregate indemnity for ....... (insert type of coverage or coverages) in excess of $ ....... (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to the insured's estate."; or, in lieu thereof:

"Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, the insured's beneficiary, or the estate of the insured, as the case may be, and the insurer will return all premiums paid for all other such policies."

(5) (a) A provision as follows: "Insurance with other insurers: If there is other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the 'like amount' of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage."

(b) If the foregoing policy provision is included in a policy which also contains the policy provisions in subsection (6) of this section, there shall be added to the caption of the foregoing provision the phrase "....... Expense incurred benefits". The insurer may include in this provision, at its option, a definition of "other valid coverage", approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition, such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by a governmental agency or otherwise, shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third-party liability coverage shall be included as "other valid coverage".

(6) (a) A provision as follows: "Insurance with other insurers: If there is other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined."

(b) If the policy provision set forth in paragraph (a) of this subsection (6) is included in a policy which also contains the policy provision in subsection (5) of this section, there shall be added to the caption of the provision set forth in paragraph (a) of this subsection (6) the phrase "....... Other benefits". The insurer may include in this provision, at its option, a definition of "other valid coverage", approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition, such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefits provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by a governmental agency or otherwise, shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision, no third-party liability coverage shall be included as "other valid coverage".

(7) (a) A provision as follows: "Relation of earnings to insurance: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or the insured's average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars, or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time."

(b) The policy provision set forth in paragraph (a) of this subsection (7) may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age fifty or, in the case of a policy issued after age forty-four, for at least five years from its date of issue. The insurer may include in this provision, at its option, a definition of "valid loss of time coverage", approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada or to any other coverage the inclusion of which may be approved by the commissioner or any combination of such coverages. In the absence of such definition, such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, or benefits provided by union welfare plans or by employer or employee benefit organizations.

(8) A provision as follows: "Unpaid premium: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom."

(9) A provision as follows: "Conformity with state statutes: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes."



§ 10-16-204. Inapplicable or inconsistent provisions in individual policies of sickness and accident insurance

If any provision of part 1 of this article or this part 2 is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the commissioner, shall omit from such policy any inapplicable provision or part of a provision and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.



§ 10-16-205. Order of certain policy provisions in individual policies of sickness and accident insurance

The provisions which are the subject of sections 10-16-202 and 10-16-203, or any corresponding provisions which are used in lieu thereof in accordance with such sections, shall be printed in the consecutive order of the provisions in such sections, or, at the option of the insurer, any such provision may appear as a unit in any part of the policy with other provisions to which it may be logically related, but the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered, or issued.



§ 10-16-206. Third-party ownership of individual sickness and accident insurance policies

The word "insured", as used in part 1 of this article and this part 2, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits, and rights provided therein.



§ 10-16-207. Requirements of other jurisdictions

(1) Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of part 1 of this article and this part 2 and which is prescribed or required by the law of the state under which the insurer is organized.

(2) Any policy of a domestic insurer, when issued for delivery in any other state or country, may contain any provision permitted or required by the laws of such other state or country.



§ 10-16-208. Conforming to statute

(1) No policy provision which is not subject to section 10-16-202 or 10-16-203 shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to part 1 of this article and this part 2.

(2) A policy delivered or issued for delivery to any person in this state in violation of part 1 of this article or this part 2 shall be held valid but shall be construed as provided in part 1 of this article and this part 2. When any provision in a policy subject to part 1 of this article and this part 2 is in conflict with any provision of part 1 of this article or this part 2, the rights, duties, and obligations of the insurer, the insured, and the beneficiary shall be governed by the provisions of part 1 of this article and this part 2.



§ 10-16-209. Application for policy

(1) The insured shall not be bound by any statement made in an application for a policy unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof. If any such policy delivered or issued for delivery to any person in this state is reinstated or renewed, and the insured or the beneficiary or assignee of such policy makes written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer, within fifteen days after the receipt of such request at its home office or any branch office of the insurer, shall deliver or mail to the person making such request a copy of such application. If such copy is not so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.

(2) No alteration of any written application for any such policy shall be made by any person other than the applicant without the applicant's written consent; except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

(3) The falsity of any statement in the application for any policy covered by part 1 of this article or this part 2 may not bar the right to recovery thereunder unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer.



§ 10-16-210. Notice - waiver

The acknowledgment by any insurer of the receipt of notice given under any policy covered by part 1 of this article or this part 2, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim under such policy shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.



§ 10-16-211. Age limit

If any such policy contains a provision establishing, as an age limit or otherwise, a date after which coverage provided by the policy will not be effective, and if such date falls within a period for which a premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which the premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective or would have ceased prior to the acceptance of such premium, the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.



§ 10-16-212. Exemption from attachment and execution

So much of any benefits under all policies of sickness and accident insurance as does not exceed two hundred dollars for each month during any period of disability covered by such policy shall not be liable to attachment, trustee process, or other process, or to be seized, taken, appropriated, or applied by any legal or equitable process or by operation of law, either before or after payment of such benefits, to pay any debt or liabilities of the person insured under such policy. This exemption shall not apply where an action is brought to recover for necessaries contracted for during such period and the writ or complaint contains a statement to that effect. When a policy provides for a lump sum payment because of a dismemberment or other loss insured, such payment shall be exempt from execution by the insured's creditors.



§ 10-16-213. Industrial sickness and accident insurance

(1) The term "industrial sickness and accident insurance", as used in this part 2, means sickness and accident insurance under individual policies for which the premium is payable weekly and includes any such policy which covers sickness only or accident only.

(2) Any insurer authorized to write sickness and accident insurance in this state has the power to issue industrial sickness and accident policies.

(3) No policy of industrial sickness and accident insurance may be delivered or issued for delivery in this state unless it has printed on such policy the words "industrial policy".

(4) (a) Each such policy shall be subject to the provisions of this part 2; except that no such policy shall be required to contain any of the policy provisions set forth in section 10-16-202 or 10-16-203 and except that no such policy shall contain any provision relative to notice of proof of loss, or the time for paying benefits, or the time within which suit may be brought upon the policy, which in the opinion of the commissioner is less favorable to the insured than would be permitted by said policy provisions. Such policy may contain a provision that, upon proper written request, a named beneficiary shall be designated in or by endorsement on the policy to receive the proceeds thereof on the death of the insured, and there shall be reserved to the insured the power to change the beneficiary at any time by written notice to the insurer at its home office, accompanied by the policy for endorsement of the change on said policy by the insurer. The insurer shall have the right to refuse to designate a beneficiary if evidence satisfactory to the company of such beneficiary's insurable interest in the life of the insured is not furnished on request.

(b) Any such policy may provide in substance that any payment under said policy may be made to the insured or the insured's estate or to any relative by blood or connection by marriage of the insured, or, to the extent of such portion of any payment under the policy as reasonably appears to the insurer to be due to such person or to any other person equitably entitled thereto by reason of having incurred expense occasioned by the maintenance or illness or burial of the insured. If the policy is in force at the death of the insured, the proceeds from said policy shall be payable to the named beneficiary if living, but, upon the expiration of fifteen days after the death of the insured, unless proof of claim in the manner and form required by the policy, accompanied by the policy for surrender, has theretofore been made by such beneficiary, the insurer may pay to any other person permitted by the policy.



§ 10-16-214. Group sickness and accident insurance

(1) Group sickness and accident insurance is declared to be that form of sickness and accident insurance covering groups of persons, with or without their dependents, and issued upon the following bases:

(a) Under a policy issued to an employer, who shall be deemed the policyholder, insuring at least ten employees of such employer for the benefit of persons other than the employer. The term "employees", as used in part 1 of this article and this part 2, includes the officers, managers, and employees of the employer, the bona fide volunteers if the employer is an emergency service provider, the partners if the employer is a partnership, the officers, managers, and employees of subsidiary or affiliated corporations of a corporation employer, and the individual proprietors, partners, and employees of individuals and firms, the business of which is controlled by the insured employer through stock ownership, contract, or otherwise. The term "employer", as used in part 1 of this article and this part 2, may include an emergency service provider, any municipal or governmental corporation, unit, agency, or department thereof, and the proper officers, as such, of an emergency service provider or an unincorporated municipality or department thereof, as well as private individuals, partnerships, and corporations.

(b) Under a policy issued to an association, including a labor union, which has a constitution and bylaws and which is organized and maintained in good faith for purposes other than that of obtaining insurance, insuring at least twenty-five members of the association for the benefit of persons other than the association or its officers or trustees, as such;

(c) On and after July 1, 1994, under a policy issued to any person or organization to which a policy of group life insurance may be issued or delivered in this state to insure any class of individuals that could be insured under such group life insurance policy; except that, on and after July 1, 1994, a group sickness and accident insurance policy must cover at least two or more individuals at date of issue;

(d) Under a policy issued to any other substantially similar group which, in the discretion of the commissioner, may be subject to the issuance of a group sickness and accident policy or contract.

(e) Repealed.

(2) (a) The provisions of this section shall not apply to transactions in this state involving group sickness and accident insurance policies for policies which were lawfully issued and delivered in another jurisdiction in which the company was authorized to do insurance business and any such policy was issued to a valid multistate association located in the state of issue, if the policy is not designed, administered, or marketed as a plan for employers to provide coverage to one or more employees and is not a bona fide association plan.

(b) Repealed.

(3) (a) Except as required by section 10-16-140 or as provided for in subsection (2) of this section, all policies of group sickness and accident insurance providing coverage to persons residing in the state must contain in substance the following provisions or provisions that, in the opinion of the commissioner, are more favorable to the persons insured or at least as favorable to the persons insured and more favorable to the policyholder:

(I) A provision that the policyholder is entitled to a grace period of thirty-one days for the payment of any premium due except the first, during which grace period the policy shall continue in force, unless the policyholder has given the carrier written notice of discontinuance of the coverage in advance of the date of discontinuance in accordance with the terms of the policy. The policy may provide that the policyholder is liable to the carrier for the payment of a pro rata premium for the time the coverage was in force during the grace period.

(II) A provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue and that no statement made for the purpose of effecting insurance coverage under the policy with respect to a person shall be used to avoid the insurance with respect to which such statement was made or to reduce benefits under such policy after such insurance has been in force for a period of two years during such person's lifetime unless such statement is contained in a written instrument signed by the person making such statement and a copy of that instrument is or has been furnished to the person making the statement or to the beneficiary of any such person;

(III) A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued and that all statements made by the policyholder or by the persons covered shall be deemed representations and not warranties;

(IV) A provision that no agent has authority to change the policy or waive any of its provisions and that no change in the policy shall be valid unless approved by an officer of the insurer and evidenced by an endorsement on the policy or by rider or amendment to the policy signed by the insurer; but any such amendment which reduces or eliminates coverage shall have been either requested in writing or signed by the policyholder;

(V) (A) A provision specifying the additional exclusions or limitations, if any, applicable under the policy with respect to a disease or physical condition of a person, not otherwise excluded from the person's coverage by name or specific description effective on the date of the person's loss, which existed prior to the effective date of the person's coverage under the policy. With respect to a group health coverage plan, such provision shall comply with the provisions of section 10-16-118; except that, with respect to a group disability income insurance policy, such provision shall comply with the provisions of sub-subparagraph (C) of this subparagraph (V).

(B) In no event shall such exclusion or limitation apply to loss incurred or disability commencing after the earlier of the end of a continuous period of six months commencing on or after the effective date of the person's coverage during all of which the person has received no medical advice or treatment in connection with such disease or physical condition and the end of the six-month period commencing on the effective date of the person's coverage, except as provided in sub-subparagraphs (A) and (C) of this subparagraph (V).

(C) A group disability income insurance policy shall not define a preexisting condition more restrictively than an injury, sickness, or pregnancy for which a person incurred charges, received medical treatment, consulted a health professional, or took prescription drugs within the twelve-month period immediately preceding the effective date of coverage. In no event shall a group disability income insurance policy deny, exclude, or limit benefits for a covered individual because of a preexisting condition for a disability commencing more than twelve months following the effective date of such individual's coverage under the group disability income insurance policy.

(VI) A provision specifying the ages, if any, to which the insurance provided is limited, the ages, if any, for which additional restrictions are placed on benefits, and the additional restrictions placed on the benefits at such ages. If the premiums or benefits vary by age, there shall also be a provision specifying an equitable adjustment of premiums or benefits, or both, to be made in the event the age of a covered person has been misstated, such provision to contain a clear statement of the method of adjustment to be used. In no event, however, shall coverage be required for any person during any period when, according to the person's correct age, coverage would otherwise not be provided for the person under the policy.

(VII) A provision that the insurer will issue to the policyholder, for delivery to each person insured, a certificate, which may be in summary form, setting forth the essential features of the insurance coverage, including any applicable conversion or continuation privilege, and to whom the benefits are payable. If family members or dependents are included in the coverage, only one certificate need be issued for each family unit.

(VIII) A provision that written notice of claim must be given to the insurer within twenty days after the occurrence or commencement of any loss covered by the policy. Failure to give notice within such time shall not invalidate nor reduce any claim if it is shown not to have been reasonably possible to give such notice and that notice was given as soon as was reasonably possible.

(IX) A provision that the insurer will furnish, to the person making claim or to the policyholder for delivery to said person, such forms as are usually furnished by it for filing proof of loss. If such forms are not furnished before the expiration of fifteen days after the insurer receives notice of any claim under the policy, the person making the claim shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, character, and extent of the loss for which claim is made.

(X) A provision that, in the case of claim for loss of time for disability, written proof of such loss must be furnished to the insurer within ninety days after the commencement of the period for which the insurer is liable, that subsequent written proofs of the continuance of such disability must be furnished to the insurer at such intervals as the insurer may reasonably require, and that, in the case of a claim for any other loss, written proof of such loss must be furnished to the insurer within ninety days after the date of such loss. Failure to furnish such proof within such time shall not invalidate nor reduce any claim if it was not reasonably possible to furnish such proof within such time if such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity of the claimant, later than one year from the time proof is otherwise required.

(XI) A provision that all benefits payable under the policy, other than benefits for loss of time, will be payable pursuant to section 10-16-106.5 and that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time will be paid not less frequently than monthly during the continuance of the period for which the insurer is liable and that any balance remaining unpaid at the termination of such period will be paid as soon as possible after receipt of such proof;

(XII) A provision that indemnity for loss of life shall be payable to the beneficiary designated by the insured (but, when the policy contains conditions pertaining to family status or provisions pertaining to coverage of family members, the beneficiary may be the family member specified by the policy terms) or, if there is no such designated or specified beneficiary, to such other person as is specified in the policy and that all other indemnities of the policy are payable to the insured; except that the group policy may provide that all or any portion of any benefits on account of hospital, medical, and surgical or other services may be paid, at the insurer's option, directly to the hospital or person rendering such services. The group policy may provide that, if any benefit is payable to the estate of a person or to a person who is a minor or otherwise not competent to give a valid release, the insurer may pay such benefit, up to an amount not exceeding two thousand dollars, to any relative by blood or connection by marriage of such person who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to the provisions of this subparagraph (XII) shall discharge the insurer's obligation with respect to the extent of such payment.

(XIII) A provision that the insurer shall have the right and opportunity to examine the person of the individual for whom claim is made when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy in case of death where it is not prohibited by law;

(XIV) A provision that no action at law or in equity shall be brought to recover on the policy prior to the expiration of the time requirements for payment pursuant to section 10-16-106.5 and after proof of loss has been filed in accordance with the requirements of the policy and that no such action shall be brought at all unless brought within three years from the expiration of the time within which proof of loss is required by the policy.

(b) (I) The provisions of subparagraph (V) of paragraph (a) of this subsection (3) shall not apply to dental insurance.

(II) The provisions of subparagraphs (V) and (XII) of paragraph (a) of this subsection (3) shall not apply to policies issued to a creditor to insure debtors of such creditor.

(III) The standard provisions required for individual health insurance policies shall not apply to group health insurance policies.

(IV) If any provision of this section is, in whole or in part, inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the commissioner, shall omit from such policy any inapplicable provision or part thereof and shall modify any inconsistent provision or part thereof in such manner as to make the provision contained in the policy consistent with the coverage provided by the policy.

(4) A carrier offering a group health benefit plan shall not establish rules for eligibility for any individual to enroll under the plan based on any health status-related factors in relation to the individual or a dependent of the individual.

(5) A carrier writing health benefit coverage for an employee leasing company shall ensure that any health benefit plan marketed or sold to such company that covers employees in Colorado complies with all the provisions of Colorado law that apply to large employer health plans, including consumer and provider protections, mandated benefits, nondiscrimination and fair marketing rules, preexisting limitations, and other required health plan policy provisions. All health coverage plans sponsored by or marketed through an employee leasing company shall be fully insured plans.

(6) A group sickness and accident insurance policy, other than a long-term care policy, disability income policy, or supplemental policy covering a specified disease or other limited benefit, issued, renewed, or reinstated on or after January 1, 2007, shall not contain any provision that limits or excludes payments under hospital or medical benefits coverage to or on behalf of the insured because the insured or any covered dependent sustained an injury while intoxicated or under the influence of a controlled substance, as defined in section 18-18-102 (5), C.R.S.



§ 10-16-215. Blanket sickness and accident insurance

(1) Blanket sickness and accident insurance is declared to be that form of sickness and accident insurance covering special groups of not less than ten persons as enumerated under a policy or contract issued:

(a) To any common carrier, which shall be deemed the policyholder, covering a group defined as all persons who are passengers on the common carrier;

(b) To an employer, who shall be deemed the policyholder, covering all workers or any group of workers, dependents, or guests defined by reference to activities or operations of the policyholder;

(c) To a college, school, or other institution of learning or to the head or principal of the college, school, or other institution of learning, who shall be deemed the policyholder, covering students or teachers;

(d) In the name of any volunteer fire department, first aid, civil defense, or other similar volunteer group, which shall be deemed the policyholder, covering all of the members of such department or group defined by reference to activities or operations of the policyholder;

(e) To a sports team or camp or to a sponsor of a sports team or camp, which team, camp, or sponsor shall be deemed the policyholder, covering members, campers, employees, officials, supervisors, or volunteers;

(f) To any religious, charitable, recreational, educational, or civic organization, or branch of any religious, charitable, recreational, educational, or civic organization, which organization shall be deemed the policyholder, covering all members or participants defined by reference to activities or operations of the policyholder;

(g) To a restaurant, hotel, motel, resort, or innkeeper, which shall be deemed the policyholder, covering a group defined as all persons who are patrons or guests of the policyholder;

(h) To any other substantially similar group which, in the discretion of the commissioner, may be subject to the issuance of a blanket sickness and accident policy or contract.

(2) An individual application shall not be required from a person covered under a blanket sickness or accident policy or contract, nor shall it be necessary for the insurer to furnish each person a certificate.

(3) All benefits under any blanket sickness and accident policy shall be payable to the person insured or any such person's agent, or to the designated beneficiary of any such person, or to the estate of any such person; except that, if the person insured is a minor, such benefits may be made payable to the parent, guardian, or other person actually supporting such person.

(4) Nothing in this section relieves an employer from any requirement to obtain coverage under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S. No policy issued under this section may qualify as or substitute for a health benefit plan under federal law. Nothing in this section affects the legal liability of policyholders for the death of or injury to any member of the group. No policy issued under this section may qualify as or substitute for general liability insurance.



§ 10-16-216. Examinations

(1) The commissioner may, at any reasonable time, make or cause to be made an examination of every admitted health insurer transacting any insurance to which the provisions of part 1 of this article and this part 2 are applicable to ascertain whether each insurer and every rate used by it for every such class of insurance complies with the requirements and standards of this title applicable thereto. Such examination need not be a part of a periodic general examination participated in by representatives of more than one state.

(2) The officers, managers, agents, and employees of any such insurer may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation, together with all data, statistics, and information of every kind and character collected or considered by such insurer in the conduct of the operations to which such examination relates.

(3) The commissioner may conduct such examination on the basis of concern for an insurer's solvency or the complaint of a person claiming to be aggrieved or to ascertain compliance by insurers with the requirements of part 1 of this article and this part 2.

(4) Filed reports on examinations conducted pursuant to this section shall be available for public inspection at the division of insurance.



§ 10-16-216.5. Hearing procedure and judicial review - violations - penalty

(1) Any person aggrieved by any rate charged, underwriting rule, policy form, certificate, contract of insurance, or rider followed or adopted by a health insurer may request the insurer to review the manner in which the rate, underwriting rule, policy form, certificate, contract of insurance, or rider has been applied with respect to insurance afforded to any such person. Such request may be made by an authorized representative of any such person and shall be written. If the request is not granted within thirty days after it is made, the request may be treated as rejected. Any person aggrieved by the action of an insurer in refusing the review requested may file a written complaint and request for hearing with the commissioner, specifying the grounds relied upon. If the commissioner finds that probable cause for the complaint does not exist or that the complaint is not made in good faith, the commissioner shall deny the hearing; however, if the commissioner finds that the complaint charges a violation of any provision of this article and that the complainant would be aggrieved if the violation is proven, the commissioner shall proceed as provided in subsection (2) of this section.

(2) If after examination or inspection of an insurer, or upon the basis of other information, or upon sufficient complaint as provided in subsection (1) of this section, the commissioner has good cause to believe that such insurer, or any rate, underwriting rule, policy form, certificate, contract of insurance, or rider made or used by any such insurer does not comply with the applicable requirements and standards, the commissioner shall, unless the commissioner has good cause to believe such noncompliance is willful, give notice in writing to such insurer, stating therein in what manner and to what extent such noncompliance is alleged to exist and specifying therein a reasonable time, not less than ten days thereafter, in which such noncompliance shall be corrected.

(3) (a) If the commissioner has good cause to believe that noncompliance with the applicable requirements and standards as specified in subsection (2) of this section is willful or if, within the period prescribed by the commissioner in the notice required by subsection (2) of this section, the insurer does not make such changes as may be necessary to correct the noncompliance specified by the commissioner or establish to the satisfaction of the commissioner that such specified noncompliance does not exist, the commissioner may hold a public hearing in connection therewith. Within a reasonable period of time, not less than ten days before the date of such hearing, the commissioner shall mail a written notice of the hearing to such insurer. The notice given under this subsection (3) shall state in what manner and to what extent noncompliance is alleged to exist and the matter to be considered at such hearing. The hearing shall not include subjects not specified in the notice. The hearing shall be conducted in accordance with section 24-4-105, C.R.S., and the commissioner shall have all the powers set forth in said section.

(b) Any insurer aggrieved by an order or decision of the commissioner made without a hearing may, within thirty days after notice of the order or decision, make written application to the commissioner for a hearing thereon. The commissioner shall hold a hearing as provided in the applicable provisions of article 4 of title 24, C.R.S. Within fourteen days after such hearing, the commissioner shall affirm, reverse, or modify the commissioner's previous action, specifying the reasons therefor.

(4) If, after a hearing pursuant to subsection (3) of this section, the commissioner finds:

(a) That any rate violates the provisions of this title applicable to it, the commissioner may issue an order to the insurer which has been the subject of the hearing, specifying in what respects such violation exists and stating when, within a reasonable period of time, the further use of such rate by such insurer in contracts of insurance made thereafter shall be prohibited. In such order the commissioner shall require the excess premium plus eight percent interest to be refunded to the policyholder. The amount of the refund, plus interest, shall be computed from the effective date of the rate used on the policyholder contract to the date of the order by the commissioner pursuant to this section. Interest shall be computed as simple interest per annum.

(b) That an insurer is in violation of the provisions of this title applicable to it, other than the provisions dealing with rates, the commissioner may issue an order to such insurer which has been the subject of the hearing, specifying in what respect such violation exists and requiring compliance within a specified time thereafter;

(c) That any policy form, certificate, contract of insurance, or rider contains any provision or style of presentation which is deceptive or misleading or renders its use hazardous to the public or the policyholders or otherwise does not comply with the requirements of law, the commissioner may issue an order to such insurer which has been the subject of the hearing, prohibiting the further use of such form in this state;

(d) That the violation of any of the provisions of this title applicable to it by any insurer which is the subject of a hearing is willful, the commissioner may suspend or revoke, in whole or in part, the certificate of authority of such insurer with respect to the class of insurance which has been the subject matter of the hearing.

(5) In addition to any other remedies or penalties provided by law:

(a) The commissioner may suspend or revoke, in whole or in part, the certificate of authority of any insurer which fails to comply with an order of the commissioner within the time limit contained in any such order. The commissioner shall not suspend or revoke the certificate of authority for failure to comply with an order until the time prescribed for an appeal therefrom has expired or, if an appeal has been taken, until such order has been affirmed. The commissioner may determine when a suspension or revocation of any certificate of authority shall become effective. An order of suspension shall remain in effect for the period fixed by the commissioner unless the commissioner modifies or rescinds such suspension or until the order upon which such suspension is based is modified, rescinded, or reversed. No certificate of authority shall be suspended or revoked except upon a written order of the commissioner, stating findings made after a hearing held upon not less than ten days' written notice to such person or organization specifying the alleged violations.

(b) If a failure to comply with an order of the commissioner within the time limit specified in any such order is willful, the insurer shall be liable to the state in an amount not exceeding five thousand dollars for any such failure. The commissioner shall collect the amount so payable and may bring a civil action in the name of the people of the state of Colorado to enforce such collection. Such penalty may be in addition to the remedy provided in paragraph (a) of this subsection (5). All moneys collected by the commissioner under this paragraph (b) shall be transmitted to the state treasurer who shall credit the same to the general fund of the state.

(6) Any finding, determination, rule, ruling, or order made by the commissioner pursuant to this section shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-16-217. Application of part 1 of this article and part 2

(1) Nothing in part 1 of this article or this part 2 shall apply to or affect any policy of workers' compensation insurance or any policy of liability insurance with or without supplementary expense coverage in said policy; or life insurance, endowment, or annuity contracts, or contracts supplemental to said policy which contain only such provisions relating to sickness and accident insurance as provide additional benefits in case of death by accident, and as operate to safeguard such contracts against lapse, or to give a special surrender value or special benefit or annuity in the event that the insured or annuitant becomes totally and permanently disabled, as defined by the contract or supplemental contract.

(2) With the exception of section 10-16-201 (3), the provisions of sections 10-16-201 to 10-16-205 shall not apply to those forms of sickness and accident policies enumerated in sections 10-16-214 and 10-16-215; except that no such policy shall contain any provision relative to notice or proof of loss, or the time for paying benefits, or the time within which suit may be brought upon the policy, which in the opinion of the commissioner is less favorable to the insured than would be permitted by the policy provisions set forth in section 10-16-202 or 10-16-203.



§ 10-16-218. Judicial review

Any final action of the commissioner pursuant to part 1 of this article and this part 2 shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-16-219. Benefits for care in tax-supported institutions - behavioral health disorders - mental health disorders - intellectual and developmental disabilities

(1) On and after July 1, 1977, an individual or group policy of sickness, health, or accident insurance or small group sickness and accident insurance delivered or issued for delivery to any person in this state that provides coverage for behavioral or mental health disorders or intellectual and developmental disabilities must not exclude or be construed to diminish benefits for the payment of the direct costs, related directly to the treatment of such behavioral or mental health disorders or intellectual and developmental disabilities, provided by a state institution, including community clinics and centers providing services for persons with behavioral or mental health disorders or intellectual and developmental disabilities if the charges for treatment of such behavioral or mental health disorders or intellectual and developmental disabilities are customarily charged to nonindigent patients by the state institution.

(2) Any policy issued on or after July 1, 1977, on a form approved prior to said date, containing any provisions in conflict with the provisions of this section shall be in effect only if there is attached to such policy at the time of issue a rider or endorsement amending such policy to conform to the provisions of this section.



§ 10-16-220. Minimum standards for sickness and accident plans

The commissioner may promulgate regulations prescribing minimum standards applicable to the valuation of sickness and accident plans or products, and in conformance with standards as adopted by the national association of insurance commissioners.



§ 10-16-222. Termination of policies

A carrier shall not retroactively terminate a policy issued pursuant to this part 2 except for fraud or intentional misrepresentation. For any termination other than for fraud or intentional misrepresentation, the carrier shall provide notice thirty days in advance of the cancellation of the policy.






Part 3 - Nonprofit Hospital, Medical-Surgical, and Health Service Corporations

§ 10-16-301. Legislative declaration

(1) It is the policy of the general assembly, and the intent and purpose of this article, to promote the availability of hospital care, medical-surgical care, and other health services on a voluntary nonprofit prepaid basis, and to thereby promote the health and welfare of the people of the state of Colorado.

(2) It is further the policy of the general assembly to conform the laws of the state of Colorado to section 1012 of the federal "Tax Reform Act of 1986", as amended, to ensure uniform federal and Colorado income taxation treatment of nonprofit hospitals, medical-surgical, and health service corporations. The general assembly recognizes that health care coverage may be offered to the citizens of this state by various entities with distinct organizational and functional forms. The placement of this part 3 in this article should in no way be construed so as to alter the distinct organizational and functional character of nonprofit hospital, medical-surgical, and health service corporations or to alter the legal distinctions between such corporations and other health care coverage entities.



§ 10-16-302. Incorporation and organization - exemptions

(1) Any nonprofit corporation organized under the laws of the state of Colorado for the purpose of establishing, maintaining, and operating a nonprofit plan, whereby prepaid hospital care, medical-surgical care, and other health services are made available to persons who become subscribers to such plan under a contract with the corporation, or for the purpose of providing long-term care insurance to persons pursuant to a contract with the corporation shall be subject to and governed by the provisions of part 1 of this article and this part 3 and, except as provided in this article and elsewhere in this title, shall not be subject to the laws of this state relating to insurance or insurance companies. The provisions of section 10-3-128; articles 1 and 2 of this title; and parts 4, 5, 7, 8, 11, and 12 of article 3 of this title, to the extent applicable, shall govern corporations organized pursuant to the provisions of this part 3.

(2) The provisions of this part 3 shall not apply to any employer's health plan or services established and maintained solely for its employees and their immediate families, nor to any labor organization's health plan or services established and maintained solely for its members and their immediate families, which plans or services are self-insured, nor to any such health plan or services established, maintained, and insured jointly by any employer and any labor organization.



§ 10-16-303. Filing of articles of incorporation

(1) Whenever any number of persons associate to form a corporation for any of the purposes named in section 10-16-302, they shall submit articles of incorporation which shall be issued in triplicate to the commissioner and the attorney general for examination. After being approved by such officers, the articles shall be filed and recorded in the office of the secretary of state who shall issue a certificate of incorporation. A copy of such articles, certified by the secretary of state, shall be filed with the commissioner.

(2) When not less than the amount required by section 10-16-310 is deposited with the commissioner, as provided for in this part 3, the commissioner shall cause an examination to be made either by the commissioner or some disinterested person, especially appointed by the commissioner for the purpose, who shall certify that the provisions of part 1 of this article and this part 3 have been complied with by said corporation, as far as applicable thereto. Such certificate shall be filed in the office of the commissioner, who shall thereupon deliver to such corporation a certified copy thereof, which, together with a copy of the articles of incorporation, shall be filed in the office of the clerk and recorder of the county wherein the principal office of the company is to be located, before the authority to commence business is granted.

(3) Whenever any such corporation thereafter desires to amend its articles of incorporation, it shall file its certificate of amendment with the commissioner before filing the same with the secretary of state, and if the commissioner, with the advice of the attorney general, finds the same to have been legally adopted and to be in due legal form and not in conflict with the provisions of law governing such corporations, then, and not otherwise, such certificate of amendment shall be filed with the secretary of state.

(4) Any corporation organized under the laws of this state relating to corporations not for profit prior to July 1, 1967, for the purposes named in section 10-16-302, shall within one year after July 1, 1967, comply with all of the provisions of this section and shall thereupon become subject to and be governed by said provisions.



§ 10-16-304. Contents of articles

(1) In addition to the contents required or permitted by the general corporation laws of this state relating to corporations not for profit, the articles of incorporation of any corporation shall comply with the following:

(a) The name of the corporation shall not include the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty, or surety business. The corporate name of any corporation formed under this article shall not be the same as and shall be distinguishable on the records of the secretary of state from the name of any other corporation authorized to do business in this state; and

(b) The statement of purposes shall be in conformity with the provisions of part 1 of this article and this part 3.

(2) Any such corporation organized prior to July 1, 1967, whose existing articles of incorporation shall not be in substantial conformity with part 1 of this article and this part 3 shall forthwith cause to be adopted and filed, as required in part 1 of this article and in this part 3 such amendments thereto as shall be necessary to effect substantial compliance with part 1 of this article and this part 3.



§ 10-16-305. Directors

(1) The property and lawful business of every such corporation subject to the provisions of part 1 of this article and this part 3 shall be held and managed by a board of trustees or directors with such powers and authority as shall be necessary or incidental to the complete execution of the purposes of each such corporation as limited by its articles or the bylaws. No such board shall be composed of less than ten nor more than twenty-four members. Every such corporation with annual gross subscription income exceeding one million dollars shall have a majority of its board consisting of persons who are not:

(a) Members of the medical or nursing profession; or

(b) Employed by a hospital or clinic or employed by a corporation subject to part 1 of this article and to this part 3; or

(c) Otherwise directly or indirectly connected with hospitals or licensed health care institutions or purveyors of health services in this state.

(2) It is the duty of all members of a board of trustees or directors to represent the interests of the subscribers or members of health service plans of such corporation.

(3) Any such corporation subject to the provisions of part 1 of this article and this part 3 shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its board of trustees or directors and committees having authority of the board of trustees, and shall keep at its registered office or principal office in this state a record of the names and addresses of its subscribers or members of the health service plans of such corporation. All books and records, excluding privileged medical records and personal records of subscribers or members, of such corporation may be inspected by any subscriber, or his agent or attorney at the registered or principal office of the corporation, for any proper purpose at any reasonable time.



§ 10-16-306. Contracts - benefits for long-term care insurance

Corporations subject to the provisions of part 1 of this article and this part 3 may enter into contracts for the rendering of long-term care insurance, as defined in section 10-19-103 (5), on behalf of any of their subscribers. Such contracts shall comply with article 19 of this title.



§ 10-16-307. Authority to do business

No corporation subject to the provisions of part 1 of this article and this part 3 shall transact any business in this state unless it first procures from the commissioner a certificate of authority stating that the requirements of the laws of this state have been complied with and authorizing it to do business. The certificate of authority shall expire on June 30 each year and shall be renewed annually if the corporation has continued to comply with the provisions of part 1 of this article and this part 3.



§ 10-16-308. Automatic extension of certificate

When the annual statement of a corporation subject to the provisions of part 1 of this article and this part 3 has been filed and all fees due from the corporation have been tendered, the corporation's certificate of authority to do business in this state shall automatically be extended until such time as the commissioner refuses to relicense such corporation, and when the fee involved in the renewal of an enrollment representative's license has been tendered by the corporation, or the individual representative, the license shall automatically be extended until such time as the commissioner refuses to renew such license.



§ 10-16-309. Requirements for certificate of authority

(1) The commissioner shall not issue or renew a certificate of authority to any corporation operating or proposing to operate a nonprofit hospital, medical-surgical, and other health services plan, unless:

(a) The subscription or membership certificates which the corporation offers to its subscribers or members, together with a schedule of the dues and fees to be paid by subscribers or members, have been filed with the commissioner in accordance with the provisions of section 10-16-107;

(b) The schedule of the dues and fees to be paid by subscribers or members is such as will enable such corporation to meet the expenses of the hospital, medical-surgical, and other health services which are made available to its subscribers or members without impairing the guarantee fund required by section 10-16-310.



§ 10-16-310. Surplus - guarantee fund deposit - regulations

(1) No corporation subject to the provisions of part 1 of this article and this part 3 shall be permitted to do any business in this state unless, in addition to the other requirements of law, it has and maintains surplus in an amount not less than five percent of the corporation's subscription income collected in the preceding year, not exceeding two million dollars, plus two and one-half percent of such income exceeding two million dollars but not exceeding ten million dollars, plus one percent of such income exceeding ten million dollars; but, in no event shall such surplus be less than one hundred thousand dollars. All corporations subject to the provisions of part 1 of this article and this part 3 shall place on deposit with the commissioner a guarantee fund of cash or approved securities in an amount determined by such formula, but not less than one hundred thousand dollars nor more than one million five hundred thousand dollars. Any amount of said surplus required by this subsection (1) and subsection (3) of this section in excess of one million five hundred thousand dollars shall be maintained by the corporation at all times, but shall not be required to be placed on deposit with the commissioner.

(2) The cash or securities representing the guarantee fund required by this section shall be deposited with the commissioner under joint control in the same manner as prescribed in sections 10-3-206, 10-3-210, and 10-3-211.

(3) The regulations authorized in this subsection (3) are to be promulgated to avoid situations where the transactions of a corporation subject to the provisions of part 1 of this article and this part 3 would create undue financial risks to its subscribers or the people of this state. The commissioner may by regulation establish standards consistent with the risk-based capital models applicable to hospital, medical, and dental service or indemnity corporations developed or adopted by the national association of insurance commissioners which require any such corporation to maintain a greater minimum level of surplus than the specified dollar minimums established by subsection (1) of this section. Such minimum level of surplus shall reflect the type, volume, and nature of the business being transacted. Such regulations may additionally require the submission of an opinion by a qualified actuary which states whether or not the surplus level of the entity is sufficient.



§ 10-16-311. Group benefits for depositors of banks - benefits for subscribers in public institutions

(1) Nonprofit hospitals and health service corporations may contract with any bank located and doing business in any community in this state, the population of which does not exceed ten thousand inhabitants, as shown by the last preceding federal census, to provide group hospital and medical benefits for the depositors of such bank if the premiums are paid by the bank as holder of the master contract from authorized deductions from individual member depositors' accounts in such bank in accordance with applicable laws governing such deductions.

(2) (a) No certificate issued, renewed, or reinstated by a corporation subject to the provisions of part 1 of this article and this part 3 shall contain any provision which limits or excludes payments under hospital or medical benefits coverage to or on behalf of the subscriber because the subscriber or any covered dependent is eligible for or receiving medical assistance benefits under articles 4, 5, and 6 of title 25.5, C.R.S.

(b) The requirements of paragraph (a) of this subsection (2) shall apply to all such certificates issued, renewed, or reinstated on or after August 1, 1984.



§ 10-16-312. Contracts with other organizations

Any corporation subject to the provisions of part 1 of this article and this part 3 may contract with any agency, instrumentality, or political subdivision of the United States of America, or of the state of Colorado for the making available of hospital, medical-surgical, and other health care services, and in aid or furtherance of such contract may accept, receive, and administer in trust, funds directly or indirectly made available by such agency, instrumentality, or political subdivision. Any such corporation may also subcontract with any organization which has contracted with any agency, instrumentality, or political subdivision of the United States of America or of the state of Colorado for the furnishing of hospital, medical-surgical, or other health services by which subcontract such corporation undertakes to furnish the services specified by the basic contract. Any corporation subject to the provisions of part 1 of this article and this part 3 may also enter into agreements or contracts with other similar organizations or corporations licensed to do business in this state or any other state for the transfer of subscribers or members, for the reciprocal or joint provision of benefits to the subscribers or members of such corporation and such organizations, or such other joint undertakings as the corporation's board of directors or trustees may approve.



§ 10-16-314. Payment for examinations of corporations

A corporation periodically examined by the commissioner shall pay to the commissioner the cost of such examination, as determined by the commissioner.



§ 10-16-315. Revocation of certificate - appeal

(1) The commissioner shall not make public the result of any examination or investigation of any corporation found to be insolvent or with its capital impaired prior to suspending or revoking the authority of such company to do business in this state. If the commissioner determines, after examination, hearing, or other evidence, that such corporation is in an unsound condition, or has failed to comply with the law, or with the provisions of its charter, or that its condition is, or its methods are, such as to render its operations hazardous to the public, or to its subscribers, or that its actual assets, exclusive of its capital, are less than its liabilities, or if its officers or agents refuse to submit to examination, or to perform any legal obligation relative thereto, or refuse on behalf of the corporation to pay the examination charges, the commissioner shall suspend or revoke all certificates of authority granted to said corporation, and to its officers or agents, and shall cause notice thereof to be published in one or more daily newspapers published in the city and county of Denver, which shall have a general state circulation, and no solicitation of new business shall thereafter be done by it or its agents in this state while such default or disability continues, nor until its authority to do business is restored. Before suspending or revoking the certificate of authority of any such corporation, unless it is insolvent or its capital impaired, the commissioner shall grant fifteen days in which to show cause why such action should not be taken.

(2) A corporation whose certificate of authority has been suspended or revoked by the commissioner, may appeal any such action to the court of appeals pursuant to section 24-4-106 (11), C.R.S.

(3) The court has the power to make an order suspending or staying the order of the commissioner suspending or revoking the license of a corporation pending the appeal; but the corporation appealing shall give a bond, with sureties satisfactory to the court, in such amount as the court determines to be just and proper, conditioned to pay to the state and to any persons whomsoever any loss that may be sustained by reason of the stay or suspension of such order of said commissioner, and that during the period allowed for taking such appeal, the publication of notice of the revocation or suspension of license of such corporation as provided by this section shall not be made. If the order of the commissioner has been stayed or suspended by the order of said court, such publication shall not be made until after the discharge of such stay or until the affirmation of such order of revocation or suspension.

(4) (Deleted by amendment, L. 92, p. 1598, § 122, effective July 1, 1992.)

(5) (a) In the event of such a finding of insolvency, the commissioner shall have and exercise all of the powers and authority set forth in part 5 of article 3 of this title.

(b) (Deleted by amendment, L. 92, p. 1598, § 122, effective July 1, 1992.)



§ 10-16-316. Complaints

Any individual subscriber of a corporation subject to the provisions of part 1 of this article and this part 3 who is aggrieved by any act or omission of such corporation or its officers, directors, agents, or representatives, may file a statement in writing of such grievance in the office of the commissioner and the commissioner may make such investigation of such grievance as the commissioner deems appropriate. No such investigation by the commissioner shall act as a bar to any suit in a court of competent jurisdiction instituted by any such member or subscriber, or any defense thereto by the corporation involved.



§ 10-16-317. Exemption of direct payment methods

Nothing contained in part 1 of this article or this part 3 shall be construed to affect or apply to hospitals, or other licensed health care institutions, nor to any individuals, partnerships, associations, or corporations which are the direct purveyors of health services; nor shall anything contained in part 1 of this article or this part 3 be construed to in any way limit the rights of such hospitals, or other licensed health care institutions or purveyors of health services, to establish methods of payment directly with the purchasers of their services; except such methods of payment by all corporations subject to part 1 of this article and this part 3 shall be on a prospective reimbursement basis as required by section 10-16-318; but the commissioner may require from any such institution or purveyor of services such information as will enable the commissioner to determine whether any such arrangements for payment for services are subject to the provisions of part 1 of this article and this part 3.



§ 10-16-317.5. Assignment of benefits

(1) An individual or group nonprofit hospital or medical service contract issued pursuant to the provisions of this article shall not prohibit a subscriber under the contract from assigning, in writing, benefits payable under the contract to a licensed hospital or other licensed health care provider for services provided to the subscriber which are covered under the contract.

(2) When a licensed hospital or other licensed health care provider receives an assignment from a subscriber it is the responsibility of the provider to bill the contract issuer, including a copy of the assignment, and to mail a copy of such bill to the subscriber or certificate holder, stating on such copy that it is for informational purposes only and that the payor has been billed for covered benefits. The issuer of such nonprofit hospital or medical service contract shall honor such assignment and make payment of covered benefits directly to such licensed hospital or other licensed health care provider. In the event the issuer fails to honor such assignment by making payment to the subscriber and the subscriber, upon receipt of such payment, fails to timely pay an amount equivalent to such payment to the licensed hospital or other licensed health care provider, then the issuer shall be liable for such covered benefits payment directly to the licensed hospital or other licensed health care provider. It shall be the responsibility of the licensed hospital or other licensed health care provider to notify the issuer if timely payment has not been received. In such case, the issuer shall make payment of covered benefits pursuant to section 10-3-1110 (2) within thirty days after receipt of such notification.

(3) (a) Nothing in this section shall be construed to limit any nonprofit hospital, medical-surgical, and health care service corporation from determining the scope of its benefits or services or any other terms of its subscriber contracts, nor from negotiating contracts with licensed providers on reimbursement rates or any other lawful provisions.

(b) Notwithstanding the provisions of subsection (2) of this section, a licensed provider shall not be entitled to payment greater than the lesser of its charges or any level of reimbursement previously negotiated with any nonprofit hospital, medical-surgical, and health care service corporation, if applicable; nor shall such payor have any obligation under this section except for covered benefits.

(4) Nothing in this section shall be construed to prevent any nonprofit hospital, medical-surgical, and health care service corporation from limiting covered benefits to services provided by providers who have contracted with such corporation or from providing different levels of benefits depending on whether the provider has or has not contracted with such corporation.



§ 10-16-318. Prospective reimbursement

(1) No corporation subject to the provisions of part 1 of this article and this part 3 which provides a service contract as distinguished from a fixed dollar benefit contract shall provide reimbursement for the rendering of hospital care, medical-surgical care, or other health services on behalf of any of its members or subscribers with hospitals except by contract which provides for reimbursement on a prospective reimbursement basis. As used in this part 3, "prospective reimbursement" means a method of reimbursement whereby the purveyor of health services is reimbursed by each corporation subject to part 1 of this article and this part 3 for such services according to a schedule of rates, determined and agreed upon prior to the rendering of the services by both the purveyor of health services and each corporation subject to the provisions of part 1 of this article and this part 3. Such rates are to remain in force during the term of the contract or for one calendar year if a contract has a longer term, except as adjusted as provided in this section.

(2) (a) The bases for the prospective reimbursement rates shall be:

(I) Determined mutually by the corporation and the hospital using established accounting principles and regulations utilized in the health care industry for the determination of reimbursement to purveyors. Historic expenses may be one of the bases for reimbursement but not the sole basis.

(II) Supported by current and predicted costs derived through an appropriate budget and accounting system of the hospital, which budget and accounting system shall be available for discussion in detail with the corporation.

(b) The hospitals' operating requirements and the services offered, geographical characteristics, and the changes in price level indices may be included in the bases for prospective reimbursement.

(c) All such contracts shall be, if deemed necessary and only after the parties have exhausted all other efforts, subject to arbitration by the commissioner under the rules and regulations established by such commissioner.

(3) In order to provide incentives for the efficient and economical utilization of purveyor resources, the reimbursement rate agreed upon by the purveyor and the corporation subject to part 1 of this article and this part 3 shall be neither retroactively increased to reflect unforeseen patient costs nor retroactively decreased as a result of efficient purveyor operation. However, gains accruing to the purveyor as a result of a modification of those patient services, of operating requirements, or of changes in price level indices which were included in the bases for the setting of the prospective rate will be subject to downward adjustment.

(4) Provision shall be made between corporations subject to part 1 of this article and this part 3 and the purveyor of health care services for a mechanism to determine adjustments of prospectively determined rates. Such adjustments will occur when major events that have a fiscal impact occur which were unpredictable or were uncontrollable by the purveyor of health care services and which would require a rate change to meet the financial requirements of the purveyor of health care services.

(5) Corporations subject to part 1 of this article and this part 3 shall not pay more for purveyor's services than will be charged to commercial insurers.

(6) Each corporation subject to the provisions of part 1 of this article and this part 3 shall provide the commissioner with a copy of each contract entered into under this section, within thirty days after such contract is entered into, and such other information as the commissioner deems necessary by rule.



§ 10-16-319. Effective date

Sections 10-16-317 and 10-16-318 shall take effect January 1, 1974, and shall be implemented with the beginning of each hospital's fiscal year.



§ 10-16-320. Investment of funds

The investable funds of a corporation subject to the provisions of part 1 of this article and this part 3 may only be invested in those types of investments which are permitted by law for the investment of the assets of life insurance companies and in such other types of investments as the commissioner may permit; notwithstanding any condition, restriction, or exclusion set forth in sections 10-3-218 and 10-3-220, any asset used for a home office building or for rental to others held on May 13, 1981, by a company subject to the provisions of this article shall remain an admitted asset under part 2 of article 3 of this title so long as such company's home office is located in such asset. The provisions of section 10-3-233 shall not apply to such corporation.



§ 10-16-321. Medicare supplement benefit standards

The provisions of article 18 of this title shall apply to corporations organized pursuant to the provisions of this part 3. On and after July 1, 1983, no corporation subject to the provisions of part 1 of this article and this part 3 shall deliver or issue for delivery in this state any subscription certificate or membership certificate intended as a medicare supplement policy, as defined in section 10-18-101, or any endorsement, rider, or application which becomes a part thereof, until a copy of the form and of the premium rates or dues pertaining thereto have been filed with the commissioner, nor shall any such certificate endorsement, rider, or application be used until the expiration of thirty days after the filing thereof, unless the commissioner sooner gives written approval thereto and of the premium rates or dues pertaining thereto. Within thirty days of such filing the commissioner shall notify the corporation which has filed any such form in writing if the documents do not comply with the requirements of law or if the rates do not meet the loss ratio standards set forth in section 10-18-105, and shall specify the reasons for such opinion. In all other cases, the commissioner shall give approval. Final orders and decisions of the commissioner relating to medicare supplement policies and rates filed under this section are subject to judicial review as provided in section 24-4-106, C.R.S. All medicare supplement policies, subscription certificates, and benefit forms and the premium rates or dues pertaining thereto which were approved by the commissioner prior to July 1, 1983, shall remain approved under the provisions of this article.



§ 10-16-322. Filing of health policies

Nonprofit hospital and health service corporations shall be subject to the requirements regarding the filing of health policies pursuant to section 10-16-107.2.



§ 10-16-324. Conversion of corporation to a stock insurance company

(1) It is the intent of the general assembly by the enactment of this section to create a procedure for nonprofit hospital, medical-surgical, and health service corporations subject to the provisions of part 1 of this article and this part 3 to elect to convert to a stock insurance company subject to article 3 of this title. The general assembly in so doing recognizes the substantial and recent changes in market and health care conditions that are affecting such corporations and further recognizes the need for equal regulatory treatment and competitive equality for health care insurers. The general assembly further finds that a procedure for conversion to a stock insurance company will be in the best interests of policyholders by providing greater financial stability for such company's policyholders and a greater opportunity to remain a financially independent Colorado company.

(2) Any nonprofit hospital, medical-surgical, and health service corporation, referred to in this section as "corporation", subject to the provisions of part 1 of this article and this part 3 may convert, without reincorporation, to a stock insurance company subject to article 3 of this title under a plan that complies with this section and has been approved by the commissioner pursuant to this section.

(3) In order to convert to a stock insurance company, the corporation shall file with the commissioner a plan for such conversion and apply for an amended certificate of authority pursuant to part 1 of article 3 of this title. The plan shall be available to the public for inspection both at the office of the commissioner and at the office of the proponent of the plan.

(4) The plan shall set forth with specificity the terms and conditions of the proposed conversion and shall do all of the following:

(a) Certify that the plan has been adopted by a majority vote of the board of directors of the corporation;

(b) Establish that the plan and the proposed conversion will not be prejudicial to the subscribers of the corporation or the citizens of the state of Colorado;

(c) Provide a comparative premium rate analysis of the corporation's major plans and product offerings, comparing actual premium rates for the three-year period prior to the filing of the plan and projected premium rates for the three-year period following any proposed conversion. Any such rate analysis shall address the projected impact, if any, of the proposed conversion upon the cost to subscribers as well as the projected impact, if any, of the proposed conversion upon the corporation's underwriting profit, investment income, and loss and claim reserves, including the effect, if any, of adverse market or risk selection upon such reserves.

(d) Provide for the protection of all existing contractual rights of the corporation's subscribers or contract holders for medical and hospital service or claims for reimbursement thereof;

(e) (I) Specify a reasonable treatment for the benefit of the citizens of the state of Colorado of the value of the corporation on all of the following terms that must be approved by the commissioner:

(A) Such treatment shall be deemed to be reasonable if consideration, determined by the commissioner to be equal to the fair market value of the corporation, is conveyed or issued to one or more qualifying entities;

(B) The commissioner shall determine the fair market value of the corporation at the time of conversion, determined as if it had voting stock outstanding and one hundred percent of its stock were freely transferable and available for purchase without restrictions. Consideration shall be given to market value, investment or earnings value, net asset value, and a control premium, if any. If a qualifying entity or entities receive, at the time of conversion, one hundred percent of the shares of the then-outstanding stock of the corporation, the qualifying entity or entities shall be regarded as having acquired the fair market value of the corporation, unless the commissioner finds that such outstanding stock does not represent the fair market value of the corporation.

(C) Nothing contained in sub-subparagraphs (A) and (B) of this subparagraph (I) shall require the auction, sale, or marketing of the corporation or require the commissioner to fix a dollar valuation of the corporation at the time of conversion;

(D) During the first three years after conversion, to avoid dilution of the value of the qualifying entity's ownership of stock, the corporation or its affiliates may not issue stock greater in seniority, including voting rights, or dividends, than the stock, if any, initially transferred to the qualifying entity. The commissioner may waive the requirements of this sub-subparagraph (D) regarding voting rights, if the commissioner determines that the corporation has transferred to the qualifying entity or entities a benefit equivalent to such voting rights.

(E) Each qualifying entity, its directors, officers, and staff shall be and remain independent of the converted stock insurance company and its affiliates and no person who is an officer, director, or staff member of the corporation at the time the plan is submitted or at the time of conversion or thereafter shall be qualified to be an officer, director, or staff member of the qualifying entity. Nothing in this sub-subparagraph (E) shall prohibit a single member of the board of each qualifying entity, selected by such qualifying entity, from serving on the board of the corporation or the board of a holding company that owns the corporation. No director, officer, agent, or employee of the corporation shall benefit directly or indirectly from the conversion of the corporation.

(F) The charitable mission and grant-making functions of each qualifying entity must be dedicated to promoting or serving the health care needs of the citizens of Colorado; except that in no event shall any qualifying entity use the consideration, or any proceeds or gains thereon, transferred to it by the corporation to compete directly as a licensed carrier with the corporation or any of its affiliates;

(G) The commissioner may permit all or a portion of the consideration conveyed to any qualifying entity to consist of stock of the corporation or a holding company which owns the corporation. Stock transferred to a qualifying entity may be restricted as set out in the plan approved by the commissioner.

(H) Repealed.

(I) At the time of the conversion, the corporation or a holding company that owns the corporation may issue additional voting shares of stock through an initial public offering or private placement, which stock shall not be included in the consideration transferred to a qualifying entity.

(II) (A) For purposes of this paragraph (e), a "qualifying entity" means an independent tax-exempt charitable or social welfare organization, operating under sections 501(c)(3) or 501(c)(4) of title 26 of the United States Code, the federal "Internal Revenue Code of 1986", as amended.

(B) Whether the qualifying entity is organized under said sections 501 (c)(3) or 501 (c)(4) of the federal "Internal Revenue Code of 1986", as amended, the articles of incorporation of the qualifying entity shall contain at least the following provisions: The qualifying entity shall be organized and operated exclusively for charitable, educational, or scientific purposes consistent with sub-subparagraph (F) of subparagraph (I) of this paragraph (e); the qualifying entity shall engage in lobbying or political activities only to the extent permitted an organization exempt under section 501 (c)(3) of the internal revenue code; the qualifying entity shall not engage in campaign activity or the making of political contributions; no part of the net earnings of the qualified entity may inure to the benefit of any individual; the qualifying entity may not engage in any self dealing for the benefit of its directors, officers, or employees; the qualifying entity shall report to the public at least annually information equivalent to that required of organizations qualified under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended. Nothing in this sub-subparagraph (B), however, shall require that a qualified entity divest itself of stock of the corporation.

(C) A "qualifying entity" shall be newly established for purposes of the conversion authorized in this section, unless otherwise approved by the commissioner.

(f) Specify the proposed amendments to the corporation's articles of incorporation, bylaws, and other documents of organization to effectuate the conversion;

(g) Specify the proposed form of notice of the proposed conversion to be published as set forth in subsection (6) of this section; and

(h) Provide such other information as determined by the commissioner to be reasonably necessary and relevant to the evaluation of the plan.

(5) The commissioner may retain, upon notice to the corporation, any qualified expert, such as attorneys, accountants, actuaries, and financial analysts, not otherwise a part of the commissioner's staff, to assist in reviewing the proposed plan, with such reasonable expenses incurred during the review to be borne by the corporation.

(6) Within thirty days after filing the plan of conversion and application for an amended certificate of authority, the corporation shall:

(a) Publish notice, in a form and in newspapers to be approved by the commissioner, of the proposed plan of conversion once a week for three consecutive weeks in at least one daily newspaper of general circulation in the counties in which the corporation does business;

(b) Cause notice, in a form and manner to be approved by the commissioner, of the proposed plan of conversion to be delivered by regular mail to all current subscribers; and

(c) Submit to the commissioner proof of publication of the notice required by paragraph (a) of this subsection (6) and properly executed amendments to the corporation's articles of incorporation, bylaws, and other organizational documents to effectuate the conversion authorized by this section.

(7) The commissioner shall hold a hearing pursuant to article 4 of title 24, C.R.S., before making a final decision to approve or disapprove the plan of conversion within sixty days after completion of publication of notice of the hearing thereon. The commissioner shall issue an order approving or disapproving the plan or approving an amended plan within sixty days after completion of the hearing.

(8) Upon mutual agreement of the corporation and the commissioner, the commissioner may enter an order extending any time limits within this section.

(9) The commissioner shall approve the plan of conversion if the commissioner finds that:

(a) The plan meets the requirements of subsection (4) of this section;

(b) The plan is fair and reasonable and not contrary to law or to the interests of subscribers, contract holders, or the public; and

(c) Upon conversion, the corporation will meet the standards and conditions applicable to stock insurance companies, including minimum surplus required of such companies.

(10) The conversion shall become effective as specified in the plan of conversion and when the revised articles of incorporation have been adopted.

(11) The corporate existence of the corporation shall not terminate upon conversion as provided for in this section, but the converted stock company shall be deemed to be a continuation of the corporation and to have been organized on the date the corporation was originally organized. Conversion under this section will not cause a dissolution of the corporation.

(12) Except as specifically provided for in this section, upon completion of its conversion to a stock insurance company as provided in this section, the corporation shall no longer be subject to this article and shall be subject to and comply with all laws and regulations applicable to a stock insurance company as provided in article 3 of this title, including all other requirements of a stock insurer as contained in this title.

(13) In the year of conversion, the corporation shall be obligated to pay the subscriber fee provided in section 10-16-110 (1)(c) for the portion of the year before the effective date of the conversion and premium taxes as a stock insurer pursuant to section 10-3-209 for premiums collected or contracted for the portion of the year from and including the effective date of the conversion.

(14) The converted stock insurance company shall be a member insurer under the "Life and Health Insurance Protection Association Act" as provided by article 20 of this title. All subscribers of the corporation existing on the date of conversion will be afforded coverage and protection in accordance with the terms and conditions of the said act. The converted stock insurance company will be subject to assessments as provided in article 20 of this title, and its share of any class B assessment made under section 10-20-109 (3)(b) shall be calculated, as applicable, based upon any Colorado premium or subscriber fees received by it during the calendar years immediately preceding its conversion to a stock insurance company; except that nothing in this subsection (14) shall require the converted stock insurance company to be assessed for insolvencies relating to member insurers who became insolvent insurers prior to the effective date of the conversion.

(15) Any final action by the commissioner pursuant to subsection (7) of this section shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S., at the initiation of the corporation seeking conversion to a newly created stock insurance company, or any person that was a party to the agency proceeding and was adversely affected or aggrieved by the final agency decision. The remedies set forth in this subsection (15) are exclusive remedies for any person aggrieved by a final action of the commissioner under this section.



§ 10-16-325. Termination of health policies

A corporation shall not retroactively terminate a policy issued pursuant to this part 3 except for fraud or intentional misrepresentation. For any termination other than for fraud or intentional misrepresentation, the corporation shall provide notice thirty days in advance of the cancellation of the policy.






Part 4 - Health Maintenance Organizations

§ 10-16-401. Establishment of health maintenance organizations

(1) The general assembly recognizes that health care coverage may be offered to the citizens of this state by various entities with distinct organizational and functional forms. The placement of this part 4 in this article should in no way be construed so as to alter the distinct organizational and functional character of health maintenance organizations or to alter the legal distinctions between such organizations and other health care coverage entities.

(2) Notwithstanding any law of this state to the contrary, any person may apply to the commissioner for and obtain a certificate of authority to establish and operate a health maintenance organization in compliance with part 1 of this article and this part 4; however, the general assembly declares that nothing in part 1 of this article or this part 4 shall be construed to ensure the success of any health maintenance organization and the state accepts no responsibility for the financial obligations of such organizations. No person shall establish or operate a health maintenance organization in this state, nor sell or offer to sell, or solicit offers to purchase or receive advance or periodic consideration in conjunction with a health maintenance organization without obtaining a certificate of authority under this part 4. A foreign corporation may qualify under this part 4 subject to its registration to do business in this state as a foreign corporation.

(3) Every health maintenance organization as of July 6, 1973, shall submit an application for a certificate of authority under subsection (4) of this section within one hundred eighty days of the said date. Each such applicant may continue to operate until the commissioner acts upon the application. In the event that an application is denied under section 10-16-402, the applicant shall henceforth be treated as a health maintenance organization whose certificate of authority has been revoked.

(4) Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the commissioner, and shall set forth or be accompanied by the following:

(a) A copy of the basic organizational document, if any, of the applicant such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents and all amendments thereto, in triplicate, for examination by the commissioner and attorney general. Where required, said articles shall be filed and recorded in the office of the secretary of state who shall issue a certificate of incorporation. A copy of such articles shall be filed with the commissioner.

(b) A copy of the bylaws, rules and regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(c) A list of the names, addresses, and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, including all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers in the case of a corporation, and the partners or members in the case of a partnership or association;

(d) A copy of any contract made or to be made between any providers or persons listed in paragraph (c) of this subsection (4) and the applicant;

(e) A statement generally describing the health maintenance organization, its health care plan or plans, facilities, and personnel;

(f) A copy of the form of evidence of coverage to be issued to the enrollees;

(g) A copy of the form of the group contract, if any, which is to be issued to employers, unions, trustees, or other organizations;

(h) Financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent regular certified financial statement shall be deemed to satisfy this requirement unless the commissioner directs that additional or more recent financial information is required for the proper administration of part 1 of this article and this part 4.

(i) A description of the proposed method of marketing the plan, a financial plan which includes a three-year projection of the initial operating results anticipated, and a statement as to the sources of working capital as well as any other sources of funding;

(j) A power of attorney duly executed by such applicant, if not domiciled in this state, appointing the commissioner and the commissioner's successors in office, and duly authorized deputies, as the true and lawful attorney of such applicant in and for this state upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this state may be served;

(k) A statement reasonably describing the geographic area or areas to be served;

(l) A description of the complaint procedures to be utilized as required under section 10-16-409;

(m) A description of the procedures and programs to be implemented to meet the quality of health care requirements in section 10-16-402 (1)(b);

(n) A description of the mechanism by which enrollees will be afforded an opportunity to participate in matters of policy and operation under section 10-16-404 (2);

(o) Such other information as the commissioner may require to make the determinations required in section 10-16-402;

(p) An access plan for each separate network of the health maintenance organization as specified in section 10-16-704 (9). To the extent that the information in the access plan contains the required information specified in paragraphs (e), (f), (k), (l), (m), and (n) of this subsection (4), the health maintenance organization shall be deemed to be in compliance with said paragraphs.

(5) A health maintenance organization shall, unless otherwise provided for in part 1 of this article or this part 4, file a notice describing any modification of the operation set out in the information required by subsection (4) of this section. Such notice shall be filed with the commissioner prior to the modification. If the commissioner does not disapprove within thirty days of filing, such modification shall be deemed approved.



§ 10-16-402. Issuance of certificate of authority - denial

(1) (a) Repealed.

(b) The commissioner shall determine whether the applicant for a certificate of authority, with respect to health care services to be furnished:

(I) Has demonstrated the willingness and potential ability to assure that such health care services will be provided in a manner to assure both availability and accessibility of adequate personnel and facilities and in a manner enhancing availability, accessibility, and continuity of service;

(II) Has arrangements, established in accordance with regulations promulgated by the commissioner, for an ongoing quality of health care assurance program concerning health care processes and outcomes; and

(III) Has a procedure, established in accordance with regulations of the commissioner, to develop, compile, evaluate, and report statistics relating to the cost of its operations, the pattern of utilization of its services, the availability and accessibility of its services, and such other matters as may be reasonably required by the commissioner.

(c) Repealed.

(2) The commissioner shall issue a certificate of authority upon payment of the application fee prescribed in section 10-16-110 (2) if the commissioner is satisfied that the following conditions are met:

(a) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and possess good reputations;

(b) The commissioner determines in accordance with subsection (1) of this section that the health maintenance organization's proposed plan of operation meets the requirements of subsection (1)(b) of this section;

(c) (I) The health maintenance organization will effectively provide or arrange for the provision of basic health care services, through insurance or otherwise, except to the extent of reasonable requirements for copayments, deductibles, and payments for out-of-network services received pursuant to section 10-16-704 (2).

(II) Nothing in this paragraph (c) shall prohibit a carrier from offering to a small employer additional options of a health benefit plan that:

(A) Provides for different benefits for insureds and dependents of insureds covered by the same policy; and

(B) Encourages appropriate health care condition management based on clinical guidelines by providing case management benefits to covered persons.

(d) The health maintenance organization is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the commissioner may consider:

(I) The financial soundness of the health care plan's arrangements for health care services and the schedule of charges used in connection therewith;

(II) The adequacy of working capital;

(III) Any agreement with an insurer, a nonprofit hospital, medical-surgical, and health service corporation, a government, or any other organization for insuring the payment of the cost of health care services or the provision for automatic applicability of an alternative coverage in the event of discontinuance of the plan;

(IV) Any agreement with providers for the provision of health care services;

(V) Any surety bond or deposit of cash or securities submitted in accordance with section 10-16-412 as a guarantee that the obligations will be duly performed.

(e) The enrollees will be afforded an opportunity to participate in matters of policy and operation pursuant to section 10-16-404;

(f) Nothing in the proposed method of operation, as shown by the information submitted pursuant to section 10-16-401 or by independent investigation, is contrary to the public interest;

(g) Any deficiencies certified by the commissioner have been corrected.

(3) A certificate of authority shall be denied only after compliance with the requirements of section 10-16-419.

(4) A certificate of authority shall expire on the last day of June in each year and shall be renewed annually if the company has continued to comply with the laws of this state.



§ 10-16-403. Powers of health maintenance organizations

(1) The powers of a health maintenance organization include, but are not limited to, the following:

(a) The purchase, lease, construction, renovation, operation, and maintenance of hospitals, medical facilities, nursing care and intermediate care facilities, and other institutions of like nature, their ancillary equipment, and such property as may reasonably be required for its administrative offices or for such other purposes as may be necessary to accomplish the business of the organization;

(b) The making of loans to a medical group under contract with it in furtherance of its program or the making of loans to a corporation or corporations under its control for the purpose of acquiring or constructing medical facilities, hospitals, nursing care and intermediate care facilities, and other institutions of a like nature providing health care services to enrollees;

(c) The furnishing of health care services through providers which are under contract with or employed by the health maintenance organization;

(d) The contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment, and administration;

(e) The contracting with an insurance company licensed in this state, or with a nonprofit hospital, medical-surgical, and health service corporation authorized to do business in this state, for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization;

(f) The offering, in addition to basic health care services, of:

(I) Additional health care services;

(II) Indemnity benefits not exceeding twenty percent of net medical and hospital expenses incurred on an annual basis;

(III) Indemnity benefits, in addition to benefits provided directly or indirectly through contracts with providers, by the health maintenance organization, through insurers or nonprofit hospital, medical-surgical, and health service corporations;

(g) The offering of contracts for the rendering of long-term care insurance, as defined in section 10-19-103 (5), on behalf of any of its enrollees. Such contracts shall comply with article 19 of this title.

(h) Repealed.

(2) (a) A health maintenance organization shall file notice, with adequate supporting information, with the commissioner prior to the exercise of any power granted in the introductory portion or paragraph (a) of subsection (1) of this section. The commissioner shall disapprove such exercise of power, if in the commissioner's opinion it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations. If the commissioner does not disapprove within thirty days of the filing, it shall be deemed approved.

(b) The commissioner may promulgate rules and regulations exempting from the filing requirement of paragraph (a) of this subsection (2) those activities having a de minimis effect.



§ 10-16-404. Governing body

(1) The governing body of any health maintenance organization may include providers, other individuals, or both.

(2) Such governing body shall establish a mechanism to afford the enrollees an opportunity to participate in matters of policy and operation through the establishment of advisory panels, by the use of advisory referenda on major policy decisions, or through the use of other mechanisms.



§ 10-16-405. Fiduciary responsibilities

Any director, officer, or partner of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of such organization shall be responsible for such funds in a fiduciary relationship to the enrollees.



§ 10-16-406. Evidence of coverage - rules

(1) Every enrollee residing in this state is entitled to evidence of coverage under a health care plan. If the enrollee obtains coverage under a health care plan through an insurance policy or a contract issued by a nonprofit hospital, medical-surgical, and health service corporation, whether by option or otherwise, the insurer or the nonprofit hospital, medical-surgical, and health service corporation shall issue the evidence of coverage. Otherwise, the health maintenance organization shall issue the evidence of coverage.

(2) (a) The commissioner may establish, by rule, the required elements of an evidence of coverage, which must:

(I) Not contain any provisions or statements that are unjust, unfair, inequitable, misleading, or deceptive; encourage misrepresentation; or are untrue, misleading, or deceptive as defined in section 10-16-413 (1); and

(II) Contain a clear and complete statement, if a contract, or a reasonably complete summary, if a certificate, of:

(A) The health care services and the insurance or other benefits, if any, to which the enrollee is entitled under the health care plan, including the ability to obtain a second opinion for proposed treatment by the health care provider, if the health benefit plan provides such coverage;

(B) Any limitations on the services, kind of services, benefits, or kind of benefits to be provided, including any deductible or copayment feature;

(C) Where and in what manner information is available as to how services may be obtained;

(D) The total amount of payment for health care services and the indemnity or service benefits, if any, that the enrollee is obligated to pay with respect to individual contracts, or an indication whether the plan is contributory or noncontributory with respect to group certificates;

(E) A clear and understandable description of the health maintenance organization's method for resolving enrollee complaints.

(b) The carrier may evidence a subsequent change in coverage in a separate document issued to the enrollee.

(c) A copy of the form of the evidence of coverage to be used in this state, and any amendment to the form, is subject to the filing and approval requirements of section 10-16-107.2.



§ 10-16-407. Information to enrollees

(1) Every health maintenance organization shall annually provide to its enrollees:

(a) The most recent annual statement of financial condition including a balance sheet and summary of receipts and disbursements;

(b) A description of the organizational structure and operation of the health care plan and a summary of any material changes since the issuance of the last report;

(c) A description of services and information as to where and how to secure them; and

(d) A clear and understandable description of the health maintenance organization's method for resolving enrollee complaints.

(2) Every health maintenance organization shall clearly state in its brochures, contracts, policy manuals, and printed materials distributed to enrollees that such enrollees shall have the option of calling the local prehospital emergency medical service system by dialing the emergency telephone access number 9-1-1 or its local equivalent whenever an enrollee is confronted with a life or limb threatening emergency. For the purposes of this section, a "life or limb threatening emergency" means any event that a prudent lay person would believe threatens his or her life or limb in such a manner that a need for immediate medical care is created to prevent death or serious impairment of health. No enrollee shall in any way be discouraged from using the local prehospital emergency medical service system, the 9-1-1 telephone number, or the local equivalent, or be denied coverage for medical and transportation expenses incurred as a result of such use in a life or limb threatening emergency.

(3) (a) A health maintenance organization that offers basic health care services to enrollees through a limited health benefit plan pursuant to section 10-16-403 (1)(h) shall clearly state in its brochures, contracts, policy manuals, and printed materials distributed to enrollees the following information:

(I) That a limited health benefit plan may impose a limit on the total maximum benefit amount available to the enrollee on an annual basis and on the total maximum benefit amounts available for particular health care services provided during a given year;

(II) The specific amount of the annual total maximum benefit amount and the annual total maximum amount for particular health care services covered by the limited health benefit plan; and

(III) That once the enrollee receives the total maximum amount of benefits under the limited health benefit plan in any given year, or receives the total maximum amount of benefits for a particular health care service in a given year, the enrollee is responsible for paying out-of-pocket for the costs of any health care services provided to the enrollee during that year that exceed the total annual maximum benefit amount or the total maximum benefit amount for a particular health care service, as applicable.

(b) The health maintenance organization shall ensure that the information required by this subsection (3) is prominently displayed, in bold-faced font in at least fourteen-point type, on any materials provided to enrollees.

(c) (I) Each enrollee who participates in a limited health benefit plan shall sign the following statement of understanding indicating his or her understanding of the limitations of the plan:

STATEMENT OF UNDERSTANDING

I, --------------, understand that I am enrolling in a limited health benefit plan that contains a total maximum annual amount of benefits available to me and my covered dependents each plan year for basic health care services. The total maximum annual benefit amount is ----.

I understand that once I receive the total maximum amount of benefits under the limited health benefit plan in a plan year, I am fully responsible for paying out-of-pocket for the costs or charges for any health care services I or my covered dependents receive during the remaining portion of the plan year.

I understand that I may exhaust my total annual maximum benefit amount while I am or a covered dependent is undergoing treatment for an illness or injury and that I will be responsible for paying the costs of treatment provided after I have exhausted my benefits under the limited health benefit plan.

I understand that if I exhaust my total annual maximum benefit amount in a plan year, I or my covered dependent may or may not be eligible for the state Medicaid program, the Colorado Indigent Care Program, or other public programs, and that it is solely my choice and responsibility to investigate my options and eligibility for participation in any public program.

______________________ ______________________ --- Signature of Enrollee Date (II) The health maintenance organization shall retain the original, signed statement of understanding, shall provide a copy to the enrollee, and shall make the statement available to the commissioner upon request.



§ 10-16-408. Open enrollment

(1) After a health maintenance organization has been in operation twenty-four months, it shall have an annual open enrollment period of at least one month during which it accepts enrollees up to the limits of its capacity, as determined by the health maintenance organization, in the order in which they apply for enrollment. A health maintenance organization may apply to the commissioner for authorization to impose such underwriting restrictions upon enrollment as are necessary to preserve its financial stability, to prevent excessive adverse selection by prospective enrollees, or to avoid unreasonably high or unmarketable charges for enrollee coverage for health care services. The commissioner shall approve or deny such application within thirty days of the receipt thereof from the health maintenance organization.

(2) Health maintenance organizations providing or arranging for services exclusively on a group contract basis may limit the open enrollment provided for in subsection (1) of this section to all members of the group or groups covered by such contracts.

(3) Except as provided in subsection (2) of this section, the enrollment policies of health maintenance organizations may not be such as to prevent or hinder the enrollment by, or in any other manner discriminate against, persons eligible for medical benefits under Titles XVIII and XIX of the federal "Social Security Act" as authorized under Public Law 89-97; such policies shall be grounds for suspension or revocation of the organization's certificate of authority issued pursuant to this article.



§ 10-16-409. Complaint system

(1) (a) Every health maintenance organization shall establish and maintain a complaint system that has been approved by the commissioner to provide reasonable procedures for the resolution of written complaints initiated by enrollees concerning health care services.

(b) Each health maintenance organization shall maintain written records relating to its complaint system in a form prescribed by the commissioner, for examination by the commissioner, which form must include:

(I) A description of the procedures of such complaint system;

(II) The total number of complaints handled through such complaint system and a compilation of causes underlying the complaints filed;

(III) The number, amount, and disposition of malpractice claims settled during the year by the health maintenance organization and any of the providers used by it which involve services covered by the health maintenance organization.

(2) The health maintenance organization shall maintain records of written complaints filed with it concerning other than health care services and shall submit to the commissioner a summary report at such times and in such format as the commissioner may require. Such complaints involving other persons shall be referred to such persons with a copy to the commissioner.

(3) The commissioner may examine the complaint system required by subsection (1) of this section, subject to the limitations concerning medical records of individuals set forth in section 10-16-416 (3).



§ 10-16-410. Investments

With the exception of investments made in accordance with section 10-16-403 (1)(a) and (2), the investable funds of a health maintenance organization shall be invested only in securities or other investments permitted by the laws of this state for the investment of assets constituting the legal reserves of life insurance companies or such other securities or investments as the commissioner may permit.



§ 10-16-411. Protection against insolvency

(1) (a) Before issuing any certificate of authority, the commissioner shall require that the health maintenance organization have an initial minimum surplus of one million five hundred thousand dollars. "Surplus" means total assets less all liabilities with the exception of long-term loans from the secretary of the United States department of health and human services or other loan or obligation with terms and conditions acceptable to the commissioner. Such loan or obligation shall be considered equity until such time as the funding source shall declare that repayment shall commence. Upon such declaration, the amount necessary to fund the repayments, including accrued interest thereon, for the ensuing twelve months will be included as a direct liability and so classified in the determination of minimum surplus as provided by this subsection (1).

(a.5) The minimum surplus required by paragraph (a) of this subsection (1) may be reduced by up to five hundred thousand dollars if the health maintenance organization has available to it an administrative infrastructure that the commissioner considers appropriate to reduce, control, or eliminate start-up costs associated with the administration of the health maintenance organization. Such infrastructure includes office space and equipment, computer systems, software, management services contract, and personnel recruitment fees.

(b) Every health maintenance organization shall maintain a minimum surplus at least equal to one million dollars.

(c) and (d) (Deleted by amendment, L. 99, p. 80, § 2, effective July 1, 1999.)

(1.5) (a) Notwithstanding any provision of subsection (2) or (4) of this section to the contrary, a health maintenance organization whose sole business is providing health care services to recipients under the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S., the children's basic health plan, article 8 of title 25.5, C.R.S., or medicare under Title XVIII of the federal "Social Security Act", as amended, shall maintain a minimum surplus of not less than four million dollars and shall maintain a claims liability within its financial statement equal to the greater of:

(I) One month of federal and state reimbursements received by the health maintenance organization for services provided to health care recipients; or

(II) The health maintenance organization's total outstanding claims liabilities.

(b) A health maintenance organization subject to this subsection (1.5) annually shall submit an opinion by a qualified actuary that attests that the health maintenance organization's surplus level and outstanding claims liability meet the requirements of this subsection (1.5).

(2) The commissioner may, by rule, establish standards consistent with the risk-based capital models applicable to managed care organizations developed or adopted by the national association of insurance commissioners that require any such corporation to maintain a greater minimum level of surplus than the specified dollar minimums established by subsection (1) of this section. Such minimum level of surplus shall reflect the type, volume, and nature of the business being transacted. Such rules may additionally require the submission of an opinion by a qualified actuary that states whether or not the surplus level of the entity is sufficient.

(3) If a health maintenance organization fails to comply with the surplus requirements of this section, the commissioner is authorized to take appropriate action to assure that the continued operation of the health maintenance organization will not be detrimental to its enrollees.

(4) (a) If the initial application of this section would cause a reduction in the total capital and surplus of a health maintenance organization of ten percent or more or would cause the capital and surplus of a health maintenance organization to fall to or below the company action level as defined by the commissioner by rule, such health maintenance organization may, within thirty days after the effective date of such rule, file with the commissioner a request to phase in the requirements of this section over a period not to exceed three years or another time period as approved by the commissioner.

(b) Any request made pursuant to paragraph (a) of this subsection (4) shall include a complete analysis, in a form prescribed by the commissioner, of the impact upon the health maintenance organization making the request, that is expected to result from application of this section and, if a phase-in is requested, a description of the health maintenance organization's plan for the phase-in period. The commissioner shall not deny a request for a phase-in except upon notice and an opportunity for a hearing as provided in section 24-4-105, C.R.S.

(c) Any request for a hearing made pursuant to paragraph (b) of this subsection (4) shall include a description of the basis upon which relief is sought. Upon receipt of such a request, the commissioner shall, with regard to the health maintenance organization making the request, postpone the effective date of the section pending the conclusion of the hearing and the taking of final agency action thereon. The hearing shall commence within sixty days after the commissioner receives the request and shall be conducted in accordance with section 24-4-105, C.R.S.



§ 10-16-412. Statutory deposit

(1) Unless otherwise provided in subsections (2) and (3) of this section, each health maintenance organization shall furnish cash or securities acceptable to the commissioner to be held by the commissioner under joint control in the same manner as prescribed in sections 10-3-206, 10-3-210, and 10-3-211. The primary purpose of this deposit shall be to protect the interests of the enrollees and to assure continuation of health care services to enrollees of a health maintenance organization and to cover reasonable administration costs attributed to rehabilitation, liquidation, or conservation under section 10-16-418.

(2) (a) Every health maintenance organization shall have an initial deposit of three hundred thousand dollars.

(b) (Deleted by amendment, L. 99, p. 83, § 3, effective July 1, 1999.)

(3) Health maintenance organizations shall establish and maintain the following minimum deposits:

(a) The following schedule, based upon enrollment levels achieved on December 31 of the preceding year:

(I) to (III) (Deleted by amendment, L. 99, p. 83, § 3, effective July 1, 1999.)

(IV) $300,000: Enrollment of not less than 60,000;

(V) $350,000: Enrollment of 60,000 but less than 100,000;

(VI) $400,000: Enrollment of 100,000 or more.

(b) The statutory deposit shall at all times equal or exceed twenty-five percent of the health maintenance organization's uncovered expenditures for the previous calendar year. At such time as the deposit is less than twenty-five percent of the health maintenance organization's uncovered expenditures for the previous calendar year, additional deposits will be required to maintain this level. The maximum deposit required, however, shall not exceed one million dollars.

(4) (a) If the initial application of this section would create undue financial risks to the enrollees of a health maintenance organization, such health maintenance organization may, within thirty days after July 1, 1999, file with the commissioner a request to phase in the requirements of this section over a period not to exceed three years or another time period as approved by the commissioner.

(b) Any request made pursuant to paragraph (a) of this subsection (4) shall include a complete analysis, in a form prescribed by the commissioner, of the impact upon the health maintenance organization making the request, that is expected to result from application of this section and, if a phase-in is requested, a description of the health maintenance organization's plan for the phase-in period. The commissioner shall not deny a request for a phase-in except upon notice and an opportunity for a hearing as provided in section 24-4-105, C.R.S.

(c) Any request for a hearing made pursuant to paragraph (b) of this subsection (4) shall include a description of the basis upon which relief is sought. Upon receipt of such a request, the commissioner shall, with regard to the health maintenance organization making the request, postpone the effective date of the section pending the conclusion of the hearing and the taking of final agency action thereon. The hearing shall commence within sixty days after the commissioner receives the request and shall be conducted in accordance with section 24-4-105, C.R.S.



§ 10-16-413. Prohibited practices

(1) No health maintenance organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purposes of part 1 of this article and this part 4:

(a) A statement or item of information is deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment in, a health care plan.

(b) A statement or item of information is deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which such statement is made or such item of information is communicated, such statement or item of information may be reasonably understood by a reasonable person not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage of possible significance to an enrollee of, or person considering enrollment in, a health care plan, if such benefit or advantage or absence of limitation, exclusion, or disadvantage does not in fact exist.

(c) An evidence of coverage is deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as language, shall be such as to cause a reasonable person, not possessing special knowledge regarding health care plans and evidences of coverage therefor, to expect benefits, services, charges, or other advantages which the evidence of coverage does not provide or which the health care plan issuing such evidence of coverage does not regularly make available for enrollees covered under such evidence of coverage.

(2) Part 11 of article 3 of this title shall apply to health maintenance organizations, health care plans, and evidences of coverage except to the extent that the commissioner determines that the nature of health maintenance organizations, health care plans, and evidences of coverage render such article clearly inapplicable.

(3) An enrollee may not be cancelled or nonrenewed on the basis of the status of such enrollee's health.

(4) No health maintenance organization, unless licensed as an insurer, may use in its name, contracts, or literature any of the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty, or surety business and shall be distinguishable on the records of the secretary of state from the name or description of any insurance or surety corporation doing business in this state.



§ 10-16-413.5. Return to home - legislative declaration

(1) The general assembly hereby finds that:

(a) As individuals "age-in-place" in their own homes or other settings, they frequently contract with continuing care retirement communities or assisted living, nursing, or Alzheimer facilities to receive the services they need in order to maximize their independence;

(b) Elderly individuals and individuals with disabilities select particular facilities because of proximity to family and friends, religious affiliation, reputation in the community, or the security offered in a particular setting;

(c) Some health care service plan contracts require that an enrollee be placed in a skilled nursing facility participating in the plan;

(d) Requiring an elderly individual or an individual with a disability to move into an unfamiliar environment can be traumatic and have an adverse effect on the person's psychological, social, and physical well-being;

(e) Elderly individuals and individuals with disabilities who require hospitalization need to be able to "return to home" without interference from health care coverage providers, if the facility is able to provide the needed services and is willing to accept payment on the same terms as a network provider.

(2) As used in this section, unless the context otherwise requires:

(a) "Continuing care" means furnishing, pursuant to an agreement, shelter, food, and either nursing care or personal services whether such nursing care or personal services are provided in a facility or another setting designated by the agreement for continuing care, nursing care, or personal care services, to an individual not related by consanguinity or affinity to the provider furnishing care upon payment of an entrance or rental fee.

(b) "Enrollee" means an individual who is eligible for health care benefits under a contract with a carrier.

(3) On and after January 1, 2000, no carrier, including a carrier that offers a medicare supplement policy pursuant to article 18 of this title, shall deny payment for continuing care provided to an enrollee even if the provider is not under contract with the carrier if all of the following apply:

(a) The service is a covered benefit under the terms of the contract covering the enrollee;

(b) The enrollee:

(I) Prior to being hospitalized, resided where the continuing care services are to be provided;

(II) Had a contractual or other right to return to such location; and

(III) Returned to such location regardless of whether he or she returned to a different part of a facility in which he or she resided prior to hospitalization;

(c) The level of care that the enrollee needs may be provided at the location where the continuing care services are to be provided and the location is licensed by the state of Colorado as a skilled nursing facility and certified as participating in medicare; and

(d) With respect to an enrollee returning to the location where the continuing care services are to be provided pursuant to this section, the provider of continuing care services agrees to abide by the same terms and conditions that apply to participating providers under contract with the carrier, including but not limited to:

(I) Utilization review, quality assurance, peer review, and access to health care services; and

(II) Management and administrative procedures including data and financial reporting procedures that may be required by the carrier.

(4) The carrier shall pay the provider of continuing care services for covered benefits at the same rate for the same level and intensity of services as providers under contract with the carrier.

(5) The enrollee shall have a cause of action against the carrier for a violation of this section. The action may be commenced by the enrollee or on behalf of the enrollee by an adult relative, friend, or guardian of the enrollee who has an interest in or the responsibility for the enrollee's welfare.



§ 10-16-414. Regulation of agents

The commissioner may, after notice and hearing, promulgate such reasonable rules and regulations as are necessary to provide for the licensing of agents. An agent means a person directly or indirectly associated with a health care plan who engages in solicitation or enrollment.



§ 10-16-415. Powers of insurers and nonprofit hospital, medical-surgical, and health service corporations

(1) An insurance company licensed in this state, or a nonprofit hospital, medical-surgical, and health service corporation authorized to do business in this state, may either directly or through a subsidiary or affiliate, organize and operate a health maintenance organization under the provisions of part 1 of this article and this part 4. Notwithstanding any other law which may be inconsistent, any two or more such insurance companies, nonprofit hospital, medical-surgical, and health service corporations, or subsidiaries or affiliates thereof, may jointly organize and operate a health maintenance organization. An insurance company shall not be considered in violation of the laws regulating insurance by the providing of health care by a health maintenance organization owned or operated by an insurer or a subsidiary thereof.

(2) Notwithstanding any other provision of law, an insurer or a nonprofit hospital, medical-surgical, and health service corporation may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations. The enrollees of a health maintenance organization constitute a permissible group under such laws. Among other things, under such contracts, the insurer or nonprofit hospital, medical-surgical, and health service corporation may make benefit payments to health maintenance organizations for health care services rendered by providers pursuant to contracts with health maintenance organizations.



§ 10-16-416. Examination

(1) The commissioner may make an examination of the affairs of any health maintenance organization and providers with whom such organization has contracts, agreements, or other arrangements pursuant to its health care plan as often as the commissioner deems it necessary for the protection of the interests of the people of this state but not less frequently than once every five years.

(2) Repealed.

(3) Every health maintenance organization and provider shall submit its books and records relating to the health care plan to the examination required by subsection (1) of this section and shall in every way facilitate the examination. Medical records of individuals and records of physicians providing service under a contract to the health maintenance organization are not subject to the examination, although they may be subject to subpoena upon a showing of good cause. For the purpose of the examination, the commissioner may administer oaths to, and examine, the officers and agents of the health maintenance organization and the principals of its providers concerning their business.

(4) The expenses of examinations under this section shall be assessed against the organization being examined and remitted to the commissioner.

(5) In lieu of an examination, the commissioner may accept the report of an examination made by the commissioner or the head of the health department of another state.

(6) To supplement the examination powers of the commissioner, as provided in this section, the commissioner may request or require any foreign company, entity, or new applicant, or any domestic company may make a request to the commissioner, to be examined by independent examiners certified by the society of financial examiners, actuaries who are members of the American academy of actuaries, or other qualified loss reserve specialists, independent risk managers, independent certified public accountants, or other qualified examiners of insurance companies deemed competent by the commissioner, or any combination of such qualified persons. The commissioner may also accept, as part of the commissioner's examination, reports made by any qualified person pursuant to this subsection (6). Neither such persons nor members of their immediate families shall be officers of, connected with, or financially interested in the entity, company, or applicant being examined other than as policyholders, nor shall they be financially interested in any other corporation or person affected by the examination, investigation, or hearing. The commissioner shall establish guidelines for assuring the neutrality of those persons to be authorized to supplement the examination procedures authorized in this section. The reasonable expenses and charges of such persons so retained or designated shall be paid directly by any foreign company, entity, or new applicant or domestic company to any such outside authorized examiner.



§ 10-16-417. Suspension or revocation of certificate of authority

(1) The commissioner may suspend or revoke any certificate of authority issued to a health maintenance organization pursuant to part 1 of this article 16 and this part 4 if the commissioner finds that any of the following conditions exist:

(a) The health maintenance organization is operating significantly in contravention of its basic organizational document, its health care plan, or in a manner contrary to that described in and reasonably inferred from any other information submitted pursuant to section 10-16-401, unless amendments to such submissions have been filed with and approved by the commissioner;

(b) The health maintenance organization issues evidence of coverage or uses a schedule of charges for health care services which do not comply with the requirements of section 10-16-406;

(c) The health care plan does not provide or arrange for basic health care services;

(d) The commissioner determines that:

(I) The health maintenance organization does not meet the requirements of section 10-16-402 (1)(b); or

(II) The health maintenance organization is unable to fulfill its obligations to furnish health care services as required under its health care plan;

(e) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(f) The health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation pursuant to section 10-16-404;

(g) The health maintenance organization has failed to implement the complaint system required by section 10-16-409 in a manner to reasonably resolve valid complaints;

(h) The health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(i) The continued operation of the health maintenance organization would be hazardous to its enrollees;

(j) The health maintenance organization has otherwise failed to substantially comply with part 1 of this article or this part 4.

(2) A certificate of authority shall be suspended or revoked only after compliance with the requirements of section 10-16-419.

(3) When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

(4) When the certificate of authority of a health maintenance organization is revoked, such organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such organization. It shall engage in no further advertising or solicitation whatsoever. The commissioner may, by written order, permit such further operation of the organization as the commissioner may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.



§ 10-16-418. Rehabilitation, liquidation, or conservation of health maintenance organization

(1) Any rehabilitation, liquidation, or conservation of a health maintenance organization is deemed to be the rehabilitation, liquidation, or conservation of an insurance company and shall be conducted under the supervision of the commissioner pursuant to the law governing the rehabilitation, liquidation, or conservation of insurance companies, except as otherwise provided in this section.

(2) A provider which has not expressly agreed to hold enrollees harmless if the provider is not paid by the health maintenance organization may elect to take the priority of a person stated in section 10-3-541 (1)(b); except that, if such election is made, the claim by such provider shall only be paid upon condition that the provider shall not assert such claim against any enrollee of the health maintenance organization.



§ 10-16-419. Administrative procedures

(1) When the commissioner has cause to believe that grounds for the denial of an application for a certificate of authority exist, or that grounds for the suspension or revocation of a certificate of authority exist, the commissioner shall notify the health maintenance organization in writing specifically stating the grounds for denial, suspension, or revocation and fixing a time of at least twenty days but, in the case of a denial, not more than sixty days thereafter for a hearing on the matter.

(2) After a hearing held pursuant to subsection (1) of this section or upon the failure of the health maintenance organization to appear at the hearing, the commissioner shall take action as is deemed advisable on written findings, which shall be mailed to the health maintenance organization.

(3) The provisions of article 4 of title 24, C.R.S., shall apply to proceedings under this section to the extent they are not in conflict with subsections (1) and (2) of this section, and any final action of the commissioner pursuant to this section shall be subject to judicial review by the court of appeals.



§ 10-16-420. Penalties and enforcement

(1) The commissioner may, in lieu of suspension or revocation of a certificate of authority under section 10-16-417 and pursuant to the provisions of article 4 of title 24, C.R.S., levy an administrative penalty in an amount not less than one hundred dollars nor more than five hundred dollars, if reasonable notice in writing is given of the intent to levy the penalty and the health maintenance organization has a reasonable time within which to remedy the defect in its operations which gave rise to the penalty citation. The commissioner may augment this penalty by an amount equal to the sum that the commissioner calculates to be the damages suffered by enrollees or other members of the public.

(2) (a) If the commissioner, for any reason, has cause to believe that any violation of part 1 of this article 16 or of this part 4 has occurred or is threatened prior to levy of a penalty or suspension or revocation of a certificate of authority, the commissioner shall give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in such suspected violation, to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to such suspected violation, and, if it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violations.

(b) Proceedings under this subsection (2) are not governed by any formal procedural requirements, and may be conducted in such manner as the commissioner deems appropriate under the circumstances.

(3) (a) The commissioner may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of the provisions of part 1 of this article or this part 4.

(b) Within thirty days after service of the order of cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of part 1 of this article or this part 4 have occurred. Such hearings shall be conducted pursuant to the provisions of article 4 of title 24, C.R.S.

(4) In the case of any violation of the provisions of part 1 of this article or this part 4, if the commissioner elects not to issue a cease-and-desist order or in the event of noncompliance with a cease-and-desist order issued pursuant to subsection (3) of this section, the commissioner may institute a proceeding to obtain injunctive relief or seek other appropriate relief through the attorney general.

(5) Any final action of the commissioner pursuant to this section shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-16-421. Statutory construction and relationship to other laws

(1) Except for sections 10-1-102, 10-1-116, 10-1-117, 10-1-118, 10-3-128, and 10-3-208, part 2 of article 1 of this title, and parts 4 to 8 of article 3 of this title, and as otherwise provided in this article, the provisions of the insurance law and provisions of nonprofit hospital, medical-surgical, and health service corporation laws shall not be applicable to any health maintenance organization granted a certificate of authority under this part 4.

(2) Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its representatives, shall not be construed as violating any provision of law relating to solicitation or advertising by health professionals; but such health professionals shall be individually subject to the laws, rules and regulations, and ethical provisions governing their individual profession.

(3) Any health maintenance organization authorized under part 1 of this article and this part 4 shall not be deemed to be practicing medicine and shall be exempt from the provisions of laws relating to the practice of medicine.



§ 10-16-421.5. Acquisition of control of or merger of a health maintenance organization

No person may make a tender for or a request or invitation for tenders of, or enter into an agreement to exchange securities for or acquire in the open market or otherwise, any voting security of a health maintenance organization or enter into any other agreement if, after the consummation thereof, that person would, directly or indirectly, (or by conversion or by exercise of any right to acquire) be in control of the health maintenance organization, and no person may enter into an agreement to merge or consolidate with or otherwise to acquire control of a health maintenance organization, unless, at the time any offer, request, or invitation is made or any agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the commissioner and has sent to the health maintenance organization information required by sections 10-3-801, 10-3-802, 10-3-803 (2) to (11), and 10-3-803.5 and the offer, request, invitation, agreement, or acquisition has been approved by the commissioner.



§ 10-16-422. Filings and reports as public documents

All applications, filings, and reports required under part 1 of this article and this part 4 shall be treated as public documents.



§ 10-16-423. Confidentiality of health information

Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or applicant obtained from such person or from any provider by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of part 1 of this article or this part 4; or upon the express consent of the enrollee or applicant; or pursuant to statute or court order for the production of evidence or the discovery thereof; or in the event of claim or litigation between such person and the health maintenance organization wherein such data or information is pertinent; or as otherwise required or permitted by state or federal law. A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure that the provider, who furnished such information to the health maintenance organization, is entitled to claim.



§ 10-16-424. Commissioner's authority to contract

The commissioner, in carrying out his or her obligations pursuant to sections 10-16-402 (1)(b) and 10-16-417 (1), may contract with qualified persons concerning the determinations required to be made by the commissioner.



§ 10-16-425. Applicability of provisions

Nothing contained in part 1 of this article or this part 4 shall be construed to affect or apply to any trust, association, or nonprofit corporation which is established and administered by an employer, a labor organization or labor organizations, or jointly by an employer and a labor organization or labor organizations, and which on or after July 6, 1973, provides or arranges for health care services only for employees of such employer and members of the families of such employees, or only for members of such labor organization or labor organizations and the families of such members, and for no other person or persons.



§ 10-16-426. Medicare supplement benefit standards

Except for the requirements of section 10-18-105, the provisions of article 18 of this title shall not apply to all health maintenance organizations granted a certificate of authority under part 1 of this article or this part 4.



§ 10-16-427. Contractual relations

(1) Every contract between a health maintenance organization and a medical group, independent practice association, or health professional employed by a health maintenance organization shall be written and include a hold harmless provision which shall provide that in the event a health maintenance organization fails to pay for health care services rendered to an enrollee pursuant to a written contract between the health maintenance organization and a medical group, independent practice association, or health professional employed by the health maintenance organization, the enrollee shall not be liable for any moneys owed by the health maintenance organization.

(2) No medical group, independent practice association, or health professional employed by a health maintenance organization referred to in subsection (1) of this section or any agent, trustee, or contractee thereof may maintain any action against an enrollee for sums owed by the health maintenance organization.



§ 10-16-429. Termination of contract

A health maintenance organization shall not retroactively terminate a policy or contract issued pursuant to this part 4 except for fraud or intentional misrepresentation. For any termination other than for fraud or intentional misrepresentation, the health maintenance organization shall provide notice thirty days in advance of the cancellation of the policy or contract.






Part 5 - Prepaid Dental Care Plans

§ 10-16-501. Legislative declaration

It is the policy of the general assembly and the intent and purpose of this part 5 to promote the availability and assure the competent quality of dental care on a prepaid basis, and to thereby promote the health and welfare of the people of Colorado. The general assembly recognizes that health care coverage may be offered to the citizens of this state by various entities with distinct organizational and functional forms. The placement of this part 5 in this article should in no way be construed so as to alter the distinct organizational and functional character of prepaid dental care plans or to alter the legal distinctions between such plans and other health care coverage entities.



§ 10-16-502. Establishment of prepaid dental care plan organizations

(1) No person, unless otherwise authorized pursuant to this title, may establish or operate a prepaid dental care plan organization in this state or sell or offer to sell, or solicit offers to purchase, or receive advanced or periodic consideration in conjunction with a prepaid dental care plan without obtaining and maintaining a certificate of authority pursuant to part 1 of this article and this part 5.

(2) Within ninety days after January 1, 1980, every prepaid dental care plan organization operating in this state and pursuant to part 1 of this article and this part 5 shall submit an application for a certificate of authority to the commissioner. Each such applicant may continue to operate as an organization until the commissioner acts upon the application.

(3) A prepaid dental care plan organized under part 1 of this article and this part 5 shall be subject to part 5 and part 11 of article 3 of this title but shall not be subject to any other laws of this state relating to insurance or insurance companies.



§ 10-16-503. Application for certificate of authority

(1) An application for a certificate of authority to operate as a prepaid dental care plan organization formed under part 1 of this article and this part 5 shall be filed with the commissioner on a form prescribed by the commissioner. Such application shall be verified by an officer or authorized representative of the applicant and shall set forth, or be accompanied by, the following:

(a) A copy of any basic organizational document of the applicant such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents and all amendments to such documents;

(b) A copy of all bylaws, rules and regulations, or similar documents regulating the conduct of the internal affairs of the applicant;

(c) A list of the names, addresses, and official positions of the persons who are responsible for the conduct of the affairs of the applicant, including, but not limited to, all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers in the case of a corporation, and the partners or members in the case of a partnership or association;

(d) If the prepaid dental care plan organization is a corporation, evidence that the board of directors of such corporation includes:

(I) Dentists, duly licensed pursuant to article 35 of title 12, C.R.S., who have contracted with the corporation to render dental care services to enrollees;

(II) Enrollees of the prepaid dental care plan, who shall comprise at least one-third of the members of the board;

(e) A copy of any contract made or to be made between any providers or persons listed in paragraph (c) of this subsection (1) and the applicant;

(f) A statement generally describing the prepaid dental care plan organization and its dental plan or plans, facilities, and personnel;

(g) A copy of the form of enrollee coverage to be issued to the enrollees;

(h) A copy of the form of any group contract which is to be issued to employers, unions, trustees, or other applicants;

(i) Financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent regular certified financial statement shall satisfy this requirement unless the commissioner determines that additional or more recent financial information is required for the proper administration of part 1 of this article and this part 5.

(j) A description of the proposed method of marketing the prepaid dental care plan, a financial plan which includes a three-year projection of the initial operating results anticipated, and a statement as to the sources of working capital as well as any other sources of funding;

(k) A power of attorney duly executed by such applicant, if not domiciled in this state, appointing the commissioner as the true and lawful attorney of such applicant in and for this state, upon whom all lawful process in any legal action or proceeding against the prepaid dental care plan organization on a cause of action arising in this state may be served;

(l) Repealed.

(m) Such other information as the commissioner may require.

(2) Any existing domestic prepaid dental care plan organization with fifteen hundred or more dental plan enrollees on January 1, 1980, shall have three years to meet the requirements of sections 10-16-505 and 10-16-506. However, such organization shall submit with its application or certificate of authority, a plan approved by the commissioner to meet the requirements of sections 10-16-505 and 10-16-506 at ten percent the first year of operation, fifty percent the second year of operation, and one hundred percent the third year of operation. In addition to exemptions provided elsewhere in this subsection (2), the commissioner may grant a one-year waiver from the provisions of this subsection (2).

(3) Within ten days following any significant modification of any matter furnished pursuant to subsection (1) of this section, a prepaid dental care plan organization shall file notice of such modification together with such supporting documents as are necessary to fully explain the modification with the commissioner.



§ 10-16-504. Issuance of certificate of authority

(1) Issuance of a certificate of authority shall be granted by the commissioner if the commissioner is satisfied that the following conditions are met:

(a) The requirements of section 10-16-503 have been fulfilled;

(b) The prepaid dental care plan organization is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees;

(c) The agreement with providers for the provision of prepaid dental care services has been deemed sufficient;

(d) Each officer responsible for conducting the affairs of the prepaid dental care plan organization has filed with the commissioner, subject to the commissioner's approval, a fidelity bond in the amount of fifty thousand dollars.

(2) A certificate of authority shall expire at 12 midnight on June 30 next following the date of issuance or renewal and shall be renewed as provided in section 10-3-117. A prepaid dental care plan organization shall pay a renewal fee as prescribed pursuant to section 10-3-207.



§ 10-16-505. Guarantee fund deposit

(1) A prepaid dental care plan organization subject to the provisions of part 1 of this article and this part 5 shall place on deposit with the commissioner a guarantee fund of cash, approved securities, or letter of credit approved by the commissioner in the amount of two dollars per enrollee for all enrollees entitled to dental care services pursuant to contracts issued by the prepaid dental care plan or ten thousand dollars, whichever is greater.

(2) The cash or securities representing the guarantee fund required by this section shall be deposited with the commissioner under joint control in the same manner as prescribed in sections 10-3-206, 10-3-210, and 10-3-211.

(3) An unpaid final judgment arising upon an enrollee coverage shall be a lien on the deposit prescribed by subsection (1) of this section, subject to execution after thirty days from the entry of final judgment. If the deposit is reduced, it shall be replenished within ninety days by the prepaid dental care plan organization.

(4) Upon liquidation or dissolution of a prepaid dental care plan organization formed under part 1 of this article and this part 5 and the satisfaction of all its debts and liabilities, any balance remaining of the deposit prescribed in subsection (1) of this section together with any other assets of the prepaid dental care plan organization shall be returned by the commissioner to the prepaid dental care plan organization.

(5) The deposit prescribed by subsection (1) of this section shall not apply with respect to a prepaid dental care plan organization which is funded by a federal, state, or municipal government or by any political subdivision thereof to the extent and for such period of time that the prepaid dental care plan organization can demonstrate to the commissioner the presence of operational commitments from such sources equivalent to such deposit.



§ 10-16-506. Reserve requirement - exception

(1) A prepaid dental care plan organization formed under part 1 of this article and this part 5 at all times shall maintain for protection of enrollees a financial reserve consisting of two percent of prepaid charges collected from enrollees for the plan, until such reserve totals five hundred thousand dollars. Such reserve shall be in addition to the deposit prescribed by section 10-16-505.

(2) The reserve prescribed by subsection (1) of this section shall not apply with respect to a prepaid dental care plan organization which is funded by a federal, state, or municipal government or by any political subdivision thereof and which meets the requirements of section 10-16-505 (5).



§ 10-16-507. Enrollee coverage by prepaid dental care plan organizations - form filing requirements

(1) Every enrollee in a prepaid dental care plan shall be issued an enrollee coverage form by the prepaid dental care plan organization.

(2) (a) No contract issued, renewed, or reinstated by a prepaid dental care plan organization shall contain any provision which limits or excludes payments under hospital or medical benefits coverage to or on behalf of the enrollee because the enrollee is eligible for or receiving medical assistance benefits under articles 4, 5, and 6 of title 25.5, C.R.S.

(b) The requirements of paragraph (a) of this subsection (2) shall apply to all such contracts issued, renewed, or reinstated on or after August 1, 1984.

(3) (a) For prepaid dental care plans, the prepaid dental care plan organization shall not issue or deliver enrollee coverage or an amendment, advertising matter, or sales material to any person in this state until the carrier has filed a copy of the form of the enrollee coverage or amendment, advertising matter, or sales material with the commissioner.

(b) The enrollee coverage must contain a clear and complete statement, if a contract, or a reasonably complete summary, if a certificate of contract, of:

(I) The prepaid dental care services to which the enrollee is entitled under the prepaid dental care plan;

(II) Any limitations of the services, kind of services, or benefits to be provided, including any deductible or copayment feature;

(III) Where and in what manner information is available as to how services may be obtained;

(IV) The enrollee's obligation respecting charges for the prepaid dental care plan.

(c) The enrollee coverage, advertising matter, and sales material must not contain any provisions or statements that are unjust, unfair, inequitable, misleading, or deceptive; encourage misrepresentation; or are untrue or misleading.

(d) The commissioner shall approve any form of enrollee coverage if the requirements of paragraphs (b) and (c) of this subsection (3) are met and the prepaid dental care plan organization is able, in the judgment of the commissioner, to meet its financial obligations under the enrollee coverage. It is unlawful to issue the form until approved by the commissioner. If the commissioner fails to disapprove a form of enrollee coverage within thirty days after the filing, the form is deemed approved. If the commissioner disapproves a form of enrollee coverage, advertising matter, or sales material, the commissioner shall notify the prepaid dental care plan organization, specifying the reasons for disapproval. The commissioner shall grant a hearing on a disapproval within fifteen days after the commissioner receives a request in writing from the prepaid dental care plan organization.



§ 10-16-508. Examination of prepaid dental care plan organization

(1) The commissioner may visit once in each six months for the first three years after organization and once each year thereafter, or more often if deemed necessary by the commissioner, each prepaid dental care plan organization organized under part 1 of this article and this part 5 and examine its financial condition and its ability to meet its liabilities and its compliance with the laws of this state affecting the conduct of its business. The commissioner may visit and examine annually each prepaid dental care plan organization not organized under the laws of this state but authorized to transact business in this state.

(2) The commissioner may in like manner examine each prepaid dental care plan organization applying for an initial certificate of authority to do business in this state under part 1 of this article and this part 5.

(3) In lieu of making an examination, the commissioner may accept a full report of the most recent examination of a foreign or alien prepaid dental care plan organization, certified to by the appropriate examining official of another state, territory, commonwealth, or district of the United States.



§ 10-16-509. Operational expenses

No more than thirty percent of prepaid charges in the first year of any contract, twenty-five percent of prepaid charges in the second year of any contract, and twenty percent of prepaid charges in any subsequent contract year shall be used for the marketing and administrative expenses of a prepaid dental care plan organization, including all costs related to soliciting enrollees and providers.



§ 10-16-510. Suspension or revocation of certificate of authority

(1) The commissioner may suspend or revoke any certificate of authority issued to a prepaid dental care plan organization pursuant to part 1 of this article and this part 5 if the commissioner finds that any of the following conditions exist:

(a) The prepaid dental care plan organization is operating significantly in contravention of its basic organizational document or its prepaid dental care plan or in a manner contrary to that described in and reasonably inferred from any other information submitted pursuant to section 10-16-503, unless amendments to such submissions have been filed with and approved by the commissioner;

(b) The prepaid dental care plan organization issues evidence of coverage or uses a schedule of charges for prepaid dental care services which do not comply with the requirements of section 10-16-507;

(c) The prepaid dental care plan does not provide or arrange for basic prepaid dental care services;

(d) The prepaid dental care plan organization is unable to fulfill its obligations to furnish prepaid dental care services as required under its care plan;

(e) The prepaid dental care plan organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(f) The prepaid dental care plan organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation pursuant to section 10-16-503 (1)(d);

(g) The prepaid dental care plan organization, or any person on its behalf, has advertised or merchandised its prepaid dental care services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(h) The continued operation of the prepaid dental care plan organization would be hazardous to its enrollees;

(i) The prepaid dental care plan organization has otherwise failed to substantially comply with part 1 of this article or this part 5.

(2) When the commissioner has cause to believe that grounds for the suspension or revocation of a certificate of authority exist, he shall notify the prepaid dental care plan organization in writing specifically stating the grounds for suspension or revocation and fixing a time of at least twenty days but not more than sixty days thereafter for a hearing on the matter.

(3) After such hearing, or upon the failure of the prepaid dental care plan organization to appear at such hearing, the commissioner shall take action as is deemed advisable on written findings which shall be mailed to the prepaid dental care plan organization.

(4) The provisions of article 4 of title 24, C.R.S., shall apply to proceedings under this section to the extent they are not in conflict with subsections (2) and (3) of this section.

(5) (a) The commissioner may, in lieu of suspension or revocation of a certificate of authority and pursuant to the provisions of article 4 of title 24, C.R.S., levy an administrative penalty in an amount not less than one hundred dollars nor more than five hundred dollars, if reasonable notice in writing is given of the intent to levy the penalty and the prepaid dental care plan organization has a reasonable time within which to remedy the defect in its operations which gave rise to the penalty citation. The commissioner may augment this penalty by an amount equal to the sum that the commissioner calculates to be the damages suffered by enrollees or other members of the public.

(b) (I) If the commissioner, for any reason, has cause to believe that any violation of part 1 of this article or this part 5 has occurred or is threatened, prior to levy of a penalty or suspension or revocation of a certificate of authority, the commissioner shall give notice to the prepaid dental care plan organization and to the representatives, or other persons who appear to be involved in such suspected violation, to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to such suspected violation and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.

(II) Proceedings under this paragraph (b) shall not be governed by any formal procedural requirements and may be conducted in such manner as the commissioner may deem appropriate under the circumstances.

(c) (I) The commissioner may issue an order directing a prepaid dental care plan organization or a representative of a prepaid dental care plan organization to cease and desist from engaging in any act or practice in violation of the provisions of part 1 of this article or this part 5.

(II) Within thirty days after service of the order of cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of part 1 of this article or this part 5 have occurred. Such hearings shall be conducted pursuant to the provisions of article 4 of title 24, C.R.S.

(d) In the case of any violation of the provisions of part 1 of this article or this part 5 if the commissioner elects not to issue a cease-and-desist order, or in the event of noncompliance with a cease-and-desist order issued pursuant to paragraph (c) of this subsection (5), the commissioner may institute a proceeding to obtain injunctive relief or seek other appropriate relief through the attorney general.

(6) When the certificate of authority of a prepaid dental care plan organization is suspended, the prepaid dental care plan organization shall not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees and shall not engage in any advertising or solicitation whatsoever.

(7) When the certificate of authority of a prepaid dental care plan organization is revoked, such organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such organization. It shall engage in no further advertising or solicitation whatsoever. The commissioner may, by written order, permit such further operation of the organization as the commissioner may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing prepaid dental care coverage.

(8) Any final action of the commissioner pursuant to this section shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-16-511. Rehabilitation, liquidation, or conservation of prepaid dental care plan organization

Any rehabilitation, liquidation, or conservation of a prepaid dental care plan organization shall be deemed to be the rehabilitation, liquidation, or conservation of an insurer and shall be conducted pursuant to part 5 of article 3 of this title.



§ 10-16-512. Other laws applicable

In addition to the provisions of part 1 of this article and this part 5, the laws governing insurance companies, except as they are inconsistent with the provisions or purposes of this article, shall apply to prepaid dental care plans regulated pursuant to the provisions of part 1 of this article and this part 5.






Part 6 - Accountability of Independent Medical Examiners to Their Patients

§ 10-16-601. Legislative declaration

The general assembly declares that the intent of this part 6, which shall only apply to this title and not to articles 40 to 47 of title 8, C.R.S., is to ensure that patients have access to the best possible health care decisions and information and to increase the confidence of consumers that doctors will be truly independent medical examiners.



§ 10-16-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Doctor" means a person licensed as a doctor under title 12, C.R.S., to provide health care to a patient.

(2) "Insurer" means a sickness and accident insurer and any health maintenance organization; fraternal benefit society; nonprofit hospital, medical-surgical, and health services corporation; prepaid health plans; or other entity providing health care coverage or health benefits or health care services, whether as a principal, indemnitor, surety, or contractor, authorized by the commissioner to conduct business in Colorado. "Insurer" also includes a self-insurer providing any health coverage or health benefit or health care services certificate, agreement, contract, policy, or plan; except that the term "insurer" under this part 6 shall apply only to this part 6 and shall not include an insurer or self-insured employer under articles 40 to 47 of title 8, C.R.S.

(3) "Patient" means an individual covered by, or denoted as an insured, subscriber, enrollee, or purchaser under any health coverage or health benefit or health care services certificate, agreement, contract, policy, or plan. "Patient" also includes a covered employee or dependent of an insured person.



§ 10-16-603. Independent medical examinations - governing standard

All independent medical examinations performed by a doctor shall be performed in accordance with generally accepted professional standards of practice or care. It shall be unprofessional conduct for a doctor to perform an independent medical examination not in accordance with generally accepted professional standards of practice or care.



§ 10-16-604. Financial interest in future care of patient prohibited

No doctor that performs an independent medical examination shall have a financial or economic interest in the type or duration of treatment or the results of the examination.



§ 10-16-605. Independence of examiners

No insurer, employer, employee, patient, or agent or representative thereof shall attempt to dictate to any doctor performing an independent medical examination the type or duration of treatment or the results of the examination.



§ 10-16-606. Applicability

Nothing in this part 6 shall be construed to apply to any action under articles 40 to 47 of title 8, C.R.S.






Part 7 - Consumer Protection Standards Act for the Operation of Managed Care Plans

§ 10-16-701. Short title

This part 7 shall be known and may be cited as the "Consumer Protection Standards Act for the Operation of Managed Care Plans".



§ 10-16-702. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that the purposes of this part 7 are:

(a) To incorporate consumer protections in the creation and maintenance of provider networks by carriers;

(b) To establish standards to assure the adequacy, accessibility, and quality of health care services offered under a managed care plan; and

(c) To establish requirements for written agreements between carriers offering managed care plans and participating providers regarding the standards, terms, and provisions under which the participating provider will provide services to covered persons.



§ 10-16-703. Applicability

This part 7 applies to all managed care plans, except for workers' compensation and automobile insurance contracts, that are issued, renewed, extended, or modified on or after January 1, 1998.



§ 10-16-704. Network adequacy - rules - legislative declaration

(1) A carrier providing a managed care plan shall maintain a network that is sufficient in numbers and types of providers to assure that all covered benefits to covered persons will be accessible without unreasonable delay. In the case of emergency services, covered persons shall have access to health care services twenty-four hours per day, seven days per week. Sufficiency shall be determined in accordance with the requirements of this section and may be established by reference to any reasonable criteria used by the carrier, including but not limited to:

(a) Provider-covered person ratios by specialty, which may include the use of providers through telehealth for services that may appropriately be provided through telehealth;

(b) Primary care provider-covered person ratios;

(c) Geographic accessibility, which in some circumstances may require the crossing of county or state lines;

(d) Waiting times for appointments with participating providers;

(e) Hours of operation;

(f) The volume of technological and specialty services available to serve the needs of covered persons requiring covered technologically advanced or specialty care; and

(g) An adequate number of accessible acute care hospital services within a reasonable distance, travel time, or both.

(1.5) (a) (I) The commissioner shall promulgate rules, consistent with federal law, to:

(A) Require a carrier providing managed care plans to include essential community providers in the carrier's network; or

(B) Allow a carrier providing managed care plans that provides a majority of covered professional services through physicians employed by the carrier or through a single contracted medical group to comply with the alternate standard for essential community providers permitted under federal law.

(II) For purposes of the rules, "essential community providers" includes providers that serve predominately low-income, medically underserved individuals, such as health care providers defined in the federal law and under part 4 of article 5 of title 25.5; except that nothing in this subsection (1.5) requires any carrier to provide coverage for any specific medical procedure.

(b) The commissioner may promulgate rules to require carriers to be accredited by an accrediting entity recognized by the United States department of health and human services.

(2) (a) In any case where the carrier has no participating providers to provide a covered benefit, the carrier shall arrange for a referral to a provider with the necessary expertise and ensure that the covered person obtains the covered benefit at no greater cost to the covered person than if the benefit were obtained from participating providers.

(b) (I) A carrier offering a managed care plan with out-of-network benefits, that is not a health maintenance organization or a health maintenance organization with a point of service plan, may require that a covered person travel a reasonable distance beyond the requirements of subsection (6) of this section for care within an adequate provider network in order to receive services from a participating provider. This paragraph (b) shall only apply if:

(A) The covered person resides outside of a metropolitan statistical area or primary metropolitan statistical area and the carrier has no participating providers to provide covered benefits in such geographic area; and

(B) The carrier demonstrates upon request by the commissioner, that the carrier has made unsuccessful good faith efforts to contract with local providers on reasonable terms.

(II) Subparagraph (I) of this paragraph (b) shall not apply to:

(A) Emergency services or primary care providers; and

(B) Cases in which the covered person is so severely ill or impaired that such person is unable to move from place to place without the aide of a mechanical device; has a physical or mental condition, verified by a physician licensed to practice medicine in this state or practicing medicine pursuant to section 12-36-106 (3)(i), C.R.S., that substantially limits the person's ability to move from place to place; or suffers from a physical hardship such that travel would threaten the safety or welfare of the covered person as verified by the covered person's in-network treating physician. Decisions in which a carrier contests the covered person's ability to travel may be appealed pursuant to section 10-16-113 or 10-16-113.5.

(c) (I) In cases where, as a result of the provisions of subparagraph (I) of paragraph (b) of this subsection (2), a covered person is required to travel a reasonable distance beyond the requirements of subsection (6) of this section for an adequate network in order to receive services from a participating provider, and the covered person knowingly seeks services from a nonparticipating provider, the carrier shall be responsible to pay to the provider the lesser of:

(A) The nonparticipating provider's bill charges;

(B) A negotiated rate; or

(C) In the absence of a negotiated rate, the greater of the carrier's average in-network rate for the relevant geographic area or the usual, customary, and reasonable rate for such geographic area. Nothing in this paragraph (c) shall require either a carrier or a nonparticipating provider to attempt to negotiate a reimbursement rate.

(II) Upon request the carrier shall disclose to the covered person or the nonparticipating provider whether the amount reimbursed to the nonparticipating provider was the nonparticipating provider's billed charges, a negotiated rate, or the greater of the carrier's average in-network rate for the relevant geographic area or the usual, customary, and reasonable rate for such geographic area.

(III) A nonparticipating provider may balance bill the covered person in the event that the reimbursement rate described in subparagraph (I) of this paragraph (c) is not equal to the billed charges.

(IV) The commissioner shall promulgate rules defining the relevant geographic area for the purposes of sub-subparagraph (C) of subparagraph (I) of this paragraph (c). In the promulgation of such rules, the commissioner shall group together counties with similar demographic and economic characteristics. Such characteristics shall include, but not be limited to, average per capita income, the cost of housing, general cost of living, poverty and unemployment levels, or the primary economic base of the county.

(d) The carrier shall provide, in conspicuous, bold-faced type, an understandable disclosure in policy contract materials, certificates of coverage for a policyholder, and marketing materials about the following:

(I) Specific counties of the state where there are no participating providers;

(II) The circumstances under which the covered person may be balanced billed by nonparticipating providers; and

(III) The mechanisms to obtain the carrier's reimbursement rates to nonparticipating providers for specific covered health care services.

(e) (I) A carrier shall make available upon request from the covered person or the nonparticipating provider, from whom the covered person is seeking treatment, the carrier's usual, customary, and reasonable rate for reimbursement for specific health care services.

(II) The commissioner may, upon receipt of one or more complaints from a covered person or a covered person's nonparticipating treating provider, review the carrier's usual, customary, and reasonable rate to determine if the rate is established pursuant to an appropriate methodology that is based on generally accepted industry standards and practices.

(III) The carrier's methodology for determining usual, customary, and reasonable reimbursement rates shall be applied in a uniform manner statewide; except that geographic adjustments may be made apart from the standard methodology.

(f) For the purposes of this subsection (2):

(I) "Balance bill" means the amount that a nonparticipating provider may charge the covered person. Such amount charged equals the difference between the amount paid by the carrier and the amount of the nonparticipating provider's bill charge.

(II) "Negotiated rate" means the rate mutually agreed upon between the carrier and the provider in a specific instance.

(III) "Usual, customary, and reasonable rate" means a rate established pursuant to an appropriate methodology that is based on generally accepted industry standards and practices.

(g) A health maintenance organization offering health benefits in this state may:

(I) Offer health benefit coverage in accordance with paragraph (i) of this subsection (2) to a small employer that is not located, or whose employees do not work or reside, within the health maintenance organization's geographic service area;

(II) Offer health benefit coverage in accordance with paragraph (i) of this subsection (2) in a geographic area within the carrier's service area in which a health maintenance organization is unable to maintain an adequate network and is able to demonstrate to the commissioner upon request that the carrier has made unsuccessful good faith efforts to contract with local providers on reasonable terms; or

(III) Offer coverage pursuant to this paragraph (g) within a geographic area consistent with the requirements of section 10-16-105 (1) and (4).

(h) The health maintenance organization shall provide a disclosure to a small employer and its employees who purchase health insurance coverage under the circumstance described in this paragraph (h). Such disclosure shall also be given in writing to all interested policyholders and certificate holders as part of the sales and marketing materials before the insurer or entity approves an application for insurance from an insured. The disclosure shall contain the following statement: "Interested policyholders, certificate holders, and enrollees are hereby given notice that this small group policy requires that an insured travel outside of the geographic area to receive covered health benefits." The carrier shall, in a conspicuous location on the policy contract materials, certificates of coverage for a policyholder, and marketing materials, provide the disclosure required by this paragraph (h) in bold-faced, twelve-point type and all capital letters.

(i) (I) A health maintenance organization that offers coverage pursuant to this section may require that a covered person travel a reasonable distance beyond the area specified under subsection (6) of this section in order to receive services from a participating provider. Except for emergency services and benefits available for out-of-network services, in such cases where the covered person is required to travel a reasonable distance to receive services from a participating provider and knowingly seeks services from a nonparticipating provider, the health maintenance organization shall be responsible to pay for the lesser of:

(A) The provider's billed charges;

(B) A negotiated rate; or

(C) In the absence of a negotiated rate, the greater of the health maintenance organization's average in-network rate for the relevant geographic area or the usual, customary, and reasonable rate for such geographic area.

(II) Upon request, the health maintenance organization shall disclose to the covered person or the nonparticipating provider whether the amount reimbursed to the nonparticipating provider was the nonparticipating provider's billed charges, a negotiated rate, or the greater of the carrier's average in-network rate for the relevant geographic area or the usual, customary, and reasonable rate for such geographic area.

(j) Nothing in paragraph (i) of this subsection (2) shall require either a carrier or a nonparticipating provider to attempt to negotiate a reimbursement rate.

(k) A nonparticipating provider may balance bill the covered person in the event that the reimbursement rate described in paragraph (i) of this subsection (2) is not equal to the provider's billed charges.

(l) The provisions of paragraph (i) of this subsection (2) shall not apply to cases in which the covered person is so severely ill or impaired that such person is unable to move from place to place without the aid of a mechanical device; has a physical or mental condition, verified by a physician licensed to practice medicine in this state or practicing medicine pursuant to section 12-36-106 (3)(i), C.R.S., that substantially limits the person's ability to move from place to place; or suffers from a physical hardship such that travel would threaten the safety or welfare of the covered person as verified by the covered person's in-network treating physician. Decisions in which a carrier contests the covered person's ability to travel may be appealed pursuant to section 10-16-113 or 10-16-113.5.

(m) Notwithstanding any other provision of law, on and after September 1, 2006, for the duration of the term of a policy in effect when the insured pays the amount charged for a covered health care service and seeks reimbursement from a carrier for such covered health care service, the insured shall be liable for no more than the in-network copayment, coinsurance, and deductible for such service if:

(I) The insured seeks reimbursement from the carrier within twelve months after the provision of the service;

(II) Preauthorization is not required for the particular type of service provided; and

(III) A contract between the provider and the carrier was in place when the service was provided.

(2.5) (a) In the event of a material change to the carrier's network that could result in the application of subparagraph (I) of paragraph (b) of subsection (2) of this section, the carrier shall provide at least forty-five days prior to the change, in conspicuous bold-faced type, an understandable disclosure to all affected covered persons about the following:

(I) Specific network changes in the geographic area;

(II) The circumstances under which the covered person may be balance billed by nonparticipating providers; and

(III) The mechanisms to obtain the carrier's reimbursement rates to a nonparticipating provider for specific covered health care services.

(b) In the event of a material change to the carrier's network that could result in the application of subparagraph (I) of paragraph (b) of subsection (2) of this section, the carrier shall provide notice of the change to the commissioner at least fifteen days prior to the change. Such notice may be provided by electronic means.

(c) In the event that a network of a managed care plan with out-of-network benefits that is not a health maintenance organization or a health maintenance organization with a point of service plan changes, and notice to covered persons is provided pursuant to section 10-16-705 (7), such notice shall include an understandable disclosure of:

(I) The circumstances under which the covered person may be balance billed by nonparticipating providers; and

(II) The mechanisms to obtain the carrier's reimbursement rate to nonparticipating providers for specific covered health care services.

(d) In the event that a contract with a participating provider terminates or is terminated, notification to covered persons shall be provided pursuant to section 10-16-705 (7).

(2.7) (a) Nothing in subsection (2) or (2.5) of this section shall delay access to health care services.

(b) Nothing in subparagraph (I) of paragraph (b) of subsection (2) of this section shall exempt a carrier from having a participating provider for all covered benefits. In any case where the carrier has no participating providers to provide a covered benefit, the provisions of paragraph (a) of subsection (2) of this section shall apply.

(3) (a) (I) In 1997, the general assembly enacted this part 7 with the express intent to incorporate consumer protections into the creation and maintenance of provider networks and to establish standards to assure the adequacy, accessibility, and quality of health care services offered under a managed care plan.

(II) The general assembly hereby finds, determines, and declares that there are situations in which insured consumers receive health care services, including procedures approved by their insurance carrier, in a network facility, with a primary provider that is a network provider, but in which other health care professionals assisting with such procedures may not be in-network providers. In such situations, the consumer is not aware that the assisting providers are out-of-network providers. Further, the consumer may have little or no direct contact with the assisting health care professionals. The division of insurance has interpreted the network adequacy provisions in this section, along with the provisions related to relationships between an insurer and a health care provider in section 10-16-705, to hold the consumer harmless for additional charges from out-of-network providers for care rendered in a network facility. The division of insurance's interpretation of these statutes was challenged by an insurer and invalidated by a division of the Colorado court of appeals inPacific Life Annuity Co. v. Colorado Div. of Ins., no. 04CA2169 (slip op.) (Feb. 23, 2006).

(III) The general assembly finds, determines, and declares that the division of insurance has correctly interpreted the provisions of this section to protect the insured from the additional expense charged by an assisting provider who is an out-of-network provider, and has properly required insurers to hold the consumer harmless. The division of insurance does not have regulatory authority over all health plans. Some consumers are enrolled in self-funded health insurance programs that are governed under the federal "Employee Retirement Income Security Act". Therefore, the general assembly encourages health care facilities, carriers, and providers to provide consumers disclosure about the potential impact of receiving services from an out-of-network provider.

(IV) The general assembly finds, determines, and declares that some consumers intentionally use out-of-network providers, which is the consumers' prerogative under certain health benefit plans. When consumers intentionally use an out-of-network provider, the consumer is only entitled to benefits at the out-of-network rate and may be subject to balance billing by the out-of-network provider.

(V) Therefore, the general assembly finds, determines, and declares that the purpose of Senate Bill 06-213 is to codify the interpretation of the division of insurance that holds consumers harmless for charges over and above the in-network rates for services rendered in a network facility.

(b) When a covered person receives services or treatment in accordance with plan provisions at a network facility, the benefit level for all covered services and treatment received through the facility shall be the in-network benefit. Covered services or treatment rendered at a network facility, including covered ancillary services or treatment rendered by an out-of-network provider performing the services or treatment at a network facility, shall be covered at no greater cost to the covered person than if the services or treatment were obtained from an in-network provider.

(c) Repealed.

(4) When a treatment or procedure has been preauthorized by the plan, benefits cannot be retrospectively denied except for fraud and abuse. If a health carrier provides preauthorization for treatment or procedures that are not covered benefits under the plan, the carrier shall provide the benefits as authorized with no penalty to the covered person.

(4.5) (a) All claims paid by a carrier shall be considered final unless adjustments are made pursuant to this subsection (4.5).

(b) Except as otherwise provided in this subsection (4.5), adjustments to claims by the provider or the carrier shall be made within the time period set out in a contract between the provider and the carrier. Such time period shall be the same for the provider and the carrier and shall not exceed twelve months after the date of the original explanation of benefits.

(c) Except as otherwise provided in this subsection (4.5), if there is no contract between a provider and a carrier, adjustments to claims paid to providers shall be made within twelve months after the date of the original explanation of benefits. The time period for adjustments shall be the same for the provider and the carrier.

(d) (I) Adjustments to claims paid under a risk assumption or risk sharing agreement shall be made within six months after the last date of service for a period for which a settlement is being reconciled. The period for which a settlement is reconciled shall not exceed twelve months.

(II) For purposes of this paragraph (d), "risk assumption" and "risk sharing" refer to a transaction whereby the chance of loss, including the expenses for the delivery of service, with respect to the health care of a person is transferred to or shared with another entity in return for full consideration. Such transactions include, but are not limited to, full or partial capitation agreements, withholds, risk corridors, and indemnification agreements. Such transactions do not include fee-for-service arrangements, per diem payments, and diagnostic-related group payment agreements.

(e) Adjustments to claims related to coordination of benefits with federally funded health benefit plans, including medicare and medicaid, shall be made within thirty-six months after the date of service.

(f) A carrier shall not retroactively adjust a claim based on eligibility if the provider received verification of eligibility within two business days prior to the delivery of services.

(g) (I) (A) In circumstances where a carrier determines that a premium has not been received during a grace period required by section 10-16-202 (4) for an individual policy, the carrier may report to the provider that eligibility is contingent on payment of the premium due and that eligibility cannot be confirmed for the period that the premium is outstanding. In such cases, a carrier shall comply with the requirements of section 10-16-705 (12)(b) and (12)(c).

(B) If a carrier fails to report to the provider that eligibility is contingent on payment of premium due pursuant to sub-subparagraph (A) of this subparagraph (I), the carrier shall comply with paragraph (f) of this section.

(II) In circumstances where the provider receives information from the carrier that coverage is contingent upon receipt of a premium, the requirements of section 10-16-705 (3) shall not apply and the provider may collect payment for services from the enrollee.

(III) If the provider has collected payment from the enrollee and subsequently receives payment from the carrier, the provider shall reimburse the enrollee less any applicable copayments, deductibles, or coinsurance amounts.

(h) In circumstances where a carrier determines that a premium has not been received during a grace period required by section 10-16-214 (3) for a group policy, the carrier may report to the provider that the carrier is not required to pay for health care services rendered to an enrollee during a time in which the carrier can demonstrate that the policyholder has secured coverage with another carrier.

(i) Nothing in this subsection (4.5) shall prohibit the carrier from requiring the enrollee to reimburse the carrier for claims paid by the carrier to the provider if:

(I) A change in eligibility status has occurred making the enrollee ineligible for coverage on the date services were provided; or

(II) An enrollee has committed fraud or material misrepresentation in applying for coverage or in receiving or filing for benefits.

(j) A carrier shall not retroactively adjust a claim based on eligibility if the provision of benefits is a required policy provision pursuant to section 10-16-202 (4) or section 10-16-214 (3).

(k) Nothing in this subsection (4.5) shall be construed to require a grace period for the payment of premiums to a health maintenance organization.

(l) (I) Any adjustment made by the carrier that recovers carrier overpayments to a provider shall include a written notice to the provider and shall contain a complete and specific explanation of such adjustments and information regarding the carrier's provider dispute resolution procedures pursuant to section 10-16-705 (13). Such notice shall be made to both the provider and the enrollee to the extent that the adjustment will result in enrollee liability. Notice to the enrollee required by this paragraph (l) shall include information regarding the carrier's enrollee appeals procedure rather than the carrier's provider dispute resolution procedures.

(II) (A) For claims adjusted by the carrier due to coordination of benefits, in addition to the requirements of this paragraph (l), upon request of the provider, the carrier shall provide all available information regarding the party responsible for payment of the claim to the provider.

(B) The carrier shall provide notice to the provider with the explanation of benefits regarding the availability of the information related to the party responsible for payment of the claim.

(m) Adjustments to claims made in cases where a carrier, pursuant to section 10-1-128 (5)(a)(IV), has reported fraud or abuse committed by the provider, shall not be subject to the requirements of this subsection (4.5).

(5) A managed care plan shall not deny benefits for emergency services previously rendered, based upon the covered person's failure to provide subsequent notification in accordance with plan provisions, where the covered person's medical condition prevented timely notification.

(5.5) (a) Notwithstanding any provision of law, a carrier that provides any benefits with respect to services in an emergency department of a hospital shall cover emergency services:

(I) Without the need for any prior authorization determination;

(II) Regardless of whether the health care provider furnishing emergency services is a participating provider with respect to emergency services;

(III) For services provided out of network;

(IV) Without imposing any administrative requirement or limitation on coverage that is more restrictive than the requirements or limitations that apply to emergency services received from in-network providers; and

(V) With the same cost-sharing requirements as would apply if emergency services were provided in-network.

(b) For purposes of this subsection (5.5):

(I) "Emergency medical condition" means a medical condition that manifests itself by acute symptoms of sufficient severity, including severe pain, that a prudent layperson with an average knowledge of health and medicine could reasonably expect, in the absence of immediate medical attention, to result in:

(A) Placing the health of the individual or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy;

(B) Serious impairment to bodily functions; or

(C) Serious dysfunction of any bodily organ or part.

(II) "Emergency services", with respect to an emergency medical condition, means:

(A) A medical screening examination that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department to evaluate the emergency medical condition; and

(B) Within the capabilities of the staff and facilities available at the hospital, further medical examination and treatment as required to stabilize the patient to assure, within reasonable medical probability, that no material deterioration of the condition is likely to result from or occur during the transfer of the individual from a facility, or with respect to an emergency medical condition.

(6) The carrier shall establish and maintain adequate arrangements to ensure reasonable proximity of participating providers to covered persons and shall only market a network plan in a geographic area where network providers are accessible without unreasonable delay. In determining whether a health carrier has complied with this subsection (6), consideration shall be given to the relative availability of health care providers in the service area under consideration.

(7) A carrier shall monitor, on an ongoing basis, the capacity and legal authority of the participating providers and facilities with which it contracts to furnish all covered benefits to covered persons.

(8) No managed care plan shall deny or restrict in-network covered benefits to a covered person solely because the covered person obtained treatment outside the network. This protection shall be disclosed in writing to the covered person. Nothing in this subsection (8) shall be construed to require a managed care plan to pay for any benefit obtained outside the plan's network unless the contract or certificate provides for that out-of-network benefit.

(9) Beginning January 1, 1998, a carrier shall maintain and make available upon request of the commissioner, the executive director of the department of public health and environment, or the executive director of the department of health care policy and financing, in a manner and form that reflects the requirements specified in paragraphs (a) to (k) of this subsection (9), an access plan for each managed care network that the carrier offers in this state. The carrier shall make the access plans, absent confidential information as specified in section 24-72-204 (3), C.R.S., available on its business premises and shall provide them to any interested party upon request. In addition, all health benefit plans and marketing materials shall clearly disclose the existence and availability of the access plan. All rights and responsibilities of the covered person under the health benefit plan, however, shall be included in the contract provisions, regardless of whether or not such provisions are also specified in the access plan. The carrier shall prepare an access plan prior to offering a new managed care network and shall update an existing access plan whenever the carrier makes any material change to an existing managed care network, but not less than annually. The access plan of a carrier offering a managed care plan shall demonstrate the following:

(a) An adequate number of accessible acute care hospital services, within a reasonable distance or travel time, or both;

(a.3) An adequate number of accessible primary care providers within a reasonable distance or travel time, or both;

(a.5) An adequate number of accessible specialists and sub-specialists within a reasonable distance or travel time, or both, or who may be available through the use of telehealth;

(a.7) Geographic accessibility, which in some circumstances may require the crossing of county or state lines;

(a.9) If the covered person has a pharmacy benefit, an adequate number of pharmacy providers within a reasonable distance, travel time, delivery time, or all three. Nothing in this paragraph (a.9) shall preclude the use of a retail or mail-order pharmacy provider.

(b) A carrier offering a managed care plan shall maintain procedures for making referrals within and outside its network that, at a minimum, must include the following:

(I) A comprehensive listing, made available to covered persons and primary care providers, of the plan's network participating providers and facilities;

(II) (A) A provision that referral options cannot be restricted to less than all providers in the network that are qualified to provide covered specialty services; except that a health maintenance organization may offer variable deductibles and copayments to encourage the selection of certain providers.

(B) A health maintenance organization that offers variable deductibles and copayments shall provide adequate and clear disclosure, as required by law, of variable deductibles and copayments to enrollees, and the amount of any deductible or copayment shall be reflected on the benefit card provided to the enrollees.

(III) Timely referrals for access to specialty care;

(IV) A process for expediting the referral process when indicated by medical condition; and

(V) (A) A provision that referrals approved by the plan cannot be retrospectively denied except for fraud or abuse;

(B) A provision that referrals approved by the plan cannot be changed after the preauthorization is provided unless there is evidence of fraud or abuse.

(c) The carrier's process for monitoring and assuring on an ongoing basis the sufficiency of the network to meet the health care needs of populations that enroll in managed care plans;

(d) The carrier's quality assurance standards, adequate to identify, evaluate, and remedy problems relating to access, continuity, and quality of care;

(e) The carrier's efforts to address the needs of covered persons with limited English proficiency and illiteracy, with diverse cultural and ethnic backgrounds, and with physical and mental disabilities;

(f) The carrier's methods for determining the health care needs of covered persons, tracking and assessing clinical outcomes from network services, and evaluating consumer satisfaction with services provided;

(g) The carrier's method for informing covered persons of the plan's services and features, including but not limited to the following:

(I) The plan's grievance procedures, which shall be in conformance with division rules concerning prompt investigation of health claims involving utilization review and grievance procedures;

(II) The extent to which specialty medical services, including physical therapy, occupational therapy, and rehabilitation services are available;

(III) The plan's process for choosing and changing network providers; and

(IV) The plan's procedures for providing and approving emergency and medical care;

(h) The carrier's system for ensuring the coordination and continuity of care for covered persons referred to specialty providers;

(i) The carrier's process for enabling covered persons to change primary care professionals;

(j) The carrier's proposed plan for providing continuity of care in the event of contract termination between the carrier and any of its participating providers or in the event of the carrier's insolvency or other inability to continue operations. The description shall explain how covered persons will be notified of the contract termination or the carrier's insolvency or other cessation of operations and transferred to other providers in a timely manner.

(k) Any other information required by the commissioner to determine compliance with the provisions of this part 7.

(10) (a) In determining the reasonableness of travel time and distances for the purposes of this section, consideration shall be given to differences in travel times for rural areas as opposed to urban areas, the relative availability of health care providers, the location where the majority of people in the area access nonemergency services, and the managed care plan's good faith efforts to contract with local providers at reasonable rates.

(b) The commissioner, upon the commissioner's authority or upon review of one or more complaints, may require the carrier to demonstrate the adequacy of the network's plan as specified in subsection (9) of this section.

(c) The commissioner may utilize the remedies outlined in section 10-3-1108 for failing to provide proper disclosures to covered persons pursuant to subsection (2) or (2.5) of this section.

(11) The division of insurance, in cooperation with the chief medical officer for the state, shall evaluate a carrier's network adequacy plan concerning the use of telehealth for providers who are specialists and sub-specialists for rural areas. The division and chief medical officer shall conduct the review in a timely fashion so as not to delay access to health care services.



§ 10-16-705. Requirements for carriers and participating providers

(1) In addition to any other applicable requirements of this part 7, a carrier offering a managed care plan shall satisfy all the requirements of this section.

(2) A carrier shall maintain a mechanism by which providers can access information on the covered health services for which the provider is responsible, including any limitations or conditions on services.

(3) Every contract between a carrier and a participating provider shall set forth a hold harmless provision specifying that covered persons shall, in no circumstances, be liable for money owed to participating providers by the plan and that in no event shall a participating provider collect or attempt to collect from a covered person any money owed to the provider by the carrier. Nothing in this section shall prohibit a participating provider from collecting coinsurance, deductibles, or copayments as specifically provided in the covered person's contract with the managed care plan.

(4) (a) Every contract between a carrier and a participating provider shall include provisions for continuity of care as specified in this subsection (4).

(b) Each managed care plan shall allow covered persons to continue receiving care for sixty days from the date a participating provider is terminated by the plan without cause when proper notice as specified in subsection (7) of this section has not been provided to the covered person.

(c) In the circumstance that coverage is terminated for any reason other than nonpayment of the premium, fraud, or abuse, every managed care plan shall provide for continued care for covered persons being treated at an in-patient facility until the patient is discharged.

(5) (a) Except as provided for in paragraph (b) of this subsection (5), notwithstanding any contractual provision to the contrary, a carrier that has entered into contracts with one or more contractors or subcontractors or their intermediaries to provide covered health care services to covered persons of the carrier under any managed care plan shall, in the event of nonpayment by, or insolvency of, such contractors or subcontractors or their intermediaries, remain responsible for the payment of all participating providers that have provided covered health care services to covered persons of the carrier pursuant to one or more contracts with such contractors or subcontractors or their intermediaries. Any contracting provider that provides covered health care services to covered persons of the carrier under a managed care contract shall, in the event of nonpayment for such services, have legal standing to enforce the managed care contract against the carrier and receive payment for such services. In the event of the insolvency of a carrier, participating provider claims for unpaid services shall be a class 6 claim under section 10-3-541 (1)(f).

(b) A carrier may apply to the commissioner for the use of an alternative mechanism to ensure that all participating providers that have provided covered health care services to covered persons of the carrier pursuant to one or more contracts with such contractors or subcontractors or their intermediaries receive payment due. If approval is granted, said carrier shall be exempt from the requirements of paragraph (a) of this subsection (5).

(6) A carrier shall notify participating providers of the providers' responsibilities with respect to the carrier's applicable administrative policies and programs, including but not limited to, payment terms, utilization review, quality assessment and improvement programs, credentialing, grievance procedures, data reporting requirements, confidentiality requirements, and any applicable federal or state programs.

(6.5) A carrier that has entered into a contract with one or more intermediaries to conduct utilization management, utilization review, provider credentialing, administration of health insurance benefits, setting or negotiation of reimbursement rates, payment to providers, network development, or disease management programs shall require the intermediary to comply with the same standards, guidelines, medical policies, and benefit terms of the carrier.

(7) A carrier and participating provider shall provide at least sixty days written notice to each other before terminating the contract without cause. The carrier shall make a good faith effort to provide written notice of termination within fifteen working days after receipt of or issuance of a notice of termination to all covered persons that are patients seen on a regular basis by the provider whose contract is terminating, regardless of whether the termination was for cause or without cause. Where a contract termination involves a primary care provider, all covered persons that are patients of that primary care provider shall also be notified. Within five working days after the date that the provider either gives or receives notice of termination, the provider shall supply the carrier with a list of those patients of the provider that are covered by a plan of the carrier.

(8) The rights and responsibilities under a contract between a carrier and a participating provider shall not be assigned or delegated by the provider without the prior written consent of the carrier, and any subcontracts shall comply with the requirements of this part 7.

(9) A carrier's contract with participating providers shall include a provision that participating providers do not discriminate, with respect to the provision of medically necessary covered benefits, against covered persons that are participants in a publicly financed program.

(9.5) If the health benefit plan provides coverage for a second opinion, the carrier and any entity that contracts with the carrier shall disclose the availability of the second opinion along with the health benefit description form.

(10) A carrier shall notify the participating providers of their obligations, if any, to collect applicable coinsurance, copayments, or deductibles from covered persons pursuant to the evidence of coverage or of the providers' obligations, if any, to notify covered persons of their personal financial obligations for noncovered services.

(10.5) (a) A carrier that has entered into a contract with one or more intermediaries to conduct utilization management, utilization review, provider credentialing, administration of health insurance benefits, setting or negotiation of reimbursement rates, payment to providers, network development, or disease management programs, shall require the intermediary to indicate the name of the intermediary and the name of the carrier for which it is conducting the work when making any payment to a health care provider on behalf of the carrier.

(b) (I) A violation of subsection (6.5) of this section or this subsection (10.5) is an unfair or deceptive act or practice in the business of insurance pursuant to section 10-3-1104.

(II) The commissioner may examine the actions of a carrier pursuant to subsection (6.5) of this section and this subsection (10.5) when conducting a market conduct analysis pursuant to part 2 of article 1 of this title.

(11) A carrier shall not penalize a provider because the participating provider, in good faith, reports to state or federal authorities any act or practice by the carrier that jeopardizes patient health or welfare, or because the participating provider discusses the financial incentives or financial arrangements between the provider and the managed care plan.

(11.5) A carrier or entity that contracts with the carrier shall not penalize a primary care provider who makes a standing referral of a covered person to a specialist, nor shall the specialist treating the covered person be penalized, with actions that include but are not limited to disincentives or disaffiliation, except for violations of section 10-1-128.

(12) (a) A carrier shall establish one or more mechanisms by which the participating providers may determine, at the time services are provided, whether or not a person is covered by the carrier or is within the grace period established under section 10-16-140 (1), during which period a carrier may hold a claim for services pending receipt of full premium payment. If a carrier maintains only one mechanism, such mechanism shall not require electronic access.

(b) (I) Each carrier, regardless of the mechanism used, shall issue a verification code that the participating provider may use as proof of verification as required by section 10-16-704 (4.5)(f).

(II) In lieu of the requirements of this paragraph (b), for the purposes of verifying the carrier's communication to the provider pursuant to section 10-16-704 (4.5)(g) or (4.5)(h), a carrier may submit written confirmation to a provider within two business days.

(III) If a carrier provides electronic access as a mechanism to verify coverage, the carrier may, in lieu of the requirement to issue a verification code through such mechanism, accept as proof of verification a dated screen print from the carrier's electronic verification mechanism demonstrating that the member is eligible pursuant to section 10-16-704 (4.5)(g) or that the carrier is not required to pay for services pursuant to section 10-16-704 (4.5)(h).

(c) In lieu of the requirements of paragraph (b) of this subsection (12), a carrier may institute a policy providing that adjustments to claims related to eligibility will be made only if the carrier can demonstrate that the member did not appear as eligible on any of the carrier's verification mechanisms on the date of service.

(d) A carrier shall notify participating providers of the mechanisms available to verify eligibility and the carrier's intent with respect to the requirements of paragraphs (a), (b), and (c) of this subsection (12).

(13) A carrier shall establish procedures for resolution of administrative, payment, or other disputes between providers and the carrier.

(14) Every contract between a carrier or entity that contracts with a carrier and a participating provider for a managed care plan that requires preauthorization for particular services, treatments, or procedures shall include:

(a) A provision that clearly states that the sole responsibility for obtaining any necessary preauthorization rests with the participating provider that recommends or orders said services, treatments, or procedures, not with the covered person; and

(b) A provision that allows a covered person to receive a standing referral for medically necessary treatment to a specialist or specialized treatment center participating in the carrier's network or participating in a subdivision or subgrouping of the carrier's network if the subdivision or subgrouping demonstrates network adequacy pursuant to section 10-16-704. The primary care provider for the covered person, in consultation with the specialist and covered person, shall determine that the covered person needs ongoing care from the specialist in order to make the standing referral. A time period for the standing referral of up to one year, or a longer period of time if authorized by the carrier or any entity that contracts with the carrier, shall be determined by the primary care provider in consultation with the specialist or specialized treatment center. The specialist or specialized treatment center shall refer the covered person back to the primary care provider for primary care. To be reimbursed by the carrier or entity contracting with a carrier, treatment provided by the specialist shall be for a covered person and must comply with provisions contained in the covered person's certificate or policy. The primary care physician shall record the reason, diagnosis, or treatment plan necessitating the standing referral.

(15) A contract between a carrier and a participating provider shall not contain definitions or other provisions that conflict with the definitions or provisions contained in the managed care plan or this part 7.

(16) A provider who is not licensed to furnish health care services in this state and who participates in a network shall be licensed in the state in which the provider practices and shall meet minimum statutory and regulatory standards for that professional practice applicable in this state.



§ 10-16-705.5. Participating provider networks - definition - selection standards - informal reconsideration - enforcement - legislative declaration

(1) The general assembly finds and declares that:

(a) Carriers create networks of providers that ensure consumers have access to an adequate number of providers to meet their needs;

(b) In the current marketplace, carriers offer consumers a multitude of plan options, some of which include a limited provider network that may result in a smaller number of participating providers from which to choose;

(c) Limited provider networks allow carriers and providers to work together to improve the quality of care and control the associated costs on behalf of consumers;

(d) Transparency in the market provides consumers, payers, and providers with information necessary to make informed decisions about health care choices; and

(e) To ensure that consumers have sufficient access to care and appropriate, transparent information to make decisions related to their health care, carriers should:

(I) Disclose the standards used to construct their participating provider networks to the commissioner, providers, and consumers; and

(II) Provide a process for existing participating providers to seek reconsideration of a carrier's decision to change participation in a carrier's network, including tiering of a network.

(2) As used in this section, unless the context otherwise requires:

(a) "High-risk population" means a population presenting a risk of higher-than-average numbers of claims, losses, or health care utilization rates.

(b) "Tiered network" means a network that identifies and assigns some or all types of providers and facilities into specific groups to which different provider reimbursement, covered person cost-sharing, or provider access requirements, or any combination of reimbursement, cost-sharing, and access requirements, apply for the same service.

(3) (a) A carrier shall develop standards for the selection of providers in the carrier's participating provider network, including the selection of providers in each health care specialty. If the carrier offers a tiered network, the carrier shall develop standards for tiering participating providers within the tiered network.

(b) The carrier and the carrier's intermediary shall use the standards developed pursuant to subsection (3)(a) of this section in selecting and tiering providers.

(c) (I) A carrier shall not establish selection and tiering criteria in a manner that would:

(A) Allow a carrier to discriminate against high-risk populations by excluding or tiering providers based on their location in a geographic area that contains high-risk populations; or

(B) Exclude providers because they treat or specialize in treating high-risk populations.

(II) Nothing in this subsection (3)(c) prohibits a carrier from offering specific networks or products that are limited to designated service areas.

(d) A carrier shall make all applicable standards used for selecting and tiering available for review by the commissioner and shall communicate the standards to providers that are participating in one or more of its networks. Additionally, a carrier shall make a description of its standards, in plain language, available to the public.

(4) Upon request, and not more often than quarterly, a carrier shall provide a provider that is participating in one or more of its networks with a complete list of all network plans and products the carrier offers to consumers, with an indication of the provider's participation status within each network plan or product. The carrier shall respond to a provider's request within thirty days after it receives the request.

(5) (a) A carrier shall neither terminate a participating provider nor place a participating provider in a tiered network without first complying with the requirements of this subsection (5).

(b) At least sixty days before terminating or placing a participating provider in a tiered network, the carrier shall send a written notice to the participating provider informing the participating provider of the pending action. The notice must:

(I) Contain an explanation of the reasons for the proposed action in sufficient detail to enable the participating provider to challenge the proposed action, referencing the relevant information the carrier is relying on for the determination;

(II) Inform the participating provider of the opportunity to request the carrier to reconsider the pending action and the period for completing the informal reconsideration process; and

(III) Inform the participating provider of the carrier's ability to rescind the pending action.

(c) A carrier shall establish procedures for a participating provider to request a carrier to reconsider its decision to terminate the participating provider or place the participating provider in a tiered network. The procedures must include:

(I) A reasonable method by which the participating provider may submit a request for the carrier to reconsider a proposed pending action, including the name of the person or division to whom or to which the participating provider is to submit the request; and

(II) An opportunity to submit or have the carrier consider evidence that may correct information relevant to the pending action.

(d) The carrier shall complete the informal reconsideration process within forty-five days after the date the carrier received the request for reconsideration from the participating provider unless the carrier and participating provider agree to an alternative deadline to complete the informal reconsideration process.

(e) A carrier shall not implement the pending action specific to the participating provider that is the subject of a request for reconsideration until the carrier issues a final decision to grant or deny the request to reconsider the pending action.

(6) When a carrier does not select a provider to participate in the carrier's participating provider network, the carrier shall provide a written notification to the provider. The carrier is not required to provide an opportunity for reconsideration to a provider who is not participating in any of the carrier's participating provider networks.

(7) This section does not:

(a) Prohibit a carrier from declining to select a provider who fails to meet other legitimate selection criteria developed by the carrier in compliance with this section;

(b) Prohibit a carrier from creating an exclusive provider network; or

(c) Require a carrier to contract with any provider who is willing to abide by the terms and conditions for participation established by the carrier.

(8) (a) If the commissioner determines that a carrier has not complied with this section, the commissioner shall require a corrective action plan that the carrier must follow. The commissioner may use all enforcement powers under this title 10 to obtain compliance by the carrier.

(b) The commissioner and the commissioner's staff shall not arbitrate, mediate, or settle disputes regarding a decision not to include a provider in a network or tiered network or regarding any dispute between a carrier, the carrier's intermediary, or one or more providers arising under or by reason of a provider contract or its termination.



§ 10-16-706. Intermediaries

(1) In addition to any other applicable requirements of this part 7, a contract between a carrier and an intermediary shall satisfy all the requirements of this section.

(2) Intermediaries and participating providers with whom they contract shall comply with all the applicable requirements of section 10-16-705.

(3) The responsibility to ensure that participating providers have the capacity and legal authority to furnish covered benefits shall be retained by the carrier.

(4) A carrier shall have the right to approve or disapprove participation status of a subcontracted provider in its own or a contracted network for the purpose of delivering covered benefits to the carrier's covered persons.

(5) A carrier shall maintain copies of all intermediary health care subcontracts.

(6) If applicable, an intermediary shall transmit utilization documentation and claims paid documentation to the carrier. The carrier shall monitor the timeliness and appropriateness of payments made to participating providers and health care services received by covered persons.

(7) If applicable, an intermediary shall maintain books, records, financial information, and documentation of services provided to covered persons at the intermediary's place of business in this state.

(8) An intermediary shall allow the commissioner access to the intermediary's books, records, financial information, and any documentation of services provided to covered persons as necessary to determine compliance with this part 7.

(9) A carrier shall have the right, in the event of the intermediary's insolvency, to require the assignment to the carrier of the provisions of a participating provider's contract addressing the provider's obligation to furnish covered services.



§ 10-16-707. Enforcement

(1) If it is determined that a carrier has not contracted with enough participating providers to assure that covered persons have accessible health care services in a geographic area, that a carrier's access plan does not assure reasonable access to covered benefits, that a carrier has entered into a contract that does not comply with this part 7, or that a carrier has not complied with a provision of this part 7, the commissioner may institute a corrective action that shall be followed by the carrier or may use any of the commissioner's other enforcement powers to obtain the carrier's compliance with this part 7.

(2) The commissioner shall not act to arbitrate, mediate, or settle disputes between a managed care plan and a provider concerning a provider's inclusion or termination from the network.

(3) Failure of a provider to comply with the requirements of section 10-16-705 (16) shall preclude a carrier from contracting with a provider.



§ 10-16-708. Rule-making authority of commissioner

The commissioner may promulgate rules as necessary for carrying out the commissioner's duties under this part 7.



§ 10-16-709. Evaluation - nonparticipating health care providers - legislative declaration - rules

(1) (a) The general assembly hereby finds and determines that not all health care providers contract with all health insurers and therefore not all are participating providers. Health care providers who do not contract with a carrier are considered to be nonparticipating providers as to that carrier. In addition, not all health care providers are aware of the terms of health insurance coverage for health care services provided to a consumer insured through individual or group health care coverage. Therefore, the general assembly determines that there is a need to inform insured consumers of the scope of health insurance coverage available to the consumer for the services of nonparticipating providers who render services in a participating facility and the extent of an insured consumer's responsibility when services are rendered to an insured by a nonparticipating provider.

(b) The general assembly hereby declares that it is in the best interest of the residents of this state to provide administrative direction to health insurance carriers, health care providers, and health facilities to provide timely notice to a consumer concerning when the person may or may not incur additional charges for covered health benefits received from health care providers.

(2) The insurance commissioner shall, in collaboration with the division of professions and occupations within the department of regulatory agencies, the department of public health and environment, any other state agency, and any interested party, hold public hearings to determine the extent and source of the problem of a consumer being billed for an amount not paid by his or her health insurance as a result of a nonparticipating provider delivering health care services in a participating facility. These hearings shall also include an evaluation of the following:

(a) Payments to nonparticipating providers in participating facilities;

(b) Methods to improve disclosure to consumers of individual and group health insurance;

(c) When a person may be responsible for amounts in excess of the person's covered benefits from a nonparticipating provider;

(d) What the carrier's responsibilities are for payment for health benefits covered under the person's health benefit plan; and

(e) The appropriate appeals process for insurers and health care providers to settle disputes.

(3) The insurance commissioner, the department of public health and environment, and the division of professions and occupations, including, but not limited to, any type 1 board under the supervision of the division of professions and occupations, may promulgate rules in accordance with the findings from the evaluation conducted pursuant to subsection (2) of this section.

(4) On or before February 1, 2005, the insurance commissioner shall report the findings of the evaluation pursuant to subsection (2) of this section to the business affairs and labor committees of the house of representatives and the senate. The insurance commissioner shall include in the report a description of the rules promulgated pursuant to subsection (3) of this section. If a state agency did not promulgate rules pursuant to subsection (3) of this section, that state agency shall submit to the insurance commissioner, for inclusion in the commissioner's report to the business affairs and labor committees of the house of representatives and senate, the reasons why rules were not promulgated pursuant to subsection (3) of this section.






Part 8 - Task Force to Evaluate Health Care Needs for Colorado



Part 9 - Multiple Employer Welfare Arrangement Pilot Program



Part 10 - Health Care Coverage Cooperatives

§ 10-16-1001. Legislative declaration

(1) The general assembly hereby recognizes that, through the sunset review for the division of insurance within the department of regulatory agencies in October 2001, the general assembly adopted a recommendation to consolidate and relocate the regulatory functions concerning health care cooperatives. The provisions of parts 1, 2, and 4 of article 18 of title 6, C.R.S., were, therefore, repealed and relocated to this part 10.

(2) The general assembly hereby finds that:

(a) Under the current health care system in this state, individuals risk losing their health care coverage when they move, when they lose or change jobs, when they become seriously ill, or when coverage becomes unaffordable;

(b) Continued escalation of health care costs threatens the continued economic vitality of the state; and

(c) Health care is a critical part of the economy of this state, representing a significant percentage of public and private spending, and affects all industries and individuals in this state.

(3) The general assembly hereby determines that:

(a) Comprehensive health care benefits that meet the full range of health needs, including primary, preventive, and specialized care, should be readily available to citizens of this state;

(b) The current high quality of health care in this state should be maintained;

(c) Employers and their employees in this state should be afforded a meaningful opportunity to choose from a range of health plans, health care providers, and treatments;

(d) Competition in the health care industry should ensure that health plans and health care providers are efficient and charge reasonable prices;

(e) All individuals should have a responsibility to pay their fair share of the costs of health care coverage; and

(f) Colorado's health care system should build on the strength of the employment-based coverage arrangements that now exist in this state.

(4) The general assembly, therefore, declares that the purposes of this part 10 are to:

(a) Promote control of the cost of health care for employers, employees, and others who pay for health care coverage by pooling purchasing power among consumers and organizing providers so that health care services are delivered in the most efficient manner;

(b) Allow health care cooperatives established under this part 10 flexibility in the determination of plans and coverages they provide to members and the selection of health provider networks, plans, and providers with which they contract for services;

(c) Promote individual choice among health plans and health care providers;

(d) Ensure high quality health care; and

(e) Encourage all individuals to take responsibility for their health care coverage by building on existing employment-based arrangements for health care benefits.

(5) The general assembly hereby finds, determines, and declares that the rapidly changing health care market provides unique opportunities for health care providers to organize themselves into new forms of collaborative systems to deliver high quality health care at competitive market prices to cooperatives and other purchasers. This part 10 is enacted to encourage such collaborative arrangements and to promote market-based competition among health care providers.

(6) The general assembly further recognizes that, in order to achieve the most effective use of resources and medical technology to respond to changing market conditions, providers who would otherwise be competitors with each other will need to horizontally integrate in order to develop collaborative arrangements to guarantee an adequate number of providers to service the market and to vertically integrate in order to guarantee that those who receive services will have a continuum of care as appropriate to their care needs.

(7) The general assembly also recognizes that to effect such new forms of collaborative systems and integration of providers to service the market will require an analysis of:

(a) Existing methods of providing services, contracting, collaborating, and networking among providers; and

(b) The extent and type of regulatory oversight of licensed provider networks or licensed individual providers that is appropriate to protect the public.



§ 10-16-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Class of business" means all or a distinct grouping of small employers as shown on the records of a small carrier. Each class shall reflect substantial differences in administrative costs related to the use of health care cooperatives for the marketing and sale of health benefit plans to small employers.

(2) "Cooperative" or "health care coverage cooperative" means a health care coverage cooperative created pursuant to this part 10 as an entity that provides to its members health coverage and health care purchasing services, including but not limited to detailed information on comparative prices, usage, outcomes, quality, and member satisfaction with provider networks. "Cooperative" does not include a cooperative association organized without capital stock in accordance with article 55 of title 7, C.R.S., that is subject to articles 121 to 137 of title 7, C.R.S., and that had filed articles of incorporation with the secretary of state on or before March 15, 1991.

(3) "Health information" has the same meaning as "medical information", as set forth in section 18-4-412 (2)(b), C.R.S. "Health information" also includes information that relates to the past, present, or future physical or mental health of the member and its eligible employees and to payment for the provision of health care to the member and its eligible employees.

(4) "Licensed provider network" shall have the same meaning as in section 6-18-301.5 (1), C.R.S.

(5) "Managed care" means systems or techniques generally used by third-party payors or their agents to affect access to, and to control, payment for health care services. For example, and not for the purpose of limitation, managed care techniques most often include one or more of the following: Prior, concurrent, and retrospective review of the medical necessity and appropriateness of services or of the site at which services are provided; contracts with selected health care providers; financial incentives or disincentives related to the use of specific providers, services, or service sites; controlled access to and coordination of services by a case manager; and payor efforts to identify treatment alternatives and modify benefit restrictions for high-cost patient care. "Managed care" also includes but is not limited to health maintenance organizations.

(6) (a) "Member" means any public or private employer that has employees covered for health benefits through a cooperative.

(b) If, pursuant to section 10-16-1009 (3)(l), a cooperative provides coverage to individuals and allows individuals to join the cooperative, "member" may also include an individual and any dependent of such individual who is covered by a plan purchased through a cooperative, is eighteen years of age or older, and is not:

(I) Eligible for other coverage with benefits substantially similar to those included in the basic and standard health benefit plans; and

(II) A dependent of an individual who is eligible for other coverage with benefits substantially similar to those included in the basic and standard health benefit plans that cover that individual.

(7) "Person with financial interest in the cooperative's business" means one of the following or an immediate family member of one of the following:

(a) A health care provider who is contracting or attempting to contract, directly or indirectly, with the cooperative;

(b) An individual who is an employee or member of the board of directors of, has a substantial ownership interest in, or derives substantial income from an entity or person that is contracting or attempting to contract, directly or indirectly, with the cooperative; or

(c) An employee of an association, law firm, or other institution or organization that represents the interests of one or more entities or persons that are contracting or attempting to contract, directly or indirectly, with the cooperative.

(8) "Provider network" means a group of health care providers formed to provide health care services to individuals.

(9) "Purchaser" means an individual, an organization, or a governmental entity that makes health benefit purchasing decisions on behalf of a group of individuals.

(10) "Utilization management" means programs designed to assure appropriate utilization of health services relative to established standards or norms.

(11) "Waivered health care coverage cooperative" means a cooperative that has been approved to receive a waiver from the commissioner pursuant to section 10-16-1011.



§ 10-16-1003. Privacy of health information

(1) The privacy of individually identifiable health information collected for or by a cooperative shall be protected. Disclosure of such information is prohibited except for:

(a) Disclosures by an individual identified in the information or whose identity can be associated with the information;

(b) Disclosures explicitly authorized through written informed consent procedures by an individual;

(c) Disclosures to federal, state, or local law enforcement agencies for lawful purposes;

(d) Subject to rules promulgated by the commissioner, disclosures for bona fide research projects.

(2) (a) All disclosures of individually identifiable health information shall be restricted to the minimum amount of information necessary to accomplish the purpose for which the information is being disclosed.

(b) Any cooperative shall implement administrative, technical, and physical safeguards for the security of identifiable health information.

(3) (a) Subject to appropriate procedures established by a cooperative, an individual has the right to know whether any individual or entity uses or maintains individually identifiable health information concerning the individual and for what purpose the information may be used or maintained.

(b) Subject to appropriate procedures established by a cooperative, an individual has the right, with respect to identifiable health information concerning the individual that is recorded in any form or medium, to:

(I) See such information;

(II) Copy such information; and

(III) Have a notation made with or in such information including suggestions for amendments or corrections to such information requested by the individual or the individual's representative.

(4) Provider networks and providers in a network shall maintain the confidentiality of medical records as otherwise required by section 18-4-412, C.R.S., or other applicable law.



§ 10-16-1004. Health care coverage cooperatives - establishment - fees

(1) (a) There is hereby authorized the creation of entities to be known as health care coverage cooperatives. A health care coverage cooperative may be created as any lawful entity under articles 55, 56, 58, 101 to 117, or 121 to 137 of title 7, C.R.S., so long as such entity operates for the mutual benefit of its members. Entities created pursuant to this part 10, in addition to the matters otherwise required, are subject to this part 10.

(b) Each cooperative shall follow the organizational requirements and corporate governance requirements of its statutory incorporation and, in addition, shall provide internal procedures that comply with section 10-16-1009.

(2) (a) (I) A cooperative organized on or after August 4, 2004, for the purposes of securing health care coverage for its members and their eligible employees shall file articles of organization with the secretary of state and shall provide a copy of such articles to the commissioner in such form as the secretary and the commissioner may require consistent with this part 10 and title 7, C.R.S.

(II) For cooperatives formed prior to August 4, 2004, the executive director of the department of health care policy and financing shall provide the commissioner with such cooperatives' articles of organization.

(b) Any person or entity operating or holding itself out as a cooperative shall apply for and obtain a certificate of authority to operate as a cooperative pursuant to sections 10-16-1005 and 10-16-1006.

(c) No individual or entity that organizes a cooperative may become or attempt to become a person with financial interest in the cooperative's business for a period of three years after organization of the cooperative.

(3) (a) A cooperative is organized when the articles of organization are filed with the secretary of state or, if a delayed effective date is specified in the articles as filed with the secretary of state and a certificate of withdrawal is not filed, on such delayed effective date. The existence of the cooperative begins upon organization; except that no cooperative shall secure health care coverage for its members until a certificate of authority has been issued by the commissioner pursuant to section 10-16-1005 (1).

(b) Except in a proceeding by the state to cancel or revoke the organization of, or involuntarily dissolve, the cooperative, the secretary of state's filing of the articles of organization shall be conclusive and irrefutable proof that all conditions precedent to organization have been met.

(4) Each cooperative shall file a report pursuant to section 7-136-107, C.R.S., and pay the required fee, which shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., in lieu of all franchise or corporation license taxes.

(5) Except as allowed by section 10-16-1014, the division of insurance shall not participate in the formation or administration of a health care coverage cooperative created pursuant to this part 10.



§ 10-16-1005. Issuance of certificate of authority by commissioner for cooperative to purchase health care coverage

(1) (a) (I) (A) On and after August 4, 2004, an unlicensed cooperative conducting business pursuant to this part 10 shall file an application with the commissioner for issuance of a certificate of authority to purchase health care coverage for members and their eligible employees. An application shall include the following information: The name of the cooperative and any agent for service of process; details concerning provisions to govern the business and affairs of the cooperative, including management and organizational structure; an affidavit signed under oath by an officer of the organization that the cooperative is in compliance with sections 10-16-1004 (2)(c) and 10-16-1008 (3); and the names of managing personnel of the cooperative. The commissioner shall grant a certificate of authority to an applicant under this section unless the application fails to comply with this part 10. The commissioner shall establish an application filing fee, not to exceed one thousand one hundred dollars, to recover the direct costs of the commissioner in conducting the review required by this section. Each cooperative issued a certificate of authority pursuant to this section shall annually submit such information as the commissioner may reasonably require to determine that a cooperative continues to be in compliance with the provisions of this part 10. The commissioner shall establish a fee, not to exceed one thousand one hundred dollars annually, to recover the direct costs of the commissioner in determining annually that a cooperative is in compliance with the provisions of this part 10.

(B) Except as provided in section 10-16-1004 (3)(b), no cooperative shall take any action enumerated in section 10-16-1009 unless a certificate of authority has been issued pursuant to this section by the commissioner. Any person or entity applying to obtain a certificate of authority as required by section 10-16-1004 (2)(b) that fails to obtain a certificate of authority by December 1, 2004, shall cease to engage in any activity for which a certificate of authority is required pursuant to this part 10 until a certificate of authority is issued by the commissioner pursuant to this section and section 10-16-1006.

(C) Cooperatives that have been issued a certificate of authority by the executive director of the department of health care policy and financing prior to August 4, 2004, shall submit proof of such certificate of authority to the commissioner prior to November 1, 2004. The commissioner shall reissue a certificate of authority to the cooperative on or before December 1, 2004.

(II) A cooperative shall be required to post a fidelity or employee dishonesty bond or deposit with the commissioner a certificate of deposit or securities in a minimum amount equal to at least two months' premiums held by the cooperative or its administrator as of its annual renewal date in order to be granted a certificate of authority under this section. If a cooperative contracts with an outside administrator for all premium-handling functions, the cooperative itself will not be required to post a bond in order to comply with the provisions of this subparagraph (II) so long as the cooperative submits to the commissioner evidence that such administrator has obtained a bond in the required amount.

(b) The commissioner may grant a temporary certificate of authority to any cooperative. Any such temporary certificate of authority shall be valid for a period of one year after the date of issuance.

(c) Notwithstanding the provisions of part 2 of article 72 of title 24, C.R.S., an application, together with any supporting material and responses from the commissioner, shall not be considered a public record until the commissioner approves the application or until an organizer requests a hearing on the commissioner's denial of the application.

(2) The commissioner shall respond in writing to each application for a certificate of authority within thirty days after receipt by the commissioner. The commissioner shall either approve the application or shall inform the organizers of specific changes to the application that the commissioner deems necessary for approval under this part 10. Each applicant shall respond to the commissioner's comments within thirty days after receipt. The commissioner shall either approve the application within thirty days after receipt of such changes or request additional changes to the application. The time limits contained in this subsection (2) shall apply to all phases of the application process except hearings conducted pursuant to article 4 of title 24, C.R.S.



§ 10-16-1006. Authority to deny application for, revoke, or suspend certificate of authority

(1) On and after August 4, 2004, the commissioner may deny an application for a certificate of authority pursuant to section 10-16-1005 or revoke or suspend a certificate of authority of any cooperative found to be in violation of this part 10.

(2) (a) Any party may request a hearing pursuant to article 4 of title 24, C.R.S., on any action of the commissioner denying an application for a certificate of authority or revoking or suspending a certificate of authority.

(b) Any hearing conducted under this section shall be conducted pursuant to article 4 of title 24, C.R.S., and section 10-1-127, and the commissioner may use the services of an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S.

(c) Any final decision of the commissioner under this part 10 shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.



§ 10-16-1007. Prohibition on cooperatives transacting insurance business

A cooperative shall not perform any activity included in the definition of transacting insurance business in this state, as provided in section 10-3-903, except as otherwise authorized in the powers, duties, and responsibilities of cooperatives as set forth in section 10-16-1009. A cooperative shall not establish or engage in the activities of a health maintenance organization.



§ 10-16-1008. Administrative structure of cooperatives - board of directors - officers - employees

(1) The affairs of the cooperative shall be managed in accordance with the legal structure required of the entity and governed by persons elected by the members from their own number. The governing body of the cooperative shall adopt bylaws and rules for the cooperative. Members of a cooperative shall be entitled to equal participation and benefit from the cooperative; except that a cooperative at its option may extend voting rights to eligible employees. The governing body of the cooperative shall meet at such times and places as it determines necessary to operate the cooperative in accordance with this part 10.

(2) A cooperative may provide fair remuneration for the time actually spent by its officers and directors in its service and for the service of the members of its executive committee.

(3) An individual who is a member of a governing body of a cooperative may not be a person with financial interest in the cooperative's business during his or her term on the governing body or during the twelve-month period immediately before or after service on such governing body.

(4) The bylaws may provide that no member of the governing body of a cooperative shall occupy any position in the cooperative except the chief executive officer and secretary on regular salary or substantially full-time pay. The bylaws may provide for an executive committee and may allot to the executive committee all the functions and powers of the board of directors, subject to general direction and control by the board.

(5) When a vacancy occurs on the governing body of a cooperative other than by expiration of a member's term, the remaining members of the governing body shall fill the vacancy by majority vote.

(6) The governing body of a cooperative may appoint a chief executive officer of the cooperative and other staff necessary to administer the cooperative. The chief executive officer and other staff serve at the pleasure of the governing body.

(7) No cooperative may assume any liability for payment for health care services covered by a plan purchased through the cooperative.



§ 10-16-1009. Powers, duties, and responsibilities of cooperatives

(1) Each cooperative organized pursuant to this part 10 shall:

(a) Establish the conditions of cooperative membership;

(b) Provide to cooperative members and their eligible employees clear, standardized information about each provider network, licensed provider network, carrier, or other provider contracted with by the cooperative, including, but not limited to, information on price, benefits, costs, quality, patient satisfaction, membership, and responsibilities and obligations;

(c) Offer dependent coverage;

(d) Except for groups over fifty, offer to all members and their eligible employees the standard and basic health benefit plans;

(e) Obtain the necessary contact information and resources to provide to members and their eligible employees the information described in paragraph (b) of this subsection (1);

(f) Contract only for insurance functions listed in section 10-3-903, with entities authorized to do business in this state by the commissioner pursuant to this title that have:

(I) The capacity to administer the health benefit plan or services to be offered;

(II) The ability to monitor and evaluate the quality and cost-effectiveness of care and applicable procedures;

(III) The ability to report quality and outcomes information necessary for the cooperative to report quality information to members and their eligible employees; and

(IV) The ability to assure members and their eligible employees adequate access to health care providers, including an adequate number and type of providers for the risk pool involved;

(g) Develop and implement a marketing plan that will widely publicize the cooperative to potential members and their eligible employees and develop and implement methods for informing the public about the cooperative and its services;

(h) State clearly all administrative and broker or agent fees associated with membership in all materials published for the purpose of soliciting members and their eligible employees or that may be used by potential members in deciding whether to join the cooperative;

(i) Establish administrative and accounting procedures for the operation of the cooperative and members' services, prepare an annual cooperative budget, and prepare annual program and fiscal reports on cooperative operations;

(j) Maintain all records, reports, and other information of the cooperative;

(k) Maintain a trust account or accounts for the deposit of premium moneys collected pursuant to paragraph (d) of subsection (3) of this section, to be paid to carriers or licensed provider networks or licensed individual providers for coverage offered through the cooperative. A cooperative shall have a fiduciary duty with respect to premium moneys collected for carriers and licensed provider networks offered through the cooperative.

(l) Annually report on operations of the cooperative, including program and financial operations, and provide for internal and independent audits;

(m) Disclose to members and potential members whether or not the cooperative has been granted a temporary certificate of authority pursuant to section 10-16-1005 (1)(b);

(n) Offer the same premiums and any negotiated health care prices to all member classes, if any, equally; except that a cooperative may offer different premiums or negotiated health care prices to members who are not small employers.

(2) Members that are not self-insured may only be offered plans or services offered by licensed provider networks, licensed individual providers, and other carriers. For purposes of this part 10, "self-insured" means not insured under a plan underwritten by a carrier or licensed provider network. A self-insured employer or individual may join a cooperative in order to have access to the discounted provider rates (excluding capitated agreements) that the cooperative may negotiate on behalf of its self-insured members.

(3) Each cooperative organized pursuant to this part 10 may:

(a) Determine, from time to time, the need to establish classes of membership;

(b) Set reasonable fees for membership in the cooperative that will finance all reasonable and necessary costs incurred in administering the cooperative;

(c) Offer any and all health benefit packages permitted under law in addition to the standard and basic health benefit plans;

(d) Require, as a condition of membership, that all employers include all their employees or a minimum percentage of employees in coverage purchased through the cooperative. The cooperative may establish minimum percentages that differ according to the benefit plan or carrier offered. The cooperative may require an employer making membership application to a cooperative that would entail entering fewer than one hundred percent of such employer's eligible employees or dependents to demonstrate, under standards consistent with paragraph (g) of subsection (4) of this section, that such membership is not likely to result in an adverse selection group being brought into the cooperative and would not otherwise act as a form of risk selection or risk avoidance.

(e) Subject to paragraph (l) of subsection (1) of this section, provide premium collection services for plans and licensed provider networks or licensed individual providers offered through the cooperative;

(f) Reject, or allow a carrier to reject, an employer from membership or drop, or allow a carrier to drop, an employer from membership if the employer or any of its employee members fails to pay premiums or engages in fraud or material misrepresentation in connection with a plan purchased through the cooperative. If an employer or employee is dropped from membership, the employee shall be entitled to continuation and conversion coverage as provided under applicable state or federal continuation laws and the state conversion law.

(g) Contract with qualified independent third parties for any service necessary to carry out the powers and duties authorized or required by this part 10;

(h) Contract with licensed insurance agents or brokers to market coverage made available through the cooperative to its members. A cooperative shall use a uniform fee schedule for all agents and brokers. Such fee schedule shall not vary based on the actual or expected health status or medical utilization of the group to which coverage is sold.

(i) Exclude any carrier, provider network, or provider or freeze enrollment in any carrier, provider network, or provider for failure to achieve established quality, access, or information reporting standards of the cooperative;

(j) Prohibit members who drop coverage through the cooperative from reenrolling for up to twelve months in coverage purchased through the cooperative;

(k) Require that members and their eligible employees continue to pay administrative fees that are part of the contract with the cooperative if a member or eligible employee cancels prior to completion of a contract period;

(l) Offer coverage for individuals who are members. If coverage is offered to individuals as members, the cooperative may require that individuals include all dependents under such coverage.

(m) Establish employer contribution requirements. Such requirements may differ by benefit plan, benefit package, or carrier.

(4) No cooperative organized pursuant to this part 10 may:

(a) Exclude from membership in the cooperative any small employer or eligible employee or dependent of a small employer who agrees to pay fees for membership and any premium for coverage through the cooperative and who abides by the bylaws and rules of the cooperative and satisfies the requirements of the benefit plan selected;

(b) Differentiate classes of membership on the basis of industry type, race, religion, gender, education, health status, or income;

(c) Commit any act constituting a rebate prohibited by section 10-3-1104 (1)(g). The commissioner shall enforce this paragraph (c) pursuant to part 11 of article 3 of this title.

(d) Prohibit any hospital, health maintenance organization, or other provider, as a condition of contracting to provide services through the cooperative, from providing services through a subcontract or subcontracts with any other hospital, health maintenance organization, or other provider meeting the cooperative's quality standards;

(e) Charge any fee not directly related to health care or the administration of health care purchasing functions;

(f) As a condition of membership, require any member, eligible employee, or dependent to subscribe to non-health-care-related products or services;

(g) Knowingly operate the cooperative or market the cooperative in a county or primary metropolitan statistical area in a way that would cause the cooperative to select a risk pool with actuarially projected health care utilization over a two-year period that is below the projected average for all individuals residing in that county or primary metropolitan statistical area. Such measurement and comparison of projected utilization by members of the cooperative to all individuals shall be done on a county or primary metropolitan statistical area basis and not across all members of the cooperative.

(h) Knowingly authorize or select any carrier, provider, licensed provider network, licensed individual provider, or individual provider that does not comply with or conform to the applicable requirements or standards of this title.



§ 10-16-1010. Marketing requirements of cooperatives

(1) A cooperative shall use appropriate, efficient, and standardized means to notify members and prospective members and their eligible employees of the availability of sponsored health care coverage from the cooperative.

(2) A cooperative shall make available to members and prospective members and their eligible employees marketing materials that accurately summarize the health benefit plans that are offered by its licensed provider networks, licensed individual providers, and other carriers, and rates, costs, and accreditation information relating to those plans. A cooperative shall also summarize the services offered by all other provider networks and individual providers the cooperative offers, the rates for those services, and accreditation information relating to those provider networks.

(3) A cooperative may offer nonlicensed provider networks or individual providers only to self-insured members of the cooperative. Nonlicensed provider networks or individual providers may also be offered to members not self-insured if the services offered do not involve transacting insurance business, as defined in section 10-3-903. The members may choose which health benefit plans shall be offered to eligible employees and may change the selection each year. The employee may be given options with regard to health benefit plans and the type of managed care system under which benefits will be provided.



§ 10-16-1011. Requirements for waivered health care coverage cooperatives - rules

(1) The commissioner shall promulgate rules setting forth the application procedure for cooperatives seeking a waiver under this section that:

(a) Establish fair, effective, and timely procedures for addressing consumer, contractor, and health plan grievances. Such rules shall include, without limitation, a requirement that health plans provide the cooperative written notification of all grievances filed with the health plans and at least a quarterly summary of such grievances. This paragraph (a) shall not be construed to exempt participating carriers from any requirements of this title concerning grievance procedures.

(b) Require the cooperative to demonstrate that it provides coverage in every geographic area in which its participating carriers are authorized to do business by the division of insurance;

(c) Establish that small employers that purchase fully insured products through the cooperative are not permitted to offer their employees comparable fully insured or self-insured products through any means other than the cooperative;

(d) Ensure that the cooperative will at all times comply with the provisions of section 10-16-1009 (4)(g);

(e) Require the cooperative to offer, at a minimum, the basic and standard benefit plans for employers with fifty or fewer employees that all participating carriers must offer. Other benefit plans and benefit packages may be established and offered by some or all carriers that contract with the cooperative, and such plans or packages may include a range of cost-sharing levels. Benefit packages may also include some variations for differences in delivery systems, such as health maintenance organizations, point-of-service plans, preferred provider plans, and fee-for-service plans.

(2) A waiver shall be in effect for a period of not less than ten years after the date of issue, unless the commissioner determines that the waivered cooperative is in violation of subsection (1) of this section. In such a case, the waiver may be phased out over a period of three years by the commissioner in a manner that is consistent with the market viability of the cooperative.

(3) The commissioner may grant a permanent waiver effective upon expiration of a ten-year period. If at any time the commissioner determines that a waivered cooperative operating under a permanent waiver is in violation of subsection (1) of this section, the permanent waiver may be phased out by the commissioner over a period of three years in a manner that is consistent with the market viability of the cooperative.

(4) The commissioner shall promulgate rules for annual reporting requirements for waivered cooperatives. Reporting requirements shall be based only on the requirements for obtaining a waiver as outlined under subsection (1) of this section. Such reporting requirements shall be integrated with other reporting requirements for cooperatives operating under this part 10.

(5) (a) (I) Any carrier doing business with a waivered cooperative shall comply with all rules regarding underwriting, claims handling, sales, solicitation, and other applicable requirements specified pursuant to this title.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a), if a waivered cooperative requires its participating small employer carriers to offer a standardized health benefit plan that such carriers do not offer outside of the waivered cooperative, such carriers shall not be required to market that standardized plan either inside or outside the waivered cooperative in those areas of the state that are not part of the waivered cooperative's geographic service area.

(b) (I) Any carrier doing business with a waivered cooperative shall comply with all applicable rules regarding rating specified pursuant to this title.

(II) (A) Notwithstanding subparagraph (I) of this paragraph (b) and subject to the provisions of sub-subparagraph (B) of this subparagraph (II), a waivered cooperative and a participating carrier may negotiate a percentage discount off of what would otherwise be allowable rates under sections 10-16-107 (6)(a) and 10-16-1012 for a particular plan. That percentage discount shall be applied uniformly to all small employer members of the cooperative. Pursuant to section 10-16-1012, a carrier may apply rating factors differently for its business with a waivered cooperative than for the carrier's other business. Participating carriers shall notify the division of insurance of a negotiated cooperative discount at least thirty days prior to use.

(B) A waivered cooperative may negotiate the non-health-care expense component of the premium rates charged with participating health care coverage plans. As used in this sub-subparagraph (B), "non-health-care expense" includes but is not limited to marketing expenses, acquisition expenses, cost of paying claims, commissions, maintenance expenses, other administration costs, profits, and other contingency margins. "Non-health-care expense" does not include fees paid to health care providers for health care services regardless of the methodology of reimbursement or payment.

(C) Participating health care coverage plans, including those plans that are under consideration for participation, shall, upon request, disclose to waivered cooperatives a list and description of all relevant public information regarding all expenses of the health plans, including but not limited to: The plan's recent filings and previously required filings with the Colorado division of insurance; filings with the national association of insurance commissioners (NAIC); health employer data information set (HEDIS) reports regarding provider compensation; and federal health care financing administration and federal office of personnel management filings relevant to provider compensation. Public information shall be provided upon request to a cooperative within fifteen days after such request.

(D) All health care plans participating in a cooperative shall sign an affidavit declaring that all coinsurance paid by the insured participants of the employer members of a waivered cooperative shall be based on the health plan's contracted rate within the health plan's provider network.

(6) If the commissioner does not act on an application for a waiver under this section within sixty days after submission of the application, the cooperative may request a formal hearing with the commissioner.



§ 10-16-1012. Application of rating factors inside a waivered cooperative

With the prior approval of the commissioner, a waivered cooperative may require all participating carriers to apply allowable rate adjustment factors and case characteristic factors to all of that waivered cooperative's business in a consistent fashion, as determined by the cooperative. If a waivered cooperative has received such approval, a participating carrier within that cooperative shall not be required to apply allowable rate adjustment factors and case characteristic factors in the same way for its waivered cooperative business as for its other business.



§ 10-16-1013. Violations of article by persons involved with operations of cooperatives - enforcement - penalties

(1) As used in this section, unless the context otherwise requires, "responsible party" means a member of the governing body or an executive officer of a cooperative.

(2) (a) After notice and the opportunity for a hearing pursuant to article 4 of title 24, C.R.S., the commissioner may enforce the provisions of this part 10 by issuing orders directed to any responsible party, including but not limited to cease-and-desist orders, as are deemed necessary if the commissioner finds that:

(I) Such person has violated this part 10 or any lawful rule promulgated pursuant to this part 10, engaged in any unsafe or unsound practice in connection with a cooperative, engaged in an act, omission, or practice that constitutes a breach of fiduciary duty to a cooperative, or has been found liable for or guilty of a civil or criminal offense affecting such person's qualification to serve in such capacity; or

(II) (A) The cooperative has suffered or appears likely to suffer substantial financial loss or that the interests of its members and eligible employees could be seriously prejudiced by reason of such violation, practice, breach of fiduciary duty, or offense;

(B) Such person has received financial gain from such violation, practice, breach of fiduciary duty, or offense; or

(C) Such violation involves serious dishonesty or demonstrates a willful or continuing disregard for the safety or soundness of the cooperative.

(b) In addition to the actions authorized in paragraph (a) of this subsection (2), the commissioner may impose a civil penalty of up to twenty-five thousand dollars for each violation.

(c) In addition to the penalty provided in paragraph (b) of this subsection (2), if the commissioner determines that any person is in violation of the provisions of section 10-16-1004 (2)(c) or 10-16-1008 (3), the commissioner may order the responsible party suspended or removed from office.

(d) If the commissioner finds that extraordinary circumstances exist that require immediate action, such action may be taken immediately pursuant to section 24-4-105 (12), C.R.S., but a subsequent hearing shall promptly be afforded upon application to rescind the action taken.

(e) The commissioner may initiate informal actions to enforce this part 10 under this section. Such informal actions may include written agreements with, informal commitment letters from, or the forwarding of a letter of reprimand to, a cooperative or responsible party.

(3) Any person adversely affected by an order issued pursuant to this section may, within twenty days after the date of the order, request judicial review under section 24-4-106 (11), C.R.S. An action for judicial review shall not operate to stay or vacate a decision or order; except that the court may issue a stay pending review. The commissioner may recover reasonable attorney fees incurred to enforce the order.



§ 10-16-1014. Technical assistance to authorized cooperatives from division of insurance

(1) Subject to available appropriations, the commissioner may provide technical assistance to any cooperative that:

(a) Makes coverage available to employer members and covered individuals statewide to the extent possible;

(b) Requires that employer members not self-insure for any benefits included in the cooperative's basic or standard health benefit plans;

(c) Sets maximum employer member contributions to any plan for a covered individual at an amount not to exceed one hundred percent of the cost of the lowest-priced coverage for that employee's family composition for any particular plan package, with employee members paying the difference between the premium of the selected plan and the employer contribution;

(d) Establishes rules that specify that employer members shall take no action to limit their employees' choice of plans offered through the cooperative or to encourage or discourage employees from making particular choices of plans offered through the cooperative;

(e) Contracts with as many carriers as is allowed by the market and the cooperative's quality, access, and information reporting requirements;

(f) Develops and implements a marketing plan to publicize the cooperative to potential members and develops and implements methods for informing the public about the cooperative and its services;

(g) Develops specific plans to expand health care coverage and to expand access to health care in this state; and

(h) Gives each covered individual the opportunity to choose among carriers that contract with the cooperative.



§ 10-16-1015. Health care cooperatives - rule-making authority

The commissioner may promulgate rules consistent with this part 10 for purposes of carrying out the commissioner's duties under this part 10. The commissioner may promulgate rules to carry out the commissioner's duties under section 10-16-1005, so long as such rules impose no additional requirements beyond those specifically enumerated in section 10-16-1005.









Article 16.5 - Prepaid Dental Care Plans






Health Maintenance Organizations

Article 17 - Health Maintenance Organizations






Medicare Supplement Insurance

Article 18 - Medicare Supplement Insurance

§ 10-18-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Applicant" means:

(a) In the case of an individual medicare supplement policy or subscriber contract, the person who seeks to contract for insurance benefits; or

(b) In the case of a group medicare supplement policy or subscriber contract, the proposed certificate holder.

(2) "Certificate" means any certificate issued under a group medicare supplement policy, which certificate has been delivered or issued for delivery in this state.

(3) "Medicare" means the "Health Insurance for the Aged Act", Title XVIII of the federal "Social Security Act", as amended by the social security amendments of 1965, and as later amended.

(4) "Medicare supplement policy" means a group or individual policy of sickness and accident insurance or a subscriber contract of a nonprofit hospital and health service corporation or a health maintenance organization, which policy or contract is primarily advertised, marketed, or designed as a supplement to reimbursements under medicare for the hospital, medical, or surgical expenses of persons eligible for medicare.



§ 10-18-102. Applicability and scope

(1) Except as otherwise specifically provided, this article shall apply to:

(a) All medicare supplement policies and subscriber contracts delivered or issued for delivery in this state on or after July 1, 1989; and

(b) All certificates issued under group medicare supplement policies or subscriber contracts, which certificates have been delivered or issued for delivery in this state on or after July 1, 1989.

(2) The provisions of this article shall not apply to a policy or contract for employees, former employees, or any combination of employees or former employees or to a policy or contract for members, former members, or any combination of members and former members of labor organizations, which policy or contract is established by one or more employers or labor organizations or the trustees of a fund established by one or more employers or labor organizations or any combination of such employers, labor organizations, or trustees.

(3) The provisions of this article shall not apply to insurance policies or health care benefit plans, including group conversion policies, provided to medicare eligible persons, which policies are not marketed as or held out to be medicare supplement policies or benefit plans.



§ 10-18-103. Standards for policy provisions - guarantee issue

(1) No medicare supplement insurance policy, contract, or certificate in force in this state shall contain benefits that duplicate benefits provided by medicare.

(2) The commissioner shall issue reasonable regulations to establish specific standards for policy provisions of medicare supplement policies and certificates. Such standards shall be in addition to and in accordance with all applicable laws under this title. No requirement of this title relating to minimum required policy benefits, other than the minimum standards contained in this article, shall apply to medicare supplement policies. The standards shall include, but need not be limited to:

(a) Terms of renewability which shall provide that the policy cannot be cancelled or nonrenewed by the insurer solely on the grounds of deterioration of health or of age;

(b) Initial and subsequent conditions of eligibility, which shall include the guaranteed issue requirements in subsection (5) of this section;

(c) Nonduplication of coverage;

(d) Preexisting conditions;

(e) Benefit limitations, exceptions, and reductions which shall not include those which are more restrictive than those of medicare for any type of care covered under the policy;

(f) Elimination, waiting, or probationary periods;

(g) Recurrent conditions;

(h) Definition of terms, including, but not limited to, accident, sickness, benefit period, hospital, nurse, physician, and skilled nursing facility;

(i) Readability standards;

(j) Continuing care coverage as required by section 10-16-413.5.

(3) The commissioner may issue reasonable regulations that specify prohibited policy provisions not otherwise specifically authorized by statute which, in the opinion of the commissioner, are unjust, unfair, or unfairly discriminatory to any person insured or proposed for coverage under a medicare supplement policy.

(4) Notwithstanding any other provision of law of this state to the contrary, a medicare supplement policy may not deny a claim for losses incurred more than six months from the effective date of coverage for a preexisting condition. The policy may not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

(5) The guaranteed issue period for a medicare supplement policy shall not be for less than six months after a previous policy has been involuntarily terminated for reasons other than nonpayment of premiums or for fraud or abuse. For purposes of this subsection (5), termination of coverage in the CoverColorado coordination of benefits plan due to the plan's termination is an involuntary termination of a previous policy.



§ 10-18-104. Minimum standards for benefits and claims payment

The commissioner shall issue reasonable regulations to establish minimum standards for benefits and payment of claims under medicare supplement policies.



§ 10-18-105. Loss ratio standards and filing requirements

(1) Every insurer providing group or individual medicare supplement insurance benefits to a resident of this state pursuant to section 10-18-102 shall file a copy of the group master policy or individual policy and any certificate used in this state in accordance with the filing requirements and procedures of sections 10-16-107.2 and 10-16-406; except that no insurer shall be required to make a filing earlier than thirty days after insurance was provided to a resident of this state under a group master policy issued for delivery outside this state.

(2) Group and individual medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premium charged. The commissioner shall issue reasonable regulations to establish minimum standards for loss ratios of medicare supplement policies on the basis of incurred claims experience or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis and on the basis of earned premiums in accordance with accepted actuarial principles and practices. Every entity providing medicare supplement policies or certificates in this state shall file annually its rates, rating schedule, and supporting documentation demonstrating that it is in compliance with the applicable loss ratio standards of this state. All filings of rates and rating schedules shall demonstrate that the actual and expected losses in relation to premiums comply with the requirements of this article.

(3) No entity shall provide compensation to its agents or other producers which is greater than the renewal compensation which would have been paid on an existing policy if the existing policy had been replaced by another policy with the same company and the new policy benefits had been substantially similar to the benefits under the old policy and the old policy had been issued by the same insurer or insurer group.



§ 10-18-106. Disclosure standards - regulations necessary for compliance with federal law

(1) In order to provide for full and fair disclosure in the sale of medicare supplement policies, no individual medicare supplement policy or certificate shall be delivered or issued for delivery in this state unless the outline of coverage as described in subsection (2) of this section is delivered to the applicant for such policy or such certificate at the time application is made.

(2) The commissioner shall prescribe by regulation the format and content of the outline of coverage required by subsection (1) of this section. As used in this subsection (2), "format" means style, arrangement, and overall appearance, including such items as the size, color, and prominence of type and the arrangement of text and captions. Such outline of coverage shall include:

(a) A description of the principal benefits and coverage provided in the policy;

(b) A statement of the exceptions, reductions, and limitations contained in the policy;

(c) A statement of the renewal provisions, including any reservation by the insurer of a right to change premiums;

(d) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(e) (Deleted by amendment, L. 92, p. 1605, § 144, effective May 20, 1992.)

(3) The commissioner may further prescribe by regulation a standard form for and the contents of an informational brochure for persons eligible for medicare by reason of age, which brochure is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of medicare. Except in the case of direct response insurance policies, the commissioner may require by regulation that the information brochure be provided to any prospective insureds eligible for medicare concurrently with delivery of the outline of coverage. With respect to direct response medicare supplement insurance policies, the commissioner may require by regulation that the prescribed brochure must be provided upon request to any prospective insureds eligible for medicare by reason of age, but in no event later than the time of policy delivery.

(4) The commissioner may promulgate regulations for captions or notice requirements determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not medicare supplement coverages for all accident and sickness insurance policies sold to persons eligible for medicare by reason of age, which policies fail to meet the definition of a medicare supplement policy in section 10-18-101 (4).

(5) The commissioner may promulgate such regulations as are necessary to allow Colorado to meet the medicare supplement policy standards and requirements imposed by the federal "Health Insurance for the Aged Act" or otherwise required by any federal law or rule or regulation. This shall include the authority to promulgate as regulations the model standards adopted by the national association of insurance commissioners for the purpose of complying with any such federal requirements.



§ 10-18-107. Right to examine policy - right to refund of premium

Medicare supplement policies or certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the policyholder or certificate holder shall have the right to return the policy or certificate within thirty days after its delivery and to have any premium refunded if, after examination of the policy or certificate, the policyholder or certificate holder is not satisfied for any reason. Any refund made pursuant to this section shall be paid directly to the policyholder or certificate holder by the insurer in a timely manner. If a policyholder or certificate holder decides to cancel a policy or certificate after the first thirty days of coverage and the policyholder or certificate holder provides the insurer notice of the cancellation at least thirty days before cancellation, the insurer shall refund a prorated amount of any prepaid premiums for such policy or certificate based on the subsequent full months of coverage being cancelled.



§ 10-18-108. Advertising - copy provided to commissioner

Every insurer, health care service plan, or other entity providing medicare supplement insurance or benefits in this state that advertises medicare supplement insurance shall provide the commissioner a written copy of the medicare supplement advertisement used in this state. If there is a complaint filed about a radio or television advertisement, the commissioner may request an audio or video cassette from those entities.



§ 10-18-109. Penalties

In addition to any other applicable penalties for violations of this title, the commissioner may order insurers violating any provision of this article or regulations promulgated pursuant to this article to cease marketing any medicare supplement policy or certificate in this state, which policy or certificate is related directly or indirectly to a violation, may order such insurers to take such actions as are necessary to comply with the provisions of this article, or may make both such orders.









Long-Term Care

Article 19 - Long-Term Care Insurance

§ 10-19-101. Short title

This article shall be known and may be cited as the "Long-term Care Insurance Act".



§ 10-19-102. Legislative declaration

The general assembly hereby declares that the purpose of this article is to promote the public interest and the availability of long-term care insurance policies, to protect applicants for long-term care insurance from unfair or deceptive sales or enrollment practices, to establish standards for long-term care insurance, to facilitate public understanding and comparison of long-term care insurance policies, and to facilitate flexibility and innovation in the development of long-term care insurance coverage.



§ 10-19-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Applicant" means:

(a) In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; and

(b) In the case of a group long-term care insurance policy, the proposed certificate holder.

(1.5) Repealed.

(2) "Certificate" means any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this state.

(3) "Commissioner" means the commissioner of insurance.

(4) "Group long-term care insurance" means a long-term care insurance policy which is delivered or issued for delivery in this state and issued to one of the following:

(a) One or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof or for members or former members or a combination thereof, of the labor organizations;

(b) Any professional, trade, or occupational association for its members or former or retired members, or combination thereof, if such association:

(I) Is composed of individuals all of whom are or were actively engaged in the same profession, trade, or occupation; and

(II) Has been maintained in good faith for purposes other than obtaining insurance;

(c) (I) An association or a trust or the trustee of a fund established, created, or maintained for the benefit of members of one or more associations. Prior to advertising, marketing, or offering such policy within this state, the association or the insurer of the association shall file evidence with the commissioner that the association has at the outset a minimum of one hundred persons and has been organized and maintained in good faith for purposes other than that of obtaining insurance, has been in active existence for at least one year, and has a constitution and bylaws which provide that:

(A) The association holds regular meetings not less than annually to further purposes of the members;

(B) Except for credit unions, the association collects dues or solicits contributions from members; and

(C) The members have voting privileges and representation on the governing board and committees.

(II) Thirty days after such filing, the association will be deemed to satisfy such organizational requirements, unless the commissioner makes a finding that the association does not satisfy those organizational requirements.

(d) A group other than as described in paragraph (a), (b), or (c) of this subsection (4), subject to a finding by the commissioner that:

(I) The issuance of the group policy is not contrary to the best interest of the public;

(II) The issuance of the group policy would result in economies of acquisition or administration; and

(III) The benefits are reasonable in relation to the premiums charged.

(5) "Long-term care insurance" means any insurance policy or rider advertised, marketed, offered, or designed to provide coverage for not less than twelve consecutive months for each covered person on an expense-incurred, indemnity, prepaid, or other basis for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services provided in a setting other than an acute care unit of a hospital. "Long-term care insurance" includes group and individual annuities and life insurance policies or riders that provide directly or that supplement long-term care insurance. The term shall also include qualified long-term care insurance contracts. This term does not include life insurance policies that accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement and that provide the option of a lump-sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care. "Long-term care insurance" also includes a policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. Long-term care insurance may be issued by insurers, fraternal benefit societies, nonprofit hospital, medical-surgical, and health service corporations, prepaid health plans, health maintenance organizations, or any similar organizations to the extent they are otherwise authorized to issue life or health insurance. "Long-term health care insurance" shall not include any insurance policy that is offered primarily to provide basic medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset protection coverage, accident-only coverage, specified disease or specified accident coverage, or limited-benefit health coverage. Notwithstanding any other provisions contained herein, any product advertised, marketed, or offered as long-term care insurance shall be subject to the provisions of this article.

(6) "Policy" means any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this state by an insurer, fraternal benefit society, nonprofit hospital, medical-surgical, or health service corporation, prepaid health plan, health maintenance organization, or any similar organization.

(7) Repealed.

(8) (a) "Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" means an individual or group insurance contract that meets the requirements of 26 U.S.C. sec. 7702B (b) of the federal "Internal Revenue Code of 1986", as amended, as follows:

(I) The only insurance protection provided under the contract is coverage of qualified long-term care services. A contract shall not fail to satisfy the requirements of this subparagraph (I) by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

(II) The contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses are reimbursable under Title XVIII of the federal "Social Security Act", as added by the "Social Security Amendments of 1965", Pub.L. 89-97, as amended, or would be so reimbursable but for the application of a deductible or coinsurance amount. The requirements of this subparagraph (II) do not apply to expenses that are reimbursable under said Title XVIII only as a secondary payor. A contract shall not fail to satisfy the requirements of this subparagraph (II) by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

(III) The contract is guaranteed renewable, within the meaning of 26 U.S.C. sec. 7702B (b)(1)(C) of the federal "Internal Revenue Code of 1986", as amended;

(IV) The contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed except as provided in subparagraph (V) of this paragraph (a);

(V) All refunds of premiums and all policyholder dividends or similar amounts under the contract are to be applied as a reduction in future premiums or to increase future benefits; except that a cash refund may be issued in the event of death of the insured or a complete surrender or cancellation of the contract, so long as the refund does not exceed the aggregate premiums paid under the contract;

(VI) The contract meets the consumer protection provisions set forth in 26 U.S.C. sec. 7702B (g) of the federal "Internal Revenue Code of 1986", as amended.

(b) "Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" also means the portion of a life insurance contract that provides long-term care insurance coverage by rider or as part of the contract and that satisfies the requirements of 26 U.S.C. sec. 7702B (b) and (e) of the federal "Internal Revenue Code of 1986", as amended.



§ 10-19-104. Scope and applicability of article

The requirements of this article shall apply to policies delivered or issued for delivery in this state on or after July 1, 1990. This article is not intended to supersede the obligations of entities subject to this article to comply with the substance of other applicable insurance laws insofar as they do not conflict with this article; except that laws and regulations designed and intended to apply to medicare supplement insurance policies shall not be applied to long-term care insurance.



§ 10-19-105. Extraterritorial jurisdiction - group long-term care insurance

A group long-term care insurance coverage shall not be offered to a resident of this state under a group policy issued in another state to a group described in section 10-19-103 (4)(d), unless this state or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state has made a determination that such requirements have been met.



§ 10-19-106. Rules on disclosure

The commissioner may adopt rules and regulations that include standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definitions of terms. Such rules and regulations shall be in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.



§ 10-19-107. Performance standards

(1) A long-term care insurance policy may not:

(a) Be cancelled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder; or

(b) Contain a provision establishing a new waiting period in the event that existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(c) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care; or

(d) Exclude coverage for Alzheimer's disease, senile dementia, other organic brain syndromes, or other types of senility diseases.

(2) A long-term care insurance policy shall:

(a) Offer the policyholder the opportunity to designate an individual who can be contacted in the event the policy is about to lapse. If the policyholder declines to designate someone, the carrier shall obtain a signed statement that the policyholder has been offered this opportunity and declined. The policyholder has the right to periodically update his or her authorized designee.

(b) Provide a ninety-day reinstatement period for policyholders who have allowed their policies to lapse due to nonpayment of premium, who have a cognitive impairment, and who have regularly paid the required premiums. The reinstated policy shall provide the same benefits, terms, and premiums as the lapsed policy.



§ 10-19-108. Requirements for preexisting conditions

(1) A long-term care insurance policy or certificate, other than a policy or certificate thereunder, issued to a group as defined in section 10-19-103 (4)(a), shall not use a definition of "preexisting condition" that is more restrictive than the following: "Preexisting condition" means a condition for which medical advice or treatment was recommended by or received from a provider of health care services within six months preceding the effective date of coverage of an insured person.

(2) A long-term care insurance policy or certificate, other than a policy or certificate thereunder issued to a group as defined in section 10-19-103 (4)(a), shall not exclude coverage for a loss or confinement which is the result of a preexisting condition, unless such loss or confinement begins within six months following the effective date of coverage of an insured person.

(3) The commissioner may extend the limitation periods set forth in subsections (1) and (2) of this section to specific age group categories or specific policy forms upon findings that the extension is in the best interest of the public.

(4) The definition of "preexisting condition" in subsection (1) of this section does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant and, on the basis of the answers on the application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subsection (2) of this section expires. A long-term care insurance policy or certificate shall not exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subsection (2) of this section.



§ 10-19-109. Requirements for prior hospitalization or institutionalization

(1) A long-term care insurance policy shall not be delivered or issued for delivery in this state if such policy:

(a) Conditions the eligibility for any benefits on a prior hospitalization requirement;

(b) Conditions the eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care; or

(c) Conditions eligibility for any benefits other than waiver of premium, post-confinement, post-acute care, or recuperative benefits on a prior institutionalization requirement.

(2) (a) A long-term care insurance policy containing any limitations or conditions on eligibility for post-confinement, post-acute care, or recuperative benefits shall clearly label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" such limitations or conditions, including any required number of days of confinement.

(b) Effective July 1, 1991, a long-term care insurance policy containing a benefit advertised, marketed, or offered as a home health care or home care benefit shall not condition receipt of benefits on a prior institutionalization requirement.

(c) A long-term care insurance policy that conditions eligibility for noninstitutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than thirty days.

(3) A long-term care insurance policy which provides benefits only following institutionalization shall not condition such benefits upon admission to a facility for the same or related conditions within a period of less than thirty days after discharge from the institution.



§ 10-19-110. Loss ratio standards

The commissioner may adopt rules and regulations establishing loss-ratio standards for long-term care insurance policies if a specific reference to long-term care insurance policies is contained in the regulation. Such rules and regulations shall be in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.



§ 10-19-111. Right to return policy - free look

A long-term care insurance applicant has the right to return the policy or certificate within thirty days after its delivery and to have the premium refunded if, after examination of the policy or certificate, other than a certificate issued pursuant to a policy issued to a group defined in section 10-19-103 (4)(a), the applicant is not satisfied for any reason. A long-term care insurance policy or certificate shall contain a notice, prominently printed on the first page or attached thereto, stating in substance that the applicant has the right to return the policy or certificate within thirty days after its delivery and to have the premium refunded if, after examination of the policy or certificate, other than a certificate issued pursuant to a policy issued to a group defined in section 10-19-103 (4)(a), the applicant is not satisfied for any reason. This section shall also apply to a denial of application. Any refund shall be made within thirty days after the return or denial.



§ 10-19-112. Outline of coverage - certificate

(1) (a) An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose.

(b) The commissioner shall prescribe a standard format, including style, arrangement, and overall appearance, and the content of an outline of coverage.

(c) In the case of agent solicitations, an agent shall deliver the outline of coverage prior to the presentation of an application or enrollment form.

(d) In the case of direct response solicitations, the outline of coverage must be presented in conjunction with any application or enrollment form.

(e) In the case of a policy issued to a group defined in section 10-19-103 (4)(a), an outline of coverage shall not be required to be delivered if the information described in subsection (2) of this section is contained in other materials relating to enrollment. Upon request, these other materials shall be made available to the commissioner.

(2) The outline of coverage shall include all of the following:

(a) A description of the principal benefits and coverage provided in the policy;

(b) A statement of the principal exclusions, reductions, and limitations contained in the policy;

(c) A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium. Continuation or conversion provisions of group coverage shall be specifically described.

(d) A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains the governing contractual provisions;

(e) A description of the terms under which the policy or certificate may be returned and premium refunded;

(f) A brief description of the relationship of cost of care and benefits;

(g) A statement that discloses to the policyholder or certificate holder whether the policy is intended to be a federally tax-qualified long-term care insurance contract under 26 U.S.C. sec. 7702B (b) of the federal "Internal Revenue Code of 1986", as amended.

(3) A certificate issued pursuant to a group long-term care insurance policy, which policy is delivered or issued for delivery in this state, shall include:

(a) A description of the principal benefits and coverage provided in the policy;

(b) A statement of the principal exclusions, reductions, and limitations contained in the policy;

(c) A statement that the group master policy determines governing contractual provisions; and

(d) A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium. Continuation or conversion provisions of group coverage shall be specifically described.

(4) (Deleted by amendment, L. 2007, p. 200, § 8, effective January 1, 2008.)

(5) Any policy or rider that is advertised, marketed, or offered as long-term care or nursing home insurance shall comply with the provisions of this article.

(6) If an application for a long-term care insurance contract or certificate is approved, the issuer shall deliver the contract or certificate of insurance to the applicant no later than thirty days after the date of approval.

(7) (a) Prior to the sale of an individual life insurance policy that provides long-term care benefits either within the policy or by rider, a policy summary shall be delivered to the applicant. In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make delivery no later than the time of the sale of the policy. In addition to complying with all applicable requirements, the summary shall also include:

(I) An explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits;

(II) An illustration of the amount of benefits, the length of benefit, and the guaranteed lifetime benefits, if any, for each covered person;

(III) Any exclusions, reductions, or limitations on benefits of long-term care;

(IV) A statement that any long-term care inflation protection option required by section 10-19-113 is not available under the policy.

(b) If applicable to the policy type, the summary shall also include:

(I) A disclosure of the effects of exercising other rights under the policy;

(II) A disclosure of guarantees related to long-term care costs of insurance charges; and

(III) Current and projected maximum lifetime benefits.

(c) The provisions of the policy summary listed in paragraphs (a) and (b) of this subsection (7) may be incorporated into a basic illustration or into the life insurance policy summary.

(8) Whenever a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report shall be provided to the policyholder. The report shall include:

(a) Any long-term care benefits paid out during the month;

(b) An explanation of any changes in the policy, such as death benefits or cash values, due to long-term care benefits being paid out; and

(c) The amount of long-term care benefits existing or remaining.

(9) If a claim under a long-term care insurance contract is denied, the issuer shall, within sixty days of the date of a written request by the policyholder or certificate holder, or a representative thereof:

(a) Provide a written explanation of the reasons for the denial; and

(b) Make available all information directly related to the denial.



§ 10-19-113. Option for inflation adjustment - renewability

(1) No insurer may offer a long-term care insurance policy unless the insurer also offers to the policyholder, in addition to any other inflation protection, the option to purchase a policy that provides for benefit levels to increase with benefit maximums or reasonable durations that are meaningful to account for reasonable anticipated increases in the costs of long-term care services covered by the policy. Insurers must offer to each policyholder, at the time of purchase, the option to purchase a policy with an inflation protection feature no less favorable than one of the following:

(a) The inflation protection feature increases benefit levels annually in a manner so that the increases are compounded annually at a rate not less than five percent;

(b) The inflation protection feature guarantees the insured individual the right to periodically increase benefit levels without providing evidence of insurability or health status so long as the option for the previous period has not been declined. The amount of the additional benefit shall be no less than the difference between the existing policy benefit and that benefit compounded annually at a rate of at least five percent for the period beginning with the purchase of the existing benefit and extending until the year in which the offer is made; or

(c) The inflation protection feature covers a specified percentage of actual or reasonable charges and does not include a maximum specified indemnity amount or limit.

(2) If the policy is issued to a group, the required offer in subsection (1) of this section shall be made to the group policyholder; except that, if the policy is issued to a group defined in section 10-19-103 (4)(d) other than a continuing care retirement community, the offer shall be made to each proposed certificate holder.

(3) The offer in subsection (1) of this section shall not be required of life insurance policies or riders containing accelerated long-term care benefits.

(4) (a) An insurer shall include the following information in or with the outline of coverage:

(I) A graphic comparison of the benefit levels of a policy that increases benefits over the policy period with the benefit levels of a comparable policy that does not increase benefits. The graphic comparison shall show benefit levels over at least a twenty-year period.

(II) Any expected premium increase or additional premium to pay for automatic or optional benefit increases.

(b) An insurer may use a reasonable hypothetical or graphic demonstration for the purposes of the disclosure required by this subsection (4).

(5) Inflation protection benefit increases under a policy that contains these benefits shall continue without regard to an insured's age, claim status or claim history, or the time the person has been insured under the policy.

(6) An offer of inflation protection that provides for automatic benefit increases shall include an offer of a premium that the insurer expects to remain constant. The offer shall disclose, in a conspicuous manner, that the premium may change in the future unless the premium is guaranteed to remain constant.

(7) (a) Inflation protection as provided in subsection (1) of this section shall be included in a long-term care insurance policy unless an insurer obtains a rejection of inflation protection signed by the policyholder as required in this subsection (7). The rejection may be either in the application or on a separate form.

(b) The rejection shall be considered a part of the application and shall state: I have reviewed the outline of coverage and the graphs that compare the benefits and premiums of this policy with and without inflation protection. Specifically, I have reviewed plans -----------, and I reject inflation protection.



§ 10-19-113.3. Incontestability period

(1) With respect to a policy or certificate that has been in force for less than six months, an insurer may rescind a long-term care insurance policy or certificate or deny a long-term care insurance claim under such a policy upon a showing of misrepresentation that is material to the acceptance for coverage.

(2) With respect to a policy or certificate that has been in force for at least six months but less than two years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and pertains to the condition for which benefits are sought. A policy or certificate that has been in force for two years shall not be contested solely on the grounds of misrepresentation. Such a policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

(3) No long-term care insurance policy or certificate may be field issued based on medical or health status. For purposes of this subsection (3), "field issued" means a policy or certificate is issued by a producer or third-party administrator pursuant to the underwriting authority granted to the producer or third-party administrator by a carrier and using the insurer's underwriting guidelines.

(4) If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payment may not be recovered by the insurer in the event that the policy or certificate is rescinded.

(5) In the event of the death of the insured, this section shall not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long-term care. In that situation, the remaining death benefits under the policies shall be governed by sections 10-7-102 and 10-7-202. In all other situations, this section shall apply to life insurance policies that accelerate benefits for long-term care.



§ 10-19-113.4. Nonforfeiture benefits - rules

(1) Except as provided in subsection (2) of this section, a long-term care insurance policy may not be delivered or issued for delivery in this state unless the policyholder or certificate holder has been offered the option of purchasing a policy or certificate including a nonforfeiture benefit. The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy. If the policyholder or certificate holder declines the nonforfeiture benefit, the insurer shall provide a contingent benefit upon lapse that shall be available for a specified period.

(2) When a group long-term care insurance policy is issued, the offer required in subsection (1) of this section shall be made to the group policyholder; except that, if the policy is issued as group long-term care insurance as defined in section 10-19-103 (4)(d), other than to a continuing care retirement community or other similar entity, the offer shall be made to each proposed certificate holder.

(3) The commissioner shall promulgate rules specifying the type or types of nonforfeiture benefits to be offered as part of long-term care insurance policies and certificates, the standards for nonforfeiture benefits, and the rules regarding contingent benefit upon lapse, including a determination of the specified period during which a contingent benefit upon lapse will be available and the substantial premium rate increase that triggers a contingent benefit upon lapse as described in subsection (1) of this section.



§ 10-19-113.6. Producer training requirements

(1) (a) An individual may not sell, solicit, or negotiate long-term care insurance unless the individual is licensed as an insurance producer for accident and health or sickness or life insurance and has completed a one-time training course and ongoing training every twenty-four months. The training must meet the requirements set forth in subsection (2) of this section.

(b) The training requirements of subsection (2) of this section may be approved as continuing education courses under section 10-2-301.

(2) (a) The one-time training required by this section shall be no less than sixteen hours, eight hours of which shall consist of long-term care, generally, and eight hours of which shall be specific to long-term care partnerships in a classroom setting. The ongoing training required by this section shall be no less than five hours in a classroom setting.

(b) The training required under paragraph (a) of this subsection (2) shall consist of topics related to long-term care insurance, long-term care services and, if applicable, qualified state long-term care insurance partnership programs, including, but not limited to:

(I) State and federal regulations and requirements and the relationship between qualified state long-term care insurance partnership programs and other public and private coverage of long-term care services, including medicaid;

(II) Available long-term care services and providers;

(III) Changes or improvements in long-term care services or providers;

(IV) Alternatives to the purchase of private long-term care insurance;

(V) The effect of inflation on benefits and the importance of inflation protection; and

(VI) Consumer suitability standards and guidelines.

(c) The training required by this section shall not include training that is insurer- or company product-specific or that includes any sales or marketing information, materials, or training other than those required by state or federal law.

(3) (a) Each insurer subject to this article shall obtain verification that a producer receives training required by paragraph (a) of subsection (1) of this section before the producer is permitted to sell, solicit, or negotiate the insurer's long-term care insurance products. The insurer shall maintain records in accordance with all applicable record retention requirements and shall make the verification available to the commissioner upon request.

(b) Each insurer subject to this article shall maintain records with respect to the training of its producers concerning the distribution of its partnership policies that will allow the division of insurance to provide assurance to the state medicaid agency that producers have received the training contained in subparagraph (I) of paragraph (b) of subsection (2) of this section, as required by paragraph (a) of subsection (1) of this section, and that producers have demonstrated an understanding of the partnership policies and their relationship to public and private coverage of long-term care, including medicaid, in this state. These records shall be maintained in accordance with all applicable record retention requirements and shall be made available to the commissioner upon request.

(4) The satisfaction of these training requirements in any state shall be deemed to satisfy the training requirements in this state.



§ 10-19-113.7. Rules

The commissioner shall adopt rules to promote premium adequacy, to protect the policyholder in the event of substantial rate increases, and to establish minimum standards for marketing practices, producer education, producer compensation, producer examination, penalties, and reporting practices for long-term care insurance. In addition, the commissioner may issue regulations to establish minimum standards concerning suitability.



§ 10-19-114. Compliance

No policy may be advertised, marketed, or offered as long-term care or nursing home insurance unless it complies with the provisions of this article.



§ 10-19-114.5. Penalties

In addition to any other penalties provided by the laws of Colorado, any carrier or any producer who violates any requirement of Colorado law relating to the regulation of long-term care insurance or the marketing of such insurance shall be subject to a fine of up to three times the amount of any commissions paid for each policy involved in the violation or up to ten thousand dollars, whichever is greater.



§ 10-19-115. Severability

If any provision of this article or the application thereof to any person or circumstance is for any reason held to be invalid, the remainder of the article and the application of such provision to other persons or circumstances shall not be affected thereby.









Life and Health Insurance Protection

Article 20 - Life and Health Insurance Protection Association

§ 10-20-101. Short title

This article shall be known and may be cited as the "Life and Health Insurance Protection Association Act".



§ 10-20-102. Legislative declaration

(1) The general assembly finds and declares that the purpose of this article is to protect, subject to certain limitations, the persons specified in section 10-20-104 (1) against failure by member insurers in the performance of their contractual obligations under life and health insurance policies and annuity contracts specified in section 10-20-104 (2), because of the insolvency of the member insurer that issued the policies or contracts.

(2) To provide the protection specified in subsection (1) of this section, an association of insurers shall be created and shall exist to pay benefits and to continue coverages as limited pursuant to this article. Members of the association are subject to assessment to provide funds to carry out the purpose of this article.



§ 10-20-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Account" means any of the three accounts created pursuant to section 10-20-106.

(2) "Association" means the life and health insurance protection association as established by this article.

(2.5) "Authorized assessment" or "authorized" when used in the context of assessments means a resolution passed by the board in which an assessment will be called immediately or in the future from member insurers for a specified amount. An assessment is authorized when the resolution pertaining to the assessment is passed.

(3) "Board" means the board of the association.

(3.5) "Called assessment" or "called" when used in the context of assessments means that a notice has been issued by the association to member insurers requiring that an authorized assessment be paid by the date set in the notice. An authorized assessment becomes a called assessment when notice is mailed by the association to member insurers.

(4) "Commissioner" means the commissioner of insurance.

(5) "Contractual obligation" means any obligation under a policy, contract, or certificate under a group policy or contract, or portion thereof, for which coverage is provided pursuant to section 10-20-104.

(6) "Covered policy" means a policy or contract, or a portion of a policy or contract, for which coverage is provided under section 10-20-104.

(6.5) "Extracontractual claims" includes claims relating to bad faith in the payment of claims, claims for punitive or exemplary damages, and claims for attorney fees and costs.

(6.7) "Impaired insurer" means a member insurer that is not an insolvent insurer and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(7) "Insolvent insurer" means a member insurer which after July 1, 1991, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency.

(8) "Member insurer" means any insurer licensed or who holds a certificate of authority in this state to write any kind of insurance for which coverage is provided pursuant to section 10-20-104 and includes any insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn; but "member insurer" does not include:

(a) A nonprofit hospital or medical service organization;

(b) A health maintenance organization;

(c) A fraternal benefit society;

(d) A mandatory state pooling plan;

(e) Repealed.

(f) A stipulated premium insurance company;

(g) A local mutual burial association;

(h) A mutual assessment company or any entity that operates on an assessment basis;

(i) An interinsurance exchange;

(i.5) A health care coverage cooperative; and

(j) Any entity similar to those specified in this subsection (8).

(9) "Moody's corporate bond yield average" means the monthly average corporates as published by Moody's Investors Service, Inc., or any successor thereto.

(10) "NAIC" means the national association of insurance commissioners.

(10.5) "Owner" of a policy or contract for insurance, or "policy owner", or "contract owner", means the person who is identified as the legal owner under the terms of the policy or contract for insurance or who is otherwise vested with legal title to the policy or contract for insurance through a valid assignment completed in accordance with the terms of the policy or contract for insurance and properly recorded as the owner on the books of the insurer. The terms "owner", "contract owner", and "policy owner" do not include persons with a beneficial interest in a policy or contract.

(11) "Person" means any individual, corporation, limited liability company, partnership, association, or voluntary organization.

(12) "Premiums" means amounts of money or other consideration, however designated, received on covered policies or contracts less returned premiums, returned consideration, and returned deposits, and less dividends and experience credits thereon. "Premiums" does not include any amounts of money or other consideration received for any policies or contracts or for the portions of any policies or contracts for which coverage is not provided under section 10-20-104 (2); except that assessable premiums shall not be reduced on account of section 10-20-104 (2)(b)(III) relating to interest limitations and section 10-20-104 (3)(b) relating to limitations with respect to any one life. "Premiums" does not include:

(a) Premiums on an unallocated annuity contract; or

(b) Premiums in excess of five million dollars with respect to multiple nongroup policies of life insurance owned by one owner, regardless of:

(I) Whether the policy owner is an individual, firm, corporation, or other person;

(II) Whether the persons insured are officers, managers, employees, or other persons; or

(III) The number of policies or contracts held by the owner.

(12.5) (a) "Principal place of business" of a person other than an individual means the single state in which the individuals who establish policy for the direction, control, and coordination of the operation of the entity as a whole primarily exercise that function, as determined by the association in its reasonable judgment by considering the following factors:

(I) The state in which the primary executive and administrative headquarters of the entity is located;

(II) The state in which the principal office of the chief executive officer of the entity is located;

(III) The state in which the board of directors or similar governing person or persons of the entity conducts the majority of its meetings;

(IV) The state in which the executive or management committee of the board of directors or similar governing person or persons of the entity conducts the majority of its meetings; and

(V) The state from which the overall operation of the entity is directed.

(b) In the case of plan sponsors, if more than fifty percent of the participants in the benefit plan are employed in a single state, that state is the principal place of business for the plan sponsor.

(c) The principal place of business of a plan sponsor of a benefit plan is the principal place of business of the association, committee, joint board of trustees, or similar group of representatives of the parties who establish or maintain the benefit plan that, in lieu of a specific or clear designation of a principal place of business, is the principal place of business of the employer or employee organization that has the largest investment in the benefit plan.

(12.7) "Receivership court" means the court in an impaired or insolvent insurer's state having jurisdiction over the conservation, rehabilitation, or liquidation of the insurer.

(13) "Resident" means any person to whom a contractual obligation is owed and who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer. A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business. Citizens of the United States who are residents of a foreign country, United States possession, United States territory, or United States protectorate, which country, possession, territory, or protectorate does not have an association similar to the association created by this article, shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts.

(13.3) "State" means a state, the District of Columbia, Puerto Rico, or a possession, territory, or protectorate of the United States.

(13.5) "Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.

(14) "Supplemental contract" means any written agreement entered into for the distribution of proceeds under a life, health, or annuity policy or a life, health, or annuity contract.

(15) "Unallocated annuity contract" means an annuity contract or group annuity certificate that is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under the contract or certificate.



§ 10-20-104. Coverage and limitations - coordination of benefits

(1) This article shall provide coverage for the policies and contracts specified in subsection (2) of this section and to persons:

(a) Who are owners of or certificate holders under such policies or contracts, other than structured settlement annuities, and who:

(I) Are residents; or

(II) Are not residents, but only under all of the following conditions:

(A) The insurer which issued such policies or contracts is domiciled in this state;

(B) Such insurer never held a license or certificate of authority in the states in which such persons reside;

(C) Such states have associations similar to the association created by this article; and

(D) Such persons are not eligible for any amount of coverage by such associations;

(b) Regardless of where they reside, except for nonresident certificate holders under group policies or contracts, who are the beneficiaries, assignees, or payees of the persons covered under paragraph (a) of this subsection (1).

(1.3) Subsection (1) of this section shall not apply to structured settlement annuities. Except as otherwise provided in subsections (1.5) and (1.7) of this section, this article shall provide coverage to a person who is a payee under a structured settlement annuity or to a beneficiary of a deceased payee if the payee:

(a) Is a resident, regardless of where the contract owner resides; or

(b) Is not a resident, but only under both of the following conditions:

(I) Either:

(A) The contract owner of the structured settlement annuity is a resident; or

(B) The contract owner of the structured settlement annuity is not a resident, but the insurer that issued the structured settlement annuity is domiciled in this state and the state in which the contract owner resides has an association similar to the association created by this article; and

(II) Neither the payee, the beneficiary, nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides.

(1.5) This article shall not provide coverage to a person who is a payee or beneficiary of a contract owner who is a resident of this state if the payee or beneficiary is afforded any coverage by the association of another state.

(1.7) This article is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this article is provided coverage under the laws of any other state, the person shall not be provided coverage under this article. In determining the application of the provisions of this subsection (1.7) in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary, or assignee, this article shall be construed in conjunction with other state laws to result in coverage by only one association.

(2) (a) This article provides coverage to the persons specified in subsections (1) and (1.3) of this section for direct, nongroup life, health, annuity, and supplemental policies or contracts and for certificates under direct group life, health, annuity policies or contracts, and supplemental contracts to any of these issued by member insurers pursuant to articles 7 and 8 and parts 1 and 2 of article 16 of this title, except as limited by this article. Annuity contracts and certificates under group annuity contracts include allocated funding agreements, structured settlement annuities, and any immediate or deferred annuity contracts.

(b) This article does not provide coverage for:

(I) Any portion of a policy or contract not guaranteed by the member insurer, or under which the risk is borne by the policy or contract owner;

(II) Any policy or contract of reinsurance, unless assumption certificates have been issued under the reinsurance policy or contract;

(III) Any portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate, or other factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns and changes in value:

(A) When averaged over the period of four years prior to the date on which the association became obligated with respect to the policy or contract, exceeds a rate of interest determined by subtracting two percentage points from Moody's corporate bond yield average, averaged for that same four-year period, or for such lesser period if the policy or contract was issued less than four years before the association became obligated; and

(B) On and after the date on which the association became obligated with respect to the policy or contract, exceeds the rate of interest determined by subtracting three percentage points from Moody's corporate bond yield average as most recently available;

(IV) Any portion of a policy, contract, plan, or program of an employer, association, or other person to provide life, health, or annuity benefits to its employees, members, or others, to the extent that such plan or program is self-funded or uninsured, including but not limited to benefits payable by an employer, association, or other person under:

(A) A multiple employer welfare arrangement, as defined in section 1002 of title 29 of the United States Code;

(B) A minimum premium group insurance plan;

(C) A stop-loss group insurance plan; or

(D) An administrative services only contract;

(V) Any portion of a policy or contract to the extent that it provides dividends or experience rating credits, voting rights, or that any fees or allowances be paid to any person, including the policy or contract holder, in connection with the service to or administration of such policy or contract;

(VI) Any policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue such policy or contract in this state;

(VII) Any unallocated annuity contract;

(VIII) Any annuity contract or group annuity certificate which is used by a nonprofit insurance company exclusively for the benefit of nonprofit educational institutions and their employees for the purpose of providing retirement benefits;

(IX) Any policy, contract, certificate, or subscriber agreement issued by a prepaid dental care plan as defined in parts 1 and 5 of article 16 of this title;

(X) Services covered under a policy of sickness and accident insurance as defined in section 10-16-102 (50) when written by a property and casualty insurer as part of an automobile insurance contract;

(XI) Repealed.

(XII) Any insurer which was insolvent or unable to fulfill its contractual obligations as of July 1, 1991; except that an annuity contract issued or assumed by such an insurer shall be covered under this article if such insurer was ordered into liquidation between July 1, 1991, and August 31, 1991;

(XIII) Repealed.

(XIV) Any portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract but such changes have not been credited to the policy or contract, or to the extent the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this article. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture under this section, the interest or change in value determined by using the procedures defined in the policy or contract shall be credited as if the contractual date of crediting interest or changing values was the date of insolvency, and such interest or changes shall not be subject to forfeiture.

(XV) Repealed.

(XVI) Any policy or contract providing hospital, medical, prescription drug, or other health care benefits under part C or part D of subchapter XVIII, chapter 7 of title 42, United States Code, or any regulation issued under these parts;

(XVII) Any portion of a policy or contract to the extent that the assessment required by this article with respect to the policy or contract are preempted or otherwise not allowed by federal or state law;

(XVIII) Any obligation that does not arise under the expressed written terms of the policy or contract issued by the insurer to the contract owner or to the policy owner, including and without limitation:

(A) Claims based on marketing materials, brochures, illustrations, advertisements, or oral statements by agents, brokers, or others used or made in connection with the sale of covered policies and contracts;

(B) Claims based on side letters, riders, or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

(C) Misrepresentations of, or regarding, policy benefits;

(D) Extracontractual claims; and

(E) Claims for penalties, interest, or consequential or incidental damages;

(XIX) Any contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by a benefit plan or trustee that is not an affiliate of the member insurer.

(3) The benefits for which the association may become liable shall not exceed the lesser of:

(a) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(b) (I) With respect to any one life, regardless of the number of policies or contracts with that insurer:

(A) Three hundred thousand dollars in net life insurance death benefits, and no more than one hundred thousand dollars in net cash surrender and net cash withdrawal values for life insurance;

(B) For health insurance benefits: One hundred thousand dollars for coverages not defined as disability, basic hospital, medical and surgical, or major medical insurance or long-term care insurance, including any net cash surrender and net cash withdrawal values; three hundred thousand dollars for disability insurance; three hundred thousand dollars for long-term care insurance; or five hundred thousand dollars for basic hospital, medical and surgical, or major medical insurance;

(C) Two hundred fifty thousand dollars in the present value of annuity benefits, including net cash surrender and net cash withdrawal values; or

(D) With respect to each payee of a structured settlement annuity, two hundred fifty thousand dollars in present-value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values.

(E) (Deleted by amendment, L. 2013.)

(II) The association is not obligated to cover:

(A) More than three hundred thousand dollars in benefits, in the aggregate, with respect to any one life under sub-subparagraphs (A) to (D) of subparagraph (I) of this paragraph (b); except that, with respect to benefits for basic hospital, medical and surgical, and major medical insurance under sub-subparagraph (B) of subparagraph (I) of this paragraph (b), the aggregate liability of the association shall not exceed five hundred thousand dollars with respect to any one individual; or

(B) More than five million dollars in benefits with respect to an owner of multiple nongroup policies of life insurance, regardless of whether the policy owner is an individual, firm, corporation, or other person; whether the persons insured are officers, managers, employees, or other persons; or the number of policies and contracts held by the owner.

(c) The limitations set forth in this subsection (3) are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the association's obligations under this subsection (3) may be met by the use of assets attributable to covered policies or reimbursed to the association under its subrogation and assignment rights.

(4) In performing its obligations to provide coverage under section 10-20-108, the association is not required to guarantee, assume, reinsure, or perform, or cause to be guaranteed, assumed, reinsured, or performed, the contractual obligations of the impaired or insolvent insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.



§ 10-20-105. Construction

This article shall be construed to effect the purpose set forth in section 10-20-102, which shall constitute an aid and guide to interpretation.



§ 10-20-106. Creation of the association

(1) There is hereby created a private nonprofit legal entity to be known as the life and health insurance protection association. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions pursuant to the plan of operation specified in section 10-20-110 and shall exercise its powers through the board of directors provided in section 10-20-107. For purposes of administration and assessment, the association shall maintain three accounts:

(a) The life insurance account;

(b) The health insurance account; and

(c) The annuity account.

(2) The association is under the supervision of the commissioner and is subject to the applicable provisions of the insurance laws of this state. Meetings or records of the association may be opened to the public consistent with the provisions of the insurance laws of Colorado upon majority vote of the board.



§ 10-20-107. Board of directors

(1) The board of directors of the association shall consist of not less than five nor more than nine member insurers serving terms as established in the plan of operation. The members of the board shall be selected by member insurers subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the commissioner. To select the first board and initially organize the association, the commissioner shall give notice to all member insurers of the time and place of the organizational meeting. At the organizational meeting each member insurer shall be entitled to one vote in person or by proxy. If the board is not selected within sixty days after notice of the organizational meeting, the commissioner may appoint the initial members.

(2) In approving selections or in appointing members to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

(3) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board, but members of the board shall not otherwise be compensated by the association for their services.



§ 10-20-108. Powers and duties of the association

(1) If a member insurer is an impaired insurer, the association may, in its discretion and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer and that are approved by the commissioner:

(a) Guarantee, assume, or reinsure or cause to be guaranteed, assumed, or reinsured any or all of the policies or contracts of the impaired insurer; or

(b) Provide such moneys, pledges, loans, notes, guarantees, or other means as proper to effectuate paragraph (a) of this subsection (1) and assure payment of the contractual obligations of the impaired insurer pending action under said paragraph (a).

(2) If a member insurer is an insolvent insurer, the association shall, in its discretion, either:

(a) Guarantee, assume, or reinsure or cause to be guaranteed, assumed, or reinsured the covered policies of the insolvent insurer and provide such moneys, pledges, notes, guarantees, or other means as are reasonably necessary to discharge those duties; or

(b) Assure payment of the contractual obligations of the insolvent insurer to the residents and provide such moneys, pledges, notes, guarantees, or other means as are reasonably necessary to discharge those duties; or

(c) Provide benefits and coverages in accordance with the following provisions:

(I) With respect only to life and health insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies of the insolvent insurer for claims incurred:

(A) With respect to group policies and contracts, not later than the earlier of the next renewal date under such policies or contracts or forty-five days, but in no event less than thirty days, after the date on which the association becomes obligated with respect to such policies or contracts;

(B) With respect to nongroup policies, contracts, and annuities, not later than the earlier of the next renewal date, if any, under such policies or contracts, or one year, but in no event less than thirty days, after the date on which the association becomes obligated with respect to such policies or contracts.

(II) Make diligent efforts to provide to all known insureds or annuitants for nongroup policies and contracts, or to group policy owners with respect to group policies and contracts, thirty days' notice of the termination under subparagraph (I) of this paragraph (c) of the benefits provided.

(III) With respect to nongroup life and health insurance policies and annuities covered by the association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, substitute coverage on an individual basis in accordance with the provisions of subparagraph (IV) of this paragraph (c), if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right to unilaterally make changes in any provisions of the policy or annuity or had a right only to make changes in premium by class.

(IV) (A) In providing the substitute coverage required under subparagraph (III) of this paragraph (c), the association may offer either to reissue the terminated coverage or to issue an alternative policy.

(B) The association shall offer alternative or reissued policies without requiring evidence of insurability, and the policies must not provide for any waiting period or exclusion that would not have applied under the terminated policy.

(C) The association may reinsure any alternative or reissued policy.

(V) (A) Alternative policies adopted by the association are subject to the approval of the domiciliary commissioner and the receivership court. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(B) Alternative policies must contain at least the minimum statutory provisions required in this state and provide benefits reasonably related to the premium charged. The association shall set the premium in accordance with a table of rates which it shall adopt. The premium must reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

(C) Any alternative policy issued by the association must provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(VI) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the association shall set the premium in accordance with the amount of insurance provided and the age and class of risk, subject to approval by the commissioner or by a court of competent jurisdiction.

(VII) The obligations of the association, with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy, cease on the date such coverage or policy is replaced by another similar policy by the policy owner, the insured, or the association.

(VIII) When proceeding under this paragraph (c), with respect to any policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with section 10-20-104 (2)(b)(III).

(3) and (4) Repealed.

(5) Nonpayment of premiums within thirty-one days after the date required under the terms of any guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage shall terminate the obligations of the association under such policy or coverage under this article with respect to such policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this article.

(6) Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association, and the association shall be liable for unearned premiums due to policy contract owners arising after the entry of such order.

(6.5) The protection provided by this article does not apply when guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

(7) In carrying out its duties under subsection (2) of this section, the association may, subject to approval by a court of competent jurisdiction:

(a) Impose permanent policy or contract liens in connection with any guarantee, assumption, or reinsurance agreement, if the association finds that the amounts which can be assessed under this article are less than the amounts needed to assure full and prompt performance of the duties of the association under this article, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens to be in the public interest;

(b) Impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans or on any other right to withdraw funds held in conjunction with policies or contracts out of the assets of the impaired or insolvent insurer, the association may defer its payment of cash values, policy loans, or other rights of the association for the period of the moratorium or moratorium charge by the receivership court, except for claims covered by the association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

(8) If the association fails to act within a reasonable period of time as provided in subsection (2) of this section, the commissioner shall have the powers and duties of the association under this article with respect to insolvent insurers.

(9) There shall be no liability on the part of, and no cause of action shall arise against, the association, or any transferee from the association in connection with the transfer by reinsurance or otherwise of all or any part of an impaired or insolvent insurer's business by reason of any action taken or any failure to take any action by the impaired or insolvent insurer at any time.

(10) The association may render assistance and advice to the commissioner, upon the commissioner's request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer.

(11) The association shall have standing to appear or intervene before any court or agency in this state which has jurisdiction over a member insurer for which the association is or may become obligated under this article, or with jurisdiction over any person or property against which the association may have rights through subrogation or otherwise. Such standing shall extend to all matters germane to the powers and duties of the association, including but not limited to proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the member insurer and the determination of the policies or contracts and contractual obligations. The association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over a member insurer for which the association is or may become obligated or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise.

(12) (a) Any person receiving benefits under this article shall be deemed to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from, or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of this article, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or the provision of substitute or alternative coverage. The association may require an assignment to it of such rights and causes of action by any payee, policy, or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of any right or benefits conferred by this article upon such person.

(b) The subrogation rights of the association under this subsection (12) shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this article.

(c) In addition to paragraphs (a) and (b) of this subsection (12), the association shall have all common-law rights of subrogation and any other equitable or legal remedy which would have been available to the impaired or insolvent insurer, owner, beneficiary, or payee of a policy or contract.

(d) If any provision of paragraph (a), (b), or (c) of this subsection (12) is invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related covered obligations is reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies or portions of the policies covered by the association.

(e) If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in paragraphs (a) to (d) of this subsection (12), the person shall pay to the association the portion of the recovery attributable to the policies, or portions of policies, covered by the association.

(13) The association may:

(a) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this article;

(b) Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments pursuant to section 10-20-109 and to settle claims or potential claims against it;

(c) Borrow money to effect the purposes of this article, and any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(d) Employ or retain such persons as are necessary to handle the financial transactions of the association and to perform such other functions as become necessary or proper under this article;

(e) Take such legal action as necessary to avoid payment of improper claims or recover payment of improper claims;

(f) Exercise, for the purposes of this article and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but the association shall not issue insurance policies or annuity contracts other than those issued to perform its obligations under this article;

(g) Negotiate and contract with any liquidator or ancillary receiver to carry out the powers and duties of the association;

(g.5) Request information from persons seeking coverage from the association in order to aid the association in determining its obligations under this article with respect to the person; and a person receiving such request shall promptly comply;

(g.7) Take other necessary or appropriate action to exercise its powers and discharge its duties and obligations under this article;

(h) With respect to covered policies for which the association becomes obligated after an entry of an order of liquidation, elect to succeed to the rights of an insolvent insurer arising after the date of the order of liquidation under any contract of reinsurance to which the insolvent insurer was a party, to the extent that such contract provides coverage for losses occurring after the date of the order of liquidation. As a condition to making this election, the association shall pay unpaid premiums due with respect to policies covered by the association for coverage relating to periods both before and after the date of the order of liquidation.

(14) The association may join an organization of one or more other state associations of similar purposes to further the purposes and to administer the powers and duties of the association.

(15) Every insured or claimant seeking the protection of this article shall cooperate with the association to the same extent the person or entity would have been required to cooperate with the impaired or insolvent insurer. The association has no cause of action against the insured of the impaired or insolvent insurer for any sums the association has paid out except those causes of action the impaired or insolvent insurer would have had if the sums had been paid by the impaired or insolvent insurer. If an impaired or insolvent insurer operates on a plan with assessment liability, payments of claims by the association do not reduce the liability of the insured to the receiver, liquidator, rehabilitator, conservator, or statutory successor for unpaid assessments.

(16) The receiver, liquidator, rehabilitator, conservator, or statutory successor of an impaired or insolvent insurer is bound by settlements of covered claims by the association or a similar organization in another state. The association has a claim against the estate of the impaired or insolvent insurer to the extent of claims and expenses paid by the association in connection with the duties of the association as to the impaired or insolvent insurer. The court having jurisdiction shall grant these settled claims in the priority to which the claimant would have been entitled in the absence of this article against the assets of the impaired or insolvent insurer. The expenses, including legal fees of the association or similar organization in handling claims, shall be given the same priority as the expenses of the liquidator, rehabilitator, or conservator.

(17) The association shall periodically file with the liquidator, rehabilitator, or conservator of the impaired or insolvent insurer statements of the covered claims and associated expenses paid by the association and estimates of anticipated claims against the association. This periodic filing preserves the rights of the association for claims against the assets of the impaired or insolvent insurer.

(18) The association shall investigate claims brought against it and adjust, compromise, settle, and pay covered claims to the extent of the obligation of the association and deny all other claims.

(19) A person who has a claim against an insurer pursuant to a provision of an insurance policy, other than a policy of an impaired or insolvent insurer, that also is a contractual obligation under this article, must first exhaust his or her right under that policy. The amount of an approved claim under this article shall be reduced by the policy limits of, or amount paid under, that insurance policy, whichever amount is greater. If a claimant exhausts all rights under a policy other than a policy of an impaired or insolvent insurer, the insurer issuing that policy is not entitled to sue or continue a suit against the insured of the impaired or insolvent insurer to recover an amount paid to the claimant under the policy; except that a person having a contractual obligation, as defined by this article, under a life insurance policy or an annuity contract issued by an impaired or insolvent insurer is not required to exhaust other coverage for that claim, and the amount of an approved claim under a life insurance policy or annuity contract issued by an impaired or insolvent insurer may not be reduced because of that duplicate coverage.

(20) Where the association has arranged or offered to provide the benefits of this article to a covered person under a plan or arrangement that fulfills the association's obligations under this article, the person shall not be entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

(21) Venue in a suit against the association arising under this article shall be in the city and county of Denver. The association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising under this article.

(22) In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under this section, the association may issue substitute coverage for a policy or contract that provides for the calculation of returns or changes in value by the use of an interest rate, crediting rate, or similar factor determined by use of an index or other external reference, by issuing an alternative policy or contract in accordance with the following provisions:

(a) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for a fixed interest rate, payment of dividends with minimum guarantees, or a different method for calculating interest or changes in value;

(b) There is no requirement for the evidence of insurability, a waiting period, or any other exclusion that would not have applied under the replaced policy or contact;

(c) The alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.

(23) The board has discretion and may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of this article in an economical and efficient manner.

(24) In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under subsection (1) or (2) of this section, the association may, subject to approval by the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor, determined by use of an index or other external reference stated in the policy or contract, employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

(a) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for a fixed interest rate, payment of dividends with minimum guarantees, or a different method for calculating interest or changes in value;

(b) There is no requirement for evidence of insurability, waiting period, or other exclusion that would not have applied under the replaced policy or contract; and

(c) The alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.



§ 10-20-109. Assessments

(1) For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board shall assess each member insurer separately for each account at such time and for such amounts as the board finds necessary. Assessments shall be due not less than thirty days after prior written notice to the member insurers and shall accrue interest at the rate set forth in 28 U.S.C. sec. 1961 on and after the due date.

(2) There shall be two assessments, as follows:

(a) Class A assessments must be authorized and called for the purpose of meeting administrative and legal costs and other expenses and examinations conducted under the authority of section 10-20-112 (5). Class A assessments may be authorized and called whether or not related to a particular impaired or insolvent insurer.

(b) Class B assessments must be authorized and called to the extent necessary to carry out the powers and duties of the association under section 10-20-108 with regard to an impaired or insolvent insurer.

(3) (a) The amount of any class A assessment must be determined by the board and may be authorized and called on a non-pro rata basis. The amount of any class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion to be fair and reasonable under the circumstances.

(b) Class B assessments against member insurers for each account shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, bear to such premiums received on business in this state for such calendar years by all assessed member insurers.

(c) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer must not be authorized or called until necessary to implement the purposes of this article. Classification of assessments under subsection (2) of this section and computation of assessments under this subsection (3) shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. The association shall notify each member insurer of its anticipated pro rata share of an authorized assessment not yet called within one hundred eighty days after the assessment is authorized.

(4) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section.

(5) (a) Subject to paragraph (b) of this subsection (5), the total of all assessments authorized by the association with respect to a member insurer for each account must not exceed in any one calendar year, two percent of the average premiums received by the insurer in this state on the policies and contracts covered by the account during the three calendar years preceding the year in which the insurer became impaired or insolvent.

(b) If two or more assessments are authorized in one calendar year with respect to insurers who become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in paragraph (a) of this subsection (5) is equal and limited to the highest of the three-year average annual premiums for the applicable account as calculated under this section.

(c) If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in any of the accounts an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by this article.

(d) The board shall provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(6) The board shall, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out, during the coming year, the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount shall be retained in each account to provide funds for the continuing expenses of the association and for future losses.

(7) It shall be proper for any member insurer, in determining its premium rates and policyholder dividends as to any kind of insurance within the scope of this article, to consider the amount reasonably necessary to meet its assessment obligations under this article.

(8) The association shall issue to each insurer paying an assessment for the life and annuity accounts under this article, other than a class A assessment, a certificate of contribution from the association, in a form prescribed by the commissioner, for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. Such certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the commissioner may approve; but the insurer shall, at its option, have the right in any event to show such certificate of contribution as an admitted asset at percentages of the original face amount of the assessment for calendar years as follows:

(a) One hundred percent for the first year after issuance; and

(b) One hundred percent less any amount already taken as an offset against premium tax liability pursuant to section 10-20-113 for the second and subsequent years after issuance.

(9) Any member insurer whose certificate of authority has been terminated for any reason whatsoever shall be liable for any assessment based on insolvencies arising prior to such termination.

(10) (a) A member insurer that intends to protest all or part of an assessment shall pay, when due, the full amount of the assessment in the notice provided by the association. The payment must be available to meet association obligations during the pendency of the protest or any subsequent appeal. Payments must be accompanied by a statement in writing that the payment is made under protest and a brief statement of the grounds for the protest.

(b) Within sixty days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest.

(c) Within thirty days after a final decision, the association shall notify the protesting member insurer in writing of the final decision. Within sixty days after receiving notice of the final decision, the protesting member insurer may appeal the final decision to the commissioner.

(d) In alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer protests directly to the commissioner for a final decision, with or without a recommendation from the association.

(e) If the protest or appeal on the assessment is upheld, the association must return the amount paid in error or excess to the member insurer. Interest on a refund due to a protesting member insurer must be paid at the rate actually earned by the association.

(11) The association may request information of member insurers in order to aid in the exercise of its power under this section. Member insurers shall promptly reply to any request for information from the association.



§ 10-20-110. Plan of operation

(1) (a) The association shall maintain a plan of operation to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall be submitted to the commissioner and be effective upon the commissioner's written approval or after thirty days if said commissioner has not disapproved.

(b) If the association fails to submit a suitable plan of operation or suitable amendments to the plan by January 1, 1992, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this article. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(2) All member insurers shall comply with the plan of operation.

(3) The plan of operation must, in addition to any other provisions specified in this article:

(a) Establish procedures for handling the assets of the association;

(b) Establish the amount and method of reimbursing members of the board pursuant to section 10-20-107;

(c) Establish regular places and times for meetings including telephone conference calls of the board;

(d) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board;

(e) Establish the procedures whereby selections for the board will be made and submitted to the commissioner;

(f) Establish any additional procedures for assessments under section 10-20-109;

(g) Contain additional provisions necessary or proper for the execution of the powers and duties of the association;

(h) Establish procedures whereby a director may be removed for cause, including a director or member insurer that becomes an impaired or insolvent insurer;

(i) Require the board of directors to establish a policy and procedures to address conflicts of interest.

(4) The plan of operation may provide that any or all powers and duties of the association, except those established pursuant to sections 10-20-108 (12)(c) and 10-20-109, are delegated to a corporation, association, or other organization which performs, or will perform, functions similar to those of the association established pursuant to this article, or its equivalent in two or more states. Such a corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation pursuant to this subsection (4) shall take effect only with the approval of both the board and the commissioner and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this article.

(5) Repealed.



§ 10-20-111. Powers and duties of the commissioner

(1) In addition to any other powers and duties specified in this article, the commissioner shall:

(a) Upon request of the board, provide the association with a statement of the premiums in this and any other appropriate states for each member insurer;

(b) Notify the board of the existence of an impaired or insolvent insurer not later than three days after a determination of impairment or insolvency is made by the commissioner, irrespective of limitations imposed upon the commissioner in section 10-3-401;

(c) In any liquidation proceeding involving a domestic insurer, be appointed as the liquidator.

(2) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a forfeiture on any member insurer which fails to pay an assessment when due. Such forfeiture shall not exceed five percent of the unpaid assessment per month, but no forfeiture shall be less than one hundred dollars per month.

(3) The conservator, rehabilitator, or liquidator of any impaired or insolvent insurer shall notify all interested persons of the effect of this article.



§ 10-20-112. Prevention of insolvencies

(1) To aid in the detection and prevention of insurer insolvencies, it shall be the duty of the commissioner:

(a) To notify the commissioners of all the other states, territories of the United States, and the District of Columbia when action is taken in any of the following matters against a member insurer:

(I) Revocation of license;

(II) Suspension of license; or

(III) Issuance of a formal order that such member insurer restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors. Such notice shall be mailed to all commissioners within thirty days following the action taken or the date on which such action occurs.

(b) To report to the board when the commissioner has taken any of the actions set forth in paragraph (a) of this subsection (1) or has received a report from any other commissioner indicating that such action has been taken in another state. Such report to the board shall contain all significant details of the action taken or the report received from another commissioner.

(c) To report to the board when the commissioner has reasonable cause to believe from an examination, whether completed or in process, of a member company that such member company may be an impaired or insolvent insurer;

(d) To furnish to the board the NAIC insurance regulatory information system ratios and listings of companies not included in the ratios developed by the NAIC, and the board may use the information contained therein in carrying out its duties and responsibilities under this section. Such report and the information contained therein shall be kept confidential by the board until such time as made public by the commissioner or other lawful authority.

(2) The commissioner may seek the advice and recommendations of the board concerning any matter affecting said commissioner's duties and responsibilities regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state.

(3) The board shall, upon request of the commissioner, report and make recommendations to the commissioner upon any matter germane to the solvency or liquidation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this state. Such reports and recommendations shall not be considered public documents.

(4) The board of directors may, upon a majority vote, notify the commissioner of any information indicating that a member insurer may be impaired or insolvent.

(5) Repealed.

(6) The board may make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

(7) Repealed.



§ 10-20-113. Credits for assessments paid - tax offsets

(1) (a) A member insurer may offset against its premium tax liability to this state that amount of its class B assessment described in section 10-20-109 that was assessed for the association's life and annuity accounts pursuant to section 10-20-106 to the extent of twenty percent of the amount of such assessment for each of the first, second, third, fourth, and fifth calendar years following the year in which such assessment was paid.

(b) To the extent the offsets specified in paragraph (a) of this subsection (1) exceed the member insurer's premium tax liability, they may be carried forward to offset premium tax liabilities in future years. In the event a member insurer should cease doing business, all uncredited assessments may be credited against its premium tax liability for the year it ceases doing business.

(c) In no event shall the total amount of all such offsets for all member insurers exceed four million dollars in any year. The association shall prorate the amount of such offset among all member insurers if the total amount of offset would otherwise exceed four million dollars in any such year and shall notify each insurer of the maximum amount of offset allowable for that year and the amount of the excess offset, if any, that may be carried forward to future years.

(d) (I) Each member insurer writing health insurance is required to recoup over a reasonable length of time a sum reasonably calculated to recoup the assessments paid by the member insurer under this article by way of a surcharge on premiums charged for health insurance policies to which this article applies. Amounts recouped shall not be considered premiums for any other purpose, including the computation of gross premium tax or agent's commission.

(II) The amount of the surcharge shall be filed as part of an insurer's rate filing pursuant to section 10-16-107 (1). Such surcharge must be shown in the rate filing as a separate component of the rate and shall include supporting documentation.

(III) Such member insurers who collect surcharges in excess of assessments paid pursuant to this article for an insolvent insurer shall remit the excess to the association as an additional assessment within one hundred twenty days after the end of the collection period as determined by the association. The excess shall be applied to reduce future assessments for that insurer in the appropriate category.

(IV) Any such member insurer may omit the collection of the surcharge in any year from its insureds when the expense of collecting the surcharge in any such year would exceed the amount of the surcharge. However, nothing in this paragraph (d) shall relieve the member insurer of its ultimate obligation to recoup the amount of the surcharge otherwise collectible from any such previous year.

(2) Any sums which are acquired by refund pursuant to section 10-20-109 (6) from the association by member insurers, and which have theretofore been offset against premium taxes as provided in subsection (1) of this section, shall be paid by such insurers to this state in such manner as the tax authorities may require. The association shall notify the commissioner that such payments have been made.



§ 10-20-114. Miscellaneous provisions

(1) Nothing in this article reduces the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

(2) The association must keep records of all meetings of the board of directors to discuss the activities of the association in carrying out its powers and duties pursuant to section 10-20-108. Records of such meetings may be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subsection (2) limits the duty of the association to render a report of its activities under section 10-20-115.

(3) For the purpose of carrying out its obligations under this article, the association is deemed a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as assignee or subrogee pursuant to section 10-20-108 (12). Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this article. "Assets attributable to covered policies", as used in this subsection (3), are that proportion of the assets which the reserves that should have been established for such policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(3.5) As a creditor of an impaired or insolvent insurer as established in this section and consistent with section 10-3-533, the association and other similar associations are entitled to receive a disbursement of assets out of the marshaled assets from time to time as the assets become available to reimburse the association, as a credit against contractual obligations under this article. If the liquidator has not made an application to the receivership court for approval of a proposal to disburse assets out of marshaled assets to guaranty associations having obligations because of the insolvency within one hundred twenty days after a final determination of insolvency of an insurer by the receivership court, the association may apply to the receivership court for approval of its own proposal to disburse these assets.

(4) (a) Prior to the termination of any rehabilitation, conservation, or liquidation proceeding, the court may take into consideration the contributions of the respective parties, including the association, shareholders, and policyholders of the impaired or insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the insolvent insurer. In such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(b) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association with interest thereon for funds expended in carrying out its powers and duties pursuant to section 10-20-108 with respect to the insurer have been fully recovered by the association.

(5) (a) If an order for rehabilitation or liquidation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation subject to the limitations of paragraphs (b) to (d) of this subsection (5).

(b) No such distribution shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable and that the insurer did not know, and could not reasonably have known, that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c) Any person who was an affiliate which controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions such person received. Any person who was an affiliate which controlled the insurer at the time the distributions were declared shall be liable up to the amount of the distributions such person would have received if said distributions had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d) The maximum amount recoverable under this subsection (5) is the amount needed, in excess of all other available assets of the impaired or insolvent insurer, to pay the contractual obligations of the impaired or insolvent insurer.

(e) If any person liable pursuant to paragraph (c) of this subsection (5) is insolvent, all of its affiliates which controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

(6) Nothing in this article shall be construed to make the state of Colorado in any way liable for the obligations of the life and health insurance protection association or the unpaid claims of impaired or insolvent life and health insurance companies.



§ 10-20-115. Examination of the association - annual report

The association shall be subject to examination and regulation by the commissioner. The board shall submit to the commissioner each year, not later than one hundred twenty days after the close of the fiscal year of the association, a financial report in a form approved by the commissioner, and a report of the activities of the board during the preceding fiscal year.



§ 10-20-116. Tax exemptions

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real and personal property.



§ 10-20-117. Immunity

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, its agents, or its employees, the association, its agents, or its employees, members of the board or the commissioner or his representatives for any action or omission by them in the performance of their powers and duties pursuant to this article. Such immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.



§ 10-20-118. Stay of proceedings - reopening default judgments

All proceedings in which the impaired or insolvent insurer is a party in any court in this state shall be stayed for one hundred eighty days after the date an order of conservation, rehabilitation, or liquidation is final to permit proper legal action by the association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict, or finding based on default, the association may apply to have the judgment set aside by the same court that issued the judgment and shall be permitted to defend against such suit on the merits.



§ 10-20-119. Prohibited advertisement of association article in insurance sales - notice to policyholders

(1) No person, including an insurer, agent, or affiliate of an insurer, shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, any advertisement, announcement, or statement, written or oral, which uses the existence of the life and health insurance protection association for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by the "Life and Health Insurance Protection Association Act". However, this section shall not apply to the association or any other entity which does not sell or solicit insurance.

(2) By December 1, 1991, the association shall prepare a summary document describing the general purposes and current limitations of this article, and such summary document shall be in compliance with subsection (3) of this section. Such summary document shall be submitted to the commissioner for approval. Sixty days after receiving such approval, each member shall, when delivering a policy or contract as described in section 10-20-104 (2)(a) to a policyholder or contract holder, deliver such summary document concurrently or prior to the delivery of such policy or contract, except when subsection (4) of this section applies. The summary document shall also be available upon request by a policyholder. The distribution, delivery, or contents or interpretation of the summary document shall not mean that either the policy or the contract or the holder thereof will be covered in the event of impairment or insolvency of a member insurer. The summary document shall be revised by the association pursuant to amendments to this article or as other circumstances may require. Failure to receive this summary document does not give a policyholder, a contract holder, or an insured any rights other than those stated in this article.

(3) The summary document prepared pursuant to subsection (2) of this section shall contain a clear and conspicuous disclaimer on its face. The commissioner shall establish the form and content of the disclaimer. The disclaimer shall:

(a) State the name and address of the association and the division of insurance;

(b) Prominently warn the policyholder or contract holder that the association may not cover the policy or, if coverage is available, such policy may be subject to substantial limitations and exclusions and shall be conditioned on the continued residence in the state by the policyholder or contract holder;

(c) State that the insurer and its agents are prohibited by law from using the existence of the association for the purpose of sales, solicitation, or inducement to purchase any form of insurance;

(d) Emphasize that the policyholder or contract holder should not rely on coverage by the association when selecting an insurer;

(e) Provide other information as directed by the commissioner.

(4) No insurer or agent may deliver a policy or contract described in section 10-20-104 (2)(a), but excluded under section 10-20-104 (2)(b)(I) from coverage under this article, unless the insurer or agent, prior to or at the time of delivery, gives the policyholder or contract holder a separate written notice which clearly and conspicuously discloses that the policy or contract is not covered by the association. The commissioner shall specify the form and content of the notice.



§ 10-20-120. Prospective application

This article shall not apply to any insurer which is declared insolvent before July 1, 1991.









Health Care

Article 21 - The Colorado Care Health Insurance Program



Article 22 - Colorado Health Benefit Exchange

§ 10-22-101. Short title

This article is known and may be cited as the "Colorado Health Benefit Exchange Act".



§ 10-22-102. Legislative declaration - intent

The general assembly determines and declares that with the March 23, 2010, enactment of the federal "Patient Protection and Affordable Care Act", Pub.L. 111-148, and the March 30, 2010, enactment of the "Health Care and Education Reconciliation Act of 2010", Pub.L. 111-152, which allow each state to establish a health benefit exchange through state law or opt to participate in a national health benefit exchange operated by the federal department of health and human services, and although there are numerous federal lawsuits challenging the constitutionality of the federal act in multiple federal courts, the best option for the state of Colorado is to establish a health benefit exchange at the state level. The general assembly further finds that the federal act requires each state to establish a health benefit exchange to perform certain duties and to assume certain responsibilities set forth in the federal act or make sufficient progress in the creation of a health benefit exchange by January 1, 2013, or default to a federally run national health benefit exchange. Therefore, the general assembly intends to create a health benefit exchange to fit the unique needs of Colorado, seek Colorado-specific solutions, and explore the maximum number of options available to the state of Colorado. The Colorado health benefit exchange, including an American health benefit exchange, is intended to facilitate the access to and enrollment in health plans in the individual market in this state and include a small business health options program to assist small employers in this state in facilitating the enrollment of their employees in health plans offered in the small employer market. The intent of the Colorado health benefit exchange is to increase access, affordability, and choice for individuals and small employers purchasing health insurance in Colorado.



§ 10-22-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of directors of the exchange, appointed in accordance with section 10-22-105.

(2) "Committee" means the Colorado health insurance exchange oversight committee created in section 10-22-107.

(3) "Exchange" means the Colorado health benefit exchange created in this article.

(4) "Federal act" means the "Patient Protection and Affordable Care Act", Pub.L. 111-148, as amended by the "Health Care and Education Reconciliation Act of 2010", Pub.L. 111-152.

(5) "Group health plan" means an employee welfare benefit plan as defined in 29 U.S.C. sec. 1002 (1) of the federal "Employee Retirement Income Security Act of 1974" to the extent that the plan provides health care services, including items and services paid for as health care services, to employees or their dependents directly or through insurance reimbursement or otherwise. A "group health plan" includes a government or church plan.

(6) "Health benefit plan" has the same meaning set forth in section 10-16-102; except that the term includes a dental plan.

(7) "Insurer" means any entity that provides group health plans or individual health benefit plans subject to insurance regulation in this state, as well as any entity that directly or indirectly provides stop-loss or excess loss insurance to a self-insured group health plan including a property and casualty insurance company.

(8) "Medicaid" means federal insurance or assistance as provided by Title XIX of the federal "Social Security Act", as amended.

(9) "Medicare" means federal insurance or assistance as provided by Title XVIII of the federal "Social Security Act", as amended.

(10) "Number of lives insured" means the number of employees and retired employees and individual policyholders or subscribers in the individual and group markets on March 1 of the previous calendar year for which a special fee is being assessed. For insurers providing stop-loss, excess loss, or reinsurance, "number of lives insured" does not include employees, retired employees, or individual policyholders or subscribers who have been counted by the primary insurer or primary reinsurer.

(11) "Secretary" means the secretary of the United States department of health and human services.



§ 10-22-104. Health benefit exchange - creation

There is hereby created a nonprofit unincorporated public entity known as the health benefit exchange. The board of directors shall govern the operation of the exchange. The board shall determine and establish the development, governance, and operation of the exchange. The exchange is an instrumentality of the state; except that the debts and liabilities of the exchange do not constitute the debts and liabilities of the state, and neither the exchange nor the board is an agency of the state. The board does not have the authority to promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S. The exchange shall not duplicate or replace the duties of the commissioner established in section 10-1-108, including rate approval, except as directed by the federal act. The exchange shall foster a competitive marketplace for insurance and shall not solicit bids or engage in the active purchasing of insurance. All carriers authorized to conduct business in this state may be eligible to participate in the exchange.



§ 10-22-105. Exchange board of directors

(1) (a) There is hereby created the board of directors of the exchange. The board consists of twelve members, of whom nine are voting members and three are nonvoting, ex officio members. On or before July 1, 2011, the governor shall appoint five voting members to the board, and the president of the senate, the minority leader of the senate, the speaker of the house of representatives, and the minority leader of the house of representatives shall each appoint one voting member to the board. The governor shall not appoint more than three members from the same political party. The board shall elect one of its members as chair of the board. Members of the board may be removed by their respective appointing authorities for cause. The person making the original appointment or reappointment, or whoever is entitled to make the appointment on the date of a vacancy, shall fill the vacancy by appointment for the remainder of an unexpired term. Members may serve a maximum of two consecutive terms. If a member is appointed to fill a vacancy and serves for more than half of the unexpired term, the member shall be eligible for appointment to only one more consecutive term.

(b) The persons making the appointments shall coordinate appointments to ensure that there is broad representation within the skill sets specified in this paragraph (b) and shall consider the geographic, economic, ethnic, and other characteristics of the state when making the appointments. A majority of the voting members must be business representatives or individuals who are not directly affiliated with the insurance industry, and none shall be state employees. Of the members first appointed, in order to ensure staggered terms, four of the governor's appointees shall serve for a term of two years and the remaining governor's appointee and other initial appointees shall serve for a term of four years. Thereafter, the terms of the members shall be for four years. Each person appointed to the board should have demonstrated expertise in at least two, and in any case shall have demonstrated expertise in no less than one, of the following areas:

(I) Individual health insurance coverage;

(II) Small employer health insurance;

(III) Health benefits administration;

(IV) Health care finance;

(V) Administration of a public or private health care delivery system;

(VI) The provision of health care services;

(VII) The purchase of health insurance coverage;

(VIII) Health care consumer navigation or assistance;

(IX) Health care economics or health care actuarial sciences;

(X) Information technology; or

(XI) Starting a small business with fifty or fewer employees.

(c) The executive director of the department of health care policy and financing, or his or her designee; the commissioner of insurance, or his or her designee; and the director of the office of economic development and international trade, or his or her designee, shall serve as nonvoting, ex officio members of the board.

(2) Each member of the board is responsible for meeting the requirements of this article and all applicable state and federal laws, rules, and regulations; serving in the public interest of the individuals and small businesses seeking health care coverage through the exchange; and ensuring the operational well-being and fiscal solvency of the exchange.

(3) (a) Board members shall not receive compensation for performance of services for the board but may receive a per diem and reimbursement for travel and other necessary expenses while engaged in the performance of official duties of the board. Per diem and reimbursement expenses are paid through grant moneys received by the board.

(b) A member of the board shall not perform an official act that may have a direct economic benefit on a business or other undertaking in which the member has a direct or substantial financial interest.

(c) A board member or an officer or employee of the exchange is not liable for an act or omission when acting in his or her official capacity, in good faith, without intent to defraud, and in connection with the administration, management, or conduct of this article.

(4) (a) Board members are subject to articles 6, 18, and 72 of title 24, C.R.S.

(b) All moneys received by the board for the exchange are subject to audit by the legislative audit committee. The board shall report all moneys received for the exchange to the legislative audit committee.

(c) The state auditor may conduct or cause to be conducted a performance audit of the exchange, including the operation, contract management, project management, and performance of the shared eligibility system and any other related or corresponding state systems in order to ensure a complete and thorough audit of the operation of the exchange. Upon completion of a performance audit, the state auditor shall submit a written report to the legislative audit committee, together with any findings and recommendations. The state auditor has continuing authority to conduct performance audits of the exchange whenever the state auditor or the legislative audit committee deems appropriate.

(5) Any information provided to a board member pursuant to this article that is exempt from disclosure under either section 24-72-204, C.R.S., or part 4 of article 6 of title 24, C.R.S., shall be and remain confidential and may be used only by the board.



§ 10-22-106. Powers and duties of the board

(1) The board is the governing body of the exchange and has all the powers and duties necessary to implement this article. The board shall:

(a) Appoint an executive director to administer the exchange, subject to approval by the committee;

(b) Create an initial operational and financial plan, subject to approval by the committee;

(c) Apply for planning and establishment grants made available to the exchange pursuant to the federal act and apply for, receive, and expend other gifts, grants, and donations. Each grant application is subject to the review and unanimous approval of the board chair and the chair and vice-chair of the committee prior to the submission of the application. If there is not unanimous approval, each grant application is subject to review and the majority approval of the committee.

(d) Create technical and advisory groups to operate on an ongoing basis and to report to the board and provide guidance at the direction of the board on issues that directly or indirectly affect consumers. The board shall use reasonable efforts to ensure that the technical and advisory groups reflect geographic diversity and diverse opinions on issues affecting consumers. The technical and advisory groups shall meet at least quarterly throughout the year to discuss issues related to the exchange and make recommendations to the board; except that, beginning two years after June 1, 2016, the groups shall meet only as necessary.

(e) Provide a written report, on or before January 15 of each year, to the governor and the general assembly concerning the planning and establishment of the exchange and present the report to the senate health and human services committee and the house of representatives health and environment committee, or their successor committees;

(f) Review the internet portal operated and maintained by the secretary and the model template for an internet portal made available by the secretary for use by the state exchanges and review other appropriate internet portals. The review must include an examination as to whether the model template may be used to direct individuals and employers to health plans, to assist individuals and employers in determining whether they are eligible to participate in the exchange or eligible for a premium tax credit or cost-sharing reduction, and to present standardized information regarding health plans offered through the exchange to assist consumers in making health insurance choices.

(g) Consider the desirability of structuring the exchange as one entity that includes two underlying entities to operate in the individual and the small employer markets, respectively;

(h) Consider the appropriate size of the small employer market under the exchange, taking into consideration the definition of "small employer" pursuant to section 10-16-102;

(i) Consider the unique needs of rural Coloradans as they pertain to access, affordability, and choice in purchasing health insurance;

(j) Consider the affordability and cost in the context of quality care and increased access to purchasing health insurance; and

(k) Investigate requirements, develop options, and determine waivers, if appropriate, to ensure that the best interests of Coloradans are protected.

(2) The board may enter into information-sharing agreements with federal and state agencies and other state exchanges to carry out its responsibilities under this article so long as the agreements include adequate protections with respect to the confidentiality of the information that is shared and comply with all state and federal laws, rules, and regulations.

(3) The board may create a separate program that shares resources and infrastructure with the exchange to offer ancillary products.

(4) The board may enter into an agreement with the department of personnel to authorize administrative law judges employed by the office of administrative courts to hear and decide matters arising from eligibility and other determinations made by the exchange consistent with applicable state and federal law.

(5) (a) The board, with public input, shall set a policy that makes clear which actions by the exchange require public scrutiny and shall make the policy available to the committee. In determining which actions require public scrutiny, the board shall consider the effects the exchange's actions have on consumers.

(b) Prior to taking an action that requires public scrutiny, the exchange shall post notice of the planned action on the exchange website at least three weeks prior to the date of the board meeting at which the action will be discussed. The exchange shall provide time for public comments and questions at the board meeting and post the final action on the exchange website.

(c) The board may adopt an action without compliance with paragraph (b) of this subsection (5) if the board finds that immediate adoption is necessary to avoid disruption of the continuing operation of the exchange. The exchange shall make the action and the reasons for the action available to the public and the committee.



§ 10-22-107. Colorado health insurance exchange oversight committee - creation - duties

(1) For the purposes of guiding implementation of an exchange in Colorado, making recommendations to the general assembly, and ensuring that the interests of Coloradans are protected and furthered, there is hereby created the Colorado health insurance exchange oversight committee. The committee shall meet on or before August 1, 2011, and thereafter at the call of the chair at least two times during each calendar year, but no more than seven times during each calendar year when the general assembly is not in session. The committee may meet an unlimited number of times at the call of the chair when the general assembly is in session. The committee may use the legislative council staff to assist its members in researching any matters.

(2) (a) The president of the senate shall appoint three members to the committee. Two appointees shall be members of the senate health and human services committee, the business, labor, and technology committee, or the legislative audit committee, or their successor committees. One appointee shall be a representative of the senate at large.

(b) The speaker of the house of representatives shall appoint three members to the committee. Two appointees shall be members of the house health and environment committee, the economic and business development committee, or the legislative audit committee, or their successor committees. One appointee shall be a representative of the house of representatives at large.

(c) The minority leader of the senate shall appoint two members to the committee. One appointee shall be a member of the senate health and human services committee, the business, labor, and technology committee, or the legislative audit committee, or their successor committees. One appointee shall be a representative of the senate at large.

(d) The minority leader of the house of representatives shall appoint two members to the committee. One appointee shall be a member of the house health and environment committee, the economic and business development committee, or the legislative audit committee, or their successor committees. One appointee shall be a representative of the house of representatives at large.

(e) Members of the committee shall serve at the pleasure of the appointing authority.

(3) Members of the committee shall serve without compensation; except that each member shall receive the sums specified in section 2-2-307 (3)(a) and (3)(b), C.R.S., for attendance at meetings of the committee when the general assembly is in recess for more than three days or is not in session.

(4) During odd-numbered years, the president of the senate shall appoint the chair and the speaker of the house of representatives shall appoint the vice-chair of the committee. During even-numbered years, the speaker of the house of representatives shall appoint the chair and the president of the senate shall appoint the vice-chair of the committee.

(5) In any year, the committee may report up to eight bills or other measures to the legislative council created in section 2-3-301, C.R.S. These bills are exempt from any applicable bill limit imposed on the individual committee members sponsoring such bills if the bills have been approved by the legislative council under joint rules of the senate and house of representatives.

(6) The committee shall review grants applied for by the board to implement the exchange.

(7) The board shall send the committee an annual report that contains the financial and operational plans of the exchange and the major actions taken by the board, particularly actions that affect consumers. The committee shall review the financial and operational plans of the exchange and the major actions taken by the board.



§ 10-22-108. Moneys for implementation, operation, and sustainability of the exchange

Moneys received by the board for the implementation of this article, and for building reserves for the operation and sustainability of the exchange pursuant to section 10-22-109, must be transferred directly to the exchange for the purposes of this article. The board shall deposit any moneys received in a banking institution within or outside the state. Moneys from the general fund shall not be used for the implementation of this article, except for the sums specified in section 10-22-107 (3) and for legislative staff agency services. The account of the banking institution must be insured by the federal deposit insurance corporation and compliant with the "Public Deposit Protection Act", article 10.5 of title 11, C.R.S.



§ 10-22-109. Funding for the operation of the exchange and reserves - special fees - rules

(1) On and after January 1, 2014, among other funding sources derived through the operation of the exchange, funding for the exchange may be from the following sources:

(a) Special fees assessed against insurers as provided in subsection (2) of this section; and

(b) Any moneys accepted through gifts, grants, or donations received by the board for operation, reserves, and sustainability of the exchange, including contributions received pursuant to the premium tax credit allocation in section 10-22-110.

(c) Repealed.

(2) (a) On and after January 1, 2014, through December 31, 2016, the board shall assess special fees against insurers in an amount necessary to provide funding for the exchange. The board shall determine the amount of the special fees based on the board-approved financial plan and anticipated budgetary needs for the upcoming year to comply with this article and associated federal requirements. The special fees must not exceed one dollar and eighty cents per number of lives insured per month; except that the special fees assessed for lives insured under dental plans must not exceed eighteen cents per number of lives insured per month. The board shall use special fees assessed pursuant to this section for the operating expenses of the exchange, the reserves of the exchange, and related agreements.

(b) The board shall use any money received pursuant to section 10-8-536 (2), as enacted in House Bill 13-1115, enacted in 2013, from the reserves of CoverColorado, as created by part 5 of article 8 of this title, and any moneys received from the unclaimed property trust fund to offset the amount of the fees assessed against insurers pursuant to this subsection (2); except that the money received must not be used to offset the special fees paid by dental plans.

(c) Amounts assessed against insurers to be paid to the exchange pursuant to this subsection (2) are not considered premiums for any purpose, including the computation of gross premium tax or agents' commission.

(d) If an insurer fails to pay the special assessment fee, the commissioner may, after proper notice and hearing, suspend or revoke the insurer's certificate of authority to transact insurance business in this state.

(3) The commissioner shall promulgate rules to implement this section that include:

(a) The reasonable time periods for the billing and collection of the special fees; and

(b) The process for determining the allocation of the assessment among insurers, including the process for obtaining accurate information about the number of policies issued and lives insured by an insurer within the six months prior to the assessment.



§ 10-22-110. Tax credit for contributions to the exchange - allocation notice - rules

(1) (a) For the tax year 2013 and each tax year thereafter, a credit against the tax imposed by sections 10-3-209 and 10-6-128 is allowed to any insurance company that becomes a qualified taxpayer by making a contribution to the exchange pursuant to this section.

(b) A qualified taxpayer claiming a credit against premium tax liability under this section is not required to pay any additional retaliatory tax as a result of claiming the credit.

(2) The commissioner may promulgate rules necessary for the administration of the tax credit allowed by subsection (1) of this section in accordance with article 4 of title 24, C.R.S.

(3) (a) Subject to paragraph (c) of subsection (4) of this section, an insurance company shall become a qualified taxpayer if all of the following conditions are met:

(I) The insurance company declares with its quarterly tax payment due on or about July 31 in the manner prescribed by the commissioner its intent to contribute to the exchange on or before October 31 an amount of money equal to the premium taxes paid by the company pursuant to the July 31 tax payment or a lesser amount as specified by the commissioner if required pursuant to paragraph (b) of subsection (4) of this section;

(II) The total amount of the tax credits granted by the commissioner does not exceed five million dollars; and

(III) The insurance company receives an allocation notice from the commissioner and the insurance company makes the contribution to the exchange as specified in the allocation notice on or before October 31.

(b) Subject to paragraph (c) of subsection (4) of this section, an insurance company that becomes a qualified taxpayer may claim the tax credit on one or more subsequent quarterly or annual tax payments beginning on or about October 31.

(c) The board shall promptly notify the commissioner when it receives a contribution pursuant to this section of the amount and date of the contribution and the name of the contributor.

(4) (a) Subject to paragraph (c) of this subsection (4), by September 30 of each year, the commissioner shall:

(I) Send an allocation notice to each insurance company whose declaration of intent to contribute to the exchange has been accepted pursuant to this subsection (4). The allocation notice shall specify the amount of tax credits allocated to the insurance company and the amount of cash the insurance company must contribute to the exchange by October 31, which amounts shall be identical and not exceed the amount of premium taxes paid by the insurance company in its quarterly tax payment due on or about July 31.

(II) Post on the division's website whether the full amount of tax credits authorized to be allocated each year has been allocated.

(b) Subject to paragraph (c) of this subsection (4), the commissioner shall allocate no more than a total of five million dollars of premium tax credits per year. The commissioner shall allocate to an insurance company that has declared its intent to contribute to the exchange pursuant to this section tax credits in an amount equal to the amount of premium taxes paid by the insurance company in its quarterly tax payment due on or about July 31 in the order in which the division receives such quarterly tax payments until the full amount of credits available pursuant to this section has been allocated; except that, if such amount of taxes or the sum of all the taxes filed by all the insurance companies on any one day would exceed, singly or in the aggregate, the annual maximum aggregate amount of tax credits available under this section, the commissioner shall reduce the allocation to the insurance company whose contribution first exceeds the annual maximum aggregate to the amount needed to satisfy the annual maximum aggregate. If the commissioner is unable to determine the order of receipt of tax payments on that day, the commissioner shall allocate the tax credits to the company or among the companies on a pro rata basis based on the ratio such company's quarterly tax payment bears to the total amount of all such companies' quarterly tax payments until the full amount of credits available pursuant to this section has been allocated.

(c) (I) The commissioner shall allow insurance companies to declare their intent to contribute to the exchange pursuant to this section on the insurance companies' quarterly tax payments due on or about October 31 and shall send such companies allocation notices by February 1 if:

(A) The full amount of tax credits available in any one year have not been fully allocated by the commissioner pursuant to statements of intent filed with insurance companies' quarterly tax payments due on or about July 31; or

(B) The total amount of tax credits has been claimed, but one or more insurance companies failed to timely make a contribution to the exchange.

(II) An insurance company that declares its intent to contribute to the exchange pursuant to this paragraph (c) shall make the contribution to the exchange as specified in the allocation notice on or before March 1 and may claim the tax credit on one or more subsequent quarterly or annual tax payments due on or about March 1.

(5) The board shall use moneys contributed to the exchange pursuant to this section and interest derived from the deposit and investment of the moneys to operate and sustain the exchange and to build reserves.



§ 10-22-111. Tax exemption

The exchange is exempt from any tax levied by this state or any of its political subdivisions.



§ 10-22-112. Health benefit exchange - referral to private insurance brokers

On or before November 1, 2016, the exchange shall include the following in its protocol for interacting with consumers in order to assist consumers in enrolling in health benefit plans: Upon a consumer's contact with the exchange when seeking assistance in selecting a qualified health plan, whether online, by telephone, or on the internet, the exchange shall inform the consumer that he or she has the option of selecting coverage online or with the assistance of a navigator or with the assistance of a qualified insurance broker; the exchange shall inform the consumer that a navigator may assist with a health benefit plan selection, but may not offer advice on a health benefit plan based on the consumer's individual situation, whereas a qualified broker may offer advice based on the consumer's personal and family situation at no additional cost to the consumer; and the exchange shall maintain web-based tools that allow insurance brokers to develop and maintain client relationships for customers who are eligible to enroll in private health benefit plans, when appropriate, if the client requests this option.






Article 22.5 - Colorado High-Risk Health Care Coverage Study

§ 10-22.5-101. Short title

The short title of this article 22.5 is the "Colorado High-risk Health Care Coverage Study Act".



§ 10-22.5-102. Legislative declaration

The general assembly hereby declares that, with rising rates in the individual health insurance market and the challenges faced by carriers in anticipating costs of care for individuals who are considered high risk due to a medical condition, it is important for Colorado to explore innovative ways to reduce costs while maintaining access to care. Accordingly, the purpose of this article 22.5 is to authorize the commissioner of insurance and the division of insurance to study new policy solutions that may involve applying for authorization or waivers available under federal law.



§ 10-22.5-103. Definitions

As used in this article 22.5, unless the context otherwise requires:

(1) "Carrier" has the same meaning as set forth in section 10-16-102 (8).

(2) "Commissioner" means the commissioner of insurance or the commissioner's designee.

(3) "Division" means the division of insurance established in section 10-1-103.

(4) "Federal act" means the "Patient Protection and Affordable Care Act", Pub.L. 111-148, as amended by the "Health Care and Education Reconciliation Act of 2010", Pub.L. 111-152, and as may be further amended, and including any federal regulations adopted under the federal act.

(5) "High-risk individual" means an individual who has a medical condition that is likely to result in high health care costs.

(6) "Reinsurance" means a system in which a carrier may arrange with another entity for payment of services for high-risk individuals enrolled in the carrier's health plan, and in which all covered persons, healthy and sick, are in a single pool and have the same choice of health plans.



§ 10-22.5-104. High-risk health care coverage study - commissioner to conduct - report

(1) The commissioner shall study methods of providing health care coverage to high-risk individuals and reducing health insurance premiums in the individual market. In conducting the study, the commissioner and the division shall engage with and seek ongoing input from carriers, consumer groups, and other interested stakeholders.

(2) As part of the study, the commissioner shall explore the feasibility of maintaining health care coverage for high-risk individuals and reducing premiums through a reinsurance program or other high-risk programs and shall take into consideration:

(a) Any requirements imposed under the federal act or other applicable federal laws and regulations to qualify for federal financial support;

(b) Potential financial impacts to consumers and the business community;

(c) Potential funding mechanisms and other measures to ensure the long-term financial sustainability of a high-risk or reinsurance program; and

(d) The necessary procedural requirements that the state must fulfill in order to apply for and seek approval of any waiver or other authorization that may be required under the federal act or other applicable federal law.

(3) (a) Upon completion of the study, the commissioner shall submit a report on the study to the joint budget committee of the general assembly, the health and human services committee of the senate, and the health, insurance, and environment committee of the house of representatives, or their successor committees, by October 1, 2017, which report may be considered, as necessary, in the budgeting process. The commissioner shall report, at a minimum, on the areas included in the study, as specified in subsection (2) of this section.

(b) In addition to submitting the report as required by this subsection (3), the commissioner shall present the report to the health and human services committee of the senate and the health, insurance, and environment committee of the house of representatives, or their successor committees, during the committees' hearings held prior to the 2018 regular session under the "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act", part 2 of article 7 of title 2.



§ 10-22.5-105. Gifts, grants, donations, and federal funding - authority to accept and expend

The commissioner may seek, accept, and expend gifts, grants, and donations from private or public sources or any federal funding to defray the costs of conducting the study pursuant to section 10-22.5-104.



§ 10-22.5-106. Repeal of article

This article 22.5 is repealed, effective June 30, 2018.









Cash-Bonding Agents

Article 23 - Cash-Bonding Agents

§ 10-23-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Cash-bonding agent" means a person who was licensed by the division as of January 1, 1992, to write bail bonds as a cash-bonding agent.

(2) "On the board" means that the name of the person has been publicly posted or disseminated by a court as being ineligible to write bail bonds under section 16-4-114 (5)(e) or (5)(f), C.R.S.

(3) "Professional cash-bail agent" means a person who furnishes bail for compensation in any court or courts in this state in connection with judicial proceedings by posting a bond with the division. "Professional cash-bail agent" does not mean a full-time salaried officer or employee of an insurer nor a person who pledges United States currency, a United States postal money order, a cashier's check, or other property in connection with a judicial proceeding, whether for compensation or otherwise.



§ 10-23-102. Registration required - qualifications - enforcement

(1) No person qualifies to be a professional cash-bail agent unless the person registers with the division. However, any bail bonding agent who was licensed by the division as of January 1, 1992, to write bail bonds as a cash-bonding agent may continue to be registered upon compliance with the other requirements of this article.

(2) No firm, partnership, association, or corporation, as such, shall be registered. No person engaged as a law enforcement or judicial officer shall be registered as a cash-bonding agent or professional cash-bail agent.

(3) (a) All registrations expire in accordance with a schedule established by the commissioner, and the registrant shall renew or reinstate the registration in accordance with the rules of the commissioner. If the commissioner schedules a registration to expire for longer or shorter than a year, the commissioner shall proportionally adjust the renewal fee for the registration. The registrant must satisfy all registration and renewal requirements to qualify to register.

(b) The commissioner shall give a registrant a sixty-day grace period to renew the registration without discipline or sanctions. The commissioner may establish renewal fees and delinquency fees for reinstatement by rule. If a person fails to renew a registration when required by the schedule established by the commissioner, the registration expires.

(4) The division shall transmit all fees collected under this article to the state treasurer, who shall credit the fees to the division of insurance cash fund created in section 10-1-103.

(5) The division shall prepare and deliver to each registrant a pocket card showing the name, address, and classification of the registrant. The pocket card must clearly state that the person is authorized to practice as a cash-bonding agent or professional cash-bail agent.

(6) Repealed.



§ 10-23-103. Registration requirements - application - qualification bond - forfeiture

(1) An applicant for registration as a professional cash-bail agent shall supply the following information to the division:

(a) Whether the applicant during the last ten years has been convicted of a felony, entered a guilty plea to a felony, accepted a plea of nolo contendere to a felony, or engaged in or committed an act that violates this article, a rule promulgated under this article, or any act that would violate this article or a rule promulgated under this article if it had been committed in Colorado; and

(b) Any other information required by this article or by the division, including a full-face photograph, for which the applicant shall pay the actual costs if a photograph is required.

(2) Prior to submission of an application under this article 23, each applicant shall have his or her fingerprints taken by a local law enforcement agency or any third party approved by the Colorado bureau of investigation to obtain a fingerprint-based criminal history record check. If a third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant. The applicant is required to submit payment by certified check or money order for the fingerprints and for the actual costs of the record check when the fingerprints are submitted to the Colorado bureau of investigation. Upon receipt of fingerprints and receipt of the payment for costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation.

(3) To qualify as a professional agent, the applicant must have been licensed as an insurance producer who furnishes bail in Colorado for four years before applying for registration as a professional cash-bail agent.



§ 10-23-104. Fees

(1) (a) Each professional cash-bail agent and cash-bonding agent shall pay an application fee set by the division in an amount to offset the direct and indirect cost of processing registration applications and issuing a registration.

(b) Each professional cash-bail agent and cash-bonding agent shall pay a registration renewal fee set by the division in an amount that offsets the direct and indirect cost of implementing this article, net of the total amount of the fees paid by that agent under paragraph (c) of this subsection (1).

(c) Each professional cash-bail agent and cash-bonding agent shall pay to the division a fee of one percent on the gross amount of all premiums and fees collected or contracted for the furnishing of bail, less any premium or fee refunded after being collected. The division may lower the fee if the amount collected would exceed the amount needed to implement this article plus a reserve of sixteen and one-half percent.

(d) The premium fee is due and payable on the fifteenth day of January in each year. Any professional cash-bail agent or cash-bonding agent failing or refusing to render a statement and information, or to pay the fee under this section, for more than thirty days after the time specified, is liable for a penalty of up to one hundred dollars for each additional day of delinquency. The division may assess the penalty and interest at a rate of one percent per month or fraction thereof on the unpaid amount from the date when payment was due to the date when full payment is made. The division may suspend the registration of a delinquent agent until any fees, penalties, and interest are fully paid.

(2) The division shall transfer the fees imposed by this section to the treasurer, who shall credit the fee to the division of insurance cash fund created in section 10-1-103.

(3) For the purpose of auditing a professional cash-bail agent's or cash-bonding agent's premium fee statement, the division may examine any books, papers, records, agreements, or memoranda bearing upon the matters required to be included in the premium fee statement. The agent shall make the books, papers, records, agreements, or memoranda available upon request to the division.



§ 10-23-105. Qualification bond - forfeiture

(1) Each cash-bonding agent shall post a cash qualification bond of fifty thousand dollars with the division. The bond must be to the people of the state of Colorado in favor of any court in this state, whether municipal, county, district, or other court, and to the division for the purposes of this section. In the event of a forfeiture of a cash-bonding agent's qualification bond, the division has priority over all other claimants. To comply with this subsection (1), the bond must be conditioned upon full and prompt payment into the court ordering the bond forfeited. Cash-bonding agents shall not issue bonds except in accordance with section 16-4-104 (1)(c)(III), C.R.S. In the event of a qualification bond forfeiture, a cash-bonding agent shall not write new bail bonds until the qualification bond is restored to fifty thousand dollars.

(2) Each professional cash-bail agent shall post a cash qualification bond of no less than fifty thousand dollars with the division. The bond shall be to the people of the state of Colorado in favor of any court in this state, whether municipal, county, district, or other court, and to the division for the purposes of this section. A professional cash-bail agent shall not furnish a single bail greater than twice the amount of the bond posted with the division. In the event of a forfeiture of a professional cash-bail agent's qualification bond, the division has priority over all other claimants to the bond. To comply with this subsection (2), the bond must be conditioned upon full and prompt payment into the court ordering the bond forfeited. Professional cash-bail agents shall not issue bonds except in accordance with section 16-4-104 (1)(c)(III), C.R.S. In the event of a qualification bond forfeiture, a professional cash-bail agent shall not write new bail bonds until the qualification bond is restored to at least fifty thousand dollars.

(3) To comply with this section, the division must be designated as an authorized signatory with right of survivorship on any bank account, certificate of deposit, commercial instrument, or security that funds the bond required by this section. The right of survivorship terminates on the later of the date on which any liability covered by the bond is satisfied or released or the third anniversary of the death of the professional cash-bail agent or cash-bonding agent. When the right of survivorship terminates, the division shall release the bond to the agent's estate or, if the estate has been settled, to the heirs of the agent.

(4) To qualify under this section:

(a) A bank account, certificate of deposit, commercial instrument, or security must be in the legal name of the professional cash-bail or cash-bonding agent and not a trade name or other business name;

(b) The qualification bond must consist of assets that are solely owned and in the name of the professional cash-bail or cash-bonding agent and be immediately available for liquidation by the commissioner or the division;

(c) The qualification bond must be worth fifty thousand dollars net of any penalty for withdrawal or liquidation;

(d) The professional cash-bail or cash-bonding agent may receive interest thereon, unless the principal amount of the qualification bond falls below the required fifty thousand dollars, if the qualification bond is an interest-bearing instrument;

(e) The terms of the loan, promissory note, and financial arrangement must be submitted to the division if the qualification bond is funded by the proceeds from a loan, promissory note, or other financial arrangement; and

(f) The agreement must terminate at a fixed time and any rate of return is an annual percentage rate and not tied to any premium or collateral or any other direct function from which an agent makes a profit if the qualification bond consists of moneys from a loan, promissory note, or other financial arrangement.

(5) Upon request by the person who posted the qualification bond to be registered under this article, the commissioner shall release the bond if the person has not been registered or licensed to write a bond as a professional cash-bail agent or cash-bonding agent within the last seven years. Neither the commissioner nor the division are liable to any other party for releasing the qualification bond in accordance with this section.



§ 10-23-106. Discipline - hearing - civil penalty

(1) The division may deny, suspend, revoke, or refuse to renew a registration, or issue a cease-and-desist order in accordance with this section, upon reasonable grounds that the registrant:

(a) Failed to post a qualified bond in the required amount with the division while engaged in business or, if the bond was posted, it was forfeited or cancelled;

(b) Knowingly failed to comply with or knowingly violated this article or any proper order or rule of the division or any court of this state where the registrant knew or reasonably should have known of the order or rule;

(c) Violated section 18-13-130, C.R.S.;

(d) Was convicted of a felony or pled guilty or nolo contendere to a felony within the last ten years, regardless of whether the conviction or plea resulted from conduct in or conduct related to the bail bond business;

(e) Served a sentence upon a conviction of a felony in a state correctional facility, city or county jail, or community correctional facility or under the supervision of the state board of parole or any probation department within the last ten years;

(f) Continued to execute bail bonds in any court in this state while on the board if the bail forfeiture judgment that resulted in the registrant's being placed on the board has not been paid, stayed, vacated, exonerated, or otherwise discharged;

(g) Furnished bail in any court in this state in an amount greater than twice the amount of the professional cash-bail agent's bond posted with the division;

(h) Failure to report, preserve without use, retain separately, or return after payment in full, collateral taken as security on any bail bond to the principal, indemnitor, or depositor of the collateral;

(i) Soliciting bail bond business in or about any place where prisoners are confined, arraigned, or in custody;

(j) Failure to pay a final, nonappealable judgment award for failure to return or repay collateral received to secure a bond; or

(k) Any act prohibited by section 18-13-130, C.R.S.

(2) Except for the reasons listed in paragraphs (d) and (e) of subsection (1) of this section, the division, in lieu of revoking or suspending a registration, may in any one proceeding, by order, require the registrant to pay a civil penalty in the sum of no less than three hundred dollars and no more than one thousand dollars for each offense. If the registrant fails to pay the penalty within twenty days after the mailing of the order, postage prepaid, registered and addressed to the last-known place of business of the registrant, the division may revoke the registration or may suspend the registration for such a period as the commissioner may determine, unless the order is stayed by a court of competent jurisdiction. The division shall transmit the civil penalty to the state treasurer, who shall deposit it in the general fund.

(3) Except as otherwise provided in this section, the commissioner need not find that the actions that are grounds for discipline were willful but may consider whether the actions were willful when determining the nature of disciplinary sanctions to be imposed.

(4) (a) The commissioner may commence a proceeding to discipline a registrant when the commissioner has reasonable grounds to believe that the registrant has committed an act enumerated in this section.

(b) In any proceeding held under this section, the commissioner may accept as evidence of grounds for disciplinary action any disciplinary action taken against a registrant in another jurisdiction if the violation that prompted the disciplinary action in the other jurisdiction would be grounds for disciplinary action under this article.

(5) Disciplinary proceedings, hearings, and opportunity for review must be conducted in accordance with article 4 of title 24, C.R.S., by the commissioner or by an administrative law judge, at the commissioner's discretion. The commissioner may exercise all powers and duties conferred by this article during the disciplinary proceedings.

(6) (a) The commissioner may request the attorney general to seek an injunction, in any court of competent jurisdiction, to enjoin a person from committing an act prohibited by this article. When seeking an injunction under this paragraph (a), the attorney general shall not be required to allege or prove the inadequacy of any remedy at law or that substantial or irreparable damage is likely to result from a continued violation of this article.

(b) (I) The commissioner may investigate, hold hearings, and gather evidence in all matters related to the exercise and performance of the powers and duties of the commissioner.

(II) In order to aid the commissioner in any hearing or investigation instituted under this section, the commissioner or an administrative law judge appointed by the commissioner may administer oaths, take affirmations of witnesses, and issue subpoenas compelling the attendance of witnesses and the production of all relevant records, papers, books, documentary evidence, and materials in any hearing, investigation, accusation, or other matter before the commissioner or an administrative law judge.

(III) Upon failure of any witness or registrant to comply with a subpoena or process, the district court of the county where the subpoenaed person or registrant resides or conducts business, upon application by the commissioner with notice to the subpoenaed person or registrant, may issue to the person or registrant an order requiring the person or registrant to appear before the commissioner; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. If the person or registrant fails to obey the order of the court, the person or registrant may be held in contempt of court.

(c) The commissioner may appoint an administrative law judge under part 10 of article 30 of title 24, C.R.S., to conduct hearings, take evidence, make findings, and report the findings to the commissioner.

(7) (a) The commissioner, the commissioner's staff, any person acting as a witness or consultant to the commissioner, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article is immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as commissioner, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts.

(b) A person participating in good faith in making a complaint or report or in an investigative or administrative proceeding under this section is immune from any civil or criminal liability that otherwise might result by reason of the participation.

(8) A final action of the commissioner is subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S. A judicial proceeding to enforce an order of the commissioner may be instituted in accordance with section 24-4-106 (3), C.R.S.

(9) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the commissioner, warrants formal action, no person shall resolve the complaint by a deferred settlement, action, judgment, or prosecution.

(10) (a) If it appears to the commissioner, based upon credible evidence as presented in a written complaint by any person, that a registrant is acting in a manner that is an imminent threat to the health and safety of the public, or that a person is acting or has acted without the required registration, the commissioner may issue an order to cease and desist such activity. The order must set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist under paragraph (a) of this subsection (10), the registrant may request a hearing on the question of whether acts or practices in violation of this article have occurred. The hearing must be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(11) (a) If it appears to the commissioner, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the commissioner may issue to the person an order to show cause as to why the commissioner should not issue a final order directing the person to cease and desist from the unlawful act or unregistered practice.

(b) The commissioner shall notify a person against whom an order to show cause has been issued of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the commissioner for a hearing on the order. The notice may be served on the person against whom the order has been issued by personal service or by certified, postage-prepaid, United States mail. Personal service or mailing of an order or document constitutes notice of the order to the person.

(c) (I) The commissioner shall hold the hearing on an order to show cause no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the commissioner as provided in this subsection (11). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter.

(II) If a person against whom an order to show cause has been issued does not appear at the hearing, the commissioner may present evidence that notification was properly sent or served on the person under this subsection (11) and such other evidence related to the matter as the commissioner deems appropriate. The commissioner shall issue the order within ten days after the commissioner's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. The commissioner shall conduct the hearing in accordance with sections 24-4-104 and 24-4-105, C.R.S.

(III) If the commissioner reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required licensure, or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued, directing the person to cease and desist from further unlawful acts or unregistered practices.

(IV) The commissioner shall provide notice, in the manner set forth in this subsection (11), of the final cease-and-desist order within ten calendar days after the hearing is conducted to each person against whom the final order has been issued. The final order issued is effective when issued and is a final order for purposes of judicial review.

(12) If it appears to the commissioner, based upon credible evidence presented to the commissioner, that a person has engaged or is about to engage in an unregistered act or practice; an act or practice constituting a violation of this article, a rule promulgated under this article, or an order issued under this article; or an act or practice constituting grounds for administrative sanction under this article, the commissioner may enter into a stipulation with the person.

(13) If any person fails to comply with a final cease-and-desist order or a stipulation, the commissioner may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested, the attorney general shall bring suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(14) A person aggrieved by the final cease-and-desist order may seek judicial review of the commissioner's determination or of the commissioner's final order as provided in subsection (8) of this section.



§ 10-23-107. Unlicensed practice - penalties

A person who acts or attempts to act as a professional cash-bail agent or cash-bonding agent and who is not registered as such under this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment. Upon conviction, the court shall require the person to disgorge any profits from acting as a professional cash-bail agent or cash-bonding agent and forward the profits to the state treasurer, who shall deposit the moneys in the general fund.



§ 10-23-108. Bail bond documents - requirements - rules

(1) The professional cash-bail agent or cash-bonding agent who posts a bail bond with the court on behalf of a defendant shall ensure that the following documents comply with the following provisions:

(a) An indemnity agreement must:

(I) Be in writing;

(II) Be signed by the professional cash-bail agent or cash-bonding agent;

(III) Be signed by the defendant or indemnitor;

(IV) Set forth the amount of bail set in the case, the name of the defendant released on the bail bond, the court case number if available, the court where the bond is executed, the premium charged, the amount and type of collateral held by the professional cash-bail agent or cash-bonding agent, and the conditions under which the collateral is returned;

(V) Contain documentation that the indemnitor has received copies of signed and dated disclosure forms; and

(VI) If the defendant or indemnitor is illiterate or does not read English, contain a note on the indemnity agreement that the agent or a third party has read or translated the agreement to the defendant or indemnitor and be affixed with an affidavit to the indemnity agreement attesting that the document was translated;

(b) A promissory note must be:

(I) In writing;

(II) Signed by the professional cash-bail agent or cash-bonding agent; and

(III) Signed by the defendant or indemnitor;

(c) A collateral receipt must:

(I) Be dated;

(II) Be in writing;

(III) Be signed by the professional cash-bail agent or cash-bonding agent;

(IV) Be signed by the defendant or indemnitor;

(V) Be prenumbered;

(VI) Contain a full description of the collateral, including the condition of the collateral at the time it is taken into custody; and

(VII) Set forth the amount of bail set in the case, the name of the defendant released on the bail bond, the court case number, the court where the bond is executed, the premium charged, the amount and type of collateral held by the agent, and the conditions under which the collateral is returned;

(d) A bail bond revocation request must be:

(I) Dated;

(II) In writing;

(III) Signed by the professional cash-bail agent or cash-bonding agent; and

(IV) Signed by the defendant or indemnitor.

(2) (a) Before accepting consideration, the professional cash-bail agent or cash-bonding agent shall commit to writing, sign, date, and obtain the defendant's or indemnitor's signature on an arrangement for the payment of all or part of the premium, commission, or fee, including the payment schedule. The signature of the professional cash-bail agent or cash-bonding agent is not an obligation to pay any debt owed to a lender. To be enforceable, interest and financial charges on any unpaid premium must comply with the "Uniform Consumer Credit Code", articles 1 to 9 of title 5, C.R.S.

(b) Before accepting consideration or taking collateral, the professional cash-bail agent or cash-bonding agent shall provide, in a form prescribed by the commissioner, a disclosure statement to each defendant and indemnitor detailing the terms of the bail bond.

(3) (a) A professional cash-bail agent or cash-bonding agent who accepts consideration for a bail bond or undertaking shall, for each payment received, provide to the person tendering payment a prenumbered, signed receipt containing the following:

(I) The date;

(II) The defendant's name;

(III) A description of the consideration and amount of money received;

(IV) The purpose for which it was received;

(V) The penal sum of the bail bond;

(VI) The name of the person tendering payment; and

(VII) The terms under which the money or other consideration is released.

(b) The professional cash-bail agent or cash-bonding agent shall provide the person tendering payment a signed and dated receipt for each premium payment listing the amount paid.

(3.5) (a) If the bond is to be secured by real estate, the bail bonding agent shall provide the property owner with a written disclosure statement in the following form at the time an initial application is filed:

Disclosure of lien against real property

Do not sign this document until you read and understand it! This bail bond will be secured by real property you own or in which you have an interest. Failure to pay the bail bond premiums when due or the defendant's failure to comply with the conditions of bail could result in the loss of your property! (b) The disclosure required in paragraph (a) of this subsection (3.5) shall be printed in fourteen-point, bold-faced type either:

(I) On a separate and specific document attached to or accompanying the application; or

(II) In a clear and conspicuous statement on the face of the application.

(c) Before a property owner executes any instrument creating a lien against real property, the bail bonding agent shall provide the property owner with a completed copy of the instrument creating the lien against real property and the disclosure statement described in paragraph (a) of this subsection (3.5). If a bail bonding agent fails to comply fully with the requirements of paragraphs (a) and (b) of this subsection (3.5) and this paragraph (c), any instrument creating a lien against real property shall be voidable.

(d) (I) The bonding agent shall deliver to the property owner a fully executed and notarized reconveyance of title, a certificate of discharge, or a full release of any lien against real property that secures performance of the conditions of a bail bond within thirty-five days after receiving notice that the time for appealing an order that exonerated the bail bond has expired. The bonding agent shall also deliver to the property owner the original cancelled note, as evidence that the indebtedness secured by any lien instrument has been paid or that the purposes of the instrument have been fully satisfied, and the original deed of trust, security agreement, or other instrument that secured the bail bond obligation. If a timely notice of appeal is filed, the thirty-five-day period begins on the day the appellate court's affirmation of the order becomes final.

(II) If the bonding agent fails to comply with the requirements of this subsection (3.5)(d), the property owner may petition the district court to issue an order directing the clerk of the court to execute a full reconveyance of title, a certificate of discharge, or a full release of any lien against real property created to secure performance of the conditions of the bail bond. To be accepted by the court, the petition must be verified and allege facts showing that the bonding agent has failed to comply with the provisions of this subsection (3.5)(d).

(III) (A) If a bonding agent fails to comply with this subsection (3.5)(d), the property owner may file a complaint with the commissioner requesting that the commissioner petition a district court to file for record a full release of any lien against real property securing performance of the conditions of the bail bond.

(B) To be accepted by the commissioner, the complaint must be verified and allege facts showing that the bonding agent has failed to comply with this subsection (3.5)(d). The complaint must include a copy of the lien the property owner is requesting be released.

(C) Upon receipt of a verified complaint meeting the requirements of subsection (3.5)(d)(III)(B) of this section, the commissioner shall mail a copy of the complaint to the bonding agent at the bonding agent's last-known address.

(D) If the time for appealing an order that exonerated the bail bond has expired at least three years before the complaint is filed, and if the commissioner does not receive a reply from the bonding agent contesting the release of the lien within thirty-five days after mailing the complaint required in subsection (3.5)(d)(III)(C) of this section, the commissioner may petition the district court to issue an order directing the clerk of the court to execute a full reconveyance of title, a certificate of discharge, or a full release of any lien against real property created to secure performance of the conditions of the bail bond. Upon the court issuing an order executing a full reconveyance of title, issuing a certificate of discharge, or releasing the lien, the commissioner shall send a copy of the lien release documents to the bonding agent.

(E) If the commissioner receives, within thirty-five days after mailing the complaint to the bonding agent, a reply from the bonding agent contesting the factual basis of the property owner's complaint, the commissioner shall inform the property owner that the property owner must petition the district court to release the lien.

(e) Any bail bonding agent who violates this subsection (3.5) shall be liable to the property owner for all damages that may be sustained by reason of the violation, plus statutory damages in the sum of three hundred dollars. The property owner shall be entitled to recover court costs and reasonable attorney fees, as determined by the court, upon prevailing in any action brought to enforce the provisions of this subsection (3.5).

(4) The professional cash-bail agent or cash-bonding agent shall prepare or execute separate agreements and documents for each time the agent posts a bail bond with the court. The agent shall give the indemnitor a copy of each document executed in the course of the bail bond transaction.

(5) For three years after the date of discharge of a bail bond and return of any collateral or proof of notice to the defendant or indemnitor that any promissory note has been satisfied, the professional cash-bail agent or cash-bonding agent shall keep at the agent's business, copies of each receipt, indemnity agreement, bond, disclosure statement, payment plan, bond revocation request, or other document or information related to the bond transaction and shall make these documents available for inspection by the commissioner or the commissioner's authorized representative during normal business hours.

(6) The indemnitor may be the defendant.

(7) The commissioner may examine the business practices, books, and records of any professional cash-bail agent or cash-bonding agent as often as the commissioner deems appropriate.



§ 10-23-109. Business practices - price limits - collateral

(1) A professional cash-bail agent or cash-bonding agent shall not charge a premium or commission of more than the greater of fifty dollars or fifteen percent of the amount of bail furnished. A professional cash-bail agent or cash-bonding agent shall not assess fees for any bail bond posted by the agent with the court unless the fee is for payment of a bail bond filing charged by a court or law enforcement agency, the fee is for the actual cost of storing collateral in a secure, self-service public storage facility, or the fee is for premium financing.

(2) If a professional cash-bail agent or cash-bonding agent has issued a disclosure statement in accordance with section 10-23-108 (2)(b), the agent may use collateral received from the defendant or indemnitor to secure the following obligations:

(a) Compliance with the bond issued on behalf of the principal;

(b) Any balance due on the premium, commission, or fee for the bail bond; and

(c) Any actual costs incurred by the professional cash-bail agent or cash-bonding agent as a result of issuing the bail bond.



§ 10-23-110. Repeal of article - review of functions

This article 23 is repealed, effective September 1, 2026. Before its repeal, the functions of the commissioner and the division shall be reviewed in accordance with section 24-34-104.












Title 11 - Financial Institutions

Banks and Industrial Banks

Article 1 - General Provisions



Article 2 - Division of Banking



Article 3 - Organization and Corporate Functions



Article 4 - Merger, Consolidation, Conversion, and Sale of Assets



Article 5 - Liquidation - Dissolution - Reorganization



Article 6 - Banking Practices



Article 6.3 - Holding Companies



Article 6.4 - Acquisition of Control of Banks and Bank Holding Companies



Article 6.5 - Electronic Funds Transfers



Article 7 - Reserves - Loans - Investments



Article 8 - Property - Sales - Borrowing - Signature Guaranty



Article 9 - Safe Deposit and Safekeeping Facilities



Article 10 - Fiduciary Business



Article 10.5 - Public Deposit Protection

§ 11-10.5-101. Short title

This article shall be known and may be cited as the "Public Deposit Protection Act".



§ 11-10.5-102. Legislative declaration

(1) The general assembly hereby declares that the purpose of this article is to serve the taxpayers and the citizens of Colorado by establishing standards and procedures to ensure the preservation and protection of all public funds held on deposit by a bank that are either not insured by or are in excess of the insured limits of federal deposit insurance, and to ensure the expedited repayment of such funds in the event of default and subsequent liquidation of a bank which holds such deposits.

(2) The general assembly further finds, determines, and declares that the protection of public funds on deposit in banks is a matter of statewide concern and importance and that as such:

(a) The provisions of this article shall prevail over any local government ordinance or resolution and over any home rule or territorial charter provision in conflict therewith; and

(b) The requirement that a national bank comply with the provisions of this article neither encroaches upon the prerogatives of a nationally chartered bank nor exceeds the authority of the state of Colorado.



§ 11-10.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Aggregate uninsured public deposits" means the total amount of cash, checks, or drafts on deposit at the close of a business day for credit to the official custodian accounts in an eligible public depository, and which are either not insured by or are in excess of the insurable limits of federal deposit insurance.

(2) "Bank" means any bank organized or chartered under this article and articles 101 to 109 of this title or any bank organized or chartered under chapter 2 of title 12 of the United States Code. For purposes of section 11-10.5-104 and 11-10.5-111 (1) only, the definition of "bank" also includes those banks chartered under the laws of other states.

(3) "Banking board" means the banking board established by section 11-102-103.

(4) "Defaulting depository" means any eligible public depository to which an event of default has occurred.

(5) "Eligible collateral" means, with respect to the securing of uninsured public funds, those instruments or obligations approved to be used for such purposes by the banking board pursuant to the provisions of section 11-10.5-107.

(6) "Eligible public depository" means any bank which has been designated as an eligible public depository by the banking board.

(7) "Event of default" means the issuance of an order by a supervisory authority or a receiver which restrains an eligible public depository from paying its deposit liabilities.

(8) "Federal deposit insurance" means deposit insurance or guarantees provided by the federal deposit insurance corporation or any successor agency thereto.

(9) "Official custodian" means:

(a) A designee with plenary authority, including control over public funds of a public unit which the official custodian is appointed to serve. For purposes of this paragraph (a), "control" includes possession of public funds, as well as the authority to establish accounts for such public funds in banks and to make deposits, withdrawals, or disbursements of such public funds. If the exercise of plenary authority over the public funds of a public unit requires action by or the consent of two or more putative official custodians, then such official custodians shall be treated as one official custodian with respect to such public funds.

(b) A designee, other than a designee described in paragraph (a) of this subsection (9), with authority, including control, over public funds of an entity, including the state of Colorado; any institution, agency, instrumentality, authority, county, municipality, city and county, school district, special district, or other political subdivision of the state of Colorado, including any institution of higher education; any institution, department, agency, instrumentality, or authority of any of the foregoing, including any county or municipal housing authority; any local government investment pool organized pursuant to part 7 of article 75 of title 24, C.R.S.; any public entity insurance pool organized pursuant to state statute; any public body corporate created or established under the constitution of the state of Colorado or any state statute; and any other entity, organization, or corporation formed by intergovernmental agreement or other contract between or among any of the foregoing. For purposes of this paragraph (b), "control" includes possession of public funds, as well as the authority to establish accounts for such public funds in banks and to make deposits, withdrawals, or disbursements of such public funds. If the exercise of authority over such public funds requires action by or the consent of two or more putative official custodians, then such official custodians shall be treated as one official custodian with respect to such public funds.

(10) (a) "Political subdivision" includes any subdivision or any principal department of a public unit:

(I) The creation of which subdivision or principal department has been expressly authorized by state statute;

(II) To which some functions of government have been delegated by state statute; and

(III) To which funds have been allocated by ordinance or state statute for its exclusive use and control.

(b) "Political subdivision" also includes drainage, irrigation, navigation, improvement, levee, sanitary, school, and power districts and bridge and port authorities and any other special district created by state statute or compact between the state of Colorado and one or more states.

(c) "Political subdivision" does not include subordinate or nonautonomous divisions, agencies, or boards within principal departments of a public unit.

(11) "Public deposits" means all public funds on deposit in an eligible public depository in any form, whether time, savings, or demand.

(12) "Public funds" means all funds of a public unit and all funds of any entity referred to in paragraph (b) of subsection (9) of this section.

(13) "Public unit" means the state of Colorado, any county, city and county, city, or municipality, including any home rule city or town or territorial charter city, or any political subdivision thereof.



§ 11-10.5-104. Applicability of article

The provisions of this article shall apply to all banks which elect to become eligible public depositories. No bank shall hold any public funds unless such bank has been designated as an eligible public depository pursuant to the provisions of this article.



§ 11-10.5-105. Authority of banking board

The banking board shall have the authority to implement any provision of this article by order and by rule and regulation and may obtain restraining orders and injunctions to prevent violation of or to enforce compliance with the provisions of this article and the orders and rules and regulations issued under such provisions. The authority of the banking board shall be liberally construed to ensure that the purposes of this article are properly implemented.



§ 11-10.5-106. Designation as eligible public depository - acceptance of provisions

(1) No bank shall be a public depository or shall hold public funds without first being designated as an eligible public depository by the banking board pursuant to the provisions of this section.

(2) No bank shall be designated an eligible public depository unless the bank meets the following criteria:

(a) The deposits of such bank are insured or guaranteed by federal deposit insurance;

(b) The bank is in compliance with the capital standards established by the banking board; and

(c) The bank agrees in writing to abide by all regulatory directives, reporting requirements, examination requirements, and other criteria established for the administration and enforcement of the provisions and purposes of this article.

(3) (a) (I) Any bank which meets the criteria established in subsection (2) of this section and which desires to accept and hold public funds on and after September 1, 1989, shall file a written application with the banking board requesting designation as an eligible public depository. The request shall be signed by an executive officer of the bank and shall state that the bank agrees to abide by the provisions of this article and all rules and regulations promulgated by the banking board for the administration and enforcement of the provisions of this article.

(II) If the bank requesting such designation was an eligible public depository under applicable law in effect prior to September 1, 1989, and desires to continue to be an eligible public depository subject to the provisions of this article, it shall file the required written application within thirty days following August 1, 1989. If the banking board has no reason to believe that the bank would fail to meet the criteria or fail to follow the provisions of this article, it may designate such bank as an eligible public depository and issue an appropriate certificate evidencing such designation. Such immediate designation is provided for the convenience of the banking board in order to expedite transition from laws governing the protection of public funds in effect prior to September 1, 1989, and is not to be construed as granting a right or privilege to any bank to be designated as an eligible public depository.

(III) Any bank which was not an eligible public depository under applicable law in effect prior to September 1, 1989, or any bank which was granted a charter on or after said date, or any bank which has had its certificate as an eligible public depository withdrawn or revoked by either the banking board or the commissioner may at any time make written application to the banking board for designation as an eligible public depository. Such application shall be made on such forms or in such format as may be prescribed by the banking board. Upon submittal, the application shall contain all required information and shall be accompanied by a fee to be determined by the banking board. The banking board shall review the application and, not more than sixty days from the date that the application was submitted, shall either grant and issue or deny issuance of a certificate evidencing such designation. The banking board may extend the sixty-day review period for not more than thirty additional days.

(b) (I) Designation as an eligible public depository shall not constitute either a right or a license, and such designation may be revoked, suspended, or placed under restrictions, limitations, or other conditions by the banking board if the board determines that the eligible public depository has failed to comply with the provisions of this article or any rule and regulation promulgated by the banking board for the administration or enforcement of this article or with the provisions of any order of the banking board.

(II) Once granted, designation as an eligible public depository may be retained by the bank to which it was granted unless the banking board acts to suspend, revoke, or otherwise limit the designation. Designation is unique to the bank to which it was granted and may not be sold or transferred to another bank. In the event that a bank designated as an eligible public depository is acquired or merged with another entity, the banking board shall review the continuation of such designation under either this paragraph (b) or paragraph (a) of this subsection (3).



§ 11-10.5-107. Eligible collateral - uninsured public deposits

(1) The banking board shall establish by rule and regulation a list of approved instruments and obligations to be used as eligible collateral by an eligible public depository in order to comply with the provisions of this section. As part of its findings, the banking board shall determine that each approved obligation or instrument meets at least the following criteria:

(a) The obligation or instrument is characterized by attributes of safety, liquidity, and soundness meeting the purposes of this article for the preservation and protection of public funds;

(b) The obligation or instrument, with respect to its market value, shall be marketable or convertible into cash within such time periods as shall be prescribed by the banking board to assure that any claim made pursuant to section 11-10.5-110 is fully and promptly paid;

(c) The standards and relevant factors required to establish and evaluate the current market value of the obligation or instrument are prescribed by the banking board at the time the obligation or instrument is approved for use as eligible collateral, which standards and relevant factors may include statistical standards for deviations from the original market value assigned at the time of approval for use that would result in an automatic deletion from the list of approved eligible collateral;

(d) The market value of each obligation or instrument is verified at least monthly, unless the banking board prescribes a different period for a particular obligation or instrument;

(e) The banking board has at its disposal adequate resources to monitor and evaluate the market value of the obligation or instrument; and

(f) The obligation or instrument satisfies such other criteria as the banking board may establish.

(2) (a) Except as provided in subsection (4) of this section, the banking board shall not treat any eligible public depository differently than any other eligible public depository.

(b) In promulgating the list of eligible collateral pursuant to subsection (1) of this section, the banking board, within the bounds of safety and soundness, shall not establish market values or other evaluation criteria which are disproportionately more restrictive for banks than comparable market values or evaluation criteria for any other class of eligible public depositories operating under this article or any other state law. It is the intent of the general assembly that, to the extent practicable, competitive parity among eligible public depositories which existed under applicable law in effect prior to September 1, 1989, should be maintained.

(3) The banking board shall establish procedures to notify each eligible public depository in a timely manner of the obligations and instruments that have been approved for use as eligible collateral and of obligations and instruments that have been deleted from the list of approved eligible collateral. Any eligible public depository utilizing as collateral an obligation or instrument which has been deleted from the list of approved eligible collateral shall, within three business days of receiving notice of the deletion or within such longer period as prescribed by the banking board, remove it from its portfolio of collateral and substitute sufficient other obligations or instruments that are approved for use as eligible collateral to properly secure public funds as required by this article.

(4) (a) The banking board shall by rule establish criteria and procedures for reducing or removing any uninsured public funds deposited in an eligible public depository if said depository fails to comply with the capital or safety and soundness standards established by the banking board.

(b) The banking board shall require an eligible public depository to increase, substitute, add to, or modify the amount or type of eligible collateral held to secure any uninsured public funds so that the collateral is adequate to fully protect the public funds if the capital or financial condition of the eligible public depository fails to comply with the capital or safety and soundness standards established by the banking board. The banking board shall establish such procedures as may be necessary to ensure that all collateral held pursuant to an action taken under this paragraph (b) is characterized by the highest degree of marketability and liquidity so that, in the event of default, all public deposits may be promptly and fully repaid.

(5) As an ongoing requirement of designation as an eligible public depository, any such depository shall pledge collateral having a market value in excess of one hundred two percent of the aggregate uninsured public deposits.

(6) An eligible public depository shall remove any obligation or instrument pledged as eligible collateral if the banking board determines that the obligation or instrument has failed in some manner to meet the criteria required by this section and shall substitute another obligation or instrument of eligible collateral that is satisfactory to the banking board.



§ 11-10.5-108. Collateral - where held - right of substitution - income derived

(1) (a) Eligible collateral shall be held as provided in this article or by rules and regulations of the banking board. Eligible collateral shall be held in the custody of any bank, including a federal reserve bank, or any depository trust company which has been approved by the banking board to hold eligible collateral and is supervised by the banking board, or an equivalent governmental agency responsible for the regulation of banks in the state in which such bank or depository trust company is located.

(b) An eligible public depository which has its own trust department may make application to the banking board to be allowed to segregate its required eligible collateral from the other assets of the eligible public depository and to hold such collateral in its own trust department under such conditions as the banking board shall prescribe by rule and regulation. The banking board may require an eligible public depository that is holding its own eligible collateral in its own trust department to cease doing so and to have the eligible collateral held by some other entity authorized to hold collateral by paragraph (a) of this subsection (1). Any eligible public depository which holds collateral for any other eligible public depository and which is granted permission by the banking board to hold its own collateral as well shall at all times keep the collateral held for each such eligible public depository segregated.

(2) Under circumstances where eligible collateral is maintained as required by this article, and where such eligible collateral is not held by the eligible public depository's own trust department, each eligible public depository shall provide in a written deposit or pledge agreement between the said eligible public depository and the custodian of the collateral, or in such other manner as shall be prescribed by the banking board by rule and regulation, that:

(a) In the event of default or insolvency of the eligible public depository for which the collateral is held, the custodian shall surrender such collateral to the banking board; and

(b) The custodian shall make available to the banking board the eligible collateral and any books, records, and papers pertaining thereto for any examination or other reason necessary for the administration of this article.

(3) An eligible public depository may at any time make substitutions of eligible collateral maintained or pledged for the purposes of this article pursuant to collateral substitution procedures established by the banking board and shall at all times be entitled to collect and retain all income derived from such collateral without restriction. The privilege granted under this subsection (3) may be suspended or revoked by the banking board if the eligible public depository has become the subject of increased regulatory oversight as a result of its failure to maintain capital standards required by the banking board for the holding of public funds.



§ 11-10.5-109. Verification of collateral held - reports required

(1) Each eligible public depository shall submit reports at least monthly to the banking board in such format as the banking board may prescribe. Such report shall demonstrate that the eligible public depository is in full compliance with the provisions of this article. In addition, each eligible public depository shall submit copies of its quarterly call reports to the banking board thirty days after the close of each fiscal quarter.

(2) The board of directors of an eligible public depository shall cause an annual audit to be completed at least annually, but at intervals of not more than fifteen months, by an independent accounting firm composed of certified public accountants or a director's examination by a public accountant or any other independent person or persons as determined by the banking board. The banking board shall adopt regulations regarding the qualifications of such public accountant and other independent person or persons who shall assume the responsibility for due care in such directors' examinations. The banking board's regulations shall also establish the scope of such directors' examinations which shall include safeguards to insure that such examinations adequately describe the financial condition of the financial institution. Such independent audit or directors' examination shall be completed and submitted to the banking board within the time lines the banking board requires. Such audits or directors' examinations shall include, but shall not be limited to, the following information:

(a) The official custodian on whose behalf any public funds are held;

(b) The name and address of each such official custodian;

(c) The amount of public funds on deposit for each such custodian;

(d) The amount of federal deposit insurance coverage for each such official custodian;

(e) The eligible collateral pledged for aggregate uninsured public deposits and the market value of such eligible collateral; and

(f) Any other information which may be required by the banking board by rule and regulation.

(3) The banking board may examine all public deposits held by and all eligible collateral required to be maintained by an eligible public depository, and all books, records, and papers pertaining thereto.

(4) Each eligible public depository shall be assessed reasonable expenses by the banking board to meet the costs of any examinations made in accordance with the provisions of this section.



§ 11-10.5-110. Procedures when event of default occurs

(1) When the banking board has determined that an eligible public depository has experienced an event of default, the banking board shall proceed in the following manner:

(a) The board shall seize and take possession of all eligible collateral belonging to or held on behalf of the defaulting depository from wherever such eligible collateral is held.

(b) The board shall ascertain the aggregate amounts of public funds held by the defaulting depository as disclosed by the records of such depository. The board shall determine for each official custodian for whom public funds are held by the defaulting depository the accounts and the amount of federal deposit insurance that is available for each account. It shall then determine for each such official custodian the amount of uninsured public funds and the eligible collateral that is pledged to secure such funds. Upon completion of this analysis, the board shall provide each such official custodian with a statement that reports the amount of public funds held by the defaulting depository in his behalf, the amount that may be protected by federal deposit insurance, and the amount that is safeguarded by eligible collateral as required by this article. Each such official custodian shall verify this information from his records within ten working days after receiving the report and information from the banking board.

(c) Upon receipt of a verified report from such official custodian and if the defaulting eligible public depository is to be liquidated or otherwise removed from status as an eligible public depository, the banking board shall proceed to liquidate all eligible collateral held for the safeguarding of public deposits and shall repay each official custodian for the uninsured public deposits held by the depository in his behalf.

(2) In the event that a federal deposit insurance agency is appointed and acts as liquidator or receiver of any eligible public depository under state or federal law, those duties under this article that are specified to be performed by the banking board in the event of default may be delegated to and performed by the said federal deposit insurance agency. Any liquidation occurring under the provisions of this section shall conform to the procedures established in section 11-103-804.



§ 11-10.5-111. Public funds to be deposited only in eligible public depositories - responsibilities of official custodians and eligible public depositories - penalty

(1) Any official custodian may deposit public funds in any bank which has been designated by the banking board as an eligible public depository. It is unlawful for an official custodian to deposit public funds in any bank other than one that has been so designated.

(2) Each official custodian shall inform an eligible public depository that the public funds on deposit are subject to the provisions of this article before entering into a depository agreement with the eligible public depository. It is the responsibility of the official custodian to maintain documents or other verification necessary to properly identify the public funds which are subject to the provisions of this article.

(3) The division, in consultation with the state treasurer and the state controller, shall establish the necessary controls to ensure the proper identification of public depository accounts.

(4) (a) An official custodian who acted in good faith in selecting, designating, or approving any eligible public depository for the deposit of public funds shall not be liable for any loss of public funds deposited in an eligible public depository if such loss is caused by the occurrence of an event of default of such eligible public depository.

(b) Any official custodian who violates the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than two hundred dollars nor more than five hundred dollars, which fine shall be mandatory and may not be reimbursed nor paid by the public unit. Upon any such conviction, the court may adjudge that the official custodian be removed from public office.

(c) Any director, bank officer, or manager who knowingly violates the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than two hundred dollars nor more than two thousand dollars, which fine shall be mandatory.

(5) It is unlawful for any director, bank officer, or manager of any bank to accept or receive any public funds while such bank is insolvent or while under verbal or written order from the banking board not to accept or receive any public funds.

(6) Notwithstanding any other provision of this section to the contrary, nothing shall be construed to prevent a bank which is an eligible public depository operating pursuant to the provisions of this article from being or acting as an agent on behalf of any official custodian for the purposes of making investments as authorized by part 6 of article 75 of title 24, C.R.S. Any such bank shall maintain such accounting records as are necessary to readily distinguish between the activities authorized by said part 6 and the purposes of the public deposit protection requirements imposed upon it as a condition of being an eligible public depository. The banking board may promulgate such rules and regulations as it deems necessary to ensure that the activities authorized under part 6 of article 75 of title 24, C.R.S., and the protection of public funds pursuant to this article are not commingled.



§ 11-10.5-112. Annual fees and assessments

(1) There is hereby created in the state treasury the public deposit administration fund. The fund shall consist of moneys required to be credited to the fund pursuant to subsection (2) of this section and all interest earned on the investment of the moneys in the fund. Any such interest shall be credited at least annually to said fund. Moneys in the fund shall be subject to appropriation by the general assembly to the banking board to be used solely for the administration and enforcement of the provisions of this article. No moneys shall be appropriated from the general fund for payment of any expenses incurred under this section, and no such expenses shall be charged against the state.

(2) Every eligible public depository shall be assessed an annual fee in an amount established by the banking board for the costs of enforcement and administration of this article. Such fees shall fairly and equitably apply to all eligible public depositories calculated according to the proportion of aggregate public funds that each depository holds in relation to the total of all aggregate public deposits held by all eligible public depositories for each annual period for which they were eligible public depositories. The banking board shall transmit such fees to the state treasurer who shall credit the same to the public deposit administration fund.

(3) All fees assessed against an eligible public depository in accordance with the provisions of section 11-10.5-109 (4) shall be transmitted to the state treasurer who shall credit the same to the public deposit administration fund.

(4) In setting fees, the banking board shall apply the standards imposed on boards and commissions of the division of professions and occupations in the department of regulatory agencies for determining the amount of fees pursuant to the provisions of section 24-34-105 (2)(b) and (2)(c), C.R.S.






Article 11 - Criminal Offenses



Article 20 - State Bank Commissioner - Duties - Powers



Article 21 - Liquidation



Article 22 - Industrial Banks



Article 23 - Trust Company Act



Article 24 - Common Trust Funds

§ 11-24-101. Short title

This article shall be known and may be cited as the "Uniform Common Trust Fund Act".



§ 11-24-102. Common trust funds established and operated

Any bank or trust company qualified to act as fiduciary in this state may establish and operate, alone or jointly with another bank or trust company qualified to act as fiduciary in this state, common trust funds for the purpose of furnishing investments to itself as fiduciary, to itself and others as cofiduciaries, to other banks or trust companies as fiduciaries, or to other banks or trust companies and others as cofiduciaries. Such fiduciary or cofiduciary may invest funds which it lawfully holds for investment in interests in such common trust funds, if such investment is not prohibited by the instrument, judgment, decree, or order creating such fiduciary relationship, and if, in the case of cofiduciaries, the bank or trust company procures the consent of its cofiduciaries to such investment. Any person acting as cofiduciary with any such bank or trust company is hereby authorized to consent to the investment in such interests. In determining whether the investment of funds received or held by a bank or trust company as fiduciary in a common trust fund is proper, the bank or trust company may consider the common fund as a whole and shall not be prohibited from making such investment because of any particular asset.



§ 11-24-103. Exclusive management and control

Any bank or trust company maintaining one or more common trust funds shall have the exclusive management and control of each common trust fund administered by it and the sole right at any time to sell, convert, exchange, transfer, or otherwise change or dispose of the assets comprising same. Notwithstanding any other provision of law, such bank or trust company may deposit investments of a common trust fund, which investments are securities, with a clearing corporation or with a federal reserve bank pursuant to part 5 of article 1 of title 15, C.R.S., for the account of the bank or trust company and such investments shall be deemed for the purposes of this article to be in the custody of such bank or trust company.



§ 11-24-104. Court accountings

Unless ordered by a court of competent jurisdiction, the bank or trust company operating such common trust funds is not required to render a court accounting with regard to such funds; but, by application to the district court, it may secure approval of such an accounting on such conditions as the court may establish.



§ 11-24-105. Uniformity of interpretation

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 11-24-106. Existing fiduciary relationships

This article became effective January 1, 1948, and applies to fiduciary relationships then in existence or thereafter established.



§ 11-24-107. Fiduciary defined

The word "fiduciary", whenever used in this article, means a bank or trust company undertaking to act alone or jointly with others primarily for the benefit of another or others in all matters connected with its undertaking and includes personal representatives [including executors, administrators, administrators with the will annexed (cum testamento annexo), administrators in succession acting under a will (de bonis non), ancillary administrators acting under a will, and ancillary executors], special administrators, guardians, conservators, trustees, whether of express or implied trusts, custodians under the "Colorado Uniform Transfers to Minors Act" (notwithstanding anything in said act which may be interpreted as contrary to this grant of authority), assignees, receivers, managing agents, as defined in this section, and any other person acting in a similar capacity. "Managing agent" means a fiduciary acting in the fiduciary relationship assumed upon the creation of a relationship which confers investment discretion on the fiduciary, but as to which the technical legal relationship is that of agent and principal.









Branch Institutions

Article 25 - Financial Institutions - Operation of Branches - Organizational and Operational Equality






Credit Unions

Article 30 - Credit Unions - General Provisions

§ 11-30-101. Definitions - organization - charter - investigation

(1) (a) A credit union is a cooperative association, incorporated pursuant to this article for the twofold purpose of promoting thrift among its members and creating a source of credit for them at fair and reasonable rates of interest.

(b) As used in this article:

(I) "Board" means the financial services board, created in section 11-44-101.6.

(I.1) "Commissioner" means the state commissioner of financial services.

(II) "Division" means the division of financial services created in section 11-44-101.

(2) A credit union may be organized in the following manner:

(a) Any eight or more residents of the state of Colorado who meet the membership requirements of section 11-30-103 (2) may execute, in a number of copies to be specified by the commissioner, articles of incorporation setting forth therein the terms by which they agree to be bound. The articles shall state the name and address of the proposed credit union; the names and addresses of the incorporators; the number of shares subscribed by each incorporator; and the term of existence of the corporation, which may be perpetual.

(b) The incorporators shall prepare, in a number of copies to be specified by the commissioner, proposed bylaws for the governing of the credit union, consistent with the provisions of this article, on standard forms approved by the commissioner and shall define therein the proposed eligibility requirements for membership.

(c) The proposed bylaws shall further set forth: The classes of shares which the credit union is authorized to issue; if such shares are to consist of one class only, the par value of each of the shares or a statement that all of the shares are without par value, or, if the shares are to be divided into classes, a statement of the par value of the shares of each such class or that the shares are to be without par value. In addition, if the shares are to be divided into classes, the bylaws shall designate each class and a statement of its preferences, its limitations, and its relative rights with respect to the shares of each other class.

(3) (a) An application in such form as may be prescribed by the commissioner together with the articles of incorporation and the bylaws shall be filed with the commissioner, in a number of copies to be specified by the commissioner, upon the payment of a filing fee, as determined from time to time by the commissioner, to cover the reasonable and necessary expense to the division attributable to such application. Within thirty days after such filing and payment of such fee, the commissioner shall determine whether the same conform to the provisions of this article and whether such a credit union would benefit the members and proposed members thereof, consistent with the purposes of this article, the general character and fitness of the incorporators, and the economic advisability of establishing the proposed credit union. Except for a community charter application, which application shall be submitted to the board for hearing pursuant to section 11-30-101.7, the commissioner may approve or deny an application without notice and hearing.

(b) The commissioner shall make or cause to be made an investigation to determine whether the incorporators and organizers are qualified and whether their qualifications and financial experience are consistent with their responsibilities and duties. An investigation shall also be conducted to determine if an incorporator or organizer has been convicted of any criminal activity. The commissioner may establish by rule the content of such investigations and what, if any, investigations by other agencies or authorities may be treated as substantially equivalent to and accepted in lieu of an investigation by the commissioner.

(4) Upon approval of an application and documents by the commissioner, or by the board with respect to a community charter application, the commissioner shall issue a certificate of approval, in a number of copies equal to the number of copies of the articles of incorporation required to be filed pursuant to subsection (2)(a) of this section as specified by the commissioner, and attach a copy thereof to each copy of the said articles of incorporation. The incorporators shall then file approved articles with the secretary of state, and a copy of the articles, certified by the secretary of state, shall be filed with the commissioner. The incorporators shall pay to the secretary of state a fee for filing the articles of incorporation and a fee for certifying the copy of articles of incorporation furnished by the incorporators for filing with the commissioner, both fees to be determined and collected pursuant to section 24-21-104 (3), C.R.S.

(5) After the said certified copy of articles of incorporation have been filed with the commissioner, he shall issue a charter for such credit union, at which time the credit union shall become a body corporate having the powers enumerated in section 7-103-102, C.R.S., except as otherwise provided or limited in this article.

(6) The bylaws approved by the commissioner shall then be adopted by the initial board of directors of the credit union.



§ 11-30-101.7. Hearing procedures for community field of membership credit unions

(1) An application for a community field of membership shall be subject to approval by the board after the required notice and hearing requirements in this section are met.

(2) Upon submission by the commissioner, pursuant to section 11-30-101 (3), of a community field of membership application, the board shall hold a public hearing to consider the application. Such hearing shall be set by the board within six months after receipt of an application from a group that is subject to the requirements of this section; except that the board may postpone such hearing for valid reasons and good cause.

(3) (a) The board shall give notice of a hearing on a community field of membership application at least thirty days before the hearing date, by registered or certified mail, to the principal office of each credit union, savings and loan association, or bank within the neighborhood, community, or rural district sought to be served by the proposed community credit union, and to such other persons or credit unions, savings and loan associations, or banks as the board may designate.

(b) Such notice must be in the form prescribed by the board and must include the names of the incorporators, the name and location of the proposed community credit union, the date, time, and place of the hearing, and a statement that the application and proposed or amended articles of incorporation and proposed bylaws are available for inspection in the office of the board. The board shall also cause such notice to be published at least once, not less than twenty days prior to the hearing date, in a newspaper of general circulation within the neighborhood, community, or rural district in which the proposed credit union is to be located.

(c) Notwithstanding any other provisions in this section to the contrary, if the board has given the required notice of a hearing and as of the tenth day prior to the hearing has received no written protest against such application, the board may grant such community field of membership without a hearing if the applicants are known to the board.

(4) On hearing, the board may admit into evidence the application and any other relevant information in the files of the division. The applicant and all others who receive notice by registered or certified mail pursuant to subsection (3) of this section shall be entitled to be heard and to introduce testimony at such hearing. The board may entertain such evidence or testimony from others as the board determines, in its sole discretion, to be necessary.

(5) Within ninety days following the conclusion of a hearing, the board shall issue a written order granting a community field of membership if the board finds:

(a) That the application, articles of incorporation, and bylaws conform to the provisions of this article and any rules promulgated by the board;

(b) That the credit union would benefit its members or proposed members, consistent with the purposes of this article, that the general character and fitness of the incorporators is appropriate, and that it is advisable from an economic standpoint to establish the proposed credit union;

(c) That the neighborhood, community, or rural district is politically, geographically, socially, or economically well-defined; and

(d) That the members of other credit unions within the neighborhood, community, or rural district are specifically excluded from membership, except as otherwise provided by the board for good cause.

(6) A credit union seeking to establish a community field of membership as part of a conversion from a federal to a state charter is subject to the notice and hearing requirements of this section.



§ 11-30-102. Bylaws of credit unions

The commissioner shall cause to be prepared a standard form of bylaws, consistent with this article, to be issued to all credit unions. All credit unions shall operate under the standard bylaws; except that each such credit union, subject to the approval of the commissioner, shall propose its own name, its field of membership, the number of members of its board of directors, its credit committee, its supervisory committee, provisions relative to times and places of meetings of the membership and of the board of directors, provisions relative to the conduct of elections and balloting of the credit union, and modifications of the standard bylaws deemed appropriate by the board of directors for the operation of the individual credit union. Any and all amendments to the bylaws shall be approved by the commissioner before they become operative.



§ 11-30-103. Membership

(1) Credit union membership shall consist of the incorporators and any other persons and organizations which are elected to membership and which pay any entrance fee. Organizations, incorporated or otherwise, composed for the most part of the same general group as the credit union membership may be members. A central credit union may be organized under this article and may have a membership made up principally of other credit unions organized pursuant to this article or any credit unions authorized to operate within the state of Colorado, and such membership may also include the officers and committee members of such credit unions, members or persons within the field of membership of credit unions within the state which have entered into or are about to enter into voluntary or involuntary liquidation proceedings, and small groups which the commissioner determines lack the potential membership to organize their own credit union if such groups have a common bond of employment or association.

(2) Credit union organization and membership, other than those of a central credit union, shall be limited to groups having a common bond of employment or association or groups which reside within a well-defined neighborhood, community, or rural district having a population of no more than twenty-five thousand or as otherwise authorized by the board. Small groups which the commissioner determines to lack the potential membership to organize their own credit union may be eligible for membership in an existing credit union if such small groups have a common bond of employment or association. A member of the immediate family of any person who, under the provisions of this article, is eligible for membership in a credit union may also be admitted to membership therein. "Immediate family" means persons related by blood, by marriage, or by adoption.

(3) A member who leaves the field of membership of the credit union may retain membership in the credit union as provided by the bylaws of the credit union.

(4) Except as to accounts, which are defined in and which shall be paid as provided for in article 15 of title 15, C.R.S., nothing in this article shall be construed to prohibit credit unions organized under this article from carrying membership accounts in the names of two or more persons in joint tenancy; and, if any credit union transacting business in this state issues shares and deposits in the names of two or more persons payable to them or to any of them, such shares and deposits, or any part thereof or any interest or dividend thereon, may be paid to any one of said persons whether the others are living or not, and the receipt or acquittance of the person so paid shall be a valid and sufficient discharge to the credit union from all of said persons and their heirs, executors, administrators, and assigns, and such shares and deposits shall be deemed to be owned by said persons in joint tenancy with the right of survivorship.



§ 11-30-104. Powers

(1) A credit union has the following powers to:

(a) Receive the savings of its members either as payment on shares or as deposits, including the right to conduct Christmas clubs, vacation clubs, and other such thrift organizations or plans within the membership;

(b) Make loans to its members;

(c) Make loans to other credit unions as provided in this article;

(d) Deposit in state and national financial institutions insured by an agency of the federal government and to invest in the shares and deposits of the central credit union organized pursuant to this article;

(e) Invest in any of the following: Obligations of the United States or securities guaranteed or insured by any agency of the United States; obligations of any state or territory of the United States, or of any political subdivision or instrumentality thereof, except revenue obligations issued to provide, enlarge, or improve electric power, gas, water, or sewer facilities, or any combination thereof, issued by any city or town, or other similar municipal corporation having a population of less than five thousand persons, as determined by the latest federal decennial census; and, to an extent which shall not exceed ten percent of its shares, deposits, and undivided earnings, in shares of mutual funds or investment companies, stocks, bonds, or other securities of any corporation or religious or educational organizations, as may be approved as prudent and sound by the commissioner;

(f) Borrow money as provided in section 11-30-115;

(g) Apply for and hold membership in a central credit union organized pursuant to this article, in any other central credit union authorized to transact business in this state, and in any organization or association of credit unions;

(h) Acquire, through purchase or other lawful transactions, and to hold title to real and personal property necessary and incidental to the operation of the credit union, and to sell, mortgage, or otherwise dispose of the same;

(i) Exercise such incidental powers as shall be necessary to enable it to carry on effectively the business for which it is incorporated;

(j) Upon the written approval of the commissioner, engage in any activity in which such credit union could engage were it operating under a federal charter at the time, provided such activity is not prohibited by the laws of this state;

(k) Sell all or any portion of its assets and purchase all or any portion of the assets of another credit union and assume the liabilities of the selling credit union and its field of membership, subject to the approval of the commissioner;

(l) Allow shares and deposits to be paid for, transferred, and withdrawn for payment to the account holder or to third parties in such manner and with such procedures as may be established by the board of directors. This paragraph (l) shall apply only with respect to share draft accounts in which the entire beneficial interest is held by one or more individuals or members or by an organization which is operated primarily for religious, philanthropic, charitable, educational, or other similar purposes and which is not operated for profit.

(m) Make loans to, or permit the assumption of loans by, officers or employees of the division who are members of the credit union;

(n) Participate with other credit unions, credit union organizations, or financial organizations in making loans to credit union members when the borrower is a member of either the credit union originating the loan or the credit union purchasing a participation interest in the loan;

(o) Act as trustee or custodian of individual retirement accounts for the credit union's members authorized by federal or state law or as trustee or custodian of any plan established pursuant to the federal "Self-Employed Individuals Tax Retirement Act of 1962", as amended, or the federal "Employee Retirement Income Security Act of 1974", as amended, if a significant portion of the participants in any such plan are eligible for membership in the credit union and the funds held in the trustee or custodial capacity are invested in the credit union's shares or deposits;

(p) Act as fiscal agent for and receive payments on shares and deposits from nonmember units of the federal government or the state of Colorado or any agency or political subdivision thereof;

(q) Receive payment on deposits from nonmember financial institutions which are supervised under the laws of this state, the United States, or another state or territory of the United States.

(2) As authorized pursuant to section 10-2-601 (2), C.R.S., a credit union may, pursuant to federal law or under such rules as may be adopted by the financial services board or the commissioner of insurance pursuant to section 10-2-601, C.R.S., act as the agent, through the credit union or any credit union service organization, for any insurance company authorized to do business in this state by soliciting and selling insurance and collecting premiums on policies issued by such company. For such services, a credit union or credit union service organization may receive such fees or commissions as may be agreed between such entity and the insurance company.



§ 11-30-105. Exclusive right to use "credit union" in title

A credit union organized in accordance with the provisions of this article, or in accordance with the laws of the United States or the laws of another state or territory of the United States, has the exclusive right to use the words "credit union" in its name or title; but an association composed of credit unions transacting business in this state may use the words "credit union" in its name or title. Any other person, association, corporation, or partnership using the words "credit union" in its name or title is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than sixty days, or by both such fine and imprisonment.



§ 11-30-106. Examinations - reports - powers of commissioner

(1) (a) Credit unions shall be under the supervision of the commissioner. Every credit union shall be examined by the commissioner at least once during any eighteen-month period. The commissioner shall assess each credit union an amount to cover the expenses of the division attributable to the supervision of state-chartered credit unions subject to the commissioner's jurisdiction. The amount assessed shall be determined according to a schedule or schedules or any other method established by the commissioner to be appropriate, but the assessment shall be at the same rate for all credit unions; except that the commissioner may establish a separate rate schedule for corporate and central credit unions. The commissioner may waive the payment of all or a portion of the assessment with respect to the year in which a charter is issued or cancelled or in which a final distribution is made in liquidation.

(b) The commissioner shall establish the division's annual assessment to be collected at least semiannually in such amounts as are sufficient to generate the moneys appropriated by the general assembly to the division for each fiscal year.

(c) Repealed.

(2) Annually, every credit union shall file a financial report with the commissioner on a date established by the commissioner, in a form prescribed by the commissioner. Said commissioner may require that additional reports be filed. For failure to file a report when due, unless excused for cause, a credit union shall pay to said commissioner a penalty, as prescribed by regulation, for each day of delinquency in filing.

(3) The board may issue rules and regulations necessary for the administration and enforcement of this article and shall reference the same to the sections of this article to which they apply. Such rules and regulations shall be promulgated pursuant to the provisions of article 4 of title 24, C.R.S., and a copy of such rules and regulations and of each order shall be mailed to each credit union in this state at least thirty days prior to the effective date thereof, except as to temporary or emergency rules.

(4) Except in cases where there is a statutory right to appeal to the board, any person aggrieved and directly affected by a final order of the commissioner may obtain judicial review thereof by filing an action for review with the Colorado court of appeals pursuant to section 24-4-106 (11), C.R.S., within thirty days after the date of issuance of such order.

(5) The commissioner has the power to charge off the whole or any part of any asset of any credit union which could not be lawfully acquired by it and to reduce the value of any asset of a credit union to its market value or to a reasonable value, if no market value can be established. If the losses of a credit union exceed its undivided earnings and reserve funds so that the reasonable value of its assets is less than the total amount due the shareholders, the commissioner may order a reduction in the liability to each shareholder, dividing the loss proportionately among all shareholders. Any reduction from each share account shall be a specified percentage sufficient to correct the impaired condition and preserve the solvency of the credit union. If thereafter the credit union shall realize from such assets a greater amount than that fixed by the order of reduction, such excess shall be divided proportionately among the shareholders to whom liability was previously reduced but only to the extent of such reduction.

(6) The commissioner has the power to issue subpoenas and require attendance of any and all officers, directors, agents, and employees of any credit union and such other witnesses as he may deem necessary in relation to its affairs, transactions, and conditions, and may require such witnesses to appear and answer such questions as may be put to them by the commissioner, and may require such witnesses to produce such books, papers, or documents in their possession as may be required by the commissioner. Upon application of the commissioner, any person served with a subpoena issued by him may be required, by order of the district court of the county where the credit union has its principal office, to appear and answer such questions as may be put to him by the commissioner and be required to produce such books, papers, or documents in his possession as may be required by the commissioner.

(7) The commissioner may issue cease-and-desist orders if the commissioner determines from competent and substantial evidence that a credit union is engaged or has engaged, or when the commissioner has reasonable cause to believe the credit union is about to engage, in an unsafe or unsound practice or is violating or has violated, or when the commissioner has reasonable cause to believe the credit union is about to violate, a material provision of any law or regulation or any condition imposed in writing by the commissioner or any written agreement made with the commissioner. Any person aggrieved by a final order of the commissioner issued pursuant to this section may appeal such order to the financial services board pursuant to section 11-44-101.8.

(8) (a) (I) The commissioner may suspend or remove any director, officer, or employee of a credit union when the commissioner determines such person has:

(A) Violated the provisions of this article or a lawful regulation or order issued thereunder;

(B) Engaged or participated in any unsafe or unsound practice in the conduct of credit union business;

(C) Committed or engaged in any act, omission, or practice which constitutes a breach of fiduciary duty to the credit union, and the credit union has suffered or will probably suffer financial loss or other damage, or the interests of members or account holders may be seriously prejudiced thereby; or

(D) Received financial gain by reason of a violation, practice, or breach of fiduciary duty that involved personal dishonesty or demonstrated a willful or continuing disregard for the safety or soundness of the credit union.

(II) The commissioner may suspend or remove any director, officer, or employee of a credit union who, under the laws of this state, the United States, or any other state or territory of the United States:

(A) Has entered a plea of guilty or nolo contendere to or been convicted of a crime involving theft or fraud that is classified as a felony; or

(B) Is subject to an order removing or suspending such individual from office, or prohibiting such individual's participation in the conduct of the affairs of any credit union, savings and loan association, bank, or other financial institution.

(b) (I) A suspension or removal order shall specify the grounds for the suspension or removal. A copy of the order shall be sent to the credit union concerned and to each member of its board of directors. The commissioner shall send written notice by certified mail, return receipt requested, to any person affected by paragraph (a) of this subsection (8), at least ten days prior to a hearing held pursuant to section 24-4-105, C.R.S., at which the commissioner shall preside.

(II) If the commissioner determines that extraordinary circumstances require immediate action, a person may be suspended or removed under paragraph (a) of this subsection (8) without notice or a hearing, but the commissioner shall conduct a hearing under section 24-4-105, C.R.S., within thirty days after such suspension or removal.

(III) In extraordinary circumstances, upon order of the commissioner, any hearing conducted pursuant to this section shall be exempt from any provision of law requiring that proceedings of the commissioner be conducted publicly. Such extraordinary circumstances occur when specific concern arises about prompt withdrawal of moneys from the institution.

(IV) Any person who performs any duty or exercises any power of a credit union after receipt of a suspension or removal order under paragraph (a) of this subsection (8) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 11-30-106.5. Assessment of civil money penalties

(1) (a) After notice and a hearing as provided in article 4 of title 24, C.R.S., and after making a determination that no other appropriate governmental agency has taken similar action against such person for the same act or practice, the commissioner may assess and collect a civil money penalty from any person who has violated any final cease-and-desist order issued by the commissioner pursuant to section 11-30-106 (7) or any suspension order issued pursuant to section 11-30-120.

(b) For the purposes of this section, a violation includes, but is not limited to, any action, by any person alone or with another person, which causes, brings about, or results in the participation in, counseling of, or aiding or abetting of a violation.

(c) In extraordinary circumstances, upon order of the commissioner, any hearing conducted pursuant to this section shall be exempt from any provision of law requiring that proceedings of the commissioner be conducted publicly. Such extraordinary circumstances occur when specific concern arises about prompt withdrawal of moneys from the institution.

(2) Civil money penalties shall be assessed by written notice of assessment of a civil money penalty served upon the person to be assessed. The notice of assessment of a civil money penalty shall state the amount of the penalty, the period for payment, the legal authority for the assessment, and the matters of fact or law constituting the grounds for assessment. The notice of assessment of a civil money penalty may be appealed to the financial services board pursuant to section 11-44-101.8. On appeal, the board may consider, among other matters, whether the civil money penalty assessed by the commissioner is appropriate considering the financial resources of the person assessed.

(3) In determining the amount of the civil money penalty to be assessed, the commissioner shall consider the good faith of the person assessed, the gravity of the violation, any previous violations by the person assessed, and such other matters as the commissioner may deem appropriate; except that the civil money penalty shall be not more than one thousand dollars per day for each day the person assessed is determined by the commissioner to be in violation of a cease-and-desist order or an order of suspension or removal. Alternatively, the commissioner may assess a civil money penalty for such violation in a lump-sum amount not to exceed fifty thousand dollars.

(4) Civil money penalties assessed pursuant to this section shall be due and payable and collected within thirty days after the notice of assessment of a civil money penalty is issued by the commissioner; except that the commissioner may, in the commissioner's discretion, compromise, modify, or set aside any civil money penalty. If any person fails to pay an assessment after it has become due and payable, the commissioner may refer the matter to the attorney general, who shall recover the amount assessed by action in the district court for the city and county of Denver. Any civil money penalty collected pursuant to this section shall be transmitted to the state treasurer, who shall credit it to the general fund.



§ 11-30-107. Fiscal year - meetings

The fiscal year of all credit unions shall end December 31 of each year. The annual meeting shall be held within five months after the close of said fiscal year. Special meetings may be held in the manner indicated in the bylaws. At all meetings a member shall have but a single vote, whatever his share holdings. There shall be no voting by proxy, but a member other than a natural person may cast a single vote through a delegated agent.



§ 11-30-108. Elections

(1) At the annual meeting, or by other proper balloting within thirty days before and twenty days after the annual meeting, the credit union members shall elect from the membership a board of directors of not less than five members. A supervisory committee of not less than three members and a credit committee of not less than three members or a credit officer shall be elected by the credit union members or appointed by the board of directors as provided in the bylaws of the credit union. All such persons shall hold office for such terms respectively as the bylaws provide and until successors are elected or appointed and qualify. In addition, one or more alternate members of the credit committee may be elected by the credit union members or appointed by the board of directors to serve in the absence of members of the credit committee. No member shall hold more than one elected office simultaneously. A record of the names and addresses of the members of the board and such committees, such alternates, and the officers shall be filed with the commissioner within twenty days after their election or appointment.

(2) Notwithstanding subsection (1) of this section, the board of directors may, as provided in the bylaws, appoint an audit committee in lieu of a supervisory committee to carry out the duties and responsibilities of the supervisory committee as contained in section 11-30-111. A record of the names and addresses of the members of the audit committee must be filed with the commissioner within twenty days after their election or appointment.



§ 11-30-109. Directors and officers - compensation

(1) At its first meeting after the annual election, the board of directors shall elect from its own number an executive officer, who may be designated as chair of the board or president; a vice-chair of the board or one or more vice-presidents; a treasurer; and a secretary. The offices of secretary and treasurer may be combined into one office known as secretary-treasurer. The persons so elected shall be the executive officers of the corporation. The board of directors shall be responsible for the general management of the affairs of the credit union, and more specifically to:

(a) Act on applications for membership, or to appoint from among the membership of the credit union, one or more membership officers who may act on applications for membership;

(b) Set policies, terms, and conditions under which loans will be available to members, determine interest rates on loans and on deposits, determine whether an interest refund shall be made to members, and declare the rates of any such interest refund and the classes of loans to which such refund shall apply. Any such refund shall be paid from interest income of the credit union and shall be paid only to members who paid interest to the credit union during the period and who were members of record of the credit union at the close of such period, but no refund shall be paid to a member whose loan is delinquent more than the period of time specified by the board of directors.

(c) Fix the amount of the blanket surety bond which shall cover all elected and appointed officials and all employees of the credit union. Such blanket surety bond shall be in an amount equal to the assets of the credit union as of December 31 of the previous year or one million dollars, whichever is less, or in such other amount as may be prescribed by the commissioner.

(d) Declare dividends and, subject to approval by the commissioner, adopt amendments to the bylaws of the credit union;

(e) Determine when any vacancy exists in the board of directors or in the credit committee, and to fill vacancies in the board and in the credit committee until successors are elected or appointed and qualify, and to appoint one or more assistant secretaries or treasurers or both, as needed; and the board may employ an officer in charge of operations whose title shall be either president or general manager, or, in lieu thereof, the board of directors may designate the treasurer or an assistant treasurer to act as general manager and be in active charge of the affairs of the credit union;

(f) Determine the maximum individual share holdings in the credit union and the maximum amount of individual loans which can be made either with or without security;

(g) Have charge of and supervise investments of credit union funds;

(h) Maintain records pursuant to rules promulgated by the financial services board concerning how long records should be retained and in what manner;

(i) Provide for compensation of necessary clerical and auditing assistance requested by the supervisory committee and of loan officers appointed by the credit committee, and to establish any salary which shall be paid to the treasurer or general manager.

(2) The duties of the officers shall be as determined in the bylaws; except that the treasurer shall be the general manager if none has been employed pursuant to paragraph (e) of subsection (1) of this section.

(3) A credit union may reasonably compensate a director for his or her services to the credit union. Providing reasonable life, health, accident, and similar insurance protection is not considered compensation. Directors, officers, and committee members may be reimbursed for necessary expenses incidental to the performance of the official business of the credit union.



§ 11-30-110. Credit committee - credit officer

The credit committee or credit officer shall have the general supervision of all loans to members. Applications for loans shall be on a form approved by the credit committee or the credit officer. At least a majority of the members of the credit committee or the credit officer shall pass and approve or disapprove all loans; except that the credit committee or the credit officer may appoint one or more loan officers and delegate to the same the power to approve or disapprove loans which are within limits prescribed by the credit committee or the credit officer. Each loan officer shall furnish to the credit committee or the credit officer a record of each loan application received by him within seven days after the date of filing of the application. All loans not approved by a loan officer may be considered by the credit committee or the credit officer. No member of the credit committee shall receive any compensation as a loan officer or be employed by the credit union in any other capacity. A credit officer may receive compensation in connection with the performance of his duties. The credit committee shall meet as often as may be necessary after due notice to each member. Vacancies in the credit committee shall be filled pursuant to section 11-30-109 (1)(e).



§ 11-30-111. Supervisory committee

(1) The supervisory committee shall:

(a) Make, or cause to be made, a comprehensive annual audit of the books and affairs of the credit union and shall submit a report of the annual audit to the board of directors and a summary of that report to the members at the next annual meeting. The committee shall make or cause to be made such supplementary audits or examinations as it deems necessary.

(b) Make an annual report and submit the same at the annual meeting of the members;

(c) By unanimous vote of the committee if it deems such action to be necessary for the proper conduct of the credit union, suspend any officer or director of the credit union, or any member of the credit committee, and shall call a special meeting of the members of the credit union not less than seven nor more than fourteen days thereafter to act on such suspension. The members at said meeting may sustain any such suspension and remove any such officer, director, or member of the credit committee permanently and elect a successor thereto for the unexpired term of office or may reinstate any such person.

(d) Biennially verify, or cause to be verified, by a random sampling or by verification of all members' accounts, the members' share, deposit, and loan accounts. Such verification may be obtained by either sending or causing to be sent a statement of account to each member or by such means as may be specified by the commissioner.

(2) By majority vote, the supervisory committee may call a special meeting of the members of the credit union to consider any violation of any provision of this article, the bylaws, or any rule or requirement of the credit union, by any officer, director, member of any committee, or any member, which the committee deems to be detrimental to the credit union. The supervisory committee shall fill vacancies in its own membership until the next annual election of the credit union.



§ 11-30-112. Capital

The capital of a credit union shall consist of the payments that have been made to it in shares by the several members thereof. The credit union has a lien on the shares and deposits of a member for any sum due to the credit union from said member or for any loan endorsed by him. A credit union may charge an entrance fee and an annual membership fee, but such fees shall be uniform to all members.



§ 11-30-113. Minors

Shares may be issued and deposits received in the name of a minor. A member who is a minor shall be entitled to withdraw or pledge any shares owned by him and to receive from the credit union any and all dividends, or other moneys, at any time the same become due, in the same manner and subject to the same conditions as an adult, and any receipt or acquittance signed by such a minor shall constitute a valid release and discharge to the credit union for the payment of such moneys. The board of directors of the credit union may provide in the bylaws of the credit union a minimum age of any minor to be eligible for membership in the credit union and to vote at any meeting of the members.



§ 11-30-115. Power to borrow and loan money

A credit union may borrow from any source a total sum which shall not exceed fifty percent of its shares, deposits, and undivided earnings. No credit union shall loan more than ten percent of its assets to any member or to another credit union.



§ 11-30-116. Loans

A credit union may make loans to members subject to the provisions of this article and the bylaws of the credit union. A borrower may repay a loan in whole or in part any day the office of the credit union is open for business. A credit union may make loans to its own directors, credit officers, or members of its own supervisory committee or credit committee, but no such loan or aggregate of loans to any one director, credit officer, or committee member that exceeds twenty thousand dollars plus pledged shares may be made unless approved by the board of directors.



§ 11-30-117. Reserves

(1) (Deleted by amendment, L. 2004, p. 131, § 7, effective July 1, 2004.)

(2) The board may require reserves to protect the interest of members by general rules, including reserve requirements for any privately insured credit union. In addition, the commissioner may require special reserves by an order directed to an individual credit union in any special case.



§ 11-30-117.5. Share insurance required - confidentiality

(1) Each credit union shall apply for insurance on its shares and deposits as provided by the national credit union administration board under section 201 of the "Federal Credit Union Act", 12 U.S.C. sec. 1781, or comparable insurance approved by the commissioner. Credit unions with debt and equity capital consisting primarily of funds from other credit unions shall not be subject to the requirements of this section.

(2) Any credit union which is denied a commitment for such insurance shall, within thirty days of such denial, commence steps to liquidate or merge with an insured credit union or shall apply in writing to the commissioner for an extension of time to obtain an insurance commitment. The commissioner shall grant one or more extensions of time to obtain the insurance commitment upon satisfactory evidence that the credit union has made or is making a substantial effort to satisfy the conditions precedent to the issuance of an insurance commitment.

(3) No credit union shall be granted a charter by the commissioner unless such credit union has applied for insurance on its shares and deposits as provided in this section.

(4) Neither the commissioner, the commissioner's deputy, nor any other person appointed by the commissioner shall divulge any information acquired in the discharge of the person's duties; except that:

(a) A person specified in the introductory portion to this subsection (4) may divulge information acquired in the discharge of the person's duties if doing so is made necessary by law or under order of court in an action involving the division or in criminal actions;

(b) Any party entitled to appear in a hearing on an application for a community credit union charter shall have access to the applicant's proposed articles or amended articles of incorporation, application for charter, and proposed bylaws;

(c) The commissioner may furnish information as to the condition of a credit union to the national credit union administration board or its successors, a qualified insuring organization, a liquidating agent appointed by the commissioner, a federal home loan bank, a federal reserve bank, the division of banking, the executive director of the department of regulatory agencies, or a department or division of any other state having supervisory authority over credit unions and may accept any report of examination made on behalf of such board, organization, liquidating agent, bank, department, or division;

(d) The commissioner may give records or information in the commissioner's possession to a licensing agency within the department of regulatory agencies relating to possible misconduct by a person or entity licensed by said agency;

(e) The board, the commissioner, and their respective designees may exchange information obtained by the division as to possible criminal violations of any law relating to the activities of a credit union with the appropriate law enforcement agencies; and

(f) Notwithstanding any provision of this article to the contrary, the commissioner may disclose any information in the records of the division or acquired by the commissioner in the discharge of the commissioner's duties that is available from the national credit union administration board or its successors, or the disclosure of which has been specifically authorized by the board of directors of the credit union to which such information relates. Nothing in this section shall be construed to authorize the board of directors of a credit union to waive any privileges that belong solely to the financial services board, the division, or its employees.



§ 11-30-118. Dividends

At such intervals and for such periods of time as the board of directors may authorize and after provision for the required reserves, the board of directors may declare a dividend. Dividends may be paid at various rates on different classes of shares, and dividend credit may be accrued on different classes of shares, as determined by the board of directors. Dividends shall not be paid in excess of available earnings.



§ 11-30-119. Expulsion or withdrawal of members

(1) Any member may withdraw from the credit union at any time, but notice of withdrawal may be required in the bylaws. The board of directors may expel any member from membership in the credit union if such member fails to comply with the written rules and policies of the credit union as adopted and made available to the membership.

(2) A member shall not be expelled until the member has been informed in writing of the reasons for the expulsion and has had reasonable opportunity to be heard.

(3) All amounts paid on shares or as deposits of an expelled member or withdrawing member, together with any dividends or interest accredited thereto, to the date thereof, as funds become available and after deducting all amounts due from the member to the credit union, shall be paid to such member. The credit union may require sixty days' written notice of intention to withdraw shares and thirty days' written notice of intention to withdraw deposits. Withdrawing or expelled members shall have no further rights in the credit union but shall not, by such expulsion or withdrawal, be released from any remaining liability to the credit union.

(4) (Deleted by amendment, L. 2004, p. 133, § 9, effective July 1, 2004.)



§ 11-30-120. Suspension - liquidation - procedures

(1) (a) If it appears that any credit union is insolvent, or that it has willfully violated any provision of this article, or that it is operating in an unsafe or unsound manner, the commissioner may issue his order for such credit union to show cause why its operations should not be suspended until such insolvency, violation, or manner of operation is rectified and afford the credit union an opportunity for a hearing not less than ten days nor more than twenty days after such order. Such order shall be in writing and delivered by registered or certified mail. If the credit union fails to answer such order or if any officer or director of or attorney for the credit union fails to appear at the time set for the hearing, the commissioner either may revoke the certificate of incorporation of the credit union or may order the immediate suspension of operations of the credit union, except the collection of payments on outstanding loans or other obligations due the credit union, or both, and may enforce any such order by an action, filed in the district court of the judicial district wherein the principal office of the credit union is located, seeking to enjoin further operations or to appoint a receiver for such credit union.

(b) Any credit union to which an order to show cause has been issued pursuant to paragraph (a) of this subsection (1) may include with any answer or may present at any hearing resulting from such order its proposed plan to continue operations and rectify the insolvency, violation, or manner of operation specified in said order; or the credit union may request that it be dissolved and liquidated and a liquidating agent be appointed by the commissioner. Any credit union may request a stay of execution of any order of the commissioner revoking its certificate of incorporation or suspending its operations by filing an action in the district court for the judicial district in which the principal office of the credit union is located, within ten days after the issuance of such order.

(c) If the commissioner revokes the charter of the credit union, he shall appoint a liquidating agent to liquidate the assets of the credit union pursuant to subsection (3) of this section.

(d) If in the opinion of the board an emergency exists which may result in serious losses to the members, the board may revoke the charter of a credit union and immediately appoint a liquidating agent without notice or a hearing. Notice of the board's emergency determination shall be posted on the premises of the credit union that is the subject of the determination. Within ten days after an emergency determination by the board, the credit union or the directors of the credit union may file an application with the board to rescind such determination. The filing of an application to rescind a determination shall not act as a stay of the board's action pursuant to this subsection (1). The board shall grant the application if it finds that its action was unauthorized and upon granting an application shall rescind its action and restore the credit union to its board of directors. If no application is filed within ten days after the board's emergency determination, all action taken by the board shall be final.

(1.5) (a) The commissioner may appoint himself or herself or a third party as conservator of any credit union and immediately take possession and control of the business and assets of the credit union if the commissioner determines that:

(I) Such action is necessary to conserve the assets of the credit union or to protect the interests of its members from acts or omissions of the existing management;

(II) The credit union, by a resolution of its board of directors, consents to such action;

(III) There is a willful violation of a cease-and-desist order that results in the credit union being operated in an unsafe or unsound manner; or

(IV) The credit union is significantly undercapitalized and has no reasonable prospect of becoming adequately capitalized.

(b) The commissioner may appoint a conservator and take immediate possession of the credit union without prior notice or a hearing; except that, within ten days after the conservator is appointed, the credit union may file an appeal with the board requesting the board to rescind the commissioner's appointment of a conservator. Upon receipt of a timely appeal, the board shall set a date for a hearing and determine whether the commissioner's appointment should be rescinded; except that such appeal shall not act as a stay of the commissioner's action. If the board finds the commissioner's action was unauthorized, the board shall restore control of the credit union to its board of directors. If no appeal is filed within ten days after the commissioner's appointment of a conservator, any action taken by the commissioner shall be final.

(c) In extraordinary circumstances, upon order of the board, any hearing conducted pursuant to this subsection (1.5) shall be exempt from any provision of law requiring that proceedings of the board be conducted publicly. Such extraordinary circumstances occur when specific concern arises about prompt withdrawal of moneys from the credit union.

(d) The conservator shall have all the powers of the members, directors, officers, and committees of the credit union and shall be authorized to operate the credit union in its own name or to conserve its assets as directed by the commissioner. The conservator shall conduct the business of the credit union and make regular reports to the commissioner until such time as the commissioner has determined that the purposes of conservatorship have been accomplished and the credit union should be returned to the control of its board of directors. All costs incident to the conservatorship shall be paid out of the assets of the credit union. If the commissioner determines that the purposes of the conservatorship will not be accomplished, the commissioner may proceed with the involuntary liquidation of the credit union in the manner described in subsection (1) of this section.

(e) If a conservator is appointed, and is other than the national credit union administration, another approved insurer, or an employee of the division of financial services, the conservator and any assistants shall provide a bond, payable to the credit union and executed by a surety company authorized to do business in this state, which meets with the approval of the financial services board, for the faithful discharge of their duties in connection with such conservatorship and the accounting for all moneys coming into their hands. The cost of such bond shall be paid from the assets of the credit union. Suit may be maintained on such bond by any person injured by a breach of the conditions thereof. This requirement may be deemed met if the financial services board determines that the credit union's fidelity bond covers the conservator and any assistants.

(2) Any credit union may be voluntarily dissolved and liquidated upon majority vote of the entire membership thereof at a meeting especially called for the purpose or at the annual meeting where notice of such proposed action is mailed to the members at least thirty days prior to such meeting. In either event, a copy of the notice shall be delivered to the commissioner not less than ten days prior to such meeting. Any member of a credit union may cast his ballot for or against such dissolution and liquidation by mail within twenty days after such meeting. If a majority of the members of the credit union vote in favor of dissolution and liquidation, the board of directors, within five days after the close of voting, shall notify the commissioner of such action and specify the names and addresses of the directors and officers of the credit union who will conduct the dissolution and liquidation of the credit union. Upon such favorable vote, the credit union shall cease to do business except for the collection of payments on outstanding loans or other obligations due the credit union.

(3) Under any procedure to dissolve and liquidate a credit union pursuant to subsection (1) or (2) of this section, the credit union shall continue in existence for the purpose of discharging its debts, collecting and distributing its assets, and doing all acts required in order to wind up its business, and it may sue and be sued for the enforcement of its debts and operations until its affairs are fully adjusted in liquidation. The assets of the credit union shall be used to pay: First, the expenses incidental to liquidation; second, liabilities due nonmembers; and third, deposits and savings club accounts. Any remaining assets shall be distributed to the members proportionately to the shares held by each member as of the date of dissolution.

(4) Upon the liquidation and distribution of all assets of the credit union which may be reasonably expected to be collectible, the board of directors or the liquidating agent, as the case may be, shall execute in duplicate a certificate of dissolution, prescribed by the commissioner, upon which date the credit union shall cease to exist, and file the same with the secretary of state.



§ 11-30-120.5. Conversion - state to federal credit union - federal to state credit union

(1) A credit union organized under the provisions of this article may be converted into a federal credit union by complying with the requirements of this section.

(2) (a) The proposition for such conversion shall first be approved by a majority of the directors of the credit union. If so approved, the proposition shall be submitted to a meeting of its members. The notice of such meeting shall be in writing and may be delivered in person to each member or mailed to each member at the address for such member appearing on the records of the credit union. Such delivery or mailing shall be not more than thirty days nor less than seven days prior to the time of the meeting. Approval of the proposition for conversion shall be by the affirmative vote of not less than two-thirds of the members present and voting at the meeting.

(b) A copy of the minutes of such meeting, verified by the affidavits of the president or vice-president and the secretary of the meeting, shall be filed with the administrator within ten days after the meeting.

(3) Within ninety days after such meeting, the credit union shall take such action as may be necessary under the federal credit union act to convert into a federal credit union, and, within ten days after receipt of the federal credit union charter, there shall be filed with the commissioner a copy of the charter thus issued. Upon such filing the credit union shall cease to be a state credit union.

(4) Upon ceasing to be a state credit union, such credit union shall no longer be subject to any of the provisions of the state law under which said credit union was organized; except that the successor federal credit union, being vested with all of the assets, shall continue to be responsible for all of the obligations of the state credit union to the same extent as though the conversion had not taken place.

(5) A credit union organized under the laws of the United States may be converted into a credit union organized under the laws of this state by complying with all requirements to cease being a federal credit union and doing all acts and obtaining all authorization necessary to organize as a credit union under the provisions of this article.



§ 11-30-121. Change in place of business

A credit union may change its place of business to a location outside of the county or city and county in which previously located upon receiving written permission therefor from the commissioner. A credit union may change its place of business within the county or city and county in which previously located by providing written notice of the new address and the effective date of such change to the commissioner.



§ 11-30-122. Merger

(1) The method of merger of two or more credit unions shall be as follows:

(a) (I) The board of directors of the continuing and each merging credit union shall:

(A) Approve a plan for the proposed merger; and

(B) Authorize representatives of each credit union to act on each credit union's behalf to bring about the merger.

(II) The plan shall include such information as the board deems appropriate.

(b) Upon approval of the merger plan by each board of directors for each credit union involved in the transaction, the merger plan, together with the resolutions of each board of directors, shall be submitted to the board. If the board determines that the merger plan complies with the provisions of this article and any applicable rules thereto, the board may approve the merger plan, subject to such other specific requirements as may be prescribed to fulfill the intended purposes of the proposed merger.

(c) A meeting of the members of each merging credit union involved shall be called for the purpose of considering a merger. Notice of the meeting, including purpose, date, time, place, and ballot of the merger plan shall be given to the entire membership. At such meeting, at least two-thirds of the members present and voting must approve the proposed merger. If any member approves or disapproves the merger by returning a ballot, signed by such member, to the secretary of the credit union at or before the meeting, such ballot for all purposes of this section shall be deemed equivalent to the vote of such member at such meeting, notwithstanding the member is not then present.

(2) The merger shall thereupon be consummated in the following manner:

(a) The duly authorized representatives of each credit union shall execute, in duplicate, a certificate of merger stating:

(I) That the board of directors of each credit union has approved the merger;

(II) That more than two-thirds of the members of each merging credit union have approved the terms and conditions of the proposed merger at a meeting of the members called for that purpose; and

(III) The name and location of the continuing credit union.

(b) The continuing credit union shall prepare and adopt any bylaw amendments required by the board, consistent with the provisions of this article, and execute the same in duplicate.

(c) The certificate above provided for and any required bylaw amendments, both executed in duplicate, shall be forwarded to the board.

(3) (Deleted by amendment, L. 2004, p. 133, § 10, effective July 1, 2004.)

(4) If the board approves the certificate and bylaw amendments, it shall so notify the representatives and shall issue a certificate of approval, attach it to the duplicate certificate of merger, and return the same to the representatives of the participating credit unions together with the duplicate of the bylaw amendments.

(5) The duplicate of the certificate of merger with the board's certificate of approval attached shall be filed with the secretary of state who shall make a record of said certificate and return it, with his certificate of record attached, to the board for permanent record. The fee for said filing shall be determined and collected pursuant to section 24-21-104 (3), C.R.S.

(6) Thereupon the participating credit unions shall be merged in accordance with the provisions of this section. The continuing credit union shall take over the assets and assume all the liabilities of each merging credit union.

(7) A state chartered credit union may merge with a federal credit union provided all requirements outlined in this article and the appropriate federal credit union regulations have been complied with and approval of such proposed merger has been authorized by the board of directors of each credit union involved.



§ 11-30-123. Taxation

A credit union shall be deemed an institution for savings and, together with all accumulations therein, shall not be subject to taxation except as to real estate owned. The shares of a credit union shall not be subject to a stock transfer tax when issued by the corporation or when transferred from one member to another.



§ 11-30-124. Transfer of functions - conforming of statutes

(1) As of April 11, 1988, the powers, duties, and functions of the state bank commissioner under this article are transferred to the state commissioner of financial services.

(2) On April 11, 1988, all employees of the division of banking whose principal duties are concerned with the powers, duties, and functions transferred to the state commissioner of financial services and whose employment in the division of financial services is deemed necessary by the executive director of the department of regulatory agencies to carry out the purposes of this article are transferred to the division of financial services and shall become employees thereof. Such employees shall retain all rights to state personnel system and retirement benefits under the laws of this state, and their services shall be deemed to have been continuous.

(3) On April 11, 1988, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the division of banking pertaining to the powers, duties, and functions transferred to the state commissioner of financial services pursuant to this section shall be transferred to the division of financial services and shall become the property thereof.

(4) Whenever the state bank commissioner or the division of banking is referred to or designated by any contract or other document in connection with the powers, duties, and functions transferred to the state commissioner of financial services, such reference or designation shall be deemed to apply to the state commissioner of financial services or the division of financial services, as the case may be. All contracts entered into by the state bank commissioner or the division of banking prior to April 11, 1988, in connection with the powers, duties, and functions transferred to the state commissioner of financial services are hereby validated, with the state commissioner of financial services succeeding to all the rights and obligations of such contracts.

(5) On April 11, 1988, any unexpended appropriations of funds for the current fiscal year made to the division of banking and allocated for the administration and enforcement of this article shall be transferred to the division of financial services. The executive director of the department of regulatory agencies shall have the final authority to determine the allocation of funds for purposes of the transfer under this subsection (5).

(6) The revisor of statutes is authorized to change all references to the state bank commissioner in this article to refer to the state commissioner of financial services and to change all references to the division of banking in this article to refer to the division of financial services.



§ 11-30-125. Notice of branch opening and closing

(1) Any credit union that has its principal place of business in this state, upon thirty days' prior written notice to the state commissioner of financial services, may establish one or more de novo branches anywhere in this state.

(2) No later than ninety days prior to the proposed date of any branch closing, a notice of branch closing shall be filed with the commissioner. The notice of branch closing shall include a detailed statement of the reasons for the decision to close the branch and statistical or other information in support of such reasons.



§ 11-30-126. Trust account - limited documentation required - certificate of trust

(1) For any transaction with any credit union in this state by one or more persons expressly acting as a trustee or trustees for one or more other named person or persons pursuant to or purporting to be pursuant to a written trust agreement, a trustee may provide the credit union with a certificate of trust to evidence the trust relationship. The certificate of trust must be a duly acknowledged affidavit executed by any trustee and must include the following:

(a) A statement that the trust exists and the date the trust instrument was executed;

(b) The identity of the settlor;

(c) The identity and address of the current acting trustee;

(d) The powers of the trustee in the pending transaction;

(e) A statement whether the trust is revocable and the identity of any person holding the power to revoke the trust;

(f) The authority of cotrustees to sign or otherwise authenticate and whether all or fewer than all cotrustees are required in order to exercise the powers of the trustee;

(g) The name in which title to trust property may be taken; and

(h) Any other information that may be required by the credit union, including an indemnification that is acceptable to the credit union.

(2) If a credit union decides to accept a certificate of trust pursuant to this section:

(a) For a transaction that consists of opening a deposit account, the credit union may administer the account in accordance with the certificate of trust without requiring receipt of a copy of the written trust agreement; and

(b) For a transaction that consists of obtaining, guaranteeing, or encumbering trust property to secure a loan, or entering into any agreement with a credit union, the trustee or trustees shall be conclusively presumed to have had the authority specified in the trust certificate for purposes of determining whether the trustees were acting within their authority in entering into, or causing the trust to enter into, a transaction, even if the certificate of trust is contrary to the terms of the written trust agreement, unless the credit union has actual knowledge that the terms of the written trust agreement are contrary to the terms of the certificate of trust.

(3) If a credit union decides to accept a certificate of trust in opening a deposit account pursuant to this section, upon the death, resignation, or adjudication of incompetence of all named trustees and successor trustees noted on the certificate of trust, the credit union may withhold disposition of any funds on deposit in the account until receipt of one of the following:

(a) An order by a court of competent jurisdiction directing the disposition of funds;

(b) A newly executed certificate of trust created pursuant to this section from a person acting or purporting to act as a newly appointed successor trustee under the same trust; or

(c) Other documentation that establishes to the satisfaction of the credit union the manner in which the funds are to be administered or distributed.

(4) If a credit union decides to accept a certificate of trust in opening a deposit account pursuant to this section, the credit union shall not be liable for administering the account as provided by the certificate of trust, even if the certificate of trust is contrary to the terms of the written trust agreement, unless the credit union has actual knowledge that the terms of the written trust agreement are contrary to the terms of the certificate of trust.

(5) Nothing in this section obligates a credit union to enter into a transaction with a trustee who refuses to furnish the credit union with a copy of a written trust agreement. In addition, nothing in this section shall be construed to prohibit a credit union from requesting additional information in order to enter into a transaction with a trustee, including a request that the certificate of trust be executed by all trustees.

(6) Knowledge of the terms of a written trust agreement may not be inferred solely from the fact that a copy of all or part of a written trust agreement is held by the person relying upon the certification or affidavit.









Marijuana Financial Services Cooperatives

Article 33 - Marijuana Financial Services Cooperatives

§ 11-33-101. Short title

This article shall be known and may be cited as the "Marijuana Financial Services Cooperatives Act".



§ 11-33-102. Legislative declaration

(1) The general assembly hereby:

(a) Finds that:

(I) Because marijuana is currently illegal to grow, possess, or sell under federal law, financial institutions are reluctant to provide financial services to marijuana businesses even when those businesses are properly licensed and fully legal under Colorado law; and

(II) Consequently, most Colorado-licensed marijuana businesses must operate almost entirely on a cash-only basis;

(b) Declares that this lack of access to financial services harms the public interest by:

(I) Stimulating the marijuana black market's competitive advantage by increasing licensed marijuana businesses' costs of doing business;

(II) Increasing the crime rate associated with licensed marijuana businesses due to the large amounts of cash that must be kept on premises; and

(III) Impeding Colorado's ability to track and independently verify the accounting of licensed marijuana businesses' revenues; and

(c) Declares that the enactment of this article, by authorizing the formation of marijuana financial services cooperatives, is necessary for the promotion and preservation of the public welfare.



§ 11-33-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Cannabis credit co-op" or "co-op" means a marijuana financial services cooperative.

(2) "Commissioner" means the state commissioner of financial services appointed pursuant to section 11-44-102.

(3) "Division" means the division of financial services created in section 11-44-101.

(4) "Licensed marijuana business" means an entity licensed pursuant to section 12-43.3-402, 12-43.3-403, 12-43.3-404, 12-43.4-402, 12-43.4-403, 12-43.4-404, or 12-43.4-405, C.R.S.

(5) "Member" means a licensed marijuana business, industrial hemp business, or an entity that provides goods or services to a licensed marijuana business and that provides documentation to the co-op of an inability to get comparable services from a bank or credit union, acting through one or more of its current partners, executive officers, or directors.



§ 11-33-104. Organization - charter - investigation

(1) A marijuana financial services cooperative, referred to in this article as a cannabis credit co-op, is a cooperative association incorporated pursuant to this article for the twofold purpose of providing specified financial services to its members and creating a source of credit for them.

(2) A co-op may be organized in the following manner:

(a) (I) Any eight or more Colorado residents may execute, in a number of copies to be specified by the commissioner, articles of incorporation that set forth the terms by which they agree to be bound. The articles must state the name and address of the proposed co-op; the names and addresses of the incorporators; the number of shares subscribed by each incorporator; and the term of existence of the corporation, which may be perpetual.

(II) A co-op may be incorporated and organized for the purpose of providing financial services to licensed marijuana businesses in good standing with the executive director of the state licensing authority created in section 12-43.3-201, C.R.S., industrial hemp businesses, and entities that provide goods or services to licensed marijuana businesses and that provide documentation to the co-op of an inability to get comparable services from a bank or credit union.

(b) The incorporators must prepare, in a number of copies to be specified by the commissioner, proposed bylaws for the governing of the co-op, consistent with this article, on standard forms approved by the commissioner and must define in the bylaws the proposed eligibility requirements for membership.

(c) The proposed bylaws must set forth:

(I) The classes of shares that the co-op is authorized to issue;

(II) If the shares are to consist of one class only, the par value of each of the shares or a statement that all of the shares are without par value, or, if the shares are to be divided into classes, a statement of the par value of the shares of each such class or that the shares are to be without par value; and

(III) If the shares are to be divided into classes, the bylaws must designate each class and a statement of its preferences, limitations, and relative rights with respect to the shares of each other class.

(3) (a) The incorporators must file an application in such form as may be prescribed by the commissioner together with the articles of incorporation and the bylaws with the commissioner, in a number of copies to be specified by the commissioner, upon the payment of a filing fee, as determined from time to time by the commissioner, to cover the reasonable and necessary expense to the division attributable to the application. Within sixty days after the filing and payment of the fee, the commissioner shall determine whether the application complies with this article and whether the co-op would benefit its members and proposed members, consistent with the purposes of this article, the general character and fitness of the incorporators, and the economic advisability of establishing the proposed co-op. Upon such determination and written evidence of approval by the federal reserve system board of governors, the commissioner may approve or deny an application without notice and hearing. If federal deposit insurance provided by the federal deposit insurance corporation or national credit union administration becomes available for banks, savings and loan associations, and credit unions organized to provide financial services to the licensed marijuana industry, the commissioner may determine that the continued issuance of charters under this article is no longer necessary or desirable.

(b) The commissioner shall make or cause to be made an investigation to determine whether the incorporators and organizers are qualified and whether their qualifications, experience concerning federal compliance issues, and financial experience are consistent with their responsibilities and duties. The commissioner shall investigate whether an incorporator or organizer has been convicted of any criminal activity. The commissioner may establish by rule the content of the investigations and what, if any, investigations by other agencies or authorities may be treated as substantially equivalent to and accepted in lieu of an investigation by the commissioner.

(4) (a) Before the commencement of operations or the conduct of business by the co-op, the incorporators of the co-op must provide to the commissioner written evidence of approval by the federal reserve system board of governors for access by the co-op to the federal reserve system in connection with the proposed depository activities of the co-op.

(b) Upon receipt of written evidence of approval by the federal reserve system board of governors:

(I) The commissioner and the executive director of the department of regulatory agencies shall convene a stakeholder group, including all trade associations representing banks and credit unions, to identify conflicts that may exist between this article and other provisions of state law, including title 4, C.R.S. The commissioner shall file a report with the general assembly regarding the conflicts and suggested resolution of the conflicts, and shall not approve an application or issue a certificate pursuant to subparagraph (II) of this paragraph (b) until the general assembly resolves all of the identified state law conflicts.

(II) Upon approval of an application, receipt of all necessary documents, and resolution of any state law conflicts as specified in subparagraph (I) of this paragraph (b), the commissioner shall issue a certificate of approval, in a number of copies equal to the number of copies of the articles of incorporation required to be filed pursuant to paragraph (a) of subsection (2) of this section as specified by the commissioner, and attach a copy of the certificate to each copy of the articles of incorporation. The incorporators must then file approved articles with the secretary of state and a copy of the articles, certified by the secretary of state, with the commissioner. The incorporators must pay to the secretary of state a fee for filing the articles of incorporation and a fee for certifying the copy of articles of incorporation furnished by the incorporators for filing with the commissioner, both fees to be determined and collected pursuant to section 24-21-104 (3), C.R.S.

(5) (a) After the incorporators have filed a certified copy of articles of incorporation with the commissioner, the commissioner shall issue a charter for the co-op, at which time the co-op becomes a body corporate having the powers enumerated in section 7-103-102, C.R.S., except as otherwise provided or limited in this article.

(b) The commissioner shall not permit more than ten co-op charters to be outstanding at any one time.

(6) The initial board of directors of the co-op shall then adopt the bylaws approved by the commissioner.



§ 11-33-105. Bylaws

The commissioner shall cause to be prepared a standard form of bylaws, consistent with this article, to be issued to all cannabis credit co-ops. All co-ops shall operate under the standard bylaws; except that each co-op, subject to the approval of the commissioner, must propose its own name, the number of members of its board of directors, its credit committee, its supervisory committee, provisions relative to times and places of meetings of the membership and of the board of directors, provisions relative to the conduct of elections and balloting of the co-op, and modifications of the standard bylaws deemed appropriate by the board of directors for the operation of the individual co-op. The commissioner must approve any and all amendments to the bylaws before they become operative.



§ 11-33-106. Membership - disclosures

(1) Cannabis credit co-op membership consists of licensed marijuana businesses, industrial hemp businesses, and entities that provide goods or services to licensed marijuana businesses and that provide documentation to the co-op of an inability to get comparable services from a bank or credit union, that are qualified and elected to membership and that pay any entrance fee; except that the co-op shall perform due diligence on each applicant for membership, including background checks and investigations, as specified in section 11-33-126 before the co-op grants the applicant membership in the co-op.

(2) (a) Co-op membership is limited to only entities that own, operate, or are licensed marijuana businesses in good standing with the executive director of the state licensing authority created in section 12-43.3-201, C.R.S., industrial hemp businesses, and entities that provide goods or services to licensed marijuana businesses and that provide documentation to the co-op of an inability to get comparable services from a bank or credit union.

(b) An individual is not qualified to be a member of a co-op, regardless of whether the individual is licensed, including pursuant to section 12-43.3-401 (1)(d) or 12-43.4-401 (1)(e), C.R.S., to own, operate, manage, or be employed by a licensed marijuana business, either as a sole proprietor or any other form of ownership that gives the individual sole control over the licensed marijuana business.

(3) Once a member no longer owns or operates a licensed marijuana business or industrial hemp business, or no longer provides goods or services to a licensed marijuana business, the member is no longer qualified to be a member and shall promptly terminate its deposits with and repay its loans from the co-op.

(4) (a) Each co-op shall disclose to its members or prospective members that:

(I) Federal law does not authorize financial institutions, including marijuana financial services cooperatives, to accept proceeds from activity that is illegal under federal law, such as that from licensed marijuana businesses;

(II) Deposits with and the capital of the co-op are:

(A) Subject to seizure by the federal government;

(B) Not federally insured;

(C) Not backed by the full faith and credit of the state of Colorado; and

(III) It is not the obligation of the state of Colorado to defend the co-op or its deposits and capital in the event of a seizure.

(b) A co-op shall make the disclosures:

(I) On its website;

(II) In each advertisement or offer of services;

(III) Before accepting an applicant as a member; and

(IV) Before a member accepts a loan from the co-op.



§ 11-33-107. Powers

(1) A cannabis credit co-op has the power to:

(a) Receive the savings of its members either as payment on shares or as deposits;

(b) Make loans to its members;

(c) Make loans to other co-ops as provided in this article;

(d) Make deposits in state and national financial institutions insured by an agency of the federal government that voluntarily accepts those deposits;

(e) Invest in any of the following:

(I) Obligations of the United States or securities guaranteed or insured by any agency of the United States;

(II) Obligations of any state or territory of the United States, or of any political subdivision or instrumentality thereof, except revenue obligations issued to provide, enlarge, or improve electric power, gas, water, or sewer facilities, or any combination thereof, issued by any city or town, or other similar municipal corporation having a population of fewer than five thousand persons, as determined by the latest federal decennial census; and

(III) To an extent that must not exceed ten percent of its shares, deposits, and undivided earnings, in shares of mutual funds or investment companies, stocks, bonds, or other securities of any corporation or religious or educational organizations;

(f) Acquire, through purchase or other lawful transactions, and hold title to real and personal property necessary and incidental to the operation of the co-op, and sell, mortgage, or otherwise dispose of the property;

(g) Exercise such incidental powers as are necessary to enable it to carry on effectively the business for which it is incorporated as authorized in this article;

(h) Sell all or any portion of its assets and purchase all or any portion of the assets of another co-op and assume the liabilities of the selling co-op, subject to the approval of the commissioner; and

(i) Participate with other co-ops or financial organizations in making loans to co-op members when the borrower is a member of either the co-op originating the loan or the co-op purchasing a participation interest in the loan.



§ 11-33-108. Title protection

(1) A cannabis credit co-op:

(a) Shall not use the word "bank" or the phrase "credit union" in its articles of incorporation, trade name, or an advertisement or offer of services;

(b) Shall use:

(I) The phrase "marijuana financial services cooperative" in its articles of incorporation; and

(II) The words "marijuana" or "cannabis" in its trade name and any advertisement or offer of services; and

(c) May use the phrases "financial services cooperative", "financial services co-op", "financial cooperative", "financial co-op", "credit cooperative", or "credit co-op" in its trade name or an advertisement or offer of services.

(2) (a) A co-op organized in accordance with this article has the exclusive right to use the phrases "cannabis credit cooperative", "marijuana credit cooperative", "cannabis credit co-op", "marijuana credit co-op", "cannabis financial services cooperative", "marijuana financial services cooperative", "cannabis financial services co-op", and "marijuana financial services co-op" in its name, title, and advertisements or offers of services; but an association composed of co-ops transacting business in this state may use those phrases in its name, title, and advertisements or offers of services.

(b) Any person other than a co-op or an association of co-ops using the phrases specified in paragraph (a) of this subsection (2) in its name, title, or advertisements or offers of services is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, imprisonment in the county jail for not more than sixty days, or both.



§ 11-33-109. Examinations - reports - powers of commissioner - rules - fund created

(1) (a) Cannabis credit co-ops are under the supervision of the commissioner. The commissioner shall examine every co-op at least once during any six-month period. The commissioner shall assess each co-op an amount to cover the expenses of the division attributable to the supervision of co-ops. The commissioner shall determine the amount assessed according to a schedule or schedules or any other method established by the commissioner to be appropriate, but the assessment must be at the same rate for all co-ops. The commissioner may waive the payment of all or a portion of the assessment with respect to a year in which a charter is issued or cancelled or in which a final distribution is made in liquidation.

(b) The commissioner shall establish the division's annual assessment, to be collected at least semiannually in amounts sufficient to generate the moneys appropriated by the general assembly to the division for each fiscal year.

(c) (I) There is hereby created in the state treasury the cannabis credit co-op fund, consisting of:

(A) Revenues appropriated to the fund; and

(B) Assessments made pursuant to paragraph (a) of this subsection (1).

(II) Revenues credited to the fund and unexpended at the end of each fiscal year remain in the fund and do not revert to the general fund. All interest derived from the deposit and investment of revenues in the fund remains in the fund and does not revert to the general fund. The division shall use revenues in the fund only for the purpose of implementing this article.

(2) Quarterly, every co-op shall file a financial report with the commissioner on a date established by the commissioner, in a form prescribed by the commissioner. The commissioner may require that additional reports be filed. For failure to file a report when due, unless excused for cause, a co-op shall pay to the commissioner a penalty, as prescribed by rule, for each day of delinquency in filing.

(3) The commissioner may adopt rules necessary for the administration and enforcement of this article and shall reference the rules to the sections of this article to which they apply. The commissioner shall promulgate the rules pursuant to article 4 of title 24, C.R.S., and shall mail a copy of the rules and of each order to each co-op at least thirty days before their effective date, except as to temporary or emergency rules.

(4) Except in cases where there is a statutory right to appeal to the commissioner, any person aggrieved and directly affected by a final order of the commissioner may obtain judicial review of the order by filing an action for review with the Colorado court of appeals pursuant to section 24-4-106 (11), C.R.S., within thirty days after the date of issuance of the order.

(5) The commissioner may charge off the whole or any part of any asset of any co-op that could not be lawfully acquired by it and to reduce the value of any asset of a co-op to its market value or to a reasonable value, if no market value can be established. If the losses of a co-op exceed its undivided earnings and reserve funds so that the reasonable value of its assets is less than the total amount due the shareholders, the commissioner may order a reduction in the liability to each shareholder, dividing the loss proportionately among all shareholders. Any reduction from each share account must be a specified percentage sufficient to correct the impaired condition and preserve the solvency of the co-op. If thereafter the co-op realizes from the assets a greater amount than that fixed by the order of reduction, the commissioner shall divide the excess proportionately among the shareholders to whom liability was previously reduced, but only to the extent of the reduction.

(6) The commissioner may issue subpoenas and require attendance of any officers, directors, agents, and employees of a co-op and such other witnesses as the commissioner deems necessary in relation to its affairs, transactions, and conditions, and may require the witnesses to appear and answer such questions as the commissioner puts to them, and may require the witnesses to produce such books, papers, or documents in their possession as the commissioner may require. Upon application of the commissioner, a person served with a subpoena issued by the commissioner may be required, by order of the district court of the county where the co-op has its principal office, to appear and answer such questions as the commissioner may put to the witness and be required to produce such books, papers, or documents in the witness' possession as the commissioner may require.

(7) The commissioner may issue cease-and-desist orders if the commissioner determines from competent and substantial evidence that a co-op is engaged or has engaged, or when the commissioner has reasonable cause to believe the co-op is about to engage, in an unsafe or unsound practice or is violating or has violated, or when the commissioner has reasonable cause to believe the co-op is about to violate, a material provision of any law or rule or any condition imposed in writing by the commissioner or any written agreement made with the commissioner.

(8) (a) (I) The commissioner may suspend or remove a director, officer, or employee of a co-op when the commissioner determines that the person has:

(A) Violated a provision of this article or a lawful rule or order issued pursuant to this article;

(B) Engaged or participated in an unsafe or unsound practice in the conduct of a co-op;

(C) Committed or engaged in an act, omission, or practice that constitutes a breach of fiduciary duty to the co-op, and the co-op has suffered or will probably suffer financial loss or other damage, or the interests of members or account holders may be seriously prejudiced thereby; or

(D) Received financial gain by reason of a violation, practice, or breach of fiduciary duty that involved personal dishonesty or demonstrated a willful or continuing disregard for the safety or soundness of the co-op.

(II) The commissioner may suspend or remove a director, officer, or employee of a co-op who, under the laws of this state, the United States, or any other state or territory of the United States:

(A) Has entered a plea of guilty or nolo contendere to or been convicted of a crime involving theft or fraud that is classified as a felony; or

(B) Is subject to an order removing or suspending the individual from office or prohibiting the individual's participation in the conduct of the affairs of a co-op, savings and loan association, bank, or other financial institution.

(b) (I) A suspension or removal order must specify the grounds for the suspension or removal. The commissioner shall send a copy of the order to the co-op concerned and to each member of its board of directors. The commissioner shall send written notice by certified mail, return receipt requested, to each person affected by paragraph (a) of this subsection (8) at least ten days before a hearing held pursuant to section 24-4-105, C.R.S., at which the commissioner shall preside.

(II) If the commissioner determines that extraordinary circumstances require immediate action, the commissioner may suspend or remove a person under paragraph (a) of this subsection (8) without notice or a hearing, but the commissioner shall conduct a hearing under section 24-4-105, C.R.S., within thirty days after the suspension or removal.

(III) In extraordinary circumstances, upon order of the commissioner, a hearing conducted pursuant to this section is exempt from any provision of law requiring that proceedings of the commissioner be conducted publicly. Extraordinary circumstances occur when specific concern arises about prompt withdrawal of moneys from the co-op.

(IV) A person who performs a duty or exercises a power of a co-op after receipt of a suspension or removal order under paragraph (a) of this subsection (8) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 11-33-110. Assessment of civil fines

(1) (a) After notice and a hearing as provided in article 4 of title 24, C.R.S., and after making a determination that no other appropriate governmental agency has taken similar action against the person for the same act or practice, the commissioner may assess and collect a civil fine from a person who has violated a final cease-and-desist order issued by the commissioner pursuant to section 11-33-109 (7) or a suspension order issued pursuant to section 11-33-122.

(b) For the purposes of this section, a violation includes an action by any person, alone or with another person, that causes, brings about, or results in the participation in, counseling of, or aiding or abetting of a violation.

(c) In extraordinary circumstances, upon order of the commissioner, a hearing conducted pursuant to this section is exempt from any provision of law requiring that proceedings of the commissioner be conducted publicly. Extraordinary circumstances occur when specific concern arises about prompt withdrawal of moneys from a co-op.

(2) (a) The commissioner must assess civil fines by written notice of assessment of a civil fine served upon the person to be assessed. The notice of assessment of a civil fine must state the amount of the fine, the period for payment, the legal authority for the assessment, and the matters of fact or law constituting the grounds for assessment. The person may file a request for a rehearing regarding the notice of assessment of a civil fine with the commissioner pursuant to paragraph (b) of this subsection (2).

(b) A person must file the notice of rehearing with the commissioner within thirty days after the assessment. The notice must contain a brief statement of the pertinent facts upon which the request is based. Within sixty days after the request is filed, the commissioner shall fix a date, time, and place for the rehearing and shall notify the person at least thirty days before the date of the rehearing. The commissioner may stay the civil fine pending the rehearing. On rehearing, the commissioner may consider, among other matters, whether the civil fine assessed is appropriate considering the financial resources of the person assessed. The decision of the commissioner is final agency action.

(c) In extraordinary circumstances, upon order of the commissioner, a rehearing conducted pursuant to paragraph (a) of this subsection (2) is exempt from any provision of law requiring that proceedings of the commissioner be conducted publicly. Extraordinary circumstances occur when specific concern arises about prompt withdrawal of moneys from a co-op.

(3) In determining the amount of the civil fine to be assessed, the commissioner shall consider the good faith of the person assessed, the gravity of the violation, any previous violations by the person assessed, and such other matters as the commissioner deems appropriate; except that the civil fine must be not more than one thousand dollars per day for each day the person assessed is determined by the commissioner to be in violation of a cease-and-desist order or an order of suspension or removal. Alternatively, the commissioner may assess a civil fine for the violation in a lump sum amount not to exceed fifty thousand dollars.

(4) Civil fines assessed pursuant to this section are due and payable and must be collected within thirty days after the commissioner issues the notice of assessment of a civil fine; except that the commissioner may compromise, modify, or set aside any civil fine. If a person fails to pay an assessment after it has become due and payable, the commissioner may refer the matter to the attorney general, who shall recover the amount assessed by action in the district court for the city and county of Denver. A civil fine collected pursuant to this section shall be transmitted to the state treasurer, who shall credit it to the general fund.



§ 11-33-111. Fiscal year - meetings

The fiscal year of all cannabis credit co-ops ends on December 31 of each year. The co-op shall hold its annual meeting within five months after the close of the fiscal year. Special meetings may be held in the manner indicated in the bylaws. At all meetings a member has but a single vote, whatever the member's share holdings. Voting by proxy is prohibited.



§ 11-33-112. Elections

(1) (a) At the annual meeting, or by other proper balloting within thirty days before and twenty days after the annual meeting, the cannabis credit co-op members must elect from the membership, or the board of directors must appoint as provided in the bylaws of the co-op:

(I) A board of directors of not less than five members;

(II) A supervisory committee of not less than three members; and

(III) A credit committee of not less than three members or a credit officer.

(b) In addition, the co-op members may elect, or the board may appoint, one or more alternate members of the credit committee to serve in the absence of members of the credit committee.

(2) All persons appointed or elected pursuant to subsection (1) of this section hold office for the terms specified in the bylaws and until successors are elected or appointed and are qualified. A person shall not hold more than one elected office simultaneously.

(3) The co-op shall file with the commissioner a record of the names and addresses of the members of the board and the committees, alternates, and officers within twenty days after their election or appointment.



§ 11-33-113. Directors and officers

(1) At its first meeting after the annual election, the board of directors shall elect from its own number: An executive officer, who may be designated as chair of the board or president; a vice-chair of the board or one or more vice-presidents; a treasurer; and a secretary. A single person shall not serve as both secretary and treasurer. The persons so elected are the executive officers of the corporation. The board of directors is responsible for the general management of the affairs of the cannabis credit co-op, and more specifically for:

(a) Acting on applications for membership, or appointing from among the membership of the co-op one or more membership officers who may act on applications for membership;

(b) Setting policies, terms, and conditions under which loans will be available to members, and determining interest rates on loans and on deposits;

(c) Fixing the amount of the blanket surety bond that covers all elected and appointed officials and all employees of the co-op. The blanket surety bond must be in an amount equal to the assets of the co-op as of December 31 of the previous year or one million dollars, whichever is less, or in such other amount as the commissioner may prescribe.

(d) Declaring dividends and, subject to approval by the commissioner, adopting amendments to the bylaws of the co-op;

(e) Determining when any vacancy exists in the board of directors or in the credit committee, filling vacancies in the board and in the credit committee until successors are elected or appointed and qualify, and appointing one or more assistant secretaries or treasurers or both, as needed; and the board shall employ:

(I) An officer in charge of operations whose title is either president or chief executive officer to act as general manager and who shall be in active charge of the affairs of the co-op; and

(II) A chief financial officer;

(f) Determining the maximum individual share holdings in the co-op and the maximum amount of individual loans that can be made either with or without security;

(g) Having charge of and supervising investments of co-op funds;

(h) Maintaining records pursuant to rules promulgated by the commissioner concerning how long records must be retained and in what manner;

(i) Providing for compensation for necessary clerical and auditing assistance requested by the supervisory committee and of loan officers appointed by the credit committee and establishing any salary to be paid to the chief executive officer, president, or chief financial officer.

(2) The bylaws must determine the duties of the officers; except that the treasurer is the general manager if a general manager has not been employed pursuant to paragraph (e) of subsection (1) of this section.



§ 11-33-114. Credit committee - credit officer

The credit committee or credit officer is responsible for the general supervision of all loans to members. Applications for loans must be on a form approved by the credit committee or the credit officer. At least a majority of the members of the credit committee or the credit officer must approve or disapprove all loans; except that the credit committee or the credit officer may appoint one or more loan officers and delegate to the loan officer the power to approve or disapprove loans that are within limits prescribed by the credit committee or the credit officer. Each loan officer shall furnish to the credit committee or the credit officer a record of each loan application received by the loan officer within seven days after the date of filing of the application. The credit committee or the credit officer may consider all loans not approved by a loan officer. A member of the credit committee shall not receive any compensation as a loan officer or be employed by the cannabis credit co-op in any other capacity. A credit officer may receive compensation in connection with the performance of his or her duties. The credit committee shall meet as often as necessary after due notice to each member. Vacancies in the credit committee shall be filled pursuant to section 11-33-113 (1)(e).



§ 11-33-115. Supervisory committee

(1) The supervisory committee shall:

(a) Make, or cause to be made, a comprehensive annual audit of the books and affairs of the cannabis credit co-op and shall submit a report of the annual audit to the board of directors and a summary of that report to the members at the next annual meeting. The committee shall make or cause to be made such supplementary audits or examinations as it deems necessary or as required by the commissioner.

(b) Make an annual report and submit the report at the annual meeting of the members;

(c) By unanimous vote of the committee if it deems the action to be necessary for the proper conduct of the co-op, temporarily suspend an officer or director of the co-op or a member of the credit committee, and call a special meeting of the members of the co-op not less than seven nor more than fourteen days after the suspension to take final action on the suspension. The members at the meeting may sustain the suspension and remove the officer, director, or member of the credit committee permanently and elect a successor thereto for the unexpired term of office or may reinstate the person.

(d) Annually verify, or cause to be verified, by a random sampling or by verification of all members' accounts, the members' share, deposit, and loan accounts. The verification may be obtained by either sending or causing to be sent a statement of account to each member or by such means as may be specified by the commissioner.

(e) Not less frequently than twice annually, or as otherwise required by the commissioner, examine the continued eligibility of each member and expel each member that is no longer qualified to be a member.

(2) By majority vote, the supervisory committee may call a special meeting of the members of the co-op to consider a violation of a provision of this article, rules of the commissioner, the bylaws, or a rule or requirement of the co-op, by an officer, director, member of a committee, or a member, that the committee deems to be detrimental to the co-op. The supervisory committee shall fill vacancies in its own membership until the next annual election of the co-op.



§ 11-33-116. Capital - no full faith and credit

(1) The capital of a cannabis credit co-op consists of the payments that have been made to it in shares by its members. The co-op has a lien on the shares and deposits of a member for any sum due to the co-op from a member or for any loan endorsed by a member. A co-op may charge an entrance fee and an annual membership fee, but the fees must be uniform to all members.

(2) The deposits with and capital of a co-op are not backed by the full faith and credit of the state of Colorado.



§ 11-33-117. Loans

A cannabis credit co-op may make loans to members subject to this article and the bylaws of the co-op. A borrower may repay a loan in whole or in part any day the office of the co-op is open for business.



§ 11-33-118. Reserves

The commissioner may require reserves to protect the interest of members by general rules. In addition, the commissioner may require special reserves by an order directed to an individual cannabis credit co-op in a special case.



§ 11-33-119. Confidentiality

(1) Neither the commissioner, the commissioner's deputy, nor any other person appointed by the commissioner shall divulge any information acquired in the discharge of the person's duties; except that:

(a) A person specified in the introductory portion to this subsection (1) may divulge information acquired in the discharge of the person's duties if doing so is made necessary by law or under order of court in an action involving the division or in criminal actions;

(b) The commissioner may furnish information as to the condition of a cannabis credit co-op to a liquidating agent appointed by the commissioner, a federal reserve bank, the division of banking, the executive director of the department of regulatory agencies, or a department or division of any other state having supervisory authority over marijuana financial services cooperatives or analogous organizations and may accept any report of examination made on behalf of the liquidating agent, bank, department, or division;

(c) The commissioner may give records or information in the commissioner's possession to a licensing agency within the department of regulatory agencies or the department of revenue relating to possible misconduct by a person or entity licensed by the agency;

(d) (I) The commissioner and the commissioner's designees may exchange information obtained by the division as to possible criminal violations of any law relating to the activities of a co-op with the appropriate law enforcement agencies; and

(II) The commissioner or the commissioner's designees shall exchange information obtained by the division with the appropriate state law enforcement agencies as to criminal violations of any law relating to the activities of a co-op that the commissioner reasonably believes have occurred; and

(e) Notwithstanding any provision of this article to the contrary, the commissioner may disclose information in the records of the division or acquired by the commissioner in the discharge of the commissioner's duties the disclosure of which has been specifically authorized by the board of directors of the co-op to which the information relates. Nothing in this section authorizes the board of directors of a co-op to waive any privileges that belong solely to the commissioner, the division, or its employees.



§ 11-33-120. Dividends

At intervals and for periods of time that the board of directors may authorize and after provision for the required reserves, the board of directors of a cannabis credit co-op may declare a dividend. Dividends may be paid at various rates on different classes of shares, and dividend credit may be accrued on different classes of shares, as determined by the board of directors. The board shall not pay dividends in excess of available earnings.



§ 11-33-121. Expulsion or withdrawal of members

(1) A member may withdraw from a cannabis credit co-op at any time, but the bylaws may require advance notice of the withdrawal. The board of directors may expel a member from membership in a co-op if the member fails to comply with the written rules and policies of the co-op as adopted and made available to the membership.

(2) The board shall not expel a member until the board informs the member in writing of the reasons for the expulsion and the member has had reasonable opportunity to be heard.

(3) The co-op shall pay to an expelled or withdrawing member all amounts paid on shares or as deposits of the member, together with any dividends or interest accredited to the member, to the date of the withdrawal or expulsion, as funds become available and after deducting all amounts due from the member to the co-op. The co-op may require sixty days' written notice of intention to withdraw shares and thirty days' written notice of intention to withdraw deposits. Withdrawing or expelled members have no further rights in the co-op but are not, by such expulsion or withdrawal, released from any remaining liability to the co-op.



§ 11-33-122. Suspension - liquidation - procedures

(1) (a) (I) If it appears that a cannabis credit co-op is insolvent, has willfully violated a provision of this article, or is operating in an unsafe or unsound manner, the commissioner:

(A) May issue an order for the co-op to show cause why its operations should not be suspended until the insolvency, violation, or manner of operation is rectified; and

(B) Shall afford the co-op an opportunity for a hearing not less than ten days nor more than twenty days after issuance of the order.

(II) The order must be in writing and be delivered by registered or certified mail.

(III) If the co-op fails to answer the order or if an officer or director of or attorney for the co-op fails to appear at the time set for the hearing, the commissioner may:

(A) Revoke the articles of incorporation of the co-op, order the immediate suspension of operations of the co-op except the collection of payments on outstanding loans or other obligations due the co-op, or both; and

(B) Enforce the order by an action filed in the district court of the judicial district in which the principal office of the co-op is located, seeking to enjoin further operations or to appoint a conservator for the co-op.

(b) (I) A co-op to which an order to show cause has been issued pursuant to paragraph (a) of this subsection (1) may:

(A) Include with its answer or present at a hearing resulting from the order its proposed plan to continue operations and rectify the insolvency, violation, or manner of operation specified in the order; or

(B) Request that it be dissolved and liquidated and that the commissioner appoint a liquidating agent.

(II) A co-op may request a stay of execution of an order of the commissioner revoking its articles of incorporation or suspending its operations by filing an action in the district court for the judicial district in which the principal office of the co-op is located within ten days after the issuance of the order.

(c) If the commissioner revokes the charter of a co-op, the commissioner shall appoint a liquidating agent to liquidate the assets of the co-op pursuant to subsection (5) of this section.

(d) If in the opinion of the commissioner an emergency exists that may result in serious losses to the members, the commissioner may revoke the charter of a co-op and immediately appoint a liquidating agent without notice or a hearing. The commissioner shall post notice of the commissioner's emergency determination on the premises of the co-op that is the subject of the determination. Within ten days after an emergency determination by the commissioner, the co-op or the board of directors of the co-op may file an appeal with the court of appeals. The filing of an appeal to rescind a determination does not stay the commissioner's action pursuant to this subsection (1). If the court finds the commissioner's action was unauthorized, the commissioner shall rescind the action and restore the co-op to its board of directors. If the co-op does not file an appeal within ten days after the commissioner's emergency determination, all action taken by the commissioner is final.

(2) (a) The commissioner may appoint himself or herself or a third party as conservator of a co-op and immediately take possession and control of the business and assets of the co-op if the commissioner determines that:

(I) Such action is necessary to conserve the assets of the co-op or to protect the interests of its members from acts or omissions of the existing management;

(II) The co-op, by a resolution of its board of directors, consents to such action;

(III) There is a willful violation of a cease-and-desist order that results in the co-op being operated in an unsafe or unsound manner; or

(IV) The co-op is significantly undercapitalized and has no reasonable prospect of becoming adequately capitalized.

(b) The commissioner may appoint a conservator and take immediate possession of the co-op without prior notice or a hearing; except that, within ten days after the conservator is appointed, the co-op may file an appeal with the court of appeals requesting the commissioner to rescind the commissioner's appointment of a conservator. The filing of an appeal does not stay the commissioner's action. If the court finds the commissioner's action was unauthorized, the commissioner shall restore control of the co-op to its board of directors. If no appeal is filed within ten days after the commissioner's appointment of a conservator, the action taken by the commissioner becomes final.

(c) In extraordinary circumstances, upon order of the commissioner, a hearing conducted pursuant to this subsection (2) is exempt from any provision of law requiring that proceedings of the commissioner be conducted publicly. Extraordinary circumstances occur when specific concern arises about prompt withdrawal of moneys from the co-op.

(d) The conservator has all the powers of the members, directors, officers, and committees of the co-op and is authorized to operate the co-op in its own name or to conserve its assets as directed by the commissioner. The conservator shall conduct the business of the co-op and make regular reports to the commissioner until the commissioner has determined that the purposes of conservatorship have been accomplished and the co-op should be returned to the control of its board of directors. All costs incident to the conservatorship shall be paid out of the assets of the co-op. If the commissioner determines that the purposes of the conservatorship will not be accomplished, the commissioner may proceed with the involuntary liquidation of the co-op in the manner described in subsection (1) of this section.

(e) If a conservator is appointed, and is other than an employee of the division, the conservator and any assistants shall provide a bond, payable to the co-op and executed by a surety company authorized to do business in this state, that meets with the approval of the commissioner, for the faithful discharge of their duties in connection with the conservatorship and the accounting for all moneys coming into their hands. The cost of the bond shall be paid from the assets of the co-op. Suit may be maintained on the bond by a person injured by a breach of the conditions of the bond. This requirement may be deemed met if the commissioner determines that the co-op's fidelity bond covers the conservator and any assistants.

(3) A co-op may be voluntarily dissolved and liquidated upon majority vote of the entire membership of the co-op at a meeting specially called for the purpose or at the annual meeting where notice of the proposed action is mailed to the members at least thirty days before the meeting. In either event, a copy of the notice shall be delivered to the commissioner not less than ten days before the meeting. A member of a co-op may cast a ballot for or against the dissolution and liquidation by mail within twenty days after the meeting. If a majority of the members vote in favor of dissolution and liquidation, the board of directors, within five days after the close of voting, shall notify the commissioner of the action and specify the names and addresses of the directors and officers of the co-op who will conduct the dissolution and liquidation of the co-op. Upon a favorable vote, the co-op shall cease to do business except for the collection of payments on outstanding loans or other obligations due the co-op.

(4) Under any procedure to dissolve and liquidate a co-op pursuant to this section, the co-op continues in existence for the purpose of discharging its debts, collecting and distributing its assets, and doing all acts required in order to wind up its business, and it may sue and be sued for the enforcement of its debts and operations until its affairs are fully adjusted in liquidation. The assets of the co-op shall be used to pay: First, the expenses incidental to liquidation; and second, deposit accounts. Any remaining assets shall be distributed to the members proportionately to the shares held by each member as of the date of dissolution.

(5) Upon the liquidation and distribution of all assets of the co-op that may be reasonably expected to be collectible, the board of directors or the liquidating agent, as the case may be, shall execute in duplicate a certificate of dissolution, prescribed by the commissioner, upon which date the co-op ceases to exist, and file the certificate with the secretary of state.



§ 11-33-123. Change in place of business

A cannabis credit co-op may change its place of business to a location outside of the county or city and county in which it was previously located upon receiving written permission from the commissioner. A co-op may change its place of business within the county or city and county in which it was previously located by providing written notice of the new address and the effective date of the change to the commissioner.



§ 11-33-124. Merger

(1) The method of merger of two or more cannabis credit co-ops is as follows:

(a) (I) The board of directors of each merging co-op shall:

(A) Approve a plan for the proposed merger; and

(B) Authorize representatives of each co-op to act on each co-op's behalf to bring about the merger.

(II) The plan must include information that the commissioner deems appropriate.

(b) Upon approval of the merger plan by each board of directors for each co-op involved in the transaction, the co-ops shall submit the merger plan, together with the resolutions of each board of directors, to the commissioner. If the commissioner determines that the merger plan complies with this article and any applicable rules, the commissioner may approve the merger plan, subject to such other specific requirements as may be prescribed to fulfill the intended purposes of the proposed merger.

(c) The boards of directors of each co-op involved shall call a meeting of the members of each co-op involved for the purpose of considering a merger. The boards of directors shall give notice of the meeting, including purpose, date, time, place, and ballot of the merger plan, to the entire membership. At the meeting, at least two-thirds of the members present and voting must approve the proposed merger. If any member approves or disapproves the merger by returning a ballot, signed by the member, to the secretary of the co-op at or before the meeting, the ballot for all purposes of this section is equivalent to the vote of the member at the meeting, notwithstanding that the member is not then present.

(2) Upon approval of the merger by the members of the co-op, the merger shall be consummated in the following manner:

(a) The duly authorized representatives of each co-op shall execute, in duplicate, a certificate of merger stating:

(I) That the board of directors of each co-op has approved the merger;

(II) That at least two-thirds of the voting members of each merging co-op have approved the terms and conditions of the proposed merger at a meeting of the members called for that purpose; and

(III) The name and location of the continuing co-op.

(b) The continuing co-op shall prepare and adopt any bylaw amendments required by the board, consistent with this article, and execute the amendments in duplicate.

(c) The continuing board of directors shall file the certificate provided for in paragraph (a) of this subsection (2) and any required bylaw amendments, both executed in duplicate, to the commissioner.

(3) If the commissioner approves the certificate and bylaw amendments, the commissioner shall so notify the representatives and shall issue a certificate of approval, attach it to the duplicate certificate of merger, and return them to the representatives of the participating co-ops together with the duplicate of the bylaw amendments.

(4) The continuing co-op shall file the duplicate of the certificate of merger with the commissioner's certificate of approval attached with the secretary of state, who shall make a record of the certificate and return it, with the secretary's certificate of record attached, to the commissioner for permanent record. The fee for the filing shall be determined and collected pursuant to section 24-21-104 (3), C.R.S.

(5) Upon compliance with all requirements of subsections (1) to (4) of this section, the participating co-ops are merged, and the continuing co-op shall take over the assets and assume all the liabilities of the participating co-ops.



§ 11-33-125. Taxation

A cannabis credit co-op is not tax-exempt and is subject to taxation as provided by federal, state, and local laws.



§ 11-33-126. Compliance with federal requirements - due diligence

(1) Each cannabis credit co-op shall comply with all applicable requirements of federal law, including:

(a) The federal "Bank Secrecy Act", 12 U.S.C. sec. 1951 et seq.;

(b) The requirement to maintain a due diligence program pursuant to 31 CFR 1020.610;

(c) The requirement to establish a customer identification policy pursuant to 31 CFR 1020.220; and

(d) The requirement to file suspicious activity reports pursuant to 31 CFR sec. 1020.320.

(2) Each co-op shall:

(a) Conduct due diligence with regard to the activities of its members so as to prevent:

(I) The distribution of marijuana to minors;

(II) Revenue from the sale of marijuana from going to criminal enterprises, gangs, and cartels;

(III) The diversion of marijuana from states where it is legal under state law in some form to other states;

(IV) State-authorized marijuana activity from being used as a cover or pretext for the trafficking of other illegal drugs or other illegal activity;

(V) Violence and the use of firearms in the cultivation and distribution of marijuana;

(VI) Drugged driving and the exacerbation of other adverse public health consequences associated with marijuana use;

(VII) The growing of marijuana on public lands and the attendant public safety and environmental dangers posed by marijuana production on public lands; and

(VIII) Marijuana possession or use on federal property; and

(b) File an annual report with the commissioner regarding its compliance with the laws and requirements specified in this section.

(3) The commissioner shall revoke the charter of a co-op that violates any of the laws or due diligence requirements specified in this section.



§ 11-33-127. Reports - suspicious transactions

(1) General. (a) (I) Every co-op shall file with the commissioner, to the extent and in the manner required by this section, a report of any suspicious transaction relevant to a possible violation of law, rule, or federal regulation.

(II) For purposes of this section, a transaction or conduct that is illegal or a violation of law solely because marijuana is a controlled substance under federal law is not subject to being reported.

(b) A co-op shall report a transaction if it is conducted or attempted by, at, or through the co-op, it involves or aggregates at least five thousand dollars in funds or other assets, and the co-op knows, suspects, or has reason to suspect that:

(I) The transaction involves funds derived from illegal activities or is intended or conducted in order to hide or disguise funds or assets derived from illegal activities as part of a plan to violate or evade any federal or state law or regulation or to avoid any transaction reporting requirement under federal or state law or regulation;

(II) The transaction is designed to evade any requirements of this article, a rule promulgated pursuant to this article, the federal "Bank Secrecy Act", 12 U.S.C. sec. 1951 et seq., or a regulation promulgated under the federal "Bank Secrecy Act"; or

(III) The transaction has no business or apparent lawful purpose or is not the sort in which the particular member would normally be expected to engage, and the co-op knows of no reasonable explanation for the transaction after examining the available facts, including the background and possible purpose of the transaction.

(2) Filing procedures. (a) What to file. A co-op shall report a suspicious transaction by completing a suspicious transaction report, referred to in this section as an STR, and collecting and maintaining supporting documentation as required by subsection (4) of this section.

(b) When to file. A co-op shall file an STR no later than thirty calendar days after the date of initial detection by the co-op of facts that may constitute a basis for filing an STR. If no suspect was identified on the date of the detection of the incident requiring the filing, a co-op may delay filing an STR for an additional thirty calendar days to identify a suspect. In no case may a co-op delay reporting for more than sixty calendar days after the date of initial detection of a reportable transaction. In situations involving violations that require immediate attention, such as, for example, ongoing money-laundering schemes, the co-op shall immediately notify, by telephone, an appropriate law enforcement authority in addition to filing timely an STR.(3) Exceptions. A co-op is not required to file an STR for a robbery or burglary committed or attempted that is reported to appropriate law enforcement authorities or for lost, missing, counterfeit, or stolen securities with respect to which the co-op files a report pursuant to the reporting requirements of 17 CFR 240.17f-1.

(4) Retention of records. A co-op shall maintain a copy of each STR filed and the original or business record equivalent of any supporting documentation for a period of five years after the date of filing the STR. The co-op shall identify supporting documentation and maintain the documentation as such, which documentation shall be deemed to have been filed with the STR. Upon request, a co-op shall make all supporting documentation available to:

(a) The commissioner;

(b) Any federal, state, or local law enforcement agency;

(c) Any federal regulatory authority that examines the co-op for compliance with the federal "Bank Secrecy Act"; or

(d) Any state regulatory authority administering a state law that requires the co-op to comply with the federal "Bank Secrecy Act" or otherwise authorizes the state authority to ensure that the co-op complies with the federal "Bank Secrecy Act".

(5) Confidentiality of STRs. (a) An STR and any information that would reveal the existence of an STR are confidential and shall not be disclosed except as authorized in this subsection (5). For purposes of this subsection (5) only, an STR includes any suspicious activity report filed with the federal financial enforcement network of the department of the treasury pursuant to any regulation in chapter X of subtitle B of title 31 of the code of federal regulations.

(b) Prohibition on disclosures by co-ops. (I) General rule. A co-op and a director, officer, employee, or agent of any co-op shall not disclose an STR or any information that would reveal the existence of an STR. Any co-op, and any director, officer, employee, or agent of any co-op that is subpoenaed or otherwise requested to disclose an STR or any information that would reveal the existence of an STR, shall decline to produce the STR or such information, citing this section, 31 U.S.C. sec. 5318 (g)(2)(A)(i), and 31 CFR 1020.320, and shall notify the commissioner of any such request and the response thereto.

(II) Rules of construction. So long as none of the persons involved in a reported suspicious transaction is notified that the transaction has been reported, this paragraph (b) does not prohibit:

(A) To the full extent authorized in 31 U.S.C. sec. 5318 (g)(2)(B), the disclosure by a co-op or by a director, officer, employee, or agent of a co-op, of an STR or any information that would reveal the existence of an STR, to: The commissioner or any federal, state, or local law enforcement agency; a federal regulatory authority that examines the co-op for compliance with the federal "Bank Secrecy Act"; or a state regulatory authority administering a state law that requires the co-op to comply with the federal "Bank Secrecy Act" or otherwise authorizes the state authority to ensure that the co-op complies with the federal "Bank Secrecy Act". In addition, the co-op and its officers, directors, employees, and agents may disclose the underlying facts, transactions, and documents upon which an STR is based to another financial institution, or a director, officer, employee, or agent of a financial institution, for the preparation of a joint STR or in connection with certain employment references or termination notices, to the full extent authorized in 31 U.S.C. sec. 5318 (g)(2)(B).

(B) The sharing by a co-op, or any director, officer, employee, or agent of the co-op, of an STR, or any information that would reveal the existence of an STR, within the co-op's corporate organizational structure for purposes consistent with Title II of the federal "Bank Secrecy Act" as determined by federal regulation or in guidance.

(c) Prohibition on disclosures by government authorities. A federal, state, local, territorial, or tribal government authority and any director, officer, employee, or agent of a federal, state, local, territorial, or tribal government shall not disclose an STR, or any information that would reveal the existence of an STR, except as necessary to fulfill official duties consistent with Title II of the federal "Bank Secrecy Act". For purposes of this section, "official duties" do not include the disclosure of an STR, or any information that would reveal the existence of an STR, in response to a request for disclosure of nonpublic information or a request for use in a private legal proceeding, including a request pursuant to 31 CFR 1.11.

(6) Limitation on liability. A co-op and any director, officer, employee, or agent of any co-op, that makes a voluntary disclosure of any possible violation of law, rule, or federal regulation to a government agency or makes a disclosure pursuant to this section or any other authority, including a disclosure made jointly with another institution, is protected from liability to any person for any such disclosure or for failure to provide notice of such disclosure to any person identified in the disclosure, or both, to the full extent provided by 31 U.S.C. sec. 5318 (g)(3).

(7) Compliance. The commissioner shall examine co-ops for compliance with this section.



§ 11-33-128. Repeal of article - review

(1) This article is repealed, effective September 1, 2020. Upon repeal of this article, each cannabis credit co-op shall immediately cease its operation and take prudent and necessary steps to dissolve. Each co-op shall complete its dissolution by September 1, 2021.

(2) Prior to the repeal of this article, the department of regulatory agencies shall conduct a sunset review of the commissioner's regulation of cannabis credit co-ops as described in section 24-34-104 (5), C.R.S.









Miscellaneous

Article 35 - Surety Bond Alternatives

§ 11-35-101. Alternatives to surety bonds permitted - requirements - definition

(1) The requirement of a surety bond as a condition to licensure or authority to conduct business or perform duties in this state provided in sections 5-16-124 (1), 6-16-104.6, 12-6-111, 12-6-112, 12-6-112.2, 12-6-512, 12-6-513, 12-59-115 (1), 12-61-907, 23-64-121 (1), 33-4-101 (1), 33-12-104 (1), 35-55-104 (1), 37-91-107 (2) and (3), 38-29-119 (2), 39-21-105, 39-27-104 (2)(a), (2)(b), (2)(c), (2)(d), (2)(e), (2.1)(a), (2.1)(b), (2.1)(c), (2.5)(a), and (2.5)(b), 39-28-105 (1), 42-6-115 (3), and 42-7-301 (6) may be satisfied by a savings account or deposit in or a certificate of deposit issued by a state or national bank doing business in this state or by a savings account or deposit in or a certificate of deposit issued by a state or federal savings and loan association doing business in this state. The savings account, deposit, or certificate of deposit must be in the amount specified by statute, if any, and must be assigned to the appropriate state agency for the use of the people of the state of Colorado. The aggregate liability of the bank or savings and loan association must in no event exceed the amount of the deposit. For the purposes of the sections referred to in this section, "bond" includes the savings account, deposit, or certificate of deposit authorized by this section.

(2) Each appropriate state agency required to accept such bonds, savings accounts, deposits, or certificates of deposit shall promulgate rules and regulations defining the method of assignment, required period of liability, and such other procedures as may be necessary.

(3) All rules adopted or amended by state agencies pursuant to subsection (2) of this section are subject to section 24-4-103 (8)(c) and (8)(d), C.R.S., and section 24-4-108 or 24-34-104 (6)(b), C.R.S.



§ 11-35-101.5. Irrevocable letter of credit permitted - requirements

(1) Where there is the requirement of either an irrevocable letter of credit or a bond as a condition to licensure in sections 35-36-119 (1) and 35-37-106 (1) or where an irrevocable letter of credit is permitted as an alternative to a surety bond, evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, as a condition to licensure or authority to conduct business or perform duties in this state, provided in sections 33-4-101 (1), 33-12-104 (1), 35-36-119 (1)(a), 35-37-105 (5), 35-37-106 (1)(a), 37-91-107 (2), and 39-27-104 (2.1)(c), the requirement shall be satisfied by an irrevocable letter of credit issued by a state or national bank or a state or federal savings and loan association doing business in this state. The requirement shall also be satisfied by an irrevocable letter of credit issued by the bank or banks for cooperatives that are organized pursuant to federal statutes and that serve the region in which the state of Colorado is located. Such letter of credit shall be in an amount specified by statute, if any, and shall name the appropriate state agency as beneficiary, in favor of the people of the state of Colorado.

(2) Each appropriate state agency required to accept such irrevocable letters of credit shall define the method of transferability, the required period of liability, and such other procedures as may be necessary.

(3) Repealed.






Article 36 - Small Business Development Credit Corporations



Article 37 - Colorado Investment Deposits



Article 37.5 - Foreign Capital Depositories



Article 38 - Reverse Mortgages

§ 11-38-101. Legislative declaration

(1) The general assembly hereby finds that Colorado's elderly homeowners should have the opportunity and be permitted to meet their financial needs by accessing the equity in their homes through a reverse mortgage loan transaction.

(2) The general assembly further finds that many restrictions and requirements that exist to govern traditional mortgage loan transactions in Colorado are inapplicable in the context of reverse mortgages and that state law should be clarified to ensure that inapplicability.

(3) The general assembly therefore declares that, in order to foster reverse mortgage transactions and better serve the elderly citizens of this state, it is necessary to enact this article authorizing the making of reverse mortgages and expressly relieving reverse mortgage lenders and borrowers from compliance with inappropriate statutory requirements.



§ 11-38-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Borrower" means the person receiving cash advances pursuant to the terms of and obligated for repayment of a reverse mortgage. "Person" includes plural as well as singular.

(2) "Independent counseling" means counseling by a person unaffiliated with the lender, including but not limited to a housing counseling agency approved by the United States department of housing and urban development.

(3) "Lender" means a bank, savings and loan association, or credit union organized under the laws of the United States or the state of Colorado or a person who regularly makes loans or advances secured by interests in residential real property.

(4) "Reverse mortgage" means a written instrument evidencing or creating a nonrecourse loan secured by real property which:

(a) Provides cash advances, whether in the form of a lump sum, periodic payments, a line of credit, or other similar methods, or a combination thereof, to a borrower based on the equity in the borrower's owner-occupied principal residence, which periodic payments may be derived from an annuity purchased with such cash advances;

(b) Requires no partial or other payment of principal or interest until the entire loan becomes due and payable; and

(c) Is made by any lender as defined in subsection (3) of this section.



§ 11-38-103. Prepayment

Payment of a reverse mortgage, in whole or in part, shall be permitted without penalty at any time during the period of such reverse mortgage.



§ 11-38-104. Intervening liens

All advances made under a reverse mortgage and all interest on such advances shall have priority over any lien arising after recording an instrument evidencing the lien arising from such reverse mortgage with the clerk and recorder of the county where the real property securing such reverse mortgage is located.



§ 11-38-105. Interest - periodic advances

(1) A reverse mortgage may provide for an interest rate which is fixed or adjustable and may also provide for interest that is contingent on the appreciation in the value of the home securing such reverse mortgage.

(2) If a reverse mortgage provides for periodic advances to a borrower, such advances shall not be reduced in amount or number based on any adjustment in the interest rate on such reverse mortgage.

(3) The interest rate contracted for in any reverse mortgage shall not exceed the loan finance charge rates provided by section 5-2-201, C.R.S., although the effective rate may exceed those rates. Such interest rate shall be calculated on the assumption that the reverse mortgage will be repaid according to the agreed terms and will not be repaid before the end of the agreed term.



§ 11-38-106. Lender default

Any lender failing to make loan advances as required by the terms of the reverse mortgage, and failing to cure such a default as required by such terms, shall forfeit the right to collect any interest on such reverse mortgage and shall be liable for any civil damages arising from such default. This section shall not apply if the default is by an insurance company which is not owned or controlled directly or indirectly by the lender and the default by the insurance company is pursuant to an annuity purchased by a borrower with reverse mortgage loan advances.



§ 11-38-107. Repayment

(1) A reverse mortgage may become due and payable upon the occurrence of any one of the following events:

(a) The home securing the reverse mortgage is sold.

(b) The borrower ceases to occupy the home as a principal residence.

(c) Any fixed maturity date agreed to by the lender and the borrower is reached.

(d) An event occurs which is specified in the terms of the reverse mortgage and which jeopardizes the lender's security.

(e) Upon death of the borrower.

(2) The repayment requirement described in subsection (1) of this section is also expressly subject to the following additional conditions:

(a) Temporary absences from the home not exceeding sixty consecutive days shall not cause the reverse mortgage to become due and payable.

(b) Temporary absences from the home exceeding sixty consecutive days but not exceeding one year shall not cause the reverse mortgage to become due and payable so long as the borrower has taken prior action which secures the home in a manner satisfactory to the lender.

(c) The lender's right to collect reverse mortgage proceeds shall be subject to the applicable statute of limitations for loan contracts pursuant to section 13-80-103.5, C.R.S.; except that the statute of limitations shall commence on the date that the reverse mortgage becomes due and payable.

(d) Prior to the closing of a reverse mortgage, the lender must prominently disclose any interest or other fees to be charged during the period that commences on the date that the reverse mortgage becomes due and payable and ends when repayment in full is made.



§ 11-38-108. Inapplicability of related statutes

(1) A reverse mortgage may be made or acquired without regard to the following provisions for other types of mortgage transactions set out in the statutes specified in this subsection (1):

(a) Any law of this state limiting loan-to-value ratios;

(b) Prohibitions on balloon payments pursuant to section 5-3-208, C.R.S.;

(c) Any law of this state limiting interest on interest, the adding of deferred interest to principal, or the compounding of interest;

(d) Subject to section 11-38-105 (3), interest rate limits under the usury statutes pursuant to sections 5-12-103 and 18-15-104, C.R.S.;

(e) Any law of this state applicable to insurance or insurance companies under title 10, C.R.S.



§ 11-38-109. Disclosure - total loan cost

(1) Any lender making reverse mortgage loans shall provide to a borrower prior to closing on such a loan a written statement of the projected total loan cost rate for all reverse mortgage loans except for reverse mortgage loans subject to federal "Truth in Lending Act", as amended, total annual loan cost disclosure requirements. As used in this section, "total loan cost rate" means the total of all loan costs including, but not limited to, any origination fee, closing costs, servicing fee, insurance premium contingent interest based on appreciation, and the annual interest rate charged on the reverse mortgage balance which is expressed as a single annual average rate of interest. Such statement shall include:

(a) An explanation of why the total loan cost rate on reverse mortgages is greatest in the early years of the loan and decreases over the term of the loan; and

(b) A chart or table containing projections of the total loan cost rate at certain anniversary dates during the term of the loan, beginning at the end of year two and thereafter not more than every four years from the date of the loan to year thirty and utilizing not less than three annual average home appreciation percentages from between zero and ten percent.



§ 11-38-110. Treatment of reverse mortgage loan proceeds by public benefit programs

(1) Reverse mortgage loan payments made to a borrower shall be treated as proceeds from a loan and not as income for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals.

(2) Undisbursed funds under a reverse mortgage shall be treated as equity in a borrower's home and not as proceeds from a loan for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals.

(3) This section shall apply to any law relating to means-tested programs of aid provided by this state, including but not limited to supplemental security income, low-income energy assistance, and the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S.



§ 11-38-111. Consumer information and counseling

No reverse mortgage shall be made by a lender unless the loan applicant attests, in writing, that the applicant has been advised by the lender to obtain independent counseling regarding the advisability of such applicant's entering into a reverse mortgage transaction and that such applicant has either obtained such counseling or waived such counseling in writing.



§ 11-38-112. Application of article

This article shall apply to all reverse mortgages entered into on and after July 1, 1992, and shall not invalidate any reverse mortgage entered into prior to July 1, 1992.









Savings and Loan Associations

Article 40 - Savings and Loan Association Law

§ 11-40-101. Short title

Articles 40 to 46 of this title shall be known and may be cited as the "Savings and Loan Association Law".



§ 11-40-102. Definitions

As used in articles 40 to 46 of this title, unless the context otherwise requires:

(1) "Branch" means any office or other place of business in this state operated by an association other than its principal office in this state where subscriptions are sold, taken, or solicited for shares or stock.

(2) "Certificate value" means the aggregate of payments by a certificate holder on shares evidenced by such certificate, plus dividends credited thereto, less withdrawals thereon.

(3) "Commissioner" means the state commissioner of financial services.

(4) "Division" means the division of financial services.

(5) "Domestic savings and loan association" is one organized under the laws of Colorado and complying with the provisions thereof.

(6) "Dues" means the periodic payments made or to be made by a member in the purchase of savings shares.

(7) "Federal savings and loan association" means one organized or chartered under the "Home Owners' Loan Act of 1933", as may from time to time be amended, or under any federal act which may be enacted as a successor act to regulate the organization and operation of associations formerly organized or chartered under said "Home Owners' Loan Act of 1933". Federal savings and loan associations shall not be subject to the provisions of articles 40 to 46 of this title.

(8) "Foreign savings and loan association" means an association or a holding company of an association which is organized under the laws of any other state or nation, except federal savings and loan associations which are organized under the "Home Owners' Loan Act of 1933", and any amendments thereto.

(9) "Free share" means a share not pledged to the association by which issued as collateral security for the repayment of a loan to the owning member.

(10) "Invested capital" means the aggregate of all certificate values, plus the aggregate par value of all permanent stock issued and paid for, if a permanent stock association.

(11) "Loan share" means a share which has been pledged to the association by which issued as collateral security for the repayment of a loan to the owning member.

(12) "Member" means any person owning or having control of an account with an association evidenced by certificate or passbook or any person borrowing from or assuming a loan held by an association or obligated upon a loan held by an association through purchase or otherwise, or a purchaser of property securing a loan held by an association, or a purchaser of property on a contract from an association.

(12.5) "Net worth" includes the sum of all reserve accounts, undivided profits, permanent stock, preferred stock, and surplus, the principal amount of any subordinated debt securities, and any other account or item included as net worth by regulation of the commissioner or by any law, rule, regulation, order, or decision of the federal deposit insurance corporation or its successor or any other state or federal agency that is applicable to federal savings and loan associations.

(13) "Permanent stock" means stock which cannot be withdrawn or the value paid to the holder thereof until all liabilities of the association have been fully liquidated and paid.

(14) "Share" means a unit having a par value of one hundred dollars evidenced by issued certificate, the certificate value of which represents the proportionate interest of a holder in the association.

(15) "Shareholder" means the holder of shares which may be withdrawn upon due and proper notice in accordance with the bylaws or as the laws of the state may provide and the withdrawal or payment of which is not contingent upon the payment of all liabilities of the association.

(16) "Stockholder" means a holder of permanent stock.

(17) "Subordinated debt security" means any note, secured or otherwise, debenture, or other debt security issued by a savings and loan association which is subordinated or junior, on liquidation or otherwise, to any liability or claim of any order or rank, including all claims having the same priority as or a higher priority than savings account holders.

(18) "Tax and loan account" means an account, the balance of which is subject to the right of immediate withdrawal, established for receipt of payments of federal taxes and certain United States' obligations. Tax and loan accounts are not shares, savings or share accounts, savings deposits, or deposit accounts.



§ 11-40-103. Savings and loan association defined

A "savings and loan association", within the meaning of articles 40 to 46 of this title, is any domestic or foreign association or corporation formed, created, or organized to carry on the business of a savings and loan association, which is formed to encourage industry, thrift, home building, and saving among its members, by the accumulation of funds through the issuance and sale of its own shares, capital notes, or debentures, the acceptance of savings deposits, or any other manner permitted by the provisions of articles 40 to 46 of this title, the loaning or investment of the funds so accumulated to assist its members in acquiring real estate, in making improvements thereon, and in paying off existing encumbrances thereon, or for any other purposes or in any other manner permitted by the provisions of articles 40 to 46 of this title, and which accumulates funds to be returned to its members.



§ 11-40-104. Fiscal year - closing dates - net earnings

(1) Each domestic savings and loan association shall have such fiscal year as may be fixed from time to time by resolution of its board of directors, but the fiscal years of all such associations shall be fixed so as to end as of the last day of a calendar month. Every domestic savings and loan association shall close its books at least once annually as of the close of business on the last day of its fiscal year and may close its books at such other time as may be fixed by resolution of its board of directors. Any reference in this section or elsewhere in articles 40 to 46 of this title to the closing date of an association means the date fixed for the closing of its books as provided in this section. The books and records of every association shall reflect all the accrued liabilities on the above dates.

(2) The net earnings of each period ending on a closing date fixed as provided in this section shall be determined by deducting from gross income of such periods operating and nonoperating expenses and dividends and interest paid to shareholders or depositors. Expenses shall include:

(a) Charges for estimated depreciation and obsolescence of home office building and furniture and fixtures, with contra credits to a depreciation reserve account;

(b) Charges for all losses actually sustained during such periods from the sale of securities, real estate, or other assets or such portion of such losses as have not been charged to reserves pursuant to the provisions of section 11-42-111.

(3) The remaining balance of gross income thus arrived at is the association's net income and shall be available for dividends on permanent stock or be credited to general reserve accounts or the undivided profits account in a manner as provided in section 11-42-111. Provision may be made for an undivided profits account not to exceed five percent of invested capital, unless an excess amount is approved by the commissioner.

(4) No income shall be considered as earned until collected; except that interest due and unpaid may be accrued for a period of not more than six months and considered as earnings.



§ 11-40-105. File annual reports

(1) On or before February 1 in each year, every association shall make an annual written report to the commissioner, in a form to be prescribed by the commissioner, of its affairs and operations for the twelve months ending on December 31 of the previous year.

(2) If any association fails to file such report or if any such report is delayed or withheld beyond the day when the report should be so filed, such association shall forfeit and pay the sum of ten dollars for every day such report is withheld or delayed or not completed, and any member of any association or any party in interest may maintain an action in his or her own name to receive such penalty, and the penalty shall be paid to the state treasurer.

(3) (a) Every association, on or before the first day of the third calendar month after the end of its fiscal year, shall mail to each member or may, at its option, publish in a newspaper of general circulation a report in a form prescribed or approved by the commissioner of its financial condition, setting forth a statement of its assets, liabilities, and reserves in the form of a statement of condition.

(b) Paragraph (a) of this subsection (3) shall take effect July 1, 1973, and shall apply to loans or contracts for loans entered into on or after that date. Nothing in this subsection (3) shall be deemed to affect loans or contracts for loans entered into prior to July 1, 1973.



§ 11-40-106. Annual fees and assessments - fund

(1) Every domestic savings and loan association operating in this state shall pay to the division of financial services such fees for administration, supervision, and examination as the commissioner may determine sufficient to meet the budget of the division of financial services as appropriated by the general assembly for the fiscal year commencing July 1. The fees shall be determined as follows:

(a) At least semiannually, the commissioner shall assess each association, based on its total assets, to meet the costs of administration, examination, and supervision by the division for that fiscal year. Such assessments shall be calculated in terms of cents per thousand dollars of total assets but shall in no case exceed in total the costs of administration, examination, and supervision by the division for that fiscal year. The assessment calculation or ratio of the assessment charged to total assets shall be alike in all cases. On or before the dates specified by the commissioner, each association shall pay its assessment.

(b) As of July 1 of each year, the commissioner may estimate a per diem rate to be charged for the examination of each association during the fiscal year. At the conclusion of its examination, each association shall pay the actual cost of the examination, if required by the commissioner.

(c) At least semiannually, the commissioner shall assess each state and federal savings and loan association that has been designated as an eligible public depository, as defined in section 11-47-103 (6), based on its total public deposits held, to meet its share of the division's supervisory costs of monitoring compliance with the provisions of the "Savings and Loan Association Public Deposit Protection Act", article 47 of this title, for that fiscal year. Such assessments shall be calculated in terms of cents per thousand dollars of total public deposits held. The assessment calculation, or ratio of the assessment charged to total public deposits held, shall be alike in all cases. On or before the dates specified by the commissioner, each association shall pay its assessment.

(d) In the same manner as specified in paragraph (b) of this subsection (1), the commissioner may charge any state or federal savings and loan association that has been designated as an eligible public depository, as defined in section 11-47-103 (6), for the actual cost of any examination necessary to assure its compliance with article 47 of this title.

(2) All fees and collections of every kind shall be transmitted to the state treasurer, who shall credit the same to the division of financial services cash fund, which fund is hereby created in the state treasury. All moneys in the fund shall be subject to appropriation by the general assembly for the direct and indirect costs of the activities of the division of financial services. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.



§ 11-40-107. Defamation of associations - penalty

Any person who willfully makes, circulates, or transmits any false statement, rumor, report, or suggestion, written, printed, or spoken, concerning the financial condition or management or assets of any savings and loan association, either by name or as a particular group of any particular city, town, or county, which incites the public or any person or creates an impression detrimental to the standing, solvency, or responsibility of said savings and loan association, or which tends to result or results in the withdrawal of funds from such association or in the exchange of shares in savings and loan associations for any other stock, bonds, notes, debentures, or other evidences of indebtedness or for any other property of any kind or character whatsoever, or which tends to result or results in impairing the confidence which may be reposed in said association and any person aiding, advising, and abetting such person in such matters and things is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than three hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not less than three months nor more than one year, or by both such fine and imprisonment.



§ 11-40-108. Circulating false information - penalty

Any person who willfully and knowingly concurs in or is responsible, directly or indirectly, for the making, publishing, or posting, either generally or privately, to actual or prospective members or investors of any false or misleading information tending to imply that any other business operated in this state is a savings and loan association or operated in the manner of a savings and loan association or is regulated in whole or in part under the provisions of articles 40 to 46 of this title is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than three hundred dollars, or by imprisonment in the county jail for a period of not less than six months nor more than one year, or by both such fine and imprisonment.



§ 11-40-109. Suits interfering with business of association

No order, judgment, or decree providing for an accounting of, or enjoining, restraining, or interfering with the transaction of, the business of any savings and loan association organized or doing business under the provisions of articles 40 to 46 of this title shall be made or granted otherwise than upon the application of the attorney general, after his or her approval of a written request therefor by the commissioner, except in an action by a judgment creditor or in proceedings supplementary to execution.






Article 41 - Organization and Powers

§ 11-41-101. General organization

Domestic associations may be incorporated with shares or stock or both and with all the rights, powers, and privileges and subject to all the restrictions set forth in articles 40 to 46 of this title.



§ 11-41-102. Restriction on corporate name

The name of each domestic association incorporated on or after May 17, 1939, shall include the words "savings and loan association". If the name of the domestic association contains the words "savings and loan association", it need not comply with the requirements of part 6 of article 90 of title 7, C.R.S. No association shall include in its name the words "guaranty" or "guarantee" or "mutual", unless organized without stock, or "permanent", unless organized with stock. The provisions of this section shall not affect the right of any association existing before May 17, 1939, to continue the use of its name.



§ 11-41-103. Use of name "savings and loan association" restricted

It is unlawful for any person, firm, company, association, partnership, society, or corporation, either domestic or foreign, to transact business under any name or title which contains the term "savings and loan", or use any sign or circulate or use any letterhead, billhead, circular, or paper whatsoever, or advertise in any manner to indicate that its business is the character or kind of business carried on or transacted by a savings and loan association or which is calculated to lead the public to believe that its business is that of a savings and loan association, unless it is lawfully authorized to do business in this state under the provisions of articles 40 to 46 of this title or its charter and is actually engaged in carrying on a savings and loan business in this state under the provisions of said articles 40 to 46, and, upon action brought by the commissioner, injunction will lie to restrain any person, firm, company, partnership, society, corporation, or agent thereof from continuing to violate any of the provisions of this section.



§ 11-41-104. Articles of incorporation

(1) Any five or more persons who are citizens of this state and who may desire to form a corporation for the purpose of carrying on the business of a savings and loan association shall make, sign, and acknowledge, in triplicate, before some officer competent to take the acknowledgment of deeds, a certificate in writing, known as the articles of incorporation, in which shall be stated:

(a) The name of said association, which shall not be identical with that of any other association in this state nor which so resembles the name of any other association as to be likely to lead to confusion as to its identity;

(b) The objects for which the association is formed;

(c) The name of the city or town and county in this state wherein the principal office of the association is to be located;

(d) In the event it is a permanent stock company, the number of shares of permanent stock authorized and the number of shares of permanent stock subscribed for and the amount of cash actually paid in thereon;

(e) The names of the incorporators, their respective occupations and residence addresses, and a statement of the number of shares or amount of stock subscribed by each and the amount of cash paid upon the shares or stock of each;

(f) The kind or classes of shares or stock the association proposes to issue and a statement of all or any of the designations and the powers, rights, qualifications, limitations, or restrictions in respect of any classes of stock or shares of the association;

(g) That the association shall have perpetual existence;

(h) Whether or not cumulative voting shall be allowed in the election of directors;

(i) That, if such is the case, the association is created for the purpose of carrying on part or all of its business beyond the limits of this state;

(j) The number of directors and the names and residences of the directors who shall serve for the first year of its existence and until their successors are elected and qualified;

(k) A statement as to whether the association is organized to issue and sell its shares and otherwise operate as a share association or to accept savings deposits and operate as a deposit association, as provided by the provisions of articles 40 to 46 of this title.

(2) The certificate may also contain any other provisions which the incorporators may see fit to insert for the regulation and conduct of the affairs of the association, the directors, shareholders, and stockholders, or any class of shareholders or stockholders, but such provisions shall not conflict with the provisions of articles 40 to 46 of this title or the laws of the state of Colorado.

(3) The provisions of this section shall be the exclusive authority for the incorporation of a domestic association, and nothing in either section 11-41-121 (1.5) or 11-41-133 (6) shall be construed or interpreted to authorize the organization of a domestic association by a foreign association by incorporation of a charter de novo.



§ 11-41-105. Minimum stock subscription - issuance of preferred stock

(1) No permanent stock association shall be organized on or after July 1, 1983, unless, prior to the filing of its articles of incorporation, such minimum amount of its permanent stock and paid-in surplus as required by the commissioner has been subscribed for and the same paid for in lawful money of the United States and is in the custody of the persons named in the articles of incorporation as the members of the first board of directors.

(2) Preferred stock may be issued by a permanent stock association at any time and shall have such preferences, powers, conversion provisions, and rights as the board of directors of the association may approve.



§ 11-41-106. Approval of articles of incorporation

The articles of incorporation of any savings and loan association organized under articles 40 to 46 of this title shall not be filed in the office of the secretary of state of the state of Colorado or be received by the secretary of state for filing unless accompanied by a certificate of approval by the commissioner.



§ 11-41-107. Documents deposited with commissioner

(1) Every domestic savings and loan association proposing to incorporate in this state shall first deposit with the commissioner the following documents:

(a) Two signed and verified copies of the articles of incorporation of the association;

(b) Two copies of the bylaws of the association;

(c) Applications signed and verified by a majority of the initial directors of such association, setting forth: Names and addresses of the proposed incorporators, directors, and officers of such association; a statement of the experience and general fitness of the officers and directors to engage in the savings and loan business; an itemized statement of the estimated receipts and expenditures of such association for the first year showing that such association will have a reasonable chance to succeed in the territory in which it proposes to operate; and such other matters as the commissioner may require. Such application shall be accompanied by a fee in the form of a certified check in the amount established by the commissioner, payable to the division of financial services.

(2) Upon receipt of such documents, the commissioner shall immediately examine and investigate into the advisability of issuing a certificate of approval for such association, and he shall issue such certificate of approval if, upon examination, the commissioner finds:

(a) That the articles of incorporation comply with all the provisions of articles 40 to 46 of this title;

(b) That the bylaws comply with the provisions of articles 40 to 46 of this title;

(c) That the provisions of articles 40 to 46 of this title have been complied with;

(d) That it is expedient and desirable to permit such association to engage in business;

(e) That the officers and directors have the experience and general fitness to engage in a savings and loan business;

(f) That the financial program of the association is sound;

(g) That the association has a probable chance to succeed;

(h) That its name is not so similar to that of any other association operating in this state as to mislead the public; but the words "the", "and", "mutual", "permanent", and "savings and loan association" shall not themselves constitute such similarity of names as to be likely to mislead the public.

(3) If the commissioner's finding is adverse to the association in any of the particulars recited in subsection (2) of this section, he shall not issue a certificate of approval.



§ 11-41-108. Refusal of certificate - appeal

If the commissioner, after an examination, believes for any reason that a certificate of approval should not be issued and refuses to issue the same, he shall file a written statement with a board consisting of the governor, the attorney general, and the state treasurer of the state of Colorado giving in detail his reasons for such refusal. After notice to all concerned and after a hearing, said board may order the commissioner to issue the certificate of approval or may approve his action in refusing a certificate of approval.



§ 11-41-109. Certificate of approval - where articles filed

(1) If the commissioner finds affirmatively for the association upon all the matters set forth in section 11-41-107, he shall issue a certificate of approval under his hand and seal, executed in duplicate, within sixty days thereafter, in which shall be recited in substance the following:

(a) That the articles of incorporation and bylaws have been filed in his office;

(b) That said articles of incorporation and bylaws conform to the provisions of the law;

(c) That he has approved the same.

(2) The commissioner shall attach one of said certificates to each copy of the articles of incorporation and shall retain one copy of the articles of incorporation and bylaws in his office and return the other copy of the articles and bylaws, with the certificate of approval attached thereto, to the association. Upon receipt from the commissioner of the articles of incorporation, the association shall file the same with the secretary of state, and certified copies of the articles of incorporation shall be filed by the association in the office of the county clerk and recorder of each county in this state in which said association may own real estate. The failure to file a certified copy in the office of the clerk and recorder of any county in this state shall not affect the validity of the incorporation of any association which has made its filing with the secretary of state and has obtained a certificate of approval. In the event a true copy of such articles of incorporation is presented to the secretary of state with the request that the same be certified, he shall certify the same for a fee which shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., which certificate shall contain, in addition to the usual statement, a statement that the same is a true copy of the original articles of incorporation on file in his office and a statement as to the date of the filing of such articles of incorporation. When articles of incorporation or amendments thereto have been filed in the office of the secretary of state, he shall record and carefully preserve the same in his office, and a copy thereof, duly certified by the secretary of state under the great seal of the state of Colorado, shall be evidence of the existence of such association and prima facie evidence of the contents of said articles of incorporation or such amendments thereto.

(3) The secretary of state shall charge for the filing of documents for savings and loan associations the same fees that are charged for corporations with like capital stock, as prescribed in the "Colorado Corporation Code", and such fees shall be deposited in the department of state cash fund created in section 24-21-104 (3), C.R.S.



§ 11-41-110. Body corporate

Upon making the articles of incorporation, obtaining a certificate of approval from the commissioner, filing the articles of incorporation and certificate of approval in the office of the secretary of state, and paying the filing fees therefor to the secretary of state, the persons so associating and their successors and assigns shall, from the date of the filing of the same with the office of the secretary of state, be a body corporate by the name set forth in said articles of incorporation, subject to dissolution as provided in articles 40 to 46 of this title and the laws of Colorado not in conflict with said articles 40 to 46. No association shall cease to exist or expire from neglect on the part of the association to elect officers or directors at the time mentioned in their articles of incorporation and bylaws, and all officers or directors elected by an association shall hold office until their successors are duly elected and qualified.



§ 11-41-111. Renewal of corporate life

(1) Any association incorporated under any law prior to June 8, 1933, may extend its corporate life upon the affirmative vote of at least a majority of its directors at a special meeting of the board of directors called for that purpose, setting out the purpose of said meeting, and ratified by the written consent of persons holding in the aggregate more than two-thirds in book value of the outstanding stock and shares in such association.

(2) The president or vice-president and the secretary or assistant secretary of said association shall certify the fact, under the seal of said association, and shall make as many certificates as may be necessary so as to file one in the office of the county clerk and recorder in each county wherein the association may do business, one in the office of the secretary of state, and one in the office of the commissioner, and thereupon the corporate life of said association shall be renewed in perpetuity, or for the term mentioned in the certificate, upon filing such certificate in the office of the secretary of state. All stockholders or shareholders have the same rights in the new association, so extended, as they had in the association as originally formed.

(3) The extension of the term of existence of any such association in the manner provided shall not be so construed as enlarging any of the powers, privileges, or franchises theretofore enjoyed by such association. Upon the proper filing of any certificate of extension mentioned in articles 40 to 46 of this title, the corporate existence shall be considered as extended and continuous for the period specified in such certificate from the date of the previous expiration of such corporate existence, and said association shall be considered as then having had a continuous corporate existence to the time of the filing of such certificate of renewal.



§ 11-41-112. Powers of savings and loan associations

(1) Savings and loan associations have the following powers:

(a) To have succession of its corporate name;

(b) As to all associations incorporated prior to June 8, 1933, to have existence for the period named in their articles of incorporation and, on the termination of such period, perpetually if so provided in the extension;

(c) As to all associations incorporated under articles 40 to 46 of this title, to have existence perpetually;

(d) To sue and be sued in any court of law or equity;

(e) To have a corporate seal and to alter the same and use the same by causing it or a facsimile thereof to be impressed or affixed or reproduced or otherwise;

(f) To appoint such officers and agents as the business of the association shall require and allow them reasonable compensation;

(g) To make bylaws, not inconsistent with the constitution or laws of the United States or of this state or the provisions of articles 40 to 46 of this title, and alter the same at pleasure, and make all needed rules and regulations for the transaction of its business and the control of its property and affairs, if a certified copy of same has been filed with the commissioner. The bylaws of an association may be amended either by the stockholders or shareholders at their annual meeting or by the board of directors of an association at any regular meeting of the board of directors; but no change in the bylaws shall take effect until approved by the commissioner.

(h) To acquire, hold, mortgage, and convey all such real estate and personal property as may be transferred to it in the operation of its business;

(i) To levy, assess, and collect from its shareholders such sums of money by way of installment dues and interest on loans as the association may provide in its bylaws;

(j) To issue and sell shares as provided in sections 11-42-101 to 11-42-106 or, in the case of deposit associations operated under the provisions of section 11-42-125, to accept savings deposits as provided by such section;

(k) To redeem its shares and repay the funds acquired thereby with such earnings as the same may be entitled according to the terms of the issue thereof if the same are no longer required for the purposes of the association;

(l) To act as a trustee, custodian, or manager or in any other fiduciary capacity to the same extent authorized and permitted from time to time by the laws and regulations applicable to federal savings and loan associations in Colorado, and upon specific approval by the commissioner, by permission granted such federal associations by the federal office of thrift supervision or its successor, including specifically, but without limitation, the power to act as the trustee, custodian, or manager of any trust created or organized in the United States and forming a part of a stock bonus, pension, profit-sharing, or retirement plan that is qualified for specific tax treatment under the provisions of the federal "Self-Employed Individuals Tax Retirement Act of 1962", as from time to time amended or supplemented, or under the provisions of any other act of congress enacted after June 2, 1971, as a substitute or replacement for the federal "Self-Employed Individuals Tax Retirement Act of 1962" or under the provisions of the federal "Employee Retirement Income Security Act of 1974", 29 U.S.C. sec. 1001 et seq., as from time to time amended or supplemented. The association managing funds of any such plan, trust, or fund shall have, to the extent applicable to federal savings and loan associations in Colorado, all of the rights, powers, privileges, and immunities and shall be subject to the same obligations and duties as an individual fiduciary under like circumstances with power to make investments. All funds held in such fiduciary capacity by any association may be commingled for appropriate purposes of investment, but individual records shall be kept by the fiduciary for each participant and shall show in proper detail all transactions engaged in under the authority of this paragraph (l). An association acting as a trustee may control accounts in or securities of such association pursuant to the exercise of its authority as a trustee. The exercise by an association of any authority vested in it shall not affect any other authority of such association.

(m) To, subject to the regulations of the United States treasury department and the federal office of thrift supervision or its successor, establish a tax and loan account and serve as a depository for federal taxes or as a treasury tax and loan depository, and to satisfy any requirement in connection therewith;

(n) To provide in its articles of incorporation for the elimination or limitation of the personal liability of a director to the corporation or to its stockholders for monetary damages for breach of fiduciary duty as a director; except that such provision shall not eliminate or limit the liability of a director to the corporation or to its shareholders for monetary damages for: Any breach of the director's duty of loyalty to the corporation or its stockholders; acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or any transaction from which the director derived an improper personal benefit. No such provision shall eliminate or limit the liability of a director to the corporation or to its shareholders for monetary damages for any act or omission occurring prior to the date when such provision becomes effective.

(o) Pursuant to federal law or under such rules and regulations as may be prescribed by the financial services board and subject to regulations promulgated by the commissioner of insurance concerning the sale of insurance by savings and loan associations as provided in section 10-2-601, C.R.S., to act as the agent, through the savings and loan association or any service corporation thereof, for any fire, life, or other insurance company authorized to do business in this state by soliciting and selling insurance and collecting premiums on policies issued by such company. For services so rendered, such savings and loan association or service corporation of such savings and loan association may receive such fees or commissions as may be agreed upon between such entity and the insurance company for which it may act as agent.



§ 11-41-112.5. Savings and loan association as fiduciary

It is unlawful for a savings and loan association to act as fiduciary, other than as escrow agent, unless it is authorized to do so by the commissioner.



§ 11-41-113. Federal home loan bank membership

(1) Any savings and loan association organized and incorporated under the laws of this state as a savings and loan association that is eligible to become a member of the federal home loan bank, in accordance with the provisions of the act of congress known and cited as the "Federal Home Loan Bank Act", 12 U.S.C. sec. 1421 et seq., approved July 22, 1932, is authorized to subscribe for stock of the federal home loan bank for the district in which it is located and to invest its funds in such stock for the purpose and to the extent required and permitted by the provisions of the "Federal Home Loan Bank Act", 12 U.S.C. sec. 1421 et seq., or any amendment thereto, and is further authorized to furnish to the federal office of thrift supervision or its successor and to the federal home loan bank reports of examinations of such associations made by the commissioner, and is further authorized to consent to an examination to be made by the federal office of thrift supervision or its successor or the federal home loan bank, and is further authorized to do all other things as may be required by the "Federal Home Loan Bank Act", 12 U.S.C. sec. 1421 et seq., or any amendment thereto, necessary to obtain and to continue membership in the federal home loan bank and to obtain advances therefrom or that may be incidental to acquiring or holding membership and to obtaining advances therefrom, and is authorized to assume all the duties, obligations, responsibilities, and liabilities and become entitled to all the benefits provided in the "Federal Home Loan Bank Act", 12 U.S.C. sec. 1421 et seq.

(2) Any savings and loan association has the power to borrow money from the federal home loan bank, when authorized by resolution of its board of directors, upon such terms and rates of interest as may be agreed upon and is authorized to assign and pledge its notes, bonds, mortgages, or other property and to repledge the shares of stock pledged to it as collateral security without securing the consent of the owner thereto as security for the repayment of its indebtedness for money borrowed.

(3) Such pledgee of any note or other evidence of indebtedness due to an association has the right to enforce in its own name or in the name of the association all appropriate remedies to enforce collection, whether or not the shares described in connection with said note are held by such pledgee. Any obligation incurred by or loan made to an association shall constitute a claim against the association's assets and shall be payable in advance of and by preference over all claims or rights of the shareholders or stockholders of such association and shall be prior to and outrank any demand or application for withdrawal or cancellation of all classes of shares or stock or units or certificates in said association including prepaid and matured shares. The existence of a withdrawal list consisting of members desiring to withdraw from the association shall not prevent the board of directors of such association, in its discretion, from borrowing money from the federal home loan bank, to be used for the purpose of making mortgage loans to the members of the association or retiring bank loans, in which event all such amount of borrowed money may be exclusively used for the purpose borrowed or for other purposes, subject to the approval of the commissioner; but no savings and loan association shall at any time borrow money from the federal home loan bank in an amount exceeding any limit fixed by the laws of this state.

(4) Any savings and loan association having funds in its treasury for investment, which funds are deemed by it to be in excess of the amount needed for loans to its members and for the payment of matured shares and withdrawals, has the power to invest such portion of these excess funds in the obligations, bonds, debentures, and other securities of the federal home loan bank; but such investments may not be made in an amount in excess of the limit, if any, provided by the laws of this state for investment of funds in classes of investment other than in mortgage loans to members of the association.

(5) Any officer, director, trustee, attorney, or agent of a savings and loan association, or other borrower, acting as agent for a federal home loan bank in the collection of interest, amortization, or installment payments on collateral deposited with said bank, who applies the proceeds of such collections otherwise than as provided in the agreement with the bank is guilty of theft and shall be subject to the punishment provided by the laws of this state for that offense.



§ 11-41-114. How funds invested

(1) Any savings and loan association may invest any portion of its funds in any of the following:

(a) Loans to its members, secured by first lien trust deeds or mortgages upon improved real estate, and upon such plans of repayment, as provided in section 11-41-119, and in such other loans to its members as the commissioner may approve;

(b) Bonds and other obligations of, or guaranteed as to interest and principal by, the United States;

(c) Bonds or debentures issued by any federal home loan bank in accordance with the provisions of the "Federal Home Loan Bank Act";

(d) Consolidated federal home loan bank bonds or debentures issued by the federal home loan bank administration in accordance with the provisions of the "Federal Home Loan Bank Act";

(e) Bonds or debentures issued by the federal deposit insurance corporation or its successor in accordance with the provisions of Title IV of the "National Housing Act", and any amendments thereto;

(f) Insured shares of savings and loan associations to the extent that each investment is insured by the federal deposit insurance corporation or its successor and uninsured shares of savings and loan associations but not to exceed ten thousand dollars in any one uninsured association, if such associations are incorporated under the laws of this state or the federal government and are doing business in this state and if such associations are functioning and operating without any restrictions imposed by order of the commissioner or federal home loan bank administration;

(g) Bonds and legal registered warrants as are a direct obligation of the state of Colorado or of any county, city and county, school district, or incorporated city or town therein which has continuously existed as a lawful corporation for a period of at least fifteen years prior to the date thereof and whose bonds have not been in default as to principal or interest for a period of five years prior to the purchase of the same by any savings and loan association;

(h) Other investments, as approved by the commissioner, in which and to the same extent that savings and loan associations, chartered in accordance with the provisions of the "Home Owners' Loan Act of 1933", as amended, may invest;

(i) (I) Capital stock, obligations, or other securities of any corporation, if such corporation is engaged only in such businesses and activities as may be engaged in by corporations whose capital stock is a lawful investment for federal savings and loan associations under the laws, rules, and regulations applicable to all federal savings and loan associations similarly situated. The maximum total investment by any association in any such corporation or combination of corporations shall not exceed the maximum investment which federal savings and loan associations are permitted to maintain in capital stock, obligations, or other securities of similar corporations.

(II) In addition to the maximum total investment provided in subparagraph (I) of this paragraph (i), an association may invest an additional three percent of its assets in such corporation or combination of corporations solely for residential real estate development through joint ventures. Nothing in this subparagraph (II) shall authorize participation in such joint ventures conditioned upon utilization of any real property held, directly or indirectly, by such corporation. This subparagraph (II) shall not be construed to authorize such corporation or combination of corporations to invest in real property unless such investment is initiated through a joint venture.

(III) No association organized under the laws of this state shall acquire the capital stock, obligations, or other securities of any such corporation until there has been filed in the office of the commissioner a statement by such corporation agreeing to permit, and pay all costs of, such examinations or audits of the corporation by the commissioner as he deems necessary in order to confirm compliance with the provisions of this paragraph (i).

(j) Investments in real property and obligations secured by liens on real property located within a geographic area or neighborhood receiving concentrated development assistance by a local government under Title I of the "Housing and Community Development Act of 1974", as amended, but no investment in real property may exceed an aggregate investment of two percent of the assets of the association;

(k) Loans as to which the association has the benefit of any guaranty under Title IV of the "Housing and Urban Development Act of 1968", as amended, or under part B of the "Urban Growth and New Community Development Act of 1970", as amended, or under section 802 of the "Housing and Community Development Act of 1974", as amended, or of a commitment or agreement therefor;

(l) Revenue obligations issued to provide, enlarge, or improve electric power, gas, water, and sewer facilities by any city or town having a population of not less than two thousand people at the time of the investment located in any state in the United States and such investment shall be in accordance with the laws of this state.

(2) In addition to the acceptance of deposit or share accounts, any association may borrow money and negotiate for and receive such long-time or short-time loans evidenced by notes, bonds, debentures, or other securities as may be found necessary to advance the purposes of the association, subject to any limitations as to the total aggregate amount of such borrowings contained in the charter or articles of incorporation of the association or imposed by rules and regulations duly adopted by the commissioner. Except as limited by the terms of its charter or articles of incorporation or by duly adopted rules and regulations of the commissioner, an association may secure such borrowings by the mortgage, pledge, collateral assignment, or other hypothecation of its properties, including a trust or pool or mortgages or other encumbrance held by it. Without limiting the generality of the foregoing, an association may issue and sell securities guaranteed pursuant to section 306 (g) of the "National Housing Act", as amended, and may secure such securities as permitted in this subsection (2) and may issue and sell any other guaranteed or unguaranteed securities of a type or kind which may be issued and sold by federal savings and loan associations and secure the same with the property of the association to the same extent as permitted for federal savings and loan associations.

(3) Any association may invest in real estate or interests therein, including buildings and related parking facilities, for use in the conduct of the business of the association or for the conduct of such business and for rental to others of excess space; but no such investment may be made without the prior approval in writing of the commissioner if the total amount of all of such investments made by the association exceeds the aggregate amount of the association's general reserves, undivided profits, and surplus. A permitted investment under the foregoing provision shall be deemed to include the ownership of stock of a wholly-owned subsidiary corporation having as its exclusive activity the ownership and management of such property or interests.

(4) An association may loan an amount not exceeding three percent of the association's assets in a manner not otherwise authorized by articles 40 to 47 of this title, on condition that such loans are related to real estate or housing.

(5) An association may invest in real estate, real estate interests, and real estate related enterprises for the purpose of producing income, for inventory and sale, improvement, or rental by direct purchase or otherwise. The maximum total investment by an association pursuant to this subsection (5) shall not exceed ten percent of its assets reduced by the amount invested by the association in real estate through service corporations pursuant to paragraph (i) of subsection (1) of this section. In connection with such investment, the association may exercise all rights of an owner.



§ 11-41-115. Interest rates on loans

(1) Any savings and loan association may charge, contract for, and recover such rate of interest as may be provided in the notes or other evidences of indebtedness taken by the association. Notes secured solely by the pledge of shares and notes secured by real estate mortgages repayable upon the sinking fund plan shall be nonnegotiable in form, and all other notes, including those insured by the federal housing administrator and those taken in connection with loans to veterans under the provisions of the "Servicemen's Readjustment Act of 1944", may be either negotiable or nonnegotiable in form.

(2) A substantial portion of the business of all associations shall be devoted to the acceptance of savings deposits from or the sale of their shares to their members and the lending of those funds to their members as set forth in section 11-40-103 and otherwise in articles 40 to 46 of this title, but associations may also purchase loans of a type which they are permitted to make and sell loans with or without recourse so long as such purchase or sale of loans is conducted as a part of and in connection with the other permitted business activities of an association.

(3) Each mortgage loan sold by an association may be sold with or without recourse and, if under a contract to service the same, shall be sold on a basis which will reimburse the association adequately for the cost of such servicing. All sale and servicing agreements shall be in writing and on file in the association.

(4) No interest that may accrue to an association shall be deemed usurious, and the same may be collected as debts of like amount are now by law collected in this state.

(5) No law of this state limiting interest or interest rates or the compounding of interest shall apply to any graduated payment mortgage or deed of trust made to individuals, or any mortgage or deed of trust to individuals where periodic disbursement of part of the loan proceeds is made by an association over a period of time as established by the mortgage or deed of trust, or over an expressed period of time ending with the death of such individuals, including but not limited to mortgages or deeds of trust having provisions for adding deferred interest to principal or otherwise providing for the charging of interest on interest.



§ 11-41-116. Where associations may operate

Upon approval of the commissioner, a savings and loan association may conduct business in this state, in other states, in the District of Columbia, in the territories and colonies of the United States, and in foreign countries, and have one or more offices out of this state, and own, hold, purchase, mortgage, lease, and convey real and personal property out of this state if such powers are included within the objects set forth in its articles of incorporation and are not in violation of any other provision of articles 40 to 46 of this title.



§ 11-41-117. Insurance of shares

(1) A savings and loan association shall obtain and maintain insurance of its shares with the federal deposit insurance corporation or its successor as provided by the "Federal Deposit Insurance Act", 12 U.S.C. 1811, et seq., and any amendments thereto. Notice of any such actions by associations shall be submitted to the division.

(2) The commissioner, in connection with all such insured associations, shall furnish said insurance corporation with reports of examination, orders, and requirements issued in connection therewith and other information coming to his attention bearing on the financial condition and administration and may collaborate with said corporation in any merger, reorganization, dissolution, liquidation, or examination and audit of any such insured association.



§ 11-41-117.5. Insurance of obligations

(1) A savings and loan association shall obtain and maintain insurance of its obligations, including accounts, with the federal deposit insurance corporation or its successor.

(2) (a) An association is further authorized to obtain and maintain insurance of any obligations, including accounts, or portions thereof not otherwise insured pursuant to subsection (1) of this section, with any federal agency, with any state agency, or with any other insurer meeting the requirements of paragraph (b) of this subsection (2).

(b) Any insurer insuring obligations pursuant to paragraph (a) of this subsection (2), other than the federal deposit insurance corporation or its successor shall be certified by the commissioner as having met the following:

(I) The contract of insurance contemplated is written upon substantially the same basis as to form, coverage, maturity, voluntary and involuntary termination, and other provisions as the insurance contract provided at that time by the federal deposit insurance corporation or its successor and complies with such further requirements for protection as the commissioner may promulgate by rule.

(II) The insurer has a net worth or, in the case of a governmental or statutorily authorized entity, reserves reasonably commensurate with the risks underwritten.

(III) The insurer, if a nongovernmental entity, is authorized to do business in this state as an insurer or is otherwise authorized by law to insure obligations.

(3) Within twenty days after June 30 and December 31 of each year, each insurer certified pursuant to paragraph (b) of subsection (2) of this section shall file with the commissioner a report for the preceding six months showing its financial condition. Said report shall be prepared, insofar as possible, in conformity with generally accepted accounting principles.

(4) The commissioner or his duly designated representative may investigate the affairs and examine the books, accounts, records, and files of the insurer at such intervals as the commissioner deems prudent, but not less than once a year, and shall have free access for such purposes. Costs of such investigations and examinations shall be paid by the insurer. If any such investigation or examination reveals that the insurer is not conducting its affairs in accordance with this section or that the insurer is not actuarially sound or is impaired and may be unable to fulfill its obligations, the commissioner may exercise any powers available under article 44 of this title until such time as compliance is restored or the impairment is terminated.

(5) The commissioner and the insurer may exchange information regarding an insured savings and loan association.

(6) The commissioner shall determine as of June 30 each year the cost of supervision of the insurer and shall assess such cost against the insurer. The assessment shall be paid on or before September 30 following assessment.



§ 11-41-118. Loans - investment in notes or bonds

(1) Savings and loan associations are authorized:

(a) To make such loans and advances of credit and purchases of obligations representing loans and advances of credit as are eligible for insurance by the federal housing administrator and to obtain such insurance;

(b) To make such loans, secured by real property or leasehold, as the federal housing administrator insures or makes a commitment to insure and to obtain such insurance.

(2) Associations may sell any loans authorized by this section, and each such loan sold by an association shall be sold without recourse and, if under a contract to service the same, on a basis which will reimburse the association adequately for the cost of such servicing. All sale and servicing agreements shall be in writing and on file in the association.

(3) It shall be lawful for savings and loan associations to invest their funds and the moneys in their custody or possession which are eligible for investment in notes or bonds secured by mortgage or trust deed insured by the federal housing administrator, and in obligations of national mortgage associations or similar credit institutions organized under Title III of the "National Housing Act", and in debentures issued by the federal housing administrator.

(4) No laws of this state requiring security upon which loans or investments may be made, or prescribing the nature, amount, or form of such security, or prescribing or limiting the period for which loans or investments may be made, or affecting the negotiability of the loan instrument shall be deemed to apply to loans or investments made pursuant to this section.

(5) An association may make loans for the purpose of mobile home financing, subject to any limitation as to maximum loan amounts which may be prescribed from time to time by the commissioner for all associations. For the purposes of this subsection (5), "mobile home" means a mobile accommodation used or designed for use as living quarters.

(6) An association may make loans for the repair, equipping, alteration, or improvement of any real property, including mobile homes, subject to such restrictions, limitations, prohibitions, conditions, and provisions as the commissioner may from time to time, by rule or regulation duly adopted, prescribe.

(7) An association may make loans or invest in obligations and advances of credit, referred to in this article as "loans", for the payment of expenses for postsecondary school education; but the total aggregate principal amount of an association's investment in such loans, exclusive of any investment which is or which at the time of its making was otherwise authorized, shall not exceed five percent of its invested capital.

(8) An association may issue letters of credit, subject to regulation by the commissioner pursuant to section 11-44-103.



§ 11-41-119. Loans to members and other loans

(1) An association may invest any portion of its funds in loans to its members, secured by first lien trust deeds or mortgages upon improved real estate; except that additional loans or advances on the same property secured by additional encumbrances shall be deemed to be first liens for the purposes of articles 40 to 46 of this title, unless an intervening lien has been recorded, and upon the shares issued by such association, or upon both such securities; and except that, only in the case of an association not subject to regulation by the federal deposit insurance corporation or its successor, no one loan can be made in excess of five percent of the gross assets of the association at the close of the preceding month, nor in any event shall the total of loans in excess of fifty thousand dollars exceed twenty percent of the gross assets of the association at the close of the preceding month.

(2) An association may make loans on the security of its shares if the association obtains a first lien upon, or a pledge of, such account as security therefor. No such loan may exceed the withdrawal or repurchase value of the account securing the loan, and no such loan shall be made when there is an impairment of invested share capital or when the association has any application for withdrawal which has been on file and unpaid more than thirty days. Upon any default of such loan, the association may, after giving ten days' written notice to the last address of the owner of such account appearing on the books of the association, cancel such account, to the extent and in the amount sufficient to repay said loan and accrued interest thereon. The commissioner may prescribe such regulations concerning such certificate share loans as may be necessary.

(3) An association may make real estate loans, secured by encumbrances provided for in subsection (1) of this section, repayable upon the following plans:

(a) (I) Installment loans. Loans may be made or purchased for an amount not in excess of ninety-five percent of the appraised value of the tendered security, repayable within forty years in consecutive monthly, quarterly, or annual installments, equal or unequal. Lump-sum payments may be required in the initial contract. The provisions and limitations of this paragraph (a) shall not apply if authority is otherwise permitted by federal law, rule, or regulation.

(II) The initial contract may provide for changes in the interest rate based upon an index agreed to by the borrower and the association. Such provision shall specify that changes in the index shall apply equally to increases or decreases in the interest rate. Decreases shall be mandatory and increases may be at the option of the association. Interest changes may be implemented through changes in the installment amount or the rate of amortization, or any combination thereof, as provided in the initial contract. The installment amount may not be increased more often than at the end of any consecutive twelve-month period of the loan term, and shall be sufficient to amortize the remaining principal balance within forty years from the initial date of the loan.

(b) Loans without amortization. Loans of any type that an association may make on an installment basis may also be made without amortization of principal; but interest shall be payable at least annually, and any such loan may be made for an amount not in excess of eighty percent of the appraised value of the property and for a term of not more than twenty years. The aggregate amount of such loans shall not, at any time, exceed an amount equal to twenty percent of the association's gross assets. In no case may an association provide a loan or loans under this subsection (3) to any one borrower which exceeds five percent of the association's gross assets.

(c) Construction loans. Loans may be made without full amortization of principal if made for the purpose of construction; but any such loan may be made for an amount not in excess of ninety percent of the appraised value of the property, excluding cost of land, and for a term of not more than one year.

(d) Sinking fund loans. Loans made under this plan shall be repayable by crediting to such loans the certificate value of pledged savings shares. Such borrowing members shall be required to carry such monthly periodical savings shares with the association as shall have a par value equal to the loan, and every share issued shall be subject to a lien for any advance made thereon or other lawful claims against the holder, and the payments on such pledged shares shall not be less than thirty-five cents per share per month. At the beginning of foreclosure of any mortgage or trust deed to an association securing such sinking fund loans, credit shall be allowed on the mortgage indebtedness for the value of any pledged shares held by the association as collateral for the loan, and the shares shall be cancelled at the conclusion of the foreclosure proceedings.

(e) Insured or guaranteed loans. An association may make such loans as may be insured or guaranteed by an agency of the federal or state government in such amounts and upon such terms as may be provided by the statutes and regulations affecting such loans, and the proviso in paragraph (a) of this subsection (3) shall not apply to such insured or guaranteed loans.

(4) Other loans. Any association operating under articles 40 to 46 of this title, notwithstanding anything to the contrary contained therein, may make any type or kind of loan and for any purpose that a federal savings and loan association at any time may be authorized to make by any law, rule, regulation, decision, or order which is or may be applicable to federal savings and loan associations. The commissioner, by rule or regulation duly adopted and applicable to all associations, may also authorize all associations organized and operating under articles 40 to 46 of this title to make any investment, in addition to those expressly permitted by said articles 40 to 46, which federal savings and loan associations are authorized to make by any laws, rules, regulations, decisions, or orders applicable to such federal savings and loan associations; but any rule or regulation adopted by the commissioner granting other investment authority shall, to the extent found by the commissioner to be applicable, be subject to the same limitations, restrictions, prohibitions, conditions, and provisions as are applicable in the case of federal savings and loan associations.

(5) Loans secured by first lien trust deeds or mortgages upon improved real estate shall not be made until a signed application for such loan has been submitted, nor until a signed appraisal has been submitted, nor until the loan has been approved by the board of directors or by a committee authorized by the board of directors. Appraisals may be made by any two of the association's directors, officers, employees, or attorneys or by an independent appraiser who is not a director, officer, employee, or attorney of the association; but no such officer, director, employee, or attorney shall act as an appraiser nor act on any committee approving a loan in which he has an interest either in the property tendered as security or in the sale of the property. The association shall furnish to each borrower, upon the closing of the loan, a loan settlement statement, indicating in detail the charges or fees such borrower has paid or obligated himself to pay to the association or to any other person in connection with such loan, and a copy of such statement shall be retained in the records of the association.

(6) Every real estate loan shall be evidenced by a proper instrument in writing obligating the borrower to repay the full amount of the loan and shall be secured by a mortgage or deed of trust constituting a first lien upon real estate securing the loan or, if an additional advance, by a deed of trust or mortgage properly providing for such additional advance. An encumbrance shall provide specifically for full protection to the association with respect to usual insurance risks, taxes, special assessments, other governmental levies, and maintenance and repairs and may provide for an assignment of rents and the appointment of a receiver upon any default.

(7) An association may pay taxes, special assessments, insurance premiums, repairs, and other charges for the protection of the real estate security. All such payments may be charged to a special account or may be added to the unpaid principal balance of the loan and shall be equally secured by the first lien on the real property. An association may require life insurance to be assigned as additional security upon any real estate loan; in such event, the association shall obtain a first lien upon such policy and may advance premiums thereon, and such premium advances may be added to the unpaid principal of the loan and shall be equally secured by the first lien on the security property.

(8) An association may require the borrower to pay monthly in advance, in addition to interest or interest and principal payments, a prorated portion of the estimated annual taxes, assessments, insurance premiums, and other charges upon the real estate securing the loan, or any of such charges, so as to enable the association to pay such charges as they become due from the funds so received. The amount of such monthly charges may be adjusted by the association as the need therefor arises. Every association shall keep an accurate record of the status of taxes, assessments, insurance premiums, and other charges on all real estate securing its loans and on all real and other property owned by it.

(9) Payment on the principal indebtedness of all loans on real estate security shall be applied directly to the reduction of such indebtedness. Payments on all monthly installment loans, other than construction loans, insured loans, and guaranteed loans, shall begin not later than sixty days after the date of the note. Insured loans and guaranteed loans may be repayable upon terms acceptable to the insuring or guaranteeing agency. An association may charge, for the privilege of prepayment in part or in full of a loan relating to an owner-occupied single family residence, if the original contract so provides, an amount not greater than ninety days' interest on the amount prepaid. An association may charge, for the privilege of prepayment in part or in full for any loan not otherwise specifically provided for in this subsection (9), an amount specified in the original contract. Any loan contract may be modified by the parties by written agreement and within the limitations of this section as the need therefor may arise.

(10) An association may make additional advances secured by the original encumbrance if the original loan contract makes proper provision therefor.

(11) An association may purchase loans of any type that it may make, and it may also purchase insured or guaranteed loans made on homes wherever located; but no loan may be purchased from an affiliated company or an officer, director, employee, or attorney of the association without prior approval of the board of directors.

(12) If additional collateral is encumbered on any loan as additional security, an association may invest in said loan for an amount in excess of the percentage provided in paragraph (c) of subsection (3) of this section. Said association may accept as such additional collateral any security it is authorized to invest in as set forth in section 11-41-114; but such encumbered additional security shall not increase the maximum percentage of said loan beyond the actual value of such additional security.

(13) An association may lend on the security of a first security interest on stock or a membership certificate issued to a tenant-stockholder or resident-member by a cooperative housing corporation organized under article 33.5 of title 38, C.R.S., and as defined by section 216 of the federal "Internal Revenue Code of 1986", as amended, and the assignment by way of security of the borrower's interest in the proprietary lease or right of tenancy in property covered by such cooperative housing corporation, if all of the real property owned by such corporation is located within the state and if such loan is made subject to the same limitations, restrictions, prohibitions, conditions, and provisions as are applicable in the case of federal savings and loan associations.



§ 11-41-121. Merger, consolidation, and transfer

(1) As used in this section, the word "association" shall include federal savings and loan associations incorporated under the "Home Owners' Loan Act of 1933".

(1.5) (a) A domestic association may merge with a foreign association and, subject to the limitations specified in this subsection (1.5), notwithstanding any other provision of articles 40 to 46 of this title to the contrary, if the association proposing to merge with a domestic association is a foreign association, the foreign association shall, in addition to submitting all information pertinent to the evaluation of the application under this section that the commissioner may require together with all applicable fees, meet the following criteria:

(I) The foreign association seeking the merger shall have deposits that it may hold insured by the federal deposit insurance corporation or its successor in accordance with the provisions of section 11-41-117; and

(II) The foreign association shall be in compliance with the capital requirements specified in this subparagraph (II) as follows:

(A) and (B) (Deleted by amendment, L. 2004, p. 149, § 56, effective July 1, 2004.)

(C) On and after January 1, 1993, the foreign association shall have a ratio of total capital to total assets of not less than six percent or the prevailing regulatory capital requirements established by the federal deposit insurance corporation or its successor, whichever is greater; and

(II.5) Once a capital threshold is established in accordance with the provisions of subparagraph (II) of this paragraph (a) it shall be the prevailing standard for purposes of this section to be applied by the commissioner regardless of any reduction below the prevailing regulatory capital threshold requirement unless the general assembly authorizes the application of a lower standard; and

(III) The commissioner shall not approve any proposed merger under the provisions of this subsection (1.5) if the merger would result in the foreign association controlling at the time of the merger more than twenty-five percent of the aggregate of all deposits in all banks, savings and loan associations, federal savings banks, and other financial institutions located in Colorado, which are federally insured. For the purposes of this subsection (1.5), deposits shall be determined based upon the public reports most recently filed with the appropriate federal regulatory agency; and

(IV) Except as otherwise provided in paragraph (b) of this subsection (1.5), the foreign association shall be domiciled or conduct its principal operations in a state which is both contiguous to Colorado and which also has laws that allow a domestic association to establish business operations in that state under conditions which are determined by the commissioner to be not more restrictive than those provided in articles 40 to 46 of this title. For the purpose of this subparagraph (IV), the place where an association "conducts its principal operations" means the place where the largest percentage of the aggregate deposits of the foreign association and all of its subsidiaries are held.

(b) On or after January 1, 1991, a foreign association seeking to merge with a domestic association may be domiciled or have its principal offices in any state without regard to its proximity to this state and without regard to the statutory conditions required by subparagraph (IV) of paragraph (a) of this subsection (1.5).

(c) Whenever a foreign association which meets the criteria established by this subsection (1.5) proposes to merge with a domestic association, the foreign association shall make an application for prior approval to the commissioner in such form and with such information that the commissioner may require, and such application shall be accompanied by a nonrefundable filing fee in such amount as determined by the commissioner. Upon receipt of a properly submitted application for merger, the commissioner shall proceed to investigate the application in accordance with the provisions of this section. The commissioner shall not grant approval of the merger until he is satisfied that the criteria imposed by this section have been met and that the merger is not contrary to the public interest.

(d) No foreign association may merge with a domestic association except in accordance with the provisions of this section, and no such merger may be completed without the approval of the commissioner.

(e) Any officer of a foreign association that merges with a domestic association pursuant to this section whose primary duty is managing the day-to-day operations of the Colorado offices of such foreign association shall be a resident of Colorado.

(f) Nothing in this section shall be construed to limit or otherwise curtail the powers of the commissioner with respect to supervisory mergers as established in section 11-44-110.5.

(2) Any two or more associations are authorized to merge and become incorporated in one body by transfer of all their assets and obligations upon such terms as set forth in an agreement of merger. The respective boards of directors of such associations, by a majority vote of each board, shall make or authorize to be made between such associations an agreement of merger.

(3) Copies of the proposed agreement of merger, signed by the president or vice-president of such association and verified by his affidavit and attested by the secretary or assistant secretary thereof with the seal of the association thereunto affixed, shall be submitted together with a fee in the amount established by the commissioner to the commissioner for his approval or disapproval, and he shall cause a certificate of approval or disapproval to be attached to said copies of the proposed agreement, one copy to be filed in the division and one returned to each of the associations.

(4) If approved by the commissioner, such approved agreement shall be presented to the members of each of the merging associations at special meetings called for the purpose of considering and voting upon such approved agreement; but, in the case of associations having permanent stock, only the holders of the permanent stock shall be entitled to any notice other than the published notice of such special meeting or to vote upon the agreement of merger. The complete agreement of merger, as adopted by the boards of directors and approved by the commissioner, shall be furnished each member entitled to vote on such merger at the time notice of such meetings, as required by section 11-41-123, is given. If at such meetings two-thirds of all votes of the members present in person or by proxy and entitled to vote on such merger are in favor of such approved agreement, the associations may proceed to merge in accordance therewith. The proceedings of such meetings shall be submitted to the commissioner for his approval in the same manner as required for the submission of the agreement by the boards of directors. Unless the agreement of merger fixes a later effective date thereof, the effective date of merger shall be the date upon which the commissioner accepts for filing the certified copies of the proceedings of the meetings of members adopting the approved agreement of merger.

(5) In the event any association involved in a proposed merger is a federal savings and loan association, the commissioner shall transmit to the federal office of thrift supervision or its successor, a copy of the proposed agreement of merger and shall not approve the agreement of merger unless and until he or she has been advised in writing by the federal office of thrift supervision or its successor that said office has no objection to the agreement.

(6) No such transfer shall prejudice the right of any creditor of any such association to have payment of his debt out of the assets and property thereof, nor shall any creditor be thereby deprived of or prejudiced in any right of action then existing against the officers or directors of said association for any neglect or misconduct, and the reorganized association shall be liable for all obligations to members of the associations existing prior to such consolidation.

(7) Upon the effective date of the merger, all of the assets and property of every kind and character, real, personal, and mixed and tangible and intangible, choses in action, rights and credits then owned by the merging associations or which inure to any of them, immediately by operation of law, and without any conveyance or transfer, and without any further act or deed, shall be vested in and become the property of the association into which the other associations are absorbed, which shall have, hold, and enjoy the same in its own right as fully and to the same extent as if the same were possessed, held, and enjoyed by the merging associations prior to such merger. Such association shall be a continuation of the entity and identity of the association into which the other associations are absorbed, and all of the rights and obligations of the merging associations shall remain unimpaired, and the association, at the time of the taking effect of such merger, shall succeed to all of the rights and obligations and duties and liabilities of the merging associations. All rights and remedies of creditors and all liens upon the property of the merging associations shall be preserved, and all debts, liabilities, and duties of the respective merging associations shall thenceforth attach to the association and may be enforced against it to the same extent as if such debts, liabilities, and duties had been incurred or contracted by it.

(8) All pending actions or other judicial proceedings to which any of the associations is a party shall not be deemed to have abated or to have discontinued by reason of such merger but may be pressed to final judgment, order, or decree in the same manner as if a merger had not been made; or the association resulting from such merger may be substituted as a party to such action or proceedings, and any judgment, order, or decree may be rendered for or against it which might have been rendered for or against any of the merging associations theretofore involved in such action or other judicial proceedings.



§ 11-41-122. Membership fees

(1) Savings and loan associations shall not, directly or indirectly, charge any membership, admission, repurchase, withdrawal, or other fee, fine, penalty, or sum of money for the privilege of becoming, remaining, or ceasing to be a member of the association or for any other cause, except as provided in subsection (2) of this section; except that reasonable charges may be made to reflect the cost of servicing accounts and upon the making, transfer, or assumption of a loan and for defaults and prepayments of a loan and, after July 1, 1977, for the establishment and maintenance of any Keogh or individual retirement account. Reasonable notice of the amount of and conditions relating to such charges shall be given to affected members.

(2) Subject to such additional limitations, conditions, and provisions as may be promulgated in regulations of the commissioner, a savings and loan association required under a subpoena issued in a civil action to prepare disclosures of private records shall be reimbursed by the requesting party for such services as follows:

(a) For reproduction costs, including copies produced by printer or reproduction processes, the amount provided in section 13-32-104 (1), C.R.S. Costs of photographs, films, and other materials required shall be reimbursed at actual costs.

(b) For travel expenses incurred as a result of compliance, the amount provided in section 13-33-103 (1), C.R.S.;

(c) For personnel costs incurred as a result of compliance, the amount of two dollars and fifty cents for each quarter hour, or fraction thereof.



§ 11-41-123. Directors and meetings

(1) The corporate powers shall be exercised by a board of directors, which may be any number not less than five as shall be fixed by and stated in the articles of incorporation and which directors shall hold office until their successors are duly elected and qualified. At each annual meeting, the successors to the directors whose terms of office then expire shall be elected by the members entitled to vote at such time and place as shall be directed by the articles or bylaws of the association.

(2) Public notice of the time and place of holding such elections, and also of all special meetings of the members, shall be published at least once, not more than thirty days nor less than ten days prior to the date fixed for said meeting, in a newspaper of general circulation printed in the county where the principal office of said corporation is located, and, if there is no such newspaper, then in a newspaper printed in an adjoining county, and, with respect to any special meeting or any annual meeting to be held at a time or place other than as specified in the articles of incorporation or bylaws of the association, by delivering personally to each member or depositing in the post office at least thirty days before such meeting a copy of said notice, addressed to each member entitled to vote thereat, with the signature of the president or secretary printed thereon, stating the time and, in case of special meetings, the objects of said meeting; and no business shall be transacted at any special meeting except such as shall be mentioned in said notice; if any member fails to furnish the secretary with his correct post-office address, he shall not be entitled to separate notice.

(3) Whenever any notice is required to be given under the provisions of articles 40 to 46 of this title or under the provisions of the articles or bylaws of any association organized under the laws of Colorado, a waiver thereof in writing signed by the persons entitled to said notice, whether before, at, or after the time stated therein, shall be deemed equivalent to such notice.

(4) Members who are entitled to vote may vote either in person or by proxy at such meetings. Any number of members present in person or by proxy at a regular or special meeting of the members shall constitute a quorum unless otherwise specifically provided in articles 40 to 46 of this title. If a majority of the votes represented at any annual or special meeting are in favor of adjournment, such meeting may be adjourned for a period not to exceed sixty days at one adjournment. Each member entitled to vote shall be permitted to cast, in person or by proxy, one vote for each one hundred dollars, or fraction thereof, of the total certificate value of all his shares and stock. A borrowing member holding a membership certificate shall be permitted, as a borrower, to cast one vote and has such voting right in all cases where articles 40 to 46 of this title give such right to shareholders.

(5) A majority of all votes cast at any meeting of members shall determine any question unless otherwise specifically provided. The members who are entitled to vote at any meeting of the members shall be those of record on the books of the association at the end of the calendar month next preceding the date of the meeting of members, except those who have ceased to be members. In balloting for directors, members may vote for as many directors as are to be elected, or, in case the certificate of incorporation of the association permits cumulative voting, each member may cumulate his votes and give one candidate as many votes as the number of directors multiplied by the number of his votes or distribute them on the same principle among as many candidates as he may desire; and the person having the highest number of votes in consecutive order shall be declared elected. By the unanimous vote of all the members represented at such meeting, the secretary of the meeting may be authorized and instructed to cast one ballot for one or more of all the directors to be elected.

(6) When any vacancy occurs among the directors by death, resignation, or otherwise, it shall be filled for the remainder of the year by a majority vote of the remaining directors, unless otherwise provided by the bylaws of said association.



§ 11-41-124. Officers or directors to receive no commission

No officer or director of any savings and loan association shall take or receive for himself, directly or indirectly, any commission, compensation, remuneration, gift, speculative interest, or other thing of value as an inducement to the making of any loan by the association or the purchase of any securities for the association or for the sale of any of the stock of the association.



§ 11-41-125. Loans to officers and directors

No officer or director of any savings and loan association shall negotiate for or receive a mortgage loan from such association, except for the bona fide financing of the home of such officer or director, unless the commissioner has first approved such loan.



§ 11-41-126. Bonds of officers

Every officer, employee, and agent handling or having custody or charge of funds or securities belonging to a savings and loan association, before entering upon the discharge of his duties, shall give a good and sufficient bond in such sum as may be fixed by the board of directors of any such association. Such bond shall be in such form and provide such coverage as the commissioner may direct and shall be made by a surety corporation authorized to do business in this state. The amount of such bond as to each person shall be subject to the approval of the commissioner. In lieu of individual bonds, a blanket bond covering all active officers, agents, and employees of such association may be executed, subject to approval by the commissioner. Every such bond shall be in force until ten days after notice to such commissioner that the same is to be cancelled.



§ 11-41-127. Violations - penalties

(1) Any officer, director, agent, or employee of any savings and loan association who, directly or indirectly or by indirection, commits or causes the commission of theft, abstraction, or misapplication of any of the funds or securities or other property of or under the control of any savings and loan association, with intent to deceive, injure, cheat, wrong, or defraud any person, commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) Any person who willfully and knowingly violates section 11-41-103 and sections 11-41-124 to 11-41-126 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment, and each such violation shall constitute a separate offense.



§ 11-41-128. Acknowledgments

No notary public or other public officer qualified to take acknowledgments or proof of written instruments shall be disqualified from taking the acknowledgment or proof of an instrument in writing in which a savings and loan association is interested by reason of his employment by or his being a member or officer of the savings and loan association interested in such instrument.



§ 11-41-129. Amendment of articles of incorporation

(1) Except as provided in section 11-41-130.5, if the holders of at least one-third of the outstanding voting stock or shares of any association request, in writing, the president or other head officer thereof to call a meeting of stockholders or shareholders of such association for the purpose of considering a proposed amendment to the articles of incorporation of such association, setting forth in such written request the substance of each proposed amendment, or if the board of directors of any association votes to submit to the stockholders or shareholders thereof a proposed amendment to the articles of incorporation of such association, the president or secretary of the association forthwith shall call a special meeting of the voting stockholders or shareholders of such association for the purpose of considering said proposed amendment for a time not less than thirty nor more than sixty days thereafter. In the event that the request for a meeting of stockholders or shareholders to consider a proposed amendment of the articles of incorporation is presented within ninety days prior to the date of the next annual meeting of the stockholders or shareholders of the association or in the event that the amendment is proposed by the board of directors of the association, the board of directors may cause such proposed amendment to be submitted for consideration at such next annual meeting, or at an adjourned session thereof, rather than at a special meeting of stockholders or shareholders called for such purpose.

(2) If at any such meeting the proposed amendment to the articles of incorporation of such association receives the affirmative vote of the majority, but in the case of associations having stock issued pursuant to section 11-42-107 two-thirds, or such greater amount as may be required by the articles of incorporation, or any amendment thereto, of the stock or shares of each class outstanding having voting power, such amendment shall be deemed adopted; but, where necessary for any association to increase its authorized permanent stock to conform to the requirements of said section 11-42-107, the affirmative vote of a majority of such stock or shares shall be required.

(3) If any proposed amendment to the articles of incorporation would alter or change the preference given to any one or more classes of shares or stock or would convert the stock into shares or shares into stock, the holders of each class of stock or shares so affected by said amendment shall be entitled to vote as a class upon such amendment, whether by the terms of the articles of incorporation such class is entitled to vote or not, and the affirmative vote of the holders of the majority, but in the case of associations having stock issued pursuant to section 11-42-107 two-thirds, of the amount of each class of stock or shares outstanding so affected by the amendment shall be necessary to the adoption thereof, as well as the affirmative vote of the holders of the majority, but in the case of associations having stock issued pursuant to section 11-42-107 two-thirds, of all classes of stock or shares outstanding having voting power.

(4) A certificate setting forth such amendment and the adoption thereof, signed by the president or vice-president of such association, verified by his affidavit, and attested by the secretary or assistant secretary thereof, with the seal of the association thereunto affixed, shall be submitted together with the fee established by the commissioner to the commissioner for his approval or disapproval, and, if he approves, he shall cause a certificate of approval to be attached to said proposed amendment, and then the same shall be filed in the same manner as articles of incorporation, and thereafter said amendment shall be in full force and effect to the same extent, except as provided in section 11-41-130.5, as if the same had been included in the original articles of incorporation. No amendment to the articles of incorporation shall be filed in the office of the secretary of state of the state of Colorado or received by the secretary of state unless a certificate of approval by the commissioner is attached thereto.

(5) Except as provided in section 11-41-130.5, any association organized under the laws of this state, from time to time, may amend its articles of incorporation by increasing or decreasing its authorized stock or shares or reclassifying the same, or by changing the number, designation, preference, relation, or participating or other special rights of shares or stock or the qualifications, limitations, or restrictions of such rights, or by changing its corporate title, or by making any other change or alteration in its articles of incorporation that may be desired, if such articles of incorporation, as so amended, contain only such provisions as it would be lawful and proper to insert in original articles of incorporation made at the time of making such amendment. Except as provided in section 11-41-130.5, no association by any amendment shall so change its articles of incorporation as to work a change in the objects or purposes for which the association was originally organized.



§ 11-41-130. Reorganization

(1) The board of directors of any association, at a meeting called for that purpose, may adopt a plan of reorganization of the association. Two copies of the proposed plan of reorganization, signed by the president or vice-president of such association, verified by his affidavit, and attested by the secretary or assistant secretary thereof, with the seal of the association thereunto affixed, shall be submitted to the commissioner for his approval or disapproval, and he shall cause a certificate of approval or disapproval to be attached to said proposed plan, one copy to be filed in the division and one returned to the association. If approved by the commissioner, such approved plan shall be presented to the members at a special meeting called for the purpose of considering and voting upon such approved plan. The complete plan of reorganization, as adopted by the board of directors and approved by the commissioner, shall be furnished each member at the time notice of such meeting, as required by section 11-41-123, is given. If at such meeting two-thirds of all votes of the members present in person or by proxy are in favor of such approved plan, the association may proceed to reorganize in accordance therewith.

(2) The proceedings of such meeting shall be submitted to the commissioner for his approval in the same manner as required for the submission of the plan by the board of directors. Unless the plan of reorganization fixes a later effective date thereof, the effective date of reorganization shall be the date upon which the commissioner accepts for filing the certified copies of the proceedings of the meetings of members adopting the approved plan of reorganization.

(3) The privilege of reorganization is likewise extended to savings and loan associations which are in the course of voluntary or involuntary liquidation.

(4) In order that equity may be done for all members of such association in the event of reorganization, all pending withdrawal applications shall be cancelled.

(5) In addition to all other lawful provisions, the plan may provide for the exchange of shares or stock or both in the association for shares or stock or both of the same or a different class of the reorganized association. Without limiting the methods by which an association may reorganize, any association may:

(a) Provide for reorganization under the existing name of the association or under a different name;

(b) Provide for segregation by division, on the records of the association or on the records of any reorganized association, of any part of its assets and liabilities, including division of the certificate value of the shares or stock or both, and of any reserves created to absorb losses;

(c) Provide for segregation by division, between the association and a reorganized association or between two reorganized associations, of any part of its assets and liabilities, including division of the certificate value of the shares or stock or both and of any reserves created to absorb losses;

(d) Fix the time prior to which notice of withdrawal of such shares so issued in exchange for shares in the associations being reorganized shall not be given.

(6) The reorganization of such association shall not prejudice the right of any creditor of any such association to have payment of his debt out of the assets and property thereof, nor shall any creditor be thereby deprived of or prejudiced in any right of action then existing against the officers or directors of said association for any neglect or misconduct. All obligations to any such prior association shall inure to the benefit of the reorganized association and shall be enforceable by it and in its name, and demands, claims, and rights of action against any such association may be enforced against it as fully and completely as they might have been enforced theretofore; and all deeds, notes, mortgages, contracts, judgments, transactions, and proceedings whatsoever theretofore made, received, entered into, carried on, or done by such association before such reorganization shall be as good, valid, and effectual in law as though such association had never been reorganized.



§ 11-41-130.5. Cessation of business as an association - amendment of articles

(1) Notwithstanding any provision of this article to the contrary, in connection with the sale of all or a substantial part of its assets, the board of directors of any savings and loan association may propose an amendment to its articles of incorporation to amend the objects and purposes to conform to those authorized in the "Colorado Business Corporation Act", articles 101 to 117 of title 7, C.R.S., and to make such other amendments authorized by and not inconsistent with the provisions of article 110 of title 7, C.R.S. Such proposed amendments shall be submitted to the members or, if the savings and loan association has permanent stock, to the stockholders of said association for their approval. Upon approval, said amendments shall be submitted to the commissioner, together with a plan pursuant to subsection (2) of this section, for his approval.

(2) The amendments to a savings and loan association's articles of incorporation shall be accompanied by a plan for the cessation of the conduct of a savings and loan association in the state.

(3) (a) The commissioner shall approve a plan only if:

(I) He determines that an association has paid or has made provision through an assumption agreement or otherwise for its known and unclaimed liabilities to its depositors and account holders;

(II) The amended articles of incorporation delete the words "savings and loan association"; and

(III) The amended articles of incorporation expressly prohibit the conduct of a savings and loan or banking business in Colorado by the corporation.

(b) In approving a plan, the commissioner may impose such terms and conditions as he deems necessary to protect the depositors, account holders, stockholders, members, and creditors of the savings and loan association.

(4) Upon approval of a plan and the amendments to the articles of incorporation by the commissioner pursuant to this article and upon the filing of such amendments, along with the applicable filing fees with the secretary of state as provided by section 11-41-129 (4), a corporation shall continue in existence pursuant to the "Colorado Business Corporation Act", articles 101 to 117 of title 7, C.R.S., but said corporation shall cease to be a savings and loan association or an association. The corporation's certificate of authority as a savings and loan association or an association shall automatically be cancelled, without further action, and the corporation shall be deemed to be organized pursuant to the "Colorado Business Corporation Act", articles 101 to 117 of title 7, C.R.S., and shall cease to be subject to the provisions of the "Savings and Loan Association Law", articles 40 to 46 of this title.



§ 11-41-131. Dissolution

(1) Any domestic association may elect to abandon its certificate of authority, liquidate its affairs, and dissolve as provided in this section. The affirmative vote of at least a majority of the directors must be cast in favor of such proposal at a special meeting thereof. A certified copy of such action shall be furnished to the commissioner, who shall forthwith examine said association, and, if he determines that such association is solvent and that it is to the best interests of the members that such liquidation be accomplished in the manner provided in this section, he shall certify his approval thereto. Upon the granting of such approval, a special meeting of all members entitled to vote shall be called in the manner provided by section 11-41-123. If a majority vote of all such members of the association is cast in favor of the proposal to liquidate and ultimately dissolve such association under the provisions of this section, such proposal shall be deemed adopted. A certified copy of all proceedings taken prior to and at such meeting shall be filed with the commissioner, who shall determine whether or not such proceedings have been conducted in accordance with law. If the commissioner finds that such proceedings are legal and proper, he shall certify his approval thereon and authorize said association to proceed with the liquidation in the manner provided in this section.

(2) The board of directors shall act as trustees for liquidation, and shall proceed as speedily as may be practical to wind up the affairs of the association, and, to the extent necessary, shall exercise all the powers granted by articles 40 to 46 of this title to active associations and to the commissioner in the case of departmental liquidation, and, without prejudice to the generality of such authority, may carry out executory contracts, enter into new contracts, borrow money, mortgage or pledge property, sell assets at public or private sale, make and receive conveyances in the corporate name, lease real estate, settle or compromise claims, commence and prosecute all actions and proceedings necessary to enable liquidation, distribute assets either in cash or in kind among members according to their respective rights, after paying or adequately providing for the payment of liabilities, and do and perform all acts necessary or expedient to the winding up of the association. The board of directors has power to exchange or otherwise dispose of or place in trust all or any part of the assets upon such terms and conditions and for such considerations as may be deemed reasonable or expedient and may distribute such considerations among the members in proportion to their interest therein. In the absence of fraud, any determination of value made by said board of directors for any such purpose shall be conclusive.

(3) The association, during the liquidation of the assets of the association, shall be subject to the supervision of the commissioner, and shall pay such fees and assessments as are provided for in articles 40 to 46 of this title in the case of active associations and shall report the progress of such liquidation to the commissioner as he may require. Upon completion of liquidation, a final report and accounting of the affairs of the association shall be made to the commissioner. Upon the approval of such report by the commissioner, the board of directors, without the necessity of further action by the members of the association, shall proceed to dissolve such association in the manner provided by law in the case of general corporations.

(4) Nothing in this section shall prejudice the rights of the commissioner to take possession of any association, under the authority vested in him by the provisions of section 11-44-110, upon determining that such procedure is to the best interest of the members.



§ 11-41-132. Escheat proceedings

(1) If the affairs of an association have been voluntarily liquidated as provided in articles 40 to 46 of this title and any liquidating dividends remain unclaimed after the approval of the final report of liquidation, the trustees for liquidation may transfer such unclaimed liquidating dividends to the commissioner. In case of such transfer or in case an association has been liquidated by the commissioner and any liquidating dividends remain unclaimed six years after the approval of the final report of such liquidation, the commissioner may elect to pay such unclaimed liquidating dividends to the state treasurer.

(2) Due notice of such election shall be given by publication once a week for four successive weeks in some newspaper of general circulation in the county in this state where the last principal place of business of such association was located. Within fifteen days after the first publication, the commissioner shall mail a copy of the notice to each person whose liquidating dividends are to be paid to the state treasurer at the last address appearing on the books of the association.

(3) After thirty days from the date of the last publication, the commissioner shall pay to the state treasurer any such liquidating dividends in his possession, less the costs of publication and mailing, and shall file with the state treasurer the affidavit of publication by the publisher and the affidavit of mailing by the commissioner, showing the dates of such publications and mailing. The state shall be answerable for such funds, without interest, anytime within twenty-one years after the same have been paid into the treasury, to such persons as shall be legally entitled thereto. After the lapse of twenty-one years from the time any such moneys have been paid into the state treasury, no claim therefor having been made and established by any person entitled thereto, said moneys shall become the property of the state and shall be transferred to the general fund.

(4) Payment to the state treasurer shall discharge the commissioner from any further liability or responsibility for such moneys.



§ 11-41-133. Acquisition of majority control over an existing association - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Entity" means a person or group of persons.

(b) "Person" means an individual, corporation, partnership, trust, or similar organization.

(c) An entity shall be deemed "to have control" of an association if said entity:

(I) Directly or indirectly, or acting in concert with one or more persons, owns, controls, holds with the power to vote, or holds proxies representing more than twenty-five percent of the permanent stock of such association;

(II) Controls in any manner the election of a majority of the directors of such association; or

(III) Exercises a controlling influence over the management or policies of such association.

(2) (a) Whenever an entity proposes to take an action or conduct an activity which would cause such entity to have control of that association, the entity shall first make application to the commissioner for a certificate of approval of such action or activity.

(b) The application shall be in such form and provide such information as the commissioner may require by rule or regulation and shall be accompanied when submitted by a nonrefundable filing fee in the amount established by the commissioner.

(3) After receipt of an application, the commissioner shall make an investigation and shall issue the certificate of approval only after he has determined:

(a) That the controlling entity is qualified by character, experience, and financial responsibility to control the association in a legal and proper manner; and

(b) That the interests of the public generally will not be jeopardized by the proposed action or activity causing the entity to have control of the association.

(4) This section shall not apply to the acquisition of:

(a) Directors' voting proxies acquired in the normal course of business as a result of a proxy solicitation in conjunction with a stockholders' meeting;

(b) Stock held in a fiduciary capacity unless the acquiring person has sole discretionary authority to exercise voting rights with respect thereto;

(c) Stock acquired in securing or collecting a debt contracted in good faith; except that it shall apply two years after the date of acquisition; or

(d) Stock acquired by an underwriter in good faith and without any intent to evade the purpose of this section if the shares are held only for such reasonable period of time as will permit the sale thereof.

(5) When the commissioner has not acted upon a completed application within sixty days of receipt thereof, it shall be considered approved.

(6) (a) A domestic association may, subject to any applicable regulations of the federal deposit insurance corporation or its successor, invest in an association that is domiciled or conducts its principal operations in another state and acquire control of such association, and notwithstanding any other provision of articles 40 to 46 of this title to the contrary, if the entity proposing to acquire control of a domestic association is a foreign association, the foreign association shall, in addition to submitting all information pertinent to the evaluation of the application under this section that the commissioner may require together with all applicable fees, meet the following criteria:

(I) The foreign association seeking the acquisition shall have deposits that it may hold insured by the federal deposit insurance corporation or its successor in accordance with the provisions of section 11-41-117; and

(II) The foreign association shall be in compliance with the capital requirements specified in this subparagraph (II) as follows:

(A) and (B) (Deleted by amendment, L. 2004, p. 150, § 57, effective July 1, 2004.)

(C) On and after January 1, 1993, the foreign association shall have a ratio of total capital to total assets of not less than six percent or the prevailing regulatory capital requirements established by the federal deposit insurance corporation or its successor, whichever is greater; and

(II.5) Once a capital threshold is established in accordance with the provisions of subparagraph (II) of this paragraph (a) it shall be the prevailing standard for purposes of this section to be applied by the commissioner regardless of any reduction below the prevailing regulatory capital threshold requirement unless the general assembly authorizes the application of a lower standard; and

(III) The commissioner shall not approve any application for acquisition under this subsection (6) if such acquisition would result in the foreign association controlling at the time of the acquisition more than twenty-five percent of the aggregate of all deposits in all banks, savings and loan associations, federal savings banks, and other financial institutions located in Colorado, which are federally insured. For the purposes of this subsection (6), deposits shall be determined based upon the public reports most recently filed with the appropriate federal regulatory agency; and

(IV) Except as provided in paragraph (b) of this subsection (6), the foreign association shall be domiciled or conduct its principal operations in a state which is both contiguous to Colorado and which also has laws that allow a domestic association to establish business operations in that state under conditions which are determined by the commissioner to be not more restrictive than those provided in articles 40 to 46 of this title. For the purpose of this subsection (6), the place where an association "conducts its principal operations" means the place where the largest percentage of the aggregate deposits of the foreign association and all of its subsidiaries are held.

(b) On or after January 1, 1991, a foreign association seeking to acquire control of a domestic association may be domiciled or have its principal offices in any state without regard to its proximity to this state and without regard to the statutory conditions required by subparagraph (IV) of paragraph (a) of this subsection (6).

(c) Whenever a foreign association which meets the criteria established by this subsection (6) proposes to acquire control of a domestic association, the foreign association shall make an application for prior approval to the commissioner in such form and with such information that the commissioner shall require, and such application shall be accompanied by a nonrefundable filing fee in such amount as determined by the commissioner. Upon receipt of a properly submitted application to acquire control of a domestic association, the commissioner shall proceed to investigate the application in accordance with the provisions of this section. The commissioner shall not grant approval of the merger until he is satisfied that the criteria imposed by this section have been met and that the acquisition is not contrary to the public interest.

(d) No foreign association may acquire control of a domestic association except in accordance with the provisions of this section, and no such acquisition shall be completed without a certificate of approval issued by the commissioner.

(e) A domestic association which is acquired in accordance with the provisions of this section may continue to operate as a domestic association subject to the provisions of articles 40 to 46 of this title. Any officer of a foreign association that acquires a domestic association pursuant to this section whose primary duty is managing the day-to-day operations of the Colorado offices of such foreign association shall be a resident of Colorado.



§ 11-41-134. Indemnification and personal liability of directors, officers, employees, and agents - legislative declaration

(1) The savings and loan association shall have the same powers, rights, and obligations and shall be subject to the same limitations as apply to corporations for profit as set forth in article 109 of title 7, C.R.S. Savings and loan association directors, officers, employees, and agents shall have the same rights as directors, officers, employees, and agents, respectively, of corporations for profit as set forth in article 109 of title 7, C.R.S. Savings and loan association directors and officers shall have the benefit of the same limitations on personal liability for any injury to person or property arising out of a tort as set forth in section 7-108-402 (2), C.R.S., for directors and officers, respectively, of corporations for profit. Any reference in said sections to shareholders shall be construed to refer to stockholders for the purposes of this section.

(2) (a) The general assembly hereby finds, determines, and declares that the following is enforceable and in conformity with the public policy of this state, as expressed in articles 40 to 46 of this title:

(I) Any insurance policy, form, contract, endorsement, or certificate in effect or issued on or after April 30, 1993, which provides insurance coverage to directors or officers, or both, of a savings and loan association but which does not grant coverage or which excludes coverage for claims made by any depository insurance organization or any other state or federal corporation, organization, or entity acting as receiver, conservator, or liquidator of such savings and loan association, whether in its own name or in behalf of any other person or entity; or

(II) Any fidelity bond, financial institution bond, or depository institution bond in effect or issued on or after April 30, 1993, that provides for termination of such bond upon the taking over of the savings and loan association by a receiver or other liquidator or by state or federal officials.

(b) No provision of articles 40 to 46 of this title shall be construed to contravene or modify the expressed public policy set forth in this subsection (2).






Article 42 - Shares and Stock

§ 11-42-101. Investment and savings shares

(1) Every association may issue and sell an unlimited number of shares of the following types, as described in this section:

(a) "Investment shares" are shares on which the full payment has been made and on which dividends shall be paid in cash.

(b) "Savings shares" are shares on which an initial payment has been made, and upon which further payments are to be made at such times and in such amounts as are optional with the member, and on which dividends shall be credited unless otherwise agreed that all or part shall be paid in cash.

(c) "Short-term savings shares" are shares which are to be withdrawn in less than twenty-four months from the date on which such share account is opened, or a share account established for the purpose of accumulating funds to pay taxes or insurance premiums, or both, in connection with a loan on the security of a lien on real estate. No association shall be required to distribute earnings on short-term savings shares.



§ 11-42-102. Preliminary requirements

Shares may be purchased and held absolutely by or in trust for any person, partnership, association, corporation, or trustee. Certificates shall be issued to each purchaser of shares at the time of making full or initial payment thereon, and at the same time share account books shall be issued to purchasers of savings shares.



§ 11-42-103. Contents of certificate - accounts

A share account shall be kept on the books of the association with each certificate holder showing the aggregate of all payments made, plus dividends paid in cash or credited. The aggregate of all payments made, plus dividends credited, less withdrawals, shall be termed the "certificate value" or "withdrawal value" of the account.



§ 11-42-104. Participating and limited dividend shares

Shares may be issued to participate fully or to a limited extent in the net earnings of the association if the articles of incorporation so provide, and such participation shall be specified in the body of the certificate. All shares participating fully in net earnings shall be entitled to an equal rate of dividend, if earned, as fixed by the board of directors. Shares participating to a limited extent shall be entitled to such rate of dividend, if earned, as fixed by the board of directors for the semiannual periods ending June thirtieth and December thirty-first of each year; but, if the rate is decreased, the shareholders thus affected shall be given written notice of the new rate, within thirty days after date of declaration, by mailing such notice to their last known addresses.



§ 11-42-105. Responsibility for losses - extent

The members of an association shall not be responsible for any losses which its invested capital is not sufficient to satisfy, except to the extent provided in sections 11-42-108 to 11-42-110, and the shares shall not be subject to assessment, nor shall certificate holders be liable for any unpaid installment on their shares. Except as provided in article 47 of this title, no preference between certificate holders shall be created with respect to the distribution of assets upon voluntary or involuntary liquidation, dissolution, or winding up of an association. Shareholders in mutual associations shall participate in the distribution of all assets, and in permanent stock associations they shall participate first, but only to the extent of their share investments.



§ 11-42-106. Transfer of shares

Share certificates are transferable on the books of the association by the holder thereof, in person or by a duly authorized attorney, upon surrender of the certificate properly endorsed. The association may treat the holder of record thereof as the owner for all purposes without being affected by any notice to the contrary until the certificate is transferred on the books of the association. A transfer charge of not to exceed fifty cents may be charged for each certificate transferred on its books.



§ 11-42-107. Permanent stock

(1) Permanent stock shall be of one class only, shall have the full voting rights, and shall have a par value of not less than one dollar per share; and the proceeds thereof, to the extent of such par value, shall be set apart, shall be nonwithdrawable, and shall be a reserve to absorb losses after all surplus, undivided profits, and other reserves available for losses have been depleted.

(2) Any paid-in surplus may be made available for payment of organization and initial operating expenses, or may be credited to surplus, or to the contingent reserve, or to the federal insurance reserve, or may be transferred to permanent stock as a stock dividend and prorated to the holders of permanent stock. An association shall not issue permanent stock for a consideration other than cash or for a price less than the par value thereof, but, with the approval of the commissioner, stock may be issued for a consideration other than cash in connection with mergers, consolidations, or transfers, and, when fully paid, the stock shall be kept unimpaired to the extent of its par value.

(3) An association may declare and distribute stock dividends from net earnings, or surplus, or undivided profits. With the prior consent of the commissioner, the stock of an association may be reduced by resolution of the board of directors approved by vote or written consent of the holders of a majority of the outstanding stock of such association to such amount as the commissioner shall approve, and any such reduction shall be credited to the contingent reserve account and shall not be available for dividends to stockholders or shareholders; but any reduction in the amount of permanent stock is subject to the provisions of this section and section 11-41-105 fixing minimum permanent stock requirements.

(4) Except as may be required by the commissioner pursuant to section 11-41-105, no association shall be required to maintain permanent stock in excess of five hundred thousand dollars; however, the total amount of permanent stock subscribed to and paid for shall not at any time, until the maximum of five hundred thousand dollars has been reached, be less than at least the following percentages of the aggregate certificate value of the outstanding invested capital (excluding permanent stock) standing on the records of the association as of January 1 of the current year: Three percent on five million dollars; two percent on five million one dollars through seven million five hundred thousand dollars; one percent on all over seven million five hundred thousand dollars.

(5) (a) As used in this subsection (5), the term "impaired" means a condition in which an association is unable to meet current obligations as they mature.

(b) Cash dividends may be declared and paid on permanent stock unless an association is in an impaired condition or the payment thereof would cause the association's assets to be impaired. Nothing in this subsection (5) shall affect subsection (1) of this section, section 11-42-111 (1) or (7), or other provisions of articles 40 to 47 of this title, restricting the payment of dividends on permanent stock. Subject to the provisions of articles 40 to 47 of this title, permanent stock shall be entitled to such rate of dividends, if earned, as fixed by the board of directors.

(c) Any association which intends to declare a cash dividend on permanent stock shall provide a minimum of thirty days' written notice of its intention to the commissioner.

(6) Directors' and stockholders' meetings shall be called, advertised, and held in accordance with section 11-41-123, but the holders of permanent stock shall have exclusive voting rights.



§ 11-42-108. Assessment to restore impaired permanent stock

(1) Stockholders, after their stock has been fully paid, are not liable to creditors or for assessments upon their stock issued on or after July 1, 1981, except as provided by this section. If the commissioner, as a result of any examination or from any report made to him, finds that the permanent stock of any association is impaired, he shall notify the association that such impairment exists. In the event the amount of the impairment, as determined by the commissioner, is questioned by the association, then, upon application filed within ten days, the value of the assets in question shall be determined by appraisals made by independent appraisers acceptable to the commissioner and the association.

(2) If the bylaws of an association expressly give the directors the authority to levy an assessment on permanent stock, then, subject to any limitations contained in the bylaws, the directors may levy and collect assessments upon permanent stock. The directors of an association which has received such notice may levy a pro rata assessment upon the permanent stock thereof to make good such impairment and shall cause notice of the finding of the commissioner and such levy to be given in writing to each stockholder of such association and the amount of assessment which the stockholder must pay for the purpose of making good such impairment; but, in lieu of making such assessment, the impairment may be made good, without the consent of the commissioner, by the reduction of the permanent stock in the manner provided in section 11-42-107.



§ 11-42-109. Sale of delinquent stock

(1) If any stockholder refuses or neglects to pay the assessment specified in such notice within sixty days from the date of mailing, the directors of such association shall have the right to sell to the highest bidder at public auction any part or all of the stock necessary to pay the assessment of such stockholder, after giving a previous notice of such sale for ten days in a newspaper of general circulation published in the county where the principal office of such association in this state is located, and a copy of such notice of sale shall also be served on such stockholder by mailing a copy of the notice to his last known address ten days before the day fixed for such sale, or such stock may be sold at a private sale and without public notice; but, before making such private sale thereof, an offer in writing shall first be obtained and a copy thereof served upon the owner of record of the stock to be sold by mailing a copy of such offer to his last known address, and, if, after service of such offer, such owner still refuses or neglects to pay such assessment within thirty days from the time of the service of such offer, the directors may accept the offer and sell such stock to the person making such offer or to any other person making a larger offer than the amount named in the offer submitted to the stockholder, but such stock in no event shall be sold for less than the amount of such assessment so called for and the expense of the sale.

(2) Out of the proceeds of the stock sold, the directors shall pay the amount of assessment levied thereon and the necessary cost of sale, and the balance, if any, shall be paid to the person whose stock has been sold. A sale of stock as provided in this section shall effect an absolute cancellation of the outstanding certificate evidencing the stock sold and shall make the same null and void, and a new certificate shall be issued by the association to the purchaser thereof.



§ 11-42-110. Forfeiture of delinquent stock

(1) If no bid or offer is received equal to or more than the amount of such assessment and the expense of sale, such stock shall be declared forfeited to the association and accepted in full satisfaction of such assessment, and such stock shall not be reissued except in accordance with a permit thereafter obtained from the commissioner pursuant to section 11-42-112.

(2) The proceeds from any assessment, less the cost of any sales and any forfeiture of delinquent stock, shall be credited to the contingent reserve account.



§ 11-42-111. Reserves and distribution of earnings

(1) Every association shall maintain general reserves for the sole purpose of meeting losses. Such reserves shall include the following: Permanent stock, federal insurance reserve, contingent reserve, state tax reserve, and any special purpose reserve established for the sole purpose of absorbing losses by action of the association's board of directors or at the request of the commissioner.

(2) Repealed.

(3) Every association shall set up and maintain a reserve, referred to in articles 40 to 46 of this title as the "contingent reserve", by transfers from net earnings on the closing date fixed for such associations as provided in articles 40 to 46 of this title.

(4) Every association may set up and maintain a reserve, referred to in articles 40 to 46 of this title as the "state tax reserve" in accordance with article 2 of title 29 and articles 20 to 28 of title 39, C.R.S., by annual transfers from the contingent reserve. The state tax reserve shall be considered as a part of the contingent reserve.

(5) Any losses may be charged against general reserves; except that losses may not be charged against permanent stock until all other reserves available for losses have been depleted. Moreover, losses may not be charged to the contingent reserve until any special reserve set up to absorb such losses has been exhausted. Any determined excess in any other reserve may be transferred to the contingent reserve. Allowance for depreciation of assets shall not be charged against general reserves but shall be charged to undivided profits, surplus, or net earnings.

(6) As of each closing date fixed for such association as provided in articles 40 to 47 of this title, each association shall transfer to general reserves an amount which is not less than five percent of its net earnings until general reserves are equal to ten percent of invested capital (excluding permanent stock). If, after having reached ten percent, general reserves should fall below ten percent of invested capital (excluding permanent stock), credits of five percent of net income shall be resumed until general reserves shall again equal ten percent of invested capital (excluding permanent stock). General reserves may be increased over the required ten percent in any amount as may be determined by the board of directors to be for the best interest of the association. Notwithstanding the number of closing dates fixed for an association, not more than two such transfers shall be required annually, but more frequent transfers may be made by an association with the approval of the commissioner.

(7) As of each closing date fixed for such association as provided in articles 40 to 47 of this title, the board of directors of each association shall declare a dividend on all share accounts, if any, that it then has and may also, from net earnings, declare a dividend on permanent stock in such association, but no association shall be required to distribute earnings on Christmas savings shares or deposits or other short-term savings shares or deposits or on share or deposit balances of less than an amount specified by the board of directors, if said amount is disclosed to shareholders or depositors in advance, including reasonable notice of changes. In lieu of or in addition to such net earnings, all or any part of undivided profits or surplus of an association may be likewise distributed, but no funds received as part of the sale price of permanent stock or paid in as an assessment shall be distributed as a cash dividend on permanent stock.

(8) Dividends shall be declared on and pro rata to the certificate value of each share at the beginning of the dividend period, plus payments made thereon during the dividend period (less amounts withdrawn and, for purposes of participation in earnings, deducted from the latest previous payments), computed at the declared rate for the time invested, determined as provided in subsection (9) of this section.

(9) The date of investment shall be the date of actual receipt of such payments by the association unless the board of directors fixes a date, not later than the tenth of the month, for determining the date of investment of payments on shares or designated classes thereof. Payments affected by such determination date, received by the association on or before such determination date, shall receive earnings as if invested on the first of such month.

(10) Payments affected by such determination date, received subsequent to such determination date, shall receive earnings as if invested on the first of the next succeeding month.

(11) In all mutual associations issuing limited dividend shares, no dividends shall be paid or credited on fully participating free shares until all current maximum dividends on limited dividend shares have been paid or credited and until at least an equal dividend has been credited to fully participating loan shares.

(12) In permanent stock associations, no dividends shall be declared on the permanent stock until all current maximum dividends on limited dividend shares have been paid or credited.

(13) With approval of the commissioner, associations may pay a variable rate of dividends on shares.

(14) Notwithstanding any other provision of the Colorado "Savings and Loan Association Law", article 40 of this title, any association may distribute earnings on its shares on such other dates, on such other bases, and in accordance with such other terms and conditions as may from time to time be authorized by regulations made by the federal office of thrift supervision or its successor or the federal deposit insurance corporation or its successor for federal savings and loan associations when such regulations are approved by the commissioner.

(15) A depreciation reserve, an unearned profits account, an interest due and uncollected account, and a bonus reserve shall be set up and maintained when required.



§ 11-42-112. Requirements for sale of permanent stock

(1) No association shall sell, offer for sale, negotiate for the sale of or take subscriptions for, or issue any of its permanent stock until it has first applied for and secured from the commissioner a permit authorizing it so to do. Such application shall be in writing, verified, and filed with the commissioner. In such application, the association shall set forth the names and addresses of its officers, the location of its office, an itemized account of its financial condition, the amount and character of its stock and shares, a copy of any prospectus or advertisement or other description of its stock to be distributed or published, a copy of all minutes of any proceedings of its directors, shareholders, or stockholders relating to or affecting the issue of such stock, and such additional information concerning the association, its condition, and its affairs as the commissioner may require. Upon the filing of such application, it shall be the duty of the commissioner to examine it and the other papers and documents filed therewith.

(2) If he finds that the proposed issue is such as will not mislead the public as to the nature of the investment or will not work a fraud upon the purchaser thereof, the commissioner shall issue to the association a permit authorizing it to issue and dispose of its stock in such amounts as the commissioner may in such permit provide; otherwise he shall deny the application and notify the association in writing of his decision.

(3) Every permit shall recite in bold type that the issuance thereof is permissive only and does not constitute a recommendation or endorsement of the stock permitted to be issued. The commissioner may impose conditions requiring the impoundment of the proceeds from the sale of such stock and limiting the expense in connection with the sale thereof and such other conditions as he may deem reasonable and necessary or advisable to insure the disposition of the proceeds from the sale of such stock in the manner and for the purposes provided in such permit. The commissioner from time to time may amend, alter, or revoke any permit issued by him or temporarily suspend the rights of such association under such permit. The commissioner has the power to establish such rules and regulations as may be reasonable or necessary to carry out the purposes and provisions of this section.



§ 11-42-113. Redemption of shares or stock

Every savings and loan association may redeem its shares or stock and repay the funds acquired thereby with such earnings as the same may be entitled to according to the terms of the issue thereof if the same are no longer required for the purposes of the association upon giving thirty days' written notice in the manner provided in the bylaws of the association, but the association cannot redeem permanent stock. The method of redemption shall be prescribed in the bylaws of the association.



§ 11-42-114. Bonus plan

(1) Any association may adopt a plan for the payment of a cash bonus to members agreeing to make share investments in order to provide funds for the financing of homes. Such plan, before being adopted, shall be approved by a majority of the members of the board of directors at any regular or special meeting thereof and shall become effective upon the filing with and approval of the commissioner. The board of directors at any regular or special meeting may abolish the bonus plan as to shares purchased after the date of such action.

(2) After adoption and approval of such bonus plan, the board of directors shall transfer out of net earnings to an account designated "bonus reserve" an amount which, together with existing credits to the bonus reserve, is sufficient to pay the bonus on all accounts then entitled to participation in the bonus reserve in accordance with the provisions of this section. The board of directors may transfer any excess in the bonus reserve to the undivided profits account.



§ 11-42-115. Power to issue shares to minors or in trust

(1) Every association has the power to issue stock or shares to a minor of any age and either sex and receive payments thereon from, by, or for the minor. He shall be entitled to withdraw, transfer, or pledge any such shares owned by him and to receive from such association any dividends or other moneys at any time becoming due thereon in the same manner and subject to the same conditions as an adult, and his receipt or acquittance therefor shall constitute a valid release and discharge to the association for the payment of such moneys. The dealing of an association with a minor shall have the same effect upon the association's liability as if the minor were of full legal capacity, until his guardian or conservator files with the association a certified copy of the order of a Colorado court having jurisdiction appointing the guardian or conservator and directing otherwise.

(2) Subject to such regulations as the board of directors of the association may prescribe, an association may contract with the proper authorities of any public or nonpublic elementary or secondary school or any public or charitable institution caring for minors for the participation by the association in any school or institutional thrift or savings plan.

(3) Every association has power to issue stock or shares to any person on a revocable trust for another person, who is either named in writing as beneficiary thereof or who is unnamed. At any time during the lifetime of the trustee, the stock or shares, together with dividends, if any, shall be withdrawn only by the trustee. On the death of the trustee, the stock or shares, together with dividends, if any, shall be paid to the person for whom the stock or shares were issued as designated beneficiary, even though the beneficiary is not of full legal capacity, and, if there is no designated beneficiary living at that time, then to the personal representative of the trustee.

(4) The foregoing authorization shall not be construed as providing an exclusive method for a trustee to invest in stock or shares of an association. Nothing contained in this section shall be construed as limiting or repealing either section 28-5-214 or 28-5-301, C.R.S., with respect to investment of funds by guardians and conservators of minor and incompetent beneficiaries of the veterans administration, heretofore or hereafter appointed, or part 3 of article 1 of title 15, C.R.S., with respect to investments by fiduciaries.



§ 11-42-116. Joint accounts

Except as to accounts, which are defined in and which are paid as provided in article 15 of title 15, C.R.S., where shares or stock of an association is issued in the name of two or more persons or the survivors of them, such shares or stock and all dues paid on account thereof by either or any of such persons shall become the property of such persons as joint tenants, and the same, together with dividends, shall be held for the exclusive use of such persons and may be paid to either or any of them during their lifetimes or to the survivors of them after the death of one or more of them, and such payment and the receipt and acquittance of the persons to whom such payment is made shall be a valid and sufficient release and discharge to such association for all payments made on account of such shares or stock.



§ 11-42-117. Notice of intention to withdraw

Each association may, at its option, prescribe a period or periods of notice of intention to withdraw. The period of any such notice of intention to withdraw shall not exceed sixty days. All notices of intention to withdraw shall be set forth and be a part of the bylaws of the association. All periods of notice of intention to withdraw shall be disclosed to members at the time of opening an account and shall appear on the shares as described in section 11-42-101. Each association may prescribe by its bylaws the terms and conditions of withdrawal which are not contrary to the provisions of articles 40 to 46 of this title. The shares shall state that the right of withdrawal is subject to the provisions of articles 40 to 46 of this title. This section shall not apply to tax and loan accounts, note accounts, or similar accounts when, subject to the regulations of the United States treasury, the association is serving as a depository for federal taxes or as a treasury tax and loan depository.



§ 11-42-118. Form of notice

Any notice of intention to withdraw shall be invalid unless it is given in writing and is signed by a member entitled to make a withdrawal.



§ 11-42-119. Filing of notice

All notices of intention to withdraw shall be filed when received by each association in the order in which they are received, and each shall be kept on file with the exact time of the receipt thereof noted thereon, or recorded, until it is paid or cancelled at the written request of the member.



§ 11-42-120. Shares or account not withdrawable

No member whose shares are pledged or whose account is pledged as security for a real estate loan from the association issuing such shares or accepting such account shall be permitted to make a withdrawal or be entitled to give any valid notice of intention to withdraw in respect of such shares or account until the indebtedness for which such shares are pledged or for which such account is pledged as security has been fully paid; except that withdrawals may be made without notice if the full amount of such withdrawals is used to pay such indebtedness or any part thereof.



§ 11-42-121. Payment of withdrawals

(1) In case the funds of an association applicable to withdrawals are not sufficient to pay off all members desiring to withdraw, such members may be paid off in either one of two methods, dependent upon which method the board of directors of the association may desire to follow, in full in the order in which withdrawal notices are filed or on a pro rata basis, as follows:

(a) In the event an association elects to pay withdrawals in full in the order in which withdrawal notices are filed, all notices of withdrawal shall be filed in writing in order of time in which filed, and shall be kept in numerical order and so numbered, and shall be paid in the order filed as funds are available for that purpose.

(b) As to associations which elect to pay withdrawals on a pro rata basis, all shares or accounts on which notices of withdrawal have been filed during any period of notice shall receive their pro rata share of the funds available for withdrawal at the end of such notice period, based upon the withdrawal value of the shares or account at the time distribution is made.

(c) Repealed.

(2) Notice of withdrawal shall not make such withdrawing member a creditor of the association.

(3) As to all shares on which a withdrawal notice is on file, the holder thereof shall be entitled to the same rate of dividends paid like shares not on withdrawal.

(4) In all cases, withdrawals shall be governed by the bylaws of the association insofar as such bylaws are not in conflict with the provisions of articles 40 to 46 of this title.



§ 11-42-122. Limitation on withdrawals

(1) If an association has on file more withdrawal requests than can be met in full from current funds, the association shall apply to such withdrawals one-half of the monthly receipts, after first deducting the amount necessary to pay the actual and reasonable expenses incurred in the operation of the association and the protection of its assets and reserves set up by it for cash dividends on its shares; except that, should such one-half fail to retire at least five percent of the aggregate withdrawal requests, such portion of the other one-half shall be applied as shall be necessary to retire five percent of the total amount on withdrawal.

(2) "Receipts", as used in this section, means all funds coming into the hands of the association except borrowed money.



§ 11-42-123. Matured shares

If, at the time shares in a savings and loan association have matured, the association has withdrawal notices on file to such an extent that the funds of the association, applicable to withdrawals, are not sufficient to pay off all shareholders desiring to withdraw, as well as shares which have matured and are unpaid, and the holder of the matured shares desires to withdraw, he shall file a notice of intention to withdraw and thereafter be subject to all the rights and liabilities of articles 40 to 46 of this title governing withdrawing shareholders; except that he shall be entitled to the full amount of any dividends declared on like shares during the time he has a withdrawal notice on file on same.



§ 11-42-124. Applicable to previously issued certificates

All stock or shares or certificates or instruments of whatsoever kind issued by savings and loan associations prior to June 8, 1933, evidencing savings in said associations by the holders thereof, except permanent or nonwithdrawable stock, shall be subject to all the rights and all the liabilities of articles 40 to 46 of this title, and such holders shall be treated as shareholders.



§ 11-42-125. Associations authorized to accept deposit accounts

(1) Any other provision of articles 40 to 46 of this title to the contrary notwithstanding, any association organized under articles 40 to 46 of this title may be organized as, or may convert to, an association authorized to accept savings deposits. No association shall accept savings deposits of the type provided for by this section unless its articles of incorporation and bylaws shall specifically provide, or have been amended to provide, for the acceptance of such deposits. For the purposes of this section, all associations authorized to accept savings deposits shall be referred to as "deposit associations", and other associations organized under articles 40 to 46 of this title shall be referred to as "share associations".

(2) Except as provided in this section, no deposit association shall issue or sell shares, as otherwise provided in articles 40 to 46 of this title, except permanent stock in the case of associations organized as permanent stock companies; but all shares issued and outstanding at the time an association converts to a deposit association shall retain their status as shares with the same relative rights, privileges, duties, and obligations otherwise applicable to shares in a share association, unless the holders thereof exchange or convert such shares to savings deposits. If any law, rule, regulation, order, or decision regulating federal savings and loan associations hereafter authorizes federal savings and loan associations to accept both savings accounts, other than savings deposits (or issue and sell shares), and savings deposits having substantially the same characteristics as deposits permitted by this section, the commissioner, by rules and regulations duly adopted, may authorize deposit associations to issue shares or accept accounts having the same relative rights and other characteristics permitted by such federal law, rule, regulation, decision, or order, subject to the same limitations, restrictions, prohibitions, conditions, and provisions, to the extent found by the commissioner to be applicable, as are provided from time to time by such federal laws, rules, regulations, decisions, or orders.

(3) Except as otherwise specifically provided in this section and except to the extent that such construction clearly would be inconsistent with the provisions and intent of articles 40 to 46 of this title, all references in articles 40 to 46 of this title (other than in this section) to shares or share accounts and to the owners or holders of shares or share accounts or to shareholders shall, with respect to the savings deposits authorized by this section, be applicable in the same manner and to the same extent that they would be applicable if such savings deposits were share interests in the association, and, except as provided in this section, the relationships between a deposit association and the holders of savings deposits therein shall be the same, and they shall have or be subject to the same rights, privileges, options, discretions, duties, obligations, restrictions, limitations, prohibitions, and conditions, as if the savings deposits were shares or the depositors were shareholders in a share association, including, but without limitation, the right of savings deposit holders to be members of the association and to have voting rights therein and the right of such associations to issue accounts to minors or in trust, to issue joint accounts, to adopt bonus plans, to issue permanent stock, and to otherwise conduct their operations in the manner provided by the provisions of articles 40 to 46 of this title.

(4) Notwithstanding any other provisions of articles 40 to 46 of this title, in the event of voluntary or involuntary liquidation, dissolution, or winding up of a deposit association or in the event of any other situation in which the priority of savings deposits authorized by this section is in controversy, all savings deposits, to the extent of their certificate value or withdrawal value at the time of the determination of priority, shall be deemed debts of the association, having the same priority as the claims of all general creditors of the association who do not have priority, other than any priority arising or resulting from consensual subordination, over other general creditors of the association, and, in addition, such savings deposits shall have the same right to share in the remaining assets of the association that they would have had if they were shares of such association. If, at the time of the determination of priority, there are outstanding in a deposit association any shares or share accounts in the association, such shares or share accounts shall, to the extent of their certificate value or withdrawal value, have the same priority as against other creditors or claimants as if they were savings deposits.

(5) The provisions of sections 11-42-117 to 11-42-123 shall be applicable to savings deposits, but any deposit association which fails to make full payment on any withdrawal demand within ten days after expiration of any advance notice period prescribed by the association's bylaws and permitted by articles 40 to 46 of this title may be found by the commissioner to be conducting its business in an unsafe or unauthorized manner or to be in an unsafe condition and subject to the penalties or actions resulting from such findings, including, but without limitation, the actions prescribed by sections 11-44-110 and 11-44-116.

(6) The provisions of sections 11-41-131 and 11-44-116 respecting the voluntary and involuntary liquidation of an association shall apply to all deposit associations, except to the extent that the order of priority of payment as between the claims of creditors, holders of savings deposits, shareholders, holders of permanent stock, or other investors is changed by the provisions of this section.

(7) If the laws, rules, regulations, orders, or decisions applicable to federal savings and loan associations hereafter authorize federal savings and loan associations to pay or contract to pay interest at an agreed rate on deposits or on one or more classes of deposits, then, deposit associations organized and operating under articles 40 to 46 of this title may likewise pay or contract to pay interest, subject to such restrictions, limitations, prohibitions, conditions, and requirements as the commissioner, by rules and regulations duly adopted and applicable to all deposit associations, may prescribe.

(8) In order to achieve substantial equality between deposit associations operating pursuant to the provisions of this section and federal savings and loan associations authorized to accept savings deposits, the commissioner is authorized, by rule or regulation duly adopted, to impose or grant, to the extent consistent with the provisions of articles 40 to 46 of this title, the same restrictions, limitations, prohibitions, conditions, requirements, duties, liabilities, provisions, authorities, powers, rights, options, and discretions as are from time to time applicable to federal savings and loan deposit associations under the laws, rules, regulations, orders, and decisions applicable to such federal savings and loan associations.

(9) Savings deposits in a deposit association shall be evidenced by such certificates, account books, or passbooks as the association could issue or would be required to issue for a corresponding share account if it were not a deposit association; but any such certificate, account book, or passbook shall be modified so as to clearly reveal that the interest or obligation evidenced thereby is a savings deposit and not a share or share account in the issuing association. The term "invested capital", as applied to a deposit association, shall include the certificate values of all savings deposits therein. A deposit association may accept such one or more types of savings deposits as are permitted by the bylaws of the association, if such deposits are of a type and kind that may be accepted by savings and loan associations insured by the federal deposit insurance corporation or its successor.

(10) Any provision to the contrary notwithstanding, all shares or accounts in a federal or state chartered savings and loan association having substantially the same relative rights and characteristics as either shares or savings deposits provided for by this section, whether described or referred to as shares, savings shares, investment shares, share accounts, certificates, certificate accounts, savings accounts, savings deposits, or any other similar name, are the equivalent of each other for all purposes involving the right or authority to invest or deposit public or private funds, including funds held in trust or any other fiduciary capacity, in any such association; and, if, by any law, statute, ordinance, resolution, rule, regulation, order, decision, agreement, declaration, trust agreement, last will and testament, or other similar enactment or instrument, the state of Colorado or any of its counties, municipalities, districts, or other political subdivisions, including special districts authorized by law, any institution, agency, official, instrumentality, or department of any of the political entities described in this subsection (10), any bank, savings bank, credit union, fraternal benefit society, trust deposit and security company, trust company, or other financial institution, any insurance company, or any agent, executor, administrator, trustee, custodian, or other fiduciary or agent, including trustees or custodians of public or private pension or retirement funds, is authorized or required to invest or deposit such public or private funds in the shares of a federal or state chartered savings and loan association or in any one or more of the other types of savings and loan accounts named in this subsection (10), such funds may also be invested or deposited in any one or more of the other types of accounts specified in this subsection (10) in such an association, whether the earnings to be paid on such accounts are in the form of dividends or of interest.






Article 43 - Foreign Savings and Loan Associations

§ 11-43-101. Restrictions on foreign associations

No foreign savings and loan association which conducts a savings and loan business as defined in section 11-40-103 shall operate an office in this state in order to sell its shares or accounts or make new loans in this state. Violation of this section is a class 2 misdemeanor which shall subject the offender and its officers, agents, and representatives, upon conviction thereof, to the penalties which are authorized in section 18-1.3-501 (1), C.R.S., and each separate business transaction in violation of this section shall constitute a separate offense; but nothing in this section shall be construed to prohibit a foreign association from transacting business in respect to executory contracts in force on May 17, 1939.






Article 44 - Division of Financial Services

§ 11-44-101. Division of financial services created

There is hereby created a division of financial services, within the department of regulatory agencies, which shall be administered by the state commissioner of financial services. When any law of this state refers to the savings and loan department of the state of Colorado, said law shall be construed as referring to the division of financial services.



§ 11-44-101.4. Definitions

As used in articles 30 and 40 to 46 of this title, unless the context otherwise requires, "board" means the financial services board, created in section 11-44-101.6.



§ 11-44-101.5. Division subject to termination - repeal of article

(1) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the division of financial services created by section 11-44-101.

(2) This article is repealed, effective September 1, 2024.



§ 11-44-101.6. Financial services board - creation

(1) There is hereby established in the division the financial services board which shall consist of five members.

(2) (a) There shall be three members who during their tenure are, and shall remain, executive officers of state credit unions and shall have not less than five years' practical experience as an active executive officer of a credit union.

(b) There shall be one member who during such member's tenure is, and shall remain, the executive officer of a state savings and loan association and shall have not less than five years' practical experience as an active executive officer of a savings and loan association.

(c) There shall also be one member to serve as a public member of the board who shall have expertise in finance through current experience in business, industry, agriculture, or education.

(d) Not more than three members shall be of the same major political party. No member of the board shall have any interest, direct or indirect, in a financial institution in which another member of the board shall have any such interest.

(3) Members shall be appointed by the governor, with the consent of the senate. Appointments shall take effect on July 1, 1993. The term of office of each member shall be four years with the exception of the first appointments wherein two members shall be appointed for a two-year term to effect the staggering of terms. The governor may, after notice and hearing, remove a member for cause. Any board member who is absent from three consecutive board meetings is subject to immediate removal by the governor.

(4) Each member of the board shall receive the same per diem compensation and reimbursement of expenses as those provided for members of boards and commissions in the division of professions and occupations pursuant to section 24-34-102 (13), C.R.S. Payment for all such expenses and allowances shall be made upon vouchers therefor, which shall be filed with the department of personnel.

(5) The board shall meet at least once every three months. The chair of the board may call additional meetings of the board upon at least seventy-two hours' notice to all members of the board and shall do so upon the request of two members. All members of the board shall be subject to immediate call in the event of an emergency. Three members of the board shall constitute a quorum, and action taken by a majority of those present at any meeting at which a quorum is present shall be the action of the board. Upon the affirmative vote of a majority of those present at any meeting at which a quorum is present, one or more members may be authorized to conduct any hearing required under articles 30 and 40 to 46 of this title. In the event that less than a quorum of the board is present during the conduct of the hearing, at least a quorum of the board shall read the entire record before voting thereon. No member who is, or was at any time in the preceding twelve months, a director, officer, partner, employee, member, or stockholder of a corporation, partnership, or unincorporated association which is a party to a proceeding before the board shall participate in such a proceeding. A member may disqualify himself or herself from participating in a proceeding for any other cause deemed by the member to be sufficient.

(6) A quorum may be established by means of a conference telephone call which shall be recorded in the board's minutes. Upon the affirmative vote of a majority of those present at any meeting at which a quorum is present, the board may hold an executive session to consider certain matters required by statute to be kept confidential under articles 30 and 40 to 46 of this title. Any agenda and the minutes of executive sessions shall be kept confidential by the board.

(7) Such clerical, technical, and legal assistance as the board may require shall be provided by the division.

(8) The members of the board shall, before entering upon the discharge of their duties, in addition to any oath required by the state constitution, take and subscribe an oath to keep secret all information acquired by them in the discharge of their duties, except as may be otherwise required by law. Any person who willfully violates this oath is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(9) The board shall elect a chair from among its members to serve for a term not exceeding two years, as determined by the board. No chair shall be eligible to serve as such for more than two successive terms. In addition to the amounts received pursuant to subsection (4) of this section, the chair shall receive per diem compensation and reimbursement of expenses in the amounts provided by section 24-34-102 (13), C.R.S., for each day spent in attending to the duties of the board.

(10) For the fiscal year beginning July 1, 1993, all moneys necessary to fund the board, including but not limited to per diem compensation and reimbursement of expenses for board members, shall be transferred from the moneys allocated for travel expenses for the division.



§ 11-44-101.7. Powers of the financial services board

(1) The board is the policy-making and rule-making authority for the division and has the power to:

(a) Regulate its own procedure and practice; and

(b) Make, modify, reverse, and vacate rules for the proper enforcement and administration of articles 30, 40 to 46, and 49 of this title 11.

(2) In addition to any other powers conferred on it by articles 30, 40 to 46, and 49 of this title 11, the board has the power to:

(a) Make all final decisions with respect to the organization, conversion, or merger of credit unions and savings and loan associations and administration of life care institutions or providers pursuant to article 49 of this title 11;

(b) Make all final decisions with respect to the suspension or liquidation of credit unions and savings and loan associations under article 30 of this title and this article.

(c) (Deleted by amendment, L. 95, p. 1092, § 3, effective May 31, 1995.)

(3) The board has the power to:

(a) Prohibit the taking of shares or deposits or to restrict the withdrawal of shares or deposits, or both, from any one or more state credit unions or savings and loan associations when the board finds that extraordinary circumstances make such a restriction necessary for the proper protection of depositors in the affected state credit union or savings and loan association;

(b) Authorize state credit unions and savings and loan associations to engage in any activity in which such financial institutions could engage were they operating under a federal charter or certificate of approval at the time such authority is granted, so long as such activity is not prohibited by state law and to the extent permissible under the rules and regulations of the board;

(c) Affirm, modify, reverse, vacate, or stay the enforcement of any order, ruling, or determination made by the commissioner acting pursuant to authority delegated by the board;

(d) Issue a declaratory order with respect to the applicability of articles 30, 40 to 46, and 49 of this title 11, or any rule issued by the board to any person, property, or state of facts under said provisions;

(e) Review and comment on the preliminary budget draft for the division prior to its submission to the department of regulatory agencies;

(f) Annually establish such fees and assessments and the percentages thereof as are necessary to generate the moneys appropriated by the general assembly to the division;

(g) Comment to the executive director of the department of regulatory agencies on who shall be the commissioner and to recommend to said executive director the termination of the commissioner for cause;

(h) Perform any acts and make any decisions incidental to or necessary for carrying out its functions as set forth in articles 30, 40 to 46, and 49 of this title 11;

(i) Issue subpoenas and require attendance of any and all officers, directors, and employees of any credit union, savings and loan association, or life care institution or provider, and such other witnesses as the board may deem necessary in relation to its affairs, transactions, and conditions, and may require such witnesses to appear and answer such questions as may be put to them by the board, and may require such witnesses to produce such books, papers, or documents in their possession as may be required by the board. Upon application of the board and subject to any protective order which may be entered by a district court, any person served with a subpoena issued by the board may be required, by order of the district court of the county where the credit union, savings and loan association, or life care institution or provider has its principal office, to appear and answer such questions as may be put to such person by the board and be required to produce such books, papers, or documents in such person's possession as may be required by the board.

(4) The board may issue cease-and-desist orders, suspend a director, officer, or employee of a credit union or savings and loan association, or assess civil money penalties, in the same manner as provided in section 11-30-106 (7) and (8), concerning powers of the commissioner, and section 11-44-106.5, concerning suspension or removal of directors, officers, or employees, and as provided in sections 11-30-106.5 and 11-44-123, concerning assessment of civil money penalties by the commissioner.

(5) Except with respect to the organization of community charter credit unions, the board may, in its discretion, delegate to the commissioner any of its powers, duties, and functions.

(6) The board may, in its discretion, require the commissioner to report to the board periodically with respect to any powers delegated pursuant to subsection (5) of this section.

(7) The board shall have the power to approve or deny merger agreements for credit unions as provided in section 11-30-122. Mergers involving a community charter shall be subject to a public hearing pursuant to section 11-30-101.7.

(8) Repealed.



§ 11-44-101.8. Review of commissioner actions by financial services board - judicial review

(1) (a) Any credit union, savings and loan association, or life care institution or provider, or any officer, director, employee, agent, advisor, or volunteer thereof, may appeal to the board any actions taken pursuant to authority delegated by the board pursuant to section 11-44-101.7 (5) or as otherwise specifically provided by statute. Notice of such appeal shall be filed with the commissioner within thirty days after such findings, ruling, order, decision, or other action. Such notice shall contain a brief statement of the pertinent facts upon which such appeal is based. Within sixty days after the appeal is filed, the board shall fix a date, time, and place for hearing the appeal and shall notify the credit union, savings and loan association, or life care institution or provider at least thirty days prior to the date of said hearing. Any such action of the commissioner may be stayed by the board pending the appeal to the board. The findings, order, decision, ruling, or other action of the board shall be deemed final agency action.

(b) In extraordinary circumstances, upon order of the board, any hearing conducted pursuant to paragraph (a) of this subsection (1) shall be exempt from any provision of law requiring that proceedings of the board be conducted publicly. Such extraordinary circumstances occur when specific concern arises about prompt withdrawal of moneys from an institution.

(2) Any credit union, savings and loan association, or life care institution or provider, or any officer, director, employee, agent, advisor, or volunteer thereof, or any other party, aggrieved or directly affected by a final order of the board, may obtain judicial review thereof by filing an action for review pursuant to the provisions of section 24-4-106, C.R.S., with the Colorado court of appeals pursuant to section 24-4-106 (11), C.R.S. The commencement of such proceeding does not, unless specifically ordered by the court, operate as a stay of the board's ruling, order, decision, or other action.



§ 11-44-102. Commissioner - duties - employees

(1) The head of the division of financial services shall be the state commissioner of financial services, referred to in this article as the "commissioner". The commissioner shall have had at least five years' practical experience in the operation or regulation of financial institutions or financial service operations. The commissioner shall be appointed by the executive director of the department of regulatory agencies, pursuant to section 13 of article XII of the state constitution.

(2) The commissioner may appoint, pursuant to section 13 of article XII of the state constitution, a deputy commissioner of financial services, a secretary, and such other employees as deemed necessary for the proper conduct of the division.

(3) The deputy commissioner, the secretary, and all other employees of the division shall be under the direct supervision of the commissioner who shall have full power and control over such employees. Neither the commissioner nor any officer or employee of the division shall be personally liable for any acts done in good faith while in the performance of his duties as prescribed by law.

(4) Repealed.

(5) (Deleted by amendment, L. 2004, p. 138, § 22, effective July 1, 2004.)

(6) The commissioner, the deputy commissioner, the secretary, and all employees shall be reimbursed for all necessary expenses of their office, including all traveling expenses necessarily incurred in the performance of their duties, upon vouchers therefor properly itemized and filed in accordance with law.

(7) Repealed.

(8) (a) Neither the commissioner nor any employee of the division shall:

(I) Be an officer, director, committee member, attorney for, or stockholder in any credit union or savings and loan association; or

(II) Receive, directly or indirectly, any payment, gratuity, or compensation from any institution over which the division has regulatory authority.

(b) The provisions of paragraph (a) of this subsection (8) shall not prohibit the commissioner or any employee of the division from being a depositor, account holder, borrower, or user of other available financial services on the same terms as are available to the general public or membership.

(c) Notwithstanding any provision of this subsection (8) to the contrary, this subsection (8) shall not prohibit the credit union or savings and loan members of the financial services board pursuant to section 11-44-101.6 (2)(a) or (2)(b) from:

(I) Being executive officers in credit unions or savings and loan associations; and

(II) Receiving bona fide compensation as such officers.



§ 11-44-103. Powers of commissioner

The commissioner has general supervision and control over all domestic and foreign savings and loan associations doing business in this state and has full power to grant, refuse, or revoke a permit or license to any association to do business in this state when such association is not conducting its business in conformity with the laws of the state or is conducting its business in such an unsafe manner as to render its further operations hazardous to the public or any of its shareholders. All articles of incorporation and amendments thereto, all bylaws and amendments thereto, and all certificates of stock and shares of associations subject to articles 40 to 46 of this title shall be submitted to said commissioner for his approval or disapproval, and said commissioner has the authority to approve, modify, or reject any such articles of incorporation or amendments thereto, bylaws or amendments thereto, and certificates of stock or shares. The commissioner has full power and authority to prescribe all necessary and proper rules and regulations for the conduct and operation of savings and loan associations in this state and shall prescribe the manner in which the books and records of associations doing business in this state shall be kept.



§ 11-44-103.5. Record retention by the commissioner

The commissioner shall retain records pursuant to part 1 of article 80 of title 24, C.R.S., and may, in his or her discretion, destroy records pursuant to said part 1.



§ 11-44-104. Commissioner may delegate powers

The commissioner may delegate such of his powers and authority to his deputies as he may deem necessary for proper administration of the division and may designate appropriate titles for his deputies and any of his employees. Any such delegation or designation made may be rescinded by the commissioner at any time. All such actions shall be in writing and of record in the files of the division. The acts of deputies performing such delegated powers and authority shall be of the same legal effect as if performed personally by the commissioner.



§ 11-44-105. Commissioner may institute suits

The commissioner shall report to the attorney general, and he shall institute and prosecute suits and actions to enjoin violations of articles 40 to 46 of this title or violations of orders or decisions of the commissioner rendered pursuant to said articles and to enforce any civil penalties provided by said articles. The commissioner shall notify the proper district attorney of any violation of the provisions of articles 40 to 46 of this title which constitutes a felony or misdemeanor, and such district attorney shall forthwith prosecute the person charged with such offense. Upon failure or refusal of the district attorney to so prosecute, it shall be the duty of the attorney general to conduct such prosecution.



§ 11-44-106. Issuance of subpoenas

The commissioner has the power to issue subpoenas and require attendance of any and all officers, directors, agents, salesmen, collectors, and employees of any association and such other witnesses as he may deem necessary in relation to its affairs, transactions, and conditions, and may require such witnesses to appear and answer such questions as may be put to them by the commissioner, and may require such witnesses to produce such books, papers, or documents in their possession as may be required by the commissioner. Upon application of the commissioner, any person served with a subpoena issued by him may be required, by order of the district court of the county where the association has its principal office, to appear and answer such questions as may be put to him by the commissioner and be required to produce such books, papers, or documents in his possession as may be required by the commissioner.



§ 11-44-106.5. Suspension or removal of directors, officers, or employees

(1) (a) The commissioner may suspend or remove any director, officer, or employee of an association who in the opinion of the commissioner has:

(I) Violated the savings and loan association laws or a lawful regulation or order issued thereunder;

(II) Engaged or participated in any unsafe or unsound practice in the conduct of savings and loan business;

(III) Committed or engaged in any act, omission, or practice which constitutes a breach of fiduciary duty to the association and the association has suffered or will probably suffer financial loss or other damage or the interests of account holders may be seriously prejudiced thereby; or

(IV) Received financial gain by reason of a violation, practice, or breach of fiduciary duty that involved personal dishonesty or demonstrated a willful or continuing disregard for the safety or soundness of the association.

(b) The commissioner may suspend or remove any director, officer, or employee of an association who, under the laws of this state, the United States, or any other state or territory of the United States:

(I) Has entered a plea of guilty or nolo contendere to or been convicted of a crime involving theft or fraud that is classified as a felony; or

(II) Is subject to an order removing or suspending such individual from office, or prohibiting such individual's participation in the conduct of the affairs of any credit union, savings and loan association, bank, or other financial institution.

(1.2) A suspension or removal order issued pursuant to subsection (1) of this section shall include a description of the grounds for the suspension or removal. A copy of the order shall be sent to the association concerned and to each member of its board of directors.

(2) (a) The commissioner shall send written notice by certified mail, return receipt requested, to any person affected by subsection (1) of this section, at least ten days prior to a hearing held pursuant to section 24-4-105, C.R.S., at which the commissioner shall preside.

(b) If the commissioner determines that a specific case involves extraordinary circumstances which require immediate action, he may suspend or remove a person under subsection (1) of this section without notice or a hearing, but he shall conduct a hearing under section 24-4-105, C.R.S., within thirty days after such suspension or removal.

(c) Any person who performs any duty or who exercises any power of a domestic savings and loan association after receipt of a suspension or removal order under subsection (1) of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(d) In extraordinary circumstances, upon order of the commissioner, any hearing conducted pursuant to this section shall be exempt from any provision of law requiring that proceedings of the commissioner be conducted publicly. Such extraordinary circumstances occur when specific concern arises about prompt withdrawal of moneys from the institution.



§ 11-44-107. Confidentiality

(1) Neither the commissioner, the commissioner's deputy, nor any other person appointed by the commissioner shall divulge any information acquired in the discharge of the person's duties; except that:

(a) A person specified in the introductory portion to this subsection (1) may divulge information acquired in the discharge of the person's duties if doing so is made necessary by law or under order of court in an action involving the division of financial services or in criminal actions;

(b) Any party entitled to appear in a hearing on an application for a savings and loan association charter or approval of a merger of savings and loan associations shall have access to the applicant's proposed articles or amended articles of incorporation, application for charter, and proposed bylaws;

(c) The commissioner may furnish information as to the condition of a savings and loan association to the federal office of thrift supervision or its successors, a federal home loan bank, the savings and loan departments of other states, an insurer authorized to insure obligations or accounts pursuant to articles 40 to 47 of this title, the executive director of the department of regulatory agencies, or the division of banking;

(d) The commissioner may give records or information in the commissioner's possession to a licensing agency within the department of regulatory agencies relating to possible misconduct by a person or entity licensed by said agency;

(e) The board, the commissioner, and their respective designees may exchange information obtained by the division of financial services as to possible criminal violations of law relating to the activities of a savings and loan association with the appropriate law enforcement agencies; and

(f) Notwithstanding any provision contained in this article to the contrary, the commissioner, the commissioner's deputies, or other persons appointed by the commissioner may disclose any information in the records of the division of financial services or acquired in the discharge of the person's duties that is available from the federal office of thrift supervision or its successors or the disclosure of which has been specifically authorized by the board of directors of the association to which such information relates. Nothing in this section shall be construed to authorize the board of directors of an association to waive any privileges that belong solely to the financial services board, the division of financial services, or its employees.



§ 11-44-109. Examination by commissioner - procedure - penalty

(1) The commissioner, in person or by his deputy or one or more of his or her employees, at such intervals as the commissioner shall determine to be necessary or desirable in order to ascertain that each association is conducting its business in a safe and authorized manner, shall visit the home office and such branch offices as the commissioner deems necessary and examine into the affairs of every domestic association doing business in this state. The commissioner's deputy or any employee of the commissioner, before being entitled to make such examination, shall produce under the hand and seal of the commissioner his or her authority to make such examination. The commissioner and his deputy have the power to administer oaths and to examine under oath any director, officer, employee, or agent of any association concerning the business and affairs thereof. If the association has neither been audited by a registered or certified public accountant, in such manner and by auditors satisfactory to the commissioner, within the twelve-month period immediately preceding the date of such examination or within the period that has elapsed since such last preceding examination, whichever is greater, nor adopted and maintained an internal audit program acceptable to the federal deposit insurance corporation or its successor and the division, the examination by the division shall include an audit. The cost, as computed by the division, of any such audit shall be paid by the association audited; except that there shall be no charge by the division for making an audit when such audit has been made by reason of collaboration as provided in section 11-41-117.

(1.5) In lieu of making his or her own examination, the commissioner may accept the examination report prepared by the federal office of thrift supervision or its successor or other appropriate regulatory authority.

(2) When, in the judgment of the commissioner, the condition of any association renders it necessary or expedient to make an extra examination or to devote any such extraordinary attention to its affairs, the commissioner has authority to make any extra examinations and to devote any necessary extra attention to the conduct of its affairs and may cause a registered or certified public accountant, appointed by the commissioner, to make an audit or examination of such association's business and affairs. In any such case, the association shall pay a reasonable fee based on actual cost to be affixed by the commissioner for all such extra services rendered by the division or by such accountant. A copy of the commissioner's report on each examination must be furnished to the association examined, and each director must note thereon that he has read the same.

(3) The commissioner or his deputy shall annually examine into the affairs of every foreign association doing business in this state, and for every such examination made outside this state a reasonable expense and the actual traveling expenses incurred shall be paid by the association so examined. If the commissioner deems it necessary, he may cause a public accountant, appointed by the commissioner, to make an audit or examination of such association's business and affairs, and, in any such case, such association shall pay a reasonable price to be fixed by the commissioner for such extra services rendered by such accountant. Should any foreign association fail to pay the costs incurred in any such examination, such costs shall be paid by the state treasurer upon the order of the commissioner, and the amount so paid shall be a first lien upon all the assets and property of such association and may be recovered by suit by the attorney general on behalf of the state of Colorado and restored to the fund from which paid.

(4) For the purpose of the examinations provided for in this section, the commissioner and his deputy or any other person authorized by him to make the examination has free access to all books and papers of the association which relate to its business and to the books and papers kept by any officer, agent, or employee relating thereto or upon which any record of its business is kept and may summon witnesses and administer oaths or affirmations in the examination of the directors, officers, agents, or employees of any such association or any other person in relation to its affairs, transactions, and conditions. He may require and compel the production of records, books, papers, contracts, or other documents by court action if necessary.

(5) Any person who knowingly or willfully testifies falsely in reference to any matter material to said examination is guilty of perjury in the second degree and, upon conviction thereof, shall be punished accordingly; and any person who willfully refuses or fails to attend, answer, or produce books or papers, or who refuses to give said commissioner or his deputy or the person authorized by him full and truthful information and answer in writing to any inquiry or question made in writing by said commissioner or deputy or the person authorized by him in regard to the business carried on by such association or other matters under investigation, or who refuses or willfully fails to appear and testify under oath before the commissioner, his deputy, or the person authorized by him is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.

(6) Any director, officer, agent, or employee of any association who knowingly or willfully makes any false certificate, entry, or memorandum upon any of the books or the papers of any association or upon any statement filed or offered to be filed in the division of financial services of this state or used in the course of any examination, inquiry, or investigation, with the intent to deceive the commissioner, his deputy, or any person employed or appointed by him to make such examination, inquiry, or investigation, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not less than two months nor more than twelve months, or by both such fine and imprisonment.



§ 11-44-110. Power to take possession of association

(1) If the commissioner, as the result of any examination or from any report made to him, finds that any association doing business in this state is violating the provisions of its articles of incorporation or bylaws or of the laws of this state provided for its government or is conducting its business in an unsafe or unauthorized manner, by an order addressed to such association, he may direct a discontinuance of such violations or unsafe or unauthorized practices and a conformity with all the requirements of law.

(2) If such association refuses or neglects to comply with such order within the time specified therein, or if it appears to the commissioner that any association is in an unsafe condition or is conducting its business in an unsafe manner such as to render its further proceedings hazardous to the public or to any of its members, or if he finds that its assets are impaired to such an extent that it threatens loss to the withdrawable shares, or if any association refuses to submit its books, papers, and accounts to the inspection of the commissioner or any of his examiners, his deputy, or his assistants, or if any officer refuses to be examined upon oath concerning the affairs of such association, then the commissioner may revoke the certificate of authority of such association, which shall act as an injunction against the association issuing any new shares or stock, making any new loans, transferring any shares or stock, or making any change in its managerial or directorial personnel during the time such revocation is in effect.

(3) The commissioner may, with the written approval of the board, take possession of the property, business, and assets of such an association and retain such possession until such association, with the consent of the commissioner, resumes business or until its affairs are liquidated. Such association, with the consent of the commissioner, may resume business upon such conditions as may be prescribed by the commissioner, but such savings and loan association shall pay all the expenses of the commissioner and the commissioner's deputy and employees in so taking possession of its property and assets.

(4) (a) In addition to all other powers to take possession of any association, the commissioner may appoint himself or herself or a third party as conservator of any association and immediately take possession and control of the business and assets of the association if the commissioner determines that:

(I) Such action is necessary to conserve the assets of the association or to protect the interests of its shareholders from acts or omissions of the existing management;

(II) The association, by a resolution of its board of directors, consents to such action;

(III) There is a willful violation of a cease-and-desist order that results in the association being operated in an unsafe or unsound manner; or

(IV) The association is significantly undercapitalized and has no reasonable prospect of becoming adequately capitalized.

(b) The commissioner may appoint a conservator and take immediate possession of the association without prior notice or a hearing; except that, within ten days after the conservator is appointed, the association may file an appeal with the board requesting the board to rescind the commissioner's appointment of a conservator. Upon receipt of a timely appeal, the board shall set a date for hearing and determine whether the commissioner's appointment should be rescinded; except that such appeal shall not act as a stay of the commissioner's action. If the board finds the commissioner's action was unauthorized, the board shall restore control of the association to its board of directors. If no appeal is filed within ten days after the commissioner's appointment of a conservator, all action taken by the commissioner shall be final.

(c) In extraordinary circumstances, upon order of the board, any hearing conducted pursuant to this subsection (4) shall be exempt from any provision of law requiring that proceedings of the board be conducted publicly. Such extraordinary circumstances occur only when specific concern arises about prompt withdrawal of moneys from the association.

(d) The conservator shall have all the powers of the shareholders, directors, and officers of the association and shall be authorized to operate the association in its own name or to conserve its assets as directed by the commissioner. The conservator shall conduct the business of the association and make regular reports to the commissioner until such time as the commissioner has determined that the purposes of conservatorship have been accomplished and the association should be returned to the control of its board of directors. All costs incident to the conservatorship shall be paid out of the assets of the association. If the commissioner determines that the purposes of the conservatorship will not be accomplished, the commissioner may proceed with the involuntary liquidation of the association in the manner described in subsections (2) and (3) of this section.

(e) If a conservator is appointed, and is other than the federal deposit insurance corporation, the office of thrift supervision or its successors, or an employee of the division of financial services, the conservator and any assistants shall provide a bond, payable to the association and executed by a surety company authorized to do business in this state, which meets with the approval of the financial services board, for the faithful discharge of their duties in connection with such conservatorship and the accounting for all moneys coming into their hands. The cost of such bond shall be paid from the assets of the association. Suit may be maintained on such bond by any person injured by a breach of the conditions thereof. This requirement may be deemed met if the financial services board determines that the association's fidelity bond covers the conservator and any assistants.



§ 11-44-110.5. Supervisory mergers

As a condition to allowing an association to resume business, the commissioner may require the association to merge with a domestic, foreign, or federal savings and loan association. In the case of such a supervisory merger initiated by the commissioner or the federal deposit insurance corporation or its successor, the provisions of section 11-43-101 shall not apply.



§ 11-44-111. Appeal from commissioner's action

When any association, of whose property, business, and assets the commissioner has taken possession, deems itself aggrieved thereby, it may appeal to the financial services board pursuant to section 11-44-101.8 and receive expedited consideration as soon as practicable, and if it has, within ten days after the commissioner took possession, served written notice on the commissioner of its intention to seek to enjoin in court the commissioner's further proceedings, it may apply at any time within thirty days after such taking possession to the district court of the county in which the principal office of the association is located to enjoin further proceedings. After citing the commissioner to show cause why further proceedings should not be enjoined and hearing the evidence of the parties and determining the facts, the court may, upon the merits, dismiss such application or enjoin the commissioner from further proceedings and direct the commissioner to surrender such business, property, and assets to such association. An appeal from such judgment shall operate as a stay from the commissioner's taking possession, and no bond need be given if such appeal is taken by the commissioner; but, if such appeal is taken by such association, a bond shall be given as required by the court.



§ 11-44-112. Appointment of commissioner as receiver - assignment for benefit of creditors prohibited

Upon application to the district court, the commissioner may be appointed the receiver to operate a savings and loan association when such appointment is necessary to avoid the association's assets becoming impaired or when the association is operating in an unsafe manner. In lieu of the commissioner being appointed a receiver or liquidator, the federal deposit insurance corporation or its successor, or an insurer authorized to insure obligations or accounts pursuant to articles 40 to 47.5 of this title, may be tendered an appointment as receiver or liquidator. For the purposes of rule 98 of the Colorado rules of civil procedure, venue of the commissioner is in the city and county of Denver. No savings and loan association shall make an assignment for the benefit of creditors.



§ 11-44-113. Procedure under court order

(1) The commissioner may retain possession of any savings and loan association for the purpose of liquidating its affairs, but before doing so he shall furnish a bond, executed by some surety company authorized to do business in this state and running to the people of the state of Colorado, in a penal sum equal to the value of the negotiable assets of the association, as nearly as may be determined, for the faithful discharge of his duties in connection with liquidating the affairs of the association and accounting for all moneys coming into his hands. Such bond shall be approved by the governor and be filed in the office of the secretary of state. The cost of such bond shall be paid from the assets of the association. Suits may be maintained on such bond by any person injured by a breach of the conditions thereof.

(2) Upon taking such possession, the commissioner shall have authority to collect all moneys due to such association, and to give full receipt therefor, and to do such other acts as are necessary or expedient to collect, conserve, or protect its business, property, and assets.

(3) If the commissioner is in possession of the business, property, and assets of any association, regardless of whether or not he is liquidating the affairs of such association, the commissioner, in his discretion, may apply to the district court of the county in which the principal office in this state of such association is located for an order confirming any action taken by the commissioner or authorizing the commissioner to do any act or to execute any instrument not expressly authorized by articles 40 to 46 of this title, which order shall be made after a hearing, on such notice as the court shall prescribe. He may pay and discharge any secured claims against such association, and, within six months after taking such possession, he may disaffirm any executory contracts, including leases, to which such association is a party and disaffirm any partially executed contracts, including leases, to the extent that they remain executory.



§ 11-44-114. Noncompliance with orders - penalty

If the commissioner demands possession of the property, business, and assets of any association, pursuant to section 11-44-110, the refusal of any officer, agent, employee, or director of such association to comply with such demand shall constitute a misdemeanor, punishable by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment; and, if such demand is not complied with within twenty-four hours after service, the commissioner may call to his assistance the sheriff of the county in which the principal place of business of such association is located, by written demand under his hand and official seal; whereupon it shall become the duty of such official to enforce the demands of the commissioner.



§ 11-44-115. Officers to furnish schedule of property

Upon taking possession of the property, business, and assets of any association, the commissioner shall require the president and secretary of such association to make a schedule of all its property and assets and of all collateral held by it as security for loans, and to make oath that such schedule sets forth all such property, assets, and collateral which such association owns or to which it is entitled, and to deliver such schedule and the possession of all such property and collateral as may not have been so previously delivered to the commissioner, who may examine under oath such president and secretary, the other officers of such association, or the directors, agents, or employees thereof at any time to determine whether or not all the property, assets, and collateral which such association owns or to which it is entitled have been transferred and delivered into his possession.



§ 11-44-116. Liquidation powers of commissioner

(1) In liquidating the affairs of an association, the commissioner has the power to collect all moneys due to and all claims of such association and give full receipt therefor; to release or reconvey all real or personal property pledged, hypothecated, or transferred in trust as security for loans; to approve and pay all just and equitable claims; to commence and prosecute all actions and proceedings necessary to enforce liquidations; to compound bad or doubtful debts and to compound and settle with any debtor or creditor of such association or with the persons having possession of its property or being in any way responsible at law or in equity to such association, upon such terms and conditions and in such manner as he deems just and beneficial to such association; in case of mutual dealings between the association and any person, to allow just setoffs in favor of such persons in all cases in which the same ought to be allowed according to law and equity; in case of borrowers holding shares of the association pledged to the association as security for said loan, to allow the amount paid in on said shares, together with all dividends legally declared thereon, to be set off against the amount due on said loan; and to sell, convey, and transfer real and personal property.

(2) If a purchaser for any bad or doubtful debts cannot be obtained and it appears improbable that recovery thereon can be had and that the costs of actions to enforce collections of the same would probably be lost, the court may direct that suits thereon need not be brought.

(3) For the purpose of executing and performing any of the powers and duties conferred upon him, the commissioner, in the name of such association or in his own name, may prosecute and defend any and all suits and other legal proceedings and, in the name of such association or in his own name, as commissioner, may execute, acknowledge, and deliver any deeds, assignments, releases, and other instruments necessary and proper to effectuate any sale of real or personal property or other transaction in connection with the liquidation of such association. Any deed, assignment, release, or other instrument executed pursuant to the authority given shall be valid and effectual for all purposes as though the same had been executed by the officers of such association by authority of its board of directors.

(4) In case any of the real property so sold is located in a county other than the county in which the application to the court for leave to sell the same is made, the commissioner shall cause a certified copy of the order authorizing or ratifying such sale to be filed in the office of the recorder of the county in which such real property is located.

(5) Upon determining to liquidate an association, the commissioner shall cause an inventory of all the assets of such association to be made in duplicate, the original to be filed with the court and the duplicate in the office of the commissioner. He shall cause due notice to be given, by publication once a week for four successive weeks in some newspaper of general circulation published at or near the principal place of business of such association in this state, to all persons having claims against it as creditors, or investors, or otherwise, to present and file same and make legal proof thereof at a place and within a time to be designated in such publication, which time shall be not less than two months after such first publication. Within ten days after such first publication, he shall cause a copy of such notice to be mailed to all persons whose names appear of record upon its books as creditors or investors, and, upon the expiration of the time fixed for the presentation of claims, the commissioner shall prepare or cause to be prepared in duplicate a full and complete schedule of all claims presented, specifying by classes those that have been approved and those that have been disapproved, and shall file the original with the court and the duplicate in the office of the commissioner. Not later than five days after the time of filing such schedule with the court, written notice shall be mailed to all claimants whose claims have been rejected.

(6) Action to enforce the payment of any rejected claim must be brought and service had within four months after the date of filing of the schedule of claims with the proper court; otherwise all such actions shall be forever barred. All claims of creditors, investors, or other persons against the association or against any property owned or held by it must be presented to the commissioner in writing, verified by the claimant or someone in his behalf, within the period limited in the notice mentioned in subsection (5) of this section for the presentation of claims; and any claims not so presented shall be forever barred; but the claim of any investor, appearing upon the books of the association as a valid claim, presented after the expiration of the time fixed in said notice shall be entitled to share in any dividends declared subsequent to the presentation of such claim.

(7) The commissioner under his hand and official seal may appoint one or more special deputies to assist in the duties of liquidation and distribution under his direction and may also employ such special legal counsel, accountants, and assistants as may be needful and requisite and fix the salaries and compensation to be allowed and paid to each, all to be in a reasonable and commensurate sum. All such salaries and compensation and such other reasonable and necessary expenses as may be incurred in the liquidation shall be paid by the commissioner from the funds of such association in his hands.

(8) From the net realization of such assets in excess of such salaries, compensation, and expenses, the commissioner shall first pay all approved claims other than to investors, and thereafter he shall distribute and pay dividends in liquidation to the shareholders and investors in the association, other than holders of permanent stock, until their claims are fully paid or such assets or funds are exhausted. Such distributions shall be made as funds are available therefor, to the extent of ten percent or more of the approved claims of the class of claimants then entitled to distribution, and shall continue until all the assets have been realized upon and a final dividend in liquidation is declared and paid.

(9) Upon the payment of a final dividend in liquidation, the commissioner shall prepare and file with the court a full and final statement of the liquidation, including a summary of the receipts and disbursements, and a duplicate thereof shall be filed in the office of the commissioner, and, after due hearing and approval by the court, the liquidation shall be deemed to be closed.

(10) The determination by the commissioner to liquidate any association, evidenced by filing written notice of such determination with the court, shall operate to stay or dissolve any actions or attachments instituted or levied within thirty days next preceding the taking of possession of such association by the commissioner, and, pending the process of liquidation, no attachment or execution shall be levied nor lien created upon any of the property of such association.

(11) Whenever, in case of any association which has issued permanent stock, the commissioner has fully liquidated all claims other than claims of such stockholders, and has made due provision for any and all known or unclaimed liabilities, excepting claims of permanent stockholders, and has paid all expenses of liquidation, he shall call a meeting of the stockholders of said savings and loan association by giving notice thereof for thirty days in one or more newspapers published in the county in which the principal office of the association is located. At such meeting the commissioner shall deliver to such stockholders all the property and effects of said association remaining in his possession, except its records, which shall be retained by him as part of the records of his office, and, upon such transfer and delivery, he shall be discharged from any and all further liability to said association or its creditors, and thereupon the association shall be in the same position as though it had never been authorized to transact a savings and loan business.



§ 11-44-117. Setoffs

Credits on loan shares of all persons indebted to any savings and loan association in the possession of the commissioner, whether such indebtedness is due or to become due, shall be applied by him on account of such indebtedness.



§ 11-44-118. Commissioner and deputy not to accept gifts

Neither the commissioner nor his deputy shall receive or accept any bribe, gratuity, or reward from any person or association for any purpose whatever or knowingly and willfully make any false or fraudulent report of the condition of any association for any purpose whatsoever. One or more of the directors of any association may be present at any examination of the affairs thereof, but the absence of any or all of the officers or directors shall not operate to prevent the commissioner or his deputy from proceeding with such examination.



§ 11-44-119. Association's right to resort to court

Nothing in articles 40 to 46 of this title shall be construed to prevent an association or person affected by any order, ruling, proceeding, act, or action of the commissioner or the financial services board or any person acting on behalf and at the instance of the commissioner or the financial services board, or both, from testing the validity of the same in any court of competent jurisdiction, through injunction, appeal, or other proper process or proceeding, mandatory or otherwise.



§ 11-44-120. Records of commissioner

(1) The commissioner shall maintain annually revised summaries disclosing the names of the officers and directors of all savings and loan associations doing business in the state of Colorado during the preceding year, the financial condition of such savings and loan associations, together with a statement of the assets, liabilities, and reserves of the associations, and such other information concerning the same as he may see fit.

(2) These data and any other material circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.

(3) Repealed.



§ 11-44-122. Waiver of membership or stockholder voting

Notwithstanding any other provision of state law, whenever the commissioner finds that it is necessary to effect a merger, consolidation, purchase and assumption agreement, conversion to stock association, conversion to mutual association, conversion to federal association, or conversion to state association or other action, as a result of the assets of any association being impaired to the extent that it threatens loss to the withdrawable shares or the association being in an unsafe condition and the time required to give proper notice and hold a meeting to vote on the action is deemed by the commissioner to increase the threat of loss to the withdrawable shares, the commissioner may waive the requirement of a membership or stockholder vote on the action. There shall be no requirement of prior written notice to the affected parties of said waiver.



§ 11-44-123. Assessment of civil money penalties

(1) (a) After notice and a hearing as provided in article 4 of title 24, C.R.S., and after making a determination that no other appropriate governmental agency has taken similar action against such person for the same act or practice, the commissioner may assess and collect a civil money penalty from any person who has violated any final order issued by the commissioner pursuant to section 11-44-110 (1) or any suspension or removal order issued pursuant to section 11-44-106.5, or who has violated section 11-41-133.

(b) For the purposes of this section, a violation includes, but is not limited to, any action, by any person alone or with another person, which causes, brings about, or results in the participation in, counseling of, or aiding or abetting of a violation.

(c) In extraordinary circumstances, upon order of the commissioner, any hearing conducted pursuant to this section shall be exempt from any provision of law requiring that proceedings of the commissioner be conducted publicly. Such extraordinary circumstances occur when specific concern arises about prompt withdrawal of moneys from the institution.

(2) Civil money penalties shall be assessed by written notice of assessment of a civil money penalty served upon the person to be assessed. The notice of assessment of a civil money penalty shall state the amount of the penalty, the period for payment, the legal authority for the assessment, and the matters of fact or law constituting the grounds for assessment. The notice of assessment of a civil money penalty may be appealed to the financial services board pursuant to section 11-44-101.8. On appeal, the board may consider, among other matters, whether the civil money penalty assessed by the commissioner is appropriate considering the financial resources of the person assessed.

(3) In determining the amount of the civil money penalty to be assessed, the commissioner shall consider the good faith of the person assessed, the gravity of the violation, any previous violations by the person assessed, and such other matters as the commissioner may deem appropriate; except that the civil money penalty shall be not more than one thousand dollars per day for each day the person assessed is determined by the commissioner to be in violation of a cease-and-desist order or an order of suspension or removal. Alternatively, the commissioner may assess a civil money penalty for such violation in a lump-sum amount not to exceed fifty thousand dollars.

(4) Civil money penalties assessed pursuant to this section shall be due and payable and collected within thirty days after the notice of assessment of a civil money penalty is issued by the commissioner; except that the commissioner, in the commissioner's discretion, may compromise, modify, or set aside any civil money penalty. If any person fails to pay an assessment after it has become due and payable, the commissioner may refer the matter to the attorney general, who shall recover the amount assessed by action in the district court for the city and county of Denver. Any civil money penalty collected pursuant to this section shall be transmitted to the state treasurer, who shall credit it to the general fund.






Article 45 - Conversion

§ 11-45-101. Conversion into federal association

(1) Any savings and loan association or other home-financing organization, by whatever name or style it may be designated, which is eligible to become a federal savings and loan association may convert itself into a federal savings and loan association by the following procedure:

(a) At any regular or special meeting of the shareholders of any such association called to consider such action and held in accordance with the laws governing such association, such shareholders, by an affirmative vote of the shareholders owning and voting the number of shares required for authorization of the sale of the association's assets or required to accomplish a consolidation or a merger, whichever is the greater, present in person or by proxy, may declare by resolution the determination to convert said association into a federal savings and loan association.

(b) A copy of the minutes of such meeting of the shareholders, verified by the affidavit of the president or vice-president and the secretary of the meeting, shall be filed within ten days after said meeting in the office or division of this state having supervision of such association. Such verified copy of the minutes of such meeting when so filed shall be presumptive evidence of the holding and of the action of such meeting.

(c) Within a reasonable time and without any unnecessary delay after the adjournment of such meeting of shareholders, the association shall take such action as may be necessary to make it a federal savings and loan association, and, within ten days after receipt of the federal charter, there shall be filed in the office or division of this state having supervision of such association a copy of said charter issued to such association by the office of thrift supervision or its successor or a certificate showing the organization of such association as a federal savings and loan association certified by, or on behalf of, the office of thrift supervision or its successor. Upon the filing of such instrument, such association shall cease to be a state association and shall thereafter be a federal savings and loan association.



§ 11-45-102. Effect of conversion

At the time when such conversion becomes effective, such association shall cease to be supervised by this state, and all of the property of such association, including all of its right, title, and interest in and to all property of every kind and character, whether real, personal, or mixed, immediately by operation of law and without any conveyance or transfer whatsoever and without any further act or deed, shall continue to be vested in said association under its new name and style as a federal savings and loan association and under its new jurisdiction; and said federal savings and loan association shall have, hold, and enjoy the same in its own right as fully and to the same extent as if the same were possessed, held, and enjoyed by it as a state association, and said federal savings and loan association, at the time of the taking effect of such conversion, shall continue to be responsible for all of the obligations of said state association to the same extent as though said conversion had not taken place. It is expressly declared that such federal savings and loan association shall be merely a continuation of the state association under a new name, a new jurisdiction, and such revision of its corporate structure as may be considered necessary for its proper operation under said new jurisdiction.



§ 11-45-103. Conversion into state association

(1) Any federal savings and loan association may convert itself into an association under articles 40 to 46 of this title by the majority vote of all members present in person or by proxy at an annual meeting or at any special meeting called to consider such action. Copies of the minutes of the proceedings of such meeting of members, verified by the affidavit of the secretary or an assistant secretary, shall be filed in the office of the commissioner and mailed to the office of thrift supervision, or its successor, within ten days after such meeting. Such verified copies of the proceedings of the meeting when so filed shall be prima facie evidence of the holding and action of such meeting.

(2) At the meeting at which conversion is voted upon, the members shall also vote upon the directors who shall be the directors of the state-chartered association after conversion takes effect. Such directors shall then execute two copies of the certificate of incorporation and four copies of the bylaws. The directors chosen for the association shall all sign and acknowledge the certificate of incorporation as subscribers thereto and the bylaws as incorporators of the association. The commissioner may provide, by regulation, for the procedure to be followed by any such federal savings and loan association converting into an association under articles 40 to 46 of this title. The state-chartered association shall be a continuation of the corporate entity of the converting federal association and continue to have all of its property and rights.






Article 46 - Safe Deposit Facilities

§ 11-46-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Fiduciary" means any person as defined in section 15-1-103 (2), C.R.S.

(2) "Lease" means the contract between lessor and lessee governing the use, payment, and other terms and conditions with regard to a safe deposit box.

(3) "Lessee" means a person contracting with a lessor for the use of a safe deposit box.

(4) "Lessor" means any association defined in section 11-46-102 which maintains safe deposit facilities.

(5) "Person" means any natural person, partnership, whether limited or general, corporation, or entity leasing a safe deposit box.

(6) "Safe deposit box" means any vault, box, receptacle, or other safekeeping facility maintained by a lessor for lease to third persons.



§ 11-46-102. Safe deposit boxes

Any savings and loan associations organized under articles 40 to 46 of this title and any federal savings and loan associations organized under the "Home Owners' Loan Act of 1933", as amended, except to the extent that laws, rules, and regulations under which they operate are inconsistent with this article, may engage in the business of leasing safe deposit boxes in accordance with the provisions of this article.



§ 11-46-103. Lease to natural persons

A lessor may lease a safe deposit box to any natural person and, in connection therewith, deal with such person without liability until there is filed with such lessor a certified copy of any order of a Colorado court indicating that such person is under a legal disability and directing the lessor to deal with such person's fiduciary.



§ 11-46-104. Leases to joint tenants

(1) Any lessor may lease a safe deposit box to one or more natural persons as joint tenants, and any one of such joint tenants shall have the right of access to such safe deposit box.

(2) Upon the death of any joint tenant, the provisions of section 15-10-111, C.R.S., and of this section with regard to examination shall apply.

(3) Nothing in this section shall be construed to prevent the making of leases for safe deposit boxes, the terms of which may require the signature and presence of more than one person as a condition for access to said box.



§ 11-46-105. Access by fiduciaries

(1) Where a safe deposit box is made available by a lessor to one or more persons acting as fiduciaries, the lessor may, except as otherwise expressly provided in the lease or the instrument of authority pursuant to which such fiduciaries are acting and copies of which have been furnished the lessor, allow access thereto as follows:

(a) By any one or more of the persons acting as executors or administrators;

(b) By any one or more of the persons otherwise acting as fiduciaries when authorized in writing and signed by all other persons so acting;

(c) By any agent authorized in writing and signed by all of the persons acting as fiduciaries.



§ 11-46-106. Effect of lessee's death or incompetence

Where a lessor, without written notice or actual knowledge of the death or of a determination of legal incompetence of the lessee, deals with said lessee or his agent pursuant to a written power of attorney signed by such lessee, the transaction binds the lessor and the estate of the lessee.



§ 11-46-107. Search procedure on death

The provisions of section 15-10-111, C.R.S., shall apply to the search procedure of a safe deposit box on the death of a lessee.



§ 11-46-108. Adverse claims to contents of safe deposit box

(1) A lessor shall not deny access to a safe deposit box to its lessee unless the claim of said lessee is adverse within the terms of this section. A claim shall be considered adverse when:

(a) The lessor is directed to deny such access by a court order issued in an action in which the lessee is served with process and named as a party by a name which identified him with the name in which the safe deposit box is leased; or

(b) The safe deposit box is leased or the property is held in the name of a lessee with the addition of words indicating that the contents or property are held in a fiduciary capacity for a named beneficiary and the adverse claim is supported by a sworn written statement of facts disclosing that it is made by or on behalf of such a beneficiary and that there is reason to know that the fiduciary may misappropriate the trust property; or

(c) One of several lessees claims, contrary to the terms of the lease, an exclusive right of access, or when one or more persons claim a right of access as agents or officers of a lessee to the exclusion of others as agents or officers, or when it is claimed that a lessee is the same person as one using another name.



§ 11-46-109. Nonpayment of rent

If the rental on a safe deposit box has not been paid for one year after it is due, the lessor may petition a court of competent jurisdiction to make disposition of the contents of such safe deposit box, and the lessor shall have the right to claim and accept any proceeds from such disposition to satisfy accumulated charges, court costs, and attorneys' fees in connection with the rental and disposition of said safe deposit box.






Article 47 - Protection of Deposits of Public Moneys

§ 11-47-101. Short title

This article shall be known and may be cited as the "Savings and Loan Association Public Deposit Protection Act".



§ 11-47-102. Legislative declaration

(1) The general assembly declares that the purpose of this article is to provide protection of public moneys on deposit in state-chartered and federally chartered savings and loan associations in this state above and beyond the protection provided by the federal deposit insurance corporation or its successor and to ensure prompt payment of deposit liabilities to governmental units in the event of default or insolvency of any such association.

(2) The general assembly further declares that the inclusion of self-insurance pools formed by governmental units within the scope of the provisions of this article is to clarify that such self-insurance pools have been and shall continue to be entitled to protection as provided by the provisions of this article.



§ 11-47-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Affected governmental unit" means any governmental unit whose deposits of public moneys are affected by an event of default.

(2) "Capital funds" means, with respect to any eligible public depository, the aggregate sum of its capital stock, surplus, and undivided profits and of all reserves required by any law or regulation, together with the amount of any debt subordinated to deposit liabilities when such debt has been allowed to be included in its stated capital position by the applicable regulatory authority.

(3) "Commissioner" means the state commissioner of financial services.

(4) "Defaulting depository" means an eligible public depository to which an event of default has occurred.

(5) "Eligible collateral" means:

(a) Obligations of the United States or of any agency thereof;

(b) Obligations wholly or partially guaranteed or insured as to payment of principal by the United States or any agency thereof;

(c) Obligations of the state of Colorado, including anticipation warrants, and general obligations of any governmental unit of this state, including obligations the interest and principal of which are secured by deposit in escrow of an amount of obligations of the United States or any agency thereof sufficient to secure such payment;

(d) Obligations evidenced by notes secured by first lien mortgages or deeds of trust on real property, whether or not situate in this state, if such obligations are not for construction or land acquisition and development and if such obligations shall not exceed one hundred percent of the value of all eligible collateral on pledge, which obligations shall not be in default in any respect and are wholly owned by the eligible depository;

(e) Revenue bonds, except industrial development revenue bonds, issued by the state of Colorado or any agency thereof, or by any county, city and county, municipality, school district, special district, or other authority within this state, as well as special improvement district bonds issued by any such political subdivision or authority;

(f) Mortgage-backed securities issued by the federal home loan mortgage corporation, the federal national mortgage association, or the government national mortgage association and such other mortgage-backed securities as are approved by the commissioner;

(g) Such liquid assets, as such term is defined in the federal regulations governing members of a federal home loan bank, as are approved by the commissioner;

(h) Irrevocable and unconditional standby letters of credit issued by a federal home loan bank if:

(I) The letter of credit is in the standard format approved by the Colorado division of financial services;

(II) The Colorado division of financial services is designated as the beneficiary of the letter of credit; and

(III) Securities issued by the federal home loan bank remain triple A-rated by one or more nationally recognized organizations which regularly rate such obligations.

(6) "Eligible public depository" means any state-chartered savings and loan association or any federally chartered savings and loan association having an office in this state which is authorized by the laws of the United States to accept deposit accounts, which deposits are insured by the federal deposit insurance corporation or its successor, and which depository has been designated as an eligible public depository by the commissioner.

(7) "Event of default" means the issuance of an order by a supervisory authority or a receiver restraining an eligible public depository from making payments of its deposit liabilities.

(8) "Governmental unit" means the state of Colorado, every municipality, city and county, county, school district, special district, and authority located in this state, every public body corporate created or established under the constitution or any law of this state, and every board, commission, department, institution, agency of, and every entity created by intergovernmental agreement among, any of the foregoing which collects, receives, or has custody of or control over public moneys.

(8.5) (a) "Market value" means, for eligible collateral consisting of obligations wholly or partially guaranteed or insured as to payment of principal by the United States or any agency thereof, or other obligations evidenced by notes secured by first lien mortgages or deeds of trust, the lower of current market quotation or seventy-five percent of the unpaid principal of the note evidencing the obligation.

(b) For all other eligible collateral, "market value" means the current market quotation.

(9) (Deleted by amendment, L. 2004, p. 141, § 29, effective July 1, 2004.)

(10) "Net deposit liability" means, with respect to a defaulting depository, the amount of its deposit liability to a governmental unit after deduction of any applicable federal deposit insurance corporation or its successor insurance with respect thereto.

(11) "Public deposits" means and includes all public moneys on deposit in an eligible public depository, whether payable on demand or at a certain time.

(12) "Public moneys" means all moneys under the control of or in the custody of governmental units.

(13) "Valuation date" means the last business day of either March or September of each year, as the occasion may require.



§ 11-47-104. Administration - powers of commissioner and financial services board

The provisions of this article shall be administered by the commissioner under the supervision of the financial services board. The financial services board and the commissioner shall have the authority to do all acts necessary and required to carry out the purpose of this article. To this end, the financial services board is empowered to make, amend, and rescind rules and regulations consistent with said provisions and to prescribe a standard form for the statements and reports required to be made or filed by eligible public depositories and to require uniform use of the same. Acts of the commissioner are subject to appeal to the financial services board pursuant to section 11-44-101.8.



§ 11-47-105. Acceptance of provisions - designation as eligible public depository

(1) Every state-chartered savings and loan association and every federally chartered savings and loan association having an office in this state that is otherwise eligible to be an eligible public depository and that desires to accept and hold public deposits in an amount in excess of the amount insured by the federal deposit insurance corporation or its successor shall file with the commissioner, on a form provided by him or her for such purpose, a statement signed and sworn to by an executive officer of such association electing to accept and become subject to the provisions of this article and setting forth the amount of its capital funds and the aggregate amount and nature of all public deposits held by it. Upon the filing of such statement and acceptance, the commissioner shall forthwith designate such savings and loan association as an eligible public depository and shall issue an appropriate certificate evidencing such designation.

(2) (Deleted by amendment, L. 2004, p. 141, § 30, effective July 1, 2004.)



§ 11-47-108. Method of securing public deposits

(1) Except as provided in section 11-47-112 (6)(a), any eligible public depository shall secure public deposits accepted and held by it by pledging eligible collateral having a market value, at all times, equal to at least one hundred percent of the aggregate of said deposits not insured by the federal deposit insurance corporation or its successor.

(2) The eligible collateral pledged shall be held as specified in section 11-47-109; except that the depository shall be required to furnish each governmental unit whose deposit is so secured with a statement, signed under oath by an executive officer of said depository, certifying to said governmental unit that its deposit is secured in the manner specified in subsection (1) of this section and specifying where the collateral pledged is being held in custody.



§ 11-47-109. Where collateral held - right of substitution - income derived

(1) The eligible collateral required to be pledged as provided in section 11-47-108 shall be held in escrow by another savings and loan association in Colorado, by a state or national bank in Colorado, or by any federal home loan bank or branch thereof or any federal reserve bank or branch thereof approved by the commissioner, and held in such manner as the financial services board shall prescribe by rule. All collateral so held shall be clearly identified as being security maintained or pledged for the aggregate amount of public deposits accepted and held on deposit by said eligible public depository.

(2) Said depository shall have the right at any time to make substitutions of eligible collateral maintained or pledged and shall at all times be entitled to collect and retain all income derived from the same without restriction.



§ 11-47-111. Reports required - when filed - contents

On a date specified by the commissioner, every eligible public depository shall file a report with the commissioner that contains such information as required by the commissioner. The commissioner may require more frequent reports from eligible public depositories.



§ 11-47-112. Power and authority of financial services board

(1) The commissioner shall have specific power and authority to require any eligible public depository to furnish, at any time, such information as the commissioner may request or demand concerning the amount of public deposits held by it, the portion thereof that is insured by the federal deposit insurance corporation or its successor, the amount of its capital funds, and the nature, amount, market value, and location of the eligible collateral maintained or pledged by it to secure said deposits.

(2) If any such depository shall fail or refuse to furnish the information requested or demanded within ten days after the date of the request or demand, the commissioner shall have the authority to forthwith deny it the right to accept and hold any additional public deposits until such time as said information is furnished to him and he has acknowledged receipt thereof, and, at his discretion, he may make public announcement of such denial.

(3) The commissioner shall have the authority to determine and fix the date upon which any event of default is deemed to have occurred, after taking into account and giving due consideration to any rule, regulation, or lawful order of any supervisory authority as the same may affect the inability or failure of an eligible public depository to repay deposit liabilities.

(4) The commissioner shall have the authority to require any eligible public depository to substitute new eligible collateral for any of its maintained or pledged collateral which he deems to be ineligible.

(5) If any depository violates any regulation promulgated by the commissioner pursuant to section 11-47-104 or violates any provision of this article, the commissioner shall have the authority to deny, forthwith, the right of said depository to accept and hold any additional public deposits until such time as the depository complies with the regulations or the provisions of this article. The commissioner, at his discretion, may make public announcement of such denial.

(6) (a) The financial services board may promulgate rules to require an eligible public depository to reduce or eliminate its uninsured public deposit liability if said depository's regulatory capital does not comply with the minimum requirement of the federal deposit insurance corporation or its successor. Notwithstanding any other provision in this article to the contrary, the financial services board also may promulgate rules to require a depository to pledge eligible collateral having a market value in excess of one hundred percent of the aggregate amount of public deposits not insured by the federal deposit insurance corporation or its successor, if said depository's regulatory capital does not comply with the minimum requirement of the federal deposit insurance corporation or its successor. Notwithstanding any other provision in this article to the contrary, the financial services board may promulgate rules to require an eligible public depository to pledge a minimum amount of eligible collateral.

(b) Repealed.



§ 11-47-113. Procedure when event of default occurs

(1) When the commissioner has determined that an event of default has occurred with respect to any eligible public depository and has determined and fixed the date of such occurrence, he or she shall proceed in the following manner:

(a) He shall forthwith seize and take possession of all eligible collateral, maintained or pledged, belonging to the defaulting depository, wherever held in custody.

(b) Within twenty days after seizing and taking possession of all eligible collateral pursuant to paragraph (a) of this subsection (1), the commissioner shall ascertain the aggregate amount of public deposits held by the defaulting depository, as disclosed by the records of such depository, and the portion thereof that is insured by the federal deposit insurance corporation or its successor, and shall notify each affected governmental unit of the amount of its deposit, as so disclosed, and the portion thereof that is so insured, and shall require each affected governmental unit to provide him or her with a verified statement showing the amount of its deposit, as disclosed by its own records, within thirty days after receipt of such notification.

(c) Upon receipt of all verified statements from an affected governmental unit, he shall determine and fix the net deposit liability of the defaulting depository to such affected governmental unit. Upon receipt of all such verified statements from all affected governmental units, he shall determine and fix the aggregate net deposit liability of the defaulting depository to all affected governmental units.

(d) The commissioner shall proceed to liquidate the eligible collateral maintained or pledged by the defaulting depository which he had theretofore seized and may, from time to time, apply the amount realized from such liquidation against the net deposit liability to any governmental unit. The commissioner shall maintain a reserve from such amount realized for the payment of the aggregate net deposit liability to all affected governmental units until payment is made to all affected governmental units.

(e) In the event the federal deposit insurance corporation or its successor is appointed and acts as liquidator or receiver of any eligible public depository under state or federal law, those duties specified in this section to be performed by the commissioner may, where the commissioner deems appropriate, be delegated by the commissioner to and performed by the federal deposit insurance corporation or its successor.



§ 11-47-118. Public moneys to be deposited only in eligible public depositories - penalty for violation

(1) It shall be unlawful for any public moneys to be deposited in any state-chartered savings and loan association, or in any federally chartered savings and loan association having its principal office in this state, other than one that has been designated by the commissioner as an eligible public depository, unless the entire amount of such deposit is insured by the federal deposit insurance corporation or its successor.

(2) Any official of a governmental unit having custody of or control over public moneys who violates the provisions of subsection (1) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than two hundred dollars nor more than five hundred dollars, which fine shall be mandatory, and, upon any such conviction, the court may adjudge that he be removed from office.

(3) Notwithstanding any other provision of this section to the contrary, nothing shall be construed to prevent a savings and loan association which is an eligible public depository operating pursuant to the provisions of this article from being or acting as an agent in behalf of any public entity for the purposes of making investments as authorized by part 6 of article 75 of title 24, C.R.S. Any such savings and loan association shall maintain such accounting records as are necessary to readily distinguish between the activities authorized by said part 6 of article 75 of title 24, C.R.S., and the purposes of the public deposit protection requirements imposed upon it as a condition of being an eligible public depository. The financial services board may promulgate such rules and regulations as it deems desirable to ensure that the activities authorized under part 6 of article 75 of title 24, C.R.S., and the protection of public funds pursuant to this article are not commingled.



§ 11-47-119. Liability of officials of governmental units

No official of a governmental unit who acted in good faith in selecting, designating, or approving any eligible public depository for the deposit of public moneys in his custody or under his control shall be liable for any loss of public moneys deposited therein by reason of the occurrence of an event of default with respect to such depository.



§ 11-47-120. Authority to accept deposits - acceptance of insured deposits

Any state-chartered savings and loan association, or any federally chartered savings and loan association having its principal office in this state that is authorized by the laws of this state or of the United States to accept deposit accounts or savings deposits, is authorized to accept and hold, and any governmental unit is authorized to make and maintain in such association, deposits of public moneys as provided in this article. Any such association is authorized to accept and hold, and any governmental unit is authorized to make and maintain therein, deposits of public moneys to the extent that the full amount thereof is insured by the federal deposit insurance corporation or its successor, even though such association has not elected to be designated as an eligible public depository under the provisions of this article.






Article 47.5 - Savings and Loan Guaranty Act



Article 48 - Electronic Funds Transfers for Financial Institutions Other Than Banks

§ 11-48-101. Applicability - definition

This article applies to any savings and loan association organized under article 41 of this title or under federal law and having its principal office in this state and any credit union organized under article 30 of this title or federal law and having its principal office in this state. As used in this article, "financial institution" means any such savings and loan association or credit union.



§ 11-48-102. Limitations

This article shall be construed to authorize any financial institution to engage in electronic funds transfers only to the extent of transactions authorized in applicable law governing such institutions. The provisions of this article shall govern as to communications facilities owned or controlled by such institutions.



§ 11-48-103. Communications facility

As used in this article, "communications facility" means an attended or unattended electronic information processing device, other than an ordinary telephone instrument, located in this state separate and apart from a financial institution and through which account holders and financial institutions may engage in transactions by means of either the instant transmission (online) of electronic impulses to and from the financial institution or its data processing agent or the recording of electronic impulses or other indicia of a transaction for delayed transmission (off-line) to a financial institution or its data processing agent. Such a device located on the premises of a financial institution shall be a communications facility if such device is utilized by the account holders of other financial institutions.



§ 11-48-104. No operation by financial institution employees

No communications facility located separate and apart from a financial institution shall be operated by an employee or agent of any financial institution, and no agent or employee of the retailer where a facility is located who operates it shall be deemed to be the agent or employee of any financial institution using the facility or with which transactions are accomplished by means of the facility. No employee or agent of any financial institution shall be stationed at any communications facility located separate and apart from the financial institution except on a temporary basis for the purpose of instructing customers in the use of facilities or for servicing or observing the operation of such facilities.



§ 11-48-105. Sharing

(1) A financial institution shall make any communications facility available to any similar financial institution for the use of its account holders on the basis of fair, equitable, and nondiscriminatory standards and charges. For purposes of this section, a savings and loan association is similar to any other savings and loan association and a credit union is similar to any other credit union. A communications facility on the premises of a financial institution is not subject to the mandatory access provisions of this subsection (1). Such a facility may but is not required to be made available for use by the account holders of any similar financial institution.

(2) A financial institution may but is not required to make the use of any communications facility available to a dissimilar financial institution and to any state or national bank in this state for the use of its account holders. Any such use shall be on a fair and reasonable contractual basis.



§ 11-48-106. Consumer protection

(1) Every financial institution using a communications facility shall provide its account holders, at the time the facility is used, with a receipt or record of each transaction initiated at a facility. Such receipt or record shall be admissible as evidence in any legal action or proceeding and shall constitute prima facie proof of the transaction evidenced by such receipt or record. When a financial institution furnishes a statement of account to an account holder, such statement shall reflect each transaction affecting such account made by the account holder at a communications facility during the period covered by the statement.

(2) With respect to any card or other device issued to an account holder for use at a communications facility, any account holder whose card or device is lost or stolen and subsequently used by an unauthorized person shall only be liable for the lesser of fifty dollars or the amount of money, goods, or services obtained by the unauthorized use prior to notice to the financial institution which issued the card or device of the theft or loss. If the unauthorized use occurs through no fault of the account holder, no liability shall be imposed on the account holder.

(3) No account holder shall be held liable for any loss occurring as the result of any tampering or manipulation of a communications facility unless he performs or authorizes such acts.



§ 11-48-107. Access to automated clearinghouse

Effective January 1, 1978, an automated clearinghouse in this state shall permit direct access to or membership in such clearinghouse by any financial institution if such access is not prohibited by any rule or regulation of the federal reserve board and if the financial institution agrees to abide by the rules of the clearinghouse. For purposes of this section, "automated clearinghouse" means a group of financial institutions or banks which have agreed to abide by certain rules and procedures for the purpose of exchanging payments and settling balances of participating financial institutions on computer tape to accomplish settlement of transactions by posting credits and debits to reserve balances maintained by member banks of the federal reserve systems through the federal reserve system.






Article 49 - Life Care Institutions

§ 11-49-101. Definitions

As used in this article 49, unless the context otherwise requires:

(1) "Aged person" means any person sixty-two years of age or older.

(2) "Board" means the financial services board created in section 11-44-101.6.

(3) "Commissioner" means the state commissioner of financial services, serving in accordance with section 11-44-102.

(4) "Entrance fee" means the total of any initial or deferred transfer to or for the benefit of a provider of a sum of money or other property made or promised to be made as full or partial consideration for the acceptance or maintenance of a specified individual as a resident in a facility.

(5) "Facility" means the place in which a provider undertakes to provide life care to a resident.

(6) "Life care" means care provided, pursuant to a life care contract, for the life of an aged person, including but not limited to services such as health care, medical services, board, lodging, or other necessities.

(7) "Life care contract" means a written contract to provide life care to a person for the duration of the person's life conditioned upon the transfer of an entrance fee to the provider of the services in addition to or in lieu of the payment of regular periodic charges for the care and services involved. Any life care contract payable to or for the provider in four or more installments shall be subject to the provisions of the "Uniform Consumer Credit Code", articles 1 to 9 of title 5.

(8) "Living unit" means a room, apartment, or other area within a facility set aside for the exclusive use or control of one or more identified residents.

(9) "Person" means all corporations, associations, partnerships, or individuals, including fraternal or benevolent orders or societies.

(10) "Provider" means a person who undertakes to provide services in a facility pursuant to a life care contract.

(11) "Resident" means any person entitled pursuant to a life care contract to receive life care in a facility.

(12) "Third-party service providers" means any person, other than a provider, who is the holder of a management contract with a provider or who contracts with a provider to provide life care services to residents.



§ 11-49-102. Escrow account for entrance fees

(1) Each provider shall establish an escrow account that provides that all of any entrance fee received by the provider prior to the date the resident is permitted to occupy his or her living unit in the facility be placed in escrow with a bank, trust company, or other licensed corporate escrow agent located in Colorado and approved by the commissioner, subject to the condition that the funds may be released only as follows:

(a) If the entrance fee applies to a living unit that has been previously occupied in the facility, the entrance fee shall be released to the provider at such time as the living unit becomes available for occupancy by the new resident and is in compliance with local government regulations applicable to living units, as certified by the provider.

(b) If the entrance fee applies to a living unit that has not previously been occupied by any resident, the entrance fee shall be released to the provider at such time as the commissioner is satisfied that all of the following conditions exist:

(I) Construction or purchase of the facility has been substantially completed, and an occupancy permit covering the living unit has been issued by the local government having authority to issue the permits;

(II) A commitment has been received by the provider for any permanent mortgage loan or other long-term financing described in the statement of anticipated source and application of funds submitted by the provider and any conditions of the commitment prior to disbursement of funds thereunder have been substantially satisfied;

(III) Aggregate entrance fees received or receivable by the provider pursuant to binding life care contracts, plus the anticipated proceeds of any first mortgage loan or other long-term financing commitment, are equal to not less than ninety percent of the aggregate cost of constructing, equipping, and furnishing, or purchasing the facility and not less than ninety percent of the funds estimated in the statement of anticipated source and application of funds submitted by the provider to be necessary to fund start-up losses and assure full performance of the obligations of the provider pursuant to life care contracts.

(2) If the funds in an escrow account required to be established under subsection (1) of this section are not released within such time as provided by rules issued by the commissioner, then the funds shall be returned by the escrow agent to the persons who had made payment to the provider.

(3) An entrance fee held in escrow may be returned by the escrow agent to the person or persons who had made payment to the provider at any time upon receipt by the escrow agent of notice from the provider that the person is entitled to a refund of the entrance fee.

(4) Nothing in this section shall be interpreted as requiring the escrow of any nonrefundable application fee designated as such in the life care contract received by the provider from a prospective resident.



§ 11-49-103. Withdrawal or dismissal of person - refund

(1) If the agreement permits withdrawal or dismissal of the resident from the life care institution prior to the expiration of the agreement, with or without cause, an amount equal to the difference between the amount paid in and the amount used for the care of the resident during the time he or she remained in the institution, based upon the per capita cost to the institution as determined in a manner acceptable to the commissioner, shall be refunded to the resident; but in cases where a consideration greater than the minimum charge has been paid for accommodations above standard, a sum equal to the difference between the amount paid in and the ratio of the amount paid to the minimum consideration for standard accommodations times the current per capita cost to the institution applied to the period the resident remained in the institution shall be refunded to the resident. If the per capita cost to the institution during the period cannot be established otherwise, the cost during the period shall be deemed to be the cost at the time of the withdrawal or dismissal. For refund purposes, "cost" shall include a reasonable profit to the provider.

(2) If the provider is an organization described in section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, and exempt from income taxation under section 501 (a) of the federal "Internal Revenue Code of 1986", as amended, it shall be entitled to make a refund according to a schedule provided in its agreement with the resident so long as the schedule provides for amortization of the amount paid by the resident over a period of not less than sixty months or over the life expectancy of the resident if the expectancy is less than sixty months. In such case, the refund may be delayed for a reasonable period thereafter until the securing by the provider of a substitute fee from another resident or prospective resident. The provider may also deduct from any such refund amounts due it from the resident for damage done or for any other legitimate offsetting item.



§ 11-49-104. Recording of lien by commissioner

(1) The commissioner shall record with the county clerk and recorder of any county a notice of lien on behalf of all residents who enter into life care contracts with a provider to secure performance of the provider's obligations to residents pursuant to life care contracts. All reasonable costs of recording the lien shall be paid by the provider.

(2) From the time of the recording, there exists a lien for an amount equal to the reasonable value of services to be performed under a life care contract in favor of each resident on the land and improvements owned by the provider, not exempt from execution, that are listed in the notice of lien filed pursuant to subsection (3) of this section and that are located in the county in which the notice of lien is recorded.

(3) The lien shall be perfected by the commissioner by executing by affidavit the notice and claim of lien, which shall contain:

(a) The legal description of the lands and improvements to be charged with a lien;

(b) The name of the owner of the property affected;

(c) A statement providing that the lien has been filed by the commissioner pursuant to this section.

(4) The lien may be foreclosed by civil action.

(5) Any number of persons claiming liens against the same property pursuant to this section may join in the same action. If separate actions are commenced, the court may consolidate the actions. The court shall, as part of the costs, allow reasonable attorney fees for each claimant who is a party to the action.

(6) In a civil action filed pursuant to this section, the judgment shall be given in favor of each resident having a lien who has joined in the foreclosure action for the amount equal to the reasonable value of services to be performed under a life care contract in favor of each resident. The court shall order the sheriff to sell any property subject to the lien at the time judgment is given, in the same manner as real and personal property is sold on execution. The lien for the reasonable value of services to be performed under a life care contract shall be on equal footing with claims of other residents. If a sale is ordered and the property sold and the proceeds of the sale are not sufficient to discharge all liens of residents against the property, the proceeds shall be prorated among the respective residents.

(7) The liens provided for in this section are preferred to all liens, mortgages, or other encumbrances upon the property attaching subsequently to the time the lien is recorded and are preferred to all unrecorded liens, mortgages, and other encumbrances. The amount secured by any lien having priority to the lien filed pursuant to this section may not be increased without prior approval of the commissioner.

(8) The commissioner shall file a release of the lien upon proof of complete performance of all obligations to residents pursuant to life care contracts.

(9) The commissioner may subordinate any lien filed pursuant to this section to the lien of a first mortgage or other long-term financing obtained by the provider, regardless of the time at which the subsequent lien attaches.



§ 11-49-105. Reserve requirements

(1) Any provider shall maintain reserves covering obligations under all life care agreements. The reserves shall be equivalent to the sum of the following:

(a) (I) For those debt obligations that are collateralized by the provider's facility and that require a balloon payment, the amount of interest due and payable or accrued in the next eighteen months.

(II) For purposes of this subsection (1)(a), any amounts held in reserve or escrow to fulfill debt agreements shall be considered eligible to meet the requirements of this subsection (1)(a).

(b) (I) For all other debt obligations that are collateralized by the provider's facility, an amount equal to the next twelve months' principal and interest.

(II) For purposes of this subsection (1)(b), any amounts held in reserve or escrow to fulfill debt agreements shall be considered eligible to meet the requirements of this subsection (1)(b).

(c) (I) An amount not less than twenty percent of the facility's operating expenses for the immediately preceding year.

(II) For purposes of this subsection (1)(c), "operating expenses":

(A) Includes all expenses of the facility, except interest included in subsections (1)(a) and (1)(b) of this section and depreciation or amortization expenses; and

(B) Means budgeted expenses pursuant to a budget approved by the governing board of the provider, for providers in operation less than twelve months.

(2) The reserves shall consist of the following:

(a) Savings accounts or certificates of deposit in state or national banks located in this state that are members of the federal deposit insurance corporation or any successor agency thereto;

(b) Savings accounts or savings certificates in state or federal savings or loan associations located in this state that are members of the federal deposit insurance corporation or any successor agency thereto;

(c) Notes receivable from residents to the extent of the portion due and payable within twelve months;

(d) Bonds and stocks selected from an approved list, as determined by the commissioner. If stocks, bonds, and securities that are not on the approved list are part of the reserves, and if they are to be retained as part of the reserves, it shall not be necessary that the unapproved stocks, bonds, and securities be disposed of immediately, but they shall be disposed of in accordance with rules promulgated pursuant to this article 49, which disposal shall be accomplished in a gradual manner so as to avoid loss to providers. Securities that, although not on the approved list, should be retained in the reserve for reasons acceptable to the commissioner may be retained with the specific approval of the commissioner. Investments in stocks and bonds will be valued at their fair market value.

(e) (I) Except as provided in subsection (2)(e)(II) of this section, accounts receivable with respect to life care contracts that are:

(A) Not considered past due by the provider if owed to the provider by a natural person;

(B) Due from the United States or any agency thereof, any state in the United States or any agency thereof, or any institution, pension fund, or trust fund from which collection is reasonably assured.

(II) Accounts receivable that are eligible under this subsection (2)(e) may be used to fulfill no more than fifty percent of the provider's total reserve requirement.

(f) Investment certificates or shares in open-end investment trusts whose management has been managing a mutual fund registered under the federal "Investment Company Act of 1940", 15 U.S.C. secs. 80a-1 to 80a-64, or whose management has been registered as an investment adviser under the federal "Investment Advisers Act of 1940", 15 U.S.C. secs. 80b-1 to 80b-21, and in either case currently has at least one hundred million dollars under its supervision, is qualified for sale in Colorado, has at least forty percent of its directors or trustees not affiliated with the fund's management company or principal underwriter or any of their affiliates, is registered under the federal "Investment Company Act of 1940", and is a fund listed as qualifying under rules maintained by the secretary of state in cooperation with the division of insurance.

(3) Any person or organization that entered into life care contracts prior to January 1, 1974, but that was not required prior to that date to obtain a license is not required to maintain reserves covering obligations assumed under any such contract entered into prior to January 1, 1974.



§ 11-49-106. Annual report by providers - fee

(1) Each provider shall file an annual report with the commissioner within ninety days after the end of its fiscal year that contains the certified financial statements for each facility and such other information as may be required by the commissioner. The annual report shall be made in a form prescribed by the commissioner.

(2) A provider shall amend its annual report on file with the commissioner if an amendment is necessary to prevent the report from containing a material misstatement of fact or omission of a material fact.

(3) A provider shall make its annual report available to residents upon request.

(4) The failure to file an annual report within the time prescribed in subsection (1) of this section shall constitute a violation of this article 49.



§ 11-49-107. Examination - fees

The commissioner may conduct an examination of the affairs of any provider as often as the commissioner deems it necessary for the protection of the interests of the people of this state. Providers shall maintain copies of their books and records in Colorado to provide access for the purposes of this article 49. The commissioner shall assess each provider at least semiannually, to cover the annual direct and indirect costs of examinations, supervision, and administration conducted pursuant to the provisions of this section. The assessments shall be calculated in terms of cents per thousand dollars of total escrowed entrance fees and reserves maintained. The assessment calculation, or ratio of the assessment charged to total escrowed entrance fees and reserves maintained, shall be alike in all cases. On or before the dates specified by the commissioner, each association shall pay its assessment. If deemed necessary, the commissioner may estimate a per diem rate to be charged for examinations and charge a provider for the actual cost of any examination documented by the commissioner.



§ 11-49-108. Rules

The board may promulgate reasonable rules in accordance with article 4 of title 24 for effectuating any provision of this article 49.



§ 11-49-109. Violation

Any person acting in the capacity of a provider who enters into a life care contract, or extends the term of an existing life care contract, without acting in compliance with the provisions of this article 49 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than ten thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.



§ 11-49-110. Article does not apply to facilities licensed by department of public health and environment

The provisions of this article 49 shall not apply to any hospital or other facility that the department of public health and environment is authorized to license pursuant to part 1 of article 1.5 and part 1 of article 3 of title 25; except that nursing care facilities and assisted living residences that are part of the facility of a provider as defined in section 11-49-101 shall be subject to the provisions of this article 49.



§ 11-49-111. Life care contract - content

(1) Each life care contract shall be written in a clear and coherent manner using words with common and everyday meanings and shall:

(a) Show the value of all property transferred, including but not limited to donations, subscriptions, fees, and any other amounts initially paid or payable by or on behalf of the prospective resident;

(b) Show all the services that are to be provided by the provider to the prospective resident, including, in detail, all items that the prospective resident will receive, such as board, room, clothing, incidentals, medical care, transportation, and burial, and whether the items will be provided for a designated time period or for life and the monthly charge for the services;

(c) Be accompanied by a financial statement showing in reasonable detail the financial condition of the provider, including a statement of earnings for the previous twenty-four-month period, or such shorter period if the facility has been in operation for a lesser period, that shall be furnished to the prospective resident;

(d) Specify the monthly service fee and whether the fee is subject to adjustment;

(e) Explicitly state what rights, if any, a resident will have to participate either individually or as part of a group of residents in management and financial decisions affecting the facility.



§ 11-49-112. Register

(1) Every provider shall maintain a register setting forth the following facts concerning each person residing in the life care institution:

(a) Name;

(b) Last previous address;

(c) Age;

(d) Nearest of kin, if any;

(e) Mother's maiden name;

(f) The person responsible for each resident's care and maintenance;

(g) Such other data as the commissioner may reasonably require.



§ 11-49-113. Advertisements and solicitations of life care contracts - requirements

Any report, circular, public announcement, certificate, or financial statement, or any other printed matter or advertising material that is designed for or used to solicit or induce persons to enter into any life care contract, and that lists or refers to the name of any individual or organization as being interested in or connected with the person, association, or corporation to perform the contract, shall clearly state the extent of financial responsibility assumed by that individual or organization for the person, association, or corporation and the fulfillment of its contracts.



§ 11-49-114. Injunction against violations - prosecution

(1) The commissioner may bring an action, through the attorney general, to enjoin the threatened violation or continued violation of the provisions of this article 49 or of any of the rules promulgated pursuant to this article 49, in the district court for the county in which the violation occurred or is about to occur. Any proceeding under the provisions of this section shall be subject to the Colorado rules of civil procedure; except that the commissioner shall not be required to allege facts necessary to show or tending to show the lack of an adequate remedy at law or to show or tending to show irreparable damage or loss. The court may award the attorney general all costs incurred in bringing any action under this section.

(2) Upon application by the commissioner, the attorney general or the district attorney of any judicial district in this state shall institute and prosecute an action for the criminal violation of any provision of this article 49.



§ 11-49-115. Local regulations

The provisions of this article 49 shall not prevent local authorities of any county, city, town, or city and county, within the reasonable exercise of the police power, from adopting rules, by ordinance or resolution, prescribing standards of sanitation, health, and hygiene for facilities that are not in conflict with the provisions of this article 49 or the rules adopted by the commissioner pursuant thereto, and requiring a local health permit for the maintenance or conduct of any such facility within the county, city, town, or city and county.









Securities

Article 50 - Transfers to Minors

§ 11-50-101. Short title

This article shall be known and may be cited as the "Colorado Uniform Transfers to Minors Act".



§ 11-50-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Adult" means an individual who has attained the age of twenty-one years.

(2) "Benefit plan" means an employer's plan for the benefit of an employee or partner.

(3) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

(4) "Conservator" means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.

(5) "Court" means the district or probate court which would have jurisdiction of the minor's estate, if he had property other than custodial property, as provided in section 15-14-108 (1), C.R.S.

(6) "Custodial property" means:

(a) Any interest in property transferred to a custodian under this article; and

(b) The income from and proceeds of that interest in property.

(7) "Custodian" means a person so designated under section 11-50-110 or a successor or substitute custodian designated under section 11-50-119.

(8) "Financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law.

(9) "Legal representative" means an individual's personal representative or conservator.

(10) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(11) "Minor" means an individual who has not attained the age of twenty-one years.

(12) "Person" means an individual, corporation, organization, or other legal entity.

(13) "Personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.

(13.5) "Qualified minor's trust" means a trust, including a trust created by a custodian, of which a minor is the sole current beneficiary and that satisfies the requirements of section 2503 (c) of the federal "Internal Revenue Code of 1986" and the regulations implementing that section.

(14) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(15) "Transfer" means a transaction that creates custodial property under section 11-50-110.

(16) "Transferor" means a person who makes a transfer under this article.

(17) "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.



§ 11-50-103. Scope and jurisdiction

(1) This article applies to a transfer that refers to this article in the designation under section 11-50-110 (1) by which the transfer is made if, at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this article despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

(2) A person designated as custodian under this article is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(3) A transfer that purports to be made and which is valid under the uniform transfers to minors act, the uniform gifts to minors act, or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in this state if, at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.



§ 11-50-104. Nomination of custodian

(1) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for (name of minor) under the "Colorado Uniform Transfers to Minors Act"". The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(2) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under section 11-50-110 (1).

(3) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under section 11-50-110. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to section 11-50-110.



§ 11-50-105. Transfer by gift or exercise of power of appointment

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to section 11-50-110.



§ 11-50-106. Transfer authorized by will or trust

(1) A personal representative or trustee may make an irrevocable transfer pursuant to section 11-50-110 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(2) If the testator or settlor has nominated a custodian under section 11-50-104 to receive the custodial property, the transfer must be made to that person.

(3) If the testator or settlor has not nominated a custodian under section 11-50-104, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under section 11-50-110 (1).



§ 11-50-107. Other transfer by fiduciary

(1) Subject to subsection (3) of this section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to section 11-50-110, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(2) Subject to subsection (3) of this section, a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to section 11-50-110.

(3) A transfer under subsection (1) or (2) of this section may be made only if:

(a) The personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor;

(b) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument; and

(c) The transfer is authorized by the court if it exceeds ten thousand dollars in value.



§ 11-50-108. Transfer by obligor

(1) Subject to subsections (2) and (3) of this section, a person not subject to section 11-50-106 or 11-50-107 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to section 11-50-110.

(2) If a person having the right to do so under section 11-50-104 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(3) If no custodian has been nominated under section 11-50-104, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds ten thousand dollars in value.



§ 11-50-109. Receipt for custodial property

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this article.



§ 11-50-110. Manner of creating custodial property and effecting transfer - designation of initial custodian - control

(1) Custodial property is created and a transfer is made whenever:

(a) An uncertificated security or a certificated security in registered form is either:

(I) Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for (name of minor) under the "Colorado Uniform Transfers to Minors Act""; or

(II) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (2) of this section;

(b) Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for (name of minor) under the "Colorado Uniform Transfers to Minors Act"";

(c) The ownership of a life or endowment insurance policy or annuity contract is either:

(I) Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for (name of minor) under the "Colorado Uniform Transfers to Minors Act""; or

(II) Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for (name of minor) under the "Colorado Uniform Transfers to Minors Act"";

(d) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for (name of minor) under the "Colorado Uniform Transfers to Minors Act"";

(e) An interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for (name of minor) under the "Colorado Uniform Transfers to Minors Act"";

(f) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(I) Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for (name of minor) under the "Colorado Uniform Transfers to Minors Act""; or

(II) Delivered to an adult other than the transferor or to a trust company, endorsed to that person, followed in substance by the words: "as custodian for (name of minor) under the "Colorado Uniform Transfers to Minors Act""; or

(g) An interest in any property not described in paragraphs (a) to (f) of this subsection (1) is transferred to an adult other than the transferor or to a trust company by written instrument in substantially the form set forth in subsection (2) of this section.

(2) An instrument in the following form satisfies the requirements of paragraphs (a)(II) and (g) of subsection (1) of this section:

TRANSFER UNDER THE "COLORADO UNIFORM TRANSFERS TO MINORS ACT" I, (name of transferor or name and representative capacity if a fiduciary) hereby transfer to (name of custodian), as custodian for (name of minor) under the "Colorado Uniform Transfers to Minors Act", the following: (insert a description of the custodial property sufficient to identify it).

Date: -----------------

---------------------------------

(Signature)

(name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the "Colorado Uniform Transfers to Minors Act".

Dated: ----------------

--------------------------------

(Signature of Custodian)

(3) A transferor shall place the custodian in control of the custodial property as soon as practicable.



§ 11-50-111. Single custodianship

A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this article by the same custodian for the benefit of the same minor constitutes a single custodianship.



§ 11-50-112. Validity and effect of transfer

(1) The validity of a transfer made in a manner prescribed in this article is not affected by:

(a) Failure of the transferor to comply with section 11-50-110 (3) concerning possession and control;

(b) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under section 11-50-110 (1); or

(c) Death or incapacity of a person nominated under section 11-50-104 or designated under section 11-50-110 as custodian or the disclaimer of the office by that person.

(2) A transfer made pursuant to section 11-50-110 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this article, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this article.

(3) By making a transfer, the transferor incorporates in the disposition all the provisions of this article and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this article.



§ 11-50-113. Care of custodial property

(1) A custodian shall:

(a) Take control of custodial property;

(b) Register or record title to custodial property if appropriate; and

(c) Collect, hold, manage, invest, and reinvest custodial property.

(2) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(3) A custodian may invest in or pay premiums on life insurance or endowment policies on:

(a) The life of the minor only if the minor or the minor's estate is the sole beneficiary; or

(b) The life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian is the irrevocable beneficiary.

(4) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for (name of minor) under the "Colorado Uniform Transfers to Minors Act"".

(5) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of fourteen years.



§ 11-50-114. Powers of custodian

(1) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(1.5) At any time, a custodian may transfer part or all of a custodial property to a qualified minor's trust without a court order. Such a transfer terminates the custodianship to the extent of the transfer.

(2) This section does not relieve a custodian from liability for breach of section 11-50-113.



§ 11-50-115. Use of custodial property

(1) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

(a) The duty or ability of the custodian personally or of any other person to support the minor; or

(b) Any other income or property of the minor which may be applicable or available for that purpose.

(2) On petition of an interested person or the minor if the minor has attained the age of fourteen years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(3) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.



§ 11-50-116. Custodian's expenses, compensation, and bond

(1) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(2) Except for one who is a transferor under section 11-50-105, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(3) Except as provided in section 11-50-119 (6), a custodian need not give a bond.



§ 11-50-117. Exemption of third person from liability

(1) A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(a) The validity of the purported custodian's designation;

(b) The propriety of, or the authority under this article for, any act of the purported custodian;

(c) The validity or propriety under this article of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(d) The propriety of the application of any property of the minor delivered to the purported custodian.



§ 11-50-118. Liability to third persons

(1) A claim based on a contract entered into by a custodian acting in a custodial capacity, an obligation arising from the ownership or control of custodial property, or a tort committed during the custodianship may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(2) A custodian is not personally liable:

(a) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(b) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(3) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.



§ 11-50-119. Renunciation, resignation, death, or removal of custodian - designation of successor custodian

(1) A person nominated under section 11-50-104 or designated under section 11-50-110 as custodian may decline to serve by delivering a valid disclaimer in the form provided in part 12 of article 11 of title 15, C.R.S., to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under section 11-50-104, the person who made the nomination may nominate a substitute custodian under section 11-50-104; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under section 11-50-110 (1). The custodian so designated has the rights of a successor custodian.

(2) A custodian at any time may designate a trust company or an adult other than a transferor under section 11-50-105 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(3) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of fourteen years and to the successor custodian and by delivering the custodial property to the successor custodian.

(4) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of fourteen years, the minor may designate as successor custodian, in the manner prescribed in subsection (2) of this section, an adult member of the minor's family, a conservator of the minor, or a trust company. If the minor has not attained the age of fourteen years or fails to act within sixty days after the ineligibility, death, or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(5) A custodian who declines to serve under subsection (1) of this section or resigns under subsection (3) of this section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(6) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor, or the minor if the minor has attained the age of fourteen years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under section 11-50-105 or to require the custodian to give appropriate bond.



§ 11-50-120. Accounting by and determination of liability of custodian

(1) A minor who has attained the age of fourteen years, the minor's guardian or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court:

(a) For an accounting by the custodian or the custodian's legal representative; or

(b) For a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under section 11-50-118 to which the minor or the minor's legal representative was a party.

(2) A successor custodian may petition the court for an accounting by the predecessor custodian.

(3) The court, in a proceeding under this article or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(4) If a custodian is removed under section 11-50-119 (6), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.



§ 11-50-121. Termination of custodianship

(1) The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(a) The minor's attainment of twenty-one years of age; or

(b) The minor's death.



§ 11-50-122. Applicability

(1) This article applies to a transfer within the scope of section 11-50-103 made on or after July 1, 1984, if:

(a) The transfer purports to have been made under the "Colorado Uniform Gifts to Minors Act" as it existed prior to said date; or

(b) The instrument by which the transfer purports to have been made uses in substance the designation: "as custodian under the uniform gifts to minors act" or "as custodian under the uniform transfers to minors act" of any other state, and the application of this article is necessary to validate the transfer.



§ 11-50-123. Effect on existing custodianships

(1) Any transfer of custodial property as now defined in this article made before July 1, 1984, is validated notwithstanding that there was no specific authority in the "Colorado Uniform Gifts to Minors Act", as it existed prior to July 1, 1984, for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(2) This article applies to all transfers made before July 1, 1984, in a manner and form prescribed in the former "Colorado Uniform Gifts to Minors Act", except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on July 1, 1984.

(3) Sections 11-50-102 and 11-50-121 with respect to the age of a minor for whom custodial property is held under this article do not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of eighteen before July 1, 1984.



§ 11-50-124. Uniformity of application and construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 11-50-125. Severability

If any provisions of this article or its application to any person or circumstance are held invalid, the invalidity does not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.



§ 11-50-126. Prior transfers not affected

To the extent that this article, pursuant to section 11-50-123 (2), does not apply to transfers made in a manner prescribed in the "Colorado Uniform Gifts to Minors Act", as it existed prior to July 1, 1984, or to the powers, duties, and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal and reenactment of the "Colorado Uniform Gifts to Minors Act" does not affect those transfers or those powers, duties, and immunities.






Article 51 - Securities

Part 1 - Short Title, Purpose, and Scope

§ 11-51-101. Short title and purpose

(1) This article shall be known and may be cited as the "Colorado Securities Act".

(2) The purposes of this article are to protect investors and maintain public confidence in securities markets while avoiding unreasonable burdens on participants in capital markets. This article is remedial in nature and is to be broadly construed to effectuate its purposes.

(3) The provisions of this article and rules made under this article shall be coordinated with the federal acts and statutes to which references are made in this article and rules and regulations promulgated under those federal acts and statutes, to the extent coordination is consistent with both the purposes and the provisions of this article.



§ 11-51-102. Scope of article

(1) Except as provided in subsection (7) of this section, sections 11-51-301, 11-51-401 (1) and (2), 11-51-501, and 11-51-503 apply to persons who sell or offer to sell when an offer to sell is made in this state or when an offer to purchase is made and accepted in this state.

(2) Sections 11-51-401 (1) and (2), 11-51-501, and 11-51-503 apply to persons who purchase or offer to purchase when an offer to purchase is made in this state or when an offer to sell is made and accepted in this state.

(3) For the purpose of this section, an offer to sell or to purchase is made in this state, whether or not either party is then present in this state, when the offer originates from this state or is directed by the offeror to this state and is received at the place to which it is directed or, in the case of a mailed offer, at any post office in this state.

(4) For the purpose of this section, an offer to purchase or to sell is accepted in this state when acceptance is communicated to the offeror in this state and has not previously been communicated to the offeror, orally or in writing, outside this state; and acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror is to be in this state and it is received at the place to which it is directed or, in the case of a mailed acceptance, at any post office in this state.

(5) (a) For the purpose of subsections (1) to (4) of this section, an offer to sell or to purchase made in a newspaper or other publication of general, regular, and paid circulation is not made in this state if the publication:

(I) Is not published in this state; or

(II) Is published in this state, but has had more than two-thirds of its circulation outside this state during the past twelve months.

(b) For the purpose of this subsection (5), if a publication is published in editions, each edition is a separate publication except for material common to all editions.

(6) (a) For the purpose of subsections (1) to (4) of this section, an offer to sell or to purchase made in a radio or television broadcast or other publicly distributed electronic communication received in this state which originates outside this state is not made in this state. For the purpose of subsection (8) of this section, investment advisory services limited to holding oneself out as an investment adviser or financial planner or similar type of adviser or consultant, but not the transaction of any further business, in a radio or television broadcast or other publicly distributed electronic communication received in this state in a manner originating outside this state shall not be construed as investment advisory services provided in this state.

(b) For the purpose of this subsection (6), a radio or television broadcast or other publicly distributed electronic communication originates in this state if either the broadcast studio or the originating source of transmission is located in this state, unless:

(I) The broadcast or communication is syndicated and distributed from outside this state for redistribution to the general public in this state;

(II) The broadcast or communication is supplied by a radio, television, or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state;

(III) The broadcast or communication is an electronic signal that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable, radio, cable television, or other electronic system; or

(IV) The broadcast or communication consists of an electronic signal that originates in this state, but which is not intended for redistribution to the general public in this state.

(7) Section 11-51-301 and section 11-51-604, to the extent such section relates to section 11-51-301, do not apply to any person with respect to a sale or offer to sell where the sale or offer to sell is directed to another person not located in this state, does not violate a securities registration requirement or its equivalent in the laws of the jurisdiction in which the other person is located, and is not made for the purpose of evading the provisions of this article.

(8) For purposes of section 11-51-401 (1.5), (1.6), and (2.5), "transacting business in this state" includes engaging in any of the activities enumerated in section 11-51-201 (9.5)(a) or holding oneself out as an investment adviser, financial planner, or similar type of adviser or consultant if such activities are engaged in, or the holding out occurs, within the state regardless of whether a person to whom services are provided or to whom such holding out is made is physically present within the state. "Transacting business in this state" also includes engaging in the services or so holding oneself out whenever a person to whom such services are provided or to whom such holding out is made is both a resident of, and physically present within, the state.

(9) Section 11-51-501 (2) and (3) apply if:

(a) Any of the proscribed conduct occurs within this state regardless of whether a client or prospective client is present within the state when such conduct occurs; or

(b) A client or prospective client is physically present within the state when any of the proscribed conduct occurs in this state.






Part 2 - Definitions and References to Federal Statutes and Rules

§ 11-51-201. Definitions

As used in this article, unless the context otherwise requires:

(1) "Bank" means a banking institution organized under the laws of the United States, a member bank of the federal reserve system, any other banking institution or trust company, whether incorporated or not, doing business under the laws of any state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to national banks under the authority of the comptroller of the currency, which is supervised and examined by a state or federal authority having supervision over banks, and which is not operated for the purpose of evading the provisions of the federal "Securities Act of 1933", and a receiver, conservator, or other liquidating agent of any institution or firm described in this subsection (1).

(2) "Broker-dealer" means a person engaged in the business of effecting purchases or sales of securities for the accounts of others or in the business of purchasing and selling securities for the person's own account. The term does not include the following:

(a) A sales representative;

(b) An issuer with respect to purchasing and selling the issuer's own securities;

(c) A bank; or

(d) Any other person or class of persons the securities commissioner designates by rule or order.

(3) "Central registration depository" means the computer registration system known as the central registration depository, which is maintained by the financial industry regulatory authority and the states that participate in that system, or any successor system.

(4) "Commodity futures trading commission" means the commission established by the federal "Commodity Exchange Act".

(5) "Depository institution" means:

(a) A person that is organized or chartered, or is doing business or holds an authorization certificate, under the laws of a state or of the United States which authorize the person to receive deposits, including deposits in savings, share, certificate, or other deposit accounts, and that is supervised and examined for the protection of depositors by an official or agency of a state or the United States; and

(b) A trust company or other institution that is authorized by federal or state law to exercise fiduciary powers of the type a national bank is permitted to exercise under the authority of the comptroller of the currency and is supervised and examined by an official or agency of a state or the United States. The term does not include an insurance company or other organization primarily engaged in the insurance business.

(5.5) (a) "Federal covered adviser" means a person who is registered or required to be registered under section 203 of the federal "Investment Advisers Act of 1940".

(b) "Federal covered adviser" does not include either a person excepted from the definition of "investment adviser" or exempt from registration under the federal "Investment Advisers Act of 1940" solely by reason of the fact such person advises a local government investment pool trust fund under article 75 of title 24, C.R.S.

(6) "Financial or institutional investor" means any of the following, whether acting for itself or others in a fiduciary capacity:

(a) A depository institution;

(b) An insurance company;

(c) A separate account of an insurance company;

(d) An investment company registered under the federal "Investment Company Act of 1940";

(e) A business development company as defined in the federal "Investment Company Act of 1940";

(f) Any private business development company as defined in the federal "Investment Advisers Act of 1940";

(g) An employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of five million dollars or its investment decisions are made by a named fiduciary, as defined in the federal "Employee Retirement Income Security Act of 1974", that is a broker-dealer registered under the federal "Securities Exchange Act of 1934", an investment adviser registered or exempt from registration under the federal "Investment Advisers Act of 1940", a depository institution, or an insurance company;

(h) An entity, but not an individual, a substantial part of whose business activities consist of investing, purchasing, selling, or trading in securities of more than one issuer and not of its own issue and that has total assets in excess of five million dollars as of the end of its latest fiscal year;

(i) A small business investment company licensed by the federal small business administration under the federal "Small Business Investment Act of 1958"; and

(j) Any other institutional buyer.

(7) "Fraud", "deceit", and "defraud" are not limited to common-law deceit.

(8) "Fraudulent conduct" means, for the purposes of section 11-51-410, conduct within this state which constitutes a willful violation of section 11-51-501 or conduct outside this state which would constitute a willful violation of section 11-51-501 if it had occurred within this state.

(9) "Guaranteed" means guaranteed as to payment of principal, interest, or dividends.

(9.5) (a) (I) "Investment adviser" means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as part of a regular business, issues or promulgates analyses or reports concerning securities.

(II) "Investment adviser" includes financial planners or other persons who, as an integral component of other financially related services, provide investment advisory services to others for compensation and as a part of a business or who hold themselves out as providing investment advisory services to others for compensation.

(b) "Investment adviser" does not include:

(I) A federal covered adviser;

(II) A publisher of a bona fide newspaper, magazine, or business or financial publication with a regular paid circulation;

(III) A publisher of a securities advisory newsletter with a regular and paid circulation who does not provide advice to subscribers on their specific investment situations;

(IV) An author of material included in a newspaper, magazine, publication, or newsletter who does not otherwise come within the definition of an investment adviser or investment adviser representative;

(V) An investment adviser representative;

(VI) A licensed broker-dealer or sales representative for a licensed broker-dealer whose performance of investment advisory services is solely incidental to the conduct of the person's business as a broker-dealer and who receives no special compensation for such services;

(VII) A depository institution or a person employed by or directly associated with a depository institution;

(VIII) Any lawyer, accountant, engineer, or teacher whose performance of such services is solely incidental to the practice of that person's profession;

(IX) A person who provides investment advisory services solely while acting as an investment banker or business broker on behalf of one or more parties to, and in connection with, a transaction or proposed transaction for the transfer of a controlling interest in a business enterprise;

(X) An official, employee, or representative of the United States, an individual state, a political subdivision of an individual state, or an agency or a corporate or other instrumentality of the United States or an individual state, while acting in such person's official capacity on behalf of such entity;

(XI) A licensed real estate broker or salesperson whose advice to clients relates only to the investment or acquisition of real property or an interest in real property; or

(XII) Any other person or class of persons excluded by rule or order of the securities commissioner.

(9.6) (a) "Investment adviser representative" with respect to an investment adviser means an individual who has a place of business in this state; who is a partner, officer, or director of an investment adviser; who occupies a status similar to or performs functions similar to those of a partner, officer, or director for an investment adviser; or who is employed or otherwise associated with an investment adviser who:

(I) Makes recommendations or otherwise renders advice to clients regarding securities;

(II) Manages securities accounts or portfolios for clients;

(III) Determines which recommendation or advice regarding securities should be given to clients; or

(IV) Supervises employees of, or persons otherwise associated with, an investment adviser or a federal covered adviser who perform any of the duties specified in this paragraph (a).

(b) "Investment adviser representative" for a federal covered adviser means any individual with a place of business in this state who is an "investment adviser representative" as defined by the securities and exchange commission in rule 203A-3 promulgated under the federal "Investment Advisers Act of 1940".

(c) The term "investment adviser representative" does not include:

(I) A licensed sales representative for a licensed broker-dealer whose performance of investment advisory services is solely incidental to the conduct of business as a sales representative and who receives no special consideration in connection with providing such services; or

(II) Any other individual or class of individuals excluded by rule or order of the securities commissioner.

(9.7) "Investment advisory services" means those activities performed by a person in connection with such person's engaging in any of the activities described in paragraph (a) of subsection (9.5) of this section, including such activities by a federal covered adviser or an investment adviser representative for a federal covered adviser.

(10) "Issuer" means any person who issues or proposes to issue any security; except that, with respect to certificates of deposit, voting-trust certificates, or collateral-trust certificates or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors or persons performing similar functions or of the fixed, restricted management, or unit type, the term "issuer" means the person performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement or instrument under which such securities are issued; except that, in the case of an unincorporated association which provides by its articles for limited liability of any or all of its members or in the case of a trust, committee, or other legal entity, the trustees or members thereof shall not be individually liable as issuers of any security issued by the association, trust, committee, or other legal entity; except that, with respect to equipment-trust certificates or like securities, the term "issuer" means the person by whom the equipment or property is or is to be used; and except that, with respect to fractional undivided interests in oil, gas, or other mineral rights, the term "issuer" means the owner of any such right or of any interest in such right (whether whole or fractional) who creates fractional interests therein for the purpose of offering them for sale.

(11) "Nonissuer" means not directly or indirectly for the benefit of the issuer.

(11.5) "Online intermediary" means a person:

(a) Acting pursuant to section 11-51-308.5 as an intermediary in a transaction involving the offer through a website of securities for the account of an issuer; and

(b) Who does not:

(I) Offer investment advice or recommendations;

(II) Solicit purchases, sales, or offers to buy the securities offered or displayed on its website;

(III) Compensate employees, agents, or other persons for such solicitation or based on the sale of securities displayed or referenced on its website;

(IV) Hold, manage, possess, or otherwise handle purchaser funds or securities;

(V) Act as an exchange or listing or quotation service for the offer or sale of securities by third parties; or

(VI) Engage in such other activities as the securities commissioner, by rule, determines is inappropriate.

(12) "Person" means an individual, a corporation, a partnership, an association, an estate, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, a governmental subdivision or agency, or any other legal entity.

(12.5) "Place of business" for investment adviser representatives shall have the same meaning as defined by the securities and exchange commission in rule 203A-3 promulgated under the federal "Investment Advisers Act of 1940".

(13) (a) "Sale" or "sell" includes every contract of sale of, contract to sell, or disposition of a security or interest in a security for value. "Offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value.

(b) "Purchase" or "buy" includes every contract of purchase of, contract to buy, or acquisition of a security or interest in a security for value. "Offer to purchase" includes every attempt or offer to acquire, or solicitation of an offer to sell, a security or interest in a security for value.

(c) "Offer" means an offer to sell or an offer to purchase.

(d) Any security given or delivered with, or as a bonus on account of, any purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered, sold, and purchased for value.

(e) A purported gift of assessable stock is considered to involve an offer, sale, and purchase.

(f) Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.

(g) An "offer", "offer to sell", "offer to purchase", "sale", and "purchase" shall be deemed to be involved so far as the security holders of a corporation or other person are concerned where, pursuant to statutory provisions of the jurisdiction under which such corporation or other person is organized, or pursuant to provisions contained in its articles of incorporation or similar controlling instruments, or otherwise, there is submitted for the vote or consent of such security holders a plan or agreement for the following:

(I) A reclassification of securities of such corporation or other person, other than a stock split, reverse stock split, or change in par value, which involves the substitution of a security for another security;

(II) A statutory merger or consolidation or similar plan of acquisition in which securities of such corporation or other person held by such security holders will become or be exchanged for securities of any other person, except where the sole purpose of the transaction is to change an issuer's domicile; or

(III) A transfer of assets of such corporation or other person to another person, in consideration of the issuance of securities of such other person or any of its affiliates, if:

(A) Such plan or agreement provides for dissolution of the corporation or other person whose security holders are voting or consenting;

(B) Such plan or agreement provides for a pro rata or similar distribution of such securities to the security holders voting or consenting;

(C) The board of directors or similar representative of such corporation or other person adopts resolutions relative to sub-subparagraph (A) or (B) of this subparagraph (III) within one year after taking of such vote or consent; or

(D) The transfer of assets is a part of a preexisting plan for distribution of such securities, notwithstanding the provisions of sub-subparagraph (A), (B), or (C) of this subparagraph (III).

(h) The terms defined in this subsection (13) do not include any bona fide pledge or loan or any dividend payable by an issuer only in its own securities if nothing of value is given by stockholders for the dividend.

(14) "Sales representative" means an individual, other than a broker-dealer, either authorized to act and acting for a broker-dealer in effecting or attempting to effect purchases or sales of securities or authorized to act and acting for an issuer in effecting or attempting to effect purchases or sales of the issuer's own securities. An individual so acting for an issuer is not a sales representative if the individual primarily performs, or is intended primarily to perform upon completion of an offering of the issuer's own securities, substantial duties for or on behalf of the issuer otherwise than in connection with transactions in the issuer's own securities and the individual's compensation is not based, in whole or in part, upon the amount of purchases or sales of the issuer's own securities effected for the issuer. A partner, officer, or director of a broker-dealer or issuer, or an individual occupying a similar status or performing similar functions, is a sales representative only if the individual otherwise comes within the definition.

(15) "Securities and exchange commission" means the commission established by the federal "Securities Exchange Act of 1934".

(16) "Securities commissioner" means the commissioner of securities created by section 11-51-701.

(17) "Security" means any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit-sharing agreement; collateral-trust certificate; preorganization certificate of subscription; transferable share; investment contract; viatical settlement investment; voting-trust certificate; certificate of deposit for a security; certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease; or, in general, any interest or instrument commonly known as a "security" or any certificate of interest or participation in, temporary or interim certificate for, guarantee of, or warrant or right to subscribe to or purchase any of the foregoing. "Security" does not include any insurance or endowment policy or annuity contract under which an insurance company promises to pay a sum of money either in a lump sum or periodically for life or some other specified period. For purposes of this article, an "investment contract" need not involve more than one investor nor be limited to those circumstances wherein there are multiple investors who are joint participants in the same enterprise.

(18) "Self-regulatory organization" means a national securities exchange registered under section 6 of the federal "Securities Exchange Act of 1934", a national securities association of broker-dealers registered under section 15A of the federal "Securities Exchange Act of 1934", a clearing agency registered under section 17A of the federal "Securities Exchange Act of 1934", the municipal securities rule-making board established under section 15B of the federal "Securities Exchange Act of 1934", or a futures association registered under section 21 of the federal "Commodity Exchange Act".

(19) "State" means any state, territory, or possession of the United States, the District of Columbia, or Puerto Rico.

(20) "Viatical settlement investment" means the contractual right to receive any portion of the death benefit or ownership of a life insurance policy or certificate, in exchange for consideration that is less than the expected death benefit of the life insurance policy or certificate. "Viatical settlement investment" does not include:

(a) Any transaction between a viator and a viatical settlement provider as defined by section 10-7-602, C.R.S.;

(b) Any transfer of ownership or beneficial interest in a life insurance policy from a viatical settlement provider to another viatical settlement provider as defined by section 10-7-602, C.R.S., or to any legal entity formed solely for the purpose of holding ownership or beneficial interest in a life insurance policy or policies;

(c) The bona fide assignment of a life insurance policy to a bank, savings bank, savings and loan association, savings association, credit union, or other licensed lending institution as collateral for a loan; or

(d) The exercise of accelerated benefits pursuant to the terms of a life insurance policy issued in accordance with title 10, C.R.S.



§ 11-51-201.5. Investment adviser registration depository - definition

As used in this article, unless the context otherwise requires:

(1) "Investment adviser registration depository" means the electronic computer registration system known as the investment adviser registration depository, which is operated and maintained by the financial industry regulatory authority and by the states that participate in the system. The term includes any successor system.



§ 11-51-202. References to federal statutes

(1) Each reference in this article to a federal act or statute means, unless the context otherwise requires, that act or statute as in effect on January 1, 1990, together with all rules and regulations under such act or statute as in effect on that date, except as subsequent amendments may become applicable under this article pursuant to subsection (2) of this section.

(2) (a) Whenever an amendment to any federal act or statute to which reference is made in this article is enacted with an effective date on or after January 1, 1990, or whenever an amendment to any rule or regulation under any such federal act or statute is promulgated with an effective date on or after such date, the securities commissioner shall determine whether giving effect to such amendment is inconsistent with the purposes of this article set forth in section 11-51-101 (2), any other provision of this article, or any rule under this article. If the securities commissioner determines that an inconsistency exists, the securities commissioner shall commence rule-making proceedings for the purpose of making, amending, or rescinding such rules under this article as may be appropriate to carry out the policy stated in section 11-51-101 (3). If no rule-making proceeding with respect to such amendment is commenced within ninety days after the effective date of such amendment (or within ninety days after the effective date of this article as set forth in section 11-51-801, if later), such amendment shall apply to this article and the rules under this article. If a rule-making proceeding with respect to such amendment is commenced within ninety days after the effective date of such amendment (or within ninety days after the effective date of this article as set forth in section 11-51-801, if later), such amendment shall not apply to this article or any rule under this article except as may be provided by rule upon completion of such rule-making proceeding.

(b) No provision of this article imposing any liability upon a person or providing a basis for any sanction against a person applies to any act done or omitted by such person in good faith and in conformity with the provisions of this article and the rules under this article, as in effect prior to the effective date of any amendment to any federal act or statute to which reference is made in this article or any amendment to any rule or regulation under any such federal act or statute during the period commencing upon the effective date of such amendment and ending on the date determined by the following:

(I) If no rule-making proceeding with respect to such amendment is commenced under this subsection (2) within ninety days after its effective date (or within ninety days after the effective date of this article as set forth in section 11-51-801, if later), ending on the ninetieth day after such effective date; or

(II) If such a rule-making proceeding is commenced within such period of ninety days, ending upon completion of such rule-making proceeding.

(3) Each reference in this article to the federal "Investment Advisers Act of 1940" means that act in effect on April 30, 1998, together with all rules and regulations under such federal act as in effect on that date, except as subsequent amendments may become applicable under this article pursuant to subsection (2) of this section.






Part 3 - Registration of Securities and Exemptions

§ 11-51-301. Requirement for registration of securities

It is unlawful for any person to offer to sell or sell any security in this state unless it is registered under this article or unless the security or transaction is exempted under section 11-51-307, 11-51-308, 11-51-308.5, or 11-51-309.



§ 11-51-302. General registration provisions

(1) A registration statement may be filed by the issuer, any other person on whose behalf the offering is to be made, or a broker-dealer licensed or exempt under this article.

(2) Every registration statement filed under section 11-51-303 or 11-51-304 shall be accompanied by a registration fee, which shall be determined and collected pursuant to section 11-51-707.

(3) Any document or portion thereof filed with the securities commissioner under this article or a predecessor law within five years preceding the filing of a registration statement may be incorporated by reference in a registration statement to the extent that such document or portion thereof is accurate at the time of such incorporation by reference.

(4) The securities commissioner may, by rule or order, permit the omission of any item of information or document from any registration statement.

(5) The securities commissioner may, by rule or order, require as a condition of registration under section 11-51-304 that the proceeds from the sale of the registered security be held in escrow until the issuer receives a specified amount. The securities commissioner may, by rule or order, determine the conditions of any escrow required under this subsection (5), but the securities commissioner may not reject a depository solely because of its location in another state. Improper release by a depository of such escrow in violation of this subsection (5) is punishable pursuant to section 11-51-603 (2).

(6) (a) In the case of any offering registered under section 11-51-303 or 11-51-304 where less than seventy-five percent of the net proceeds from the sale of the registered securities are committed for use in one or more specific lines of business, eighty percent of the net proceeds received by the issuer shall be placed into escrow until:

(I) The completion of a transaction or series of transactions whereby at least fifty percent of the gross proceeds received from the sale of registered securities (including any amounts actually received by the issuer upon exercise of registered warrants or rights to purchase or subscribe to another security) are committed for use in one or more specific lines of business; and

(II) The lapse of no more than ten days after receipt by the securities commissioner of notice of the proposed release of funds from such escrow.

(b) Such notice must contain the information and be in the form the securities commissioner by rule requires. If an escrow is released and warrants or rights which were once registered remain outstanding, then this subsection (6) shall apply separately to the proceeds from any subsequent exercise of such warrants or rights. Proceeds received from the exercise of such warrants or rights shall then be subject to release upon the conditions stated in this subsection (6), and this subsection (6) shall then each time apply separately with respect to proceeds from the exercise of warrants or rights which were once registered and still remain outstanding. The securities commissioner may, by rule or order, determine the conditions of any escrow required under this subsection (6), but the securities commissioner may not reject a depository solely because of its location in another state. Improper release by a depository of such escrow in violation of this subsection (6), is punishable pursuant to section 11-51-603 (2). The securities commissioner may, by rule or order, waive the requirements of this subsection (6), in whole or in part, with respect to any class of registrations or any specific registration if the securities commissioner finds that such waiver is in the public interest and that compliance with the requirements of this subsection (6) is not necessary for the protection of investors.

(7) (a) Except as provided in paragraph (b) of this subsection (7), a registration statement filed and effective under section 11-51-303 is effective for one year after its effective date and thereafter is effective during the period or periods, but only those periods, when the prospectus contained in the registration statement filed under the federal "Securities Act of 1933" meets the requirements of subsection (a) of section 10 of such federal "Securities Act of 1933".

(b) (I) A registration statement filed and effective under section 11-51-303 or 11-51-304 on behalf of an investment company registered under the federal "Investment Company Act of 1940" is effective for one year after its effective date and may be renewed by filing a renewal notice with the securities commissioner.

(II) Any person filing a renewal notice pursuant to this paragraph (b) shall pay a renewal fee pursuant to section 11-51-707.

(c) A registration statement filed and effective under section 11-51-304 is effective for one year after its effective date unless the securities commissioner by rule or order extends the period of effectiveness.

(d) A registration statement effective under section 11-51-303 or 11-51-304 may be terminated or withdrawn upon the request of the issuer or the person who filed the registration statement and with the consent of the securities commissioner.

(e) All outstanding securities of the same class as a registered security are considered to be registered for the purpose of a nonissuer transaction or series of transactions while the registration statement is effective.

(8) So long as a registration statement under section 11-51-304 is effective, the securities commissioner may, by rule or order, require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(9) A registration statement under section 11-51-303 or 11-51-304 may be amended after its effective date so as to increase the quantity of securities specified as being offered. Every person filing such an amendment shall pay a registration fee, which shall be determined and collected pursuant to section 11-51-707, with respect to the additional securities being registered. Such an amendment becomes effective when the securities commissioner so orders. If the additional securities being registered have been sold before such amendment is filed and the person filing the amendment provides such information as the securities commissioner may request to show that the failure to register the additional securities prior to their sale was in good faith and not for the purpose of avoiding compliance with this article, the securities commissioner may by order provide that the effectiveness of the amendment shall relate back to the first date of sale of the additional securities.



§ 11-51-303. Registration by coordination

(1) Securities for which a registration statement has been filed under the federal "Securities Act of 1933" or any securities for which filings have been made pursuant to the security and exchange commission's regulation A, promulgated pursuant to section 3(b) of the federal "Securities Act of 1933", in connection with the offering of the securities may be registered by coordination. A registration statement and accompanying records shall be filed with the securities commissioner pursuant to this section and must contain the following information and be accompanied by the consent to service of process required by section 11-51-706:

(a) A copy of the latest form of prospectus, offering circular, or letter of notification filed under the federal "Securities Act of 1933";

(b) (I) A current copy of the issuer's articles of incorporation and bylaws or, if so determined by the securities commissioner, the substantial equivalent of the issuer's articles of incorporation and bylaws;

(II) A copy of any agreement with or among the underwriters of the security to be registered;

(III) A copy of any indenture or other instrument governing the issuance of the security to be registered;

(IV) A specimen, copy, or description of the security that is required by rule promulgated by the securities commissioner or order issued pursuant to this article; and

(c) A copy of other information or records filed by the issuer under the federal "Securities Act of 1933" that the securities commissioner may request.

(d) (Deleted by amendment, L. 2004, p. 512, 1, effective July 1, 2004.)

(2) Any amendments to the federal prospectus, offering circular, or letter of notification shall be promptly filed with the securities commissioner after the amended prospectus or other filing is filed with the federal securities and exchange commission; except that an amendment to the prospectus that only delays the effective date of the registration statement shall not be filed with the securities commissioner.

(3) A registration statement or other filing required to be filed with the securities commissioner pursuant to this section shall be considered effective simultaneously with or subsequent to the federal registration statement or other filing when all of the following conditions are satisfied:

(a) A stop order under subsection (4) of this section or section 11-51-306, or issued by the federal securities and exchange commission, is not in effect and a proceeding is not pending against the issuer under section 11-51-410; and

(b) The registration statement or other filing has been on file with the securities commissioner for at least twenty days; except that the securities commissioner may establish, by rule or order, a period less than twenty days.

(4) The registrant shall promptly notify the securities commissioner of the date when the federal registration statement or other filing becomes effective and the content of any price amendment. The registrant shall promptly file the notice containing the price amendment with the securities commissioner. If the notice is not timely received, the securities commissioner may, without prior notice or hearing, issue a stop order, which retroactively denies the effectiveness of a registration statement or suspends the effectiveness of the registration statement until the registrant complies with this section. The securities commissioner shall promptly notify the registrant of a stop order by telephone or electronic means and be able to confirm that notice of the stop order was given to the registrant. If the registrant subsequently complies with the notice requirements of this section, the stop order becomes void as of the date of its issuance.

(5) If the federal registration statement or other federal filing becomes effective before all of the conditions of this section are satisfied, or if a condition of this section is waived by the securities commissioner, the registration statement or other filing becomes effective when all of the conditions of this section are either satisfied or waived by the securities commissioner. If the registrant notifies the securities commissioner of the date when the federal registration statement or other federal filing is expected to become effective, the securities commissioner shall promptly notify the registrant by telephone or electronic means whether all of the conditions of this section have been satisfied by the registrant or the securities commissioner is waiving one or all of the conditions. The securities commissioner shall also notify the registrant if the securities commissioner intends to institute a proceeding against the registrant pursuant to section 11-51-306 and be able to confirm that such notice was provided to the registrant. Failure of the securities commissioner to notify the registrant of the securities commissioner's intent to institute an action pursuant to section 11-51-306 does not invalidate or preclude the institution of such action.

(6) The commissioner shall promulgate a rule that defines the prompt filing and notification provisions of this section.



§ 11-51-304. Registration by qualification

(1) A security may be registered by qualification.

(2) A registration statement under this section shall contain full and fair disclosure of all material facts respecting the investment offered, including the following information, shall state the title of the security and the number or amount being registered under this article, and shall be accompanied by the following documents in addition to the consent to service of process required by section 11-51-706:

(a) With respect to the issuer, its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(b) With respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions, the name, address, and principal occupation for the past five years; the amount of securities of the issuer held as of a specified date within thirty days of the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three years or proposed to be effected;

(c) With respect to persons covered by paragraph (b) of this subsection (2), the remuneration paid during the past twelve months and estimated to be paid during the next twelve months, directly or indirectly, by the issuer (together with all predecessors, parents, subsidiaries, and affiliates) to all such persons in the aggregate;

(d) With respect to any person owning of record, or beneficially if known, ten percent or more of the outstanding shares of any class of equity security of the issuer, the information specified in paragraph (b) of this subsection (2) other than the occupation;

(e) With respect to every promoter, if the issuer was organized within the past three years, the information specified in paragraph (b) of this subsection (2), any amount paid within that period or intended to be paid to that person, and the consideration for any such payment;

(f) With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution, the name and address, the amount of securities of the issuer held as of the date of the filing of the registration statement, a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three years or proposed to be effected, and a statement of the person's reasons for making the offering;

(g) The capitalization and long-term debt on both a current and pro forma basis of the issuer, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration whether in the form of cash, physical assets, services, patents, goodwill, or anything for which the issuer or any subsidiary has issued any of its securities within the past two years or is obligated to issue any of its securities;

(h) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation therefrom at which any proportion is to be made to any person or class of persons, other than the underwriters, with a specification of any such person or class; the basis upon which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees including separately cash, securities, contracts, or anything of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of every underwriter and every recipient of a finder's fee; a copy of any underwriting or selling group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(i) The estimated cash proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; and the amounts of any funds to be raised; and, if any part of the proceeds is to be used to acquire any property including goodwill otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, and the names of any persons who have received commissions in connection with the acquisition, and the amounts of any such commissions and any other expenses in connection with the acquisition including the cost of borrowing money to finance the acquisition;

(j) A description of any stock options or other security options outstanding or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in paragraph (b), (d), (e), (f), or (h) of this subsection (2) and by any person who holds or will hold ten percent or more in the aggregate of any such options;

(k) The date of, parties to, and general effect concisely stated of every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past two years, together with a copy of every such contract, and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets including any litigation or proceeding known to be contemplated by governmental authorities;

(l) A copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of its effective date to be used in connection with the offering;

(m) A specimen or copy of the security being registered, a copy of the issuer's articles of incorporation and bylaws, or their substantial equivalents, as currently in effect, and a copy of any indenture or other instrument covering the security to be registered;

(n) A signed or conformed copy of an opinion of counsel as to the legality of the security being registered, which shall state whether the security when sold will be legally issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer;

(o) The written consent of any accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by him, if any such person is named as having prepared or certified a report or valuation other than a public and official document or statement which is used in connection with the registration statement;

(p) The balance sheet of the issuer as of a date within four months prior to the filing of the registration statement; a profit and loss statement and analysis of surplus for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required if that business were the registrant; and

(q) Such additional information as the securities commissioner requires by rule or order and as is required for full and fair disclosure respecting the investment offered.

(3) A registration statement under this section becomes effective when the securities commissioner so orders or twenty-eight calendar days from the date of filing if the securities commissioner does not request changes in the registration statement or if the registration statement is not subject to a stop order under section 11-51-306.

(4) The securities commissioner may, by rule or order, require as a condition of registration under this section that an offering circular containing any designated part of the information specified in subsection (2) of this section be sent or given to each person to whom an offer is made before or concurrently with: The first written offer made to such person otherwise than by means of a public advertisement by or for the account of the issuer or any other person on whose behalf the offering is being made or by any broker-dealer or underwriter who is offering part of an unsold allotment or subscription taken as a participant in the distribution; the confirmation of any sale made by or for the account of any person; or a payment made pursuant to any such sale or the delivery of the security pursuant to any such sale, whichever first occurs.

(5) The date of filing shall be the date that the registration statement or an amendment to the registration statement is received by the securities commissioner.

(6) The securities commissioner shall by rule prescribe a limited offering registration procedure for any offering of securities by an issuer if the issuer has its principal office and the majority of its full-time employees in Colorado; if the issuer provides in its offering document that at least eighty percent of the net proceeds from the offering will be used in connection with the operations of such issuer in this state; if the gross proceeds from such offering of securities and any other offering of securities will not exceed five million dollars within any twelve-month period; and if the registration statement and offering documents for such limited offering contain the following:

(a) With respect to the issuer, its principal business address, and its form, state or foreign jurisdiction, and date of its organization;

(b) The general character and location of its business and a description of its physical properties and equipment;

(c) The name and address of every officer and director of the issuer and of every person occupying a similar status or performing similar functions, and for each such person, a brief description of their business experience within the last five years, a description of any transaction during the preceding year or any proposed transaction between any such persons and the issuer, and a description of any of the following events occurring within the last five years that are material to an evaluation of the offering:

(I) The filing of a petition in bankruptcy by or against, or the filing of a receivership action against, any such person personally or by or against any entity for which they served as officer, director, or in a similar status or function;

(II) Any conviction of any such person in a criminal proceeding, or the filing of any indictment, information, or criminal complaint against any such person (excluding traffic violations and other minor offenses); and

(III) Any order, judgment, or decree, not subsequently reversed, suspended, or vacated, against any such person entered by a court of competent jurisdiction or any federal or state regulatory authority involving the violation by such person of any federal or state securities law or in connection with any matter material to the offering, the issuer, or its business;

(d) The principal factors contributing to the risks of the enterprise, including, when applicable, the absence of an operating history of the issuer, the absence of profitable operations in recent periods, the nature of the business or proposed business in which the issuer will engage, and the absence of any previous market for the securities of the issuer;

(e) The amount of authorized and issued securities of the issuer;

(f) The kind and amount of securities to be offered, the proposed offering price, and the minimum and maximum amounts that will be raised in the offering;

(g) The name, address, and amount of compensation of any underwriter or broker-dealer to receive compensation in connection with the offering;

(h) The estimated proceeds to be received by the issuer from the offering and the purposes for which such proceeds are to be used;

(i) An unaudited balance sheet as of a date within four months of the filing of the registration statement and an unaudited profit and loss statement and analysis of surplus for the most recent fiscal year of the issuer and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's existence if less than one year; and

(j) The following legend prominently stated on the cover page of the offering document:

THESE SECURITIES ARE OFFERED PURSUANT TO A LIMITED OFFERING REGISTRATION WITH THE COLORADO DIVISION OF SECURITIES. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE COLORADO DIVISION OF SECURITIES NOR HAS THE DIVISION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS OFFERING DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.---THE STATE OF COLORADO HAS INSTITUTED THIS LIMITED OFFERING REGISTRATION PROCEDURE IN AN EFFORT TO SIMPLIFY AND EXPEDITE THE SMALL BUSINESS CAPITAL FORMATION PROCESS. INVESTORS ARE ENCOURAGED TO ASK QUESTIONS OF AND SEEK ADDITIONAL INFORMATION FROM THE ISSUER AND UNDERWRITER OF THESE SECURITIES.

(7) In the case of a registration by qualification under subsection (6) of this section, the securities commissioner may not require as a condition of registration under section 11-51-302 (5) that any of the gross proceeds from the sale of the registered security be held in escrow in the case of an offering underwritten by a broker-dealer registered under the federal "Securities Exchange Act of 1934", or that more than thirty-five percent of the gross proceeds from the sale of the registered security be held in escrow in the case of an offering not underwritten by such a broker-dealer.

(8) A registration statement under subsection (6) of this section becomes effective when the securities commissioner so orders or fourteen calendar days from the date of the filing if the securities commissioner does not request changes in the registration statement or if the registration statement is not subject to a stop order under section 11-51-306.



§ 11-51-305. Filing of sales literature

The securities commissioner may, by rule or order, require the filing of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature addressed or intended for distribution to prospective investors, unless the security or the transaction is exempted by section 11-51-307, 11-51-308, or 11-51-309.



§ 11-51-306. Denial, suspension, or revocation of registration

(1) The securities commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement, if the securities commissioner finds violations of the escrow provisions in section 11-51-302 (5) or (6), or, in the case of any registration statement under section 11-51-304, if the securities commissioner finds that the order is in the public interest and that any one of the following grounds exists:

(a) The registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, any amendment under section 11-51-302 (9) as of its effective date, or any report under section 11-51-302 (8) contains any false or misleading statement in violation of section 11-51-502;

(b) Any provision of this article or any rule, order, or condition imposed under this article has been violated, in connection with the offering, by the issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer. Notwithstanding any other provision of this article, the securities commissioner shall not issue any stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement on the grounds that the offering, when viewed on its merits as an investment, is unfair, unjust, or inequitable.

(c) The security registered or sought to be registered is the subject of an administrative stop order or similar order or a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal or state law applicable to the offering; but the securities commissioner may not institute a proceeding against an effective registration statement under this paragraph (c) more than one year from the date of the order or injunction relied on, and the securities commissioner may not enter an order under this paragraph (c) on the basis of an order or injunction entered under any other state law unless that order or injunction was based on facts which would currently constitute a ground for a stop order under this section; or

(d) The issuer's enterprise or method of business includes or would include activities which are illegal where performed.

(1.5) With respect to a security sought to be registered pursuant to section 11-51-303, the securities commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement if the securities commissioner finds that there has been a failure to comply with section 11-51-303 (2).

(2) The securities commissioner may, by summary order under section 11-51-606 (3)(a), summarily postpone or suspend the effectiveness of a registration statement pending final determination of any proceeding under this section.

(3) No stop order may be entered under this section, except under subsection (2) of this section, without the provision to the issuer of an appropriate prior notice, an opportunity for a hearing, and written findings of fact and conclusions of law.

(4) The securities commissioner may vacate or modify a stop order if the securities commissioner finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.



§ 11-51-307. Exempt securities

(1) The following securities are exempted from sections 11-51-301 and 11-51-305:

(a) Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporate or other instrumentality of one or more of any of them or any certificate of deposit for any of them;

(b) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of one or more of any of them, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(c) Any security issued by and representing an interest in or a debt of, or guaranteed by, any depository institution organized under the laws of the United States or any depository institution organized and supervised under the laws of any state;

(d) Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this state;

(e) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is: Subject to the jurisdiction of the surface transportation board; a registered holding company under the federal "Public Utility Holding Company Act of 1935" or a subsidiary of such a company within the meaning of that act; or regulated in respect of its issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(f) Any security listed or approved for listing upon notice of issuance on any national securities exchange registered under the federal "Securities Exchange Act of 1934", 15 U.S.C. sec. 78f, as amended, or any other security of the same issuer that is of a senior or substantially equal rank; any security called for by subscription rights or warrants so listed, designated, or approved; or any warrant or right to purchase or subscribe to any of them;

(g) Any security which is issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, or charitable purposes or as a chamber of commerce or trade or professional association and which is offered or sold to a bona fide constituent or member of such organization or association, if no direct or indirect commission or remuneration is paid in connection with the offer or sale of such security except to a licensed broker-dealer; or any security which is issued by any cooperative association engaged in the sale or production of electricity and regulated by the public utilities commission of this state;

(h) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions and which evidences an obligation to pay cash within nine months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal;

(i) Any security issued in connection with an employee's stock purchase, savings, pension, profit-sharing, or similar benefit plan;

(j) Any security issued by a cooperative association as defined in article 55 of title 7, C.R.S.; and

(k) Any security issued by an issuer registered as an open-end management investment company or unit investment trust under the federal "Investment Company Act of 1940" if:

(I) (A) The issuer is advised by an investment adviser that is a depository institution exempt from registration under the federal "Investment Advisers Act of 1940" or that is currently registered, and has been registered or is affiliated with an adviser that has been registered, as an investment adviser under the federal "Investment Advisers Act of 1940" for at least three years next preceding an offer or sale of a security claimed to be exempt under this paragraph (k) and the adviser has acted, or is affiliated with an investment advisor that has acted, as investment adviser to one or more registered investment companies or unit investment trusts for at least three years next preceding an offer or sale of a security claimed to be exempt under this paragraph (k); or

(B) The issuer has a sponsor that has at all times throughout the three years before an offer or sale of a security claimed to be exempt under this paragraph (k) sponsored one or more registered investment companies or unit investment trusts the aggregate total assets of which have exceeded one hundred million dollars; and

(II) There is filed with and paid to the securities commissioner prior to any sale of any securities claimed to be exempt under this paragraph (k):

(A) A notice of intention to sell which has been executed by the issuer and which sets forth the name and address of the issuer and the title of the securities to be offered in this state; and

(B) An exemption fee, which shall be determined and collected pursuant to section 11-51-707, for open-end management companies and for unit investment trusts.

(2) Any notice filed and exemption fee paid under paragraph (k) of subsection (1) of this section shall be effective only for securities sold within twelve months after the date on which such notice was filed with the securities commissioner. For the purposes of paragraph (k) of subsection (1) of this section, an investment adviser is affiliated with another investment adviser if it controls, is controlled by, or is under common control with the other investment adviser. For the purposes of paragraph (k) of subsection (1) of this section, a "sponsor" of a unit investment trust means the person primarily responsible for the organization of the unit investment trust or who has continuing responsibilities for the administration of the affairs of the unit investment trust other than a trustee or custodian. "Sponsor" includes the depositor of the unit investment trust.



§ 11-51-308. Exempt transactions

(1) The following transactions are exempted from sections 11-51-301 and 11-51-305:

(a) Any isolated nonissuer transaction, whether or not effected through a broker-dealer;

(b) Any nonissuer distribution of an outstanding security:

(I) If a recognized securities manual contains the name of the issuer, the names of the issuer's officers and directors, a balance sheet of the issuer as of a date within the eighteen-month period immediately preceding the date of the distribution, and a profit and loss statement for either the fiscal year preceding that date or the most recent year of operations;

(II) If the security has a fixed maturity or a fixed interest or dividend provision and there has been no default by the issuer during the current fiscal year or within the three preceding fiscal years, or during the existence of the issuer and any predecessors if less than three years, in the payment of principal, interest, or dividend on any security of the issuer;

(III) If any class of securities of the issuer is registered under section 12 of the federal "Securities Exchange Act of 1934";

(IV) If the issuer is an investment company registered under the federal "Investment Company Act of 1940"; or

(V) If the issuer of the security has filed and maintained with the securities commissioner, for not less than ninety days next preceding the transaction, such information as the securities commissioner may specify by rule and has paid an exemption fee to be determined and collected as provided in section 11-51-707;

(c) Any nonissuer transaction effected by or through a licensed broker-dealer pursuant to an unsolicited order or offer to buy, if either the confirmation of the transaction delivered to the customer clearly states that the transaction was unsolicited or the broker-dealer obtains a written acknowledgment signed by the customer that the transaction was unsolicited and a copy of the confirmation or the acknowledgment is preserved by the broker-dealer for such period as the securities commissioner may, by rule, require;

(d) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter or among underwriters;

(e) Any transaction in a bond or other evidence of indebtedness secured by a mortgage, security interest, or deed of trust or by an agreement for the sale of real estate or chattels, if the entire mortgage, security interest, deed of trust, or agreement together with all the bonds or other evidences of indebtedness secured thereby is offered and sold as a unit;

(f) Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(g) Any transaction executed by a bona fide pledgee without any purpose of evading the provisions of this article;

(h) Any offer or sale to a financial or institutional investor or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(i) Any transaction not involving any public offering;

(j) Any transaction pursuant to an offering of securities directed by the offeror to not more than twenty persons (other than those designated in paragraph (h) of this subsection (1)) in this state and sold to not more than ten buyers (other than those designated in paragraph (h) of this subsection (1)) in this state during any period of twelve consecutive months, whether or not the offeror or any of the offerees or buyers is then present in this state, if:

(I) The seller reasonably believes that all the buyers in this state (other than those designated in paragraph (h) of this subsection (1)) are purchasing for investment; and

(II) No commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer in this state (other than those designated in paragraph (h) of this subsection (1)) except to a licensed broker-dealer or a licensed sales representative;

(k) Any offer or sale of a preorganization certificate or subscription if no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, if the number of subscribers does not exceed twenty-five, and if no payment is made by any subscriber;

(l) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than ninety days of their issuance, if no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this state except to a licensed or exempt broker-dealer;

(m) A transaction involving an offer to sell, but not a sale, of a security if:

(I) A registration or offering statement or similar document as required under the federal "Securities Act of 1933" has been filed with the securities and exchange commission, but is not effective;

(II) A registration statement, if required, has been filed under section 11-51-303, but is not effective; and

(III) No stop order of which the offeror is aware has been entered by the securities commissioner or the securities and exchange commission;

(n) A transaction involving an offer to sell, but not a sale, of a security if:

(I) A registration statement has been filed under section 11-51-304 but is not effective; and

(II) No stop order of which the offeror is aware has been entered by the securities commissioner;

(o) A transaction described in section 11-51-201 (13)(g); and

(p) Any offer or sale of a security in compliance with an exemption from registration with the securities and exchange commission under section 3(b)(1) or 4(a)(2) of the federal "Securities Act of 1933", as amended, 15 U.S.C. secs. 77c (b)(1) and 77d (a)(2), pursuant to regulations adopted in accordance with the federal act by the securities and exchange commission; except that an offer or sale of a security in compliance with an exemption from registration with the securities and exchange commission under regulation A, codified at 17 CFR 230.251 to 17 CFR 230.263 and adopted pursuant to section 3(b) of the federal "Securities Act of 1933", as amended, is not exempted under this section. The issuer shall file with the securities commissioner a notification of exemption, in a form prescribed by the securities commissioner, and pay an exemption fee to be determined and collected pursuant to section 11-51-707.



§ 11-51-308.5. Crowdfunding - intrastate offering of securities - online intermediaries - rules - fees - short title - legislative declaration

(1) Short title. This act shall be known and may be cited as the "Colorado Crowdfunding Act".

(2) Legislative declaration. The general assembly hereby:

(a) Finds that:

(I) Start-up companies play a critical role in expanding economic opportunities, creating new jobs, and generating revenues; and

(II) Lack of access to capital is an obstacle to starting and expanding small business, inhibits job growth, and has negatively affected the state's economy;

(b) Determines that:

(I) The costs and complexities of state securities registration can outweigh the benefits to Colorado businesses seeking to raise capital by small securities offerings;

(II) The use of crowdfunding, or raising money online through small contributions from a large number of investors, is presently restricted by our state securities laws; and

(III) Crowdfunding allows small companies to access the capital they need to start or expand businesses; and

(c) Declares that:

(I) In compliance with exemptions from federal law, the exemption provided by this section applies only if:

(A) The investor is a Colorado resident or is an entity formed pursuant to Colorado laws;

(B) The issuer of the securities is an entity formed pursuant to Colorado laws and doing business in Colorado; and

(C) The issuer intends to use and uses at least eighty percent of the proceeds of the sale of securities in Colorado; and

(II) Creating a Colorado crowdfunding option, with limitations to protect investors, will enable Colorado businesses to obtain capital, democratize venture capital formation, and facilitate investment by Colorado residents in Colorado start-ups, thereby promoting the formation and growth of local companies and the accompanying job creation.

(3) Exemption. If an offer or sale of a security by an issuer made after the securities commissioner initially promulgates rules to implement this section is conducted in accordance with all the following requirements and those contained in the rules promulgated pursuant to subsection (4) of this section, the transaction is exempt from section 11-51-301:

(a) The issuer of the security must be a business entity organized pursuant to the laws of Colorado and authorized to do business in Colorado and meet all of the following requirements:

(I) The securities must meet the requirements of the federal exemption for intrastate offerings in section 3 (a)(11) of the federal "Securities Act of 1933", 15 U.S.C. sec. 77c (a)(11), and the securities and exchange commission's rule 147 adopted pursuant to said act, 17 CFR 230.147, for an intrastate offering being conducted in Colorado. Prior to any sale pursuant to this exemption, the issuer shall obtain documentary evidence from each prospective purchaser that provides the seller with a reasonable basis to believe that the purchaser meets the requirements of subsection (d) of the securities and exchange commission's rule 147, 17 CFR 230.147 (d).

(II) The sum of all cash and other consideration to be received for all sales of the security pursuant to the exemption provided by this section must not exceed one million dollars during any twelve-month period; except that, if before offering and selling the securities, the issuer submits audited financial statements regarding the issuer to the securities commissioner, the sum must not exceed two million dollars.

(III) The aggregate amount sold to any purchaser during the twelve-month period preceding the date of the sale must not exceed five thousand dollars unless the purchaser is an accredited investor as defined by the securities and exchange commission's rule 501 of Regulation D, 17 CFR 230.501.

(IV) Unless waived or modified by written consent by the securities commissioner, not less than ten days before the commencement of an offering of securities pursuant to the exemption provided by this section, the issuer must do all the following:

(A) Make a notice filing with the securities commissioner on a form prescribed by the securities commissioner, including a consent to service of process in such form as the securities commissioner may require;

(B) Pay the fee established by the securities commissioner;

(C) Provide the securities commissioner with a copy of the disclosure document to be provided to prospective purchasers pursuant to subparagraph (X) of this paragraph (a);

(D) Provide the securities commissioner with a copy of an escrow agreement with a depository institution authorized to do business in Colorado in which the issuer will deposit the purchaser's funds or cause the purchaser's funds to be deposited and that the issuer may access only as provided in sub-subparagraph (F) of this subparagraph (IV). The depository institution in which the purchaser funds are deposited shall act only at the direction of the party establishing the escrow agreement and does not have any duty or liability, contractual or otherwise, to any purchaser or other person. A purchaser may cancel the purchaser's commitment to invest if the minimum amount established pursuant to sub-subparagraph (F) of this subparagraph (IV) is not raised before the time stated in the escrow agreement.

(E) Maintain all records with respect to any offering conducted pursuant to the exemption provided by this section as the securities commissioner may by rule require; and

(F) Establish both a minimum and a maximum offering amount, and deposit all funds raised from purchasers pursuant to the exemption provided by this section into an escrow account established pursuant to sub-subparagraph (D) of this subparagraph (IV); except that, once the minimum offering amount has been raised and deposited in the escrow account, the issuer may terminate the escrow arrangement. The minimum established must be not less than one-half of the maximum offering amount. The maximum amount must not exceed the limitations set forth in subparagraph (II) of this paragraph (a). The issuer shall not access the escrow funds until the aggregate funds raised from all purchasers equals or exceeds the minimum amount. The issuer shall use all funds in accordance with representations made to purchasers.

(V) The issuer must not be, either before or as a result of the offering, an investment company, as defined in section 3 of the federal "Investment Company Act of 1940", 15 U.S.C. sec. 80a-3, an entity that would be an investment company but for the exclusions provided in section 3 (c) of the federal "Investment Company Act of 1940", 15 U.S.C. sec. 80a-3 (c), or subject to the reporting requirements of section 13 or 15 (d) of the federal "Securities Exchange Act of 1934", 15 U.S.C. sec. 78m or 78o (d).

(VI) The issuer shall inform all prospective purchasers of securities offered pursuant to the exemption provided by this section, in plain, nontechnical language using words with common and everyday meaning that are understandable to the average reader, that the securities have not been registered pursuant to federal or state securities law and that the securities are subject to limitations on resale. The issuer shall display the following legend conspicuously on the cover page of the disclosure document required by subparagraph (X) of this paragraph (a):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH, APPROVED BY, OR RECOMMENDED BY ANY FEDERAL OR STATE AGENCY. IN MAKING AN INVESTMENT DECISION, PURCHASERS MUST RELY ON THEIR OWN EXAMINATION OF THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR DIVISION OR OTHER REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR

DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED BY SUBSECTION (e) OF SECURITIES AND EXCHANGE COMMISSION RULE 147, 17 CFR 230.147 (e), AS PROMULGATED PURSUANT TO THE FEDERAL "SECURITIES ACT OF 1933", AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

(VII) The issuer shall require each purchaser to certify in writing or electronically as follows:

I understand and acknowledge that I am investing in a high-risk, speculative business venture. I may lose all of my investment, or under some circumstances more than my investment, and I can afford this loss. This offering has not been reviewed or approved by any state or federal securities commission or division or other regulatory authority and no such person or authority has confirmed the accuracy or determined the adequacy of any disclosure made to me relating to this offering. The securities I am acquiring in this offering cannot be readily sold, are illiquid, there is no ready market for the sale of such securities, it may be difficult or impossible for me to sell or otherwise dispose of this investment, and, accordingly, I may be required to hold this investment indefinitely. I may

be subject to tax on my share of the taxable income and losses of the company, whether or not I have sold or otherwise disposed of my investment or received any dividends or other distributions from the company.

(VIII) The issuer must obtain from each purchaser of a security offered pursuant to the exemption provided by this section evidence that the purchaser is a resident of Colorado or, if the purchaser is an entity, is organized pursuant to the laws of Colorado and, if applicable, is an accredited investor.

(IX) All payments for purchase of securities offered pursuant to the exemption provided by this section must be directed to and held by the depository institution specified in sub-subparagraph (D) of subparagraph (IV) of this paragraph (a). The securities commissioner may request from the depository institution information necessary to ensure compliance with this section. This information is not a public record and is not available for public inspection.

(X) The issuer of securities offered pursuant to the exemption provided by this section must provide a disclosure document to each prospective purchaser at the time the offer of securities is made to the prospective purchaser that contains the information that the securities commissioner requires by rule.

(XI) All sales pursuant to an offering or single plan of financing pursuant to the exemption provided by this section must meet all of the terms and conditions of this section. The exemption provided by this section shall not be used in conjunction with any other exemption pursuant to section 11-51-307, 11-51-308, or 11-51-309 during the immediately preceding twelve-month period.

(XII) The exemption provided by this section is not available if an issuer or a person affiliated with the issuer or offering is subject to disqualification established by the securities commissioner by rule or contained in the securities and exchange commission's rule 506 (d) adopted pursuant to the federal "Securities Act of 1933", 17 CFR 230.506 (d).

(XIII) An issuer of a security pursuant to this section shall provide, free of charge, a quarterly report to the issuer's owners. An issuer may satisfy the reporting requirement of this subparagraph (XIII) by making the information available on a website operated by an online intermediary if the information is made available within forty-five days after the end of each fiscal quarter and remains available until the succeeding quarterly report is issued. An issuer shall file each quarterly report required pursuant to this subparagraph (XIII) with the division and, if the quarterly report is made available on a website operated by an online intermediary, the issuer shall also provide a written copy of the report to any owner upon request. The report must contain all the following:

(A) Compensation received by each director and executive officer, including cash compensation earned since the previous report and on an annual basis and any bonuses, stock options, other rights to receive securities of the issuer or any affiliate of the issuer, or other compensation received; and

(B) An analysis by management of the issuer of the business operations and financial condition of the issuer.

(XIV) The issuer may distribute a notice within Colorado that is limited to a statement that the issuer is conducting an offering and that includes:

(A) The name of the online intermediary, sales representative, or licensed broker-dealer through which the offering is being conducted; and

(B) A link directing the potential investor to the online intermediary's or broker-dealer's website.

(b) An issuer may make an offering pursuant to the exemption provided by this section through:

(I) A broker-dealer that is licensed pursuant to part 4 of this article with its principal place of business in Colorado;

(II) A sales representative that is licensed pursuant to part 4 of this article; or

(III) An online intermediary that meets the requirements of paragraph (c) of this subsection (3).

(c) (I) Before acting as an online intermediary for an offering pursuant to the exemption provided by this section, the online intermediary must file a statement with the securities commissioner, accompanied by the filing fee established by the securities commissioner, that includes all the following:

(A) That the online intermediary consents to service of process in Colorado pursuant to section 11-51-706;

(B) That the online intermediary will provide information with respect to the offer of securities in Colorado only pursuant to the exemption provided by this section;

(C) The identity and location of, and contact information for, the online intermediary, including the names and physical addresses of the officers, directors, managers, partners, and other persons who control the business decisions of the online intermediary;

(D) A statement that sets forth any changes to the information contained in the original or any subsequently filed statement required by this subparagraph (I); and

(E) Notice of its intention to act as online intermediary for an offering, which statement must be on such form as the securities commissioner requires.

(II) An online intermediary shall maintain records of all offers of securities effected through its website and shall provide ready access to the records to the division, upon request. The records of an online intermediary required pursuant to this subparagraph (II) are subject to the reasonable periodic, special, or other examination or inspection by a representative of the securities commissioner, in or outside Colorado, as the securities commissioner considers necessary or appropriate in the public interest and for the protection of purchasers. An examination or inspection may be made at any time and without prior notice. The securities commissioner may copy, and remove for examination or inspection copies of, all records that the securities commissioner reasonably considers necessary or appropriate to conduct the examination or inspection. The securities commissioner may assess a reasonable charge for conducting an examination or inspection pursuant to this subparagraph (II). The securities commissioner may by rule require an online intermediary to:

(A) File with the securities commissioner specified financial and other information;

(B) Make and maintain specified records and preserve such records for five years or such other period as may be specified by rule; and

(C) Establish written supervisory procedures and a system for applying such procedures that is reasonably expected to prevent and detect violations of this article.

(III) An online intermediary shall:

(A) Limit its offer of securities pursuant to the exemption provided by this section to only Colorado residents as that term is defined in subsection (d) of the securities and exchange commission's rule 147, 17 CFR 230.147 (d);

(B) Not hold a financial interest in any issuer or be affiliated with or under common control with an issuer whose securities appear on any website maintained for the offer of securities by the online intermediary; and

(C) Not be an owner of any issuer offering securities pursuant to the exemption provided by this section.

(IV) An online intermediary shall not be compensated based on the amount of securities sold. The fee that an online intermediary may charge an issuer for an offering of securities pursuant to the exemption provided by this section must be either:

(A) A fixed amount for each offering;

(B) A variable amount based on the length of time that the securities are offered by the online intermediary; or

(C) A combination of the fixed and variable amounts.

(V) An online intermediary shall not identify, promote, or otherwise refer to any individual security offered by it in any advertising for or on behalf of the online intermediary.

(VI) An online intermediary shall not engage in any other activities that the securities commissioner, by rule, determines are prohibited by the online intermediary.

(VII) An online intermediary and a director, executive officer, general partner, managing member, or other person with management authority over the online intermediary must not have been subject to any conviction, order, judgment, decree, or other action that would disqualify an issuer from claiming an exemption pursuant to rule 506 (a) to (d) adopted by the securities exchange commission pursuant to the federal "Securities Act of 1933", 17 CFR 230.506 (a) to (d).

(4) Rules. The securities commissioner may adopt rules to:

(a) Implement or enforce this section or provide exceptions or waivers to the requirements of this section; or

(b) Conform or add to the requirements of this section to accommodate the requirements of federal law applicable to the offer or sale of a security by an issuer under this section.



§ 11-51-309. Discretionary exemptions

The securities commissioner may, by rule or order and subject to such terms and conditions as prescribed therein, from time to time add any securities to the securities exempted in section 11-51-307 or add any transactions to the transactions exempted in section 11-51-308, if the securities commissioner finds that the application of sections 11-51-301 and 11-51-305 to such securities or transactions is not necessary in the public interest and for the protection of investors.



§ 11-51-310. Denial or revocation of exemptions

(1) (a) The securities commissioner may, by order, deny or revoke the exemption specified in section 11-51-307 (1)(g) with respect to a specific security or transaction if the securities commissioner finds that such order is necessary in the public interest and for the protection of investors.

(b) The securities commissioner may, by summary order under section 11-51-606 (3)(b), summarily suspend the exemption specified in section 11-51-307 (1)(g) as to a specific security or issuer pending final determination of any proceeding under this subsection (1).

(2) The securities commissioner may, by rule or order, deny or revoke any exemption specified in section 11-51-308 (1)(i), (1)(j), and (1)(p) with respect to a specific security, transaction, issuer, or class of persons if the issuer, any of its predecessors, or any of the issuer's directors, officers, general partners, beneficial owners of ten percent or more of any class of its equity securities, or any of its promoters then presently connected with the issuer in any capacity has been convicted within ten years of any felony in connection with the purchase or sale of any security. Such ten years shall be any ten years prior to any offer or sale of a security for which such exemption would otherwise be available.

(3) No order under subsection (1) or (2) of this section may operate retroactively. No person may be considered to have violated section 11-51-301 or 11-51-305 by reason of any offer or sale effected after the entry of an order under subsection (1) or (2) of this section if that person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the order.



§ 11-51-311. Coordination of exemptions

In furtherance of the policy stated in section 11-51-101 (3), the exemptions under sections 11-51-307 to 11-51-309 shall be coordinated with exemptions for securities and transactions under the federal "Securities Act of 1933" so that an offering registered under the federal "Securities Act of 1933" shall be subject to registration by filing under this article in the absence of an exemption under this article and so that an offering exempt from registration under the federal "Securities Act of 1933", other than pursuant to the exemption for intrastate offerings, shall also be exempt from registration under this article. The securities commissioner shall make, amend, and rescind rules in order to effectuate such policy. Nothing in this section shall limit the powers or actions of the securities commissioner to make, amend, and rescind rules with regard to exemptions provided by sections 11-51-307 and 11-51-308 or added by section 11-51-309 but not contained in the federal "Securities Act of 1933" or rules and regulations thereunder.






Part 4 - Licensing and Regulation of Broker-Dealers and Sales Representatives

§ 11-51-401. Licensing and notice filing requirements

(1) A person shall not transact business in this state as a broker-dealer or sales representative unless licensed or exempt from licensing under section 11-51-402.

(1.5) A person with a place of business in this state shall not transact business in this state as an investment adviser or investment adviser representative unless such person is licensed as such or exempt from licensing under section 11-51-402.

(1.6) A federal covered adviser either with a place of business in this state or who employs or otherwise engages an individual with a place of business in this state to act as an investment adviser representative shall not transact business in this state as a federal covered adviser unless such adviser has filed with the securities commissioner the notice and fee required in sections 11-51-403 and 11-51-404.

(2) Neither a broker-dealer nor an issuer shall employ or otherwise engage an individual to act as a sales representative in this state unless the sales representative is licensed or exempt from licensing under section 11-51-402.

(2.5) An investment adviser shall not employ or otherwise engage any individual with a place of business in this state to act as an investment adviser representative in this state unless such individual is licensed in accordance with section 11-51-403 or is exempt from licensing under section 11-51-402 (1).

(3) No broker-dealer, investment adviser, or issuer shall employ or otherwise engage a person to participate in any activity in this state contrary to an order by the securities commissioner applicable to that person under section 11-51-410. A broker-dealer, investment adviser, or issuer does not violate this subsection (3) if the broker-dealer, investment adviser, or issuer sustains the burden of proof that it did not know and in the exercise of reasonable care could not have known of the order. Upon request from a broker-dealer, investment adviser, or issuer and for good cause shown, the securities commissioner may waive the prohibition of this subsection (3) with respect to a person subject to an order under section 11-51-410.

(4) No person shall act as an investment adviser for a local government investment pool trust fund under article 75 of title 24, C.R.S., unless the person has first notified the securities commissioner by filing the form prescribed by the securities commissioner.



§ 11-51-402. Exempt broker-dealers, sales representatives - sanctions - exempt investment advisers and investment adviser representatives

(1) The following broker-dealers are exempt from the license requirement of section 11-51-401 (1):

(a) A broker-dealer who is registered as a broker-dealer under the federal "Securities Exchange Act of 1934" and has no place of business in this state if the business transacted in this state as a broker-dealer is exclusively with the following:

(I) Issuers in transactions involving their own securities;

(II) Other broker-dealers licensed or exempt from licensing under this article, except when the broker-dealer is acting as a clearing broker-dealer for such other broker-dealers;

(III) Financial or institutional investors;

(IV) Individuals who are existing customers of the broker-dealer and whose principal places of residence are not in this state;

(V) During any twelve consecutive months, not more than five persons in this state, excluding persons described in subparagraphs (I) to (IV) of this paragraph (a);

(b) Other broker-dealers the securities commissioner by rule or order exempts; and

(c) An online intermediary operating pursuant to section 11-51-308.5.

(2) The following sales representatives are exempt from the license requirement of section 11-51-401 (1):

(a) A sales representative employed or otherwise engaged by a broker-dealer exempt under subsection (1) of this section;

(b) A sales representative employed or otherwise engaged by an issuer in effecting transactions only in securities exempted by section 11-51-307 (1)(a) to (1)(d) or (1)(j);

(c) A sales representative employed by an issuer in effecting transactions only with employees, partners, officers, or directors of the issuer or of a parent or subsidiaries of the issuer, if no commission or other similar compensation is paid or given directly or indirectly to the sales representative for soliciting an employee, partner, officer, or director in this state; and

(d) Other sales representatives the securities commissioner by rule or order exempts.

(3) Any real estate broker or salesman licensed pursuant to part 1 of article 61 of title 12, C.R.S., who is trading only in securities comprised of notes, bonds, or evidences of indebtedness secured by mortgages or deeds of trust upon real estate, where the broker or salesman acts as the agent for the buyer or seller of the real estate securing the note, bond, or evidence of indebtedness being traded and is neither the issuer nor affiliated with or under the direct or indirect control of the issuer or an affiliate of the issuer of the note, bond, or evidence of indebtedness, is exempt from the license requirement of section 11-51-401 (1).

(4) (a) The securities commissioner may by order revoke, suspend, or impose conditions upon exemptions available pursuant to subparagraph (III) of paragraph (a) of subsection (1) of this section and paragraph (a) of subsection (2) of this section if the securities commissioner finds that a broker-dealer or sales representative who has an exemption pursuant to either of said sections offered or sold, other than in an unsolicited transaction, to a public entity in the state of Colorado a financial instrument that such broker-dealer or sales representative knew or should have known does not qualify for sale to the public entity pursuant to section 24-75-601.1, C.R.S., and that such action by the securities commissioner is in the public interest.

(b) Any proceeding concerning an order made pursuant to this subsection (4) shall be conducted as a proceeding under section 11-51-606 (1), (2), (4), and (5).

(5) The following investment advisers with no place of business in this state are exempt from the license requirement of section 11-51-401 (1.5):

(a) An investment adviser who:

(I) Is exempt from registration as an investment adviser pursuant to section 203 (b) of the federal "Investment Advisers Act of 1940";

(II) Has only clients in this state that are: Other investment advisers; federal covered advisers; broker-dealers; depository institutions; insurance companies; employee benefit plans with assets of not less than one million dollars; or other institutional investors other than any local government investment pool trust fund under article 75 of title 24, C.R.S., as are designated by rule or order of the securities commissioner; or

(III) During the preceding twelve-month period, has had not more than five clients other than those specified in subparagraph (II) of this paragraph (a).

(b) The commissioner may by rule or order exempt other investment advisers from the license requirement of section 11-51-401 (1.5).

(6) Investment adviser representatives employed by or otherwise associated with an investment adviser exempt under subsection (5) of this section are exempt from the license requirement of section 11-51-401 (1.5).



§ 11-51-403. Application for license - notice filing requirements

(1) An applicant for a license as a broker-dealer, sales representative, investment adviser, or investment adviser representative shall file with the securities commissioner or with the securities commissioner's designee an application for a license and the consent to service of process required by section 11-51-706. The application shall contain the information and be in the form the securities commissioner requires by rule. If the information contained in an application is inaccurate or incomplete in any material respect when the application is filed or becomes inaccurate or incomplete in any material respect as a result of any subsequent event, the applicant shall promptly file an amendment to the application to cure the inaccuracy or omission. The securities commissioner may require an applicant to submit additional information that is material to an understanding of information about the applicant available to the securities commissioner in the application or otherwise, and an application shall be incomplete until all additional information required by the securities commissioner has been submitted.

(2) The application requirement of subsection (1) of this section for broker-dealers and sales representatives is satisfied by an applicant who has filed and maintains complete and current registration information with the securities and exchange commission, in the case of a broker-dealer, or a self-regulatory organization, in the case of a sales representative, if that registration information and the consent to service of process required by section 11-51-706 are provided to the securities commissioner through the central registration depository. Any additional information the securities commissioner may require from such an applicant pursuant to subsection (1) of this section must be material to an understanding of information about the broker-dealer or sales representative that is provided to the securities commissioner through the central registration depository.

(2.5) The application requirement of subsection (1) of this section for an investment adviser and an investment adviser representative is satisfied by an applicant who has filed and maintains complete and current registration information with the investment adviser registration depository if that registration information and the consent to service of process required by section 11-51-706 are provided to the securities commissioner through the investment adviser registration depository. Any additional information the securities commissioner may require from such an applicant pursuant to subsection (1) of this section must be material to an understanding of information about the investment adviser or investment adviser representative that is provided to the securities commissioner through the investment adviser registration depository.

(3) (a) A federal covered adviser who, during any calendar year, either has a place of business in this state or employs or engages an investment adviser representative with a place of business in this state shall file with the securities commissioner annually a consent to service of process and such documents as are filed by such adviser with the securities and exchange commission that the commissioner may require by rule or order.

(b) The notice filing requirement described in paragraph (a) of this subsection (3) does not apply to any federal covered adviser who, during such calendar year, neither has a place of business in this state nor employs nor engages an investment adviser representative with a place of business in this state.

(c) A notice filing under this section shall be effective from its receipt by the securities commissioner until December 31 of each year. Thereafter, it may be renewed annually until the following December 31 by filing with the securities commissioner a copy of such documents as are required pursuant to paragraph (a) of this subsection (3) and payment of a fee pursuant to section 11-51-404.

(4) Any person required to pay a fee under this section may transmit through any designee of the securities commissioner any fee required by this section or by rules promulgated under this section.



§ 11-51-404. License and notice fees

(1) (a) An applicant for a license as a broker-dealer, sales representative, investment adviser, or investment adviser representative shall pay an initial license fee, and a licensed person shall pay an annual license fee, determined and collected by the division of securities pursuant to section 11-51-707.

(b) A federal covered adviser required to file an annual notice with the securities commissioner pursuant to section 11-51-403 (3)(a) shall pay an annual notice fee that shall be determined and collected pursuant to section 11-51-707.

(2) If an annual license fee is not paid within ninety days after the application is filed, the securities commissioner may deem the application to be withdrawn.

(3) (a) (I) If an annual license or notice fee is not paid within thirty days after the securities commissioner sends a written notice that the fee was not paid when due, the amount of the annual license fee shall be double the amount originally payable.

(II) In the case of a broker-dealer, investment adviser, or federal covered adviser, written notice is deemed sent when the notice is sent to the broker-dealer, investment adviser, or federal covered adviser.

(III) In the case of a sales representative, written notice is deemed sent to the sales representative when the notice is sent to a broker-dealer or an issuer for whom the sales representative is licensed to act.

(IV) In the case of an investment adviser representative, written notice is deemed sent when the notice is sent to the investment adviser or federal covered adviser for whom the investment adviser representative is licensed to act.

(b) (I) If an annual license or notice fee is not paid within sixty days after the securities commissioner sends the written notice described in paragraph (a) of this subsection (3), the securities commissioner may by order summarily suspend the license or, in the case of a federal covered adviser, the authority to do business in this state.

(II) In the case of a broker-dealer, investment adviser, or federal covered adviser, the securities commissioner shall send a copy of the order to the broker-dealer, investment adviser, or federal covered adviser whose license or authority to do business in this state has been summarily suspended.

(III) In the case of a sales representative who has been licensed to act for a broker-dealer or an issuer and whose license has been summarily suspended, the securities commissioner shall send a copy of the order to a broker-dealer or an issuer for whom the sales representative has been licensed to act.

(IV) In the case of an investment adviser representative who has been licensed to act for an investment adviser or federal covered adviser and whose license has been summarily suspended, the securities commissioner shall send a copy of the order to the investment adviser or federal covered adviser for whom the investment adviser representative has been licensed to act.

(4) If the annual license or notice fee is not paid within thirty days after the effective date of an order of summary suspension, the securities commissioner may by order summarily revoke the license or authority to do business in this state on the grounds that the license or authority has been abandoned.

(5) If an application is denied or withdrawn, or a license or authority to do business in this state is abandoned, revoked, suspended, or withdrawn, the securities commissioner shall retain all fees paid.



§ 11-51-405. Examinations and alternate qualifications

(1) In the case of a license as a broker-dealer, if the applicant is not registered as a broker-dealer under the federal "Securities Exchange Act of 1934", the securities commissioner may by rule require the successful completion of a standardized written examination by any individual who will have primary responsibility to supervise any licensed sales representative of the broker-dealer. In the case of an application for a license as a sales representative to act for a broker-dealer who is not registered as a broker-dealer under the federal "Securities Exchange Act of 1934" or to act for an issuer, the securities commissioner may by rule require the successful completion of a standardized written examination by the applicant. Examinations may differ among classes of applicants. Any examination may be administered by the securities commissioner or any person the securities commissioner may designate.

(2) An applicant for a license as a broker-dealer or sales representative who is a licensed real estate broker or salesman pursuant to part 1 of article 61 of title 12, C.R.S., and whose securities activities in this state are limited to trading in securities comprised of notes, bonds, or other evidences of indebtedness secured by mortgages or deeds of trust upon real estate shall be excused from any examination requirement under subsection (1) of this section.

(3) In the case of a license as an investment adviser representative, the securities commissioner may by rule require the successful completion of one or more standardized written examinations. Examinations may differ among classes of applicants. Any examination may be administered by the securities commissioner or any person the securities commissioner may designate.

(4) The securities commissioner may by rule designate other qualifications and credentials that will be accepted in lieu of meeting the examination requirement set forth in subsection (3) of this section.



§ 11-51-406. General provisions

(1) (a) Unless a proceeding under section 11-51-410 is instituted, the license of a broker-dealer, sales representative, or investment adviser representative becomes effective upon the last to occur of the following:

(I) The passage of thirty days after the filing of the application or, in the event any amendment is filed before the license becomes effective, the passage of thirty days after the filing of the latest amendment, if the application, including all amendments, if any, was complete at the commencement of the thirty-day period;

(II) The examination requirement under section 11-51-405 is satisfied;

(III) In the case of a broker-dealer, the requirements of section 11-51-407 are satisfied; and

(IV) The required fee has been paid.

(b) The securities commissioner may authorize an earlier effective date of licensing.

(c) A notice filing by a federal covered adviser becomes effective upon receipt by the securities commissioner of the documents and fee required to be filed pursuant to sections 11-51-403 and 11-51-404.

(2) The securities commissioner may by rule or order, waive or reduce any of the requirements of this section and sections 11-51-405 and 11-51-407 with respect to any person or class of persons and, in connection with the waiver or reduction of any requirement, may limit or impose conditions on the securities activities that such person or class of persons may conduct in this state.

(3) (a) The license of a sales representative is effective only with respect to actions taken for a broker-dealer or issuer for whom the sales representative is licensed.

(b) The license of an investment adviser representative is effective only with respect to actions taken for an investment adviser or federal covered adviser with whom such investment adviser representative is employed or otherwise associated with as shown in the most current information filed by or on behalf of such representative pursuant to section 11-51-403 or 11-51-407 (3).

(4) (a) A person may act as a sales representative for more than one broker-dealer or issuer.

(b) A person may act as an investment adviser representative for more than one investment adviser or federal covered adviser and may also act as an investment adviser representative and a sales representative.

(5) (a) If a licensed sales representative ceases to be employed or otherwise engaged by a broker-dealer or issuer or ceases to act as a sales representative, the broker-dealer or, in the case of a sales representative licensed to act for an issuer, the sales representative shall promptly notify the securities commissioner. A notification required by this subsection (5) may be given by a broker-dealer who is registered as a broker-dealer under the federal "Securities Exchange Act of 1934" by filing the information through the central registration depository.

(b) If a licensed investment adviser representative ceases to be employed or otherwise engaged by an investment adviser or federal covered adviser or ceases to act as an investment adviser representative, the investment adviser or federal covered adviser shall promptly notify the securities commissioner.

(6) The license of a broker-dealer, sales representative, or investment adviser representative is effective until terminated by revocation or withdrawal.



§ 11-51-407. Operating requirements

(1) (a) The securities commissioner may by rule require licensed broker-dealers who are not registered under the federal "Securities Exchange Act of 1934":

(I) To satisfy specified minimum financial responsibility requirements;

(II) To file with the securities commissioner specified financial and other information;

(III) To make and maintain specified records and to preserve such records for five years or such other period as may be specified;

(IV) To establish written supervisory procedures and a system for applying such procedures that is reasonably expected to prevent and detect violations of this article; and

(V) To acquire and keep in force a fidelity bond in such minimum amount and covering such risks as may be specified.

(b) The securities commissioner may by rule require licensed investment advisers whose principal office and place of business is in this state, and licensed investment advisers whose principal office and place of business is not in this state but that is either not licensed in the state where it maintains its principal office and place of business or not in compliance with such state's financial operating requirements or books and records requirements:

(I) To file with the securities commissioner specified financial and other information;

(II) To make and maintain specified records and to preserve such records for five years or such other period as may be specified; and

(III) To establish written supervisory procedures and a system for applying such procedures that is reasonably expected to prevent and detect violations of this article.

(c) If a broker-dealer or investment adviser at any time knows, or has reason to know, that it is not in compliance with any rule made by the securities commissioner under this subsection (1), the broker-dealer or investment adviser shall promptly notify the securities commissioner of all relevant facts.

(2) The securities commissioner may by rule require licensed broker-dealers who are registered under the federal "Securities Exchange Act of 1934" to make, maintain, and preserve specified records, but no rule made by the securities commissioner under this subsection (2) shall require any broker-dealer to make, maintain, or preserve any records other than those required to be made, maintained, and preserved under the federal "Securities Exchange Act of 1934".

(3) (a) Every licensed broker-dealer, licensed investment adviser, and every licensed sales representative shall file with the securities commissioner such information as may be necessary to correct any information in that person's application for license that is or has become inaccurate in any material respect. The requirements of this subsection (3) may be satisfied by a broker-dealer who is registered as a broker-dealer under the federal "Securities Exchange Act of 1934" or by a sales representative licensed to act for such a broker-dealer by filing the correcting information through the central registration depository.

(b) A federal covered adviser who has filed the notice described in section 11-51-403 shall file with the securities commissioner a copy of each amendment filed by such adviser with the securities and exchange commission at the time such amendment is filed with the securities and exchange commission.

(4) Every licensed broker-dealer who is not registered under the federal "Securities Exchange Act of 1934" shall at all times have in its employment one or more individuals who have passed the written examination required under section 11-51-405 for individuals with supervisory responsibility. Every licensed investment adviser shall at all times have one or more individuals employed or otherwise associated with the investment adviser designated as having supervisory responsibilities over the investment adviser representatives of such adviser. Such individual or individuals shall have primary responsibility to supervise all of the licensed sales representatives of the broker-dealer, or all of the licensed investment adviser representatives of the investment adviser, as the case may be, and, for the purposes of section 11-51-410, each such individual who is not a partner, officer, or director of the broker-dealer or investment adviser shall be deemed a person occupying a similar status or performing similar functions as a partner, officer, or director. A broker-dealer or investment adviser who is not in compliance with this subsection (4) shall promptly notify the securities commissioner of all relevant facts.

(5) No investment adviser with its principal office and place of business in this state or investment adviser representative of a licensed investment adviser with a place of business in this state shall take or maintain custody or possession of any funds or securities in which any client of such person has any beneficial interest unless:

(a) All of the securities of each client are segregated, marked to identify the particular client with any beneficial interest therein, and held in safekeeping in some place reasonably free from risk of loss, damage, or destruction; and

(b) (I) All of the funds of each client are deposited in one or more accounts, containing only clients' funds, at a depository institution; and

(II) Each account is maintained in the name of the investment adviser or a federal covered adviser as agent or trustee for such clients; and

(III) A separate record is maintained for each such account that shows the name and address of the depository institution where the account is maintained, the dates and amounts of deposits to and withdrawals from the account, and the exact amount of each client's beneficial interest in the account; and

(c) Written notification is sent to the client giving the place and manner in which the client's funds or securities will be maintained immediately after the investment adviser or investment adviser representative accepts custody or possession of such funds or securities from the client and thereafter, if and when there is any change in the place or manner, written notification is sent to the client explaining the change; and

(d) An itemized statement is sent to each client, at least once every three months, that shows the client's funds and securities in the custody or possession of the investment adviser or investment adviser representative at the end of the period and all debits, credits, and transactions affecting the funds and securities during the period; and

(e) A certified public accountant or, with the prior written consent of the client, a public accountant verifies all funds and securities of clients at least once during each calendar year through an actual examination. Such examination shall be at a time chosen by the accountant without prior notice to the investment adviser or investment adviser representative. The investment adviser shall file with the securities commissioner promptly after each such examination a certificate from the accountant in which such accountant avers to the commissioner that the accountant has performed an examination of the funds and securities accounts, and in which the accountant describes the nature and extent of the examination, and the results and conclusions reached.

(f) The investment adviser or investment adviser representative who has custody of client funds or securities posts bonds in amounts and with conditions the securities commissioner may by rule prescribe, subject to the limitations of section 222 (c) of the federal "Investment Advisers Act of 1940". Any equivalent deposit of cash or securities shall be accepted in lieu of any bonds so required. Every bond shall provide for suit thereon by any person who has a cause of action under section 11-51-604 (3) and (5).



§ 11-51-408. Licensing of successor firms

(1) (a) A licensed broker-dealer or investment adviser may file an application for a license on behalf of a successor, whether or not the successor is in existence. If a broker-dealer or investment adviser succeeds to and continues the business of a licensed broker-dealer or investment adviser and the successor files an application for a license within thirty days after the succession, the license of the predecessor remains effective as the license of the successor for sixty days after the succession. An application filed pursuant to this subsection (1) must satisfy all requirements of an application under this article.

(b) A federal covered adviser may file a notice on behalf of a successor, whether or not the successor is in existence.

(2) If a successor is licensed or authorized to do business in this state pursuant to subsection (1) of this section, the license of each sales representative or investment adviser representative licensed to act for the predecessor shall remain effective as a license to act for the successor without a separate filing or payment of a separate fee.



§ 11-51-409. Access to records

(1) The securities commissioner, in a manner reasonable under the circumstances, may examine, without notice, the records, within or without this state, of a licensed broker-dealer or investment adviser that are required to be made and maintained pursuant to this article in order to determine compliance with this article. A licensed broker-dealer or investment adviser may maintain such records in any form of data storage if the records are readily accessible to the securities commissioner in legible form.

(2) The securities commissioner, in a manner reasonable under the circumstances, may copy records required to be made and maintained under this article or require a licensed broker-dealer or investment adviser, at the expense of the broker-dealer or investment adviser, to copy such records and provide copies to the securities commissioner.

(3) The securities commissioner, in a manner reasonable under the circumstances, may examine, without notice, the records, within or without this state, of a licensed sales representative or investment adviser representative that are made and maintained by the sales representative or investment adviser representative in the normal course of business in order to determine compliance with this article.

(4) The securities commissioner, in a manner reasonable under the circumstances, may copy records made and maintained by a licensed sales representative or investment adviser representative in the normal course of business or require a licensed sales representative or investment adviser representative, at the sales representative's or investment adviser representative's expense, to copy such records and provide copies to the securities commissioner.



§ 11-51-409.5. Mandatory disclosure - investment advisers and investment adviser representatives

(1) Each investment adviser and investment adviser representative of a licensed investment adviser shall furnish a written disclosure statement to each prospective client and to each client who is to receive investment advisory services. Such statement shall, at a minimum, contain the information the securities commissioner by rule requires to be furnished to clients or prospective clients by an investment adviser and an investment adviser representative. In the interests of uniformity, the requirements for disclosure of information under such rules should be coordinated and consistent with those that would be imposed under the federal "Investment Advisers Act of 1940" and the rules promulgated pursuant to that act, and with the requirements of other states, unless the securities commissioner makes the specific finding that to do so would be contrary to the public interest, the protection of investors and advisory clients in this state, and the purposes of this article.

(2) The disclosure statement described in subsection (1) of this section shall be delivered before the client or prospective client incurs any obligation for or in connection with the investment advisory services. In addition, the investment adviser or investment adviser representative shall annually deliver or offer to deliver without charge upon written request of each client a true copy of the most recently available disclosure statement.



§ 11-51-410. Denial, suspension, or revocation

(1) The securities commissioner may by order deny an application for a license, suspend or revoke a license, censure a licensed person, limit or impose conditions on the securities activities that a licensed person may conduct in this state, and bar a person from association with any licensed broker-dealer, investment adviser, or federal covered adviser in the conduct of its business in this state in such capacities and for such period as the order specifies. These sanctions may be imposed only if the securities commissioner makes a finding, in addition to the findings required by section 11-51-704 (2), that the applicant or licensed person or, in the case of a broker-dealer or investment adviser, a partner, officer, director, person occupying a similar status or performing similar functions, or person directly or indirectly controlling the broker-dealer or investment adviser:

(a) Has filed an application for a license with the securities commissioner that, as of the effective date of the license or as of any date after filing in the case of an order denying effectiveness, was false or misleading as a result of an untrue statement of a material fact or an omission to state a material fact, unless the applicant sustains the burden of proof that the applicant did not know and in the exercise of reasonable care could not have known of the untruth or omission;

(b) Has willfully violated or willfully failed to comply with any provision of this article or any rule or order under this article, except any rule that is subject to the additional findings required by paragraph (g) of this subsection (1);

(c) Within the past ten years, has entered a plea of guilty or nolo contendere to, or has been convicted of, any felony, any misdemeanor involving a breach of fiduciary duty or fraud, or any misdemeanor in connection with a purchase or sale of a security;

(d) Is subject to a temporary or permanent injunction issued by a court of competent jurisdiction in an action instituted by the securities commissioner, the securities agency or administrator of another state or a foreign jurisdiction, the securities and exchange commission, or the commodity futures trading commission, for violating any securities registration or broker-dealer, investment adviser, federal covered adviser, or similar license requirement in any federal, state, or foreign law or for engaging in fraudulent conduct;

(e) Is currently the subject of an order of the securities commissioner denying, suspending, or revoking the person's license as a broker-dealer, investment adviser, sales representative, or investment adviser representative or barring the person from association with any licensed broker-dealer, investment adviser, or federal covered adviser;

(f) Is currently the subject of any of the following orders issued within the past five years:

(I) An order by the securities agency or administrator of another state or a foreign jurisdiction, entered after notice and opportunity for hearing and based upon fraudulent conduct, denying or revoking the person's license as a broker-dealer, investment adviser, sales representative, or investment adviser representative, or the substantial equivalent of those terms, or suspending or barring the right of the person to be associated with a broker-dealer, investment adviser, or federal covered adviser;

(II) An order by the securities and exchange commission, entered after notice and opportunity for hearing, denying, suspending, or revoking the person's registration as a broker-dealer under the federal "Securities Exchange Act of 1934" or as an investment adviser under the federal "Investment Advisers Act of 1940" or suspending or barring the right of the person to be associated with a broker-dealer or investment adviser;

(III) An order by the commodity futures trading commission, entered after notice and opportunity for hearing, denying, suspending, or revoking registration under the federal "Commodity Exchange Act"; or

(IV) A suspension or expulsion from membership in or association with a member of a self-regulatory organization;

(g) Has willfully engaged in a course of conduct involving the violation of one or more rules made by the securities commissioner that prohibit unfair and dishonest dealings by a broker-dealer or sales representative, including any rule that may be made to define conduct prohibited by section 11-51-501, if each such rule is based upon a finding, in addition to the findings required by section 11-51-704 (2), which finding itself must be based on information provided by broker-dealers and sales representatives at a hearing on the proposed rule, that licensed broker-dealers and sales representatives who will be required to comply with the rule generally agree that the conduct prohibited by the rule does not meet prevailing standards of fair and honest dealing within the securities industry and that it is reasonable to expect the rule will prevent or deter such conduct;

(h) In the case of a broker-dealer who is not registered under the federal "Securities Exchange Act of 1934", is not in compliance with of section 11-51-407 (4);

(i) Has failed reasonably to supervise, with a view to preventing violations of this article, another person who is subject to the person's supervision and who commits such a violation, but for the purpose of this paragraph (i) no person shall be deemed to have failed to supervise another person if there existed established procedures, and a system for applying such procedures, which would reasonably be expected to prevent and detect, insofar as practicable, any such violation by such other person and such person reasonably discharged the duties and obligations incumbent upon such person by reason of such procedures and system without reasonable cause to believe that such procedures and system were not being complied with;

(j) Has ceased to do business as a broker-dealer, investment adviser, sales representative, or investment adviser representative;

(k) Has offered or sold to a public entity in the state of Colorado a financial instrument that such person knew or should have known does not qualify for sale to the public entity under section 24-75-601.1, C.R.S.;

(l) In the case of an investment adviser or investment adviser representative, willfully has:

(I) Failed to provide a client with a written disclosure statement as required pursuant to section 11-51-409.5; or

(II) Engaged in conduct contrary to one or more rules wherein the securities commissioner prohibits dishonest or unethical conduct in connection with providing investment advisory services. This subparagraph (II) applies to an investment adviser representative employed by or affiliated with a federal covered adviser only to the extent permitted under the federal "National Securities Markets Improvement Act of 1996". In the interests of uniformity, any rules promulgated pursuant to this subparagraph (II) shall be coordinated and consistent with the regulation of federal covered advisers by the securities and exchange commission under the federal "Investment Advisers Act of 1940" and the rules promulgated pursuant to that act, and with the rules of other states regarding such conduct by investment advisers and investment adviser representatives, unless the securities commissioner makes the specific finding that to do so would be contrary to the public interest, the protection of investors and advisory clients in this state, and the purposes of this article.

(m) After notice and opportunity for a hearing, has been found within the previous ten years:

(I) By a court with jurisdiction, to have wilfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking, or finance is regulated;

(II) To have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, sales representative, investment adviser, investment adviser representative, or similar person; or

(III) To have been suspended or expelled from membership or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction; or

(n) (I) Is not qualified because of training, experience, or knowledge of the securities business; except that in the case of an applicant who is a sales representative for a broker-dealer that is a member of a self-regulatory organization or for an individual as an investment adviser representative, a denial order may not be based on this paragraph (n) if the applicant has successfully completed all examinations required by this article.

(II) The securities commissioner may require an applicant for a license pursuant to section 11-51-403, who has not been registered or licensed in any state within the two years preceding the filing of an application in this state, to successfully complete an examination.

(2) The securities commissioner may not begin a proceeding under this section against any person more than ninety days after a license has been issued to that person on the basis of a fact or transaction which the person shows was known to the securities commissioner when the license was issued or when any prior license of the same class was issued to that person if such prior license was not revoked on the basis, in whole or in part, of such fact or transaction.

(3) For good cause shown the securities commissioner may waive or modify an order previously made under this section as it applies to any person with the consent of that person.

(4) The securities commissioner may suspend the license of a licensee pursuant to a summary order issued under section 11-51-606 (4) and such order shall be valid pending a final determination in any proceeding brought pursuant to this section subject to any modification made to such order under section 11-51-606 (4)(c).

(5) Where a person is an applicant for a license, or is licensed by the securities commissioner in more than one capacity, or both, and one or more grounds for sanction as set forth in subsection (1) of this section as they may apply to one application, license, or association with a broker-dealer, investment adviser, or federal covered adviser has been established either by findings of fact and conclusions of law or alleged before the securities commissioner on stipulation, the securities commissioner may impose one or more of such sanctions not only regarding the application, license, or association giving rise to the matter, but also upon any other application, license, or association under this section if the securities commissioner makes the additional findings that to do so is necessary and appropriate in the public interest and for the protection of investors.



§ 11-51-411. Abandonment of license

If a licensed person has died or ceased to exist as a legal entity, has been adjudicated incompetent, or cannot be located by the securities commissioner after a reasonable search, the securities commissioner may by order summarily revoke the license on the grounds that the license has been abandoned.



§ 11-51-412. Withdrawal

(1) An application for a license may be withdrawn without prejudice by the applicant upon written notice to the securities commissioner before the license becomes effective unless a proceeding under section 11-51-410 to deny the license is pending.

(2) Withdrawal from licensing as a broker-dealer, investment adviser, sales representative, or investment adviser representative becomes effective thirty days after receipt by the securities commissioner of an application to withdraw, or at such earlier time as the securities commissioner may allow, unless:

(a) A proceeding under section 11-51-410 against the licensed person is pending when the application is filed or is instituted within thirty days thereafter; or

(b) Additional information regarding the application is requested by the securities commissioner within thirty days after the application is filed.

(3) If a proceeding is pending or instituted under subsection (2) of this section, withdrawal becomes effective at the time and upon the conditions the securities commissioner by order determines. If additional information is requested, withdrawal is effective thirty days after the additional information is received by the securities commissioner. If no proceeding is pending or instituted under subsection (2) of this section and withdrawal becomes effective, the securities commissioner may institute a proceeding under section 11-51-410 within one year after withdrawal became effective and enter an order as of the last date on which licensing was effective.

(4) Unless another date is specified by the federal covered adviser, withdrawal of a notice filing by a federal covered adviser becomes effective upon receipt by the securities commissioner of notice from such adviser of the withdrawal.






Part 5 - Fraud and Other Prohibited Conduct

§ 11-51-501. Fraud and other prohibited conduct

(1) It is unlawful for any person, in connection with the offer, sale, or purchase of any security, directly or indirectly:

(a) To employ any device, scheme, or artifice to defraud;

(b) To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(c) To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.

(2) It is unlawful for a custodian of the funds or securities of a local government investment pool trust fund organized under the provisions of part 7 of article 75 of title 24, C.R.S., to effect any transaction to relinquish possession of, distribute, expend, or transfer any of the assets of the trust fund without the prior written authorization of the board, except for:

(a) The purchase or sale of authorized investments or the exchange of such assets for other assets of equal or greater value if such sale, purchase, or exchange is solely in the accounts of the trust fund;

(b) Distributions to participating local governments; or

(c) The payment of routine fees and expenses that have been authorized by the board of trustees in the annual budget of the trust fund.

(3) It is unlawful for any investment adviser of a local government investment pool trust fund organized under the provisions of part 7 of article 75 of title 24, C.R.S., to:

(a) Take custody or possession of the funds or securities of the trust fund;

(b) Act as a principal in any transaction in securities with the trust fund unless the express prior written authorization of the board of trustees is obtained with regard to each such transaction and unless the transaction is effected without mark-up and at the fair market price of the securities purchased or sold; or

(c) Deposit, convey, or maintain the funds or securities of the trust fund in any account that is in any other name than that of the trust fund.

(4) It is unlawful for any broker-dealer or financial institution acting in an advisory capacity to a local government investment pool trust fund organized under the provisions of part 7 of article 75 of title 24, C.R.S., or any person employed by or directly associated with such broker-dealer or financial institution to:

(a) Act as a principal in any transaction in securities with the trust fund unless the express prior written authorization of the board of trustees is obtained with regard to each such transaction and unless the transaction is effected without mark-up and at the fair market price of the securities purchased or sold; or

(b) Deposit, convey, or maintain the funds or securities of the trust fund in any account that is in any other name than that of the trust fund.

(5) It is unlawful for any person who receives, directly or indirectly, any consideration from another person for advising the other person as to the value of securities or of any purchase or sale thereof, whether through the issuance of analyses or reports or otherwise to:

(a) Employ any device, scheme, or artifice to defraud any client or prospective client;

(b) Make an untrue statement of a material fact to any client or prospective client or to omit to state to any client or prospective client any material fact necessary to make the statements made, in light of the circumstances under which they are made, not misleading, in the disclosure statement delivered to any client or prospective client pursuant to section 11-51-409.5 or a similar document under the federal "Investment Advisers Act of 1940" or during the solicitation of any such client or otherwise in connection with providing investment advisory services; or

(c) Engage in any transaction, act, practice, or course of business that operates or would operate as a fraud or deceit upon any client or prospective client or that is fraudulent, deceptive, or manipulative.

(6) It is unlawful for an investment adviser or investment adviser representative acting as principal for such person's own account or on behalf of a third party to:

(a) Sell a security to a client without disclosing in writing pursuant to section 11-51-409.5 the capacity in which the investment adviser or investment adviser representative is acting before the completion of the transaction; or

(b) Fail to obtain the written consent of the client to such transaction after disclosure has been made and before completion of the transaction.

(7) Nothing in subsection (5) or (6) of this section shall relieve an investment adviser, federal covered adviser, or investment adviser representative of liability under any other subsection of this section.



§ 11-51-502. Misleading filings

It is unlawful for any person to make or cause to be made, in any document filed with the securities commissioner or in any proceeding under this article, any statement which the person knows or has reasonable grounds to know is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.



§ 11-51-503. Unlawful representation concerning a license, registration, or exemption

(1) Neither the fact that an application for a license or a registration statement has been filed nor the fact that a person is licensed or a security is registered constitutes a finding by the securities commissioner that any document filed under this article is true, complete, and not misleading. No such fact, nor the fact that an exemption or exception is available for a person, security, or transaction, means that the securities commissioner has passed in any way upon the merits or qualifications of, or has recommended or given approval to, any person, security, or transaction.

(2) It is unlawful to make, or cause to be made, to any prospective purchaser or to any existing or prospective customer or client any representation inconsistent with subsection (1) of this section.






Part 6 - Enforcement and Civil Liability

§ 11-51-601. Investigations - subpoenas

(1) The securities commissioner may make such public or private investigations within or outside of this state as the securities commissioner deems necessary to determine whether any person has violated or is about to violate any provision of this article or any rule or order under this article or to aid in the enforcement of this article or in the prescribing of rules and forms under this article, may require or permit any person to file a statement as to all the facts and circumstances concerning the matter to be investigated, and may publish information concerning any violation of this article or any rule or order under this article.

(2) For the purpose of any investigation or proceeding under this article, the securities commissioner or any officer designated by the securities commissioner may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the securities commissioner deems relevant or material to the inquiry.

(3) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the district court of the city and county of Denver, upon application by the securities commissioner, may issue to the person an order requiring that person to appear before the securities commissioner, or the officer designated by the securities commissioner, to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(4) No person is excused from attending and testifying or from producing any document or record before the securities commissioner, or in obedience to the subpoena of the securities commissioner or any officer designated by the securities commissioner, or in any proceeding instituted by the securities commissioner on the ground that the testimony or evidence, documentary or otherwise, required of that person may tend to incriminate that person or subject that person to a penalty or forfeiture; but no document, evidence, or other information compelled under order of the district court of the city and county of Denver, or any information directly or indirectly derived from such document, evidence, or other information, may be used against an individual so compelled in any criminal case; except that the individual testifying is not exempt from prosecution and punishment for perjury in the first or second degree or contempt committed in testifying.

(5) (a) Information in the possession of, filed with, or obtained by the securities commissioner in connection with a private investigation under this section shall be confidential. No such information may be disclosed by the securities commissioner or any of the officers or employees of the division of securities unless necessary or appropriate in connection with a particular investigation or proceeding under this article or for any law enforcement purpose.

(b) As it relates solely to the preservation of the confidentiality of documents and other information obtained by the securities commissioner or any officer or employee of the division of securities pursuant to this section, the division of securities shall be construed as a criminal justice agency as defined in section 24-72-302 (3), C.R.S., and such documents and other information shall be treated as criminal justice records as defined in section 24-72-302 (4), C.R.S.

(c) Except as set forth in this subsection (5), no provision of this article either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the securities commissioner or any of the officers or employees of the division of securities.



§ 11-51-602. Enforcement by injunction

(1) Whenever it appears to the securities commissioner upon sufficient evidence satisfactory to the securities commissioner that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule or order under this article, the securities commissioner may apply to the district court of the city and county of Denver to temporarily restrain or preliminarily or permanently enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. If the action is against a broker-dealer, investment adviser, federal covered adviser, sales representative, or investment adviser representative and the court finds that such person has committed a violation of section 11-51-501, in addition to any other relief, the court may enter an order imposing such conditions on such person as the court deems appropriate. In any such action, the securities commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the securities commissioner to post a bond.

(2) The securities commissioner may include in any action authorized by subsection (1) of this section, relating to any violation of section 11-51-301, 11-51-401, or 11-51-501, a claim for damages under section 11-51-604 or restitution, disgorgement, or other equitable relief on behalf of some or all of the persons injured by the act or practice constituting the subject matter of the action, if the applicable scienter standard of section 11-51-604 is met. No person shall be liable for damages or for restitution, disgorgement, or other equitable relief in any action authorized by subsection (1) of this section for a violation of section 11-51-301 due solely to a failure to file the prescribed notification of exemption or to pay the required exemption fee for an exemption under section 11-51-308 (1)(p).



§ 11-51-603. Criminal penalties

(1) Any person who willfully violates the provisions of section 11-51-501 commits a class 3 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) Any person who willfully violates any of the provisions of this article, except section 11-51-501, commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(3) The securities commissioner may refer such evidence as is available to the securities commissioner under authority of this article concerning any violation which constitutes the commission of any felony or misdemeanor, including any violation of subsection (1) or (2) of this section, to the attorney general or the proper district attorney, who may, with or without such a reference, prosecute the appropriate criminal proceedings under this article or otherwise as authorized by law, or the securities commissioner may refer such evidence to the proper United States attorney.

(4) Nothing in this article limits the power of the state to punish any person for any conduct which constitutes a crime by statute.

(5) No person shall be prosecuted, tried, or punished for any criminal violation of this article unless the indictment, information, complaint, or action for the same is found or instituted within five years after the commission of the offense.



§ 11-51-603.5. Concurrent enforcement by attorney general - legislative declaration

(1) To facilitate the attorney general's enforcement of criminal violations under this article as contemplated by section 11-51-603 (3), the general assembly finds that the investigation of criminal violations under this article is the primary responsibility of the attorney general, concurrently with the district attorneys of this state.

(2) For the purpose of providing adequate funding to the department of law for the investigation and prosecution of allegations of securities fraud, a portion of the fees collected under this article shall be allocated to the department of law for the investigation and prosecution of criminal violations under this article.



§ 11-51-604. Civil liabilities

(1) Any person who sells a security in violation of section 11-51-301 is liable to the person buying the security from such seller for the consideration paid for the security, together with interest at the statutory rate from the date of payment, costs, and reasonable attorney fees, less the amount of any income received on the security, upon the tender of the security, or is liable for damages if the buyer no longer owns the security. Damages are deemed to be the amount that would be recoverable upon a tender, less the value of the security when the buyer disposed of it, and interest at the statutory rate from the date of disposition. No person is liable under this subsection (1) for a violation of section 11-51-301 due solely to a failure to file the prescribed notification of exemption or to pay the required exemption fee for an exemption under section 11-51-308 (1)(p).

(2) (a) Except as provided in paragraph (b) of this subsection (2), any broker-dealer or sales representative who sells a security in violation of section 11-51-401 is liable to the person buying the security from such seller for the consideration paid for the security, together with interest at the statutory rate from the date of payment, costs, and reasonable attorney fees, less the amount of any income received on the security, upon the tender of the security, or is liable for damages if the buyer no longer owns the security. Damages are deemed to be the amount that would be recoverable upon a tender, less the value of the security when the buyer disposed of it, and interest at the statutory rate from the date of disposition.

(b) No broker-dealer or sales representative is liable under this subsection (2) for a sale of a security exempt from registration under section 11-51-307 (1)(g) to (1)(j) or for a sale of a security in a transaction exempt from registration under section 11-51-308 (1)(a), (1)(e) to (1)(l), (1)(o), or (1)(p); but this paragraph (b) does not apply if at the time of such sale:

(I) In the case of a violation of section 11-51-401 arising from the failure of a broker-dealer to be licensed under this article, such broker-dealer was registered as a broker-dealer under the federal "Securities Exchange Act of 1934", licensed as a broker-dealer or its equivalent under the laws of another state, or held a limited license under this article; or

(II) In the case of a violation of section 11-51-401 arising from the failure of a sales representative to be licensed under this article, such sales representative was licensed as a sales representative or its equivalent under the laws of another state, held a limited license under this article, or in connection with such sale was acting for a broker-dealer which was registered as a broker-dealer under the federal "Securities Exchange Act of 1934", licensed as a broker-dealer or its equivalent under the laws of another state, or licensed under this article.

(2.5) An investment adviser or investment adviser representative who violates section 11-51-401 is liable to each person to whom investment advisory services are provided in violation of such section in an amount equal to the greater of one thousand dollars or the value of all the benefits derived directly or indirectly from the relationship or dealings with such person prior to such time as the violation may be cured, together with interest at the statutory rate from the date of receipt of such benefits, costs, and reasonable attorney fees.

(2.6) An investment adviser or investment adviser representative who provides investment advisory services to another person but who recklessly, knowingly, or with an intent to defraud fails to furnish to that person a written disclosure statement as required by section 11-51-409.5 is liable to such other person in an amount equal to one thousand dollars, the value of all benefits derived directly or indirectly from the relationship or dealings with such person, or for actual damages suffered by such other person, whichever is greatest, plus interest at the statutory rate, costs, reasonable attorney fees, or such other legal or equitable relief as the court may deem appropriate.

(3) Any person who recklessly, knowingly, or with an intent to defraud sells or buys a security in violation of section 11-51-501 (1) or provides investment advisory services to another person in violation of section 11-51-501 (5) or (6) is liable to the person buying or selling such security or receiving such services in connection with the violation for such legal or equitable relief that the court deems appropriate, including rescission, actual damages, interest at the statutory rate, costs, and reasonable attorney fees.

(4) Any person who sells a security in violation of section 11-51-501 (1)(b)(the buyer not knowing of the untruth or omission) and who does not sustain the burden of proof that such person did not know, and in the exercise of reasonable care could not have known, of the untruth or omission is liable to the person buying the security from such person, who may sue to recover the consideration paid for the security, together with interest at the statutory rate from the date of payment, costs, and reasonable attorney fees, less the amount of any income received on the security, upon the tender of the security, or is liable for damages if the buyer no longer owns the security. Damages are deemed to be the amount that would be recoverable upon a tender, less the value of the security when the buyer disposed of it, and interest at the statutory rate from the date of disposition.

(5) (a) Every person who, directly or indirectly, controls a person liable under subsection (1), (2), (2.5), (2.6), or (3) of this section is liable jointly and severally with and to the same extent as such controlled person, unless the controlling person sustains the burden of proof that such person did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.

(b) Every person who, directly or indirectly, controls a person liable under subsection (3) or (4) of this section is liable jointly and severally with and to the same extent as such controlled person, unless such controlling person sustains the burden of proof that such person acted in good faith and did not, directly or indirectly, induce the act or acts constituting the violation or cause of action.

(c) Any person who knows that another person liable under subsection (3) or (4) of this section is engaged in conduct which constitutes a violation of section 11-51-501 and who gives substantial assistance to such conduct is jointly and severally liable to the same extent as such other person.

(6) Any tender specified in this section may be made at any time before entry of judgment.

(7) Every cause of action under this article survives the death of any individual who might have been a plaintiff or defendant.

(8) No person may sue under subsection (1), (2), (2.5), or (2.6) or paragraph (a) of subsection (5) of this section more than two years after the contract of sale, or, as those provisions pertain to investment advisers, federal covered advisers, investment adviser representatives, and persons who provide investment advisory services, more than two years after the date of the violation. No person may sue under subsection (3) or (4) or paragraph (b) or (c) of subsection (5) of this section more than three years after the discovery of the facts giving rise to a cause of action under subsection (3) or (4) of this section or after such discovery should have been made by the exercise of reasonable diligence and in no event more than five years after the purchase or sale, or, as those provisions pertain to investment advisers, federal covered advisers, investment adviser representatives, and persons who provide investment advisory services, more than five years after the date of the violation.

(9) No buyer or seller of securities or recipient of investment advice may sue under this section if:

(a) The buyer or seller of securities or recipient of investment advice receives, before the action is commenced, documentation of:

(I) An offer stating how liability under this section may arise and fairly advising the buyer or seller of securities or recipient of investment advice of that person's rights in connection with the offer and any information necessary, including financial, to correct any material misrepresentation or omission in the information that was required by this article to be furnished to the person at the time of the purchase, sale, or rendering of investment advice;

(II) If the basis for relief under this subsection (9) is for a violation of subsection (1), (3), or (4) of this section and the person seeking recision is a buyer of securities:

(A) An offer to repurchase the security for cash, payable on delivery of the security, in an amount equal to the consideration paid plus interest at the statutory rate from the date of the purchase less the amount of any income received on the security; or

(B) If the buyer no longer owns the security, an offer to pay the purchaser, upon acceptance of the offer, damages in the amount that would be recoverable upon tender of the security less the value of the security when the buyer disposed of the security plus interest at the statutory rate from the date of the purchase, in cash, equal to the damages computed in the manner provided in this subparagraph (II);

(III) If the basis for relief under this subsection (9) is for a violation of subsection (1), (3), or (4) of this section and the person seeking recision is a seller of securities:

(A) An offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the buyer, and interest at the statutory rate after the date of sale of the security to the buyer; or

(B) If the buyer no longer owns the security, an offer to pay the seller of the security upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the buyer's conduct that may have caused liability and interest at the statutory rate after the date of sale of the security by the seller to the buyer;

(IV) If the basis for relief under this subsection (9) is a violation of subsection (2) of this section:

(A) If the person is a buyer, an offer to pay pursuant to subparagraph (II) of this paragraph (a); or

(B) If the person is a seller of securities, an offer to tender or to pay as specified in subparagraph (III) of this paragraph (a);

(V) If the basis for relief under this subsection (9) is a violation of subsection (2.5) of this section, an offer to reimburse, in cash, the consideration paid for the advice and interest at the statutory rate from the date of the payment;

(VI) If the basis for relief under this subsection (9) is a violation of subsection (2.6) of this section, an offer to reimburse, in cash, the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct, and interest at the statutory rate from the date of the violation causing the loss;

(b) The offer pursuant to paragraph (a) of this subsection (9) states that the offer must be accepted by the buyer or seller of securities or recipient of investment advice within thirty days after the offer is mailed by the buyer or seller of securities or recipient of investment advice. The party seeking recision may request that the securities commissioner authorize a time period for acceptance that is less than thirty days but not less than three days. The securities commissioner shall have the authority to grant such change in the acceptance period.

(c) The offeror has the ability to pay the amount offered or to tender the security under paragraph (a) of this subsection (9) at the time the offer is made;

(d) The offer pursuant to paragraph (a) of this subsection (9) is delivered to the buyer or seller of securities or recipient of investment advice, or sent in a manner that ensures receipt by the buyer or seller of securities or recipient of investment advice; or

(e) The buyer or seller of securities or recipient of investment advice who accepts the offer made pursuant to paragraph (a) of this subsection (9) is paid in accordance with the terms of the offer.

(10) No person who has made or engaged in the performance of any contract in violation of any provision of this article or any rule or order under this article or who has acquired any purported right under any such contract with knowledge of the facts by reason of which the making or performance of any such contract was in violation may base any suit on the contract.

(11) Any condition, stipulation, or provision binding any person acquiring or disposing of any security to waive compliance with any provision of this article or any rule or order under this article is void.

(12) The rights and remedies provided by this article may be pleaded and proved in the alternative and are in addition to any other rights or remedies that may exist at law or in equity, but this article does not create any cause of action not specified in this section or section 11-51-602.

(13) Any person liable under this section may seek and obtain contribution from other persons liable under this section, directly or indirectly, for the same violation. Contribution shall be awarded by the court in accordance with the actual relative culpabilities of the various persons so liable.

(14) In the case of a willful violation of or a willful refusal to comply with or obey an order issued by the securities commissioner to any person pursuant to section 11-51-410 or 11-51-606, the district court of the city and county of Denver, upon application by the securities commissioner, may issue to the person an order requiring that person to appear before the court regarding such violation or refusal. If the securities commissioner establishes by a preponderance of the evidence that the person willfully violated or willfully refused to comply with or obey the order, the court may impose legal and equitable sanctions as are available to the court in the case of contempt of court and as the court deems appropriate upon such person.



§ 11-51-605. Burden of proof

In any proceeding under this article, the burden of proving an exemption or an exception from a definition is upon the person claiming it.



§ 11-51-606. Conduct of proceedings - cease-and-desist orders - consent orders - summary orders - issued by securities commissioner - rules

(1) Any administrative proceeding under this article shall be conducted pursuant to the provisions of sections 24-4-104 and 24-4-105, C.R.S.; except that section 24-4-104 (3), C.R.S., shall not apply to any proceeding conducted pursuant to this article. Except as specified in paragraph (d) of subsection (1.5) or paragraph (e) of subsection (3) of this section, the securities commissioner shall refer the conduct of all hearings to an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., or a panel of the securities board in the discretion of the securities commissioner, based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter. Every hearing in an administrative proceeding shall be public unless the securities commissioner, in the securities commissioner's discretion, grants a request joined in by all the respondents that the hearing be conducted privately.

(1.5) (a) Whenever it appears to the securities commissioner, based upon sufficient evidence as presented in a petition by an officer or employee of the division of securities, that a person has committed or may commit any of the acts or practices listed in paragraph (b) of this subsection (1.5), then, in addition to any specific powers granted under this article, the securities commissioner, in his or her discretion, may issue to such person an order to show cause why the securities commissioner should not enter a final order directing such person to cease and desist from the unlawful act or practice, or impose such other sanctions as provided in subparagraph (IV) of paragraph (d) of this subsection (1.5). The securities commissioner shall, within two calendar days, notify the chairperson of the securities board or an administrative law judge that an order to show cause has been issued, and the chairperson or administrative law judge shall set a date for hearing on such order before the securities board or administrative law judge as provided in paragraph (d) of this subsection (1.5).

(b) The securities commissioner may take action pursuant to paragraph (a) of this subsection (1.5) with regard to any of the following acts or practices:

(I) The sale of a security is subject to registration under this article and the security is being offered or has been offered or sold in violation of section 11-51-301, or any rule or order under said section;

(II) Any person has engaged or is about to engage in the offer or sale of a security or any other act or practice in violation of section 11-51-401 or any rule or order under said section;

(III) Any person has engaged or is about to engage in the offer or sale of a security or any other act or practice in violation of section 11-51-501 or any rule or order under said section;

(IV) Any person has engaged or is about to engage in any act or practice in violation of any provision of article 53 of this title; or

(V) Any person has violated or is about to violate any order previously entered by the securities commissioner.

(c) Any person against whom an order to show cause has been entered pursuant to paragraph (a) of this subsection (1.5) shall be promptly notified by the securities division of the entry of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the chairperson of the securities board or an administrative law judge for hearing on such order. Such notice may be served by United States mail, postage prepaid, to the last-known address of such person, by personal service, by facsimile transmission, or as may be practicable upon any person against whom such order is entered. Mailing or facsimile transmission of an order or other documents under this subsection (1.5), or personal service of such orders or documents, shall constitute notice thereof to the person.

(d) (I) The hearing on an order to show cause shall be commenced no sooner than ten nor later than twenty-one calendar days following the date of transmission or service of the notification by the securities division as provided in paragraph (c) of this subsection (1.5). The hearing may be continued by agreement of all of the parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than thirty-five calendar days following the date of transmission or service of the notification.

(II) If a person against whom an order to show cause entered pursuant to paragraph (a) of this subsection (1.5) does not appear at the hearing, the securities division may present evidence that notification was properly sent or served upon such person pursuant to paragraph (c) of this subsection (1.5) and such other evidence related to the matter as the securities board or administrative law judge deems appropriate. In the case where such person does not appear, the securities commissioner may not issue an order unless there is a finding by the securities board or administrative law judge that there is a reasonable basis to believe such notification was actually received or served, or, after reasonable search by the securities division, the person against whom the order was entered cannot be located. The securities commissioner shall enter such order within ten days after his or her determination related to reasonable attempts of notification of the respondent, and the order shall become final as to that person by operation of law.

(III) At any hearing pursuant to this paragraph (d), the securities board or administrative law judge shall take evidence and hear arguments from the securities division and the person against whom the order to show cause has been entered, pursuant to such rules and procedures as may be adopted by the securities commissioner. Based on the evidence entered and arguments heard at the hearing, the securities board or administrative law judge shall enter findings of fact, conclusions of law, and an initial decision recommending to the securities commissioner that a final order be entered affirming, denying, vacating, or otherwise modifying the order to show cause. The initial decision shall be issued within ten days after the conclusion of the hearing provided pursuant to this paragraph (d) and shall be promptly delivered to the securities commissioner.

(IV) If the securities commissioner reasonably finds that the person against whom the order to show cause was entered has engaged, or is about to engage, in acts or practices constituting violations as set forth in paragraph (b) of this subsection (1.5) and makes the findings required by section 11-51-704 (2), he or she may issue a final cease-and-desist order imposing one or more of the following sanctions:

(A) Directing such person to cease and desist from further unlawful acts or practices;

(B) Censuring the person, if the person is a licensed broker-dealer, sales representative, investment adviser, or investment adviser representative; or

(C) Requiring such person to undertake or comply with conditions or limitations placed upon the activities, functions, or operations of such person, within such reasonable time period as may be imposed by the securities commissioner.

(V) The securities commissioner shall provide notice of the final order within ten calendar days after receiving the initial decision, in the manner set forth in paragraph (c) of this subsection (1.5), to each person against whom such order has been entered. The final order entered pursuant to subparagraph (IV) of this paragraph (d) shall be effective when issued, and shall be a final order for purposes of judicial review pursuant to section 11-51-607.

(2) (a) Whenever it appears to the securities commissioner, based upon sufficient evidence presented to the securities commissioner in a stipulation between an officer or employee of the division of securities and any person, that such person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article, any rule promulgated pursuant to this article, or any order issued under this article, or any act or practice constituting grounds for administrative sanction under this article, the securities commissioner may issue a consent order against such person.

(b) In any consent order issued pursuant to this subsection (2), the securities commissioner may:

(I) Prohibit the respondent from any further violation of any provision, rule, or order under this article that is alleged in the stipulation to have been violated or from engaging in the conduct alleged in the stipulation as grounds for sanction under this article; and

(II) Impose conditions, limitations, or sanctions as stipulated.

(3) (a) If it appears to the securities commissioner, based upon sufficient evidence as presented in a petition by an officer or employee of the division of securities, that, in the case of a registration statement subject to the escrow provisions in section 11-51-302 (5) or (6), there has been a violation of such escrow provisions, or, in the case of any registration statement under section 11-51-304, any of the grounds specified in section 11-51-306 (1) exist, the securities commissioner may enter a summary stop order postponing or suspending the effectiveness of the registration statement.

(b) If it appears to the securities commissioner, based upon sufficient evidence as presented in a petition by an officer or employee of the division of securities, that sufficient grounds exist under section 11-51-310 (1), the securities commissioner may enter a summary order under section 11-51-310 (1)(b) suspending the exemption from securities registration under section 11-51-307 (1)(g) as to a specified security or issuer pending final determination of a proceeding under that section.

(c) No summary order may be entered pursuant to this subsection (3) unless the securities commissioner determines, in addition to the findings required under section 11-51-704 (2), that immediate issuance of such summary order is imperatively necessary for the protection of investors. An order issued pursuant to this subsection (3) is effective when entered and shall be accompanied by a brief statement of findings of fact and conclusions of law.

(d) Upon entering a summary order, the securities commissioner shall promptly notify each person against whom it has been entered of its entry and the basis therefor by providing to each such person at such person's last known mailing address a copy of the order and the accompanying findings of fact and conclusions of law.

(e) (I) Any person against whom a summary stop order or summary order suspending exemption has been entered may make a written request to the securities commissioner that the matter be set for a hearing if such request is made within twenty-one calendar days after the date of entry of the order. Upon receipt of such request, the securities commissioner shall notify the chairperson of the securities board, and the chairperson shall set a date for a hearing within twenty-one days to determine whether to continue the summary order.

(II) Any such hearing before the securities board shall be conducted pursuant to the provisions of section 24-4-105, C.R.S. Following the hearing, the securities board shall issue its initial decision, accompanied by findings of fact and conclusions of law. The securities commissioner shall then enter a decision that shall be a final order for purposes of judicial review pursuant to section 11-51-607.

(III) If the securities commissioner does not receive a request for a hearing pursuant to subparagraph (I) of this paragraph (e), the order shall become final twenty-one calendar days after the entry of such order.

(4) (a) If it appears to the securities commissioner, based upon sufficient evidence as presented in a petition by an officer or employee of the division of securities, that any of the grounds specified in section 11-51-410 (1) exist as to any licensed person or, in the case of a licensed broker-dealer, a partner, officer, director, person occupying a similar status or performing similar functions, or a person directly or indirectly controlling a broker-dealer, the securities commissioner may issue to such person an order to show cause why the securities commissioner should not summarily suspend the license of that person or limit or impose conditions on the securities activities of that person pending final determination of a proceeding under sections 24-4-104 and 24-4-105, C.R.S. The securities commissioner shall promptly notify the chairperson of the securities board that an order to show cause has been issued, and the chairperson shall set a date for hearing on such order before the securities board.

(b) Any person against whom an order to show cause has been entered shall be promptly notified by the securities division of the entry of such order and the basis therefor. Such notice shall include a copy of the order, and shall include the date set by the chairperson of the securities board for hearing on such order. In the case of a broker-dealer, the notification shall be sent both to the broker-dealer's last known mailing address and, if different, the most current mailing address the broker-dealer has on file with the securities commissioner as required in section 11-51-407 (3). In the case of a sales representative, notification shall be sent to the sales representative's last known mailing address, the most current mailing address the sales representative has on file with the securities commissioner as required in section 11-51-407 (3), and the last known mailing address of the broker-dealer or issuer for which the sales representative is licensed to act.

(c) (I) The hearing on the order to show cause shall be commenced no sooner than seven, nor later than twenty, calendar days following the date of transmission of notification of the respondent by the division of securities as provided in paragraph (b) of this subsection (4).

(II) The securities board shall take evidence and hear arguments from the securities division and the respondent. If the respondent does not appear, the securities division may provide evidence that notification was promptly sent by the securities division to the respondent pursuant to paragraph (b) of this subsection (4). In the case where the respondent does not appear, the securities commissioner may not issue an order unless there is a finding by the securities board that there is reasonable basis to believe the respondent either received actual notice, or, after reasonable search by the securities division, cannot be located.

(III) Based on the evidence entered and arguments heard at the hearing, the securities board shall enter findings of fact, conclusions of law, and its initial decision recommending to the securities commissioner that an order be entered either denying the petition of the securities division for summary order or suspending the license of that person or otherwise limiting or imposing conditions on the securities activities of that person pending final determination of a proceeding under sections 24-4-104 and 24-4-105, C.R.S. Exceptions to the initial decision of the securities board must be filed with the securities commissioner within ten calendar days of the date of entry of such order. The securities commissioner shall then issue an order, which shall be a final order for purposes of judicial review pursuant to section 11-51-607.

(d) Any order entered under paragraph (c)(III) of this subsection (4) suspending a license or otherwise limiting or imposing conditions on the securities activities of the licensed person shall remain in effect during the pendency of a proceeding under sections 24-4-104 and 24-4-105, C.R.S., unless vacated or modified on judicial review pursuant to section 11-51-607 or by subsequent order of the securities commissioner after notice and opportunity for hearing.

(5) No order under subsection (3)(b), (3)(c), or (4)(a) of this section may be entered by the securities commissioner unless a proceeding under sections 24-4-104 and 24-4-105, C.R.S., either has been commenced, or is commenced promptly following or contemporaneously with the entry of such an order.

(6) The securities commissioner may promulgate a rule that defines what constitutes prompt filing and notification pursuant to this section.



§ 11-51-607. Judicial review of orders

(1) Any person aggrieved by a final order of the securities commissioner may obtain a review of the order in the court of appeals pursuant to the provisions of section 24-4-106 (11), C.R.S.

(2) The commencement of proceedings under subsection (1) of this section does not, unless specifically ordered by the court, operate as a stay of the securities commissioner's order.






Part 7 - Administration and Fees

§ 11-51-701. Division of securities - creation - powers and duties

There is hereby created the division of securities within the department of regulatory agencies, the head of which shall be the commissioner of securities, who shall be appointed by the executive director of the department of regulatory agencies, pursuant to the provisions of section 13 of article XII of the state constitution, and the securities board. The division shall be responsible for the administration of the provisions of articles 51, 53, and 59 of this title and part 7 of article 75 of title 24, C.R.S., and shall perform such other duties as are imposed upon it by law.



§ 11-51-702.5. Securities board - creation - duties - repeal

(1) There is hereby created the securities board within the department of regulatory agencies which shall consist of five persons appointed by the governor, subject to the consent and approval of the senate, as follows:

(a) Two persons who are licensed by the state supreme court to practice law in the state of Colorado and who are conversant in securities law;

(b) One person certified as a certified public accountant pursuant to article 2 of title 12, C.R.S.; and

(c) Two persons who are members of the public at large.

(2) (a) One of the members of the securities board shall reside west of the continental divide.

(b) The members shall serve terms of three years with each term ending on July 1 of the year in which the term expires.

(c) Any vacancy on the securities board occurring before the expiration of the term shall be filled by the governor for the remainder of the term.

(d) Securities board members may be removed for cause.

(e) Securities board members shall be reimbursed for actual and necessary expenses, not to include out-of-state travel expenses.

(f) Members of the board shall not serve more than two consecutive terms on the board.

(3) Securities board members shall be subject to the conflict of interest limitations placed on other employees of the division of securities pursuant to section 11-51-703 (2).

(4) The securities board shall provide oversight to the securities commissioner and shall be available to advise the securities commissioner at the request of the securities commissioner on issues affecting the division of securities and securities regulations in the state.

(5) The securities board shall meet as often as is necessary, but no less than quarterly. Meetings may be called by the chairperson of the securities board at the request of the securities commissioner or any member of the securities board.

(6) (a) The securities board shall aid and advise the securities commissioner at the request of the securities commissioner in connection with the duties of the securities commissioner under articles 51, 53, and 59 of this title and part 7 of article 75 of title 24, C.R.S., including but not limited to the promulgation of rules, issuance of orders, formulation of policies, and the setting of fees under such articles and other issues affecting the division of securities and securities regulation in the state.

(b) (Deleted by amendment, L. 2004, p. 15, § 1, effective July 1, 2004.)

(c) The securities board shall hear the matters described in section 11-51-606 (1.5)(d), (3)(e), and (4)(d) and issue the initial decisions as provided therein. The chairperson of the securities board shall determine the date and place for such hearings and may appoint a panel of the securities board consisting of no less than three board members to conduct such hearings. Any hearing held regarding an order issued by the securities commissioner under section 11-51-606 (3) or (4) shall be heard by the securities board.

(7) (a) This section is repealed, effective September 1, 2026.

(b) Prior to such repeal, the functions of the securities board shall be reviewed as provided for in section 24-34-104, C.R.S.



§ 11-51-703. Administration of article

(1) The securities commissioner is hereby empowered to administer and enforce all provisions of this article and to provide the division of securities with such books, records, files, and printing and other supplies and employ such officers and clerical and other assistance as may be necessary in the securities commissioner's discretion to perform the duties required of the securities commissioner under this article.

(2) It is unlawful for the securities commissioner or any of the officers or employees of the division of securities to use for personal benefit any information which is filed with or obtained by the securities commissioner and which is not made public. No provision of this article authorizes the securities commissioner or any of such officers or employees to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under this article. No provision of this article either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the securities commissioner or any of the officers or employees of the division of securities.

(3) The securities commissioner may enter into an arrangement, agreement, or other working relationship with federal, other state, and self-regulatory authorities whereby public documents may be initially filed and maintained in the central registration depository, the investment adviser registration depository, or with other agencies or authorities. It is the intent of this subsection (3) that the securities commissioner be provided with the power to reduce the duplication of filings, reduce administrative costs, and, in conjunction with other states and with federal authorities, establish uniform procedures, forms, and administration to be used by this state and by such other states and by such federal authorities.

(4) The securities commissioner may delegate to any officer of the division of securities any power, duty, authority, or function created by this article and vested in the securities commissioner, but nothing in this subsection (4) shall authorize the securities commissioner to delegate to any officer the securities commissioner's authority to make rules, institute proceedings or actions under section 11-51-306, 11-51-410, or 11-51-602, refer evidence under section 11-51-603 (3), or exercise the authority created by this section, section 11-51-704 (1) or (2), or section 11-51-707 (3)(a) or (3)(b).



§ 11-51-704. Rules, forms, and orders

(1) The securities commissioner may, from time to time, make, amend, and rescind such rules, forms, and orders as are necessary to carry out the provisions of this article, including rules and forms governing registration statements, applications, and reports, and defining any terms, whether or not used in this article, insofar as the definitions are not inconsistent with the provisions of this article. For the purpose of rules and forms, the securities commissioner may classify securities, persons, and matters within the securities commissioner's jurisdiction and prescribe different requirements for different classes.

(2) No rule, form, or order may be made, amended, or rescinded unless the securities commissioner finds that the action is necessary or appropriate in the public interest and is consistent with the purposes and provisions of this article. In prescribing rules and forms, the securities commissioner may cooperate with the securities and exchange commission with a view to effectuating the policy of this article to achieve maximum uniformity in the form and content of registration statements, applications, and reports wherever practicable.

(3) The securities commissioner may, by rule or order, prescribe the form and content of financial statements required under this article, the circumstances under which consolidated financial statements shall be filed, and whether any required financial statements shall be certified by independent or certified public accountants. Unless the securities commissioner by rule or order provides otherwise, a financial statement required under this article must be prepared in accordance with generally accepted accounting principles or other accounting principles as are prescribed for the issuer of the financial statement by the securities and exchange commission.

(4) No provision of this article imposing any liability upon a person or providing a basis for any sanction against a person applies to any act done or omitted in good faith and in conformity with any rule, form, or order of the securities commissioner, notwithstanding that the rule, form, or order may later be amended or rescinded or be determined by any judicial or other authority to be invalid for any reason.



§ 11-51-705. Interpretive opinions

The securities commissioner may honor requests from interested persons for confirmation of the applicability of particular exemptions from securities registration under sections 11-51-307 to 11-51-309 or for other interpretive opinions regarding any provision of this article. Any person making such a request shall pay an opinion fee, which shall be determined and collected pursuant to section 11-51-707 and which shall not be refundable. In response to any request for a confirmation or other interpretive opinion received under this section, the securities commissioner may waive any condition imposed under this article as it applies to the person making such request.



§ 11-51-706. Consent to service of process

(1) An applicant for licensing under this article, a person filing a registration statement under this article, and an issuer who proposes to offer in this state through an agent a security registered under this article shall file with the securities commissioner, in such form as the securities commissioner by rule prescribes, an irrevocable consent appointing the securities commissioner or the successor in office of the securities commissioner to be the attorney for said person to receive service of any lawful process in any noncriminal suit, action, or proceeding against such person, or the successor, executor, or administrator of such person, arising under this article or any rule or order under this article after the consent has been filed with the same force and validity as if served personally on the person filing the consent.

(2) A person who has filed a consent in compliance with subsection (1) of this section in connection with a previous application for licensing or registration need not file an additional consent, but the securities commissioner may request, and in response to such request such person shall provide, verification of such previous consent.

(3) Service upon any person who has filed a consent pursuant to subsection (1) of this section may be made by leaving a copy of the process in the office of the securities commissioner, but it is not effective unless the plaintiff, who may be the securities commissioner in a suit, action, or proceeding instituted by the securities commissioner, forthwith sends a notice of the service and a copy of the process by registered mail to the defendant or respondent at the last address on file with the securities commissioner and unless the plaintiff's affidavit of compliance with this subsection (3) is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(4) The methods of service of process provided for in this section are in addition to other methods of service of process provided for by law, including section 13-1-124, C.R.S. Any violation of this article shall be deemed to constitute the transaction of business within this state for the purpose of section 13-1-124, C.R.S.



§ 11-51-707. Collection of fees - division of securities cash fund created

(1) A fee payable under this article shall be deemed paid when the securities commissioner receives the payment.

(2) The securities commissioner shall transmit all fees collected under this article, not including fees retained by contractors pursuant to contracts entered into in accordance with section 11-51-405 or 24-34-101, C.R.S., to the state treasurer, who shall credit the same to the division of securities cash fund, which fund is hereby created. Pursuant to subsection (3) of this section, the general assembly shall make annual appropriations from said fund for expenditures of the division of securities. The expenditures incurred by the division shall be made out of such appropriations upon vouchers and warrants drawn pursuant to law. All moneys credited to the division of securities cash fund shall be used as provided in this section and shall not be deposited in or transferred to the general fund of this state or any other fund.

(3) (a) The division shall set the amount of each fee which it is authorized by law to collect under this article. The budget request and the fees for the division shall reflect direct and indirect costs. The division, in the discretion of the securities commissioner, may set registration fees payable under section 11-51-302 according to a scale of rates applied to the dollar amount of securities to be registered, with a maximum fee specified. The division, in the discretion of the securities commissioner, may set an investment company registration renewal fee payable under section 11-51-302 (7) and an exemption fee payable under section 11-51-307 (1)(k) for each series, portfolio, separate account, or fund of an open-end management company or unit investment trust. The division, in the discretion of the securities commissioner, may set registration fees payable under section 11-51-905 (4), according to a scale of rates applied to the asset size of the trust fund as of the date of registration. The division, in the discretion of the securities commissioner, may set annual fees payable under section 11-51-906 (4)(e), according to a scale of rates applied to the asset size of the trust fund as of the date of the filing of the annual audit.

(b) Based upon the appropriation made and subject to the approval of the executive director of the department of regulatory agencies, the division shall set its fees for a fiscal year so that the revenue generated from said fees approximates its direct and indirect costs, including statewide indirect costs. Such fees for a fiscal year may be adjusted by the securities commissioner no more often than twice during that fiscal year.

(c) On July 1 each year, whenever moneys appropriated to the division for its activities for the prior fiscal year are unexpended, said moneys shall be made a part of the appropriation to the division for the next fiscal year, and such amount shall not be raised from fees collected by the division. If a supplemental appropriation is made to the division for its activities, its fees, when adjusted for the fiscal year next following that in which the supplemental appropriation was made, shall be adjusted by an additional amount which is sufficient to compensate for such supplemental appropriation. Funds appropriated to the division in the annual long appropriations bill shall be designated as a cash fund and shall not exceed the amount anticipated to be raised from fees collected by the division.



§ 11-51-708. Administrative files

(1) A document is filed when it is received by the securities commissioner.

(2) The securities commissioner shall keep a register of all applications for licenses and registration statements which are or have ever been effective under this article and all orders which have been entered under this article. The register shall be open for public inspection.

(3) The information contained in or filed with any registration statement, application, or report may be made available to the public under article 72 of title 24, C.R.S.

(4) Upon request and at such reasonable charges as the securities commissioner prescribes, the securities commissioner shall furnish to any person photostatic or other copies of any entry in the register or any document which is a matter of public record and may certify their authenticity; and the securities commissioner may also provide certification of the absence of any entry in the register or the absence of any document or other record from division files which are of public record. In any action, proceeding, or prosecution under this article, any copy so certified, and any certification by the securities commissioner as to the absence of any such entry, document, or record from division files, are prima facie evidence of the contents of the entry, document, or record so certified or of the absence of the entry, document, or record which is the subject of such certification.






Part 8 - Effective Date - Repeal of Article

§ 11-51-801. Effective date of article

This article shall be effective on and after July 1, 1990, subject to the provisions of section 11-51-802.



§ 11-51-802. Savings provisions

(1) Except as otherwise provided in this section, articles 51 and 52 of this title, as said articles existed prior to July 1, 1990, exclusively govern all suits, actions, prosecutions, or proceedings which are pending or may be initiated on the basis of facts or circumstances occurring prior to July 1, 1990; except that no civil suit or action may be maintained to enforce any liability under such prior law unless brought within any period of limitation which applied when the cause of action accrued.

(2) All registrations of securities under such prior law in effect immediately prior to July 1, 1990, shall remain in effect after said date subject to revocation, termination, or withdrawal as provided under such prior law and subject to all administrative orders and all conditions relating to such registrations as were in effect under such prior law.

(3) Such prior law applies to any offer to sell or sale made no later than January 1, 1991, pursuant to an offering begun in good faith before July 1, 1990, on the basis of an exemption available under said prior law.

(4) (a) Every person registered or exempt from registration as a broker, dealer, principal, or representative under articles 51 and 52 of this title, as said articles existed prior to July 1, 1990, shall be automatically licensed as a broker-dealer or sales representative, as the case may be, under this article on July 1, 1990, subject to all fines, censures, suspensions, revocations, conditions, or limitations imposed upon or in connection with such registration or exemption or upon such person, as if imposed upon or in connection with a license under this article, so long as such sanctions would have remained in effect under articles 51 and 52 of this title, as said articles existed prior to July 1, 1990. Such sanctions shall continue to be governed by such prior law.

(b) There are no grounds for the denial of automatic licensing under paragraph (a) of this subsection (4). After July 1, 1990, every person automatically licensed under paragraph (a) of this subsection (4) shall comply with the provisions of this article as if such person's license had been originally obtained by application under the provisions of this article.

(c) No proceeding under section 11-51-410 may be initiated by the securities commissioner against any person who is licensed pursuant to paragraph (a) of this subsection (4) if the proceeding is based upon:

(I) Any plea, conviction, decree, order, or other action described in section 11-51-410 (1)(c) to (1)(f) entered or imposed prior to July 1, 1990; or

(II) Any act or course of conduct within section 11-51-410 (1)(a), (1)(b), (1)(g), (1)(i), or (1)(j) initiated and concluded prior to July 1, 1990.

(d) Nothing in this subsection (4) limits the authority of the securities commissioner or any hearing officer, administrative law judge, or court to consider any event or circumstance which has occurred or existed prior to July 1, 1990:

(I) In connection with any proceeding or action other than a proceeding under section 11-51-410; or

(II) Solely in connection with a determination of appropriate sanctions in a proceeding under section 11-51-410 which is based upon:

(A) Any plea, conviction, decree, order, or other action described in section 11-51-410 (1)(c), (1)(d), (1)(e), or (1)(f) entered or imposed on or after July 1, 1990; or

(B) Any act or course of conduct within section 11-51-410 (1)(a), (1)(b), (1)(g), (1)(h), (1)(i), or (1)(j) concluded on or after July 1, 1990.

(e) Nothing in this subsection (4) limits the authority of the securities commissioner to initiate a proceeding under section 11-51-410 with regard to:

(I) Any plea, conviction, decree, order, or other action described in section 11-51-410 (1)(c) to (1)(f) entered or imposed on or after July 1, 1990, without regard for when the underlying act or conduct was initiated or concluded; or

(II) Any act or course of conduct within section 11-51-410 (1)(a), (1)(b), (1)(g), (1)(h), (1)(i), or (1)(j) concluded on or after July 1, 1990, without regard for when such act or conduct was initiated.

(f) Any administrative action by the securities commissioner under articles 51 and 52 of this title, as said articles existed prior to July 1, 1990, initiated or pending prior to July 1, 1990, against an applicant for registration, or a person registered or exempt from registration, as a broker, dealer, principal, financial principal, representative, or financial representative shall be governed by such prior law; except that as of July 1, 1990, such action shall be construed as an action under section 11-51-410 either to deny an application for a license or to impose sanctions against a licensed person, as the case may be, and the sanctions provided under section 11-51-410 shall apply.

(5) (a) Any person with a place of business in this state who is registered with the securities and exchange commission as an "investment adviser" under the federal "Investment Advisers Act of 1940", who is exempt from registration as an investment adviser pursuant to section 203 (b) of said act, or who is registered as an investment adviser in any other state, and who, prior to January 1, 1999, has filed an application and paid the appropriate fee in compliance with the requirements set forth in sections 11-51-403 and 11-51-404, shall be licensed automatically as an investment adviser under this article effective January 1, 1999.

(b) Any individual with a place of business in this state who is associated either with a federal covered adviser, or an investment adviser licensed automatically pursuant to paragraph (a) of this subsection (5), and regarding whom, prior to or on January 1, 1999, an application has been filed and the appropriate fee paid in compliance with the requirements set forth in sections 11-51-403 and 11-51-404, shall be licensed automatically as an investment adviser representative for such federal covered adviser or investment adviser under this article, effective January 1, 1999. Automatic licensing under this paragraph (b) is unavailable to any individual who is the subject of any plea, conviction, decree, order, or other action described in section 11-51-410 (1)(c) to (1)(f) entered or imposed prior to January 1, 1999, or is currently the subject of a proceeding in which any of the sanctions set forth in such paragraphs could be imposed.

(c) After January 1, 1999, no proceeding under section 11-51-410 may be initiated by the securities commissioner against any person who is licensed automatically pursuant to paragraph (a) or (b) of this subsection (5) if the proceeding is based upon:

(I) Any plea, conviction, decree, order, or other action described in section 11-51-410 (1)(c) to (1)(f) entered or imposed prior to January 1, 1999; or

(II) Any act or course of conduct within section 11-51-410 (1)(a), (1)(b), (1)(g), (1)(h), (1)(i), or (1)(j) initiated and concluded prior to January 1, 1999.

(d) Nothing in this subsection (5) limits the authority of the securities commissioner or any hearing officer, administrative law judge, or court to consider any event or circumstance that has occurred or existed prior to January 1, 1999:

(I) In connection with any proceeding or action other than a proceeding under section 11-51-410; or

(II) Solely in connection with a determination of appropriate sanctions in a proceeding under section 11-51-410 based upon:

(A) Any plea, conviction, decree, order, or other action described in section 11-51-410 (1)(c) to (1)(f) entered or imposed on or after January 1, 1999; or

(B) Any act or course of conduct within section 11-51-410 (1)(a), (1)(b), (1)(g), (1)(h), (1)(i), or (1)(j) concluded on or after January 1, 1999.

(e) Nothing in this subsection (5) limits the authority of the securities commissioner to initiate a proceeding under section 11-51-410 with regard to:

(I) Any plea, conviction, decree, order, or other action described in section 11-51-410 (1)(c) to (1)(f) entered or imposed on or after January 1, 1999, without regard for when the underlying act or conduct was initiated or concluded; or

(II) Any act or course of conduct within section 11-51-410 (1)(a), (1)(b), (1)(g), (1)(h), (1)(i), or (1)(j) concluded on or after January 1, 1999, without regard for when such act or conduct was initiated.



§ 11-51-803. Repeal of article

(1) This article is repealed, effective September 1, 2026.

(2) Prior to such repeal, the division of securities shall be reviewed as provided for in section 24-34-104, C.R.S.






Part 9 - Local Government Investment Pool Trust Fund Administration and Enforcement Act

§ 11-51-901. Short title

This part 9 shall be known and may be cited as the "Local Government Investment Pool Trust Fund Administration and Enforcement Act".



§ 11-51-902. General powers of securities commissioner

The securities commissioner is hereby empowered to administer and enforce the provisions of part 7 of article 75 of title 24, C.R.S., and all the provisions of this part 9.



§ 11-51-903. Interests in local government investment pool trust fund

(1) For the purposes of this part 9, unless the context otherwise requires:

(a) The interest of a participating local government in a local government investment pool trust fund is a "security", as defined by section 11-51-201 (17); and

(b) The solicitation of a local government to participate in a local government investment pool trust fund constitutes an "offer" to sell a security, as defined by section 11-51-201 (13)(c), by the trust fund to the local government, and the consummation of an agreement to participate in a local government investment pool trust fund constitutes a "sale" of a security, as defined by section 11-51-201 (13)(a), by the trust fund to the local government.



§ 11-51-904. Requirement for registration of local government investment pools

(1) It is unlawful for the board of trustees of any local government investment pool trust fund to permit the investment of trust fund assets unless the trust fund is registered with the securities commissioner under this part 9.

(2) It is unlawful for a local government to participate in a local government investment pool trust fund unless the trust fund is registered with the securities commissioner under this part 9.



§ 11-51-905. General registration requirements

(1) A local government investment pool trust fund shall register with the securities commissioner under this part 9 by filing a notice, in such form as prescribed by the securities commissioner, and a copy of the resolution adopted pursuant to section 24-75-703, C.R.S.

(2) Any local government investment pool trust fund organized pursuant to the provisions of part 7 of article 75 of title 24, C.R.S., as it existed prior to July 1, 1993, shall register with the securities commissioner under this part 9 by filing a notice, in such form as prescribed by the securities commissioner, and the resolution adopted pursuant to the provisions of part 7 of article 75 of title 24, C.R.S., as it existed prior to July 1, 1993, no later than thirty days after July 1, 1993.

(3) The information to be provided to the securities commissioner by a local government investment pool trust fund in the notice for registration shall include, but need not be limited to:

(a) The name and address of the trust fund;

(b) The name and address of the administrator of the trust fund;

(c) The name and address of each of the custodians of the assets of the trust fund;

(d) The name and address of each of the investment advisers of the trust fund and each of the financial institutions acting in an advisory capacity for the trust fund;

(e) Identification of each participating local government in the trust fund; and

(f) The total assets of the trust fund as of the date of filing.

(4) Every filing of the notice and resolution required under this section shall be accompanied by a fee, which shall be determined and collected pursuant to section 11-51-707; except that no such registration fee shall be more than five thousand dollars.



§ 11-51-906. Reports to securities commissioner

(1) A local government investment pool trust fund shall inform the securities commissioner of any material change regarding the administrator, investment adviser, broker-dealer, or financial institution acting in an advisory capacity, or custodian of the trust fund within ten days of such change.

(2) (a) The board of trustees of a local government investment pool trust fund shall file quarterly reports with the securities commissioner in the form prescribed by the securities commissioner.

(b) Such reports shall demonstrate that the trust fund is in full compliance with the provisions of part 7 of article 75 of title 24, C.R.S., as amended.

(c) The information to be provided in such quarterly reports may include, but need not be limited to:

(I) The identity of the participating local governments;

(II) The amount of participation of each such participating local government; and

(III) The total assets of the trust fund.

(d) In addition to the quarterly reports required in paragraph (a) of this subsection (2), the securities commissioner may, by rule or order, require the board of trustees of a local government investment pool trust fund to file such other periodic reports with the securities commissioner as are necessary to demonstrate that the trust fund is in full compliance with the provisions of part 7 of article 75 of title 24, C.R.S., as amended.

(3) The financial statements of a local government investment pool trust fund shall be prepared in accordance with generally accepted accounting principles except as the securities commissioner may otherwise provide by rule or order.

(4) (a) A local government investment pool trust fund shall file with the securities commissioner an annual audit of the trust fund to be completed at least annually, but at intervals of not more than fifteen months, performed by an independent certified public accountant.

(b) The securities commissioner may, by rule or order, provide that such audits include safeguards to ensure that they adequately describe the financial condition of the trust fund.

(c) Such audit shall be completed and submitted to the securities commissioner within the time lines the securities commissioner by rule or order prescribes.

(d) Such audit shall include, but need not be limited to, the following information:

(I) The name and address of each custodian holding or which at any time since the last annual audit held any assets of the trust fund;

(II) The amount and description of the assets of the trust fund on deposit with or otherwise in the custody of each such custodian; and

(III) Any other information the securities commissioner prescribes by rule or order.

(e) Every filing of the annual audit required under this subsection (4) shall be accompanied by a fee, which shall be determined and collected pursuant to section 11-51-707; except that no such annual fee shall be more than two thousand dollars.



§ 11-51-907. Access to records

(1) The securities commissioner, in a manner reasonable under the circumstances, may examine, without notice, any accounts held by a custodian on behalf of a local government investment pool trust fund and all books, records, and papers pertaining thereto, and all accounts, books, records, and papers pertaining thereto, within or without this state, in the possession of any administrator, the board of trustees, any investment adviser of or broker-dealer or financial institution acting in an advisory capacity to the trust fund, any person employed by or directly associated with such broker-dealer or financial institution in connection with providing such advisory services, or any investment adviser representative.

(2) The securities commissioner, in a manner reasonable under the circumstances, may copy, or cause to be copied, or request from and shall receive copies of such documents as are made and maintained by the custodians, administrator, board of trustees, investment adviser of or broker-dealer or financial institution acting in advisory capacity to the trust fund, any person employed by or directly associated with such broker-dealer or financial institution in connection with providing such advisory services, or any investment advisor representative in connection with a local government investment pool trust fund in the normal course of business, at the expense of such person, in order to determine compliance with this part 9 and part 7 of article 75 of title 24, C.R.S., as amended.



§ 11-51-908. Confidentiality of information

Financial information and the identities of participating local governments in the possession of, filed with, or obtained by the securities commissioner under this part 9 shall be confidential. No such information may be disclosed by the securities commissioner or any of the officers or employees of the division of securities except in connection with any investigation or proceeding or with the consent of the board of trustees of the local government investment pool trust fund to which such information pertains. Such information shall be construed as information within the meaning of section 24-72-204 (3)(a)(IV), C.R.S.






Part 10 - Protect Vulnerable Adults From Financial Exploitation Act

§ 11-51-1001. Short title

The short title of this part 10 is the "Protection of Vulnerable Adults from Financial Exploitation Act".



§ 11-51-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Broker-dealer" has the same meaning as in section 11-51-201 (2).

(2) "Eligible adult" means:

(a) A person seventy years of age or older; or

(b) An individual eighteen years of age or older who is susceptible to mistreatment or self-neglect because the individual is unable to perform or obtain services necessary for his or her health, safety, or welfare, or lacks sufficient understanding or capacity to make or communicate responsible decisions concerning his or her person or affairs.

(3) "Financial exploitation" means an act or omission committed by a person who:

(a) Uses deception, harassment, intimidation, or undue influence to permanently or temporarily deprive an eligible adult of the use, benefit, or possession of any thing of value;

(b) Employs the services of a third party for the profit or advantage of the person or another person to the detriment of the eligible adult;

(c) Forces, compels, coerces, or entices an eligible adult to perform services for the profit or advantage of the person or another person against the will of the eligible adult; or

(d) Misuses the property of an eligible adult in a manner that adversely affects the eligible adult's ability to receive health care or health care benefits or to pay bills for basic needs or obligations.

(4) "Investment adviser" has the same meaning as in section 11-51-201 (9.5).

(5) "Investment adviser representative" has the same meaning as in section 11-51-201 (9.6).

(6) "Qualified individual" means any sales representative, investment adviser representative, or person who serves in a supervisory, compliance, or senior investor protection capacity for a broker-dealer or investment adviser.

(7) "Sales representative" has the same meaning as in section 11-51-201 (14).



§ 11-51-1003. Governmental disclosures - immunity

(1) If a qualified individual, while acting within the scope of employment, reasonably believes that financial exploitation of an eligible adult may have occurred, may have been attempted, or may be or is being attempted, the broker-dealer or investment adviser shall promptly notify the commissioner of securities appointed pursuant to section 11-51-701. The securities commissioner shall forward a copy of the report within one business day to local law enforcement and to the county department of human or social services handling adult protective services.

(2) A qualified individual who, in good faith and exercising reasonable care, makes a disclosure of information pursuant to this section is immune from administrative or civil liability that might otherwise arise from the disclosure or for any failure to notify the customer of the disclosure.



§ 11-51-1004. Third-party disclosures - immunity

(1) If a qualified individual, while acting within the scope of employment, reasonably believes that financial exploitation of an eligible adult may have occurred, been attempted, or may be or is being attempted, a qualified individual may notify any third party previously designated by or reasonably associated with the eligible adult. Disclosure may not be made to any designated third party that is suspected of financial exploitation or other abuse of the eligible adult.

(2) Notwithstanding the provisions of subsection (1) of this section, if the qualified individual is also a person listed in section 18-6.5-108 (1)(b) and the qualified individual has made a report to law enforcement as required by section 18-6.5-108 (1), the report required by subsection (1) of this section does not have to be filed with the commissioner.

(3) A qualified individual who, in good faith and exercising reasonable care, complies with this section is immune from any administrative or civil liability that might otherwise arise from the disclosure.



§ 11-51-1005. Delaying disbursements - immunity

(1) A broker-dealer or investment adviser may delay a disbursement from an account of an eligible adult, or an account on which an eligible adult is a beneficiary, if:

(a) The broker-dealer or investment adviser, reasonably believes, after initiating an internal review of the requested disbursement and the suspected financial exploitation, that the requested disbursement may result in financial exploitation of an eligible adult; and

(b) The broker-dealer or investment adviser:

(I) Immediately, but in no event more than two business days after the requested disbursement, provides written notification of the delay and the reason for the delay to all parties authorized to transact business on the account, unless any such party is reasonably believed to have engaged in suspected or attempted financial exploitation of the eligible adult;

(II) Immediately, but in no event more than two business days after the requested disbursement, notifies the reporting agencies; and

(III) Continues its internal review of the suspected or attempted financial exploitation of the eligible adult, as necessary, and reports the review's results to the commissioner within seven business days after the requested disbursement.

(2) Any delay of a disbursement as authorized by this section expires upon the sooner of:

(a) A determination by the broker-dealer or investment adviser that the disbursement will not result in financial exploitation of the eligible adult; or

(b) Fifteen business days after the date on which the broker-dealer or investment adviser first delayed disbursement of the funds, unless the commissioner requests that the broker-dealer or investment adviser extend the delay. If a delay is requested, the delay expires no more than twenty-five business days after the date on which the broker-dealer or investment adviser first delayed disbursement of the funds unless sooner terminated or extended by the commissioner or an order of a court of competent jurisdiction.

(3) A court of competent jurisdiction may also enter an order extending the delay of the disbursement of funds or may order other protective relief based on the petition of the commissioner of securities, protective services for eligible adults, the broker-dealer or investment adviser that initiated the delay under this section, or other interested party.

(4) A broker-dealer or investment adviser who, in good faith and exercising reasonable care, complies with this section is immune from any administrative or civil liability that might otherwise arise from the delay in a disbursement in accordance with this section.



§ 11-51-1006. Immunity for nondisclosure

A qualified individual who, in good faith and exercising reasonable care, fails to report pursuant to this part 10 is immune from any administrative, criminal, or civil liability for his or her failure to report.



§ 11-51-1007. Records

A broker-dealer or investment adviser shall provide access to or copies of records that are relevant to the suspected or attempted financial exploitation of an eligible adult to agencies charged with administering state adult protective services laws and to law enforcement, either as part of a referral to the agency or to law enforcement, or upon request of the agency or law enforcement pursuant to an investigation. The records may include historical records as well as records relating to the most recent transaction or transactions that may comprise financial exploitation of an eligible adult. All records made available to agencies under this section are not public records as defined in part 2 of article 72 of title 24. Nothing in this section limits or otherwise impedes the authority of the state securities commissioner to access or examine the books and records of broker-dealers and investment advisers as otherwise provided by law.



§ 11-51-1008. Multiple duties to report

Compliance with this part 10 does not discharge the duty of a mandatory reporter under section 18-6.5-108 to report mistreatment to a local law enforcement agency.









Article 51.5 - Investor Protection



Article 52 - False Statements Concerning Securities



Article 53 - Colorado Commodity Code

Part 1 - Regulation of Commodity Sales - Unlawful Activities

§ 11-53-101. Short title

This article shall be known and may be cited as the "Colorado Commodity Code".



§ 11-53-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board of trade" means any person or group of persons engaged in buying or selling any commodity or receiving the same for sale on consignment, whether such person or group of persons is characterized as a board of trade, exchange, or other form of marketplace.

(2) "CFTC rule" means any rule, regulation, or order of the commodity futures trading commission in effect on July 1, 1989, and all subsequent amendments, additions, or other revisions thereto, unless the commissioner, within ten days following the effective date of any such amendment, addition, or revision, disallows the application thereof to this article or to any provisions thereof by rule.

(3) "Commissioner" means the commissioner of securities created by section 11-51-701.

(4) "Commodity" means, except as otherwise specified by the commissioner by rule, regulation, or order, any agricultural, grain, or livestock product or by-product, any metal or mineral (including a precious metal as defined in subsection (13) of this section), any gem or gemstone (whether characterized as precious, semi-precious, or otherwise), any foreign currency, and all other goods, articles, products, or items of any kind. The term "commodity" shall not include:

(a) A numismatic coin whose fair market value is at least fifteen percent higher than the value of the metal it contains;

(b) Real property or any timber, agricultural, or livestock product grown or raised on real property and offered or sold by the owner or lessee of such property; or

(c) Any work of art offered or sold by art dealers, at public auction or offered or sold through a private sale by the owner thereof.

(5) "Commodity contract" means any account, agreement, or contract for the purchase or sale, primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser, of one or more commodities, whether for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract, or otherwise. A commodity contract shall not include any contract or agreement which requires, and under which the purchaser receives, within twenty-eight calendar days from the payment in good funds of any portion of the purchase price, physical delivery of the total amount of each commodity to be purchased under the contract or agreement.

(6) "Commodity exchange act" means the federal "Commodity Exchange Act", as amended, unless the commissioner, within ten days following the effective date of any amendment, addition, or revision thereto, disallows the application thereof to this article or to any provisions thereof by rule.

(7) "Commodity futures trading commission" means the federal commission established by the commodity exchange act.

(8) "Commodity merchant" means any of the following as defined or described in the commodity exchange act or by CFTC rule:

(a) Futures commission merchant;

(b) Commodity pool operator;

(c) Commodity trading advisor;

(d) Introducing broker;

(e) Leverage transaction merchant;

(f) An associated person of any of the foregoing;

(g) Floor broker; and

(h) Any other person (other than a futures association) required to register with the commodity futures trading commission.

(9) "Commodity option" means any account, agreement, or contract giving a party thereto the right but not the obligation to purchase or sell one or more commodities or one or more commodity contracts, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty, or otherwise, but shall not include an option traded on a national securities exchange registered with the securities and exchange commission.

(10) "Financial institution" means a bank, savings institution, or trust company organized under, or supervised pursuant to, the laws of the United States or of any state.

(11) "Offer" includes every offer to sell, offer to purchase, or offer to enter into a commodity contract or commodity option.

(12) "Person" means an individual, a corporation, a partnership, an association, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government but does not include the commodity futures trading commission or any clearinghouse thereof or a national securities exchange registered with the securities and exchange commission (or any employee, officer or director of such contract market, clearinghouse, or exchange acting solely in that capacity).

(13) "Precious metal" means the following in either coin, bullion, or other form:

(a) Silver;

(b) Gold;

(c) Platinum;

(d) Palladium;

(e) Copper; and

(f) Such other items as the commissioner may specify by rule, regulation, or order.

(14) "Sale" or "sell" includes every sale, contract of sale, contract to sell, or disposition, for value.

(15) "Securities and exchange commission" means the commission established by the "Securities Exchange Act of 1934".

(16) "Securities Exchange Act of 1934" and "Investment Company Act of 1940" mean the federal statutes of those names as amended, unless the commissioner, within ten days following the effective date of any amendment, addition, or revision thereto, disallows the application thereof to this article or to any provision thereof by rule.



§ 11-53-103. Unlawful commodity transactions

Except as otherwise provided in section 11-53-104 or 11-53-105, no person shall sell or purchase or offer to sell or purchase any commodity under any commodity contract or under any commodity option or offer to enter into or enter into as seller or purchaser any commodity contract or any commodity option.



§ 11-53-104. Exempt person transactions

(1) The prohibitions in section 11-53-103 shall not apply to any transaction offered by and in which any of the following persons (or any employee, officer, or director thereof acting solely in that capacity) is the purchaser or seller:

(a) A person registered with the commodity futures trading commission as a futures commission merchant or as a leverage transaction merchant whose activities require such registration;

(b) A person registered with the securities and exchange commission as a broker-dealer whose activities require such registration;

(c) A person affiliated with, and whose obligations and liabilities under the transaction are guaranteed by, a person referred to in paragraph (a) or (b) of this subsection (1);

(d) A person who is a member of a contract market designated by the commodity futures trading commission (or any clearinghouse thereof);

(e) A financial institution; or

(f) A person registered under the laws of this state as a securities broker or dealer whose activities require such registration.

(2) The exemption provided by subsection (1) of this section shall not apply to any transaction or activity which is prohibited by the commodity exchange act or CFTC rule.



§ 11-53-105. Exempt transactions

(1) The prohibitions in section 11-53-103 shall not apply to the following:

(a) An account, agreement, or transaction within the exclusive jurisdiction of the commodity futures trading commission as granted under the commodity exchange act;

(b) A commodity contract for the purchase of one or more precious metals which requires, and under which the purchaser receives, within twenty-eight calendar days from the payment in good funds of any portion of the purchase price, physical delivery of the quantity of the precious metals purchased by such payment; except that, for purposes of this paragraph (b), physical delivery shall be deemed to have occurred if, within such twenty-eight-day period:

(I) Such quantity of precious metals purchased by such payment is delivered (whether in specifically segregated or fungible bulk form) into the possession of a depository (other than the seller) which is either:

(A) A financial institution;

(B) A depository the warehouse receipts of which are recognized for delivery purposes for any commodity on a contract market designated by the commodity futures trading commission;

(C) A storage facility licensed or regulated by the United States or any agency thereof; or

(D) A depository designated by the commission; and

(II) Such depository (or other person which itself qualifies as a depository as provided in said subparagraph (I)) or a qualified seller issues and the purchaser receives a certificate, document of title, confirmation, or other instrument evidencing that such quantity of precious metals has been delivered to the depository and is being and will continue to be held by the depository on the purchaser's behalf, free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses, which have previously been disclosed to the purchaser;

(c) A commodity contract solely between persons engaged in producing, processing, using commercially, or handling as merchants, each commodity subject thereto, or any by-product thereof; or

(d) A commodity contract under which the offeree or the purchaser is a person referred to in section 11-53-104, an insurance company, an investment company as defined in the "Investment Company Act of 1940", or an employee pension and profit sharing or benefit plan (other than a self-employed individual retirement plan or individual retirement account).

(2) For the purposes of paragraph (b) of subsection (1) of this section, a "qualified seller" is a person who:

(a) Is a seller of precious metals and has a tangible net worth of at least five million dollars (or has an affiliate who has unconditionally guaranteed the obligations and liabilities of the seller, and the affiliate has a tangible net worth of at least five million dollars);

(b) Has stored precious metals with one or more depositories on behalf of customers for at least the previous three years;

(c) Prior to any offer, and annually thereafter, files with the commissioner a sworn notice of intent to act as a qualified seller under paragraph (b) of subsection (1) of this section, containing:

(I) The seller's name and address, names of its directors, officers, controlling shareholders, partners, principals, and other controlling persons;

(II) The address of its principal place of business, state and date of incorporation or organization, and the name and address of the seller's registered agent in this state;

(III) A statement that the seller (or a person affiliated with the seller who has unconditionally guaranteed the obligations and liabilities of the seller) has a tangible net worth of at least five million dollars;

(IV) The name and address of the depository or depositories that the seller intends to use, and the name and address of each and every depository where the seller has stored precious metals on behalf of customers for the previous three years;

(V) Financial statements for the seller (or the person affiliated with the seller who has guaranteed the obligations and liabilities of the seller) for the past three years, including balance sheet and income statements which have been audited by an independent certified public accountant, together with the accountant's report;

(VI) A statement describing the details of all civil, criminal, or administrative proceedings currently pending or adversely resolved against the seller or its directors, officers, controlling shareholders, partners, principals, or other controlling persons during the past ten years including:

(A) Civil litigation and administrative proceedings involving securities or commodities law violations, or fraud;

(B) Criminal proceedings;

(C) Denials, suspensions, or revocations of securities or commodities licenses or registrations;

(D) Suspensions or expulsions from membership in, or association with, self-regulatory organizations registered under the "Securities Exchange Act of 1934" or the commodity exchange act; or

(E) A statement that there were no such proceedings;

(d) Notifies the commissioner within fifteen days of any material changes in the information provided in the notice of intent; and

(e) Annually furnishes to each purchaser for whom the seller is then storing precious metals, and to the commissioner, a report by an independent certified public accountant of the accountant's examination of the seller's precious metals storage program.

(3) The commissioner may, upon request by the seller, waive any of the exemption requirements in paragraph (b) of subsection (1) and subsection (2) of this section, conditionally or unconditionally.

(4) The commissioner may, by order, deny, suspend, revoke, or place limitations on the qualified seller exemption under paragraph (b) of subsection (1) and subsection (2) of this section if the commissioner finds that the order is in the public interest and that the seller, the seller's officers, directors, partners, agents, servants, or employees, any person occupying a similar status or performing a similar function to the seller, or any person who directly or indirectly controls or is controlled by the seller, or the seller's affiliates or subsidiaries:

(a) Has filed a notice of intention under subsection (2) of this section with the commissioner or the designee of the commissioner which was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

(b) Has violated or failed to comply with a provision of this article or is the subject of an adjudication or determination within the last five years by an agency, administrator, or court of competent jurisdiction of any other jurisdiction that the person has willfully violated the anti-fraud provisions of any state or federal securities or commodities law;

(c) Has, within the last ten years, pled guilty or nolo contendere to, or been convicted of any crime involving fraud or unlawful taking;

(d) Has been permanently or temporarily enjoined by any court of competent jurisdiction from engaging in, or continuing, any conduct or practice in violation of the anti-fraud provisions of any state or federal securities or commodities law;

(e) Is the subject of any of the following orders which are in effect and issued within the last five years:

(I) An order by the administrator of any jurisdiction administering a state commodity law or the commodity futures trading commission entered after notice and opportunity for hearing, denying, suspending, or revoking the person's registration as a futures commission merchant, commodity pool operator, commodity trading advisor, introducing broker, leverage transaction merchant, associated person, floor broker, or the substantial equivalent of those terms;

(II) A suspension or expulsion from membership in or association with a self-regulatory organization registered under the commodity exchange act;

(III) A United States postal service fraud order; or

(IV) An order entered by the commodity futures trading commission denying, suspending, or revoking registration under the commodity exchange act;

(f) Has failed reasonably to supervise its sales representatives or sales employees engaged in the investment commodities business.

(5) The commissioner may designate an administrative law judge, appointed pursuant to part 10 of article 30 of title 24, C.R.S., to conduct hearings pursuant to section 24-4-105, C.R.S.

(6) Any person aggrieved by a final order of the commissioner may obtain review of the order in the district court of the city and county of Denver pursuant to the provisions of section 24-4-106, C.R.S.

(7) If the commissioner finds that any applicant or qualified seller is no longer in existence or has ceased to do business or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the commissioner may, by order, revoke qualified seller status.

(8) By order or rule and subject to such terms and conditions prescribed therein, the commissioner may, from time to time, add any persons or transactions not within the exclusive jurisdiction of the commodity futures trading commission as granted by the commodity exchange act, to the persons and transactions exempted from the prohibitions set forth in section 11-53-103, if the commissioner finds that such prohibitions are not necessary in the public interest and for the protection of investors.



§ 11-53-106. Unlawful commodity activities

(1) No person shall engage in a trade or business of or otherwise act as a commodity merchant unless such person is either:

(a) Registered or temporarily licensed with the commodity futures trading commission for each activity constituting such person as a commodity merchant, and such registration or temporary license has not expired or been suspended or revoked; or

(b) Exempt from such registration by virtue of the commodity exchange act or a CFTC rule.

(2) No board of trade shall trade, or provide a place for the trading of, any commodity contract or commodity option required to be traded on or subject to the rules of a contract market designated by the commodity futures trading commission unless such board of trade has been so designated for such commodity contract or commodity option and such designation has not been vacated, suspended, or revoked.



§ 11-53-107. Fraudulent conduct

(1) No person shall, directly or indirectly, in or in connection with the purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into, or the entry into of any commodity contract or commodity option prohibited by section 11-53-103 or made pursuant to section 11-53-104 or 11-53-105 (1)(b) or (1)(d):

(a) Cheat or defraud, or attempt to cheat or defraud, any other person or employ any device, scheme, or artifice to defraud any other person;

(b) Make any false report, enter any false record, or make any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in the light of the circumstances under which they were made, not misleading;

(c) Engage in any transaction, act, practice, or course of business, including, without limitation, any form of advertising or solicitation, which operates or would operate as a fraud or deceit upon any person; or

(d) Misappropriate or convert the funds, security, or property of any other person.



§ 11-53-108. Misleading filings

It is unlawful for any person to make or cause to be made, in any document filed with the commissioner or in any proceeding under this article, any statement which is, at the time and in the light of the circumstances under which it was made, false or misleading in any material respect.



§ 11-53-109. Liability of principals, controlling persons, and others

(1) The act, omission, or failure of any official, agent, or other person acting for any individual, association, partnership, corporation, or trust within the scope of his employment or office shall be deemed the act, omission, or failure of such individual, association, partnership, corporation, or trust, as well as of such official, agent, or other person.

(2) Every person who directly or indirectly controls another person liable under any provision of this article, every partner, officer, or director of such liable person, every person occupying a similar status or performing similar functions to such liable person, and every employee of such liable person who materially aids in the violation is also liable jointly and severally with and to the same extent as the person liable under the provisions of this article unless the person who is also liable by virtue of this subsection (2) sustains the burden of proof that the person did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.



§ 11-53-110. Securities law unaffected

Nothing in this article shall impair, derogate, or otherwise affect the authority or powers of the commissioner under article 51 of this title or the application of any provision thereof to any person or transaction subject thereto.



§ 11-53-111. Purpose

This article shall be construed and implemented to effectuate its general purpose to protect investors, to prevent and prosecute illegal and fraudulent schemes involving commodity contracts and commodity options, and to maximize coordination with federal law and other states' laws and the administration and enforcement thereof. This article is not intended to create, abolish, or modify any rights or remedies upon which actions may be brought by private persons against persons who violate the provisions of this article.






Part 2 - Enforcement of Commodity Code - Penalties

§ 11-53-201. Investigations - subpoenas

(1) The commissioner in his discretion may make such public or private investigations within or outside of this state as the commissioner deems necessary to determine whether any person has violated any provision of this article or any rule or order under this article or to aid in the enforcement of this article, or, in the prescribing of rules and forms under this article, the commissioner may require or permit any person to file a statement as to all the facts and circumstances concerning the matter to be investigated and may publish information concerning any proceeding brought under this article or any rule or order issued under this article.

(2) For purpose of any investigation or proceeding under this article, the commissioner or any officer designated by the commissioner may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner finds to be relevant or material to the inquiry.

(3) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the district court of the city and county of Denver, upon application by the commissioner, may issue to such person an order requiring the person to appear before the commissioner, or the officer designated by him, to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(4) No person is excused from attending and testifying or from producing any document or record before the commissioner, or in obedience to the subpoena of the commissioner or any officer designated by the commissioner, or in any proceeding instituted by the commissioner on the ground that the testimony or evidence, documentary or otherwise, required of the person subpoenaed may tend to incriminate said person or subject the person to a penalty or forfeiture; but no document, evidence, or other information compelled under order of the district court of the city and county of Denver, or any information directly or indirectly derived from such document, evidence, or other information, may be used against an individual so compelled in any criminal case; except that the individual testifying is not exempt from prosecution and punishment for perjury in the first or second degree or contempt committed in testifying.



§ 11-53-202. Enforcement - cease-and-desist orders

(1) Whenever it appears to the commissioner that any person has engaged in any act or practice constituting a violation of any provision of this article or any rule or order under this article, the commissioner may apply to the district court for the city and county of Denver, or to the appropriate courts of another state, for the appropriate legal or equitable relief, including but not limited to:

(a) A declaratory judgment;

(b) A temporary restraining order or preliminary or permanent prohibitory or mandatory injunction enjoining the act or practice in question and to enforce compliance with this article or any rule or order under this article;

(c) An order for restitution and disgorgement, or either of them; and

(d) An order for appointment of a receiver or conservator for the defendant or the defendant's assets.

(2) Whenever it appears to the commissioner that any person has engaged in any act or practice constituting a violation of any provision of this article or any rule or order under this article, then, in addition to the powers granted in subsection (1) of this section, the commissioner may enter an order to show cause directed to such person and shall follow substantially the procedure set forth in section 11-51-606 (1.5).



§ 11-53-203. Power of court to grant relief

(1) Upon a proper showing by the commissioner that a person has violated any provision of this article or any rule or order under this article, the court may grant appropriate legal or equitable remedies including a temporary restraining order, a preliminary and permanent prohibitory or mandatory injunction, and writ or prohibition or mandamus. In addition, the court may grant the following special remedies:

(a) Imposition of a civil penalty in an amount which may not exceed ten thousand dollars for any single violation or one hundred thousand dollars for multiple violations in a single proceeding or a series of related proceedings;

(b) Disgorgement;

(c) Declaratory judgment;

(d) Restitution to investors wishing restitution; and

(e) Appointment of a receiver or conservator for the defendant or the defendant's assets.

(2) In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 11-53-204. Criminal penalties - statute of limitations

(1) Any person who willfully violates any provision of this article, except section 11-53-108, or who willfully violates section 11-53-108 when the person knows or should know that the statement the person makes in violation of section 11-53-108 is false or misleading in any material respect commits a class 3 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) The commissioner may refer such evidence as is available concerning violations of this article to the attorney general, the proper district attorney or other criminal prosecutor, who may, with or without such a reference from the commissioner, prosecute the appropriate criminal proceedings.

(3) Nothing in this article limits the power of the state to punish any person for any conduct which constitutes a crime by statute.

(4) No person shall be prosecuted, tried, or punished for any criminal violation of this article unless the indictment, information, complaint, or action for the same is found or instituted within five years after the commission of the offense.



§ 11-53-205. Administration of article

(1) This article shall be administered by the commissioner as the head of the division of securities within the department of regulatory agencies.

(2) Neither the commissioner nor any employees of the commissioner shall use any information which is filed with or obtained by the commissioner or the designee of the commissioner which is not public information for personal gain or benefit, nor shall the commissioner or employees of the commissioner conduct any securities or commodity dealings whatsoever based upon any such information, even though public, if there has not been a sufficient period of time for the securities or commodity markets to assimilate such information.

(3) Any information obtained by the commissioner or any designee of the commissioner under this article shall be nonpublic and confidential unless made public by the commissioner or the designee of the commissioner in connection with an investigation or proceeding under this article or under section 11-53-206. No provision of this article either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the commissioner or any designee of the commissioner.



§ 11-53-206. Cooperation with other agencies

(1) To encourage uniform application and interpretation of this article and commodities regulation and enforcement in general, the commissioner and the employees of the commissioner may cooperate, including bearing the expense of such cooperation, with law enforcement and other regulatory agencies of this state or other jurisdictions.

(2) The cooperation authorized by subsection (1) of this section shall include, but need not be limited to, the following:

(a) Making joint examinations or investigations;

(b) Holding joint administrative hearings;

(c) Filing and prosecuting joint litigation;

(d) Sharing and exchanging personnel;

(e) Sharing and exchanging information and documents; except that any information or documents shared by the commissioner with other agencies shall remain nonpublic and confidential as provided in section 11-53-205 (3) unless made public in connection with an investigation or proceeding brought by agencies with whom said information or documents was shared; and

(f) Formulating and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes, and releases.



§ 11-53-207. General authority to adopt rules, forms, and orders

(1) In addition to specific authority granted elsewhere in this article, the commissioner may make, amend, and rescind such rules, forms, and orders as are necessary to carry out the provisions of this article. Such rules or forms shall include, but need not be limited to, rules defining any terms, whether or not used in this article, insofar as the definitions are not inconsistent with the provisions of this article. For the purpose of rules or forms, the commissioner may classify commodities, commodity contracts, commodity options, persons, and matters within the commissioner's jurisdiction.

(2) Unless specifically provided in this article, no rule, form, or order may be adopted, amended, or rescinded unless the commissioner finds that the action is:

(a) Necessary or appropriate in the public interest or for the protection of investors; and

(b) Consistent with the purposes fairly intended by the policy and provisions of this article.

(3) All rules and forms of the commissioner shall be published.

(4) No provision of this article imposing any liability applies to any act done or omitted in good faith in conformity with a rule, order, or form adopted by the commissioner, notwithstanding that the rule, order, or form may later be amended, or rescinded, or be determined by judicial or other authority to be invalid for any reason.



§ 11-53-208. Scope of article

(1) Sections 11-53-103, 11-53-106, and 11-53-107 apply to persons who sell or offer to sell when an offer to sell is made in this state or when an offer to buy is made and accepted in this state.

(2) Sections 11-53-103, 11-53-106, and 11-53-107 apply to persons who buy or offer to buy when an offer to buy is made in this state or when an offer to sell is made and accepted in this state.



§ 11-53-209. Pleading exemptions

It shall not be necessary to plead in the negative any of the exemptions of this article in any complaint, information, or indictment or any writ or proceeding brought under this article; and the burden of proof of any such exemption shall be upon the party claiming the same.



§ 11-53-210. Affirmative defenses

(1) It shall be an affirmative defense in any complaint, information, or indictment, or to any writ or proceeding brought under this article alleging a violation of section 11-53-103 based solely on the failure in an individual case to make physical delivery within the applicable time period under section 11-53-102 (5) or 11-53-105 (1)(b) if:

(a) Failure to make physical delivery was due solely to factors beyond the control of the seller, the seller's officers, directors, partners, agents, servants, or employees, any person occupying a similar status or performing a similar function to the seller, or any person who directly or indirectly controls or is controlled by the seller, the seller's affiliates, subsidiaries, or successors; and

(b) Physical delivery was completed within a reasonable time under the applicable circumstances.



§ 11-53-211. Interpretive opinions

The securities commissioner may honor requests from interested persons for confirmation of the applicability of particular exclusions from the definitions set forth in section 11-53-102, for the applicability of exemptions set forth in sections 11-53-104 and 11-53-105, and for the applicability of any other provision of this article. Any person making such a request shall pay a nonrefundable fee which shall be set and collected pursuant to section 11-51-707. In response to any request for a confirmation or other interpretive opinion received pursuant to this section, the securities commissioner may waive any condition imposed under this article as it applies to the person making the request.









Article 54 - Refunding Revenue Securities Law

§ 11-54-101. Short title

This article shall be known and may be cited as the "Refunding Revenue Securities Law".



§ 11-54-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Facility" means any of the facilities or properties, revenues derived from the operation of which are pledged to the payment of public securities.

(2) Repealed.

(3) "Governing body" means the city council, commission, board of county commissioners, board of trustees, board of directors, or other legislative body of the public body designated in this article in which body the legislative powers of the public body are vested.

(4) "Issuer" means the state or public body issuing any public security.

(5) "May" is permissive.

(6) "Net effective interest rate" means the net interest cost of public securities divided by the sum of the products derived by multiplying the principal amounts of the securities maturing on each maturity date by the number of years from their date to their respective maturities. In all cases the net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the public securities.

(7) "Net interest cost" means the total amount of interest to accrue on public securities from their dates to their respective maturities, less the amount of any premium above par, or plus the amount of any discount below par, at which said public securities are being or have been sold. In all cases the net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the public securities.

(8) "Ordinance" means an ordinance of a city or town or resolution or other instrument by which a governing body of the state or public body exercising any power under this article takes formal action and adopts legislative provisions and matters of some permanency.

(9) "Public body of the state" means the transportation commission; any state educational institution, or other state institution, its board of regents, or other governing body thereof constituting a body corporate; any county; any incorporated city or incorporated town, whether incorporated or governed under a general act, special legislative act, or special charter enacted, granted, or adopted pursuant to article XX of the state constitution, or otherwise; any school district; and any metropolitan district, metropolitan sewage disposal district, metropolitan water district, water district, sanitation district, water and sanitation district, water conservancy district, metropolitan recreation district, health service district, city housing authority, county housing authority, urban renewal agency, community redevelopment agency, any other corporate district, any other corporate authority, any corporate commission, or any other political subdivision of the state constituting a body corporate.

(10) "Public security" means a bond, note, warrant, certificate of indebtedness, or other obligation for the payment of money, issued by the state, any public body thereof, or any predecessor of any public body of the state, and payable from designated revenues or special fund, but excluding any obligation payable from ad valorem taxes, any obligation constituting a debt or an indebtedness within the meaning of any constitutional, charter, or statutory limitation, any obligation payable within one year from the date of its issuance, and any obligation payable from special assessments.

(11) "Shall" is mandatory.

(12) "State" means the state of Colorado, and any board, commission, department, corporation, instrumentality, or agency thereof.

(13) Words used in this article importing singular or plural number may be construed so that one number includes both; and words importing masculine gender shall be construed to apply to the feminine gender and to the neuter gender as well; but these rules of construction shall not apply to any part of this article containing express provisions excluding such construction, or where the subject matter or context is repugnant thereto.



§ 11-54-103. Refunding public securities

Any public securities issued by the state, or any public body thereof, may be refunded, without an election, by the state or public body issuing them, or any successor thereof, in the name of the state or public body issuing the public securities being refunded, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, pursuant to an ordinance to be adopted by the governing body of the issuer in the manner provided by law for the issuance of the public securities being refunded, to refund, pay, and discharge all or any part of such outstanding public securities, including any interest thereon in arrears or about to become due, or for the purpose of reducing interest costs or effecting other economies, or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional public securities, or to any project appertaining thereto or any combination thereof.



§ 11-54-104. Method of issuance

Any public securities issued for refunding purposes either may be delivered in exchange for the outstanding public securities being refunded or may be publicly or privately sold.



§ 11-54-105. Limitations upon issuance

No public securities may be refunded under this article unless the holders thereof voluntarily surrender them for exchange or payment, or unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding public securities. Provision shall be made for paying the public securities within said period of time. No maturity of any public security refunded may be extended over fifteen years, nor may the net effective interest rate of the issue of refunding securities be increased to any rate exceeding the maximum net effective interest rate authorized by the governing body. The principal amount of the refunding public securities may exceed the principal amount of the refunded public securities if the aggregate principal and interest costs of the refunding public securities do not exceed such unaccrued costs of the public securities refunded, except to the extent any interest on the public securities refunded in arrears or about to become due is capitalized with the proceeds of refunding public securities. The principal amount of the refunding public securities may also be less than or the same as the principal amount of the public securities being refunded so long as provision is duly and sufficiently made for their payment. The limitations of this section shall not apply to the refunding of public securities in order to avoid default.



§ 11-54-106. Use of proceeds of refunding public securities

(1) The proceeds of refunding public securities shall either be immediately applied to the retirement of the public securities to be refunded or be placed in escrow in any state or national bank within the state which is a member of the federal deposit insurance corporation to be applied to the payment of the public securities upon their presentation therefor; but, to the extent any incidental expenses have been capitalized, such security proceeds may be used to defray such expenses; and any accrued interest and any premium appertaining to a sale of refunding public securities may be applied to the payment of the interest thereon and the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, as the governing body may determine.

(2) No such escrow shall necessarily be limited to proceeds of refunding public securities but may include other moneys available for its purpose. Any escrowed proceeds, pending such use, may be invested or reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such escrowed proceeds and investments, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, any charges of the escrow agent payable therefrom to pay the public securities being refunded as they become due at their respective maturities or due at designated prior redemption dates in connection with which the governing body of the issuer shall exercise a prior redemption option. No purchaser of any public security issued under this article shall in any manner be responsible for the application of the proceeds thereof by the issuer or any of its officers, agents, or employees.



§ 11-54-107. Payment of refunding public securities

Refunding public securities may be made payable from any revenues derived from any utility, system, project, or other source which might be legally pledged for the payment of the public securities being refunded at the time of the refunding or at the time of the issuance of the public securities being refunded, as the governing body of the issuer may determine, notwithstanding the pledge of such revenues for the payment of the outstanding public securities being refunded is thereby modified; but there shall not be pledged for the payment of the refunding public securities any revenues which might not have been lawfully pledged for the payment of the public securities being refunded because of limitations in any question authorizing their issuance, unless the refunding public securities are similarly authorized at an election by the majority required by law for the issuance of the public securities being refunded.



§ 11-54-108. Combination of refunding and other public securities

Public securities for refunding and public securities for any other authorized purpose may be issued separately or issued in combination in one series or more by the same issuer.



§ 11-54-109. Supplemental provisions

Except as specifically provided or necessarily implied in this article, the relevant provisions in this article appertaining generally to the public securities being refunded shall be equally applicable in the authorization and issuance of refunding public securities, including their terms and security, the public security ordinance, trust indenture, use and service charges, and other aspects of the public securities.



§ 11-54-110. Governing body's determination final

The determination of the governing body of the issuer that the limitations under this article imposed upon the issuance of refunding public securities have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.



§ 11-54-111. Public security provisions

(1) Public securities, including refunding public securities issued under this article and local district college revenue securities issued under the provisions of article 71 of title 23, C.R.S., shall bear interest at a rate such that the net effective interest rate of the issue of refunding public securities or local district college revenue securities does not exceed the maximum net effective interest rate authorized. Such interest shall be payable semiannually or annually and evidenced by one or two sets of coupons, if any, executed with the facsimile or manually executed signature of any official of the issuer; except that the first coupon appertaining to any public security may evidence interest not in excess of one year, and such securities may be in one or more series, may bear such date, may mature at such times not exceeding forty years from their respective dates, may be designated or redesignated, may be in such denomination, may be payable in such medium of payment and at such place within or without the state, including but not limited to the office of any county treasurer in which the issuer is located wholly or in part, may carry such registration privileges, may be subject to such terms of prior redemption in advance of maturity in such order or by lot or otherwise at such time with or without a premium, may be executed in such manner, may bear such privileges for reissuance in the same or other denominations, may be so reissued, without modification of maturities and interest rates, and may be in such form, either coupon or registered, as may be provided by ordinance of the governing body of the issuer. The governing body may provide for the subordination of the security of any public securities issued under this article and the payment of principal and interest thereon, to the extent deemed feasible and desirable by the governing body, to other public securities issued to finance facilities appertaining thereto or that may be outstanding when the public securities thus subordinated are issued and delivered.

(2) The public securities shall never be sold at less than ninety-five percent of the principal amount thereof and accrued interest thereon to the date of delivery, nor at a price which will result in a net effective interest rate to the issuer of more than the maximum net effective interest rate authorized by the governing body.

(3) Public securities may be issued with privileges for conversion or registration, or both, for payment as to principal or interest, or both; and, where interest accruing on the public securities is not represented by interest coupons, the public securities may provide for the endorsing of payments of interest thereon; and the public securities generally shall be issued in such manner, in such form, either coupon or registered, with such recitals, terms, covenants, and conditions, and with such other details as may be provided by the governing body, except as otherwise provided in this article.

(4) Subject to the payment provisions specifically provided in this article, the said public securities, any interest coupons thereto attached, and any temporary public securities shall be fully negotiable within the meaning and for all the purposes of investment securities (uniform commercial code), article 8 of title 4, C.R.S., except as the governing body may otherwise provide; and each holder of each such public security, by accepting such security, shall be conclusively deemed to have agreed that such public security, except as otherwise provided, is and shall be fully negotiable within the meaning and for all the purposes of investment securities (uniform commercial code), article 8 of title 4, C.R.S.

(5) Notwithstanding any other provision of law, the governing body in any proceedings authorizing public securities under this article:

(a) May provide for the initial issuance of one or more public securities, called "public security" in this subsection (5), aggregating the amount of the entire issue, or any designated portion thereof;

(b) May make such provision for installment payments of the principal amount of any such public security as it may consider desirable;

(c) May provide for the making of any such public security, payable to bearer or otherwise, registrable as to principal or as to both principal and interest and, where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such public securities; and

(d) May further make provision in any such proceedings for the manner and circumstances in and under which any such public security may in the future, at the request of the holder thereof, be converted into public securities of smaller denominations, which public securities of smaller denominations may in turn be either coupon public securities or public securities registrable as to principal or as to both principal and interest.

(6) If lost or completely destroyed, any public security authorized in this article may be reissued in the form and tenor of the lost or destroyed public security upon the owner furnishing, to the satisfaction of the governing body: Proof of ownership; proof of loss or destruction; a surety bond in twice the face amount of the public security, including any unmatured coupons appertaining thereto; and payment of the cost of preparing and issuing the new public security.

(7) Any officer authorized to execute any public security, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed, with a facsimile signature in lieu of his manual signature, any public security authorized in this article; except that such a filing is not a condition of execution with a facsimile signature of any interest coupon, and except that at least one signature required or permitted to be placed on each such public security, excluding any interest coupon, shall be manually subscribed. The facsimile signature of an officer shall have the same legal effect as his manual signature.

(8) The clerk or secretary of the issuer may cause the seal of the issuer to be printed, engraved, stamped, or otherwise placed in facsimile on any public security. The facsimile seal shall have the same legal effect as the impression of the seal.

(9) The ordinance authorizing any public securities or other instrument appertaining thereto may contain any agreement or provision customarily contained in instruments securing revenue bonds or like public securities, including without limiting the generality of the foregoing, covenants designated in section 11-54-113.



§ 11-54-112. Signatures on public securities

(1) The public securities and any coupons bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations of the issuer, notwithstanding that before the delivery thereof and payment therefor any of the persons whose signatures appear thereon shall have ceased to be officers of the issuer.

(2) Any officer authorized or permitted to sign any public security or interest coupon, at the time of its execution and of the execution of a signature certificate, may adopt as and for his own facsimile signature the facsimile signature of his predecessor in office in the event that such facsimile signature appears upon the public security or coupons appertaining thereto, or upon both the public security and such coupons.



§ 11-54-113. Covenants in authorizing ordinance

(1) Any ordinance authorizing the issuance of public securities under this article, or any trust indenture or other instrument appertaining thereto, may contain covenants as to:

(a) The rates, fees, tolls, and charges to be charged for the services and commodities of the facilities, revenues derived from the operation of which are pledged for the payment of the public securities, and the use and disposition thereof, including but not limited to the foreclosure of liens for and collection of delinquencies, the discontinuance of services or facilities, prohibition against free service, the collection of penalties and collection costs, including disconnection and reconnection fees, and the use and disposition of any revenues of the issuer, derived or to be derived from any facilities;

(b) The creation and maintenance of reserves or sinking funds and the regulation, use, and disposition thereof, to secure the payment of the principal of and the interest on any public securities or of operation and maintenance expenses of any facilities, or part thereof; the determination or definition of revenues from any facilities, and of the expenses of operation and maintenance thereof; and the source, custody, security, use, and disposition of any such reserves or sinking funds, including but not limited to the powers and duties of any trustee with regard thereto;

(c) A fair and reasonable payment by the issuer to the account of such facilities for the services, commodities, or facilities furnished to the issuer or any of its departments by any facilities;

(d) The issuance of other or additional public securities or other instruments payable from or constituting a charge against the revenue of any facilities; the payment of the principal of and the interest on any public securities, and the sources and methods thereof, the rank or priority of any public securities as to any lien or security for payment, or the acceleration of any maturity of any public securities, or the issuance of other or additional public securities payable from or constituting a charge against or lien upon any revenues pledged for the payment of public securities and the creation of future liens and encumbrances against these revenues, and limitations thereon; and the purpose to which the proceeds of the sale of public securities may be applied, and the custody, security, use, expenditure, application, and disposition thereof;

(e) Books of account, the inspection and audit thereof, and other records appertaining to facilities; the insurance to be carried by the issuer and use and disposition of insurance moneys, the acquisition of completion or surety bonds appertaining to any project, funds, or personnel, and the use and disposition of any proceeds of such bonds; the assumption or payment or discharge of any indebtedness, other obligation, lien, or other claim relating to any part of any facilities, or any public securities having or which may have a lien on any part of any revenues of the facilities; and limitations on the powers of the issuer to acquire or operate, or permit the acquisition or operation of, any plants, structures, or properties which may compete or tend to compete with the facilities;

(f) The rights, liabilities, powers, and duties arising upon the breach by the issuer of any covenants, conditions, or obligations; defining events of default; the payment of costs or expenses incident to the enforcement of the public securities or of the provisions of the ordinance authorizing the public securities or any trust indenture or other instrument appertaining thereto, or of any covenant or contract with the holders of the public securities; the procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of public securities, the public security ordinance, any trust indenture or other instrument, may be amended or abrogated, the amount of public securities the holders of which, or any trustee therefor, must consent thereto, and the manner in which such consent may be given or evidenced; the terms and conditions upon which the holders of the public securities or of a specified portion, percentage, or amount thereof, or any trustee therefor, shall be entitled to the appointment of a receiver, which receiver may enter and take possession of the facilities, or any part thereof, operate and maintain the same, prescribe rates, fees, tolls, and charges, and collect, receive, and apply all revenues thereafter arising therefrom in the same manner as the issuer itself might do; and the terms and conditions upon which any or all of the public securities shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived;

(g) The vesting in a corporate or other trustee of such property, rights, powers, and duties in trust as the issuer may determine, which may include any of the rights, powers, and duties of any trustee appointed by any holders of public securities, and the limitation of liabilities of any such trustee, or the limitation or the abrogation of the right of such holders of public securities to appoint any trustee, or the limitation of the rights, powers, and duties of such trustee; and the terms and conditions upon which the holders of the public securities or any portion or percentage of them may enforce any covenants or provisions made under this article or duties imposed thereby; and

(h) All such acts and things as may be necessary or convenient or desirable in order to secure its public securities or, in the discretion of the governing body of the issuer, tend to make the public securities more marketable, notwithstanding that such covenant, act, or thing may not be enumerated in this article, it being the intention of this article to give an issuer power to do all things in the issuance of public securities and for their security.



§ 11-54-114. Incontestable recital in public securities

Any ordinance authorizing, or any trust indenture or other instrument appertaining to, any public securities under this article may provide that each authorized public security shall recite that it is issued under authority of this article. Such recital shall conclusively impart full compliance with all of the provisions of this article, and all public securities issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.



§ 11-54-115. Cumulative and continuing rights of holders of public securities

(1) No right or remedy conferred upon any holder of any public security or of any coupon appertaining thereto or any trustee for such holder by this article or by any other law or proceedings appertaining thereto is exclusive of any other right or remedy, but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by this article or by any other law.

(2) The failure of any holder of any public securities or coupon issued under this article to proceed as provided in any proceedings appertaining to the issuance of such public security or coupon shall not relieve the issuer, its governing body, or any of its officers, agents, and employees of any liability for failure to perform or carry out any duty, obligation, or other commitment.



§ 11-54-116. Construction of article

The powers conferred by this article shall be in addition and supplemental to and not in substitution for, and the limitations imposed by this article shall not affect, the powers conferred by any other law. Public securities may be issued under this article without regard to the provisions of any other law, except as otherwise provided in this article expressly or by necessary implication. Insofar as the provisions of this article are inconsistent with the provisions of any other law, the provisions of this article shall be controlling.



§ 11-54-117. Validation

All outstanding refunding public securities of the state and of all public bodies thereof, and all acts and proceedings had or taken, or purportedly had or taken prior to April 27, 1963, by or on behalf of the state or any public body thereof under law or under color of law preliminary to and in the authorization, execution, sale, issuance, and payment, or any combination thereof, of all such public securities are hereby validated, ratified, approved, and confirmed, including but not necessarily limited to the terms, provisions, conditions, and covenants of any ordinance appertaining thereto, the redemption of public securities before maturity and provisions therefor, the levy and collection of rates, tolls, and charges and other revenues appertaining to such public securities, and the acquisition and application of such other revenues, the pledge and use of the proceeds thereof, and the establishment of liens thereon and funds therefor, appertaining to such public securities, except as provided in this article, notwithstanding any lack of power, authority, or otherwise, other than constitutional, and notwithstanding any defects and irregularities, other than constitutional, in such public securities, acts, and proceedings, and in such authorization, execution, sale, issuance, and payment, including without limiting the generality of the foregoing such acts and proceedings appertaining to such public securities all or any part of which have not been issued nor purportedly issued prior to April 27, 1963. Such outstanding public securities are and shall be, and such public securities not issued nor purportedly issued prior to said date shall be, after their issuance, binding, legal, valid, and enforceable obligations of the state or the public body issuing them in accordance with their terms and their authorizing proceedings, subject to the taking or adoption of acts and proceedings not had nor taken nor purportedly had nor taken prior to April 27, 1963, but required by and in substantial and due compliance with laws appertaining to any such public securities not issued nor purportedly issued prior to said date.



§ 11-54-118. Effect - limitations

This article shall operate to supply such legislative authority as may be necessary to validate any refunding public security issued and any such acts and proceedings taken prior to April 27, 1963, which the general assembly could have supplied or provided for in the law under which such public securities were issued and such acts or proceedings were taken. This article shall be limited to the validation of public securities, acts, and proceedings to the extent to which the same can be effectuated under the state and federal constitutions. Also this article shall not operate to validate, ratify, approve, confirm, or legalize any public security, act, proceeding, or other matter the legality of which is being contested or inquired into in any legal proceeding now pending and undetermined, and shall not operate to confirm, validate, or legalize any public security, act, proceeding, or other matter which has been determined prior to April 27, 1963, in any legal proceedings to be illegal, void, or ineffective.



§ 11-54-119. Liberal construction

This article being necessary to secure the public health, safety, convenience, and welfare, it shall be liberally construed to effect its purposes.









Public Securities

Article 55 - Uniform Facsimile Signature of Public Officials Act

§ 11-55-101. Short title

Sections 11-55-101 to 11-55-106 shall be known and may be cited as the "Uniform Facsimile Signature of Public Officials Act".



§ 11-55-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authorized officer" means any official of this state or any of its departments, agencies, institutions, or other instrumentalities, or any of its political subdivisions, whose signature to a public security or instrument of payment is required or permitted.

(2) "Facsimile signature" means a reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer.

(3) "Instrument of payment" means a check, draft, warrant, or order for the payment, delivery, or transfer of funds.

(4) "Public security" means a bond, note, or other obligation for the payment of money, issued by this state or by any of its departments, agencies, institutions, or other instrumentalities, or by any of its political subdivisions.



§ 11-55-103. Facsimile signature

(1) Any authorized officer, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature:

(a) Any public security, but at least one signature required or permitted to be placed thereon shall be manually subscribed; and

(b) Any instrument of payment.

(2) Upon compliance with this article by the authorized officer, his facsimile signature has the same legal effect as his manual signature.



§ 11-55-104. Use of facsimile seal

When the seal of this state or of any of its departments, agencies, institutions, or other instrumentalities, or of any of its political subdivisions, is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.



§ 11-55-105. Violation - penalty

Any person who with intent to defraud uses on a public security or an instrument of payment: A facsimile signature, or any reproduction of it, of any authorized officer; or any facsimile seal, or any reproduction of it, of this state or any of its departments, agencies, institutions, or other instrumentalities, or of any of its political subdivisions, commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 11-55-106. Uniformity of interpretation

This article shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 11-55-107. Limitations on actions brought

(1) No action based upon any public security authorized and issued on or after July 1, 1969, shall be commenced more than eighteen years after the final maturity date of the issue of which such public security is one.

(2) No action based upon any public security issued prior to July 1, 1969, shall be commenced more than eighteen years after the final maturity date of the issue of which such public security is one.

(3) No action based upon any claim for interest accrued on any public security, whether said claim is evidenced by interest coupons or not, shall be commenced after action based upon said public security has been barred.

(4) The provisions of this section shall be inoperative as to any public security unless the treasurer of the issuing political subdivision at least six months and not more than twelve months prior has sent to the holder of record of such public security, at his last known address as shown on the books of such treasurer, a notice of the provisions of this section. A copy of such letter of notice held in such treasurer's records shall be conclusive proof that the requirements of this subsection (4) have been complied with.



§ 11-55-108. Trust or fiduciary relationship between issuer and holder

Any trust or fiduciary relationship between the issuer of any public security and the holder thereof, regarding the principal of or interest on such security, shall be conclusively presumed to have been repudiated on the maturity date of such security unless the same is presented for payment before the expiration of the applicable limitation period set forth in sections 11-55-107 to 11-55-110.



§ 11-55-109. Moneys to revert to general or other fund

Any public moneys from whatever source derived remaining in any fund or account reserved, pledged, or otherwise held for payment of the principal of or interest on any public security on which action for collection has been barred shall revert to the general fund of the issuing authority.



§ 11-55-110. Payment authorized although suit for recovery barred

Nothing contained in sections 11-55-107 to 11-55-110 shall be so construed as to prevent the payment of any public security, or the interest having accrued thereon prior to or at its maturity, after the period specified in section 11-55-107 has passed, and the issuing body of such public security is authorized by sections 11-55-107 to 11-55-110 to make such payment if it deems it in its best interests so to do.






Article 56 - Public Securities Refunding Act

§ 11-56-101. Short title

This article shall be known and may be cited as the "Public Securities Refunding Act".



§ 11-56-102. Legislative declaration - applicability

The general assembly hereby declares that the orderly refunding of any revenue obligation or any general obligation bond and any other lawful general obligation indebtedness by any public body of the state, as defined in section 11-56-103 (7), when advantageous to the public body or persons within the public body, will serve a public use and will promote the health, safety, security, and general welfare of the inhabitants thereof and of the people of the state of Colorado. It is the intent of this article to provide a consistent mechanism for refunding for such public bodies of the state.



§ 11-56-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Escrow supplement" means any funds or moneys (other than bond proceeds) of a public body, legally available for the purpose, which are placed in an escrow or trust account established under the provisions of this article to be used and expended, together with the proceeds of refunding bonds or special obligation refunding bonds, or both, to accomplish the purposes of such escrow or trust account.

(2) Repealed.

(3) "General obligation" means general obligation bonds or any other lawful general obligation of a public body constituting a debt or indebtedness of such public body.

(4) "Governing body" means a city council, board of trustees, commission, board of county commissioners, board of directors, or other legislative body of a public body in which the legislative powers of such public body are vested.

(5) (a) "Net effective interest rate" of a proposed issue of refunding bonds means the net interest cost of said refunding issue divided by the sum of the products derived by multiplying the principal amounts expressed in one thousand dollar units of such refunding issue maturing on each maturity date by ten times the number of years from the date of said proposed refunding bonds to their respective maturities.

(b) "Net effective interest rate" of outstanding obligations to be refunded means the net interest cost of said obligations to be refunded divided by the sum of the products derived by multiplying the principal amounts expressed in one thousand dollar units of such obligations to be refunded maturing on each maturity date by ten times the number of years from the date of the proposed refunding bonds to the respective maturities of the obligations to be refunded. In all cases the net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the obligations to be refunded.

(6) (a) "Net interest cost" of a proposed issue of refunding bonds means the total amount of interest to accrue on said refunding bonds from their date to their respective maturities, less the amount of any premium above par or plus the amount of any discount below par, at which said refunding bonds are being or have been sold.

(b) "Net interest cost" of outstanding obligations to be refunded means the total amount of interest which would accrue on said outstanding obligations from the date of the proposed refunding bonds to the respective maturity dates of said outstanding obligations to be refunded. In all cases the net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the obligations to be refunded.

(7) "Public body" means the transportation commission; any state educational institution, or other state institution, its board of regents, or other governing body thereof constituting a body corporate; any county; any municipality as defined by section 31-1-101 (6), C.R.S.; any school district; any special district, including any local government agency, corporation, quasi-municipal corporation, or other entity, organized or acting pursuant to the provisions of title 32 (except article 8), C.R.S.; and any water conservancy district, city housing authority, county housing authority, urban renewal agency, community redevelopment agency, any other corporate district, any other corporate authority, any corporate commission, or any other political subdivision of this state constituting a body corporate.

(8) "Revenue obligation" means revenue bonds or any other obligation payable solely from and pledging only specified income or revenue of the public body, which bonds or obligations do not constitute a debt or indebtedness of such public body.

(9) "Special obligation refunding bonds" means bonds issued by the public body pursuant to section 11-56-112.



§ 11-56-104. Purpose of refunding

(1) A refunding of outstanding obligations of a public body may be accomplished pursuant to this article by the issuance of bonds for refunding, paying, and discharging all or any part of such outstanding obligations, including a portion of one or more issues of such obligations and including any interest thereon in arrears or about to become due, and for one or more of the following purposes:

(a) Avoiding or terminating any default in the payment of interest on or principal of, or both interest on and principal of, said obligations;

(b) Reducing the net effective interest rate of said obligations;

(c) Reducing total interest payable over the life of the obligations, by issuing bonds of a shorter term, or at a lower net interest cost, or having a lower net effective interest rate;

(d) Reducing the total principal and interest payable on such obligations or the principal and interest payable thereon in any particular year or years, or affecting other economies;

(e) Modifying or eliminating restrictive contractual limitations appertaining to such obligations, to the incurring of additional indebtedness or obligations, or to any system, facility, or improvement appertaining thereto;

(f) Postponing the maturity of all or any part or portion of said obligations to a later date, subject to the limitations in section 11-56-107;

(g) Substituting an issue of bonds for a note or notes, or other obligations, including but not limited to any obligation issued in anticipation of the later issuance of bonds;

(h) Any combination of the foregoing purposes specified in this subsection (1).

(2) In making the computations necessary or appropriate pursuant to subsection (1) of this section for a refunding transaction in which all or any portion of the principal of or interest on the refunding bonds is to be paid from the proceeds of such refunding bonds or the interest or other income to be derived from the investment of such proceeds, including any refunding transaction as a part of which special obligation refunding bonds are to be issued, only those amounts with regard to bonds issued for refunding purposes which are to be payable by the public body from sources other than refunding bond proceeds and the interest and other income derived from the investment of such proceeds need to be considered.



§ 11-56-104.5. Disclosures by underwriters of financial matters related to refunding

(1) (a) Whenever an underwriter proposes to refund the bonds of any public body, and competitive proposals have not been requested, the underwriter shall, simultaneously with the submission of the proposal, disclose, in writing, to the governing body of the public body, the entire income, from all sources, which he anticipates receiving if his proposal is accepted, specifying all such sources and amounts, as well as disclosing all expenses which he anticipates the public body will incur as a part of such refunding transaction. Any governing body may require such disclosure whenever any refunding proposals are to be considered.

(b) The underwriter shall also provide the governing body of the public body with a comparison of annual debt service requirements before and after refunding, by year and amount, including funds which are required in addition to bond proceeds. Such comparison shall also show the present value of all annual differences in debt service requirements, using as a discount factor the net effective interest rate of the refunding bonds. All such figures shall be computed from the date on which the transaction is closed and shall include funds provided by the issuer as a reduction of, or an addition to, debt service requirements. Funds provided by the issuer in excess of accrued principal and interest, and earnings on the funds, over the life of, and compounded at the net effective interest rate of, the refunding bonds, shall also be disclosed.

(2) The information specified in subsection (1) of this section shall be updated to the date of closing at the time of closing. Any governing body may require an additional disclosure at such time as final figures are available.



§ 11-56-105. General provisions - limitations

(1) Any revenue obligations or general obligations issued or incurred by any public body may be refunded without an election by the public body issuing or incurring the same or any successor thereof, except as otherwise provided by this section, in the name of the public body which issued or incurred the obligation or indebtedness being refunded, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto.

(2) (a) The bonded indebtedness of any school district outstanding at the time of the inclusion of all such district's territory in another district by reorganization, consolidation, dissolution, or any other lawful means may be refunded by action of the governing body of the district, including such territory at the time of such refunding, whether or not such indebtedness has been assumed by the district including such territory.

(b) When an entire school district having outstanding bonded indebtedness has been divided and parts thereof included within two or more other districts by any lawful means, the refunding of such indebtedness shall require affirmative action by a majority of the members of the governing body of each of the districts within which any part of the territory of such district owing said indebtedness is then included, except as is provided in this article to the contrary.

(c) The bonded indebtedness of any school district outstanding at the time any territory of said district is detached therefrom by any lawful means, and which district has retained its lawful corporate existence subsequent to the detachment of such territory from said district, may be refunded by action of the governing body of such district from which territory has been detached with or without concurrence or action by the governing body of any district within which all or any part of said detached territory is included, and such districts from which territory has been detached and which retain their corporate existence subsequent to detachment are specifically exempted from the requirements and provisions of paragraph (b) of this subsection (2).

(3) (a) General obligation refunding bonds may be issued to refund all or any portion of one or more outstanding general obligations of a public body, but no two or more outstanding general obligations, or portions thereof, may be refunded by a single issue of refunding bonds unless the taxable property upon which tax levies are being made for payment of each such outstanding general obligation is identical to the taxable property on which such levies are being made for the payment of all other outstanding general obligations proposed to be refunded by such single issue of refunding bonds, and the same tax and debt limitations, if any, applicable to each obligation proposed to be refunded by such single issue of refunding bonds are also applicable to all other obligations to be refunded by such single issue.

(b) Refunding revenue bonds may be issued to refund all or any portion of one or more outstanding revenue obligations, but no two or more outstanding revenue obligations may be refunded by a single issue of refunding revenue bonds unless all of the outstanding revenue obligations could be issued as a single obligation at the time of the refunding. Subject to the provisions and limitations of section 11-56-106, general obligation refunding bonds may be issued to refund all or any portion of one or more outstanding revenue obligations, but no two or more outstanding revenue obligations may be refunded by a single issue of general obligation refunding bonds unless the property subject to taxation for the purpose for which each outstanding revenue obligation to be refunded was issued is identical to the property subject to taxation for the purpose for which each other outstanding revenue obligation to be refunded with such single issue of refunding revenue bonds was issued, and the tax and debt limitations, if any, applicable to taxes levied for general obligations issued for all of the purposes for which the outstanding revenue obligations to be refunded with such single issue of general obligation bonds were issued are the same.

(4) Refunding bonds may be delivered in exchange for the obligations to be refunded or may be sold in such manner as determined by the governing body in the best interests of the public body and the proceeds of said sale applied as provided in this article. Said bonds may be sold at, above, or below the par value thereof if the price thereof will not result in a net effective interest rate in excess of the maximum net effective interest rate authorized by the governing body.

(5) No revenue obligation or general obligation may be refunded unless the holder thereof voluntarily surrenders the same for exchange or payment or the said obligations either mature or are callable by the issuer for prior redemption under their terms within twenty years from the date of issuance of the refunding bonds, and provision shall have been made in said refunding for paying the obligations being refunded within said period of time.

(6) (a) A public body shall be authorized to utilize an escrow supplement in accomplishing any refunding procedures undertaken pursuant to this article; except where the purpose of the refunding is to accomplish the purposes designated in section 11-56-104 (1)(b), (1)(c), or (1)(d), then:

(I) Where general obligations constituting a debt or indebtedness of the public body are to be refunded, such escrow supplement shall not exceed the aggregate principal and net interest cost of the obligations to be refunded less the aggregate principal and net interest cost of the refunding bonds, other than special obligation refunding bonds;

(II) Where general obligation refunding bonds are proposed to be issued to refund revenue obligations, pursuant to section 11-56-106, no escrow supplement in excess of the amount by which the principal amount of the obligations to be refunded exceeds the principal amount of the refunding bonds, other than special obligation refunding bonds, shall be permitted unless approved as a part of the refunding question submitted to the electors.

(b) Neither the principal of nor the interest on any special obligation refunding bonds issued in conjunction with any other refunding bonds pursuant to this article shall be considered when making any of the computations required by this subsection (6).

(c) The provisions of this subsection (6) shall not apply to the refunding bonds where the indebtedness refunded was incurred pursuant to subsection (3) of section 6 of article XI of the state constitution.

(7) Whenever any school district issues refunding bonds under the provisions of this article, the governing body shall provide for registration of the bonds in the manner provided for other school bonds by section 22-42-121, C.R.S., which registration shall have the same legal effect as specified in section 22-42-121, C.R.S.

(8) Any school district which issues refunding bonds under the provisions of this article shall file a report within sixty days after the issuance of said bonds with the state board of education. The report shall indicate the principal amount of obligations refunded, the net effective interest rate of both the obligations refunded and the refunding bonds, the net interest cost of both the obligations refunded and the refunding bonds, all school district costs incident to the issuance of refunding bonds, including those of the escrow agent, and such other items as may be determined by the state board of education.

(9) The issuance of refunding bonds by any public body for purposes of and in the manner authorized by this article, or by the provisions of any other law shall not be interpreted to be the creation of debt or indebtedness such that the same would require the approval at an election in accordance with the constitution or laws of this state, and no such approval shall be required for the issuance of such refunding bonds, except as specifically provided by this article. Any obligations which have been refunded, as provided in this article, either by immediate payment or redemption and retirement or by the placement of proceeds of refunding bonds in escrow, shall not be deemed outstanding for purposes of determining compliance with debt limitations or for determination of the relative position of the pledge or lien on any fund or moneys held by the refunding bonds from and after the date on which sufficient moneys are placed either with the paying agent of such outstanding obligations for the purpose of immediately paying or redeeming and retiring such bonds or with the escrow agent for the purpose of paying or redeeming and retiring such bonds at a designated future date. Sufficiency of any moneys for said purposes shall be determined as provided in section 11-56-109.



§ 11-56-106. Refunding with bonds of another type

(1) Subject to the provisions of subsections (2), (3), and (4) of this section, nothing contained in this article shall be construed as authorizing a public body to issue any obligations constituting a debt or indebtedness for the purpose of refunding obligations which do not constitute debt or indebtedness.

(2) Any revenue obligations of a public body may be refunded by the issuance of general obligation refunding bonds only if the public body would be authorized by law to issue general obligations for the purposes for which such revenue obligations were originally issued at the time of the issuance of said refunding bonds, whether or not the public body was so authorized at the time of the issuance of such revenue obligations.

(3) If the issuance of general obligations for a particular purpose would be conditioned upon their approval by the qualified electors of the public body at an election, any general obligation refunding bonds proposed to be issued to refund revenue obligations originally issued for such purpose may be issued only if issuance of the refunding bonds has been approved at an election in the same manner.

(4) If a debt limitation pertains to general obligation bonds or other general obligations of a public body issued for a particular purpose, then no general obligation bonds shall be issued to refund any revenue obligations issued for such purpose in any principal amount which would cause such debt limitation to be exceeded.



§ 11-56-107. Bond provisions

(1) The sum of the principal amount of any refunding revenue bonds may exceed the principal amount of the revenue obligations to be refunded thereby by such amount as is useful to effect the refunding if the sum of the aggregate principal and net interest cost of the refunding revenue bonds for the period ending on the scheduled final maturity date of the revenue obligations to be refunded, without regard to any redemptions that may be made prior to such scheduled maturity date, is the same or less than the aggregate principal and net interest cost of the revenue obligations to be refunded for the same time period, excluding from the computation of the aggregate principal and net interest cost of the refunding revenue bonds any interest on the obligations to be refunded in arrears or about to become due and payable which is capitalized with the proceeds of the refunding revenue bonds and any interest on the refunding revenue bonds which is capitalized with the proceeds of the refunding revenue bonds. The principal amount of any general obligation refunding bonds shall not exceed the original authorized principal amount of the general obligations to be refunded. Except for refunding bonds where the indebtedness refunded was incurred pursuant to subsection (3) of section 6 of article XI of the state constitution, the principal amount of any general obligation bonds issued to refund outstanding revenue obligations shall not exceed the outstanding principal amount of the revenue obligations to be refunded, except to the extent that a larger principal amount of refunding bonds is authorized at an election pursuant to section 11-56-106 (3) or in the manner otherwise provided by law for incurring new indebtedness.

(2) Neither the principal of nor the interest on any special obligation refunding bonds issued in conjunction with any other refunding bonds pursuant to this article shall be considered when making any of the computations required by subsection (1) of this section.

(3) The principal amount of the refunding bonds may also be less than or the same as the principal amount of the obligations being refunded, so long as provision is duly and sufficiently made for payment in full and discharge of such refunded obligations.

(4) As the governing body may determine, any refunding bonds issued under this article shall:

(a) Be of a convenient denomination;

(b) Mature at such time not exceeding forty years from the date of said bonds as determined by the governing body;

(c) Bear interest, which may be evidenced by one or more sets of coupons, at a specified rate, payable annually or semiannually, but the first interest payment may be for interest accruing for any other period not to exceed three years;

(d) Be made payable, both principal and interest, in lawful money of the United States, at such place as determined by the governing body;

(e) Be negotiable in form and executed in substantially the same manner as prescribed for other bonds of such public body.

(5) The right to redeem all or part of said refunding bonds prior to their maturity, and the order of any such redemption, may be reserved in the ordinance or resolution of the governing body, as the case may be, authorizing the issuance of the bonds and, if so reserved, shall be set forth on the face of said bonds. Such redemption may be with or without the payment of a premium not exceeding five percent of principal, as determined by the governing body.

(6) Any ordinance or resolution authorizing, or any escrow agreement or trust indenture or other instrument appertaining to, any refunding bonds issued under this article may provide that each refunding bond shall recite that it is issued under authority of this article. Such recital shall conclusively impart full compliance with all of the provisions and limitations of this article, and all refunding bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.



§ 11-56-108. Application of bond proceeds - procedures - limitations

(1) The proceeds derived from the issuance of refunding bonds under the provisions of this article, together with other legally available funds, if any, of the public body, shall either be immediately applied to the payment or redemption and retirement of the obligations to be refunded and the cost and expense incident to such procedures or shall be placed in escrow or trust to be applied for the purposes and in the manner required or permitted under this article as the governing body may determine.

(2) Proceeds of refunding bonds, including proceeds of special obligation refunding bonds, if any, and other moneys which are placed in escrow or trust, pursuant to the determination and direction of the governing body, shall be used and applied for the following purposes and in the following manner, the details of which shall be set forth in full and at length in the escrow agreement:

(a) For the purpose of paying the principal of, interest on, and prior redemption premiums, if any, for the obligations refunded only;

(b) For the purpose of paying all or specified portions of the principal of, interest on, and prior redemption premiums, if any, for the obligations to be refunded or the refunding bonds or any combination thereof;

(c) For the purpose of paying all of the principal of, interest on, and prior redemption premiums, if any, for the obligations refunded, and all of the principal of, interest on, and prior redemption premiums, if any, for all special obligation refunding bonds issued as a part of the refunding transaction;

(d) In specified portions, for one or more or all of the purposes described in this subsection (2).

(3) The escrow agreement shall in each case designate and set forth with regard to the obligations refunded, the refunding bonds, and the special obligation refunding bonds, if any:

(a) Any amounts of principal, interest, prior redemption premiums, and costs and expenses of the refunding transaction to be payable from the escrow or trust account; including, without limiting the generality of the foregoing, the capitalization of interest on the refunding bonds for such period of time as the governing body may determine;

(b) Whether each such amount is to be payable:

(I) From funds originally placed in such escrow or trust account; or

(II) From the interest or other income derived from the investment of the funds originally placed in such escrow or trust account; or

(III) From a specified combination of subparagraphs (I) and (II) of this paragraph (b), and, if so, in what proportions; or

(IV) From any moneys in such account without specification or restriction; and

(c) The order and priority, if any, which is to govern the use and application of all or any part of the funds held in said escrow or trust account to payment of any such amounts.

(4) The incidental costs and expenses of the refunding transaction may be paid by the purchaser of the refunding bonds, or by the public body from any general fund, subject to appropriations therefor and any other limitations on the use thereof as otherwise provided by law, or from other available revenues of the public body under the control of the governing body, or from the proceeds of the refunding bonds, or from the interest or other yield derived from the investment of any refunding bond proceeds or other moneys placed in the escrow or trust, or from any other sources legally available therefor, or any combination thereof, as the governing body may determine.

(5) Any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest thereon or the principal thereof, or to both interest and principal, or may be deposited in a reserve therefor, or may be used to pay refunded obligations by deposit in the escrow or trust account, or otherwise, or may be used to defray any incidental costs and expenses appertaining to the refunding, or any combination thereof, as the governing body may determine. In the event of any use of such accrued interest or premium other than for payment of interest on or principal of the refunding bonds, or as a reserve therefor, the net interest cost figures on the refunding bonds used in making the computations required in sections 11-56-105 (6) and 11-56-107 (1) shall be adjusted upward accordingly to reflect the amounts actually to be paid by the public body.

(6) For the purpose of implementing the provisions of this article, the governing body shall have the power to enter into escrow agreements and to establish escrow or trust accounts with any commercial bank having full trust powers located within the state of Colorado and which is a member of the federal deposit insurance corporation under protective covenants and agreements whereby such accounts shall be fully secured as provided by section 11-56-109.



§ 11-56-109. Proceeds of refunding bonds in escrow - investment - security - amounts

(1) Moneys placed in any escrow or trust shall not necessarily be limited to proceeds of refunding bonds but may include other moneys legally available for the purpose.

(2) Any moneys in escrow or trust, pending use for their intended purpose, may be invested or reinvested only in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S.

(3) The escrow agent shall continuously secure any moneys placed in escrow or trust and not so invested or reinvested in securities by a pledge of such securities in a principal amount at all times at least equal to the total uninvested moneys held in such escrow or trust in strict accordance with the provisions of the escrow agreement. The requirements of this subsection (3) shall not apply with regard to any such uninvested moneys to the extent and during any time the same are fully insured by the federal deposit insurance corporation.

(4) Such moneys and investments in the escrow or trust account, together with the interest or other gain to be derived from any such investments, shall at all times be at least sufficient to make all of the payments required to be made pursuant to the escrow agreement in the manner and at the times specified in said agreement.

(5) The computations made in determining such sufficiency shall be verified by a certified public accountant licensed to practice in this state.

(6) No purchaser of any refunding bond issued under this article shall be responsible in any manner for the application of the bond proceeds or other moneys by the public body, the governing body, or any of the officers, agents, or employees of the public body.



§ 11-56-110. Sources of payment - limitations

Refunding bonds, other than special obligation refunding bonds, may be made payable from, and the governing body may pledge to the payment of such refunding bonds, any tax, or any income or revenue of the public body from any source, or both such taxes and such income or revenue, which could have been legally pledged to and used for the payment of the obligations being refunded at the time such obligations being refunded were issued or which could legally be pledged to and used for the payment of the obligations being refunded if the same were to be issued at the time of the refunding, as the governing body may determine, notwithstanding the pledge of such taxes, income or revenue for the payment of the outstanding obligations being refunded is thereby modified. In no event, however, shall any taxes, income, or revenues be pledged for the payment of any refunding bonds which could not have been lawfully pledged for the payment of the obligations being refunded because of the lack of the required approval of such pledge by the electors qualified to vote on the issuance of the obligations being refunded, or because of limitations in the election question authorizing their issuance, unless the refunding bonds and such pledge are similarly authorized by the electors at an election in substantially the manner required by law for the issuance of the obligations being refunded.



§ 11-56-111. Combination of refunding bonds and other bonds - limitations

Any refunding bonds and bonds for any other purpose authorized by any other law may, in the discretion of the governing body, be issued separately or in combination in one or more series by the public body, subject, however, to the same limitations provided in section 11-56-105 (3) for combined refunding of two or more outstanding obligations.



§ 11-56-112. Special obligation refunding bonds

(1) In addition to and in combination with the refunding bonds authorized by this article, the public body may concurrently issue special obligation refunding bonds, for the purpose of providing additional funds with which to accomplish the refunding of outstanding general obligations or outstanding revenue obligations. Such special obligation refunding bonds shall be payable solely from amounts pledged under the escrow or trust agreement derived from certain specified interest or principal, or both interest and principal, payments on the investments in said escrow or trust account.

(2) The total principal amount of special obligation refunding bonds shall not exceed the sum of the following items reduced by the total principal amount of refunding bonds, other than special obligation refunding bonds, to be issued as a part of such refunding transaction:

(a) The total outstanding principal amount of the obligations being refunded;

(b) The prior redemption premium, if any, payable on that portion of the obligations being refunded which are to be called for redemption prior to maturity, as set forth in the ordinance or resolution authorizing the refunding bonds;

(c) The total accrued and unaccrued interest payable on the obligations refunded to stated maturity dates or to the dates at which all or specified portions of the refunded obligations are to be called for redemption prior to maturity, as set forth in the ordinance or resolution authorizing the refunding bonds, less the amount of any such accrued interest deposited into the escrow account by the issuer; and

(d) All costs incurred in the authorization, sale, issuance, and delivery of the refunding bonds and the special obligation refunding bonds.

(3) The public body shall have no authority or power, at any time or in any manner, to pledge its credit, or its taxing power or any other funds, moneys, income, or revenues of such public body other than as specified in this section, to the payment of the principal of or interest on the special obligation refunding bonds issued pursuant to this section, nor shall such special obligation refunding bonds be deemed to be a debt or indebtedness of the public body or the state of Colorado, and such condition shall be set forth on the face of the bonds; except that such public body may pledge any other taxing power, funds, moneys, income, or revenues of such public body as additional security for the special obligation refunding bonds.

(4) The general provisions of this article relating to refunding obligations shall equally apply to special obligation refunding bonds, except as otherwise provided in this article.



§ 11-56-113. Tax exemption - exceptions

(1) Except as otherwise provided in this article, all general obligation refunding bonds, refunding revenue bonds, and special obligation refunding bonds and the income therefrom shall be exempt from taxation, except inheritance, estate, and transfer taxes.

(2) Bonds issued pursuant to this article for the purpose of refunding outstanding obligations which were neither exempt from such taxation at the time issued or at the time of the refunding nor which would have been exempt from such taxation if originally issued at the time of the refunding, shall be subject to taxation to the same extent and in the same manner as the outstanding obligations for the refunding of which they are issued.



§ 11-56-114. Conclusive determination of governing body that statutory limitations have been met

The determination of the governing body that the provisions and limitations, in this article and any other applicable law, imposed upon the issuance of any bonds under this article, have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.



§ 11-56-115. Prior obligations not impaired

Nothing in this article shall be construed in any manner so as to impair the obligations of any refunding bonds issued or any refunding transaction, consummated by a public body prior to the enactment of this article, or otherwise to invalidate any such bond, obligation, or refunding transaction.



§ 11-56-116. Construction of this article

The powers conferred by this article are in addition and supplemental to and not in substitution for, and the limitations imposed by this article shall not directly or indirectly modify, limit, or affect, the powers conferred by any other law. Bonds may be issued under this article without regard to the provisions of any other law, and if so issued, insofar as the provisions of this article are inconsistent with the provisions of any other law, the provisions of this article shall be controlling.



§ 11-56-117. Liberal construction

This article shall be liberally construed so that the legislative intent may be fulfilled.






Article 57 - Public Securities

Part 1 - General

§ 11-57-101. Applicability

This article applies to bonds, notes, warrants, certificates, or other securities evidencing loans or the advancement of moneys, to be issued by or on behalf of the state or any political subdivision thereof or any district, public board, commission, authority, or other public body corporate in the state pursuant to any general or special act or pursuant to any legislative or home rule charter.



§ 11-57-102. Form - payment and transfer of securities

The securities described in section 11-57-101 shall be in such registered or bearer form, with or without interest coupons; be subject to such conditions for transfer; be subject to such provisions for conversion as to denomination or to bearer or registered form; be made registerable or payable, or both, by the treasurer or other officer of the issuing entity, or by such trustee, registrar, paying agent, or transfer agent within or without this state; be issued, transferred, and registered by such book entry; be in such denomination or denominations; bear such dates, signatures, and authentications; and be held in custody by such depository within or without this state, all as may be determined by the entity or the governing body of the entity authorized or empowered to issue such securities. Payment at designated due dates or in installments may be required by the authorizing proceedings to be by check, draft, or other medium of payment and need not be conditioned upon presentation of any security or coupon. Signatures on any printed securities issued under this article or any other statute may be manually subscribed or by facsimile, but any such printed security, other than an interest coupon, shall bear at least one manual signature, which, notwithstanding the provisions of section 11-55-103 (1) or any other law, may be that of an official of the issuing entity or of the trustee, registrar, or transfer agent.



§ 11-57-103. Determination by resolution or ordinance

The determination of the body authorized or empowered to issue such securities required by section 11-57-102 shall be made in the resolution or ordinance authorizing the issuance of such securities or in any ordinance, resolution, or other instrument supplemental thereto.



§ 11-57-104. No restriction on other acts

This article shall constitute an additional and separate grant of powers which may be exercised without regard to any other act which contains the same subject matter; except that this article shall not be deemed to be a restriction or limitation on the exercise of powers by an issuing entity under any other act or home rule legislation.



§ 11-57-105. Records - registered public obligations

Records, with regard to the ownership of or security interests in registered public obligations, shall not be subject to inspection or copying under any law of this state relating to the right of the public to inspect or copy public records, notwithstanding any law to the contrary.






Part 2 - Supplemental Public Securities Act

§ 11-57-201. Short title

This part 2 shall be known and may be cited as the "Supplemental Public Securities Act".



§ 11-57-202. Legislative declaration

The general assembly hereby finds, determines, and declares that, due to the changes in the public securities market and recent technological developments, it is important to provide public entities with the option to elect to apply the provisions of this part 2 when issuing securities. This part 2 will serve a public use and will promote the health, safety, security, and general welfare of the people of the state of Colorado. The general assembly intends for this part 2 to provide supplemental procedures for the issuance of securities otherwise authorized by law. However, nothing in this part 2 authorizes an issuing authority to waive an election otherwise required under section 20 of article X or article XI of the Colorado constitution or to hold an election inconsistent with the election requirements in section 20 of article X.



§ 11-57-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Act of issuance" means an ordinance, resolution, or decision to issue a security pursuant to delegated authority adopted by the issuing authority or officer of a public entity for the purpose of issuing a security or an amendment to such ordinance, resolution, or decision adopted by the issuing authority after the issuance of a security.

(2) "Issuing authority" means the governing body of any public entity in which the laws of this state vest the authority to issue securities through an act of issuance.

(3) "Public entity" means any state agency, state department, political subdivision, quasi-governmental entity, or any entity that is created by the constitution or statute of this state that is authorized to issue securities. Such entities include the following:

(a) The state treasurer;

(b) Any state educational institution, or other state institution, its governing board, or other issuing authority of such institution constituting a body corporate;

(c) Any county or city and county;

(d) Any municipality;

(e) Any school district;

(f) Any district organized or acting pursuant to the provisions of title 32, C.R.S.;

(g) Any district or authority organized or acting pursuant to the provisions of title 29, 30, or 31, C.R.S.;

(h) Any water conservancy district;

(i) Any other political subdivision or governmental or quasi-governmental entity of this state;

(j) Any other public entity as defined in section 24-75-601 (1), C.R.S.; or

(k) A nonprofit corporation organized under the law of this state and created solely for the purpose of issuing securities on behalf of an entity listed in paragraphs (a) to (i) of this subsection (3).

(4) "Revenues" means all or any portion of any taxes, tolls, fees, rates, charges, assessments, grants, contributions, or other income and revenues received by the public entity.

(5) "Securities" means any financial contract, note, warrant, bond, certificate, or debenture authorized to be issued by a public entity under other laws of this state.



§ 11-57-204. Election of applicability

(1) This part 2 is applicable to securities issued by any public entity if the issuing authority of such public entity elects in an act of issuance to apply all or any of the provisions of this part 2 to the issuance of such securities. If a public entity elects to apply a provision of this part 2 and such provision conflicts with a provision of another statutory law, the provision of this part 2 shall control. No provision of this part 2 shall be interpreted to modify or limit the rights and powers conferred on such public entity by any other provision of state law, unless the public entity elects to use such provisions in the issuance of its securities. This part 2 shall not modify or limit any provisions of articles 51 and 59 of this title.

(2) Nothing in this part 2 authorizes an issuing authority to waive an election otherwise required under section 20 of article X or article XI of the Colorado constitution or to hold an election inconsistent with the election requirements in section 20 of article X.



§ 11-57-205. Delegation of authority

(1) The issuing authority of a public entity may, in the act of issuance, at any time, delegate to any member of the issuing authority, chief executive officer, or chief financial officer of the public entity the authority to sign a contract for the purchase of the securities or to accept a binding bid for the securities. Such delegation shall be effective for one year after adoption of the act of issuance or such shorter period as specified in the act of issuance. In addition to any determinations that may be delegated in accordance with other provisions of state law, the following determinations may be delegated to such member or officer without any requirement that the issuing authority approve such determinations:

(a) The rate of interest on the securities;

(b) The conditions on which and the prices at which the securities may be redeemed before maturity;

(c) The existence and amount of any capitalized interest or reserve funds;

(d) The price at which the securities will be sold;

(e) The principal amount and denominations of the securities;

(f) The amount of principal maturing in any particular year;

(g) The dates on which principal and interest shall be paid;

(h) The securities to be refunded, if any; and

(i) Whether the securities will be secured by an assurance of payment as described in section 11-57-207 (2) and the terms of any agreement with the third party providing the assurance of payment.

(2) All terms of the securities other than the matters described in subsection (1) of this section shall be approved by the issuing authority of the public entity before the securities are delivered.



§ 11-57-206. Fixed and variable rates of interest for securities - agreement with third party for interest determinations

The act of issuance authorizing the issuance of any securities or any trust indenture or other instrument created by such act of issuance may fix a rate or rates of interest, or provide for the determination of the rate or rates from time to time, by a designated agent according to the procedure specified in that act of issuance or other instrument. An issuing authority of a public entity may contract with or select any person to make such determinations.



§ 11-57-207. Denomination, maturity, interest, and negotiability of securities - rate of interest

(1) Any securities issued may:

(a) Mature at such time or times as determined by the public entity or as provided in section 11-57-205, not to exceed forty years;

(b) Bear interest at a rate or rates payable or compoundable at such intervals as determined by the public entity or as provided in section 11-57-205; and

(c) Be made payable in lawful money of the United States, at the office of the treasurer or other appropriate officer or employee of the public entity or any commercial bank or commercial banks within or without the state as may be authorized by the public entity.

(2) An issuing authority of a public entity may enter into an agreement with a third party for an assurance of payment of any principal, interest, or premiums due in connection with any securities issued by the issuing authority. The obligation of the issuing authority to reimburse that third party for any advances made pursuant to that agreement may be provided in that agreement, recited in those securities, or evidenced by another instrument. Such obligation shall be designated in the act of issuance as passed by such issuing authority that authorized the issuance of such securities or any other instrument. The issuing authority may assign its rights under that agreement.



§ 11-57-208. Pledged revenues received or credited subject to immediate lien - priority and validity of lien

(1) A public entity may pledge all or any portion of its revenues to the payment of its securities unless the use of any of such revenues is restricted by other laws of the state. In pledging the proceeds of an ad valorem property tax, an issuing authority may limit the rate of taxation or the amount of tax dollars that it is obligated to impose or collect to pay any securities as set forth in the act of issuance enacted by such body.

(2) The creation, perfection, enforcement, and priority of a pledge of revenues to secure or pay securities shall be governed by this section and the act of issuance passed by the issuing authority authorizing such securities. Revenues pledged for the payment of any securities, as received by or otherwise credited to the public entity, shall immediately be subject to the lien of each such pledge without any physical delivery, filing, or further act. The lien of each such pledge and the obligation to perform the contractual provisions made in the act of issuance or other instrument shall have priority over any or all other obligations and liabilities of the public entity, except as may be otherwise provided in this part 2, in the act of issuance, or in any other instrument. However, such pledges and liens shall be subject to any prior pledges and liens. The lien of each such pledge shall be valid, binding, and enforceable as against all persons having claims of any kind in tort, contract, or otherwise against the public entity irrespective of whether such persons have notice of such liens.



§ 11-57-209. Recourse against public entities officers and agents - acceptance of securities constitutes waiver and release

If a member of the issuing authority, or any officer or agent of the public entity acts in good faith, no civil recourse shall be available against such member, officer, or agent for payment of the principal, interest, or prior redemption premiums. Such recourse shall not be available either directly or indirectly through the issuing authority or the public entity, or otherwise, whether by virtue of any constitution, statute, rule of law, enforcement of penalty, or otherwise. By the acceptance of the securities and as a part of the consideration of their sale or purchase, any person purchasing or selling such public security specifically waives any such recourse.



§ 11-57-210. Recital in securities conclusive evidence of validity and regularity of issuance

An act of issuance providing for the issuance of public securities or an indenture may provide that the securities shall contain a recital that they are issued pursuant to the supplemental public securities act. Such recital shall be conclusive evidence of the validity and the regularity of the issuance of such public securities after their delivery for value.



§ 11-57-211. Meetings aided by telecommunications devices

The act of issuance authorizing the issuance of securities may be adopted by the issuing authority at a meeting where one or more members of the issuing authority may participate in such meeting and may vote on such act of issuance through the use of telecommunications devices. Such participation may include but not be limited to the use of a conference telephone or similar communications equipment. Such participation through telecommunications devices shall constitute presence in person at such meeting. However, all such public meetings shall have at least one person physically present at the designated meeting area to ensure that the public meeting is in fact accessible to the public.



§ 11-57-212. Limitation of actions

No legal or equitable action brought with respect to any legislative acts or proceedings in connection with the authorization or issuance of securities by a public entity shall be commenced more than thirty days after the authorization of such securities.



§ 11-57-213. Confirmation of actions and powers

(1) In its discretion, the public entity may file a petition prior to the issuance of securities under the supplemental public securities act in the district court in any county in which the public entity or a portion thereof is located for a judicial examination and determination of any power conferred; any securities issued by the public entity or authorized to be issued by the public entity; any taxes, assessments, fees, or charges levied or otherwise made by the public entity or contracted to be levied by the public entity or otherwise made by the public entity; or of any other act, proceeding, or contract of the public entity whether or not such act, proceeding, or contract has been taken or executed, including proposed contracts for any improvement; proposed securities of the public entity to defray in whole or in part the cost of the project or any refunding; the proposed acquisition, improvement, equipment, maintenance, operation, or disposal of any property pertaining thereto; or any combination thereof.

(2) A petition filed under subsection (1) of this section shall set forth the facts upon which the validity of such power, security, tax, assessment, fee, charge, act, proceeding, or contract is founded. The presiding officer of the public entity shall verify the petition before it is filed with the public entity court by signing said petition.

(3) Any action filed under this section shall be in the nature of a proceeding in rem. The district court shall have jurisdiction over all parties interested in the proceeding upon the publication and posting of a notice in accordance with this section.

(4) The clerk of the district court in which a petition is filed shall provide notice of such filing. The notice shall include a brief outline of the contents of the petition; the time, date, and location of the hearing; and the location where a complete copy of any documents at issue in the petition may be examined. The clerk shall serve the notice by:

(a) Publishing the notice at least once a week for five consecutive weeks by five weekly insertions in a newspaper of general circulation in the municipalities and counties in which the public entity is located; and

(b) Posting the notice in the office of the public entity at least thirty days prior to the date of the hearing on the petition.

(5) Any resident in the public entity or owner of real property within the boundaries of the public entity may appear at the hearing by either filing a motion to dismiss or an answer to the petition on or before the hearing date or within such time as the court may allow. The petition shall be taken as confessed by all persons who fail to appear.

(6) The petition and notice shall be sufficient to give the district court jurisdiction, and, upon hearing, the district court shall examine and determine all matters affecting the question submitted, shall make such findings with reference thereto, and shall render such judgment and decree thereon as the case warrants.

(7) Unless otherwise specified in this section, the Colorado rules of civil procedure shall govern any actions filed under this section in matters of pleading and practice.

(8) Costs may be divided or apportioned among any contesting parties in the discretion of the district court.

(9) Review of the judgment of the district court may be available as in other similar cases; except that such review shall be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the district court within thirty days.

(10) The district court shall disregard any error, irregularity, or omission that does not affect the substantial rights of the parties.

(11) All cases in which there may arise a question of validity of any matter provided for under this section shall be advanced as a matter of immediate public interest and concern and shall be heard at the earliest practicable moment.

(12) Nothing in this section applies to any condemnation of property.



§ 11-57-214. Investments

Income received from any legal investment may be deposited by the public entity in any fund or account that the public entity maintains.









Article 58 - Public Securities Information Reporting Act

§ 11-58-101. Short title

This article shall be known and may be cited as the "Public Securities Information Reporting Act".



§ 11-58-102. Legislative declaration

The general assembly hereby declares that the annual disclosure of financial and credit information for nonrated public securities will benefit both issuers and investors by expanding and stabilizing the market for nonrated public securities and thereby improve the marketability of such securities. The general assembly further declares that issuers of nonrated public securities are strongly encouraged to make such annual disclosure of financial and credit information and to make such disclosed information available to all of their investors.



§ 11-58-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Annual information report" means a written report completed on forms prescribed by the director of the department of local affairs.

(2) "Conduit financing" means an outstanding nonrated public security for which a private profit making or nonprofit making issuer constitutes the ultimate credit source for the security.

(3) (Deleted by amendment, L. 2002, p. 541, § 1, effective October 1, 2002.)

(4) "Issued to the public" means offers and sales of nonrated public securities by an issuer except to the extent such securities have been offered and sold in accordance with federal rule 15c 2-12 (d)(1) of the federal "Securities Exchange Act of 1934".

(5) "Issuer" means the state, any political subdivision thereof, and any district, board, commission, authority, or other public corporate body issuing any nonrated public securities in Colorado.

(6) "Make public" means to file the annual information report with the department of local affairs.

(7) "National rating service" means Moody's Investors Service, Inc., Standard and Poor's Corporation, Fitch Investors Service, Inc., or any other nationally recognized organization which regularly rates public securities.

(8) "Nonrated public securities" means bonds, notes, warrants, certificates, or other securities evidencing loans or the advancement of moneys which have been issued to the public by or on behalf of an issuer and have not been rated by a national rating service, but excluding conduit financing and any such obligation payable in full within one year after the date of its issuance; except that nothing in this article shall be construed to apply to any bond, note warrant, certificate, or other security issued for less than one million dollars.

(9) "Outstanding" in connection with any nonrated public security, means any nonrated public security which at the time has been issued, authenticated, and delivered under a financing document, and which has not been paid in full, cancelled, or deemed paid and which is otherwise outstanding in accordance with the terms of such financing document.



§ 11-58-104. Applicability of article

This article applies to the state, any political subdivision thereof, and any district, board, commission, authority, or other public corporate body in the state if there are at the time outstanding nonrated public securities which such entity has issued to the public or on its behalf has caused to be issued to the public.



§ 11-58-105. Annual information report

Each issuer of nonrated public securities issued pursuant to sections 31-25-107 (9) and 31-25-807 (3), C.R.S., and title 32, C.R.S., shall make public within sixty days following the end of each of such issuer's fiscal year ending on or after December 31, 1991, an annual information report or reports with respect to any of such issuer's nonrated public securities which are outstanding as of the end of each such fiscal year. Nothing shall preclude any issuer not so required by this article from filing a report pursuant to this article.



§ 11-58-107. Immunity from liability

The issuer or any public employee thereof shall be immune from liability for information contained in or omitted from any annual information report concerning a nonrated public security unless the inclusion or omission of such information was willful and wanton for the purpose of materially misleading actual or potential holders of such nonrated public security.






Article 59 - Colorado Municipal Bond Supervision Act

§ 11-59-101. Short title

This article shall be known and may be cited as the "Colorado Municipal Bond Supervision Act".



§ 11-59-102. Legislative declaration

(1) The general assembly finds that:

(a) The financial reputation and integrity of all local governments and political subdivisions are a matter of statewide concern;

(b) There is a growing concern statewide with special districts and municipal and county improvement districts that are either insolvent or threatened with insolvency and the attendant impairment of viability and of the ability to provide public services; and

(c) The credit reputation of political subdivisions of the state of Colorado is of vital interest to citizens of the state.

(2) The general assembly determines that it is necessary to empower the securities commissioner to regulate and monitor the issuance of municipal bonds of political subdivisions and to develop information and recommendations for appropriate action for the general assembly in connection therewith.

(3) The general assembly declares that the annual disclosure of financial and credit information for public securities will benefit both issuers and investors by expanding and stabilizing the market for public securities and thereby improving the marketability of such securities.

(4) Therefore, the general assembly declares that it is in the best interests of this state and its citizens that safeguards and full disclosure be made in connection with the issuance of bonds of special districts and municipal and county improvement districts and that this article is necessary to protect the continued provision of public services and the credit of political subdivisions. This article is remedial in nature and is to be broadly construed to effectuate its purposes.



§ 11-59-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Appraisal" shall have the same meaning as provided in section 12-61-702 (1), C.R.S.

(2) "Bond" means any bond, debenture, or other obligation authorized to be issued by any special district, municipal general improvement district, municipal special improvement district, county local improvement district, or county public improvement district.

(3) "County local improvement district" shall have the same meaning as district provided in section 30-20-602 (2), C.R.S.

(4) "County public improvement district" shall have the same meaning as improvement district provided in section 30-20-503 (3), C.R.S.

(5) "Depository institution" means:

(a) A person that is organized or chartered, or is doing business or holds an authorization certificate, under the laws of a state or of the United States which authorize the person to receive deposits, including deposits in savings, shares, certificates, or other deposit accounts, and that is supervised and examined for the protection of depositors by an official or agency of a state or the United States; and

(b) A trust company or other institution that is authorized by federal or state law to exercise fiduciary powers of the type a national bank, is permitted to exercise under the authority of the comptroller of the currency, and is supervised and examined by an official or agency of a state or the United States. The term does not include an insurance company or other organization primarily engaged in the insurance business.

(6) "District" means a special district, a municipal improvement district, a municipal special improvement district, a county local improvement district, or a county public improvement district.

(7) "Division" means the division of securities created by section 11-51-701.

(8) "Financial institution or institutional investor" means any of the following, whether acting for itself or others in a fiduciary capacity:

(a) A depository institution;

(b) An insurance company;

(c) A separate account of an insurance company;

(d) An investment company registered under the federal "Investment Company Act of 1940";

(e) A business development company as defined in the federal "Investment Company Act of 1940";

(f) Any private business development company as defined in the federal "Investment Advisers Act of 1940";

(g) An employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of five million dollars or its investment decisions are made by a named fiduciary, as defined in the federal "Employee Retirement Income Security Act of 1974", that is a broker-dealer registered under the federal "Securities Exchange Act of 1934", an investment adviser registered or exempt from registration under the federal "Investment Advisers Act of 1940", a depository institution, or an insurance company;

(h) An entity, but not an individual, a substantial part of whose business activities consist of investing, purchasing, selling, or trading in securities of more than one issuer and not of its own issue and that has total assets in excess of five million dollars as of the end of its last fiscal year;

(i) A small business investment company licensed by the federal small business administration under the federal "Small Business Investment Act of 1958"; and

(j) Any other institutional buyer.

(9) "General obligation bond" means a bond constituting a debt or an indebtedness of a district backed by the full faith and credit and unlimited mill levy of such district.

(10) "Municipal general improvement district" shall have the same meaning as district provided in section 31-25-602 (1), C.R.S.

(11) "Municipal securities rule-making board" means the board established under section 15b of the federal "Securities Exchange Act of 1934".

(12) "Municipal special improvement district" shall have the same meaning as district provided in section 31-25-501 (1.5), C.R.S.

(13) "Person" means an individual, a corporation, a partnership, an association, an estate, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, a governmental subdivision or agency, or any other legal entity.

(14) "Residential real property" shall have the same meaning as provided in section 39-1-102 (14.5), C.R.S.

(15) "Securities commissioner" means the commissioner of securities appointed pursuant to section 11-51-701.

(16) "Securities and exchange commission" means the commission established by the federal "Securities Exchange Act of 1934".

(17) "Special district" shall have the same meaning as provided in section 32-1-103 (20), C.R.S.

(18) "Taxing district" means a special district which is organized or acting under the provisions of title 32, C.R.S.



§ 11-59-104. General powers of securities commissioner

(1) The securities commissioner is hereby empowered to administer and enforce all provisions of this article and to provide the division with such books, records, files, and printing and other supplies and such officers and clerical and other assistance as may be necessary in the commissioner's discretion to perform the duties required of the securities commissioner under this article, subject to appropriations made by the general assembly.

(2) The securities commissioner shall make such rules, forms, and orders as are necessary to assure that bonds issued by a district shall meet certain prescribed investment criteria and shall not unduly burden future property owners in such district. To further effectuate the purposes of this article, the securities commissioner may, from time to time, make, amend, and rescind such rules and forms as are necessary to carry out the provisions of this article, including rules and forms governing applications for registration and reports and defining any terms, whether or not used in this article, insofar as the definitions are not inconsistent with the provisions of this article. For the purposes of rules and forms, the securities commissioner may classify bonds, issuers, and matters within the securities commissioner's jurisdiction and prescribe different requirements for different classes.

(3) No rule, form, or order shall be made, amended, or rescinded unless the securities commissioner finds that the action is necessary or appropriate in the public interest or for the protection of investors or present or future property owners and is consistent with the purposes and provisions of this article. In prescribing rules and forms, the securities commissioner may cooperate with the securities and exchange commission, the municipal securities rule-making board, the department of local affairs, and the state auditor with a view to effectuating this article and to achieving uniformity in the form and content of applications and reports wherever practicable.

(4) (a) Unless otherwise prescribed by law, the securities commissioner may, by rule or order, prescribe the form and content of financial statements of persons other than districts required under this article, the circumstances under which consolidated financial statements shall be filed, and whether any required financial statements shall be certified by certified public accountants. Unless the commissioner by rule or order provides otherwise, a financial statement required of such persons under this article must be prepared in accordance with generally accepted accounting principles or other accounting principles or in such other form as may be prescribed for the issuer of the financial statement of such person by law.

(b) Unless otherwise prescribed by law, the securities commissioner may, by rule or order, prescribe the form and content of supplemental financial information of districts required under this article. Any supplemental financial information required under this article must be prepared in accordance with generally accepted accounting principles or such other accounting principles or in such other form as are prescribed for the supplemental financial information of such district by law.

(5) The securities commissioner may, by rule or order, establish standards and procedures for full disclosure to property owners in, and potential bond investors of, a district of such district's current financial condition.

(6) (a) The securities commissioner shall, by rule or order, require a special district to file with the securities commissioner a copy of the annual budget which such special district is required to file with the department of local affairs. Such budget shall not authorize the use of bond reserve funds or the proceeds of a sale or proposed sale of public facilities or improvements built or paid for with bond proceeds for bond payments without the prior written authorization of the securities commissioner.

(b) The securities commissioner shall, by rule or order, require districts to file with the securities commissioner a copy of the annual audit required pursuant to section 29-1-603, C.R.S., at the same time as districts are required to file audits of such districts with the state auditor.

(c) Where the application for registration of a special district is effective pursuant to section 11-59-108, the securities commissioner may, by rule or order, require such a special district to file with the audited statement a further disclosure statement setting forth credit and financial information which will assist existing and potential investors in evaluating the district's ability to meet its debt service requirements, the enforcement of bondholders' rights and remedies, and the attainment of growth projections set forth in any documents accompanying the registration application.

(d) Any statements required to be filed pursuant to paragraph (a), (b), or (c) of this subsection (6) shall be made available to any person for inspection and copies thereof supplied as ordered by any person at a fee to be determined by the securities commissioner.

(7) The securities commissioner shall, by rule or order, require that a district obtain prior written approval of the securities commissioner before making any use of the proceeds of a bond offering in a manner that is contrary in any material respect to the use of proceeds that was described in the application for registration and declared effective by the securities commissioner.

(8) The securities commissioner shall, by rule or order, provide means by which bondholders, at their expense, may communicate with the holders of bonds of the same district so long as the confidentiality of the names and addresses of the bondholders is protected.

(9) The securities commissioner may compile information and reports and may make recommendations to the general assembly and the governor for such action, including legislation, as may be deemed desirable to promote the financial integrity of all investments in obligations of instrumentalities of the state. For such purposes, the securities commissioner may require from instrumentalities of the state such reports and information as may be necessary to determine the financial stability of such instrumentalities and the financial character of their obligations.

(10) All the powers of the securities commissioner described in this section relating to a district issuing bonds shall apply to any other taxing district signatory to a contract which pledges the revenues of such contract to the payment of the obligations of the issuing district.



§ 11-59-105. Colorado municipal bond supervision advisory board - creation

(1) (a) There is hereby created the Colorado municipal bond supervision advisory board, to be composed of three members of the general assembly, one municipal securities broker-dealer representative, one representative of a county, one representative of a municipality, one representative of a special district, one representative of banks that act as indenture trustees for municipal bond offerings, one bond counsel representative, one real estate developer representative, three members of the general public with experience in municipal financing as investors who are not associated with any of the other members or interests, and four owners of residential real property located in special districts who are not associated with any of the other members or interests. Except for the legislative members, members of the board shall be appointed by the governor, who shall take into account the extent to which the board represents the geographic areas, population concentrations, and ethnic communities of this state. Appointments by the governor shall be for a period of four years. The three members of the general assembly shall be appointed one each by the governor, the speaker of the house of representatives, and the president of the senate. No more than two of said legislative members may be from the same major political party, and, except as provided in paragraph (b) of this subsection (1), each such legislative member shall be appointed for a term of two years or for the same term to which they were elected, whichever is less. Successors shall be appointed in the same manner as the original members. Vacancies of all other members shall be filled by appointment by the governor for unexpired terms. In the case of a vacancy, the remaining members of the board shall exercise all the powers and authority of the board until such vacancy is filled. The board shall choose its own chairperson by majority vote of the quorum present at a meeting called for the purpose of electing a chairperson. The board shall meet not less than annually. Except as otherwise provided in section 2-2-326, C.R.S., members of the board shall receive no compensation but shall be reimbursed for all actual and necessary expenses incurred in the performance of their duties, and such expenses shall be paid from the appropriations from the division of securities cash fund created in section 11-51-707. A majority of the board shall constitute a quorum to transact business and for the exercise of any of the powers or authority conferred.

(b) The terms of the members appointed by the speaker of the house of representatives and the president of the senate and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker and the president shall each appoint or reappoint one member in the same manner as provided in paragraph (a) of this subsection (1). Thereafter, the terms of members appointed or reappointed by the speaker and the president shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker and the president shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members appointed or reappointed by the speaker and the president shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(2) The board shall aid and advise the securities commissioner in connection with the commissioner's duties under this article including, but not limited to, development of policies, rules, orders, standards, guidelines, criteria and procedures regarding the registration of bond issues, ordinances, and resolutions and applications for authorization to file federal bankruptcy petitions and assuring impartiality and freedom from political influence in such activities.

(3) Repealed.



§ 11-59-106. Requirement for registration of district bonds

It is unlawful for any district to issue bonds or for any other person to make a distribution of such bonds unless they are first registered with the securities commissioner under section 11-59-108 or unless the issuance of bonds is exempted under section 11-59-110.



§ 11-59-107. General registration provisions

(1) An application for registration of bonds may be filed by the district proposing to issue the bonds or a broker-dealer licensed or exempt under article 51 of this title acting on behalf of such district.

(2) Every application for registration shall be accompanied by a fee, which shall be determined and collected pursuant to section 11-59-119.

(3) Any document or portion thereof filed with the securities commissioner under this article within five years preceding the filing of an application for registration may be incorporated by reference in an application to the extent that such document or portion thereof is accurate at the time of such incorporation by reference.

(4) The securities commissioner may, by rule or order, permit the omission of any item of information or document from any application.

(5) The securities commissioner may, by rule or order, require as a condition of registration under section 11-59-108 that a district require that persons building or developing improvements in the district furnish security to the district for their undertakings relating to payments supporting the offering. The commissioner may, by rule or order, determine the manner and form of such security, which may include but need not be limited to:

(a) Letters of credit or guarantees from depository institutions or such other persons, companies, or institutions approved by the securities commissioner;

(b) Escrow deposits of cash or securities; or

(c) First lien mortgages on land owned by developers or builders, together with recent appraisals.

(6) An application for registration may be amended after its effective date so as to increase the quantity of bonds being offered. A district filing such an amendment shall pay a fee, which shall be determined and collected pursuant to section 11-59-119, with respect to the additional bonds being registered.



§ 11-59-108. Registration of bonds

(1) An issuance of bonds may be registered by a district under this article.

(2) An application for registration of bonds under this section shall contain full and fair disclosure of all material facts respecting the bonds offered, including the following information, shall state the title of the bonds and the number and amount being registered under this article, and shall be accompanied by the following documents:

(a) The most recent district audit report;

(b) Engineering and architectural reports which describe the cost and location of improvements in the district;

(c) Copies of intergovernmental agreements, construction contracts, and competitive bids which disclose the material elements of any proposed project to be financed by the proceeds of the offering, if available;

(d) Copies of signed agreements, if available, with persons building or developing improvements in the district which are to be owned, managed, leased, or sold by such persons;

(e) Copies of agreements, if any, with the owners of major parcels of vacant or undeveloped land in the district which disclose development fees or other payments to be made to support the proposed bonds while the district is being developed in accordance with the service plan;

(f) Recently audited financial statements of persons building or developing improvements in the district for contracts in excess of fifty thousand dollars;

(g) In a special district, copies of the service plan and any amendments thereto and copies of all reports required by law to be filed with the county or counties wherein the special district is located and, where appropriate, evidence of compliance with any other requirement of law imposed on special districts issuing bonds; and

(h) Such additional information as the securities commissioner requires by rule or order and as is required for full and fair disclosure respecting the bonds offered.

(3) A registration application under this section becomes effective when the securities commissioner so orders, if the application is not subject to a stop order under section 11-59-109. In the case of an order of effectiveness, the securities commissioner shall include in such order a list of the documents reviewed in connection with the application for registration.

(4) The date of filing shall be the date that the application for registration or an amendment to the application is received by the securities commissioner.

(5) Districts are subject to the open meetings law under part 4 of article 6 of title 24, C.R.S., and the open records law under article 72 of title 24, C.R.S.



§ 11-59-109. Denial, suspension, or revocation of registration

(1) The securities commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any application for registration, if the securities commissioner finds that the order is in the public interest and any one of the following grounds exists:

(a) The application for registration as of its effective date, or as of any earlier date in the case of an order denying effectiveness, or any amendment to such application as of its effective date contains any false or misleading statement in violation of section 11-59-112;

(b) Any provision of this article or any rule, order, or condition imposed under this article has been violated in connection with this offering by the district, or its agents, servants, or employees, or any person occupying a similar status or performing similar functions, or any person directly or indirectly controlled by the district, or any underwriter;

(c) The security registered or sought to be registered is the subject of a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal or state law applicable to the offering; or

(d) The terms of the offering are substantially inconsistent with the standards, guidelines, and criteria the securities commissioner promulgates by rule to effectuate the purposes of this article, including, but not limited to:

(I) Guidelines for amounts of capitalized interest in connection with the total bond proceeds of the district. In no case shall the use of capitalized interest for bond payments for more than three years be permitted.

(II) Appraisal requirements for land in the district;

(III) Procedures for the appointment of a trustee, if necessary, to represent the bondholders of a district;

(IV) Guidelines and criteria for indentures of trust and the contents thereof included in bonds of a district;

(V) Procedures for the review of general obligation bonds for parity with other existing bonds of a district;

(VI) Standards for disclosure to bondholders in the official statement on the bonds of a district;

(VII) Guidelines and criteria for appropriate bidding, competitive arrangements, and contracts, in connection with the issuance of bonds of a district;

(VIII) Standards for the review of bidding, competitive arrangements, and contracts for conflict of interest;

(IX) Standards for underwriter fees in connection with the issuance of the bonds; and

(X) Requirements that adequate, prompt, and effective remedies be available to bondholders in the bond resolution in the event of default in the payment of bonds issued pursuant to an application for registration declared effective by the securities commissioner or in the event of failure of the district to abide by its covenants as contained in the bond resolution or ordinance or to abide by the rules promulgated by the securities commissioner under this article or any applicable law.

(2) The securities commissioner may, by emergency order, summarily postpone or suspend the effectiveness of an application for registration pending final determination of any proceeding under this section.

(3) No stop order shall be entered under this section, except under subsection (2) of this section, without the provision to the district of an appropriate prior notice, an opportunity for a hearing, and written findings of fact and conclusions of law.

(4) The securities commissioner may vacate or modify a stop order if the securities commissioner finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.



§ 11-59-110. Exemptions from registration

(1) Subject to the requirements of subsection (2) of this section, the following issues of bonds by a district are exempted from all of the provisions of sections 11-59-104 and 11-59-106:

(a) Bonds issued on or before December 31, 1991;

(b) Any issue of general obligation bonds where the total obligation represented by the issue together with any other general obligation of the district does not at the time of issuance exceed the greater of two million dollars or fifty percent of the valuation for assessment of the taxable property in the district as certified by the assessor;

(c) Any issue of bonds that is rated in one of its four highest rating categories by one or more nationally recognized organizations which regularly rate such obligations;

(d) Any issue of bonds by a district in which infrastructure is in place which has been determined by the board of such district to be necessary to construct or otherwise provide additional improvements specifically ordered by a federal or state regulatory agency to bring such district into compliance with applicable federal or state laws or regulations for the protection of the public health or the environment if the proceeds raised as a result of such issue are limited solely to the direct and indirect costs of the construction or improvements mandated and are used solely for those purposes;

(e) Any issue of bonds secured as to the payment of the principal and interest on the debt by a letter of credit, line of credit, or other credit enhancement, any of which must be irrevocable and unconditional, issued by a depository institution:

(I) With a net worth of not less than ten million dollars in excess of the obligation created by the issuance of the letter of credit, line of credit, or other credit enhancement;

(II) With the minimum regulatory capital as defined by the primary regulator of such depository institution to meet such obligation; and

(III) Where the obligation does not exceed ten percent of the total capital and surplus of the depository institution, as those terms are defined by the primary regulator of such depository institution;

(f) Any issue of bonds insured as to the payment of the principal and interest on the debt by a policy of insurance issued by an insurance company authorized to do business as an insurance company in this state and authorized for such risk by the insurance commissioner appointed pursuant to section 10-1-104, C.R.S.;

(g) Any issue of bonds not involving a public offering made exclusively to accredited investors, as that term is defined under sections 2(a)(15) and 4(a)(2) of the federal "Securities Act of 1933", as amended, 15 U.S.C. secs. 77b (a)(15) and 77d (a)(2), by regulation adopted thereunder by the securities and exchange commission;

(h) Any issue of bonds made pursuant to an order of a court of competent jurisdiction;

(i) Any issue of bonds by a district which has principal amounts payable from moneys other than the proceeds of an ad valorem tax, where the total of such obligations represented by the issue, together with other such bonds of the district, does not at the time of the issuance exceed two million dollars;

(j) Any issue of bonds of the district issued to the Colorado water resources and power development authority which evidences a loan from said authority to the district; and

(k) Any issue of bonds by a district that contains territory subject to an intergovernmental annexation agreement between the city and county of Denver and Adams county dated April 21, 1988, made pursuant to section 30-6-109.5, C.R.S.

(1.5) (a) The securities commissioner may make such rules, forms, and orders as are necessary to implement the provisions of subsection (1) of this section and to define any terms contained therein insofar as the definitions are not inconsistent with the provisions of this article.

(b) No such rule, form, or order may be made, amended, or rescinded unless the securities commissioner finds that the action is necessary or appropriate in the public interest or the protection of investors and is consistent with the purposes and provisions of this article. In prescribing rules and forms, the securities commissioner may cooperate with the securities and exchange commission, the municipal securities rule-making board, the department of local affairs, and the state auditor with a view to effectuating subsection (1) of this section and to achieving uniformity wherever practicable.

(c) The securities commissioner may, by rule or order, provide means by which bondholders, at their expense, may communicate with the holders of bonds of the same district so long as the confidentiality of the names and addresses of the bondholders is protected.

(2) As conditions to the applicability of the exemptions provided in subsection (1) of this section, the district issuing the bonds must file or cause to be filed with the securities commissioner at least five days prior to the first sale of such bonds:

(a) A notice of claim of exemption in the form and containing the information prescribed by the securities commissioner;

(b) A copy of the official statement to be distributed in connection with such offering; and

(c) An exemption fee, which shall be determined and collected pursuant to section 11-59-119.

(2.5) For purposes of the application of this section, exemption from registration under subsection (1) of this section shall not be contingent upon review or approval of any information filed with the securities commissioner under subsection (2) of this section.

(3) The securities commissioner may, by rule or order and subject to such terms and conditions as prescribed therein, exempt specified bonds or types of bonds or transactions therein from section 11-59-106 if the securities commissioner finds that the application of section 11-59-106 to such bonds or transactions is not necessary in the public interest and for the protection of investors.



§ 11-59-111. Unlawful representation concerning registration or exemption

(1) Neither the fact that an application for registration has been filed nor the fact that an application for registration has become effective constitutes a finding by the securities commissioner that any document filed under this article is true, is complete, and is not misleading. No such fact, nor the fact that an exemption or exception is available for a security or transaction, means that the securities commissioner has passed in any way upon the merits or qualifications of, or has recommended or given approval to, any security or transaction. In the case of an issue of bonds made pursuant to an order of registration effective under section 11-59-108, nothing in this subsection (1) shall prohibit the inclusion in the official statement used in connection with the offer or sale of such bonds a representation that the issue of bonds has been registered with the securities commissioner and a statement identifying the documents reviewed by the securities commissioner in the course of the registration process.

(2) It is unlawful to make, or cause to be made, to any prospective or existing investor or property owner any representation inconsistent with subsection (1) of this section.



§ 11-59-112. Misleading filing

It is unlawful for any person to make or cause to be made, in any document filed with the securities commissioner or in any proceeding under this article, any statement which the person knows or has reasonable grounds to know is, at the time and in light of the circumstances under which it is made, false or misleading in any material respect.



§ 11-59-113. Investigations - subpoenas

(1) The securities commissioner may make such public and private investigations within or outside of this state as the securities commissioner deems necessary to determine whether any person has violated or is about to violate any provision of this article or any rule or order under this article or to aid in the enforcement of this article or in the prescribing of rules and forms under this article, may require or permit any person to file a statement as to all the facts and circumstances concerning the matter to be investigated, and may publish information concerning any violation of this article or any rule or order under this article.

(2) For the purpose of any investigation or proceeding under this article, the securities commissioner or any officer designated by the securities commissioner may administer oaths and affirmations, subpoena witnesses, seek compulsion of their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the securities commissioner deems relevant or material to the inquiry.

(3) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the district court of the city and county of Denver, upon application by the securities commissioner, may issue to the person an order requiring that person to appear before the securities commissioner, or the officer designated by the securities commissioner, to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(4) No person is excused from attending and testifying or from producing any document or record before the securities commissioner, or in obedience to the subpoena of the securities commissioner or any officer designated by the commissioner, or in any proceeding instituted by the securities commissioner on the ground that the testimony or evidence, documentary or otherwise, required of that person may tend to incriminate the person or subject that person to a penalty or forfeiture; but no document, evidence, or other information compelled from an individual, after that individual claims the privilege against self-incrimination, under order of the district court of the city and county of Denver, or any information directly or indirectly derived from such document, evidence, or other information, may be used against an individual so compelled in any criminal case; except that the individual testifying is not exempt from prosecution and punishment for perjury in the first or second degree or contempt committed in testifying.

(5) Information in the possession of, filed with, or obtained by the securities commissioner in connection with a private investigation under this section shall be confidential. No such information may be disclosed by the securities commissioner or any officers or employees of the division except among themselves or when necessary or appropriate in connection with an investigation or a proceeding under this article or for any law enforcement purpose.

(6) It is unlawful for the securities commissioner or any officers or employees of the division to use for personal benefit any information which is filed with or obtained by the securities commissioner and which is not made public.



§ 11-59-114. Enforcement by injunction

(1) Whenever it appears to the securities commissioner upon sufficient evidence satisfactory to the securities commissioner that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule or order under this article, the securities commissioner may apply to the district court for the city and county of Denver to temporarily restrain or preliminarily or permanently enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. In any such action, the securities commissioner shall not be required to plead or prove irreparable injury or the inadequacy or a remedy at law. Under no circumstances shall the court require the commissioner to post a bond.

(2) The securities commissioner may include in any action authorized by subsection (1) of this section a claim for restitution, disgorgement, or other equitable relief on behalf of some or all of the persons injured by the act or practice constituting the subject matter of the action.



§ 11-59-115. Criminal and civil penalties and damages

(1) Any person who willfully violates the provisions of section 11-59-112 commits a class 3 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) Any person who willfully violates any of the provisions of this article, other than section 11-59-112, or any rule or order under this article commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., and any second violation of this section shall be punishable by a civil penalty of fifty dollars per day to a maximum penalty of one thousand dollars.

(3) Conviction of violation of any provision of this article under this section shall also establish a prima facie case for liability for civil damages by any person injured thereby.

(4) The securities commissioner may refer such evidence as is available to the securities commissioner under authority of this article concerning any violation which constitutes the commission of any felony or misdemeanor to the attorney general or the appropriate district attorney, who may, with or without such a reference, prosecute the appropriate criminal proceedings under this article or otherwise as authorized by law, or the securities commissioner may refer such evidence to the United States attorney.

(5) Nothing in this article limits the power of the state to punish any person for any conduct which constitutes a crime by statute.

(6) No person shall be prosecuted, tried, or punished for any criminal violation of this article unless the indictment, information, complaint, or action for the same is found or instituted within five years after the commission of the offense.



§ 11-59-116. Administrative proceedings

Any administrative proceeding under this article shall be conducted pursuant to the provisions of section 24-4-105, C.R.S. The securities commissioner may refer the conduct of any administrative proceeding to an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S. Every hearing in an administrative proceeding shall be public unless the securities commissioner, in the commissioner's discretion, grants a request joined in by all the respondents that the hearing be conducted privately.



§ 11-59-117. Judicial review of orders

(1) Any person claiming to be aggrieved by a final order of the securities commissioner, including a refusal to issue an order, may obtain judicial review thereof, and the securities commissioner may obtain an order of court for its enforcement in a proceeding as provided in this section.

(2) Such proceeding shall be brought in the court of appeals by appropriate proceedings under section 24-4-106 (11), C.R.S.

(3) Such proceeding shall be initiated by the filing of a petition in the court of appeals and the service of a copy thereof upon the securities commissioner and upon all parties who appeared before the securities commissioner, and thereafter such proceeding shall be processed under the Colorado appellate rules. The court of appeals shall have jurisdiction of the proceeding and the questions determined therein and shall have power to grant such temporary relief or restraining order as it deems just and proper and to make and enter upon the pleadings, testimony, and proceedings set forth in such transcript an order enforcing, modifying, and enforcing as so modified or setting aside the order of the securities commissioner in whole or in part.

(4) An objection that has not been urged before the securities commissioner shall not be considered by the court, unless the failure or neglect to urge such objection shall be excused because of extraordinary circumstances.

(5) The findings of the securities commissioner as to the facts shall be conclusive if supported by substantial evidence.

(6) The jurisdiction of the court shall be exclusive, and its judgment and order shall be final, subject to review as provided by law and the Colorado appellate rules.

(7) The commencement of proceedings under subsection (1) of this section does not, unless specifically ordered by the court, operate as a stay of the securities commissioner's order.



§ 11-59-118. Interpretation and interpretive opinions

(1) The provisions and rules of this article shall be coordinated with the provisions and rules of article 51 of this title to the extent that such coordination is consistent with both the purposes and provisions of this article.

(2) The securities commissioner may, in such commissioner's discretion, honor requests from interested persons for interpretive opinions regarding any provision of this article or any rule or order under this article. Any person making such a request shall pay an opinion fee, which shall be determined and collected pursuant to section 11-59-119 and which shall not be refundable. In response to any request for an interpretive opinion received under this section, the securities commissioner may waive any condition imposed under this article as it applies to the person making such request.



§ 11-59-119. Collection of fees - division of securities cash fund

(1) A fee payable under this article shall be deemed paid when the securities commissioner receives the payment.

(2) The securities commissioner shall transmit all fees collected under this article to the state treasurer, who shall credit the same to the division of securities cash fund created by section 11-51-707. Moneys credited to the division of securities cash fund shall be used as provided in this section and in section 11-51-707 and shall not be deposited in or transferred to the general fund of this state or any other fund.

(3) The securities commissioner shall set the amount of each fee which the securities commissioner is authorized by law to collect under this article. In the discretion of the commissioner, the securities commissioner may set application for registration or amendment fees payable under section 11-59-104 by establishing a basic filing fee up to a maximum of five hundred dollars, plus a scale of rates applied to the dollar amount of bonds to be registered, not to exceed five dollars per ten thousand dollars, up to a maximum of ten thousand dollars based on the dollar amount of bonds to be issued. The securities commissioner may set the exemption fee payable under section 11-59-110 up to a maximum of one hundred dollars. Such fees for a fiscal year may be adjusted by the securities commissioner no more often than twice during that fiscal year.



§ 11-59-120. Effective date

The rule-making authority of the securities commissioner and the provisions of section 11-59-104 (1) and section 11-59-105 shall take effect July 1, 1991, and, unless otherwise provided, all other provisions of this article shall take effect January 1, 1992.






Article 59.3 - Interest Rate Exchange Agreements

§ 11-59.3-101. Legislative declaration

The general assembly finds and declares that interest rate exchange agreements can be used to reduce net borrowing costs, to achieve desirable net effective interest rates in connection with the issuance and sale of public securities, and to provide an efficient means of debt management.



§ 11-59.3-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Proposed public securities" means public securities for which a public entity has:

(a) Entered into a binding sale contract subject to customary conditions; or

(b) Received voter approval pursuant to section 20 of article X of the state constitution.

(2) "Public entity" means any of the following entities: The state of Colorado; any institution, agency, instrumentality, authority, county, city, town, city and county, district, or other political subdivision of the state, including any school district and institution of higher education; any institution, department, agency, instrumentality, or authority of any entity listed in this subsection (2); and any other entity, organization, or corporation formed by intergovernmental agreement or other contract between or among any of the entities listed in this subsection (2).

(3) "Public securities" means bonds, notes, debentures, interim certificates, bond anticipation notes, commercial paper, or other evidences of indebtedness, or lease, installment purchase, or other agreements, or certificates of participation therein, issued by or on behalf of a public entity.



§ 11-59.3-103. Interest rate exchange agreements

(1) A public entity may enter into an agreement for an exchange of interest rates, cash flows, or payments as provided in this section if it finds that such an agreement would be in the best interests of the public entity. In entering into any agreement under this section, the public entity shall give consideration to the savings and debt management benefits to the citizens of the public entity. Such agreement shall contain such payment, security, default, remedy, and other terms and conditions as the public entity may deem appropriate, including provisions permitting the public entity to pay the party with whom the public entity enters the agreement for any loss of benefits under such agreement upon early termination thereof or default thereunder.

(2) A public entity may enter into an agreement to exchange interest rates, cash flows, or payments only if:

(a) The long-term debt obligations of the party with whom the public entity enters the agreement are rated in one of its two highest rating categories by one or more nationally recognized securities rating agencies which regularly rate such obligations; or

(b) The obligations under the agreement of the party with whom the public entity enters the agreement are either:

(I) Guaranteed by a party whose long-term debt obligations are rated in one of its two highest rating categories by one or more nationally recognized securities rating agencies which regularly rate such obligations; or

(II) Collateralized by obligations deposited with the public entity or an agent of the public entity which would be legal investments for the public entity pursuant to section 24-75-601.1, C.R.S., and which maintain a market value of not less than one hundred percent of the principal amount upon which the exchange of interest rates is based.

(3) A public entity may agree, with respect to public securities that the public entity has issued or proposed public securities bearing interest at a variable rate, to pay sums calculated at a fixed rate or rates or at a different variable rate or rates determined pursuant to a formula or formulas set forth in the agreement on an amount not to exceed the principal amount of the public securities or proposed public securities with respect to which the agreement is made, in exchange for the payment to the public entity of sums calculated at a variable rate or rates determined pursuant to a formula or formulas set forth in the agreement on the same principal amount.

(4) A public entity may agree, with respect to public securities that the public entity has issued or proposed public securities bearing interest at a fixed rate or rates, to pay sums calculated at a variable rate or rates or in fixed amounts determined pursuant to a formula or formulas or a schedule or schedules set forth in the agreement on an amount not to exceed the principal amount of the public securities or proposed public securities with respect to which the agreement is made, in exchange for an agreement for the payment to the public entity of sums calculated at a fixed rate or rates set forth in the agreement on the same principal amount.

(5) The term of an agreement entered into pursuant to this section shall not exceed the term of the public securities or proposed public securities with respect to which the agreement is made.

(6) An agreement entered into pursuant to this section is not a debt or indebtedness of the public entity for the purposes of any limitation upon the debt or indebtedness of the public entity or any requirement for an election with regard to the issuance of public securities that is applicable to the public entity.

(7) A public entity which has entered into an agreement pursuant to this section with respect to public securities or proposed public securities may treat the amount or rate of interest on the public securities or proposed public securities as the amount or rate of interest payable after giving effect to the agreement for the purpose of calculating:

(a) Rates and charges of a revenue-producing enterprise whose revenues are pledged to or used to pay public securities;

(b) Statutory requirements concerning revenue coverage that are applicable to public securities;

(c) Tax levies to pay debt service on public securities; and

(d) Any other amounts which are based upon the rate of interest of public securities.

(8) Subject to covenants applicable to the public securities, any payments required to be made by the public entity under the agreement may be made from and secured by amounts pledged to pay debt service on the public securities or proposed public securities with respect to which the agreement is made or from any other legally available source.

(9) Prior to entering into an interest rate exchange agreement, the governing board of the public entity shall receive information as to the costs, risks, and benefits of the agreement from the staff of the public entity.

(10) Any state agency, as defined in section 24-36-121 (3)(c), C.R.S., shall notify the state treasurer when it enters into an agreement for an exchange of interest rates, cash flows, or payments as provided in this section.



§ 11-59.3-104. Construction of article

The powers conferred by this article shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this article shall not directly or indirectly modify, limit, or affect the powers conferred by any other law. Nothing in this article shall be construed to limit the powers of home rule municipalities organized under the provisions of article XX of the state constitution.



§ 11-59.3-105. Liberal construction

This article shall be liberally construed so that the legislative intent may be fulfilled.






Article 59.5 - No Federal Preemption Under "Secondary Mortgage Market Enhancement Act of 1984"

§ 11-59.5-101. Investments in mortgage-related securities - no federal preemption

No person, trust, corporation, partnership, association, business trust, or business entity or class thereof may purchase, hold, or invest in securities to which the provisions of paragraph (a) or (b) of section 106 of the federal "Secondary Mortgage Market Enhancement Act of 1984", Pub.L. 98-440, would otherwise be applicable except in accordance with any provision of Colorado law including, without limitation, the provisions of this title and of title 10, C.R.S.









Recovery and Reinvestment Finance Act

Article 59.7 - Colorado Recovery and Reinvestment Finance Act of 2009

§ 11-59.7-101. Short title

This article shall be known and may be cited as the "Colorado Recovery and Reinvestment Finance Act of 2009".



§ 11-59.7-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The federal "American Recovery and Reinvestment Act of 2009", Pub.L. 111-5, was enacted by the United States congress in response to a national economic crisis in order to stimulate spending, increase employment, and reduce unemployment in the United States as rapidly as possible, including spending and employment by states and local governments and those who provide goods and services to states and local governments;

(b) The purpose of this article is to stimulate spending, increase employment, and reduce unemployment in Colorado as rapidly as possible by authorizing Colorado public entities to take full advantage of financing opportunities available under the federal recovery and reinvestment act; and

(c) This article shall be interpreted in a manner that stimulates the maximum amount of spending, increases the maximum amount of employment, and reduces the maximum amount of unemployment in Colorado as rapidly as possible through the actions of Colorado public entities in taking full advantage of financing opportunities under the federal recovery and reinvestment act.



§ 11-59.7-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Ancillary agreement" means any contract, agreement, or other arrangement that a public entity determines is necessary or convenient in connection with a stimulus obligation, including but not limited to any agreement, contract, or other arrangement:

(a) Pursuant to which the proceeds of such stimulus obligation are loaned or made available to or secured for another public entity, a nonprofit or for-profit corporation, a charter school, or any other person in accordance with the federal recovery and reinvestment act;

(b) Relating to property that is leased or subleased pursuant to a lease-purchase agreement or on which the proceeds of a lease-purchase financing are spent;

(c) For credit or liquidity enhancement of, credit or liquidity support for, or interest rate protection with respect to the stimulus obligation;

(d) That is an interest rate exchange agreement under article 59.3 of this title;

(e) That relates to the investment of proceeds of the stimulus obligation;

(f) For the purchase, sale, marketing, or remarketing of the stimulus obligation; or

(g) For services in connection with the stimulus obligation.

(2) "Ballot issue" has the same meaning as set forth in section 1-1-104 (2.3), C.R.S.

(3) "Ballot question" has the same meaning as set forth in section 1-1-104 (2.7), C.R.S.

(4) "Bond" means any bond, note, interim certificate, contract, evidence of indebtedness, loan, financing agreement, installment purchase or sale agreement, lease, or lease-purchase agreement on which payments by a public entity are not subject to annual appropriation by its governing body or any debt or multiple-fiscal year financial obligation issued or entered into by a public entity.

(5) "Build America bond" has the same meaning as set forth in section 54AA of the internal revenue code.

(6) "Charter school" means a charter school as defined in section 22-30.5-103 (2), C.R.S., an independent charter school as defined in section 22-30.5-302 (6), C.R.S., or an institute charter school as defined in section 22-30.5-502 (6), C.R.S.

(7) "Charter school bond issuer" means any public entity that is authorized under state law to finance or refinance a project for the benefit of a charter school through the issuance of bonds or the execution of a loan agreement, financing agreement, or lease-purchase agreement with a charter school.

(8) "Clean renewable energy bond" has the same meaning as set forth in section 54 of the internal revenue code.

(8.5) "Colorado energy office" means the Colorado energy office created in section 24-38.5-101 (1), C.R.S.

(9) "Commission on higher education" means the Colorado commission on higher education created and existing pursuant to article 1 of title 23, C.R.S.

(10) "Federal direct payments" means amounts that the federal government is to pay to or on behalf of a public entity that issues or enters into a stimulus obligation and elects to receive direct payments from the federal government with respect to the stimulus obligation pursuant to the internal revenue code.

(11) "Federal recovery and reinvestment act" means the federal "American Recovery and Reinvestment Act of 2009", Pub.L. 111-5, and any amendments to the act or to any provision of the internal revenue code included in or amended by the act.

(12) "Governing body" means a city council, board of trustees, commission, board of county commissioners, board of directors, governing board of a public institution of higher education, or other legislative body of a public entity in which the legislative powers of the public entity are vested. The governing body of the state treasurer, or of the state treasurer, acting on behalf of the state, is the state treasurer.

(13) Repealed.

(14) "Internal revenue code" has the same meaning as set forth in section 39-23.5-102 (9.5), C.R.S.

(15) "Large local government" has the same meaning as set forth in section 54D of the internal revenue code.

(16) "Large municipality" has the same meaning as set forth in section 1400U-1 of the internal revenue code.

(17) "Lease-purchase agreement" means any agreement between a public entity and any other person:

(a) That is a lease or lease-purchase agreement under the laws of this state;

(b) Pursuant to which the public entity has agreed to make payments in future fiscal years subject to annual appropriation of the payments by the governing body of the public entity; and

(c) That is treated as an installment sale agreement for federal income tax purposes.

(18) "New clean renewable energy bond" has the same meaning as set forth in section 54C of the internal revenue code.

(19) "Project" means any property, goods, or services on which the proceeds of a bond or lease-purchase financing are or may be spent, including but not limited to any job training or educational program on which the proceeds of recovery zone economic development bonds may be spent under federal law.

(20) "Public entity" means the state, any agency, department, or political subdivision of the state, any quasi-governmental entity, or any other entity created by or pursuant to the constitution or laws of the state that is authorized under state law to issue bonds or enter into a lease-purchase agreement, including but not limited to:

(a) The state treasurer or the state treasurer, acting on behalf of the state;

(b) A state agency or department;

(c) A state authority;

(d) A public institution of higher education, state educational institution, or other state institution, including its governing body or any other issuing authority of the institution constituting a body corporate;

(e) A county or city and county;

(f) A municipality;

(g) A school district;

(h) A special district organized or acting pursuant to the provisions of title 32, C.R.S.;

(i) A district or authority organized or acting pursuant to the provisions of title 29, 30, or 31, C.R.S.;

(j) A water conservancy district created pursuant to article 45 of title 37, C.R.S.;

(k) Any other political subdivision or governmental or quasi-governmental entity of the state;

(l) Any other public entity as defined in section 24-75-601 (1), C.R.S.;

(m) A recovery and reinvestment act finance authority;

(n) An enterprise of any public entity listed in paragraphs (a) to (m) of this subsection (20); and

(o) A nonprofit corporation organized under the laws of the state that is authorized by law, or a trust created under the laws of the state that is authorized under its governing documents, to issue bonds or enter into lease-purchase agreements on behalf of one or more public entities listed in paragraphs (a) to (n) of this subsection (20).

(21) "Public institution of higher education" means any state-supported institution of higher education that is obligated to conform to the policies set by the commission on higher education pursuant to section 23-1-102 (2), C.R.S.

(22) "Public school capital construction assistance board" means the board created in section 22-43.7-106 (1)(a), C.R.S.

(23) "Qualified energy conservation bond" has the same meaning as set forth in section 54D of the internal revenue code.

(24) "Qualified energy conservation bond volume cap" means the dollar amount of qualified energy conservation bonds allocated to the state and the state's large local governments pursuant to section 54D of the internal revenue code.

(25) "Qualified school construction bond" has the same meaning as set forth in section 54F of the internal revenue code.

(26) "Qualified school construction bond volume cap" means the school district qualified school construction bond volume cap and the state qualified school construction bond volume cap and includes any portion of the school district qualified school construction bond volume cap that is reallocated to the public school capital construction assistance board pursuant to section 11-59.7-106.

(27) "Qualified zone academy bond" has the same meaning as set forth in section 54E of the internal revenue code.

(28) "Qualified zone academy bond volume cap" means the volume cap for qualified zone academy bonds allocated by the federal government to the state pursuant to section 54E of the internal revenue code.

(29) "Recovery and reinvestment act finance authority" means a separate legal entity created by contract between or among public entities for the purpose of issuing stimulus obligations pursuant to section 11-59.7-110.

(30) "Recovery zone" means:

(a) Any area designated by the public entity that issues or enters into a recovery zone bond as having significant poverty, unemployment, rate of home foreclosures, or general distress;

(b) Any area designated by the public entity that issues or enters into a recovery zone bond as economically distressed by reason of the closure or realignment of a military installation pursuant to the federal "Defense Base Closure and Realignment Act of 1990", Pub.L. 101-510; and

(c) Any area for which a designation as an empowerment zone or renewal community is in effect.

(31) "Recovery zone bond" means both a recovery zone economic development bond and a recovery zone facility bond.

(32) "Recovery zone economic development bond" has the same meaning as set forth in section 1400U-2 of the internal revenue code.

(33) "Recovery zone economic development bond project" means any property, goods, or services on which the proceeds of recovery zone economic development bonds may be spent under federal law.

(34) "Recovery zone economic development bond volume cap" means the dollar amount of recovery zone economic development bonds to be allocated by the federal government to the state and by the state to the state's counties and large municipalities pursuant to section 1400U-1 of the internal revenue code.

(35) "Recovery zone facility bond" has the same meaning as set forth in section 1400U-3 of the internal revenue code.

(36) "Recovery zone facility bond volume cap" means the dollar amount of recovery zone facility bonds to be allocated by the federal government to the state and by the state to the state's counties and large municipalities pursuant to section 1400U-1 of the internal revenue code.

(37) "School district qualified school construction bond volume cap" means the volume cap for qualified school construction bonds allocated by the federal government to school districts of the state pursuant to section 54F of the internal revenue code.

(37.5) "Specified tax credit bond" has the same meaning as set forth in section 6431 of the internal revenue code.

(38) "State qualified school construction bond volume cap" means the volume cap for qualified school construction bonds allocated by the federal government to the state pursuant to section 54F of the internal revenue code.

(39) "Stimulus obligation" means any bond or lease-purchase agreement that qualifies as a build America bond, clean renewable energy bond, new clean renewable energy bond, qualified energy conservation bond, qualified school construction bond, qualified zone academy bond, or recovery zone bond.

(40) "Stimulus obligation document" means any resolution, ordinance, trust indenture, loan agreement, financing agreement, lease-purchase agreement, lease, agreement, contract, or other instrument under which a stimulus obligation is issued or entered into or pursuant to which a public entity incurs obligations with respect to a stimulus obligation and any ancillary agreement entered into pursuant to section 11-59.7-104 (2).

(41) "Type of" means, when used with respect to any stimulus obligation, any one of a build America bond, clean renewable energy bond, new clean renewable energy bond, qualified energy conservation bond, qualified school construction bond, qualified zone academy bond, or recovery zone bond.

(42) "Volume cap" means the dollar amount of any stimulus obligation allocated to the state or another public entity pursuant to the federal recovery and reinvestment act or any other federal law.



§ 11-59.7-104. Stimulus obligations authorized under state law - ancillary agreements

(1) Public entities may issue or enter into stimulus obligations as authorized by this article. Except as otherwise provided in this section and section 11-59.7-105, each type of stimulus obligation shall be issued or entered into by a public entity in accordance with a law of the state that authorizes or permits the public entity to issue bonds or enter into a lease-purchase agreement to finance or refinance a project that may be financed or refinanced with proceeds of the type of stimulus obligation under federal law. Notwithstanding any inconsistent provision of any other law of the state:

(a) Any public entity that is authorized or permitted under the laws of the state to issue bonds to finance or refinance a project that under federal law may be financed or refinanced with proceeds of build America bonds may issue the bonds as build America bonds. Any public entity that is authorized or permitted under the laws of the state to enter into a lease-purchase agreement to finance or refinance a project that may be financed or refinanced under federal law with proceeds of build America bonds may enter into the lease-purchase agreement as a build America bond.

(b) (I) Any public entity that is authorized or permitted under the laws of the state to issue bonds to finance or refinance a project that under federal law may be financed or refinanced with proceeds of a type of stimulus obligation other than a build America bond may issue the type of stimulus obligation:

(A) To finance or refinance any project that may be financed or refinanced under federal law with proceeds of the type of stimulus obligation; and

(B) To issue bonds as the type of stimulus obligation under federal law.

(II) Any public entity that is authorized or permitted under the laws of the state to enter into a lease-purchase agreement to finance or refinance a project that may be financed or refinanced under federal law with proceeds of a type of stimulus obligation other than a build America bond may:

(A) Enter into a lease-purchase agreement to finance or refinance any project that may be financed or refinanced under federal law with proceeds of the type of stimulus obligation; and

(B) Enter into the lease-purchase agreement as a stimulus obligation under federal law.

(c) To the extent elected by a public entity pursuant to section 11-57-204 (1), part 2 of article 57 of this title shall apply to stimulus obligations issued or entered into by public entities, stimulus obligations shall be securities, and public entities, as defined in section 11-59.7-103 (20), shall also be public entities for purposes of part 2 of article 57 of this title.

(d) A stimulus obligation may be sold at any price, be subject to optional or mandatory redemption or optional or mandatory tender at any time and at any price, and contain any other special provisions that the governing body of the public entity determines are necessary or convenient to issue or enter into the stimulus obligation at a cost and on terms, and with payments scheduled in a manner, that is determined by the governing body to be advantageous to the public entity.

(e) The right to receive any payment of principal of, any interest on, or any other amount with respect to a stimulus obligation, the right to claim any tax credit with respect to a stimulus obligation, and the right to receive any federal direct payment in connection with a stimulus obligation may be stripped or separated from one another, may be issued or delivered to different persons, and may be owned and transferred independently of one another.

(f) Any outstanding stimulus obligation may be refunded by or on behalf of the public entity that issued or entered into it pursuant to article 56 of this title or any other law of the state that authorizes the public entity to issue or enter into refunding obligations.

(g) Section 22-41-110, C.R.S., relating to timely payment of school district obligations, shall apply to a stimulus obligation issued or entered into by a school district that is a general obligation bond issued by a school district pursuant to article 42 or 43 of title 22, C.R.S., an obligation of a school district in connection with a lease agreement or installment purchase agreement entered into by a school district under section 22-32-127 or 22-45-103 (1)(c), C.R.S., or a refunding bond issued by a school district pursuant to article 56 of this title.

(h) Section 23-5-139, C.R.S., relating to the higher education revenue bond intercept program, shall apply to any stimulus obligation:

(I) That is issued or entered into:

(A) By a public institution of higher education;

(B) By a recovery and reinvestment act finance authority created by a contract to which a public institution of higher education is a party; or

(C) By any other public entity to finance or refinance a project that is or is to be owned by or used by a public institution of higher education; and

(II) That meets the other conditions specified in section 23-5-139, C.R.S.

(i) Any stimulus obligation issued or entered into for the purpose of financing or refinancing charter school capital construction by a public entity other than a school district on behalf of a charter school that is entitled to receive funding from the public school fund pursuant to part 1 of article 30.5 of title 22, C.R.S., shall qualify for direct payments under section 22-30.5-406, C.R.S. The charter school debt service reserve fund, as defined in section 22-30.5-408 (1)(a), C.R.S., for any stimulus obligation that is issued by the Colorado educational and cultural facilities authority created in section 23-15-104 (1)(a), C.R.S., that is a qualified charter school bond, as defined in section 22-30.5-408 (1)(d), C.R.S., issued on behalf of a qualified charter school, as defined in section 22-30.5-408 (1)(c), C.R.S., and that meets the other conditions set forth in section 22-30.5-408, C.R.S., shall qualify for replenishment under section 22-30.5-408, C.R.S.

(j) Repealed.

(k) (I) Proceeds of stimulus obligations, moneys held in any sinking fund relating to any stimulus obligation, and other moneys relating to any stimulus obligation may be invested by the state treasurer in any investment or securities permitted by article 36 of title 24, C.R.S., and by the state treasurer or any other public entity in any investment or securities permitted by part 6 of article 75 of title 24, C.R.S., subject to the following modifications:

(A) Any limitations on the maturity of the investment or securities or any securities subject to a repurchase agreement, reverse repurchase agreement, or other investment shall not apply so long as the investment or securities mature on or before the last maturity of the stimulus obligation;

(B) Any limitations on variable rate investments and securities shall not apply; and

(C) Public entities may agree to invest moneys in the investment or securities in advance of the receipt of the moneys.

(II) Public entities also may direct a corporate trustee that holds proceeds of stimulus obligations, moneys held in any sinking fund relating to any stimulus obligation, and other moneys relating to any stimulus obligation to invest or deposit the proceeds or moneys in investments or deposits other than those specified by article 36 of title 24, C.R.S., and part 6 of article 75 of title 24, C.R.S., if the governing body of the public entity determines that the investment or deposit meets the standard established in section 15-1-304, C.R.S., the income is at least comparable to income available on investments or deposits specified by said article 36 or part 6, and the investment will assist the public entity in the financing or refinancing of projects that may be financed or refinanced with the proceeds of its stimulus obligations. Any earnings from any investment or securities permitted by this paragraph (k) may be used and may be pledged to make payments to the owners of stimulus obligations or other persons or may be used for any other lawful purpose for which the public entity may spend money.

(l) The interest on and income from any stimulus obligation shall be exempt from all taxation and assessments in the state. In the stimulus obligation documents, the public entity that issues or enters into a stimulus obligation may make elections under the internal revenue code, including but not limited to an election to designate the stimulus obligation as a qualified tax-exempt obligation for purposes of section 265 of the internal revenue code, an election to treat the stimulus obligation as a specified tax credit bond, or an election to receive federal direct payments with respect to the stimulus obligation, and may waive the exemption of the interest on and income from any stimulus obligation from taxation and assessments in the state.

(m) All banks, trust companies, savings and loan associations, insurance companies, executors, administrators, guardians, trustees, and other fiduciaries may legally invest any moneys within their control in stimulus obligations.

(n) Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in stimulus obligations if the stimulus obligations satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S. This paragraph (n) shall not limit the power of a public entity that issues or enters into a stimulus obligation to enter into an ancillary agreement with another public entity under which the other public entity agrees to make payments to the public entity that issues or enters into the stimulus obligation on any terms agreed to by the two public entities.

(o) A public entity may take any action in connection with any stimulus obligation, and the investment and use of the proceeds, any federal direct payments, or any other moneys received in connection with any stimulus obligation, that the governing body of the public entity determines is necessary or convenient and is not inconsistent with this article.

(2) Any public entity that is authorized to issue or enter into a stimulus obligation pursuant to subsection (1) of this section is also authorized to enter into ancillary agreements with respect to the stimulus obligation and to use and to pledge any amounts received or to be received by the public entity under any such ancillary agreement for the payment of or compliance with the terms of stimulus obligation documents relating to the stimulus obligation.

(3) A public entity that issues or enters into a stimulus obligation may take any action required to comply with, and may covenant in any stimulus obligation document that it will comply with, any provision of federal law applicable to the stimulus obligation, including but not limited to the applicable provisions of the federal recovery and reinvestment act relating to labor standards and reports to the federal government.



§ 11-59.7-105. Federal tax credits - federal direct payments

(1) Any federal tax credit that may be claimed by an owner of a stimulus obligation or any other person in connection with a stimulus obligation shall not be treated as revenue of any public entity and shall not be considered in determining any amount payable by any public entity on or with respect to any stimulus obligation.

(2) A public entity that issues or enters into a stimulus obligation may elect in accordance with federal law to receive a federal direct payment and may use any federal direct payment to make payments to the owners of the stimulus obligation or other persons or for any other lawful purpose for which the public entity may spend money and may deposit any federal direct payment in any fund or account pending such use.

(3) For purposes of section 20 of article X of the state constitution, federal direct payments are federal funds, federal direct payments are not included in fiscal year spending of any public entity, and the receipt of federal direct payments is not a grant from any Colorado state or local government.

(4) A public entity may pledge any federal direct payments expected to be received in connection with bonds that qualify as stimulus obligations to make payments to the owners of the bonds or other persons. Any portion of the debt service on any stimulus obligation may be payable in amounts corresponding to expected federal direct payments, may be payable solely from expected federal direct payments, or may have a priority claim on expected federal direct payments. If, and to the extent that, a public entity pledges federal direct payments expected to be received in connection with bonds to make payments to the owners of the bonds or other persons, the federal direct payments that the public entity expects to receive with respect to the bonds shall be netted against and shall reduce the amount of interest on the bonds and all other amounts payable by the public entity on or with respect to the bonds for purposes of any notice delivered pursuant to section 20 (3)(b) of article X of the state constitution and for purposes of applying any limitation or restriction under the state constitution, any law of the state, any ballot question or ballot issue, any ancillary agreement, or any ordinance or resolution of the governing body of the public entity relating to the bonds, including but not limited to any limitation on:

(a) Interest or any other amount payable on or with respect to the bonds;

(b) The net effective interest rate and net interest cost on the bonds;

(c) The repayment cost of the bonds; and

(d) The amount of debt the public entity may incur.

(5) A public entity may identify federal direct payments expected to be received in connection with a lease-purchase agreement that qualifies as a stimulus obligation as the intended source for payment of any portion of the lease payments under the lease-purchase agreement. Any portion of the lease payments payable under any lease-purchase agreement that qualifies as a stimulus obligation may be payable in amounts corresponding to expected federal direct payments, and federal direct payments may be identified as the intended sole source or intended priority source for payment of any portion of the lease payments payable under any lease-purchase agreement that qualifies as a stimulus obligation. If, and to the extent that, a public entity identifies federal direct payments expected to be received in connection with a lease-purchase agreement as an intended source of payment of lease payments, the federal direct payments that the public entity expects to receive with respect to the lease-purchase agreement shall be netted against and shall reduce the amount of lease payments under the lease-purchase agreement representing interest, and all other amounts payable by the public entity under or with respect to the lease-purchase agreement, for purposes of applying any limitation or restriction under the state constitution, any state law, any ballot question or ballot issue, any ancillary agreement, or any ordinance or resolution of the governing body of the public entity relating to the lease-purchase agreement, including but not limited to any limitation on interest or any other amount payable under the lease-purchase agreement and any determination as to the reasonableness of the lease payments under the lease-purchase agreement.

(6) The governing body of a public institution of higher education may designate and treat any federal direct payment as revenues of an auxiliary facility or an institutional enterprise for purposes of sections 23-5-101.5 to 23-5-105.5, C.R.S., and section 23-5-139, C.R.S.



§ 11-59.7-106. Qualified school construction bond volume cap

(1) The state qualified school construction bond volume cap shall be allocated to the public school capital construction assistance board, which, subject to the provisions of subsections (3) and (4) of this section, shall use the volume cap to enter into lease-purchase agreements to assist the financing or refinancing of projects pursuant to article 43.7 of title 22, C.R.S.

(2) Any portion of the school district qualified school construction bond volume cap for a calendar year that is allocated to a school district that has not been used on bonds issued or a lease-purchase agreement entered into by the school district or for which a contract to purchase bonds or instruments evidencing interests in a lease-purchase agreement has not been entered into on or before November 10 of the calendar year shall, on November 11 of the calendar year, automatically by law and without any action by the school district be reallocated by the school district to the public school capital construction assistance board. If a contract to purchase has been entered into on or before November 10 of the calendar year but the related bonds or lease-purchase agreement is not issued or entered into on or before November 30 of the calendar year, the volume cap shall automatically revert to the public school capital construction assistance board on December 1 of the calendar year.

(3) If the public school capital construction assistance board determines that it cannot use, or that a school district or a charter school bond issuer can make better use of, any portion of the state qualified school construction bond volume cap for a calendar year or any portion of the school district qualified school construction bond volume cap for a calendar year that is reallocated to the board pursuant to subsection (2) of this section, the board may allocate the portion of the volume cap to the school district or charter school bond issuer for the purpose of financing or refinancing a project approved by the board. Any volume cap allocated to a school district or charter school bond issuer pursuant to this subsection (3) that has not been used on bonds issued or a lease-purchase agreement entered into or for which a contract to purchase bonds or instruments evidencing interests in a lease-purchase agreement has not been entered into on or before November 10 of any calendar year shall, on November 11 of the calendar year, automatically revert to the public school capital construction assistance board. If a contract to purchase has been entered into on or before November 10 of the calendar year but the related bonds or lease-purchase agreement is not issued or entered into on or before November 30 of the calendar year, the volume cap shall automatically revert to the public school capital construction assistance board on December 1 of the calendar year. The public school capital construction assistance board may use or reallocate to any school district or charter school bond issuer, for the purpose of financing or refinancing a project approved by the board, any volume cap that reverts to the board pursuant to this subsection (3) or may carry the volume cap forward pursuant to subsection (4) of this section. Any volume cap that is reallocated to a school district or charter school bond issuer pursuant to this subsection (3) that has not been used on bonds issued or a lease-purchase agreement entered into by noon, prevailing Denver time, on December 31 of a calendar year shall, at 12:01 p.m., prevailing Denver time, on December 31 of the calendar year, automatically revert to the public school capital construction assistance board.

(4) The public school capital construction assistance board shall carry forward to the next calendar year any portion of the qualified school construction bond volume cap that has not been used on bonds issued or a lease-purchase agreement entered into by the end of a calendar year. In selecting projects to assist the financing or refinancing of pursuant to article 43.7 of title 22, C.R.S., and in selecting projects of school districts for the purpose of allocating the qualified school construction bond volume cap pursuant to this section, the public school capital construction assistance board shall prioritize projects that are ready to be financed or refinanced and that are most consistent with the purpose of this article described in section 11-59.7-102 (1)(b). The public school capital construction assistance board shall use or allocate the qualified school construction bond volume cap in a manner consistent with federal law and the purpose of this article described in section 11-59.7-102 (1)(b) to minimize the qualified school construction bond volume cap that has not been used on bonds issued or one or more lease-purchase agreements entered into on or before the expiration of the qualified school construction bond program. A school district to which the school district qualified school construction bond volume cap has been allocated under federal law or a school district or charter school bond issuer to which the qualified school construction bond volume cap has been allocated pursuant to this section may, at any time, relinquish the volume cap to the public school capital construction assistance board. Any volume cap relinquished may be used by the public school capital construction assistance board to enter into lease-purchase agreements to assist the financing or refinancing of projects pursuant to article 43.7 of title 22, C.R.S., may be reallocated by the board to a school district or charter school bond issuer for the purpose of financing or refinancing a project approved by the board, or may be carried forward to the next calendar year. The public school capital construction assistance board may promulgate rules in accordance with article 4 of title 24, C.R.S., regarding the manner in which the qualified school construction bond volume cap will be allocated.



§ 11-59.7-107. Qualified energy conservation bond volume cap

(1) The qualified energy conservation bond volume cap shall be administered by the Colorado energy office pursuant to this section. The Colorado energy office shall allocate the qualified energy conservation bond volume cap to the state and large local governments in accordance with federal law for the purpose of financing or refinancing projects approved by the Colorado energy office. The qualified energy conservation bond volume cap for calendar year 2009 shall be allocated by the thirtieth day following June 2, 2009. The qualified energy conservation bond volume cap for each subsequent calendar year shall be allocated on or before February 15 of the calendar year.

(2) The state may reallocate any portion of the qualified energy conservation bond volume cap allocated or reallocated to the state pursuant to this section to any public entity for the purpose of financing or refinancing projects approved by the Colorado energy office.

(3) Any portion of the qualified energy conservation bond volume cap for a calendar year that is allocated to a large local government pursuant to subsection (1) of this section that has not been used on bonds issued or a lease-purchase agreement entered into or for which a contract to purchase bonds or instruments evidencing interests in a lease-purchase agreement has not been entered into on or before November 10 of the calendar year shall, on November 11 of the calendar year, automatically revert to the Colorado energy office. If a contract to purchase has been entered into on or before November 10 of the calendar year but the related bonds or lease-purchase agreement is not issued or entered into on or before November 30 of the calendar year, the volume cap shall automatically revert to the Colorado energy office on December 1 of the calendar year. The Colorado energy office may reallocate to any public entity for the purpose of financing or refinancing a project approved by the office, or carry forward pursuant to subsection (4) of this section, any volume cap that reverts to the office pursuant to this subsection (3). Any volume cap that is reallocated to a public entity pursuant to this subsection (3) that has not been used on bonds issued or a lease-purchase agreement entered into by noon, prevailing Denver time, on December 31 of a calendar year shall, at 12:01 p.m., prevailing Denver time, on December 31 of the calendar year, automatically revert to the Colorado energy office.

(4) The Colorado energy office shall carry forward to the next calendar year any portion of the qualified energy conservation bond volume cap that has not been used on bonds issued or a lease-purchase agreement entered into by the end of a calendar year. In selecting projects for the purpose of allocating the qualified energy conservation bond volume cap, the Colorado energy office shall prioritize projects that are ready to be financed or refinanced and that are most consistent with the purpose of this article described in section 11-59.7-102 (1)(b). The Colorado energy office shall allocate the qualified energy conservation bond volume cap in a manner consistent with federal law and the purpose of this article described in section 11-59.7-102 (1)(b) to minimize the qualified energy conservation bond volume cap that has not been used on bonds issued or a lease-purchase agreement entered into on or before the expiration of the qualified energy conservation bond program. The Colorado energy office may allocate the qualified energy conservation bond volume cap to the state pursuant to this section in anticipation of the enactment by the general assembly of legislation authorizing a lease-purchase agreement. The state, any large local government, or any other public entity to which the qualified energy conservation bond volume cap has been allocated pursuant to this section may, at any time, relinquish the volume cap to the Colorado energy office. Any volume cap relinquished may be reallocated by the Colorado energy office to any public entity to finance or refinance a project approved by the office or may be carried forward to the next calendar year. The department of local affairs, in consultation with the Colorado energy office, may promulgate rules in accordance with article 4 of title 24, C.R.S., regarding the manner in which the qualified energy conservation bond volume cap will be allocated.



§ 11-59.7-108. Recovery zone economic development bond volume cap - recovery zone facility bond volume cap

(1) The recovery zone economic development bond volume cap and the recovery zone facility bond volume cap shall be administered by the commission on higher education pursuant to this section and, to the extent provided in subsection (5) of this section, the department of local affairs.

(2) Subject to the provisions of subsections (3) to (7) of this section, the commission on higher education shall separately allocate the recovery zone economic development bond volume cap and the recovery zone facility bond volume cap to counties and large municipalities in accordance with federal law for the purpose of financing or refinancing projects that are located in recovery zones, are approved by the commission, and either are or are to be owned or used by one or more public institutions of higher education or are expected to increase economic development in the vicinity of a facility that is or is to be owned or used by one or more public institutions of higher education in a manner that is complementary to the use of such higher education facility.

(3) Except as otherwise provided in subsection (5) of this section, any portion of the recovery zone economic development bond volume cap or recovery zone facility bond volume cap allocated to a county or a large municipality pursuant to subsection (2) of this section that has not been used on bonds issued or a lease-purchase agreement entered into to finance or refinance a project that is located in a recovery zone, is approved by the commission on higher education, and either is or is to be owned or used by one or more public institutions of higher education or is expected to increase economic development in the vicinity of a facility that is or is to be owned or used by one or more public institutions of higher education in a manner that is complementary to the use of such higher education facility or for which a contract to purchase bonds or instruments evidencing interests in a lease-purchase agreement has not been entered into on or before November 10 of any calendar year shall, on November 11 of the calendar year, automatically revert to the commission. If a contract to purchase has been entered into on or before November 10 of the calendar year but the related bonds or lease-purchase agreement is not issued or entered into on or before November 30 of the calendar year, the volume cap shall automatically revert to the commission on higher education on December 1 of the calendar year. The commission on higher education may reallocate any recovery zone economic development bond volume cap or recovery zone facility bond volume cap that reverts to the commission pursuant to this subsection (3) to any public entity for the purpose of financing or refinancing a project that is located in a recovery zone, is approved by the commission, and either is or is to be owned or used by one or more public institutions of higher education or is expected to increase economic development in the vicinity of a facility that is or is to be owned or used by one or more public institutions of higher education in a manner that is complementary to the use of such higher education facility or may carry the volume cap forward pursuant to subsection (4) of this section. Any recovery zone economic development bond volume cap or recovery zone facility bond volume cap that is reallocated to a public entity pursuant to this subsection (3) that has not been used on bonds issued or a lease-purchase agreement entered into to finance or refinance a project that is located in a recovery zone, is approved by the commission on higher education, and either is or is to be owned or used by one or more public institutions of higher education or is expected to increase economic development in the vicinity of a facility that is or is to be owned or used by one or more public institutions of higher education in a manner that is complementary to the use of such higher education facility by noon, prevailing Denver time, on December 31 of a calendar year, shall, at 12:01 p.m., prevailing Denver time, on December 31 of the calendar year, automatically revert to the commission.

(4) The commission on higher education shall carry forward to the next calendar year any portion of the recovery zone economic development bond volume cap or recovery zone facility bond volume cap that has not been used on bonds issued or a lease-purchase agreement entered into by the end of a calendar year.

(5) Notwithstanding any other provision of this section, if any portion of the recovery zone economic development bond volume cap or the recovery zone facility bond volume cap, including any portion that has been carried forward pursuant to subsection (4) of this section, has not been used on bonds issued or a lease-purchase agreement entered into by the ninetieth day preceding the date on which the recovery zone economic development bond program or recovery zone facility bond program, as applicable, is to expire under federal law, the remaining volume cap shall be allocated by the department of local affairs to public entities for the purpose of financing or refinancing any project that is located in a recovery zone and that qualifies for financing or refinancing with recovery zone economic development bonds or recovery zone facility bonds, as applicable. Any portion of any volume cap so allocated that has not been used on bonds issued or a lease-purchase agreement entered into by the fifteenth day preceding the date on which the recovery zone economic development bond program or recovery zone facility bond program, as applicable, is to expire under federal law shall revert to the department of local affairs, which shall reallocate the volume cap to public entities for the purpose of financing or refinancing any project that is located in a recovery zone and that qualifies for financing or refinancing with recovery zone economic development bonds or recovery zone facility bonds, as applicable.

(6) In selecting projects for the purpose of allocating the recovery zone economic development bond volume cap or recovery zone facility bond volume cap, the commission on higher education and the department of local affairs shall prioritize projects that are ready to be financed or refinanced and that are most consistent with the purpose of this article described in section 11-59.7-102 (1)(b). The commission on higher education and the department of local affairs shall allocate the recovery zone economic development bond volume cap and the recovery zone facility bond volume cap in a manner consistent with federal law and the purpose of this article described in section 11-59.7-102 (1)(b) to minimize the volume cap that has not been used on bonds issued or one or more lease-purchase agreements entered into at the expiration of the recovery zone economic development bond program or the recovery zone facility bond program, as applicable, under federal law. Any county or large municipality to which the recovery zone economic development bond volume cap or recovery zone facility bond volume cap has been allocated pursuant to this section may, at any time, relinquish the volume cap to the commission on higher education or, in the circumstances described in subsection (5) of this section, the department of local affairs. Any volume cap relinquished may be reallocated by the commission on higher education to any public entity for the purpose of financing or refinancing a project that is located in a recovery zone, has been approved by the commission, and either is or is to be owned or used by one or more public institutions of higher education or is expected to increase economic development in the vicinity of a facility that is or is to be owned or used by one or more public institutions of higher education in a manner that is complementary to the use of such higher education facility, may be carried forward to the next calendar year, or, if the circumstances described in subsection (5) of this section apply, may be reallocated by the department of local affairs for the purpose of financing or refinancing any project that is located in a recovery zone and that qualifies for financing or refinancing with recovery zone economic development bonds or recovery zone facility bonds, as applicable. The commission on higher education and the department of local affairs may promulgate rules in accordance with article 4 of title 24, C.R.S., regarding the manner in which the recovery zone economic development bond volume cap and the recovery zone facility bond volume cap that they are respectively responsible for allocating pursuant to this section will be allocated.

(7) On or before the one hundred eightieth day preceding the date on which the recovery zone economic development bond program or the recovery zone facility bond program, as applicable, is to expire under federal law, the commission on higher education shall deliver to the department of local affairs a written report describing:

(a) The stimulus obligations that have been issued or entered into using the recovery zone economic development bond volume cap or recovery zone facility bond volume cap;

(b) The stimulus obligations that the commission on higher education expects to be issued or entered into with the recovery zone economic development bond volume cap or recovery zone facility bond volume cap on or before the ninetieth day preceding the date on which the recovery zone economic development bond program or the recovery zone facility bond program, as applicable, is to expire under federal law; and

(c) The actions that have not yet been taken and the events that have not yet occurred but that must be taken or that must occur before the stimulus obligations described in paragraphs (a) and (b) of this subsection (7) are issued or entered into, the date on which the actions and events are scheduled to be taken or to occur, and the commission's analysis of the likelihood that the actions or events will be taken or will occur and that the stimulus obligations will be issued or entered into on or before the ninetieth day preceding the date on which the recovery zone economic development bond program or the recovery zone facility bond program, as applicable, is to expire under federal law.



§ 11-59.7-109. Qualified zone academy bond volume cap

(1) The qualified zone academy bond volume cap shall be administered by the public school capital construction assistance board pursuant to this section. The qualified zone academy bond volume cap shall be allocated to school districts to finance or refinance projects approved by the public school capital construction assistance board.

(2) Any portion of the qualified zone academy bond volume cap for a calendar year that is allocated to a school district pursuant to subsection (1) of this section and that has not been used on bonds issued or a lease-purchase agreement entered into or for which a contract to purchase bonds or instruments evidencing interests in a lease-purchase agreement has not been entered into on or before November 10 of the calendar year shall, on November 11 of the calendar year, automatically revert to the public school capital construction assistance board. If a contract to purchase has been entered into on or before November 10 of the calendar year but the related bonds or lease-purchase agreement is not issued or entered into on or before November 30 of the calendar year, the volume cap shall automatically revert to the public school capital construction assistance board on December 1 of the calendar year. The public school capital construction assistance board may reallocate to any school district for the purpose of financing or refinancing a project approved by the board any volume cap that reverts to the board pursuant to this subsection (2) or may carry the volume cap forward pursuant to subsection (3) of this section. Any volume cap that is reallocated to a school district pursuant to this subsection (2) that has not been used on bonds issued or a lease-purchase agreement entered into by noon, prevailing Denver time, on December 31 of a calendar year shall, at 12:01 p.m., prevailing Denver time, on December 31 of the calendar year, automatically revert to the public school capital construction assistance board.

(3) The public school capital construction assistance board shall carry forward to the next calendar year any portion of the qualified zone academy bond volume cap that has not been used on bonds issued or a lease-purchase agreement entered into by the end of a calendar year.

(4) In selecting projects for the purpose of allocating the qualified zone academy bond volume cap, the public school capital construction assistance board shall prioritize projects that are ready to be financed or refinanced and that are most consistent with the purpose of this article described in section 11-59.7-102 (1)(b). The public school capital construction assistance board shall allocate the qualified zone academy bond volume cap in a manner consistent with federal law and the purpose of this article described in section 11-59.7-102 (1)(b) to minimize the qualified zone academy bond volume cap that has not been used on bonds issued or lease-purchase agreements entered into by the expiration of the qualified zone academy bond program. Any school district to which the qualified zone academy bond volume cap has been allocated pursuant to this section may, at any time, relinquish the volume cap to the public school capital construction assistance board. Any volume cap relinquished may be reallocated by the public school capital construction assistance board to a school district to finance or refinance a project approved by the board or may be carried forward to the next calendar year. The public school capital construction assistance board may promulgate rules in accordance with article 4 of title 24, C.R.S., regarding the manner in which the qualified zone academy bond volume cap will be allocated.



§ 11-59.7-110. Recovery and reinvestment act finance authorities

(1) Two or more public entities that are authorized to issue or enter into one or more types of stimulus obligations or one or more public entities that are authorized to issue or enter into one or more types of stimulus obligations and one or more public entities that may use or benefit from the project or projects to be financed or refinanced by one or more types of stimulus obligations may, by or pursuant to one or more contracts with each other, create a separate legal entity, to be known as a recovery and reinvestment act finance authority, for the purposes of issuing or entering into stimulus obligations of the type or types, providing for the use or distribution of the proceeds of the stimulus obligations, providing for the payment of the stimulus obligations, and addressing other matters relating to the stimulus obligations and the property and operations of the recovery and reinvestment act finance authority.

(2) The contract pursuant to which a recovery and reinvestment act finance authority is created shall specify:

(a) The name and purpose of the authority and the type or types of stimulus obligations that the authority is authorized to issue or enter into;

(b) The establishment and organization of the governing body of the authority, which shall be a board of directors in which all legislative power of the authority is vested, including:

(I) The number of directors, their manner of appointment, their terms of office, their compensation, if any, and the procedure for filling vacancies on the board;

(II) The officers of the authority, the manner of their selection, and their duties;

(III) The voting requirements for action by the board; except that, unless otherwise specifically provided, a majority of directors shall constitute a quorum, and a majority of the quorum shall be necessary for any action taken by the board; and

(IV) The duties of the board;

(c) The obligations and rights of the contracting public entities;

(d) Provisions for the disposition, division, or distribution of any property of the authority;

(e) The term of the contract creating the authority, which may be continued for a definite term or until rescinded or terminated, and the method, if any, by which it may be rescinded or terminated; except that the contract may not be rescinded or terminated so long as the authority has bonds or one or more lease-purchase agreements outstanding unless provision for full payment of the bonds or lease-purchase agreement or agreements, by escrow or otherwise, has been made pursuant to the terms of the bonds or lease-purchase agreement or agreements;

(f) The provisions for the amendment of the contract creating the authority;

(g) Any intention of the contracting public entities to create the authority as, and have the authority conduct its business in a manner that satisfies all requirements of the constitution and laws of the state for maintaining the status of, an enterprise, as defined in section 20 (2)(d) of article X of the state constitution; and

(h) The conditions required when adding or deleting public entities to or from the contract.

(3) The general powers of a recovery and reinvestment finance authority shall include the following powers:

(a) To issue or enter into bonds and lease-purchase agreements that qualify as the type or types of stimulus obligations identified in the contract;

(b) To use or distribute the proceeds of its stimulus obligations for the benefit of one or more of the contracting public entities;

(c) To make and enter into ancillary agreements and other contracts and agreements with the contracting public entities and other persons;

(d) To employ agents and employees, to enter into contracts with attorneys, accountants, investment bankers, and other consultants, and to do and perform any acts and things authorized by this section under, through, or by means of any employee, agent, or person with which it contracts;

(e) To sue and be sued in its own name;

(f) To have and use a corporate seal;

(g) To adopt, by resolution, bylaws, rules, and regulations respecting the exercise of its powers and the carrying out of its purposes;

(h) To deposit moneys not then needed in the conduct of its affairs in any depository authorized in section 24-75-603, C.R.S. For the purpose of making deposits, the board of directors of the authority may appoint, by written resolution, one or more persons to act as custodians of the moneys. The persons shall give surety bonds in such amounts and form and for such purposes as the board of directors requires.

(i) To exercise any other powers that are necessary or convenient to the exercise of its other powers.

(4) A recovery and reinvestment act finance authority shall be a political subdivision and a public corporation of the state, separate from the parties to the contract creating the authority, and shall be a validly created and existing political subdivision and public corporation of the state irrespective of whether a public entity withdraws, whether voluntarily, by operation of law, or otherwise, from the authority subsequent to its creation under circumstances not resulting in the rescission or termination of the contract pursuant to the terms of the contract. A recovery and reinvestment act finance authority shall have the duties, privileges, immunities, rights, liabilities, and disabilities of a public body politic and corporate.

(5) The income or other revenues of a recovery and reinvestment act finance authority and all property at any time owned by an authority shall be exempt from all taxation and assessments in the state.

(6) The contracting public entities may provide in the contract creating a recovery and reinvestment act financing authority for payment to the authority of moneys from any legally available source to be used for payment of the bonds, lease-purchase agreements, and contractual and other obligations and liabilities of the authority.

(7) (a) To carry out the purposes for which a recovery and reinvestment act finance authority was created, the authority may issue bonds and enter into lease-purchase agreements payable solely from amounts paid to the authority from the contracting public entities, amounts paid to the authority by other persons, and any other available moneys of the authority. The terms, conditions, and details of the bonds or lease-purchase agreements and the procedures related thereto shall be set forth in the stimulus obligation documents authorizing the bonds or lease-purchase agreements. The terms, conditions, and details of the bonds or lease-purchase agreements shall, as nearly as may be practicable and subject to the provisions of sections 11-59.7-104 and 11-59.7-105, be substantially the same as those provided in part 6 of article 4 of title 43, C.R.S., relating to regional transportation authorities. Bonds or lease-purchase agreements issued or entered into under this subsection (7) shall not constitute a debt of a recovery and reinvestment act finance authority or a debt or multiple-fiscal year financial obligation of the state or any of the contracting public entities within the meaning of any constitutional or statutory limitations or provisions. Each bond or lease-purchase agreement issued or entered into under this subsection (7) shall recite in substance that the bond or lease-purchase agreement, including the interest thereon, is payable solely from the revenues and other available funds of the recovery and reinvestment act finance authority pledged for the payment thereof and that the bond or lease-purchase agreement does not constitute a debt of the authority or a debt or multiple-fiscal year financial obligation of the state or any of the contracting public entities within the meaning of any constitutional or statutory limitations or provisions.

(b) The stimulus obligation documents under which bonds are issued or lease-purchase agreements are entered into pursuant to paragraph (a) of this subsection (7) shall constitute a contract with the holders thereof and may contain such provisions as are determined by the board of the recovery and reinvestment act finance authority to be appropriate and necessary in connection therewith and to provide security for the payment thereof, including, without limitation, any mortgage or other security interest in any revenues, funds, rights, or properties of the authority.

(8) The powers granted to a recovery and reinvestment act finance authority pursuant to this section are supplemental to and shall in no manner limit the powers of public entities to enter into intergovernmental agreements or contracts or to establish separate legal entities pursuant to any other provision of law.



§ 11-59.7-111. Reporting requirements

(1) A public entity that issues or enters into a stimulus obligation authorized by the allocation or reallocation of the volume cap to the public entity pursuant to section 11-59.7-106, 11-59.7-107, 11-59.7-108, or 11-59.7-109, by the public school capital construction assistance board, the Colorado energy office, the commission on higher education, or the department of local affairs, as applicable, shall deliver a report to the entity that allocated or reallocated the volume cap within thirty days after the stimulus obligation is issued or entered into. The report shall include the following information and any other information requested by the entity that allocated or reallocated the volume cap:

(a) The type of stimulus obligation;

(b) The state law or laws under which the stimulus obligation was issued or entered into;

(c) The date on which the stimulus obligation was issued or entered into;

(d) A description of the project financed or refinanced with the proceeds of the stimulus obligation;

(e) The principal amount, interest rates or method for determining the interest rates, and maturity dates for the stimulus obligation and a schedule showing all scheduled payments on the stimulus obligation;

(f) The person or persons to which the stimulus obligation was sold;

(g) The terms on which the stimulus obligation was sold, including but not limited to any premium or discount at which the stimulus obligation was sold and any redemption or tender provisions applicable to the stimulus obligation;

(h) A description of any credit or liquidity enhancement or credit or liquidity support for the stimulus obligation and the amounts paid or to be paid for the enhancement or support;

(i) A description of any interest rate exchange agreement, interest rate cap agreement, or other similar agreement entered into in connection with the stimulus obligation;

(j) A copy of form 8038, 8038G, or other similar form that is filed with the federal internal revenue service in connection with the stimulus obligation; and

(k) A copy of the official statement, offering document, or other similar document prepared in connection with the sale of the stimulus obligation.

(2) The failure of a public entity to comply with subsection (1) of this section shall not adversely affect the validity of the stimulus obligation issued or entered into, but no public entity that has failed to comply with said subsection (1) with respect to a stimulus obligation shall be authorized to issue or enter into any other stimulus obligation until the entity that allocated or reallocated to the public entity the volume cap that authorized the public entity to issue or enter into the stimulus obligation has certified in writing that the public entity is in compliance with said subsection (1).



§ 11-59.7-112. No limitation on powers

The powers conferred by this article are in addition to and supplemental to and not in substitution for the powers conferred by any other law, and nothing in this article shall be interpreted to limit the powers of any public entity under any other law. If any provision of this article is inconsistent with any provision of any other law, the provisions of this article shall control.



§ 11-59.7-113. Executive orders authorized

This article was enacted in order to authorize public entities to take full advantage of financing opportunities available under the federal recovery and reinvestment act shortly after the enactment of the act and without detailed guidance from the executive branch of the federal government or courts regarding the proper interpretation of the act. If, based on additional information regarding the proper interpretation of the federal recovery and reinvestment act or amendments to the act, the governor determines that any provision of this article is not authorized by or is inconsistent with federal law or regulations or that additional legal authority is needed to authorize public entities to take full advantage of financing opportunities available under the act, the governor is expressly authorized to issue one or more executive orders that stops the operation or implementation of the unauthorized or inconsistent provision or provides the necessary additional legal authority.



§ 11-59.7-113.5. Specified tax credit bonds

A public entity may elect pursuant to the internal revenue code to treat any stimulus obligation as a specified tax credit bond. Any volume cap allocated to a public entity for stimulus obligations of the same type as a stimulus obligation for which such an election has been made shall apply to the stimulus obligation.



§ 11-59.7-114. Applicability

This article shall apply only to stimulus obligations issued or entered into pursuant to the federal recovery and reinvestment act on or before the date the authority to issue or enter into stimulus obligations of such type expires under the federal recovery and reinvestment act.









u.s. Agency Obligations

Article 60 - u.s. Agency Obligations

§ 11-60-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Bank for cooperatives" means the corporation known as the central bank for cooperatives and any bank for cooperatives organized and chartered by the governor of the farm credit administration pursuant to the "Farm Credit Act of 1933", as amended.

(2) "Debenture" means an instrument evidencing an obligation issued by a federal intermediate credit bank pursuant to the "Federal Farm Loan Act", as amended, or by a bank for cooperatives pursuant to the "Farm Credit Act of 1933", as amended, and includes consolidated debentures issued by federal intermediate credit banks acting together or banks for cooperatives acting together.

(3) "Federal intermediate credit bank" means any federal intermediate credit bank chartered by the farm credit administration pursuant to the "Federal Farm Loan Act", as amended.

(4) "Funds" includes but is not limited to any moneys or deposits, or any fiduciary, sinking, insurance, investment, retirement, compensation, pension, estate, trust, or other funds, public or private.

(4.5) "Person" means any individual, corporation, business trust, estate, trust, partnership, association, or legal entity other than a public body or officer.

(5) "Public bodies or officers" includes but is not limited to the state of Colorado and any of its institutions, agencies, counties, municipalities, districts, and any political subdivision, department, agency, or instrumentality thereof, and any political or public corporation, board, commission, or officer.



§ 11-60-102. Debentures - legal investments - federal intermediate credit banks - bank for cooperatives

It is lawful, notwithstanding any restrictions on investments contained in any of the laws of this state, for any bank, trust company, savings bank, savings and loan association, insurance company, credit union, or person, including but not limited to those doing business under any banking, insurance, deposit, fiduciary, or investment laws of the United States or any of the states thereof, to invest any funds in its, his, or their custody, control, or possession in any debentures or other similar obligations issued by a federal intermediate credit bank or by a bank for cooperatives and to use any such debentures as security for public deposits or any other fund in their custody, control, or possession.



§ 11-60-103. Lawful investments - international banks

It is lawful, notwithstanding any restrictions on investments contained in any of the laws of this state, for any bank, trust company, savings bank, savings and loan association, insurance company, credit union, or person, including but not limited to those doing business under any banking, insurance, deposit, fiduciary, or investment laws of the United States or of any of the states thereof, to invest any funds in its, his, or their custody, control, or possession in the obligations of the international bank for reconstruction and development, the inter-American development bank, the Asian development bank, or the African development bank.



§ 11-60-104. Article controlling

Insofar as the provisions of this article are inconsistent with the provisions of any other law, the provisions of this article are controlling; but nothing in this article shall be construed as modifying part 3 of article 1 of title 15, C.R.S.






Article 61 - Legal Tender

§ 11-61-101. Gold and silver coin a legal tender

The gold and silver coin issued by the government of the United States shall be a legal tender for the payment of all debts contracted on or after April 5, 1893, between the citizens of this state. The same shall be received in payment of all debts due to the citizens of this state and in satisfaction of all taxes levied by the authority of the laws of this state.









Hospital and Health Care Trusts

Article 70 - Hospital and Health Care Trusts

§ 11-70-101. Trust agreements among a group or association of physicians, dentists, or health care institutions authorized

(1) There is hereby authorized the establishment, maintenance, administration, and operation of any trust, established by agreement of any group or association of physicians, dentists, or health care institutions, properly licensed by the state of Colorado, as grantor, with such physicians, dentists, or health care institutions as beneficiaries, for the purpose of insuring against loss by the payment of compensation under the Colorado workers' compensation law and general public liability claims based upon acts or omissions of such physicians, dentists, or health care institutions, including, without limitation, claims based upon malpractice. Such group or association of physicians, dentists, or health care institutions may, by trust agreement among themselves and a trustee or trustees of their selection, specify the terms, conditions, and provisions of such a trust.

(2) Upon approval of the executive director of the department of labor and employment and if the terms of the trust agreement so authorize, the following entities may be included as participants in or members of a trust created pursuant to subsection (1) of this section:

(a) Organizations or associations in which licensed health care institutions are qualified members;

(b) Entities which own or operate otherwise qualified licensed health care institutions under this article; or

(c) Residential, retirement, or personal care facilities, whether or not such facilities are required to be licensed by this state.



§ 11-70-102. Title to property of trusts - liability of trust and trustees

The trustees of trusts established pursuant to this article shall hold the legal title to all property at any time belonging to the trusts. They shall have control over such property, as well as the control and management of the business and affairs of the trust. Liability to third persons for any act, omission, or obligation of a trustee of a trust, when acting in such capacity, shall extend to the whole of the trust estate, or so much thereof as may be necessary to discharge such obligation, but no trustee shall be personally liable for any such act, omission, or obligation. The trustees shall have such powers as to the investment of the trust estate as may be set out in the declaration of trust, without regard to the type of investments to which trustees generally are restricted by the provisions of part 8 of article 1 of title 15, C.R.S., nor shall such trustees be subject to the provisions of title 10, C.R.S., concerning the regulation of insurance; except that the trustees shall report any malpractice claim against a licensed practitioner that is settled or in which judgment is rendered against the insured to the Colorado medical board, which board shall provide statistical data concerning such claims to the commissioner of insurance. Without limiting the generality of the foregoing, the trustees shall have any powers, whether conferred upon them by the agreement of trust or otherwise, to perform all acts necessary or desirable to the conduct of the business of a public liability insurer.



§ 11-70-103. Obligation of participating physicians, dentists, and hospitals limited

No physician, dentist, or hospital which is a participant in such a trust, as grantor, member, beneficiary, or otherwise, shall be liable or obligated to the trust, to the trustee, to any grantor, member, or beneficiary, to any creditor of the trust, or to any other person by virtue of its participation other than for the payment of its full agreed contribution to the trust in accordance with the trust agreement. Without limiting the generality of the foregoing, no participating physician, dentist, or hospital shall incur any other liability of any nature whatever because of or arising out of its participation in such a trust.



§ 11-70-104. Application of article

All of the provisions of this article shall apply to, and shall confer all rights, privileges, exemptions, and immunities upon, any trust established for the purposes contemplated by this article and the grantors, members, beneficiaries, participants, and trustees thereof, whether such trust was established before or on or after July 1, 1977.



§ 11-70-105. Insurance

The coverage provided by a trust established pursuant to this article shall be deemed insurance for the purposes of any requirements relating to proof of financial responsibility.



§ 11-70-106. Certificate of membership

Certification of membership in a trust established pursuant to this article shall meet the certification requirements of any hospital-medical liability requirements.



§ 11-70-107. Workers' compensation

The coverage provided by a trust established pursuant to this article shall be deemed insurance meeting the requirements of article 44 of title 8, C.R.S., to secure the payment of compensation under the Colorado workers' compensation law, and such trust, upon obtaining approval of the executive director of the department of labor and employment, may act as its own insurance carrier, as provided in section 8-44-201, C.R.S.









Compliance Review Documents

Article 71 - Confidentiality of Compliance Review Documents

§ 11-71-101. Legislative declaration

The general assembly hereby finds, determines, and declares that compliance review committees are essential to the operation and performance of financial institutions and that the public will benefit from incentives to identify and remedy compliance issues. To this end, the general assembly declares that compliance review information prepared for or created by a compliance review committee shall be confidential and that persons performing such functions shall be granted qualified immunity.



§ 11-71-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Compliance review committee" means:

(a) An audit committee, loan review committee, or compliance committee appointed by the board of directors of a depository institution, as defined in subsection (3) of this section; or

(b) Any other person who is not an employee or director who acts in an investigatory capacity at the direction of a compliance review committee.

(2) "Compliance review documents" means documents exclusively prepared for or created by a compliance review committee.

(3) (a) "Depository institution" means:

(I) A person organized, chartered, doing business, or holding an authorization charter under the laws of this state or the United States to receive deposits, which person is supervised or examined for the protection of depositors by an official or agency of a state or the United States. "Deposits" includes deposits in savings, share, certificate, or other deposit accounts.

(II) A trust company or other institution that is chartered pursuant to article 109 of this title.

(b) "Depository institution" does not include an insurance company or other organization primarily engaged in the business of insurance.

(4) "Loan review committee" means a person or group of persons who, on behalf of a depository institution, reviews loans held by such institution for the purpose of assessing the credit quality of the loans, compliance with the institution's loan policies, and compliance with applicable laws and regulations.

(5) "Person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation, or other legal entity.



§ 11-71-103. Applicability of article - confidentiality of compliance review committee documents - definition

(1) This article applies to a compliance review committee the functions of which are to evaluate and seek to improve:

(a) Loan underwriting standards;

(b) Asset quality;

(c) Compliance with federal or state statutory or regulatory requirements;

(d) Financial reporting to federal or state regulatory agencies; or

(e) (I) The ability of electronic computing devices and any other computers, software programs, databases, network information systems, firmware, microprocessors, internal time clocks, hardware, or any other device used to interpret, produce, calculate, compute, generate, compare, account for, or sequence a date from, into, or between the years 1999 and 2000.

(II) For purposes of this paragraph (e), "electronic computing device" means any computer hardware or software, computer chip, embedded chip, process control equipment, or other information system that:

(A) Is used to capture, store, manipulate, or process data; or

(B) Controls, monitors, or assists in the operation of physical apparatus that is not primarily used as a computer but that relies on automation or digital technology to function, including but not limited to vehicles, vessels, buildings, structures, facilities, elevators, medical equipment, traffic signals, and factory machinery.

(f) Repealed.

(2) (a) (I) Except as provided in subsection (3) of this section, compliance review documents, including those which have been delivered to a federal or state governmental agency, are confidential and not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee.

(II) Notwithstanding any provision to the contrary, this article shall not be construed to limit the discovery or admissibility in any civil action of documents that are not compliance review documents, including, but not limited to, books, records, loan documents, applications, and appraisals, and other documents otherwise prepared or maintained in the ordinary course of business.

(b) No person shall testify in a civil proceeding concerning such person's participation in the collection, evaluation, reporting, or use of compliance review documents or about the contents of compliance review documents. Such testimony, if offered, is inadmissible in evidence.

(3) Subsection (2) of this section shall not limit the ability of a governmental agency to examine, obtain, or use compliance review documents. Such compliance review documents shall remain confidential and not discoverable or admissible in evidence in any civil action by other than a governmental agency.









Banks

Article 101 - General Provisions

Part 1 - Short Title and Policy

§ 11-101-101. Short title

Articles 101 to 109 and article 10.5 of this title shall be known and may be cited as the "Colorado Banking Code". A reference to the code means the Colorado Banking Code as amended from time to time.



§ 11-101-102. Declaration of policy

(1) It is hereby declared to be the policy of the state of Colorado that, to protect the public interest, the business of all state banks be supervised and regulated in such manner as to:

(a) Preserve and promote:

(I) Sound and constructive competition among financial services institutions;

(II) A dual federal and state banking system;

(III) The security of deposits;

(IV) The safe and sound conduct of the business of state banks; and

(V) A statewide safe and sound banking system;

(b) Seek:

(I) Regulatory coordination and cooperation; and

(II) Regulatory parity among financial services institutions; and

(c) Encourage diversity in financial products and services.






Part 2 - Effect on Existing Banks

§ 11-101-201. Effect on existing banks

The charters of the state banks organized and existing prior to July 1, 2013, under the laws of this state continue in full force and effect. All such state banks, and, to the extent applicable, all banks chartered under the laws of another state and all national banks doing business in this state on or after July 1, 2013, are, from that date, subject to this article. Any such state bank, by filing an application under this code for an amendment of its charter or for a merger, consolidation, purchase and assumption, or sale of all, or substantially all, of its assets, or the assets of any department of such bank, shall be deemed to have expressly recognized that it is so subject.






Part 3 - Application

§ 11-101-301. Application of code

(1) This code governs the incorporation, organization, corporate functions, merger, consolidation, purchase and assumption, sale of assets, liquidation, dissolution, and reorganization procedures of corporations operating as banks (whether or not, as a part of and in conjunction with such operations, they engage in the trust or safe deposit business) in the state of Colorado; but articles 10.5 and 101 to 107 of this title only apply to trust companies organized and operating under article 109 of this title when specifically provided in articles 10.5 and 101 to 109 of this title, and article 109 of this title otherwise governs exclusively trust companies.

(2) (a) (I) The regulation of banking is a matter of statewide concern, and in order to maintain a uniform statewide system of banking and bank regulatory policy in Colorado, the regulation by a political subdivision of deposits, lending, or other services or products provided by banks in accordance with applicable state or federal law shall be prohibited except to the extent expressly permitted under article 10.5 of this title.

(II) Nothing in this subsection (2) shall preclude a political subdivision from enacting and enforcing laws or rules of general applicability concerning public health, safety, or welfare.

(b) For the purposes of this section, "political subdivision" means and includes every county, city and county, city, town, school district, special district, and housing authority within the state.



§ 11-101-302. No private right of action

Except as expressly provided in this code, no person, other than the banking board, shall have the right to bring or maintain any private action, at law or in equity, for a violation of or enforcement of this code.






Part 4 - Definitions

§ 11-101-401. Definitions

As used in this code, unless the context otherwise requires:

(1) "Account holder" means a person having an established demand, savings, or loan account at a Colorado bank.

(2) "Account overline" means a banking transaction pursuant to which an account holder debits his existing demand or savings account even though such debit may create or extend a negative balance to be covered by an extension of credit, or would create a negative balance but for an extension of credit to such account by the Colorado bank.

(3) "Action", in the sense of a judicial proceeding, means a recoupment, counterclaim, third-party claim, cross-claim, setoff, suit in equity, arbitration, and any other proceeding in which rights are determined.

(3.5) "Affiliate" means any company that directly or indirectly controls, is controlled by, or is under common control with another company.

(4) "Affiliate financial institution" means any bank or savings and loan association that has its principal place of business in Colorado and that is controlled by a financial institution.

(5) "Bank" or "banking institution" means a state bank or bank with trust powers chartered by this state or another state, a national bank, or a national bank with trust powers, but does not include a credit card national bank; except that, for the purpose of part 2 of article 104 of this title, "bank" means any bank organized or chartered under articles 101 to 107 of this title, any bank organized or chartered as a bank under the laws of any other jurisdiction, or any bank organized or chartered under chapter 2 of title 12 of the United States Code.

(6) "Bank holding company" means any company that has direct or indirect control over any banking institution.

(7) "Banking board" means the banking board within the division established pursuant to section 11-102-103.

(8) Repealed.

(9) "Banking transactions" means cash withdrawals, deposits, account transfers, payments from bank accounts, disbursements under a preauthorized credit agreement, and loan payments initiated by an account holder at a communications facility and accessing his or her account at a Colorado bank.

(10) "Branch" means any branch bank, branch office, branch agency, additional office, or branch place of business situated in Colorado or another state of a financial institution located in this or another state at which deposits are received, checks are paid, and money is lent and trust powers may be exercised, if approved by its chartering authority.

(11) "Capital and surplus" or "capital stock and unimpaired surplus fund" means paid-in capital stock plus surplus, undivided profits, subordinated notes and debentures, reserves for contingencies and other capital reserves, and the reserve for possible loan losses.

(12) "Colorado affiliate", with respect to a Colorado bank or Colorado trust company, means:

(a) Any company that is controlled by a bank holding company that controls a Colorado bank or Colorado trust company; or

(b) Any company that is controlled by or that controls a Colorado bank or Colorado trust company.

(13) "Colorado bank" means a bank having its principal place of business in Colorado.

(14) "Colorado bank holding company" means a registered bank holding company the operations of which are principally conducted in Colorado. "Colorado bank holding company" does not include an out-of-state bank holding company that acquires control of one or more Colorado bank holding companies or Colorado banks, whether or not its operations are principally conducted in Colorado after such acquisition, or any Colorado bank holding company the control of which or as to which a majority nonvoting equity interest is first acquired by an out-of-state bank holding company on or after July 1, 1988.

(15) "Colorado financial institution" means a financial institution having its principal place of business in Colorado.

(16) "Colorado trust company" means:

(a) A national banking association that has its principal office in Colorado and to which the comptroller of the currency has issued a certificate authorizing the commencement of business and that is required by said comptroller to limit its operations to those of a trust company and any activities related thereto; or

(b) A trust company organized under article 109 of this title, which trust company has its principal office in Colorado.

(16.5) "Commercial activities" means activities in which a bank holding company, a financial holding company, a national bank, or a national bank financial subsidiary may not engage under federal law.

(17) "Commissioner" means the state bank commissioner appointed and serving pursuant to section 11-102-101 (2), who shall be the commissioner of banking referred to in articles 101 to 109 of this title.

(18) "Communications facility" means an attended or unattended electronic information processing device, other than an ordinary telephone instrument, located in this state separate and apart from a Colorado bank and through which account holders and Colorado banks may engage in banking transactions by means of either the instant transmission (online) of electronic impulses to and from the Colorado bank or its data processing agent or the recording of electronic impulses or other indicia of a banking transaction for delayed transmission (off-line) to a Colorado bank or its data processing agent. Such a device located on the premises of a Colorado bank shall be a communications facility if such device is utilized by the account holders of other Colorado banks.

(19) "Community" means a city, town, or incorporated village of this state, or a trade area in this state in unincorporated territory.

(20) "Company" means any corporation, partnership, business trust, association, or similar organization; except that, for the purpose of article 106 of this title, "company" means a bank or trust company that is authorized by the division of banking or the comptroller of the currency to conduct fiduciary business in Colorado.

(21) "Constituent bank" means a party to a merger.

(22) "Continuing bank" means a merging bank the charter of which becomes the charter of the resulting bank.

(23) (a) Except as otherwise provided in paragraphs (b) and (c) of this subsection (23), a company with "control" means:

(I) A company that, either directly, indirectly, or acting through one or more persons, owns, controls, or has the power to vote twenty-five percent or more of the voting securities of another company; or

(II) A company that controls in any manner the election of a majority of the directors, managers, or trustees of another company.

(b) For the purpose of part 2 of article 104 of this title, "control" means that:

(I) A company, either directly, indirectly, or acting through one or more persons, owns, controls, or has power to vote twenty-five percent or more of the voting securities of a bank holding company or of a bank; or

(II) A company controls in any manner the election of a majority of the directors, managers, or trustees of a bank holding company or of a bank.

(c) For the purpose of section 11-104-101, "control" means that:

(I) Any company directly or indirectly or acting through one or more persons owns, controls, or has power to vote twenty-five percent or more of the voting securities of the banking institution; or

(II) The company controls in any manner the election of a majority of the directors, managers, or trustees of the banking institution.

(24) "Converted bank" means the same bank after the conversion.

(25) "Converting bank" means a bank converting from a state to a national bank, or the reverse.

(26) "Court" means a court of competent jurisdiction.

(27) "Credit card national bank" means an institution that is organized or chartered as a national bank under chapter 2 of title 12 of the United States Code, that engages only in credit card operations, and that qualifies for exception from the definition of a "bank" under section 2 (c)(2)(F) of the federal "Bank Holding Company Act of 1956", Public Law 84-511, 12 U.S.C. sec. 1841 (c)(2)(F).

(27.5) "De novo bank" means a newly incorporated and chartered federally insured bank.

(28) "De novo branch" means a branch of a financial institution that:

(a) Is originally established by the financial institution as a branch; and

(b) Does not become a branch of such financial institution as a result of:

(I) The acquisition by the financial institution of a depository institution or a branch of a depository institution; or

(II) The conversion, merger, or consolidation of any such institution or branch.

(29) "Deposit production office" means an office or branch used primarily for the purpose of deposit production.

(30) "Depositor" means:

(a) A person or company that places money in a bank account; and

(b) A person delivering property or documents to a lessor for safekeeping.

(31) "Division" means the division of banking of this state created by this code.

(32) "Executive officer", when referring to a bank, means a person who participates or has authority to participate, other than in the capacity of a director, in major policy-making functions of the bank, whether or not the officer has an official title, the title designates the officer as an assistant, or the officer is serving without salary or other compensation. "Executive officer" includes the chairman of the board of directors and the president, every vice-president, and the cashier of a bank, unless any such officer is excluded by resolution of the board of directors or by the bylaws of the bank from participation, other than in the capacity of a director, in major policy-making functions of the bank and such officer does not actually participate therein.

(33) "Federal bank holding company act" means the federal "Bank Holding Company Act of 1956", Pub.L. 84-511, 12 U.S.C. sec. 1841 et seq., as amended.

(34) "Fiduciary" means original or successor trustee of an expressed or implied trust, including but not limited to a resulting or constructive trust, special administrator, executor, administrator, administrator c.t.a., guardian, guardian-trustee or conservator for a minor or other incompetent person, receiver, trustee in bankruptcy, assignee for creditors, or any holder of a similar position of trust acting alone or with others.

(35) "Fiduciary business" means estate and trust administration, conservatorship, agency, escrow, and custodian business and any other fiduciary business.

(36) "Financial institution" means any bank, bank holding company, savings and loan association, federal savings bank, or thrift holding company.

(37) (a) "Foreign bank" means any bank, including any commercial bank, merchant bank, or other institution that engages in banking activities that are usual in connection with the business of banking in the nations where such institution is organized or operating, other than a bank that is organized under the laws of a state of the United States or a national bank that maintains its head office in a state of the United States.

(b) As used in this subsection (37), "foreign nation" means any nation other than the United States, including any subdivision, territory, trust territory, dependency, or possession of any such nation. "Foreign nation" includes Puerto Rico, Guam, American Samoa, the Virgin Islands, and any territory, trust territory, dependency, or insular possession of the United States.

(38) "Good faith" means honesty in fact in the transaction and some reasonable ground for belief that the transaction is rightful or authorized.

(39) "Home state" means:

(a) In the case of a national bank, the state in which the main office of the bank is located; and

(b) In the case of a state bank, the state in which the bank is chartered.

(40) "Interested party" means, with respect to the fiduciary business of a transferor for which a successor is substituted:

(a) Each person who is readily identifiable as a beneficiary or devisee because of such person's receipt of statements of account;

(b) A parent, custodian, conservator, or guardian who receives statements of account on behalf of a minor beneficiary or devisee;

(c) Each cofiduciary;

(d) Each surviving settlor of a trust;

(e) Each issuer of a security for which the transferor acts as a fiduciary;

(f) The plan sponsor for every employee benefit plan;

(g) The principal of every agency account; and

(h) The guardian or conservator of the person under guardianship.

(40.5) "Investment discretionary authority" means, with respect to an account, the sole or shared authority, whether or not that authority is exercised, to determine which securities or other assets to purchase or sell on behalf of the account. An institution that delegates its authority over investments and an institution that receives delegated authority over investments both have investment discretion.

(41) "Item" means any instrument for the payment of money even though not negotiable, but does not include money.

(42) "Lessee" means a person contracting with a lessor for the use of a safe deposit box.

(43) "Lessor" means a bank or subsidiary thereof that rents or maintains safe deposit facilities. "Lessor" does not include a financial institution regulated by article 30, 46, or 109 of this title or a credit union chartered under the laws of the United States.

(44) "Merger" includes consolidation.

(45) "Merging bank" means a party to a merger.

(46) "National bank" means a national banking association.

(47) "Officer", when referring to a bank, means any person designated as such in the bylaws and includes, whether or not so designated, any executive officer, the chairman of the board of directors, the chairman of the executive committee, and any trust officer, assistant trust officer, assistant vice-president, assistant treasurer, assistant cashier, assistant comptroller, assistant secretary, auditor, or any person who performs the duties appropriate to those offices.

(48) The state where "operations are principally conducted" means that state where the largest percentage of the aggregate deposits of all bank subsidiaries of the bank holding company is held.

(49) "Order" means all or any part of the final disposition, whether affirmative, negative, injunctive, or declaratory in form, by the commissioner or the banking board of any matter other than the making of rules of general application.

(50) "Out-of-state bank" means a bank the home state of which is another state. The term "out-of-state bank" includes a foreign bank.

(51) "Out-of-state bank holding company" means a registered bank holding company the operations of which are principally conducted outside of Colorado.

(52) "Person" means an individual, corporation, partnership, joint venture, trust estate, unincorporated association, or any other legal or commercial entity.

(53) "Registered bank holding company" means a bank holding company registered with the federal reserve board pursuant to the federal "Bank Holding Company Act".

(54) "Resulting bank" means the combined banks and trust companies carrying on business upon completion of a merger.

(55) "Retailer" means a person primarily engaged in the business of selling or leasing goods or services to consumers.

(56) "Retail location" means a location where the primary business is selling or leasing goods or services to consumers. The term includes only that portion of the building or structure in which such goods or services are offered for sale or lease, but it does not include a wholesale or manufacturing business.

(57) "Safe deposit box" means a safe deposit box, vault, or other safe deposit receptacle maintained by a lessor.

(58) "State bank" means a bank or bank with trust powers chartered by this state.

(59) "Successor" means a company that replaces the transferor as fiduciary for all or part of the fiduciary business of the transferor.

(60) "Transferor" means a company that is replaced as fiduciary by a successor for all or part of its fiduciary business.









Article 102 - Division of Banking

Part 1 - Commissioner and Banking Board

§ 11-102-101. Division of banking - creation - subject to termination - repeal of article

(1) There is hereby created a division of banking within the department of regulatory agencies. The division shall be charged with functions provided by law. Whenever any law of this state refers to the banking department, said law shall be construed as referring to the division of banking.

(2) The administrative head of the division shall be the commissioner of banking, who shall be the state bank commissioner appointed and serving as provided by law, and the deputies and employees of the commissioner shall also be deputies and employees of the division of banking hereby created. The bank commissioner, at the time of his or her appointment, shall be experienced in the theory and practice of the business and regulation of financial services institutions under the jurisdiction of the banking board.

(3) (a) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the division of banking created by this section.

(b) This article is repealed, effective September 1, 2024.



§ 11-102-102. Powers of commissioner

(1) The commissioner shall be the administrative head of the division, shall set administrative policy therefor, and shall be responsible for the internal administration thereof, including personnel matters, records, reports, systems, and procedures.

(2) The commissioner shall be the appointing authority for employees of the division under the state personnel system.

(3) The commissioner shall be responsible for all examination and enforcement functions of the division of banking subject to the policy-making and rule-making authority of the banking board. In carrying out the responsibilities for examinations and enforcement, in addition to other powers conferred by this code and delegated by the banking board, the commissioner has the power to require a bank to:

(a) Comply with the standards that the banking board may prescribe for determining the value of various types of assets;

(b) Charge off the whole or any part of an asset that, at the time of the commissioner's action, could not lawfully be acquired;

(c) Write down an asset to its market value;

(d) File, record, or otherwise make effective liens and other interests in property;

(e) Obtain a financial statement from a person with present or prospective liability to the bank to the extent that the bank can do so;

(f) Obtain insurance against damage to real estate taken as security;

(g) Obtain title insurance for real estate taken as security;

(h) Maintain adequate insurance against such other risks as the commissioner or the banking board may determine to be necessary and appropriate for the protection of depositors and the public.

(4) The commissioner shall have primary responsibility for the preparation of the preliminary budget draft for the division for review and comment by the banking board prior to its submission to the department of regulatory agencies.

(5) The commissioner shall have the power to perform any acts and to make any decisions incidental to or necessary for carrying out any functions specified by this code or delegated by the banking board pursuant to this code.

(6) The commissioner has the power, subject to the approval of the banking board and subject to the laws and state constitution, to appoint a chief deputy commissioner and such other deputy commissioners as shall be necessary to efficiently perform the duties of the commissioner. All such officers and employees shall receive such compensation for their services as shall be fixed under general provisions of law relating to the compensation of state officers and employees.

(7) The commissioner, the deputies, and all other employees of the division shall, before entering upon the discharge of their duties, in addition to any oath required by the state constitution, take and subscribe an oath to keep secret all information acquired by them in the discharge of their duties, except as may be otherwise required by this code or by law. Willful violation of this oath is declared to be a criminal offense. The commissioner, all deputies, and all other employees of the division shall be subject to article 18 of title 24, C.R.S.

(8) The commissioner may delegate to any officer or employee of the division any of the commissioner's powers and may designate any officer or employee of the division to perform any of the commissioner's duties.

(9) The commissioner, and such other officers and employees handling money or securities in the course of their duties as the banking board may determine, shall be bonded in such amount as the banking board may fix. The cost thereof shall be charged as an expense of the division.

(10) The commissioner, all deputies, and all the employees, except special deputies and assistants employed in liquidating failed banks, shall devote their entire time and attention to the duties of their several positions and shall not, during their terms of service, receive any salary or compensation whatsoever from any bank.

(11) In the case of a vacancy in the office of the commissioner for any cause, and until such vacancy is filled, the chief deputy commissioner shall have and exercise all the powers and duties conferred by law or by the banking board upon the commissioner, with the same authority as if those powers and duties were exercised and performed by the commissioner. If there is no chief deputy at the time of such vacancy, a chief deputy shall be appointed.

(12) The commissioner shall have a seal of office containing the words "Commissioner of Banking of Colorado" in the form of a circle and the word "seal" within the circle.



§ 11-102-103. Banking board - repeal

(1) (a) There is hereby established in the division a banking board, which shall consist of nine members as further specified in this section.

(b) The members of the banking board serving on June 30, 2003, shall continue to serve until the expiration of their terms of office in accordance with the provisions of this section.

(2) (a) There shall be five members who during their tenure are, and shall remain, executive officers of state banks, each of whom shall have not less than five years' practical experience as an active executive officer of a bank. At least two of such members shall represent banks having less than one hundred fifty million dollars in total assets at the time of their appointment.

(b) There shall be one member who during his or her tenure is, and shall remain, an executive officer of a business licensed pursuant to article 110 of this title 11.

(c) There shall be one member who during his or her tenure is, and shall remain, the executive officer of a trust company.

(d) There shall also be two members to serve as public members of the banking board who shall have expertise in finance through their current experience in business, industry, agriculture, or education.

(3) No member of the banking board shall have any interest, direct or indirect, in a bank in which another member of the banking board has any such interest. Not more than one of the members shall be an executive officer or employee of any one bank holding company or affiliate thereof.

(4) Of the members appointed under subsection (2) of this section, at all times at least one shall reside west of the continental divide.

(5) Members shall be appointed by the governor, with the consent of a majority of the elected members of the senate at the next meeting thereof. The term of office of each member shall be four years. In the event of the death, resignation, nonresidency in the congressional district from which appointed, inability to act, or refusal to act of any member of the banking board, or the occurrence of any other event that disqualifies the member from serving the remainder of his or her term on the banking board, the governor within forty-five days thereafter, or in the event of the governor's failure to act, the banking board, shall make an interim appointment of a member to serve for the unexpired term on the banking board, subject to the approval of a majority of the elected members of the senate at the next meeting thereof. A member who moves out of the congressional district from which appointed shall promptly notify the governor of the date of such move, but such notice is not a condition precedent to the occurrence of the vacancy. The governor may, after notice and hearing, remove a member for cause. Any banking board member who is absent from three consecutive banking board meetings is subject to immediate removal by the governor.

(6) Each member of the banking board shall receive the same per diem compensation and reimbursement of expenses as those provided for members of boards and commissions in the division of professions and occupations pursuant to section 24-34-102 (13), C.R.S. Payment for all such expenses and allowances shall be made upon vouchers therefor, which shall be filed with the department of personnel.

(7) The banking board shall meet at least once in each calendar month. The chairman of the banking board may call additional meetings of the banking board upon at least seventy-two hours' notice to all members of the banking board and shall do so upon the request of two members. All members of the banking board shall be subject to immediate call in the event of an emergency. Four members of the banking board shall constitute a quorum, and action taken by a majority of those present at any meeting at which a quorum is present shall be the action of the banking board. Upon the affirmative vote of a majority of those present at any meeting at which a quorum is present, one or more members may be authorized to conduct any hearing required under this code. In the event that less than a quorum of the banking board is present during the conduct of the hearing, at least a quorum of the banking board shall read the entire record before voting thereon. No member shall participate in a proceeding before the banking board when any corporation, partnership, or unincorporated association of which he or she is, or was at any time in the preceding twelve months, a director, officer, partner, employee, member, or stockholder is a party to such proceedings. A member may disqualify himself or herself from participating in a proceeding for any other cause deemed by him or her to be sufficient.

(8) A quorum may be established by means of a conference telephone call, which shall be recorded in the banking board's minutes. Upon the affirmative vote of a majority of those present at any meeting at which a quorum is present, the banking board may hold an executive session to consider certain matters required by statute to be kept confidential under this code. Any agenda and the minutes of executive sessions shall be kept confidential by the banking board.

(9) The division shall provide such clerical, technical, and legal assistance as the banking board may require.

(10) The members of the banking board shall, before entering upon the discharge of their duties, in addition to any oath required by the state constitution, take and subscribe an oath to keep secret all information acquired by them in the discharge of their duties, except as may be otherwise required by law. Willful violation of this oath shall be a criminal offense.

(11) The banking board shall elect a chairperson from among its members to serve for a term not exceeding two years, as determined by the banking board. No chairperson shall be eligible to serve as such for more than two successive terms. In addition to the amounts received pursuant to subsection (6) of this section, the chairperson shall receive per diem compensation and reimbursement of expenses in the amounts provided by section 24-34-102 (13), C.R.S., for each day spent in attending to the duties of the banking board.

(12) The banking board may enter into contracts with temporary employees and for the provision of such other services as it may deem necessary in accordance with section 13 of article XII of the state constitution.

(13) This section is repealed, effective September 1, 2024.



§ 11-102-104. Powers and duties of banking board

(1) The banking board is the policy-making and rule-making authority for the division of banking and has the power to:

(a) Make, modify, reverse, and vacate rules for the proper enforcement and administration of this code and the "Public Deposit Protection Act", article 10.5 of this title;

(b) Make, promulgate, alter, amend, or revise reasonable rules as may be necessary for the enforcement and execution of the "Money Transmitters Act", article 110 of this title 11; and

(c) Regulate procedure and practice of the banking board.

(2) In addition to any other powers conferred on it by this code, the banking board has the power to:

(a) Make all final decisions with respect to ownership including, but not limited to:

(I) Chartering and conversions;

(II) Mergers;

(III) Acquisitions; and

(IV) Change of control;

(b) Make all final decisions with respect to certification pursuant to section 11-104-202;

(c) Make all final decisions with respect to the taking of possession, liquidation, or reorganization of banks and the emergency grant of new charters and branch facilities;

(d) Make all final decisions with respect to requests to exercise trust, fiduciary, and agency powers.

(3) The banking board has the power to prohibit the taking of deposits or to restrict the withdrawal of deposits, or both, from any one or more state banks when the banking board finds that extraordinary circumstances make such a restriction necessary for the proper protection of depositors in the affected state bank.

(4) The banking board has the power to authorize state banks under circumstances in which state banks are not given authority under this code to act without the approval of the banking board; to participate in any public agency created after July 1, 1957, under the laws of this state or the United States, the purpose of which is to afford advantages or safeguards to banks or depositors; and to authorize compliance with all requirements and conditions imposed upon such participants.

(5) The banking board has the power to authorize such banks to engage in any banking activity in which state banks could engage were they operating as national banks at the time such authority is granted, so long as such activity is not prohibited elsewhere in this code and to the extent permissible under rules of the banking board promulgated pursuant to subsection (1) of this section consistent with the policies set forth in section 11-101-102, or under any other provision of this code. State banks may engage in interstate branching to the same extent as if they were operating as national banks so long as such activity is in accordance with the rules of the banking board.

(5.5) (a) The banking board has the power to issue a state bank charter to a limited liability company, as that term is defined in section 7-80-102, C.R.S., so long as the limited liability company meets the requirements of this code. In the event of a conflict between the requirements of the provisions of this code and the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S., a state bank organized as a limited liability company shall be subject to the requirements of this code.

(b) Repealed.

(c) The banking board has the power to issue a trust company charter to a limited liability company, as that term is defined in section 7-80-102, C.R.S., so long as the limited liability company meets the requirements of article 109 of this title. In the event of a conflict between the requirements of article 109 of this title and the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S., a trust company organized as a limited liability company is subject to the requirements of article 109 of this title.

(d) The banking board shall promulgate rules to effectuate the provisions of this subsection (5.5).

(6) The banking board has the power to affirm, modify, reverse, vacate, or stay the enforcement of any order or ruling made by a hearing officer acting pursuant to section 11-102-201 or the commissioner acting pursuant to authority delegated by the banking board.

(7) The banking board has the power to order any person to cease violating a provision of this code or a rule issued pursuant to this code or to cease engaging in any unsound banking practice, to impose civil money penalties pursuant to section 11-102-503, to suspend or remove a director or officer pursuant to section 11-102-505, and to take such other enforcement action as is authorized by sections 11-102-506 to 11-102-508 and any other provision of this code.

(8) With respect to any action pursuant to subsection (3) or (7) of this section, ten days' notice by certified mail, return receipt requested, and the opportunity for a hearing shall be provided to the bank, the directors of the bank, and any person ordered to cease violating provisions of this code pursuant to subsection (7) of this section in advance of any action taken by the banking board. In cases found by the banking board to involve extraordinary circumstances requiring immediate action, the banking board may take such action without notice or hearing but shall promptly afford a subsequent opportunity for hearing upon application by the bank or directors of the bank to rescind the action taken. With respect to any authorization requested pursuant to subsection (4) or (5) of this section, the banking board may, on its own motion, or shall if requested by the applicant, hold a hearing on such request.

(9) The banking board has the power to issue a declaratory order with respect to the applicability of this code or a rule issued by the banking board to any person, property, or state of facts under this code.

(10) The banking board has the power to review and comment on the preliminary budget draft for the division prior to its submission to the department of regulatory agencies.

(11) The banking board shall annually establish such fees and assessments and the percentages thereof as are necessary to generate the moneys appropriated by the general assembly for the division.

(12) The banking board has the power to comment on who shall be the bank commissioner and to recommend the termination of the commissioner for cause. The banking board's comments and recommendations shall be given to the appropriate office or officer of the state having appointment or termination powers with regard to the commissioner.

(13) The banking board has the power to perform any acts and make any decisions incidental to or necessary for carrying out its functions as set forth in this code.

(14) The banking board shall not delegate to the commissioner any of its powers under subsections (1) to (12) of this section except informal enforcement powers arising under section 11-102-507, which powers shall be delegable pursuant to subsection (15) of this section.

(15) Except as provided in subsection (14) of this section, the banking board may, in its discretion, delegate to the commissioner any of its powers, duties, and functions; except that all powers under this code vest in the banking board unless delegated to the commissioner by statute.

(16) The banking board may, in its discretion, require the commissioner to report to the banking board periodically with respect to any powers delegated pursuant to subsection (15) of this section.

(17) The banking board shall have a seal of office containing the words "Banking Board of Colorado" in the form of a circle and the word "seal" within the circle.

(18) Repealed.



§ 11-102-105. Roles and authority of banking board and commissioner - rules - exercise of powers

(1) All rules of the commissioner lawfully adopted prior to April 15, 1988, shall continue to be effective until revised, amended, repealed, or nullified pursuant to law.

(2) The banking board and the commissioner in the exercise of their powers pursuant to this code shall be guided by and shall act in a manner consistent with the policies of the state of Colorado with respect to state banks as set forth in section 11-101-102.



§ 11-102-106. Nontraditional mortgages - consumer protections - rules - incorporation of federal interagency guidance

The banking board shall adopt rules governing the marketing of nontraditional mortgages by banking institutions. In adopting such rules, the board shall incorporate appropriate provisions of section 1098 of the federal "Dodd-Frank Wall Street Reform and Consumer Protection Act", amending 12 U.S.C. sec. 2601 et seq., and applicable regulations.






Part 2 - Proceedings

§ 11-102-201. Hearing officers - powers - procedure - order final

(1) The banking board has the power to designate a person to act as a hearing officer to conduct any public hearing authorized or required by this code except in the case of charter applications that have been timely protested pursuant to the rules of the banking board. The banking board may determine the qualifications required for a person to be designated pursuant to this subsection (1) based upon the education and experience required for the particular hearing. Such person may, but need not be, an administrative law judge serving pursuant to section 24-30-1003, C.R.S.

(2) Any such hearing officer shall have the powers of a hearing officer prescribed in section 24-4-105, C.R.S.

(3) After the conclusion of a hearing, the hearing officer shall prepare written findings and recommendations based on the hearing and shall certify such findings and recommendations to the banking board and to each party. If the banking board does not affirm, modify, reverse, remand for further findings, or vacate such written recommendations within sixty days after receipt of the recommendations, the same shall be deemed the determination and order of the banking board. The banking board may extend such sixty-day period by no more than thirty additional days.



§ 11-102-202. Subpoenas - witnesses - production of records

(1) The commissioner, or the banking board, has the power to subpoena witnesses, compel their attendance, require the production of evidence, administer an oath, and examine any person under oath in connection with any subject relating to a duty imposed upon, or a power vested in, the commissioner or the banking board.

(2) In case of a refusal of any person to comply with a lawful subpoena or order of the commissioner or of the banking board issued pursuant to this section, upon proper petition by the commissioner or the banking board to the district court, the court shall require compliance therewith, and further refusal shall be punishable as contempt of court.



§ 11-102-203. Effect of good faith reliance on orders or rules of banking board

No person who in good faith relies on any order or rule of the banking board shall be subjected to any civil or criminal liability for any act or omission to act, notwithstanding a subsequent decision by a court invalidating any such order or rule.



§ 11-102-203.5. Independent administrative review of material supervisory determinations - rules

(1) The banking board shall establish by rule an independent administrative appeals process to address an adverse material supervisory determination that affects a state bank. For purposes of this section, a "material supervisory determination" means:

(a) An examination rating, including composite scores, information technology, and trust department ratings;

(b) A determination relating to the adequacy of loan loss reserve provisions;

(c) A disputed asset classification exceeding ten percent of the state bank's total capital;

(d) A determination relating to violations of law or regulation; and

(e) Any other determination that may have an effect on a state bank's capital, earnings, operating flexibility, or capital category for prompt corrective action purposes, or may otherwise affect the nature and level of supervisory oversight accorded the state bank.

(2) In promulgating the rule provided for in this section, the banking board shall apply the following criteria, considerations, and policies:

(a) The initial appeal shall be heard by one or more people selected by the banking board who did not participate in and does not report to anyone who made the material supervisory determination under review;

(b) The banking board shall establish safeguards to protect from retaliation a state bank that files an appeal;

(c) All appeals shall be in writing, on forms approved by the banking board, and approved by the appellant's governing principal or a majority of principals;

(d) All appeals shall be heard within ninety days after filing and decided within one hundred eighty days after filing;

(e) The banking board shall classify the state banks that are eligible to appeal;

(f) The banking board shall encourage informal resolution procedures;

(g) The banking board shall encourage coordination with other state and federal regulatory authorities; and

(h) To the extent that federal guidelines are consistent with this section, the banking board shall model the rule provided for in this section on relevant federal guidelines.

(3) Notwithstanding any other provision of this section, an appeal of an adverse material supervisory determination shall not affect, delay, or impede any formal or informal supervisory or enforcement action in progress.



§ 11-102-204. Court review

(1) Any person aggrieved and directly affected by an order of the banking board issued under this code may seek a review in the district court in and for the county in which the bank is located, or proposed bank is to be located, within thirty days after receipt of written notice of the issuance of said order; except that any person aggrieved or directly affected by an order of the banking board pursuant to section 11-103-304 granting or denying a charter for a new state bank may seek a review in the court of appeals and not the district court. Such review in the court of appeals shall be in accordance with section 24-4-106 (11), C.R.S. The validity of an order may be tested only by such a review and may not be placed in issue in an action to enforce it. The filing of such a petition for review shall not, of itself, stay enforcement of an order, but the court may order a stay upon such terms as it deems proper.

(2) The court may affirm the order of the banking board or may direct the banking board to take any action deemed proper. It may reverse or modify the order of the banking board if the order was issued pursuant to an unconstitutional statutory provision, was in excess of statutory authority, was issued upon unlawful procedure, or is not supported by substantial evidence in the record.






Part 3 - Records, Reporting, and Information

§ 11-102-301. Examinations and examiner's reports

(1) The commissioner shall examine the books and records of every state bank as often as deemed advisable and to the extent required by the banking board, shall make and file in his or her office a correct report in detail disclosing the results of such examination, and shall mail a copy of such report to the bank examined.

(2) The commissioner shall examine, as often as deemed advisable and to the extent required by the banking board, any electronic data processing centers of a state bank or any electronic data processing centers that serve a state bank, without regard to the location of the electronic data processing center; shall make and file in his or her office a correct report in detail disclosing the results of such examination; and shall mail a copy of such report to the data processing centers examined and the state bank that they serve.

(3) (a) The commissioner, if he or she deems it necessary or if required by the banking board, may examine the books and records of the controlling shareholder of a state bank and any affiliated entities of the controlling shareholder, as well as any relationship among the controlling shareholder and its affiliated entities, for the purpose of determining the safety and soundness of the state bank.

(b) If the controlling shareholder or affiliate's records are located outside this state, the controlling shareholder or affiliate shall either make them available to the commissioner at a convenient location within this state or pay the reasonable and necessary expenses for the commissioner or the commissioner's representative to examine the records at the place where they are located.

(c) The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect the records on the commissioner's behalf.

(d) If a controlling shareholder or affiliate refuses to permit the commissioner to make an examination, the banking board may fine such controlling shareholder or affiliate an amount not to exceed one thousand dollars for each day any such refusal continues.

(e) In lieu of any examination required by this subsection (3), the commissioner may accept an audit for the previous fiscal year prepared by an independent certified public accountant, independent registered accountant, or other independent qualified person. If the commissioner accepts an audit prepared by such independent person, no costs of the audit shall be borne by the commissioner and all costs of such audit shall remain the obligation of the controlling shareholder or affiliate.

(f) For purposes of this subsection (3):

(I) "Affiliated entity" or "affiliate" means an entity in control of a controlling shareholder or an entity controlled by a controlling shareholder.

(II) "Controlling shareholder" means a shareholder in control of a state bank.

(III) "In control of" means that an entity or shareholder meets the same criteria for acquiring control as is set forth in section 11-102-303 for acquiring control of a state bank.

(4) If the commissioner deems necessary, the commissioner may examine any corporation the majority of the stock of which is owned by a state bank or which corporation is found by the banking board to be controlled by a state bank, but the provisions of this subsection (4) shall not apply when such stock is held in a fiduciary capacity by the bank.

(5) If the banking board finds any officer, director, or employee of any state bank to be dishonest, reckless, incompetent, or acting in violation of this code, it shall, in writing, report the facts regarding such officer, director, or employee to the board of directors of the state bank, and, if the directors of the state bank fail or refuse to take action on such report within ten days, the banking board may, if it deems it advisable, send a copy of such report to the surety on the bond of said officer.



§ 11-102-302. Bank reports to banking board - generally

(1) Every state bank shall make and file with the banking board not less than three reports during each calendar year according to the form that may be prescribed by the banking board, verified by the oath of either the president, the vice-president, the cashier, or the secretary and attested by the signature of three or more of the directors. Each such report shall exhibit in detail, as may be required by the banking board, the resources and liabilities of the state bank at the close of business on the date specified by the banking board.

(2) Said reports shall be transmitted to the banking board within thirty days after its request.

(3) The banking board has power to call for special reports from any particular state bank if, in the banking board's judgment, the special reports are necessary to establish a full and complete knowledge of the state bank's condition. No such special report, nor any summary of a special report, shall be required to be published. The reports required by, and filed pursuant to, this section shall be in lieu of all others required by law from state banks. Every state bank that fails to comply with this section shall pay to the banking board a penalty in an amount set by the banking board pursuant to section 11-102-104 (11). The banking board, for valid reasons and good cause, may waive such penalty.



§ 11-102-303. Bank reports to banking board - requirements for acquiring control

(1) As used in this section, unless the context otherwise requires:

(a) "Person" means an individual, a corporation, a partnership, a trust, or any other legal entity.

(b) "Controlling person" means a person who is in control of a state bank or would be in control of a state bank after a proposed acquisition.

(2) A person shall be deemed to have acquired control of a state bank if, as a result of acquisition, such person:

(a) Directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing twenty-five percent or more of the outstanding voting stock thereof;

(b) Controls in any manner the election of a majority of the directors thereof; or

(c) Exercises a controlling influence over the management or policies thereof.

(3) (a) Whenever a person proposes to acquire control of any state bank, such person shall first make application to the banking board for approval. Without approval from the banking board pursuant to subsection (4) of this section, a person shall be prohibited from making such an acquisition.

(b) An application required by paragraph (a) of this subsection (3) shall contain the following information to the extent that it is known by the person making the application:

(I) The number of shares involved;

(II) The name of each seller or transferor;

(III) The name of each purchaser or transferee;

(IV) The name of each beneficial owner if the share or shares are registered in another name;

(V) The purchase price;

(VI) Detailed information concerning any loans made in connection with the acquisition;

(VII) Such other information concerning the transaction as may be required by the banking board regarding the effect of the transaction upon the control of the state bank involved;

(VIII) Biographical and financial information concerning each purchaser, controlling person, or person in control of a controlling person participating in the proposed acquisition; and

(IX) The name of each controlling person and each person in control of a controlling person participating in the proposed acquisition.

(4) (a) After receipt of an application, the commissioner shall make an investigation, and the banking board shall approve the change of control only after the banking board has determined:

(I) That the person proposing to acquire control is qualified by character, experience, and financial responsibility to control the state bank in a legal and proper manner;

(II) That the interests of the public generally will not be jeopardized by the proposed acquisition; and

(III) That the person proposing to acquire control has satisfied the requirements of subsections (1) to (7) of this section and the other provisions of articles 101 to 109 of this title.

(b) The general assembly declares that the acquisition of control of, or of any ownership interest in, state banks by persons owned or controlled by a country with which it has been determined to be against the national interest to trade without export controls for national security purposes by the president of the United States or another appropriate agency of the federal government as directed by the president pursuant to the "Export Administration Act of 1979", 50 U.S.C. Appendix sec. 2401 et seq., the "International Emergency Economic Powers Act", 50 U.S.C. sec. 1701 et seq., or any rule, order, or decision promulgated in connection therewith, is against the public interest. If the application or the commissioner's investigation indicates that any person seeking to have control of or any ownership interest in a state bank is owned or controlled by such a country, the banking board shall not approve any such change of control.

(5) This section shall not apply to the acquisition of:

(a) Voting proxies acquired in the normal course of business as a result of a proxy solicitation in conjunction with a stockholders' meeting;

(b) Stock held in a fiduciary capacity unless the acquiring person has sole discretionary authority to exercise voting rights with respect thereto;

(c) Stock acquired in securing or collecting, in whole or in part, a debt contracted in good faith or stock acquired through testate or intestate succession or bona fide gift, if the acquirer advises the banking board of such acquisition within thirty days after the acquisition and provides any information required or requested by the banking board or commissioner;

(d) Stock acquired by an underwriter in good faith and without any intent to evade the purpose of this section if the shares are held only for such reasonable period of time as will permit the sale of the shares; or

(e) Pro rata stock dividends.

(6) If the banking board has not acted upon a completed application within sixty days after receipt thereof, unless extended for an additional thirty days by the banking board, such application shall be considered approved.

(7) Whenever any person proposes to acquire control of any state bank and is required by the "Change in Bank Control Act of 1978" (section 7 (j) of the "Federal Deposit Insurance Act", 12 U.S.C. 1817 (j)), as such act may be amended from time to time, to give the appropriate federal banking agency prior written notice of such proposed acquisition, a copy of such notice with supporting information shall be given concurrently to the banking board for information. The banking board may use such information in evaluating applications submitted pursuant to this section and shall submit its recommendations and comments to the appropriate federal regulatory authority in a timely manner.

(8) Any person who becomes a director, executive officer, or other person who, directly or indirectly, is responsible for the management, control, or operations of a state bank shall within ninety days thereafter file a report with the banking board containing: A statement describing any civil or criminal offenses affecting such person's qualification to serve in such capacity with respect to which such person has been found guilty or liable by any federal or state court or federal or state regulatory agency; such biographical information as the banking board requires; and such other information as the banking board requires pursuant to its rules. If any statement contained in such report subsequently becomes inaccurate or misleading in any way, such person shall file an amended report within thirty days after the date on which the statement in the report first becomes inaccurate or misleading. Any person who fails to comply with this subsection (8) shall be required by the banking board to pay a penalty in an amount set by the banking board by rule, which penalty shall not exceed twenty-five dollars per day, and such penalty shall be deposited in the general fund. The banking board, for valid reasons and good cause, may waive such penalty.

(9) If any state bank changes any executive officer, director, or other person who, directly or indirectly, is responsible for the management, control, or operations of the state bank, such changes shall be promptly reported to the banking board, and the state bank shall provide such information concerning such person as may be requested by the banking board on such forms as the banking board may require, including information about the reasons for termination from any prior employment and whether such person was charged or convicted of any civil or criminal offenses enumerated in subsection (8) of this section. No civil liability shall arise for any state bank, its directors, executive officers, employees, or agents, or other persons due to compliance with the requirements of this subsection (9). The purpose of such information is to inform the banking board of the qualifications of such person as they may affect the safety and soundness of the state bank. The information shall be treated as confidential under this code. Any bank that fails to comply with this subsection (9) shall be required to pay a penalty in an amount set by the banking board by rule, which penalty shall not exceed twenty-five dollars per day, and such penalty shall be deposited in the general fund. The banking board, for valid reasons and good cause, may waive such penalty.



§ 11-102-304. Commissioner's annual report - publications

For each calendar year, the commissioner shall compile and publish an annual report in such form and containing such information as the commissioner may determine necessary to reasonably summarize the operations of the division during such year.



§ 11-102-305. Records

(1) (a) Information from the records of the division shall be revealed only to members of the banking board, except as follows:

(I) Information may be disclosed if such disclosure is rendered necessary by law.

(II) Any party entitled to appear in a hearing on an application for bank charter shall have access to the applicant's proposed articles or amended articles of incorporation, application for charter, and proposed bylaws.

(III) Subject to subsection (1.5) of this section, the commissioner may exchange information as to the condition of banks or trust companies with the United States comptroller of the currency, bank or financial institution regulatory departments of other states, the federal reserve system and its examiners, the federal deposit insurance corporation and its examiners, and the consumer financial protection bureau and its examiners.

(IV) Subject to subsection (1.5) of this section, the commissioner may exchange information obtained from money transmitters with the United States secretary of the treasury, the secretary's designees, the United States attorney general, the attorney general's designee, or other state or United States territorial regulatory agencies pertaining to the condition of money transmitters or compliance with federal money laundering and other financial crimes laws, including, but not limited to, the "Bank Secrecy Act", the "Right to Financial Privacy Act of 1978", the "Money Laundering Control Act of 1986", and the "Annunzio-Wylie Anti-Money Laundering Act".

(V) The commissioner may exchange information as provided by part 2 of article 110 of this title 11.

(b) Notwithstanding any other provision of articles 101 to 109 of this title to the contrary, the commissioner, the commissioner's deputies, and the members of the banking board may disclose any information in the records of the division or acquired by them in the discharge of their duties that is publicly available from the federal deposit insurance corporation, the United States comptroller of the currency, the federal reserve system, or the consumer financial protection bureau or the disclosure of which has been specifically authorized by the board of directors of the financial institution to which such information relates.

(1.5) The commissioner shall not exchange information with any other governmental agency unless the commissioner is reasonably satisfied that the agency is obligated by law or contract to:

(a) Share with the division similar information it may have in its possession; and

(b) Maintain the confidentiality of any exchanged information under conditions that are no less restrictive than those imposed by law upon the division.

(2) Reports of examinations made by the division shall be retained by the division for seven years.

(3) Upon request and upon payment of such reasonable charges as the commissioner shall prescribe, the commissioner shall furnish to any person a certified copy of any document on file with the division that is a public record. Such certified copy shall be admissible in evidence in lieu of the original and shall constitute prima facie evidence of the contents of the original.

(4) The division or the commissioner may inform a licensing agency within the department of regulatory agencies of possible misconduct by a person or entity licensed by said agency, notwithstanding that the division or commissioner learned of the alleged misconduct while discharging their duties under the code. The division and the commissioner may give the licensing agency records or information in their possession relating to the licensee's alleged misconduct.



§ 11-102-306. Information confidential

(1) The banking board, the commissioner, and all deputies and employees of the division shall not divulge any information acquired by them in the discharge of their duties except insofar as disclosure may be rendered necessary or authorized by law, including section 11-102-305 (4).

(2) The banking board, the commissioner, and their designees may exchange information with the United States comptroller of the currency, the federal deposit insurance corporation, the board of governors of the federal reserve system, the consumer financial protection bureau, the federal home loan bank in which an institution is a member or is making an application to become a member, the executive director of the department of regulatory agencies, the division of financial services, and banking or financial institution regulatory agencies of other states or United States territories, subject to any confidentiality agreement entered into between the banking board or the commissioner and the United States comptroller of the currency, the federal deposit insurance corporation, the board of governors of the federal reserve system, the consumer financial protection bureau, regulatory agencies of other states or United States territories, or the federal home loan bank in which an institution is a member or is making an application to become a member. In addition, the banking board, the commissioner, and their designees may exchange information obtained by the banking board relating to:

(a) Possible violations of the federal "Employee Retirement Income Security Act of 1974", 29 U.S.C. sec. 1001 et seq., with the federal department of labor or the executive director of the department of regulatory agencies;

(b) Possible criminal violations of federal law relating to the activities of a federally insured institution with the federal bureau of investigation or the executive director of the department of regulatory agencies; and

(c) The activities of money transmitters pertaining to compliance with federal money laundering and other financial crimes laws, including the "Bank Secrecy Act", the "Right to Financial Privacy Act of 1978", the "Money Laundering Control Act of 1986", and the "Annunzio-Wylie Anti-Money Laundering Act", with the United States secretary of the treasury or the secretary's designees.

(3) The executive director of the department of regulatory agencies and the state commissioner of financial services and their deputies shall, before entering upon the discharge of their duties specified in this section, in addition to an oath required by the state constitution, take and subscribe an oath to keep secret all information acquired by them in the discharge of such duties, except as may otherwise be required by law. Willful violation of this oath shall be a criminal offense.

(4) Notwithstanding any other provision of this article to the contrary, the commissioner, the deputies, and the members of the banking board may disclose any information in the records of the division of banking or acquired by them within the discharge of their duties that is publicly available from the federal deposit insurance corporation, the United States comptroller of the currency, the federal reserve system, or the consumer financial protection bureau and disclose information that has been specifically authorized by the board of directors of the bank to which such information relates. Nothing in this section authorizes the board of directors of a bank to waive any privileges that belong solely to the banking board, the division, or its employees.



§ 11-102-307. Access to records

The commissioner shall have access to any record of the division relating to state banks, and the appointive members of the banking board shall have such access upon the affirmative vote of a majority of the members of the banking board.



§ 11-102-308. Bank records - preservation - reproduction

(1) Every state bank shall retain its business records for such periods as are prescribed by or in accordance with the terms of this section.

(2) Each state bank shall retain permanently the minute books of meetings of its stockholders and directors, its capital stock ledger and capital stock certificate ledger or stubs, its general ledger (or the record kept by the bank in lieu thereof), its daily statements of condition, and all records that the banking board shall, in accordance with the terms of this section, require to be retained permanently.

(3) All other state bank records shall be retained for such periods as the banking board shall, in accordance with the terms of this section, prescribe.

(4) The banking board shall from time to time issue rules classifying all records kept by state banks and prescribing the period for which records of each class shall be retained. Such periods may be permanent or for a term of years. Such rules may be amended or repealed. Prior to issuing any such rule, the banking board shall consider:

(a) Actions and administrative proceedings in which the production of bank records might be necessary or desirable;

(b) State and federal statutes of limitation applicable to such actions or proceedings;

(c) The availability of information contained in bank records from other sources;

(d) Such other matters as the banking board deems pertinent in order that its rules will require banks to retain their records for such periods as are commensurate with the interests of bank customers and shareholders and of the people of this state in having bank records available.

(5) Any state bank may dispose of any record that has been retained for the period prescribed, in accordance with the terms of this section for retention of records of its class, and shall, after it has disposed of a record, thereafter be under no duty to produce such record in any action or proceeding.

(6) In lieu of retention of the original records, any state bank may cause any of its records and records at any time in its custody, including those held by it as a fiduciary, to be photographed or otherwise reproduced in permanent form. Any such photograph or reproduction shall have the same force and effect as the original and be admitted in evidence equally with the original.

(7) To the extent that they are not in contravention of any statute of the United States or any rule promulgated thereunder, the provisions of this section shall apply to all banks doing business in this state.






Part 4 - Assessments and Fees

§ 11-102-401. Assessments

(1) The banking board shall annually establish fees and assessments pursuant to section 11-102-104 (11). Assessments may be made more frequently than annually at the discretion of the banking board.

(2) For the fiscal year beginning July 1, 2003, and for each fiscal year thereafter, the banking board shall establish an assessment to be collected at least semiannually in such amounts as are sufficient to generate the moneys appropriated by the general assembly to the division of banking for each such fiscal year.



§ 11-102-403. Division of banking cash fund - creation

All fees and assessments collected by the banking board shall be transmitted to the state treasurer, who shall credit the same to the division of banking cash fund, which fund is hereby created in the state treasury. All moneys in the fund shall be subject to appropriation by the general assembly for the direct and indirect costs of the activities of the banking board and the division. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.






Part 5 - Conflicts of Interest, Penalties, Removal, Suspension, Enforcement

§ 11-102-501. Banking interests of officers and employees

No officer or employee of the division shall be an officer, director, attorney, owner, or shareholder in any bank, or, except as provided in this article, receive, directly or indirectly, any payment or gratuity from any such bank, or be indebted to any bank or other institution over which the division has supervisory control. Willful violation of this section is declared to be a criminal offense. This section shall not prohibit being a depositor or the lessee of a safe deposit box on the same terms as are available to the public generally, or being indebted to a bank: Upon a mortgage loan upon the mortgagor's own home, or upon an installment debt transferred to a bank in the regular course of business by a seller of consumer goods including automobiles purchased by the officer or employee. Further, this section shall not prohibit the four banker members of the banking board, provided for in section 11-102-103 (2)(a), from being executive officers in banks and from receiving bona fide compensation as such officers.



§ 11-102-502. Exemption from liability - when

No member of the banking board or officer or employee of the division shall be liable in any civil action for damages for any act done or omitted in good faith in performing the functions of his or her office.



§ 11-102-503. Assessment of civil money penalties by banking board

(1) (a) (I) After notice and a hearing as provided in article 4 of title 24, C.R.S., and after making a determination that no other appropriate governmental agency has taken similar action against such person for the same act or practice, the banking board may assess against and collect a civil penalty from:

(A) Any person who has violated any final cease-and-desist order issued by the banking board pursuant to section 11-102-104 (7); and

(B) Any state bank that, or any executive officer, director, employee, agent, or other person participating in the conduct of the affairs of such bank who, violates or knowingly permits any person to violate any of the provisions of this code or any rule promulgated pursuant to this code, or engages or participates in any unsafe or unsound practice in connection with a bank. The civil money penalty shall not exceed one thousand dollars per day for each day such violation continues. This provision shall include, but not be limited to, the following violations: Making, or causing to be made, delinquent payment of assessments under section 11-102-401; submitting, or causing to be submitted, delinquent reports, including but not limited to call reports; or knowingly submitting, or causing to be submitted, to the banking board any report or statement that contains materially false or misleading information.

(II) The banking board may, in extraordinary circumstances, at its option, and upon waiver of the right to a public hearing by a respondent, close to the public any hearing concerning an assessment of a civil money penalty, an order of suspension or removal from office, an order to cease and desist from any unlawful or unsafe and unsound practices, or any other formal enforcement action by the banking board. Such extraordinary circumstances occur when specific concern arises about prompt withdrawal of moneys from or the safety and soundness of the institution.

(b) For the purposes of this section, a violation shall include, but is not limited to, any action, by any person alone or with another person, that causes, brings about, or results in the participation in, counseling of, or aiding or abetting of a violation.

(2) Civil money penalties shall be assessed by written notice of assessment of a civil money penalty served upon the person to be assessed. The notice of assessment of a civil money penalty shall state the amount of the penalty, the period for payment, the legal authority for the assessment, and the matters of fact or law constituting the grounds for assessment. The notice of assessment of a civil money penalty shall constitute a final order for purposes of judicial review pursuant to section 24-4-106, C.R.S.

(3) The banking board shall have authority to determine the amount of any civil money penalty assessed against any executive officer, director, employee, agent, or other person participating in the affairs of a bank, except as expressly limited by this code. In determining the amount of the civil money penalty to be assessed, the banking board shall consider the good faith of the person assessed, the gravity of the violation, any previous violations by the person assessed, the nature and extent of any past violations, and such other matters as the banking board may deem appropriate; except that the civil money penalty shall be not more than one thousand dollars per day for each day the person assessed remains in violation.

(4) Civil money penalties assessed pursuant to this section shall be due and payable and collected within thirty days after the notice of assessment of a civil money penalty is issued by the banking board; except that the banking board may, in its discretion, compromise, modify, or set aside any civil money penalty. Any civil money penalty collected pursuant to this section shall be transmitted to the state treasurer, who shall credit it to the general fund.



§ 11-102-504. No indemnification or insurance against civil money penalties

Notwithstanding any other provision of law, no state bank shall indemnify or insure any executive officer, director, employee, agent, or person participating in the conduct of affairs of such bank against civil money penalties.



§ 11-102-505. Removal of director, officer, or other person

(1) The banking board may serve any executive officer, director, employee, agent, or other person participating in the conduct of the affairs of a bank with a written notice of its intention to remove such person from office whenever the banking board determines:

(a) That any such person has committed any violation of this code, rule of the banking board, or cease-and-desist order of the banking board that has become final; has engaged or participated in any unsafe or unsound practice in connection with a bank; has committed or engaged in any act, omission, or practice that constitutes a breach of fiduciary duty to the state bank; or has been found liable for or guilty of any of the civil or criminal offenses enumerated in section 11-102-303 (8); and

(b) (I) That the state bank has suffered or probably will suffer substantial financial loss or other damage or that the interests of its depositors could be seriously prejudiced by reason of such violation, practice, breach of fiduciary duty, or offense; or

(II) That such person has received financial gain by reason of such violation, practice, breach of fiduciary duty, offense; or

(III) That such violation is one involving personal dishonesty on the part of such person or one that demonstrates a willful or continuing disregard for the safety or soundness of the state bank.

(2) Whenever the banking board determines that an executive officer, director, employee, agent, or other person participating in the conduct of the affairs of a state bank, by conduct or practice with respect to another bank or business institution that results in substantial financial loss or other damage, has evidenced either personal dishonesty or a willful or continuing disregard for such state bank's safety and soundness, and, in addition, has evidenced unfitness to continue such person's relationship with the state bank, the banking board may serve upon such person a written notice of its intention to remove him or her from office or to prohibit the person's further participation in any manner in the conduct of the affairs of any Colorado state-chartered bank or trust company.

(3) A notice of intention to remove a director, executive officer, or other person from office or to prohibit such person's participation in the conduct of the affairs of a state bank shall contain a statement of the facts constituting grounds therefor and shall fix a time and place at which a hearing shall be held thereon. Such hearing shall be fixed for a date not earlier than thirty days nor later than sixty days after the date of service of such notice, unless an earlier or a later date is set by the banking board at the request of such director or executive officer or other person, and for good cause shown. Unless such director, executive officer, or other person appears at the hearing in person or by a duly authorized representative, such person shall be deemed to have consented to the issuance of an order of removal or prohibition as specified in the notice issued pursuant to subsection (1) or (2) of this section. In the event of such consent or, if, upon the record made at any such hearing, the banking board finds that any of the grounds specified in such notice have been established, the banking board may issue such orders of suspension or removal from office as it may deem appropriate. Any such order shall become effective at the expiration of thirty days after service upon such bank and the director, executive officer, or other person concerned except in the case of an order issued upon consent, which shall become effective at the time specified therein. Such order shall remain effective and enforceable except to such extent as it is stayed, modified, terminated, or set aside by action of the banking board or a reviewing court.



§ 11-102-506. Suspension of director, officer, or other person

(1) The banking board may suspend an executive officer, director, employee, agent, or other person participating in the conduct of the affairs of a state bank who becomes ineligible to hold such position, or who after receipt of an order of the banking board to cease and desist violates this code or a lawful rule or order issued pursuant thereto, or who is dishonest, or who is reckless or grossly incompetent in the conduct of banking business, or who may be subject to removal under section 11-102-505. It shall be a criminal offense for any such person, after receipt of a suspension order, to perform any duty or exercise any power of any state bank until the banking board vacates such suspension order. A suspension order shall specify the grounds thereof. A copy of the order shall be sent to the bank concerned and to each member of its board of directors.

(2) With respect to any action pursuant to this section, ten days' notice, by certified mail, return receipt requested, and an opportunity for hearing shall be provided to the bank affected, in advance of any action taken by the banking board. In cases found by the banking board to involve extraordinary circumstances requiring immediate action, the banking board may take such action, without notice or hearing, but shall promptly afford a subsequent opportunity for hearing, upon application to rescind the action taken.



§ 11-102-507. Informal enforcement authority

The banking board, or the commissioner if so authorized by the banking board, shall have authority to initiate informal actions to enforce the provisions of this code. In this regard the banking board or the commissioner may, in the banking board's or the commissioner's discretion, enter into written agreements such as a memorandum of understanding with, or an informal commitment letter from, or strongly worded letter of reprimand to any bank or any executive officer, director, employee, agent, or other person participating in the conduct of the affairs of a bank.



§ 11-102-508. Statements derogatory to state banks - penalty

Any person who willfully makes, circulates, or transmits to another any false statement, written or oral, that is directly or by inference derogatory to the financial condition of any state bank and that results in an extraordinary withdrawal of funds from such bank or that results in impairing public confidence in such bank and any person who shall counsel, aid, procure, or induce another to start, transmit, or circulate any such statement knowing the statement to be false commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.









Article 103 - Organization and Corporate Functions

Part 1 - General Corporate Powers

§ 11-103-101. General corporate powers

(1) A state bank may be organized to exercise the powers provided in this code.

(2) Subject to the provisions of section 11-103-102, a state bank organized under the laws of this state shall, without specific mention thereof in its charter, have all the powers conferred by this code and the following additional general corporate powers:

(a) To continue perpetually as a corporation;

(b) To make contracts;

(c) To sue and be sued, complain, and defend in its corporate name;

(d) To have a corporate seal, which may be altered at pleasure, and to use the same by causing it or a facsimile thereof to be impressed or affixed, or in any manner reproduced;

(e) To make, alter, amend, and repeal bylaws, not inconsistent with its charter or with law, for the administration and regulation of the affairs of the corporation;

(f) To elect, appoint, or remove officers and agents of the bank and to define their duties and fix their compensation;

(g) To adopt and operate reasonable bonus, profit-sharing, and pension plans for officers and employees;

(h) To grant, subject to approval of the banking board, and by vote of two-thirds of the outstanding voting stock voted at a meeting of the stockholders, options to purchase, sell, or enter into agreements to sell shares of its capital stock to its employees, whether or not such transactions qualify for special tax treatment under the "Internal Revenue Code", as amended, and rules promulgated thereunder.

(3) A state bank, organized under the laws of this state, if so provided in its charter, has the general corporate power to eliminate or limit the personal liability of a director to the corporation or to its stockholders for monetary damages for breach of fiduciary duty as a director; except that such provision shall not eliminate or limit the liability of a director to the corporation or to its shareholders for monetary damages for: Any breach of the director's duty of loyalty to the corporation or its stockholders, acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law, or any transaction from which the director derived an improper personal benefit. No such provision shall eliminate or limit the liability of a director to the corporation or to its shareholders for monetary damages for any act or omission occurring prior to the date when such provision becomes effective.

(4) A state bank, organized under the laws of this state, without specific mention in its charter, shall also have the power, in addition to all other powers, to make contributions to, or for the use or benefit of, the following:

(a) The United States, any state, territory, or political subdivision thereof, the District of Columbia, or any possession of the United States for exclusively public purposes;

(b) A corporation, foundation, trust, community chest, or other organization created or organized in the United States, or in any state or territory, or the District of Columbia, or any possession of the United States, and organized and operated exclusively for religious, charitable, scientific, veteran rehabilitation service, civic enterprise, or literary or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation; or

(c) Other lawful expenditures, contributions, and donations to the extent authorized, approved, or ratified by action of the board of directors of the corporation, except as otherwise specifically provided or limited by its articles of incorporation, its bylaws, or resolution duly adopted by its stockholders.

(5) A state bank organized under the laws of this state, without specific mention in its charter, shall also have the power to act as escrow agent.

(6) If the name of a state bank organized under the laws of this state contains the word "bank", said bank need not comply with the requirements of part 6 of article 90 of title 7, C.R.S.

(7) No state bank shall commit itself, either directly or indirectly, to undertake the responsibility for the tax liability of its shareholders or members.



§ 11-103-102. Trust, fiduciary, and agency powers - when authorized

In addition to its other powers, a state bank that is authorized by its charter to exercise trust powers, upon proper qualification under this code, has the power to act as a fiduciary in any capacity. It may also act as registrar, transfer agent, fiscal agent, or attorney-in-fact and have the power to receive, manage, and apply sinking funds. Every state bank that is authorized by its charter to exercise trust powers pursuant to this section shall make and file with the commissioner an annual report of trust assets and such other reports as the banking board may require by rule, on such forms as may be prescribed by the banking board. No report filed pursuant to this section shall be required to be published.



§ 11-103-103. State bank organized as a limited liability company

(1) Pursuant to section 11-102-104 (5.5)(a), a state bank charter may be issued to a limited liability company that otherwise meets the requirements of this code.

(2) A state bank organized as a limited liability company shall not be required to exist in perpetuity; except that the articles of organization of such a state bank shall provide for a method to extend the existence of the state bank in the event that termination occurs. In addition, the articles of organization of such a state bank shall require that liquidation of the limited liability company conform with the requirements of this code.

(3) Upon approval of the banking board, a state bank organized as a limited liability company may be merged with or converted into another entity regardless of the form of the surviving entity, so long as the surviving entity satisfies the requirements of this code.

(4) Upon approval of the banking board, a state bank organized as a corporation may be merged with or converted into a limited liability company, so long as it satisfies the requirements of this code.

(5) (a) A state bank organized as a limited liability company shall have a written operating agreement containing any provisions for the affairs of the bank and the conduct of its business as may be agreed upon by the members and which provisions are consistent with this code and the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S.

(b) A copy of the written operating agreement shall be filed with the banking board prior to the granting of a charter to the state bank, and any amendments to the operating agreement shall be filed with and approved by the banking board prior to adoption.

(c) The banking board may promulgate rules establishing additional requirements relating to operating agreements to implement the provisions of this section.

(6) All distributions made by a state bank organized as a limited liability company to its members shall be subject to the requirements applicable to dividends issued by a state bank organized as a corporation under this code and the rules of the banking board.

(7) For purposes of implementing this section, the following definition constructions shall apply:

(a) Where this code refers to "articles of incorporation", that term shall be construed to apply to a limited liability company's articles of organization, as that term is defined in section 7-80-102 (1), C.R.S.;

(b) Where this code refers to "bylaws", that term shall be construed to apply to a limited liability company's operating agreement, as that term is defined in section 7-80-102 (11), C.R.S.;

(c) Where this code refers to "common stock" or "shares" of a state bank, such terms shall be construed to apply to a limited liability company's membership interests;

(d) Where this code refers to a "corporation", such term shall be construed to include a limited liability company organized under the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S., which limited liability company conforms to this section and the requirements established by the banking board pursuant to section 11-102-104 (5.5);

(e) Where this code refers to a "director" or a "board of directors" of a state bank, such terms shall be construed to apply to a manager or the managers of a limited liability company;

(f) Where this code refers to an "incorporator", such term shall be construed to apply to the organizers of a limited liability company;

(g) Where this code refers to a "shareholder" or a "stockholder" of a state bank, such terms shall be construed to apply to a member of a limited liability company.






Part 2 - Capital Requirements

§ 11-103-201. Capital

The banking board shall establish by rule the capital standards and guidelines, the methods for measuring capital, and the definitions of "capital", "capital adequacy", "capital inadequacy", and other related terms for banks subject to this code, that may differ for specific purposes. In promulgating such rules, the banking board shall consider all relevant factors, including, without limitation, the policies set forth in section 11-101-102 and relevant federal laws and rules. Each bank subject to this code shall at all times comply with the capital rules promulgated by the banking board.



§ 11-103-202. Inadequacy of capital - assessments

(1) If the banking board has reason to believe that the capital of any bank is inadequate under the rules of the banking board, the banking board may ascertain the facts and furnish the bank with a copy of its determination. If the banking board determines an inadequacy of capital based upon such determination, the commissioner, with the approval of the banking board, may direct the state bank to levy an assessment in a designated amount upon the holders of record of common stock to remedy an inadequacy of capital. Upon receipt of an order to levy an assessment, the directors shall cause to be sent to all holders of common stock, at their addresses, a copy of the order and a copy of this subsection (1). If an assessment is not paid within the time prescribed in the order or such shorter period as the directors decide, but not less than thirty days, the state bank may, within sixty days thereafter as the banking board may prescribe in its order, offer the shares of the defaulting stockholders for sale at public auction or private sale at a price that shall not be less than the amount of the assessment and the cost of the sale. Any excess shall be paid to the prior owners. Except under circumstances where section 11-103-203 applies, the method of collection provided in this section shall be the sole method of collecting assessments. If an assessment is not paid within ninety days after the date of the order to levy or at such other date as may be specified in the order, but in no event less than thirty days, the commissioner may, with the approval of the banking board, proceed pursuant to part 8 of this article; however, for good cause shown to the banking board by the affected bank, the banking board may extend the ninety-day limit.

(2) If the banking board determines that the capital or reserves of any bank are inadequate, the banking board may order the bank not to make new loans or discounts.



§ 11-103-203. Liability of shareholders

(1) The shareholders of every state bank shall be held individually responsible, equally and ratably, and not for another, for all contracts, debts, and engagements of said bank, to the extent of double the amount of their stock therein, at the par value thereof, in addition to the amount invested in such shares.

(2) The term "shareholder" shall apply not only to such persons as appear on the books of the bank as shareholders, but also to every owner of stock, legal or equitable, although the stock may stand on such books in the name of another person, but not to a person who holds the stock as collateral security for the payment of a debt.

(3) Any shareholder of any state bank who has transferred his or her shares or caused such transfer to appear on the books of the bank within sixty days immediately preceding the capital inadequacy of such bank, or who has made such transfer with knowledge of such impending capital inadequacy, shall be liable to the same extent that the transferee or subsequent transferee fails to meet such liability. This section shall not be construed to affect in any way any recourse that such shareholder might otherwise have against those in whose names such shares appear upon the books of the bank at the time of such capital inadequacy.

(4) If the capital of any state bank becomes inadequate, and its assets and affairs have been taken possession of by the banking board pursuant to this code, and the banking board is of the opinion that it will become necessary in the course of liquidation of such bank to resort to the liability of the shareholders as provided for in this section, in order to make good the contracts, debts, or engagements of such bank, it shall be lawful for the banking board to file in the office of the county clerk and recorder of any county in this state, wherein any real estate belonging to any shareholder of such bank is situated, a statement in writing to the effect that such person is a stockholder of such bank (naming it) and that such bank is in process of liquidation, and stating the number of shares held by such shareholder and their aggregate par value and the extent of such shareholder's liability under this code.

(5) Such statement shall be duly endorsed as filed by such county clerk and recorder, giving the date of filing, and shall be indexed with the name of the shareholder as grantor and the name of the bank as grantee, and shall be recorded as mortgages of real estate are required to be recorded, and from the date of filing of such statement the same shall be a lien upon any real estate of such shareholder located in such county.

(6) If such shareholder thereafter deposits with the banking board an amount of money equal to double the amount of the par value of his or her shares, to be held by the banking board as security for the shareholder's liability under this section, then the banking board shall execute and file with such county clerk and recorder a release of such lien and, upon completing the liquidation of such bank, shall return to such shareholder any excess of such deposit, if such shareholder's ultimate liability shall prove to be less than the amount so deposited with the banking board; and in all cases where the liability of the shareholder has been satisfied, either as the result of litigation or otherwise, such liens so filed shall be released by the banking board. The expense of filing and recording such liens and releases thereof shall be paid out of any assets of the bank in the possession of the banking board.

(7) The liability imposed by this section shall not extend to shareholders in any bank that has become a member of the federal deposit insurance corporation; but if any bank that has become a member of the federal deposit insurance corporation ceases to remain a member thereof, the double liability mentioned in this section shall extend to the shareholders in any such bank as provided in this section.

(8) No stockholder of a state bank shall set off against his or her stockholder liability any claim he or she may have as a depositor in or creditor of any insolvent bank.






Part 3 - Chartering a State Bank

§ 11-103-301. Incorporators

Five or more individual incorporators of a de novo bank or organizers of a converting bank desiring to organize or convert to a state bank must file with the banking board, in triplicate, an application for charter on the form prescribed therefor and together with all other documents required by section 11-103-303, all of which instruments shall be duly signed by each of the incorporators or organizers and sworn to before an officer authorized by the laws of this state to administer oaths. A majority of the incorporators must be residents of the state and citizens of the United States. Each incorporator of a de novo bank shall, prior to the filing of said application, subscribe and pay in full in cash for stock having a par value of not less than one percent of the minimum capital and paid-in surplus requirements.



§ 11-103-302. Application fees

Each application for charter shall be accompanied by a fee established by the banking board pursuant to section 11-102-104 (11). The fee may be refunded to the incorporators if the application for charter is withdrawn prior to the date set for public hearing.



§ 11-103-303. Application for de novo charter or charter conversion

(1) After the capital stock has been fully subscribed, the incorporators may apply to the banking board for a de novo bank charter. The incorporators or organizers of the converting bank must submit to the banking board the following:

(a) Its proposed articles of incorporation in duplicate, in such form as the banking board prescribes and as acceptable to the secretary of state for purposes of filing, containing the following information: The name of the state bank; whether the state bank is to exercise trust powers; the community in which it is to be located; the amount of capital, the number of shares of each class, the relative preferences, powers, and the rights of each class, the par value of the shares of each class, and the amount of the paid-in surplus; a statement whether voting for directors is or is not cumulative, and the extent of the preemptive rights of stockholders; and such other proper provisions to govern the business and affairs of the state bank as may be desired by the incorporators or organizers.

(b) An application for a charter in such form and containing such information as the banking board requires, including but not limited to the following: The name, business and residence address, and business and professional affiliations of each director and executive officer; the name, residence, citizenship, and occupation of each subscriber or shareholder and the number of shares for which he or she has subscribed or owns directly or indirectly; the past and present connection with any bank, other than as a customer, on terms generally available to the public of each director and each subscriber or shareholder to more than five percent of the capital stock, including beneficial interests; the amount to be borrowed and from whom borrowed on any stock issued to a subscriber to or shareholder of more than five percent of the capital stock; the address at which the converting bank's main office and existing branches are located or the address at which the de novo state bank proposes to do business or, if such address is not known, the area within a radius of one-half mile in which the proposed bank is to be located and the community that it proposes to serve; a statement that all the proposed bylaws have been attached as an exhibit to the application; and such other information as the banking board may reasonably require to enable it to determine whether a charter should be issued. The proposed bylaws must be attached to the application as an exhibit.

(2) If the proposed articles of incorporation or application do not comply with the requirements of this code, and with the requirements of the banking board issued pursuant thereto, the banking board shall, within thirty days after the receipt thereof, return both of the documents to the incorporators or organizers, calling attention to the defects therein. If such articles of incorporation and application are not so returned by the banking board within thirty days after the receipt thereof, they shall be deemed to have been filed with the banking board as of the date received in its office; otherwise they shall be deemed filed as of the date the amended documents, with all defects corrected, are received in the commissioner's office.

(3) Not more than forty days after the date upon which the completed application for a de novo state bank charter and all required documents are properly filed with the banking board, the banking board shall mail notice of such filing by registered or certified mail to each bank within a three-mile radius of the location of the proposed bank and to such other persons or banks as the banking board may designate. The notice must be in the form prescribed therefor by the banking board and must include a statement that an application for a state banking charter has been filed, the date of the filing, the names and addresses of the incorporators, and the location of the proposed bank. The banking board shall also cause such notice to be published, at least one time, not more than forty days after the date of filing the completed application, in a newspaper of general circulation within the community in which the proposed bank is to be located.



§ 11-103-304. Procedure for granting or denying charter

(1) Within sixty days following the filing of the completed application for a de novo charter or conversion of an established bank, the commissioner shall make or cause to be made a careful investigation to determine that the following requirements have been met:

(a) That the applicant has proceeded in a lawful manner;

(b) That the name is not deceptively similar to that of another bank or otherwise misleading;

(c) That the persons who will serve as directors or officers, insofar as such persons are known, possess the qualifications and experience required under rules promulgated by the banking board and that the qualifications and financial status of the incorporators, directors, officers, and persons in control of the bank, as defined in section 11-102-302 (2), are consistent with their responsibilities and duties;

(d) That the proposed capital satisfies the standards and guidelines in the rules promulgated by the banking board;

(e) That the proposed or amended articles of incorporation and bylaws are appropriate or may be amended to be appropriate.

(2) If the commissioner determines that any of the requirements in subsection (1) of this section have not been met in any respect, he or she shall notify the applicant of such deficiencies and of corrective measures deemed appropriate. Within six months after the filing of an application for charter, and prior to the hearing prescribed in subsection (3) of this section, the commissioner shall report to the banking board that the applicant has met all of the requirements of subsection (1) of this section, if such be the case, or shall report which requirements have been met and which have not been met, together with the circumstances respecting such deficiencies. This report shall be introduced by the banking board into the record of the hearing on such application.

(3) (a) The banking board, within six months after the filing of an application for charter, and subject to subsection (7) of this section, shall hold a public hearing to consider the application; except that the banking board, for valid reasons and good cause, may postpone such hearing. At such hearing, the applicant for a de novo bank charter has the burden of proving:

(I) That the proposed bank will serve a public need and advantage in the community or area of the community that the bank will serve; and

(II) That the volume of business in the community or area of the community that the proposed bank will serve is such that profitable operation of the bank may be reasonably projected.

(b) Notwithstanding any other provision of this section, if the banking board has given notice pursuant to subsection (5) of this section of a hearing on any application for charter filed pursuant to this section and the banking board has received no written protests against such charter application on or before the tenth day preceding the date fixed for the hearing, the banking board may grant such charter without a hearing as otherwise required in this section if the applicants for such charter are known to the banking board.

(4) On hearing, the banking board may admit in evidence the application for charter and any other relevant information in the files of the division. The applicant and all others receiving notice by registered or certified mail under subsection (5) of this section are also entitled to be heard and to introduce testimony at such hearing, as well as such others as the banking board may determine to be necessary.

(5) The banking board shall give notice of the hearing on application for a de novo bank charter provided in subsection (3) of this section at least thirty days in advance of the hearing date fixed by the banking board, by registered or certified mail, to the applicant, to each bank within a three-mile radius of the location of the proposed bank, and to such other persons or banks as the banking board may designate. The notice must be in the form prescribed by the banking board and must include the names of the incorporators, the name of each stockholder subscribing to ten percent or more of the stock of the bank, the name and location of the proposed bank, the date, time, and place of the hearing, and a statement declaring that the application and proposed articles of incorporation or amended articles of incorporation are available for inspection in the office of the banking board. The banking board shall also cause such notice to be published at least one time not less than twenty days prior to the date fixed for such hearing in a newspaper of general circulation within the community in which the proposed bank is to be located.

(6) Within one hundred twenty days following the date of conclusion of the hearing, the banking board shall issue a written order requiring the commissioner to grant a charter if a majority of the banking board finds that the requirements of subsection (1) of this section have been met and that the applicant for a de novo bank charter has met the burden of proof prescribed in subsection (3) of this section. The banking board shall make execution of its order to grant a de novo bank charter contingent upon the proposed bank making a bona fide application for membership in the federal deposit insurance corporation or the federal reserve system. In applications where the directors or management has not been fully disclosed at the time of the hearing, the banking board may make execution of its order to grant a charter contingent upon its subsequent approval of the directors and management. If a majority of the banking board finds that the requirements of subsection (1) of this section or the burden of proof of subsection (3) of this section have not been met, the banking board shall deny the application for a de novo charter. The banking board may revoke a charter in any case where the proposed bank has not exercised its charter and opened for business within six months after the date of the order to grant the charter.

(7) If, within a ninety-day period, there have been filed with the banking board two or more applications for a de novo bank charter for state banks to serve the same community, the banking board may hold a single hearing to consider the applications. The banking board may grant or deny a de novo bank charter to one or more of the applicants without regard to the priority in time of filing applications. The determination of the banking board to deny a charter to an applicant who might otherwise qualify for a charter under subsections (1) and (3) of this section must be based upon a finding that the public need or advantage of the community or area of the community in which the proposed bank will be located will best be served by such denial and by the granting of a de novo bank charter on another application or other applications heard at such single hearing.

(8) It is a criminal offense under this code for a proposed de novo state bank to perform any act as a state bank other than to perfect its organization, obtain and equip a place of business, or otherwise prepare to do business as a state bank prior to receiving a charter.

(9) Unless otherwise provided by law to the contrary, the banking board must first approve the articles of incorporation, amended articles of incorporation, or amendments to articles of incorporation, which the applicant shall then deliver and file as follows:

(a) Duplicate originals shall be delivered to the secretary of state for filing in accordance with the general corporate laws of this state;

(b) A verified copy shall be filed in the office of the clerk and recorder for the county in which the state bank is located;

(c) A copy to which the commissioner shall affix the charter, or certificate of approval in the case of amendments, shall be delivered by the commissioner to the applicant.






Part 4 - Shares and Distributions

§ 11-103-401. Subscription calls

After a de novo charter has been granted, the directors may call for the payment of the subscriptions in full within thirty days after the date of the notice that the charter has been granted. The bank shall not issue any shares until the bank has paid in full, in cash, the par value and the pro rata portion of the paid-in surplus specified in the de novo charter.



§ 11-103-402. First meetings of stockholders - director's oath - bylaws

(1) After the capital and surplus have been fully paid in cash and before any business is transacted, the incorporators shall call a meeting of the stockholders, on at least ten days' notice, to elect directors and to adopt bylaws, and shall direct the call, on at least five days' notice, of the first meeting of directors for election of officers.

(2) Every director of a state bank shall take and subscribe to an oath before a disinterested notary public that the director will, insofar as the duty devolves upon him or her, diligently and honestly administer the affairs of the bank and that he or she will not knowingly violate nor willingly permit to be violated any provision of the law.

(3) Bylaws may be adopted and amended by a majority vote at a stockholders' meeting, but the bylaws may provide for adoption or amendment by the board of directors of any provisions other than those relating to the duties, term of office, remuneration, reimbursement, or indemnification of a director. Copies of all bylaws and amendments thereto shall be filed with the commissioner.



§ 11-103-403. Stockholders' meetings - voting trusts - preemptive right - transfer of stock

(1) A regular annual meeting of stockholders shall be held each year as the bylaws direct. A special meeting may be called at any time by the banking board or the commissioner, by not less than one-third of the directors, or by the holders of twenty-five percent of the outstanding voting shares. The regular annual meeting and special meetings of the stockholders shall be held at such place as may be designated in the bylaws. Notice shall be mailed at least ten days before a meeting to every person who is a stockholder of record twenty days before the date of the meeting or at such longer period as may be provided in the bylaws. Such notice shall be mailed to the stockholder's address on the records of the bank. No business shall be transacted at a special meeting that is not specified in the notice thereof or necessary or proper in connection with or incidental to the business specified. The holders of a majority of the outstanding voting shares, or their authorized representatives, shall constitute a quorum. In the absence of a quorum, a meeting may be adjourned from time to time without notice to the stockholders.

(2) Except on the election of directors, when cumulative voting is provided for in the charter, each share of common stock shall have one vote, which may be cast by the owner of record on the record date or by such owner's proxy, whether or not the owner of record has the beneficial interest therein. The bank may not vote shares that it holds in any capacity other than as fiduciary.

(3) A stockholder authorized to vote may, by means of a proxy executed in writing, appoint a representative to cast his or her vote. The banking board may promulgate rules governing proxies and the solicitation thereof.

(4) No shares deposited under a voting trust agreement shall be voted by the trustee unless the agreement has been approved by the banking board. Approval shall be withheld or, if previously granted, revoked if it appears that the existence of the trust would tend to reduce competition among lending institutions or to affect adversely the character or competence of the management or the bank's policies or operating procedures. In the absence of such approval, the record owner may vote his or her shares.

(5) Unless otherwise provided in the charter, if additional stock of a class is offered for sale, stockholders of record of the same class on the date of the offer shall have the right to subscribe to such proportion of the shares as the stock held by them bears to the total of the outstanding stock. This right shall be transferable, but shall terminate if not exercised within thirty days after the offer. If the right is not exercised, the stock shall not be offered for sale to others at a lower price, or on other more favorable terms, without the stockholders again being accorded a preemptive right to subscribe.

(6) No transfer of shares of stock shall be effective with respect to the bank until it has been entered upon the transfer books. The stock book shall be available for examination by a stockholder of the corporation at the principal place of business during its business hours.



§ 11-103-404. Waiver of notice - meeting or vote

(1) When a notice is required to be given to stockholders under this code, or the charter or bylaws of any state bank, a waiver thereof in writing, signed by the person entitled to said notice, either before or after the time stated therein, shall be deemed equivalent thereto.

(2) If the vote of stockholders at a meeting thereof is required or permitted to be taken in connection with any corporate action by any section of this code, the meeting and vote of stockholders may be dispensed with, if all of the stockholders who would have been entitled to vote upon the action if such meeting were held consent in writing to such corporate action being taken.

(3) In the event that the action that is consented to is such as would have required the filing of a certificate under any of the other sections of this code if such action had been voted upon by the stockholders at a meeting thereof, the certificate filed under such other section shall state that written consent has been given under this section, in lieu of stating that the stockholders have voted upon the corporate action in question, if such last mentioned statement is required thereby.



§ 11-103-405. Amendment of articles - change of location - authorized but unissued stock

(1) A state bank may apply to the banking board to amend its articles of incorporation or to change its location.

(2) An application for an amendment of the articles of incorporation to change the authorized capital and the number and par value of the shares, to acquire or abandon trust powers, or to change its location shall be authorized by the vote of two-thirds of the outstanding voting stock voted at a meeting of the stockholders. Any other application may be authorized by the vote of a majority of the outstanding voting stock voted at a meeting of the stockholders.

(3) Notice of the application shall be sent to such persons and organizations as the banking board may require.

(4) The banking board shall approve an application:

(a) To change the name of the corporation if the proposed name is not deceptive or misleading;

(b) To increase the total capital by increasing the amount of capital stock; but an amendment increasing the total capital shall not become effective until the banking board finds that the new capital has been fully paid in cash; except that amendments increasing the capital stock of the bank in the category of authorized but unissued stock shall be approved pursuant to the provisions of subsection (6) of this section.

(5) In making its determination thereon, the banking board shall consider whether the public need and advantage would be served by granting the application and shall be guided by the standards prescribed for the approval of an application for a charter, insofar as they are reasonably applicable. In making its determination upon an application for change of location, the banking board shall consider the need and advantage of both the community or area of the community in which the bank will be located and the community or area of the community from which the bank will be moved.

(6) A state bank, upon application to and approval by the banking board and by vote of two-thirds of the outstanding voting stock voted at a meeting of the stockholders, by an amendment of the articles of incorporation, may authorize an increase in the capital stock of the bank in the category of authorized but unissued stock. Such authorized but unissued stock may be issued from time to time to employees of the bank pursuant to stock option or stock purchase plans adopted in accordance with the provisions of section 11-103-101 (2)(h), or in exchange for convertible preferred stock or convertible capital debentures in accordance with the terms and provisions of such securities. Authorized but unissued stock may also be issued from time to time for such other purposes and considerations as may be approved by the board of directors of the state bank and the banking board.



§ 11-103-406. Dividends - when payable

The board of directors of a state bank may declare dividends from retained earnings and from other components of capital specifically approved by the banking board so long as the declaration is made in compliance with the rules established by the banking board.






Part 5 - Directors and Officers

§ 11-103-501. Directors and officers

(1) The affairs of a state bank shall be managed by a board of directors, which shall exercise its powers and be responsible for the discharge of its duties. The number of directors, not fewer than three nor more than twenty-five, shall be as fixed by the bylaws, and the number so fixed shall be the board, regardless of vacancies. At least three-fourths of the directors shall be citizens of the United States, and a majority shall be residents of this state. A director need not own shares. No director may serve who has been convicted of fraud involving any financial institution or of a felony, but the banking board may waive this provision regarding a felony if it determines that the particular felony does not jeopardize the person's ability to act as a director. A director who is disqualified may be removed by the board of directors or by the banking board. No action taken by a director prior to his or her resignation or removal shall be subject to attack on the ground of his or her disqualification.

(2) Directors shall receive such reasonable compensation as the bylaws may prescribe and shall serve until their successors are elected and qualify.

(3) Directors shall be elected by the stockholders at the first meeting, and thereafter, at the annual meeting or at a special meeting called for the purpose. If the charter provides for cumulative voting, the votes of each share may be cast for one person or divided among two or more, as the stockholder may choose. The person (to the number of directors to be elected) having the largest number of votes shall be elected.

(4) The term of office of directors shall be one year. Vacancies may be filled by vote of the board of directors until the next meeting of the stockholders.

(5) A director may be removed by the stockholders at a meeting. Where cumulative voting for directors is provided in the charter, no director shall be removed unless the votes cast against a motion for his or her removal are less than the total number of shares outstanding divided by the number of authorized directors, but all of the directors shall be removed if a majority of the outstanding shares approves a motion for the removal of all.

(6) The officers designated by the bylaws shall be elected by the board of directors. A member of the board of directors shall be elected president. No officer shall be elected for a period longer than one year. No person may be employed as an officer of a state bank who has been convicted of fraud involving any financial institution or of a felony, but the banking board may waive this provision regarding a felony if it determines that the particular felony does not jeopardize the person's ability to act as an officer. An officer may be removed by the board of directors at any time, but removal shall not prejudice any rights that the officer may have to damages for breach of contract of employment, unless the officer falsely answered any question or made any material misstatement of facts relating to any matter leading to or constituting any inducement to such employment.



§ 11-103-502. Directors' meetings - duties

(1) The board of directors of a state bank shall meet at least once each calendar quarter, unless the banking board directs that meetings be held on a more frequent basis, or a less frequent basis in the case of disaster or emergency. The banking board, the commissioner, or an executive officer may call a special meeting. A majority of the board of directors constitutes a quorum. The board shall keep minutes of each meeting, including a record of attendance. Any director who fails to attend meetings of the board of directors for three consecutive months automatically ceases to be a director, unless the absence is satisfactorily explained to the banking board or the commissioner, who shall, in that event, notify the president of the bank of the approval of the continuation of the director.

(2) The board of directors or the executive committee of the board shall review at least monthly the following transactions occurring since the last review:

(a) Each loan, advance, discount, overdraft, and purchase or sale of a security that exceeds in amount one percent of the capital of the corporation pursuant to the rules promulgated by the banking board, and each loan, advance, discount, and overdraft that makes the total obligations from one obligor exceed that amount;

(b) Each purchase or sale of a security that, together with the bank's other purchases and sales in the security during the preceding two months, involves such amount.

(3) (a) The board of directors shall cause the financial statements of the state bank to be prepared in accordance with generally accepted accounting principles consistently applied, except as the banking board may otherwise provide in order to establish regulatory and competitive parity and pursuant to the policies expressed in section 11-101-102.

(b) The board of directors shall cause an audit of the state bank to be completed by an accounting firm composed of certified public accountants or a directors' examination by a public accountant or any other independent person or persons as determined by the banking board at least annually but at intervals of not more than fifteen months, as may be required by the banking board or its rules. The banking board shall adopt rules regarding the qualifications of such public accountant and other independent person or persons, who shall assume the responsibility for due care in such director's examinations. The banking board's rules shall also establish the scope of such directors' examinations, which shall include safeguards to insure that such examinations adequately describe the financial condition of the financial institution. The banking board may require an audit to be completed by an accounting firm composed of certified public accountants under certain circumstances. A report of the audit or directors' examination and any related management letters and documents shall be completed and submitted to the banking board within the time periods, in the form, and containing such information as the banking board may require in its rules. Such report of the audit or directors' examination and any related management letters and documents shall be reviewed by the directors at the next meeting of the board of directors.

(c) If a bank is owned or controlled by a bank holding company, the requirement of paragraph (b) of this subsection (3) may be fulfilled if:

(I) As required by the banking board and its rules, the controlling bank holding company is audited or examined in a directors' examination annually at intervals of not more than fifteen months and the bank is included in the annual audit or directors' examination of the bank holding company by that firm;

(II) A report of the audit or directors' examination for the controlling bank holding company and any related management letters and documents is completed and submitted to the banking board within the time periods, in the form, and containing such information as the banking board may require in its rules; and

(III) An annual internal examination of the bank is prepared by the internal examination staff of the controlling bank holding company and kept available for submission to the banking board immediately upon the banking board's request.

(4) A state bank authorized to exercise trust powers shall not accept, or voluntarily relinquish, a fiduciary account without the approval or ratification of the board of directors, or of a committee of officers or directors designated by the board to perform this function, but the board of directors or the committee may prescribe general rules governing acceptances or relinquishment of fiduciary accounts, and action taken by an officer in accordance with these rules is sufficient approval. Any committee so designated shall keep minutes of its meetings and report at each monthly meeting of the board of directors all action taken since the previous meeting of the board. The board of directors shall designate one or more committees of not less than three qualified officers or directors to supervise the investment of fiduciary funds. No such investment of any account for which the bank has investment discretionary authority shall be made, retained, or disposed of without the approval of a board-approved committee as to which the bank has investment or review responsibility. At least once in every calendar year, the committee shall review the records of each fiduciary account as to which the bank has investment or review responsibility and shall determine the current value, safety, and suitability of the investments and whether the investments should be modified or retained. The committee shall keep minutes of its meetings and shall report at each monthly meeting of the board of directors its conclusions on all questions considered and all action taken since the previous meeting of the board. The board of directors shall establish the policies and procedures necessary for the proper exercise of fiduciary powers by the state bank and in accordance with any rule established by the banking board.



§ 11-103-503. Waiver of notice - meeting or vote

(1) When a notice is required to be given to directors under this code, or the charter or bylaws of any state bank, a waiver thereof in writing, signed by the person entitled to said notice, either before or after the time stated therein, shall be deemed equivalent thereto.

(2) If the vote of directors at a meeting thereof is required or permitted to be taken in connection with any corporate action by any section of this code, the meeting and vote of directors may be dispensed with, if all of the directors who would have been entitled to vote upon the action if such meeting were held consent in writing to such corporate action being taken.

(3) In the event that the action that is consented to is such as would have required the filing of a certificate under any of the other sections of this code if such action had been voted upon by the directors at a meeting thereof, the certificate filed under such other section shall state that written consent has been given under this section.






Part 6 - Indemnification and Insurance

§ 11-103-601. Director and officer insurance and fidelity bonds - legislative declaration

(1) The directors of a state bank shall require good and sufficient fidelity bonds on all active officers and employees, whether or not they draw salary or compensation, which bonds shall provide for indemnity to such bank on account of any losses sustained by it as the result of any dishonest, fraudulent, or criminal conduct by them acting independently or in collusion or combination with any person. Such bonds may be in individual, schedule, or blanket form, and the premiums therefor shall be paid by the bank.

(2) The said directors shall also require suitable insurance protection to the bank against burglary, robbery, theft, and other insurable hazard to which the bank may be exposed in the operations of its business on the premises or elsewhere.

(3) The directors shall be responsible for prescribing, at least once in each calendar year, the amount or penal sum of the bonds and policies specified in this section and the sureties or underwriters thereon after giving due and careful consideration to all known elements and factors constituting such risk or hazard. Such action shall be recorded in the minutes of the board of directors.

(4) (a) The general assembly hereby finds, determines, and declares that the following is enforceable and in conformity with the public policy of this state, as expressed in this code, including the provisions of section 11-101-102:

(I) Any insurance policy, form, contract, endorsement, or certificate in effect or issued on or after April 30, 1993, that provides insurance coverage to directors or officers, or both, of a bank but that does not grant coverage or that excludes coverage for claims made by any depository insurance organization or any other state or federal corporation, organization, or entity acting as receiver, conservator, or liquidator of such bank, whether in its own name or on behalf of any other person or entity; or

(II) Any fidelity bond, financial institution bond, or depository institution bond in effect or issued on or after April 30, 1993, that provides for termination of such bond upon the taking over of the bank by a receiver or other liquidator or by state or federal officials.

(b) No provision of part 8 of this article shall be construed to contravene or modify the expressed public policy set forth in this subsection (4).



§ 11-103-602. Indemnification and personal liability of directors, officers, employees, and agents

The state bank shall have the same powers, rights, and obligations and shall be subject to the same limitations as apply to corporations for profit as set forth in article 109 of title 7, C.R.S. State bank directors, officers, employees, and agents shall have the same rights as directors, officers, employees, and agents, respectively, of corporations for profit as set forth in article 109 of title 7, C.R.S. State bank directors and officers shall have the benefit of the same limitations on personal liability for any injury to person or property arising out of a tort as set forth in section 7-108-402 (2), C.R.S., for directors and officers, respectively, of corporations for profit. Any reference in said sections to shareholders shall be construed to refer to stockholders for the purposes of this section.



§ 11-103-603. Deposit insurance - membership in federal reserve system - federal national mortgage association

(1) A state bank is authorized to do any act necessary to obtain insurance of its deposits by the United States or any agency thereof and to acquire and hold membership in the federal reserve system or to take advantage of any other act or resolution of congress that may be enacted to aid, regulate, or safeguard state banks and their depositors, including any amendments of the same or any substitutions thereof. It may also subscribe for and acquire any stock, debentures, bonds, or other types of securities of the federal deposit insurance corporation and comply with the lawful regulations and requirements from time to time issued or made by such corporation.

(2) A state bank that is a member of the federal reserve system, or of the federal deposit insurance corporation, or of both may make payments to the federal national mortgage association, a constituent agency of the national housing and home finance agency, of nonrefundable capital contributions, receive stock evidencing such capital contributions and hold and dispose thereof, contract with said association, and incur the expenses and otherwise comply with the then lawful regulations and requirements issued by said association from time to time to the extent a national bank in like circumstances is authorized by any act or resolution by the United States congress or by any lawful rule issued pursuant thereto.






Part 7 - Merger, Consolidation, Conversion, and Sale of Assets

§ 11-103-701. Merger or conversion

(1) Upon approval of the banking board, banks may be merged with, or converted into, a resulting state bank as prescribed in this article; except that the action by a constituent national bank shall be taken in the manner prescribed by, and is subject to, any limitation or requirements imposed by any law of the United States, which law also governs the rights of its dissenting shareholders. Further, the action by a constituent bank chartered in another state shall be taken in the manner prescribed by, and is subject to, any limitation or requirements imposed by any law of the chartering state, which law also governs the rights of its dissenting shareholders.

(2) Nothing in the law of this state restricts the right of a state bank to merge with, or convert into, a resulting national bank or bank chartered by another state. The action to be taken by a constituent state bank and its rights and liabilities and those of its shareholders are the same as those prescribed for national banks at the time of the action by the applicable laws of the United States or the other chartering state and not by the law of this state.



§ 11-103-702. Approval of merger by directors

(1) Where there is to be a resulting state bank, the board of directors of each constituent state bank shall, by a majority of the entire board, approve a merger agreement, which agreement shall contain:

(a) The name of each constituent bank and the location of each office;

(b) With respect to the resulting bank, the name and the location of each proposed office; the name and residence of each director to serve until the next annual meeting of the stockholders; the name and residence of each officer; the amount of capital, the number of shares, and the par value of each share; whether preferred stock is to be issued and the amount, terms, and preferences; the amendments to the charter and bylaws;

(c) The terms for the exchange of shares of the constituent banks for those of the resulting bank;

(d) A statement that the agreement is subject to approval by the banking board and by the stockholders of each constituent bank;

(e) Provisions governing the manner of disposing of the shares of the resulting state bank not taken by dissenting shareholders of constituent banks;

(f) Such other provisions as the banking board requires to enable it to discharge its duties with respect to the merger.



§ 11-103-703. Approval by banking board

(1) After approval by the board of directors of each constituent bank, the merger agreement shall be submitted to the banking board for approval, together with certified copies of the authorizing resolutions of the several boards of directors showing approval by a majority of the entire board and evidence of proper action by the board of directors of any constituent national bank or bank chartered by another state.

(2) Without approval by the banking board, no asset shall be carried on the books of the resulting bank at a valuation higher than that on the books of the constituent bank at the time of the last examination by a state or national bank examiner before the effective date of the merger.

(3) Within thirty days after receipt by the banking board of the papers specified in subsection (1) of this section, the banking board shall approve or disapprove the merger agreement. The banking board shall approve the agreement if it appears that:

(a) The resulting state bank meets all the requirements of state law as to the formation of a new state bank or conversion of an existing bank;

(b) The agreement provides for adequate capital as established by the banking board in its rules;

(c) The agreement is fair;

(d) The merger is not contrary to the public interest.

(4) If the banking board disapproves an agreement, it shall state its objections and give an opportunity to the constituent banks to amend the merger agreement to obviate such objection.

(5) Where the resulting state bank is not to exercise trust powers, the banking board shall not approve a merger until satisfied that adequate provision has been made for successors to fiduciary positions held by constituent banks.



§ 11-103-704. Approval by stockholders - rights of dissenters

(1) To be effective, a merger must be approved by the stockholders of each constituent state bank by a vote of two-thirds of the outstanding voting stock, at a meeting called to consider such action, which vote shall constitute the adoption of the charter and bylaws of the resulting state bank, including the amendments set forth in the merger agreement.

(2) The notice of the meeting of stockholders shall state that dissenting stockholders will be entitled to payment of the value of only those shares that are voted against the approval of the plan.

(3) The owners of shares that were voted against the approval of the merger shall be entitled to receive their value in cash, if and when the merger becomes effective, upon written demand made to the resulting state bank at any time within thirty days after the effective date of the merger, accompanied by the surrender of the stock certificates. The value of such shares shall be determined as of the date of the shareholders' meeting approving the merger by three appraisers, one to be selected by the owners of two-thirds of the dissenting shares involved, one by the board of directors of the resulting state bank, and the third by the two so chosen. The valuation agreed upon by any two appraisers shall govern. If the appraisal is not completed within ninety days after the merger becomes effective, the commissioner shall cause an appraisal to be made.

(4) The expenses of appraisal shall be paid by the resulting state bank.

(5) The resulting state bank may fix an amount that it considers to be not more than the fair market value of the shares of a constituent bank at the time of the stockholders' meeting approving the merger, which it will pay dissenting shareholders of that constituent bank entitled to payment in cash. The amount due under such accepted offer or under the appraisal shall constitute a debt of the resulting state bank.



§ 11-103-705. Effective date of merger - certificate

(1) Unless a later date is specified in the agreement, a merger becomes effective upon the approval by the banking board of the executed agreement, together with copies of the resolutions of the stockholders of each constituent bank approving it, certified by the bank's president or a vice-president and a secretary. The charters of the constituent banks, other than the resulting bank, shall thereupon be deemed surrendered.

(2) After approval of the agreement, the banking board shall issue to the resulting bank a certificate of merger, setting forth the name of each constituent bank and the name of the resulting state bank. The certificate is conclusive evidence of the merger and of the correctness of all proceedings for the merger in all courts and places and may be recorded in any office for the recording of deeds to evidence the new name in which the property of the constituent banks is held.



§ 11-103-706. Continuation of corporate entity

(1) The resulting state bank shall be considered the same business and corporate entity as each constituent bank with all of the rights, powers, and duties of each constituent bank, except as limited by the charter and bylaws of the resulting state bank.

(2) The resulting state bank has the right to use the name of any constituent bank whenever it can do any act under such name more conveniently.

(3) Any reference to any constituent bank in any writing, whether executed or taking effect before or after the merger, shall be deemed a reference to the resulting state bank if not inconsistent with the other provisions of such writing.



§ 11-103-707. Conversion from state bank to national and vice versa

(1) Nothing in the law of this state shall restrict the right of a state bank to convert into a national bank upon compliance with the laws of the United States, and, upon completion of such conversion, it shall surrender its charter as a state bank.

(2) The board shall grant a state charter to a national bank located in this state that follows the procedure prescribed by federal law to convert into a state bank if it meets the requirements established by the banking board in its rules. Any requirement that shares must be paid in cash may be satisfied by the exchange of shares of the converted state bank for those of the converting national bank, which may be valued at no more than their fair cash market value. The procedure for incorporation of a state bank may be modified to the extent made necessary by the difference between an ordinary incorporation and a conversion as established by the banking board in its rules. The converting bank shall cause to be published a notice of the conversion once a week for three successive weeks in a newspaper of general circulation in the county in which the converting bank has its principal office. The converting bank shall file proof of the publication with the division.

(3) The converted bank shall be considered the same business and corporate entity as the converting bank with all of the rights, powers, and duties of the converting bank except as limited by the charter and bylaws of the resulting bank. It may use the name of the converting bank whenever it can do any act under such name more conveniently.

(4) Any reference to the converting bank in any writing, whether executed or taking effect before or after the conversion, shall be deemed a reference to the converted bank if not inconsistent with the other provisions of such writing.



§ 11-103-708. Nonconforming assets

If a constituent bank has assets that do not conform to the requirements of state law for the resulting bank, or if a converting national bank has assets that do not conform to the requirements of a state law for the converted state bank, or if, in either case, there are business activities that are not permitted for the resulting or converted state bank, the banking board may permit a reasonable time to conform with state law.



§ 11-103-709. Sale of all assets of bank, branch, or department

(1) Any state bank may sell to any other bank all, or substantially all, of the selling bank's assets and business, or all, or substantially all, of the assets and business of any department or branch of the selling bank.

(2) Any state bank may, upon assuming the liabilities relating thereto, purchase all, or substantially all, of the assets and business of another bank, or all, or substantially all, of the assets and business of any department or branch of another bank.

(3) The agreement of purchase and sale shall be authorized and approved by the banking board and by the vote of a majority of the stockholders of the purchasing and selling banks at meetings called for the purpose in like manner as meetings to approve mergers are called, and filed with the commissioner, accompanied by evidence of such stockholders' approval in like manner as agreements of merger are filed. After such approval is given by the stockholders, a notice of such sale shall be published once a week for three successive weeks in a newspaper of general circulation in the county in which the selling bank has its principal office. Proof of such publication shall be filed with the division.

(4) Notwithstanding any term of the agreement, or of his or her contract of deposit, any depositor whose business is thus sold has the right, upon payment of any indebtedness owing by the depositor to the bank, to withdraw his or her deposit in full on demand after such sale unless, by dealing with the purchasing bank with knowledge of the purchase, the depositor ratifies the transfer.

(5) The agreement of sale may provide for the transfer to the purchasing bank of all fiduciary positions held by the selling bank pursuant to section 11-106-105.

(6) No right against, or obligation of, the selling bank, in respect of the assets or business sold, shall be released or impaired by the sale until one year from the last date of publication of the notice, pursuant to subsection (3) of this section, but, after the expiration of such year, no action shall be brought against the selling bank on account of any deposit, obligation, trust, or asset transferred to or liability assumed by the purchasing bank.






Part 8 - Liquidation, Dissolution, and Reorganization

§ 11-103-801. Voluntary liquidation and dissolution

(1) With the approval of the banking board, a state bank may liquidate and dissolve. The banking board shall grant such approval if it appears that the proposal to liquidate and dissolve has been approved by a vote of two-thirds of the outstanding voting stock at a meeting called for that purpose and that the capital of the state bank is adequate and such state bank has sufficient liquid assets to pay off depositors and creditors immediately.

(2) (a) Upon approval by the banking board, the bank shall forthwith cease to do business, shall have only the powers necessary to effect an orderly liquidation, and shall proceed to pay its depositors and creditors and to wind up its affairs.

(b) Within thirty days after the approval, a notice of liquidation shall be sent by mail to each depositor, creditor, person interested in funds held as a fiduciary, lessee of a safe deposit box, and bailor of property at the address of such person as shown on the books of the bank. The notice shall be posted conspicuously on the premises of the bank and shall be given such publication as the banking board may require. The bank shall send with each notice a statement of the amount shown on the books to be the claim of the depositor or creditor. The notice shall demand that property held by the bank as bailee or in a safe deposit box be withdrawn by the person entitled thereto and that claims of depositors and creditors, if the amount claimed differs from that stated in the notice to be due, be filed with the bank before a specified date not earlier than sixty days thereafter, in accordance with the procedure prescribed in the notice.

(c) As soon after approval as may be practicable, the state bank shall resign all fiduciary positions and take such action as may be necessary to settle its fiduciary accounts.

(d) Safe deposit boxes, the contents of which have not been removed within thirty days after demand, shall be opened. Sealed packages containing the contents of such box, with a certificate of inventory of contents, together with any other unclaimed property held by the bank as bailee and certified inventories thereof shall be transferred to the banking board, which shall retain them for six years unless sooner claimed by the person entitled to them. After six years the banking board shall sell or otherwise appropriately dispose of the property. The proceeds of any sale shall be transferred to the state treasurer as abandoned funds.

(e) The approval of an application for liquidation shall not impair any right of a depositor or creditor to payment in full, and all lawful claims of creditors and depositors shall promptly be paid. The unearned portion of the rental of a safe deposit box shall be returned to the lessee.

(f) Any assets remaining after the discharge of all obligations shall be distributed to the stockholders in accordance with their respective interests. No such distribution shall be made before all claims of depositors and creditors have been paid or, in the case of any disputed claim, the bank has transmitted to the banking board a sum adequate to meet any liability that may be judicially determined and any funds payable to a depositor or creditor and unclaimed have been transmitted to the banking board.

(3) Any unclaimed distribution to a stockholder or depositor shall be held until ninety days after the final distribution and then transmitted to the banking board. Such unclaimed funds shall be held by the banking board for six years and, unless sooner claimed by the person entitled thereto, shall be transferred to the treasury of the county in which the bank is located. The county treasurer and his successors shall hold such money in trust for a period of six years, unless the same shall be sooner paid out to the beneficial owner thereof or a suit is instituted to recover such money or a portion thereof. Any money remaining in said fund six years after the same is paid into the treasury of the county, for the recovery of which no action is pending, shall be transferred to the general fund of the county, and all rights of the former beneficial owners therein to recover the same shall be forever barred.

(4) If the banking board finds that the assets will be insufficient for the full discharge of all obligations, or that completion of the liquidation has been unduly delayed, it may take possession and complete the liquidation in the manner provided in this code for involuntary liquidations.

(5) The banking board may require reports of the progress of liquidation. If it is satisfied that the liquidation has been properly completed, it shall cancel the charter and enter an order of dissolution.



§ 11-103-802. Involuntary liquidation by banking board - reorganization

(1) (a) Except as otherwise provided in this code, only the banking board may take possession of a state bank if, after a hearing before the banking board, the banking board finds: The bank's capital is inadequate or it is otherwise in an unsound condition; the bank's business is being conducted in an unlawful or unsound manner; the bank is unable to continue normal operations; examination of the bank has been obstructed or impeded; or control of the bank has been assumed by any person or persons convicted of fraud or a felony in this state or any other jurisdiction, or by any partnership, association, or corporation controlled, directly or indirectly, by any person so convicted, unless the banking board determines that such person has been duly rehabilitated or otherwise that the bank will be honestly and efficiently managed.

(b) Notice of hearing shall be mailed by first class mail to the bank and the directors of the bank no less than ten days prior to the hearing. Any proceedings conducted pursuant to this subsection (1) shall be exempt from any provision of law requiring that proceedings of the banking board be conducted publicly.

(2) (a) The commissioner, upon order of the banking board, shall take possession by posting upon the premises a notice reciting that the commissioner is assuming possession pursuant to this code and the time, not earlier than the posting of the notice, when his or her possession shall be deemed to commence. A copy of the notice shall be filed in the district court in and for the county in which the bank is located. The commissioner shall notify the federal reserve bank of the district of taking possession of any state bank that is a member of the federal reserve system and shall notify the federal deposit insurance corporation of taking possession of any state bank that is a member of the federal deposit insurance corporation.

(b) When the commissioner has taken possession of a state bank, the commissioner shall be vested with the full and exclusive power of management and control, including the power to continue or to discontinue the business; to stop or to limit the payment of its obligations; to employ any necessary assistants, including legal counsel; to execute any instrument in the name of the bank; to commence, defend, and conduct in its name any action or proceeding to which it may be a party; to terminate such possession by restoring the bank to its board of directors; and to reorganize or liquidate the bank in accordance with this code. As soon as practicable after taking possession, the commissioner shall make an inventory of the assets and file a copy thereof with the court in which the notice of possession was filed.

(c) When the commissioner is in possession and while the commissioner's possession continues, there shall be a postponement, until six months after such taking, of the date upon which any period of limitation fixed by statute or agreement would otherwise expire on a claim or right of action of the bank, or upon which a review must be taken, or a pleading, or other document must be filed, by the bank in any pending action or proceeding.

(3) (a) If the banking board determines, after hearing before the banking board, to liquidate the state bank, it shall give notice of its determination by posting upon the premises a notice reciting that the determination has been made to liquidate the bank. A copy of the notice shall be filed in the district court in and for the county in which the bank is located. The commissioner, upon order of the banking board, shall tender to the federal deposit insurance corporation or its successor the appointment as liquidator under section 11-103-805.

(b) If, in the opinion of the banking board, an emergency exists that may result in serious losses to the depositors, it may take possession of a state bank and may immediately appoint the federal deposit insurance corporation or its successor as liquidator in accordance with section 11-103-805 without notice of a hearing. Notice of the banking board's emergency determination shall be posted and filed in the same manner as prescribed in paragraph (a) of this subsection (3). Within ten days after the banking board's emergency determination, the bank or the directors of the bank may file an application with the banking board to rescind its determination. The filing of an application shall not act as a stay of the banking board's action pursuant to this subsection (3). The banking board shall grant the application if it finds that its action was unauthorized and shall rescind its action taking possession and restore the bank to its board of directors. If no application is filed within ten days after the banking board's emergency determination, all action taken by the banking board shall be final.

(c) Notice of hearing shall be mailed by first class mail to the bank and the directors of the bank no less than ten days prior to the hearing. Any proceeding conducted pursuant to this subsection (3) shall be exempt from any provision of law requiring that proceedings of the banking board be conducted publicly.

(d) If the federal deposit insurance corporation or its successor does not accept the tender of appointment as liquidator, the banking board as liquidator shall proceed to liquidate the institution, upon first providing a bond executed by some surety company authorized to do business in this state, running to the people of the state of Colorado, that meets with the approval of the banking board, for the faithful discharge of its duties in connection with such liquidation and the accounting for all moneys coming into its hands. The cost of such bond shall be paid from the assets of the bank. Suit may be maintained on such bond by any person injured by a breach of conditions thereof.

(e) If the commissioner determines to reorganize the state bank or if the banking board, after staying its liquidation, orders such reorganization, the commissioner, after according a hearing to all interested persons, shall enter an order proposing a reorganization plan. A copy of the plan shall be sent to each depositor and creditor who shall not receive payment of his or her claim in full under the plan, together with notice that, unless within fifteen days the plan is disapproved in writing by persons holding one-third or more of the aggregate amount of such claims, the commissioner will proceed to effect the reorganization. A department, agency, or political subdivision of this state holding a claim that will not be paid in full is authorized to participate as any other creditor.

(4) No judgment, lien, or attachment shall be executed upon any asset of the state bank while it is in the possession of the banking board. Upon the election of the banking board, in connection with a liquidation or reorganization:

(a) Any lien or attachment, other than an attorney's or mechanic's lien, obtained upon any asset of the state bank during the banking board's possession, or within four months prior to commencement thereof, shall be vacated and voided, except liens created by the banking board while in possession and further excepting liens or security interests obtained by the federal reserve bank;

(b) Any transfer of an asset of the state bank made after or in contemplation of its insolvency, with intent to effect a preference, shall be voided.

(5) With the approval of the banking board, the commissioner may borrow money in the name of the state bank and may pledge its assets as security for the loan.

(6) All necessary and reasonable expenses of the commissioner's possession of a state bank and of its reorganization or liquidation shall be defrayed from the assets thereof.



§ 11-103-803. Reorganization plan

(1) A plan of reorganization shall not be prescribed under this code unless:

(a) The plan is feasible and fair to all classes of depositors, creditors, and stockholders;

(b) The aggregate face amount of the interest accorded to any class of depositors, creditors, or stockholders under the plan does not exceed the value of the assets upon liquidation, less the full amount of the claims of all prior classes, subject to any fair adjustment for new capital that any class will pay in under the plan;

(c) The plan provides for the issuance of capital stock and, if necessary, debentures and other securities and instruments in an amount that will comply with the rules promulgated by the banking board;

(d) Any exchange of new common stock for obligations or stock of the bank will be effected in inverse order to the priorities in liquidation of the classes that will retain an interest in the bank and upon terms that fairly adjust any change in the relative interests of the respective classes that will be produced by the exchange;

(e) The plan assures the removal of any director, officer, or employee responsible for any unsound or unlawful action or the existence of an unsound condition;

(f) Any merger or consolidation provided by the plan conforms to the requirements of this code.

(2) If, in the course of reorganization, supervening conditions render the plan unfair or its execution impractical, the commissioner, upon approval of the banking board, may modify the plan or liquidate the institution. Any such action shall be taken by order of the banking board upon appropriate notice.



§ 11-103-804. Liquidation by commissioner - procedure

(1) In liquidating a state bank, the commissioner may exercise any power thereof, but the commissioner shall not, without the approval of the court in which notice of possession has been filed:

(a) Sell any asset of the bank having a value in excess of five hundred dollars;

(b) Compromise or release any claim if the amount of the claim exceeds five hundred dollars, exclusive of interest;

(c) Make any payment on any claim, other than a claim upon an obligation incurred by the commissioner, before preparing and filing a schedule of the commissioner's determinations in accordance with this code.

(2) Within six months after the commencement of liquidation, the commissioner may, by his or her election, terminate any executory contract for services or advertising to which the state bank is a party, or any obligation of the bank as a lessee. A lessor who receives at least sixty days' notice of the commissioner's election to terminate the lease shall have no claim for rent, other than rent accrued to the date of termination, nor for damages for such termination.

(3) As soon after the commencement of liquidation as is practicable, the commissioner shall take the necessary steps to terminate all fiduciary positions held by the state bank and take such action as may be necessary to surrender all property held by the bank as a fiduciary and to settle its fiduciary accounts.

(4) The right of any agency of the United States insuring deposits to be subrogated to the rights of depositors upon payment of their claims shall not be less extensive than the law of the United States requires as a condition of the authority to issue such insurance or make such payments to depositors of national banks.

(5) As soon after the commencement of liquidation as is practicable, the commissioner shall send notice of the liquidation to each known depositor, creditor, and lessee of a safe deposit box and bailor of property held by the bank at the address shown on the books of the institution. The notice shall also be published in a newspaper of general circulation in the county in which the institution is located once a week for three successive weeks. The commissioner shall send with each notice a statement of the amount shown on the books of the institution to be the claim of the depositor or creditor. The notice shall demand that property held by the bank as bailee, or in a safe deposit box, be withdrawn by the person entitled thereto and the claim of a depositor or creditor, if the amount claimed differs from that stated in the notice to be due, be filed with the commissioner before a specified date, not earlier than sixty days thereafter, in accordance with the procedure prescribed in the notice.

(6) Safe deposit boxes, the contents of which have not been removed before the date specified, shall be opened by the commissioner. Sealed packages containing the contents of such box, with a certificate of inventory of contents, together with any unclaimed property held by the bank as bailee and certified inventories thereof, shall be held by the commissioner for six years unless sooner claimed by the person entitled thereto. After six years the commissioner may sell or otherwise appropriately dispose of the property. The proceeds of a sale shall be transferred and disposed of in accordance with the provisions of subsection (11) of this section.

(7) Within six months after the last day specified in the notice for the filing of claims, or within such longer period as may be allowed by the court in which notice of possession has been filed, the commissioner shall:

(a) Reject any claim if he or she doubts the validity thereof;

(b) Determine the amount, if any, owing to each known creditor or depositor and the priority class of such claim under this code;

(c) Prepare a schedule of the commissioner's determinations for filing in the court in which notice of possession was filed;

(d) Notify each person whose claim has not been allowed in full and publish once a week for three successive weeks, in a newspaper of general circulation in the county in which the institution is located, a notice of the time when and the place where the schedule of determinations will be available for inspection and the date, not sooner than thirty days thereafter, when the commissioner will file the schedule in court.

(8) Within twenty days after the filing of the commissioner's schedule, any creditor, depositor, or stockholder may file an objection to any determination made that adversely affects such objector. Any objections so filed shall be heard and determined by the court upon such notice to the commissioner and interested claimants as the court may prescribe. If the objection is sustained, the court shall direct an appropriate modification of the schedule. After filing the schedule, the commissioner may, from time to time, make partial distribution to the holders of claims that are undisputed or have been allowed by the court if a proper reserve is established for the payment of disputed claims. As soon as is practicable after the determination of all objections, the commissioner shall make final distribution.

(9) (a) On liquidation of a state bank, after payment of federal deposit insurance, claims for payment have the following priority:

(I) Obligations incurred by the commissioner, fees and assessments due to the division, and expenses of liquidation, all of which may be covered by a proper reserve of funds;

(II) Claims of depositors having an approved claim against the general liquidating account of the bank;

(III) Claims of general creditors having an approved claim against the general liquidating account of the bank;

(IV) Claims otherwise proper that were not filed within the time prescribed by this code;

(V) Approved claims of subordinate creditors; and

(VI) Claims of stockholders of the bank.

(b) On liquidation of a state bank, after payment of federal deposit insurance, claims by governmental units for payment of uninsured deposits collateralized pursuant to the "Public Deposit Protection Act of 1975", article 10.5 of this title, shall be governed by the provisions of said article. Claims by governmental units for payment of uninsured deposits not collateralized pursuant to article 10.5 of this title shall have the same priority assigned to depositors under subparagraph (II) of paragraph (a) of this subsection (9).

(10) Any assets remaining after all claims have been paid shall be distributed to the stockholders in accordance with their respective interests.

(11) Unclaimed funds remaining after completion of the liquidation shall be retained for six years by the commissioner unless sooner claimed by the owner. At the expiration of such period, the remaining sum shall be transferred to the treasury of the county in which the bank is located. The county treasurer and his or her successors shall hold such money in trust for a period of six years, unless the same is sooner paid out to the beneficial owner or owners thereof, or a suit is instituted to recover such money or a portion thereof. Any money remaining in said fund six years after the same is paid into the treasury of the county, for the recovery of which no action is pending, shall be transferred to the general fund of the county, and all rights of the former beneficial owners therein to recover the same shall be forever barred.

(12) When the assets have been distributed in accordance with this code, the commissioner shall file an account with the court. Upon approval thereof, the commissioner shall be relieved of liability in connection with the liquidation, and shall cancel the charter.



§ 11-103-805. Federal deposit insurance corporation or successor as liquidator

(1) The federal deposit insurance corporation, created by section 12B of the "Federal Reserve Act", as amended, or its successor is authorized to act without bond as liquidator of any banking institution, the deposits in which are to any extent insured by said corporation or its successor pursuant to section 11-103-802.

(2) Pursuant to section 11-103-802, the commissioner, upon order of the banking board, shall tender to said corporation or its successor the appointment as liquidator of such banking institution.

(3) After being notified in writing of the acceptance of such an appointment, the commissioner shall file in the office of the clerk and recorder in the county in which the bank is situated a certificate evidencing the appointment of the federal deposit insurance corporation or its successor. Upon such an appointment, the possession of all the assets, business, and property of such bank of every kind and nature, wheresoever situated, shall be deemed transferred from such bank and the banking board to the federal deposit insurance corporation or its successor. Without the execution of any instruments of conveyance, assignment, transfer, or endorsement, the title to all such assets and property shall be vested in the federal deposit insurance corporation or its successor, and the banking board and the commissioner shall be forever thereafter relieved from all responsibility and liability in respect to the liquidation of such bank; except that the banking board may retain jurisdiction over and responsibility for liquidation of eligible collateral pledged pursuant to the "Public Deposit Protection Act", article 10.5 of this title, to secure public deposits not insured by the federal deposit insurance corporation or its successor.

(4) If the corporation or its successor accepts said appointment, it has all the powers and privileges provided by the laws of this state with respect to the liquidation of a banking institution, its depositors, and other creditors.

(5) (a) When a state bank is liquidated, after payment of federal deposit insurance, claims for payment shall have the following priority:

(I) Obligations incurred by the banking board, fees and assessments due to the division of banking, and expenses of liquidation, all of which may be covered by a proper reserve of funds;

(II) Claims of depositors having an approved claim against the general liquidating account of the bank;

(III) Claims of general creditors having an approved claim against the general liquidating account of the bank;

(IV) Claims otherwise proper that were not filed within the time prescribed by this code;

(V) Approved claims of subordinate creditors; and

(VI) Claims of stockholders of the bank.

(b) When a state bank is liquidated, after payment of federal deposit insurance, claims of official custodians of public funds for payment of uninsured public funds pursuant to the "Public Deposit Protection Act", article 10.5 of this title, shall be governed by the provisions of this subsection (5). In the event that the state bank holds collateral that is pledged for the safekeeping and protection of uninsured public funds on deposit pursuant to article 10.5 of this title, such collateral shall be considered to be held in trust on behalf of the official custodian, and the liquidator shall not use such collateral to pay any claim or liability other than that of the official custodian until all claims for uninsured public funds have been paid. In the event that such collateral is insufficient to pay all claims made by official custodians, the payment of such claims shall be made according to a pro rata formula. Claims by official custodians for payment of uninsured deposits not collateralized pursuant to article 10.5 of this title shall have the same priority as that assigned to depositors under subparagraph (II) of paragraph (a) of this subsection (5).



§ 11-103-806. Assets sold or pledged as security

(1) With respect to any banking institution closed on account of inability to meet the demands of its depositors or by action of the banking board or by action of its directors or in the event of its capital inadequacy or suspension, the liquidator of such institution may borrow from the federal deposit insurance corporation and furnish any part or all of the assets of said institution to said corporation as security for a loan from same, but, if said corporation is acting as such liquidator, the order of a court of record of competent jurisdiction shall be first obtained approving such loan. Upon the order of a court of record of competent jurisdiction, all or any part of the assets of such institution may be sold.

(2) The provisions of this section shall not be construed to limit the power of any banking institution, the commissioner, or the liquidators to pledge or sell assets in accordance with any existing law.



§ 11-103-807. Enforcement of directors' liability

Among its other powers, the federal deposit insurance corporation, in the performance of its powers and duties as such liquidator, has the right and power, upon the order of a court of record of competent jurisdiction, to enforce the individual liability of the directors of any such banking institution.



§ 11-103-808. Emergency grant of new charter

In addition to powers regarding liquidation or reorganization, the banking board may, in the interest of protecting the public and the depositors of a closed state bank or national banking association with its principal office in this state, issue a new bank charter to qualified individuals for the same location as the closed bank, contingent upon the new bank assuming full liability for such deposits of the closed bank as may be transferred to it. Under such conditions, a new charter may be issued summarily without the publication of notice, without the holding of a public hearing, and without complying with any of the other provisions and procedures specified in this code.



§ 11-103-809. Emergency grant of branch facility - legislative declaration

(1) The general assembly hereby finds, determines, and declares that the economy of this state and its communities and the public interest will be better served by permitting financial institutions, as defined in section 11-101-401 (35), to operate at the same location as a closed bank.

(2) (a) In addition to powers regarding liquidation or reorganization, the banking board, in the interest of protecting the public and the depositors of a closed bank or national banking association with its principal place of business in this state, may issue an emergency grant of authority to another financial institution, which financial institution has acquired assets and liabilities of the closed bank, to operate a branch facility at the same location as the closed bank, or within a one-half mile radius of the location of the nearest point on the boundary of the premises of the closed bank's place of business, contingent upon the bank assuming full liability for the deposits of the closed bank as may be transferred to it. Such branch facility shall not be located at any other location if the other location is within three hundred feet of the boundary of the premises of another bank unless the other bank consents to a closer location.

(b) Under such conditions, the authority to operate the branch facility may be issued summarily without the publication of notice, without the holding of a public hearing, and without complying with any of the other provisions and procedures specified in this code.

(3) No financial institution may hold, acquire, control, or operate more than two branch facilities pursuant to this section; however, if the banking board determines that, because of this limitation, no qualified financial institution can bid on the assets and liabilities of the closed bank, the banking board may authorize and issue such an emergency grant to another financial institution, in excess of such limit, but in no event more than two additional branch facilities.

(4) Notwithstanding any other provision of this section, a branch facility operated pursuant to this section on or before August 1, 1991, may continue to operate in perpetuity as a branch without being subject to any percentage limitation on branches as set forth in section 11-105-602.



§ 11-103-810. Preapproved shelf charter

The board may preapprove a shelf charter for a new bank to qualified individuals, contingent upon the new bank completing all specified requirements and purchasing the assets and assuming the liabilities of a bank in receivership as the federal deposit insurance corporation may determine, if the proposed bank has its principal place of business in Colorado and has assets and liabilities held in receivership by the federal deposit insurance corporation. The shelf charter may be preapproved and summarily issued without publication of a notice, without the holding of a public hearing, and without complying with all of the other provisions and procedures specified in this code. Upon federal deposit insurance corporation approval of the purchase and assumption by the new bank, the final charter approval may be granted, together with final approval of deposit insurance by the federal deposit insurance corporation. If the bid is not accepted by the federal deposit insurance corporation, the charter remains on the shelf for up to eighteen months. During that time, the charter may be used for other bids.









Article 104 - Holding Companies

Part 1 - Holding Companies Generally

§ 11-104-101. Prohibition on acquisition or control - limited service banking institutions

Notwithstanding any other provision of law, no bank holding company or other company may acquire or control any banking institution located in this state that does not both accept deposits that the depositor has a legal right to withdraw on demand and engage in the business of making commercial loans.






Part 2 - Acquisition of Control of Banks and Bank Holding Companies

§ 11-104-201. Legislative declaration

(1) The general assembly finds, determines, and declares that, in authorizing expansion of interstate banking to this state, primary consideration should be given to providing positive benefits for the people of this state; to affording protection to bank depositors in this state; to enhancing the opportunity of the people of this state to receive services provided by banks and bank holding companies; and to setting forth the standards under which out-of-state bank holding companies may acquire or control Colorado banks and bank holding companies.

(2) In order to comply with the considerations set forth in subsection (1) of this section with respect to interstate branch banking, the general assembly finds and declares that de novo interstate branching into or out of this state is expressly authorized on or after July 1, 2013, and that interstate branching through the acquisition of one or more branches of an insured financial institution in this state or another state is expressly authorized on or after July 1, 2013.



§ 11-104-202. Acquisition of control of bank holding companies and banks by bank holding companies in different states - interstate banking and branching - rules

(1) A Colorado bank holding company may acquire control of out-of-state bank holding companies and out-of-state banks; and, subject to the limitations of subsections (2) to (6) of this section, an out-of-state bank holding company may acquire control of Colorado financial institutions.

(2) An out-of-state bank holding company may, after July 1, 2013, acquire control of, merge with, or acquire all or substantially all of the assets of, a Colorado depository institution having its principal place of business in Colorado. An out-of-state bank holding company acquiring control of a Colorado bank holding company or thrift holding company may, after July 1, 2013, acquire control of or merge with any Colorado depository institution controlled by the Colorado bank holding company or thrift holding company.

(3) A bank holding company may acquire control of any Colorado bank by organizing or seeking to charter a de novo Colorado bank.

(4) A bank holding company may not acquire control of any financial institution if such acquisition of control will result, at the time of such acquisition, in the bank holding company controlling more than twenty-five percent of the aggregate of all deposits in all banks, savings and loan associations, federal savings banks, and other financial institutions located in Colorado, which are federally insured. For the purpose of this subsection (4), deposits shall be determined based upon the public reports most recently filed with the appropriate federal regulatory agency.

(5) A bank holding company may not acquire control of a Colorado financial institution unless, immediately before such acquisition, such bank holding company has such capital as the banking board may require by rule.

(6) Interstate branching through the acquisition of a branch of an insured financial institution without the acquisition of such financial institution is expressly authorized. De novo interstate branching is expressly authorized. Deposit production offices are expressly prohibited.

(7) No bank holding company may acquire control of any financial institution that controls a Colorado financial institution except in accordance with the provisions of this section and with prior approval of the federal reserve board under section 3(a) of the federal "Bank Holding Company Act", 12 U.S.C. sec. 1842(a).

(8) A bank or bank holding company that intends to acquire control of any Colorado financial institution or to conduct interstate branching in Colorado shall provide the banking board with the name or names under which it proposes to conduct the business of such bank, bank holding company, or branch. The bank or bank holding company shall not be eligible to conduct interstate branching or make any such acquisition if the proposed name is either:

(a) Identical to or deceptively similar to the name of any existing Colorado financial institution; except that this paragraph (a) shall not apply if the bank or bank holding company obtains express written consent of the affected existing Colorado financial institution; or

(b) Likely to cause the public to be confused, deceived, or mistaken.

(9) Concurrently with the filing of its application or notice with the appropriate federal or state regulatory agency concerning the acquisition, merger, or control of a Colorado financial institution, or concerning an interstate branch, a bank or bank holding company shall file a copy of the application or notice with the banking board, which may submit advisory comments to the appropriate federal or state regulatory agency.

(10) A bank or bank holding company shall not conduct interstate branching in Colorado, merge with, or acquire control, directly or indirectly, of any Colorado financial institution without first obtaining a certificate from the banking board certifying that such branch, merger, or acquisition complies with this article and the "Public Deposit Protection Act", article 10.5 of this title.



§ 11-104-203. Authority of banking board to enforce provisions of article

(1) Any bank holding company controlling any other bank holding company or bank pursuant to this code in this state is, for purposes of enforcing this article, subject to the jurisdiction of the banking board with respect to its operations and affairs in the state of Colorado. The banking board may utilize the applicable powers conferred by this code and the "Public Deposit Protection Act", article 10.5 of this title, to carry out the duties imposed by this section.

(2) The banking board shall have the authority to examine the records and affairs of any bank holding company filing an application to acquire control of a Colorado bank or Colorado bank holding company pursuant to this article. The banking board shall have the power to subpoena witnesses, compel their attendance, require the production of evidence, administer an oath, and examine any person under oath in connection with any subject relating to a duty imposed upon, or power vested in, the banking board pursuant to this section. In case of a refusal of any person to comply with a lawful subpoena or order of the banking board issued pursuant to this section, upon proper petition by the banking board to the district court, the court shall require compliance therewith, and further refusal shall be punishable as contempt of court.

(3) The banking board may, after notice and hearing pursuant to article 4 of title 24, C.R.S., order any person to cease and desist from violating any provision of this article.

(4) The banking board may, after notice and hearing pursuant to article 4 of title 24, C.R.S., order any bank holding company controlling any other bank holding company or any bank in this state in violation of the provisions of this article to divest its interest in any such bank holding company or bank.









Article 105 - Banking Practices

Part 1 - General Provisions

§ 11-105-101. Branch banks and practices prohibited

(1) Any state bank or state bank chartered in another jurisdiction, upon application to and approval by the banking board, may operate one or more loan production offices as defined by the banking board.

(2) For purposes of this subsection (2), "elementary school" means any public or private school with students in kindergarten through eighth grade. A bank that both opens accounts and accepts students' deposits at elementary schools in conjunction with other educational programs presented by the bank is not engaged in branch banking as defined in section 11-101-401 (10). Any bank establishing a location in an elementary school pursuant to this section shall receive the prior approval of the banking board. Approval shall be granted if the program is predominantly educational.

(3) Any other facility, agency, or paying or receiving station operated by any bank or agent shall constitute a branch within the meaning of this section. Any facility authorized by the United States treasury department shall not be subject to the limitations of this section.

(4) As authorized under section 10-2-601 (2), C.R.S., any bank may, pursuant to federal law or under such rules as may be prescribed by the banking board and subject to rules promulgated by the commissioner of insurance concerning the sale of insurance by financial institutions as provided in section 10-2-601, C.R.S., as such laws and rules are applicable to the bank, depending upon whether such bank is a national bank or a state bank, act as the agent for any fire, life, or other insurance company authorized to do business in this state by soliciting and selling insurance and collecting premiums on policies issued by such company. For services so rendered, such bank may receive such fees or commissions as may be agreed upon between the bank and the insurance company for which it may act as agent. For purposes of this subsection (4), "bank" shall have the same meaning as set forth in section 11-101-401 (3).

(5) Except as provided in the federal "Gramm-Leach-Bliley Act", as amended, Pub.L. 106-102, 113 Stat. 1388, it is unlawful for a bank or an officer, director, employee, or affiliate of a bank to engage in the business of issuing, floating, underwriting, distributing, or promoting the sale of stocks, bonds, or other securities or to be an officer, trustee, director, employee, stockholder, or partner of any person engaged principally in any such business. Additional exceptions to this section shall be securities issued or guaranteed as to principal and interest by the United States or any agency thereof or by a state or territory of the United States or a subdivision, instrumentality, or public authority organized under the laws of such state or territory or pursuant to an interstate compact between two or more states.

(6) Except as expressly permitted in this code, a state bank shall not assume liability as an insurer, nor shall it become a guarantor or endorser of any security instrument or obligation in which, or with respect to which, it has no property interest.

(7) No officer, director, employee, or agent of a state bank shall maintain, or authorize the maintenance of, any account of the bank in a manner that, to his or her knowledge, does not conform to the requirements prescribed by this code or by the commissioner or the banking board.

(8) No officer, director, employee, or agent of a state bank shall obstruct, or endeavor to obstruct, a lawful examination of the institution by an officer or employee of the division.



§ 11-105-102. Accounts and interest

(1) A state bank may maintain demand, savings, and time deposit accounts and any type of account that a national bank may maintain.

(2) Savings deposits shall be repaid to the depositors under such rules as the board of directors of the state bank shall, from time to time, prescribe. Such rules shall be conspicuously exposed in some place accessible and visible in the business office of the state bank. No alterations that may at any time be made in the rules shall in any manner affect the rights of a depositor within the contract period in respect to deposits made previous to such alteration.

(3) The banking board may by rule establish the maximum annual rate of interest that a state bank may pay on any type of deposit or account. In the absence of such rule, a state bank shall be subject only to applicable federal law in the payment of interest.



§ 11-105-103. Saturday closing - notice - effect

Any state bank or trust company, national banking association, or federal reserve bank may, by brief notation on its front door, fully dispense with, or restrict to such extent as it may determine, the hours within which it will be open for business on all, or less than all, Saturdays. However, the fact that a bank remains open for business on all, or less than all, Saturdays shall not make that day, or any part thereof, a banking day for the purposes of section 4-4-104 (a)(3), C.R.S., of the "Uniform Commercial Code". Any plan so adopted by any such organization may be changed by it from time to time in its discretion. Every Saturday on which any such state bank, national banking association, or federal reserve bank, in observance of such notation, is not open for business shall be, with respect to the particular organization, the equivalent of a legal holiday, as specified in section 24-11-101, C.R.S. Any act authorized, required, or permitted to be performed at, by, or with respect to such organization on a Saturday that is for it a holiday may be performed on the next succeeding business day, notwithstanding the provisions of any other law of this state to the contrary, and no liability or loss of right of any kind shall result from such delay. The provisions of this section shall not operate to invalidate or prohibit the doing on any Saturday of any such act by any person or organization referred to in this section.



§ 11-105-104. Minor or institutional deposits

(1) A bank may operate a deposit account for a minor with the same effect upon its liability as if the minor were of full age unless such minor's guardian or conservator files with the bank a certified copy of the order of a Colorado court having jurisdiction appointing him or her and directs otherwise.

(2) Subject to such rules, not in conflict with section 11-105-101, as the banking board may prescribe for the protection of depositors, a bank may contract with the proper authorities of any public or nonpublic elementary or secondary school or any public or charitable institution caring for minors for the participation by the bank in any school or institutional thrift or savings plan.



§ 11-105-105. Joint deposits - right of survivor

Except as to accounts, which are defined in and which shall be paid as provided in article 15 of title 15, C.R.S., when a bank deposit in any bank transacting business in this state is made in the names of two or more persons payable to them or to any of them, such deposit, or any part thereof or interest thereon, may be paid to any one of said persons whether the others are living or not, and the receipt or acquittance of the person so paid shall be valid and sufficient discharge to the paying bank from all said persons and their heirs, executors, administrators, and assigns; such deposit shall be deemed, so far as the rights and liabilities of the bank are concerned, to be owned by said persons in joint tenancy with the right of survivorship, but the bank has the right of setoff against such deposit, to the extent thereof, to collect a debt owed to the bank by any joint depositor, which right shall not be affected by death.



§ 11-105-106. Final adjustment - statement of account

(1) When a statement of account has been rendered by a bank to a depositor and accompanied by vouchers, if any, that are the basis for debit entries in such account, or when the depositor's passbook or savings account book has been written up by the bank, showing the condition of the depositor's account, and delivered to such depositor with like accompaniment of vouchers, if any, such account shall, after the period of one year from the date of its rendition, in the event no objection thereto has been theretofore made by the depositor, be deemed finally adjusted and settled and its correctness conclusively presumed. Such depositor shall thereafter be barred from questioning the correctness of such account for any cause.

(2) Nothing in this section shall be construed to relieve the depositor from the duty of exercising due diligence in the examination of such account and vouchers, if any, when rendered by the bank and of immediate notification to the bank upon discovery of any error therein, nor from the legal consequences of neglect of such duty.

(3) A statement of account may be rendered to a depositor by mailing such statement, with supporting vouchers, if any, to such depositor's address as shown on the books of the bank.



§ 11-105-107. Adverse claim deposits

(1) Notice to any bank of an adverse claim to a deposit standing on its books to the credit of any person, or to securities or other property deposited by any person with the bank, shall not be effectual to cause said bank to recognize said adverse claimant, unless said adverse claimant shall also either procure a restraining order, injunction, or other appropriate process against and served upon said bank from a court of competent jurisdiction in an action instituted by said adverse claimant wherein the person to whose credit the deposit stands or for whose account the securities or other property are held is made a party and served with summons or shall comply with subsection (2) of this section.

(2) Such adverse claimant, in lieu of a court order, shall execute to said bank, in form and amount and with sureties acceptable to it, a bond indemnifying said bank from all liability, loss, damage, costs, and expenses, whether on account of the payment of such adverse claim or the dishonor of the check or other order of the person to whose credit the deposit stands on the books of said bank or on account of the delivery of said securities or other property to the adverse claimant or the refusal to comply with any order of the depositor of the securities or property held, as the case may be.

(3) This section shall not apply in any instance where the person to whose credit the deposit stands or for whose account the securities or other property is held, is a fiduciary designated as such by words indicating the deposit or other property is, or the securities are, held for the benefit of such adverse claimant, and the facts showing reasonable cause of belief on the part of said claimant that the fiduciary is about to misappropriate such deposit, securities, or other property are made to appear by the affidavit of such claimant.



§ 11-105-108. Transmitting money - foreign exchange

(1) A bank may accept money for transmission and may transmit money.

(2) A bank may buy and sell foreign exchange to the extent necessary to meet the needs of customers.



§ 11-105-109. Temporary closing of banks - when

(1) Any bank doing business in this state may remain closed on any day on which, by reason of an occasion of national mourning or rejoicing or national or local emergency affecting the community in which such bank is located, the governor shall by proclamation request the people of the state or of said community to close their places of business.

(2) If the banking board is of the opinion that an emergency exists affecting banks located in the state or in any part thereof, it may authorize banks located in the area affected by the emergency to close any or all of their offices, and it shall make public announcement of such authorization. In addition, if the banking board is of the opinion that an emergency exists that affects a particular bank or a particular office thereof, but not banks located in the area generally, it may authorize the particular bank or office so affected to close. As used in this subsection (2), the word "emergency" shall include any condition that may interfere with the conduct of the normal operations of, or the transportation of employees to or from, a bank or one or more offices thereof, or that poses an existing or imminent threat to the safety or security of bank personnel or property, including without limitation conditions arising by reason of fire, flood, windstorm, snowstorm, or other casualty, interruption of transportation or power facilities, war or other enemy action, riots, civil commotion, or other acts of lawlessness or violence.

(3) If the officers of a bank are of the opinion that conditions exist that pose an existing or imminent threat to the safety or security of bank personnel or property generally or at any one or more offices thereof, they may close the bank or the office affected by such threat, as the case may be, irrespective of whether the governor or the banking board has acted under this section. As used in this section, the word "officers" shall mean the person designated by the board of directors, board of trustees, or other governing body of a bank to act for the bank in carrying out the provisions of this section or, in the absence of any such designation or the officer so designated, the president or any other officer currently in charge of the operations of the bank or of the office in question. A bank closing an office pursuant to this section shall give as prompt notice to the banking board of such action as conditions permit.

(4) Any bank or office thereof that is closed by action of the banking board under this section may remain closed until it declares that the emergency has ended. Any bank or office thereof that is closed by decision of the officers of the bank may remain closed until such officers determine that the threat has ended. In either event, any bank or office thereof may remain closed for such further time thereafter as may reasonably be required to reopen, but in any event not later than the normal time of opening on the next business day.

(5) Any day on which a bank remains closed and any day on which a bank or any one or more of its offices is closed during any part or all of its normal banking hours, by decision of the banking board or by decision of its officers, shall be, with respect to such bank, or if not all of its offices are closed, then with respect to those offices that are closed, the equivalent of a legal holiday, as specified in section 24-11-101, C.R.S., and any act authorized, required, or permitted to be performed at or by or with respect to such bank or such office, as the case may be, on such day may be performed on the next succeeding business day without any liability or loss of rights resulting from such delay.



§ 11-105-110. Disclosure of information pursuant to legal process

Any bank, savings and loan association, credit union, or any agent or employee of such financial institutions that makes a disclosure of records or information on the direction contained in a lawful notice, subpoena, written request, search warrant, grand jury subpoena, or other process issued by any governmental authority or by a court is not civilly or criminally liable for such disclosure, nor is the financial institution liable to the customer or any other person for such disclosure.



§ 11-105-111. Trust account - limited documentation required - certificate of trust

(1) For any transaction with any bank transacting business in this state by one or more persons expressly acting as a trustee or trustees for one or more other named person or persons pursuant to or purporting to be pursuant to a written trust agreement, a trustee may provide the bank with a certificate of trust to evidence the trust relationship. The certificate of trust must be a duly acknowledged affidavit or other written statement expressly made under penalty of perjury executed by any trustee and must include the following:

(a) A statement that the trust exists and the date the trust instrument was executed;

(b) The identity of the settlor;

(c) The identity and address of the current acting trustee;

(d) The powers of the trustee in the pending transaction;

(e) A statement whether the trust is revocable and the identity of any person holding the power to revoke the trust;

(f) The authority of cotrustees to sign or otherwise authenticate and whether all or fewer than all cotrustees are required in order to exercise the powers of the trustee;

(g) The name in which title to trust property may be taken; and

(h) Any other information that may be required by the bank, including an indemnification that is acceptable to the bank.

(2) If a bank decides to accept a certificate of trust pursuant to this section:

(a) For a transaction that consists of opening a deposit account, the bank may administer the account in accordance with the certificate of trust without requiring receipt of a copy of the written trust agreement; and

(b) For a transaction that consists of obtaining, guaranteeing, or encumbering trust property to secure a loan, or entering into any agreement with a bank, the trustee or trustees shall be conclusively presumed to have had the authority specified in the trust certificate for purposes of determining whether the trustees were acting within their authority in entering into, or causing the trust to enter into, a transaction, even if the certificate of trust is contrary to the terms of the written trust agreement, unless the bank has actual knowledge that the terms of the written trust agreement are contrary to the terms of the certificate of trust.

(3) If a bank decides to accept a certificate of trust in opening a deposit account pursuant to this section, upon the death, resignation, or adjudication of incompetence of all named trustees and successor trustees noted on the certificate of trust, the bank may withhold disposition of any funds on deposit in the account until receipt of one of the following:

(a) An order by a court of competent jurisdiction directing the disposition of funds;

(b) A newly executed certificate of trust created pursuant to this section from a person acting or purporting to act as a newly appointed successor trustee under the same trust; or

(c) Other documentation that establishes to the satisfaction of the bank the manner in which the funds are to be administered or distributed.

(4) If a bank decides to accept a certificate of trust in opening a deposit account pursuant to this section, the bank shall not be liable for administering the account as provided by the certificate of trust, even if the certificate of trust is contrary to the terms of the written trust agreement, unless the bank has actual knowledge that the terms of the written trust agreement are contrary to the terms of the certificate of trust.

(5) Nothing in this section obligates a bank to enter into a transaction with a trustee who refuses to furnish the bank with a copy of a written trust agreement. In addition, nothing in this section shall be construed to prohibit a bank from requesting additional information in order to enter into a transaction with a trustee, including a request that the certificate of trust be executed by all trustees.

(6) Knowledge of the terms of a written trust agreement may not be inferred solely from the fact that a copy of all or part of a written trust agreement is held by the person relying upon the certification or affidavit.



§ 11-105-112. Entity account - certificate of existence and authority - definitions

(1) For any deposit or loan account that is opened by one or more persons acting or purporting to act for or on behalf of an entity with any financial institution transacting business in this state, such person may provide the financial institution with a certificate to evidence the existence of the entity and the authority of such person to act for or on behalf of the entity with respect to the account. The certificate of existence and authority shall be an affidavit executed by such person and shall include the following, as applicable:

(a) The name and mailing address of the entity;

(b) The type of entity and the state, country, or other governmental authority under whose laws the entity was formed;

(c) The organization date of the entity;

(d) The name, mailing address, and office or other position held by the person executing the certificate; and

(e) A statement that the board of directors, managers, members, general partners, or other governing body of the entity opening the account has duly taken all action legally required to open the account in the name of the entity and the name, office, or other position of the person who has been duly authorized to engage in transactions with respect to the account, including any limitation that may exist upon the authority of such person to bind the entity and any other matters concerning the manner in which such person may deal with the account. If the deposit or loan is to be opened on behalf of an institution of higher education, the statement shall be accompanied by a resolution certified by the secretary of the governing board.

(2) If a financial institution accepts a certificate of existence and authority pursuant to this section, the financial institution may open and administer the account in accordance with the information set forth therein and shall not be liable for so doing even if any such information is inaccurate, unless the financial institution has actual knowledge of such inaccuracy or knowledge sufficient to cause a reasonably prudent person to doubt the accuracy of such information.

(3) Nothing in this section shall be construed to prohibit a financial institution from requesting additional information or requiring other agreements in order to establish a deposit or loan account for an entity, including without limitation a resolution, certificate of good standing, trade name registration, request for taxpayer identification number, entity agreements, or documents or parts thereof evidencing the existence of the entity or the authority of the person executing the certificate, and an indemnification that is acceptable to the financial institution.

(4) As used in this section, unless the context otherwise requires:

(a) "Entity" means any government or governmental subdivision or agency, and any domestic or foreign corporation, limited liability company, general partnership, limited partnership, limited partnership association, limited liability partnership, limited liability limited partnership, joint venture, cooperative, association, or other legal entity, whether operated for profit or not for profit.

(b) "Financial institution" means any federal or state chartered commercial bank, savings and loan association, savings bank, or credit union.






Part 2 - Electronic Funds Transfers

§ 11-105-208. Consumer protection

(1) Every Colorado bank using a communications facility shall provide its account holders, at the time the facility is used, with a receipt or record of each banking transaction initiated at a facility. Such receipt or record shall be admissible as evidence in any legal action or proceeding and shall constitute prima facie proof of the banking transaction evidenced by such receipt or record. When a Colorado bank furnishes a statement of a demand, savings, or loan account to an account holder, such statement shall reflect each banking transaction affecting such account made by the account holder at a communications facility during the period covered by the statement.

(2) With respect to any card or other device issued to an account holder for use at a communications facility, any account holder whose card or device is lost or stolen and subsequently used by an unauthorized person shall only be liable for the lesser of fifty dollars or the amount of money, goods, or services obtained by the unauthorized use prior to notice to the Colorado bank that issued the card or device of the theft or loss. If the unauthorized use occurs through no fault of the account holder, no liability shall be imposed on the account holder.

(3) No account holder shall be held liable for any loss occurring as the result of any tampering or manipulation of a communications facility unless such account holder performs or authorizes such acts.

(4) Commercial banks shall continue to offer customers the right to use checking accounts. No bank shall make the use of such accounts burdensome with intent to discourage such use. The banking board shall issue rules designed to prevent violation of this provision.

(5) (a) No agreement to operate or share a communications facility may prohibit, limit, or restrict the right of the operator or owner of the communications facility to charge a customer conducting a transaction using an account from a foreign bank a usual and customary access fee or surcharge unless prohibited under state or federal law.

(b) Notwithstanding paragraph (a) of this subsection (5), nothing in this section may be construed to prohibit, limit, or otherwise restrict the right of the operator or owner of a communications facility from voluntarily entering into an agreement to participate in a surcharge-free network.






Part 3 - Reserves, Loans, and Investments

§ 11-105-301. Reserves against deposits

State banks that are subject to reserve provisions of the "Federal Reserve Act" shall maintain such reserves against deposits as may be required by the "Federal Reserve Act", but, in addition thereto, the banking board may by rule impose reserve requirements that it deems prudent and sound on said banks or on state banks not subject to reserve provisions of the "Federal Reserve Act".



§ 11-105-302. Loans, acceptances, investments, and letters of credit

A state bank may make such loans, secured or unsecured, accept such drafts, make such investments, and issue such letters of credit as shall be permissible pursuant to rules promulgated by the banking board or otherwise permitted by this code. In promulgating such rules the banking board shall consider all relevant factors, including without limitation the policies set forth in section 11-101-102.



§ 11-105-303. Corporate powers - interest and charges

In addition to the general corporate powers granted by this code, a state bank has the power, subject to the limitations and restrictions imposed by this code and the rules of the banking board, to lend money either upon the security of real property or personal property, or otherwise; to charge, or to receive in advance, interest therefor; and to contract for a charge for a secured or unsecured installment loan.



§ 11-105-304. Bank investments - customers' orders

(1) In addition to other investments, expressly authorized by this code or the rules promulgated by the banking board, a state bank may purchase:

(a) Obligations that satisfy the requirements of this code or the rules promulgated by the banking board for loans;

(b) Obligations of, or fully guaranteed by, the United States, a state of the United States, or the Dominion of Canada;

(c) Obligations of the international bank for reconstruction and redevelopment;

(d) Farm loan bonds issued by any federal land bank organized pursuant to an act of congress approved July 17, 1916, entitled: "An Act to provide capital for agricultural development, to create standard forms of investment based upon farm mortgages, to furnish a market for United States bonds, to create government depositories and financial agents for the United States, and for other purposes." and known as the "Federal Farm Loan Act", and acts amendatory thereto. Such farm loan bonds shall be accepted as security for all public deposits and in all cases where bonds are required by law to be deposited with any department or public official of this state, but this section shall not be so construed as to prohibit such moneys or deposits from being invested in such other securities provided for by law.

(e) General obligations of a territory of the United States, a province of the Dominion of Canada, a political subdivision or instrumentality of a state or territory of the United States;

(f) Obligations of a corporation chartered by the United States or a state thereof doing business in the United States; an authority organized under state law, an interstate compact, or by substantially identical legislation adopted by two or more states if any of the foregoing under this paragraph (f) are approved by the banking board for investment;

(g) Revenue obligations issued to provide, enlarge, or improve electric power, gas, water, and sewer facilities by any city or town having a population of not less than two thousand people at the time of the investment, located in any state in the United States or territories thereof;

(h) Such other obligations as the general assembly has designated or may from time to time designate as legal investments for public funds.

(2) A state bank may invest an amount not exceeding ten percent of its capital as defined in the rules promulgated by the banking board in the stock of a corporation exclusively engaged in trust business and incorporated as a trust company under article 109 of this title, but every such investment shall be subject to prior approval of the banking board.

(3) A state bank's investment in the stock of a safe deposit company is governed by section 11-105-501.

(4) A state bank may purchase or sell without recourse any security, including corporate stock, upon the order of a customer and for such customer's account.

(5) A state bank may, to the extent that banks subject to the laws of the federal government are permitted so to do and to the extent permitted by the rules of the banking board, purchase shares of stock in small business investment companies organized under Public Law No. 85-699, 85th Congress, known as the "Small Business Investment Act of 1958", and as amended, but in no event shall any state bank hold shares in small business investment companies in an amount aggregating more than three percent of the bank's capital and surplus.

(6) No limitation or prohibition otherwise imposed by any provision of state law relating to banks shall prevent a state bank from investing not more than ten percent of the bank's capital as defined in the rules promulgated by the banking board in a bank service corporation as defined in 12 U.S.C. 1861 to 1865, inclusive, and as amended, subject to the rights, powers, and limitations contained therein, and such investment by state banks is expressly authorized to the extent permitted by the rules of the banking board.

(7) Notwithstanding any restrictions upon investments in obligations, powers, or activities contained in this code, a state bank may invest in any obligation, exercise such powers, and engage in such activities that such bank could legally acquire, exercise, and engage in were it operating as a national bank at the time such investment was made, such powers were exercised, or such activities were engaged in, to the extent permitted by the rules promulgated by the banking board.

(8) A state bank may invest an amount not exceeding ten percent of its capital as defined in the rules promulgated by the banking board in the stock of any bank or bank holding company that provides services solely to depository institutions and their shareholders, directors, officers, and employees, wherein the ownership of stock of the bank or bank holding company, except for any stock required by law to be owned by directors of the bank or bank holding company, is restricted to banks or bank holding companies. The amount of stock owned by a state bank in any such bank or bank holding company shall not be in excess of five percent of the voting shares of such bank or bank holding company.

(9) (a) Notwithstanding the provisions of section 11-105-102 (2), a state bank may directly engage in activities that are primarily investments in real estate or may acquire and hold the voting stock of one or more corporations the activities of which are primarily investments in real estate. Such activities may include subdividing and developing real property and building residential housing or commercial improvements on such property and may also include owning, renting, leasing, managing, operating for income, or selling such property. Investments in real estate subject to section 11-105-401 may, at the bank's option, be included in investments authorized in this subsection (9) and thereby be removed from the restrictions of section 11-105-401. Such property shall be entered on the books at not more than cost or fair market value, whichever is less, but without any charge off as required under section 11-105-401 (1)(d). The total of all investments made by a state bank pursuant to the authority of this subsection (9), including any loans and guarantees made by the bank on such property or made to or for the benefit of corporations the stock of which it holds pursuant to the authority of this subsection (9), shall not exceed ten percent of its total assets. The authority provided in this subsection (9) is in addition to investment in fixed assets of the bank pursuant to section 11-105-402.

(b) Upon finding that such restrictions are necessary according to the criteria set forth in section 11-102-105 and the policies set forth in section 11-101-102, the banking board may adopt rules that restrict the total investments of a state bank under this subsection (9) to a percentage less than ten percent of the bank's total assets. Nothing in this subsection (9) shall authorize a state bank to contravene a lawful order of the banking board or commissioner with respect to investments by the state bank in real estate or corporations engaging in real estate activities. A state bank that intends to initiate a program of investments under the authority of this subsection (9) shall give sixty days' advance notice to the division of such intent; except that such notice may be waived in the banking board's discretion where such notice is impracticable or unnecessary. The state bank shall also notify the division within ten days after the commencement of the investment program. If similar notices are required by the bank's federal supervisory agency, the same form of notice may be used for purposes of notice under this subsection (9).

(10) A state bank may invest in the securities of, or other interests in, any open-end and closed-end management type investment company or investment trust registered under the federal "Investment Company Act of 1940", 15 U.S.C. section 80(a)-1 et seq., if the portfolio of such investment company or investment trust is limited to United States government obligations that are backed by the full faith and credit of the United States government and to repurchase agreements fully collateralized by such obligations and if any such investment company or investment trust actually takes delivery of such collateral, either directly or through an authorized custodian.



§ 11-105-305. Acceptances - letters of credit

(1) A state bank may accept:

(a) A draft that has not more than six months' sight to run, exclusive of days of grace, and is drawn to finance the purchase of goods with maturity in accordance with the original terms of purchase, or is secured by shipping documents transferring or securing title to goods, or by receipt of a licensed or bonded warehouse or elevator transferring or securing title to readily marketable staples;

(b) A draft that has no more than three months' sight to run, exclusive of days of grace, and is drawn by a bank outside the continental limits of the United States for the purpose of furnishing dollar exchange for trade.

(2) A state bank may issue letters of credit, but, unless the authority conferred to draw upon the bank or its correspondents is limited to such drafts as a bank is authorized by this section to accept, the amount of the credit outstanding at any one time shall be deemed to be a loan to the person for whose account the credit was issued.






Part 4 - Property, Sales, Borrowing, and Signature Guaranty

§ 11-105-401. Acquisition of property to satisfy indebtedness

(1) A state bank may take property of any kind to satisfy, in whole or in part, or to protect indebtedness previously created in good faith by it. Property acquired by a state bank to apply on an indebtedness to a state bank shall be held subject to the following limitations:

(a) Stock shall be sold within six months or such additional period not exceeding eighteen months as the banking board may allow.

(b) Real estate may be used in the banking business, subject to the conditions prescribed by this code for property purchased for such use, or may be rented. Real estate may be put in such condition as will reasonably facilitate its sale. Unless used in the banking business, it shall be sold within fifteen years or such longer period as the banking board may allow.

(c) Other property, the acquisition of which is not otherwise authorized by this code, shall be sold within two years or such longer period as the banking board may allow.

(d) The property shall be entered on the books at not more than cost or fair market value, whichever is less, except as otherwise provided by the banking board. Each bank maintaining property acquired to satisfy indebtedness will obtain an initial written appraisal and subsequent appraisals as to fair market value by a qualified independent appraiser or such other person as the banking board may approve. Such subsequent appraisals shall be obtained pursuant to rules of the state banking board; except that, for purposes of this paragraph (d), an appraisal, as defined in section 12-61-702 (1), C.R.S., by an appraiser certified, licensed, or registered pursuant to section 12-61-711, C.R.S., shall not be required on properties initially valued pursuant to this paragraph (d) at two hundred fifty thousand dollars or less. If such appraiser or other person approved by the banking board certifies in writing such appraiser's or other person's opinion that the fair market value has not declined, this opinion may be substituted for a subsequent appraisal.



§ 11-105-402. Banking property - acquisition

(1) A state bank may invest in fixed assets of the bank or the stock or obligations of any corporation holding such fixed assets or may make loans to or upon the security of the stock of any such corporation, but the aggregate of all such investments and loans shall not exceed one hundred percent of the bank's capital, as provided in the rules promulgated by the banking board; except that the banking board may approve a larger investment upon application of the bank if the banking board deems the same prudent. As used in this subsection (1), "fixed assets" means real estate, leasehold improvements, fixtures, furniture, and equipment; "real estate" and "leasehold improvements" include land and buildings to be used in the transaction of the bank's business and any excess space that may be rented to others.

(2) The rate of depreciation of property so acquired may be prescribed by the banking board.



§ 11-105-403. Sale of assets

A bank chartered in this or another state may sell any asset in the ordinary course of business or, with the approval of the banking board, in any other circumstance. The sale of all, or substantially all, of the assets of a bank or of a department thereof is governed by section 11-103-709.



§ 11-105-404. Pledge of assets

(1) A state bank may pledge its assets to:

(a) Enable it to act as agent for the sale of obligations of the United States;

(b) Secure borrowed funds;

(c) Secure deposits if:

(I) The depositor is required to obtain such security by the laws of the United States, by the terms of any interstate compact, by the laws of any state, or by the order of a court of competent jurisdiction; or

(II) The state bank secures the deposit with a letter of credit issued or confirmed by a federal home loan bank; or

(d) Otherwise comply with the provisions of this code.



§ 11-105-405. Signature guaranty

(1) A bank may become guarantor of the genuineness of a signature.

(2) A bank guaranteeing the signature of a person on any document warrants to any person relying on such guaranty only that:

(a) The signature is that of a person signing;

(b) The signer is the holder, or the signer has purported authority to sign in the name of the holder; except that, if the holder purports to act as a fiduciary, as "fiduciary" is defined either in this code or in article 1 of title 15, C.R.S., or if the holder's name is signed by a person purporting to act on the holder's behalf as such a fiduciary, the bank warrants that such holder or such person so signing as such fiduciary is in fact the fiduciary he or she purports to be and warrants that the bank has no actual knowledge that such fiduciary is committing a breach of such fiduciary's obligation as such fiduciary in signing such document and that it has no knowledge of such facts that its action in guaranteeing the signature amounts to bad faith; and

(c) The signer has legal capacity to sign.

(3) A bank may disclaim in its guaranty all or any part of the obligations set forth in paragraph (b) of subsection (2) of this section.






Part 5 - Safe Deposit and Safekeeping Facilities

§ 11-105-501. Safe deposit boxes - leasing and subsidiary company

(1) Subject to such rules as the banking board may prescribe, a bank may maintain and lease safe deposit boxes and may accept property for safekeeping if, except in the case of night depositories, it issues a receipt therefor.

(2) A bank may own stock in a safe deposit company located in the same community in which the bank is doing business, not exceeding in aggregate cost fifteen percent of its capital and surplus, but at least ninety percent of the stock in such safe deposit company in which such stock is so owned must be owned by banks or trust companies.



§ 11-105-502. Access by fiduciaries

(1) Where a safe deposit box is made available by a lessor to one or more persons acting as fiduciaries, the lessor may, except as otherwise expressly provided in the lease or the writings pursuant to which such fiduciaries are acting, allow access thereto as follows:

(a) By any one or more of the persons acting as executors or administrators;

(b) By any one or more of the persons otherwise acting as fiduciaries, when authorized in writing, signed by all other persons so acting;

(c) By any agent authorized in writing, signed by all of the persons acting as fiduciaries.



§ 11-105-503. Lease to minor

A lessor may lease a safe deposit box to, or accept property for safekeeping from, a minor and, in connection therewith, deal with such minor to the same effect as if dealing with a person of full legal capacity, unless and until the minor's guardian or conservator files with the lessor a certified copy of the order of a Colorado court having jurisdiction appointing such guardian or conservator and directs otherwise.



§ 11-105-504. Death of lessee - procedure

The provisions of section 15-10-111, C.R.S., shall apply on the death of a lessee of a safe deposit box as defined in section 11-101-401.



§ 11-105-505. Adverse claims to safe deposit box

(1) An adverse claim to the contents of a safe deposit box is not sufficient reason to require the lessor to deny access to its lessee unless:

(a) The lessor is directed to do so by a court order issued in an action in which the lessee is served with process and named as a party by a name that identifies the lessee with the name in which the safe deposit box is leased; or

(b) The safe deposit box is leased, or the property is held, in the name of a lessee with the addition of words indicating that the contents, or property, are held in a fiduciary capacity for a named beneficiary or beneficiaries, and the adverse claim is supported by a sworn written statement of facts disclosing that it is made by, or on behalf of, such a beneficiary and that there is reason to know that the fiduciary may misappropriate the trust property.

(2) A claim is also an adverse claim where one of several lessees claims, contrary to the terms of the lease, an exclusive right of access, or where one or more persons claim a right of access as agents or officers of a lessee to the exclusion of others as agents or officers, or where it is claimed that a lessee is the same person as one using another name.

(3) The lessor of a safe deposit box shall not be deemed to be in possession or control of the contents thereof for the purposes of section 13-54.5-103, C.R.S., or any other statute or rule pertaining to writs of garnishment.



§ 11-105-506. Annual fees

Every lessor, except a bank as defined in section 11-101-401 (5) or subsidiary thereof, shall pay annually to the division of banking such fees as are determined by the banking board to be sufficient to defray the cost to the state of regulating such lessor.






Part 6 - Financial Institutions, Operation of Branches, Organizational and Operational Equality

§ 11-105-601. Legislative declaration

(1) The general assembly finds, determines, and declares that distinctions in function and services of various types of financial institutions have become so narrow that organizational and operational equality should be encouraged and facilitated in this state. It is the intent of the general assembly to enact legislation that will promote the safety and soundness of financial institutions for the benefit of the public, improve efficiency for the economic operation of those financial institutions, and ensure that the state of Colorado, by its appropriate action, will continue its control of those financial institutions within its jurisdiction.

(2) Repealed.



§ 11-105-602. Financial branches allowed - conversion of financial institutions to branches - acquisitions

(1) Any financial institution may convert any affiliate financial institution to a branch.

(2) Any financial institution, no matter the location of its principal place of business, may acquire any other financial institution for conversion to a branch or branches in this or another state.

(3) (a) Any bank, no matter the location of its principal place of business, upon thirty days' prior written notice to the banking board or the commissioner, may establish one or more de novo branches anywhere in this or another state.

(b) Any bank or savings and loan association may, upon thirty days' written notice to the banking board or commissioner, be converted to a branch of any bank or savings and loan association.

(b.5) (I) No financial institution may directly or indirectly establish or maintain or cause to be established or maintained its principal office, a loan production office, a deposit production office, an electronic communications device, or a branch in this state on or within one and one-half miles from premises or property owned, leased, or otherwise controlled, directly or indirectly, by an affiliate that engages in commercial activities.

(II) Repealed.

(c) The banking board and the financial services board shall adopt policies and procedures by rule no more restrictive than federal regulatory policies and procedures relative to notice of branches to be established under this subsection (3).



§ 11-105-603. Financial institutions - common powers and limitations

(1) Any acquisition of a branch from another financial institution is subject to the percentage limitation set forth in subsection (5) of this section. Such an acquisition by a financial institution is expressly authorized, and the location of such branch may be changed pursuant to law.

(2) Nothing in this part 6 applies to a branch facility operating under an emergency grant pursuant to section 11-103-809; however, such a branch facility may continue to operate in perpetuity as a branch without being subject to any percentage limitation on branches set forth in this part 6.

(3) Nothing in this part 6 or part 2 of article 104 of this title prevents the acquisition of any financial institution in this state by any other financial institution; however, any conversion of all or any part thereof to a branch must be in accordance with this part 6.

(4) If any financial institution converts any affiliate financial institution to a branch pursuant to the provisions of this part 6, such financial institution at the time of such conversion or immediately thereafter shall meet the capital standards for banks in Colorado as required by the "Colorado Banking Code", by any rules of the banking board, or by the commissioner.

(5) Notwithstanding any other provision of this part 6, no financial institution that acquires any other financial institution on or after August 1, 1991, may convert the acquired financial institution to a branch or branches if such conversion or conversions will result in the acquiring financial institution controlling more than twenty-five percent of the aggregate of all deposits in all banks, savings and loan associations, federal savings banks, and other financial institutions located in Colorado that are federally insured. For the purpose of this subsection (5), deposits shall be determined based upon the public reports most recently filed with the appropriate federal regulatory agency.



§ 11-105-604. Subsidiary depository institutions as agent

(1) Any bank subsidiary of a bank holding company may receive deposits, renew time deposits, close loans, service loans, and receive payments on loans and other obligations as an agent for an affiliate financial institution, as such authority is set forth in section 101(d) of the federal "Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994". Notwithstanding any other provision of law, a bank acting as an agent in accordance with this subsection (1) for an affiliate financial institution shall not be considered to be a branch of the affiliate.

(2) Any contract entered into pursuant to section 11-25-105 as it existed prior to July 1, 1995, shall remain valid and in effect according to the terms of the contract and any subsequent agreement of the contracting financial institutions.



§ 11-105-605. Rule-making by banking board and financial services board

(1) The banking board shall promulgate and adopt such rules as are necessary to accomplish the purposes of this part 6.

(2) The financial services board shall promulgate and adopt such rules as are necessary to accomplish the purposes of this part 6.

(3) The banking board and the financial services board shall coordinate their rule-making that implements the provisions of this part 6 so that the procedures and time periods are the same for each type of financial institution to give notice of a branch thereunder.



§ 11-105-606. Notice of branch closing

No later than ninety days prior to the proposed date of any branch closing, the "notice of branch closing" required to be filed with the appropriate federal regulatory agency shall be filed with the banking board or the financial services board. The notice of branch closing shall include a detailed statement of the reasons for the decision to close the branch and statistical or other information in support of such reasons.









Article 106 - Fiduciary Business

§ 11-106-101. Bank as fiduciary

It shall be unlawful for a state bank to act as fiduciary, other than as escrow agent, unless it is authorized by its charter or amendments thereto to exercise trust powers.



§ 11-106-102. Investment power

A bank acting as fiduciary shall have the same investment powers as an individual fiduciary under like circumstances.



§ 11-106-103. General fiduciary powers

Unless otherwise expressly provided by statute, a bank acting as a fiduciary shall have all of the rights, powers, privileges, and immunities and be subject to the same obligations and duties as an individual fiduciary under like circumstances.



§ 11-106-104. Agency powers

In addition to its other powers, any bank that is authorized to exercise fiduciary powers shall, upon proper qualification under this code, have the power to act as a fiduciary in any capacity. It may also act as registrar, transfer agent, or attorney-in-fact and have the power to receive, manage, and apply sinking funds.



§ 11-106-105. Substitution of Colorado bank or Colorado trust company

(1) In addition to the procedures initiated by an interested party concerning internal affairs of their trust under section 15-16-201, C.R.S., or procedures otherwise permitted by Colorado law, and unless a will, agreement, or trust instrument otherwise provides, a company may be substituted as fiduciary for all or a part of the fiduciary business of another company without court approval if:

(a) The successor is a Colorado affiliate of the transferor and the boards of directors of the transferor and successor both adopt resolutions to cause the successor to be substituted as fiduciary for all or part of the fiduciary business of the transferor;

(b) The transferor is discontinuing all or part of its fiduciary business and the boards of directors of the transferor and successor both adopt resolutions to cause the successor to be substituted as fiduciary for the fiduciary business of the transferor that is being discontinued; or

(c) There is a merger or consolidation of the transferor and the successor, with the successor being the surviving entity, and the boards of directors of the transferor and successor both adopt resolutions to cause the successor to be substituted as fiduciary for all of the fiduciary business of the transferor.

(2) If the boards of directors adopt such resolutions as provided in subsection (1) of this section and comply with the notice and delivery provisions pursuant to subsection (3) of this section, the successor shall replace the transferor as fiduciary and shall be the successor fiduciary possessing all the rights, powers, and duties that were granted to or imposed on the transferor. Such rights, powers, and duties shall vest in the successor upon effectuation of the substitution, irrespective of the date on which the fiduciary relationship is established or of the date of any related written agreement establishing the fiduciary relationship or of the date of the death of any decedent whose estate is being so administered. Nothing in connection with a substitution affects a renunciation or revocation of any letters of administration or letters testamentary pertaining to a fiduciary relationship or a removal or resignation of the transferor as personal representative, trustee, custodian, or other fiduciary.

(3) At least thirty days prior to the effective date of the substitution, a certified copy of the resolutions of the boards of directors of the transferor and successor shall be delivered to the division of banking, and a written notice of such substitution shall be delivered to each interested party. Delivery will be deemed to have occurred upon the earlier of actual delivery or three days after depositing such resolutions or notification in the United States mails, certified mail with return receipt prepaid. The effective date of the substitution as fiduciary for all or part of the fiduciary business, as set forth in the resolutions, shall be the date provided in the resolutions, which shall not be earlier than thirty days after the date of delivery in accordance with this subsection (3). If the resolutions provide no effective date, the effective date shall be thirty days after the date of delivery in accordance with this subsection (3).



§ 11-106-106. Investment in securities

Notwithstanding any other law to the contrary and subject to the standard contained in sections 11-50-113 (2) and 15-1-304, C.R.S., a Colorado bank or trust company may invest and reinvest the assets that it maintains in its trust in the securities of any open-end or closed-end management investment company or investment trust registered under the federal "Investment Company Act of 1940", 15 U.S.C. sec. 80a1-64, as amended. A Colorado bank or trust company shall be allowed to make such investment even if it exercises investment discretion as a fiduciary, custodian, managing agent, or otherwise with respect to the investment and reinvestment of assets that it maintains in its trust department. The fact that a Colorado bank or trust company, or any affiliate thereof, is providing services to the investment company or trust as investment advisor, sponsor, distributor, custodian, transfer agent, registrar, or otherwise, and receiving reasonable remuneration for the services, does not preclude such bank or trust company from investing in the securities of such investment company or trust.



§ 11-106-107. Funds awaiting investment or distribution

A bank's duties regarding the holding of uninvested or undistributed funds that are awaiting investment or distribution are governed by the "Colorado Uniform Prudent Investor Act", article 1.1 of title 15, C.R.S., the "Uniform Prudent Management of Institutional Funds Act", part 11 of article 1 of title 15, C.R.S., and applicable standards and requirements imposed by the federal deposit insurance corporation.






Article 107 - Criminal Offenses

§ 11-107-101. Unauthorized conduct of banking business

It is a criminal offense for any person not authorized to carry on a banking business under this code, falsely and with intent to defraud, to act as a bank or to represent that he or she is or is acting for a bank or to use an artificial or corporate name that is the name of a bank.



§ 11-107-102. Receipt of deposits while insolvent

It is a criminal offense if a state bank receives any deposit while insolvent, or an officer, director, or employee knows or, in the proper performance of his or her duty should know, of such insolvency and receives or authorizes the receipt of such deposit, or if such state bank or person has knowingly concealed or misstated material facts regarding the insolvency of the state bank from or to the banking board, commissioner, or division of banking.



§ 11-107-103. Unlawful service as officer or director

(1) It is a criminal offense for any person to serve as an officer or director of a state bank, or serve as commissioner, deputy commissioner, or employee of the division:

(a) Who has been convicted of an unpardoned offense constituting, in the jurisdiction in which the conviction was had, a violation of the banking laws, a felony involving moral turpitude, or a breach of trust;

(b) Who is indebted to the bank for more than thirty days upon a judgment that has become final.



§ 11-107-104. Unlawful gratuity, compensation, or transactions

(1) It is a criminal offense for an affiliate of a state bank or for an officer, director, or employee of a state bank or affiliate of a state bank:

(a) To solicit, accept, or agree to accept, directly or indirectly, from any person other than the institution, any gratuity, compensation, or other personal benefit for any action taken by the institution, or for endeavoring to procure any such action;

(b) To have any interest, direct or indirect, in the purchase at less than its face value of any evidence of indebtedness issued by the institution.

(2) In this section and section 11-105-101 (5), the term "affiliate" of a state bank shall include:

(a) Any person who holds a majority of the stock of the bank or has been determined by the banking board to hold a controlling interest therein, any other corporation in which such person owns a majority of the stock, and any partnership in which such person has an interest;

(b) Any corporation in which the state bank or an officer, director, or employee thereof holds a majority of the stock and any partnership in which such person has an interest;

(c) Any corporation of which a majority of the directors are officers, directors, or employees of the state bank or of which officers, directors, trustees, or employees constitute a majority of the directors of the state bank.



§ 11-107-105. Unlawful concealment of transactions

(1) It is a criminal offense for an officer, director, employee, attorney, or agent of a state bank:

(a) To conceal, or endeavor to conceal, any transaction of the bank from any officer, director, or employee of the bank or any official or employee of the division to whom it should properly be disclosed;

(b) With intent to deceive, to make any false or misleading statement or entry, or omit any statement or entry that should be made in any book, account, report, or statement of the institution.

(2) No bank shall sell, assign, or transfer any of its assets when insolvent, or in contemplation of insolvency with the intent of preferring any credit, or preventing the application of such assets to the subrogation of its debts; nor shall any officer, director, or employee of any bank personally authorize or permit the same to be done.



§ 11-107-106. Unlawful payment of penalties and judgment against others

It is a criminal offense for a state bank to pay a fine, or penalty imposed by law upon any other person, or any judgment against such person, or to reimburse directly or indirectly any person by whom such fine, penalty, or judgment has been paid, except in settlement of its own liability or in connection with the acquisition of property against which such judgment is a lien or as provided in section 11-103-602.



§ 11-107-107. Embezzlement or misapplication of funds

It is a criminal offense for any officer, director, shareholder, or employee of any bank to directly or indirectly embezzle, abstract, or misapply, or cause to be embezzled, abstracted, or misapplied, any of the funds or securities or other property of or under the control of the bank with intent to deceive, injure, cheat, wrong, or defraud any person.



§ 11-107-108. Unlawful acts or omissions - penalties

(1) Any person responsible for an act or omission expressly declared to be a criminal offense by this code:

(a) Is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment;

(b) If the act or omission was intended to defraud, commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) An officer, director, employee, agent, or attorney of a state bank shall be criminally responsible for an act or omission of the institution declared to be a criminal offense by this code if, knowing that such act or omission is a criminal offense, he or she participates in authorizing, executing, ratifying, or concealing such act or in authorizing or ratifying such omission or, having a duty to take the required action, omits to do so.

(3) Unless otherwise provided in this code, it is no defense to a criminal prosecution under this code that the defendant did not know the facts establishing the criminal character of the act or omission charged, if the defendant could and should have known such facts in the proper performance of his or her duty.



§ 11-107-109. Unlawful acts or failure to perform - penalty

Any person who willfully or knowingly fails to perform any act required, and as required by section 11-102-102 (10) or 11-102-501, or who commits any act in violation of said sections commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 11-107-110. Injunction

(1) If a violation of this code by a state bank or an officer, director, or employee thereof is threatened or impending and may cause substantial injury to the institution or to the depositors, creditors, or stockholders thereof, the district court in and for the county in which the bank is located may, upon the suit of the banking board, issue an injunction restraining such violation.

(2) If any person, not authorized to carry on a banking business under this code, falsely acts as a bank, or falsely represents that such person is acting for a bank, or uses an artificial or corporate name that is the name of a bank, the said district court may, upon the suit of the banking board, issue an injunction restraining such act.



§ 11-107-111. General corporation laws applicable

The provisions of articles 30 to 52, 101 to 117, and 121 to 137 of title 7, C.R.S., relating to corporations and nonprofit corporations shall, insofar as the same are not inconsistent with this code, govern corporations and nonprofit corporations operating under the provisions of this code.






Article 108 - Industrial Banks



Article 109 - Trust Companies

Part 1 - General Provisions

§ 11-109-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Act as a fiduciary" or "acting as a fiduciary" means to:

(a) Accept or execute trusts, including to:

(I) Act as trustee under a written agreement;

(II) Receive money or other property in the capacity as trustee for investment in real or personal property;

(III) Act as trustee and perform the fiduciary duties committed or transferred to the trustee by order of a court of competent jurisdiction;

(IV) Act as personal representative or trustee of the estate of a deceased person; or

(V) Act as trustee for a minor or incapacitated person;

(b) Administer real or tangible personal property in any other fiduciary capacity; or

(c) Act pursuant to an order of a court of competent jurisdiction as personal representative, executor, or administrator of the estate of a deceased person or as a guardian or conservator for a minor or incapacitated person.

(2) "Banking board" shall have the same meaning as defined in section 11-101-401 (7).

(3) "Commissioner" means the state bank commissioner.

(4) "Order" means all or any part of the final disposition, whether affirmative, negative, injunctive, or declaratory in form, by the banking board of any matter other than the making of rules of general application.

(5) "Person" means an individual, corporation, partnership, joint venture, unincorporated association, or any other legal or commercial entity.

(6) "Representative trust office" means an office at which a trust company has been authorized by the banking board to engage in a trust business other than acting as a fiduciary.

(7) "Savings deposit" means a deposit or account with respect to which the depositor is not required by the deposit contract, but may at any time be required by the trust company, to give written notice of an intended withdrawal not less than seven days before withdrawal is made, and that is not payable on a specified date or at the expiration of a specified time after the date of deposit, and funds deposited to the credit of, or in which any beneficial interest is held by, a corporation, association, partnership, or other organization operated for profit do not exceed one hundred fifty thousand dollars per depositor at the trust company.

(8) "Time deposit" means a deposit that the depositor does not have a right to withdraw for a period of seven days or more from the date of deposit. A "time deposit" may be represented by a transferable or nontransferable, or a negotiable or nonnegotiable, certificate, instrument, passbook, statement, or otherwise.

(9) "Transaction account" means a deposit or account that the depositor or account holder may withdraw by check or by similar means for payment to third parties.

(10) "Trust business" means the holding out by a person to the public by advertising, solicitation, or other means that the person is available to perform any service authorized pursuant to section 11-109-201, including acting as a fiduciary.

(11) "Trust company" means a corporation organized pursuant to and subject to regulation by the provisions of this article.

(12) "Trust institution" means a trust company, a federal or state chartered bank with trust powers, a state bank with trust powers chartered under the laws of another state, or a trust company chartered under the laws of another state.

(13) "Trust office" means an office, other than the principal office, at which a trust company is authorized by the banking board to engage in the trust business and to act as a fiduciary.



§ 11-109-102. Use of words "trust" or "trust company"

(1) It is unlawful for any person, firm, association, or corporation to use or advertise the words "trust" or "trust company" in the conduct of its business in such a manner as is likely to cause the public to be confused, deceived, or mistaken that the person, firm, association, or corporation has been authorized to transact business as a regulated financial institution unless the person, firm, association, or corporation is organized under the "Colorado Banking Code", articles 101 to 109 of this title, article 70 of this title, the banking laws of another state, or the national banking laws and is authorized to use the words "trust" or "trust company" as part of its name.

(2) Subsection (1) of this section does not apply to trust institutions.



§ 11-109-103. Applicability of powers of banking board and bank commissioner to trust companies

The powers, duties, and functions of the banking board and the commissioner contained in article 102 of this title and the declaration of policy contained in section 11-101-102 shall apply to the provisions of this article.



§ 11-109-104. Powers - banking board - commissioner

(1) In addition to the other powers conferred on the banking board by this article, the banking board shall have the power to:

(a) Implement by order and rule any provision of this article and to obtain restraining orders and injunctions to prevent violation of and to enforce compliance with the provisions of this article and the orders and rules issued thereunder. In the exercise of the power to make orders and issue rules, the banking board shall act in the interests of maintaining sound trust companies and the security of fiduciary funds.

(b) Regulate the procedure and the practice at hearings;

(c) Order any person or a trust company to cease violating any provision of this article or any rule and to mail a copy of the order to the person or trust company and to each director of the trust company;

(d) Suspend, after notice and hearing, any officer or director for fraud, theft, or failure to comply with the provisions of this article or with any valid order or rule;

(e) Subpoena witnesses, require the production of evidence, administer oaths, and examine any person under oath in connection with any matter relating to the powers and duties of the banking board;

(f) Require that each trust company maintain such insurance and bonds as necessary and appropriate;

(g) Approve amendments to a trust company's articles of incorporation;

(h) Approve or disapprove a change of location;

(i) Approve or disapprove any merger or other corporate reorganization;

(j) Require a trust company holding fiduciary funds pursuant to section 11-109-906 to collateralize such funds as are in excess of federally insured amounts in accordance with the rules adopted by the banking board;

(k) Require that a trust company that is accepting deposits pursuant to section 11-109-201 (1)(d) limit the aggregate amount of such deposits.

(2) If the banking board has reason to believe that the capital of any trust company is inadequate under the rules of the banking board, the banking board may ascertain the facts and furnish the trust company with a copy of its determination. If the banking board finds an inadequacy of capital based upon such determination, the commissioner, with the approval of the banking board, may direct the trust company to levy an assessment in a designated amount upon the holders of record of common stock to remedy the inadequacy of capital. Upon receipt of an order to levy an assessment, the directors shall cause to be sent to all holders of common stock, at their addresses, a copy of the order and a copy of this subsection (2). If an assessment is not paid within the time prescribed in the order or such shorter period as the directors decide, but not less than thirty days, the trust company may, within sixty days thereafter as the banking board may prescribe in its order, offer the shares of the defaulting stockholders for sale at public auction or private sale at a price that shall not be less than the amount of the assessment and the cost of the sale. Any excess shall be paid to the prior owners. The method of collection provided in this subsection (2) shall be the sole method of collecting assessments. If an assessment is not paid within ninety days after the date of the order to levy or at such other date as may be specified in the order, but in no event less than thirty days, the commissioner may, with the approval of the banking board, proceed pursuant to section 11-109-702. However, for good cause shown to the banking board by the affected trust company, the banking board may extend the ninety-day limit.

(3) The term "shareholder" shall apply not only to such persons as appear on the books of the trust company as shareholders, but also to every owner of stock, legal or equitable, although the stock may stand on such books in the name of another person, but not to a person that holds the stock as collateral security for the payment of a debt.

(4) Any trust company shareholder that has transferred such shareholder's shares, caused such transfer to appear on the books of the trust company within sixty days before the capital inadequacy of such trust company, or that has made such transfer with knowledge of such impending capital inadequacy shall be liable to the same extent that the transferee or subsequent transferee fails to meet such liability. This section shall not be construed to affect in any way any recourse that such shareholder might otherwise have against those in whose names such shares appear upon the books of the trust company at the time of such capital inadequacy.

(5) No stockholder of a trust company shall set off against the stockholder's liability any claim such stockholder may have as a depositor in or creditor of any insolvent trust company.

(6) The commissioner shall examine the books and records of every trust company as often as deemed advisable and to the extent required by the banking board; shall make and file a correct report in detail disclosing the results of such examination; and shall mail a copy of such report to the trust company examined.

(7) The commissioner shall examine, as often as deemed advisable and to the extent required by the banking board, any electronic data processing centers of a trust company or any electronic data processing centers that serve a trust company, without regard to the location of the electronic data processing center; shall make and file in the commissioner's office a correct report in detail disclosing the results of such examination; and shall mail a copy of such report to the data processing centers examined and the trust company that they serve.

(8) (a) The commissioner, if he or she deems it necessary or if required by the banking board, may examine the books and records of the controlling shareholder of a trust company and any affiliated entities of the controlling shareholder for the purpose of determining the safety and soundness of the trust company. If the controlling shareholder or affiliate's records are located outside this state, the controlling shareholder or affiliate shall either make them available to the commissioner at a convenient location within this state or pay the reasonable and necessary expenses for the commissioner or the commissioner's representative to examine them at the place where they are located. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the commissioner's behalf. If a controlling shareholder or affiliate refuses to permit the commissioner to make an examination, the banking board may fine such controlling shareholder or affiliate an amount not to exceed one thousand dollars for each day any such refusal continues. In lieu of any examination required by this subsection (8), the commissioner may accept an audit for the previous fiscal year prepared by an independent certified public accountant, independent registered accountant, or other independent qualified person. If the commissioner accepts an audit prepared by such independent person, no costs thereof shall be borne by the commissioner and all costs of such audit shall remain the obligation of the controlling shareholder or affiliate.

(b) For purposes of this subsection (8):

(I) "Affiliated entity" or "affiliate" means an entity in control of a controlling shareholder.

(II) "Controlling shareholder" means a shareholder in control of a trust company.

(III) "In control of" means that an entity or shareholder meets the same criteria for acquiring control as is set forth in section 11-102-303 for acquiring control of a state bank.



§ 11-109-105. No private right of action

Except as expressly provided in this article, no person, other than the banking board, shall have the right to bring or maintain any private action, at law or in equity, for a violation of or to enforce this article.






Part 2 - Powers

§ 11-109-201. Powers of trust companies

(1) A trust company shall be incorporated under and subject to the general corporation laws of this state not inconsistent with this article. The business activities of a trust company in this state shall be limited to the exercise of the power to:

(a) Act or be appointed by a court to act in like manner as an individual, an executor, a personal representative, a trustee, an administrator, a guardian, a conservator, an assignee, a custodian, a receiver, or a depository or in any other fiduciary capacity for any purposes permitted by law;

(b) Act as a transfer agent, a registrar, an escrow agent, or an attorney-in-fact and to receive, manage, and apply sinking funds;

(c) Maintain and rent safe deposit and safekeeping facilities;

(d) Receive and maintain savings deposits, time deposits, and certificates of deposit, and to pay interest thereon at the rates permitted state banks under section 11-105-102 (3), subject to the restrictions of section 11-109-204;

(e) Exercise the same investment powers as an individual fiduciary under like circumstances;

(f) Accept and execute any fiduciary business permitted by the laws of this state or any other state and the United States and to establish common trust funds as provided by article 24 of this title;

(g) Take oaths and execute affidavits by the oath or affidavit of the president, vice-presidents, secretary, assistant secretary, manager, trust officer, or assistant trust officer;

(h) Act as an investment adviser under any applicable law;

(i) Do and perform any other acts necessary or proper to exercise the powers enumerated in this section.

(2) Except for those powers specifically authorized in subsection (1) of this section and section 11-109-907, a trust company shall not have the power to conduct a banking business, receive and maintain transaction deposit accounts, nor use the word "bank" in its name.

(3) As authorized pursuant to section 10-2-601 (2), C.R.S., a trust company may, pursuant to federal law or under such rules as may be adopted by the banking board or the commissioner of insurance pursuant to section 10-2-601, C.R.S., act as the agent for any insurance company authorized to do business in this state by soliciting and selling insurance and collecting premiums on policies issued by such company. For such services, a trust company may receive such fees or commissions as may be agreed between the trust company and the insurance company.



§ 11-109-202. Offices of trust companies

(1) (a) Each trust company shall have and continuously maintain a principal office in this state.

(b) Each executive officer at the principal office is an agent of the trust company for service of process.

(c) A trust company may change its principal office to any location within this state by filing a written notice with the banking board. The written notice shall contain:

(I) The name of the trust company;

(II) The street address of its principal office before the change;

(III) The street address to which the principal office is to be changed; and

(IV) A copy of the resolution authorizing the change adopted by the board of directors of the trust company.

(d) The change of principal office shall take effect on the thirty-first day after the date the banking board receives the notice pursuant to paragraph (c) of this subsection (1), unless:

(I) The banking board establishes an earlier or later date; or

(II) Prior to such day the banking board notifies the trust company that the trust company shall establish, to the satisfaction of the banking board, that the relocation is consistent with the original determination made under section 11-109-306 for the establishment of a trust company at that location, in which event the change of principal office shall take effect when approved by the commissioner.

(2) A trust company may act as a fiduciary and engage in a trust business at each trust office as permitted by this article.

(3) A trust company may not act as a fiduciary but may otherwise engage in a trust business at a representative trust office as permitted by this article.

(4) (a) A trust company may establish or acquire and maintain trust offices or representative trust offices anywhere in this state.

(b) (I) A trust company desiring to establish or acquire and maintain an additional office shall file a written notice with the banking board. The written notice shall contain the following:

(A) The name of the trust company;

(B) The location of the proposed additional office; and

(C) Information indicating whether the additional office will be a trust office or a representative trust office.

(II) The trust company shall also furnish a copy of the resolution authorizing the additional office adopted by the board of directors of the trust company and shall pay the filing fee, if any, prescribed by the banking board.

(c) The trust company may commence business at the additional office on the thirty-first day after the date the banking board receives the notice, unless the banking board specifies an earlier or later date.

(d) The thirty-day period of review may be extended by the banking board on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the trust company may establish the additional office only on prior written approval by the banking board.

(e) The banking board may deny approval of the additional office if the banking board finds that the trust company lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that establishment of the proposed office would be contrary to the public interest.

(5) A trust company chartered by a state other than Colorado may establish and maintain a trust office or representative trust office anywhere in this state if the establishment and operation of such office is authorized expressly by rules promulgated by the banking board for that purpose. The out-of-state trust company must provide to the banking board notice of its intent to open an office at least sixty days before opening such office for business.



§ 11-109-203. Activities not requiring a charter

(1) Notwithstanding any other provision of this article to the contrary, a company does not engage in the trust business, or in any other business in a manner requiring a charter, under this article or in an unauthorized trust activity by:

(a) Acting in the scope of authority as an agent of a trust institution;

(b) Rendering a service customarily performed by an attorney or law firm in a manner approved and authorized by the Colorado supreme court;

(c) Acting as trustee under a deed of trust delivered only as security for the payment of money or for the performance of another act;

(d) Receiving and distributing rents and proceeds of sale as a licensed real estate broker on behalf of a principal in a manner authorized by the real estate commission pursuant to article 61 of title 12, C.R.S.;

(e) Engaging in a securities transaction or providing an investment advisory service as a licensed and registered broker-dealer, investment advisor, or registered representative of an investment advisor, if the activity is regulated by the securities commissioner or the federal securities and exchange commission;

(f) Engaging in the sale and administration of an insurance product as an insurance company or agent licensed by the division of insurance to the extent that the activity is regulated by the division of insurance;

(g) Acting as trustee for a public, private, or independent institution of higher education or a university system, including an institution of higher education's or university system's affiliated foundations or corporations, with respect to endowment funds or other funds owned, controlled, provided to, or otherwise made available to such institution or system with respect to its educational or research purposes;

(h) Rendering services customarily performed by a certified public accountant in a manner authorized by article 2 of title 12, C.R.S.;

(i) If the company is a trust institution and is not otherwise prohibited from engaging in a trust business in this state:

(I) Marketing or soliciting in this state through the mails, telephone, any electronic means, or in person with respect to acting or proposing to act as a fiduciary outside of this state;

(II) Delivering money or other intangible assets and receiving the money or other intangible assets from a client or other person in this state; or

(III) Accepting or executing outside of this state a trust of any client or otherwise acting as a fiduciary outside of this state for any client.



§ 11-109-204. Federal deposit insurance required

(1) No trust company may accept or hold savings deposits, time deposits, or certificates of deposit pursuant to section 11-109-201 (1)(d) unless such deposits are insured by the federal deposit insurance corporation or its successor.

(2) Each trust company shall immediately give notice to the banking board when it has applied to the federal deposit insurance corporation or its successor for deposit insurance and, thereafter, shall give bi-monthly reports on the status of its application for deposit insurance to the banking board until final disposition of the application is made.



§ 11-109-205. Transactions with affiliates

(1) Unless otherwise prohibited by law, a trust company and its affiliates may engage in any of the transactions described in subsection (2) of this section if such transactions are either:

(a) On terms and under circumstances, including credit standards, that are substantially the same, or at least as favorable to such trust company or its subsidiary, as those prevailing at the time for comparable transactions with or involving nonaffiliated companies; or

(b) In the absence of comparable transactions, on terms and under circumstances, including credit standards, that in good faith would be offered to, or would apply to, nonaffiliated companies.

(2) Transactions covered. Subsection (1) of this section shall apply to the following:

(a) A purchase of, or an investment in, securities issued by the affiliate;

(b) A purchase of assets, including assets subject to an agreement to repurchase, from the affiliate;

(c) The acceptance of securities issued by the affiliate as collateral security for a loan or extension of credit to any person or company;

(d) The sale of securities or other assets to an affiliate, including assets subject to an agreement to repurchase;

(e) The payment of money or the furnishing of services to an affiliate under contract, lease, or otherwise;

(f) Any transaction in which an affiliate acts as an agent or broker or receives a fee for its services for the trust company or for any other person; and

(g) Any transaction or series of transactions with a third party including those in which an affiliate has a financial interest in the third party or is a participant in such transaction or series of transactions.

(3) (a) A company or shareholder shall be deemed to have control over another company if such company or shareholder:

(I) Directly or indirectly, or acting through one or more other persons, owns, controls, or has power to vote twenty-five percent or more of any class of voting securities of the other company; or

(II) Controls in any manner the election of a majority of the directors or trustees of the other company.

(b) Notwithstanding any other provision of this section, no company shall be deemed to own or control another company by virtue of its ownership or control of shares in a fiduciary capacity or if the company owning or controlling such shares is a business trust.

(4) The banking board may promulgate rules to exempt transactions or relationships from the requirements of this section if the banking board finds such exemptions are in the public interest and consistent with the purposes of this section.

(5) As used in this section, unless the context otherwise requires:

(a) (I) "Affiliate" with respect to a trust company means:

(A) Any company that controls the trust company and any other company that is controlled by the company that controls the trust company;

(B) Any company that is controlled, directly or indirectly, by a trust or otherwise, by or for the benefit of shareholders who beneficially or otherwise control, directly or indirectly, by trust or otherwise, the trust company or any company that controls the trust company;

(C) Any company in which a majority of its directors or trustees constitute a majority of the persons holding any such office with the trust company or any company that controls the trust company;

(D) Any company, including a real estate investment trust, that is sponsored and advised on a contractual basis by the trust company or any subsidiary or affiliate of the trust company; and

(E) Any investment company with respect to which a trust company or any affiliate thereof is an investment advisor as defined in 15 U.S.C. sec. 80a-2 (a)(20).

(II) "Affiliate" with respect to a trust company does not include:

(A) Any company that is a subsidiary of a trust company; and

(B) Any company engaged solely in holding the premises of the trust company.

(b) "Company" means a corporation, partnership, business trust, association, or similar organization and, unless specifically excluded, the term "company" includes a "trust company" and a "bank".

(c) "Securities" shall have the same meaning as set forth in section 11-51-201 (17).



§ 11-109-206. Trust company organized as a limited liability company

(1) Pursuant to section 11-102-104 (5.5)(c), a trust company charter may be issued to a limited liability company that otherwise meets the requirements of this article.

(2) A trust company organized as a limited liability company shall not be required to exist in perpetuity; except that the articles of organization of such a trust company shall provide for a method to extend the existence of the trust company in the event that termination occurs. In addition, the articles of organization of such a trust company shall require that liquidation of the limited liability company conform with the requirements of this code.

(3) Upon approval of the banking board, a trust company organized as a limited liability company may be merged with or converted into another entity regardless of the form of the surviving entity, so long as the surviving entity satisfies the requirements of this code.

(4) Upon approval of the banking board, a trust company organized as a corporation may be merged with or converted into a limited liability company, so long as it satisfies the requirements of this code.

(5) (a) A trust company organized as a limited liability company shall have a written operating agreement containing any provisions for the affairs of the trust company and the conduct of its business as may be agreed upon by the members and which provisions are consistent with this code and the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S.

(b) A copy of the written operating agreement shall be filed with the banking board prior to the granting of a charter to the trust company, and any amendments to the operating agreement shall be filed with and approved by the banking board prior to adoption.

(c) The banking board may promulgate rules establishing additional requirements relating to operating agreements to implement the provisions of this section.

(6) All distributions made by a trust company organized as a limited liability company to its members shall be subject to the requirements applicable to dividends issued by a trust company organized as a corporation under this code and the rules of the banking board.

(7) For purposes of implementing this section, the following definition constructions shall apply:

(a) Where this code refers to "articles of incorporation", that term shall be construed to apply to a limited liability company's articles of organization, as that term is defined in section 7-80-102 (1), C.R.S.;

(b) Where this code refers to "bylaws", that term shall be construed to apply to a limited liability company's operating agreement, as that term is defined in section 7-80-102 (11), C.R.S.;

(c) Where this code refers to "common stock" or "shares" of a trust company, such terms shall be construed to apply to a limited liability company's membership interests;

(d) Where this code refers to a "corporation", such term shall be construed to include a limited liability company organized under the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S., which limited liability company conforms to this section and the requirements established by the banking board pursuant to section 11-102-104 (5.5);

(e) Where this code refers to a "director" or a "board of directors" of a trust company, such terms shall be construed to apply to a manager or the managers of a limited liability company;

(f) Where this code refers to an "incorporator", such term shall be construed to apply to the organizers of a limited liability company;

(g) Where this code refers to a "shareholder" or a "stockholder" of a trust company, such terms shall be construed to apply to a member of a limited liability company.






Part 3 - Charters

§ 11-109-301. Incorporators

Five or more individual incorporators desiring to organize a trust company shall file with the banking board an application for charter on the form prescribed by the banking board, together with all other documents required by section 11-109-305, all of which instruments shall be duly signed by each of the incorporators and sworn to before an officer authorized by the laws of this state to administer oaths.



§ 11-109-302. Application fee

Each application for charter shall be accompanied by an application fee established by the banking board pursuant to section 11-102-104 (11). The fee may be refunded to the incorporators if the application is withdrawn prior to the date set for public hearing.



§ 11-109-303. Assessments

(1) The banking board shall annually establish fees and assessments pursuant to section 11-102-104 (11). Assessments may be made more frequently than annually at the discretion of the banking board.

(2) For the fiscal year beginning July 1, 1992, and for each fiscal year thereafter, the banking board shall establish its annual assessment to be collected at least semiannually in such amounts as are sufficient to generate the moneys appropriated by the general assembly to the division of banking for each such fiscal year.



§ 11-109-304. Capital

(1) The banking board shall establish by rules the capital standards and guidelines, the methods for measuring capital, and the definitions of "capital", "capital adequacy", "capital inadequacy", and other related terms for trust companies subject to this article, which may differ for specific purposes. In promulgating such rules, the banking board shall consider all relevant factors, including without limitation the policies set forth in section 11-101-102 and relevant federal laws and regulations.

(2) Each trust company subject to this article shall at all times comply with the capital rules promulgated by the banking board.



§ 11-109-305. Application for charter

(1) After the capital stock has been fully subscribed, the incorporators shall make application to the banking board for a charter. The incorporators shall submit to the banking board the following:

(a) The proposed articles of incorporation in such form as the banking board, pursuant to rules, shall prescribe and as shall be acceptable to the secretary of state for purposes of filing;

(b) An application for a charter in such form and containing such information as the banking board may require.

(2) If the proposed articles of incorporation or application do not comply with the requirements of this article, and with the requirements of the banking board issued pursuant thereto, the banking board shall, within thirty days after the receipt thereof, return both of the said documents to the incorporators, calling attention to the defects therein.



§ 11-109-306. Procedure for granting or denying charter

(1) Within sixty days following the filing of the completed application for charter, the commissioner shall make or cause to be made a careful investigation to determine that the following requirements have been met:

(a) That the applicant has proceeded in a lawful manner;

(b) That the name is not deceptively similar to that of another trust company or otherwise misleading;

(c) That the persons who will serve as directors or officers, insofar as such persons are known, are qualified by character and experience and that the qualifications and financial status of the incorporators, directors, officers, and persons in control of the trust company, as defined in section 11-109-401, are consistent with their responsibilities and duties;

(d) That the proposed capital satisfies the standards and guidelines in the rules promulgated by the banking board;

(e) That the proposed or amended articles of incorporation and bylaws are appropriate or may be amended to be appropriate.

(2) Within ninety days after the filing of the application, the banking board shall conduct a public hearing to consider the application. At least thirty days prior to such hearing, the banking board shall give written notice thereof to all persons doing a trust business in the community in which the proposed trust company is to be located and to such other persons as it may designate. At such hearing, the applicants shall have the burden of proving that:

(a) The public convenience and advantage will be promoted by the establishment of the proposed trust company;

(b) Conditions in the locality in which the proposed trust company will transact business afford reasonable promise of successful operation;

(c) The trust company is being formed for no other purpose than the legitimate objects contemplated by this article;

(d) The applicants have complied with all of the applicable provisions of this article;

(e) The books and records of the proposed trust company will be maintained in Colorado and a substantial portion of the proposed trust company's operations will be conducted in Colorado.

(3) Notwithstanding any other provision of this section, if the banking board has given notice pursuant to subsection (2) of this section of a hearing on any application for charter filed pursuant to this section and the banking board has received no written protests against such charter application within ten days before the hearing, the banking board may grant such charter without a hearing as otherwise required in this section if the applicants for such charter are known to the banking board.

(4) Within thirty days after the date of the conclusion of the hearing, the banking board shall grant a charter to the applicants if the banking board determines that the requirements of subsections (1) and (2) of this section have been met.

(5) If the proposed trust company fails to open for business within six months after the date of granting the charter, the privilege of transacting business shall terminate. The banking board, for good cause and upon written application filed prior to the expiration of such six-month period, may extend the time within which the trust company may open for business.

(6) Unless otherwise provided by law to the contrary, articles of incorporation, amended articles of incorporation, or amendments to articles of incorporation shall be delivered to the secretary of state for filing in accordance with the general corporate laws of this state.






Part 4 - Records, Reporting, and Information

§ 11-109-401. Acquisition of majority control over an existing trust company - definitions

(1) As used in this section, unless the context other requires:

(a) "Controlling person" means a person who is in control of a trust company or would be in control of a trust company after the proposed acquisition.

(b) A person shall be deemed to have acquired control of a trust company if as a result of acquisition such person:

(I) Directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing twenty-five percent or more of the outstanding voting stock thereof;

(II) Controls in any manner the election of a majority of the directors thereof; or

(III) Exercises a controlling influence over the management or policies thereof.

(2) (a) Whenever a person proposes to acquire control of any trust company, such person shall first make application to the banking board for approval. Without approval from the banking board pursuant to subsection (3) of this section, a person shall be prohibited from making such an acquisition.

(b) An application required by paragraph (a) of this subsection (2) shall contain the following information to the extent that it is known by the person making the application:

(I) The number of shares involved;

(II) The name of each seller or transferor;

(III) The name of each purchaser or transferee;

(IV) The name of each beneficial owner if the share or shares are registered in another name;

(V) The purchase price;

(VI) Detailed information concerning any loans made in connection with the acquisition;

(VII) Such other information concerning the transaction as may be required by the banking board regarding the effect of the transaction upon the control of the trust company involved;

(VIII) Biographical and financial information concerning each purchaser, controlling person, or person in control of a controlling person participating in the proposed acquisition; and

(IX) The name of each controlling person and each person in control of a controlling person participating in the proposed acquisition.

(3) (a) After receipt of an application, the banking board shall make an investigation, and the banking board shall approve the change of control only after the banking board has determined:

(I) That the person proposing to acquire control is qualified by character, experience, and financial responsibility to control the trust company in a legal and proper manner;

(II) That the interests of the public generally will not be jeopardized by the proposed acquisition; and

(III) That the person proposing to acquire control has satisfied the requirements of this section and the other provisions of this article.

(b) The general assembly declares that the acquisition of control of or of any ownership interest in trust companies by persons owned or controlled by a country with which it has been determined to be against the national interest to trade without export controls for national security purposes by the president of the United States or another appropriate agency of the federal government as directed by the president pursuant to the "Export Administration Act of 1979", 50 U.S.C. Appendix sec. 2401 et seq., as amended, the "International Emergency Economic Powers Act", 50 U.S.C. sec. 1701 et seq., as amended, or any rule, order, or decision promulgated in connection therewith, is against the public interest. If the application or the banking board's investigation indicates that any person seeking to have control of or any ownership interest in a trust company is owned or controlled by such a country, the banking board may not approve any such change of control.

(4) This section shall not apply to the acquisition of:

(a) Voting proxies acquired in the normal course of business as a result of a proxy solicitation in conjunction with a stockholders' meeting;

(b) Stock held in a fiduciary capacity unless the acquiring person has sole discretionary authority to exercise voting rights with respect thereto;

(c) Stock acquired in securing or collecting, in whole or in part, a debt contracted in good faith or stock acquired through testate or intestate succession or bona fide gift, if the acquirer advises the banking board of such acquisition within thirty days after the acquisition and provides any information required or requested by the banking board or commissioner;

(d) Stock acquired by an underwriter in good faith and without any intent to evade the purpose of this section if the shares are held only for such reasonable period of time as will permit the sale thereof; or

(e) Pro rata stock dividends.

(5) If the banking board has not acted upon a completed application within sixty days after receipt thereof, the time may be extended for an additional thirty days by the banking board.

(6) Whenever any person proposes to acquire control of any trust company and is required by the "Change in Bank Control Act of 1978" (section 7 (j) of the "Federal Deposit Insurance Act", 12 U.S.C. 1817 (j)), as amended, to give the appropriate federal banking agency prior written notice of such proposed acquisition, a copy of such notice with supporting information shall be given concurrently to the banking board for information. The banking board may use such information in evaluating applications submitted pursuant to this section and shall submit its recommendation and comments to the appropriate federal regulatory authority in a timely manner.



§ 11-109-402. Reports to the banking board and to the commissioner

(1) The board of directors shall cause the financial statements of the trust company to be prepared in accordance with generally accepted accounting principles consistently applied, except as the banking board may otherwise provide in order to establish regulatory and competitive parity and pursuant to the policies expressed in section 11-101-102.

(2) The board of directors shall cause an annual audit of the trust company to be completed by an accounting firm composed of certified public accountants or a directors' examination by a public accountant or any other independent person or persons as determined by the banking board at least annually but at intervals of not more than fifteen months as may be required by the banking board or its rules. The banking board shall adopt rules regarding the qualifications of such public accountant and other independent person or persons who shall assume the responsibility for due care in such directors' examinations. The banking board's rules shall also establish the scope of such directors' examinations, which shall include safeguards to insure that such examinations adequately describe the financial condition of the financial institution. The banking board may require an audit to be completed by an accounting firm composed of certified public accountants under certain circumstances. A report of the audit or directors' examination and any related management letters and documents shall be completed and submitted to the banking board within the time frames, in the form, and containing such information as the banking board may require in its rules. Such report of the audit or directors' examination and any related management letters and documents shall be reviewed by the directors at the next meeting of the board of directors.

(3) If a trust company is owned or controlled by a bank holding company, the requirement of subsection (2) of this section may be fulfilled if:

(a) As required by the banking board and its rules, the controlling bank holding company is audited or examined in a directors' examination annually at intervals of not more than fifteen months and the trust company is included in the annual audit or directors' examination of the bank holding company by that firm;

(b) A report of the audit or directors' examination for the controlling bank holding company, and any related management letters and documents, is completed and submitted to the banking board within the time frames, in the form, and containing such information as the banking board may require in its rules; and

(c) An annual internal examination of the trust company is prepared by the internal examination staff of the controlling bank holding company, which shall be submitted to the banking board immediately upon its request.

(4) (a) Every trust company shall make and file with the commissioner not less than three reports during each calendar year according to the form that may be prescribed by him, verified by the oath of either the president, the vice-president, the cashier, or the secretary and attested by the signature of three or more of the directors. Each such report shall exhibit in detail, as may be required by the commissioner, the resources and liabilities of the trust company at the close of business on the date specified by the commissioner.

(b) Such reports shall be transmitted to the commissioner within thirty days after the request therefor.

(c) The commissioner has power to call for special reports from any particular trust company if, in the commissioner's judgment, such reports are necessary to a full and complete knowledge of its condition. No such special report, nor any summary thereof, shall be required to be published. The reports required by, and filed pursuant to, this section shall be in lieu of all others required by law from trust companies. Every trust company that fails to comply with this section shall pay to the commissioner a penalty in an amount set by the banking board pursuant to section 11-102-104 for each day's delay. The commissioner, for valid reasons and good cause, may waive such penalty.

(5) Any person who becomes a director, executive officer, or other person who, directly or indirectly, is responsible for the management, control, or operations of a trust company shall within ninety days thereafter file a report with the banking board containing: A statement describing any civil or criminal offenses affecting such person's qualification to serve in such capacity with respect to which such person has been found guilty or liable by any federal or state court or federal or state regulatory agency; such biographical information as the banking board shall require; and such other information as the banking board shall require pursuant to its rules. If any statement contained in such report subsequently becomes inaccurate or misleading in any way, such person shall file an amended report within thirty days after the date on which the statement in the report first becomes inaccurate or misleading. Any person who fails to comply with this subsection (5) shall be required by the banking board to pay a penalty in an amount set by the banking board by rule, which shall not exceed twenty-five dollars per day, and such penalties shall be deposited in the general fund. The banking board, for valid reasons and good cause, may waive such penalty.

(6) If any trust company changes any executive officer, director, or other person who, directly or indirectly, is responsible for the management, control, or operations of the trust company, such changes shall be promptly reported to the banking board, and the trust company shall provide such information concerning such person as may be requested by the banking board on such forms as the banking board may require, including information about the reasons for termination from any prior employment and whether such person was charged or convicted of any civil or criminal offenses enumerated in subsection (5) of this section. No civil liability shall arise for any trust company, its directors, executive officers, employees, or agents, or any other persons due to compliance with the requirements of this subsection (6). The purpose of such information is to inform the banking board of the qualifications of such person as they may affect the safety and soundness of the trust company. The information shall be treated as confidential under this article. Any trust company that fails to comply with this subsection (6) shall be required by the banking board to pay a penalty in an amount set by the banking board by rule, which shall not exceed twenty-five dollars per day, and such penalties shall be deposited in the general fund. The banking board, for valid reasons and good cause, may waive such penalty.






Part 5 - Directors

§ 11-109-501. Directors' meetings - duties

(1) The board of directors of a trust company shall meet at least quarterly. A special meeting of the board of directors may be called by the banking board. The board of directors shall maintain minutes of each meeting including the record of attendance. A director who fails to attend three consecutive meetings of the board of directors shall cease to be a director unless such absence is satisfactorily explained to the banking board.

(2) The board of directors shall establish the policies and procedures necessary for the proper exercise of fiduciary powers by the trust company. In discharging this responsibility, the board of directors may assign, by action duly entered in the minutes, the administration of the trust company's powers as the board of directors may consider proper to assign to any director, officer, employee, or committee as it may designate.

(3) The board of directors of a trust company may declare dividends from retained earnings and from other components of capital specifically approved by the banking board so long as the declaration is made in compliance with the rules established by the banking board.



§ 11-109-502. Director and officer insurance and fidelity bonds - legislative declaration

(1) The general assembly hereby finds, determines, and declares that the following is enforceable and in conformity with the public policy of this state, as expressed in this article, including the provisions of section 11-101-102:

(a) Any insurance policy, form, contract, endorsement, or certificate in effect or issued on or after April 30, 1993, that provides insurance coverage to directors or officers, or both, of a trust company but that does not grant coverage or that excludes coverage for claims made by any depository insurance organization or other state or federal corporation, organization, entity, or agency acting as receiver, conservator, or liquidator of such trust company, whether in its own name or in behalf of any other person or entity; or

(b) Any fidelity bond, financial institution bond, or depository institution bond in effect or issued on or after April 30, 1993, that provides for termination of such bond upon the taking over of any trust company by a receiver or other liquidator or by state or federal officials.

(2) No provision of this article shall be construed to contravene or modify the expressed public policy set forth in this section.

(3) The directors of a trust company shall:

(a) Require good and sufficient fidelity bonds on all active officers and employees, whether or not they draw salary or compensation, which bonds must provide for indemnity to the trust company on account of any losses sustained by it as the result of any dishonest, fraudulent, or criminal conduct by them acting independently or in collusion or combination with any person. The bonds may be in individual, schedule, or blanket form, and the trust company shall pay the premiums for the bonds.

(b) Require suitable insurance protection to the trust company against burglary, robbery, theft, and other insurable hazards to which the trust company may be exposed in the operations of its business on the premises or elsewhere; and

(c) Prescribe, at least once in each calendar year, the amount or penal sum of the bonds and policies specified in this section and the sureties or underwriters thereon after giving due and careful consideration to all known elements and factors constituting such risk or hazard. The directors shall record the action in the board's minutes.






Part 6 - Offenses, Penalties, Removal, Suspension, and Enforcement

§ 11-109-601. Penalty for noncompliance with the law

It is unlawful for any person to carry on or conduct in this state a trust company business, or to advertise or hold himself or herself out as being engaged in or doing a trust company business, or to use the word "trust" or words "trust company" in connection with a business unless such person has complied with the provisions of this article or other laws of this state specifically authorizing a fiduciary or trust business. Any person violating this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 11-109-602. Assessment of civil money penalties by banking board

(1) (a) (I) After notice and a hearing as provided in article 4 of title 24, C.R.S., and after making a determination that no other appropriate governmental agency has taken similar action against such person for the same act or practice, the banking board may assess against and collect a civil penalty from:

(A) Any person who has violated any final cease-and-desist order issued by the banking board pursuant to section 11-109-104 (1)(c); and

(B) Any trust company that, or any executive officer, director, employee, agent, or other person participating in the conduct of the affairs of such trust company who, violates or knowingly permits any person to violate any of the provisions of this article or any rule promulgated pursuant to this article, or engages or participates in any unsafe or unsound practice in connection with a trust company. The civil money penalty shall not exceed one thousand dollars per day for each day such violation continues. This provision shall include, but not be limited to, the following violations: Making, or causing to be made, delinquent payment of assessments under this section; submitting, or causing to be submitted, delinquent reports, including but not limited to call reports; or knowingly submitting, or causing to be submitted, to the banking board any report or statement that contains materially false or misleading information.

(II) The banking board may, at its option and upon waiver of the right to a public hearing by a respondent, close to the public any hearing concerning an assessment of a civil money penalty, an order of suspension or removal from office, an order to cease and desist from any unlawful or unsafe and unsound practices, or any other formal enforcement action by the banking board.

(b) For the purposes of this section, a violation shall include, but is not limited to, any action, by any person alone or with another person, that causes, brings about, or results in the participation in, counseling of, or aiding or abetting of a violation.

(2) Civil money penalties shall be assessed by written notice of assessment of a civil money penalty served upon the person to be assessed. The notice of assessment of a civil money penalty shall state the amount of the penalty, the period for payment, the legal authority for the assessment, and the matters of fact or law constituting the grounds for assessment. The notice of assessment of a civil money penalty shall constitute a final order for purposes of judicial review pursuant to section 24-4-106, C.R.S.

(3) The banking board shall have authority to determine the amount of any civil money penalty assessed against any executive officer, director, employee, agent, or other person participating in the affairs of a trust company, except as expressly limited by this article. In determining the amount of the civil money penalty to be assessed, the banking board shall consider the good faith of the person assessed, the gravity of the violation, any previous violations by the person assessed, the nature and extent of any past violations, and such other matters as the banking board may deem appropriate; except that the civil money penalty shall be not more than one thousand dollars per day for each day the person assessed remains in violation.

(4) Civil money penalties assessed pursuant to this section shall be due and payable and collected within thirty days after the notice of assessment of a civil money penalty is issued by the banking board; except that the banking board may, in its discretion, compromise, modify, or set aside any civil money penalty. Any civil money penalty collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the general fund.



§ 11-109-603. No indemnification or insurance against civil money penalties

Notwithstanding any other provision of law, no trust company shall indemnify or insure any executive officer, director, employee, agent, or person participating in the conduct of affairs of such trust company against civil money penalties.



§ 11-109-604. Removal of director, officer, or other person

(1) The banking board may serve any executive officer, director, employee, agent, or other person participating in the conduct of the affairs of a trust company with a written notice of its intention to remove him or her from office whenever the banking board determines:

(a) That any such person has committed any violation of this article, a rule of the banking board, or a cease-and-desist order of the banking board that has become final; has engaged or participated in any unsafe or unsound practice in connection with a trust company; or has committed or engaged in any act, omission, or practice that constitutes a breach of fiduciary duty to the trust company; and

(b) (I) That the trust company has suffered or probably will suffer substantial financial loss or other damage or that the interests of its customers could be seriously prejudiced by reason of such violation or practice or breach of fiduciary duty or offense; or

(II) That such person has received financial gain by reason of such violation, practice, breach of fiduciary duty, or offense; or

(III) That such violation is one involving personal dishonesty on the part of such person or one that demonstrates a willful or continuing disregard for the safety or soundness of the trust company.

(2) Whenever the banking board determines that an executive officer, director, employee, agent, or other person participating in the conduct of the affairs of a trust company, by conduct or practice with respect to another trust company or business institution that results in substantial financial loss or other damage, has evidenced either personal dishonesty or a willful or continuing disregard for the trust company's safety and soundness, and, in addition, has evidenced unfitness to continue his or her relationship with the trust company, the banking board may serve upon the person a written notice of its intention to remove him or her from office or to prohibit such person's further participation in any manner in the conduct of the affairs of any Colorado state-chartered trust company or bank.

(3) A notice of intention to remove a director, executive officer, or other person from office or to prohibit such person's participation in the conduct of the affairs of a trust company shall contain a statement of the facts constituting grounds for removal and shall fix a time and place at which a hearing shall be held thereon. Such hearing shall be fixed for a date not earlier than thirty days nor later than sixty days after the date of service of such notice, unless an earlier or a later date is set by the banking board at the request of such director or executive officer or other person, and for good cause shown. Unless such director, executive officer, or other person appears at the hearing in person or by a duly authorized representative, he or she shall be deemed to have consented to the issuance of an order of removal or prohibition as specified in the notice issued pursuant to subsection (1) or (2) of this section. In the event of such consent or, if, upon the record made at any such hearing, the banking board finds that any of the grounds specified in such notice have been established, the banking board may issue such orders of suspension or removal from office as it may deem appropriate. Any such order shall become effective at the expiration of thirty days after service upon such trust company and the director, executive officer, or other person concerned except in the case of an order issued upon consent, which shall become effective at the time specified therein. Such order shall remain effective and enforceable except to such extent as it is stayed, modified, terminated, or set aside by action of the banking board or a reviewing court.



§ 11-109-605. Suspension of director, officer, or other person

(1) The banking board may suspend an executive officer, director, employee, agent, or other person participating in the conduct of the affairs of a trust company who becomes ineligible to hold his or her position, or who after receipt of an order of the banking board to cease and desist violates this article or a lawful rule or order issued thereunder, or who is dishonest, or who is reckless or grossly incompetent in the conduct of trust business, or who may be subject to removal under section 11-109-604. It shall be a criminal offense for any such person, after receipt of a suspension order, to perform any duty or exercise any power of any trust company until the banking board vacates such suspension order. A suspension order shall specify the grounds thereof. A copy of the order shall be sent to the trust company concerned and to each member of its board of directors.

(2) Ten days' notice, by certified mail, return receipt requested, and hearing shall be provided to any trust company affected by an action of the banking board in advance of any action taken by the banking board pursuant to this section. In cases found by the banking board to involve extraordinary circumstances requiring immediate action, the banking board may take such action, without notice or hearing, but shall promptly afford a subsequent hearing, upon application to rescind the action taken.



§ 11-109-606. Informal enforcement authority

The banking board, or the commissioner if so authorized by the banking board, shall have authority to initiate informal actions to enforce the provisions of this article. In this regard the banking board or the commissioner may, in its or the commissioner's discretion, enter into written agreements such as a memorandum of understanding with, or an informal commitment letter from, or a strongly worded letter of reprimand to any trust company or any executive officer, director, employee, agent, or other person participating in the conduct of the affairs of the trust company.



§ 11-109-607. Receipt of deposits while insolvent

It is a criminal offense if a trust company receives any deposit while insolvent, or an officer, director, or employee knows or, in the proper performance of his or her duty should know, of such insolvency and receives or authorizes the receipt of such deposit, and if such trust company or person has knowingly concealed or misstated material facts regarding the insolvency of the trust company from or to the banking board, commissioner, or division of banking.






Part 7 - Liquidation, Dissolution, and Emergency Charters

§ 11-109-701. Discontinuance of trust business - voluntary liquidation and dissolution

(1) A trust company may discontinue its trust business upon furnishing to the banking board satisfactory evidence of its release and discharge from all obligations and trusts that it has undertaken or that have been imposed by law. Thereupon, the banking board shall cancel the charter, and such trust company shall not be permitted to use the word "trust" in its name or in connection with its business.

(2) (a) With the approval of the banking board, a trust company may liquidate and dissolve. The banking board shall grant such approval if it appears that the proposal to liquidate and dissolve has been approved by a vote of two-thirds of the outstanding voting stock of the trust company at a meeting called for that purpose and that the trust company is solvent and has sufficient liquid assets to pay off depositors and creditors immediately.

(b) (I) Upon approval by the banking board, the trust company shall forthwith cease to do business, shall have only the powers necessary to effect an orderly liquidation, and shall proceed to pay its depositors and creditors and to wind up its affairs.

(II) Within thirty days after the approval, a notice of liquidation shall be sent by mail to each depositor and creditor, at the address of such person as shown in the records of the trust company. The notice shall be posted conspicuously on the premises of the trust company and shall be published in such a manner as the banking board may require. With each notice, the trust company shall send a statement of the amount shown in the records of the trust company to be the claim of the depositor or creditor. The notice shall require that claims of depositors and creditors, if the amount claimed differs from the amount stated in the notice to be due, be filed with the trust company before a specified date not earlier than sixty days thereafter, in accordance with the procedure prescribed in the notice.

(III) The approval of an application for liquidation shall not impair any right of a depositor or creditor to payment in full, and all lawful claims of creditors and depositors shall promptly be paid.

(IV) Any assets remaining after the discharge of all obligations shall be distributed to the stockholders in accordance with their respective interests. No such distribution shall be made before all claims of depositors and creditors have been paid or any funds payable to a depositor or creditor and unclaimed have been transmitted to the banking board, or, in the case of any disputed claim, the trust company has transmitted to the banking board a sum adequate to meet any liability that may be judicially determined.

(c) Any unclaimed distribution to a stockholder or depositor shall be held until ninety days after the final distribution and then transmitted to the banking board. Such unclaimed funds shall be held by the banking board for six years and, unless sooner claimed by the person entitled thereto, shall be transferred to the treasury of the county in which the trust company is located. The county treasurer and his successors shall hold such money in trust for a period of six years, unless the money is sooner paid out to the beneficial owner. Any money remaining in the fund six years after such money is paid into the treasury of the county, for the recovery of which no action is pending, shall be transferred to the general fund of the county, and all rights of the beneficial owners therein to recover such money shall be forever barred.

(d) If the banking board finds that the assets will be insufficient for the full discharge of all obligations or that completion of the liquidation has been unduly delayed, the banking board may take possession and complete the liquidation in the manner provided in this article for involuntary liquidations.

(e) The banking board may require reports of the progress of liquidation. If the banking board is satisfied that the liquidation has been properly completed, it shall cancel the charter and enter an order of dissolution.



§ 11-109-702. Involuntary liquidation

(1) Except as otherwise provided in this article, only the banking board may take possession of a trust company if, after a hearing before the banking board, it finds: The trust company's capital is inadequate; the trust company's business is being conducted in an unlawful or unsound manner; the trust company is unable to continue normal operations; or the control of the trust company has been assumed by any person or persons convicted of fraud or a felony involving moral turpitude or financial dealings in this state or any other jurisdiction, or by any partnership, association, or corporation controlled, directly or indirectly, by any person so convicted, unless the banking board determines that such person has been duly rehabilitated or otherwise that the trust company will be honestly and efficiently managed.

(2) (a) The banking board shall take possession of a trust company by posting upon the premises a notice reciting that it is assuming possession pursuant to this article and the time, not earlier than the posting of the notice, when its possession shall be deemed to commence. A copy of the notice shall be filed in the district court of the county in which the trust company is located. The commissioner shall notify the federal deposit insurance corporation of taking possession of any trust company that is a member of such corporation.

(b) When the banking board has taken possession of a trust company, the commissioner shall be vested with the full and exclusive power of control, including the power to stop or to limit the payment of its obligations; to employ any necessary assistants, including legal counsel after possession of the trust company has been taken; to execute any instrument in the name of the trust company; to commence, defend, and conduct in its name any action or proceeding to which it may be a party; to terminate his or her possession by restoring the trust company to its board of directors and stockholders upon conditions prescribed by the banking board; and to reopen a closed trust company or liquidate the trust company in accordance with this article. As soon as practicable after the banking board takes possession, the commissioner shall make an inventory of the assets and file a copy thereof with the court in which the notice of possession was filed.

(c) For six months after the posting of the notice of possession and while the banking board's possession continues, there shall be a postponement of the date upon which any period of limitation fixed by statute or agreement would otherwise expire on a claim or right of action of the trust company, or upon which a review must be taken or a pleading or other document must be filed by the trust company in any pending action or proceeding.

(d) If, in the opinion of the banking board, an emergency exists that may result in serious losses to the customers, it may take possession of a trust company without a prior hearing. Within ten days after the banking board has taken possession, any interested person may file an application with the banking board for an order vacating such possession. The banking board shall grant the application if it finds its action was unauthorized.

(3) For the purposes of this article, a trust company shall be deemed to be closed when the banking board has closed the trust company for business for the purpose of liquidation. The banking board shall mail notice of its intent to liquidate the trust company to the directors, stockholders, and depositors at their addresses as shown on the records of the trust company, and the commissioner shall proceed to liquidate the trust company. The banking board may appoint a liquidator to conduct the liquidation of the affairs of any trust company. The liquidator shall perform all of the duties required of the commissioner under this article and shall make such periodic reports as the banking board shall require. If the trust company is a member of the federal deposit insurance corporation, the banking board may offer the position of liquidator to the federal deposit insurance corporation, which may decline in their discretion. The liquidator may employ such other assistants and legal counsel at such reasonable compensation as the liquidator shall determine to be necessary. All expenses incident to the liquidation shall be paid out of the assets of the trust company. The liquidator and any assistants shall provide a bond executed by a surety company authorized to do business in this state, running to the people of the state of Colorado, that meets with the approval of the banking board, for the faithful discharge of their duties in connection with such liquidation and the accounting for all moneys coming into their hands. The cost of such bond shall be paid from the assets of the trust company. Suit may be maintained on such bond by any person injured by a breach of the conditions thereof.

(4) No judgment, lien, or attachment shall be executed upon any asset of the trust company while it is in the possession of the banking board. Upon the election of the commissioner, in connection with a liquidation:

(a) Any nonconsensual lien or attachment, other than an attorney's or mechanic's lien, obtained upon any asset of the trust company during the banking board's possession, or within four months prior to commencement thereof, shall be vacated and voided, except liens created by the banking board while in possession;

(b) Any transfer of an asset of the trust company made after or in contemplation of its insolvency, with intent to effect or that results in a preference, shall be voided.

(5) With the approval of the court in which notice of possession has been filed, the commissioner may borrow money in the name of the trust company and may pledge its assets as security for the loan.

(6) All necessary and reasonable expenses of the banking board's possession of a trust company and of its liquidation shall be paid from the assets thereof.



§ 11-109-703. Emergency grant of new charter

In addition to powers regarding liquidation, the banking board may, in the interest of protecting the public and the depositors of a closed trust company with its principal office in this state, issue a new trust company charter to qualified individuals for the same location as the closed trust company, contingent upon the new trust company assuming full liability for such deposits of the closed trust company as may be transferred to it. Under such conditions, a new charter may be issued summarily without the publication of notice, without the holding of a public hearing, and without complying with any of the other provisions and procedures specified in this article.



§ 11-109-704. Liquidation by commissioner - procedure

(1) In liquidating a trust company, the commissioner may exercise any power of the trust company and shall have the duty to collect all assets, debts, and claims belonging to the trust company. Unless the commissioner obtains the approval of the court in which notice of possession has been filed by petition setting forth the material facts and upon such notice to the officers, directors, or stockholders in such form as the court may require, the commissioner shall not:

(a) Sell any asset of the trust company having a value in excess of five hundred dollars;

(b) Compromise or release any claim if the amount of the claim exceeds five hundred dollars, exclusive of interest;

(c) Make any payment on any claim, other than a claim upon an obligation incurred by the commissioner, before preparing and filing a schedule of his or her determinations in accordance with this article.

(2) Within six months after the commencement of liquidation, the commissioner may, by election, terminate any executory contract for services or advertising to which the trust company is a party or any obligation of the trust company as a lessee. A lessor who receives at least sixty days' notice of the commissioner's election to terminate the lease shall have no claim for rent, other than rent accrued to the date of termination, nor for damages for such termination.

(3) The right of any agency of the United States insuring savings obligations to be subrogated to the rights of depositors upon payment of their claims shall not be less extensive than the law of the United States requires as a condition of the authority to issue such insurance or make such payments to depositors of trust companies.

(4) As soon after the commencement of liquidation as is practicable, the commissioner shall send notice of the liquidation to each known depositor, creditor, and bailor of property held by the trust company at the address shown in the records of the trust company. The notice shall also be published once a week for three successive weeks, in a newspaper of general circulation in the city or county in which the trust company is located. With each notice, the commissioner shall send a statement of the amount shown in the records of the trust company to be the claim of the depositor, creditor, or bailor. The notice shall demand that property held by the trust company as bailee be withdrawn by the person entitled thereto and the claim of a depositor or creditor, if the amount claimed differs from the amount stated in the notice to be due, be filed with the commissioner before a specified date, not earlier than sixty days thereafter, in accordance with the procedure prescribed in the notice.

(5) Any unclaimed property, including the contents of safe deposit boxes, held by the trust company as bailee and certified inventories thereof shall be held by the commissioner for six years unless sooner claimed by the person entitled to such property. After six years the commissioner may sell or otherwise appropriately dispose of the property. The proceeds of a sale shall be transferred and disposed of in accordance with the provisions of subsection (10) of this section.

(6) Within six months after the last day specified in the notice for the filing of claims, or within such longer period as may be allowed by the court in which notice of possession has been filed, the commissioner shall:

(a) Reject any claim if the commissioner determines the invalidity thereof;

(b) Determine the amount, if any, owing to each known creditor or depositor and the priority class of such claim under this article;

(c) Prepare a schedule of the commissioner's determinations for filing in the court in which notice of possession was filed;

(d) Notify each person whose claim has not been allowed in full and publish once a week for three successive weeks, in a newspaper of general circulation in the city or county in which the trust company is located, a notice of the time when and the place where the schedule of determinations will be available for inspection and the date, not sooner than thirty days thereafter, when the commissioner will file the schedule in court. If there is no newspaper of general circulation in such city or county, then publication shall be in the newspaper of general circulation published nearest thereto.

(7) Within twenty days after the filing of the commissioner's schedule, the federal deposit insurance corporation or any creditor, depositor, or stockholder may file an objection to any determination made that adversely affects or may adversely affect such objector. Any objections so filed shall be heard and determined by the court upon such notice to the commissioner and interested claimants as the court may prescribe. If the objection is sustained, the court shall direct an appropriate modification of the schedule. After filing the schedule, the commissioner may, from time to time, make partial distribution to the holders of claims that are undisputed or have been allowed by the court if a proper reserve is established for the payment of disputed claims. As soon as is practicable after the determination of all objections, the commissioner shall make final distribution.

(8) (a) The following claims shall have priority in the order specified: Obligations incurred by the commissioner; wages and salaries of officers and employees earned during the three-month period preceding the commissioner's possession in an amount not exceeding five thousand dollars for any one person; fees and assessments due to the commissioner; amounts that the federal deposit insurance corporation are entitled to receive on account of their subrogation to the claims of depositors; all other claims for savings obligations; claims of secured creditors to the extent of the value of their collateral; and all other claims.

(b) After the payment of all other claims, the commissioner shall pay claims otherwise proper that were not filed within the time prescribed. If the sum available for any class is insufficient to provide payment in full, such sum shall be distributed to the claimants in the class pro rata.

(9) Any assets remaining after all claims have been paid shall be distributed to the stockholders in accordance with their respective interests.

(10) Unclaimed funds remaining after final distribution has been made by the commissioner shall be retained for six years by the commissioner unless sooner claimed by the owner. At the expiration of such period, the remaining sum shall be transferred to the treasury of the county in which the trust company is located. The county treasurer and his or her successors shall hold such money in trust for a period of six years, unless the money is sooner paid out to the beneficial owner or owners or a suit is instituted to recover such money or a portion thereof. Any money remaining in the fund six years after such money is paid into the treasury of the county, for the recovery of which no action is pending, shall be transferred to the general fund of the county, and all rights of the former beneficial owners of such money to recover the money shall be forever barred.

(11) When the final distribution of the proceeds of liquidation has been made in accordance with this article, the commissioner shall file an account with the court in which notice of possession was filed. Upon approval thereof, the commissioner shall be relieved of liability in connection with the liquidation and shall cancel the charter.






Part 8 - Appeals

§ 11-109-801. Appeals procedure

Any trust company aggrieved and directly affected by an order or rule of the banking board, issued under this article, may seek a review in the district court of this state in and for the county in which the trust company is located, within thirty days after receipt of written notice of the issuance of such order or rule. The filing of such a petition for review shall not, of itself, stay enforcement of an order or rule, but the court, upon a finding that irreparable injury would otherwise result, may order a stay upon such terms as it deems proper. The court may affirm the order of the banking board or may direct said banking board to take any action deemed proper. No person shall be subjected to any civil or criminal liability for any act or omission made in good faith reliance upon a then existing order or rule of the banking board, notwithstanding a subsequent decision by a court invalidating the order or rule.



§ 11-109-802. Injunctions - appeals

(1) Whenever the banking board has taken possession of a trust company and the trust company deems itself aggrieved thereby, such trust company, within ten days after such taking, may apply to the court in which notice of possession has been filed to enjoin further proceedings. After citing the banking board to show cause why further proceedings should not be enjoined and after a hearing, the court may dismiss the application of the trust company or may enjoin the banking board from further liquidation proceedings and direct the banking board to surrender possession of the trust company.

(2) An appeal may be taken by the banking board or by the trust company from the judgment of the court in the manner provided by law for appeals from judgments of the district court. An appeal from the judgment does not operate as a stay of judgment. If the appeal is taken by the banking board, no bond need be given, but if the appeal is taken by the trust company, a bond shall be given as required by the Colorado rules of civil procedure.






Part 9 - Trust Practices

§ 11-109-901. Reserves against deposits

Trust companies that are subject to reserve provisions of the "Federal Reserve Act" shall maintain such reserves against deposits as may be required by the "Federal Reserve Act", but, in addition thereto, the banking board may by rule impose reserve requirements that it deems prudent and sound on trust companies, including trust companies not subject to reserve provisions of the "Federal Reserve Act". In promulgating these rules, the banking board shall consider all relevant factors, including without limitation, the factors set forth in section 11-101-102.



§ 11-109-902. Investments

(1) In addition to other investments expressly authorized by this article or the rules promulgated by the banking board, a trust company may purchase:

(a) Obligations that satisfy the requirements of this article or the rules promulgated by the banking board for loans for state banks;

(b) Obligations of, or fully guaranteed by, the United States, a state of the United States, or the Dominion of Canada;

(c) Obligations of the international bank for reconstruction and redevelopment;

(d) Farm loan bonds issued by any federal land bank organized pursuant to an act of congress approved July 17, 1916, entitled: "An Act to provide capital for agricultural development, to create standard forms of investment based upon farm mortgages, to furnish a market for United States bonds, to create government depositories and financial agents for the United States, and for other purposes." and known as the "Federal Farm Loan Act", and acts amendatory thereto. Such farm loan bonds shall be accepted as security for all public deposits and in all cases where bonds are required by law to be deposited with any department or public official of this state, but this section shall not be so construed as to prohibit such moneys or deposits from being invested in such other securities provided for by law.

(e) General obligations of a territory of the United States, a province of the Dominion of Canada, or a political subdivision or instrumentality of a state or territory of the United States;

(f) Obligations of a corporation chartered by the United States or a state thereof doing business in the United States; or an authority organized under state law, an interstate compact, or by substantially identical legislation adopted by two or more states if any of the foregoing under this paragraph (f) are approved by the banking board for investment;

(g) Revenue obligations issued to provide, enlarge, or improve electric power, gas, water and sewer facilities by any city or town having a population of not less than two thousand people at the time of the investment, located in any state in the United States or territories thereof;

(h) Such other obligations as the general assembly has designated or may from time to time designate as legal investments for public funds;

(i) The capital stock of other corporations, including the stock of a corporation regulated under the federal "Investment Company Act of 1940", as amended, 15 U.S.C. section 80a-1 et seq., and the land or lands and building or buildings in which the business of the trust company is carried on, including its trust company offices, other property in the same building to rent as a source of income, and fixtures, and furniture, safe deposit vaults and boxes, and other personal property such as may be appropriate to carry on its business.

(2) A trust company may, to the extent that banks subject to the laws of the federal government are permitted so to do and to the extent permitted by the rules of the banking board, purchase shares of stock in small business investment companies organized under Public Law No. 85-699, 85th Congress, known as the "Small Business Investment Act of 1958", as amended, but in no event shall any trust company hold shares in small business investment companies in an amount aggregating more than three percent of the trust company's capital and surplus.

(3) No limitation or prohibition otherwise imposed by any provision of state law relating to trust companies shall prevent a trust company from investing not more than ten percent of the trust company's capital as defined in the rules promulgated by the banking board in a bank service corporation as defined in 12 U.S.C. 1861 to 1865, inclusive, and as amended, subject to the rights, powers, and limitations contained therein, and such investment by trust companies is expressly authorized to the extent permitted by the rules of the banking board.

(4) A trust company may acquire or retain an equity investment in a subsidiary of which the trust company is the majority owner, so long as the subsidiary is engaged in activities that are allowed pursuant to this article.

(5) Notwithstanding any restrictions upon investments in obligations, powers, or activities contained in this article, a trust company may invest in any obligation, exercise such powers, and engage in such activities that such trust company could legally acquire, exercise, and engage in were it operating as a national bank at the time such investment was made, such powers were exercised, or such activities were engaged in, to the extent permitted by the rules promulgated by the banking board.

(6) A trust company may invest an amount not exceeding ten percent of its capital as defined in the rules promulgated by the banking board in the stock of any bank or bank holding company that provides services solely to depository institutions and their shareholders, directors, officers, and employees, wherein the ownership of stock of the bank or bank holding company, except for any stock required by law to be owned by directors of the bank or bank holding company, is restricted to banks, trust companies, or bank holding companies. The amount of stock owned by a trust company in any such bank or bank holding company shall not be in excess of five percent of the voting shares of such bank or bank holding company.

(7) (a) A trust company may directly engage in activities that are primarily investments in real estate or may acquire and hold the voting stock of one or more corporations the activities of which are primarily investments in real estate. Such activities may include subdividing and developing real property and building residential housing or commercial improvements on such property and may also include owning, renting, leasing, managing, operating for income, or selling such property. Such property shall be entered on the books at not more than cost or fair market value, whichever is less. The total of all investments made by a trust company pursuant to the authority of this subsection (7) shall not exceed ten percent of its capital.

(b) Upon finding that such restrictions are necessary according to the criteria set forth in section 11-101-102, the banking board may adopt rules that restrict the total investments of a trust company under this subsection (7) to a percentage less than ten percent of the trust company's capital. Nothing in this subsection (7) shall authorize a trust company to contravene a lawful order of the banking board or commissioner with respect to investments by the trust company in real estate or corporations engaging in real estate activities. A trust company that intends to initiate a program of investments under the authority of this subsection (7) shall give sixty days' advance notice to the division of banking of such intent; except that such notice may be waived in the banking board's discretion where such notice is impracticable or unnecessary. The trust company shall also notify the division within ten days after the commencement of the investment program. If similar notices are required by the trust company's federal supervisory agency, the same form of notice may be used for purposes of notice under this subsection (7).



§ 11-109-903. Substitution of trust companies

Trust companies created under this article may participate in the transfer of trust assets in the case of a substitution of one fiduciary for another under the provisions of sections 11-101-401, 11-106-105, and 11-106-106.



§ 11-109-904. Laws governing individuals apply

A trust company in the exercise of its fiduciary powers shall be subject to the same duties, liabilities, and penalties as an individual fiduciary acting in like capacity.



§ 11-109-905. Separation of fiduciary funds

A trust company shall keep fiduciary funds and investments separate and apart from its own assets. All investments made as a fiduciary shall be so designated so that fiduciary funds may be clearly identified.



§ 11-109-906. Funds awaiting investment or distribution

Funds held by a trust company in a fiduciary capacity that are awaiting investment or distribution shall not be held uninvested or undistributed any longer than is reasonable for the proper management of the account. Funds held in trust by a trust company awaiting investment or distribution may, unless prohibited by the instrument creating the trust, be deposited in an account with the trust company as provided in section 11-109-201 (1)(d).



§ 11-109-907. Extensions of credit

(1) A trust company shall not make any loans or extensions of credit except as provided in subsection (2) of this section.

(2) A trust company may:

(a) Make a loan or extend credit to its officers, directors, and employees if such loan or credit is adequately secured and does not involve more than the normal risk of default or present other unfavorable features. Any loan or extension of credit in excess of twenty-five thousand dollars shall be subject to prior approval by the banking board.

(b) Establish with one or more broker-dealers margin accounts in its name as fiduciary or custodian for the benefit of the owners or beneficiaries of such accounts.






Part 10 - Private Family Trust Companies






Article 110 - Money Transmitters

Part 1 - General Provisions

§ 11-110-101. Short title

The short title of this article 110 is the "Money Transmitters Act".



§ 11-110-102. Legislative declaration

It is declared to be the policy of this state that checks, drafts, money orders, or other instruments for the transmission or payment of credit or money are widely used by the people of this state as a process of settling accounts or debts and that sellers and issuers of the instruments receive, in the aggregate, large sums of money from the people of this state and it is therefore imperative that the integrity, experience, and financial responsibility and reliability of those engaged in the various types of businesses dealing in the instruments be above reproach. In order that the people of this state may be safeguarded from default in the payment of these instruments, it is necessary that proper regulatory authority be established through the banking board. Any person who sells or issues the instruments without complying with the provisions of this article 110 endangers the public interest.



§ 11-110-103. Definitions

As used in this article 110, unless the context otherwise requires:

(1) "Banking board" or "board" means the banking board created in section 11-102-103.

(2) "Commissioner" means the state bank commissioner appointed and serving pursuant to section 11-102-101 (2).

(3) "Control" means:

(a) Ownership of, or the power to vote, directly or indirectly, twenty-five percent or more of a class of voting securities or voting interests of a licensee, applicant, or person in control of a licensee or applicant;

(b) The power to elect a majority of executive officers, managers, directors, trustees, or other persons exercising managerial authority of a licensee, applicant, or person in control of a licensee or applicant; or

(c) The power to exercise, directly or indirectly, a controlling influence over the management or policies of a licensee, applicant, or person in control of a licensee or applicant.

(4) "Engagement letter" means a letter that sets the scope and terms of an independent audit.

(5) "Exchange" means any check, draft, money order, or other instrument for the transmission or payment of money or credit. It does not mean money or currency of any nation.

(6) "Executive officer" means a president, chief executive officer, chairperson of an executive committee, responsible individual, or chief financial officer of a licensee, and any other person who performs similar functions.

(7) "Issuing" means the act of drawing any instrument of exchange by a person who engages in the business of drawing the instruments as a service or for a fee or other consideration.

(8) "Licensee" means any person duly licensed by the banking board pursuant to the provisions of this article 110.

(9) "Management letter" means a letter, written by the auditor to the management of a licensee, reporting the auditor's findings and suggestions resulting from an independent audit.

(10) "Managing official" means a person who has significant oversight duties over a licensee or applicant as determined by the board.

(11) "Money transmission" means the sale or issuance of exchange or engaging in the business of receiving money for transmission or transmitting money within the United States or to locations abroad by any and all means including but not limited to payment instrument, wire, facsimile, or electronic transfer.

(12) "Outstanding payment instrument" means any exchange sold or issued by a licensee or any exchange issued by the licensee that has been sold by an agent of the licensee in the United States, that has been reported to the licensee as having been sold, and that has not yet been paid by or for the licensee.

(13) "Owner" means a person with an ownership interest in a licensee or applicant that is a sole proprietorship or partnership.

(14) "Person" means any natural person, firm, association, partnership, registered limited liability partnership, syndicate, joint stock company, unincorporated company or association, limited liability company, common law trust, or any corporation organized under the laws of the United States or of any state or territory of the United States or of any foreign country.

(15) "Principal member" means a person who has a significant ownership interest in a licensee or applicant that is an association, trust, or limited liability company or similar entity, as determined by the board.

(16) "Principal shareholder" means a person who has a significant ownership interest in a corporate licensee or applicant.

(17) "Significant ownership interest" means an ownership interest that causes the owner to have significant control of a licensee or applicant as determined by the board.



§ 11-110-104. Applicability of powers of banking board and bank commissioner to money orders

The powers, duties, and functions of the banking board and the commissioner contained in article 102 of this title 11 and the declaration of policy contained in section 11-101-102 shall apply to the provisions of this article 110. For the purposes of this section and section 11-102-104, the banking board shall have the same powers, duties, and functions concerning a violation of this article 110 or a rule issued pursuant to this article 110 as the board has concerning a violation of the "Colorado Banking Code", a statute, or a rule issued pursuant to that code.



§ 11-110-105. License required - investigations

(1) A person shall not engage in the business of money transmission without first procuring a license from the board; except that an agent, subagent, or representative of a licensee or an employee of an agent, subagent, or representative who acts on behalf of a licensee in the transmission of money by the licensee is not required to be licensed under this article 110.

(2) The board may investigate any person believed to be engaging in the business of money transmission without a valid license required under this section.



§ 11-110-106. Exemptions

Nothing in this article 110 shall apply to: Departments or agencies of the United States of America, or to any state or municipal government, or to corporations organized under the general banking, savings and loan, or credit union laws of this state or of the United States, or to the receipt of money by an incorporated telegraph or cable company at any office or agency thereof for immediate transmission by telegraph or cable.



§ 11-110-107. Application for license

(1) Application for a license shall be made in writing, under oath, to the banking board on such form as it may prescribe. The application shall:

(a) State the name of the applicant and the address of his or her principal office;

(b) Contain evidence that the applicant possesses qualifications and experience as required by the banking board pursuant to rule. If the applicant is a joint stock association, common law trust, unincorporated company or association, limited liability company, or corporation, the secretary or any assistant secretary thereof shall certify the name and address of each of the officers, directors, trustees, or other managing officials together with a designation of the office or offices held by each and evidence that each individual possesses the qualifications and experience required by the banking board pursuant to rule and shall submit the certificate to the banking board with the application.

(c) State the date and place of incorporation;

(d) If the applicant has one or more branches, subsidiaries, affiliates, agents, or other locations at or through which the applicant proposes to engage in the business of issuing checks, drafts, money orders, or other instruments for the transmission or payment of money or credit, state the name and address of each such location;

(e) Contain a set of fingerprints for each of the owners, principal shareholders, principal members, directors, trustees, officers, or other managing officials. The commissioner shall forward the fingerprints to the Colorado bureau of investigation for the purpose of obtaining a fingerprint-based criminal history record check. Upon receipt of fingerprints and payment for the costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. The board shall be the authorized agency to receive information regarding the result of any national criminal history record check. Only the actual costs of the record check shall be borne by the applicant.

(f) Contain such other data, financial statements, and pertinent information as the banking board may require from time to time with respect to the applicant or its directors, trustees, officers, members, branches, subsidiaries, affiliates, or agents.

(2) Each application for a license shall be accompanied by financial statements of the applicant and a bond in the form and the amount specified in this article 110.



§ 11-110-108. Bond - condition - amount - rules

(1) (a) Each approved applicant shall furnish a corporate surety bond in the principal sum of one million dollars, except as otherwise provided in this subsection (1), by a bonding company or insurance company authorized to do business in this state, in which the applicant is named as obligor, to be approved by the banking board, that shall run to the state of Colorado for the use and benefit of the state and of any creditor of the licensee for any liability incurred on any exchange issued by the licensee. The bond shall be conditioned that the obligor will faithfully conform to and abide by the provisions of this article 110 and will honestly and faithfully apply all funds received for the performance of all obligations and undertakings for exchange issued and sold under this article 110 and will pay to the state and to any person all money that becomes due and owing to the state or to the person under the provisions of this article 110 because of any exchange sold or issued by the licensee. The bond shall remain in force and effect until the surety is released from liability by the banking board or until the bond is cancelled by the surety, which cancellation may be had only upon ninety days' written notice to the banking board. The cancellation shall not affect any liability incurred or accrued prior to the termination of the ninety-day period. If the banking board finds, at any time, any bond to be exhausted, a replacement bond in an equal amount shall be filed by the licensee within thirty days after written demand therefor.

(b) The banking board shall by rule establish financial standards by which to evaluate the financial condition or solvency of licensees and for the bond amount set under subsection (1)(a) of this section to be decreased to not less than two hundred fifty thousand dollars, following application by the licensee and an opportunity for hearing before the banking board, in such amounts as necessary up to the amount provided in subsection (1)(a) of this section to protect purchasers of exchange.

(c) The banking board shall by rule establish financial standards by which to evaluate the financial condition or solvency of licensees and for the bond amount to be increased above the amount provided in subsection (1)(a) of this section if the banking board determines, following notice to the licensee and an opportunity for hearing before the banking board, that the customers of the licensees are at undue risks, but in no case shall the total bond required of a licensee be greater than two million dollars. In promulgating the rules, the banking board shall utilize and adopt generally accepted accounting principles for the evaluation and determination of the financial condition of licensees.

(2) (a) In lieu of the surety bond required by subsection (1) of this section, the licensee may deposit with the board securities with a par value equal to the amount of the surety bond.

(b) Securities under this subsection (2) must be rated in one of the three highest grades as defined by a nationally recognized organization that rates securities and must consist of:

(I) General obligations of, or securities fully guaranteed by, the United States of America or any agency or instrumentality of or corporation wholly owned by the United States of America directly or indirectly; or

(II) Direct general obligations of the state of Colorado, or of any county, town, city, village, school district, or other political subdivision or municipal corporation of the state of Colorado.

(c) The board shall hold the securities to secure the same obligations as would any surety bond required by this article 110. The licensee may exchange the securities so deposited from time to time for other securities that qualify under this subsection (2) upon written notification to, and written approval by, the commissioner. All of the securities are subject to sale and transfer, and the board may dispose of the proceeds only on the order of a court of competent jurisdiction. The licensee is entitled to receive the interest or dividends on the securities unless prohibited by a court of competent jurisdiction. The board may provide for custody of the securities by any qualified trust company or bank located in the state of Colorado. The depositing licensee shall pay the compensation of any person acting as custodian under this section.

(3) In addition to the bond required under subsection (1) of this section, the commissioner, pursuant to rules promulgated by the banking board, may require a licensee to possess investments having an aggregate market value at least equal to the amount of outstanding payment instruments issued or sold by the licensee. For the purposes of this subsection (3), permissible investments shall be:

(a) Cash;

(b) Certificates of deposit or other debt obligations of a financial institution, either domestic or foreign;

(c) Bills of exchange or time drafts drawn on and accepted by federally insured financial depository institutions;

(d) Any investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates such securities;

(e) Investment securities that are obligations of the United States, its agencies or instrumentalities, or obligations that are guaranteed fully as to principal and interest of the United States, or any obligations of any state, municipality, or any political subdivision thereof;

(f) Shares in a money market mutual fund, interest-bearing bills or notes or bonds, debentures, or stock traded on any national securities exchange or on a national over-the-counter market;

(g) Such other investments as may be approved by the banking board.

(4) It is the intent of the general assembly that in applying the provisions of this section the purpose of the required bond and permissible investments is to protect the Colorado purchasers of exchange, and the amount of the bond and investments that are required of any licensee should not be more than is necessary to afford the protection given the financial condition of the licensee as determined under generally accepted accounting principles.

(5) Permissible investments, even if commingled with other assets of the licensee, shall be deemed by operation of law to be held in trust for the benefit of the purchasers and holders of the licensee's outstanding payment instruments in the event of the bankruptcy of the licensee.



§ 11-110-109. Issuance of license

(1) Upon the filing of an application, the commissioner shall investigate the applicant. The applicant shall pay for the cost of the investigation. If the board finds that the applicant is of good moral character and financially responsible and can comply with this article 110, the board shall approve the application and notify the applicant in writing that its approval expires six months after the approval date. Once the approved applicant has notified the board that he or she is prepared to commence operations in Colorado, posted the required bond, and paid the license fee, the board shall issue to the applicant a license to engage in the business of money transmission subject to this article 110.

(2) No license shall be issued to an applicant, if a natural person, unless he or she is over twenty-one years of age; or if a partnership or syndicate, unless each of the partners is over twenty-one years of age; or if a joint stock association, common law trust, unincorporated company or association, or corporation, unless each of the officers, directors, trustees, or other managing officials is over twenty-one years of age.

(3) If the board denies an application, the board shall, within thirty days thereafter, prepare and file in its office a written order of denial, which must contain the board's findings and reasons supporting the denial and, within ten days after filing the order, the board shall notify the applicant and send him or her a copy of the order. The applicant may request a hearing by the board by submitting a written request to the board within sixty days after receiving notice as specified in section 24-4-104 (9) and if so requested the board shall hold a hearing as specified in section 24-4-105.

(4) A license shall not be issued to an applicant if an owner, principal shareholder, principal member, director, trustee, officer, or other managing official:

(a) Submitted a license application under this article 110 that was false or misleading as a result of an untrue statement of a material fact or an omission to state a material fact unless the applicant did not know, and in the exercise of reasonable care should not have known, of the untruth or omission;

(b) Willfully violated or willfully failed to comply with this article 110 or a rule promulgated or order issued under this article 110;

(c) Within the past ten years, entered a plea of guilty or nolo contendere to, or was convicted of, a felony or misdemeanor involving a breach of fiduciary duty or fraud; or

(d) Is subject to a temporary or permanent injunction for violating a state or federal law regulating the financial services industry, including, but not limited to, federal provisions regarding money laundering, record keeping, and registration.



§ 11-110-110. Issuance of license - renewal - fee

(1) Before any license is issued, and annually thereafter on or before January 1 of each succeeding year, the applicant or licensee shall pay to the banking board a license fee in an amount set by the banking board pursuant to section 11-102-104 (11). For each license originally issued between July 1 and December 31 of any year, the applicant shall pay one-half the annual fee required in this section. Each license shall expire on January 1 unless the annual fee for the year has been paid prior to that date.

(2) Beginning July 1, 1977, before any license may be renewed, the licensee shall be required to provide the same amount of bond coverage or securities for deposit as an initial applicant under section 11-110-108.



§ 11-110-111. Examination - fee - financial statements and reports to commissioner - change in control

(1) (a) The commissioner may examine the books and records of a licensee using risk-based criteria and considering other available regulatory mechanisms as directed by the banking board; shall make and file in the office of the commissioner a correct report in detail disclosing the results of the examination; and shall mail a copy of the report to the licensee examined. If the licensee's records are located outside this state, the licensee shall, at the option of the licensee, either make them available to the commissioner at a convenient location within this state or pay the reasonable and necessary expenses for the commissioner or the commissioner's representative to examine them at the place where they are maintained. The commissioner may designate representatives, including comparable officials of the state in which the records are located, to inspect them on behalf of the commissioner. For the examination, the commissioner shall charge a fee in an amount set by the banking board pursuant to section 11-102-104 (11). If any licensee refuses to permit the commissioner to make an examination, the licensee shall be subject to such penalty as the commissioner may assess, not in excess of one hundred dollars for each day any such refusal shall continue.

(b) In lieu of any examination required by this section to be made by the commissioner, the commissioner may accept the audit of an independent certified public accountant or an independent registered accountant, but the cost of the audit shall be borne by the licensee.

(2) (a) Every licensee shall file an annual financial statement with the commissioner, audited by an independent certified public accountant or an independent registered accountant, within one hundred fifty days following the close of the licensee's fiscal year. The financial statements shall include a balance sheet, a profit and loss statement, and a statement of retained earnings of the licensee and the licensee's agents and subagents resulting from selling or issuing exchange under this article 110. The financial statements shall be accompanied by copies of the engagement and management letters issued by the independent auditor.

(b) Every licensee shall file with the commissioner:

(I) Not less than three reports during each calendar year according to the form prescribed by the commissioner. Each report must exhibit in detail, as may be required by the commissioner, the resources and liabilities of the licensee at the close of business on the day specified by the commissioner in writing.

(II) A written notification within fifteen days after the occurrence of any of the following:

(A) A change in the licensee's managing official;

(B) The filing of a petition by or against the licensee under the United States bankruptcy code, 11 U.S.C. secs. 101 to 110, as amended, for bankruptcy or reorganization;

(C) The filing of a petition by or against the licensee for receivership or the commencement of any other judicial or administrative proceeding for its dissolution or reorganization;

(D) The commencement of a proceeding to revoke or suspend its license in a state or country in which the licensee engages in business or is licensed; or

(E) A felony conviction of the licensee or of a managing official, principal member, principal shareholder, or agent of the licensee.

(c) If any licensee fails to submit any statement or report to the commissioner as required by this subsection (2), the licensee shall pay to the commissioner a penalty of two hundred fifty dollars for each additional day of delinquency as set by the banking board pursuant to section 11-102-104 (11); except that, if in the opinion of the banking board the delay is excusable for good cause shown, no penalty shall be paid.



§ 11-110-112. Change in control - rule

(1) (a) Except as specified in subsection (1)(b) or (1)(c) of this section, when a licensee proposes a change of control, the licensee shall:

(I) Give the commissioner written notice of the proposed change of control within fifteen days after learning of the proposed change of control;

(II) Request approval of the change of control; and

(III) Submit a nonrefundable fee in an amount established under section 11-102-104 (11) with the notice.

(b) The board, by rule or order, may exempt a person from any of the requirements of subsection (1)(a)(II) or (1)(a)(III) of this section if the board finds that it is in the public interest to do so.

(c) This subsection (1) does not apply to a public offering of securities.

(2) After review of a request for approval under subsection (1) of this section, the board may require the licensee to provide additional information concerning the persons proposed to control the licensee. The additional information must be limited to the same types required of the licensee or persons in control of the licensee as part of its original license or renewal application.

(3) The board shall approve a request for change of control under subsection (1) of this section if, after investigation, the board determines that the person or group of persons requesting approval has the competence, experience, character, and general fitness to operate the licensee or person in control of the licensee in a lawful and proper manner and that the public interest will not be jeopardized by the change of control.

(4) When an application for a change of control under this section is complete, the board shall give written notice to the licensee of the date on which the board determined the request to be complete and the date on which the board will hold a hearing on the application.

(5) Before filing a request for approval to acquire control of a licensee or of a person in control of a licensee, a person may file a written request for a determination from the board as to whether the person would be considered a person in control of a licensee upon consummation of a proposed transaction. If the board determines that the person would not be a person in control of a licensee, the board shall provide to the person written notification to that effect and the proposed person and transaction are not subject to the requirements of subsections (1) to (3) of this section.



§ 11-110-113. Compliance with federal law

Each licensee shall comply with state and federal money laundering laws, including, but not limited to, the federal "Bank Secrecy Act", 12 U.S.C. sec. 1951 et seq.



§ 11-110-114. Multiple locations

(1) Each licensee may conduct business at locations within this state the licensee may desire and through agents and subagents the licensee may from time to time appoint. Each licensee shall notify the board by certified mail of any increase in the number of locations at which it conducts its business and shall provide proof that the licensee has increased the required bond or securities accordingly. The notification and proof are due on the date on which the licensee's next report required under section 11-110-111 (2)(b) is due.

(2) Each licensee may, without violating section 5-2-212, notwithstanding whether or not a facility or mode only accepts credit cards, conduct business through physical and electronic facilities, including by telephone and internet, and may charge a different price for the provision of services based upon the type of facility or mode of services used in the transaction so long as the price for the service within a single such facility or mode is not greater for a credit card than for other forms of payment.



§ 11-110-115. Revocation or surrender of license

(1) The banking board may, upon ten days' notice served personally upon the licensee stating the contemplated action and the grounds therefor, hold a hearing at which the licensee shall have a reasonable opportunity to be heard, for the purpose of determining whether a license should be revoked.

(2) After the hearing the banking board may revoke any license issued under this article 110 if it finds that:

(a) The licensee has failed to maintain the required bond; or

(b) The licensee has failed to comply with any order, decision, or finding of the banking board or the commissioner made pursuant to this article 110; or

(c) The licensee has violated any provision of this article 110; or

(d) Facts exist that would have warranted the banking board's refusal to issue the original license; or

(e) The licensee is engaged in a business a substantial portion of which involves the processing, manufacture, or purchase and sale of commodities or articles of tangible personal property and the licensee has failed to maintain constantly a separate bank deposit account or accounts for the exclusive payment of exchange issued by the licensee; or

(f) The licensee has sold or issued exchange without receiving payment for the face value of the exchange prior to the time of the sale or issuance.

(3) A licensee may surrender any license by delivering to the banking board written notice that he or she surrenders the license, but the surrender shall not affect the licensee's civil or criminal liability for acts committed prior to the surrender, or affect the liability on any bond, or entitle the licensee to a return of any part of any license fee.



§ 11-110-116. Rules

The banking board may make, promulgate, alter, amend, or revise reasonable rules as may be necessary for the enforcement and execution of this article 110.



§ 11-110-117. Review

Any person aggrieved and directly affected by an order of the banking board issued under this article 110 may seek a review in the district court of Colorado in and for the county in which the principal place of business of the licensee or applicant is located. The filing of such a petition for review shall not, of itself, stay enforcement of an order, but the court may order a stay upon such terms as it deems proper.



§ 11-110-118. Penalty for violations

Any person who violates any provision of this article 110 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than ten thousand dollars. Each such violation shall constitute a separate offense.



§ 11-110-119. Civil remedies - restraining orders - injunctions

(1) (a) If the board has cause to believe that a person has sold or issued exchange or transmitted money without a license issued under this article 110, the board may obtain from the district court of the city and county of Denver a temporary restraining order or a preliminary or permanent injunction prohibiting the person from violating this article 110. In the action, the board shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law.

(b) The court shall not require the board to post a bond.

(c) The district court may issue any orders or judgments necessary to prevent a violation of this article 110. The district court may award to the board the costs and attorney fees incurred in enforcing this article 110.

(2) A person who violates a district court order or injunction entered pursuant to this section shall be subject to the contempt powers of the district court and shall pay a civil penalty of not more than ten thousand dollars for each such violation. Each day a person continues to violate the district court order shall be a separate violation; except that the aggregate total of civil penalties shall not exceed one hundred thousand dollars for a related series of violations.

(3) The civil remedies imposed by this section shall be in addition to any other penalty or remedy for a violation of this article 110.



§ 11-110-120. Notice - banking board - consumers

(1) The licensee or the licensee's agents or subagents shall give notice to the banking board, by certified mail, of any legal action which shall be brought against the licensee and of any judgment which shall be entered against the licensee, by any creditor or claimant, relating to selling or issuing exchange or transmitting money under this article 110, together with details sufficient to identify the action or judgment, within ten days after the commencement of any such action or notice to the licensee of entry of any such judgment. Within ten days after it pays any claim of judgment to any such creditor or such claimant, the corporate surety shall give notice to the banking board, by certified mail, of the payment, together with details sufficient to identify the claimant or creditor and the claim or judgment so paid.

(2) The licensee or the licensee's affiliates, agents, or subagents shall immediately give notice to the banking board, by certified mail, of any information in their possession with regard to money orders issued by them that have been returned to purchasers unpaid.

(3) (a) Except for a money exchange or transmission conducted at a branch of a federally insured depository institution, a licensee shall post and maintain at its establishment a notice advising the customer that the selling or issuing of exchange is regulated by the division of banking and that the customer may report alleged violations of the law to the division of banking. The notice shall be created and furnished to the licensee by the commissioner.

(b) The notice shall be posted conspicuously in a well-lighted place visible to customers.



§ 11-110-121. Repeal of article - review of functions

(1) This article 110 is repealed, effective September 1, 2024.

(2) Prior to such repeal, the licensing functions of the commissioner and the banking board shall be reviewed as provided for in section 24-34-104.






Part 2 - Money Transmitter Agents

§ 11-110-201. Agent information - rules

(1) A money transmitter licensed pursuant to part 1 of this article 110 shall annually send the following information to the banking board on such form as it may prescribe:

(a) The name of each agent and the address and telephone number of each of the agent's offices that engage in the business of money transmission;

(b) The name, address, and telephone number of each of the owners of the agent holding more than a ten percent interest in the business if the agent is a partnership or an entity created pursuant to title 7;

(c) The services concerning money transmission that are offered by the agent and the locations where the services are offered;

(d) Such other pertinent information that the banking board may require concerning the agent or its directors, trustees, officers, members, branches, subsidiaries, affiliates, or agents as promulgated by rule.

(2) The banking board may promulgate rules necessary to implement this section.



§ 11-110-202. Applicability - definition

(1) This part 2 does not apply to an agent of a business licensed pursuant to part 1 of this article 110 to the extent that the agent is selling or adding additional money to stored value issued by the business.

(2) For purposes of this section, "stored value" means a card, code, or other device that is issued to a consumer in a specified dollar amount, which may or may not be increased in value, and is redeemable at a single merchant, an affiliated group of merchants, or multiple unaffiliated groups of merchants or usable at automated teller machines.



§ 11-110-203. Notice of laws - rules

(1) The banking board shall promulgate rules to create a form containing a notice of the contents of section 18-5-309 and other state and federal laws concerning money laundering.

(2) (a) An agent of a business licensed pursuant to part 1 of this article 110 shall require each employee who performs money transmission services to either:

(I) Understand and sign the form, created under subsection (1) of this section, affirming knowledge of the money laundering laws prior to the employee performing the services; or

(II) Receive training that covers the money laundering laws within thirty days before the employee performs the services.

(b) The agent shall maintain a record of each employee along with the signed notice or evidence of training in compliance with subsection (2)(a) of this section so long as the employee provides the services. The records may be maintained in an electronic or digital format that reproduces the signature on the documents by the agent.



§ 11-110-204. Records

The information sent to the banking board under section 11-110-201 and the records required by section 11-110-203 shall be open to any law enforcement officer acting within the scope and course of the officer's official duties.



§ 11-110-205. Agent requirements

(1) No money transmitter licensed pursuant to part 1 of this article 110 shall knowingly contract with an agent or owner of an agent holding more than a ten percent interest in the business who has been convicted of or pleaded guilty or nolo contendere to the offenses in article 5 of title 18; a felony in the selling or issuing of exchange or in money transmission; a felony involving a financial institution; or an equivalent crime outside Colorado.

(2) No agent of a money transmitter licensed pursuant to this article 110 shall knowingly employ a person to perform money transmission services who has been convicted of or pleaded guilty or nolo contendere to the offenses in article 5 of title 18; a felony in the selling or issuing of exchange or in money transmission; a felony involving a financial institution; or an equivalent crime outside Colorado.



§ 11-110-206. Violations

(1) A person who violates this part 2 commits a class 2 misdemeanor and, for the second or any subsequent offense, the person commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501.

(2) A person who acts as an agent of an unlicensed person required to be licensed by part 1 of this article 110 knowing the unlicensed person does not hold the license commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501.















Title 12 - Professions and Occupations

General

Article 1 - Abstractors



Article 1.5 - General Provisions

Part 1 - Mandatory Donation of Services

§ 12-1.5-101. Mandatory donation of services prohibited

(1) No regulatory agency or other department, division, agency, branch, instrumentality, or political subdivision of state government shall require any person practicing a regulated profession or occupation to donate such person's professional services without compensation to any other person as a condition of admission to or continued licensure in such profession or occupation; nor shall payment of money in lieu of such uncompensated service be required.

(2) This section shall not be construed to prohibit the crediting of required hours of continuing education in exchange for hours of donated services by a person in a regulated profession or occupation.






Part 2 - Breast Tissue Density Notification

§ 12-1.5-201. Mammography report - dense breast tissue - required notice

(1) Each person who is required by 42 U.S.C. sec. 263b to provide a patient, the patient's physician, or medical institution with a mammography report and who has determined that the patient has dense breast tissue, as determined by the interpreting physician based on breast imaging reporting and data system standards promulgated by the American college of radiology, shall include the following notice with the mammography report:

Your mammogram shows that your breast tissue is dense. Dense breast tissue is common and is not abnormal. However, dense breast tissue can make it harder to evaluate the results of your mammogram and may also be associated with an increased risk of breast cancer. This information about the results of your mammogram is given to you to raise your awareness and to inform your conversations with your doctor. Together, you can decide which screening options are right for you. A report of your results was sent to your physician.

(2) Notwithstanding any other law, this section does not create a cause of action or create a standard of care, obligation, or duty that provides a basis for a cause of action.









Article 2 - Accountants

§ 12-2-101. Legislative declaration

(1) It is declared to be in the interest of the citizens of the state of Colorado and a proper exercise of the police power of the state of Colorado to provide for the licensing and registration of certified public accountants, to ensure that persons who hold themselves out as possessing professional qualifications as certified public accountants are, in fact, qualified to render accounting services of a professional nature, and to provide for regulation of certified public accountants employed, serving clients, or doing business in Colorado and the maintenance of high standards of professional conduct by those so licensed and registered as certified public accountants. Because of the customary reliance by the public upon audited financial statements and upon financial information presented with the opinion or certificate of persons purporting to possess expert knowledge in accounting or auditing, it is further declared to be in the interest of such citizens to limit and restrict, under the circumstances set forth in this article, the issuance of opinions or certificates relating to accounting or financial statements which utilize or contain wording indicating that the author has expert knowledge in accounting or auditing or which purport to express an independent auditor's opinion as to financial position, financial results of operations, changes in financial position, reliability of financial information, or compliance with conditions established by law or contract to persons so licensed or registered.

(2) It is declared that the state board of accountancy may invoke discipline proactively with regard to certified public accountants employed, serving clients, or doing business in Colorado when required for the protection of the public health, safety, and welfare of the citizens of this state.



§ 12-2-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Accredited college or university" means either:

(a) A college or university which is accredited by one of the following regional accrediting agencies:

(I) The middle states association of colleges and schools;

(II) The north central association of colleges and schools;

(III) The New England association of schools and colleges;

(IV) The northwest association of schools and colleges;

(V) The southern association of colleges and schools;

(VI) The western association of schools and colleges; or

(b) A college or university which meets academic standards substantially equivalent to the standards of the agencies specified in paragraph (a) of this subsection (1). The board shall establish by rule what constitutes substantially equivalent academic standards.

(1.5) "Board" means the state board of accountancy.

(2) "Foreign corporation" means a corporation organized under the laws of another state, which meets the requirements of section 12-2-117 (7).

(2.5) "Foreign limited liability company" means a limited liability company organized under the laws of another state, which meets the requirements of section 12-2-117 (7).

(2.7) "Limited liability company" means a limited liability company organized for the sole purpose of providing professional services to the public customarily performed by certified public accountants and includes foreign limited liability companies.

(2.9) "Peer review" means a study, appraisal, or review by an independent certified public accountant of one or more aspects of the professional work of another certified public accountant or of a registered partnership, corporation, or limited liability company that issues attest or compilation reports.

(3) "Person" includes individuals, partnerships, professional corporations, and limited liability companies.

(4) "Professional corporation" means a corporation organized for the sole purpose of providing professional services to the public customarily performed by certified public accountants and includes foreign corporations.

(5) "State" means any state, territory, or insular possession of the United States and the District of Columbia.



§ 12-2-103. State board of accountancy - subject to termination

(1) The state board of accountancy shall consist of seven members appointed by the governor. Each member of the board shall be a citizen of the United States and a resident of this state. Five members of the board shall be holders of valid certified public accountant certificates issued under the laws of this state, a majority of whom are engaged in active practice as certified public accountants. Two members of the board shall be members of the public who do not hold a certified public accountant certificate. Members shall be appointed for terms of four years each. Any vacancy occurring during a term shall be filled by appointment by the governor for the unexpired term. Upon the expiration of a member's term of office, such member shall continue to serve until a successor is appointed. In no event shall a member of the board serve more than two consecutive terms. The governor shall remove from the board any member whose certificate has become void or has been revoked or suspended and may remove any member of the board for neglect of duty, misconduct, or incompetence.

(2) A majority of the board shall constitute a quorum for the transaction of business.

(3) In any proceeding in court, civil or criminal, arising out of or founded upon any provision of this article, a copy of the records of the board certified as correct by the board shall be admissible in evidence as being the records of the board.

(4) Repealed.

(5) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the state board of accountancy created by this section.

(6) (a) Any member of the board, any member of the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.

(b) The disclosure of reports or working papers subpoenaed by the board or any person or group authorized by the board to conduct an investigation into audit or review attest activities of a certified public accountant or certified public accounting firm pursuant to section 13-90-107 (1)(f)(III) or (1)(f)(IV), C.R.S., which is not in good faith shall subject the member of the board, person, or group to civil liability for damages to be determined by a court of competent jurisdiction.



§ 12-2-104. Powers and duties of board

(1) The board has the power and duty to:

(a) Elect annually from among its members a chair and prescribe the duties of such office;

(b) Make such rules and regulations, not inconsistent with the laws of this state, as may be necessary for the orderly conduct of its affairs and for the administration of this article, pursuant to the provisions of article 4 of title 24, C.R.S.;

(c) Make appropriate rules of professional conduct in order to establish and maintain a high standard of integrity in the profession of public accounting. Any rule of professional conduct applies with equal force to all persons holding certificates under this article. No rule of professional conduct shall be promulgated which will work to the disadvantage of one group and in favor of another. Every person practicing as a certified public accountant in the state shall be governed and controlled by such rules. All rules of professional conduct shall be promulgated pursuant to the provisions of article 4 of title 24, C.R.S.

(d) to (f) Repealed.

(g) Prescribe forms for and receive applications for certificates and grant certificates, including contracting with people to receive and review the applications as the agent of the board;

(h) Give examinations to applicants and, as necessary, contract for assistance in administering the examination;

(i) Deny the issuance or renewal of, suspend for a specified period, or revoke a certificate; issue a letter of admonition to or place on probation or fine any person who, while holding a certificate, violates this article; issue confidential letters of concern; issue cease-and-desist orders; or impose other conditions and limitations;

(j) Keep a record of all certificates, suspensions, and revocations and of its own proceedings;

(k) Administer this article and exercise and perform any other powers and duties granted or directed by the general assembly;

(l) Collect all fees prescribed by this article.

(m) Repealed.

(2) Publications of the board circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 12-2-106. Fees

(1) A fee authorized to be established pursuant to section 24-34-105, C.R.S., shall be paid for each application made to the board, whether it is an application for examination or reexamination or for issuance, renewal, reactivation, or reinstatement of a certificate of certified public accountant, an application for registration with the board as a public accounting firm, or any other application requiring formal action or consideration by the board. The fee required shall not be returnable irrespective of the action taken by the board.

(2) A fee authorized to be established pursuant to section 24-34-105, C.R.S., shall be paid for each examination in which the candidate is examined in the subjects prescribed by the board.

(3) Any person making application for a certificate of certified public accountant under section 12-2-113 shall pay a fee authorized to be established pursuant to section 24-34-105, C.R.S., in addition to the fee required in subsection (1) of this section.

(4) (Deleted by amendment, L. 2010, (HB 10-1236), ch. 146, p. 502, § 17, effective July 1, 2010.)

(5) Nothing in this section shall be construed to authorize the board to impose any notice, fee, or other submission requirement on a certified public accountant or registered public accountant from another state or a foreign partnership, corporation, limited partnership, limited liability limited partnership, or limited liability company, that is practicing accountancy in this state pursuant to section 12-2-121 (2).



§ 12-2-107. Disposition of fees

All fees shall be transmitted to the state treasurer, who shall credit the same pursuant to section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for the expenditures of the board incurred in the performance of its duties under this article, which expenditures shall be made out of such appropriations upon vouchers and warrants drawn pursuant to law.



§ 12-2-108. Certificate of certified public accountant - issuance - renewal - reinstatement - rules

(1) The board shall grant a certificate of certified public accountant to any applicant who:

(a) Meets the requirements of section 12-2-113;

(b) Satisfies the board of the applicant's continued competence; or

(c) (I) Passes a written examination pursuant to section 12-2-111; and

(II) Meets the requirements of section 12-2-109.

(2) Repealed.

(3) All certificates shall expire pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her certification pursuant to the schedule established by the director of the division of professions and occupations, such certificate shall expire. Any person whose certificate has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(4) and (5) (Deleted by amendment, L. 2004, p. 1793, § 2, effective August 4, 2004.)

(6) Any person who practices certified public accounting after the expiration of his or her certificate shall be practicing in violation of this article. The board may refuse to reactivate or reinstate any expired certificate for conduct that constitutes a violation of this article.

(7) Effective on the first renewal period established by the board after May 31, 2011, the board shall not renew the certificate of a holder who issues attest or compilation reports unless the certificate holder performs public accounting within a partnership, professional corporation, or limited liability company or the certificate holder has undergone a peer review conducted according to rules promulgated by the board that meet the standards for performing and reporting on a peer review of the American institute of certified public accountants or an equivalent standard.



§ 12-2-109. Educational and experience requirements - rules

(1) Repealed.

(2) On and after July 1, 2015, a person meets the educational and experience requirements necessary to be issued a certificate of certified public accountant if the applicant:

(a) (I) Has a baccalaureate or higher degree conferred by an accredited college or university with an accounting program approved by the board or has a baccalaureate with a nonaccounting concentration supplemented by what the board determines to be the equivalent of an accounting concentration, including related courses in other areas of business administration; and

(II) Has completed at least one hundred fifty semester hours of college education approved by the board;

(b) Has successfully completed a course of study concerning the subject of professional ethics approved by the board and passed a written examination concerning such subject prepared and given by educational institutions or professional organizations deemed qualified by the board to administer the examination; and

(c) Has one year's experience that:

(I) Meets the requirements set by the board by rule;

(II) Is in any type of service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax, or consulting skills, which may be gained through employment in government, industry, academia, or public practice; and

(III) Is verified by an actively licensed certified public accountant who meets the requirements set by the board by rule.

(3) Repealed.



§ 12-2-111. Examinations - reexaminations - rules

(1) The board shall provide licensure examinations as often as necessary to provide candidates a reasonable opportunity to take the examination. Examinations shall adequately test a candidate's knowledge of accounting, auditing, and any other related subject the board deems relevant and necessary. Any additional examination subject shall be designated by the board by rule. The board shall set the passing score for an examination at a level to adequately reflect the minimum level of competency necessary for the practice of accountancy.

(2) The board shall establish by rule the standards for granting conditional examination credit for candidates who pass one or more but not all of the sections of the examination.

(3) The board may use the standard examinations and advisory grading service promulgated by the American institute of certified public accountants, which examination shall be deemed prima facie to meet the requirements of this section.

(4) A candidate for a certificate of certified public accountant who meets the educational requirements set by the board by rule is entitled to take an examination.

(5) Any candidate who has passed any or all sections of an examination in another state shall be credited for passing such sections if the sections passed are determined by the board to be equivalent to sections of the examination offered in this state and if the testing requirements in the other state are substantially the same as in this state.

(6) If a candidate fails an examination or fails to pass in all subjects as provided in subsection (5) of this section, the board may require the candidate to take additional study before taking another examination.

(7) Repealed.

(8) (Deleted by amendment, L. 93, p. 349, § 1, effective April 12, 1993.)



§ 12-2-112. Approval of schools

(1) The board shall approve the accounting program of the schools that meet the following requirements:

(a) The school has a curriculum designed to give the candidate proficiency in those subjects in which the candidate must pass an examination to be licensed.

(b) Such school shall have adequate equipment and resources, including suitable facilities for practical instruction and shall maintain an adequate professional library. It shall provide a sufficient number of full-time salaried instructors with satisfactory professional training. It shall provide a satisfactory major in accountancy and allied subjects. It shall require for admission the satisfactory completion of an approved four-year secondary school course of study or the equivalent.

(2) If any applicant is a graduate from a school which has not at the time of the filing of the application been approved by the board, the board may make an investigation to determine whether or not the school did, at the time of said applicant's attendance, meet the requirements set forth in subsection (1) of this section. If the board finds that such school did, at that time, meet the requirements set forth in said subsection (1), the board may approve said school as of the time of the applicant's graduation therefrom.

(3) The board may, after a hearing, withdraw its approval of any school which fails to meet the requirements of the law and the standards of the board. The board shall give notice to the school complained against and shall hold a hearing on the complaint within a reasonable time after notice is given.

(4) Before disapproving any school for which approval is sought, the board shall give notice to the school of its contemplated action and shall hold a hearing within a reasonable time after notice is given, affording such school an opportunity to be heard.



§ 12-2-113. Issuance of certificate by reciprocity or by passing examination of another state

(1) The board, in its discretion, may waive the examination of persons qualified under this subsection (1) and may issue a certificate of certified public accountant to:

(a) Any person who is the holder of a certificate of certified public accountant issued after examination under the laws of another state and who possesses the qualifications prescribed in section 12-2-108 for an applicant applying for a certificate as of the time of the issuance of the certificate by such other state or possesses substantially equivalent qualifications;

(b) A person who has passed an examination under the laws of another state and who possesses the qualifications prescribed in section 12-2-108 at the time the person applies for a certificate in this state or possesses substantially equivalent qualifications; or

(c) Any person who is the holder of a certificate, license, or degree in a foreign country which constitutes a recognized qualification for the practice of public accounting in such country, which is comparable to that of a certified public accountant in this state, and which is in full force and effect.



§ 12-2-115. Use of the title "certified public accountant"

(1) (a) A person who has received from the board and holds an active certificate of certified public accountant shall be styled and known as a certified public accountant and may also use the abbreviation "C.P.A."

(b) A partnership, professional corporation, or limited liability company of certified public accountants that is registered under this article may use the words "certified public accountants" or the abbreviation "C.P.A.s" in connection with its partnership, professional corporation, or limited liability company name.

(2) A person authorized to use the title "certified public accountant" or the abbreviation "C.P.A." shall provide to any client residing in or headquartered in Colorado, during the course of an engagement, an address and telephone number for the certified public accountant's firm or, in the case of a sole practitioner, the address and telephone number of the sole practitioner.

(3) (a) Except as authorized in subsection (4) of this section, a person shall not assume or use the title or designation "certified public accountant", the abbreviation "C.P.A.", or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such person is a certified public accountant unless the person holds a certificate as a certified public accountant issued under this article or under the laws of any other state. A person who is inactive pursuant to section 12-2-122.5 may use the title "inactive certified public accountant" or "inactive C.P.A."

(b) Except as authorized by subsection (1) or (4) of this section, an individual, partnership, professional corporation, or limited liability company shall not assume or use any title or designation using the word "certified", "registered", "chartered", "enrolled", "licensed", "independent", or "approved" in conjunction with the word accountant or auditor or any abbreviation thereof or any title, designation, or abbreviation likely to be confused with "certified public accountant" or the abbreviation "C.P.A.", including the terms "chartered accountant" and "certified accountant" and the abbreviation "C.A."

(c) Except as authorized in subsection (4) of this section, a partnership, professional corporation, or limited liability company shall not assume or use the title or designation "certified public accountants", the abbreviation "C.P.A.s", or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such partnership, professional corporation, or limited liability company is composed of certified public accountants unless such partnership, professional corporation, or limited liability company is registered as a partnership, professional corporation, or limited liability company of certified public accountants under this article or the laws of any other state.

(4) (a) A certified public accountant from another state or jurisdiction of the United States who is practicing in this state pursuant to section 12-2-121 may use the title "certified public accountant", the abbreviation "C.P.A.", or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the person is a certified public accountant.

(b) A foreign partnership, corporation, limited partnership, limited liability limited partnership, or limited liability company that is practicing in this state pursuant to section 12-2-121 may use the title or designation "certified public accountants", the abbreviation "C.P.A.s", or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the partnership, corporation, or limited liability company is composed of certified public accountants.



§ 12-2-115.5. Retired certified public accountant

(1) Any person who has received from the board and holds a certificate of certified public accountant, including an expired certificate of certified public accountant that remains subject to renewal, reactivation, or reinstatement, may apply to the board for retired status. The board may grant such status by issuing a retired status certificate of certified public accountant to any person who meets established conditions prescribed by the board.

(2) Any person issued a retired status certificate of certified public accountant may be styled and known as a "retired certified public accountant" or "retired C.P.A."

(3) During such time as a certified public accountant remains in a retired status, such person shall not perform those acts set forth in section 12-2-120 (6)(a) and (6)(b). The board shall retain jurisdiction over retired status certified public accountants.



§ 12-2-117. Partnerships, professional corporations, and limited liability companies composed of certified public accountants - registration thereof - definitions

(1) Except as provided in section 12-2-121 (2), a partnership, professional corporation, or limited liability company engaged in this state in the practice of public accounting as certified public accountants shall register with the board as a partnership, professional corporation, or limited liability company of certified public accountants and must meet the following requirements; and, as used in this article, "partnership" includes a registered limited partnership, limited liability partnership, limited liability limited partnership, foreign limited partnership, foreign limited liability partnership, and foreign limited liability limited partnership:

(a) At least one partner, shareholder, or member who shall also be a director or manager thereof must be a certified public accountant or registered firm of this state in good standing.

(b) (I) A simple majority of the ownership of a certified public accounting firm doing business as a public accounting firm in Colorado, in terms of financial interests and voting rights of all partners, officers, shareholders, members, or managers, shall be licensed certified public accountants in good standing in this state or another state.

(II) (Deleted by amendment, L. 2005, p. 240, § 1, effective July 1, 2005.)

(c) Any other partner, shareholder, or member thereof may, but need not, be a certified public accountant of some state, in good standing, or registered firm in this state who at all times owns such person's partnership interest, corporate share, or membership interest in such person's own right.

(d) Repealed.

(e) Each resident manager in charge of an office of the partnership, professional corporation, or limited liability company in this state must be a certified public accountant of this state in good standing.

(f) (Deleted by amendment, L. 94, p. 1082, § 1, effective May 4, 1994.)

(2) (a) (I) Application for such registration shall be made upon the affidavit of a partner of such partnership, of a shareholder of such professional corporation, or of a member of such limited liability company who is a certified public accountant of this state in good standing and shall provide:

(A) The names and addresses of the persons who are practicing public accounting for the partnership, professional corporation, or limited liability company;

(B) The names and addresses of the persons who are not certified public accountants, but who are partners of a partnership, shareholders of a professional corporation, or members of a limited liability company;

(C) Disclosure of all of the states in which the partnership, professional corporation, or limited liability company is licensed, registered, or permitted to practice. The application shall also disclose all of the states in which licensure, registration, or permission to practice has been denied, suspended, or revoked.

(D) Any other information the board may reasonably request; and

(E) A registration fee, the amount of which shall be set by the board, to cover the board's administrative costs.

(II) Each member of the partnership, professional corporation, or limited liability company may receive a copy of the application.

(III) The partner, shareholder, or member designated by the firm shall notify the board in writing within thirty days after any change in the partnership, professional corporation, or limited liability company, including:

(A) Identities and numbers of partners, shareholders, members, managers, or officers; and

(B) Location of places of business of the partnership, professional corporation, or limited liability company.

(IV) The board may suspend or revoke registration of or impose any other discipline the board sees fit to administer to a partnership, professional corporation, or limited liability company that fails to notify the board of any changes outlined in subparagraph (III) of this paragraph (a).

(b) The board shall in each case determine whether the applicant is eligible for registration.

(2.2) Each firm registration expires pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies. The registrant shall renew or reinstate the registration. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a firm fails to renew its registration pursuant to the schedule established by the director of the division of professions and occupations, the registration shall expire. A firm whose registration has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(2.5) As used in subsections (3) and (3.5) of this section, "employee" includes a member of a limited liability company and a partner in a limited partnership, limited liability partnership, or limited liability limited partnership or foreign limited partnership, limited liability partnership, or limited liability limited partnership.

(3) The corporation must be in compliance with the "Colorado Business Corporation Act", articles 101 to 117 of title 7, C.R.S., and, to the extent applicable under section 7-117-103, C.R.S., with the "Colorado Corporation Code", articles 1 to 10 of title 7, C.R.S., as said articles existed prior to their repeal on July 1, 1994. The limited liability company must be in compliance with the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S. The organizing documents of any partnership, the articles of incorporation of any such corporation, or the articles of organization of any such limited liability company shall contain provisions complying with the following requirements:

(a) The partnership, corporation, or limited liability company shall be organized solely for the purpose of practicing accountancy and such other activities as may from time to time be specifically found by the board to be activities suitable and proper to be performed by certified public accountants only through or under the supervision of at least one person who holds a certificate to practice public accounting as a certified public accountant.

(b) Each partner who is personally engaged within this state in the practice of public accounting shall be a certified public accountant of this state in good standing, and each partner not personally engaged within this state in the practice of public accounting may, but need not, be a certified public accountant of some state in good standing. The president of any such corporation shall be a shareholder and a director, and one or more of such directors shall be certified public accountants of this state in good standing. The manager or managers of any such limited liability company shall be a member or members and one or more of such managers shall be certified public accountants of this state in good standing. Lay directors and officers and managers shall not exercise any authority whatsoever over professional matters.

(c) All partners, shareholders of the corporation, or members of the limited liability company shall be jointly and severally liable for all acts, errors, and omissions of the employees of the partnership, corporation, or limited liability company except during periods of time when the partnership, corporation, or limited liability company maintains in good standing professional liability insurance, or designated or segregated moneys in lieu of such professional liability insurance, which meets the standards set forth in subparagraphs (I) to (V) of this paragraph (c):

(I) The insurance shall insure the partnership, corporation, or limited liability company against liability imposed upon the partnership, corporation, or limited liability company by law for damages resulting from any claim made against the partnership, corporation, or limited liability company arising out of acts, errors, and omissions committed in the performance of professional services for others by those employees of the partnership, corporation, or limited liability company who hold certificates to practice public accounting as certified public accountants.

(II) Such policies shall insure the partnership, corporation, or limited liability company against liability imposed upon it by law for damages arising out of the acts, errors, and omissions of all other employees.

(III) The insurance shall be in an amount for each claim of at least fifty thousand dollars multiplied by the number of certified public accountants employed by or members of the partnership, corporation, or limited liability company within this state, and the policy may provide for an aggregate top limit of liability per year for all claims of one hundred fifty thousand dollars also multiplied by the number of certified public accountants employed by or members of the partnership, corporation, or limited liability company within this state; except that no firm shall be required to carry insurance in excess of three hundred thousand dollars for each claim with an aggregate top limit of liability for all claims during the year of one million dollars and except that the board, in the public interest, may adopt regulations increasing the minimum amounts of insurance coverage required by this subsection (3). A policy of insurance obtained in accordance with this subparagraph (III) may be issued on a claims-made or occurrence basis.

(IV) (A) The policy may provide that it does not apply to: Any dishonest, fraudulent, criminal, or malicious act or omission of the insured partnership, corporation, or limited liability company or any partner, stockholder, member, or employee thereof; the conduct of any business enterprise in which the insured partnership, corporation, or limited liability company under this article is not permitted to engage but which nevertheless may be owned by the insured partnership, corporation, or limited liability company or in which the insured partnership, corporation, or limited liability company may be a partner or which may be controlled, operated, or managed by the insured partnership, corporation, or limited liability company in its own or in a fiduciary capacity including the ownership, maintenance, or use of any property in connection therewith; and bodily injury to, or sickness, disease, or death of, any person, or to injury to or destruction of any tangible property, including the loss of use thereof.

(B) The policy may be of a type reasonably available in the commercial insurance market and may contain reasonable provisions with respect to policy periods, territory, claims, conditions, exclusions, and other usual matters.

(C) The policy may provide for a deductible, or self-insured retained amount, and may provide for the payment of defense or other costs out of the stated limits of the policy, in either or both cases, all partners, shareholders of the corporation, or members of the limited liability company shall be jointly and severally liable for all acts, errors, and omissions of the employees of the partnership, corporation, or limited liability company to the extent of the amount of such deductible or retained self-insurance, and the amount, if any, by which the payment of defense costs reduces the insurance remaining available for the payment of claims below the minimum limit of insurance required by this paragraph (c).

(V) A partnership, corporation, or limited liability company may maintain, in lieu of the insurance specified in subparagraph (III) of this paragraph (c), moneys specifically designated and segregated as security for the payment of liabilities imposed by law against the partnership, corporation, or limited liability company, or its partners, shareholders, or members, arising out of claims of the type specified in subparagraphs (I) and (II) of this paragraph (c), in the amount of at least fifty thousand dollars multiplied by the number of certified public accountants employed by or members of the partnership, corporation, or limited liability company within this state; except that such amount is not required to exceed one million dollars and except that the board, in the public interest, may adopt rules increasing the minimum amount of designated and segregated moneys required by this subparagraph (V). The partnership, corporation, or limited liability company remains in compliance with this section notwithstanding amounts paid from the designated or segregated moneys in any one calendar year in settling or discharging such claims, so long as the amount of the designated and segregated moneys is increased to at least the minimum required amount as of the first business day of the next calendar year. A partnership, corporation, or limited liability company is in compliance with this subparagraph (V) if it maintains moneys in the required amount in trust or in bank escrow in the form of cash, bank certificates of deposit, or United States treasury obligations, or maintains in effect bank unconditional, irrevocable letters of credit in the required amount or insurance or surety company bonds in the required amount. Such moneys or equivalency shall be maintained in or issued by a qualified United States financial institution as defined by section 10-1-102 (17), C.R.S.

(d) A partnership name shall be ended by words or abbreviations permitted pursuant to the law under which the partnership is organized. The corporate name shall be ended by the word "Corporation" or "Incorporated" or by the words "Professional Corporation" or by the abbreviations "Corp.", "Inc.", or "P.C.". The name of any limited liability company shall be ended by the words "Limited Liability Company" or the abbreviation "LLC" or the word limited may be abbreviated as "Ltd.", and the word company may be abbreviated as "Co.". An assumed or trade name may be used if it is not misleading and clearly indicates that the firm is engaged in providing accounting services.

(3.5) No limited liability company, limited liability partnership, limited partnership, or limited liability limited partnership, or foreign limited partnership, limited liability partnership, or limited liability limited partnership engaged in the practice of public accounting in this state and in one or more other jurisdictions shall be required to include a provision in its articles of organization or organizing documents as otherwise required by subsection (3) of this section, but shall be subject, with respect to the practice of public accounting within this state, to the requirements of paragraphs (a), (b), (c), and (d) of subsection (3) of this section.

(3.7) Effective on the first renewal period established by the board after May 31, 2011, the board shall not renew the registration of a firm that issues attest or compilation reports unless the registered partnership, professional corporation, or limited liability company has undergone a peer review conducted according to rules promulgated by the board that meet the standards for performing and reporting on a peer review of the American institute of certified public accountants or an equivalent standard.

(4) The partnership, corporation, or limited liability company may exercise the powers and privileges conferred upon partnerships, corporations, and limited liability companies by the laws of Colorado in furtherance of and subject to its partnership, corporate, or limited liability company purposes and may invest its funds in a manner not incompatible with the practice of public accounting as certified public accountants. Any stock purchased by the corporation, or membership interest purchased by the limited liability company or partnership interest purchased by the partnership may be made out of capital as well as surplus without regard to the impairment of the partnership capital, corporation capital, or limited liability company capital.

(5) The partnership, corporation, or limited liability company shall do nothing in this state which, if done by a person who holds a certificate as a certified public accountant within this state and employed by it, would violate the provisions of this article. Any violation by the partnership, corporation, or limited liability company of this article shall be grounds for the board to deny, revoke, suspend, or refuse to renew its registration, or the board may fine, issue a confidential letter of concern to, issue a letter of admonition to, or place on probation the registrant.

(6) Nothing in this section shall diminish or change the obligation of each person who holds a certificate of certified public accountant employed by the partnership, corporation, or limited liability company within this state to conduct such person's practice in accordance with the provisions of this article. Any person who holds a certificate to practice public accounting as a certified public accountant who, by act or omission, causes the partnership, corporation, or limited liability company to act or fail to act in a way which violates this article is personally responsible for such act or omission and subject to discipline therefor.

(7) Foreign partnerships, corporations, limited partnerships, limited liability limited partnerships, or limited liability companies may engage in the practice of public accounting in this state as certified public accountants so long as their organizing documents, articles of incorporation, or articles of organization provide that such partnership, corporation, limited partnership, limited liability limited partnership, or limited liability company is organized solely for the purpose of practicing accountancy and such other activities as may from time to time be specifically found by the board to be activities suitable and proper to be performed by certified public accountants and comply with and meet the requirements of subsection (3) of this section.

(8) Except as provided in this section, partnerships, professional corporations, and limited liability companies shall not practice public accounting as certified public accountants.

(9) Nothing in this section shall modify the accountant-client privilege specified in section 13-90-107 (1)(f), C.R.S.

(10) When any law of this state or any rule or regulation of any agency or other authority established under the constitution or laws of this state requires or authorizes any audit, financial report, or statement to be made, approved, or certified by a certified public accountant, such audit, report, or statement may be made, approved, or certified by a partnership, professional corporation, or limited liability company registered in this state.



§ 12-2-119. Continuing education

(1) to (4) Repealed.

(5) As a condition of renewing, reactivating, or reinstating a certificate of certified public accountant, every applicant shall comply with continuing education requirements adopted by the board.

(6) The board shall promulgate rules and regulations governing the following:

(a) The basic requirements for continuing education; except that the board shall not require continuing education of more than eighty hours every two years;

(b) A delineation of qualifying programs;

(c) A system of control and reporting.

(7) In exercising its power under subsection (6) of this section, the board shall, as a basis for a high standard of practice by certified public accountants, establish requirements which will assure reasonable currency of knowledge. The requirements shall assure that a variety of alternative means of compliance with continuing education requirements are available to certificate holders and shall take cognizance of specialized areas of practice.

(8) The board shall make exceptions from continuing education requirements for holders of certificates who are not engaged in public practice or who cannot continue their education for reasons of health, military service, or other good cause. If such holders of certificates return to the practice of public accounting, the holders of certificates shall meet such continuing education requirements as the board may determine.

(9) The board shall determine in each case whether a holder of certificate of certified public accountant has complied with continuing education requirements adopted by the board.



§ 12-2-120. Unlawful acts

(1) and (2) (Deleted by amendment, L. 2010, (HB 10-1236), ch. 146, p. 500, § 12, effective July 1, 2010.)

(3) and (4) Repealed.

(5) (Deleted by amendment, L. 2010, (HB 10-1236), ch. 146, p. 500, § 12, effective July 1, 2010.)

(6) (a) (I) No person, partnership, professional corporation, or limited liability company shall issue, author, or publish any opinion or certificate relating to any accounting or financial statement if such opinion or certificate utilizes any title or designation, the use of which is prohibited by law.

(II) No person, partnership, professional corporation, or limited liability company shall, without an active certificate of certified public accountant or a valid registration:

(A) As an independent auditor, make or conduct an investigation, examination, or audit of the financial statements or supporting records of any person, organization, or corporation, to determine the accuracy or fairness with which they present the financial position, changes in financial position, or financial results of operations of such person, organization, or corporation;

(B) Attest or express an opinion, as an independent auditor, as to the financial position, changes in financial position, or financial results of the operation of any person, organization, or corporation, or as to the accuracy or reliability of any financial information contained in any such accounting or financial statement.

(III) The requirement in subparagraph (II) of this paragraph (a) that a person, partnership, professional corporation, or limited liability company have an active certificate of certified public accountant or a valid registration issued by the board shall not apply to a certified public accountant from another state or a foreign partnership, professional corporation, or limited liability company practicing accountancy in this state pursuant to section 12-2-121 (2).

(b) The provisions of paragraph (a) of this subsection (6) shall not prohibit any officer or employee of a corporation, partner or employee of a partnership, member or employee of a limited liability company, or individual or employee of an individual from:

(I) Making or conducting such investigation, examination, or audit; or

(II) Issuing or authoring an assessment or certificate utilizing any wording designating the position, title, or office that the person holds concerning the financial affairs of such corporation, partnership, limited liability company, or individual.

(c) The provisions of paragraph (a) of this subsection (6) shall not prohibit any act of a public official or public employee in the performance of his duties as such or affect the qualifications of any person to testify as a witness before any court or administrative agency of the state of Colorado who is determined to be qualified by such court or agency.

(d) The term "independent auditor" as used in this section shall mean any person or corporation engaged or employed to make or conduct an audit of the financial statements or supporting records of any person, organization, or corporation, to determine, on the basis of such audit, the accuracy or fairness with which they present the financial position, changes in financial position, or financial results of operations of such person, organization, or corporation, other than an officer, employee, or partner of the person, organization, or corporation under audit.

(e) The provisions of paragraph (a) of this subsection (6) shall not prohibit the performance by persons other than certified public accountants of other services involving the use of accounting skills, including the preparation of tax returns and the preparation of financial statements without the expression of opinions or assurances thereon.

(7) and (8) Repealed.

(9) Nothing in this section shall be construed to prohibit any person from preparing or assisting in the preparation of any report or tax return to any agency of the federal, state, or local government or other political subdivision if such preparation or assistance is otherwise permissible under law or under the regulations of such agency or from affixing the signature of the person or firm so preparing or assisting in the preparation of any such report or return to said report or return.

(10) and (11) Repealed.



§ 12-2-121. Exceptions - acts not prohibited - rules

(1) Nothing in this article shall prohibit any person not a certified public accountant from serving as an employee of or an assistant to a certified public accountant holding an active certificate or serving as an employee or assistant of a validly registered partnership, professional corporation, or limited liability company composed of certified public accountants. Such employee or assistant shall not issue any accounting or financial statement over his name.

(2) (a) Nothing in this article shall prohibit a certified public accountant whose principal place of business is located in another state or jurisdiction of the United States from practicing in this state on professional business, as defined by rules promulgated by the board. Such practice shall be conducted in conformity with rules promulgated by the board. Notwithstanding the requirements of section 12-2-117, a foreign partnership, corporation, limited partnership, limited liability limited partnership, or limited liability company may engage in the practice of accountancy in this state without registering with the board.

(b) Nothing in this article shall prohibit:

(I) An accountant who holds a certificate, degree, or license in a foreign country, constituting a recognized qualification for the practice of public accounting in such country, from practicing in this state on professional business incident to his or her regular practice outside this state, as defined by the board. Such practice shall be conducted in conformity with rules promulgated by the board.

(II) and (III) Repealed.

(c) A certified public accountant from another state or jurisdiction of the United States who is practicing in this state pursuant to this subsection (2) and the firm that employs the certified public accountant simultaneously consent, as a condition of practicing in this state:

(I) To be subject to the jurisdiction of and disciplinary authority of the board;

(II) To comply with the requirements of this subsection (2) and rules promulgated by the board pursuant to this subsection (2);

(III) That if the certified public accountant's certificate, license, or registration issued by the state in which the certified public accountant's principal place of business is located is no longer valid, the certified public accountant will cease to offer or render professional services in this state, either individually or on behalf of a firm; and

(IV) To appoint the state board or entity that issued a certificate, license, or registration to the certified public accountant as the agent for service of process in any action or proceeding brought by the board against the certified public accountant.

(d) The board may recover its reasonable costs incurred as part of its investigative, administrative, and disciplinary proceedings against a certified public accountant from another state or jurisdiction of the United States or from a foreign country if the board:

(I) Enters a final order against the certified public accountant, finding that the certified public accountant violated a provision of this article, a rule adopted by the board, or an order of the board with which the certified public accountant is obligated to comply and the board has the authority to enforce; or

(II) Enters into a consent or settlement agreement in which the board finds, or the certified public accountant admits or does not contest, that he or she violated a provision of this article, a rule adopted by the board, or an order of the board with which the certified public accountant is obligated to comply and the board has the authority to enforce.



§ 12-2-122. Single act evidence of practice

Any person who displays, utters, or causes to be displayed or uttered a card, sign, advertisement, or other printed, engraved, or written instrument or device bearing such person's name in conjunction with the words "certified public accountant", the abbreviation "C.P.A.", or any title, designation, or abbreviation prohibited by section 12-2-115 may be presumed in any action brought under section 12-2-126 to have held himself or herself out to be a certified public accountant holding an active certificate of certified public accountant pursuant to section 12-2-108. In any legal action brought under this article, evidence of the commission of a single act prohibited by this article is sufficient to justify an injunction.



§ 12-2-122.5. Inactive certificant

(1) The holder of a certificate of certified public accountant, upon written notice by first class mail to the board, shall have his or her name transferred to an inactive list and shall not be required to comply with the continuing education requirements for certificate renewal pursuant to section 12-2-119 so long as he or she remains inactive. Each inactive certificant shall register in the same manner as active certificate holders and pay a fee pursuant to section 12-2-108 (3). At such time as an inactive certificant wishes to resume the practice of public accounting as a certified public accountant, he or she shall file an application therefor, meet any education requirements imposed by the board, and pay a fee as established by the director of the division of professions and occupations within the department of regulatory agencies.

(2) During such time as a certified public accountant remains in an inactive status, the certified public accountant shall not perform those acts restricted to active certified public accountants pursuant to section 12-2-120 (6)(a). The board shall retain jurisdiction over inactive certified public accountants for the purposes of disciplinary action pursuant to section 12-2-123.



§ 12-2-123. Grounds for disciplinary action - administrative penalties

(1) After notice and hearing as provided in section 12-2-125, the board may deny the issuance of, refuse to renew, revoke, or suspend any certificate of a certified public accountant issued under this article 2 or any prior law of this state or may fine, issue a letter of admonition to, or place on probation the holder of any certificate and impose other conditions or limitations for any of the following causes:

(a) Fraud or deceit in obtaining or in attempting to obtain a certificate as a certified public accountant or in obtaining registration under this article;

(b) Fraud or negligence in the practice of public accounting in Colorado or any other state or in the filing of or failure to file the certified public accountant's own income tax returns;

(c) Violation of any provision of this article, of any final rule or regulation promulgated by the board, or of any valid agency order;

(d) Violation of a rule of professional conduct promulgated by the board under the authority granted by this article;

(e) Conviction of a felony under the laws of any state or of the United States, and, for the purposes of this paragraph (e), a plea of guilty or a plea of nolo contendere accepted by the court shall be considered as a conviction;

(f) Conviction of any crime, an element of which is dishonesty or fraud, under the laws of any state or of the United States, and, for the purposes of this paragraph (f), a plea of guilty or a plea of nolo contendere accepted by the court shall be considered as a conviction;

(g) Discipline taken against the person's authority to practice as a certified public accountant or a public accountant in any jurisdiction;

(h) Discipline taken against the person's right to practice before any state or federal agency or agency outside the United States or the public company accounting oversight board, created by the federal "Sarbanes-Oxley Act of 2002", 15 U.S.C. sec. 7201 et seq., for improper conduct or willful violation of the rules or regulations of such state or federal agency or the public company accounting oversight board;

(i) Repealed.

(j) Providing public accounting services to the public for a fee without an active certificate of certified public accountant or a valid registration or acting as a member, partner, or shareholder of a partnership or professional corporation registered pursuant to section 12-2-117;

(k) and (l) Repealed.

(m) Failure to comply with the requirements for continuing education as prescribed by the board;

(n) An act or omission which fails to meet generally accepted accounting principles or generally accepted auditing standards in the profession;

(o) Use of false, misleading, or deceptive advertising;

(p) An alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, or an excessive use of a habit-forming drug, controlled substance, as defined in section 18-18-102 (5), or alcoholic beverage that renders the certified public accountant unfit to practice public accounting;

(q) Failure to retain records of the work performed for each client for a period of five years;

(r) Failure of a partnership, professional corporation, or limited liability company to register with the board pursuant to section 12-2-117 and to renew the registration as prescribed by the board.

(2) In considering the conviction of crimes, as provided in paragraphs (e) and (f) of subsection (1) of this section, the board shall be governed by the provisions of section 24-5-101, C.R.S.

(3) (Deleted by amendment, L. 2010, (HB 10-1236), ch. 146, p. 497, § 9, effective July 1, 2010.)

(4) No certificant whose certificate is revoked shall be allowed to apply for reinstatement of such certificate earlier than two years after the effective date of the revocation.

(5) (a) In addition to any other penalty that may be imposed pursuant to this section, any person violating this article or any rules promulgated pursuant to this article may be fined upon a finding of misconduct by the board as follows, either:

(I) In a proceeding against a certificant, a fine not in excess of five thousand dollars per violation; or

(II) In a proceeding against a registrant, a fine not in excess of ten thousand dollars per violation.

(b) All fines collected pursuant to this subsection (5) shall be transferred to the state treasurer, who shall credit such moneys to the general fund.



§ 12-2-123.5. Response to board communication

A certificant shall, at the request of the board, respond to communications from the board within thirty days after the mailing of any communication.



§ 12-2-124. Revocation or suspension of partnership, professional corporation, or limited liability company registration

(1) After notice and hearing as provided in section 12-2-125, the board shall revoke the registration of a partnership, professional corporation, or limited liability company if, at the time of such hearing, the partnership, professional corporation, or limited liability company does not have all the qualifications prescribed by the section of this article under which it qualified for registration.

(2) After notice and hearing as provided in section 12-2-125, the board may deny, revoke, suspend, or refuse to renew the registration of a partnership, professional corporation, or limited liability company or the board may fine, issue a letter of admonition to, or place on probation a registrant for any of the causes enumerated in section 12-2-123 or for the following additional causes:

(a) The revocation, suspension, or refusal to renew the certificate of any partner, shareholder, or member;

(b) The cancellation, revocation, suspension, or refusal to renew the authority of the partnership or any partner thereof to practice public accounting in any other jurisdiction;

(c) The cancellation, revocation, suspension, or refusal to renew the authority of the professional corporation, limited liability company, or foreign corporation or limited liability company or any shareholder or member thereof to practice public accounting by any other state or federal jurisdiction, or jurisdiction outside the United States or the public company accounting oversight board, created by the federal "Sarbanes-Oxley Act of 2002", 15 U.S.C. sec. 7201 et seq.



§ 12-2-125. Hearings before board - notice - procedure - review

(1) (a) The board may initiate proceedings under this article, either on its own motion or on the complaint of any person.

(b) The board, through the department of regulatory agencies, may employ administrative law judges on a full-time or part-time basis to conduct hearings as provided by this article or on any matter within the board's jurisdiction upon such conditions and terms as the board may determine.

(2) Except as otherwise provided in this article, all proceedings before the board with respect to the denial, suspension, or revocation of certificates or registrations issued under this article shall be conducted pursuant to the provisions of sections 24-4-104 and 24-4-105, C.R.S.

(3) If, after having been served with the notice of hearing as provided for in this section, the accused fails to appear at the hearing and defend, the board may proceed to hear evidence against the accused and may enter such order as is justified by the evidence, which order shall be final unless the accused petitions for a review thereof as provided in this section. Within thirty days after the date of any order, upon a showing of good cause for failing to appear and defend, the board may reopen the proceedings and may permit the accused to submit evidence in his or her behalf.

(4) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board.

(4.5) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(5) At all hearings, the attorney general of this state or one of the attorney general's designated assistants shall appear and represent the board.

(6) The decision of the board shall be by majority vote thereof.



§ 12-2-126. Investigations, examinations, and cease-and-desist orders against unlawful act

(1) (a) (I) The board, on its own motion based on reasonable grounds or on the signed, written complaint of any person, may investigate any person who has engaged, is engaging, or threatens to engage in any act or practice that constitutes a violation of any provision of this article. The board or any member thereof may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board.

(II) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(b) (I) Complaints of record that are dismissed by the board and the results of investigation of such complaints shall be closed to public inspection.

(II) Upon completing an investigation, the board shall make one of the following findings:

(A) The complaint is without merit and no further action need be taken.

(B) There is no reasonable cause to warrant further action.

(C) The investigation discloses an instance of conduct that does not warrant formal action and should be dismissed, but the investigation discloses indications of possible errant conduct that could lead to serious consequences if not corrected. If this finding is made, the board shall send a confidential letter of concern to the licensee or registrant.

(D) The investigation discloses an instance of conduct that does not warrant formal action but should not be dismissed as being without merit. If this finding is made, the board may send a letter of admonition to the licensee or registrant by certified mail.

(E) The investigation discloses facts that warrant further proceedings by formal complaint. If this finding is made, the board shall refer the complaint to the attorney general for preparation and filing of a formal complaint.

(III) (A) When a letter of admonition is sent to a licensee or registrant, the board shall include in the letter a notice that the licensee or registrant has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(B) If the request for adjudication is timely made, the letter of admonition is vacated and the board shall proceed by means of formal disciplinary proceedings.

(IV) The board shall conduct all proceedings pursuant to this subsection (1) expeditiously and informally so that no licensee or registrant is subjected to unfair and unjust charges and that no complainant is deprived of the right to a timely, fair, and proper investigation of a complaint.

(c) Complaints of record that are not dismissed by the board and are the results of investigations of such complaints shall be closed to public inspection and any meeting concerning such complaints shall be closed to the public during the investigatory period and until a stipulated agreement is reached between the applicant or certificate holder and the board or until notice of hearing and charges are filed and served on an applicant or certificate holder. Except for confidential books of account, financial records, advice, reports, or working papers provided by the client, the certified public accountant, or the certified public accounting firm, the board's records and papers shall be subject to the provisions of sections 24-72-203 and 24-72-204, C.R.S., regarding public records and confidentiality.

(2) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a certificate holder or registered firm is acting in a manner that is an imminent threat to the health, safety, and welfare of the public or a person is acting or has acted without the required certificate or registration, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or uncertified or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (2), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(3) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or uncertified practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (3) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (3) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (3). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (3) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (3) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required certificate or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or uncertified practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (3), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(4) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any uncertified act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the board may enter into a stipulation with such person.

(5) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(6) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in section 12-2-127.

(7) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.



§ 12-2-127. Judicial review

(1) Any person aggrieved by any final action or order of the board and affected thereby is entitled to a review thereof by the court of appeals by appropriate proceedings under section 24-4-106 (11), C.R.S.

(2) For the purposes of review, the residence of the board shall be the city and county of Denver.



§ 12-2-128. Reconsideration and review of action of board

The board, on its own motion or upon application, at any time after the imposition of any discipline as provided in section 12-2-123 (1), may reconsider its prior action and reinstate or restore such license or terminate probation or reduce the severity of its prior disciplinary action. The taking of any such further action, or the holding of a hearing with respect thereto, shall rest in the sole discretion of the board.



§ 12-2-129. Unauthorized practice - penalties

Any person who violates section 12-2-115 or 12-2-120 (6)(a) commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-2-130. Ownership of accountant's working papers

All statements, records, schedules, working papers, and memoranda made by a certified public accountant incident to or in the course of professional service to a client by the certified public accountant, except financial statements submitted by a certified public accountant to a client and books and records prepared for the use of the client, shall be and remain the property of the certified public accountant in the absence of an express agreement to the contrary between the certified public accountant and the client.



§ 12-2-130.5. Ownership of state auditor's work papers

Except for reports submitted to the legislative audit committee and books and records prepared for use by such committee, all statements, records, schedules, working papers, and memoranda prepared by a certified public accountant in the employ of the state auditor's office, in the course of professional service to the legislative audit committee, shall be and remain the property of the state auditor's office and shall be kept confidential unless a majority of the members of the legislative audit committee vote to open such documents.



§ 12-2-132. Repeal of article

(1) This article is repealed, effective July 1, 2019.

(2) Prior to such repeal, the state board of accountancy shall be reviewed as provided in section 24-34-104, C.R.S.






Article 3 - Alcohol - Manufacture - Sale



Article 4 - Architects



Article 5 - Attorneys-at-Law



Article 5.5 - Hearing Aid Providers

Part 1 - General Provisions

§ 12-5.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Applicant" means a person applying for licensure under this article.

(2) "Apprentice" means a person who holds a current license as an apprentice pursuant to this article.

(3) "Director" means the director of the division or the director's designee.

(4) "Dispense", with regard to a hearing aid, means to sell or transfer title, possession, or the right to use by lease, bailment, or any other method. The term does not apply to wholesale transactions with distributors or dealers.

(5) "Division" means the division of professions and occupations in the department of regulatory agencies.

(6) (a) "Hearing aid" means a wearable device designed or offered to be customized for the purpose of compensating for impaired human hearing and includes:

(I) Any parts, attachments, or accessories to the instrument or device, as defined in rules adopted by the director; and

(II) Ear molds, excluding batteries and cords.

(b) The term does not include a surgically implanted hearing device.

(7) "Hearing aid provider" means a person engaged in the practice of dispensing, fitting, or dealing in hearing aids.

(8) "Licensee" means a person who holds a current license as a hearing aid provider pursuant to this article.

(9) "Practice of dispensing, fitting, or dealing in hearing aids" includes:

(a) Selecting and adapting hearing aids for sale;

(b) Testing human hearing for purposes of selecting and adapting hearing aids for sale; and

(c) Making impressions for ear molds and counseling and instructing prospective users for purposes of selecting, fitting, adapting, or selling hearing aids.

(10) "Surgically implanted hearing device" means a device that is designed to produce useful hearing sensations to a person with a hearing impairment and that has, as one or more components, a unit that is surgically implanted into the ear, skull, or other interior part of the body. The term includes any associated unit that may be worn on the body.



§ 12-5.5-102. Scope of article - exemption

(1) This article does not apply to persons who are:

(a) Licensed pursuant to section 22-60.5-210, C.R.S., and who are not licensed under this article for work undertaken as part of their employment by, or contractual agreement with, the public schools; or

(b) Engaged in the practice of audiology or the practice of dispensing, fitting, or dealing in hearing aids in the discharge of their official duties in the service of the United States armed forces, public health service, coast guard, or veterans administration.

(2) This article does not apply to the wholesale sales of hearing aids.

(3) Nothing in this article authorizes a hearing aid provider to engage in the practice of medicine as defined in section 12-36-106.

(4) Nothing in this article prohibits a business or licensee from:

(a) Hiring and employing unlicensed staff to assist with conducting business practices and to assist in dispensing hearing aids if the unlicensed staff are properly supervised by a licensee; except that the employees may not conduct hearing tests or perform the initial fitting of hearing aids; or

(b) Performing tasks that would be permissible if the licensee was not licensed.

(5) This article does not apply to the dispensing of hearing aids outside of this state.

(6) An audiologist licensed pursuant to article 29.9 of this title is not required to obtain a license pursuant to this article.



§ 12-5.5-103. Scope of practice

(1) The scope of practice for a hearing aid provider includes:

(a) Eliciting patient case histories, including medical, otological, pharmacological, occupational, and previous amplification history and patient attitudes and expectations;

(b) Administering otoscopy for the purpose of identifying possible otological conditions, including conditions described in section 12-5.5-301 (1)(b), that may indicate the need for medical referral or that may have a bearing on needed rehabilitative measures, outcomes, or recommendations;

(c) Administering and interpreting tests of human hearing, including appropriate objective and subjective methodology and measures;

(d) Determining a person's candidacy for hearing aids or hearing assistive devices, referring the person for surgically implanted hearing device evaluation, or recommending other clinical, rehabilitative, or medical interventions;

(e) Prescribing, selecting, and fitting appropriate hearing instruments and assistive devices, including appropriate technology, electroacoustic targets, programming parameters, and special applications, as indicated;

(f) Assessing hearing instrument efficacy using appropriate fitting verification methodology, including available fitting validation methods;

(g) Taking ear impressions and preparing ear molds for hearing instruments, assistive devices, telecommunications applications, ear protection, and other related applications;

(h) Designing and modifying ear molds and auditory equipment to meet individual patient needs;

(i) Providing counseling and aural rehabilitative services in the use and care of hearing instruments and assistive devices and for effectively using communication coping strategies and other approaches to foster optimal patient rehabilitation; and

(j) Providing supervision and training of those entering the dispensing profession.



§ 12-5.5-104. Title protection - use of title

It is unlawful for any person to use the title "hearing aid provider" or "hearing aid dispenser" unless he or she is licensed as a hearing aid provider pursuant to this article.



§ 12-5.5-105. Repeal of article

(1) This article is repealed, effective September 1, 2020.

(2) Prior to this repeal, the department of regulatory agencies shall review the licensing and supervisory functions of the director as provided in section 24-34-104, C.R.S.






Part 2 - Licensing

§ 12-5.5-201. License required - application - qualifications

(1) A hearing aid provider shall obtain a license pursuant to this section before engaging in the practice of dispensing, fitting, or dealing in hearing aids.

(2) (a) An applicant shall submit an application to the director containing the information described in this subsection (2) and shall pay a fee determined and collected pursuant to section 24-34-105, C.R.S. The director may deny an application for licensure if the required information is not submitted or if an applicant's apprentice license, issued pursuant to section 12-5.5-204, has been revoked. If an applicant or licensee fails to notify the director of a change in the submitted information within thirty days after the change, the failure is cause for disciplinary action.

(b) An applicant shall include the following information in every application for licensure pursuant to this section:

(I) The applicant's name, business address, and business telephone number and other contact information as determined by the director;

(II) A statement indicating whether:

(A) A hearing aid provider license, certificate, or registration was issued to the applicant by a local, state, or national health care agency;

(B) The license, certificate, or registration was suspended or revoked;

(C) Charges or complaints are pending against the applicant; and

(D) Disciplinary action was taken.

(3) In order to qualify for licensure pursuant to this section, an applicant must either:

(a) Have passed the national competency examination of the national board for certification in hearing instrument sciences (NBC-HIS), unless the director determines, by rule, that this examination no longer meets the minimum standards necessary for licensure, in which case, only an examination that the applicant passed prior to the date of the ruling will be acceptable; or

(b) Have passed an appropriate entry-level examination, as determined by the director, and:

(I) Completed at least six months of training with an audiologist or licensed hearing aid provider, pursuant to section 12-5.5-204; or

(II) Have an associate's degree in hearing aid fitting and dispensing that, at the time the applicant was enrolled and graduated, was offered by an institution of higher education or a postsecondary education program accredited by a national, regional, or state agency recognized by the United States department of education, or a program approved by the director.



§ 12-5.5-202. Licensure - certificate - expiration - renewal - reinstatement - fees

(1) (a) The director shall license all applicants who meet the requirements for licensure in this article.

(b) The director shall issue or deny a license within sixty days after the date the application is received.

(c) The director shall give each licensee a license bearing a unique license number. The licensee shall include the license number on all written contracts and receipts.

(2) Licenses issued pursuant to this article expire pursuant to a schedule established by the director and must be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director shall establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director, the license expires. A person whose license has expired is subject to the penalties set forth in this article or in section 24-34-102 (8), C.R.S.



§ 12-5.5-203. Licensure by endorsement - rules

(1) The director shall issue a license by endorsement to practice as a hearing aid provider in this state to an individual who possesses an active license in good standing to practice in that profession in another state or territory of the United States or in a foreign country if the applicant:

(a) Presents proof satisfactory to the director that the individual possesses a valid license from another state or jurisdiction that requires qualifications substantially equivalent to the qualifications for licensure in this state and meets all other requirements for licensure pursuant to this article; and

(b) Pays the licensure fee established under section 12-5.5-201.

(2) The director may specify by rule what constitutes substantially equivalent qualifications for the purposes of this section.



§ 12-5.5-204. Apprentice license - expiration - rules

(1) A person training to be a licensed hearing aid provider shall submit to the director an application containing the information described in subsection (2) of this section and shall pay an apprentice license fee determined and collected pursuant to section 12-5.5-201.

(2) On and after June 1, 2014, the director shall issue an apprentice license to a person who provides, to the director's satisfaction, verification of training to become a licensed hearing aid provider, which training is under the direct supervision of a licensed hearing aid provider whose license is in good standing.

(3) During the training period:

(a) An apprentice is not permitted to sell hearing aids independently of the supervising licensed hearing aid provider;

(b) A supervising licensed hearing aid provider retains ultimate responsibility for the care provided by the apprentice and is subject to disciplinary action by the director for failure to provide adequate supervision.

(4) Any person issued an apprentice license under this section is subject to:

(a) Discipline under section 12-5.5-402 for engaging in an act that constitutes grounds for discipline under section 12-5.5-501; and

(b) A cease-and-desist order under section 12-5.5-403 for engaging in behavior set forth in section 12-5.5-403.

(5) An apprentice license issued under this section is renewable and is subject to section 12-5.5-202 (2).

(6) An associate license issued pursuant to section 12-5.5-202.5 as it existed prior to its repeal in 2012 remains valid until the expiration date on the license. The director shall not renew, or issue new, associate licenses.

(7) On and after June 1, 2014, a person in this state training to be a licensed hearing aid provider must possess a valid apprentice license issued by the director pursuant to this article and rules promulgated pursuant to this article.



§ 12-5.5-205. Disposition of fees - legislative intent

It is the intent of the general assembly to fund all direct and indirect costs incurred in the implementation of this article with annual license and renewal fees. The director shall transmit all fees collected under this article to the state treasurer, who shall credit them to the division of professions and occupations cash fund created in section 24-34-105, C.R.S.



§ 12-5.5-206. Retention of records - licensee's obligation

Each licensee who sells a hearing aid or provides goods or services to a customer shall develop a written plan to ensure the maintenance of customer records. The records must be retained for at least seven years and identify the customer by name; the goods or services, except batteries, minor parts, and accessories, provided to each customer; and the date and price of each transaction.






Part 3 - Director: Powers, Duties, and Rules

§ 12-5.5-301. Director - powers - duties - rules

(1) The director may make investigations and inspections as necessary to determine whether an applicant or licensee has violated this article or any rule adopted by the director.

(2) The director may apply to a court of competent jurisdiction for an order enjoining any act or practice that constitutes a violation of this article. Upon a showing that a person is engaging in or intends to engage in the act or practice, the court shall grant an injunction, restraining order, or other appropriate order, regardless of the existence of another remedy. All proceedings related to such orders are governed by the Colorado rules of civil procedure.

(3) (a) The director or an administrative law judge has the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the director pursuant to this article. The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the director.

(b) Upon failure of any witness to comply with a subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. The court may punish a failure to obey the order of the court as a contempt of court.

(4) No later than December 31, 2013, and thereafter as necessary, the director shall adopt rules necessary for the enforcement or administration of this article.



§ 12-5.5-302. Disciplinary actions

(1) If the director determines that an applicant or licensee has committed any of the acts specified in part 4 of this article, the director may:

(a) Issue a letter of admonition;

(b) Place a licensee on probation;

(c) Impose an administrative fine not to exceed two thousand five hundred dollars for each separate offense; or

(d) Deny, refuse to renew, revoke, or suspend the license of an applicant or licensee.

(2) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(3) A person whose license to practice as a hearing aid provider or apprentice under this article is revoked, or who surrenders his or her license to avoid discipline, is ineligible to apply for any new license under this article for two years after the date of revocation or surrender of his or her license.

(4) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action by the director but that should not be dismissed as being without merit, the director may issue and send a letter of admonition to the licensee.

(b) (I) When the director sends a letter of admonition to a licensee pursuant to paragraph (a) of this subsection (4), the director shall also advise the licensee that he or she has the right to request in writing, within twenty days after service of the letter, that the director initiate formal disciplinary proceedings to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(II) If the licensee makes the request for adjudication, the director shall vacate the letter of admonition and shall process the matter by means of formal disciplinary proceedings.

(5) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, should be dismissed, but the director has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, the director may send the licensee a confidential letter of concern.

(6) The director shall not enforce any provisions of this article or rules promulgated pursuant to this article that are held unconstitutional, invalid, or inconsistent with federal laws or regulations, including rules promulgated by the United States food and drug administration.

(7) All fines collected pursuant to this section shall be transmitted to the state treasurer, who shall credit them to the general fund.



§ 12-5.5-303. Cease-and-desist orders - unauthorized practice - penalties

(1) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is a threat to the health and safety of the public, or a person is acting or has acted without the required license, the director may issue an order to cease and desist the activity. The order must set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, the specific harm that threatens the health and safety of the public, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (1), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. The hearing must be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the director may issue to the person an order to show cause as to why the director should not issue a final order directing the person to cease and desist from the unlawful act or practice.

(b) The director shall promptly notify the person of the issuance of the order and shall include in the notice a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. The director may serve the notice by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom the order is issued. Personal service or proof of receipt of mailing of an order or document pursuant to this paragraph (b) constitutes notice to the person of the existence and contents of the order or document.

(c) (I) The director must commence the hearing on an order to show cause no sooner than ten, and no later than forty-five, calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (2). The director may continue the hearing by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event may the director commence the hearing later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) does not appear at the hearing, the director may present evidence that notification was properly sent or served upon the person pursuant to paragraph (b) of this subsection (2) and any other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order becomes final as to that person by operation of law. The conduct of the hearing is governed by sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this article or rules adopted under this article, the director may issue a final cease-and-desist order directing the person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (2), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) is effective when issued and constitutes a final order for purposes of judicial review.

(3) The director may enter into a stipulation with a person if it appears to the director, based upon credible evidence presented to the director, that the person has engaged in or is about to engage in:

(a) An unlicensed act or practice;

(b) An act or practice constituting a violation of this article, a rule promulgated pursuant to this article, or an order issued pursuant to this article; or

(c) An act or practice constituting grounds for administrative sanction pursuant to this article.

(4) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested the attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(5) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order in a court of competent jurisdiction.

(6) A person who practices or offers or attempts to practice as a hearing aid provider or who engages in the practice of dispensing, fitting, or dealing in hearing aids without an active hearing aid provider license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-5.5-304. Immunity

The director, the director's staff, a person acting as a witness or consultant to the director, and a witness testifying in a proceeding authorized under this article, is immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, or witness, respectively, if the individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article is immune from any civil or criminal liability that may result from that participation.






Part 4 - Grounds for Discipline

§ 12-5.5-401. Grounds for discipline

(1) The following acts constitute grounds for discipline:

(a) Making a false or misleading statement or omission in an application for licensure;

(b) Violating any provision of this article, a rule promulgated by the director under this article, or an order issued by the director under this article;

(c) Using false or misleading advertising;

(d) Representing that the service or advice of a person licensed to practice medicine will be used or made available in the selection, fitting, adjustment, maintenance, or repair of hearing aids when that is not true or using the terms "doctor", "clinic", "state-licensed clinic", "state-registered", "state-certified", "state-approved", or any other term, abbreviation, or symbol when it would give the false impression that service is being provided by persons trained in medicine or that the licensee's service has been recommended by the state when that is not the case, or when it would be false or misleading;

(e) Directly or indirectly giving or offering to give money or anything of value to any person who advises another in a professional capacity as an inducement to influence the person or have the person influence others to purchase or contract to purchase products sold or offered for sale by a licensee or influencing persons to refrain from dealing in the products of competitors;

(f) Employing a device, a scheme, or artifice with the intent to defraud a purchaser of a hearing aid;

(g) Selling a hearing aid to a child under eighteen years of age without receiving documentation that the child has been examined by a licensed physician and an audiologist within six months prior to the fitting;

(h) Intentionally disposing of, concealing, diverting, converting, or otherwise failing to account for any funds or assets of a purchaser of a hearing aid that is under the applicant's, licensee's, or apprentice's control;

(i) Making a false or misleading statement of fact concerning goods or services or the buyer's right to cancel with the intention or effect of deterring or preventing the buyer from exercising the buyer's right to cancel, or refusing to honor a buyer's request to cancel a contract for the purchase of a hearing aid, if the request was made during the rescission period set forth in section 12-5.5-301 (2)(g);

(j) Charging, collecting, or recovering any cost or fee for any good or service that has been represented by the licensee as free;

(k) Failing to adequately supervise a licensed hearing aid provider apprentice or any employee pursuant to section 12-5.5-204 or 12-5.5-102 (4)(a);

(l) Employing a sales agent or employee who violates any provision of this article, a rule promulgated by the director under this article, or an order issued by the director under this article;

(m) Failing to comply with a stipulation or agreement made with the director or with a final agency order;

(n) Failing to respond in an honest, materially responsive, and timely manner to a complaint issued pursuant to section 12-5.5-402 (4);

(o) Being convicted of, accepting a plea of guilty or nolo contendere to, or receipt of a deferred sentence in any court for a felony or for any crime involving fraud, deception, false pretense, theft, misrepresentation, false advertising, or dishonest dealing;

(p) Selling, dispensing, adjusting, providing training or teaching in regard to, or otherwise servicing surgically implanted hearing devices unless the hearing aid provider is an audiologist or a physician; and

(q) Violating the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.









Article 6 - Automobiles

Part 1 - Automobile Dealers

§ 12-6-101. Legislative declaration

(1) The general assembly hereby declares that:

(a) The sale and distribution of motor vehicles affects the public interest and a significant factor of inducement in making a sale of a motor vehicle is the trust and confidence of the purchaser in the retail dealer from whom the purchase is made and the expectancy that such dealer will remain in business to provide service for the motor vehicle purchased;

(b) Proper motor vehicle service is important to highway safety and the manufacturers and distributors of motor vehicles have an obligation to the public not to terminate or refuse to continue their franchise agreements with retail dealers unless the manufacturer or distributor has first established good cause for termination or noncontinuance of any such agreement, to the end that there shall be no diminution of locally available service;

(c) The licensing and supervision of motor vehicle dealers by the motor vehicle dealer board are necessary for the protection of consumers and therefore the sale of motor vehicles by unlicensed dealers or salespersons, or by licensed dealers or salespersons who have demonstrated unfitness, should be prevented;

(d) Consumer education concerning the rules and regulations of the motor vehicle industry, the considerations when purchasing a motor vehicle, and the role, functions, and actions of the motor vehicle dealer board are necessary for the protection of the public and for maintaining the trust and confidence of the public in the motor vehicle dealer board; and

(e) Subject to the United States constitution and the Colorado constitution, this article applies to each sales, service, and parts agreement in effect, regardless of when the agreement was adopted.



§ 12-6-102. Definitions

As used in this part 1, and in part 5 of this article 6, unless the context or section 12-6-502 otherwise requires:

(1) "Advertise" or "advertisement" means any commercial message in any newspaper, magazine, leaflet, flyer, or catalog, on radio, television, or a public address system, in direct mail literature or other printed material, on any interior or exterior sign or display, in any window display, on a computer display, or in any point-of-transaction literature or price tag that is delivered or made available to a customer or prospective customer in any manner; except that the term does not include materials required to be displayed by federal or state law.

(2) "Board" means the motor vehicle dealer board.

(3) "Business incidental thereto" means a business owned by the motor vehicle dealer or used motor vehicle dealer related to the sale of motor vehicles, including motor vehicle part sales, motor vehicle repair, motor vehicle recycling, motor vehicle security interest assignment, and motor vehicle towing.

(4) (a) "Buyer agent" means any person required to be licensed pursuant to this part 1 who is retained or hired by a consumer for a fee or other thing of value to assist, represent, or act on behalf of the consumer in connection with the purchase or lease of a motor vehicle.

(b) (I) "Buyer agent" does not include a person whose business includes the purchase of motor vehicles primarily for resale or lease; except that nothing in this subsection (4) prohibits a buyer agent from assisting a consumer regarding the disposal of a trade-in motor vehicle that is incident to the purchase or lease of a vehicle if the buyer agent does not advertise the sale of, or sell, the vehicle to the general public, directs interested dealers and wholesalers to communicate their offers directly to the consumer or to the consumer via the buyer agent, does not handle or transfer titles or funds between the consumer and the purchaser, receives no compensation from a dealer or wholesaler purchasing a consumer's vehicle, and identifies himself or herself as a buyer agent to dealers and wholesalers interested in the consumer's vehicle.

(II) A "buyer agent" licensed under this part 1 shall not be employed by or receive a fee from a person whose business includes the purchase of motor vehicles primarily for resale or lease, a motor vehicle manufacturer, a motor vehicle dealer, or a used motor vehicle dealer.

(5) "Coerce" means to compel or attempt to compel by threatening, retaliating, or exerting economic force or by not performing or complying with any terms or provisions of the franchise or agreement; except that recommendation, exposition, persuasion, urging, or argument do not constitute coercion.

(6) "Consumer" means a purchaser or lessee of a motor vehicle used for business, personal, family, or household purposes. "Consumer" does not include a purchaser of motor vehicles primarily for resale.

(7) (a) "Custom trailer" means any motor vehicle that is not driven or propelled by its own power and is designed to be attached to, become a part of, or be drawn by a motor vehicle and that is uniquely designed and manufactured for a specific purpose or customer.

(b) "Custom trailer" does not include manufactured housing, farm tractors, and other machines and tools used in the production, harvest, and care of farm products.

(8) "Director" means the director of the auto industry division created in section 12-6-105.

(9) "Distributor" means a person, resident or nonresident, who, in whole or in part, sells or distributes new motor vehicles to motor vehicle dealers or who maintains distributor representatives.

(10) "Executive director" means the executive director of the department of revenue charged with the administration, enforcement, and issuance or denial of the licensing of buyer agents, distributors, manufacturer representatives, and manufacturers.

(11) "Fire truck" means a vehicle intended for use in the extermination of fires, with features that may include a fire pump, a water tank, an aerial ladder, an elevated platform, or any combination thereof.

(12) "Franchise" means the authority to sell or service and repair motor vehicles of a designated line-make granted through a sales, service, and parts agreement with a manufacturer, distributor, or manufacturer representative.

(13) "Good faith" means the duty of each party to any franchise and all officers, employees, or agents thereof to act in a fair and equitable manner toward each other so as to guarantee the one party freedom from coercion, intimidation, or threats of coercion or intimidation from the other party. Recommendation, endorsement, exposition, persuasion, urging, or argument shall not be deemed to constitute a lack of good faith.

(14) "Line-make" means a group or series of motor vehicles that have the same brand identification or brand name, based upon the manufacturer's trademark, trade name, or logo.

(15) "Manufacturer" means any person, firm, association, corporation, or trust, resident or nonresident, who manufactures or assembles new and unused motor vehicles; except that "manufacturer" does not include:

(a) A person who only manufactures utility trailers that weigh less than two thousand pounds and does not manufacture any other type of motor vehicle; and

(b) A person, other than a manufacturer operating a motor vehicle dealer in accordance with section 12-6-120.5, who is a licensed dealer selling motor vehicles that the person has manufactured.

(16) "Manufacturer representative" means a representative employed by a person who manufactures or assembles motor vehicles for the purpose of making or promoting the sale of its motor vehicles or for supervising or contacting its dealers or prospective dealers.

(17) "Motor vehicle" means every vehicle intended primarily for use on the public highways that is self-propelled and every vehicle intended primarily for operation on the public highways that is not self-propelled but is designed to be attached to, become a part of, or be drawn by a self-propelled vehicle, not including farm tractors and other machines and tools used in the production, harvesting, and care of farm products. "Motor vehicle" includes a low-power scooter or autocycle as either is defined in section 42-1-102.

(18) "Motor vehicle auctioneer" means any person, not otherwise required to be licensed pursuant to this part 1, who is engaged in the business of offering to sell, or selling, used motor vehicles owned by persons other than the auctioneer at public auction only. Any auctioning of motor vehicles by an auctioneer must be incidental to the primary business of auctioning goods.

(19) "Motor vehicle dealer" means a person who, for commission or with intent to make a profit or gain of money or other thing of value, sells, leases, exchanges, rents with option to purchase, offers, or attempts to negotiate a sale, lease, or exchange of an interest in new or new and used motor vehicles or who is engaged wholly or in part in the business of selling or leasing new or new and used motor vehicles, whether or not the motor vehicles are owned by the person. The sale or lease of three or more new or new and used motor vehicles or the offering for sale or lease of more than three new or new and used motor vehicles at the same address or telephone number in any one calendar year is prima facie evidence that a person is engaged in the business of selling or leasing new or new and used motor vehicles. "Motor vehicle dealer" includes an owner of real property who allows more than three new or new and used motor vehicles to be offered for sale or lease on the property during one calendar year unless said property is leased to a licensed motor vehicle dealer. "Motor vehicle dealer" does not include:

(a) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court;

(b) Public officers while performing their official duties;

(c) Employees of a motor vehicle dealer when engaged in the specific performance of their duties as employees;

(d) A wholesaler or anyone selling motor vehicles solely to wholesalers;

(e) Any person engaged in the selling of a fire truck; or

(f) A motor vehicle auctioneer.

(20) "Motor vehicle salesperson" means a natural person who, for a salary, commission, or compensation of any kind, is employed either directly or indirectly, regularly or occasionally, by a motor vehicle dealer or used motor vehicle dealer to sell, lease, purchase, or exchange or to negotiate for the sale, lease, purchase, or exchange of motor vehicles.

(21) "New motor vehicle" means a motor vehicle that has been transferred on a manufacturer's statement of origin and that has sufficiently low mileage to be considered new, as determined by the board.

(22) "Person" means any natural person, estate, trust, limited liability company, partnership, association, corporation, or other legal entity, including a registered limited liability partnership.

(23) "Principal place of business" means a site or location devoted exclusively to the business for which the motor vehicle dealer or used motor vehicle dealer is licensed, and businesses incidental thereto, sufficiently designated to admit of definite description, with adequate contiguous space to permit the display of one or more new or used motor vehicles, with a permanent enclosed building or structure large enough to accommodate the office of the dealer and to provide a safe place to keep the books and other records of the business of the dealer, at which site or location the principal portion of the dealer's business shall be conducted and the books and records thereof kept and maintained; except that a dealer may keep its books and records at an off-site location in Colorado after notifying the board in writing of the location at least thirty days in advance.

(24) "Recreational vehicle" means a camping trailer, fifth wheel trailer, motor home, recreational park trailer, travel trailer, or truck camper, all as defined in section 24-32-902, or multipurpose trailer, as defined in section 42-1-102.

(25) "Sales, service, and parts agreement" means an agreement between a manufacturer, distributor, or manufacturer representative and a motor vehicle or powersports dealer authorizing the dealer to sell and service a line-make of motor or powersports vehicles or imposing any duty on the dealer in consideration for the right to have or competitively operate a franchise, including any amendments or additional related agreements thereto. Each amendment, modification, or addendum that materially affects the rights, responsibilities, or obligations of the contracting parties creates a new sales, service, and parts agreement.

(26) "Site control provision" means an agreement that applies to real property owned or leased by a franchisee and that gives a motor vehicle or powersports vehicle manufacturer, distributor, or manufacturer representative the right to:

(a) Control the use and development of the real property;

(b) Require the franchisee to establish or maintain an exclusive dealership facility at the real property; or

(c) Restrict the franchisee from transferring, selling, leasing, developing, or changing the use of the real property.

(27) "Used motor vehicle dealer" means a person who, for commission or with intent to make a profit or gain of money or other thing of value, sells, exchanges, leases, or offers an interest in used motor vehicles, or attempts to negotiate a sale, exchange, or lease of used motor vehicles, or who is engaged wholly or in part in the business of selling used motor vehicles, whether or not the motor vehicles are owned by the person. The sale of three or more used motor vehicles or the offering for sale of more than three used motor vehicles at the same address or telephone number in any one calendar year is prima facie evidence that a person is engaged in the business of selling used motor vehicles. "Used motor vehicle dealer" includes an owner of real property who allows more than three used motor vehicles to be offered for sale on the property during one calendar year unless said property is leased to a licensed used motor vehicle dealer. "Used motor vehicle dealer" does not include:

(a) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court;

(b) Public officers while performing their official duties;

(c) Employees of a used motor vehicle dealer when engaged in the specific performance of their duties as employees;

(d) A wholesaler or anyone selling motor vehicles solely to wholesalers;

(e) Mortgagees or secured parties as to sales in any one year of not more than twelve motor vehicles constituting collateral on a mortgage or security agreement, if the mortgagees or secured parties do not realize for their own account any money in excess of the outstanding balance secured by the mortgage or security agreement, plus costs of collection;

(f) A person who only sells or exchanges no more than four motor vehicles that are collector's items under part 3 or 4 of article 12 of title 42;

(g) A motor vehicle auctioneer; or

(h) An operator, as defined in section 42-4-2102 (5), who sells a motor vehicle pursuant to section 42-4-2104.

(28) "Wholesale motor vehicle auction dealer" means a person or firm that provides auction services in wholesale transactions in which the purchasers are motor vehicle dealers licensed by this state or any other jurisdiction or in consumer transactions of government vehicles at a time and place that does not conflict with a wholesale motor vehicle auction conducted by that licensee.

(29) "Wholesaler" means a person who, for commission or with intent to make a profit or gain of money or other thing of value, sells, exchanges, or offers or attempts to negotiate a sale, lease, or exchange of an interest in new or new and used motor vehicles solely to motor vehicle dealers or used motor vehicle dealers.



§ 12-6-103. Motor vehicle dealer board

(1) There is hereby created and established the motor vehicle dealer board, consisting of nine members who have been residents of this state for at least five years, three of whom shall be licensed motor vehicle dealers, three of whom shall be licensed used motor vehicle dealers, and three of whom shall be members from the public at large. The members representing the public at large shall not have a present or past financial interest in a motor vehicle dealership. The board shall assume its duties July 1, 1992, and all terms of the board members shall commence on that date. The terms of office of the board members shall be three years. Any vacancies shall be filled by appointment for the unexpired term.

(2) All board members shall be appointed by the governor.

(3) Each board member shall be reimbursed for actual and necessary expenses incurred while engaged in the discharge of official duties.



§ 12-6-104. Board - oath - meetings - powers and duties - rules

(1) Each member of the board, before entering on the discharge of such member's duties and within thirty days after the effective date of such member's appointment, shall subscribe an oath for the faithful performance of such member's duties before any officer authorized to administer oaths in this state and shall file the same with the secretary of state.

(2) The board shall annually in the month of July elect from the membership thereof a president, a first vice-president, and a second vice-president. The board shall meet at such times as it deems necessary. A majority of the board shall constitute a quorum at any meeting or hearing.

(3) The board is authorized and empowered:

(a) To promulgate, amend, and repeal rules reasonably necessary to implement this part 1, including the administration, enforcement, issuance, and denial of licenses to motor vehicle dealers, motor vehicle salespersons, used motor vehicle dealers, wholesale motor vehicle auction dealers, and wholesalers, and the laws of the state of Colorado;

(a.5) To delegate to the board's executive secretary, employed pursuant to section 12-6-105 (2)(b), the authority to execute all actions within the power of the board, carry out the directives of the board, and make recommendations to the board on all matters within the authority of the board;

(a.7) To issue through the department of revenue a temporary license to any person applying for any license issued by the board. The temporary license shall permit the applicant to operate for a period not to exceed one hundred twenty days while the board is completing its investigation and determination of all facts relative to the qualifications of the applicant for such license. A temporary license is terminated when the applicant's license is issued or denied.

(b) and (c) (Deleted by amendment, L. 92, p. 1842, § 4, effective July 1, 1992.)

(d) (I) To issue through the department of revenue and, for reasonable cause shown or upon satisfactory proof of the unfitness of the applicant under standards established and set forth in this part 1, to refuse to issue to any applicant any license the board is authorized to issue by this part 1;

(II) To permit the executive director or the director to issue licenses pursuant to rules adopted by the board pursuant to subsection (3)(a) of this section;

(e) (I) After due notice and a hearing, to review the findings of an administrative law judge or a hearing officer from a hearing conducted pursuant to this part 1 to revoke and suspend or to order the director to issue or to reinstate, on such terms and conditions and for such period of time as to the board appear fair and just, any license issued under this part 1. The board may direct a letter of admonition for minor violations or may issue a letter of reprimand to any licensee for a violation of this part 1. A letter of admonition does not become a part of the licensee's record with the board. A letter of reprimand is a part of the licensee's record with the board for a period of two years after issuance and may be considered in aggravation of any subsequent violation by the licensee. When a letter of reprimand is sent to a licensee of the board, the licensee shall be notified in writing regarding the right to request in writing, within twenty days after receipt of such letter, that formal disciplinary proceedings be initiated against the licensee to adjudicate the propriety of the conduct upon which the letter of reprimand is based. If a request is made within the twenty-day period, the letter of reprimand is deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(II) The findings of the board pursuant to subparagraph (I) of this paragraph (e) shall be final.

(f) (I) To investigate through the director, on its own motion or upon the written and signed complaint of any person, any suspected or alleged violation by a motor vehicle dealer, motor vehicle salesperson, used motor vehicle dealer, wholesale motor vehicle auction dealer, or wholesaler of any of the terms and provisions of this part 1 or of any rule promulgated by the board under the authority conferred upon it in this section. The board shall order an investigation of all written and signed complaints, may issue subpoenas, and may delegate the authority to issue subpoenas to the director, and the director shall make an investigation of all complaints transmitted by the board pursuant to section 12-6-105 (3). The board may seek to resolve disputes before beginning an investigation or hearing through its own action or by direction to the director.

(II) After an investigation by the director or the director's designee, if the board determines that there is probable cause to believe a violation of this article 6 has occurred, it may order that an administrative hearing be held pursuant to section 24-4-105.

(f.5) To summarily issue cease-and-desist orders on such terms and conditions and for such period of time as to the board appears fair and just to any person who is licensed by the board pursuant to this part 1 if such orders are followed by notice and a hearing pursuant to section 12-6-119;

(g) To prescribe the forms to be used for applications for motor vehicle dealers', motor vehicle salespersons', used motor vehicle dealers', wholesale motor vehicle auction dealers', and wholesalers' licenses to be issued and to require of such applicants, as a condition precedent to the issuance of such licenses, such information concerning their fitness to be licensed under this part 1 as it may consider necessary. Every application for a motor vehicle dealer's license or used motor vehicle dealer's license shall contain, in addition to such information as the board may require, a statement of the following facts:

(I) The name and residence address of the applicant and the trade name, if any, under which such applicant intends to conduct such applicant's business and, if the applicant is a copartnership, the name and residence address of each member thereof, whether a limited or general partner, and the name under which the partnership business is to be conducted and, if the applicant is a corporation, the name of the corporation and the name and address of each of its principal officers and directors;

(II) A complete description, including the city, town, or village, the street and number, if any, of the principal place of business, and such other and additional places of business as shall be operated and maintained by the applicant in conjunction with the principal place of business;

(III) If the application is for a motor vehicle dealer's license, the names of the new motor vehicles that the applicant has been enfranchised to sell or exchange and the name and address of the manufacturer or distributor who has enfranchised the applicant;

(IV) The names and addresses of the persons who shall act as salespersons under the authority of the license, if issued.

(h) To adopt a seal with the words "motor vehicle dealer board" and such other devices as the board may desire engraved thereon by which it shall authenticate the acts of its office;

(i) To require that a motor vehicle dealer's or used motor vehicle dealer's principal place of business and such other sites or locations as may be operated and maintained by such dealers in conjunction with their principal place of business have erected or posted thereon such signs or devices providing information relating to the dealer's name, the location and address of such dealer's principal place of business, the type of license held by the dealer, and the number thereof, as the board shall consider necessary to enable any person doing business with such dealer to identify such dealer properly, and for this purpose to determine the size and shape of such signs or devices, the lettering thereon, and other details thereof and to prescribe rules and regulations for the location thereof;

(j) (I) To conduct or cause to be conducted written examinations as prescribed by the board testing the competency of all first-time applicants for a motor vehicle dealer's license, motor vehicle salesperson's license, used motor vehicle dealer's license, wholesale motor vehicle auction dealer's license, or wholesaler's license;

(II) and (III) (Deleted by amendment, L. 98, p. 592, § 4, effective July 1, 1998.)

(k) (I) To prescribe a form or forms to be used as a part of a contract for the sale of a motor vehicle by any motor vehicle dealer or motor vehicle salesperson, other than a retail installment sales contract subject to the provisions of the "Uniform Consumer Credit Code", articles 1 to 9 of title 5, C.R.S., which shall include the following information in addition to any other disclosures or information required by state or federal law:

(A) In twelve-point bold-faced type or a size at least three points larger than the smallest type appearing in the contract, an instruction that the form is a legal instrument and that, if the purchaser of the motor vehicle does not understand the form, such purchaser should seek legal assistance;

(B) In bold-faced type, of the size specified in sub-subparagraph (A) of this subparagraph (I), an instruction that only those terms in written form embody the contract for sale of a motor vehicle and that any conflicting oral representations made to the purchaser are void;

(C) In bold-faced type, of the size specified in sub-subparagraph (A) of this subparagraph (I), a notice that fraud or misrepresentation in the sale of a motor vehicle is punishable under the laws of this state;

(D) In bold-faced type, of the size specified in sub-subparagraph (A) of this subparagraph (I), if the contract for the sale of a motor vehicle requires a single lump sum payment of the purchase price, a clear disclosure to the purchaser of that fact or, if the contract is contingent upon the approval of credit financing for the purchaser arranged by or through the motor vehicle dealer, in bold-faced type, a statement that the purchaser shall agree to purchase the motor vehicle which is the subject of the sale from the motor vehicle dealer at not greater than a certain annual percentage rate of financing, which annual percentage rate of financing shall be agreed upon by the parties and entered in writing on the contract;

(E) Except as otherwise provided under part 1 of article 1 of title 6, C.R.S., where the purchase price of the motor vehicle is not paid to the motor vehicle dealer in full at the time of consummation of the sale and the purchaser and motor vehicle dealer elect that the motor vehicle dealer shall deliver and the purchaser shall take possession of such motor vehicle at such time, in bold-faced type, a statement that in the event financing cannot be arranged in accordance with the provisions stated in the contract, and the sale is not consummated, the purchaser shall agree to pay a daily rate and a mileage rate for use of the motor vehicle until such time as financing of the purchase price of such motor vehicle is arranged for the obligor by or through the authorized motor vehicle dealer or until the purchase price is paid to the authorized motor vehicle dealer in full by or through the obligor, which daily rate and mileage rate shall be specified and agreed upon by the parties and entered in writing on the contract;

(II) The information required by subparagraph (I) of this paragraph (k) shall be read and initialed by both parties at the time of the consummation of the sale of a motor vehicle;

(III) The use of the contract form required by subparagraph (I) of this paragraph (k) shall be mandatory for the sale of any motor vehicle;

(IV) The board may require a licensee to include with a consumer sales contract a written notice that provides to the consumer the contact information of the board and information about the board's authority over consumer motor vehicle sales.

(l) (Deleted by amendment, L. 98, p. 592, § 4, effective July 1, 1998.)

(m) (I) (A) After final action is taken on a hearing held before an administrative law judge or a hearing officer, to review the findings of law and fact and the fairness of any fine imposed and to uphold the fine, to impose an administrative fine upon its own initiative, not to exceed ten thousand dollars for each offense by any licensee, or to vacate the fine imposed by the judge or hearing officer; except that, for motor vehicle dealers who sell primarily motor vehicles that weigh under one thousand five hundred pounds, the fine for each offense must not exceed one thousand dollars. Whenever a hearing is heard by an administrative law judge, the maximum fine that may be imposed is ten thousand dollars for each offense by any person licensed by the board under this part 1; except that, for motor vehicle dealers who sell primarily vehicles that weigh under one thousand five hundred pounds, the fine for each offense must not exceed one thousand dollars. Whenever a licensing hearing is conducted by a hearing officer, the sanctions that may be recommended by the hearing officer are limited to the denial or grant of an unrestricted license or a restricted license under such terms as the hearing officer deems appropriate. Whenever a disciplinary hearing is conducted by a hearing officer, the hearing officer may only recommend a probationary period of no more than twelve months, a fine of no more than five hundred dollars, or both a probationary period and fine for each violation committed by a person licensed by the board.

(B) The board shall promulgate rules regarding circumstances in which a board member should not act as a hearing officer in a particular matter before the board because of business competition issues connected with the parties involved in such matter.

(II) The findings of the board pursuant to subparagraph (I) of this paragraph (m) shall be final.

(n) (Deleted by amendment, L. 2007, p. 1578, § 4, effective July 1, 2007.)

(o) (I) To impose a fine of up to one thousand dollars per day per violation for any person found, after notice and hearing pursuant to section 24-4-105, C.R.S., to have violated the provisions of section 12-6-120 (2). For the purposes of this paragraph (o), the address for the notice to be given under section 24-4-105, C.R.S., is the last-known address for the person as indicated in the state motor vehicle records; the last-known address for the owner of the real property upon which motor vehicles are displayed in violation of section 12-6-120 (2) as indicated in the records of the county assessor's office; or an address for service of process in accordance with rule 4 of the Colorado rules of civil procedure.

(II) Any person who fails to pay a fine ordered by the board for a violation of section 12-6-120 (2) under this paragraph (o) shall be subject to enforcement proceedings, by the board through the attorney general, in the county or district court pursuant to the Colorado rules of civil procedure. Any fines collected under the provisions of this paragraph (o) shall be disposed of pursuant to section 12-6-123.

(4) The board shall promulgate rules by January 1, 2008, establishing enforcement and compliance standards to ensure that administrative penalties are equitably assessed and commensurate with the seriousness of the violation.



§ 12-6-105. Auto industry division - creation - powers and duties of executive director and director

(1) There is hereby created in the department of revenue the auto industry division, the head of which is the director of the division. The director is appointed by the executive director of the department and serves at the pleasure of the executive director. The division shall exercise its powers and perform its duties and functions under the department as if the division were transferred to the department by a type 2 transfer as described in section 24-1-105.

(2) The executive director is hereby charged with the administration, enforcement, and issuance or denial of the licensing of buyer agents, distributors, manufacturer representatives, and manufacturers, and has the following powers and duties:

(a) To promulgate, amend, and repeal reasonable rules relating to those functions the executive director is mandated to carry out pursuant to this part 1 and the laws of the state of Colorado that the executive director deems necessary to implement this part 1;

(b) To employ, subject to the laws of the state of Colorado and after consultation with the board, an executive secretary for the board, who is accountable to the board and shall, pursuant to delegation by the board, discharge the responsibilities of the board under this part 1;

(c) To issue and, for reasonable cause shown or upon satisfactory proof of the unfitness of the applicant under standards established and set forth in this part 1, to refuse to issue to any applicant any license the executive director is authorized to issue by this part 1;

(d) To prescribe the forms to be used for applications for licenses to be issued by the executive director under this part 1 and to require of such applicants, as a condition precedent to the issuance of such licenses, such information concerning the applicant's fitness to be licensed under this part 1 as the executive director considers necessary;

(e) (I) To summarily issue cease-and-desist orders on such terms and conditions and for such period of time as to the executive director appears fair and just to any person who is licensed by the executive director pursuant to this part 1 if such orders are followed by notice and a hearing pursuant to section 12-6-104 (3)(e)(I);

(II) To issue cease-and-desist orders to persons acting as manufacturers without the manufacturer's license required by this part 1; and

(III) To impose a fine, not to exceed one thousand dollars per day, for each violation of section 12-6-120 (1) after a notice and hearing subject to section 24-4-105.

(3) (a) The director may:

(I) Employ such clerks, deputies, and assistants as the director considers necessary to discharge the duties imposed upon the director or executive director by this part 1 and to designate the duties of such clerks, deputies, and assistants;

(II) Investigate, upon the director's own initiative, upon the written and signed complaint of any person, or upon request by the board under section 12-6-104 (3)(f)(I), any suspected or alleged violation by a person licensed under this part 1 or of any rule promulgated under this article 6.

(b) The investigators and their supervisors utilized by the director, while actually engaged in performing their duties, have the authority as delegated by the director to issue subpoenas in relation to performance of their duties enforcing this part 1 and the authority as delegated by the director to issue summonses for violations of sections 12-6-120 (2) and 42-6-142, to issue misdemeanor summonses for violations of section 12-6-119.5 (1)(a), and to procure criminal records during an investigation.

(4) If any person fails to comply with a cease-and-desist order issued pursuant to this section, the executive director may bring a suit for injunction to prevent any further and continued violation of such order. In any such suit, the final proceedings of the executive director, based upon evidence in record, are prima facie evidence of the facts found therein.

(5) Repealed.



§ 12-6-106. Records as evidence

Copies of all records and papers in the office of the board, director, or executive director, duly authenticated under the hand and seal of the board, director, or executive director, shall be received in evidence in all cases equally and with like effect as the original thereof.



§ 12-6-107. Attorney general to advise and represent

(1) The attorney general of this state shall represent the board, director, and executive director and shall give opinions on all questions of law relating to the interpretation of this part 1 or arising out of the administration thereof and shall appear for and in behalf of the board, director, and executive director in all actions brought by or against them, whether under this part 1 or otherwise.

(2) The board may request the attorney general to make civil investigations and enforce rules and regulations of the board in cases of civil violations and to bring and defend civil suits and proceedings for any of the purposes necessary and proper for carrying out the functions of the board.



§ 12-6-108. Classes of licenses

(1) The following classes of licenses are issued under this part 1:

(a) Motor vehicle dealer's license shall permit the licensee to engage in the business of selling, exchanging, leasing, or offering new and used motor vehicles, and this form of license shall permit not more than two persons named therein who shall be owners or part owners of the business of the licensee to act as motor vehicle salespersons.

(b) Used motor vehicle dealer's license shall permit the licensee to engage in the business of selling, exchanging, leasing, or offering used motor vehicles only. Such license shall also permit a licensee to negotiate for a consumer the sale, exchange, or lease of used and new motor vehicles not owned by the licensee, except those vehicles defined in section 42-1-102 (55), C.R.S., as motorcycles and section 33-14.5-101 (3), C.R.S., as off-highway vehicles; however, prior to completion of such sale, exchange, or lease of a motor vehicle not owned by the licensee, the licensee shall disclose in writing to the consumer whether the licensee will receive any compensation from the consumer and whether the licensee will receive any compensation from the owner of the motor vehicle as a result of such transaction. If the licensee receives compensation from the owner of the motor vehicle as a result of the transaction, the licensee shall include in the written disclosure the name of such owner from whom the licensee will receive compensation. This form of license shall permit not more than two persons named therein who shall be owners or part owners of the business of the licensee to act as motor vehicle salespersons.

(c) A motor vehicle salesperson's license permits the licensee to engage in the activities of a motor vehicle salesperson while employed by a licensed motor vehicle dealer or used motor vehicle dealer.

(c.1) (Deleted by amendment, L. 92, p. 1849, § 8, effective July 1, 1992.)

(d) Manufacturer's or distributor's license shall permit the licensee to engage in the activities of a manufacturer, distributor, factory branch, or distributor branch and to sell fire trucks.

(e) Wholesaler's license shall permit the licensee to engage in the activities of a wholesaler.

(f) Manufacturer representative's license shall permit the licensee to engage in the activities of a manufacturer representative.

(g) Buyer agent's license shall permit the licensee to engage in the activities of a buyer agent.

(h) (I) Wholesale motor vehicle auction dealer's license shall permit a licensee to engage in the activities of a wholesale motor vehicle auction dealer if the licensee provides auction services solely in connection with wholesale transactions in which the purchasers are motor vehicle dealers licensed by this state or any other jurisdiction or in connection with the sale of government vehicles to consumers at a time and place that does not conflict with a wholesale motor vehicle auction conducted by that licensee. A wholesale motor vehicle auction dealer shall abide by all laws and rules of the state of Colorado.

(II) A wholesale motor vehicle auction dealer shall maintain a check and title insurance policy for the benefit of such dealer's customers or, alternatively, a wholesale motor vehicle auction dealer shall provide written guarantees of title to such dealer's purchasing customers and written guarantees of payment to such dealer's selling dealers with coverage and exclusions that are customary in check and title insurance policies available to wholesale motor vehicle auction dealers.

(2) Any license issued by the executive director pursuant to law in effect prior to July 1, 1992, shall be valid for the period for which issued.

(3) The licensing requirements of this part 1 do not apply to banks, savings banks, savings and loan associations, building and loan associations, or credit unions or an affiliate or subsidiary of such entities in offering to sell, or in the sale of, a motor vehicle that was subject to a lease or that has been repossessed or foreclosed upon if the repossession or foreclosure is in connection with a loan made or originated in Colorado.

(4) The licensing requirements of this part 1 shall not apply to an insurance company selling or offering to sell a motor vehicle through a motor vehicle dealer or used motor vehicle dealer if the vehicle is obtained by the company as a result of an insurance claim.



§ 12-6-108.5. Temporary motor vehicle dealer license

(1) (a) If a licensed motor vehicle dealer has entered into a written agreement to sell a dealership to a purchaser and the purchaser has been awarded a new dealership franchise, the board may issue a temporary motor vehicle dealer's license to the purchaser or prospective purchaser. The director shall issue the temporary license only after the board has received the applications for both a temporary motor vehicle dealer's license and a motor vehicle dealer's license, the appropriate application fee for the motor vehicle dealer's application, evidence of a passing test score, and evidence that the franchise has been awarded to the applicant by the manufacturer.

(b) A temporary motor vehicle dealer's license authorizes the licensee to act as a motor vehicle dealer. Temporary licensees are subject to this article 6 and to all applicable rules adopted by the executive director or the board. A temporary motor vehicle dealer's license is effective for up to sixty days or until the board acts on the licensee's application for a motor vehicle dealer's license, whichever is sooner.

(2) For the purpose of enabling an out-of-state dealer to sell vehicles on a temporary basis during specifically identified events, the director may issue, upon direction by the board, a temporary motor vehicle dealer's license, which is effective for thirty days. The temporary licensee is subject to the rules adopted by the executive director or the board.



§ 12-6-109. Display, form, custody, and use of licenses

(1) The board and the executive director shall prescribe the form of the license to be issued by the executive director and shall imprint on each license the seal of their offices. The executive director shall mail the license to the business address where the motor vehicle salesperson is licensed. Each motor vehicle salesperson shall keep a copy of the license at the salesperson's place of employment for inspection by employers, consumers, the director, the executive director, or the board. Each motor vehicle dealer, manufacturer, distributor, wholesaler, manufacturer representative, wholesale motor vehicle auction dealer, or used motor vehicle dealer shall display conspicuously each person's license at the place of business for which the license was issued.

(2) Each license issued under this part 1 is separate and distinct. It is a violation of this part 1 for a person to exercise any of the privileges granted under a license that the person does not hold, or for a licensee to knowingly allow such an exercise of privileges.



§ 12-6-110. Fees - disposition - expenses - expiration of licenses

(1) There shall be collected with each application the fee established pursuant to subsection (5) of this section for each of the following licenses:

(a) (I) Motor vehicle dealer's or used motor vehicle dealer's license;

(II) Motor vehicle dealer's or used motor vehicle dealer's license, for each place of business in addition to the principal place of business;

(III) Renewal or reissue of motor vehicle dealer's or used motor vehicle dealer's license after change in location or lapse in principal place of business;

(b) Manufacturer's license;

(c) Distributor's license;

(d) Wholesaler's license;

(e) (Deleted by amendment, L. 2003, p. 1302, § 5, effective April 22, 2003.)

(f) Manufacturer representative's license;

(g) Motor vehicle salesperson's license including, but not limited to, reissuing a license;

(h) (Deleted by amendment, L. 92, p. 1851, § 11, effective July 1, 1992.)

(i) Buyer agent's license;

(j) Wholesale motor vehicle auction dealer's license.

(2) All fees shall be paid to the state treasurer, who shall credit the fees to the auto dealers license fund created in section 12-6-123.

(2.5) If an application for a buyer agent's, motor vehicle dealer's, used motor vehicle dealer's, wholesaler's, or motor vehicle salesperson's license is withdrawn by the applicant prior to issuance of the license, the director shall refund one-half of the license fee.

(3) (a) Such licenses, if the same have not been suspended or revoked as provided in this part 1, shall be valid until one year following the month of issuance thereof and shall then expire; except that any license issued under this part 1 shall expire upon the voluntary surrender thereof or upon the abandonment of the licensee's place of business for a period of more than thirty days.

(b) Thirty days before the expiration of a license, the director shall mail to the licensee's business address of record a notice stating when the person's license is due to expire and the fee necessary to renew the license. For a salesperson or manufacturer representative, the notice shall be mailed to the address of the dealer or manufacturer where the person is licensed.

(c) Upon the expiration of such license, unless suspended or revoked, the same may be renewed upon the payment of the fees specified in this section, which shall accompany applications, and such renewal shall be made from year to year as a matter of right; except that, if a motor vehicle dealer, used motor vehicle dealer, or wholesaler voluntarily surrenders its license or abandons its place of business for a period of more than thirty days, the licensee is required to file a new application to renew its license.

(d) Repealed.

(e) Notwithstanding paragraph (a) of this subsection (3), a person has a thirty-day grace period after his or her license expires, and the person may renew the license within such thirty days pursuant to paragraph (c) of this subsection (3), so long as the person has a bond in full force and effect that complies with the applicable bonding requirements of section 12-6-111, 12-6-112, or 12-6-112.2 during such thirty-day period. A person applying during the thirty-day grace period shall pay a late fee established pursuant to subsection (5) of this section.

(4) (Deleted by amendment, L. 92, p. 1851, § 11, effective July 1, 1992.)

(5) (a) The board shall propose, as part of its annual budget request, an adjustment in the amount of each fee which the board is authorized by law to collect. The budget request and the adjusted fees for the board shall reflect direct and indirect costs.

(b) Based upon the appropriation made and subject to the approval of the executive director, the board shall adjust the fees collected by the executive director so that the revenue generated from said fees covers the direct and indirect costs of administering this article. Such fees shall remain in effect for the fiscal year for which the appropriation is made.

(c) Whenever moneys appropriated to the board for its activities for the prior fiscal year are unexpended, said moneys shall be made a part of the appropriation to the board for the next fiscal year, and such amount shall not be raised from fees collected by the board or the executive director. If a supplemental appropriation is made to the board for its activities, the fees of the board and the executive director, when adjusted for the fiscal year next following that in which the supplemental appropriation was made, shall be adjusted by an additional amount which is sufficient to compensate for such supplemental appropriation. Moneys appropriated to the board in the annual general appropriation bill shall be from the fund provided in section 12-6-123.



§ 12-6-111. Bond of licensee

(1) Before any motor vehicle dealer's, wholesaler's, wholesale motor vehicle auction dealer's, or used motor vehicle dealer's license shall be issued by the board through the executive director to any applicant therefor, the said applicant shall procure and file with the board evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or a good and sufficient bond with corporate surety thereon duly licensed to do business within the state, approved as to form by the attorney general of the state, and conditioned that said applicant shall not practice fraud, make any fraudulent representation, or violate any of the provisions of this part 1 that are designated by the board by rule in the conduct of the business for which such applicant is licensed. A motor vehicle dealer or used motor vehicle dealer shall not be required to furnish an additional bond, savings account, deposit, or certificate of deposit under this section if such dealer furnishes a bond, savings account, deposit, or certificate of deposit under section 12-6-512.

(2) (a) The purpose of the bond procured by the applicant pursuant to subsection (1) of this section and section 12-6-112.2 (1) is to provide for the reimbursement for any loss or damage suffered by any retail consumer caused by violation of this part 1 by a motor vehicle dealer, used motor vehicle dealer, wholesale motor vehicle auction dealer, or wholesaler. For a wholesale transaction, the bond is available to each party to the transaction; except that, if a retail consumer is involved, such consumer shall have priority to recover from the bond. The amount of the bond shall be fifty thousand dollars for a motor vehicle dealer applicant, used motor vehicle dealer applicant, wholesale motor vehicle auction dealer applicant, or wholesaler applicant except the amount of the bond shall be five thousand dollars for those dealers who sell only small utility trailers that weigh less than two thousand pounds. The aggregate liability of the surety for all transactions shall not exceed the amount of the bond, regardless of the number of claims or claimants.

(b) No corporate surety shall be required to make any payment to any person claiming under such bond until a final determination of fraud or fraudulent representation has been made by the board or by a court of competent jurisdiction.

(3) All bonds required pursuant to this section shall be renewed annually at such time as the bondholder's license is renewed. Such renewal may be done through a continuation certificate issued by the surety.

(4) Nothing in this part 1 shall interfere with the authority of the courts to administer and conduct an interpleader action for claims against a licensee's bond.



§ 12-6-112. Motor vehicle salesperson's bond

(1) Before any motor vehicle salesperson's license is issued by the board through the executive director to any applicant therefor, the applicant shall procure and file with the board evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or a good and sufficient bond in the amount of fifteen thousand dollars with corporate surety thereon duly licensed to do business within the state, approved as to form by the attorney general of the state, and conditioned that said applicant shall perform in good faith as a motor vehicle salesperson without fraud or fraudulent representation and without the violation of any of the provisions of this part 1 that are designated by the board by rule. A motor vehicle salesperson shall not be required to furnish an additional bond, savings account, deposit, or certificate of deposit under this section if such dealer furnishes a bond, savings account, deposit, or certificate of deposit under section 12-6-513.

(2) No corporate surety shall be required to make any payment to any person claiming under such bond until a final determination of fraud or fraudulent representation has been made by the board or by a court of competent jurisdiction.

(3) All bonds required pursuant to this section shall be renewed annually at such time as the bondholder's license is renewed. Such renewal may be done through a continuation certificate issued by the surety.



§ 12-6-112.2. Buyer agent bonds

(1) A buyer agent's license shall not be issued by the executive director to any applicant therefor until said applicant procures and files with the executive director evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or a good and sufficient bond in the amount of five thousand dollars with a corporate surety duly licensed to do business within the state and approved as to form by the attorney general. The bond shall be available to ensure that said applicant shall perform in good faith as a buyer agent without fraud or fraudulent representation and without violating any of the provisions of this part 1 that are designated by the executive director by rule.

(2) All bonds required pursuant to this section shall be renewed annually at such time as the bondholder's license is renewed. Such renewal may be done through a continuation certificate issued by the surety.

(3) No corporate surety shall be required to make any payment to any person claiming under such bond until a final determination of fraud or fraudulent representation has been made by the executive director or by a court of competent jurisdiction.



§ 12-6-112.7. Notice of claims honored against bond

(1) A corporate surety that has provided a bond to a licensee pursuant to section 12-6-111, 12-6-112, or 12-6-112.2 shall provide notice to the board and executive director of any claim that is honored against the bond within thirty days after the claim is honored.

(2) A notice provided by a corporate surety pursuant to subsection (1) of this section must be in the form required by the director, subject to approval by the board, and must include the name of the licensee, the name and address of the claimant, the amount of the honored claim, and the nature of the claim against the licensee.



§ 12-6-113. Testing licensees

Persons applying for a motor vehicle dealer's, used motor vehicle dealer's, wholesaler's, wholesale motor vehicle auction dealer's, or motor vehicle salesperson's license under this part 1 shall be examined for their knowledge of the motor vehicle laws of the state of Colorado and the rules promulgated pursuant to this part 1. If the applicant is a corporation, the managing officer shall take such examination, and, if the applicant is a partnership, all the general partners shall take such examination. No license shall be issued except upon successful passing of the examination. The board shall implement by January 1, 2008, a psychometrically valid and reliable salesperson examination that measures the minimum level of competence necessary to practice. This section shall not apply to a powersports vehicle dealer, used powersports vehicle dealer, or powersports salesperson licensed pursuant to part 5 of this article.



§ 12-6-114. Filing of written warranties

Each licensed manufacturer shall file with the director all written warranties and changes in written warranties that the manufacturer makes on any motor vehicle or parts thereof. Each licensed manufacturer shall file with the director a copy of the delivery and preparation obligations of its dealers, and these warranties and obligations constitute the dealer's only responsibility for product liability as between the dealer and the manufacturer. Any mechanical, body, or parts defects arising from any express or implied warranties of the manufacturer constitute the manufacturer's product or warranty liability, and the manufacturer shall reasonably compensate any authorized dealer who performs work to rectify the manufacturer's product or warranty defects.



§ 12-6-115. Application - prelicensing education - fingerprint-based background check - rules

(1) Application for a motor vehicle dealer's, motor vehicle salesperson's, used motor vehicle dealer's, wholesale motor vehicle auction dealer's, or wholesaler's license shall be made to the board.

(2) Application for distributor's, manufacturer representative's, or manufacturer's licenses shall be made to the executive director.

(3) All fees for licenses shall be paid at the time of the filing of application for license.

(4) To be licensed as a motor vehicle dealer, a person must file with the board a certified copy of a certificate of appointment as a dealer from a manufacturer.

(5) (a) Each person applying for a manufacturer's or distributor's license must:

(I) File with the director a certified copy of a typical sales, service, and parts agreement with all motor vehicle dealers; and

(II) File evidence of the appointment of an agent for process in the state of Colorado.

(b) Within sixty days after amending or modifying or adding an addendum to the sales, service, or parts agreement of more than one motor vehicle dealer, a licensed manufacturer or distributor shall file a certified copy of the new sales, service, and parts agreement, including the changes, with the director if the amendment, modification, or addendum materially alters the rights and obligations of the contracting parties.

(6) All persons applying for a motor vehicle dealer's license, a used motor vehicle dealer's license, a wholesaler's license, a motor vehicle auctioneer's license, or a motor vehicle salesman's license shall file with the board a good and sufficient instrument in writing in which he shall appoint the secretary of the board as the true and lawful agent of said applicant upon whom all process may be served in any action which may thereafter be commenced against said applicant arising out of any claim for damages suffered by any firm, person, association, or corporation by reason of the violation of said applicant of any of the terms and provisions of this part 1 or any condition of the applicant's bond.

(7) (a) A person applying for a used motor vehicle dealer's license, a wholesale motor vehicle auction dealer's license, or a wholesaler's license shall file with the board a certification that the applicant has met the educational requirements for licensure under this subsection (7). This subsection (7) shall not apply to a person who has held a license within the last three years as a motor vehicle dealer, used motor vehicle dealer, wholesaler, wholesale motor vehicle auction dealer, powersports vehicle dealer, or used powersports vehicle dealer under this part 1 or part 5 of this article.

(b) An applicant for a used motor vehicle dealer's license, a wholesale motor vehicle auction dealer's license, or a wholesaler's license shall not be licensed unless one of the following persons has completed an eight-hour prelicensing education program:

(I) The managing officer if the applicant is a corporation or limited liability company;

(II) All of the general partners if the applicant is any form of partnership; or

(III) The owner or managing officer if the applicant is a sole proprietorship.

(c) The prelicensing education program shall include, without limitation, state and federal statutes and rules governing the sale of motor vehicles.

(d) A prelicensing education program shall not fulfill the requirements of this section unless approved by the board. The board shall approve any program with a curriculum that reasonably covers the material required by this section within eight hours.

(e) The board may adopt rules establishing reasonable fees to be charged for the prelicensing education program.

(f) The board may adopt reasonable rules to implement this section, including, without limitation, rules that govern:

(I) The content and subject matter of education;

(II) The criteria, standards, and procedures for the approval of courses and course instructors;

(III) The training facility requirements; and

(IV) The methods of instruction.

(g) An approved prelicensing program provider shall issue a certificate to a person who successfully completes the approved prelicensing education program. The current certificate of completion, or a copy of the certificate, shall be posted conspicuously at the dealership's principal place of business.

(h) An approved prelicensing program provider shall submit a certificate to the director for each person who successfully completes the prelicensing education program. The certificate may be transmitted electronically.

(8) (a) With the submission of an application for any license issued under this part 1, each applicant shall submit a complete set of fingerprints to the Colorado bureau of investigation or the auto industry division for the purpose of conducting fingerprint-based criminal history record checks. The Colorado bureau of investigation shall forward the fingerprints to the federal bureau of investigation for the purpose of conducting fingerprint-based criminal history record checks. The board or the executive director shall use the information resulting from the fingerprint-based criminal history record check to investigate and determine whether an applicant is qualified to be licensed. The board or the executive director may verify the information an applicant is required to submit. The applicant shall pay the costs associated with the fingerprint-based criminal history record check to the Colorado bureau of investigation.

(b) This subsection (8) does not apply to a publicly traded company or the company's subsidiary.



§ 12-6-116. Notice of change of address or status

(1) The board, through the executive director, shall not issue a motor vehicle dealer's license or used motor vehicle dealer's license to any applicant therefor who has no principal place of business as is defined in this part 1. Should the motor vehicle dealer or used motor vehicle dealer change the site or location of such dealer's principal place of business, such dealer shall immediately upon making such change so notify the board in writing, and thereupon a new license shall be granted for the unexpired portion of the term of such license at a fee established pursuant to section 12-6-110. Should a motor vehicle dealer or used motor vehicle dealer, for any reason whatsoever, cease to possess a principal place of business, as defined in this part 1, from and on which such dealer conducts the business for which such dealer is licensed, such dealer shall immediately so notify in writing the board and, upon demand therefor by the board, shall deliver to it such dealer's license, which shall be held and retained until it appears to the board that such licensee again possesses a principal place of business; whereupon, such dealer's license shall be reissued. Nothing in this part 1 shall be construed to prevent a motor vehicle dealer or used motor vehicle dealer from conducting the business for which such dealer is licensed at one or more sites or locations not contiguous to such dealer's principal place of business but operated and maintained in conjunction therewith.

(2) (a) If a motor vehicle dealer changes to a new line-make of motor vehicles, adds another franchise for the sale of new motor vehicles, or cancels or, for any cause whatever, otherwise loses a franchise for the sale of new motor vehicles, the dealer shall immediately so notify the board. In the case of a cancellation or loss of franchise, the board shall determine whether the dealer who lost the franchise should be licensed as a used motor vehicle dealer.

(b) If the motor vehicle dealer no longer possesses a franchise to sell new motor vehicles, the board shall take up, and the motor vehicle dealer shall deliver to the board, the dealer's license, and the board shall direct the director to issue the dealer a used motor vehicle dealer's license.

(c) Upon the cancellation or loss of a franchise to sell new motor vehicles and the relicensing of a dealer as a used motor vehicle dealer, the dealer may continue in the business of a motor vehicle dealer for a time, not exceeding six months after the date of the relicensing of the dealer, to enable the dealer to dispose of the stock of new motor vehicles on hand at the time of relicensing, but not otherwise.

(3) If a motor vehicle salesperson is discharged, leaves an employer, or changes a place of employment, the motor vehicle dealer or used motor vehicle dealer who last employed the salesperson shall confiscate and return such salesperson's license to the board. Upon being reemployed as a motor vehicle salesperson, the motor vehicle salesperson shall notify the board. Upon receiving such notification, the board shall issue a new license for the unexpired portion of such returned license after collecting a fee set pursuant to section 12-6-110 (5). It shall be unlawful for such salesperson to act as a motor vehicle salesperson until a new license is procured.

(4) Should a wholesaler, for any reason whatsoever, change such wholesaler's place of business or business address during any license year, such wholesaler shall immediately so notify the board.

(5) Any wholesale motor vehicle auction dealer who changes a place of business or business address during any license year shall notify the board immediately of such dealer's new business address.

(6) (a) Except as specified in subsection (6)(d) of this section:

(I) A person holding an ownership interest in a licensed corporation, limited liability company, limited liability partnership, or other business entity shall not sell the interest to a person who does not already own an interest in the business entity until the owner applies to the board to be approved to hold an ownership interest in the business entity and the board approves the person to hold the interest.

(II) A licensed corporation, limited liability company, limited liability partnership, or other business entity shall notify the board within ten days after a transfer, other than a sale, of any ownership that results in a new person holding an interest in the business entity. To continue to hold ownership in the business, the transferee shall apply to the board for approval to continue holding an ownership interest in the business entity.

(b) To be approved by the board to hold an ownership interest in a licensed business entity, the new owner must demonstrate the qualifications necessary for licensing, including a fingerprint-based criminal history record check, in accordance with this part 1.

(c) (I) If the board does not approve a person to hold an ownership interest in a licensed business entity, the person shall transfer the interest within six months after acquiring the ownership interest.

(II) This subsection (6)(c) does not authorize a person to hold an interest in a licensed business entity when the person acquired the interest as the result of a sale that violates subsection (6)(a)(I) of this section.

(d) (I) This subsection (6) does not apply to the sale or transfer of an interest in a publicly traded company.

(II) This subsection (6) does not apply to the sale of an interest to an institutional investor of a business entity that is subject to the reporting requirements of the "Securities Exchange Act of 1934", 15 U.S.C. sec. 78a et seq., as amended. For the purposes of this subsection (6)(d)(II), "institutional investor" means an entity, such as a pension fund, endowment fund, insurance company, commercial bank, or mutual fund, that invests money on behalf of its members or clients and that is required by the United States securities and exchange commission to file a form 13F, or its successor form, to report quarterly holdings.



§ 12-6-117. Principal place of business - requirements

(1) The building or structure required to be located on a principal place of business shall have electrical service and adequate sanitary facilities.

(2) (a) In no event shall a room in a hotel, rooming house, or apartment house building or a part of any single or multiple unit dwelling house be considered a "principal place of business" within the terms and provisions of this part 1, unless the entire ground floor of such hotel, apartment house, or rooming house building or such dwelling house is devoted principally to and occupied for commercial purposes and the office of the dealer is located on the ground floor thereof.

(b) A motor vehicle dealer who operates such motor vehicle dealer's business from his or her primary residence and who has been a resident of Colorado for the immediately preceding twelve-month period and is a motor vehicle dealer only because such dealer sells custom trailers for one or more manufacturers and maintains an inventory of fewer than four vehicles at all times shall be exempt from paragraph (a) of this subsection (2). Any motor vehicle dealer who is issued dealer plates in accordance with this paragraph (b) pursuant to section 42-3-116, C.R.S., shall only use such plates on trailers.

(3) Repealed.

(4) Nothing in this section shall be construed to exempt a motor vehicle dealer from local zoning ordinances.



§ 12-6-118. Licenses - grounds for denial, suspension, or revocation

(1) A manufacturer's or distributor's license may be denied, suspended, or revoked on the following grounds:

(a) (Deleted by amendment, L. 92, p. 1857, § 20, effective July 1, 1992.)

(b) Material misstatement in an application for a license;

(c) Willful failure to comply with this part 1 or any rule promulgated by the executive director;

(d) Engaging, in the past or present, in any illegal business practice.

(2) A manufacturer representative's license may be denied, suspended, or revoked on the following grounds:

(a) (Deleted by amendment, L. 92, p. 1857, § 20, effective July 1, 1992.)

(b) Material misstatement in an application for a license;

(c) Willful failure to comply with any provision of this part 1 or any rule or regulation promulgated by the executive director under this part 1;

(d) Having indulged in any unconscionable business practice pursuant to title 4, C.R.S.;

(e) Having coerced or attempted to coerce any motor vehicle dealer to accept delivery of any motor vehicle, parts or accessories therefor, or any other commodities or services which have not been ordered by said dealer;

(f) Having coerced or attempted to coerce any motor vehicle dealer to enter into any agreement to do any act unfair to said dealer by threatening to cause the cancellation of the franchise of said dealer;

(g) Having withheld, threatened to withhold, reduced, or delayed without just cause an order for motor vehicles, parts or accessories therefor, or any other commodities or services which have been ordered by a motor vehicle dealer;

(h) Engaging, in the past or present, in any illegal business practice.

(3) A motor vehicle dealer's, wholesale motor vehicle auction dealer's, wholesaler's, buyer agent's, or used motor vehicle dealer's license may be denied, suspended, or revoked on the following grounds:

(a) (Deleted by amendment, L. 92, p. 1857, § 20, effective July 1, 1992.)

(b) Material misstatement in an application for a license;

(c) Violation of any of the terms and provisions of this part 1 or any rule or regulation promulgated by the board under this part 1;

(d) Having been convicted of or pled nolo contendere to any felony, or any crime pursuant to article 3, 4, or 5 of title 18, C.R.S., or any like crime pursuant to federal law or the law of any other state. A certified copy of the judgment of conviction by a court of competent jurisdiction shall be conclusive evidence of such conviction in any hearing held pursuant to this article.

(e) Defrauding any buyer, seller, motor vehicle salesperson, or financial institution to such person's damage;

(f) Intentional or negligent failure to perform any written agreement with any buyer or seller;

(g) Failure or refusal to furnish and keep in force any bond required under this part 1;

(h) Having made a fraudulent or illegal sale, transaction, or repossession;

(i) Willful misrepresentation, circumvention, or concealment of or failure to disclose, through whatsoever subterfuge or device, any of the material particulars or the nature thereof required to be stated or furnished to the buyer;

(j) Repealed.

(k) To intentionally publish or circulate any advertising which is misleading or inaccurate in any material particular or which misrepresents any of the products sold or furnished by a licensed dealer;

(l) To knowingly purchase, sell, or otherwise acquire or dispose of a stolen motor vehicle;

(m) For any licensed motor vehicle dealer or used motor vehicle dealer to engage in the business for which such dealer is licensed without at all times maintaining a principal place of business as required by this part 1 during reasonable business hours;

(n) Engaging in such business through employment of an unlicensed motor vehicle salesperson;

(o) To willfully violate any state or federal law respecting commerce or motor vehicles, or any lawful rule or regulation respecting commerce or motor vehicles promulgated by any licensing or regulating authority pertaining to motor vehicles, under circumstances in which the act constituting the violation directly and necessarily involves commerce or motor vehicles;

(p) (Deleted by amendment, L. 92, p. 1857, § 20, effective July 1, 1992.)

(q) Repealed.

(r) Representing or selling as a new and unused motor vehicle any motor vehicle which the dealer or salesperson knows has been used and operated for demonstration purposes or which the dealer or salesperson knows is otherwise a used motor vehicle;

(s) Violating any state or federal statute or regulation issued thereunder dealing with odometers;

(t) (I) Selling to a retail customer a motor vehicle which is not equipped or in proper condition and adjustment as required by part 2 of article 4 of title 42, C.R.S., unless such vehicle is sold as a tow away, not to be driven;

(II) Repealed.

(t.1) Repealed.

(u) Committing a fraudulent insurance act pursuant to section 10-1-128, C.R.S.;

(v) Failure to give notice to a prospective buyer of the acceptance or rejection of a motor vehicle purchase order agreement within a reasonable time period, as determined by the board, when the licensee is working with the prospective buyer on a finance sale or a consignment sale.

(4) A wholesaler's or wholesale motor vehicle auction dealer's license may be denied, suspended, or revoked for the selling, leasing, or offering or attempting to negotiate the sale, lease, or exchange of an interest in motor vehicles by such wholesaler or wholesale motor vehicle auction dealer to persons other than motor vehicle dealers, used motor vehicle dealers, or other wholesalers or wholesale motor vehicle auction dealers.

(4.5) The license of a motor vehicle dealer may be denied, revoked, suspended, or otherwise subject to discipline imposed under this part 1 if an owner is acting as a salesperson without a motor vehicle salesperson license and the owner commits any of the acts or omissions that subject a salesperson's license to denial, revocation, or suspension under subsection (5) of this section.

(5) The license of a motor vehicle salesperson may be denied, revoked, or suspended on the following grounds:

(a) (Deleted by amendment, L. 92, p. 1857, § 20, effective July 1, 1992.)

(b) Material misstatement in an application for a license;

(c) Failure to comply with any provision of this part 1 or any rule or regulation promulgated by the board or executive director under this part 1;

(d) To engage in the business for which such licensee is licensed without having in force and effect a good and sufficient bond with corporate surety as provided in this part 1;

(e) To intentionally publish or circulate any advertising which is misleading or inaccurate in any material particular or which misrepresents any motor vehicle products sold or attempted to be sold by such salesperson;

(f) Having indulged in any fraudulent business practice;

(g) Selling, offering, or attempting to negotiate the sale, exchange, or lease of motor vehicles for any motor vehicle dealer or used motor vehicle dealer for which such salesperson is not licensed; except that negotiation with a motor vehicle dealer for the sale, exchange, or lease of new and used motor vehicles, except those vehicles defined in section 42-1-102 (55), C.R.S., as motorcycles and section 33-14.5-101 (3), C.R.S., as off-highway vehicles, by a salesperson compensated for said negotiation by the used motor vehicle dealer for which such salesperson is licensed shall not be grounds for denial, revocation, or suspension;

(h) Representing oneself as a salesperson for any motor vehicle dealer or used motor vehicle dealer when such salesperson is not so employed and licensed;

(i) (Deleted by amendment, L. 92, p. 1857, § 20, effective July 1, 1992.)

(j) Having been convicted of or pled nolo contendere to any felony, or any crime pursuant to article 3, 4, or 5 of title 18, C.R.S., or any like crime pursuant to federal law or the law of any other state. A certified copy of the judgment of conviction by a court of competent jurisdiction shall be conclusive evidence of such conviction in any hearing held pursuant to this article.

(k) Having knowingly purchased, sold, or otherwise acquired or disposed of a stolen motor vehicle;

(l) Employing an unlicensed motor vehicle salesperson;

(m) Violating any state or federal statute or regulation issued thereunder dealing with odometers;

(n) Defrauding any retail buyer to such person's damage;

(o) Representing or selling as a new and unused motor vehicle any motor vehicle which the salesperson knows has been used and operated for demonstration purposes or which the salesperson knows is otherwise a used motor vehicle;

(p) (I) Selling to a retail customer a motor vehicle which is not equipped or in proper condition and adjustment as required by part 2 of article 4 of title 42, C.R.S., unless such vehicle is sold as a tow away, not to be driven;

(II) Repealed.

(p.1) Repealed.

(q) Willfully violating any state or federal law respecting commerce or motor vehicles, or any lawful rule or regulation respecting commerce or motor vehicles promulgated by any licensing or regulating authority pertaining to motor vehicles, under circumstances in which the act constituting the violation directly and necessarily involves commerce or motor vehicles;

(r) Improperly withholding, misappropriating, or converting to such salesperson's own use any money belonging to customers or other persons, received in the course of employment as a motor vehicle salesperson.

(6) Any license issued pursuant to this part 1 may be denied, revoked, or suspended if unfitness of such licensee or licensee applicant is shown in the following:

(a) The licensing character or record of the licensee or licensee applicant;

(b) The criminal character or record of the licensee or licensee applicant;

(c) The financial character or record of the licensee or licensee applicant;

(d) Violation of any lawful order of the board.

(7) (a) Any license issued or for which an application has been made pursuant to this part 1 shall be revoked or denied if the licensee or applicant has been convicted of or pleaded no contest to any of the following offenses in this state or any other jurisdiction during the previous ten years:

(I) A felony in violation of article 3, 4, or 5 of title 18, C.R.S., or any similar crime under federal law or the law of any other state; or

(II) A crime involving odometer fraud, salvage fraud, motor vehicle title fraud, or the defrauding of a retail consumer in a motor vehicle sale or lease transaction.

(b) A certified copy of a judgment of conviction by a court of competent jurisdiction of an offense under paragraph (a) of this subsection (7) is conclusive evidence of such conviction in any hearing held pursuant to this article.

(8) In any disciplinary hearing, action, or order of the board involving a violation of section 42-6-112 or 42-6-119 (3), C.R.S., it is an affirmative defense that the dealer has taken every reasonable action necessary to deliver or facilitate the delivery of the certificate of title within thirty days. To qualify as having taken every reasonable action to deliver or facilitate the delivery of the certificate of title, the dealer must have, at a minimum:

(a) Processed and mailed any required loan payoffs in a reasonable amount of time;

(b) Contacted the prior lender and taken any actions necessary to obtain a certificate of title or duplicate certificate of title, either of which must be free of liens;

(c) Taken any action necessary to obtain information or signatures from the prior owner necessary to have a new certificate of title issued for the motor vehicle;

(d) Submitted all paperwork that the dealer has obtained to the authorized agent and that is necessary to have a new certificate of title issued for the motor vehicle; and

(e) Corrected any errors in any filings with the department in a reasonable amount of time.

(9) A person whose license issued under this part 1 is revoked or who surrenders a license to avoid discipline is ineligible to apply for a new license under this part 1 for one year after the date of revocation or surrender of the license.



§ 12-6-119. Procedure for denial, suspension, or revocation of license - judicial review

(1) The denial, suspension, or revocation of licenses issued under this part 1 shall be in accordance with the provisions of sections 24-4-104 and 24-4-105, C.R.S.; except that the discovery available under rule 26 (b)(2) of the Colorado rules of civil procedure is available in any proceeding.

(2) (a) (I) The board shall appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct any hearing concerning the licensing or discipline of a motor vehicle dealer, used motor vehicle dealer, wholesaler, buyer's agent, or wholesale motor vehicle auction dealer; except that the board may, upon a unanimous vote of the members present when the vote is taken, conduct the hearing in lieu of appointing an administrative law judge.

(II) Beginning July 1, 2008, the board shall issue an annual report to the executive director detailing the number of hearings held pursuant to this paragraph (a) and the number of such hearings conducted by the board. If the board conducts greater than forty percent of the hearings, the executive director shall analyze the hearing procedures and acts and issue a report to the general assembly, which shall include any recommendations of the executive director.

(b) The board shall assign a hearing concerning the licensing or discipline of a motor vehicle salesperson to the executive director who shall appoint an officer to conduct a hearing.

(3) Hearings conducted before an administrative law judge shall be in accordance with the rules of procedure of the office of administrative courts. Hearings conducted before an officer appointed by the executive director shall be in accordance with the rules of procedure established by the executive director.

(4) The board may summarily suspend a licensee required to post a bond under this article if such licensee does not have a bond in full force and effect as required by this article. The suspension shall become effective upon the earlier of the licensee receiving notice of the suspension or within three days after the notice of suspension is mailed to a licensee's last-known address on file with the board. The notice may be effected by certified mail or personal delivery.

(5) The court of appeals shall have initial jurisdiction to review all final actions and orders that are subject to judicial review of the board. Such proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.



§ 12-6-119.5. Sales activity following license denial, suspension, or revocation - unlawful act - penalty

(1) (a) It shall be unlawful and a violation of this part 1 for any person whose motor vehicle dealer's, used motor vehicle dealer's, motor vehicle wholesaler's, or motor vehicle salesperson's license has been denied, suspended, or revoked to exercise any of the privileges of the license that was denied, suspended, or revoked.

(b) A violation of paragraph (a) of this subsection (1) shall be punishable in accordance with section 12-6-121; except that a second or subsequent violation of said paragraph (a) shall be a class 6 felony.

(c) In any trial for a violation of paragraph (a) of this subsection (1):

(I) A duly authenticated copy of the board's order of denial, suspension, or revocation shall constitute prima facie evidence of such denial, suspension, or revocation;

(II) A duly authenticated invoice, buyer's order, or other customary, written sales or purchase document or instrument proven to be signed by the defendant and indicating the defendant's role in the purchase or sale of a motor vehicle at any motor vehicle auction, wholesale motor vehicle sales location, or retail motor vehicle sales location, as applicable, shall constitute prima facie evidence of the defendant's exercise of a privilege of licensure;

(III) It shall be an affirmative defense that the defendant bought or sold a motor vehicle that was, at all relevant times, intended for the defendant's own use and not bought or sold for the purpose of profit or gain; and

(IV) The fact that the defendant has a motor vehicle dealer's, used motor vehicle dealer's, motor vehicle wholesaler's, or motor vehicle salesperson's license, or any other license to buy and sell motor vehicles, that is issued by a state or jurisdiction other than Colorado shall not constitute a defense.

(2) Upon the defendant's conviction by entry of a plea of guilty or nolo contendere or judgment or verdict of guilt in connection with a violation of paragraph (a) of subsection (1) of this section or of section 12-6-120 (2) or 42-6-142 (1), C.R.S., the court shall immediately give the executive director written notice of such conviction. In addition, the court shall forward to the executive director copies of documentation of any conviction on a lesser included offense and any amended charge, plea bargain, deferred prosecution, deferred sentence, or deferred judgment in connection with the original charge.

(3) Upon receiving notice of a conviction or other disposition pursuant to subsection (2) of this section, the executive director or his or her designee shall forward such notice to the motor vehicle dealer board, which shall immediately examine its files to determine whether in fact the defendant's license was denied, suspended, or revoked at the time of the offense to which the conviction or other disposition relates. If in fact the defendant's license was denied, suspended, or revoked at the time of such offense, the board:

(a) Shall not issue or reinstate any license to the defendant until one year after the time the defendant would otherwise have been eligible to receive a new or reinstated license; and

(b) Shall revoke or suspend any other licenses held by the defendant until at least one year after the date of the conviction or other disposition.



§ 12-6-120. Unlawful acts

(1) It is unlawful and a violation of this part 1 for any manufacturer, distributor, or manufacturer representative:

(a) To willfully fail to perform or cause to be performed any written warranties made with respect to any motor vehicle or parts thereof;

(b) To coerce or attempt to coerce any motor vehicle dealer to perform or allow to be performed any act that could be financially detrimental to the dealer or that would impair the dealer's goodwill or to enter into any agreement with a manufacturer or distributor that would be financially detrimental to the dealer or impair the dealer's goodwill, by threatening to cancel or not renew any franchise between a manufacturer or distributor and said dealer;

(c) To coerce or attempt to coerce any motor vehicle dealer to accept delivery of any motor vehicle, parts or accessories therefor, or any commodities or services which have not been ordered by said dealer;

(d) (I) To cancel or cause to be canceled, directly or indirectly, without just cause, the franchise of any motor vehicle dealer, and the nonrenewal of a franchise or selling agreement without just cause is a violation of this paragraph (d) and shall constitute an unfair cancellation.

(II) As used in this paragraph (d), "just cause" shall be determined in the context of all circumstances surrounding the cancellation or nonrenewal, including but not limited to:

(A) The amount of business transacted by the motor vehicle dealer;

(B) The investments necessarily made and obligations incurred by the motor vehicle dealer, including but not limited to goodwill, in the performance of its duties under the franchise agreement, together with the duration and permanency of such investments and obligations;

(C) The potential for harm to consumers as a result of disruption of the business of the motor vehicle dealer;

(D) The motor vehicle dealer's failure to provide adequate service of facilities, equipment, parts, and qualified service personnel;

(E) The motor vehicle dealer's failure to perform warranty work on behalf of the manufacturer, subject to reimbursement by the manufacturer; and

(F) The motor vehicle dealer's failure to substantially comply, in good faith, with requirements of the franchise that are determined to be reasonable and material.

(III) The following conduct by a motor vehicle dealer shall constitute just cause for termination without consideration of other factors:

(A) Conviction of, or a plea of guilty or nolo contendere to, a felony;

(B) A continuing pattern of fraudulent conduct against the manufacturer or consumers; or

(C) Continuing failure to operate for ten days or longer.

(e) To withhold, reduce, or delay unreasonably or without just cause delivery of motor vehicles, motor vehicle parts and accessories, commodities, or moneys due motor vehicle dealers for warranty work done by any motor vehicle dealer;

(f) To withhold, reduce, or delay unreasonably or without just cause services contracted for by motor vehicle dealers;

(g) To coerce any motor vehicle dealer to provide installment financing with a specified financial institution;

(h) To violate any duty imposed by, or fail to comply with, any provision of section 12-6-120.3, 12-6-120.5, or 12-6-120.7;

(i) (I) To fail to provide to the motor vehicle dealer, within twenty days after receipt of a notice of intent from a motor vehicle dealer, the list of documents and information necessary to approve the sale or transfer of the ownership of a dealership by sale of the business or by stock transfer or the change in executive management of the dealership;

(II) To fail to confirm within twenty days after receipt of all documents and information listed in subparagraph (I) of this paragraph (i) that such documentation and information has been received;

(III) To refuse to approve, unreasonably, the sale or transfer of the ownership of a dealership by sale of the business or by stock transfer within sixty days after the manufacturer has received all documents and information necessary to approve the sale or transfer of ownership, or to refuse to approve, unreasonably, the change in executive management of the dealership within sixty days after the manufacturer has received all information necessary to approve the change in management; except that nothing in this part 1 shall authorize the sale, transfer, or assignment of a franchise or a change of the principal operator without the approval of the manufacturer or distributor unless the manufacturer or distributor fails to send notice of the disapproval within sixty days after receiving all documents and information necessary to approve the sale or transfer of ownership; or

(IV) To condition the sale, transfer, relocation, or renewal of a franchise agreement, or to condition sales, services, parts, or finance incentives, upon site control or an agreement to renovate or make improvements to a facility; except that voluntary acceptance of such conditions by the dealer shall not constitute a violation;

(j) (I) To fail or refuse to offer to its same line-make franchised dealers all models manufactured for that line-make except as a result of a strike or labor difficulty, lack of manufacturing capacity, shortage of materials, freight embargo, or other cause over which the manufacturer has no control; or

(II) To require a dealer to pay an unreasonable fee, purchase unreasonable advertising displays or other materials, or comply with unreasonable training or facilities requirements as a prerequisite to receiving any particular model of that same line-make. For purposes of this subparagraph (II), reasonableness shall be judged based on the circumstances of the individual dealer and the conditions of the market served by the dealer.

(III) This paragraph (j) shall not apply to manufacturers of recreational vehicles nor to manufacturers of vehicles with a passenger capacity of thirty-two or more.

(k) To require, coerce, or attempt to coerce any motor vehicle dealer to refrain from participation in the management of, investment in, or acquisition of any other line-make of new motor vehicles or related products; except that this paragraph (k) shall not apply unless the motor vehicle dealer:

(I) Maintains a reasonable line of credit for each make or line of new motor vehicle;

(II) Remains in compliance with reasonable capital standards and reasonable facilities requirements specified by the manufacturer; except that "reasonable facilities requirements" shall not include a requirement that a motor vehicle dealer establish or maintain exclusive facilities, personnel, or display space; and

(III) Provides written notice to the manufacturer, distributor, or manufacturer's representative, no less than ninety days prior to the dealer's intent to participate in the management of, investment in, or acquisition of another line-make of new motor vehicles or related products;

(l) (I) To fail to pay to a motor vehicle dealer, within ninety days after the termination, cancellation, or nonrenewal of a franchise, all of the following:

(A) The dealer cost, plus any charges made by the manufacturer for distribution, delivery, and taxes, less all allowances paid or credited to the motor vehicle dealer by the manufacturer, of unused, undamaged, and unsold motor vehicles in the motor vehicle dealer's inventory that were acquired from the manufacturer or from another motor vehicle dealer of the same line-make in the ordinary course of business within the previous twelve months;

(B) The dealer cost, less all allowances paid or credited to the motor vehicle dealer by the manufacturer, for all unused, undamaged, and unsold supplies, parts, and accessories in original packaging and listed in the manufacturer's current parts catalog;

(C) The fair market value of each undamaged sign owned by the motor vehicle dealer and bearing a common name, trade name, or trademark of the manufacturer if acquisition of such sign was required by the manufacturer;

(D) The fair market value of all special tools and equipment that were acquired from the manufacturer or from sources approved and required by the manufacturer and that are in good and usable condition, excluding normal wear and tear; and

(E) The cost of transporting, handling, packing, and loading the motor vehicles, supplies, parts, accessories, signs, special tools, equipment, and furnishings described in this paragraph (l).

(II) This paragraph (l) shall only apply to manufacturers of recreational vehicles in cases where the manufacturer terminates, cancels, or fails to renew the recreational vehicle dealer franchise; and this paragraph (l) shall not apply to manufacturers of vehicles with a passenger capacity of thirty-two or more.

(m) To require, coerce, or attempt to coerce any motor vehicle dealer to close or change the location of the motor vehicle dealer, or to make any substantial alterations to the dealer premises or facilities when doing so would be unreasonable or without written assurance of a sufficient supply of motor vehicles so as to justify such changes, in light of the current market and economic conditions;

(n) (I) To authorize or permit a person to perform warranty service repairs on motor vehicles unless the person is:

(A) A motor vehicle dealer with whom the manufacturer has entered into a franchise agreement for the sale and service of the manufacturer's motor vehicles; or

(B) A person or government entity that has purchased new motor vehicles pursuant to a manufacturer's fleet discount program and is performing the warranty service repairs only on vehicles owned by such person or entity.

(II) This paragraph (n) shall not apply to manufacturers of recreational vehicles nor to manufacturers of vehicles with a passenger capacity of thirty-two or more.

(o) To require, coerce, or attempt to coerce any motor vehicle dealer to prospectively agree to a release, assignment, novation, waiver, or estoppel that would relieve any person of a duty or liability imposed under this article except in settlement of a bona fide dispute;

(p) To discriminate between or refuse to offer to its same line-make franchised dealers all models manufactured for that line-make based upon unreasonable sales and service standards;

(q) To fail to make practically available any incentive, rebate, bonus, or other similar benefit to a motor vehicle dealer that is offered to another motor vehicle dealer of the same line-make within this state;

(r) To fail to pay to a motor vehicle dealer:

(I) Within ninety days after the termination, cancellation, or nonrenewal of a franchise for the failure of a dealer to meet performance sales and service obligations or after the termination, elimination, or cessation of a line-make, the cost of the lease for the facilities used for the franchise or line-make for the unexpired term of the lease, not to exceed one year; except that:

(A) If the motor vehicle dealer owns the facilities, the value of renting such facilities for one year, prorated for each line-make based upon total sales volume for the previous twelve months before the involuntary termination;

(B) If the dealer sells recreational vehicles and a subsequent manufacturer or distributor that manufactures or distributes recreational vehicles replaces any portion of the vacated facilities, the lease or rental value shall be prorated on a monthly basis unless the dealer sells motor vehicles that are not recreational vehicles;

(C) Nothing in this subparagraph (I) shall be construed to limit the application of paragraph (d) of this subsection (1);

(II) Within ninety days after the termination, elimination, or cessation of a line-make or the termination of a franchise due to the insolvency of the manufacturer or distributor, the fair market value of the motor vehicle dealer's goodwill for the line-make as of the date the manufacturer or distributor announces the action that results in the termination, elimination, or cessation, not including any amounts paid under sub-subparagraphs (A) to (E) of subparagraph (I) of paragraph (l) of this subsection (1);

(s) To condition a franchise agreement on improvements to a facility unless reasonably required by the technology of a motor vehicle being sold at the facility;

(t) To sell or offer for sale a low-speed electric vehicle, as defined by section 42-1-102, C.R.S., for use on a roadway unless the vehicle complies with part 2 of article 4 of title 42, C.R.S.;

(u) To charge back, deny motor vehicle allocation, withhold payments, or take other actions against a motor vehicle dealer if a motor vehicle sold by the motor vehicle dealer is exported from Colorado unless the manufacturer, distributor, or manufacturer representative proves that the motor vehicle dealer knew or reasonably should have known a motor vehicle was intended to be exported, which shall operate as a rebuttable presumption that the motor vehicle dealer did not have such knowledge;

(v) Within ninety days after the termination, elimination, or cessation of a line-make or the termination, cancellation, or nonrenewal of a franchise by the manufacturer, distributor, or manufacturer representative, for any reason other than that the motor vehicle dealer commits fraud, makes a misrepresentation, or commits any other crime within the scope of the franchise agreement or in the operation of the dealership, to fail to reimburse a motor vehicle dealer for the cost depreciated by five percent per year of any upgrades or alterations to the motor vehicle dealer's facilities required by the manufacturer, distributor, or manufacturer representative within the previous five years;

(w) To fail to notify a motor vehicle dealer at least ninety days before the following and to provide the specific reasons for the following:

(I) Directly or indirectly terminating, cancelling, or not renewing a franchise agreement; or

(II) Modifying, replacing, or attempting to modify or replace the franchise or selling agreement of a motor vehicle dealer, including a change in the dealer's geographic area upon which sales or service performance is measured, if the modification would substantially and adversely alter the rights or obligations of the dealer under the current franchise or selling agreement or would substantially impair the sales or service obligations or the dealer's investment; and

(x) To require, coerce, or attempt to coerce a motor vehicle dealer to substantially alter a facility or premises if:

(I) The facility or premises has been altered within the last ten years at a cost of more than two hundred fifty thousand dollars and the alteration was required and approved by the manufacturer, distributor, or manufacturer representative unless subsection (1)(x)(II) of this section applies to the dealer; except that this subsection (1)(x) does not apply to improvements made to comply with health or safety laws, to improvements made to accommodate the technology requirements necessary to sell or service a line-make, to technological improvements related to electric, automated, compressed natural gas, and fuel-cell motor vehicles, or to improvements made to install or upgrade electric vehicle charging equipment; or

(II) The motor vehicle dealer sells only motorcycles or motorcycles and powersports vehicles, the facility or premises has been altered within the last ten years at a cost of more than twenty-five thousand dollars, and the alteration was required and approved by the manufacturer, distributor, or manufacturer representative; except that this subsection (1)(x) does not apply to improvements made to comply with health or safety laws, to improvements made to accommodate the technology requirements necessary to sell or service a line-make, to technological improvements related to electric, automated, compressed natural gas, and fuel-cell motor motorcycles and powersports vehicles, or to improvements made to install or upgrade electric vehicle charging equipment.

(y) (I) To sell or offer to sell new motor vehicles to a franchised motor vehicle dealer with whom the manufacturer has a franchise agreement at a lower actual price than the actual price offered to any other motor vehicle dealer with whom the manufacturer has a franchise agreement for the same motor vehicle similarly equipped; except that this subsection (1)(y) does not apply to:

(A) Resale to any government;

(B) Donation or use by the dealer in a driver education program; or

(C) A price change made in the ordinary course of business if made available to all motor vehicle dealers when the price changes.

(II) This subsection (1)(y) does not prohibit a manufacturer, distributor, or manufacturer representative from offering incentive programs, sales-promotion plans, or other discounts if the incentives or discounts are reasonably available to all motor vehicle dealers with whom the manufacturer has a franchise agreement.

(z) To require a motor vehicle dealer to grant a manufacturer, distributor, or manufacturer representative the following or to enforce the following if the exercise of the contractual right would stop the transfer of the motor vehicle dealer ownership from an owner to an immediate family member of the owner:

(I) A right of first refusal to purchase the motor vehicle dealer; or

(II) An option to purchase the motor vehicle dealer;

(aa) (I) To use an unreasonable, arbitrary, or unfair performance standard in determining a motor vehicle dealer's compliance with a franchise agreement;

(II) To fail to communicate, upon the request of the dealer, any performance standard in a clear and concise writing to a motor vehicle dealer before applying the standard to the motor vehicle dealer.

(2) It is unlawful for any person to act as a motor vehicle dealer, manufacturer, distributor, wholesaler, manufacturer representative, used motor vehicle dealer, buyer agent, wholesale motor vehicle auction dealer, or motor vehicle salesperson unless the person has been duly licensed under this part 1, except for:

(a) Persons exempt from licensure as a manufacturer under section 12-6-102 (15); however, manufacturers exempt from licensing shall comply with all other applicable requirements for manufacturers, including those pertaining to vehicle identification numbers and manufacturers' statements of origin; and

(b) Business owners selling a vehicle if the vehicle has been owned for more than one year, the vehicle has been used exclusively for business purposes, the vehicle is titled in the name of the business, all applicable taxes related to the vehicle have been paid, and the total number of vehicles sold by a business owner over a two-year period does not exceed twenty vehicles.

(3) It is unlawful and a violation of this part 1 for a buyer's agent to engage in the following:

(a) To make a material misstatement in an application for a license;

(b) To willfully fail to perform or cause to be performed any written agreement with respect to any motor vehicle or parts thereof;

(c) To defraud any buyer, seller, motor vehicle salesperson, or financial institution;

(d) To intentionally enter into a financial agreement with a seller of a motor vehicle for the buyer agent's own benefit;

(e) To coerce any motor vehicle dealer into providing installment financing with a specified financial institution.



§ 12-6-120.3. New, reopened, or relocated dealer - notice required - grounds for refusal of dealer license - definitions - rules

(1) No manufacturer shall establish an additional motor vehicle dealer, reopen a previously existing motor vehicle dealer, or authorize an existing motor vehicle dealer to relocate without first providing at least sixty days' notice to all of its franchised dealers within whose relevant market area the new, reopened, or relocated dealer would be located. The notice must state:

(a) The specific location at which the additional, reopened, or relocated motor vehicle dealer will be established;

(b) The date on or after which the manufacturer intends to be engaged in business with the additional, reopened, or relocated motor vehicle dealer at the proposed location; and

(c) The identity of all motor vehicle dealers who are franchised to sell the same line-make of vehicles with licensed locations in the relevant market area where the additional, reopened, or relocated motor vehicle dealer is proposed to be located.

(d) Repealed.

(1.5) A manufacturer shall approve or disapprove of a motor vehicle dealer facility initial site location, relocation, or reopening request within sixty days after the request or after sending the notice required by subsection (1) of this section to all of its franchised dealers, whichever is later.

(2) Subsection (1) of this section shall not apply to:

(a) The relocation of an existing dealer within two miles of its current location; or

(b) The establishment of a replacement dealer, within two years, either at the former location or within two miles of the former location.

(3) As used in this section:

(a) "Manufacturer" means a motor vehicle manufacturer, distributor, or manufacturer representative.

(b) "Relevant market area" means the greater of the following:

(I) The geographic area of responsibility defined in the franchise agreement of an existing dealer; or

(II) The geographic area within a radius of ten miles of any existing dealer of the same line-make of vehicle as the proposed additional motor vehicle dealer.

(c) Repealed.

(4) and (5) Repealed.

(6) (a) An existing motor vehicle dealer adversely affected by a reopening or relocation of an existing same line-make motor vehicle dealer or the addition of a same line-make motor vehicle dealer may, within ninety days after receipt of the notice required in subsection (1) of this section, file a legal action in a district court of competent jurisdiction or file an administrative complaint with the executive director to prevent or enjoin the relocation, reopening, or addition of the proposed motor vehicle dealer. An existing motor vehicle dealer is adversely impacted if:

(I) The dealer is located within the relevant market area of the proposed relocated, reopened, or additional dealership described in the notice required in subsection (1) of this section; or

(II) The existing dealer or dealers of the same line-make show that, during any twelve-month period of the thirty-six months preceding the receipt of the notice required in subsection (1) of this section, the dealer or dealers, or a dealer's predecessor, made at least twenty-five percent of the dealer's retail sales of new motor vehicles to persons whose addresses are located within ten miles of the location of the proposed relocated, reopened, or additional dealership.

(b) The executive director shall refer a complaint filed under this section to an administrative law judge with the office of administrative courts for final agency action.

(c) In any court or administrative action, the manufacturer has the burden of proof on each of the following issues:

(I) The change in population;

(II) The relevant vehicle buyer profiles;

(III) The relevant historical new motor vehicle registrations for the line-make of vehicles versus the manufacturer's actual competitors in the relevant market area;

(IV) Whether the opening of the proposed additional, reopened, or relocated motor vehicle dealer is materially beneficial to the public interest or the consumers in the relevant market area;

(V) Whether the motor vehicle dealers of the same line-make in the relevant market area are providing adequate representation and convenient customer care, including the adequacy of sales and service facilities, equipment, parts, and qualified service personnel, for motor vehicles of the same line-make in the relevant market area;

(VI) The reasonably expected market penetration of the line-make, given the factors affecting penetration; and

(VII) Whether the additional, reopened, or relocated dealership is reasonable and justifiable based on expected economic and market conditions within the relevant market area.

(d) In any court or administrative action, the motor vehicle dealer has the burden of proof on each of the following issues:

(I) Whether the manufacturer has engaged in any action or omission that, directly or indirectly, denied the existing motor vehicle dealer of the same line-make the opportunity for reasonable growth or market expansion;

(II) Whether the manufacturer has coerced or attempted to coerce any existing motor vehicle dealer or dealers into consenting to additional or relocated franchises of the same line-make in the community or territory or relevant market area; and

(III) The size and permanency of the investment of and obligations incurred by the existing motor vehicle dealers of the same line-make located in the relevant market area.

(e) (I) In a legal or administrative action challenging the relocating, reopening, or addition of a motor vehicle dealer, the district court or administrative law judge shall make a determination of whether the relocation, reopening, or addition of a motor vehicle dealer is, based on the factors identified in subsections (6)(c) and (6)(d) of this section:

(A) In the public interest; and

(B) Fair and equitable to the existing motor vehicle dealers.

(II) The district court or the executive director shall deny any proposed relocating, reopening, or addition of a motor vehicle dealer unless the manufacturer shows by a preponderance of the evidence that the existing motor vehicle dealer or dealers of the same line-make in the relevant market area of the proposed dealership are not providing adequate representation of the line-make motor vehicles. A determination to deny, prevent, or enjoin the relocating, reopening, or addition of a motor vehicle dealer is effective for at least eighteen months.



§ 12-6-120.5. Independent control of dealer - definitions

(1) Except as otherwise provided in this section, no manufacturer shall own, operate, or control any motor vehicle dealer or used motor vehicle dealer in Colorado.

(2) Notwithstanding subsection (1) of this section, the following activities are not prohibited:

(a) (I) Except as provided in subparagraph (II) of this paragraph (a), operation of a dealer for a temporary period, not to exceed twelve months, during the transition from one owner or operator to another independent owner or operator; except that the executive director may extend the period, not to exceed twenty-four months, upon showing by the manufacturer or distributor of the need to operate the dealership for such time to achieve a transition from an owner or operator to another independent third-party owner or operator;

(II) Operation of a dealer that sells recreational vehicles for not more than eighteen months during the transition from one owner or operator to another independent owner or operator;

(b) Ownership or control of a dealer while the dealer is being sold under a bona fide contract or purchase option to the operator of the dealer;

(c) Participation in the ownership of the dealer solely for the purpose of providing financing or a capital loan that will enable the dealer to become the majority owner of the dealer in less than seven years;

(d) Operation of a motor vehicle dealer if the manufacturer has no other dealers of the same line-make in this state;

(e) Ownership, operation, or control of a used motor vehicle dealer if the manufacturer owned, operated, or controlled the used motor vehicle dealer on January 1, 2009, and has continuously operated or controlled the used motor vehicle facilities after January 1, 2009; and

(f) Operation of a motor vehicle dealer if the manufacturer was operating the dealer on January 1, 2009, so long as the dealer is in continuous operation after January 1, 2009.

(3) As used in this section:

(a) "Control" means to possess, directly, the power to direct or cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract, or otherwise; except that "control" does not include the relationship between a manufacturer and a motor vehicle dealer under a franchise agreement.

(b) "Manufacturer" means a motor vehicle manufacturer, distributor, or manufacturer representative.

(c) "Operate" means to directly or indirectly manage a motor vehicle dealer.

(d) "Own" means to hold any beneficial ownership interest of one percent or more of any class of equity interest in a dealer, whether as a shareholder, partner, limited liability company member, or otherwise. To "hold" an ownership interest means to have possession of, title to, or control of the ownership interest, either directly or through a fiduciary or agent.

(4) This section shall not apply to manufacturers of vehicles with a passenger capacity of thirty-two or more.



§ 12-6-120.7. Successor under existing franchise agreement - duties of manufacturer

(1) If a licensed motor vehicle dealer under franchise by a manufacturer dies or becomes incapacitated, the manufacturer shall act in good faith to allow a successor, which may include a family member, designated by the deceased or incapacitated motor vehicle dealer to succeed to ownership and operation of the dealer under the existing franchise agreement if:

(a) Within ninety days after the motor vehicle dealer's death or incapacity, the designated successor gives the manufacturer written notice of an intent to succeed to the rights of the deceased or incapacitated motor vehicle dealer in the franchise agreement;

(b) The designated successor agrees to be bound by all of the terms and conditions of the existing franchise agreement; and

(c) The designated successor meets the criteria generally applied by the manufacturer in qualifying motor vehicle dealers.

(2) A manufacturer may refuse to honor the existing franchise agreement with the designated successor only for good cause. The manufacturer may request in writing from a designated successor the personal and financial data that is reasonably necessary to determine whether the existing franchise agreement should be honored, and the designated successor shall supply such data promptly upon request.

(3) (a) If a manufacturer believes that good cause exists for refusing to honor the requested succession, the manufacturer shall send the designated successor, by certified or overnight mail, notice of its refusal to approve the succession within sixty days after the later of:

(I) Receipt of the notice of the designated successor's intent to succeed the motor vehicle dealer in the ownership and operation of the dealer; or

(II) The receipt of the requested personal and financial data.

(b) Failure to serve the notice pursuant to paragraph (a) of this subsection (3) shall be considered approval of the designated successor, and the franchise agreement is considered amended to reflect the approval of the succession the day following the last day of the notice period specified in said paragraph (a).

(c) If the manufacturer gives notice of refusal to approve the succession, such notice shall state the specific grounds for the refusal and shall state that the franchise agreement shall be discontinued not less than ninety days after the date the notice of refusal is served unless the proposed successor files an action in the district court to enjoin such action.

(4) This section shall not be construed to prohibit a motor vehicle dealer from designating a person as the successor in advance, by written instrument filed with the manufacturer. If the motor vehicle dealer files such an instrument, that instrument governs the succession rights to the management and operation of the dealer subject to the designated successor satisfying the manufacturer's qualification requirements as described in this section.

(5) This section shall not apply to manufacturers of vehicles with a passenger capacity of thirty-two or more.



§ 12-6-121. Penalty

(1) Except as provided in subsection (2) of this section, any person who willfully violates this part 1 or who willfully commits any offense in this part 1 declared to be unlawful commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501.

(2) (a) Any person who willfully violates section 12-6-120 (2) by acting as a manufacturer, distributor, or manufacturer representative without proper authorization commits a class 3 misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars or more than one thousand dollars for each separate offense; except that, if the violator is a corporation, the fine shall be not less than five hundred dollars or more than two thousand five hundred dollars for each separate offense. A second conviction shall be punished by a fine of two thousand five hundred dollars.

(b) Any person who willfully violates section 12-6-120 (2) by acting as a motor vehicle dealer, wholesaler, used motor vehicle dealer, buyer agent, wholesale motor vehicle auction dealer, or motor vehicle salesperson without proper authorization commits a class 3 misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one thousand dollars and a penalty of twenty-five hours of useful public service, neither of which the court may suspend, for each separate offense; except that, if the violator is a corporation, the corporation shall be punished by a fine of not less than five thousand dollars nor more than twenty-five thousand dollars for each separate offense. A second conviction for an individual shall be punished by a fine of not less than five thousand dollars nor more than twenty-five thousand dollars for each separate offense, which the court may not suspend.



§ 12-6-121.5. Fines - disposition - unlicensed sales

Of any fine collected for a violation of section 12-6-120 (2), half shall be awarded to the law enforcement agency that investigated and issued the citation for the violation and half shall be credited to the auto dealers license fund created in section 12-6-123.



§ 12-6-121.6. Drafts not honored for payment - penalties

(1) If a motor vehicle dealer, wholesaler, or used motor vehicle dealer issues a draft or check to a motor vehicle dealer, wholesaler, used motor vehicle dealer, motor vehicle auction house, or consignor and fails to honor such draft or check, then the license of such licensee shall be subject to suspension pursuant to section 12-6-104 (3)(e)(I). The license suspension shall be effective upon the date of any final decision against such licensee based upon the unpaid draft or check. A licensee whose license has been suspended pursuant to the provisions of this subsection (1) shall not be eligible for reinstatement of such license and shall not be eligible to apply for any other license issued under this part 1 unless it is demonstrated to the board that the unpaid draft or check has been paid in full and that any fine imposed on the licensee pursuant to subsection (2) of this section has been paid in full.

(2) Any motor vehicle dealer, wholesaler, or used motor vehicle dealer which issues a draft or check to a motor vehicle dealer, wholesaler, used motor vehicle dealer, motor vehicle auction house, or consignor and who fails to honor such draft or check, causing loss to a third party, commits a misdemeanor and shall be punished by a fine of two thousand five hundred dollars. Any fine collected for a violation of this subsection (2) shall be awarded to the law enforcement agency which investigated and issued the citation for said violation.



§ 12-6-122. Right of action for loss

(1) If any person suffers loss or damage by reason of any fraud practiced on such person or fraudulent representation made to such person by a licensed dealer or one of the dealer's salespersons acting for the dealer on such dealer's behalf or within the scope of the employment of the salesperson or suffers any loss or damage by reason of the violation by such dealer or salesperson of any of the provisions of this part 1 that are designated by the board by rule, whether or not such violation is the basis for denial, suspension, or revocation of a license, such person shall have a right of action against the dealer, such dealer's motor vehicle salespersons, and the sureties upon their respective bonds. The right of a person to recover for loss or damage as provided in this subsection (1) against the dealer or salesperson shall not be limited to the amount of their respective bonds.

(2) If any person suffers any loss or damage by reason of any unlawful act as provided in section 12-6-120 (1)(a), such person shall have a right of action against the manufacturer, distributor, or manufacturer representative. In any court action wherein a manufacturer, distributor, or manufacturer representative has been found liable in damages to any person under this part 1, the amount of damages so determined shall be trebled and shall be recoverable by the person so damaged. Any person so damaged shall also be entitled to recover reasonable attorney fees as part of his or her damages.

(3) If any licensee suffers any loss or damage because of a violation of section 12-6-120 (1), the licensee shall have a right of action against the manufacturer, distributor, or manufacturer representative. In any court action wherein a manufacturer, distributor, or manufacturer representative has been found liable in damages to any licensee under this part 1, any licensee so damaged shall also be entitled to recover reasonable attorney fees and costs as part of his or her damages.



§ 12-6-122.5. Contract disputes - venue - choice of law

(1) In the event of a dispute between a motor vehicle dealer and a manufacturer under a franchise agreement, notwithstanding any provision of the agreement to the contrary:

(a) At the option of the motor vehicle dealer, venue shall be proper in the county or judicial district where the dealer resides or has its principal place of business; and

(b) Colorado law shall govern, both substantively and procedurally.



§ 12-6-123. Disposition of fees - auto dealers license fund - created

(1) All money received under this part 1, except fines awarded pursuant to sections 12-6-121.5 and 12-6-121.6 (2), shall be deposited with the state treasurer by the department of revenue, subject to section 24-35-101, together with a detailed statement of such receipts, and the money deposited with the state treasurer constitutes a fund to be known as the auto dealers license fund, which fund is hereby created. The fund shall be used under the direction of the board in the following manner:

(a) Repealed.

(b) (I) For the payment of the expenses of the administration of the board as the general assembly deems necessary by making an appropriation therefor on an annual fiscal-year basis commencing July 1, 1971, and thereafter.

(II) Any money remaining in said fund on December 31, 1971, and at the close of each calendar year thereafter, after costs of administration of the law as provided in this part 1 shall remain in the auto dealers license fund to be used for educational and enforcement purposes as appropriated by the general assembly.

(c) To pay the department of revenue for the administration of actions or proceedings brought before the executive director pursuant to section 12-6-120.

(d) To enforce section 12-6-120 (2).

(2) Repealed.



§ 12-6-125. Advertisement - inclusion of dealer name

A motor vehicle dealer or used motor vehicle dealer or any agent of the dealers shall not advertise any offer for the sale, lease, or purchase of a motor vehicle or a used motor vehicle that creates the false impression that the vehicle is being offered by a private party or by a buyer's agent or that does not contain the name of the dealer or the word "dealer" or, if the name is contained in the offer and does not clearly reflect that the business is a dealer, both the name of the dealer and the word "dealer".



§ 12-6-126. Audit reimbursement limitations - dealer claims

(1) (a) A manufacturer, distributor, or manufacturer representative shall have the right to audit warranty, sales, or incentive claims of a motor vehicle dealer for nine months after the date the claim was submitted.

(b) A manufacturer, distributor, or manufacturer representative shall not require documentation for warranty, sales, or incentive claims or audit warranty, sales, or incentive claims of a motor vehicle dealer more than fifteen months after the date the claim was submitted, nor shall the manufacturer require a charge back, reimbursement, or credit against a future transaction arising out of an audit or request for documentation arising more than nine months after the date the claim was submitted.

(2) The motor vehicle dealer shall have nine months after making a sale or providing service to submit warranty, sales, or incentive claims to the manufacturer, distributor, or manufacturer representative.

(3) Subsection (1) of this section shall not limit any action for fraud instituted in a court of competent jurisdiction.

(4) A motor vehicle dealer may request a determination from the executive director, within thirty days, that a charge back, reimbursement, or credit required violates subsection (1) of this section. If a determination is requested within the thirty-day period, then the charge back, reimbursement, or credit shall be stayed pending the decision of the executive director. If the executive director determines after a hearing that the charge back, reimbursement, or credit violates subsection (1) of this section, the charge back, reimbursement, or credit shall be void.



§ 12-6-127. Reimbursement for right of first refusal

A manufacturer or distributor shall pay reasonable attorney fees, not to exceed the usual and customary fees charged for the transfer of a franchise, and reasonable expenses that are incurred by the proposed owner or transferee before the manufacturer or distributor exercised its right of first refusal in negotiating and implementing the contract for the proposed change of ownership or the transfer of assets. Payment of attorney fees and expenses is not required if the claimant has failed to submit an accounting of attorney fees and expenses within twenty days after the receipt of the manufacturer's or dealer's written request for an accounting. An expense accounting may be requested by the manufacturer or distributor before exercising its right of first refusal.



§ 12-6-128. Payout exemption to execution

A motor vehicle dealer's right to receive payments from a manufacturer or distributor required by section 12-6-120 (1)(l) and (1)(r) is not liable to attachment or execution and may not otherwise be seized, taken, appropriated, or applied in a legal or equitable process or by operation of law to pay the debts or liabilities of the manufacturer or distributor. This section shall not prohibit a secured creditor from exercising rights accrued pursuant to a security agreement if the right arose as a result of the manufacturer or distributor voluntarily creating a security interest before paying existing debts or liabilities of the manufacturer or distributor. This section shall not prohibit a manufacturer or distributor from withholding a portion of such payments necessary to cover an amount of money owed to the manufacturer or distributor as an offset to such payments if the manufacturer or distributor provides the motor vehicle dealer written notice thereof.



§ 12-6-129. Site control extinguishes

If a manufacturer, distributor, or manufacturer representative has terminated, eliminated, or not renewed a franchise agreement containing a site control provision, the motor vehicle dealer may void a site control provision of a franchise agreement by returning any money the dealer has accepted in exchange for site control prorated by the time remaining before the agreement expires over the time period between the agreement being signed and the agreement expiring. This section does not apply if the termination, elimination, or nonrenewal is for just cause in accordance with section 12-6-120 (1)(d).



§ 12-6-130. Modification voidable

If a manufacturer, distributor, or manufacturer representative fails to comply with section 12-6-120 (1)(w)(II), the motor vehicle dealer may void the modification or replacement of the franchise agreement.



§ 12-6-131. Termination appeal

(1) A motor vehicle dealer who has reason to believe that a manufacturer, distributor, or manufacturer representative has violated section 12-6-120 (1)(d) or (1)(w) may appeal to the board by filing a complaint with:

(a) The executive director; or

(b) A district court if neither the executive director nor the administrative law judge, appointed in accordance with this section, holds a hearing concerning the complaint within sixty days after the complaint was filed.

(2) Upon filing of a verified complaint alleging with specific facts that a violation has occurred under this section, the termination, elimination, modification, or nonrenewal of the franchise agreement is automatically stayed, without the motor vehicle dealer posting a bond, until a final determination is made on each issue raised in the complaint; except that the executive director, administrative law judge, or court may cancel the stay upon finding that the cancellation, termination, or nonrenewal of the franchise agreement was for any of the reasons specified in section 12-6-120 (1)(d)(III). The automatic stay maintains all rights under the franchise agreement until the final determination of the issues raised in the verified complaint. The manufacturer, distributor, or manufacturer representative shall not name a replacement motor vehicle dealer for the market or location until a final order is entered.

(3) If a verified complaint is filed with the executive director, the executive director shall refer the complaint to an administrative law judge with the office of administrative courts for final agency action.

(4) In resolving a termination complaint, the manufacturer, distributor, or manufacturer representative has the burden of proving any claim made that the factors listed in section 12-6-120 (1)(d)(II) apply to the termination, cancellation, or nonrenewal.

(5) The prevailing party in a claim that a termination, cancellation, or nonrenewal violates section 12-6-120 (1)(d) or (1)(w) is entitled to recover attorney fees and costs, including expert witness fees, incurred in the termination protest.



§ 12-6-132. Stop-sale directives - used motor vehicles - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Average trade-in value" means the value of a used motor vehicle as established by a generally accepted, published, third-party used vehicle resource.

(b) "Stop-sale directive" means an unconditional directive from a manufacturer or distributor to a motor vehicle dealer to stop selling a type of motor vehicle manufactured by the manufacturer or distributed by the distributor because of a safety defect.

(2) A manufacturer or distributor shall reimburse a motor vehicle dealer in accordance with subsection (3) of this section if:

(a) The manufacturer or distributor issues a stop-sale directive for a motor vehicle manufactured or distributed by the issuer of the stop-sale directive;

(b) The motor vehicle dealer holds an active sales, service, and parts agreement with the manufacturer or distributor for the line-make of the used motor vehicle covered by the stop-sale directive;

(c) The used motor vehicle covered by the stop-sale directive is held in the inventory of the motor vehicle dealer on the date the stop-sale directive is issued or taken by the dealer as a trade-in vehicle on a consumer purchase of the same line-make; and

(d) The manufacturer or distributor has not provided a remedy procedure or made parts available to repair the used motor vehicle for more than thirty days after the stop-sale directive is issued.

(3) If the conditions in subsection (2) of this section are met, the manufacturer or distributor shall, upon application by the motor vehicle dealer, pay or credit the dealer one and one-half percent per month of the average trade-in value of the used motor vehicle's model prorated from thirty days after the stop-sale directive was issued to the earlier of:

(a) The date when the manufacturer or distributor provides the motor vehicle dealer with a remedy procedure and any necessary parts for ordering to repair the used motor vehicle; or

(b) The date the motor vehicle dealer transfers the motor vehicle.

(4) A manufacturer or distributor may determine a reasonable manner and method required for a motor vehicle dealer to demonstrate the inventory status of a used motor vehicle to determine eligibility for reimbursement.

(5) (a) This section applies only to used motor vehicles.

(b) This section is not intended to prevent a manufacturer or distributor from requiring that a motor vehicle not be subject to an open recall or stop-sale directive for the motor vehicle to be qualified or sold as a certified preowned vehicle or substantially similar designation.

(c) This section does not require a manufacturer or distributor to provide total compensation to a motor vehicle dealer that would exceed the total average trade-in valuation of the affected used motor vehicle.

(d) This section does not preclude a motor vehicle dealer and a manufacturer or distributor from agreeing to reimbursement terms that differ from those specified in this section.

(e) Compensation provided to a motor vehicle dealer under this section is exclusive and may not be combined with any other remedy under state or federal law.



§ 12-6-133. Repeal of part

This part 1 is repealed, effective September 1, 2027. Before its repeal, this part 1 is scheduled for review in accordance with section 24-34-104.






Part 2 - Antimonopoly Financing Law

§ 12-6-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Person" means any individual, firm, corporation, partnership, association, trustee, receiver, or assignee for the benefit of creditors.

(2) "Sell", "sold", "buy", and "purchase" include exchange, barter, gift, and offer or contract to sell or buy.



§ 12-6-202. Exclusive finance agreements void - when

It is unlawful for any person who is engaged, either directly or indirectly, in the manufacture or distribution of motor vehicles, to sell or enter into contract to sell motor vehicles, whether patented or unpatented, to any person who is engaged or intends to engage in the business of selling such motor vehicles at retail in this state, on the condition or with an agreement or understanding, either express or implied, that such person so engaged in selling motor vehicles at retail in any manner shall finance the purchase or sale of any one or number of motor vehicles only with or through a designated person or class of persons or shall sell and assign the conditional sales contracts, chattel mortgages, or leases arising from the sale of motor vehicles or any one or number thereof only to a designated person or class of persons, when the effect of the condition, agreement, or understanding so entered into may be to lessen or eliminate competition, or create or tend to create a monopoly in the person or class of persons who are designated, by virtue of such condition, agreement, or understanding to finance the purchase or sale of motor vehicles or to purchase such conditional sales contracts, chattel mortgages, or leases. Any such condition, agreement, or understanding is declared to be void and against the public policy of this state.



§ 12-6-203. Threat prima facie evidence of violation

Any threat, expressed or implied, made directly or indirectly to any person engaged in the business of selling motor vehicles at retail in this state by any person engaged, either directly or indirectly, in the manufacture or distribution of motor vehicles, that such person will discontinue or cease to sell, or refuse to enter into a contract to sell, or will terminate a contract to sell motor vehicles, whether patented or unpatented, to such person who is so engaged in the business of selling motor vehicles at retail, unless such person finances the purchase or sale of any one or number of motor vehicles only with or through a designated person or class of persons or sells and assigns the conditional sales contracts, chattel mortgages, or leases arising from his retail sales of motor vehicles or any one or number thereof only to a designated person or class of persons shall be prima facie evidence of the fact that such person so engaged in the manufacture or distribution of motor vehicles has sold or intends to sell the same on the condition or with the agreement or understanding prohibited in section 12-6-202.



§ 12-6-204. Threat by agent as evidence of violation

Any threat, expressed or implied, made directly or indirectly to any person engaged in the business of selling motor vehicles at retail in this state by any person, or any agent of any such person, who is engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages, or leases on motor vehicles in this state and is affiliated with or controlled by any person engaged, directly or indirectly, in the manufacture or distribution of motor vehicles, that such person so engaged in such manufacture or distribution shall terminate his contract with or cease to sell motor vehicles to such person engaged in the sale of motor vehicles at retail in this state unless such person finances the purchase or sale of any one or number of motor vehicles only or through a designated person or class of persons or sells and assigns the conditional sales contracts, chattel mortgages, or leases arising from his retail sale of motor vehicles or any one or any number thereof only to such person so engaged in financing the purchase or sale of motor vehicles or in buying conditional sales contracts, chattel mortgages, or leases on motor vehicles, shall be presumed to be made at the direction of and with the authority of such person so engaged in such manufacture or distribution of motor vehicles, and shall be prima facie evidence of the fact that such person so engaged in the manufacture or distribution of motor vehicles has sold or intends to sell the same on the condition or with the agreement or understanding prohibited in section 12-6-202.



§ 12-6-205. Offering consideration to eliminate competition

It is unlawful for any person who is engaged, directly or indirectly, in the manufacture or wholesale distribution only of motor vehicles, whether patented or unpatented, to pay or give, or contract to pay or give, any thing or service of value to any person who is engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages, or leases on motor vehicles sold at retail within this state if the effect of any such payment or the giving of any such thing or service of value may be to lessen or eliminate competition, or tend to create or create a monopoly in the person or class of persons who receive or accept such thing or service of value.



§ 12-6-206. Accepting consideration to eliminate competition

It is unlawful for any person who is engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages, or leases on motor vehicles sold at retail within this state to accept or receive, or contract or agree to accept or receive, either directly or indirectly, any payment, thing, or service of value from any person who is engaged, either directly or indirectly, in the manufacture of or wholesale distribution only of motor vehicles, whether patented or unpatented, if the effect of the acceptance or receipt of any such payment, thing, or service of value may be to lessen or eliminate competition, or to create or tend to create a monopoly in the person who accepts or receives such payment, thing, or service of value or contracts or agrees to accept or receive the same.



§ 12-6-207. Recipient of consideration shall not buy mortgages

It is unlawful for any person who hereafter so accepts or receives, either directly or indirectly, any payment, thing, or service of value, as set forth in section 12-6-206, or contracts, either directly or indirectly, to receive any such payment, or thing, or service of value to thereafter finance or attempt to finance the purchase or sale of any motor vehicle or buy or attempt to buy any conditional sales contracts, chattel mortgages, or leases on motor vehicles sold at retail in this state.



§ 12-6-208. Quo warranto action

For a violation of any of the provisions of this part 2 by any corporation or association mentioned in this part 2, it is the duty of the attorney general or the district attorney of the proper county to institute proper suits or an action in the nature of quo warranto in any court of competent jurisdiction for the forfeiture of its charter rights, franchises, or privileges and powers exercised by such corporation or association, and for the dissolution of the same under the general statutes of the state.



§ 12-6-209. Violation by foreign corporation - penalty

Every foreign corporation and every foreign association exercising any of the powers, franchises, or functions of a corporation in this state violating any of the provisions of this part 2 is denied the right and prohibited from doing any business in this state, and it is the duty of the attorney general to enforce this provision by bringing proper proceedings by injunction or otherwise. The secretary of state is authorized to revoke the license of any such corporation or association heretofore authorized by him to do business in this state.



§ 12-6-210. Penalty

Any person who violates any of the provisions of this part 2, any person who is a party to any agreement or understanding, or to any contract prescribing any condition, prohibited by this part 2, and any employee, agent, or officer of any such person who participates, in any manner, in making, executing, enforcing, or performing, or in urging, aiding, or abetting in the performance of, any such contract, condition, agreement, or understanding and any person who pays or gives or contracts to pay or give any thing or service of value prohibited by this part 2, and any person who receives or accepts or contracts to receive or accept any thing or service of value prohibited by this part 2 commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S. Each day's violation of this provision shall constitute a separate offense.



§ 12-6-211. Contract void

Any contract or agreement in violation of the provisions of this part 2 shall be absolutely void and shall not be enforceable either in law or equity.



§ 12-6-212. Provisions cumulative

The provisions of this part 2 shall be held cumulative of each other and of all other laws in any way affecting them now in force in this state.



§ 12-6-213. Damages

In addition to the criminal and civil penalties provided in this part 2, any person who is injured in his business or property by any other person or corporation or association or partnership, by reason of any thing forbidden or declared to be unlawful by this part 2, may sue therefor in any court having jurisdiction thereof in the county where the defendant resides or is found, or any agent resides or is found, or where service may be obtained, without respect to the amount of controversy, and to recover twofold the damages sustained by him, and the costs of suit. When it appears to the court before which any proceedings under this part 2 are pending that the ends of justice require that other parties shall be brought before the court, the court may cause them to be made parties defendant and summoned, whether they reside in the county where such action is pending or not.



§ 12-6-214. Repeal of part

This part 2 is repealed, effective September 1, 2027. Before its repeal, this part 2 is scheduled for review in accordance with section 24-34-104.






Part 3 - Sunday Closing Law

§ 12-6-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Motor vehicle" means every self-propelled vehicle intended primarily for use and operation on the public highways and every vehicle intended primarily for operation on the public highways which is not driven or propelled by its own power, but which is designed either to be attached to or become a part of a self-propelled vehicle; it does not include farm tractors and other machines and tools used in the production, harvesting, and care of farm products.



§ 12-6-302. Sunday closing

No person, firm, or corporation, whether owner, proprietor, agent, or employee, shall keep open, operate, or assist in keeping open or operating any place or premises or residences, whether open or closed, for the purpose of selling, bartering, or exchanging or offering for sale, barter, or exchange any motor vehicle, whether new, used, or secondhand, on the first day of the week commonly called Sunday. This part 3 shall not apply to the opening of an establishment or place of business on the said first day of the week for other purposes, such as the sale of petroleum products, tires, or automobile accessories, or for the purpose of operating and conducting a motor vehicle repair shop, or for the purpose of supplying such services as towing or wrecking. The provisions of this part 3 shall not apply to the opening of an establishment or place of business on the said first day of the week for the purpose of selling, bartering, or exchanging or offering for sale, barter, or exchange any boat, boat trailer, snowmobile, or snowmobile trailer.



§ 12-6-303. Penalties

Any person, firm, partnership, or corporation who violates any of the provisions of this part 3 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than seventy-five dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or the court, in its discretion, may suspend or revoke the Colorado motor vehicle dealer's license issued under the provisions of part 1 of this article, or by such fine and imprisonment and suspension or revocation.



§ 12-6-304. Repeal of part

This part 3 is repealed, effective September 1, 2027. Before its repeal, this part 3 is scheduled for review in accordance with section 24-34-104.






Part 4 - Event Data Recorders

§ 12-6-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Event data" means records of one or more of the following categories of information concerning a motor vehicle, which records are captured by an event data recorder:

(a) Whether the vehicle's air bag deployed;

(b) Vehicle speed;

(c) Vehicle direction;

(d) Vehicle location;

(e) Vehicle steering performance or use;

(f) Vehicle brake performance or use; or

(g) Vehicle seatbelt status or use.

(2) "Event data recorder" means a device or feature that is installed by the manufacturer of a motor vehicle for the purpose of capturing or transmitting retrievable event data.

(3) "Owner" means:

(a) A person having all the incidents of ownership of a motor vehicle, including legal title to the motor vehicle, regardless of whether the person lends, rents, or creates a security interest in the vehicle;

(b) A person entitled to possession of a motor vehicle as the purchaser under a security agreement; or

(c) A person entitled to possession of a vehicle as lessee under a written lease agreement if the lease agreement is intended to last for more than three months at its inception.

(4) "Owner's agent" means a natural person authorized by the owner within the last thirty days or the owner's representative as defined by section 13-20-702 (3), C.R.S.



§ 12-6-402. Event data recorders

(1) A manufacturer of a motor vehicle that is sold or leased in Colorado with an event data recorder shall in bold-faced type disclose, in the owner's manual, that the vehicle is so equipped and, if so, the type of data recorded. A disclosure made by means of an insert into the owner's manual shall be deemed a disclosure in the owner's manual.

(2) Event data that is recorded on an event data recorder is the personal information of the motor vehicle's owner, and therefore, such information shall not be retrieved by a person who is not the owner of the motor vehicle, except in the following circumstances:

(a) The owner of the motor vehicle or the owner's agent has consented to the retrieval of the data within the last thirty days;

(b) The data is retrieved by a motor vehicle dealer or by an automotive technician to diagnose, service, or repair the motor vehicle at the request of the owner or the owner's agent;

(c) The data is subject to discovery pursuant to the rules of civil procedure in a claim arising out of a motor vehicle accident;

(d) A court or administrative agency having jurisdiction orders the data to be retrieved;

(e) The event data recorder is installed after the manufacturer or motor vehicle dealer sells the motor vehicle; or

(f) A peace officer retrieves the data pursuant to a court order as part of an investigation of a suspected violation of a law that has caused, or contributed to the cause of, an accident resulting in damage of property or injury to a person.

(3) (a) No person shall release event data unless authorized by paragraph (b) of this subsection (3).

(b) A person authorized to download or retrieve data from an event data recorder may release such data in the following circumstances:

(I) The owner of the motor vehicle or the owner's agent has consented to the release of the data within the last thirty days;

(II) The data is subject to discovery pursuant to the rules of civil procedure in a claim arising out of a motor vehicle accident;

(III) The data is released pursuant to a court order as part of an investigation of a suspected violation of a law that has caused, or contributed to the cause of, an accident resulting in appreciable damage of property or injury to a person;

(IV) If the identity of the owner or driver is not disclosed, the data is released to a motor vehicle safety and medical research entity in order to advance motor vehicle safety, security, or traffic management; or

(V) The data is released to a data processor solely for the purposes permitted by this section if the identity of the owner or driver is not disclosed.

(4) (a) If a motor vehicle is equipped with an event data recorder that is capable of recording or transmitting event data that is part of a subscription service, the fact that the data may be recorded or transmitted and instructions for discontinuing the subscription service or for disabling the event data recorder by a trained service technician shall be prominently disclosed in the subscription service agreement. A disclosure made by means of an insert into the service agreement shall be deemed a disclosure in the service agreement.

(b) Subsections (2) and (3) of this section shall not apply to subscription services meeting the requirements of paragraph (a) of this subsection (4).

(5) A person who violates subsection (2) or (3) of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-6-403. Applicability

This part 4 shall apply to motor vehicles manufactured on or after May 1, 2007.






Part 5 - Powersports Vehicles

§ 12-6-501. Legislative declaration

(1) The general assembly hereby declares that:

(a) The sale and distribution of powersports vehicles affects the public interest, and a significant factor of inducement in making a sale of a powersports vehicle is the trust and confidence of the purchaser in the dealer from whom the purchase is made and the expectancy that the dealer will remain in business to provide service for the vehicle;

(b) The proper sale and service of a powersports vehicle are important to consumer safety, and the manufacturers and distributors of powersports vehicles have an obligation to the public not to terminate or refuse to continue their franchise agreements with retail powersports vehicle dealers unless the powersports vehicle manufacturer or distributor has first established good cause for termination of any such agreement, to the end that there shall be no diminution of locally available service;

(c) The licensing and supervision of powersports vehicle dealers by the motor vehicle dealer board are necessary for the protection of consumers, and, therefore, the sale of powersports vehicles by unlicensed dealers or salespersons, or by licensed dealers or salespersons who have demonstrated unfitness, should be prevented; and

(d) Consumer education concerning the rules and regulations of the powersports vehicle industry, the considerations when purchasing a powersports vehicle, and the role, functions, and actions of the motor vehicle dealer board are necessary for the protection of the public and for maintaining the trust and confidence of the public in the motor vehicle dealer board.



§ 12-6-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "ANSI/SVIA-1-2001" means the American national standards institute's, or its successor organization's, provisions for four-wheel all-terrain vehicles, equipment configuration, and performance requirements, developed by the specialty vehicle institute of America, or its successor organization.

(2) "Board" means the motor vehicle dealer board.

(3) "Consumer" means a purchaser, renter, or lessee of a powersports vehicle that is primarily used for business, personal, family, or household purposes. "Consumer" does not include a purchaser of powersports vehicles primarily for resale.

(4) "Custom trailer" means a vehicle that is not driven or propelled by its own power and is designed to be attached to, become a part of, or be drawn by a motor vehicle and that is uniquely designed and manufactured for a specific purpose or customer. "Custom trailer" does not include manufactured housing, farm tractors, and other machines and tools used in the production, harvest, and care of farm products.

(4.5) "Director" means the director of the auto industry division created in section 12-6-105.

(5) "Executive director" means the executive director of the department of revenue.

(5.5) "Franchise" means the authority to sell or service and repair powersports vehicles of a designated line-make granted through a sales, service, and parts agreement with a manufacturer, distributor, or manufacturer representative.

(6) "Line-make" means a group or series of powersports vehicles that have the same brand identification or brand name, based upon the powersports vehicle manufacturer's trademark, trade name, or logo.

(7) "New powersports vehicle" mean a powersports vehicle that has been transferred on a manufacturer's statement of origin and for which an ownership registration card has been submitted by the original owner to the powersports vehicle manufacturer.

(8) "Off-highway vehicle" means any self-propelled vehicle that is designed to travel on wheels or tracks in contact with the ground, designed primarily for use off of the public highways, and generally and commonly used to transport persons for recreational purposes. "Off-highway vehicle" does not include the following:

(a) Military vehicles;

(b) Golf carts;

(c) Vehicles designed and used to carry persons with disabilities; and

(d) Vehicles designed and used specifically for agricultural, logging, or mining purposes.

(9) "Personal watercraft" means a motorboat that is designed to be operated by a person sitting, standing, or kneeling on the vessel, rather than the conventional manner of sitting or standing inside the vessel, and that is designed primarily for use off of the public highways, and that uses either of the following as the primary source of motive power:

(a) An inboard motor powering a water jet pump; or

(b) An outboard motor-driven propeller.

(10) "Powersports vehicle" means any of the following:

(a) An off-highway vehicle;

(b) A personal watercraft; or

(c) A snowmobile.

(11) "Powersports vehicle dealer" means a person who, for commission or with intent to make a profit or gain of money or other thing of value, sells, leases, exchanges, rents with option to purchase, offers, or attempts to negotiate a sale, lease, or exchange of an interest in new or new and used powersports vehicles or who is engaged wholly or in part in the business of selling or leasing new or new and used powersports vehicles, whether or not the powersports vehicles are owned by such person. The sale or lease of ten or more new or new and used powersports vehicles or the offering for sale or lease of more than ten new or new and used powersports vehicles at the same address or telephone number in any one calendar year shall be prima facie evidence that a person is engaged in the business of selling or leasing new or new and used powersports vehicles. "Powersports vehicle dealer" includes an owner of real property who allows more than ten new or new and used powersports vehicles to be offered for sale or lease on such property during one calendar year unless said property is leased to a licensed powersports vehicle dealer. "Powersports vehicle dealer" does not include:

(a) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court;

(b) Public officers while performing their official duties;

(c) Employees of persons enumerated in the definition of "powersports vehicle dealer" when engaged in the specific performance of their duties as such employees;

(d) A wholesaler or anyone selling powersports vehicles solely to wholesalers; or

(e) A wholesale motor vehicle auctioneer.

(12) "Powersports vehicle distributor" means a person, resident or nonresident, who, in whole or in part, sells or distributes new powersports vehicles to powersports vehicle dealers or who maintains powersports vehicle distributor representatives.

(13) "Powersports vehicle manufacturer" means any person, firm, association, corporation, or trust, resident or nonresident, who manufactures or assembles new powersports vehicles.

(14) "Powersports vehicle manufacturer representative" means a representative employed by a person who manufactures or assembles powersports vehicles for the purpose of making or promoting the sale of the person's powersports vehicles or for supervising or contacting its dealers or prospective dealers.

(15) "Powersports vehicle salesperson" means a natural person who, for a salary, commission, or compensation of any kind, is employed either directly or indirectly, regularly or occasionally, by a powersports vehicle dealer to sell, lease, purchase, or exchange or to negotiate for the sale, lease, purchase, or exchange of powersports vehicles.

(16) "Principal place of business" means a site or location for which the powersports vehicle dealer is licensed, sufficiently designated to admit of definite description, with space thereon or contiguous thereto adequate to permit the display of one or more new or used powersports vehicles, and including a permanent enclosed building or structure to accommodate the office of the dealer and to provide a safe place to keep the books and other records of the business of such dealer, at which site or location the principal portion of such dealer's business shall be conducted and the books and records thereof kept and maintained; except that a dealer may keep its books and records at an off-site location in Colorado after notifying the board in writing of such location at least thirty days in advance. Motor vehicle and used motor vehicle dealers shall be authorized to offer both motor vehicles and powersports vehicles from the same principal place of business. In the case of motor vehicle dealers, such principal place of business shall be at the address set forth in the dealer's sales agreement.

(17) "Snowmobile" means a self-propelled vehicle primarily designed or altered for travel on snow or ice when supported in part by skis, belts, or cleats and designed primarily for use off of the public highways. "Snowmobile" shall not include machinery used strictly for the grooming of snowmobile trails or ski slopes.

(18) "Used powersports vehicle" means a powersports vehicle that is not a new powersports vehicle.

(19) "Used powersports vehicle dealer" means any person who, for commission or with intent to make a profit or gain of money or other thing of value, sells, exchanges, leases, or offers an interest in used powersports vehicles, or attempts to negotiate a sale or lease of new and used powersports vehicles or who is engaged wholly or in part in the business of selling used powersports vehicles, whether or not such used powersports vehicles are owned by such person. The sale of ten or more used powersports vehicles or the offering for sale of more than ten used powersports vehicles at the same address or telephone number in any one calendar year shall be prima facie evidence that a person is engaged in the business of selling used powersports vehicles. "Used powersports vehicle dealer" includes an owner of real property who allows more than ten used powersports vehicles to be offered for sale on such property during one calendar year unless the property is leased to a licensed used powersports vehicle dealer. "Used powersports vehicle dealer" does not include:

(a) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court;

(b) Public officers while performing their official duties;

(c) Employees of used powersports vehicle dealers when engaged in the specific performance of their duties;

(d) Anyone selling powersports vehicles solely to wholesalers;

(e) Mortgagees or secured parties as to powersports vehicles constituting collateral on a mortgage or security agreement, if such mortgagees or secured parties shall not realize for their own account from such sales any moneys in excess of the outstanding balance secured by such mortgage or security agreement, plus costs of collection; or

(f) A motor vehicle auctioneer.

(20) "Wholesaler" means a person who, for commission or with intent to make a profit or gain of money or other thing of value, sells, exchanges, or offers or attempts to negotiate a sale, lease, or exchange of an interest in a new or new and used powersports vehicle solely to powersports vehicle dealers or used powersports vehicle dealers.



§ 12-6-503. Motor vehicle dealer board

Powersports vehicle dealers, used powersports vehicle dealers, powersports manufacturers, distributors, representatives, and powersports vehicle salespersons shall be subject to the jurisdiction of the motor vehicle dealer board.



§ 12-6-504. Board - oath - meetings - powers and duties - rules

(1) In addition to the duties and powers of the board under section 12-6-104, the board may:

(a) Promulgate, amend, and repeal rules reasonably necessary to implement this part 5, including, without limitation, the administration, enforcement, issuance, and denial of licenses to wholesalers, powersports vehicle dealers, powersports vehicle salespersons, and used powersports vehicle dealers;

(b) Delegate to the board's executive secretary, employed pursuant to section 12-6-105 (2)(b), the authority to execute all actions within the power of the board, carry out the directives of the board, and make recommendations to the board on all matters within the authority of the board;

(c) Issue through the department of revenue a temporary license to an applicant seeking a license issued by the board, which temporary license shall permit the applicant to operate for not more than one hundred twenty days, during which time the board may complete its investigation and determination of all facts relative to the qualifications of the applicant for such license;

(d) (I) Issue through the department of revenue and, for reasonable cause shown or upon satisfactory proof of the unfitness of the applicant under this part 5, to refuse to issue to any applicant any license the board is authorized to issue by this part 5;

(II) Permit the director to issue licenses pursuant to rules adopted by the board under subsection (1)(a) of this section;

(e) (I) After due notice and a hearing:

(A) Review the findings of an administrative law judge or hearing officer from a hearing conducted pursuant to this part 5; or

(B) Revoke and suspend or order the director to issue or to reinstate, on such terms and conditions and for such period of time as the board deems fair and just, any license issued pursuant to this part 5;

(II) Issue a letter of admonition for a minor violation of this part 5 that does not become a part of the licensee's record with the board;

(III) Issue a letter of reprimand and a notice of the right to request formal disciplinary proceedings, in writing within twenty days, to a licensee for a violation of this part 5, which letter is a part of the licensee's record with the board for a period of two years after issuance and may be considered in aggravation of any subsequent violation by the licensee; except that the letter shall be vacated and a formal disciplinary proceeding shall be instituted upon a written request within twenty days after the letter is issued;

(f) (I) Investigate, with the assistance of the director, on its own motion or upon a written and signed complaint from any person, a suspected or alleged violation by a wholesaler, powersports vehicle dealer, used powersports vehicle dealer, or powersports vehicle salesperson of this part 5 or a rule promulgated by the board;

(II) Issue subpoenas or delegate the authority to issue subpoenas to the director;

(III) Require the director to investigate complaints transmitted by the board pursuant to section 12-6-505 (3)(b) and (3)(c);

(IV) Seek to resolve disputes before beginning an investigation or hearing through its own action or by direction of the director;

(V) If the board determines that there is probable cause to believe a violation of this article 6 has occurred after an investigation by the director, order an administrative hearing be held pursuant to section 24-4-105.

(g) Summarily issue to any person who is licensed by the board pursuant to this part 5 cease-and-desist orders on such terms and conditions and for such time as the board deems fair and just, if such orders are followed by notice and a hearing pursuant to this section;

(h) (I) Prescribe the forms to be used for applications for persons licensed under this part 5;

(II) Require of an applicant, as a requisite to the issuance of a license, information concerning the applicant's fitness to be licensed under this part 5 as the board considers necessary;

(i) Adopt a seal with the words "motor vehicle dealer board" and such other devices as the board may desire engraved thereon by which it shall authenticate the acts of its office;

(j) Require that a powersports vehicle dealer's or used powersports vehicle dealer's principal place of business and such other sites or locations operated by the dealer have signs or devices giving notice of the dealer's name, the location and address of the dealer's principal place of business, and the type and number of license held by the dealer, as the board considers necessary to notify any person doing business with the dealer to identify such dealer, and for this purpose to promulgate rules determining the size, shape, lettering, and location of such signs or devices;

(k) Cause to be conducted written examinations, as prescribed by the board, to test the competency of all first-time applicants for a wholesaler's license, powersports vehicle dealer's license, used powersports vehicle dealer's license, or powersports vehicle salesperson's license;

(l) Promulgate rules requiring off-highway vehicles sold by persons licensed under this part 5 to comply with ANSI/SVIA-1-2001 or a successor standard promulgated by the American national standards institute or its successor organization if such rules do not conflict with the ANSI standards or set standards more stringent than those set by ANSI;

(m) (I) Prescribe forms to be used as a part of a contract for the sale of a powersports vehicle by a powersports vehicle dealer or powersports vehicle salesperson, other than a retail installment sales contract subject to the provisions of the "Uniform Consumer Credit Code", articles 1 to 9 of title 5, C.R.S., that shall include the following information in addition to any other disclosures or information required by state or federal law:

(A) In twelve-point, bold-faced type, or at least three points larger than the smallest type appearing in the contract, an instruction that the form is a legal instrument and that, if the purchaser of the powersports vehicle does not understand the form, such purchaser should seek legal assistance;

(B) In the type and size specified in sub-subparagraph (A) of this subparagraph (I), an instruction that only those terms in written form embody the contract for sale of a powersports vehicle and that any conflicting oral representations made to the purchaser are void;

(C) In the type and size specified in sub-subparagraph (A) of this subparagraph (I), a notice that fraud or misrepresentation in the sale of a powersports vehicle is punishable under the laws of this state;

(D) In the type and size specified in sub-subparagraph (A) of this subparagraph (I), if the contract for the sale of a powersports vehicle requires a single, lump sum payment of the purchase price, a clear disclosure to the purchaser of this fact or, if the contract is contingent upon the approval of credit financing for the purchaser arranged by or through the powersports vehicle dealer, a statement that the purchaser shall agree to purchase the powersports vehicle that is the subject of the sale from the powersports vehicle dealer at not greater than a certain annual percentage rate of financing that shall be agreed upon by the parties and entered in writing on the contract;

(E) Except as otherwise provided under this part 5, if the purchase price of the powersports vehicle is not paid to the powersports vehicle dealer in full at the time of consummation of the sale and the vehicle dealer delivers and the purchaser takes possession of the vehicle at such time, a statement in bold-faced type that, if financing cannot be arranged in accordance with the contract and the sale is not consummated, the purchaser shall agree to pay a daily rate for use of the vehicle until financing of the purchase price of the vehicle is arranged for the obligor by or through the authorized powersports vehicle dealer or until the purchase price is paid in full by or through the obligor, which daily rate shall be agreed upon in writing on the contract.

(II) The information required by subparagraph (I) of this paragraph (m) shall be read and initialed by both parties at the time of the consummation of the sale of a powersports vehicle.

(III) The use of the contract form required by subparagraph (I) of this paragraph (m) shall be mandatory for the sale of a powersports vehicle.

(n) After final action is taken on a hearing held before an administrative law judge or a hearing officer designated by the board from within the board's membership, review the findings of law and fact and the fairness of any fine imposed and to uphold such fine, impose an administrative fine upon its own initiative that shall not exceed ten thousand dollars for each separate offense by any licensee, or vacate the fine imposed by the judge or hearing officer; except that, for powersports vehicle dealers who sell primarily vehicles that weigh under one thousand five hundred pounds, the fine for each separate offense shall not exceed one thousand dollars; and

(o) Impose a fine of up to one thousand dollars per day per violation for any person found, after notice and hearing pursuant to section 24-4-105, C.R.S., to have violated the provisions of section 12-6-523 (2).

(2) The board shall:

(a) Order an investigation of all written and signed complaints;

(b) Require an application for a powersports vehicle dealer's license or used powersports vehicle dealer's license to contain, in addition to such information as the board may require, a statement of the following facts:

(I) The name and residence address of the applicant and any trade name under which the applicant intends to conduct business;

(II) If the applicant is a partnership, the name and residence address of each member, whether a limited or general partner, and the name under which the partnership business is to be conducted;

(III) If the applicant is a corporation, the name of the corporation and the name and address of each of its principal officers and directors;

(IV) A complete description, including the municipality, street, and number, if any, of the principal place of business, and any other additional places of business as shall be operated and maintained by the applicant;

(V) If the application is for a powersports vehicle dealer's license, the names of the new powersports vehicles that the applicant has been enfranchised to sell or exchange and the name and address of the powersports manufacturer or distributor who has enfranchised the applicant; and

(VI) The name and address of any person who will act as a salesperson under the authority of the license, if issued.

(3) The findings of the board under subsection (1) of this section shall be final.

(4) (a) For the purposes of paragraphs (e) and (g) of subsection (1) of this section, the address for the notice to be given under section 24-4-105, C.R.S., is the last-known address for the person as indicated in the state motor vehicle records; the last-known address for the owner of the real property upon which powersports vehicles are displayed in violation of section 12-6-523 (2), as indicated in the records of the county assessor's office; or any address for service of process in accordance with rule 4 of the Colorado rules of civil procedure.

(b) A person who fails to pay a fine ordered by the board for a violation of section 12-6-523 (2) under paragraph (o) of subsection (1) of this section shall be subject to enforcement proceedings, by the board through the attorney general, in the county or district court pursuant to the Colorado rules of civil procedure. Fines collected under this subsection (4) shall be disposed of pursuant to section 12-6-528.

(5) (a) If a hearing is conducted by an administrative law judge, the maximum fine that may be imposed is ten thousand dollars for each separate offense by any person licensed by the board pursuant to this part 5; except that, for a powersports vehicle dealer who sells primarily vehicles that weigh under one thousand five hundred pounds, the fine for each separate offense may not exceed one thousand dollars.

(b) (I) If a licensing hearing is conducted by a hearing officer, the sanctions that may be recommended by the hearing officer are limited to the denial or grant of an unrestricted license or a restricted license under such terms as the hearing officer deems appropriate.

(II) If a disciplinary hearing is conducted by a hearing officer, the hearing officer may only recommend a probationary period of no more than twelve months, a fine of no more than five hundred dollars, or both such probationary period and fine for each separate violation committed by a person licensed by the board.



§ 12-6-505. Powers and duties of executive director and director

(1) The executive director is hereby charged with the administration, enforcement, and issuance or denial of the licensing of powersports vehicle distributors, powersports vehicle manufacturer representatives, and powersports vehicle manufacturers, and has the following powers and duties:

(a) To promulgate, amend, and repeal rules reasonably necessary to undertake the functions the executive director is mandated to carry out pursuant to this part 5 and to administer the laws of this state that the executive director deems necessary to carry out the duties of the office of the executive director pursuant to this part 5;

(b) To employ, subject to the laws of this state and after consultation with the board, an executive secretary for the board, who shall be accountable to the board and shall, pursuant to delegation by the board, discharge the responsibilities of the board under this part 5;

(c) Repealed.

(d) To issue and, for reasonable cause shown or upon satisfactory proof of the unfitness of the applicant under this part 5, to refuse to issue to an applicant any license the executive director is authorized to issue by this part 5;

(e) and (f) Repealed.

(g) To prescribe the forms to be used for applications for licenses to be issued by the executive director under this part 5 and to require of applicants, as a condition precedent to the issuance of a license, such information concerning the applicant's fitness to be licensed under this part 5 as the executive director considers necessary;

(h) (I) To summarily issue cease-and-desist orders on such terms and conditions, and for such period of time as the executive director deems fair and just, to any person who is licensed by the executive director pursuant to this part 5 if such orders are followed by notice and a hearing pursuant to section 12-6-504 (4)(a);

(II) To issue cease-and-desist orders to persons acting as powersports vehicle manufacturers without the powersports vehicle manufacturer's license required by this part 5; and

(III) To impose a fine, not to exceed one thousand dollars per day, for each violation of section 12-6-523 (1), after a notice and hearing subject to section 24-4-105, C.R.S.

(2) If a person fails to comply with a cease-and-desist order issued pursuant to this section, the executive director may bring a suit for injunction to prevent any further violation of such order. In any such suit, the final proceedings of the executive director, based upon evidence in record, shall be prima facie evidence of the facts found therein.

(3) The director may:

(a) Employ such clerks, deputies, and assistants as the director considers necessary to discharge the duties imposed upon the director or executive director by this part 5 and to designate the duties of such clerks, deputies, and assistants;

(b) Investigate, upon the director's own initiative, upon the written and signed complaint of any person, or upon request by the board under section 12-6-504 (1)(f)(I), any suspected or alleged violation of this part 5 or of any rule promulgated under this article 6;

(c) Delegate authority to persons for the purpose of investigating alleged or suspected violations of this part 5. The investigators and their supervisors utilized by the director, while actually engaged in performing their duties, have the authority as delegated by the director:

(I) To issue subpoenas, in accordance with the performance of their duties, to licensees who are under the jurisdiction of the executive director or the board;

(II) To issue summonses for violations of section 12-6-523 (2);

(III) To issue misdemeanor summonses for violations of section 12-6-522 (1)(a); and

(IV) To procure criminal records during an investigation.



§ 12-6-506. Records as evidence

Copies of all records and papers in the office of the board, director, or executive director, duly authenticated under the hand and seal of the board, director, or executive director, shall be received in evidence in all cases equally and with like effect as the original.



§ 12-6-507. Attorney general to advise and represent

(1) The attorney general shall represent the board, director, and executive director and shall give opinions on questions of law relating to the interpretation of this part 5 or arising out of the administration thereof and shall appear for and on behalf of the board, director, and executive director in all actions brought by or against them, whether under this part 5 or otherwise.

(2) The board may request the attorney general to make civil investigations and enforce rules and regulations of the board in cases of civil violations and to bring and defend civil suits and proceedings for any of the purposes necessary and proper for carrying out the functions of the board.



§ 12-6-508. Classes of licenses

(1) The following classes of licenses are issued under this part 5:

(a) A powersports vehicle dealer's license shall permit the licensee to engage in the business of selling, exchanging, leasing, or offering new and used powersports vehicles, which license shall not permit more than two persons named therein as owners of the business of the licensee to act as powersports vehicle salespersons.

(b) A used powersports vehicle dealer's license shall permit the licensee to engage in the business of selling, exchanging, leasing, or offering used powersports vehicles only. Such license shall also permit a licensee to negotiate for a consumer the sale, exchange, or lease of used and new powersports vehicles not owned by the licensee. Prior to completion of a sale, exchange, or lease of a powersports vehicle not owned by the licensee, the licensee shall disclose in writing to the consumer whether the licensee will receive compensation from the consumer or the owner of the powersports vehicle as a result of such transaction. If the licensee receives compensation from the owner of the powersports vehicle as a result of the transaction, the licensee shall include in the written disclosure the name of such owner from whom the licensee will receive compensation. This license shall not permit more than two persons named therein who shall be owners of the business of the licensee to act as powersports vehicle salespersons.

(c) A powersports vehicle salesperson's license permits the licensee to engage in the activities of a powersports vehicle salesperson while employed by a licensed powersports vehicle dealer or used powersports vehicle dealer.

(d) A powersports vehicle manufacturer's or distributor's license shall permit the licensee to engage in the activities of a powersports manufacturer or distributor.

(e) A powersports vehicle manufacturer representative's license shall permit the licensee to engage in the activities of a powersports vehicle manufacturer representative.

(f) A wholesaler's license shall permit the licensee to engage in the activities of a wholesaler.

(2) (a) A person who is licensed as a motor vehicle salesperson pursuant to part 1 of this article shall be deemed to be licensed as a powersports vehicle salesperson under this part 5.

(b) A person who is licensed as a motor vehicle manufacturer or distributor pursuant to part 1 of this article shall be deemed to be licensed as a powersports vehicle manufacturer or distributor under this part 5.

(c) A person who is licensed as a motor vehicle manufacturer pursuant to part 1 of this article shall be deemed to be licensed as a powersports vehicle manufacturer under this part 5.



§ 12-6-509. Temporary powersports vehicle dealer license

(1) (a) If a licensed powersports vehicle dealer has entered into a written agreement to sell a dealership to a purchaser and the purchaser has been awarded a new franchise, the board may issue a temporary powersports vehicle dealer's license to the purchaser or prospective purchaser. The director shall issue the temporary license only after the board has received the applications for both a temporary powersports vehicle dealer's license and a powersports vehicle dealer's license, the appropriate application fee for the powersports vehicle dealer's application, evidence of a passing score of the written examination described in section 12-6-515, and evidence that the franchise has been awarded to the applicant by the powersports vehicle manufacturer.

(b) A temporary powersports vehicle dealer's license authorizes the licensee to act as a powersports vehicle dealer and subjects the licensee to this article 6 and to all rules adopted by the executive director or the board. A temporary powersports vehicle dealer's license is effective for up to sixty days or until the board acts on the licensee's application for a powersports vehicle dealer's license, whichever is sooner.

(2) For the purpose of enabling an out-of-state dealer to sell powersports vehicles on a temporary basis during specifically identified events, the director may issue, upon direction by the board, a temporary powersports vehicle dealer's license that is effective for thirty days. The temporary licensee is subject to the rules adopted by the executive director or the board.



§ 12-6-510. Display, form, custody, and use of licenses

(1) The board and the executive director shall prescribe the form of the license to be issued by the executive director, and shall imprint on each license the seal of their offices. The executive director shall mail the license to the business address where the powersports vehicle salesperson is licensed. Each powersports vehicle salesperson shall keep a copy of the license at the salesperson's place of employment for inspection by employers, consumers, the director, the executive director, or the board. A powersports vehicle dealer or wholesaler shall display conspicuously the person's license in the person's place of business.

(2) Each license issued under this part 5 is separate and distinct. It is a violation of this part 5 for a person to exercise any of the privileges granted under a license that the person does not hold, or for a licensee to knowingly allow such an exercise of privileges.



§ 12-6-511. Fees - disposition - expenses - expiration of licenses

(1) The fee established pursuant to subsection (5) of this section shall be collected with each application for each of the following:

(a) (I) Powersports vehicle dealer's license or used powersports vehicle dealer's license;

(II) Powersports vehicle dealer's or used powersports vehicle dealer's license for each place of business in addition to the principal place of business;

(III) Renewal or reissue of powersports vehicle dealer's license or used dealer's license after change in location or lapse in principal place of business;

(b) Powersports vehicle manufacturer's license;

(c) Powersports vehicle distributor's license;

(d) Powersports vehicle manufacturer representative's license;

(e) Powersports vehicle salesperson's license including, without limitation, reissuing a license;

(f) Wholesaler's license.

(2) Fees shall be paid to the state treasurer who shall credit the same to the auto dealers license fund created in section 12-6-123.

(3) If an application for a wholesaler's license, powersports vehicle dealer's, used powersports vehicle dealer's, or powersports salesperson's license is withdrawn by the applicant prior to issuance of the license, one-half of the license fee shall be refunded.

(4) (a) Licenses issued under this part 5, if not suspended or revoked, shall be valid until one year following the month of issuance thereof and shall then expire; except that any license issued under this part 5 shall expire upon the voluntary surrender thereof or upon the abandonment of the licensee's place of business for a period of more than thirty days.

(b) Thirty days before the expiration of a license, the director shall mail to the licensee's business address of record a notice stating when the person's license is due to expire and the fee necessary to renew the license. For a powersports vehicle salesperson or powersports vehicle manufacturer representative, the notice shall be mailed to the address of the powersports vehicle dealer, used powersports vehicle dealer, or powersports vehicle manufacturer where the person is licensed.

(c) Upon the expiration of a license, unless suspended or revoked, it may be renewed upon the payment of the application fees specified in this section and renewal shall be made from year to year as a matter of right; except that, if a wholesaler or powersports vehicle dealer voluntarily surrenders its license or abandons its place of business for a period of more than thirty days, the licensee is required to file a new application to renew its license.

(d) Notwithstanding paragraph (a) of this subsection (4), a person has a thirty-day grace period after the license expires in which the license may be renewed pursuant to paragraph (c) of this subsection (4), so long as the person has a bond in full force and effect that complies with the applicable bonding requirements of section 12-6-512 or 12-6-513 during the thirty-day period. A person applying during the thirty-day grace period shall pay a late fee established pursuant to subsection (5) of this section.

(5) (a) The board shall propose, as part of its annual budget request, an adjustment in the amount of each fee that the board is authorized by law to collect. The budget request and the adjusted fees for the board shall reflect direct and indirect costs.

(b) Based upon any appropriation made and subject to the approval of the executive director, the board shall adjust the fees collected by the executive director so that the revenue generated from fees covers the direct and indirect costs of administering this part 5. Such fees shall remain in effect for the fiscal year for which the appropriation is made.

(c) In any year, if moneys appropriated by the general assembly to the board for its activities for the prior fiscal year are unexpended, the moneys shall be made a part of the appropriation to the board for the next fiscal year, and the amount shall not be raised from fees collected by the board or the executive director. If a supplemental appropriation is made by the general assembly to the board for its activities, the fees of the board and the executive director, when adjusted for the fiscal year next following that in which the supplemental appropriation was made, shall be adjusted by an additional amount that is sufficient to compensate for such supplemental appropriation. Moneys appropriated to the board in the annual general appropriation bill shall be from the fund provided in section 12-6-123.



§ 12-6-512. Bond of licensee

(1) A wholesaler's license, powersports vehicle dealer's license, or used powersports vehicle dealer's license shall not be issued to any applicant unless the applicant procures and files with the board evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or a good and sufficient bond with corporate surety thereon duly licensed to do business within the state, approved as to form by the attorney general, and conditioned that the applicant shall not make any fraudulent representation or violate any of the provisions of this part 5 or any rule promulgated by the board under this part 5. A powersports vehicle dealer or used powersports vehicle dealer shall not be required to furnish an additional bond, savings account, deposit, or certificate of deposit under this section if such dealer furnishes a bond, savings account, deposit, or certificate of deposit under section 12-6-111.

(2) (a) The purpose of the bond procured by the applicant pursuant to subsection (1) of this section and section 12-6-513 is to provide for the reimbursement for any loss or damage suffered by any retail consumer caused by violation of this part 5 by a wholesaler, powersports vehicle dealer, or used powersports vehicle dealer. For a wholesale transaction, the bond is available to each party to the transaction; except that, if a retail consumer is involved, such consumer shall have priority to recover from the bond. The amount of the bond shall be fifty thousand dollars for each wholesaler applicant, powersports vehicle dealer applicant, and used powersports vehicle dealer applicant. The aggregate liability of the surety for all transactions shall not exceed the amount of the bond, regardless of the number of claims or claimants.

(b) No corporate surety shall be required to make a payment to any person making a claim under such bond until a final determination of fraud or fraudulent representation has been made by the board or by a court of competent jurisdiction.

(3) Bonds required pursuant to this section shall be renewed annually when the bondholder's license is renewed. Bonds may be renewed through a continuation certificate issued by the surety.

(4) Nothing in this part 5 shall interfere with the authority of the courts to administer and conduct an interpleader action for claims against a licensee's bond.



§ 12-6-513. Powersports vehicle salesperson's bond

(1) A powersports vehicle salesperson's license shall not be issued unless the applicant has procured and filed with the board evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or a good and sufficient bond in the amount of fifteen thousand dollars with corporate surety thereon duly licensed to do business within the state, approved as to form by the attorney general, and conditioned that the applicant shall perform in good faith as a powersports vehicle salesperson without fraud or fraudulent representation and without violating this part 5 or any rule promulgated by the board under this part 5. The board shall implement by January 1, 2008, a psychometrically valid and reliable salesperson exam that measures the minimum level of competence necessary to practice. A powersports vehicle salesperson shall not be required to furnish an additional bond, savings account, deposit, or certificate of deposit under this section if such salesperson furnishes a bond, savings account, deposit, or certificate of deposit under section 12-6-112.

(2) No corporate surety shall be required to make a payment to any person claiming under such bond until a final determination of fraud or fraudulent representation has been made by the board or by a court of competent jurisdiction.

(3) Bonds required under this section shall be renewed annually when the bondholder's license is renewed. Bonds may be renewed through a continuation certificate issued by the surety.



§ 12-6-514. Notice of claims honored against bond

(1) A corporate surety that has provided a bond to a licensee pursuant to section 12-6-512 or 12-6-513 shall provide notice to the board and director of any claim that is honored against the bond within thirty days after the claim is honored.

(2) A notice provided by a corporate surety pursuant to subsection (1) of this section must be in the form required by the director, subject to approval by the board, and must include the name of the licensee, the name and address of the claimant, the amount of the honored claim, and the nature of the claim against the licensee.



§ 12-6-515. Testing licensees

All persons applying for a wholesaler's, powersports vehicle dealer's, used powersports vehicle dealer's, or powersports vehicle salesperson's license under this part 5 shall be examined for their knowledge of the powersports vehicle laws of the state of Colorado and the rules promulgated pursuant to this part 5. If the applicant is a corporation, the managing officer shall take the examination, and, if the applicant is a partnership, all the general partners shall take such examination. No license shall be issued except upon successful passing of the examination. This section shall not apply to a motor vehicle dealer, used motor vehicle dealer, or motor vehicle salesperson licensed pursuant to part 1 of this article.



§ 12-6-516. Filing of written warranties

A licensed powersports vehicle manufacturer shall file with the director all written warranties and changes in written warranties the manufacturer makes on powersports vehicles or parts thereof. A licensed powersports vehicle manufacturer shall file with the director a copy of the delivery and preparation obligations of a powersports vehicle manufacturer's dealer, and these warranties and obligations constitute the powersports vehicle dealer's only responsibility for product liability as between the powersports vehicle dealer and the powersports vehicle manufacturer. Any mechanical, body, or parts defects arising from express or implied warranties of the powersports vehicle manufacturer constitute the powersports vehicle manufacturer's product or warranty liability, and the powersports vehicle manufacturer shall reasonably compensate any authorized powersports vehicle dealer who performs work to rectify a powersports vehicle manufacturer's product or warranty defects.



§ 12-6-517. Application - fingerprint-based background check - rules

(1) An application for a wholesaler's license, powersports vehicle dealer's license, used powersports vehicle dealer's license, or powersports vehicle salesperson's license shall be submitted to the board.

(2) An application for a powersports vehicle distributor, powersports vehicle manufacturer representative, or powersports vehicle manufacturer license shall be submitted to the director.

(3) Fees for licenses shall be paid at the time of the filing of application for license.

(4) Persons applying for a powersports vehicle dealer's license shall file with the board a certified copy of a certificate of appointment as a powersports vehicle dealer from a powersports vehicle manufacturer.

(5) (a) A person applying for a powersports vehicle manufacturer's or distributor's license must:

(I) File with the director a certified copy of a typical sales, service, and parts agreement with all powersports vehicle dealers; and

(II) File evidence of the appointment of an agent for process in the state of Colorado.

(b) Within sixty days after amending or modifying or adding an addendum to the sales, service, or parts agreement of more than one powersports dealer, a licensed manufacturer or distributor shall file a certified copy of the new sales, service, and parts agreement, including the changes, with the director if the amendment, modification, or addendum materially alters the rights and obligations of the contracting parties.

(6) Persons applying for a wholesaler's, powersports vehicle dealer's, used powersports vehicle dealer's, or a powersports vehicle salesperson's license shall file with the board a written instrument in which the applicant shall appoint the secretary of the board as the agent of the applicant upon whom all process may be served in any action against the applicant arising out of a claim for damages suffered by a violation of this part 5, rules promulgated under this part 5, or any condition of the applicant's bond.

(7) (a) A person applying for a wholesaler's license or used powersports vehicle dealer's license shall file with the board a certification that the applicant has met the educational requirements for licensure under this subsection (7), unless the applicant is licensed as a motor vehicle dealer or a used motor vehicle dealer. This subsection (7) shall not apply to a person who has held a license, within the last three years, as a motor vehicle dealer, used motor vehicle dealer, wholesaler, wholesale motor vehicle auction dealer, powersports vehicle dealer, or used powersports vehicle dealer under this part 5 or part 1 of this article.

(b) An applicant for a wholesaler's license or used powersports vehicle dealer's license shall not be licensed unless one of the following persons has completed an eight-hour prelicensing education program:

(I) The managing officer if the applicant is a corporation or limited liability company;

(II) All of the general partners if the applicant is any form of partnership; or

(III) The owner or managing officer if the applicant is a sole proprietorship.

(c) The prelicensing education program shall include, without limitation, state and federal statutes and rules governing the sale of powersports vehicles.

(d) A prelicensing education program shall not fulfill the requirements of this section unless approved by the board. The board shall approve any program with a curriculum that reasonably covers the material required by this section within eight hours.

(e) The board may adopt rules establishing reasonable fees to be charged for the prelicensing education program.

(f) The board may adopt reasonable rules to implement this section, including, without limitation, rules that govern:

(I) The content and subject matter of education;

(II) The criteria, standards, and procedures for the approval of courses and course instructors;

(III) The training facility requirements; and

(IV) The methods of instruction.

(g) An approved prelicensing program provider shall issue a certificate to a person who successfully completes the approved prelicensing education program. The current certificate of completion, or a copy of the certificate, shall be posted conspicuously at the dealership's principal place of business.

(h) An approved prelicensing program provider shall submit a certificate to the director for each person who successfully completes the prelicensing education program. The certificate may be transmitted electronically.

(8) (a) With the submission of an application for any license issued under this part 5, each applicant shall submit a complete set of fingerprints to the Colorado bureau of investigation or the auto industry division for the purpose of conducting fingerprint-based criminal history record checks. The Colorado bureau of investigation shall forward the fingerprints to the federal bureau of investigation for the purpose of conducting fingerprint-based criminal history record checks. The board or the executive director shall use the information resulting from the fingerprint-based criminal history record check to investigate and determine whether an applicant is qualified to be licensed. The board or the executive director may verify the information an applicant is required to submit. The applicant shall pay the costs associated with the fingerprint-based criminal history record check to the Colorado bureau of investigation.

(b) This subsection (8) does not apply to a publicly traded company or the company's subsidiary.



§ 12-6-518. Notice of change of address or status

(1) The board, through the executive director, shall not issue a powersports vehicle dealer's license or used powersports vehicle dealer's license to an applicant who has no principal place of business. If a powersports vehicle dealer or used powersports vehicle dealer changes the site or location of the dealer's principal place of business, the dealer shall immediately notify the board in writing, and thereupon, a new license shall be granted for the unexpired portion of the term of the existing license at a fee established pursuant to section 12-6-511. If a powersports vehicle dealer or used powersports vehicle dealer ceases to possess a principal place of business where the dealer conducts the business for which the dealer is licensed, the dealer shall immediately notify the board in writing and, upon demand by the board, shall deliver the dealer's license, which shall be held and retained until it appears to the board that the licensee possesses a principal place of business; whereupon, the dealer's license shall be reissued. Nothing in this part 5 shall be construed to prevent a powersports vehicle dealer or used powersports vehicle dealer from conducting the business for which the dealer is licensed at one or more sites or locations not contiguous to the dealer's principal place of business but operated and maintained in conjunction therewith.

(2) (a) If a powersports vehicle dealer changes to a new line-make of powersports vehicles, adds another franchise for the sale of new powersports vehicles, or cancels or otherwise loses a franchise for the sale of new powersports vehicles, the dealer shall immediately notify the board. If a franchise is canceled or lost, the board shall determine whether the dealer should be licensed as a used powersports vehicle dealer.

(b) If the powersports vehicle dealer no longer possesses a franchise to sell new powersports vehicles, the board shall cancel and the powersports vehicle dealer shall deliver to it the dealer's license, and the board shall direct the director to issue to the dealer a used powersports vehicle dealer's license.

(c) Upon the cancellation or loss of a franchise to sell new powersports vehicles and the relicensing of the dealer as a used powersports vehicle dealer, the dealer may continue in the business of a powersports vehicle dealer for a time, not exceeding six months after the relicensing of the dealer, to enable the dealer to dispose of the stock of new powersports vehicles on hand at the time of relicensing, but not otherwise.

(3) If a powersports vehicle salesperson is discharged, leaves an employer, or changes a place of employment, the powersports vehicle dealer who last employed the salesperson shall confiscate and return the salesperson's license to the board. Upon being reemployed as a powersports vehicle salesperson, the powersports vehicle salesperson shall notify the board. Upon receiving the notification, the board shall issue a new license for the unexpired portion of the returned license after collecting a fee set pursuant to section 12-6-511 (5). It shall be unlawful for the salesperson to act as a powersports vehicle salesperson until a new license is procured.

(4) Upon a change of place of business or business address, a wholesaler shall immediately notify the board of the change.

(5) (a) Except as specified in subsection (5)(d) of this section:

(I) A person holding an ownership interest in a licensed corporation, limited liability company, limited liability partnership, or other business entity shall not sell the interest to a person who does not already own an interest in the business entity until the owner applies to the board to be approved to hold an ownership interest in the business entity and the board approves the person to hold the interest.

(II) A licensed corporation, limited liability company, limited liability partnership, or other business entity shall notify the board within ten days after a transfer, other than a sale, of any ownership that results in a new person holding an interest in the business entity. To continue to hold ownership in the business, the transferee shall apply to the board for approval to continue holding an ownership interest in the business entity.

(b) To be approved by the board to hold an ownership interest in a licensed business entity, the new owner must demonstrate the qualifications necessary for licensing, including a fingerprint-based criminal history record check, in accordance with this part 5.

(c) (I) If the board does not approve a person to hold an ownership interest in a licensed business entity, the person shall transfer the interest within six months after acquiring the ownership interest.

(II) This subsection (5)(c) does not authorize a person to hold an interest in a licensed business entity when the person acquired the interest as the result of a sale that violates subsection (5)(a)(I) of this section.

(d) (I) This subsection (5) does not apply to the sale or transfer of an interest in a publicly traded company.

(II) This subsection (5) does not apply to the sale of an interest to an institutional investor of a business entity that is subject to the reporting requirements of the "Securities Exchange Act of 1934", 15 U.S.C. sec. 78a et seq., as amended. For the purposes of this subsection (5)(d)(II), "institutional investor" means an entity, such as a pension fund, endowment fund, insurance company, commercial bank, or mutual fund, that invests money on behalf of its members or clients and that is required by the United States securities and exchange commission to file a form 13F, or its successor form, to report quarterly holdings.



§ 12-6-519. Principal place of business - requirements

(1) The building or structure required to be located on a principal place of business shall have electrical service and adequate sanitary facilities.

(2) A room in a hotel, rooming house, or apartment house building or a part of any single or multiple unit dwelling house shall not be used as a principal place of business unless the entire ground floor of the hotel, apartment house, or rooming house building or the dwelling house is devoted principally to and occupied for commercial purposes and the office of the dealer is located on the ground floor thereof.

(3) Nothing in this section shall be construed to exempt a powersports vehicle dealer or used powersports vehicle dealer from local zoning ordinances.



§ 12-6-520. Licenses - grounds for denial, suspension, or revocation

(1) A powersports vehicle manufacturer's or distributor's license may be denied, suspended, or revoked on the following grounds:

(a) Material misstatement in an application for a license;

(b) Willful failure to comply with this part 5 or any rule promulgated by the executive director under this part 5;

(c) Engaging, in the past or present, in any illegal business practice.

(2) A powersports vehicle manufacturer representative's license may be denied, suspended, or revoked on the following grounds:

(a) Material misstatement in an application for a license;

(b) Willful failure to comply with this part 5 or any rules promulgated by the executive director under this part 5;

(c) Committing any unconscionable business practice under title 4, C.R.S.;

(d) Having coerced or attempted to coerce a powersports vehicle dealer to accept delivery of any powersports vehicle, parts or accessories therefore, or any other commodities or services that have not been ordered by the dealer;

(e) Having coerced or attempted to coerce a powersports vehicle dealer to enter into any agreement to do an act unfair to the dealer by threatening to cause the cancellation of the dealer's franchise;

(f) Having withheld, threatened to withhold, reduced, or delayed without just cause an order for powersports vehicles, parts or accessories therefore, or any other commodities or services that have been ordered by a powersports vehicle dealer; or

(g) Engaging, in the past or present, in any illegal business practice.

(3) A wholesaler's license, powersports vehicle dealer's license, or a used powersports vehicle dealer's license may be denied, suspended, or revoked on the following grounds:

(a) Material misstatement in an application for a license;

(b) Willful failure to comply with this part 5 or any rule promulgated by the executive director under this part 5;

(c) Having been convicted of or pled nolo contendere to any felony or crime pursuant to article 3, 4, or 5 of title 18, C.R.S., or any like crime pursuant to federal law or the law of another state. A certified copy of the judgment of conviction by a court of competent jurisdiction shall be conclusive evidence of the conviction in a hearing held pursuant to this article.

(d) Defrauding any buyer, seller, powersports vehicle salesperson, or financial institution to the person's damage;

(e) Intentionally or negligently failing to perform any written agreement with any buyer or seller;

(f) Failing or refusing to furnish and keep in force a bond required under this part 5;

(g) Making a fraudulent or illegal sale, transaction, or repossession;

(h) Willfully misrepresenting, circumventing, concealing, or failing to disclose, through subterfuge or device, any of the material particulars or the nature thereof required to be stated or furnished to the buyer;

(i) Intentionally publishing or circulating advertising that is misleading or inaccurate in any material particular or that misrepresents a product sold or furnished by a licensed dealer;

(j) Knowingly purchasing, selling, or otherwise acquiring or disposing of a stolen powersports vehicle;

(k) Engaging in the business for which the dealer is licensed without at all times maintaining a principal place of business as required by this part 5 during reasonable business hours;

(l) Engaging in the business through employment of an unlicensed powersports vehicle salesperson;

(m) Willfully violating any state or federal law respecting commerce or powersports vehicles, or any lawful rule respecting commerce or powersports vehicles promulgated by any licensing or regulating authority pertaining to powersports vehicles, under circumstances in which the act constituting the violation directly and necessarily involves commerce or powersports vehicles;

(n) Representing or selling as a new and unused powersports vehicle any powersports vehicle that the dealer or salesperson knows is otherwise a used powersports vehicle;

(o) Committing a fraudulent insurance act pursuant to section 10-1-128, C.R.S.;

(p) Failing to give notice to a prospective buyer of the acceptance or rejection of a powersports vehicle purchase order agreement within a reasonable time period, as determined by the board, when the licensee is working with the prospective buyer on a finance sale or a consignment sale.

(3.5) A wholesaler's license may be denied, suspended, or revoked for the selling, leasing, or offering or attempting to negotiate the sale, lease, or exchange of an interest in motor vehicles to persons other than powersports vehicle dealers, used powersports vehicle dealers, or other wholesalers.

(4) The license of a powersports vehicle salesperson may be denied, revoked, or suspended on the following grounds:

(a) Material misstatement in an application for a license;

(b) Failure to comply with any provision of this part 5 or any rule promulgated by the board or executive director under this part 5;

(c) Engaging in the business for which the licensee is licensed without having in force and effect a good and sufficient bond with corporate surety as provided in this part 5;

(d) Intentionally publishing or circulating an advertisement that is misleading or inaccurate in any material particular or that misrepresents a powersports vehicle product sold or attempted to be sold by the salesperson;

(e) Having indulged in any fraudulent business practice;

(f) Selling, offering, or attempting to negotiate the sale, exchange, or lease of powersports vehicles for a powersports vehicle dealer or used powersports vehicle dealer for which the salesperson is not licensed; except that negotiation with a powersports vehicle dealer or used powersports vehicle dealer for the sale, exchange, or lease of new and used powersports vehicles, by a salesperson compensated for the negotiation by a powersports vehicle dealer or used powersports vehicle dealer for which the salesperson is licensed shall not be grounds for denial, revocation, or suspension;

(g) Representing oneself as a salesperson for a powersports vehicle dealer when the salesperson is not so employed and licensed;

(h) Having been convicted of or pled nolo contendere to any felony or any crime pursuant to article 3, 4, or 5 of title 18, C.R.S., or any like crime pursuant to federal law or the law of another state. A certified copy of the judgment of conviction by a court of competent jurisdiction shall be conclusive evidence of the conviction in a hearing held pursuant to this article.

(i) Having knowingly purchased, sold, or otherwise acquired or disposed of a stolen powersports vehicle;

(j) Employing an unlicensed powersports vehicle salesperson;

(k) Defrauding any retail buyer to the person's damage;

(l) Representing or selling as a new and unused powersports vehicle a powersports vehicle that the salesperson knows is otherwise a used powersports vehicle;

(m) Willfully violating any state or federal law respecting commerce or powersports vehicles, or any lawful rule respecting commerce or powersports vehicles promulgated by any licensing or regulating authority pertaining to powersports vehicles, under circumstances in which the act constituting the violation directly and necessarily involves commerce or powersports vehicles;

(n) Improperly withholding, misappropriating, or converting to the salesperson's own use any money belonging to customers or other persons received in the course of employment as a powersports vehicle salesperson.

(5) A license issued pursuant to this part 5 may be denied, revoked, or suspended if unfitness of the licensee or licensee applicant is shown in the following:

(a) The licensing character or record of the licensee or licensee applicant;

(b) The criminal character or record of the licensee or licensee applicant;

(c) The financial character or record of the licensee or licensee applicant;

(d) A violation of any lawful order of the board.

(5.5) The license of a powersports vehicle dealer may be denied, revoked, suspended, or otherwise subject to discipline imposed under this part 5 if an owner is acting as a salesperson without a motor vehicle salesperson license and the owner commits any of the acts or omissions that subject a salesperson's license to denial, revocation, or suspension under subsection (5) of this section.

(6) (a) A license issued or applied for pursuant to this part 5 shall be revoked or denied if the licensee or applicant has been convicted of or pleaded no contest to any of the following offenses in this state or another jurisdiction during the previous ten years:

(I) A felony in violation of article 3, 4, or 5 of title 18, C.R.S., or any similar crime under federal law or the law of another state; or

(II) A crime involving salvage fraud or the defrauding of a retail consumer in a powersports vehicle sale or lease transaction.

(b) A certified copy of a judgment of conviction by a court of competent jurisdiction of an offense under subparagraph (I) of paragraph (a) of this subsection (6) is conclusive evidence of the conviction in any hearing held pursuant to this article.

(7) A person whose license issued under this part 5 is revoked or who surrenders a license to avoid discipline is ineligible to apply for a new license under this part 5 for one year after the date of revocation or surrender of the license.



§ 12-6-521. Procedure for denial, suspension, or revocation of license - judicial review

(1) The denial, suspension, or revocation of licenses issued under this part 5 shall be in accordance with the provisions of sections 24-4-104 and 24-4-105, C.R.S.; except that the discovery available under rule 26 (b)(2) of the Colorado rules of civil procedure is available in any proceeding.

(2) The board shall appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct any hearing concerning the licensing or discipline of a wholesaler, powersports vehicle dealer, used powersports vehicle dealer, powersports vehicle manufacturer, powersports vehicle manufacturer representative, or powersports vehicle distributor; except that the board may, upon a unanimous vote of the members present when the vote is taken, conduct the hearing in lieu of appointing an administrative law judge.

(3) (a) The board shall assign a hearing concerning the licensing or discipline of a powersports vehicle salesperson to the executive director, who shall appoint an officer to conduct a hearing.

(b) Hearings conducted before an administrative law judge shall be in accordance with the rules of procedure of the office of administrative courts. Hearings conducted before an officer appointed by the executive director shall be in accordance with the rules of procedure established by the executive director.

(4) The board may summarily suspend a licensee required to post a bond under this article if such licensee does not have a bond in full force and effect as required by this article. The suspension shall become effective upon the earlier of the licensee receiving notice of the suspension or within three days after the notice of suspension is mailed to a licensee's last-known address on file with the board. The notice may be effected by certified mail or personal delivery.

(5) The court of appeals shall have initial jurisdiction to review all final actions and orders that are subject to judicial review of the board. The proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.



§ 12-6-522. Sales activity following license denial, suspension, or revocation - unlawful act - penalty

(1) (a) It shall be unlawful and a violation of this part 5 for any person whose wholesaler's, powersports vehicle dealer's, used powersports vehicle dealer's, or powersports vehicle salesperson's license has been denied, suspended, or revoked to exercise the privileges of the license that was denied, suspended, or revoked.

(b) A violation of paragraph (a) of this subsection (1) shall be punishable in accordance with section 12-6-527; except that a second or subsequent violation of said paragraph (a) shall be a class 6 felony.

(c) In any trial for a violation of paragraph (a) of this subsection (1):

(I) A duly authenticated copy of the board's order of denial, suspension, or revocation shall constitute prima facie evidence of the denial, suspension, or revocation;

(II) A duly authenticated invoice, buyer's order, or other customary, written sales or purchase document or instrument proven to be signed by the defendant and indicating the defendant's role in the purchase or sale of a powersports vehicle at a retail or wholesale powersports vehicle sales location shall constitute prima facie evidence of the defendant's exercise of a privilege of licensure;

(III) It shall be an affirmative defense that the defendant bought or sold a powersports vehicle that was, at all relevant times, intended for the defendant's own use and not bought or sold for the purpose of profit or gain; and

(IV) The fact that the defendant has a powersports vehicle dealer's, used powersports vehicle dealer's, or powersports vehicle salesperson's license, or another license to buy and sell powersports vehicles, that is issued by a state or jurisdiction other than Colorado, shall not constitute a defense.

(2) Upon the defendant's conviction by entry of a plea of guilty or nolo contendere or judgment or verdict of guilt in connection with a violation of paragraph (a) of subsection (1) of this section or of section 12-6-523 (2) or 42-6-142 (1), C.R.S., the court shall immediately give the executive director written notice of the conviction. In addition, the court shall forward to the executive director copies of documentation of any conviction on a lesser included offense and any amended charge, plea bargain, deferred prosecution, deferred sentence, or deferred judgment in connection with the original charge.

(3) Upon receiving notice of a conviction or other disposition pursuant to subsection (2) of this section, the executive director or his or her designee shall forward the notice to the motor vehicle dealer board, which shall immediately examine its files to determine whether the defendant's license was denied, suspended, or revoked at the time of the offense. If in fact the defendant's license was denied, suspended, or revoked at the time of the offense, the board shall:

(a) Not issue or reinstate any license to the defendant until one year after the time the defendant would otherwise have been eligible to receive a new or reinstated license; and

(b) Revoke or suspend any other licenses held by the defendant until at least one year after the date of the conviction or other disposition.



§ 12-6-523. Unlawful acts

(1) It is unlawful and a violation of this part 5 for any powersports vehicle manufacturer, distributor, or manufacturer representative:

(a) To willfully fail to cause to not be performed any written warranties made with respect to a powersports vehicle or parts thereof;

(b) To coerce or attempt to coerce any powersports vehicle dealer to perform or allow to be performed an act that could be financially detrimental to the dealer or that would impair the dealer's goodwill or to enter into an agreement with a powersports vehicle manufacturer or distributor that would be financially detrimental to the dealer or impair the dealer's goodwill, by threatening to cancel or not renew a franchise between a powersports vehicle manufacturer or distributor and the dealer;

(c) To coerce or attempt to coerce any powersports vehicle dealer to accept delivery of a powersports vehicle, parts or accessories thereof, or any commodities or services that have not been ordered by the dealer;

(d) (I) To cancel or cause to be canceled, directly or indirectly, without just cause, the franchise of a powersports vehicle dealer, and the nonrenewal of a franchise or selling agreement without just cause is a violation of this paragraph (d) and shall constitute an unfair cancellation.

(II) As used in this paragraph (d), "just cause" shall be determined in the context of all circumstances surrounding the cancellation or nonrenewal, including but not limited to:

(A) The amount of business transacted by the powersports vehicle dealer;

(B) The investments necessarily made and obligations incurred by the powersports vehicle dealer, including but not limited to goodwill, in the performance of its duties under the franchise agreement, together with the duration and permanency of the investments and obligations;

(C) The potential for harm to consumers as a result of disruption of the business of the powersports vehicle dealer;

(D) The powersports vehicle dealer's failure to provide adequate service of facilities, equipment, parts, and qualified service personnel;

(E) The powersports vehicle dealer's failure to perform warranty work on behalf of the powersports vehicle manufacturer, subject to reimbursement by the powersports vehicle manufacturer; and

(F) The powersports vehicle dealer's failure to substantially comply, in good faith, with requirements of the franchise that are determined to be reasonable and material.

(III) The following conduct by a powersports vehicle dealer shall constitute just cause for termination without consideration of other factors:

(A) Conviction of, or a plea of guilty or nolo contendere to, a felony;

(B) A continuing pattern of fraudulent conduct against the powersports vehicle manufacturer or consumers; or

(C) Continuing failure to operate for ten days or longer.

(e) To withhold, reduce, or delay unreasonably or without just cause delivery of powersports vehicles, powersports vehicle parts and accessories, commodities, or moneys due powersports vehicle dealers for warranty work done by any powersports vehicle dealer;

(f) To withhold, reduce, or delay unreasonably or without just cause services contracted for by powersports vehicle dealers;

(g) To coerce any powersports vehicle dealer to provide installment financing with a specified financial institution;

(h) To violate any duty imposed by, or fail to comply with, any provision of section 12-6-524, 12-6-525, or 12-6-526;

(i) (I) To fail to provide to the powersports vehicle dealer, within twenty days after receipt of a notice of intent from a powersports vehicle dealer, the list of documents and information necessary to approve the sale or transfer of the ownership of a dealership by sale of the business or by stock transfer or the change in executive management of the dealership;

(II) To fail to confirm within twenty days after receipt of all documents and information listed in subparagraph (I) of this paragraph (i) that such documentation and information has been received;

(III) To refuse to approve, unreasonably, the sale or transfer of the ownership of a dealership by sale of the business or by stock transfer within sixty days after the manufacturer has received all documents and information necessary to approve the sale or transfer of ownership, or to refuse to approve, unreasonably, the change in executive management of the dealership within sixty days after the manufacturer has received all information necessary to approve the change in management; except that nothing in this part 5 shall authorize the sale, transfer, or assignment of a franchise or a change of the principal operator without the approval of the powersports vehicle manufacturer or distributor unless the manufacturer or distributor fails to send notice of the disapproval within sixty days after receiving all documents and information necessary to approve the sale or transfer of ownership; or

(IV) To condition the sale, transfer, relocation, or renewal of a franchise agreement or to condition sales, services, parts, or finance incentives upon site control or an agreement to renovate or make improvements to a facility; except that voluntary acceptance of such conditions by the dealer shall not constitute a violation;

(j) (I) To fail or refuse to offer to its same line-make franchised dealers all models manufactured for that line-make except as a result of a strike or labor difficulty, lack of manufacturing capacity, shortage of materials, freight embargo, or other cause over which the powersports vehicle manufacturer has no control; or

(II) To require a dealer to pay an unreasonable fee, purchase unreasonable advertising displays or other materials, or comply with unreasonable training or facilities requirements as a prerequisite to receiving any particular model of that same line-make, which shall be judged based on the circumstances of the individual dealer and the conditions of the market served by the dealer;

(k) To require, coerce, or attempt to coerce any powersports vehicle dealer to refrain from participation in the management of, investment in, or acquisition of another line-make of new powersports vehicles or related products; except that this paragraph (k) shall not apply unless the powersports vehicle dealer:

(I) Maintains a reasonable line of credit for each make or line of new powersports vehicle;

(II) Remains in compliance with reasonable capital standards and reasonable facilities requirements specified by the powersports vehicle manufacturer; but "reasonable facilities requirements" shall not include a requirement that a powersports vehicle dealer establish or maintain exclusive facilities, personnel, or display space; and

(III) Provides written notice to the manufacturer, distributor, or manufacturer's representative, no less than ninety days prior to the dealer's intent to participate in the management of, investment in, or acquisition of another line-make of new powersports vehicles or related products;

(l) To fail to pay to a powersports vehicle dealer, within ninety days after the termination, cancellation, or nonrenewal of a franchise, all of the following:

(I) The dealer cost, plus any charges made by the powersports vehicle manufacturer for distribution, delivery, and taxes, less all allowances paid or credited to the powersports vehicle dealer by the powersports vehicle manufacturer, of unused, undamaged, and unsold powersports vehicles in the powersports vehicle dealer's inventory that were acquired from the powersports vehicle manufacturer or from another powersports vehicle dealer of the same line-make in the ordinary course of business within the previous twelve months;

(II) The dealer cost, less all allowances paid or credited to the powersports vehicle dealer by the powersports vehicle manufacturer, for all unused, undamaged, and unsold supplies, parts, and accessories in original packaging and listed in the powersports vehicle manufacturer's current parts catalog;

(III) The fair market value of each undamaged sign owned by the powersports vehicle dealer and bearing a common name, trade name, or trademark of the powersports vehicle manufacturer if acquisition of the sign was required by the powersports vehicle manufacturer;

(IV) The fair market value of all special tools and equipment that were acquired from the powersports vehicle manufacturer or from sources approved and required by the powersports vehicle manufacturer and that are in good and usable condition, excluding normal wear and tear; and

(V) The cost of transporting, handling, packing, and loading the powersports vehicles, supplies, parts, accessories, signs, special tools, equipment, and furnishings described in this paragraph (l).

(m) To require, coerce, or attempt to coerce a powersports vehicle dealer to close or change the location of the powersports vehicle dealer, or to make any substantial alterations to the dealer premises or facilities when doing so would be unreasonable or without written assurance of a sufficient supply of powersports vehicles so as to justify the changes, in light of the current market and economic conditions;

(n) To authorize or permit a person to perform warranty service repairs on powersports vehicles unless the person is:

(I) A powersports vehicle dealer with whom the powersports vehicle manufacturer has entered into a franchise agreement for the sale and service of the manufacturer's powersports vehicles; or

(II) A person or government entity that has purchased new powersports vehicles pursuant to a powersports vehicle manufacturer's fleet discount program and is performing the warranty service repairs only on vehicles owned by the person or entity;

(o) To require, coerce, or attempt to coerce a powersports vehicle dealer to prospectively agree to a release, assignment, novation, waiver, or estoppel that would relieve any person of a duty or liability imposed under this article except in settlement of a bona fide dispute;

(p) To discriminate between or refuse to offer to its same line-make franchised dealers all models manufactured for that line-make based upon unreasonable sales and service standards;

(q) To fail to make practically available an incentive, rebate, bonus, or other similar benefit to a powersports vehicle dealer that is offered to another powersports vehicle dealer of the same line-make within this state;

(r) To fail to pay to a powersports vehicle dealer:

(I) Within ninety days after the termination, cancellation, or nonrenewal of a franchise for the failure of a dealer to meet performance sales and service obligations or after the termination, elimination, or cessation of a line-make, the cost of the lease for the facilities used for the franchise or line-make for the unexpired term of the lease, not to exceed one year; except that:

(A) If the powersports vehicle dealer owns the facilities, the value of renting such facilities for one year, prorated for each line-make based upon total sales volume for the previous twelve months before the involuntary termination;

(B) Nothing in this subparagraph (I) shall be construed to limit the application of paragraph (d) of this subsection (1);

(II) Within ninety days after the termination, elimination, or cessation of a line-make or the termination of a franchise due to the insolvency of the manufacturer or distributor, the fair market value of the powersports vehicle dealer's goodwill for the line-make as of the date the manufacturer or distributor announces the action that results in the termination, elimination, or cessation, not including any amounts paid under subparagraphs (I) to (V) of paragraph (l) of this subsection (1);

(s) To condition a franchise agreement on improvements to a facility unless reasonably required by the technology of a powersports vehicle being sold at the facility;

(t) To charge back, deny powersports vehicle allocation, withhold payments, or take other actions against a powersports vehicle dealer if a powersports vehicle sold by the powersports vehicle dealer is exported from Colorado unless the manufacturer, distributor, or manufacturer representative proves that the powersports vehicle dealer knew or reasonably should have known a powersports vehicle was intended to be exported, which shall operate as a rebuttable presumption that the powersports vehicle dealer did not have such knowledge;

(u) Within ninety days after the termination, elimination, or cessation of a line-make or the termination, cancellation, or nonrenewal of a franchise by the manufacturer, distributor, or manufacturer representative, for any reason other than that the powersports vehicle dealer commits fraud, makes a misrepresentation, or commits any other crime within the scope of the franchise agreement or in the operation of the dealership, to fail to reimburse a powersports vehicle dealer for the cost depreciated by five percent per year of any upgrades or alterations to the powersports vehicle dealer's facilities required by the manufacturer, distributor, or manufacturer representative within the previous five years;

(v) To fail to notify a powersports vehicle dealer at least ninety days before the following and to provide the specific reasons for the following:

(I) Directly or indirectly terminating, cancelling, or not renewing a franchise agreement; or

(II) Modifying, replacing, or attempting to modify or replace the franchise or selling agreement of a powersports dealer, including a change in the dealer's geographic area upon which sales or service performance is measured, if the modification would substantially and adversely alter the rights or obligations of the dealer under the current franchise or selling agreement or would substantially impair the sales or service obligations or the dealer's investment;

(w) To require, coerce, or attempt to coerce a powersports dealer to substantially alter a facility or premises if the facility or premises has been altered within the last ten years at a cost of more than twenty-five thousand dollars, and the alteration was required and approved by the manufacturer, distributor, or manufacturer representative; except that this subsection (1)(w) does not apply to improvements made to comply with health or safety laws or to accommodate the technology requirements necessary to sell or service a line-make;

(x) (I) To sell or offer to sell new powersports vehicles to a franchised motor vehicle dealer with whom the manufacturer has a franchise agreement at a lower actual price than the actual price offered to any other powersports vehicle dealer with whom the manufacturer has a franchise agreement for the same motor vehicle similarly equipped; except that this subsection (1)(x) does not apply to:

(A) Resale to any government;

(B) Donation or use by the dealer in a driver education course; or

(C) A price change made in the ordinary course of business if made available to all powersports vehicle dealers when the price changes.

(II) This subsection (1)(x) does not prohibit a manufacturer, distributor, or manufacturer representative from offering incentive programs, sales-promotion plans, or other discounts if the incentives or discounts are reasonably available to all powersports vehicle dealers with whom the manufacturer has a franchise agreement.

(y) To require a powersports vehicle dealer to grant a manufacturer, distributor, or manufacturer representative the following or to enforce the following if the exercise of the contractual right would stop the transfer of the powersports vehicle dealer ownership from an owner to an immediate family member of the owner:

(I) A right of first refusal to purchase the powersports vehicle dealer; or

(II) An option to purchase the powersports vehicle dealer; and

(z) (I) To use an unreasonable, arbitrary, or unfair performance standard in determining a powersports vehicle dealer's compliance with a franchise agreement; or

(II) To fail to communicate, upon the request of the dealer, any performance standard in a clear and concise writing to a powersports vehicle dealer before applying the standard to the powersports vehicle dealer.

(2) It is unlawful for a person to act as a wholesaler, powersports vehicle dealer, used powersports vehicle dealer, powersports vehicle manufacturer, powersports vehicle distributor, powersports vehicle manufacturer representative, or powersports vehicle salesperson unless the person has been duly licensed under the provisions of this part 5.



§ 12-6-524. New, reopened, or relocated dealer - notice required - grounds for refusal of dealer license - definitions - rules

(1) No powersports vehicle manufacturer or distributor shall establish an additional powersports vehicle dealer, reopen a previously existing powersports vehicle dealer, or authorize an existing powersports vehicle dealer without first providing at least sixty days' notice to all of its franchised dealers within whose relevant market area the new, reopened, or relocated dealer would be located. The notice must state:

(a) The specific location at which the additional, reopened, or relocated powersports vehicle dealer will be established;

(b) The date on or after which the powersports vehicle manufacturer intends to be engaged in business with the additional, reopened, or relocated powersports vehicle dealer at the proposed location; and

(c) The identity of all powersports vehicle dealers who are franchised to sell the same line-make of vehicles with licensed locations in the relevant market area where the additional, reopened, or relocated powersports vehicle dealer is proposed to be located.

(d) Repealed.

(1.5) A powersports vehicle manufacturer shall approve or disapprove of a powersports vehicle dealer facility initial site location, relocation, or reopening request within sixty days after the request or after sending the notice required by subsection (1) of this section to all of its franchised powersports vehicle dealers, whichever is later.

(2) Subsection (1) of this section shall not apply to:

(a) The relocation of an existing dealer within two miles of its current location; or

(b) The establishment of a replacement dealer, within two years, either at the former location or within two miles of the former location.

(3) As used in this section:

(a) "Powersports manufacturer" means a powersports vehicle manufacturer, distributor, or manufacturer representative.

(b) "Relevant market area" means the greater of the following:

(I) The geographic area of responsibility defined in the franchise agreement of an existing dealer; or

(II) The geographic area within a radius of ten miles of any existing dealer of the same line-make of powersports vehicle as the proposed additional motor vehicle dealer.

(c) Repealed.

(4) and (5) Repealed.

(6) (a) An existing powersports vehicle dealer adversely affected by the reopening or relocation of an existing same line-make powersports vehicle dealer or the addition of a same line-make powersports vehicle dealer may, within ninety days after receipt of the notice required in subsection (1) of this section, file a legal action in a district court of competent jurisdiction or file an administrative complaint with the executive director to prevent or enjoin the relocation, reopening, or addition of the proposed powersports vehicle dealer. An existing powersports vehicle dealer is adversely affected if:

(I) The dealer is located within the relevant market area of the proposed relocated, reopened, or additional dealership described in the notice required in subsection (1) of this section; or

(II) The existing dealer or dealers of the same line-make show that, during any twelve-month period within the thirty-six months preceding the receipt of the notice required in subsection (1) of this section, the dealer or dealers, or a dealer's predecessor, made at least twenty-five percent of the dealer's retail sales of new powersports vehicles to persons whose addresses are located within ten miles of the location of the proposed relocated, reopened, or additional dealership.

(b) The executive director shall refer a complaint filed under this section to an administrative law judge in the office of administrative courts for final agency action.

(c) In any court or administrative action, the manufacturer has the burden of proof on each of the following issues:

(I) The change in population;

(II) The relevant vehicle buyer profiles;

(III) The relevant historical new powersports vehicle registrations for the line-make of vehicles versus the manufacturer's actual competitors in the relevant market area;

(IV) Whether the opening of the proposed reopened, relocated, or additional powersports vehicle dealer is materially beneficial to the public interest or the consumers in the relevant market area;

(V) Whether the powersports vehicle dealers of the same line-make in the relevant market area are providing adequate representation and convenient customer care, including the adequacy of sales and service facilities, equipment, parts, and qualified service personnel, for powersports vehicles of the same line-make in the relevant market area;

(VI) The reasonably expected market penetration of the line-make, given the factors affecting penetration; and

(VII) Whether the reopened, relocated, or additional dealership is reasonable and justifiable based on expected economic and market conditions within the relevant market area.

(d) In any court or administrative action, the powersports vehicle dealer has the burden of proof on each of the following issues:

(I) Whether the manufacturer engaged in any action or omission that, directly or indirectly, denied the existing powersports vehicle dealer of the same line-make the opportunity for reasonable growth or market expansion;

(II) Whether the manufacturer has coerced or attempted to coerce any existing powersports vehicle dealer into consenting to additional or relocated franchises of the same line-make in the community or territory or relevant market area; and

(III) The size and permanency of the investment of, and the obligations incurred by, the existing powersports vehicle dealers of the same line-make located in the relevant market area.

(e) (I) In a legal or administrative action challenging the relocation, reopening, or addition of a powersports vehicle dealer, the district court or administrative law judge shall make a determination, based on the factors identified in subsections (6)(c) and (6)(d) of this section, of whether the relocation, reopening, or addition of a powersports vehicle dealer is:

(A) In the public interest; and

(B) Fair and equitable to the existing powersports vehicle dealers.

(II) The district court or the executive director shall deny any proposed relocation, reopening, or addition of a powersports vehicle dealer unless the manufacturer shows by a preponderance of the evidence that the existing powersports vehicle dealer or dealers of the same line-make in the relevant market area of the proposed dealership are not providing adequate representation of the line-make powersports vehicles. A determination to deny, prevent, or enjoin the relocation, reopening, or addition of a powersports vehicle dealer is effective for at least eighteen months.



§ 12-6-525. Independent control of dealer - definitions

(1) Except as otherwise provided in this section, no powersports vehicle manufacturer shall own, operate, or control any powersports vehicle dealer or used powersports vehicle dealer in Colorado.

(2) Notwithstanding subsection (1) of this section, the following activities are not prohibited:

(a) Operation of a powersports vehicle dealer for a temporary period, not to exceed twelve months, during the transition from one owner or operator to another independent owner or operator; except that the executive director may extend the period, not to exceed twenty-four months, upon a showing by the manufacturer or distributor of the need to operate the dealership for such time to achieve a transition from an owner or operator to another independent third-party owner or operator;

(b) Ownership or control of a powersports vehicle dealer while the dealer is being sold under a bona fide contract or purchase option to the operator of the dealer;

(c) Participation in the ownership of the powersports vehicle dealer solely for the purpose of providing financing or a capital loan that will enable the dealer to become the majority owner of the dealer in less than seven years; and

(d) Operation of a powersports vehicle dealer if the powersports vehicle manufacturer has no other franchised dealers of the same line-make in this state.

(3) As used in this section:

(a) "Control" means to possess, directly, the power to direct or cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract, or otherwise; except that "control" does not include the relationship between a powersports vehicle manufacturer and a powersports vehicle dealer under a franchise agreement.

(b) "Operate" means to directly or indirectly manage a powersports vehicle dealer.

(c) "Own" means to hold any beneficial ownership interest of one percent or more class of equity interest in a powersports vehicle dealer, whether as a shareholder, partner, limited liability company member, or otherwise. To "hold" an ownership interest means to have possession of, title to, or control of the ownership interest, either directly or through a fiduciary or agent.

(d) "Powersports vehicle manufacturer" means a powersports vehicle manufacturer, distributor, or manufacturer representative.



§ 12-6-526. Successor under existing franchise agreement - duties of powersports vehicle manufacturer

(1) If a licensed powersports vehicle dealer under franchise by a powersports vehicle manufacturer dies or becomes incapacitated, the powersports vehicle manufacturer shall act in good faith to allow a successor, which may include a family member, designated by the deceased or incapacitated powersports vehicle dealer to succeed to ownership and operation of the dealer under the existing franchise agreement if:

(a) Within ninety days after the powersports vehicle dealer's death or incapacity, the designated successor gives the powersports vehicle manufacturer written notice of an intent to succeed to the rights of the deceased or incapacitated powersports vehicle dealer in the franchise agreement;

(b) The designated successor agrees to be bound by all of the terms and conditions of the existing franchise agreement; and

(c) The designated successor meets the criteria generally applied by the powersports vehicle manufacturer in qualifying powersports vehicle dealers.

(2) A powersports vehicle manufacturer may refuse to honor the existing franchise agreement with the designated successor only for good cause. The powersports vehicle manufacturer may request in writing from a designated successor the personal and financial data that is reasonably necessary to determine whether the existing franchise agreement should be honored, and the designated successor shall supply the data promptly upon request.

(3) (a) If a powersports vehicle manufacturer believes that good cause exists for refusing to honor the requested succession, the powersports vehicle manufacturer shall send the designated successor, by certified or overnight mail, notice of its refusal to approve the succession within sixty days after the later of:

(I) Receipt of the notice of the designated successor's intent to succeed the powersports vehicle dealer in the ownership and operation of the dealer; or

(II) The receipt of the requested personal and financial data.

(b) Failure to serve the notice pursuant to paragraph (a) of this subsection (3) shall be considered approval of the designated successor, and the franchise agreement is considered amended to reflect the approval of the succession the day following the last day of the notice period specified in said paragraph (a).

(c) If the powersports vehicle manufacturer gives notice of refusal to approve the succession, the notice shall state the specific grounds for the refusal and shall state that the franchise agreement shall be discontinued not less than ninety days after the date the notice of refusal is served unless the proposed successor files an action in the district court to enjoin the action.

(4) This section shall not be construed to prohibit a powersports vehicle dealer from designating a person as the successor in advance, by written instrument filed with the powersports vehicle manufacturer. If the powersports vehicle dealer files the instrument, that instrument governs the succession rights to the management and operation of the dealer subject to the designated successor satisfying the powersports vehicle manufacturer's qualification requirements as described in this section.



§ 12-6-526.5. Audit reimbursement limitations - dealer claims

(1) (a) A manufacturer, distributor, or manufacturer representative shall have the right to audit warranty, sales, or incentive claims of a powersports vehicle dealer for nine months after the date the claim was submitted.

(b) A manufacturer, distributor, or manufacturer representative shall not require documentation for warranty, sales, or incentive claims or audit warranty, sales, or incentive claims of a powersports vehicle dealer more than fifteen months after the date the claim was submitted, nor shall the manufacturer require a charge back, reimbursement, or credit against a future transaction arising out of an audit or request for documentation arising more than nine months after the date the claim was submitted.

(2) The powersports vehicle dealer shall have nine months after making a sale or providing service to submit warranty, sales, or incentive claims to the manufacturer, distributor, or manufacturer representative.

(3) Subsection (1) of this section shall not limit any action for fraud instituted in a court of competent jurisdiction.

(4) A powersports vehicle dealer may request a determination from the executive director, within thirty days, that a charge back, reimbursement, or credit required violates subsection (1) of this section. If a determination is requested within the thirty-day period, then the charge back, reimbursement, or credit shall be stayed pending the decision of the executive director. If the executive director determines after a hearing that the charge back, reimbursement, or credit violates subsection (1) of this section, the charge back, reimbursement, or credit shall be void.



§ 12-6-526.7. Reimbursement for disapproving sale

A manufacturer or distributor shall pay reasonable attorney fees, not to exceed the usual and customary fees charged for the transfer of a franchise, and reasonable expenses that are incurred by the proposed owner or transferee before the manufacturer or distributor exercised its right of first refusal in negotiating and implementing the contract for the proposed change of ownership or the transfer of assets. Payment of attorney fees and expenses is not required if the claimant has failed to submit an accounting of attorney fees and expenses within twenty days after the receipt of the manufacturer's or dealer's written request for an accounting. An expense accounting may be requested by the manufacturer or distributor before exercising its right of first refusal.



§ 12-6-527. Penalty

(1) Except as provided in subsection (2) of this section, a person who willfully violates this part 5 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501.

(2) (a) A person who willfully violates section 12-6-523 (2) by acting as a powersports vehicle manufacturer, powersports vehicle distributor, or powersports vehicle manufacturer representative without proper authorization commits a class 3 misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars for each separate offense, or if the violator is a corporation, the fine shall be not less than five hundred dollars nor more than two thousand five hundred dollars for each separate offense. A second conviction shall be punished by a fine of two thousand five hundred dollars.

(b) A person who willfully violates section 12-6-523 (2) by acting as a wholesaler, powersports vehicle dealer, used powersports vehicle dealer, or powersports vehicle salesperson without proper authorization commits a class 3 misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one thousand dollars and a penalty of twenty-five hours of useful public service, neither of which the court may suspend, for each separate offense; except that, if the violator is a corporation, the corporation shall be punished by a fine of not less than five thousand dollars nor more than twenty-five thousand dollars for each separate offense. A second conviction for an individual shall be punished by a fine of not less than five thousand dollars nor more than twenty-five thousand dollars for each separate offense, which the court may not suspend.



§ 12-6-528. Fines - disposition - unlicensed sales

Any fine collected for a violation of section 12-6-523 (2) shall be awarded to the law enforcement agency that investigated and issued the citation for the violation.



§ 12-6-529. Drafts or checks not honored for payment - penalties

(1) If a wholesaler, powersports vehicle dealer, or used powersports vehicle dealer issues a draft or check to a wholesaler, powersports vehicle dealer, or used powersports vehicle dealer and fails to honor the draft or check, then the license of the licensee shall be subject to suspension pursuant to section 12-6-520. The license suspension shall be effective upon the date of a final decision against the licensee. A licensee whose license has been suspended pursuant to this subsection (1) shall not be eligible for reinstatement of the license and shall not be eligible to apply for another license issued under this part 5 unless it is demonstrated to the board that the unpaid draft or check has been paid in full and that any fine imposed on the licensee pursuant to subsection (2) of this section has been paid in full.

(2) A wholesaler, powersports vehicle dealer, or used powersports vehicle dealer that issues a draft or check to a wholesaler, powersports vehicle dealer, or used powersports vehicle dealer and who fails to honor the draft or check, causing loss to a third party, commits a misdemeanor and shall be punished by a fine of two thousand five hundred dollars. Any fine collected for a violation of this subsection (2) shall be awarded to the law enforcement agency that investigated and issued the citation for the violation.



§ 12-6-530. Right of action for loss

(1) A person shall have a right of action against the dealer, the dealer's salespersons, and the sureties upon their respective bonds if the person suffers loss or damage by reason of fraud practiced on the person or fraudulent representation made to the person by a licensed powersports vehicle dealer or a licensed used powersports vehicle dealer, or one of the dealer's salespersons acting on the dealer's behalf or within the scope of the employment, or suffers loss or damage by reason of the violation by the dealer or salesperson of any of the provisions of this part 5 that are designated by the board by rule, whether or not the violation is the basis for denial, suspension, or revocation of a license. The right of a person to recover for loss or damage as provided in this subsection (1) against the dealer or salesperson shall not be limited to the amount of their respective bonds.

(2) If a person suffers any loss or damage by reason of any unlawful act under section 12-6-523 (1)(a), the person shall have a right of action against the powersports vehicle manufacturer, distributor, or manufacturer representative. In a court action wherein a powersports vehicle manufacturer, distributor, or manufacturer representative has been found liable in damages to any person under this part 5, the amount of damages so determined shall be trebled and shall be recoverable by the person so damaged. Any person so damaged shall also be entitled to recover reasonable attorney fees.

(3) If a licensee suffers loss or damage by reason of an unlawful act under section 12-6-523 (1), the licensee shall have a right of action against the powersports vehicle manufacturer, distributor, or manufacturer representative. In a court action wherein a powersports vehicle manufacturer, distributor, or manufacturer representative has been found liable in damages to a licensee under this part 5, the licensee so damaged shall also be entitled to recover reasonable attorney fees.



§ 12-6-531. Contract disputes - venue - choice of law

(1) In the event of a dispute between a powersports vehicle dealer and a powersports vehicle manufacturer under a franchise agreement, notwithstanding any provision of the agreement to the contrary:

(a) At the option of the powersports vehicle dealer, venue shall be proper in the county or judicial district where the dealer resides or has its principal place of business; and

(b) Colorado law shall govern, both substantively and procedurally.



§ 12-6-532. Advertisement - inclusion of dealer name

No powersports vehicle dealer or used powersports vehicle dealer or an agent of a dealer shall advertise an offer for the sale, lease, or purchase of a powersports vehicle that creates the false impression that the vehicle is being offered by a private party or that does not contain the name of the dealer or the word "dealer" or, if the name is contained in the offer and does not clearly reflect that the business is a dealer, both the name of the dealer and the word "dealer".



§ 12-6-534. Payout exemption to execution

A powersports vehicle dealer's right to receive payments from a manufacturer or distributor required by section 12-6-523 (1)(l) and (1)(r) is not liable to attachment or execution and may not otherwise be seized, taken, appropriated, or applied in a legal or equitable process or by operation of law to pay the debts or liabilities of the manufacturer or distributor. This section shall not prohibit a secured creditor from exercising rights accrued pursuant to a security agreement if the right arose as a result of the manufacturer or distributor voluntarily creating a security interest before paying existing debts or liabilities of the manufacturer or distributor. This section shall not prohibit a manufacturer or distributor from withholding a portion of the payments necessary to cover an amount of money owed to the manufacturer or distributor as an offset to the payments if the manufacturer or distributor provides the motor vehicle dealer written notice thereof.



§ 12-6-535. Site control extinguishes

If a manufacturer, distributor, or manufacturer representative has terminated, eliminated, or not renewed a franchise agreement containing a site control provision, the powersports vehicle dealer may void a site control provision of a franchise agreement by returning any money the dealer has accepted in exchange for site control prorated by the time remaining before the agreement expires over the time period between the agreement being signed and the agreement expiring. This section does not apply if the termination, elimination, or nonrenewal is for just cause in accordance with section 12-6-523 (1)(d).



§ 12-6-536. Modification voidable

If a manufacturer, distributor, or manufacturer representative fails to comply with section 12-6-120 (1)(v)(II), the powersports dealer may void the modification or replacement of the franchise agreement.



§ 12-6-537. Termination appeal

(1) A powersports vehicle dealer who has reason to believe that a manufacturer, distributor, or manufacturer representative has violated section 12-6-523 (1)(d) or (1)(v) may appeal to the board by filing a complaint with:

(a) The executive director; or

(b) A district court if neither the executive director nor the administrative law judge, appointed in accordance with this section, holds a hearing concerning the complaint within sixty days after the complaint was filed.

(2) Upon filing a verified complaint alleging with specific facts that a violation has occurred under this section, the termination, elimination, modification, or nonrenewal of the franchise agreement is automatically stayed, without the motor vehicle dealer posting a bond, until a final determination is made on each issue raised in the complaint; except that the executive director, administrative law judge, or court may cancel the stay upon finding that the cancellation, termination, or nonrenewal of the franchise agreement was for any of the reasons specified in section 12-6-120 (1)(d)(III). The automatic stay maintains all rights under the franchise agreement until the final determination of the issues raised in the verified complaint. The manufacturer, distributor, or manufacturer representative shall not name a replacement motor vehicle dealer for the market or location until a final order is entered.

(3) If a verified complaint is filed with the executive director, the executive director shall refer the complaint to an administrative law judge with the office of administrative courts for final agency action.

(4) In resolving a termination complaint, the manufacturer, distributor, or manufacturer representative has the burden of proving any claim made that the factors listed in section 12-6-523 (1)(d)(II) apply to the termination, cancellation, or nonrenewal.

(5) The prevailing party in a claim that a termination, cancellation, or nonrenewal violates section 12-6-523 (1)(d) or (1)(v) is entitled to recover attorney fees and costs, including expert witness fees, incurred in the termination protest.



§ 12-6-538. Stop-sale directives - used powersports vehicles - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Average trade-in value" means the value of a used powersports vehicle as established by a generally accepted, published, third-party used vehicle resource.

(b) "Stop-sale directive" means an unconditional directive from a manufacturer or distributor to a powersports vehicle dealer to stop selling a type of powersports vehicle manufactured by the manufacturer or distributed by the distributor because of a safety defect.

(2) The manufacturer or distributor shall reimburse a powersports vehicle dealer in accordance with subsection (3) of this section if:

(a) The manufacturer or distributor issues a stop-sale directive for a powersports vehicle manufactured or distributed by the issuer of the stop-sale directive;

(b) The powersports vehicle dealer holds an active sales, service, and parts agreement with the manufacturer or distributor for the line-make of the used powersports vehicle covered by the stop-sale directive;

(c) The used powersports vehicle covered by the stop-sale directive is held in the inventory of the powersports vehicle dealer on the date the stop-sale directive is issued or taken by the dealer as a trade-in vehicle on a consumer purchase of the same line-make; and

(d) The manufacturer or distributor has not provided a remedy procedure or made parts available to repair the used powersports vehicle for more than thirty days after the stop-sale directive was issued.

(3) If the conditions in subsection (2) of this section are met, the manufacturer or distributor shall, upon application by the powersports vehicle dealer, pay or credit the dealer one and one-half percent per month of the average trade-in value of each used powersports vehicle's model affected by the stop-sale directive prorated from thirty days after the stop-sale directive was issued to the earlier of:

(a) The date when the manufacturer or distributor provides the powersports vehicle dealer with a remedy procedure and any necessary parts for ordering to repair the used powersports vehicle; or

(b) The date the powersports vehicle dealer transfers the powersports vehicle.

(4) A manufacturer or distributor may determine the reasonable manner and method required for a powersports vehicle dealer to demonstrate the inventory status of a used powersports vehicle to determine eligibility for reimbursement.

(5) (a) This section applies only to used powersports vehicles.

(b) This section is not intended to prevent a manufacturer or distributor from requiring that a powersports vehicle not be subject to an open recall or stop-sale directive as a condition for the powersports vehicle to be qualified or sold as a certified preowned vehicle or substantially similar designation.

(c) This section does not require a manufacturer or distributor to provide total compensation to a powersports vehicle dealer that would exceed the total average trade-in valuation of the affected used powersports vehicle.

(d) This section does not preclude a powersports vehicle dealer and a manufacturer or distributor from agreeing to reimbursement terms that differ from those specified in this section.

(e) Compensation provided to a powersports vehicle dealer under this section is exclusive and may not be combined with any other remedy under state or federal law.



§ 12-6-539. Repeal of part

This part 5 is repealed, effective September 1, 2027. Before its repeal, this part 5 is scheduled for review in accordance with section 24-34-104.









Article 7 - Bail Bonding Agents



Article 8 - Barbers and Cosmetologists

§ 12-8-101. Short title

This article shall be known and may be cited as the "Barber and Cosmetologist Act".



§ 12-8-102. Legislative declaration

The purpose of this article is to protect the public's health, safety, and welfare with respect to the professional practice of barbers, hairstylists, cosmetologists, estheticians, and nail technicians, and, therefore, testing procedures and disciplinary actions are of the highest priority. Access of qualified professionals to these professions shall not be unduly restricted. The director of the division of professions and occupations in the department of regulatory agencies is hereby directed to enforce this article to accomplish the purposes set forth in this section.



§ 12-8-103. Definitions

As used in this article 8, unless the context otherwise requires:

(1) "Barber" means a person who engages in any of the practices of barbering.

(2) "Barbering" means any one or combination of the following practices when done upon the upper part of the human body for cosmetic purposes and not for the treatment of disease or physical or mental ailments and when done for payment either directly or indirectly or when done without payment for the public generally: Shaving or trimming the beard; cutting the hair; giving facial or scalp massage or treatment with oils, creams, or lotions, or other chemical preparations, either by hand or with mechanical appliances; dyeing the hair or applying hair tonic; applying cosmetic preparations, antiseptics, powders, oils, clays, or lotions to the scalp, face, neck, or shoulders.

(3) "Barber school" means an establishment operated by a person for the purpose of teaching barbering that is certified by the private occupational school division or the Colorado community college system, or is an accredited technical school that teaches barbering.

(4) "Barbershop" or "beauty salon" means a fixed establishment, temporary location, or place in which one or more persons engage in the practice of barbering or cosmetology. The term "temporary location" includes a motor home as defined in section 42-1-102 (57), C.R.S.

(5) "Beauty school" means an establishment operated by a person for the purpose of teaching cosmetologists, estheticians, hairstylists, and nail technicians that is certified by the private occupational school division or the Colorado community college system, or is an accredited technical school that teaches cosmetology.

(6) Repealed.

(7) (Deleted by amendment, L. 2005, p. 560, § 2, effective July 1, 2005.)

(8) "Cosmetologist" means a person who engages in any of the practices of cosmetology.

(9) "Cosmetology" means any one act or practice, or any combination of acts or practices, not for the treatment of disease, physical illness, or a behavioral, mental health, or substance use disorder, when done for payment either directly or indirectly or when done without payment for the public generally, usually performed by and included in or known as the profession of beauty culturists, beauty operators, beauticians, estheticians, cosmetologists, or hairdressers or of any other person, partnership, corporation, or other legal entity holding itself out as practicing cosmetology by whatever designation and within the meaning of this article 8. In particular, "cosmetology" includes, but is not limited to, any one or a combination of the following acts or practices: Arranging, dressing, curling, waving, cleansing, cutting, singeing, bleaching, coloring, or similar work upon the hair of a person by any means and, with hands or a mechanical or electrical apparatus or appliance or by the use of cosmetic or chemical preparations; manicuring or pedicuring the nails of a person; giving facials, applying makeup, giving skin care, or applying eyelashes involving physical contact with a person; beautifying the face, neck, arms, bust, or torso of the human body by use of cosmetic preparations, antiseptics, tonics, lotions, or creams; massaging, cleaning, or stimulating the face, neck, arms, bust, or torso of the human body with the use of antiseptics, tonics, lotions, or creams; removing superfluous hair from the body of a person by the use of depilatories or waxing or by the use of tweezers; and the trimming of the beard.

(9.3) "Director" means the director of the division of professions and occupations in the department of regulatory agencies.

(9.4) "Esthetician" means any person who engages in any one or more of the following practices not for the treatment of disease or physical ailments:

(a) Giving facials, applying makeup, giving skin care, or applying eyelashes, involving physical contact, to any person;

(b) Beautifying the face, neck, arms, bust, or torso of the human body by the use of cosmetic preparations, antiseptics, tonics, lotions, or creams;

(c) Massaging, cleaning, or stimulating the face, neck, arms, bust, or torso of the human body by means of the hands, devices, apparatus, or appliances with the use of cosmetic preparations, antiseptics, tonics, lotions, or creams;

(d) Removing superfluous hair from the body of any person by the use of depilatories or waxing or by the use of tweezers.

(9.5) Repealed.

(9.7) "Hairstyling" means providing one or more of the following hair care services not for the treatment of disease or physical or mental ailments upon the upper part of the human body for cosmetic purposes for payment either directly or indirectly, or when done without payment for the public generally:

(a) Cleansing, massaging, or stimulating the scalp with oils, creams, lotions, or other cosmetic or chemical preparations, using the hands or with manual, mechanical, or electrical implements or appliances;

(b) Applying cosmetic or chemical preparations, antiseptics, powders, oils, clays, or lotions to the scalp;

(c) Cutting, arranging, applying hair extensions to, or styling the hair by any means using the hands or with manual, mechanical, or electrical implements or appliances;

(d) Cleansing, coloring, lightening, waving, or straightening the hair with cosmetic or chemical preparations, using manual, mechanical, or electrical implements or appliances;

(e) Trimming the beard.

(9.8) "Hairstylist" means a person who engages in any of the practices of hairstyling.

(10) Repealed.

(10.5) "Manicuring" means any one act or practice, or combination of acts or practices, not for the treatment of disease or physical or mental ailments, when done for direct or indirect payment or when done without payment for the public generally. "Manicuring" includes, but is not limited to, the filing, buffing, polishing, cleansing, extending, protecting, wrapping, covering, building, pushing, or trimming of nails or any other similar work upon the nails of a person by any means, including the softening of the hands, arms, ankles, or feet of a person by use of hands, a mechanical or electrical apparatus or appliance, cosmetic or chemical preparations, antiseptics, lotions, or creams or by massaging, cleansing, stimulating, manipulating, or exercising the arms, hands, feet, or ankles of a person. Manicuring also includes waxing or the use of depilatories on the leg up to the knee and the waxing or the use of depilatories on the arm up to the elbow.

(11) "Nail technician" means a person who engages in the limited practices of cosmetology known as manicuring. Unless otherwise licensed under this article, a nail technician shall not engage in the practice of cosmetology, except manicuring.

(11.5) "Natural hair braiding" means a service that results in tension on hair strands or roots by twisting, wrapping, weaving, extending, locking, or braiding by hand or with a mechanical device, as long as the service does not include hair cutting or the application of dyes, reactive chemicals, or other preparations to alter the color of the hair or to straighten, curl, or alter the structure of the hair.

(12) "Owner" includes any person who has a financial interest in a barbershop or beauty salon or any other place of business entitling such person to participate in the promotion, management, or proceeds thereof. It does not include a person whose connection with the barbershop, beauty salon, or other place of business entitles such person only to reasonable salary or wages for services actually rendered. The owner of a place of business is the person responsible for registering such place of business with the director.

(13) "Place of business" means a fixed establishment, temporary location, or place, including any mobile barber shop or beauty salon, in which one or more persons engage in the practice of barbering, hairstyling, or cosmetology or practice as a nail technician or an esthetician. The term "temporary location" includes a motor home as defined in section 42-1-102 (57), C.R.S.



§ 12-8-107. Books and records - report - publications

(1) The director shall keep a record of proceedings. The director shall keep a register of applicants for licenses showing the name and address of each applicant and whether such applicant was granted or refused a license. The director shall keep a register of places of business showing each owner's name and the address of each such place of business. The books and records of the director shall be prima facie evidence of matters contained therein and shall constitute public records.

(2) Repealed.

(3) Publications of the director circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 12-8-108. Powers and duties of the director - advisory committee - rules

(1) The director has the following powers and duties:

(a) To promulgate, in accordance with article 4 of title 24, C.R.S., such rules and regulations as are necessary for the administration of this article;

(b) To revoke or suspend a license or registration pursuant to section 12-8-114.5, or to deny, fine, place on probation, or limit the scope of practice of an applicant, licensee, or registrant, upon proof of a violation of this article or the rules promulgated pursuant to this article;

(c) To prescribe, with the approval of the department of public health and environment, such safety and sanitary rules as the director may deem necessary to protect the health and safety of the public;

(d) To supervise and regulate the industries of barbering, hairstyling, and cosmetology and the practices of estheticians and nail technicians of this state in accordance with this article, but nothing contained in this article shall be construed to abrogate the status, force, or operation of any provisions of any public health law of this state or any local health ordinance or regulation;

(e) To establish criteria for applicant eligibility for examination and to establish procedures for the registration of places of business;

(f) (I) To investigate upon his or her own initiative or upon receiving a complaint all suspected or alleged violations of this article, unless the director or his or her designee determines that a complaint or alleged violation is without merit, and to enter premises in which violations are alleged to have occurred during business hours.

(II) The director or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the director pursuant to this article. The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the director.

(III) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(g) By and through the attorney general of this state, to apply to a court of competent jurisdiction for an order enjoining any act or practice which constitutes a violation of this article. Upon a showing to the satisfaction of the court that a person is engaging or intends to engage in any such act or practice, an injunction, temporary restraining order, or other appropriate order shall be granted by such court, regardless of the existence of another remedy therefor. The requirements for notice, hearing, duration of any injunction or temporary restraining order issued pursuant to this paragraph (g), or other similar matter shall be in accordance with the Colorado rules of civil procedure.

(h) (I) To send letters of admonition. When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action by the director but that should not be dismissed as being without merit, a letter of admonition may be issued and sent to the licensee or registrant.

(II) When a letter of admonition is sent by the director to a licensee or registrant, the licensee or registrant shall be advised that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(III) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(i) To issue cease-and-desist orders pursuant to section 12-8-127.5;

(j) To issue confidential letters of concern. When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, the complaint should be dismissed, but the director has noticed indications of possible errant conduct by the licensee or registrant that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the licensee or registrant.

(2) (a) The director shall appoint a six-member advisory committee to assist in the performance of the director's duties. The advisory committee consists of at least three licensees who have expertise in the area under review; one owner or operator of a school that provides training for licensees in the industry and is licensed by the division of private occupational schools; a representative from a Colorado licensed school that provides training for licensees in the industry; and a member of the public. Members of the advisory committee shall not be compensated for their services but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties under this article. The advisory committee shall meet at least once per year and prior to the adoption of rules, and at the request of the director.

(b) (Deleted by amendment, L. 2015.)



§ 12-8-110. Examinations

(1) For the benefit of applicants, the director shall hold examinations as often as necessary, subject to appropriation constraints.

(2) The respective examinations of applicants for licenses to practice barbering, hairstyling, or cosmetology under this article shall be conducted under rules prescribed by the director and shall include practical demonstrations, written tests in reference to the practices to which a license is applied, and such related studies or subjects as the director may determine necessary for the proper and efficient performance of such practices, and such examinations shall not be confined to any specific system or method. The practical demonstrations shall be conducted under conditions that are as similar to actual operating conditions as possible. The director is authorized to rent adequate facilities in which to hold such examinations.

(3) The examinations must be consistent with the practical and theoretical requirements of the practices of barbering, hairstyling, or cosmetology or providing nail technician or esthetician services as provided by this article, and the director shall review, revise, and update the examinations periodically on a reasonable basis in consultation with the advisory committee created pursuant to section 12-8-108. Examinations must be graded promptly, and the results of the examinations must be made available to the applicants promptly. The examination must emphasize health and safety issues.

(4) The director shall offer a separate and complete testing station and facility for each applicant, and no oral examination shall be given in connection with practical demonstrations.

(5) No person is permitted to examine applicants in any of the practical portions for barbers, hairstylists, cosmetologists, estheticians, or nail technicians in which the person has not had practical experience and received a license as provided in this article.

(6) Repealed.



§ 12-8-111. Application - form

(1) Each applicant for examination shall file with the director, or the director's designee, a written application in such form as the director may require to set forth the qualifications of the applicant and shall submit satisfactory proof of the required age and education.

(2) Each applicant for registration shall file with the director, or the director's designee, a written application in such form as the director may require pursuant to section 12-8-114.5.

(3) Repealed.

(4) A person who has had a license revoked or has surrendered a license in lieu of discipline may not submit an application for licensure until two years after the date that the license was revoked or surrendered.



§ 12-8-112. Results of examinations

The results of examinations and the qualifications of applicants for admission to such examinations or for licenses shall be determined by the director or by such person as the director shall designate.



§ 12-8-113. When the director admits applicant

If the director finds that the applicant meets the qualifications of sections 12-8-111 and 12-8-114 and has submitted any other credentials required by the director for admission to the examination and has paid the required fee, the director shall admit such applicant to examination.



§ 12-8-114. Qualifications of applicants - requirements - rules

(1) An applicant for any license provided in this article or for examination shall be at least sixteen years of age.

(2) An applicant for examination shall furnish proof of graduation from a barber school or beauty school approved by the private occupational school division pursuant to article 64 of title 23; approved by the state board for community colleges and occupational education pursuant to article 60 of title 23; or, if the school is located in another state or country, approved by the governmental agency responsible for approving such schools in that state or country. The applicant shall also furnish proof that the applicant has successfully completed educational requirements equal to those set by the director. If the applicant has graduated from a school located outside Colorado, the applicant shall furnish proof that the applicant has successfully completed educational requirements substantially equal to those set by the director.

(3) The director shall promulgate rules to implement this section, but shall not require an applicant for examination to furnish proof of training of more than the number of hours of course completion in the subject area in which the applicant seeks licensure as follows:

(a) (I) Fifty credits, as defined by:

(A) Institutional accreditation requirements;

(B) The Colorado commission on higher education full-time equivalent clock-to-credit hour requirements; or

(C) The department of education accreditation requirements; or

(II) One thousand five hundred contact hours for a cosmetologist;

(b) (I) Fifty credits, as defined by:

(A) Institutional accreditation requirements;

(B) The Colorado commission on higher education full-time equivalent clock-to-credit hour requirements; or

(C) The department of education accreditation requirements; or

(II) One thousand five hundred contact hours for a barber;

(c) Six hundred contact hours for an esthetician;

(d) Six hundred contact hours for a nail technician;

(e) One thousand two hundred contact hours for a hairstylist.

(4) Every person desiring to obtain a license to practice the occupation of a barber, cosmetologist, esthetician, hairstylist, or nail technician in this state shall apply and pay to the director an examination fee. The director shall issue a license to applicants who successfully pass the examination and who qualify upon the payment of the required fee.

(5) Notwithstanding any law to the contrary, no examinations for a hairstylist license and no hairstylist licenses shall be issued until on or after January 15, 2001.



§ 12-8-114.5. Registration for places of business

(1) Each owner of a place of business shall register with the director. The director shall maintain a registry of the places of business. The director is authorized to establish and collect a fee that is based on the director's actual costs associated with the maintenance of the registry.

(2) If an applicant for registration has paid the required fee and complied with the requirements of this article, the director shall issue the registration. The registration must be conspicuously displayed in the place of business.

(3) It is unlawful for a place of business to offer barbering, cosmetology, hairstyling, or esthetician or nail technician services in this state unless the place of business is registered with the director.



§ 12-8-115. Renewal and reinstatement of license

All licenses shall expire pursuant to a schedule established by the director and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.



§ 12-8-116. Fees

(1) Fees shall be as established pursuant to section 24-34-105, C.R.S.

(2) No fees shall be refunded.

(3) The executive director of the department of regulatory agencies shall determine the length of time for licensing periods and for license renewal periods, not to exceed three years.

(4) All fees for examinations, registrations, and licenses must be paid in advance, except as otherwise provided in this article.

(5) The director shall collect all fees and transmit the fees to the state treasurer, who shall credit the moneys pursuant to section 24-34-105, C.R.S. The general assembly shall make annual appropriations pursuant to section 24-34-105, C.R.S., for expenditures of the director incurred in the performance of his or her duties pursuant to this article, which expenditures must be made by vouchers and warrants drawn pursuant to law.



§ 12-8-118. Licensure by endorsement

(1) The director shall issue a license by endorsement to engage in the practice of barbering, cosmetology, hairstyling, manicuring, or esthetician services in this state to an individual who possesses an active license in good standing to practice in that profession in another state or territory of the United States or in a foreign country if the applicant presents proof that is satisfactory to the director, that the applicant:

(a) Possesses a valid license from another state or jurisdiction that is substantially equivalent to the requirements in Colorado for licensure and meets all other requirements for licensure pursuant to this article. The director may specify by rule what shall constitute substantially equivalent licensure and qualifications; and

(b) Has paid the prescribed licensure fees.



§ 12-8-119. Issuance of license - display

If an applicant for examination to practice barbering, hairstyling, or cosmetology or to provide esthetician or nail technician services passes the examination and has paid the required fee and complies with the requirements of this article, the director shall issue a license to that effect. The license is evidence that the person to whom it is issued is entitled to engage in the practices, occupation, or occupations stipulated in the license. The license must be conspicuously displayed in the licensee's principal office or place of business or employment.



§ 12-8-120. License required

It is unlawful for any person to engage in, or attempt to engage in, the occupation of barbering, hairstyling, or cosmetology or to provide esthetician or nail technician services in this state unless the person first obtains a license as provided in this article.



§ 12-8-121. Exemptions

(1) Nothing in this article prohibits services by:

(a) A person who is acting within the scope of practice for which he or she is licensed, registered, or certified;

(b) Licensed or unlicensed volunteers in the performance of charitable services for washing and setting the hair of:

(I) Patients confined to hospitals or nursing, convalescent, or boarding homes;

(II) Persons confined to their homes by reason of age, physical or mental infirmity, or physical disability;

(c) A student of a barbering, hairstyling, or cosmetology school or of esthetician or nail technician services who has received more than twenty percent of the hours of instruction required in section 12-8-114 (3) and who is rendering services at the school under supervision of a licensee within the school setting;

(d) A person who provides the service of natural hair braiding.

(2) and (3) Repealed.

(4) Lectures and demonstrations on beauty culture, hairdressing, and the use of beauty preparations performed without compensation do not constitute the practice of cosmetology, and nothing in this article prevents the giving of lectures to and demonstrations on any person. The application of beauty products for the exclusive purpose of recommending, demonstrating, or selling the products does not constitute the practice of cosmetology.



§ 12-8-122. Director may employ aid - compensation

The director may employ any person licensed pursuant to this article for the purpose of conducting examinations. The person must not be connected with any school teaching barbering, hairstyling, or cosmetology or esthetician or nail technician students. Any person employed by the director may receive compensation for services for each day employed in the actual discharge of the person's official duties and actual and necessary expenses incurred, to be set by the director upon the approval of the executive director of the department of regulatory agencies.



§ 12-8-123. Inspections

Upon written complaint, inspections under section 12-8-108 (1)(f) of barbershops, beauty salons, places of business, and booths rented therein operated by independent licensees may be conducted by the director, or the director may contract for such inspections. The director shall maintain detailed records of all complaints and responses to such complaints.



§ 12-8-127. Unauthorized practice - penalties

(1) Any person who practices or offers or attempts to practice barbering, hairstyling, esthetics, manicuring, or cosmetology without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) In addition to any other penalty, any person who violates the provisions of this article or the rules and regulations of the director promulgated under this article may be penalized by the director upon a finding of a violation pursuant to article 4 of title 24, C.R.S., as follows:

(a) In the first administrative proceeding against any person, a fine of not less than one hundred dollars but not more than five hundred dollars per day per violation;

(b) In any subsequent administrative proceeding against any person for transactions occurring after a final agency action determining that a violation of this article has occurred, a fine of not less than one thousand dollars but not more than two thousand dollars per day per violation.

(3) Repealed.

(4) All fines collected pursuant to this article shall be transferred to the state treasurer, who shall credit such moneys to the general fund.



§ 12-8-127.5. Cease-and-desist orders

(1) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a licensee or registrant is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license or registration, the director may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (1), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the director may issue to such person an order to show cause as to why the director should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed or unregistered practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) shall be promptly notified by the director of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (2) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (2). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) does not appear at the hearing, the director may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (2) and such other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or registration or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or unlicensed or unregistered practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (2), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(3) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged in or is about to engage in any unlicensed or unregistered act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with such person.

(4) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(5) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order as provided in section 12-8-131 (7).



§ 12-8-128. Enforcement

It is the duty of the district attorneys of each judicial district of this state and the attorney general of this state to prosecute all persons charged with the violation of any of the provisions of this article. It is the duty of the director to aid said attorneys in the enforcement of this article.



§ 12-8-129. Investigations

The practice and procedure of the director with respect to any investigation by the director authorized by this article shall be in accordance with rules and regulations promulgated by the director, which rules and regulations shall provide for, but need not be limited to, investigation powers, including the right to enter the premises of any place of business registered or subject to registration under this article at any time said business is open or has members of the public present on the premises.



§ 12-8-129.1. Immunity

The director, the director's staff, any person acting as a witness or consultant to the director, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.



§ 12-8-131. Disciplinary proceedings - administrative law judges - judicial review

(1) The director may, through the department of regulatory agencies, employ administrative law judges to conduct hearings as provided by this section or on any matter within the director's jurisdiction upon such conditions and terms as the director may determine.

(2) A proceeding for discipline of a licensee or registrant shall be commenced when the director has reasonable grounds to believe that a licensee or registrant has committed acts that may violate the provisions of this article. The grounds may be established by an investigation begun by the director on the director's own motion or by an investigation pursuant to a written complaint.

(3) Notice of the commencement of disciplinary proceedings pursuant to this section shall be given to the licensee, registrant, or applicant in the manner prescribed by section 24-4-105, C.R.S.

(4) Any hearing on the revocation or suspension of a license, or on the denial of an application for a new license, or for renewal of a previously issued license shall be conducted by an administrative law judge, and such administrative law judge shall be vested with all powers and authority prescribed by article 4 of title 24, C.R.S.

(5) The administrative law judge shall make an initial decision, which shall include a statement of findings and conclusions upon all the material issues of fact and law presented by the record and the appropriate order, sanction, or relief. In the absence of an appeal to the director or a review upon motion of the director within thirty days after service of the initial decision of the administrative law judge, the initial decision shall become the decision of the director.

(6) Review by the director of the initial decision of the administrative law judge upon appeal or upon the director's own motion shall be conducted in accordance with section 24-4-105, C.R.S. The findings of fact made by the administrative law judge shall not be set aside by the director on review unless such findings are contrary to the weight of the evidence. The director may remand the matter to the administrative law judge for such further proceedings as the director may direct, or the director may affirm, set aside, or modify the order, sanction, or relief entered, in conformity with the facts and the law. Each decision shall be served as prescribed by section 24-4-105, C.R.S.

(7) Final action by the director may be judicially reviewed. The court of appeals shall have initial jurisdiction to review all final actions and orders that are subject to judicial review. Such proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.

(8) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.



§ 12-8-132. Grounds for denial, revocation, or suspension of license

(1) The director may deny, revoke, suspend, or make probationary any license or registration issued under the director's authority pursuant to this article upon proof that the licensee:

(a) Has been convicted of or has entered a plea of nolo contendere to a felony. In considering the conviction of or such plea to any such crime, the director shall be governed by the provisions of section 24-5-101, C.R.S.

(b) Made any misstatement on his or her application for licensure to practice as a barber, hairstylist, cosmetologist, esthetician, or nail technician or attempted to obtain a license to practice by fraud, deception, or misrepresentation;

(c) Committed an act or failed to perform an act necessary to meet the generally accepted standards to practice a profession licensed under this article, which shall include performing services outside of the person's area of training, experience, or competence;

(d) Excessively or habitually uses or abuses alcohol or controlled substances;

(e) Has violated any of the provisions of this article or any valid order of the director;

(f) Is guilty of unprofessional or dishonest conduct;

(g) Advertises by means of false or deceptive statement;

(h) Fails to display the license as provided in section 12-8-119;

(i) Fails to comply with the rules promulgated by the director as provided in section 12-8-108 (1)(a);

(j) Is guilty of willful misrepresentation;

(k) Fails to disclose to the director within forty-five days a conviction for a felony or any crime that is related to the practice as a barber, cosmetologist, esthetician, hairstylist, or nail technician;

(l) Aids or abets the unlicensed practice of barbering, hairstyling, or cosmetology or the unlicensed provision of esthetician or nail technician services; or

(m) Fails to timely respond to a complaint sent by the director pursuant to section 12-8-131.



§ 12-8-133. Repeal of article

This article is repealed, effective September 1, 2026. Prior to such repeal, the functions of the director and the advisory committee created in section 12-8-108 shall be reviewed as provided for in section 24-34-104, C.R.S.






Article 9 - Bingo and Raffles Law



Article 10 - Boxing

§ 12-10-101. Short title

This article shall be known and may be cited as the "Colorado Professional Boxing Safety Act".



§ 12-10-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that the federal "Professional Boxing Safety Act of 1996" requires the state of Colorado to establish a state boxing commission. Because there is no state boxing commission, any professional boxing match held in Colorado has to be supervised by another state's boxing commission, using safety guidelines and procedures implemented by that state.

(2) The general assembly further finds and declares that it is in the best interests of the residents of Colorado, professional boxing participants, and the future of the sport of boxing in Colorado that the conduct of the sport be subject to an effective and efficient system of strict control designed by the general assembly. Such system shall, at a minimum:

(a) Protect the safety of the participants; and

(b) Promote the public trust and confidence in the conduct of professional boxing.

(3) To further public confidence and trust, this article and rules promulgated pursuant to this article shall regulate all persons, practices, and associations that relate to the operation of live professional boxing events, performances, or contests held in Colorado.



§ 12-10-103. Definitions

As used in this article 10, unless the context otherwise requires:

(1) "Boxer" means an individual who participates in a boxing match.

(2) "Boxing" means fighting, striking, forcing an opponent to submit, or disabling an opponent, including the disciplines of kickboxing, mixed martial arts, and martial arts.

(3) "Commission" means the Colorado combative sports commission created in section 12-10-105.

(4) "Contest" means a match in which the participants strive earnestly to win.

(5) "Department" means the department of regulatory agencies.

(6) "Director", "director of the division", or "director of the division of professions and occupations" means the director of the division of professions and occupations within the department or his or her designee.

(6.5) "Division" means the division of professions and occupations within the department.

(7) "Exhibition" means a match in which the participants display their boxing skills and techniques without striving earnestly to win.

(8) (Deleted by amendment, L. 2010, (HB 10-1245), ch. 131, p. 432, § 5, effective July 1, 2010.)

(9) "Kickboxing" means engaging in martial arts fighting techniques using the hands and feet, the object of which is to win by a decision, knockout, or technical knockout.

(9.5) "Martial arts" means any of several arts of combat or self-defense that are widely practiced as sport.

(10) "Match" means a professional boxing contest or exhibition, the object of which is to win by a decision, knockout, or technical knockout, and includes an event, engagement, sparring or practice session, show, or program where the public is admitted and there is intended to be physical contact. "Match" does not include a training or practice session when no admission is charged.

(10.5) "Mixed martial arts" means the combined techniques of boxing and martial arts disciplines such as grappling, kicking, and striking, including the use of full, unrestrained physical force.

(11) "Office" means the office of combative sports created in section 12-10-104.

(11.5) "Office director" means the director of the office of combative sports created in section 12-10-104.

(12) "Participant" means a person who engages in a match as a boxing contestant.

(13) "Physician" means an individual licensed to practice medicine pursuant to article 36 of this title.

(13.5) "Place of training" means a facility where alcohol beverages are not permitted, an admission fee is not charged for nonstudents, instructors of particular disciplines train students in the art of boxing, and students pay a fee to be enrolled in classes and receive instruction.

(14) "Professional" means a participant who has received or competed for a purse or any other thing of value for participating in a match.

(15) (a) "Toughperson fighting" means:

(I) A physical contest, match, tournament, exhibition, or bout, or any activity that involves physical contact between two or more individuals engaging in combative skills using the hands, feet, or body, whether or not prizes or purses are awarded at the event or promised in future events or spectator admission fees are charged or received; and

(II) A contest, match, tournament, exhibition, bout, or activity, as described in subsection (15)(a)(I) of this section, that is not recognized by and not sanctioned by any state, regional, or national boxing sanctioning authority that is recognized by the director.

(b) "Toughperson fighting" does not mean:

(I) Activities occurring under a martial arts instructor at a place of training or other types of instructor-student or student-student contact occurring under the supervision of an instructor at a place of training; or

(II) A sanctioned boxing event approved by the commission.



§ 12-10-104. Office of combative sports - creation

There is hereby created, within the division of professions and occupations in the department of regulatory agencies, the office of combative sports. The office of combative sports and the Colorado combative sports commission, created in section 12-10-105, shall exercise their respective powers and perform their respective duties and functions as specified in this article 10 under the department of regulatory agencies as if the powers, duties, and functions were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24.



§ 12-10-105. Colorado combative sports commission - creation

(1) There is hereby created, within the office of combative sports, the Colorado combative sports commission. The commission shall regulate matches in Colorado.

(2) (a) The commission consists of five voting members and two nonvoting advisory members. All members must be residents of Colorado, be of good character and not have been convicted of any felony or match-related offense, notwithstanding section 24-5-101, and be appointed as follows:

(I) The governor shall appoint three voting members.

(II) The president of the senate shall appoint one voting member.

(III) The speaker of the house of representatives shall appoint one voting member.

(IV) (A) Two nonvoting advisory members who are licensed physicians shall be appointed, one by the speaker of the house of representatives and one by the president of the senate.

(B) The two nonvoting advisory members shall advise the commission on matters concerning the health and physical condition of boxers and health issues relating to the conduct of matches. The nonvoting members may prepare and submit to the commission for its consideration and approval any rules that in their judgment will safeguard the physical welfare of the participants engaged in boxing.

(b) Members' terms are four years.

(c) The commission shall designate by majority vote which member is to serve as chair. Any member may be removed from office by the person making the appointment for misfeasance, malfeasance, willful neglect of duty, or other cause.

(d) Members shall serve until their successors are appointed and have been qualified. Any vacancy in the membership of the commission shall be filled in the same manner as the original appointment. A vacancy in the membership of the commission other than by expiration of term shall be filled for the remainder of the unexpired term only.

(3) Meetings of the commission shall be held at least annually and shall be called by the chair or by any two members of the commission and shall be open to the public. Any three voting members shall constitute a quorum at any meeting. Action may be taken and motions and resolutions may be adopted at any meeting at which a quorum exists by the affirmative vote of a majority of the voting members present. Members may participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all members participating may simultaneously hear one another at all times during the meeting. A member participating in a meeting by this means is deemed to be present in person at the meeting.



§ 12-10-106. General powers and duties of the commission - rules

(1) In addition to any other powers specifically granted to the commission in this article 10, the commission shall issue rules as necessary for the regulation of the conduct, promotion, and performance of live boxing matches in this state. The rules must be consistent with this article 10, the federal "Professional Boxing Safety Act of 1996", 15 U.S.C. sec. 6301 et seq., and any other applicable federal law. The commission's rules must include:

(a) Requirements for issuance of licenses and permits for boxers, seconds, inspectors, promoters, judges, and referees;

(b) Regulation of ticket sales;

(c) Physical requirements for participants, including classification by weight and skill;

(d) Provisions for supervision of contests and exhibitions by referees and licensed physicians;

(e) Requirements for insurance covering participants and bonding of promoters;

(f) Guidelines for compensation of licensees;

(g) Guidelines for contracts and financial arrangements between promoters and participants;

(h) Prohibition of dishonest, unethical, and injurious practices;

(i) Guidelines for reports of fraud;

(j) Responsibilities of participants;

(k) Regulation of facilities; and

(l) Procedures to:

(I) Allow the director to deny or suspend a participant license for a nondisciplinary reason, such as a medical or administrative reason, including the following reasons listed in the federal "Professional Boxing Safety Act of 1996", 15 U.S.C. sec. 6301 et seq.:

(A) A recent knockout or series of consecutive losses;

(B) An injury;

(C) A required medical procedure; or

(D) A physician's denial of certification;

(II) Authorize the director to lift a license denial or suspension imposed for a nondisciplinary reason if the participant or a representative of the participant sufficiently demonstrates:

(A) That the participant's medical or physical condition has improved to a degree that the nondisciplinary license denial or suspension is no longer warranted; or

(B) That the nondisciplinary license denial or suspension was never warranted; and

(III) Allow the director to report a nondisciplinary participant license suspension to a national record keeper approved by the director.

(2) No member shall receive compensation for serving on the commission; however, a member may be reimbursed for expenses incurred in the performance of such services.

(3) to (5) (Deleted by amendment, L. 2010, (HB 10-1245), ch. 131, p. 434, § 7, effective July 1, 2010.)



§ 12-10-106.3. License required

No person shall participate, officiate, judge, referee, promote, or second a professional boxing arts contest unless the person is licensed pursuant to this article.



§ 12-10-106.5. Renewal and reinstatement of licenses

All licenses shall expire pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.



§ 12-10-107. Office director - appointment - qualification - powers and duties - director of division's powers and duties

(1) The office director is appointed by, and serves under the supervision of, the director of the division.

(2) The office director must:

(a) Be of good character and not have been convicted of any felony or match-related offense, notwithstanding section 24-5-101; and

(b) Not be engaged in any other profession or occupation that could present a conflict of interest with the duties of office director.

(3) (a) In addition to the duties imposed upon the office director elsewhere in this article 10, the office director shall, in accordance with this article 10 and the rules of the commission:

(I) Direct and supervise the administrative and technical activities of the commission;

(II) Supervise and administer the operation of matches; and

(III) As deemed necessary by the director of the division, advise and make recommendations to the director of the division with regard to the director of the division's functions.

(b) In addition to the duties imposed upon the director of the division elsewhere in this article 10, the director of the division shall:

(I) Attend meetings of the commission or appoint a designee to attend in the director's place;

(II) Advise and recommend to the commission rules and other procedures as the director deems necessary and advisable to improve the conduct of boxing;

(III) Furnish any documents of the commission that may be required by the state auditor in the performance of audits performed in conformance with part 1 of article 3 of title 2; and

(IV) Enforce this article 10 and investigate allegations of activity that might violate this article 10.



§ 12-10-107.1. Grounds for discipline

(1) The director may deny, suspend, revoke, place on probation, or issue a letter of admonition against a license or an application for a license if the applicant or licensee:

(a) Violates any order of the commission or the director or any provision of this article or the rules established under this article;

(b) Fails to meet the requirements of this article or the rules of the commission;

(c) Is convicted of or has entered a plea of nolo contendere or guilty to a felony; except that the director shall be governed by the provisions of section 24-5-101, C.R.S., in considering such conviction or plea;

(d) Has an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, or is an excessive or a habitual user or abuser of alcohol or habit-forming drugs or is a habitual user of a controlled substance, as defined in section 18-18-102 (5), if the use, addiction, or dependency is a danger to other licensees;

(e) Has incurred disciplinary action related to professional boxing in another jurisdiction. Evidence of disciplinary action is prima facie evidence for denial of a license or other disciplinary action if the violation would be grounds for disciplinary action in this state.

(f) Provides false information in any application or attempts to obtain a license by fraud, deception, misrepresentation, or concealment;

(g) Is guilty of conduct, or is incompetent or negligent in a manner, that:

(I) Is detrimental to a contest or exhibition of boxing, including unsportsmanlike conduct engaged in before, during, or after a contest or exhibition of boxing; or

(II) Results in injury, or creates an unreasonable risk of harm, to a person; or

(h) Fails to comply with a limitation, restriction, or condition that the director or any other state or national regulatory authority responsible for regulating boxing places on the licensee or applicant.

(2) (a) Any proceeding to deny, suspend, revoke, or place on probation a license shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(b) Upon completing an investigation, the director shall make one of the following findings:

(I) The complaint is without merit and no further action need be taken.

(II) There is no reasonable cause to warrant further action.

(III) The investigation discloses an instance of conduct that does not warrant formal action and should be dismissed, but the director notices indications of possible errant conduct that could lead to serious consequences if not corrected. If this finding is made, the director shall send a confidential letter of concern to the licensee.

(IV) The investigation discloses an instance of conduct that does not warrant formal action but should not be dismissed as being without merit. If this finding is made, the director may send a letter of admonition to the licensee by certified mail.

(V) The investigation discloses facts that warrant further proceedings by formal complaint. If this finding is made, the director shall refer the complaint to the attorney general for preparation and filing of a formal complaint.

(c) (I) The director shall send a letter of admonition by first-class mail to a licensee and shall include in the letter a notice that the licensee has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(II) If the request for adjudication is timely made, the letter of admonition is vacated and the director shall proceed by means of formal disciplinary proceedings.

(d) (Deleted by amendment, L. 2010, (HB 10-1245), ch. 131, p. 435, § 10, effective July 1, 2010.)

(e) The director shall conduct all proceedings pursuant to this subsection (2) expeditiously and informally so that no licensee is subjected to unfair and unjust charges and that no complainant is deprived of the right to a timely, fair, and proper investigation of a complaint.

(3) (a) The director or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the director pursuant to this article. The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the commission or the director.

(b) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(4) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(5) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license, the director may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (5), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(6) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the director may issue to such person an order to show cause as to why the director should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (6) shall be promptly notified by the director of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (6) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (6). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (6) does not appear at the hearing, the director may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (6) and such other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (6), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(7) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with such person.

(8) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.



§ 12-10-107.5. Toughperson fighting prohibited

(1) Toughperson fighting is prohibited in the state of Colorado. No person or entity shall promote, advertise, conduct, or compete or participate in toughperson fighting. No license or permit shall be issued for toughperson fighting or for any contests or exhibitions of a similar nature.

(2) Any violation of this section is a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-10-108. Immunity

Any member of the commission; the director; the office director; the commission's staff; the director's staff; the office director's staff; any person acting as a witness or consultant to the commission, director, or office director; any witness testifying in a proceeding authorized under this article 10; and any person who lodges a complaint pursuant to this article 10 is immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as commission member, director, office director, staff, consultant, or witness, respectively, if the individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article 10 is immune from any civil or criminal liability that may result from such participation.



§ 12-10-109. Fees - boxing cash fund - created

(1) The director of the division shall establish and collect nonrefundable license fees and may establish and collect surcharges and other moneys as the director of the division deems necessary; except that such fees and surcharges shall not exceed the amount necessary to implement this article.

(2) Moneys collected under this article other than civil penalties shall be transmitted to the state treasurer, who shall credit the same to the division of professions and occupations cash fund created in section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for expenditures of the office incurred in the performance of its duties under this article. Such expenditures shall be made from such appropriations upon vouchers and warrants drawn pursuant to law. Civil penalties collected under this article shall be transferred to the state treasurer and credited to the general fund.



§ 12-10-110. Violations

(1) Civil penalties. The director may issue an order against any person who willfully violates this article, after providing prior notice and an opportunity for a hearing pursuant to section 24-4-105, C.R.S. The director may impose a civil penalty in an amount up to five thousand dollars for a single violation or twenty-five thousand dollars for multiple violations in a proceeding or a series of related proceedings.

(2) Criminal penalties. Any person who engages in or offers or attempts to engage in the conduct, promotion, or performance of live boxing matches without an active license or permit issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(3) Injunction. Whenever it appears to the director that a person has engaged or is about to engage in an act or practice that violates this article or a rule or order issued under this article, the director may bring an action to enjoin the acts or practices and to enforce compliance with this article or any rule or order.

(4) Enforcement. The commission and director may assist local law enforcement agencies in their investigations of violations of this article and may initiate and carry out such investigations in coordination with local law enforcement agencies.

(5) Judicial review. Final director actions and orders appropriate for judicial review may be judicially reviewed in the court of appeals in accordance with section 24-4-106 (11), C.R.S.



§ 12-10-111. Repeal of article

This article 10 is repealed, effective September 1, 2026. Before its repeal, the department of regulatory agencies shall review the office and the commission in accordance with section 24-34-104.






Article 11 - Slaughterers



Article 12 - Cemeteries



Article 13 - Life Care Institutions



Article 14 - Colorado Fair Debt Collection Practices Act



Article 14.1 - Colorado Child Support Collection Consumer Protection Act



Article 14.3 - Colorado Consumer Credit Reporting Act



Article 14.5 - Debt-Management Services



Article 15 - Commercial Driving Schools



Article 15.5 - Fantasy Contests

§ 12-15.5-101. Short title

The short title of this article is the "Fantasy Contests Act".



§ 12-15.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Confidential information" means information related to the play of a fantasy contest by fantasy contest players obtained as a result of or by virtue of a person's employment.

(2) "Director" means the director of the division of professions and occupations within the department of regulatory agencies or his or her designee.

(3) "Entry fee" means cash or cash equivalents that are required to be paid by a fantasy contest player to a fantasy contest operator in order to participate in a fantasy contest.

(4) "Fantasy contest" means a fantasy or simulated game or contest in which:

(a) The value of all prizes and awards offered to winning participants is established and made known to the participants in advance of the contest;

(b) All winning outcomes reflect the relative knowledge and skill of the participants and are determined predominantly by accumulated statistical results of the performance of athletes in fully completed sporting events; except that a sporting event that has been called or suspended due to weather or any other natural or unforseen event is considered fully completed; and

(c) Winning outcomes are not based on randomized or historical events or on the score, point spread, or any performance of any single actual sports team or combination of such teams or solely on any single performance of an individual athlete in any single actual sporting event.

(5) "Fantasy contest operator" means a person or entity that offers fantasy contests with an entry fee for a cash prize to members of the public.

(6) "Fantasy contest player" means a person who participates in a fantasy contest with an entry fee offered by a fantasy contest operator.

(7) "Small fantasy contest operator" means a fantasy contest operator that has no more than seven thousand five hundred fantasy contest players in Colorado with active accounts who participate in fantasy contests with an entry fee.



§ 12-15.5-103. Fantasy contests - director - rules

(1) The director shall promulgate reasonable rules for the identification, licensing, and fingerprinting of applicants for licensure.

(2) The director may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the director pursuant to this article. The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings.



§ 12-15.5-104. Registration

(1) On and after July 1, 2017, an entity shall not operate as a small fantasy contest operator unless the entity is registered with the director. On and after July 1, 2017, an individual who is not operating through an entity shall not operate as a small fantasy contest operator unless the individual is registered with the director.

(2) A small fantasy contest operator is subject to all of the provisions of this article; except that:

(a) A small fantasy contest operator need only be registered, not licensed, in order to offer fantasy contests for a fee, a small fantasy contest operator is not subject to the requirements of section 12-15.5-106 (2) regarding an annual audit, and a small fantasy operator is subject to section 12-15.5-105 (3); and

(b) The director shall:

(I) Establish a registration process for small fantasy contest operators; and

(II) Not initiate an investigation of a potential violation of this article by a small fantasy contest operator except upon the filing of a complaint with the director that the director reasonably believes warrants investigation.



§ 12-15.5-105. Licensing

(1) On and after July 1, 2017, an entity shall not operate as a fantasy contest operator unless the entity is licensed by the director. On and after July 1, 2017, an individual who is not operating through an entity shall not operate as a fantasy contest operator unless the individual is licensed as a fantasy contest operator by the director. An applicant for licensure must pay license, renewal, and reinstatement fees established by the director consistent with section 24-34-105, C.R.S., and other authorities. The fees must be sufficient to cover the division's direct and indirect costs in administering this article. A licensee must renew the license in accordance with a schedule established by the director pursuant to section 24-34-102 (8), C.R.S. If a licensee fails to renew the license pursuant to the schedule established by the director, the license expires and the entity shall not practice under this article until the reinstatement fees are paid and the director reinstates the license. A person that continues to practice once a license has expired is subject to the penalties provided in this article and section 24-34-102 (8), C.R.S.

(2) Applications for licensure as a fantasy contest operator must:

(a) Be verified by the oath or affirmation of such person or persons as the director may prescribe;

(b) Be made to the director on forms prepared and furnished by the director; and

(c) Set forth such information as the director may require to enable the director to determine whether an applicant meets the requirements for licensure under this article. The information must include:

(I) The name and address of the applicant;

(II) If a partnership, the names and addresses of all of the partners, and if a corporation, association, or other organization, the names and addresses of the president, vice president, secretary, and managing officer, together with all other information deemed necessary by the director; and

(III) A designation of the responsible party who is the agent for the licensee for all communications with the director.

(3) (a) An applicant may not be eligible for licensure or registration as a fantasy contest operator or licensure renewal if the applicant or any of its officers, directors, or general partners has been convicted of or has entered a plea of nolo contendere or guilty to a felony.

(b) The director is governed by section 24-5-101, C.R.S., in considering the conviction or plea of nolo contendere to a felony for any individual subject to a criminal history record check pursuant to subsection (4) of this section.

(4) With the submission of an application for a license granted pursuant to this section, each applicant and its officers, directors, and general partners shall submit a complete set of his or her fingerprints to the Colorado bureau of investigation for the purpose of conducting fingerprint-based criminal history record checks. The Colorado bureau of investigation shall forward the fingerprints to the federal bureau of investigation for the purpose of conducting fingerprint-based criminal history record checks. The director may acquire a name-based criminal history record check for a person who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable. A person who has previously submitted fingerprints for state or local licensing purposes may request the use of the fingerprints on file. The director shall use the information resulting from the fingerprint-based criminal history record check to investigate and determine whether an applicant is qualified to hold a license pursuant to this section. The director may verify the information an applicant is required to submit. The applicant shall pay the costs associated with the fingerprint-based criminal history record check to the Colorado bureau of investigation.

(5) A fantasy contest operator shall not conduct, operate, or offer a fantasy contest that:

(a) Utilizes:

(I) Video or mechanical reels or symbols or any other depictions of slot machines, poker, blackjack, craps, or roulette; or

(II) Any device that qualifies as or replicates games that constitute limited gaming under section 9 of article XVIII of the Colorado constitution; or

(b) Includes a university, college, high school, or youth sporting event.



§ 12-15.5-106. Consumer protections

(1) A fantasy contest operator, including a small fantasy contest operator, shall implement commercially reasonable procedures for fantasy contests with an entry fee, which procedures are designed to:

(a) Prevent employees of the fantasy contest operator, including a small fantasy contest operator, and relatives living in the same household as such employees, from competing in any fantasy contests offered by any fantasy contest operator in which the operator offers a cash prize;

(b) Prevent sharing of confidential information that could affect such fantasy contest play with third parties until the information is made publicly available;

(c) Verify that a fantasy contest player in such a fantasy contest is eighteen years of age or older;

(d) Ensure that individuals who participate or officiate in a game or contest that is the subject of such a fantasy contest will be restricted from entering such a fantasy contest that is determined, in whole or in part, on the accumulated statistical results of a team of individuals in the game or contest in which they are a player or official;

(e) Allow individuals to restrict themselves from entering such a fantasy contest upon request and provide reasonable steps to prevent the person from entering such fantasy contests offered by the fantasy contest operator, including a small fantasy contest operator;

(f) Disclose the number of entries that a fantasy contest player may submit to each such fantasy contest, provide reasonable steps to prevent players from submitting more than the allowable number, and, in any contest involving at least one hundred one entries, not allow a player to submit more than the lesser of three percent of all entries or one hundred fifty entries;

(g) Segregate fantasy contest player funds from operational funds and maintain a reserve in the form of cash, cash equivalents, an irrevocable letter of credit, a bond, or a combination thereof, in the amount of the deposits made to the accounts of fantasy contest players for the benefit and protection of the funds held in such accounts;

(h) Distinguish highly experienced players and beginner players and ensure that highly experienced players are conspicuously identified as such to all players;

(i) Prohibit the use of scripts in fantasy contests that give a player an unfair advantage over other players and make all authorized scripts readily available to all fantasy contest players;

(j) Clearly and conspicuously disclose all rules that govern its contests, including the material terms of each promotional offer at the time the offer is advertised; and

(k) Use technologically reasonable measures to limit each fantasy contest player to one active account with that operator.

(2) A fantasy contest operator offering fantasy contests in this state shall:

(a) Contract with a third party to annually perform an independent audit, consistent with the standards established by the public company accounting oversight board, to ensure compliance with this article; and

(b) Submit the results of the audit to the director.



§ 12-15.5-107. Duty to maintain records

Each fantasy contest operator shall keep daily records of its operations and shall maintain the records for at least three years. The records must sufficiently detail all financial transactions to determine compliance with the requirements of this article and must be available for audit and inspection by the director during the fantasy contest operator's regular business hours.



§ 12-15.5-108. Authorization to conduct fantasy contests

(1) Fantasy contests are authorized and may be conducted by a fantasy contest operator at a licensed gaming establishment, as that term is defined in section 12-47.1-103 (15). A gaming retailer, as that term is defined in section 12-47.1-103 (24), may conduct fantasy contests if the gaming retailer is licensed as a fantasy contest operator.

(2) Fantasy contests are authorized and may be conducted by a fantasy contest operator at a licensed facility at which pari-mutuel wagering, as that term is defined in section 12-60-102 (20.5), may occur. An operator of a class B track, as that term is defined in section 12-60-102 (4), may conduct fantasy contests if the operator is licensed as a fantasy contest operator.

(3) A fantasy contest conducted in compliance with this article does not violate article 10 or 10.5 of title 18, C.R.S.



§ 12-15.5-109. Grounds for discipline

(1) The director may deny, suspend, or revoke a license or registration or place on probation or issue a letter of admonition to a licensee or registrant if the fantasy contest operator, including a small fantasy contest operator:

(a) Violates any order of the director or any provision of this article or the rules established under this article;

(b) Fails to meet the requirements for licensure under this article; or

(c) Uses fraud, misrepresentation, or deceit in applying for or attempting to apply for licensure or registration or otherwise in operating or offering to operate a fantasy contest.

(2) If it appears to the director, based upon credible evidence as presented in a written complaint, that a person is operating or offering to operate a fantasy contest without having obtained a registration or license, the director may issue an order to cease and desist the activity. The director shall set forth in the order the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unauthorized practices immediately cease. Within ten days after service of the order to cease and desist pursuant to this subsection (2), the person may request a hearing on the question of whether acts or practices in violation of this article have occurred. The hearing shall be conducted pursuant to section 24-4-105, C.R.S.



§ 12-15.5-110. Civil fines

In addition to any other remedy provided by law, a fantasy contest operator, or an employee or agent thereof, who violates this article is subject to a civil fine of not more than one thousand dollars for each such violation, which the state treasurer shall credit to the general fund. The director may file a civil action to collect the fine.



§ 12-15.5-111. Applicability

This article applies to conduct occurring on or after July 1, 2017.



§ 12-15.5-112. Repeal of article

This article is repealed, effective September 1, 2020. Before its repeal, this article is scheduled for review in accordance with section 24-34-104, C.R.S.






Article 16 - Farm Products and Farm Commodity Warehouses



Article 17 - Cosmetologists



Article 18 - Dance Halls



Article 19 - Dance Schools



Article 20 - Debt Management



Article 21 - Detectives



Article 22 - Pharmaceuticals and Pharmacists



Article 23 - Electricians

§ 12-23-100.2. Legislative declaration

The general assembly hereby declares that the state electrical board shall be specifically involved in the testing and licensing of electricians and shall provide for inspections of electrical installations where local inspection authorities are not providing such service to the standards required by this article.



§ 12-23-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Apprentice" means a person who is required to be registered as such under section 12-23-110.5 (3)(a), who is in compliance with the provisions of this article, and who is working at the trade in the employment of a registered electrical contractor and is under the direct supervision of a licensed master electrician, journeyman electrician, or residential wireman.

(1.2) "Board" means the state electrical board.

(1.3) "Electric light, heat, and power" means the standard types of electricity that are supplied by an electric utility, regardless of whether the source is an electric utility or the inverter output circuit of a photovoltaic system or a similar circuit from another type of renewable energy system, and used and consumed in a real estate improvement or real estate fixture.

(1.5) "Electrical contractor" means any person, firm, copartnership, corporation, association, or combination thereof who undertakes or offers to undertake for another the planning, laying out, supervising, and installing or the making of additions, alterations, and repairs in the installation of wiring apparatus and equipment for electric light, heat, and power. A licensed professional engineer who plans or designs electrical installation shall not be classed as an electrical contractor.

(1.7) "Electrical work" means wiring for, installing, and repairing electrical apparatus and equipment for electric light, heat, and power.

(2) "Journeyman electrician" means a person having the necessary qualifications, training, experience, and technical knowledge to wire for, install, and repair electrical apparatus and equipment for electric light, heat, and power, and for other purposes, in accordance with standard rules governing such work.

(3) "Master electrician" means a person having the necessary qualifications, training, experience, and technical knowledge to properly plan, lay out, and supervise the installation and repair of wiring apparatus and equipment for electric light, heat, and power, and for other purposes, in accordance with standard rules governing such work, such as the national electrical code.

(3.2) "National electrical code" means the code for the safe installation of electrical wiring and equipment, as amended, published by the national fire protection association and approved by the American national standards institute, or successor organizations.

(3.5) "Permanent state highway tunnel facilities" means all permanent state highway tunnels, shafts, ventilation systems, and structures and includes all structures, materials, and equipment appurtenant to such facilities. Said term includes all electrical equipment, materials, and systems to be constructed, furnished, and installed as part of the final construction features specified by the applicable contract plans and specifications or by the national electrical code. For the purposes of this article and article 20 of title 34, C.R.S., such state highway tunnel facilities shall be deemed to be mines during the construction of such facilities.

(3.7) "Qualified state institution of higher education" means:

(a) One of the state institutions of higher education established under, specified in, and located upon the campuses described in sections 23-20-101 (1)(a) and 23-31-101, C.R.S., limited to the buildings owned or leased by those institutions on said campuses;

(b) The institution whose campus is established under and specified in section 23-20-101 (1)(b), C.R.S., but limited to the buildings located in Denver at 1380 Lawrence street, 1250 Fourteenth street, and 1475 Lawrence street; and

(c) The institution whose campus is established under and specified in section 23-20-101 (1)(d), C.R.S., but limited to current and future buildings owned, leased, or built on land owned on or before January 1, 2015, by the university of Colorado on the campus described in section 23-20-101 (1)(d), C.R.S.

(4) "Residential wireman" means a person having the necessary qualifications, training, experience, and technical knowledge to wire for, and install, electrical apparatus and equipment for wiring one-, two-, three-, and four-family dwellings.

(5) Repealed.



§ 12-23-102. State electrical board

(1) There is hereby established a state electrical board, which shall consist of nine members appointed by the governor, with the consent of the senate, who shall be residents of the state of Colorado:

(a) Two members shall be electrical contractors who have masters' licenses;

(b) Two members shall be master or journeymen electricians who are not electrical contractors;

(c) One member shall be a representative of private, municipal, or cooperative electric utilities rendering electric service to the ultimate public;

(d) One member shall be a building official from a political subdivision of the state performing electrical inspections;

(e) One member shall be a general contractor actively engaged in the building industry; and

(f) Two members shall be appointed from the public at large.

(2) All members of the board shall serve for three-year terms and all appointees shall be limited to two full terms each. Any vacancy occurring in the membership of the board shall be filled by the governor by appointment for the unexpired term of the member. The governor may remove any member of the board for misconduct, incompetence, or neglect of duty.



§ 12-23-102.5. Repeal of article

This article is repealed, effective July 1, 2019. Prior to such repeal, the state electrical board, including provisions relating to qualified state institutions of higher education, shall be reviewed as provided for in section 24-34-104, C.R.S.



§ 12-23-103. Board under department of regulatory agencies

The state electrical board and its powers, duties, and functions are transferred, effective July 1, 1978, by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S., to the department of regulatory agencies and allocated to the division of professions and occupations.



§ 12-23-104. Board powers and duties - rules

(1) (a) The board, annually in the month of July, shall elect from its membership a chair and vice-chair. The board shall meet at least annually and at such other times as it deems necessary.

(b) A majority of the board shall constitute a quorum for the transaction of all business.

(2) In addition to all other powers and duties conferred or imposed upon the board by this article, the board is authorized to:

(a) Adopt, and from time to time revise, such rules and regulations not inconsistent with the law as may be necessary to enable it to carry into effect the provisions of this article. In adopting such rules and regulations, the board shall be governed when appropriate by the standards in the most current edition of the national electrical code or by any modifications to such standards made by the board after a hearing is held pursuant to the provisions of article 4 of title 24, C.R.S. These standards are adopted as the minimum standards governing the planning, laying out, and installing or the making of additions, alterations, and repairs in the installation of wiring apparatus and equipment for electric light, heat, and power in this state. A copy of such code shall be kept in the office of the board and open to public inspection. Nothing contained in this section prohibits any city, town, county, city and county, or qualified state institution of higher education from making and enforcing any such standards that are more stringent than the minimum standards adopted by the board, and any city, town, county, city and county, or qualified state institution of higher education that adopts such more stringent standards shall furnish a copy thereof to the board. The standards adopted by the board shall be prima facie evidence of minimum approved methods of construction for safety to life and property. The affirmative vote of two-thirds of all appointed members of the board is required to set any standards that are different from those set forth in the national electrical code. If requested in writing, the board shall send a copy of newly adopted standards and rules and regulations to any interested party at least thirty days before the implementation and enforcement of such standards or rules and regulations. Such copies may be furnished for a fee established pursuant to section 24-34-105, C.R.S.

(b) Repealed.

(c) Register apprentices and register and renew the registration of qualified electrical contractors and examine, license, and renew licenses of journeymen electricians, master electricians, and residential wiremen as provided in this article;

(d) (I) Administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board.

(II) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the commission or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(e) Cause the prosecution and enjoinder, in any court of competent jurisdiction, of all persons violating this article and incur necessary expenses therefor. When seeking an injunction, the board shall not be required to prove that an adequate remedy at law does not exist or that substantial or irreparable damages would result if an injunction is not granted.

(f) Inspect and approve or disapprove the installation of electrical wiring, renewable energy systems, apparatus, or equipment for electric light, heat, and power according to the minimum standards in the national electrical code or as prescribed in this article. With respect to:

(I) An inverter-based hydroelectric energy facility generating one hundred kilowatts or less, regardless of whether the facility is connected to utility or other distribution lines, an inspector shall inspect a hydroelectric energy installation in accordance with the minimum standards set forth in the edition of the National Electrical Code in effect on May 29, 2015; however, if a microhydro assembly manufactured for the purpose of generating electricity in a microhydro system uses an inverter that is listed and identified for interconnection service, the inspector shall deem the system's equipment compliant with section 705.4 of the edition of the National Electrical Code in effect on May 29, 2015. For purposes of this paragraph (f), a "microhydro system" means a hydroelectric generation system that generates one hundred kilowatts or less.

(II) An induction-based hydroelectric energy facility generating one hundred kilowatts or less, regardless of whether the facility is connected to utility or other distribution lines, the installation of a hydroelectric energy turbine, induction generator, and control panel shall be certified:

(A) To a listing standard by a field evaluation body or nationally recognized testing laboratory; or

(B) By a professional engineer, by means of signing and stamping documentation of the project, as required in a form and manner determined by the board, indicating that the installation meets design criteria set forth in the Institute of Electrical and Electronics Engineers' (IEEE) standard for interconnecting distributed resources with electric power systems.

(f.3) Apply any hydroelectric energy provisions of an updated National Electrical Code, notwithstanding any provision in paragraph (f) to the contrary, if the National Electrical Code is updated to address hydroelectric energy specifically.

(f.5) Regulate a licensed master electrician, journeyman electrician, or residential wireman who, acting within his or her scope of competence, supervises a solar photovoltaic installation pursuant to section 40-2-128, C.R.S.;

(g) Review and approve or disapprove requests for exceptions to the national electrical code in unique construction situations where a strict interpretation of the code would result in unreasonable operational conditions or unreasonable economic burdens, as long as public safety is not compromised;

(h) Conduct hearings in accordance with the provisions of section 24-4-105, C.R.S.; except that the board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct such hearings;

(i) Repealed.

(j) Enter into reciprocal licensing agreements with the electrical board, or its equivalent, of another state or states where the qualifications for electrical licensing are substantially equivalent to licensure requirements in Colorado;

(k) Find, upon holding a hearing, that an incorporated town or city, county, city and county, or qualified state institution of higher education fails to meet the minimum requirements of this article if the local inspection authority, including a qualified state institution of higher education, has failed to adopt or adhere to the minimum standards required by this article within twelve months after the board has adopted the standards by rule pursuant to this subsection (2);

(l) Issue an order to cease and desist from issuing permits or performing inspections under this article to an incorporated town or city, county, city and county, or qualified state institution of higher education upon finding that the public entity or qualified state institution of higher education fails to meet the minimum requirements of this article pursuant to paragraph (k) of this subsection (2);

(m) Apply to a court to enjoin an incorporated town or city, county, city and county, or qualified state institution of higher education from violating an order issued pursuant to paragraph (l) of this subsection (2).



§ 12-23-104.5. Program director

The director of the division of professions and occupations may appoint a program director pursuant to section 13 of article XII of the state constitution to work with the board in carrying out its duties under this article.



§ 12-23-105. Electrician must have license - control and supervision

(1) No person shall engage in or work at the business, trade, or calling of a journeyman electrician, master electrician, or residential wireman in this state until the person has received a license from the division of professions and occupations upon written notice from the board or the program director, acting as the agent thereof, or a temporary permit from the board, the program director, or agent of the director.

(2) A residential wireman shall not perform electrical work of a type which is beyond the authorization of the license held.



§ 12-23-106. License requirements - rules - repeal

(1) Master electrician. (a) An applicant for a master electrician's license shall furnish written evidence that:

(I) The applicant is a graduate electrical engineer of an accredited college or university and has one year of practical electrical experience in the construction industry;

(II) The applicant is a graduate of an electrical trade school or community college and has at least four years of practical experience in electrical work; or

(III) The applicant has had at least one year of practical experience in planning, laying out, supervising, and installing wiring, apparatus, or equipment for electric light, heat, and power beyond the practical experience requirements for the journeyman's license.

(b) Each applicant for a license as a master electrician shall file an application on forms prepared and furnished by the board, together with the application fee provided in section 12-23-112 (1). The board shall notify each applicant that the evidence submitted with the application is sufficient to qualify the applicant to take the written examination or that the evidence is insufficient and the application is rejected. In the event that the application is rejected, the board shall set forth the reasons for the rejection in the notice to the applicant.

(2) Journeyman electrician. (a) An applicant for a journeyman electrician's license shall furnish written evidence that the applicant has had the following:

(I) At least four years' apprenticeship in the electrical trade or four years' practical experience in wiring for, installing, and repairing electrical apparatus and equipment for electric light, heat, and power;

(II) At least two of the applicant's years' experience required by subparagraph (I) of this paragraph (a) has been in commercial, industrial, or substantially similar work; and

(III) Effective January 1, 2011, during the last four years of training, apprenticeship, or practical experience in wiring for, installing, and repairing electrical apparatus and equipment for electric light, heat, and power, at least two hundred eighty-eight hours of training in safety, the national electrical code and its applications, and any other training required by the board that is provided by an accredited college or university, an established industry training program, or any other provider whose training is conducted in compliance with rules promulgated by the board, in collaboration with established industry training programs and industry representatives.

(b) Any applicant for such license shall be permitted to substitute for required practical experience evidence of academic training or practical experience in the electrical field, which shall be credited as follows:

(I) If the applicant is a graduate electrical engineer of an accredited college or university or the graduate of a community college or trade school program approved by the board, the applicant shall receive one year of work experience credit.

(II) If the applicant has academic training, including military training, that does not qualify under subparagraph (I) of this paragraph (b), the board shall provide work experience credit for such training or for substantially similar training established by rule.

(c) Any application for a license and notice to the applicant shall be made and given as provided for in the case of a master electrician's license.

(3) Residential wireman. (a) An applicant for a residential wireman's license shall furnish written evidence that the applicant has at least two years of accredited training or two years of practical experience in wiring one-, two-, three-, and four-family dwellings.

(b) Any applicant for such license shall be permitted to substitute for required practical experience evidence of academic training in the electrical field which shall be credited as follows:

(I) If the applicant is a graduate electrical engineer of an accredited college or university or the graduate of a community college or trade school program approved by the board, the applicant shall receive one year of work experience credit.

(II) If the applicant has academic training, including military training, which is not sufficient to qualify under subparagraph (I) of this paragraph (b), the board shall provide work experience credit for such training according to a uniform ratio established by rule.

(c) Any residential wireman's license issued under this section shall be clearly marked as such across its face.

(4) (a) The board shall provide for licensing examinations. Any examination that is given for master electricians, journeymen electricians, and residential wiremen shall be subject to board approval. The board, or its designee, shall conduct and grade the examination and shall set the passing score to reflect a minimum level of competency. If it is determined that the applicant has passed the examination, the division of professions and occupations, upon written notice from the board or the program director, acting as an agent thereof, and upon payment by the applicant of the fee provided in section 12-23-112, shall issue to the applicant a license that authorizes him or her to engage in the business, trade, or calling of a master electrician, journeyman electrician, or residential wireman.

(b) All license and registration expiration and renewal schedules shall be in accord with the provisions of section 24-34-102, C.R.S. Fees in regard to such renewals shall be those set forth in section 12-23-112.

(c) Licenses shall be renewed or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(d) (I) (A) Before June 1, 2017, the department shall not renew a license unless the applicant has demonstrated competency through an assessment of competency, which may be performed by private entities in accordance with rules promulgated by the board.

(B) This subparagraph (I) is repealed, effective January 1, 2018.

(II) On or after January 1, 2018, the department shall not renew or reinstate a license unless the applicant has completed twenty-four hours of continuing education since the date of issuance of the applicant's initial license or, if the applicant's license was renewed or reinstated, the most recent renewal or reinstatement.

(II) (A) Except as otherwise provided in subsection (4)(d)(II)(B) of this section, on or after January 1, 2018, the department shall not renew or reinstate a license unless the applicant has completed twenty-four hours of continuing education since the date of issuance of the applicant's initial license or, if the applicant's license was renewed or reinstated, the most recent renewal or reinstatement.

(B) Subsection (4)(d)(II)(A) of this section does not apply to the first renewal or reinstatement of a license for which, as a condition of issuance, the applicant successfully completed a licensing examination pursuant to subsection (4)(a) of this section.

(III) On or before April 1, 2017, the board, in collaboration with established industry training programs and industry representatives, shall adopt rules establishing continuing education requirements and standards, which requirements and standards must include course work related to the National Electrical Code, including core competencies as determined by the board. A renewal or reinstatement license applicant shall furnish or cause to be furnished to the board, in a form and manner required by the board, documentation to demonstrate compliance with this subparagraph (III) and rules promulgated pursuant to this subparagraph (III). To ensure consumer protection, the board's rules may include audit standards for licensee compliance with continuing education requirements and requirements pertaining to the testing of licensees by the continuing education vendor.

(5) (a) No person, firm, copartnership, association, or combination thereof shall engage in the business of an electrical contractor without having first registered with the board. The board shall register such contractor upon payment of the fee as provided in section 12-23-112, presentation of evidence that the applicant has complied with the applicable workers' compensation and unemployment compensation laws of this state, and satisfaction of the requirements of paragraph (b) or (c) of this subsection (5).

(b) If either the owner or the part owner of any firm, copartnership, corporation, association, or combination thereof has been issued a master electrician's license by the division of professions and occupations and is in charge of the supervision of all electrical work performed by such contractor, upon written notice from the board or the program director, acting as the agent thereof, the division shall promptly, upon payment of the fee as provided in section 12-23-112, register such licensee as an electrical contractor.

(c) If any person, firm, copartnership, corporation, association, or combination thereof engages in the business of an electrical contractor and does not comply with paragraph (b) of this subsection (5), it shall employ at least one licensed master electrician, who shall be in charge of the supervision of all electrical work performed by such contractor.

(d) No holder of a master's license shall be named as the master electrician, under paragraphs (b) and (c) of this subsection (5), for more than one contractor, and a master name shall be actively engaged in a full-time capacity with that contracting company. The qualifying master license holder shall be required to notify the board within fifteen days after his or her termination as a qualifying master license holder. The master license holder is responsible for all electrical work performed by the electrical contracting company. Failure to comply with a notification may lead to discipline of the master license holder as provided in section 12-23-118.



§ 12-23-106.5. Credit for experience not subject to supervision of a licensed electrician

For all applicants seeking work experience credit toward licensure, the board shall give credit for electrical work that is not required to be performed by or under the supervision of a licensed electrician if the applicant can show that the particular experience received or the supervision under which the work has been performed is adequate.



§ 12-23-107. Unauthorized use of title

No person, firm, partnership, corporation, or association shall advertise in any manner or use the title or designation of master electrician, journeyman electrician, or residential wireman unless qualified and licensed under this article.



§ 12-23-109. License by endorsement or reciprocity

(1) The board shall issue an electrical license by endorsement in this state to any person who is licensed to practice in another jurisdiction if such person presents proof satisfactory to the board that, at the time of application for a Colorado license by endorsement, the person possesses credentials and qualifications that are substantially equivalent to requirements in Colorado for licensure.

(2) The board shall issue an electrical license by reciprocity where a reciprocal agreement for an equivalent license exists, pursuant to section 12-23-104 (2)(j), between the board and the electrical board, or its equivalent, of the state or states where the applicant is licensed. The board shall strive to reduce barriers for Colorado licensees to be licensed by endorsement or through reciprocity in other states.

(3) The board may specify by rule what shall constitute substantially equivalent credentials and qualifications.



§ 12-23-110. Temporary permits

The board or the program director or the director's agent, as provided in the rules promulgated by the board, shall issue temporary permits to engage in the work of a master electrician in cases where an electrical contractor no longer has the services of any master electrician as required under this article and shall issue temporary permits to engage in the work of a journeyman electrician or residential wireman to any applicant who furnishes evidence satisfactory to the board that the applicant has the required experience to qualify for the examination provided in this article and who pays the fee provided in section 12-23-112 for such permits. In addition, and in a similar manner, the board or the program director or the director's agent shall issue temporary permits to any applicant who furnishes evidence satisfactory to the board that the applicant qualifies for a master electrician's license and who pays the required fee. Temporary permits shall continue in effect for no more than thirty days after issuance and may be revoked by the board at any time.



§ 12-23-110.5. Apprentices - supervision - registration - discipline

(1) Any person may work as an apprentice but shall not do any electrical wiring for the installation of electrical apparatus or equipment for light, heat, or power except under the supervision of a licensed electrician. The degree of supervision required shall be no more than one licensed electrician to supervise no more than three apprentices at the jobsite.

(2) Any electrical contractor, journeyman electrician, master electrician, or residential wireman who is the employer or supervisor of any electrical apprentice working at the trade shall be responsible for the work performed by such apprentice. The board may take disciplinary action against any such contractor or any such electrician or residential wireman under the provisions of section 12-23-118 for any improper work performed by an electrical apprentice working at the trade during the time of his employment while under the supervision of such person. The registration of such apprentice may also be subject to disciplinary action under the provisions of section 12-23-118.

(3) (a) Upon employing an electrical apprentice to work at the trade, the electrical contractor, within thirty days after such initial employment, shall register such apprentice with the board. The employer shall also notify the board within thirty days after the termination of such employment.

(b) Such apprentice shall be under the supervision of either a licensed electrician or a residential wireman as set forth in subsection (1) of this section.



§ 12-23-111. Exemptions

(1) Employees of public service corporations, rural electrification associations, or municipal utilities generating, distributing, or selling electrical energy for light, heat, or power or for operating street railway systems, or telephone or telegraph systems, or their corporate affiliates and their employees or employees of railroad corporations, or lawfully permitted or franchised cable television companies and their employees shall not be required to hold licenses while doing electrical work for such purposes.

(2) Nothing in this article shall be construed to require any individual to hold a license before doing electrical work on his or her own property or residence if all such electrical work, except for maintenance or repair of existing facilities, is inspected as provided in this article; if, however, the property or residence is intended for sale or resale by a person engaged in the business of constructing or remodeling such facilities or structures or is rental property that is occupied or is to be occupied by tenants for lodging, either transient or permanent, or is generally open to the public, the owner shall be responsible for, and the property shall be subject to, all of the provisions of this article pertaining to inspection and licensing, unless specifically exempted therein.

(3) Nothing in this article shall be construed to require any regular employee of any firm or corporation to hold a license before doing any electrical work on the property of such firm or corporation, whether or not such property is owned, leased, or rented: If the firm or corporation employing any employee performing such work has all such electrical work installed in conformity with the minimum standards as set forth in this article and all such work is subject to inspection by the board or its inspectors by request in writing in accordance with subsection (14) of this section; and if the property of any such firm or corporation is not generally open to the public. No license for such firm or corporation, nor inspection by the board or its inspectors, nor the payment of any fees thereon shall be required, with the exception of inspection by the board or its inspectors when performed by written request. Nothing contained in this article shall be construed to require any license, any inspection by the board or its inspectors, or the payment of any fees for any electrical work performed for maintenance, repair, or alteration of existing facilities which shall be exempt as provided in this section.

(4) If the property of any person, firm, or corporation is rental property or is developed for sale, lease, or rental, or is occupied or is to be occupied by tenants for lodging, either transient or permanent, or is generally open to the public, then such property of any such person, firm, or corporation shall be subject to all the provisions of this article pertaining to inspection and licensing, except for the maintenance, repair, or alteration of existing facilities which shall be exempt as provided in this section.

(5) Nothing in this article shall be construed to cover the installation, maintenance, repair, or alteration of vertical transportation or passenger conveyors, elevators, escalators, moving walks, dumbwaiters, stage lifts, man lifts, or appurtenances thereto beyond the terminals of the controllers. Furthermore, elevator contractors or constructors performing any installation, maintenance, repair, or alteration under this exemption, or their employees, shall not be covered by the licensing requirements of this article.

(6) (a) Nothing in this article shall be construed to require an individual to hold a license before doing any maintenance or repair of existing facilities on his or her own property or residence, nor to require inspection by the board or its inspectors, nor to pay any fees connected therewith.

(b) Nothing in this article shall be construed to require any firm or corporation or its regular employees to be required to hold a license before doing maintenance or repair of existing facilities on the property of said firm or corporation, whether or not the property is generally open to the public; nor shall inspection by the board or its inspectors or the payment of any fees connected therewith be required.

(c) For the purposes of this subsection (6), "maintenance or repair of existing facilities" means to preserve or keep in good repair lawfully installed facilities by repairing or replacing components with new components that serve the same purpose.

(7) to (9) Repealed.

(10) An individual, firm, copartnership, or corporation may engage in business as an electrical contractor without an electrician's license if all electrical work performed by such individual, firm, copartnership, or corporation is under the direction and control of a licensed master electrician.

(11) Any person who plugs in any electrical appliance where approved electrical outlet is already installed shall not be considered an installer.

(12) No provision of this article shall in any manner interfere with, hamper, preclude, or prohibit any vendor of any electrical appliance from selling, delivering, and connecting any electrical appliance, if the connection of said appliance does not necessitate the installation of electrical wiring of the structure where said appliance is connected.

(13) The provisions of this article shall not be applicable to the installation or laying of metal or plastic electrical conduits in bridge or highway projects where such conduits must be laid according to specifications complying with applicable electrical codes.

(13.5) Repealed.

(14) Nothing in this article shall be construed to exempt any electrical work from inspection under the provisions of this article except that which is specifically exempted in this article, and nothing in this article shall be construed to exempt any electrical work from inspection by the board or its inspectors upon order of the board or from any required corrections connected therewith. However, no fees or charges may be charged for any such inspection except as set forth in this article, unless request for inspection has been made to the board or its inspectors in writing, in which case, unless otherwise covered in this article, the actual expenses of the board and its inspectors of the inspection involved shall be charged by and be paid to the board. The board is directed to make available and mail minimum standards pertaining to specific electrical installations on request and to charge a fee for the same, such fee not to exceed the actual cost involved, and in no case more than one dollar. Requests for copies of the national electrical code shall be filled when available, costs thereof not to exceed the actual cost to the board.

(15) Inasmuch as electrical licensing and the examination of persons performing electrical work is a matter of statewide concern, examination, certification, licensing, or registration of electrical contractors, master electricians, journeymen electricians, residential wiremen, or apprentices who are licensed, registered, or certified under this article shall not be required by any city, town, county, city and county, or qualified state institution of higher education; however, any such local governmental authority or qualified state institution of higher education may impose reasonable registration requirements on any electrical contractor as a condition of performing services within the jurisdiction of such authority or within buildings owned or leased or on land owned by such qualified state institution of higher education. No fee shall be charged for such registration.

(16) The provisions of this article shall not be applicable to any surface or subsurface operation or property used in, around, or in conjunction with any mine which is inspected pursuant to the "Federal Mine Safety and Health Amendments Act of 1977", Pub.L. 95-164, except permanent state highway tunnel facilities, which shall conform to standards based on the national electrical code. Nothing contained in this subsection (16) shall prohibit the department of transportation from adopting more stringent standards or requirements than those provided by the minimum standards specified in the national electrical code, and the department of transportation shall furnish a copy of such more stringent standards to the board.

(17) (a) The permit and inspection provisions of this article shall not apply to:

(I) Installations under the exclusive control of electric utilities for the purpose of communication or metering or for the generation, control, transformation, transmission, or distribution of electric energy, whether such installations are located in buildings used exclusively for utilities for such purposes or located outdoors on property owned or leased by the utility or on public highways, streets, or roads or outdoors by virtue of established rights on private property; or

(II) Load control devices for electrical hot water heaters that are owned, leased, or otherwise under the control of, and are operated by, an electric utility, and are on the load side of the single-family residential meter, if such equipment was installed by a registered electrical contractor. The contractor will notify appropriate local authorities that the work has been completed in order that an inspection may be made at the expense of the utility company. The applicable permit fee imposed by the local authorities shall not exceed ten dollars.

(b) This subsection (17) does not exempt any premises wiring on buildings, structures, or other premises not owned by or under the exclusive control of the utility nor wiring in buildings used by the utility for purposes other than those listed in this subsection (17), such as office buildings, garages, warehouses, machine shops, and recreation buildings. This subsection (17) exempts all of the facilities, buildings, and the like inside the security fence of a generating station, substation, control center, or communication facility.

(18) Nothing in this article shall be construed to cover the installation, maintenance, repair, or alteration of security systems of fifty volts or less, lawn sprinkler systems, environmental controls, or remote radio-controlled systems beyond the terminals of the controllers. Furthermore, the contractors performing any installation, maintenance, repair, or alteration under this exemption, or their employees, shall not be covered by the licensing requirements of this article.

(19) Nothing in this article shall be construed to cover the installation, maintenance, repair, or alteration of electronic computer data processing equipment and systems beyond the terminals of the controllers. Furthermore, the contractors performing any installation, maintenance, repair, or alteration under this exemption, or their employees, shall not be covered by the licensing requirements of this article.

(20) Nothing in this article shall be construed to cover the installation, maintenance, repair, or alteration of communications systems, including telephone and telegraph systems not exempted as utilities in subsection (1) of this section, radio and television receiving and transmitting equipment and stations, and antenna systems other than community antenna television systems beyond the terminals of the controllers. Furthermore, the contractors performing any installation, maintenance, repair, or alteration under this exemption, or their employees, shall not be covered by the licensing requirements of this article.

(21) Nothing in this article shall be construed to cover the installation, maintenance, repair, or alteration of electric signs, cranes, hoists, electroplating, industrial machinery, and irrigation machinery beyond the terminals of the controllers. Furthermore, the contractors performing any installation, maintenance, repair, or alteration under this exemption, or their employees, shall not be covered by the licensing requirements of this article.

(22) Nothing in this article shall be construed to cover the installation, maintenance, repair, or alteration of equipment and wiring for sound recording and reproduction systems, centralized distribution of sound systems, public address and speech-input systems, or electronic organs beyond the terminals of the controllers. Furthermore, the contractors performing any installation, maintenance, repair, or alteration under this exemption, or their employees, shall not be covered by the licensing requirements of this article.

(23) Nothing in this article shall be construed to require either that employees of the federal government who perform electrical work on federal property shall be required to be licensed before doing electrical work on such property or that the electrical work performed on such property shall be regulated pursuant to this article.

(24) Nothing in this article shall be construed to require licensing that covers the installation, maintenance, repair, or alteration of fire alarm systems operating at fifty volts or less. Furthermore, the contractors performing any installation, maintenance, repair, or alteration under this exemption, or their employees, shall not be covered by the licensing requirements of this article but shall be subject to all provisions of this article pertaining to inspections and permitting.



§ 12-23-112. Fees

(1) As established pursuant to section 24-34-105, C.R.S., fees shall be charged by the state electrical board for the following:

(a) Master electrician's license or permit;

(b) Renewal of master electrician's license;

(c) Journeyman electrician's license or permit;

(d) Renewal of journeyman electrician's license;

(e) Examination for master electrician;

(f) Examination for journeyman electrician;

(g) Electrical contractor registration;

(h) Renewal of electrical contractor registration;

(i) Residential wireman's license or permit;

(j) Renewal of residential wireman's license;

(k) Examination for residential wireman;

(l) Apprentice registration.

(m) (Deleted by amendment, L. 2010, (HB 10-1225), ch. 198, p. 865, § 16, effective July 1, 2010.)



§ 12-23-113. Disposition of fees and expenses of board

All moneys collected under this article, except for fines collected pursuant to section 12-23-118 (7)(a), shall be transmitted to the state treasurer, who shall credit the same pursuant to section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for expenditures of the board incurred in the performance of its duties under this article, which expenditures shall be made from such appropriations upon vouchers and warrants drawn pursuant to law.



§ 12-23-114. Publications

(1) Repealed.

(2) Publications of the board circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 12-23-115. Inspectors - qualifications - repeal

(1) (a) (I) The director of the division of professions and occupations is hereby authorized to appoint or employ, with the power of removal, competent persons licensed under this article as journeymen or master electricians as state electrical inspectors. The division director is also authorized to appoint or employ, with the power of removal, for the purpose of inspecting one-, two-, three-, or four-family dwellings, competent persons with the following qualifications:

(A) Persons who have passed the written residential wireman's examination described in section 12-23-106; or

(B) Persons who have been certified as residential electrical inspectors by a national certification authority approved by the board and who have furnished satisfactory evidence of at least two years' practical experience in the electrical inspection of residential dwellings.

(1) (a) (I) The director of the division of professions and occupations is hereby authorized to appoint or employ, with the power of removal, competent persons licensed under this article 23 as journeymen or master electricians as state electrical inspectors. The division director is also authorized to appoint or employ, with the power of removal, for the purpose of inspecting one-, two-, three-, or four-family dwellings, competent persons with the following qualifications:

(A) Persons who have passed the written residential wireman's examination described in section 12-23-106; or

(B) Persons employed by any city, town, county, or city and county on or before January 1, 2019, who have been certified as residential electrical inspectors by a national certification authority approved by the board and who have furnished satisfactory evidence of at least two years' practical experience in the electrical inspection of residential dwellings. This subsection (1)(a)(I)(B) is repealed, effective January 1, 2023.

(II) Such inspectors may be employed either on a full-time or on a part-time basis as the circumstances in each case shall warrant; except that the division director may contract with any electrical inspector regularly engaged as such and certify him to make inspections in a designated area at such compensation as shall be fixed by the division director. State electrical inspectors have the right of ingress and egress to and from all public and private premises during reasonable working hours where this law applies for the purpose of making electrical inspections or otherwise determining compliance with the provisions of this article. In order to avoid conflicts of interest, a state electrical inspector hired under this section shall not inspect any electrical work in which such inspector has any financial or other personal interest and shall not be engaged in the electrical business by contracting, supplying material, or performing electrical work as defined in this article.

(b) Any employee of a private, municipal, or cooperative electric utility rendering service to the ultimate public shall be prohibited from employment as an electrical inspector only when in the performance of any electrical work as defined in this article. Electrical inspectors performing electrical inspections who are employed by any city, town, county, city and county, or qualified state institution of higher education shall possess the same qualifications required of state electrical inspectors under this section, shall be registered with the board prior to the assumption of their duties, shall not inspect any electrical work in which such inspector has any financial or other personal interest, and shall not be engaged, within the jurisdiction employing such inspector, in the electrical business by contracting, supplying material, or performing electrical work as defined in this article. Additionally, electrical inspectors performing electrical inspections who are employed by a qualified state institution of higher education shall possess an active journeyman or master electrician license. A supervisor overseeing the work of an electrical inspector who is employed by a qualified state institution of higher education shall not direct such electrical inspector to violate any provision of this article. An electrical inspector employed by a qualified state institution of higher education shall not be coerced by a supervisor when filing a complaint with the board, or when such electrical inspector disapproves an electrical installation that violates the provisions of this article.

(c) Nothing in this article shall be construed to limit any inspector from qualifying as an inspector in other construction specialties.

(2) Repealed.

(3) State electrical inspectors appointed or employed pursuant to subsection (1) of this section may:

(a) Conduct inspections and investigations pursuant to section 12-23-118 (4) on behalf of the program director;

(b) Provide service of process for a citation served pursuant to section 12-23-118 (6)(b) in compliance with rule 4 of the Colorado rules of civil procedure.



§ 12-23-116. Inspection - application - standard - rules

(1) (a) An individual required to have electrical inspection under this article shall apply to the board for an electrical permit, except where an incorporated town or city, county, city and county, or qualified state institution of higher education has a building department that meets the minimum standards of this article and that processes applications for building permits and inspections, in which case the individual shall apply to such building department. A qualified state institution of higher education with a building department that meets or exceeds the minimum standards adopted by the board under this article shall process applications for permits and inspections only from the institution and from contractors working for the benefit of the institution and shall conduct inspections only of work performed for the benefit of the institution. Each inspection must include a contemporaneous review to ensure that the requirements of this article, and specifically section 12-23-110.5, have been met.

(b) Upon final inspection and approval by the state electrical inspector, notice shall be issued by the board to the utility, and the office of the board shall retain one copy of the record of approval.

(c) A utility shall not provide service to any person required to have electrical inspection under this article without proof of final approval as provided in paragraph (b) of this subsection (1); except that service shall be provided in those situations determined by the local electrical inspection authority, or by the board, whichever has jurisdiction, to be emergency situations for a maximum period of seven days or until the inspection has been made.

(2) (a) The owner of an electrical installation in any new construction, other than manufactured units certified by the division of housing pursuant to section 24-32-3311, C.R.S., or remodeling or repair of an existing construction, except in any incorporated town or city, county, city and county, or qualified state institution of higher education having its own electrical code and inspection program equal to the minimum standards as are provided in this article, shall have the electrical portion of the installation, remodeling, or repair inspected by a state electrical inspector. A qualified state institution of higher education with a building department that meets or exceeds the minimum standards adopted by the board under this article shall process applications for permits and inspections only from the institution and from contractors working for the benefit of the institution and shall conduct inspections only of work performed for the benefit of the institution.

(b) A state electrical inspector shall inspect any new construction, remodeling, or repair subject to this subsection (2) within three working days after the receipt of the application for inspection. Prior to the commencement of any electrical installation, the person making the installation shall apply for an electrical permit and pay the required permit fee.

(c) A manufactured home, mobile home, or movable structure owner shall have the electrical installation for the manufactured home, mobile home, or movable structure inspected prior to obtaining electric service.

(3) A state electrical inspector shall inspect the work performed, and, if such work meets the minimum standards set forth in the national electrical code referred to in section 12-23-104 (2)(a), a certificate of approval shall be issued by the inspector. If such installation is disapproved, written notice thereof together with the reasons for such disapproval shall be given by the inspector to the applicant. If such installation is hazardous to life or property, the inspector disapproving it may order the electrical service thereto discontinued until such installation is rendered safe and shall send a copy of the notice of disapproval and order for discontinuance of service to the supplier of electricity. The applicant may appeal such disapproval to the board and shall be granted a hearing by the board within seven days after notice of appeal is filed with the board. After removal of the cause of such disapproval, the applicant shall make application for reinspection in the same manner as for the original inspection and pay the required reinspection fee.

(4) The person or inspector making an application, certificate of approval, or notice of disapproval shall include the name of the property owner, if known, the location and a brief description of the installation, the name of the electrical contractor and state registration number, the state electrical inspector, and the fee charged for the permit. The notice of disapproval and corrective actions to be taken shall be submitted to the board, and a copy of the notice shall be submitted to the electrical contractor within two working days after the date of inspection. The inspector shall post a copy of the notice at the installation site. The board shall furnish the forms. A copy of each application, certificate, and notice made or issued shall be filed with the board.

(5) Nothing in this section shall be construed to require any utility as defined in this article to collect or enforce collection or in any way handle the payment of any fee connected with such application.

(6) (a) All inspection permits issued by the board shall be valid for a period of twelve months, and the board shall cancel the permit and remove it from its files at the end of the twelve-month period, except in the following circumstances:

(I) If an applicant makes a showing at the time of application for a permit that the electrical work is substantial and is likely to take longer than twelve months, the board may issue a permit to be valid for a period longer than twelve months, but not exceeding three years.

(II) If the applicant notifies the board prior to the expiration of the twelve-month period of extenuating circumstances, as determined by the board, during the twelve-month period, the board may extend the validity of the permit for a period not to exceed six months.

(b) If an inspection is requested by an applicant after a permit has expired or has been cancelled, a new permit must be applied for and granted before an inspection is performed.

(7) Notwithstanding the fact that any incorporated town or city, any county, or any city and county in which a public school is located or is to be located has its own electrical code and inspection authority, any electrical installation in any new construction or remodeling or repair of a public school shall be inspected by a state electrical inspector.

(8) (a) In the event that any incorporated town or city, county, city and county, or qualified state institution of higher education intends to commence or cease performing electrical inspections in its respective jurisdiction or, in the case of a qualified state institution of higher education, for buildings owned, leased, or on its land, such public entity or institution shall commence or cease the same only as of July 1 of any year, and written notice of such intent must be given to the board on or before October 1 of the preceding calendar year. If such notice is not given and the use of state electrical inspectors is required within such notice requirement, the respective local government or qualified state institution of higher education of the respective jurisdiction or building requiring such inspections shall reimburse the state electrical board for any expenses incurred in performing such inspections, in addition to transmitting the required permit fees.

(b) Repealed.

(9) (a) A person claiming to be aggrieved by the failure of a state electrical inspector to inspect property after proper application or by notice of disapproval without setting forth the reasons for rejecting the inspection may request the program director to review the actions of the state electrical inspector or the manner of the inspection. The request may be made by an authorized representative and shall be in writing.

(b) Upon the filing of such a request, the program director shall cause a copy to be served upon the state electrical inspector complained of, together with an order requiring the inspector to answer the allegations of said request within a time fixed by the program director.

(c) If the request is not granted within ten days after it is filed, it may be treated as rejected. Any person aggrieved by the action of the program director in refusing the review requested or in failing or refusing to grant all or part of the relief requested may file a written complaint and request for a hearing with the board, specifying the grounds relied upon.

(d) Any hearing before the board shall be held pursuant to the provisions of section 24-4-105, C.R.S.

(10) An inspector performing an inspection for the state, an incorporated town or city, a county, a city and county, or a qualified state institution of higher education may verify compliance with this article; however, for each project, inspections performed by the state, an incorporated town or city, a county, a city and county, or a qualified state institution of higher education must include a contemporaneous review to ensure that the specific requirements of sections 12-23-105 and 12-23-110.5 have been met. A contemporaneous review may include a full or partial review of the electricians and apprentices working on a job site being inspected. To ensure that enforcement is consistent, timely, and efficient, each entity, including the state, as described in this subsection (10), shall develop standard procedures to advise its inspectors how to conduct a contemporaneous review. Each entity's standard procedures need not require a contemporaneous review for each and every inspection of a project, but the procedures must preserve an inspector's ability to verify compliance with sections 12-23-105 and 12-23-110.5 at any time. Each entity, including the state, shall post its current procedures regarding contemporaneous reviews in a prominent location on its public website. An inspector may file a complaint with the board for any violation of this article.



§ 12-23-117. Permit fees

(1) As established pursuant to section 24-34-105, C.R.S., inspection fees shall be charged by the board and shall be set and categorized based upon the actual expense of inspecting each type of electrical installation.

(2) Because electrical inspections are matters of statewide concern, the maximum fees, established annually, chargeable for electrical inspections by any city, town, county, city and county, or qualified state institution of higher education shall not be more than fifteen percent above those provided for in this section, and no such local government or qualified state institution of higher education shall impose or collect any other fee or charge related to electrical inspections or permits. A qualified state institution of higher education may choose not to require fees as part of the permitting process. A documented permitting and inspection system must be instituted by each qualified state institution of higher education as a tracking system that is available to the board for the purpose of investigating any alleged violation of this article. The permitting and inspection system must include information specifying the project, the name of the inspector, the date of the inspection, the job site address, the scope of the project, the type of the inspection, the result of the inspection, the reason and applicable code sections for partially passed or failed inspections, and the names of the contractors on the project who are subject to inspection.

(3) If an application is not filed in advance of the commencement of an installation, the inspection fee shall be twice the amount of the inspection fee set by the board pursuant to subsection (1) of this section.



§ 12-23-118. Violations - citations - settlement agreements - hearings - fines

(1) The board may deny, suspend, revoke, refuse to renew, or issue a letter of admonition in regard to any license or registration issued or applied for under the provisions of this article, may place a licensee or registrant on probation, or may issue a citation to a licensee, registrant, or applicant for licensure for any of the following reasons:

(a) Violation of or aiding or abetting in the violation of any of the provisions of this article;

(b) Violation of the rules and regulations or orders promulgated by the board in conformity with the provisions of this article or aiding or abetting in such violation;

(c) Failure or refusal to remove within a reasonable time the cause of the disapproval of any electrical installation as reported on the notice of disapproval, but such reasonable time shall include time for appeal to and a hearing before the board;

(d) Failure or refusal to maintain or adhere to the minimum standards set forth in rules and regulations adopted by the board pursuant to section 12-23-104 (2)(a);

(e) Any cause for which the issuance of the license could have been refused had it then existed and been known to the board;

(f) Commitment of one or more acts or omissions that do not meet generally accepted standards of electrical practice;

(g) Conviction of or acceptance of a plea of guilty or nolo contendere by a court to a felony. In considering the disciplinary action, the board shall be governed by the provisions of section 24-5-101, C.R.S.

(h) Advertising by any licensee or registrant which is false or misleading;

(i) Deception, misrepresentation, or fraud in obtaining or attempting to obtain a license;

(j) Failure of a master electrician who is charged with supervising all electrical work performed by a contractor pursuant to section 12-23-106 (5)(c) to adequately supervise such work or failure of any licensee to adequately supervise an apprentice who is working at the trade pursuant to section 12-23-110.5;

(k) Employment of any person required by this article to be licensed or registered or to obtain a permit who has not obtained such license, registration, or permit;

(l) Disciplinary action against an electrician's license or registration in another jurisdiction. Evidence of such disciplinary action shall be prima facie evidence for denial of licensure or registration or other disciplinary action if the violation would be grounds for such disciplinary action in this state.

(m) Providing false information to the board during an investigation with the intent to deceive or mislead the board;

(n) Practicing as a residential wireman, journeyman, master, contractor, or apprentice during a period when the licensee's license or the registrant's registration has been suspended or revoked;

(o) Selling or fraudulently obtaining or furnishing a license to practice as a residential wireman, journeyman, or master or aiding or abetting therein;

(p) In conjunction with any construction or building project requiring the services of any person regulated by this article, willfully disregarding or violating:

(I) Any building or construction law of this state or any of its political subdivisions;

(II) Any safety or labor law;

(III) Any health law;

(IV) Any workers' compensation insurance law;

(V) Any state or federal law governing withholdings from employee income, including but not limited to income taxes, unemployment taxes, or social security taxes; or

(VI) Any reporting, notification, or filing law of this state or the federal government.

(2) and (3) (Deleted by amendment, L. 94, p. 36, § 3, effective July 1, 1994.)

(4) (a) If, pursuant to an inspection or investigation by a state electrical inspector, the board concludes that any licensee, registrant, or applicant for licensure has violated any provision of subsection (1) of this section and that disciplinary action is appropriate, the program director or the program director's designee may issue a citation in accordance with subsection (6) of this section to such licensee, registrant, or applicant.

(b) (I) The licensee, registrant, or applicant to whom a citation has been issued may make a request to negotiate a stipulated settlement agreement with the program director or the program director's designee, if such request is made in writing within ten working days after issuance of the citation that is the subject of the settlement agreement.

(II) All stipulated settlement agreements shall be conducted pursuant to rules adopted by the board pursuant to section 12-23-104 (2)(a). The board shall adopt a rule to allow any licensee, registrant, or applicant unable, in good faith, to settle with the program director to request an administrative hearing pursuant to paragraph (c) of this subsection (4).

(III) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(c) (I) The licensee, registrant, or applicant to whom a citation has been issued may request an administrative hearing to determine the propriety of such citation if such request is made in writing within ten working days after issuance of the citation that is the subject of the hearing or within a reasonable period after negotiations for a stipulated settlement agreement pursuant to paragraph (b) of this subsection (4) have been deemed futile by the program director.

(II) For good cause the board may extend the period of time in which a person who has been cited may request a hearing.

(III) All hearings conducted pursuant to subparagraph (I) of this paragraph (c) shall be conducted in compliance with section 24-4-105, C.R.S.

(d) Any action taken by the board pursuant to this section shall be deemed final after the period of time extended to the licensee, registrant, or applicant to contest such action pursuant to this subsection (4) has expired.

(5) (a) The board shall adopt a schedule of fines pursuant to paragraph (b) of this subsection (5) as penalties for violating subsection (1) of this section. Such fines shall be assessed in conjunction with the issuance of a citation, pursuant to a stipulated settlement agreement, or following an administrative hearing. Such schedule shall be adopted by rule in accordance with section 12-23-104 (2)(a).

(b) In developing the schedule of fines, the board shall:

(I) Provide that a first offense may carry a fine of up to one thousand dollars;

(II) Provide that a second offense may carry a fine of up to two thousand dollars;

(III) Provide that any subsequent offense may carry a fine of up to two thousand dollars for each day that subsection (1) of this section is violated;

(IV) Consider how the violation impacts the public, including any health and safety considerations;

(V) Consider whether to provide for a range of fines for any particular violation or type of violation; and

(VI) Provide uniformity in the fine schedule.

(c) Repealed.

(6) (a) (I) Any citation issued pursuant to this section shall be in writing, shall adequately describe the nature of the violation, and shall reference the statutory or regulatory provision or order alleged to have been violated.

(II) Any citation issued pursuant to this section shall clearly state whether a fine is imposed, the amount of such fine, and that payment for such fine must be remitted within the time specified in such citation if such citation is not contested pursuant to subsection (4) of this section.

(III) Any citation issued pursuant to this section shall clearly set forth how such citation may be contested pursuant to subsection (4) of this section, including any time limitations.

(b) A citation or copy of a citation issued pursuant to this section may be served by certified mail or in person by a state electrical inspector or the program director's designee upon a person or the person's agent in accordance with rule 4 of the Colorado rules of civil procedure.

(c) If the recipient fails to give written notice to the board that the recipient intends to contest such citation or to negotiate a stipulated settlement agreement within ten working days after service of a citation by the board, such citation shall be deemed a final order of the board.

(d) (I) The board may suspend or revoke a license or registration or may refuse to renew any license or registration issued or may place on probation any licensee or registrant if the licensee or registrant fails to comply with the requirements set forth in a citation deemed final pursuant to paragraph (c) of this subsection (6).

(II) Upon completing an investigation, the board shall make one of the following findings:

(A) The complaint is without merit and no further action need be taken.

(B) There is no reasonable cause to warrant further action.

(C) The investigation discloses an instance of conduct that does not warrant formal action and should be dismissed, but the investigation also discloses indications of possible errant conduct that could lead to serious consequences if not corrected. If this finding is made, the board shall send a confidential letter of concern to the licensee or registrant.

(D) The investigation discloses an instance of conduct that does not warrant formal action but should not be dismissed as being without merit. If this finding is made, the board may send a letter of admonition to the licensee or registrant by certified mail.

(E) The investigation discloses facts that warrant further proceedings by formal complaint. If this finding is made, the board shall refer the complaint to the attorney general for preparation and filing of a formal complaint.

(III) (A) When a letter of admonition is sent by certified mail to a licensee or registrant, the board shall include in the letter a notice that the licensee or registrant has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(B) If the request for adjudication is timely made, the letter of admonition is vacated and the board shall proceed by means of formal disciplinary proceedings.

(IV) (Deleted by amendment, L. 2010, (HB 10-1225), ch. 198, p. 866, § 18, effective July 1, 2010.)

(V) The board shall conduct all proceedings pursuant to this subsection (6) expeditiously and informally so that no licensee or registrant is subjected to unfair and unjust charges and that no complainant is deprived of the right to a timely, fair, and proper investigation of a complaint.

(e) The failure of an applicant for licensure to comply with a citation deemed final pursuant to paragraph (c) of this subsection (6) is grounds for denial of a license.

(f) No citation may be issued under this section unless the citation is issued within the six-month period following the occurrence of the violation.

(7) (a) Any fine collected pursuant to this section shall be transmitted to the state treasurer, who shall credit one-half of the amount of any such fine to the general fund, and one-half of the amount of any such fine shall be shared with the appropriate city, town, county, or city and county, which amounts shall be transmitted to any such entity on an annual basis.

(b) Any fine assessed in a citation or an administrative hearing or any amount due pursuant to a stipulated settlement agreement that is not paid may be collected by the program director through a collection agency or in an action in the district court of the county in which the person against whom the fine is imposed resides or in the county in which the office of the program director is located.

(c) The attorney general shall provide legal assistance and advice to the program director in any action to collect an unpaid fine.

(d) In any action brought to enforce this subsection (7), reasonable attorney fees and costs shall be awarded.

(8) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (8), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(9) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (9) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (9) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (9). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (9) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (9) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (9), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(10) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the board may enter into a stipulation with such person.

(11) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(12) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order in a court of competent jurisdiction.



§ 12-23-118.1. Reapplication after revocation of licensure

No person whose license has been revoked shall be allowed to reapply for licensure earlier than two years from the effective date of the revocation.



§ 12-23-118.3. Immunity

Any member of the board, any member of the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.



§ 12-23-119. Unauthorized practice - penalties

(1) Repealed.

(2) Any person who practices or offers or attempts to practice the profession of an electrician without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-23-120. Judicial review

The court of appeals shall have initial jurisdiction to review all final actions and orders of the board that are subject to judicial review. Such proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.






Article 24 - Employment Agencies



Article 25 - Engineers, Surveyors, and Architects

Part 1 - Engineers

§ 12-25-101. General provisions

In order to safeguard life, health, and property and to promote the public welfare, the practice of engineering is declared to be subject to regulation in the public interest. It shall be deemed that the right to engage in the practice of engineering is a privilege granted by the state through the state board of licensure for architects, professional engineers, and professional land surveyors, created in section 12-25-106; that the profession involves personal skill and presupposes a period of intensive preparation, internship, due examination, and admission; and that a professional engineer's license is solely such professional engineer's own and is nontransferable.



§ 12-25-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Board" means the state board of licensure for architects, professional engineers, and professional land surveyors, created in section 12-25-106.

(2) "Certificate" means the media issued by the board to evidence licensing of a professional engineer.

(3) "Engineer" means a person who, by reason of intensive preparation in the use of mathematics, chemistry, physics, and engineering sciences, including the principles and methods of engineering analysis and design, is qualified to perform engineering work as defined in this part 1.

(4) "Engineering" means analysis or design work requiring intensive preparation and experience in the use of mathematics, chemistry, and physics and the engineering sciences.

(5) "Engineering experience", in addition to the practice of engineering as defined in subsection (10) of this section, may include:

(a) Up to four years of undergraduate engineering study, as approved by the board, in mathematics, basic science, engineering science, engineering design, and engineering practice;

(b) Up to two years of graduate engineering study as approved by the board if the study results in the award of an advanced degree;

(c) Teaching at the instructor level, or at a higher level, of courses in engineering science, design, or engineering practice at a college or university offering an engineering curriculum of four or more years which is approved by the board or at a college offering courses transferable to a board-approved college. This experience must result from a full-time position in teaching or teaching and research.

(d) Engineering research, including that performed by a teacher at the instructor level or at a higher level. The research done by the teacher must be part of his assigned duties in a full-time position in teaching and research.

(6) "Engineer-intern" means a person who has complied with the requirements of sections 12-25-111 and 12-25-112 and is duly enrolled as an "engineer-intern".

(7) (Deleted by amendment, L. 2004, p. 1293, § 8, effective May 28, 2004.)

(8) "License" means the formal legal permission to practice engineering granted by the board.

(9) Repealed.

(10) (a) "Practice of engineering" means the performance for others of any professional service or creative work requiring engineering education, training, and experience and the application of special knowledge of the mathematical and engineering sciences to such professional services or creative work, including consultation, investigation, evaluation, planning, design, and the observation of construction to evaluate compliance with plans and specifications in connection with the utilization of the forces, energies, and materials of nature in the development, production, and functioning of engineering processes, apparatus, machines, equipment, facilities, structures, buildings, works, or utilities, or any combination or aggregations thereof, employed in or devoted to public or private enterprise or uses.

(b) An individual practices or offers to practice "professional engineering" within the meaning and intent of this section if the individual, by oral claim, sign, advertisement, letterhead, card, or in any other way, represents himself or herself to be a professional engineer, through the use of any other means implies that the individual is licensed under this part 1, or performs engineering services.

(11) "Professional engineer" means an engineer duly licensed pursuant to this part 1.

(12) and (13) (Deleted by amendment, L. 2004, p. 1293, § 8, effective May 28, 2004.)

(14) "Responsible charge" means personal responsibility for the control and direction of engineering work within a professional engineer's scope of competence. Experience may only be classified as "responsible charge" if the engineer is licensed pursuant to this part 1, unless the work involves an activity exempted pursuant to section 12-25-103.



§ 12-25-103. Exemptions

(1) This part 1 does not affect any of the following:

(a) Individuals who normally operate and maintain machinery or equipment;

(b) Individuals who perform engineering services for themselves;

(c) Partnerships, professional associations, joint stock companies, limited liability companies, or corporations, or the employees of any such organizations, who perform engineering services for themselves or their affiliates;

(d) Individuals who perform engineering services under the responsible charge of a professional engineer;

(e) Work of a strictly agricultural nature which is not required to be of public record;

(f) Professional land surveying as defined in section 12-25-202 (6);

(g) Individuals who are employed by and perform engineering services solely for a county, city and county, or municipality;

(h) (Deleted by amendment, L. 94, p. 1482, § 3, effective July 1, 1994.)

(i) Individuals who are employed by and perform engineering services solely for the federal government;

(j) Individuals who practice architecture as defined in section 12-25-302 (6);

(k) Utilities or their employees or contractors when performing services for another utility during times of natural disasters or emergency situations; or

(l) Individuals who practice landscape architecture as defined in section 12-45-103 (8).



§ 12-25-104. Forms of organizations permitted to practice

A partnership, corporation, limited liability company, joint stock association, or other entity is not eligible for licensure under this part 1. An entity may practice or offer to practice engineering in Colorado only if the individual in responsible charge of the entity's engineering activities performed in Colorado is a professional engineer licensed in Colorado. All engineering documents, plats, and reports issued by or for the entity in connection with engineering work performed in this state must bear the seal and signature of the Colorado-licensed professional engineer who is in responsible charge of and directly responsible for the engineering work.



§ 12-25-105. Unlawful practice - penalties - enforcement

(1) It is unlawful for any individual to hold himself or herself out to the public as a professional engineer unless such individual has complied with the provisions contained in this part 1.

(2) It is unlawful for any individual, partnership, professional association, joint stock company, limited liability company, or corporation to practice, or offer to practice, engineering in this state unless the individual in responsible charge has complied with the provisions of this part 1.

(3) Unless licensed or exempted pursuant to this part 1, it is unlawful for any individual, partnership, professional association, joint stock company, limited liability company, or corporation to use any of the following titles: Civil engineer, structural engineer, chemical engineer, petroleum engineer, mining engineer, mechanical engineer, or electrical engineer. In addition, unless licensed pursuant to this part 1, it is unlawful for any individual, partnership, professional association, joint stock company, limited liability company, or corporation to use the words "engineer", "engineered", or "engineering" in any offer to the public to perform the services set forth in section 12-25-102 (10). Nothing in this subsection (3) shall prohibit the general use of the words "engineer", "engineered", and "engineering" so long as such words are not being used in an offer to the public to perform the services set forth in section 12-25-102 (10).

(4) Repealed.

(5) It is unlawful for any individual to use in any manner a certificate or certificate number which has not been issued to such individual by the board.

(6) The practice of professional engineering in violation of any of the provisions of this part 1 shall be either:

(a) Restrained by injunction in an action brought by the attorney general or by the district attorney of the proper district in the county in which the violation occurs; or

(b) (I) Ceased by order of the board pursuant to section 12-25-109 (8.2) to (8.9).

(II) (Deleted by amendment, L. 2006, p. 782, § 16, effective July 1, 2006.)

(7) Any person who practices or offers or attempts to practice professional engineering without an active license issued under this part 1 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(8) Repealed.

(9) After finding that an individual, partnership, professional association, joint stock company, limited liability company, or corporation has unlawfully engaged in the practice of engineering, the board may jointly and severally assess a fine against such unlawfully engaged party in an amount not less than fifty dollars and not more than five thousand dollars for each violation proven by the board. Any moneys collected as an administrative fine pursuant to this subsection (9) shall be transmitted to the state treasurer, who shall credit such moneys to the general fund.

(10) An individual practicing professional engineering who is not licensed or exempt shall not collect compensation of any kind for such practice, and, if compensation has been paid, the compensation shall be refunded in full.



§ 12-25-106. State board of licensure - subject to termination - repeal of article

(1) A state board of licensure for architects, professional engineers, and professional land surveyors is hereby created, the duty of which shall be to administer the provisions of this article. Duties of the board shall include those provided in sections 12-25-107, 12-25-207, and 12-25-307.

(2) (a) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state, unless extended as provided in that section, are applicable to the board created by this section.

(b) This article is repealed, effective September 1, 2024.

(3) The board shall consist of thirteen members. Four members shall be professional engineers, with no more than two of the four engaged in the same discipline of engineering service or practice; three members shall be practicing professional land surveyors; three members shall be practicing licensed architects; and three members shall be citizens of the United States and residents of this state for at least one year who have not practiced architecture, engineering, or land surveying.

(4) Each professional engineer member of the board shall be a citizen of the United States and a resident of this state for at least one year and shall have been licensed as a professional engineer and practicing as such for at least five years. Professional land surveyor members of the board shall have the qualifications outlined in section 12-25-206.

(5) Appointments to the board shall be made by the governor and shall be made to provide for staggering of terms of members so that not more than three members' terms expire each year. Thereafter appointments shall be for terms of four years. Each board member shall hold office until the expiration of the term for which such member is appointed or until a successor has been duly appointed and qualified. Appointees shall be limited to two full terms. The governor may remove any member of the board for misconduct, incompetence, or neglect of duty.

(6) Each appointee shall receive a certificate of his appointment from the governor.

(7) The director of the division of professions and occupations shall appoint a program director for the board and such other personnel as are deemed necessary for the board to perform its statutory duties, pursuant to section 13 of article XII of the state constitution.



§ 12-25-107. Powers and duties of the board

(1) In order to carry into effect the provisions of this part 1, the board shall:

(a) Adopt and promulgate, under the provisions of section 24-4-103, C.R.S., such rules and regulations as it may deem necessary or proper to carry out the provisions of this article;

(b) Adopt rules of professional conduct for professional engineers under the provisions of section 24-4-103, C.R.S., which rules shall be published. Such publication shall constitute due notice to all professional engineers.

(c) Keep a record of its proceedings and of all applications. The application record for each applicant shall include:

(I) Name, age, and residence of the applicant;

(II) Date of application;

(III) Place of business of the applicant;

(IV) Education of the applicant;

(V) Engineering experience of the applicant;

(VI) Date and type of action taken by the board;

(VII) Such other information as may be deemed necessary by the board;

(d) (Deleted by amendment, L. 2004, p. 1294, § 12, effective May 28, 2004.)

(e) (I) (Deleted by amendment, L. 2003, p. 1305, § 1, effective April 22, 2003.)

(II) Make available through printed or electronic means the following:

(A) (Deleted by amendment, L. 2004, p. 1294, § 12, effective May 28, 2004.)

(B) Statutes administered by the board;

(C) A list of the names and addresses, of record, of all professional engineers;

(D) (Deleted by amendment, L. 2003, p. 1305, § 1, effective April 22, 2003.)

(E) Rules of the board;

(F) Such other pertinent information as the board deems necessary;

(G) The rules of professional conduct adopted pursuant to paragraph (b) of this subsection (1);

(f) Provide information to the public regarding the requirements for compliance with this part 1;

(g) Provide for examinations in the "fundamentals of engineering" and the "principles and practice of engineering". Examinations shall be given as often as practicable. The board shall ensure that the passing score for any examination is set to measure the level of minimum competency. An applicant who fails to pass the prescribed examination may be reexamined.

(h) Adopt and have an official seal;

(i) Hold at least six regular meetings each year. Special meetings shall be held at such times as the bylaws of the board may provide. The board shall elect annually a chair, a vice-chair, and a secretary. A quorum of the board shall consist of not less than seven members.

(j) Participate in the affairs of the national council of examiners for engineering and surveying and send a minimum of one delegate to the national meeting annually.

(2) The division of professions and occupations in the department of regulatory agencies may employ at least one investigator qualified to investigate complaints relative to the provisions of this part 1.



§ 12-25-108. Disciplinary actions - grounds for discipline

(1) The board has the power to deny, suspend, revoke, or refuse to renew the license and certificate of licensure or enrollment of, limit the scope of practice of, or place on probation, any professional engineer or engineer-intern for:

(a) Engaging in fraud, misrepresentation, or deceit in obtaining or attempting to obtain a license or enrollment;

(b) Failing to meet the generally accepted standards of engineering practice whether through act or omission;

(c) A felony that is related to the ability to practice engineering; except that the board shall be governed by the provisions of section 24-5-101, C.R.S., in considering such conviction or plea. A certified copy of the judgment of a court of competent jurisdiction of such conviction or plea shall be presumptive evidence of such conviction or plea for the purposes of any hearing under this part 1. A plea of nolo contendere, or its equivalent, accepted by the court shall be considered as a conviction.

(d) (Deleted by amendment, L. 88, p. 504, § 4, effective July 1, 1988.)

(e) Violating, or aiding or abetting in the violation of, the provisions of this part 1, any rule or regulation adopted by the board in conformance with the provisions of this part 1, or any order of the board issued in conformance with the provisions of this part 1;

(f) Using false, deceptive, or misleading advertising;

(g) Performing services beyond one's competency, training, or education;

(h) Failing to report to the board any professional engineer known to have violated any provision of this part 1 or any board order or rule;

(i) Habitual or excessive use or abuse of alcohol, controlled substances, or any habit-forming drug;

(j) Using any schedule I controlled substance, as set forth in section 18-18-203, C.R.S.;

(k) Failing to report to the board any malpractice claim against such professional engineer or any partnership, corporation, limited liability company, or joint stock association of which such professional engineer is a member, that is settled or in which judgment is rendered, within sixty days of the effective date of such settlement or judgment, if such claim concerned engineering services performed or supervised by such engineer;

(l) Failing to pay any fine assessed pursuant to this article;

(m) Violating any law or regulation governing the practice of engineering in another state or jurisdiction. A plea of nolo contendere or its equivalent accepted by the board of another state or jurisdiction may be considered to be the same as a finding of guilty for purposes of any hearing under this part 1.

(n) Using in any manner an expired, suspended, or revoked license, certificate, or seal, practicing or offering to practice when not qualified, or falsely claiming that the individual is licensed.

(2) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, the board may issue and send a letter of admonition by first-class mail to the professional engineer or engineer-intern at his or her last-known address.

(b) When the board sends a letter of admonition to a professional engineer or engineer-intern, the board shall advise the professional engineer or engineer-intern that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(3) (Deleted by amendment, L. 94, p. 1486, § 8, effective July 1, 1994.)

(4) (a) In addition to any other penalty that may be imposed pursuant to this article, the board may fine any professional engineer violating any provision of this article or any rule promulgated pursuant to this article not less than fifty dollars and not more than five thousand dollars for each violation proven by the board.

(b) All fines collected pursuant to this subsection (4) shall be credited to the general fund.

(5) The board may issue a letter of concern to a professional engineer or an engineer-intern based on any of the grounds specified in subsection (1) of this section without conducting a hearing as specified in section 12-25-109 (4) when an instance of potentially unsatisfactory conduct comes to the board's attention but, in the board's judgment, does not warrant formal action by the board. Letters of concern shall be confidential and shall not be disclosed to members of the public or in any court action unless the board is a party.



§ 12-25-109. Disciplinary proceedings - injunctive relief procedure

(1) The board upon its own motion may, and upon the receipt of a signed complaint in writing from any person shall, investigate the activities of any professional engineer, engineer-intern, or other person who presents grounds for disciplinary action as specified in this part 1.

(2) Repealed.

(3) All charges, unless dismissed by the board, shall be referred to an administrative hearing by the board within five years after the date on which they were filed.

(4) Disciplinary hearings shall be conducted by the board or by an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., and shall be held in the manner prescribed in article 4 of title 24, C.R.S.

(5) and (6) Repealed.

(7) (a) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board pursuant to this part 1.

(b) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(8) (a) The board is authorized to apply for injunctive relief, in the manner provided by the Colorado rules of civil procedure, to enforce the provisions of this part 1 or to restrain any violation thereof. In such proceedings, it shall not be necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation thereof. The members of the board, its staff, and the attorney general shall not be held personally liable in any such proceeding.

(b) (I) If the board has reason to believe that any individual has engaged in, or is engaging in, any act or practice which constitutes a violation of any provision of this article, the board may initiate proceedings to determine if such a violation has occurred. Hearings shall be conducted in accordance with the provisions of article 4 of title 24, C.R.S.

(II) (Deleted by amendment, L. 2006, p. 782, § 17, effective July 1, 2006.)

(c) In any action brought pursuant to this subsection (8), evidence of the commission of a single act prohibited by this article shall be sufficient to justify the issuance of an injunction or a cease-and-desist order.

(8.2) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (8.2), the respondent may request a hearing on the question of whether acts or practices in violation of this part 1 have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(8.4) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this part 1, then, in addition to any specific powers granted pursuant to this part 1, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (8.4) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (8.4) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (8.4). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (8.4) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (8.4) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this part 1, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or unlicensed practice.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (8.4), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of paragraph (c) of this subsection (8.4) shall be effective when issued and shall be a final order for purposes of judicial review.

(8.5) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this part 1, any rule promulgated pursuant to this part 1, any order issued pursuant to this part 1, or any act or practice constituting grounds for administrative sanction pursuant to this part 1, the board may enter into a stipulation with such person.

(8.7) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(8.9) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in subsection (10) of this section.

(9) Repealed.

(10) The court of appeals shall have initial jurisdiction to review all final actions and orders that are subject to judicial review of the board. Such proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.

(11) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(12) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the licensee.



§ 12-25-109.5. Reconsideration and review of board action

The board, on its own motion or upon application, at any time after the imposition of any discipline as provided in section 12-25-109, may reconsider its prior action and reinstate or restore such license or terminate probation or reduce the severity of its prior disciplinary action. The taking of any such further action, or the holding of a hearing with respect thereto, shall rest in the sole discretion of the board.



§ 12-25-110. Application for license

(1) The board shall prescribe and furnish the means by which a person may apply for licensure. All applications must be made under oath and accompanied by the appropriate fee. Each application must contain a statement indicating whether the applicant has ever been convicted of a felony in this or any other state, or has ever had a license to practice engineering revoked or suspended in this or any other state. Applications that are not complete are defective and may not be accepted by the board. The board shall take no action on defective applications, except to give notice to the applicant of defects. The board shall retain all fees submitted with applications, whether or not the applications are acted upon.

(2) No new application shall be required of any individual requiring reexamination by the board, and any such individual shall be notified when the next examination will be held.

(3) When considering applications, personal interviews may be required by the board only if the application fails to demonstrate that the applicant possesses the minimum qualifications necessary to qualify to take the written examination.

(4) Whenever the board is reviewing or considering the conviction of a crime, it shall be governed by the provisions of section 24-5-101, C.R.S.

(5) No individual whose license or enrollment has been revoked shall be allowed to reapply for licensure or enrollment earlier than two years after the effective date of the revocation.



§ 12-25-111. Eligibility for engineer-intern

To be eligible for enrollment as an engineer-intern, an applicant shall provide documentation of such applicant's technical competence.



§ 12-25-112. Qualifications for engineer-intern

(1) (a) An applicant may qualify for enrollment as an engineer-intern by endorsement if such applicant is enrolled in good standing in another jurisdiction requiring qualifications substantially equivalent to those currently required of applicants under this part 1 or if, at the time of initial enrollment in such jurisdiction, such applicant met the requirements for enrollment then in existence under Colorado law.

(b) Upon completion of the application and approval by the board, the applicant shall be enrolled as an engineer-intern if the applicant is otherwise qualified pursuant to section 12-25-111.

(2) (a) An applicant may qualify for enrollment as an engineer-intern by graduation and examination if such applicant passes the fundamentals of engineering examination.

(b) In order to be admitted to the examination pursuant to paragraph (a) of this subsection (2), the applicant must:

(I) Have graduated from a board-approved engineering or engineering technology curriculum of four or more years; or

(II) Have senior status in a board-approved engineering or engineering technology curriculum of four or more years.

(c) Upon passing the examination and the submission of official transcripts verifying graduation or impending graduation, the applicant shall be enrolled as an engineer-intern if the applicant is otherwise qualified pursuant to section 12-25-111.

(3) (a) An applicant may qualify for enrollment as an engineer-intern by graduation, experience, and examination if such applicant passes the fundamentals of engineering examination and possesses a total of six years of progressive engineering experience, of which educational study may be a part.

(b) In order to be admitted to the examination pursuant to paragraph (a) of this subsection (3), the applicant must:

(I) (Deleted by amendment, L. 2004, p. 1295, § 13, effective May 28, 2004.)

(II) (A) Have graduated from an engineering curriculum of four or more years not approved by the board or from a related science curriculum of four or more years; and

(B) Have four years of progressive engineering experience, of which educational study may be a part.

(c) Upon passing the examination and the submission of evidence of experience satisfactory to the board, the applicant shall be enrolled as an engineer-intern if the applicant is otherwise qualified pursuant to section 12-25-111.

(4) (a) An applicant may qualify for enrollment as an engineer-intern by experience and examination if such applicant passes the fundamentals of engineering examination.

(b) In order to be admitted to the examination pursuant to paragraph (a) of this subsection (4), the applicant must:

(I) Have graduated from high school or its equivalent; and

(II) Have six years of progressive engineering experience, of which educational study may be a part.

(c) Upon passing the examination and the submission of evidence of experience satisfactory to the board, the applicant shall be enrolled as an engineer-intern if the applicant is otherwise qualified pursuant to section 12-25-111.



§ 12-25-113. Eligibility for professional engineer

To be eligible for licensing as a professional engineer, an applicant shall provide documentation of such applicant's technical competence.



§ 12-25-114. Qualifications for professional engineer

(1) (a) An applicant may qualify for licensing as a professional engineer by endorsement if such applicant is licensed in good standing in another jurisdiction requiring qualifications substantially equivalent to those currently required of applicants under this part 1 or if, at the time of initial licensure in such jurisdiction, such applicant met the requirements for licensure then in existence under Colorado law.

(b) Upon completion of the application and approval by the board, the applicant shall be licensed as a professional engineer if the applicant is otherwise qualified pursuant to section 12-25-113.

(2) (a) An applicant may qualify for licensing as a professional engineer by graduation, experience, and examination if such applicant passes the principles and practice of engineering examination.

(b) In order to be admitted to the examination pursuant to paragraph (a) of this subsection (2), the applicant must:

(I) (A) Have graduated from a board-approved engineering curriculum of four or more years; and

(B) Have eight years of progressive engineering experience, of which educational study may be a part; and

(C) Have been enrolled as an engineer-intern in this state; or

(II) (A) Have graduated from a board-approved engineering technology curriculum of four or more years; and

(B) Have ten years of progressive engineering experience, of which educational study may be a part; and

(C) Have been enrolled as an engineer-intern in this state; or

(III) (A) Have graduated from an engineering curriculum of four or more years not approved by the board or from a related science curriculum of four or more years; and

(B) Have ten years of progressive engineering experience, of which educational study may be a part; and

(C) Have been enrolled as an engineer-intern in this state; or

(IV) (A) Have graduated from an engineering curriculum of four or more years or from a related science curriculum of four or more years; and

(B) Have twenty years of progressive engineering experience, of which educational study may be a part.

(c) Upon passing the examination and the submission of evidence of experience satisfactory to the board, the applicant shall be licensed as a professional engineer if the applicant is otherwise qualified pursuant to section 12-25-113.

(3) (a) An applicant may qualify for licensing as a professional engineer by experience and examination if such applicant passes the principles and practice of engineering examination.

(b) In order to be admitted to the examination pursuant to paragraph (a) of this subsection (3), the applicant must:

(I) Have twelve years of progressive engineering experience, of which educational study may be a part; and

(II) Have been enrolled as an engineer-intern in this state.

(c) Upon passing the examination and the submission of evidence of experience satisfactory to the board, the applicant shall be licensed as a professional engineer if the applicant is otherwise qualified pursuant to section 12-25-113.

(4) (a) A professional engineer who has been duly licensed to practice engineering in this state and who is over sixty-five years of age, upon application, may be classified as a retired professional engineer. Individuals who are so classified shall lose their licensure and shall not practice engineering and shall pay a fee to retain retired professional engineer status.

(b) (I) A retired professional engineer shall be reinstated to the status of a professional engineer upon payment of the renewal fee. No other fee shall be assessed against such retired professional engineer as a penalty.

(II) For any professional engineer who has been retired for two or more years, the board may require reexamination unless the board is satisfied of such retired professional engineer's continued competence.



§ 12-25-115. Licenses - certificates

(1) The board, upon acceptance of an applicant who has demonstrated competence in professional engineering and upon receipt of payment of the required fee, shall license and issue a unique license number to said applicant.

(2) The board, upon acceptance of a qualified engineer-intern and upon receipt of payment of the required fee, shall enroll the applicant.

(3) A license may be issued at any time but shall expire in conformance with section 24-34-102 (8), C.R.S. A license shall be renewed at the time of such expiration.

(4) Licenses shall be renewed or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(5) and (6) Repealed.

(7) A professional engineer shall give notice to the board, in writing, of any change of address within thirty days after the change.



§ 12-25-116. Fees - disposition

(1) Pursuant to section 24-34-105, C.R.S., the board shall charge and collect fees for the following:

(a) With respect to professional engineers:

(I) Renewal of a license;

(II) Replacement of a physical certificate of licensure, if requested by the licensee;

(III) Application for licensure by endorsement;

(IV) Application for the principles and practice of engineering examination;

(V) Issuance of a physical certificate of licensure, if requested by the licensee;

(VI) Late renewal of a license;

(VII) Reexamination for the principles and practice of engineering examination;

(VIII) Renewal of an expired license;

(IX) Listing as a retired professional engineer;

(b) With respect to engineer-interns:

(I) (Deleted by amendment, L. 2004, p. 1296, § 17, effective May 28, 2004.)

(II) (Deleted by amendment, L. 94, p. 1493, § 16, effective July 1, 1994.)

(III) Application for the fundamentals of engineering examination;

(IV) Reexamination for the fundamentals of engineering examination;

(V) Application for enrollment by endorsement.

(2) All moneys collected by the board shall be transmitted to the state treasurer, who shall credit the same pursuant to section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for expenditures of the board required to perform its duties under this part 1, which expenditures shall be made from such appropriations upon vouchers and warrants drawn pursuant to law. The division shall employ, subject to section 13 of article XII of the state constitution, such clerical or other assistants as are necessary for the proper performance of its work.

(3) and (4) Repealed.



§ 12-25-117. Professional engineer's seal - rules

(1) Upon receiving a license from the board, a professional engineer may obtain a crimp type seal, a rubber stamp type seal, or an electronic type seal of a design approved by the board. The seal must contain the licensed professional engineer's name and license number and the designation "Colorado licensed professional engineer". Colorado professional engineers licensed before July 1, 2004, may continue to use their prior existing seals.

(2) Repealed.

(3) A professional engineer shall use a seal and signature only when the work to which the seal is applied was prepared under the engineer's responsible charge.

(4) (Deleted by amendment, L. 94, p. 1493, § 17, effective July 1, 1994.)

(5) The board shall adopt rules governing use of the seal and the retention, use, and distribution of sealed documents and copies thereof.



§ 12-25-118. Immunity in professional review

Any member of the board, any member of the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this part 1, and any person who lodges a complaint pursuant to this part 1 shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this part 1 shall be immune from any civil or criminal liability that may result from such participation pursuant to this part 1.



§ 12-25-119. Prior actions

(1) The board shall take over, assume, and continue all actions and requirements regarding engineers from its predecessor, the state board of registration for professional engineers and land surveyors. There shall be no legal discontinuity, and previously licensed engineers shall continue their licensure as professional engineers.

(2) The name change from the state board of licensure for professional engineers and professional land surveyors to the state board of licensure for architects, professional engineers, and professional land surveyors shall not be construed to change the entity. There shall be no legal discontinuity, and previously licensed engineers shall continue their licensure as professional engineers, and any obligations of the board or of persons to the board shall not be affected by the name change.






Part 2 - Surveyors

§ 12-25-201. General provisions

In order to safeguard life, health, and property and to promote the public welfare, the practice of professional land surveying in Colorado is hereby declared to be subject to regulation. It shall be unlawful for any individual to practice professional land surveying in Colorado or to use in connection with such individual's name, or to otherwise assume, or to advertise any title or description tending to convey the impression that such individual is a professional land surveyor, unless such individual has been duly licensed or is exempted under the provisions of this part 2. The practice of professional land surveying shall be deemed a privilege granted by the state of Colorado based on the qualifications of the individual as evidenced by such individual's licensing.



§ 12-25-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Basic control for engineering projects" means survey markers set on or in the vicinity of a construction project to enable all components of the project to be built in compliance with plans and specifications with respect to the project location, orientation, elevation, and relationship to property, easement, or right-of-way boundaries.

(1.5) "Board" means the state board of licensure for architects, professional engineers, and professional land surveyors, created by section 12-25-106.

(2) (Deleted by amendment, L. 2004, p. 1297, § 20, effective May 28, 2004.)

(3) "Certificate" means the media issued by the board to evidence licensing or enrollment.

(3.3) "Geodetic surveying" means the performance of surveys in which measure or account is taken of the shape, size, and gravitational forces of the earth to determine or predetermine the horizontal or vertical positions of points, monuments, or stations for use in the practice of professional land surveying or for stating the geodetic position of control points, monuments, or stations by using a coordinate system or derivative thereof recognized by the national geodetic survey.

(3.5) "Land surveyor-intern" means an individual enrolled by the board after demonstrating such individual's competency, as required by section 12-25-212.

(4) "License" means the formal legal permission to practice land surveying granted by the board.

(5) Repealed.

(6) (a) "Professional land surveying" means the application of special knowledge of principles of mathematics, methods of measurement, and law for the determination and preservation of land boundaries. "Professional land surveying" specifically includes:

(I) Restoration and rehabilitation of corners and boundaries in the United States public land survey system;

(II) Obtaining and evaluating boundary evidence;

(III) Determination of the areas and elevations of land parcels;

(IV) Subdivision of land parcels into smaller parcels and layout of alignment and grades for streets or roads to serve such smaller parcels;

(V) Measuring and platting underground mine workings;

(VI) Preparation of the boundary control portions of geographic information systems and land information systems except as allowed otherwise by section 38-51-109.3, C.R.S.;

(VII) Establishment, restoration, and rehabilitation of land survey monuments and bench marks;

(VIII) Preparation of land survey plats, condominium plats, monument records, property descriptions that result from the practice of professional land surveying, and survey reports;

(IX) Surveying, monumenting, and platting of easements and rights-of-way;

(X) Geodetic surveying;

(X.5) Basic control for engineering projects; and

(XI) Any other activities incidental to and necessary for the adequate performance of the services described in this paragraph (a).

(b) An individual practices or offers to practice "professional land surveying" within the meaning and intent of this part 2 if the individual engages therein or, by oral claim, sign, letterhead, or card or in any other way holds himself or herself out to be a professional land surveyor or as being able to perform any professional land surveying service or if the individual performs any professional land surveying service or work.

(c) Professional land surveying may include other types of surveying.

(7) "Professional land surveyor" means an individual who practices professional land surveying and who is currently licensed with the board after demonstrating competency to practice, as required by section 12-25-214.

(8) and (9) (Deleted by amendment, L. 2004, p. 1297, § 20, effective May 28, 2004.)

(10) "Responsible charge" means personal responsibility for the control and direction of professional land surveying work.

(11) (Deleted by amendment, L. 94, p. 1495, § 20, effective July 1, 1994.)

(12) "Surveyor quorum of the board" means not less than the three professional land surveyor members of the board and one of the nonengineering, non-land surveyor members of the board.



§ 12-25-203. Exemptions

(1) This part 2 shall not be construed to prevent or to affect:

(a) The work of an employee or subordinate of a professional land surveyor if such work is performed under the responsible charge of the professional land surveyor;

(b) The practice of employees of the federal government duly authorized under 43 U.S.C. sec. 772 and 43 CFR 9180.0-3, while engaged in the practice of surveying within the course of their federal employment in the state of Colorado; or

(c) The rights of any other legally recognized profession.



§ 12-25-204. Forms of organizations permitted to practice

(1) A partnership, corporation, limited liability company, joint stock association, or other entity is not eligible for licensure under this part 2.

(2) An entity may practice or offer to practice land surveying in this state only if the individual in responsible charge of the entity's land surveying activities in this state is a professional land surveyor. All professional land surveying documents, plats, and reports issued by or for the entity must bear the seal and signature of the professional land surveyor who is in responsible charge of and directly responsible for the land surveying work.



§ 12-25-205. Unlawful practice - penalties - enforcement

(1) It is unlawful for any individual to practice or offer to practice professional land surveying in Colorado without being licensed in accordance with the provisions of this part 2, or for any individual or entity to use or employ the words "land surveyor", "land surveying", or "professional land surveyor" or words of similar meaning or any modification or derivative except as authorized in this part 2.

(2) It is unlawful for any individual, partnership, professional association, joint stock company, limited liability company, or corporation to practice, or offer to practice, land surveying in this state unless the individual in responsible charge has complied with the provisions of this part 2.

(3) Repealed.

(3.5) The practice of professional land surveying in violation of any of the provisions of this part 2 shall be either:

(a) Restrained by injunction in an action brought by the attorney general or by the district attorney of the proper district in the county in which the violation occurs; or

(b) (I) Ceased by order of the board pursuant to section 12-25-209 (8.2) to (8.9).

(II) (Deleted by amendment, L. 2006, p. 784, § 18, effective July 1, 2006.)

(4) Any person who practices or offers or attempts to practice professional land surveying without an active license issued under this part 2 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(5) It is the duty of all duly constituted officers of the law of Colorado, or any political subdivision thereof, to enforce the provisions of this part 2 and to prosecute any person violating this part 2.

(6) The attorney general or the attorney general's assistant shall act as legal advisor to the board and render such timely legal assistance as may be necessary in carrying out the provisions of this part 2. With the concurrence of the attorney general, the board may employ counsel and assistance necessary to aid in the enforcement of this part 2, and the compensation and expenses therefor shall be paid from the funds of the board.

(7) Any individual practicing professional land surveying, as defined in this part 2, who is not licensed or exempt shall not collect compensation of any kind for such practice, and, if compensation has been paid, such compensation shall be refunded in full.

(8) After finding that an individual has unlawfully engaged in the practice of professional land surveying, the board may assess a fine against such unlawfully engaged individual in an amount not less than fifty dollars and not more than five thousand dollars for each violation proven by the board. Any moneys collected as an administrative fine pursuant to this subsection (8) shall be transmitted to the state treasurer, who shall credit such moneys to the general fund.



§ 12-25-206. Board - composition - appointments - terms

(1) A professional land surveyor who is a member of the board shall be a citizen of the United States and a resident of Colorado for at least one year.

(2) A professional land surveyor who is designated as a land surveyor member of the board shall have been licensed as a land surveyor for at least five years.

(3) The board shall have a surveyor quorum of the board, as defined in section 12-25-202 (12). The surveyor quorum shall advise the board concerning issues relating to land surveyors.

(4) The governor, in making appointments of professional land surveyors to the board, shall endeavor to select the highest qualified members of the profession willing to serve on the board. Staggered appointments shall be made so that not more than one member's term expires in any one year, and thereafter appointments shall be for terms of four years each. Appointees shall be limited to two full terms each. Each board member shall hold office until the expiration of the term for which such member is appointed or until a successor has been duly appointed.

(5) In the event of a professional land surveyor vacancy on the board due to resignation, death, or any cause resulting in an unexpired term, the governor shall fill such vacancy promptly to allow the surveyor quorum of the board to function.

(6) The governor may remove any professional land surveyor member of the board for official misconduct, incompetence, or neglect of duty.

(7) The surveyor quorum of the board shall elect or appoint annually a chairman, a vice-chairman, and a secretary.



§ 12-25-207. Powers and duties of the board

(1) In order to carry into effect this part 2, the board shall:

(a) Promulgate under the provisions of section 24-4-103, C.R.S., such rules as it may deem necessary and proper;

(b) Require each applicant for licensing to demonstrate competence by means of examination and education and may require work examples as it deems necessary and sufficient for licensing;

(c) Keep a record of its proceedings and of all applications for licensing under this part 2. The application record for each applicant shall include:

(I) Name, age, and residence of the applicant;

(II) Date of application;

(III) Place of business;

(IV) Education of the applicant;

(V) Surveying and other applicable experience of the applicant;

(VI) Type of examination required;

(VII) Date and type of action by the board;

(VIII) Repealed.

(IX) Such other information as may be deemed necessary by the board.

(d) (I) (Deleted by amendment, L. 2003, p. 1306, § 2, effective April 22, 2003.)

(II) Make available through printed or electronic means the following:

(A) The surveying statutes administered by the board;

(B) A list of the names and addresses of record of all currently licensed professional land surveyors;

(C) A list containing the license numbers in numerical sequence and the names of all current and previously licensed professional land surveyors;

(D) The rules of conduct for professional land surveyors adopted pursuant to paragraph (a) of this subsection (1); and

(E) The rules of the board and such other pertinent information as the board deems necessary.

(e) Provide for and administer examinations to be given as often as practicable. Examinations must be identified only by numbers and anonymously graded. After reviewing and approving the examination results, the board shall record and communicate each examinee's examination results to the examinee. The board shall ensure that the passing score on surveying examinations is set to measure the level of minimum competency. The board shall publish and make available to interested applicants a list of the subjects included in the surveying examinations that are developed by the board, such subjects being consistent with and related to the various aspects of surveying.

(f) Adopt and have an official seal.

(2) The division of professions and occupations in the department of regulatory agencies may employ at least one investigator to investigate complaints relative to the provisions of this part 2.



§ 12-25-208. Disciplinary actions - grounds for discipline

(1) The board has the power to deny, suspend, revoke, or refuse to renew the license of, or place on probation, limit the scope of practice of, or require additional training of any professional land surveyor or land surveyor-intern for:

(a) Engaging in fraud, misrepresentation, or deceit in obtaining or attempting to obtain a license or enrollment;

(b) Failing to meet the generally accepted standards of the practice of land surveying through act or omission;

(c) A felony that is related to the ability to practice land surveying. A certified copy of the judgment of a court of competent jurisdiction of such conviction or plea shall be presumptive evidence of such conviction or plea for the purposes of any hearing under this part 2. A plea of nolo contendere, or its equivalent, accepted by the court shall be considered as a conviction.

(d) (Deleted by amendment, L. 88, p. 510, § 18, effective July 1, 1988.)

(e) Violating, attempting to violate, or aiding or abetting the violation or attempted violation of:

(I) Any provision of this part 2 or article 50, 51, 52, or 53 of title 38, C.R.S.;

(II) Any rule adopted by the board in conformance with the provisions of this part 2; or

(III) Any order of the board issued in conformance with the provisions of this part 2;

(f) Using false, deceptive, or misleading advertising;

(g) Performing services beyond one's competency, training, or education;

(h) Failing to report to the board any professional land surveyor known to have violated any provision of this part 2 or any board order or rule;

(i) Habitual or excessive use or abuse of alcohol, controlled substances, or any habit-forming drug;

(j) Using any schedule I controlled substance, as set forth in section 18-18-203, C.R.S.;

(k) Failing to report to the board any malpractice claim against such professional land surveyor or any partnership, limited liability company, corporation, or joint stock association of which such professional land surveyor is a member, which claim is settled or in which judgment is rendered, within sixty days after the effective date of such settlement or judgment, if such claim concerned surveying services performed or supervised by such land surveyor;

(l) Failing to pay any fine assessed pursuant to this article;

(m) Violating any law or regulation governing the practice of professional land surveying in another state or jurisdiction. A plea of nolo contendere or its equivalent accepted by the board of another state or jurisdiction may be considered to be the same as a finding of guilty for purposes of any hearing under this part 2.

(n) Attempting to use an expired, revoked, suspended, or nonexistent license, practicing or offering to practice when not qualified, or falsely claiming that the individual is licensed; or

(o) Using in any manner a license, license number, or certificate that has not been issued to the individual by the board.

(2) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, the board may issue and send a letter of admonition by first-class mail to the professional land surveyor or land surveyor-intern at his or her last-known address.

(b) When the board sends a letter of admonition to a professional land surveyor or land surveyor-intern, the board shall advise the professional land surveyor or land surveyor-intern that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(3) (Deleted by amendment, L. 94, p. 1499, § 26, effective July 1, 1994.)

(4) (a) In addition to any other penalty that may be imposed pursuant to this section, the board may fine any professional land surveyor violating any provision of this article or any rule promulgated pursuant to this article not less than fifty dollars and not more than five thousand dollars for each violation proven by the board.

(b) All fines collected pursuant to this subsection (4) shall be credited to the general fund.

(5) The board may issue a letter of concern to a professional land surveyor or land surveyor-intern based on any of the grounds specified in subsection (1) of this section without conducting a hearing as specified in section 12-25-209 (4) when an instance of potentially unsatisfactory conduct comes to the board's attention but, in the board's judgment, does not warrant formal action by the board. Letters of concern shall be confidential and shall not be disclosed to members of the public or in any court action unless the board is a party.



§ 12-25-209. Disciplinary proceedings - injunctive relief procedure

(1) The board upon its own motion may, and upon the receipt of a signed complaint in writing from any person shall, investigate the activities of any professional land surveyor, land surveyor-intern, or other person who presents grounds for disciplinary action as specified in this part 2.

(2) Repealed.

(3) All charges, unless dismissed by the board, shall be referred to administrative hearing by the board within five years after the date on which said charges were filed.

(4) Disciplinary hearings shall be conducted by the board or by an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., and shall be held in the manner prescribed in article 4 of title 24, C.R.S.

(5) and (6) Repealed.

(7) (a) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board pursuant to this part 2.

(b) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(8) (a) The board is authorized to apply for injunctive relief, in the manner provided by the Colorado rules of civil procedure, to enforce the provisions of this part 2, or to restrain any violation thereof. In such proceedings, it shall not be necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation thereof. The members of the board, its staff, and the attorney general shall not be held personally liable in any such proceeding.

(b) (I) If the board has reason to believe that any individual has engaged in, or is engaging in, any act or practice which constitutes a violation of any provision of this article, the board may initiate proceedings to determine if such a violation has occurred. Hearings shall be conducted in accordance with the provisions of article 4 of title 24, C.R.S.

(II) (Deleted by amendment, L. 2006, p. 785, § 19, effective July 1, 2006.)

(c) In any action brought pursuant to this subsection (8), evidence of the commission of a single act prohibited by this article shall be sufficient to justify the issuance of an injunction or a cease-and-desist order.

(8.2) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (8.2), the respondent may request a hearing on the question of whether acts or practices in violation of this part 2 have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(8.4) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this part 2, then, in addition to any specific powers granted pursuant to this part 2, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (8.4) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (8.4) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (8.4). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (8.4) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (8.4) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this part 2, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (8.4), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(8.5) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this part 2, any rule promulgated pursuant to this part 2, any order issued pursuant to this part 2, or any act or practice constituting grounds for administrative sanction pursuant to this part 2, the board may enter into a stipulation with such person.

(8.7) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(8.9) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in subsection (10) of this section.

(9) Repealed.

(10) The court of appeals shall have initial jurisdiction to review all final actions and orders that are subject to judicial review of the board. Such proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.

(11) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(12) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the licensee.



§ 12-25-209.5. Reconsideration and review of board actions

The board, on its own motion or upon application, at any time after the imposition of any discipline as provided in section 12-25-209, may reconsider its prior action and reinstate or restore such license or terminate probation or reduce the severity of its prior disciplinary action. The taking of any such further action, or the holding of a hearing with respect thereto, shall rest in the sole discretion of the board. The professional land surveyor or land surveyor-intern in any action before the board shall have the right to appeal any decision of the board to a court of competent jurisdiction.



§ 12-25-210. Application for licensing

(1) Each application for licensing shall be in a form specified by the board and shall contain statements made under oath showing the applicant's education and showing a detailed summary of the applicant's surveying experience. Each application must contain a statement indicating whether the applicant has ever been convicted of a felony in this or in any other state, or has ever had a surveyor's license revoked, suspended, or not renewed, or has been reprimanded or fined relative to surveying in this or any other state. Applications that are not complete are defective, and the board shall take no action on defective applications except to give notice to the applicant of the defects. A nonrefundable application fee in an amount set by the board shall accompany each application.

(2) No new application shall be required of an individual requiring reexamination by the board, and such individual shall be notified when the next examination will be held.

(3) Whenever the board is reviewing or considering the conviction of a crime, it shall be governed by the provisions of section 24-5-101, C.R.S.

(4) No individual whose license or enrollment has been revoked shall be allowed to reapply for licensure or enrollment earlier than two years after the effective date of the revocation.



§ 12-25-211. Eligibility for land surveyor-intern

To be eligible for enrollment as a land surveyor-intern, an applicant shall provide documentation of the applicant's technical competence.



§ 12-25-212. Qualifications for land surveyor-interns

(1) (a) An applicant may qualify for enrollment as a land surveyor-intern by endorsement if the applicant is enrolled in good standing in another jurisdiction requiring qualifications substantially equivalent to those currently required of applicants under this part 2 or if, at the time of initial enrollment in such jurisdiction, the applicant met the requirements for enrollment then in existence under Colorado law.

(b) Upon completion of the application and approval by the board, the applicant shall be enrolled as a land surveyor-intern if the applicant is otherwise qualified pursuant to section 12-25-211.

(2) (a) An applicant may qualify for enrollment as a land surveyor-intern by graduation and examination if the applicant passes the fundamentals of surveying examination.

(b) In order to be admitted to the examination pursuant to paragraph (a) of this subsection (2), the applicant must have satisfied either of the following requirements:

(I) The applicant graduated from a board-approved surveying or surveying technology curriculum that is at least four years.

(II) The applicant has senior status in a board-approved surveying or surveying technology curriculum that is at least four years.

(c) Upon passing the examination and upon submission of official transcripts to the board verifying graduation or impending graduation, the applicant shall be enrolled as a land surveyor-intern if the applicant is otherwise qualified pursuant to section 12-25-211.

(3) (a) An applicant may qualify for enrollment as a land surveyor-intern by education, experience, and examination if such applicant passes the fundamentals of surveying examination.

(b) In order to be admitted to the examination pursuant to paragraph (a) of this subsection (3), the applicant must:

(I) (A) Have graduated from high school or the equivalent; and

(B) Have a cumulative record of four years or more of progressive land surveying experience, of which a maximum of one year of educational credit may be substituted; or

(II) (A) Have graduated from a board-approved two-year surveying curriculum; and

(B) Have a cumulative record of two years or more of progressive land surveying experience.

(c) Upon passing the examination and the submission of evidence of experience satisfactory to the board, the applicant shall be enrolled as a land surveyor-intern if the applicant is otherwise qualified pursuant to section 12-25-211.



§ 12-25-213. Eligibility for professional land surveyor

To be eligible for licensing as a professional land surveyor, an applicant shall provide documentation of technical competence.



§ 12-25-214. Qualifications for professional land surveyor - repeal

(1) (a) An applicant may qualify for licensing as a professional land surveyor by endorsement and examination if such applicant passes the required examination or examinations pertaining to Colorado law.

(b) In order to be admitted to the examination pursuant to paragraph (a) of this subsection (1), the applicant shall be licensed in good standing in another jurisdiction requiring qualifications substantially equivalent to those currently required of applicants under this part 2 or, at the time of initial licensure in such jurisdiction, have met the requirements for licensure then in existence under Colorado law.

(c) Upon passing the examination, the applicant shall be licensed as a professional land surveyor if the applicant is otherwise qualified pursuant to section 12-25-213.

(2) (a) An applicant may qualify for licensing as a professional land surveyor by education, experience, and examination if such applicant passes the principle and practice of surveying examination and the examination pertaining to Colorado law.

(b) To be admitted to an examination pursuant to paragraph (a) of this subsection (2), the applicant shall meet the requirements stated in at least one of the following:

(I) (A) Have graduated from a board-approved surveying curriculum of four or more years; and

(B) Have two years of progressive land surveying experience under the supervision of a professional land surveyor or an exempted federal employee defined in section 12-25-203 (1)(b); and

(C) Have been enrolled as a land surveyor-intern in this state; or

(D) Repealed.

(II) (A) Have graduated from a nonboard-approved surveying curriculum of four or more years; and

(B) Have four years of progressive land surveying experience of which at least two must be under the supervision of a professional land surveyor or an exempted federal employee as defined in section 12-25-203 (1)(b); and

(C) Have been enrolled as a land surveyor-intern in this state; or

(D) Repealed.

(III) (A) Have graduated from a board-approved two-year surveying curriculum or from a four-year engineering curriculum that included surveying course work as specified by the board by rule; and

(B) Have six years of progressive land surveying experience of which four years shall have been under the supervision of a professional land surveyor or an exempt federal employee as defined under 12-25-203 (1)(b); and

(C) Have been enrolled as a land surveyor-intern in this state; or

(IV) (A) Have obtained a bachelor's degree in a nonsurveying curriculum;

(B) Have completed surveying and other related course work, as specified by the board by rule;

(C) Have six years of progressive land surveying experience, of which four years shall have been under the supervision of a professional land surveyor or an exempted federal employee as defined in section 12-25-203; and

(D) Have been enrolled as a land surveyor-intern in this state.

(c) Upon passing the examinations and the submission of evidence of experience satisfactory to the board, the applicant shall be licensed as a professional land surveyor if such applicant is otherwise qualified pursuant to section 12-25-213.

(3) The board may allow an applicant to substitute for one year of experience the satisfactory completion of one academic year in a curriculum approved by the board. The substitution of education for experience shall not exceed three years.

(4) (a) An applicant may qualify for licensure as a professional land surveyor by experience and examination if such applicant passes the principles and practice of land surveying examination and the examination pertaining to Colorado law.

(b) In order to be admitted to an examination pursuant to paragraph (a) of this subsection (4), the applicant shall:

(I) Have graduated from high school or its equivalent;

(II) Have ten years of progressive land surveying experience of which at least six years must have been under the supervision of a professional land surveyor or an exempted federal employee as defined in section 12-25-203 (1)(b); and

(III) Have been enrolled as a land surveyor-intern in this state.

(c) Upon passage of the examination pursuant to paragraph (a) of this subsection (4), the applicant shall be licensed as a professional land surveyor if such applicant is otherwise qualified pursuant to section 12-25-213.

(d) The board may allow an applicant to substitute for one year of experience the satisfactory completion of one academic year in a curriculum approved by the board. The substitution of education for experience shall not exceed three years.

(e) This subsection (4) is repealed, effective July 1, 2020.

(5) (a) A professional land surveyor who has been duly licensed to practice professional land surveying in this state and who is over sixty-five years of age, upon application, may be classified as a retired professional land surveyor. Individuals who are so classified shall lose their licensure, shall not practice professional land surveying, and shall pay a fee to retain retired professional land surveyor status.

(b) (I) A retired professional land surveyor shall be reinstated to the status of a professional land surveyor upon payment of the renewal fee. No other fee shall be assessed against such retired professional land surveyor as a penalty.

(II) For any professional land surveyor who has been retired for two or more years, the board may require reexamination unless the board is satisfied of the retired professional land surveyor's continued competence.

(6) (Deleted by amendment, L. 2004, p. 1302, § 30, effective May 28, 2004.)



§ 12-25-215. Licenses

(1) The board, upon acceptance of an applicant who has demonstrated competence in professional land surveying and upon receipt of payment of the required fee, shall license and issue a unique license number to the applicant.

(2) The board, upon acceptance of a qualified land surveyor-intern and upon receipt of payment of the required fee, shall enroll the qualified land surveyor-intern.

(3) A license may be issued at any time but shall expire in conformance with section 24-34-102, C.R.S. A license shall be renewed at the time of such expiration.

(4) All licenses shall be renewed or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, the license shall expire. Any person whose license has expired is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(5) Repealed.

(6) A professional land surveyor shall give notice to the board, in writing, of any change of address within thirty days after the change.



§ 12-25-216. Fees - disposition

(1) Pursuant to section 24-34-105, C.R.S., the board shall charge and collect fees for the following:

(a) With respect to professional land surveyors:

(I) Renewal of a license;

(II) Replacement of a paper certificate or renewal card, if requested by the licensee;

(III) Application for licensure by endorsement and examination;

(IV) Application for the principles and practice of surveying examination or the legal aspects of surveying examination;

(V) Issuance of a paper certificate of licensure, if requested by the licensee;

(VI) Late renewal of a license;

(VII) Reexamination for the principles and practice of surveying examination or the legal aspects of surveying examination;

(VIII) Renewal of an expired license;

(IX) Listing as a retired professional land surveyor;

(b) With respect to land surveyor-interns:

(I) (Deleted by amendment, L. 2004, p. 1303, § 32, effective May 28, 2004.)

(II) (Deleted by amendment, L. 94, p. 1506, § 34, effective July 1, 1994.)

(III) Application for the fundamentals of surveying examination;

(IV) Reexamination for the fundamentals of surveying examination;

(V) Application for enrollment as a land surveyor-intern by endorsement.

(2) All moneys collected by the board in administering this part 2 shall be transmitted to the state treasurer, who shall credit the same pursuant to section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for expenditures required for the administration of this part 2, which expenditures shall be made from such appropriations upon vouchers and warrants drawn pursuant to law. The division shall employ, subject to section 13 of article XII of the state constitution, such clerical or other assistants as are necessary for the performance of its duties.

(3) Repealed.



§ 12-25-217. Professional land surveyor's seal - rules

(1) Upon receiving a license from the board, a professional land surveyor may obtain a crimp type seal, a rubber stamp type seal, or an electronic type seal of a design approved by the board. The seal must contain the licensed professional land surveyor's name and license number and the designation "Colorado licensed professional land surveyor". Colorado land surveyors licensed before July 1, 2004, may continue to use their prior existing seals.

(2) All documents, plats, and reports resulting from the practice of land surveying shall be identified with and bear the seal or exact copy thereof, signature, and date of signature of the land surveyor in responsible charge.

(3) A professional land surveyor shall use a seal and signature only when the work to which the seal is applied was prepared under the professional land surveyor's responsible charge.

(4) The board shall adopt rules governing use of the seal and the retention, use, and distribution of sealed documents and copies thereof.



§ 12-25-218. Immunity in professional review

Any member of the board, any member of the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this part 2, and any person who lodges a complaint pursuant to this part 2 shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this part 2 shall be immune from any civil or criminal liability that may result from such participation.



§ 12-25-219. Prior actions

(1) The board shall take over, assume, and continue all actions and requirements regarding land surveyors from its predecessor, the state board of registration for professional engineers and professional land surveyors. There shall be no legal discontinuity, and previously licensed land surveyors shall continue their licensure as professional land surveyors.

(2) The name change from the state board of licensure for professional engineers and professional land surveyors to the state board of licensure for architects, professional engineers, and professional land surveyors shall not be construed to change the entity. There shall be no legal discontinuity, and previously licensed land surveyors shall continue their licensure as land surveyors, and any obligations of the board or of persons to the board shall not be affected by the name change.






Part 3 - Architects

§ 12-25-301. General provisions

The regulatory authority established by this part 3 is necessary to safeguard the life, health, property, and public welfare of the people of this state and to protect them against unauthorized, unqualified, and improper practice of architecture.



§ 12-25-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Architect" means a person licensed under this part 3 and entitled thereby to conduct a practice of architecture in the state of Colorado.

(2) "Board" means the state board of licensure for architects, professional engineers, and professional land surveyors, created in section 12-25-106.

(3) "Buildings" means buildings of any type for public or private use, including the structural, mechanical, and electrical systems, utility services, and other facilities required for said buildings.

(4) "Drawings" means the original documents produced to describe a project. Such original documents may be produced by computer assisted design and drafting software, commonly known as "CADD", or other means.

(5) "Dwellings" means private residences intended for permanent occupancy by one or more families but does not include apartment houses, lodging houses, hotels, or motels.

(6) (a) The "practice of architecture" means providing any of the following services in connection with the design, construction, enlargement, or alteration of a building or group of buildings and the space within and the site surrounding those buildings, which have as their principal purpose human occupancy or habitation:

(I) Predesign;

(II) Programming;

(III) Planning;

(IV) Providing designs, drawings, specifications, and other technical submissions;

(V) Administering construction contracts; and

(VI) Coordinating any elements of technical submissions prepared by others.

(b) An architect's professional services, unless performed pursuant to the exemptions set forth in section 12-25-303 by a person who is not an architect, may include any or all of the following:

(I) Investigations, evaluations, schematic and preliminary studies, designs, working drawings, and specifications for construction, or for one or more buildings, and for the space within and surrounding the buildings or structures;

(II) Coordination of the work of technical and special consultants;

(III) Compliance with generally applicable codes and regulations, and assistance in the governmental review process;

(IV) Technical assistance in the preparation of bid documents and agreements between clients and contractors;

(V) Contract administration; and

(VI) Construction observation.

(c) An individual practices or offers to practice architecture within the meaning and intent of this subsection (6) if the individual, by oral claim, sign, advertisement, letterhead, card, or in any other way, represents himself or herself to be an architect, implies that he or she is licensed under this part 3, or performs or offers to perform a service listed in paragraph (b) of this subsection (6).

(7) "Responsible control" means that amount of control over and detailed knowledge of the content of plans, designs, drawings, specifications, and reports during their preparation as is ordinarily exercised by a licensed architect applying the required standard of care.



§ 12-25-303. Exemptions

(1) Nothing in this part 3 shall prevent any person, firm, corporation, or association from preparing plans and specifications for, designing, planning, or administering the construction contracts for construction, alterations, remodeling, additions to, or repair of, any of the following:

(a) One-, two-, three-, and four-family dwellings, including accessory buildings commonly associated with such dwellings;

(b) Garages, industrial buildings, offices, farm buildings, and buildings for the marketing, storage, or processing of farm products, and warehouses, that do not exceed one story in height, exclusive of a one-story basement, and, under applicable building codes, are not designed for occupancy by more than ten persons;

(c) Additions, alterations, or repairs to the buildings referred to in paragraphs (a) and (b) of this subsection (1) that do not cause the completed buildings to exceed the applicable limitations set forth in this subsection (1);

(d) Nonstructural alterations of any nature to any building if such alterations do not affect the life safety of the occupants of the building.

(2) Nothing in this part 3 shall prevent, prohibit, or limit any municipality or county of this state, home rule or otherwise, from adopting such building codes as may, in the reasonable exercise of the police power of said governmental unit, be necessary for the protection of the inhabitants of said municipality or county.

(3) Nothing in this part 3 shall be construed as curtailing or extending the rights of any other profession or craft, including the practice of landscape architecture by landscape architects pursuant to article 45 of this title.

(4) Nothing in this part 3 shall be construed as prohibiting the practice of architecture by any employee of the United States government or any bureau, division, or agency thereof while in the discharge of his or her official duties.

(5) Nothing in this part 3 shall be construed to prevent the independent employment of a licensed professional engineer practicing pursuant to part 1 of this article.

(6) (a) Except as provided in paragraph (b) of this subsection (6), nothing in this part 3 shall be construed to prevent an interior designer from preparing interior design documents and specifications for interior finishes and nonstructural elements within and surrounding interior spaces of a building or structure of any size, height, and occupancy and filing such documents and specifications for the purpose of obtaining approval for a building permit as provided by law from the appropriate city, city and county, or regional building authority, which may approve or reject any such filing in the same manner as for other professions.

(b) Interior designers shall not be engaged in the construction of the structural frame system supporting a building; mechanical, plumbing, heating, air conditioning, ventilation, or electrical vertical transportation systems; fire-rated vertical shafts in any multi-story structure; fire-related protection of structural elements; smoke evacuation and compartmentalization; emergency sprinkler systems; emergency alarm systems; or any other alteration affecting the life safety of the occupants of a building. Any interior designer shall, as a condition of filing interior design documents and specifications for the purpose of obtaining approval for a building permit, provide to the responsible building official of the jurisdiction a current copy of the interior designer's professional liability insurance coverage that is in force. No interior designer shall be subject to any of the restrictions set forth in paragraphs (b) and (d) of subsection (1) of this section.

(c) As used in this subsection (6), "interior designer" means a person who:

(I) Engages in:

(A) Consultation, study, design analysis, drawing, space planning, and specification for nonstructural or nonseismic interior construction with due concern for the life safety of the occupants of the building;

(B) Preparing and submitting interior design documents for the purpose of obtaining approval for a building permit as provided by law for nonstructural or nonseismic interior construction, materials, finishes, space planning, furnishings, fixtures, equipment, lighting, and reflected ceiling plans;

(C) Designing for fabrication nonstructural elements within and surrounding interior spaces of buildings; or

(D) The administration of design construction and contract documents, as the clients' agent, relating to the functions described in sub-subparagraphs (A) to (C) of this subparagraph (I), and collaboration with specialty consultants and licensed practitioners in other areas of technical expertise; and

(II) Possesses written documentation that he or she:

(A) Has graduated with a degree in interior design from a college or university offering such program consisting of four or more years of study and has completed two years of interior design experience; or

(B) Has graduated with a degree in interior design from a college or university offering such program consisting of two or more years of study and has completed four years of interior design experience; and

(C) Has met the education and experience requirements of, and has subsequently passed, the qualification examination promulgated by the national council for interior design qualification or its successor organization.

(d) As used in this subsection (6), "nonstructural or nonseismic" includes interior elements or components that are not load-bearing or that do not assist in the seismic design and do not require design computations for a building's structure. Common nonstructural or nonseismic elements or components include, but are not limited to, ceiling and partition systems that employ normal and typical bracing conventions and are not part of the structural integrity of the building.

(7) Nothing in this article shall prohibit a person who is licensed to practice architecture in another jurisdiction of the United States from soliciting work in Colorado. The person shall not perform the practice of architecture in this state without first having obtained a license from the board or having associated with an architect licensed in this state who is associated with the project at all stages of the project.



§ 12-25-304. Forms of organizations permitted to practice - requirements

(1) Except as otherwise provided in this section, no firm, partnership, entity, or group of persons shall be licensed to practice architecture; except that a partnership, entity, or group of persons may use the term "architects" in its business name if a majority of the individual officers and directors or members or partners are either licensed architects under this part 3 or persons who qualify for a license by endorsement under section 12-25-314 (3).

(2) The practice of architecture by the following entities is permitted, subject to subsection (3) of this section:

(a) A corporation that complies with the "Colorado Business Corporation Act", articles 101 to 117 of title 7, C.R.S.;

(b) A limited liability company that complies with the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S.;

(c) A registered limited liability partnership that has registered in accordance with section 7-60-144, C.R.S., or qualified in accordance with section 7-64-1002, C.R.S.

(3) An entity listed in subsection (2) of this section may practice architecture, but only if:

(a) The practice of architecture by such entity is under the direct supervision of an architect, licensed in the state of Colorado, who is an officer of the corporation, a member of the limited liability company, or a partner in the registered limited liability partnership;

(b) Such architect remains individually responsible to the board and the public for his or her professional acts and conduct; and

(c) All architectural plans, designs, drawings, specifications, or reports that are involved in such practice, issued by or for such entity, bear the seal and signature of an architect in responsible control of, and directly responsible for, such architectural work when issued.

(4) (a) Nothing in this part 3 shall be construed as prohibiting the formation of a corporation, limited liability company, registered limited liability partnership, joint venture, partnership, or association consisting of one or several architects or corporations meeting the requirements of subsection (3) of this section and one or several professional engineers, all duly licensed under the respective provisions of the applicable laws of this state.

(b) It is lawful for such an entity to use in its title the words "architects and engineers".

(c) No identifying media used by any member of such entity shall mislead the public as to the fact that such member is licensed as an architect or as a professional engineer.



§ 12-25-305. Unauthorized practice - penalties - enforcement

(1) Unless exempted under section 12-25-303 (7), any person who practices or offers or attempts to practice architecture without an active license issued under this part 3 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(a) to (c) Repealed.

(1.5) and (2) Repealed.

(2.5) (a) It is unlawful for any individual to hold himself or herself out to the public as an architect unless the individual has complied with this part 3.

(b) It is unlawful for any person to practice, or offer to practice, architecture in this state unless the individual in responsible control has complied with this part 3.

(c) Unless licensed pursuant to this part 3, it is unlawful for any person to use any of the following titles: "Architect", "architects", "architecture", "architectural", or "licensed architect". In addition, unless licensed pursuant to this part 3, it is unlawful for any person to use the words "architect", "architects", "architecture", "architectural", or "licensed architect" in any offer to the public to perform the services set forth in section 12-25-302 (6). Nothing in this subsection (2.5) prohibits the general use of the words "architect", "architecture", or "architectural", including the specific use of the term "architectural intern" by an individual who is working under the supervision of an architect and is in the process of completing required practice hours in preparation for the architect licensing examination, so long as those words are not being used in an offer to the public to perform the services set forth in section 12-25-302 (6).

(3) The attorney general or the attorney general's assistant shall act as legal advisor to the board and render such timely legal assistance as may be necessary in carrying out this part 3. With the concurrence of the attorney general, the board may employ counsel and assistance necessary to aid in the enforcement of this part 3, and the compensation and expenses therefor shall be paid from the funds of the board.

(4) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (4), the licensee or person alleged to have acted without a license may request a hearing on the question of whether acts or practices in violation of this part 3 have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(5) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other provision of this part 3, then, in addition to any specific powers granted pursuant to this part 3, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (5) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (5) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (5). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (5) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (5) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify such person, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this part 3, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (5), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(6) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in an unlicensed act or practice, any act or practice constituting a violation of this part 3, any rule promulgated pursuant to this part 3, any order issued pursuant to this part 3, or any act or practice constituting grounds for administrative sanction pursuant to this part 3, the board may enter into a stipulation with such person.

(7) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(8) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order in a court of competent jurisdiction.

(9) After finding that a person has unlawfully engaged in the practice of architecture, the board may jointly and severally assess against the person a fine of not less than fifty dollars and not more than five thousand dollars for each violation proven by the board. The board shall transmit the moneys collected pursuant to this subsection (9) to the state treasurer, who shall credit them to the general fund.

(10) An individual practicing architecture who is not licensed or exempt from licensure shall not collect compensation of any kind for such practice, and, if compensation has been paid, the individual shall refund the compensation in full.



§ 12-25-306. Board - composition - appointments - terms

(1) To be eligible for membership on the board, an architect shall be:

(a) A United States citizen and a resident of Colorado for at least one year; and

(b) A licensed architect in the state of Colorado and have practiced architecture for at least three years prior to their appointment.

(2) The governor, in making appointments of architects to the board, shall endeavor to select the most highly qualified members of the profession willing to serve on the board. Staggered appointments shall be made so that not more than one member's term expires in any one year, and thereafter appointments shall be for terms of four years each. Appointees shall be limited to two full terms each. Except as otherwise provided in subsection (3) or (4) of this section, each board member shall hold office until the expiration of the term for which such member is appointed or until a successor has been duly appointed, whichever occurs first.

(3) In the event of an architecture vacancy on the board due to resignation, death, or any cause resulting in an unexpired term, the governor shall fill such vacancy promptly.

(4) The governor may remove an architect member of the board for official misconduct, incompetence, or neglect of duty.



§ 12-25-307. Powers and duties of the board

(1) The board is authorized to:

(a) Adopt such rules as may be necessary to implement this part 3, including rules for disciplining licensed architects;

(b) Examine and license duly qualified applicants, and renew the licenses of duly qualified architects;

(c) Conduct hearings upon complaints concerning the conduct of architects;

(d) Cause the prosecution of all persons violating this part 3 by the district attorney or by the attorney general pursuant to section 12-25-305;

(e) Require every licensed architect to have a stamp as prescribed by the board.

(2) The board shall:

(a) Keep a record of its proceedings and of all applications for licensing under this part 3. The application record for each applicant shall include:

(I) Name, age, and residence of the applicant;

(II) Date of application;

(III) Place of business;

(IV) Education of the applicant;

(V) Architecture and other applicable experience of the applicant;

(VI) Type of examination required;

(VII) Date and type of action by the board; and

(VIII) Such other information as may be deemed necessary by the board;

(b) Make available through printed or electronic means the following:

(I) The architect statutes administered by the board;

(II) A list of the names and addresses of record of all currently licensed architects;

(III) The rules of conduct for architects adopted pursuant to paragraph (a) of subsection (1) of this section; and

(IV) The rules of the board and such other pertinent information as the board deems necessary.



§ 12-25-308. Disciplinary actions - grounds for discipline

(1) The board may deny, suspend, revoke, or refuse to renew the license of, place on probation, or limit the scope of practice of a licensee for the following:

(a) Fraud, misrepresentation, deceit, or material misstatement of fact in procuring or attempting to procure a license;

(b) Any act or omission that fails to meet the generally accepted standards of the practice of architecture, as evidenced by conduct that endangers life, health, property, or the public welfare;

(c) Conviction of, or pleading guilty or nolo contendere to, a felony in Colorado concerning the practice of architecture or an equivalent crime outside Colorado. A certified copy of the judgment of a court of competent jurisdiction of such conviction or plea shall be presumptive evidence of such conviction or plea in any hearing under this part 3. The board shall be governed by section 24-5-101, C.R.S., in considering such conviction or plea.

(d) Affixing a seal or allowing a seal to be affixed to any document of which the architect was neither the author nor in responsible control of preparation;

(e) Violation of, or aiding or abetting in the violation of, this part 3 or any rule promulgated by the board in conformance with this part 3 or any order of the board issued in conformance with this part 3;

(f) Use of false, deceptive, or misleading advertising;

(g) Performing services beyond one's competency, training, or education;

(h) Failure to render adequate professional control of persons practicing architecture under the responsible control of a licensed architect;

(i) Habitual or excessive use or abuse of alcohol, controlled substances, or any habit-forming drug;

(j) Any use of a schedule I controlled substance, as defined in section 18-18-203, C.R.S.;

(k) Violation of the notification requirements in section 12-25-312;

(l) Failure to pay a fine assessed under this part 3;

(m) Failure to report to the board any architect known to have violated any provision of this article or any board order or rule or regulation;

(n) Fraud or deceit in the practice of architecture;

(o) Repealed.

(p) Making or offering to make any gift (other than a gift of nominal value such as reasonable entertainment or hospitality), donation, payment, or other valuable consideration to influence a prospective or existing client or employer regarding the employment of the architect; except that nothing in this paragraph (p) shall restrict an employer's ability to reward an employee for work obtained or performed;

(q) Selling or fraudulently obtaining or furnishing a license or renewal of a license to practice architecture;

(r) Engaging in conduct that is intended or reasonably might be expected to mislead the public into believing that the person is an architect; or

(s) Engaging in the practice of an architect as a corporation or partnership or group of persons, unless such entity meets the requirements of section 12-25-304.

(2) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, the board may issue and send a letter of admonition by first-class mail to the licensee at the licensee's last-known address.

(b) When the board sends a letter of admonition to a licensee, the board shall advise the licensee that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(d) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the licensee.

(3) Any disciplinary action in another state or jurisdiction on grounds substantially similar to those that would constitute a violation under this part 3 shall be prima facie evidence of grounds for disciplinary action, including denial of licensure, under this section.

(4) (a) In addition to the penalties provided for in subsection (2) of this section, any person violating any provision of this part 3 or any standards or rules promulgated pursuant to this part 3 may be punished by a fine of not less than fifty dollars and not more than five thousand dollars upon a finding of misconduct by the board, made pursuant to article 4 of title 24, C.R.S.

(b) All fines collected pursuant to this section shall be transferred to the state treasurer, who shall credit such moneys to the general fund.

(5) If, as a result of a proceeding held pursuant to article 4 of title 24, C.R.S., the board determines that a person licensed to practice architecture pursuant to this part 3 has acted in such a manner as to be subject to disciplinary action, the board may, in lieu of or in addition to other forms of disciplinary action that may be authorized by this section, require a licensee to take courses of training or education relating to his or her profession. The board shall determine the conditions that may be imposed on such licensee, including, but not limited to, the type and number of hours of training or education. All training or education courses are subject to approval by the board, and the licensee shall be required to furnish satisfactory proof of completion of any such training or education.



§ 12-25-309. Disciplinary proceedings - injunctions

(1) The board upon its own motion may, and upon the receipt of a signed complaint in writing from any person shall, investigate the activities of any licensee or other person that present grounds for disciplinary action as specified in this part 3.

(2) Disciplinary hearings shall be conducted by the board or by an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., and shall be held in the manner prescribed in article 4 of title 24, C.R.S.

(3) (a) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board.

(b) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director of the division of professions and occupations within the department of regulatory agencies with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(4) The board may, in the name of the people of the state of Colorado, through the attorney general of the state of Colorado, apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act declared to be a misdemeanor by this part 3. In order to obtain such injunction the board need not prove irreparable injury.

(5) The court of appeals shall have initial jurisdiction to review all final actions and orders of the board that are subject to judicial review. Such proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.

(6) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.



§ 12-25-309.5. Reconsideration and review of board actions

The board, on its own motion or upon application, at any time after the imposition of any discipline as provided in this section, may reconsider its prior action and reinstate or restore such license or terminate probation or reduce the severity of its prior disciplinary action. The taking of any such further action, or the holding of a hearing with respect thereto, shall rest in the sole discretion of the board.



§ 12-25-310. Application for licensing

(1) An applicant shall submit an application that includes evidence of education and practical experience as required by section 12-25-314 and the rules of the board. The application shall also include a statement that the applicant has never been denied licensure as an architect or been disciplined with regard to the practice of architecture or practiced architecture in violation of the law. If the board determines that an applicant has committed any of the acts specified as grounds for discipline under section 12-25-308 (1), it may deny an application for examination or licensure. The board shall notify the applicant if it determines that the application is incomplete or otherwise defective and shall specify the grounds for the determination.

(2) When the board is reviewing or considering conviction of a crime, it shall be governed by section 24-5-101, C.R.S.

(3) A licensee whose license is revoked may reapply for licensure, but the board shall not consider the application until two years after the effective date of the revocation.



§ 12-25-311. Professional liability

(1) The shareholders, members, or partners of an entity that practices architecture are liable for the acts, errors, and omissions of the employees, members, and partners of the entity except when the entity maintains a qualifying policy of professional liability insurance as set forth in subsection (2) of this section.

(2) (a) A qualifying policy of professional liability insurance shall meet the following minimum standards:

(I) The policy insures the entity against liability imposed upon it by law for damages arising out of the negligent acts, errors, and omissions of all professional and nonprofessional employees, members, and partners; and

(II) The insurance is in a policy amount of at least seventy-five thousand dollars multiplied by the total number of architects and engineers in or employed by the entity, up to a maximum of five hundred thousand dollars.

(b) In addition, the policy may include:

(I) A provision that it shall not apply to the following:

(A) A dishonest, fraudulent, criminal, or malicious act or omission of the insured entity or any stockholder, employee, member, or partner;

(B) The conduct of a business enterprise that is not the practice of architecture by the insured entity;

(C) The conduct of a business enterprise in which the insured entity may be a partner or that may be controlled, operated, or managed by the insured entity in its own or in a fiduciary capacity, including, but not limited to, the ownership, maintenance, or use of property;

(D) Bodily injury, sickness, disease, or death of a person; or

(E) Damage to, or destruction of, tangible property owned by the insured entity;

(II) Any other reasonable provisions with respect to policy periods, territory, claims, conditions, and ministerial matters.



§ 12-25-312. Notification to board

Each architect shall report to the board any malpractice claim against the architect, or against any entity of which the architect is a member, that is settled or in which judgment is rendered, within sixty days after the effective date of the settlement or judgment, if the claim concerned the practice of architecture performed or supervised by the architect; except that a licensee is not required to report any claim that was dismissed by a court of law.



§ 12-25-313. Eligibility for architect

To be eligible for licensing as an architect, an applicant shall provide documentation of technical competence.



§ 12-25-314. Qualifications for architect licensure

(1) The board shall set minimum educational and experience requirements for applicants within the following guidelines:

(a) The board may require:

(I) No more than three years of practical experience under the direct supervision of a licensed architect or an architect exempt under the provisions of section 12-25-303 (4) and either:

(A) A professional degree from a program accredited by the national architectural accrediting board or its successor; or

(B) Substantially equivalent education or experience approved by the board, with the board requiring no more than five years of such education and experience; or

(II) No more than ten years of practical experience under the direct supervision of a licensed architect or an architect exempt under the provisions of section 12-25-303 (4); or

(III) A combination of such practical experience and education, which combination shall not exceed ten years.

(b) Up to one year of the required experience may be in on-site building construction operations, physical analyses of existing buildings, or teaching or research in a program accredited by the national architectural accreditation board or its successor.

(c) Full credit shall be given for education obtained in four-year baccalaureate programs in architecture or environmental design.

(2) (a) An applicant shall pass an examination or examinations developed or adopted by the board. The board shall ensure that the passing score for any examination is set to measure the level of minimum competency.

(b) The examination shall be given at least twice a year. The board shall designate a time and location for examinations and shall notify applicants of this time and location in a timely fashion and, as necessary, may contract for assistance in administering the examination.

(3) An applicant for licensure by endorsement must hold a license in good standing in a jurisdiction requiring qualifications substantially equivalent to those currently required for licensure by examination as provided in section 12-25-310 (1) and subsections (1) and (2) of this section and shall submit an application as prescribed by the board. The board shall provide procedures for an applicant to apply directly to the board. The board may also provide an alternative application procedure so that an applicant may, at his or her option, instead apply to a national clearinghouse designated by the board. The national clearinghouse shall then forward the application to the board.



§ 12-25-314.5. Retired architects - classification - fees

(1) An architect who has been duly licensed and is over sixty-five years of age may apply to the board for classification as a retired architect. Retired architects shall not practice architecture and shall pay a fee established by the board to be listed with and retain retired architect status. A person classified as a retired architect may hold himself or herself out as a retired architect.

(2) A retired architect shall be reinstated to the status of an architect upon payment of the renewal fee established pursuant to section 24-34-105, C.R.S. The board shall not assess any additional fees.

(3) The board may require reexamination of a retired architect who has been retired for two or more years and is seeking reinstatement pursuant to subsection (2) of this section unless the board is satisfied with the retired architect's competence to practice, as required by section 24-34-102 (8)(d)(II), C.R.S.



§ 12-25-315. Licenses

(1) The board shall issue a license whenever an applicant for a license to practice architecture in Colorado successfully qualifies for such license as provided in this part 3.

(2) An architect may renew a license by paying to the board the license renewal fee established pursuant to section 24-34-105, C.R.S., and the board shall then renew the license.

(3) The license of any architect shall be renewed or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this part 3 or section 24-34-102 (8), C.R.S.

(4) An architect shall give notice to the board, in a manner prescribed by the board, of any change of address within thirty days after the change.



§ 12-25-315.5. Continuing education - rules

(1) No later than December 31, 2008, the board shall adopt rules establishing requirements for continuing education that an architect shall complete in order to renew a license to practice architecture in Colorado on or after July 1, 2009. The rules shall require the architect to participate in a process or procedure that demonstrates whether the architect retained the material presented in the continuing education program or course.

(2) and (3) Repealed.



§ 12-25-316. Disposition of fees - expenses of board

(1) All moneys collected under this part 3, except as provided in section 12-25-308 (4), shall be transmitted to the state treasurer, who shall credit the same pursuant to section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for expenditures of the board.

(2) The director of the division of professions and occupations within the department of regulatory agencies may employ such technical, clerical, investigative, or other assistance as is necessary for the proper performance of the board's work, subject to section 13 of article XII of the state constitution, and may make expenditures for any purpose that is reasonably necessary for the proper performance of the board's duties under this part 3.

(3) The board may charge fees for licensure by examination, reexamination, and endorsement. The board may also charge fees for renewal and reinstatement of a license.



§ 12-25-317. Architect's seal - rules

(1) Upon receiving a license from the board, an architect may obtain a crimp type seal, a rubber stamp type seal, or an electronic type seal in a design approved by the board. The seal must contain the architect's name and license number and the designation "Colorado licensed architect". Architects licensed before July 1, 2013, may continue to use their existing seals.

(2) An architect shall use his or her seal, signature, and the date of signature only when the work to which the seal is applied was prepared under the architect's responsible control.

(3) The board shall adopt rules governing use of the seal and the retention, use, and distribution of sealed documents and copies thereof.



§ 12-25-318. Immunity

Any member of the board, any member of the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this part 3, and any person who lodges a complaint pursuant to this part 3 shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. A person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this part 3 shall be immune from any civil or criminal liability that may result from such participation.



§ 12-25-319. Previous licenses - prior actions

Any person holding a valid license to practice architecture in Colorado before July 1, 2006, shall be licensed under this part 3. All official actions of the state board of examiners of architects made or taken before July 1, 2006, are expressly ratified.









Article 25.5 - Escort Services



Article 26 - Firearms - Dealers

§ 12-26-101. Definitions

As used in this article, unless the context otherwise requires:

(1) (a) "Firearms" means a pistol, revolver, or other weapon of any description, loaded or unloaded, from which any shot, bullet, or other missile can be discharged, the length of the barrel of which, not including any revolving, detachable, or magazine breech, does not exceed twelve inches.

(b) "Firearms" does not include firearms, as defined in paragraph (a) of this subsection (1), for which ammunition is not sold or which there is reasonable ground for believing are not capable of being effectually used.



§ 12-26-102. Retail dealers - record - inspection

Every individual, firm, or corporation engaged, within this state, in the retail sale, rental, or exchange of firearms, pistols, or revolvers shall keep a record of each pistol or revolver sold, rented, or exchanged at retail. The record shall be made at the time of the transaction in a book kept for that purpose and shall include the name of the person to whom the pistol or revolver is sold or rented or with whom exchanged; his age, occupation, residence, and, if residing in a city, the street and number therein where he resides; the make, caliber, and finish of said pistol or revolver, together with its number and serial letter, if any; the date of the sale, rental, or exchange of said pistol or revolver; and the name of the employee or other person making such sale, rental, or exchange. The record book shall be open at all times to the inspection of any duly authorized police officer.



§ 12-26-103. Record - failure to make - penalty

Every individual, firm, or corporation who fails to keep the record provided for in section 12-26-102 or who refuses to exhibit such record when requested by a police officer and any purchaser, lessee, or exchanger of a pistol or revolver who, in connection with the making of such record, gives false information is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than one hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 12-26-104. Jurisdiction - county courts

County courts, within their respective counties, have jurisdiction to hear and determine all cases arising under the provisions of this article, and appeal from judgment shall be to the district courts in the respective counties in the same manner as is now provided by law for appeals from judgments of the county courts in the cases of misdemeanors.






Article 26.1 - Background Checks - Gun Shows

§ 12-26.1-101. Background checks at gun shows - penalty

(1) Before a gun show vendor transfers or attempts to transfer a firearm at a gun show, he or she shall:

(a) require that a background check, in accordance with section 24-33.5-424, C.R.S., be conducted of the prospective transferee; and

(b) obtain approval of a transfer from the Colorado Bureau of Investigation after a background check has been requested by a licensed gun dealer, in accordance with section 24-33.5-424, C.R.S.

(2) A gun show promoter shall arrange for the services of one or more licensed gun dealers on the premises of the gun show to obtain the background checks required by this article.

(3) If any part of a firearm transaction takes place at a gun show, no firearm shall be transferred unless a background check has been obtained by a licensed gun dealer.

(4) Any person violating the provisions of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-26.1-102. Records - penalty

(1) A licensed gun dealer who obtains a background check on a prospective transferee shall record the transfer, as provided in section 12-26-102, C.R.S., and retain the records, as provided in section 12-26-103, C.R.S., in the same manner as when conducting a sale, rental, or exchange at retail.

(2) Any individual who gives false information in connection with the making of such records commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-26.1-103. Fees imposed by licensed gun dealers

For each background check conducted at a gun show, a licensed gun dealer may charge a fee not to exceed ten dollars.



§ 12-26.1-104. Posted notice - penalty

(1) A gun show promoter shall post prominently a notice, in a form to be prescribed by the executive director of the department of public safety or his or her designee, setting forth the requirement for a background check as provided in this article.

(2) Any person violating the provisions of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-26.1-105. Exemption

The provisions of this article shall not apply to the transfer of an antique firearm, as defined in 18 U.S.C. sec. 921(a)(16), as amended, or a curio or relic, as defined in 27 CFR sec. 178.11, as amended.



§ 12-26.1-106. Definitions

As used in this article, unless the context otherwise requires:

(1) "Collection" means a trade, barter, or in-kind exchange for one or more firearms.

(2) "Firearm" means any handgun, automatic, revolver, pistol, rifle, shotgun, or other instrument or device capable or intended to be capable of discharging bullets, cartridges, or other explosive charges.

(3) "Gun show" means the entire premises provided for an event or function, including but not limited to parking areas for the event or function, that is sponsored to facilitate, in whole or in part, the purchase, sale, offer for sale, or collection of firearms at which:

(a) twenty-five or more firearms are offered or exhibited for sale, transfer, or exchange; or

(b) not less than three gun show vendors exhibit, sell, offer for sale, transfer, or exchange firearms.

(4) "Gun show promoter" means a person who organizes or operates a gun show.

(5) "Gun show vendor" means any person who exhibits, sells, offers for sale, transfers, or exchanges, any firearm at a gun show, regardless of whether the person arranges with a gun show promoter for a fixed location from which to exhibit, sell, offer for sale, transfer, or exchange any firearm.

(6) "Licensed gun dealer" means any person who is a licensed importer, licensed manufacturer, or dealer licensed pursuant to 18 U.S.C. sec. 923, as amended, as a federally licensed firearms dealer.



§ 12-26.1-107. Appropriation

The General Assembly shall appropriate funds necessary to implement this article.



§ 12-26.1-108. Effective date

This article shall take effect March 31, 2001.






Article 26.5 - Handguns - Statewide Instant Criminal Background Check System

§ 12-26. 5-101 to 12-26.5-109. (Repealed)

(2) Section 12-26.5-109 as enacted by section 1 of chapter 5, Session Laws of Colorado 1994, and as amended by chapter 115, Session Laws of Colorado 1998, provided for the repeal of this article upon the implementation of the federal national instant criminal background check system. The revisor of statutes was notified that the system was implemented on November 30, 1998.






Article 27 - Firearms - Purchase in Contiguous State



Article 28 - Fireworks






Health Care

Article 29 - Basic Sciences



Article 29.1 - Professional Review Proceedings

§ 12-29.1-101. Legislative declaration

The general assembly hereby finds and declares that the proper practice of the healing arts professions requires the supervision and discipline of licensed practitioners for the benefit of the public, and, to this end, the licensing boards and their duly constituted professional review committees shall have the power, duty, and responsibility to conduct proceedings to determine facts so that the boards may invoke discipline fairly and progressively where required, and that such proceedings shall accommodate the requirements of full professional and technical disclosure, as well as due process of law for the licensee under investigation.



§ 12-29.1-102. Solicitation of accident victims - waiting period

(1) Except as permitted by subsection (2) of this section, no health care practitioner licensed under articles 29.5 to 43 of this title or his or her agent shall engage in solicitation for professional employment concerning a personal injury unless the incident for which employment is sought occurred more than thirty days prior to the solicitation.

(2) This section shall not apply to any person providing emergency health care at the time of the incident or follow-up referrals to physicians from the emergency health care providers.

(3) As used in this section, "solicitation" means an initial contact initiated in person, through any form of electronic or written communication, or by telephone, telegraph, or facsimile, any of which is directed to a specific individual, unless said contact is requested by the individual, a member of the individual's family, or the individual's authorized representative. "Solicitation" does not include radio, television, newspaper, or yellow pages advertisements.

(4) Any agreement made in violation of this section is voidable at the option of the individual suffering the personal injury or the individual's authorized representative.






Article 29.3 - Uniform Emergency Volunteer Health Practitioners Act



Article 29.5 - Acupuncturists

§ 12-29.5-101. Legislative declaration

While recognizing that the rendering of acupuncture services is not part of the traditional practice of western medicine, it is the intent of the general assembly that those citizens who wish to obtain acupuncture services be allowed to do so and, in addition, that such citizens have available certain information to assist them in making informed choices when seeking such services. It is also the intent of the general assembly that the providers or practitioners of acupuncture should not misrepresent their qualifications, harm their clients, practice in an unhealthy manner, or otherwise deceive insurers or the recipients of acupuncture services.



§ 12-29.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Acupuncture" means a system of health care based upon traditional and modern oriental medical concepts that employs oriental methods of diagnosis, treatment, and adjunctive therapies for the promotion, maintenance, and restoration of health and the prevention of disease.

(2) "Acupuncturist" means any person who provides for compensation, or holds himself out to the public as providing, acupuncture services.

(3) "Director" means the director of the division of professions and occupations in the department of regulatory agencies.

(3.2) "Guest acupuncturist" means an acupuncturist who is:

(a) Licensed, registered, certified, or regulated as an acupuncturist in another jurisdiction;

(b) In this state for the purpose of instruction or education for not more than seven days within a three-month period; and

(c) Under the direct supervision of a Colorado licensed acupuncturist or licensed chiropractor while performing such instruction or education.

(3.3) "Injection therapy" means the injection of sterile herbs, vitamins, minerals, homeopathic substances, or other similar substances specifically manufactured for nonintravenous injection into acupuncture points by means of hypodermic needles used primarily for the treatment of musculoskeletal pain. Permissible substances include saline, glucose, lidocaine, procaine, oriental herbs, vitamin B-12, traumeel, sarapin, and homeopathic substances. "Injection therapy" includes the use of epinephrine and oxygen as necessary for patient care and safety, including for the purpose of addressing any risk of allergic reactions when using injection substances.

(3.4) "Licensee" means an acupuncturist licensed pursuant to section 12-29.5-104.

(3.5) (a) "Practice of acupuncture" means the insertion and removal of acupuncture needles, injection therapy, the application of heat therapies to specific areas of the human body, and adjunctive therapies. Adjunctive therapies within the scope of acupuncture may include manual, mechanical, thermal, electrical, and electromagnetic treatment; the recommendation of therapeutic exercises; and, subject to federal law, the recommendation of herbs and dietary guidelines. The "practice of acupuncture" is based upon traditional and modern oriental medical concepts and does not include the utilization of western medical diagnostic tests and procedures, such as magnetic resonance imaging, radiographs (X rays), computerized tomography scans, and ultrasound.

(b) Nothing in this article authorizes an acupuncturist to perform the practice of medicine; surgery; spinal adjustment, manipulation, or mobilization; or any other form of healing except as authorized by this article.

(4) (Deleted by amendment, L. 2002, p. 33, § 1, effective March 13, 2002.)



§ 12-29.5-102.5. Injection therapy - training - substances - rules

(1) A licensee shall obtain the necessary training as determined by the director prior to practicing injection therapy.

(2) Notwithstanding section 12-42.5-305, a licensee who has received the necessary training to practice injection therapy may obtain substances for injection therapy from a registered prescription drug outlet, registered manufacturer, or registered wholesaler. An entity that provides a substance to a licensee in accordance with this section, and who relies in good faith upon the license information provided by the licensee, is not liable for providing the substance.

(3) The director shall promulgate rules to implement this section that include the necessary training for a licensee to practice injection therapy and a list of substances that a licensee may obtain for injection therapy. In promulgating the rules, the director shall consult with knowledgeable medical professionals and pharmacists.



§ 12-29.5-103. Mandatory disclosure of information to patients - retention of records of disclosure

(1) Every acupuncturist shall provide the following information in writing to each patient during the initial patient contact:

(a) The name, business address, and business phone number of the acupuncturist;

(b) A fee schedule;

(c) A statement indicating that:

(I) The patient is entitled to receive information about the methods of therapy, the techniques used, and the duration of therapy, if known;

(II) The patient may seek a second opinion from another health care professional or may terminate therapy at any time;

(III) In a professional relationship, sexual intimacy is never appropriate and should be reported to the director of the division of professions and occupations in the department of regulatory agencies;

(d) A listing of the acupuncturist's education, experience, degrees, membership in a professional organization whose membership includes not less than one-third of the persons licensed pursuant to this article, certificates or credentials related to acupuncture awarded by such organizations, the length of time required to obtain said degrees or credentials, and experience;

(e) A statement indicating any license, certificate, or registration in acupuncture or any other health care profession which was issued to the acupuncturist by any local, state, or national health care agency, and indicating whether any such license, certificate, or registration was suspended or revoked;

(f) A statement that the acupuncturist is complying with any rules and regulations promulgated by the department of public health and environment with respect to this article, including those related to the proper cleaning and sterilization of needles used in the practice of acupuncture and the sanitation of acupuncture offices;

(g) A statement indicating that the practice of acupuncture is regulated by the department of regulatory agencies and the address and phone number of the director of the division of professions and occupations in the department of regulatory agencies; and

(h) A statement indicating the acupuncturist's training and experience in the recommendation and application of adjunctive therapies and herbs as defined by traditional oriental medical concepts.

(2) Any changes in the information required by paragraphs (a) to (f) of subsection (1) of this section shall be made in the mandatory disclosure within five days of the said change.

(3) The acupuncturist shall retain a copy of the written information specified in subsection (1) of this section, dated and signed by the patient, from the time of the initial evaluation until at least three years after the termination of treatment.



§ 12-29.5-104. Requirement for licensure with the division of professions and occupations - annual fee - required disclosures

(1) Every acupuncturist shall apply for licensure with the division of professions and occupations by providing an application to the director in the form the director shall require. Said application shall include the information specified in section 12-29.5-103 (1)(a) and (1)(d) to (1)(g), and shall include the disclosure of any act that would be grounds for disciplinary action against a licensed acupuncturist under this article.

(2) Any changes in the information required by subsection (1) of this section shall be reported within thirty days of said change to the division of professions and occupations in the manner prescribed by the director.

(3) In order to qualify for licensure, an acupuncturist shall have:

(a) Successfully completed an education program for acupuncturists that conforms to standards approved by the director, which standards may be established by utilizing the assistance of any professional organization whose membership includes not less than one-third of the persons licensed pursuant to this article; or

(b) Qualifications based on education, experience, or training which are substantially similar to those provided by paragraph (a) of this subsection (3) which are documented in the form required by the director and accepted by him in lieu of such education program.

(4) Every applicant for licensure shall pay license, renewal, and reinstatement fees to be established by the director in the same manner as is authorized by section 24-34-105, C.R.S. All licenses shall be renewed or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(5) (a) Every acupuncturist shall report to the director every judgment or administrative action, as well as the terms of any settlement or other disposition of any such judgment or action, against the acupuncturist involving malpractice or improper practice of acupuncture, whether occurring in Colorado or in any other jurisdiction. The acupuncturist shall make such report either within thirty days after the judgment or action or upon application for licensure or reinstatement, whichever occurs earlier.

(b) An acupuncturist who has had his or her license revoked or who has surrendered his or her license to avoid disciplinary action is not eligible to apply for a license for two years after the license is revoked or suspended.

(6) As a condition of licensure, every acupuncturist shall purchase and maintain commercial professional liability insurance with an insurance company authorized to do business in this state in a minimum indemnity amount of:

(a) Fifty thousand dollars per incident and fifty thousand dollars per year, if practicing as a sole proprietor or general partnership;

(b) Three hundred thousand dollars per incident and three hundred thousand dollars per year, if practicing as a limited liability company or a corporation.

(7) The director shall issue a license to practice acupuncture to any acupuncturist who is registered to practice acupuncture in this state prior to March 13, 2002.



§ 12-29.5-104.5. Licensure by endorsement

(1) The director shall issue a license by endorsement to engage in the practice of acupuncture in this state to any applicant who has a license in good standing as an acupuncturist under the laws of another jurisdiction if the applicant presents satisfactory proof to the director that, at the time of application for a license by endorsement, the applicant possesses substantially equivalent credentials and qualifications to those required for licensure pursuant to this article.

(2) The director shall specify by rule what shall constitute "substantially equivalent credentials and qualifications" for the purposes of this section.

(3) The director shall establish a fee to be paid by any applicant for licensure by endorsement.

(4) For the purposes of this section, "in good standing" means a license that has not been revoked or suspended, or against which there are no disciplinary or adverse actions.



§ 12-29.5-105. Unlawful acts - exceptions - definition

(1) Nothing in this article shall interfere with, or be interpreted to interfere with or prevent, any other licensed health care professional from practicing within the scope of his or her practice, as defined in this title.

(1.5) (a) It is unlawful for any person to practice acupuncture without a valid and current license on file with the division of professions and occupations, unless the acupuncturist is practicing pursuant to section 12-36-106 (3)(l) or has met the requirements of subsection (2) of this section.

(b) It is unlawful for any person to:

(I) Engage in the practice of acupuncture without being licensed; or

(II) Use the title "licensed acupuncturist", "registered acupuncturist", or "diplomate of acupuncture", or use the designation "L.Ac.", "R.Ac.", or "Dipl. Ac.", unless such person is practicing pursuant to section 12-36-106 (3).

(2) Notwithstanding any provision of this section to the contrary, a person in training may practice acupuncture without a valid and current license issued by the division if such practice takes place in the course of a bona fide training program and the person performs all acupuncture acts and services under the direct, on-site supervision of a licensed acupuncturist, who is responsible for all such acts and services as though the licensed acupuncturist had personally performed them.

(3) (a) Notwithstanding any provision of this article to the contrary, a mental health care professional who is licensed pursuant to article 43 of this title and a certified addiction counselor III who is certified pursuant to article 43 of this title and who has provided documentation that he or she has been trained to perform auricular acudetox in compliance with paragraph (d) of this subsection (3) may perform auricular acudetox. The auricular acudetox must be performed under the mental health care professional's current scope of practice.

(b) A mental health professional performing auricular acudetox pursuant to this subsection (3) shall not use the title "acupuncturist" or otherwise claim to be a person qualified to perform acupuncture beyond the scope of this subsection (3).

(c) As used in this subsection (3) "auricular acudetox" means the subcutaneous insertion of sterile, disposable acupuncture needles in the following five consistent, predetermined bilateral locations:

(I) Sympathetic;

(II) Shen men;

(III) Kidney;

(IV) Liver; and

(V) Lung.

(d) In order to perform auricular acudetox pursuant to this subsection (3), a mental health care professional must successfully complete a training program in auricular acudetox for the treatment of substance use disorders that meets or exceeds standards of training established by the national acupuncture detoxification association or another organization approved by the director.



§ 12-29.5-106. Grounds for disciplinary action

(1) The director may deny licensure to or take disciplinary action against an acupuncturist pursuant to section 24-4-105 if the director finds that the acupuncturist has committed any of the following acts:

(a) Violated the provisions of section 12-29.5-105;

(b) Failed to provide the mandatory disclosure required by section 12-29.5-103 or provided false, deceptive, or misleading information to patients in the said disclosure;

(c) Failed to provide the information required by section 12-29.5-104 (1) or provided false, deceptive, or misleading information to the division of professions and occupations;

(d) Committed, or advertised in any manner that he or she will commit, any act constituting an abuse of health insurance as prohibited by section 18-13-119, C.R.S., or a fraudulent insurance act as defined in section 10-1-128, C.R.S.;

(e) Failed to refer a patient to an appropriate practitioner when the problem of the patient is beyond the training, experience, or competence of the acupuncturist;

(f) Accepted commissions or rebates or other forms of remuneration for referring clients to other professional persons;

(g) Offered or gave commissions, rebates, or other forms of remuneration for the referral of clients; except that, notwithstanding the provisions of this paragraph (g), an acupuncturist may pay an independent advertising or marketing agent compensation for advertising or marketing services rendered on his behalf by such agent, including compensation which is paid for the results of performance of such services, on a per patient basis;

(h) Failed to comply with, or aided or abetted a failure to comply with, the requirements of this article or any lawful rules or regulations adopted by the executive director of the department of public health and environment, including those regulations governing the proper cleaning and sterilization of acupuncture needles or the sanitary conditions of acupuncture offices, or any lawful orders of the department of public health and environment or of court;

(i) Failed to comply with, or aided or abetted a failure to comply with, the requirements of this article or any lawful rules or regulations governing the practice of acupuncture adopted by the director, or any lawful orders of the director or of court;

(j) Engaged in sexual contact, sexual intrusion, or sexual penetration, as defined in section 18-3-401, C.R.S., with a patient during the period of time beginning with the initial patient evaluation and ending with the termination of treatment;

(k) Departed from, or failed to conform to, minimal standards of care of similar practitioners under the same or similar circumstances, whether or not actual injury to a patient is established;

(l) Failed to notify the director of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that impacts the licensee's ability to practice acupuncture with reasonable skill and safety to patients; failed to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the licensee unable to perform acupuncture with reasonable skill and safety to the patient; or failed to comply with the limitations agreed to under a confidential agreement;

(m) Continued in the practice of acupuncture while abusing or habitually or excessively using alcohol, a habit-forming drug, or controlled substance as defined in section 18-18-102 (5), C.R.S.;

(n) Committed and been convicted of a felony or entered a plea of guilty or nolo contendere to a felony; and

(o) Published or circulated, directly or indirectly, any fraudulent, false, deceitful, or misleading claims or statements relating to acupuncture or to the acupuncturist's practice, capabilities, services, methods, or qualifications.

(2) The director may accept, as prima facie evidence of the commission of any act enumerated in subsection (1) of this section, evidence of disciplinary action taken by another jurisdiction against an acupuncturist's license or other authorization to practice if such disciplinary action was based upon acts or practices substantially similar to those enumerated in subsection (1) of this section.

(3) (a) The director or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the director pursuant to this article. The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the director.

(b) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.



§ 12-29.5-107. Disciplinary authority and proceedings

(1) A proceeding for discipline of a licensee may be commenced by the director when the director has reasonable grounds to believe that a licensee has committed any act prohibited by section 12-29.5-106 (1).

(2) Disciplinary actions may consist of the following:

(a) Revocation or suspension of licensure;

(b) Placement of the licensee on probation and setting the terms of that probation; and

(c) (I) Issuance of letters of admonition. When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action by the director but that should not be dismissed as being without merit, the director may issue and send a letter of admonition by first-class mail, to the licensee.

(II) When the director sends a letter of admonition to a licensee, the director shall advise the licensee that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(III) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(2.5) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, the complaint should be dismissed, but the director has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the licensee.

(3) Complaints of record on file with the director and the results of investigations shall be closed to public inspection during the investigatory period and until dismissed or until notice of hearing and charges are served on a licensee. The director's records and papers shall be subject to the provisions of sections 24-72-203 and 24-72-204, C.R.S.

(4) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(5) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license, the director may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (5), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(6) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the director may issue to such person an order to show cause as to why the director should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (6) shall be promptly notified by the director of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (6) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (6). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (6) does not appear at the hearing, the director may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (6) and such other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (6), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(7) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with such person.

(8) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(9) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order in a court of competent jurisdiction.



§ 12-29.5-108. Unauthorized practice - penalties

(1) Any person who practices or offers or attempts to practice acupuncture without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) Any person who violates the provision of section 12-29.5-106 (1)(j) by engaging in sexual contact with a patient during the course of patient care commits a class 1 misdemeanor and shall be referred for criminal prosecution.

(3) Any person who violates the provisions of section 12-29.5-106 (1)(j) by engaging in sexual intrusion or sexual penetration with a patient during the course of patient care commits a class 4 felony and shall be referred for criminal prosecution.



§ 12-29.5-108.5. Examinations - notice - confidential agreements

(1) If an acupuncturist suffers from a physical illness; a physical condition; or a behavioral or mental health disorder that renders the licensee unable to practice acupuncture or practice as an acupuncturist with reasonable skill and patient safety, the acupuncturist shall notify the director of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period of time determined by the director. The director may require the licensee to submit to an examination or to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the licensee's ability to practice with reasonable skill and safety to patients.

(2) (a) Upon determining that an acupuncturist with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited acupuncture treatment with reasonable skill and patient safety, the director may enter into a confidential agreement with the acupuncturist in which the acupuncturist agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the director.

(b) The agreement must specify that the licensee is subject to periodic reevaluations or monitoring as determined appropriate by the director.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(d) By entering into an agreement with the director under this subsection (2) to limit his or her practice, the licensee is not engaging in unprofessional conduct. The agreement is an administrative action and does not constitute a restriction or discipline by the director. However, if the licensee fails to comply with an agreement entered into pursuant to this subsection (2), the failure constitutes grounds for disciplinary action under section 12-29.5-106 (1)(l) and the licensee is subject to discipline in accordance with section 12-29.5-107.

(3) This section does not apply to a licensee subject to discipline under section 12-29.5-106 (1)(m).



§ 12-29.5-109. Civil penalties

(1) No action may be maintained against a recipient of acupuncture services for breach of a contract involving the rendering of acupuncture services provided under such contract by an acupuncturist who has committed, with respect to such recipient, any act prohibited by section 12-29.5-106 (1).

(2) When a patient, his insurer, or his legal guardian or representative has paid for acupuncture services rendered by an acupuncturist who has committed, with respect to such patient, any act prohibited by section 12-29.5-106 (1), whether or not said patient knew that said act or acts were illegal, he, his insurer, or his legal guardian or representative may recover, in an action at law, the amount of any fees paid for the acupuncture services and reasonable attorney fees.

(3) The criminal and civil penalties specified under this article are not exclusive but cumulative and in addition to any other causes of action, rights, or remedies a patient may have under law.



§ 12-29.5-109.5. Immunity

The director, the director's staff, any person acting as a witness or consultant to the director, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.



§ 12-29.5-110. Director - powers and duties

(1) In addition to any other powers and duties conferred by this article, the director shall have the following powers and duties:

(a) To adopt such rules and regulations as may be necessary to carry out the provisions of this article;

(b) To establish the fees for licensure and renewal of licenses in the same manner as is authorized by section 24-34-105, C.R.S.;

(c) To accept or deny applications for licensure and to collect the annual license fees authorized by this article;

(d) To inspect on a complaint basis any premises where acupuncture services are provided to ensure compliance with this article and the rules and regulations adopted pursuant thereto;

(e) To contract with the department of public health and environment or others to provide appropriate services as needed to carry out the inspections authorized with respect to the proper cleaning and sterilization of needles and the sanitation of acupuncture offices;

(f) To make investigations, hold hearings, and take evidence with respect to any complaint against any licensee when the director has reasonable cause to believe that the licensee is violating any of the provisions of this article and to subpoena witnesses, administer oaths, and compel the testimony of witnesses and the production of books, papers, and records relevant to those investigations or hearings. Any subpoena issued pursuant to this article shall be enforceable by the district court.

(g) To conduct any other meetings or hearings necessary to carry out the provisions of this article;

(h) Through the department of regulatory agencies, and subject to appropriations made to the department of regulatory agencies, to employ administrative law judges on a full-time or part-time basis to conduct any hearings required by this article. The administrative law judges shall be appointed pursuant to part 10 of article 30 of title 24, C.R.S.

(i) To seek, through the office of the attorney general, an injunction in any court of competent jurisdiction to enjoin any person from committing any act prohibited by this article. When seeking an injunction under this paragraph (i), the director shall not be required to allege or prove the inadequacy of any remedy at law or that substantial or irreparable damage is likely to result from a continued violation of this article.

(j) To order the physical or mental examination of an acupuncturist if the director has reasonable cause to believe that the acupuncturist is subject to a physical or mental disability which renders the acupuncturist unable to treat patients with reasonable skill and safety or which may endanger a patient's health or safety; and the director may order such an examination whether or not actual injury to a patient is established;

(k) To report to the United States department of health and human services, pursuant to applicable federal law and regulations, any adverse action taken against the license of any acupuncturist.



§ 12-29.5-111. Powers and duties of the executive director of the department of public health and environment

The executive director of the department of public health and environment shall promulgate rules and regulations relating to the proper cleaning and sterilization of needles to be used in the practice of acupuncture and the sanitation of acupuncture offices.



§ 12-29.5-112. Insurance coverage - not affected

Nothing in this article shall be construed to affect any present or future provision of law or contract or other agreement concerning insurance or insurance coverage with respect to the provision of acupuncture services.



§ 12-29.5-113. Scope of article

The provisions of this article shall not apply to those persons who are otherwise licensed by the state of Colorado under this title if the provision of acupuncture services is within the scope of such licensure. It is not intended nor shall it be interpreted that the practice of acupuncture constitutes the practice of medicine within the scope of the "Colorado Medical Practice Act", article 36 of this title.



§ 12-29.5-114. Division of professions and occupations cash fund

It is the intention of the general assembly that all direct and indirect costs incurred in the implementation of this article be funded by annual registration and license fees. All fees collected by the director shall be transmitted to the state treasurer, who shall credit the same to the division of professions and occupations cash fund, created by section 24-34-105, C.R.S.



§ 12-29.5-115. Effective date - applicability

This article shall take effect July 1, 1989, and shall apply to practicing acupuncturists on or after January 1, 1990.



§ 12-29.5-116. Repeal of article - termination of functions

(1) This article is repealed, effective September 1, 2022.

(2) The licensing functions of the director of the division of professions and occupations as set forth in this article are terminated on September 1, 2022. Prior to such termination, the licensing functions shall be reviewed as provided for in section 24-34-104, C.R.S.






Article 29.7 - Athletic Trainer Practice Act

§ 12-29.7-101. Short title

The short title of this article is the "Athletic Trainer Practice Act".



§ 12-29.7-102. Legislative declaration

The general assembly hereby finds and declares that the practice of athletic training by a person who does not possess a valid registration issued pursuant to this article is not in the best interests of the people of the state of Colorado. It is not, however, the intent of this article to restrict the practice of a person duly licensed, certified, or registered under any article of this title or other laws of this state from practicing within the person's scope of practice and authority pursuant to those laws.



§ 12-29.7-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Accredited athletic training education program" means a program of instruction in athletic training that is offered by an institution of higher education and accredited by a national, regional, or state agency recognized by the United States secretary of education, or any other accredited program approved by the director.

(2) "Athlete" means a person who, in association with an educational institution, an organized community sports program or event, or a professional, amateur, or recreational organization or sports club, participates in games, sports, recreation, or exercise requiring physical strength, flexibility, range of motion, speed, stamina, or agility.

(3) "Athletic trainer" means a person engaged in the practice of athletic training.

(4) (a) "Athletic training" means the performance of those services that require the education, training, and experience required by this article for registration as an athletic trainer pursuant to section 12-29.7-107. "Athletic training" includes services appropriate for the prevention, recognition, assessment, management, treatment, rehabilitation, and reconditioning of injuries and illnesses sustained by an athlete:

(I) Who is engaged in sports, games, recreation, or exercise requiring physical strength, flexibility, range of motion, speed, stamina, or agility; or

(II) That affect an athlete's participation or performance in sports, games, recreation, or exercise as described in subparagraph (I) of this paragraph (a).

(b) "Athletic training" includes:

(I) Planning, administering, evaluating, and modifying methods for prevention and risk management of injuries and illnesses;

(II) Identifying an athlete's medical conditions and disabilities and appropriately caring for or referring an athlete as appropriate;

(III) Recognizing, assessing, treating, managing, preventing, rehabilitating, reconditioning, and appropriately referring to another health care provider to treat injuries and illnesses;

(IV) Using therapeutic modalities for which the athletic trainer has received appropriate training and education;

(V) Using conditioning and rehabilitative exercise;

(VI) Using topical pharmacological agents, in conjunction with the administration of therapeutic modalities and pursuant to prescriptions issued in accordance with the laws of this state, for which the athletic trainer has received appropriate training and education;

(VII) Educating and counseling athletes concerning the prevention and care of injuries and illnesses;

(VIII) Educating and counseling the general public with respect to athletic training services;

(IX) Referring an athlete receiving athletic training services to appropriate health care personnel as needed; and

(X) Planning, organizing, administering, and evaluating the practice of athletic training.

(c) As used in this subsection (4), "injuries and illnesses" includes those conditions in an athlete for which athletic trainers, as the result of their education, training, and competency, are qualified to provide care.

(5) "Direction of a Colorado-licensed or otherwise lawfully practicing physician, dentist, or health care professional" means the planning of services with a physician, dentist, or health care professional; the development and approval by the physician, dentist, or health care professional of procedures and protocols to be followed in the event of an injury or illness; the mutual review of the protocols on a periodic basis; and the appropriate consultation and referral between the physician, dentist, or health care professional and the athletic trainer.

(6) "Director" means the director of the division or his or her designee.

(7) "Division" means the division of professions and occupations in the department of regulatory agencies created in section 24-34-102, C.R.S.

(8) "National certifying agency" means a nationally recognized agency that certifies the competency of athletic trainers through the use of an examination.

(9) "Registrant" means an athletic trainer registered pursuant to this article.



§ 12-29.7-104. Use of titles restricted

Only a person registered as an athletic trainer may use the title "athletic trainer" or "registered athletic trainer", the letters "A.T.", "A.T.C.", or any other generally accepted terms, letters, or figures that indicate that the person is an athletic trainer.



§ 12-29.7-105. Limitations on authority

(1) Nothing in this article authorizes an athletic trainer to practice:

(a) Medicine, as defined in article 36 of this title;

(b) Physical therapy, as defined in article 41 of this title;

(c) Chiropractic, as defined in article 33 of this title;

(d) Occupational therapy, as defined in article 40.5 of this title; or

(e) Any other regulated form of healing except as authorized by this article.

(2) Nothing in this article authorizes an athletic trainer to treat a disease or condition that is not related to a person's participation in sports, games, recreation, or exercise, but the athletic trainer shall take a person's disease or condition into account in providing athletic training services and shall consult with a physician as appropriate regarding the disease or condition.

(3) Nothing in this article prohibits a person from recommending weight management or exercise to improve strength, conditioning, flexibility, and cardiovascular performance to a person in normal health as long as the person recommending the weight management or exercise does not represent himself or herself as an athletic trainer and the person does not engage in athletic training as defined in this article.



§ 12-29.7-106. Registration required

(1) Except as otherwise provided in this article, in order to practice athletic training or represent oneself as being able to practice athletic training in this state, a person must:

(a) Possess a valid registration issued by the director in accordance with this article and any rules adopted under this article; and

(b) Practice pursuant to the direction of a Colorado-licensed or otherwise lawfully practicing physician, dentist, or health care professional.



§ 12-29.7-107. Requirements for registration - registration by endorsement - application - denial

(1) Every applicant for a registration to practice athletic training must have:

(a) Earned a baccalaureate degree from an accredited college or university;

(b) Successfully completed an accredited athletic training education program;

(c) (I) Passed a competency examination administered by a national certifying agency that has been approved by the director and provided evidence of current certification by the national certifying agency; or

(II) Passed a competency examination developed and administered by the director;

(d) Submitted an application in the form and manner designated by the director;

(e) Paid a fee in an amount determined by the director; and

(f) Submitted additional information as requested by the director to fully and fairly evaluate the applicant's qualifications for registration and to protect public health and safety.

(2) When an applicant has fulfilled the requirements of subsection (1) of this section, the director shall issue a registration to the applicant. The director may deny registration if the applicant has committed an act that would be grounds for disciplinary action under section 12-29.7-110.

(3) (a) An applicant for registration by endorsement shall file an application and pay a fee as prescribed by the director and shall hold a current, valid license or registration in a jurisdiction that requires qualifications substantially equivalent to those required for registration by subsection (1) of this section.

(b) An applicant for registration shall submit, with the application, verification that the applicant has actively practiced for a period of time determined by rules of the director or has otherwise maintained continued competency as determined by the director.

(c) Upon receipt of all documents required by paragraphs (a) and (b) of this subsection (3), the director shall review the application and make a determination of the applicant's qualifications to be registered by endorsement.

(d) The director may deny the registration if the applicant has committed an act that would be grounds for disciplinary action under section 12-29.7-110.



§ 12-29.7-108. Renewal of registration - fees

(1) (a) A registrant shall renew the registration issued pursuant to this article according to a schedule of renewal dates established by the director. The registrant shall submit an application in the form and manner designated by, and shall pay a renewal fee in an amount determined by, the director.

(b) Registrations shall be renewed or reinstated in accordance with the schedule established by the director, and renewal or reinstatement shall be granted pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a registrant fails to renew his or her registration pursuant to the director's schedule, the registration expires. A person whose registration has expired is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S., for reinstatement.

(c) The registrant shall submit additional information that the director requests, including evidence that the registrant has maintained and holds a current, valid certification from the national certifying agency, to fully and fairly evaluate the applicant's qualifications for registration renewal and to protect public health and safety.

(2) All fees collected pursuant to this article shall be determined, collected, and appropriated in the same manner as set forth in section 24-34-105, C.R.S., and periodically adjusted in accordance with section 24-75-402, C.R.S.



§ 12-29.7-109. Scope of article - exclusions - authority for clinical setting

(1) Nothing in this article prohibits:

(a) The practice of athletic training that is an integral part of a program of study by students enrolled in an accredited athletic training education program. Students enrolled in an accredited athletic training education program shall be identified as "athletic training students" and shall only practice athletic training under the direction and immediate supervision of an athletic trainer currently registered under this article. An athletic training student shall not represent himself or herself as an athletic trainer.

(b) The practice of athletic training by a person who is certified by a national certifying agency and who is employed by the United States government or any bureau, division, or agency of the federal government while acting in the course and scope of employment;

(c) The practice of athletic training by a person who resides in another state or country, is currently licensed or registered in another state, or is currently certified by a national certifying agency, and is:

(I) Administering athletic training services to an athlete who is a member of a bona fide professional or amateur sports organization or of a sports team of an accredited educational institution, if the person acts in accordance with rules established by the director and engages in the unregistered practice of athletic training for no more than ninety days in any calendar year; or

(II) Participating in an educational program of not more than twelve weeks' duration. Upon written application by the person prior to the expiration of the twelve-week period, the director may grant an extension of time.

(d) The practice of any health care profession, other than athletic training, by a person licensed or registered under any other article of this title in accordance with the lawful scope of practice of the other profession or the performance of activities described in subsection (2) of this section, if the person does not represent himself or herself as an athletic trainer or as engaging in the practice of athletic training;

(e) Athletic training by a patient for himself or herself or gratuitous athletic training by a friend or family member who does not represent himself or herself as an athletic trainer.

(2) Nothing in this article limits or prohibits the administration of routine assistance or first aid by a person who is not a registered athletic trainer for injuries or illnesses sustained at an athletic event or program.

(3) Nothing in this article requires an entity offering or sponsoring an athletic event or regular athletic activity, including a youth sports team or program whose participants are eighteen years of age or younger, to employ a registered athletic trainer.

(4) (a) A school coach, athletic director, or other employee or a person contracted with a school is not engaging in the practice of athletic training when he or she engages in or holds responsibility for the following activities in the course of his or her regularly scheduled duties:

(I) Planning, administering, or modifying methods for prevention and risk management of injuries and illnesses;

(II) Administering routine assistance for first aid to an injured athlete;

(III) Directing conditioning exercises;

(IV) Educating or counseling athletes concerning the prevention of injuries and illnesses; or

(V) Referring an athlete to a licensed health care professional.

(b) As used in this subsection (4), "school" means a public or private elementary, middle, junior high, or high school.

(5) A registered athletic trainer may provide athletic training services in a clinical setting to a person who is not an athlete if the athletic trainer is under the direction and supervision of a Colorado-licensed or otherwise lawfully practicing physician, dentist, or health care professional who treats sports or musculoskeletal injuries. As used in this subsection (5), "direction and supervision" means the issuance of written or oral directives by the physician, dentist, or licensed health care professional to the registered athletic trainer pertaining to the athletic training services to be provided.



§ 12-29.7-110. Grounds for discipline - disciplinary proceedings

(1) The director may take disciplinary action against a registrant if the director finds that the registrant has represented himself or herself as a registered athletic trainer after the expiration, suspension, or revocation of his or her registration.

(2) The director may revoke, deny, suspend, or refuse to renew a registration or issue a cease-and-desist order in accordance with this section upon reasonable grounds that the registrant:

(a) Has engaged in a sexual act with a person receiving services while a therapeutic relationship existed or within six months immediately following termination of the therapeutic relationship. For the purposes of this paragraph (a):

(I) "Sexual act" means sexual contact, sexual intrusion, or sexual penetration as defined in section 18-3-401, C.R.S.

(II) "Therapeutic relationship" means the period beginning with the initial evaluation and ending upon the written termination of treatment. When an individual receiving services is an athlete participating on a sports team operated under the auspices of a bona fide amateur sports organization or an accredited educational institution that employs the registrant, the therapeutic relationship exists from the time the athlete becomes affiliated with the team until the affiliation ends or the athletic trainer terminates the provision of athletic training services to the team, whichever occurs first.

(b) Has falsified information in an application or has attempted to obtain or has obtained a registration by fraud, deception, or misrepresentation;

(c) Has an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, or is an excessive or habitual user or abuser of alcohol or habit-forming drugs or is a habitual user of a controlled substance, as defined in section 18-18-102 (5), or other drugs having similar effects; except that the director has the discretion not to discipline the registrant if he or she is participating in good faith in an alcohol or substance use disorder treatment program approved by the director;

(d) (I) Has failed to notify the director, as required by section 12-29.7-113, of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that affects the registrant's ability to provide athletic training services with reasonable skill and safety or that may endanger the health or safety of individuals receiving athletic training services;

(II) Has failed to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the registrant unable to perform athletic training with reasonable skill and safety or that may endanger the health or safety of persons under his or her care; or

(III) Has failed to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-29.7-113;

(e) Has had a registration or license suspended or revoked for actions that are a violation of this article;

(f) Has been convicted of or pled guilty or nolo contendere to a felony or any crime defined in title 18, C.R.S. A certified copy of the judgment of a court of competent jurisdiction of the conviction or plea is prima facie evidence of the conviction or plea. In considering the disciplinary action, the director is governed by section 24-5-101, C.R.S.

(g) Has practiced athletic training without a registration;

(h) Has failed to notify the director of any disciplinary action in regard to the person's past or currently held license, certificate, or registration required to practice athletic training in this state or any other jurisdiction;

(i) Has refused to submit to a physical or mental examination when so ordered by the director pursuant to section 12-29.7-112;

(j) Has failed to practice pursuant to the direction of a Colorado-licensed or otherwise lawfully practicing physician, dentist, or health care professional;

(k) Has practiced athletic training in a manner that fails to meet generally accepted standards of athletic training practice; or

(l) Has otherwise violated any provision of this article.

(3) Except as otherwise provided in subsection (2) of this section, the director need not find that the actions that are grounds for discipline were willful but may consider whether the actions were willful when determining the nature of disciplinary sanctions to be imposed.

(4) (a) The director may commence a proceeding to discipline a registrant when the director has reasonable grounds to believe that the registrant has committed an act enumerated in this section.

(b) In any proceeding held under this section, the director may accept as evidence of grounds for disciplinary action any disciplinary action taken against a registrant in another jurisdiction if the violation that prompted the disciplinary action in the other jurisdiction would be grounds for disciplinary action under this article.

(5) Disciplinary proceedings shall be conducted in accordance with article 4 of title 24, C.R.S., and the hearing and opportunity for review shall be conducted pursuant to that article by the director or by an administrative law judge, at the director's discretion. The director has the authority to exercise all powers and duties conferred by this article during the disciplinary proceedings.

(6) (a) The director may request the attorney general to seek an injunction, in any court of competent jurisdiction, to enjoin a person from committing an act prohibited by this article. When seeking an injunction under this paragraph (a), the attorney general is not required to allege or prove the inadequacy of any remedy at law or that substantial or irreparable damage is likely to result from a continued violation of this article.

(b) (I) The director may investigate, hold hearings, and gather evidence in all matters related to the exercise and performance of the powers and duties of the director.

(II) In order to aid the director in any hearing or investigation instituted pursuant to this section, the director or an administrative law judge appointed pursuant to paragraph (c) of this subsection (6) may administer oaths, take affirmations of witnesses, and issue subpoenas compelling the attendance of witnesses and the production of all relevant records, papers, books, documentary evidence, and materials in any hearing, investigation, accusation, or other matter before the director or an administrative law judge.

(III) Upon failure of any witness or registrant to comply with a subpoena or process, the district court of the county in which the subpoenaed person or registrant resides or conducts business, upon application by the director with notice to the subpoenaed person or registrant, may issue to the person or registrant an order requiring the person or registrant to appear before the director; produce the relevant papers, books, records, documentary evidence, or materials; or give evidence touching the matter under investigation or in question. If the person or registrant fails to obey the order of the court, the person or registrant may be held in contempt of court.

(c) The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct hearings, take evidence, make findings, and report the findings to the director.

(7) (a) The director, the director's staff, any person acting as a witness or consultant to the director, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article is immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, or witness, respectively, if the individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts.

(b) A person participating in good faith in making a complaint or report or in an investigative or administrative proceeding pursuant to this section is immune from any civil or criminal liability that otherwise might result by reason of the participation.

(8) A final action of the director is subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S. The director may institute a judicial proceeding in accordance with section 24-4-106, C.R.S., to enforce the director's order.

(9) An employer of an athletic trainer shall report to the director any disciplinary action taken against the athletic trainer or the resignation of the athletic trainer in lieu of disciplinary action for conduct that violates this article.

(10) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the director shall not resolve the complaint by a deferred settlement, action, judgment, or prosecution.



§ 12-29.7-111. Cease-and-desist orders

(1) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a registrant is acting in a manner that is an imminent threat to the health and safety of the public or that a person is acting or has acted without the required registration, the director may issue an order to cease and desist the activity. The director shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (1), the respondent may request a hearing on the question of whether acts or practices in violation of this article or rules adopted under this article have occurred. The hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article or rules adopted under this article, in addition to any specific powers granted pursuant to this article, the director may issue to the person an order to show cause as to why the director should not issue a final order directing the person to cease and desist from the unlawful act or unregistered practice.

(b) The director shall promptly notify a person against whom the director has issued an order to show cause pursuant to paragraph (a) of this subsection (2) of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. The director may serve the notice on the person by personal service, by first-class, postage-prepaid United States mail, or in another manner as may be practicable. Personal service or mailing of an order or document pursuant to this paragraph (b) constitutes notice of the order to the person.

(c) (I) The director shall hold the hearing on an order to show cause no sooner than ten and no later than forty-five calendar days after the date the director transmitted or served the notice as provided in paragraph (b) of this subsection (2). The director may continue the hearing by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the director hold the hearing later than sixty calendar days after the date the notice was transmitted or served.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) does not appear at the hearing, the director may present evidence that notification was properly sent or served on the person pursuant to paragraph (b) of this subsection (2) and other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order becomes final as to that person by operation of law. The hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required registration, or has or is about to engage in acts or practices constituting violations of this article or rules adopted under this article, the director may issue a final cease-and-desist order, directing the person to cease and desist from further unlawful acts or unregistered practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (2), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) is effective when issued and is a final order for purposes of judicial review.

(3) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged or is about to engage in an unregistered act or practice; an act or practice constituting a violation of this article, a rule promulgated pursuant to this article, or an order issued pursuant to this article; or an act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with the person.

(4) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(5) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order as provided in section 12-29.7-110 (8).



§ 12-29.7-112. Mental or physical examination of registrants

(1) If the director has reasonable cause to believe that a registrant is unable to practice with reasonable skill and safety, the director may order the registrant to take a mental or physical examination administered by a physician or other licensed health care professional designated by the director. Unless due to circumstances beyond the registrant's control, if the registrant refuses to undergo a mental or physical examination, the director may suspend the person's registration until the results of the examination are known and the director has made a determination of the registrant's fitness to practice. The director shall proceed with an order for examination and shall make his or her determination in a timely manner.

(2) The director shall include in an order requiring a registrant to undergo a mental or physical examination the basis of the director's reasonable cause to believe that the registrant is unable to practice with reasonable skill and safety. For purposes of a disciplinary proceeding authorized under this article, the registrant is deemed to have waived all objections to the admissibility of the examining physician's or licensed health care professional's testimony or examination reports on the ground that they are privileged communications.

(3) The registrant may submit to the director testimony or examination reports from a physician chosen by the registrant and pertaining to any condition that the director has alleged may preclude the registrant from practicing with reasonable skill and safety. The testimony and reports submitted by the registrant may be considered by the director in conjunction with, but not in lieu of, testimony and examination reports of the physician designated by the director.

(4) The results of a mental or physical examination ordered by the director shall not be used as evidence in any proceeding other than one before the director and shall not be deemed a public record or made available to the public.



§ 12-29.7-113. Confidential agreement to limit practice - violation grounds for discipline

(1) If a registered athletic trainer suffers from a physical illness; a physical condition; or a behavioral or mental health disorder that renders him or her unable to practice athletic training with reasonable skill and safety to patients, he or she shall notify the director of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period of time determined by the director. The director may require the registrant to submit to an examination to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the registrant's ability to practice with reasonable skill and safety to patients.

(2) (a) Upon determining that a registrant with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited athletic training services with reasonable skill and safety to patients, the director may enter into a confidential agreement with the registrant in which the registrant agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the director.

(b) The agreement must specify that the registrant is subject to periodic reevaluations or monitoring as determined appropriate by the director.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(d) By entering into an agreement with the director pursuant to this section to limit his or her practice, the registrant is not engaging in activities that constitute grounds for discipline under section 12-29.7-110. The agreement is an administrative action and does not constitute a restriction or discipline by the director. However, if the registrant fails to comply with the terms of an agreement entered into pursuant to this section, the failure constitutes grounds for disciplinary action under section 12-29.7-110 (2)(d), and the registrant is subject to discipline in accordance with section 12-29.7-110.

(3) This section does not apply to a registrant subject to discipline under section 12-29.7-110 (2)(c).



§ 12-29.7-114. Unauthorized practice - penalties

A person who practices or offers or attempts to practice athletic training without an active registration issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense. For the second or any subsequent offense, the person commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-29.7-115. Rule-making authority

The director shall promulgate rules as necessary for the administration of this article.



§ 12-29.7-116. Severability

If any provision of this article is held to be invalid, the invalidity does not affect other provisions of this article that can be given effect without the invalid provision.



§ 12-29.7-117. Repeal of article - review of functions

This article is repealed, effective September 1, 2021, and the powers, duties, and functions of the director specified in this article are repealed on that date. Prior to the repeal, the department of regulatory agencies shall review the powers, duties, and functions of the director as provided in section 24-34-104, C.R.S.






Article 29.9 - Audiologists

§ 12-29.9-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Applicant" means a person applying for a license to practice audiology.

(2) "Audiologist" means a person engaged in the practice of audiology.

(3) "Director" means the director of the division or the director's designee.

(4) "Division" means the division of professions and occupations in the department of regulatory agencies.

(5) (a) "Hearing aid" means any wearable instrument or device designed or offered to aid or compensate for impaired human hearing and any parts, attachments, or accessories to the instrument or device, including ear molds but excluding batteries and cords.

(b) "Hearing aid" does not include a surgically implanted hearing device.

(6) "Licensee" means an audiologist who holds a current license issued by the division pursuant to this article.

(7) "Practice of audiology" means:

(a) (I) The application of principles, methods, and procedures related to the development, disorders, and conditions of the human auditory-vestibular system, whether those disorders or conditions are of organic or functional origin, including disorders of hearing, balance, tinnitus, auditory processing, and other neural functions, as those principles, methods, and procedures are taught in accredited programs in audiology.

(II) The principles, methods, or procedures include diagnosis, assessment, measurement, testing, appraisal, evaluation, rehabilitation, treatment, prevention, conservation, identification, consultation, counseling, intervention, management, interpretation, instruction, and research related to hearing, vestibular function, balance and fall prevention, and associated neural systems, and any abnormal condition related to tinnitus, auditory sensitivity, acuity, function or processing, speech, language, or other aberrant behavior resulting from hearing loss, for the purpose of diagnosing, designing, and implementing audiological management and treatment or other programs for the amelioration of human auditory-vestibular system disorders and conditions.

(b) Prescribing, selecting, specifying, evaluating, assisting in the adjustment to, and dispensing of prosthetic devices for hearing loss, including hearing aids and hearing assistive devices by means of specialized audiometric equipment or by any other means accepted by the director;

(c) Determining work-related hearing loss or impairment, as defined by federal regulations;

(d) Prevention of hearing loss; and

(e) Consulting with, and making referrals to, a physician when appropriate.

(8) "Surgically implanted hearing device" means a device that is designed to produce useful hearing sensations to a person with a hearing impairment and that has, as one or more components, a unit that is surgically implanted into the ear, skull, or other interior part of the body. The term includes any associated unit that may be worn on the body.



§ 12-29.9-102. Scope of article - exemption

(1) This article does not apply to a person who is:

(a) Licensed pursuant to section 22-60.5-210, C.R.S., and not licensed under this article for work undertaken as part of his or her employment by, or contractual agreement with, the public schools;

(b) Engaged in the practice of audiology in the discharge of his or her official duties in the service of the United States armed forces, public health service, Coast Guard, or veterans administration;

(c) A student enrolled in a course of study leading to a degree in audiology or the hearing or speech sciences at an institution of higher education or postsecondary education accredited by a national, regional, or state agency recognized by the United States department of education who is practicing audiology, if the student is supervised by a licensed audiologist and the student's designated title clearly indicates his or her status as a student; or

(d) Otherwise licensed as a health professional under this title.

(2) Nothing in this article authorizes an audiologist to engage in the practice of medicine as defined in section 12-36-106.



§ 12-29.9-103. Title protection - use of title

(1) It is unlawful for any person to use the following titles unless he or she is licensed pursuant to this article: "Audiologist", "hearing and balance audiologist", "vestibular audiologist", or any other title or abbreviation that implies that the person is an audiologist.

(2) A licensee who has a doctorate degree in audiology is entitled to use the title "Doctor" or "Dr." when accompanied by the words "Audiologist" or "Audiology" or the letters "Au.D.", "Ed.D.", "Ph.D.", "Sc.D.", or any other appropriate degree designation, and to use the title "Doctor of Audiology".



§ 12-29.9-104. License required - application - fee - bond - disclosure - exemption

(1) (a) An audiologist must obtain a license from the division before engaging in the practice of audiology in this state.

(b) The director shall give each licensee a license bearing a unique license number. The licensee shall include the license number on all written contracts and receipts.

(2) To qualify for licensure as an audiologist under this article, a person must have:

(a) Earned a doctoral degree in audiology from a program that is or, at the time the applicant was enrolled and graduated, was offered by an institution of higher education or postsecondary education accredited by a national, regional, or state agency recognized by the United States department of education, or another program approved by the director; or

(b) (I) Earned a master's degree from a program with a concentration in audiology that was conferred before July 1, 2007, from a program of higher learning that is or, at the time the applicant was enrolled and graduated, was offered by an institution of higher education or postsecondary education accredited by a national, regional, or state agency recognized by the United States department of education, or another program approved by the director; and

(II) Obtained a certificate of competency in audiology from a nationally recognized certification agency.

(3) An audiologist desiring to be licensed pursuant to this article must submit to the director an application containing the information described in subsection (4) of this section and must pay to the director all required fees in the amounts determined and collected by the director pursuant to section 24-34-105, C.R.S. The director may deny an application for a license if the required information and fees are not submitted. If an applicant or licensee fails to notify the director of a change in the submitted information within thirty days after the change, the failure is grounds for disciplinary action pursuant to section 12-29.9-108.

(4) An applicant must include the following information in an application for a license as an audiologist under this article:

(a) The audiologist's name, business address, and business telephone number;

(b) A listing of the audiologist's education, experience, and degrees or credentials, including all degrees or credentials awarded to the audiologist that are related to the practice of audiology;

(c) A statement indicating whether a local, state, or federal government agency has:

(I) Issued a license, certificate, or registration in audiology to the applicant;

(II) Suspended or revoked a license, certificate, or registration issued to the applicant;

(III) Charges or complaints pending against the applicant; or

(IV) Taken disciplinary action against the applicant;

(d) The length of time and the locations where the applicant has engaged in the practice of audiology; and

(e) If the audiologist intends to provide services to patients, proof of professional liability insurance in the form and amount determined appropriate by the director pursuant to section 12-29.9-112.

(5) An applicant or licensee shall report and update information as required by section 24-34-110, C.R.S. When reporting and updating information regarding malpractice judgments and settlements, as required by section 24-34-110 (4)(h) and (8)(a), C.R.S., the applicant or licensee shall include the case number, the name of the court, and names of all parties to the action.



§ 12-29.9-105. Licensure - certificate - expiration - renewal - reinstatement - fees

(1) The director shall issue a license to an applicant who satisfies the requirements of this article.

(2) All licenses issued under this article expire pursuant to a schedule established by the director and must be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director shall establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director, the license expires. A person whose license has expired is subject to the penalties set forth in this article or in section 24-34-102 (8), C.R.S.



§ 12-29.9-106. Licensure by endorsement - rules

(1) The director shall issue a license by endorsement to engage in the practice of audiology in this state to an individual who possesses an active license in good standing to practice audiology in another state or territory of the United States or in a foreign country if the applicant:

(a) Presents satisfactory proof to the director that the individual possesses a valid license from another state or jurisdiction that requires qualifications substantially equivalent to the qualifications for licensure in this state and meets all other requirements for licensure pursuant to this article; and

(b) Pays the license fee established under section 24-34-105, C.R.S.

(2) The director may specify by rule what constitutes substantially equivalent qualifications for the purposes of this section.



§ 12-29.9-107. Disposition of fees - legislative intent

It is the intent of the general assembly to fund all direct and indirect costs incurred in the implementation of this article with annual license and renewal fees. The director shall transmit all fees collected under this article to the state treasurer, who shall credit the same to the division of professions and occupations cash fund created by section 24-34-105, C.R.S.



§ 12-29.9-108. Disciplinary actions - grounds for discipline

(1) Upon proof that an applicant or licensee has engaged in an activity that is grounds for discipline under subsection (2) of this section, the director may:

(a) Impose an administrative fine not to exceed two thousand five hundred dollars for each separate offense;

(b) Issue a letter of admonition;

(c) Place a licensee on probation, which entails close supervision on the terms and for the period of time that the director deems appropriate; or

(d) Deny, refuse to renew, revoke, or suspend the license of an applicant or licensee.

(2) The following acts constitute grounds for discipline:

(a) Making a false or misleading statement or omission in an application for licensure;

(b) Failing to notify the director of a change in the information filed pursuant to section 12-29.9-104;

(c) Violating any provision of this article, including failure to comply with the license requirements of section 12-29.9-104 or failure to report information as required under section 12-29.9-104 (5) or 24-34-110, C.R.S.;

(d) Violating any rule promulgated by the director under this article;

(e) Aiding or abetting a violation, or conspiring to violate, any provision of this article or any rule promulgated or order issued under this article by the director;

(f) Failing to maintain professional liability insurance as required by section 12-29.9-112;

(g) Using false or misleading advertising;

(h) Violating the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.;

(i) Causing physical harm to a customer;

(j) Failing to practice audiology according to commonly accepted professional standards;

(k) Providing services beyond the licensee's scope of educational preparation, experience, skills, or competence;

(l) Failing to adequately supervise a trainee for any of the healing arts;

(m) Employing a sales agent or employee who violates any provision of this article;

(n) Committing abuse of health insurance as described in section 18-13-119, C.R.S.;

(o) Failing to comply with a final agency order or with a stipulation or agreement made with or order issued by the director;

(p) Falsifying information in any application or attempting to obtain or obtaining a license by fraud, deception, or misrepresentation;

(q) An alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, or excessively or habitually using or abusing alcohol or habit-forming drugs or habitually using a controlled substance, as defined in section 18-18-102, or other drugs or substances having similar effects; except that the director has the discretion not to discipline the licensee if he or she is participating in good faith in an alcohol or substance use disorder treatment program approved by the director;

(r) (I) Failing to notify the director, as required by section 12-29.9-113, of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that impacts the licensee's ability to perform audiology with reasonable skill and safety to patients;

(II) Failing to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the licensee unable to perform audiology with reasonable skill and safety to the patient; or

(III) Failing to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-29.9-113;

(s) Refusing to submit to a physical or mental examination when so ordered by the director pursuant to section 12-29.9-114;

(t) Failing to respond in an honest, materially responsive, and timely manner to a complaint lodged against the licensee; and

(u) In any court of competent jurisdiction, being convicted of, pleading guilty or nolo contendere to, or receiving a deferred sentence for a felony or a crime involving fraud, deception, false pretense, theft, misrepresentation, false advertising, or dishonest dealing.

(3) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, should be dismissed, but the director has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, the director may send the licensee a confidential letter of concern.

(4) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the director shall not resolve the complaint by a deferred settlement, action, judgment, or prosecution.

(5) A person whose license to practice under this article is revoked, or who surrenders his or her license to avoid discipline, is ineligible to apply for a new license under this article for two years after the date of revocation or surrender.

(6) Any disciplinary action taken by another state, local jurisdiction, or the federal government against an applicant or licensee constitutes prima facie evidence of grounds for disciplinary action, including denial of a license under this article; except that this subsection (6) applies only to discipline for acts or omissions that are substantially similar to those set out as grounds for disciplinary action under this article.

(7) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action by the director but should not be dismissed as being without merit, the director may issue and send to the licensee a letter of admonition.

(b) (I) When the director sends a letter of admonition to a licensee pursuant to paragraph (a) of this subsection (7), the director shall also advise the licensee that he or she has the right to request in writing, within twenty days after receipt of the letter, that the director initiate formal disciplinary proceedings to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(II) If the licensee makes the request for adjudication in a timely manner, the director shall vacate the letter of admonition and shall process the matter by means of formal disciplinary proceedings.

(8) The director shall transmit all fines collected pursuant to this section to the state treasurer, who shall credit them to the general fund.



§ 12-29.9-109. Director - powers - duties - rules

(1) The director may conduct investigations and inspections as necessary to determine whether an applicant or licensee has violated this article or any rule adopted by the director under this article.

(2) The director may apply to a court of competent jurisdiction for an order enjoining any act or practice that constitutes a violation of this article. Upon a showing that a person is engaging in or intends to engage in the act or practice, the court shall grant an injunction, restraining order, or other appropriate order, regardless of the existence of another remedy. The Colorado rules of civil procedure govern all proceedings related to such court orders.

(3) (a) The director or an administrative law judge may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the director pursuant to this article. The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the director.

(b) Upon the failure of any witness to comply with a subpoena or process, the director may apply to the district court of the county in which the subpoenaed person or licensee resides or conducts business, and after notice of the application by the director to the subpoenaed person or licensee, the district court may issue to the person or licensee an order requiring that the person or licensee appear before the director; produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or give evidence relevant to the matter under investigation or in question. If the person or licensee fails to obey the order of the court, the court may hold the person or licensee in contempt of court.

(4) The director shall determine the amount of malpractice coverage that must be obtained by an audiologist who provides services to patients.

(5) No later than December 31, 2013, and as necessary thereafter, the director shall adopt rules necessary for the enforcement or administration of this article, including rules requiring licensees to maintain records identifying customers by name, the goods or services provided to each customer other than batteries and minor accessories, and the date and price of each transaction. Licensees shall maintain the records for at least seven years after the last transaction.



§ 12-29.9-110. Cease-and-desist orders - unauthorized practice - penalties

(1) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license, the director may issue an order to cease and desist the activity. The director must set forth in the order the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (1), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. The director shall conduct the hearing pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any provision of this article, then, in addition to any other powers granted pursuant to this article, the director may issue to the person an order to show cause as to why the director should not issue a final order directing the person to cease and desist from the unlawful act or practice.

(b) The director shall promptly notify a person against whom he or she has issued an order to show cause pursuant to paragraph (a) of this subsection (2) of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. The director may serve the notice by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom the order is issued. Personal service or mailing of an order or document pursuant to this subsection (2) constitutes notice to the person of the existence and contents of the order or document.

(c) (I) The director must commence the hearing on an order to show cause no sooner than ten, and no later than forty-five, calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (2). The director may continue the hearing by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event may the director commence the hearing later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person to whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) does not appear at the hearing, the director may present evidence that notification was properly sent or served upon the person pursuant to paragraph (b) of this subsection (2) and any other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order becomes final as to that person by operation of law. The conduct of the hearing is governed by sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this article, the director may issue a final cease-and-desist order directing the person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (2), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the director has issued the final order. The final order issued pursuant to subparagraph (III) of this paragraph (c) is effective when issued and constitutes a final order for purposes of judicial review.

(3) The director may enter into a stipulation with a person if it appears to the director, based upon credible evidence presented to the director, that the person has engaged in or is about to engage in:

(a) An unlicensed act or practice;

(b) An act or practice constituting a violation of this article, a rule promulgated pursuant to this article, or an order issued pursuant to this article; or

(c) An act or practice constituting grounds for administrative sanction pursuant to this article.

(4) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested the attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(5) A person aggrieved by a final cease-and-desist order may seek judicial review of the director's determination or of the director's final order in a court of competent jurisdiction.

(6) A person who practices or offers or attempts to practice audiology services without an active audiologist license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-29.9-111. Immunity

The director, the director's staff, any person acting as a witness or consultant to the director, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article is immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, or witness, respectively, if the individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article is immune from any civil or criminal liability that may result from that participation.



§ 12-29.9-112. Professional liability insurance required - rules

(1) (a) Except as provided in paragraph (b) of this subsection (1), an audiologist shall not practice audiology unless the audiologist purchases and maintains or is covered by professional liability insurance in the form and amount determined by the director by rule.

(b) The director, by rule, may exempt or establish lesser liability insurance requirements for a class of audiologists whose practice does not require the level of public protection the director establishes pursuant to this paragraph (b) for all other audiologists.

(2) The professional liability insurance required by this section must cover all acts with the scope of practice of an audiologist as defined in this article.



§ 12-29.9-113. Confidential agreements to limit practice - violation grounds for discipline

(1) If an audiologist suffers from a physical illness; a physical condition; or a behavioral or mental health disorder that renders the licensee unable to practice audiology with reasonable skill and safety to patients, the audiologist shall notify the director of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period of time determined by the director. The director may require the licensee to submit to an examination to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the licensee's ability to practice audiology with reasonable skill and safety to patients.

(2) (a) Upon determining that an audiologist with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited audiology services with reasonable skill and safety to patients, the director may enter into a confidential agreement with the audiologist in which the audiologist agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the director.

(b) As part of the agreement, the audiologist is subject to periodic reevaluations or monitoring as determined appropriate by the director.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or monitoring.

(d) By entering into an agreement with the director under this subsection (2) to limit his or her practice, an audiologist is not engaging in conduct that is grounds for discipline under section 12-29.9-108 (2). The agreement does not constitute a restriction or discipline by the director. However, if the audiologist fails to comply with the terms of an agreement entered into pursuant to this subsection (2), the failure constitutes grounds for disciplinary action under section 12-29.9-108 (2)(r), and the licensee is subject to discipline in accordance with section 12-29.9-108.

(3) This section does not apply to an audiologist subject to discipline under section 12-29.9-108 (2)(q).



§ 12-29.9-114. Mental and physical examination of licensees

(1) If the director has reasonable cause to believe that a licensee is unable to practice with reasonable skill and safety, the director may require the licensee to take a mental or physical examination by a health care provider designated by the director. If the licensee refuses to undergo a mental or physical examination, unless due to circumstances beyond the licensee's control, the director may suspend the licensee's license until the results of the examination are known and the director has made a determination of the licensee's fitness to practice. The director shall proceed with an order for examination and determination in a timely manner.

(2) The director shall include in an order issued to a licensee under subsection (1) of this section the basis of the director's reasonable cause to believe that the licensee is unable to practice with reasonable skill and safety. For the purposes of a disciplinary proceeding authorized by this article, the licensee is deemed to have waived all objections to the admissibility of the examining health care provider's testimony or examination reports on the ground that they are privileged communications.

(3) The licensee may submit to the director testimony or examination reports from a health care provider chosen by the licensee pertaining to the condition that the director alleges may preclude the licensee from practicing with reasonable skill and safety. The director may consider testimony and reports submitted by the licensee in conjunction with, but not in lieu of, testimony and examination reports of the health care provider designated by the director.

(4) A person shall not use the results of any mental or physical examination ordered by the director as evidence in any proceeding other than one before the director. The examination results are not public records and are not available to the public.



§ 12-29.9-115. Protection of medical records - licensee's obligations - verification of compliance - noncompliance grounds for discipline - rules

(1) Each licensee shall develop a written plan to ensure the security of patient medical records. The plan must address at least the following:

(a) The storage and proper disposal of patient medical records;

(b) The disposition of patient medical records in the event the licensee dies, retires, or otherwise ceases to practice or provide audiology services to patients; and

(c) The method by which patients may access or obtain their medical records promptly if any of the events described in paragraph (b) of this subsection (1) occurs.

(2) Upon initial licensure under this article, the licensee shall attest to the director that he or she has developed a plan in compliance with this section.

(3) A licensee shall inform each patient, in writing, of the method by which the patient may access or obtain his or her medical records if an event described in paragraph (b) of subsection (1) of this section occurs.

(4) A licensee who fails to comply with this section is subject to discipline in accordance with section 12-29.9-108.

(5) The director may adopt rules as necessary to implement this section.



§ 12-29.9-116. Repeal of article

This article is repealed, effective September 1, 2020. Prior to the repeal, the department of regulatory agencies shall review the licensing and supervisory functions of the director as provided in section 24-34-104, C.R.S.






Article 30 - Cancer Cure Control



Article 31 - Child Health Associates



Article 32 - Podiatrists

Part 1 - General Provisions

§ 12-32-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Podiatric medicine" means the practice of podiatry.

(2) "Podiatric physician" or "podiatrist" means any person who practices podiatry.

(3) (a) "Practice of podiatry" means:

(I) Holding out one's self to the public as being able to treat, prescribe for, palliate, correct, or prevent any disease, ailment, pain, injury, deformity, or physical condition of the human toe, foot, ankle, tendons that insert into the foot, and soft tissue below the mid-calf, by the use of any medical, surgical, mechanical, manipulative, or electrical treatment, including complications thereof consistent with such scope of practice;

(II) Suggesting, recommending, prescribing, or administering any podiatric form of treatment, operation, or healing for the intended palliation, relief, or cure of any disease, ailment, injury, condition, or defect of the human toe, foot, ankle, tendons that insert into the foot, and soft tissue wounds below the mid-calf, including complications thereof consistent with such scope of practice; and

(III) Maintaining an office or other place for the purpose of examining and treating persons afflicted with disease, injury, or defect of the human toe, foot, ankle, tendons that insert into the foot, and soft tissue wounds below the mid-calf, including the complications thereof consistent with such scope of practice.

(b) The "practice of podiatry" does not include the amputation of the foot or the administration of an anesthetic other than a local anesthetic.

(c) A podiatrist may only treat a soft tissue wound below the mid-calf if the patient is being treated by a physician for his or her underlying medical condition or if the podiatrist refers the patient to a physician for further treatment of the underlying medical condition.

(4) "Soft tissue wound" means a lesion to the musculoskeletal junction that include dermal and sub-dermal tissue that do not involve bone removal or repair or muscle transfer.



§ 12-32-101.5. Podiatric surgery

(1) Surgical procedures on the ankle below the level of the dermis may be performed by a podiatrist licensed before July 1, 2010, in this state who:

(a) Is certified by the American board of podiatric surgery or its successor organization;

(b) Is performing surgery under the direct supervision of a licensed podiatrist certified by the American board of podiatric surgery or its successor organization; except that, if the supervising podiatrist is licensed on or after July 1, 2010, the supervising podiatrist shall be certified in reconstructive rearfoot/ankle surgery or foot and ankle surgery by the American board of podiatric surgery or its successor organization; or

(c) Is performing surgery under the direct supervision of a person licensed to practice medicine and certified by the American board of orthopedic surgery or its successor organization or by the American osteopathic board of orthopedic surgery or its successor organization.

(2) Surgical procedures on the ankle below the level of the dermis may be performed by a podiatrist licensed on or after July 1, 2010, in this state who:

(a) Is certified in reconstructive rearfoot/ankle surgery or foot and ankle surgery by the American board of podiatric surgery or its successor organization;

(b) Is performing surgery under the direct supervision of a licensed podiatrist certified by the American board of podiatric surgery or its successor organization; except that, if the supervising podiatrist is licensed on or after July 1, 2010, the supervising podiatrist shall be certified in reconstructive rearfoot/ankle surgery or foot and ankle surgery by the American board of podiatric surgery or its successor organization;

(c) Is performing surgery under the direct supervision of a person licensed to practice medicine and certified by the American board of orthopedic surgery or its successor organization or by the American osteopathic board of orthopedic surgery or its successor organization; or

(d) Has completed a three-year surgical residency approved by the Colorado podiatry board.



§ 12-32-102. Podiatry license required - professional liability insurance required - exceptions

(1) It is unlawful for any person to practice podiatry within the state of Colorado who does not hold a license to practice medicine issued by the Colorado medical board or a license to practice podiatry issued by the Colorado podiatry board as provided by this article. A podiatry training license is required for a person serving an approved residency program. Such persons shall be licensed by the Colorado podiatry board pursuant to section 12-32-107.4. As used in this section, an "approved residency" is a residency in a hospital conforming to the minimum standards for residency training established or approved by the Colorado podiatry board, which has the authority, upon its own investigation, to approve any residency.

(2) It is unlawful for any person to practice podiatry within the state of Colorado unless such person purchases and maintains professional liability insurance as follows:

(a) If such person performs surgical procedures, professional liability insurance shall be maintained in an amount not less than one million dollars per claim and three million dollars per year for all claims;

(b) The Colorado podiatry board shall by rule establish financial responsibility standards for podiatrists who do not perform podiatric surgical procedures and who sign an affidavit attesting to such fact. The board may determine that no professional liability insurance requirements apply to such persons or may impose standards which shall not in any event exceed those prescribed in paragraph (a) of this subsection (2).



§ 12-32-103. Appointment of members of podiatry board - terms - repeal of article

(1) The governor shall appoint the members of the Colorado podiatry board. The board shall consist of four podiatrist members and one member from the public at large. The member from the public shall not be a licensed health care professional or be employed by or benefit financially from the health care industry. The terms of the members of the board shall be four years. The governor may remove any member of the board for misconduct, incompetency, or neglect of duty. Members of the board shall remain in office until their successors are appointed.

(2) The Colorado podiatry board shall elect biennially from its membership a president and a vice-president. A majority of the board shall constitute a quorum for the transaction of all business.

(3) Members of the Colorado podiatry board shall be immune from suit in any action, civil or criminal, based upon any disciplinary proceedings or other official acts performed in good faith as members of such board.

(4) (a) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the Colorado podiatry board created by this section.

(b) This article is repealed, effective July 1, 2019.



§ 12-32-104. Powers and duties of board

(1) The Colorado podiatry board shall regulate the practice of podiatry. The board shall exercise, subject to the provisions of this article, the following powers and duties:

(a) Adopt, promulgate, and from time to time revise such rules and regulations as may be necessary to enable it to carry out the provisions of this article;

(b) Examine, license, and renew licenses of duly qualified podiatric applicants;

(c) Conduct hearings upon complaints concerning the disciplining of podiatrists;

(d) (I) Make investigations, hold hearings, and take evidence in all matters relating to the exercise and performance of the powers and duties vested in the board.

(II) The board or an administrative law judge may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board.

(III) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(e) Cause the prosecution of and seek injunctions against all persons violating this article;

(f) Approve or refuse to approve podiatric colleges; and

(g) Adopt regulations governing advertising by licensees to prevent the use of advertising which is misleading, deceptive, or false.

(2) Repealed.



§ 12-32-104.5. Limitation on authority

The authority granted the board under the provisions of this article shall not be construed to authorize the board to arbitrate or adjudicate fee disputes between licensees or between a licensee and any other party.



§ 12-32-105. Examination as to qualifications

(1) Every person desiring to practice podiatry in this state shall be examined as to his or her qualifications, except as otherwise provided in this article. Each applicant shall submit, in a manner approved by the Colorado podiatry board, an application containing satisfactory proof that said applicant:

(a) Is twenty-one years of age;

(b) Is a graduate of a school of podiatry at which not less than a two-year prepodiatry course and a four-year course of podiatry is required and that is recognized and approved by the Colorado podiatry board;

(c) Has completed one year of a residency program approved by the Colorado podiatry board as established by rules promulgated by the board; and

(d) In the two years immediately preceding the date the application is received by the Colorado podiatry board, has been enrolled in podiatric medical school or in a residency program, has passed the national examination, has been engaged in the active practice of podiatry as defined by the board, or can otherwise demonstrate competency as determined by the board.

(2) and (3) (Deleted by amendment, L. 2010, (HB 10-1224), ch. 420, p. 2149, § 8, effective July 1, 2010.)



§ 12-32-107. Issuance, revocation, or suspension of license - probation - immunity in professional review

(1) (a) If the Colorado podiatry board determines that an applicant possesses the qualifications required by this article, has paid a fee to be determined and collected pursuant to section 24-34-105, C.R.S., and is entitled to a license to practice podiatry, the board shall issue such license.

(b) If the Colorado podiatry board determines that an applicant for a license to practice podiatry does not possess the qualifications required by this article or that he or she has done any of the acts defined in subsection (3) of this section as unprofessional conduct, it may refrain from issuing a license, and the applicant may proceed as provided in section 24-4-104 (9), C.R.S.

(2) The Colorado podiatry board may refuse to issue or may revoke, suspend, or refuse to renew the license to practice podiatry issued to any person; or the board may issue a letter of admonition or a letter of concern to or place on probation any person who, while holding such a license, is guilty of any unprofessional conduct.

(3) "Unprofessional conduct" as used in this article means:

(a) Repealed.

(b) Resorting to fraud, misrepresentation, or material deception, or making a misleading omission, in applying for, securing, renewing, or seeking reinstatement of a license to practice podiatry in this state or any other state, in applying for professional liability coverage required pursuant to section 12-32-109.5 or for privileges at a hospital or other health care facility, or in taking the examination required in this article;

(c) and (d) Repealed.

(e) Conviction of a felony or any crime that would constitute a violation of this article. For purposes of this paragraph (e), "conviction" includes the entry of a plea of guilty or nolo contendere or the imposition of a deferred sentence.

(f) Habitual or excessive use or abuse of alcohol or controlled substances;

(g) Repealed.

(h) Aiding or abetting in the practice of podiatry any person not licensed to practice podiatry or any person whose license to practice podiatry is suspended;

(i) Any act or omission which fails to meet generally accepted standards of the practice of podiatry;

(j) Except as otherwise provided in section 25-3-103.7, C.R.S., practicing podiatry as the partner, agent, or employee of, or in joint venture with, any person who does not hold a license to practice podiatry within this state, or practicing podiatry as an employee of, or in joint venture with, any partnership or association any of whose partners or associates do not hold a license to practice podiatry within this state, or practicing podiatry as an employee of, or in joint venture with, any corporation other than a professional service corporation for the practice of podiatry as provided for in sections 12-32-109 (4) and 12-32-109.5. Any licensee holding a license to practice podiatry in this state may accept employment from any person, partnership, association, or corporation to examine and treat the employees of such person, partnership, association, or corporation.

(k) Violating, or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate any provision or term of this article, any rule or regulation promulgated by the board pursuant to this article, or any final agency order;

(l) and (m) Repealed.

(n) Administering, dispensing, or prescribing any habit-forming drug or any controlled substance, as defined in section 18-18-102 (5), C.R.S., other than in the course of legitimate professional practice, which includes only prescriptions related to the scope of podiatric medicine as defined in section 12-32-101 (3)(a);

(o) Conviction of violation of any federal or state law regulating the possession, distribution, or use of any controlled substance, as defined in section 18-18-102 (5), C.R.S., and, for the purposes of this paragraph (o), a plea of guilty or a plea of nolo contendere accepted by the court shall be considered as a conviction;

(p) Such physical or mental disability as to render the licensee unable to perform podiatry with reasonable skill and with safety to the patient;

(q) Advertising which is misleading, deceptive, or false;

(r) (I) Violation or abuse of health insurance pursuant to section 18-13-119, C.R.S.; or

(II) Advertising through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise that the licensee will perform any act prohibited by section 18-13-119 (3), C.R.S.;

(s) Engaging in a sexual act with a patient during the course of patient care or during the six-month period immediately following the termination of such care. "Sexual act", as used in this paragraph (s), means sexual contact, sexual intrusion, or sexual penetration as defined in section 18-3-401, C.R.S.

(t) Performing any procedure in the course of patient care beyond the podiatrist's training and competence. This paragraph (t) shall not be construed to authorize a licensed podiatrist to act beyond the scope of podiatry as defined by section 12-32-101 (3).

(u) Engaging in any of the following activities and practices: Willful and repeated ordering or performance, without clinical justification, of demonstrably unnecessary laboratory tests or studies; the administration, without clinical justification, of treatment which is demonstrably unnecessary; the failure to obtain consultations or perform referrals when failing to do so is not consistent with the standard of care for the profession; or ordering or performing, without clinical justification, any service, X ray, or treatment which is contrary to recognized standards of the practice of podiatry as interpreted by the board;

(v) Falsifying or repeatedly making incorrect essential entries or repeatedly failing to make essential entries on patient records;

(w) Committing a fraudulent insurance act, as defined in section 10-1-128, C.R.S.;

(x) (Deleted by amendment, L. 95, p. 220, § 3, effective July 1, 1995.)

(y) Refusing to complete and submit the renewal questionnaire, or failing to report all of the relevant facts, or falsifying any information on the questionnaire as required pursuant to section 12-32-111;

(z) Failing to report to the board any podiatrist known to have violated or, upon information or belief, believed to have violated any of the provisions of this subsection (3);

(aa) Dividing fees or compensation or billing for services performed by an unlicensed person as prohibited by section 12-32-117;

(bb) Failing to report to the Colorado podiatry board within thirty days any adverse action taken against the licensee by another licensing agency in another state, territory, or country, any peer review body, any health care institution, any professional or medical society or association, any governmental agency, any law enforcement agency, or any court for acts of conduct that would constitute grounds for action as described in this article;

(cc) Failing to report to the board the surrender of a license or other authorization to practice medicine in another state or jurisdiction or the surrender of membership on any medical staff or in any medical or professional association or society while under investigation by any of those authorities or bodies for acts or conduct similar to acts or conduct that would constitute grounds for action as defined in this article;

(dd) Violating the provisions of section 8-42-101 (3.6), C.R.S.;

(ee) Any violation of the provisions of section 12-32-202 or any rule or regulation of the board adopted pursuant to said section;

(ff) Failing to respond in an honest, materially responsive, and timely manner to a complaint issued pursuant to section 12-32-108.3.

(3.5) The discipline of a licensee for acts related to the practice of podiatry in another state, territory, or country shall be deemed unprofessional conduct. For purposes of this subsection (3.5), "discipline" includes any sanction required to be reported pursuant to 45 CFR 60.8. This subsection (3.5) shall apply only to disciplinary action based upon acts or omissions in such other state, territory, or country substantially as defined as unprofessional conduct pursuant to subsection (3) of this section.

(4) (a) If a professional review committee is established pursuant to this section to investigate the quality of care being given by a person licensed pursuant to this article, it shall include in its membership at least three persons licensed under this article, but such committee may be authorized to act only by:

(I) The Colorado podiatry board; or

(II) A society or an association of persons licensed pursuant to this article whose membership includes not less than one-third of the persons licensed pursuant to this article residing in this state if the licensee whose services are the subject of review is a member of such society or association.

(b) Any member of the board or professional review committee, any member of the board's staff, any member of the professional review committee's staff, any person acting as a witness or consultant to the board or committee, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, committee member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.

(5) To prevent the use of advertising which is misleading, deceptive, or false, the Colorado podiatry board may adopt regulations governing advertising by podiatrists.



§ 12-32-107.2. Volunteer podiatrist license

(1) Any person licensed to practice podiatry pursuant to this article may apply to the Colorado podiatry board for volunteer licensure status. Any such application shall be in the form and manner designated by the board. The board may grant such status by issuing a volunteer license, or it may deny the application if the licensee has been disciplined for any of the causes set forth in section 12-32-107.

(2) Any person applying for a license under this section shall:

(a) Attest that, after a date certain, the applicant no longer earns income as a podiatrist;

(b) Pay the license fee authorized by section 24-34-105, C.R.S. The volunteer podiatrist license fee shall be reduced from the license fee.

(c) Maintain liability insurance as provided in section 12-32-102.

(3) The volunteer status of a licensee shall be plainly indicated on the face of any volunteer license issued pursuant to this section.

(4) The Colorado podiatry board is authorized to conduct disciplinary proceedings pursuant to section 12-32-108.3 against any person licensed under this section for an act committed while such person was licensed pursuant to this section.

(5) Any person licensed under this section may apply to the Colorado podiatry board for a return to active licensure status by filing an application in the form and manner designated by the board. The board may approve such application and issue a license to practice podiatry or may deny the application if the licensee has been disciplined for or engaged in any of the activities set forth in section 12-32-107.

(6) A podiatrist with a volunteer license shall only provide podiatry services if the services are performed on a limited basis for no fee or other compensation.



§ 12-32-107.4. Podiatry training license

(1) The Colorado podiatry board shall issue a podiatry training license to an applicant who has:

(a) Graduated from a podiatric medical school approved by the Colorado podiatry board;

(b) Passed the part I and part II examinations by the national board of podiatric medical examiners or its successor organization; and

(c) Been accepted into a podiatric residency program in Colorado.

(2) At least thirty days prior to the date the applicant begins the residency program, the applicant shall submit a statement to the Colorado podiatry board from the residency director of an approved residency program in Colorado that states the applicant meets the necessary qualifications and that the residency program accepts responsibility for the applicant's training while in the program.

(3) Where feasible, the applicant shall submit a completed application, on a form approved by the Colorado podiatry board, on or before the date on which the applicant begins the approved residency. A podiatry training license granted pursuant to this section shall expire if a completed application is not received by the board within sixty days after the applicant begins the approved residency.

(4) The Colorado podiatry board may refuse to issue a podiatric training license to an applicant who does not have the necessary qualifications, who has engaged in unprofessional conduct pursuant to section 12-32-107, or who has been disciplined by a licensing board in another jurisdiction.

(5) A person with a podiatric training license shall only practice podiatry under the supervision of a licensed podiatrist or a physician licensed to practice medicine within the residency program. A person with a podiatry training license shall not delegate podiatric or medical services to a person who is not licensed to practice podiatry or medicine and shall not have the authority to supervise physician assistants.

(6) The podiatry training license shall not be renewed and shall expire:

(a) No later than three years after the date the license is issued;

(b) If the training licensee is no longer participating in the residency program; or

(c) When the training licensee receives a license to practice podiatry pursuant to section 12-32-107.



§ 12-32-107.5. Prescriptions - requirement to advise patients

(1) A podiatrist licensed under this article may advise the podiatrist's patients of their option to have the symptom or purpose for which a prescription is being issued included on the prescription order.

(2) A podiatrist's failure to advise a patient under subsection (1) of this section shall not be grounds for any disciplinary action against the podiatrist's professional license issued under this article. Failure to advise a patient pursuant to subsection (1) of this section shall not be grounds for any civil action against a podiatrist in a negligence or tort action, nor shall such failure be evidence in any civil action against a podiatrist.



§ 12-32-108. Licensure by endorsement

(1) The Colorado podiatry board may issue a license by endorsement to engage in the practice of podiatry in this state to any applicant who has a license in good standing as a podiatrist under the laws of another jurisdiction if the applicant presents proof satisfactory to the board that, at the time of application for a Colorado license by endorsement, the applicant possesses credentials and qualifications that are substantially equivalent to requirements in Colorado for licensure by examination, and that in the two years immediately preceding the date of the application the applicant has been engaged in the active practice of podiatry as defined by the board or can otherwise demonstrate competency as determined by the board. The board may specify by rule what shall constitute substantially equivalent credentials and qualifications.

(2) A fee to be set by the board shall be charged for registration by endorsement.

(3) "In good standing", as used in subsection (1) of this section, means a license that has not been revoked or suspended or against which there are no current disciplinary or adverse actions.



§ 12-32-108.3. Disciplinary action by board

(1) In the discharge of its duties, the Colorado podiatry board may enlist the assistance of other persons licensed to practice podiatry or medicine in this state. Podiatrists have the duty to report to the board any podiatrist known, or upon information and belief, to have violated any of the provisions of section 12-32-107 (3).

(2) (a) Complaints in writing relating to the conduct of any podiatrist licensed or authorized to practice podiatry in this state may be made by any person or may be initiated by the Colorado podiatry board on its own motion. The podiatrist complained of shall be given notice by first-class mail of the nature of all matters complained of within thirty days of the receipt of the complaint or initiation of the complaint by the Colorado podiatry board and shall be given thirty days to make explanation or answer thereto.

(b) The Colorado podiatry board shall cause an investigation to be made when the board is informed of:

(I) Disciplinary actions taken by hospitals to suspend or revoke the privileges of a podiatrist and reported to such board pursuant to section 25-3-107, C.R.S.;

(II) Disciplinary actions taken by a professional review committee established pursuant to section 12-32-107 (4) against a podiatrist;

(III) An instance of a malpractice settlement or judgment against a podiatrist reported to the board pursuant to section 10-1-124, C.R.S.; or

(IV) Podiatrists who have been allowed to resign from hospitals for unprofessional conduct. Such hospitals shall report to the board.

(c) On completion of an investigation, the board shall make a finding that:

(I) The complaint is without merit and no further action need be taken with reference thereto;

(II) There is no reasonable cause to warrant further action with reference thereto;

(III) (A) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, a letter of admonition may be issued and sent, by certified mail, to the licensee.

(B) When a letter of admonition is sent by the board, by certified mail, to a licensee, such licensee shall be advised that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(C) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(IV) (A) The investigation discloses facts that warrant further proceedings by formal complaint, as provided in subsection (3) of this section, in which event the complaint shall be referred to the attorney general for preparation and filing of a formal complaint;

(B) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(V) The investigation discloses an instance of conduct which, in the opinion of the board, does not warrant formal action but in which the board has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, in which case, a confidential letter of concern shall be sent to the podiatrist against whom a complaint was made. If the board learns of second or subsequent actions of the same or similar nature by the licensee, the board shall not issue a confidential letter of concern but shall take such other course of action as it deems appropriate.

(d) Repealed.

(3) (a) All formal complaints seeking disciplinary action against a podiatrist shall be filed with the Colorado podiatry board. A formal complaint shall set forth the charges with sufficient particularity as to inform the podiatrist clearly and specifically of the acts of unprofessional conduct with which he or she is charged.

(b) The board may include in any disciplinary order placing a podiatrist on probation such conditions as the board may deem appropriate to assure that the podiatrist is physically, mentally, and otherwise qualified to practice podiatry in accordance with generally accepted professional standards of practice, including any or all of the following:

(I) Submission by the podiatrist to such examinations as the board may order to determine his or her physical or mental condition or his or her professional qualifications;

(II) The taking by him or her of such therapy or courses of training or education as may be needed to correct deficiencies found either in the hearing or by such examinations;

(III) The review or supervision of his or her practice as may be necessary to determine the quality of his or her practice and to correct deficiencies therein; and

(IV) The imposition of restrictions upon the nature of his or her practice to assure that he or she does not practice beyond the limits of his or her capabilities.

(c) Upon the failure of a licensee to comply with any conditions imposed by the Colorado podiatry board pursuant to paragraph (b) of this subsection (3), unless compliance is beyond the control of the licensee, the board may suspend the license of the licensee until the licensee complies with the conditions of the board.

(4) The board, through the department of regulatory agencies, may employ administrative law judges, on a full-time or part-time basis, to conduct hearings as provided by this article or on any matter within the board's jurisdiction upon such conditions and terms as the board may determine.

(5) The attendance of witnesses and the production of books, patient records, papers, and other pertinent documents at the hearing may be summoned by subpoenas issued by the board, which shall be served in the manner provided by the Colorado rules of civil procedure for service of subpoenas.

(6) Disciplinary proceedings and hearings shall be conducted in the manner prescribed by article 4 of title 24, C.R.S., and the hearing and opportunity for review shall be conducted pursuant to said article by the board or an administrative law judge at the board's discretion.

(7) (a) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board. The person providing such copies shall prepare them from the original record and shall delete from the copy provided pursuant to the subpoena the name of the patient, but shall identify the patient by a numbered code, to be retained by the custodian of the records from which the copies were made. Upon certification of the custodian that the copies are true and complete except for the patient's name, they shall be deemed authentic, subject to the right to inspect the originals for the limited purpose of ascertaining the accuracy of the copies. No privilege of confidentiality shall exist with respect to such copies, and no liability shall lie against the board or the custodian or his or her authorized employee for furnishing or using such copies in accordance with this subsection (7).

(b) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(8) (Deleted by amendment, L. 2010, (HB 10-1224), ch. 420, p. 2154, § 13, effective July 1, 2010.)

(9) Upon the expiration of the term of suspension, the license shall be reinstated by the Colorado podiatry board if the holder of the license furnishes the board with evidence that he or she has complied with all terms of the suspension. If the evidence shows he or she has not complied with all terms of the suspension, the board shall continue the suspension or revoke the license at a hearing, notice of which and the procedure at which shall be as provided in this section.

(10) If a person holding a license to practice podiatry in this state is determined to be mentally incompetent or insane by a court of competent jurisdiction and a court enters, pursuant to part 3 or 4 of article 14 of title 15 or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency or insanity is of such a degree that the person holding a license is incapable of continuing to practice podiatry, his or her license shall automatically be suspended by the board, and, anything in this article to the contrary notwithstanding, the suspension shall continue until the licensee is found by such court to be competent to practice podiatry.

(11) (a) If the Colorado podiatry board has reasonable cause to believe that a person licensed to practice podiatry in this state is unable to practice podiatry with reasonable skill and safety to patients because of a condition described in section 12-32-107 (3)(f) or (3)(p), it may require the licensee to submit to mental or physical examinations by physicians designated by the board. Upon the failure of the licensee to submit to the mental or physical examinations, unless due to circumstances beyond his or her control, the board may suspend the licensee's license to practice podiatry in this state until such time as he or she submits to the required examinations and the board has made a determination on the ability of the licensee based on the results of the examinations. The board shall ensure that all examinations are conducted and evaluated in a timely manner.

(b) Every person licensed to practice podiatry in this state shall be deemed, by so practicing or by applying for registration of his or her license to practice podiatry in this state, to have given his or her consent to submit to mental or physical examinations when directed in writing by the board and, further, to have waived all objections to the admissibility of the examining physician's testimony or examination reports on the ground of privileged communication.

(c) The results of any mental or physical examination ordered by the board shall not be used as evidence in any proceeding other than before the Colorado podiatry board.

(12) Investigations and examinations of the Colorado podiatry board conducted pursuant to the provisions of this section shall be exempt from the provisions of any law requiring that proceedings of the board be conducted publicly or that the minutes or records of the board with respect to action of the board taken pursuant to the provisions of this subsection (12) be open to public inspection. Any proceedings with regard to a licensee who is in violation of section 12-32-107 (3)(f) and who is participating in good faith in a rehabilitation program designed to alleviate the conditions specified in section 12-32-107 (3)(f) which has been approved by the board are also exempt from any such requirements of law.

(13) A person licensed to practice podiatry or medicine who, at the request of the Colorado podiatry board, examines another person licensed to practice podiatry shall be immune from suit for damages by the person examined if the examining person conducted the examination and made his or her findings or diagnosis in good faith.

(14) Repealed.

(15) (a) If it appears to the Colorado podiatry board, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (15), the respondent may request a hearing on the question of whether acts or practices in violation of this part 1 have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(16) (a) If it appears to the Colorado podiatry board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this part 1, then, in addition to any specific powers granted pursuant to this part 1, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (16) shall be promptly notified by the Colorado podiatry board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (16) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the Colorado podiatry board as provided in paragraph (b) of this subsection (16). The hearing may be continued by agreement of the parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (16) does not appear at the hearing, the Colorado podiatry board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (16) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the Colorado podiatry board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this part 1, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The Colorado podiatry board shall provide notice, in the manner set forth in paragraph (b) of this subsection (16), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(17) If it appears to the Colorado podiatry board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this part 1, any rule promulgated pursuant to this part 1, any order issued pursuant to this part 1, or any act or practice constituting grounds for administrative sanction pursuant to this part 1, the board may enter into a stipulation with such person.

(18) If any person fails to comply with a final cease-and-desist order or a stipulation, the Colorado podiatry board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(19) A person aggrieved by the final cease-and-desist order may seek judicial review of the Colorado podiatry board's determination or of the board's final order as provided in section 12-32-108.7.

(20) The Colorado podiatry board may impose a fine, not to exceed five thousand dollars, for a violation of this article. All fines collected pursuant to this subsection (20) shall be transferred to the state treasurer, who shall credit the moneys to the general fund.



§ 12-32-108.5. Reconsideration and review of action of board

(1) The Colorado podiatry board, on its own motion or upon application in accordance with subsection (3) of this section, at any time after the refusal to grant a license, the imposition of any discipline as provided in section 12-32-108.3, or the ordering of probation, as provided in section 12-32-107 (2), may reconsider its prior action and grant, reinstate, or restore such license or terminate probation or reduce the severity of its prior disciplinary action. The taking of any such further action, or the holding of a hearing with respect thereto, shall rest in the sole discretion of the board.

(2) Upon the receipt of the application, it may be forwarded to the attorney general for such investigation as may be deemed necessary. A copy of the application and the report of investigation shall be forwarded to the board, which shall consider the same and report its findings and conclusions. The proceedings shall be governed by the applicable provisions governing formal hearings in disciplinary proceedings. The attorney general may present evidence bearing upon the matters in issue, and the burden shall be upon the applicant seeking reinstatement to establish the averments of his or her application as specified in section 24-4-105 (7), C.R.S. No application for reinstatement or for modification of a prior order shall be accepted unless the applicant deposits with the board all amounts unpaid under any prior order of the board.

(3) No licensee whose license is revoked shall be allowed to apply for reinstatement of such license earlier than two years after the effective date of the revocation.



§ 12-32-108.7. Judicial review

The court of appeals shall have initial jurisdiction to review all final actions and orders that are subject to judicial review of the Colorado podiatry board. Such proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.



§ 12-32-109. Unauthorized practice - penalties

(1) Any person who practices or offers or attempts to practice podiatry within this state without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(1.5) Any person who presents as his or her own the diploma, license, certificate, or credentials of another, or who gives either false or forged evidence of any kind to the Colorado podiatry board, or any member thereof, in connection with an application for a license to practice podiatry, or who practices podiatry under a false or assumed name, or who falsely impersonates another licensee of a like or different name commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) No person shall advertise in any form or hold himself or herself out to the public as a podiatrist, or, in any sign or any advertisement, use the word "podiatrist", "foot specialist", "foot correctionist", "foot expert", "practipedist", "podologist", or any other terms or letters indicating or implying that he or she is a podiatrist or that he or she practices or holds himself or herself out as practicing podiatry or foot correction in any manner, without having, at the time of so doing, a valid, unsuspended, and unrevoked license as required by this article.

(3) No podiatrist shall willfully cause the public to believe that he or she has qualifications extending beyond the limits of this article, and no podiatrist shall willfully sign his or her name using the prefix "Doctor" or "Dr." without following his or her name with "podiatrist", "Doctor of Podiatric Medicine", or "D.P.M.". No podiatrist shall use the title "podiatric physician" unless such title is followed by the words "practice limited to treatment of the foot and ankle".

(4) The conduct of the practice of podiatry in a corporate capacity is hereby prohibited, but such prohibition shall not be construed to prevent the practice of podiatry by a professional service corporation whose stockholders are restricted solely to licensed podiatrists. Any such professional service corporation may exercise such powers and shall be subject to such limitations and requirements, insofar as applicable, as are provided in section 12-32-109.5, relating to professional service corporations for the practice of podiatry.

(5) The provisions of this article shall not apply to any physician licensed to practice medicine or surgery, any regularly commissioned surgeon of the United States armed forces or United States public health service, or any licensed osteopath.

(6) The provisions of this article shall not be construed to prohibit the recommending, advertising, fitting, adjusting, or sale of corrective shoes, arch supports, or similar mechanical appliances and foot remedies by retail dealers and manufacturers.

(7) The provisions of this article shall not be construed to prohibit, or to require a license for, the rendering of services under the personal and responsible direction and supervision of a person licensed to practice podiatry, and this exemption shall not apply to persons otherwise qualified to practice podiatry but not licensed to practice in this state.

(8) The provisions of this article shall not be construed to prohibit, or to require a license for, the rendering of nursing services by registered or other nurses in the lawful discharge of their duties pursuant to article 38 of this title.



§ 12-32-109.3. Use of physician assistants - rules

(1) A person licensed under the laws of this state to practice podiatry may delegate to a physician assistant licensed by the Colorado medical board pursuant to section 12-36-107.4 the authority to perform acts that constitute the practice of podiatry to the extent and in the manner authorized by rules promulgated by the Colorado podiatry board. Such acts shall be consistent with sound practices of podiatry. Each prescription for a controlled substance, as defined in section 18-18-102 (5), C.R.S., issued by a physician assistant must have the name of the physician assistant's supervising podiatrist printed on the prescription. For all other prescriptions issued by a physician assistant, the name and address of the health facility and, if the health facility is a multi-speciality organization, the name and address of the speciality clinic within the health facility where the physician assistant is practicing must be imprinted on the prescription. Nothing in this section limits the ability of otherwise licensed health personnel to perform delegated acts. The dispensing of prescription medication by a physician assistant is subject to section 12-42.5-118 (6).

(2) If the authority to perform an act is delegated pursuant to subsection (1) of this section, the act shall not be performed except under the personal and responsible direction and supervision of a person licensed under the laws of this state to practice podiatry, and said person shall not be responsible for the direction and supervision of more than four physician assistants at any one time without specific approval of the board. The board may define appropriate direction and supervision pursuant to rules.

(3) The provisions of sections 12-36-106 (5) and 12-36-107.4 governing physician assistants under the "Colorado Medical Practice Act" shall apply to physician assistants under this section.



§ 12-32-109.5. Professional service corporations, limited liability companies, and registered limited liability partnerships for the practice of podiatry - definitions

(1) Persons licensed to practice podiatry by the Colorado podiatry board may form professional service corporations for the practice of podiatry under the "Colorado Corporation Code", if such corporations are organized and operated in accordance with the provisions of this section. The articles of incorporation of such corporations shall contain provisions complying with the following requirements:

(a) The name of the corporation shall contain the words "professional company" or "professional corporation" or abbreviations thereof.

(b) The corporation shall be organized solely for the purposes of conducting the practice of podiatry only through persons licensed by the Colorado podiatry board to practice podiatry in the state of Colorado.

(c) The corporation may exercise the powers and privileges conferred upon corporations by the laws of Colorado only in furtherance of and subject to its corporate purpose.

(d) All shareholders of the corporation shall be persons licensed by the Colorado podiatry board to practice podiatry in the state of Colorado, and who at all times own their shares in their own right. They shall be individuals who, except for illness, accident, time spent in the armed services, on vacations, and on leaves of absence not to exceed one year, are actively engaged in the practice of podiatry in the offices of the corporation.

(e) Provisions shall be made requiring any shareholder who ceases to be or for any reason is ineligible to be a shareholder to dispose of all his or her shares immediately, either to the corporation or to any person having the qualifications described in paragraph (d) of this subsection (1).

(f) The president shall be a shareholder and a director and, to the extent possible, all other directors and officers shall be persons having the qualifications described in paragraph (d) of this subsection (1). Lay directors and officers shall not exercise any authority whatsoever over professional matters. Notwithstanding sections 7-108-103 to 7-108-106, C.R.S., relating to the terms of office of directors, a professional service corporation for the practice of podiatry may provide in the articles of incorporation or the bylaws that the directors may have terms of office of up to six years and that the directors may be divided into either two or three classes, each class to be as nearly equal in number as possible, with the terms of each class staggered to provide for the periodic, but not annual, election of less than all the directors.

(g) The articles of incorporation shall provide and all shareholders of the corporation shall agree that all shareholders of the corporation shall be jointly and severally liable for all acts, errors, and omissions of the employees of the corporation or that all shareholders of the corporation shall be jointly and severally liable for all acts, errors, and omissions of the employees of the corporation except during periods of time when each person licensed by the Colorado podiatry board to practice podiatry in Colorado who is a shareholder or any employee of the corporation has a professional liability policy insuring himself or herself and all employees who are not licensed to practice podiatry who act at his or her direction in the amount of fifty thousand dollars for each claim and an aggregate top limit of liability per year for all claims of one hundred fifty thousand dollars or the corporation maintains in good standing professional liability insurance, which shall meet the following minimum standards:

(I) The insurance shall insure the corporation against liability imposed upon the corporation by law for damages resulting from any claim made against the corporation arising out of the performance of professional services for others by those officers and employees of the corporation who are licensed by the Colorado podiatry board to practice podiatry.

(II) Such policies shall insure the corporation against liability imposed upon it by law for damages arising out of the acts, errors, and omissions of all nonprofessional employees.

(III) The insurance shall be in an amount for each claim of at least fifty thousand dollars multiplied by the number of persons licensed to practice podiatry employed by the corporation. The policy may provide for an aggregate top limit of liability per year for all claims of one hundred fifty thousand dollars also multiplied by the number of persons licensed to practice podiatry employed by the corporation, but no firm shall be required to carry insurance in excess of three hundred thousand dollars for each claim with an aggregate top limit of liability for all claims during the year of nine hundred thousand dollars.

(IV) The policy may provide that it does not apply to: Any dishonest, fraudulent, criminal, or malicious act or omission of the insured corporation or any stockholder or employee thereof; the conduct of any business enterprise, as distinguished from the practice of podiatry, in which the insured corporation under this section is not permitted to engage but which nevertheless may be owned by the insured corporation or in which the insured corporation may be a partner or which may be controlled, operated, or managed by the insured corporation in its own or in a fiduciary capacity, including the ownership, maintenance, or use of any property in connection therewith; when not resulting from breach of professional duty, bodily injury to, or sickness, disease, or death of any person, or to injury to or destruction of any tangible property, including the loss of use thereof; and such policy may contain reasonable provisions with respect to policy periods, territory, claims, conditions, and other usual matters.

(2) (a) The corporation shall do nothing which, if done by a person licensed to practice podiatry in the state of Colorado employed by it, would violate the standards of professional conduct as provided for in section 12-32-107 (3). Any violation by the corporation of this section shall be grounds for the Colorado podiatry board to terminate or suspend its right to practice podiatry.

(b) The provisions of paragraph (b) of subsection (5) of this section shall apply to the employment of a podiatrist by a professional service corporation, limited liability company, or registered limited liability partnership formed for the practice of podiatry in accordance with this section regardless of the date of formation of the entity.

(3) Nothing in this section shall be deemed to diminish or change the obligation of each person licensed to practice podiatry employed by the corporation to conduct his or her practice in accordance with the standards of professional conduct provided for in section 12-32-107 (3). Any person licensed by the Colorado podiatry board to practice podiatry who by act or omission causes the corporation to act or fail to act in a way that violates such standards of professional conduct, including any provision of this section, shall be deemed personally responsible for the act or omission and shall be subject to discipline for the act or omission.

(4) A professional service corporation may adopt a pension, profit-sharing (whether cash or deferred), health and accident, insurance, or welfare plan for all or part of its employees including lay employees if such plan does not require or result in the sharing of specific or identifiable fees with lay employees, and if any payments made to lay employees, or into any such plan in behalf of lay employees, are based upon their compensation or length of service, or both, rather than the amount of fees or income received.

(5) (a) Except as provided in this section, corporations shall not practice podiatry.

(b) Employment of a podiatrist by a certified or licensed hospital, licensed skilled nursing facility, certified home health agency, licensed hospice, certified comprehensive outpatient rehabilitation facility, certified rehabilitation agency, authorized health maintenance organization, accredited educational entity, or other entity wholly owned and operated by any governmental unit or agency shall not be considered the corporate practice of podiatry if:

(I) The relationship created by the employment does not affect the ability of the podiatrist to exercise his or her independent judgment in the practice of the profession;

(II) The podiatrist's independent judgment in the practice of the profession is in fact unaffected by the relationship;

(III) The policies of the entity employing the podiatrist contain a procedure by which complaints by a podiatrist alleging a violation of this paragraph (b) may be heard and resolved;

(IV) The podiatrist is not required to exclusively refer any patient to a particular provider or supplier; except that nothing in this subparagraph (IV) shall invalidate the policy provisions of a contract between a podiatrist and his or her intermediary or the managed care provisions of a health coverage plan; and

(V) The podiatrist is not required to take any other action he or she determines not to be in the patient's best interest.

(c) A podiatrist employed by an entity described in paragraph (b) of this subsection (5) shall be an employee of the entity for purposes of liability for all acts, errors, and omissions of the employee.

(6) As used in this section, unless the context otherwise requires:

(a) "Articles of incorporation" includes operating agreements of limited liability companies and partnership agreements of registered limited liability partnerships.

(b) "Corporation" includes a limited liability company organized under the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S., and a limited liability partnership registered under section 7-60-144 or 7-64-1002, C.R.S.

(c) "Director" and "officer" of a corporation includes a member and a manager of a limited liability company and a partner in a registered limited liability partnership.

(d) "Employees" includes employees, members, and managers of a limited liability company and employees and partners of a registered limited liability partnership.

(d.5) "Health benefit plan" has the same meaning as set forth in section 10-16-102 (32), C.R.S.

(e) "Share" includes a member's rights in a limited liability company and a partner's rights in a registered limited liability partnership.

(f) "Shareholder" includes a member of a limited liability company and a partner in a registered limited liability partnership.



§ 12-32-111. Renewal of license

(1) (a) The Colorado podiatry board shall set reasonable continuing education requirements for renewal of license, but in no event shall the board require more than fourteen hours' credit of continuing education per year. A podiatrist desiring to renew his or her license to practice podiatry shall submit to the Colorado podiatry board the information the board believes necessary to show that he or she has fulfilled the board's continuing education requirements and a fee to be determined and collected pursuant to section 24-34-105, C.R.S.

(b) On or before the 2013 podiatrist license renewal cycle, the Colorado podiatry board shall promulgate rules and implement an ongoing professional development program that shall be developed in conjunction with statewide professional associations that represent podiatrists. The professional development program may include the continuing education requirements in paragraph (a) of this subsection (1).

(1.5) The board shall establish a questionnaire to accompany the renewal form. The questionnaire shall be designed to determine if the licensee has acted in violation of, or has been disciplined for actions that might be construed as violations of, this article or that may make the licensee unfit to practice podiatry with reasonable care and safety. The failure of an applicant to answer the questionnaire accurately shall constitute unprofessional conduct pursuant to section 12-32-107.

(2) No license to practice podiatry that has been delinquent for more than two years shall be renewed unless the applicant demonstrates to the Colorado podiatry board his or her continued professional competence.

(3) (Deleted by amendment, L. 2010, (HB 10-1224), ch. 420, p. 2158, § 19, effective July 1, 2010.)

(4) Renewal or reinstatement of a license shall be pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies, and a license shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director, the license shall expire. A person whose license has expired shall be subject to the penalties provided in this article or in section 24-34-102 (8), C.R.S. The board shall establish the criteria for reinstatement of a license.



§ 12-32-113. Injunctive proceedings

The Colorado podiatry board, in the name of the people of the state of Colorado, may apply for injunctive relief through the attorney general in any court of competent jurisdiction to enjoin any person who does not possess a currently valid or active podiatry license from committing any act declared to be unlawful or prohibited by this article. If it is established that the defendant has been or is committing an act declared to be unlawful or prohibited by this article, the court or any judge thereof shall enter a decree perpetually enjoining said defendant from further committing such act. In the case of a violation of any injunction issued under the provisions of this section, the court or any judge thereof may summarily try and punish the offender for contempt of court. Such injunctive proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided for in this article.



§ 12-32-114. Duplicates of license

The Colorado podiatry board is authorized to issue a duplicate license to any person to whom a license to practice podiatry in this state has been issued, upon application, properly verified by oath, establishing to the satisfaction of the board that the original license has been lost or destroyed and upon payment to the board of a fee to be determined by rule adopted by the board. No person shall be entitled to a duplicate license unless he or she is a licensee in good standing.



§ 12-32-117. Division of fees

(1) If any person holding a license issued by the Colorado podiatry board divides any fee or compensation received or charged for services rendered by him or her as such licensee or agrees to divide any such fee or compensation with any person, firm, association, or corporation as pay or compensation to such other person for sending or bringing any patient or other person to such licensee, or for recommending such licensee to any person, or for being instrumental in any manner in causing any person to engage such licensee in his or her professional capacity; or if any such licensee shall either directly or indirectly pay or compensate or agree to pay or compensate any person, firm, association, or corporation for sending or bringing any patient or other person to such licensee for examination or treatment, or for recommending such licensee to any person, or for being instrumental in causing any person to engage such licensee in his or her professional capacity; or if any such licensee, in his or her professional capacity and in his or her own name or behalf, shall make or present a bill or request a payment for services rendered by any person other than the licensee, such licensee commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) Repealed.



§ 12-32-118. Recovery of fees illegally paid

If any licensee, in violation of section 12-32-117, divides or agrees to divide any fee or compensation received by him or her for services rendered in his or her professional capacity with any person, the person who has paid such fee or compensation to the licensee may recover the amount unlawfully paid or agreed to be paid from either the licensee or from the person to whom the fee or compensation has been paid, by an action to be instituted within two years after the date on which the fee or compensation was divided or agreed to be divided.






Part 2 - Safety Training for Unlicensed X-Ray Technicians

§ 12-32-201. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that public exposure to the hazards of ionizing radiation used for diagnostic purposes should be minimized wherever possible. Accordingly, the general assembly finds, determines, and declares that for any podiatric physician or podiatrist to allow an untrained person to operate a machine source of ionizing radiation, including without limitation a device commonly known as an "X-ray machine", or to administer such radiation to a patient for diagnostic purposes is a threat to the public health and safety.

(2) It is the intent of the general assembly that podiatric physicians or podiatrists utilizing unlicensed persons in their practices provide those persons with a minimum level of education and training before allowing them to operate machine sources of ionizing radiation; however, it is not the general assembly's intent to discourage education and training beyond this minimum. It is further the intent of the general assembly that established minimum training and education requirements correspond as closely as possible to the requirements of each particular work setting as determined by the Colorado podiatry board pursuant to this part 2.

(3) The general assembly seeks to ensure, and accordingly declares its intent, that in promulgating the rules and regulations authorized by this part 2, the Colorado podiatry board will make every effort, consistent with its other statutory duties, to avoid creating a shortage of qualified individuals to operate machine sources of ionizing radiation for beneficial medical purposes in any area of the state.



§ 12-32-202. Board authorized to issue rules

(1) (a) The Colorado podiatry board shall adopt rules and regulations prescribing minimum standards for the qualifications, education, and training of unlicensed persons operating machine sources of ionizing radiation and administering such radiation to patients for diagnostic podiatric use. No podiatric physician nor podiatrist shall allow any unlicensed person to operate a machine source of ionizing radiation or to administer such radiation to any patient unless such person has met the standards then in effect under rules and regulations adopted pursuant to this section. The board may adopt rules and regulations allowing a grace period in which newly hired operators of machine sources of ionizing radiation shall receive the training required pursuant to this section.

(b) For purposes of this part 2, "unlicensed person" means any person who does not hold a current and active license entitling the person to practice podiatry under the provisions of this article.

(2) The Colorado podiatry board shall seek the assistance of licensed podiatrists in developing and formulating the rules and regulations promulgated pursuant to this section.

(3) The required number of hours of training and education for all unlicensed persons operating machine sources of ionizing radiation and administering such radiation to patients shall be established by the board by rule on or before July 1, 1992. This standard shall apply to all persons in podiatric settings other than hospitals and similar facilities licensed by the department of public health and environment pursuant to section 25-1.5-103, C.R.S. Such training and education may be obtained through programs approved by the appropriate authority of any state or through equivalent programs and training experience including on-the-job training as determined by the board.









Article 33 - Chiropractors

Part 1 - General Provisions

§ 12-33-101. Legislative declaration - unlawful acts - license required

(1) It is hereby declared to be the policy of the general assembly of the state of Colorado that, in order to safeguard the life, health, and property and the public welfare of the people of this state and in order to protect the people of this state against unauthorized, unqualified, and improper practice of chiropractic, it is necessary that a proper regulatory authority be established and adequately provided for.

(2) It is unlawful for any person to practice or to offer to practice chiropractic in the state of Colorado, or to use in connection with his name or business or otherwise to assume, use, or advertise any title or description which will or which reasonably might be expected to mislead the public into believing he is a doctor of chiropractic, unless such person has been duly licensed under the provisions of this article. Anyone who holds himself out to the public as a doctor of chiropractic without qualifying for proper licensing under this article and without submitting to the regulations provided in this article endangers thereby the public life, health, property, and welfare.



§ 12-33-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Acupuncture" means the puncture of the skin with fine needles for diagnostic and therapeutic purposes.

(1.3) (a) "Animal chiropractic" means diagnosing and treating animal vertebral subluxation through chiropractic adjustment of the spine or extremity articulations of fully awake dogs and horses. The chiropractic adjustment may be performed only with the hands or with the use of a hand-held low-force mechanical adjusting device functionally equivalent to the device known as an activator; all other equipment is prohibited.

(b) "Animal chiropractic" does not include:

(I) Performing veterinary medical care and diagnosis;

(II) Performing surgery;

(III) Dispensing or administering medications, dietary or nutritional supplements, herbs, essences, nutraceutical products, or anything supplied orally, rectally, by inhalation, by injection, or topically except topically applied heat or cold;

(IV) Generating radiographic images or performing imaging procedures, including thermography;

(V) Performing acupuncture, or any treatment activity other than chiropractic adjustment;

(VI) Providing magnetic or other nonmanual treatment techniques, colonics, colored-light therapy, homeopathy, radionics, or vitamin therapy;

(VII) Venipuncture;

(VIII) Making diagnoses by methods such as live cell analysis, pendulum divining, iridology, hair analysis, nutritional deficiency questionnaires, herbal crystallization analysis, or food allergy testing.

(1.5) "Animal vertebral subluxation" means a lesion or dysfunction in a joint or motion segment in which alignment, movement integrity, or physiological function are altered, although contact between joint surfaces remains intact, which may influence biomechanical and neural integrity. Diagnosis of animal vertebral subluxation typically involves evaluation of gait and radiographs, and static and motion palpation techniques that are used to identify joint dysfunction. Diagnosis of animal vertebral subluxation does not include methods such as applied kinesiology, reflexology, pendulum divining, or thermography.

(1.7) "Chiropractic" means that branch of the healing arts that is based on the premise that disease is attributable to the abnormal functioning of the human nervous system. It includes the diagnosing and analyzing of human ailments and seeks the elimination of the abnormal functioning of the human nervous system by the adjustment or manipulation, by hand or instrument, of the articulations and adjacent tissue of the human body, particularly the spinal column, and the use as indicated of procedures that facilitate the adjustment or manipulation and make it more effective and the use of sanitary, hygienic, nutritional, and physical remedial measures for the promotion, maintenance, and restoration of health, the prevention of disease, and the treatment of human ailments. "Chiropractic" includes the use of venipuncture for diagnostic purposes. "Chiropractic" does not include colonic irrigation therapy. "Chiropractic" includes treatment by acupuncture when performed by an appropriately trained chiropractor as determined by the Colorado state board of chiropractic examiners. Nothing in this section shall apply to persons using acupuncture not licensed by the board.

(2) "Chiropractic adjustment" means the application, by hand, by a trained chiropractor who has fulfilled the educational and licensing requirements of this article, of adjustive force to correct subluxations, fixations, structural distortions, abnormal tensions, and disrelated structures, or to remove interference with the transmission of nerve force. The application of the dynamic adjustive thrust is designed and intended to produce and usually elicits audible and perceptible release of tensions and movement of tissues or anatomical parts for the purpose of removing or correcting interference to nerve transmission and expression.

(3) "Electrotherapy" means the application of any radiant or current energies of high or low frequency, alternating or direct, except surgical cauterization, electrocoagulation, the use of radium in any form, and X-ray therapy.

(4) "Venipuncture" means the puncture of a vein for the withdrawal of blood for the purpose of diagnosis through blood analysis. Any blood analysis shall be done by a chiropractor or by a commercial laboratory.

(5) "Veterinary medical clearance" means that a veterinarian licensed under article 64 of this title has examined an animal patient, has provided a diagnosis or differential diagnosis if appropriate, and has provided written clearance, which may be transmitted electronically, for animal chiropractic. The veterinary medical clearance shall precede the commencement of animal chiropractic treatment and may contain limitations on the scope, date of initiation, and duration of chiropractic treatment. Once a veterinary medical clearance has been received, the chiropractor is responsible for developing the plan of care for the animal patient's animal chiropractic.



§ 12-33-103. State board of chiropractic examiners - subject to termination - repeal of article

(1) There is hereby created a Colorado state board of chiropractic examiners, referred to in this article as the "board", consisting of seven members who are citizens of the United States, five of whom must have practiced chiropractic in the state of Colorado for five years before their appointment and two of whom shall be appointed from the public at large. The governor shall appoint members of the board for a term of four years. Any board member may be removed by the governor for misconduct, incompetence, or neglect of duty. No member shall serve more than two consecutive terms.

(2) Repealed.

(3) (a) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the Colorado state board of chiropractic examiners created by this section.

(b) This article is repealed, effective July 1, 2020.



§ 12-33-105. Board meetings - election of officers

The board shall elect from the membership thereof a president, a vice-president, and a secretary-treasurer. The board shall meet at such times and at such places as the board deems necessary, but in no case less than annually. A majority of the board shall constitute a quorum. An annual election of officers shall occur.



§ 12-33-107. Board powers

(1) The board is authorized to and shall:

(a) Adopt, promulgate, and from time to time revise such rules and regulations not inconsistent with the law as may be necessary to enable it to carry out the provisions of this article; except that the board shall not adopt the code of ethics of any professional group or association by rule or regulation;

(b) Examine, license, and renew licenses of duly qualified chiropractic applicants;

(c) Approve or refuse to approve chiropractic schools and colleges;

(d) Conduct hearings upon complaints concerning the disciplining of chiropractors;

(e) Cause the prosecution of and seek injunctions against all persons violating this article;

(f) Employ investigators, issue subpoenas, compel the attendance of witnesses, compel the production of records, books, papers, and documents, and administer oaths to persons giving testimony at hearings;

(g) Repealed.

(h) Identify and proscribe, by rule, chiropractic practices which are untrue, deceptive, or misleading.



§ 12-33-107.5. Limitation on authority

The authority granted the board under the provisions of this article shall not be construed to authorize the board to arbitrate or adjudicate fee disputes between licensees or between a licensee and any other party.



§ 12-33-108. Board publications

(1) Repealed.

(2) Publications of the board circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 12-33-109. Disposition of fees

All examination and renewal fees under this article shall be collected by the board and transmitted to the state treasurer pursuant to law.



§ 12-33-110. Records

The board shall keep a record of its proceedings and a register of all applications for licensing and all licensed chiropractors, such to be public records and prima facie evidence of the proceedings of the board set forth therein.



§ 12-33-111. Licensure - minimum education requirements

(1) (a) A minimum educational requirement shall include a knowledge of the basic sciences and for original licensure shall include graduation from a high school or its educational equivalent and graduation from an approved chiropractic school or college which teaches a course of not less than four thousand resident classroom hours in a period of four academic years. All applicants for licensure who matriculate in a chiropractic school or college shall present evidence of having graduated from a chiropractic school or college having status with the commission on accreditation of the council on chiropractic education, or its successor, or from a chiropractic school or college which meets equivalent standards. The schedule of minimum educational requirements to enable any person to practice chiropractic in the state of Colorado is, except as otherwise provided, as follows:

Group 1. Anatomy, including embryology and histology

Group 2. Physiology and psychology

Group 3. Biochemistry, inorganic and organic chemistry

Group 4. Pathology, bacteriology, and toxicology

Group 5. Public health, hygiene, sanitation, and first aid

Group 6. Diagnosis (to include, but not be limited to, physical, clinical, laboratory, and all other recognized diagnostic procedures), pediatrics, dermatology, syphilology, psychiatry, and X ray

Group 7. Obstetrics, gynecology

Group 8. Principles and practice of chiropractic, adjustive technic. Electives including dietetics, nutrition, posture, physiotherapy, electrotherapy, and surgical, optometric, and dental indications

(b) Any chiropractic college or school meeting the requirements of this section and the rules and regulations adopted by the board shall be eligible for approval.



§ 12-33-111.5. Display of license required

Every licensed practitioner of chiropractic shall conspicuously display his or her license to practice in this state. If a chiropractor practices at several locations, his or her name and license number shall be displayed in a manner that can be easily recognized by patients. Persons who engage in the practice of chiropractic under the name of a partnership, association, or other entity shall conspicuously display at the entrance of their place of business the name of each member or associate of such entity who is engaged in the practice of chiropractic.



§ 12-33-112. Application for license - fee - examination

Any person who fulfills the minimum educational requirements prescribed by this article and by the board, who is not less than twenty-one years of age, who desires to obtain a license to practice chiropractic in this state, and who is not entitled to a license therefor under other provisions of this article may make application for such license upon such forms and in such manner as prescribed by the board, which application shall be accompanied by an examination fee. The board may refuse to examine or license an applicant if the applicant has committed any act that would be grounds for disciplinary action against a licensed chiropractor. Such applicant shall be examined by the board or the board's designee in the subjects outlined in section 12-33-111 to determine the applicant's qualifications to practice chiropractic. A license shall be granted to all applicants who on such examination are found qualified by attaining a passing grade on the examinations adopted by the board. Qualification in that portion of the examination relating to the basic sciences shall be established by the applicant submitting proof satisfactory to the board of successfully passing the examination in the basic sciences given by the national board of chiropractic examiners. The board may adopt the practical examination developed and administered by the national board of chiropractic examiners as the practical portion of the examination. If the board adopts such practical examination developed and administered by the national board of chiropractic examiners, qualification in the practical portion of the examination shall be established by the applicant submitting proof satisfactory to the board of successfully passing the practical examination given by the national board of chiropractic examiners, and the passing score for such practical examination shall be as set by the national board of chiropractic examiners. Any chiropractic applicant who desires to practice electrotherapy shall present evidence that he or she has successfully completed a course of not less than one hundred twenty classroom hours in this subject at a school approved by the board or under the instruction of an approved provider.



§ 12-33-113. Licensure by endorsement

(1) Upon application for a license to practice chiropractic in this state, accompanied by the required fee, the board shall issue such license to any person who furnishes, upon such form and in such manner as the board prescribes, evidence satisfactory to the board that:

(a) The applicant is licensed to practice chiropractic in another state, a territory of the United States, the District of Columbia, the commonwealth of Puerto Rico, or a province of Canada; and

(b) At the time of application under this section, the applicant possesses credentials and qualifications that are, in the judgment of the board, equivalent to this state's requirements for licensure by examination; and

(c) (I) The applicant has been engaged in the full-time practice of chiropractic, or has taught general clinical chiropractic subjects at an accredited school of chiropractic, as set forth in section 12-33-111 (1)(a), in one of the jurisdictions referred to in paragraph (a) of this subsection (1) for at least three of the five years immediately preceding the date of the receipt of the application; or

(II) The applicant has demonstrated competency as a chiropractor as determined by the board; and

(d) The applicant has not been convicted of a crime that would be grounds for the refusal, suspension, or revocation of a license to practice chiropractic in this state if committed in this state; and

(e) The applicant's license to practice chiropractic is in good standing.



§ 12-33-114. Renewal of license

(1) Licenses shall be renewed or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(1.2) (Deleted by amendment, L. 2004, p. 1824, § 64, effective August 4, 2004.)

(1.3) A renewal fee paid pursuant to subsection (1) of this section shall not be refunded.

(2) (Deleted by amendment, L. 2004, p. 1824, § 64, effective August 4, 2004.)



§ 12-33-114.5. Change of address - reporting required

Each person licensed under this article, upon changing his or her address, shall inform the board of their new address within thirty days after such change. The address change shall be reflected on the next license or renewal certificate issued to the licensee.



§ 12-33-115. Persons licensed under previous laws

Any person holding a valid license to practice chiropractic in Colorado on or after May 18, 1959, shall be licensed under the provisions of this article without further application by said person.



§ 12-33-116. Continuing education

It is hereby expressly declared to be the purpose of this section to provide for an increase in the annual scientific educational requirements of licensed Colorado chiropractors. Each licensed Colorado chiropractor in active practice within the state of Colorado shall be required annually to attend not less than fifteen hours of scientific clinics, forums, or chiropractic educational study consisting of subjects basic to the field of the healing arts as set forth in section 12-33-111. Each year at the time of its regular June meeting the board shall prepare an educational schedule of minimum postgraduate requirements of subjects as set forth in section 12-33-111 that shall be met by any school, clinic, forum, or convention giving such educational work, and such minimum standards must be complied with by such school, clinic, forum, or convention before the board issues a postgraduate attendance certificate. Credit hours shall be determined by the board. Applicants shall apply to the board prior to or after the course and present proof of attendance and synopsis of the course content for approval of credit hours. This provision is made mandatory in the best interest of public health and welfare and to provide progress in the field of chiropractic. If any licensed chiropractor is unable to comply with this section on account of dire emergency and for good cause shown, the board may waive the provisions of this section.



§ 12-33-116.5. Professional liability insurance required

(1) (a) It is unlawful for any person to practice chiropractic within this state unless the person purchases and maintains professional liability insurance in an amount not less than three hundred thousand dollars per claim with an aggregate liability limit for all claims during the year of one million dollars.

(b) Professional liability insurance required by this section shall cover all acts within the scope of practice as defined by section 12-33-102. Professional liability coverage shall cover acupuncture and electrotherapy only if the licensee is authorized to perform these acts.

(2) Notwithstanding subsection (1) of this section, the board may by rule exempt or establish lesser liability insurance requirements for any class of licensee which:

(a) Practices chiropractic as employees of the United States government;

(b) Renders limited or occasional chiropractic services;

(c) Performs less than full-time active chiropractic services because of administrative or other nonclinical duties of partial or complete retirement;

(d) Provides uncompensated chiropractic care to patients but does not otherwise provide compensated chiropractic care to patients; or

(e) Practices chiropractic in such a manner that renders the amounts provided in subsection (1) of this section unreasonable or unattainable.



§ 12-33-117. Discipline of licensees - letters of admonition, suspension, revocation, denial, and probation - grounds

(1) Upon any of the following grounds, the board may issue a letter of admonition to a licensee or may revoke, suspend, deny, refuse to renew, or impose conditions on such licensee's license:

(a) Using fraud, misrepresentation, or deceit in applying for, securing, renewing, or seeking reinstatement of a license or in taking an examination provided for in this article;

(b) An act or omission that constitutes negligent chiropractic practice or fails to meet generally accepted standards of chiropractic practice;

(c) Conviction of a felony or any crime that would constitute a violation of this article. For purposes of this subsection (1), "conviction" includes the acceptance of a guilty plea or a plea of nolo contendere or the imposition of a deferred sentence.

(d) A substance use disorder, as defined in section 27-82-102, or excessive use by the licensee of a controlled substance, as defined in section 18-18-102 (5), or a habit-forming drug;

(e) An alcohol use disorder, as defined in section 27-81-102, or excessive use of alcohol by the licensee;

(f) Disobedience to a lawful rule or order of the board;

(g) Persisting in maintaining an unsanitary office or practicing under unsanitary conditions after warning from the board;

(h) Repealed.

(i) False or misleading advertising;

(j) Failure to report malpractice judgments or settlements within sixty days;

(k) Violation of abuse of health insurance pursuant to section 18-13-119, C.R.S., or commission of a fraudulent insurance act, as defined in section 10-1-128, C.R.S.;

(l) Treating a patient by colonic irrigation or allowing colonic irrigation to be performed at the licensee's premises;

(m) Practicing with a suspended or expired license;

(n) Willfully deceiving or attempting to deceive the board of examiners or their agents with reference to any matter under investigation by the board;

(o) Practicing under an assumed name;

(p) Unethical advertising, as defined in subsection (3) of this section, or advertising through any medium that the licensee will perform an act prohibited by section 18-13-119 (3), C.R.S.;

(q) Violating this article or aiding any person to violate this article;

(r) Knowingly practicing in the employment of or in association with any person who is practicing in an unlawful or unprofessional manner;

(s) Offering, giving, or receiving commissions, rebates, or other forms of remuneration for the referral of clients; except that a licensee may compensate an independent advisory or marketing agent for advertising or marketing services, which services may include the referral of patients identified through such services, and a licensee may give an incidental gift to a patient in appreciation for a referral;

(t) Conducting any enterprise other than the regular practice of chiropractic whereby the holder's license is used as a means of attracting patients or attaining prestige or patronage in the conduct of such enterprise;

(u) Permitting the practice of chiropractic, the holding out of such practice, or the maintenance of an office for such by an unlicensed person in association with himself or herself;

(v) Engaging in any of the following activities and practices: Willful and repeated ordering or performance, without clinical justification, of demonstrably unnecessary laboratory tests or studies; the administration, without clinical justification, of treatment which is demonstrably unnecessary; the failure to obtain consultations or perform referrals when failing to do so is not consistent with the standard of care for the profession; or ordering or performing, without clinical justification, any service, X ray, or treatment which is contrary to recognized standards of the practice of chiropractic as interpreted by the board;

(w) Falsifying or making incorrect essential entries or failing to make essential entries on patient records;

(x) Violating section 8-42-101 (3.6), C.R.S.;

(y) Violating section 12-33-202 or any rule adopted pursuant to said section;

(z) Failing to report to the board the surrender of a license to, or adverse action taken against a license by, a licensing agency in another state, territory, or country, a governmental agency, a law enforcement agency, or a court for acts or conduct that would constitute grounds for discipline pursuant to this article;

(aa) Engaging in a sexual act with a patient during the course of such patient's care or within six months immediately following the termination of the chiropractor's professional relationship with the patient. "Sexual act", as used in this paragraph (aa), means sexual contact, sexual intrusion, or sexual penetration, as defined in section 18-3-401, C.R.S.

(bb) Abandoning a patient by any means, including, but not limited to, failing to provide a referral to another chiropractor or other appropriate health care practitioner when such referral was necessary to meet generally accepted standards of chiropractic care;

(cc) Failing to provide adequate or proper supervision when employing unlicensed persons in a chiropractic practice;

(dd) Having a physical or mental disability that makes him or her unable to render chiropractic services with reasonable skill and safety;

(ee) Performing a procedure in the course of patient care that is beyond the chiropractor's training or competence or the scope of authorized chiropractic services under this article;

(ff) Failing to respond to a board-generated complaint letter.

(1.5) In addition to any other penalty that may be imposed pursuant to this section, a chiropractor violating any provision of this article or any rule promulgated pursuant to this article may be fined no less than one thousand dollars for a first violation proven by the board, up to three thousand dollars for a second violation proven by the board, and up to five thousand dollars for a third or subsequent violation proven by the board. The board shall establish guidelines for the imposition of such fines. All fines collected pursuant to this subsection (1.5) shall be transferred to the state treasurer, who shall credit such moneys to the general fund.

(2) Disciplinary action taken against a licensee's ability to practice in another state or country shall be prima facie evidence of a violation of this article and shall constitute grounds for discipline if the acts giving rise to such disciplinary action would violate this article if committed in this state.

(2.5) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the licensee.

(3) (a) For purposes of this section, the term "unethical advertising" shall include, but not be limited to, advertising, through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise, which:

(I) Contains false or misleading statements;

(II) Holds out or promises cures or guarantees results;

(III) Contains claims which cannot be substantiated by standard laboratory or diagnostic procedures.

(IV) and (V) Repealed.

(b) Repealed.

(4) Any doctor of chiropractic proven to be incompetent or negligent may be required to take an examination, given by the board, in the subjects outlined in section 12-33-111. In addition, the board may order the doctor of chiropractic to take such therapy or courses of training or education as may be needed to correct deficiencies found in the hearing.

(5) In the event any person holding a license to practice chiropractic in this state is determined to be mentally incompetent or insane by a court of competent jurisdiction and a court enters, pursuant to part 3 or 4 of article 14 of title 15 or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency or insanity is of such a degree that the person holding a license is incapable of continuing to practice chiropractic, his or her license shall automatically be suspended by the board, and, anything in this article to the contrary notwithstanding, such suspension shall continue until the licentiate is found by such court to be competent to practice chiropractic.



§ 12-33-117.5. Mental and physical examination of licensees

(1) If the board has reasonable cause to believe a licensee is unable to practice with reasonable skill and safety, it may require such licensee to take a mental or physical examination given by a physician or other qualified provider designated by the board. If the licensee refuses to undergo such examination or to release all medical records necessary to determine his or her ability to practice safely, unless such refusal or failure is due to circumstances beyond the licensee's control, the board may suspend such licensee's license until the results of such examination are known and the board has made a determination of the licensee's fitness to practice. The board shall proceed with an order for examination and make its determination in a timely manner.

(2) An order for examination issued by the board pursuant to subsection (1) of this section shall include the board's reasons for believing the licensee is unable to practice with reasonable skill and safety.

(3) For purposes of any disciplinary proceeding authorized under this article, a licensee shall be deemed to have waived all objections to the admissibility of an examining physician's testimony and examination reports on the basis of privilege.

(4) A licensee may submit to the board testimony and examination reports received from a physician chosen by the licensee, if such testimony and reports pertain to a condition that the board has alleged may preclude the licensee from practicing with reasonable skill and safety.

(5) The results of a mental or physical examination ordered by the board shall not be used as evidence in any proceeding other than one held before the board and shall not be a public record nor made available to the public.



§ 12-33-118. Use of title

A license to practice chiropractic entitles the holder to use the title "Doctor" or "Dr." when accompanied by the word "Chiropractor" or the letters "D.C.", and to use the title of "Doctor of Chiropractic". Such license shall not confer upon the licensee the right to practice surgery or obstetrics or to prescribe, compound, or administer drugs, or to administer anesthetics. Nothing in this article shall be construed to prohibit or to require a license for bona fide chiropractic students or interns in attendance upon a regular course of instruction in a lawfully operated chiropractic school or hospital with respect to performing chiropractic services within such school or hospital while under the direct supervision of a licensed chiropractor.



§ 12-33-119. Disciplinary proceedings

(1) The board, through the department of regulatory agencies, may employ administrative law judges, on a full-time or part-time basis, to conduct hearings as provided by this article or on any matter within the board's jurisdiction upon such conditions and terms as the board may determine.

(2) A proceeding for the discipline of a licensee may be commenced when the board has reasonable grounds to believe that a licensee under the board's jurisdiction has committed an act that may violate section 12-33-117.

(3) The attendance of witnesses and the production of books, patient records, papers, and other pertinent documents at the hearing may be summoned by subpoenas issued by the board, which shall be served in the manner provided by the Colorado rules of civil procedure for service of subpoenas.

(3.5) (Deleted by amendment, L. 2004, p. 1825, § 65, effective August 4, 2004.)

(4) Disciplinary proceedings and hearings shall be conducted in the manner prescribed by article 4 of title 24, C.R.S.

(5) A previously issued license to engage in the practice of chiropractic shall not be revoked or suspended until after a hearing conducted pursuant to section 24-4-105, C.R.S., except in the case of a deliberate and willful violation of this article or if the public health, safety, and welfare require emergency action under section 24-4-104 (4), C.R.S. The denial of an application to renew an existing license shall be treated in all respects as a revocation. If an application for a new license is denied, the applicant, within sixty days after the giving of notice of such action, may request a hearing as provided in section 24-4-105, C.R.S.

(6) Repealed.

(7) (a) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board. The person providing such copies shall prepare them from the original record and shall delete from the copy provided pursuant to the subpoena the name of the patient, but he or she shall identify the patient by a numbered code, to be retained by the custodian of the records from which the copies were made.

(b) Upon certification of the custodian that the copies are true and complete except for the patient's name, they shall be deemed authentic, subject to the right to subpoena the originals for the limited purpose of ascertaining the accuracy of the copies. The originals shall remain confidential and be returned to the custodian as soon as the accuracy of the copy is ascertained or as soon as the case is concluded if the original is needed as evidence of falsification. No privilege of confidentiality shall exist with respect to such copies, and no liability shall lie against the board or the custodian for furnishing or using such copies in accordance with this subsection (7).

(c) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(8) If a licensee has committed an act which violates section 12-33-117, the board shall withhold, revoke, or suspend an existing license, issue a letter of admonition, or grant probation on terms and conditions set by the board, or otherwise discipline a licensee as provided for in this article. A revoked or suspended license may thereafter be reissued by the board. The board may dismiss or terminate probation prior to the completion of the probationary period.

(9) (a) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, a letter of admonition may be sent by certified mail to the chiropractor against whom the complaint was made and a copy also sent to the person making the complaint. When a letter of admonition is sent by certified mail by the board to a chiropractor complained against, such chiropractor shall be advised that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based. If such request is timely made, the letter of admonition shall be deemed vacated, and the matter shall be processed by means of formal disciplinary

(b) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(10) Notwithstanding other laws to the contrary, investigations, examinations, meetings, and other proceedings of the board conducted pursuant to this section are not required to be conducted publically and minutes of the board need not be open to public inspection; except that final action of the board taken pursuant to this section shall be open to the public.



§ 12-33-119.1. Immunity in professional review

(1) If a professional review committee is established pursuant to this section to investigate the quality of care, including utilization review, being given by a person licensed pursuant to this article, it shall include in its membership at least three persons licensed under this article, but such committee may be authorized to act only by:

(a) The board; or

(b) A society or an association of persons licensed pursuant to this article whose membership includes not less than one-third of the persons licensed pursuant to this article residing in this state if the licensee whose services are the subject of review is a member of such society or association.

(2) Any member of the board or professional review committee, the board's or professional review committee's staff, any person acting as a witness or consultant to the board or committee, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board or professional review committee member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.



§ 12-33-119.2. Cease-and-desist orders

(1) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (1), the respondent may request a hearing on the question of whether acts or practices in violation of this part 1 have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this part 1, then, in addition to any specific powers granted pursuant to this part 1, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (2) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (2). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (2) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this part 1, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (2), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(3) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this part 1, any rule promulgated pursuant to this part 1, any order issued pursuant to this part 1, or any act or practice constituting grounds for administrative sanction pursuant to this part 1, the board may enter into a stipulation with such person.

(4) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(5) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in section 12-33-121.



§ 12-33-120. Unauthorized practice - penalties - exemption

(1) Except as specified in subsection (2) or (3) of this section, any person who practices or offers or attempts to practice chiropractic without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) A chiropractor who lawfully practices chiropractic in another state or territory and whose license is in good standing in such other state or territory may practice chiropractic in this state for the limited purpose of treating members, coaches, and staff of a visiting sports team while in Colorado without having a license issued pursuant to this article. An unlicensed chiropractor practicing pursuant to this subsection (2) shall not:

(a) Practice in Colorado more than ten days in a twelve-month period;

(b) Enter Colorado to practice more than three times in a twelve-month period; or

(c) Hold himself or herself out as a chiropractor to or practice chiropractic with members of the general public.

(3) A chiropractor who lawfully practices chiropractic in another state or territory may provide chiropractic services to athletes or team personnel registered to train at the United States olympic training center in Colorado Springs or to provide chiropractic services at an event in this state sanctioned by the United States olympic committee. The chiropractor's services shall be contingent upon the requirements and approvals of the United States olympic committee and shall not exceed ninety days per calendar year.



§ 12-33-121. Judicial review

The court of appeals shall have initial jurisdiction to review all final actions and orders that are subject to judicial review of the board. Such proceeding shall be conducted in accordance with section 24-4-106 (11), C.R.S.



§ 12-33-122. Duty of district attorneys - duty of department of regulatory agencies

It is the duty of the several district attorneys of this state to prosecute all persons charged with the violation of any of the provisions of this article. It is the duty of the secretary-treasurer of the board, under the direction of the board, to aid said attorneys in the enforcement of this article. It is the duty of the attorney general to advise the board upon all legal matters and to represent the board in all actions brought by or against it. It is the duty of the department of regulatory agencies to forward to the board a copy of any correspondence concerning the professional conduct or competence of any licensed chiropractor which the department either transmits or receives.



§ 12-33-124. Professional service corporations, limited liability companies, and registered limited liability partnerships for the practice of chiropractic - definitions

(1) Persons licensed to practice chiropractic by the board may form professional service corporations for the practice of chiropractic under the "Colorado Corporation Code", if such corporations are organized and operated in accordance with the provisions of this section. The articles of incorporation of such corporations shall contain provisions complying with the following requirements:

(a) The name of the corporation shall contain the words "professional company" or "professional corporation" or abbreviations thereof.

(b) The corporation shall be organized solely for the purposes of conducting the practice of chiropractic only through persons licensed by the board to practice chiropractic in the state of Colorado.

(c) The corporation may exercise the powers and privileges conferred upon corporations by the laws of Colorado only in furtherance of and subject to its corporate purpose.

(d) All shareholders of the corporation shall be persons licensed by the board to practice chiropractic in the state of Colorado, and who at all times own their shares in their own right. They shall be individuals who, except for illness, accident, time spent in the armed services, on vacations, and on leaves of absence not to exceed one year, are actively engaged in the practice of chiropractic in the offices of the corporation.

(e) Provisions shall be made requiring any shareholder who ceases to be or for any reason is ineligible to be a shareholder to dispose of all his shares forthwith, either to the corporation or to any person having the qualifications described in paragraph (d) of this subsection (1).

(f) The president shall be a shareholder and a director, and to the extent possible, all other directors and officers shall be persons having the qualifications described in paragraph (d) of this subsection (1). Lay directors and officers shall not exercise any authority whatsoever over professional matters.

(g) The articles of incorporation shall provide, and all shareholders of the corporation shall agree, that all shareholders of the corporation shall be jointly and severally liable for all acts, errors, and omissions of the employees of the corporation, or that all shareholders of the corporation shall be jointly and severally liable for all acts, errors, and omissions of the employees of the corporation except during periods of time when the corporation maintains in good standing professional liability insurance which shall meet the following minimum standards:

(I) The insurance shall insure the corporation against liability imposed upon the corporation by law for damages resulting from any claim made against the corporation arising out of the performance of professional services for others by those officers and employees of the corporation who are licensed by the board to practice chiropractic.

(II) Such policies shall insure the corporation against liability imposed upon it by law for damages arising out of the acts, errors, and omissions of all nonprofessional employees.

(III) The insurance shall be in an amount for each claim of at least fifty thousand dollars multiplied by the number of persons licensed to practice chiropractic employed by the corporation. The policy may provide for an aggregate top limit of liability per year for all claims of one hundred fifty thousand dollars also multiplied by the number of persons licensed to practice chiropractic employed by the corporation, but no firm shall be required to carry insurance in excess of three hundred thousand dollars for each claim with an aggregate top limit of liability for all claims during the year of nine hundred thousand dollars.

(IV) The policy may provide that it does not apply to: Any dishonest, fraudulent, criminal, or malicious act or omission of the insured corporation or any stockholder or employee thereof; the conduct of any business enterprise, as distinguished from the practice of chiropractic, in which the insured corporation under this section is not permitted to engage but which nevertheless may be owned by the insured corporation or in which the insured corporation may be a partner or which may be controlled, operated, or managed by the insured corporation in its own or in a fiduciary capacity, including the ownership, maintenance, or use of any property in connection therewith; when not resulting from breach of professional duty, bodily injury to, or sickness, disease, or death of any person, or to injury to or destruction of any tangible property, including the loss of use thereof; and such policy may contain reasonable provisions with respect to policy periods, territory, claims, conditions, and other usual matters.

(2) Repealed.

(3) The corporation shall do nothing which, if done by a person licensed to practice chiropractic in the state of Colorado employed by it, would violate the standards of professional conduct as provided for in section 12-33-117. Any violation by the corporation of this section shall be grounds for the board to terminate or suspend its right to practice chiropractic.

(4) Nothing in this section shall be deemed to diminish or change the obligation of each person licensed to practice chiropractic employed by the corporation to conduct his practice in accordance with the standards of professional conduct provided for in section 12-33-117. Any person licensed by the board to practice chiropractic who by act or omission causes the corporation to act or fail to act in a way which violates such standards of professional conduct, including any provision of this section, shall be deemed personally responsible for such act or omission and shall be subject to discipline therefor.

(5) A professional service corporation may adopt a pension, profit-sharing (whether cash or deferred), health and accident insurance, or welfare plan for all or part of its employees including lay employees if such plan does not require or result in the sharing of specific or identifiable fees with lay employees, and if any payments made to lay employees, or into any such plan in behalf of lay employees, are based upon their compensation or length of service, or both, rather than the amount of fees or income received.

(6) Except as provided in this section, corporations shall not practice chiropractic.

(7) As used in this section, unless the context otherwise requires:

(a) "Articles of incorporation" includes operating agreements of limited liability companies and partnership agreements of registered limited liability partnerships.

(b) "Corporation" includes a limited liability company organized under the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S., and a limited liability partnership registered under section 7-60-144 or 7-64-1002, C.R.S.

(c) "Director" and "officer" of a corporation includes a member and a manager of a limited liability company and a partner in a registered limited liability partnership.

(d) "Employees" includes employees, members, and managers of a limited liability company and employees and partners of a registered limited liability partnership.

(e) "Share" includes a member's rights in a limited liability company and a partner's rights in a registered limited liability partnership.

(f) "Shareholder" includes a member of a limited liability company and a partner in a registered limited liability partnership.



§ 12-33-125. Reporting requirements

A person licensed to practice chiropractic in this state shall report to the board any chiropractor known or believed to have violated this article.



§ 12-33-126. Confidentiality - exceptions

(1) A licensee shall not disclose confidential communications made between such licensee and a patient in the course of such licensee's professional employment unless such patient gives his or her consent prior to the disclosure. An employee or associate of a licensee shall not disclose any knowledge of confidential communications acquired in his or her capacity as an employee or associate, unless a patient gives his or her consent prior to the disclosure.

(2) Subsection (1) of this section shall not apply when:

(a) A patient or an heir, executor, or administrator of a patient files a complaint or suit against a licensee with respect to any cause of action arising out of or connected with:

(I) The care or treatment of such patient by such licensee; or

(II) The consultation by such licensee with another health care practitioner who provided care or treatment to the patient.

(b) A review of the services of a licensee is conducted by:

(I) The board, or a person or group authorized by the board;

(II) The governing board of a hospital where said licensee practices, which hospital is licensed pursuant to part 1 of article 3 of title 25, C.R.S., or the medical staff of such hospital if said staff operates pursuant to written bylaws approved by the governing board of the hospital; or

(III) A professional review committee established pursuant to section 12-33-119.1, if the licensee has signed a release authorizing such review.

(3) The records and information produced and used in a review described in paragraph (b) of subsection (2) of this section shall not become public records solely because of the use of such records and information in such review, and the identity of a patient whose records are reviewed pursuant to said paragraph (b) shall not be disclosed to any person not directly involved in the review process. The board shall adopt procedures to ensure that the identity of patients remains confidential during the review process.

(4) Nothing in this section shall be deemed to prohibit any disclosure required by law.



§ 12-33-127. Animal chiropractic - registration - qualifications - continuing education - collaboration with veterinarian - discipline - title restriction - rules

(1) (a) A licensed chiropractor who is registered under this section is authorized to perform animal chiropractic when such chiropractic diagnosis and treatment is consistent with the scope of practice for chiropractors and the animal has been provided a veterinary medical clearance by a licensed veterinarian. A chiropractor shall have the knowledge, skill, ability, and documented competency to perform an act that is within the scope of practice for chiropractors.

(b) In recognition of the special authority granted by this section, the performance of animal chiropractic in accordance with this section shall not be deemed a violation of section 12-64-104.

(c) A licensed chiropractor who is not registered under this section may perform animal chiropractic if the animal has been provided a veterinary medical clearance by a licensed veterinarian and the animal chiropractic is performed under the direct, on-premises supervision of the veterinarian who has provided the veterinary medical clearance.

(d) An individual who is not licensed as a chiropractor or a veterinarian may not perform animal chiropractic.

(2) The state board of chiropractic examiners shall regulate animal chiropractic and diagnosis, including, without limitation, educational and clinical requirements for the performance of animal chiropractic and the procedure for referring complaints to the department of regulatory agencies regarding animal chiropractic diagnosis and therapy.

(3) Registry. (a) The state board of chiropractic examiners shall maintain a database of all licensed chiropractors that are registered pursuant to this section and rules promulgated pursuant to this article to practice animal chiropractic in this state. Information in the database shall be open to public inspection at all times and shall be easily accessible in electronic form.

(b) A licensed chiropractor who chooses to practice animal chiropractic and who seeks registration in animal chiropractic shall provide the state board of chiropractic examiners with registration information as required by the board, which shall include the chiropractor's name, current address, education and training in the field of animal chiropractic, active Colorado chiropractic license, and qualifications to perform animal chiropractic and treatment. Forms for chiropractors to provide such information shall be provided by the board.

(4) Educational qualifications. A licensed chiropractor who seeks registration in animal chiropractic shall obtain education in the field of animal chiropractic from an accredited college of veterinary medicine, an accredited college of chiropractic, or an educational program deemed equivalent by mutual agreement of the state board of chiropractic examiners and the state board of veterinary medicine. The educational program shall consist of no fewer than two hundred ten hours, shall include both classroom instruction and clinical experience, and shall culminate with a proficiency evaluation. The educational program shall include the following subjects:

(a) Chiropractic topics, including:

(I) History and systems review;

(II) Subluxation and vertebral subluxation; and

(III) Adjustment techniques for dogs and horses;

(b) Veterinary topics specific to canine and equine species, including:

(I) Anatomy, including sacropelvic, thoracolumbar, cervical, and extremity, including normal hoof anatomy and care;

(II) Physiology;

(III) Behavior;

(IV) Knowledge of breed anomalies;

(V) Restraint;

(VI) Biomechanics, gait, and lameness;

(VII) Neurology, neuroanatomy, and neurological conditions;

(VIII) Differential diagnosis of neuromusculoskeletal conditions;

(IX) Motion palpation;

(X) Pathology; and

(XI) Radiographic interpretation;

(c) Recognition of canine and equine zoonotic and contagious diseases;

(d) Animal-specific case management, outcome assessment, and documentation; and

(e) Animal-specific professional ethics and legalities.

(5) Continuing education. A licensed chiropractor who is registered to perform animal chiropractic shall complete twenty hours of continuing education per licensing period that is specific to the diagnosis and treatment of animals. All continuing education courses shall be in the fields of study listed in subsection (4) of this section.

(6) Records and professional collaboration. (a) A licensed veterinarian who provides veterinary medical clearance for animal chiropractic may require a veterinarian's presence at any chiropractic treatment rendered pursuant to the veterinary medical clearance.

(b) The chiropractor and the veterinarian shall continue professional collaboration as necessary for the well-being of the animal patient. The veterinarian shall provide the animal patient's medical record to the chiropractor upon request.

(c) The chiropractor shall maintain an animal patient record that includes the written veterinary medical clearance, including the name of the veterinarian, date, and time the clearance was received. The chiropractor shall furnish a copy of the medical record to the veterinarian upon the veterinarian's request.

(d) A licensed chiropractor registered to perform animal chiropractic shall maintain complete and accurate records or patient files in the chiropractor's office for a minimum of three years.

(7) Discipline. Complaints received in the office of the state board of chiropractic examiners that include allegations of a violation related to animal chiropractic shall be forwarded to the state board of veterinary medicine for its review and advisory recommendation to the state board of chiropractic examiners. The state board of chiropractic examiners retains the final authority for decisions related to the discipline of a chiropractor.

(8) Separate treatment room. A licensed chiropractor who provides animal chiropractic diagnosis and treatment in the same facility where human patients are treated shall maintain a separate, noncarpeted room for the purpose of adjusting animals. The table and equipment used for animals shall not be used for human patients.

(9) Use of title. Only a licensed chiropractor qualified and registered in Colorado to perform animal chiropractic may use the titles "animal chiropractor", "animal adjuster", "equine chiropractor", or "equine adjuster". No chiropractor shall use the titles "veterinary chiropractor" or "veterinary adjuster" unless the chiropractor is also licensed to practice veterinary medicine in Colorado. Nothing in this section shall prohibit a licensed veterinarian from using the titles "animal adjuster" or "equine adjuster".

(10) Rules. The state board of chiropractic examiners, in consultation with the state board of veterinary medicine, may establish by rule any additional requirements to be met by a chiropractor regarding required documentation and any other rules necessary for the implementation of this section.

(11) Nothing in this section shall be construed to prohibit, limit, or alter the privileges or practices of any other licensed profession, including veterinarians, from performing spinal, extremity, or other aspects of adjustment, manipulation, or mobilization on animals as allowed for in the scope of their respective practice acts.



§ 12-33-128. Chiropractic assistants

A chiropractor may supervise up to five unlicensed persons as chiropractic assistants if such persons have received appropriate training as established by the board by rule promulgated pursuant to section 12-33-107. A chiropractic assistant may perform his or her duties only under the direct supervision of a chiropractor and only in those areas in which the chiropractic assistant has the requisite skill and training. A chiropractic assistant shall not perform a diagnosis, an adjustment, or acupuncture.






Part 2 - Safety Training for Unlicensed X-Ray Technicians

§ 12-33-201. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that public exposure to the hazards of ionizing radiation used for diagnostic purposes should be minimized wherever possible. Accordingly, the general assembly finds, determines, and declares that for any licensed chiropractor to allow an untrained person to operate a machine source of ionizing radiation, including without limitation a device commonly known as an "X-ray machine", or to administer such radiation to a patient for diagnostic purposes is a threat to the public health and safety.

(2) It is the intent of the general assembly that licensed chiropractors utilizing unlicensed persons in their practices provide those persons with a minimum level of education and training before allowing them to operate machine sources of ionizing radiation; however, it is not the general assembly's intent to discourage education and training beyond this minimum. It is further the intent of the general assembly that established minimum training and education requirements correspond as closely as possible to the requirements of each particular work setting as determined by the Colorado state board of chiropractic examiners pursuant to this part 2.

(3) The general assembly seeks to ensure, and accordingly declares its intent, that in promulgating the rules and regulations authorized by this part 2, the board will make every effort, consistent with its other statutory duties, to avoid creating a shortage of qualified individuals to operate machine sources of ionizing radiation for beneficial medical purposes in any area of the state.



§ 12-33-202. Board authorized to issue rules

(1) (a) The Colorado state board of chiropractic examiners shall adopt rules and regulations prescribing minimum standards for the qualifications, education, and training of unlicensed persons operating machine sources of ionizing radiation and administering such radiation to patients for diagnostic chiropractic use. No licensed chiropractor shall allow any unlicensed person to operate any machine source of ionizing radiation or to administer such radiation to any patient unless such person has met the standards then in effect under rules and regulations adopted pursuant to this section. The board may adopt rules and regulations allowing a grace period in which newly hired operators of machine sources of ionizing radiation shall receive the training required pursuant to this section.

(b) For purposes of this part 2, "unlicensed person" means any person who does not hold a current and active license entitling the person to practice chiropractic under the provisions of this article.

(2) The board shall seek the assistance of licensed chiropractors in developing and formulating the rules and regulations promulgated pursuant to this section.

(3) The required number of hours of training and education for all unlicensed persons operating machine sources of ionizing radiation and administering such radiation to patients shall be established by the board by rule on or before July 1, 1992. This standard shall apply to all persons in chiropractic settings other than hospitals and similar facilities licensed by the department of public health and environment pursuant to section 25-1.5-103, C.R.S. Such training and education may be obtained through programs approved by the appropriate authority of any state or through equivalent programs and training experience including on-the-job training as determined by the board.









Article 34 - Dead Human Bodies



Article 35 - Dentists and Dental Hygienists

Part 1 - General Provisions

§ 12-35-101. Short title

This article shall be known and may be cited as the "Dental Practice Act".



§ 12-35-102. Legislative declaration

The practice of dentistry and dental hygiene in this state is declared to affect the public health, safety, and welfare and to be subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the dental profession merit and receive the confidence of the public and that only qualified dentists and dental hygienists be permitted to practice dentistry or dental hygiene in this state. It is the purpose of this article to promote the public health, safety, and welfare by regulating the practice of dentistry and dental hygiene and to ensure that no one shall practice dentistry or dental hygiene without qualifying under this article. The provisions of this article relating to licensure by credentials are not intended to reduce competition or restrain trade with respect to the oral health needs of the public. All provisions of this article relating to the practice of dentistry and dental hygiene shall be liberally construed to carry out these objects and purposes.



§ 12-35-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Accredited" means a program that is nationally recognized for specialized accrediting for dental, dental hygiene, and dental auxiliary programs by the United States department of education.

(2) "Board" means the Colorado dental board created in section 12-35-104.

(3) "Dental assistant" means any person not a dentist or dental hygienist licensed in Colorado who may be assigned or delegated to perform dental tasks or procedures as authorized by this article or by rules of the board.

(4) "Dental hygiene" means the delivery of preventive, educational, and clinical services supporting total health for the control of oral disease and the promotion of oral health provided by a dental hygienist within the scope of his or her education, training, and experience and in accordance with applicable law.

(4.5) "Dental hygiene diagnosis" means the identification of an existing oral health problem that a dental hygienist is qualified and licensed to treat within the scope of dental hygiene practice. The dental hygiene diagnosis focuses on behavioral risks and physical conditions that are related to oral health. A dentist shall confirm any dental hygiene diagnosis that requires treatment that is outside the scope of dental hygiene practice pursuant to sections 12-35-124, 12-35-125, and 12-35-128.

(5) "Dentistry" means the evaluation, diagnosis, prevention, or treatment, including nonsurgical, surgical, or related procedures, of diseases, disorders, or conditions of the oral cavity, maxillofacial area, or the adjacent and associated structures and the impact of the disease, disorder, or condition on the human body so long as a dentist is practicing within the scope of his or her education, training, and experience and in accordance with applicable law.

(6) (a) "Direct supervision" means the supervision of those tasks or procedures that do not require the presence of the dentist in the room where performed but require the dentist's presence on the premises and availability for prompt consultation and treatment.

(b) For purposes of this subsection (6) only, "premises" means within the same building, dental office, or treatment facility and within close enough proximity to respond in a timely manner to an emergency or the need for assistance.

(7) and (8) Repealed.

(9) "Independent advertising or marketing agent" means a person, firm, association, or corporation that performs advertising or other marketing services on behalf of licensed dentists, including referrals of patients to licensees resulting from patient-initiated responses to such advertising or marketing services.

(10) (a) "Indirect supervision" means the supervision of those tasks or procedures that do not require the presence of the dentist in the office or on the premises at the time such tasks or procedures are being performed, but do require that the tasks be performed with the prior knowledge and consent of the dentist.

(b) For purposes of this subsection (10) only, "premises" means within the same building, dental office, or treatment facility and within close enough proximity to respond in a timely manner to an emergency or the need for assistance.

(10.5) (a) "Interim therapeutic restoration" or "ITR" means a direct provisional restoration placed to stabilize a tooth until a licensed dentist can assess the need for further definitive treatment.

(b) (I) "Interim therapeutic restoration" involves the removal of soft material using hand instrumentation, without the use of rotary instrumentation, and the subsequent placement of a glass ionomer restoration.

(II) The board may promulgate rules regarding the use of new restorative materials in addition to the materials described in subparagraph (I) of this paragraph (b) that are appropriate to the interim therapeutic restoration procedure as they become available.

(c) "Interim therapeutic restoration" includes protective restoration for adults delivered in accordance with section 12-35-128.5.

(11) "Laboratory work order" means the written instructions of a dentist licensed in Colorado authorizing another person to construct, reproduce, or repair any prosthetic denture, bridge, appliance, or other structure to function in the oral cavity, maxillofacial area, or adjacent and associated regions.

(12) "License" means the grant of authority by the board to any person to engage in the practice of dentistry or dental hygiene. "License" includes an academic license to practice dentistry pursuant to section 12-35-117.5. A license is a privilege personal to the licensee, and the board may revoke, suspend, or impose disciplinary conditions on the license for a violation of this article.

(13) Repealed.

(14) "Proprietor" includes any person who:

(a) Employs dentists, dental hygienists, or dental assistants in the operation of a dental office, except as provided in sections 12-35-113 and 12-35-128;

(b) Places in possession of a dentist, dental hygienist, dental assistant, or other agent such dental material or equipment as may be necessary for the management of a dental office on the basis of a lease or any other agreement for compensation for the use of such material, equipment, or offices; or

(c) Retains the ownership or control of dental equipment or material or a dental office and makes the same available in any manner for use by dentists, dental hygienists, dental assistants, or other agents; except that nothing in this paragraph (c) shall apply to bona fide sales of dental equipment or material secured by a chattel mortgage or retain-title agreement or to the loan of articulators.

(15) Repealed.

(16) "Telehealth by store-and-forward transfer" means an asynchronous transmission of medical or dental information to be reviewed by a dentist at a later time at a distant site without the patient present in real time.

(17) "Telehealth supervision" means indirect supervision by a dentist of a dental hygienist placing an ITR using telecommunications systems.



§ 12-35-104. Colorado dental board - subject to termination - immunity - repeal of article

(1) (a) (I) The Colorado dental board is hereby created as the agency of this state for the regulation of the practice of dentistry in this state and to carry out the purposes of this article. The board is subject to the supervision and control of the division of professions and occupations as provided by section 24-34-102, C.R.S.

(II) The board consists of seven dentist members, three dental hygienist members, and three members from the public at large. The governor shall appoint each member for a term of four years, and each member shall have the qualifications provided in this article. No member shall serve more than two consecutive terms of four years. Each board member shall hold office until his or her term expires or until the governor appoints a successor.

(III) In making appointments to the board, the governor shall attempt to create geographical, political, urban, and rural balance among the board members. If a vacancy occurs in any board membership before the expiration of the member's term, the governor shall fill the vacancy by appointment for the remainder of the term in the same manner as in the case of original appointments.

(IV) The governor may remove any member of the board for misconduct, incompetence, or neglect of duty.

(b) (Deleted by amendment, L. 2014.)

(2) The board shall organize annually by electing one of its members as chairperson and one as vice-chairperson. It may adopt such rules for its government as it may deem proper. The board shall meet at least quarterly, and more often if necessary, at such times and places as it may from time to time designate.

(3) Repealed.

(4) (a) Section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, applies to the board. Prior to the repeal of this article, the department of regulatory agencies shall review all functions of the board as provided in section 24-34-104, C.R.S.

(b) This article is repealed, effective September 1, 2025.



§ 12-35-105. Qualifications of board members

(1) A person shall be qualified to be appointed to the board if such person:

(a) Is a legal resident of Colorado;

(b) Is currently licensed as a dentist or dental hygienist, if fulfilling that position on the board; and

(c) Has been actively engaged in a clinical practice in this state for at least five years immediately preceding the appointment, if fulfilling the position of dentist or dental hygienist on the board.

(2) Repealed.



§ 12-35-106. Quorum of board - panel

A majority of the members of the board shall constitute a quorum for the transaction of business, but if less than a quorum is present on the day appointed for a meeting, those present may adjourn until a quorum is present. Any action taken by a quorum of the assigned panel shall constitute action by the board; except that, for disciplinary matters concerning a dentist, a majority of dentist members is required for a quorum.



§ 12-35-107. Powers and duties of board

(1) The board shall exercise, in accordance with this article 35, the following powers and duties:

(a) Repealed.

(b) Make, publish, declare, and periodically review reasonable rules as necessary to carry out and make effective the powers and duties of the board as vested in it by this article 35, including rules regarding:

(I) The use of lasers for dental and dental hygiene purposes within defined scopes of practice, subject to appropriate education and training, and with appropriate supervision, as applicable;

(II) Minimum training, experience, and equipment requirements to obtain an anesthesia or sedation permit under section 12-35-140;

(III) Criteria and procedures consistent with section 12-35-140 for an office inspection program to be completed upon application and renewal of sedation and anesthesia permits pursuant to section 12-35-140;

(IV) A uniform system and schedule of fines pursuant to section 12-35-129.1 (6)(b).

(c) Conduct hearings to revoke, suspend, or deny the issuance of a license or renewal of a license granted under the authority of this article or of previous laws; issue a confidential letter of concern; issue a letter of admonition; impose an administrative fine; or reprimand, censure, or place on probation a licensee when evidence has been presented showing violation of any of the provisions of this article by a holder of or an applicant for a license. The board may elect to hear the matter itself pursuant to the provisions of section 12-35-129.1 (1), or it may elect to hear the matter with the assistance of an administrative law judge or an advisory attorney from the office of the attorney general, and, in such case, the advisor or administrative law judge shall advise the board on legal and procedural matters and rule on evidence and otherwise conduct the course of the hearing.

(d) Conduct investigations and inspections for compliance with the provisions of this article;

(e) Grant and issue licenses and renewal certificates in conformity with this article to such applicants as have been found qualified. The board may also grant and issue temporary licenses. The board shall promulgate rules concerning the granting of temporary licenses, which rules shall include, but not be limited to, restrictions with respect to effective dates, areas of practice that may be performed, and licensing fees that may be charged to the applicant.

(f) Repealed.

(g) Through the department of regulatory agencies and subject to appropriations made to the department of regulatory agencies, employ hearing officers or administrative law judges on a full-time or part-time basis to conduct any hearings required by this article. The hearing officers and administrative law judges shall be appointed pursuant to part 10 of article 30 of title 24, C.R.S.

(h) (I) In accordance with section 12-35-140, issue anesthesia and sedation permits to licensed dentists and dental hygienists and set and collect fees for permit issuance; except that the board shall only collect fees for local anesthesia permits issued to dental hygienists on or after July 1, 2014.

(II) (Deleted by amendment, L. 2014.)

(i) Repealed.

(2) The board may recognize those dental specialties defined by the American dental association.

(3) To facilitate the licensure of qualified applicants, the board may, in its discretion, establish a subcommittee of at least six board members to perform licensing functions in accordance with this article. Four subcommittee members shall constitute a quorum of the subcommittee. The chairperson of the board may serve on a subcommittee as deemed necessary by the chairperson. Any action taken by a quorum of the subcommittee shall constitute action by the board.



§ 12-35-108. Limitation on authority

The authority granted the board under the provisions of this article shall not be construed to authorize the board to arbitrate or adjudicate fee disputes between licensees or between a licensee and any other party.



§ 12-35-109. Power of board to administer oaths - issue subpoenas - service - penalty for refusing to obey subpoena

(1) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board.

(2) Upon failure of any witness to comply with such subpoena or process, the board may petition the district court in the county in which the proceeding is pending setting forth that due notice has been given of the time and place of attendance of the witness and the service of the subpoena, in which event, the district court, after hearing evidence in support of or contrary to the petition, may enter an order as in other civil actions compelling the witness to attend and testify or produce books, records, or other evidence.

(3) Any member of the board, any member of the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this part 1, and any person who lodges a complaint pursuant to this part 1 shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this part 1 shall be immune from any civil or criminal liability that may result from such participation.



§ 12-35-110. Disposition of fees

(1) The board shall not have the power to create any indebtedness on behalf of the state. All examination and other fees under this article shall be collected by the board and transmitted to the state treasurer, who shall credit the same pursuant to section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for the uses and purposes of this article. Expenditures from such appropriations shall be made upon vouchers and warrants drawn pursuant to law.

(2) Appropriations made to the board may be applied only to the payment of:

(a) The necessary traveling, hotel, and clerical expenses of the members of the board in the performance of their duties;

(b) Dues for membership in the American association of dental boards, or its successor association, and the expense of sending delegates to the association's convention; and

(c) Other expenditures necessary or proper to carry out and execute the powers and duties of the board and implement this article.

(3) Publications of the board circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 12-35-111. Change of address - duplicate licenses and certificates

(1) Every person licensed under this article, upon changing the licensee's place of business, shall furnish to the board the licensee's new mailing address within thirty days.

(2) The board may issue a duplicate of any license upon attestation by the licensee of loss or destruction and shall charge a fee established pursuant to section 24-34-105, C.R.S., for a duplicate.



§ 12-35-112. Persons entitled to practice dentistry or dental hygiene

(1) It is unlawful for any person to practice dentistry or dental hygiene in this state except those:

(a) Who are duly licensed as dentists or dental hygienists pursuant to this article;

(b) Who are designated by this article as dental assistants, but only to the extent of the procedures authorized by this article and the rules adopted by the board.



§ 12-35-113. What constitutes practicing dentistry - authority to electronically prescribe

(1) A person is practicing dentistry if the person:

(a) Performs, or attempts or professes to perform, any dental operation, oral surgery, or dental diagnostic or therapeutic services of any kind; except that nothing in this paragraph (a) shall be construed to prohibit a dental hygienist or dental assistant from providing preventive dental or nutritional counseling, education, or instruction services;

(b) Is a proprietor of a place where dental operation, oral surgery, or dental diagnostic or therapeutic services are performed; except that nothing in this paragraph (b) shall be construed to prohibit a dental hygienist or dental assistant from performing those tasks and procedures consistent with section 12-35-128;

(c) Directly or indirectly, by any means or method, takes impression of the human tooth, teeth, jaws, maxillofacial area, or adjacent and associated structures, performs any phase of any operation incident to the replacement of a part of a tooth, or supplies artificial substitutes for the natural teeth, jaws, or adjacent and associated structures; except that nothing in this paragraph (c) prohibits a dental hygienist or dental assistant from performing tasks and procedures consistent with sections 12-35-124 (1)(d) and 12-35-128 (3)(b)(III);

(d) Furnishes, supplies, constructs, reproduces, or repairs any prosthetic denture, bridge, appliance, or other structure to be worn in the human mouth or upon the jaws, maxillofacial area, or adjacent and associated structures other than on the written laboratory work order of a duly licensed and practicing dentist;

(e) Places an appliance or structure described in paragraph (d) of this subsection (1) in the human mouth;

(f) Adjusts or attempts or professes to adjust an appliance or structure described in paragraph (d) of this subsection (1);

(g) Delivers an appliance or structure described in paragraph (d) of this subsection (1) to any person other than the dentist upon whose laboratory work order the work was performed;

(h) Professes to the public by any method to furnish, supply, construct, reproduce, or repair any prosthetic denture, bridge, appliance, or other structure to be worn in the human mouth or upon the jaws, maxillofacial area, or adjacent and associated structures;

(i) Examines, diagnoses, plans treatment of, or treats natural or artificial structures or conditions associated with, adjacent to, or functionally related to the oral cavity, jaws, maxillofacial area, or adjacent and associated structures and their impact on the human body;

(j) Extracts, or attempts to extract, human teeth or corrects, or attempts to correct, malformations of human teeth or jaws;

(k) Repairs or fills cavities in human teeth;

(l) Prescribes ionizing radiation or the use of an X ray for the purpose of taking dental X rays or roentgenograms; except that nothing in this paragraph (l) shall be construed to prohibit these procedures from being delegated to appropriately trained personnel in accordance with this article and rules of the board;

(m) Gives, or professes to give, interpretations or readings of dental X rays or roentgenograms, CT scans, or other diagnostic methodologies; except that nothing in this paragraph (m) shall be construed to prohibit a dental hygienist from performing tasks and procedures consistent with sections 12-35-124 and 12-35-125;

(n) Represents himself or herself to an individual or the general public as practicing dentistry, by using the words "dentist" or "dental surgeon", or by using the letters "D.D.S.", "D.M.D.", "D.D.S./M.D.", or "D.M.D./M.D.". Nothing in this paragraph (n) prohibits a dental hygienist or dental assistant from performing tasks and procedures consistent with section 12-35-128 (2) or (3)(b).

(o) States, permits to be stated, or professes by any means or method whatsoever that he or she can perform or will attempt to perform dental operations or render a diagnosis connected therewith;

(p) Prescribes drugs or medications and administers local anesthesia, analgesia including nitrous oxide/oxygen inhalation, medication prescribed or administered for the relief of anxiety or apprehension, minimal sedation, moderate sedation, deep sedation, or general anesthesia as necessary for the proper practice of dentistry; except that nothing in this paragraph (p) shall be construed to prohibit a dental hygienist from performing those tasks and procedures consistent with sections 12-35-124 (1)(e) and (1)(g), 12-35-125 (1)(f), and 12-35-128, and in accordance with rules promulgated by the board;

(q) Prescribes, induces, and sets dosage levels for inhalation anesthesia; except that nothing in this paragraph (q) shall be construed to prohibit the delegation of monitoring and administration to appropriately trained personnel in accordance with this article and rules of the board;

(r) Gives or professes to give interpretations or readings of dental charts or records or gives treatment plans or interpretations of treatment plans derived from examinations, patient records, dental X rays, or roentgenograms; except that nothing in this paragraph (r) shall be construed to prohibit a dental hygienist or dental assistant from performing tasks and procedures consistent with sections 12-35-124, 12-35-125, and 12-35-128 (2) and (3).

(2) A licensed dentist may prescribe orders electronically.



§ 12-35-114. Dentists may prescribe drugs - surgical operations - anesthesia

A licensed dentist is authorized to prescribe drugs or medicine; perform surgical operations; administer, pursuant to board rules, local anesthesia, analgesia including nitrous oxide/oxygen inhalation, medication prescribed or administered for the relief of anxiety or apprehension, minimal sedation, moderate sedation, deep sedation, or general anesthesia; and use appliances as necessary to the proper practice of dentistry. A dentist shall not prescribe, distribute, or give to any person, including himself or herself, any habit-forming drug or any controlled substance, as defined in section 18-18-102 (5), C.R.S., or as contained in schedule II of 21 U.S.C. sec. 812, other than in the course of legitimate dental practice and pursuant to the rules promulgated by the board regarding controlled substance record keeping.



§ 12-35-115. Persons exempt from operation of this article

(1) This article does not apply to the following practices, acts, and operations:

(a) Practice of his or her profession by a physician or surgeon licensed as such under the laws of this state unless the physician or surgeon practices dentistry as a specialty;

(b) The administration of an anesthetic by a qualified anesthetist or registered nurse for a dental operation;

(c) The practice of dentistry or dental hygiene in the discharge of their official duties by graduate dentists or dental surgeons or dental hygienists in the United States armed forces, public health service, Coast Guard, or veterans administration;

(d) Students or residents regularly employed by a private hospital or by a city, county, city and county, or state hospital under an advanced dental education program accredited by the commission on dental accreditation or its successor commission and approved and registered by the board;

(e) The practice of dental hygiene by instructors and students or the practice of dentistry by students or residents in schools or colleges of dentistry, schools of dental hygiene, or schools of dental assistant education while such instructors, students, or residents are participating in accredited programs of such schools or colleges;

(f) The practice of dentistry or dental hygiene by dentists or dental hygienists licensed in good standing by other states or countries while appearing in programs of dental education or research at the invitation of any group of licensed dentists or dental hygienists in this state who are in good standing, so long as such practice is limited to five consecutive days in a twelve-month period and the name of each person engaging in such practice is submitted to the board, in writing and on a form approved by the board, at least ten days before the person performs such practice;

(g) The filling of laboratory work orders of a licensed dentist, as provided by section 12-35-133, by any person, association, corporation, or other entity for the construction, reproduction, or repair of prosthetic dentures, bridges, plates, or appliances to be used or worn as substitutes for natural teeth or for restoration of natural teeth, or replacement of structures relating to the jaws, maxillofacial area, or adjacent and associated structures;

(h) The performance of acts by a person under the direct or indirect supervision of a dentist licensed in Colorado when authorized pursuant to the rules of the board or when authorized under other provisions of this article;

(i) The practicing of dentistry or dental hygiene by an examiner representing a testing agency approved by the board, during the administration of an examination; or

(j) (Deleted by amendment, L. 2010, (HB 10-1128), ch. 172, p. 611, § 5, effective April 29, 2010.)

(k) The practice of dentistry or dental hygiene by dentists or dental hygienists licensed in good standing by other states while providing care as a volunteer, at the invitation of any group of licensed dentists or dental hygienists in this state who are in good standing, so long as such practice is limited to five consecutive days in a twelve-month period and the name of each person engaging in such practice is submitted to the board, in writing and on a form approved by the board, at least ten days before the person performs such practice.



§ 12-35-116. Names and status under which dental practice may be conducted

(1) The conduct of the practice of dentistry or dental hygiene in a corporate capacity is prohibited, but such prohibition shall not be construed to prevent the practice of dentistry or dental hygiene by a professional service corporation of licensees so constituted that they may be treated under the federal internal revenue laws as a corporation for tax purposes only. Any such professional service corporation may exercise such powers and shall be subject to such limitations and requirements, insofar as applicable, as are provided in section 12-36-134, relating to professional service corporations for the practice of medicine.

(2) The group practice of dentistry or dental hygiene is permitted.

(3) The practice of dentistry or dental hygiene by a limited liability company of licensees or by a limited liability partnership of licensees is permitted subject to the limitations and requirements, insofar as are applicable, set forth in section 12-36-134, relating to a limited liability company or limited liability partnership for the practice of medicine.



§ 12-35-116.5. Ownership of dental or dental hygiene practice - information to be posted - heir to serve as temporary proprietor - limitations

(1) (a) Only a dentist licensed to practice dentistry in this state pursuant to this article may be the proprietor of a dental practice in this state.

(b) Only a dentist licensed to practice dentistry in this state pursuant to this article or a dental hygienist licensed to practice dental hygiene in this state pursuant to this article may be the proprietor of a dental hygiene practice in this state.

(c) (I) Notwithstanding paragraphs (a) and (b) of this subsection (1), a nonprofit organization may be the proprietor of a dental or dental hygiene practice if:

(A) The organization is a community health center, as defined in the federal "Public Health Service Act", 42 U.S.C. sec. 254b; or

(B) At least fifty percent of the patients served by the organization are low income. As used in this sub-subparagraph (B), "low income" means the patient's income does not exceed the income level specified for determining eligibility for the children's basic health plan established in article 8 of title 25.5, C.R.S.

(II) Notwithstanding paragraphs (a) and (b) of this subsection (1), a political subdivision of the state may be the proprietor of a dental or dental hygiene practice. As used in this subparagraph (II), "political subdivision of the state" means a county, city and county, city, town, service authority, special district, or any other kind of municipal, quasi-municipal, or public corporation, as defined in section 7-49.5-103, C.R.S.

(III) The proprietorship of a dental or dental hygiene practice by a nonprofit organization that meets the criteria in subparagraph (I) of this paragraph (c) or by a political subdivision of the state shall not affect the exercise of the independent professional judgment of the licensed dentist or dental hygienist providing care to patients on behalf of the organization or political subdivision.

(d) (I) A dentist may conduct a dental or dental hygiene business collaboratively as a provider network in accordance with part 3 of article 18 of title 6, C.R.S.

(II) A dental hygienist may conduct a dental hygiene business collaboratively as a provider network in accordance with part 3 of article 18 of title 6, C.R.S.

(2) (a) The name, license number, ownership percentage, and other information, as required by the board, of each proprietor of a dental or dental hygiene practice, including an unlicensed heir who is the temporary proprietor of the practice, as specified in subsection (3) of this section, shall be available at the reception desk of the dental or dental hygiene practice during the practice's hours of operation. The information required by this paragraph (a) shall be available in a format approved by the board.

(b) Upon request, the dental or dental hygiene practice shall promptly make available to the requesting person a copy of the information required by paragraph (a) of this subsection (2).

(c) The dental or dental hygiene practice shall ensure that the information required by paragraph (a) of this subsection (2) is accurate and current. Any change in the information shall be updated within thirty days after the change.

(3) (a) Notwithstanding sections 12-35-129 (1)(h) and 12-35-129.4 (1) and (2), if a dentist or dental hygienist who was the proprietor of a dental or dental hygiene practice and was engaged in the active practice of dentistry or dental hygiene dies:

(I) An heir to the dentist may serve as a proprietor of the deceased dentist's dental or dental hygiene practice for up to one year after the date of the dentist's death, regardless of whether the heir is licensed to practice dentistry or dental hygiene; or

(II) An heir to the dental hygienist may serve as a proprietor of the deceased dental hygienist's dental hygiene practice for up to one year after the date of the dental hygienist's death, regardless of whether the heir is licensed to practice dentistry or dental hygiene.

(b) Upon good cause shown by the heir or the heir's representative, the board may extend the period described in paragraph (a) of this subsection (3) by up to an additional twelve months, if necessary, to allow the heir sufficient time to sell or otherwise dispose of the practice.

(c) If an heir to a deceased dentist or dental hygienist serves as a proprietor of the deceased dentist's or dental hygienist's practice as specified in paragraph (a) of this subsection (3), all patient care provided during the time the heir is a proprietor of the practice shall be provided by an appropriately licensed dentist or dental hygienist.

(d) The temporary proprietorship of a dental or dental hygiene practice by an unlicensed heir shall not affect the exercise of the independent professional judgment of the licensed dentist or dental hygienist providing care to patients on behalf of the practice.



§ 12-35-117. Application for license - fee

(1) Every person not currently holding a license to practice dentistry in this state who desires to practice dentistry in this state shall file with the board an application for a license on a form provided by the board, verified by the oath of the applicant, and accompanied by a fee required by section 12-35-138 (1)(a) or established pursuant to section 24-34-105, C.R.S., indicating that the applicant:

(a) Has attained the age of twenty-one years;

(b) Is a graduate of a dental school or college that, at the time of the applicant's graduation, was accredited. An official transcript prepared by the dental college or school attended shall be submitted to the board.

(c) Has listed any act the commission of which would be grounds for disciplinary action under section 12-35-129 against a licensed dentist, along with an explanation of the circumstances of such act;

(d) Repealed.

(e) Has proof that he or she has not been subject to final or pending disciplinary action by any state in which the applicant is or has been previously licensed; except that, if the applicant has been subject to disciplinary action, the board may review such disciplinary action to determine whether it warrants grounds for refusal to issue a license; and

(f) Has proof that he or she has met any more stringent criteria established by the board.

(2) An applicant for licensure shall demonstrate to the board that he or she has maintained the professional ability and knowledge required by this article when such applicant has not graduated from an accredited dental school or college within the twelve months immediately preceding the application and has not, for at least one year of the five years immediately preceding the application, engaged in:

(a) The active clinical practice of dentistry;

(b) Teaching dentistry in an accredited program; or

(c) Service as a dentist in the military.

(3) The board may require other pertinent information on the application that the board deems necessary to process the application, including demonstration of compliance with the financial responsibility requirements set forth in section 13-64-301 (1)(a), C.R.S.



§ 12-35-117.5. Academic license

(1) (a) A dentist who is employed at an accredited school or college of dentistry in this state and who practices dentistry in the course of his or her employment responsibilities shall either make written application to the board for an academic license in accordance with this section or shall otherwise become licensed pursuant to sections 12-35-117 and 12-35-119, as applicable.

(b) Nothing in this section shall require a dentist who appears in a program of dental education or research, as described in section 12-35-115 (1)(f), to obtain an academic license pursuant to this section.

(2) A person who applies for an academic license shall submit proof to the board that he or she:

(a) Graduated from a school of dentistry located in the United States or another country; and

(b) Is employed by an accredited school or college of dentistry in this state.

(c) (Deleted by amendment, L. 2014.)

(3) An applicant for an academic license shall satisfy the credentialing standards of the accredited school or college of dentistry that employs the applicant.

(4) An academic license shall authorize the licensee to practice dentistry only while engaged in the performance of his or her official duties as an employee of the accredited school or college of dentistry and only in connection with programs affiliated or endorsed by the school or college. An academic licensee may not use an academic license to practice dentistry outside of his or her academic responsibilities.

(5) In addition to the requirements of this section, an applicant for an academic license shall complete all procedures for academic licensing established by the board to become licensed, including payment of any fee imposed pursuant to section 12-35-117 (1).



§ 12-35-119. Examination - how conducted - license issued to successful applicants

(1) Applicants for dental licensure shall submit to the board proof of having successfully passed the following:

(a) The examination administered by the joint commission on national dental examinations; and

(b) (Deleted by amendment, L. 2014.)

(c) An examination or other methodology, as determined by the board, designed to test the applicant's clinical skills and knowledge, which may include residency and portfolio models.

(2) All examination results required by the board must be filed with the board and kept for reference for a period of not less than one year. If the applicant successfully completes the examinations and is otherwise qualified, the board shall grant a license to the applicant and shall issue a license certificate to the applicant.

(3) (Deleted by amendment, L. 2014.)



§ 12-35-120. Licensure by endorsement

(1) The board shall provide for licensure upon application of any person licensed in good standing to practice dentistry in another state or territory of the United States who provides the credentials and meets the qualifications set forth in this section in the manner prescribed by the board.

(2) The board shall issue a license to an applicant licensed as a dentist in another state or territory of the United States if the applicant has submitted credentials and qualifications for licensure that include:

(a) Proof of graduation from an accredited dental school;

(b) Proof the applicant is currently licensed in another state or United States territory;

(c) Proof the applicant has been in practice or teaching dentistry, which involves personally providing care to patients for not less than three hundred hours annually in an accredited dental school for a minimum of five years out of the seven years immediately preceding the date of the receipt of the application, or evidence that the applicant has demonstrated competency as a dentist as determined by the board;

(d) Proof the applicant has not been subject to final or pending disciplinary action by any state in which the applicant is or has been previously licensed; except that, if the applicant has been subject to disciplinary action, the board may review such disciplinary action to determine whether the underlying conduct warrants refusal to issue a license;

(e) Repealed.

(f) Proof the applicant has passed an entry level examination acceptable to the board; and

(g) Proof the applicant has met any more stringent criteria established by the board.



§ 12-35-121. Renewal of dental and dental hygienist licenses - fees

Licenses must be renewed or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies, referred to in this section as the director, and pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees, delinquency fees for late renewal, and fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director, the license expires. Any person whose license expires is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.



§ 12-35-122. Inactive dental or dental hygienist license

(1) Any person licensed to practice dentistry or dental hygiene pursuant to this article may apply to the board to be transferred to an inactive status. The licensee shall submit an application in the form and manner designated by the board. The board may grant inactive status by issuing an inactive license or deny the application for any of the causes set forth in section 12-35-129.

(2) Any person applying for a license under this section shall:

(a) Provide an affidavit to the board that the applicant, after a date certain, will not practice dentistry or dental hygiene in this state unless he or she is issued a license to practice dentistry or dental hygiene pursuant to subsection (5) of this section;

(b) Pay the license fee as authorized pursuant to section 24-34-105, C.R.S.; and

(c) Comply with any financial responsibility or professional liability insurance requirements established by the board under section 12-35-141, as applicable.

(3) Such inactive status shall be plainly indicated on the face of any inactive license certificate issued under this section.

(4) The board is authorized to conduct disciplinary proceedings as set forth in section 12-35-129 against any person licensed under this section for any act committed while the person was licensed pursuant to this article.

(5) Any person licensed under this section who wishes to resume the practice of dentistry or dental hygiene shall file an application in the form and manner the board designates, pay the license fee promulgated by the board pursuant to section 24-34-105, C.R.S., and meet the financial responsibility requirements or the professional liability insurance requirements in section 12-35-141, as applicable. The board may approve the application and issue a license to practice dentistry or dental hygiene or may deny the application for any of the causes set forth in section 12-35-129.



§ 12-35-123. Retired dental and dental hygienist licenses

(1) Any person licensed to practice dentistry or dental hygiene pursuant to this article may apply to the board for retired licensure status. Any such application shall be in the form and manner designated by the board. The board may grant such status by issuing a retired license, or it may deny the application if the licensee has been disciplined for any of the causes set forth in section 12-35-129.

(2) Any person applying for a license under this section shall:

(a) Provide an affidavit to the board stating that, after a date certain, the applicant shall not practice dentistry or dental hygiene, shall no longer earn income as a dentist or dental hygiene administrator or consultant, and shall not perform any activity that constitutes practicing dentistry or dental hygiene pursuant to sections 12-35-113, 12-35-124, and 12-35-125 unless said applicant is issued a license to practice dentistry or dental hygiene pursuant to subsection (5) of this section; and

(b) Pay the license fee authorized by section 24-34-105, C.R.S., which fee shall not exceed fifty dollars.

(3) The retired status of a licensee shall be plainly indicated on the face of any retired license certificate issued under this section.

(4) The board may take disciplinary action pursuant to sections 12-35-129.1 to 12-35-129.5 against any person licensed under this section for an act committed while such person was licensed pursuant to this article.

(5) Any person licensed under this section may apply to the board for a return to active licensure status by filing an application in the form and manner the board designates, paying the appropriate license fee established pursuant to section 24-34-105, C.R.S., and meeting the financial responsibility requirements or the professional liability insurance requirements in section 12-35-141, as applicable. The board may approve the application and issue a license to practice dentistry or dental hygiene or may deny the application if the licensee has been disciplined for any of the causes set forth in section 12-35-129.

(6) A dentist or dental hygienist on retired status may provide dental or dental hygiene services on a voluntary basis to the indigent if the retired dentist or dental hygienist provides the services on a limited basis and does not charge a fee for the services. A retired dentist or dental hygienist providing voluntary care pursuant to this subsection (6) is immune from any liability resulting from the voluntary care he or she provided.



§ 12-35-124. What constitutes practicing unsupervised dental hygiene

(1) Unless licensed to practice dentistry, a person shall be deemed to be practicing unsupervised dental hygiene who, within the scope of the person's education, training, and experience:

(a) Removes deposits, accretions, and stains by scaling with hand, ultrasonic, or other devices from all surfaces of the tooth and smooths and polishes natural and restored tooth surfaces, including root planing;

(b) Removes granulation and degenerated tissue from the gingival wall of a periodontal pocket;

(c) Provides preventive measures including the application of fluorides, sealants, and other recognized topical agents for the prevention of oral disease;

(d) Gathers and assembles information including, but not limited to:

(I) Fact-finding and patient history;

(II) Preparation of study casts for the purpose of fabricating a permanent record of the patient's present condition; as a visual aid for patient education, dental hygiene diagnosis, and dental hygiene treatment planning; and to provide assistance during forensic examination;

(III) Extra- and intra-oral inspection;

(IV) Dental and periodontal charting; and

(V) Radiographic and X-ray survey for the purpose of assessing and diagnosing dental hygiene-related conditions for treatment planning for dental hygiene services as described in this section and identifying dental abnormalities for immediate referral to a dentist;

(e) Administers a topical anesthetic to a patient in the course of providing dental care;

(f) Performs dental hygiene assessment, dental hygiene diagnosis, and dental hygiene treatment planning for dental hygiene services as described in this section and identifies dental abnormalities for immediate referral to a dentist; or

(g) (I) Prescribes, administers, and dispenses fluoride, fluoride varnish, antimicrobial solutions for mouth rinsing, other nonsystemic antimicrobial agents, and related emergency drugs and reversal agents in collaboration with a licensed dentist. The board may, by rule, further define the permissible and appropriate emergency drugs and reversal agents. Dental hygienists shall maintain clear documentation in the patient record of the drug or agent prescribed, administered, or dispensed; the date of the action; and the rationale for prescribing, administering, or dispensing the drug or agent.

(II) A dental hygienist shall not prescribe, administer, or dispense the following:

(A) Drugs whose primary effect is systemic, with the exception of fluoride supplements permitted under sub-subparagraph (A) of subparagraph (III) of this paragraph (g); and

(B) Dangerous drugs or controlled substances, as defined in section 18-18-102 (5), C.R.S.

(III) A dental hygienist may prescribe the following:

(A) Fluoride supplements as follows, all using sodium fluoride: Tablets: 0.5 mg, 1.1 mg, or 2.2 mg; lozenges: 2.21 mg; and drops: 1.1 mL;

(B) Topical anti-caries treatments as follows, all using sodium fluoride unless otherwise indicated: Toothpastes: 1.1 % or less (or stannous fluoride 0.4%); topical gels: 1.1% or less (or stannous fluoride 0.4%); oral rinses: 0.05%, 0.2%, 0.44%, or 0.5%; oral rinse concentrate used in periodontal disease: 0.63% stannous fluoride; fluoride varnish: 5%; and prophy pastes containing approximately 1.23% sodium fluoride and used for polishing procedures as part of professional dental prophylaxis treatment;

(C) Topical anti-infectives as follows: Chlorhexidine gluconate rinses: 0.12%; chlorhexidine gluconate periodontal chips for subgingival insertion into a periodontal pocket/sulcus; tetracycline impregnated fibers, inserted subgingivally into a periodontal pocket/sulcus; doxycycline hyclate periodontal gel, inserted subgingivally into a periodontal pocket/sulcus; and minocycline hydrochlorided periodontal powder, inserted subgingivally into a periodontal pocket/sulcus; and

(D) Related emergency drugs and reversal agents as authorized by the collaborating dentist.

(1.5) A dental hygienist shall state in writing and require a patient to acknowledge by signature that any diagnosis or assessment is for the purpose of determining necessary dental hygiene services only and that it is recommended by the American dental association, or any successor organizations, that a thorough dental examination be performed by a dentist twice each year.

(2) Unsupervised dental hygiene may be performed by licensed dental hygienists without the supervision of a licensed dentist.

(3) (a) Notwithstanding section 12-35-103 (14) or 12-35-113 (1)(b), a dental hygienist may be the proprietor of a place where supervised or unsupervised dental hygiene is performed and may purchase, own, or lease equipment necessary to perform supervised or unsupervised dental hygiene.

(b) A dental hygienist proprietor, or a professional corporation or professional limited liability corporation of dental hygienists, in addition to providing dental hygiene services, may enter into an agreement with one or more dentists for the lease or rental of equipment or office space in the same physical location as the dental hygiene practice, but only if the determination of necessary dental services provided by the dentist and professional responsibility for those services, including but not limited to dental records, appropriate medication, and patient payment, remain with the treating dentist. It shall be the responsibility of the dental hygienist to inform the patient as to whether there is a supervisory relationship between the dentist and the dental hygienist. Such an agreement shall not constitute employment and shall not constitute cause for discipline pursuant to section 12-35-129 (1)(h).



§ 12-35-125. What constitutes practicing supervised dental hygiene

(1) Unless licensed to practice dentistry, a person who performs any of the following tasks under the supervision of a licensed dentist is deemed to be practicing supervised dental hygiene:

(a) Any task described in section 12-35-124 (1);

(b) Prepares study casts;

(c) to (e) (Deleted by amendment, L. 2014.)

(f) Administers local anesthesia under the indirect supervision of a licensed dentist pursuant to rules of the board, including minimum education requirements and procedures for local anesthesia administration; or

(g) and (h) (Deleted by amendment, L. 2014.)

(i) Places interim therapeutic restorations pursuant to section 12-35-128.5.

(2) (Deleted by amendment, L. 2014.)



§ 12-35-126. Application for dental hygienist license - fee

(1) Every person who desires to qualify for practice as a dental hygienist within this state shall file with the board:

(a) A written application for a license, on which application such applicant shall list:

(I) Any act the commission of which would be grounds for disciplinary action under section 12-35-129 against a licensed dental hygienist; and

(II) An explanation of the circumstances of such act; and

(b) Satisfactory proof of graduation from a school of dental hygiene that, at the time of the applicant's graduation, was accredited, and proof that the program offered by the accredited school of dental hygiene was at least two academic years or the equivalent of two academic years.

(2) Such application must be on the form prescribed and furnished by the board, verified by the oath of the applicant, and accompanied by a fee established pursuant to section 24-34-105, C.R.S.

(3) An applicant for licensure who has not graduated from an accredited school or program of dental hygiene within the twelve months immediately preceding application, or who has not engaged either in the active clinical practice of dental hygiene or in teaching dental hygiene in an accredited program for at least one year during the five years immediately preceding the application, shall demonstrate to the board that the applicant has maintained the professional ability and knowledge required by this article.

(4) Repealed.



§ 12-35-127. Dental hygienist examinations - license

(1) Every applicant for dental hygiene licensure shall submit to the board proof of having successfully completed the following:

(a) An examination administered by the joint commission on national dental examinations; and

(b) An examination designed to test the applicant's clinical skills and knowledge, which must be administered by a regional testing agency composed of at least four states or an examination of another state, or a methodology adopted by the board by rule that is designed to test the applicant's clinical skills and knowledge.

(c) (Deleted by amendment, L. 2014.)

(2) All examination results required by the board must be filed with the board and kept for reference for a period of not less than one year. If an applicant successfully completes the examinations and is otherwise qualified, the board shall grant a license to the applicant and shall issue a license certificate signed by the officers of the board.

(3) and (4) Repealed.



§ 12-35-127.5. Dental hygienist - licensure by endorsement

(1) The board shall provide for licensure upon application of any person licensed in good standing to practice dental hygiene in another state or territory of the United States who has met the requirements of section 12-35-126, and provides the credentials and meets the qualifications set forth in this section in the manner prescribed by the board.

(2) The board shall issue a license to an applicant duly licensed as a dental hygienist in another state or territory of the United States who has submitted credentials and qualifications for licensure in Colorado that include:

(a) Verification of licensure from any other jurisdiction where the applicant has held a dental hygiene or other health care license;

(b) Evidence of the applicant's successful completion of the national board dental examination administered by the joint commission on national dental examinations;

(c) (I) Verification that the applicant has been engaged either in clinical practice or in teaching dental hygiene or dentistry in an accredited program for at least one year during the three years immediately preceding the date of the receipt of the application; or

(II) Evidence that the applicant has demonstrated competency as a dental hygienist as determined by the board;

(d) A report of any pending or final disciplinary actions against any health care license held by the applicant at any time; and

(e) A report of any pending or final malpractice actions against the applicant.



§ 12-35-128. Tasks authorized to be performed by dental assistants or dental hygienists

(1) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), the responsibility for dental diagnosis, dental treatment planning, or the prescription of therapeutic measures in the practice of dentistry remains with a licensed dentist and may not be assigned to any dental hygienist.

(II) A dental hygienist may:

(A) Perform dental hygiene assessment, dental hygiene diagnosis, and dental hygiene treatment planning for dental hygiene services pursuant to section 12-35-124 (1)(f);

(B) Identify dental abnormalities for immediate referral to a dentist as described in section 12-35-124 (1)(f); and

(C) In collaboration with a licensed dentist, prescribe, administer, and dispense, as described in section 12-35-124 (1)(g): Fluoride; fluoride varnish; antimicrobial solutions for mouth rinsing; other nonsystemic antimicrobial agents; and resorbable antimicrobial agents pursuant to rules of the board.

(b) A dental procedure that involves surgery or that will contribute to or result in an irremediable alteration of the oral anatomy shall not be assigned to anyone other than a licensed dentist.

(2) Except as provided in subsection (1) of this section, a dental hygienist may perform any dental task or procedure assigned to the hygienist by a licensed dentist that does not require the professional skill of a licensed dentist; except that the dental hygienist may perform the task or procedure only under the indirect supervision of a licensed dentist or as authorized in sections 12-35-124 and 12-35-125.

(3) (a) A dental assistant shall not perform the following tasks:

(I) Diagnosis;

(II) Treatment planning;

(III) Prescription of therapeutic measures;

(IV) Any procedure that contributes to or results in an irremediable alteration of the oral anatomy;

(V) Administration of local anesthesia;

(VI) Scaling (supra and sub-gingival), as it pertains to the practice of dental hygiene;

(VII) Root planing;

(VIII) Soft tissue curettage;

(IX) Periodontal probing.

(b) A dental assistant may perform the following tasks under the indirect supervision of a licensed dentist:

(I) Smoothing and polishing natural and restored tooth surfaces;

(II) Provision of preventive measures, including the application of fluorides and other recognized topical agents for the prevention of oral disease;

(III) Gathering and assembling information including, but not limited to, fact-finding and patient history, oral inspection, and dental and periodontal charting;

(IV) Administering topical anesthetic to a patient in the course of providing dental care;

(V) Any other task or procedure that does not require the professional skill of a licensed dentist.

(VI) Repairing and relining dentures pursuant to a dental laboratory work order signed by a licensed dentist.

(c) A dental assistant may, under the direct supervision of a licensed dentist in accordance with rules promulgated by the board, administer and monitor the use of nitrous oxide on a patient.

(d) (I) A dental assistant may perform intraoral and extraoral tasks and procedures necessary for the fabrication of a complete or partial denture under the direct supervision of a licensed dentist. These tasks and procedures shall include:

(A) Making of preliminary and final impressions;

(B) Jaw relation records and determination of vertical dimensions;

(C) Tooth selection;

(D) A preliminary try-in of the wax-up trial denture prior to and subject to a try-in and approval in writing of the wax-up trial denture by the licensed dentist;

(E) Denture adjustments that involve the periphery, occlusal, or tissue-bearing surfaces of the denture prior to the final examination of the denture.

(II) The tasks and procedures in subparagraph (I) of this paragraph (d) shall be performed in the regularly announced office location of a licensed practicing dentist, and the dentist shall be personally liable for all treatment rendered to the patient. A dental assistant performing these tasks and procedures shall be properly identified as a dental assistant. No dentist shall utilize more than the number of dental assistants the dentist can reasonably supervise.

(III) Prior to any work being performed pursuant to subparagraph (I) of this paragraph (d), the patient shall first be examined by the treating dentist licensed to practice in this state who shall certify that the patient has no pathologic condition that requires surgical correction or other treatment prior to complete denture service.

(4) Repealed.

(5) The board may make such reasonable rules as may be necessary to implement and enforce the provisions of this section.



§ 12-35-128.5. Interim therapeutic restorations by dental hygienists - permitting process - repeal

(1) Upon application, accompanied by a fee in an amount determined by the director of the division of professions and occupations, the board shall grant a permit to place interim therapeutic restorations to any dental hygienist applicant who:

(a) Holds a license in good standing to practice dental hygiene in Colorado;

(b) Has completed a course developed at the postsecondary educational level that complies with the rules adopted by the board. The course must be offered under the direct supervision of a member of the faculty of a Colorado dental or dental hygiene school accredited by the commission on dental accreditation or its successor agency. All faculty responsible for clinical evaluation of students must be dentists with a faculty appointment at an accredited Colorado dental or dental hygiene school.

(c) Carries current professional liability insurance in the amount specified in section 12-35-141; and

(d) Has completed the following hours of dental hygiene practice as evidenced in documentation required by the board:

(I) Two thousand hours of supervised dental hygiene practice after initial dental hygiene licensure;

(II) Four thousand hours of unsupervised dental hygiene practice after initial dental hygiene licensure; or

(III) A combination of the hours specified in subparagraphs (I) and (II) of this paragraph (d) as determined by the board by rule.

(2) The board may waive the requirement in paragraph (d) of subsection (1) of this section for a dental hygienist who performs interim therapeutic restorations exclusively under the direct supervision of a dentist.

(3) A dental hygienist shall not use local anesthesia for the purpose of placing interim therapeutic restorations.

(4) (a) A dental hygienist may place an interim therapeutic restoration only after a dentist provides a diagnosis, treatment plan, and instruction to perform the procedure.

(b) If an interim therapeutic restoration is authorized by a supervising dentist at a location other than the dentist's practice location, the dental hygienist shall provide the patient or the patient's representative with written notification that the care was provided at the direction of the supervising dentist. The dental hygienist shall include in the written notification the dentist's name, practice location address, and telephone number.

(c) A dental hygienist who obtains a dentist's diagnosis, treatment plan, and instruction to perform an ITR utilizing telehealth by store-and-forward transfer shall notify the patient of the patient's right to receive interactive communication with the distant dentist upon request. Communication with the distant dentist may occur either at the time of the consultation or within thirty days after the dental hygienist notifies the patient of the results of the consultation.

(5) A dental hygienist who obtains a permit pursuant to this section may place interim therapeutic restorations in a dental office setting under the direct or indirect supervision of a dentist or through telehealth supervision for purposes of communication with the dentist.

(6) A dentist shall not supervise more than five dental hygienists who place interim therapeutic restorations under telehealth supervision. A dentist who supervises a dental hygienist who provides interim therapeutic restorations under telehealth supervision must have a physical practice location in Colorado for purposes of patient referral for follow-up care.

(7) A dental hygienist shall inform the patient or the patient's legal guardian, in writing, and require the patient or the patient's legal guardian to acknowledge by signature, that the interim therapeutic restoration is a temporary repair to the tooth and that appropriate follow-up care with a dentist is necessary.

(8) This section is repealed, effective September 1, 2021. Prior to the repeal, the department of regulatory agencies shall review the permitting of dental hygienists to place interim therapeutic restorations as provided in section 24-34-104, C.R.S.



§ 12-35-129. Grounds for disciplinary action

(1) The board may take disciplinary action against an applicant or licensee in accordance with section 12-35-129.1 for any of the following causes:

(a) Engaging in fraud, misrepresentation, or deception in applying for, securing, renewing, or seeking reinstatement of a license to practice dentistry or dental hygiene in this state, in applying for professional liability coverage required pursuant to section 12-35-141, or in taking the examinations provided for in this article;

(b) Conviction of a felony or any crime that constitutes a violation of this article. For purposes of this paragraph (b), conviction includes the entry of a plea of guilty or nolo contendere or a deferred sentence.

(c) Administering, dispensing, or prescribing a habit-forming drug or controlled substance, as defined in section 18-18-102 (5), C.R.S., to a person, including the applicant or licensee, other than in the course of legitimate professional practice;

(d) Conviction of a violation of a federal or state law regulating the possession, distribution, or use of a controlled substance, as defined in section 18-18-102 (5), C.R.S., and, in determining if a license should be denied, revoked, or suspended or if the licensee should be placed on probation, the board shall be governed by section 24-5-101, C.R.S.;

(e) Habitually abusing or excessively using alcohol, a habit-forming drug, or a controlled substance, as defined in section 18-18-102 (5), C.R.S.;

(f) Misusing a drug or controlled substance, as defined in section 18-18-102 (5), C.R.S.;

(g) Aiding or abetting, in the practice of dentistry or dental hygiene, a person who is not licensed to practice dentistry or dental hygiene under this article or whose license to practice dentistry or dental hygiene is suspended;

(h) Except as otherwise provided in sections 25-3-103.7, C.R.S., 12-35-116, and 12-35-124 (3), practicing dentistry or dental hygiene as a partner, agent, or employee of or in joint venture with any person who does not hold a license to practice dentistry or dental hygiene within this state or practicing dentistry or dental hygiene as an employee of or in joint venture with any partnership, association, or corporation. A licensee holding a license to practice dentistry or dental hygiene in this state may accept employment from any person, partnership, association, or corporation to examine, prescribe, and treat the employees of the person, partnership, association, or corporation.

(i) Violating or attempting to violate, directly or indirectly, assisting in or abetting the violation of, or conspiring to violate any provision or term of this article or lawful rule or order of the board;

(j) (I) Failing to notify the board of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the licensee unable, or limits the licensee's ability, to perform dental or dental hygiene services with reasonable skill and with safety to the patient;

(II) Failing to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the licensee unable to practice dental or dental hygiene services with reasonable skill and safety or that may endanger the health or safety of persons under his or her care; or

(III) Failing to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-35-129.6;

(k) Committing an act or omission that constitutes grossly negligent dental or dental hygiene practice or that fails to meet generally accepted standards of dental or dental hygiene practice;

(l) Advertising in a manner that is misleading, deceptive, or false;

(m) Engaging in a sexual act with a patient during the course of patient care or within six months immediately following the termination of the licensee's professional relationship with the patient. "Sexual act", as used in this paragraph (m), means sexual contact, sexual intrusion, or sexual penetration as defined in section 18-3-401, C.R.S.

(n) Refusing to make patient records available to a patient pursuant to a written authorization-request under section 25-1-802, C.R.S.;

(o) False billing in the delivery of dental or dental hygiene services, including, but not limited to, performing one service and billing for another, billing for any service not rendered, or committing a fraudulent insurance act, as defined in section 10-1-128, C.R.S.;

(p) Committing abuse of health insurance in violation of section 18-13-119, C.R.S.;

(q) Failing to notify the board, in writing and within ninety days after a judgment is entered, of a final judgment by a court of competent jurisdiction in favor of any party and against the licensee involving negligent malpractice of dentistry or dental hygiene, which notice must contain the name of the court, the case number, and the names of all parties to the action;

(r) Failing to report a dental or dental hygiene malpractice judgment or malpractice settlement to the board by the licensee within ninety days;

(s) Failing to furnish unlicensed persons with laboratory work orders pursuant to section 12-35-133;

(t) Employing a solicitor or other agent to obtain patronage, except as provided in section 12-35-137;

(u) Willfully deceiving or attempting to deceive the board or its agents with reference to any matter relating to this article;

(v) Sharing any professional fees with anyone except those with whom the dentist or dental hygienist is lawfully associated in the practice of dentistry or dental hygiene; except that:

(I) A licensed dentist or dental hygienist may pay an independent advertising or marketing agent compensation for advertising or marketing services rendered by the agent for the benefit of the licensed dentist or dental hygienist, including compensation that is based on the results or performance of the services on a per-patient basis; and

(II) Nothing in this section prohibits a dentist or dental hygienist practice owned or operated by a proprietor authorized under section 12-35-116.5 from contracting with any person or entity for business management services or paying a royalty in accordance with a franchise agreement if the terms of the contract or franchise agreement do not affect the exercise of the independent professional judgment of the dentist or dental hygienist.

(w) Failing to provide reasonably necessary referral of a patient to other licensed dentists or licensed health care professionals for consultation or treatment when the failure to provide referral does not meet generally accepted standards of dental care;

(x) Failure of a dental hygienist to recommend that a patient be examined by a dentist, or to refer a patient to a dentist, when the dental hygienist detects a condition that requires care beyond the scope of practicing supervised or unsupervised dental hygiene;

(y) Engaging in any of the following activities and practices:

(I) Willful and repeated ordering or performance, without clinical justification, of demonstrably unnecessary laboratory tests or studies;

(II) The administration, without clinical justification, of treatment that is demonstrably unnecessary;

(III) In addition to the provisions of paragraph (x) of this subsection (1), the failure to obtain consultations or perform referrals when failing to do so is not consistent with the standard of care for the profession;

(IV) Ordering or performing, without clinical justification, any service, X ray, or treatment that is contrary to recognized standards of the practice of dentistry or dental hygiene as interpreted by the board;

(z) Falsifying or repeatedly making incorrect essential entries or repeatedly failing to make essential entries on patient records;

(aa) Violating section 8-42-101 (3.6), C.R.S.;

(bb) Violating section 12-35-202 or any rule of the board adopted pursuant to that section;

(cc) Administering local anesthesia, minimal sedation, moderate sedation, or deep sedation/general anesthesia without obtaining a permit from the board in accordance with section 12-35-140;

(dd) Failing to report to the board, within ninety days after final disposition, the surrender of a license to, or adverse action taken against a license by, a licensing agency in another state, territory, or country, a governmental agency, a law enforcement agency, or a court for an act or conduct that would constitute grounds for discipline pursuant to this article;

(ee) Failing to provide adequate or proper supervision when employing unlicensed persons in a dental or dental hygiene practice;

(ff) Engaging in any conduct that constitutes a crime as defined in title 18, C.R.S., which conduct relates to the licensee's practice as a dentist or dental hygienist;

(gg) Practicing outside the scope of dental or dental hygiene practice;

(hh) Failing to establish and continuously maintain financial responsibility or professional liability insurance as required by section 12-35-141;

(ii) Advertising or otherwise holding oneself out to the public as practicing a dental specialty in which the dentist has not successfully completed the education specified for the dental specialty as defined by the American dental association;

(jj) Failing to respond in an honest, materially responsive, and timely manner to a complaint filed against the licensee pursuant to this article;

(kk) Committing an act or omission that fails to meet generally accepted standards for infection control;

(ll) Administering moderate sedation or deep sedation/general anesthesia without a licensed dentist or other licensed health care professional qualified to administer the relevant level of sedation or anesthesia present in the operatory;

(mm) Failing to complete and maintain records of completing continuing education as required by section 12-35-139; or

(nn) Failing to comply with section 12-35-128.5 regarding the placement of interim therapeutic restorations.

(2) to (18) Repealed.



§ 12-35-129.1. Disciplinary actions

(1) (a) If, after notice and hearing conducted in accordance with article 4 of title 24, C.R.S., the board determines that an applicant or licensee has engaged in an act specified in section 12-35-129, the board may:

(I) Deny the issuance of, refuse to renew, suspend, or revoke any license provided for in this article;

(II) Reprimand, censure, or place on probation any licensed dentist or dental hygienist;

(III) Issue a letter of admonition; or

(IV) Impose an administrative fine.

(b) Hearings under this section must be conducted by the board or by an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S.

(2) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but should not be dismissed as being without merit, the board may issue and send to the licensee a letter of admonition.

(b) When the board sends a letter of admonition to a licensee pursuant to paragraph (a) of this subsection (2), the board shall also advise the licensee that he or she has the right to request in writing, within twenty days after receipt of the letter, that the board initiate formal disciplinary proceedings to adjudicate the propriety of the conduct upon which the letter of admonition is based. If the licensee makes the request for adjudication in a timely manner, the board shall vacate the letter of admonition and shall process the matter by means of formal disciplinary proceedings.

(3) If an investigation discloses an instance of conduct that, in the opinion of the board, does not warrant formal board action and should be dismissed, but in which the board has noticed indications of possible errant conduct that could lead to serious consequences if not corrected, the board shall send a confidential letter of concern to the licensee against whom the complaint was made. The board shall send the person making the complaint a notice that the board has issued a letter of concern to the licensee.

(4) The board may include, in any disciplinary order that allows a dentist or dental hygienist to continue to practice, conditions the board deems appropriate to assure that the dentist or dental hygienist is physically, mentally, and otherwise qualified to practice dentistry or dental hygiene in accordance with generally accepted professional standards of practice. The order may include any or all of the following:

(a) A condition that the licensee submit to examinations to determine the licensee's physical or mental condition or professional qualifications;

(b) A condition that the licensee take therapy, courses of training, or education as needed to correct deficiencies found by the board or by examinations required pursuant to paragraph (a) of this subsection (4);

(c) Review or supervision of the licensee's practice as necessary to determine the quality of the practice and to correct any deficiencies;

(d) The imposition of restrictions on the licensee's practice to assure that the practice does not exceed the limits of the licensee's capabilities.

(5) The board may suspend the license of a dentist or dental hygienist who fails to comply with an order of the board issued in accordance with this section. The board may impose the license suspension until the licensee complies with the board's order.

(6) (a) In addition to any other penalty permitted under this article, when a licensed dentist or dental hygienist violates a provision of this article or of any rule promulgated pursuant to this article, the board may impose a fine on the licensee. If the licensee is a dentist, the fine must not exceed five thousand dollars. If the licensee is a dental hygienist, the fine must not exceed three thousand dollars.

(b) The board shall adopt rules establishing a uniform system and schedule of fines that set forth fine tiers based on the severity of the violation, the type of violation, and whether the licensee repeatedly violates this article, board rules, or board orders.

(7) If the board finds the charges proven and orders that discipline be imposed, the board may also order the licensee to take courses of training or education the board deems necessary to correct deficiencies found as a result of the hearing.

(8) Any person whose license to practice is revoked is ineligible to apply for any license under this article for at least two years after the date of revocation or surrender of the license. Any subsequent application for licensure is an application for a new license.



§ 12-35-129.2. Disciplinary proceedings

(1) (a) Any person may submit a complaint relating to the conduct of a dentist or dental hygienist, which complaint must be in writing and signed by the person. The board, on its own motion, may initiate a complaint. The board shall notify the dentist or dental hygienist of the complaint against him or her.

(b) (I) For complaints related to the standard of care delivered to a patient that are submitted by a person other than the patient, the person submitting the complaint shall notify the patient of the complaint before filing the complaint with the board.

(II) The requirements of this paragraph (b) do not apply when a complaint is submitted to the board by a state department or agency.

(2) (a) Except as provided in paragraph (b) of this subsection (2), investigations, examinations, hearings, meetings, and other proceedings of the board conducted pursuant to this section or section 12-35-129.1, 12-35-129.3, 12-35-129.4, or 12-35-129.5 are exempt from the provisions of any law requiring that proceedings of the board be conducted publicly or that the minutes or records of the board with respect to action of the board taken pursuant to this section are open to public inspection.

(b) The final action of the board taken pursuant to this section is open to the public.

(3) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the board shall not resolve the complaint by a deferred settlement, action, judgment, or prosecution.

(4) Any member of the board or professional review committee authorized by the board, any member of the board's or professional review committee's staff, any person acting as a witness or consultant to the board or committee, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article is immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board or committee member, staff, consultant, or witness, respectively, if the individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that his or her action was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article is immune from any civil or criminal liability that may result from the participation.

(5) The discipline of a licensee by another state, territory, or country is deemed the equivalent of unprofessional conduct under this article; except that this subsection (5) applies only to discipline that is based upon an act or omission in the other state, territory, or country that is defined substantially the same as unprofessional conduct pursuant to this article.

(6) (a) Nothing in this section:

(I) Deprives a dental patient of the right to choose or replace any professionally recognized restorative material;

(II) Permits disciplinary action against a dentist solely for removing or placing any professionally recognized restorative material.

(b) Nothing in paragraph (a) of this subsection (6) prevents disciplinary action against a dentist for practicing dentistry in violation of this article.

(7) (a) If a professional review committee is established pursuant to this section to investigate complaints against a person licensed to practice dentistry under this article, the committee must include in its membership at least three persons licensed to practice dentistry under this article. The committee may be authorized to act only by:

(I) The board; or

(II) A society or an association of persons licensed to practice dentistry under this article whose membership includes not less than one-third of the persons licensed to practice dentistry under this article residing in this state, if the licensee whose services are the subject of review is a member of the society or association.

(b) Any member of the board or a professional review committee authorized by the board and any witness or consultant appearing before the board or professional review committee is immune from suit in any civil action brought by a licensee who is the subject of a professional review proceeding if the member, witness, or consultant acts in good faith within the scope of the function of the board or committee, has made a reasonable effort to obtain the facts of the matter as to which the member, witness, or consultant acts, and acts in the reasonable belief that his or her action is warranted by the facts. The immunity provided by this paragraph (b) extends to the members of an authorized professional review committee of a society or an association of persons licensed pursuant to this article and witnesses or consultants appearing before the committee if the committee is authorized to act as provided in subparagraph (II) of paragraph (a) of this subsection (7).

(c) A professional review committee of a society or an association of persons licensed pursuant to this article shall:

(I) Notify the board within sixty days after the review committee analyzes care provided by a licensee and determines that the care may not meet generally accepted standards or that the licensee has otherwise violated any provision of this article. The licensee may be subject to disciplinary action by the board.

(II) Allow the board or its designee to conduct a periodic audit of records of the review committee. A person designated by the board to conduct the audit must be a licensed or retired dentist from any state. The board or its designee shall conduct the audit no more than twice annually. If any pattern of behavior of a licensee is identified that may constitute reasonable grounds to believe there has been a violation of this article, all relevant records of the review committee are subject to a subpoena issued by the board.

(d) (I) The proceedings and records of a review committee must be held in confidence and are not subject to discovery or introduction into evidence in any civil action against a dentist arising out of the matters that are the subject of evaluation and review by the committee. However, records of closed proceedings and investigations are available to the particular licensee under review and the complainant involved in the proceedings.

(II) A person who was in attendance at a meeting of the committee shall not be permitted or required to testify in any civil action as to any evidence or other matters produced or presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or any members of the committee. However, information, documents, or records otherwise available from original sources are not protected from discovery or use in a civil action merely because they were presented during proceedings of the committee, and any documents or records that have been presented to the review committee by any witness must be returned to the witness, if requested by the witness or if ordered to be produced by a court in any action, with copies to be retained by the committee at its discretion.

(III) Any person who testifies before the committee or who is a member of the committee is not prevented from testifying as to matters within the person's knowledge, but the person may not be asked about his or her testimony before the committee or opinions he or she formed as a result of the committee hearings.



§ 12-35-129.3. Board panels

(1) The chairperson of the board shall divide the members of the board, other than the chairperson, into two panels of six members each.

(2) Each panel shall act as both an inquiry panel and a hearing panel. The chairperson may reassign members of the board from one panel to the other. The chairperson may be a member of both panels, but neither the chairperson nor any other member who has considered a complaint as a member of a panel acting as an inquiry panel shall take any part in the consideration of a formal complaint involving the same matter.

(3) If the inquiry panel refers a matter for formal hearing, the hearing panel or a committee of the hearing panel shall hear the matter. However, in its discretion, either inquiry panel may elect to refer a case for formal hearing to a qualified administrative law judge in lieu of a hearing panel of the board for an initial decision pursuant to section 24-4-105, C.R.S.

(4) A licensee who is the subject of an initial decision by an administrative law judge, or by the hearing panel that would have heard the case upon its own motion, may seek review of the initial decision pursuant to section 24-4-105 (14) and (15), C.R.S., by filing an exception to the initial decision with the hearing panel that would have heard the case if it had not been referred to an administrative law judge. The respondent or the board's counsel may file the exception.

(5) The inquiry panel to whom an investigation is assigned shall supervise the investigation, and the person conducting the investigation shall report the results of the investigation to the panel for appropriate action.



§ 12-35-129.4. Cease-and-desist orders

(1) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license, the board may issue an order to cease and desist the activity. The board shall set forth in the order the statutes and rules the person is alleged to have violated, the facts alleged to constitute the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (1), the respondent may request a hearing on the question of whether acts or practices in violation of this part 1 have occurred. The board or an administrative law judge, as applicable, shall conduct the hearing in accordance with sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this part 1, then, in addition to any specific powers granted pursuant to this part 1, the board may issue to the person an order to show cause as to why the board should not issue a final order directing the person to cease and desist from the unlawful act or unlicensed practice.

(b) The board shall promptly notify the person against whom it issues an order to show cause pursuant to paragraph (a) of this subsection (2) of the issuance of the order and shall include in the notice a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. The board may serve the notice by personal service, by first-class United States mail, postage prepaid, or by other means as may be practicable. Personal service or mailing of an order or document pursuant to this subsection (2) constitutes notice to the person.

(c) (I) The board shall commence the hearing on an order to show cause no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification as provided in paragraph (b) of this subsection (2). The board may continue the hearing by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the board commence the hearing later than sixty calendar days after the date of transmission or service of the notification.

(II) If the person against whom the board has issued the order to show cause pursuant to paragraph (a) of this subsection (2) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon the person pursuant to paragraph (b) of this subsection (2) and other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order becomes final as to that person by operation of law. The board or an administrative law judge, as applicable, shall conduct the hearing in accordance with sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this part 1, the board may issue a final cease-and-desist order directing the person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (2), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order is issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) is effective when issued and is a final order for purposes of judicial review.

(3) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in an unlicensed act or practice; an act or practice constituting a violation of this part 1, a rule promulgated pursuant to this part 1, or an order issued pursuant to this part 1; or an act or practice constituting grounds for administrative sanction pursuant to this part 1, the board may enter into a stipulation with the person.

(4) If a person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested the attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(5) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in section 12-35-130.



§ 12-35-129.5. Mental and physical examinations

(1) (a) If the board has reasonable cause to believe that a person licensed to practice dentistry or dental hygiene in this state is unable to practice dentistry or dental hygiene with reasonable skill and safety to patients because of a physical or mental disability or because of excessive use of alcohol, a habit-forming drug or substance, or a controlled substance, as defined in section 18-18-102 (5), C.R.S., the board may require the licensed dentist or dental hygienist to submit to a mental or physical examination by a qualified professional designated by the board.

(b) Upon the failure of the licensed dentist or dental hygienist to submit to a mental or physical examination required by the board, unless the failure is due to circumstances beyond the dentist's or dental hygienist's control, the board may suspend the dentist's or dental hygienist's license to practice dentistry or dental hygiene in this state until the dentist or dental hygienist submits to the examination.

(2) Every person licensed to practice dentistry or dental hygiene in this state is deemed, by so practicing or by applying for a renewal of the person's license to practice dentistry or dental hygiene in this state, to have:

(a) Given consent to submit to a mental or physical examination when directed in writing by the board; and

(b) Waived all objections to the admissibility of the examining qualified professional's testimony or examination reports on the ground of privileged communication.

(3) The results of any mental or physical examination ordered by the board cannot be used as evidence in any proceeding other than before the board.



§ 12-35-129.6. Confidential agreement to limit practice - violation - grounds for discipline

(1) If a licensed dentist or dental hygienist has a physical illness; a physical condition; or a behavioral or mental health disorder that renders him or her unable to practice dentistry or dental hygiene with reasonable skill and safety to clients, the dentist or dental hygienist shall notify the board of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period determined by the board. The board may require the dentist or dental hygienist to submit to an examination to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the dentist's or dental hygienist's ability to practice dentistry or dental hygiene with reasonable skill and safety to patients.

(2) (a) Upon determining that a dentist or dental hygienist with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited services with reasonable skill and safety to patients, the board may enter into a confidential agreement with the dentist or dental hygienist in which the dentist or dental hygienist agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the board.

(b) As part of the agreement, the dentist or dental hygienist is subject to periodic reevaluations or monitoring as determined appropriate by the board.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(3) By entering into an agreement with the board pursuant to this section to limit his or her practice, a dentist or dental hygienist is not engaging in activities prohibited pursuant to section 12-35-129 (1). The agreement does not constitute a restriction or discipline by the board. However, if the dentist or dental hygienist fails to comply with the terms of an agreement entered into pursuant to this section, the failure constitutes a prohibited activity pursuant to section 12-35-129 (1)(j), and the dentist or dental hygienist is subject to discipline in accordance with section 12-35-129.

(4) This section does not apply to a dentist or dental hygienist subject to discipline for prohibited activities as described in section 12-35-129 (1)(e).



§ 12-35-130. Review of board action

(1) The court of appeals, by appropriate proceedings under section 24-4-106 (11), C.R.S., may review any final action of the board to:

(a) Deny or refuse to issue or renew a license;

(b) Suspend a license;

(c) Revoke a license;

(d) Censure a licensee;

(e) Issue a letter of admonition to a licensee;

(f) Place a licensee on probation;

(g) Issue a reprimand to a licensee; or

(h) Issue an order to cease and desist.

(2) The provisions of this section apply to a license issued to a dentist or dental hygienist.



§ 12-35-131. Use of forged or invalid diploma or certificate

It is unlawful for any person to use or attempt to use as his or her own a diploma of a dental college or school or school of dental hygiene, or a license or license renewal certificate, of any other person or to use or attempt to use a forged diploma, license, license renewal certificate, or identification. It is also unlawful for any person to file with the board a forged document in response to a request by the board for documentation of an applicant's qualifications for licensure.



§ 12-35-132. Sale of forged or invalid diploma or license certificate

(1) It is unlawful to sell or offer to sell a diploma conferring a dental or dental hygiene degree or a license or license renewal certificate granted pursuant to this article or prior dental practice laws, or to procure such diploma or license or license renewal certificate:

(a) With the intent that it be used as evidence of the right to practice dentistry or dental hygiene by a person other than the one upon whom it was conferred or to whom such license or license renewal certificate was granted; or

(b) With fraudulent intent to alter the document and use or attempt to use it when it is so altered.



§ 12-35-133. Construction of dental devices by unlicensed technician

(1) (a) A licensed dentist who uses the services of an unlicensed technician for the purpose of constructing, altering, repairing, or duplicating any denture, bridge, splint, or orthodontic or prosthetic appliance shall furnish the unlicensed technician with a written or electronic laboratory work order in a form approved by the board, which form must be dated and signed by the dentist for each separate and individual piece of work. The dentist shall make the laboratory work order in a reproducible form, and the dentist and the unlicensed technician shall each retain a copy in a permanent file for two years. The permanent files of the licensed dentist and the unlicensed technician shall be open to inspection at any reasonable time by the board or its duly constituted agent. The licensed dentist that furnishes the laboratory work order shall have appropriate training, education, and experience related to the prescribed treatment and is responsible for directly supervising all intraoral treatment rendered to the patient.

(b) An unlicensed technician that possesses a valid laboratory work order may provide extraoral construction, manufacture, fabrication, supply, or repair of identified dental and orthodontic devices but shall not provide intraoral service in a human mouth except under the direct supervision of a licensed dentist in accordance with section 12-35-128 (3)(d).

(2) If the dentist fails to keep permanent records of laboratory work orders as required in paragraph (a) of subsection (1) of this section, the dentist is subject to disciplinary action as deemed appropriate by the board.

(3) If an unlicensed technician fails to have in his or her possession a laboratory work order signed by a licensed dentist with each denture, bridge, splint, or orthodontic or prosthetic appliance in his or her possession, the absence of the laboratory work order is prima facie evidence of a violation of this section and constitutes the practice of dentistry without an active license in violation of, and subject to the penalties specified in, section 12-35-135.



§ 12-35-134. Soliciting or advertisements by unlicensed persons

It is unlawful for any unlicensed person, corporation, entity, partnership, or group of persons to solicit or advertise to the general public to construct, reproduce, or repair prosthetic dentures, bridges, plates, or other appliances to be used or worn as substitutes for natural teeth.



§ 12-35-135. Unauthorized practice - penalties

(1) Any person who practices or offers or attempts to practice dentistry or dental hygiene without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) Repealed.



§ 12-35-136. Attorney general shall represent board and members

The attorney general of the state of Colorado shall counsel with and advise the board in connection with its duties and responsibilities under this article. If litigation is brought against the board or any of its individual members in connection with actions taken by it or them under the provisions of this article and such actions are free of malice, fraud, or willful neglect of duty, the attorney general shall defend such litigation without cost to the board or to any individual member thereof.



§ 12-35-137. Independent advertising or marketing agent - injunctive proceedings

(1) Notwithstanding section 12-35-129 (1)(t), a licensed dentist or dental hygienist may employ an independent advertising or marketing agent to provide advertising or marketing services on the dentist's or dental hygienist's behalf, and the same shall not be considered unprofessional conduct.

(2) The board shall not have the authority to regulate, directly or indirectly, advertising or marketing activities of independent advertising or marketing agents except as provided in this section. The board may, in the name of the people of the state of Colorado, apply for an injunction in district court to enjoin any independent advertising or marketing agent from the use of advertising or marketing that the court finds on the basis of the evidence presented by the board to be misleading, deceptive, or false; except that a licensed dentist or dental hygienist shall not be subject to discipline by the board, injunction, or prosecution in the courts under this article or any other law for advertising or marketing by an independent advertising or marketing agent if the factual information that the licensed dentist or dental hygienist provides to the independent advertising or marketing agent is accurate and not misleading, deceptive, or false.



§ 12-35-138. Dentist peer health assistance fund

(1) (a) Effective July 1, 2004, as a condition of renewal in this state, every renewal applicant shall pay to the administering entity that has been selected by the board pursuant to the provisions of paragraph (b) of this subsection (1) an amount not to exceed fifty-nine dollars per year, which maximum amount may be adjusted on January 1, 2005, and annually thereafter by the board to reflect changes in the United States bureau of statistics consumer price index for the Denver-Boulder consolidated metropolitan statistical area for all urban consumers or goods, or its successor index. Such fee shall be used to support designated providers that have been selected by the board to provide assistance to dentists needing help in dealing with physical, emotional, or psychological problems that may be detrimental to their ability to practice dentistry. Such fee shall not exceed one hundred dollars per year per licensee.

(b) The board shall select one or more peer health assistance programs as designated providers. To be eligible for designation by the board, a peer health assistance program shall:

(I) Provide for the education of dentists with respect to the recognition and prevention of physical, emotional, and psychological problems and provide for intervention when necessary or under circumstances that may be established by rules promulgated by the board;

(II) Offer assistance to a dentist in identifying physical, emotional, or psychological problems;

(III) Evaluate the extent of physical, emotional, or psychological problems and refer the dentist for appropriate treatment;

(IV) Monitor the status of a dentist who has been referred for treatment;

(V) Provide counseling and support for the dentist and for the family of any dentist referred for treatment;

(VI) Agree to receive referrals from the board;

(VII) Agree to make its services available to all licensed Colorado dentists.

(c) The administering entity shall be a qualified, nonprofit private foundation that is qualified under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, and shall be dedicated to providing support for charitable, benevolent, educational, and scientific purposes that are related to dentistry, dental education, dental research and science, and other dental charitable purposes.

(d) The responsibilities of the administering entity shall be to:

(I) Collect the required annual payments, directly or through the board;

(II) Verify to the board, in a manner acceptable to the board, the names of all dentist applicants who have paid the fee set by the board;

(III) Distribute the moneys collected, less expenses, to the designated provider, as directed by the board;

(IV) Provide an annual accounting to the board of all amounts collected, expenses incurred, and amounts disbursed; and

(V) Post a surety performance bond in an amount specified by the board to secure performance under the requirements of this section. The administering entity may recover the actual administrative costs incurred in performing its duties under this section in an amount not to exceed ten percent of the total amount collected.

(e) The board, at its discretion, may collect the required annual payments payable to the administering entity for the benefit of the administering entity and shall transfer all such payments to the administering entity. All required annual payments collected or due to the board for each fiscal year shall be deemed custodial funds that are not subject to appropriation by the general assembly, and such funds shall not constitute state fiscal year spending for purposes of section 20 of article X of the state constitution.

(2) (a) Any dentist who is a referred participant in a peer health assistance program shall enter into a written agreement with the board prior to such dentist becoming a participant in such program. Such agreement shall contain specific requirements and goals to be met by the participant, including the conditions under which the program will be successfully completed or terminated, and a provision that a failure to comply with such requirements and goals shall be promptly reported to the board and that such failure shall result in disciplinary action by the board.

(b) Notwithstanding section 12-35-129 and section 24-4-104, C.R.S., the board may immediately suspend the license of any dentist who is referred to a peer health assistance program by the board and who fails to attend or to complete such program. If such dentist objects to such suspension, he or she may submit a written request to the board for a formal hearing on such suspension within ten days after receiving notice of such suspension, and the board shall grant such request. In such hearing the dentist shall bear the burden of proving that his or her license should not be suspended.

(c) Any dentist who is accepted into a peer health assistance program in lieu of disciplinary action by the board shall affirm that, to the best of his or her knowledge, information, and belief, he or she knows of no instance in which he or she has violated this article or the rules of the board, except in those instances affected by the dentist's physical, emotional, or psychological problems.

(2.5) If a dentist is arrested for a drug- or alcohol-related offense, the dentist shall refer himself or herself to the peer health assistance program within thirty days after the arrest for an evaluation and referral for treatment as necessary. If the dentist self-refers, the evaluation by the program is confidential and cannot be used as evidence in any proceeding other than before the board. If a dentist fails to comply with this subsection (2.5), the failure, alone, is not grounds for discipline under sections 12-35-129 and 12-35-129.1 unless the dentist has also committed an act or omission specified in section 12-35-129, other than an act or omission specified in section 12-35-129 (1)(e) or (1)(f).

(3) Nothing in this section shall be construed to create any liability on behalf of the board or the state of Colorado for the actions of the board members in making grants to peer assistance programs, and no civil action may be brought or maintained against the board or the state for an injury alleged to have been the result of the activities of any state-funded peer assistance program or the result of an act or omission of a dentist participating in or referred by a state-funded peer assistance program. However, the state shall remain liable under the provisions of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., if an injury alleged to have been the result of an act or omission of a dentist participating in or referred by a state-funded peer assistance program occurred while such dentist was performing duties as an employee of the state.

(4) The board is authorized to promulgate rules necessary to implement the provisions of this section.



§ 12-35-139. Continuing education requirements - rules

(1) As a condition of renewing, reactivating, or reinstating a license issued under this article, every dentist and dental hygienist shall obtain at least thirty hours of continuing education every two years to ensure patient safety and professional competency.

(2) The board may adopt rules establishing the basic requirements for continuing education, including the types of programs that qualify, exemptions for persons holding an inactive or retired license, requirements for courses designed to enhance clinical skills for certain licenses, and the manner by which dentists and dental hygienists are to report compliance with the continuing education requirements.



§ 12-35-140. Anesthesia and sedation permits - dentists and dental hygienists - training and experience requirements - office inspections - rules

(1) Upon application in a form and manner determined by the board and payment of the applicable fees established by the board, the board may issue an anesthesia or sedation permit to a licensed dentist or a local anesthesia permit to a dental hygienist in accordance with this section.

(2) (a) A licensed dentist who obtains an anesthesia or sedation permit pursuant to this section may administer minimal sedation, moderate sedation, or deep sedation/general anesthesia.

(b) A licensed dentist who administers minimal sedation, moderate sedation, or deep sedation/general anesthesia to pediatric dental patients shall obtain a permit designated by the board to allow for administration to pediatric dental patients.

(c) An anesthesia or sedation permit issued to a licensed dentist is valid for five years, unless the dentist's license expires. As a condition of renewing an anesthesia or sedation permit, a licensed dentist shall attest, when applying to renew the permit, that he or she completed seventeen continuing education credits specific to anesthesia or sedation administration during the five-year permit period. Continuing education credits obtained as required by this section may be used to satisfy the continuing education requirements in section 12-35-139.

(3) (a) A licensed dental hygienist who obtains a local anesthesia permit pursuant to this section may administer local anesthesia.

(b) A local anesthesia permit issued to a dental hygienist is valid as long as the dental hygienist's license is active.

(4) (a) The board shall establish, by rule, minimum training, experience, and equipment requirements for the administration of local anesthesia, analgesia including nitrous oxide/oxygen inhalation, and medication prescribed or administered for the relief of anxiety or apprehension, minimal sedation, moderate sedation, deep sedation, or general anesthesia, including procedures that may be used by and minimum training requirements for dentists, dental hygienists, and dental assistants.

(b) In order to fulfill the training and experience requirements for an anesthesia or sedation permit, an applicant must be the primary provider and directly provide care for all required case work.

(c) The rules relating to anesthesia and sedation are not intended to:

(I) Permit administration of local anesthesia, analgesia, medication prescribed or administered for the relief of anxiety or apprehension, minimal sedation, moderate sedation, deep sedation, or general anesthesia by dental assistants; except that this section does not prohibit a dental assistant from monitoring and administering nitrous oxide/oxygen inhalation performed under the supervision of a licensed dentist pursuant to section 12-35-113 (1)(q) and board rules; or

(II) Reduce competition or restrain trade with respect to the dentistry needs of the public.

(5) The board shall establish, by rule, criteria and procedures for an office inspection program to be completed upon application and renewal of anesthesia or sedation permits, which must include:

(a) Designation of qualified inspectors who are experts in dental outpatient deep sedation/general anesthesia and moderate sedation;

(b) A requirement for each licensee that is inspected to bear the cost of inspection by allowing designated inspectors to charge a reasonable fee as established by the board;

(c) A requirement that an inspector notify the board in writing of the results of an inspection; and

(d) A requirement for reinspection of an office prior to the renewal of a moderate sedation or deep sedation/general anesthesia permit.



§ 12-35-141. Professional liability insurance required - rules

(1) A licensed dentist and a licensed dental hygienist must meet the financial responsibility requirements established by the board pursuant to section 13-64-301 (1)(a), C.R.S.

(2) Upon request of the board, a licensed dentist or licensed dental hygienist shall provide proof of professional liability insurance to the board.

(3) The board may, by rule, exempt from or establish lesser financial responsibility standards for licensed dentists and licensed dental hygienists who meet the criteria in section 13-64-301 (1)(a)(II), C.R.S.






Part 2 - Safety Training for Unlicensed X-Ray Technicians

§ 12-35-201. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that public exposure to the hazards of ionizing radiation used for diagnostic purposes should be minimized wherever possible. Accordingly, the general assembly finds, determines, and declares that for any dentist or dental hygienist to allow an untrained person to operate a machine source of ionizing radiation, including without limitation a device commonly known as an "X-ray machine", or to administer such radiation to a patient for diagnostic purposes is a threat to the public health and safety.

(2) It is the intent of the general assembly that dentists and dental hygienists utilizing unlicensed persons in their practices provide those persons with a minimum level of education and training before allowing them to operate machine sources of ionizing radiation; however, it is not the general assembly's intent to discourage education and training beyond this minimum. It is further the intent of the general assembly that established minimum training and education requirements correspond as closely as possible to the requirements of each particular work setting as determined by the Colorado dental board pursuant to this part 2.

(3) The general assembly seeks to ensure, and accordingly declares its intent, that in promulgating the rules authorized by this part 2, the board will make every effort, consistent with its other statutory duties, to avoid creating a shortage of qualified individuals to operate machine sources of ionizing radiation for beneficial medical purposes in any area of the state.



§ 12-35-202. Board authorized to issue rules

(1) (a) The Colorado dental board shall adopt rules prescribing minimum standards for the qualifications, education, and training of unlicensed persons operating machine sources of ionizing radiation and administering radiation to patients for diagnostic medical use. A licensed dentist or dental hygienist shall not allow an unlicensed person to operate a machine source of ionizing radiation or to administer radiation to any patient unless the person meets standards then in effect under rules adopted pursuant to this section. The board may adopt rules allowing a grace period in which newly hired operators of machine sources of ionizing radiation are to receive the training required by this section.

(b) For purposes of this part 2, "unlicensed person" means a person who does not hold a current and active license entitling the person to practice dentistry or dental hygiene under the provisions of this article.

(2) The board shall seek the assistance of licensed dentists or licensed dental hygienists in developing and formulating the rules promulgated pursuant to this section.

(3) The required number of hours of training and education for all unlicensed persons operating machine sources of ionizing radiation and administering such radiation to patients shall be established by the board by rule. This standard shall apply to all persons in dental settings other than hospitals and similar facilities licensed by the department of public health and environment pursuant to section 25-1.5-103, C.R.S. Such training and education may be obtained through programs approved by the appropriate authority of any state or through equivalent programs and training experience, including on-the-job training as determined by the board.









Article 35.5 - Massage Therapists

§ 12-35.5-101. Short title

This article shall be known and may be cited as the "Massage Therapy Practice Act".



§ 12-35.5-102. Legislative declaration

(1) The general assembly hereby finds and declares that it is in the interest of the public health, safety, and welfare to require massage therapists to be licensed. Because proper and safe massage therapy is of statewide concern, this article is deemed to be an exercise of the police powers of the state.

(2) The general assembly further declares that the practice of massage therapy by any person not licensed pursuant to this article is adverse to the best interests of the people of this state. It is not, however, the intent of the general assembly in enacting this article to prevent, restrict, or inhibit the practice of massage therapy by any duly licensed person.



§ 12-35.5-103. Definitions

As used in this article 35.5, unless the context otherwise requires:

(1) "Advertise" means to publish, display, or disseminate information and includes, but is not limited to, the issuance of any card, sign, or direct mail, or causing or permitting any sign or marking on or in any building or structure or in any newspaper, magazine, or directory, or any announcement or display via any televised, computerized, electronic, or telephonic networks or media.

(2) "Applicant" means a person applying for a license to practice massage therapy.

(3) "Approved massage school" means:

(a) A massage therapy educational school that has a valid certificate of approval from the division of private and occupational schools in accordance with the provisions of article 64 of title 23;

(b) A massage therapy educational program certified by the Colorado community college system;

(c) A massage therapy educational entity or program that is accredited by a nationally recognized accrediting agency; or

(d) A massage therapy program at a school located outside Colorado that is approved by the director based on standards adopted by the director by rule.

(4) "Compensation" means something of value or benefit, whether in cash, in kind, or in any other form.

(5) "Director" means the director of the division.

(6) "Division" means the division of professions and occupations in the department of regulatory agencies.

(6.5) "Licensee" means a person licensed in this state to practice massage therapy.

(7) "Massage" or "massage therapy" means a system of structured touch, palpation, or movement of the soft tissue of another person's body in order to enhance or restore the general health and well-being of the recipient. Such system includes, but is not limited to, techniques such as effleurage, commonly called stroking or gliding; petrissage, commonly called kneading; tapotement or percussion; friction; vibration; compression; passive and active stretching within the normal anatomical range of movement; hydromassage; and thermal massage. Such techniques may be applied with or without the aid of lubricants, salt or herbal preparations, water, heat, or a massage device that mimics or enhances the actions possible by human hands.

(8) "Massage therapist" means an individual licensed by this state to engage in the practice of massage therapy. The terms "masseuse" and "masseur" are synonymous with the term "massage therapist".

(9) "Person" means a natural person only.

(10) Repealed.



§ 12-35.5-104. Use of massage titles restricted

Only a person licensed under this article to practice massage therapy may use the titles "massage therapist", "licensed massage therapist", "massage practitioner", "masseuse", "masseur", the letters "M.T." or "L.M.T.", or any other generally accepted terms, letters, or figures that indicate that the person is a massage therapist.



§ 12-35.5-105. Limitations on authority

(1) Nothing in this article shall be construed as authorizing a massage therapist to perform any of the following acts:

(a) The practice of medicine pursuant to article 36 of this title;

(b) The practice of physical therapy pursuant to article 41 of this title;

(c) The practice of chiropractic pursuant to article 33 of this title; or

(d) Any other forms of healing or healing arts not authorized by this article.



§ 12-35.5-106. License required

(1) Repealed.

(2) (a) On or after July 1, 2014, except as otherwise provided in this article, a person in this state who practices massage therapy or who represents himself or herself as being able to practice massage therapy must possess a valid license issued by the director pursuant to this article and rules promulgated pursuant to this article.

(b) On July 1, 2014, each active massage therapy registration becomes an active massage therapy license by operation of law. The conversion from registration to licensure does not affect any prior discipline, limitation, or condition imposed by the director on a massage therapist's registration; limit the director's authority over any registrant; or affect any pending investigation or administrative proceeding. The director shall treat any application for a massage therapist registration pending as of July 1, 2014, as an application for licensure, which application is subject to the requirements established by the director.



§ 12-35.5-107. License - reciprocity - denial of license application

(1) Every applicant for a license to practice massage therapy shall:

(a) Attain a degree, diploma, or otherwise successfully complete a massage therapy program that consists of at least five hundred total hours of course work and clinical work from an approved massage school;

(b) Pass one of the following examinations:

(I) The massage and bodywork licensing examination offered by the federation of state massage therapy boards;

(II) A national certification examination offered by the national certification board for therapeutic massage and bodywork; or

(III) An examination approved by the director;

(c) Submit an application in the form and manner specified by the director;

(d) Pay a fee in an amount determined by the director;

(e) Submit to a criminal history record check in the form and manner as described in subsection (2) of this section; and

(f) Document that he or she will be at least eighteen years of age at the time of licensure.

(2) In addition to the requirements of subsection (1) of this section, each applicant must have his or her fingerprints taken by a local law enforcement agency or any third party approved by the Colorado bureau of investigation for the purpose of obtaining a fingerprint-based criminal history record check. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant. The applicant shall submit payment by certified check or money order for the fingerprints and for the actual costs of the record check at the time the fingerprints are submitted to the Colorado bureau of investigation. Upon receipt of fingerprints and receipt of the payment for costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation and shall forward the results of the criminal history record check to the director.

(3) After an applicant has fulfilled the requirements of subsections (1) and (2) of this section, the director shall issue a license to the applicant.

(4) Repealed.

(5) The director shall issue a license to an applicant who otherwise meets the qualifications set forth in this article and who submits satisfactory proof and certifies under penalty of perjury that the applicant currently possesses an unrestricted license or registration, in good standing, to practice massage therapy under the laws of another state or territory of the United States or a foreign country if:

(a) The director determines that the qualifications for massage therapy licensure or registration in the other state, territory, or foreign country are substantially equivalent to those required by this section;

(b) The applicant submits proof of experience and competency on a form determined by the director;

(c) The applicant submits to a criminal history record check pursuant to subsection (2) of this section; and

(d) The director reviews any disciplinary actions taken against the applicant.

(6) Notwithstanding any provision of this section, the director may deny a license if the applicant has committed any act that would be grounds for disciplinary action under section 12-35.5-111 or if the director determines, subsequent to the criminal history record check, that the applicant was convicted of, pled guilty or nolo contendere to, or received a deferred sentence for a charge of unlawful sexual behavior as defined in section 16-22-102, C.R.S., any prostitution-related offense, or a human trafficking-related offense as described in sections 18-3-503 and 18-3-504, C.R.S., whether or not the act was committed in Colorado.

(7) The director may deny a license if the director determines that the applicant is not competent, trustworthy, or of good moral character.

(8) Pursuant to section 24-5-101, C.R.S., the director shall consider whether an applicant with a criminal record has been rehabilitated, specifically considering whether the applicant has been a victim of human trafficking and the lapse of time since the offense.



§ 12-35.5-108. License expiration - effect - renewal - reinstatement - penalty

(1) Licenses issued pursuant to this article are valid for the period of time established by the director. Licensees must renew their licenses in accordance with the schedule set forth by the director pursuant to section 24-34-102 (8), C.R.S.

(2) If a licensee fails to renew his or her license within the time period specified in the schedule established by the director, the license expires. A person in possession of an expired license shall not practice massage therapy until he or she reinstates the license.

(3) The director shall establish application forms and fee amounts for renewal of licenses and reinstatement of expired licenses in the manner authorized in section 24-34-105, C.R.S. A person renewing or reinstating a license shall submit an application in the form and manner set forth by the director and shall pay a fee in an amount set forth by the director pursuant to section 24-34-105, C.R.S.



§ 12-35.5-109. Fees

All fees collected pursuant to this article shall be determined, collected, and appropriated in the manner set forth in section 24-34-105, C.R.S., and periodically adjusted in accordance with section 24-75-402, C.R.S. The fees shall be adequate to cover the direct and indirect expenses incurred for implementation of this article.



§ 12-35.5-110. Scope of article - exclusions - authority for clinical setting

(1) Nothing in this article 35.5 prohibits or requires a massage therapy license for any of the following:

(a) The practice of massage therapy that is a part of a program of study by students enrolled in a massage therapy program at an approved massage therapy school. Students enrolled in such programs are to be identified as "student massage therapists" and shall not hold themselves out as licensed massage therapists. Student massage therapists shall practice massage therapy only under the immediate supervision of a massage therapist holding a valid and current license. Faculty members teaching nonclinical aspects of massage therapy are not required to be licensed under this article.

(b) The practice of massage therapy by a person employed by the United States government or any federal governmental entity while acting in the course and scope of such employment;

(c) The practice of massage therapy by a person who is a resident of another state and who is in Colorado temporarily under one of the following circumstances:

(I) The person is traveling with and administering massage therapy to members of a professional or amateur sports organization, dance troupe, or other such athletic organization;

(II) The person provides massage therapy, without compensation, at a public athletic event such as the olympic games, special olympics, youth olympics, or marathons, if the massage therapy is provided no earlier than forty-eight hours prior to the commencement of the event and no later than twenty-four hours after the conclusion of the event;

(III) The person is part of an emergency response team or is otherwise working with or for disaster relief officials to provide massage therapy in connection with a disaster situation; or

(IV) The person is participating as a student in or instructor of an educational program, if:

(A) The program does not exceed sixteen days in duration; or

(B) The program exceeds sixteen days in duration and the person obtains a grant of an extension of time from the director prior to the seventeenth day;

(d) The person provides massage therapy to members of the person's immediate family;

(e) The person provides alternative methods that employ contact and does not hold himself or herself out as a massage therapist. For the purposes of this paragraph (e), "alternative methods that employ contact" include, but are not limited to:

(I) Practices using reflexology, auricular therapy, and meridian therapies that affect the reflexes of the body;

(II) Practices using touch, words, and directed movements to deepen a person's awareness of movement patterns in his or her body, such as the Feldenkrais method, the Trager approach, and body-mind centering;

(III) Practices using touch or healing touch to affect the human energy systems, such as reiki, shiatsu, and meridians;

(IV) Structural integration practices such as Rolfing and Hellerwork; and

(V) The process of muscle activation techniques.

(f) (I) The practice of animal massage if the person performing massage on an animal:

(A) Does not prescribe drugs, perform surgery, or diagnose medical conditions; and

(B) Has earned a degree or certificate in animal massage from a school approved by the private occupational school division of the Colorado department of higher education under article 64 of title 23, an out-of-state school offering an animal massage program with an accreditation recognized by the United States department of education, or a school that is exempt under section 12-59-104.

(II) As used in this paragraph (f), "animal massage" means a method of treating the body of an animal for remedial or hygienic purposes through techniques that include rubbing, stroking, kneading, or tapping with the hand or an instrument or both, which techniques may be applied with or without the aid of a massage device that mimics the actions possible using human hands.

(2) If there is a continued pattern of criminal behavior with arrests, complaints regarding sexual misconduct, or criminal intent that is related to human trafficking disguised as a legitimate exemption, the director may, at his or her discretion, determine that a practice is no longer exempt from licensing pursuant to paragraph (e) of subsection (1) of this section.

(3) Nothing is this article prohibits the practice of massage therapy by a person who is licensed or registered to practice medicine, nursing, osteopathy, physiology, chiropractic, podiatry, cosmetology, or any other health care profession, as long as the practice is within the limits of each respective practice act.



§ 12-35.5-111. Grounds for discipline - definitions

(1) The director is authorized to take disciplinary action pursuant to section 12-35.5-112 against any person who has:

(a) Advertised, represented, or held himself or herself out as a licensed massage therapist after the expiration, suspension, or revocation of his or her license;

(b) Engaged in a sexual act with a client while a therapeutic relationship exists. For the purposes of this paragraph (b):

(I) "Sexual act" means sexual contact, sexual intrusion, or sexual penetration as defined in section 18-3-401, C.R.S.

(II) "Therapeutic relationship" means the period of time commencing with the initial session of massage and ending upon written termination of the relationship from either party.

(c) Failed to refer a patient to a general health care practitioner when the services required by the client are beyond the level of competence of the massage therapist or beyond the scope of massage practice;

(d) Falsified information in any application or attempted to obtain or obtained a license by fraud, deception, or misrepresentation;

(e) Fraudulently obtained or furnished a massage therapy license; a renewal or reinstatement of a license, diploma, certificate, or record; or aided and abetted any of those acts;

(f) An alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, or a dependence on or addiction to alcohol or any habit-forming drug or abuses or engages in the habitual or excessive use of any such habit-forming drug or any controlled substance as defined in section 18-18-102, but the director may take into account the licensee's participation in a substance use disorder treatment program when considering disciplinary action;

(g) (I) Failed to notify the director of a physical condition; a physical illness; or a behavioral, mental health, or substance use disorder that affects the licensee's ability to treat clients with reasonable skill and safety or that may endanger the health or safety of clients receiving massage services from the licensee;

(II) Failed to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the licensee unable to practice massage therapy with reasonable skill and safety or that may endanger the health or safety of persons under his or her care; or

(III) Failed to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-35.5-116.5;

(h) Refused to submit to a physical or mental examination when so ordered by the director pursuant to section 12-35.5-114;

(i) Failed to notify the director, in writing, of the entry of a final judgment by a court of competent jurisdiction in favor of any party and against the licensee for malpractice of massage therapy or any settlement by the licensee in response to charges or allegations of malpractice of massage therapy. Such notice shall be given within ninety days after the entry of the judgment or settlement and, in the case of a judgment, shall contain the name of the court, the case number, and the names of all parties to the action.

(j) Been convicted of, pled guilty or nolo contendere to, or received a deferred sentence for a felony or a crime for which the act giving rise to the crime was related to the practice of massage therapy or was perpetrated against a massage client during a therapeutic relationship, as defined in subparagraph (II) of paragraph (b) of this subsection (1); or committed any act specified in this section. A certified copy of a document from a court of competent jurisdiction documenting a conviction or entry of a plea is conclusive evidence of the conviction or plea. In considering the disciplinary action, the director shall be governed by the provisions of section 24-5-101, C.R.S.

(k) Advertised, represented, held himself or herself out in any manner, or used any designation in connection with his or her name as a massage therapist without being licensed or exempt pursuant to this article;

(l) Violated or aided or abetted a violation of any provision of this article, any rule adopted under this article, or any lawful order of the director;

(m) Been convicted of, pled guilty or nolo contendere to, or received a deferred sentence for a charge of unlawful sexual behavior as defined in section 16-22-102, C.R.S., any prostitution-related offense, or any human trafficking-related offense as described in sections 18-3-503 and 18-3-504, C.R.S., whether or not the act was committed in Colorado;

(n) Failed to report to the director the surrender of a massage therapy license, certification, or registration to, or an adverse action taken against a license, certification, or registration by, a licensing agency in another state, territory, or country, a governmental agency, a law enforcement agency, or a court for acts that constitute grounds for discipline under this article;

(o) Committed an act that does not meet, or failed to perform an act necessary to meet, generally accepted standards of massage therapy care;

(p) Used fraudulent, coercive, or dishonest practices, or demonstrated incompetence or untrustworthiness, in this state or elsewhere; or

(q) Exposed an intimate part of his or her body to the view of a client or any person present with the client, or performed an act of masturbation in the presence of a client. For the purposes of this subsection (1)(q):

(I) "Intimate part" means the external genitalia, the perineum, the anus, the buttocks, the pubes, or the breast of any person.

(II) "Masturbation" means the real or simulated touching, rubbing, or otherwise stimulating of a person's own genitals or pubic area, regardless of whether the genitals or pubic area is exposed or covered.

(III) Repealed.



§ 12-35.5-112. Disciplinary proceedings - injunctions - investigations - hearings - judicial review - fine

(1) The director may revoke, suspend, deny, or refuse to renew a license, issue a letter of admonition to a licensee, or place a licensee on probation in accordance with the disciplinary proceedings described in this section upon proof that the person committed a violation of section 12-35.5-111.

(2) The director may request the attorney general to seek an injunction, in any court of competent jurisdiction, to enjoin any person from engaging in or aiding and abetting an act or practice prohibited by this article. When seeking a temporary restraining order, preliminary injunction, or injunction under this subsection (2), the attorney general is not required to allege or prove the inadequacy of any remedy at law or that substantial or irreparable damage is likely to result from a continued violation of this article.

(3) (a) The director is authorized to investigate, hold hearings, and gather evidence in all matters related to the exercise and performance of the powers and duties of the director pursuant to article 4 of title 24, C.R.S., and this article.

(b) The director or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the director. The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct hearings, take evidence, and make findings and report them to the director.

(c) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. If a person or licensee fails to obey the order of the court, the court may hold the person or licensee in contempt of court.

(4) (a) The director, the director's staff, any person acting as a witness or consultant to the director, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts.

(b) A person who in good faith makes a complaint or report or participates in an investigative or administrative proceeding pursuant to this article shall be immune from liability, civil or criminal, that otherwise might result from such participation.

(5) An employer of a massage therapist shall report to the director any disciplinary action taken against the massage therapist or the resignation of such massage therapist in lieu of disciplinary action for conduct that violates this article.

(6) On completion of an investigation, the director shall find one of the following:

(a) The complaint is without merit and no further action need be taken with reference thereto;

(b) There is no reasonable cause to warrant further action; or

(c) The complaint discloses misconduct by the licensee that warrants formal action. When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the director shall not resolve the complaint by a deferred settlement, action, judgment, or prosecution. Rather, the director shall initiate disciplinary proceedings pursuant to subsection (7) of this section.

(7) (a) The director shall commence a disciplinary proceeding when the director has reasonable grounds to believe that a licensee has committed any act that violates section 12-35.5-111.

(b) Disciplinary proceedings shall be conducted pursuant to article 4 of title 24, C.R.S., and the hearing and opportunity for review shall be conducted pursuant to that article by the director or by an administrative law judge, at the director's discretion.

(c) If, after the hearing, the director finds the charges proven and orders that discipline be imposed, he or she shall also determine the extent of the discipline. The director may revoke, suspend, deny, or refuse to renew a license or place a licensee on probation.

(d) If the director finds the charges against the licensee proven and orders that discipline be imposed, the director may require, as a condition of reinstatement, that the licensee take therapy or courses of training or education as may be needed to correct any deficiency found.

(8) A final action of the director may be judicially reviewed by the court of appeals in accordance with section 24-4-106 (11), C.R.S., and judicial proceedings for the enforcement of an order of the director may be instituted in accordance with section 24-4-106, C.R.S.

(9) (a) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action but should not be dismissed as being without merit, the director may send a letter of admonition to the licensee.

(b) When the director sends a letter of admonition to a licensee, the director shall notify the licensee of his or her right to request in writing, within twenty days after receipt of the letter, that the director initiate formal disciplinary proceedings to adjudicate the propriety of the conduct described in the letter of admonition.

(c) If the licensee timely requests adjudication, the letter of admonition is vacated, and the director shall process the matter by means of formal disciplinary proceedings.

(10) When a complaint or an investigation discloses an instance of conduct that does not warrant formal action by the director and, in the director's opinion, should be dismissed, but the director has noticed conduct that could lead to serious consequences if not corrected, the director may send a confidential letter of concern to the licensee.

(11) If a person commits an act that violates this article, the director may impose a fine not to exceed five thousand dollars per violation. Each day of a continuing violation constitutes a separate violation.



§ 12-35.5-112.5. Revocation

Any person whose license is revoked or who surrenders his or her license in lieu of discipline under this article is ineligible to apply for a license under this article for at least two years after the date of revocation or surrender of the license.



§ 12-35.5-113. Cease-and-desist orders

(1) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required license, the director may issue an order to cease and desist the activity and shall set forth in the order the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (1), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other provision of this article, then, in addition to any specific powers granted pursuant to this article, the director may issue to such person an order to show cause as to why the director should not issue a final order directing such person to cease and desist from the unlawful act.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) shall be promptly notified by the director of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (2) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (2). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) does not appear at the hearing, the director may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (2) and such other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license, or has engaged or is about to engage in acts or practices constituting violations of this article, the director may issue a final cease-and-desist order directing the person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (2), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(3) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged in or is about to engage in any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with such person.

(4) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(5) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order as provided in subsection (2) of this section.



§ 12-35.5-114. Mental and physical examination of licensees

(1) (a) If the director has reasonable cause to believe that a licensee is unable to practice with reasonable skill and safety, the director may order the licensee to take a mental or physical examination administered by a physician or other licensed health care professional designated by the director.

(b) If a licensee refuses to submit to a mental or physical examination that has been properly ordered by the director pursuant to subsection (2) of this section, and the refusal is not due to circumstances beyond the licensee's control, the refusal constitutes grounds for discipline pursuant to section 12-35.5-111 (1)(h). When a licensee has refused to submit to an examination, the director may suspend the licensee's license in accordance with section 12-35.5-112 until:

(I) The results of the examination are known; and

(II) The director has made a determination of the licensee's fitness to practice.

(c) The director shall proceed with an order for examination and determination of a licensee's fitness to practice in a timely manner.

(2) In an order to a licensee pursuant to subsection (1) of this section to undergo a mental or physical examination, the director shall include the basis of the director's reasonable cause to believe that the licensee is unable to practice with reasonable skill and safety. For purposes of any disciplinary proceeding authorized under this article, the licensee is deemed to have waived all objections to the admissibility of the examining physician's testimony or examination reports on the ground that they are privileged communications.

(3) The licensee may submit to the director testimony or examination reports from a physician or other licensed health care professional chosen by the licensee and pertaining to any condition that the director has alleged may preclude the licensee from practicing with reasonable skill and safety. The director may consider the testimony or examination reports in conjunction with, but not in lieu of, testimony and examination reports of the physician or other licensed health care professional designated by the director.

(4) The results of a mental or physical examination ordered by the director shall not be used as evidence in any proceeding other than one before the director and shall not be deemed public records nor made available to the public.



§ 12-35.5-115. Unauthorized practice - criminal penalties

(1) A person who practices or offers or attempts to practice massage therapy without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and for the second or any subsequent offense, the person commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) A person who knowingly aids or abets the unlicensed practice of massage therapy commits a class 2 misdemeanor for the first offense and a class 1 misdemeanor for any subsequent offense, and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-35.5-116. Professional liability insurance required

It is unlawful for any person to practice massage therapy within this state unless the person purchases and maintains professional liability insurance in an amount not less than fifty thousand dollars per claim with an aggregate liability limit for all claims during the year of three hundred thousand dollars. Professional liability insurance required by this section shall cover all acts within the scope of massage therapy practice as defined by section 12-35.5-103.



§ 12-35.5-116.5. Confidential agreement to limit practice - violation - grounds for discipline

(1) If a massage therapist has a physical illness; a physical condition; or a behavioral or mental health disorder that renders him or her unable to practice massage therapy with reasonable skill and safety to clients, the massage therapist shall notify the director of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period determined by the director. The director may require the massage therapist to submit to an examination to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the massage therapist's ability to practice massage therapy with reasonable skill and safety to clients.

(2) (a) Upon determining that a massage therapist with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited services with reasonable skill and safety to clients, the director may enter into a confidential agreement with the massage therapist in which the massage therapist agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the director.

(b) As part of the agreement, the massage therapist is subject to periodic reevaluations or monitoring as determined appropriate by the director.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(3) By entering into an agreement with the director pursuant to this section to limit his or her practice, a massage therapist is not engaging in activities prohibited pursuant to section 12-35.5-111. The agreement does not constitute a restriction or discipline by the director. However, if the massage therapist fails to comply with the terms of an agreement entered into pursuant to this section, the failure constitutes a prohibited activity pursuant to section 12-35.5-111 (1)(g), and the massage therapist is subject to discipline in accordance with section 12-35.5-112.

(4) This section does not apply to a massage therapist subject to discipline for prohibited activities as described in section 12-35.5-111 (1)(f).



§ 12-35.5-117. Rule-making authority

The director shall promulgate rules for the administration of this article. If the director promulgates rules regarding generally accepted standards of massage therapy care, the rules are not an exhaustive statement of the generally accepted standards of massage therapy care.



§ 12-35.5-118. Local government - regulations - enforcement

(1) No city, county, city and county, or other political subdivision of this state shall enact or enforce any local ordinance that regulates the practice or the profession of massage therapy.

(2) Local government law enforcement agencies may inspect massage therapy licenses and the business premises where massage therapy is practiced for compliance with applicable laws. Nothing in this section precludes criminal prosecution for a violation of any criminal law. If an inspection reveals the practice of massage therapy by a person without a valid license, the local government law enforcement agency shall charge the person with a misdemeanor pursuant to section 12-35.5-115.

(3) A city, county, city and county, or other political subdivision may inspect massage businesses, except for a sole proprietorship with a person's residence, upon complaint of illegal activity and ensure that the people performing massage therapy are licensees. A city, county, city and county, or other political subdivision shall not charge a fee for the inspection or license verification.



§ 12-35.5-119. Severability

If any provision of this article is held to be invalid, such invalidity shall not affect other provisions of this article that can be given effect without such invalid provision, and to this end the provisions of this article are declared to be severable.



§ 12-35.5-120. Repeal of article - review of functions

(1) This article, and the functions of the director as set forth in this article, are repealed, effective September 1, 2022. Prior to the repeal, the department of regulatory agencies shall review the functions of the director pursuant to section 24-34-104, C.R.S.

(2) Repealed.






Article 36 - Medical Practice

Part 1 - General Provisions

§ 12-36-101. Short title

This article shall be known and may be cited as the "Colorado Medical Practice Act".



§ 12-36-102. Legislative declaration

(1) The general assembly declares it to be in the interests of public health, safety, and welfare to enact laws regulating and controlling the practice of the healing arts to the end that the people shall be properly protected against unauthorized, unqualified, and improper practice of the healing arts in this state, and this article shall be construed in conformity with this declaration of purpose.

(2) Repealed.



§ 12-36-102.5. Definitions

As used in this article, unless the context otherwise requires:

(1) (a) "Approved fellowship" means a program that meets the following criteria:

(I) Is specialized, clearly defined, and delineated;

(II) Follows the completion of an approved residency;

(III) Provides additional training in a medical specialty or subspecialty; and

(IV) Is either:

(A) Performed in a hospital conforming to the minimum standards for fellowship training established by the accreditation council for graduate medical education or the American osteopathic association, or by a successor of either organization; or

(B) Any other program that is approved by the accreditation council for graduate medical education or the American osteopathic association or a successor of either organization.

(b) "Approved fellowship" includes any other fellowship that the board, upon its own investigation, approves for purposes of issuing a physician training license pursuant to section 12-36-122.

(2) (a) "Approved internship" means an internship:

(I) Of at least one year in a hospital conforming to the minimum standards for intern training established by the accreditation council for graduate medical education or the American osteopathic association or a successor of either organization; or

(II) Approved by either of the organizations specified in subparagraph (I) of this paragraph (a).

(b) "Approved internship" includes any other internship approved by the board upon its own investigation.

(3) (a) "Approved medical college" means a college that:

(I) Conforms to the minimum educational standards for medical colleges as established by the liaison committee on medical education or any successor organization that is the official accrediting body of educational programs leading to the degree of doctor of medicine and recognized for such purpose by the federal department of education and the council on postsecondary accreditation;

(II) Conforms to the minimum education standards for osteopathic colleges as established by the American osteopathic association or any successor organization that is the official accrediting body of education programs leading to the degree of doctor of osteopathy; or

(III) Is approved by either of the organizations specified in subparagraphs (I) and (II) of this paragraph (a).

(b) "Approved medical college" includes any other medical college approved by the board upon its own investigation of the educational standards and facilities of the medical college.

(4) (a) "Approved residency" means a residency:

(I) Performed in a hospital conforming to the minimum standards for residency training established by the accreditation council for graduate medical education or the American osteopathic association or any successor of either organization; or

(II) Approved by either of the organizations specified in subparagraph (I) of this paragraph (a).

(b) "Approved residency" means any other residency approved by the board upon its own investigation.

(5) "Board" means the Colorado medical board created in section 12-36-103 (1).

(6) "License" means the authority to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant under this article.

(7) "Licensee" means any physician, physician assistant, or anesthesiologist assistant who is licensed pursuant to this article.

(8) "Telemedicine" means the delivery of medical services and any diagnosis, consultation, or treatment using interactive audio, interactive video, or interactive data communication.



§ 12-36-103. Colorado medical board - immunity - subject to termination - repeal of article

(1) (a) (I) There is hereby created the Colorado medical board, referred to in this article as the "board". The board shall consist of sixteen members appointed by the governor and possessing the qualifications specified in this article and as follows:

(A) Eleven physician members;

(B) One member licensed under this article as a physician assistant; and

(C) Four members from the public at large who have no financial or professional association with the medical profession.

(II) The terms of the members of the board shall be four years. For the two physician and one physician assistant appointees added to the board during the calendar year beginning January 1, 2010, the term for one of the physician member appointees shall expire four years after the appointment; the term for the other physician member appointee shall expire three years after the appointment; and the term for the physician assistant appointee shall expire two years after the appointment. Thereafter, the terms of the members of the board shall be four years.

(b) (Deleted by amendment, L. 2003, p. 911, § 12, effective August 6, 2003.)

(2) The board shall be comprised at all times of eight members having the degree of doctor of medicine, three members having the degree of doctor of osteopathy, and one physician assistant, all of whom shall have been licensed in good standing and actively engaged in the practice of their professions in this state for at least three years next preceding their appointments, and four members of the public at large.

(3) If a vacancy in the membership of the board occurs for any cause other than expiration of a term, the governor shall appoint a successor to fill the unexpired portion of the term of the member whose office has been so vacated and shall appoint the new member in the same manner as members for a full term. Members of the board shall remain in office until their successors have been appointed. A member of the board may be removed by the governor for continued neglect of duty, incompetence, or unprofessional or dishonorable conduct.

(4) The board shall elect biennially from its members a president and a vice-president. Meetings of the board or any panel established pursuant to this article shall be held as scheduled by the board in the state of Colorado. Except as provided in section 12-36-118 (6), a majority of the board shall constitute a quorum for the transaction of all business. All meetings of the board shall be deemed to have been duly called and regularly held, and all decisions, resolutions, and proceedings of the board shall be deemed to have been duly authorized, unless the contrary be proved.

(5) (Deleted by amendment, L. 2004, p. 1827, § 67, effective August 4, 2004.)

(6) (a) (I) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the Colorado medical board created by this section.

(II) The review required by this subsection (6) shall include an analysis of physician responsibilities related to recommendations for medical marijuana and the provisions of section 25-1.5-106, C.R.S.

(b) This article is repealed, effective July 1, 2019.

(7) (Deleted by amendment, L. 2010, (HB 10-1260), ch. 403, p. 1948, § 14, effective July 1, 2010.)



§ 12-36-104. Powers and duties of board

(1) In addition to all other powers and duties conferred and imposed upon the board by this article, the board has the following powers and duties to:

(a) Adopt and promulgate, under the provisions of section 24-4-103, C.R.S., such rules and regulations as the board may deem necessary or proper to carry out the provisions and purposes of this article which shall be fair, impartial, and nondiscriminatory;

(b) (I) Make investigations, hold hearings, and take evidence in all matters relating to the exercise and performance of the powers and duties vested in the board.

(II) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board.

(III) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(c) (Deleted by amendment, L. 2010, (HB 10-1260), ch. 403, p. 1951, § 16, effective July 1, 2010.)

(d) Repealed.

(e) Aid law enforcement in the enforcement of this article and in the prosecution of all persons, firms, associations, or corporations charged with the violation of any of its provisions.

(2) Repealed.

(3) To facilitate the licensure of qualified applicants and address the unlicensed practice of medicine, the unlicensed practice as a physician assistant, and the unlicensed practice as an anesthesiologist assistant, the president of the board shall establish a licensing panel in accordance with section 12-36-111.3 to perform licensing functions in accordance with this article and review and resolve matters relating to the unlicensed practice of medicine, unlicensed practice as a physician assistant, and unlicensed practice as an anesthesiologist assistant. Two panel members constitute a quorum of the panel. Any action taken by a quorum of the panel constitutes action by the board.

(4) To facilitate the licensure of a physician under the "Interstate Medical Licensure Compact Act", part 36 of article 60 of title 24, C.R.S., the board shall obtain a set of fingerprints from an applicant for licensure under the compact and shall forward the fingerprints to the Colorado bureau of investigation for the purpose of obtaining a fingerprint-based criminal history record check. Upon receipt of fingerprints and payment for the costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check using records of the Colorado bureau of investigation and the federal bureau of investigation. The board is the authorized agency to receive information regarding the result of a national criminal history record check. The applicant whose fingerprints are checked shall pay the actual costs of the state and national fingerprint-based criminal history record check.



§ 12-36-104.5. Limitation on authority

The authority granted the board under the provisions of this article shall not be construed to authorize the board to arbitrate or adjudicate fee disputes between licensees or between a licensee and any other party.



§ 12-36-106. Practice of medicine defined - exemptions from licensing requirements - unauthorized practice by physician assistants and anesthesiologist assistants - penalties - rules - repeal

(1) For the purpose of this article 36, "practice of medicine" means:

(a) Holding out one's self to the public within this state as being able to diagnose, treat, prescribe for, palliate, or prevent any human disease; ailment; pain; injury; deformity; physical condition; or behavioral, mental health, or substance use disorder, whether by the use of drugs, surgery, manipulation, electricity, telemedicine, the interpretation of tests, including primary diagnosis of pathology specimens, images, or photographs, or any physical, mechanical, or other means whatsoever;

(b) Suggesting, recommending, prescribing, or administering any form of treatment, operation, or healing for the intended palliation, relief, or cure of a person's physical disease; ailment; injury; condition; or behavioral, mental health, or substance use disorder;

(c) The maintenance of an office or other place for the purpose of examining or treating persons afflicted with disease; injury; or a behavioral, mental health, or substance use disorder;

(d) Using the title M.D., D.O., physician, surgeon, or any word or abbreviation to indicate or induce others to believe that one is licensed to practice medicine in this state and engaged in the diagnosis or treatment of persons afflicted with disease; injury; or a behavioral, mental health, or substance use disorder, except as otherwise expressly permitted by the laws of this state enacted relating to the practice of any limited field of the healing arts;

(e) Performing any kind of surgical operation upon a human being;

(f) The practice of midwifery, except:

(I) Services rendered by certified nurse-midwives properly licensed and practicing in accordance with the provisions of article 38 of this title; or

(II) (A) Services rendered by a person properly registered as a direct-entry midwife and practicing in accordance with article 37 of this title.

(B) This subparagraph (II) is repealed, effective September 1, 2023.

(g) The delivery of telemedicine. Nothing in this paragraph (g) authorizes physicians to deliver services outside their scope of practice or limits the delivery of health services by other licensed professionals, within the professional's scope of practice, using advanced technology, including, but not limited to, interactive audio, interactive video, or interactive data communication.

(2) If a person who does not possess and has not filed a license to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant in this state, as provided in this article, and who is not exempted from the licensing requirements under this article, performs any of the acts that constitute the practice of medicine as defined in this section, the person shall be deemed to be practicing medicine, practicing as a physician assistant, or practicing as an anesthesiologist assistant in violation of this article.

(3) A person may engage in, and shall not be required to obtain a license or a physician training license under this article with respect to, any of the following acts:

(a) The gratuitous rendering of services in cases of emergency;

(b) The occasional rendering of services in this state by a physician if the physician:

(I) Is licensed and lawfully practicing medicine in another state or territory of the United States without restrictions or conditions on the physician's license;

(II) Does not have any established or regularly used medical staff membership or clinical privileges in this state;

(III) Is not party to any contract, agreement, or understanding to provide services in this state on a regular or routine basis;

(IV) Does not maintain an office or other place for the rendering of such services;

(V) Has medical liability insurance coverage in the amounts required pursuant to section 13-64-302, C.R.S., for the services rendered in this state; and

(VI) Limits the services provided in this state to an occasional case or consultation;

(c) The practice of dentistry under the conditions and limitations defined by the laws of this state;

(d) The practice of podiatry under the conditions and limitations defined by the laws of this state;

(e) The practice of optometry under the conditions and limitations defined by the laws of this state;

(f) The practice of chiropractic under the conditions and limitations defined by the laws of this state;

(g) The practice of religious worship;

(h) The practice of Christian Science, with or without compensation;

(i) The performance by commissioned medical officers of the armed forces of the United States of America or of the United States public health service or of the United States veterans administration of their lawful duties in this state as such officers;

(j) The rendering of nursing services and delegated medical functions by registered or other nurses in the lawful discharge of their duties as such;

(k) The rendering of services by students currently enrolled in an approved medical college;

(l) The rendering of services, other than the prescribing of drugs, by persons qualified by experience, education, or training, under the personal and responsible direction and supervision of a person licensed under the laws of this state to practice medicine, but nothing in this exemption shall be deemed to extend or limit the scope of any license, and this exemption shall not apply to persons otherwise qualified to practice medicine but not licensed to so practice in this state;

(m) The practice by persons licensed or registered under any law of this state to practice a limited field of the healing arts not specifically designated in this section, under the conditions and limitations defined by such law;

(n) (Deleted by amendment, L. 2000, p. 30, § 1, effective March 10, 2000.)

(o) (I) The administration and monitoring of medications in facilities as provided in part 3 of article 1.5 of title 25, C.R.S.;

(II) Repealed.

(p) The rendering of acupuncture services subject to the conditions and limitations provided in article 29.5 of this title;

(q) (I) The administration of nutrition or fluids through gastrostomy tubes as provided in sections 25.5-10-204 (2)(j) and 27-10.5-103 (2)(i), C.R.S., as a part of residential or day program services provided through service agencies approved by the department of health care policy and financing pursuant to section 25.5-10-208, C.R.S.;

(II) Repealed.

(r) (I) The administration of topical and aerosol medications within the scope of physical therapy practice as provided in section 12-41-113 (2);

(II) The performance of wound debridement under a physician's order within the scope of physical therapy practice as provided in section 12-41-113 (3);

(s) The rendering of services by an athletic trainer subject to the conditions and limitations provided in article 29.7 of this title;

(t) (I) The rendering of prescriptions by an advanced practice nurse pursuant to section 12-38-111.6.

(II) Repealed.

(II.5) On or after July 1, 2010, a physician who serves as a preceptor or mentor to an advanced practice nurse pursuant to sections 12-36-106.4 and 12-38-111.6 (4.5) shall have a license in good standing without disciplinary sanctions to practice medicine in Colorado and an unrestricted registration by the drug enforcement administration for the same schedules as the collaborating advanced practice nurse.

(III) Repealed.

(IV) It is unlawful and a violation of this article for any person, corporation, or other entity to require payment or employment as a condition of entering into a mentorship relationship with the advanced practice nurse pursuant to sections 12-36-106.4 and 12-38-111.6 (4.5), but the mentor may request reimbursement of reasonable expenses and time spent as a result of the mentorship relationship.

(u) (I) The provision, to a treating physician licensed in this state, of the results of laboratory tests, excluding histopathology tests and cytology tests, performed in a laboratory certified under the federal "Clinical Laboratories Improvement Act of 1967", as amended, 42 U.S.C. sec. 263a, to perform high complexity testing, as such term is used in 42 CFR 493.1701 and any related or successor provision;

(II) The provision, to a pathologist licensed in this state, of the results of histopathology tests and cytology tests performed in a laboratory certified under the federal "Clinical Laboratories Improvement Act of 1967", as amended, 42 U.S.C. sec. 263a, to perform high complexity testing, as such term is used in 42 CFR 493.1701 and any related or successor provision;

(v) The rendering of services by any person serving an approved internship, residency, or fellowship as defined by this article for an aggregate period not to exceed sixty days;

(w) A physician lawfully practicing medicine in another state or territory providing medical services to athletes or team personnel registered to train at the United States olympic training center at Colorado Springs or providing medical services at an event in this state sanctioned by the United States olympic committee. The physician's medical practice shall be contingent upon the requirements and approvals of the United States olympic committee and shall not exceed ninety days per calendar year.

(x) Repealed.

(y) The rendering of services by an emergency medical service provider certified under section 25-3.5-203, C.R.S., if the services rendered are consistent with rules adopted by the executive director or chief medical officer, as applicable, under section 25-3.5-206, C.R.S., defining the duties and functions of emergency medical service providers;

(z) Rendering complementary and alternative health care services consistent with section 6-1-724, C.R.S.;

(aa) Practicing as a medical director pursuant to the "Recognition of Emergency Medical Services Personnel Licensure Interstate Compact Act", part 35 of article 60 of title 24, C.R.S., so long as the person is licensed in good standing in a state that has enacted and is a member of the compact.

(3.2) Nothing in this section shall be construed to prohibit patient consultation between a practicing physician licensed in Colorado and a practicing physician licensed in another state or jurisdiction.

(3.5) (Deleted by amendment, L. 2009, (SB 09-026), ch. 373, p. 2031, § 2, effective July 1, 2009.)

(4) All licensees designated or referred to in subsection (3) of this section, who are licensed to practice a limited field of the healing arts, shall confine themselves strictly to the field for which they are licensed and to the scope of their respective licenses, and shall not use any title, word, or abbreviation mentioned in paragraph (d) of subsection (1) of this section, except to the extent and under the conditions expressly permitted by the law under which they are licensed.

(5) (a) A person licensed under the laws of this state to practice medicine may delegate to a physician assistant licensed by the board pursuant to section 12-36-107.4 the authority to perform acts that constitute the practice of medicine and acts that physicians are authorized by law to perform to the extent and in the manner authorized by rules promulgated by the board, including the authority to prescribe medication, including controlled substances, and dispense only the drugs designated by the board. Such acts must be consistent with sound medical practice. Each prescription for a controlled substance, as defined in section 18-18-102 (5), C.R.S., issued by a physician assistant licensed by the board shall be imprinted with the name of the physician assistant's supervising physician. For all other prescriptions issued by a physician assistant, the name and address of the health facility and, if the health facility is a multi-speciality organization, the name and address of the speciality clinic within the health facility where the physician assistant is practicing must be imprinted on the prescription. Nothing in this subsection (5) limits the ability of otherwise licensed health personnel to perform delegated acts. The dispensing of prescription medication by a physician assistant is subject to section 12-42.5-118 (6).

(b) (I) If the authority to perform an act is delegated pursuant to paragraph (a) of this subsection (5), the act shall not be performed except under the personal and responsible direction and supervision of a person licensed under the laws of this state to practice medicine. A licensed physician may be responsible for the direction and supervision of up to four physician assistants at any one time, and may be responsible for the direction and supervision of more than four physician assistants upon receiving specific approval from the board. The board, by rule, may define what constitutes appropriate direction and supervision of a physician assistant.

(II) For purposes of this subsection (5), "personal and responsible direction and supervision" means that the direction and supervision of a physician assistant is personally rendered by a licensed physician practicing in the state of Colorado and is not rendered through intermediaries. The extent of direction and supervision shall be determined by rules promulgated by the board and as otherwise provided in this paragraph (b); except that, when a physician assistant is performing a delegated medical function in an acute care hospital, the board shall allow supervision and direction to be performed without the physical presence of the physician during the time the delegated medical functions are being implemented if:

(A) Such medical functions are performed where the supervising physician regularly practices or in a designated health manpower shortage area;

(B) The licensed supervising physician reviews the quality of medical services rendered by the physician assistant by reviewing the medical records to assure compliance with the physicians' directions; and

(C) The performance of the delegated medical function otherwise complies with the board's regulations and any restrictions and protocols of the licensed supervising physician and hospital.

(III) Repealed.

(c) to (f) (Deleted by amendment, L. 2010, (HB 10-1260), ch. 403, p. 1966, § 35, effective July 1, 2010.)

(g) Pursuant to section 12-36-129 (6), the board may apply for an injunction to enjoin any person from performing delegated medical acts that are in violation of this section or of any rules promulgated by the board.

(h) This subsection (5) shall not apply to any person who performs delegated medical tasks within the scope of the exemption contained in paragraph (l) of subsection (3) of this section.

(i) and (j) (Deleted by amendment, L. 2010, (HB 10-1260), ch. 403, p. 1966, § 35, effective July 1, 2010.)

(k) Repealed. / (Deleted by amendment, L. 2010, (HB 10-1260), ch. 403, p. 1966, § 35, effective July 1, 2010.)

(6) Repealed.

(7) (a) A physician licensed in this state that practices as an anesthesiologist may delegate tasks constituting the practice of medicine to an anesthesiologist assistant licensed pursuant to section 12-36-107.3 who has been educated and trained in accordance with rules promulgated by the board. The delegated medical tasks referred to in this paragraph (a) are limited to the medical functions that constitute the delivery or provision of anesthesia services as practiced by the supervising physician.

(b) An anesthesiologist assistant shall perform delegated medical tasks only under the direct supervision of a physician who practices as an anesthesiologist. A patient or the patient's representative shall be advised if an anesthesiologist assistant is involved in the care of a patient. Unless approved by the board, a supervising physician shall not concurrently supervise more than three anesthesiologist assistants; except that the board may, by rule, allow an anesthesiologist to supervise up to four anesthesiologist assistants on and after July 1, 2016. The board may consider information from anesthesiologists, anesthesiologist assistants, patients, and other sources when considering a ratio change of supervision of anesthesiologist assistants. Direct supervision of anesthesiologist assistants may be transferred between anesthesiologists of the same group or practice in accordance with generally accepted standards of care.

(c) Nothing in this subsection (7) affects the practice of dentists and dental assistants practicing pursuant to article 35 of this title.



§ 12-36-106.4. Collaboration with advanced practice nurses with prescriptive authority - mentorships - board rules

(1) (a) A physician licensed pursuant to this article may, and is encouraged to, serve as a mentor to an advanced practice nurse who is applying for prescriptive authority pursuant to section 12-38-111.6 (4.5). A physician who serves as a mentor to an advanced practice nurse seeking prescriptive authority shall:

(I) Be practicing in Colorado and shall have education, training, experience, and active practice that corresponds with the role and population focus of the advanced practice nurse; and

(II) Have a license in good standing without disciplinary sanctions to practice medicine in Colorado and an unrestricted registration by the drug enforcement administration for the same schedules as the advanced practice nurse.

(b) A physician serving as a mentor to an advanced practice nurse pursuant to section 12-38-111.6 (4.5) shall not require payment or employment as a condition of entering into the mentorship relationship, but the physician may request reimbursement of reasonable expenses and time spent as a result of the mentorship relationship.

(c) Upon successful completion of a mentorship as described in section 12-38-111.6 (4.5)(b)(I), the physician shall verify by his or her signature that the advanced practice nurse has successfully completed the mentorship within the required period.

(2) While serving as a mentor pursuant to section 12-38-111.6 (4.5)(b)(I), a physician shall assist the advanced practice nurse in developing an articulated plan for safe prescribing, as described in section 12-38-111.6 (4.5)(b)(II) and shall verify through his or her signature that the advanced practice nurse has developed an articulated plan in compliance with said section.

(3) For purposes of an advanced practice nurse who obtained prescriptive authority prior to July 1, 2010, as described in section 12-38-111.6 (4.5)(c), or who has prescriptive authority from another state and obtains prescriptive authority in this state, as described in section 12-38-111.6 (4.5)(d), physicians may, and are encouraged to, assist those advanced practice nurses in developing the articulated plans required by those sections and verifying, through the physician's signature, the development of the required plans. The physician verifying an advanced practice nurse's articulated plan shall be practicing in Colorado and have education, training, experience, and active practice that corresponds with the role and population focus of the advanced practice nurse.

(4) Repealed.



§ 12-36-106.5. Child health associates - scope of practice

On and after July 1, 1990, any person who, on June 30, 1990, was certified only as a child health associate under the laws of this state shall, upon application to the board, be granted licensure as a physician assistant. The practice of any such person shall be subject to sections 12-36-106 (5) and 12-36-107.4; except that such practice shall be limited to patients under the age of twenty-one.



§ 12-36-107. Qualifications for licensure

(1) Subject to the other conditions and provisions of this article, a license to practice medicine shall be granted by the board to an applicant only upon the basis of:

(a) The passing by the applicant of an examination approved by the board;

(b) The applicant's passage of examinations conducted by the national board of medical examiners, the national board of examiners for osteopathic physicians and surgeons, the federation of state medical boards, or any successor to said organizations, as approved by the board;

(c) Any combination of the examinations provided in paragraphs (a) and (b) of this subsection (1) approved by the board;

(d) (Deleted by amendment, L. 2010, (HB 10-1260), ch. 403, p. 1959, § 27, effective July 1, 2010.)

(e) (I) Endorsement, if the applicant for licensure by endorsement:

(A) Files an application and pays a fee as prescribed by the board;

(B) Holds a current, valid license in a jurisdiction that requires qualifications substantially equivalent to the qualifications for licensure in this state as specified in this section;

(C) Submits written verification that he or she has actively practiced medicine in another jurisdiction for at least five of the immediately preceding seven years or has otherwise maintained continued competency as determined by the board; and

(D) Submits proof satisfactory to the board that he or she has not been and is not subject to final or pending disciplinary or other action by any state or jurisdiction in which the applicant is or has been previously licensed; except that, if the applicant is or has been subject to such action, the board may review the action to determine whether the underlying conduct warrants refusal of a license pursuant to section 12-36-116.

(II) Upon receipt of all documents required by this paragraph (e), the board shall review the application and make a determination of the applicant's qualification to be licensed by endorsement.

(2) No person shall be granted a license to practice medicine as provided by subsection (1) of this section unless such person:

(a) Is at least twenty-one years of age;

(b) Is a graduate of an approved medical college; and

(c) Has completed either an approved internship of at least one year or at least one year of postgraduate training approved by the board.

(3) to (5) Repealed.



§ 12-36-107.2. Distinguished foreign teaching physician license - qualifications

(1) Notwithstanding any other provision of this article, an applicant of noteworthy and recognized professional attainment who is a graduate of a foreign medical school and who is licensed in a foreign jurisdiction, if that jurisdiction has a licensing procedure, may be granted a distinguished foreign teaching physician license to practice medicine in this state, upon application to the board in the manner determined by the board, if the following conditions are met:

(a) The applicant has been invited by a medical school in this state to serve as a full-time member of its academic faculty for the period of his or her appointment, at a rank equal to an associate professor or higher;

(b) The applicant's medical practice is limited to that required by his or her academic position, the limitation is so designated on the license in accordance with board procedure, and the medical practice is also limited to the core teaching hospitals affiliated with the medical school, as identified by the board, on which the applicant is serving as a faculty member.

(2) An applicant who meets the qualifications and conditions set forth in subsection (1) of this section but is not offered the rank of associate professor or higher may be granted a temporary license, for one year only, to practice medicine in this state, as a member of the academic faculty, at the discretion of the board and in the manner determined by the board. If the applicant is granted a temporary license, he or she shall practice only under the direct supervision of a person who has the rank of associate professor or higher.

(3) A distinguished foreign teaching physician license is effective and in force only while the holder is serving on the academic staff of a medical school. The license expires one year after the date of issuance and may be renewed annually only after the board has specifically determined that the conditions specified in subsection (1) or (2) of this section will continue during the ensuing period of licensure. The board may require an applicant for licensure under this section to present himself or herself to the board for an interview. The board may withdraw licensure granted under this section prior to the expiration of the license for unprofessional conduct as defined in section 12-36-117.

(4) The board may establish and charge a fee for a distinguished foreign teaching physician license pursuant to section 24-34-105, C.R.S., not to exceed the amount of the fee for renewal of a physician's license.

(5) The board shall promulgate rules specifying standards related to the qualification and supervision of distinguished foreign teaching physicians.



§ 12-36-107.3. Anesthesiologist assistant license - qualifications - effective date

(1) To be licensed as an anesthesiologist assistant under this article, an applicant must be at least twenty-one years of age and must have:

(a) Successfully completed an education program for anesthesiologist assistants that conforms to standards delineated by the commission on accreditation of allied health education programs, or its successor organization, and approved by the board;

(b) Successfully completed the national certifying examination for anesthesiologist assistants that is administered by the national commission for certification of anesthesiologist assistants or a successor organization; and

(c) Submitted an application to the board in the manner designated by the board and paid the appropriate fee established by the board pursuant to section 24-34-105, C.R.S.

(2) A person applying for a license to practice as an anesthesiologist assistant in this state shall notify the board, in connection with his or her application for licensure, of the commission of any act that would be grounds for disciplinary action against a licensed anesthesiologist assistant under section 12-36-117, along with an explanation of the circumstances of the act. The board may deny licensure to any applicant as set forth in section 12-36-116.

(3) A person licensed to practice as an anesthesiologist assistant shall not perform any act that constitutes the practice of medicine within a hospital or ambulatory surgical center licensed pursuant to part 1 of article 3 of title 25, C.R.S., or required to obtain a certificate of compliance pursuant to section 25-1.5-103 (1)(a)(II), C.R.S., unless the licensed anesthesiologist assistant obtains authorization from the governing board of the hospital or ambulatory surgical center. The governing board of a hospital or ambulatory surgical center may grant, deny, or limit a licensed anesthesiologist assistant's authorization based on the governing board's established procedures.

(4) The board may take any disciplinary action with respect to an anesthesiologist assistant license as it may with respect to the license of a physician, in accordance with section 12-36-118.

(5) The board shall license and keep a record of anesthesiologist assistants who have been licensed pursuant to this section. A licensed anesthesiologist assistant shall renew his or her license in accordance with section 12-36-123.

(6) This section takes effect July 1, 2013.



§ 12-36-107.4. Physician assistant license - qualifications

(1) To be licensed as a physician assistant under this article, an applicant shall be at least twenty-one years of age and shall have:

(a) Successfully completed an education program for physician assistants that conforms to standards approved by the board, which standards may be established by utilizing the assistance of any responsible accrediting organization;

(b) Successfully completed the national certifying examination for physician assistants that is administered by the national commission on certification of physician assistants or a successor organization or successfully completed any other examination approved by the board; and

(c) Submitted an application to the board in the manner designated by the board and paid the appropriate fee established by the board pursuant to section 24-34-105, C.R.S.

(2) The board may determine whether any applicant for licensure as a physician assistant possesses education, experience, or training in health care that is sufficient to be accepted in lieu of the qualifications required for licensure under subsection (1) of this section.

(3) A person applying for a license to practice as a physician assistant in this state shall notify the board, in connection with his or her application for licensure, of the commission of any act that would be grounds for disciplinary action against a licensed physician assistant under section 12-36-117, along with an explanation of the circumstances of the act. The board may deny licensure to any applicant as set forth in section 12-36-116.

(4) A person licensed as a physician assistant shall not perform any act that constitutes the practice of medicine within a hospital or nursing care facility that is licensed pursuant to part 1 of article 3 of title 25, C.R.S., or that is required to obtain a certificate of compliance pursuant to section 25-1.5-103 (1)(a)(II), C.R.S., without authorization from the governing board of the hospital or nursing care facility. The governing board may grant, deny, or limit a physician assistant's authorization based on its own established procedures.

(5) The board may take any disciplinary action with respect to a physician assistant license as it may with respect to the license of a physician, in accordance with section 12-36-118.

(6) The board shall license and keep a record of physician assistants who have been licensed pursuant to this section. A licensed physician assistant shall renew his or her license in accordance with section 12-36-123.



§ 12-36-107.6. Foreign medical school graduates - degree equivalence

(1) For graduates of schools other than those approved by the liaison committee for medical education or the American osteopathic association, or the successor of either entity, the board may require three years of postgraduate clinical training approved by the board. An applicant whose foreign medical school is not an approved medical college is eligible for licensure at the discretion of the board if the applicant meets all other requirements for licensure and holds specialty board certification, current at the time of application for licensure, conferred by a regular member board of the American board of medical specialties or the American osteopathic association. The factors to be considered by the board in the exercise of its discretion in determining the qualifications of such applicants shall include the following:

(a) The information available to the board relating to the medical school of the applicant; and

(b) The nature and length of the post-graduate training completed by the applicant.

(2) Repealed.



§ 12-36-111. Applications for license

(1) Every person desiring a license to practice medicine shall make application to the board, such application to be verified by oath and to be in such form as shall be prescribed by the board. Such application shall be accompanied by the license fee and such documents, affidavits, and certificates as are necessary to establish that the applicant possesses the qualifications prescribed by this article, apart from any required examination by the board. The burden of proof shall be upon the applicant, but the board may make such independent investigation as it may deem advisable to determine whether the applicant possesses such qualifications and whether the applicant has at any time committed any of the acts or offenses defined in this article as unprofessional conduct.

(2) Repealed.



§ 12-36-111.3. Licensing panel

(1) (a) The president of the board shall establish a licensing panel consisting of three members of the board as follows:

(I) One panel member shall be a licensed physician having the degree of doctor of medicine;

(II) One panel member shall be a licensed physician having the degree of doctor of osteopathy; and

(III) One panel member shall be a public member of the board.

(b) The president may rotate the licensing panel membership and the membership on the inquiry and hearing panels established pursuant to section 12-36-118 so that all members of the board, including the board president, may serve on each of the board panels.

(c) If the president determines that the board lacks a member to serve on the licensing panel that meets the criteria specified in paragraph (a) of this subsection (1), the president may appoint another board member to fill the vacancy on the panel.

(2) The licensing panel shall review and make determinations on applications for a license under this article.

(3) The licensing panel shall review and resolve matters relating to the unlicensed practice of medicine. If it appears to the licensing panel, based upon credible evidence in a written complaint by any person or upon credible evidence in a motion of the licensing panel, that a person is practicing or has practiced medicine, practiced as a physician assistant, or practiced as an anesthesiologist assistant without a license as required by this article, the licensing panel may issue an order to cease and desist the unlicensed practice. The order must set forth the particular statutes and rules that have been violated, the facts alleged to have constituted the violation, and the requirement that all unlicensed practices immediately cease. The respondent may request a hearing on a cease-and-desist order in accordance with section 12-36-118 (14)(b). Section 12-36-118 (10), exempting board disciplinary proceedings and records from open meetings and public records requirements, does not apply to a hearing or any other proceeding held by the licensing panel pursuant to this subsection (3) regarding the unlicensed practice of medicine. The procedures specified in section 12-36-118 (15), (16), (17), and (18) apply to allegations and orders regarding the unlicensed practice of medicine before the licensing panel.



§ 12-36-114. Issuance of licenses - prior practice prohibited

(1) If the board determines that an applicant possesses the qualifications required by this article, the board shall issue to the applicant a license to practice medicine.

(2) Prior to the approval of such license, the applicant shall not engage in the practice of medicine in this state, and any person who practices medicine in this state without first obtaining approval of such license shall be deemed to have violated the provisions of this article.

(3) All holders of a license to practice medicine granted by the board, or by the state board of medical examiners as constituted under any prior law of this state, shall be accorded equal rights and privileges under all laws of the state of Colorado, shall be subject to the same duties and obligations, and shall be authorized to practice medicine, as defined by this article in all its branches.



§ 12-36-114.3. Pro bono license - qualifications - reduced fee - rules

(1) Notwithstanding any other provision of this article, the board may issue a pro bono license to a physician to practice medicine in this state for not more than sixty days in a calendar year if the physician:

(a) (I) Holds an active and unrestricted license to practice medicine in Colorado and is in active practice in this state;

(II) Has been on inactive status pursuant to section 12-36-137 for not more than two years; or

(III) Holds an active and unrestricted license to practice medicine in another state or territory of the United States;

(b) Attests to the board that he or she:

(I) Does not charge for his or her services; except that the facility at which the services are provided may charge on a not-for-profit basis for the provision of services; or

(II) Works for and may be compensated by an organization that does not charge Colorado patients for its services;

(c) Has never had a license to practice medicine in this state or in another state or territory revoked or suspended, as verified by the applicant in the manner prescribed by the board;

(d) Is not the subject of an unresolved complaint;

(e) Maintains commercial professional liability insurance coverage in accordance with section 13-64-301, C.R.S.; and

(f) Pays the fee established by the board.

(2) The board shall establish and charge an application fee for an initial and renewal pro bono license, not to exceed one-half the amount of the fee for a renewal of a physician's license and not to exceed the cost of administering the license.

(3) A pro bono license is subject to the renewal requirements set forth in section 12-36-123.

(4) A physician granted a pro bono license under this section shall not simultaneously hold a full license to practice medicine issued under this article.

(5) A physician granted a pro bono license under this section is subject to discipline by the board for committing unprofessional conduct, as defined in section 12-36-117, or any other act prohibited by this article.

(6) The board may refrain from issuing a pro bono license in accordance with section 12-36-116.

(7) The board may adopt rules as necessary to implement this section.



§ 12-36-114.5. Reentry license

(1) Notwithstanding any other provision of this article, the board may issue a reentry license to a physician, physician assistant, or anesthesiologist assistant who has not actively practiced medicine, practiced as a physician assistant, or practiced as an anesthesiologist assistant, as applicable, for the two-year period immediately preceding the filing of an application for a reentry license, or who has not otherwise maintained continued competency during such period, as determined by the board. The board may charge a fee for a reentry license.

(2) (a) In order to qualify for a reentry license, the physician, physician assistant, or anesthesiologist assistant shall submit to evaluations, assessments, and an educational program as required by the board. The board may work with a private entity that specializes in physician, physician assistant, or anesthesiologist assistant assessment to:

(I) Determine the applicant's competency and areas in which improvement is needed, if any;

(II) Develop an educational program specific to the applicant; and

(III) Upon completion of the educational program, conduct an evaluation to determine the applicant's competency.

(b) (I) If, based on the assessment, the board determines that the applicant requires a period of supervised practice, the board may issue a reentry license, allowing the applicant to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant, as applicable, under supervision as specified by the board.

(II) After satisfactory completion of the period of supervised practice, as determined by the board, the reentry licensee may apply to the board for conversion of the reentry license to a full license to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant, as applicable, under this article.

(c) If, based on the assessment and after completion of an educational program, if prescribed, the board determines that the applicant is competent and qualified to practice medicine without supervision or practice as a physician assistant or as an anesthesiologist assistant with supervision as specified in this article, the board may convert the reentry license to a full license to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant, as applicable, under this article.

(3) A reentry license shall be valid for no more than three years and shall not be renewable.



§ 12-36-116. Refusal of license - issuance subject to probation

(1) The board may refrain from issuing a license or may grant a license subject to terms of probation if the board determines that an applicant for a license:

(a) Does not possess the qualifications required by this article;

(b) Has engaged in unprofessional conduct, as defined in section 12-36-117;

(c) Has been disciplined in another state or foreign jurisdiction with respect to his or her license to practice medicine, license to practice as a physician assistant, or license to practice as an anesthesiologist assistant; or

(d) Has not actively practiced medicine, practiced as a physician assistant, or practiced as an anesthesiologist assistant for the two-year period immediately preceding the filing of such application or otherwise maintained continued competency during such period, as determined by the board.

(2) For purposes of this section, "discipline" includes any matter that must be reported pursuant to 45 CFR 60.8 and is substantially similar to unprofessional conduct, as defined in section 12-36-117.

(3) An applicant whose application is denied or whose license is granted subject to terms of probation may seek review pursuant to section 24-4-104 (9), C.R.S.; except that, if an applicant accepts a license that is subject to terms of probation, such acceptance shall be in lieu of and not in addition to the remedies set forth in section 24-4-104 (9), C.R.S.



§ 12-36-117. Unprofessional conduct

(1) "Unprofessional conduct" as used in this article 36 means:

(a) Resorting to fraud, misrepresentation, or deception in applying for, securing, renewing, or seeking reinstatement of a license to practice medicine or a license to practice as a physician assistant in this state or any other state, in applying for professional liability coverage, required pursuant to section 13-64-301, C.R.S., or privileges at a hospital, or in taking the examination provided for in this article;

(b) to (e) Repealed.

(f) Any conviction of an offense of moral turpitude, a felony, or a crime that would constitute a violation of this article. For purposes of this paragraph (f), "conviction" includes the entry of a plea of guilty or nolo contendere or the imposition of a deferred sentence.

(g) Administering, dispensing, or prescribing any habit-forming drug or any controlled substance as defined in section 18-18-102 (5), C.R.S., other than in the course of legitimate professional practice;

(h) Any conviction of violation of any federal or state law regulating the possession, distribution, or use of any controlled substance, as defined in section 18-18-102 (5), C.R.S., and, in determining if a license should be denied, revoked, or suspended, or if the licensee should be placed on probation, the board shall be governed by section 24-5-101, C.R.S. For purposes of this paragraph (h), "conviction" includes the entry of a plea of guilty or nolo contendere or the imposition of a deferred sentence.

(i) Habitual or excessive use or abuse of alcohol, a habit-forming drug, or a controlled substance as defined in section 18-18-102 (5), C.R.S.;

(j) Repealed.

(k) The aiding or abetting, in the practice of medicine, of any person not licensed to practice medicine as defined under this article or of any person whose license to practice medicine is suspended;

(l) Repealed.

(m) (I) Except as otherwise provided in sections 12-36-134, 25-3-103.7, and 25-3-314, C.R.S., practicing medicine as the partner, agent, or employee of, or in joint venture with, any person who does not hold a license to practice medicine within this state, or practicing medicine as an employee of, or in joint venture with, any partnership or association any of whose partners or associates do not hold a license to practice medicine within this state, or practicing medicine as an employee of or in joint venture with any corporation other than a professional service corporation for the practice of medicine as described in section 12-36-134. Any licensee holding a license to practice medicine in this state may accept employment from any person, partnership, association, or corporation to examine and treat the employees of such person, partnership, association, or corporation.

(II) (A) Nothing in this paragraph (m) shall be construed to permit a professional services corporation for the practice of medicine, as described in section 12-36-134, to practice medicine.

(B) Nothing in this paragraph (m) shall be construed to otherwise create an exception to the corporate practice of medicine doctrine.

(n) Violating, or attempting to violate, directly or indirectly, or assisting in or abetting the violation of or conspiring to violate any provision or term of this article;

(o) Failing to notify the board, as required by section 12-36-118.5 (1), of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that impacts the licensee's ability to perform a medical service with reasonable skill and with safety to patients, failing to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the licensee unable to perform a medical service with reasonable skill and with safety to the patient, or failing to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-36-118.5;

(p) Any act or omission which fails to meet generally accepted standards of medical practice;

(q) Repealed.

(r) Engaging in a sexual act with a patient during the course of patient care or within six months immediately following the termination of the licensee's professional relationship with the patient. "Sexual act", as used in this paragraph (r), means sexual contact, sexual intrusion, or sexual penetration as defined in section 18-3-401, C.R.S.

(s) Refusal of an attending physician to comply with the terms of a declaration executed by a patient pursuant to the provisions of article 18 of title 15, C.R.S., and failure of the attending physician to transfer care of said patient to another physician;

(t) (I) Violation of abuse of health insurance pursuant to section 18-13-119, C.R.S.; or

(II) Advertising through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise that the licensee will perform any act prohibited by section 18-13-119 (3), C.R.S.;

(u) Violation of any valid board order or any rule or regulation promulgated by the board in conformance with law;

(v) Dispensing, injecting, or prescribing an anabolic steroid as defined in section 18-18-102 (3), C.R.S., for the purpose of the hormonal manipulation that is intended to increase muscle mass, strength, or weight without a medical necessity to do so or for the intended purpose of improving performance in any form of exercise, sport, or game;

(w) Dispensing or injecting an anabolic steroid as defined in section 18-18-102 (3), C.R.S., unless such anabolic steroid is dispensed from a pharmacy prescription drug outlet pursuant to a prescription order or is dispensed by any practitioner in the course of his professional practice;

(x) Prescribing, distributing, or giving to a family member or to oneself except on an emergency basis any controlled substance as defined in section 18-18-204, C.R.S., or as contained in schedule II of 21 U.S.C. sec. 812, as amended;

(y) Failing to report to the board, within thirty days after an adverse action, that an adverse action has been taken against the licensee by another licensing agency in another state or country, a peer review body, a health care institution, a professional or medical society or association, a governmental agency, a law enforcement agency, or a court for acts or conduct that would constitute grounds for disciplinary or adverse action as described in this article;

(z) Failing to report to the board, within thirty days, the surrender of a license or other authorization to practice medicine in another state or jurisdiction or the surrender of membership on any medical staff or in any medical or professional association or society while under investigation by any of those authorities or bodies for acts or conduct similar to acts or conduct that would constitute grounds for action as described in this article;

(aa) Failing to accurately answer the questionnaire accompanying the renewal form as required pursuant to section 12-36-123 (1)(b);

(bb) (I) Engaging in any of the following activities and practices: Willful and repeated ordering or performance, without clinical justification, of demonstrably unnecessary laboratory tests or studies; the administration, without clinical justification, of treatment which is demonstrably unnecessary; the failure to obtain consultations or perform referrals when failing to do so is not consistent with the standard of care for the profession; or ordering or performing, without clinical justification, any service, X ray, or treatment which is contrary to recognized standards of the practice of medicine as interpreted by the board.

(II) In determining which activities and practices are not consistent with the standard of care or are contrary to recognized standards of the practice of medicine, the board shall utilize, in addition to its own expertise, the standards developed by recognized and established accreditation or review organizations that meet requirements established by the board by rule. Such determinations shall include but not be limited to appropriate ordering of laboratory tests and studies, appropriate ordering of diagnostic tests and studies, appropriate treatment of the medical condition under review, appropriate use of consultations or referrals in patient care, and appropriate creation and maintenance of patient records.

(cc) Falsifying or repeatedly making incorrect essential entries or repeatedly failing to make essential entries on patient records;

(dd) Committing a fraudulent insurance act, as defined in section 10-1-128, C.R.S.;

(ee) Failing to establish and continuously maintain financial responsibility, as required in section 13-64-301, C.R.S.;

(ff) Repealed.

(gg) Failing to respond in an honest, materially responsive, and timely manner to a complaint issued pursuant to section 12-36-118 (4);

(hh) Advertising in a manner that is misleading, deceptive, or false;

(ii) Repealed.

(jj) Any act or omission in the practice of telemedicine that fails to meet generally accepted standards of medical practice;

(kk) Entering into or continuing in a mentorship relationship with an advanced practice nurse pursuant to sections 12-36-106.4 and 12-38-111.6 (4.5) that fails to meet generally acceptable standards of medical practice;

(ll) Verifying by signature the articulated plan developed by an advanced practice nurse pursuant to sections 12-36-106.4 and 12-38-111.6 (4.5) if the articulated plan fails to comply with the requirements of section 12-38-111.6 (4.5)(b)(II);

(mm) Failure to comply with the requirements of section 14 of article XVIII of the state constitution, section 25-1.5-106, C.R.S., or the rules promulgated by the state health agency pursuant to section 25-1.5-106 (3), C.R.S.

(1.5) (a) A licensee shall not be subject to disciplinary action by the board solely for prescribing controlled substances for the relief of intractable pain.

(b) For the purposes of this subsection (1.5), "intractable pain" means a pain state in which the cause of the pain cannot be removed and which in the generally accepted course of medical practice no relief or cure of the cause of the pain is possible or none has been found after reasonable efforts including, but not limited to, evaluation by the attending physician and one or more physicians specializing in the treatment of the area, system, or organ of the body perceived as the source of the pain.

(1.7) Repealed.

(1.8) A licensee is not subject to disciplinary action by the board for issuing standing orders and protocols regarding the use of epinephrine auto-injectors in a public or nonpublic school in accordance with the requirements of section 22-1-119.5, C.R.S., for the actions taken by a school nurse or by any designated school personnel who administers epinephrine auto-injectors in accordance with the requirements of section 22-1-119.5, C.R.S., or for prescribing epinephrine auto-injectors in accordance with the requirements of article 47 of title 25, C.R.S.

(2) The discipline of a license to practice medicine, of a license to practice as a physician assistant, or of a license to practice as an anesthesiologist assistant in another state, territory, or country shall be deemed to be unprofessional conduct. For purposes of this subsection (2), "discipline" includes any sanction required to be reported pursuant to 45 CFR 60.8. This subsection (2) applies only to discipline that is based upon an act or omission in such other state, territory, or country that is defined substantially the same as unprofessional conduct pursuant to subsection (1) of this section.

(3) (a) For purposes of this section, "alternative medicine" means those health care methods of diagnosis, treatment, or healing that are not generally used but that provide a reasonable potential for therapeutic gain in a patient's medical condition that is not outweighed by the risk of such methods. A licensee who practices alternative medicine shall inform each patient in writing, during the initial patient contact, of such licensee's education, experience, and credentials related to the alternative medicine practiced by such licensee. The board shall not take disciplinary action against a licensee solely on the grounds that such licensee practices alternative medicine.

(b) Nothing in paragraph (a) of this subsection (3) prevents disciplinary action against a licensee for practicing medicine, practicing as a physician assistant, or practicing as an anesthesiologist assistant in violation of this article.



§ 12-36-117.5. Prescriptions - requirement to advise patients

(1) A physician licensed under this article, or a physician assistant licensed by the board who has been delegated the authority to prescribe medication, may advise the physician's or the physician assistant's patients of their option to have the symptom or purpose for which a prescription is being issued included on the prescription order.

(2) A physician's or a physician assistant's failure to advise a patient under subsection (1) of this section shall not be grounds for any disciplinary action against the physician's or the physician assistant's professional license issued under this article. Failure to advise a patient pursuant to subsection (1) of this section shall not be grounds for any civil action against a physician or physician's assistant in a negligence or tort action, nor shall such failure be evidence in any civil action against a physician or a physician's assistant.



§ 12-36-117.7. Prescribing opiate antagonists - definitions

(1) A physician or physician assistant licensed pursuant to this article may prescribe or dispense, directly or in accordance with standing orders and protocols, an opiate antagonist to:

(a) An individual at risk of experiencing an opiate-related drug overdose event;

(b) A family member, friend, or other person in a position to assist an individual at risk of experiencing an opiate-related drug overdose event;

(c) An employee or volunteer of a harm reduction organization; or

(d) A first responder.

(2) A licensed physician or physician assistant who prescribes or dispenses an opiate antagonist pursuant to this section is strongly encouraged to educate persons receiving the opiate antagonist on the use of an opiate antagonist for overdose, including instruction concerning risk factors for overdose, recognizing an overdose, calling emergency medical services, rescue breathing, and administering an opiate antagonist.

(3) A licensed physician or physician assistant does not engage in unprofessional conduct pursuant to section 12-36-117 if the physician or physician assistant issues standing orders and protocols regarding opiate antagonists or prescribes or dispenses an opiate antagonist in a good-faith effort to assist:

(a) An individual who is at risk of experiencing an opiate-related drug overdose event;

(b) A family member, friend, or other person who is in a position to assist an individual who is at risk of experiencing an opiate-related drug overdose event; or

(c) A first responder or an employee or volunteer of a harm reduction organization in responding to, treating, or otherwise assisting an individual who is experiencing or is at risk of experiencing an opiate-related drug overdose event or a friend, family member, or other person in a position to assist an at-risk individual.

(4) A licensed physician or physician assistant who prescribes or dispenses an opiate antagonist in accordance with this section is not subject to civil liability or criminal prosecution, as specified in sections 13-21-108.7 (4) and 18-1-712 (3), C.R.S., respectively.

(5) This section does not establish a duty or standard of care regarding the prescribing, dispensing, or administering of an opiate antagonist.

(6) As used in this section:

(a) "First responder" means:

(I) A peace officer, as defined in section 16-2.5-101, C.R.S.;

(II) A firefighter, as defined in section 29-5-203 (10), C.R.S.; or

(III) A volunteer firefighter, as defined in section 31-30-1102 (9), C.R.S.

(b) "Harm reduction organization" means an organization that provides services, including medical care, counseling, homeless services, or drug treatment, to individuals at risk of experiencing an opiate-related drug overdose event or to the friends and family members of an at-risk individual.

(c) "Opiate" has the same meaning as set forth in section 18-18-102 (21), C.R.S.

(d) "Opiate antagonist" means naloxone hydrochloride or any similarly acting drug that is not a controlled substance and that is approved by the federal food and drug administration for the treatment of a drug overdose.

(e) "Opiate-related drug overdose event" means an acute condition, including a decreased level of consciousness or respiratory depression, that:

(I) Results from the consumption or use of a controlled substance or another substance with which a controlled substance was combined;

(II) A layperson would reasonably believe to be caused by an opiate-related drug overdose event; and

(III) Requires medical assistance.

(f) "Protocol" means a specific written plan for a course of medical treatment containing a written set of specific directions created by a physician, group of physicians, hospital medical committee, pharmacy and therapeutics committee, or other similar practitioners or groups of practitioners with expertise in the use of opiate antagonists.

(g) "Standing order" means a prescription order written by a physician or physician assistant that is not specific to and does not identify a particular patient.



§ 12-36-118. Disciplinary action by board - immunity - rules

(1) (a) The president of the board shall divide those members of the board other than the president into two panels of six members each, four of whom shall be physician members.

(b) Each panel shall act as both an inquiry and a hearings panel. Members of the board may be assigned from one panel to the other by the president. The president may be a member of both panels, but in no event shall the president or any other member who has considered a complaint as a member of a panel acting as an inquiry panel take any part in the consideration of a formal complaint involving the same matter.

(c) All matters referred to one panel for investigation shall be heard, if referred for formal hearing, by the other panel or a committee of such panel. However, in its discretion, either inquiry panel may elect to refer a case for formal hearing to a qualified administrative law judge in lieu of a hearings panel of the board, for an initial decision pursuant to section 24-4-105, C.R.S.

(d) The initial decision of an administrative law judge may be reviewed pursuant to section 24-4-105 (14) and (15), C.R.S., by the filing of exceptions to the initial decision with the hearings panel which would have heard the case if it had not been referred to an administrative law judge or by review upon the motion of such hearings panel. The respondent or the board's counsel shall file such exceptions.

(2) Investigations shall be under the supervision of the panel to which they are assigned. The persons making such investigation shall report the results thereof to the assigning panel for appropriate action.

(3) (a) In the discharge of its duties, the board may enlist the assistance of other licensees. Licensees have the duty to report to the board any licensee known, or upon information and belief, to have violated any of the provisions of section 12-36-117 (1); except that a licensee who is treating another licensee for a behavioral, mental health, or substance use disorder or the excessive use of any habit-forming drug, shall not have a duty to report his or her patient unless, in the opinion of the treating licensee, the impaired licensee presents a danger to himself, herself, or others.

(b) Any member of the board, any member of the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this part 1, and any person who lodges a complaint pursuant to this part 1 shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in the making of a complaint or report or participating in any investigative or administrative proceeding pursuant to this section shall be immune from any liability, civil or criminal, that otherwise might result by reason of such participation.

(4) (a) (I) Written complaints relating to the conduct of a licensee licensed or authorized to practice medicine in this state may be made by any person or may be initiated by an inquiry panel of the board on its own motion. The licensee complained of shall be given notice by first-class mail of the nature of the complaint and shall be given thirty days to answer or explain in writing the matters described in such complaint. Upon receipt of the licensee's answer or at the conclusion of thirty days, whichever occurs first, the inquiry panel may take further action as set forth in subparagraph (II) of this paragraph (a).

(II) The inquiry panel may then conduct a further investigation, which may be made by one or more members of the inquiry panel, one or more licensees who are not members of the board, a member of the staff of the board, a professional investigator, or any other person or organization as the inquiry panel directs. Any such investigation shall be entirely informal.

(b) The board shall cause an investigation to be made when the board is informed of:

(I) Disciplinary actions taken by hospitals to suspend or revoke the privileges of a physician and reported to the board pursuant to section 25-3-107, C.R.S.;

(II) Disciplinary actions taken as a result of a professional review proceeding pursuant to part 1 of article 36.5 of this title against a physician. Such disciplinary actions shall be promptly reported to the board.

(III) An instance of a medical malpractice settlement or judgment against a licensee reported to the board pursuant to section 10-1-120, C.R.S.; or

(IV) Licensees who have been allowed to resign from hospitals for medical misconduct. Such hospitals shall report the same.

(c) On completion of an investigation, the inquiry panel shall make a finding that:

(I) The complaint is without merit and no further action need be taken with reference thereto;

(II) There is no reasonable cause to warrant further action with reference thereto;

(II.5) The investigation discloses an instance of conduct that does not warrant formal action by the board and should be dismissed but in which the inquiry panel has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected. In such a case, a confidential letter of concern shall be sent to the licensee against whom the complaint was made.

(III) (A) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, a letter of admonition may be issued and sent, by certified mail, to the licensee.

(B) When a letter of admonition is sent by the board, by certified mail, to a licensee, such licensee shall be advised that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(C) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(IV) (A) The investigation discloses facts that warrant further proceedings by formal complaint, as provided in subsection (5) of this section, in which event the complaint shall be referred to the attorney general for preparation and filing of a formal complaint.

(B) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(d) All proceedings pursuant to this subsection (4) shall be expeditiously and informally conducted so that no licensee is subjected to unfair and unjust charges and that no complainant is deprived of his or her right to a timely, fair, and proper investigation of his or her complaint.

(e) Repealed.

(5) (a) to (d) (Deleted by amendment, L. 95, p. 1062, § 13, effective July 1, 1995.)

(e) All formal complaints shall be heard and determined in accordance with paragraph (f) of this subsection (5) and section 24-4-105, C.R.S. Except as provided in subsection (1) of this section, all formal hearings shall be conducted by the hearings panel. The licensee may be present in person and by counsel, if so desired, to offer evidence and be heard in his or her own defense. At formal hearings, the witnesses shall be sworn and a complete record shall be made of all proceedings and testimony.

(f) Except as provided in subsection (1) of this section, an administrative law judge shall preside at the hearing and shall advise the hearings panel, as requested, on legal matters in connection with the hearing. The administrative law judge shall provide advice or assistance as requested by the hearings panel in connection with its preparations of its findings and recommendations or conclusions to be made. The administrative law judge may administer oaths and affirmations, sign and issue subpoenas, and perform other duties as authorized by the hearings panel.

(g) (I) To warrant a finding of unprofessional conduct, the charges shall be established as specified in section 24-4-105 (7), C.R.S. Except as provided in subsection (1) of this section, the hearings panel shall make a report of its findings and conclusions which, when approved and signed by a majority of those members of the hearings panel who have conducted the hearing pursuant to paragraphs (e) and (f) of this subsection (5), shall be and become the action of the board.

(II) If it is found that the charges are unproven, the hearings panel, or an administrative law judge sitting in lieu of the hearings panel pursuant to subsection (1) of this section, shall enter an order dismissing the complaint.

(III) If the hearings panel finds the charges proven and orders that discipline be imposed, it shall also determine the extent of such discipline, which must be in the form of a letter of admonition, suspension for a definite or indefinite period, or revocation of license to practice. The hearings panel also may impose a fine of up to five thousand dollars per violation. In determining appropriate disciplinary action, the hearings panel shall first consider sanctions that are necessary to protect the public. Only after the panel has considered such sanctions may it consider and order requirements designed to rehabilitate the licensee or applicant. If discipline other than revocation of a license to practice is imposed, the hearings panel may also order that the licensee be granted probation and allowed to continue to practice during the period of such probation. The hearings panel may also include in any disciplinary order that allows the licensee to continue to practice such conditions as the panel may deem appropriate to assure that the licensee is physically, mentally, morally, and otherwise qualified to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant in accordance with generally accepted professional standards of practice, including any or all of the following:

(A) Submission by the respondent to such examinations as the hearings panel may order to determine his physical or mental condition or his professional qualifications;

(B) The taking by him of such therapy or courses of training or education as may be needed to correct deficiencies found either in the hearing or by such examinations;

(C) The review or supervision of his practice as may be necessary to determine the quality of his practice and to correct deficiencies therein; and

(D) The imposition of restrictions upon the nature of his practice to assure that he does not practice beyond the limits of his capabilities.

(III.5) Any moneys collected pursuant to subparagraph (III) of this paragraph (g) shall be transmitted to the state treasurer, who shall credit the same to the general fund.

(IV) Upon the failure of the licensee to comply with any conditions imposed by the hearings panel pursuant to subparagraph (III) of this paragraph (g), unless due to conditions beyond the licensee's control, the hearings panel may order suspension of the licensee's license to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant in this state until such time as the licensee complies with such conditions.

(V) In making any of the orders provided in subparagraphs (III) and (IV) of this paragraph (g), the hearings panel may take into consideration the licensee's prior disciplinary record. If the hearings panel does take into consideration any prior discipline of the licensee, its findings and recommendations shall so indicate.

(VI) In all cases of revocation, suspension, or probation, the board shall enter in its records the facts of such revocation, suspension, or probation and of any subsequent action of the board with respect thereto.

(VII) to (IX) (Deleted by amendment, L. 79, p. 512, § 14, effective July 1, 1979.)

(X) In all cases involving alleged violations of section 12-36-117 (1)(mm), the board shall promptly notify the executive director of the department of public health and environment of its findings, including whether it found that the physician violated section 12-36-117 (1)(mm) and any restrictions it placed on the physician with respect to recommending the use of medical marijuana.

(h) The attorney general shall prosecute those charges which have been referred to him or her by the inquiry panel pursuant to subparagraph (IV) of paragraph (c) of subsection (4) of this section. The board may direct the attorney general to perfect an appeal.

(i) Any person whose license to practice medicine, to practice as a physician assistant, or to practice as an anesthesiologist assistant is revoked or who surrenders his or her license to avoid discipline is not eligible to apply for any license for two years after the date the license is revoked or surrendered. The two-year waiting period applies to any person whose license to practice medicine, to practice as a physician assistant, to practice as an anesthesiologist assistant, or to practice any other health care occupation is revoked by any other legally qualified board or regulatory entity.

(6) A majority of the members of the board, three members of the inquiry panel, or three members of the hearings panel shall constitute a quorum. The action of a majority of those present comprising such quorum shall be the action of the board, the inquiry panel, or the hearings panel.

(7) (Deleted by amendment, L. 2010, (HB 10-1260), ch. 403, p. 1951, § 17, effective July 1, 2010.)

(8) If any licensee is determined to be mentally incompetent or insane by a court of competent jurisdiction and a court enters, pursuant to part 3 or part 4 of article 14 of title 15 or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency or insanity is of such a degree that the licensee is incapable of continuing to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant, the board shall automatically suspend his or her license, and, anything in this article to the contrary notwithstanding, such suspension must continue until the licensee is found by such court to be competent to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant.

(9) (a) If the board has reasonable cause to believe that a licensee is unable to practice with reasonable skill and safety to patients because of a condition described in section 12-36-117 (1)(i) or (1)(o), it may require such licensee to submit to mental or physical examinations by physicians designated by the board. If a licensee fails to submit to such mental or physical examinations, the board may suspend the license until the required examinations are conducted.

(b) Every licensee shall be deemed, by so practicing or by applying for annual registration of such person's license, to have consented to submit to mental or physical examinations when directed in writing by the board. Further, such person shall be deemed to have waived all objections to the admissibility of the examining physician's testimony or examination reports on the ground of privileged communication. Subject to applicable federal law, such licensee shall be deemed to have waived all objections to the production of medical records to the board from health care providers that may be necessary for the evaluations described in paragraph (a) of this subsection (9).

(c) The results of any mental or physical examination ordered by the board shall not be used as evidence in any proceeding other than before the board.

(10) (a) Investigations, examinations, hearings, meetings, or any other proceedings of the board conducted pursuant to this section shall be exempt from any law requiring that proceedings of the board be conducted publicly or that the minutes or records of the board with respect to action of the board taken pursuant to this section be open to public inspection. This subsection (10) shall not apply to investigations, examinations, hearings, meetings, or any other proceedings or records of the licensing panel created pursuant to section 12-36-111.3 related to the unlicensed practice of medicine.

(b) For purposes of the records related to a complaint filed pursuant to this section against a licensee, the board is considered a professional review committee, the records related to the complaint include all records described in section 12-36.5-102 (7), and section 12-36.5-104 (11) applies to those records.

(11) A licensee who, at the request of the board, examines another licensee shall be immune from suit for damages by the person examined if the examining person conducted the examination and made his or her findings or diagnosis in good faith.

(12) (Deleted by amendment, L. 95, p. 1062, § 13, effective July 1, 1995.)

(13) Within thirty days after the board takes final action, which is of public record, to revoke or suspend a license or to place a licensee on probation based on competence or professional conduct, the board shall send notice of the final action to any hospital in which the licensee has clinical privileges, as indicated by the licensee.

(14) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person or in its own motion, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (14), the respondent may request a hearing on the question of whether acts or practices in violation of this part 1 have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(15) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this part 1, then, in addition to any specific powers granted pursuant to this part 1, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (15) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (15) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (15). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (15) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (15) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this part 1, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (15), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom such order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(16) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this part 1, any rule promulgated pursuant to this part 1, any order issued pursuant to this part 1, or any act or practice constituting grounds for administrative sanction pursuant to this part 1, the board may enter into a stipulation with such person.

(17) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(18) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in section 12-36-119.

(19) If a physician has a restriction placed on his or her license, the restriction shall, if practicable, state whether the restriction prohibits the physician from making a medical marijuana recommendation.



§ 12-36-118.5. Confidential agreements to limit practice - violation grounds for discipline

(1) If a physician, physician assistant, or anesthesiologist assistant suffers from a physical illness; a physical condition; or a behavioral or mental health disorder that renders the licensee unable to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant with reasonable skill and with safety to patients, the physician, physician assistant, or anesthesiologist assistant shall notify the board of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period determined by the board. The board may require the licensee to submit to an examination or refer the licensee to a peer health assistance program pursuant to section 12-36-123.5 to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the licensee's ability to practice with reasonable skill and with safety to patients.

(2) (a) Upon determining that a physician, physician assistant, or anesthesiologist assistant with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited medical services with reasonable skill and with safety to patients, the board may enter into a confidential agreement with the physician, physician assistant, or anesthesiologist assistant in which the physician, physician assistant, or anesthesiologist assistant agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the board.

(b) As part of the agreement, the licensee shall be subject to periodic reevaluations or monitoring as determined appropriate by the board. The board may refer the licensee to the peer assistance health program for reevaluation or monitoring.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(3) By entering into an agreement with the board pursuant to this section to limit his or her practice, the licensee shall not be deemed to be engaging in unprofessional conduct, and the agreement shall be considered an administrative action and shall not constitute a restriction or discipline by the board. However, if the licensee fails to comply with the terms of an agreement entered into pursuant to this section, such failure constitutes unprofessional conduct pursuant to section 12-36-117 (1)(o), and the licensee shall be subject to discipline in accordance with section 12-36-118.

(4) This section shall not apply to a licensee subject to discipline for unprofessional conduct as described in section 12-36-117 (1)(i).



§ 12-36-119. Appeal of final board actions

When the board refuses to grant a license, imposes disciplinary action pursuant to section 12-36-118, or places a licensee on probation, such action may be reviewed by the court of appeals pursuant to section 24-4-106 (11), C.R.S., unless the licensee has accepted a license subject to terms of probation as set forth in section 12-36-116 (3).



§ 12-36-122. Physician training licenses

(1) Any person serving an approved internship, residency, or fellowship, as defined by this article, in a hospital in this state may do so for an aggregate period of up to six years under the authority of a physician training license issued pursuant to this subsection and without a license to practice medicine issued pursuant to section 12-36-107 or 12-36-107.6.

(2) No person shall be granted a physician training license unless such person meets the following criteria:

(a) The person has been accepted into and demonstrates the intention to participate in an approved internship, residency, or fellowship, as defined by this article; and

(b) The person is not otherwise licensed to practice medicine in this state.

(3) The board may refrain from issuing a physician training license, or may grant a physician training license subject to terms or probation, for any of the reasons listed in section 12-36-116 (1)(a), (1)(b), or (1)(c). An applicant whose physician training license is denied or is granted subject to terms of probation may seek review pursuant to section 24-4-104 (9), C.R.S.; except that, if an applicant accepts a physician training license that is subject to terms of probation, such acceptance shall be in lieu of and not in addition to the remedies set forth in section 24-4-104 (9), C.R.S.

(4) Except as provided in subsection (3) of this section, the board shall issue a physician training license upon receipt of a statement from the approved internship, residency, or fellowship program stating that the applicant meets the criteria set forth in subsection (2) of this section and that the approved internship, residency, or fellowship accepts responsibility for the applicant's training while in the program. The statement shall be signed by the program director, clinical director, or other physician responsible for the training of the applicant. The statement shall be submitted to the board no later than thirty days prior to the date on which the applicant begins the approved internship, residency, or fellowship in this state.

(5) Where feasible, the applicant shall submit a completed application, on a form approved by the board, on or before the date on which the applicant begins the approved internship, residency, or fellowship in this state. Any physician training license granted pursuant to this section shall expire if a completed application is not received by the board sixty days after the applicant begins the approved internship, residency, or fellowship in this state. The board may establish and charge an application and renewal fee not to exceed fifty dollars for such physician training licenses pursuant to section 24-34-105, C.R.S. Such applicants and renewal applicants shall not be required to pay any fee pursuant to section 12-36-123.5.

(6) Except as otherwise provided in this section, such physician training license shall be subject to renewal as set forth in section 12-36-123 (1)(a) and (1)(b). In no event shall any person hold a Colorado physician training license for more than an aggregate period of six years.

(7) A physician training licensee may practice medicine as defined by this article with the following restrictions:

(a) A physician training licensee shall be authorized to practice medicine only under the supervision of a physician licensed to practice medicine pursuant to section 12-36-107 or 12-36-107.6 and only as necessary for the physician training licensee's participation in the approved internship, residency, or fellowship designated on the licensee's application for a physician training license.

(b) (I) A physician training license shall expire:

(A) Within sixty days under the circumstances described in subsection (5) of this section;

(B) At the time the physician training licensee ceases to participate in the approved internship, residency, or fellowship program identified on the licensee's application form; or

(C) At the time the physician training licensee obtains any other license to practice medicine issued by the board.

(II) If a physician training licensee entered an approved internship, residency, or fellowship other than the approved internship, residency, or fellowship indicated on the licensee's application, the licensee shall file a new application with the board pursuant to subsections (4) and (5) of this section.

(c) A physician training licensee shall not have the authority to delegate the rendering of medical services to a person who is not licensed to practice medicine pursuant to section 12-36-106 (3)(l) and shall not have the authority to supervise physician assistants as provided by section 12-36-106 (5).

(d) The issuance of a physician training license shall not be construed to require the board to issue the physician training licensee a license to practice medicine pursuant to section 12-36-107 or 12-36-107.6.

(8) A physician training licensee may be disciplined for unprofessional conduct as defined in section 12-36-117, pursuant to the procedures outlined in section 12-36-118.

(9) Repealed.

(10) Licensed physicians responsible for the supervision of interns, residents, or fellows in graduate training programs shall report to the board no later than thirty days after a physician training licensee has been terminated or has resigned from the approved internship, residency, or fellowship.



§ 12-36-122.5. Intern, resident, or fellow reporting

(1) Notwithstanding any provision of 12-36-118 (10) to the contrary, the board shall inform the licensed physicians responsible for the supervision of an intern, resident, or fellow of any complaint received in writing relating to the intern, resident, or fellow. The board shall also inform the program sponsoring such intern, resident, or fellow of actions of the board regarding such complaint.

(2) The board in its discretion may release records that are not otherwise privileged or confidential by law to the licensed physicians responsible for the supervision of an intern, resident, or fellow, but only if such physician agrees in writing not to redisclose such records or the information contained therein for use outside of any proceeding within the program or practice site.

(3) Licensed physicians responsible for the supervision of interns, residents, or fellows in graduate training programs shall promptly report to the board anything concerning a licensee in the graduate training program that would constitute a violation of this article. The physicians shall also report to the board any licensee who has not progressed satisfactorily in the program because the licensee has been dismissed, suspended, or placed on probation for reasons that constitute unprofessional conduct as defined in section 12-36-117, unless the conduct has been reported to the peer health assistance program pursuant to section 12-36-123.5.



§ 12-36-123. Procedure - registration - fees

(1) (a) All licenses shall be renewed or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S., and shall increase renewal fees consistent with section 24-34-109 (4), C.R.S., to fund the division's costs in administering and staffing the nurse-physician advisory task force for Colorado health care created in section 24-34-109 (1), C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. A person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(b) The board shall design a questionnaire to accompany the renewal form for the purpose of determining whether a licensee has acted in violation of this article or been disciplined for any action that might be considered a violation of this article or might make the licensee unfit to practice medicine with reasonable care and safety. If an applicant fails to answer the questionnaire accurately, such failure shall constitute unprofessional conduct under section 12-36-117 (1)(aa).

(c) Applicants for relicensure shall not be required to attend and complete continuing medical education programs, except as directed by the board to correct deficiencies of training or education as directed under section 12-36-118 (5)(g)(III)(B).

(2) (Deleted by amendment, L. 2004, p. 1829, § 70, effective August 4, 2004.)

(3) (Deleted by amendment, L. 95, p. 1067, § 16, effective July 1, 1995.)



§ 12-36-123.5. Physicians', physician assistants', and anesthesiologist assistants' peer health assistance program

(1) to (3) Repealed.

(3.5) (a) (Deleted by amendment, L. 95, p. 1068, § 17, effective July 1, 1995.)

(b) (I) As a condition of physician, physician assistant, and anesthesiologist assistant licensure and renewal in this state, every applicant shall pay, pursuant to paragraph (e) of this subsection (3.5), an amount set by the board, not to exceed sixty-one dollars per year, which maximum amount may be adjusted on January 1, 2011, and annually thereafter by the board to reflect:

(A) Changes in the United States bureau of labor statistics consumer price index for the Denver-Boulder consolidated metropolitan statistical area for all urban consumers, all goods, or its successor index;

(B) Overall utilization of the program; and

(C) Differences in program utilization by physicians, physician assistants, and anesthesiologist assistants.

(II) Based on differences in utilization rates between physicians, physician assistants, and anesthesiologist assistants, the board may establish different fee amounts for physicians, physician assistants, and anesthesiologist assistants.

(III) The fee imposed pursuant to this paragraph (b) is to support designated providers that have been selected by the board to provide assistance to physicians, physician assistants, and anesthesiologist assistants needing help in dealing with physical, emotional, or psychological problems that may be detrimental to their ability to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant, as applicable.

(c) The board shall select one or more peer health assistance programs as designated providers. To be eligible for designation by the board, a peer health assistance program must:

(I) Provide for the education of physicians, physician assistants, and anesthesiologist assistants with respect to the recognition and prevention of physical, emotional, and psychological problems and provide for intervention when necessary or under circumstances that may be established by rules promulgated by the board;

(II) Offer assistance to a physician, physician assistant, or anesthesiologist assistant in identifying physical, emotional, or psychological problems;

(III) Evaluate the extent of physical, emotional, or psychological problems and refer the physician, physician assistant, or anesthesiologist assistant for appropriate treatment;

(IV) Monitor the status of a physician, physician assistant, or anesthesiologist assistant who has been referred for treatment;

(V) Provide counseling and support for the physician, physician assistant, or anesthesiologist assistant and for the family of any physician, physician assistant, or anesthesiologist assistant referred for treatment;

(VI) Agree to receive referrals from the board;

(VII) Agree to make their services available to all licensed Colorado physicians, licensed Colorado physician assistants, and licensed Colorado anesthesiologist assistants.

(d) The administering entity shall be a qualified, nonprofit private foundation that is qualified under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, and shall be dedicated to providing support for charitable, benevolent, educational, and scientific purposes that are related to medicine, medical education, medical research and science, and other medical charitable purposes.

(e) The responsibilities of the administering entity are:

(I) To collect the required annual payments, either directly or through the board pursuant to paragraph (e.5) of this subsection (3.5);

(II) To verify to the board, in a manner acceptable to the board, the names of all physician, physician assistant, and anesthesiologist assistant applicants who have paid the fee set by the board;

(III) To distribute the moneys collected, less expenses, to the approved designated provider, as directed by the board;

(IV) To provide an annual accounting to the board of all amounts collected, expenses incurred, and amounts disbursed; and

(V) To post a surety performance bond in an amount specified by the board to secure performance under the requirements of this section. The administering entity may recover the actual administrative costs incurred in performing its duties under this section in an amount not to exceed ten percent of the total amount collected.

(e.5) The board may collect the required annual payments payable to the administering entity for the benefit of the administering entity and shall transfer all such payments to the administering entity. All required annual payments collected by or due to the board for each fiscal year are custodial funds that are not subject to appropriation by the general assembly, and the distribution of the payments to the administering entity or expenditure of the payments by the administering entity does not constitute state fiscal year spending for purposes of section 20 of article X of the state constitution.

(f) Repealed.

(4) (Deleted by amendment, L. 95, p. 1068, § 17, effective July 1, 1995.)

(5) Nothing in this section creates any liability on the board or the state of Colorado for the actions of the board in making grants to peer assistance programs, and no civil action may be brought or maintained against the board or the state for an injury alleged to have been the result of the activities of any state-funded peer assistance program or the result of an act or omission of a physician, physician assistant, or anesthesiologist assistant participating in or referred by a state-funded peer assistance program.

(6) Repealed.



§ 12-36-125. Division of fees - independent advertising or marketing agent

(1) (a) If any person holding a license issued by the board or by the state board of medical examiners as constituted under any prior law of this state divides any fee or compensation received or charged for services rendered by him or her as such licensee or agrees to divide any such fee or compensation with any person, firm, association, or corporation as pay or compensation to such other person for sending or bringing any patient or other person to such licensee, or for recommending such licensee to any person, or for being instrumental in any manner in causing any person to engage such licensee in his or her professional capacity; or if any such licensee shall either directly or indirectly pay or compensate or agree to pay or compensate any person, firm, association, or corporation for sending or bringing any patient or other person to such licensee for examination or treatment, or for recommending such licensee to any person, or for being instrumental in causing any person to engage such licensee in his or her professional capacity; or if any such licensee, in his or her professional capacity and in his or her own name or behalf, shall make or present a bill or request a payment for services rendered by any person other than the licensee, such licensee commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(b) Notwithstanding the provisions of paragraph (a) of subsection (1) of this section, a licensee may pay an independent advertising or marketing agent compensation for the advertising or marketing services rendered on the licensee's behalf by such agent, including compensation which is paid for the results or performance of such services on a per patient basis.

(c) As used in this subsection (1), "independent advertising or marketing agent" means a person, firm, association, or corporation which performs advertising or other marketing services on behalf of licensees, including referrals of patients to licensees resulting from patient-initiated responses to such advertising or marketing services.

(2) Violation of the provisions of this section shall constitute grounds for the suspension or revocation of a license or the placing of the holder thereof on probation.

(3) Repealed.



§ 12-36-126. Recovery of fees illegally paid

If any licensee, in violation of section 12-36-125, divides or agrees to divide any fee or compensation received by him for services rendered in his professional capacity with any person whomsoever, the person who has paid such fee or compensation to such licensee may recover the amount unlawfully paid or agreed to be paid from either the licensee or from the person to whom such fee or compensation has been paid, by an action to be instituted within two years from the date on which such fee or compensation was so divided or agreed to be divided.



§ 12-36-127. Liability of persons other than licensee

If any person, firm, association, or corporation receives, either directly or indirectly, any pay or compensation given or paid in violation of section 12-36-125, such person, firm, association, or corporation, and the officers and directors thereof, commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-36-129. Unauthorized practice - penalties

(1) Any person who practices or offers or attempts to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant within this state without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and any person committing a second or subsequent offense commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) Any person who engages in any of the following activities commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.:

(a) Presents as his or her own the diploma, license, certificate, or credentials of another;

(b) Gives either false or forged evidence of any kind to the board or any board member in connection with an application for a license to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant;

(c) Practices medicine, practices as a physician assistant, or practices as an anesthesiologist assistant under a false or assumed name; or

(d) Falsely impersonates another licensee of a like or different name.

(2.5) Any person who violates section 12-36-117 (1)(w) commits a class 5 felony, and any person committing a second or subsequent violation commits a class 3 felony; and such persons shall be punished as provided in section 18-1.3-401, C.R.S.

(3) No action may be maintained against an individual who has been the recipient of services constituting the unlawful practice of medicine, unlawful practice as a physician assistant, or unlawful practice as an anesthesiologist assistant, for the breach of a contract involving the unlawful practice of medicine, unlawful practice as a physician assistant, or unlawful practice as an anesthesiologist assistant or the recovery of compensation for services rendered under such a contract.

(4) When an individual has been the recipient of services constituting the unlawful practice of medicine, unlawful practice as a physician assistant, or unlawful practice as an anesthesiologist assistant, whether or not the individual knew that the rendition of the services was unlawful:

(a) The individual or the individual's personal representative is entitled to recover the amount of any fee paid for the services; and

(b) The individual or the individual's personal representative may also recover a reasonable attorney fee as fixed by the court, to be assessed as part of the costs of the action.

(5) (a) No specialty society, association of physicians, or licensed physician may discriminate against any person licensed to practice medicine if such physician is qualified for membership in the specialty society or association. If board certification or eligibility in a specialty is a membership requirement, certification or eligibility by either the American board of medical specialties or the American osteopathic association based upon the applicant's training as a doctor of medicine or doctor of osteopathy, is sufficient. Notwithstanding any other remedies provided under this article, a licensed physician who is discriminated against in violation of this section shall have a private right of action against the licensed physician or specialty society or association that so discriminates.

(b) Any licensed physician, specialty society, or association of physicians held liable for a violation of this subsection (5) shall pay the costs and reasonable attorney fees incurred by the aggrieved physician associated with his pursuit of any claim for relief authorized by this subsection (5).

(6) (a) The board may, in the name of the people of the state of Colorado and through the attorney general of the state of Colorado, apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act prohibited by this article.

(b) If the board establishes that the defendant has been or is committing an act prohibited by this article, the court shall enter a decree perpetually enjoining the defendant from further committing the act.

(c) An injunctive proceeding may be brought pursuant to this section in addition to, and not in lieu of, all penalties and other remedies provided in this article.



§ 12-36-131. Existing licenses

(1) Nothing in this article shall be construed to invalidate or affect the license of any person holding a valid, unrevoked, and unsuspended license to practice medicine in this state on July 1, 1951, except as otherwise provided by this article.

(2) Nothing in this article shall be construed to invalidate the license of any person holding a valid, unrevoked, and unsuspended license on June 30, 1979, to practice medicine in this state or to affect any disciplinary proceeding or appeal pending on June 30, 1979, or any appointment to the board, the inquiry panel, or the hearings panel made on or before June 30, 1979.



§ 12-36-133. Postmortem examinations by licensee - definition - application of this section

(1) As used in this section, "person or persons" shall include any individual, partnership, corporation, body politic, or association.

(2) Consent for a licensee to conduct a postmortem examination of the body of a deceased person shall be deemed sufficient when given by whichever one of the following assumes custody of the body for purposes of burial: Father, mother, husband, wife, child, guardian, next of kin, or, in the absence of any of the foregoing, a friend or a person charged by law with the responsibility for burial. If two or more such persons assume custody of the body, the consent of one of them shall be deemed sufficient.

(3) Nothing in this section shall be construed as a repeal of any provision of part 6 of article 10 of title 30, C.R.S.



§ 12-36-134. Professional service corporations, limited liability companies, and registered limited liability partnerships for the practice of medicine - definitions

(1) Persons licensed to practice medicine by the board may form professional service corporations for such persons' practice of medicine under the "Colorado Business Corporation Act", articles 101 to 117 of title 7, C.R.S., if such corporations are organized and operated in accordance with the provisions of this section. The articles of incorporation of such corporations shall contain provisions complying with the following requirements:

(a) The name of the corporation shall contain the words "professional company" or "professional corporation" or abbreviations thereof.

(b) The corporation is organized solely for the purpose of permitting individuals to conduct the practice of medicine through a corporate entity, so long as all the individuals are actively licensed physicians or physician assistants in the state of Colorado.

(c) The corporation may exercise the powers and privileges conferred upon corporations by the laws of Colorado only in furtherance of and subject to its corporate purpose.

(d) (I) Except as specified in subparagraph (II) of this paragraph (d), all shareholders of the corporation are persons licensed by the board to practice medicine in the state of Colorado who at all times own their shares in their own right; except that one or more persons licensed by the board as a physician assistant may be a shareholder of the corporation as long as the physician shareholders maintain majority ownership of the corporation. The shareholders shall be individuals who, except for illness, accident, time spent in the armed services, on vacations, and on leaves of absence not to exceed one year, are actively engaged in the practice of medicine or as a physician assistant in the offices of the corporation.

(II) If a person licensed to practice medicine who was a shareholder of the corporation dies, an heir to the deceased shareholder may become a shareholder of the corporation for up to two years, regardless of whether the heir is licensed to practice medicine. Unless the deceased shareholder was the only shareholder of the corporation, the heir who becomes a shareholder shall be a nonvoting shareholder in all matters concerning the corporation. If the heir of the deceased shareholder ceases to be a shareholder, the shares shall be disposed of pursuant to paragraph (e) of this subsection (1).

(e) Provisions shall be made requiring any shareholder who ceases to be or for any reason is ineligible to be a shareholder to dispose of all his shares forthwith, either to the corporation or to any person having the qualifications described in paragraph (d) of this subsection (1).

(f) The president shall be a shareholder and a director and, to the extent possible, all other directors and officers shall be persons having the qualifications described in paragraph (d) of this subsection (1). Lay directors, officers, and heirs of deceased shareholders shall not exercise any authority whatsoever over the independent medical judgment of persons licensed by the board to practice medicine in this state. Notwithstanding sections 7-108-103 to 7-108-106, C.R.S., relating to the terms of office and classification of directors, a professional service corporation for the practice of medicine may provide in the articles of incorporation or the bylaws that the directors may have terms of office of up to six years and that the directors may be divided into classes, with the terms of each class staggered to provide for the periodic election of less than all the directors. Nothing in this article shall be construed to cause a professional service corporation to be vicariously liable to a patient or third person for the professional negligence or other tortious conduct of a physician who is a shareholder or employee of a professional service corporation.

(f.5) An heir to a deceased shareholder who becomes a shareholder shall be liable only to the same extent as the deceased shareholder would have been in his or her capacity as a shareholder, had he or she lived and remained a shareholder, for all acts, errors, and omissions of the employees of the corporation.

(g) The articles of incorporation provide and all shareholders of the corporation agree that all shareholders of the corporation are jointly and severally liable for all acts, errors, and omissions of the employees of the corporation or that all shareholders of the corporation are jointly and severally liable for all acts, errors, and omissions of the employees of the corporation, except during periods of time when each licensee who is a shareholder or any employee of the corporation has a professional liability policy insuring himself or herself and all employees who are not licensed pursuant to this article who act at his or her direction, in the amount of fifty thousand dollars for each claim and an aggregate top limit of liability per year for all claims of one hundred fifty thousand dollars, or the corporation maintains in good standing professional liability insurance that meets the following minimum standards:

(I) The insurance insures the corporation against liability imposed upon the corporation by law for damages resulting from any claim made against the corporation arising out of the performance of professional services for others by those officers and employees of the corporation who are licensees.

(II) The policies insure the corporation against liability imposed upon it by law for damages arising out of the acts, errors, and omissions of all nonprofessional employees.

(III) The insurance is in an amount for each claim of at least fifty thousand dollars multiplied by the number of licensees employed by the corporation. The policy may provide for an aggregate top limit of liability per year for all claims of one hundred fifty thousand dollars also multiplied by the number of licensees employed by the corporation, but no firm shall be required to carry insurance in excess of three hundred thousand dollars for each claim with an aggregate top limit of liability for all claims during the year of nine hundred thousand dollars.

(IV) The policy may provide that it does not apply to: Any dishonest, fraudulent, criminal, or malicious act or omission of the insured corporation or any stockholder or employee thereof; the conduct of any business enterprise, as distinguished from the practice of medicine, in which the insured corporation under this section is not permitted to engage but which nevertheless may be owned by the insured corporation or in which the insured corporation may be a partner or which may be controlled, operated, or managed by the insured corporation in its own or in a fiduciary capacity, including the ownership, maintenance, or use of any property in connection therewith; when not resulting from breach of professional duty, bodily injury to, or sickness, disease, or death of any person, or to injury to or destruction of any tangible property, including the loss of use thereof; and such policy may contain reasonable provisions with respect to policy periods, territory, claims, conditions, and other usual matters.

(2) Repealed.

(3) The corporation shall do nothing that, if done by a licensee employed by the corporation, would violate the standards of professional conduct as provided for in section 12-36-117. Any violation of this section by the corporation is grounds for the board to revoke or suspend the license of the person or persons responsible for the violation.

(4) Nothing in this section diminishes or changes the obligation of each licensee employed by the corporation to conduct his or her practice in accordance with the standards of professional conduct provided for in section 12-36-117. Any licensee who, by act or omission, causes the corporation to act or fail to act in a way that violates the standards of professional conduct, including any provision of this section, is personally responsible for such act or omission and is subject to discipline for the act or omission.

(5) Nothing in this section modifies the physician-patient privilege specified in section 13-90-107 (1)(d), C.R.S.

(6) A professional service corporation may adopt a pension, profit-sharing (whether cash or deferred), health and accident, insurance, or welfare plan for all or part of its employees including lay employees if such plan does not require or result in the sharing of specific or identifiable fees with lay employees, and if any payments made to lay employees, or into any such plan in behalf of lay employees, are based upon their compensation or length of service, or both, rather than the amount of fees or income received.

(7) (a) Corporations shall not practice medicine. Nothing in this section shall be construed to abrogate a cause of action against a professional corporation for its independent acts of negligence.

(b) Employment of a physician in accordance with section 25-3-103.7, C.R.S., shall not be considered the corporate practice of medicine.

(8) As used in this section, unless the context otherwise requires:

(a) "Articles of incorporation" includes operating agreements of limited liability companies and partnership agreements of registered limited liability partnerships.

(b) "Corporation" includes a limited liability company organized under the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S., and a limited liability partnership registered under section 7-60-144 or 7-64-1002, C.R.S.; except that the name of an entity other than a corporation shall contain the word "professional" or the abbreviation "prof." in addition to any other words required by the statute under which such entity is organized.

(c) "Director" and "officer" of a corporation includes a member and a manager of a limited liability company and a partner in a registered limited liability partnership.

(d) "Employees" includes employees, members, and managers of a limited liability company and employees and partners of a registered limited liability partnership.

(e) "President" includes all managers, if any, of a limited liability company and all partners in a registered limited liability partnership.

(f) "Share" includes a member's rights in a limited liability company and a partner's rights in a registered limited liability partnership.

(g) "Shareholder" includes a member of a limited liability company and a partner in a registered limited liability partnership.



§ 12-36-135. Injuries to be reported - penalty for failure to report - immunity from liability

(1) (a) (I) Every licensee who attends or treats any of the following injuries shall report the injury at once to the police of the city, town, or city and county or the sheriff of the county in which the licensee is located:

(A) A bullet wound, a gunshot wound, a powder burn, or any other injury arising from the discharge of a firearm, or an injury caused by a knife, an ice pick, or any other sharp or pointed instrument that the licensee believes to have been intentionally inflicted upon a person;

(B) An injury arising from a dog bite that the licensee believes was inflicted upon a person by a dangerous dog, as defined in section 18-9-204.5 (2)(b), C.R.S.; or

(C) Any other injury that the licensee has reason to believe involves a criminal act; except that a licensee is not required to report an injury that he or she has reason to believe resulted from domestic violence unless he or she is required to report the injury pursuant to subsection (1)(a)(I)(A) or (1)(a)(I)(B) of this section or the injury is a serious bodily injury, as defined in section 18-1-901 (3)(p).

(II) Any licensee who fails to make a report as required by this section commits a class 2 petty offense, as defined by section 18-1.3-503, C.R.S., and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.

(III) Except as described in subsection (1)(a)(I)(C) of this section, a licensee may, but is not required to, report an injury that he or she has reason to believe occurred as a result of domestic violence if:

(A) The victim of the injury is at least eighteen years of age and indicates his or her preference that the injury not be reported; and

(B) The injury is not an injury that the licensee is required to report pursuant to subsection (1)(a)(I)(A) or (1)(a)(I)(B) of this section.

(IV) If a licensee does not report an injury pursuant to a victim's request, as described in subsection (1)(a)(III) of this section, the licensee shall document the victim's request in the victim's medical record.

(V) Before a licensee reports an injury that he or she has reason to believe resulted from domestic violence, as described in subsection (1)(a)(III) of this section, the licensee shall make a good-faith effort, confidentially, to advise the victim of the licensee's intent to do so.

(VI) If a licensee has reason to believe that an injury resulted from domestic violence, then, regardless of whether the licensee reports the injury to law enforcement, the licensee shall either refer the victim to a victim's advocate, as defined in section 13-90-107 (1)(k)(II), or provide the victim with information concerning services available to victims of abuse.

(b) (I) When a licensee or nurse performs a medical forensic examination that includes the collection of evidence at the request of a victim of sexual assault, the licensee's or nurse's employing medical facility shall, with the consent of the victim of the sexual assault, make one of the following reports to law enforcement:

(A) A law enforcement report if a victim wishes to obtain a medical forensic examination with evidence collection and at the time of the medical forensic examination chooses to participate in the criminal justice system;

(B) A medical report if a victim wishes to obtain a medical forensic examination with evidence collection but at the time of the medical forensic examination chooses not to participate in the criminal justice system. The licensee or nurse shall collect such evidence and victim identifying information, and the employing medical facility shall release the evidence and information to law enforcement for testing in accordance with section 24-33.5-113 (1)(b)(III), C.R.S., and storage in accordance with section 18-3-407.5 (3)(c), C.R.S.

(C) An anonymous report if a victim wishes to obtain a medical forensic examination with evidence collection but at the time of the medical forensic examination chooses not to have personal identifying information provided to law enforcement or to participate in the criminal justice system. The licensee or nurse shall collect such evidence, and the employing medical facility shall release it to law enforcement for storage in accordance with section 18-3-407.5 (3)(c), C.R.S. Law enforcement shall receive no identifying information for the victim. Law enforcement shall assign a unique identifying number to the evidence, and the licensee or nurse shall record the identifying number in the medical record and notify the victim that the identifying number is recorded. Additionally, the licensee or nurse shall provide the identifying number to the victim.

(II) Nothing in this section:

(A) Prohibits a victim from anonymously speaking to law enforcement about the victim's rights or options prior to determining whether to consent to a report described in this paragraph (b); or

(B) Requires a licensee, nurse, or medical facility to make a report to law enforcement concerning an alleged sexual assault if medical forensic evidence is not collected.

(III) If the licensee's employing medical facility knows where the alleged sexual assault occurred, the facility shall make the report with the law enforcement agency in whose jurisdiction the crime occurred regarding preservation of the evidence. If the medical facility does not know where the alleged sexual assault occurred, the facility shall make the report with its local law enforcement agency regarding preservation of the evidence.

(IV) In addition to the report required by subparagraph (I) of this paragraph (b) to be filed by the employing medical facility, a licensee who attends or treats any of the injuries described in sub-subparagraph (A) of subparagraph (I) of paragraph (a) of this subsection (1) of a victim of a sexual assault shall also report the injury to the police or sheriff as required by paragraph (a) of this subsection (1).

(1.5) As used in subsection (1) of this section, unless the context otherwise requires:

(a) "Domestic violence" means an act of violence upon a person with whom the actor is or has been involved in an intimate relationship. Domestic violence also includes any other crime against a person or any municipal ordinance violation against a person when used as a method of coercion, control, punishment, intimidation, or revenge directed against a person with whom the actor is or has been involved in an intimate relationship.

(b) "Intimate relationship" means a relationship between spouses, former spouses, past or present unmarried couples, or persons who are both the parents of the same child regardless of whether the persons have been married or have lived together at any time.

(2) (a) Any licensee who, in good faith, makes a report pursuant to subsection (1) of this section or does not make a report as described in subsection (1)(a)(III) of this section is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making of such report, and has the same immunity with respect to participation in any judicial proceeding resulting from such report.

(b) A licensee who, in good faith, refers a victim to a victim's advocate or provides a victim with information concerning services available to victims of abuse, as described in subsection (1)(a)(VI) of this section, is not civilly liable for any act or omission of the victim's advocate or of any agency that provides such services to the victim.

(3) Any licensee who makes a report pursuant to subsection (1) of this section shall not be subject to the physician-patient relationship described in section 13-90-107 (1)(d), C.R.S., as to the medical examination and diagnosis. Such licensee may be examined as a witness, but not as to any statements made by the patient that are the subject matter of section 13-90-107 (1)(d), C.R.S.



§ 12-36-136. Determination of death

(1) An individual is dead if:

(a) He has sustained irreversible cessation of circulatory and respiratory functions; or

(b) He has sustained irreversible cessation of all functions of the entire brain, including the brain stem.

(2) A determination of death under this section shall be in accordance with accepted medical standards.



§ 12-36-137. Inactive license

(1) Any licensee pursuant to section 12-36-114 may apply to the board to be transferred to an inactive status. Such application shall be in the form and manner designated by the board. The board may grant such status by issuing an inactive license or it may deny the application as set forth in section 12-36-116.

(2) Any person applying for a license under this section shall:

(a) Provide an affidavit to the board that the applicant, after a date certain, will not practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant in this state unless the applicant is issued a license to practice medicine, practice as a physician assistant, or practice as an anesthesiologist assistant pursuant to subsection (5) of this section;

(b) Pay the license fee as authorized pursuant to section 12-36-123; and

(c) Comply with any financial responsibility standards promulgated by the board pursuant to section 13-64-301 (1), C.R.S.

(3) Such inactive status shall be plainly indicated on the face of any inactive license issued under this section.

(4) The board is authorized to undertake disciplinary proceedings as set forth in sections 12-36-117 and 12-36-118 against any person licensed under this section for any act committed while the person was licensed pursuant to this article.

(5) Any person licensed under this section who wishes to resume the practice of medicine or to resume practice as a physician assistant shall file an application in the form and manner the board shall designate, pay the license fee promulgated by the board pursuant to section 12-36-123, and meet the financial responsibility requirements promulgated by the board pursuant to section 13-64-301 (1), C.R.S. The board may approve such application and issue a license or may deny the application as set forth in section 12-36-116.



§ 12-36-140. Protection of medical records - licensee's obligations - verification of compliance - noncompliance grounds for discipline - rules

(1) Each licensed physician and physician assistant shall develop a written plan to ensure the security of patient medical records. The plan shall address at least the following:

(a) The storage and proper disposal, if appropriate, of patient medical records;

(b) The disposition of patient medical records in the event the licensee dies, retires, or otherwise ceases to practice or provide medical care to patients; and

(c) The method by which patients may access or obtain their medical records promptly if any of the events described in paragraph (b) of this subsection (1) occurs.

(2) Upon initial licensure under this article and upon renewal of a license, the applicant or licensee, as applicable, shall attest to the board that he or she has developed a plan in compliance with this section.

(3) A licensee shall inform each patient, in writing, of the method by which the patient may access or obtain his or her medical records if an event described in paragraph (b) of subsection (1) of this section occurs.

(4) A licensee who fails to comply with this section shall be subject to discipline in accordance with section 12-36-118.

(5) The board may adopt rules as necessary to implement this section.



§ 12-36-141. Medical marijuana recommendations - guidelines

The board, in consultation with the department of public health and environment and physicians specializing in medical marijuana, shall establish guidelines for physicians making medical marijuana recommendations.



§ 12-36-142. Licensee duties relating to assistance animals - definitions

(1) A licensee who is approached by a patient seeking an assistance animal as a reasonable accommodation in housing shall either:

(a) Make a written finding regarding whether the patient has a disability and, if a disability is found, a separate written finding regarding whether the need for the animal is related to that disability; or

(b) Make a written finding that there is insufficient information available to make a finding regarding disability or the disability-related need for the animal.

(2) This section does not:

(a) Change any laws or procedures related to a service animal under Title II and Title III of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq.;

(b) Affect in any way the right of pet ownership in public housing established in 42 U.S.C. sec. 1437z-3, as amended; or

(c) Limit the means by which a person with a disability may demonstrate, pursuant to state or federal law, that the person has a disability or that the person has a disability-related need for an assistance animal.

(3) A licensee shall not make a determination related to subsection (1) of this section unless the licensee:

(a) Has met with the patient in person or by telemedicine;

(b) Is sufficiently familiar with the patient and the disability; and

(c) Is legally and professionally qualified to make the determination.

(4) For purposes of this section:

(a) "Assistance animal" means an animal that qualifies as a reasonable accommodation under the federal "Fair Housing Act", 42 U.S.C. sec. 3601 et seq., as amended, or section 504 of the federal "Rehabilitation Act of 1973", 29 U.S.C. sec. 794, as amended.

(b) "Disability" has the same meaning as set forth in the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., and its related amendments and implementing regulations and includes a handicap as that term is defined in the federal "Fair Housing Act", 42 U.S.C. sec. 3601 et seq., as amended, and 24 CFR 100.201.

(c) "Service animal" has the same meaning as set forth in the implementing regulations of Title II and Title III of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq.






Part 2 - Safety Training for Unlicensed X-Ray Technicians






Article 36.5 - Professional Review of Health Care Providers

Part 1 - Professional Review Proceedings - Physicians

§ 12-36.5-101. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that the Colorado medical board created in article 36 of this title and the state board of nursing created in article 38 of this title act for the state in their sovereign capacity to govern licensure, discipline, and professional review of persons licensed to practice medicine, licensed as physician assistants, and licensed to practice nursing and granted authority as advanced practice nurses, respectively, in this state. The general assembly further finds, determines, and declares that:

(a) The authority to provide health care in this state is a privilege granted by the legislative authority of the state; and

(b) It is necessary for the health, safety, and welfare of the people of this state that the appropriate regulatory boards exercise their authority to protect the people of this state from unauthorized practice and unprofessional conduct by persons licensed to provide health care under articles 36 and 38 of this title.

(2) The general assembly recognizes that:

(a) Many patients of persons licensed to provide health care in this state have restricted choices of health care providers under a variety of circumstances and conditions;

(b) Many patients lack the knowledge, experience, or education to properly evaluate the quality of medical or nursing practice or the professional conduct of those licensed to practice medicine, licensed to act as physician assistants, and licensed to practice nursing and granted authority as advanced practice nurses; and

(c) It is necessary and proper that the respective regulatory boards exercise their regulatory authority to protect the health, safety, and welfare of the people of this state.

(3) The general assembly recognizes that, in the proper exercise of their authority and responsibilities under this article, the Colorado medical board and the state board of nursing must, to some extent, replace competition with regulation, and that the replacement of competition by regulation, particularly with regard to persons licensed under article 36 of this title or licensed under article 38 of this title and granted authority as advanced practice nurses, is related to a legitimate state interest in the protection of the health, safety, and welfare of the people of this state.



§ 12-36.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authorized entity" means a corporation, organization, or entity that is authorized to establish a professional review committee under section 12-36.5-104 (4) or (5) or under rules of the medical board or nursing board adopted pursuant to section 12-36.5-104 (5).

(2) "CMS" means the federal centers for medicare and medicaid services.

(2.5) "Division" means the division of professions and occupations in the department of regulatory agencies.

(3) "Governing board" means a board, board of trustees, governing board, or other body, or duly authorized subcommittee thereof, of an authorized entity, which board or body has final authority pursuant to the entity's written bylaws, policies, or procedures to take final action regarding the recommendations of a professional review committee.

(4) "Joint commission" means the joint commission or its successor entity.

(5) "Medical board" means the Colorado medical board created in section 12-36-103 (1).

(6) "Professional review committee" means any committee authorized under this article to review and evaluate the competence, professional conduct of, or the quality and appropriateness of patient care provided by, any person licensed under article 36 of this title or licensed under article 38 of this title and granted authority as an advanced practice nurse. "Professional review committee" includes a governing board, a hearing panel appointed by a governing board to conduct a hearing under section 12-36.5-104 (7)(a), and an independent third party designated by a governing board under section 12-36.5-104 (8)(b).

(7) (a) "Records" means any and all written, electronic, or oral communications by any person arising from any activities of a professional review committee, including a governing board, established by an authorized entity under this article or by the agent or staff thereof, including any:

(I) Letters of reference;

(II) Complaint, response, or correspondence related to the complaint or response;

(III) Interviews or statements, reports, memoranda, assessments, and progress reports developed to assist in professional review activities;

(IV) Assessments and progress reports to assist in professional review activities, including reports and assessments developed by independent consultants in connection with professional review activities; and

(V) Recordings or transcripts of proceedings, minutes, formal recommendations, decisions, exhibits, and other similar items or documents related to professional review activities or the committee on anticompetitive conduct and typically constituting the records of administrative proceedings.

(b) "Records" does not include any written, electronic, or oral communications by any person that are otherwise available from a source outside the scope of professional review activities, including medical records and other health information.

(8) "State board of nursing" or "nursing board" means the state board of nursing created in section 12-38-104.



§ 12-36.5-103. Use of professional review committees

(1) (a) The general assembly recognizes that:

(I) The medical board and the nursing board, while assuming and retaining ultimate authority for licensure and discipline in accordance with articles 36 and 38 of this title, respectively, and in accordance with this article, cannot practically and economically assume responsibility over every single allegation or instance of purported deviation from the standards of quality for the practice of medicine or nursing, from the standards of professional conduct, or from the standards of appropriate care; and

(II) An attempt to exercise such oversight would result in extraordinary delays in the determination of the legitimacy of the allegations and would result in the inappropriate and unequal exercise of their authority to license and discipline persons licensed under article 36 of this title or licensed under article 38 of this title and granted authority as advanced practice nurses.

(b) It is therefore the intent of the general assembly that the medical board and the nursing board utilize and allow professional review committees and governing boards to assist them in meeting their responsibilities under articles 36 and 38 of this title, respectively, and under this article.

(2) All persons licensed under article 36 of this title or licensed under article 38 of this title and granted authority as advanced practice nurses are encouraged to serve upon professional review committees when called to do so and to study and review in an objectively reasonable manner the professional conduct of persons licensed under article 36 of this title or licensed under article 38 of this title and granted authority as advanced practice nurses, including the competence, professional conduct of, or the quality and appropriateness of patient care provided by, those persons.

(3) (a) The use of professional review committees is an extension of the authority of the medical board and nursing board. However, except as otherwise provided in this article, nothing in this article limits the authority of professional review committees properly constituted under this article.

(b) Professional review committees, the members who constitute the committees, governing boards, authorized entities, and persons who participate directly or indirectly in professional review activities are granted certain immunities from liability arising from actions that are within the scope of their activities as provided in section 12-36.5-105. These grants of immunity from liability are necessary to ensure that professional review committees and governing boards can exercise their professional knowledge and judgment.



§ 12-36.5-104. Establishment of professional review committees - function - rules

(1) A professional review committee may be established pursuant to this section to review and evaluate the competence of, the quality and appropriateness of patient care provided by, or the professional conduct of, any person licensed under article 36 of this title or licensed under article 38 of this title and granted authority as an advanced practice nurse.

(2) Licensed physicians who are actively engaged in the practice of medicine in this state must constitute a majority of the voting members of any professional review committee established pursuant to this section for physicians and physician assistants; except that physicians need not constitute the majority of the voting members of a governing board authorized by paragraph (g) of subsection (4) of this section or an independent third party designated by a governing board under paragraph (b) of subsection (8) of this section.

(2.5) A professional review committee that is reviewing the competence of, the quality and appropriateness of patient care provided by, or the professional conduct of, a person licensed under article 38 of this title and granted authority as an advanced practice nurse must either:

(a) Have, as a voting member, at least one person licensed under article 38 of this title and granted authority as an advanced practice nurse with a scope of practice similar to that of the person who is the subject of the review; or

(b) Engage, to perform an independent review as appropriate, an independent person licensed under article 38 of this title and granted authority as an advanced practice nurse with a scope of practice similar to that of the person who is the subject of the review. The person conducting the independent review must be a person who was not previously involved in the review.

(3) A utilization and quality control peer review organization, as defined pursuant to 42 U.S.C. sec. 1320c-1, or any other organization performing similar review services under federal or state law is an approved professional review committee under this article.

(4) A professional review committee established by any of the following authorized entities is an approved professional review committee under this article if it operates in compliance with written bylaws, policies, or procedures that are in compliance with this article and that have been approved by the authorized entity's governing board and if it is registered with the division in accordance with section 12-36.5-104.6:

(a) The medical staff of a hospital licensed pursuant to part 1 of article 3 of title 25, C.R.S., or certified pursuant to section 25-1.5-103 (1)(a)(II), C.R.S.;

(b) The medical staff of a hospital-related corporation. For the purposes of this paragraph (b), an entity is a "hospital-related corporation" if the licensed or certified hospital or holding company of the licensed or certified hospital has ownership or control of the entity;

(c) A society or association of physicians whose membership includes not less than one-third of the doctors of medicine or doctors of osteopathy licensed to practice and residing in this state, if the physician whose services are the subject of the review is a member of the society or association;

(c.5) A society or association of advanced practice nurses licensed and registered pursuant to article 38 of this title and residing in this state, if the advanced practice nurse whose services are the subject of the review is a member of the society or association;

(d) A society or association of physicians licensed to practice and residing in this state and specializing in a specific discipline of medicine, whose society or association has been designated by the medical board as a specialty society or association representative of physicians practicing the specific discipline of medicine, if the physician whose services are the subject of the review is a member of the specialty society or association;

(d.5) A society or association of advanced practice nurses licensed and registered pursuant to article 38 of this title and practicing in a specified nursing role and population focus, as defined by the nursing board, which society or association has been designated by the nursing board as the specific nursing society or association representative of those advanced practice nurses practicing in that nursing role and population focus, if the advanced practice nurse whose services are the subject of the review is a member of the designated nursing society or association.

(e) An individual practice association or a preferred provider organization consisting of persons licensed under article 36 of this title, or licensed under article 38 of this title and granted authority as advanced practice nurses, or a medical group that predominantly serves members of a health maintenance organization licensed pursuant to parts 1 and 4 of article 16 of title 10, C.R.S. A professional review committee established pursuant to this paragraph (e) has jurisdiction to review only persons licensed under article 36 of this title, or licensed under article 38 of this title and granted authority as advanced practice nurses, who are members of the association or organization creating and authorizing that committee; except that the professional review committee may review the care provided to a particular patient referred by a member of the association or organization to another person licensed under article 36 of this title, or licensed under article 38 of this title and granted authority as an advanced practice nurse, who is not a member of the association or organization.

(f) A corporation authorized to insure persons licensed under article 36 of this title or licensed under article 38 of this title and granted authority as advanced practice nurses pursuant to article 3 of title 10, C.R.S., or any other organization authorized to insure such persons in this state when designated by the medical board or nursing board under subsection (5) of this section;

(g) The governing board of any authorized entity that has a professional review committee established pursuant to article 36 or article 38 of this title;

(h) Any professional review committee established or created by a combination or pooling of any authorized entities;

(i) (I) A nonprofit corporation or association consisting of representatives from a statewide professional society and a statewide hospital association. The association must consist of persons licensed under article 36 of this title or licensed under article 38 of this title and granted authority as advanced practice nurses, hospital administrators, and hospital trustees, with a majority of the representatives being persons licensed under article 36 of this title when the subject of the investigation is a person licensed under article 36 of this title, and at least one of the representatives being a person licensed under article 38 of this title and granted authority as an advanced practice nurse when the subject of the investigation is a person licensed under article 38 of this title and granted authority as an advanced practice nurse. The association may establish, or contract for, one or more professional review committees to review the care by hospital staff personnel who are licensed under article 36 of this title or licensed under article 38 of this title and granted authority as advanced practice nurses, with priority given to small rural hospital staffs. These professional review services must be available statewide on a fee-for-service basis to licensed or certified hospitals at the joint request of the governing board and the medical or nursing staff of the hospital or at the sole request of the governing board of the hospital. If a member being reviewed specializes in a generally recognized specialty of medicine or nursing, at least one of the health care providers on the professional review committee must be a person licensed under article 36 of this title, or licensed under article 38 of this title and granted authority as an advanced practice nurse, who practices such specialty.

(II) For purposes of the introductory portion to this subsection (4) and this paragraph (i), the bylaws, policies, or procedures must be in compliance with this article and approved by the nonprofit corporation or association.

(j) The medical or nursing staff of an ambulatory surgical center licensed pursuant to part 1 of article 3 of title 25, C.R.S.;

(k) A professional services entity organized pursuant to section 12-36-134;

(l) A provider network that includes persons licensed under article 36 of this title, or licensed under article 38 of this title and granted authority as advanced practice nurses, and is organized pursuant to part 3 of article 18 of title 6, C.R.S.;

(m) A health system that includes two or more authorized entities with a common governing board;

(n) A trust organization established under article 70 of title 11, C.R.S.;

(o) An entity licensed pursuant to parts 1 and 4 of article 16 of title 10, C.R.S.;

(p) An accountable care organization established under the federal "Patient Protection and Affordable Care Act", Pub.L. 111-148, or other organization with a similar function;

(q) A hospital licensed pursuant to part 1 of article 3 of title 25, C.R.S., or certified pursuant to section 25-1.5-103 (1)(a)(II), C.R.S.; and

(r) An ambulatory surgical center licensed pursuant to part 1 of article 3 of title 25, C.R.S.

(5) The medical board and the nursing board, with respect to the licensees subject to their jurisdiction, may establish by rule procedures necessary to authorize other health care or physician organizations or professional societies as authorized entities that may establish professional review committees.

(6) (a) A professional review committee acting pursuant to this part 1 may investigate or cause to be investigated:

(I) The qualifications and competence of any person licensed under article 36 of this title or licensed under article 38 of this title and granted authority as an advanced practice nurse who seeks to subject himself or herself to the authority of any authorized entity; or

(II) The quality or appropriateness of patient care rendered by, or the professional conduct of, any person licensed under article 36 of this title or licensed under article 38 of this title and granted authority as an advanced practice nurse who is subject to the authority of the authorized entity.

(b) The professional review committee shall conduct the investigation in conformity with written bylaws, policies, or procedures adopted by the authorized entity's governing board.

(7) The written bylaws, policies, or procedures of any professional review committee for persons licensed under article 36 of this title or licensed under article 38 of this title and granted authority as advanced practice nurses must provide for at least the following:

(a) (I) Except as provided in subparagraph (II) of this paragraph (a), if the findings of any investigation indicate that a person licensed under article 36 of this title or licensed under article 38 of this title and granted authority as an advanced practice nurse, and who is the subject of the investigation, is lacking in qualifications or competency, has provided substandard or inappropriate patient care, or has exhibited inappropriate professional conduct and the professional review committee takes or recommends an action to adversely affect the person's membership, affiliation, or privileges with the authorized entity, the professional review committee shall hold a hearing to consider the findings and recommendations unless the person waives, in writing, the right to a hearing or is given notice of a hearing and fails to appear.

(II) If the professional review committee is submitting its findings and recommendations to another professional review committee for review, only one hearing is necessary prior to any appeal before the governing board.

(b) A person who has participated in the course of an investigation is disqualified as a member of the professional review committee that conducts a hearing pursuant to paragraph (a) of this subsection (7), but the person may participate as a witness in the hearing.

(c) The authorized entity shall give to the subject of any investigation under this subsection (7) reasonable notice of the hearing, and of any finding or recommendation that would adversely affect the person's membership, affiliation, or privileges with the authorized entity, and the subject of the investigation has a right to be present, to be represented by legal counsel at the hearing, and to offer evidence in his or her own behalf.

(d) After the hearing, the professional review committee that conducted the hearing shall make any recommendations it deems necessary to the governing board, unless otherwise provided by federal law or regulation.

(e) The professional review committee shall give a copy of the recommendations to the subject of the investigation, who then has the right to appeal to the governing board to which the recommendations are made with regard to any finding or recommendation that would adversely affect his or her membership, affiliation, or privileges with the authorized entity.

(f) The professional review committee shall forward a copy of any recommendations made pursuant to paragraph (d) of this subsection (7) promptly to the medical board if the subject of the investigation is licensed under article 36 of this title, or to the nursing board if the subject of the investigation is licensed under article 38 of this title and granted authority as an advanced practice nurse.

(8) (a) All governing boards shall adopt written bylaws, policies, or procedures under which a person licensed under article 36 of this title or licensed under article 38 of this title and granted authority as an advanced practice nurse who is the subject of an adverse recommendation by a professional review committee may appeal to the governing board following a hearing in accordance with subsection (7) of this section. The bylaws, policies, or procedures must provide that the person be given reasonable notice of his or her right to appeal and, unless waived by the person, has the right to appear before the governing board, to be represented by legal counsel, and to offer the argument on the record as he or she deems appropriate.

(b) The bylaws may provide that a committee of not fewer than three members of the governing board may hear the appeal. Also, the bylaws may allow for an appeal to be heard by an independent third party designated by a governing board under this paragraph (b).

(9) All governing boards that are required to report their final actions to the medical board or the nursing board, as appropriate, are not otherwise relieved of their obligations by virtue of this article.

(10) (a) Except as specified in paragraph (b) of this subsection (10), the records of an authorized entity, its professional review committee, and its governing board are not subject to subpoena or discovery and are not admissible in any civil suit.

(b) Subject to subsection (13) of this section, the records are subject to subpoena and available for use:

(I) Repealed.

(II) By either party in an appeal or de novo proceeding brought pursuant to this part 1;

(III) By a person licensed under article 36 of this title, or licensed under article 38 of this title and granted authority as an advanced practice nurse, in a suit seeking judicial review of an action by the governing board;

(IV) By the Colorado department of public health and environment in accordance with its authority to issue or continue a health facility license or certification for an authorized entity;

(V) By CMS in accordance with its authority over federal health care program participation by an authorized entity;

(VI) By an authorized entity or governing board seeking judicial review;

(VII) By the medical board within the scope of its authority over licensed physicians and physician assistants; and

(VIII) By the nursing board within the scope of its authority over advanced practice nurses.

(11) (a) Except as provided in paragraph (b) of this subsection (11), the records of an authorized entity or its professional review committee may be disclosed to:

(I) The medical board, as requested by the medical board acting within the scope of its authority or as required or appropriate under this article or article 36 of this title;

(II) The nursing board, as requested by the nursing board acting within the scope of its authority or as required or appropriate under this article or article 38 of this title;

(III) The Colorado department of public health and environment acting within the scope of its health facility licensing authority or as the agent of CMS;

(IV) CMS, in connection with the survey and certification processes for federal health care program participation by an authorized entity; and

(V) The joint commission or other entity granted deeming authority by CMS, in connection with a survey or review for accreditation.

(b) The medical board, nursing board, and Colorado department of public health and environment shall not make further disclosures of any records disclosed by an authorized entity or its professional review committee under this section.

(12) The records of an authorized entity or its professional review committee or governing board may be shared by and among authorized entities and their professional review committees and governing boards concerning the competence, professional conduct of, or the quality and appropriateness of patient care provided by, a health care provider who seeks to subject himself or herself to, or is currently subject to, the authority of the authorized entity.

(13) Responding to a subpoena or disclosing or sharing of otherwise privileged records and information pursuant to subsection (10), (11), or (12) of this section does not constitute a waiver of the privilege specified in paragraph (a) of subsection (10) of this section or a violation of the confidentiality requirements of subsection (15) of this section. Records provided to any governmental agency, including the department of public health and environment, the committee on anticompetitive conduct, the medical board, and the nursing board pursuant to subsection (10) or (11) of this section are not public records subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S. A person providing the records to an authorized entity or its professional review committee or governing board, the department of public health and environment, the committee on anticompetitive conduct, the medical board, the nursing board, CMS, the joint commission, or other governmental agency is entitled to the same immunity from liability as provided under section 12-36.5-105 for the disclosure of the records.

(14) Investigations, examinations, hearings, meetings, and other proceedings of a professional review committee or governing board conducted pursuant to this part 1 are exempt from any law requiring that proceedings be conducted publicly or that the records, including any minutes, be open to public inspection.

(15) Except as otherwise provided in subsection (10), (11), or (12) of this section, all proceedings, recommendations, records, and reports involving professional review committees or governing boards are confidential.

(16) A professional review committee or governing board that is constituted and conducts its reviews and activities in accordance with this part 1 is not an unlawful conspiracy in violation of section 6-4-104 or 6-4-105, C.R.S.



§ 12-36.5-104.4. Hospital professional review committees

(1) The quality and appropriateness of patient care rendered by persons licensed under article 36 of this title, licensed under article 38 of this title and granted authority as advanced practice nurses, and other licensed health care professionals so influence the total quality of patient care that a review of care provided in a hospital is ineffective without concomitantly reviewing the overall competence, professional conduct of, or the quality and appropriateness of care rendered by, such persons.

(2) (a) (I) Whenever a professional review committee created pursuant to section 12-36.5-104 reasonably believes that the quality or appropriateness of care provided by other licensed health care professionals may have adversely affected the outcome of patient care, the professional review committee shall:

(A) Refer the matter to a hospital committee created pursuant to section 25-3-109, C.R.S.; or

(B) Consult with a representative of the other licensed health care professional's profession.

(II) A professional review committee established pursuant to this article may meet and act in collaboration with a committee established pursuant to section 25-3-109, C.R.S.

(b) All matters considered in collaboration with or referred to a committee pursuant to this subsection (2) and all records and proceedings related thereto shall remain confidential and the committee members, governing board, witnesses, and complainants shall be subject to the immunities and privileges as set forth in this article.

(3) Nothing in this section shall be deemed to extend the authority or jurisdiction of the medical board to any individual not otherwise subject to the jurisdiction of the board.



§ 12-36.5-104.6. Governing boards to register with division - annual reports - aggregation and publication of data - definition - rules

(1) As used in this section, "adversely affecting" has the same meaning as set forth in 45 CFR 60.3; except that it does not include a precautionary suspension or any professional review action affecting a person licensed under article 36 of this title, or licensed under article 38 of this title and granted authority as an advanced practice nurse, for a period of thirty days or less.

(2) Each governing board that establishes or uses one or more professional review committees to review the practice of persons licensed under article 36 of this title or licensed under article 38 of this title and granted authority as advanced practice nurses shall:

(a) Register with the division in a form satisfactory to the division on or before July 1, 2013, if the governing board has one or more existing professional review committees, or, if the governing board first establishes a professional review committee on or after July 1, 2013, within thirty days after approving the written bylaws, policies, or procedures for the professional review committee;

(b) In addition to any other state or federal reporting requirements:

(I) Report annually to the medical board, in a form satisfactory to the medical board, the number of final professional review actions in each of the following categories relating to individuals licensed under article 36 of this title:

(A) Adversely affecting the individual;

(B) In which an authorized entity accepted the individual's surrender of clinical privileges, membership, or affiliation while the individual was under investigation;

(C) In which an authorized entity accepted the individual's surrender of clinical privileges, membership, or affiliation in return for not conducting an investigation; and

(D) In which the professional review committee made recommendations regarding the individual following a hearing pursuant to section 12-36.5-104 (7)(d).

(II) Report annually to the nursing board, in a form satisfactory to the nursing board, the number of final professional review actions in each of the following categories relating to individuals licensed under article 38 of this title and granted authority as advanced practice nurses:

(A) Adversely affecting the individual;

(B) In which an authorized entity accepted the individual's surrender of clinical privileges, membership, or affiliation while the individual was under investigation;

(C) In which an authorized entity accepted the individual's surrender of clinical privileges, membership, or affiliation in return for not conducting an investigation; and

(D) In which the professional review committee made recommendations regarding the individual following a hearing pursuant to section 12-36.5-104 (7)(d).

(c) (I) Report to the division, in a de-identified manner, on its professional review activities during the immediately preceding calendar year in a form satisfactory to the division. These reports must include aggregate data, which is limited to the following:

(A) The number of investigations completed during the year;

(B) The number of investigations that resulted in no action;

(C) The number of investigations that resulted in written involuntary requirements for improvement sent to the subject of the investigation by the authorized entity; and

(D) The number of investigations that resulted in written agreements for improvement between the subject of the investigation and the authorized entity.

(II) (A) The medical board and the nursing board shall forward the reports received pursuant to sub-subparagraphs (I) and (II), respectively, of paragraph (b) of this subsection (2) to the division in a de-identified manner.

(B) The division shall not publish any information identifying the governing board or authorized entity making a report under paragraph (b) of this subsection (2) or this paragraph (c), and such reports and information are not public records under the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S.

(III) Reports submitted pursuant to this paragraph (c) must include only investigations in which no final action adversely affecting the subject of the investigation was taken or recommended.

(3) (a) The division shall publish the data provided pursuant to paragraphs (b) and (c) of subsection (2) of this section in aggregate form and without individually identifiable information concerning the governing board, the authorized entity, or any person licensed under article 36 of this title, or licensed under article 38 of this title and granted authority as an advanced practice nurse, who was subject to review.

(b) The division shall maintain and shall publish online, through its website, a current list of all governing boards that are registered in accordance with this section and that otherwise are in compliance with this article.

(4) The division shall adopt rules to implement this section and may collect a reasonable registration fee to recover its direct and indirect costs of administering the registration and publication systems required by this section.

(5) For purposes of this section, an investigation occurs when the authorized entity or its professional review committee notifies the subject of the investigation in writing that an investigation has commenced.

(6) The medical board and the nursing board shall not initiate an investigation or issue a subpoena based solely on the data reported pursuant to paragraph (c) of subsection (2) of this section.

(7) (a) A governing board that fails to register with the division pursuant to paragraph (a) of subsection (2) of this section is not entitled to any immunity afforded under this article until the date that the governing board so registers. A governing board's failure to register does not affect any immunity, confidentiality, or privilege afforded to an individual participating in professional review activities.

(b) A governing board's failure to report as required by this section does not affect any immunity, confidentiality, or privilege afforded to the governing board under this article.



§ 12-36.5-105. Immunity from liability

(1) A member of a professional review committee, a governing board or any committee or third party designated by the governing board under section 12-36.5-104 (8)(b) and any person serving on the staff of that committee, board, panel, or third party, a witness or consultant before a professional review committee, and any person who files a complaint or otherwise participates in the professional review process is immune from suit and liability for damages in any civil or criminal action, including antitrust actions, brought by a person licensed under article 36 of this title or licensed under article 38 of this title who is the subject of the review by such professional review committee unless, in connection with the professional review process, the person provided false information and knew that the information was false.

(2) The governing board and the authorized entity that has established a professional review committee pursuant to section 12-36.5-104 is immune from suit and liability for damages in any civil or criminal action, including antitrust actions, brought by a person licensed under article 36 of this title or licensed under article 38 of this title who is the subject of the review by such professional review committee if the professional review action was taken within the scope of the professional review process and was taken:

(a) In the objectively reasonable belief that the action was in the furtherance of quality health care;

(b) After an objectively reasonable effort to obtain the facts of the matter;

(c) In the objectively reasonable belief that the action taken was warranted by the facts; and

(d) In accordance with procedures that, under the circumstances, were fair to the person licensed under article 36 of this title or licensed under article 38 of this title and granted authority as an advanced practice nurse.



§ 12-36.5-107. Repeal of article

This article is repealed, effective September 1, 2019. Prior to such repeal, the department of regulatory agencies shall review the functions of professional review committees and the committee on anticompetitive conduct in accordance with section 24-34-104, C.R.S.






Part 2 - Conformance With Federal Law and Regulation

§ 12-36.5-201. Legislative declaration

The general assembly hereby finds, determines, and declares that the enactment of this part 2 is necessary in order for the state to comply with the provisions of the federal "Health Care Quality Improvement Act of 1986", as amended. It is the intent of the general assembly that the provisions of this part 2 are to be interpreted as being complementary to the provisions of part 1 of this article. The provisions of this part 2 are intended to be responsive to specific requirements of the federal "Health Care Quality Improvement Act of 1986", as amended. If the provisions of this part 2 conflict with the provisions of part 1 of this article, other than with respect to the specific requirements of the federal "Health Care Quality Improvement Act of 1986", as amended, the provisions of part 1 of this article shall prevail.



§ 12-36.5-202. Rules - compliance with reporting requirements of federal act

The medical board and nursing board may promulgate rules to comply with the reporting requirements of the federal "Health Care Quality Improvement Act of 1986", as amended, 42 U.S.C. secs. 11101 through 11152, and may participate in the federal data bank.



§ 12-36.5-203. Limitations on liability relating to professional review actions

(1) The following persons are immune from suit and not liable for damages in any civil action with respect to their participation in, assistance to, or reporting of information to a professional review committee in connection with a professional review action in this state, and such persons are not liable for damages in a civil action with respect to their participation in, assistance to, or reporting of information to a professional review committee that meets the standards of and is in conformity with the federal "Health Care Quality Improvement Act of 1986", as amended, 42 U.S.C. secs. 11101 through 11152:

(a) An authorized entity, professional review committee, or governing board;

(b) Any person acting as a member of or staff to the authorized entity, professional review committee, or governing board;

(c) A witness, consultant, or other person who provided information to the authorized entity, professional review committee, or governing board; and

(d) Any person who participates with or assists the professional review committee or governing board with respect to the professional review activities.

(2) (a) Notwithstanding subsection (1) of this section, nothing in this article relieves an authorized entity that is a health care facility licensed or certified pursuant to part 1 of article 3 of title 25, C.R.S., or certified pursuant to section 25-1.5-103, C.R.S., of liability to an injured person or wrongful death claimant for the facility's independent negligence in the credentialing or privileging process for a person licensed under article 36 of this title or licensed under article 38 of this title and granted authority as an advanced practice nurse who provided health care services for the injured or deceased person at the facility. For purposes of this section, the facility's participation in the credentialing process or the privileging process does not constitute the corporate practice of medicine.

(b) Nothing in this section affects the confidentiality or privilege of any records subject to section 12-36.5-104 (10) or of information obtained and maintained in accordance with a quality management program as described in section 25-3-109, C.R.S. The exceptions to confidentiality or privilege as set forth in sections 25-3-109 (4), C.R.S., and 12-36.5-104 (10) apply.

(c) This subsection (2), as amended, applies to actions filed on or after July 1, 2012.

(3) For the purposes of this section, unless the context otherwise requires:

(a) "Professional review action" means an action or recommendation of a professional review committee that is taken or made in the conduct of professional review activity and that is based on the quality and appropriateness of patient care provided by, or the competence or professional conduct of, an individual person licensed under article 36 of this title or licensed under article 38 of this title and granted authority as an advanced practice nurse, which action affects or may affect adversely the person's clinical privileges of or membership in an authorized entity. "Professional review action" includes a formal decision by the professional review committee not to take an action or make a recommendation as provided in this paragraph (a) and also includes professional review activities relating to a professional review action. An action is not based upon the competence or professional conduct of a person if the action is primarily based on:

(I) The person's association or lack of association with a professional society or association;

(II) The person's fees or his or her advertising or engaging in other competitive acts intended to solicit or retain business;

(III) The person's association with, supervision of, delegation of authority to, support for, training of, or participation in a private group practice with a member or members of a particular class of health care practitioners or professionals;

(IV) The person's participation in prepaid group health plans, salaried employment, or any other manner of delivering health services whether on a fee-for-service basis or other basis;

(V) Any other matter that does not relate to the quality and appropriateness of patient care provided by, or the competence or professional conduct of, a person licensed under article 36 of this title or licensed under article 38 of this title and granted authority as an advanced practice nurse.

(b) (Deleted by amendment, L. 2012.)









Article 37 - Direct-Entry Midwives

§ 12-37-101. Scope of article - exemptions - legislative declaration

(1) (a) This article applies only to direct-entry midwives and does not apply to those persons who are otherwise licensed by the state of Colorado under this title if the practice of midwifery is within the scope of such licensure.

(b) (I) A person who is a certified nurse-midwife authorized pursuant to section 12-38-111.5 or a physician as provided in article 36 of this title shall not simultaneously be so licensed and also be registered under this article. A physician or certified nurse-midwife who holds a license in good standing may relinquish the license and subsequently be registered under this article.

(II) A direct-entry midwife shall not represent himself or herself as a nurse-midwife or certified nurse-midwife.

(III) The fact that a direct-entry midwife may hold a practical or professional nursing license does not expand the scope of practice of the direct-entry midwife.

(IV) The fact that a practical or professional nurse may be registered as a direct-entry midwife does not expand the scope of practice of the nurse.

(c) It is the intent of the general assembly that health care be provided pursuant to this article as an alternative to traditional licensed health care and not for the purpose of enabling providers of traditional licensed health care to circumvent the regulatory oversight to which they are otherwise subject under any other article of this title.

(2) Nothing in this article shall be construed to prohibit, or to require registration under this article, with regard to:

(a) The gratuitous rendering of services in an emergency;

(b) The rendering of services by a physician licensed pursuant to article 36 of this title or otherwise legally authorized to practice in this state;

(c) The rendering of services by certified nurse-midwives properly licensed and practicing in accordance with the provisions of article 38 of this title; or

(d) The practice by persons licensed or registered under any law of this state, in accordance with such law, to practice a limited field of the healing arts not specifically designated in this section.



§ 12-37-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Client" means a pregnant woman for whom a direct-entry midwife performs services. For purposes of perinatal or postpartum care, "client" includes the woman's newborn.

(2) "Direct-entry midwife" means a person who practices direct-entry midwifery.

(3) "Direct-entry midwifery" or "practice of direct-entry midwifery" means the advising, attending, or assisting of a woman during pregnancy, labor and natural childbirth at home, and during the postpartum period in accordance with this article.

(4) "Director" means the director of the division.

(5) "Division" means the division of professions and occupations in the department of regulatory agencies.

(6) "Natural childbirth" means the birth of a child without the use of instruments, surgical procedures, or prescription drugs other than those for which the direct-entry midwife has specific authority under this article to obtain and administer.

(6.5) "Perinatal" means the period from the twenty-eighth week of pregnancy through seven days after birth.

(7) "Postpartum period" means the period of six weeks after birth.

(8) "Registrant" means a direct-entry midwife registered pursuant to section 12-37-103.



§ 12-37-103. Requirement for registration with the division of professions and occupations - annual fee - grounds for revocation

(1) Every direct-entry midwife shall register with the division of professions and occupations by applying to the director in the form and manner the director requires. Said application shall include the information specified in section 12-37-104.

(2) Any changes in the information required by subsection (1) of this section shall be reported within thirty days after the change to the division in the form and manner required by the director.

(3) Every applicant for registration shall pay a registration fee to be established by the director in the manner authorized by section 24-34-105, C.R.S. Registrations shall be renewed or reinstated pursuant to a schedule established by the director and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her registration pursuant to the schedule established by the director, such registration shall expire. Any person whose registration has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(4) (Deleted by amendment, L. 96, p. 395, § 2, effective April 17, 1996.)

(4.5) A person who has had his or her registration revoked shall not apply for a new registration until at least two years have elapsed since the date of the revocation.

(5) To qualify to register, a direct-entry midwife must have successfully completed an examination evaluated and approved by the director as an appropriate test to measure competency in the practice of direct-entry midwifery, which examination must have been developed by a person or entity other than the director or the division and the acquisition of which shall require no expenditure of state funds. The national registry examination administered by the midwives' alliance of North America, incorporated, or its successor, must be among those evaluated by the director. The director is authorized to approve any existing test meeting all the criteria set forth in this subsection (5). In addition to successfully completing such examination, a direct-entry midwife is qualified to register if such person has:

(a) Attained the age of nineteen years;

(b) Earned at least a high school diploma or the equivalent;

(c) Successfully completed training approved by the director in:

(I) The provision of care during labor and delivery and during the antepartum and postpartum periods;

(II) Parenting education for prepared childbirth;

(III) Aseptic techniques and universal precautions;

(IV) Management of birth and immediate care of the mother and the newborn;

(V) Recognition of early signs of possible abnormalities;

(VI) Recognition and management of emergency situations;

(VII) Special requirements for home birth;

(VIII) Recognition of communicable diseases affecting the pregnancy, birth, newborn, and postpartum periods; and

(IX) Recognition of the signs and symptoms of increased risk of medical, obstetric, or neonatal complications or problems as set forth in section 12-37-105 (3);

(d) Acquired practical experience including, at a minimum, experience with the conduct of at least one hundred prenatal examinations on no fewer than thirty different women and observation of at least thirty births;

(e) Participated as a birth attendant, including rendering care from the prenatal period through the postpartum period, in connection with at least thirty births; and

(f) Filed documentation with the director that the direct-entry midwife is currently certified by the American heart association or the American red cross to perform adult and infant cardiopulmonary resuscitation ("CPR").

(6) Effective July 1, 2003, in order to be deemed qualified to register, a direct-entry midwife must have graduated from an accredited midwifery educational program or obtained a substantially equivalent education approved by the director. Such educational requirement does not apply to direct-entry midwives who have registered with the division before July 1, 2003.

(7) For purposes of registration under this article, no credential, licensure, or certification issued by any other state meets the requirements of this article, and therefore there is no reciprocity with other states.



§ 12-37-104. Mandatory disclosure of information to clients

(1) Every direct-entry midwife shall provide the following information in writing to each client during the initial client contact:

(a) The name, business address, and business phone number of the direct-entry midwife;

(b) A listing of the direct-entry midwife's education, experience, degrees, membership in any professional organization whose membership includes not less than one-third of all registrants, certificates or credentials related to direct-entry midwifery awarded by any such organization, and the length of time and number of contact hours required to obtain said degrees, certificates, or credentials;

(c) A statement indicating whether or not the direct-entry midwife is covered under a policy of liability insurance for the practice of direct-entry midwifery;

(d) A listing of any license, certificate, or registration in the health care field previously or currently held by the direct-entry midwife and suspended or revoked by any local, state, or national health care agency;

(e) A statement that the practice of direct-entry midwifery is regulated by the department of regulatory agencies. The statement must provide the address and telephone number of the office of midwifery registration in the division and shall state that violation of this article may result in revocation of registration and of the authority to practice direct-entry midwifery in Colorado.

(f) A copy of the emergency plan as provided in section 12-37-105 (6);

(g) A statement indicating whether or not the direct-entry midwife will administer vitamin K to the client's newborn infant and, if not, a list of qualified health care practitioners who can provide that service; and

(h) A statement indicating whether or not the direct-entry midwife will administer Rho(D) immune globulin to the client if she is determined to be Rh-negative and, if not, a list of qualified health care practitioners who can provide that service.

(2) Any changes in the information required by subsection (1) of this section shall be reflected in the mandatory disclosure within five days of the said change.

(3) (Deleted by amendment, L. 2011, (SB 11-088), ch. 283, p. 1261, § 7, effective July 1, 2011.)



§ 12-37-105. Prohibited acts - practice standards - informed consent - emergency plan - risk assessment - referral - rules

(1) A direct-entry midwife shall not dispense or administer any medication or drugs except in accordance with section 12-37-105.5.

(2) A direct-entry midwife shall not perform any operative or surgical procedure; except that a direct-entry midwife may perform sutures of perineal tears in accordance with section 12-37-105.5.

(3) A direct-entry midwife shall not provide care to a pregnant woman who, according to generally accepted medical standards, exhibits signs or symptoms of increased risk of medical or obstetric or neonatal complications or problems during the completion of her pregnancy, labor, delivery, or the postpartum period. Such conditions include but are not limited to signs or symptoms of diabetes, multiple gestation, hypertensive disorder, or abnormal presentation of the fetus.

(4) A direct-entry midwife shall not provide care to a pregnant woman who, according to generally accepted medical standards, exhibits signs or symptoms of increased risk that her child may develop complications or problems during the first six weeks of life.

(5) (a) A direct-entry midwife shall keep appropriate records of midwifery-related activity, including but not limited to the following:

(I) The direct-entry midwife shall complete and file a birth certificate for every delivery in accordance with section 25-2-112, C.R.S.

(II) The direct-entry midwife shall complete and maintain appropriate client records for every client.

(III) Before accepting a client for care, the direct-entry midwife shall obtain the client's informed consent, which shall be evidenced by a written statement in a form prescribed by the director and signed by both the direct-entry midwife and the client. The form shall certify that full disclosure has been made and acknowledged by the client as to each of the following items, with the client's acknowledgment evidenced by a separate signature or initials adjacent to each item in addition to the client's signature at the end of the form:

(A) The direct-entry midwife's educational background and training;

(B) The nature and scope of the care to be given, including the possibility of and procedure for transport of the client to a hospital and transferral of care prenatally;

(C) A description of the available alternatives to direct-entry midwifery care, including a statement that the client understands she is not retaining a certified nurse midwife or a nurse midwife;

(D) A description of the risks of birth, including those that are different from those of hospital birth and those conditions that may arise during delivery;

(E) A statement indicating whether or not the direct-entry midwife is covered under a policy of liability insurance for the practice of direct-entry midwifery; and

(F) A statement informing the client that, if subsequent care is required resulting from the acts or omissions of the direct-entry midwife, any physician, nurse, prehospital emergency personnel, and health care institution rendering such care shall be held only to a standard of gross negligence or willful and wanton conduct.

(IV) (A) Until the liability insurance required pursuant to section 12-37-109 (3) is available, each direct-entry midwife shall, before accepting a client for care, provide the client with a disclosure statement indicating that the midwife does not have liability insurance. To comply with this section, the direct-entry midwife shall ensure that the disclosure statement is printed in at least twelve-point bold-faced type and shall read the statement to the client in a language the client understands. Each client shall sign the disclosure statement acknowledging that the client understands the effect of its provisions. The direct-entry midwife shall also sign the disclosure statement and provide a copy of the signed disclosure statement to the client.

(B) In addition to the information required in sub-subparagraph (A) of this subparagraph (IV), the direct-entry midwife shall include the following statement in the disclosure statement and shall display the statement prominently and deliver the statement orally to the client before the client signs the disclosure statement: "Signing this disclosure statement does not constitute a waiver of any right (insert client's name) has to seek damages or redress from the undersigned direct-entry midwife for any act of negligence or any injury (insert client's name) may sustain in the course of care administered by the undersigned direct-entry midwife."

(b) As used in this subsection (5), "full disclosure" includes reading the informed consent form to the client, in a language understood by the client, and answering any relevant questions.

(6) A direct-entry midwife shall prepare a plan, in the form and manner required by the director, for emergency situations. The plan must include procedures to be followed in situations in which the time required for transportation to the nearest facility capable of providing appropriate treatment exceeds limits established by the director by rule. A copy of such plan shall be given to each client as part of the informed consent required by subsection (5) of this section.

(7) A direct-entry midwife shall prepare and transmit appropriate specimens for newborn screening in accordance with section 25-4-1004, C.R.S., and shall refer every newborn child for evaluation, within seven days after birth, to a licensed health care provider with expertise in pediatric care.

(8) A direct-entry midwife shall ensure that appropriate laboratory testing, as determined by the director, is completed for each client.

(9) (a) A direct-entry midwife shall provide eye prophylactic therapy to all newborn children in the direct-entry midwife's care in accordance with section 25-4-301, C.R.S.

(b) A direct-entry midwife shall inform the parents of all newborn children in the direct-entry midwife's care of the importance of critical congenital heart defect screening using pulse oximetry in accordance with section 25-4-1004.3, C.R.S. If a direct-entry midwife is not properly trained in the use of pulse oximetry or does not have the use of or own a pulse oximeter, the direct-entry midwife shall refer the parents to a health care provider who can perform the screening. If a direct-entry midwife is properly trained in the use of pulse oximetry and has the use of or owns a pulse oximeter, the direct-entry midwife shall perform the critical congenital heart defect screening on newborn children in his or her care in accordance with section 25-4-1004.3, C.R.S.

(10) A direct-entry midwife shall be knowledgeable and skilled in aseptic procedures and the use of universal precautions and shall use them with every client.

(11) To assure that proper risk assessment is completed and that clients who are inappropriate for direct-entry midwifery are referred to other health care providers, the director shall establish, by rule, a risk assessment procedure to be followed by a direct-entry midwife for each client and standards for appropriate referral. Such assessment shall be a part of each client's record as required in section 12-37-105 (5)(a)(II).

(12) At the time of renewal of a registration, each registrant shall submit the following data in the form and manner required by the director:

(a) The number of women to whom care was provided since the previous registration;

(b) The number of deliveries performed;

(c) The Apgar scores of delivered infants, in groupings established by the director;

(d) The number of prenatal transfers;

(e) The number of transfers during labor, delivery, and immediately following birth;

(f) Any perinatal deaths, including the cause of death and a description of the circumstances; and

(g) Other morbidity statistics as required by the director.

(13) A registered direct-entry midwife may purchase, possess, carry, and administer oxygen. The department of regulatory agencies shall promulgate rules concerning minimum training requirements for direct-entry midwives with respect to the safe administration of oxygen. Each registrant shall complete the minimum training requirements and submit proof of having completed such requirements to the director before administering oxygen to any client.

(14) A registrant shall not practice beyond the scope of his or her education and training.



§ 12-37-105.5. Limited use of certain medications - limited use of sutures - limited administration of intravenous fluids - emergency medical procedures - rules

(1) A registrant may obtain prescription medications to treat conditions specified in this section from a registered prescription drug outlet, registered manufacturer, or registered wholesaler. An entity that provides a prescription medication to a registrant in accordance with this section, and who relies in good faith upon the registration information provided by the registrant, is not subject to liability for providing the medication.

(2) Except as otherwise provided in subsection (3) of this section, a registrant may obtain and administer:

(a) Vitamin K to newborns by intramuscular injection;

(b) Rho(D) immune globulin to Rh-negative mothers by intramuscular injection;

(c) Postpartum antihemorrhagic drugs to mothers;

(d) Eye prophylaxis; and

(e) Local anesthetics, as specified by the director by rule, to use in accordance with subsection (6) of this section.

(3) (a) If a client refuses a medication listed in paragraph (a) or (b) of subsection (2) of this section, the registrant shall provide the client with an informed consent form containing a detailed statement of the benefits of the medication and the risks of refusal, and shall retain a copy of the form acknowledged and signed by the client.

(b) If a client experiences uncontrollable postpartum hemorrhage and refuses treatment with antihemorrhagic drugs, the registrant shall immediately initiate the transportation of the client in accordance with the emergency plan.

(4) A registrant shall, as part of the emergency medical plan required by section 12-37-105 (6), inform the client that:

(a) If she experiences uncontrollable postpartum hemorrhage, the registrant is required by Colorado law to initiate emergency medical treatment, which may include the administration of an antihemorrhagic drug by the registrant to mitigate the postpartum hemorrhaging while initiating the immediate transportation of the client in accordance with the emergency plan.

(b) If she experiences postpartum hemorrhage, the registrant is prepared and equipped to administer intravenous fluids to restore volume lost due to excessive bleeding.

(5) The director shall promulgate rules to implement this section. In promulgating such rules, the director shall seek the advice of knowledgeable medical professionals to set standards for education, training, and administration that reflect current generally accepted professional standards for the safe and effective use of the medications, methods of administration, and procedures described in this section, including a requirement that, to administer intravenous fluids, the registrant complete an intravenous therapy course or program approved by the director. The director shall establish a preferred drug list that displays the medications that a registrant can obtain.

(6) (a) Subject to paragraph (b) of this subsection (6), a registrant may perform sutures of first-degree and second-degree perineal tears, as defined by the director by rule, on a client and may administer local anesthetics to the client in connection with suturing perineal tears.

(b) In order to perform sutures of first-degree and second-degree perineal tears, the registrant shall apply to the director, in the form and manner required by the director, and pay any application fee the director may impose, for an authorization to perform sutures of first-degree and second-degree perineal tears. As part of the application, the registrant shall demonstrate to the director that the registrant has received education and training approved by the director on suturing of perineal tears within the year immediately preceding the date of the application or within such other time the director, by rule, determines to be appropriate. The director may grant the authorization to the registrant only if the registrant has complied with the education and training requirement specified in this paragraph (b). An authorization issued under this paragraph (b) is valid, and need not be renewed, if the direct-entry midwife holds a valid registration under this article.



§ 12-37-106. Director - powers and duties

(1) In addition to any other powers and duties conferred on the director by law, the director has the following powers and duties:

(a) To adopt such rules as may be necessary to carry out the provisions of this article;

(b) To establish the fees for registration and renewal of registration in the manner authorized by section 24-34-105, C.R.S.;

(c) To prepare or adopt suitable education standards for applicants and to adopt a registration examination;

(d) To accept applications for registration that meet the requirements set forth in this article, and to collect the annual registration fees authorized by this article;

(e) To seek, through the office of the attorney general, an injunction in a court of competent jurisdiction to enjoin any person from committing an act prohibited by this article. When seeking an injunction under this paragraph (e), the director shall not be required to allege or prove the inadequacy of any remedy at law or that substantial or irreparable damage is likely to result from a continued violation of this article.

(f) To summarily suspend a registration upon the failure of the registrant to comply with any condition of a stipulation or order imposed by the director until the registrant complies with the condition, unless compliance is beyond the control of the registrant.



§ 12-37-107. Disciplinary action authorized - grounds for discipline - injunctions - rules

(1) If a direct-entry midwife has violated any of the provisions of section 12-37-103, 12-37-104, 12-37-105, or 12-37-109 (3), the director may deny, revoke, or suspend a registration, issue a letter of admonition to a registrant, place a registrant on probation, or apply for a temporary or permanent injunction against a direct-entry midwife, through the attorney general, in any court of competent jurisdiction, enjoining such direct-entry midwife from practicing midwifery or committing any such violation. Injunctive proceedings under this subsection (1) shall be in addition to, and not in lieu of, any other penalties or remedies provided in this article.

(2) (a) (I) The director may assess a civil penalty in the form of a fine, not to exceed five thousand dollars, for violation of a rule or order of the director or any other act or omission prohibited by this article.

(II) The director shall adopt rules establishing a fine structure and the circumstances under which fines may be imposed.

(b) Any moneys collected pursuant to this subsection (2) shall be transmitted to the state treasurer, who shall credit such moneys to the general fund.

(3) The director may deny, revoke, or suspend a registration or issue a letter of admonition or place a registrant on probation for any of the following acts or omissions:

(a) Any violation of section 12-37-103, 12-37-104, 12-37-105, or 12-37-109 (3);

(b) Failing to provide any information required pursuant to, or to pay any fee assessed in accordance with, section 12-37-103 or providing false, deceptive, or misleading information to the division that the direct-entry midwife knew or should reasonably have known was false, deceptive, or misleading;

(c) Failing to respond in an honest, materially responsive, and timely manner to a letter of complaint from the director;

(d) Failing to comply with an order of the director, including an order placing conditions or restrictions on the registrant's practice;

(e) Engaging in any act or omission that does not meet generally accepted standards of safe care for women and infants, whether or not actual injury to a client is established;

(f) Abuse or habitual or excessive use of a habit-forming drug, a controlled substance as defined in section 18-18-102 (5), C.R.S., or alcohol;

(g) Procuring or attempting to procure a registration in this or any other state or jurisdiction by fraud, deceit, misrepresentation, misleading omission, or material misstatement of fact;

(h) Having had a license or registration to practice direct-entry midwifery or any other health care profession or occupation suspended or revoked in any jurisdiction;

(i) Violating any law or regulation governing the practice of direct-entry midwifery in another state or jurisdiction. A plea of nolo contendere or its equivalent accepted by any state agency of another state or jurisdiction may be considered to be the same as a finding of violation for purposes of a proceeding under this article.

(j) Falsifying, failing to make essential entries in, or in a negligent manner making incorrect entries in client records;

(k) Conviction of a felony or acceptance by a court of a plea of guilty or nolo contendere to a felony. A certified copy of the judgment of a court of competent jurisdiction of such conviction or plea shall be prima facie evidence of such conviction.

(l) Aiding or knowingly permitting any person to violate any provision of this article;

(m) Advertising through newspapers, magazines, circulars, direct mail, directories, radio, television, website, e-mail, text message, or otherwise that the registrant will perform any act prohibited by this article; or

(n) (I) Failing to notify the director, as required by section 12-37-108.5 (1), of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the registrant unable, or limits the registrant's ability, to practice direct-entry midwifery with reasonable skill and safety to the client;

(II) Failing to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the registrant unable to practice direct-entry midwifery with reasonable skill and safety or that may endanger the health or safety of persons under his or her care; or

(III) Failing to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-37-108.5.

(4) Any proceeding to deny, suspend, or revoke a registration or place a registrant on probation shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S. Such proceeding may be conducted by an administrative law judge designated pursuant to part 10 of article 30 of title 24, C.R.S. Any final decision of the director shall be subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.

(5) The director may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a registrant by another jurisdiction if the violation that prompted such disciplinary action would be grounds for disciplinary action under this article.

(6) (a) The director or an administrative law judge may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the director. The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the director, including copies of hospital and physician records. The provider of such copies shall prepare the copies from the original record and shall delete the name of the patient or client, to be retained by the custodian of the records from which the copies were made, but shall identify the patient or client by a numbered code. Upon certification by the custodian that the copies are true and complete except for the patient's or client's name, the copies shall be deemed authentic, subject to the right to inspect the originals for the limited purpose of ascertaining the accuracy of the copies. No privilege of confidentiality exists with respect to such copies and no liability lies against the director or the custodian or the director's or custodian's authorized employees for furnishing or using such copies in accordance with this section.

(b) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or registrant resides or conducts business, upon application by the director with notice to the subpoenaed person or registrant, may issue to the person or registrant an order requiring that person or registrant to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(7) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action by the director but that should not be dismissed as being without merit, the director may issue and send a letter of admonition to the registrant.

(b) When the director sends a letter of admonition to a registrant, the director shall inform the registrant that he or she has the right to request in writing, within twenty days after receipt of the letter, that the director initiate formal disciplinary proceedings to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the request for adjudication is timely made, the letter of admonition is vacated and the matter shall be processed by means of formal disciplinary proceedings.

(7.5) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, the complaint should be dismissed, but the director has noticed indications of possible errant conduct by the registrant that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the registrant.

(8) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(9) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a registrant is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required registration, the director may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (9), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(10) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the director may issue to such person an order to show cause as to why the director should not issue a final order directing such person to cease and desist from the unlawful act or unregistered practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (10) shall be promptly notified by the director of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (10) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (10). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (10) does not appear at the hearing, the director may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (10) and such other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required registration or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued directing such person to cease and desist from further unlawful acts or unregistered practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (10), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(11) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged in or is about to engage in any unregistered act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with such person.

(12) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(13) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order in a court of competent jurisdiction.



§ 12-37-108. Unauthorized practice - penalties

Any person who practices or offers or attempts to practice direct-entry midwifery without an active registration issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, such person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-37-108.5. Confidential agreement to limit practice - violation - grounds for discipline

(1) If a registered direct-entry midwife has a physical illness; a physical condition; or a behavioral or mental health disorder that renders him or her unable to practice direct-entry midwifery with reasonable skill and safety to clients, the registrant shall notify the director of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period determined by the director. The director may require the registrant to submit to an examination to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the registrant's ability to practice direct-entry midwifery with reasonable skill and safety to clients.

(2) (a) Upon determining that a registrant with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited services with reasonable skill and safety to clients, the director may enter into a confidential agreement with the registrant in which the registrant agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the director.

(b) As part of the agreement, the registrant is subject to periodic reevaluations or monitoring as determined appropriate by the director.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or monitoring.

(3) By entering into an agreement with the director pursuant to this section to limit his or her practice, a registrant is not engaging in activities that are grounds for discipline under section 12-37-107 (3). The agreement does not constitute a restriction or discipline by the director. However, if the registrant fails to comply with the terms of an agreement entered into pursuant to this section, the failure constitutes a ground for discipline pursuant to section 12-37-107 (3)(n), and the registrant is subject to discipline in accordance with section 12-37-107.

(4) This section does not apply to a registrant who is subject to discipline for engaging in activities as described in section 12-37-107 (3)(f).



§ 12-37-109. Assumption of risk - no vicarious liability - legislative declaration - professional liability insurance required

(1) (a) It is the policy of this state that registrants shall be liable for their acts or omissions in the performance of the services that they provide, and that no licensed physician, nurse, prehospital emergency medical personnel, or health care institution shall be liable for any act or omission resulting from the administration of services by any registrant. This subsection (1) does not relieve any physician, nurse, prehospital emergency personnel, or health care institution from liability for any willful and wanton act or omission or any act or omission constituting gross negligence, or under circumstances where a registrant has a business or supervised relationship with any such physician, nurse, prehospital emergency personnel, or health care institution. A physician, nurse, prehospital emergency personnel, or health care institution may provide consultation or education to the registrant without establishing a business or supervisory relationship, and is encouraged to accept referrals from registrants pursuant to this article.

(b) (Deleted by amendment, L. 2011, (SB 11-088), ch. 283, p. 1268, § 12, effective July 1, 2011.)

(2) (Deleted by amendment, L. 2011, (SB 11-088), ch. 283, p. 1268, § 12, effective July 1, 2011.)

(3) (a) If the director finds that liability insurance is available at an affordable price, registrants shall be required to carry such insurance.

(b) Repealed.



§ 12-37-109.5. Immunity

The director, the director's staff, any person acting as a witness or consultant to the director, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.



§ 12-37-109.7. Confidential files

The director may keep confidential all files and information concerning an investigation authorized under this article until the results of the investigation are provided to the director and either the complaint is dismissed or notice of hearing and charges are served upon the person subject to the investigation.



§ 12-37-110. Repeal of article

(1) This article is repealed, effective September 1, 2021.

(2) Prior to the repeal, the department of regulatory agencies shall review the registering of direct-entry midwives by the division of professions and occupations as provided in section 24-34-104, C.R.S.






Article 37.3 - Naturopathic Doctors

§ 12-37.3-101. Short title

This article shall be known and may be cited as the "Naturopathic Doctor Act".



§ 12-37.3-102. Definitions

As used in this article 37.3, unless the context otherwise requires:

(1) "ACIP" means the advisory committee on immunization practices to the centers for disease control and prevention in the federal department of health and human services or its successor entity.

(1.3) "Administer" means the direct application of a drug to the body of a patient by injection, inhalation, ingestion, or any other method.

(1.5) "Advisory committee" means the naturopathic medicine advisory committee created in section 12-37.3-103.

(2) "Approved clinical training" means clinical training in naturopathic medicine in an inpatient or outpatient setting that has been approved by the director. "Approved clinical training" may include components of allopathic medicine in addition to naturopathic medicine.

(3) "Approved naturopathic medical college" means:

(a) A naturopathic medical education program in the United States or Canada that grants the degree of doctor of naturopathic medicine or doctor of naturopathy and that:

(I) Is approved by the director;

(II) Offers graduate-level, full-time didactic and supervised clinical training; and

(III) Is accredited or has achieved candidacy status for accreditation by the council on naturopathic medical education or an equivalent accrediting body for naturopathic medical programs recognized by the United States department of education; or

(b) Any other college or program approved by the director and accredited by the council on naturopathic medical education or its successor entity.

(4) "Continuing professional competency" means the ongoing ability of a naturopathic doctor to learn, integrate, and apply the knowledge, skill, and judgment to practice as a naturopathic doctor according to generally accepted standards and professional ethical standards.

(5) "Director" means the director of the division or the director's designee.

(5.5) "Dispense" means the preparation, in a suitable container appropriately labeled for subsequent administration to or use by a patient, of a medicine that a naturopathic doctor is authorized under this article to obtain.

(6) "Division" means the division of professions and occupations in the department of regulatory agencies.

(7) "Homeopathic preparations" means medicines prepared according to the most current version of the "Homeopathic Pharmacopoeia of the United States/Revision Service".

(8) "Minor office procedures" means:

(a) The repair, care, and suturing of superficial lacerations and abrasions;

(b) The removal of foreign bodies located in superficial tissue, excluding the ear or eye; and

(c) Obtaining and administering saline, sterile water, topical antiseptics, and local anesthetics, including local anesthetics with epinephrine, in connection with a procedure described in paragraph (a) or (b) of this subsection (8).

(9) "Natural health care services" or "natural health care" includes, but is not limited to:

(a) Healing practices using food; food extracts; over-the-counter dietary supplements, including vitamins, herbs, minerals, and enzymes; nutrients; homeopathic remedies and preparations; the physical forces of heat, cold, water, touch, sound, and light; and mind-body and energetic healing practices;

(b) Education, counseling, or advice regarding healing practices described in paragraph (a) of this subsection (9) and their effects on the structure and functions of the human body; and

(c) Services or care as may be further defined by the director by rule.

(10) "Naturopathic doctor" or "registrant" means a person who is registered by the director to practice naturopathic medicine pursuant to this article.

(11) "Naturopathic formulary" means the list of nonprescription classes of medicines determined by the director that naturopathic doctors use in the practice of naturopathic medicine. "Naturopathic formulary" includes any prescription substance or device that is authorized under this article 37.3.

(12) (a) "Naturopathic medicine", as performed by a naturopathic doctor, means a system of health care for the prevention, diagnosis, evaluation, and treatment of injuries, diseases, and conditions of the human body through the use of education, nutrition, naturopathic preparations, natural medicines and other therapies, and other modalities that are designed to support or supplement the human body's own natural self-healing processes.

(b) "Naturopathic medicine" includes naturopathic physical medicine, which consists of naturopathic manual therapy, the therapeutic use of the physical agents of air, water, heat, cold, sound, light, touch, and electromagnetic nonionizing radiation, and the physical modalities of electrotherapy, diathermy, ultraviolet light, ultrasound, hydrotherapy, and exercise.



§ 12-37.3-103. Naturopathic medicine advisory committee - creation - membership - duties

(1) (a) The naturopathic medicine advisory committee is hereby created in the department of regulatory agencies as the entity responsible for advising the director in the regulation of the practice of naturopathic medicine by naturopathic doctors and the implementation of this article.

(b) (I) The advisory committee consists of nine members appointed by the director as follows:

(A) Three members who are naturopathic doctors;

(B) Three members who are doctors of medicine or osteopathy licensed pursuant to article 36 of this title;

(C) One member who is a pharmacist licensed pursuant to article 42.5 of this title; and

(D) Two members from the public at large. The director shall make reasonable efforts to appoint public members who are or have been consumers of naturopathic medicine.

(II) The director shall appoint members to the advisory committee no later than January 1, 2014.

(c) (I) Each member of the advisory committee holds office until the expiration of the member's appointed term or until a successor is duly appointed. Except as specified in subparagraph (II) of this paragraph (c), the term of office of each member is four years, and an advisory committee member shall not serve more than two consecutive four-year terms. The director shall fill a vacancy occurring on the advisory committee, other than by expiration of a term, by appointment for the unexpired term of the member.

(II) To ensure staggered terms of office, the initial term of office of one of the naturopathic doctor members, the pharmacist member, and one of the members representing the public is two years. These members are eligible to serve one additional four-year term of office. On and after the expiration of these members' terms, the term of office of persons appointed to these positions on the advisory committee is as described in subparagraph (I) of this paragraph (c), commencing on January 1 of the applicable year.

(d) The director may remove any advisory committee member for misconduct, incompetence, or neglect of duty.

(2) The advisory committee shall advise the director in the administration and enforcement of this article and rules adopted under this article.

(3) Members of the advisory committee shall not receive compensation for their services but are entitled to reimbursement for actual and necessary expenses they incur in performing their duties.



§ 12-37.3-104. Director powers and duties

(1) In addition to any other powers and duties granted or imposed on the director under this article, the director shall:

(a) Adopt rules necessary to administer this article;

(b) Establish the form and manner in which applicants are to apply for a new registration or to renew a registration;

(c) Receive, review, and approve or deny applications for registrations and issue and renew registrations under this article;

(d) Establish fees for registration applications and renewal applications in the manner authorized by section 24-34-105, C.R.S.;

(e) Conduct investigations, hold hearings, take evidence, and pursue disciplinary actions pursuant to section 12-37.3-112 with respect to complaints against naturopathic doctors when the director has reasonable cause to believe that a naturopathic doctor is violating this article or rules adopted pursuant to this article, and to subpoena witnesses, administer oaths, and compel the testimony of witnesses and the production of books, papers, and records relevant to those investigations or hearings. Any subpoena issued pursuant to this article is enforceable by the district court.

(f) Perform other functions and duties necessary to administer this article.



§ 12-37.3-105. Practice of naturopathic medicine by naturopathic doctors - exclusions - protected activities - rules

(1) The practice of naturopathic medicine by a naturopathic doctor includes the following:

(a) The prevention and treatment of human injury, disease, or conditions through education or dietary or nutritional advice, and the promotion of healthy ways of living;

(b) The use of physical examinations and the ordering of clinical, laboratory, and radiological diagnostic procedures from licensed or certified health care facilities or laboratories for the purpose of diagnosing and evaluating injuries, diseases, and conditions in the human body;

(c) (I) Obtaining, dispensing, administering, ordering, or prescribing, as specified, medicines listed in the naturopathic formulary, which includes:

(A) Obtaining, administering, or dispensing epinephrine to treat anaphylaxis;

(B) Obtaining and dispensing barrier contraceptives, excluding intrauterine devices;

(C) Obtaining and administering oxygen, but only for emergency use;

(D) Obtaining and administering vitamins B6 and B12;

(E) Obtaining, administering, or dispensing substances that are regulated by the federal food and drug administration but that do not require a prescription order to be dispensed; and

(F) Obtaining and administering vaccines, in accordance with the ACIP guidelines, for patients who are at least eighteen years of age.

(II) A naturopathic doctor may obtain medications described in subparagraph (I) of this paragraph (c) from a manufacturer, wholesaler, or in-state prescription drug outlet registered or licensed by the state board of pharmacy pursuant to article 42.5 of this title. An entity that provides a medication described in subparagraph (I) of this paragraph (c) to a naturopathic doctor in accordance with this section, and that relies in good faith upon the registration information provided by the naturopathic doctor, is not subject to liability for providing the medication.

(d) Performing minor office procedures.

(2) A naturopathic doctor shall not:

(a) Prescribe, dispense, administer, or inject a controlled substance or device identified in the federal "Controlled Substances Act", 21 U.S.C. sec. 801 et seq., as amended;

(b) Perform surgical procedures, including surgical procedures using a laser device;

(c) Use general or spinal anesthetics, other than topical anesthetics;

(d) Administer ionizing radioactive substances for therapeutic purposes;

(e) Treat a child who is less than two years of age, unless the naturopathic doctor:

(I) Provides to the parent or legal guardian of the child a copy of the most recent immunizations schedule recommended by the advisory committee on immunization practices to the centers for disease control and prevention in the federal department of health and human services and recommends that the parent or legal guardian follow the immunizations schedule;

(II) (A) On or after March 26, 2015, except as provided in sub-subparagraph (B) of this subparagraph (II), demonstrates in each year in which the naturopathic doctor treats a child under two years of age, successful completion of five hours per year of education or practicum training solely related to pediatrics in accordance with continuing professional competency requirements approved by the director pursuant to section 12-37.3-108, which includes subject matter related to recognizing a sick infant and when to refer an infant for more intensive care.

(B) If, pursuant to paragraph (f) of this subsection (2), a naturopathic doctor treats children who are two years of age or older but less than eight years of age and successfully completes three hours per year of education or practicum training solely related to pediatrics as required by subparagraph (II) of paragraph (f) of this subsection (2), the naturopathic doctor is required only to successfully complete an additional two hours per year of education or practicum training solely related to pediatrics to comply with the requirements of sub-subparagraph (A) of this subparagraph (II).

(III) (A) Develops and executes a written collaborative agreement with a licensed physician who is a pediatrician or family physician, which agreement includes the duties and responsibilities of each party as part of the collaborative agreement according to each party's standard of care and practice act, a process for consulting with and referring to a licensed physician to facilitate the effective treatment of children under two years of age, and other provisions as may be established by the director by rule. The naturopathic doctor and the licensed physician shall keep the written collaborative agreement on file and, upon request by the director, for naturopathic doctors, or by the Colorado medical board, for licensed physicians, shall provide a copy of the agreement to the director or board, as applicable.

(B) The naturopathic doctor shall provide to the director the name and license number of the licensed physician and shall ensure that the information filed with the director is current. The director shall make the information available to the Colorado medical board and the naturopathic medicine advisory committee.

(C) Nothing in this subparagraph (III) permits the independent practice of medicine, as defined in section 12-36-106 (1) and (2), by a naturopathic doctor.

(D) Nothing in this subparagraph (III): Limits the ability of a naturopathic doctor to make an independent judgment; requires supervision by a licensed physician; precludes the use of professional judgment or variation according to the needs of the child under two years of age; imposes liability on a licensed physician, in developing or signing a collaborative agreement, for the actions of the naturopathic doctor in treating a child under two years of age; imposes liability on a naturopathic doctor, in developing or signing a collaborative agreement, for the actions of the licensed physician in consulting regarding the treatment of a child less than two years of age; or requires the naturopathic doctor and licensed physician to be practicing in the same community or in close proximity to each other in order to enter into a collaborative agreement.

(IV) Requires the child's parent or legal guardian to sign an informed consent that:

(A) Discloses that the naturopathic doctor is registered pursuant to this article;

(B) Discloses that the naturopathic doctor is not a physician licensed pursuant to article 36 of this title;

(C) Recommends that the child have a relationship with a licensed pediatric health care provider; and

(D) If the child has a relationship with a licensed pediatric health care provider, requests permission from the parent or legal guardian for the naturopathic doctor to attempt to develop and maintain a collaborative relationship with the licensed pediatric health care provider, as defined by director rules; or if the child does not have a relationship with a licensed pediatric health care provider, on the child's first visit, refers the child to at least one licensed pediatric health care provider, physician, or advanced practice nurse who cares for pediatric patients to provide a medical home for the child, with ongoing communication and relationship between the naturopathic doctor and the licensed pediatric health care provider, physician, or advanced practice nurse; and

(V) Complies with rules adopted by the director regarding the training required by subparagraph (II) of this paragraph (e) and referral to and communication with licensed pediatric health care providers, physicians, or advanced practice nurses as required by sub-subparagraph (D) of subparagraph (IV) of this paragraph (e), to ensure the safety of clients who are under two years of age;

(f) Treat a child who is two years of age or older but less than eight years of age, unless the naturopathic doctor:

(I) Provides to the parent or legal guardian of the child a copy of the most recent immunizations schedule recommended by the advisory committee on immunization practices to the centers for disease control and prevention in the federal department of health and human services and recommends that the parent or legal guardian follow the immunizations schedule;

(II) Demonstrates successful completion of three hours per year of education or practicum training solely related to pediatrics in accordance with continuing professional competency requirements approved by the director pursuant to section 12-37.3-108; and

(III) Requires the child's parent or legal guardian to sign an informed consent that:

(A) Discloses that the naturopathic doctor is registered pursuant to this article;

(B) Discloses that the naturopathic doctor is not a physician licensed pursuant to article 36 of this title;

(C) Recommends that the child have a relationship with a licensed pediatric health care provider; and

(D) If the child has a relationship with a licensed pediatric health care provider, requests permission from the parent or legal guardian for the naturopathic doctor to attempt to develop and maintain a collaborative relationship with the licensed pediatric health care provider, as defined by director rules;

(g) Engage in or perform the practice of medicine, surgery, or any other form of healing except as authorized by this article;

(h) Practice obstetrics;

(i) Perform spinal adjustment, manipulation, or mobilization, but this paragraph (i) does not prohibit a naturopathic doctor from practicing naturopathic physical medicine as described in section 12-37.3-102 (12)(b); or

(j) Recommend the discontinuation of, or counsel against, a course of care, including a prescription drug that was recommended or prescribed by another health care practitioner licensed in this state, unless the naturopathic doctor consults with the health care practitioner who recommended the course of care.

(3) (a) A naturopathic doctor has the same authority and is subject to the same responsibilities as a licensed physician under public health laws pertaining to reportable diseases and conditions, communicable disease control and prevention, and recording of vital statistics and health and physical examinations, subject to the limitations of the scope of practice of a naturopathic doctor as specified in this article.

(b) Before conducting an initial examination of a patient, a naturopathic doctor shall obtain the patient's informed consent to the examination, evidenced by a written statement in a form prescribed by the director and signed by both the patient and the naturopathic doctor. The statement must:

(I) Disclose that the naturopathic doctor is not a medical doctor or physician licensed under article 36 of this title;

(II) Recommend that the patient have a relationship with a licensed physician; and

(III) Indicate that the naturopathic doctor will attempt to develop and maintain a collaborative relationship with the patient's physician, if the patient has a relationship with a licensed physician.

(c) A naturopathic doctor shall communicate and cooperate with a patient's other health care providers, if any, to ensure that the patient receives coordinated care.

(d) A naturopathic doctor shall refer a patient to another health care professional if the patient's needs are beyond the naturopathic doctor's scope of knowledge and practice.

(4) This article does not prevent or restrict the practice, services, or activities of:

(a) A person who is licensed, certified, or registered to practice a profession or occupation pursuant to this title and who engages in activities that are within the lawful scope of practice for the profession or occupation for which the person is licensed, certified, or registered;

(b) A person who practices natural health care, provides natural health care services, or advises and educates in the use of natural health care products, as long as the person does not:

(I) Diagnose injuries or diseases;

(II) Prescribe medicines as authorized for registrants pursuant to paragraph (c) of subsection (1) of this section or a prescription drug or controlled substance or device identified in the federal "Controlled Substances Act", 21 U.S.C. sec. 801 et seq., as amended; or

(III) Perform minor office procedures as authorized for registrants pursuant to paragraph (d) of subsection (1) of this section;

(c) A person who sells vitamins, health foods, dietary supplements, herbs, or other natural products, if not otherwise prohibited by state or federal law, and who sells or provides information about the products;

(d) A person who provides truthful and nonmisleading information regarding natural health care products or services;

(e) A person employed by the federal government who practices naturopathic medicine while the person is engaged in the performance of his or her duties;

(f) A person who is licensed or otherwise authorized to practice as a naturopathic doctor in another state or district in the United States who is consulting with a naturopathic doctor in this state as long as the consultation is limited to examination, recommendation, or testimony in litigation;

(g) A student enrolled in an approved naturopathic medical college who practices naturopathic medicine if the performance of services is pursuant to a course of instruction or assignments from and under the supervision of an instructor who is a naturopathic doctor or a licensed professional in the field in which he or she is providing instruction;

(h) A person who administers a domestic or family remedy to oneself or a member of his or her immediate family based on religious or health beliefs; or

(i) A person who renders aid in an emergency when no fee or other consideration of value for the services is charged, received, expected, or contemplated.

(5) Except as provided in subsection (4) of this section, a person who is not registered under this article shall not:

(a) Diagnose injury, disease, ailment, infirmity, deformity, pain, or other condition of the human body;

(b) Dispense, administer, order, or prescribe medicines as authorized for registrants pursuant to paragraph (c) of subsection (1) of this section; or

(c) Use the title "Naturopathic Doctor", or "Doctor of Naturopathy" or the abbreviation "N.D."

(6) Many therapies used by naturopathic doctors, such as the use of nutritional supplements, herbs, foods, homeopathic preparations, and physical forces such as heat, cold, water, touch, and light, are not the exclusive privilege of naturopathic doctors, and this article does not prohibit the use or practice of those therapies by a person who is not registered under this article to practice naturopathic medicine.

(7) As used in this section, "licensed pediatric health care provider" means a licensed physician or advanced practice nurse who treats children.



§ 12-37.3-106. Registration required - qualifications - examination - registration by endorsement - rules

(1) Effective June 1, 2014, a person shall not practice as a naturopathic doctor in this state without a registration.

(2) An applicant for a registration to practice as a naturopathic doctor in this state shall submit an application to the director in a form and manner determined by the director by rule, accompanied by the fee required pursuant to section 12-37.3-104 (1)(d). The director shall issue a registration to practice as a naturopathic doctor to an applicant upon receipt of satisfactory proof that the applicant:

(a) Is at least twenty-one years of age and of good moral character;

(b) Has obtained a baccalaureate degree from an accredited educational institution or documented experience that provides the same kind, amount, and level of knowledge as a baccalaureate degree, as determined by the director;

(c) Has graduated from and holds a doctor of naturopathic medicine or doctor of naturopathy degree from an approved naturopathic medical college;

(d) Has successfully passed either a director-approved examination or a comprehensive competency-based national naturopathic licensing examination administered by the North American board of naturopathic examiners or a nationally recognized, director-approved successor entity, as determined by the director by rule; and

(e) Has not had a license or other authorization to practice as a naturopathic doctor or other health care license, registration, or certification denied, revoked, or suspended by Colorado or any other jurisdiction for reasons that relate to the applicant's ability to skillfully and safely practice naturopathic medicine, unless the license, registration, or certification is reinstated to good standing by Colorado or another jurisdiction.

(3) The director may issue a registration by endorsement to engage in the practice of naturopathic medicine to an applicant who has a license, certification, or registration in good standing as a naturopathic doctor under the laws of another jurisdiction if the applicant presents satisfactory proof to the director that, at the time of application for a Colorado registration by endorsement, the applicant possesses credentials and qualifications that are substantially equivalent to the requirements of this section. The director may adopt rules concerning the necessary applicant credentials and qualifications.

(4) The director may determine, by rule, the qualifications for registration under this article for a person who satisfies the requirements of paragraphs (a), (b), and (e) of subsection (2) of this section but does not satisfy the requirements for registration under paragraph (c) or (d) of subsection (2) of this section and who is not licensed, certified, or registered to practice a profession or occupation under this title or the laws of any other jurisdiction in the United States. The director's rules may require qualifications the director deems appropriate and may include documented evidence that the person:

(a) Has completed a post-graduate level didactic and supervised clinical educational program from an accredited educational institution, which program is substantially equivalent to the education requirements set forth in paragraph (c) of subsection (2) of this section, as determined by the director by rule;

(b) Has passed a national examination in naturopathic medicine that is substantially equivalent to the examination required in paragraph (d) of subsection (2) of this section, as determined by the director by rule; and

(c) Has at least ten years of related professional experience.



§ 12-37.3-107. Registration renewal or reinstatement - fees

A naturopathic doctor shall renew or reinstate his or her registration pursuant to a schedule established by the director, and the director shall renew or reinstate a registration in accordance with section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her registration pursuant to the schedule established by the director, the registration expires. A person whose registration expires is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S. The director shall transmit fees collected pursuant to this section or section 12-37.3-106 to the state treasurer for deposit in the division of professions and occupations cash fund pursuant to section 24-34-105, C.R.S.



§ 12-37.3-108. Continuing professional competency - rules

(1) (a) A naturopathic doctor shall maintain continuing professional competency to practice naturopathic medicine.

(b) The director shall adopt rules establishing a continuing professional competency program that includes, at a minimum, the following elements:

(I) A self-assessment of the knowledge and skills of a naturopathic doctor seeking to renew or reinstate a registration;

(II) Development, execution, and documentation of a learning plan based on the assessment; and

(III) Periodic demonstration of knowledge and skills through documentation of activities necessary to ensure continuing competency in the profession; except that a naturopathic doctor need not retake any examination required by section 12-37.3-106 (2)(d) for initial registration.

(c) The director shall establish that a naturopathic doctor satisfies the continuing competency requirements of this section if the naturopathic doctor meets the continuing professional competency requirements of one of the following entities:

(I) A state department, including continuing professional competency requirements imposed through a contractual arrangement with a provider;

(II) An accrediting body recognized by the director; or

(III) An entity approved by the director.

(d) (I) After the program is established, a naturopathic doctor shall satisfy the requirements of the program in order to renew or reinstate a registration to practice naturopathic medicine.

(II) The requirements of this section apply to individual naturopathic doctors, and nothing in this section requires a person who employs or contracts with a naturopathic doctor to comply with the requirements of this section.

(2) Records of assessments or other documentation developed or submitted in connection with the continuing professional competency program are confidential and not subject to inspection by the public or discovery in connection with a civil action against a naturopathic doctor. Neither the director nor any other person shall use the records or documents unless used by the director to determine whether a naturopathic doctor is maintaining continuing professional competency to engage in the profession.



§ 12-37.3-109. Compliance with transparency requirements

A naturopathic doctor shall comply with section 24-34-110, C.R.S., regarding the disclosure of information to the director.



§ 12-37.3-110. Persons entitled to practice as naturopathic doctors - title protection for naturopathic doctors

(1) A person shall not hold himself or herself out as a naturopathic doctor or use any of the titles or initials referred to in subsection (2) of this section unless the person is registered as a naturopathic doctor pursuant to this article.

(2) A naturopathic doctor may use the title "registered naturopathic doctor", or "registered doctor of naturopathy", or the initials "R.N.D."

(3) A naturopathic doctor shall not use:

(a) The term "physician";

(b) The abbreviations "NMD" or "N.M.D.";

(c) The term "naturopathic medical doctor".

(4) Nothing in this section prevents a naturopathic doctor from disclosing membership in national organizations or associations of naturopathic physicians.

(5) Nothing in this section prevents a person from using the term "doctor" or the title "Dr." if he or she satisfies the requirements of section 6-1-707 (1)(a), C.R.S.



§ 12-37.3-111. Disclosures - record keeping

(1) A naturopathic doctor shall provide the following information in writing to each patient in a format required by the director:

(a) The naturopathic doctor's name, business address, and telephone number;

(b) The nature of the services to be provided;

(c) A statement that naturopathic doctors are registered by the state to practice naturopathic medicine under the "Naturopathic Doctor Act";

(d) The prohibitions specified in section 12-37.3-105 (2);

(e) The states in which the naturopathic doctor holds an active license or registration; and

(f) How to file a complaint against a naturopathic doctor.

(2) A naturopathic doctor shall obtain a written acknowledgment from the patient stating that the patient has been provided the information described in subsection (1) of this section. The naturopathic doctor shall retain the acknowledgment for seven years after the date on which the last services were provided to the patient.

(3) If a naturopathic doctor treats any patient who is seeking treatment for cancer, the naturopathic doctor shall recommend to the patient that the patient consult with a licensed physician specializing in oncology and document the recommendation in writing.



§ 12-37.3-112. Grounds for discipline - disciplinary actions authorized - procedures - definitions

(1) The director may deny, revoke, or suspend the registration of, issue a letter of admonition to, or place on probation a naturopathic doctor for any of the following acts or omissions:

(a) Violating, or aiding or abetting another in the violation of, this article or any rule promulgated by the director pursuant to this article;

(b) Falsifying information in any application, attempting to obtain or obtaining a registration by fraud, deceit, or misrepresentation, or aiding or abetting such act;

(c) Engaging in an act or omission that does not meet generally accepted standards of practice of naturopathic medicine or of safe care for patients, whether or not actual injury to a patient is established;

(d) Habitual or excessive use or abuse of alcohol, a habit-forming drug, or a controlled substance as defined in section 18-18-102 (5), C.R.S.;

(e) Failing to refer a patient to an appropriate health care professional when the services required by the patient are beyond the level of competence of the naturopathic doctor or beyond the scope of naturopathic medicine practice;

(f) Violation of a law or regulation governing the practice of naturopathic medicine in another jurisdiction;

(g) Falsifying, repeatedly failing to make essential entries in, or repeatedly making incorrect essential entries in patient records;

(h) Conviction of a felony, an offense of moral turpitude, or a crime that would constitute a violation of this article. For purposes of this paragraph (h), "conviction" includes the entry of a plea of guilty or nolo contendere or the imposition of a deferred sentence or judgment.

(i) Advertising through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise that the naturopathic doctor will perform any act prohibited by this article;

(j) Engaging in a sexual act with a patient during the course of patient care or within six months immediately following the written termination of the professional relationship with the patient. As used in this paragraph (j), "sexual act" means sexual contact, sexual intrusion, or sexual penetration, as those terms are defined in section 18-3-401, C.R.S.

(k) Committing abuse of health insurance, as prohibited by section 18-13-119, C.R.S.;

(l) Advertising through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise that the naturopathic doctor will perform any act prohibited by section 18-13-119 (3), C.R.S.;

(m) Violating a valid order of the director;

(n) Failing to report to the director, within thirty days after an adverse action, that an adverse action has been taken against the naturopathic doctor by a licensing agency in another state or country, a peer review body, a health care institution, a professional or naturopathic medical society or association, a governmental agency, a law enforcement agency, or a court for acts or conduct that would constitute grounds for disciplinary or adverse action as described in this article;

(o) Failing to report to the director, within thirty days:

(I) The surrender of a license or other authorization to practice as a naturopathic doctor in another state or jurisdiction; or

(II) The surrender of membership on a medical staff or in a naturopathic medical or professional association or society while under investigation by any of those authorities or bodies for acts or conduct similar to acts or conduct that would constitute grounds for action as described in this article;

(p) (I) Failing to notify the director of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that affects the naturopathic doctor's ability to treat patients with reasonable skill and safety or that may endanger the health or safety of persons under his or her care;

(II) Failing to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the naturopathic doctor unable to practice naturopathic medicine with reasonable skill and safety or that may endanger the health or safety of persons under his or her care; or

(III) Failing to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-37.3-116;

(q) Failing to timely respond to a complaint filed against the naturopathic doctor;

(r) Failing to develop a written plan for the security of patient medical records in accordance with section 12-37.3-115;

(s) Refusing to submit to a physical or mental examination when so ordered by the director pursuant to section 12-37.3-117;

(t) Failing to obtain and continually maintain professional liability insurance as required by section 12-37.3-114.

(2) In addition to or as an alternative to the discipline authorized by subsection (1) of this section, the director may assess an administrative fine of up to five thousand dollars against a naturopathic doctor who commits any of the acts or omissions described in subsection (1) of this section. The director shall transmit any moneys collected pursuant to this subsection (2) to the state treasurer for deposit in the general fund.

(3) Any person whose registration is revoked or who surrenders his or her registration to avoid discipline is ineligible to apply for a registration under this article for at least two years after the date of revocation or surrender of the registration.

(4) The director shall conduct any proceeding to deny, suspend, or revoke a registration or place a naturopathic doctor on probation in accordance with sections 24-4-104 and 24-4-105, C.R.S. The director may designate an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct the proceeding. The administrative law judge shall conduct the proceeding in accordance with sections 24-4-104 and 24-4-105, C.R.S. A final decision of the director or the administrative law judge is subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.

(5) The director may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a naturopathic doctor by another jurisdiction if the violation that prompted the disciplinary action would be grounds for disciplinary action under this article.

(6) (a) The director or an administrative law judge may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter before the director or administrative law judge. The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the director, including hospital and naturopathic doctor records. The person providing copies of records shall prepare the copies from the original record, deleting the name of the patient and instead identifying the patient by a numbered code. Upon certification by the custodian that the copies are true and complete except for the patient's name, the copies are deemed authentic, subject to the right to inspect the originals for the limited purpose of ascertaining the accuracy of the copies. The copies are not confidential, and the director or custodian of the records and their authorized employees are not liable for furnishing or using the copies in accordance with this section.

(b) If a witness or naturopathic doctor fails to comply with a subpoena or process, the director may apply to the district court of the county in which the subpoenaed person or naturopathic doctor resides or conducts business for an order directing the person or naturopathic doctor to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. The director shall provide notice to the subpoenaed person or naturopathic doctor of the director's application to the district court, and the court shall not issue the order absent the notice. If the subpoenaed person or naturopathic doctor fails to obey the court's order, the court may hold the person in contempt of court.

(7) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action by the director but that should not be dismissed as being without merit, the director may issue a letter of admonition to the naturopathic doctor.

(b) When the director sends a letter of admonition to a registrant, the letter must advise the registrant that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the registrant timely requests adjudication, the director shall vacate the letter of admonition and process the matter by means of formal disciplinary proceedings.

(8) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, should be dismissed, but the director has noticed indications of possible errant conduct by the registrant that could lead to serious consequences if not corrected, the director may send the registrant a confidential letter of concern.

(9) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the director shall not resolve the complaint by a deferred settlement, action, judgment, or prosecution.

(10) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a registrant is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required registration, the director may issue an order to cease and desist the activity. The director shall set forth in the order the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (10), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. The director or administrative law judge shall conduct the hearing in accordance with sections 24-4-104 and 24-4-105, C.R.S.

(11) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, the director may issue to the person an order to show cause as to why the director should not issue a final order directing the person to cease and desist from the unlawful act or unregistered practice.

(b) The director shall promptly notify the person that he or she has been issued an order to show cause. The director shall include in the notice a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. The director may serve the notice on the person by personal service, by first-class United States mail, postage prepaid, or in any other manner that is practicable. Personal service or mailing of an order or document pursuant to this subsection (11) constitutes notice to the person.

(c) (I) The director shall commence the hearing on an order to show cause no earlier than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (11). The director may continue the hearing upon agreement of all parties based upon the complexity of the matter, the number of parties to the matter, and the legal issues presented in the matter, but in no event shall the director continue the hearing more than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (11) does not appear at the hearing, the director may present evidence that notification was properly sent or served upon the person pursuant to paragraph (b) of this subsection (11) and other evidence related to the matter that the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order is final as to that person by operation of law. The director shall conduct the hearing in accordance with sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required registration or has or is about to engage in acts or practices constituting violations of this article, the director may issue a final cease-and-desist order directing the person to cease and desist from further unlawful acts or unregistered practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (11), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order is effective when issued and is a final order for purposes of judicial review.

(12) The director may enter into a stipulation with a person if it appears to the director, based upon credible evidence presented to the director, that the person has engaged in or is about to engage in:

(a) An unregistered act or practice;

(b) An act or practice constituting a violation of this article or of any rule promulgated pursuant to this article;

(c) A violation of an order issued pursuant to this article; or

(d) An act or practice constituting grounds for administrative sanction pursuant to this article.

(13) If a person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation occurred or is occurring to bring, and if so requested the attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(14) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order in a court of competent jurisdiction.



§ 12-37.3-113. Unauthorized practice - penalties

A person who practices or offers or attempts to practice as a naturopathic doctor without an active registration issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-37.3-114. Professional liability insurance required - vicarious liability - rules

(1) It is unlawful for a person to practice as a naturopathic doctor in this state unless the person is covered by professional liability insurance in an amount not less than one million dollars.

(2) Professional liability insurance required by this section must cover all acts within the scope of practice of a naturopathic doctor.

(3) A naturopathic doctor is liable for his or her acts or omissions in the performance of naturopathic medicine.



§ 12-37.3-114.5. Judgments and settlements - reporting

In accordance with section 10-1-125.5, a naturopathic doctor's malpractice insurance carrier shall report to the director information relating to a final judgment or settlement against the naturopathic doctor for malpractice. The director shall review the information and investigate and, as appropriate, take disciplinary or other action against the naturopathic doctor.



§ 12-37.3-115. Protection of medical records - registrant's obligations - verification of compliance - noncompliance grounds for discipline - rules

(1) Each naturopathic doctor shall develop a written plan to ensure the security of patient medical records. The plan must address at least the following:

(a) The storage and proper disposal of patient medical records;

(b) The disposition of patient medical records in the event the naturopathic doctor dies, retires, or otherwise ceases to practice or provide naturopathic medical care to patients; and

(c) The method by which patients may access or obtain their medical records promptly if any of the events described in paragraph (b) of this subsection (1) occurs.

(2) Upon initial registration under this article, the applicant or registrant shall attest to the director that he or she has developed a plan in compliance with this section.

(3) A naturopathic doctor shall inform each patient in writing of the method by which the patient may access or obtain his or her medical records if an event described in paragraph (b) of subsection (1) of this section occurs.

(4) The director may adopt rules reasonably necessary to implement this section.



§ 12-37.3-116. Confidential agreement to limit practice - violation - grounds for discipline

(1) If a naturopathic doctor has a physical illness; a physical condition; or a behavioral or mental health disorder that renders him or her unable to practice naturopathic medicine with reasonable skill and safety to patients, the naturopathic doctor shall notify the director of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period determined by the director. The director may require the naturopathic doctor to submit to an examination to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the naturopathic doctor's ability to practice naturopathic medicine with reasonable skill and safety to patients.

(2) (a) Upon determining that a naturopathic doctor with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited services with reasonable skill and safety to patients, the director may enter into a confidential agreement with the naturopathic doctor in which the naturopathic doctor agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the director.

(b) As part of the agreement, the naturopathic doctor is subject to periodic reevaluations or monitoring as determined appropriate by the director.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or monitoring.

(3) By entering into an agreement with the director pursuant to this section to limit his or her practice, a naturopathic doctor is not engaging in activities that are prohibited pursuant to section 12-37.3-112. The agreement does not constitute a restriction or discipline by the director. However, if the naturopathic doctor fails to comply with the terms of an agreement entered into pursuant to this section, the failure constitutes a prohibited activity pursuant to section 12-37.3-112 (1)(p), and the naturopathic doctor is subject to discipline in accordance with section 12-37.3-112.

(4) This section does not apply to a naturopathic doctor subject to discipline for prohibited activities as described in section 12-37.3-112 (1)(d).



§ 12-37.3-117. Mental and physical examination of registrants

(1) If the director has reasonable cause to believe that a registrant is unable to practice with reasonable skill and safety, the director may require the registrant to take a mental or physical examination by a health care provider designated by the director. If the registrant refuses to undergo a mental or physical examination, unless due to circumstances beyond the registrant's control, the director may suspend the registrant's registration until the results of the examination are known and the director has made a determination of the registrant's fitness to practice. The director shall proceed with an order for examination and determination in a timely manner.

(2) The director shall include in an order issued under subsection (1) of this section the basis of the director's reasonable cause to believe that the registrant is unable to practice with reasonable skill and safety. For the purposes of a disciplinary proceeding authorized by this article, the registrant is deemed to waive all objections to the admissibility of the examining health care provider's testimony or examination reports on the ground that the testimony and reports are privileged communications.

(3) The registrant may submit to the director testimony or examination reports from a health care provider chosen by the registrant pertaining to the condition that the director alleges may preclude the registrant from practicing with reasonable skill and safety. The director may consider testimony and examination reports submitted by the registrant in conjunction with, but not in lieu of, testimony and examination reports of the health care provider designated by the director.

(4) A person shall not use the results of any mental or physical examination ordered by the director as evidence in any proceeding other than one before the director. The examination results are not public records and are not available to the public.



§ 12-37.3-118. Inactive registration - rules

A naturopathic doctor may request that the director inactivate or activate the naturopathic doctor's registration. The director shall promulgate rules governing the activation and inactivation of registrations. Notwithstanding any law to the contrary, the director's rules may limit the applicability of statutory requirements for maintaining professional liability insurance and continuing professional competency for a registrant whose registration is currently inactive. The director need not reactivate an inactive registration if the naturopathic doctor has committed any act that would be grounds for disciplinary action under section 12-37.3-112. A naturopathic doctor whose registration is currently inactive shall not practice naturopathic medicine.



§ 12-37.3-119. Repeal of article

(1) This article 37.3 is repealed, effective September 1, 2020. Before its repeal, the department of regulatory agencies shall review the registration of naturopathic doctors in accordance with section 24-34-104.

(2) (a) In conducting its review, the department shall gather and include in its report information from naturopathic doctors regarding the number of children under two years of age that naturopathic doctors treated, the conditions for which naturopathic doctors treated children under two years of age, and the number and description of any adverse events that occurred in connection with treating children under two years of age. Additionally, the department shall review written collaborative agreements kept on file by naturopathic doctors pursuant to section 12-37.3-105 (2)(e)(III) and include a summary of those agreements in its report.

(b) As used in this subsection (2), "adverse event" means any harm to a child under two years of age that the treating naturopathic doctor is aware of and that resulted or likely resulted from the naturopathic doctor's care of the child. Reporting an adverse event to the department pursuant to this section does not, alone, constitute grounds for discipline pursuant to section 12-37.3-112.






Article 37.5 - Colorado Parental Notification Act

§ 12-37.5-101. Short title

This article shall be known and may be cited as the "Colorado Parental Notification Act".



§ 12-37.5-102. Legislative declaration

(1) The people of the state of Colorado, pursuant to the powers reserved to them in Article V of the Constitution of the state of Colorado, declare that family life and the preservation of the traditional family unit are of vital importance to the continuation of an orderly society; that the rights of parents to rear and nurture their children during their formative years and to be involved in all decisions of importance affecting such minor children should be protected and encouraged, especially as such parental involvement relates to the pregnancy of an unemancipated minor, recognizing that the decision by any such minor to submit to an abortion may have adverse long-term consequences for her.

(2) The people of the state of Colorado, being mindful of the limitations imposed upon them at the present time by the federal judiciary in the preservation of the parent-child relationship, hereby enact into law the following provisions.



§ 12-37.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Minor" means a person under eighteen years of age.

(2) "Parent" means the natural or adoptive mother and father of the minor who is pregnant, if they are both living; one parent of the minor if only one is living, or if the other parent cannot be served with notice, as hereinafter provided; or the court-appointed guardian of such minor if she has one or any foster parent to whom the care and custody of such minor shall have been assigned by any agency of the state or county making such placement.

(3) "Abortion" for purposes of this article means the use of any means to terminate the pregnancy of a minor with knowledge that the termination by those means will, with reasonable likelihood, cause the death of the minor's unborn offspring.

(4) "Clergy member" means a priest; a rabbi; a duly ordained, commissioned, or licensed minister of a church; a member of a religious order; or a recognized leader of any religious body.

(5) "Medical emergency" means a condition that, on the basis of the physician's good-faith clinical judgment, so complicates the medical condition of a pregnant minor as to necessitate a medical procedure necessary to prevent the pregnant minor's death or for which a delay will create a serious risk of substantial and irreversible impairment of a major bodily function.

(6) "Relative of the minor" means a minor's grandparent, adult aunt, or adult uncle, if the minor is not residing with a parent and resides with the grandparent, adult aunt, or adult uncle.



§ 12-37.5-104. Notification concerning abortion

(1) No abortion shall be performed upon an unemancipated minor until at least 48 hours after written notice of the pending abortion has been delivered in the following manner:

(a) The notice shall be addressed to the parent at the dwelling house or usual place of abode of the parent. Such notice shall be delivered to the parent by:

(I) The attending physician or member of the physician's immediate staff who is over the age of eighteen; or

(II) The sheriff of the county where the service of notice is made, or by his deputy; or

(III) Any other person over the age of eighteen years who is not related to the minor; or

(IV) A clergy member who is over the age of eighteen.

(b) Notice delivered by any person other than the attending physician shall be furnished to and delivered by such person in a sealed envelope marked "Personal and Confidential" and its content shall not in any manner be revealed to the person making such delivery.

(c) Whenever the parent of the minor includes two persons to be notified as provided in this article and such persons reside at the same dwelling house or place of abode, delivery to one such person shall constitute delivery to both, and the 48-hour period shall commence when delivery is made. Should such persons not reside together and delivery of notice can be made to each of them, notice shall be delivered to both parents, unless the minor shall request that only one parent be notified, which request shall be honored and shall be noted by the physician in the minor's medical record. Whenever the parties are separately served with notice, the 48-hour period shall commence upon delivery of the first notice.

(d) The person delivering such notice, if other than the physician, shall provide to the physician a written return of service at the earliest practical time, as follows:

(I) If served by the sheriff or his deputy, by his certificate with a statement as to date, place, and manner of service and the time such delivery was made.

(II) If by any other person, by his affidavit thereof with the same statement.

(III) Return of service shall be maintained by the physician.

(e) (I) In lieu of personal delivery of the notice, the same may be sent by postpaid certified mail, addressed to the parent at the usual place of abode of the parent, with return receipt requested and delivery restricted to the addressee. Delivery shall be conclusively presumed to occur and the 48-hour time period as provided in this article shall commence to run at 12:00 o'clock noon on the next day on which regular mail delivery takes place.

(II) Whenever the parent of the minor includes two persons to be notified as provided in this article and such persons reside at the same dwelling house or place of abode, notice addressed to one parent and mailed as provided in the foregoing subparagraph shall be deemed to be delivery of notice to both such persons. Should such persons not reside together and notice can be mailed to each of them, such notice shall be separately mailed to both parents unless the minor shall request that only one parent shall be notified, which request shall be honored and shall be noted by the physician in the minor's medical record.

(III) Proof of mailing and the delivery or attempted delivery shall be maintained by the physician.

(2) (a) Notwithstanding the provisions of subsection (1) of this section, if the minor is residing with a relative of the minor and not a parent, the written notice of the pending abortion shall be provided to either the relative of the minor or a parent.

(b) If a minor elects to provide notice to a person specified in paragraph (a) of this subsection (2), the notice shall be provided in accordance with the provisions of subsection (1) of this section.

(3) At the time the physician, licensed health care professional, or staff of the physician or licensed health care professional informs the minor that notice must be provided to the minor's parents prior to performing an abortion, the physician, licensed health care professional, or the staff of the physician or licensed health care professional must inform the minor under what circumstances the minor has the right to have only one parent notified.



§ 12-37.5-105. No notice required - when

(1) No notice shall be required pursuant to this article if:

(a) The person or persons who may receive notice pursuant to section 12-37.5-104 (1) certify in writing that they have been notified; or

(a.5) The person whom the minor elects to notify pursuant to section 12-37.5-104 (2) certifies in writing that he or she has been notified; or

(b) The pregnant minor declares that she is a victim of child abuse or neglect by the acts or omissions of the person who would be entitled to notice, as such acts or omissions are defined in "The Child Protection Act of 1987", as set forth in title 19, article 3, of the Colorado Revised Statutes, and any amendments thereto, and the attending physician has reported such child abuse or neglect as required by the said act. When reporting such child abuse or neglect, the physician shall not reveal that he or she learned of the abuse or neglect as the result of the minor seeking an abortion.

(c) The attending physician certifies in the pregnant minor's medical record that a medical emergency exists and there is insufficient time to provide notice pursuant to section 12-37.5-104; or

(d) A valid court order is issued pursuant to section 12-37.5-107.



§ 12-37.5-106. Penalties - damages - defenses

(1) Any person who performs or attempts to perform an abortion in willful violation of this article:

(a) (Deleted by amendment, L. 2003, p. 2364, § 7, effective June 3, 2003.)

(b) Shall be liable for damages proximately caused thereby.

(2) It shall be an affirmative defense to any civil proceedings if the person establishes that:

(a) The person relied upon facts or information sufficient to convince a reasonable, careful and prudent person that the representations of the pregnant minor regarding information necessary to comply with this article were bona fide and true; or

(b) The abortion was performed to prevent the imminent death of the minor child and there was insufficient time to provide the required notice.

(3) Any person who counsels, advises, encourages or conspires to induce or persuade any pregnant minor to furnish any physician with false information, whether oral or written, concerning the minor's age, marital status, or any other fact or circumstance to induce or attempt to induce the physician to perform an abortion upon such minor without providing written notice as required by this article commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-37.5-107. Judicial bypass

(1) (Deleted by amendment, L. 2003, p. 2364, § 8, effective June 3, 2003.)

(2) (a) If any pregnant minor elects not to allow the notification required pursuant to section 12-37.5-104, any judge of a court of competent jurisdiction shall, upon petition filed by or on behalf of such minor, enter an order dispensing with the notice requirements of this article if the judge determines that the giving of such notice will not be in the best interest of the minor, or if the court finds, by clear and convincing evidence, that the minor is sufficiently mature to decide whether to have an abortion. Any such order shall include specific factual findings and legal conclusions in support thereof and a certified copy of such order shall be provided to the attending physician of said minor and the provisions of section 12-37.5-104 (1) and section 12-37.5-106 shall not apply to the physician with respect to such minor.

(b) The court, in its discretion, may appoint a guardian ad litem for the minor and also an attorney if said minor is not represented by counsel.

(c) Court proceedings under this subsection (2) shall be confidential and shall be given precedence over other pending matters so that the court may reach a decision promptly without delay in order to serve the best interests of the minor. Court proceedings under this subsection (2) shall be heard and decided as soon as practicable but in no event later than four days after the petition is filed.

(d) Notwithstanding any other provision of law, an expedited confidential appeal to the court of appeals shall be available to a minor for whom the court denies an order dispensing with the notice requirements of this article. Any such appeal shall be heard and decided no later than five days after the appeal is filed. An order dispensing with the notice requirements of this article shall not be subject to appeal.

(e) Notwithstanding any provision of law to the contrary, the minor is not required to pay a filing fee related to an action or appeal filed pursuant to this subsection (2).

(f) If either the district court or the court of appeals fails to act within the time periods required by this subsection (2), the court in which the proceeding is pending shall immediately issue an order dispensing with the notice requirements of this article.

(g) The Colorado supreme court shall issue rules governing the judicial bypass procedure, including rules that ensure that the confidentiality of minors filing bypass petitions will be protected. The Colorado supreme court shall also promulgate a form petition that may be used to initiate a bypass proceeding. The Colorado supreme court shall promulgate the rules and form governing the judicial bypass procedure by August 1, 2003. Physicians shall not be required to comply with this article until forty-five days after the Colorado supreme court publishes final rules and a final form.



§ 12-37.5-108. Limitations

(1) This article shall in no way be construed so as to:

(a) Require any minor to submit to an abortion; or

(b) Prevent any minor from withdrawing her consent previously given to have an abortion; or

(c) Permit anything less than fully informed consent before submitting to an abortion.

(2) This article shall in no way be construed as either ratifying, granting or otherwise establishing an abortion right for minors independently of any other regulation, statute or court decision which may now or hereafter limit or abridge access to abortion by minors.






Article 38 - Nurses

Part 1 - General Provisions

§ 12-38-101. Short title

This article shall be known and may be cited as the "Nurse Practice Act".



§ 12-38-102. Legislative declaration

The general assembly hereby declares it to be the policy of this state that, in order to safeguard the life, health, property, and public welfare of the people of this state and in order to protect the people of this state from the unauthorized, unqualified, and improper application of services by individuals in the practice of nursing, it is necessary that a proper regulatory authority be established. The general assembly further declares it to be the policy of this state to regulate the practice of nursing through a state agency with the power to enforce the provisions of this article.



§ 12-38-103. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(1.5) "Advanced practice nurse" means an advanced practice registered nurse who is a professional nurse and is licensed to practice pursuant to this article, who obtains specialized education or training as provided in this section, and who applies to and is accepted by the board for inclusion in the advanced practice registry.

(2) "Approved education program" means a course of training conducted by an educational or health care institution which implements the basic practical or professional nursing curriculum prescribed and approved by the board.

(3) "Board" means the state board of nursing.

(4) "Delegated medical function" means an aspect of care that implements and is consistent with the medical plan as prescribed by a licensed or otherwise legally authorized physician, podiatrist, or dentist and is delegated to a registered professional nurse or a practical nurse by a physician, podiatrist, dentist, or physician assistant. For purposes of this subsection (4), "medical plan" means a written plan, verbal order, standing order, or protocol, whether patient specific or not, that authorizes specific or discretionary medical action, which may include but is not limited to the selection of medication. Nothing in this subsection (4) shall limit the practice of nursing as defined in this article.

(5) "Diagnosing", within the terms of this article, means the use of professional nursing knowledge and skills in the identification of, and discrimination between, physical and psychological signs or symptoms to arrive at a conclusion that a condition exists for which nursing care is indicated or for which referral to appropriate medical or community resources is required.

(6) and (7) Repealed.

(7.4) "Licensee" means a person licensed pursuant to this article.

(7.8) "Panel" means either panel of the board created in section 12-38-116.5 (1).

(8) "Practical nurse", "trained practical nurse", "licensed vocational nurse", or "licensed practical nurse" means a person who holds a license to practice pursuant to the provisions of this article as a licensed practical nurse in this state or is licensed in another state and is practicing in this state pursuant to section 24-60-3202, C.R.S., with the right to use the title "licensed practical nurse" and its abbreviation, "L.P.N."

(8.5) (a) "Practice of advanced practice nursing" means an expanded scope of professional nursing in a scope, role, and population focus approved by the board, with or without compensation or personal profit, and includes the practice of professional nursing, as defined in subsection (10) of this section.

(b) "Practice of advanced practice nursing" includes prescribing medications as may be authorized pursuant to section 12-38-111.6.

(c) Nothing in this subsection (8.5) shall alter the definition of the practice of professional nursing, as defined in subsection (10) of this section.

(9) (a) "Practice of practical nursing" means the performance, under the supervision of a dentist, physician, podiatrist, or professional nurse authorized to practice in this state, of those services requiring the education, training, and experience, as evidenced by knowledge, abilities, and skills required in this article for licensing as a practical nurse pursuant to section 12-38-112, in:

(I) Caring for the ill, injured, or infirm;

(II) Teaching and promoting preventive health measures;

(III) Acting to safeguard life and health; or

(IV) Administering treatments and medications prescribed by:

(A) A legally authorized dentist, podiatrist, or physician; or

(B) Physician assistant implementing a medical plan pursuant to subsection (4) of this section.

(b) "Practice of practical nursing" includes the performance of delegated medical functions.

(c) Nothing in this article shall limit or deny a practical nurse from supervising other practical nurses or other health care personnel.

(10) (a) "Practice of professional nursing" means the performance of both independent nursing functions and delegated medical functions in accordance with accepted practice standards. Such functions include the initiation and performance of nursing care through health promotion, supportive or restorative care, disease prevention, diagnosis and treatment of human disease, ailment, pain, injury, deformity, and physical or mental condition using specialized knowledge, judgment, and skill involving the application of biological, physical, social, and behavioral science principles required for licensure as a professional nurse pursuant to section 12-38-111.

(b) The "practice of professional nursing" shall include the performance of such services as:

(I) Evaluating health status through the collection and assessment of health data;

(II) Health teaching and health counseling;

(III) Providing therapy and treatment that is supportive and restorative to life and well-being either directly to the patient or indirectly through consultation with, delegation to, supervision of, or teaching of others;

(IV) Executing delegated medical functions;

(V) Referring to medical or community agencies those patients who need further evaluation or treatment;

(VI) Reviewing and monitoring therapy and treatment plans.

(11) "Registered nurse" or "registered professional nurse" means a professional nurse, and only a person who holds a license to practice professional nursing in this state pursuant to the provisions of this article or who holds a license in another state and is practicing in this state pursuant to section 24-60-3202, C.R.S., shall have the right to use the title "registered nurse" and its abbreviation, "R.N."

(12) "Treating" means the selection, recommendation, execution, and monitoring of those nursing measures essential to the effective determination and management of actual or potential human health problems and to the execution of the delegated medical functions. Such delegated medical functions shall be performed under the responsible direction and supervision of a person licensed under the laws of this state to practice medicine, podiatry, or dentistry.

(13) "Unauthorized practice" means the practice of practical nursing or the practice of professional nursing by any person who has not been issued a license under the provisions of this article, or is not practicing in this state pursuant to section 24-60-3202, C.R.S., or whose license has been suspended or revoked or has expired.



§ 12-38-104. State board of nursing created

(1) (a) There is hereby created the state board of nursing in the division of professions and occupations in the department of regulatory agencies, which board shall consist of eleven members who are residents of this state, appointed by the governor as follows:

(I) Two members of the board shall be licensed practical nurses engaged in the practice of practical nursing and licensed in this state;

(II) Seven members of the board shall be licensed professional nurses who are actively employed in their respective nursing professions and licensed in this state. The professional nurse members shall have been employed for at least three years in their respective categories. Members shall be as follows:

(A) One member shall be engaged in professional nursing education;

(B) One member shall be engaged in practical nursing education in a program that prepares an individual for licensure;

(C) One member shall be engaged in home health care;

(D) One member shall be registered as an advanced practice nurse pursuant to section 12-38-111.5;

(E) One member shall be engaged in nursing service administration; and

(F) Two members shall be engaged as staff nurses, including one staff nurse who is employed in a hospital and one employed in a nursing care facility;

(III) Two members of the board shall be persons who are not currently licensed and have not been previously licensed as health care providers, and who are not employed by or in any way connected with, or have any financial interest in, a health care facility, agency, or insurer.

(IV) (Deleted by amendment, L. 2009, (SB 09-239), ch. 401, p. 2165, § 3, effective July 1, 2009.)

(b) Any statutory change in board composition shall be implemented when the terms of current members expire, and no member shall be asked to resign before the end of a term due to such statutory changes.

(b.5) When making appointments to the board, the governor shall strive to achieve geographical, political, urban, and rural balance among the board membership.

(c) (I) Each member of the board shall be appointed for a term of three years; except that members appointed to the board for a first or second term on or after July 1, 2009, shall be appointed for a term of four years.

(II) Any interim appointment necessary to fill a vacancy which has occurred by any reason other than the expiration of a term shall be for the remainder of the term of the individual member whose office has become vacant.

(III) A member may be reappointed for a subsequent term at the pleasure of the governor, but no member shall serve for more than two consecutive terms.

(d) Notwithstanding the provisions of this subsection (1) to the contrary, if, as determined by the governor, an appropriate applicant for membership on the board pursuant to paragraph (a) of this subsection (1) is not available to serve on the board for a particular term, the governor may appoint a nurse whose license is in good standing to fill the vacancy for the length of that term. At the end of such term, if the governor, after a good-faith attempt, cannot find an appropriate applicant pursuant to paragraph (a) of this subsection (1), the governor may appoint a nurse whose license is in good standing to fill the vacancy for one term.

(1.5) The board shall elect annually from its members a president.

(2) (a) Repealed.

(b) (Deleted by amendment, L. 2009, (SB 09-239), ch. 401, p. 2165, § 3, effective July 1, 2009.)

(3) Each member of the board shall receive the same per diem compensation and reimbursement of expenses as those provided for members of boards and commissions in the division of professions and occupations pursuant to section 24-34-102 (13), C.R.S.

(4) (Deleted by amendment, L. 95, p. 1074, § 2, effective July 1, 1995.)



§ 12-38-105. Removal of board members

The governor may remove any board member for negligence in the performance of any duty required by law, for incompetency, for unprofessional conduct, for willful misconduct, or for failure to continue to comply with the requirements of section 12-38-104.



§ 12-38-106. Meetings of board

The board shall meet at least quarterly during the fiscal year and at such other times as it may determine.



§ 12-38-107. Employees - executive officer

After consultation with the board, the director of the division of professions and occupations shall appoint an executive administrator for the board and such other personnel as are deemed necessary, pursuant to section 13 of article XII of the state constitution. At least one member of the board shall serve on any panel convened by the department of personnel to interview candidates for the position of executive administrator.



§ 12-38-108. Powers and duties of the board - rules

(1) The board has the following powers and duties:

(a) To approve, pursuant to rules and regulations adopted by the board, educational programs in this state preparing individuals for licensure, including approving curricula, conducting surveys, and establishing standards for such educational programs; to deny approval of or withdraw approval from such educational programs for failure to meet required standards as established by this article or pursuant to rules and regulations adopted by the board; and to further establish standards in accordance with this article in the form of rules and regulations to determine whether institutions outside this state shall be deemed to have acceptable educational programs and whether graduates of institutions outside this state shall be deemed to be graduates of approved educational programs for the purpose of licensing requirements in this state; and to determine by rule when accreditation by a state or voluntary agency may be accepted in lieu of board approval;

(b) (I) To examine, license, reactivate, and renew licenses of qualified applicants and to grant to such applicants temporary licenses and permits to engage in the practice of practical nursing and professional nursing in this state within the limitations imposed by this article. Licenses shall be renewed, reactivated, or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed, reactivated, or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees, reactivation fees, and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S., and may increase fees to obtain or renew a professional nurse license or advanced practice nurse authority consistent with section 24-34-109 (4), C.R.S., to fund the division's costs in administering and staffing the nurse-physician advisory task force for Colorado health care created in section 24-34-109 (1), C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(II) In order to facilitate the licensure of qualified applicants, the board may, in its discretion, assign licensing functions in accordance with this article to either panel. Any action taken by a quorum of the assigned panel shall constitute action by the board.

(b.5) To revoke, suspend, withhold, limit the scope of, or refuse to renew any license, to place a licensee or temporary licensee on probation, to impose an administrative fine on a licensee, or to issue a letter of admonition to a licensee in accordance with the procedures set forth in section 12-38-116.5 upon proof that such licensee has committed an act that constitutes grounds for discipline under section 12-38-117 or 12-42-113;

(c) To permit the executive officer, during the period between board meetings, to administer examinations, issue licenses by endorsement and examination, renew licenses, and issue temporary licenses and permits to qualified applicants, pursuant to rules and regulations adopted by the board;

(d) To adopt and revise rules and regulations concerning qualifications needed to practice as a practical nurse when such practice requires preparation and skill beyond that of a practical nurse pursuant to section 12-38-112;

(e) Repealed.

(f) To provide by regulation for the legal recognition of nurse licensees from other states and jurisdictions;

(g) To charge and collect appropriate fees;

(h) To investigate and conduct hearings upon charges for the discipline of nurses in accordance with the provisions of article 4 of title 24, C.R.S., and to impose disciplinary sanctions as provided in this article;

(i) To cause the prosecution and enjoinder of any person violating the provisions of this article and incur necessary expenses therefor;

(j) To adopt rules and regulations necessary to carry out the purposes of this article, such rules and regulations to be promulgated in accordance with the provisions of article 4 of title 24, C.R.S.;

(k) To administer the licensing and regulation of psychiatric technicians pursuant to article 42 of this title and to adopt and revise rules and regulations consistent with the laws of this state as may be necessary:

(I) To renew, grant, suspend, limit the scope of, and revoke licenses of psychiatric technicians in accordance with article 42 of this title;

(II) To prescribe standards and approve curricula for educational programs preparing persons for licensure as psychiatric technicians;

(III) To provide for surveys of such programs at such times as the board may deem necessary;

(IV) To accredit such programs as meet the requirements of the board and article 42 of this title;

(V) To deny accreditation to or withdraw accreditation from educational programs for failure to meet prescribed standards;

(VI) To conduct hearings pursuant to section 12-42-114;

(VII) To cause the prosecution and enjoinder of any person violating the provisions of article 42 of this title and incur necessary expenses therefor;

(l) (I) (A) Repealed.

(B) To conduct criminal history record checks on any individual under the jurisdiction of the board, against whom a complaint has been filed.

(C) Repealed.

(II) For purposes of this paragraph (l), "criminal history record check" means a written review of an individual's criminal conviction history.

(1.1) (a) The board shall appoint advisory committees pursuant to section 12-38-109 of at least three psychiatric technicians to advise the board on matters pertaining to psychiatric technician testing. The board shall, in its discretion, assign matters referred to the board by the psychiatric technicians advisory committee to a panel for consideration and implementation, if necessary.

(b) (Deleted by amendment, L. 92, p. 954, § 3, effective March 19, 1992.)

(2) When the board determines that rules and regulations are completed and established, the board shall make copies available at a reasonable cost.

(3) The board shall, in its discretion, assign matters referred to the board by the nurse aide advisory committee, created pursuant to section 12-38.1-110, to a panel for consideration and implementation, if necessary.

(4) The board shall administer the provisions of the nurse licensure compact pursuant to section 24-60-3202, C.R.S. Before recognizing a nurse license from another state that is party to the nurse licensure compact, the board shall determine that such state's qualifications for a nursing license are substantially equivalent to or more stringent than the minimum qualifications for issuance of a Colorado license under this article.



§ 12-38-108.5. Limitation on authority

The authority granted the board under the provisions of this article shall not be construed to authorize the board to arbitrate or adjudicate fee disputes between licensees or between a licensee and any other party.



§ 12-38-109. Advisory committee

The board may appoint advisory committees including professional review committees to assist in the performance of its duties. Each advisory committee shall consist of at least three licensees who have expertise in the area under review. Members of the advisory committees shall receive no compensation for their services but shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties.



§ 12-38-110. Examination

(1) All nurse applicants, unless eligible for licensure by endorsement, shall be required to pass a written examination approved or prepared by the board, relating to the knowledge, skills, and judgments as incorporated in their respective approved educational programs.

(2) In accordance with the requirements of this article, the board shall hold at least two examinations annually for practical nurses and for professional nurses at such places and at such times as the board shall determine.



§ 12-38-111. Requirements for professional nurse licensure

(1) The board shall issue a license to engage in the practice of professional nursing to any applicant who:

(a) Submits an application containing such information as the board may prescribe;

(b) Submits proof satisfactory to the board in such manner and upon such forms as the board may require to show that the applicant has completed a professional nursing educational program which meets the standards of the board for approval of educational programs or which is approved by the board and to show that the applicant holds a certificate of graduation from or a certificate of completion of such approved program;

(c) Repealed.

(d) Passes an examination as provided in section 12-38-110 or is eligible for and is granted licensure by endorsement as provided in subsection (2) of this section;

(e) Pays the required fee.

(2) The board may issue a license by endorsement to engage in the practice of professional nursing in this state to a nurse who is licensed to practice professional nursing in another state or a territory of the United States or in a foreign country if the applicant presents proof satisfactory to the board that, at the time of application for a Colorado license by endorsement, the applicant possesses credentials and qualifications which are substantially equivalent to requirements in Colorado for licensure by examination. The board may specify by rule and regulation what shall constitute substantially equivalent credentials and qualifications.

(3) The board shall design a questionnaire to be sent to all licensees who apply for license renewal. Each applicant for license renewal shall complete the board-designed questionnaire. The purpose of the questionnaire is to determine whether a licensee has acted in violation of this article or been disciplined for any action that might be considered a violation of this article or might make the licensee unfit to practice nursing with reasonable care and safety. If an applicant fails to answer the questionnaire accurately, such failure shall constitute grounds for discipline under section 12-38-117 (1)(v). The board may include the cost of developing and reviewing the questionnaire in the fee paid under paragraph (e) of subsection (1) of this section. The board may refuse an application for license renewal that does not accompany an accurately completed questionnaire.



§ 12-38-111.5. Requirements for advanced practice nurse registration - legislative declaration - definition - advanced practice registry

(1) The general assembly hereby recognizes that some individuals practicing pursuant to this article have acquired additional preparation for advanced practice and hereby determines that it is appropriate for the state to maintain a registry of such individuals. Such registry shall be known as the "advanced practice registry".

(2) Repealed.

(3) The board shall establish the advanced practice registry and shall require that a nurse applying for registration identify his or her role and population focus. The board shall establish reasonable criteria for designation of specific role and population foci based on currently accepted professional standards. A nurse who is included in the advanced practice registry has the right to use the title "advanced practice nurse" or, if authorized by the board, to use the title "certified nurse midwife", "clinical nurse specialist", "certified registered nurse anesthetist", or "nurse practitioner". These titles may be abbreviated as "A.P.N.", "C.N.M.", "C.N.S.", "C.R.N.A.", or "N.P.", respectively. It is unlawful for any person to use any of the titles or abbreviations listed in this subsection (3) unless included in the registry and authorized by the board to do so.

(4) (a) Repealed.

(b) On and after July 1, 1995, until July 1, 2008, the requirements for inclusion in the advanced practice registry shall include the successful completion of a nationally accredited education program for preparation as an advanced practice nurse or a passing score on a certification examination of a nationally recognized accrediting agency, or both, if applicable, as defined in rules adopted by the board.

(c) On and after July 1, 2008, the requirements for inclusion in the advanced practice registry shall include the successful completion of an appropriate graduate degree as determined by the board; except that individuals who are included in the registry as of June 30, 2008, but have not successfully completed such degree, may thereafter continue to be included in the registry and to use the appropriate title and abbreviation.

(d) On and after July 1, 2010, in addition to the requirements of paragraph (c) of this subsection (4), a professional nurse shall obtain national certification from a nationally recognized accrediting agency, as defined by the board by rule, in the appropriate role and population focus in order to be included in the advanced practice registry; except that professional nurses who are included in the registry as of June 30, 2010, but have not obtained such national certification, may thereafter continue to be included in the registry and to use the appropriate title and abbreviation.

(e) A professional nurse may be included in the advanced practice registry by endorsement if the professional nurse meets one of the following qualifying standards:

(I) The professional nurse is recognized as an advanced practice nurse in another state or jurisdiction and has practiced as an advanced practice nurse for at least two of the last five years immediately preceding the date of application for inclusion in the advanced practice registry; or

(II) The professional nurse holds national certification as provided in paragraph (d) of this subsection (4) and possesses an appropriate graduate degree as determined by the board.

(5) A nurse who meets the definition of advanced practice nurse, as defined in section 12-38-103, and the requirements of section 12-38-111.6, may be granted prescriptive authority as a function in addition to those defined in section 12-38-103 (10).

(6) An advanced practice nurse shall practice in accordance with the standards of the appropriate national professional nursing organization and have a safe mechanism for consultation or collaboration with a physician or, when appropriate, referral to a physician. Advanced practice nursing also includes, when appropriate, referral to other health care providers.

(7) (a) In order to enhance the cost efficiency and continuity of care, an advanced practice nurse may, within his or her scope of practice and within the advanced practice nurse-patient relationship, sign an affidavit, certification, or similar document that:

(I) Documents a patient's current health status;

(II) Authorizes continuing treatment, tests, services, or equipment; or

(III) Gives advance directives for end-of-life care.

(b) Such affidavit, certification, or similar document may not:

(I) Be the prescription of medication unless the advanced practice nurse has been granted prescriptive authority pursuant to section 12-38-111.6; or

(II) Be in conflict with other requirements of law.



§ 12-38-111.6. Prescriptive authority - advanced practice nurses - rules

(1) The board may authorize an advanced practice nurse who is listed on the advanced practice registry, has a license in good standing without disciplinary sanctions issued pursuant to section 12-38-111, and has fulfilled requirements established by the board pursuant to this section to prescribe controlled substances or prescription drugs as defined in part 1 of article 42.5 of this title.

(2) (a) The board shall adopt rules to implement this section.

(b) Rules adopted pursuant to this section shall reflect current, accepted professional standards for the safe and effective use of controlled substances and prescription drugs.

(3) (a) An advanced practice nurse may be granted authority to prescribe prescription drugs and controlled substances to provide treatment to clients within the role and population focus of the advanced practice nurse.

(b) and (c) (Deleted by amendment, L. 2009, (SB 09-239), ch. 401, p. 2174, § 20, effective July 1, 2009.)

(d) (I) An advanced practice nurse who has been granted authority to prescribe prescription drugs and controlled substances under this article may advise the nurse's patients of their option to have the symptom or purpose for which a prescription is being issued included on the prescription order.

(II) A nurse's failure to advise a patient under subparagraph (I) of this paragraph (d) shall not be grounds for any disciplinary action against the nurse's professional license issued under this article. Failure to advise a patient pursuant to subparagraph (I) of this paragraph (d) shall not be grounds for any civil action against a nurse in a negligence or tort action, nor shall such failure be evidence in any civil action against a nurse.

(4) Repealed.

(4.5) (a) An advanced practice nurse applying for prescriptive authority shall provide evidence to the board of the following:

(I) An appropriate graduate degree as determined by the board pursuant to section 12-38-111.5 (4)(c);

(II) Satisfactory completion of specific educational requirements in the use of controlled substances and prescription drugs, as established by the board, either as part of a degree program or in addition to a degree program;

(III) National certification from a nationally recognized accrediting agency, as defined by the board by rule pursuant to section 12-38-111.5 (4)(d), unless the board grants an exception;

(IV) Professional liability insurance as required by section 12-38-111.8;

(V) Repealed.

(VI) Inclusion on the advanced practice registry pursuant to section 12-38-111.5; and

(VII) A signed attestation that states he or she has completed at least three years of combined clinical work experience as a professional nurse or as an advanced practice nurse.

(b) Upon satisfaction of the requirements set forth in paragraph (a) of this subsection (4.5), the board may grant provisional prescriptive authority to an advanced practice nurse. The provisional prescriptive authority that is granted is limited to those patients and medications appropriate to the advanced practice nurse's role and population focus. In order to retain provisional prescriptive authority and obtain and retain full prescriptive authority pursuant to this subsection (4.5) for patients and medications appropriate for the advanced practice nurse's role and population focus, an advanced practice nurse shall satisfy the following requirements:

(I) (A) Once the provisional prescriptive authority is granted, the advanced practice nurse must obtain one thousand hours of documented experience in a mutually structured prescribing mentorship either with a physician or with an advanced practice nurse who has full prescriptive authority and experience in prescribing medications. The mentor must be practicing in Colorado and have education, training, experience, and an active practice that corresponds with the role and population focus of the advanced practice nurse.

(A.5) Remote communication with the mentor is permissible within the mentorship as long as the communication is synchronous. Synchronous communication does not include communication by email.

(B) The physician or advanced practice nurse serving as a mentor shall not require payment or employment as a condition of entering into the mentorship relationship, but the mentor may request reimbursement of reasonable expenses and time spent as a result of the mentorship relationship.

(C) Upon successful completion of the mentorship period, the mentor shall provide his or her signature and attestation to verify that the advanced practice nurse has successfully completed the mentorship within the required period after the provisional prescriptive authority was granted.

(D) If an advanced practice nurse with provisional prescriptive authority fails to complete the mentorship required by this subparagraph (I) within three years or otherwise fails to demonstrate competence as determined by the board, the advanced practice nurse's provisional prescriptive authority expires for failure to comply with the statutory requirements.

(II) The advanced practice nurse with provisional prescriptive authority shall develop an articulated plan for safe prescribing that documents how the advanced practice nurse intends to maintain ongoing collaboration with physicians and other health care professionals in connection with the advanced practice nurse's practice of prescribing medication within his or her role and population focus. The articulated plan shall guide the advanced practice nurse's prescriptive practice. The physician or advanced practice nurse that serves as a mentor as described in subparagraph (I) of this paragraph (b) shall provide his or her signature and attestation on the articulated plan to verify that the advanced practice nurse has developed an articulated plan. The advanced practice nurse shall retain the articulated plan on file, shall review the plan annually, and shall update the plan as necessary. The articulated plan is subject to review by the board, and the advanced practice nurse shall provide the plan to the board upon request. If an advanced practice nurse with provisional prescriptive authority fails to develop the required articulated plan within three years or otherwise fails to demonstrate competence as determined by the board, the advanced practice nurse's provisional prescriptive authority expires for failure to comply with the statutory requirements. An articulated plan developed pursuant to this subparagraph (II) must include at least the following:

(A) A mechanism for consultation and referral for issues regarding prescriptive authority;

(B) A quality assurance plan;

(C) Decision support tools; and

(D) Documentation of ongoing continuing education in pharmacology and safe prescribing.

(III) The advanced practice nurse shall maintain professional liability insurance as required by section 12-38-111.8.

(IV) The advanced practice nurse shall maintain national certification, as specified in subparagraph (III) of paragraph (a) of this subsection (4.5), unless the board grants an exception.

(c) An advanced practice nurse who was granted prescriptive authority prior to July 1, 2010, shall satisfy the following requirements in order to retain prescriptive authority:

(I) The advanced practice nurse shall develop an articulated plan as specified in subparagraph (II) of paragraph (b) of this subsection (4.5); except that to verify development of an articulated plan, the advanced practice nurse shall obtain the signature of either a physician or an advanced practice nurse who has prescriptive authority and experience in prescribing medications, is practicing in Colorado, and has education, training, experience, and active practice that corresponds with the role and population focus of the advanced practice nurse developing the plan.

(II) The advanced practice nurse shall maintain professional liability insurance as required by section 12-38-111.8.

(III) The advanced practice nurse shall maintain national certification, as specified in subparagraph (III) of paragraph (a) of this subsection (4.5), unless:

(A) The advanced practice nurse was included on the advanced practice registry prior to July 1, 2010, and has not obtained national certification;

(B) The advanced practice nurse was included on the advanced practice registry prior to July 1, 2008, and has not completed a graduate degree as specified in section 12-38-111.5 (4)(c); or

(C) The board grants an exception.

(d) In order to obtain provisional prescriptive authority and obtain and retain full prescriptive authority in this state, an advanced practice nurse from another state must meet the requirements of this section or substantially equivalent requirements, as determined by the board.

(e) The board shall conduct random audits of articulated plans to ensure that the plans satisfy the requirements of this subsection (4.5) and rules adopted by the board.

(f) Repealed.

(5) and (6) Repealed.

(7) An advanced practice nurse who obtains prescriptive authority pursuant to this section shall be assigned a specific identifier by the board. This identifier shall be available to the Colorado medical board and the board of pharmacy. The board shall establish a mechanism to assure that the prescriptive authority of an advanced practice nurse may be readily verified.

(8) (a) The scope of practice for an advanced practice nurse may be determined by the board in accordance with this article.

(b) The board may consider information provided by nursing, medical, or other health professional organizations, associations, or regulatory boards.

(c) (I) Prescriptive authority by an advanced practice nurse shall be limited to those patients appropriate to such nurse's scope of practice. Prescriptive authority may be limited or withdrawn and the advanced practice nurse may be subject to further disciplinary action in accordance with this article if such nurse has prescribed outside such nurse's scope of practice or for other than a therapeutic purpose.

(II) Nothing in this section shall be construed to require a registered nurse to obtain prescriptive authority to deliver anesthesia care.

(9) All prescriptions must comply with applicable federal and state laws, including article 42.5 of this title and part 2 of article 18 of title 18, C.R.S.

(10) Nothing in this section shall be construed to permit dispensing or distribution, as defined in section 12-42.5-102 (11) and (12), by an advanced practice nurse, except for samples, under article 42.5 of this title and the federal "Prescription Drug Marketing Act of 1987".

(11) No advanced practice nurse registered pursuant to section 12-38-111.5 shall be required to apply for or obtain prescriptive authority.

(12) Nothing in this section shall limit the practice of nursing as defined in section 12-38-103 (9) or (10) by any nurse including, but not limited to, advanced practice nurses.



§ 12-38-111.8. Professional liability insurance required - advanced practice nurses in independent practice - rules

(1) It is unlawful for any advanced practice nurse engaged in an independent practice of professional nursing to practice within the state of Colorado unless the advanced practice nurse purchases and maintains or is covered by professional liability insurance in an amount not less than five hundred thousand dollars per claim with an aggregate liability for all claims during the year of one million five hundred thousand dollars.

(2) Professional liability insurance required by this section shall cover all acts within the scope of practice of an advanced practice nurse as defined in this part 1.

(3) Notwithstanding the requirements of subsection (1) of this section, the board, by rule, may exempt or establish lesser liability insurance requirements for advanced practice nurses.

(4) Nothing in this section shall be construed to confer liability on an employer for the acts of an advanced practice nurse that are outside the scope of employment or to negate the applicability of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 12-38-112. Requirements for practical nurse licensure

(1) The board shall issue a license to engage in the practice of practical nursing to any applicant who:

(a) Submits an application containing such information as the board may prescribe;

(b) Submits proof satisfactory to the board in such manner and upon such forms as the board may require to show that the applicant has completed a practical nursing educational program which meets the standards of the board for approval of educational programs or which is approved by the board and to show that the applicant holds a certificate of graduation from or a certificate of completion of such approved program;

(c) Repealed.

(d) Passes an examination as provided in section 12-38-110 or is eligible for and is granted licensure by endorsement as provided in subsection (2) of this section;

(e) Pays the required fee.

(2) The board may issue a license by endorsement to engage in the practice of practical nursing in this state to any applicant who has been duly licensed or registered as a practical nurse or who is entitled to perform similar services under laws of another state or a territory of the United States or a foreign country if the applicant presents proof satisfactory to the board that, at the time of application for a Colorado license by endorsement, the applicant possesses credentials and qualifications which are substantially equivalent to requirements in Colorado for licensure by examination. The board may specify by rule and regulation what shall constitute substantially equivalent credentials and qualifications.

(3) The board shall design a questionnaire to be sent to all licensed practical nurses who apply for license renewal. Each applicant for license renewal shall complete the board-designed questionnaire. The purpose of the questionnaire is to determine whether a licensee has acted in violation of this article or been disciplined for any action that might be considered a violation of this article or might make the licensee unfit to practice nursing with reasonable care and safety. If an applicant fails to answer the questionnaire accurately, such failure shall constitute grounds for discipline under section 12-38-117 (1)(v). The board may include the cost of developing and reviewing the questionnaire in the fee paid under paragraph (e) of subsection (1) of this section. The board may refuse an application for license renewal that does not accompany an accurately completed questionnaire.



§ 12-38-112.5. Retired volunteer nurse licensure

(1) The board may issue a license to a retired volunteer nurse who meets the requirements set forth in this section.

(2) A retired volunteer nursing license shall only be issued to an applicant who is at least fifty-five years of age and:

(a) Currently holds a license to practice nursing, either as a practical nurse or as a professional nurse and such license is due to expire unless renewed; or

(b) Has retired from the practice of nursing and is not currently engaged in the practice of nursing either full-time or part-time and has, prior to retirement, maintained full licensure in good standing in any state or territory of the United States.

(3) A nurse who holds a retired volunteer nursing license shall not accept compensation for nursing tasks that are performed while in possession of the license. A retired volunteer nursing license shall permit the retired nurse to engage in volunteer nursing tasks within the scope of the nurse's license.

(4) An applicant for a retired volunteer nursing license shall submit to the board an application containing such information as the board may prescribe, a copy of the applicant's most recent nursing license, and a statement signed under penalty of perjury in which the applicant agrees not to receive compensation for any nursing tasks that are performed while in possession of the license.

(5) (Deleted by amendment, L. 2011, (SB 11-242), ch. 244, p. 1068, § 1, effective May 27, 2011.)

(6) A person who possesses a retired volunteer nursing license shall be immune from civil liability for actions performed within the scope of the nursing license unless it is established that injury or death was caused by gross negligence or the willful and wanton misconduct of the licensee. The immunity provided in this subsection (6) shall apply only to the licensee and shall not affect the liability of any other individual or entity. Nothing in this subsection (6) shall be construed to limit the ability of the board to take disciplinary action against a licensee.

(7) The fee for a retired volunteer nursing license, including assessments for legal defense, peer assistance, and other programs for which licenses are assessed, shall be no more than fifty percent of the license renewal fee, including all such assessments, established by the board for an active nursing license.

(8) The board shall design a questionnaire to be sent to all retired volunteer nurses who apply for license renewal. Each applicant for license renewal shall complete the board-designed questionnaire. The purpose of the questionnaire is to determine whether a licensee has acted in violation of this article or been disciplined for any action that might be considered a violation of this article or might make the licensee unfit to practice nursing with reasonable care and safety. If an applicant fails to answer the questionnaire accurately, such failure shall constitute grounds for discipline under section 12-38-117 (1)(v). The board may include the cost of developing and reviewing the questionnaire in the fee paid under subsection (7) of this section. The board may refuse an application for license renewal that does not accompany an accurately completed questionnaire.

(9) The board shall deny an application for the reactivation of a practical or professional nurse license for a retired volunteer nurse if the board determines that the nurse requesting reactivation has not actively volunteered as a nurse for the two-year period immediately preceding the filing of the application for license reactivation or has not otherwise demonstrated continued competency to return to the active practice of nursing in a manner approved by the board.



§ 12-38-114. Persons licensed under previous laws

Any person holding a valid Colorado license to engage in the practice of practical or professional nursing issued prior to July 1, 1980, shall continue to be licensed under the provisions of this article.



§ 12-38-115. Temporary licenses and permits

(1) The board may issue a temporary license to practice for a period of four months to an applicant for licensure by endorsement, pending compliance with the requirements for licensure. To obtain a temporary license, the applicant for licensure by endorsement shall show evidence of current licensure in another state or country or in a territory of the United States.

(2) Repealed.

(3) The board may issue a permit to practice as a practical or professional nurse for a period not to exceed two years or as determined by the board to any person from another state or a territory of the United States or a foreign country who is in this state for special training or for observation of nursing educational programs upon proof to the board by such person that he is currently licensed to practice as a nurse in the state, territory, or country of his residency. The nursing practice permitted by such permit shall be limited to that practice performed as part of the special training or nursing educational program.

(3.5) The board may, as it deems appropriate, issue a permit to a person who is under the supervision of a professional nurse licensed pursuant to this article.

(4) A person holding a permit may engage in the practice of practical or professional nursing only under the personal and responsible supervision and direction of a person licensed by the board to engage in the practice of professional nursing.

(5) The board shall summarily withdraw a temporary license or permit issued pursuant to this section if the board determines that the license holder fails to meet the requirements of this section or section 12-38-110, 12-38-111, or 12-38-112. The holder of a temporary license or permit summarily withdrawn has the right to a hearing which shall be conducted pursuant to article 4 of title 24, C.R.S., by the board or by an administrative law judge at the board's discretion.



§ 12-38-116. Approval of educational programs

(1) Any institution in this state desiring to receive from the board approval of its educational program which prepares individuals for licensure as a practical or as a professional nurse shall apply to the board and submit evidence that it is prepared to carry out an educational program which complies with the provisions of this article and with rules and regulations adopted by the board pursuant to this article.

(2) For the practice of practical nursing, such educational program shall include:

(a) Content fundamental to the knowledge and skills required for clinical nursing appropriate to the practice of practical nursing;

(b) Content relating to the principles of biological, physical, social, and behavioral sciences.

(3) For the practice of professional nursing, such educational program shall include:

(a) Content fundamental to the knowledge and skills required for clinical nursing appropriate to the practice of professional nursing;

(b) Content relating to the principles of biological, physical, social, and behavioral sciences.

(4) Any educational program for practical or professional nurses in this state which was accredited by the former boards of nursing prior to July 1, 1980, shall be deemed to be an approved educational program for the purpose of this article, but such approval shall be subject to the powers and duties of the board under section 12-38-108 to deny or to withdraw approval.



§ 12-38-116.5. Disciplinary procedures of the board - inquiry and hearings panels

(1) (a) The president of the board shall divide the other ten members of the board into two panels of five members each. Members representing the three different categories of membership (licensed practical nurses, professional nurses, and persons not licensed, employed, or in any way connected with, or with any financial interest in, any health care facility, agency, or insurer) shall be divided between the two panels as equally as possible.

(b) Each panel shall act as both an inquiry and a hearings panel. Members of the board may be assigned from one panel to the other by the president. The president may be a member of both panels, but in no event shall the president or any other member who has considered a complaint as a member of a panel acting as an inquiry panel take any part in the consideration of a formal complaint involving the same matter.

(c) All matters referred to one panel for investigation shall be heard, if referred for formal hearing, by the other panel or a committee of such panel. However, in its discretion, either inquiry panel may elect to refer a case for formal hearing to a qualified administrative law judge, in lieu of a hearings panel of the board, for an initial decision pursuant to section 24-4-105, C.R.S.

(d) The initial decision of an administrative law judge may be reviewed pursuant to section 24-4-105 (14) and (15), C.R.S., by the filing of exceptions to the initial decision with the hearings panel that would have heard the case if it had not been referred to an administrative law judge or by review upon the motion of such hearings panel. The respondent or the board's counsel shall file such exceptions.

(2) Investigations shall be under the supervision of the panel to which they are assigned. The persons making such investigation shall report the results thereof to the assigning panel for appropriate action.

(3) (a) (I) For the purposes of this section:

(A) "Grounds for discipline" includes grounds under sections 12-38-117 and 12-42-113.

(B) "License" includes licensure for a practical nurse or professional nurse and licensure for a psychiatric technician.

(C) "Nurse", "licensee", or "respondent" includes a practical nurse, a professional nurse, and a psychiatric technician as described in section 12-42-102 (4).

(D) "Practice of nursing" includes the practice of practical nursing, the practice of professional nursing, and the practice as a psychiatric technician.

(II) Written complaints relating to the conduct of a nurse licensed or authorized to practice nursing in this state may be made by any person or may be initiated by an inquiry panel of the board on its own motion. The nurse complained of shall be given notice, unless the board determines the complaint to be without merit of investigation, by first-class mail, and the notice shall state the nature of the complaint and shall state that the failure to respond in a materially factual and timely manner constitutes grounds for discipline. The nurse complained of shall be given thirty days to answer or explain in writing the matters described in such complaint. Upon receipt of the nurse's answer or at the conclusion of thirty days, whichever occurs first, the inquiry panel may take further action as set forth in subparagraph (III) of this paragraph (a).

(III) Upon receipt of the nurse's answer or the conclusion of thirty days, the inquiry panel may conduct a further investigation that may be made by one or more members of the inquiry panel, one or more nurses who are not members of the board, a member of the staff of the board, a professional investigator, or any other person or organization as the inquiry panel directs. Any such investigation shall be entirely informal.

(b) The board shall cause an investigation to be made when the board is informed of:

(I) Disciplinary action taken by an employer of a nurse against the nurse or resignation in lieu of a disciplinary action for conduct that constitutes grounds for discipline under section 12-38-117 or 12-42-113. Such employer shall report such disciplinary action or resignation to the board.

(II) An instance of a malpractice settlement or judgment against a nurse;

(III) A nurse who has not timely renewed his or her license and the nurse is actively engaged in the practice of nursing.

(c) On completion of an investigation, the inquiry panel shall make a finding that:

(I) The complaint is without merit and no further action need be taken;

(II) There is no reasonable cause to warrant further action on the complaint;

(III) An instance of conduct occurred that does not warrant formal action by the board and that should be dismissed, but that indications of possible conduct by the nurse were noted that could lead to serious consequences if not corrected. In such a case, a confidential letter of concern shall be sent to the nurse against whom the complaint was made.

(IV) (A) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, a letter of admonition may be issued and sent, by certified mail, to the licensee.

(B) When a letter of admonition is sent by the board, by certified mail, to a licensee, such licensee shall be advised that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(C) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(V) (A) Facts were disclosed that warrant further proceedings by formal complaint, as provided in subsection (4) of this section, and that the complaint should be referred to the attorney general for preparation and filing of a formal complaint.

(B) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(4) (a) All formal complaints shall be heard and determined in accordance with paragraph (b) of this subsection (4) and section 24-4-105, C.R.S. Except as provided in subsection (1) of this section, all formal hearings shall be conducted by the hearings panel. The nurse may be present in person or represented by counsel, or both, if so desired, to offer evidence and be heard in the nurse's own defense. At formal hearings, the witnesses shall be sworn and a complete record shall be made of all proceedings and testimony.

(b) Except as provided in subsection (1) of this section, an administrative law judge shall preside at the hearing and shall advise the hearings panel on all such legal matters in connection with the hearing as the panel may request. The administrative law judge shall provide such advice or assistance as the hearings panel may request in connection with the preparation of its findings and recommendations or conclusions. Such administrative law judge shall have the authority to administer oaths and affirmations, sign and issue subpoenas, and perform such other duties as the hearings panel may authorize the administrative law judge to perform. Such administrative law judge shall have the qualifications provided in section 24-30-1003 (2), C.R.S.

(c) (I) To warrant a finding of grounds for discipline, the charges shall be established as specified in section 24-4-105 (7), C.R.S. Except as provided in subsection (1) of this section, the hearings panel shall make a report of its findings and conclusions that, when approved by a majority of those members of the hearings panel who have conducted the hearing pursuant to paragraphs (a) and (b) of this subsection (4), shall be the action of the board.

(II) If it is found that the charges are unproven, the hearings panel, or an administrative law judge sitting in lieu of the hearings panel pursuant to subsection (1) of this section, shall enter an order dismissing the complaint.

(III) If the hearings panel finds the charges proven and orders that discipline be imposed, it shall also determine the extent of such discipline, which may be in the form of a letter of admonition regarding a license or suspension for a definite or indefinite period, revocation, or nonrenewal of a license to practice. In addition to any other discipline that may be imposed pursuant to this section, the hearings panel may impose a fine of no less than two hundred fifty dollars but no more than one thousand dollars per violation on any nurse who violates this article or any rule adopted pursuant to this article. The board shall adopt rules establishing a fine structure and the circumstances under which fines may be imposed. All fines collected pursuant to this subparagraph (III) shall be transmitted to the state treasurer who shall credit the same to the general fund. In determining appropriate disciplinary action, the hearings panel shall first consider sanctions that are necessary to protect the public. Only after the panel has considered such sanctions shall it consider and order requirements designed to rehabilitate the nurse. If discipline other than revocation of a license to practice is imposed, the hearings panel may also order that the nurse be granted probation and allowed to continue to practice during the period of such probation. The hearings panel may also include in any disciplinary order that allows the nurse to continue to practice such conditions as the panel may deem appropriate to assure that the nurse is physically, mentally, and otherwise qualified to practice nursing in accordance with generally accepted standards of practice, including any of the following:

(A) Submission by the respondent to such examinations as the hearings panel may order to determine the respondent's physical or mental condition or the respondent's professional qualifications;

(B) The taking by the respondent of such therapy or courses of training or education as may be needed to correct deficiencies found either in the hearing or by such examinations;

(C) The review or supervision of the respondent's practice of nursing as may be necessary to determine the quality of the respondent's practice of nursing and to correct deficiencies therein; or

(D) The imposition of restrictions upon the nature of the respondent's practice to assure that the respondent does not practice beyond the limits of the respondent's capabilities.

(IV) Upon the failure of the respondent to comply with any conditions imposed by the hearings panel pursuant to subparagraph (III) of this paragraph (c), the hearings panel may order revocation or suspension of the respondent's license to practice in this state until such time as the respondent complies with such conditions.

(V) In making any of the orders provided in subparagraphs (III) and (IV) of this paragraph (c), the hearings panel may take into consideration the respondent's prior disciplinary record. If the hearings panel does take into consideration any prior discipline of the respondent, its findings and recommendations shall so indicate.

(VI) In all cases of revocation, suspension, probation, or nonrenewal, the board shall enter in its records the facts of such revocation, suspension, probation, or nonrenewal and of any subsequent action of the board with respect thereto.

(d) The attorney general shall prosecute those charges that have been referred to the office of the attorney general by the inquiry panel pursuant to subparagraph (V) of paragraph (c) of subsection (3) of this section. The board may direct the attorney general to perfect an appeal.

(e) Any person whose license to practice nursing is revoked or who surrenders his or her license to avoid discipline shall not be eligible to apply for any license for two years after the date the license is revoked or surrendered. The two-year waiting period applies to any person whose license to practice nursing or any other health care occupation is revoked by any other legally qualified board.

(5) A majority of the members of the board, three members of the inquiry panel, or three members of the hearings panel shall constitute a quorum. The action of a majority of those present comprising such quorum shall be the action of the board, the inquiry panel, or the hearings panel.

(6) Upon the expiration of any term of suspension, the license shall be reinstated by the board if the board is furnished with evidence that the nurse has complied with all terms of the suspension. If such evidence shows the nurse has not complied with all terms of the suspension, the board may revoke or continue the suspension of the license at a hearing, notice of which and the procedure at which shall be as provided in this section.

(7) In case any nurse is determined to be mentally incompetent or insane by a court of competent jurisdiction and a court enters, pursuant to part 3 or part 4 of article 14 of title 15 or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency or insanity is of such a degree that the nurse is incapable of continuing the practice of nursing, the nurse's license shall automatically be suspended by the board, and, notwithstanding any provision of this article to the contrary, such suspension shall continue until the nurse is found by such court to be competent to continue the practice of nursing.

(8) (a) If the board has reasonable cause to believe that a nurse is unable to practice nursing with reasonable skill and safety to patients because of a condition described in section 12-38-117 (1)(i) or (1)(j) or section 12-42-113 (1)(i) or (1)(j), it may require such nurse to submit to mental or physical examinations by a physician or other licensed health care professional designated by the board. If a nurse fails to submit to such mental or physical examinations, the board may suspend the nurse's license until the required examinations are conducted.

(b) Every nurse shall be deemed, by so practicing or by applying for renewal registration of such nurse's license, to have consented to submit to mental or physical examinations when directed in writing by the board. Further, such nurse shall be deemed to have waived all objections to the admissibility of the examining physician's or other licensed health care professional's testimony or examination reports on the ground of privileged communication. Subject to applicable federal law, such nurse shall be deemed to have waived all objections to the production of medical records to the board from health care providers that may be necessary for the evaluations described in paragraph (a) of this subsection (8). Nothing in this section shall prevent the nurse from submitting to the board testimony or examination reports of a physician or other licensed health care professional designated by the nurse to a condition described in paragraph (a) of this subsection (8) that may be considered by the board in conjunction with, but not in lieu of, testimony and examination reports of the physician or licensed health care professional designated by the board.

(c) The results of any mental or physical examination ordered by the board shall not be used as evidence in any proceeding other than before the board and shall not be deemed a public record nor made available to the public.

(d) The board may require that a nurse submit medical records for review in conjunction with an investigation made pursuant to paragraph (a) of this subsection (8); except that such records shall remain confidential and shall be reviewed by the board only to the extent necessary to conduct an investigation.

(9) (a) Investigations, examinations, hearings, meetings, or any other proceedings of the board conducted pursuant to the provisions of this section shall be exempt from the open meetings provisions of the "Colorado Sunshine Act of 1972" contained in part 4 of article 6 of title 24, C.R.S., requiring that proceedings of the board be conducted publicly, and the open records provisions of article 72 of title 24, C.R.S., requiring that the minutes or records of the board with respect to action of the board taken pursuant to the provisions of this section be open to public inspection.

(b) Notwithstanding the exemptions in paragraph (a) of this subsection (9), records of disciplinary action taken by the board pursuant to this section shall be open to public inspection pursuant to the open records provisions of article 72 of title 24, C.R.S.

(10) A physician or other licensed health care professional who, at the request of the board, examines a nurse shall be immune from suit for damages by the nurse examined if the examining physician or examining licensed health care professional conducted the examination and made findings or a diagnosis in good faith.

(11) All investigations completed or in progress pursuant to section 12-38-117 or 12-42-113, as said sections existed on June 30, 1999, including those cases that have been referred to hearing, are before an administrative law judge, or are awaiting final disposition by the board, shall be referred to a panel of the board by the director of the division of professions and occupations for final adjudication. All actions taken and decisions rendered by the board prior to July 1, 1999, are hereby ratified.

(12) Final board action may be judicially reviewed in the court of appeals, and judicial proceedings for the enforcement of a board order may be instituted in accordance with section 24-4-106, C.R.S.

(13) (a) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board including, but not limited to, hospital and physician records. Upon certification of the custodian that the copies are true and complete except for the patient's name, the copies shall be deemed authentic, subject to the right to inspect the originals for the limited purpose of ascertaining the accuracy of the copies. No privilege of confidentiality shall exist with respect to such copies, and no liability shall lie against the board or the custodian or the custodian's authorized employee for furnishing or using such copies in accordance with this subsection (13).

(b) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(14) Any member of the board or the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in the making of a complaint or report or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any liability, civil or criminal, that otherwise might result by reason of such participation.

(15) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee or registrant is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required license or registration, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (15), the respondent may request a hearing on the question of whether acts or practices in violation of this part 1 have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(16) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this part 1, then, in addition to any specific powers granted pursuant to this part 1, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed or unregistered practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (16) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (16) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (16). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (16) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (16) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or registration, or has or is about to engage in acts or practices constituting violations of this part 1, a final cease-and-desist order may be issued, directing such person to cease and desist from further unlawful acts or unlicensed or unregistered practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (16), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom such order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(17) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed or unregistered act or practice, any act or practice constituting a violation of this part 1, any rule promulgated pursuant to this part 1, any order issued pursuant to this part 1, or any act or practice constituting grounds for administrative sanction pursuant to this part 1, the board may enter into a stipulation with such person.

(18) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(19) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in subsection (12) of this section.



§ 12-38-117. Grounds for discipline

(1) "Grounds for discipline", as used in this article, means any action by any person who:

(a) Has procured or attempted to procure a license by fraud, deceit, misrepresentation, misleading omission, or material misstatement of fact;

(b) (I) Has been convicted of a felony or any crime that would constitute a violation of this article.

(II) (A) For purposes of this paragraph (b), "conviction" includes the entry of a plea of guilty or nolo contendere or the imposition of a deferred sentence.

(B) A certified copy of the judgment of a court of competent jurisdiction of such conviction or plea shall be prima facie evidence of such conviction.

(III) Repealed.

(c) Has willfully or negligently acted in a manner inconsistent with the health or safety of persons under his care;

(d) Has had a license to practice nursing or any other health care occupation suspended or revoked in any jurisdiction. A certified copy of the order of suspension or revocation shall be prima facie evidence of such suspension or revocation.

(e) Has violated any provision of this article or has aided or knowingly permitted any person to violate any provision of this article;

(f) Has negligently or willfully practiced nursing in a manner which fails to meet generally accepted standards for such nursing practice;

(g) Has negligently or willfully violated any order, rule, or regulation of the board pertaining to nursing practice or licensure;

(h) Has falsified or in a negligent manner made incorrect entries or failed to make essential entries on patient records;

(i) Excessively uses or abuses alcohol, habit-forming drugs, controlled substances, as defined in section 18-18-102 (5), C.R.S., or other drugs having similar effects, or is diverting controlled substances, as defined in section 18-18-102 (5), C.R.S., or other drugs having similar effects from the licensee's place of employment; except that the board has the discretion not to discipline the licensee if such licensee is participating in good faith in a program approved by the board designed to end such excessive use or abuse;

(j) Has a physical or mental disability which renders him unable to practice nursing with reasonable skill and safety to the patients and which may endanger the health or safety of persons under his care;

(k) Has violated the confidentiality of information or knowledge as prescribed by law concerning any patient;

(l) Has engaged in any conduct which would constitute a crime as defined in title 18, C.R.S., and which conduct relates to such person's employment as a practical or professional nurse. In conjunction with any disciplinary proceeding pertaining to this paragraph (l), the board shall be governed by the provisions of section 24-5-101, C.R.S.

(m) (I) Has violated abuse of health insurance pursuant to section 18-13-119, C.R.S.; or

(II) Has advertised through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise that the licensee will perform any act prohibited by section 18-13-119 (3), C.R.S.;

(n) Has engaged in any of the following activities and practices: Willful and repeated ordering or performance, without clinical justification, of demonstrably unnecessary laboratory tests or studies; the administration, without clinical justification, of treatment which is demonstrably unnecessary; the failure to obtain consultations or perform referrals when failing to do so is not consistent with the standard of care for the profession; or ordering or performing, without clinical justification, any service, X ray, or treatment which is contrary to recognized standards of the practice of nursing as interpreted by the board;

(o) Has committed a fraudulent insurance act, as defined in section 10-1-128, C.R.S.;

(p) Has prescribed, distributed, or given to himself or herself or a family member any controlled substance as defined in part 2 of article 18 of title 18, C.R.S., or as contained in schedule II of 21 U.S.C. sec. 812;

(q) Has dispensed, injected, or prescribed an anabolic steroid, as defined in section 18-18-102 (3), C.R.S., for the purpose of hormonal manipulation that is intended to increase muscle mass, strength, or weight without a medical necessity to do so or for the intended purpose of improving performance in any form of exercise, sport, or game;

(r) Has dispensed or injected an anabolic steroid, as defined in section 18-18-102 (3), C.R.S., unless such anabolic steroid is dispensed from a pharmacy pursuant to a written prescription or is dispensed by any person licensed to practice medicine in the course of such person's professional practice;

(s) Has administered, dispensed, or prescribed any habit-forming drug or any controlled substance as defined in section 18-18-102 (5), C.R.S., other than in the course of legitimate professional practice;

(t) Has been disciplined by another state, territory, or country based upon an act or omission that is defined substantially the same as a ground for discipline pursuant to this subsection (1);

(u) Willfully fails to respond in a materially factual and timely manner to a complaint issued pursuant to section 12-38-116.5 (3);

(v) Has failed to accurately complete and submit to the board the designated questionnaire upon renewal of a license pursuant to section 12-38-111 (3), 12-38-112 (3), or 12-38-112.5 (8);

(w) (I) Represents himself or herself to an individual or to the general public by use of any word or abbreviation to indicate or induce others to believe that he or she is a licensed practical or professional nurse unless the person is actually licensed as a practical nurse or professional nurse, respectively; or

(II) Uses the title "nurse", "registered nurse", "R.N.", "practical nurse", "trained practical nurse", "licensed vocational nurse", "licensed practical nurse", or "L.P.N." unless the person is licensed by the board;

(x) Practices as a practical or professional nurse during a period when the person's license has been suspended, revoked, or placed on inactive status pursuant to section 12-38-118.5;

(y) Sells or fraudulently obtains or furnishes a license to practice as a nurse or aids or abets therein;

(z) Has failed to report to the board, within forty-five days after a final conviction, that the person has been convicted of a crime, as defined in title 18, C.R.S.;

(aa) Fails to maintain professional liability insurance in accordance with section 12-38-111.8; or

(bb) Has verified by signature the articulated plan developed by an advanced practice nurse pursuant to sections 12-36-106.4 and 12-38-111.6 (4.5) if the articulated plan fails to comply with the requirements of section 12-38-111.6 (4.5)(b)(II).

(2) to (6) Repealed.



§ 12-38-118. Withholding or denial of license - hearing

(1) (a) The board is empowered to determine summarily whether an applicant for a license or a temporary license to practice as a nurse possesses the qualifications required by this article, whether there is probable cause to believe that an applicant has done any of the acts set forth in section 12-38-117 as grounds for discipline, or whether the applicant has had a license to practice nursing or any other health care occupation revoked by any legally authorized board.

(b) As used in this section:

(I) "Applicant" includes a nurse seeking reinstatement or reactivation of a license pursuant to section 12-38-118.5, but does not include a renewal applicant.

(II) "Legally authorized board" means a board created pursuant to the laws of this state or of another state for the purpose of licensing or otherwise authorizing a person to engage in a health care occupation. The term includes any governmental entity charged with licensing or other oversight of persons engaged in a health care occupation.

(2) (a) (I) If the board determines that an applicant does not possess the qualifications required by this article, that probable cause exists to believe that an applicant has done any of the acts set forth in section 12-38-117, or that the applicant has had a nursing or other health care occupation license revoked by another legally authorized board, the board may withhold or deny the applicant a license.

(II) The board may refuse to issue a license or temporary license to practice as a nurse to any applicant during the time the applicant's license is under suspension in another state.

(III) The board may refuse to issue a license or may grant a license subject to terms of probation if the board determines that an applicant for a license has not actively practiced practical or professional nursing, or has not otherwise maintained continued competency, as determined by the board, during the two years immediately preceding the application for licensure under this article.

(b) If the board refuses to issue a license to an applicant pursuant to paragraph (a) of this subsection (2), the provisions of section 24-4-104 (9), C.R.S., shall apply. Upon such refusal, the board shall provide the applicant with a statement in writing setting forth the following:

(I) The basis of the board's determination that the applicant:

(A) Does not possess the qualifications required by this article;

(B) Has had a nursing or other health care occupation license revoked or suspended by another legally authorized board; or

(C) Has not actively practiced practical or professional nursing, or has not maintained continued competency, during the previous two years; or

(II) The factual basis for probable cause that the applicant has done any of the acts set forth in section 12-38-117.

(c) If the board refuses to issue a license to an applicant on the grounds that the applicant's nursing or other health care occupation license was revoked by another legally authorized board, the board may require the applicant to pass a written examination as provided in section 12-38-110, as a prerequisite to licensure. The applicant shall not be allowed to take the written examination until at least two years after the revocation of the nursing or other health care occupation license.

(3) If the applicant requests a hearing pursuant to the provisions of section 24-4-104 (9), C.R.S., and fails to appear without good cause at such hearing, the board may affirm its prior action of withholding or denial without conducting a hearing.

(4) Following a hearing, the board shall affirm, modify, or reverse its prior action in accordance with its findings at such hearing.

(5) No action shall lie against the board for the withholding or denial of a license or temporary license without a hearing in accordance with the provisions of this section if the board acted reasonably and in good faith.

(6) (a) At the hearing, the applicant shall have the burden of proof to show that:

(I) The applicant possesses the qualifications required for licensure under this article;

(II) The applicant's nursing or other health care occupation license was not revoked by another legally authorized board; or

(III) The applicant has actively practiced practical or professional nursing, or has maintained continued competency, during the two years prior to application for a license under this article.

(b) The board shall have the burden of proof to show commission of acts set forth in section 12-38-117.



§ 12-38-118.5. Inactive license status - reactivation

(1) A nurse licensed pursuant to section 12-38-111 or 12-38-112 may request that the board place his or her license on inactive status. Such request shall be made in the form and manner designated by the board.

(2) A nurse requesting inactive license status shall provide an affidavit or other document required by the board certifying that, immediately upon the conferral of inactive status, the nurse shall not practice nursing in the state unless and until the nurse's license is reactivated pursuant to subsection (6) of this section.

(3) Upon receiving the documentation pursuant to subsection (2) of this section, the board shall approve a request for inactive license status. However, the board may deny such a request if the board has probable cause to believe that the requesting nurse has committed any of the acts set forth in section 12-38-117.

(4) A license on inactive status shall constitute a single state license issued by Colorado and without multistate licensure privilege pursuant to part 32 of article 60 of title 24, C.R.S.

(5) A nurse with a license on inactive status is not authorized to practice nursing in Colorado. Any nurse practicing nursing while his or her license is inactive shall be subject to disciplinary action pursuant to section 12-38-116.5 and criminal penalties pursuant to section 12-38-123.

(6) (a) A nurse with a license on inactive status who wishes to resume the practice of nursing shall file an application in the form and manner designated by the board and pay the license reactivation fees established pursuant to section 12-38-108. The board shall reactivate such license unless paragraph (b) of this subsection (6) applies.

(b) The board shall deny an application for reactivation of an inactive license:

(I) Pursuant to section 12-38-118; or

(II) If the board determines that the nurse requesting reactivation has not actively practiced nursing in another state for the two-year period immediately preceding the filing of the request for reactivation or has not otherwise demonstrated continued competency to return to the active practice of nursing in a manner approved by the board.



§ 12-38-121. Immunity in professional review

(1) If a professional review committee is established pursuant to section 12-38-109 to investigate the quality of care being given by a person licensed pursuant to this article, it shall include in its membership at least three persons licensed in the same category as the licensee under review, but such committee may be authorized to act only by the board.

(2) Any member of the board or of a professional review committee authorized by the board, any member of the board's or committee's staff, any person acting as a witness or consultant to the board or committee, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board or committee member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.



§ 12-38-122. Surrender of license

(1) Prior to the initiation of an investigation or hearing, any licensee or temporary license holder may surrender his license to practice nursing.

(2) Following the initiation of an investigation or hearing and upon a finding that to do so would be in the public interest, the board may allow a licensee or temporary license holder to surrender his license to practice.

(3) The board shall not issue a license or temporary license or permit to a former licensee or temporary license or permit holder whose license has been surrendered unless the licensee meets all of the requirements of this article for a new applicant, including the passing of an examination.

(4) The surrender of a license in accordance with this section removes all rights and privileges to practice nursing, including renewal of a license.



§ 12-38-123. Unauthorized practice - penalties

(1) It is unlawful for any person:

(a) To practice as a practical or professional nurse unless licensed therefor.

(b) to (d) Repealed.

(2) Any person who practices or offers or attempts to practice practical or professional nursing without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-38-124. Injunctive proceedings

The board, in the name of the people of the state of Colorado, may apply for injunctive relief through the attorney general in any court of competent jurisdiction to enjoin any person who does not possess a currently valid or active practical or professional nurse license from committing any act declared to be unlawful or prohibited by this article. If it is established that the defendant has been or is committing an act declared to be unlawful or prohibited by this article, the court or any judge thereof shall enter a decree perpetually enjoining said defendant from further committing such act. In the case of a violation of any injunction issued under the provisions of this section, the court or any judge thereof may summarily try and punish the offender for contempt of court. Such injunctive proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided for in this article.



§ 12-38-125. Exclusions

(1) No provision of this article shall be construed to prohibit:

(a) Gratuitous care of friends or members of the family;

(b) Domestic administration of family remedies or care of the sick by domestic servants, housekeepers, companions, or household aides of any type, whether employed regularly or because of an emergency of illness, but who shall not in any way assume to practice practical or professional nursing;

(c) Nursing assistance in the case of an emergency;

(d) The practice of nursing in this state by any legally qualified nurse of another state whose engagement requires him to accompany and care for a patient temporarily residing in this state, during the period of one such engagement, not to exceed six months in length, if such person does not represent or hold himself out as a practical or professional nurse licensed to practice in this state;

(e) The practice of any nurse licensed in this state or another state or a territory of the United States who is employed by the United States government or any bureau, division, or agency thereof while in the discharge of his official duties;

(f) The practice of nursing by students enrolled in an educational program approved by the board when such practice is performed as part of an educational program prior to the graduation of such student;

(g) The practice of nursing by any nurse licensed in any other state or any territory of the United States or any other country enrolled in a baccalaureate or graduate program when such practice is performed as a part of such program;

(h) (I) The administration and monitoring of medications in facilities pursuant to part 3 of article 1.5 of title 25, C.R.S.

(II) Repealed.

(i) (I) The administration of nutrition or fluids through gastrostomy tubes as provided in sections 25.5-10-204 (2)(j) and 27-10.5-103 (2)(i), C.R.S., as a part of residential or day program services provided through service agencies approved by the department of health care policy and financing pursuant to section 25.5-10-206, C.R.S.

(II) Repealed.

(j) The administration of topical and aerosol medications within the scope of physical therapy practice as provided in section 12-41-113 (2);

(k) The practice of administration and monitoring as defined in section 25-1.5-301 (1) and (3), C.R.S.;

(l) The administration of medications by child care providers to children cared for in family child care homes pursuant to section 26-6-119, C.R.S.;

(m) A person who provides nonmedical support services from using the title "Christian Science nurse" when offering or providing services to a member of his or her own religious organization;

(n) (I) The administration of epinephrine auto-injectors by a licensee in a public school or nonpublic school pursuant to a policy adopted in accordance with section 22-1-119.5, C.R.S.;

(II) The issuance by an advanced practice nurse with prescriptive authority of standing orders and protocols for the use of epinephrine auto-injectors for emergency use in a public school or nonpublic school pursuant to a policy adopted in accordance with section 22-1-119.5, C.R.S.; or

(III) The training by a licensee of and the delegation to designated school personnel on the recognition of the symptoms of anaphylactic shock and on the administration of epinephrine auto-injectors in a public school or nonpublic school pursuant to a policy adopted in accordance with section 22-1-119.5, C.R.S.;

(o) A prescription by an advanced practice nurse with prescriptive authority for the use of epinephrine auto-injectors by an authorized entity in accordance with article 47 of title 25, C.R.S.



§ 12-38-125.5. Prescribing opiate antagonists - definitions

(1) An advanced practice nurse with prescriptive authority pursuant to section 12-38-111.6 may prescribe or dispense, directly or in accordance with standing orders and protocols, an opiate antagonist to:

(a) An individual at risk of experiencing an opiate-related drug overdose event;

(b) A family member, friend, or other person in a position to assist an individual at risk of experiencing an opiate-related drug overdose event;

(c) An employee or volunteer of a harm reduction organization; or

(d) A first responder.

(2) An advanced practice nurse with prescriptive authority who prescribes or dispenses an opiate antagonist pursuant to this section is strongly encouraged to educate persons receiving the opiate antagonist on the use of an opiate antagonist for overdose, including instruction concerning risk factors for overdose, recognizing an overdose, calling emergency medical services, rescue breathing, and administering an opiate antagonist.

(3) An advanced practice nurse with prescriptive authority does not engage in conduct that is grounds for discipline pursuant to section 12-38-117 if the advanced practice nurse issues standing orders and protocols regarding opiate antagonists or prescribes or dispenses an opiate antagonist in a good-faith effort to assist:

(a) An individual who is at risk of experiencing an opiate-related drug overdose event;

(b) A family member, friend, or other person who is in a position to assist an individual who is at risk of experiencing an opiate-related drug overdose event;

(c) A first responder or an employee or volunteer of a harm reduction organization in responding to, treating, or otherwise assisting an individual who is experiencing or is at risk of experiencing an opiate-related drug overdose event or a friend, family member, or other person in a position to assist an at-risk individual.

(4) An advanced practice nurse with prescriptive authority who prescribes or dispenses an opiate antagonist in accordance with this section is not subject to civil liability or criminal prosecution, as specified in sections 13-21-108.7 (4) and 18-1-712 (3), C.R.S., respectively.

(5) This section does not establish a duty or standard of care regarding the prescribing, dispensing, or administering of an opiate antagonist.

(6) As used in this section:

(a) "First responder" means:

(I) A peace officer, as defined in section 16-2.5-101, C.R.S.;

(II) A firefighter, as defined in section 29-5-203 (10), C.R.S.; or

(III) A volunteer firefighter, as defined in section 31-30-1102 (9), C.R.S.

(b) "Harm reduction organization" means an organization that provides services, including medical care, counseling, homeless services, or drug treatment, to individuals at risk of experiencing an opiate-related drug overdose event or to the friends and family members of an at-risk individual.

(c) "Opiate" has the same meaning as set forth in section 18-18-102 (21), C.R.S.

(d) "Opiate antagonist" means naloxone hydrochloride or any similarly acting drug that is not a controlled substance and that is approved by the federal food and drug administration for the treatment of a drug overdose.

(e) "Opiate-related drug overdose event" means an acute condition, including a decreased level of consciousness or respiratory depression, that:

(I) Results from the consumption or use of a controlled substance or another substance with which a controlled substance was combined;

(II) A layperson would reasonably believe to be caused by an opiate-related drug overdose event; and

(III) Requires medical assistance.

(f) "Protocol" means a specific written plan for a course of medical treatment containing a written set of specific directions created by a physician, group of physicians, hospital medical committee, pharmacy and therapeutics committee, or other similar practitioners or groups of practitioners with expertise in the use of opiate antagonists.

(g) "Standing order" means a prescription order written by an advanced practice nurse with prescriptive authority that is not specific to and does not identify a particular patient.



§ 12-38-126. Religious exclusions

No provision in this article shall be construed as applying to a person who nurses or cares for the sick in accordance with the practice or tenets of any church or religious denomination which teaches reliance upon spiritual means through prayer for healing, and who does not hold himself out to the public to be a licensed practical or professional nurse.



§ 12-38-127. Continuing education

In addition to any other authority conferred upon the board by this article, the board is authorized to require no more than twenty hours of continuing education every two years as a condition of renewal of licenses and to establish procedures and standards for such educational requirements. The board shall, to assure that the continuing education requirements imposed do not have the effect of restraining competition among providers of such education, recognize a variety of alternative means of compliance with such requirements. The board shall adopt rules and regulations that are necessary to carry out the provisions of this section, such rules and regulations to be promulgated in accordance with the provisions of article 4 of title 24, C.R.S.



§ 12-38-128. Independent practice - direct reimbursement

Nothing in this article shall be deemed to prohibit any licensee from practicing practical or professional nursing independently for compensation upon a fee for services basis. Nothing in this article shall be deemed to prohibit or require the direct reimbursement for nursing services and care through qualified governmental and insurance programs to persons duly licensed in accordance with this article.



§ 12-38-129. Disposition of fees - appropriation

All fees collected pursuant to the authority of the state board of nursing shall be transmitted to the state treasurer who shall credit the same pursuant to section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for the expenditures of the board incurred in the performance of its duties.



§ 12-38-130. Limitation of article

Nothing in this article shall be interpreted as conveying to the practice of nursing the performance of medical practice as regulated by article 36 of this title.



§ 12-38-131. Nursing peer health assistance or nurse alternative to discipline program - fund - rules

(1) As a condition of licensure and for the purpose of supporting a nursing peer health assistance program or a nurse alternative to discipline program, every applicant for an initial license or to reinstate a license and any person renewing a license issued pursuant to this article shall pay to the administering entity designated pursuant to paragraph (c) of subsection (3) of this section a fee in an amount set by the board, not to exceed twenty-five dollars per year; except that the board may adjust such amount each January 1 to reflect changes in the United States department of labor's bureau of labor statistics consumer price index, or its successor index, for the Denver-Boulder consolidated metropolitan statistical area for the price of goods paid by urban consumers.

(2) (a) No later than June 30, 2008, the board shall transfer any remaining balance in the impaired professional diversion fund, as such fund existed prior to January 1, 2008, to the administering entity chosen by the board pursuant to paragraph (c) of subsection (3) of this section.

(b) Money in the fund shall be used to support a nursing peer health assistance program or nurse alternative to discipline program in providing assistance to licensees needing help in dealing with physical, emotional, psychiatric, or psychological problems or behavioral, mental health, or substance use disorders that may be detrimental to their ability to practice nursing.

(3) (a) The board shall select one or more recognized peer health assistance organizations or nurse alternative to discipline programs as designated providers. For purposes of selecting designated providers, the board shall use a competitive bidding process that encourages participation from interested vendors. To be eligible for designation by the board pursuant to this section, a peer health assistance organization or nurse alternative to discipline program shall:

(I) Offer assistance and education to licensees concerning the recognition, identification, and prevention of physical, emotional, psychiatric, or psychological problems or behavioral, mental health, or substance use disorders and provide for intervention when necessary or under circumstances that may be established in rules promulgated by the board;

(II) Evaluate the extent of physical, emotional, psychiatric, or psychological problems or behavioral, mental health, or substance use disorders and refer the licensee for appropriate treatment;

(III) Monitor the status of a licensee who has been referred for treatment, including assessing continued public protection;

(IV) Provide counseling and support for a licensee and for the family of a licensee referred for treatment;

(V) Receive referrals from the board; and

(VI) Make services available to all licensees statewide.

(b) The board contract with the designated provider or providers selected pursuant to paragraph (a) of this subsection (3) shall include specific deliverables, performance measures, and documentation of results.

(c) The board shall designate an administering entity for a program established pursuant to this section. Such entity shall be a nonprofit private entity that is qualified under 26 U.S.C. sec. 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, and shall be dedicated to providing support for charitable, benevolent, educational, or scientific purposes that are related to nursing, nursing education, nursing research and science, and other nursing charitable purposes.

(d) The administering entity shall:

(I) Collect the required annual payments, directly or through the board;

(II) Distribute the moneys collected, less expenses, to the approved designated provider, as directed by the board;

(III) Provide an annual accounting to the board of all amounts collected, expenses incurred, and amounts disbursed; and

(IV) Post a surety performance bond in an amount specified by the board to secure performance under this section.

(e) The administering entity may recover from the fee required by subsection (1) of this section the actual administrative costs incurred in performing its duties under this section. Such recovery shall not exceed ten percent of the total amount collected.

(f) The board, at its discretion, may collect the required annual payments payable to the administering entity for the benefit of the administering entity and shall transfer all such payments to the administering entity. All required annual payments collected or due to the board for each fiscal year shall be deemed custodial funds that are not subject to appropriation by the general assembly, and such funds shall not constitute state fiscal year spending for purposes of section 20 of article X of the state constitution.

(4) Notwithstanding sections 12-38-116.5 and 24-4-104, C.R.S., the board may immediately suspend the license of any licensee who is referred to a peer health assistance program or nurse alternative to discipline program by the board and who fails to attend or to complete the program. If the licensee objects to the suspension, he or she may submit a written request to the board for a formal hearing on the suspension within ten days after receiving notice of the suspension, and the board shall grant the request. In the hearing, the licensee shall bear the burden of proving that his or her license should not be suspended.

(5) The records of a proceeding pertaining to the rehabilitation of a licensee under a program established pursuant to this section shall be confidential and shall not be subject to subpoena unless the licensee has been referred to the board for disciplinary action.

(6) Nothing in this section shall be construed to create any liability of the board, members of the board, or the state of Colorado for the actions of the board in making awards to peer health assistance organizations or nurse alternative to discipline programs or in designating licensees to participate in the programs of such organizations. No civil action may be brought or maintained against the board, its members, or the state for an injury alleged to have been the result of an act or omission of a licensee participating in or referred to a program provided by a peer health assistance organization or to a nurse alternative to discipline program. However, the state shall remain liable under the provisions of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., if an injury alleged to have been the result of an act or omission of a licensee participating in or referred to a peer health assistance diversion program or nurse alternative to discipline program occurred while such licensee was performing duties as an employee of the state.

(7) The board is authorized to promulgate rules necessary to implement this section.



§ 12-38-132. Delegation of nursing tasks

(1) Any registered nurse, as defined in section 12-38-103 (11), may delegate any task included in the practice of professional nursing, as defined in section 12-38-103 (10), subject to the requirements of this section. In no event may a registered nurse delegate to another person the authority to select medications if such person is not, independent of such delegation, authorized by law to select medications.

(2) Delegated tasks shall be within the area of responsibility of the delegating nurse and shall not require any delegatee to exercise the judgment required of a nurse.

(3) No delegation shall be made without the delegating nurse making a determination that, in his or her professional judgment, the delegated task can be properly and safely performed by the delegatee and that such delegation is commensurate with the patient's safety and welfare.

(4) The delegating nurse shall be solely responsible for determining the required degree of supervision the delegatee will need, after an evaluation of the appropriate factors which shall include but not be limited to the following:

(a) The stability of the condition of the patient;

(b) The training and ability of the delegatee;

(c) The nature of the nursing task being delegated; and

(d) Whether the delegated task has a predictable outcome.

(5) An employer of a nurse may establish policies, procedures, protocols, or standards of care which limit or prohibit delegations by nurses in specified circumstances.

(6) The board may promulgate rules pursuant to this section, including but not limited to standards on the assessment of the proficiency of the delegatee to perform delegated tasks, and standards for accountability of any nurse who delegates nursing tasks. Such rules shall be consistent with the provisions of part 3 of article 1.5 of title 25, C.R.S., section 25.5-10-204 (2)(j), C.R.S., and section 27-10.5-103 (2)(i), C.R.S.



§ 12-38-132.3. School nurses - over-the-counter medication

(1) This part 1 does not prohibit a person who has been appropriately trained from dispensing an over-the-counter medication to a minor as long as the person has written instructions from the minor's parent or guardian and there is a physician's standing medical order.

(2) This section is not intended to affect the authority of a professional nurse to delegate nursing tasks.



§ 12-38-132.5. Licensee duties relating to assistance animals - definitions

(1) A licensee who is approached by a patient seeking an assistance animal as a reasonable accommodation in housing shall either:

(a) Make a written finding regarding whether the patient has a disability and, if a disability is found, a separate written finding regarding whether the need for the animal is related to that disability; or

(b) Make a written finding that there is insufficient information available to make a finding regarding disability or the disability-related need for the animal.

(2) This section does not:

(a) Change any laws or procedures related to a service animal under Title II and Title III of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq.;

(b) Affect in any way the right of pet ownership in public housing established in 42 U.S.C. sec. 1437z-3, as amended; or

(c) Limit the means by which a person with a disability may demonstrate, pursuant to state or federal law, that the person has a disability or that the person has a disability-related need for an assistance animal.

(3) A licensee shall not make a determination related to subsection (1) of this section unless the licensee:

(a) Has met with the patient in person;

(b) Is sufficiently familiar with the patient and the disability; and

(c) Is legally and professionally qualified to make the determination.

(4) For purposes of this section:

(a) "Assistance animal" means an animal that qualifies as a reasonable accommodation under the federal "Fair Housing Act", 42 U.S.C. sec. 3601 et seq., as amended, or section 504 of the federal "Rehabilitation Act of 1973", 29 U.S.C. sec. 794, as amended.

(b) "Disability" has the same meaning as set forth in the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., and its related amendments and implementing regulations and includes a handicap as that term is defined in the federal "Fair Housing Act", 42 U.S.C. sec. 3601 et seq., as amended, and 24 CFR 100.201.

(c) "Service animal" has the same meaning as set forth in the implementing regulations of Title II and Title III of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq.



§ 12-38-133. Repeal of article - review of functions

(1) This article is repealed, effective July 1, 2020.

(2) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the state board of nursing created by this article.






Part 2 - the Nursing Shortage Alleviation Act of 2002



Part 3 - Pilot Program Implementation Committee

§ 12-38-301. (Repealed)

(2) Subsection (8) provided for the repeal of this part 3, effective July 1, 2011. (See L. 2008, p. 705.)









Article 38.1 - Nurse Aides

Part 1 - General Provisions

§ 12-38.1-101. Legislative declaration

It is declared to be the policy of the state of Colorado that, in order to safeguard life, health, property, and the public welfare of the people of the state of Colorado, and in order to protect the people of the state of Colorado against unauthorized, unqualified, and improper application of services by nurse aides in a medical facility, it is necessary that a proper regulatory authority be established. The general assembly further declares it to be the policy of this state to regulate the practice of nurse aides in medical facilities through a state agency with the power to enforce the provisions of this article. Any person who practices as a nurse aide in a medical facility without qualifying for proper certification and without submitting to the regulations provided in this article endangers the public health thereby. The general assembly hereby finds and declares that this article will meet the requirements of the federal "Omnibus Budget Reconciliation Act of 1987".



§ 12-38.1-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Approved education program" means:

(a) A course of training conducted by an educational or health care institution which implements the basic nurse aide curriculum prescribed and approved by the board.

(b) Repealed.

(2) "Board" means the state board of nursing in the division of professions and occupations in the department of regulatory agencies, created in section 12-38-104.

(3) "Certified nurse aide" means a person who meets the qualifications specified in this article and who is currently certified by the board. Only a person who holds a certificate to practice as a nurse aide in this state pursuant to the provisions of this article shall have the right to use the title "Certified Nurse Aide" and its abbreviation, "C.N.A.".

(3.5) "Home health agency" means a provider of home health services, as defined in section 25.5-4-103 (7), C.R.S., that is certified by the department of public health and environment.

(4) "Medical facility" means a nursing facility licensed by the department of public health and environment or home health agencies certified to receive medicare or medicaid funds, pursuant to the federal "Social Security Act", as amended, distinct part nursing facilities, or home health agencies or entities engaged in nurse aide practices as such practices are defined in subsection (5) of this section. "Medical facility" does not include hospitals and other facilities licensed or certified pursuant to section 25-1.5-103 (1)(a), C.R.S.

(4.5) "Nursing facility" shall have the same meaning as set forth in section 25.5-4-103 (14), C.R.S.

(5) "Practice of a nurse aide" or "nursing aide practice" means the performance of services requiring the education, training, and skills specified in this article for certification as a nurse aide. Such services are performed under the supervision of a dentist, physician, podiatrist, professional nurse, licensed practical nurse, or other licensed or certified health care professional acting within the scope of his license or certificate.



§ 12-38.1-103. Certification - state board of nursing - rules

(1) In addition to all other powers and duties conferred and imposed upon the board by law, the board shall have the authority to certify nurse aides to practice in the state of Colorado, and the board shall implement the provisions of this article.

(2) The department of public health and environment, which is otherwise responsible for the regulation of certain medical facilities, shall, as necessary, assist the board in implementing the provisions of this article.

(3) The board shall promulgate rules and regulations to carry out the purposes of this article and to ensure compliance with federal law and regulation relating to nurse aides.

(4) The board shall maintain a registry of all certified nurse aides as well as a record of all final disciplinary action taken against persons under the provisions of this article. Such registry shall conform to all requirements of federal law and regulation.

(5) (a) The board shall not issue a certificate to a former holder of a certificate whose certificate was revoked unless the applicant meets the requirements of this article, has successfully repeated an approved education program as required by the board, and has repeated and passed a competency evaluation.

(b) No nurse aide certificate holder who has had a certificate revoked may apply for recertification before a one-year waiting period after such revocation.

(6) Funding for the nurse aide certification program, as operated by the department of regulatory agencies, shall be provided by the federal medicaid and medicare programs. Medicaid funding shall be secured by the department of health care policy and financing and medicare funding shall be secured by the department of public health and environment. All such funding shall be forwarded to the department of regulatory agencies for its use in operating the nurse aide certification program. The departments of health care policy and financing and public health and environment shall take all reasonable and necessary steps to secure such funding from the federal medicaid and medicare programs.



§ 12-38.1-104. Application for certification - fee

(1) Every applicant for certification as a nurse aide, whether qualifying by competency evaluation or by endorsement, shall submit the application on forms provided by the board.

(2) (a) The application submitted pursuant to subsection (1) of this section shall be accompanied by an application fee established pursuant to section 24-34-105, C.R.S.

(b) The board may reduce the application fee if federal funds are available. Such fee shall not be subject to the provisions of section 24-34-104.4, C.R.S.

(3) (a) Repealed.

(b) (Deleted by amendment, L. 2003, p. 2631, § 5, effective June 5, 2003.)



§ 12-38.1-105. Application for certification by competency evaluation

(1) Every applicant for certification by competency evaluation shall pay the required application fee and shall submit written evidence that said applicant:

(a) Has not committed any act or omission that would be grounds for discipline or denial of certification under this article; and

(b) Has successfully completed an approved education program.

(c) Repealed.



§ 12-38.1-106. Application for certification by endorsement

(1) Every applicant for certification by endorsement shall pay the required application fee, shall submit the information required by the board in the manner and form specified by the board, and shall submit written evidence that said applicant:

(a) Is certified to practice as a nurse aide by another state or territory of the United States with requirements that are essentially similar to the requirements for certification set out in this article and that such certification is in good standing;

(b) Has not committed any act or omission that would be grounds for discipline or denial of certification under this article;

(c) Has successfully completed an education program approved by the board or a nurse aide training program that meets the standards for such programs specified in this article and those standards set by the board; and

(d) Has no record of abuse, negligence, or misappropriation of resident's property or any disciplinary action taken or pending in any other state or territory against such certification.

(e) Repealed.



§ 12-38.1-107. Certification by competency evaluation

(1) All applicants except those certified by endorsement shall be required to pass a clinical competency evaluation. Such evaluation shall be in a written or oral form and shall include the following areas:

(a) Basic nursing skills;

(b) Personal care skills;

(c) Recognition of mental health and social services needs;

(d) Basic restorative services;

(e) Resident or patient rights.

(2) Competency evaluations shall be held at such times and places as the board determines but shall be held at least four times per year.



§ 12-38.1-108. Approved nurse aide training programs

(1) Except for any medical facility or program that has been explicitly disapproved by the department of public health and environment, the board may approve any nurse aide training program offered by or held in a medical facility or offered and held outside a medical facility. Such approval by the board shall be sufficient to authorize and permit the operation of such training program.

(2) The curriculum content for nurse aide training must include material which will provide a basic level of both knowledge and demonstrable skills for each individual completing the program and be presented in such a manner which will take into consideration individuals with limited literacy skills. The curriculum content must include needs of populations which may be served by an individual medical facility.

(3) The following topics shall be included in the curriculum:

(a) Communication and interpersonal skills;

(b) Infection control;

(c) Safety and emergency procedures;

(d) Promoting residents' and patients' independence;

(e) Respecting residents' and patients' rights.

(4) The training program shall be designed to enable participants to develop and demonstrate competency in the following areas:

(a) Basic nursing skills;

(b) Personal care skills;

(c) Recognition of mental health and social services needs;

(d) Basic restorative services;

(e) Resident or patient rights.

(5) The board or its designee shall inspect and survey each nurse aide training program it approves during the first year following such approval and every two years thereafter. Such inspection or survey may be made in conjunction with surveys of medical facilities conducted by the department of public health and environment.

(6) The board may require a nurse aide training program to include up to twenty-five percent more hours than the minimum requirements established in the federal "Omnibus Budget Reconciliation Act of 1987", as amended, Pub.L. 100-203, 101 Stat. 1330 (1987). Any additional training hours shall be within the subject areas required by federal law.



§ 12-38.1-108.5. Scope of practice - rules

(1) In addition to any nursing tasks delegated to a certified nurse aide pursuant to section 12-38-132, a certified nurse aide who is deemed competent by a registered nurse licensed pursuant to article 38 of this title may perform the following tasks:

(a) Digital stimulation, insertion of a suppository, or the use of an enema, or any other medically acceptable procedure to stimulate a bowel movement;

(b) Gastrostomy-tube and jejunostomy-tube feedings; and

(c) Placement in a client's mouth of presorted medication that has been boxed or packaged by a registered nurse, a licensed practical nurse, or a pharmacist.

(2) The board shall promulgate rules concerning the competency requirements for a certified nurse aide to perform the tasks listed in subsection (1) of this section.

(3) The duties performed by a certified nurse aide in paragraphs (a), (b), and (c) of subsection (1) of this section are not considered a delegation of nursing tasks pursuant to section 12-38-132.

(4) A registered nurse who in good faith determines that a certified nurse aide is competent to perform the tasks listed in subsection (1) of this section is not liable for the actions of the certified nurse aide in the performance of the tasks.



§ 12-38.1-109. Renewal of certification

Each certificate to practice as a nurse aide shall be renewed or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her certification pursuant to the schedule established by the director of the division of professions and occupations, such certificate shall expire. Any person whose certificate has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.



§ 12-38.1-110. Advisory committee

(1) To assist in the performance of its duties under this article, the board may designate an advisory committee, which shall report to the board. Such committee shall be composed of seven members who have expertise in an area under review. One member shall be a certified nurse aide; one member shall be a licensed professional nurse or a licensed practical nurse as defined in section 12-38-103, who supervises certified nurse aides; one member shall represent a home health agency; one member shall represent a nursing facility; one member shall be a department of public health and environment employee; and two members shall be members of the public. Committee members shall receive a per diem allowance pursuant to section 24-34-102 (13), C.R.S., for their services and shall be reimbursed for the actual and necessary expenses in the performance of their duties from the division of professions and occupations cash fund by the general assembly.

(2) (Deleted by amendment, L. 93, p. 1747, § 5, effective July 1, 1993.)



§ 12-38.1-110.5. Medication aides - training - scope of duties - rules

(1) Prior to a certified nurse aide obtaining authority as a medication aide to administer medications, the certified nurse aide shall meet all applicable requirements as established by rules of the board. The board shall promulgate rules regarding the scope of practice, education, experience, and certification requirements for a nurse aide to obtain authority to administer medications. The board shall consider, but not be limited to, reducing the number of required hours of education, expanding the allowable routes of administration, reducing or eliminating the required hours of work experience, and developing different scopes of practice depending on practice setting, if appropriate.

(2) and (3) (Deleted by amendment, L. 2009, (SB 09-138), ch. 400, p. 2161, § 10, effective July 1, 2009.)

(4) The board shall promulgate rules regarding the supervision requirements for a medication aide, the requirements for a registered nurse to perform a patient assessment before a medication aide administers medications to the patient, and requirements for a registered nurse to review medications to be administered by a medication aide.

(5) The administration of medications by medication aides shall not alter any requirement or limitation applicable to the delegation of nursing tasks pursuant to section 12-38-132.

(6) (Deleted by amendment, L. 2009, (SB 09-138), ch. 400, p. 2161, § 10, effective July 1, 2009.)



§ 12-38.1-111. Grounds for discipline

(1) The board may suspend, revoke, or deny any person's certification to practice as a nurse aide or authority to practice as a medication aide, or may issue to the person a letter of admonition, upon proof that the person:

(a) Has procured or attempted to procure a certificate by fraud, deceit, misrepresentation, misleading omission, or material misstatement of fact;

(b) Has been convicted of a felony or has had a court accept a plea of guilty or nolo contendere to a felony. A certified copy of such conviction or plea from a court of competent jurisdiction shall be prima facie evidence of such conviction or plea. In considering discipline based on the grounds specified in this paragraph (b), the board shall be governed by the provisions of section 24-5-101, C.R.S.

(c) (Deleted by amendment, L. 2003, p. 2633, § 10, effective June 5, 2003.)

(d) Has had a certification to practice as a nurse aide or to practice any other health care occupation suspended or revoked in any jurisdiction. A certified copy of the order of suspension or revocation shall be prima facie evidence of such suspension or revocation.

(e) Has violated any provision of this article or has aided or knowingly permitted any person to violate any provision of this article;

(f) (Deleted by amendment, L. 2003, p. 2633, § 10, effective June 5, 2003.)

(g) Has negligently or willfully violated any order, rule, or regulation of the board pertaining to practice or certification as a nurse aide;

(h) Has verbally or physically abused a person under the care of the certified nurse aide;

(i) Has an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, or excessively uses any habit-forming drug or any controlled substance, as defined in section 18-18-102 (5), or other drugs having similar effects, or is diverting controlled substances, as defined in section 18-18-102 (5), or other drugs having similar effects from the person's place of employment;

(j) Has misused any drug or controlled substance, as defined in section 18-18-102 (5), C.R.S.;

(k) Has a physical or mental disability which renders him unable to practice as a certified nurse aide with reasonable skill and safety to the patients and which may endanger the health or safety of persons under his care;

(l) Has violated the confidentiality of information or knowledge as prescribed by law concerning any patient;

(m) Has misappropriated patient or facility property;

(n) Has engaged in any conduct that would constitute a crime as defined in title 18, C.R.S., if such conduct relates to the person's ability to practice as a nurse aide. In considering discipline based upon the grounds specified in this paragraph (n), the board shall be governed by the provisions of section 24-5-101, C.R.S.

(o) Has neglected a person under the care of the certified nurse aide;

(p) Has willfully or negligently acted in a manner inconsistent with the health or safety of persons under his or her care;

(q) Has willfully or negligently practiced as a medication aide in a manner that does not meet generally accepted standards for such practice;

(r) Has willfully or negligently violated any order or rule of the board pertaining to the practice or authorization as a medication aide;

(s) Has practiced in a medical facility as a nurse aide except as provided in this article;

(t) (Deleted by amendment, L. 2009, (SB 09-138), ch. 400, p. 2160, § 6, effective July 1, 2009.)

(u) Has practiced as a nurse aide during any period when his or her certificate has been suspended or revoked;

(v) Has sold or fraudulently obtained or furnished a certificate to practice as a nurse aide or has aided or abetted therein;

(w) Has failed to respond in a materially factual and timely manner to a complaint as grounds for discipline pursuant to section 12-38.1-114;

(x) Has failed to report a criminal conviction to the board within forty-five days after the conviction.

(2) Except as otherwise provided in subsection (1) of this section, the board need not find that the actions which form the basis for the disciplinary action were willful. However, the board, in its discretion, may consider whether such action was willful in determining the sanctions it imposes on the nurse aide.

(3) (Deleted by amendment, L. 2003, p. 2633, § 10, effective June 5, 2003.)

(4) An employer of a medication aide shall report conduct that constitutes grounds for discipline pursuant to this section to the board and any disciplinary action taken by the employer against a medication aide or the resignation of a medication aide in lieu of a disciplinary action resulting from such conduct.



§ 12-38.1-112. Withholding or denial of certification

(1) If the board determines that an applicant for an initial certificate to practice as a nurse aide does not possess the qualifications specified in section 12-38.1-105 or 12-38.1-106, that section 12-38.1-111 (1)(n) is applicable, or that there is reasonable cause to believe that the applicant has committed any of the acts set forth in section 12-38.1-111 as grounds for discipline, it may deny the applicant a certificate. When the board denies a certificate, it shall comply with the following procedures:

(a) The provisions of section 24-4-104, C.R.S., shall apply, and the board shall provide the applicant with a written statement that sets forth the basis for the board's determination.

(b) If the applicant requests a hearing pursuant to section 24-4-104 (9), C.R.S., the following shall apply:

(I) An applicant whose certification has been denied on the basis of a lack of qualifications has the burden of proof to show that he possesses the qualifications required under this article.

(II) For an applicant whose certification has been denied on the basis of reasonable cause to believe that grounds for discipline exist, the board has the burden of proof to show the commission of acts constituting grounds for discipline under this article.

(c) If a hearing is conducted, the board shall affirm, modify, or reverse its prior determination and action in accordance with the findings resulting from such hearing.

(d) If an applicant who has requested a hearing pursuant to section 24-4-104 (9), C.R.S., fails to appear at such hearing, absent a determination by the board that there was good cause for such failure to appear, the board may affirm its prior action of withholding certification without conducting a hearing on the matter.

(e) If the board withholds certification without a hearing in accordance with the provisions of this section, it shall be immune from suit concerning such withholding unless it has acted unreasonably or has failed to act in good faith.



§ 12-38.1-113. Mental and physical competency of nurse aides

(1) If a certified nurse aide is determined by a court of competent jurisdiction to have a mental health disorder, the board shall automatically suspend his or her certification, and the suspension must continue until the certified nurse aide is determined by the court to be restored to competency; duly discharged as restored to competency; or otherwise determined to be competent in any other manner provided by law.

(2) (a) If the board has reasonable cause to believe that a certified nurse aide's physical or mental health has resulted in the nurse aide being unable to practice with reasonable skill or that the practice of the nurse aide is a threat to the safety of his or her patients, the board may require the nurse aide to submit to a mental or physical examination by a physician or other licensed health care provider designated by the board.

(b) If a nurse aide fails to submit to a mental or physical examination, the board may suspend the nurse aide's certification until the required examination or examinations are conducted.

(3) Every person who applies to the board for certification as a nurse aide shall be deemed by virtue of such application to have given his consent to undergo a physical or mental examination at any time if the board so requests. Any request by the board to a nurse aide to submit to such an examination shall be in writing and shall contain the basis upon which the board determined that reasonable cause to believe the condition specified in paragraph (a) of subsection (2) of this section exists.

(4) A certified nurse aide who has been requested to submit to a physical or mental examination may provide the board with information concerning his or her physical or mental health from a physician of the nurse aide's own choice. The board may consider such information in conjunction with, but not in lieu of, testimony and information provided by the physician designated by the board to examine the nurse aide.

(5) The results of any mental or physical examination requested by the board pursuant to this section shall not be used as evidence in any proceeding except a proceeding conducted pursuant to this article. The results of such examination shall not be deemed to be public records and shall not be made available to the public.



§ 12-38.1-114. Disciplinary proceedings - hearing officers

(1) The board, through the department of regulatory agencies, may employ hearing officers to conduct hearings as provided by this article or to conduct hearings on any matter within the board's jurisdiction, upon such conditions and terms as the board determines to be appropriate.

(2) A proceeding for discipline of a certified nurse aide may be commenced when the board has reasonable grounds to believe that a nurse aide certified by the board has committed acts which may violate the provisions of this article.

(3) The license of a person certified by the board as a nurse aide may be revoked or such person may otherwise be disciplined upon written findings by the board that the licensee has committed acts that violate the provisions of this article.

(4) Any certified nurse aide disciplined under subsection (3) of this section shall be notified by the board, by a certified letter to the most recent address provided to the board by the certified nurse aide, no later than thirty days following the date of the board's action, of the action taken, the specific charges giving rise to the action, and the certified nurse aide's right to request a hearing on the action taken.

(5) (a) Within thirty days after notification is sent by the board, the certified nurse aide may file a written request with the board for a hearing on the action taken. Upon receipt of the request the board shall grant a hearing to the certified nurse aide. If the certified nurse aide fails to file a written request for a hearing within thirty days, the action of the board shall be final on that date.

(b) (Deleted by amendment, L. 93, p. 1747, § 7, effective July 1, 1993.)

(6) The attendance of witnesses and the production of books, patient records, papers, and other pertinent documents at the hearing may be summoned by subpoenas issued by the board, which shall be served in the manner provided by the Colorado rules of civil procedure for service of subpoenas.

(7) Disciplinary proceedings shall be conducted in the manner prescribed by article 4 of title 24, C.R.S., and the hearing and opportunity for review shall be conducted pursuant to said article by the board or a hearing officer at the board's discretion.

(8) Failure of the certified aide to appear at the hearing without good cause shall be deemed a withdrawal of his or her request for a hearing, and the board's action shall be final on that date. Failure, without good cause, of the board to appear at the hearing shall be deemed cause to dismiss the proceeding.

(9) (a) No previously issued certificate to engage in practice as a nurse aide shall be revoked or suspended except under the procedure set forth in this section, except in emergency situations as provided by section 24-4-104, C.R.S.

(b) The denial of an application to renew an existing certificate shall be treated in all respects as a revocation.

(10) (a) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board. The person providing documents shall prepare them from the original record and shall delete from the copy provided pursuant to the subpoena the name of the patient, but the patient shall be identified by a numbered code to be retained by the custodian of the records from which the copies were made. Upon certification of the custodian that the copies are true and complete except for the patient's name, they shall be deemed authentic, subject to the right to inspect the originals for the limited purpose of ascertaining the accuracy of the copies. No privilege of confidentiality shall exist with respect to such copies, and no liability shall lie against the board or the custodian or the custodian's authorized employee for furnishing or using such copies in accordance with this subsection (10).

(b) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(10.5) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the certificate holder that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the certificate holder.

(11) Any member of the board, any member of the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in the making of a complaint or report or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any criminal or civil liability that otherwise might result by reason of such participation.

(12) An employer of a nurse aide shall report to the board any disciplinary action taken against the nurse aide or any resignation in lieu of a disciplinary action for conduct which constitutes a violation of this article.

(13) Except when a decision to proceed with a disciplinary action has been agreed upon by a majority of the board or its designee and notice of formal complaint is drafted and served on the licensee by first-class mail, any investigations, examinations, hearings, meetings, or any other proceedings of the board related to discipline that are conducted pursuant to the provisions of this section shall be exempt from the open records provisions of article 72 of title 24, C.R.S., requiring that the proceedings of the board be conducted publicly or that the minutes or records of the board with respect to action of the board taken pursuant to the provisions of this section be open to public inspection.

(14) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a certificate holder is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required certificate, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or uncertified practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (14), the respondent may request a hearing on the question of whether acts or practices in violation of this part 1 have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(15) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this part 1, then, in addition to any specific powers granted pursuant to this part 1, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or uncertified practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (15) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (15) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (15). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (15) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (15) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required certificate, or has or is about to engage in acts or practices constituting violations of this part 1, a final cease-and-desist order may be issued, directing such person to cease and desist from further unlawful acts or uncertified practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (15), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(16) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any uncertified act or practice, any act or practice constituting a violation of this part 1, any rule promulgated pursuant to this part 1, any order issued pursuant to this part 1, or any act or practice constituting grounds for administrative sanction pursuant to this part 1, the board may enter into a stipulation with such person.

(17) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(18) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in section 12-38.1-116.



§ 12-38.1-115. Surrender of certificate

(1) Prior to the initiation of an investigation or hearing, any certified nurse aide may surrender his certificate to practice as a nurse aide to the board.

(2) Following the initiation of an investigation or hearing and upon a finding that to conduct such an investigation or hearing would not be in the public interest, the board may allow a certified nurse aide to surrender his certificate to practice.

(3) The board shall not issue a certificate to a former holder of a certificate whose certificate has been denied, revoked, or surrendered unless a two-year waiting period has passed since the date of the surrender and the applicant has met the requirements of this article, has successfully repeated an approved education program, and has repeated and passed a competency evaluation.

(4) The surrender of a certificate in accordance with this section removes all rights and privileges to practice as a nurse aide, including the right to apply for renewal of a certificate.



§ 12-38.1-116. Judicial review

The court of appeals shall have initial jurisdiction to review all final actions and orders of the board that are subject to judicial review. Such proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.



§ 12-38.1-117. Exclusions

(1) This article shall not be construed to affect or apply to:

(a) The gratuitous care of friends or family members;

(b) A person for hire who does not represent himself or herself as or hold himself or herself out to the public as a certified nurse aide. However, no person for hire who is not a nurse aide certified under this article shall perform the duties of or hold himself or herself out as being able to perform the full duties of a certified nurse aide.

(c) Nursing assistance in the case of an emergency;

(d) A person who is directly employed by a medical facility while acting within the scope and course of such employment for the first four consecutive months of such person's employment at such medical facility if such person is pursuing initial certification as a nurse aide. A person may utilize this exclusion only once in any twelve-month period. This exclusion shall not apply to any person who has allowed his or her certification to lapse, had his or her certification as a nurse aide suspended or revoked, or had his or her application for such certification denied.

(e) Any person licensed, certified, or registered by the state of Colorado who is acting within the scope of such license, certificate, or registration;

(f) Any person performing services pursuant to sections 12-38-132, 25.5-10-204 (2)(j), 27-10.5-103 (2)(i), C.R.S., and part 3 of article 1.5 of title 25, C.R.S.



§ 12-38.1-118. Unauthorized practices - penalties

(1) Repealed.

(2) Any person who practices or offers or attempts nursing aide practice or medication administration without an active certificate of authority issued under this article; practices in a medical facility as a nurse aide except as provided in this article; uses any designation in connection with his or her name that tends to imply that he or she is a certified nurse aide unless he or she is so certified under this article; practices as a nurse aide during any period when his or her certificate has been suspended or revoked; or sells or fraudulently obtains or furnishes a certificate to practice as a nurse aide or aids or abets therein commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and any person committing a second or subsequent offense commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-38.1-119. Injunctive proceedings

The board may apply for injunctive relief through the attorney general in any court of competent jurisdiction to enjoin any person who does not possess a current valid certificate as a nurse aide issued under the provisions of this article from committing any act declared to be unlawful under or prohibited by this article. Such injunctive proceedings shall be in addition to and not in lieu of all penalties and other remedies provided for in this article.



§ 12-38.1-120. Repeal of article

This article is repealed, effective September 1, 2020. Prior to such repeal, the certification functions of the state board of nursing shall be reviewed as provided for in section 24-34-104, C.R.S.






Part 2 - Direct Care Provider Career Path Pilot Program

§ 12-38. 1-201 to 12-38.1-208. (Repealed)

(2) Section 12-38.1-208 provided for the repeal of this part 2, effective July 1, 2008. (See L. 2002, p. 958.)









Article 39 - Nursing Home Administrators

§ 12-39-101. Legislative declaration

The general assembly declares that the intent of this article is to provide a measure of protection to the residents of nursing homes in this state who are aged or who have disabilities by establishing a means to regulate nursing home administrators to ensure quality administration and sound management of nursing homes. It is also the intent of the general assembly that the board of examiners of nursing home administrators be adequately funded to carry out the duties and functions specified by this article as well as the legislative intent expressed in this section.



§ 12-39-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of examiners of nursing home administrators.

(2) "Nursing home administrator" means any individual licensed and responsible for planning, organizing, directing, and controlling the operation of a nursing home or who in fact performs such functions, whether or not such functions are shared by one or more other persons.

(3) "Nursing home administrator-in-training" means an individual registered with the board pursuant to the provisions of this article.

(4) "Nursing home facility" shall have the same meaning as that set forth in section 25-1-1002, C.R.S., and shall include nursing care facilities, whether proprietary or nonprofit, which are licensed under section 25-1.5-103 (1)(a)(I), C.R.S., or pursuant to the rules for nursing homes promulgated by the department of public health and environment. The term "nursing home" includes but is not limited to nursing homes owned or administered by the state government or any agency or political subdivision thereof.

(5) "Practice of nursing home administration" means the planning, organizing, directing, and control of the operation of a nursing home.

(6) "Reasonable grounds" means facts and circumstances sufficiently strong to warrant a prudent person to believe that the facts and circumstances are true.



§ 12-39-103. Administrator license required

No person shall practice or offer to practice nursing home administration in this state or use any title, sign, card, or device to indicate that such person is a nursing home administrator, unless such person has been duly licensed as a nursing home administrator as required by this article.



§ 12-39-103.5. State training school

The nursing home administrator in each of the three state home and training schools at Grand Junction, Pueblo, and Wheat Ridge is not required to be the superintendent of such facility.



§ 12-39-104. Board of examiners of nursing home administrators - creation - subject to termination

(1) (a) The board of examiners of nursing home administrators is hereby created in the division of professions and occupations in the department of regulatory agencies. The board is composed of the following members appointed by the governor:

(I) Three members who are practicing nursing home administrators duly licensed under this article, at least one of whom shall be from nonprofit facility administration.

(II) Repealed.

(III) Three members shall be representative of the public at large; except that upon the expiration of the term of office of the one member of the board representing the public whose term expires on July 1, 2011, the board shall consist of two members representative of the public at large.

(b) No more than three of the members of the board shall be officials or full-time employees of state government or local governments. The term of office for each member of the board shall be four years. No member of the board shall serve more than two consecutive terms. All the members of the board shall be residents of this state.

(2) (a) The governor shall make appointments to the board. In making an appointment to fill a vacancy on the board in the position of, or to fill the remainder of an unexpired term for, a nursing home administrator who is from nonprofit facility administration, as required by subparagraph (I) of paragraph (a) of subsection (1) of this section, if the governor, after a good-faith attempt, is unable to find a nursing home administrator candidate who comes from nonprofit facility administration to fill the vacancy or complete the unexpired term, the governor may appoint any qualified nursing home administrator to complete the unexpired term or fill the vacancy in that board position. If the appointment is to fill a vacancy, the board member may serve the full term and is eligible for appointment for a second term.

(b) The governor may remove any board member for negligence, incompetency, unprofessional conduct, or willful misconduct. Actions constituting neglect of duty include but are not limited to three unexcused absences from scheduled meetings in any one calendar year. The governor shall fill a vacancy in the membership of the board for the remainder of the unexpired term. A member who is a practicing nursing home administrator or long-term care professional shall serve for a full term only if, during such term, such member is actively employed as a practicing member of his or her profession without a lapse of employment greater than one hundred twenty days.

(3) The board shall elect annually from its membership a chair and vice-chair. The board shall hold two or more meetings each year. At any meeting a majority shall constitute a quorum.

(4) The board shall exercise its powers and perform its duties and functions specified by this article under the department of regulatory agencies and the executive director thereof and the division of professions and occupations as if the same were transferred to the department by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(5) The director of the division of professions and occupations in the department of regulatory agencies may appoint, subject to section 13 of article XII of the state constitution, a program director to the board. The program director shall not be a member of the board, but shall have such powers and shall perform such duties as are prescribed by law and the rules of the board. Additional staff may be appointed by the director of the division of professions and occupations to adequately assist the board and the program director in keeping records and in the performance of their duties. These employees, if any, shall be appointed and serve in accordance with section 13 of article XII of the state constitution.

(6) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the board of examiners of nursing home administrators created by this section.

(7) Repealed.



§ 12-39-104.5. Qualifications of board members

(1) A nursing home administrator is qualified to be appointed to the board if the person:

(a) Is a legal resident of Colorado;

(b) Is currently licensed as a nursing home administrator; and

(c) Has been actively engaged as a licensed nursing home administrator for at least three years.

(2) Notwithstanding subsection (1) of this section, a person convicted of a felony in Colorado or any other state or of violating this article or any law governing the practice of nursing home administrators shall not be appointed to or serve on the board.



§ 12-39-105. Powers and duties of the board - rules

(1) (a) The board has the following powers and duties:

(I) (A) To adopt rules defining standards of nursing home administration, including the responsibilities and duties of nursing home administrators, consistent with this article. The standards established in the rules shall be met by individuals in order to receive and retain a license and shall be designed to ensure that nursing home administrators are qualified by education and training in the appropriate field to serve as nursing home administrators.

(B) To develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets such standards;

(II) To issue licenses to individuals determined, after application of such techniques, to meet such standards specified in subparagraph (I) of this paragraph (a);

(III) To revoke, suspend, withhold, or refuse to renew any license previously issued by the board, to place a licensee or temporary license holder on probation, or to issue a letter of admonition to a licensee in accordance with section 12-39-111 (3) in any case where the individual holding any such license is determined to have failed to conform to the standards developed pursuant to subparagraph (I) of this paragraph (a) or to have committed an act that constitutes grounds for discipline as set forth in section 12-39-111;

(IV) To establish and carry out procedures designed to ensure that individuals licensed as nursing home administrators will, during any period that they serve as such, comply with the requirements of such standards specified in subparagraph (I) of this paragraph (a);

(V) To conduct investigations, hold hearings, and take evidence in all matters relating to the exercise and performance of the powers and duties vested in the board and, in connection with any investigation following the filing of a signed complaint, an investigation initiated by the board, or any hearing, to administer oaths and issue subpoenas compelling the attendance and testimony of witnesses and the production of books, papers, or records relevant to an investigation or hearing;

(VI) (Deleted by amendment, L. 2009, (SB 09-169), ch. 225, p. 1023, § 6, effective May 4, 2009.)

(b) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board. The person providing documents shall prepare them from the original record and shall delete from the copy provided pursuant to the subpoena the name of the resident, but shall identify the resident by a numbered code, to be retained by the custodian of the records from which the copies were made. Upon certification of the custodian that the copies are true and complete except for the resident's name, they shall be deemed authentic, subject to the right to inspect the originals for the limited purpose of ascertaining the accuracy of the copies. No privilege of confidentiality shall exist with respect to the copies, and no liability shall lie against the board, the custodian, or the custodian's authorized employee for furnishing or using the copies in accordance with this subsection (1).

(c) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(2) Repealed.

(3) (a) The board shall develop rules, with input from long-term care facility provider associations, the department of public health and environment, the office of the state attorney general, and consumer representatives, concerning factors to be considered in determining performance that fails to meet generally accepted standards for nursing home administrators and whether or not remedial or disciplinary actions are warranted. The board may create an advisory committee to assist the board in developing standards that describe the responsibilities and duties of nursing home administrators.

(b) If after an investigation the board determines that there are reasonable grounds to believe that the performance of a licensed administrator is inconsistent with the health or safety of residents in the care of the facility in which the administrator works and is contrary to standards adopted by the board, the board may initiate disciplinary action as may be warranted.

(4) The board shall have the authority to make rules consistent with law as may be necessary for the proper performance of its duties and to take such other actions as may be necessary to enable the state to meet the requirements set forth in section 1908 of the federal "Social Security Act", the federal rules promulgated thereunder, and other pertinent federal requirements.



§ 12-39-106. Qualifications for admission to examination

(1) The board shall admit to examination for licensure as a nursing home administrator any applicant who pays a fee as determined by the board, who submits evidence of suitability prescribed by the board, who is twenty-one years of age or older, and who provides written documentation that the applicant meets one of the following requirements:

(a) The applicant has successfully completed the administrator-in-training program pursuant to section 12-39-107; or

(b) The applicant has successfully completed a bachelor's degree or higher degree in public health administration or health administration, a master's degree in management or business administration, or any degree or degrees deemed appropriate by the board; or

(c) (I) The applicant has successfully completed an associate's degree or higher degree in a health care-related field or a bachelor's degree in business or public administration and has a minimum of one year of experience in administration in a nursing home or hospital. For the purposes of this section, a registered nurse who is a graduate of a three-year diploma program meets the associate degree requirement.

(II) For purposes of the experience required by this paragraph (c), an applicant must have day-to-day, on-site responsibility for supervising, directing, managing, monitoring, or exercising reasonable control over subordinates for one year.

(2) If the applicant fails to provide evidence satisfactory to the board that the applicant meets the requirements of subsection (1) of this section, the applicant shall not be admitted to take the licensing examination, and the applicant shall not be entitled to or be granted a license as a nursing home administrator.

(3) (Deleted by amendment, L. 99, p. 361, § 4, effective July 1, 1999.)



§ 12-39-107. Administrator-in-training

(1) The board may grant admission into the nursing home administrator-in-training program to an applicant for a nursing home administrator's license who meets the board's criteria for education and experience, pursuant to section 12-39-107.5. Upon successful completion of the one-thousand-hour training period, the applicant is eligible to take the examination.

(2) (Deleted by amendment, L. 2009, (SB 09-169), ch. 225, p. 1024, § 8, effective May 4, 2009.)

(3) Every nursing home administrator-in-training shall register the fact of such training with the board in accordance with the rules and on forms provided by the board.

(4) The board shall, by rule, establish a monitoring mechanism that will provide oversight of the administrator-in-training program, including a requirement that an administrator-in-training submit periodic progress reports to the board.

(5) (Deleted by amendment, L. 99, p. 362, § 5, effective July 1, 1999.)

(6) The board may waive any portion required by subsection (1) of this section if it finds that the applicant has prior experience or training sufficient to satisfy requirements established by rule of the board.



§ 12-39-107.5. Board to promulgate rules

The board shall promulgate rules defining the criteria for the education and experience necessary for admittance to the administrator-in-training program. The board shall furnish copies of the appropriate rules to members of the public upon request. Such criteria for the education and experience necessary for admittance to the administrator-in-training program shall not exceed successful completion of two years of college level study in an accredited institution of higher education in areas relating to health care or two years of board approved experience in nursing home administration or comparable health management experience for each year of required education.



§ 12-39-108. Licenses

(1) Any license issued by the board shall be valid for a period determined pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(2) Repealed.

(3) Only an individual who has qualified as a licensed nursing home administrator under the provisions of this article and who holds a valid current license pursuant to the provisions of this section has the privilege of using the title "nursing home administrator" and the right and the privilege of using the abbreviation "N.H.A." after such person's name.

(4) The board shall maintain a list of all licensed nursing home administrators, which list shall show: the place of residence, the name and age of each licensee, any action taken by the board, the number of the license issued to the licensee, and such other pertinent information as the board may deem necessary. The department shall keep a list of applicants who are denied.

(5) The board may issue a temporary license to an applicant for a period not to exceed six months. The board shall promulgate rules and regulations for the issuance of such a temporary license.

(6) A temporary license shall be granted to an applicant who is employed as a hospital administrator by a general hospital licensed or certified by the department of public health and environment. Such temporary permit shall be granted for a period not to exceed twelve months and shall be void at such time the license holder is no longer employed by the general hospital.

(7) The board shall establish, pursuant to section 24-34-105, C.R.S., and publish annually a schedule of fees for the licensing of nursing home administrators.

(8) All moneys collected or received by the board shall be transmitted to the state treasurer who shall credit the same as provided in section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for the expenditures of the board incurred in the performance of its duties under this article, which expenditures shall be made from such appropriations upon vouchers and warrants drawn pursuant to law.

(9) No nursing home administrator who has had a license revoked may apply for licensure before a one-year waiting period following the date of such revocation and must comply with all requirements established by rules and regulations of the board.

(10) Each licensee shall, within thirty days, notify the board of any conviction of a felony or the acceptance of a guilty plea or a plea of nolo contendere to a felony.



§ 12-39-109. Examinations

(1) The board shall determine the subjects of the state examination for all applicants for licensure as nursing home administrators.

(2) Examinations shall be held at least semiannually at such times and places as the board shall designate. Any examination shall be prepared or approved by the board.

(3) The board shall have the authority to select and administer a national examination.



§ 12-39-110. Endorsement

(1) (a) The board shall issue a license to any person duly licensed to practice nursing home administration in another state or territory of the United States who:

(I) Provides written documentation verifying that the applicant has passed a national examination administered by a nationally recognized testing entity for nursing home administrators and has passed an examination in another state; and

(II) Successfully completes the Colorado state examination provided in section 12-39-109.

(b) For purposes of this section, "state or territory" includes the District of Columbia and the commonwealth of Puerto Rico.

(2) An applicant for licensure under this section shall submit to the board, in a manner prescribed by the board, all of the following:

(a) Evidence that the applicant holds a current, active license to practice nursing home administration issued by a state or territory of the United States other than Colorado. Such evidence shall include a license history from the state or territory that issued the license, indicating whether any disciplinary or other adverse actions are currently pending or have ever been taken in connection with that license and the final disposition of such actions, if any. If an applicant is or has been licensed in more than one state or territory other than Colorado, the applicant shall submit a license history or similar record as described in this paragraph (a) from each such state or territory.

(b) A license history or similar record, as described in paragraph (a) of this subsection (2), relating to any license or registration which the applicant holds or has held in any other health care occupation in any state or territory other than Colorado. For purposes of this section, "health care occupation" includes without limitation the practices of medicine, dentistry, psychiatry, psychology, nursing, physical therapy, gerontology, chiropractic, podiatry, midwifery, optometry, pharmacy, and any other practice in which individuals are treated for medical or psychological problems or conditions, as well as the rendition of any service supportive to or ancillary to those practices.

(c) (I) Verification that the applicant has been engaged in the practice of nursing home administration, has taught in a health care administration program, or has served as a member of a nursing home survey or accreditation team for one year immediately preceding the date of the receipt of the application, or has been engaged in one of the services described in this subparagraph (I) for three of the five years immediately preceding the date of the receipt of the application; or

(II) Evidence that the applicant has demonstrated competency as a nursing home administrator as determined by the board.



§ 12-39-111. Grounds for discipline

(1) The board has the power to revoke, suspend, withhold, or refuse to renew any license, to place on probation a licensee or temporary license holder, or to issue a letter of admonition to a licensee in accordance with the procedures set forth in subsection (3) of this section, upon proof that the person:

(a) Has procured or attempted to procure a license by fraud, deceit, misrepresentation, misleading omission, or material misstatement of fact;

(b) Has been convicted of a felony or pled guilty or nolo contendere to a felony. A certified copy of the judgment of conviction by a court of competent jurisdiction shall be prima facie evidence of such conviction. In considering a possible revocation, suspension, or nonrenewal of a license or temporary license the board shall be governed by the provisions of section 24-5-101, C.R.S.

(c) Has had a license to practice nursing home administration or any other health care occupation suspended or revoked in any jurisdiction. A certified copy of the order of suspension or revocation shall be prima facie evidence of such suspension or revocation.

(d) Has violated or aided or abetted a violation of any provision of this article, any rule or regulation adopted under this article, or any lawful order of the board;

(e) Has committed or engaged in any act or omission which fails to meet generally accepted standards for such nursing home administration practice or licensure;

(f) Has falsified or made incorrect entries or failed to make essential entries on resident records;

(g) Has an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, abuses or engages in the habitual or excessive use of any such habit-forming drug or any controlled substance as defined in section 18-18-102 (5), or participates in the unlawful use of controlled substances as specified in section 18-18-404; except that the board has the discretion not to discipline the licensee if such person is participating, in good faith, in a substance use disorder treatment program approved by the board;

(h) Has a physical disability or an intellectual and developmental disability that renders the licensee unable to practice nursing home administration with reasonable skill and safety to the residents and that may endanger the health or safety of persons under the licensee's care;

(i) Has violated the confidentiality of information or knowledge as prescribed by law concerning any resident;

(j) Has violated section 18-13-119, C.R.S., concerning the abuse of health insurance;

(k) Has failed to post in the nursing home facility in a conspicuous place and in clearly legible type a notice giving the address and telephone number of the board and stating that complaints may be made to the board;

(l) Has practiced as a nursing home administrator without a license;

(m) Has used in connection with the person's name any designations tending to imply that the person is a licensed nursing home administrator, unless the person in fact holds a valid license;

(n) Has practiced as a nursing home administrator during a period when the person's license has been suspended or revoked; or

(o) Has sold, fraudulently obtained, or furnished a license to practice as a nursing home administrator, or has aided or abetted therein.

(2) The board need not find that the actions which are grounds for discipline were willful or negligent, but it may consider the same in determining the nature of disciplinary sanctions to be imposed.

(3) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, a letter of admonition may be issued and sent, by certified mail, to the licensee.

(b) When a letter of admonition is sent by the board, by certified mail, to a licensee, such licensee shall be advised that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(4) If the board finds the charges proven and orders that discipline be imposed, it may also require the licensee to participate in a treatment program or course of training or education as a requirement for reinstatement as may be needed to correct any deficiency found in the hearing.

(5) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.



§ 12-39-112. Withholding or denial of license - hearing

The board has the authority, pursuant to article 4 of title 24, C.R.S., to determine whether an applicant for a license or a temporary license to practice as a nursing home administrator possesses the qualifications required by this article, or whether there are reasonable grounds to believe that such applicant has done any of the acts set forth in section 12-39-111 as grounds for discipline. As used in this section, "applicant" does not include a person seeking the renewal of a license.



§ 12-39-113. Mental and physical examination of licensees

(1) (a) If the board has reasonable grounds to believe that a licensee or temporary license holder is unable to practice with reasonable skill and safety to residents because of a condition described in section 12-39-111 (1)(g) or (1)(h), it may require the person to submit to a mental or physical examination by a physician or other licensed health care professional it designates. Upon the failure of the person to submit to the mental or physical examination, unless due to circumstances beyond the person's control, the board may suspend the person's license until the person submits to the required examinations.

(b) Every licensee or temporary license holder by engaging in the practice of nursing home administration in this state or by applying for the renewal of a license or temporary license shall be deemed to have given consent to submit to a mental or physical examination when so directed in writing by the board. The direction to submit to such an examination shall contain the basis of the board's reasonable grounds to believe that the licensee is unable to practice with reasonable skill and safety to residents because of a condition described in section 12-39-111 (1)(g) or (1)(h). The licensee shall be deemed to have waived all objections to the admissibility of the examining physician's or other licensed health care professional's testimony or examination reports on the ground of privileged communication.

(2) Nothing in this section shall prevent the licensee from submitting testimony or examination reports of a physician or other licensed health care professional designated by the licensee that pertains to a condition described in section 12-39-111 (1)(g) or (1)(h) that may be considered by the board in conjunction with, but not in lieu of, testimony and examination reports of the physician or other licensed health care professional designated by the board.

(3) The results of any mental or physical examination ordered by the board shall not be used as evidence in any proceeding other than one before the board and shall not be deemed public records nor made available to the public.



§ 12-39-114. Disciplinary proceedings - administrative law judge - judicial review

(1) The board, through the department of regulatory agencies, has the authority to designate an administrative law judge to conduct hearings on any matter within the board's jurisdiction. Any designated administrative law judge shall have the powers and duties set forth in article 4 of title 24, C.R.S., and shall be appointed pursuant to part 10 of article 30 of title 24, C.R.S.

(2) Disciplinary proceedings may be commenced when the board has reasonable grounds to believe that a licensee under the board's jurisdiction has committed acts in violation of section 12-39-111.

(3) Disciplinary proceedings shall be conducted in the manner prescribed by article 4 of title 24, C.R.S., and the hearing and opportunity for review shall be conducted pursuant to said article by the board or an administrative law judge, at the board's discretion.

(4) No previously issued license to engage in the practice of nursing home administration shall be revoked or suspended until a hearing has been conducted pursuant to section 24-4-105, C.R.S., or, for emergency situations, pursuant to section 24-4-104 (4), C.R.S. The denial of an application to renew an existing license shall be treated in all respects as a revocation.

(5) Any person participating in good faith in the making of a complaint or report or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any liability, civil or criminal, that otherwise might result by reason of such action.

(6) Complaints, investigations, hearings, meetings, or any other proceedings of the board conducted pursuant to the provisions of this article 39 and relating to disciplinary proceedings are exempt from the provision of any law requiring that proceedings of the board be conducted publicly or that the minutes or records of the board with respect to action of the board taken pursuant to the provisions of this article 39 be open to public inspection; except that this exemption applies only when the board, or an administrative law judge acting on behalf of the board, specifically determines that it is in the best interest of a complainant or other recipient of services to keep such proceedings or documents relating thereto closed to the public, or if the licensee is violating section 12-39-111 (1)(g), participating in good faith in a substance use disorder treatment program approved by the board or designed by the board to end any addiction or dependency specified in said section, and the licensee has not violated any provisions of the board order regarding participation in such a treatment program. If the board determines that it is in the best interest of a complainant or other recipient of services to keep such proceedings or documents relating thereto closed to the public, then the final action of the board is open to the public without disclosing the name of the client or other recipient. Final board actions and orders appropriate for judicial review may be judicially reviewed in the court of appeals in accordance with section 24-4-106 (11).

(7) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the licensee.



§ 12-39-115. Temporary advisory committees - immunity

(1) The board may appoint temporary advisory committees, including temporary professional review committees, to assist in the performance of its duties with respect to individual investigations. Each temporary advisory committee shall consist of at least three licensees who have expertise in the area under review. Members of temporary advisory committees shall receive no compensation for their services but shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties.

(2) If a professional review committee is established pursuant to subsection (1) of this section to investigate the quality of care being given by a person licensed pursuant to this article, such committee shall include in its membership at least three persons licensed in the same category as the licensee under review, but such committee may be authorized to act only by the board.

(3) Any member of the board or of a professional review committee, any member of the board's or committee's staff, any person acting as a witness or consultant to the board or committee, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board or committee member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.



§ 12-39-116. Unauthorized practice - penalties

(1) Repealed.

(2) Any person who practices or offers or attempts to practice as a nursing home administrator without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and any person who commits a second or subsequent offense commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-39-117. Cease-and-desist orders

(1) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required license, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (1), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (2) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (2). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (2) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license, or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued, directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (2), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom such order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(3) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the board may enter into a stipulation with such person.

(4) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(5) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in section 12-39-114 (6).



§ 12-39-118. Injunctive proceedings

The board, in the name of the people of the state of Colorado, may apply for injunctive relief through the attorney general or the district attorney in any court of competent jurisdiction to enjoin any person who does not possess a currently valid or active nursing home administrator's license from committing any act declared to be unlawful or prohibited by this article. In any action taken pursuant to this section the court shall not require the board to plead or prove irreparable injury or inadequacy of a remedy at law or to post a bond. If it is established that the defendant has been or is committing an act declared to be unlawful or prohibited by this article, the court or any judge thereof shall enter a decree perpetually enjoining said defendant from further committing such act. In the case of a violation of any injunction issued under the provisions of this section, the court or any judge thereof may summarily try and punish the offender for contempt of court. Such injunctive proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this article.



§ 12-39-119. Administration of nursing homes relying on treatment by spiritual means

A person who serves as an administrator of a nursing home conducted exclusively for persons who rely upon treatment by spiritual means alone, through prayer in accordance with the creed or tenets of a church or religious denomination, shall be exempt from the provisions of this article.



§ 12-39-120. Records

The board shall keep formal records of all complaints it receives and of the final disposition of such complaints. The board shall be responsible for implementing a tracking system to facilitate the retrieval of such records.



§ 12-39-121. Repeal of article

(1) This article is repealed, effective July 1, 2018.

(2) Prior to such repeal, the licensing functions of the board of examiners of nursing home administrators shall be reviewed as provided in section 24-34-104, C.R.S.






Article 40 - Optometrists

§ 12-40-101. Legislative declaration

The practice of optometry in the state of Colorado is declared to affect the public health and safety and is subject to regulation and control in the public interest. Optometry is declared to be a learned profession, and it is further declared to be a matter of public interest and concern that the practice of optometry as defined in this article be limited to qualified persons having been examined and meeting this state's minimum acceptable level of competence and having been admitted to the practice of optometry under the provisions of this article. The priority of this article shall be to protect the consumers of the services provided through appropriate disciplinary procedures. This article shall be liberally construed to carry out these objects and purposes in accordance with this declaration of policy.



§ 12-40-102. Practice of optometry defined

(1) (a) The "practice of optometry" means the evaluation, diagnosis, prevention, or treatment of diseases, disorders, or conditions of the vision system, eyes, and adjacent and associated structures, including the use or prescription of lenses, prisms, vision therapy, vision rehabilitation, and prescription or nonprescription drugs including schedule II controlled narcotic substances limited to hydrocodone combination drugs and schedule III, IV, and V controlled narcotic substances for ocular disease, so long as an optometrist is practicing within the scope of his or her education as is commonly taught in accredited schools and colleges of optometry and is practicing in accordance with applicable federal and Colorado law and board rules.

(b) The following are part of the practice of optometry:

(I) The removal of superficial foreign bodies from the human eye or its appendages;

(II) Postoperative care in the following situations:

(A) With referral from a physician;

(B) If ninety days have expired after the surgery unless the physician justifies medically indicated reasons for extending the postoperative period; and

(C) If the patient has been released by the physician;

(III) The treatment of anterior uveitis;

(IV) The treatment of glaucoma with all topical and oral antiglaucoma drugs;

(V) Epilation;

(VI) Dilation and irrigation of the lacrimal system;

(VII) Punctal plug insertion and removal;

(VIII) Anterior corneal puncture;

(IX) Corneal scraping for cultures;

(X) Debridement of corneal epithelium; and

(XI) Removal of corneal epithelium.

(c) Any person who is engaged in the prescribing or performing without referral of visual training or orthoptics, the prescribing of any contact lenses, including plano or cosmetic contact lenses, the fitting or adaptation of such contact lenses to the human eye, the use of scientific instruments to train the visual system or any abnormal condition of the eyes for the correction or improvement of, or the relief to, the visual function, or who holds oneself out as being able to do so, is engaged in the practice of optometry.

(d) The "practice of optometry" does not include:

(I) Surgery of or injections into the globe, orbit, eyelids, or ocular adnexa. "Surgery" means any procedure in which human tissue is cut, altered, or otherwise infiltrated by mechanical or laser means.

(II) The use of schedule I or II narcotics, except for hydrocodone combination drugs;

(III) Treatment of posterior uveitis; or

(IV) The use of injectable drugs, except for the use of an epinephrine auto-injector to counteract anaphylactic reaction.

(2) A licensed optometrist who uses or prescribes prescription or nonprescription drugs shall provide the same level and standard of care to his or her patients as the standard of care provided by an ophthalmologist using or prescribing the same drugs.

(3) A therapeutic optometrist is an optometrist licensed pursuant to this article who meets the requirements of section 12-40-109.5 (1.5) and (3). A licensed optometrist shall not use prescription or nonprescription drugs for treatment of eye disease or disorder or for any therapeutic purpose unless he or she is a therapeutic optometrist.

(4) (Deleted by amendment, L. 2011, (SB 11-094), ch. 129, p. 443, § 10, effective April 22, 2011.)

(5) (a) (Deleted by amendment, L. 2011, (SB 11-094), ch. 129, p. 443, § 10, effective April 22, 2011.)

(b) Nothing in this section prohibits an optometrist from charging a fee for prescribing, adjusting, fitting, adapting, or dispensing drugs for ophthalmic purposes and ophthalmic devices, such as contact lenses, that are classified by the federal food and drug administration as a drug or device, as long as the drug prescribed, dispensed, or delivered by the ophthalmic device is not a schedule I or II controlled substance, with the exception of hydrocodone combination drugs.

(6) (Deleted by amendment, L. 2011, (SB 11-094), ch. 129, p. 443, § 10, effective April 22, 2011.)

(7) (a) An optometrist who meets the requirements established by the board pursuant to sections 12-40-107 (1)(n) and 12-40-109.5 (3) may treat anterior uveitis and glaucoma.

(b) (Deleted by amendment, L. 2002, p. 60, § 5, effective July 1, 2002.)



§ 12-40-103. Proprietor defined

(1) The term "proprietor", as used in this article, includes any person, group, association, or corporation not licensed under this article who:

(a) For financial gain employs optometrists in the operation of an optometry office;

(b) Places, directly or indirectly, in possession of an optometrist such materials or equipment as may be necessary for the operation of an optometrist's office on the basis of any fee splitting, income division, profit sharing, or similar agreement or on any basis that has the effect of any such agreement, but the term "proprietor" does not include the bona fide seller of optometry equipment or material secured by chattel mortgage, conditional sales contract, or other title retention agreements or the bona fide leasing of such equipment by the manufacturer or by his or her franchised dealer; or

(c) Under the guise of a rental percentage lease or sublease or other leasing or rental arrangement, participates in the direction and control of a licensee's practice and business or in the receipts or profits accruing therefrom, but a bona fide percentage sale lease basing the rental of the premises let upon a percentage of gross income of not to exceed the reasonable, going rate for like quarters and location, as determined by the board after investigation, shall not be deemed an avoidance of the provisions of this section. Certified copies of all such leasing and rental arrangements and renewals thereof shall be filed with the board by the licensee within thirty days after execution.



§ 12-40-104. Persons entitled to practice optometry - title protection of optometrists

It shall be unlawful for any person to practice optometry in this state, except those who are duly licensed optometrists before July 1, 1961, pursuant to the law of this state and those who are duly licensed optometrists pursuant to the provisions of this article. A person licensed as an optometrist pursuant to the provisions of this article may use the title "optometrist", the initials "O.D.", or the term "doctor of optometry". No other person shall use the title "optometrist", "O.D.", "doctor of optometry", or any other word or abbreviation to indicate or induce others to believe that one is licensed to practice optometry in this state.



§ 12-40-105. Persons excluded from operation of this article

(1) This article does not apply to:

(a) Professional practice by a physician or surgeon licensed to practice medicine under the laws of the state of Colorado and ancillary or technical assistants working under the direction of any such physician or surgeon, with the exception of the fitting of contact lenses which must be done under the physician's or surgeon's direct supervision;

(b) The practice of optometry in the discharge of their official duties by optometrists or physicians and surgeons in the service of the United States armed forces, public health service, Coast Guard, or veterans administration;

(c) Opticians, persons, firms, and corporations who duplicate or repair spectacles or eyeglasses; opticians, persons, firms, and corporations who supply or sell spectacles, eyeglasses, or ophthalmic lenses, including but not limited to contact lenses, if such spectacles, eyeglasses, and ophthalmic lenses are provided pursuant to a valid prescription;

(d) Persons serving a post-doctorate residency or an optometry student internship under the supervision of an optometrist licensed in Colorado as part of a curriculum from an accredited college of optometry.



§ 12-40-106. State board of optometry - subject to termination

(1) (a) The state board of optometry, referred to in this article as the "board", is under the supervision and control of the division of professions and occupations as provided by section 24-34-102, C.R.S. The board consists of five optometrists and two members-at-large, to be appointed by the governor to serve for terms of four years; except that no person shall be appointed to serve more than two consecutive terms. Each member of the board, except for the members-at-large, must have been actually engaged and licensed in the practice of optometry in Colorado for the five years preceding the member's appointment. At least one of the two members-at-large must not be a member or representative of, nor have any direct interest in, any profession, agency, or institution providing health services.

(b) Any four members of the board constitute a quorum for the purpose of holding examinations, granting licenses, or transacting any business connected with the board.

(c) The governor shall fill a vacancy in the membership of the board for the remainder of the unexpired term. The governor may remove a member of the board for misconduct, incompetency, or neglect of duty.

(d) A board member having a personal or private interest in any matter before the board shall disclose such fact to the board and shall not participate in related discussions or votes.

(2) The board shall organize annually by electing one of its members as president and one as vice-president.

(3) (a) Repealed.

(b) (Deleted by amendment, L. 92, p. 2021, § 5, effective July 1, 1992.)



§ 12-40-107. Powers and duties of the board - rules

(1) In addition to all other powers and duties conferred upon the board by this article, the board has the following powers and duties:

(a) To determine acceptability of scores from tests administered by any approved or accredited national testing organization;

(b) To prescribe rules to carry out effectively the provisions of this article. The board shall set the passing score of any examination at a minimum acceptable level of competence for the practice of optometry.

(c) Repealed.

(d) To grant licenses in conformity with this article to such applicants as have been found qualified;

(e) and (f) Repealed.

(g) To adopt and promulgate such rules and regulations as the board may deem necessary or proper to carry out the provisions and purposes of this article;

(h) Repealed.

(i) (Deleted by amendment, L. 92, p. 2022, § 6, effective July 1, 1992.)

(j) To aid the several district attorneys of this state in the enforcement of this article and in the prosecution of all persons, firms, associations, or corporations charged with the violation of any of its provisions;

(k) To establish programs of education for optometrists wishing to enter new, proven, and generally accepted areas of lawful practice involving techniques for which they have not received appropriate education;

(l) To prepare and distribute to consumers as is reasonably necessary written communication providing information concerning the board and the regulation of optometry in Colorado;

(m) (I) To make investigations, hold hearings, and take evidence in all matters relating to the exercise and performance of the powers and duties vested in the board.

(II) The board or an administrative law judge shall have the power to administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board.

(III) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board or director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(n) To prescribe rules authorizing optometrists to utilize therapeutic procedures and therapeutic techniques in the practice of optometry as defined in section 12-40-102. These rules shall in no way expand the practice of optometry as defined in section 12-40-102 nor shall such rules include the use of therapeutic or cosmetic lasers. Such rules shall specify approved programs of education offered by an accreditation organization recognized or approved by the commission on recognition of postsecondary accreditation or the United States department of education or their successors.

(2) Repealed.



§ 12-40-107.2. Volunteer optometrist license

(1) A person licensed to practice optometry pursuant to this article may apply to the board for volunteer licensure status. The board shall designate the form and manner of the application. The board may:

(a) Grant the application by issuing a volunteer license; or

(b) Deny the application if the licensee has been disciplined for any of the causes set forth in section 12-40-118.

(2) A person applying for a license under this section:

(a) Must either:

(I) Hold an active and unrestricted license to practice optometry in Colorado and be in active practice in this state; or

(II) Have been on inactive status pursuant to article 70 of this title for not more than two years; and

(b) Shall:

(I) Pay a reduced license fee in lieu of the fee authorized by section 24-34-105, C.R.S. The director shall reduce the volunteer optometrist license fee from the license fee charged pursuant to section 12-40-113 (1)(a).

(II) Attest that, after a date certain, the applicant will no longer earn income as an optometrist;

(III) Maintain liability insurance as provided in section 12-40-126; and

(IV) Comply with the continuing education requirements established in section 12-40-113 (1)(f); except that the board may establish lesser continuing education requirements for volunteer licensees.

(3) The face of each volunteer license issued pursuant to this section shall plainly indicate the volunteer status of the licensee.

(4) The board may conduct disciplinary proceedings pursuant to section 12-40-119 against any person licensed under this section for an act committed while the person was licensed pursuant to this section.

(5) A person licensed under this section may apply to the board for a return to active licensure status by filing an application in the form and manner designated by the board. The board may approve such application and issue a license to practice optometry or may deny the application if the licensee has been disciplined for or engaged in any of the activities set forth in section 12-40-118.

(6) An optometrist with a volunteer license shall provide optometry services only if the services are performed on a limited basis for no fee or other compensation.



§ 12-40-107.5. Limitation on authority

The authority granted the board under the provisions of this article shall not be construed to authorize the board to arbitrate or adjudicate fee disputes between licensees or between a licensee and any other party.



§ 12-40-108. Application for license - licensure by endorsement

(1) A person who desires to practice optometry in the state may file with the board an application for a license, giving the information required in a form and manner approved by the board. The applicant shall demonstrate that he or she possesses the following qualifications:

(a) The applicant has attained the age of twenty-one years.

(b) The applicant has graduated with the degree of doctor of optometry from a school or college of optometry accredited by a regional or professional accreditation organization that is recognized or approved by the council on postsecondary accreditation or the United States secretary of education. The board has the authority, upon its investigation and approval of the standards thereof, to approve any other college of optometry.

(c) The applicant has successfully passed the written examination of the national board of examiners in optometry. The board shall have the authority, upon its investigation and approval of the examination standards, to approve some body other than the national board of examiners in optometry as the examining body.

(c.5) Repealed.

(d) The applicant does not have an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, or has not habitually or excessively used or abused alcohol, habit-forming drugs, or controlled substances as defined in section 18-18-102 (5).

(e) After July 1, 1988, the applicant has satisfied the requirements of section 12-40-109.5 or equivalent requirements approved by the board, including passing a standardized national examination in the treatment and management of ocular disease.

(f) After July 1, 1996, the applicant has satisfied the requirements of section 12-40-109.5 (3) or equivalent requirements approved by the board, including passing a standardized national examination in the treatment and management of ocular disease.

(2) (Deleted by amendment, L. 2011, (SB 11-094), ch. 129, p. 446, § 14, effective April 22, 2011.)

(3) (a) The board may issue a license by endorsement to engage in the practice of optometry to an applicant who:

(I) (A) Is currently licensed and is in practice and good standing in another state or territory of the United States or in a foreign country if the applicant presents proof satisfactory to the board at the time of application for a Colorado license by endorsement;

(B) Pays a fee as prescribed by the board; and

(II) (A) Possesses credentials and qualifications that are substantially equivalent to requirements for licensure by examination; or

(B) Has demonstrated competency as an optometrist as determined by the board.

(b) The board shall specify by rule what shall constitute substantially equivalent credentials and qualifications or competency.



§ 12-40-108.5. Current licensees - treatment and therapeutic practice

On and after July 1, 1988, a person who is licensed under this article as an optometrist on June 30, 1988, and who is otherwise qualified under this article may use prescription or nonprescription drugs for examination purposes. However, such optometrist may use prescription or nonprescription drugs for treatment of eye disease or disorder or for any therapeutic purpose only if he or she meets the requirements of section 12-40-109.5 (1.5) and (3) on or after July 1, 1988.



§ 12-40-109. Examination - licenses

(1) The applicant shall take and submit test scores from the board-approved exam. The examination shall be of such a character as to test the qualifications of the applicant to practice optometry.

(2) Each person who makes a passing grade on the practical and clinical examination and who is otherwise qualified shall be granted a license signed by the board. The license provided for in this section shall be in such form and wording as may be adopted by the board. The optometrist shall display his or her license for viewing by his or her patients, as provided in section 12-40-115. An application for initial licensure as an optometrist shall be accompanied by a processing fee in an amount to be determined by the board pursuant to section 24-34-105, C.R.S.

(3) Any person denied a license under this article and believing himself aggrieved thereby may pursue the remedy for review as provided under article 4 of title 24, C.R.S., if such action is instituted within a period of sixty days after the date of denial.

(4) A person who fails to pass the examination provided for in this section may retake the examination the next time said examination is given.



§ 12-40-109.5. Use of prescription and nonprescription drugs

(1) Notwithstanding section 12-42.5-118, a licensed optometrist may purchase, possess, and administer prescription or nonprescription drugs for examination purposes only if, after July 1, 1983, the optometrist has complied with the following minimum requirements: Successful completion, by attendance and examination, of at least fifty-five classroom hours of study in general, ocular, and clinical pharmacology which must have been completed within twenty-four months preceding the application for certification; except that, in the event that such classroom hours have been completed since 1976, only six of such classroom hours must have been completed within twenty-four months preceding the application for certification. The courses shall be offered by an institution that is accredited by a regional or professional accreditation organization recognized or approved by the council on postsecondary education or the United States department of education or their successors.

(1.5) Notwithstanding section 12-42.5-118, a licensed optometrist may purchase, possess, administer, and prescribe prescription or nonprescription drugs for treatment on and after July 1, 1988, only if the optometrist has complied with the following minimum requirements within twenty-four months preceding the application for certification: Successful completion, by attendance and examination, of at least sixty classroom hours of study in ocular pharmacology, clinical pharmacology, therapeutics, and anterior segment disease; and successful completion by attendance and examination of at least sixty hours of approved supervised clinical training in the examination, diagnosis, and treatment of conditions of the human eye and its appendages. The courses shall be offered by an institution that is accredited by a regional or professional accreditation organization recognized or approved by the council of postsecondary education or the United States department of education or their successors.

(2) The optometrist shall successfully complete a course in cardiopulmonary resuscitation within twenty-four months before using prescription or nonprescription drugs and shall pass a written and clinical examination approved by the board.

(3) In addition to the requirements of section 12-40-108.5, each therapeutic optometrist shall meet all requirements prescribed by the board before commencing treatment of glaucoma or anterior uveitis.



§ 12-40-109.7. Prescriptions - requirement to advise patients

(1) An optometrist licensed under this article may advise the optometrist's patients of their option to have the symptom or purpose for which a prescription is being issued included on the prescription order.

(2) An optometrist's failure to advise a patient under subsection (1) of this section shall not be grounds for any disciplinary action against the optometrist's professional license issued under this article.



§ 12-40-111. Disposition of fees - reports - publications

(1) All fees prescribed in this article shall be determined and collected pursuant to section 24-34-105, C.R.S.

(2) and (3) Repealed.



§ 12-40-113. License renewal - requirements - fee - failure to pay

(1) (a) On or before a date designated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies, licenses shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(b) The board shall establish a questionnaire to accompany the renewal form. Said questionnaire shall be designed to determine if the licensee has acted in violation of or has been disciplined for actions that might be considered as violations of this article or that might make the licensee unfit to practice optometry with reasonable care and safety. Failure of the applicant to answer the questionnaire accurately shall be considered unprofessional conduct as specified in section 12-40-118.

(c) Repealed.

(d) and (e) (Deleted by amendment, L. 2004, p. 1841, § 89, effective August 4, 2004.)

(f) Effective April 1, 1993, in addition to all other requirements of this section for license renewal, the board shall require that each optometrist seeking to renew a license shall have completed twenty-four hours of board-approved continuing education. Any optometrist desiring to renew a license to practice optometry in this state shall submit to the board the information the board believes is necessary to show that the optometrist has fulfilled the continuing education requirements of this paragraph (f). Implementation of this paragraph (f) shall occur within existing appropriations.

(2) Repealed.



§ 12-40-114. Change of address

(1) and (2) Repealed.

(3) Every person licensed under this article shall notify the board in writing within thirty days of any change in mailing address.



§ 12-40-115. Licenses to be displayed

Every practitioner of optometry shall post and keep conspicuously displayed his or her license in the office wherein he or she practices. If an optometrist practices at several locations in the state, the optometrist shall display his or her license number and name in a manner that can be easily recognized by his or her patients. Each association of persons who engage in the practice of optometry under the name of a partnership, association, or any other title shall cause to be displayed and kept in a conspicuous place at the entrance of its place of business the name of each person engaged or employed in said partnership or association in the practice of optometry.



§ 12-40-116. Records to be kept by the board

The board shall keep a record of all persons to whom licenses have been granted under this article. A copy of said records, certified by the board, shall be admitted in any of the courts of this state, in lieu of the originals, as prima facie evidence of the facts contained in said records. A copy of said records certified by the board of a person charged with a violation of any of the provisions of this article shall be evidence that such person has not been licensed to practice optometry.



§ 12-40-117. Patient's exercise of free choice - release of patient records

(1) No person shall interfere with any patient's exercise of free choice in the selection of practitioners licensed to perform examinations for refractions and visual training or corrections within the field for which their respective licenses entitle them to practice.

(2) An optometrist shall release to a patient all medical records pursuant to section 25-1-802, C.R.S.

(3) The optometrist shall release to the patient, upon written request, a valid, written contact lens prescription at the time the optometrist would otherwise replace a contact lens without any additional preliminary examination or fitting. The board shall promulgate rules and regulations defining the components of a valid written contact lens prescription.



§ 12-40-118. Unprofessional conduct defined

(1) The term "unprofessional conduct", as used in this article 40, means:

(a) Deceiving or attempting to deceive the board or its agents with reference to any proper matter under investigation by the board;

(b) Publishing or circulating, directly or indirectly, any fraudulent, false, deceitful, or misleading claims or statements relating to optometry services or ophthalmic materials or devices;

(c) Employing or offering compensation or merchandise of value to any salesman, runner, patient, or other person as an inducement to secure his or her services or assistance in the solicitation of patronage for the performing, rendering, supplying, or selling of optometry services or ophthalmic materials or devices;

(d) Resorting to fraud, misrepresentation, or deception in applying for, securing, renewing, or seeking reinstatement of a license or in taking any examination provided for in this article;

(e) The habitual or excessive use or abuse of alcohol, a habit-forming drug, or any controlled substance as defined in section 18-18-102 (5), C.R.S.;

(f) (Deleted by amendment, L. 2002, p. 62, § 11, effective July 1, 2002.)

(g) Repealed.

(h) Disobeying the lawful rule or order of the board or its officers;

(i) Practicing optometry while license is suspended;

(j) Practicing optometry as the partner, agent, or employee of or in joint venture or arrangement with any proprietor or with any person who does not hold a license to practice optometry within this state, except as permitted in section 12-40-122. Any licensee holding a license to practice optometry in this state may accept employment from any person, partnership, association, or corporation to examine and prescribe for the employees of such person, partnership, association, or corporation.

(k) An act or omission constituting grossly negligent optometry practice or two or more acts or omissions that fail to meet generally accepted standards of optometry practice;

(l) Sharing any professional fees with any person, partnership, or corporation which sends or refers patients to him, except with licensed optometrists with whom he may be associated in practice;

(m) Failing to:

(I) Notify the board, in a manner and within a period determined by the board, of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders an optometrist unable to treat with reasonable skill and safety or that may endanger the health and safety of persons under his or her care;

(II) Act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders an optometrist unable to treat with reasonable skill and safety or that may endanger the health and safety of persons under his or her care; or

(III) Practice within the limitations created by the physical illness; the physical condition; or the behavioral, mental health, or substance use disorder as specified in a confidential agreement between the optometrist and the board entered into pursuant to section 12-40-118.5 (5).

(n) Failing to refer a patient to the appropriate health care practitioner when the services required by the patient are beyond the scope of competency of the optometrist or the scope of practice of optometry;

(o) Aiding or abetting, in the practice of optometry, any person not licensed to practice optometry as defined under this article or any person whose license to practice is suspended;

(p) Interfering with the free choice of any person selecting a physician or other health care practitioner;

(q) Any disciplinary action against a licensee to practice optometry in another state or country, which action shall be deemed to be prima facie evidence of unprofessional conduct if the grounds for the disciplinary action would be unprofessional conduct or otherwise constitute a violation of any provision of this article;

(r) Failing to notify the board of a malpractice final judgment or settlement within thirty days;

(s) Any act or omission which fails to meet generally accepted standards of care whether or not actual injury to a patient is established;

(t) Conviction of a felony or the acceptance of a plea of guilty or nolo contendere, or a plea resulting in a deferred sentence to a felony;

(u) Representing that a noncorrectable condition can be permanently corrected;

(v) Knowingly making any false or fraudulent statement, written or oral, in connection with the practice of optometry, including falsifying or making incorrect essential entries or failing to make essential entries on patient records;

(w) Conduct which is likely to deceive or defraud the public;

(x) Repealed.

(y) Negligent malpractice;

(z) (Deleted by amendment, L. 92, p. 2026, § 12, effective July 1, 1992.)

(aa) (I) Violation of abuse of health insurance pursuant to section 18-13-119, C.R.S.; or

(II) Advertising through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise that the licensee will perform any act prohibited by section 18-13-119 (3), C.R.S.;

(bb) Administering, dispensing, or prescribing any prescription drug, as defined in section 12-42.5-102 (34), or any controlled substance, as defined in section 18-18-102 (5), C.R.S., other than in the course of legitimate professional practice;

(cc) Repealed.

(dd) Engaging in any of the following activities and practices:

(I) Repeatedly ordering or performing demonstrably unnecessary laboratory tests or studies that lack clinical justification;

(II) Administering treatment that is demonstrably unnecessary and lacks clinical justification; or

(III) Ordering or performing any service, X ray, or treatment that is contrary to recognized standards of the practice of optometry, as interpreted by the board, and lacks clinical justification;

(ee) Committing a fraudulent insurance act, as defined in section 10-1-128, C.R.S.;

(ff) Failing to report to the board any optometrist known to have violated or, upon information or belief, believed to have violated any of the provisions of this article;

(gg) Failing to report to the board any surrender of a license to, or any adverse action taken against a licensee by another licensing agency in another state, territory, or country, any governmental agency, any law enforcement agency, or any court for acts of conduct that would constitute grounds for discipline under the provisions of this article;

(hh) Engaging in a sexual act with a patient while a patient-optometrist relationship exists. For the purposes of this paragraph (hh), "patient-optometrist relationship" means that period of time beginning with the initial evaluation through the termination of treatment. For the purposes of this paragraph (hh), "sexual act" means sexual contact, sexual intrusion, or sexual penetration as defined in section 18-3-401, C.R.S.

(ii) Failing to provide a patient with copies of patient medical records as required by section 25-1-802, C.R.S.;

(jj) Failing to provide a patient with a valid written contact lens prescription as required by section 12-40-117 (3);

(kk) A violation of any provision of this article;

(ll) Practicing beyond the scope of education and training prescribed by rules adopted by the board;

(mm) Failing to respond in an honest, materially responsive, and timely manner to a complaint pursuant to section 12-40-119 (1)(b).



§ 12-40-118.5. Mental and physical examination of licensees

(1) If the board has reasonable cause to believe that a licensee is unable to practice with reasonable skill and safety, the board may require the licensee to submit to a mental or physical examination by a physician or qualified health care provider designated by the board. If the licensee refuses to undergo a mental or physical examination, unless due to circumstances beyond the licensee's control, the board may suspend the licensee's license until an examination has occurred, the results of the examination are known, and the board has made a determination of the licensee's fitness to practice. The board shall proceed with the order for examination and the determination in a timely manner.

(2) An order to a licensee pursuant to subsection (1) of this section to undergo a mental or physical examination shall contain the basis of the board's reasonable cause to believe that the licensee is unable to practice with reasonable skill and safety. For the purposes of any disciplinary proceeding authorized under this article, the licensee shall be deemed to have waived all objections to the admissibility of the examining physician's testimony or examination reports on the ground that they are privileged communications.

(3) The licensee may submit to the board testimony or examination reports from a physician chosen by such licensee and pertaining to any condition which the board has alleged may preclude the licensee from practicing with reasonable skill and safety. These may be considered by the board in conjunction with, but not in lieu of, testimony and examination reports of the physician designated by the board.

(4) The results of any mental or physical examination ordered by the board shall not be used as evidence in any proceeding other than one before the board and shall not be deemed public records nor made available to the public.

(5) (a) The board may enter into an agreement with an optometrist whose practice is or may be affected by a physical illness, a physical condition, or a behavioral or mental health disorder that renders the optometrist unable to treat with reasonable skill and safety or that may endanger the health and safety of persons under the care of any optometrist if:

(I) The board believes that one or more limitations of the optometrist's practice would both enable the optometrist to treat with reasonable skill and safety and would protect the health and safety of persons under the care of the optometrist; and

(II) The optometrist enters into an enforceable agreement with the board to so limit the optometrist's practice.

(b) An agreement entered into pursuant to this subsection (5):

(I) Is confidential and not subject to disclosure pursuant to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S.; and

(II) May include provisions for monitoring and reevaluation of the optometrist. The parties may modify or dissolve the agreement as necessary based on the results of the monitoring or reevaluation.

(c) The board may require the licensee to submit to an examination pursuant to this section to evaluate the extent of the physical illness, the physical condition, or the behavioral or mental health disorder and its impact on the licensee's ability to practice with reasonable skill and with safety to patients.

(d) By entering into an agreement with the board pursuant to this section to limit his or her practice, the licensee is not engaging in unprofessional conduct. The agreement is an administrative action and does not constitute a restriction or discipline by the board. However, if the licensee fails to comply with an agreement entered into pursuant to this section, the failure constitutes unprofessional conduct pursuant to section 12-40-118 and the licensee becomes subject to discipline in accordance with section 12-40-119.

(e) For purposes of this subsection (5), "physical illness, physical condition, or behavioral or mental health disorder" does not include the habitual or excessive use or abuse of alcohol, a habit-forming drug, or any controlled substance as defined in section 18-18-102 (5).



§ 12-40-119. Revocation, suspension, supervision, probation procedure - professional review - reconsideration and review of action by board - rules

(1) (a) With respect to licenses issued pursuant to this article, the board may:

(I) Impose probation, with or without supervision, on a licensee, issue a letter of admonition to a licensee, or suspend, revoke, or refuse to renew any license provided for by this article for any reason stated in section 12-40-118 or for violating any term of probation of the board;

(II) Summarily suspend a license upon the failure of the licensee to comply with any condition of a stipulation or order imposed by the board until the licensee complies with the condition, unless compliance is beyond the control of the licensee; and

(III) Impose a fine not to exceed five thousand dollars on a licensee for a violation of this article or a rule promulgated pursuant to this article other than a violation related to a standard of practice. The board shall, by rule, promulgate a fining schedule with lesser amounts for first violations and increasing amounts for subsequent violations of this subparagraph (III).

(b) Upon its own motion or upon a signed complaint, an investigation may be made if there is reasonable cause to believe that an optometrist licensed by the board has committed an act of unprofessional conduct pursuant to section 12-40-118 or, while under probation, has violated the terms of the probation.

(c) If a licensee requests a hearing to dispute formal board action or if the board finds such probability great and a hearing is conducted, such hearing shall be conducted in accordance with the provisions of section 24-4-105, C.R.S.

(d) The board may revoke, suspend, deny, issue, reissue, or reinstate licenses granted pursuant to this article or under the previous laws of this state, and the board may take such other intermediate action as may be deemed necessary under the circumstances of each case pursuant to this section.

(2) (a) to (c) Repealed.

(d) The hearing shall be conducted in accordance with the provisions of section 24-4-105, C.R.S.; except that the board may use an administrative law judge, who shall perform all of those functions indicated in section 24-4-105 (4), C.R.S.

(e) The action of the board in refusing to grant or renew, revoking, or suspending a license, issuing a letter of admonition, or placing a licensee on probation or under supervision pursuant to subsection (1) of this section may be reviewed by the court of appeals by appropriate proceedings under section 24-4-106 (11), C.R.S.

(f) (I) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, a letter of admonition may be issued and sent, by certified mail, to the licensee.

(II) When a letter of admonition is sent by the board, by certified mail, to a licensee, such licensee shall be advised that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(III) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(2.1) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the licensee.

(2.3) No person whose license is revoked by the board may reapply for a new license under the provisions of this article for at least two years after any such revocation.

(2.5) Any person participating in good faith in the making of a complaint or report or participating in any investigative or administrative proceeding pursuant to this section shall be immune from any liability, civil or criminal, that otherwise might result by reason of such action.

(3) (a) Repealed.

(b) Any member of the board or of a professional review committee authorized by the board, any member of the board's or committee's staff, any person acting as a witness or consultant to the board or committee, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board or committee member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.

(4) (a) The board, on its own motion or upon application, at any time after the refusal to grant a license, the imposition of any discipline, or the ordering of probation, as provided in this section, may reconsider its prior action and grant, reinstate, or restore such license, terminate probation, or reduce the severity of its prior disciplinary action. The taking of any such further action, or the holding of a hearing with respect thereto, rests in the sole discretion of the board.

(b) Upon the receipt of such application, it may be forwarded to the attorney general for such investigation as may be deemed necessary. The proceedings shall be governed by the applicable provisions governing formal hearings in disciplinary proceedings. The attorney general may present evidence bearing upon the matters in issue, and the burden shall be upon the applicant seeking reinstatement to establish the averments of the application as specified in section 24-4-105 (7), C.R.S. No application for reinstatement or for modification of a prior order shall be accepted unless the applicant deposits with the board all amounts unpaid under any prior order of the board.

(5) Upon dismissal of a complaint, which has gone to hearing, the board shall notify the complainant that he or she may receive a copy of the investigation report and the response of the optometrist or other person alleged to have violated the act upon payment of costs of copying and mailing such information.

(6) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(7) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required license, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (7), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(8) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (8) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (8) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (8). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (8) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (8) and such other evidence related to the matter as the board deems appropriate. The board shall issue such order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued, directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (8), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued, and shall be a final order for purposes of judicial review.

(9) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the board may enter into a stipulation with such person.

(10) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(11) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order in a court of competent jurisdiction.



§ 12-40-120. Use of forged or invalid certificate

It is unlawful for any person to use or attempt to use as his or her own a diploma of an optometry school or college, or a license of another person, or a forged diploma or license, or any forged or false identification.



§ 12-40-121. Sale or forgery of degree or license

(1) It is unlawful:

(a) To sell or offer to sell a diploma conferring an optometry degree or a license granted pursuant to this article or prior optometry practice laws;

(b) To procure a diploma or license with intent that it be used as evidence of the right to practice optometry by a person other than the one upon whom it was conferred or to whom such license was granted;

(c) With fraudulent intent to alter such diploma or license or to use or attempt to use it when it is so altered.



§ 12-40-122. Corporate practice prohibited - exceptions

The practice of optometry in a corporate capacity is prohibited, but this prohibition does not apply to a professional corporation formed pursuant to this article or to an optometry practice carried on by a nonprofit organization operating to assist indigent persons.



§ 12-40-123. Enforcement - injunction - defense

(1) When the board has reasonable cause to believe that any person is violating any provision of this article or any lawful rule or regulation issued under this article, it may, in addition to all actions provided for in this article and without prejudice thereto, enter an order requiring such person to desist or refrain from such violation. An action may be brought on the relation of the people of the state of Colorado by the attorney general and the board to enjoin such person from engaging in or continuing such violation or from doing any act in furtherance thereof. In any such action an order or judgment may be entered awarding such preliminary or final injunction as may be deemed proper.

(2) When legal actions are instituted against a board member or authorized personnel for acts occurring while acting in their official capacities and such actions are free of malice, fraud, or willful neglect of duty, the member or employee served shall forthwith transmit any process served upon him to the attorney general who shall furnish counsel and defend against such action without cost to the board member or employee.



§ 12-40-124. Unauthorized practice - penalties

Any person who practices or offers or attempts to practice optometry without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and any person who commits a second or any subsequent offense commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-40-125. Professional service corporations, limited liability companies, and registered limited liability partnerships for the practice of optometry - definitions

(1) Persons licensed to practice optometry by the board may form professional service corporations for the practice of optometry under the "Colorado Corporation Code", if such corporations are organized and operated in accordance with the provisions of this section. The articles of incorporation of such corporations shall contain provisions complying with the following requirements:

(a) The name of the corporation shall contain the words "professional company" or "professional corporation" or abbreviations thereof.

(b) The corporation shall be organized solely for the purposes of conducting the practice of optometry only through persons licensed by the board to practice optometry in the state of Colorado.

(c) The corporation may exercise the powers and privileges conferred upon corporations by the laws of Colorado only in furtherance of and subject to its corporate purpose.

(d) All shareholders of the corporation shall be persons who are licensed by the board to practice optometry in the state of Colorado and who at all times own their shares in their own right. They shall be individuals who, except for illness, accident, and time spent in the armed services, on vacations, and on leaves of absence not to exceed one year, are actively engaged in the practice of optometry in the offices of the corporation.

(e) Provisions shall be made requiring any shareholder who ceases to be or for any reason is ineligible to be a shareholder to dispose of all his shares forthwith, either to the corporation or to any person having the qualifications described in paragraph (d) of this subsection (1).

(f) The president shall be a shareholder and a director, and, to the extent possible, all other directors and officers shall be persons having the qualifications described in paragraph (d) of this subsection (1). Lay directors and officers shall not exercise any authority whatsoever over professional matters as defined in this article or in the rules and regulations as promulgated by the board.

(g) The articles of incorporation shall provide, and all shareholders of the corporation shall agree, that all shareholders of the corporation shall be jointly and severally liable for all acts, errors, and omissions of the employees of the corporation or that all shareholders of the corporation shall be jointly and severally liable for all acts, errors, and omissions of the employees of the corporation except during periods of time when the corporation shall maintain in good standing professional liability insurance which shall meet the following minimum standards:

(I) The insurance shall insure the corporation against liability imposed upon the corporation by law in the performance of professional services for others by those officers and employees of the corporation who are licensed by the board to practice optometry.

(II) Such policies shall insure the corporation against liability imposed upon it by law for damages arising out of the acts, errors, and omissions of all nonprofessional employees.

(III) The insurance shall be in an amount for each claim of at least fifty thousand dollars multiplied by the number of persons licensed to practice optometry employed by the corporation; the policy may provide for an aggregate maximum limit of liability per year for all claims of one hundred fifty thousand dollars also multiplied by the number of persons licensed to practice optometry employed by the corporation; but no firm shall be required to carry insurance in excess of three hundred thousand dollars for each claim with an aggregate maximum limit of liability for all claims during the year of nine hundred thousand dollars.

(IV) The policy may provide that it does not apply to: Any dishonest, fraudulent, criminal, or malicious act or omission of the insured corporation or any stockholder or employee thereof; the conduct of any business enterprise, as distinguished from the practice of optometry, in which the insured corporation under this section is not permitted to engage but which nevertheless may be owned by the insured corporation or in which the insured corporation may be a partner or which may be controlled, operated, or managed by the insured corporation in its own or in a fiduciary capacity including the ownership, maintenance, or use of any property in connection therewith, when not resulting from breach of professional duty, bodily injury to, or sickness, disease, or death of any person, or to injury to or destruction of any tangible property, including the loss of use thereof; and the policy may contain reasonable provisions with respect to policy periods, territory, claims, conditions, and other usual matters.

(2) Repealed.

(3) The corporation shall do nothing which, if done by a person employed by it and licensed to practice optometry in the state of Colorado, would violate the standards of professional conduct, as provided for in this article. Any violation by the corporation of this section shall be grounds for the board to terminate or suspend its right to practice optometry.

(4) Nothing in this section shall be deemed to diminish or change the obligation of each person employed by the corporation and licensed to practice optometry in this state to conduct his practice in accordance with the standards of professional conduct provided for in this article; any person licensed by the board to practice optometry who by act or omission causes the corporation to act or fail to act in a way which violates such standards of professional conduct, including any provision of this section, shall be deemed personally responsible for such act or omission and shall be subject to discipline therefor.

(5) A professional service corporation may adopt a pension, profit-sharing (whether cash or deferred), health and accident insurance, or welfare plan for all or part of its employees including lay employees, if such plan does not require or result in the sharing of specific or identifiable fees with lay employees and if any payments made to lay employees, or into any such plan in behalf of lay employees, are based upon their compensation or length of service, or both, rather than the amount of fees or income received.

(6) Except as provided in this section, corporations shall not practice optometry.

(7) As used in this section, unless the context otherwise requires:

(a) "Articles of incorporation" includes operating agreements of limited liability companies and partnership agreements of registered limited liability partnerships.

(b) "Corporation" includes a limited liability company organized under the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S., and a limited liability partnership registered under section 7-60-144 or 7-64-1002, C.R.S.

(c) "Director" and "officer" of a corporation includes a member and a manager of a limited liability company and a partner in a registered limited liability partnership.

(d) "Employees" includes employees, members, and managers of a limited liability company and employees and partners of a registered limited liability partnership.

(e) "Share" includes a member's rights in a limited liability company and a partner's rights in a registered limited liability partnership.

(f) "Shareholder" includes a member of a limited liability company and a partner in a registered limited liability partnership.



§ 12-40-126. Financial responsibility - rules

(1) Every optometrist who provides health care services within the state of Colorado shall establish financial responsibility as follows:

(a) By maintaining commercial professional liability insurance coverage with an insurance company authorized to do business in this state in a minimum indemnity amount of one million dollars per incident and three million dollars annual aggregate per year; or

(b) By maintaining a surety bond in a form acceptable to the commissioner of insurance in the amounts set forth in paragraph (a) of this subsection (1); or

(c) By depositing cash or cash equivalents as security with the commissioner of insurance in the amounts set forth in paragraph (a) of this subsection (1); or

(d) By providing any other security acceptable to the commissioner of insurance, which may include approved plans of self-insurance.

(2) (a) The board may, by rule, establish lesser financial responsibility standards than those required in subsection (1) of this section for classes of license holders who have an inactive license or who render limited or occasional optometry services because of administrative or other nonclinical duties, partial or complete retirement, or for other reasons that render the limits provided in paragraph (a) of subsection (1) of this section unreasonable or unattainable.

(b) Nothing in this section precludes or otherwise prohibits a licensed optometrist from rendering appropriate patient care on an occasional basis when the circumstances surrounding the need for such care so warrant.

(3) Each optometrist, as a condition of receiving and maintaining an active license to provide optometry services in this state, shall furnish the board evidence of compliance with subsection (1) of this section. No license shall be issued or renewed unless such evidence of compliance has been furnished.

(4) Notwithstanding the amounts specified in subsection (1) of this section, if the board receives two or more reports concerning any optometrist pursuant to section 12-40-127 during any one-year period, the minimum financial responsibility requirement shall be two times the amount specified in subsection (1) of this section. However, upon motion filed by the optometrist and the presentation of sufficient evidence to the board that one or more such reports involved an action or claim which did not represent any substantial failure to adhere to accepted professional standards of care, the board may reduce such additional amount to that which would be fair and conscionable.

(5) Repealed.



§ 12-40-127. Judgments and settlements - reporting

Any final judgment, settlement, or arbitration award against an optometrist for malpractice shall be reported within fourteen days by such optometrist's malpractice insurance carrier in accordance with section 10-1-125, C.R.S., or by such optometrist if no commercial malpractice insurance coverage is involved to the board for review, investigation, and, where appropriate, disciplinary or other action. Any optometrist who knowingly fails to report as required by this section shall be subject to a civil penalty of not more than two thousand five hundred dollars. Such penalty shall be determined and collected in an action brought by the board in the district court in the city and county of Denver, which court shall have exclusive jurisdiction in such matters. All penalties collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the general fund.



§ 12-40-128. Repeal of article - subject to sunset law

(1) This article is repealed, effective September 1, 2022.

(2) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the functions performed pursuant to this article.






Article 40.5 - Occupational Therapy Practice Act

§ 12-40.5-101. Short title

This article shall be known and may be cited as the "Occupational Therapy Practice Act".



§ 12-40.5-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Occupational therapy services are provided for the purpose of promoting health and wellness to those who have or are at risk for developing an illness, injury, disease, disorder, condition, impairment, disability, activity limitation, or participation restriction;

(b) Occupational therapy addresses the physical, cognitive, psychosocial, sensory, and other aspects of performance in a variety of contexts to support engagement in everyday life activities that affect health, well-being, and quality of life;

(c) This act is necessary to:

(I) Safeguard the public health, safety, and welfare; and

(II) Protect the public from incompetent, unethical, or unauthorized persons.

(2) The general assembly further determines that it is the purpose of this act to regulate persons who are representing themselves as occupational therapists and who are performing services that constitute occupational therapy.



§ 12-40.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Activities of daily living" means activities that are oriented toward taking care of one's own body, such as bathing, showering, bowel and bladder management, dressing, eating, feeding, functional mobility, personal device care, personal hygiene and grooming, sexual activity, sleep, rest, and toilet hygiene.

(2) "Aide" means a person who is not licensed by the director and who provides supportive services to occupational therapists and occupational therapy assistants.

(3) "Department" means the department of regulatory agencies.

(4) "Director" means the director of the division of professions and occupations.

(5) "Division" means the division of professions and occupations in the department of regulatory agencies created in section 24-34-102, C.R.S.

(6) "Instrumental activities of daily living" means activities that are oriented toward interacting with the environment and that may be complex. These activities are generally optional in nature and may be delegated to another person. "Instrumental activities of daily living" include care of others, care of pets, child-rearing, communication device use, community mobility, financial management, health management and maintenance, home establishment and management, meal preparation and cleanup, safety procedures and emergency responses, and shopping.

(6.5) "Licensee" means a person licensed under this article as an occupational therapist or occupational therapy assistant.

(7) "Low vision rehabilitation services" means the evaluation, diagnosis, management, and care of the low vision patient in visual acuity and visual field as it affects the patient's occupational performance, including low vision rehabilitation therapy, education, and interdisciplinary consultation.

(8) "Occupational therapist" means a person licensed to practice occupational therapy under this article.

(9) "Occupational therapy" means the therapeutic use of everyday life activities with individuals or groups for the purpose of participation in roles and situations in home, school, workplace, community, and other settings. The practice of occupational therapy includes:

(a) Methods or strategies selected to direct the process of interventions such as:

(I) Establishment, remediation, or restoration of a skill or ability that has not yet developed or is impaired;

(II) Compensation, modification, or adaptation of an activity or environment to enhance performance;

(III) Maintenance and enhancement of capabilities without which performance of everyday life activities would decline;

(IV) Promotion of health and wellness to enable or enhance performance in everyday life activities; and

(V) Prevention of barriers to performance, including disability prevention;

(b) Evaluation of factors affecting activities of daily living, instrumental activities of daily living, education, work, play, leisure, and social participation, including:

(I) Client factors, including body functions such as neuromuscular, sensory, visual, perceptual, and cognitive functions, and body structures such as cardiovascular, digestive, integumentary, and genitourinary systems;

(II) Habits, routines, roles, and behavior patterns;

(III) Cultural, physical, environmental, social, and spiritual contexts and activity demands that affect performance; and

(IV) Performance skills, including motor, process, and communication and interaction skills;

(c) Interventions and procedures to promote or enhance safety and performance in activities of daily living, instrumental activities of daily living, education, work, play, leisure, and social participation, including:

(I) Therapeutic use of occupations, exercises, and activities;

(II) Training in self-care, self-management, home management, and community and work reintegration;

(III) Identification, development, remediation, or compensation of physical, cognitive, neuromuscular, sensory functions, sensory processing, and behavioral skills;

(IV) Therapeutic use of self, including a person's personality, insights, perceptions, and judgments, as part of the therapeutic process;

(V) Education and training of individuals, including family members, caregivers, and others;

(VI) Care coordination, case management, and transition services;

(VII) Consultative services to groups, programs, organizations, or communities;

(VIII) Modification of environments such as home, work, school, or community and adaptation of processes, including the application of ergonomic principles;

(IX) Assessment, design, fabrication, application, fitting, and training in assistive technology and adaptive and orthotic devices and training in the use of prosthetic devices, excluding glasses, contact lenses, or other prescriptive devices to correct vision unless prescribed by an optometrist;

(X) Assessment, recommendation, and training in techniques to enhance functional mobility, including wheelchair management;

(XI) Driver rehabilitation and community mobility;

(XII) Management of feeding, eating, and swallowing to enable eating and feeding performance;

(XIII) Application of physical agent modalities and therapeutic procedures such as wound management; techniques to enhance sensory, perceptual, and cognitive processing; and manual techniques to enhance performance skills; and

(XIV) The use of telehealth pursuant to rules as may be adopted by the director.

(10) "Occupational therapy assistant" means a person licensed under this article to practice occupational therapy under the supervision of and in partnership with an occupational therapist.

(11) Repealed.

(12) "Supervision" means the giving of aid, directions, and instructions that are adequate to ensure the safety and welfare of clients during the provision of occupational therapy by the occupational therapist designated as the supervisor. Responsible direction and supervision by the occupational therapist shall include consideration of factors such as level of skill, the establishment of service competency, experience, work setting demands, the complexity and stability of the client population, and other factors. Supervision is a collaborative process for responsible, periodic review and inspection of all aspects of occupational therapy services and the occupational therapist is legally accountable for occupational therapy services provided by the occupational therapy assistant and the aide.

(13) "Vision therapy services" means the assessment, diagnosis, treatment, and management of a patient with vision therapy, visual training, visual rehabilitation, orthoptics, or eye exercises.



§ 12-40.5-104. Use of titles restricted

(1) Only a person licensed as an occupational therapist may use the title "occupational therapist licensed", "licensed occupational therapist", "occupational therapist", or "doctor of occupational therapy" or use the abbreviation "O.T.", "O.T.D.", "O.T.R.", "O.T./L.", "O.T.D./L.", or "O.T.R./L.", or any other generally accepted terms, letters, or figures that indicate that the person is an occupational therapist.

(2) Only a person licensed as an occupational therapy assistant may use the title "occupational therapy assistant licensed" or "licensed occupational therapy assistant", use the abbreviation "O.T.A./L." or "C.O.T.A./L.", or use any other generally accepted terms, letters, or figures indicating that the person is an occupational therapy assistant.



§ 12-40.5-105. License required - occupational therapists - occupational therapy assistants

(1) Repealed.

(2) (a) On and after June 1, 2014, except as otherwise provided in this article, a person shall not practice occupational therapy or represent himself or herself as being able to practice occupational therapy in this state without possessing a valid license issued by the director in accordance with this article and rules adopted pursuant to this article.

(b) On June 1, 2014, each active occupational therapy registration becomes an active occupational therapy license by operation of law. The conversion from registration to licensure does not:

(I) Affect any prior discipline, limitation, or condition imposed by the director on an occupational therapist's registration;

(II) Limit the director's authority over any registrant; or

(III) Affect any pending investigation or administrative proceeding.

(c) The director shall treat any application for an occupational therapy registration pending on June 1, 2014, as an application for licensure, which application is subject to the requirements established by the director.

(3) On and after June 1, 2014, except as otherwise provided in this article, a person shall not practice as an occupational therapy assistant or represent himself or herself as being able to practice as an occupational therapy assistant in this state without possessing a valid license issued by the director in accordance with this article and any rules adopted under this article.



§ 12-40.5-106. Licensure of occupational therapists - application - qualifications - rules

(1) Educational and experiential requirements. Every applicant for a license as an occupational therapist must have:

(a) Successfully completed the academic requirements of an educational program for occupational therapists that is offered by an institution of higher education and accredited by a national, regional, or state agency recognized by the United States secretary of education, or another such program accredited thereby and approved by the director.

(b) Successfully completed a minimum period of supervised fieldwork experience required by the recognized educational institution where the applicant met the academic requirements described in paragraph (a) of this subsection (1). The minimum period of fieldwork experience for an occupational therapist is twenty-four weeks of supervised fieldwork experience or satisfaction of any generally recognized past standards that identified minimum fieldwork requirements at the time of graduation.

(2) Application. (a) When an applicant has fulfilled the requirements of subsection (1) of this section, the applicant may apply for examination and licensure upon payment of a fee in an amount determined by the director. A person who fails an examination may apply for reexamination upon payment of a fee in an amount determined by the director.

(b) The application shall be in the form and manner designated by the director.

(3) Examination. Each applicant shall pass a nationally recognized examination approved by the director that measures the minimum level of competence necessary for public health, safety, and welfare.

(4) Licensure. When an applicant has fulfilled the requirements of subsections (1) to (3) of this section, the director shall issue a license to the applicant; except that the director may deny a license if the applicant has committed any act that would be grounds for disciplinary action under section 12-40.5-110.

(5) Licensure by endorsement. (a) An applicant for licensure by endorsement must file an application and pay a fee as prescribed by the director and must hold a current, valid license or registration in a jurisdiction that requires qualifications substantially equivalent to those required by subsection (1) of this section for licensure.

(b) An applicant for licensure by endorsement must submit with the application verification that the applicant has actively practiced for a period of time determined by rules of the director or otherwise maintained competency as determined by the director.

(c) Upon receipt of all documents required by paragraphs (a) and (b) of this subsection (5), the director shall review the application and make a determination of the applicant's qualification to be licensed by endorsement.

(d) The director may deny the application for licensure by endorsement if the applicant has committed an act that would be grounds for disciplinary action under section 12-40.5-110.

(6) License renewal. (a) An occupational therapist must renew his or her license issued under this article according to a schedule of renewal dates established by the director. The occupational therapist must submit an application in the form and manner designated by the director and shall pay a renewal fee in an amount determined by the director.

(b) Licenses are renewed or reinstated in accordance with the schedule established by the director, and the director shall grant a renewal or reinstatement pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If an occupational therapist fails to renew his or her license pursuant to the schedule established by the director, the license expires. Any person whose license expires is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S., for reinstatement.

(7) Fees. All fees collected under this article shall be determined, collected, and appropriated in the same manner as set forth in section 24-34-105, C.R.S., and periodically adjusted in accordance with section 24-75-402, C.R.S.



§ 12-40.5-106.5. Occupational therapy assistants - licensure - application - qualifications - rules

(1) Educational and experiential requirements. Every applicant for a license as an occupational therapy assistant must have:

(a) Successfully completed the academic requirements of an educational program for occupational therapy assistants that is offered by an institution of higher education and accredited by a national, regional, or state agency recognized by the United States secretary of education, or another such program accredited thereby and approved by the director.

(b) Successfully completed a minimum period of supervised fieldwork experience required by the recognized educational institution where the applicant met the academic requirements described in paragraph (a) of this subsection (1). The minimum period of fieldwork experience for an occupational therapy assistant is sixteen weeks of supervised fieldwork experience or satisfaction of any generally recognized past standards that identified minimum fieldwork requirements at the time of graduation.

(2) Application. (a) When an applicant has fulfilled the requirements of subsection (1) of this section, the applicant may apply for licensure upon payment of a fee in an amount determined by the director.

(b) The applicant must submit an application in the form and manner designated by the director.

(3) Examination. Each applicant must pass a nationally recognized examination, approved by the director, that measures the minimum level of competence necessary for public health, safety, and welfare.

(4) Licensure. When an applicant has fulfilled the requirements of subsections (1) to (3) of this section, the director shall issue a license to the applicant; except that the director may deny a license if the applicant has committed any act that would be grounds for disciplinary action under section 12-40.5-110.

(5) Licensure by endorsement. (a) An applicant for licensure by endorsement must file an application and pay a fee as prescribed by the director and must hold a current, valid license or registration in a jurisdiction that requires qualifications substantially equivalent to those required for licensure by subsection (1) of this section.

(b) An applicant for licensure by endorsement must submit with the application verification that the applicant has actively practiced as an occupational therapy assistant for a period of time determined by rules of the director or otherwise maintained competency as an occupational therapy assistant as determined by the director.

(c) Upon receipt of all documents required by paragraphs (a) and (b) of this subsection (5), the director shall review the application and make a determination of the applicant's qualification to be licensed by endorsement as an occupational therapy assistant.

(d) The director may deny the license if the applicant has committed an act that would be grounds for disciplinary action under section 12-40.5-110.

(6) License renewal. (a) An occupational therapy assistant must renew his or her license issued under this article according to a schedule of renewal dates established by the director. The occupational therapy assistant must submit an application in the form and manner designated by the director and shall pay a renewal fee in an amount determined by the director.

(b) Licenses are renewed or reinstated in accordance with the schedule established by the director, and the director shall grant a renewal or reinstatement pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If an occupational therapy assistant fails to renew his or her license pursuant to the schedule established by the director, the license expires. Any person whose license expires is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S., for reinstatement.



§ 12-40.5-107. Supervision of occupational therapy assistants and aides

(1) An occupational therapy assistant may practice only under the supervision of an occupational therapist who is licensed to practice occupational therapy in this state. The occupational therapist is responsible for occupational therapy evaluation, appropriate reassessment, treatment planning, interventions, and discharge from occupational therapy services based on standard professional guidelines. Supervision of an occupational therapy assistant by an occupational therapist is a shared responsibility. The supervising occupational therapist and the supervised occupational therapy assistant have legal and ethical responsibility for ongoing management of supervision, including providing, requesting, giving, or obtaining supervision. The supervising occupational therapist shall determine the frequency, level, and nature of supervision with input from the occupational therapy assistant and shall base the supervision determination on a variety of factors, including the clients' required level of care, the treatment plan, and the experience and pertinent skills of the occupational therapy assistant.

(2) The supervising occupational therapist shall supervise the occupational therapy assistant in a manner that ensures that the occupational therapy assistant:

(a) Does not initiate or alter a treatment program without prior evaluation by and approval of the supervising occupational therapist;

(b) Obtains prior approval of the supervising occupational therapist before making adjustments to a specific treatment procedure; and

(c) Does not interpret data beyond the scope of the occupational therapy assistant's education and training.

(3) An aide shall function only under the guidance, responsibility, and supervision of an occupational therapist or occupational therapy assistant. The aide shall perform only specifically selected tasks for which the aide has been trained and has demonstrated competence to the occupational therapist or occupational therapy assistant. The supervising occupational therapist or occupational therapy assistant shall supervise the aide in a manner that ensures compliance with this subsection (3) and is subject to discipline under section 12-40.5-110 for failure to properly supervise an aide.



§ 12-40.5-108. Scope of article - exclusions

(1) This article does not prevent or restrict the practice, services, or activities of:

(a) A person licensed or otherwise regulated in this state by any other law from engaging in his or her profession or occupation as defined in the article under which he or she is licensed;

(b) A person pursuing a course of study leading to a degree in occupational therapy at an educational institution with an accredited occupational therapy program if that person is designated by a title that clearly indicates his or her status as a student and if he or she acts under appropriate instruction and supervision;

(c) A person fulfilling the supervised fieldwork experience requirements of section 12-40.5-106 (1) if the experience constitutes a part of the experience necessary to meet the requirement of section 12-40.5-106 (1) and the person acts under appropriate supervision; or

(d) Occupational therapy in this state by any legally qualified occupational therapist from another state or country when providing services on behalf of a temporarily absent occupational therapist licensed in this state, so long as the unlicensed occupational therapist is acting in accordance with rules established by the director. The unlicensed practice must not be of more than four weeks' duration, and a person shall not undertake unlicensed practice more than once in any twelve-month period.



§ 12-40.5-109. Limitations on authority

Nothing in this article shall be construed to authorize an occupational therapist to engage in the practice of medicine, as defined in section 12-36-106; physical therapy, as defined in article 41 of this title; vision therapy services or low vision rehabilitation services, except under the referral, prescription, supervision, or comanagement of an ophthalmologist or optometrist; or any other form of healing except as authorized by this article.



§ 12-40.5-109.3. Continuing professional competency - definition

(1) (a) Each occupational therapist and occupational therapy assistant shall maintain continuing professional competency to practice occupational therapy.

(b) The director shall establish a continuing professional competency program that includes, at a minimum, the following elements:

(I) A self-assessment of the knowledge and skills of a licensee seeking to renew or reinstate a license;

(II) Development, execution, and documentation of a learning plan based on the self-assessment described in subparagraph (I) of this paragraph (b); and

(III) Periodic demonstration of knowledge and skills through documentation of activities necessary to ensure at least minimal ability to safely practice the profession; except that an occupational therapist or occupational therapy assistant licensed pursuant to this article need not retake the examination required by section 12-40.5-106 (3) or 12-40.5-106.5 (3), respectively, for initial licensure.

(2) A licensee satisfies the continuing competency requirements of this section if the licensee meets the continuing professional competency requirements of one of the following entities:

(a) An accrediting body approved by the director; or

(b) An entity approved by the director.

(3) (a) After the program is established, a licensee must satisfy the requirements of the program in order to renew or reinstate a license to practice occupational therapy.

(b) The requirements of this section apply to individual occupational therapists and occupational therapy assistants, and nothing in this section requires a person who employs or contracts with an occupational therapist or occupational therapy assistant to comply with this section.

(4) Records of assessments or other documentation developed or submitted in connection with the continuing professional competency program:

(a) Are confidential and not subject to inspection by the public or discovery in connection with a civil action against an occupational therapist, occupational therapy assistant, or other professional regulated under this title; and

(b) May be used only by the director and only for the purpose of determining whether a licensee is maintaining continuing professional competency to engage in the profession.

(5) As used in this section, "continuing professional competency" means the ongoing ability of a licensee to learn, integrate, and apply the knowledge, skill, and judgment to practice occupational therapy according to generally accepted standards and professional ethical standards.



§ 12-40.5-109.5. Protection of medical records - licensee's obligations - verification of compliance - noncompliance grounds for discipline - rules

(1) Each occupational therapist and occupational therapy assistant responsible for patient records shall develop a written plan to ensure the security of patient medical records. The plan must address at least the following:

(a) The storage and proper disposal of patient medical records;

(b) The disposition of patient medical records if the licensee dies, retires, or otherwise ceases to practice or provide occupational therapy services to patients; and

(c) The method by which patients may access or obtain their medical records promptly if any of the events described in paragraph (b) of this subsection (1) occurs.

(2) A licensee shall inform each patient in writing of the method by which the patient may access or obtain his or her medical records if an event described in paragraph (b) of subsection (1) of this section occurs.

(3) Upon initial licensure under this article and upon renewal of a license, the applicant or licensee shall attest to the director that he or she has developed a plan in compliance with this section.

(4) A licensee who fails to comply with this section is subject to discipline in accordance with section 12-40.5-110.

(5) The director may adopt rules reasonably necessary to implement this section.



§ 12-40.5-110. Grounds for discipline - disciplinary proceedings - judicial review

(1) The director may take disciplinary action against a licensee if the director finds that the licensee has represented himself or herself as a licensed occupational therapist or occupational therapy assistant after the expiration, suspension, or revocation of his or her license.

(2) The director may revoke, suspend, deny, or refuse to renew a license; place a licensee on probation; issue a letter of admonition to a licensee; or issue a cease-and-desist order to a licensee in accordance with this section upon proof that the licensee:

(a) Has engaged in a sexual act with a person receiving services while a therapeutic relationship existed or within six months immediately following termination of the therapeutic relationship. For the purposes of this paragraph (a):

(I) "Sexual act" means sexual contact, sexual intrusion, or sexual penetration, as defined in section 18-3-401, C.R.S.

(II) "Therapeutic relationship" means the period beginning with the initial evaluation and ending upon the written termination of treatment.

(b) Has falsified information in an application or has attempted to obtain or has obtained a license by fraud, deception, or misrepresentation;

(c) Is an excessive or habitual user or abuser of alcohol or habit-forming drugs or is a habitual user of a controlled substance, as defined in section 18-18-102, C.R.S., or other drugs having similar effects; except that the director has the discretion not to discipline the licensee if he or she is participating in good faith in a program to end such use or abuse that the director has approved;

(d) (I) Has failed to notify the director, as required by section 12-40.5-114.5, of a physical condition; a physical illness; or a behavioral, mental health, or substance use disorder that impacts the licensee's ability to provide occupational therapy services with reasonable skill and safety or that may endanger the health or safety of individuals receiving services;

(II) Has failed to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the person unable to practice occupational therapy with reasonable skill and safety or that may endanger the health or safety of persons under his or her care; or

(III) Has failed to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-40.5-114.5;

(e) Has violated this article or aided or abetted or knowingly permitted any person to violate this article, a rule adopted under this article, or any lawful order of the director;

(f) Had a license or registration suspended or revoked for actions that are a violation of this article;

(g) Has been convicted of or pled guilty or nolo contendere to a felony or committed an act specified in section 12-40.5-111. A certified copy of the judgment of a court of competent jurisdiction of the conviction or plea shall be conclusive evidence of the conviction or plea. In considering the disciplinary action, the director shall be governed by section 24-5-101, C.R.S.

(h) Has fraudulently obtained, furnished, or sold any occupational therapy diploma, certificate, license, or renewal of a license or record, or aided or abetted such act;

(i) Has failed to notify the director of the suspension or revocation of the person's past or currently held license, certificate, or registration required to practice occupational therapy in this or any other jurisdiction;

(j) Has refused to submit to a physical or mental examination when ordered by the director pursuant to section 12-40.5-114;

(k) Has engaged in any of the following activities and practices:

(I) Ordering or performing, without clinical justification, demonstrably unnecessary laboratory tests or studies;

(II) Administering treatment, without clinical justification, that is demonstrably unnecessary; or

(III) An act or omission that is contrary to generally accepted standards of the practice of occupational therapy;

(l) Has failed to provide adequate or proper supervision of a licensed occupational therapy assistant, of an aide, or of any unlicensed person in the occupational therapy practice; or

(m) Has otherwise violated this article or any lawful order or rule of the director.

(3) Except as otherwise provided in subsection (2) of this section, the director need not find that the actions that are grounds for discipline were willful but may consider whether such actions were willful when determining the nature of disciplinary sanctions to be imposed.

(4) (a) The director may commence a proceeding to discipline a licensee when the director has reasonable grounds to believe that the licensee has committed an act enumerated in this section or has violated a lawful order or rule of the director.

(b) In any proceeding under this section, the director may accept as evidence of grounds for disciplinary action any disciplinary action taken against a licensee or registrant in another jurisdiction if the violation that prompted the disciplinary action in the other jurisdiction would be grounds for disciplinary action under this article.

(5) Disciplinary proceedings shall be conducted in accordance with article 4 of title 24, C.R.S., and the hearing and opportunity for review shall be conducted pursuant to that article by the director or by an administrative law judge, at the director's discretion. The director has the authority to exercise all powers and duties conferred by this article during the disciplinary proceedings.

(6) (a) No later than thirty days following the date of the director's action, an occupational therapist disciplined under this section shall be notified by the director, by a certified letter to the most recent address provided to the director by the occupational therapist, of the action taken, the specific charges giving rise to the action, and the occupational therapist's right to request a hearing on the action taken.

(b) Within thirty days after notification is sent by the director, the occupational therapist may file a written request with the director for a hearing on the action taken. Upon receipt of the request the director shall grant a hearing to the occupational therapist. If the occupational therapist fails to file a written request for a hearing within thirty days, the action of the director shall be final on that date.

(c) Failure of the occupational therapist to appear at the hearing without good cause shall be deemed a withdrawal of his or her request for a hearing, and the director's action shall be final on that date. Failure, without good cause, of the director to appear at the hearing shall be deemed cause to dismiss the proceeding.

(7) (a) The director may request the attorney general to seek an injunction, in any court of competent jurisdiction, to enjoin a person from committing an act prohibited by this article. When seeking an injunction under this paragraph (a), the attorney general shall not be required to allege or prove the inadequacy of any remedy at law or that substantial or irreparable damage is likely to result from a continued violation of this article.

(b) (I) In accordance with article 4 of title 24, C.R.S., and this article, the director is authorized to investigate, hold hearings, and gather evidence in all matters related to the exercise and performance of the powers and duties of the director.

(II) In order to aid the director in any hearing or investigation instituted pursuant to this section, the director or an administrative law judge appointed pursuant to paragraph (c) of this subsection (7) is authorized to administer oaths, take affirmations of witnesses, and issue subpoenas compelling the attendance of witnesses and the production of all relevant records, papers, books, documentary evidence, and materials in any hearing, investigation, accusation, or other matter before the director or an administrative law judge.

(III) Upon failure of any witness or licensee to comply with a subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. If the person or licensee fails to obey the order of the court, the court may hold the person or licensee in contempt of court.

(c) The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct hearings, take evidence, make findings, and report such findings to the director.

(8) (a) The director, the director's staff, any person acting as a witness or consultant to the director, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts.

(b) A person participating in good faith in making a complaint or report or in an investigative or administrative proceeding pursuant to this section shall be immune from any civil or criminal liability that otherwise might result by reason of the participation.

(9) A final action of the director is subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.

(10) An employer of an occupational therapist shall report to the director any disciplinary action taken against the occupational therapist or the resignation of the occupational therapist in lieu of disciplinary action for conduct that violates this article.

(11) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(12) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required license, the director may issue an order to cease and desist the activity. The director shall set forth in the order the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (12), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. The hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(13) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other provision of this article, in addition to any specific powers granted pursuant to this article, the director may issue to the person an order to show cause as to why the director should not issue a final order directing the person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (13) shall be notified promptly by the director of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. The notice may be served on the person against whom the order has been issued by personal service, by first-class, postage prepaid United States mail, or in another manner as may be practicable. Personal service or mailing of an order or document pursuant to this paragraph (b) shall constitute notice of the order to the person.

(c) (I) The hearing on an order to show cause shall be held no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (13). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing be held later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (13) does not appear at the hearing, the director may present evidence that notification was properly sent or served on the person pursuant to paragraph (b) of this subsection (13) and such other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license, or has engaged or is about to engage in acts or practices constituting violations of this article, the director may issue a final cease-and-desist order directing the person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (13), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(14) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged or is about to engage in an unlicensed act or practice; an act or practice constituting a violation of this article, a rule promulgated pursuant to this article, or an order issued pursuant to this article; or an act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with the person.

(15) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(16) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order as provided in subsection (9) of this section.

(17) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action but should not be dismissed as being without merit, the director may send a letter of admonition to the licensee.

(b) When the director sends a letter of admonition to a licensee, the director shall notify the licensee of the licensee's right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct described in the letter of admonition.

(c) If the licensee timely requests adjudication, the director shall vacate the letter of admonition and process the matter by means of formal disciplinary proceedings.

(18) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, should be dismissed, but the director has noticed conduct by the licensee that could lead to serious consequences if not corrected, the director may send a confidential letter of concern to the licensee.

(19) Any person whose license is revoked or who surrenders his or her license to avoid discipline under this section is ineligible to apply for a license under this article for at least two years after the date the license is revoked or surrendered.



§ 12-40.5-111. Unauthorized practice - penalties

A person who practices or offers or attempts to practice occupational therapy without an active license as required by and issued under this article for occupational therapists or occupational therapy assistants commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense. For the second or any subsequent offense, the person commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-40.5-112. Rule-making authority

The director shall promulgate rules as necessary for the administration of this article.



§ 12-40.5-113. Severability

If any provision of this article is held to be invalid, such invalidity shall not affect other provisions of this article that can be given effect without the invalid provision.



§ 12-40.5-114. Mental and physical examination of licensees

(1) If the director has reasonable cause to believe that a licensee is unable to practice with reasonable skill and safety, the director may order the licensee to take a mental or physical examination administered by a physician or other licensed health care professional designated by the director. Except where due to circumstances beyond the licensee's control, if the licensee fails or refuses to undergo a mental or physical examination, the director may suspend the licensee's license until the director has made a determination of the licensee's fitness to practice. The director shall proceed with an order for examination and shall make his or her determination in a timely manner.

(2) In an order requiring a licensee to undergo a mental or physical examination, the director shall state the basis of the director's reasonable cause to believe that the licensee is unable to practice with reasonable skill and safety. For purposes of a disciplinary proceeding authorized under this article, the licensee is deemed to have waived all objections to the admissibility of the examining physician's or licensed health care professional's testimony or examination reports on the grounds that they are privileged communication.

(3) The licensee may submit to the director testimony or examination reports from a physician chosen by the licensee and pertaining to any condition that the director has alleged may preclude the licensee from practicing with reasonable skill and safety. The director may consider the testimony and reports submitted by the licensee in conjunction with, but not in lieu of, testimony and examination reports of the physician designated by the director.

(4) The results of a mental or physical examination ordered by the director shall not be used as evidence in any proceeding other than one before the director and shall not be deemed a public record or made available to the public.



§ 12-40.5-114.5. Confidential agreement to limit practice - violation - grounds for discipline

(1) If an occupational therapist or occupational therapy assistant has a physical illness; a physical condition; or a behavioral or mental health disorder that renders the person unable to practice occupational therapy with reasonable skill and safety to clients, the occupational therapist or occupational therapy assistant shall notify the director of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period determined by the director. The director may require the occupational therapist or occupational therapy assistant to submit to an examination to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the occupational therapist's or occupational therapy assistant's ability to practice occupational therapy with reasonable skill and safety to clients.

(2) (a) Upon determining that an occupational therapist or occupational therapy assistant with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited services with reasonable skill and safety to clients, the director may enter into a confidential agreement with the occupational therapist or occupational therapy assistant in which the occupational therapist or occupational therapy assistant agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the director.

(b) As part of the agreement, the occupational therapist or occupational therapy assistant is subject to periodic reevaluation or monitoring as determined appropriate by the director.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(3) By entering into an agreement with the director pursuant to this section to limit his or her practice, an occupational therapist or occupational therapy assistant is not engaging in activities that are grounds for discipline pursuant to section 12-40.5-110. The agreement does not constitute a restriction or discipline by the director. However, if the occupational therapist or occupational therapy assistant fails to comply with the terms of the agreement, the failure constitutes a prohibited activity pursuant to section 12-40.5-110 (2)(d), and the occupational therapist or occupational therapy assistant is subject to discipline in accordance with section 12-40.5-110.

(4) This section does not apply to an occupational therapist or occupational therapy assistant subject to discipline for prohibited activities as described in section 12-40.5-110 (2)(c).



§ 12-40.5-114.7. Professional liability insurance required - rules

(1) A person shall not practice occupational therapy unless the person purchases and maintains, or is covered by, professional liability insurance in an amount determined by the director by rule that covers all acts within the scope of practice of the occupational therapist or occupational therapy assistant.

(2) This section does not apply to an occupational therapist or occupational therapy assistant who is a public employee acting within the course and scope of the public employee's duties and who is granted immunity under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 12-40.5-115. Repeal of article - review of functions

This article is repealed, effective September 1, 2020. Prior to the repeal, the department of regulatory agencies shall review the director's powers, duties, and functions under this article as provided in section 24-34-104, C.R.S.






Article 41 - Physical Therapists

Part 1 - Physical Therapists

§ 12-41-101. Short title

This article shall be known and may be cited as the "Physical Therapy Practice Act".



§ 12-41-102. Legislative declaration

(1) The general assembly hereby finds and declares that the practice of physical therapy by any person who does not possess a valid license issued under the provisions of this article is inimical to the general public welfare. It is not, however, the intent of this article to restrict the practice of any person duly licensed under other laws of this state from practicing within such person's scope of competency and authority under such laws.

(2) Repealed.



§ 12-41-103. Definitions

As used in this article 41, unless the context otherwise requires:

(1) "Accredited physical therapy program" means a program of instruction in physical therapy which is accredited as set forth in section 12-41-107 (1)(a)(II).

(1.3) "Adverse action" means disciplinary action taken by the board based upon misconduct, unacceptable performance, or a combination of both, and includes any action taken pursuant to the following:

(a) Section 12-41-116, except for any action taken pursuant to subsection (3.5) of that section;

(b) Section 12-41-122;

(c) Section 12-41-123;

(d) Section 12-41-211, except for any action taken pursuant to subsection (4) of that section;

(e) Section 12-41-217; and

(f) Section 12-41-218.

(1.5) "Board" means the physical therapy board created in section 12-41-103.3.

(2) "Director" means the director of the division of professions and occupations in the department of regulatory agencies.

(3) "Executive director" means the executive director of the department of regulatory agencies.

(4) Repealed.

(5) "Physical therapist" means a person who is licensed to practice physical therapy. The terms "physiotherapist" and "physical therapy technician" are synonymous with the term "physical therapist".

(5.5) "Physical therapist assistant" means a person who is required to be certified under part 2 of this article and who assists a physical therapist in selected components of physical therapy.

(6) (a) (I) "Physical therapy" means the examination, treatment, or instruction of patients and clients to detect, assess, prevent, correct, alleviate, or limit physical disability, movement dysfunction, bodily malfunction, or pain from injury, disease, and other bodily conditions.

(II) For purposes of this article "physical therapy" includes:

(A) The administration, evaluation, and interpretation of tests and measurements of bodily functions and structures;

(B) The planning, administration, evaluation, and modification of treatment and instruction;

(C) The use of physical agents, measures, activities, and devices for preventive and therapeutic purposes, subject to the requirements of section 12-41-113;

(D) The administration of topical and aerosol medications consistent with the scope of physical therapy practice subject to the requirements of section 12-41-113;

(E) The provision of consultative, educational, and other advisory services for the purpose of reducing the incidence and severity of physical disability, movement dysfunction, bodily malfunction, and pain; and

(F) General wound care, including the assessment and management of skin lesions, surgical incisions, open wounds, and areas of potential skin breakdown in order to maintain or restore the integumentary system.

(b) For the purposes of subparagraph (II) of paragraph (a) of this subsection (6):

(I) "Physical agents" includes, but is not limited to, heat, cold, water, air, sound, light, compression, electricity, and electromagnetic energy.

(II) (A) "Physical measures, activities, and devices" includes, but is not limited to, resistive, active, and passive exercise, with or without devices; joint mobilization; mechanical stimulation; biofeedback; postural drainage; traction; positioning; massage; splinting; training in locomotion; other functional activities, with or without assistive devices; and correction of posture, body mechanics, and gait.

(B) "Biofeedback", as used in this subparagraph (II), means the use of monitoring instruments by a physical therapist to detect and amplify internal physiological processes for the purpose of neuromuscular rehabilitation.

(III) "Tests and measurements" includes, but is not limited to, tests of muscle strength, force, endurance, and tone; reflexes and automatic reactions; movement skill and accuracy; joint motion, mobility, and stability; sensation and perception; peripheral nerve integrity; locomotor skill, stability, and endurance; activities of daily living; cardiac, pulmonary, and vascular functions; fit, function, and comfort of prosthetic, orthotic, and other assistive devices; posture and body mechanics; limb length, circumference, and volume; thoracic excursion and breathing patterns; vital signs; nature and locus of pain and conditions under which pain varies; photosensitivity; and physical home and work environments.

(7) "Physical therapy compact commission" means the national administrative body whose membership consists of all states that have enacted the "Interstate Physical Therapy Licensure Compact Act", and as enacted in this state in part 37 of article 60 of title 24.



§ 12-41-103.3. Physical therapy board - created

(1) (a) The state physical therapy board is hereby created as the agency for regulation of the practice of physical therapy in this state and to carry out the purposes of this article. The board consists of five physical therapist members and two members from the public at large, each member to be appointed by the governor by no later than January 1, 2012, for terms of four years. A member shall not serve more than two consecutive terms of four years. The governor shall give due consideration to having a geographic, political, urban, and rural balance among the board members.

(b) Each member of the board receives the compensation provided for in section 24-34-102 (13), C.R.S.

(c) The board exercises its powers and performs its duties and functions under the division of professions and occupations as if the powers, duties, and functions were transferred to the division by a type 1 transfer, as defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S. The division shall provide necessary management support to the board under section 24-34-102, C.R.S.

(d) Repealed.

(2) A person is qualified to be appointed to the board if the person:

(a) Is a legal resident of Colorado; and

(b) Is currently licensed in good standing, with no restrictions, as a physical therapist and actively engaged in the practice of physical therapy in this state for at least five years preceding his or her appointment, if fulfilling the position of physical therapist on the board.

(3) Should a vacancy occur in any board membership before the expiration of the member's term, the governor shall fill such vacancy by appointment for the remainder of the term in the same manner as in the case of original appointments. A member of the board shall remain on the board until his or her successor has been appointed. A member may be removed by the governor for misconduct, incompetence, or neglect of duty.



§ 12-41-103.6. Powers and duties of board - reports - publications - rules - interstate compact

(1) (a) The board shall administer and enforce this article and rules adopted under this article.

(b) Repealed.

(2) In addition to any other powers and duties given the board by this article 41, the board has the following powers and duties:

(a) To evaluate the qualifications of applicants for licensure, administer examinations, issue and renew licenses and permits authorized under this article, and to take disciplinary actions authorized under this article;

(b) To adopt all reasonable and necessary rules for the administration and enforcement of this article, including rules regarding:

(I) The supervision of unlicensed persons by physical therapists, taking into account the education and training of the unlicensed individuals; and

(II) Physical therapy of animals, including, without limitation, educational and clinical requirements for the performance of physical therapy of animals and the procedure for handling complaints to the department of regulatory agencies regarding physical therapy of animals. In adopting such rules, the board shall consult with the state board of veterinary medicine established by section 12-64-105.

(c) (I) To conduct hearings upon charges for discipline of a licensee and cause the prosecution and enjoinder of all persons violating this article;

(II) (A) To administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board.

(B) Upon failure of a witness to comply with a subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. The court may punish a failure to obey its order as a contempt of court.

(d) To maintain a register listing the name of every physical therapist, including the contact address, last-known place of residence, and the license number of each licensee;

(e) To promote consumer protection and consumer education by such means as the board finds appropriate.

(f) To facilitate Colorado's participation in the "Interstate Physical Therapy Licensure Compact Act", part 37 of article 60 of title 24, as follows:

(I) Appoint a qualified delegate to serve on the physical therapy compact commission;

(II) Participate fully in the physical therapy compact commission data system;

(III) Obtain a set of fingerprints from an applicant for initial licensure or certification and forward the fingerprints to the Colorado bureau of investigation for the purpose of obtaining a fingerprint-based criminal history record check. Upon receipt of fingerprints and payment for the costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check using records of the Colorado bureau of investigation, the federal bureau of investigation, or other appropriate federal agency. The board is the authorized agency to receive information regarding the result of a national criminal history record check. The applicant whose fingerprints are checked shall pay the actual costs of the state and national fingerprint-based criminal history record check.

(IV) Notify the physical therapy compact commission of any adverse action taken by the board; and

(V) Approve payment of assessments levied by the physical therapy compact commission to cover the cost of the operations and activities of the commission and its staff.



§ 12-41-104. Use of titles restricted

A person licensed as a physical therapist may use the title "physical therapist" or the letters "P.T." or any other generally accepted terms, letters, or figures which indicate that the person is a physical therapist. No other person shall be so designated or shall use the terms "physical therapist", "licensed physical therapist", "physiotherapist", or "physical therapy technician", or the letters "P.T." or "L.P.T.".



§ 12-41-105. Limitations on authority

(1) Nothing in this article authorizes a physical therapist to perform any of the following acts:

(a) Practice of medicine, surgery, or any other form of healing except as authorized by the provisions of this article; or

(b) Use of roentgen rays and radioactive materials for therapeutic purposes; the use of electricity for surgical purposes; or the diagnosis of disease.



§ 12-41-106. License required

Except as otherwise provided by this article, any person who practices physical therapy or who represents oneself as being able to practice physical therapy in this state must possess a valid license under this article.



§ 12-41-107. Licensure by examination

(1) Every applicant for a license by examination shall:

(a) Successfully complete a physical therapy program:

(I) That is accredited by a nationally recognized accrediting agency; or

(II) That the board has determined to be substantially equivalent. The general assembly intends that this determination be liberally construed to ensure qualified applicants seeking licensure under this article the right to take the qualifying examination. The general assembly does not intend for technical barriers to be used to deny such applicants the right to take the examination.

(b) Pass a written examination that is:

(I) Approved by the board; and

(II) A national examination accredited by a nationally recognized accrediting agency;

(c) Submit an application in the form and manner designated by the director; and

(d) Pay a fee in an amount determined by the director.

(2) The board may refuse to permit an applicant to take the examination if the application is incomplete, if the applicant is not qualified to sit for the examination, or if the applicant has committed any act which would be grounds for disciplinary action under section 12-41-115.

(3) When the applicant has fulfilled all the requirements of subsection (1) of this section, the board shall issue a license to the applicant; except that the board may deny the license if the applicant has committed an act which would be grounds for disciplinary action under section 12-41-115.



§ 12-41-107.5. Provisional license - fee

(1) The board may issue a provisional license to practice as a physical therapist to a person who:

(a) Submits an application and pays a fee as determined by the director; and

(b) Successfully completes a physical therapy program that meets the educational requirements in section 12-41-107 (1)(a).

(2) A person who holds a provisional license may only practice under the supervision of a physical therapist actively licensed in this state.

(3) A provisional license issued pursuant to this section expires no later than one hundred twenty days after the date it was issued. A provisional license may only be issued one time and is not subject to section 12-41-112.



§ 12-41-109. Licensure by endorsement

(1) An applicant for licensure by endorsement shall:

(a) Possess a valid license in good standing from another state or territory of the United States;

(b) Submit an application in the form and manner designated by the director; and

(c) Pay a fee in an amount determined by the director.

(2) Upon receipt of all documents required by subsection (1) of this section, the director shall review the application and determine if the applicant is qualified to be licensed by endorsement.

(3) The board shall issue a license if the applicant fulfills the requirements of subsection (1) of this section and meets any one of the following qualifying standards enumerated in paragraphs (a) to (c) of this subsection (3):

(a) The applicant graduated from an accredited program within the past two years and passed an examination substantially equivalent to that specified in section 12-41-107 (1)(b);

(b) The applicant has practiced as a licensed physical therapist for at least two of the five years immediately preceding the date of the application;

(c) The applicant has not practiced as a licensed physical therapist at least two of the last five years immediately preceding the date of the receipt of the application, and:

(I) The applicant passed an examination in another jurisdiction that is substantially equivalent to the examination specified in section 12-41-107 (1)(b), and has demonstrated competency through successful completion of an internship or demonstrated competency as a physical therapist by fulfilling the requirements established by rules of the board.

(II) (Deleted by amendment, L. 2010, (HB 10-1175), ch. 46, p. 175, § 6, effective July 1, 2011.)

(4) (Deleted by amendment, L. 2011, (SB 11-169), ch. 172, p. 614, § 11, effective July 1, 2011.)

(5) The board may deny a license if the applicant has committed an act which would be grounds for disciplinary action under section 12-41-115.



§ 12-41-111. Licensing of foreign-trained applicants

(1) Every foreign-trained applicant for licensing shall:

(a) Have received education and training in physical therapy substantially equivalent to the education and training required at accredited physical therapy programs in the United States;

(b) Possess an active, valid license in good standing or other authorization to practice physical therapy from an appropriate authority in the country where the foreign-trained applicant is practicing or has practiced;

(c) Pass a written examination approved by the board in accordance with section 12-41-107 (1)(b);

(d) Submit an application in the form and manner designated by the director; and

(e) Pay an application fee in an amount determined by the director.

(2) Upon receipt of all documents required by subsection (1) of this section, the director shall review the application and determine if the applicant is qualified to be licensed.

(3) When the applicant has fulfilled all requirements of subsection (1) of this section, the board shall issue a license to the applicant; except that the board may deny the application if the applicant has committed an act which would be grounds for disciplinary action under section 12-41-115.



§ 12-41-112. Expiration and renewal of licenses

An applicant for licensure shall pay license, renewal, and reinstatement fees established by the director in the same manner as is authorized in section 24-34-105, C.R.S. A licensee shall renew a license in accordance with a schedule established by the director pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement under section 24-34-105, C.R.S. If a person fails to renew a license pursuant to the schedule established by the director, the license expires. A person whose license has expired is subject to the penalties provided in this article and section 24-34-102 (8), C.R.S.



§ 12-41-112.5. Inactive license - rules

A physical therapist may request that the board inactivate or activate the physical therapist's license. The board shall promulgate rules governing the activation and inactivation of licenses. Notwithstanding any law to the contrary, the board's rules may limit the applicability of statutory requirements for maintaining professional liability insurance and continuing professional competence for a licensee whose license is currently inactive. The board need not reactivate an inactive license if the physical therapist has committed any act that would be grounds for disciplinary action under section 12-41-115. A physical therapist whose license is currently inactive shall not practice physical therapy.



§ 12-41-113. Special practice authorities and requirements - rules

(1) Supervising persons not licensed as a physical therapist. A physical therapist may supervise up to four individuals at one time who are not physical therapists, including certified nurse aides, to assist in the therapist's clinical practice; except that this limit does not include student physical therapists and student physical therapist assistants supervised by a physical therapist for educational purposes. The board shall promulgate rules governing the required supervision. This subsection (1) does not affect or limit the independent practice or judgment of other professions regulated under this title. For purposes of this subsection (1), a "physical therapist assistant" means a person certified under part 2 of this article.

(2) Administration of medications. Physical therapists or physical therapist assistants under the direct supervision of a physical therapist may administer topical and aerosol medications when they are consistent with the scope of physical therapy practice and when any such medication is prescribed by a licensed health care practitioner who is authorized to prescribe such medication. A prescription or order shall be required for each such administration.

(3) Wound debridement. A physical therapist is authorized to perform wound debridement under a physician's order or the order of a physician assistant authorized under section 12-36-106 (5) when debridement is consistent with the scope of physical therapy practice. The performance of wound debridement does not violate the prohibition against performing surgery pursuant to section 12-41-105 (1)(a).

(4) Physical therapy of animals. (a) A physical therapist is authorized to perform physical therapy of animals when such physical therapy of animals is consistent with the scope of physical therapy practice. In recognition of the special authority granted by this subsection (4), the performance of physical therapy of animals in accordance with this subsection (4) shall not constitute the practice of veterinary medicine, as defined in section 12-64-103, nor shall it be deemed a violation of section 12-64-104.

(b) In recognition of the emerging field of physical therapy of animals, before commencing physical therapy of an animal, a physical therapist shall obtain veterinary medical clearance of the animal by a veterinarian licensed under article 64 of this title.



§ 12-41-114. Scope of article - exclusions

(1) Nothing contained in this article prohibits:

(a) The practice of physical therapy by students enrolled in an accredited physical therapy or physical therapist assistant program and performing under the direction and immediate supervision of a physical therapist currently licensed in this state;

(b) (Deleted by amendment, L. 2001, p. 1254, § 9, effective July 1, 2001.)

(c) The practice of physical therapy in this state by any legally qualified physical therapist from another state or country whose employment requires such physical therapist to accompany and care for a patient temporarily residing in this state, but such physical therapist shall not provide physical therapy services for any other individuals nor shall such person represent or hold himself out as a physical therapist licensed to practice in this state;

(d) The administration of massage, external baths, or exercise that is not a part of a physical therapy regimen;

(e) Any person registered, certified, or licensed in this state under any other law from engaging in the practice for which such person is registered, certified, or licensed;

(f) The practice of physical therapy in this state by a legally qualified physical therapist from another state or country when providing services in the absence of a physical therapist licensed in this state, so long as the unlicensed physical therapist is acting in accordance with rules established by the board. A person shall not practice without a license under this paragraph (f) for more than four weeks' duration or more than once in any twelve-month period.

(g) The practice of physical therapy in this state by a legally qualified physical therapist from another state or country for the purpose of participating in an educational program of not more than sixteen weeks' duration;

(h) The provision of physical therapy services in this state by an individual from another country who is engaged in a physical therapy related educational program if the program is sponsored by an institution, agency, or individual approved by the board, the program is under the direction and supervision of a physical therapist licensed in this state, and the program does not exceed twelve consecutive months' duration without the specific approval of the board;

(i) The practice of any physical therapist licensed in this state or any other state or territory of the United States who is employed by the United States government or any bureau, division, or agency thereof while within the course and scope of the physical therapist's official duties.



§ 12-41-114.5. Professional liability insurance required - rules

(1) Except as provided in subsection (2) of this section, a person shall not practice physical therapy unless the person purchases and maintains professional liability insurance of at least one million dollars per claim and at least three million dollars per year for all claims unless the corporation that employs the physical therapist maintains the insurance required by section 12-41-124 if the insurance covers at least one million dollars per claim and at least three million dollars per year.

(2) The board may by rule establish lesser financial responsibility standards for a class of physical therapists whose practice does not require the level of public protection established by subsection (1) of this section. The board shall not establish greater financial responsibility standards than those established in subsection (1) of this section.

(3) This section does not apply to a physical therapist who is a public employee acting within the course and scope of the public employee's duties and who is granted immunity under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 12-41-114.6. Continuing professional competency - rules

(1) (a) A licensed physical therapist shall maintain continuing professional competency to practice.

(b) The board shall adopt rules establishing a continuing professional competency program that includes, at a minimum, the following elements:

(I) A self-assessment of the knowledge and skills of a physical therapist seeking to renew or reinstate a license;

(II) Development, execution, and documentation of a learning plan based on the assessment; and

(III) Periodic demonstration of knowledge and skills through documentation of activities necessary to ensure at least minimal ability to safely practice the profession; except that a licensed physical therapist need not retake any examination required by section 12-41-107 for initial licensure.

(c) The board shall establish that a licensed physical therapist satisfies the continuing competency requirements of this section if the physical therapist meets the continuing professional competency requirements of one of the following entities:

(I) A state department, including continuing professional competency requirements imposed through a contractual arrangement with a provider;

(II) An accrediting body recognized by the board; or

(III) An entity approved by the board.

(d) (I) After the program is established, a licensed physical therapist shall satisfy the requirements of the program in order to renew or reinstate a license to practice physical therapy.

(II) The requirements of this section apply to individual licensed physical therapists, and nothing in this section requires a person who employs or contracts with a physical therapist to comply with the requirements of this section.

(2) Records of assessments or other documentation developed or submitted in connection with the continuing professional competency program are confidential and not subject to inspection by the public or discovery in connection with a civil action against a licensed physical therapist. A person or the board shall not use the records or documents unless used by the board to determine whether a licensed physical therapist is maintaining continuing professional competency to engage in the profession.

(3) As used in this section, "continuing professional competency" means the ongoing ability of a physical therapist to learn, integrate, and apply the knowledge, skill, and judgment to practice as a physical therapist according to generally accepted standards and professional ethical standards.



§ 12-41-115. Grounds for disciplinary action

(1) The board may take disciplinary action in accordance with section 12-41-116 against a person who has:

(a) Committed any act which does not meet generally accepted standards of physical therapy practice or failed to perform an act necessary to meet generally accepted standards of physical therapy practice;

(b) Engaged in a sexual act with a patient while a patient-physical therapist relationship exists. For the purposes of this paragraph (b), "patient-physical therapist relationship" means that period of time beginning with the initial evaluation through the termination of treatment. For the purposes of this paragraph (b), "sexual act" means sexual contact, sexual intrusion, or sexual penetration as defined in section 18-3-401, C.R.S.

(c) Failed to refer a patient to the appropriate licensed health care professional when the services required by the patient are beyond the level of competence of the physical therapist or beyond the scope of physical therapy practice;

(d) Abandoned a patient by any means, including failure to provide a referral to another physical therapist or to another appropriate health care professional when the referral was necessary to meet generally accepted standards of physical therapy care;

(e) Failed to provide adequate or proper supervision when utilizing unlicensed persons or persons with a provisional license in a physical therapy practice;

(f) Failed to make essential entries on patient records or falsified or made incorrect entries of an essential nature on patient records;

(g) Engaged in any of the following activities and practices: Ordering or performance, without clinical justification, of demonstrably unnecessary laboratory tests or studies; the administration, without clinical justification, of treatment that is demonstrably unnecessary; or ordering or performing, without clinical justification, any service, X ray, or treatment that is contrary to recognized standards of the practice of physical therapy as interpreted by the board;

(h) (I) Committed abuse of health insurance as set forth in section 18-13-119 (3), C.R.S.; or

(II) Advertised through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise that the licensee will perform any act prohibited by section 18-13-119 (3), C.R.S.;

(i) Committed a fraudulent insurance act, as defined in section 10-1-128, C.R.S.;

(j) Offered, given, or received commissions, rebates, or other forms of remuneration for the referral of clients; except that a licensee may pay an independent advertising or marketing agent compensation for advertising or marketing services rendered by an agent on the licensee's behalf, including compensation for referrals of clients identified through such services on a per-client basis;

(k) Falsified information in any application or attempted to obtain or obtained a license by fraud, deception, or misrepresentation;

(l) Engaged in the habitual or excessive use or abuse of alcohol, a habit-forming drug, or a controlled substance as defined in section 18-18-102 (5), C.R.S.;

(m) (I) Failed to notify the board, as required by section 12-41-118.5, of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that impacts the licensee's ability to perform physical therapy with reasonable skill and safety to patients;

(II) Failed to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the licensee unable to perform physical therapy with reasonable skill and safety to the patient; or

(III) Failed to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-41-118.5;

(n) Refused to submit to a physical or mental examination when so ordered by the board pursuant to section 12-41-118;

(o) Failed to notify the board in writing of the entry of a final judgment by a court of competent jurisdiction against the licensee for malpractice of physical therapy or a settlement by the licensee in response to charges or allegations of malpractice of physical therapy, which notice must be given within ninety days after the entry of judgment or settlement and, in the case of a judgment, must contain the name of the court, the case number, and the names of all parties to the action;

(p) Violated or aided or abetted a violation of this article, a rule adopted under this article, or a lawful order of the board;

(q) Been convicted of, pled guilty, or pled nolo contendere to any crime related to the licensee's practice of physical therapy or a felony or committed an act specified in section 12-41-121. A certified copy of the judgment of a court of competent jurisdiction of such conviction or plea is conclusive evidence of such conviction or plea. In considering the disciplinary action, the board is governed by section 24-5-101, C.R.S.

(r) Fraudulently obtained, furnished, or sold any physical therapy diploma, certificate, license, renewal of license, or record, or aided or abetted any such act;

(s) Advertised, represented, or held himself or herself out, in any manner, as a physical therapist or practiced physical therapy without a license or unless otherwise authorized under this article;

(t) Used in connection with the person's name any designation tending to imply that the person is a physical therapist without being licensed under this article;

(u) Practiced physical therapy during the time the person's license was inactive, expired, suspended, or revoked;

(v) Failed to maintain the insurance required by section 12-41-114.5 or a rule promulgated thereunder;

(w) Failed to respond in an honest, materially responsive, and timely manner to a complaint issued under this article;

(x) Failed to know the contents of this part 1 and any rules promulgated under this part 1; or

(y) Failed to either:

(I) Confirm that a patient is under the care of a physician or other health care professional for the underlying medical condition when providing general wound care within the scope of the physical therapist's practice; or

(II) Refer the patient to a physician or other appropriate health care professional for the treatment of the underlying medical condition when providing general wound care within the scope of the physical therapist's practice.



§ 12-41-115.5. Protection of medical records - licensee's obligations - verification of compliance - noncompliance grounds for discipline - rules

(1) Each licensed physical therapist responsible for patient records shall develop a written plan to ensure the security of patient medical records. The plan must address at least the following:

(a) The storage and proper disposal of patient medical records;

(b) The disposition of patient medical records in the event the licensee dies, retires, or otherwise ceases to practice or provide physical therapy care to patients; and

(c) The method by which patients may access or obtain their medical records promptly if any of the events described in paragraph (b) of this subsection (1) occurs.

(2) Upon initial licensure under this part 1 and upon renewal of a license, the applicant or licensee shall attest to the board that he or she has developed a plan in compliance with this section.

(3) A licensee shall inform each patient in writing of the method by which the patient may access or obtain his or her medical records if an event described in paragraph (b) of subsection (1) of this section occurs.

(4) The board may adopt rules reasonably necessary to implement this section.



§ 12-41-116. Disciplinary actions

(1) (a) The board, in accordance with article 4 of title 24, C.R.S., may issue letters of admonition; deny, refuse to renew, suspend, or revoke any license; place a licensee on probation; or impose public censure or a fine, if the board or the board's designee determines after notice and the opportunity for a hearing that the licensee has committed an act specified in section 12-41-115.

(b) (Deleted by amendment, L. 2011, (SB 11-169), ch. 172, p. 621, § 21, effective July 1, 2011.)

(c) In the case of a deliberate and willful violation of this article or if the public health, safety, and welfare require emergency action, the board may take disciplinary action on an emergency basis under sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action but should not be dismissed as being without merit, the board may send a letter of admonition to the licensee.

(b) When the board sends a letter of admonition to a licensee, the board shall notify the licensee of the licensee's right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct described in the letter of admonition.

(c) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(3) In any disciplinary order that allows a physical therapist to continue to practice, the board may impose upon the licensee such conditions as the board deems appropriate to ensure that the physical therapist is physically, mentally, and professionally qualified to practice physical therapy in accordance with generally accepted professional standards. Such conditions may include any or all of the following:

(a) Examination of the physical therapist to determine his or her mental or physical condition, as provided in section 12-41-118, or to determine professional qualifications;

(b) Any therapy, training, or education that the board believes necessary to correct deficiencies found either in a proceeding in compliance with section 24-34-106, C.R.S., or through an examination under paragraph (a) of this subsection (3);

(c) A review or supervision of a licensee's practice that the board finds necessary to identify and correct deficiencies therein;

(d) Restrictions upon the nature and scope of practice to ensure that the licensee does not practice beyond the limits of the licensee's capabilities.

(3.5) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, the board may send a confidential letter of concern to the licensee.

(4) The board may take disciplinary action against a physical therapist for failure to comply with any of the conditions imposed by the board under subsection (3) of this section.

(5) A person whose license has expired is subject to the penalties provided in this article and section 24-34-102 (8), C.R.S.

(6) A person whose license to practice physical therapy is revoked or who surrenders his or her license to avoid discipline is not eligible to apply for a license for two years after the license is revoked or surrendered. The two-year waiting period applies to a person whose license to practice physical therapy, or to practice any other health care occupation, is revoked by any other legally qualified board or regulatory entity.



§ 12-41-117. Disciplinary proceedings - investigations - judicial review

(1) The board may commence a proceeding for the discipline of a licensee when the board has reasonable grounds to believe that a licensee has committed an act enumerated in section 12-41-115.

(2) In any proceeding held under this section, the board may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a licensee from another jurisdiction if the violation that prompted the disciplinary action in that jurisdiction would be grounds for disciplinary action under this article.

(3) (a) The board may investigate potential grounds for disciplinary action upon its own motion or when the board is informed of dismissal of a person licensed under this article if the dismissal was for a matter constituting a violation of this article.

(b) A person who supervises a physical therapist shall report to the board when the physical therapist has been dismissed because of incompetence in physical therapy or failure to comply with this article. A physical therapist who is aware that another physical therapist is violating this article shall report such violation to the board.

(4) (Deleted by amendment, L. 2004, p. 1844, § 93, effective August 4, 2004.)

(5) (a) The board or an administrative law judge may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board pursuant to this article. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board.

(b) Upon failure of a witness to comply with a subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(6) The board may keep any investigation authorized under this article closed until the results of such investigation are known and either the complaint is dismissed or notice of hearing and charges are served upon the licensee.

(7) (a) The board, the director's staff, a witness or consultant to the board, a witness testifying in a proceeding authorized under this article, and a person who lodges a complaint under this article is immune from liability in a civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, witness, or complainant, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts.

(b) Any person participating in good faith in the making of a complaint or report or participating in any investigative or administrative proceeding pursuant to this section shall be immune from any liability, civil or criminal, that otherwise might result by reason of such participation.

(8) The board, through the department of regulatory agencies, may employ administrative law judges appointed pursuant to part 10 of article 30 of title 24, C.R.S., on a full-time or part-time basis, to conduct hearings under this article or on any matter within the board's jurisdiction upon such conditions and terms as the board may determine.

(9) Final action of the board may be judicially reviewed by the court of appeals by appropriate proceedings under section 24-4-106 (11), C.R.S., and judicial proceedings for the enforcement of an order of the board may be instituted in accordance with section 24-4-106, C.R.S.

(10) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(11) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required license, the board may issue an order to cease and desist such activity. The order must set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (11), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(12) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated this article, then, in addition to any specific powers granted pursuant to this article, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) The board shall promptly notify a person against whom an order to show cause has been issued under paragraph (a) of this subsection (12) of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. The board may serve the notice by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (12) constitutes notice thereof to the person.

(c) (I) The board shall commence a hearing on an order to show cause no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (12). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event is the hearing to commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (12) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (12) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order becomes final as to that person by operation of law. The board shall conduct the hearing in accordance with sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license, or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued, directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (12), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) is effective when issued and is a final order for purposes of judicial review.

(13) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the board may enter into a stipulation with such person.

(14) If a person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order. Upon receiving the request, the attorney general or district attorney shall bring the suit as requested.

(15) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in subsection (9) of this section.



§ 12-41-118. Mental and physical examination of licensees

(1) If the board has reasonable cause to believe that a licensee is unable to practice with reasonable skill and safety, the board may require the licensee to take a mental or physical examination by a health care provider designated by the board. If the licensee refuses to undergo such a mental or physical examination, unless due to circumstances beyond the licensee's control, the board may suspend such licensee's license until the results of the examination are known and the board has made a determination of the licensee's fitness to practice. The board shall proceed with an order for examination and determination in a timely manner.

(2) An order issued to a licensee under subsection (1) of this section to undergo a mental or physical examination must contain the basis of the board's reasonable cause to believe that the licensee is unable to practice with reasonable skill and safety. For the purposes of a disciplinary proceeding authorized by this article, the licensee is deemed to have waived all objections to the admissibility of the examining health care provider's testimony or examination reports on the ground that they are privileged communications.

(3) The licensee may submit to the board testimony or examination reports from a health care provider chosen by such licensee pertaining to the condition that the board has alleged may preclude the licensee from practicing with reasonable skill and safety. These may be considered by the board in conjunction with, but not in lieu of, testimony and examination reports of the health care provider designated by the board.

(4) A person shall not use the results of any mental or physical examination ordered by the board as evidence in any proceeding other than one before the board. The examination results are not public records and are not available to the public.



§ 12-41-118.5. Examinations - notice - confidential agreements

(1) If a physical therapist suffers from a physical illness; a physical condition; or a behavioral or mental health disorder rendering the licensee unable to practice physical therapy or practice as a physical therapist with reasonable skill and patient safety, the physical therapist shall notify the board of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period of time determined by the board. The board may require the licensee to submit to an examination or to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the licensee's ability to practice with reasonable skill and safety to patients.

(2) (a) Upon determining that a physical therapist with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited physical therapy with reasonable skill and patient safety, the board may enter into a confidential agreement with the physical therapist in which the physical therapist agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the board.

(b) The agreement must specify that the licensee is subject to periodic reevaluations or monitoring as determined appropriate by the board.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(d) By entering into an agreement with the board under this subsection (2) to limit his or her practice, the licensee is not engaging in unprofessional conduct. The agreement is an administrative action and does not constitute a restriction or discipline by the board. However, if the licensee fails to comply with the terms of an agreement entered into pursuant to this subsection (2), the failure constitutes grounds for disciplinary action under section 12-41-115 (1)(m) and the licensee is subject to discipline in accordance with section 12-41-116.

(3) This section does not apply to a licensee subject to discipline under section 12-41-115 (1)(l).



§ 12-41-119. Professional review committees - immunity

(1) A professional review committee may be established pursuant to this section to investigate the quality of care being given by a person licensed under this article. It shall include in its membership at least three persons licensed under this article, but such committee may be authorized to act only by:

(a) The board;

(b) A society or an association of physical therapists whose membership includes not less than one-third of the persons licensed pursuant to this article and residing in this state if the licensee whose services are the subject of review is a member of such society or association; or

(c) A hospital licensed pursuant to part 1 of article 3 of title 25, C.R.S., or certified pursuant to section 25-1.5-103 (1)(a)(II), C.R.S.; except that the professional review committee shall include in its membership at least a two-thirds majority of persons licensed under this article. Such review committee may function under the quality management provisions of section 25-3-109, C.R.S.

(2) Any professional review committee established pursuant to subsection (1) of this section shall report to the board any adverse findings that would constitute a possible violation of this article.

(3) The board, a member of a professional review committee authorized by the board, a member of the board's or committee's staff, a person acting as a witness or consultant to the board or committee, a witness testifying in a proceeding authorized under this article, and a person who lodges a complaint pursuant to this article is immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board or committee member, staff, consultant, or witness if the individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article is immune from any civil or criminal liability that may result from such participation.



§ 12-41-120. Reports by insurance companies

(1) (a) Each insurance company licensed to do business in this state and engaged in the writing of malpractice insurance for physical therapists shall send to the board information about any malpractice claim that involves a physical therapist and is settled or in which judgment is rendered against the insured.

(b) In addition, the insurance company shall submit supplementary reports containing the disposition of the claim to the board within ninety days after settlement or judgment.

(2) Regardless of the disposition of any claim, the insurance company shall provide such information as the board finds reasonably necessary to conduct its own investigation and hearing.



§ 12-41-121. Unauthorized practice - penalties

(1) Repealed.

(2) Any person who practices or offers or attempts to practice physical therapy without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(3) and (4) (Deleted by amendment, L. 2006, p. 91, § 41, effective August 7, 2006.)



§ 12-41-122. Violation - fines

(1) Notwithstanding section 12-41-121, the board may assess a fine for a violation of this article or any rule adopted under this article.

(2) Such fine shall not be greater than one thousand dollars and shall be transmitted to the state treasurer, who shall credit the same to the general fund.

(3) All fines shall be imposed in accordance with the provisions of section 24-4-105, C.R.S., but shall not be considered a substitute or waiver of the criminal penalties.



§ 12-41-123. Injunctive proceedings

The board may, in the name of the people of Colorado, through the attorney general of Colorado, apply for an injunction to a court to enjoin a person from committing an act declared to be a misdemeanor by this article. If it is established that the defendant has been or is committing an act declared to be a misdemeanor by this article, the court shall enter a decree perpetually enjoining the defendant from further committing the act. If a person violates an injunction issued under this section, the court may try and punish the offender for contempt of court. An injunction proceeding is in addition to, and not in lieu of, all penalties and other remedies provided in this article.



§ 12-41-124. Professional service corporations, limited liability companies, and registered limited liability partnerships for the practice of physical therapy - definitions

(1) Physical therapists may form professional service corporations for the practice of physical therapy under the "Colorado Business Corporation Act", articles 101 to 117 of title 7, C.R.S., if such corporations are organized and operated in accordance with this section. The articles of incorporation of such corporations must contain provisions complying with the following requirements:

(a) The name of the corporation shall contain the words "professional company" or "professional corporation" or abbreviations thereof.

(b) The corporation must be organized solely for the purposes of conducting the practice of physical therapy only through persons licensed by the board to practice physical therapy.

(c) The corporation may exercise the powers and privileges conferred upon corporations by the laws of Colorado only in furtherance of and subject to its corporate purpose.

(d) (I) Except as provided in subparagraph (II) of this paragraph (d), all shareholders of the corporation must be persons licensed by the board to practice physical therapy and who at all times own their shares in their own right. With the exception of illness, accident, or time spent in the armed services, on vacations, or on leaves of absence not to exceed one year, the individuals must be actively engaged in the practice of physical therapy in the offices of the corporation.

(II) If a person licensed to practice physical therapy who was a shareholder of the corporation dies, an unlicensed heir to the deceased shareholder may become a shareholder of the corporation for up to two years. Unless the heir is the only shareholder of the corporation, the heir who becomes a shareholder is a nonvoting shareholder. If the heir of the deceased shareholder ceases to be a shareholder, the owner who received the stocks from the shareholder shall dispose of the shares in accordance with the provisions required by paragraph (e) of this subsection (1). An heir who is not licensed under this article shall not exercise any authority over professional or clinical matters.

(e) Provisions shall be made requiring any shareholder who ceases to be or for any reason is ineligible to be a shareholder to dispose of all such shares forthwith, either to the corporation or to any person having the qualifications described in paragraph (d) of this subsection (1).

(f) The president shall be a shareholder and a director, and, to the extent possible, all other directors and officers shall be persons having the qualifications described in paragraph (d) of this subsection (1). Lay directors and officers shall not exercise any authority whatsoever over professional matters.

(g) The articles of incorporation must provide, and all shareholders of the corporation shall agree, that all shareholders of the corporation are jointly and severally liable for all acts, errors, and omissions of the employees of the corporation or that all shareholders of the corporation are jointly and severally liable for all acts, errors, and omissions of the employees of the corporation except when the shareholders maintain professional liability insurance that meets the standards of section 12-14-114.5 or when the corporation maintains professional liability insurance that meets the following minimum standards:

(I) The insurer shall insure the corporation against liability imposed upon the corporation by law for damages resulting from any claim made against the corporation arising out of the performance of professional services for others by those officers and employees of the corporation who are licensed by the board to practice physical therapy.

(II) The policies must insure the corporation against liability imposed upon it by law for damages arising out of the acts, errors, and omissions of all nonprofessional employees.

(III) The insurance policy must provide for an amount for each claim of at least one hundred thousand dollars multiplied by the number of persons licensed to practice physical therapy employed by the corporation. The policy must provide for an aggregate top limit of liability per year for all claims of three hundred thousand dollars also multiplied by the number of persons licensed to practice physical therapy employed by the corporation, but no firm is required to carry insurance in excess of three hundred thousand dollars for each claim with an aggregate top limit of liability for all claims during the year of nine hundred thousand dollars.

(IV) The policy may provide that it does not apply to:

(A) A dishonest, fraudulent, criminal, or malicious act or omission of the insured corporation or any stockholder or employee thereof;

(B) The conduct of any business enterprise, not including the practice of physical therapy, in which the insured corporation under this section is not permitted to engage but that nevertheless may be owned by the insured corporation, in which the insured corporation may be a partner, or that may be controlled, operated, or managed by the insured corporation in its own or in a fiduciary capacity, including the ownership, maintenance, or use of any property in connection therewith, when not resulting from breach of professional duty, bodily injury to, or sickness, disease, or death of any person, or to injury to or destruction of any tangible property, including the loss of use thereof; and

(V) The policy may contain reasonable provisions with respect to policy periods, territory, claims, conditions, and other usual matters.

(2) The corporation shall do nothing that, if done by a person licensed to practice physical therapy and employed by the corporation, would constitute any ground for disciplinary action, as set forth in section 12-41-115. Any violation by the corporation of this section is grounds for the board to terminate or suspend its right to practice physical therapy.

(3) Nothing in this section diminishes or changes the obligation of each person licensed to practice physical therapy employed by the corporation to practice in accordance with the standards of professional conduct under this article and rules adopted under this article. Physical therapists who by act or omission cause the corporation to act or fail to act in a way that violates the standards of professional conduct, including any provision of this section, are personally responsible for the violation and subject to discipline for the violation.

(4) A professional service corporation may adopt a pension, profit sharing (whether cash or deferred), health and accident insurance, or welfare plan for all or part of its employees, including lay employees, if such plan does not require or result in the sharing of specific or identifiable fees with lay employees and if any payments made to lay employees or into any such plan on behalf of lay employees are based upon their compensation or length of service, or both, rather than the amount of fees or income received.

(5) (a) Except as provided in this section, corporations shall not practice physical therapy.

(b) The corporate practice of physical therapy does not include physical therapists employed by a certified or licensed hospital, licensed skilled nursing facility, certified home health agency, licensed hospice, certified comprehensive outpatient rehabilitation facility, certified rehabilitation agency, authorized health maintenance organization, accredited educational entity, organization providing care for the elderly under section 25.5-5-412, C.R.S., or other entity wholly owned and operated by a governmental unit or agency if:

(I) The relationship created by the employment does not affect the ability of the physical therapist to exercise his or her independent judgment in the practice of the profession;

(II) The physical therapist's independent judgment in the practice of the profession is in fact unaffected by the relationship;

(III) The policies of the entity employing the physical therapist contain a procedure by which complaints by a physical therapist alleging a violation of this paragraph (b) may be heard and resolved;

(IV) The physical therapist is not required to exclusively refer any patient to a particular provider or supplier; except that nothing in this subparagraph (IV) shall invalidate the policy provisions of a contract between a physical therapist and his or her intermediary or the managed care provisions of a health coverage plan; and

(V) The physical therapist is not required to take any other action he or she determines not to be in the patient's best interest.

(c) The provisions of paragraph (b) of this subsection (5) shall apply to professional service corporations, limited liability companies, and registered limited liability partnerships formed for the practice of physical therapy in accordance with this section regardless of the date of formation of the entity.

(d) A physical therapist employed by an entity described in paragraph (b) of this subsection (5) shall be an employee of the entity for purposes of liability for all acts, errors, and omissions of the employee.

(6) As used in this section, unless the context otherwise requires:

(a) "Articles of incorporation" includes operating agreements of limited liability companies and partnership agreements of registered limited liability partnerships.

(a.5) "Carrier" has the same meaning as set forth in section 10-16-102 (8), C.R.S.

(b) "Corporation" includes a limited liability company organized under the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S., and a limited liability partnership registered under section 7-60-144 or 7-64-1002, C.R.S.

(c) "Director" and "officer" of a corporation includes a member and a manager of a limited liability company and a partner in a registered limited liability partnership.

(d) "Employees" includes employees, members, and managers of a limited liability company and employees and partners of a registered limited liability partnership.

(d.3) "Health benefit plan" has the same meaning as set forth in section 10-16-102 (32), C.R.S.

(d.5) "President" includes all managers, if any, of a limited liability company and all partners in a registered limited liability partnership.

(e) "Share" includes a member's rights in a limited liability company and a partner's rights in a registered limited liability partnership.

(f) "Shareholder" includes a member of a limited liability company and a partner in a registered limited liability partnership.



§ 12-41-127. Limitation on authority

The authority granted the board by this article does not authorize the board to arbitrate or adjudicate fee disputes between licensees or between a licensee and any other party.



§ 12-41-128. Fees and expenses

All fees collected under this article shall be determined, collected, and appropriated in the same manner as set forth in section 24-34-105, C.R.S.



§ 12-41-130. Repeal of part

(1) This part 1 is repealed, effective September 1, 2018.

(2) (a) The licensing functions of the board as set forth in this part 1 are terminated September 1, 2018.

(b) Prior to such termination, the licensing functions shall be reviewed as provided for in section 24-34-104, C.R.S.






Part 2 - Physical Therapist Assistants

§ 12-41-201. Additional board authority - rules

(1) In addition to all other powers and duties given to the board by law, the board may:

(a) Certify physical therapist assistants to practice;

(b) Evaluate the qualifications of applicants for certification, issue and renew the certifications authorized under this part 2, and take the disciplinary actions authorized under this part 2;

(c) Conduct hearings upon charges for discipline of a certified physical therapist assistant and cause the prosecution and enjoinder of all persons violating this part 2;

(d) Administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board;

(e) Appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board; and

(f) Establish fines under section 12-41-122.

(2) Upon failure of a witness to comply with a subpoena or process, the district court of the county in which the subpoenaed person resides or conducts business, upon application by the board with notice to the subpoenaed person, may issue to the person an order requiring that person to appear before the board; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. The court may punish a failure to obey its order as a contempt of court.

(3) The board may promulgate rules necessary to implement, administer, and enforce this part 2.



§ 12-41-202. Use of titles restricted

A person certified as a physical therapist assistant may use the title "physical therapist assistant" or the letters "P.T.A." or any other generally accepted terms, letters, or figures that indicate that the person is a physical therapist assistant. No other person shall use the terms "physical therapist assistant", "certified physical therapist assistant", or any letters or words that indicate that the person is a physical therapist assistant.



§ 12-41-203. Limitations on authority

(1) Nothing in this part 2 authorizes a physical therapist assistant to perform any of the following acts:

(a) Practice of medicine, surgery, or any other form of healing except as authorized by this part 2; or

(b) Use of roentgen rays and radioactive materials for therapeutic purposes, use of electricity for surgical purposes, or diagnosis of disease.

(2) A physical therapist assistant shall not practice physical therapy unless the assistant works under the supervision of a licensed physical therapist.



§ 12-41-204. Certification required

Effective June 1, 2012, except as otherwise provided by this part 2, a person who practices as a physical therapist assistant or who represents oneself as being able to practice as a physical therapist assistant in this state must possess a valid certification issued by the board under this part 2 and rules adopted under this part 2.



§ 12-41-205. Certification by examination

(1) Every applicant for a certification by examination shall:

(a) (I) Have successfully completed a physical therapist assistant program accredited by the commission on accreditation in physical therapy education or any comparable organization as determined by the board; or

(II) Qualify to take the physical therapy examination established under section 12-41-107;

(b) Pass a written examination that is:

(I) Approved by the board; and

(II) A national examination accredited by a nationally recognized accrediting agency;

(c) Submit an application in the form and manner designated by the director; and

(d) Pay a fee in an amount determined by the director.

(2) The board may refuse to permit an applicant to take the examination if the application is incomplete or indicates that the applicant is not qualified to sit for the examination, or if the applicant has committed any act that would be grounds for disciplinary action under section 12-41-210.

(3) When the applicant has fulfilled all the requirements of subsection (1) of this section, the board shall issue a certification to the applicant; except that the board may deny certification if the applicant has committed an act that would be grounds for disciplinary action under section 12-41-210.

(4) Repealed.



§ 12-41-206. Certification by endorsement

(1) An applicant for certification by endorsement shall:

(a) Possess a valid license, certification, or registration in good standing from another state or territory of the United States;

(b) Submit an application in the form and manner designated by the director; and

(c) Pay a fee in an amount determined by the director.

(2) Upon receipt of all documents required by subsection (1) of this section, the director shall review the application and make a determination of the applicant's qualification to be certified by endorsement.

(3) The board shall issue a certification if the applicant fulfills the requirements of subsection (1) of this section and meets any one of the following qualifying standards:

(a) The applicant graduated from an accredited program within the past two years and passed an examination substantially equivalent to the examination specified in section 12-41-205 (1)(b);

(b) The applicant has practiced as a licensed, certified, or registered physical therapist assistant for at least two of the five years immediately preceding the date of the application; or

(c) The applicant has passed an examination in another jurisdiction that is substantially equivalent to the examination specified in section 12-41-205 (1)(b), and has demonstrated competency through successful completion of an internship or demonstrated competency as a physical therapist assistant by fulfilling the requirements established by rules of the board.

(4) The board may deny certification if the applicant has committed an act that would be grounds for disciplinary action under section 12-41-210.



§ 12-41-207. Certification of foreign-trained applicants

(1) Every foreign-trained applicant for certification shall:

(a) Have received education and training as a physical therapist assistant that is substantially equivalent to the education and training required by accredited physical therapist assistant programs in the United States;

(b) Possess an active, valid license, certification, or registration in good standing or other authorization to practice as a physical therapist assistant from an appropriate authority in the country where the foreign-trained applicant is practicing or has practiced;

(c) Pass a written examination approved by the board in accordance with section 12-41-205 (1)(b);

(d) Submit an application in the form and manner designated by the director; and

(e) Pay an application fee in an amount determined by the director.

(2) Upon receipt of all documents and the fee required by subsection (1) of this section, the director shall review the application and determine if the applicant is qualified to be certified.

(3) When the applicant has fulfilled all the requirements of subsection (1) of this section, the board shall issue a certification to the applicant; except that the board may deny the application if the applicant has committed an act that would be grounds for disciplinary action under section 12-41-210.



§ 12-41-208. Expiration and renewal of certification

An applicant for certification shall pay certification, renewal, and reinstatement fees established by the director in the same manner as is authorized in section 24-34-105, C.R.S. A certified physical therapist assistant shall renew a certification in accordance with a schedule established by the director pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement under section 24-34-105, C.R.S. If a person fails to renew a certification pursuant to the schedule established by the director, the certification expires. A person whose certification has expired is subject to the penalties provided in this part 2 and section 24-34-102 (8), C.R.S.



§ 12-41-209. Scope of part 2 - exclusions

(1) This part 2 does not prohibit:

(a) Practice as a physical therapist assistant in this state by a legally qualified physical therapist assistant from another state or country whose employment requires the physical therapist assistant to accompany and care for a patient temporarily residing in this state, but the physical therapist assistant shall not provide physical therapy services for another individual nor shall the person represent or hold himself or herself out as a physical therapist assistant certified to practice in this state;

(b) The administration of massage, external baths, or exercise that is not a part of a physical therapy regimen;

(c) A person registered, certified, or licensed in this state under any other law from engaging in the practice for which the person is registered, certified, or licensed;

(d) Practice as a physical therapist assistant in this state by a legally qualified physical therapist assistant from another state or country for the purpose of participating in an educational program of not more than sixteen weeks' duration; or

(e) The practice of a physical therapist assistant licensed, certified, or registered in this or any other state or territory of the United States who is employed by the United States government or a bureau, division, or agency thereof while within the course and scope of the physical therapist assistant's duties.



§ 12-41-210. Grounds for disciplinary action

(1) The board may take disciplinary action in accordance with section 12-41-211 against a person who has:

(a) Committed an act that does not meet generally accepted standards of physical therapist assistant practice or failed to perform an act necessary to meet generally accepted standards of physical therapist assistant practice;

(b) Engaged in sexual contact, sexual intrusion, or sexual penetration as defined in section 18-3-401, C.R.S., with a patient during the period of time beginning with the initial evaluation through the termination of treatment;

(c) Abandoned a patient by any means;

(d) Failed to make essential entries on patient records or falsified or made incorrect entries of an essential nature on patient records;

(e) (I) Committed abuse of health insurance as set forth in section 18-13-119, C.R.S.; or

(II) Advertised through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise that the certified physical therapist assistant will perform an act prohibited by section 18-13-119, C.R.S.;

(f) Committed a fraudulent insurance act, as defined in section 10-1-128, C.R.S.;

(g) Falsified information in any application or attempted to obtain or obtained a certification by fraud, deception, or misrepresentation;

(h) Engaged in the habitual or excessive use or abuse of alcohol, a habit-forming drug, or a controlled substance as defined in section 18-18-102 (5), C.R.S.;

(i) (I) Failed to notify the board, as required by section 12-41-214, of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that impacts the certified physical therapist assistant's ability to perform physical therapy with reasonable skill and safety to patients;

(II) Failed to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the certified physical therapist assistant unable to perform physical therapy with reasonable skill and safety to the patient; or

(III) Failed to comply with the limitations agreed to under a confidential agreement entered into under section 12-41-214;

(j) Refused to submit to a physical or mental examination when so ordered by the board under section 12-41-213;

(k) Failed to notify the board in writing of the entry of a final judgment by a court of competent jurisdiction against the certified physical therapist assistant for malpractice or a settlement by the certified physical therapist assistant in response to charges or allegations of malpractice, which notice must be given within ninety days after the entry of judgment or settlement and, in the case of a judgment, must contain the name of the court, the case number, and the names of all parties to the action;

(l) Violated or aided or abetted a violation of this part 2, a rule adopted under this part 2, or a lawful order of the board;

(m) Been convicted of, pled guilty, or pled nolo contendere to a crime related to the certified physical therapist assistant's practice or a felony or committed an act specified in section 12-41-216. A certified copy of the judgment of a court of competent jurisdiction of the conviction or plea is conclusive evidence of the conviction or plea. In considering the disciplinary action, the board is governed by section 24-5-101, C.R.S.

(n) Fraudulently obtained, furnished, or sold a physical therapist assistant diploma, certificate, renewal of certificate, or record, or aided or abetted any such act;

(o) Represented, or held himself or herself out as, in any manner, a physical therapist assistant or practiced as a physical therapist assistant without a certification, unless otherwise authorized under this part 2;

(p) Used in connection with the person's name a designation implying that the person is a physical therapist assistant without being certified under this part 2;

(q) Practiced as a physical therapist assistant during the time the person's certification was expired, suspended, or revoked; or

(r) Failed to respond in an honest, materially responsive, and timely manner to a complaint issued under this part 2.



§ 12-41-211. Disciplinary actions

(1) (a) The board, in accordance with article 4 of title 24, C.R.S., may issue letters of admonition; deny, refuse to renew, suspend, or revoke a certification; place a certified physical therapist assistant on probation; or impose public censure or a fine, if the board or the board's designee determines after notice and the opportunity for a hearing that the certified physical therapist assistant has committed an act specified in section 12-41-210.

(b) In the case of a deliberate and willful violation of this part 2 or if the public health, safety, and welfare require emergency action, the board may take disciplinary action on an emergency basis under sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action but should not be dismissed as being without merit, the board may send a letter of admonition to the certified physical therapist assistant.

(b) When the board sends a letter of admonition to a certified physical therapist assistant, the board shall notify the certified physical therapist assistant of his or her right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct described in the letter of admonition.

(c) If the request for adjudication is timely made, the letter of admonition is vacated and the matter must be processed by means of formal disciplinary proceedings.

(3) In a disciplinary order that allows a certified physical therapist assistant to continue to practice, the board may impose upon the certified physical therapist assistant conditions that the board deems appropriate to ensure that the certified physical therapist assistant is physically, mentally, and professionally qualified to practice in accordance with generally accepted professional standards. The conditions may include the following:

(a) Examination of the certified physical therapist assistant to determine his or her mental or physical condition, as provided in section 12-41-213, or to determine professional qualifications;

(b) Any therapy, training, or education that the board believes necessary to correct deficiencies found either in a proceeding in compliance with section 24-34-106, C.R.S., or through an examination under paragraph (a) of this subsection (3);

(c) A review or supervision of a certified physical therapist assistant's practice that the board finds necessary to identify and correct deficiencies therein; or

(d) Restrictions upon the nature and scope of practice to ensure that the certified physical therapist assistant does not practice beyond the limits of the certified physical therapist assistant's capabilities.

(4) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the certified physical therapist assistant that could lead to serious consequences if not corrected, the board may send a confidential letter of concern to the certified physical therapist assistant.

(5) The board may take disciplinary action against a certified physical therapist assistant for failure to comply with any of the conditions imposed by the board under subsection (3) of this section.

(6) A person whose certification has expired is subject to the penalties provided in this part 2 and section 24-34-102 (8), C.R.S.

(7) A physical therapist assistant whose certification is revoked or who surrenders his or her certification to avoid discipline is not eligible to apply for a certification for two years after the certification is revoked or surrendered. The two-year waiting period applies to a person whose certification as a physical therapist assistant is revoked by any other legally qualified board or regulatory entity.



§ 12-41-212. Disciplinary proceedings - investigations - judicial review

(1) The board may commence a proceeding for the discipline of a physical therapist assistant when the board has reasonable grounds to believe that a physical therapist assistant has committed an act enumerated in section 12-41-210.

(2) In a proceeding held under this section, the board may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a physical therapist assistant from another jurisdiction if the violation that prompted the disciplinary action in that jurisdiction would be grounds for disciplinary action under this part 2.

(3) (a) The board may investigate potential grounds for disciplinary action upon its own motion or when the board is informed of dismissal of a person certified under this part 2 if the dismissal was for a matter constituting a violation of this part 2.

(b) A person who supervises a physical therapist assistant shall report to the board when the physical therapist assistant has been dismissed because of incompetence or failure to comply with this part 2. A certified physical therapist assistant who is aware that another person is violating this part 2 shall report the violation to the board.

(4) (a) The board or an administrative law judge may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board under this part 2. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board.

(b) Upon failure of a witness to comply with a subpoena or process, the district court of the county in which the subpoenaed person or certified physical therapist assistant resides or conducts business, upon application by the board with notice to the subpoenaed person or certified physical therapist assistant, may issue an order requiring that person or certified physical therapist assistant to appear before the board; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(5) The board may keep any investigation authorized under this part 2 closed until the results of the investigation are known and either the complaint is dismissed or notice of hearing and charges are served upon the certified physical therapist assistant.

(6) (a) The board, the director's staff, a witness or consultant to the board, a witness testifying in a proceeding authorized under this part 2, or a person who lodges a complaint under this part 2 is immune from liability in a civil action brought against him or her for acts occurring while acting in his or her capacity as a board member, staff member, consultant, witness, or complainant if the individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted with the reasonable belief that the action taken was warranted by the facts.

(b) A person making a complaint or report in good faith or participating in any investigative or administrative proceeding pursuant to this section is immune from any liability, civil or criminal, that otherwise might result by reason of the participation.

(7) The board, through the department of regulatory agencies, may employ administrative law judges appointed pursuant to part 10 of article 30 of title 24, C.R.S., on a full-time or part-time basis, to conduct hearings under this part 2 or on any matter within the board's jurisdiction upon the conditions and terms as the board may determine.

(8) Final action of the board may be judicially reviewed by the court of appeals by appropriate proceedings under section 24-4-106 (11), C.R.S., and judicial proceedings for the enforcement of an order of the board may be instituted in accordance with section 24-4-106, C.R.S.

(9) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the board shall not resolve the complaint by a deferred settlement, action, judgment, or prosecution.

(10) (a) If it appears to the board, based upon credible evidence as presented in a written complaint, that a certified physical therapist assistant is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required certification, the board may issue an order to cease and desist the activity. The order must set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or uncertified practices immediately cease.

(b) Within ten days after service of the order to cease and desist under paragraph (a) of this subsection (10), the respondent may request a hearing on the question of whether acts or practices in violation of this part 2 have occurred. The hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(11) (a) If it appears to the board, based upon credible evidence as presented in a written complaint, that a person has violated this part 2, then, in addition to any specific powers granted under this part 2, the board may issue to the person an order to show cause as to why the board should not issue a final order directing the person to cease and desist from the unlawful act or uncertified practice.

(b) The board shall promptly notify a person against whom an order to show cause has been issued under paragraph (a) of this subsection (11) of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. The board may serve the notice by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon the person against whom the order is issued. Personal service or mailing of an order or document pursuant to this subsection (11) constitutes notice thereof to the person.

(c) (I) The board shall commence a hearing on an order to show cause no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (11). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event is the hearing to commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (11) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon the person under paragraph (b) of this subsection (11) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order becomes final as to that person by operation of law. The board shall conduct the hearing in accordance with sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required certification, or has or is about to engage in acts or practices constituting violations of this part 2, the board may issue a final cease-and-desist order, directing the person to cease and desist from further unlawful acts or uncertified practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (11), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued under subparagraph (III) of this paragraph (c) is effective when issued and is a final order for purposes of judicial review.

(12) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any uncertified act or practice, any act or practice constituting a violation of this part 2, a rule promulgated under this part 2, an order issued under this part 2, or an act or practice constituting grounds for administrative sanction under this part 2, the board may enter into a stipulation with the person.

(13) If a person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order. Upon receiving the request, the attorney general or district attorney shall bring the suit as requested.



§ 12-41-213. Mental and physical examination of certified physical therapist assistants

(1) If the board has reasonable cause to believe that a certified physical therapist assistant is unable to practice with reasonable skill and safety, the board may require the certified physical therapist assistant to take a mental or physical examination by a health care provider designated by the board. If the certified physical therapist assistant refuses to undergo the mental or physical examination, unless due to circumstances beyond the certified physical therapist assistant's control, the board may suspend the certified physical therapist assistant's certification until the results of the examination are known and the board has made a determination of the certified physical therapist assistant's fitness to practice. The board shall proceed with an order for examination and determination in a timely manner.

(2) An order issued to a certified physical therapist assistant under subsection (1) of this section to undergo a mental or physical examination must contain the basis of the board's reasonable cause to believe that the certified physical therapist assistant is unable to practice with reasonable skill and safety. For the purposes of a disciplinary proceeding authorized by this part 2, the certified physical therapist assistant is deemed to have waived all objections to the admissibility of the examining health care provider's testimony or examination reports on the ground that they are privileged communications.

(3) The certified physical therapist assistant may submit to the board testimony or examination reports from a health care provider chosen by the certified physical therapist assistant pertaining to the condition that the board has alleged may preclude the certified physical therapist assistant from practicing with reasonable skill and safety. The board may consider such testimony or examination reports in conjunction with, but not in lieu of, testimony and examination reports of the health care provider designated by the board.

(4) A person shall not use the results of any mental or physical examination ordered by the board as evidence in any proceeding other than one before the board. The examination results are not public records and are not available to the public.



§ 12-41-214. Examinations - notice - confidential agreements

(1) If a certified physical therapist assistant suffers from a physical illness; a physical condition; or a behavioral or mental health disorder rendering the certified physical therapist assistant unable to practice with reasonable skill and patient safety, the certified physical therapist assistant shall notify the board of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period of time determined by the board. The board may require the certified physical therapist assistant to submit to an examination, or the board may evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the certified physical therapist assistant's ability to practice with reasonable skill and safety to patients.

(2) (a) Upon determining that a certified physical therapist assistant with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited physical therapy with reasonable skill and patient safety, the board may enter into a confidential agreement with the certified physical therapist assistant in which the certified physical therapist assistant agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the board.

(b) The agreement must specify that the certified physical therapist assistant is subject to periodic reevaluations or monitoring as determined appropriate by the board.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(d) By entering into an agreement with the board under this subsection (2) to limit his or her practice, the certified physical therapist assistant is not engaging in unprofessional conduct. The agreement is an administrative action and does not constitute a restriction or discipline by the board. However, if the certified physical therapist assistant fails to comply with the terms of an agreement entered into pursuant to this subsection (2), the failure constitutes grounds for disciplinary action under section 12-41-210 (1)(i) and the certified physical therapist assistant is subject to discipline in accordance with section 12-41-211.

(3) This section does not apply to a physical therapist assistant subject to discipline under section 12-41-210 (1)(h).



§ 12-41-215. Reports by insurance companies

(1) (a) Each insurance company licensed to do business in this state and engaged in the writing of malpractice insurance for physical therapist assistants shall send to the board information about any malpractice claim that involves a physical therapist assistant and is settled or in which judgment is rendered against the insured.

(b) In addition, the insurance company shall submit supplementary reports containing the disposition of the claim to the board within ninety days after settlement or judgment.

(2) Regardless of the disposition of any claim, the insurance company shall provide such information as the board finds reasonably necessary to conduct its own investigation and hearing.



§ 12-41-216. Unauthorized practice - penalties

Any person who violates section 12-41-202 or 12-41-203 without an active certification issued under this part 2 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-41-217. Violation - fines

(1) Notwithstanding section 12-41-216, the board may assess a fine for a violation of this part 2 or a rule adopted under this part 2.

(2) The fine shall not be greater than one thousand dollars and shall be transmitted to the state treasurer, who shall credit the same to the general fund.

(3) All fines must be imposed in accordance with section 24-4-105, C.R.S., but are not a substitute or waiver of a criminal penalty.



§ 12-41-218. Injunctive proceedings

The board may, in the name of the people of the state of Colorado, through the attorney general of Colorado, apply for an injunction to a court to enjoin a person from committing an act declared to be a misdemeanor by this part 2. If it is established that the defendant has been or is committing an act declared to be a misdemeanor by this part 2, the court shall enter a decree perpetually enjoining the defendant from further committing the act. If a person violates an injunction issued under this section, the court may try and punish the offender for contempt of court. An injunction proceeding is in addition to, and not in lieu of, all penalties and other remedies provided in this part 2.



§ 12-41-219. Limitation on authority

The authority granted to the board by this part 2 does not authorize the board to arbitrate or adjudicate fee disputes between physical therapist assistants or between a physical therapist assistant and another party.



§ 12-41-220. Fees and expenses

All fees collected under this part 2 shall be determined, collected, and appropriated in the same manner as set forth in section 24-34-105, C.R.S.



§ 12-41-221. Repeal of part

This part 2 is repealed, effective September 1, 2018. Prior to the repeal, the functions of the board of physical therapy in regulating physical therapist assistants under this part 2 must be reviewed as provided for in section 24-34-104, C.R.S.









Article 41.5 - Respiratory Therapy Practice Act

§ 12-41.5-101. Short title

This article shall be known and may be cited as the "Respiratory Therapy Practice Act".



§ 12-41.5-102. Legislative declaration

The general assembly hereby finds, determines, and declares that the practice of respiratory therapy in the state of Colorado affects the public health, safety, and welfare of its citizens and must be subject to regulation and control to protect the public from the unqualified practice of respiratory therapy and from unprofessional conduct. The general assembly further recognizes the practice of respiratory therapy to be a dynamic and changing art and science that is continually evolving to include new ideas and ever more sophisticated techniques in patient care.



§ 12-41.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Director" means the director of the division of professions and occupations in the department of regulatory agencies.

(2) "Division" means the division of professions and occupations in the department of regulatory agencies created in section 24-34-102, C.R.S.

(3) "Licensee" means a respiratory therapist licensed pursuant to this article.

(4) "Medical director" means a licensed physician who holds such title in any inpatient or outpatient facility, department, or home care agency, and who is responsible for the quality, safety, and appropriateness of the respiratory therapy provided.

(5) "Respiratory therapist" means a person who is licensed to practice respiratory therapy pursuant to this article.

(6) "Respiratory therapy" means providing therapy, management, rehabilitation, support services for diagnostic evaluation, and care of patients with deficiencies and abnormalities which affect the pulmonary system under the overall direction of a medical director. Respiratory therapy includes the following:

(a) Direct and indirect pulmonary care services that are safe, aseptic, preventive, and restorative to the patient;

(b) The teaching or instruction of the techniques and skill of respiratory care whether or not in a formal educational setting;

(c) Direct and indirect respiratory care services including but not limited to the administration of pharmacological, diagnostic, and therapeutic agents related to respiratory care procedures necessary to implement a treatment, disease prevention, and pulmonary rehabilitative or diagnostic regimen prescribed by a physician or advanced practice nurse;

(d) Observation and monitoring of signs, symptoms, reactions, general behavior, and general physical response to respiratory care treatment and diagnostic testing for:

(I) The determination of whether such signs, symptoms, reactions, behavior, or general response exhibit abnormal characteristics; or

(II) The implementation based on observed abnormalities of appropriate reporting, referral, or respiratory care protocols or changes in treatment regimen pursuant to a prescription by a physician or advanced practice nurse or the initiation of emergency procedures;

(e) The diagnostic and therapeutic use of the following in accordance with the prescription of a physician or advanced practice nurse: Administration of medical gases, exclusive of general anesthesia; aerosols; humidification; environmental control systems and biomedical therapy; pharmacologic agents related to respiratory care procedures; mechanical or physiological ventilatory support; bronchopulmonary hygiene; respiratory protocol and evaluation; cardiopulmonary resuscitation; maintenance of the natural airways; insertion and maintenance of artificial airways; diagnostic and testing techniques required for implementation of respiratory care protocols; collection of specimens from the respiratory tract; or analysis of blood gases and respiratory secretions and participation in cardiopulmonary research; and

(f) The transcription and implementation of the written and verbal orders of a physician pertaining to the practice of respiratory care.



§ 12-41.5-104. Use of titles restricted

A respiratory therapist, but no other person, may use the title "licensed respiratory therapist" or the letters "L.R.T."



§ 12-41.5-105. Limitations on authority

Nothing in this article shall be construed as authorizing a respiratory therapist to perform the practice of medicine, surgery, or any other form of healing except as authorized by the provisions of this article.



§ 12-41.5-106. License - reciprocity - effectiveness - fee

(1) An applicant for a license to practice respiratory therapy shall submit to the director evidence that he or she is credentialed by a national respiratory therapy credentialing body, as determined by the director, as a certified or registered respiratory therapist and shall pay a fee as determined by the director. The director shall maintain on file the standards of practice for examination and accreditation by the national respiratory therapy credentialing body determined by the director pursuant to this subsection (1) and make the standards available to the public.

(2) The director shall issue a license to practice respiratory therapy to an applicant who otherwise meets the qualifications set forth in this article and who submits satisfactory proof and certifies under penalty of perjury that the applicant is either:

(a) Currently in possession of an unrestricted license in good standing to practice respiratory therapy under the laws of another state or territory of the United States or foreign country, if the qualifications of the applicant are deemed by the director to be substantially equivalent to those required by this state, and whether the applicant has ever had a disciplinary action taken in regard to the applicant's license to practice respiratory therapy in another state;

(b) Holding credentials conferred by a national respiratory therapy credentialing body, as determined by the director, which credentials have not been suspended or revoked; or

(c) Functioning in the capacity of a respiratory therapist as of July 1, 2000, and has successfully passed, no later than July 1, 2001, the certification or registration examination of a national respiratory therapy credentialing body, as determined by the director.



§ 12-41.5-107. Renewal of license

(1) At least sixty calendar days prior to the expiration of a license, the director shall notify the licensee of the pending expiration. The director shall make an expiration notice and a renewal form available to the licensee. Before the expiration date, the licensee shall complete the renewal form and return it to the division with the renewal fee.

(2) Upon receipt of the completed renewal form and the renewal fee, the director shall issue a license for the current renewal period pursuant to a schedule established by the director, and such renewal or reinstatement shall be granted pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(3) (Deleted by amendment, L. 2004, p. 1846, § 96, effective August 4, 2004.)



§ 12-41.5-108. Fees

All fees collected under this article shall be determined, collected, and appropriated in the same manner as set forth in section 24-34-105, C.R.S.



§ 12-41.5-109. Grounds for action - disciplinary proceedings

(1) The director may take disciplinary action against a licensee if the director finds that such person has represented himself or herself to be a licensed respiratory therapist after the expiration or suspension of his or her license.

(2) The director has the power to revoke, suspend, deny, or refuse to renew a license, place on probation a licensee, or issue a letter of admonition to a licensee in accordance with subsections (3), (4), (5), and (6) of this section upon proof that the person:

(a) Has procured or attempted to procure a license by fraud, deceit, misrepresentation, misleading omission, or material misstatement of fact;

(b) (I) Has been convicted of or has entered and had accepted by a court a plea of guilty or nolo contendere to:

(A) A felony pursuant to section 18-1.3-401, C.R.S.; or

(B) Any crime as defined in title 18, C.R.S., that relates to such person's employment as a respiratory therapist.

(II) A certified copy of the judgment of a court of competent jurisdiction of such conviction or plea shall be prima facie evidence of such conviction. In conjunction with any disciplinary proceeding pertaining to this paragraph (b), the director shall be governed by section 24-5-101, C.R.S.

(c) Has willfully or negligently acted in a manner inconsistent with the health or safety of persons under his or her care;

(d) Has had a license to practice respiratory therapy or any other health care occupation suspended, revoked, or otherwise subjected to discipline in any jurisdiction. A certified copy of the order of suspension, revocation, or discipline shall be prima facie evidence of such suspension, revocation, or discipline.

(e) Has violated this article or has aided or knowingly permitted any person to violate this article;

(f) Practiced respiratory therapy in a manner which failed to meet generally accepted standards for respiratory therapists;

(g) Has negligently or willfully violated any order or rule of the director pertaining to the practice or licensure of respiratory therapy;

(h) Has an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, or is an excessive or habitual user or abuser of alcohol or habit-forming drugs or is a habitual user of a controlled substance, as defined in section 18-18-102 (5), or other drugs having similar effects; except that the director has the discretion not to discipline the license holder if he or she is participating in good faith in an alcohol or substance use disorder treatment program approved by the director;

(i) (I) Has failed to notify the director, as required by section 12-41.5-109.7, of a physical condition; a physical illness; or a behavioral, mental health, or substance use disorder that affects the licensee's ability to practice respiratory therapy with reasonable skill and safety or that may endanger the health or safety of persons under his or her care;

(II) Has failed to act within the limitations created by a physical condition; a physical illness; or a behavioral, mental health, or substance use disorder that renders the person unable to practice respiratory therapy with reasonable skill and safety or that might endanger the health or safety of persons under his or her care; or

(III) Has failed to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-41.5-109.7;

(j) Has committed:

(I) A fraudulent insurance act as defined in section 10-1-128, C.R.S.;

(II) An abuse of health insurance, as set forth in section 18-13-119, C.R.S., or advertised through any medium that he or she will perform an act prohibited by section 18-13-119 (3), C.R.S.;

(k) Has engaged in any of the following activities or practices:

(I) Willful and repeated ordering and performance, without justification, of demonstrably unnecessary laboratory tests or studies;

(II) Administering treatment that is demonstrably unnecessary, without clinical justification;

(III) Failing to obtain consultations or perform referrals when failing to do so is inconsistent with the standard of care for the profession; or

(IV) Ordering or performing, without clinical justification, a service, procedure, or treatment that is contrary to recognized standards of the practice of respiratory therapy as interpreted by the director;

(l) Has practiced respiratory therapy without possessing a valid license issued by the director in accordance with this article and any rules adopted under this article;

(m) Has used in connection with his or her name any designation that implies that he or she is a certified, registered, or licensed respiratory therapist, unless the person is licensed pursuant to this article;

(n) Has practiced respiratory therapy as a licensed respiratory therapist during the time that his or her license was suspended, revoked, or expired;

(o) Has sold, fraudulently obtained, or furnished a license to practice as a licensed respiratory therapist, or has aided or abetted such activity;

(p) Has failed to notify the director of the suspension, probation, or revocation of any of the person's past or currently held licenses, certificates, or registrations required to practice respiratory therapy in this or any other jurisdiction;

(q) Has knowingly employed any person who is not licensed in the practice of respiratory therapy in the capacity of a respiratory therapist;

(r) Has failed to respond in a timely manner to a complaint issued under this article; or

(s) Has refused to submit to a physical or mental examination when ordered by the director pursuant to section 12-41.5-109.5.

(2.5) The director shall revoke, suspend, deny, or refuse to renew a license, place a licensee on probation, or issue a cease-and-desist order or letter of admonition to a licensee in accordance with subsections (3), (4), (5), and (6) of this section upon proof that the person:

(a) Has falsified or repeatedly made incorrect essential entries or repeatedly failed to make essential entries on patient records;

(b) Has practiced outside of or beyond the person's area of training, experience, or competence.

(3) Except as otherwise provided in subsection (2) of this section, the director need not find that the actions that are grounds for discipline were willful but may consider whether such actions were willful when determining the nature of disciplinary sanctions to be imposed.

(4) A disciplinary proceeding may be commenced when the director has reasonable grounds to believe that a licensee has committed acts that may violate this section.

(5) Disciplinary proceedings shall be conducted pursuant to article 4 of title 24, C.R.S., and the hearing and opportunity for review shall be conducted pursuant to such article by the director or by an administrative law judge, at the director's discretion. The director has the authority to exercise all powers and duties conferred by this article during such disciplinary proceedings.

(5.5) (a) The director may request the attorney general to seek an injunction, in any court of competent jurisdiction, to enjoin any person from committing any act prohibited by this article. When seeking an injunction under this paragraph (a), the attorney general shall not be required to allege or prove the inadequacy of any remedy at law or that substantial or irreparable damage is likely to result from a continued violation of this article.

(b) (I) In accordance with the provisions of article 4 of title 24, C.R.S., and this article, the director is authorized to investigate, hold hearings, and gather evidence in all matters related to the exercise and performance of the powers and duties of the director.

(II) The director or an administrative law judge may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the director. The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the director.

(III) Upon failure of any witness to comply with a subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. If the person or licensee fails to obey the order of the court, the court may hold the person or licensee in contempt of court.

(6) If the director finds the charges proved and orders that discipline be imposed, the director may require, as a condition of reinstatement, that the licensee take such therapy or courses of training or education as may be needed to correct any deficiency found.

(7) A final action of the director may be judicially reviewed by the court of appeals in accordance with section 24-4-106 (11), C.R.S., and judicial proceedings for the enforcement of an order of the director may be instituted in accordance with section 24-4-106, C.R.S.

(8) (a) The director, the director's staff, any person acting as a witness or consultant to the director, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts.

(b) A person who in good faith makes a complaint or report or participates in an investigative or administrative proceeding pursuant to this article shall be immune from liability, civil or criminal, that otherwise might result from such participation.

(9) An employer of a respiratory therapist shall report to the director any disciplinary action taken against such therapist or the resignation of such therapist in lieu of disciplinary action for conduct that violates this article.

(10) (a) Investigations, examinations, hearings, meetings, and other proceedings of the director conducted pursuant to this section shall be exempt from any law that requires:

(I) Such proceedings to be conducted publicly; or

(II) The minutes or records of the director, with respect to action taken pursuant to this section, to be open to the public.

(b) Paragraph (a) of this subsection (10) shall not apply after the director has made a decision to proceed with a disciplinary action and has served by first-class mail a notice of formal complaint on the licensee.

(11) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action by the director but that should not be dismissed as being without merit, the director may issue and send a letter of admonition to the licensee.

(b) When the director sends a letter of admonition to a licensee, the letter must advise the licensee that he or she has the right to request in writing, within twenty days after receipt of the letter, that the director initiate formal disciplinary proceedings to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(11.5) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, the complaint should be dismissed, but the director has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the licensee.

(12) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(13) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required license, the director may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (13), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(14) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the director may issue to such person an order to show cause as to why the director should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (14) shall be promptly notified by the director of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order issued. Personal service or mailing of an order or document pursuant to this subsection (14) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (14). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (14) does not appear at the hearing, the director may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (14) and such other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license, or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued, directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (14), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(15) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with such person.

(16) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(17) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order as provided in subsection (7) of this section.

(18) A respiratory therapist whose license is revoked or who surrenders his or her license to avoid discipline under this section is not eligible to apply for a license under this article for two years after the license is revoked or surrendered.



§ 12-41.5-109.5. Mental and physical examination of licensees

(1) (a) If the director has reasonable cause to believe that a licensee is unable to practice with reasonable skill and safety to clients, the director may order the licensee to submit to a mental or physical examination administered by a physician or other licensed health care professional designated by the director.

(b) If a licensee refuses to submit to a mental or physical examination that has been properly ordered by the director pursuant to subsection (2) of this section, and the refusal is not due to circumstances beyond the licensee's control:

(I) The refusal constitutes grounds for discipline pursuant to section 12-41.5-109 (2)(s); and

(II) The director may suspend the licensee's license in accordance with section 12-41.5-109 until:

(A) The licensee submits to the examination and the results of the examination are known; and

(B) The director has made a determination of the licensee's fitness to practice.

(c) The director shall proceed with an order for examination and determination of a licensee's fitness to practice in a timely manner.

(2) In an order to a licensee pursuant to subsection (1) of this section to undergo a mental or physical examination, the director shall include the basis of the director's reasonable cause to believe that the licensee is unable to practice with reasonable skill and safety. For purposes of any disciplinary proceeding authorized under this article, the licensee is deemed to have waived all objections to the admissibility of the examining physician's testimony or examination reports on the ground that they are privileged communications.

(3) The licensee may submit to the director testimony or examination reports from a physician or other licensed health care professional chosen by the licensee and pertaining to any condition that the director has alleged might preclude the licensee from practicing with reasonable skill and safety. The director may consider the testimony or examination reports in conjunction with, but not in lieu of, testimony and examination reports of the physician or other licensed health care professional designated by the director.

(4) The results of a mental or physical examination ordered by the director must not be used as evidence in any proceeding other than one before the director, are not public records, and must not be made available to the public.



§ 12-41.5-109.7. Confidential agreement to limit practice - violation - grounds for discipline

(1) If a respiratory therapist has a physical illness; a physical condition; or a behavioral or mental health disorder that renders the person unable to practice respiratory therapy with reasonable skill and safety to clients, the respiratory therapist shall notify the director of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period determined by the director. The director may require the respiratory therapist to submit to an examination to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its effect on the respiratory therapist's ability to practice respiratory therapy with reasonable skill and safety to clients.

(2) (a) Upon determining that a respiratory therapist with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited services with reasonable skill and safety to clients, the director may enter into a confidential agreement with the respiratory therapist in which the respiratory therapist agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the director.

(b) As part of the agreement, the respiratory therapist is subject to periodic reevaluation or monitoring as determined appropriate by the director.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(3) By entering into an agreement with the director pursuant to this section to limit his or her practice, a respiratory therapist is not engaging in activities that are grounds for discipline pursuant to section 12-41.5-109. The agreement does not constitute a restriction or discipline by the director. However, if the respiratory therapist fails to comply with the terms of the agreement, the failure constitutes a prohibited activity pursuant to section 12-41.5-109 (2)(i), and the respiratory therapist is subject to discipline in accordance with section 12-41.5-109.

(4) This section does not apply to a respiratory therapist subject to discipline for prohibited activities as described in section 12-41.5-109 (2)(h).



§ 12-41.5-110. Exceptions

(1) Repealed.

(2) This article does not prohibit:

(a) (I) Any practice of respiratory therapy that is an integral part of a program of study by students enrolled in an accredited respiratory therapy program. Students enrolled in respiratory therapy education programs shall be identified as "student respiratory therapists" and shall only provide respiratory therapy under direct supervision of a respiratory therapist on the premises who is available for prompt consultation or treatment.

(II) The practice of respiratory therapy by pulmonary function technology students or polysomnographic technology students that is an integral part of a program of study that leads to certification or registration for their respective disciplines. Students enrolled in such programs shall be identified as "student pulmonary functions technologists" or "student polysomnographic technologists" and shall practice only under the direct supervision of a respiratory therapist or physician or under the supervision of an individual exempted from the provisions of this article pursuant to paragraph (g) of this subsection (2).

(III) The practice of respiratory therapy by polysomnographic technologists who are not registered by or do not hold credentials from a nationally recognized organization, but such polysomnographic technologists shall only practice under the supervision of a respiratory therapist, a physician, or an individual exempted from the provisions of this article pursuant to paragraph (g) of this subsection (2).

(b) Self-therapy by a patient or gratuitous therapy by a friend or family member who does not represent himself or herself to be a respiratory therapist;

(c) Any service provided during an emergency that may be included in the definition of the practice of respiratory therapy;

(d) Respiratory therapy services rendered in the course of assigned duties of persons serving in the military or persons working in federal facilities;

(e) Respiratory therapy services rendered in the course of assigned duties of persons delivering oxygen supplies, including the inspection and maintenance of associated apparatus by a person who does not represent himself or herself as a respiratory therapist;

(f) Any person registered, certified, or licensed in this state under this title from engaging in the practice for which such person is registered, certified, or licensed;

(g) The practice of procedures that fall within the definition of respiratory therapy by certified pulmonary function technologists, registered pulmonary function technologists, registered polysomnographic technologists, or others who hold credentials from a nationally recognized organization as determined by the director; except that the scope of practice of a registered polysomnographic technologist must not exceed oxygen titration with pulse oximetry and noninvasive positive pressure ventilation titration;

(h) The instruction or training of persons to administer emergency oxygen during an aquatic emergency, when such instruction or training is provided by an individual who has been certified to conduct such instruction or training by a nationally recognized certifying agency; or

(i) The practice by an unlicensed person of procedures that fall within the definition of respiratory therapy but that do not require the unlicensed person to perform an assessment, to perform an invasive procedure as defined by the director, or to alter care beyond the scope of approved protocols, so long as the unlicensed person is under supervision as determined appropriate by the respiratory therapist and after such respiratory therapist has considered all of the following:

(I) The health status and mental and physical stability of the individual receiving care;

(II) The complexity of the procedures;

(III) The training and competence of the unlicensed person;

(IV) The proximity and availability of the respiratory therapist when the procedures are performed;

(V) The degree of supervision required for the unlicensed person;

(VI) The length and number of times that the procedure may be performed; and

(VII) The predictability of the outcome of the procedure.



§ 12-41.5-111. Practice of medicine prohibited

Subject to section 12-36-106 (3)(m), nothing in this article shall be construed to permit the practice of medicine as defined in section 12-36-106.



§ 12-41.5-112. Unauthorized practice - penalties

(1) Repealed.

(2) A person who practices or offers or attempts to practice respiratory therapy without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-41.5-113. Rule-making authority

The director shall promulgate such rules as are necessary or convenient for the administration of this article.



§ 12-41.5-114. Severability

If any provision of this article is held to be invalid, such invalidity shall not affect other provisions of this article that can be given effect without such invalid provision.



§ 12-41.5-115. Repeal of article - termination of functions

(1) This article is repealed, effective September 1, 2024. Prior to the repeal, the department of regulatory agencies shall review the licensure functions of the director pursuant to section 24-34-104, C.R.S.

(2) (Deleted by amendment, L. 2015.)






Article 42 - Psychiatric Technicians

§ 12-42-101. Legislative declaration

It is declared to be the policy of the state of Colorado that, in order to safeguard life, health, property, and the public welfare of the people of the state of Colorado, and in order to protect the people of the state of Colorado against unauthorized, unqualified, and improper application of interpersonal psychiatric nursing relationships, it is necessary that a proper regulatory authority be established, and adequately provided for. Any person who practices as a psychiatric technician without qualifying for proper registration, and without submitting to the regulations provided in this article, endangers the public health thereby.



§ 12-42-102. Definitions

As used in this article 42, unless the context otherwise requires:

(1) "Accredited psychiatric technician education program" means a course of training conducted by a school for the training of psychiatric technicians carrying out the basic curriculum prescribed by this article and accredited by the board.

(2) "Board" means the state board of nursing.

(3) "Person" includes an individual, firm, partnership, association, or corporation.

(4) The practice as a "psychiatric technician" means the performance for compensation of selected acts requiring interpersonal and technical skills and includes the administering of selected treatments and selected medications prescribed by a licensed physician or dentist, in the care of and in the observation and recognition of symptoms and reactions of a patient with a behavioral or mental health disorder or an intellectual and developmental disability under the direction of a licensed physician and the supervision of a registered professional nurse. The selected acts in the care of a patient with a behavioral or mental health disorder or an intellectual and developmental disability must not require the substantial specialized skill, judgment, and knowledge required in professional nursing.



§ 12-42-103. State board of nursing - repeal of article - review of licensing and regulation functions

(1) The licensing and regulation of psychiatric technicians shall be under the control of the board.

(2) (a) This article is repealed, effective July 1, 2019.

(b) Prior to such repeal, the licensure and regulation functions of the state board of nursing shall be reviewed as provided in section 24-34-104, C.R.S.



§ 12-42-104. Application for license

(1) Every applicant for license as a psychiatric technician shall file a written application on forms provided by the board.

(2) Every applicant shall accompany his application with a license fee established pursuant to section 24-34-105, C.R.S., together with a statement of whether or not he has been convicted of a felony or a misdemeanor involving moral turpitude.

(3) Every person licensed under this article shall be known as a licensed psychiatric technician and may place the letters "L.P.T." after his name. Said term or said abbreviation shall not be used to identify anyone not licensed under this article. The terms "psychiatric technician", "psychiatric aide", "trained psychiatric technician", or "graduate psychiatric technician" shall for the purposes of this article be deemed synonymous with the term "psychiatric technician", and none of said terms shall be used to identify anyone not licensed under this article.



§ 12-42-105. License by examination

(1) Every applicant for license by examination shall submit written evidence, verified by oath, and satisfactory to the board that said applicant:

(a) Has not committed an act which would be grounds for disciplinary action against a licensee under this article;

(b) Has completed a four-year high school course or the equivalent thereof; and

(c) Has completed the required accredited psychiatric technician educational program and holds a diploma from a state accredited program.



§ 12-42-106. Examinations

(1) All applicants, unless licensed by endorsement, shall be required to pass a written examination.

(2) Examinations shall be held within the state, at least once a year, at such times and places as the board shall determine.



§ 12-42-107. Issuance of license after examination

The board shall issue a license to each applicant who passes the examination and who is not otherwise disqualified to receive a license under the provisions of this article.



§ 12-42-109. License by endorsement

The board may issue a license without examination to an applicant who is licensed or otherwise registered as a psychiatric technician by another state or a territory of the United States if the requirements for license or registration in such state or territory are substantially equal to the requirements in this article; but in no event shall an applicant be required to meet qualifications higher than those in force in this state at the time of his application for license in this state. Every applicant under this section shall state under oath that he has not committed an act which would be grounds for disciplinary action under this article and that he has completed a four-year high school course of study or the equivalent thereof.



§ 12-42-110. Disposition of fees

All fees collected by the board under the provisions of this article shall be transmitted to the state treasurer, who shall credit the same pursuant to section 24-34-105, C.R.S.



§ 12-42-111. Accredited psychiatric technician educational program

(1) (a) Any institution within the state of Colorado desiring to conduct an accredited preservice psychiatric technician educational program may apply to the board and submit evidence that it is prepared to carry out a psychiatric technician curriculum that contains theoretical content and clinical practice to prepare the psychiatric technician student to care for clients with intellectual and developmental disabilities or behavioral or mental health disorders in institutional and community settings.

(b) Content in a psychiatric technician educational program must include but is not limited to:

(I) Fundamental nursing principles and skills;

(II) Growth and developmental and other physical and behavioral skills;

(III) Intellectual and developmental disabilities theory and rehabilitation nursing principles and skills if the technician is to be licensed to care for clients with intellectual and developmental disabilities; and

(IV) Psychopathology and psychiatric nursing principles and skills if the technician is to be licensed to care for clients with behavioral or mental health disorders.

(2) A survey of the institution and its entire psychiatric technician educational program shall be made by the executive secretary or other authorized board employee. Such survey may be conducted in conjunction with an authorized consultant appointed by the board. The persons making such survey shall submit a written report of the survey to the board. One or more board members may participate in any such survey.

(3) If the requirements of this article 42 for an accredited psychiatric technician educational program are met, the institution must be accredited as a psychiatric technician educational program for psychiatric technicians for work with patients with mental health disorders or intellectual and developmental disabilities, for so long as such institution meets the requirements of this article 42.

(4) The board shall examine, from time to time, the accredited psychiatric technician educational programs of all institutions in the state having such programs. Such examinations shall be made by the executive secretary or other authorized representative of the board, and the results thereof shall be submitted to the board in the form of written reports. If the board determines that an institution having an accredited psychiatric technician educational program is not maintaining the standards required by this article, notice thereof in writing specifying the defect shall be served on such institution by certified mail, postage prepaid, return receipt requested. If the institution receiving such notice fails within one year after mailing of such notice to correct the conditions complained of therein, its authority to conduct an accredited psychiatric technician educational program shall be revoked by the board. An institution shall have the right, at any time before the expiration of one year from the date it receives such notice, to demand and be granted a hearing before the board. In case of such demand, no action shall be taken by the board until after the hearing.



§ 12-42-112. Renewal of license

(1) To renew a license issued pursuant to this article, a licensee shall submit an application for renewal pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies, and the license shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, such license shall expire. Any person whose license has expired shall be subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(2) (Deleted by amendment, L. 2004, p. 1848, § 99, effective August 4, 2004.)

(3) A person who is not engaged as a psychiatric technician in the state shall not be required to pay a renewal fee for so long as he does not so practice, but shall notify the board of his inactive status in writing. Prior to resumption of the practice as a psychiatric technician such person shall be required to notify the board and remit a renewal fee for the current annual period. After a five-year period in an inactive status, such license may be renewed only by complying with the provisions in this article relating to the issuance of an original license.



§ 12-42-113. Grounds for discipline

(1) "Grounds for discipline", as used in this article 42, means any action by any person who:

(a) Has procured or attempted to procure a license by fraud, deceit, misrepresentation, misleading omission, or material misstatement of fact;

(b) (I) Has been convicted of a felony or any crime that would constitute a violation of this article.

(II) (A) For purposes of this paragraph (b), a conviction includes a plea of guilty or nolo contendere or the imposition of a sentence that is deferred prior to final sentencing or dismissal with prejudice.

(B) A certified copy of the judgment of a court of competent jurisdiction of such conviction or plea shall be prima facie evidence of such conviction.

(III) Repealed.

(c) Has willfully or negligently acted in a manner inconsistent with the health or safety of persons under his care;

(d) Has had a license to practice as a psychiatric technician or any other health care occupation suspended or revoked in any jurisdiction. A certified copy of the order of suspension or revocation shall be prima facie evidence of such suspension or revocation.

(e) Has violated any provision of this article or has aided or knowingly permitted any person to violate any provision of this article;

(f) Has negligently or willfully practiced as a psychiatric technician in a manner which fails to meet generally accepted standards for such practice;

(g) Has negligently or willfully violated any order, rule, or regulation of the board pertaining to practice or licensure as a psychiatric technician;

(h) Has falsified or in a negligent manner made incorrect entries or failed to make essential entries on patient records;

(i) Has an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, is a habitual user of controlled substances, as defined in section 18-18-102 (5), or other drugs having similar effects, or is diverting controlled substances, as defined in section 18-18-102 (5), or other drugs having similar effects from the licensee's place of employment; except that the board has the discretion not to discipline the licensee if such licensee is participating in good faith in an alcohol or substance use disorder treatment program approved by the board;

(j) Has a physical disability or an intellectual and developmental disability that renders him or her unable to practice as a psychiatric technician with reasonable skill and safety to the patients and which may endanger the health or safety of persons under his or her care;

(k) Has violated the confidentiality of information or knowledge as prescribed by law concerning any patient;

(l) Has engaged in any conduct which would constitute a crime as defined in title 18, C.R.S., and which conduct relates to such person's employment as a psychiatric technician;

(m) Willfully fails to respond in a materially factual and timely manner to a complaint issued pursuant to section 12-38-116.5 (3);

(n) Fraudulently obtains, sells, transfers, or furnishes any psychiatric technician diploma, license, renewal of license, or record, or aids or abets another in such activity;

(o) Advertises, represents, or holds himself or herself out in any manner as a psychiatric technician or practices as a psychiatric technician without having a license to practice as a psychiatric technician issued under this article;

(p) Uses in connection with his or her name any designation tending to imply that he or she is a licensed psychiatric technician without having a license issued under this article; or

(q) Practices as a psychiatric technician during the time his or her license is suspended or revoked.

(2) to (6) Repealed.



§ 12-42-114. Withholding or denial of license - hearing

(1) The board is empowered to determine summarily whether an applicant for a license to practice as a psychiatric technician possesses the qualifications required by this article or whether there is probable cause to believe that an applicant has done any of the acts set forth in section 12-42-113 as grounds for discipline. As used in this section, "applicant" does not include a renewal applicant.

(2) If the board determines that an applicant does not possess the qualifications required by this article or that probable cause exists to believe that an applicant has done any of the acts set forth in section 12-42-113, the board may withhold or deny the applicant a license. In such instance, the provisions of section 24-4-104 (9), C.R.S., shall apply, and the board shall provide such applicant with a statement in writing setting forth the basis of the board's determination that the applicant does not possess the qualifications required by this article or the factual basis for probable cause that the applicant has done any of the acts set forth in section 12-42-113.

(3) If the applicant requests a hearing pursuant to the provisions of section 24-4-104 (9), C.R.S., and fails to appear without good cause at such hearing, the board may affirm its prior action of withholding or denial without conducting a hearing.

(4) Following a hearing, the board shall affirm, modify, or reverse its prior action in accordance with its findings at such hearing.

(5) No action shall lie against the board for the withholding or denial of a license without a hearing in accordance with the provisions of this section if the board acted reasonably and in good faith.

(6) At such hearing, the applicant shall have the burden of proof to show that he possesses the qualifications required for licensure under this article. The board shall have the burden of proof to show commission of acts set forth in section 12-42-113.



§ 12-42-115.3. Disciplinary proceedings

Disciplinary proceedings under this article shall be conducted pursuant to section 12-38-116.5.



§ 12-42-115.5. Immunity in professional review

(1) If a professional review committee is established pursuant to section 12-38-109 to investigate the quality of care being given by a person licensed pursuant to this article, it shall include in its membership at least three persons licensed in the same category as the licensee under review, but such committee may be authorized to act only by the board.

(2) Any member of the board or of a professional review committee, any member of the board's or committee's staff, any person acting as a witness or consultant to the board or committee, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board or committee member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.



§ 12-42-115.7. Surrender of license

(1) Prior to the initiation of an investigation or hearing, any licensee may surrender his license to practice as a psychiatric technician.

(2) Following the initiation of an investigation or hearing and upon a finding that to do so would be in the public interest, the board may allow a licensee to surrender his license to practice.

(3) The board shall not issue a license to a former licensee whose license has been surrendered unless the licensee meets all of the requirements of this article for a new applicant, including the passing of an examination.

(4) The surrender of a license in accordance with this section removes all rights and privileges to practice as a psychiatric technician, including renewal of a license.



§ 12-42-115.9. Judicial review

The court of appeals shall have initial jurisdiction to review all final actions and orders that are subject to judicial review of the board. Such proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.



§ 12-42-116. Exclusions

(1) This article 42 does not affect or apply to the gratuitous care of a person with a behavioral or mental health disorder by friends or members of the family or to any person taking care of a person with a behavioral or mental health disorder for hire who does not represent himself or herself or hold himself or herself out to the public as a trained or licensed psychiatric technician; but a person for hire shall not hold himself or herself out as or perform the full duties of a psychiatric technician who is not a psychiatric technician licensed under the provisions of this article 42.

(2) This article shall not be construed to prohibit the practice as a psychiatric technician by students enrolled in an accredited psychiatric technician educational program or by graduates of such accredited psychiatric technician educational program pending the results of the first licensing examination scheduled by the board following their graduation.

(3) Furthermore, this article shall not be construed to prohibit:

(a) Practical nursing; subsidiary workers in hospitals or similarly related institutions from assisting in the nursing care of patients where adequate medical and nursing supervision is provided;

(b) Subsidiary workers in the offices of persons licensed to practice medicine or dentistry in this state from assisting in the care of patients under the personal and responsible supervision and direction of such persons; or

(c) The practice of any legally qualified psychiatric technician of this state or another state who is employed by the United States government or any bureau, division, or agency thereof while in the discharge of his official duties.



§ 12-42-117. Religious exclusions

No provision of this article shall be construed as applying to any sanitarium, nursing home, or rest home conducted in accordance with the practice of the tenets of any religious denomination in which persons of good faith rely solely upon spiritual means or prayer in the free exercise of religion to prevent or cure disease.



§ 12-42-118. Unauthorized practice

The practice as a psychiatric technician by any person who has not been issued a license under the provisions of this article, or whose license has been suspended or revoked, or has expired, is hereby declared to be inimical to the general public welfare and to constitute a public nuisance.



§ 12-42-119. Unauthorized practice - penalties

(1) Repealed.

(2) Any person who practices or offers or attempts to practice as a psychiatric technician without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(3) (Deleted by amendment, L. 2006, p. 93, § 48, effective August 7, 2006.)



§ 12-42-120. Professional nursing and the practice of a psychiatric technician

Nothing in this article shall be construed as conferring any authority to practice medicine or professional nursing or to undertake the treatment or care of disease, pain, injury, deformity, or physical or mental condition in violation of the law of this state.



§ 12-42-121. Other groups

Nothing in this article shall be construed to enlarge or detract from the rights, powers, and duties of any other licensed business, occupation, or profession.






Article 42.5 - Pharmacists, Pharmacy Businesses, and Pharmaceuticals

Part 1 - General Provisions

§ 12-42.5-101. Public interest

The practice of pharmacy is a professional practice affecting the public health, safety, and welfare and is subject to regulation and control in the public interest. It is a matter of public interest and concern that the practice of pharmacy, as defined in this article, merits and receives the confidence of the public, and that only qualified persons be permitted to practice pharmacy in this state. This article is liberally construed to carry out these objects and purposes. Pursuant to these standards and obligations, the state board of pharmacy may adopt rules of professional conduct in accordance with article 4 of title 24, C.R.S.



§ 12-42.5-102. Definitions

As used in this article, unless the context otherwise requires or the term is otherwise defined in another part of this article:

(1) "Administer" means the direct application of a drug to the body of a patient or research subject by injection, inhalation, ingestion, or any other method.

(2) "Advertise" means to publish or display information about prescription prices or drugs in any medium.

(3) "Anabolic steroid" has the same meaning as set forth in section 18-18-102 (3), C.R.S.

(3.5) "Authorized distributor of record" means a wholesaler with whom a manufacturer has established an ongoing relationship to distribute the manufacturer's prescription drug. For purposes of this subsection (3.5), an ongoing relationship is deemed to exist between a wholesaler and a manufacturer when the wholesaler, including any affiliated group of the wholesaler as defined in section 1504 of the federal "Internal Revenue Code of 1986", complies with the following:

(a) The wholesaler has a written agreement currently in effect with the manufacturer evidencing such ongoing relationship; and

(b) The wholesaler is listed on the manufacturer's current list of authorized distributors of record, which list is updated by the manufacturer on no less than a monthly basis.

(3.7) "Biological product" has the same meaning as "biological product", as defined in 42 U.S.C. sec. 262 (i)(1).

(4) "Board" means the state board of pharmacy.

(5) "Bureau" means the drug enforcement administration, or its successor agency, of the United States department of justice.

(6) "Casual sale" means a transfer, delivery, or distribution to a corporation, individual, or other entity, other than a consumer, entitled to possess prescription drugs; except that the amount of drugs transferred, delivered, or distributed in such manner by any registered prescription drug outlet or hospital other outlet shall not exceed ten percent of the total number of dosage units of drugs dispensed and distributed on an annual basis by such outlet.

(6.5) "Chain pharmacy warehouse" means a physical location for prescription drugs that serves as a central warehouse and performs intracompany sales or transfers of prescription drugs to a group of chain pharmacies or other chain pharmacy warehouses that are under common ownership or control. Notwithstanding any other provision of this article, a chain pharmacy warehouse receiving distributions on behalf of, or making distributions to, an intracompany pharmacy need not be an authorized distributor of record to be part of the normal distribution channel.

(7) (a) "Compounding" means the preparation, mixing, assembling, packaging, or labeling of a drug or device:

(I) As the result of a practitioner's prescription drug order, chart order, or initiative, based on the relationship between the practitioner, patient, and pharmacist in the course of professional practice; or

(II) For the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale or dispensing.

(b) "Compounding" also includes the preparation of drugs or devices in anticipation of prescription drug orders based on routine, regularly observed prescribing patterns.

(8) "Controlled substance" shall have the same meaning as in section 18-18-102 (5), C.R.S.

(9) "Delivery" means the actual, constructive, or attempted transfer of a drug or device from one person to another, whether or not for consideration.

(10) "Device" means an instrument, apparatus, implement, machine, contrivance, implant, or similar or related article that is required under federal law to bear the label, "Caution: federal law requires dispensing by or on the order of a physician." "Device" also includes any component part of, or accessory or attachment to, any such article, whether or not the component part, accessory, or attachment is separately so labeled.

(11) "Dispense" means to interpret, evaluate, and implement a prescription drug order or chart order, including the preparation of a drug or device for a patient or patient's agent in a suitable container appropriately labeled for subsequent administration to or use by a patient.

(12) "Distribution" means the transfer of a drug or device other than by administering or dispensing.

(13) (a) "Drug" means:

(I) Substances recognized as drugs in the official compendia;

(II) Substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in individuals or animals;

(III) Substances, other than food, intended to affect the structure or any function of the body of individuals or animals; and

(IV) Substances intended for use as a component of any substance specified in subparagraph (I), (II), or (III) of this paragraph (a).

(b) "Drug" does not include devices or their components, parts, or accessories.

(13.5) "FDA" means the federal food and drug administration.

(14) "Generic drug type" means the chemical or generic name, as determined by the United States adopted names (USAN) and accepted by the federal food and drug administration (FDA), of those drug products having exactly the same active chemical ingredients in exactly the same strength and quantity.

(15) "Hospital" means a general hospital or specialty hospital having a license or certificate of compliance issued by the department of public health and environment.

(16) "Hospital satellite pharmacy" means a satellite that registers pursuant to section 12-42.5-117 (10) for the purpose of administration of drugs to patients while being treated in the facility.

(16.5) "Interchangeable", in reference to a biological product, means:

(a) "Interchangeable" or "interchangeability", as determined by the FDA pursuant to 42 U.S.C. sec. 262 (k)(4); or

(b) That the FDA has deemed the biological product therapeutically equivalent to another biological product, as set forth in the latest edition or supplement of the FDA Approved Drug Products with Therapeutic Equivalence Evaluations, also referred to as the "Orange Book".

(17) "Intern" means a person who is:

(a) (I) Enrolled in a professional degree program of a school or college of pharmacy that has been approved by the board;

(II) Currently licensed by the board to engage in the practice of pharmacy; and

(III) Satisfactorily progressing toward meeting the requirements for licensure as a pharmacist;

(b) Repealed.

(c) A graduate of an approved professional degree program of a school or college of pharmacy or a graduate who has established education equivalency by obtaining a board-approved foreign pharmacy graduate certification and who is currently licensed by the board for the purpose of obtaining practical experience as a requirement for licensure as a pharmacist; or

(d) A qualified applicant awaiting examination for licensure as a pharmacist or meeting board requirements for licensure.

(18) "Labeling" means the process of preparing and affixing a label to any drug container, exclusive, however, of the labeling by a manufacturer, packer, or distributor of a nonprescription drug or commercially packaged legend drug or device. Any such label shall include all information required by federal and state law or regulation.

(19) "Location" means the physical confines of an individual building or at the same address.

(19.5) "Long-term care facility" means a nursing facility, as defined in section 25.5-4-103 (14), C.R.S., that is licensed pursuant to section 25-1.5-103, C.R.S.

(20) "Manufacture" means to cultivate, grow, or prepare by other process drugs for sale to wholesalers or other persons entitled to purchase drugs other than the ultimate user, but "manufacture" does not include the compounding and dispensing of a prescription drug pursuant to a prescription order.

(20.5) "Manufacturer's exclusive distributor" means a person who contracts with a manufacturer to provide or coordinate warehousing, distribution, or other services on behalf of a manufacturer and who takes title to the manufacturer's prescription drug but who does not have general responsibility to direct the sale or disposition of the manufacturer's prescription drug. To be considered part of the normal distribution channel, as defined in section 12-42.5-301 (6), a manufacturer's exclusive distributor shall be an authorized distributor of record.

(21) "Nonprescription drug" means a drug that may be sold without a prescription and that is labeled for use by the consumer in accordance with the requirements of the law and rules of this state and the federal government.

(22) "Nuclear pharmacy" means a specialized pharmacy that deals with the preparation and delivery of radioactive material as defined in section 25-11-101, C.R.S.

(23) "Official compendia" means the official United States pharmacopeia, national formulary, homeopathic pharmacopoeia of the United States, or any supplements thereto.

(24) "Order" means:

(a) A prescription order that is any order, other than a chart order, authorizing the dispensing of a single drug or device that is written, mechanically produced, computer generated and signed by the practitioner, transmitted electronically or by facsimile, or produced by other means of communication by a practitioner to a licensed pharmacy or pharmacist and that includes the name or identification of the patient, the date, the symptom or purpose for which the drug is being prescribed, if included by the practitioner at the patient's authorization, and sufficient information for compounding, dispensing, and labeling; or

(b) A chart order, which is an order for inpatient drugs or medications that are to be dispensed by a pharmacist, or by a pharmacy intern under the direct supervision of a pharmacist, and administered by an authorized person only during the patient's stay in a hospital, medical clinic operated by a hospital, ambulatory surgical center, hospice, or long-term care facility. The chart order shall contain the name of the patient and the medicine ordered and such directions as the practitioner may prescribe concerning strength, dosage, frequency, and route of administration.

(25) "Other outlet" means:

(a) A hospital that does not operate a registered pharmacy, a rural health clinic, a federally qualified health center, as defined in section 1861 (aa)(4) of the federal "Social Security Act", 42 U.S.C. sec. 1395x (aa)(4), a family planning clinic, an acute treatment unit licensed by the department of public health and environment, a school, a jail, a county or district public health agency, a community health clinic, a university, or a college that:

(I) Has facilities in this state registered pursuant to this article; and

(II) Engages in the compounding, dispensing, and delivery of drugs or devices;

(b) An ambulatory surgical center licensed pursuant to part 1 of article 3 of title 25, C.R.S., a medical clinic operated by a hospital, or a hospice licensed pursuant to part 1 of article 3 of title 25, C.R.S., that:

(I) Has facilities in this state registered pursuant to this article; and

(II) Engages in the compounding, dispensing, and delivery of drugs or devices for administration to patients while being treated in the facility; or

(c) A telepharmacy outlet.

(26) "Patient counseling" means the oral communication by a pharmacist or intern of information to the patient or caregiver in order to improve therapy by ensuring proper use of drugs and devices.

(27) "Pharmaceutical care" means the provision of drug therapy and other pharmaceutical patient care services by a pharmacist intended to achieve outcomes related to the cure or prevention of a disease, elimination or reduction of a patient's symptoms, or arresting or slowing of a disease process. In addition to the preparation, dispensing, and distribution of medications, "pharmaceutical care" may include assessment and evaluation of the patient's medication-related needs and development and communication of a therapeutic plan with defined outcomes in consultation with the patient and the patient's other health care professionals to attain the desired outcome. This function includes efforts to prevent, detect, and resolve medication-related problems for individual patients. "Pharmaceutical care" does not include prescriptive authority; except that a pharmacist may prescribe only over-the-counter medications to a recipient under the "Colorado Medical Assistance Act" as authorized pursuant to section 25.5-5-322, C.R.S.

(28) "Pharmacist" means an individual licensed by this state to engage in the practice of pharmacy.

(29) "Pharmacist manager" means an individual, licensed in this state as a pharmacist, who has direct control of the pharmaceutical affairs of a prescription drug outlet, and who is not the manager of any other prescription drug outlet.

(29.5) "Pharmacy buying cooperative warehouse" means a permanent physical location that acts as a central warehouse for prescription drugs and from which sales of prescription drugs are made to an exclusive group of pharmacies that are members or member owners of the buying cooperative operating the warehouse.

(30) "Pharmacy technician" means an unlicensed person who performs those functions set forth in paragraph (b) of subsection (31) of this section under the supervision of a pharmacist.

(31) "Practice of pharmacy" means:

(a) The interpretation, evaluation, implementation, and dispensing of orders; participation in drug and device selection, drug administration, drug regimen reviews, and drug or drug-related research; provision of patient counseling; and the provision of those acts or services necessary to provide pharmaceutical care in all areas of patient care;

(b) (I) The preparation, mixing, assembling, packaging, labeling, or delivery of a drug or device;

(II) Proper and safe storage of drugs or devices; and

(III) The maintenance of proper records for such drugs and devices; and

(c) The provision of a therapeutic interchange selection or a therapeutically equivalent selection to a patient if, during the patient's stay at a nursing care facility or a long-term acute care hospital licensed under part 1 of article 3 of title 25, C.R.S., the selection has been approved for the patient:

(I) In accordance with written guidelines and procedures for making therapeutic interchange or therapeutically equivalent selections, as developed by a quality assessment and assurance committee that includes a pharmacist licensed under this article and is formed by the nursing care facility or the long-term acute care hospital in accordance with 42 CFR 483.75 (o); and

(II) By one of the following health care providers:

(A) A physician licensed under article 36 of this title;

(B) A physician assistant licensed under section 12-36-107.4, if the physician assistant is under the supervision of a licensed physician; or

(C) An advanced practice nurse prescriber licensed as a professional nurse under section 12-38-111, registered as an advanced practice nurse under section 12-38-111.5, and authorized to prescribe controlled substances or prescription drugs pursuant to section 12-38-111.6, if the advanced practice nurse prescriber has developed an articulated plan to maintain ongoing collaboration with physicians and other health care professionals.

(32) "Practitioner" means a person authorized by law to prescribe any drug or device, acting within the scope of such authority.

(33) "Prescription" means the finished product of the dispensing of a prescription order in an appropriately labeled and suitable container.

(34) "Prescription drug" means a drug that:

(a) Is required by any applicable federal or state law or rule to be dispensed only pursuant to an order;

(b) Is restricted by any applicable federal or state law or rule to use by practitioners only; or

(c) Prior to being dispensed or delivered, is required under federal law to be labeled with one of the following statements:

(I) "Rx only"; or

(II) "Caution: Federal law restricts this drug to use by or on the order of a licensed veterinarian."

(35) "Prescription drug outlet" or "pharmacy" means any pharmacy outlet registered pursuant to this article where prescriptions are compounded and dispensed. "Prescription drug outlet" includes, without limitation, a compounding prescription drug outlet registered pursuant to section 12-42.5-117 (9) or specialized prescription drug outlet registered pursuant to section 12-42.5-117 (11).

(36) "Refill" means the compounding and dispensing of any drug pursuant to a previously executed order.

(36.3) "Repackage" means repackaging or otherwise changing the container, wrapper, or labeling to further the distribution of a prescription drug, excluding repackaging or labeling completed by the pharmacist responsible for dispensing product to the patient.

(36.5) "Repackager" means a person who repackages prescription drugs.

(37) "Sample" means any prescription drug given free of charge to any practitioner for any reason except for a bona fide research program.

(38) "Satellite" means an area outside the prescription drug outlet where pharmaceutical care and services are provided and that is in the same location.

(39) "Supervision" means that a licensed pharmacist is on the location and readily available to consult with and assist unlicensed personnel performing tasks described in paragraph (b) of subsection (31) of this section. If the unlicensed person is a pharmacy technician located at a registered telepharmacy outlet, the licensed pharmacist need not be physically present at the telepharmacy outlet as long as the licensed pharmacist is connected to the telepharmacy outlet via computer link, video link, and audio link, or via other telecommunication equipment of equivalent functionality, and is readily available to consult with and assist the pharmacy technician in performing tasks described in paragraph (b) of subsection (31) of this section.

(39.5) (a) "Telepharmacy outlet" means a remote pharmacy site that:

(I) Is registered as an other outlet under this article;

(II) At the time of registration, is located more than twenty miles from the nearest prescription drug outlet and from any other telepharmacy outlet registered under this article;

(III) Is connected via computer link, video link, and audio link, or via other functionally equivalent telecommunication equipment, with a central pharmacy that is registered under this article; and

(IV) Has a pharmacy technician on site who, under the remote supervision of a licensed pharmacist located at the central pharmacy, performs the tasks described in paragraph (b) of subsection (31) of this section.

(b) The board may adopt rules as necessary to specify additional criteria for a telepharmacy outlet that the board deems necessary.

(39.7) "Therapeutic interchange" means the substitution of one drug for another drug with similar therapeutic effects.

(40) "Therapeutically equivalent" or "equivalent" means those compounds containing the identical active chemical ingredients of identical strength, quantity, and dosage form and of the same generic drug type, which, when administered in the same amounts, will provide the same therapeutic effect as evidenced by the control of a symptom or disease.

(41) "Ultimate user" means a person who lawfully possesses a prescription drug for his or her own use, for the use of a member of the person's household, or for use in administering to an animal owned by the person or a member of his or her household.

(42) (a) "Wholesale distribution" means distribution of prescription drugs to persons or entities other than a consumer or patient.

(b) "Wholesale distribution" does not include:

(I) Intracompany sales or transfers of prescription drugs, including a transaction or transfer between a division, subsidiary, parent, or affiliated or related company under common ownership or control of an entity;

(II) The sale, purchase, distribution, trade, or transfer of a prescription drug or offer to sell, purchase, distribute, trade, or transfer a prescription drug for emergency medical reasons or during a state or national declaration of emergency;

(III) The sale or transfer of a drug for medical reasons by a retail pharmacy to another retail pharmacy to alleviate a temporary shortage;

(IV) The distribution of prescription drug samples by a manufacturer's representative;

(V) Drug returns, when conducted by a hospital, health care entity, or charitable institution in accordance with 21 CFR 203.23;

(VI) The sale of minimal quantities of prescription drugs by retail pharmacies to licensed practitioners for office use;

(VII) A retail pharmacy's delivery of prescription drugs to a patient or patient's agent pursuant to the lawful order of a licensed practitioner;

(VIII) The sale, transfer, merger, or consolidation of all or part of the business of a pharmacy or pharmacies from or with another pharmacy or pharmacies, whether accomplished as a purchase and sale of stock or business assets;

(IX) The direct sale, purchase, distribution, trade, or transfer of a prescription drug from a manufacturer to an authorized distributor of record to one additional authorized distributor of record but only if an authorized distributor of record that purchases a prescription drug from an authorized distributor of record that purchased the prescription drug directly from the manufacturer:

(A) Provides the supplying authorized distributor of record with a verifiable statement that the product is unavailable from the manufacturer; and

(B) Receives a verifiable statement from the supplying authorized distributor of record that the product was purchased directly from the manufacturer;

(X) The delivery of, or offer to deliver, a prescription drug by a common carrier solely in the common carrier's usual course of business of transporting prescription drugs where the common carrier does not store, warehouse, or take legal ownership of the prescription drug;

(XI) The sale or transfer from a retail pharmacy or chain pharmacy warehouse of expired, damaged, returned, or recalled prescription drugs to the original manufacturer or to a third-party returns processor;

(XII) The sale or transfer of compounded drugs compounded by a retail pharmacy as defined in subsection (7) of this section and as authorized by section 12-42.5-118 (6)(b);

(XIII) The transfer of prescription drugs within Colorado purchased with public funds by the department of public health and environment, created in section 25-1-102, C.R.S., or a district or county public health agency, created pursuant to section 25-1-506, C.R.S., and procured by a physician licensed in Colorado who is either the executive director or the chief medical officer appointed pursuant to section 25-1-105, C.R.S., or a public health director or medical officer of a county or district public health agency selected pursuant to section 25-1-508 (5)(c)(I), C.R.S. The transfers may only be made to the department of public health and environment pursuant to the Colorado medical license of the executive director or chief medical officer, a district or county public health agency pursuant to the Colorado medical license of the public health director or medical officer, or a physician licensed in Colorado.

(XIV) The distribution of naloxone;

(XV) The distribution, donation, or sale by a manufacturer or wholesaler of a stock supply of epinephrine auto-injectors to public schools or nonpublic schools for emergency use by designated school personnel in accordance with the requirements of section 22-1-119.5, C.R.S., or to other entities for emergency use in accordance with the requirements of article 47 of title 25, C.R.S.

(43) "Wholesaler" means a person engaged in the wholesale distribution of prescription drugs to persons, other than consumers, who are entitled to possess prescription drugs, including: Repackagers; own-label distributors; private-label distributors; jobbers; brokers; warehouses, including manufacturers' and distributors' warehouses; manufacturers' exclusive distributors; authorized distributors of record; drug wholesalers or distributors; independent wholesale drug traders; pharmacy buying cooperative warehouses; retail pharmacies that conduct wholesale distribution; and chain pharmacy warehouses that conduct wholesale distribution.



§ 12-42.5-103. State board of pharmacy - creation - subject to termination - repeal of parts

(1) The responsibility for enforcement of this article is vested in the state board of pharmacy, which is hereby created. The board has all of the duties, powers, and authority specifically granted by and necessary to the enforcement of this article, as well as other duties, powers, and authority as may be granted by statute from time to time. Except as otherwise provided to the contrary, the board shall exercise all its duties, powers, and authority in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(2) The board shall exercise its powers and perform its duties and functions specified by this article under the department of regulatory agencies and the executive director of the department as if the same were transferred to the department by a type 1 transfer, as is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(3) (a) Section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state, unless extended as provided in that section, applies to the state board of pharmacy created by this section.

(b) Parts 1 to 3 of this article are repealed, effective September 1, 2021. Prior to the repeal, the department of regulatory agencies shall review the board and the regulation of the practice of pharmacy pursuant to parts 1 to 3 of this article as provided in section 24-34-104, C.R.S.



§ 12-42.5-104. Membership of board - removal - compensation - meetings

(1) (a) The board is composed of five licensed pharmacists, each having at least five years' experience in this state and actively engaged in the practice of pharmacy in this state, and two nonpharmacists who have no financial interest in the practice of pharmacy.

(b) The governor shall make all appointments to the board in accordance with this section.

(c) For purposes of achieving a balance in the membership on the board, the governor shall consider:

(I) Whether the appointee's home is in:

(A) An urban or rural location; and

(B) An area already represented geographically by another appointee on the board; and

(II) The type of practice of the appointee so that various types of practices are represented on the board.

(d) (I) The term of office of each member is four years.

(II) In the case of an appointment to fill a vacancy, the appointee shall complete the unexpired term of the former board member.

(III) No member of the board may serve more than two consecutive full terms.

(e) No more than four members of the board shall be members of the same major political party.

(f) The governor shall appoint the pharmacist members in a manner to ensure that the term of one member expires July 1 of each year.

(2) The governor may remove any board member for misconduct, incompetence, or neglect of duty.

(3) Each member of the board shall receive the compensation provided for in section 24-34-102 (13), C.R.S.

(4) The board shall hold meetings at least once every four months at the times and places fixed by the board. At one meeting, the board shall elect a president and a vice-president. A majority of the members of the board constitutes a quorum for the conduct of business, and, except as otherwise provided in this part 1, all actions of the board must be by a majority of a quorum. The board shall give full and timely notice of all meetings of the board pursuant to any requirements of state laws. All board meetings and hearings are open to the public; except that the board may conduct any portion of its meetings in executive session closed to the public, as may be permitted by law.



§ 12-42.5-104.5. Veterinary pharmaceutical advisory committee - creation - appointments - rules - repeal

(1) (a) (I) There is created in the department of regulatory agencies the veterinary pharmaceutical advisory committee comprised of three members, each appointed by the state veterinarian who serves under the commissioner of agriculture pursuant to section 35-50-104, C.R.S., as follows:

(A) One member who is a licensed veterinarian who predominantly works on large animals, having at least five years' experience in this state, in good standing, and actively engaged in the practice of veterinary medicine;

(B) One member who is either a licensed pharmaceutical wholesaler engaged in the distribution of animal drugs, having at least five years' experience in this state, in good standing, and actively engaged in the practice of wholesale pharmacy or a licensed veterinarian, having at least five years' experience in this state, in good standing, and actively engaged in the practice of veterinary medicine, but who is not both a pharmaceutical wholesaler and a veterinarian; and

(C) One member who has a background in agriculture and who is not a pharmacist, pharmaceutical wholesaler, or veterinarian.

(II) The state veterinarian shall choose a person who does not do business along the front range for at least one of the professional appointments on the advisory committee.

(b) The members of the advisory committee serve three-year terms; except that the state veterinarian shall appoint one of the initial members of the advisory committee for a two-year term. If there is a vacancy on the advisory committee, the state veterinarian shall appoint a successor to fill the unexpired portion of the member's term.

(c) (I) The advisory committee shall elect a member to serve as chair of the advisory committee. The advisory committee shall meet as required by the board in accordance with subsection (2) of this section.

(II) Members of the advisory committee serve without compensation or reimbursement of expenses.

(III) A member of the advisory committee shall not perform an official act that:

(A) May provide a direct economic benefit to a business or other undertaking in which the member has a direct or substantial financial interest; or

(B) Involves a person with whom the member has engaged in a substantial number of business transactions.

(d) The department of regulatory agencies shall provide staff assistance to the advisory committee.

(2) (a) Unless a matter presented to the board constitutes an emergency requiring prompt resolution, the board shall refer the following matters that concern veterinary pharmaceuticals to the advisory committee for a recommendation on how the board should proceed on the matter:

(I) Whether and to what extent action, if any, should be taken on an investigation into or complaint of an alleged violation of this article, including whether to:

(A) Suspend or revoke a license or registration;

(B) Impose a fine against a licensee or registrant, whether the violation is egregious, and the amount of any fine recommended;

(C) Seek a restraining order or injunction in civil court against a person; or

(D) Pursue other disciplinary action against a licensee, registrant, or other person;

(II) Review of license and registration applications and renewal, reactivation, and reinstatement applications; and

(III) Promulgation of rules.

(b) Upon being referred a matter by the board, the advisory committee shall meet, in person or by teleconference, as soon as practicable to review the matter. The board shall share all documents, recordings, and other materials that are relevant to the matter referred with the advisory committee for the advisory committee's review of the matter. The advisory committee shall treat all shared materials as confidential. The advisory committee shall provide the board a written recommendation on how the board should proceed on the matter referred, setting forth its findings and conclusions. At the advisory committee's discretion, the advisory committee may also present its recommendations to the board in person or by teleconference.

(c) The board shall adopt the advisory committee's recommendation on a referred matter unless the board determines that there exists material and substantial evidence or information related to the matter that warrants a resolution of the matter that is distinct from the advisory committee's recommendation. If the board deviates from the advisory committee's recommendation, the board shall make a record of the reasons for the deviation.

(3) The board, in consultation with the state veterinarian, may promulgate rules to implement this section.

(4) (a) This section is repealed, effective September 1, 2026.

(b) Before the repeal of this section, the department of regulatory agencies shall review the advisory committee pursuant to section 2-3-1203, C.R.S.



§ 12-42.5-105. Rules

(1) The board shall make, adopt, amend, or repeal rules in accordance with article 4 of title 24, C.R.S., that the board deems necessary for the proper administration and enforcement of the responsibilities and duties delegated to the board by this article, including those relating to nuclear pharmacies.

(2) On or before January 1, 2016, the board shall adopt or amend rules as necessary to permit the dispensing of an opiate antagonist in accordance with section 12-42.5-120 (3).



§ 12-42.5-106. Powers and duties

(1) The board shall:

(a) Inspect, or direct inspectors who are licensed pharmacists to inspect, all outlets and investigate violations of this article;

(b) Prescribe forms and receive applications for licensure and registration and grant, renew, reactivate, and reinstate licenses and registrations;

(c) Deny, suspend, or revoke licenses or registrations;

(d) Apply to the courts for and obtain in accordance with the Colorado rules of civil procedure restraining orders and injunctions to enjoin violations of the laws that the board is empowered to enforce;

(e) Administer examinations to, and determine the qualifications and fitness of, applicants for licensure or registration;

(f) Keep a record of:

(I) All licenses, registrations, and license and registration renewals, reactivations, and reinstatements for a reasonable period;

(II) All suspensions, revocations, and any other disciplinary actions; and

(III) Its own proceedings;

(g) Collect all fees prescribed by this article;

(h) Fine registrants when consistent with the provisions of this article and the rules adopted pursuant to this article;

(i) (I) Conduct investigations, hold hearings, and take evidence in all matters relating to the exercise and performance of the powers and duties of the board.

(II) (A) The board or an administrative law judge may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter before the board.

(B) The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence, make findings, and report the findings to the board.

(III) Upon failure of any witness to comply with a subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. The court may hold the person or licensee in contempt of court for failure to obey the order of the court.

(j) Review and approve or reject applications for participation in the pharmacy peer health assistance diversion program pursuant to part 2 of this article and perform any other functions that were performed by the rehabilitation evaluation committee prior to its repeal.

(2) The board has other duties, powers, and authority as may be necessary to enforce this article and the rules adopted pursuant to this article.

(3) The board may:

(a) Adopt a seal to be used only in the manner the board prescribes;

(b) Promulgate rules governing the compounding of pharmaceutical products, which rules must address the following:

(I) Training and qualifications;

(II) Quality control;

(III) Internal operating procedures;

(IV) Procurement of compounding materials;

(V) Formulation, documentation, and testing requirements;

(VI) Equipment standards;

(VII) Facility standards; and

(VIII) A recall system.

(4) (a) (I) Whenever a duly authorized agent of the board finds or has probable cause to believe that, in any registered outlet, any drug, nonprescription drug, or device is adulterated or misbranded within the meaning of the "Colorado Food and Drug Act", part 4 of article 5 of title 25, C.R.S., the agent shall affix to the article a tag or other appropriate marking giving notice:

(A) That the article is, or is suspected of being, adulterated or misbranded;

(B) That the article has been detained or embargoed; and

(C) Warning all persons not to remove or dispose of the article by sale or otherwise until the board, its agent, or the court gives provision for removal or disposal.

(II) No person shall remove or dispose of an embargoed article by sale or otherwise without the permission of the board or its agent or, after summary proceedings have been instituted, without permission from the court.

(b) If the board or the court removes the embargo, neither the board nor the state is liable for damages because of the embargo if the court finds that there was probable cause for the embargo.

(c) When an agent finds that an article detained or embargoed under paragraph (a) of this subsection (4) is adulterated or misbranded, the agent shall petition the judge of the district court in whose jurisdiction the article is detained or embargoed for an order for condemnation of the article. When the agent finds that an article so detained or embargoed is not adulterated or misbranded, he or she shall remove the tag or other marking.

(d) (I) If the court finds that a detained or embargoed article is adulterated or misbranded, except as provided in subparagraph (II) of this paragraph (d), the court shall order the article, after entry of the decree, to be destroyed at the expense of the owner of the article under the supervision of the agent. The owner of the article or the owner's agent shall bear all court costs and fees, storage, and other proper expense.

(II) When the owner can correct the adulteration or misbranding by proper labeling or processing of the article, after entry of the decree and after the owner has paid the costs, fees, and expenses and has posted a good and sufficient bond, conditioned that the article be properly labeled or processed, the court may direct, by order, that the article be delivered to the owner for proper labeling or processing under the supervision of an agent. The owner shall pay the expense of the agent's supervision. The bond must be returned to the owner of the article once the board represents to the court that the article is no longer in violation of the embargo and that the owner has paid the expenses of supervision.

(e) It is the duty of the attorney general or the district attorney to whom the board reports any violation of this subsection (4) to institute appropriate proceedings in the proper courts without delay and to prosecute the matter in the manner required by law. Nothing in this paragraph (e) requires the board to report violations when the board believes the public interest will be adequately served in the circumstances by a suitable written notice or warning.



§ 12-42.5-107. Drugs, devices, and other materials

(1) The board is responsible for the control and regulation of drugs, including the following:

(a) The regulation of the sale at retail and the dispensing of drugs;

(b) The specification of minimum professional and technical equipment, environment, supplies, and procedures for the compounding or dispensing of medications and drugs;

(c) The control of the purity and quality of drugs.

(2) The board is responsible for the control and regulation of the sale of devices at retail; except that the board shall not regulate the sale of any disposable veterinary device. The board may also exempt from regulation veterinary devices:

(a) That are regulated by the FDA; or

(b) For which the board determines regulation is unnecessary.



§ 12-42.5-108. Publications

The board shall issue its publications that are circulated in quantity outside the executive branch in accordance with section 24-1-136, C.R.S. The board shall circulate its publications to all registered prescription drug outlets that will be directly affected by the publications.



§ 12-42.5-109. Reporting - malpractice claims

(1) Each insurance company licensed to do business in this state and engaged in the writing of malpractice insurance for licensed pharmacists and pharmacies, and each pharmacist or pharmacy that self-insures, shall send to the board, in the form prescribed by the board, information relating to each malpractice claim against a licensed pharmacist that is settled or in which judgment is rendered against the insured.

(2) The insurance company or self-insured pharmacist or pharmacy shall provide information relating to each malpractice claim as is deemed necessary by the board to conduct a further investigation and hearing.

(3) Information relating to each malpractice claim provided by insurance companies or self-insured pharmacists or pharmacies is exempt from the provisions of any law requiring that the proceedings of the board be conducted publicly or that the minutes or records of the board be open to public inspection unless the board takes final disciplinary action. The board may use the information in any formal hearing involving a licensee or registrant.



§ 12-42.5-110. Fees

(1) The director of the division of professions and occupations shall determine, and the board shall collect, fees pursuant to section 24-34-105, C.R.S., for the following licenses and registrations:

(a) For certifying to another state the grades of a person who has taken the pharmacist examination in this state;

(b) For the initial licensure, upon examination, as a pharmacist, as provided in section 12-42.5-112 (4);

(c) For the initial licensure, without examination and upon presentation of evidence of licensure in another state, as a pharmacist, as provided in section 12-42.5-112 (8);

(d) For the renewal of a license as a licensed pharmacist, as provided in section 12-42.5-114 (1);

(e) For reinstatement as a licensed pharmacist, as provided in section 12-42.5-114 (2);

(f) For the transfer of a prescription drug outlet registration to a new owner, as provided in section 12-42.5-116 (2);

(g) For the transfer of a manager's name, as provided in section 12-42.5-116 (1);

(h) For the issuance of a duplicate certificate to a licensed pharmacist;

(i) For the initial licensure as a pharmacy intern;

(j) For the issuance of a duplicate license of a pharmacy intern;

(k) For the transfer of a prescription drug outlet registration to a new location, as provided in section 12-42.5-116 (2);

(l) For reissuing a prescription drug outlet registration in a new store name, without change of owner or manager, as provided in section 12-42.5-116 (2);

(m) For the initial registration or the renewal of the registration of a prescription drug outlet, as provided in section 12-42.5-116 (2);

(n) For the initial certificate evidencing licensure for all pharmacists;

(o) For the initial and renewal registration of all other outlets under section 12-42.5-117 not covered in this section;

(p) For the initial and renewal registration of all nonresident prescription drug outlets under section 12-42.5-130;

(q) For the initial and renewal registration of humane societies and animal control agencies pursuant to section 12-42.5-117 (12).

(2) Any pharmacist licensed in Colorado for fifty years or more as a pharmacist is exempt from the payment of fees under this article and is allowed to practice as a licensed pharmacist.



§ 12-42.5-111. Approval of schools

(1) A school or college of pharmacy that is approved by the board as a school or college of pharmacy from which graduation is required in order for the graduate of the school or college of pharmacy to apply for a license as a pharmacist must meet the requirements set forth by the board.

(2) The board may utilize the facilities, reports, requirements, and recommendations of any recognized accrediting organization in determining the requirements for a school or college of pharmacy.

(3) The board shall maintain a list of approved schools or colleges.



§ 12-42.5-112. Licensure or registrations - applicability - applications - licensure requirements - rules

(1) This article applies to all persons in this state engaged in the practice of pharmacy and to all outlets in this state engaged in the manufacture, dispensing, production, sale, and distribution of drugs, devices, and other materials used in the treatment of injury, illness, and disease.

(2) (a) Every applicant for a license under this article must read and write the English language, or if the applicant is a partnership, each member of the partnership must read and write the English language. If the applicant is a Colorado corporation, the corporation must be in good standing, and if the applicant is a foreign corporation, it must be qualified to do business in this state.

(b) The board shall issue the appropriate registration to each manufacturer and wholesaler that meets the requirements of this article unless the board determines that the issuance of the registration would be inconsistent with the public interest. In determining the public interest, the board shall consider the following factors:

(I) Maintenance of effective controls against diversion of controlled substances into illegitimate medical, scientific, or industrial channels;

(II) Compliance with applicable state and local laws;

(III) Any conviction of the applicant under any federal or state law relating to a controlled substance;

(IV) Past experience in the manufacture or distribution of controlled substances and the existence in the applicant's establishment of effective controls against diversion;

(V) Any false or fraudulent information in an application filed under this part 1;

(VI) Suspension or revocation of the applicant's federal registration to manufacture, distribute, or dispense a controlled substance as authorized by federal law; and

(VII) Any other factors relevant to and consistent with the public peace, health, and safety.

(3) Every applicant for a license or registration under this article shall make written application in the manner and form prescribed by the board, setting forth the applicant's name and address, the applicant's qualifications for the license or registration, and other information required by the board. The applicant shall submit with the application the required fee, and, if the applicant is required to take an examination, the applicant shall appear for examination at the time and place fixed by the board.

(4) (a) (I) An applicant who has graduated from a school or college of pharmacy approved by the board may take an examination before the board.

(II) The examination must be designed fairly to test the applicant's knowledge of pharmacy and other related subjects and must be in a form approved by the board. The examination cannot be administered orally.

(III) An applicant for licensure by examination shall have completed an internship as prescribed by the board.

(b) A person who produces evidence satisfactory to the board that the person has graduated and obtained a degree from a school of pharmacy outside the United States and has passed a foreign graduate equivalency test given or approved by the board may apply to take the examination set forth in paragraph (a) of this subsection (4).

(5) Every applicant for licensure as a pharmacist, whether by examination, transfer of license, reactivation, or reinstatement, shall take a jurisprudence examination approved by the board that tests such applicant's knowledge of the laws of this state.

(6) No applicant shall exercise the privileges of licensure or registration until the board grants the license or registration.

(7) The board may require any applicant for licensure to display written or oral competency in English. The board may utilize a standardized test to determine language proficiency.

(8) A person licensed by examination and in good standing in another state may apply for a license transfer. The board shall designate a clearinghouse for license transfer applicants, and a person applying for a license transfer shall apply through the clearinghouse designated by the board.

(9) The board shall adopt rules as necessary to ensure that any person who manufactures drugs and any wholesaler of drugs possesses the minimum qualifications required for wholesale drug distributors pursuant to the federal "Prescription Drug Marketing Act of 1987", 21 U.S.C. sec. 353, as amended.

(10) A person whose license has been revoked shall not reapply for licensure earlier than two years after the effective date of the revocation.

(11) Issuance of a license or registration under this section and section 12-42.5-117 does not entitle a licensee or registered facility or outlet to wholesale, manufacture, distribute, dispense, or professionally use controlled substances beyond the scope of his or her federal registration.



§ 12-42.5-113. Exemptions from licensure - hospital residency programs - home renal dialysis - research companies

(1) The board is authorized to approve hospital residency programs in the practice of pharmacy. Persons accepted into an approved hospital residency program who are licensed to practice pharmacy in another state are exempt from the licensing requirements of this article so long as their practice is limited to participation in the residency program.

(2) This article does not apply to the sale or delivery of a dialysis solution if all of the following conditions are met:

(a) The sale or delivery is made directly by the manufacturer to a person with chronic kidney failure or to the designee of the person;

(b) The sale or delivery is for the purpose of self-administration by the person pursuant to an order by a physician lawfully practicing in this state; and

(c) The solution is sold or delivered in original packages, properly labeled, and unadulterated in accordance with the requirements of the "Colorado Food and Drug Act", part 4 of article 5 of title 25, C.R.S., and the "Federal Food, Drug, and Cosmetic Act".

(3) A manufacturer that must obtain a prescription drug or device solely for use in its research, development, or testing procedures and that does not further distribute the drug or device may apply to the board for a waiver of registration pursuant to this subsection (3). The board may grant a waiver if the manufacturer submits to the board the name of the drug or device it requires and an affidavit certifying that the drug or device will only be used for necessary research, development, or testing procedures and will not be further distributed. A waiver granted pursuant to this subsection (3) does not apply to a controlled substance, as defined in section 18-18-102 (5), C.R.S., or in federal law.

(4) An employee of a facility, as defined in section 25-1.5-301, C.R.S., who is administering and monitoring medications to persons under the care or jurisdiction of the facility pursuant to part 3 of article 1.5 of title 25, C.R.S., need not be licensed by the board to lawfully possess controlled substances under this article.



§ 12-42.5-114. Expiration and renewal of licenses or registrations

(1) All licenses and registrations expire pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and must be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license or registration pursuant to the schedule established by the director of the division of professions and occupations, the license or registration expires. Any person whose license or registration expires is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(2) A pharmacist who fails to renew his or her license on or before the applicable renewal time may have his or her license reinstated for the remainder of the current renewal period by filing a proper application, satisfying the board that the pharmacist is fully qualified to practice, and paying the reinstatement fee as provided in section 12-42.5-110 (1)(e) and all delinquent fees.

(3) Except for good cause shown, the board shall not grant a license to a pharmacy intern more than two years after the applicant has ceased to be an enrolled student in a college or school of pharmacy approved by the board.



§ 12-42.5-115. Continuing education

(1) Except as permitted in subsections (2) and (3) of this section, the board shall not renew, reinstate, or reactivate the license of any pharmacist until the pharmacist presents evidence that he or she has completed twenty-four hours of approved continuing pharmaceutical education within the preceding two years. Subject to subsection (9) of this section, the evidence may be provided by checking a sign-off box on the license renewal application.

(2) (a) The board may renew the license of a pharmacist who presents acceptable evidence that the pharmacist was unable to comply with subsection (1) of this section.

(b) The board may grant a six-month compliance extension to pharmacists who are unable to comply with subsection (1) of this section.

(3) The board may renew the license for the first renewal period following the issuance of the original license without requiring a pharmacist to complete any continuing pharmaceutical education if the pharmacist obtains a license within one year after the completion of the pharmacist's pharmaceutical education.

(4) To qualify for continuing education credit, a program of continuing pharmaceutical education must be currently approved by the accreditation council on pharmaceutical education or an equivalent accrediting body as determined by the board.

(5) Each program of continuing pharmaceutical education must consist of at least one continuing education unit, which is one hour of participation in an organized continuing educational experience, including postgraduate studies, institutes, seminars, lectures, conferences, workshops, correspondence courses, cassette programs, programmed learning courses, audiovisual programs, internet programs, and any other form of presentation that is accredited.

(6) Any aspect of the practice of pharmacy may be the subject of a program of continuing pharmaceutical education, including pharmaceutics, compounding, pharmacology, pharmaceutical chemistry, biochemistry, physiology, microbiology, pharmacy administration, and professional practice management.

(7) A program of continuing pharmaceutical education may include the following:

(a) A definite stated objective;

(b) Presentation in an organized manner; and

(c) A method of program evaluation that is suitable to the type of program being presented.

(8) A program of continuing pharmaceutical education must meet the requirements as established by the accrediting body.

(9) The board may annually audit up to five percent of the pharmacists licensed and residing in Colorado to determine compliance with this section.

(10) If a licensed pharmacist fails to obtain the twenty-four hours of approved continuing pharmaceutical education, the pharmacist's license becomes inactive. An inactive licensee is not required to comply with any continuing pharmaceutical education requirement so long as the licensee remains inactive, but the licensee must continue to pay applicable fees, including renewal fees. The board shall note "inactive status" on the face of any license it issues to a licensee while the licensee remains inactive. Should an inactive pharmacist wish to resume the practice of pharmacy after being placed on an inactive list, the pharmacist shall file an application to activate his or her license, pay the license renewal fee, and, subject to subsections (2) and (3) of this section, meet the twenty-four-hour continuing education requirement. If a licensed pharmacist engages in the practice of pharmacy while on inactive status, that conduct may be grounds for license revocation under this article.



§ 12-42.5-116. Prescription drug outlet under charge of pharmacist

(1) (a) A prescription drug outlet must be under the direct charge of a pharmacist manager. A proprietor who is not a pharmacist shall comply with this requirement and shall provide a manager who is a pharmacist.

(b) The registration of any prescription drug outlet becomes void if the pharmacist manager in whose name the prescription drug outlet registration was issued ceases to be engaged as the manager. The owner shall close the prescription drug outlet unless the owner:

(I) Employs a new pharmacist manager; and

(II) Within thirty days after termination of the former manager's employment:

(A) Applies to transfer the registration to the new pharmacist manager; and

(B) Pays the registration transfer fee.

(c) At the time the pharmacist manager in whose name the registration was obtained ceases to be employed as the pharmacist manager, he or she shall immediately report to the board the fact that he or she is no longer manager of the prescription drug outlet. The pharmacist manager is responsible as the manager until the cessation of employment is reported. The proprietor of the prescription drug outlet shall also notify the board of the termination of managership.

(2) A prescription drug outlet shall not commence business until it applies to the board for a registration and receives from the board a registration showing the name of the proprietor and the name of the manager. Upon transfer of the ownership of a prescription drug outlet, the new proprietor shall submit to the board an application to transfer the registration of the prescription drug outlet, and, upon approval of the transfer by the board, the board shall transfer the registration to the new proprietor. Upon the change of name or location of a prescription drug outlet, the registrant shall submit an application to change the name or location and the applicable fee, and, upon approval of the application, the board shall issue a new registration showing the new name or new location.

(3) (a) A prescription drug outlet operated by the state of Colorado or any political subdivision of the state is not required to be registered but, in lieu of a registration, must apply to the board, on a form approved by the board, for a certificate of compliance. The board shall determine whether the prescription drug outlet is operated in accordance with the laws of this state and the rules of the board. If the board determines that the prescription drug outlet is operated in accordance with state laws and board rules, except for the holding of a prescription drug outlet registration, the board shall issue a certificate of compliance, which certificate expires and may be renewed in accordance with section 24-34-102 (8), C.R.S. Once the board issues the certificate of compliance, the prescription drug outlet has the rights and privileges of, and is treated in all respects as, a registered prescription drug outlet. The provisions of this article with respect to the denial, suspension, or revocation of a prescription drug outlet registration apply to a certificate of compliance.

(b) An outlet as recognized in section 12-42.5-117 (1)(d) need not be under the direct charge of a pharmacist, but a licensed pharmacist shall either initially interpret all prescription orders compounded or dispensed from the outlet or provide written protocols for compounding and dispensing by unlicensed persons. An outlet qualifying for registration under this paragraph (b) may also apply to the board for a waiver of the requirements concerning physical space, equipment, inventory, or business hours as necessary and consistent with the outlet's limited public welfare purpose. In determining the granting or denial of a waiver application, the board shall ensure that the public interest criteria set forth in section 12-42.5-101 are satisfied. All other provisions of this article, except as specifically waived by the board, apply to the outlet.

(4) Every outlet and every pharmacist and pharmacy intern regularly practicing shall conspicuously display the registration and license, respectively, within the premises of the place of practice or outlet.

(5) The pharmacist responsible for the prescription order or chart order may delegate certain specific tasks described in section 12-42.5-102 (31)(b) to a person who is not a pharmacist or pharmacy intern but who is an unlicensed assistant under the pharmacist's supervision if, in the pharmacist's professional judgment, the delegation is appropriate; except that the pharmacist shall not make the delegation if the delegation jeopardizes the public health, safety, or welfare, is prohibited by rule of the board, or violates section 12-42.5-126 (1).



§ 12-42.5-117. Registration of facilities - rules

(1) All outlets with facilities in this state shall register with the board in one of the following classifications:

(a) Prescription drug outlet;

(b) Wholesale drug outlet;

(c) Manufacturing drug outlet;

(d) Any other outlet, as may be authorized by this article or that meets the definition of outlet as set forth in section 12-42.5-102 (25).

(2) The board shall establish, by rule, criteria, consistent with section 12-42.5-112 and with the public interest as set forth in section 12-42.5-101, that an outlet that has employees or personnel engaged in the practice of pharmacy must meet to qualify for registration in each classification.

(3) The board shall specify by rule the registration procedures applicants must follow, including the specifications for application for registration and the information needed.

(4) Registrations issued by the board pursuant to this section are transferable or assignable only pursuant to this article and rules established by the board.

(5) It is lawful for a person to sell and distribute nonprescription drugs. Any person engaged in the sale and distribution of nonprescription drugs is not improperly engaged in the practice of pharmacy, and the board shall not promulgate any rule pursuant to this article that permits the sale of nonprescription drugs only by a licensed pharmacist or only under the supervision of a licensed pharmacist or that would otherwise apply to or interfere with the sale and distribution of nonprescription drugs.

(6) The board shall accept the licensure or certification of nursing care facilities and intermediate care facilities required by the department of public health and environment as sufficient registration under this section.

(7) A separate registration is required under this section for any area outside the outlet that is not a satellite where pharmaceutical care and services are provided and for any area outside the outlet that is under different ownership from the outlet.

(8) No hospital outlet filling inpatient chart orders shall sell or otherwise transfer any portion of its prescription drug inventory to another registered outlet for sale or dispensing at retail. This subsection (8) does not limit any transfer of prescription drugs for the hospital's own use or limit the ability of a hospital outlet to engage in a casual sale.

(9) (a) Subject to paragraph (b) of this subsection (9), a prescription drug outlet may register as a compounding prescription drug outlet.

(b) The board shall not register a facility as a compounding prescription drug outlet unless:

(I) The facility has been accredited by a board-approved compounding accreditation entity to be within acceptable parameters to compound more than ten percent of the facility's total sales; and

(II) Ownership of the facility is vested solely in a pharmacist.

(c) To be approved by the board to accredit a compounding prescription drug outlet, a compounding accreditation entity shall be, at a minimum, a scientific organization with expertise in compounding medications.

(10) (a) On or after January 1, 2013, a satellite shall register as a hospital satellite pharmacy if the satellite:

(I) Is located in a facility that is under the same management and control as the building or site where the prescription drug outlet is located; and

(II) Has a different address than the prescription drug outlet.

(b) The board shall adopt rules as necessary to implement this subsection (10). At a minimum, the rules must set forth the manner in which a satellite is to apply for a hospital satellite pharmacy registration and the limits on the distance of satellites from the main prescription drug outlet.

(11) On or after January 1, 2013, a prescription drug outlet may register as a specialized prescription drug outlet if it engages in the compounding, dispensing, and delivery of drugs and devices to, or the provision of pharmaceutical care to residents of, a long-term care facility. The board shall adopt rules as necessary to implement this subsection (11).

(12) (a) A humane society that is duly registered with the secretary of state and has been in existence and in business for at least five years in this state as a nonprofit corporation, or an animal control agency that is operated by a unit of government, shall register with the board.

(b) The board may issue a limited license to a humane society or animal control agency to perform the activities described in section 12-42.5-118 (17).

(c) The board shall adopt rules as necessary to ensure strict compliance with this subsection (12) and section 12-42.5-118 (17) and, in conjunction with the state board of veterinary medicine, shall develop criteria for training individuals in the administration of the drug or combination of drugs.

(d) Nothing in this subsection (12) applies to a licensed veterinarian.

(13) A facility or outlet applying for a registration under this section shall have adequate and proper facilities for the handling and storage of controlled substances and shall maintain proper control over the controlled substances to ensure the controlled substances are not illegally dispensed or distributed.

(14) The board shall not issue a registration under this section to a manufacturer or distributor of marijuana or marijuana concentrate, as those terms are defined in section 27-80-203 (15) and (16), C.R.S., respectively.



§ 12-42.5-118. Compounding - dispensing - sale of drugs and devices - rules - definition

(1) Except as otherwise provided in this section or part 2 of article 80 of title 27, C.R.S., no drug, controlled substance, or device shall be sold, compounded, dispensed, given, received, or held in possession unless it is sold, compounded, dispensed, given, or received in accordance with this section.

(2) Except as provided in subsection (7) of this section, a manufacturer of drugs may sell or give any drug to:

(a) Any wholesaler of drugs;

(b) A licensed hospital;

(c) An other outlet;

(d) A registered prescription drug outlet; or

(e) Any practitioner authorized by law to prescribe the drugs.

(3) (a) A wholesaler may sell or give any drug or device to:

(I) Another wholesaler of drugs or devices;

(II) Any licensed hospital;

(III) A registered prescription drug outlet;

(IV) An other outlet; or

(V) Any practitioner authorized by law to prescribe the drugs or devices.

(b) A wholesaler may sell or deliver to a person responsible for the control of an animal a drug intended for veterinary use for that animal only if a licensed veterinarian has issued, prior to such sale or delivery, a written prescription order for the drug in the course of an existing, valid veterinarian-client-patient relationship as defined in section 12-64-103 (15.5); except that, if the prescription order is for a drug that is not a controlled substance or is a controlled substance listed on schedule III, IV, or V, the licensed veterinarian may issue an oral prescription order for that drug. If the licensed veterinarian issues an oral prescription order for a controlled substance listed on schedule III, IV, or V, the licensed veterinarian shall provide a written prescription to the wholesaler within three business days after issuing the oral order.

(4) Only a registered prescription drug outlet or other outlet registered pursuant to section 12-42.5-117 (1)(d) may compound or dispense a prescription. Initial interpretation and final evaluation, as defined by the board, may be conducted at a location other than a registered prescription drug outlet or other outlet registered pursuant to this article in accordance with rules adopted by the board.

(5) (a) A registered prescription drug or licensed hospital other outlet may:

(I) Make a casual sale or loan of or give a drug to another registered outlet or to a wholesaler of drugs;

(II) Sell or give a drug to a practitioner authorized by law to prescribe the drug;

(III) Supply an emergency kit or starter dose, as defined by the board by rule, to:

(A) Any facility approved by the board for receipt of an emergency kit;

(B) Any home health agency licensed by the department of public health and environment and approved by the board for receipt of an emergency kit;

(C) Any licensed hospice approved by the board for receipt of an emergency kit in compliance with subsection (12) of this section; and

(D) Any acute treatment unit licensed by the department of public health and environment and approved by the board for receipt of an emergency kit.

(b) In the case of a county or district public health agency that operates registered other outlets, one registered other outlet may make a casual sale of a drug to another registered other outlet if:

(I) The drug is sold in the original sealed container in which it was originally received from the wholesaler;

(II) A casual sale is not made to a registered other outlet that is not owned or operated by that county or district public health agency; and

(III) The amount sold does not exceed the ten percent limit established by section 12-42.5-102 (6).

(c) Pursuant to section 17-1-113.1, C.R.S., the department of corrections may transfer, deliver, or distribute to a corporation, individual, or other entity entitled to possess prescription drugs, other than a consumer, prescription drugs in an amount that is less than, equal to, or in excess of five percent of the total number of dosage units of drugs dispensed and distributed on an annual basis.

(6) (a) A practitioner may personally compound and dispense for any patient under the practitioner's care any drug that the practitioner is authorized to prescribe and that the practitioner deems desirable or necessary in the treatment of any condition being treated by the practitioner, and the practitioner is exempt from all provisions of this article except section 12-42.5-126.

(b) (I) The board shall promulgate rules authorizing a prescription drug outlet located in this state to compound drugs for office use by a practitioner or for use by a hospital located in this state. The rules must limit the amount of drugs a prescription drug outlet may compound and distribute to a practitioner or hospital pursuant to this paragraph (b) to no more than ten percent of the total number of drug dosage units dispensed and distributed on an annual basis by the outlet.

(II) (A) The ten percent limitation set forth in subparagraph (I) of this paragraph (b) applies to a compounded drug for veterinary use that a prescription drug outlet distributes in Colorado.

(B) For purposes of this subparagraph (II), a "prescription drug outlet" includes a nonresident pharmacy outlet registered or licensed pursuant to this article where prescriptions are compounded and dispensed, but only if the nonresident pharmacy outlet has provided the board with a copy of the most recent inspection of the nonresident pharmacy outlet by the agency that regulates pharmaceuticals in the state of residence and a copy of the most recent inspection received from a board-approved third-party entity that inspects pharmacy outlets, for which third-party inspection the nonresident pharmacy outlet shall obtain and pay for on an annual basis, and the board approves the inspection reports as satisfactorily demonstrating proof of compliance with the board's own inspection procedure and standards.

(c) Nothing in this section prohibits an optometrist licensed pursuant to article 40 of this title or a physician licensed pursuant to article 36 of this title from charging a fee for prescribing, adjusting, fitting, adapting, or dispensing drugs for ophthalmic purposes and ophthalmic devices, such as contact lenses, that are classified by the federal food and drug administration as a drug or device, as long as the activity is within the scope of practice of the optometrist pursuant to article 40 of this title or the scope of practice of the physician pursuant to article 36 of this title.

(7) Distribution of any sample may be made only upon written receipt from a practitioner, and the receipt must be given specifically for each drug or drug strength received.

(8) It is lawful for the vendor of any drug or device to repurchase the drug or device from the vendee to correct an error, to retire an outdated article, or for other good reason, under rules the board may adopt to protect consumers of drugs and devices against the possibility of obtaining unsafe or contaminated drugs or devices.

(9) A duly authorized agent or employee of an outlet registered by the board is not deemed to be in possession of a drug or device in violation of this section if he or she is in possession of the drug or device for the sole purpose of carrying out the authority granted by this section to his or her principal or employer.

(10) Any hospital employee or agent authorized by law to administer or dispense medications may dispense a twenty-four-hour supply of drugs on the specific order of a practitioner to a registered emergency room patient.

(11) The original, duplicate, or electronic or mechanical facsimile of a chart order by the physician or lawfully designated agent constitutes a valid authorization to a pharmacist or pharmacy intern to dispense to a hospitalized patient for administration the amounts of the drugs as will enable an authorized person to administer to the patient the drug ordered by the practitioner. The practitioner is responsible for verifying the accuracy of any chart order he or she transmitted to anyone other than a pharmacist or pharmacist intern within forty-eight hours of the transmittal.

(12) Any facility approved by the board, any home health agency certified by the department of public health and environment and approved by the board, and any licensed hospice approved by the board may maintain emergency drugs provided and owned by a prescription drug outlet, consisting of drugs and quantities as established by the board.

(13) An intern under the direct and immediate supervision of a pharmacist may engage in the practice of pharmacy. An intern, as defined in section 12-42.5-102 (17)(a), engaged in the practice of pharmacy within the curriculum of a school or college of pharmacy in accordance with section 12-42.5-102 (17)(a), may be supervised by a manufacturer registered pursuant to section 12-42.5-112 or by another regulated individual as provided for in rules adopted by the board.

(14) A manufacturer or wholesaler of prescription drugs shall not sell or give any prescription drug, as provided in subsections (2) and (3) of this section, to a licensed hospital or registered outlet or to any practitioner unless the prescription drug stock container bears a label containing the name and place of business of the manufacturer of the finished dosage form of the drug and, if different from the manufacturer, the name and place of business of the packer or distributor.

(15) (a) A compounding prescription drug outlet registered pursuant to section 12-42.5-117 (9) may dispense and distribute compounded drugs without limitation to practitioners or to prescription drug outlets under common ownership with the pharmacist who owns the compounding prescription drug outlet.

(b) The following may distribute compounded and prepackaged medications, without limitation, to pharmacies and other outlets under common ownership of the entity:

(I) A prescription drug outlet owned and operated by a hospital that is accredited by the joint commission on accreditation of healthcare organizations or a successor organization;

(II) A prescription drug outlet operated by a health maintenance organization, as defined in section 10-16-102, C.R.S.; and

(III) The Colorado department of corrections.

(c) (I) A prescription drug outlet shall not compound drugs that are commercially available except as provided in subparagraph (II) of this paragraph (c).

(II) A pharmacist may compound a commercially available drug if the compounded drug is significantly different from the commercially available drug or if use of the compounded drug is in the best medical interest of the patient, based upon the practitioner's drug order, including the removal of a dye that causes an allergic reaction. If the pharmacist compounds a drug in lieu of a commercially available product, the pharmacist shall notify the patient of that fact.

(16) A prescription drug outlet may allow a licensed pharmacist to remove immunizations and vaccines from the prescription drug outlet for the purpose of administration by a licensed pharmacist, or an intern under the supervision of a pharmacist certified in immunization, pursuant to rules promulgated by the board. The board shall promulgate rules regarding the storage, transportation, and record keeping of immunizations and vaccines that are administered off-site.

(17) (a) A humane society or animal control agency that is registered with the board pursuant to section 12-42.5-117 (12) is authorized to:

(I) Purchase, possess, and administer sodium pentobarbital, or sodium pentobarbital in combination with other prescription drugs that are medically recognized for euthanasia, to euthanize injured, sick, homeless, or unwanted pets and animals; and

(II) Purchase, possess, and administer drugs commonly used for the chemical capture of animals for control purposes or to sedate or immobilize pet animals immediately prior to euthanasia.

(b) A society or agency registered pursuant to section 12-42.5-117 (12) shall not permit a person to administer scheduled controlled substances, sodium pentobarbital, or sodium pentobarbital in combination with other noncontrolled prescription drugs that are medically recognized for euthanasia unless the person has demonstrated adequate knowledge of the potential hazards and proper techniques to be used in administering the drug or combination of drugs.

(18) Persons registered as required under this part 1, or otherwise licensed or registered as required by federal law, may possess, manufacture, distribute, dispense, or administer controlled substances only to the extent authorized by their registrations or federal registrations or licenses and in conformity with this article and with article 18 of title 18, C.R.S.



§ 12-42.5-118.5. Compounding drugs for office use by a veterinarian - rules - definitions

(1) A registered prescription drug outlet may compound and distribute a drug to a licensed veterinarian so that the veterinarian may maintain the drug as part of the veterinarian's office stock.

(2) (a) A veterinarian may dispense a compounded drug maintained as part of the veterinarian's office stock pursuant to subsection (1) of this section only if:

(I) The compounded drug is necessary for the treatment of an animal patient's emergency condition; and

(II) As determined by the veterinarian, the veterinarian cannot access, in a timely manner, the compounded drug through a registered prescription drug outlet.

(b) A veterinarian shall not dispense a compounded drug pursuant to this section in an amount greater than the amount required to treat an animal patient's emergency condition for five days.

(3) A licensed veterinarian shall not administer or dispense a compounded drug maintained for office stock pursuant to this section or for office use pursuant to section 12-42.5-118 (6)(b)(II) without a valid veterinarian-client-patient relationship in place at the time of administering the compounded drug to an animal patient or dispensing the compounded drug to a client.

(4) To compound and distribute a controlled substance pursuant to this section or section 12-42.5-118 (6)(b)(II), a registered prescription drug outlet shall possess a valid manufacturing registration from the federal drug enforcement administration.

(5) As used in this section, unless the context otherwise requires:

(a) "Client" has the same meaning as set forth in section 12-64-103 (4.3).

(b) "Office stock" means the storage of a compounded drug:

(I) That was distributed or sold by a registered prescription drug outlet to a veterinarian;

(II) Without a specific animal patient indicated to receive the compounded drug; and

(III) That the veterinarian may subsequently administer to an animal patient or dispense to a client.

(c) Repealed.

(d) (I) "Prescription drug outlet" means any:

(A) Resident or nonresident pharmacy outlet registered or licensed pursuant to this article where prescriptions are compounded and dispensed; or

(B) Federally owned and operated pharmacy registered with the federal drug enforcement administration.

(II) Notwithstanding subparagraph (I) of this paragraph (d), "prescription drug outlet" does not include a nonresident pharmacy outlet unless the nonresident pharmacy outlet has provided the board with a copy of the most recent inspection of the nonresident pharmacy by the agency that regulates pharmaceuticals in the state of residence and a copy of the most recent inspection received from a board-approved third-party entity that inspects pharmacy outlets, for which third-party inspection the nonresident pharmacy outlet shall obtain and pay for on an annual basis, and the board approves the inspection reports as satisfactorily demonstrating proof of compliance with the board's own inspection procedure and standards.

(6) The board may promulgate rules as necessary concerning compounded veterinary pharmaceuticals pursuant to this section and section 12-42.5-118 (6)(b)(II).



§ 12-42.5-119. Limited authority to delegate activities constituting practice of pharmacy to pharmacy interns or pharmacy technicians

(1) A pharmacist may supervise up to six persons who are either pharmacy interns or pharmacy technicians, of whom no more than two may be pharmacy interns. If three or more pharmacy technicians are on duty, the majority must be certified by a nationally recognized certification board, possess a degree from an accredited pharmacy technician training program, or have completed five hundred hours of experiential training in duties described in section 12-42.5-102 (31)(b) at the pharmacy as certified by the pharmacist manager within eighteen months of hire.

(2) The pharmacy shall retain documentation verifying the training for review by the pharmacist responsible for the final check on prescriptions filled by the pharmacy technician and shall make the documentation available for inspection by the board.

(3) The supervision ratio specified in subsection (1) of this section does not include other ancillary personnel who may be in the prescription drug outlet but who are not performing duties described in section 12-42.5-102 (31)(b) that are delegated to the interns or pharmacy technicians.



§ 12-42.5-120. Prescription required - exception - dispensing opiate antagonists - definitions

(1) Except as provided in section 18-18-414, C.R.S., and subsections (2) and (3) of this section, an order is required prior to dispensing any prescription drug. Orders shall be readily retrievable within the appropriate statute of limitations.

(2) A pharmacist may refill a prescription order for any prescription drug without the practitioner's authorization when all reasonable efforts to contact the practitioner have failed and when, in the pharmacist's professional judgment, continuation of the medication is necessary for the patient's health, safety, and welfare. The prescription refill may only be in an amount sufficient to maintain the patient until the practitioner can be contacted, but in no event may a refill under this subsection (2) continue medication beyond seventy-two hours. However, if the practitioner states on the prescription that no emergency filling of the prescription is permitted, then the pharmacist shall not issue any medication that is not authorized by the prescription. Neither a prescription drug outlet nor a pharmacist is liable as a result of refusing to refill a prescription pursuant to this subsection (2).

(3) (a) A pharmacist may dispense, pursuant to an order or standing orders and protocols, an opiate antagonist to:

(I) An individual at risk of experiencing an opiate-related drug overdose event;

(II) A family member, friend, or other person in a position to assist an individual at risk of experiencing an opiate-related drug overdose event;

(III) An employee or volunteer of a harm reduction organization; or

(IV) A first responder.

(b) A pharmacist who dispenses an opiate antagonist pursuant to this subsection (3) is strongly encouraged to educate persons receiving the opiate antagonist on the use of an opiate antagonist for overdose, including instruction concerning risk factors for overdose, recognizing an overdose, calling emergency medical services, rescue breathing, and administering an opiate antagonist.

(c) (I) A pharmacist does not engage in unprofessional conduct pursuant to section 12-42.5-123 if the pharmacist dispenses, pursuant to an order or standing orders and protocols, an opiate antagonist in a good-faith effort to assist:

(A) An individual who is at risk of experiencing an opiate-related drug overdose event;

(B) A family member, friend, or other person who is in a position to assist an individual who is at risk of experiencing an opiate-related drug overdose event; or

(C) A first responder or an employee or volunteer of a harm reduction organization in responding to, treating, or otherwise assisting an individual who is experiencing or is at risk of experiencing an opiate-related drug overdose event or a friend, family member, or other person in a position to assist an at-risk individual.

(II) A pharmacist who dispenses an opiate antagonist in accordance with this section is not subject to civil liability or criminal prosecution, as specified in sections 13-21-108.7 (4) and 18-1-712 (3), C.R.S., respectively.

(III) This subsection (3) does not establish a duty or standard of care regarding the dispensing of an opiate antagonist.

(d) (I) A first responder or an employee or volunteer of a harm reduction organization may, pursuant to an order or standing orders and protocols:

(A) Possess an opiate antagonist;

(B) Furnish an opiate antagonist to a family member, friend, or other person who is in a position to assist an individual who is at risk of experiencing an opiate-related drug overdose event; or

(C) Administer an opiate antagonist to an individual experiencing, or who a reasonable person would believe is experiencing, an opiate-related drug overdose event.

(II) A first responder or harm reduction organization is strongly encouraged to educate its employees and volunteers, as well as persons receiving an opiate antagonist from the first responder or harm reduction organization, on the use of an opiate antagonist for overdose, including instruction concerning risk factors for overdose, recognizing an overdose, calling emergency medical services, rescue breathing, and administering an opiate antagonist.

(III) A first responder or an employee or volunteer of a harm reduction organization acting in accordance with this paragraph (d) is not subject to civil liability or criminal prosecution, as specified in sections 13-21-108.7 (3) and 18-1-712 (2), C.R.S., respectively.

(e) As used in this section:

(I) "First responder" means:

(A) A peace officer, as defined in section 16-2.5-101, C.R.S.;

(B) A firefighter, as defined in section 29-5-203 (10), C.R.S.; or

(C) A volunteer firefighter, as defined in section 31-30-1102 (9), C.R.S.

(II) "Harm reduction organization" means an organization that provides services, including medical care, counseling, homeless services, or drug treatment, to individuals at risk of experiencing an opiate-related drug overdose event or to the friends and family members of an at-risk individual.

(III) "Opiate" has the same meaning as set forth in section 18-18-102 (21), C.R.S.

(IV) "Opiate antagonist" means naloxone hydrochloride or any similarly acting drug that is not a controlled substance and that is approved by the federal food and drug administration for the treatment of a drug overdose.

(V) "Opiate-related drug overdose event" means an acute condition, including a decreased level of consciousness or respiratory depression, that:

(A) Results from the consumption or use of a controlled substance or another substance with which a controlled substance was combined;

(B) A layperson would reasonably believe to be caused by an opiate-related drug overdose event; and

(C) Requires medical assistance.

(VI) "Protocol" means a specific written plan for a course of medical treatment containing a written set of specific directions created by a physician, group of physicians, hospital medical committee, pharmacy and therapeutics committee, or other similar practitioners or groups of practitioners with expertise in the use of opiate antagonists.

(VII) "Standing order" means a prescription order written by a practitioner that is not specific to and does not identify a particular patient.



§ 12-42.5-121. Labeling

(1) A prescription drug dispensed pursuant to an order must be labeled as follows:

(a) Drugs compounded and dispensed pursuant to a chart order for a patient in a hospital must bear a label containing the name of the outlet, the name and location of the patient, the identification of the drug, and, when applicable, any suitable control numbers, the expiration date, any warnings, and any precautionary statements.

(b) (I) If the prescription is for an anabolic steroid, the purpose for which the anabolic steroid is being prescribed must appear on the label.

(II) If the prescription is for any drug other than an anabolic steroid, the symptom or purpose for which the drug is being prescribed must appear on the label, if, after being advised by the practitioner, the patient or the patient's authorized representative so requests. If the practitioner does not provide the symptom or purpose for which a drug is being prescribed, the pharmacist may fill the prescription order without contacting the practitioner, patient, or patient's representative, unless the prescription is for an anabolic steroid.

(2) Except as otherwise required by law, any drug dispensed pursuant to a prescription order must bear a label prepared and placed on or securely attached to the medicine container stating at least the name and address of the prescription drug outlet, the serial number and the date of the prescription or of its dispensing, the name of the drug dispensed unless otherwise requested by the practitioner, the name of the practitioner, the name of the patient, and, if stated in the prescription, the directions for use and cautionary statements, if any, contained in the prescription.



§ 12-42.5-122. Substitution of prescribed drugs authorized - when - conditions

(1) (a) A pharmacist filling a prescription order for a specific drug by brand or proprietary name may substitute an equivalent drug product if the substituted drug product is the same generic drug type and, in the pharmacist's professional judgment, the substituted drug product is therapeutically equivalent, is interchangeable with the prescribed drug, and is permitted to be moved in interstate commerce. A pharmacist making a substitution shall assume the same responsibility for selecting the dispensed drug product as he or she would incur in filling a prescription for a drug product prescribed by a generic name; except that the pharmacist is charged with notice and knowledge of the FDA list of approved drug substances and manufacturers that is published periodically.

(b) (I) A pharmacist filling a prescription order for a specific biological product may substitute an interchangeable biological product for the prescribed biologic only if:

(A) The FDA has determined that the biological product to be substituted is interchangeable with the prescribed biological product; and

(B) The practitioner has not indicated, in the manner described in subsection (2) of this section, that the pharmacist shall not substitute an interchangeable biological product for the prescribed biological product.

(II) Within a reasonable time after dispensing a biological product, the dispensing pharmacist or his or her designee shall communicate to the prescribing practitioner the specific biological product dispensed to the patient, including the name and manufacturer of the biological product. The pharmacist or designee shall communicate the information to the prescribing practitioner by making an entry into an interoperable electronic medical records system, through electronic prescribing technology, or through a pharmacy record that the prescribing practitioner can access electronically. Otherwise, the pharmacist or his or her designee shall communicate to the prescribing practitioner the name and manufacturer of the biological product dispensed to the patient using facsimile, telephone, electronic transmission, or other prevailing means except when:

(A) There is no FDA-approved interchangeable biological product for the prescribed biological product; or

(B) A refill prescription is not changed from the biological product dispensed on the prior filling of the prescription.

(III) The pharmacy from which the biological product was dispensed must retain a written or electronic record of the dispensed biological product for at least two years after the substitution.

(IV) This paragraph (b) does not apply to the administration of vaccines and immunizations as outlined in board rules.

(2) (a) If, in the opinion of the practitioner, it is in the best interest of the patient that the pharmacist not substitute an equivalent drug or interchangeable biological product for the specific drug or biological product he or she prescribed, the practitioner may convey this information to the pharmacist in any of the following manners:

(I) Initialing by hand or electronically a preprinted box that states "dispense as written" or "DAW";

(II) Signing by hand or electronically a preprinted box stating "do not substitute" or "dispense as written"; or

(III) Orally, if the practitioner communicates the prescription orally to the pharmacist.

(b) The practitioner shall not transmit by facsimile his or her handwritten signature, nor preprint his or her initials, to indicate "dispense as written".

(3) (a) If a pharmacist makes a substitution pursuant to subsection (1) of this section, the pharmacist shall communicate the substitution to the purchaser in writing and orally, label the container with the name of the drug or biological product dispensed, and indicate on the file copy of the prescription both the name of the prescribed drug or biological product and the name of the drug or biological product dispensed in lieu of the prescribed drug or prescribed biological product.

(b) The pharmacist is not required to communicate a substitution to institutionalized patients.

(4) Except as provided in subsection (5) of this section, the pharmacist shall not substitute a drug or interchangeable biological product as provided in this section unless the drug or interchangeable biological product substituted costs the purchaser less than the drug or biological product prescribed. The prescription shall be priced for a drug, other than a biological product, as if it had been prescribed generically.

(5) If a prescription drug outlet does not have in stock the prescribed drug or biological product and the only equivalent drug or interchangeable biological product in stock is higher priced, the pharmacist, with the consent of the purchaser, may substitute the higher priced drug or interchangeable biological product. This subsection (5) applies only to a prescription drug outlet located in a town, as defined in section 31-1-101 (13), C.R.S.

(6) The board shall maintain on its website a link to the FDA resource, if one is available, that identifies all biological products approved as interchangeable with specific biological products.



§ 12-42.5-123. Unprofessional conduct - grounds for discipline

(1) The board may suspend, revoke, refuse to renew, or otherwise discipline any license or registration issued by it, after a hearing held in accordance with the provisions of this section, upon proof that the licensee or registrant:

(a) Is guilty of misrepresentation, fraud, or deceit in procuring, attempting to procure, or renewing a license or registration;

(b) Is guilty of the commission of a felony or has had accepted by a court a plea of guilty or nolo contendere to a felony or has received a deferred judgment and sentence for a felony;

(c) Has violated:

(I) Any of the provisions of this article, including commission of an act declared unlawful in section 12-42.5-126;

(II) The lawful rules of the board; or

(III) Any state or federal law pertaining to drugs;

(d) Is unfit or incompetent by reason of negligence or habits, or for any other cause, to practice pharmacy;

(e) Has an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, or engages in the habitual or excessive use or abuse of alcohol, a habit-forming drug, or a controlled substance, as defined in section 18-18-102 (5);

(f) Knowingly permits a person not licensed as a pharmacist or pharmacy intern to engage in the practice of pharmacy;

(g) Has had his or her license to practice pharmacy in another state revoked or suspended, or is otherwise disciplined or has committed acts in any other state that would subject him or her to disciplinary action in this state;

(h) Has engaged in advertising that is misleading, deceptive, or false;

(i) Has dispensed a schedule III, IV, or V controlled substance order as listed in sections 18-18-205 to 18-18-207, C.R.S., more than six months after the date of issue of the order;

(j) Has engaged in the practice of pharmacy while on inactive status;

(k) Has failed to meet generally accepted standards of pharmacy practice;

(l) Fails or has failed to permit the board or its agents to conduct a lawful inspection;

(m) Has violated any lawful board order;

(n) Has committed any fraudulent insurance act as defined in section 10-1-128, C.R.S.;

(o) Has willfully deceived or attempted to deceive the board or its agents with regard to any matter under investigation by the board;

(p) Has failed to notify the board of any criminal conviction or deferred judgment within thirty days after the conviction or judgment;

(q) Has failed to notify the board of any discipline against his or her license in another state within thirty days after the discipline;

(r) (I) Has failed to notify the board of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that affects the person's ability to treat clients with reasonable skill and safety or that may endanger the health or safety of persons under his or her care;

(II) Has failed to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the person unable to practice pharmacy with reasonable skill and safety or that may endanger the health or safety of persons under his or her care; or

(III) Has failed to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-42.5-134;

(s) Has had his or her federal registration to manufacture, distribute, or dispense a controlled substance suspended or revoked.

(2) In considering the conviction of a crime, the board is governed by section 24-5-101, C.R.S.

(3) Repealed.



§ 12-42.5-124. Disciplinary actions

(1) (a) The board may deny or discipline an applicant, licensee, or registrant when the board determines that the applicant, licensee, or registrant has engaged in activities that are grounds for discipline.

(b) The board may suspend or revoke a registration issued pursuant to section 12-42.5-117 (12) upon determination that the person administering a drug or combination of drugs to an animal has not demonstrated adequate knowledge required by sections 12-42.5-117 (12) and 12-42.5-118 (17).

(2) (a) Proceedings for the denial, suspension, or revocation of a license or registration and any judicial review of a suspension or revocation must be conducted in accordance with article 4 of title 24, C.R.S., and the board or, at the board's discretion, an administrative law judge, shall conduct the hearing and opportunity for review.

(b) Upon finding that grounds for discipline pursuant to section 12-42.5-123 exist, the board may impose one or more of the following penalties on a person who holds or is seeking a new or renewal license or registration:

(I) Suspension of the offender's license or registration for a period to be determined by the board;

(II) Revocation of the offender's license or registration;

(III) Restriction of the offender's license or registration to prohibit the offender from performing certain acts or from practicing pharmacy in a particular manner for a period to be determined by the board;

(IV) Refusal to renew the offender's license or registration;

(V) Placement of the offender on probation and supervision by the board for a period to be determined by the board;

(VI) Suspension of the registration of the outlet that is owned by or employs the offender for a period to be determined by the board.

(c) The board may limit revocation or suspension of a registration to the particular controlled substance which was the basis for revocation or suspension.

(d) If the board suspends or revokes a registration, the board may place all controlled substances owned or possessed by the registrant at the time of the suspension or on the effective date of the revocation order under seal. The board may not dispose of substances under seal until the time for making an appeal has elapsed or until all appeals have been concluded, unless a court orders otherwise or orders the sale of any perishable controlled substances and the deposit of the proceeds with the court. When a revocation becomes final, all controlled substances may be forfeited to the state.

(e) The board shall promptly notify the bureau and the appropriate professional licensing agency, if any, of all charges and the final disposition of the charges and of all forfeitures of a controlled substance.

(3) The board may also include in any disciplinary order that allows the licensee or registrant to continue to practice conditions that the board deems appropriate to assure that the licensee or registrant is physically, mentally, morally, and otherwise qualified to practice pharmacy in accordance with the generally accepted professional standards of practice, including any or all of the following:

(a) Requiring the licensee or registrant to submit to examinations that the board may order to determine the licensee's physical or mental condition or professional qualifications;

(b) Requiring the licensee to take therapy courses of training or education that the board deems necessary to correct deficiencies found either in the hearing or by examinations required pursuant to paragraph (a) of this subsection (3);

(c) Requiring the review or supervision of the licensee's practice to determine the quality of and correct deficiencies in his or her practice; and

(d) Imposing restrictions upon the nature of the licensee's practice to assure that he or she does not practice beyond the limits of his or her capabilities.

(4) Upon failure of the licensee or registrant to comply with any conditions imposed by the board pursuant to subsection (3) of this section, unless due to conditions beyond the licensee's or registrant's control, the board may order suspension of the license or registration in this state until the licensee or registrant complies with the conditions.

(5) (a) (I) Except as provided in subparagraphs (II) and (III) of this paragraph (a), in addition to any other penalty the board may impose pursuant to this section, the board may fine any registrant violating this article or any rules promulgated pursuant to this article not less than five hundred dollars and not more than five thousand dollars for each violation.

(II) In addition to any other penalty the board may impose pursuant to this section, the board may fine a registrant violating part 4 of this article not less than five hundred dollars and not more than one thousand dollars for the first time the board imposes a fine, not more than two thousand dollars for the second time the board imposes a fine, and not more than five thousand dollars for a third or subsequent time the board imposes a fine. If a registrant violates an agreement to refrain from committing subsequent violations of part 4 of this article, the board may impose a fine of not more than one thousand dollars for each violation of the agreement.

(III) (A) The board, after providing notice and an opportunity to be heard, may fine a registrant who distributes a veterinary drug in violation of this article not less than fifty dollars nor more than five hundred dollars for each violation, with a maximum aggregated fine of five thousand dollars for multiple violations; except that, if, after considering the recommendations of the advisory committee created in section 12-42.5-104.5, the board determines that the registrant has committed one or more egregious violations, the board may fine the registrant in accordance with subparagraph (I) of this paragraph (a).

(B) In setting a fine, the board shall consider the registrant's ability to pay. If the board determines that paying the fine would cause the registrant an undue hardship, the board shall waive the fine.

(b) The board shall transmit any moneys collected as administrative fines pursuant to this subsection (5) to the state treasurer for credit to the general fund.

(6) (a) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but should not be dismissed as being without merit, the board may send a letter of admonition by certified mail to the licensee or registrant against whom the complaint was made or who was the subject of investigation and, in the case of a complaint, may send a copy of the letter of admonition to the person making the complaint.

(b) When the board sends a letter of admonition to a licensee or registrant complained against, the board shall include in the letter a statement advising the licensee or registrant that the licensee or registrant has the right to request in writing, within twenty days after receipt of the letter, that the board initiate formal disciplinary proceedings to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the licensee or registrant timely requests adjudication, the letter of admonition is vacated, and the board shall process the matter by means of formal disciplinary proceedings.

(7) (a) When a complaint or an investigation discloses an instance of conduct that does not warrant formal action by the board but the board determines that the conduct could warrant action if continued, the board may send a confidential letter of concern to the licensee or registrant against whom the complaint was made or who was the subject of investigation. If a complaint precipitated the investigation, the board shall send a response to the person making the complaint.

(b) A confidential letter of concern is not discipline.

(8) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the board shall not resolve the complaint by a deferred settlement, action, judgment, or prosecution.

(9) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee or registrant is acting in a manner that is an imminent threat to the health and safety of the public or a person is acting or has acted without the required license or registration, the board may issue an order to cease and desist the activity. The board shall set forth in the order the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (9), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. The board shall conduct the hearing pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(10) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the board may issue to the person an order to show cause as to why the board should not issue a final order directing the person to cease and desist from the unlawful act or unlicensed or unregistered practice.

(b) The board shall promptly notify a person against whom the board has issued an order to show cause pursuant to paragraph (a) of this subsection (10) of the issuance of the order and shall include in the notice a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. The board may serve the notice upon the person against whom the order is issued by personal service, by first-class United States mail, postage prepaid, or as may be practicable. Personal service or mailing of an order or document pursuant to this subsection (10) constitutes notice to the person.

(c) (I) The board shall commence the hearing on an order to show cause no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (10). The board may continue the hearing by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the board commence the hearing later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (10) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon the person pursuant to paragraph (b) of this subsection (10) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order becomes final as to that person by operation of law. The hearing must be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or registration or has or is about to engage in acts or practices constituting violations of this article, the board may issue a final cease-and-desist order directing the person to cease and desist from further unlawful acts or unlicensed or unregistered practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (10), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) is effective when issued and is a final order for purposes of judicial review.

(11) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed or unregistered act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, or any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the board may enter into a stipulation with the person.

(12) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(13) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in section 12-42.5-125.



§ 12-42.5-125. Judicial review

The court of appeals has initial jurisdiction to review all final actions and orders that are subject to judicial review of the board and shall conduct the judicial review proceedings in accordance with section 24-4-106 (11), C.R.S.



§ 12-42.5-126. Unlawful acts - civil fines

(1) It is unlawful:

(a) To practice pharmacy without a license;

(b) To obtain or dispense or to procure the administration of a drug by fraud, deceit, misrepresentation, or subterfuge, by the forgery or alteration of an order, or by the use of a false name or the giving of a false address;

(c) To willfully make a false statement in any order, report, application, or record required by this article;

(d) To falsely assume the title of or falsely represent that one is a pharmacist, practitioner, or registered outlet;

(e) To make or utter a false or forged order;

(f) To affix a false or forged label to a package or receptacle containing drugs;

(g) To sell, compound, dispense, give, receive, or possess any drug or device unless it was sold, compounded, dispensed, given, or received in accordance with sections 12-42.5-118 to 12-42.5-122;

(h) Except as provided in section 12-42.5-122, to dispense a different drug or brand of drug in place of the drug or brand ordered or prescribed without the oral or written permission of the practitioner ordering or prescribing the drug;

(i) To manufacture, process, pack, distribute, sell, dispense, or give a drug, or the container or labeling of the drug, that, without authorization, bears the trademark, trade name, or other identifying mark, imprint, or device, or any likeness thereof, of a drug manufacturer, processor, packer, or distributor other than the person who in fact manufactured, processed, packed, or distributed such drug, container, or label and that thereby falsely purports or is represented to be the product of or to have been packed or distributed by such other drug manufacturer, processor, packer, or distributor;

(j) For an employer or an employer's agent or employee to coerce a pharmacist to dispense a prescription drug against the professional judgment of the pharmacist;

(k) For an employer, an employer's agent or employee, or a pharmacist to use or coerce to be used nonpharmacist personnel in any position or task that would require the nonpharmacist to practice pharmacy or to make a judgmental decision using pharmaceutical knowledge or in violation of the delegatory restrictions enumerated in section 12-42.5-116 (5);

(l) To dispense any drug without complying with the labeling, drug identification, and container requirements imposed by law;

(m) (I) To possess, sell, dispense, give, receive, or administer a drug or device that is adulterated or misbranded within the meaning of the "Colorado Food and Drug Act", part 4 of article 5 of title 25, or is a counterfeit drug.

(II) As used in this subsection (1)(m), "counterfeit drug" means a drug, or the container or labeling of a drug, that, without authorization, bears the trademark, trade name, or other identifying mark, imprint, or device or any likeness thereof of a drug manufacturer, processor, packer, or distributor other than the person who in fact manufactured, processed, packed, or distributed the drug and that falsely purports or is represented to be the product of, or to have been packed or distributed by, the drug manufacturer, processor, packer, or distributor whose trademark, trade name, or other identifying mark, imprint, or device or likeness thereof appears on the drug or its container or labeling.

(2) In addition to any other penalties that may be imposed under this part 1, a person who engages in an unlawful act under this section may be punished by a civil fine of not less than one thousand dollars and not more than ten thousand dollars for each violation. Fines imposed and paid under this section shall be deposited in the general fund.



§ 12-42.5-127. Unauthorized practice - penalties

Any person who practices or offers or attempts to practice pharmacy without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and any person committing a second or subsequent offense commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-42.5-128. New drugs - when sales permissible

(1) No person shall sell, deliver, offer for sale, hold for sale, or give away any new drug not authorized to move in interstate commerce under appropriate federal law.

(2) This section does not apply to a drug intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety and effectiveness of drugs if the drug is plainly labeled to be for investigational use only.



§ 12-42.5-129. Advertising of prescription drug prices

A prescription drug outlet may advertise its prices for prescription drugs. If the drug is advertised by its brand or proprietary name, the prescription drug outlet shall also include its generic name in the advertisement.



§ 12-42.5-130. Nonresident prescription drug outlet - registration

(1) Any prescription drug outlet located outside this state that ships, mails, or delivers, in any manner, drugs or devices into this state is a nonresident prescription drug outlet and shall register with the board and disclose to the board the following:

(a) The location, names, and titles of all principal entity officers and all pharmacists who are dispensing drugs or devices to the residents of this state. The nonresident prescription drug outlet shall submit a report containing this information to the board on an annual basis and within thirty days after any change of office, officer, or pharmacist.

(b) A verification that it complies with all lawful directions and requests for information from the regulatory or licensing agency of the state in which it is licensed as well as with all requests for information made by the board pursuant to this section. The nonresident prescription drug outlet shall maintain at all times a valid, unexpired license, permit, or registration to conduct the prescription drug outlet in compliance with the laws of the state in which it is a resident. As a prerequisite to registering with the board, the nonresident prescription drug outlet shall submit a copy of the most recent inspection report resulting from an inspection conducted by the regulatory or licensing agency of the state in which it is located.

(2) The registration requirements of this section apply only to a nonresident prescription drug outlet that only ships, mails, or delivers, in any manner, drugs and devices into this state pursuant to a prescription order.

(3) A nonresident prescription drug outlet doing business in this state that has not obtained a registration shall not conduct the business of selling or distributing drugs in this state without first registering as a nonresident prescription drug outlet. A nonresident prescription drug outlet shall make application for a nonresident prescription drug outlet registration on a form furnished by the board. The board may require such information as it deems necessary to carry out the purpose of this section.

(4) (a) The board may deny, revoke, or suspend a nonresident prescription drug outlet registration for failure to comply with this section or with any rule promulgated by the board.

(b) The board may deny, revoke, or suspend a nonresident prescription drug outlet registration if the nonresident prescription drug outlet's license or registration has been revoked or not renewed for noncompliance with the laws of the state in which it is a resident.



§ 12-42.5-131. Records

(1) (a) All persons licensed or registered under this article shall keep and maintain records of the receipt, distribution, or other disposal of prescription drugs or controlled substances, shall make the records available to the board upon request for inspection, copying, verification, or any other purpose, and shall retain the records for two years or for a period otherwise required by law.

(b) The board may permit a wholesaler to maintain a portion of its records at a central location that is different from the storage facility of the wholesaler. If the board grants the permission, the wholesaler shall make available all relevant records within forty-eight hours after a request for inspection, copying, verification, or any other purpose by the board. The wholesaler shall make all other records that are available for immediate access readily available to the board.

(2) A wholesaler shall establish and maintain inventories and records of all transactions regarding the receipt and distribution of prescription drugs. A wholesaler shall make its records available to the board in accordance with subsection (1) of this section. A wholesaler shall include the following information in its records:

(a) The source of the prescription drugs, including the name and principal address of the seller or transferor of the prescription drugs and the address of the location from which the prescription drugs were shipped;

(b) The identity and quantity of the drugs received, distributed, or disposed of by the wholesale distributor; and

(c) The dates of receipt, distribution, or other disposition of the prescription drugs.

(3) The record of any controlled substance distributed, administered, dispensed, or otherwise used must show the date the controlled substance was distributed, administered, dispensed, used, or otherwise disposed of, the name and address of the person to whom or for whose use the controlled substance was distributed, administered, dispensed, used, or otherwise disposed of, and the kind and quantity of the controlled substance.

(4) Manufacturing records of controlled substances must include the kind and quantity of controlled substances produced or removed from process of manufacture and the dates of production or removal from process of manufacture.

(5) A person who maintains a record required by federal law that contains substantially the same information as set forth in subsections (1) to (4) of this section is deemed to comply with the record-keeping requirements of this section.

(6) A person required to maintain records pursuant to this section shall keep a record of any controlled substance lost, destroyed, or stolen, the kind and quantity of the controlled substance, and the date of the loss, destruction, or theft.

(7) Prescription drug outlets shall report thefts of controlled substances to the proper law enforcement agencies and to the board within thirty days after the occurrence of the thefts.

(8) A person licensed, registered, or otherwise authorized under this article or other laws of this state shall distribute, administer, dispense, use, or otherwise dispose of controlled substances listed in schedule I or II of part 2 of article 18 of title 18, C.R.S., only pursuant to an order form. Compliance with the provisions of federal law respecting order forms is deemed compliance with this section.

(9) Prescriptions, orders, and records required by this part 1 and stocks of controlled substances are open for inspection only to federal, state, county, and municipal officers whose duty it is to enforce the laws of this state or of the United States relating to controlled substances or the regulation of practitioners. No officer having knowledge by virtue of his or her office, of a prescription, order, or record shall divulge his or her knowledge, except in connection with a prosecution or proceeding in court or before a licensing or registration board or officer to which prosecution or proceeding the person to whom the prescriptions, orders, or records relate is a party.



§ 12-42.5-132. Immunity

Any member of the board, any member of the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article is immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if the individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article is immune from any civil or criminal liability that may result from participation.



§ 12-42.5-133. Unused medication - licensed facilities - correctional facilities - reuse - rules

(1) As used in this section, unless the context otherwise requires:

(a) "Correctional facility" means a facility under the supervision of the United States, the department of corrections, or a similar state agency or department in a state other than Colorado in which persons are or may be lawfully held in custody as a result of conviction of a crime; a jail or an adult detention center of a county, city, or city and county; and a private contract prison operated by a state, county, city, or city and county.

(a.5) "Licensed facility" means a hospital, hospital unit, community mental health center, acute treatment unit, hospice, nursing care facility, assisted living residence, or any other facility that is required to be licensed pursuant to section 25-3-101, C.R.S., or a licensed long-term care facility as defined in section 25-1-124 (2.5)(b), C.R.S.

(b) "Medical device" means an instrument, apparatus, implement, machine, contrivance, implant, or similar or related article that is required to be labeled pursuant to 21 CFR part 801.

(c) "Medical supply" means a consumable supply item that is disposable and not intended for reuse.

(d) "Medication" means a prescription that is not a controlled substance.

(2) (a) (I) If donated by the patient, resident, or the patient's or resident's next of kin, a licensed facility may return unused medications or medical supplies, and used or unused medical devices to a pharmacist within the licensed facility or a prescription drug outlet in order for the materials to be redispensed to another patient or donated to a nonprofit entity that has the legal authority to possess the materials or to a practitioner authorized by law to dispense the materials.

(II) (A) A licensed facility or a prescription drug outlet may donate materials to a nonprofit entity that has legal authority to possess the materials or to a person legally authorized to dispense the materials. A licensed pharmacist shall review the process of donating the unused medications to the nonprofit entity.

(B) Nothing in this subparagraph (II): Creates or abrogates any liability on behalf of a prescription drug manufacturer for the storage, donation, acceptance, or dispensing of a medication or product; or creates any civil cause of action against a prescription drug manufacturer in addition to that which is available under applicable law.

(C) A person or entity is not subject to civil or criminal liability or professional disciplinary action for donating, accepting, dispensing, or facilitating the donation of materials in good faith, without negligence, and in compliance with this section.

(III) A correctional facility may return unused medications or medical supplies, and used or unused medical devices to the pharmacist within the correctional facility or a prescription drug outlet in order for the medication to be redispensed to another patient or donated to a nonprofit entity that has the legal authority to possess the materials or to a practitioner authorized by law to prescribe the materials.

(b) Medications are only available to be dispensed to another person or donated to a nonprofit entity under this section if the medications are:

(I) Liquid and the vial is still sealed and properly stored;

(II) Individually packaged and the packaging has not been damaged; or

(III) In the original, unopened, sealed, and tamper-evident unit dose packaging.

(c) The following medications may not be donated:

(I) Medications packaged in traditional brown or amber pill bottles;

(II) Controlled substances;

(III) Medications that require refrigeration, freezing, or special storage;

(IV) Medications that require special registration with the manufacturer; or

(V) Medications that are adulterated or misbranded, as determined by a person legally authorized to dispense the medications on behalf of the nonprofit entity.

(3) Medication dispensed or donated pursuant to this section must not be expired. A medication shall not be dispensed that will expire before the use by the patient based on the prescribing practitioner's directions for use.

(3.5) Medication, medical supplies, and medical devices donated pursuant to this section may not be resold for profit. The entity that receives the donated materials may charge the end user a handling fee, which shall not exceed the amount specified by rule of the board.

(4) The board shall adopt rules that allow a pharmacist to redispense medication pursuant to this section and section 25.5-5-502, C.R.S., and to donate medication pursuant to this section.

(5) Nothing in this section or section 25.5-5-502, C.R.S., creates or abrogates any liability on behalf of a prescription drug manufacturer for the storage, donation, acceptance, or dispensing of an unused donated medication or creates any civil cause of action against a prescription drug manufacturer in addition to that which is available under applicable law.



§ 12-42.5-134. Confidential agreement to limit practice - violation - grounds for discipline

(1) If a pharmacist or intern has a physical illness; a physical condition; or a behavioral or mental health disorder that renders the person unable to practice pharmacy with reasonable skill and safety to clients, the pharmacist or intern shall notify the board of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period determined by the board. The board may require the pharmacist or intern to submit to an examination or refer the pharmacist or intern to the pharmacy peer health assistance diversion program established in part 2 of this article 42.5 to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the pharmacist's or intern's ability to practice pharmacy with reasonable skill and safety to clients.

(2) (a) Upon determining that a pharmacist or intern with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited services with reasonable skill and safety to clients, the board may enter into a confidential agreement with the pharmacist or intern in which the pharmacist or intern agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the board.

(b) As part of the agreement, the pharmacist or intern is subject to periodic reevaluations or monitoring as determined appropriate by the board. The board may refer the pharmacist or intern to the pharmacy peer health assistance diversion program for reevaluation or monitoring.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(3) By entering into an agreement with the board pursuant to this section to limit his or her practice, a pharmacist or intern is not engaging in activities prohibited pursuant to section 12-42.5-123. The agreement does not constitute a restriction or discipline by the board. However, if the pharmacist or intern fails to comply with the terms of an agreement entered into pursuant to this section, the failure constitutes a prohibited activity pursuant to section 12-42.5-123 (1)(r), and the pharmacist or intern is subject to discipline in accordance with section 12-42.5-124.

(4) This section does not apply to a pharmacist or intern subject to discipline for prohibited activities as described in section 12-42.5-123 (1)(e).






Part 2 - Pharmacy Peer Health Assistance Diversion Program

§ 12-42.5-201. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that the creation of a pharmacy peer health assistance diversion program for those persons subject to the jurisdiction of the board will serve to safeguard the life, health, property, and public welfare of the people of this state. A pharmacy peer health assistance diversion program will help practitioners experiencing impaired practice due to psychiatric, psychological, or emotional problems or excessive alcohol or drug use or addiction. The general assembly further declares that a pharmacy peer health assistance diversion program will protect the privacy and welfare of those persons who provide services and at the same time assist the board in carrying out its duties and responsibilities to ensure that only qualified persons are allowed to engage in providing those services that are under the jurisdiction of the board.

(2) It is the intent of the general assembly that the pharmacy peer health assistance diversion program and its related procedures be utilized by the board in conjunction with, or as an alternative to, the use of disciplinary proceedings by the board, which proceedings are by their nature time-consuming and costly to the people of this state. The pharmacy peer health assistance diversion program is hereby established to alleviate the need for disciplinary proceedings, while at the same time providing safeguards that protect the public health, safety, and welfare. The general assembly further declares that it intends that the board will act to implement the provisions of this article.



§ 12-42.5-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Impaired practice" means a licensee's inability to meet the requirements of the laws of this state and the rules of the board governing his or her practice when the licensee's cognitive, interpersonal, or psychomotor skills are affected by psychiatric, psychological, or emotional problems or excessive alcohol or drug use or addiction.

(2) "Licensee" means any pharmacist or intern who is licensed by the board.

(3) "Peer health assistance organization" means an organization that provides a formal, structured program that meets the requirements specified in this part 2 and is administered by appropriate professionals for the purpose of assisting licensees experiencing impaired practice to obtain evaluation, treatment, short-term counseling, monitoring of progress, and ongoing support for the purpose of arresting and treating the licensee's psychiatric, psychological, or emotional problems or excessive alcohol or drug use or addiction.



§ 12-42.5-203. Pharmacy peer health assistance fund

(1) There is hereby created in the state treasury the pharmacy peer health assistance fund. The fund consists of moneys collected by the board and credited to the fund pursuant to subsection (2) of this section. Any interest earned on the investment of moneys in the fund must be credited at least annually to the fund.

(2) (a) As a condition of licensure and licensure renewal in this state, every applicant shall pay to the administering entity that has been selected by the board pursuant to subsections (2)(c) and (2)(d) of this section an amount set by the board not to exceed fifty-six dollars biennially. The amount must be used to support designated providers that have been selected by the board to provide assistance to pharmacists and interns needing help in dealing with physical, emotional, psychiatric, or psychological problems or behavioral, mental health, or substance use disorders that may be detrimental to their ability to practice.

(b) The board shall select one or more peer health assistance organizations as designated providers. To be eligible for designation by the board a peer health assistance diversion program shall:

(I) Provide for the education of pharmacists and interns with respect to the recognition and prevention of physical, emotional, and psychological problems and provide for intervention when necessary or under circumstances that may be established by rules promulgated by the board;

(II) Offer assistance to a pharmacist or intern in identifying physical, emotional, or psychological problems;

(III) Evaluate the extent of physical, emotional, or psychological problems and refer the pharmacist or intern for appropriate treatment;

(IV) Monitor the status of a pharmacist or intern who has been referred for treatment;

(V) Provide counseling and support for the pharmacist or intern and for the family of any pharmacist or intern referred for treatment;

(VI) Agree to receive referrals from the board;

(VII) Agree to make their services available to all licensed Colorado pharmacists and interns.

(c) The administering entity must be a qualified, nonprofit, private foundation that is qualified under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, and must be dedicated to providing support for charitable, benevolent, educational, and scientific purposes that are related to pharmaceutical education, pharmaceutical research and science, and other pharmaceutical charitable purposes.

(d) The responsibilities of the administering entity are:

(I) To collect the required annual payments, directly or through the board;

(II) To verify to the board, in a manner acceptable to the board, the names of all pharmacist and intern applicants who have paid the fee set by the board;

(III) To distribute the moneys collected, less expenses, to the designated provider, as directed by the board;

(IV) To provide an annual accounting to the board of all amounts collected, expenses incurred, and amounts disbursed; and

(V) To post a surety performance bond in an amount specified by the board to secure performance under the requirements of this section. The administering entity may recover the actual administrative costs incurred in performing its duties under this section in an amount not to exceed ten percent of the total amount collected.

(e) The board, at its discretion, may collect the required annual payments payable to the administering entity for the benefit of the administering entity and shall transfer all such payments to the administering entity. All required annual payments collected or due to the board for each fiscal year are custodial funds that are not subject to appropriation by the general assembly, and the funds do not constitute state fiscal year spending for purposes of section 20 of article X of the state constitution.



§ 12-42.5-204. Eligibility - participants

(1) Any licensee may apply to the board for participation in a qualified peer health assistance diversion program.

(2) In order to be eligible for participation, a licensee shall:

(a) Acknowledge the existence or the potential existence of a psychiatric, psychological, or emotional problem; excessive alcohol or drug use; or an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102;

(b) After a full explanation of the operation and requirements of the peer health assistance diversion program, agree to voluntarily participate in the program and agree in writing to participate in the program of the peer health assistance organization designated by the board.

(3) Notwithstanding the provisions of this section, the board may summarily suspend the license of any licensee who is referred to a peer health assistance diversion program by the board and who fails to attend or to complete the program. If the board summarily suspends the license, the board shall schedule a hearing on the suspension, which shall be conducted in accordance with section 24-4-105, C.R.S.



§ 12-42.5-205. Liability

Nothing in this part 2 creates any liability of the board, members of the board, or the state of Colorado for the actions of the board in making awards to pharmacy peer health assistance organizations or in designating licensees to participate in the programs of pharmacy peer health assistance organizations. No civil action may be brought or maintained against the board, its members, or the state for an injury alleged to have been the result of an act or omission of a licensee participating in or referred to a state-funded program provided by a pharmacy peer health assistance organization. However, the state remains liable under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., if an injury alleged to have been the result of an act or omission of a licensee participating in or referred to a state-funded peer health assistance diversion program occurred while the licensee was performing duties as an employee of the state.



§ 12-42.5-206. Immunity

Any member of the board acting pursuant to this part 2 is immune from suit in any civil action if the member acted in good faith within the scope of the function of the board, made a reasonable effort to obtain the facts of the matter as to which the member acted, and acted in the reasonable belief that the action taken by the member was warranted by the facts.






Part 3 - Wholesalers

§ 12-42.5-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Authentication" means the process of affirmatively verifying that each transaction listed on a pedigree has occurred before any wholesale distribution of a prescription drug occurs.

(2) "Board-registered outlet" means a prescription drug outlet, an other outlet, a nonresident prescription drug outlet, a wholesaler, or a manufacturer.

(3) "Designated representative" means a person authorized by a licensed wholesaler to act as a representative for the wholesaler.

(4) "Drop shipment" means the sale by a manufacturer of the manufacturer's prescription drug, that manufacturer's third-party logistics provider, or that manufacturer's exclusive distributor to a wholesaler whereby the wholesaler takes title to, but not possession of, the prescription drug and the wholesaler invoices the board-registered outlet or practitioner authorized by law to prescribe the prescription drug and the board-registered outlet or the practitioner authorized by law to prescribe the prescription drug receives delivery of the prescription drug directly from the manufacturer of such drug, that manufacturer's third-party logistics provider, or that manufacturer's exclusive distributor.

(5) "Facility" means a facility of a wholesaler where prescription drugs are stored, handled, repackaged, or offered for sale.

(6) "Normal distribution channel" means a chain of custody for a prescription drug that goes directly or by drop shipment from a manufacturer of the prescription drug to:

(a) (I) A wholesaler to a pharmacy to a patient or other designated persons authorized by law to dispense or administer a prescription drug to a patient;

(II) A wholesaler to a chain pharmacy warehouse to their intracompany pharmacies to a patient;

(III) A chain pharmacy warehouse to its intracompany pharmacies to a patient; or

(IV) A pharmacy to a patient; or

(b) A manufacturer's colicensed partner, third-party logistics provider, or exclusive distributor to a wholesaler to a pharmacy to a patient or other designated persons authorized by law to dispense or administer such drug to a patient; or

(c) A manufacturer's colicensed partner, or that manufacturer's third-party logistics provider, or exclusive distributor to a wholesaler to a chain pharmacy warehouse to that chain pharmacy warehouse's intracompany pharmacy to a patient or other designated persons authorized by law to dispense or administer such drug to a patient; or

(d) A wholesaler to a pharmacy buying cooperative warehouse to a pharmacy that is a member or member owner of the cooperative to a patient or other designated person authorized by law to dispense or administer the prescription drug to a patient.

(7) "Pedigree" means a document or electronic file containing information that records each distribution of any given prescription drug that leaves the normal distribution channel.

(8) "Third-party logistics provider" means anyone who contracts with a manufacturer to provide or coordinate warehousing, distribution, or other services on behalf of a manufacturer but does not take title to a prescription drug or have general responsibility to direct the prescription drug's sale or disposition.



§ 12-42.5-302. Exemptions

(1) (a) The board may exempt a pharmacy benefits entity from the requirements of sections 12-42.5-303 and 12-42.5-304 if the entity's purchases are solely from a manufacturer or a wholesale distributor in the normal distribution channel, and any subsequent sales or further distributions are to entities other than a wholesaler within the normal distribution channel.

(b) For the purposes of this section, "pharmacy benefits entity" means an entity that is not engaged in the activities of a chain pharmacy warehouse but that assists in the administration of pharmacy benefits under contracts with insurers or to a company under common ownership with that entity.

(2) The board may exempt a wholesaler from any requirement of this part 3 if the wholesaler exclusively distributes animal health medicines. The board may exempt a wholesaler that distributes animal health medicines from the requirements of section 12-42.5-306.

(3) The board shall exempt from the requirements of sections 12-42.5-303 and 12-42.5-304:

(a) A licensed wholesaler operated by a nonprofit organization exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, that engages only in intracompany sales or transfers of prescription drugs to licensed other outlets or pharmacies that are controlled by, or under common ownership or control with, the wholesaler and that purchase drugs directly from the manufacturer or the manufacturer's authorized distributor of record for distribution or transfer to the wholesaler's licensed other outlets, pharmacies, or other areas authorized by state law;

(b) A licensed wholesaler operated by a hospital, a state agency, or a political subdivision if the entity purchases drugs directly from a manufacturer or a manufacturer's authorized distributor of record and if any further distribution is to authorized licensed entities within its own network.



§ 12-42.5-303. Wholesaler license requirements

(1) (a) A wholesaler that resides in this state must be licensed by the board. A wholesaler that does not reside in this state must be licensed in this state prior to engaging in the wholesale distribution of prescription drugs in this state. The board shall exempt a manufacturer and that manufacturer's third-party logistics providers to the extent involving that manufacturer's drugs under contract from any licensing qualifications and other requirements, including the requirements in subparagraphs (VI) and (VII) of paragraph (a) of subsection (3) of this section, subsections (4) to (6) of this section, and section 12-42.5-304, to the extent the requirements are not required by federal law or regulation, unless the particular requirements are deemed necessary and appropriate following rule-making by the board.

(b) A manufacturer's exclusive distributor and pharmacy buying cooperative warehouse must be licensed by the board as a wholesaler pursuant to this part 3. A third-party logistics provider must be licensed by the board as a wholesale distributor pursuant to this part 3.

(2) (a) The board may adopt rules to approve an accreditation body to evaluate a wholesaler's operations to determine compliance with professional standards and any other applicable laws and to perform inspections of each facility and location where the wholesaler conducts wholesale distribution operations.

(b) An applicant for a license shall pay any fee required by the accreditation body or the board and comply with any rules promulgated by the board.

(c) The board shall not issue or renew a license to a wholesaler who does not comply with this part 3.

(3) (a) An applicant for a wholesaler license shall provide to the board the following information, and any other information deemed appropriate by the board on a form provided by the board:

(I) The name, full business address, and telephone number of the applicant;

(II) The trade and business names used by the applicant;

(III) The addresses, telephone numbers, and names of the contact persons for all facilities used by the applicant for the storage, handling, and distribution of prescription drugs;

(IV) The type of ownership or operation of the applicant;

(V) The names of the owner and the operator of the applicant, including:

(A) The name of each partner if the applicant is a partnership;

(B) The name and title of each officer and director, the name of the corporation, and the state of incorporation, if the applicant is a corporation;

(C) The name of the limited liability company, if the applicant is a limited liability company, and the name of the parent company, if any, and the state of incorporation or formation of both; or

(D) The name of the sole proprietor and the business entity if the applicant is a sole proprietorship;

(VI) A list of the licenses and permits issued to the applicant by any other state that authorizes the applicant to purchase or possess prescription drugs; and

(VII) The name of the applicant's designated representative for the facility, the fingerprints of the designated representative, and a personal information statement for the designated representative that includes information as required by the board, including but not limited to the information in subsection (5) of this section.

(b) A licensee shall complete and return a form approved by the board at each renewal period. The board may suspend or revoke the license of a wholesaler if the board determines that the wholesaler no longer qualifies for a license.

(4) Prior to issuing a wholesaler license to an applicant, the board, the regulatory oversight body from another state, or board-approved accreditation body may conduct a physical inspection of the facility at the business address provided by the applicant. Nothing in this subsection (4) shall preclude the board from inspecting a wholesaler.

(5) The designated representative of an applicant for a wholesaler license shall:

(a) Be at least twenty-one years of age;

(b) Have at least three years of full-time employment history with a pharmacy or a wholesaler in a capacity related to the dispensing and distribution of and the record keeping related to prescription drugs;

(c) Be employed by the applicant in a full-time managerial position;

(d) Be actively involved in and aware of the actual daily operation of the wholesaler;

(e) Be physically present at the facility of the applicant during regular business hours, except when the absence of the designated representative is authorized, including, but not limited to, sick leave and vacation leave;

(f) Serve in the capacity of a designated representative for only one applicant or wholesaler at a time, except where more than one licensed wholesaler is co-located in the same facility and the wholesalers are members of an affiliated group as defined by section 1504 of the federal "Internal Revenue Code of 1986";

(g) Not have any convictions under federal, state, or local law relating to wholesale or retail prescription drug distribution or a controlled substance, as defined in section 18-18-102 (5), C.R.S.;

(h) Not have any felony convictions pursuant to federal, state, or local law; and

(i) Update all of the information required in this part 3 whenever changes occur.

(6) A wholesaler shall obtain a license for each facility it uses for the distribution of prescription drugs.



§ 12-42.5-304. Criminal history record check

Prior to submission of an application, each designated representative must have his or her fingerprints taken by a local law enforcement agency or any third party approved by the Colorado bureau of investigation for the purpose of obtaining a fingerprint-based criminal history record check. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant. The designated representative shall submit payment by certified check or money order for the fingerprints and for the actual costs of the record check at the time the fingerprints are submitted to the Colorado bureau of investigation. Upon receipt of fingerprints and receipt of the payment for costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation.



§ 12-42.5-305. Restrictions on transactions

(1) A wholesaler shall accept prescription drug returns or exchanges from a pharmacy or a chain pharmacy warehouse pursuant to the terms and conditions of the agreement between the wholesale distributor and the pharmacy or chain pharmacy warehouse. The receiving wholesale distributor shall distribute returns or exchanges of expired, damaged, recalled, or otherwise unsaleable pharmaceutical product only to the original manufacturer or to a third-party returns processor. The returns or exchanges of prescription drugs, saleable or unsaleable, including any redistribution by a receiving wholesaler, are not subject to the pedigree requirements of section 12-42.5-306, so long as the drugs are exempt from the pedigree requirement of the federal food and drug administration's currently applicable "Prescription Drug Marketing Act of 1987" guidance. The pharmacies, chain pharmacy warehouses, and pharmacy buying cooperative warehouses are responsible for ensuring that the prescription drugs returned are what they purport to be and shall ensure that those returned prescription drugs were stored under proper conditions since their receipt. Wholesalers are responsible for policing their returns process and helping to ensure that their operations are secure and do not permit the entry of adulterated or counterfeit product. A pharmacist shall not knowingly return a medication that is not what it purports to be.

(2) A manufacturer or wholesaler shall furnish prescription drugs only to a board-registered outlet or practitioner authorized by law to prescribe the drugs. Before furnishing prescription drugs to a person or entity not known to the manufacturer or wholesaler, the manufacturer or wholesaler shall affirmatively verify that the person or entity is legally authorized to receive the prescription drugs by contacting the board.

(3) A manufacturer or wholesaler may furnish prescription drugs to a hospital pharmacy receiving area if a pharmacist or authorized receiving agent signs, at the time of delivery, a receipt showing the type and quantity of the prescription drug received. The pharmacist or authorized receiving agent shall report any discrepancy between the receipt and the type and quantity of the prescription drug actually received to the delivering manufacturer or wholesaler by the next business day after the delivery to the pharmacy receiving area.

(4) A manufacturer or wholesaler shall not accept payment for, or allow the use of, a person's or entity's credit to establish an account for the purchase of prescription drugs from any person other than the owner of record, the chief executive officer, or the chief financial officer listed on the license of a person or entity legally authorized to receive prescription drugs. An account established for the purchase of prescription drugs must bear the name of the licensee. This subsection (4) does not apply to standard ordering and purchasing business practices between a chain pharmacy warehouse, a wholesaler, and a manufacturer.



§ 12-42.5-306. Records - study - authentication - pedigree - rules

(1) A wholesaler shall establish and maintain inventories and records of all transactions regarding the receipt and distribution or other disposition of prescription drugs. The records must include the pedigree for each wholesale distribution of a prescription drug that occurs outside the normal distribution channel.

(2) A wholesaler in the possession of a pedigree for a prescription drug shall verify that each transaction on the pedigree has occurred prior to distributing the prescription drug.

(3) A pedigree shall include all necessary identifying information concerning each sale in the chain of distribution of the product from the manufacturer or the first authorized distributor of record through the acquisition and sale by a wholesaler until final sale to a pharmacy or other person dispensing or administering the prescription drug. The pedigree shall include, at a minimum:

(a) The name, address, telephone number, and, if available, the electronic mail address of each owner of the prescription drug and each wholesaler of the drug;

(b) The name and address of each location from which the prescription drug was shipped, if different from that of the owner;

(c) The transaction dates;

(d) Certification that each recipient has authenticated the pedigree;

(e) The name of the prescription drug;

(f) The dosage form and strength of the prescription drug;

(g) The size and number of containers;

(h) The lot number of the prescription drug; and

(i) The name of the manufacturer of the finished dosage form.

(4) A purchaser or wholesaler shall maintain each pedigree for three years after the date of the sale or transfer of the prescription drug and shall make the pedigree available for inspection or use within five business days upon the request of an authorized law enforcement officer or an authorized agent of the board.

(5) This section does not apply to a retail pharmacy or chain pharmacy warehouse if the retail pharmacy or chain pharmacy warehouse does not engage in the wholesale distribution of prescription drugs.

(6) The board shall adopt rules as necessary for the implementation of this part 3.



§ 12-42.5-307. Penalty

(1) A person who engages in the wholesale distribution of prescription drugs in violation of this part 3 is subject to a penalty of up to fifty thousand dollars.

(2) A person who knowingly engages in the wholesale distribution of prescription drugs in violation of this part 3 is subject to a penalty of up to five hundred thousand dollars.






Part 4 - Electronic Monitoring of Prescription Drugs

§ 12-42.5-401. Legislative declaration

(1) The general assembly finds, determines, and declares that:

(a) Prescription drug misuse occurs in this country to an extent that exceeds or rivals the abuse of illicit drugs;

(b) Prescription drug misuse occurs at times due to the deception of the authorized practitioners where patients seek controlled substances for treatment and the practitioner is unaware of the patient's other medical providers and treatments;

(c) Electronic monitoring of prescriptions for controlled substances provides a mechanism whereby practitioners can discover the extent of each patient's requests for drugs and whether other providers have prescribed similar substances during a similar period of time;

(d) Electronic monitoring of prescriptions for controlled substances provides a mechanism for law enforcement officials and regulatory boards to efficiently investigate practitioner behavior that is potentially harmful to the public.



§ 12-42.5-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Board" means the state board of pharmacy created in section 12-42.5-103.

(1.5) "Controlled substance" means any schedule II, III, IV, or V drug as listed in sections 18-18-204, 18-18-205, 18-18-206, and 18-18-207, C.R.S.

(2) "Division" means the division of professions and occupations in the department of regulatory agencies.

(3) "Drug abuse" or "abuse" means utilization of a controlled substance for nonmedical purposes or in a manner that does not meet generally accepted standards of medical practice.

(4) "Prescription drug outlet" or "pharmacy" means:

(a) Any resident or nonresident pharmacy outlet registered or licensed pursuant to this article where prescriptions are compounded and dispensed; and

(b) Any federally owned and operated pharmacy registered with the federal drug enforcement administration.

(5) "Program" means the electronic prescription drug monitoring program developed or procured by the board in accordance with section 12-42.5-403.



§ 12-42.5-403. Prescription drug use monitoring program - registration required - rules

(1) The board shall develop or procure a prescription controlled substance electronic program to track information regarding prescriptions for controlled substances dispensed in Colorado, including the following information:

(a) The date the prescription was dispensed;

(b) The name of the patient and the practitioner;

(c) The name and amount of the controlled substance;

(d) The method of payment;

(e) The name of the dispensing pharmacy; and

(f) Any other data elements necessary to determine whether a patient is visiting multiple practitioners or pharmacies, or both, to receive the same or similar medication.

(1.5) (a) By January 1, 2015, or by an earlier date determined by the director of the division, every practitioner in this state who holds a current registration issued by the federal drug enforcement administration and every pharmacist shall register and maintain a user account with the program.

(b) When registering with the program or at any time thereafter, a practitioner or pharmacist may authorize up to three designees to access the program under section 12-42.5-404 (3)(b), (3)(c), or (3)(d), as applicable, on behalf of the practitioner or pharmacist if:

(I) (A) The authorized designee of the practitioner is employed by, or is under contract with, the same professional practice as the practitioner; or

(B) The authorized designee of the pharmacist is employed by, or is under contract with, the same prescription drug outlet as the pharmacist; and

(II) The practitioner or pharmacist takes reasonable steps to ensure that the designee is sufficiently competent in the use of the program; and

(III) The practitioner or pharmacist remains responsible for:

(A) Ensuring that access to the program by the practitioner's designee is limited to the purposes authorized in section 12-42.5-404 (3)(b) or (3)(c) or that access to the program by the pharmacist's designee is limited to the purposes authorized in section 12-42.5-404 (3)(d), as the case may be, and that access to the program occurs in a manner that protects the confidentiality of the information obtained from the program; and

(B) Any negligent breach of confidentiality of information obtained from the program by the practitioner's or pharmacist's designee.

(c) A practitioner or pharmacist is subject to penalties pursuant to section 12-42.5-406 for violating the requirements of paragraph (b) of this subsection (1.5).

(d) Any individual authorized as a designee of a practitioner or pharmacist pursuant to paragraph (b) of this subsection (1.5) shall register as a designee of a practitioner or pharmacist with the program for program data access in accordance with section 12-42.5-404 (3)(b), (3)(c), or (3)(d), as applicable, and board rules.

(2) Each practitioner and each dispensing pharmacy shall disclose to a patient receiving a controlled substance that his or her identifying prescription information will be entered into the program database and may be accessed for limited purposes by specified individuals.

(3) The board shall establish a method and format for prescription drug outlets to convey the necessary information to the board or its designee. The method must not require more than a one-time entry of data per patient per prescription by a prescription drug outlet.

(4) The division may contract with any individual or public or private agency or organization in carrying out the data collection and processing duties required by this part 4.



§ 12-42.5-404. Program operation - access - rules - definitions

(1) The board shall operate and maintain the program.

(2) The board shall adopt all rules necessary to implement the program.

(3) The program is available for query only to the following persons or groups of persons:

(a) Board staff responsible for administering the program;

(b) Any practitioner with the statutory authority to prescribe controlled substances, or an individual designated by the practitioner to act on his or her behalf in accordance with section 12-42.5-403 (1.5)(b), to the extent the query relates to a current patient of the practitioner;

(b.5) (I) Any veterinarian with statutory authority to prescribe controlled substances, to the extent the query relates to a current patient or to a client and if the veterinarian, in the exercise of professional judgment, has a reasonable basis to suspect the client has committed drug abuse or has mistreated an animal.

(II) As used in this subsection (3)(b.5):

(A) "Client" has the same meaning as set forth in section 12-64-103 (4.3).

(B) "Mistreat" has the same meaning as set forth in section 35-42-103 (9).

(C) "Patient" has the same meaning as set forth in section 12-64-103 (9.7).

(c) A practitioner, or an individual designated by the practitioner to act on his or her behalf in accordance with section 12-42.5-403 (1.5)(b), engaged in a legitimate program to monitor a patient's drug abuse;

(c.5) The medical director, or his or her designee, at a facility that treats substance use disorders with controlled substances, if an individual in treatment at the facility gives permission to the facility to access his or her program records;

(d) A pharmacist, an individual designated by a pharmacist in accordance with section 12-42.5-403 (1.5)(b) to act on his or her behalf, or a pharmacist licensed in another state, to the extent the information requested relates specifically to a current patient to whom the pharmacist is dispensing or considering dispensing a controlled substance or prescription drug or a patient to whom the pharmacist is currently providing clinical patient care services;

(e) Law enforcement officials so long as the information released is specific to an individual patient, pharmacy, or practitioner and is part of a bona fide investigation, and the request for information is accompanied by an official court order or subpoena;

(f) The individual who is the recipient of a controlled substance prescription so long as the information released is specific to the individual;

(g) State regulatory boards within the division and the director of the division so long as the information released is specific to an individual practitioner and is part of a bona fide investigation, and the request for information is accompanied by an official court order or subpoena;

(h) A resident physician with an active physician training license issued by the Colorado medical board pursuant to section 12-36-122 and under the supervision of a licensed physician.

(i) The department of public health and environment for purposes of population-level analysis, but any use of program data by the department is subject to the federal "Health Insurance Portability and Accountability Act of 1996", Pub.L. 104-191, as amended, and implementing federal regulations, including the requirement to remove any identifying data unless exempted from the requirement.

(4) The board shall not charge a practitioner or pharmacy who transmits data in compliance with the operation and maintenance of the program a fee for the transmission of the data.

(5) The board, the department of public health and environment, or the department of health care policy and financing, pursuant to a written agreement that ensures compliance with this part 4, may provide data to qualified personnel of a public or private entity for the purpose of bona fide research or education so long as the data does not identify a recipient of, a practitioner who prescribed, or a prescription drug outlet that dispensed, a prescription drug.

(6) The board shall provide a means of sharing information about individuals whose information is recorded in the program with out-of-state health care practitioners and law enforcement officials that meet the requirements of paragraph (b), (c), or (e) of subsection (3) of this section.

(7) The board shall develop criteria for indicators of misuse, abuse, and diversion of controlled substances and, based on those criteria, provide unsolicited reports of dispensed controlled substances to prescribing practitioners and dispensing pharmacies for purposes of education and intervention to prevent and reduce occurrences of controlled substance misuse, abuse, and diversion. In developing the criteria, the board shall consult with the Colorado dental board, Colorado medical board, state board of nursing, state board of optometry, Colorado podiatry board, and state board of veterinary medicine.



§ 12-42.5-405. Prescription drug monitoring fund - creation - gifts, grants, and donations - fee

(1) The board may seek and accept funds from any public or private entity for the purposes of implementing and maintaining the program. The board shall transmit any funds it receives to the state treasurer, who shall credit the same to the prescription drug monitoring fund, which fund is hereby created. The moneys in the fund are subject to annual appropriation by the general assembly for the sole purpose of implementing and maintaining the program. The moneys in the fund must not be transferred to or revert to the general fund at the end of any fiscal year.

(2) After implementing the program, the board shall seek gifts, grants, and donations on an annual basis for the purpose of maintaining the program. The board shall report annually to the health and human services committee of the senate and the health and environment committee of the house of representatives, or any successor committees, regarding the gifts, grants, and donations requested, of whom they were requested, and the amounts received.

(3) If, based upon the appropriations for the direct and indirect costs of the program, there are insufficient funds to maintain the program, the division may collect an annual fee of no more than seventeen dollars and fifty cents for the fiscal years 2011-12 and 2012-13, twenty dollars for the fiscal years 2013-14 and 2014-15, and twenty-five dollars for each fiscal year thereafter, from an individual who holds a license from the division that authorizes him or her to prescribe a controlled substance, as defined in section 18-18-102 (5), C.R.S. The division shall set the fee pursuant to section 24-34-105, C.R.S., and shall collect the fee in conjunction with the license renewal fees collected pursuant to section 24-34-105, C.R.S. Moneys collected pursuant to this subsection (3) are credited to the prescription drug monitoring fund created in subsection (1) of this section.



§ 12-42.5-406. Violations - penalties

A person who knowingly releases, obtains, or attempts to obtain information from the program in violation of this part 4 shall be punished by a civil fine of not less than one thousand dollars and not more than ten thousand dollars for each violation. Fines paid shall be deposited in the general fund.



§ 12-42.5-407. Prescription drug outlets - prescribers - responsibilities - liability

(1) A prescription drug outlet shall submit information in the manner required by the board.

(2) A practitioner who has, in good faith, written a prescription for a controlled substance to a patient is not liable for information submitted to the program. A practitioner or prescription drug outlet who has, in good faith, submitted the required information to the program is not liable for participation in the program.



§ 12-42.5-408. Exemption - waiver

(1) A hospital licensed or certified pursuant to section 25-1.5-103, C.R.S., a prescription drug outlet located within the hospital that is dispensing a controlled substance for a chart order or dispensing less than or equal to a twenty-four-hour supply of a controlled substance, and emergency medical services personnel certified pursuant to section 25-3.5-203, C.R.S., are exempt from the reporting provisions of this part 4. A hospital prescription drug outlet licensed pursuant to section 12-42.5-112 shall comply with the provisions of this part 4 for controlled substances dispensed for outpatient care that have more than a twenty-four-hour supply.

(2) A prescription drug outlet that does not report controlled substance data to the program due to a lack of electronic automation of the outlet's business may apply to the board for a waiver from the reporting requirements.



§ 12-42.5-408.5. Examination and analysis of prescription drug monitoring program - recommendations to executive director

(1) The executive director of the department of regulatory agencies shall create a prescription drug monitoring program task force or consult with and request assistance from the Colorado team assembled by the governor's office to develop a strategic plan to reduce prescription drug misuse, or its successor group, in order to:

(a) Examine issues, opportunities, and weaknesses of the program, including how personal information is secured in the program and whether inclusion of personal identifying information in the program and access to that information is necessary; and

(b) Make recommendations to the executive director on ways to make the program a more effective tool for practitioners and pharmacists in order to reduce prescription drug misuse in this state.

(2) If the executive director convenes a task force or obtains assistance from the Colorado team, the applicable group shall submit annual reports to the executive director and the general assembly detailing its findings and recommendations. Notwithstanding section 24-1-136 (11), C.R.S., the requirement in this section to report to the general assembly continues indefinitely.

(3) If the executive director convenes a task force, the members of the task force serve on a voluntary basis and are not entitled to compensation or expense reimbursement.



§ 12-42.5-409. Repeal of part

This part 4 is repealed, effective July 1, 2021. Prior to its repeal, the department of regulatory agencies shall review the functions of the board and the program under this part 4 as provided in section 24-34-104, C.R.S.






Part 5 - Therapeutic Interchange and Therapeutically Equivalent Selections

§ 12-42.5-501. Written guidelines and procedures for making therapeutic interchange and therapeutically equivalent selections

(1) If a nursing care facility or a long-term acute care hospital licensed under part 1 of article 3 of title 25, C.R.S., has a quality assessment and assurance committee that includes a pharmacist licensed under this article and is established in accordance with 42 CFR 483.75 (o), the quality assessment and assurance committee may establish a facility list with written guidelines and procedures for making therapeutic interchange and therapeutically equivalent selections from the list.

(2) If a nursing care facility or a long-term acute care hospital licensed under part 1 of article 3 of title 25, C.R.S., does not have a quality assessment and assurance committee that includes a pharmacist licensed under this article and is established in accordance with 42 CFR 483.75 (o), the facility may form such a committee to establish a facility list with written guidelines and procedures for making therapeutic interchange and therapeutically equivalent selections from the list.



§ 12-42.5-502. Therapeutic interchange and therapeutically equivalent selections for nursing care facility or long-term acute care hospital patients - rules

(1) A pharmacy used by a nursing care facility or a long-term acute care hospital licensed under part 1 of article 3 of title 25, C.R.S., may make a therapeutic interchange or a therapeutically equivalent selection for a patient if, during the patient's stay at the facility, the selection has been approved for the patient:

(a) In accordance with written guidelines and procedures for making therapeutic interchange or therapeutically equivalent selections, as maintained in a current and readily available manner at the dispensing prescription drug outlet and as developed by a quality assessment and assurance committee that includes a pharmacist licensed under this article and is formed by the facility in accordance with 42 CFR 483.75 (o); and

(b) By one of the following health care providers:

(I) A physician licensed under article 36 of this title;

(II) A physician assistant licensed under section 12-36-107.4, if the physician assistant is under the supervision of a licensed physician; or

(III) An advanced practice nurse prescriber licensed as a professional nurse under section 12-38-111, registered as an advanced practice nurse under section 12-38-111.5, and authorized to prescribe controlled substances or prescription drugs pursuant to section 12-38-111.6, if the advanced practice nurse prescriber has developed an articulated plan to maintain ongoing collaboration with physicians and other health care professionals.

(2) The board may adopt rules as necessary to implement this part 5.






Part 6 - Collaborative Pharmacy Practice

§ 12-42.5-601. Definitions

As used in this part 6:

(1) (a) "Collaborative pharmacy practice agreement" means a written and signed agreement entered into voluntarily between one or more pharmacists licensed pursuant to this article and one or more physicians or advanced practice nurses licensed in this state, which statement grants authority to the pharmacist or pharmacists to provide evidence-based health care services to one or more patients pursuant to a specific treatment protocol delegated to a pharmacist or pharmacists by the physician or advanced practice nurse.

(b) A "collaborative pharmacy practice agreement" may also mean a statewide drug therapy protocol developed by the board, the Colorado medical board, and the state board of nursing in collaboration with the department of public health and environment for public health care services.



§ 12-42.5-602. Collaborative pharmacy practice agreements - pharmacist requirements

(1) A pharmacist may enter into a collaborative pharmacy practice agreement with one or more physicians if:

(a) The pharmacist holds a current license to practice in Colorado;

(b) The pharmacist is engaged in the practice of pharmacy;

(c) The pharmacist has earned a doctorate of pharmacy degree or completed at least five years of experience as a licensed pharmacist;

(d) The pharmacist carries adequate professional liability insurance as determined by the board;

(e) The pharmacist agrees to devote a portion of his or her practice to collaborative pharmacy practice; and

(f) There is a process in place for the physician or advanced practice nurse and the pharmacist to communicate and document changes to the patient's medical record.

(2) Unless a statewide protocol is in place, a pharmacist may not enter into a collaborative pharmacy practice agreement with a physician or advanced practice nurse if the physician or advanced practice nurse does not have an established relationship with the patient or patients who will be served by the pharmacist under the collaborative pharmacy practice agreement.

(3) For a pharmacist to provide health care services under a statewide protocol, a process must be in place for the pharmacist to communicate with a patient's primary care provider and document changes to the patient's medical record. If the patient does not have a primary care provider, or is unable to provide contact information for his or her primary care provider, the pharmacist shall provide the patient with a written record of the drugs or devices furnished and advise the patient to consult an appropriate health care professional of the patient's choice.

(4) A collaborative practice agreement between a physician and a pharmacist, as permitted by this article, does not change the employment status of any party to the agreement, does not create an employer-employee relationship under any circumstance, and may not be used to confer upon or deny to any person the status of a public employee as described in the "Colorado Governmental Immunity Act", created in article 10 of title 24, C.R.S.

(5) A pharmacist or pharmacy shall not employ a physician or advanced practice nurse for the sole purpose of forming a collaborative practice agreement.



§ 12-42.5-603. Rules

The board, in conjunction with the Colorado medical board created in section 12-36-103, and the state board of nursing created in section 12-38-104 shall promulgate rules to implement this section. The rules must include the health care services and any statewide protocols that are authorized to be part of the collaborative pharmacy practice agreements.









Article 43 - Mental Health

Part 1 - Legislative Declaration

§ 12-43-101. Legislative declaration

The general assembly hereby finds and determines that, in order to safeguard the public health, safety, and welfare of the people of this state and in order to protect the people of this state against the unauthorized, unqualified, and improper application of psychology, social work, marriage and family therapy, professional counseling, psychotherapy, and addiction counseling, it is necessary that the proper regulatory authorities be established and adequately provided for. The general assembly therefore declares that there shall be established a state board of psychologist examiners, a state board of social work examiners, a state board of marriage and family therapist examiners, a state board of licensed professional counselor examiners, a state board of registered psychotherapists, and a state board of addiction counselor examiners with the authority to license, register, or certify, and take disciplinary actions or bring injunctive actions, or both, concerning licensed psychologists and psychologist candidates, licensed social workers, licensed marriage and family therapists and marriage and family therapist candidates, licensed professional counselors and licensed professional counselor candidates, registered psychotherapists, and licensed and certified addiction counselors, respectively, and mental health professionals who have been issued a provisional license pursuant to this article.






Part 2 - General Provisions

§ 12-43-201. Definitions

As used in this article 43, unless the context otherwise requires:

(1) "Board" includes the state board of psychologist examiners, the state board of social work examiners, the state board of licensed professional counselor examiners, the state board of marriage and family therapist examiners, the state board of registered psychotherapists, and the state board of addiction counselor examiners.

(1.3) "Certificate holder" means an addiction counselor certified pursuant to this article.

(1.5) "Certified addiction counselor" means a person who is an addiction counselor certified pursuant to this article.

(1.7) "Director" means the director of the division of professions and occupations in the department of regulatory agencies.

(1.8) "Division" means the division of professions and occupations in the department of regulatory agencies.

(2) (Deleted by amendment, L. 2000, p. 1841, § 17, effective August 2, 2000.)

(3) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1278, § 7, effective July 1, 2011.)

(3.5) "Licensed addiction counselor" means a person who is an addiction counselor licensed pursuant to this article.

(4) (Deleted by amendment, L. 98, p. 1107, § 4, effective July 1, 1998.)

(5) "Licensed professional counselor" means a person who is a professional counselor licensed pursuant to this article.

(5.5) "Licensed social worker" means a person who:

(a) Is a licensed social worker or licensed clinical social worker; and

(b) Is licensed pursuant to this article.

(6) "Licensee" means a psychologist, social worker, clinical social worker, marriage and family therapist, licensed professional counselor, or addiction counselor licensed pursuant to this article.

(7) "Marriage and family therapist" means a person who is a marriage and family therapist licensed pursuant to this article.

(7.5) "Professional relationship" means an interaction that is deliberately planned or directed, or both, by the licensee, registrant, or certificate holder toward obtaining specific objectives.

(7.7) (a) "Provisional license" means a license or certification issued pursuant to section 12-43-206.5.

(b) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1278, § 7, effective July 1, 2011.)

(7.8) (a) "Provisional licensee" means a person who holds a provisional license pursuant to section 12-43-206.5.

(b) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1278, § 7, effective July 1, 2011.)

(8) "Psychologist" means a person who is a psychologist licensed pursuant to this article.

(9) (a) "Psychotherapy" means the treatment, diagnosis, testing, assessment, or counseling in a professional relationship to assist individuals or groups to alleviate behavioral and mental health disorders, understand unconscious or conscious motivation, resolve emotional, relationship, or attitudinal conflicts, or modify behaviors that interfere with effective emotional, social, or intellectual functioning. Psychotherapy follows a planned procedure of intervention that takes place on a regular basis, over a period of time, or in the cases of testing, assessment, and brief psychotherapy, psychotherapy can be a single intervention.

(b) It is the intent of the general assembly that the definition of psychotherapy as used in this article be interpreted in its narrowest sense to regulate only those persons who clearly fall within the definition set forth in this subsection (9).

(9.1) (a) "Registered psychotherapist" means a person:

(I) Whose primary practice is psychotherapy or who holds himself or herself out to the public as being able to practice psychotherapy for compensation; and

(II) Who is registered with the state board of registered psychotherapists pursuant to section 12-43-702.5 to practice psychotherapy in this state.

(b) "Registered psychotherapist" also includes a person who:

(I) Is a licensed school psychologist licensed pursuant to section 22-60.5-210 (1)(b), C.R.S.;

(II) Is practicing outside of a school setting; and

(III) Is registered with the state board of registered psychotherapists pursuant to section 12-43-702.5.

(9.3) "Registrant" means a psychologist candidate, marriage and family therapist candidate, or licensed professional counselor candidate registered pursuant to section 12-43-304 (7), 12-43-504 (5), or 12-43-603 (5), respectively, or a registered psychotherapist.

(9.5) to (10) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1278, § 7, effective July 1, 2011.)



§ 12-43-202. Practice outside of or beyond professional training, experience, or competence - general scope of practice for licensure, registration, or certification

(1) Notwithstanding any other provision of this article, no licensee, registrant, or certificate holder is authorized to practice outside of or beyond his or her area of training, experience, or competence.

(2) The practice of psychotherapy is one area of practice for mental health professionals licensed, certified, or registered pursuant to this article but may not be the only or primary practice area of such professionals, other than persons registered as psychotherapists pursuant to part 7 of this article. The requirements for licensure, registration, or certification as a mental health professional pursuant to this article are contained in sections 12-43-303, 12-43-403, 12-43-503, 12-43-602.5, and 12-43-803, which define the practice of psychology, social work, marriage and family therapy, licensed professional counseling, and addiction counseling, respectively.



§ 12-43-203. Boards - meetings - duties - powers - removal of members - immunity

(1) In addition to all other powers and duties conferred or imposed upon each board by this article or by any other law, each board shall have the powers specified in this section.

(2) (a) (I) Each board shall annually hold a meeting and elect from its membership a chairperson and vice-chairperson. Each board shall meet at such times as it deems necessary or advisable or as deemed necessary and advisable by the chairperson or a majority of its members. Each board may conduct meetings by electronic means. Each board shall give reasonable notice of its meetings in the manner prescribed by law. A majority of each board constitutes a quorum at any meeting or hearing.

(II) All meetings are open to the public, except when:

(A) A board, or an administrative law judge acting on behalf of a board, specifically determines that the harm to a complainant or other recipient of services to keep such proceedings or related documents open to the public outweighs the public interest in observing the proceedings; or

(B) The licensee, registrant, or certificate holder is participating in good faith in a program approved by the board designed to end a substance use disorder and the licensee, registrant, or certificate holder has not violated the board's order regarding the person's participation in the treatment program.

(III) If the board determines that it is in the best interest of a complainant or other recipient of services to keep proceedings or related documents closed to the public, the final action of the board must be open to the public without disclosing the name of the client or other recipient. In all open meetings, the board shall take reasonable steps to keep the names of the recipients of services confidential.

(b) The proceedings of each board shall be conducted pursuant to article 4 of title 24, C.R.S.

(3) Each board is authorized to:

(a) Adopt, and from time to time revise, such rules and regulations as may be necessary to carry out its powers and duties;

(b) Adopt an examination;

(c) Examine for, deny, withhold, or approve the license of an applicant, and renew licenses pursuant to section 12-43-212;

(d) Appoint advisory committees to assist in the performance of its duties;

(e) Conduct hearings as necessary to carry out its powers and duties.

(3.5) In carrying out its duties related to the approval of applications for licensure, registration, or certification pursuant to this section, section 12-43-212, and this article, each board shall delegate the function of the preliminary review and approval of applications to the staff of the board, with approval of an application ratified by action of the board. Each board, in its sole discretion, may individually review any application requiring board consideration prior to the approval of the application pursuant to section 12-43-212 and this article.

(4) Each board shall maintain current lists of the names of all licensees, registrants, and certificate holders and records of cases and decisions rendered by the board. In addition, each board shall keep an accurate record of the results of all examinations.

(5) Repealed.

(6) Publications of each board intended for circulation in quantity outside the board shall be issued in accordance with the provisions of section 24-1-136, C.R.S.

(7) (a) A member of a board or of a professional review committee authorized by a board, a member of staff to a board or committee, a person acting as a witness or consultant to a board or committee, a witness testifying in a proceeding authorized under this article, and a person who lodges a complaint pursuant to this article is immune from liability in a civil action brought against him or her for acts occurring while acting in his or her capacity as a board or committee member, staff, consultant, or witness, respectively, if the individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. A person participating in good faith in lodging a complaint or participating in an investigative or administrative proceeding pursuant to this article is immune from any civil or criminal liability that may result from such participation.

(b) A person participating in good faith in the making of a complaint or report or participating in any investigative or administrative proceeding before the board pursuant to this article is immune from any civil or criminal liability that might result by reason of the action.

(8) (Deleted by amendment, L. 98, p. 1108, § 6, effective July 1, 1998.)

(9) Any board member having an immediate personal, private, or financial interest in any matter pending before the board shall disclose the fact and shall not vote upon such matter.

(10) The governor may remove any board member for misconduct, incompetence, or neglect of duty. Actions constituting neglect of duty shall include, but not be limited to, the failure of board members to attend three consecutive meetings or at least three-quarters of the board's meetings in any one calendar year.

(11) (a) (I) Subject to the requirements of subparagraph (II) of this paragraph (a), a professional review committee may be established pursuant to this subsection (11) to investigate the quality of care being given by a person licensed, registered, or certified pursuant to this article. If a professional review committee is established, it must include in its membership at least three persons licensed, registered, or certified under this article, and such persons must be licensees, registrants, or certificate holders in the same profession as the licensee, registrant, or certificate holder who is the subject of a professional review proceeding.

(II) A professional review committee may be authorized to act only by a society or an association of persons licensed, registered, or certified pursuant to this article whose membership includes not less than one-third of the persons licensed, registered, or certified pursuant to this article residing in this state if the licensee, registrant, or certificate holder whose services are the subject of review is a member of the society or association.

(b) (Deleted by amendment, L. 2004, p. 1849, § 101, effective August 4, 2004.)

(12) The boards shall develop rules or policies to provide guidance to persons licensed, registered, or certified pursuant to this article to assist in determining whether a relationship with a client or potential client is likely to impair his or her professional judgment or increase the risk of client exploitation in violation of section 12-43-222 (1)(i).



§ 12-43-203.5. Limitation on authority

The authority granted each board under the provisions of this article does not authorize a board to arbitrate or adjudicate fee disputes between licensees, registrants, or certificate holders, or between a licensee, registrant, or certificate holder and any other party.



§ 12-43-204. Fees - renewal

(1) All fees collected pursuant to this article shall be determined, collected, and appropriated in the same manner as set forth in section 24-34-105, C.R.S.

(2) Each board may charge fees established pursuant to section 24-34-105, C.R.S., to all applicants for licensure, registration, or certification under this article.

(3) Every person licensed, registered, or certified to practice psychology, social work, marriage and family therapy, professional counseling, psychotherapy, or addiction counseling within the state shall renew his or her license, registration, or certification pursuant to a schedule established by the director, and licenses, registrations, and certifications shall be renewed pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license, registration, or certification pursuant to the schedule established by the director, the license, registration, or certification expires. Any person whose license, registration, or certification expires is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(3.5) The director shall coordinate fee-setting pursuant to this section so that all licensees, registrants, and certificate holders pay fees as required by this section and section 12-43-702.5 (1).

(4) (Deleted by amendment, L. 2004, p. 1850, § 102, effective August 4, 2004.)



§ 12-43-205. Records

(1) Each board shall keep a record of proceedings and a register of all applications for licenses, registrations, or certifications, which must include:

(a) The name and age of each applicant;

(b) The date of the application;

(c) The mailing address of the applicant;

(d) A summary of the educational and other qualifications of each applicant;

(e) Whether or not an examination was required and, if required, proof that the applicant passed the examination;

(f) Whether licensure, registration, or certification was granted;

(g) The date of the action of the board;

(h) Other information the board deems necessary or advisable in aid of the requirements of this section.



§ 12-43-206. Licensure by endorsement - rules

A board may issue a license by endorsement to engage in the practice of psychology, social work, marriage and family therapy, professional counseling, or addiction counseling to an applicant who has a license, registration, or certification in good standing as a psychologist, social worker, marriage and family therapist, licensed professional counselor, or addiction counselor under the laws of another jurisdiction if the applicant presents proof satisfactory to the board that, at the time of application for a Colorado license by endorsement, the applicant possesses credentials and qualifications that are substantially equivalent to the requirements of section 12-43-304, 12-43-404, 12-43-504, 12-43-603, or 12-43-804, whichever is applicable. Each board shall promulgate rules setting forth the manner in which the board will review credentials and qualifications of an applicant.



§ 12-43-206.5. Provisional license - fees

(1) (a) The board may issue a provisional license to an applicant who has completed a post-graduate degree that meets the educational requirements for licensure in section 12-43-304, 12-43-403, 12-43-504, 12-43-603, or 12-43-804, as applicable, and who is working in a residential child care facility as defined in section 26-6-102 (33), C.R.S., under the supervision of a licensee.

(b) A provisional license issued pursuant to paragraph (a) of this subsection (1) terminates at the earliest of:

(I) Thirty days after termination of the provisional licensee's employment with a qualifying residential child care facility, unless the provisional licensee obtains and submits to the board proof of employment with another residential child care facility; or

(II) Thirty days after termination of the provisional licensee's supervision by a licensee unless the provisional licensee obtains and submits to the board proof of supervision by another licensee.

(c) A provisional licensee shall notify the board of any change in supervision within thirty days after the change.

(2) Each board may charge an application fee to an applicant for a provisional license. All fees collected pursuant to this subsection (2) shall be transmitted to the state treasurer, who shall credit the same to the division of professions and occupations cash fund pursuant to section 24-34-105, C.R.S. An application for a provisional license must identify the name, contact information, and license number of the licensee providing supervision of the provisional licensure applicant.

(3) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1278, § 6, effective July 1, 2011.)



§ 12-43-207. License - issuance

Each board shall issue a license, registration, or certification, as appropriate, when an applicant successfully qualifies for licensure, registration, or certification as provided in this article.



§ 12-43-208. Drugs - medicine

Nothing in this article permits psychologists, social workers, marriage and family therapists, licensed professional counselors, psychotherapists, and addiction counselors licensed, registered, or certified under this article to administer or prescribe drugs or in any manner engage in the practice of medicine as defined by the laws of this state.



§ 12-43-209. Collaborate with physician

In order to provide for the diagnosis and treatment of medical problems, a licensee, registrant, or certificate holder shall collaborate with a physician licensed under the laws of this state, except when practicing pursuant to section 12-43-201 (9). A licensee, registrant, or certificate holder shall not diagnose, prescribe for, treat, or advise a client with reference to medical problems.



§ 12-43-210. Division of professions and occupations to supervise

Each board shall be under the supervision and control of the division of professions and occupations of the department of regulatory agencies as created by section 24-34-102, C.R.S.



§ 12-43-211. Professional service corporations for the practice of psychology, social work, marriage and family therapy, professional counseling, and addiction counseling - definitions

(1) Licensees, registrants, or certificate holders may form professional service corporations for the practice of psychology, social work, marriage and family therapy, professional counseling, psychotherapy, or addiction counseling under the "Colorado Business Corporation Act", articles 101 to 117 of title 7, C.R.S., if the corporations are organized and operated in accordance with this section. The articles of incorporation of a professional service corporation formed pursuant to this section must contain provisions complying with the following requirements:

(a) The name of the corporation shall contain the words "professional company" or "professional corporation" or abbreviations thereof.

(b) The corporation must be organized by licensees, registrants, or certificate holders for the purpose of conducting the practice of psychology, social work, marriage and family therapy, professional counseling, psychotherapy, or addiction counseling by the respective licensees, registrants, or certificate holders of those practices. The corporation may be organized with any other person, and any person may own shares in such corporation, if the following conditions are met:

(I) The practice of psychology, as defined in section 12-43-303, by the professional service corporation is performed by or under the supervision of a licensed psychologist, and any psychologist member of the professional service corporation remains individually responsible for his or her professional acts and conduct as provided elsewhere in this article;

(II) (Deleted by amendment, L. 98, p. 1111, 11, effective July 1, 1998.)

(III) The practice of social work, as defined in section 12-43-403, by the professional service corporation is performed by a licensed social worker acting independently or under the supervision of a person licensed pursuant to this article or a licensed social worker. Any licensed social worker member of the professional service corporation remains individually responsible for his or her professional acts and conduct as provided elsewhere in this article.

(IV) The practice of marriage and family therapy, as defined in section 12-43-503, by the professional service corporation is performed by a licensed marriage and family therapist acting independently or under the supervision of a person licensed pursuant to this article or a licensed marriage and family therapist. Any licensed marriage and family therapist member of the professional service corporation remains individually responsible for his or her professional acts and conduct as provided elsewhere in this article.

(V) The practice of licensed professional counseling, as defined in section 12-43-602.5, by the professional service corporation is performed by a licensed professional counselor acting independently or under the supervision of a person licensed pursuant to this article or a licensed professional counselor. Any licensed professional counselor member of the professional service corporation remains individually responsible for his or her professional acts and conduct as provided elsewhere in this article.

(VI) The practice of addiction counseling, as defined in section 12-43-803, by the professional service corporation is performed by a licensed addiction counselor acting independently or under the supervision of a person licensed pursuant to this article or a licensed addiction counselor. Any licensed addiction counselor member of the professional service corporation remains individually responsible for his or her professional acts and conduct as provided in this article; or

(VII) The practice of psychotherapy, as defined in section 12-43-201, by the professional service corporation is performed by a registered psychotherapist acting independently or under the supervision of a person licensed pursuant to this article or a registered psychotherapist. Any registered psychotherapist member of the professional service corporation remains individually responsible for his or her professional acts and conduct as provided in this article.

(c) The corporation may exercise the powers and privileges conferred upon corporations by the laws of Colorado only in furtherance of and subject to its corporate purpose.

(d) and (e) Repealed.

(f) Lay directors and officers shall not exercise any authority whatsoever over professional matters.

(g) The articles of incorporation must provide, and all shareholders of the corporation must agree, that either all shareholders of the corporation are jointly and severally liable for all acts, errors, and omissions of the employees of the corporation or that all shareholders of the corporation are jointly and severally liable for all acts, errors, and omissions of the employees of the corporation except during periods when the corporation maintains professional liability insurance that meets the following minimum standards:

(I) The insurance insures the corporation against liability imposed upon the corporation by law for damages resulting from any claim made against the corporation arising out of the performance of professional services for others by those officers and employees of the corporation who are licensed, registered, or certified to practice under this article or by those employees who provide professional services under supervision.

(II) The insurance insures the corporation against liability imposed upon it by law for damages arising out of the acts, errors, and omissions of all nonprofessional employees.

(III) The insurance is in an amount for each claim of at least one hundred thousand dollars multiplied by the number of persons licensed, registered, or certified to practice under this article who are employed by the corporation. The policy may provide for an aggregate maximum limit of liability per year for all claims of three hundred thousand dollars also multiplied by the number of licensees, registrants, or certificate holders employed by the corporation, but no corporation is required to carry insurance in excess of three hundred thousand dollars for each claim with an aggregate maximum limit of liability for all claims during the year of nine hundred thousand dollars.

(IV) The insurance policy may provide that it does not apply to: Any dishonest, fraudulent, criminal, or malicious act or omission of the insured corporation or any stockholder or employee of the corporation; or the conduct of any business enterprise, as distinguished from the practice of licensees, registrants, or certificate holders, in which the insured corporation under this section is not permitted to engage but that nevertheless may be owned by the insured corporation or in which the insured corporation may be a partner or that may be controlled, operated, or managed by the insured corporation in its own or in a fiduciary capacity, including the ownership, maintenance, or use of any property in connection therewith, when not resulting from breach of professional duty of, bodily injury to, or sickness, disease, or death of any person or to injury to or destruction of any tangible property, including the loss of use of tangible property.

(V) The insurance policy may contain reasonable provisions with respect to policy periods, territory, claims, conditions, and other usual matters.

(2) The corporation shall not act or fail to act in a manner that would violate section 12-43-222 (1). Any violation of this section by the corporation is grounds for a board to discipline any licensee, registrant, or certificate holder who is a member of or is employed by the corporation pursuant to section 12-43-224.

(3) Nothing in this section diminishes or changes the obligation of each licensee, registrant, or certificate holder employed by the corporation to conduct his or her practice in a manner that does not violate section 12-43-222 (1). Any licensee, registrant, or certificate holder who, by act or omission, causes the corporation to act or fail to act in a way that violates section 12-43-222 (1) or this section is personally responsible for the act or omission and is subject to discipline by the board.

(4) A professional service corporation may adopt a pension, profit sharing (whether cash or deferred), health and accident, insurance, or welfare plan for all of its employees, including lay employees, if such plan does not require or result in the sharing of specific or identifiable fees with lay employees and if any payments made to lay employees, or into any such plan in behalf of lay employees, are based upon their compensation or length of service, or both, rather than the amount of fees or income received.

(5) Nothing in this section shall be deemed to modify the privileges regarding confidential communications specified in sections 12-43-218 and 13-90-107 (1)(g), C.R.S.

(6) Nothing in this article limits persons licensed, registered, or certified under this article from forming a corporation with persons licensed, registered, or certified under this article.

(7) As used in this section, unless the context otherwise requires:

(a) "Articles of incorporation" includes operating agreements of limited liability companies and partnership agreements of registered limited liability partnerships.

(b) "Corporation" includes a limited liability company organized under the "Colorado Limited Liability Company Act", article 80 of title 7, C.R.S., and a limited liability partnership registered under section 7-60-144 or 7-64-1002, C.R.S.

(c) "Director" and "officer" of a corporation includes a member and a manager of a limited liability company and a partner in a registered limited liability partnership.

(d) "Employees" includes employees, members, and managers of a limited liability company and employees and partners of a registered limited liability partnership.

(e) "Share" includes a member's rights in a limited liability company and a partner's rights in a registered limited liability partnership.

(f) "Shareholder" includes a member of a limited liability company and a partner in a registered limited liability partnership.



§ 12-43-212. Denial of license, registration, or certification - reinstatement

(1) Each board is empowered to determine whether an applicant for licensure, registration, or certification, or for registry as a candidate for licensure, registration, or certification, possesses the qualifications required by this article.

(2) If a board determines that an applicant does not possess the applicable qualifications required by this article or, for a licensed clinical social worker, licensed social worker, licensed marriage and family therapist, licensed professional counselor, licensed addiction counselor, or level II or III certified addiction counselor, is unable to demonstrate his or her continued professional competence as required by section 12-43-411, 12-43-506, 12-43-605, or 12-43-805, respectively, the board may deny the applicant a license, registration, or certification or deny the reinstatement of a license, registration, or certification. If the application is denied, the board shall provide the applicant with a statement in writing setting forth the basis of the board's determination that the applicant does not possess the qualifications or professional competence required by this article. The applicant may request a hearing on the determination as provided in section 24-4-104 (9), C.R.S.

(3) If a board has any reason to believe that or receives any information that an applicant has committed any of the acts set forth in section 12-43-222 (1) as grounds for discipline, the board may deny a license, registration, or certification to the applicant if the board determines that there is a basis for the denial. The order of the board to grant or deny a license, registration, or certification constitutes final agency action.

(4) A board, on its own motion or upon application, at any time after the refusal to grant a license, registration, or certification, may reconsider its prior action and grant a license, registration, or certification. The board has sole discretion to determine whether to take further action on the application after it refuses to grant a license, registration, or certification.



§ 12-43-213. Legislative intent - schools and colleges - examinations

It is the intent of the general assembly that the definition relating to full-time courses of study and institutions of higher education for graduation of persons who are qualified to take examinations for licensure under this article be liberally construed by each board under the board's rule-making powers to ensure the right to take the examinations. It is not the intent that technical barriers be used to deny the ability to take an examination.



§ 12-43-214. Mandatory disclosure of information to clients

(1) Except as otherwise provided in subsection (4) of this section, every licensee, registrant, or certificate holder shall provide the following information in writing to each client during the initial client contact:

(a) The name, business address, and business phone number of the licensee, registrant, or certificate holder;

(b) (I) An explanation of the levels of regulation applicable to mental health professionals under this article and the differences between licensure, registration, and certification, including the educational, experience, and training requirements applicable to the particular level of regulation; and

(II) A listing of any degrees, credentials, certifications, registrations, and licenses held or completed by the licensee, registrant, or certificate holder, including the education, experience, and training the licensee, registrant, or certificate holder was required to satisfy in order to complete the degree, credential, certification, registration, or license;

(c) A statement indicating that the practice of licensed or registered persons in the field of psychotherapy is regulated by the division, and an address and telephone number for the board that regulates the licensee, registrant, or certificate holder;

(d) A statement indicating that:

(I) A client is entitled to receive information about the methods of therapy, the techniques used, the duration of therapy, if known, and the fee structure;

(II) The client may seek a second opinion from another therapist or may terminate therapy at any time;

(III) In a professional relationship, sexual intimacy is never appropriate and should be reported to the board that licenses, registers, or certifies the licensee, registrant, or certificate holder;

(IV) The information provided by the client during therapy sessions is legally confidential in the case of licensed marriage and family therapists, social workers, professional counselors, and psychologists; licensed or certified addiction counselors; and registered psychotherapists, except as provided in section 12-43-218 and except for certain legal exceptions that will be identified by the licensee, registrant, or certificate holder should any such situation arise during therapy; and

(e) If the mental health professional is a registered psychotherapist, a statement indicating that a registered psychotherapist is a psychotherapist listed in the state's database and is authorized by law to practice psychotherapy in Colorado but is not licensed by the state and is not required to satisfy any standardized educational or testing requirements to obtain a registration from the state.

(2) If the client is a child who is consenting to mental health services pursuant to section 27-65-103, C.R.S., disclosure shall be made to the child. If the client is a child whose parent or legal guardian is consenting to mental health services, disclosure shall be made to the parent or legal guardian.

(3) In residential, institutional, or other settings where psychotherapy may be provided by multiple providers, disclosure shall be made by the primary therapist. The institution shall also provide a statement to the patient containing the information in paragraphs (c) and (d) of subsection (1) of this section and a statement that the patient is entitled to the information listed in paragraphs (a) and (b) of subsection (1) of this section concerning any psychotherapist in the employ of the institution who is providing psychotherapy services to the patient.

(4) The disclosure of information required by subsection (1) of this section is not required when psychotherapy is being administered in any of the following circumstances:

(a) In an emergency;

(b) Pursuant to a court order or involuntary procedures pursuant to sections 27-65-105 to 27-65-109, C.R.S.;

(c) The sole purpose of the professional relationship is for forensic evaluation;

(d) The client is in the physical custody of either the department of corrections or the department of human services and such department has developed an alternative program to provide similar information to such client and such program has been established through rule or regulation;

(e) The client is incapable of understanding such disclosure and has no guardian to whom disclosure can be made;

(f) By a social worker practicing in a hospital that is licensed or certified under section 25-1.5-103 (1)(a)(I) or (1)(a)(II), C.R.S.;

(g) By a person licensed or certified pursuant to this article, or by a registered psychotherapist practicing in a hospital that is licensed or certified under section 25-1.5-103 (1)(a)(I) or (1)(a)(II), C.R.S.

(5) If the client has no written language or is unable to read, an oral explanation shall accompany the written copy.

(6) Unless the client, parent, or guardian is unable to write, or refuses or objects, the client, parent, or guardian shall sign the disclosure form required by this section not later than the second visit with the psychotherapist.



§ 12-43-215. Scope of article - exemptions

(1) Any person engaged in the practice of religious ministry shall not be required to comply with the provisions of this article; except that such person shall not hold himself or herself out to the public by any title incorporating the terms "psychologist", "social worker", "licensed social worker", "LSW", "licensed clinical social worker", "clinical social worker", "LCSW", "licensed marriage and family therapist", "LMFT", "licensed professional counselor", "LPC", "addiction counselor", "licensed addiction counselor", "LAC", "certified addiction counselor", or "CAC" unless that person has been licensed or certified pursuant to this article.

(2) The provisions of this article shall not apply to the practice of employment or rehabilitation counseling as performed in the private and public sectors; except that the provisions of this article shall apply to employment or rehabilitation counselors practicing psychotherapy in the field of mental health.

(3) The provisions of this article shall not apply to employees of the department of human services, employees of county departments of social services, or personnel under the direct supervision and control of the department of human services or any county department of social services for work undertaken as part of their employment.

(4) The provisions of this article shall not apply to persons who are licensed pursuant to section 22-60.5-210, C.R.S., and who are not licensed under this article for work undertaken as part of their employment by, or contractual agreement with, the public schools.

(5) Nothing in this section limits the applicability of section 18-3-405.5, C.R.S., which applies to any person while he or she is practicing psychotherapy as defined in this article.

(6) The provisions of this article shall not apply to mediators resolving judicial disputes pursuant to part 3 of article 22 of title 13, C.R.S.

(7) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1302, § 31, effective July 1, 2011.)

(8) The provisions of section 12-43-702.5 shall not apply to employees of community mental health centers or clinics as those centers or clinics are defined by section 27-66-101, C.R.S., but such persons practicing outside the scope of employment as employees of a facility defined by section 27-66-101, C.R.S., shall be subject to the provisions of section 12-43-702.5.

(9) The provisions of this article shall not apply to a person who resides in another state and who is currently licensed or certified as a psychologist, marriage and family therapist, clinical social worker, professional counselor, or addiction counselor in that state to the extent that the licensed or certified person performs activities or services in this state, if the activities and services are:

(a) Performed within the scope of the person's license or certification;

(b) Do not exceed twenty days per year in this state;

(c) Are not otherwise in violation of this article; and

(d) Disclosed to the public that the person is not licensed or certified in this state.

(10) The provisions of this article do not apply to a professional coach, including a life coach, executive coach, personal coach, or business coach, who has had coach-specific training and who serves clients exclusively as a coach, as long as the professional coach does not engage in the practice of psychology, social work, marriage and family therapy, licensed professional counseling, psychotherapy, or addiction counseling, as those practices are defined in this article.



§ 12-43-216. Title use restrictions

A psychologist, social worker, marriage and family therapist, professional counselor, or addiction counselor may only use the title for which he or she is licensed, certified, or registered under this article. Except as provided in section 12-43-306 (3), no other person shall hold himself or herself out to the public by any title or description of services incorporating the terms "licensed clinical social worker", "clinical social worker", "LCSW", "licensed social worker", "LSW", "marriage and family therapist", "LMFT", "professional counselor", "LPC", "psychologist", "psychologist candidate", "psychology", "psychological", "addiction counselor", "licensed addiction counselor", "LAC", "certified addiction counselor", or "CAC", and no other person shall state or imply that he or she is licensed to practice social work, marriage and family therapy, professional counseling, psychology, or addiction counseling. Nothing in this section shall prohibit a person from stating or using the educational degrees that such person has obtained.



§ 12-43-217. Judicial review of final board actions and orders

Final actions and orders of a board appropriate for judicial review may be judicially reviewed in the court of appeals, and judicial proceedings for the enforcement of a board order may be instituted in accordance with section 24-4-106 (11), C.R.S.



§ 12-43-218. Disclosure of confidential communications - definitions

(1) A licensee, registrant, or certificate holder shall not disclose, without the consent of the client, any confidential communications made by the client, or advice given to the client, in the course of professional employment. A licensee's, registrant's, or certificate holder's employee or associate, whether clerical or professional, shall not disclose any knowledge of said communications acquired in such capacity. Any person who has participated in any therapy conducted under the supervision of a licensee, registrant, or certificate holder, including group therapy sessions, shall not disclose any knowledge gained during the course of such therapy without the consent of the person to whom the knowledge relates.

(2) Subsection (1) of this section does not apply when:

(a) A client or the heirs, executors, or administrators of a client file suit or a complaint against a licensee, registrant, or certificate holder on any cause of action arising out of or connected with the care or treatment of the client by the licensee, registrant, or certificate holder;

(b) A licensee, registrant, or certificate holder was in consultation with a physician, registered professional nurse, licensee, registrant, or certificate holder against whom a suit or complaint was filed based on the case out of which said suit or complaint arises;

(c) A review of services of a licensee, registrant, or certificate holder is conducted by any of the following:

(I) A board or a person or group authorized by the board to make an investigation on its behalf;

(II) The governing board of a hospital licensed pursuant to part 1 of article 3 of title 25, C.R.S., where the licensee, registrant, or certificate holder practices or the medical staff of such hospital if the medical staff operates pursuant to written bylaws approved by the governing board of the hospital; or

(III) A professional review committee established pursuant to section 12-43-203 (11) if said person has signed a release authorizing such review;

(d) (I) A client, regardless of age:

(A) Makes an articulable and significant threat against a school or the occupants of a school; or

(B) Exhibits behaviors that, in the reasonable judgment of the licensee, registrant, or certificate holder, create an articulable and significant threat to the health or safety of students, teachers, administrators, or other school personnel.

(II) A licensee, registrant, or certificate holder who discloses information under this paragraph (d) shall limit the disclosure to appropriate school or school district personnel and law enforcement agencies. School or school district personnel to whom the information is disclosed shall maintain confidentiality of the disclosed information, regardless of whether the information constitutes an education record subject to FERPA, consistent with the requirements of FERPA and regulations and applicable guidelines adopted under FERPA, but may disclose information in accordance with section 1232g (b)(1) of FERPA and 34 CFR 99.36 if necessary to protect the health or safety of students or other persons.

(III) A licensee, registrant, or certificate holder who discloses or fails to disclose a confidential communication with a client in accordance with this paragraph (d) is not liable for damages in any civil action for disclosing or not disclosing the communication. This subparagraph (III) does not rescind any statutory duty to warn and protect specified in, and does not eliminate any potential civil liability for failure to comply with, section 13-21-117, C.R.S.

(IV) (A) This paragraph (d) does not apply to an education record that, under FERPA, is exempt from the HIPAA privacy rule.

(B) Notwithstanding subsection (6) of this section, this paragraph (d) applies to covered entities, as defined in HIPAA.

(V) As used in this subsection (2)(d):

(A) "Articulable and significant threat" means a threat to the health or safety of a person that, based on the totality of the circumstances, can be explained or articulated and that constitutes a threat of substantial bodily harm to a person.

(B) "FERPA" means the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g.

(C) "HIPAA" means the federal "Health Insurance Portability and Accountability Act of 1996", as amended, Pub.L. 104-191.

(D) "School" means a public or private preschool; elementary, middle, junior high, or high school; or institution of postsecondary education described in title 23, C.R.S., including the Auraria higher education center created in article 70 of title 23, C.R.S.

(VI) Repealed.

(3) The records and information produced and used in the review provided for in paragraph (c) of subsection (2) of this section do not become public records solely by virtue of the use of the records and information. The identity of a client whose records are reviewed shall not be disclosed to any person not directly involved in the review process, and procedures shall be adopted by a board, hospital, association, or society to ensure that the identity of the client is concealed during the review process itself and to comply with section 12-43-224 (4).

(4) Subsection (1) of this section shall not apply to any delinquency or criminal proceeding, except as provided in section 13-90-107, C.R.S., regarding any delinquency or criminal proceeding involving a licensed psychologist.

(5) Nothing in this section shall be deemed to prohibit any other disclosures required by law.

(6) This section does not apply to covered entities, their business associates, or health oversight agencies, as each is defined in the federal "Health Insurance Portability and Accountability Act of 1996", as amended by the federal "Health Information Technology for Economic and Clinical Health Act", and the respective implementing regulations.



§ 12-43-219. Article not to restrict other professions

(1) Nothing in this article shall be construed to prohibit any member of any other profession who is duly licensed or certified pursuant to the laws of this state from rendering service consistent with his or her training and professional ethics so long as the professional does not hold himself or herself out to the public by any title or description to which such professional is not entitled pursuant to the provisions of this article.

(2) No person licensed pursuant to article 38 of this title shall be subject to the jurisdiction of a board created pursuant to this article to the extent such person is under the jurisdiction of the state board of nursing.



§ 12-43-221. Powers and duties of the boards - rules

(1) In addition to all other powers and duties conferred and imposed upon the boards, as defined in section 12-43-201 (1), each board has the following powers and duties with respect to the licensing, registration, and certification of the persons licensed, registered, or certified by each individual board pursuant to this article:

(a) To annually elect one of its members as chairperson and one as vice-chairperson. Each board may meet at such times and adopt such rules for its government as it deems proper.

(b) (I) To make investigations, hold hearings, and take evidence in accordance with article 4 of title 24, C.R.S., and this article in all matters relating to the exercise and performance of the powers and duties vested in each board.

(II) Each board, or an administrative law judge acting on the board's behalf, may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter before the board. Each board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board pursuant to paragraph (e) of this subsection (1).

(III) Upon failure of a witness to comply with a subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. The court may punish the failure to obey the order of the court as a contempt of court.

(c) To aid the several district attorneys of this state in the enforcement of this article and in the prosecution of all persons, firms, associations, or corporations charged with the violation of any of its provisions and to report to the appropriate district attorney any violation of this article that it reasonably believes involves a criminal violation;

(d) To take disciplinary actions in conformity with this article;

(e) Through the department of regulatory agencies and subject to appropriations made to the department of regulatory agencies, to employ administrative law judges on a full-time or part-time basis to conduct any hearings required by this article. The administrative law judges shall be appointed pursuant to part 10 of article 30 of title 24, C.R.S.

(f) To notify the public of all disciplinary actions taken against licensees, registrants, or certificate holders pursuant to this article.

(2) Pursuant to this part 2 and article 4 of title 24, C.R.S., each board is authorized to adopt and revise rules as necessary to enable the board to carry out the provisions of this part 2 with respect to the regulation of the persons licensed, registered, or certified by each individual board pursuant to this article.



§ 12-43-221.5. Confidential agreement to limit practice - violation grounds for discipline

(1) If a licensee, registrant, or certificate holder has a physical illness; a physical condition; or a behavioral or mental health disorder that renders the person unable to practice his or her mental health profession with reasonable skill and with safety to clients, the licensee, registrant, or certificate holder shall notify the board that regulates his or her profession of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period determined by his or her oversight board. The applicable board may require the licensee, registrant, or certificate holder to submit to an examination or refer the licensee, registrant, or certificate holder to a peer health assistance program, if such program exists, to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the licensee's, registrant's, or certificate holder's ability to practice with reasonable skill and with safety to clients.

(2) (a) Upon determining that a licensee, registrant, or certificate holder with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited services with reasonable skill and with safety to clients, the applicable board may enter into a confidential agreement with the licensee, registrant, or certificate holder in which the licensee, registrant, or certificate holder agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the applicable board.

(b) As part of the agreement, the licensee, registrant, or certificate holder is subject to periodic reevaluations or monitoring as determined appropriate by the applicable board. The board may refer the licensee, registrant, or certificate holder to a peer assistance health program, if one exists, for reevaluation or monitoring.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(3) By entering into an agreement with the applicable board pursuant to this section to limit his or her practice, the licensee, registrant, or certificate holder is not engaging in activities prohibited pursuant to section 12-43-222. The agreement does not constitute a restriction or discipline by the applicable board. However, if the licensee, registrant, or certificate holder fails to comply with the terms of an agreement entered into pursuant to this section, the failure constitutes a prohibited activity pursuant to section 12-43-222 (1)(f), and the licensee, registrant, or certificate holder is subject to discipline in accordance with section 12-43-223.

(4) This section does not apply to a licensee, registrant, or certificate holder subject to discipline for prohibited activities as described in section 12-43-222 (1)(e).



§ 12-43-222. Prohibited activities - related provisions

(1) A person licensed, registered, or certified under this article 43 violates this article 43 if he or she:

(a) Has been convicted of or pled guilty or nolo contendere to a felony or received a deferred sentence to a felony charge. A certified copy of the judgment of a court of competent jurisdiction of such conviction or plea is conclusive evidence of the conviction or plea. In considering the disciplinary action, each board is governed by section 24-5-101, C.R.S.

(b) Has violated or attempted to violate, directly or indirectly, or assisted or abetted the violation of, or conspired to violate any provision or term of this article or rule promulgated pursuant to this article or any order of a board established pursuant to this article;

(c) Has used advertising that is misleading, deceptive, or false;

(d) (I) Has committed abuse of health insurance pursuant to section 18-13-119, C.R.S.;

(II) Has advertised through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise that the person will perform any act prohibited by section 18-13-119, C.R.S.;

(e) Habitually or excessively uses or abuses alcohol, a habit-forming drug, or a controlled substance, as defined in section 18-18-102 (5), C.R.S.;

(f) (I) Fails to notify the board that regulates his or her profession of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that affects the person's ability to treat clients with reasonable skill and safety or that may endanger the health or safety of persons under his or her care;

(II) Fails to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the person unable to treat clients with reasonable skill and safety or that may endanger the health or safety of persons under his or her care; or

(III) Fails to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-43-221.5;

(g) (I) Has acted or failed to act in a manner that does not meet the generally accepted standards of the professional discipline under which the person practices. Generally accepted standards may include, at the board's discretion, the standards of practice generally recognized by state and national associations of practitioners in the field of the person's professional discipline.

(II) A certified copy of a malpractice judgment of a court of competent jurisdiction is conclusive evidence that the act or omission does not meet generally accepted standards of the professional discipline, but evidence of the act or omission is not limited to a malpractice judgment.

(h) Has performed services outside of such person's area of training, experience, or competence;

(i) Has maintained relationships with clients that are likely to impair such person's professional judgment or increase the risk of client exploitation, such as treating employees, supervisees, close colleagues, or relatives;

(j) Has exercised undue influence on the client, including the promotion of the sale of services, goods, property, or drugs in such a manner as to exploit the client for the financial gain of the practitioner or a third party;

(k) Has failed to terminate a relationship with a client when it was reasonably clear that the client was not benefitting from the relationship and is not likely to gain such benefit in the future;

(l) Has failed to refer a client to an appropriate practitioner when the problem of the client is beyond such person's training, experience, or competence;

(m) Has failed to obtain a consultation or perform a referral when such failure is not consistent with generally accepted standards of care;

(n) Has failed to render adequate professional supervision of persons practicing pursuant to this article under such person's supervision according to generally accepted standards of practice;

(o) Has accepted commissions or rebates or other forms of remuneration for referring clients to other professional persons;

(p) Has failed to comply with any of the requirements pertaining to mandatory disclosure of information to clients pursuant to section 12-43-214;

(q) Has offered or given commissions, rebates, or other forms of remuneration for the referral of clients; except that a licensee, registrant, or certificate holder may pay an independent advertising or marketing agent compensation for advertising or marketing services rendered on the person's behalf by such agent, including compensation that is paid for the results of performance of such services on a per-patient basis;

(r) Has engaged in sexual contact, sexual intrusion, or sexual penetration, as defined in section 18-3-401, C.R.S., with a client during the period of time in which a therapeutic relationship exists or for up to two years after the period in which such a relationship exists;

(s) Has resorted to fraud, misrepresentation, or deception in applying for or in securing licensure or taking any examination provided for in this article;

(t) Has engaged in any of the following activities and practices:

(I) Repeated ordering or performing demonstrably unnecessary laboratory tests or studies without clinical justification for the tests or studies;

(II) The administration, without clinical justification, of treatment that is demonstrably unnecessary;

(III) Ordering or performing any service or treatment that is contrary to the generally accepted standards of the person's practice and is without clinical justification;

(IV) Using or recommending rebirthing or any therapy technique that may be considered similar to rebirthing as a therapeutic treatment. "Rebirthing" means the reenactment of the birthing process through therapy techniques that involve any restraint that creates a situation in which a patient may suffer physical injury or death. For the purposes of this subparagraph (IV), a parent or legal guardian may not consent to physical, chemical, or mechanical restraint on behalf of a child or ward.

(u) Has falsified or repeatedly made incorrect essential entries or repeatedly failed to make essential entries on patient records;

(v) Has committed a fraudulent insurance act, as set forth in section 10-1-128, C.R.S.;

(w) Has sold or fraudulently obtained or furnished a license, registration, or certification to practice as a psychologist, social worker, marriage and family therapist, licensed professional counselor, psychotherapist, or addiction counselor or has aided or abetted in such activities; or

(x) Has failed to respond, in the manner required by the board, to a complaint filed with or by the board against the licensee, registrant, or certificate holder.

(2) A disciplinary action relating to a license, registration, or certification to practice a profession licensed, registered, or certified under this article or any related occupation in any other state, territory, or country for disciplinary reasons constitutes prima facie evidence of grounds for disciplinary action, including denial of licensure, registration, or certification, by a board. This subsection (2) applies only to disciplinary actions based upon acts or omissions in such other state, territory, or country substantially similar to those acts or omissions set out as grounds for disciplinary action pursuant to subsection (1) of this section.



§ 12-43-223. Authority of boards - cease-and-desist orders - rules

(1) (a) If a licensee, registrant, or certificate holder violates any provision of section 12-43-222, the board that licenses, registers, or certifies the licensee, registrant, or certificate holder may:

(I) Deny, revoke, or suspend the person's license, registration, or certification;

(II) Deny, revoke, or suspend the listing of a registered psychotherapist in the state board of registered psychotherapists database;

(III) Issue a letter of admonition to a licensee, registrant, or certificate holder;

(IV) Issue a confidential letter of concern to a licensee, registrant, or certificate holder;

(V) Place a licensee, registrant, or certificate holder on probation; or

(VI) Apply for an injunction pursuant to section 12-43-227 to enjoin a licensee, registrant, or certificate holder from practicing the profession for which the person is licensed, registered, or certified under this article.

(b) When a licensee, registrant, or certificate holder violates an administrative requirement of this article, the board regulating the licensee, registrant, or certificate holder may impose an administrative fine on the licensee, registrant, or certificate holder, not to exceed five thousand dollars per violation. Each board shall adopt rules establishing a schedule of fines setting forth different levels of fines based on whether the licensee, registrant, or certificate holder has committed a single violation or subsequent violations of administrative requirements.

(2) (Deleted by amendment, L. 98, p. 1119, § 18, effective July 1, 1998.)

(3) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1287, § 15, effective July 1, 2011.)

(4) (a) If it appears to a board, based upon credible evidence as presented in a written complaint by any person, that a licensee or registrant is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required license or registration, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (4), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(5) (a) If it appears to a board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed or unregistered practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (5) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (5) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (5). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (5) does not appear at the hearing, a board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (5) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after such board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If a board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or registration, or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued, directing such person to cease and desist from further unlawful acts or unlicensed or unregistered practices.

(IV) A board shall provide notice, in the manner set forth in paragraph (b) of this subsection (5), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(6) If it appears to a board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed or unregistered act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the board may enter into a stipulation with such person.

(7) If any person fails to comply with a final cease-and-desist order or a stipulation, a board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(8) A person aggrieved by the final cease-and-desist order may seek judicial review of a board's determination or of a board's final order as provided in section 12-43-224 (5).



§ 12-43-224. Disciplinary proceedings - judicial review - mental and physical examinations - multiple licenses

(1) (a) (I) A proceeding for discipline of a licensee, registrant, or certificate holder may be commenced when the board that licenses, registers, or certifies the licensee, registrant, or certificate holder has reasonable grounds to believe that the licensee, registrant, or certificate holder under the board's jurisdiction has committed any act or failed to act pursuant to the grounds established in section 12-43-222 or 12-43-226.

(II) (A) Any person who alleges that a licensee, registrant, or certificate holder violated a provision of this article 43 related to maintenance of records of a client eighteen years of age or older must file a complaint or other notice with the board within seven years after the person discovered or reasonably should have discovered the misconduct. A licensee, registrant, or certificate holder shall notify a client that the client's records may not be maintained after the seven-year period for filing a complaint pursuant to this section. The required notice must be provided to the client in writing no later than one hundred eighty days after the end of the client's treatment. The notice may be included with the licensee's disclosures pursuant to section 12-43-214 (1) or sent to the client's last-known mailing address. Consistent with all procedural requirements of this article 43, or otherwise required by law, the board must either take disciplinary action on the complaint or dismiss the complaint no later than two years after the date the complaint or notice was filed with the board.

(B) The seven-year limitation period specified in subsection (1)(a)(II)(A) of this section does not apply to the filing of a complaint or other notice with the board for any other violation of this article 43, including the acts described in section 12-43-222 or 12-43-226.

(b) A licensee, registrant, or certificate holder who holds more than one license, registration, or certification pursuant to this article, who has committed any act or failed to act pursuant to the grounds established in section 12-43-222 or 12-43-226, is subject to disciplinary action by all boards that license, register, or certify the person pursuant to this article. The findings, conclusions, and final agency order of the first board to take disciplinary action pursuant to this section against the licensee, registrant, or certificate holder, or any disciplinary action taken by the state grievance board as it existed prior to July 1, 1998, is prima facie evidence against the person in any subsequent disciplinary action taken by another board concerning the same act or series of acts.

(c) If a licensee, registrant, or certificate holder who applies for a license, registration, or certification pursuant to this article has been disciplined by any board created pursuant to this article, or the state grievance board as it existed prior to July 1, 1998, the findings, conclusions, and final agency order of the first board to take disciplinary action pursuant to this section against the licensee, registrant, or certificate holder is prima facie evidence against the person in any subsequent application made for a license, registration, or certification to any other board created pursuant to this article.

(2) (a) Disciplinary proceedings shall be conducted in the manner prescribed by the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(b) Each board, through the department of regulatory agencies, may employ administrative law judges, on a full-time or part-time basis, to conduct hearings as provided by this article or on any matter within the board's jurisdiction upon such conditions and terms as such board may determine. A board may elect to refer a case for formal hearing to an administrative law judge, with or without an assigned advisor from such board. If a board so elects to refer a case with an assigned advisor and such advisor is a member of the board, the advisor shall be excluded from such board's review of the decision of the administrative law judge. The advisor shall assist the administrative law judge in obtaining and interpreting data pertinent to the hearing.

(c) (I) Except as provided in subparagraph (II) of this paragraph (c), a board shall not deny, revoke, or suspend a licensee's, registrant's, or certificate holder's right to use a title and shall not place a licensee, registrant, or certificate holder on probation pursuant to the grounds established in sections 12-43-222 and 12-43-226 until a hearing has been conducted if required pursuant to section 24-4-105, C.R.S.

(II) The board that licenses, registers, or certifies a licensee, registrant, or certificate holder pursuant to this article 43 may summarily suspend the person's license, registration, or certification, subject to the limitation of section 24-4-104, under the following circumstances:

(A) In emergency situations, as provided for by section 24-4-104, C.R.S.;

(B) The licensee, registrant, or certificate holder has been adjudicated by a court of competent jurisdiction as a person who is gravely disabled, a person who is mentally incompetent, or a person who is insane; is a person who has a mental health disorder; or is a person who has an intellectual and developmental disability; or

(C) The licensee, registrant, or certificate holder violates paragraph (e) of this subsection (2).

(d) If a board has reasonable cause to believe that a licensee, registrant, or certificate holder whom the board licenses, registers, or certifies pursuant to this article is unable to practice with reasonable skill and safety to patients, the board may require the licensee, registrant, or certificate holder to submit to mental or physical examinations designated by the board. Upon the failure of the licensee, registrant, or certificate holder to submit to a mental or physical examination, and unless the person shows good cause for such failure, the board may act pursuant to paragraph (c) of this subsection (2) or enjoin a licensee, registrant, or certificate holder pursuant to section 12-43-227 until the person submits to the required examinations.

(e) Every licensee, registrant, or certificate holder is deemed to have consented to submit to mental or physical examinations when directed in writing by the board that licenses, registers, or certifies the licensee, registrant, or certificate holder pursuant to this article and to have waived all objections to the admissibility of the examiner's testimony or examination reports on the ground of privileged communication.

(f) The results of any mental or physical examination ordered by a board may be used as evidence in any proceeding initiated by a board or within that board's jurisdiction in any forum.

(3) Disciplinary actions may consist of the following:

(a) Revocation of a license, registration, or certification. (I) Revocation of a license, registration, or certification by a board means that the licensee, registrant, or certificate holder shall surrender his or her license, registration, or certification.

(II) Any person whose license, registration, or certification to practice is revoked is ineligible to apply for any license, registration, or certification issued under this article for at least three years after the date of surrender of the license, registration, or certification. Any reapplication after such three-year period is treated as a new application.

(b) Suspension of a license, registration, or certification. Suspension of a license, registration, or certification by the board that licenses, registers, or certifies such licensee, registrant, or certificate holder pursuant to this article is for a period to be determined by the applicable board.

(c) Probationary status. A board may impose probationary status on a licensee, registrant, or certificate holder. If a board places a licensee, registrant, or certificate holder on probation, it may include conditions for continued practice that the board deems appropriate to assure that the licensee, registrant, or certificate holder is physically, mentally, and otherwise qualified to practice in accordance with generally accepted professional standards of practice, including any of the following:

(I) Submission by the licensee, registrant, or certificate holder to examinations a board may order to determine the person's physical or mental condition or professional qualifications;

(II) Participation in therapy or courses of training or education the board determines necessary to correct deficiencies found either in the hearing or by such examinations;

(III) Review or supervision of the person's practice as may be necessary to determine the quality of, and correct any deficiencies in, that practice; and

(IV) The imposition of restrictions upon the nature of the person's practice to assure that he or she does not practice beyond the limits of his or her capabilities.

(d) Issuance of letters of admonition. (I) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, a letter of admonition may be issued and sent, by certified mail, to the licensee, registrant, or certificate holder.

(II) When a letter of admonition is sent by the board, by certified mail, to a licensee, registrant, or certificate holder, the letter also must advise the person that he or she has the right to request, in writing within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(III) If the request for adjudication is timely made, the letter of admonition is vacated and the matter shall be processed by means of formal disciplinary proceedings.

(e) Issuance of confidential letters of concern. When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board but indicates to the board conduct by the licensee, registrant, or certificate holder that could lead to serious consequences if not corrected, the board may issue and send to the licensee, registrant, or certificate holder a confidential letter of concern. The letter must advise the licensee, registrant, or certificate holder that the board is concerned about a complaint it received about the licensee, registrant, or certificate holder and must specify what action, if any, the licensee, registrant, or certificate holder should take to assuage the board's concern. Confidential letters of concern are confidential, and the board shall not disclose the existence of such a letter or its contents to members of the public or in any court action unless the board is a party to the action.

(f) Deferred settlement or judgment. When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(4) (a) Except as provided in paragraph (b) of this subsection (4), if a complaint is dismissed, records of investigations, examinations, hearings, meetings, and other proceedings of the board conducted pursuant to this section are exempt from the open records law, article 72 of title 24, C.R.S.

(b) The exemption from the open records law specified in paragraph (a) of this subsection (4) does not apply:

(I) When a decision to proceed with a disciplinary action has been agreed upon by a majority of the members of the applicable board and a notice of formal complaint is drafted and served on the licensee, registrant, or certificate holder by first-class mail; or

(II) Upon final agency action.

(c) In any final agency action or formal complaint, the board, when it deems necessary, shall redact all names of clients or other recipients of services to protect such persons' confidentiality.

(5) Final board actions and orders appropriate for judicial review may be judicially reviewed in the court of appeals, and judicial proceedings for the enforcement of a board order may be instituted in accordance with section 24-4-106 (11), C.R.S.

(6) (Deleted by amendment, L. 98, p. 1120, § 18, effective July 1, 1998.)

(7) Any board member having an immediate personal, private, or financial interest in any matter pending before the board shall disclose the fact to the board and shall not vote upon such matter.

(8) Any licensee, registrant, or certificate holder against whom a malpractice claim is settled or a judgment rendered in a court of competent jurisdiction shall notify the board that licenses, registers, or certifies the licensee, registrant, or certificate holder pursuant to this article of the judgment or settlement within sixty days after the disposition.

(9) Any licensee, registrant, or certificate holder who has direct knowledge that a licensee, registrant, or certificate holder has violated section 12-43-222 or 12-43-226 has a duty to report the violation to the board that licenses, registers, or certifies the licensee, registrant, or certificate holder pursuant to this article unless reporting the violation would violate the prohibition against disclosure of confidential information without client consent pursuant to section 12-43-218.



§ 12-43-225. Reconsideration and review of action of a board

A board, on its own motion or upon application, at any time after the imposition of any discipline as provided in section 12-43-224, may reconsider its prior action and reinstate or restore such license, registration, or certification; terminate probation; or reduce the severity of its prior disciplinary action. The board has sole discretion to determine whether to take further action or hold a hearing with respect to its prior disciplinary action.



§ 12-43-226. Unauthorized practice - penalties

(1) Repealed.

(2) Any person who practices or offers or attempts to practice as a psychologist, social worker, marriage and family therapist, licensed professional counselor, psychotherapist, or addiction counselor without an active license, registration, or certification issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense. Any person who commits a second or any subsequent offense commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(3) Repealed.

(4) No action may be maintained for the breach of a contract involving the unlawful practice of psychology, social work, professional counseling, marriage and family therapy, addiction counseling, or psychotherapy or for the recovery of compensation for services rendered under such a contract.

(5) When an individual has been the recipient of services prohibited by this article, whether or not such person knew that the rendition of the services were unlawful:

(a) Such person or such person's personal representative is entitled to recover the amount of any fee paid for the services; and

(b) Damages for injury or death occurring as a result of the services may be recovered in an appropriate action without any showing of negligence.



§ 12-43-226.5. Licensee duties relating to assistance animals - definitions

(1) A licensee who is approached by a patient seeking an assistance animal as a reasonable accommodation in housing shall either:

(a) Make a written finding regarding whether the patient has a disability and, if a disability is found, a separate written finding regarding whether the need for the animal is related to that disability; or

(b) Make a written finding that there is insufficient information available to make a finding regarding disability or the disability-related need for the animal.

(2) This section does not:

(a) Change any laws or procedures related to a service animal under Title II and Title III of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq.;

(b) Affect in any way the right of pet ownership in public housing established in 42 U.S.C. sec. 1437z-3, as amended; or

(c) Limit the means by which a person with a disability may demonstrate, pursuant to state or federal law, that the person has a disability or that the person has a disability-related need for an assistance animal.

(3) A licensee shall not make a determination related to subsection (1) of this section unless the licensee:

(a) Has met with the patient in person;

(b) Is sufficiently familiar with the patient and the disability; and

(c) Is legally and professionally qualified to make the determination.

(4) For purposes of this section:

(a) "Assistance animal" means an animal that qualifies as a reasonable accommodation under the federal "Fair Housing Act", 42 U.S.C. sec. 3601 et seq., as amended, or section 504 of the federal "Rehabilitation Act of 1973", 29 U.S.C. sec. 794, as amended.

(b) "Disability" has the same meaning as set forth in the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., and its related amendments and implementing regulations and includes a handicap as that term is defined in the federal "Fair Housing Act", 42 U.S.C. sec. 3601 et seq., as amended, and 24 CFR 100.201.

(c) "Service animal" has the same meaning as set forth in the implementing regulations of Title II and Title III of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq.



§ 12-43-227. Injunctive proceedings

(1) A board may, in the name of the people of the state of Colorado, through the attorney general of the state of Colorado, apply for an injunction in any court of competent jurisdiction:

(a) To enjoin any person licensed, registered, or certified by that board pursuant to this article from committing any act prohibited by this article;

(b) To enjoin a licensee, registrant, or certificate holder regulated by that board from practicing the profession for which the person is licensed, registered, or certified under this article if the person has violated section 12-43-224 (2)(d) or 12-43-222.

(c) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1309, § 37, effective July 1, 2011.)

(2) If the board demonstrates that the defendant has been or is committing any act prohibited by this article, the court shall enter a decree perpetually enjoining the defendant from further committing the act or from practicing any profession licensed, registered, or certified pursuant to this article.

(3) Injunctive proceedings are in addition to, and not in lieu of, penalties and other remedies provided in this article.

(4) When seeking an injunction under this section, a board is not required to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from a continued violation.



§ 12-43-227.5. Mental health professional peer health assistance program - fees - administration - rules

(1) (a) On and after July 1, 2012, as a condition of licensure, registration, or certification and renewal in this state, every person applying for a new license, registration, or certification or to renew his or her license, registration, or certification shall pay a fee, for use by the administering entity selected by the director pursuant to this subsection (1), in an amount not to exceed twenty-five dollars per application for a new or to renew a license, registration, or certification. The director shall annually review the fee and program usage level and adjust the fee amount based on program usage, but the director shall not adjust the fee to an amount in excess of twenty-five dollars. The division shall forward the fee to the chosen administering entity for use in supporting designated providers selected to provide assistance to licensees, registrants, or certificate holders needing help in dealing with physical, emotional, or psychological conditions that may be detrimental to their ability to practice their mental health profession.

(b) By January 31, 2014, the director, in consultation with the boards before making a selection, shall select one or more designated providers to provide the peer health assistance program. For purposes of selecting designated providers, the director shall use a competitive bidding process that encourages participation from interested vendors. To be eligible for designation, a peer health assistance program must:

(I) Provide for the education of mental health professionals with respect to the recognition and prevention of physical, emotional, and psychological conditions and provide for intervention when necessary or under circumstances established by the board by rule;

(II) Offer assistance to a mental health professional in identifying physical, emotional, or psychological conditions;

(III) Evaluate the extent of physical, emotional, or psychological conditions and refer the mental health professional for appropriate treatment, taking into consideration the cost of the treatment, whether the cost is prohibitive for or will pose an undue financial hardship on the mental health professional, and, if so, referring the mental health professional to alternative treatment or to a provider or treatment program that offers discounted fees based on ability to pay;

(IV) Monitor the status of a mental health professional who has been referred for treatment;

(V) Provide counseling and support for the mental health professional and for the family of any mental health professional referred for treatment;

(VI) Agree to receive referrals from the board;

(VII) Agree to make its services available to all licensed, registered, or certified mental health professionals; and

(VIII) Notify the appropriate board when a mental health professional has successfully completed the peer health assistance program.

(c) The director may select an entity to administer the mental health professional peer assistance program. An administering entity must be a nonprofit private foundation that is qualified under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, and that is dedicated to providing support for charitable, benevolent, educational, and scientific purposes that may be related to mental health professions, mental health professional education, mental health research and science, and other mental health charitable purposes.

(d) The administering entity shall:

(I) Distribute the moneys collected by the division, less expenses, to the designated provider, as directed by the director;

(II) Provide an annual accounting to the division of all amounts collected, expenses incurred, and amounts disbursed; and

(III) Post a surety performance bond in an amount specified by the director to secure performance under the requirements of this section. The administering entity may recover the actual administrative costs incurred in performing its duties under this section in an amount not to exceed ten percent of the total amount collected.

(e) The division shall collect the required annual payments payable to the administering entity for the benefit of the administering entity and shall transfer all such payments to the administering entity. All required annual payments collected or due for each fiscal year are custodial funds that are not subject to appropriation by the general assembly, and the distribution of payments to the administering entity or expenditure of the payments by the administering entity does not constitute state fiscal year spending for purposes of section 20 of article X of the state constitution.

(2) (a) Any mental health professional who is referred by the applicable board to a peer health assistance program shall enter into a stipulation with the board pursuant to section 12-43-223 (6) before participating in the program. The agreement must contain specific requirements and goals to be met by the participant, including the conditions under which the program will be successfully completed or terminated, and a provision that a failure to comply with the requirements and goals is to be promptly reported to the board and that such failure will result in disciplinary action by the board. Upon notice from the peer health assistance program that a mental health professional has successfully completed the program, the board that regulates the professional shall reinstate the professional's license, registration, or certification.

(b) Notwithstanding sections 12-43-223, 12-43-224, and 24-4-104, C.R.S., the applicable board may immediately suspend the license of any mental health professional who is referred to a peer health assistance program by the board and who fails to attend or to complete the program. If the mental health professional objects to the suspension, he or she may submit a written request to the board for a formal hearing on the suspension within ten days after receiving notice of the suspension, and the board shall grant the request. In the hearing, the mental health professional bears the burden of proving that his or her license, registration, or certification should not be suspended.

(c) Any mental health professional who self-refers and is accepted into a peer health assistance program shall affirm that, to the best of his or her knowledge, information, and belief, he or she knows of no instance in which he or she has violated this article or the rules of the board, except in those instances affected by the mental health professional's physical, emotional, or psychological conditions.

(3) Nothing in this section creates any liability on the director, division, or state of Colorado for their actions in making grants to peer assistance programs, and no civil action may be brought or maintained against the board, director, division, or state for an injury alleged to have been the result of the activities of any state-funded peer assistance program or the result of an act or omission of a mental health professional participating in or referred by a state-funded peer assistance program. However, the state remains liable under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., if an injury alleged to have been the result of an act or omission of a mental health professional participating in or referred by a state-funded peer assistance program occurred while such mental health professional was performing duties as an employee of the state.

(4) The boards may promulgate rules necessary to implement this section. The boards and the director shall seek and obtain input from representatives of associations representing each type of mental health professional regulated under this article in the development of the peer health assistance program and related rules and shall not select a designated provider until that input is obtained.

(5) As used in this section, "mental health professional" means a psychologist, social worker, marriage and family therapist, licensed professional counselor, psychotherapist, or addiction counselor regulated under this article.



§ 12-43-228. Minimum standards for testing

(1) Every person licensed, registered, or certified under this article must meet the minimum professional preparation standards set forth in this section to engage in the administration, scoring, or interpretation of the following levels of psychometric or electrodiagnostic testing:

(a) General use. There is no educational or experience minimum necessary for a licensee, registrant, or certificate holder to administer standardized personnel selection, achievement, general aptitude, or proficiency tests.

(b) Technical use. A master's degree in anthropology, psychology, counseling, marriage and family therapy, social work, or sociology from a regionally accredited university or college certified by the accrediting agency or body to award graduate degrees and completion of at least one graduate level course each in statistics, psychometric measurement, theories of personality, individual and group test administration and interpretation, and psychopathology is required in order to administer, score, or interpret tests that require technical knowledge of test construction and use or require the application of scientific and psychophysiological knowledge. Such tests include, but are not limited to, tests of general intelligence, special aptitudes, temperament, values, interests, and personality inventories.

(c) Advanced use. A licensee, registrant, or certificate holder must meet all the requirements of paragraph (b) of this subsection (1) and, in addition, completion, at a regionally accredited university or college certified by the accrediting agency or body to award graduate degrees, of at least one graduate-level course in six of the following areas: Cognition, emotion, attention, sensory-perceptual function, psychopathology, learning, encephalopathy, neuropsychology, psychophysiology, personality, growth and development, projective testing, and neuropsychological testing and completion of one year of experience in advanced use practice under the supervision of a person fully qualified under this paragraph (c) in order to practice projective testing, neuropsychological testing, or use of a battery of three or more tests to:

(I) Determine the presence, nature, causation, or extent of psychosis, dementia, amnesia, cognitive impairment, influence of deficits on competence, and ability to function adaptively;

(II) Determine the etiology or causative factors contributing to psychological dysfunction, criminal behavior, vocational disability, neurocognitive dysfunction, or competence; or

(III) Predict the psychological responses to specific medical, surgical, and behavioral interventions.

(2) The board licensing, registering, or certifying any person violating this section may bring disciplinary proceedings or injunctive proceedings against the person pursuant to section 12-43-224 or 12-43-227.

(3) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1310, § 38, effective July 1, 2011.)



§ 12-43-228.5. Auricular acudetox by mental health professionals - training - definition

(1) A mental health care professional who is licensed pursuant to this article and a certified addiction counselor III who is certified pursuant to this article and who has provided documentation that he or she has been trained to perform auricular acudetox in accordance with subsection (4) of this section may perform auricular acudetox. The auricular acudetox must be performed under the mental health care professional's current scope of practice.

(2) A mental health care professional performing auricular acudetox pursuant to subsection (1) of this section shall not use the title "acupuncturist" or otherwise claim to be a person qualified to perform acupuncture beyond the scope of this section.

(3) As used in this section "auricular acudetox" means the subcutaneous insertion of sterile, disposable acupuncture needles in the following five consistent, predetermined bilateral locations:

(a) Sympathetic;

(b) Shen men;

(c) Kidney;

(d) Liver; and

(e) Lung.

(4) In order to perform auricular acudetox pursuant to subsection (1) of this section, a mental health care professional must successfully complete a training program in auricular acudetox for the treatment of substance use disorders that meets or exceeds standards of training established by the national acupuncture detoxification association or another organization approved by the director.



§ 12-43-229. Repeal of article

(1) This article is repealed, effective September 1, 2020. Prior to such repeal, all of the boards relating to the licensing, registration, or certification of and grievances against any person licensed, registered, or certified pursuant to this article shall be reviewed as provided for in section 24-34-104, C.R.S.

(2) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1274, § 1, effective July 1, 2011.)






Part 3 - Psychologists

§ 12-43-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Approved school" means any university or other institution of higher education offering a full-time graduate course of study in psychology and having programs approved by the American psychological association or the board.

(2) "Board" means the state board of psychologist examiners created by section 12-43-302 (1).

(3) Repealed.

(4) "License" means a certificate of licensure as a licensed psychologist.

(5) Repealed.

(6) "Licensed psychologist" means a person licensed under this part 3.

(7) Repealed.

(8) "Professional psychological training program" means a doctoral training program that:

(a) Is a planned program of study that reflects an integration of the science and practice of psychology; and

(b) For applicants receiving their terminal degrees after 1990, is designated as a doctoral program in psychology by the association of state and provincial psychology boards or the national register of health service providers in psychology, or is accredited by the American psychological association or Canadian psychological association.



§ 12-43-302. State board of psychologist examiners

(1) There is hereby created a state board of psychologist examiners under the supervision and control of the division of professions and occupations of the department of regulatory agencies, created in section 24-1-122 (2)(g), C.R.S.

(2) The board consists of seven members who are citizens of the United States and residents of the state of Colorado as follows:

(a) Four board members must be licensed psychologists, at least two of whom shall be engaged in the direct practice of psychology; except that, if, after a good-faith attempt, the governor determines that an applicant for membership on the board pursuant to this paragraph (a) who is engaged in the direct practice of psychology is not available to serve on the board for a particular term, the governor may appoint a licensed psychologist who is not engaged in the direct practice of psychology.

(b) Three board members must be representatives of the general public, one of whom may be a mental health consumer or family member of a mental health consumer. These individuals must have never been psychologists, applicants or former applicants for licensure as psychologists, members of another mental health profession, or members of households that include psychologists or members of another mental health profession or otherwise have conflicts of interest or the appearance of such conflicts with their duties as board members.

(3) (Deleted by amendment, L. 2007, p. 130, § 1, effective August 3, 2007.)

(4) (a) Each board member shall hold office until the expiration of such member's appointed term or until a successor is duly appointed. Except as specified in paragraph (b) of this subsection (4), the term of each member shall be four years, and no board member shall serve more than two full consecutive terms. Any vacancy occurring in board membership other than by expiration of a term shall be filled by the governor by appointment for the unexpired term of such member.

(b) The terms of office of the members on the board are modified as follows in order to ensure staggered terms of office:

(I) The second term of office of the licensed psychologist board member and one of the two board members representing the general public, whose second term would otherwise expire on June 30, 2010, shall expire on May 31, 2008, and the governor shall appoint one new licensed psychologist and one new representative of the general public to serve terms as described in paragraph (a) of this subsection (4) commencing on June 1, 2008.

(II) The initial term of office of the one board member representing the general public whose initial term would otherwise expire on June 30, 2009, shall expire on May 31, 2009, and the board member is eligible to serve one additional four-year term commencing on June 1, 2009, and expiring on May 31, 2013. On and after the expiration of this board member's term or a vacancy in this position, the governor shall appoint a licensed psychologist to this position on the board, who is eligible to serve terms as described in paragraph (a) of this subsection (4) commencing on June 1 of the applicable year.

(III) The initial term of office of one of the two licensed psychologist board members whose initial term would otherwise expire on June 30, 2010, shall expire on May 31, 2009. This board member shall be eligible to serve one additional four-year term, commencing on June 1, 2009, and expiring on May 31, 2013. On and after the expiration of this board member's term, persons appointed to this position on the board shall serve terms as described in paragraph (a) of this subsection (4) commencing on June 1 of the applicable year.

(IV) The initial terms of office of the remaining licensed psychologist board member and the other board member representing the general public, whose initial terms would otherwise expire on June 30, 2010, shall expire on May 31, 2010. Each of these board members shall be eligible to serve one additional four-year term commencing on June 1, 2010, and expiring on May 31, 2014. On and after the expiration of these board members' terms, persons appointed to these positions on the board shall serve terms as described in paragraph (a) of this subsection (4) commencing on June 1 of the applicable year.

(V) The second term of office of the remaining board member representing the general public whose second term would otherwise expire on June 30, 2010, shall expire on May 31, 2010. The governor shall appoint one new representative of the general public to serve terms as described in paragraph (a) of this subsection (4) commencing on June 1, 2010.

(5) The governor may remove any board member for misconduct, incompetence, or neglect of duty after giving the board member a written statement of the charges and an opportunity to be heard thereon. Actions constituting neglect of duty shall include, but not be limited to, the failure of board members to attend three consecutive meetings or at least three quarters of the total meetings in any calendar year.

(6) Each board member shall receive a certificate of appointment from the governor.



§ 12-43-303. Practice of psychology defined

(1) For the purposes of this part 3, the "practice of psychology" means the observation, description, evaluation, interpretation, or modification of human behavior by the application of psychological principles, methods, or procedures, for the purpose of:

(a) Preventing, eliminating, evaluating, assessing, or predicting symptomatic, maladaptive, or undesired behavior;

(b) Evaluating, assessing, or facilitating the enhancement of individual, group, or organizational effectiveness, including personal effectiveness, adaptive behavior, interpersonal relationships, work and life adjustment, health, and individual, group, or organizational performance; or

(c) Providing clinical information to be utilized in legal proceedings.

(2) The practice of psychology includes:

(a) Psychological testing and the evaluation or assessment of personal characteristics such as intelligence; personality; cognitive, physical, or emotional abilities; skills; interests; aptitudes; and neuropsychological functioning;

(b) Counseling, psychoanalysis, psychotherapy, hypnosis, biofeedback, and behavior analysis and therapy;

(c) Diagnosis, treatment, and management of behavioral, mental, or emotional health disorders or disabilities; substance use disorders; and disorders of habit or conduct, as well as of the psychological aspects of physical illness, accident, injury, or disability;

(d) Psychoeducational evaluation, therapy, and remediation;

(e) Consultation with physicians, other health care professionals, and patients regarding all available treatment options with respect to provision of care for a specific patient or client;

(f) The provision of direct services to individuals or groups for the purpose of enhancing individual and thereby organizational effectiveness, using psychological principles, methods, or procedures to assess and evaluate individuals on personal characteristics for individual development or behavior change or for making decisions about the individual, such as selection; and

(g) The supervision of any of the practices described in this subsection (2).

(h) to (l) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1311, § 41, effective July 1, 2011.)

(3) Psychological services may be rendered to individuals, families, groups, organizations, institutions, the public, and the courts.

(4) The practice of psychology shall be construed within the meaning of this definition without regard to whether payment is received for services rendered.



§ 12-43-304. Qualifications - examinations - licensure

(1) The board shall issue a license as a psychologist to each applicant who files an application in a form and manner required by the board, submits the fee required by the board pursuant to section 12-43-204, and furnishes evidence satisfactory to the board that he or she:

(a) Is at least twenty-one years of age;

(b) Is not in violation of any provision of this article or any rules promulgated by the board;

(c) Has completed a doctorate degree with a major in psychology, or the equivalent to such major as determined by the board, from an approved school;

(d) Has had at least one year of postdoctoral experience practicing psychology under supervision approved by the board; and

(e) Demonstrates professional competence by passing a single, written examination in psychology as prescribed by the board and a jurisprudence examination administered by the division.

(1.5) (a) The examination by the board described in paragraph (e) of subsection (1) of this section shall be given not less than twice per year at such time and place and under such supervision as the board may determine.

(b) The examination shall test for knowledge of the following three areas:

(I) General psychology;

(II) Clinical and counseling psychology; and

(III) Application of the practice of clinical and counseling psychology, including knowledge of appropriate statutes and professional ethics.

(c) The board or its designated representatives shall administer and determine the pass or fail status of the examination and take any actions necessary to ensure impartiality. The board shall determine the passing score for the examination based upon a level of minimum competency to engage in the practice of psychology.

(2) to (6) (Deleted by amendment, L. 2007, p. 137, § 1, effective July 1, 2007.)

(7) (a) The board shall register as a psychologist candidate a person who files an application for registration, accompanied by the fee required by section 12-43-204, and who:

(I) Submits evidence satisfactory to the board that he or she has met the requirements of paragraphs (a), (b), and (c) of subsection (1) of this section; and

(II) Has not been previously registered as a psychologist candidate by the board.

(b) A psychologist candidate registered pursuant to this subsection (7) is under the jurisdiction of the state board of psychologist examiners. The psychologist candidate may, but is not required to, register with the database of registered psychotherapists pursuant to section 12-43-702.5. If the requirements of paragraphs (d) and (e) of subsection (1) of this section are not met within four years, the registration of the psychologist candidate expires and is not renewable unless the board, in its discretion, grants the candidate an extension. A person whose psychologist candidate registration expires is not precluded from applying for licensure or registration with any other mental health board for which the person is qualified.



§ 12-43-305. Rights and privileges of licensure

(1) Any person who possesses a valid, unsuspended, and unrevoked license as a licensed psychologist has the right to:

(a) Engage in the private, independent practice of psychology;

(b) Practice and supervise psychology practice; and

(c) Use the title "psychologist" and the terms "psychology" and "psychological". No other person may assume these titles or use these terms on any work or letter, sign, figure, or device to indicate that the person using such title or terms is a licensed psychologist.

(2) Any person duly licensed as a psychologist shall not be required to obtain any other license or certification to practice psychology as defined in section 12-43-303 unless otherwise required by the board.



§ 12-43-306. Exemptions

(1) Nothing in this part 3 shall be construed to prevent the teaching of psychology, or the conduct of psychological research, if the teaching or research does not involve the delivery or supervision of direct psychological services to individuals who are themselves, rather than a third party, the intended beneficiaries of the services without regard to the source or extent of payment for services rendered. Nothing in this part 3 prevents the provision of expert testimony by psychologists who are exempted by this part 3. A person who has completed an earned doctoral degree in psychology from an approved school may use the title "psychologist" in conjunction with the activities permitted in this subsection (1).

(2) Nothing in this part 3 shall be construed to prevent members of other professions licensed under the laws of this state from rendering services within the scope of practice as set out in the statutes regulating their professional practices so long as they do not represent themselves to be psychologists or their services as psychological.

(3) The use of the title "psychologist" may be continued by an unlicensed person who, as of July 1, 1982, is employed by a state, county, or municipal agency or by other political subdivisions or any educational institution chartered by the state, but only so long as such person remains in the employment of the same institution or agency and only in the course of conducting duties for such agency or institution.

(4) Nothing in this part 3 shall be construed to limit the use of an official title on the part of any doctoral level graduate of a research psychology program or an industrial or organizational psychology program from a regionally accredited university while engaged in the conduct of psychological research or the provision of psychological consultation to organizations or institutions if such services do not include the clinical practice of psychology.

(5) Nothing in this part 3 shall be construed to require the new regulation of any occupational or professional group that is not currently subject to regulation under state law.

(6) Nothing in this part 3 prevents the practice of psychotherapy by persons registered with the state board of registered psychotherapists pursuant to section 12-43-702.5.

(7) No person may engage in the practice of psychology as a psychologist, or refer to himself or herself as a psychologist, unless such person is licensed pursuant to this part 3.



§ 12-43-307. Continuing professional development - rules

(1) In accordance with section 12-43-304, the board issues a license to practice as a psychologist based on whether the applicant satisfies minimum educational and experience requirements that demonstrate competency to practice as a psychologist. After a license is issued to an applicant, the licensed psychologist shall complete continuing professional development and educational hours to maintain his or her license as a psychologist.

(2) The board shall adopt rules establishing a continuing professional development program that includes, at a minimum, the following elements:

(a) The development, execution, and documentation of a learning plan;

(b) A requirement that, every two years, a licensed psychologist complete at least forty hours of continuing professional development, including one or more of the following activities, in any combination, chosen by the licensed psychologist:

(I) (A) Attending workshops; seminars; symposia; colloquia; invited speaker sessions; postdoctoral institutes; or scientific or professional programs offered at meetings of local, state, regional, national, or international professional or scientific organizations. The activities completed pursuant to this subparagraph (I) may include online continuing education but must qualify as continuing education units or continuing medical education credit approved by the American Psychological Association, state medical association, or Accreditation Council for Continuing Medical Education or by a regionally accredited institution of higher education; except that up to five of the continuing professional development hours completed pursuant to this subparagraph (I) may come from attendance at nonaccredited programming that meets the other requirements of this subparagraph (I).

(B) A licensed psychologist must retain a transcript or a certificate of attendance, including a statement of the credits earned, provided at the end of the workshop, seminar, symposium, colloquium, invited speaker session, postdoctoral institute, or scientific or professional program offered at a meeting of a local, state, regional, national, or international professional or scientific organization as documentation of completion.

(II) Satisfactorily completing an ethics course offered by the American Psychological Association, state medical association, or Accreditation Council for Continuing Medical Education, or a regionally accredited institution of higher education. A licensed psychologist must retain a certificate of attendance or a transcript as documentation of completion. One continuing education hour is equivalent to one professional development hour.

(III) Developing and teaching an academic course in psychology at an institution accredited by a regional accrediting association. Credit is given for the first time within a given licensure cycle that the licensed psychologist teaches the course, as documented by the dean or head of the department of the institution in which the course was taught, and is based on the number of credit hours, units, or hours assigned by the institution. One academic credit, unit, or hour is equivalent to ten continuing professional development hours.

(IV) Satisfactorily completing a graduate course in psychology offered by an institution accredited by a regional accrediting association and documented by an academic transcript showing the graduate credits earned. One academic credit, unit, or hour is equivalent to ten continuing professional development hours.

(V) Developing and presenting for the first time within a given licensure cycle a workshop, seminar, symposium, colloquium, or invited speaking session at a meeting of a professional or scientific organization or a postdoctoral institute, documented by a printed program or agenda. One hour of workshop, seminar, symposium, colloquial presentation, or invited speaking session is equivalent to three continuing professional development hours.

(VI) Authoring or editing a psychology publication documented by a cover sheet, masthead, or table of contents from the publication. The maximum hours may be earned as follows:

(A) Authoring a professional or scientific book is equivalent to forty hours of continuing professional development hours;

(B) Authoring a professional or scientific book chapter or journal article is equivalent to twenty hours of continuing professional development hours;

(C) Editing a professional or scientific book or journal is equivalent to thirty hours of continuing professional development hours.

(D) Repealed.

(VII) Providing editorial review of a professional psychological or scientific journal article at the request of the journal's editorial staff. Such a review, as documented by acknowledgment of the completed review by the editorial staff, is equivalent to one continuing professional development hour.

(c) A requirement that each licensed psychologist maintain all documentation for his or her continuing professional development hours.

(3) A licensed psychologist is not required to receive preapproval from the board or other entity prior to the completion of a continuing professional development activity in order to receive credit for the continuing professional development hours.

(4) The board may audit up to five percent of licensed psychologists each two-year cycle to determine compliance with continuing professional development requirements.

(5) (a) Records of assessments or other documentation developed or submitted in connection with the continuing professional development program are confidential and not subject to inspection by the public or discovery in connection with a civil action against a licensed psychologist. The records or documents shall be used only by the board for the purpose of determining whether a licensed psychologist is maintaining continuing professional development necessary to engage in the profession.

(b) Subject to the requirements of paragraph (a) of this subsection (5), nothing in this section shall be construed to restrict the discovery of information or documents that are otherwise discoverable under the Colorado rules of civil procedure in connection with a civil action against a licensed psychologist.






Part 4 - Social Workers

§ 12-43-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Approved school" means any university or other institution of higher education offering a full-time undergraduate course of study in social work approved by the council on social work education or its predecessor organization.

(2) "Board" means the state board of social work examiners, created in section 12-43-402.

(3) Repealed.

(4) "Clinical social work practice" shall have the same meaning as "social work practice" as defined in section 12-43-403.

(5) "Graduate school of social work" means any university or other institution of higher education offering a full-time graduate course of study in social work approved by the council on social work education or its predecessor organization.

(5.5) "Independent practice" means practicing independent of supervision.

(6) "Independent private practice" means a practice charging a fee in a setting other than under the auspices of a public or private nonprofit agency exempt from federal income tax under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended.

(7) "Licensed clinical social worker" means any person licensed under the provisions of this part 4 as a clinical social worker.

(8) "Licensed social worker" means a person licensed under this part 4 as a licensed social worker.

(9) Repealed.

(10) (Deleted by amendment, L. 2004, p. 912, § 10, effective July 1, 2004.)

(11) "Social worker" means a person who has completed an earned master's or bachelor's degree in social work from a social work education program accredited by the council on social work education, or a doctoral degree in social work from a doctoral program within a social work education program accredited by the council on social work education, and who is practicing within the scope of section 12-43-403.



§ 12-43-402. State board of social work examiners

(1) There is hereby created under the supervision and control of the division of professions and occupations of the department of regulatory agencies the state board of social work examiners, which shall consist of seven members who are citizens of the United States and residents of the state of Colorado.

(2) (a) Four board members shall be licensed clinical social workers, at least two of whom shall be engaged in direct social work practice; except that, if, after a good-faith attempt, the governor determines that an applicant for membership on the board pursuant to this paragraph (a) who is engaged in direct social work practice is not available to serve on the board for a particular term, the governor may appoint a licensed clinical social worker who is not engaged in direct social work practice.

(b) Three board members shall be representatives of the general public. These individuals shall have never been a social worker, an applicant or former applicant for licensure as a social worker, a member of another mental health profession, or a member of a household that includes a social worker or a member of another mental health profession or otherwise have conflicts of interest or the appearance of such conflicts with his or her duties as a board member.

(3) (a) Each board member shall hold office until the expiration of such member's appointed term or until a successor is duly appointed. Except as specified in paragraph (b) of this subsection (3), the term of each member shall be four years, and no board member shall serve more than two full consecutive terms. Any vacancy occurring in board membership other than by expiration of a term shall be filled by the governor by appointment for the remainder of the unexpired term of such member.

(b) The terms of office of the members on the board are modified as follows in order to ensure staggered terms of office:

(I) The second term of office of one of the two licensed clinical social worker board members who, as of July 25, 2010, would have served two four-year terms shall expire on June 30, 2008, and the governor shall appoint a new licensed clinical social worker to serve terms as described in paragraph (a) of this subsection (3) commencing on July 1, 2008.

(II) The initial term of office of one of the board members representing the general public whose initial term would otherwise expire on July 25, 2010, expires on June 30, 2008, and the board member is eligible to serve one additional four-year term commencing on July 1, 2008, and expiring on June 30, 2012. On and after the expiration of this board member's term or a vacancy in this position, the governor shall appoint a licensed clinical social worker to this position on the board, who is eligible to serve terms as described in paragraph (a) of this subsection (3) commencing on July 1 of the applicable year.

(III) The term of office of the one member representing the general public who, as of July 25, 2009, would have served one full four-year term and one partial four-year term shall expire on June 30, 2009, and the member shall be eligible to serve one additional four-year term commencing on July 1, 2009, and expiring on June 30, 2013. On and after the expiration of this board member's term, persons appointed to this position on the board shall serve terms as described in paragraph (a) of this subsection (3) commencing on July 1 of the applicable year.

(IV) The term of office of the one licensed clinical social worker board member who, as of July 25, 2010, would have served one full four-year term and one partial four-year term shall expire on June 30, 2009, and the board member shall be eligible to serve one additional four-year term commencing on July 1, 2009, and expiring on June 30, 2013. On and after the expiration of this board member's term, persons appointed to this position on the board shall serve terms as described in paragraph (a) of this subsection (3) commencing on July 1 of the applicable year.

(V) The initial terms of office of the one remaining licensed clinical social worker board member and the two remaining board members representing the general public whose initial terms would otherwise expire on July 25, 2010, shall expire on June 30, 2010, and each of these board members shall be eligible to serve one additional four-year term, commencing on July 1, 2010, and expiring on June 30, 2014. On and after the expiration of these board members' terms, persons appointed to these positions on the board shall serve terms as described in paragraph (a) of this subsection (3) commencing on July 1 of the applicable year.

(4) (Deleted by amendment, L. 2007, p. 132, § 2, effective August 3, 2007.)

(5) The governor may remove any board member for misconduct, incompetence, or neglect of duty after giving the board member a written statement of the charges and an opportunity to be heard thereon. Actions constituting neglect of duty shall include, but not be limited to, the failure of board members to attend three consecutive meetings or at least three quarters of the total meetings in any calendar year.

(6) Each board member shall receive a certificate of appointment from the governor.

(7) When professional judgment specific to clinical practice is required in the review of alleged violations of section 12-43-222, the board may appoint an advisory committee of clinical practitioners to review and make recommendations to the board.



§ 12-43-403. Social work practice defined

(1) For the purposes of this part 4, "social work practice" means the professional application of social work theory and methods by a person who has completed a master's degree in social work or a doctoral degree in social work or a bachelor's degree in social work from an accredited social work program, for the purpose of prevention, assessment, diagnosis, and intervention with individual, family, group, organizational, and societal problems, including substance use disorders and domestic violence, based on the promotion of biopsychosocial developmental processes, person-in environment transactions, and empowerment of the client system. Social work theory and methods are based on known accepted principles that are taught in professional schools of social work in colleges or universities accredited by the council on social work education.

(2) Professional social work practice may include, but is not limited to:

(a) Assessment;

(b) Differential diagnosis;

(c) Treatment planning and evaluation;

(d) Measurement of psychosocial functioning;

(e) Crisis intervention, out-reach, short- and long-term treatment;

(f) Therapeutic, individual, marital, and family interventions;

(g) Client education;

(h) Case management;

(i) Mediation;

(j) Advocacy;

(k) Discharge, referral, and continuity of care planning and implementation;

(l) Consultation;

(m) Supervision;

(n) Research;

(o) Management and administration;

(p) Program evaluation and education;

(q) Social group work;

(r) Community organization and development;

(s) Social policy analysis and development;

(t) Psychotherapy;

(u) Consultation, supervision, and teaching in higher education; and

(v) Counseling.

(3) Social work practice may take place in a public or private agency or institutional, educational, or independent setting.

(4) Social work practice is directly based upon an advanced educational program that teaches the practitioner to analyze, intervene, and evaluate in ways that are highly differentiated, discriminating, and self-critical. A practitioner must be able to synthesize and apply a broad range of knowledge as well as practice with a high degree of autonomy and skill. A practitioner must be able to refine and advance the quality of his or her practice as well as that of the larger social work profession. These advanced competencies must be appropriately integrated and reflected in all aspects of a social work practice, including the ability to:

(a) Apply critical thinking skills within professional contexts, including synthesizing and applying appropriate theories and knowledge to practice interventions;

(b) Practice within the values and ethics of the social work profession and with an understanding of, and respect for, the positive value of diversity;

(c) Demonstrate the professional use of self;

(d) Understand the forms and mechanisms of oppression and discrimination and the strategies and skills of change that advance social and economic justice;

(e) Understand and interpret the history of the social work profession and its current structure and issues;

(f) Apply the knowledge and skills of a generalist social work perspective to practice with systems of all sizes;

(g) Apply the knowledge and skills of advanced social work practice in an area of concentration;

(h) Critically analyze and apply knowledge of biopsychosocial variables that affect an individual's development and behavior and use theoretical frameworks to understand the interactions among and between individuals and social systems;

(i) Analyze the impact of social policies on client systems, workers, and agencies and demonstrate skills for influencing policy formulation and change;

(j) Evaluate relevant research studies and apply findings to practice, and demonstrate skills in quantitative research design, data analysis, and knowledge dissemination;

(k) Conduct empirical evaluations of their own practice interventions and those of other relevant systems; and

(l) Use communication skills differentially with a variety of client populations, colleagues, and members of the community.



§ 12-43-404. Qualifications - examination - licensure and registration

(1) The board shall license as a licensed social worker a person who files an application in a form and manner required by the board, submits the fee required by the board pursuant to section 12-43-204, and submits evidence satisfactory to the board that he or she:

(a) Is at least twenty-one years of age;

(b) Has completed a master's degree from a graduate school of social work; and

(c) Demonstrates professional competence by satisfactorily passing an examination in social work as prescribed by the board and a jurisprudence examination administered by the division.

(2) The board shall license as a licensed clinical social worker a person who files an application, in a form and manner required by the board, submits the fee required by the board pursuant to section 12-43-204, and submits evidence satisfactory to the board that he or she:

(a) Is at least twenty-one years of age;

(b) Has completed a master's or doctorate degree from a graduate school of social work;

(c) Has practiced social work for at least two years under the supervision of a licensed clinical social worker, which practice includes training and work experience in the area of clinical social work practice; and

(d) Demonstrates professional competence by satisfactorily passing an examination in social work as prescribed by the board and a jurisprudence examination administered by the division.

(2.5) (a) The board or its designated representative shall give the examination described in paragraph (c) of subsection (1) of this section and in paragraph (d) of subsection (2) of this section at least twice per year at a time and place and under the supervision determined by the board.

(b) The board or its designated representatives shall administer and determine the pass or fail status of the examination and take any actions necessary to ensure impartiality. The board shall determine the passing score for the examination based upon a level of minimum competency to engage in social work practice.

(3) (Deleted by amendment, L. 2004, p. 914, § 13, effective July 1, 2004.)

(4) to (6) (Deleted by amendment, L. 2007, p. 138, § 2, effective July 1, 2007.)

(7) (Deleted by amendment, L. 2004, p. 914, § 13, effective July 1, 2004.)

(8) A person licensed as a licensed social worker pursuant to subsection (1) of this section may, but is not required to, register with the database of registered psychotherapists pursuant to section 12-43-702.5.



§ 12-43-405. Rights and privileges of licensure and a social work degree

(1) Any person who possesses a valid, unsuspended, and unrevoked license as a social worker that was issued pursuant to section 12-43-404 has the right to practice social work under supervision and use the title "licensed social worker", "social worker", and the abbreviation "LSW". No other person shall assume these titles or use these abbreviations on any work or letter, sign, figure, or device to indicate that the person using the same is a licensed social worker or a social worker.

(2) Any person who possesses a valid, unsuspended, and unrevoked license as a clinical social worker that was granted pursuant to section 12-43-404 is entitled to engage in the private, independent practice of clinical social work and has the right to practice and supervise clinical social work practice and use the title "licensed clinical social worker", "clinical social worker", "social worker", or "licensed social worker", and the abbreviation "LCSW". No other person shall assume these titles or use these abbreviations on any work or letter, sign, figure, or device to indicate that the person using the same is a licensed clinical social worker or social worker.

(3) (a) (Deleted by amendment, L. 2005, p. 128, § 8, effective August 8, 2005.)

(b) Any person engaged in providing medically related social services in skilled nursing or nursing care facilities shall not be subject to the requirements of this article so long as that person meets the qualifications of, and provides services in accordance with, the federal regulations governing the medicare and medicaid program participation of these facilities and the Colorado department of public health and environment's regulations for the licensing of these facilities.

(4) Any person duly licensed as a licensed clinical social worker or any person under the supervision of a licensed clinical social worker shall not be required to obtain any other license or certification to practice social work, as defined in section 12-43-403, unless otherwise required by the board of social work examiners.

(5) Any person who has completed an earned master's or bachelor's degree in social work from a social work education program accredited by the council on social work education, or a doctoral degree in social work from a doctoral program within a social work education program accredited by the council on social work education, has the right to practice social work and to use the title "social worker". Only a person licensed as a clinical social worker or practicing under the supervision of a licensed clinical social worker may assert that he or she is practicing clinical social work or use the title of "clinical social worker".



§ 12-43-406. Scope of part

(1) The practice of social work includes, but is not limited to, the following professional services: Assessment; differential diagnosis; treatment planning and evaluation; measurement of psychosocial functioning; crisis intervention; out-reach; short- and long-term treatment; psychotherapy; therapeutic intervention; client education; case management; mediation; advocacy; discharge, referral, and continuity of care planning; consultation; supervision; research; administration; education; social-group work; community organization; and social policy analysis and development. Social work practice also may encompass other current or developing modalities and techniques that are consistent with this scope.

(2) A person may not state that he or she is engaged in the practice of social work as a social worker, or refer to himself or herself as a social worker, unless the person is licensed pursuant to this part 4 or has completed an earned social work degree, as defined in section 12-43-401 (11). A person may not practice as a clinical social worker unless licensed pursuant to section 12-43-404 (2) or licensed to practice social work and supervised pursuant to section 12-43-404 (1) or (2).

(3) No person may supervise the practice of social work for the purpose of licensure compliance or disciplinary proceedings unless licensed pursuant to section 12-43-404; except that, in cases where no LCSW is available for supervision for licensure, the licensee may apply to the board for approval to be supervised by a person with equivalent experience as determined by the board.

(4) Nothing in this part 4 shall be construed to prevent members of other professions licensed under the laws of this state from rendering services within the scope of practice so long as they do not represent themselves to be social workers or their services as social work.

(5) Nothing in this part 4 prevents the practice of psychotherapy by persons registered with the state board of registered psychotherapists pursuant to section 12-43-702.5.



§ 12-43-407. Exemptions

Nothing in this part 4 shall be construed to prevent the teaching of social work, or the conduct of social work research, if the teaching or research does not involve the delivery or supervision of direct social work services to individuals who are themselves, rather than a third party, the intended beneficiaries of the services without regard to the source or extent of payment for services rendered. Nothing in this part 4 prevents the provision of expert testimony by social workers who are exempted by this part 4. A person who has completed an earned doctoral degree in social work from an approved school may use the title "social worker" in conjunction with activities permitted in this section.



§ 12-43-409. Clinical social work practice of psychotherapy

For the purpose of licensure, the practice, under this part 4, of psychotherapy and other clinical activities within the definition of social work practice in section 12-43-403 is limited to licensed clinical social workers or licensed social workers supervised by licensed clinical social workers.



§ 12-43-410. Employees of social services

(1) Notwithstanding the exemption in section 12-43-215 (3), an employee of the department of human services, employee of a county department of human or social services, or personnel under the direct control or supervision of those departments, shall not state that he or she is engaged in the practice of social work as a social worker or refer to himself or herself as a social worker unless the person is licensed pursuant to this part 4 or has completed an earned social work degree, as defined in section 12-43-401 (11).

(2) Notwithstanding the exemption in section 12-43-215 (3), any employee licensed pursuant to this article who is terminated from employment by the department of human services or a county department of social services is subject to review and disciplinary action by the board that licenses or regulates the employee.

(3) An employee of the state department of human services or a county department of human or social services who has completed a bachelor's or master's degree in social work may apply to the board, for purposes related to licensure under this part 4, for approval for supervision by a person other than a licensed clinical social worker. The board shall consider input from representatives of the state department of human services and the county departments of human or social services when promulgating the rule concerning what qualifications or experience a person is required to possess in order to supervise an employee pursuant to this subsection (3).



§ 12-43-411. Continuing professional competency - board rules

(1) (a) In accordance with section 12-43-404, the board issues a license to practice as a clinical social worker or a social worker based on whether the applicant satisfies minimum educational and experience requirements that demonstrate professional competency to practice as a licensed clinical social worker or a licensed social worker, respectively. After a license is issued to an applicant, the licensed clinical social worker or licensed social worker shall maintain continuing professional competency to practice as a licensed clinical social worker or licensed social worker, respectively.

(b) The board shall adopt rules establishing a continuing professional competency program that includes, at a minimum, the following elements:

(I) A self-assessment of the knowledge and skills of a licensed clinical social worker or licensed social worker seeking to renew or reinstate a license;

(II) Development, execution, and documentation of a learning plan based on the assessment; and

(III) Periodic demonstration of knowledge and skills through documentation of activities necessary to ensure at least minimal ability to safely practice the profession. Nothing in this subparagraph (III) shall require a licensed clinical social worker or a licensed social worker to retake any examination required pursuant to section 12-43-404 in connection with initial licensure.

(c) The board shall establish that a licensed clinical social worker or licensed social worker is deemed to satisfy the continuing competency requirements of this section if the licensed clinical social worker or licensed social worker meets the continued professional competence requirements of one of the following entities:

(I) A state department, including continued professional competence requirements imposed through a contractual arrangement with a provider;

(II) An accrediting body recognized by the board; or

(III) An entity approved by the board.

(d) (I) After the program is established, licensed clinical social workers and licensed social workers shall satisfy the requirements of the program in order to renew or reinstate a license to practice as a licensed clinical social worker or as a licensed social worker in Colorado.

(II) The requirements of this section apply to individual licensed clinical social workers or licensed social workers who are licensed pursuant to this part 4, and nothing in this section shall be construed to require a person who employs or contracts with a licensed clinical social worker or licensed social worker to comply with the requirements of this section.

(2) (a) Records of assessments or other documentation developed or submitted in connection with the continuing professional competency program are confidential and not subject to inspection by the public or discovery in connection with a civil action against a licensed clinical social worker or a licensed social worker. The records or documents shall be used only by the board for purposes of determining whether a licensed clinical social worker or licensed social worker is maintaining continuing professional competency to engage in the profession.

(b) Subject to the requirements of paragraph (a) of this subsection (2), nothing in this section shall be construed to restrict the discovery of information or documents that are otherwise discoverable under the Colorado rules of civil procedure in connection with a civil action against a licensed clinical social worker or licensed social worker.

(3) As used in this section, "continuing professional competency" means the ongoing ability of a licensee to learn, integrate, and apply the knowledge, skill, and judgment to practice as a licensed clinical social worker or as a licensed social worker, as applicable, according to generally accepted industry standards and professional ethical standards in a designated role and setting.

(4) Repealed.






Part 5 - Marriage and Family Therapists

§ 12-43-501. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Approved school" means any university or other institution of higher education offering a full-time graduate course of study in marriage and family therapy accredited by the commission on accreditation for marriage and family therapy education, a nationally recognized accrediting agency as determined by the board, or a substantially equivalent program approved by the board.

(2) "Board" means the state board of marriage and family therapist examiners created in section 12-43-502.

(3) Repealed.

(4) "Licensed marriage and family therapist" means a person licensed under the provisions of this part 5.

(5) Repealed.



§ 12-43-502. State board of marriage and family therapist examiners

(1) There is hereby created under the supervision and control of the division of professions and occupations of the department of regulatory agencies, created in section 24-1-122 (2)(g), C.R.S., the state board of marriage and family therapist examiners, which shall consist of seven members who are citizens of the United States and residents of the state of Colorado.

(2) (a) The members of the board shall be appointed by the governor as follows:

(I) Three members of the general public who are not regulated by this article; and

(II) Four marriage and family therapists.

(b) The public members shall have never been a marriage and family therapist, an applicant or former applicant for licensure as a marriage and family therapist, a member of another mental health profession, or a member of a household that includes a marriage and family therapist or a member of another mental health profession or otherwise have conflicts of interest or the appearance of such conflicts with his or her duties as a board member.

(c) (Deleted by amendment, L. 2004, p. 916, § 17, effective July 1, 2004.)

(3) (Deleted by amendment, L. 2007, p. 133, § 3, effective August 3, 2007.)

(4) (a) Each board member shall hold office until the expiration of his or her appointed term or until a successor is duly appointed. Except as specified in paragraph (b) of this subsection (4), members shall serve terms of four years, and no member shall serve more than two full consecutive terms. When the term of each board member expires, the governor shall appoint his or her successor for a term of four years. Any vacancy occurring in the board membership other than by the expiration of a term shall be filled by the governor by appointment for the remainder of the unexpired term of such member.

(b) The terms of office of the members on the board are modified as follows in order to ensure staggered terms of office:

(I) The second term of office of one of the board members representing the general public whose second term would otherwise expire on August 12, 2010, shall expire on July 31, 2008. On and after the expiration of this board member's term, persons appointed to this position on the board shall serve terms as described in paragraph (a) of this subsection (4) commencing on August 1 of the applicable year.

(II) The initial term of office of one of the marriage and family therapist board members whose initial term would otherwise expire on August 12, 2010, shall expire on July 31, 2008, and the board member shall be eligible to serve one additional four-year term commencing on August 1, 2008, and expiring on July 31, 2012. On and after the expiration of this board member's term, persons appointed to this position on the board shall serve terms as described in paragraph (a) of this subsection (4) commencing on August 1 of the applicable year.

(III) The term of office of the one board member representing the general public who, as of August 12, 2009, would have served one full four-year term and one partial four-year term expires on July 31, 2009. This board member is eligible to serve one additional four-year term commencing on August 1, 2009, and expiring on July 31, 2013. On and after the expiration of this board member's term or a vacancy in this position, the governor shall appoint a marriage and family therapist to this position on the board, who is eligible to serve terms as described in paragraph (a) of this subsection (4) commencing on August 1 of the applicable year.

(IV) The initial term of office of one of the marriage and family therapist board members whose initial term would otherwise expire on August 12, 2010, shall expire on July 31, 2009, and the board member shall be eligible to serve one additional four-year term commencing August 1, 2009, and expiring on July 31, 2013. On and after the expiration of this board member's term, persons appointed to this position on the board shall serve terms as described in paragraph (a) of this subsection (4) commencing on August 1 of the applicable year.

(V) The initial term of office of one of the marriage and family therapist board members whose initial term of office would otherwise expire on August 12, 2010, shall expire on July 31, 2010, and the board member shall be eligible to serve one additional four-year term commencing on August 1, 2010, and expiring on July 31, 2014. On and after the expiration of this board member's term, persons appointed to this position on the board shall serve terms as described in paragraph (a) of this subsection (4) commencing on August 1 of the applicable year.

(VI) The second term of office of one of the board members representing the general public whose second term would otherwise expire on August 12, 2010, shall expire on July 31, 2010, and the governor shall appoint one new representative of the general public to serve terms as described in paragraph (a) of this subsection (4) commencing on August 1, 2010.

(VII) The term of office of the one board member representing the general public who, as of August 12, 2010, would have served one full four-year term and one partial four-year term shall expire on July 31, 2010. This board member shall be eligible to serve one additional four-year term commencing on August 1, 2010, and expiring on July 31, 2014. On and after the expiration of this board member's term, persons appointed to this position on the board shall serve terms as described in paragraph (a) of this subsection (4) commencing on August 1 of the applicable year.

(5) The governor may remove any board member for misconduct, incompetence, or neglect of duty after giving the board member a written statement of the charges and an opportunity to be heard thereon. Actions constituting neglect of duty shall include, but not be limited to, the failure of board members to attend three consecutive meetings or at least three quarters of the total meetings in any calendar year.

(6) Each board member shall receive a certificate of appointment from the governor.



§ 12-43-503. Marriage and family therapy practice defined

(1) For the purposes of this part 5, "marriage and family therapy practice" means the rendering of professional marriage and family therapy services to individuals, couples, and families, singly or in groups, whether such services are offered directly to the general public or through organizations, either public or private, for a monetary fee. Marriage and family therapy utilizes established principles that recognize the interrelated nature of individual problems and dysfunctions to assess, understand, diagnose, and treat emotional problems; behavioral, mental health, and substance use disorders; and domestic violence, and modify intrapersonal and interpersonal dysfunctions.

(2) Professional marriage and family therapy practice may include, but is not limited to:

(a) Assessment and testing;

(b) Diagnosis;

(c) Treatment planning and evaluation;

(d) Therapeutic individual, marital, family, group, or organizational interventions;

(e) Psychotherapy;

(f) Client education;

(g) Consultation; and

(h) Supervision.

(3) Professional marriage and family therapy practice includes practicing within the values and ethics of the marriage and family therapy profession.

(4) This definition is to be interpreted in a manner that does not impinge upon or otherwise limit the scope of practice of other psychotherapists licensed under this article.



§ 12-43-504. Qualifications - examination - licensure and registration

(1) The board shall issue a license as a marriage and family therapist to each applicant who files an application in a form and manner required by the board, submits the fee required by the board pursuant to section 12-43-204, and furnishes evidence satisfactory to the board that he or she:

(a) Is at least twenty-one years of age;

(b) Is not in violation of any provision of this article or any rule adopted under this article;

(c) Has completed a master's or doctoral degree from an accredited school or college in marriage and family therapy or its equivalent as determined by the board, and the degree includes a practicum or internship in the principles and practice of marriage and family therapy;

(d) Subsequent to completing his or her master's or doctoral degree, has had at least two years of post-master's or one year postdoctoral practice in individual and marriage and family therapy, including at least one thousand five hundred hours of face-to-face direct client contact as determined by the board for the purpose of assessment and intervention under board-approved supervision; and

(e) Demonstrates professional competence by passing an examination in marriage and family therapy prescribed by the board and a jurisprudence examination administered by the division.

(2) (Deleted by amendment, L. 2007, p. 139, § 3, effective July 1, 2007.)

(3) The examination by the board described in paragraph (e) of subsection (1) of this section shall be given not less than twice per year at such time and place and under such supervision as the board may determine.

(4) The board or its designated representatives shall administer and determine the pass or fail status of the examination and take any actions necessary to ensure impartiality. The board shall determine the passing score for the examination based upon a level of minimum competency to engage in marriage and family therapy practice.

(5) (a) The board shall register as a marriage and family therapist candidate a person who:

(I) Files an application for registration, accompanied by the fee as required by section 12-43-204;

(II) Submits evidence satisfactory to the board that he or she meets the requirements of paragraphs (a), (b), and (c) of subsection (1) of this section; and

(III) Has not been previously registered as a marriage and family therapist candidate by the board.

(b) A marriage and family therapist candidate who registers with the board pursuant to this subsection (5) is under the jurisdiction of the board and may, but is not required to, register with the database of registered psychotherapists pursuant to section 12-43-702.5.

(c) If a candidate does not meet the requirements of paragraphs (d) and (e) of subsection (1) of this section within four years after initial registration, the candidate's registration expires and is not renewable, unless the board, in its discretion, grants the candidate an extension. A person whose marriage and family therapist candidate registration expires is not precluded from applying to this board or to any other board for licensure or registration in a mental health profession for which the person is qualified.



§ 12-43-505. Rights and privileges of licensure and registration

(1) Any person who possesses a valid, unsuspended, and unrevoked license as a licensed marriage and family therapist pursuant to section 12-43-504 has the right to engage in the private, independent practice of marriage and family therapy and has the right to practice and supervise marriage and family therapy practice and use the title "licensed marriage and family therapist" and the abbreviation "LMFT". No other person shall assume these titles or use these abbreviations on any work or letter, sign, figure, or device to indicate that the person using the same is a licensed marriage and family therapist.

(2) No person may engage in the practice of marriage and family therapy unless such person is licensed pursuant to this part 5.

(3) Any person duly licensed as a licensed marriage and family therapist shall not be required to obtain any other license or certification to practice marriage and family therapy as defined in section 12-43-503 unless otherwise required by the board of marriage and family therapist examiners.

(4) Nothing in this part 5 shall be construed to prevent members of other professions licensed under the laws of this state from rendering services within the scope of practice as set out in the statutes regulating their professional practices, provided that they do not represent themselves to be marriage and family therapists, or their services as marriage and family therapy.

(5) Nothing in this part 5 prevents the practice of psychotherapy by persons registered with the state board of registered psychotherapists pursuant to section 12-43-702.5.



§ 12-43-506. Continuing professional competency - board rules

(1) (a) In accordance with section 12-43-504, the board issues a license to practice marriage and family therapy based on whether the applicant satisfies minimum educational and experience requirements that demonstrate professional competency to practice marriage and family therapy. After a license is issued to an applicant, the licensed marriage and family therapist shall maintain continuing professional competency to practice marriage and family therapy.

(b) The board shall adopt rules establishing a continuing professional competency program that includes, at a minimum, the following elements:

(I) A self-assessment of the knowledge and skills of a licensed marriage and family therapist seeking to renew or reinstate a license;

(II) Development, execution, and documentation of a learning plan based on the assessment; and

(III) Periodic demonstration of knowledge and skills through documentation of activities necessary to ensure at least minimal ability to safely practice the profession. Nothing in this subparagraph (III) shall require a licensed marriage and family therapist to retake any examination required pursuant to section 12-43-504 in connection with initial licensure.

(c) The board shall establish that a licensed marriage and family therapist is deemed to satisfy the continuing competency requirements of this section if the licensed marriage and family therapist meets the continued professional competence requirements of one of the following entities:

(I) A state department, including continued professional competence requirements imposed through a contractual arrangement with a provider;

(II) An accrediting body recognized by the board; or

(III) An entity approved by the board.

(d) (I) After the program is established, a licensed marriage and family therapist shall satisfy the requirements of the program in order to renew or reinstate a license to practice marriage and family therapy in Colorado.

(II) The requirements of this section apply to individual marriage and family therapists who are licensed pursuant to this part 5, and nothing in this section shall be construed to require a person who employs or contracts with a licensed marriage and family therapist to comply with the requirements of this section.

(2) (a) Records of assessments or other documentation developed or submitted in connection with the continuing professional competency program are confidential and not subject to inspection by the public or discovery in connection with a civil action against a licensed marriage and family therapist. The records or documents shall be used only by the board for purposes of determining whether a licensed marriage and family therapist is maintaining continuing professional competency to engage in the profession.

(b) Subject to the requirements of paragraph (a) of this subsection (2), nothing in this section shall be construed to restrict the discovery of information or documents that are otherwise discoverable under the Colorado rules of civil procedure in connection with a civil action against a licensed marriage and family therapist.

(3) As used in this section, "continuing professional competency" means the ongoing ability of a licensee to learn, integrate, and apply the knowledge, skill, and judgment to practice as a marriage and family therapist according to generally accepted industry standards and professional ethical standards in a designated role and setting.

(4) Repealed.






Part 6 - Licensed Professional Counselors

§ 12-43-601. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Board" means the state board of licensed professional counselor examiners, created in section 12-43-602.

(2) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1317, § 53, effective July 1, 2011.)

(3) Repealed.

(4) "Licensed professional counselor" means a professional counselor who practices professional counseling and who is licensed pursuant to this part 6.

(5) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1317, § 53, effective July 1, 2011.)

(6) "School or college" means any university or other institution of higher education offering a full-time graduate course of study in professional counseling approved by appropriate national organizations accrediting professional counselor education programs or a substantially equivalent program approved by the board.



§ 12-43-602. State board of licensed professional counselor examiners

(1) There is hereby created the state board of licensed professional counselor examiners under the supervision and control of the division of professions and occupations of the department of regulatory agencies, created in section 24-1-122 (2)(g), C.R.S. The board shall consist of seven members who are citizens of the United States and residents of the state of Colorado.

(2) (a) The members of the board shall be appointed by the governor as follows:

(I) Three members of the general public who are not regulated under this article; and

(II) Four licensed professional counselors.

(b) The public members shall have never been a licensed professional counselor, an applicant or former applicant for licensure as a licensed professional counselor, a member of another mental health profession, or a member of a household that includes a licensed professional counselor or a member of another mental health profession or otherwise have conflicts of interest or the appearance of such conflicts with his or her duties as a board member.

(c) (Deleted by amendment, L. 2004, p. 917, § 19, effective July 1, 2004.)

(3) (Deleted by amendment, L. 2007, p. 135, § 4, effective August 3, 2007.)

(4) (a) Each member shall hold office until the expiration of his or her appointed term or until a successor is duly appointed. Except as specified in paragraph (b) of this subsection (4), members shall serve terms of four years, and no member shall serve more than two full consecutive terms. When the term of each board member expires, the governor shall appoint his or her successor for a term of four years. Any vacancy occurring in the board membership other than by the expiration of a term shall be filled by the governor by appointment for the unexpired term of such member.

(b) The terms of office of the members on the board are modified as follows in order to ensure staggered terms of office:

(I) The terms of office of the one licensed professional counselor board member and one of the board members representing the general public who, as of September 12, 2010, would have served one full four-year term and one partial four-year term shall expire on August 31, 2008. Each of these board members shall be eligible to serve one additional four-year term, commencing on September 1, 2008, and expiring on August 31, 2012. On and after the expiration of these board members' terms, persons appointed to these positions on the board shall serve terms as described in paragraph (a) of this subsection (4) commencing on September 1 of the applicable year.

(II) The term of office of the one board member representing the public whose initial term would otherwise expire on September 12, 2009, expires on August 31, 2009, and the board member is eligible to serve one additional four-year term, commencing on September 1, 2009, and expiring on August 31, 2013. On and after the expiration of this board member's term or a vacancy in this position, the governor shall appoint a licensed professional counselor to this position on the board, who is eligible to serve terms as described in paragraph (a) of this subsection (4) commencing on September 1 of the applicable year.

(III) The initial term of office of one of the two licensed professional counselor board members whose initial term of office would otherwise expire on September 12, 2010, shall expire on August 31, 2009. This board member shall be eligible to serve one additional four-year term commencing on September 1, 2009, and expiring on August 31, 2013. On and after the expiration of this board member's term, persons appointed to this position on the board shall serve terms as described in paragraph (a) of this subsection (4) commencing on September 1 of the applicable year.

(IV) The initial terms of office of the two remaining board members representing the general public and the one remaining licensed professional counselor whose initial terms would otherwise expire on September 12, 2010, shall expire on August 31, 2010. Each of these board members shall be eligible to serve one additional four-year term commencing on September 1, 2010, and expiring on August 31, 2014. On and after the expiration of these board members' terms, persons appointed to these positions on the board shall serve terms as described in paragraph (a) of this subsection (4) commencing on September 1 of the applicable year.

(5) The governor may remove any board member for misconduct, incompetence, or neglect of duty after giving the board member a written statement of the charges and an opportunity to be heard thereon. Actions constituting neglect of duty shall include, but not be limited to, the failure of board members to attend three consecutive meetings or at least three quarters of the total meetings in any calendar year.

(6) Each board member shall receive a certificate of appointment from the governor.



§ 12-43-602.5. Practice of licensed professional counseling defined

(1) For purposes of this part 6, "practice of licensed professional counseling" means the application of mental health, psychological, or human development principles through cognitive, affective, behavioral, or systematic intervention strategies that address wellness, personal growth, or career development, as well as pathology. A licensed professional counselor may render the application of these principles to individuals, couples, families, or groups.

(2) The practice of professional counseling may include:

(a) Evaluation;

(b) Assessment;

(c) Testing;

(d) Diagnosis;

(e) Treatment or intervention;

(f) Planning;

(g) Consultation;

(h) Case management;

(i) Education;

(j) Supervision;

(k) Psychotherapy;

(l) Research;

(m) Referral; and

(n) Crisis intervention.



§ 12-43-603. Licensure - examination - licensed professional counselors

(1) The board shall issue a license as a licensed professional counselor to each applicant who files an application in a form and manner required by the board, submits the fee required by the board pursuant to section 12-43-204, and furnishes evidence satisfactory to the board that he or she:

(a) Is at least twenty-one years of age;

(b) Is not in violation of any provision of this article or any rule adopted under this article;

(c) Has completed a master's or doctoral degree in professional counseling from an accredited school or college or an equivalent program as determined by the board. The degree or program must include a practicum or internship in the principles and the practice of professional counseling.

(d) Has at least two years of post-master's practice or one year of postdoctoral practice in licensed professional counseling under supervision approved by the board; and

(e) Demonstrates professional competence by passing an examination in professional counseling demonstrating special knowledge and skill in licensed professional counseling as prescribed by the board and a jurisprudence examination administered by the division.

(2) (Deleted by amendment, L. 2007, p. 140, § 4, effective July 1, 2007.)

(3) The examination by the board described in paragraph (e) of subsection (1) of this section shall be given not less than twice per year at such time and place and under such supervision as the board may determine.

(4) The board or its designated representatives shall administer and determine the pass or fail status of the examination and take any actions necessary to ensure impartiality. The board shall determine the passing score for the examination based upon a level of minimum competency to engage in the practice of licensed professional counseling.

(5) (a) The board shall register as a licensed professional counselor candidate a person who:

(I) Files an application for registration, accompanied by the fee as required by section 12-43-204;

(II) Submits evidence satisfactory to the board that he or she meets the requirements of paragraphs (a), (b), and (c) of subsection (1) of this section; and

(III) Has not been previously registered as a licensed professional counselor candidate by the board.

(b) A licensed professional counselor candidate who registers with the state board of licensed professional counselor examiners pursuant to this subsection (5) is under the jurisdiction of the board and may, but is not required to, register with the database of registered psychotherapists pursuant to section 12-43-702.5.

(c) If a candidate does not meet the requirements of paragraphs (d) and (e) of subsection (1) of this section within four years after initial registration, the candidate's registration expires and is not renewable, unless the board, in its discretion, grants the candidate an extension. A person whose licensed professional counselor candidate registration expires is not precluded from applying to this board or to any other board for licensure or registration in a mental health profession for which the person is qualified.



§ 12-43-604. Rights and privileges of licensure

(1) Any person who possesses a valid, unsuspended, and unrevoked license as a licensed professional counselor has the right to use the title for which he or she is licensed pursuant to section 12-43-603. A licensed professional counselor licensed pursuant to section 12-43-603 has the right to use the abbreviation "LPC". No other person shall assume this title or use this abbreviation on any work or letter, sign, figure, or device to indicate that the person using the same is a licensed professional counselor.

(2) Any person duly licensed as a licensed professional counselor is not required to obtain any other license or certification to practice professional counseling unless otherwise required by the board of licensed professional counselor examiners.

(3) Nothing in this act shall be construed to prevent members of other professions licensed under the laws of this state from rendering services within the scope of practice as set out in the statutes regulating their professional practices, provided that they do not represent themselves to be professional counselors, or their services as professional counseling.

(4) Nothing in this part 6 prevents the practice of psychotherapy by persons registered with the state board of registered psychotherapists pursuant to section 12-43-702.5.



§ 12-43-605. Continuing professional competency - board rules

(1) (a) In accordance with section 12-43-603, the board issues a license to practice professional counseling based on whether the applicant satisfies minimum educational and experience requirements that demonstrate professional competency to practice professional counseling. After a license is issued to an applicant, the licensed professional counselor shall maintain continuing professional competency to practice professional counseling.

(b) The board shall adopt rules establishing a continuing professional competency program that includes, at a minimum, the following elements:

(I) A self-assessment of the knowledge and skills of a licensed professional counselor seeking to renew or reinstate a license;

(II) Development, execution, and documentation of a learning plan based on the assessment; and

(III) Periodic demonstration of knowledge and skills through documentation of activities necessary to ensure at least minimal ability to safely practice the profession. Nothing in this subparagraph (III) shall require a licensed professional counselor to retake any examination required pursuant to section 12-43-603 in connection with initial licensure.

(c) The board shall establish that a licensed professional counselor is deemed to satisfy the continuing competency requirements of this section if the licensed professional counselor meets the continued professional competence requirements of one of the following entities:

(I) A state department, including continued professional competence requirements imposed through a contractual arrangement with a provider;

(II) An accrediting body recognized by the board; or

(III) An entity approved by the board.

(d) (I) After the program is established, a licensed professional counselor shall satisfy the requirements of the program in order to renew or reinstate a license to practice professional counseling in Colorado.

(II) The requirements of this section apply to individual professional counselors who are licensed pursuant to this part 6, and nothing in this section shall be construed to require a person who employs or contracts with a licensed professional counselor to comply with the requirements of this section.

(2) (a) Records of assessments or other documentation developed or submitted in connection with the continuing professional competency program are confidential and not subject to inspection by the public or discovery in connection with a civil action against a licensed professional counselor. The records or documents shall be used only by the board for purposes of determining whether a licensed professional counselor is maintaining continuing professional competency to engage in the profession.

(b) Subject to the requirements of paragraph (a) of this subsection (2), nothing in this section shall be construed to restrict the discovery of information or documents that are otherwise discoverable under the Colorado rules of civil procedure in connection with a civil action against a licensed professional counselor.

(3) As used in this section, "continuing professional competency" means the ongoing ability of a licensee to learn, integrate, and apply the knowledge, skill, and judgment to practice as a professional counselor according to generally accepted industry standards and professional ethical standards in a designated role and setting.

(4) Repealed.






Part 7 - State Board of Registered Psychotherapists

§ 12-43-701. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Board" means the state board of registered psychotherapists created by section 12-43-702.

(2) Repealed.

(3) and (4) (Deleted by amendment, L. 2011, (SB 11-187), ch. 285, p. 1282, § 10, effective July 1, 2011.)



§ 12-43-702. State board of registered psychotherapists - creation - membership

(1) There is hereby created the state board of registered psychotherapists, which shall be under the supervision and control of the division of professions and occupations as provided in section 24-34-102, C.R.S. The board shall consist of seven members who are residents of the state of Colorado.

(2) Three members of the board shall be appointed by the governor from the general public who are not regulated by this article with a good-faith effort to achieve broad-based geographical representation. Such members are eligible to serve terms of four years. A member must not have any direct involvement or interest in the provision of psychotherapy; except that such member may be or may have been a consumer of such services.

(3) Four members of the board must be registered psychotherapists. The governor shall appoint members to the board to serve terms of four years.

(4) (Deleted by amendment, L. 2004, p. 917, § 21, effective July 1, 2004.)

(5) Members of the state board of registered psychotherapists appointed under subsection (2) or (3) of this section may serve two full consecutive terms.

(6) (a) Each member is eligible to hold office until the expiration of his or her appointed term or until a successor is duly appointed. When the term of each board member expires, the governor shall appoint his or her successor for a term of four years. Any vacancy occurring in the board membership other than by the expiration of a term shall be filled by the governor by appointment for the unexpired term of such member.

(b) For purposes of appointments to the board made on or after July 1, 2011, upon the occurrence of a vacancy in a position held by a member representing the public or upon the expiration of the second term of office of a member representing the public, whichever occurs first, the governor shall appoint a regulated psychotherapist to that position on the board, who is eligible to serve terms as described in subsections (3) and (5) of this section.

(c) The governor may remove any board member for misconduct, incompetence, or neglect of duty. Actions constituting neglect of duty shall include, but not be limited to, the failure of board members to attend three consecutive meetings or at least three-quarters of the board's meetings in any one calendar year.

(7) A majority of the board shall constitute a quorum for the transaction of all business.



§ 12-43-702.5. Database of registered psychotherapists - unauthorized practice - penalties - data collection

(1) The state board of registered psychotherapists shall maintain a database of all registered psychotherapists. The board shall charge a fee in the same manner as authorized in section 24-34-105, C.R.S., for recording information in the database as required by this section. Information in the database maintained pursuant to this section is open to public inspection at all times.

(1.5) A person who is licensed pursuant to part 3, 4, 5, 6, or 8 of this article; is registered as a psychologist candidate, licensed social worker, marriage and family therapist candidate, or professional counselor candidate; or is enrolled in a professional training program at an approved school and actively working toward acquiring and demonstrating the necessary qualifications for licensure set forth in section 12-43-304, 12-43-404, 12-43-504, 12-43-603, or 12-43-804 may, but is not required to, register with the database of registered psychotherapists.

(2) Any person not otherwise licensed, registered, or certified pursuant to this article who is practicing psychotherapy in this state shall register with the board by submitting his or her name, current address, educational qualifications, disclosure statements, therapeutic orientation or methodology, or both, and years of experience in each specialty area. Upon receipt and review of the required information, the board may approve the psychotherapist for registration in the database required by subsection (1) of this section. A registered psychotherapist shall update this information upon renewal of his or her registration and at other times and under conditions specified by the board by rule. At the time of recording the information required by this section, the registered psychotherapist shall indicate whether he or she has been convicted of, or entered a plea of guilty or nolo contendere to, any felony or misdemeanor.

(3) An unlicensed person whose primary practice is psychotherapy or who holds himself or herself out to the public as able to practice psychotherapy for compensation shall not practice psychotherapy unless the person is registered with the board and included in the database required by this section. Notwithstanding the requirements of this section, a registered psychotherapist shall not use the term "licensed", "certified", "clinical", "state-approved", or any other term or abbreviation that would falsely give the impression that the psychotherapist or the service that is being provided is recommended by the state, based solely on inclusion in the database.

(4) The state board of registered psychotherapists shall not register a person pursuant to this section unless the person has successfully completed a jurisprudence examination developed and approved by the division.

(5) Any unlicensed person who practices psychotherapy without first complying with the registration requirements of this section commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-43-709. Expenses of the board

All reasonable expenses of the board shall be paid as determined by the director of the division of professions and occupations from the fees collected pursuant to section 12-43-204 as provided by law.



§ 12-43-710. Jurisdiction

If the licensee, registrant, or certificate holder is regulated by more than one board, the investigation or case being adjudicated shall be referred to the board determined appropriate by the director for final adjudication.






Part 8 - Addiction Counselors

§ 12-43-801. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Addiction" means a persistent, compulsive dependence on a behavior or substance, including mood-altering behaviors or activities known as process addictions.

(2) "Administrative supervision" means oversight of treatment agency operations, organization of people and resources, and implementation of policies and procedures in a way that directs activities towards agency goals and objectives.

(3) "Approved school, college, or university" means any accredited institution of higher education offering a full-time graduate or undergraduate course of study in behavioral health sciences, such as addiction counseling, human services, psychology, rehabilitation, social work, or other behavioral health sciences, that is recognized by an appropriate national organization or is approved by the board.

(4) "Behavioral health disorders" includes behavioral, mental health, and substance use disorders.

(5) "Board" means the state board of addiction counselor examiners created in section 12-43-802.

(6) "Certified" means certified as an addiction counselor certified at level I, II, or III.

(7) "Certified addiction counselor" means an individual who has a certificate issued by the board authorizing the individual to practice addiction counseling commensurate with his or her certification level and scope of practice.

(8) "Clinical supervision" means:

(a) The evaluation and modification or approval by a supervisor of the clinical practice of the person being supervised; and

(b) A source of knowledge, expertise, and more advanced skills made available to the person being supervised.

(9) "Co-occurring disorders" means the existence of one or more substance use disorders, addictive behavioral disorders, or behavioral or mental health disorders presenting concurrently. At the individual level, co-occurring disorders exist when at least one disorder can be established independent of the other, and the disorders are not simply a cluster of symptoms resulting from a single disorder.

(10) "License" means a license issued by the board pursuant to this part 8 to engage in the practice of a licensed addiction counselor.

(11) "Licensed addiction counselor" means a person licensed by the board to provide professional behavioral health disorder treatment.



§ 12-43-802. State board of addiction counselor examiners

(1) There is hereby created a state board of addiction counselor examiners under the supervision and control of the division of professions and occupations in the department of regulatory agencies. Once the governor appoints the board members and the board adopts necessary rules, the board is responsible for regulating addiction counselors pursuant to this part 8 and this article. The director retains the authority to regulate addiction counselors for three months after the date on which all members of the board have been appointed, and the director's rules adopted pursuant to this part 8 remain in effect until the director repeals the rules.

(2) The board consists of seven members who are citizens of the United States and residents of the state of Colorado. By November 30, 2011, the governor shall appoint the members of the board as follows:

(a) (I) Four board members must be licensed or certified addiction counselors, and except as provided in subparagraph (II) of this paragraph (a), at least two of these four members must be engaged in the direct practice of addiction counseling. The four board members appointed pursuant to this paragraph (a) must include at least one licensed addiction counselor and at least one certified addiction counselor.

(II) If, after a good-faith attempt, the governor determines that a licensed or certified addiction counselor who is engaged in the direct practice of addiction counseling is not available to serve on the board for a particular term, the governor may appoint a licensed or certified addiction counselor who is not engaged in the direct practice of addiction counseling to serve on the board pursuant to this paragraph (a).

(b) Three board members must be representatives of the general public, one of whom may be an addiction counseling consumer or family member of an addiction counseling consumer. These individuals must have never been addiction counselors, applicants, or former applicants for licensure or certification as an addiction counselor, members of another mental health profession, members of households that include addiction counselors or any other mental health professional, or otherwise have conflicts of interest or the appearance of a conflict with their duties as board members.

(3) (a) Each board member shall hold office until the expiration of the member's appointed term or until a successor is duly appointed. Except as specified in paragraph (b) of this subsection (3), the term of each member is four years, and a board member shall not serve more than two full consecutive terms. The governor shall fill a vacancy occurring in board membership, other than by expiration of a term, by appointment for the unexpired term of the member.

(b) The initial terms of office of the members appointed to the board as of January 1, 2012, are modified as follows in order to ensure staggered terms of office:

(I) The initial term of office of one of the board members representing the general public, whose initial term would otherwise expire on December 31, 2015, expires on December 31, 2013, and this board member is eligible to serve one additional four-year term commencing on January 1, 2014, and expiring on December 31, 2017. On and after the expiration of the board member's term, the term of a person appointed to this member's position on the board is as described in paragraph (a) of this subsection (3) commencing on January 1 of the applicable year.

(II) The initial terms of office of two of the licensed or certified addiction counselor board members, whose initial terms would otherwise expire on December 31, 2015, expire on December 31, 2013. These board members are eligible to serve one additional four-year term, commencing on January 1, 2014, and expiring on December 31, 2017. On and after the expiration of these board members' terms, the terms of persons appointed to the members' positions on the board are as described in paragraph (a) of this subsection (3) commencing on January 1 of the applicable year.

(4) The governor may remove any board member for misconduct, incompetence, or neglect of duty. Actions constituting neglect of duty include the failure of board members to attend three consecutive meetings or at least three-fourths of the total meetings in any calendar year.



§ 12-43-803. Practice of addiction counseling defined - scope of practice

(1) For the purposes of this part 8, "addiction counseling" means the application of general counseling theories and treatment methods adapted specifically for working with addictive and other behavioral health disorders. Addiction counselors work in a broad variety of disciplines but share an understanding of the addictive process. An addiction counselor identifies a variety of helping strategies that can be tailored to meet the needs of the client. Addiction counseling relies on the use of evidence-based practices that have been shown to be effective in treating addictive disorders.

(2) The scope of practice of addiction counseling focuses on the following four trans-disciplinary foundations that underlie the work of all addiction counselors:

(a) Understanding addiction: Includes knowledge of models and theories of addiction; recognition of social, political, economic, and cultural contexts within which addiction exists; understanding the behavioral, psychological, physical health, and social effects of using addictive substances or engaging in addictive behaviors; and recognizing and understanding co-occurring disorders.

(b) Treatment knowledge: Includes the philosophies, practices, policies, and outcomes of the most generally accepted and scientifically supported models, along with research and outcome data, of treatment, recovery, relapse prevention, and continuing care for addictive disorders. Treatment knowledge includes the ability to work effectively with families, significant others, social networks, and community systems in the treatment process and understanding the value of a multidisciplinary approach to addiction treatment.

(c) Application to practice: Includes the ability to properly diagnose behavioral health disorders using appropriate assessment and testing instruments and placement criteria; stabilization to reduce negative effects of problematic behaviors; developing helping strategies and treatment levels of care based on the client's stage of readiness for change; cultural competency; and familiarity with medical and pharmacological resources for treatment.

(d) Professional readiness: Includes an understanding of diverse cultures; cultivation of a high level of self-awareness; ability to use critical thinking skills; adherence to ethical standards of conduct; ongoing use of clinical supervision and consultation; crisis management; and knowledge of the importance of prevention and recovery management.

(3) The primary practice dimensions of addiction counseling include the following competencies, as appropriate based on the level of certification or licensure and scope of practice:

(a) Clinical evaluation, including screening and assessment;

(b) Clinical intake, discharge, discharge planning, and referral;

(c) Treatment planning;

(d) Service coordination, including client advocacy, continuing care planning, and collaboration with other behavioral health professionals;

(e) Counseling of individuals, groups, families, couples, and significant others;

(f) Recovery management;

(g) Case management;

(h) Client, family, and community education;

(i) Documentation required for a clinical record;

(j) Professional and ethical practices;

(k) Clinical supervision; and

(l) Intervention.

(4) Scope of practice - licensed addiction counselors. Based on education, training, knowledge, and experience, the scope of practice of a licensed addiction counselor includes behavioral health counseling and may include the treatment of substance use disorders, addictive behavioral disorders, and co-occurring disorders, including clinical evaluation and diagnosis, treatment planning, service coordination, case management, clinical documentation, professional and ethical responsibilities, education and psychotherapy with clients, family, and community, clinical supervisory responsibilities, and intervention.



§ 12-43-804. Requirements for licensure and certification - rules

(1) The board shall issue a license as an addiction counselor to an applicant who files an application in the form and manner required by the board, submits the fee required by the board pursuant to section 12-43-204, and submits evidence satisfactory to the board that he or she:

(a) Is at least twenty-one years of age;

(b) Is not in violation of any provision of this article or any rules promulgated by the board;

(c) Has completed a master's or doctorate degree in the behavioral health sciences from an accredited school, college, or university or an equivalent program as determined by the board;

(d) Demonstrates professional competence by:

(I) Passing a national examination demonstrating special knowledge and skills in behavioral health disorders counseling as determined by the office of behavioral health in the department of human services and approved by the board; and

(II) Passing a jurisprudence examination administered by the division;

(e) Has met the requirements for a certificate of addiction counseling, level III;

(f) Has completed the number of clock hours of addiction-specific training, as specified by the board by rule, including training in evidence-based treatment approaches, clinical supervision, ethics, and co-occurring disorders; and

(g) Has completed at least five thousand hours of clinically supervised work experience.

(2) The board shall issue a certification as an addiction counselor to an applicant who files an application in the form and manner required by the board, submits the fee required by the board pursuant to section 12-43-204, and submits evidence satisfactory to the board that he or she:

(a) Is at least eighteen years of age;

(b) Is not in violation of any provision of this article or any rules promulgated by the board or by the state board of human services in the department of human services pursuant to section 27-80-108 (1)(e), C.R.S.;

(c) Has met the requirements for certification at a particular certification level as specified in rules adopted pursuant to subsection (3) of this section by the state board of human services in the department of human services.

(3) The state board of human services in the department of human services shall promulgate rules, with approval of the board, for certification of addiction counselors in accordance with section 27-80-108 (1)(e), C.R.S.

(4) Nothing in this part 8 prevents members of other professions licensed under the laws of this state from rendering services within their scope of practice as set forth in the statutes regulating their professional practices so long as they do not represent themselves to be certified or licensed addiction counselors.



§ 12-43-804.5. Rights and privileges of certification and licensure

(1) Any person who possesses a valid, unsuspended, and unrevoked certificate as a level I, II, or III certified addiction counselor has the right to practice addiction counseling under supervision or consultation as required by the rules of the state board of human services in the department of human services; a level III certified addiction counselor has the right to supervise addiction counseling practice; and all levels of certification have the right to use the title "certified addiction counselor" and the abbreviations "CAC I", "CAC II", or "CAC III", as applicable. No other person shall assume these titles or use these abbreviations on any work or media to indicate that the person using the title or abbreviation is a certified addiction counselor.

(2) Any person who possesses a valid, unsuspended, and unrevoked license as an addiction counselor has the right to practice addiction counseling and to use the title "licensed addiction counselor" or the abbreviation "LAC". No other person shall assume these titles or use these abbreviations on any work or media to indicate that the person using the title or abbreviation is a licensed addiction counselor.



§ 12-43-805. Continuing professional competency - rules

(1) (a) In accordance with sections 12-43-803 and 12-43-804, the board issues a license or certificate to practice addiction counseling based on whether the applicant satisfies minimum educational and experience requirements that demonstrate professional competency to practice addiction counseling. After a license or a certificate as a level II or level III addiction counselor is issued to an applicant, the licensed or level II or level III certified addiction counselor shall maintain continuing professional competency to practice addiction counseling.

(b) The board, in consultation with the office of behavioral health in the department of human services and other stakeholders, shall adopt rules establishing a continuing professional competency program that includes, at a minimum, the following elements:

(I) A self-assessment of the knowledge and skills of a licensed or level II or level III certified addiction counselor seeking to renew or reinstate a license;

(II) Development, execution, and documentation of a learning plan based on the assessment; and

(III) Periodic demonstration of knowledge and skills through documentation of activities necessary to ensure at least minimal ability to safely practice the profession. Nothing in this subparagraph (III) shall require a licensed or level II or level III certified addiction counselor to retake any examination required pursuant to section 12-43-804 in connection with initial licensure or certification.

(c) A licensed or level II or level III certified addiction counselor satisfies the continuing competency requirements of this section if the licensed or level II or level III certified addiction counselor meets the continued professional competence requirements of one of the following entities:

(I) A state department, including continued professional competence requirements imposed through a contractual arrangement with a provider;

(II) An accrediting body recognized by the board; or

(III) An entity approved by the board.

(d) (I) After the program is established, a licensed or level II or level III certified addiction counselor shall satisfy the requirements of the program in order to renew or reinstate a license or certificate to practice addiction counseling in Colorado.

(II) The requirements of this section apply to individual addiction counselors who are licensed or level II or level III certified pursuant to this part 8, and nothing in this section shall be construed to require a person who employs or contracts with a licensed or level II or level III certified addiction counselor to comply with the requirements of this section.

(2) (a) Records of assessments or other documentation developed or submitted in connection with the continuing professional competency program are confidential and not subject to inspection by the public or discovery in connection with a civil action against a licensed or certified addiction counselor. The records or documents shall be used only by the board for purposes of determining whether a licensed or level II or level III certified addiction counselor is maintaining continuing professional competency to engage in the profession.

(b) Subject to the requirements of paragraph (a) of this subsection (2), nothing in this section shall be construed to restrict the discovery of information or documents that are otherwise discoverable under the Colorado rules of civil procedure in connection with a civil action against a licensed or certified addiction counselor.

(3) As used in this section, "continuing professional competency" means the ongoing ability of a licensed or level II or level III certified addiction counselor to learn, integrate, and apply the knowledge, skill, and judgment to practice as an addiction counselor according to generally accepted industry standards and professional ethical standards in a designated role and setting.

(4) Repealed.









Article 43.2 - Surgical Assistants and Surgical Technologists

§ 12-43.2-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Database" means the database required by section 12-43.2-102.

(2) "Director" means the director of the division of professions and occupations in the department of regulatory agencies or the director's designee.

(3) "Employer" means a health care institution as defined in section 13-64-202, C.R.S., a health care professional as defined in section 13-64-202, C.R.S., or an entity who either employs a registrant or who provides a registrant to a health care institution or health care professional on a contractual basis.

(4) "Register" means to record the information required by section 12-43.2-102 (3)(b) in the database in a form and manner as determined by the director. To be registered does not mean that the registrant:

(a) Has any particular qualifications or professional competency; or

(b) Must be certified as a surgical assistant or surgical technologist.

(5) "Registrant" means a person required to be registered pursuant to this article.

(6) "Surgical assistant" means a person who performs certain duties, including:

(a) Positioning the patient;

(b) Providing visualization of the operative site;

(c) Utilizing appropriate techniques to assist with hemostasis;

(d) Participating in volume replacement or autotransfusion techniques as appropriate;

(e) Utilizing appropriate techniques to assist with closure of body planes;

(f) Selecting and applying appropriate wound dressings;

(g) Providing assistance in securing drainage systems to tissue; and

(h) The duties specified in subsection (7) of this section.

(7) "Surgical technologist" means a person who performs certain duties, including:

(a) Preparation of the operating or procedure room and the sterile field for surgical procedures by sterilizing supplies, instruments, and equipment;

(b) Preparation of the operating or procedure room for surgical procedures by ensuring that surgical equipment is functioning properly and safely; and

(c) Passing instruments, equipment, or supplies to a surgeon; sponging or suctioning an operative site; preparing and cutting suture material; holding retractors; transferring but not administering fluids or drugs; assisting in counting sponges, needles, supplies, and instruments; and performing other similar duties as directed during a surgical procedure.



§ 12-43.2-102. Registration - penalty - renewal - database - fees - rules

(1) On and after April 1, 2011:

(a) A person may not perform the duties of a surgical assistant or surgical technologist unless the person is registered by the director. Prior to registration, a person shall submit to a criminal history record check in the form and manner as described in section 12-43.2-105.5.

(b) A person who performs the duties of a surgical assistant or surgical technologist without being registered commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and for a second or subsequent offense, the person commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) (a) Registrations made pursuant to this article are valid for the period of time established by the director. Each registrant shall renew his or her registration according to a schedule set by the director. If a registrant does not renew his or her registration according to the schedule, the registration expires. A person whose registration has expired shall not perform the duties of a surgical assistant or surgical technologist until he or she reinstates the registration. The director shall not reinstate the registration until the person submits to a criminal history record check in the form and manner as described in section 12-43.2-105.5.

(b) The director shall establish a process for renewal of registrations and reinstatement of expired registrations. A person renewing or reinstating a registration shall submit an application in the form and manner established by the director.

(3) (a) The director shall maintain a database of all registrants. The director shall charge a fee in the same manner as authorized in section 24-34-105, C.R.S., for registration in the database. The director shall transmit the fees to the state treasurer, who shall deposit them in the division of professions and occupations cash fund created in section 24-34-105, C.R.S. The director shall use the fees for the administration of this article.

(b) Each registrant shall provide for registration in the database the registrant's name; current address; educational and training qualifications; all current employers; employers within the previous five years; the jurisdictions other than Colorado in which the registrant is or has been licensed, certified, or registered, if applicable; whether the registrant is currently certified by a nationally accredited certifying organization and, if so, which one; and any civil, criminal, or administrative action relating to performing the duties of a surgical assistant or surgical technologist of which the registrant was the subject in this or any other jurisdiction. Registrants shall update such information in the database within thirty days after any change and give the director written notice of any civil, criminal, or administrative actions. When recording the information required by this section, each registrant shall indicate whether he or she has been convicted of or entered a plea of guilty or nolo contendere to any misdemeanor relating to drugs or alcohol or to any felony.

(c) Information in the database shall be open to the public.

(4) The director shall promulgate rules necessary and convenient for the administration of this article.



§ 12-43.2-103. Scope of article - exclusion

(1) This article does not prevent or restrict the practice, services, or activities of:

(a) A person licensed, otherwise regulated, or specifically exempted in this state by any other law from engaging in his or her profession or occupation as defined in the article under which he or she is licensed or otherwise regulated or require a person who is licensed, otherwise regulated, or specifically exempted pursuant to articles 29 to 43.9 of this title to register pursuant to this article; or

(b) A person pursuing a course of study in an accredited educational surgical assistant or surgical technologist program if that person is designated by a title that clearly indicates his or her status as a student and if he or she acts under appropriate instruction and supervision.



§ 12-43.2-104. Employers - requirements - references

(1) On and after April 1, 2011, an employer of a registrant shall:

(a) Check the database to verify that the person is registered in the database before the person may perform the duties specified in section 12-43.2-101 (6) or (7); and

(b) Give the director written notice within two weeks after a disciplinary action or investigation that is based on conduct that constitutes a violation of this article. For purposes of this paragraph (b), "disciplinary action" includes termination or resignation of the registrant while under investigation or in lieu of investigation or disciplinary action. The director shall establish a notification form on the department's website.

(2) (a) The general assembly hereby finds, determines, and declares that sections 8-2-110 and 8-2-111, C.R.S., which prohibit the maintenance or use of blacklists, were enacted to protect employees from retribution and harassment in the pursuit of their lawful activities. The general assembly further finds, determines, and declares that these prohibitions against blacklisting have in some instances been abused and have been used as a shield by persons responsible for drug violations or patient endangerment.

(b) In response to a request by an employer, it shall not be unlawful nor a violation of the prohibitions against blacklisting specified in section 8-2-110 or 8-2-111, C.R.S., for an employer, when acting in good faith, to disclose information known about any involvement in drug diversion, drug tampering, patient abuse, violation of drug or alcohol policies, or crimes of violence, as listed in section 18-1.3-406 (2)(a), C.R.S., committed by a registrant who is an employee or former employee of the responding employer.

(c) The provision of employment information pursuant to paragraph (b) of this subsection (2) does not constitute a violation of the prohibition against blacklisting as provided in sections 8-2-110 and 8-2-111, C.R.S., nor does it constitute an unfair labor practice in violation of any provision of article 3 of title 8, C.R.S.

(d) (I) An employer who provides information pursuant to this subsection (2) to a prospective employer of the registrant upon request of the prospective employer or the registrant is immune from civil liability and is not liable in civil damages for the disclosure or any consequences of the disclosure; except that this immunity does not apply when the registrant shows by a preponderance of the evidence both of the following:

(A) The information disclosed by the current or former employer was false; and

(B) The employer providing the information knew or reasonably should have known that the information was false.

(II) This subsection (2) applies to any employee, agent, or other representative of the current or former employer who is authorized to provide and who provides information in accordance with this subsection (2).

(e) An employer or any officer, director, or employee thereof who discloses information under this subsection (2) shall be presumed to be acting in good faith unless it is shown by a preponderance of the evidence that the employer, officer, director, or employee intentionally or recklessly disclosed false information about the employee or former employee.

(f) Nothing in this subsection (2) shall be construed to abrogate or contradict the provisions of part 1 of article 2 of title 8, C.R.S.

(3) An employer who requires a registrant applying for employment to submit to a drug test shall forward to the director any confirmed positive drug test results for a controlled substance that is not subject to a valid prescription.



§ 12-43.2-105. Grounds for discipline - disciplinary proceedings - judicial review

(1) The director may take disciplinary action against a registrant if the director finds that the registrant has represented himself or herself as a registered surgical assistant or technologist after the expiration, suspension, or revocation of his or her registration.

(2) The director may revoke, suspend, deny, or refuse to renew a registration or issue a cease-and-desist order to a registrant in accordance with this section upon proof that the registrant:

(a) Has performed the duties of a surgical assistant or surgical technologist without being registered;

(b) Has falsified information in an application or the database or has attempted to obtain or has obtained a registration by fraud, deception, or misrepresentation;

(c) Has an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, is an excessive or habitual user or abuser of alcohol or habit-forming drugs, or is a habitual user of a controlled substance, as defined in section 18-18-102, or other drugs having similar effects;

(d) Has a physical condition or disability; a behavioral, mental health, or substance use disorder; or an intellectual and developmental disability that renders the registrant unable to perform his or her tasks with reasonable skill and safety or that may endanger the health or safety of individuals receiving services;

(e) Has violated this article or aided or abetted or knowingly permitted any person to violate this article, a rule adopted under this article, or any lawful order of the director;

(f) Had a registration, license, or certification suspended, revoked, or denied by another jurisdiction for actions that are a violation of this article;

(g) Has been convicted of or pled guilty or nolo contendere to a misdemeanor related to drugs or alcohol or a felony. A certified copy of the judgment of a court of competent jurisdiction of the conviction or plea shall be conclusive evidence of the conviction or plea. In considering the disciplinary action, the director shall be governed by section 24-5-101, C.R.S.

(h) Has fraudulently obtained, furnished, or sold any surgical assistant or surgical technologist diploma, certificate, registration, renewal of registration, or record or aided or abetted such act;

(i) Has failed to notify the director of the suspension, revocation, or denial of the person's past or currently held license, certificate, or registration required to perform the duties of a surgical assistant or surgical technologist in this or any other jurisdiction;

(j) Has refused to submit to a physical or mental examination when ordered by the director pursuant to section 12-43.2-106; or

(k) Has otherwise violated any provision of this article or lawful order or rule of the director.

(3) (a) Except as otherwise provided in subsection (2) of this section, the director need not find that the actions that are grounds for discipline were willful but may consider whether such actions were willful when determining the nature of disciplinary sanctions to be imposed.

(b) Upon the failure of a registrant to comply with any conditions imposed by the director pursuant to subsection (2) of this section, unless compliance is beyond the control of the registrant, the director may suspend the registration of the registrant until the registrant complies with the conditions of the director.

(4) (a) The director may commence a proceeding to discipline a registrant when the director has reasonable grounds to believe that the registrant has committed an act enumerated in this section or has violated a lawful order or rule of the director.

(b) In any proceeding under this section, the director may accept as evidence of grounds for disciplinary action any disciplinary action taken against a registrant in another jurisdiction if the violation that prompted the disciplinary action in the other jurisdiction would be grounds for disciplinary action under this article.

(5) Disciplinary proceedings shall be conducted in accordance with article 4 of title 24, C.R.S., and the hearing and opportunity for review shall be conducted pursuant to that article by the director or by an administrative law judge, at the director's discretion. The director has the authority to exercise all powers and duties conferred by this article during the disciplinary proceedings.

(6) (a) The director may request the attorney general to seek an injunction, in any court of competent jurisdiction, to enjoin a person from committing an act prohibited by this article. When seeking an injunction under this paragraph (a), the attorney general shall not be required to allege or prove the inadequacy of any remedy at law or that substantial or irreparable damage is likely to result from a continued violation of this article.

(b) (I) In accordance with article 4 of title 24, C.R.S., and this article, the director is authorized to investigate, hold hearings, and gather evidence in all matters related to the exercise and performance of the powers and duties of the director.

(II) In order to aid the director in any hearing or investigation instituted pursuant to this section, the director or an administrative law judge appointed pursuant to paragraph (c) of this subsection (6) is authorized to administer oaths, take affirmations of witnesses, and issue subpoenas compelling the attendance of witnesses and the production of all relevant records, papers, books, documentary evidence, and materials in any hearing, investigation, accusation, or other matter before the director or an administrative law judge.

(III) Upon failure of any witness or registrant to comply with a subpoena or process, the district court of the county in which the subpoenaed person or registrant resides or conducts business, upon application by the director with notice to the subpoenaed person or registrant, may issue to the person or registrant an order requiring that person or registrant to appear before the director; produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or give evidence touching the matter under investigation or in question. If the person or registrant fails to obey the order of the court, the person or registrant may be held in contempt of court.

(c) The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct hearings, take evidence, make findings, and report such findings to the director.

(7) (a) The director, the director's staff, any person acting as a witness or consultant to the director, an employer who notifies the director pursuant to section 12-43.2-104 (1)(b), and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, employer, or witness, respectively, if such person was acting in good faith within the scope of his, her, or its respective capacity, made a reasonable effort to obtain the facts of the matter as to which he, she, or it acted, and acted in the reasonable belief that the action taken by him, her, or it was warranted by the facts.

(b) A person participating in good faith in making a complaint or report or in an investigative or administrative proceeding pursuant to this section shall be immune from any civil or criminal liability that otherwise might result by reason of the participation.

(8) A final action of the director is subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S.

(9) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(10) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a registrant is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required registration, the director may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or the performance of unregistered activities immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (10), the respondent may request a hearing on the question of whether acts in violation of this article have occurred. The hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(11) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other provision of this article, in addition to any specific powers granted pursuant to this article, the director may issue to the person an order to show cause as to why the director should not issue a final order directing the person to cease and desist from the unlawful act or unregistered activity.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (11) shall be notified promptly by the director of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. The notice may be served on the person against whom the order has been issued by personal service, by first-class, postage prepaid United States mail, or in another manner as may be practicable. Personal service or mailing of an order or document pursuant to this paragraph (b) shall constitute notice of the order to the person.

(c) (I) The hearing on an order to show cause shall be held no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (11). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing be held later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (11) does not appear at the hearing, the director may present evidence that notification was properly sent or served on the person pursuant to paragraph (b) of this subsection (11) and such other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required registration, or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued, directing the person to cease and desist from further unlawful acts or unregistered practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (11), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(12) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged or is about to engage in an unregistered act or practice; an act or practice constituting a violation of this article, a rule promulgated pursuant to this article, or an order issued pursuant to this article; or an act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with the person.

(13) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(14) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order as provided in subsection (8) of this section.

(15) The director shall notify the chief medical officer of the department of public health and environment within thirty days after taking action regarding conduct of a registrant that violates either this article or any applicable requirement of title 25, C.R.S., and post a notice of such action on the division's website.



§ 12-43.2-105.5. Criminal history record check required

Each applicant for registration must have his or her fingerprints taken by a local law enforcement agency or any third party approved by the Colorado bureau of investigation for the purpose of obtaining a fingerprint-based criminal history record check. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant. The applicant shall submit payment by certified check or money order for the fingerprints and for the actual costs of the record check at the time the fingerprints are submitted to the Colorado bureau of investigation. Upon receipt of fingerprints and receipt of the payment for costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation and shall forward the results of the criminal history record check to the director.



§ 12-43.2-106. Mental and physical examination

(1) If the director has reasonable cause to believe that a registrant is unable to perform the duties of a surgical assistant or surgical technologist, as appropriate, with reasonable skill and safety, the director may order the registrant to undergo a mental or physical examination administered by a physician or other licensed health care professional designated by the director. Unless due to circumstances beyond the registrant's control, if the registrant refuses to undergo a mental or physical examination, the director may suspend the registrant's registration until the results of the examination are known and the director has made a determination of the registrant's fitness to perform the duties of a surgical assistant or surgical technologist. The director shall proceed with an order for examination and shall make his or her determination in a timely manner.

(2) An order requiring a registrant to undergo a mental or physical examination shall contain the basis of the director's reasonable cause to believe that the registrant is unable to work with reasonable skill and safety. For purposes of a disciplinary proceeding authorized under this article, the registrant shall be deemed to have waived all objections to the admissibility of the examining physician's or other licensed health care professional's testimony or examination reports on the ground that they are privileged communications.

(3) The registrant may submit to the director testimony or examination reports from a physician or other licensed health care professional chosen by the registrant and pertaining to any condition that the director has alleged may preclude the registrant from working with reasonable skill and safety. The testimony and reports submitted by the registrant may be considered by the director in conjunction with, but not in lieu of, testimony and examination reports from the physician or other licensed health care professional designated by the director.

(4) The results of a mental or physical examination ordered by the director shall not be used as evidence in any proceeding other than one before the director and shall not be deemed a public record or made available to the public.



§ 12-43.2-107. Repeal of article

This article is repealed, effective September 1, 2021. Prior to such repeal, the registration of surgical assistants and surgical technologists shall be reviewed as provided in section 24-34-104, C.R.S.






Article 43.3 - Medical Marijuana

Part 1 - Colorado Medical Marijuana Code

§ 12-43.3-101. Short title

This article shall be known and may be cited as the "Colorado Medical Marijuana Code".



§ 12-43.3-102. Legislative declaration

(1) The general assembly hereby declares that this article shall be deemed an exercise of the police powers of the state for the protection of the economic and social welfare and the health, peace, and morals of the people of this state.

(2) The general assembly further declares that it is unlawful under state law to cultivate, manufacture, distribute, or sell medical marijuana, except in compliance with the terms, conditions, limitations, and restrictions in section 14 of article XVIII of the state constitution and this article or when acting as a primary caregiver in compliance with the terms, conditions, limitations, and restrictions of section 25-1.5-106, C.R.S.



§ 12-43.3-103. Applicability

(1) (a) On July 1, 2010, a person who is operating an established, locally approved business for the purpose of cultivation, manufacture, or sale of medical marijuana or medical marijuana-infused products or a person who has applied to a local government to operate a locally approved business for the purpose of cultivation, manufacture, or sale of medical marijuana or medical marijuana-infused products which is subsequently granted may continue to operate that business in accordance with any applicable state or local laws. "Established", as used in this paragraph (a), shall mean owning or leasing a space with a storefront and remitting sales taxes in a timely manner on retail sales of the business as required pursuant to section 39-26-105, C.R.S., as well as any applicable local sales taxes.

(b) To continue operating a business or operation as described in paragraph (a) of this subsection (1), the owner shall, on or before August 1, 2010, complete forms as provided by the department of revenue and shall pay a fee, which shall be credited to the medical marijuana license cash fund established pursuant to section 12-43.3-501. The purpose of the fee shall be to pay for the direct and indirect costs of the state licensing authority and the development of application procedures and rules necessary to implement this article. Payment of the fee and completion of the form shall not create a local or state license or a present or future entitlement to receive a license. An owner issued a local license after August 1, 2010, shall complete the forms and pay the fee pursuant to this paragraph (b) within thirty days after issuance of the local license. In addition to any criminal penalties for selling without a license, it shall be unlawful to continue operating a business or operation without filing the forms and paying the fee as described in this paragraph (b), and any violation of this section shall be prima-facie evidence of unsatisfactory character, record, and reputation for any future application for license under this article.

(c) A county, city and county, or municipality shall provide to the state licensing authority, upon request, a list that includes the name and location of each local center or operation licensed in said county, city and county, or municipality so that the state licensing authority can identify any center or operation operating unlawfully.

(2) (a) Prior to July 1, 2011, a county, city and county, or municipality may adopt and enforce a resolution or ordinance licensing, regulating, or prohibiting the cultivation or sale of medical marijuana. In a county, city and county, or municipality where such an ordinance or resolution has been adopted, a person who is not registered as a patient or primary caregiver pursuant to section 25-1.5-106, C.R.S., and who is cultivating or selling medical marijuana shall not be entitled to an affirmative defense to a criminal prosecution as provided for in section 14 of article XVIII of the state constitution unless the person is in compliance with the applicable county or municipal law.

(b) On or before September 1, 2010, a business or operation shall certify that it is cultivating at least seventy percent of the medical marijuana necessary for its operation.

(c) On and after July 1, 2011, all businesses for the purpose of cultivation, manufacture, or sale of medical marijuana or medical marijuana-infused products, as defined in this article, shall be subject to the terms and conditions of this article and any rules promulgated pursuant to this article; except that a person that has met the deadlines set forth in paragraphs (a) and (b) of subsection (1) of this section that has not had its application acted upon by the state licensing authority may continue to operate until action is taken on the application, unless the person is operating in a jurisdiction that has imposed a prohibition on licensure. While continuing to operate prior to the licensing authority acting on the application, the person shall otherwise be subject to the terms and conditions of this article and all rules promulgated pursuant to this article.

(d) (I) On and after July 1, 2012, persons who did not meet all requirements of paragraph (a) of subsection (1) of this section as of July 1, 2010, may begin to apply for a license pursuant to this article. A business or operation that applies and is approved for its license after July 1, 2012, shall certify to the state licensing authority that it is cultivating at least seventy percent of the medical marijuana necessary for its operation within ninety days after being licensed.

(II) For those persons that are licensed prior to July 1, 2012, the person may apply to the local and state licensing authorities regarding changes to its license and may apply for a new license if the license is for a business that has been licensed and the person is purchasing that business or if the business is changing license type.

(III) For a person who has met the deadlines set forth in paragraphs (a) and (b) of subsection (1) of this section and who has lost his or her location because a city or county has voted pursuant to section 12-43.3-106 to ban his or her operation, the person may apply for a new license with a local licensing authority and transfer the location of its pending application with the state licensing authority.

(e) This article sets forth the exclusive means by which manufacture, sale, distribution, and dispensing of medical marijuana may occur in the state of Colorado. Licensees shall not be subject to the terms of section 14 of article XVIII of the state constitution, except where specifically referenced in this article.



§ 12-43.3-104. Definitions

As used in this article 43.3, unless the context otherwise requires:

(1) "Direct beneficial interest owner" means a person or closely held business entity that owns a share or shares of stock in a licensed medical marijuana business, including the officers, directors, managing members, or partners of the licensed medical marijuana business or closely held business entity, or a qualified limited passive investor.

(1.3) "Good cause", for purposes of refusing or denying a license renewal, reinstatement, or initial license issuance, means:

(a) The licensee or applicant has violated, does not meet, or has failed to comply with any of the terms, conditions, or provisions of this article; any rules promulgated pursuant to this article; or any supplemental local law, rules, or regulations;

(b) The licensee or applicant has failed to comply with any special terms or conditions that were placed on its license pursuant to an order of the state or local licensing authority;

(c) The licensed premises have been operated in a manner that adversely affects the public health or welfare or the safety of the immediate neighborhood in which the establishment is located.

(1.5) "Immature plant" means a nonflowering medical marijuana plant that is no taller than eight inches and no wider than eight inches produced from a cutting, clipping, or seedling and that is in a growing container that is no larger than two inches wide and two inches tall that is sealed on the sides and bottom.

(1.7) "Indirect beneficial interest owner" means a holder of a permitted economic interest, a recipient of a commercially reasonable royalty associated with the use of intellectual property by a licensee, a licensed employee who receives a share of the profits from an employee benefit plan, a qualified institutional investor, or another similarly situated person or entity as determined by the state licensing authority.

(2) "License" means to grant a license or registration pursuant to this article.

(3) "Licensed premises" means the premises specified in an application for a license under this article, which are owned or in possession of the licensee and within which the licensee is authorized to cultivate, manufacture, distribute, or sell medical marijuana in accordance with the provisions of this article.

(4) "Licensee" means a person licensed or registered pursuant to this article.

(5) "Local licensing authority" means an authority designated by municipal or county charter, ordinance, or resolution, or the governing body of a municipality, city and county, or the board of county commissioners of a county if no such authority is designated.

(6) "Location" means a particular parcel of land that may be identified by an address or other descriptive means.

(6.5) "Marijuana-based workforce development or training program" means a program designed to train individuals to work in the legal medical marijuana industry operated by an entity licensed under this article 43.3 or by a school that is authorized by the division of private occupational schools.

(7) "Medical marijuana" means marijuana that is grown and sold pursuant to the provisions of this article and for a purpose authorized by section 14 of article XVIII of the state constitution but shall not be considered a nonprescription drug for purposes of section 12-42.5-102 (21) or 39-26-717, C.R.S., or an over-the-counter medication for purposes of section 25.5-5-322, C.R.S.

(7.5) "Medical marijuana business operator" means an entity or person who is not an owner and who is licensed to provide professional operational services to a medical marijuana establishment for direct remuneration from the medical marijuana establishment.

(8) "Medical marijuana center" means a person licensed pursuant to this article to operate a business as described in section 12-43.3-402 that sells medical marijuana to registered patients or primary caregivers as defined in section 14 of article XVIII of the state constitution, but is not a primary caregiver.

(8.5) "Medical marijuana transporter" means an entity or person that is licensed to transport medical marijuana and medical marijuana-infused products from one medical marijuana establishment to another medical marijuana establishment and to temporarily store the transported medical marijuana and medical marijuana-infused products at its licensed premises, but is not authorized to sell medical marijuana or medical marijuana-infused products under any circumstances.

(9) "Medical marijuana-infused product" means a product infused with medical marijuana that is intended for use or consumption other than by smoking, including but not limited to edible products, ointments, and tinctures. These products, when manufactured or sold by a licensed medical marijuana center or a medical marijuana-infused product manufacturer, shall not be considered a food or drug for the purposes of the "Colorado Food and Drug Act", part 4 of article 5 of title 25, C.R.S.

(10) "Medical marijuana-infused products manufacturer" means a person licensed pursuant to this article to operate a business as described in section 12-43.3-404.

(10.5) "Opaque" means that the packaging does not allow the product to be seen without opening the packaging material.

(11) "Optional premises" means the premises specified in an application for a medical marijuana center license with related growing facilities in Colorado for which the licensee is authorized to grow and cultivate marijuana for a purpose authorized by section 14 of article XVIII of the state constitution.

(12) "Optional premises cultivation operation" means a person licensed pursuant to this article to operate a business as described in section 12-43.3-403.

(12.3) Repealed.

(12.4) "Permitted economic interest" means any unsecured convertible debt instrument, option agreement, warrant, or any other right to obtain an ownership interest when the holder of such interest is a natural person who is a lawful United States resident and whose right to convert into an ownership interest is contingent on the holder qualifying and obtaining a license as an owner under this article; or such other agreements as may be permitted by rule of the state licensing authority.

(13) "Person" means a natural person, partnership, association, company, corporation, limited liability company, or organization, or a manager, agent, owner, director, servant, officer, or employee thereof.

(14) "Premises" means a distinct and definite location, which may include a building, a part of a building, a room, or any other definite contiguous area.

(14.3) "Qualified limited passive investor" means a natural person who is a United States citizen and is a passive investor who owns less than a five percent share or shares of stock in a licensed medical marijuana business.

(14.5) "Resealable" means that the package continues to function with effectiveness specifications, which shall be established by the state licensing authority similar to the federal "Poison Prevention Packaging Act of 1970", 15 U.S.C. sec. 1471 et seq., for the number of openings and closings customary for its size and contents, which shall be determined by the state licensing authority.

(15) "School" means a public or private preschool or a public or private elementary, middle, junior high, or high school.

(16) "State licensing authority" means the authority created for the purpose of regulating and controlling the licensing of the cultivation, manufacture, distribution, and sale of medical and retail marijuana in this state, pursuant to section 12-43.3-201.



§ 12-43.3-105. Limited access areas

Subject to the provisions of section 12-43.3-701, a limited access area shall be a building, room, or other contiguous area upon the licensed premises where medical marijuana is grown, cultivated, stored, weighed, displayed, packaged, sold, or possessed for sale, under control of the licensee, with access limited to only those persons licensed by the state licensing authority and those visitors escorted by a person licensed by the state licensing authority. All areas of ingress or egress to limited access areas shall be clearly identified as such by a sign as designated by the state licensing authority.



§ 12-43.3-106. Local option

The operation of this article shall be statewide unless a municipality, county, city, or city and county, by either a majority of the registered electors of the municipality, county, city, or city and county voting at a regular election or special election called in accordance with the "Colorado Municipal Election Code of 1965", article 10 of title 31, C.R.S., or the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S., as applicable, or a majority of the members of the governing board for the municipality, county, city, or city and county, vote to prohibit the operation of medical marijuana centers, optional premises cultivation operations, and medical marijuana-infused products manufacturers' licenses.






Part 2 - State Licensing Authority

§ 12-43.3-201. State licensing authority - creation

(1) For the purpose of regulating and controlling the licensing of the cultivation, manufacture, distribution, and sale of medical marijuana and retail marijuana in this state, there is hereby created the state licensing authority, which shall be the executive director of the department of revenue or the deputy director of the department of revenue if the executive director so designates. The state licensing authority shall adopt regulations regarding retail marijuana and retail marijuana products by July 1, 2013.

(2) The executive director of the department of revenue shall be the chief administrative officer of the state licensing authority and may employ, pursuant to section 13 of article XII of the state constitution, such officers and employees as may be determined to be necessary, which officers and employees shall be part of the department of revenue.

(3) Repealed.

(4) A state licensing authority employee with regulatory oversight responsibilities for marijuana businesses licensed by the state licensing authority shall not work for, represent, or provide consulting services to or otherwise derive pecuniary gain from a marijuana business licensed by the state licensing authority or other business entity established for the primary purpose of providing services to the marijuana industry for a period of six months following his or her last day of employment with the state licensing authority.

(5) Any person who discloses confidential records or information in violation of the provisions of this article commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. Any criminal prosecution pursuant to the provisions of this section must be brought within five years from the date the violation occurred.



§ 12-43.3-202. Powers and duties of state licensing authority - rules

(1) The state licensing authority shall:

(a) Grant or refuse state licenses for the cultivation, manufacture, distribution, and sale of medical marijuana as provided by law; suspend, fine, restrict, or revoke such licenses, whether active, expired, or surrendered, upon a violation of this article 43.3, or a rule promulgated pursuant to this article 43.3; and impose any penalty authorized by this article 43.3 or any rule promulgated pursuant to this article 43.3. The state licensing authority may take any action with respect to a registration pursuant to this article 43.3 as it may with respect to a license pursuant to this article 43.3, in accordance with the procedures established pursuant to this article 43.3.

(b) (I) Promulgate such rules and such special rulings and findings as necessary for the proper regulation and control of the cultivation, manufacture, distribution, and sale of medical marijuana and for the enforcement of this article. A county, municipality, or city and county that has adopted a temporary moratorium regarding the subject matter of this article shall be specifically authorized to extend the moratorium until June 30, 2012.

(II) Repealed.

(c) Hear and determine at a public hearing any contested state license denial and any complaints against a licensee and administer oaths and issue subpoenas to require the presence of persons and the production of papers, books, and records necessary to the determination of any hearing so held, all in accordance with article 4 of title 24, C.R.S. The state licensing authority may, at its discretion, delegate to the department of revenue hearing officers the authority to conduct licensing, disciplinary, and rule-making hearings under section 24-4-105, C.R.S. When conducting such hearings, the hearing officers shall be employees of the state licensing authority under the direction and supervision of the executive director and the state licensing authority.

(d) Maintain the confidentiality of reports or other information obtained from a medical or retail licensee containing any individualized data, information, or records related to the licensee or its operation, including sales information, financial records, tax returns, credit reports, cultivation information, testing results, and security information and plans, or revealing any patient information, or any other records that are exempt from public inspection pursuant to state law. Such reports or other information may be used only for a purpose authorized by this article, article 43.4 of this title, or for any other state or local law enforcement purpose. Any information released related to patients may be used only for a purpose authorized by this article, article 43.4 of this title, or to verify that a person who presented a registry identification card to a state or local law enforcement official is lawfully in possession of such card.

(e) Develop such forms, licenses, identification cards, and applications as are necessary or convenient in the discretion of the state licensing authority for the administration of this article or any of the rules promulgated under this article;

(f) Prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to section 24-1-136, C.R.S., a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the state licensing authority;

(g) In recognition of the potential medicinal value of medical marijuana, make a request by January 1, 2012, to the federal drug enforcement administration to consider rescheduling, for pharmaceutical purposes, medical marijuana from a schedule I controlled substance to a schedule II controlled substance; and

(h) Develop and maintain a seed-to-sale tracking system that tracks medical marijuana from either the seed or immature plant stage until the medical marijuana or medical marijuana-infused product is sold to a customer at a medical marijuana center to ensure that no medical marijuana grown or processed by a medical marijuana establishment is sold or otherwise transferred except by a medical marijuana center;

(h) Develop and maintain a seed-to-sale tracking system that tracks medical marijuana from either the seed or immature plant stage until the medical marijuana or medical marijuana-infused product is sold to a customer at a medical marijuana center to ensure that no medical marijuana grown or processed by a medical marijuana establishment is sold or otherwise transferred except by a medical marijuana center; except that the medical marijuana or medical marijuana-infused product is no longer subject to the tracking system once the medical marijuana or medical marijuana-infused product has been:

(I) Transferred to a medical research facility pursuant to section 25-1.5-106.5 (5)(b); or

(II) Transferred to a pesticide manufacturer in quantities that are limited as specified in rules promulgated by the state licensing authority, in consultation with the departments of public health and environment and agriculture. The rules must define a pesticide manufacturer that is authorized to conduct research and must authorize a pesticide manufacturer to conduct research to establish safe and effective protocols for the use of pesticides on medical marijuana. Notwithstanding any other provision of law, a pesticide manufacturer authorized pursuant to this subsection (1)(h)(II) to conduct pesticide research regarding marijuana must be located in Colorado, must conduct the research in Colorado, and is exempt from all otherwise applicable restrictions on the possession and use of medical marijuana or medical marijuana-infused product; except that the manufacturer shall:

(A) Not possess at any time a quantity of medical marijuana or medical marijuana-infused product in excess of the limit established in rules promulgated by the state licensing authority;

(B) Use the medical marijuana and medical marijuana-infused product only for the pesticide research authorized pursuant to this subsection (1)(h)(II);

(C) Destroy, in compliance with rules promulgated by the state licensing authority, all medical marijuana and medical marijuana-infused product remaining after the research has been completed; and

(D) Not apply pesticides for research purposes on the licensed premises of a medical marijuana business.

(2) (a) Rules promulgated pursuant to subsection (1)(b) of this section may include, but need not be limited to, the following subjects:

(I) Compliance with, enforcement of, or violation of any provision of this article, section 18-18-406.3 (7), C.R.S., or any rule issued pursuant to this article, including procedures and grounds for denying, suspending, fining, restricting, or revoking a state license issued pursuant to this article;

(II) Specifications of duties of officers and employees of the state licensing authority;

(III) Instructions for local licensing authorities and law enforcement officers;

(IV) Requirements for inspections, investigations, searches, seizures, forfeitures, and such additional activities as may become necessary from time to time;

(V) Creation of a range of penalties for use by the state licensing authority;

(VI) Prohibition of misrepresentation and unfair practices;

(VII) Control of informational and product displays on licensed premises;

(VIII) Development of individual identification cards for owners, officers, managers, contractors, employees, and other support staff of entities licensed pursuant to this article, including a fingerprint-based criminal history record check as may be required by the state licensing authority prior to issuing a card;

(IX) Identification of state licensees and their owners, officers, managers, and employees;

(X) Security requirements for any premises licensed pursuant to this article, including, at a minimum, lighting, physical security, video, alarm requirements, and other minimum procedures for internal control as deemed necessary by the state licensing authority to properly administer and enforce the provisions of this article, including reporting requirements for changes, alterations, or modifications to the premises;

(XI) Regulation of the storage of, warehouses for, and transportation of medical marijuana;

(XII) Sanitary requirements for medical marijuana centers, including but not limited to sanitary requirements for the preparation of medical marijuana-infused products;

(XIII) The specification of acceptable forms of picture identification that a medical marijuana center may accept when verifying a sale;

(XIV) Labeling standards;

(XIV.5) Prohibiting the sale of medical marijuana and medical marijuana-infused products unless the product is:

(A) Packaged in packaging meeting requirements established by the state licensing authority similar to the federal "Poison Prevention Packaging Act of 1970", 15 U.S.C. sec. 1471 et seq.; or

(B) Placed in an opaque and resealable exit package or container at the point of sale prior to exiting the store, and the container or package meets the requirements established by the state licensing authority;

(XV) Records to be kept by licensees and the required availability of the records;

(XVI) State licensing procedures, including procedures for renewals, reinstatements, initial licenses, and the payment of licensing fees;

(XVII) The reporting and transmittal of monthly sales tax payments by medical marijuana centers;

(XVIII) Authorization for the department of revenue to have access to licensing information to ensure sales and income tax payment and the effective administration of this article;

(XVIII.5) Rules effective on or before January 1, 2016, relating to permitted economic interests including a process for a criminal history record check; a requirement that a permitted economic interest applicant submit to and pass a criminal history record check; a divestiture; and other agreements that would qualify as permitted economic interests;

(XVIII.6) Medical marijuana transporter licensed businesses, including requirements for drivers, including obtaining and maintaining a valid Colorado driver's license; insurance requirements; acceptable time frames for transport, storage, and delivery; requirements for transport vehicles; and requirements for licensed premises;

(XVIII.7) Medical marijuana business operator licensees, including the form and structure of allowable agreements between operators and owners;

(XIX) Authorization for the department of revenue to issue administrative citations and procedures for issuing, appealing, and creating a citation violation list and schedule of penalties;

(XX) Such other matters as are necessary for the fair, impartial, stringent, and comprehensive administration of this article 43.3;

(XXI) The parameters and qualifications of an indirect beneficial interest owner and a qualified limited passive investor;

(XXII) Marijuana research and development licenses and marijuana research and development cultivation licenses, including application requirements; renewal requirements, including whether additional research projects may be added or considered; conditions for license revocation; security measures to ensure marijuana is not diverted to purposes other than research; the amount of plants, useable marijuana, marijuana concentrates, or marijuana-infused products a licensee may have on its premises; licensee reporting requirements; the conditions under which marijuana possessed by medical marijuana licensees may be donated to marijuana research and development licensees and marijuana research and development cultivation licensees; provisions to prevent contamination; requirements for destruction of marijuana after the research is concluded; and any additional requirements.

(b) Nothing in this article shall be construed as delegating to the state licensing authority the power to fix prices for medical marijuana.

(c) Nothing in this article shall be construed to limit a law enforcement agency's ability to investigate unlawful activity in relation to a medical marijuana center, optional premises cultivation operation, or medical marijuana-infused products manufacturer. A law enforcement agency shall have the authority to run a Colorado crime information center criminal history record check of a primary caregiver, licensee, or employee of a licensee during an investigation of unlawful activity related to medical marijuana.

(2.5) (a) Rules promulgated pursuant to subsection (1)(b) of this section must include, but need not be limited to, the following subjects:

(I) (A) Establishing a medical marijuana and medical marijuana-infused products independent testing and certification program for medical marijuana licensees, within an implementation time frame, and requiring licensees to test medical marijuana to ensure, at a minimum, that products sold for human consumption do not contain contaminants that are injurious to health and to ensure correct labeling.

(B) Testing may include analysis for microbial and residual solvents and chemical and biological contaminants deemed to be public health hazards by the Colorado department of public health and environment based on medical reports and published scientific literature.

(I) (C) In the event that test results indicate the presence of quantities of any substance determined to be injurious to health, the licensee shall immediately quarantine the products and notify the state licensing authority. The state licensing authority shall give the licensee an opportunity to remediate the product if the test indicated the presence of a microbial. If the licensee is unable to remediate the product, the licensee shall document and properly destroy the adulterated product.

(D) Testing shall also verify THC potency representations and homogeneity for correct labeling and provide a cannabinoid profile for the marijuana product.

(E) The state licensing authority shall determine an acceptable variance for potency representations and procedures to address potency misrepresentations.

(F) The state licensing authority shall determine the protocols and frequency of marijuana testing by licensees.

(G) A state, local, or municipal agency shall not employ or use the results of any test of medical marijuana or medical marijuana-infused products conducted by an analytical laboratory that is not certified pursuant to this subsection (2.5)(a)(I) for the particular testing category and accredited pursuant to the International Organization for Standardization/International Electrotechnical Commission 17025:2005 standard, or any subsequent superseding standard, in that field of testing.

(II) Signage, marketing, and advertising, including but not limited to a prohibition on mass-market campaigns that have a high likelihood of reaching persons under eighteen years of age and other such rules that may include:

(A) Allowing packaging and accessory branding;

(B) A prohibition on health or physical benefit claims in advertising, merchandising, and packaging;

(C) A prohibition on unsolicited pop-up advertising on the internet;

(D) A prohibition on banner ads on mass-market websites;

(E) A prohibition on opt-in marketing that does not permit an easy and permanent opt-out feature; and

(F) A prohibition on marketing directed toward location-based devices, including but not limited to cellular phones, unless the marketing is a mobile device application installed on the device by the owner of the device who is eighteen years of age or older and includes a permanent and easy opt-out feature;

(III) (A) A prohibition on the production and sale of edible medical marijuana-infused products that are in the distinct shape of a human, animal, or fruit. Geometric shapes and products that are simply fruit flavored are not considered fruit. Products in the shape of a marijuana leaf are permissible. Nothing in this subparagraph (III) applies to a company logo.

(B) The rules promulgated pursuant to this subparagraph (III) shall take effect on October 1, 2017.

(b) The executive director of the department of public health and environment shall provide to the state licensing authority standards for licensing laboratories pursuant to the requirements as outlined in sub-subparagraph (A) of subparagraph (I) of paragraph (a) of this subsection (2.5) for medical marijuana and medical marijuana-infused products.

(c) Mandatory medical marijuana testing shall not begin until a marijuana laboratory testing reference library is created and licensees are set up for proficiency tests and standards.

(3) Repealed.






Part 3 - State and Local Licensing

§ 12-43.3-301. Local licensing authority - applications - licenses

(1) A local licensing authority may issue only the following medical marijuana licenses upon payment of the fee and compliance with all local licensing requirements to be determined by the local licensing authority:

(a) A medical marijuana center license;

(b) An optional premises cultivation license;

(c) A medical marijuana-infused products manufacturing license;

(d) A medical marijuana testing facility license;

(e) A medical marijuana transporter license;

(f) A medical marijuana business operator license;

(g) A marijuana research and development license; and

(h) A marijuana research and development cultivation license.

(2) (a) A local licensing authority shall not issue a local license within a municipality, city and county, or the unincorporated portion of a county unless the governing body of the municipality or city and county has adopted an ordinance, or the governing body of the county has adopted a resolution, containing specific standards for license issuance, or if no such ordinance or resolution is adopted prior to July 1, 2012, then a local licensing authority shall consider the minimum licensing requirements of this part 3 when issuing a license.

(b) In addition to all other standards applicable to the issuance of licenses under this article, the local governing body may adopt additional standards for the issuance of medical marijuana center, optional premises cultivation, or medical marijuana-infused products manufacturer licenses consistent with the intent of this article that may include, but need not be limited to:

(I) Distance restrictions between premises for which local licenses are issued;

(II) Reasonable restrictions on the size of an applicant's licensed premises; and

(III) Any other requirements necessary to ensure the control of the premises and the ease of enforcement of the terms and conditions of the license.

(3) An application for a license specified in subsection (1) of this section shall be filed with the state licensing authority and the appropriate local licensing authority on forms provided by the state licensing authority and shall contain such information as the state licensing authority may require and any forms as the local licensing authority may require. Each application shall be verified by the oath or affirmation of the persons prescribed by the state licensing authority.

(4) An applicant shall file, at the time of application for a license, plans and specifications for the interior of the building if the building to be occupied is in existence at the time. If the building is not in existence, the applicant shall file a plot plan and a detailed sketch for the interior and submit an architect's drawing of the building to be constructed. In its discretion, the local or state licensing authority may impose additional requirements necessary for the approval of the application.



§ 12-43.3-302. Public hearing notice - posting and publication

(1) Upon receipt of an application for a local license, except an application for renewal or for transfer of ownership, a local licensing authority may schedule a public hearing upon the application to be held not less than thirty days after the date of the application. If the local licensing authority schedules a hearing for a license application, it shall post and publish public notice thereof not less than ten days prior to the hearing. The local licensing authority shall give public notice by posting a sign in a conspicuous place on the license applicant's premises for which license application has been made and by publication in a newspaper of general circulation in the county in which the applicant's premises are located.

(2) Public notice given by posting shall include a sign of suitable material, not less than twenty-two inches wide and twenty-six inches high, composed of letters not less than one inch in height and stating the type of license applied for, the date of the application, the date of the hearing, the name and address of the applicant, and such other information as may be required to fully apprise the public of the nature of the application. The sign shall contain the names and addresses of the officers, directors, or manager of the facility to be licensed.

(3) Public notice given by publication shall contain the same information as that required for signs.

(4) If the building in which medical marijuana is to be cultivated, manufactured, or distributed is in existence at the time of the application, a sign posted as required in subsections (1) and (2) of this section shall be placed so as to be conspicuous and plainly visible to the general public. If the building is not constructed at the time of the application, the applicant shall post a sign at the premises upon which the building is to be constructed in such a manner that the notice shall be conspicuous and plainly visible to the general public.

(5) (a) (Deleted by amendment, L. 2013.)

(b) When conducting its application review, the state licensing authority may advise the local licensing authority of any items that it finds that could result in the denial of the license application. Upon correction of the noted discrepancies, if the correction is permitted by the state licensing authority, the state licensing authority shall notify the local licensing authority of its conditional approval of the license application amendments. The state licensing authority shall then issue the applicant's state license, which shall remain conditioned upon local authority approval.

(c) All applications submitted for review shall be accompanied by all applicable state and local license and application fees. Any applications that are later denied or withdrawn may allow for a refund of license fees only. All application fees provided by an applicant shall be retained by the respective licensing authority.



§ 12-43.3-303. Results of investigation - decision of authorities

(1) Not less than five days prior to the date of the public hearing authorized in section 12-43.3-302, the local licensing authority shall make known its findings, based on its investigation, in writing to the applicant and other parties of interest. The local licensing authority has authority to refuse to issue a license provided for in this section for good cause, subject to judicial review.

(2) Before entering a decision approving or denying the application for a local license, the local licensing authority may consider, except where this article specifically provides otherwise, the facts and evidence adduced as a result of its investigation, as well as any other facts pertinent to the type of license for which application has been made, including the number, type, and availability of medical marijuana centers, optional premises cultivation operations, or medical marijuana-infused products manufacturers located in or near the premises under consideration, and any other pertinent matters affecting the qualifications of the applicant for the conduct of the type of business proposed.

(3) Within thirty days after the public hearing or completion of the application investigation, a local licensing authority shall issue its decision approving or denying an application for local licensure. The decision shall be in writing and shall state the reasons for the decision. The local licensing authority shall send a copy of the decision by certified mail to the applicant at the address shown in the application.

(4) After approval of an application, the local licensing authority shall not issue a local license until the building in which the business to be conducted is ready for occupancy with such furniture, fixtures, and equipment in place as are necessary to comply with the applicable provisions of this article, and then only after the state or local licensing authority has inspected the premises to determine that the applicant has complied with the architect's drawing and the plot plan and detailed sketch for the interior of the building submitted with the application.

(5) After approval of an application for conditional state licensure, the state licensing authority shall notify the local licensing authority of such approval. After approval of an application for local licensure, the local licensing authority shall notify the state licensing authority of such approval, who shall investigate and either approve or disapprove the application for state licensure.



§ 12-43.3-305. State licensing authority - application and issuance procedures

(1) Applications for a state license under the provisions of this article shall be made to the state licensing authority on forms prepared and furnished by the state licensing authority and shall set forth such information as the state licensing authority may require to enable the state licensing authority to determine whether a state license should be granted. The information shall include the name and address of the applicant, the names and addresses of the officers, directors, or managers, and all other information deemed necessary by the state licensing authority. Each application shall be verified by the oath or affirmation of such person or persons as the state licensing authority may prescribe.

(2) The state licensing authority shall issue a state license to a medical marijuana center, an optional premises cultivation operation, or a medical marijuana-infused products manufacturer pursuant to this section upon satisfactory completion of the applicable criminal history background check associated with the application, and the state license is conditioned upon local licensing authority approval. A license applicant is prohibited from operating a licensed medical marijuana business without both state and local licensing authority approval. The denial of an application by the local licensing authority shall be considered as a basis for the state licensing authority to revoke the state-issued license.

(2.5) An applicant that has been permitted to operate a medical marijuana business under the provisions of section 12-43.3-103 (1)(b) and has been issued a conditional license by the state licensing authority pursuant to subsection (2) of this section may continue to operate the business while an application is pending with the local licensing authority. If the local licensing authority denies the license application, the medical marijuana business shall cease operations upon receiving the denial. The denial of an application by the local licensing authority shall be considered as a basis for the state licensing authority to revoke the state-issued license.

(3) Nothing in this article shall preempt or otherwise impair the power of a local government to enact ordinances or resolutions concerning matters authorized to local governments.



§ 12-43.3-306. Denial of application

(1) The state licensing authority shall deny a state license if the premises on which the applicant proposes to conduct its business does not meet the requirements of this article or for reasons set forth in section 12-43.3-104 (1.3)(c) or 12-43.3-305, and the state licensing authority may deny a license for good cause as defined by section 12-43.3-104 (1.3)(a) or (1.3)(b).

(2) If the state licensing authority denies a state license pursuant to subsection (1) of this section, the applicant shall be entitled to a hearing pursuant to section 24-4-104 (9), C.R.S., and judicial review pursuant to section 24-4-106, C.R.S. The state licensing authority shall provide written notice of the grounds for denial of the state license to the applicant and to the local licensing authority at least fifteen days prior to the hearing.



§ 12-43.3-307. Persons prohibited as licensees

(1) A license provided by this article shall not be issued to or held by:

(a) A person until the fee therefore has been paid;

(b) A person whose criminal history indicates that he or she is not of good moral character;

(c) A corporation, if the criminal history of any of its officers, directors, or stockholders indicates that the officer, director, or stockholder is not of good moral character;

(d) A licensed physician making patient recommendations;

(e) A person employing, assisted by, or financed in whole or in part by any other person whose criminal history indicates he or she is not of good character and reputation satisfactory to the respective licensing authority;

(f) A person under twenty-one years of age;

(g) A person licensed pursuant to this article who, during a period of licensure, or who, at the time of application, has failed to:

(I) File any tax return with a taxing agency related to a medical marijuana business or retail marijuana establishment;

(II) Pay any taxes, interest, or penalties due related to a medical marijuana business or retail marijuana establishment;

(III) to (VI) (Deleted by amendment, L. 2015.)

(g.5) A person who fails to meet qualifications for licensure that directly and demonstrably relate to the operation of a medical marijuana establishment;

(h) (I) A person who has discharged a sentence for a conviction of a felony in the five years immediately preceding his or her application date; or

(II) A person who has discharged a sentence for a conviction of a felony pursuant to any state or federal law regarding the possession, distribution, manufacturing, cultivation, or use of a controlled substance in the ten years immediately preceding his or her application date or five years from May 28, 2013, whichever is longer; except that the licensing authority may grant a license to a person if the person has a state felony conviction based on possession or use of marijuana or marijuana concentrate that would not be a felony if the person were convicted of the offense on the date he or she applied for licensure;

(i) A person who employs another person at a medical marijuana facility who has not passed a criminal history record check;

(j) A sheriff, deputy sheriff, police officer, or prosecuting officer, or an officer or employee of the state licensing authority or a local licensing authority;

(k) A person whose authority to be a primary caregiver as defined in section 25-1.5-106 (2), C.R.S., has been revoked by the state health agency;

(l) A person for a license for a location that is currently licensed as a retail food establishment or wholesale food registrant; or

(m) Repealed.

(n) A publicly traded company.

(2) (a) In investigating the qualifications of an applicant or a licensee, the state and local licensing authorities may have access to criminal history record information furnished by a criminal justice agency subject to any restrictions imposed by such agency. In the event the state or local licensing authority considers the applicant's criminal history record, the state or local licensing authority shall also consider any information provided by the applicant regarding such criminal history record, including but not limited to evidence of rehabilitation, character references, and educational achievements, especially those items pertaining to the period of time between the applicant's last criminal conviction and the consideration of the application for a state license.

(b) As used in paragraph (a) of this subsection (2), "criminal justice agency" means any federal, state, or municipal court or any governmental agency or subunit of such agency that administers criminal justice pursuant to a statute or executive order and that allocates a substantial part of its annual budget to the administration of criminal justice.

(c) At the time of filing an application for issuance or renewal of a state medical marijuana center license, medical marijuana-infused product manufacturer license, or optional premises cultivation license, an applicant shall submit a set of his or her fingerprints and file personal history information concerning the applicant's qualifications for a state license on forms prepared by the state licensing authority. The state or local licensing authority shall submit the fingerprints to the Colorado bureau of investigation for the purpose of conducting fingerprint-based criminal history record checks. The Colorado bureau of investigation shall forward the fingerprints to the federal bureau of investigation for the purpose of conducting fingerprint-based criminal history record checks. The state or local licensing authority may acquire a name-based criminal history record check for an applicant or a license holder who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable. An applicant who has previously submitted fingerprints for state licensing purposes may request that the fingerprints on file be used. The state or local licensing authority shall use the information resulting from the fingerprint-based criminal history record check to investigate and determine whether an applicant is qualified to hold a state license pursuant to this article. The state or local licensing authority may verify any of the information an applicant is required to submit.



§ 12-43.3-307.5. Business and owner requirements - legislative declaration - definitions

(1) (a) The general assembly hereby finds and declares that:

(I) Medical marijuana businesses need to be able to access capital in order to effectively grow their businesses and remain competitive in the marketplace;

(II) The current regulatory structure for medical marijuana creates a substantial barrier to investment from out-of-state interests;

(III) There is insufficient capital in the state to properly fund the capital needs of Colorado medical marijuana businesses;

(IV) Colorado medical marijuana businesses need to have ready access to capital from investors in states outside of Colorado; and

(V) Providing access to legitimate sources of capital helps prevent the opportunity for those who engage in illegal activity to gain entry into the state's regulated medical marijuana market.

(b) Therefore, the general assembly is providing a mechanism for Colorado medical marijuana businesses to access capital from investors in other states.

(2) A direct beneficial interest owner who is a natural person must either:

(a) Have been a resident of Colorado for at least one year prior to the date of the application; or

(b) Be a United States citizen prior to the date of the application.

(3) (a) A medical marijuana business may be comprised of an unlimited number of direct beneficial interest owners that have been residents of Colorado for at least one year prior to the date of the application.

(b) On and after January 1, 2017, a medical marijuana business that is comprised of one or more direct beneficial interest owners who have not been Colorado residents for at least one year prior to application shall have at least one officer who has been a Colorado resident for at least one year prior to application and all officers with day-to-day operational control over the business must be Colorado residents for at least one year prior to application. A medical marijuana business under this paragraph (b) is limited to no more than fifteen direct beneficial interest owners, including all parent and subsidiary entities, all of whom are natural persons.

(c) Notwithstanding the requirements of paragraph (b) of this subsection (3), the state licensing authority may review the limitation on the number of direct beneficial interest owners and may increase the number of allowable interests above fifteen based on reasonable considerations such as developments in state and federal financial regulations, market conditions, and the licensee's ability to access legitimate sources of capital.

(d) A direct beneficial interest owner that is a closely held business entity must consist entirely of natural persons who are United States citizens prior to the date of the application, including all parent and subsidiary entities.

(4) A medical marijuana business may include qualified institutional investors that own thirty percent or less of the medical marijuana business.

(5) (a) A person who intends to apply as a direct beneficial interest owner and is not a Colorado resident for at least one year prior to the date of application shall first submit a request to the state licensing authority for a finding of suitability as a direct beneficial interest owner. The person shall receive a finding of suitability prior to submitting an application to the state licensing authority to be a direct beneficial interest owner. Failure to receive a finding of suitability prior to application is grounds for denial by the state licensing authority.

(b) The state licensing authority shall perform a limited initial background check on qualified limited passive investors. If the initial background check provides reasonable cause for additional investigation, the state licensing authority may require a full background check.

(6) The state licensing authority shall review the medical marijuana business's operating documents to ensure compliance with this section.

(7) For purposes of this section, unless the context otherwise requires, "institutional investor" means:

(a) A bank as defined in section 3(a)(6) of the federal "Securities Exchange Act of 1934", as amended;

(b) An insurance company as defined in section 2(a)(17) of the federal "Investment Company Act of 1940", as amended;

(c) An investment company registered under section 8 of the federal "Investment Company Act of 1940", as amended;

(d) An investment adviser registered under section 203 of the federal "Investment Advisers Act of 1940", as amended;

(e) Collective trust funds as defined in section 3(c)(11) of the federal "Investment Company Act of 1940", as amended;

(f) An employee benefit plan or pension fund that is subject to the federal "Employee Retirement Income Security Act of 1974", as amended, excluding an employee benefit plan or pension fund sponsored by a licensee or an intermediary or holding company licensee that directly or indirectly owns five percent or more of a licensee;

(g) A state or federal government pension plan;

(h) A group comprised entirely of persons specified in subsections (a) to (g) of this subsection (7); or

(i) Any other entity identified through rule by the state licensing authority.



§ 12-43.3-308. Restrictions for applications for new licenses

(1) The state or a local licensing authority shall not receive or act upon an application for the issuance of a state or local license pursuant to this article:

(a) If the application for a state or local license concerns a particular location that is the same as or within one thousand feet of a location for which, within the two years immediately preceding the date of the application, the state or a local licensing authority denied an application for the same class of license due to the nature of the use or other concern related to the location;

(b) Until it is established that the applicant is, or will be, entitled to possession of the premises for which application is made under a lease, rental agreement, or other arrangement for possession of the premises or by virtue of ownership of the premises;

(c) For a location in an area where the cultivation, manufacture, and sale of medical marijuana as contemplated is not permitted under the applicable zoning laws of the municipality, city and county, or county;

(d) (I) If the building in which medical marijuana is to be sold is located within one thousand feet of a school, an alcohol or drug treatment facility, the principal campus of a college, university, or seminary, or a residential child care facility. The provisions of this section shall not affect the renewal or reissuance of a license once granted or apply to licensed premises located or to be located on land owned by a municipality, nor shall the provisions of this section apply to an existing licensed premises on land owned by the state, or apply to a license in effect and actively doing business before said principal campus was constructed. The local licensing authority of a city and county, by rule or regulation, the governing body of a municipality, by ordinance, and the governing body of a county, by resolution, may vary the distance restrictions imposed by this subparagraph (I) for a license or may eliminate one or more types of schools, campuses, or facilities from the application of a distance restriction established by or pursuant to this subparagraph (I).

(II) The distances referred to in this paragraph (d) are to be computed by direct measurement from the nearest property line of the land used for a school or campus to the nearest portion of the building in which medical marijuana is to be sold, using a route of direct pedestrian access.

(III) In addition to the requirements of section 12-43.3-303 (2), the local licensing authority shall consider the evidence and make a specific finding of fact as to whether the building in which the medical marijuana is to be sold is located within any distance restrictions established by or pursuant to this paragraph (d).



§ 12-43.3-309. Transfer of ownership

(1) A state or local license granted under the provisions of this article shall not be transferable except as provided in this section, but this section shall not prevent a change of location as provided in section 12-43.3-310 (13).

(2) For a transfer of ownership, a license holder shall apply to the state and local licensing authorities on forms prepared and furnished by the state licensing authority. In determining whether to permit a transfer of ownership, the state and local licensing authorities shall consider only the requirements of this article, any rules promulgated by the state licensing authority, and any other local restrictions. The local licensing authority may hold a hearing on the application for transfer of ownership. The local licensing authority shall not hold a hearing pursuant to this subsection (2) until the local licensing authority has posted a notice of hearing in the manner described in section 12-43.3-302 (2) on the licensed medical marijuana center premises for a period of ten days and has provided notice of the hearing to the applicant at least ten days prior to the hearing. Any transfer of ownership hearing by the state licensing authority shall be held in compliance with the requirements specified in section 12-43.3-302.



§ 12-43.3-310. Licensing in general

(1) This article authorizes a county, municipality, or city and county to prohibit the operation of medical marijuana centers, optional premises cultivation operations, and medical marijuana-infused products manufacturers' licenses and to enact reasonable regulations or other restrictions applicable to medical marijuana centers, optional premises cultivation licenses, and medical marijuana-infused products manufacturers' licenses based on local government zoning, health, safety, and public welfare laws for the distribution of medical marijuana that are more restrictive than this article.

(2) A medical marijuana center, optional premises cultivation operation, or medical marijuana-infused products manufacturer may not operate until it has been licensed by the local licensing authority and the state licensing authority pursuant to this article. If the state licensing authority issues the applicant a state license and the local licensing authority subsequently denies the applicant a license, the state licensing authority shall consider the local licensing authority denial as a basis for the revocation of the state-issued license. In connection with a license, the applicant shall provide a complete and accurate list of all owners, officers, and employees who manage, own, or are otherwise substantially associated with the operation and shall provide a complete and accurate application as required by the state licensing authority.

(3) A medical marijuana center, optional premises cultivation operation, or medical marijuana-infused products manufacturer shall notify the state licensing authority in writing within ten days after an owner, officer, or manager ceases to work at, manage, own, or otherwise be associated with the operation. The owner, officer, or manager shall surrender to the state licensing authority any identification card that may have been issued by the state licensing authority on or before the date of the notification.

(4) A medical marijuana center, optional premises cultivation operation, or medical marijuana-infused products manufacturer shall notify the state licensing authority in writing of the name, address, and date of birth of an owner, officer, or manager before the new owner, officer, or manager begins managing, owning, or associating with the operation. Any owner, officer, manager or employee shall pass a fingerprint-based criminal history record check as required by the state licensing authority and obtain the required identification prior to being associated with, managing, owning, or working at the operation.

(5) A medical marijuana center, optional premises cultivation operation, or medical marijuana-infused products manufacturer shall not acquire, possess, cultivate, deliver, transfer, transport, supply, or dispense marijuana for any purpose except to assist patients, as defined by section 14 (1) of article XVIII of the state constitution.

(6) All managers and employees of a medical marijuana center, optional premises cultivation operation, or medical marijuana-infused products manufacturer shall be residents of Colorado upon the date of their license application. All licenses granted pursuant to this article shall be valid for a period not to exceed two years after the date of issuance unless revoked or suspended pursuant to this article or the rules promulgated pursuant to this article.

(7) Before granting a local or state license, the respective licensing authority may consider, except where this article specifically provides otherwise, the requirements of this article and any rules promulgated pursuant to this article, and all other reasonable restrictions that are or may be placed upon the licensee by the licensing authority. With respect to a second or additional license for the same licensee or the same owner of another licensed business pursuant to this article, each licensing authority shall consider the effect on competition of granting or denying the additional licenses to such licensee and shall not approve an application for a second or additional license that would have the effect of restraining competition.

(8) (a) Each license issued under this article is separate and distinct. It is unlawful for a person to exercise any of the privileges granted under a license other than the license that the person holds or for a licensee to allow any other person to exercise the privileges granted under the licensee's license. A separate license shall be required for each specific business or business entity and each geographical location.

(b) At all times, a licensee shall possess and maintain possession of the premises or optional premises for which the license is issued by ownership, lease, rental, or other arrangement for possession of the premises.

(9) (a) The licenses provided pursuant to this article shall specify the date of issuance, the period of licensure, the name of the licensee, and the premises or optional premises licensed. The licensee shall conspicuously place the license at all times on the licensed premises or optional premises.

(b) A local licensing authority shall not transfer location of or renew a license to sell medical marijuana until the applicant for the license provides verification that a license was issued and granted by the state licensing authority for the previous license term. The state licensing authority shall not transfer location of or renew a state license until the applicant provides verification that a license was issued and granted by the local licensing authority for the previous license term.

(10) In computing any period of time prescribed by this article, the day of the act, event, or default from which the designated period of time begins to run shall not be included. Saturdays, Sundays, and legal holidays shall be counted as any other day.

(11) A licensee shall report each transfer or change of financial interest in the license to the state and local licensing authorities thirty days prior to any transfer or change pursuant to section 12-43.3-309. A report shall be required for transfers of capital stock of any corporation regardless of size.

(12) Each licensee shall manage the licensed premises himself or herself or employ a separate and distinct manager on the premises and shall report the name of the manager to the state and local licensing authorities. The licensee shall report any change in manager to the state and local licensing authorities prior to the change pursuant to subsection (4) of this section.

(13) (a) A licensee may move his or her permanent location to any other place in Colorado once permission to do so is granted by the state and local licensing authorities provided for in this article 43.3. Upon receipt of an application for change of location, the state licensing authority shall, within seven days, submit a copy of the application to the local licensing authority to determine whether the transfer complies with all local restrictions on change of location.

(b) In permitting a change of location, the state and local licensing authorities shall consider all reasonable restrictions that are or may be placed upon the new location by the governing board or local licensing authority of the municipality, city and county, or county, and any such change in location shall be in accordance with all requirements of this article 43.3 and rules promulgated pursuant to this article 43.3.

(14) Repealed.



§ 12-43.3-311. License renewal

(1) Ninety days prior to the expiration date of an existing license, the state licensing authority shall notify the licensee of the expiration date by first class mail at the licensee's address of record with the state licensing authority. A licensee shall apply for the renewal of an existing license to the local licensing authority not less than forty-five days and to the state licensing authority not less than thirty days prior to the date of expiration. A local licensing authority shall not accept an application for renewal of a license after the date of expiration, except as provided in subsection (2) of this section. The state licensing authority may extend the expiration date of the license and accept a late application for renewal of a license provided that the applicant has filed a timely renewal application with the local licensing authority. All renewals filed with the local licensing authority and subsequently approved by the local licensing authority shall next be processed by the state licensing authority. The state licensing authority may administratively continue the license and accept a later application for renewal of a license at the discretion of the state licensing authority. The local licensing authority may hold a hearing on the application for renewal only if the licensee has had complaints filed against it, has a history of violations, or there are allegations against the licensee that would constitute good cause. The local licensing authority shall not hold a renewal hearing provided for by this subsection (1) for a medical marijuana center until it has posted a notice of hearing on the licensed medical marijuana center premises in the manner described in section 12-43.3-302 (2) for a period of ten days and provided notice to the applicant at least ten days prior to the hearing. The local licensing authority may refuse to renew any license for good cause, subject to judicial review.

(1.5) The state licensing authority may require an additional fingerprint request when there is a demonstrated investigative need.

(2) (a) Notwithstanding the provisions of subsection (1) of this section, a licensee whose license has been expired for not more than ninety days may file a late renewal application upon the payment of a nonrefundable late application fee of five hundred dollars to the local licensing authority. A licensee who files a late renewal application and pays the requisite fees may continue to operate until both the state and local licensing authorities have taken final action to approve or deny the licensee's late renewal application unless the state or local licensing authority summarily suspends the license pursuant to article 4 of title 24, C.R.S., this article, and rules promulgated pursuant to this article.

(b) The state and local licensing authorities may not accept a late renewal application more than ninety days after the expiration of a licensee's permanent annual license. A licensee whose permanent annual license has been expired for more than ninety days shall not cultivate, manufacture, distribute, or sell any medical marijuana until all required licenses have been obtained.

(c) Notwithstanding the amount specified for the late application fee in paragraph (a) of this subsection (2), the state licensing authority by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., by reducing the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state licensing authority by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.



§ 12-43.3-312. Inactive licenses

The state or local licensing authority, in its discretion, may revoke or elect not to renew any license if it determines that the licensed premises have been inactive, without good cause, for at least one year.



§ 12-43.3-313. Unlawful financial assistance

(1) The state licensing authority, by rule and regulation, shall require a complete disclosure of all persons having a direct or indirect financial interest, and the extent of such interest, in each license issued under this article.

(2) A person shall not have an unreported financial interest in a license pursuant to this article unless that person has undergone a fingerprint-based criminal history record check as provided for by the state licensing authority in its rules; except that this subsection (2) does not apply to banks or savings and loan associations supervised and regulated by an agency of the state or federal government, or to FHA-approved mortgagees, or to stockholders, directors, or officers thereof.

(3) This section is intended to prohibit and prevent the control of the outlets for the sale of medical marijuana by a person or party other than the persons licensed pursuant to the provisions of this article.






Part 4 - License Types

§ 12-43.3-401. Classes of licenses

(1) For the purpose of regulating the cultivation, manufacture, distribution, and sale of medical marijuana, the state licensing authority in its discretion, upon application in the prescribed form made to it, may issue and grant to the applicant a license from any of the following classes, subject to the provisions and restrictions provided by this article 43.3:

(a) Medical marijuana center license;

(b) Optional premises cultivation license;

(c) Medical marijuana-infused products manufacturing license;

(c.5) Medical marijuana testing facility license;

(d) Occupational licenses and registrations for owners, managers, operators, employees, contractors, and other support staff employed by, working in, or having access to restricted areas of the licensed premises, as determined by the state licensing authority. Upon receipt of an affirmation under penalty of perjury that the applicant is enrolled in a marijuana-based workforce development or training program operated by an entity licensed under this article 43.3 or by a school that is authorized by the division of private occupational schools in Colorado that will require access or employment within a premises licensed pursuant to this article 43.3 or article 43.4 of this title 12, the state licensing authority may exempt for up to two years based on the length of the program the residency requirement in section 12-43.3-310 (6) for a person applying for an occupational license for participation in a marijuana-based workforce development or training program. The state licensing authority may take any action with respect to a registration pursuant to this article 43.3 as it may with respect to a license pursuant to this article 43.3, in accordance with the procedures established pursuant to this article 43.3.

(e) Medical marijuana transporter license;

(f) Medical marijuana business operator license;

(g) Marijuana research and development license; and

(h) Marijuana research and development cultivation license.

(2) All persons licensed pursuant to this article shall collect sales tax on all sales made pursuant to the licensing activities.

(3) A state chartered bank or a credit union may loan money to any person licensed pursuant to this article for the operation of a licensed business. A marijuana financial services cooperative organized pursuant to article 33 of title 11, C.R.S., may accept as a member, loan money to, and accept deposits from any entity licensed pursuant to this article for the operation of a licensed business.



§ 12-43.3-402. Medical marijuana center license

(1) (a) A medical marijuana center license shall be issued only to a person selling medical marijuana pursuant to the terms and conditions of this article.

(b) The medical marijuana center shall track all of its medical marijuana and medical marijuana-infused products from the point that they are transferred from a medical marijuana optional premises cultivation facility or medical marijuana-infused products manufacturer to the point of sale.

(2) (a) Notwithstanding the provisions of this section, a medical marijuana center licensee may also sell medical marijuana-infused products that are prepackaged and labeled so as to clearly indicate all of the following:

(I) That the product contains medical marijuana;

(II) That the product is manufactured without any regulatory oversight for health, safety, or efficacy; and

(III) That there may be health risks associated with the consumption or use of the product.

(b) A medical marijuana licensee may contract with a medical marijuana-infused products manufacturing licensee for the manufacture of medical marijuana-infused products upon a medical marijuana-infused products manufacturing licensee's licensed premises.

(3) Every person selling medical marijuana as provided for in this article shall sell only medical marijuana grown in its medical marijuana optional premises licensed pursuant to this article. In addition to medical marijuana, a medical marijuana center may sell no more than six immature plants to a patient; except that a medical marijuana center may sell more than six immature plants, but may not exceed half the recommended plant count, to a patient who has been recommended an expanded plant count by his or her recommending physician. A medical marijuana center may sell immature plants to a primary caregiver, another medical marijuana center, or a medical marijuana-infused product manufacturer pursuant to rules promulgated by the state licensing authority. The provisions of this subsection (3) shall not apply to medical marijuana-infused products.

(4) Notwithstanding the requirements of subsection (3) of this section to the contrary, a medical marijuana licensee may purchase not more than thirty percent of its total on-hand inventory of medical marijuana from another licensed medical marijuana center in Colorado. A medical marijuana center may sell no more than thirty percent of its total on-hand inventory to another Colorado licensed medical marijuana licensee; except that the director of the division that regulates medical marijuana may grant a temporary waiver:

(a) To a medical marijuana center or applicant if the medical marijuana center or applicant suffers a catastrophic event related to its inventory; or

(b) To a new medical marijuana center licensee for a period not to exceed ninety days so the new licensee can cultivate the necessary medical marijuana to comply with this subsection (4).

(5) Prior to initiating a sale, the employee of the medical marijuana center making the sale shall verify that the purchaser has a valid registry identification card issued pursuant to section 25-1.5-106, C.R.S., or a copy of a current and complete new application for the medical marijuana registry administered by the department of public health and environment that is documented by a certified mail return receipt as having been submitted to the department of public health and environment within the preceding thirty-five days, and a valid picture identification card that matches the name on the registry identification card. A purchaser may not provide a copy of a renewal application in order to make a purchase at a medical marijuana center. A purchaser may only make a purchase using a copy of his or her application from 8 a.m. to 5 p.m., Monday through Friday. If the purchaser presents a copy of his or her application at the time of purchase, the employee must contact the department of public health and environment to determine whether the purchaser's application has been denied. The employee shall not complete the transaction if the purchaser's application has been denied. If the purchaser's application has been denied, the employee shall be authorized to confiscate the purchaser's copy of the application and the documentation of the certified mail return receipt, if possible, and shall, within seventy-two hours after the confiscation, turn it over to the department of public health and environment or a local law enforcement agency. The failure to confiscate the copy of the application and document of the certified mail return receipt or to turn it over to the state health department or a state or local law enforcement agency within seventy-two hours after the confiscation shall not constitute a criminal offense.

(5.5) Transactions for the sale of medical marijuana or a medical marijuana-infused product at a medical marijuana center may be completed by using an automated machine that is in a restricted access area of the center if the machine complies with the rules promulgated by the state licensing authority regarding the transaction of sale of product at a medical marijuana center and the transaction complies with subsection (5) of this section.

(6) A medical marijuana center may provide, except as required by section 12-43.3-202 (2.5)(a)(I), a sample of its products to a facility that has a medical marijuana testing facility license from the state licensing authority for testing and research purposes. A medical marijuana center shall maintain a record of what was provided to the testing facility, the identity of the testing facility, and the results of the testing.

(7) All medical marijuana sold at a licensed medical marijuana center shall be labeled with a list of all chemical additives, including but not limited to nonorganic pesticides, herbicides, and fertilizers, that were used in the cultivation and the production of the medical marijuana.

(8) A licensed medical marijuana center shall comply with all provisions of article 34 of title 24, C.R.S., as the provisions relate to persons with disabilities.

(9) Notwithstanding the provisions of section 12-43.3-901 (4)(m), a medical marijuana center may sell below cost or donate to a patient who has been designated indigent by the state health agency or who is in hospice care:

(a) Medical marijuana; or

(b) No more than six immature plants; except that a medical marijuana center may sell or donate more than six immature plants, but may not exceed half the recommended plant count, to a patient who has been recommended an expanded plant count by his or her recommending physician; or

(c) Medical marijuana-infused products to patients.



§ 12-43.3-403. Optional premises cultivation license

(1) An optional premises cultivation license may be issued only to a person licensed pursuant to section 12-43.3-402 (1) or 12-43.3-404 (1) who grows and cultivates medical marijuana at an additional Colorado licensed premises contiguous or not contiguous with the licensed premises of the person's medical marijuana center license or the person's medical marijuana-infused products manufacturing license.

(2) Optional premises cultivation licenses may be combined in a common area solely for the purposes of growing and cultivating medical marijuana and used to provide medical marijuana to more than one licensed medical marijuana center or licensed medical marijuana-infused product manufacturer so long as the holder of the optional premise cultivation license is also a common owner of each licensed medical marijuana center or licensed medical marijuana-infused product manufacturer to which medical marijuana is provided. In accordance with promulgated rules relating to plant and product tracking requirements, each optional premises cultivation licensee shall supply medical marijuana only to its associated licensed medical marijuana centers or licensed medical marijuana-infused product manufacturers; except that an optional premises cultivation licensee associated with a licensed medical marijuana center may transport medical marijuana directly to any other licensed medical marijuana center for a transaction pursuant to section 12-43.3-402 (4) or a licensed medical marijuana-infused products manufacturer for a transaction pursuant to section 12-43.3-404 (3) if there is a corresponding documented point-of-sale transaction prior to transporting the medical marijuana from the optional premises cultivation premises to the licensed medical marijuana center or licensed medical marijuana-infused products manufacturer.

(3) A medical marijuana optional premises cultivation facility shall track the marijuana it cultivates from seed or immature plant to wholesale transfer.



§ 12-43.3-404. Medical marijuana-infused products manufacturing license - rules

(1) (a) A medical marijuana-infused products manufacturing license may be issued to a person who manufactures medical marijuana-infused products, pursuant to the terms and conditions of this article.

(b) A medical marijuana-infused products manufacturer may cultivate its own medical marijuana if it obtains a medical marijuana optional premises cultivation facility license, it may purchase medical marijuana from a medical marijuana center pursuant to subsection (3) of this section, or it may purchase medical marijuana from another medical marijuana-infused products manufacturer. A medical marijuana-infused products manufacturer shall track all of its medical marijuana from the point it is either transferred from its medical marijuana optional premises cultivation facility or the point when it is delivered to the medical marijuana-infused products manufacturer from a medical marijuana center, a medical marijuana-infused products manufacturer, or one of their medical marijuana optional premises cultivation facilities to the point of transfer to a medical marijuana center or a medical marijuana-infused products manufacturer.

(2) Medical marijuana-infused products shall be prepared on a licensed premises that is used exclusively for the manufacture and preparation of medical marijuana-infused products and using equipment that is used exclusively for the manufacture and preparation of medical marijuana-infused products.

(3) A medical marijuana-infused products manufacturer shall have a written agreement or contract with a medical marijuana center or a medical marijuana-infused products manufacturer, which contract shall at a minimum set forth the total amount of medical marijuana obtained from the medical marijuana center or the medical marijuana-infused products manufacturer to be used in the manufacturing process, and the total amount of medical marijuana-infused products to be manufactured from the medical marijuana obtained from the medical marijuana center or the medical marijuana-infused products manufacturer. A medical marijuana-infused products manufacturer shall not use medical marijuana from more than five different medical marijuana centers or medical marijuana-infused products manufacturers in total in the production of one medical marijuana-infused product. The medical marijuana-infused products manufacturer may sell its products to any medical marijuana center or to any medical marijuana-infused products manufacturer.

(4) All licensed premises on which medical marijuana-infused products are manufactured shall meet the sanitary standards for medical marijuana-infused product preparation promulgated pursuant to section 12-43.3-202 (2)(a)(XII).

(5) The medical marijuana-infused product shall be sealed and conspicuously labeled in compliance with this article and any rules promulgated pursuant to this article. The labeling of medical marijuana-infused products is a matter of statewide concern.

(6) Medical marijuana-infused products may not be consumed on a premises licensed pursuant to this article.

(7) Notwithstanding any other provision of state law, sales of medical marijuana-infused products shall not be exempt from state or local sales tax.

(8) A medical marijuana-infused products manufacturer that has an optional premises cultivation license shall not sell any of the medical marijuana that it cultivates except for the medical marijuana that is contained in medical marijuana-infused products.

(9) (a) A medical marijuana-infused products manufacturer may not have more than five hundred medical marijuana plants on its premises or at its optional premises cultivation operation; except that the director of the division that regulates medical marijuana may grant a waiver in excess of five hundred marijuana plants based on the consideration of the factors in subsection (9)(b) of this section.

(b) The director of the division that regulates medical marijuana shall consider the following factors in determining whether to grant the waiver described in paragraph (a) of this subsection (9):

(I) The nature of the products manufactured;

(II) The business need;

(III) Existing business contracts with licensed medical marijuana centers for the production of medical marijuana-infused products; and

(IV) The ability to contract with licensed medical marijuana centers for the production of medical marijuana-infused products.

(10) A medical marijuana-infused products manufacturer may provide, except as required by section 12-43.3-202 (2.5)(a)(I), a sample of its products to a facility that has a medical marijuana testing facility license from the state licensing authority for testing and research purposes. A medical marijuana products manufacturer shall maintain a record of what was provided to the testing facility, the identity of the testing facility, and the results of the testing.

(11) A medical marijuana-infused products manufacturer shall not:

(a) Add any medical marijuana to a food product where the manufacturer of the food product holds a trademark to the food product's name; except that a manufacturer may use a trademarked food product if the manufacturer uses the product as a component or as part of a recipe and where the medical marijuana-infused products manufacturer does not state or advertise to the consumer that the final medical marijuana-infused product contains a trademarked food product;

(b) Intentionally or knowingly label or package a medical marijuana-infused product in a manner that would cause a reasonable consumer confusion as to whether the medical marijuana-infused product was a trademarked food product; or

(c) Label or package a medical marijuana-infused product in a manner that violates any federal trademark law or regulation.



§ 12-43.3-405. Medical marijuana testing facility license - rules

(1) A medical marijuana testing facility license may be issued to a person who performs testing and research on medical marijuana for medical marijuana licensees, medical marijuana and medical marijuana-infused products for marijuana and research development licensees and marijuana research and development cultivation licensees, and marijuana or marijuana-infused products grown or produced by a registered patient or registered primary caregiver on behalf of a registered patient, upon verification of registration pursuant to section 25-1.5-106 (7)(e) and verification that the patient is a participant in a clinical or observational study conducted by a marijuana research and development licensee or marijuana research and development cultivation licensee. The facility may develop and test medical marijuana products.

(2) The state licensing authority shall promulgate rules pursuant to its authority in section 12-43.3-202 (1)(b) related to acceptable testing and research practices, including but not limited to testing, standards, quality control analysis, equipment certification and calibration, and chemical identification and other substances used in bona fide research methods.

(3) A person who has an interest in a medical marijuana testing facility license from the state licensing authority for testing purposes shall not have any interest in a licensed medical marijuana center, a licensed optional premises cultivation operation, a licensed medical marijuana-infused products manufacturer, a licensed retail marijuana store, a licensed retail marijuana cultivation facility, or a licensed retail marijuana products manufacturer. A person that has an interest in a licensed medical marijuana center, a licensed optional premises cultivation operation, a licensed medical marijuana-infused products manufacturer, a licensed retail marijuana store, a licensed retail marijuana cultivation facility, or a licensed retail marijuana products manufacturer shall not have an interest in a facility that has a medical marijuana testing facility license.



§ 12-43.3-406. Medical marijuana transporter license

(1) (a) A medical marijuana transporter license may be issued to a person to provide logistics, distribution, and storage of medical marijuana and medical marijuana-infused products. Notwithstanding any other provisions of law, a medical marijuana transporter license is valid for two years, but cannot be transferred with a change of ownership. A licensed medical marijuana transporter is responsible for the medical marijuana and medical marijuana-infused products once it takes control of the product.

(b) A licensed medical marijuana transporter may contract with multiple licensed medical marijuana businesses.

(c) On and after July 1, 2017, all medical marijuana transporters shall hold a valid medical marijuana transporter license; except that an entity licensed pursuant to this article that provides its own distribution is not required to have a medical marijuana transporter license to transport and distribute its products. The state licensing authority shall begin accepting applications after January 1, 2017.

(2) A medical marijuana transporter licensee may maintain a licensed premises to temporarily store medical marijuana and medical marijuana-infused products and to use as a centralized distribution point. The licensed premises must be located in a jurisdiction that permits the operation of medical marijuana centers. A licensed medical marijuana transporter may store and distribute medical marijuana and medical marijuana-infused products from this location. A storage facility must meet the same security requirements that are required to obtain a medical marijuana optional premise cultivation license.

(3) A medical marijuana transporter licensee shall use the seed-to-sale tracking system developed pursuant to section 12-43.4-202 (1) to create shipping manifests documenting the transport of medical marijuana and medical marijuana-infused products throughout the state.

(4) A medical marijuana transporter licensee may:

(a) Maintain and operate one or more warehouses in the state to handle medical marijuana and medical marijuana-infused products; and

(b) Deliver medical marijuana and medical marijuana-infused products on orders previously taken if the place where orders are taken and delivered is licensed.



§ 12-43.3-407. Medical marijuana business operator license

A medical marijuana business operator license may be issued to an entity or person who operates a medical marijuana establishment licensed pursuant to this article 43.3 for an owner licensed pursuant to this article 43.3 and who may receive a portion of the profits as compensation.



§ 12-43.3-408. Marijuana research and development license - marijuana research and development cultivation license - definition

(1) (a) A marijuana research and development license may be issued to a person to possess marijuana for the limited research purposes identified in subsection (2) of this section.

(b) A marijuana research and development cultivation license may be issued to a person to grow, cultivate, possess, and transfer, by sale or donation, marijuana pursuant to section 12-43.3-202 (2)(a)(XXII) or subsection (4) of this section for the limited research purposes identified in subsection (2) of this section.

(2) A license identified in subsection (1) of this section may be issued for the following limited research purposes:

(a) To test chemical potency and composition levels;

(b) To conduct clinical investigations of marijuana-derived medicinal products;

(c) To conduct research on the efficacy and safety of administering marijuana as part of medical treatment;

(d) To conduct genomic, horticultural, or agricultural research; and

(e) To conduct research on marijuana-affiliated products or systems.

(3) (a) As part of the application process for a marijuana research and development license or marijuana research and development cultivation license, an applicant shall submit to the state licensing authority a description of the research that the applicant intends to conduct and whether the research will be conducted with a public institution or using public money. If the research will not be conducted with a public institution or with public money, the state licensing authority shall grant the application if it determines that the application meets the criteria in subsection (2) of this section.

(b) If the research will be conducted with a public institution or public money, the scientific advisory council established in section 25-1.5-106.5 (3) shall review an applicant's research project to determine that it meets the requirements of subsection (2) of this section and to assess the following:

(I) The project's quality, study design, value, or impact;

(II) Whether the applicant has the appropriate personnel; expertise; facilities; infrastructure; funding; and human, animal, or other approvals in place to successfully conduct the project; and

(III) Whether the amount of marijuana to be grown by the applicant is consistent with the project's scope and goals.

(c) If the scientific advisory council determines that the research project does not meet the requirements of subsection (2) of this section or assesses the criteria in this subsection (3) to be inadequate, the application must be denied.

(4) A marijuana research and development cultivation licensee may only transfer, by sale or donation, marijuana grown within its operation to other marijuana research and development licensees or marijuana research and development cultivation licensees. The state licensing authority may revoke a marijuana research and development cultivation license for violations of this subsection (4) and any other violation of this article 43.3.

(5) A marijuana research and development licensee or marijuana research and development cultivation licensee may contract to perform research in conjunction with a public higher education research institution or another marijuana research and development licensee or marijuana research and development cultivation licensee.

(6) The growing, cultivating, possessing, or transferring, by sale or donation, of marijuana in accordance with this section and the rules adopted pursuant to it, by a marijuana research and development licensee or marijuana research and development cultivation licensee, is not a criminal or civil offense under state law. A marijuana research and development license or marijuana research and development cultivation license must be issued in the name of the applicant and must specify the location in Colorado at which the marijuana research and development licensee or marijuana research and development cultivation licensee intends to operate. A marijuana research and development licensee or marijuana research and development cultivation licensee shall not allow any other person to exercise the privilege of the license.

(7) If the research conducted includes a public institution or public money, the scientific advisory council shall review any reports made by marijuana research and development licensees and marijuana research and development cultivation licensees under state licensing authority rule and provide the state licensing authority with its determination on whether the research project continues to meet research qualifications pursuant to this section.






Part 5 - Fees

§ 12-43.3-501. Marijuana cash fund

(1) (a) All moneys collected by the state licensing authority pursuant to this article and article 43.4 of this title shall be transmitted to the state treasurer, who shall credit the same to the marijuana cash fund, which fund is hereby created and referred to in this section as the "fund". The fund consists of:

(I) The moneys collected by the state licensing authority; and

(II) to (IV) (Deleted by amendment, L. 2014.)

(V) Any additional general fund moneys appropriated to the fund that are necessary for the operation of the state licensing authority.

(b) Moneys in the fund are subject to annual appropriation by the general assembly to the department of revenue for the direct and indirect costs associated with implementing this article, article 43.4 of this title, and article 28.8 of title 39, C.R.S.;

(c) Any moneys in the fund not expended for these purposes may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(d) and (e) Repealed.

(f) (I) On July 1, 2014, the state treasurer shall transfer to the marijuana tax cash fund created in section 39-28.8-501, C.R.S., any moneys in the fund that are attributable to the retail marijuana excise tax transferred pursuant to section 39-28.8-305 (1)(b), C.R.S., the retail marijuana sales tax transferred pursuant to section 39-28.8-203 (1)(b), C.R.S., or the sales tax imposed pursuant to section 39-26-106, C.R.S., on the retail sale of marijuana products under this article and article 43.4 of this title.

(II) On the date on which the state controller publishes the comprehensive annual financial report of the state for the 2013-14 state fiscal year, the state treasurer shall transfer to the marijuana tax cash fund created in section 39-28.8-501, C.R.S., any remaining moneys in the fund that are attributable to the retail marijuana excise tax transferred pursuant to section 39-28.8-305 (1)(b), C.R.S., the retail marijuana sales tax transferred pursuant to section 39-28.8-203 (1)(b), C.R.S., or the sales tax imposed pursuant to section 39-26-106, C.R.S., on the retail sale of marijuana products under this article and article 43.4 of this title.

(2) The executive director of the department of revenue by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(3) (a) The state licensing authority shall establish fees for processing the following types of applications, licenses, notices, or reports required to be submitted to the state licensing authority:

(I) Applications for licenses listed in section 12-43.3-401 and rules promulgated pursuant to that section;

(II) Applications to change location pursuant to section 12-43.3-310 and rules promulgated pursuant to that section;

(III) Applications for transfer of ownership pursuant to section 12-43.3-310 and rules promulgated pursuant to that section;

(IV) License renewal and expired license renewal applications pursuant to section 12-43.3-311; and

(V) Licenses as listed in section 12-43.3-401.

(b) The amounts of such fees, when added to the other fees transferred to the fund pursuant to this section, shall reflect the actual direct and indirect costs of the state licensing authority in the administration and enforcement of this article so that the fees avoid exceeding the statutory limit on uncommitted reserves in administrative agency cash funds as set forth in section 24-75-402 (3), C.R.S.

(c) The state licensing authority may charge applicants licensed under this article a fee for the cost of each fingerprint analysis and background investigation undertaken to qualify new officers, directors, managers, or employees.

(d) At least annually, the state licensing authority shall review the amounts of the fees and, if necessary, adjust the amounts to reflect the direct and indirect costs of the state licensing authority.

(4) Except as provided in subsection (5) of this section, the state licensing authority shall establish a basic fee that shall be paid at the time of service of any subpoena upon the state licensing authority, plus a fee for meals and a fee for mileage at the rate prescribed for state officers and employees in section 24-9-104, C.R.S., for each mile actually and necessarily traveled in going to and returning from the place named in the subpoena. If the person named in the subpoena is required to attend the place named in the subpoena for more than one day, there shall be paid, in advance, a sum to be established by the state licensing authority for each day of attendance to cover the expenses of the person named in the subpoena.

(5) The subpoena fee established pursuant to subsection (4) of this section shall not be applicable to any federal, state or local governmental agency.



§ 12-43.3-502. Fees - allocation

(1) Except as otherwise provided, all fees and fines provided for by this article and article 43.4 of this title shall be paid to the department of revenue, which shall transmit the fees to the state treasurer. The state treasurer shall credit the fees to the marijuana cash fund created in section 12-43.3-501.

(2) The expenditures of the state licensing authority shall be paid out of appropriations from the marijuana cash fund created in section 12-43.3-501.



§ 12-43.3-503. Local license fees

(1) Each application for a local license provided for in this article filed with a local licensing authority shall be accompanied by an application fee in an amount determined by the local licensing authority.

(2) License fees as determined by the local licensing authority shall be paid to the treasurer of the municipality, city and county, or county where the licensed premises is located in advance of the approval, denial, or renewal of the license.






Part 6 - Disciplinary Actions

§ 12-43.3-601. Suspension - revocation - fines

(1) In addition to any other sanctions prescribed by this article or rules promulgated pursuant to this article, the state licensing authority or a local licensing authority has the power, on its own motion or on complaint, after investigation and opportunity for a public hearing at which the licensee shall be afforded an opportunity to be heard, to suspend or revoke a license issued by the respective authority for a violation by the licensee or by any of the agents or employees of the licensee of the provisions of this article, or any of the rules promulgated pursuant to this article, or of any of the terms, conditions, or provisions of the license issued by the state or local licensing authority. The state licensing authority or a local licensing authority has the power to administer oaths and issue subpoenas to require the presence of persons and the production of papers, books, and records necessary to the determination of a hearing that the state or local licensing authority is authorized to conduct.

(2) The state or local licensing authority shall provide notice of suspension, revocation, fine, or other sanction, as well as the required notice of the hearing pursuant to subsection (1) of this section, by mailing the same in writing to the licensee at the address contained in the license. Except in the case of a summary suspension, a suspension shall not be for a longer period than six months. If a license is suspended or revoked, a part of the fees paid therefore shall not be returned to the licensee. Any license or permit may be summarily suspended by the issuing licensing authority without notice pending any prosecution, investigation, or public hearing pursuant to the terms of section 24-4-104 (4), C.R.S. Nothing in this section shall prevent the summary suspension of a license pursuant to section 24-4-104 (4), C.R.S. Each patient registered with a medical marijuana center that has had its license summarily suspended may immediately transfer his or her primary center to another licensed medical marijuana center.

(3) (a) Whenever a decision of the state licensing authority or a local licensing authority suspending a license for fourteen days or less becomes final, the licensee may, before the operative date of the suspension, petition for permission to pay a fine in lieu of having the license suspended for all or part of the suspension period. Upon the receipt of the petition, the state or local licensing authority may, in its sole discretion, stay the proposed suspension and cause any investigation to be made which it deems desirable and may, in its sole discretion, grant the petition if the state or local licensing authority is satisfied that:

(I) The public welfare and morals would not be impaired by permitting the licensee to operate during the period set for suspension and that the payment of the fine will achieve the desired disciplinary purposes;

(II) The books and records of the licensee are kept in such a manner that the loss of sales that the licensee would have suffered had the suspension gone into effect can be determined with reasonable accuracy; and

(III) The licensee has not had his or her license suspended or revoked, nor had any suspension stayed by payment of a fine, during the two years immediately preceding the date of the motion or complaint that resulted in a final decision to suspend the license or permit.

(b) The fine accepted shall be not less than five hundred dollars nor more than one hundred thousand dollars.

(c) Payment of a fine pursuant to the provisions of this subsection (3) shall be in the form of cash or in the form of a certified check or cashier's check made payable to the state or local licensing authority, whichever is appropriate.

(4) Upon payment of the fine pursuant to subsection (3) of this section, the state or local licensing authority shall enter its further order permanently staying the imposition of the suspension. If the fine is paid to a local licensing authority, the governing body of the authority shall cause the moneys to be paid into the general fund of the local licensing authority. Fines paid to the state licensing authority pursuant to subsection (3) of this section shall be transmitted to the state treasurer, who shall credit the same to the marijuana cash fund created in section 12-43.3-501.

(5) In connection with a petition pursuant to subsection (3) of this section, the authority of the state or local licensing authority is limited to the granting of such stays as are necessary for the authority to complete its investigation and make its findings and, if the authority makes such findings, to the granting of an order permanently staying the imposition of the entire suspension or that portion of the suspension not otherwise conditionally stayed.

(6) If the state or local licensing authority does not make the findings required in paragraph (a) of subsection (3) of this section and does not order the suspension permanently stayed, the suspension shall go into effect on the operative date finally set by the state or local licensing authority.

(7) Each local licensing authority shall report all actions taken to impose fines, suspensions, and revocations to the state licensing authority in a manner required by the state licensing authority. No later than January 15 of each year, the state licensing authority shall compile a report of the preceding year's actions in which fines, suspensions, or revocations were imposed by local licensing authorities and by the state licensing authority. The state licensing authority shall file one copy of the report with the chief clerk of the house of representatives, one copy with the secretary of the senate, and six copies in the joint legislative library.



§ 12-43.3-602. Disposition of unauthorized marijuana or marijuana-infused products and related materials

(1) The provisions of this section shall apply in addition to any criminal, civil, or administrative penalties and in addition to any other penalties prescribed by this article or any rules promulgated pursuant to this article. Any provisions in this article related to law enforcement shall be considered a cumulative right of the people in the enforcement of the criminal laws.

(2) Every licensee licensed under this article shall be deemed, by virtue of applying for, holding, or renewing such person's license, to have expressly consented to the procedures set forth in this section.

(3) A state or local agency shall not be required to cultivate or care for any marijuana or marijuana-infused product belonging to or seized from a licensee. A state or local agency shall not be authorized to sell marijuana, medical or otherwise.

(4) If the state or local licensing authority issues a final agency order imposing a disciplinary action against a licensee pursuant to section 12-43.3-601, then, in addition to any other remedies, the licensing authority's final agency order may specify that some or all of the licensee's marijuana or marijuana-infused product is not medical marijuana or a medical marijuana-infused product and is an illegal controlled substance. The order may further specify that the licensee shall lose any interest in any of the marijuana or marijuana-infused product even if the marijuana or marijuana-infused product previously qualified as medical marijuana or a medical marijuana-infused product. The final agency order may direct the destruction of any such marijuana and marijuana-infused products, except as provided in subsections (5) and (6) of this section. The authorized destruction may include the incidental destruction of any containers, equipment, supplies, and other property associated with the marijuana or marijuana-infused product.

(5) Following the issuance of a final agency order by the licensing authority imposing a disciplinary action against a licensee and ordering destruction authorized by subsection (4) of this section, a licensee shall have fifteen days within which to file a petition for stay of agency action with the district court. The action shall be filed in the city and county of Denver, which shall be deemed to be the residence of the state licensing authority for purposes of this section. The licensee shall serve the petition in accordance with the rules of civil procedure. The district court shall promptly rule upon the petition and shall determine whether the licensee has a substantial likelihood of success on judicial review so as to warrant delay of the destruction authorized by subsection (4) of this section or whether other circumstances, including but not limited to the need for preservation of evidence, warrant delay of such destruction. If destruction is so delayed pursuant to judicial order, the court shall issue an order setting forth terms and conditions pursuant to which the licensee may maintain the marijuana and marijuana-infused product pending judicial review, and prohibiting the licensee from using or distributing the marijuana or marijuana-infused product pending the review. The licensing authority shall not carry out the destruction authorized by subsection (4) of this section until fifteen days have passed without the filing of a petition for stay of agency action, or until the court has issued an order denying stay of agency action pursuant to this subsection (5).

(6) A district attorney shall notify the state licensing authority if he or she begins investigating a medical marijuana establishment. If the state licensing authority has received notification from a district attorney that an investigation is being conducted, the state licensing authority shall not destroy any medical marijuana or medical marijuana-infused products from the medical marijuana establishment until the destruction is approved by the district attorney.

(7) On or before January 1, 2012, the state licensing authority shall promulgate rules governing the implementation of this section.






Part 7 - Inspection of Books and Records

§ 12-43.3-701. Inspection procedures

(1) Each licensee shall keep a complete set of all records necessary to show fully the business transactions of the licensee, all of which shall be open at all times during business hours for the inspection and examination of the state licensing authority or its duly authorized representatives. The state licensing authority may require any licensee to furnish such information as it considers necessary for the proper administration of this article and may require an audit to be made of the books of account and records on such occasions as it may consider necessary by an auditor to be selected by the state licensing authority who shall likewise have access to all books and records of the licensee, and the expense thereof shall be paid by the licensee.

(2) The licensed premises, including any places of storage where medical marijuana is grown, stored, cultivated, sold, or dispensed, shall be subject to inspection by the state or local licensing authorities and their investigators, during all business hours and other times of apparent activity, for the purpose of inspection or investigation. For examination of any inventory or books and records required to be kept by the licensees, access shall be required during business hours. Where any part of the licensed premises consists of a locked area, upon demand to the licensee, such area shall be made available for inspection without delay, and, upon request by authorized representatives of the state or local licensing authority, the licensee shall open the area for inspection.

(3) Each licensee shall retain all books and records necessary to show fully the business transactions of the licensee for a period of the current tax year and the three immediately prior tax years.






Part 8 - Judicial Review

§ 12-43.3-801. Judicial review

Decisions by the state licensing authority or a local licensing authority shall be subject to judicial review pursuant to section 24-4-106, C.R.S.






Part 9 - Unlawful Acts - Enforcement

§ 12-43.3-901. Unlawful acts - exceptions

(1) Except as otherwise provided in this article, it is unlawful for a person:

(a) To consume medical marijuana in a licensed medical marijuana center, and it shall be unlawful for a medical marijuana licensee to allow medical marijuana to be consumed upon its licensed premises;

(b) With knowledge, to permit or fail to prevent the use of his or her registry identification by any other person for the unlawful purchasing of medical marijuana.

(c) and (d) (Deleted by amendment, L. 2011, (HB 11-1043), ch. 266, p. 1210, § 16, effective July 1, 2011.)

(2) It is unlawful for a person to buy, sell, transfer, give away, or acquire medical marijuana except as allowed pursuant to this article.

(3) It is unlawful for a person licensed pursuant to this article:

(a) To be within a limited-access area unless the person's license badge is displayed as required by this article, except as provided in section 12-43.3-701;

(b) To fail to designate areas of ingress and egress for limited-access areas and post signs in conspicuous locations as required by this article;

(c) To fail to report a transfer required by section 12-43.3-310 (11); or

(d) To fail to report the name of or a change in managers as required by section 12-43.3-310 (12).

(4) It is unlawful for any person licensed to sell medical marijuana pursuant to this article:

(a) To display any signs that are inconsistent with local laws or regulations;

(b) To use advertising material that is misleading, deceptive, or false, or that is designed to appeal to minors;

(c) To provide public premises, or any portion thereof, for the purpose of consumption of medical marijuana in any form;

(d) (I) To sell medical marijuana to a person not licensed pursuant to this article or to a person not able to produce a valid patient registry identification card, unless the person has a copy of a current and complete new application for the medical marijuana registry administered by the department of public health and environment that is documented by a certified mail return receipt as having been submitted to the department of public health and environment within the preceding thirty-five days and the employee assisting the person has contacted the department of public health and environment and, as a result, determined the person's application has not been denied. Notwithstanding any provision in this subparagraph (I) to the contrary, a person under twenty-one years of age shall not be employed to sell or dispense medical marijuana at a medical marijuana center or grow or cultivate medical marijuana at an optional premises cultivation operation.

(II) If a licensee or a licensee's employee has reasonable cause to believe that a person is exhibiting a fraudulent patient registry identification card in an attempt to obtain medical marijuana, the licensee or employee shall be authorized to confiscate the fraudulent patient registry identification card, if possible, and shall, within seventy-two hours after the confiscation, turn it over to the state health department or local law enforcement agency. The failure to confiscate the fraudulent patient registry identification card or to turn it over to the state health department or a state or local law enforcement agency within seventy-two hours after the confiscation shall not constitute a criminal offense.

(e) To possess more than six medical marijuana plants and two ounces of medical marijuana for each patient who has registered the center as his or her primary center pursuant to section 25-1.5-106 (8)(f), C.R.S.; except that a medical marijuana center may have an amount that exceeds the six-plant and two-ounce product per patient limit if the center sells to patients that are authorized to have more than six plants and two ounces of product. In the case of a patient authorized to exceed the six-plant and two-ounce limit, the center shall obtain documentation from the patient's physician that the patient needs more than six plants and two ounces of product.

(f) To offer for sale or solicit an order for medical marijuana in person except within the licensed premises;

(g) To have in possession or upon the licensed premises any medical marijuana, the sale of which is not permitted by the license;

(h) To buy medical marijuana from a person not licensed to sell as provided by this article;

(i) To sell medical marijuana except in the permanent location specifically designated in the license for sale;

(j) To have on the licensed premises any medical marijuana or marijuana paraphernalia that shows evidence of the medical marijuana having been consumed or partially consumed;

(k) To require a medical marijuana center or medical marijuana center with an optional premises cultivation license to make delivery to any premises other than the specific licensed premises where the medical marijuana is to be sold;

(l) Repealed.

(m) To violate the provisions of section 6-2-103 or 6-2-105, C.R.S.;

(n) To burn or otherwise destroy marijuana or any substance containing marijuana for the purpose of evading an investigation or preventing seizure; or

(o) To abandon a licensed premises or otherwise cease operation without notifying the state and local licensing authorities at least forty-eight hours in advance and without accounting for and forfeiting to the state licensing authority for destruction all marijuana or products containing marijuana.

(5) Except as provided in sections 12-43.3-402 (4), 12-43.3-403, and 12-43.3-404, it is unlawful for a medical marijuana center, medical marijuana-infused products manufacturing operation with an optional premises cultivation license, or medical marijuana center with an optional premises cultivation license to sell, deliver, or cause to be delivered to a licensee any medical marijuana not grown upon its licensed premises, or for a licensee or medical marijuana center with an optional premises cultivation license or medical marijuana-infused products manufacturing operation with an optional premises cultivation license to sell, possess, or permit sale of medical marijuana not grown upon its licensed premises. A violation of the provisions of this subsection (5) by a licensee shall be grounds for the immediate revocation of the license granted under this article.

(6) It shall be unlawful for a physician who makes patient referrals to a licensed medical marijuana center to receive anything of value from the medical marijuana center licensee or its agents, servants, officers, or owners or anyone financially interested in the licensee, and it shall be unlawful for a licensee licensed pursuant to this article to offer anything of value to a physician for making patient referrals to the licensed medical marijuana center.

(6.5) A peace officer or a law enforcement agency shall not use any patient information to make traffic stops pursuant to section 42-4-1302, C.R.S.

(7) A person who commits any acts that are unlawful pursuant to this article or the rules authorized and adopted pursuant to this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., except for violations that would also constitute a violation of title 18, C.R.S., which violation shall be charged and prosecuted pursuant to title 18, C.R.S.






Part 10 - Sunset Review

§ 12-43.3-1001. Sunset review - article repeal

(1) This article is repealed, effective September 1, 2019.

(2) Prior to the repeal of this article, the department of regulatory agencies shall conduct a sunset review as described in section 24-34-104 (5), C.R.S.






Part 11 - Responsible Vendor Standards

§ 12-43.3-1101. Responsible vendor program - standards - designation - program

(1) A person who wants to offer a responsible medical or retail marijuana vendor server and seller training program must submit an application to the state licensing authority for approval, which program is referred to in this part 11 as an "approved training program". The state licensing authority, in consultation with the department of public health and environment, shall approve the submitted program if the submitted program meets the minimum criteria described in subsection (2) of this section. The department of public health and environment shall review each submitted program and shall provide the state licensing authority with the department's analysis of whether the portions of the program related to the department's oversight meet the minimum criteria described in this section.

(2) An approved training program shall contain, at a minimum, the following standards and shall be taught in a classroom setting in a minimum of a two-hour period:

(a) Program standards that specify, at a minimum, who must attend, the time frame for new staff to attend, recertification requirements, record keeping, testing and assessment protocols, and effectiveness evaluations; and

(b) A core curriculum of pertinent statutory and regulatory provisions, which curriculum includes, but need not be limited to:

(I) Information on required licenses, age requirements, patient registry cards issued by the department of public health and environment, maintenance of records, privacy issues, and unlawful acts;

(II) Administrative and criminal liability and license and court sanctions;

(III) Statutory and regulatory requirements for employees and owners;

(IV) Acceptable forms of identification, including patient registry cards and associated documents and procedures; and

(V) Local and state licensing and enforcement, which may include, but need not be limited to, key statutes and rules affecting patients, owners, managers, and employees.

(2.5) When promulgating program standards pursuant to subsection (2) of this section, the state licensing authority shall consider input from other state agencies, local jurisdictions, the medical and retail marijuana industry, and any other state or national seller server program.

(3) A provider of an approved training program shall maintain its training records at its principal place of business during the applicable year and for the preceding three years, and the provider shall make the records available for inspection by the licensing authority during normal business hours.



§ 12-43.3-1102. Responsible vendor - designation

(1) (a) A medical marijuana business licensed pursuant to this article or a retail marijuana business licensed pursuant to article 43.4 of this title may receive a responsible vendor designation from the program vendor after successfully completing a responsible medical or retail marijuana vendor server and seller training program approved by the state licensing authority. A responsible vendor designation is valid for two years from the date of issuance.

(b) Successful completion of an approved training program is achieved when the program has been attended by and, as determined by the program provider, satisfactorily completed by all employees selling and handling medical or retail marijuana, all managers, and all resident on-site owners, if any.

(c) In order to maintain the responsible vendor designation, the licensed medical or retail marijuana business must have each new employee who sells or handles medical or retail marijuana, manager, or resident on-site owner attend and satisfactorily complete a responsible medical or retail marijuana vendor server and seller training program within ninety days after being employed or becoming an owner. The licensed medical or retail marijuana business shall maintain documentation of completion of the program by new employees, managers, or owners.

(2) A licensed medical or retail marijuana business that receives a responsible vendor designation from the program vendor shall maintain information on all persons licensed pursuant to this article who are in its employment and who have been trained in an approved training program. The information includes the date, place, time, and duration of training and a list of all licensed persons attending each specific training class, which class includes a training examination or assessment that demonstrates proficiency.

(3) If a local or state licensing authority initiates an administrative action against a licensee who has complied with the requirements of this section and has been designated a responsible vendor, the licensing authority shall consider the designation as a mitigating factor when imposing sanctions or penalties on the licensee.









Article 43.4 - Colorado Retail Marijuana Code

Part 1 - Colorado Retail Marijuana Code

§ 12-43.4-101. Short title

This article shall be known and may be cited as the "Colorado Retail Marijuana Code".



§ 12-43.4-102. Legislative declaration

(1) The general assembly hereby declares that this article shall be deemed an exercise of the police powers of the state for the protection of the economic and social welfare and the health, peace, and morals of the people of this state.

(2) The general assembly further declares that it is unlawful under state law to cultivate, manufacture, distribute, or sell retail marijuana and retail marijuana products, except in compliance with the terms, conditions, limitations, and restrictions in section 16 of article XVIII of the state constitution and this article.



§ 12-43.4-103. Definitions

As used in this article 43.4, unless the context otherwise requires:

(1) "Direct beneficial interest owner" means a person or closely held business entity that owns a share or shares of stock in a licensed retail marijuana business, including the officers, directors, managing members, or partners of the licensed retail marijuana business or closely held business entity, or a qualified limited passive investor.

(1.3) "Escorted" means appropriately checked into the limited access area and accompanied by a person licensed by the state licensing authority; except that trade craftspeople not normally engaged in the business of cultivating, processing, or selling retail marijuana need not be accompanied on a full-time basis, but only reasonably monitored.

(1.5) "Executive director" means the executive director of the department of revenue.

(2) "Immature plant" means a nonflowering marijuana plant that is no taller than eight inches and no wider than eight inches, is produced from a cutting, clipping, or seedling, and is in a cultivating container.

(2.5) "Indirect beneficial interest owner" means a holder of a permitted economic interest, a recipient of a commercially reasonable royalty associated with the use of intellectual property by a licensee, a licensed employee who receives a share of the profits from an employee benefit plan, a qualified institutional investor, or another similarly situated person or entity as determined by the state licensing authority.

(3) "License" means to grant a license or registration pursuant to this article.

(4) "Licensed premises" means the premises specified in an application for a license under this article, which are owned or in possession of the licensee and within which the licensee is authorized to cultivate, manufacture, distribute, sell, or test retail marijuana and retail marijuana products in accordance with this article.

(5) "Licensee" means a person licensed or registered pursuant to this article.

(6) "Local jurisdiction" means a locality as defined in section 16 (2)(e) of article XVIII of the state constitution.

(7) "Local licensing authority" means, for any local jurisdiction that has chosen to adopt a local licensing requirement in addition to the state licensing requirements of this article, an authority designated by municipal, county, or city and county charter, ordinance, or resolution, or the governing body of a municipality or city and county, or the board of county commissioners of a county if no such authority is designated.

(8) "Location" means a particular parcel of land that may be identified by an address or other descriptive means.

(9) "Marijuana accessories" has the same meaning as defined in section 16 (2)(g) of article XVIII of the state constitution.

(9.5) "Marijuana-based workforce development or training program" means a program designed to train individuals to work in the licensed retail marijuana industry operated by an entity licensed under this article 43.4 or by a school that is authorized by the division of private occupational schools.

(10) "Mobile distribution center" means any vehicle other than a common passenger light-duty vehicle with a short wheel base used to carry a quantity of marijuana greater than one ounce.

(10.5) "Opaque" means that the packaging does not allow the product to be seen without opening the packaging material.

(11) "Operating fees", as referred to in section 16 (5)(f) of article XVIII of the state constitution, means fees that may be charged by a local jurisdiction for costs, including but not limited to inspection, administration, and enforcement of retail marijuana establishments authorized pursuant to this article.

(12) Repealed.

(12.4) "Permitted economic interest" means any unsecured convertible debt instrument, option agreement, warrant, or any other right to obtain an ownership interest when the holder of such interest is a natural person who is a lawful United States resident and whose right to convert into an ownership interest is contingent on the holder qualifying and obtaining a license as an owner under this article or such other agreements as may be permitted by rule by the state licensing authority.

(13) "Person" means a natural person, partnership, association, company, corporation, limited liability company, or organization; except that "person" does not include any governmental organization.

(14) "Premises" means a distinctly identified, as required by the state licensing authority, and definite location, which may include a building, a part of a building, a room, or any other definite contiguous area.

(14.3) "Qualified limited passive investor" means a natural person who is a United States citizen and is a passive investor who owns less than a five percent share or shares of stock in a licensed retail marijuana business.

(14.5) "Resealable" means that the package continues to function within effectiveness specifications, which shall be established by the state licensing authority similar to the federal "Poison Prevention Packaging Act of 1970", 15 U.S.C. sec. 1471 et seq., for the number of openings and closings customary for its size and contents, which shall be determined by the state licensing authority.

(15) "Retail marijuana" means "marijuana" or "marihuana", as defined in section 16 (2)(f) of article XVIII of the state constitution, that is cultivated, manufactured, distributed, or sold by a licensed retail marijuana establishment.

(16) "Retail marijuana cultivation facility" has the same meaning as "marijuana cultivation facility" as defined in section 16 (2)(h) of article XVIII of the state constitution.

(17) "Retail marijuana establishment" means a retail marijuana store, a retail marijuana cultivation facility, a retail marijuana products manufacturer, or a retail marijuana testing facility.

(17.5) "Retail marijuana establishment operator" means an entity or person that is not an owner and that is licensed to provide professional operational services to a retail marijuana establishment for direct remuneration from the retail marijuana establishment.

(18) "Retail marijuana products" means "marijuana products" as defined in section 16 (2)(k) of article XVIII of the state constitution that are produced at a retail marijuana products manufacturer.

(19) "Retail marijuana products manufacturer" has the same meaning as "marijuana product manufacturing facility" as defined in section 16 (2)(j) of article XVIII of the state constitution.

(20) "Retail marijuana store" has the same meaning as defined in section 16 (2)(n) of article XVIII of the state constitution.

(21) "Retail marijuana testing facility" means "marijuana testing facility" as defined in section 16 (2)(l) of article XVIII of the state constitution that is licensed pursuant to this article.

(21.5) "Retail marijuana transporter" means an entity or person that is licensed to transport retail marijuana and retail marijuana products from one retail marijuana establishment to another retail marijuana establishment and to temporarily store the transported retail marijuana and retail marijuana products at its licensed premises, but is not authorized to sell retail marijuana or retail marijuana products under any circumstances.

(22) "Sale" or "sell" includes to exchange, barter, or traffic in, to solicit or receive and order except through a licensee licensed under this article, to deliver for value in any way other than gratuitously, to peddle or possess with intent to sell, or to traffic in for any consideration promised or obtained directly or indirectly.

(23) "School" means a public or private preschool or a public or private elementary, middle, junior high, or high school or institution of higher education.

(24) "State licensing authority" means the authority created for the purpose of regulating and controlling the licensing of the cultivation, manufacture, distribution, sale, and testing of retail marijuana in this state pursuant to section 12-43.4-201.



§ 12-43.4-104. Applicability - retail marijuana

(1) (a) (I) On or after October 1, 2013, a person who is operating in good standing a licensed medical marijuana center, an optional premises cultivation license, or a licensed medical marijuana-infused products business or a person who had a pending application with the state licensing authority prior to December 10, 2012, has paid all applicable licensing fees, and has not yet had that application approved may apply for a retail marijuana establishment license under this article.

(II) An applicant pursuant to this paragraph (a) shall indicate whether he or she wants to surrender the current medical marijuana license issued pursuant to part 4 of article 43.3 of this title or intends to retain the license in addition to the retail marijuana establishment license.

(III) If the applicant indicates a desire to surrender the medical marijuana license, the applicant shall continue to operate under that license so long as the license remains in effect until a retail marijuana establishment license is approved. If the retail marijuana establishment license is granted, the applicant shall have fourteen days from the effective date of the license to surrender the medical marijuana license to the state licensing authority. If the retail marijuana license is granted, on the effective date of the license, all medical marijuana plants and inventory shall become retail marijuana plants and inventory on the date of the retail marijuana establishment license; except that beginning on July 1, 2016, an applicant shall not be allowed to transfer medical marijuana plants and inventory from a medical marijuana center or from a medical marijuana-infused products manufacturer to any retail marijuana establishment. Beginning on July 1, 2016, the only transfer of medical marijuana allowed pursuant to this subparagraph (III) is the transfer of medical marijuana plants and inventory from a medical marijuana cultivation facility to a retail marijuana cultivation facility.

(IV) An applicant pursuant to this paragraph (a) may apply for a retail marijuana establishment license and retain the medical marijuana license. The applicant may apply to have the medical marijuana licensed operation and the retail marijuana establishment at the same location only if the local jurisdiction permits the medical marijuana licensed operation and the retail marijuana establishment to be operated at the same location. At the time that the retail marijuana establishment license becomes effective, the applicant shall identify the medical marijuana inventory that will become retail marijuana inventory; except that beginning on July 1, 2016, an applicant shall not be allowed to transfer medical marijuana inventory from a medical marijuana center or from a medical marijuana-infused products manufacturer to any retail marijuana establishment. Beginning on July 1, 2016, the only transfer of medical marijuana allowed pursuant to this subparagraph (IV) is the transfer of medical marijuana inventory from a medical marijuana cultivation facility to a retail marijuana cultivation facility.

(V) An applicant pursuant to this paragraph (a) who retains a medical marijuana license and obtains a retail marijuana establishment license for the two licensed premises must maintain actual physical separation between the two or only sell medical marijuana to persons twenty-one years of age or older.

(VI) Repealed.

(b) (I) Repealed.

(II) On and after July 1, 2014, persons who did not meet the requirements of subparagraph (I) of paragraph (a) of this subsection (1) may apply for licensure pursuant to this article. A license issued to a person pursuant to this subparagraph (II) is not effective until October 1, 2014.

(c) Repealed.

(2) (a) A person applying pursuant to subsection (1) of this section shall complete forms as provided by the state licensing authority and shall pay the application fee and the licensing fee, which shall be credited to the marijuana cash fund established pursuant to section 12-43.4-501. The state licensing authority shall forward, within seven days, one-half of the license application fee to the local jurisdiction unless the local jurisdiction has prohibited the operation of retail marijuana establishments pursuant to section 16 (5)(f) of article XVIII of the state constitution. If the license is denied, the state licensing authority shall refund the licensing fee to the applicant.

(b) (I) The state licensing authority shall act upon an application made pursuant to subsection (1) of this section no sooner than forty-five days and no later than ninety days after the date of the application. The state licensing authority shall process applications in the order in which complete applications are received by the state licensing authority.

(II) Repealed.

(3) As provided in section 16 (5)(f) of article XVIII of the state constitution, any local jurisdiction may enact ordinances or regulations governing the time, place, manner, and number of retail marijuana establishments, which may include a local licensing requirement, or may prohibit the operation of retail marijuana establishments through the enactment of an ordinance or through a referred or initiated measure. If a county acts through an initiated measure, the proponents shall submit a petition signed by not less than fifteen percent of the registered electors in the county.

(4) This article sets forth the exclusive means by which cultivation, manufacture, sale, distribution, dispensing, and testing of retail marijuana and retail marijuana products may occur in the state of Colorado.

(5) (a) Nothing in this article is intended to require an employer to permit or accommodate the use, consumption, possession, transfer, display, transportation, sale, or cultivating of marijuana in the workplace or to affect the ability of employers to have policies restricting the use of marijuana by employees.

(b) Nothing in this article prohibits a person, employer, school, hospital, detention facility, corporation, or any other entity who occupies, owns, or controls a property from prohibiting or otherwise regulating the possession, consumption, use, display, transfer, distribution, sale, transportation, or cultivating of marijuana on or in that property.

(6) Repealed.



§ 12-43.4-105. Limited access areas

Subject to the provisions of section 12-43.4-701, a limited access area shall be a building, room, or other contiguous area upon the licensed premises where retail marijuana and retail marijuana products are cultivated, stored, weighed, packaged, or tested, under control of the licensee, with access limited to only those persons licensed by the state licensing authority and those visitors escorted by a person licensed by the state licensing authority. All areas of ingress or egress to limited access areas shall be clearly identified as such by a sign as designated by the state licensing authority.






Part 2 - State Licensing Authority

§ 12-43.4-201. State licensing authority

For the purpose of regulating and controlling the licensing of the cultivation, manufacture, distribution, sale, and testing of retail marijuana and retail marijuana products in this state, the state licensing authority created in section 12-43.3-201 shall also have regulatory authority for retail marijuana and retail marijuana products as permitted in section 16 of article XVIII of the state constitution and this article.



§ 12-43.4-202. Powers and duties of state licensing authority - rules

(1) The state licensing authority shall develop and maintain a seed-to-sale tracking system that tracks retail marijuana from either seed or immature plant stage until the marijuana or retail marijuana product is sold to a customer at a retail marijuana store to ensure that no marijuana grown or processed by a retail marijuana establishment is sold or otherwise transferred except by a retail marijuana store.

(1) To ensure that no marijuana grown or processed by a retail marijuana establishment is sold or otherwise transferred except by a retail marijuana store or as authorized by law, the state licensing authority shall develop and maintain a seed-to-sale tracking system that tracks retail marijuana from either seed or immature plant stage until the marijuana or retail marijuana product is sold to a customer at a retail marijuana store; except that retail marijuana or retail marijuana product is no longer subject to the tracking system once the retail marijuana has been:

(a) Transferred to a medical research facility pursuant to section 25-1.5-106.5 (5)(b); or

(b) Transferred to a pesticide manufacturer in quantities that are limited as specified in rules promulgated by the state licensing authority, in consultation with the departments of public health and environment and agriculture. The rules must define a pesticide manufacturer that is authorized to conduct research and must authorize a pesticide manufacturer to conduct research to establish safe and effective protocols for the use of pesticides on retail marijuana. Notwithstanding any other provision of law, a pesticide manufacturer authorized pursuant to this subsection (1)(b) to conduct pesticide research regarding retail marijuana must be located in Colorado, must conduct the research in Colorado, and is exempt from all otherwise applicable restrictions on the possession and use of retail marijuana; except that the manufacturer shall:

(I) Not possess at any time a quantity of retail marijuana in excess of the limit established in rules promulgated by the state licensing authority;

(II) Use the retail marijuana only for the pesticide research authorized pursuant to this subsection (1)(b);

(III) Destroy, in compliance with rules promulgated by the state licensing authority, all retail marijuana remaining after the research has been completed; and

(IV) Not apply pesticides for research purposes on the licensed premises of a retail marijuana establishment.

(2) The state licensing authority has the authority to:

(a) Grant or refuse state licenses for the cultivation, manufacture, distribution, sale, and testing of retail marijuana and retail marijuana products as provided by law; suspend, fine, restrict, or revoke such licenses, whether active, expired, or surrendered, upon a violation of this article 43.4 or any rule promulgated pursuant to this article 43.4; and impose any penalty authorized by this article 43.4 or any rule promulgated pursuant to this article 43.4. The state licensing authority may take any action with respect to a registration pursuant to this article 43.4 as it may with respect to a license pursuant to this article 43.4, in accordance with the procedures established pursuant to this article 43.4.

(b) Promulgate, on or before July 1, 2013, rules for the proper regulation and control of the cultivation, manufacture, distribution, sale, and testing of retail marijuana and retail marijuana products and for the enforcement of this article and promulgate amended rules and such special rulings and findings as necessary;

(c) Hear and determine at a public hearing any contested state license denial and any complaints against a licensee and administer oaths and issue subpoenas to require the presence of persons and the production of papers, books, and records necessary to the determination of any hearing so held, all in accordance with article 4 of title 24, C.R.S. The state licensing authority may, at its discretion, delegate to the department of revenue hearing officers the authority to conduct licensing, disciplinary, and rule-making hearings. When conducting such hearings, the hearing officers are employees of the state licensing authority under the direction and supervision of the executive director and the state licensing authority.

(d) Maintain the confidentiality of reports or other information obtained from a licensee containing any individualized data, information, or records related to the licensee or its operation, including sales information, financial records, tax returns, credit reports, cultivation information, testing results, and security information and plans, or revealing any customer information, or any other records that are exempt from public inspection pursuant to state law. Such reports or other information may be used only for a purpose authorized by this article or for any other state or local law enforcement purpose. Any customer information may be used only for a purpose authorized by this article.

(e) Develop such forms, licenses, identification cards, and applications as are necessary or convenient in the discretion of the state licensing authority for the administration of this article or any of the rules promulgated under this article; and

(f) Prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to section 24-1-136, C.R.S., a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the state licensing authority.

(3) (a) Rules promulgated pursuant to subsection (2)(b) of this section must include, but need not be limited to, the following subjects:

(I) Procedures consistent with this article for the issuance, renewal, suspension, and revocation of licenses to operate retail marijuana establishments;

(II) Subject to the limitations contained in section 16 (5)(a)(II) of article XVIII of the state constitution and consistent with this article, a schedule of application, licensing, and renewal fees for retail marijuana establishments;

(III) Qualifications for licensure under this article, including but not limited to the requirement for a fingerprint-based criminal history record check for all owners, officers, managers, contractors, employees, and other support staff of entities licensed pursuant to this article;

(IV) (A) Establishing a marijuana and marijuana products independent testing and certification program, within an implementation time frame established by the department, requiring licensees to test marijuana to ensure at a minimum that products sold for human consumption do not contain contaminants that are injurious to health and to ensure correct labeling.

(B) Testing may include analysis for microbial and residual solvents and chemical and biological contaminants deemed to be public health hazards by the Colorado department of public health and environment based on medical reports and published scientific literature.

(C) In the event that test results indicate the presence of quantities of any substance determined to be injurious to health, the licensee shall immediately quarantine the products and notify the state licensing authority. The state licensing authority shall give the licensee an opportunity to retest the product and if the second test also indicates the presence of quantities of any substance determined to be injurious to health then the licensee can remediate the product if the test indicated the presence of a microbial. If two additional tests do not indicate the presence of quantities of any substance determined to be injurious to health, the product may be used or sold by the licensee. If the licensee is unable to remediate the product, the licensee shall document and properly destroy the adulterated product.

(D) Testing shall also verify THC potency representations and homogeneity for correct labeling and provide a cannabinoid profile for the marijuana product. An individual marijuana piece of ten milligrams or less that has gone through process validation is exempt from continued homogeneity testing. Homogeneity testing for one hundred milligram servings may utilize validation measures.

(E) The state licensing authority shall determine an acceptable variance for potency representations and procedures to address potency misrepresentations. The state licensing authority shall determine an acceptable variance of at least plus or minus fifteen percent for potency representations and procedures to address potency misrepresentations.

(F) The state licensing authority shall determine the protocols and frequency of marijuana testing by licensees.

(G) The executive director of the department of public health and environment shall provide to the state licensing authority standards for licensing laboratories pursuant to the requirements as outlined in sub-subparagraph (A) of this subparagraph (IV) for marijuana and marijuana products.

(H) A state, local, or municipal agency shall not employ or use the results of any test of marijuana or marijuana products conducted by an analytical laboratory that is not certified pursuant to this subsection (3)(a)(IV) for the particular testing category and accredited to the International Organization for Standardization/International Electrotechnical Commission 17025:2005 standard, or any subsequent superseding standard, in that field of testing.

(V) Security requirements for any premises licensed pursuant to this article, including, at a minimum, lighting, physical security, video, and alarm requirements, and other minimum procedures for internal control as deemed necessary by the state licensing authority to properly administer and enforce the provisions of this article, including reporting requirements for changes, alterations, or modifications to the premises;

(VI) Requirements to prevent the sale or diversion of retail marijuana and retail marijuana products to persons under twenty-one years of age;

(VII) Labeling requirements for retail marijuana and retail marijuana products sold by a retail marijuana establishment that are at least as stringent as imposed by section 25-4-1614 (3)(a), C.R.S., and include but are not limited to:

(A) to (H) (Deleted by amendment, L. 2016.)

(I) Warning labels;

(J) (Deleted by amendment, L. 2016.)

(K) Amount of THC per serving and the number of servings per package for marijuana products;

(L) to (N) (Deleted by amendment, L. 2016.)

(O) A universal symbol indicating the package contains marijuana; and

(P) The potency of the retail marijuana or retail marijuana product highlighted on the label;

(VIII) Health and safety regulations and standards for the manufacture of retail marijuana products and the cultivation of retail marijuana;

(IX) Limitations on the display of retail marijuana and retail marijuana products;

(X) Regulation of the storage of, warehouses for, and transportation of retail marijuana and retail marijuana products;

(XI) Sanitary requirements for retail marijuana establishments, including but not limited to sanitary requirements for the preparation of retail marijuana products;

(XII) Records to be kept by licensees and the required availability of the records;

(XIII) The reporting and transmittal of monthly sales tax payments by retail marijuana stores and any applicable excise tax payments by retail marijuana cultivation facilities;

(XIV) Authorization for the department of revenue to have access to licensing information to ensure sales, excise, and income tax payment and the effective administration of this article;

(XIV.5) Rules effective on or before January 1, 2016, relating to permitted economic interests including a process for a criminal history record check; a requirement that a permitted economic interest applicant submit to and pass a criminal history record check; a divestiture; and other agreements that would qualify as permitted economic interests;

(XV) Compliance with, enforcement of, or violation of any provision of this article, section 18-18-406.3 (7), C.R.S., or any rule issued pursuant to this article, including procedures and grounds for denying, suspending, fining, restricting, or revoking a state license issued pursuant to this article;

(XVI) Establishing a schedule of penalties and procedures for issuing and appealing citations for violation of statutes and rules and issuing administrative citations;

(XVII) Retail marijuana transporter licensed businesses, including requirements for drivers, including obtaining and maintaining a valid Colorado driver's license; insurance requirements; acceptable time frames for transport, storage, and delivery; requirements for transport vehicles; and requirements for licensed premises;

(XVIII) Retail marijuana establishment operator licensees, including the form and structure of allowable agreements between operators and owners;

(XIX) Nonescorted visitors in limited access areas; and

(XX) The parameters and qualifications of an indirect beneficial interest owner and a qualified limited passive investor.

(a.5) (I) Pursuant to the authority granted in paragraph (b) of subsection (2) of this section, on or before January 1, 2016, the state licensing authority shall promulgate rules establishing the equivalent of one ounce of retail marijuana flower in various retail marijuana products including retail marijuana concentrate.

(II) Prior to promulgating the rules required by subparagraph (I) of this paragraph (a.5), the state licensing authority may contract for a scientific study to determine the equivalency of marijuana flower in retail marijuana products including retail marijuana concentrate.

(b) Rules promulgated pursuant to paragraph (b) of subsection (2) of this section must also include the following subjects:

(I) Specifications of duties of officers and employees of the state licensing authority;

(II) Instructions for local jurisdictions and law enforcement officers;

(III) Requirements for inspections, investigations, searches, seizures, forfeitures, and such additional activities as may become necessary from time to time;

(IV) Repealed.

(V) Development of individual identification cards for owners, officers, managers, contractors, employees, and other support staff of entities licensed pursuant to this article, including a fingerprint-based criminal history record check as may be required by the state licensing authority prior to issuing a card;

(VI) Identification of state licensees and their owners, officers, managers, and employees;

(VII) The specification of acceptable forms of picture identification that a retail marijuana store may accept when verifying a sale, including but not limited to government-issued identification cards;

(VIII) State licensing procedures, including procedures for renewals, reinstatements, initial licenses, and the payment of licensing fees; and

(IX) Such other matters as are necessary for the fair, impartial, stringent, and comprehensive administration of this article.

(c) Rules promulgated pursuant to paragraph (b) of subsection (2) of this section must also include the following subjects, and the state licensing authority may seek the assistance of the department of public health and environment when necessary before promulgating the rules:

(I) Signage, marketing, and advertising, including but not limited to a prohibition on mass-market campaigns that have a high likelihood of reaching persons under twenty-one years of age and other such rules that may include:

(A) Allow packaging and accessory branding;

(B) A prohibition on health or physical benefit claims in advertising, merchandising, and packaging;

(C) A prohibition on unsolicited pop-up advertising on the internet;

(D) A prohibition on banner ads on mass-market websites;

(E) A prohibition on opt-in marketing that does not permit an easy and permanent opt-out feature; and

(F) A prohibition on marketing directed towards location-based devices, including but not limited to cellular phones, unless the marketing is a mobile device application installed on the device by the owner of the device who is twenty-one years of age or older and includes a permanent and easy opt-out feature;

(II) Repealed.

(III) Prohibiting the sale of retail marijuana and retail marijuana products unless:

(A) The product is packaged by the retail marijuana store or the retail marijuana products manufacturer in packaging meeting requirements established by the state licensing authority similar to the federal "Poison Prevention Packaging Act of 1970", 15 U.S.C. sec. 1471 et seq.; or

(B) The product is placed in an opaque and resealable exit package or container meeting requirements established by the state licensing authority at the point of sale prior to exiting the store;

(IV) The safe and lawful transport of retail marijuana and retail marijuana products between the licensed business and testing laboratories;

(V) A standardized marijuana serving size amount for edible retail marijuana products that does not contain more than ten milligrams of active THC designed only to provide consumers with information about the total number of servings of active THC in a particular retail marijuana product, not as a limitation on the total amount of THC in any particular item, labeling requirements regarding servings for edible retail marijuana products, and limitations on the total amount of active THC in a sealed internal package that is no more than one hundred milligrams of active THC;

(VI) Labeling guidelines concerning the total content of THC per unit of weight;

(VII) Prohibition or regulation of additives to any retail marijuana product, including but not limited to those that are toxic, designed to make the product more addictive, designed to make the product more appealing to children, or misleading to consumers, but not including common baking and cooking items;

(VIII) Permission for a local fire department to conduct an annual fire inspection of a retail marijuana cultivation facility; and

(IX) (A) A prohibition on the production and sale of edible retail marijuana products that are in the distinct shape of a human, animal, or fruit. Geometric shapes and products that are simply fruit flavored are not considered fruit. Products in the shape of a marijuana leaf are permissible. Nothing in this subparagraph (IX) applies to a company logo.

(B) The rules promulgated pursuant to this subparagraph (IX) shall take effect on October 1, 2017.

(c.5) (I) Pursuant to the authority granted in paragraph (b) of subsection (2) of this section, on or before January 1, 2016, the state licensing authority shall promulgate rules requiring that edible retail marijuana products be clearly identifiable, when practicable, with a standard symbol indicating that it contains marijuana and is not for consumption by children. The symbols promulgated by rule of the state licensing authority must not appropriate signs or symbols associated with another Colorado business or industry.

(II) On or before August 1, 2014, the state licensing authority shall convene a stakeholders group, including but not limited to representatives of the department of public health and environment, retail marijuana store licensees, retail marijuana products manufacturers licensees, child abuse prevention experts, and advocates for children's health, to make recommendations for rules on how edible retail marijuana products can be clearly identifiable, when practicable, to indicate that it contains marijuana, is not for consumption by children, and is safe for consumers. Prior to February 1, 2015, the state licensing authority shall report its findings to the health and human services committee of the senate and the health insurance and environment committee of the house of representatives, or any successor committees.

(d) Nothing in this article shall be construed as delegating to the state licensing authority the power to fix prices for retail marijuana.

(e) Nothing in this article shall be construed to limit a law enforcement agency's ability to investigate unlawful activity in relation to a retail marijuana establishment. A law enforcement agency shall have the authority to run a Colorado crime information center criminal history record check of a licensee, or employee of a licensee, during an investigation of unlawful activity related to retail marijuana and retail marijuana products.

(f) The general assembly finds and declares that matters related to labeling as regulated pursuant to subparagraph (VII) of paragraph (a) of this subsection (3) and subparagraphs (V) and (VI) of paragraph (c) of this subsection (3), packaging as regulated pursuant to subparagraph (III) of paragraph (c) of this subsection (3), and testing as regulated pursuant to subparagraph (IV) of paragraph (a) of this subsection (3) are matters of statewide concern, and the sole regulatory authority for labeling, packaging, and testing is pursuant to this section.

(4) (a) The state licensing authority shall create a statewide licensure class system for retail marijuana cultivation facilities. The classifications may be based upon square footage of the facility; lights, lumens, or wattage; lit canopy; the number of cultivating plants; a combination of the foregoing; or other reasonable metrics. The state licensing authority shall create a fee structure for the license class system.

(b) (I) The state licensing authority may establish limitations upon retail marijuana production through one or more of the following methods:

(A) Placing or modifying a limit on the number of licenses that it issues, by class or overall, but in placing or modifying the limits, the authority shall consider the reasonable availability of new licenses after a limit is established or modified;

(B) Placing or modifying a limit on the amount of production permitted by a retail marijuana cultivation license or class of licenses based upon some reasonable metric or set of metrics including, but not limited to, those items detailed in paragraph (a) of this subsection (4), previous months' sales, pending sales, or other reasonable metrics as determined by the state licensing authority; and

(C) Placing or modifying a limit on the total amount of production by retail marijuana cultivation licensees in the state, collectively, based upon some reasonable metric or set of metrics including, but not limited to, those items detailed in paragraph (a) of this subsection (4), as determined by the state licensing authority.

(II) Notwithstanding anything contained in this article to the contrary, in considering any such limitations, the state licensing authority, in addition to any other relevant considerations, shall:

(A) Consider the total current and anticipated demand for retail marijuana and retail marijuana products in Colorado; and

(B) Attempt to minimize the market for unlawful marijuana.






Part 3 - State and Local Licensing

§ 12-43.4-301. Local approval - licensing

(1) When the state licensing authority receives an application for original licensing or renewal of an existing license for any marijuana establishment, the state licensing authority shall provide, within seven days, a copy of the application to the local jurisdiction in which the establishment is to be located unless the local jurisdiction has prohibited the operation of retail marijuana establishments pursuant to section 16 (5)(f) of article XVIII of the state constitution. The local jurisdiction shall determine whether the application complies with local restrictions on time, place, manner, and the number of marijuana businesses. The local jurisdiction shall inform the state licensing authority whether the application complies with local restrictions on time, place, manner, and the number of marijuana businesses.

(2) A local jurisdiction may impose a separate local licensing requirement as a part of its restrictions on time, place, manner, and the number of marijuana businesses. A local jurisdiction may decline to impose any local licensing requirements, but a local jurisdiction shall notify the state licensing authority that it either approves or denies each application forwarded to it.



§ 12-43.4-302. Public hearing notice - posting and publication

(1) If a local jurisdiction issues local licenses for a retail marijuana establishment, a local jurisdiction may schedule a public hearing on the application. If the local jurisdiction schedules a hearing, it shall post and publish public notice thereof not less than ten days prior to the hearing. The local jurisdiction shall give public notice by posting a sign in a conspicuous place on the license applicant's premises for which a local license application has been made and by publication in a newspaper of general circulation in the county in which the applicant's premises are located.

(2) If a local jurisdiction does not issue local licenses, the local jurisdiction may give public notice of the state license application by posting a sign in a conspicuous place on the state license applicant's premises for which a state license application has been made and by publication in a newspaper of general circulation in the county in which the applicant's premises are located.



§ 12-43.4-304. State licensing authority - application and issuance procedures

(1) Applications for a state license under the provisions of this article must be made to the state licensing authority on forms prepared and furnished by the state licensing authority and must set forth such information as the state licensing authority may require to enable the state licensing authority to determine whether a state license should be granted. The information must include the name and address of the applicant and the names and addresses of the officers, directors, or managers. Each application must be verified by the oath or affirmation of such person or persons as the state licensing authority may prescribe. The state licensing authority may issue a state license to an applicant pursuant to this section upon completion of the applicable criminal history background check associated with the application, and the state license is conditioned upon local jurisdiction approval. A license applicant is prohibited from operating a licensed retail marijuana business without state and local jurisdiction approval. If the applicant does not receive local jurisdiction approval within one year from the date of state licensing authority approval, the state license shall expire and may not be renewed. If an application is denied by the local licensing authority, the state licensing authority shall revoke the state-issued license.

(2) Nothing in this article preempts or otherwise impairs the power of a local government to enact ordinances or resolutions concerning matters authorized to local governments.



§ 12-43.4-305. Denial of application - definition

(1) The state licensing authority shall deny a state license if the premises on which the applicant proposes to conduct its business does not meet the requirements of this article or for reasons set forth in section 12-43.4-304. The state licensing authority may refuse or deny a license renewal, reinstatement, or initial license issuance for good cause. For purposes of this subsection (1), "good cause" means:

(a) The licensee or applicant has violated, does not meet, or has failed to comply with any of the terms, conditions, or provisions of this article, any rules promulgated pursuant to this article, or any supplemental local law, rules, or regulations;

(b) The licensee or applicant has failed to comply with any special terms or conditions that were placed on its license pursuant to an order of the state or local licensing authority; or

(c) The licensed premises have been operated in a manner that adversely affects the public health or the safety of the immediate neighborhood in which the establishment is located.

(2) If the state licensing authority denies a state license pursuant to subsection (1) of this section, the applicant shall be entitled to a hearing pursuant to section 24-4-104 (9), C.R.S., and judicial review pursuant to section 24-4-106, C.R.S. The state licensing authority shall provide written notice of the grounds for denial of the state license to the applicant and to the local jurisdiction at least fifteen days prior to the hearing.



§ 12-43.4-306. Persons prohibited as licensees - definitions

(1) A license provided by this article shall not be issued to or held by:

(a) A person until the fee therefor has been paid;

(b) An individual whose criminal history indicates that he or she is not of good moral character after considering the factors in section 24-5-101 (2), C.R.S;

(c) A person other than an individual if the criminal history of any of its officers, directors, stockholders, or owners indicates that the officer, director, stockholder, or owner is not of good moral character after considering the factors in section 24-5-101 (2), C.R.S;

(d) A person financed in whole or in part by any other person whose criminal history indicates he or she is not of good moral character after considering the factors in section 24-5-101 (2), C.R.S., and reputation satisfactory to the respective licensing authority;

(e) A person under twenty-one years of age;

(f) A person licensed pursuant to this article who, during a period of licensure, or who, at the time of application, has failed to:

(I) File any tax return related to a medical or retail marijuana establishment; or

(II) Pay any taxes, interest, or penalties due, as determined by final agency action, relating to a medical or retail marijuana establishment;

(g) A person who:

(I) Has discharged a sentence for a conviction of a felony in the five years immediately preceding his or her application date; or

(II) Has discharged a sentence for a conviction of a felony pursuant to any state or federal law regarding the possession, distribution, manufacturing, cultivation, or use of a controlled substance in the ten years immediately preceding his or her application date or five years from May 28, 2013, whichever is longer; except that the licensing authority may grant a license to a person if the person has a state felony conviction based on possession or use of marijuana or marijuana concentrate that would not be a felony if the person were convicted of the offense on the date he or she applied for licensure;

(h) A person who employs another person at a retail marijuana establishment who has not submitted fingerprints for a criminal history record check or whose criminal history record check reveals that the person is ineligible;

(i) A sheriff, deputy sheriff, police officer, or prosecuting officer, or an officer or employee of the state licensing authority or a local licensing authority;

(j) A person applying for a license for a location that is currently licensed as a retail food establishment or wholesale food registrant; or

(k) Repealed.

(l) A publicly traded company.

(2) (a) In investigating the qualifications of an applicant or a licensee, the state and local licensing authorities may have access to criminal history record information furnished by a criminal justice agency subject to any restrictions imposed by such agency. In the event the state or local licensing authority considers the applicant's criminal history record, the state or local licensing authority shall also consider any information provided by the applicant regarding such criminal history record, including but not limited to evidence of rehabilitation, character references, and educational achievements, especially those items pertaining to the time between the applicant's last criminal conviction and the consideration of the application for a state license.

(b) As used in paragraph (a) of this subsection (2), "criminal justice agency" means any federal, state, or municipal court or any governmental agency or subunit of such agency that administers criminal justice pursuant to a statute or executive order and that allocates a substantial part of its annual budget to the administration of criminal justice.

(c) At the time of filing an application for issuance of a state retail marijuana establishment license, an applicant shall submit a set of his or her fingerprints and file personal history information concerning the applicant's qualifications for a state license on forms prepared by the state licensing authority. The state licensing authority or local jurisdiction shall submit the fingerprints to the Colorado bureau of investigation for the purpose of conducting fingerprint-based criminal history record checks. The Colorado bureau of investigation shall forward the fingerprints to the federal bureau of investigation for the purpose of conducting fingerprint-based criminal history record checks. The state licensing authority or local jurisdiction may acquire a name-based criminal history record check for an applicant or a license holder who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable. An applicant who has previously submitted fingerprints for state or local licensing purposes may request that the fingerprints on file be used. The state licensing authority or local jurisdiction shall use the information resulting from the fingerprint-based criminal history record check to investigate and determine whether an applicant is qualified to hold a state or local license pursuant to this article. The state licensing authority or local jurisdiction may verify any of the information an applicant is required to submit.



§ 12-43.4-306.5. Business and owner requirements - legislative declaration - definitions

(1) (a) The general assembly hereby finds and declares that:

(I) Retail marijuana businesses need to be able to access capital in order to effectively grow their businesses and remain competitive in the marketplace;

(II) The current regulatory structure for retail marijuana creates a substantial barrier to investment from out-of-state interests;

(III) There is insufficient capital in Colorado to properly fund the capital needs of Colorado retail marijuana businesses;

(IV) Colorado retail marijuana businesses need to have ready access to capital from investors in states outside of Colorado; and

(V) Providing access to legitimate sources of capital helps prevent the opportunity for those who engage in illegal activity to gain entry into Colorado's regulated retail marijuana market.

(b) Therefore, the general assembly is providing a mechanism for Colorado retail marijuana businesses to access capital from investors in other states.

(2) A direct beneficial interest owner who is a natural person must either:

(a) Have been a resident of Colorado for at least one year prior to the date of the application; or

(b) Be a United States citizen prior to the date of the application.

(3) (a) A retail marijuana business may be comprised of an unlimited number of direct beneficial interest owners that have been residents of Colorado for at least one year prior to the date of the application.

(b) On and after January 1, 2017, a retail marijuana business that is comprised of one or more direct beneficial interest owners who have not been Colorado residents for at least one year prior to application shall have at least one officer who has been a Colorado resident for at least one year prior to application and all officers with day-to-day operational control over the business must be Colorado residents for at least one year prior to application. A retail marijuana business under this paragraph (b) is limited to no more than fifteen direct beneficial interest owners, including all parent and subsidiary entities, all of whom are natural persons.

(c) Notwithstanding the requirements of paragraph (b) of this subsection (3), the state licensing authority may review the limitation on the number of direct beneficial interest owners and may increase the number of allowable interests above fifteen based on reasonable considerations such as developments in state and federal financial regulations, market conditions, and the licensee's ability to access legitimate sources of capital.

(d) A direct beneficial interest owner that is a closely held business entity must consist entirely of natural persons who are United States citizens prior to the date of the application, including all parent and subsidiary entities.

(4) A retail marijuana business may include qualified institutional investors that own thirty percent or less of the retail marijuana business.

(5) (a) A person who intends to apply as a direct beneficial interest owner and is not a Colorado resident for at least one year prior to the date of application shall first submit a request to the state licensing authority for a finding of suitability as a direct beneficial interest owner. The person shall receive a finding of suitability prior to submitting an application to the state licensing authority to be a direct beneficial interest owner. Failure to receive a finding of suitability prior to application is grounds for denial by the state licensing authority.

(b) The state licensing authority shall perform a limited initial background check on qualified limited passive investors. If the initial background check provides reasonable cause for additional investigation, the state licensing authority may require a full background check.

(6) The state licensing authority shall review the retail marijuana business's operating documents to ensure compliance with this section.

(7) For purposes of this section, unless the context otherwise requires, "institutional investor" means:

(a) A bank as defined in section 3(a)(6) of the federal "Securities Exchange Act of 1934", as amended;

(b) An insurance company as defined in section 2(a)(17) of the federal "Investment Company Act of 1940", as amended;

(c) An investment company registered under section 8 of the federal "Investment Company Act of 1940", as amended;

(d) An investment adviser registered under section 203 of the federal "Investment Advisers Act of 1940", as amended;

(e) Collective trust funds as defined in section 3(c)(11) of the federal "Investment Company Act of 1940", as amended;

(f) An employee benefit plan or pension fund that is subject to the federal "Employee Retirement Income Security Act of 1974", as amended, excluding an employee benefit plan or pension fund sponsored by a licensee or an intermediary or holding company licensee that directly or indirectly owns five percent or more of a licensee;

(g) A state or federal government pension plan;

(h) A group comprised entirely of persons specified in subsections (a) to (g) of this subsection (7); or

(i) Any other entity identified through rule by the state licensing authority.



§ 12-43.4-307. Restrictions for applications for new licenses

(1) The state licensing authority shall not approve an application for the issuance of a state license pursuant to this article:

(a) Repealed.

(b) Until it is established that the applicant is, or will be, entitled to possession of the premises for which application is made under a lease, rental agreement, or other arrangement for possession of the premises or by virtue of ownership of the premises.



§ 12-43.4-308. Transfer of ownership

(1) A state license granted under the provisions of this article is not transferable except as provided in this section, but this section does not prevent a change of location as provided in section 12-43.4-309 (12).

(2) For a transfer of ownership, a license holder shall apply to the state licensing authority on forms prepared and furnished by the state licensing authority. Upon receipt of an application for transfer of ownership, the state licensing authority shall submit, within seven days, a copy of the application to the local jurisdiction to determine whether the transfer complies with local restrictions on transfer of ownership. In determining whether to permit a transfer of ownership, the state licensing authority shall consider only the requirements of this article, any rules promulgated by the state licensing authority, and any other local restrictions. The local jurisdiction may hold a hearing on the application for transfer of ownership. The local jurisdiction shall not hold a hearing pursuant to this subsection (2) until the local jurisdiction has posted a notice of hearing in the manner described in section 12-43.4-302 (1) on the licensed premises for a period of ten days and has provided notice of the hearing to the applicant at least ten days prior to the hearing. Any transfer of ownership hearing by the state licensing authority shall be held in compliance with the requirements specified in section 12-43.4-304.



§ 12-43.4-309. Licensing in general

(1) Local jurisdictions are authorized to adopt and enforce regulations for retail marijuana establishments that are at least as restrictive as the provisions of this article and any rule promulgated pursuant to this article.

(2) A retail marijuana establishment may not operate until it is licensed by the state licensing authority pursuant to this article and approved by the local jurisdiction. If an application is denied by the local licensing authority, the state licensing authority shall revoke the state-issued license. In connection with a license, the applicant shall provide a complete and accurate application as required by the state licensing authority.

(3) A retail marijuana establishment shall notify the state licensing authority in writing of the name, address, and date of birth of an owner, officer, or manager before the new owner, officer, or manager begins managing, owning, or associating with the operation. The owner, officer, manager, or employee must pass a fingerprint-based criminal history record check as required by the state licensing authority and obtain the required identification prior to being associated with, managing, owning, or working at the operation.

(4) A retail marijuana establishment shall not acquire, possess, cultivate, deliver, transfer, transport, supply, or dispense marijuana for any purpose except as authorized by section 16 of article XVIII of the state constitution and this article.

(5) All managers and employees of a retail marijuana establishment shall be residents of Colorado upon the date of their license application. All licenses granted pursuant to this article are valid for a period of one year after the date of issuance unless revoked or suspended pursuant to this article or the rules promulgated pursuant to this article.

(6) Before granting a state license, the state licensing authority may consider, except when this article specifically provides otherwise, the requirements of this article and any rules promulgated pursuant to this article, and all other reasonable restrictions that are or may be placed upon the licensee by the licensing authority.

(7) (a) Each license issued under this article is separate and distinct. It is unlawful for a person to exercise any of the privileges granted under a license other than the license that the person holds or for a licensee to allow any other person to exercise the privileges granted under the licensee's license. A separate license shall be required for each specific business or business entity and each geographical location.

(b) At all times, a licensee shall possess and maintain possession of the premises for which the license is issued by ownership, lease, rental, or other arrangement for possession of the premises.

(8) The licenses issued pursuant to this article must specify the date of issuance, the period of licensure, the name of the licensee, and the premises licensed. The licensee shall conspicuously place the license at all times on the licensed premises.

(9) In computing any time prescribed by this article, the day of the act, event, or default from which the designated time begins to run is not included. Saturdays, Sundays, and legal holidays are counted as any other day.

(10) A licensee shall report each transfer or change of financial interest in the license to the state and local licensing authorities and receive approval prior to any transfer or change pursuant to section 12-43.4-308. A report is required for transfers of capital stock of any corporation regardless of size.

(11) Each licensee shall manage the licensed premises himself or herself or employ a separate and distinct manager on the premises and shall report the name of the manager to the state and local licensing authorities. The licensee shall report any change in manager to the state and local licensing authorities within seven days after the change pursuant to section 12-43.4-308.

(12) (a) A licensee may move the permanent location to any other place in Colorado once permission to do so is granted by the state and local jurisdiction provided for in this article. Upon receipt of an application for change of location, the state licensing authority shall, within seven days, submit a copy of the application to the local jurisdiction to determine whether the transfer complies with all local restrictions on change of location.

(b) In permitting a change of location, the local jurisdiction shall consider all reasonable restrictions that are or may be placed upon the new location by the governing board of the municipality, city and county, or county, and any such change in location shall be in accordance with all requirements of this article and rules promulgated pursuant to this article.



§ 12-43.4-310. License renewal

(1) Ninety days prior to the expiration date of an existing license, the state licensing authority shall notify the licensee of the expiration date by first-class mail at the licensee's address of record with the state licensing authority. A licensee may apply for the renewal of an existing license to the state licensing authority not less than thirty days prior to the date of expiration. Upon receipt of an application for renewal of an existing license and any applicable fees, the state licensing authority shall submit, within seven days, a copy of the application to the local jurisdiction to determine whether the application complies with all local restrictions on renewal of licenses. The state licensing authority shall not accept an application for renewal of a license after the date of expiration, except as provided in subsection (2) of this section. The state licensing authority may extend the expiration date of the license and accept a late application for renewal of a license if the applicant has filed a timely renewal application with the local licensing authority. The state or the local licensing authority, in its discretion, subject to the requirements of this subsection (1) and subsection (2) of this section and based upon reasonable grounds, may waive the thirty-day time requirements set forth in this subsection (1).

(1.5) The state licensing authority may require an additional fingerprint request when there is a demonstrated investigative need.

(2) (a) Notwithstanding the provisions of subsection (1) of this section, a licensee whose license has been expired for not more than ninety days may file a late renewal application upon the payment of a nonrefundable late application fee of five hundred dollars to the state licensing authority. A licensee who files a late renewal application and pays the requisite fees may continue to operate until the state licensing authority takes final action to approve or deny the licensee's late renewal application unless the state licensing authority summarily suspends the license pursuant to article 4 of title 24, C.R.S., this article, and rules promulgated pursuant to this article.

(b) The state licensing authority may administratively continue the license and accept a later application for renewal of a license at the discretion of the state licensing authority.

(c) Notwithstanding the amount specified for the late application fee in paragraph (a) of this subsection (2), the state licensing authority by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., by reducing the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state licensing authority, by rule or as otherwise provided by law, may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.



§ 12-43.4-311. Inactive licenses

The state licensing authority, in its discretion, may revoke or elect not to renew any license if it determines that the licensed premises have been inactive, without good cause, for at least one year.



§ 12-43.4-312. Unlawful financial assistance

(1) The state licensing authority shall require a complete disclosure of all persons having a direct or indirect financial interest, and the extent of such interest, in each license issued under this article.

(2) This section is intended to prohibit and prevent the control of the outlets for the sale of retail marijuana or retail marijuana products by a person or party other than the persons licensed pursuant to the provisions of this article.






Part 4 - License Types

§ 12-43.4-401. Classes of licenses

(1) For the purpose of regulating the cultivation, manufacture, distribution, sale, and testing of retail marijuana and retail marijuana products, the state licensing authority in its discretion, upon receipt of an application in the prescribed form, may issue and grant to the applicant a license from any of the following classes, subject to the provisions and restrictions provided by this article 43.4:

(a) Retail marijuana store license;

(b) Retail marijuana cultivation facility license;

(c) Retail marijuana products manufacturing license;

(d) Retail marijuana testing facility license;

(e) Occupational licenses and registrations for owners, managers, operators, employees, contractors, and other support staff employed by, working in, or having access to restricted areas of the licensed premises, as determined by the state licensing authority. Upon receipt of an affirmation under penalty of perjury that the applicant is enrolled in a marijuana-based workforce development or training program operated by an entity licensed under this article 43.4 or by a school that is authorized by the division of private occupational schools in Colorado that will require access or employment within a premises licensed pursuant to this article 43.4 or article 43.3 of this title 12, the state licensing authority may exempt for up to two years based on the length of the program the residency requirement in section 12-43.4-309 (5) for a person applying for an occupational license for participation in a marijuana-based workforce development or training program. The state licensing authority may take any action with respect to a registration pursuant to this article 43.4 as it may with respect to a license pursuant to this article 43.4, in accordance with the procedures established pursuant to this article 43.4.

(f) Retail marijuana transporter license; and

(g) Retail marijuana business operator license.

(2) (a) A person may operate a licensed medical marijuana center, an optional cultivation facility, a medical marijuana-infused products manufacturing facility, and any retail marijuana establishment at the same location if the local jurisdiction permits a dual operation.

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), a dual medical marijuana center and retail marijuana store shall maintain separate licensed premises, including entrances and exits, inventory, point of sale operations, and record keeping.

(II) For a dual medical marijuana center and a retail marijuana store that only sells medical marijuana to persons twenty-one years of age or older, the state licensing authority must adopt rules concerning the licensed premises including but not limited to whether to allow single entrances and exits and virtual separation of inventory.

(c) A dual cultivation business operation shall maintain either physical or virtual separation of the two facilities and the plants and inventory of the two facilities.

(3) All persons licensed pursuant to this article shall collect sales tax on all retail sales made at a retail marijuana store.

(4) Notwithstanding any other provision of law to the contrary, a licensed retail cultivation facility or a licensed retail marijuana products manufacturer may compensate its employees using performance-based incentives.



§ 12-43.4-402. Retail marijuana store license - definitions

(1) (a) A retail marijuana store license shall be issued only to a person selling retail marijuana or retail marijuana products pursuant to the terms and conditions of this article.

(b) A retail marijuana store may cultivate its own retail marijuana if it obtains a retail marijuana cultivation facility license, or it may purchase retail marijuana from a licensed retail marijuana cultivation facility.

(c) Repealed.

(d) A retail marijuana store shall not accept any retail marijuana purchased from a retail marijuana cultivation facility unless the retail marijuana store is provided with evidence that any applicable excise tax due, pursuant to article 28.8 of title 39, C.R.S., was paid.

(e) The retail marijuana store shall track all of its retail marijuana and retail marijuana products from the point that they are transferred from a retail marijuana cultivation facility or retail marijuana products manufacturer to the point of sale.

(2) (a) Notwithstanding the provisions of this section, a retail marijuana store licensee may also sell retail marijuana products that are prepackaged and labeled as required by rules of the state licensing authority pursuant to section 12-43.4-202.

(b) A retail marijuana store licensee may transact with a retail marijuana products manufacturing licensee for the purchase of retail marijuana products upon a retail marijuana products manufacturing licensee's licensed premises or a retail marijuana store's licensed premises.

(3) (a) (I) A retail marijuana store may not sell more than one ounce of retail marijuana or its equivalent in retail marijuana products, including retail marijuana concentrate, except for nonedible, nonpsychoactive retail marijuana products, including ointments, lotions, balms, and other nontransdermal topical products during a single transaction to a person.

(II) Repealed.

(III) As used in this paragraph (a), "equivalent in retail marijuana products" has the same meaning as established by the state licensing authority by rule pursuant to section 12-43.4-202 (3)(a.5).

(b) (I) Prior to initiating a sale, the employee of the retail marijuana store making the sale shall verify that the purchaser has a valid identification card showing the purchaser is twenty-one years of age or older. If a person under twenty-one years of age presents a fraudulent proof of age, any action relying on the fraudulent proof of age shall not be grounds for the revocation or suspension of any license issued under this article.

(II) (A) If a retail marijuana store licensee or employee has reasonable cause to believe that a person is under twenty-one years of age and is exhibiting fraudulent proof of age in an attempt to obtain any retail marijuana or marijuana-infused product, the licensee or employee is authorized to confiscate such fraudulent proof of age, if possible, and shall, within seventy-two hours after the confiscation, remit to a state or local law enforcement agency. The failure to confiscate such fraudulent proof of age or to remit to a state or local law enforcement agency within seventy-two hours after the confiscation does not constitute a criminal offense.

(B) If a retail marijuana store licensee or employee believes that a person is under twenty-one years of age and is exhibiting fraudulent proof of age in an attempt to obtain any retail marijuana or retail marijuana-infused product, the licensee or employee or any peace or police officer, acting in good faith and upon probable cause based upon reasonable grounds therefor, may detain and question such person in a reasonable manner for the purpose of ascertaining whether the person is guilty of any unlawful act regarding the purchase of retail marijuana. The questioning of a person by an employee or a peace or police officer does not render the licensee, the employee, or the peace or police officer civilly or criminally liable for slander, false arrest, false imprisonment, malicious prosecution, or unlawful detention.

(4) A retail marijuana store may provide, except as required by section 12-43.4-202 (3)(a)(IV), a sample of its products to a facility that has a marijuana testing facility license from the state licensing authority for testing and research purposes. A retail marijuana store shall maintain a record of what was provided to the testing facility, the identity of the testing facility, and the results of the testing.

(5) All retail marijuana and retail marijuana products sold at a licensed retail marijuana store shall be packaged and labeled as required by rules of the state licensing authority pursuant to section 12-43.4-202.

(6) A licensed retail marijuana store shall comply with all provisions of article 34 of title 24, C.R.S., as the provisions relate to persons with disabilities.

(7) (a) A licensed retail marijuana store may only sell retail marijuana, retail marijuana products, marijuana accessories, nonconsumable products such as apparel, and marijuana related products such as childproof packaging containers, but shall be prohibited from selling or giving away any consumable product, including but not limited to cigarettes or alcohol, or edible product that does not contain marijuana, including but not limited to sodas, candies, or baked goods.

(b) A licensed retail marijuana store may not sell any retail marijuana or retail marijuana products that contain nicotine or alcohol, if the sale of the alcohol would require a license pursuant to article 46 or 47 of this title.

(c) A licensed retail marijuana store shall not sell retail marijuana or retail marijuana products over the internet nor deliver retail marijuana or retail marijuana products to a person not physically present in the retail marijuana store's licensed premises.

(8) The premises of a licensed retail marijuana store is the only place where an automatic dispensing machine that contains retail marijuana or retail marijuana products may be located. If a licensed retail marijuana store uses an automatic dispensing machine that contains retail marijuana and retail marijuana products, it must comply with the regulations promulgated by the state licensing authority for its use.

(9) Retail marijuana or retail marijuana products may not be consumed on the premises of a retail marijuana store.

(10) Notwithstanding any other provision of state law, sales of retail marijuana and retail marijuana products are not exempt from state or local sales tax.

(11) A display case containing marijuana concentrate must include the potency of the marijuana concentrate next to the name of the product.



§ 12-43.4-403. Retail marijuana cultivation facility license

(1) A retail marijuana cultivation facility license may be issued only to a person who cultivates retail marijuana for sale and distribution to licensed retail marijuana stores, retail marijuana products manufacturing licensees, or other retail marijuana cultivation facilities.

(2) Repealed.

(3) A retail marijuana cultivation facility shall remit any applicable excise tax due in accordance with article 28.8 of title 39, C.R.S., based on the average wholesale prices set by the state licensing authority.

(4) A retail marijuana cultivation facility shall track the marijuana it cultivates from seed or immature plant to wholesale purchase. Prior to delivery of any sold retail marijuana, the retail marijuana cultivation facility shall provide evidence that it paid any applicable excise tax on the retail marijuana due pursuant to article 28.8 of title 39, C.R.S.

(5) A retail marijuana cultivation facility may provide, except as required by section 12-43.4-202 (3)(a)(IV), a sample of its products to a facility that has a marijuana testing facility license from the state licensing authority for testing and research purposes. A retail marijuana cultivation facility shall maintain a record of what was provided to the testing facility, the identity of the testing facility, and the testing results.

(6) Retail marijuana or retail marijuana products may not be consumed on the premises of a retail marijuana cultivation facility.



§ 12-43.4-404. Retail marijuana products manufacturing license

(1) (a) A retail marijuana products manufacturing license may be issued to a person who manufactures retail marijuana products pursuant to the terms and conditions of this article.

(b) A retail marijuana products manufacturer may cultivate its own retail marijuana if it obtains a retail marijuana cultivation facility license, or it may purchase retail marijuana from a licensed retail marijuana cultivation facility. A retail marijuana products manufacturer shall track all of its retail marijuana from the point it is either transferred from its retail marijuana cultivation facility or the point when it is delivered to the retail marijuana products manufacturer from a licensed retail marijuana cultivation facility to the point of transfer to a licensed retail marijuana store.

(c) Repealed.

(d) A retail marijuana products manufacturer shall not accept any retail marijuana purchased from a retail marijuana cultivation facility unless the retail marijuana products manufacturer is provided with evidence that any applicable excise tax due pursuant to article 28.8 of title 39, C.R.S., was paid.

(e) A retail marijuana products manufacturer shall not:

(I) Add any marijuana to a food product where the manufacturer of the food product holds a trademark to the food product's name; except that a manufacturer may use a trademarked food product if the manufacturer uses the product as a component or as part of a recipe and where the marijuana product manufacturer does not state or advertise to the consumer that the final retail marijuana product contains a trademarked food product;

(II) Intentionally or knowingly label or package a retail marijuana product in a manner that would cause a reasonable consumer confusion as to whether the retail marijuana product was a trademarked food product; or

(III) Label or package a product in a manner that violates any federal trademark law or regulation.

(2) Retail marijuana products shall be prepared on a licensed premises that is used exclusively for the manufacture and preparation of retail marijuana or retail marijuana products and using equipment that is used exclusively for the manufacture and preparation of retail marijuana products; except that, if permitted by the local jurisdiction, a retail marijuana products manufacturing licensee may share the same premises as a medical marijuana-infused products manufacturing licensee so long as a virtual or physical separation of inventory is maintained pursuant to rule of the state licensing authority.

(3) All licensed premises on which retail marijuana products are manufactured shall meet the sanitary standards for retail marijuana product preparation promulgated pursuant to section 12-43.4-202 (3)(a)(XI).

(4) (a) The retail marijuana product shall be sealed and conspicuously labeled in compliance with this article and any rules promulgated pursuant to this article. The labeling of retail marijuana products is a matter of statewide concern.

(b) The standard symbol requirements as promulgated pursuant to section 12-43.4-202 (3)(c.5), do not apply to a multi-serving liquid retail marijuana product, which is impracticable to mark, if the product complies with all statutory and rule packaging requirements for multi-serving edibles and complies with the following enhanced requirements to reduce the risk of accidental ingestion. A multi-serving liquid must:

(I) Be packaged in a structure that uses a single mechanism to achieve both child-resistance and accurate pouring measurement of each liquid serving in increments equal to or less than ten milligrams of active THC per serving, with no more than one hundred milligrams of active THC total per package; and

(II) The measurement component is within the child-resistant cap or closure of the bottle and is not a separate component.

(5) Retail marijuana or retail marijuana products may not be consumed on the premises of a retail marijuana products manufacturing facility.

(6) A retail marijuana products manufacturer may provide, except as required by section 12-43.4-202 (3)(a)(IV), a sample of its products to a facility that has a retail marijuana testing facility license from the state licensing authority for testing and research purposes. A retail marijuana products manufacturer shall maintain a record of what was provided to the testing facility, the identity of the testing facility, and the results of the testing.

(7) An edible retail marijuana product may list its ingredients and compatibility with dietary practices.

(8) A licensed retail marijuana products manufacturer shall package and label each product manufactured as required by rules of the state licensing authority pursuant to section 12-43.4-202.

(9) All retail marijuana products that require refrigeration to prevent spoilage must be stored and transported in a refrigerated environment.



§ 12-43.4-405. Retail marijuana testing facility license - rules

(1) A retail marijuana testing facility license may be issued to a person who performs testing and research on retail marijuana and industrial hemp as regulated by article 61 of title 35, C.R.S. The facility may develop and test retail marijuana products and industrial hemp as regulated by article 61 of title 35, C.R.S. Prior to performing testing on industrial hemp, a facility shall verify that the person requesting the testing has received a registration from the commissioner as required by section 35-61-104, C.R.S.

(2) The state licensing authority shall promulgate rules pursuant to its authority in section 12-43.4-202 (1)(b) related to acceptable testing and research practices, including but not limited to testing, standards, quality control analysis, equipment certification and calibration, and chemical identification and other substances used in bona fide research methods.

(3) A person who has an interest in a retail marijuana testing facility license from the state licensing authority for testing purposes shall not have any interest in a licensed medical marijuana center, a licensed optional premises cultivation operation, a licensed medical marijuana-infused products manufacturer, a licensed retail marijuana store, a licensed retail marijuana cultivation facility, or a licensed retail marijuana products manufacturer. A person that has an interest in a licensed medical marijuana center, a licensed optional premises cultivation operation, a licensed medical marijuana-infused products manufacturer, a licensed retail marijuana store, a licensed retail marijuana cultivation facility, or a licensed retail marijuana products manufacturer shall not have an interest in a facility that has a retail marijuana testing facility license.



§ 12-43.4-406. Retail marijuana transporter license

(1) (a) A retail marijuana transporter license may be issued to a person to provide logistics, distribution, and storage of retail marijuana and retail marijuana products. Notwithstanding any other provisions of law, a retail marijuana transporter license is valid for two years, but cannot be transferred with a change of ownership. A licensed retail marijuana transporter is responsible for the retail marijuana and retail marijuana products once it takes control of the product.

(b) A licensed retail marijuana transporter may contract with multiple licensed retail marijuana businesses.

(c) On and after July 1, 2017, all retail marijuana transporters shall hold a valid retail marijuana transporter license; except that an entity licensed pursuant to this article that provides its own distribution is not required to have a retail marijuana transporter license to transport and distribute its products. The state licensing authority shall begin accepting applications after January 1, 2017.

(2) A retail marijuana transporter licensee may maintain a licensed premises to temporarily store retail marijuana and retail marijuana products and to use as a centralized distribution point. The licensed premises must be located in a jurisdiction that permits the operation of retail marijuana stores. A licensed retail marijuana transporter may store and distribute retail marijuana and retail marijuana products from this location. A storage facility must meet the same security requirements that are required to obtain a retail marijuana cultivation license.

(3) A retail marijuana transporter licensee shall use the seed-to-sale tracking system developed pursuant to section 12-43.4-202 (1) to create shipping manifests documenting the transport of retail marijuana and retail marijuana products throughout the state.

(4) A retail marijuana transporter licensee may:

(a) Maintain and operate one or more warehouses in the state to handle retail marijuana and retail marijuana products; and

(b) Deliver retail marijuana products on orders previously taken if the place where orders are taken and delivered is licensed.



§ 12-43.4-407. Retail marijuana business operator license

A retail marijuana business operator license may be issued to a person who operates a retail marijuana establishment licensed pursuant to this article, for an owner licensed pursuant to this article, and who may receive a portion of the profits as compensation.






Part 5 - Fees

§ 12-43.4-501. Fees

(1) The state licensing authority may charge and collect fees under this article. The application fee for a person applying pursuant to section 12-43.4-104 (1)(a) shall be five hundred dollars. The state licensing authority shall transfer two hundred fifty dollars of the fee to the marijuana cash fund and submit two hundred fifty dollars to the local jurisdiction in which the license is proposed to be issued.

(2) The application fee for a person applying pursuant to section 12-43.4-104 (1)(b) shall be five thousand dollars. The state licensing authority shall transfer two thousand five hundred dollars of the fee to the marijuana cash fund and remit two thousand five hundred dollars to the local jurisdiction in which the license is proposed to be issued. If the state licensing authority is considering raising the five-thousand-dollar application fee, it shall confer with each local jurisdiction in which a license under this article is issued prior to raising the application fee. If the application fee amount is changed, it must be split evenly between the marijuana cash fund and the local jurisdiction in which the license is proposed to be issued.

(3) A local jurisdiction in which a license under this article may be permitted may adopt and impose operating fees in an amount determined by the local jurisdiction on marijuana establishments located within the local jurisdiction.






Part 6 - Disciplinary Actions

§ 12-43.4-601. Suspension - revocation - fines

(1) In addition to any other sanctions prescribed by this article or rules promulgated pursuant to this article, the state licensing authority has the power, on its own motion or on complaint, after investigation and opportunity for a public hearing at which the licensee must be afforded an opportunity to be heard, to fine a licensee or to suspend or revoke a license issued by the authority for a violation by the licensee or by any of the agents or employees of the licensee of the provisions of this article, or any of the rules promulgated pursuant to this article, or of any of the terms, conditions, or provisions of the license issued by the state licensing authority. The state licensing authority has the power to administer oaths and issue subpoenas to require the presence of persons and the production of papers, books, and records necessary to the determination of a hearing that the state authority is authorized to conduct.

(2) The state licensing authority shall provide notice of suspension, revocation, fine, or other sanction, as well as the required notice of the hearing pursuant to subsection (1) of this section, by mailing the same in writing to the licensee at the address contained in the license and, if different, at the last address furnished to the authority by the licensee. Except in the case of a summary suspension, a suspension shall not be for a period longer than six months. If a license is suspended or revoked, a part of the fees paid therefor shall not be returned to the licensee. Any license may be summarily suspended by the state licensing authority without notice pending any prosecution, investigation, or public hearing pursuant to the terms of section 24-4-104 (4), C.R.S. Nothing in this section shall prevent the summary suspension of a license pursuant to section 24-4-104 (4), C.R.S.

(3) (a) Whenever a decision of the state licensing authority suspending a license for fourteen days or less becomes final, the licensee may, before the operative date of the suspension, petition for permission to pay a fine in lieu of having the license suspended for all or part of the suspension period. Upon the receipt of the petition, the state authority may, in its sole discretion, stay the proposed suspension and cause any investigation to be made which it deems desirable and may, in its sole discretion, grant the petition if the state licensing authority is satisfied that:

(I) The public welfare would not be impaired by permitting the licensee to operate during the period set for suspension and that the payment of the fine will achieve the desired disciplinary purposes; and

(II) The books and records of the licensee are kept in such a manner that the loss of sales that the licensee would have suffered had the suspension gone into effect can be determined with reasonable accuracy.

(b) The fine accepted shall be not less than five hundred dollars nor more than one hundred thousand dollars.

(c) Payment of a fine pursuant to the provisions of this subsection (3) shall be in the form of cash or in the form of a certified check or cashier's check made payable to the state or local licensing authority, whichever is appropriate.

(4) Upon payment of the fine pursuant to subsection (3) of this section, the state licensing authority shall enter its further order permanently staying the imposition of the suspension. Fines paid to the state licensing authority pursuant to subsection (3) of this section shall be transmitted to the state treasurer, who shall credit the same to the marijuana cash fund created in section 12-43.3-501.

(5) In connection with a petition pursuant to subsection (3) of this section, the authority of the state licensing authority is limited to the granting of such stays as are necessary for the authority to complete its investigation and make its findings and, if the authority makes such findings, to the granting of an order permanently staying the imposition of the entire suspension or that portion of the suspension not otherwise conditionally stayed.

(6) If the state licensing authority does not make the findings required in paragraph (a) of subsection (3) of this section and does not order the suspension permanently stayed, the suspension shall go into effect on the operative date finally set by the state licensing authority.

(7) No later than January 15 of each year, the state licensing authority shall compile a report of the preceding year's actions in which fines, suspensions, or revocations were imposed by the state licensing authority. The state licensing authority shall file one copy of the report with the chief clerk of the house of representatives, one copy with the secretary of the senate, and six copies in the joint legislative library.



§ 12-43.4-602. Disposition of unauthorized marijuana or marijuana products and related materials - rules

(1) The provisions of this section shall apply in addition to any criminal, civil, or administrative penalties and in addition to any other penalties prescribed by this article or any rules promulgated pursuant to this article. Any provisions in this article related to law enforcement shall be considered a cumulative right of the people in the enforcement of the criminal laws.

(2) Every licensee licensed under this article shall be deemed, by virtue of applying for, holding, or renewing such person's license, to have expressly consented to the procedures set forth in this section.

(3) A state or local agency shall not be required to cultivate or care for any retail marijuana or retail marijuana product belonging to or seized from a licensee. A state or local agency shall not be authorized to sell marijuana, retail or otherwise.

(4) If the state licensing authority issues a final agency order imposing a disciplinary action against a licensee pursuant to section 12-43.4-601, then, in addition to any other remedies, the licensing authority's final agency order may specify that some or all of the licensee's marijuana or marijuana product is not retail marijuana or a retail marijuana product and is an illegal controlled substance. The order may further specify that the licensee shall lose any interest in any of the marijuana or marijuana product even if the marijuana or marijuana product previously qualified as retail marijuana or a retail marijuana product. The final agency order may direct the destruction of any such marijuana and marijuana products, except as provided in subsections (5) and (6) of this section. The authorized destruction may include the incidental destruction of any containers, equipment, supplies, and other property associated with the marijuana or marijuana product.

(5) Following the issuance of a final agency order by the state licensing authority against a licensee and ordering destruction authorized by subsection (4) of this section, a licensee shall have fifteen days within which to file a petition for stay of agency action with the district court. The action shall be filed in the city and county of Denver, which shall be deemed to be the residence of the state licensing authority for purposes of this section. The licensee shall serve the petition in accordance with the Colorado rules of civil procedure. The district court shall promptly rule upon the petition and determine whether the licensee has a substantial likelihood of success on judicial review so as to warrant delay of the destruction authorized by subsection (4) of this section or whether other circumstances, including but not limited to the need for preservation of evidence, warrant delay of such destruction. If destruction is so delayed pursuant to judicial order, the court shall issue an order setting forth terms and conditions pursuant to which the licensee may maintain the retail marijuana and retail marijuana product pending judicial review and prohibiting the licensee from using or distributing the retail marijuana or retail marijuana product pending the review. The licensing authority shall not carry out the destruction authorized by subsection (4) of this section until fifteen days have passed without the filing of a petition for stay of agency action or until the court has issued an order denying stay of agency action pursuant to this subsection (5).

(6) A district attorney shall notify the state licensing authority if it begins investigating a retail marijuana establishment. If the state licensing authority has received notification from a district attorney that an investigation is being conducted, the state licensing authority shall not destroy any marijuana or marijuana products from the retail marijuana establishment until the destruction is approved by the district attorney.

(7) On or before January 1, 2014, the state licensing authority shall promulgate rules governing the implementation of this section.






Part 7 - Inspection of Books and Records

§ 12-43.4-701. Inspection procedures

(1) Each licensee shall keep a complete set of all records necessary to show fully the business transactions of the licensee, all of which shall be open at all times during business hours for the inspection and examination by the state licensing authority or its duly authorized representatives. The state licensing authority may require any licensee to furnish such information as it considers necessary for the proper administration of this article and may require an audit to be made of the books of account and records on such occasions as it may consider necessary by an auditor to be selected by the state licensing authority who shall likewise have access to all books and records of the licensee, and the expense thereof shall be paid by the licensee.

(2) The licensed premises, including any places of storage where retail marijuana or retail marijuana products are stored, cultivated, sold, dispensed, or tested shall be subject to inspection by the state or local jurisdictions and their investigators, during all business hours and other times of apparent activity, for the purpose of inspection or investigation. Access shall be required during business hours for examination of any inventory or books and records required to be kept by the licensees. When any part of the licensed premises consists of a locked area, upon demand to the licensee, such area shall be made available for inspection without delay, and, upon request by authorized representatives of the state or local jurisdiction, the licensee shall open the area for inspection.

(3) Each licensee shall retain all books and records necessary to show fully the business transactions of the licensee for a period of the current tax year and the three immediately prior tax years.






Part 8 - Judicial Review

§ 12-43.4-801. Judicial review

Decisions by the state licensing authority are subject to judicial review pursuant to section 24-4-106, C.R.S.






Part 9 - Unlawful Acts

§ 12-43.4-901. Unlawful acts - exceptions

(1) Except as otherwise provided in this article, it is unlawful for a person to consume retail marijuana or retail marijuana products in a licensed retail marijuana establishment, and it is unlawful for a retail marijuana licensee to allow retail marijuana or retail marijuana products to be consumed upon its licensed premises.

(2) It is unlawful for a person to:

(a) Buy, sell, transfer, give away, or acquire retail marijuana or retail marijuana products except as allowed pursuant to this article or section 16 of article XVIII of the state constitution; or

(b) Have an unreported financial interest or a direct interest in a license pursuant to this article; except that this paragraph (b) does not apply to banks or savings and loan associations supervised and regulated by an agency of the state or federal government, or to FHA-approved mortgagees, or to stockholders, directors, or officers thereof.

(3) It is unlawful for a person licensed pursuant to this article:

(a) To be within a limited-access area unless the person's license badge is displayed as required by this article, except as provided in section 12-43.4-701;

(b) To fail to designate areas of ingress and egress for limited-access areas and post signs in conspicuous locations as required by this article;

(c) To fail to report a transfer required by section 12-43.4-309 (10); or

(d) To fail to report the name of or a change in managers as required by section 12-43.4-309 (11).

(4) It is unlawful for any person licensed to sell retail marijuana or retail marijuana products pursuant to this article:

(a) To display any signs that are inconsistent with local laws or regulations;

(b) To use advertising material that is misleading, deceptive, or false, or that is designed to appeal to minors;

(c) To provide public premises, or any portion thereof, for the purpose of consumption of retail marijuana or retail marijuana products in any form;

(d) To have in possession or upon the licensed premises any marijuana, the sale of which is not permitted by the license;

(e) To sell or permit the sale of retail marijuana or retail marijuana products to a person under twenty-one years of age;

(f) To sell more than a quarter of an ounce of retail marijuana and no more than a quarter of an ounce equivalent of a retail marijuana product during a single transaction to a nonresident of the state;

(g) To have on the licensed premises any retail marijuana, retail marijuana products, or marijuana paraphernalia that shows evidence of the retail marijuana having been consumed or partially consumed;

(h) Distribute marijuana or marijuana products, with or without remuneration, directly to another person using a mobile distribution center;

(i) To violate the provisions of section 6-2-103 or 6-2-105, C.R.S.; or

(j) To abandon a licensed premises or otherwise cease operation without notifying the state and local licensing authorities at least forty-eight hours in advance and without accounting for and forfeiting to the state licensing authority for destruction all marijuana or products containing marijuana.

(5) Repealed.

(6) A person who commits any acts that are unlawful pursuant to this article or the rules authorized and adopted pursuant to this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.; except that a violation of paragraph (e) of subsection (4) of this section is a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. If a violation of this article or the rules authorized and adopted pursuant to this article also constitutes a violation of title 18, C.R.S., the violation shall be charged and prosecuted pursuant to title 18, C.R.S.






Part 10 - Repeal of Article

§ 12-43.4-1001. Sunset review - article repeal

(1) This article is repealed, effective September 1, 2019.

(2) Prior to the repeal of this article, the department of regulatory agencies shall conduct a sunset review as described in section 24-34-104 (5), C.R.S.






Part 11 - Severability

§ 12-43.4-1101. Severability

If any provision of this article is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of this article are valid, unless it appears to the court that the valid provisions of the statute are so essentially and inseparably connected with, and so dependent upon, the void provision that it cannot be presumed that the legislature would have enacted the valid provisions without the void one; or unless the court determines that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.









Article 43.5 - Professional Review - Health Care



Article 43.7 - Speech-Language Pathologists

§ 12-43.7-101. Short title

This article shall be known and may be cited as the "Speech-language Pathology Practice Act".



§ 12-43.7-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Speech-language pathology services are provided for the purpose of improving the abilities of those who have congenital or acquired speech, language, cognitive, feeding, and swallowing deficits;

(b) Speech-language pathologists provide specific therapy and treatments that are related to the effects of medical or dental diagnoses or congenital, genetic, or developmental conditions but do not provide medical or dental procedures, medications, or interventions that constitute the practice of medicine or dentistry;

(c) The professional roles and activities in speech-language pathology include clinical and educational services, which include evaluation, assessment, planning, and treatment; prevention and advocacy; education; administration; and research;

(d) This article is necessary to safeguard public health, safety, and welfare and to protect the public from incompetent, unethical, or unauthorized persons.

(2) The general assembly further determines that it is the purpose of this article to:

(a) Regulate persons who are representing or holding themselves out as speech-language pathologists or who are performing services that constitute speech-language pathology; and

(b) Exclude from regulation under this article those school speech-language pathologists who are paid solely by an administrative unit or state-operated program.



§ 12-43.7-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Administrative unit" has the same meaning as set forth in section 22-20-103 (1), C.R.S.

(2) "Department" means the department of regulatory agencies.

(3) "Director" means the director of the division of professions and occupations or the director's designee.

(4) "Division" means the division of professions and occupations in the department created in section 24-34-102, C.R.S.

(5) "School speech-language pathologist" means a person licensed by the department of education to provide speech-language pathology services that are paid for by an administrative unit or a state-operated program. "School speech-language pathologist" includes a school speech-language pathology assistant authorized by the department of education pursuant to section 22-60.5-111 (10), C.R.S., to provide speech-language pathology services that are paid for by an administrative unit or a state-operated program.

(6) "Speech-language pathologist" or "certificate holder" means a person certified to practice speech-language pathology under this article.

(7) (a) "Speech-language pathology" means the application of principles, methods, and procedures related to the development, disorders, and effectiveness of human communication and related functions, which includes providing prevention, screening, consultation, assessment or evaluation, treatment, intervention, management, counseling, collaboration, and referral services for disorders of:

(I) Speech, such as speech sound production, fluency, resonance, and voice;

(II) Language, such as phonology, morphology, syntax, semantics, pragmatic and social communication skills, and literacy skills;

(III) Feeding and swallowing; and

(IV) Cognitive aspects of communication, such as attention, memory, executive functioning, and problem solving.

(b) "Speech-language pathology" also includes establishing augmentative and alternative communication techniques and strategies, including the following:

(I) Developing, selecting, and prescribing augmentative or alternative communication systems and devices, such as speech generating devices;

(II) Providing services to individuals with hearing loss and their families, such as auditory training, speech reading, or speech and language intervention secondary to hearing loss;

(III) Screening individuals for hearing loss or middle ear pathology using conventional pure-tone air conduction methods, including otoscopic inspection, otoacoustic emissions, or screening tympanometry;

(IV) Using instrumentation such as videofluroscopy, endoscopy, or stroboscopy to observe, collect data, and measure parameters of communication and swallowing;

(V) Selecting, fitting, and establishing effective use of prosthetic or adaptive devices for communication, swallowing, or other upper aerodigestive functions, not including sensory devices used by individuals with hearing loss or the orthodontic movement of teeth for the purpose of correction of speech pathology conditions; and

(VI) Providing services to modify or enhance communication performance, such as accent modification and personal or professional communication efficacy.

(8) "State-operated program" has the same meaning as set forth in section 22-20-103 (28), C.R.S.



§ 12-43.7-104. Use of titles restricted

(1) Only a person required to be and who is certified as a speech-language pathologist under this article or licensed by the Colorado department of education to provide speech-language pathology services may advertise as or use the title "speech-language pathologist", "speech pathologist", "speech therapist", "speech correctionist", "speech clinician", "language pathologist", "voice therapist", "voice pathologist", "aphasiologist", or any other generally accepted terms, letters, or figures that indicate that the person is a certified speech-language pathologist.

(2) For a certificate holder who has successfully completed a doctoral degree in communication sciences and disorders as described in section 12-43.7-106 (1)(a), a certification to practice speech-language pathology issued pursuant to this article entitles the certificate holder to use the title "Doctor" or "Dr." when accompanied by the terms "speech-language pathology" or the letters "S.L.P."



§ 12-43.7-105. Certification required - exception

(1) Except as otherwise provided in this article 43.7, on and after July 1, 2013, a person shall not practice speech-language pathology or represent or hold himself or herself out as being able to practice speech-language pathology in this state without possessing a valid certification issued by the director in accordance with this article 43.7 and any rules adopted under this article 43.7 or a special services license issued by the department of education pursuant to section 22-60.5-210.

(2) A person described in section 12-43.7-108 (1) is not required to obtain certification under this article.



§ 12-43.7-106. Certification - application - qualifications - provisional certification - renewal - fees - rules

(1) Educational and experiential requirements. Every applicant for a certification as a speech-language pathologist must have:

(a) Successfully completed a master's or higher degree in communication sciences and disorders granted by an accredited institution of higher education recognized by the United States department of education;

(b) Successfully completed a speech-language pathology clinical fellowship approved by the director, as documented by the supervising clinician or a national certifying body approved by the director; and

(c) Passed the appropriate examination and clinical fellowships adopted by the director.

(2) Application. When an applicant has fulfilled the requirements of subsection (1) of this section, the applicant may apply for certification in the manner required by the director. The applicant shall submit an application fee with his or her application in an amount determined by the director. Additionally, if the applicant will provide speech-language pathology services to patients, the applicant shall submit to the director proof that the applicant has purchased and is maintaining or is covered by professional liability insurance in an amount determined by the director by rule.

(3) Certification. (a) Except as provided in paragraph (b) of this subsection (3), when an applicant has fulfilled the requirements of subsections (1) and (2) of this section, the director shall issue a certification to the applicant.

(b) The director may deny a certification if the applicant has committed any act that would be grounds for disciplinary action under section 12-43.7-110.

(4) Certification by endorsement. (a) An applicant for certification by endorsement shall file an application and pay a fee as determined by the director and shall hold a current, valid license or certification in a jurisdiction that requires qualifications substantially equivalent to those required for certification by subsection (1) of this section.

(b) An applicant for certification by endorsement shall submit with the application verification that the applicant has actively practiced for a period of time determined by rules of the director or otherwise maintained competency as determined by the director. Additionally, if the applicant will provide speech-language pathology services to patients, the applicant shall submit to the director proof that the applicant has purchased and is maintaining or is covered by professional liability insurance in an amount determined by the director by rule.

(c) Upon receipt of all documents required by paragraphs (a) and (b) of this subsection (4), the director shall review the application and make a determination of the applicant's qualification to be certified by endorsement.

(d) The director may deny the certification by endorsement if the applicant has committed an act that would be grounds for disciplinary action under section 12-43.7-110.

(5) Certification renewal. (a) A certificate holder shall renew the certification issued under this article according to a schedule of renewal dates established by the director. The certificate holder shall submit an application in the manner required by the director and shall pay a renewal fee in an amount determined by the director.

(b) Certifications shall be renewed or reinstated in accordance with the schedule established by the director, and the renewal or reinstatement shall be granted pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a certificate holder fails to renew his or her certification pursuant to the schedule established by the director, the certification expires. Any person whose certification has expired and who continues to practice speech-language pathology is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S., for reinstatement.

(6) Fees. (a) The director shall establish and collect fees under this article pursuant to section 24-34-105, C.R.S., and shall base the fees charged to speech-language pathologists certified under this article on the cost to administer the program divided by the total number of speech-language pathologists, as required by section 24-34-105, C.R.S. All fees collected under this article shall be determined, collected, and appropriated in the same manner as set forth in section 24-34-105, C.R.S., and periodically adjusted in accordance with section 24-75-402, C.R.S.

(b) Except as otherwise provided in this article, the division shall transmit all fees collected pursuant to this article to the state treasurer, who shall credit the fees to the division of professions and occupations cash fund created pursuant to section 24-34-105 (2)(b), C.R.S. The general assembly shall make annual appropriations from the division of professions and occupations cash fund for expenditures of the division incurred in the performance of its duties under this article.



§ 12-43.7-106.5. Provisional certification - qualifications - application - expiration - practice

(1) Educational and experiential requirements. An applicant for a provisional certification as a speech-language pathologist must:

(a) Successfully complete a master's or higher degree in communication sciences and disorders granted by an accredited institution of higher education recognized by the United States department of education; and

(b) Pass the appropriate examination and clinical fellowships adopted by the director.

(2) Application. On or after September 1, 2015, an applicant may apply for provisional certification in the manner required by the director. The applicant shall submit an application fee with the application in an amount determined by the director. If the applicant will provide speech-language pathology services to patients, the applicant also shall submit proof that he or she has purchased and is maintaining or is covered by professional liability insurance in an amount determined by the director by rule. Additionally, the applicant shall submit a plan for the completion of a speech-language pathology clinical fellowship, as specified in section 12-43.7-106 (1)(b).

(3) Provisional certification. (a) Except as provided in paragraph (b) of this subsection (3), when an applicant has fulfilled the requirements of subsections (1) and (2) of this section, the director shall issue a provisional certification to the applicant.

(b) The director may deny a provisional certification if the applicant has committed any act that would be grounds for disciplinary action under section 12-43.7-110.

(4) Expiration of provisional certification. (a) A provisional certification expires twenty-four months after issuance or upon the issuance of certification to the applicant under section 12-43.7-106, whichever occurs first.

(b) The director shall not renew a provisional certification.

(c) A provisional certificate holder may apply for certification in accordance with section 12-43.7-106 upon completion of a speech-language pathology clinical fellowship.

(5) Practice. A provisional certificate holder may practice speech-language pathology only under the general supervision of a speech-language pathologist who holds a certificate of clinical competence and has passed the appropriate examination and clinical fellowships adopted by the director.



§ 12-43.7-107. Continuing professional competency - rules

(1) (a) A speech-language pathologist shall maintain continuing professional competency to practice.

(b) The director shall establish a continuing professional competency program that includes, at a minimum, the following elements:

(I) A self-assessment of the knowledge and skills of a speech-language pathologist seeking to renew or reinstate a certification;

(II) Development, execution, and documentation of a learning plan based on the assessment; and

(III) Periodic demonstration of knowledge and skills through documentation of activities necessary to ensure at least minimal ability to safely practice the profession; except that a speech-language pathologist certified pursuant to this article need not retake any examination required by section 12-43.7-106 for initial certification.

(2) The director shall establish that a speech-language pathologist satisfies the continuing competency requirements of this section if the speech-language pathologist meets the continuing professional competency requirements of one of the following entities:

(a) An accrediting body approved by the director; or

(b) An entity approved by the director.

(3) (a) After the program is established, a speech-language pathologist shall satisfy the requirements of the program in order to renew or reinstate a certification to practice speech-language pathology.

(b) The requirements of this section apply to individual speech-language pathologists, and nothing in this section requires a person who employs or contracts with a speech-language pathologist to comply with this section.

(4) Records of assessments or other documentation developed or submitted in connection with the continuing professional competency program are confidential and not subject to inspection by the public or discovery in connection with a civil action against a speech-language pathologist or other professional regulated under this title. A person or the director shall not use the records or documents unless used by the director to determine whether a speech-language pathologist is maintaining continuing professional competency to engage in the profession.

(5) As used in this section, "continuing professional competency" means the ongoing ability of a speech-language pathologist to learn, integrate, and apply the knowledge, skill, and judgment to practice as a speech-language pathologist according to generally accepted standards and professional ethical standards.



§ 12-43.7-108. Scope of article - exclusions

(1) This article 43.7 does not prevent or restrict the practice, services, or activities of:

(a) A school speech-language pathologist whose compensation for speech-language pathology services is paid solely by an administrative unit or state-operated program;

(b) A person licensed or otherwise regulated in this state by any other law from engaging in his or her profession or occupation as defined in the law under which he or she is regulated;

(c) A person pursuing a course of study leading to a degree in speech-language pathology at an educational institution with an accredited speech-language pathology program if that person is designated by a title that clearly indicates his or her status as a student and if he or she acts under appropriate instruction and supervision;

(d) A person participating in good faith in a clinical fellowship if the experience constitutes a part of the experience necessary to meet the requirement of section 12-43.7-106 (1) and the person acts under appropriate supervision;

(e) Any legally qualified speech-language pathologist from another state or country when providing services on behalf of a temporarily absent speech-language pathologist certified in this state, so long as the uncertified speech-language pathologist is acting in accordance with rules adopted by the director. The uncertified practice must not occur more than once in any twelve-month period.

(f) A speech-language pathologist who possesses a special services license issued by the department of education pursuant to section 22-60.5-210.

(2) Nothing in this article requires or allows the department of education, the department of health care policy and financing, or any other state department to adopt or apply the standards contained in this article:

(a) As the standards for endorsing or otherwise authorizing school speech-language pathologists to provide speech-language pathology services that are paid for by an administrative unit or state-operated program; or

(b) For purposes of determining whether medicaid reimbursement may be obtained for speech-language pathology services.

(3) Nothing in this article requires a professional licensed, certified, registered, or otherwise regulated under this title or title 22, C.R.S., to obtain certification under this article, or subjects the professional to discipline under this article, for engaging in activities that are within his or her professional scope of practice.



§ 12-43.7-109. Limitations on authority

Nothing in this article authorizes a speech-language pathologist to engage in the practice of medicine, as defined in section 12-36-106, dentistry, as defined in sections 12-35-103 (5) and 12-35-113, or any other profession for which licensure, certification, or registration is required by this article.



§ 12-43.7-110. Grounds for discipline

(1) The director may take disciplinary action against a certificate holder pursuant to section 12-43.7-111 if the director finds that the certificate holder has represented or held himself or herself out as a certified speech-language pathologist after the expiration, suspension, or revocation of his or her certification.

(2) The director may revoke, suspend, or deny a certification, place a certificate holder on probation, issue a letter of admonition or a confidential letter of concern, impose a fine against a certificate holder, or issue a cease-and-desist order to a certificate holder in accordance with section 12-43.7-111 upon proof that the certificate holder:

(a) Has engaged in a sexual act with a person receiving services while a therapeutic relationship existed or within six months immediately following termination of the therapeutic relationship in writing. For the purposes of this paragraph (a):

(I) "Sexual act" means sexual contact, sexual intrusion, or sexual penetration, as defined in section 18-3-401, C.R.S.

(II) "Therapeutic relationship" means the period beginning with the initial evaluation and ending upon the written termination of treatment.

(b) Has falsified information in an application or has attempted to obtain or has obtained a certification by fraud, deception, or misrepresentation;

(c) Has an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, excessively or habitually uses or abuses alcohol or habit-forming drugs, or habitually uses a controlled substance, as defined in section 18-18-102, or other drugs having similar effects; except that the director has the discretion not to discipline the certificate holder if he or she is participating in good faith in an alcohol or substance use disorder treatment program approved by the director;

(d) (I) Failed to notify the director, as required by section 12-43.7-115, of a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that impacts the speech-language pathologist's ability to perform speech-language pathology with reasonable skill and safety to patients;

(II) Failed to act within the limitations created by a physical illness; a physical condition; or a behavioral, mental health, or substance use disorder that renders the certificate holder unable to perform speech-language pathology with reasonable skill and safety to the patient; or

(III) Failed to comply with the limitations agreed to under a confidential agreement entered pursuant to section 12-43.7-115;

(e) Has violated this article or aided or abetted or knowingly permitted any person to violate this article, a rule adopted under this article, or any lawful order of the director;

(f) Has failed to respond to a request or order of the director;

(g) Has been convicted of or pled guilty or nolo contendere to a felony or any crime related to the certificate holder's practice of speech-language pathology or has committed an act specified in section 12-43.7-112. A certified copy of the judgment of a court of competent jurisdiction of the conviction or plea is conclusive evidence of the conviction or plea. In considering the disciplinary action, the director is governed by section 24-5-101, C.R.S.

(h) Has fraudulently obtained, furnished, or sold any speech-language pathology diploma, certificate, certification, renewal of certification, or record or aided or abetted such act;

(i) Has failed to notify the director of the suspension or revocation of the person's past or currently held license, certificate, or certification required to practice speech-language pathology in this or any other jurisdiction;

(j) Has failed to respond in an honest, materially responsive, and timely manner to a complaint against the certificate holder;

(k) Has resorted to fraud, misrepresentation, or deception in applying for, securing, renewing, or seeking reinstatement of a certification in this or any other state, in applying for professional liability coverage, or in taking the examination required by this article;

(l) Has failed to refer a patient to the appropriate licensed, certified, or registered health care professional when the services required by the patient are beyond the level of competence of the speech-language pathologist or beyond the scope of speech-language pathology practice;

(m) Has refused to submit to a physical or mental examination when ordered by the director pursuant to section 12-43.7-114;

(n) Has failed to maintain or is not covered by professional liability insurance as required by section 12-43.7-106 (2) or (4) in the amount determined by the director by rule;

(o) Has willfully or negligently acted in a manner inconsistent with the health or safety of persons under his or her care;

(p) Has negligently or willfully practiced speech-language pathology in a manner that fails to meet generally accepted standards for speech-language pathology practice;

(q) Has failed to make essential entries on patient records or falsified or made incorrect entries of an essential nature on patient records; or

(r) Has otherwise violated any provision of this article or lawful order or rule of the director.

(3) Except as otherwise provided in subsection (2) of this section, the director need not find that the actions that are grounds for discipline were willful but may consider whether the actions were willful when determining the nature of disciplinary sanctions to impose.



§ 12-43.7-111. Disciplinary actions - judicial review

(1) (a) The director may commence a proceeding to discipline a certificate holder when the director has reasonable grounds to believe that the certificate holder has committed an act enumerated in section 12-43.7-110 or has violated a lawful order or rule of the director.

(b) In any proceeding under this section, the director may accept as evidence of grounds for disciplinary action any disciplinary action taken against a certificate holder in another jurisdiction if the violation that prompted the disciplinary action in the other jurisdiction would be grounds for disciplinary action under this article.

(2) The director shall conduct disciplinary proceedings in accordance with article 4 of title 24, C.R.S., and the director or an administrative law judge, as determined by the director, shall conduct the hearing and opportunity for review pursuant to that article. The director may exercise all powers and duties conferred by this article during the disciplinary proceedings.

(3) (a) The director may request the attorney general to seek an injunction, in any court of competent jurisdiction, to enjoin a person from committing an act prohibited by this article. When seeking an injunction under this paragraph (a), the attorney general is not required to allege or prove the inadequacy of any remedy at law or that substantial or irreparable damage is likely to result from a continued violation of this article.

(b) (I) In accordance with article 4 of title 24, C.R.S., and this article, the director may investigate, hold hearings, and gather evidence in all matters related to the exercise and performance of the powers and duties of the director.

(II) In order to aid the director in any hearing or investigation instituted pursuant to this section, the director or an administrative law judge appointed pursuant to paragraph (c) of this subsection (3) may administer oaths, take affirmations of witnesses, and issue subpoenas compelling the attendance of witnesses and the production of all relevant records, papers, books, documentary evidence, and materials in any hearing, investigation, accusation, or other matter before the director or an administrative law judge.

(III) Upon failure of any witness or certificate holder to comply with a subpoena or process and upon application by the director with notice to the subpoenaed person or certificate holder, the district court of the county in which the subpoenaed person or certificate holder resides or conducts business may issue an order requiring the person or certificate holder to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials; or to give evidence touching the matter under investigation or in question. If the person or certificate holder fails to obey the order of the court, the district court may hold the person or certificate holder in contempt of court.

(c) The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct hearings, take evidence, and make and report findings to the director.

(4) (a) The director, the director's staff, any person acting as a witness or consultant to the director, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article is immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, witness, or complainant, respectively, if the individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that his or her action was warranted by the facts.

(b) A person participating in good faith in making a complaint or report or in an investigative or administrative proceeding pursuant to this section is immune from any civil or criminal liability that otherwise might result by reason of the participation.

(5) A final action of the director is subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S. The director may institute a judicial proceeding in accordance with section 24-4-106, C.R.S., to enforce an order of the director.

(6) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the director shall not resolve the complaint by a deferred settlement, action, judgment, or prosecution.

(7) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, the complaint should be dismissed, but the director has noticed indications of possible errant conduct by the certificate holder that could lead to serious consequences if not corrected, the director may send a confidential letter of concern to the certificate holder.

(8) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action but should not be dismissed as being without merit, the director may send a letter of admonition to the certificate holder.

(b) When the director sends a letter of admonition to a certificate holder, the director shall notify the certificate holder of his or her right to request in writing, within twenty days after receipt of the letter, that the director initiate formal disciplinary proceedings to adjudicate the propriety of the conduct described in the letter of admonition.

(c) If the certificate holder timely requests adjudication, the director shall vacate the letter of admonition and shall process the matter by means of formal disciplinary proceedings.

(9) The director may include in a disciplinary order that allows the certificate holder to continue to practice on probation any conditions the director deems appropriate to assure that the certificate holder is physically, mentally, morally, and otherwise qualified to practice speech-language pathology in accordance with generally accepted professional standards of practice. If the certificate holder fails to comply with any conditions imposed by the director pursuant to this subsection (9), and the failure to comply is not due to conditions beyond the certificate holder's control, the director may order suspension of the certificate holder's certification to practice speech-language pathology in this state until the certificate holder complies with the conditions.

(10) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a certificate holder is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required certification, the director may issue an order to cease and desist the activity. The order must set forth the statutes and rules alleged to have been violated, the facts alleged to constitute the violation, and the requirement that all unlawful acts or uncertified practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (10), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. The director shall conduct the hearing pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(11) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other provision of this article, in addition to any specific powers granted pursuant to this article, the director may issue to the person an order to show cause as to why the director should not issue a final order directing the person to cease and desist from the unlawful act or uncertified practice.

(b) The director shall promptly notify a person against whom he or she issues an order to show cause pursuant to paragraph (a) of this subsection (11) and shall include in the notice a copy of the order, a statement of the factual and legal basis for the order, and the date set by the director for a hearing on the order. The director may serve the notice on the person against whom the order has been issued by personal service, by first-class, postage prepaid United States mail, or in another manner as may be practicable. Personal service or mailing of an order or document pursuant to this paragraph (b) constitutes notice of the order to the person.

(c) (I) The director shall conduct the hearing on an order to show cause no sooner than ten and no later than forty-five calendar days after the date the director transmits or serves the notification as provided in paragraph (b) of this subsection (11). The director may continue the hearing by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the director conduct the hearing later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (11) does not appear at the hearing, the director may present evidence that notification was properly sent or served on the person pursuant to paragraph (b) of this subsection (11) and any other evidence related to the matter that the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order becomes final as to that person by operation of law. The director shall conduct the hearing pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required certification, or has or is about to engage in acts or practices constituting a violation of this article, the director may issue a final cease-and-desist order directing the person to cease and desist from further unlawful acts or uncertified practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (11), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order is issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) is effective when issued and is a final order for purposes of judicial review.

(12) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged or is about to engage in an uncertified act or practice; an act or practice constituting a violation of this article, a rule promulgated pursuant to this article, or an order issued pursuant to this article; or an act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with the person.

(13) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested the attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(14) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order as provided in subsection (5) of this section.

(15) Any person whose certification is revoked or who surrenders his or her certification to avoid discipline is ineligible to apply for certification under this article for at least two years after the date of revocation of the certification. The director shall treat a subsequent application for certification from a person whose certification was revoked as an application for a new certification under this article.



§ 12-43.7-112. Unauthorized practice - penalties

A person who practices or offers or attempts to practice speech-language pathology without an active certification issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense. For the second or any subsequent offense, the person commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-43.7-113. Rule-making authority

The director shall promulgate rules as necessary for the administration of this article.



§ 12-43.7-114. Mental and physical examination of certificate holders

(1) If the director has reasonable cause to believe that a certificate holder is unable to practice with reasonable skill and safety, the director may order the certificate holder to take a mental or physical examination administered by a physician or other licensed health care professional designated by the director. Except where due to circumstances beyond the certificate holder's control, if the certificate holder fails or refuses to undergo a mental or physical examination, the director may suspend the certificate holder's certification until the director has made a determination of the certificate holder's fitness to practice. The director shall proceed with an order for examination and shall make his or her determination in a timely manner.

(2) The director shall include in an order requiring a certificate holder to undergo a mental or physical examination the basis of the director's reasonable cause to believe that the certificate holder is unable to practice with reasonable skill and safety. For purposes of a disciplinary proceeding authorized under this article, the certificate holder is deemed to have waived all objections to the admissibility of the examining physician's or licensed health care professional's testimony or examination reports on the grounds that they are privileged communication.

(3) The certificate holder may submit to the director testimony or examination reports from a physician chosen by the certificate holder and pertaining to any condition that the director has alleged may preclude the certificate holder from practicing with reasonable skill and safety. The director may consider the testimony and reports submitted by the certificate holder in conjunction with, but not in lieu of, the testimony and examination reports of the physician designated by the director.

(4) The results of a mental or physical examination ordered by the director shall not be used as evidence in any proceeding other than one before the director, are not a public record, and are not available to the public.



§ 12-43.7-115. Confidential agreement to limit practice - violation grounds for discipline

(1) If a speech-language pathologist suffers from a physical illness; a physical condition; or a behavioral or mental health disorder that renders him or her unable to practice speech-language pathology or practice as a speech-language pathologist with reasonable skill and patient safety, the speech-language pathologist shall notify the director of the physical illness; the physical condition; or the behavioral or mental health disorder in a manner and within a period of time determined by the director. The director may require the speech-language pathologist to submit to an examination to evaluate the extent of the physical illness; the physical condition; or the behavioral or mental health disorder and its impact on the speech-language pathologist's ability to practice with reasonable skill and safety to patients.

(2) (a) Upon determining that a speech-language pathologist with a physical illness; a physical condition; or a behavioral or mental health disorder is able to render limited speech-language pathology services with reasonable skill and patient safety, the director may enter into a confidential agreement with the speech-language pathologist in which the speech-language pathologist agrees to limit his or her practice based on the restrictions imposed by the physical illness; the physical condition; or the behavioral or mental health disorder, as determined by the director.

(b) The agreement must specify that the speech-language pathologist is subject to periodic reevaluations or monitoring as determined appropriate by the director.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or of monitoring.

(d) By entering into an agreement with the director pursuant to this section to limit his or her practice, the speech-language pathologist is not engaging in activities that constitute grounds for discipline pursuant to section 12-43.7-110. The agreement is an administrative action and does not constitute a restriction or discipline by the director. However, if the speech-language pathologist fails to comply with the terms of an agreement entered into pursuant to this section, the failure constitutes grounds for disciplinary action under section 12-43.7-110 (2)(d), and the speech-language pathologist is subject to discipline in accordance with section 12-43.7-111.

(3) This section does not apply to a licensee subject to discipline under section 12-43.7-110 (2)(c).



§ 12-43.7-116. Protection of medical records - certificate holder's obligations - verification of compliance - noncompliance grounds for discipline - rules

(1) Each speech-language pathologist responsible for patient records shall develop a written plan to ensure the security of patient medical records. The plan must address at least the following:

(a) The storage and proper disposal of patient medical records;

(b) The disposition of patient medical records in the event the certificate holder dies, retires, or otherwise ceases to practice or provide speech-language pathology services to patients; and

(c) The method by which patients may access or obtain their medical records promptly if any of the events described in paragraph (b) of this subsection (1) occur.

(2) Upon initial certification under this article and upon renewal of a certification, the applicant or certificate holder shall attest to the director that he or she has developed a plan in compliance with this section.

(3) A certificate holder shall inform each patient in writing of the method by which the patient may access or obtain his or her medical records if an event described in paragraph (b) of subsection (1) of this section occurs.

(4) A speech-language pathologist who fails to comply with this section is subject to discipline in accordance with section 12-43.7-111.

(5) The director may adopt rules reasonably necessary to implement this section.



§ 12-43.7-117. Severability

If any provision of this article is held invalid, the invalidity does not affect other provisions of this article that can be given effect without the invalid provision.



§ 12-43.7-118. Repeal of article - review of functions

This article 43.7 is repealed, effective September 1, 2022. Before its repeal, the director's powers, duties, and functions under this article 43.7 are scheduled for review in accordance with section 24-34-104.






Article 43.9 - Colorado Hospital Commission






General - Continued

Article 44 - Hotels and Food Service Establishments

Part 1 - Hotels



Part 2 - Food Service Establishments



Part 3 - Innkeepers' Rights






Article 44.5 - Indian Arts and Crafts Sales



Article 45 - Landscape Architects

§ 12-45-101. Short title

This article shall be known and may be cited as the "Landscape Architects Professional Licensing Act".



§ 12-45-102. Legislative declaration

The general assembly hereby finds and declares that the regulatory authority established in this article is necessary to safeguard the health, safety, and welfare of the people of Colorado by preventing the improper design of public domain landscape infrastructure by unauthorized, unqualified, and incompetent persons.



§ 12-45-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" or "state board" means the state board of landscape architects, created in section 12-45-105.

(2) "Director" means the director of the division of professions and occupations in the department of regulatory agencies.

(3) "Division" means the division of professions and occupations in the department of regulatory agencies.

(4) "Habit-forming drug" means a drug or medicine required to be labeled under section 25-5-415, C.R.S., or the "Federal Food, Drug, and Cosmetic Act", 21 U.S.C. sec. 301 et seq., as a habit-forming drug.

(5) "Infrastructure" means elements of the public domain that support developments such as roads, streets, parks, plazas, and other places that are not privately owned and managed.

(6) "Landscape architect" means a person who engages in the practice of landscape architecture.

(7) "Planning" means preparing layouts and schemes for land areas, infrastructure systems, facilities, or objects. "Planning" includes technical documentation.

(8) (a) "Practice of landscape architecture" means:

(I) The application of landscape architectural higher education, training, and experience as well as required mathematical, physical, and social science skills to consult, evaluate, plan, and design projects and improvements principally directed at the functional and aesthetic uses of land;

(II) Collaboration with architects and engineers during the design of public infrastructure projects such as roads, bridges, buildings, and other structures, concerning the functional and aesthetic requirements of the area and project site; or

(III) Assistance in the preparation and administration of construction documents, contracts, and contract offers related to site landscape improvements.

(b) "Practice of landscape architecture" does not include acts exempted by section 12-45-118.

(9) "Substantial gift" means a gift, donation, or other consideration sufficient to influence a person to act in a specific manner. The term does not include a gift of nominal value such as reasonable entertainment or hospitality or an employer's reward to an employee for work performed.

(10) "Supervision" means the actions taken by a landscape architect in directing, personally reviewing, correcting, or approving the work performed by an employee or subcontractor of the landscape architect.



§ 12-45-104. License required

On and after January 1, 2008, a person shall not practice landscape architecture or represent himself or herself as a landscape architect unless the person has a license issued by the board. A person licensed by the board is entitled to use the stamp specified in section 12-45-117, which shall constitute a professional credential attesting to the minimum competence of the landscape architect.



§ 12-45-105. Board - composition - appointments - terms

(1) There is hereby created in the division the Colorado state board of landscape architects. The board shall consist of five members who shall have the following qualifications:

(a) Three members shall:

(I) Be licensed landscape architects in Colorado or persons who are eligible to be licensed in Colorado as landscape architects at the time of the formation of the board;

(II) Have at least three years of experience in the practice of landscape architecture; and

(III) Be residents of the state of Colorado.

(b) (I) Two members shall:

(A) Not be licensed landscape architects nor practice landscape architecture in any jurisdiction;

(B) Not have a current or prior significant personal or financial interest in the practice of landscape architecture; and

(C) Be residents of the state of Colorado.

(II) Of the two members appointed pursuant to this paragraph (b), one member shall be a building or landscape contractor in Colorado.

(2) Appointments to the board shall be made by the governor and shall be made to provide for staggering of terms of members so that not more than two members' terms expire each year. Thereafter appointments shall be for terms of four years. Each board member shall hold office until the expiration of the term for which the member is appointed or until a successor has been duly appointed and qualified. Appointees shall be limited to two full terms. The governor may remove a member of the board for misconduct, incompetence, neglect of duty, or an act that would justify the revocation of the board member's license to practice landscape architecture, if applicable.

(3) The board shall meet on or before August 30 of each year and elect from its members a chair and vice-chair. The board shall meet at such other times as it deems necessary, but not less than twice a year.



§ 12-45-106. Immunity

(1) A member of the board or the board's staff, a person acting as a witness or consultant to the board, and a witness testifying in a proceeding authorized under this article shall be immune from liability in a civil action for acts occurring while acting in his or her capacity as a board member, member of the board's staff, consultant, or witness if the person acting in good faith within the scope of his or her respective capacity made a reasonable effort to obtain the facts of the matter as to which he or she acted and acted with the reasonable belief that the action was warranted by the facts.

(2) Any person participating in good faith in making a complaint or participating in an investigation or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.



§ 12-45-107. Powers and duties of board - rules

(1) The board shall have the following powers and duties:

(a) To promulgate rules necessary to effectuate this article;

(b) To examine license applicants for qualifications;

(c) To review special cases as authorized in this article;

(d) To grant the licenses of duly qualified applicants to practice landscape architecture in accordance with this article;

(e) (I) To administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to perform the functions of this paragraph (e) and to take evidence and to make findings and report them to the board.

(II) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(f) To adopt and use a seal;

(g) To conduct hearings in accordance with section 24-4-105, C.R.S., upon complaints concerning the conduct of landscape architects; except that the board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct such hearings;

(h) To refer for prosecution by the district attorney or the attorney general persons violating this article;

(i) To require a licensed landscape architect to have a stamp as prescribed by the board; and

(j) To deny the issuance or renewal of, suspend for a specified period, or revoke a license; issue a letter of admonition to or censure or place on probation any person who, while holding a landscape architect license, violates any provision of this article; issue confidential letters of concern; issue cease-and-desist orders; or impose other conditions or limitations on a licensee.



§ 12-45-108. Management of fees and expenses of board

(1) Fees collected pursuant to section 12-45-111 shall be transmitted to the state treasurer, who shall credit the same in accordance with section 24-34-105, C.R.S. The general assembly shall make annual appropriations pursuant to said section for the expenditures of the board.

(2) The board may employ such technical, clerical, investigative, or other assistance necessary for the proper performance of the board's duties, subject to the provisions of section 13 of article XII of the state constitution, and may make expenditures that are necessary for the proper performance of the board's duties under this article.



§ 12-45-109. Records

(1) The board shall keep a record of its proceedings, a register of all applications for licensing, and other information deemed necessary by the board.

(2) The records of the board shall be public records pursuant to article 72 of title 24, C.R.S. Copies of records and papers of the board or the department of regulatory agencies concerning the administration of this article, when certified and authenticated by seal, shall be received by a court in the same manner as original documents.



§ 12-45-110. Licensure - application - qualifications - rules

(1) Application. (a) An application for licensure shall include evidence of the education and practical experience required by this section and the rules of the board.

(b) A person applying for licensure under this article shall disclose whether he or she has been denied licensure or disciplined as a landscape architect or practiced landscape architecture in violation of this article. If an applicant has violated this article, the board may deny an application for licensure. When determining whether a person has violated this article, section 24-5-101, C.R.S., shall govern the board's actions.

(c) Applicants may seek licensure in one of the following manners:

(I) Licensure by examination as described in subsection (3) of this section;

(II) Licensure by endorsement as described in subsection (4) of this section; or

(III) Licensure by prior practice as described in subsection (5) of this section.

(2) Education and experience. The board shall set minimum educational and experience requirements for licensure by examination, subject to the following guidelines:

(a) The board may require either:

(I) (A) Practical experience for a specified period, not to exceed three years, or education or experience determined by the board to be substantially equivalent; and

(B) A professional degree from a program accredited by the landscape architectural accreditation board, or any successor organization, or education or experience determined by the board to be substantially equivalent; or

(II) Practical experience for a specified period, not to exceed ten years, under the direct supervision of a licensed landscape architect or a landscape architect with an equivalent level of competence as defined by rules of the board; or

(III) A combination of such practical experience and education, not to exceed ten years.

(b) One year of the experience required by this subsection (2) may be practical field experience in construction techniques, teaching, or research in a program accredited by the landscape architectural accreditation board or an equivalent successor organization.

(c) Subject to review and approval by the board pursuant to rules, a graduate of an unaccredited program of landscape architecture or a related field shall be eligible to substitute education for the practical experience required by the board pursuant to this subsection (2).

(d) (I) Prior to licensure, an applicant by examination shall pass an examination developed or adopted by the board that measures the minimum level of competence necessary to be a licensed landscape architect. The board shall designate and notify applicants of the time and location for examinations. The board may engage a private contractor to administer the examinations.

(II) The board may adopt the examinations, recommended grading procedures, and educational and practical experience requirements and equivalents of the council of landscape architectural registration boards or a successor organization if such examinations, procedures, and requirements and equivalents do not conflict with the requirements of this article.

(3) Licensure by examination. (a) Before being licensed pursuant to this subsection (3), an applicant for licensure by examination shall pass an examination developed or adopted by the board to measure the minimum level of competence.

(b) The board shall designate a time and location for examinations and shall notify applicants of this time and location in a timely manner. The board may contract for assistance in administering the examinations.

(c) The board may adopt the examinations, recommended grading procedures, and educational and practical experience requirements of the council of landscape architectural registration boards or any substantially equivalent successor organization if such examinations, procedures, and requirements do not conflict with the requirements of this article.

(4) Licensure by endorsement. (a) An applicant for licensure by endorsement shall file an application as prescribed by the board and shall hold a current valid license or registration in a jurisdiction requiring qualifications substantially equivalent to those required for licensure by subsections (2) and (3) of this section.

(b) The board shall provide procedures for an applicant to apply directly to the board for a license by endorsement. A certified record from the council of landscape architectural registration boards, or its successor organization, shall qualify a candidate to submit an application to the board for licensure by endorsement.

(c) The board may develop or adopt a supplementary examination to measure the minimum competence of applicants for licensure by endorsement. The supplementary examination shall be administered at the discretion of the board when an applicant for licensure by endorsement has otherwise failed to sufficiently demonstrate minimum competence.

(5) Licensure by prior practice. (a) The board shall adopt rules authorizing the issuance of a license to qualified candidates who practiced landscape architecture before January 1, 2008.

(b) The following evidence, as verified by the board, shall be acceptable as proof that a candidate is qualified for licensure by prior practice:

(I) (A) A diploma or certificate of graduation from a landscape architecture degree program accredited by the landscape architecture accreditation board or its successor organization; and

(B) Evidence of at least six years of practical experience in the practice of landscape architecture sufficient to satisfy the board that the applicant has minimum competence in the practice of landscape architecture; or

(II) Evidence that the applicant has at least ten years of practical experience in the practice of landscape architecture sufficient to satisfy the board that the applicant has minimum competence in the practice of landscape architecture.

(c) All experience required to qualify for licensure by prior practice shall be obtained before January 1, 2008; except that one year of required experience for licensure by prior practice may accrue after January 1, 2008.

(d) The board may develop or adopt a supplementary examination to measure the minimum competence of applicants for licensure by prior practice. The supplementary examination shall be administered at the discretion of the board when an applicant for licensure by prior practice has otherwise failed to sufficiently demonstrate minimum competence.

(6) Issuance of license. Upon application and satisfaction of the requirements of this section, the board shall issue a license to practice landscape architecture. The board is not required to issue a license if the applicant is subject to discipline pursuant to this article.

(7) Lapse of application. If an applicant fails to meet the licensing requirements within three years after filing an application, the application shall be void. The board may authorize an applicant for licensure by examination to reattempt the examination without limitation and may exempt an applicant from this subsection (7) so long as the applicant reattempts the examination within thirty-one months after the last examination.

(8) Renewal and reinstatement. All licenses shall expire pursuant to a schedule established by the director. Licenses shall be renewed or reinstated pursuant to section 24-34-102 (8), C.R.S. The director may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director, the license shall expire. Any person whose license has expired shall be subject to penalties provided in this article or in section 24-34-102 (8), C.R.S. All fees collected under this article shall be deposited in accordance with section 12-45-111.



§ 12-45-111. Fees

The director shall establish a schedule of reasonable fees for applications, licenses, renewal of licenses, inactive status, and late fees. The fees shall be set, collected, and credited pursuant to section 24-34-105, C.R.S.



§ 12-45-112. Professional liability

(1) The shareholders, members, or partners of an entity that practices landscape architecture are liable for the acts, errors, and omissions of the employees, members, and partners of the entity, except when the entity maintains a qualifying policy of professional liability insurance as set forth in subsection (2) of this section.

(2) (a) A qualifying policy of professional liability insurance shall meet the following minimum standards:

(I) The policy shall insure the entity against liability imposed upon it by law for damages arising out of the negligent acts, errors, and omissions of all professional and nonprofessional employees, members, and partners; and

(II) The insurance shall be in a policy amount of at least seventy-five thousand dollars multiplied by the total number of landscape architects in or employed by the entity, up to a maximum of five hundred thousand dollars.

(b) In addition, the policy may include:

(I) A provision stating that the policy shall not apply to the following:

(A) A dishonest, fraudulent, criminal, or malicious act or omission of the insured entity or of any stockholder, employee, member, or partner of the insured entity;

(B) The conduct of a business enterprise that is not the practice of landscape architecture by the insured entity;

(C) The conduct of a business enterprise in which the insured entity may be a partner or that may be controlled, operated, or managed by the insured entity in its own or in a fiduciary capacity, including, but not limited to, the ownership, maintenance, or use of property;

(D) Bodily injury, sickness, disease, or death of a person; or

(E) Damage to, or destruction of, tangible property owned by the insured entity;

(II) Any other reasonable provisions with respect to policy periods, territory, claims, conditions, and ministerial matters.



§ 12-45-113. Grounds for disciplinary action

(1) The board shall investigate the activities of a licensee or other person upon its own motion or upon the receipt of a written, signed complaint alleging grounds for disciplinary action under this article.

(2) Grounds for disciplinary action shall include:

(a) Fraud or a material misstatement of fact made in procuring or attempting to procure a license;

(b) An act or omission that fails to meet the generally accepted standards of the practice of landscape architecture and that endangers life, health, property, or the public welfare;

(c) Fraud or deceit in the practice of landscape architecture;

(d) Affixing a seal or authorizing a seal to be affixed to a document if such act misleads another into incorrectly believing that a licensed landscape architect was the document's author or was responsible for its preparation;

(e) Violation of or aiding or abetting in the violation of this article, a rule promulgated by the board under this article, or an order of the board issued under this article;

(f) Being convicted of or pleading nolo contendere to a felony in Colorado or to any crime outside Colorado that would constitute a felony in Colorado, if the felony or other crime concerns the practice of landscape architecture. A certified copy of the judgment of a court of competent jurisdiction of a conviction or plea shall be presumptive evidence of the conviction or plea in any hearing under this article. The board shall be governed by section 24-5-101, C.R.S., when considering the conviction or plea.

(g) Use of false, deceptive, or misleading advertising;

(h) Habitual or excessive use or abuse of alcohol or a habit-forming drug or habitual use of a controlled substance, as defined in section 18-18-102 (5), C.R.S., or other drug having similar effects, when the use or abuse renders the landscape architect unfit to engage in the practice of landscape architecture;

(i) Use of a schedule I controlled substance, as defined in section 18-18-203, C.R.S.;

(j) Failure to report to the board a landscape architect known to have violated this article or any board order or rule. Potential violations of this paragraph (j) include knowledge of an action or arbitration in which claims regarding the life and safety of the users of a site are alleged.

(k) Making or offering a substantial gift to influence a prospective or existing client or employer to use or refrain from using a specific landscape architect;

(l) Failure to exercise adequate professional supervision of persons assisting in the practice of landscape architecture under a licensed landscape architect;

(m) Performing services beyond the competence, training, or education of a landscape architect;

(n) Selling, fraudulently obtaining, or fraudulently furnishing a license or renewal of a license to practice landscape architecture;

(o) Practicing landscape architecture or advertising, representing, or holding oneself out as a licensed landscape architect or using the title "landscape architect" or "licensed landscape architect" unless the person is licensed pursuant to this article; or

(p) Otherwise violating any provision of this article.

(3) A disciplinary action in another state or jurisdiction taken on grounds that would constitute a violation under this article shall be prima facie evidence of grounds for disciplinary action under this section.



§ 12-45-114. Disciplinary actions by board - licenses denied, suspended, or revoked - cease-and-desist orders

(1) The board may deny, refuse to renew, suspend, or revoke any license, may place a licensee on probation, may place conditions or limitations on the license, or may impose a censure or fine if, after notice and hearing, the board determines that the licensee has committed any of the acts specified in section 12-45-113.

(2) (a) When a complaint or investigation discloses an instance of misconduct that, in the board's opinion, does not warrant formal action but that should not be dismissed as being without merit, the board may issue and send to the licensee, by certified mail, a written letter of admonition.

(b) When a letter of admonition is sent by the board, the licensee shall be advised that he or she has the right to request, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) Upon receipt of a timely request for adjudication pursuant to paragraph (b) of this subsection (2), the board shall void the letter of admonition and shall institute formal disciplinary proceedings to address the matter.

(3) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, a confidential letter of concern may be issued to the licensee. The confidential letter of concern and notice of the issuance of the letter shall be sent to the licensee by certified mail. Issuance of a confidential letter of concern shall not be construed to be discipline.

(4) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(5) If the board determines that a person licensed to practice landscape architecture pursuant to this article is subject to disciplinary action under this section, the board may, in lieu of or in addition to other discipline, require a licensee to take courses of professional training or education. The board shall determine the educational conditions to be imposed on the licensee, including, but not limited to, the type and number of hours of training or education. All training or education courses are subject to approval by the board, and the licensee shall furnish proof of satisfactory completion of the training or education.

(6) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required license, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (6), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(7) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the board may issue to such person an order to show cause as to why the board should not issue a final order directing the person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (7) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom the order is issued. Personal service or mailing of an order or document pursuant to this subsection (7) shall constitute notice of the order and hearing to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (7). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (7) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (7) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license, or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued, directing the person to cease and desist from further unlawful acts or unlicensed practice.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (7), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(8) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the board may enter into a stipulation with such person.

(9) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(10) Any disciplinary action taken by the board and judicial review of such action shall be in accordance with the provisions of article 4 of title 24, C.R.S., and the hearing and opportunity for review shall be conducted pursuant to said article by the board or an administrative law judge at the board's discretion.

(11) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in section 12-45-116.

(12) (a) In addition to the penalties provided for in this section, and in lieu of revoking a license upon a finding of misconduct by the board, a person who violates this article or rules promulgated pursuant to this article may be punished by a fine not to exceed five thousand dollars.

(b) A fine collected pursuant to this subsection (12) shall be transmitted to the state treasurer, who shall credit the same to the general fund.

(13) Except as provided in subsection (14) of this section, a license that is revoked shall not be reinstated within two years after the effective date of the revocation.

(14) On its own motion or upon application after the imposition of discipline, the board may reconsider its prior action and reinstate a license, terminate suspension or probation, or reduce the severity of its prior disciplinary action.



§ 12-45-115. Unauthorized practice - penalties

(1) Any person who practices or offers or attempts to practice landscape architecture without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and, for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) A violation of this section may be prosecuted by the district attorney of the judicial district in which the offense was committed or by the attorney general of the state of Colorado in the name of the people of the state of Colorado. In such action, the court may issue an order, enter judgment, or issue a preliminary or final injunction.



§ 12-45-116. Judicial review

A person aggrieved by a final action or order of the board may seek judicial review pursuant to section 24-4-106, C.R.S.



§ 12-45-117. Landscape architect's stamp

(1) A licensed landscape architect shall obtain a stamp of a design authorized by the board. The stamp shall bear the name, date of licensing, and license number of the landscape architect, together with the legend "Colorado - Licensed Landscape Architect".

(2) A landscape architect's records and documents shall be prepared, recorded, and retained in the following manner:

(a) The stamp, signature of the landscape architect whose name appears on the stamp, and date of the landscape architect's signature shall be placed on reproductions of drawings to establish a record set of contract documents.

(b) The record set shall be prominently identified and shall be for the permanent record of the landscape architect, the project owner, and the regulatory authorities who have jurisdiction over the project.

(c) The stamp and the date the document is stamped shall be placed on the cover, title page, and table of contents of specifications and on each reproduction of drawings prepared under the direct supervision of the landscape architect.

(d) Subsequently issued addenda, revisions, clarifications, or other modifications shall be properly identified and dated for the record set.

(e) Where consultant drawings and specifications are incorporated into the record set, their origin shall be clearly identified and dated to distinguish them from stamped documents.

(f) Except as required for compliance with a federal contract, the landscape architect shall not stamp reproductions or copies that are transferred from the landscape architect's possession or supervision.

(g) A record set shall be retained by the landscape architect for a minimum of three years after beneficial occupancy or beneficial use of the project.

(h) One original document may be stamped, signed, and dated as required for federal government contracts.

(3) The board, by rule, may authorize the use of an electronic stamp, an electronic seal, and recording of electronic records in a manner substantially equivalent to the requirements of subsections (1) and (2) of this section.



§ 12-45-118. Exemptions

(1) The following shall be exempt from the provisions of this article:

(a) The practice of architecture by licensed architects pursuant to part 3 of article 25 of this title;

(b) The practice of professional engineering by registered professional engineers pursuant to part 1 of article 25 of this title;

(c) The practice of professional land surveying by licensed land surveyors pursuant to part 2 of article 25 of this title;

(d) Residential landscape design, consisting of landscape design services for single- and multi-family residential properties of four or fewer units not including common areas;

(e) The design of irrigation systems by professionals qualified by appropriate experience or certification; and

(f) Landscape installation and construction services, including, but not limited to, all contracting services not within the scope of the practice of landscape architecture.

(2) Nothing in this article shall prohibit or limit a municipality or county of this state, in the reasonable exercise of its police power, from adopting codes that may be necessary for the protection of the inhabitants of the municipality or county.

(3) Nothing in this article shall be construed to limit or extend the rights of another profession or craft.

(4) Nothing in this article shall be construed to prohibit the practice of landscape architecture by any employee of the United States government or any bureau, division, or agency of the United States while discharging his or her official duties.



§ 12-45-119. Architecture, engineering, and surveying

Nothing in this article shall be construed to authorize a landscape architect to engage in the practice of architecture, as defined in part 3 of article 25 of this title, the practice of engineering, as defined in part 1 of article 25 of this title, or professional land surveying, as defined in part 2 of article 25 of this title.



§ 12-45-120. Repeal of article

This article 45 is repealed, effective September 1, 2028. Before its repeal, the licensing of landscape architects by the board is scheduled for review in accordance with section 24-34-104.






Article 46 - Fermented Malt Beverages

§ 12-46-101. Short title

This article shall be known and may be cited as the "Colorado Beer Code".



§ 12-46-102. Legislative declaration

SECOND OF TWO VERSIONS OF THIS SECTION

(1) The general assembly hereby declares that it is in the public interest that fermented malt beverages shall be manufactured, imported, and sold only by persons licensed as provided in this article and article 47 of this title. The general assembly further declares that it is lawful to manufacture and sell fermented malt beverages subject to this article and applicable provisions of articles 47 and 48 of this title.

(2) The general assembly further recognizes that fermented malt beverages and malt liquors are separate and distinct from, and have a unique regulatory history in relation to, vinous and spirituous liquors, and as such require the retention of a separate and distinct regulatory framework under this article. To aid administrative efficiency, however, article 47 of this title applies to the regulation of fermented malt beverages, except when otherwise expressly provided for in this article.



§ 12-46-103. Definitions

Definitions applicable to this article also appear in article 47 of this title. As used in this article, unless the context otherwise requires:

(1) "Fermented malt beverage" means any beverage obtained by the fermentation of any infusion or decoction of barley, malt, hops, or any similar product or any combination thereof in water containing not less than one-half of one percent alcohol by volume and not more than three and two-tenths percent alcohol by weight or four percent alcohol by volume; except that "fermented malt beverage" shall not include confectionery containing alcohol within the limits prescribed by section 25-5-410 (1)(i)(II), C.R.S.

(1) (a) "Fermented malt beverage" means beer and any other beverage obtained by the fermentation of any infusion or decoction of barley, malt, hops, or any similar product or any combination thereof in water containing not less than one half of one percent alcohol by volume.

(b) "Fermented malt beverage" does not include confectionery containing alcohol within the limits prescribed by section 25-5-410 (1)(i)(II), C.R.S.

(2) "License" means a grant to a licensee to manufacture or sell fermented malt beverages as provided by this article.

(3) "Licensed premises" means the premises specified in an application for a license under this article which are owned or in possession of the licensee and within which such licensee is authorized to sell, dispense, or serve fermented malt beverages in accordance with the provisions of this article.

(4) "Local licensing authority" means the governing body of a municipality or city and county, the board of county commissioners of a county, or any authority designated by municipal or county charter, municipal ordinance, or county resolution.

(5) "Sell at wholesale" means selling to any other than the intended consumer of fermented malt beverages. "Sell at wholesale" shall not be construed to prevent a brewer or wholesale beer dealer from selling fermented malt beverages to the intended consumer thereof or to prevent a licensed manufacturer or importer from selling such beverages to a licensed wholesaler.

(6) "State licensing authority" means the executive director of the department of revenue or the deputy director of the department of revenue if the executive director so designates.



§ 12-46-104. Licenses - state license fees - requirements

(1) The licenses to be granted and issued by the state licensing authority pursuant to this article for the manufacture, importation, and sale of fermented malt beverages shall be as follows:

(a) (I) A manufacturer's license shall be granted and issued to any person, partnership, association, organization, or corporation qualifying under section 12-47-301 and not prohibited from licensure under section 12-47-307 to manufacture and sell fermented malt beverages upon the payment of an annual license fee of one hundred fifty dollars to the state licensing authority. A manufacturer so licensed may have additional warehouses in the state upon payment of the wholesaler's license fee as provided in this section.

(II) A manufacturer that has received a license pursuant to this paragraph (a) shall be authorized to manufacture fermented malt beverages upon an alternating proprietor licensed premises, as defined in section 12-47-103, as approved by the state licensing authority, but the manufacturer shall not conduct retail sales of fermented malt beverages from an area licensed or defined as an alternating proprietor licensed premises.

(b) A wholesaler's license shall be granted and issued to any person, partnership, association, organization, or corporation qualifying under section 12-47-301 and not prohibited from licensure under section 12-47-307 to sell fermented malt beverages upon the payment of an annual license fee of one hundred fifty dollars to the state licensing authority. Each wholesaler's license application shall designate the territory within which the licensee may sell the designated products of any manufacturer, as agreed upon by the licensee and the manufacturer of such products.

(c) A retailer's license shall be granted and issued to any person, partnership, association, organization, or corporation qualifying under section 12-47-301 and not prohibited from licensure under section 12-47-307 to sell at retail the said fermented malt beverages upon paying an annual license fee of seventy-five dollars to the state licensing authority.

(d) (I) A nonresident manufacturer's license shall be granted and issued to any person manufacturing fermented malt beverages outside of the state of Colorado for the sole purposes listed in subparagraph (III) of this paragraph (d), upon the payment of an annual license fee of one hundred fifty dollars to the state licensing authority.

(II) An importer's license shall be granted and issued to any person importing fermented malt beverages into this state for the sole purposes listed in subparagraph (III) of this paragraph (d), upon the payment of an annual license fee of one hundred fifty dollars to the state licensing authority.

(III) The licenses referred to in subparagraphs (I) and (II) of this paragraph (d) shall be issued for the following purposes only:

(A) To import and sell fermented malt beverages within this state to a person licensed as a wholesaler pursuant to this section;

(B) To maintain stocks of fermented malt beverages and to operate fermented malt beverages warehouses by procuring a wholesaler's license as provided in this section;

(C) To solicit orders from retail licensees and fill such orders through licensed wholesalers.

(IV) Each applicant for a license as a manufacturer, nonresident manufacturer, or importer of fermented malt beverages shall enter into a written contract with each wholesaler with which the applicant intends to do business, which contract shall designate the territory within which the product of such applicant shall be sold by the respective wholesaler. The contract shall be submitted to the state licensing authority with an application, and such applicant, if licensed, shall have a continuing duty to submit any subsequent revisions, amendments, or superseding contracts to the state licensing authority.

(V) A manufacturer, nonresident manufacturer, or importer licensed to sell fermented malt beverages under this article shall not contract with more than one wholesaler to sell the products of such manufacturer, nonresident manufacturer, or importer in the same territory.

(1.5) Notwithstanding the amount specified for any fee in subsection (1) of this section, the state licensing authority by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state licensing authority by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(2) The manufacturer's or wholesaler's licenses provided by this article shall permit the licensee to sell fermented malt beverages in sealed containers to retailers and consumers thereof, as long as the beverages have been unloaded and placed in the physical possession of a licensed wholesaler at its licensed premises in this state and inventoried for purposes of tax collection before being delivered to any such retailer or consumer. Wholesalers of fermented malt beverages receiving products to be held as required by this subsection (2) shall be liable for the payment of any tax due on such products under section 12-47-503.

(3) It is unlawful for any manufacturer or wholesaler or any person, partnership, association, organization, or corporation interested financially in or with any of the licensees described in this article to be interested financially, directly or indirectly, in the business of any retail licensee licensed pursuant to this article, or for any retail licensee under this article to be interested financially, directly or indirectly, in the business of any manufacturer or wholesaler or any person, partnership, association, organization, or corporation interested in or with any of the manufacturers or wholesalers licensed pursuant to this article.



§ 12-46-105. Fees and taxes - allocation

(1) (a) The state licensing authority shall establish fees for processing the following types of applications, notices, or reports required to be submitted to the state licensing authority: Applications for new fermented malt beverage licenses pursuant to section 12-47-301 and regulations thereunder; applications for change of location pursuant to section 12-47-301 and regulations thereunder; applications for changing, altering, or modifying licensed premises pursuant to section 12-47-301 and regulations thereunder; applications for warehouse or branch house permits pursuant to section 12-46-104 and regulations thereunder; applications for duplicate licenses; and notices of change of name or trade name pursuant to section 12-47-301 and regulations thereunder. The amounts of such fees, when added to the other fees and taxes transferred to the liquor enforcement division and state licensing authority cash fund pursuant to subsection (2) of this section and section 12-47-502 (1), shall reflect the direct and indirect costs of the liquor enforcement division and the state licensing authority in the administration and enforcement of this article and articles 47 and 48 of this title. At least annually, the amounts of the fees shall be reviewed and, if necessary, adjusted to reflect such direct and indirect costs.

(b) Except as provided in paragraph (c) of this subsection (1), the state licensing authority shall establish a basic fee that shall be paid at the time of service of any subpoena upon the state licensing authority or upon any employee of the division, plus a fee for meals and a fee for mileage at the rate prescribed for state officers and employees in section 24-9-104, C.R.S., for each mile actually and necessarily traveled in going to and returning from the place named in the subpoena. If the person named in the subpoena is required to attend the place named in the subpoena for more than one day, there shall be paid, in advance, a sum to be established by the state licensing authority for each day of attendance to cover the expenses of the person named in the subpoena.

(c) The subpoena fee established pursuant to paragraph (b) of this subsection (1) shall not be applicable to any state or local governmental agency.

(2) (a) All state license fees provided for by this article and all fees provided for by paragraphs (a) and (b) of subsection (1) of this section for processing applications, reports, and notices shall be paid to the department of revenue, which shall transmit the fees and taxes to the state treasurer. The state treasurer shall credit eighty-five percent of the fees and taxes to the old age pension fund and the balance to the general fund.

(b) An amount equal to the revenues attributable to fifty dollars of each state license fee provided for by this article and the processing fees provided for by paragraphs (a) and (b) of subsection (1) of this section shall be transferred out of the general fund to the liquor enforcement division and state licensing authority cash fund. Such transfer shall be made by the state treasurer as soon as possible after the twentieth day of the month following the payment of such fees.

(c) The expenditures of the state licensing authority and the liquor enforcement division shall be paid out of appropriations from the liquor enforcement division and state licensing authority cash fund as provided in section 24-35-401, C.R.S.

(3) Eighty-five percent of the local license fees set forth in section 12-46-107 (2) shall be paid to the department of revenue, which shall transmit the fees to the state treasurer to be credited to the old age pension fund.



§ 12-46-106. Lawful acts

It is lawful for a person under eighteen years of age who is under the supervision of a person on the premises over eighteen years of age to be employed in a place of business where fermented malt beverages are sold at retail in containers for off-premises consumption. During the normal course of such employment, any person under eighteen years of age may handle and otherwise act with respect to fermented malt beverages in the same manner as that person does with other items sold at retail; except that no person under eighteen years of age shall sell or dispense fermented malt beverages, check age identification, or make deliveries beyond the customary parking area for the customers of the retail outlet. This section shall not be construed to permit the violation of any other provisions of this section under circumstances not specified in this section.



§ 12-46-107. Local licensing authority - application - fees

(1) The local licensing authority shall issue only the following classes of fermented malt beverage licenses:

(a) Sales for consumption off the premises of the licensee;

(b) Sales for consumption on the premises of the licensee;

(c) Sales for consumption both on and off the premises of the licensee. A person licensed pursuant to this paragraph (c) may deliver at retail fermented malt beverages in factory-sealed containers in conjunction with the delivery of food products if such person has obtained a permit for the delivery of fermented malt beverages from the state licensing authority. The state licensing authority shall promulgate rules as are necessary for the proper delivery of fermented malt beverages pursuant to this paragraph (c) and shall have the authority to issue a permit to any person who is licensed pursuant to and delivers fermented malt beverages under this paragraph (c).

(2) The local licensing authority shall collect an annual license fee of twenty-five dollars if the licensed premises is located in a municipality or city and county and fifty dollars if the licensed premises is located outside the corporate limits of a municipality or city and county.



§ 12-46-108. Exemption

This article does not apply to a state institution of higher education when the institution is engaged in the manufacture and tasting, at the place of manufacture or at a licensed premises, of fermented malt beverages for teaching or research purposes so long as the fermented malt beverages are not sold or offered for sale and are only tasted by a qualified employee, qualified student, or expert taster. Any unused fermented malt beverage product that is produced by a state institution of higher education in accordance with this section must be removed from a licensed premises at the end of an event if the event is held at a licensed premises located off campus.



§ 12-46-109. Liquor industry working group - creation - duties - report - repeal

(1) The state licensing authority shall convene a liquor industry working group to develop an implementation process for grocery and convenience stores to apply for a license to sell malt liquor and fermented malt beverages containing at least one-half percent alcohol by volume starting January 1, 2019. The working group shall analyze the impact that removing the alcohol content limit on fermented malt beverages will have on the alcohol beverage industry as a whole, as well as on current retail licensees, and shall consider other legislative, regulatory, or administrative changes necessary to promote the three-tiered distribution system in Colorado. Additionally, the working group shall examine and make recommendations regarding laws governing tastings conducted on retail premises licensed under article 47 of this title and the ability of retail liquor stores licensed under section 12-47-407 to sell growlers containing malt liquors.

(2) The executive director of the department of revenue shall appoint the following members to serve on the liquor industry working group:

(a) A member from the department of revenue;

(b) A member from the liquor enforcement division in the department of revenue;

(c) A member from the attorney general's office;

(d) A member representing municipal government;

(e) A member representing county government;

(f) A member representing community prevention;

(g) A member representing law enforcement;

(h) Two members representing large breweries;

(i) Two members representing small breweries;

(j) One member representing a national distillery;

(k) One member representing a Colorado distillery;

(l) Three members representing retail liquor store licensees, one of which must represent a small retail liquor store licensee;

(m) One member representing a statewide off-premises retail licensee;

(n) Two members representing persons licensed under section 12-47-411;

(o) One member representing persons licensed under section 12-47-412;

(p) Two members representing licensed wholesalers;

(q) One member representing a national vinous liquors manufacturer;

(r) One member representing a Colorado vinous liquors manufacturer;

(s) Two attorneys who practice in the area of liquor law and regulation;

(t) One member representing Mothers Against Drunk Driving or its successor organization;

(u) Two members representing grocery stores;

(v) Two members representing convenience stores; and

(w) Two members of the public.

(3) The liquor industry working group shall convene as soon as practicable after July 1, 2016, but no later than August 1, 2016, and by January 1, 2018, shall report its findings and recommendations for an implementation process, including any legislative or administrative recommendations, to the senate business, labor, and technology committee and the house of representatives business affairs and labor committee, or their successor committees.

(4) This section is repealed, effective July 1, 2019.






Article 47 - Alcohol Beverages

Part 1 - General Provisions

§ 12-47-101. Short title

This article shall be known and may be cited as the "Colorado Liquor Code".



§ 12-47-102. Legislative declaration

(1) The general assembly hereby declares that this article shall be deemed an exercise of the police powers of the state for the protection of the economic and social welfare and the health, peace, and morals of the people of this state and that no provisions of this article shall ever be construed so as to authorize the establishment or maintenance of any saloon.

(2) The general assembly further declares that it is lawful to manufacture and sell for beverages or medicinal purposes alcohol beverages, subject to the terms, conditions, limitations, and restrictions in this article.



§ 12-47-103. Definitions

As used in this article 47 and article 46 of this title 12, unless the context otherwise requires:

(1) "Adult" means a person lawfully permitted to purchase alcohol beverages.

(2) "Alcohol beverage" means fermented malt beverage or malt, vinous, or spirituous liquors; except that "alcohol beverage" shall not include confectionery containing alcohol within the limits prescribed by section 25-5-410 (1)(i)(II), C.R.S.

(2.5) "Alternating proprietor licensed premises" means a distinct and definite area, as specified in an alternating use of premises application, that is owned by or in possession of a person licensed pursuant to section 12-46-104 (1)(a), 12-47-402, 12-47-403, or 12-47-415 and within which such licensee and other persons licensed pursuant to section 12-46-104 (1)(a), 12-47-402, 12-47-403, or 12-47-415, are authorized to manufacture and store vinous liquors, malt liquors, or fermented malt beverages in accordance with the provisions of this article or article 46 of this title, as applicable.

(3) "Bed and breakfast" means an overnight lodging establishment that provides at least one meal per day at no charge other than a charge for overnight lodging and does not sell alcohol beverages by the drink.

(4) "Brew pub" means a retail establishment that manufactures not more than one million eight hundred sixty thousand gallons of malt liquor and fermented malt beverages on its licensed premises or licensed alternating proprietor licensed premises, combined, each calendar year.

(5) "Brewery" means any establishment where malt liquors or fermented malt beverages are manufactured, except brew pubs licensed under this article.

(5.4) "Campus" means property owned or used by an institution of higher education to regularly provide students with education, housing, or college activities.

(5.6) "Campus liquor complex" means an area within a campus that is licensed to serve alcohol under section 12-47-411 (2.5).

(6) "Club" means:

(a) A corporation that:

(I) Has been incorporated for not less than three years; and

(II) Has a membership that has paid dues for a period of at least three years; and

(III) Has a membership that for three years has been the owner, lessee, or occupant of an establishment operated solely for objects of a national, social, fraternal, patriotic, political, or athletic nature, but not for pecuniary gain, and the property as well as the advantages of which belong to the members;

(b) A corporation that is a regularly chartered branch, or lodge, or chapter of a national organization that is operated solely for the objects of a patriotic or fraternal organization or society, but not for pecuniary gain.

(6.5) "Colorado grown" means wine produced from one hundred percent Colorado-grown grapes, other fruits, or other agricultural products containing natural sugar, including honey, manufactured by a winery that is located in Colorado and licensed pursuant to part 3 of this article.

(6.6) "Common consumption area" means an area designed as a common area in an entertainment district approved by the local licensing authority that uses physical barriers to close the area to motor vehicle traffic and limit pedestrian access.

(6.9) "Distill" or "distillation" means the process by which alcohol that is created by fermentation is separated from the portion of the liquid that has no alcohol content.

(7) "Distillery" means any establishment where spirituous liquors are manufactured.

(7.3) "Distillery pub" means a retail establishment:

(a) Whose primary purpose is selling and serving food and alcohol beverages for on-premises consumption; and

(b) That ferments and distills not more than forty-five thousand liters of spirituous liquor on its licensed premises each calendar year.

(7.5) "Entertainment district" means an area that:

(a) Is located within a municipality and is designated in accordance with section 12-47-301 (11)(b) as an entertainment district;

(b) Comprises no more than one hundred acres; and

(c) Contains at least twenty thousand square feet of premises that, at the time the district is created, is licensed pursuant to this article as a:

(I) Tavern;

(II) Hotel and restaurant;

(III) Brew pub;

(IV) Distillery pub;

(V) Retail gaming tavern;

(VI) Vintner's restaurant;

(VII) Beer and wine licensee;

(VIII) Manufacturer that operates a sales room pursuant to section 12-47-402 (2) or (6);

(IX) Beer wholesaler that operates a sales room pursuant to section 12-47-406 (1)(b)(I);

(X) Limited winery; or

(XI) Lodging and entertainment facility licensee.

(7.6) "Expert taster" means an individual, other than a qualified student or qualified employee, who is at least twenty-one years of age and who is employed in the brewing industry or has demonstrated expertise or experience in brewing.

(7.7) "Ferment" or "fermentation" means the chemical process by which sugar is converted into alcohol.

(8) "Fermented malt beverage" has the same meaning as provided in section 12-46-103 (1).

(9) "Good cause", for the purpose of refusing or denying a license renewal or initial license issuance, means:

(a) The licensee or applicant has violated, does not meet, or has failed to comply with any of the terms, conditions, or provisions of this article or any rules and regulations promulgated pursuant to this article;

(b) The licensee or applicant has failed to comply with any special terms or conditions that were placed on its license in prior disciplinary proceedings or arose in the context of potential disciplinary proceedings;

(c) In the case of a new license, the applicant has not established the reasonable requirements of the neighborhood or the desires of its adult inhabitants as provided in section 12-47-301 (2); or

(d) Evidence that the licensed premises have been operated in a manner that adversely affects the public health, welfare, or safety of the immediate neighborhood in which the establishment is located, which evidence must include a continuing pattern of fights, violent activity, or disorderly conduct. For purposes of this paragraph (d), "disorderly conduct" has the meaning as provided for in section 18-9-106, C.R.S.

(10) "Hard cider" means an alcohol beverage containing at least one-half of one percent and less than seven percent alcohol by volume that is made by fermentation of the natural juice of apples or pears, including but not limited to flavored hard cider and hard cider containing not more than 0.392 gram of carbon dioxide per hundred milliliters. For the purpose of simplicity of administration of this article, hard cider shall in all respects be treated as a vinous liquor except where expressly provided otherwise.

(11) "Hotel" means any establishment with sleeping rooms for the accommodation of guests and having restaurant facilities.

(12) "Inhabitant", with respect to cities or towns having less than forty thousand population, means an individual who resides in a given neighborhood or community for more than six months each year.

(13) "License" means a grant to a licensee to manufacture or sell alcohol beverages as provided by this article.

(14) "Licensed premises" means the premises specified in an application for a license under this article that are owned or in possession of the licensee within which the licensee is authorized to sell, dispense, or serve alcohol beverages in accordance with this article.

(15) "Limited winery" means any establishment manufacturing not more than one hundred thousand gallons, or the metric equivalent thereof, of vinous liquors annually within Colorado.

(16) "Liquor-licensed drugstore" means any drugstore licensed by the state board of pharmacy that has also applied for and has been granted a license by the state licensing authority to sell malt, vinous, and spirituous liquors in original sealed containers for consumption off the premises.

(17) "Local licensing authority" means the governing body of a municipality or city and county, the board of county commissioners of a county, or any authority designated by municipal or county charter, municipal ordinance, or county resolution.

(18) "Location" means a particular parcel of land that may be identified by an address or by other descriptive means.

(18.5) "Lodging and entertainment facility" means an establishment that:

(a) Is either:

(I) A lodging facility, the primary business of which is to provide the public with sleeping rooms and meeting facilities; or

(II) An entertainment facility, the primary business of which is to provide the public with sports or entertainment activities within its licensed premises; and

(b) Incidental to its primary business, sells and serves alcohol beverages at retail for consumption on the premises and has sandwiches and light snacks available for consumption on the premises.

(19) "Malt liquors" includes beer and shall be construed to mean any beverage obtained by the alcoholic fermentation of any infusion or decoction of barley, malt, hops, or any other similar product, or any combination thereof, in water containing more than three and two-tenths percent of alcohol by weight or four percent alcohol by volume.

(19) "Malt liquors" includes beer and means any beverage obtained by the alcoholic fermentation of any infusion or decoction of barley, malt, hops, or any other similar product, or any combination thereof, in water containing not less than one-half of one percent alcohol by volume.

(20) "Meal" means a quantity of food of such nature as is ordinarily consumed by an individual at regular intervals for the purpose of sustenance.

(21) "Medicinal spirituous liquors" means any alcohol beverage, excepting beer and wine, that has been aged in wood for four years and bonded by the United States government and is at least one hundred proof.

(22) (a) "Optional premises" means:

(I) The premises specified in an application for a hotel and restaurant license under this article with related outdoor sports and recreational facilities for the convenience of its guests or the general public located on or adjacent to the hotel or restaurant within which the licensee is authorized to sell or serve alcohol beverages in accordance with this article and at the discretion of the state and local licensing authorities; or

(II) The premises specified in an application for an optional premises license located on an applicant's outdoor sports and recreational facility.

(b) For purposes of this subsection (22), "outdoor sports and recreational facility" means a facility that charges a fee for the use of such facility.

(22.5) "Package", "packaged", or "packaging" means the process by which wine is bottled, canned, kegged, or otherwise packed into a sealed container.

(23) "Person" means a natural person, partnership, association, company, corporation, or organization or a manager, agent, servant, officer, or employee thereof.

(23.5) "Personal consumer" means an individual who is at least twenty-one years of age, does not hold an alcohol beverage license issued in this state, and intends to use wine purchased under section 12-47-104 for personal consumption only and not for resale or other commercial purposes.

(23.7) "Powdered alcohol" means alcohol that is prepared or sold in a powder or crystalline form for either direct use or reconstitution.

(24) "Premises" means a distinct and definite location, which may include a building, a part of a building, a room, or any other definite contiguous area.

(24.5) "Promotional association" means an association that is incorporated within Colorado, organizes and promotes entertainment activities within a common consumption area, and is organized or authorized by two or more people who own or lease property within an entertainment district.

(24.7) "Qualified employee" means an individual who:

(a) Is employed by a state institution of higher education;

(b) Is engaged in manufacturing and tasting fermented malt beverages or malt liquors for teaching or research purposes; and

(c) Is at least twenty-one years of age.

(24.8) "Qualified student" means a student who:

(a) Is enrolled in a brewing class or program offered at or by a state institution of higher education; and

(b) Is at least twenty-one years of age.

(25) "Racetrack" means any premises where race meets or simulcast races with pari-mutuel wagering are held in accordance with the provisions of article 60 of this title.

(26) "Rectify" means to blend spirituous liquor with neutral spirits or other spirituous liquors of different age.

(27) "Rectifying plant" means any establishment where spirituous liquors are blended with neutral spirits or other spirituous liquors of different age.

(28) "Resort complex" means a hotel with at least fifty sleeping rooms and that has related sports and recreational facilities for the convenience of its guests or the general public located contiguous or adjacent to the hotel. For purposes of a resort complex only, "contiguous or adjacent" means within the overall boundaries or scheme of development or regularly accessible from the hotel by its members and guests.

(29) "Resort hotel" means a hotel, as defined in subsection (11) of this section, with well-defined occupancy seasons.

(30) "Restaurant" means an establishment, which is not a hotel as defined in subsection (11) of this section, provided with special space, sanitary kitchen and dining room equipment, and persons to prepare, cook, and serve meals, where, in consideration of payment, meals, drinks, tobaccos, and candies are furnished to guests and in which nothing is sold excepting food, drinks, tobaccos, candies, and items of souvenir merchandise depicting the theme of the restaurant or the geographical or historic subjects of the nearby area. Any establishment connected with any business wherein any business is conducted, excepting hotel business, limited gaming conducted pursuant to article 47.1 of this title, or the sale of food, drinks, tobaccos, candies, or such items of souvenir merchandise, is declared not to be a restaurant. Nothing in this subsection (30) shall be construed to prohibit the use in a restaurant of orchestras, singers, floor shows, coin-operated music machines, amusement devices that pay nothing of value and cannot by adjustment be made to pay anything of value, or other forms of entertainment commonly provided in restaurants.

(31) "Retail liquor store" means an establishment engaged only in the sale of malt, vinous, and spirituous liquors in sealed containers for consumption off the premises and nonalcohol products, but only if the annual gross revenues from the sale of nonalcohol products do not exceed twenty percent of the retail liquor store establishment's total annual gross sales revenues, as determined in accordance with section 12-47-407 (1)(b).

(31.5) "Sales room" means an area in which a licensed winery, pursuant to section 12-47-402 (2), limited winery, pursuant to section 12-47-403 (2)(e), distillery, pursuant to section 12-47-402 (6), or beer wholesaler, pursuant to section 12-47-406 (1)(b), sells and serves alcohol beverages for consumption on the licensed premises, sells alcohol beverages in sealed containers for consumption off the licensed premises, or both.

(32) "School" means a public, parochial, or nonpublic school that provides a basic academic education in compliance with school attendance laws for students in grades one to twelve. "Basic academic education" has the same meaning as set forth in section 22-33-104 (2)(b), C.R.S.

(33) "Sealed containers" means any container or receptacle used for holding an alcohol beverage, which container or receptacle is corked or sealed with any stub, stopper, or cap.

(34) "Sell" or "sale" means any of the following: To exchange, barter, or traffic in; to solicit or receive an order for except through a licensee licensed under this article or article 46 or 48 of this title; to keep or expose for sale; to serve with meals; to deliver for value or in any way other than gratuitously; to peddle or to possess with intent to sell; to possess or transport in contravention of this article; to traffic in for any consideration promised or obtained, directly or indirectly.

(35) "Sell at wholesale" means selling to any other than the intended consumer of malt, vinous, or spirituous liquors. "Sell at wholesale" shall not be construed to prevent a brewer or wholesale beer dealer from selling malt liquors to the intended consumer thereof, or to prevent a licensed manufacturer or importer from selling malt, vinous, or spirituous liquors to a licensed wholesaler.

(36) "Spirituous liquors" means any alcohol beverage obtained by distillation, mixed with water and other substances in solution, and includes among other things brandy, rum, whiskey, gin, powdered alcohol, and every liquid or solid, patented or not, containing at least one-half of one percent alcohol by volume and which is fit for use for beverage purposes. Any liquid or solid containing beer or wine in combination with any other liquor, except as provided in subsections (19) and (39) of this section, shall not be construed to be fermented malt or malt or vinous liquor but shall be construed to be spirituous liquor.

(37) "State licensing authority" means the executive director of the department of revenue or the deputy director of the department of revenue if the executive director so designates.

(37.5) "Tastings" means the sampling of malt, vinous, or spiritous liquors that may occur on the premises of a retail liquor store licensee or liquor-licensed drugstore licensee by adult patrons of the licensee pursuant to the provisions of section 12-47-301 (10).

(38) "Tavern" means an establishment serving alcohol beverages in which the principal business is the sale of alcohol beverages at retail for consumption on the premises and where sandwiches and light snacks are available for consumption on the premises.

(38.5) "Tax-paid wine" means vinous liquors on which federal excise taxes have been paid.

(39) "Vinous liquors" means wine and fortified wines that contain not less than one-half of one percent and not more than twenty-one percent alcohol by volume and shall be construed to mean an alcohol beverage obtained by the fermentation of the natural sugar contents of fruits or other agricultural products containing sugar.

(39.5) "Vintner's restaurant" means a retail establishment that sells food for consumption on the premises and that manufactures not more than two hundred fifty thousand gallons of wine on its premises each year.

(40) "Winery" means any establishment where vinous liquors are manufactured; except that the term does not include a vintner's restaurant licensed pursuant to section 12-47-420.



§ 12-47-104. Wine shipments - permits

(1) (a) The holder of a winery direct shipper's permit may sell and deliver wine that is produced or bottled by the permittee to a personal consumer located in Colorado.

(b) The holder of a winery direct shipper's permit may not sell or ship wine to a minor, as defined in section 2-4-401 (6), C.R.S.

(2) A winery direct shipper's permit may be issued to only a person who applies for such permit to the state licensing authority and who:

(a) Operates a winery located in the United States and holds all state and federal licenses, permits, or both, necessary to operate the winery, including the federal winemaker's and blender's basic permit;

(b) Expressly submits to personal jurisdiction in Colorado state and federal courts for civil, criminal, and administrative proceedings and expressly submits to venue in the city and county of Denver, Colorado, as proper venue for any proceedings that may be initiated by or against the state licensing authority; and

(c) Except as provided in sections 12-47-402 (1) and 12-47-406 (3), does not directly or indirectly have any financial interest in a Colorado wholesaler or retailer licensed pursuant to section 12-47-406, 12-47-407, or 12-47-408.

(3) (a) All wine sold or shipped by the holder of a winery direct shipper's permit shall be in a package that is clearly and conspicuously labeled, showing that:

(I) The package contains wine; and

(II) The package may be delivered only to a person who is twenty-one years of age or older.

(b) Wine sold or shipped by a holder of a winery direct shipper's permit may not be delivered to any person other than:

(I) The person who purchased the wine;

(II) A recipient designated in advance by such purchaser; or

(III) A person who is twenty-one years of age or older.

(c) Wine may be delivered only to a person who is twenty-one years of age or older after the person accepting the package:

(I) Presents valid proof of identity and age; and

(II) Personally signs a receipt acknowledging delivery of the package.

(4) The holder of a winery direct shipper's permit shall maintain records of all sales and deliveries made under the permit in accordance with section 12-47-701.

(5) A personal consumer purchasing wine from the holder of a winery direct shipper's permit may not resell the wine.

(6) The state licensing authority may adopt rules and forms necessary to implement this section.



§ 12-47-105. Local option

The operation of this article shall be statewide unless any municipality or city and county, by a majority of the registered electors of any municipality or city and county, voting at any regular election or special election called for that purpose in accordance with the election laws of this state, decides against the right to sell alcohol beverages or to limit the sale of alcohol beverages to any one or more of the classes of licenses as provided by this article within their respective limits. Said local option question shall be submitted only upon a petition signed by not less than fifteen percent of the registered electors in the municipality or city and county; otherwise, the procedure with reference to the calling and holding of the elections shall be substantially in accordance with the election laws of the state. The expenses of the election shall be borne by the municipality or city and county in which the elections are held. The question of prohibition of sale of alcohol beverages or the limitation of sales to any one or more of the classes of licenses provided in this article shall not be submitted to the registered electors more than once in any four-year period.



§ 12-47-106. Exemptions

(1) The provisions of this article shall not apply to the sale or distribution of sacramental wines sold and used for religious purposes.

(2) (a) Notwithstanding any provision of this article or article 46 of this title to the contrary, when permitted by federal law and rules and regulations promulgated pursuant thereto, an adult may produce, for personal use and not for sale, an amount of fermented malt beverage or malt or vinous liquor equal to the amount that is exempt from the federal excise tax on the alcohol beverage when produced by an adult for personal use and not for sale.

(b) The production of fermented malt beverages or malt or vinous liquors under the circumstances set forth in this subsection (2) shall be in strict conformity with federal law and rules and regulations issued pursuant thereto.

(c) Fermented malt beverages or malt or vinous liquors produced pursuant to the provisions of this subsection (2) shall be exempt from any tax imposed by this article, and the producer shall not be required to obtain any license provided by this article or article 46 of this title.

(d) Malt liquors or vinous liquors produced in accordance with this subsection (2) may be transported and delivered by the producer to any licensed premises where consumption of malt liquors or vinous liquors by persons at least twenty-one years of age is authorized for use at organized affairs, exhibitions, or competitions, such as home brew or wine-making contests, tastings, or judgings. To claim this exemption, consumption must be limited solely to the participants in and judges of the events. Malt liquors or vinous liquors used for the purposes described in this subsection (2)(d) must also be served in portions not exceeding six ounces and must not be sold, offered for sale, or made available for consumption by the general public.

(3) (a) The provisions of this article or article 46 of this title, with the exception of the requirements of section 12-47-503, shall not apply to the occasional sale of an alcohol beverage to any individual twenty-one years of age or older at public auction by any person where such auction sale is for the purpose of disposing of such alcohol beverage as may lawfully have come into the possession of such person in the due course of such person's regular business in the following manner:

(I) By reason of the failure of the owner of such alcohol beverage to claim the same or to furnish instructions as to the disposition thereof;

(II) By reason of the foreclosure of any lawful lien upon such alcohol beverage by said person in accordance with lawful procedure;

(III) By reason of salvage of such alcohol beverage, in the case of carriers, from shipments damaged in transit;

(IV) By reason of a lawful donation of such alcohol beverage to an organization qualifying under section 12-48-102 for a special event permit; except that no more than four public auctions per year shall be conducted pursuant to this subparagraph (IV).

(b) The state licensing authority shall be presented records of all transactions referred to in paragraph (a) of this subsection (3).

(4) Any passenger twenty-one years of age or older arriving at any airport in this state on an air flight originating in a foreign country who is thereby subject to customs clearance at such airport may lawfully possess up to one gallon or four liters (one imperial gallon), whichever measure is applicable, of an alcohol beverage without liability for the Colorado excise tax thereon.

(5) This article shall not apply to state institutions of higher education when such institutions are engaged in the manufacture of vinous liquor on alternating proprietor licensed premises or premises licensed pursuant to section 12-47-402 or 12-47-403, for the purpose of enology research and education.

(6) This article does not apply to a state institution of higher education when the institution is engaged in the manufacture and tasting, at the place of manufacture or at a licensed premises, of malt liquors for teaching or research purposes so long as the malt liquor is not sold or offered for sale and is only tasted by a qualified student, qualified employee, or expert taster. Any unused malt liquor product that is produced by a state institution of higher education in accordance with this subsection (6) must be removed from a licensed premises at the end of an event if the event is held at a licensed premises located off campus.



§ 12-47-107. Permitted acts

Any person who has an interest in a liquor license may also be listed as an officer or director on a license owned by a municipality or governmental entity if such person does not individually manage or receive any direct financial benefit from the operation of such license.






Part 2 - State Licensing Authority - Duties

§ 12-47-201. State licensing authority - creation

(1) For the purpose of regulating and controlling the licensing of the manufacture, distribution, and sale of alcohol beverages in this state, there is hereby created the state licensing authority, which shall be the executive director of the department of revenue or the deputy director of the department of revenue if the executive director so designates.

(2) The executive director of the department of revenue shall be the chief administrative officer of the state licensing authority and may employ, pursuant to section 13 of article XII of the state constitution, such clerks and inspectors as may be determined to be necessary.



§ 12-47-202. Duties of state licensing authority - repeal

(1) The state licensing authority shall:

(a) Grant or refuse licenses for the manufacture, distribution, and sale of alcohol beverages as provided by law and suspend or revoke such licenses upon a violation of this article, article 46 or 48 of this title, or any rule or regulation adopted pursuant to such articles;

(b) Make such general rules and regulations and such special rulings and findings as necessary for the proper regulation and control of the manufacture, distribution, and sale of alcohol beverages and for the enforcement of this article and articles 46 and 48 of this title and alter, amend, repeal, and publish the same from time to time;

(c) Hear and determine at public hearing all complaints against any licensee and administer oaths and issue subpoenas to require the presence of persons and production of papers, books, and records necessary to the determination of any hearing so held;

(d) Keep complete records of all acts and transactions of the state licensing authority, which records, except confidential reports obtained from the licensee showing the sales volume or quantity of alcohol beverages sold or stamps purchased or customers served, shall be open for inspection by the public;

(e) Prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to section 24-1-136, C.R.S., a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the state licensing authority;

(f) Notify all persons to whom wholesale licenses have been issued as to applications for licenses and renewals of the licenses provided in sections 12-46-104 (1) and 12-47-407 to 12-47-418.

(2) (a) (I) Rules adopted pursuant to paragraph (b) of subsection (1) of this section may cover, without limitation, the following subjects:

(A) Compliance with or enforcement or violation of any provision of this article, article 46 or 48 of this title, or any rule or regulation issued pursuant to such articles;

(B) Specifications of duties of officers and employees;

(C) Instructions for local licensing authorities and law enforcement officers;

(D) All forms necessary or convenient in the administration of this article and articles 46 and 48 of this title;

(E) Inspections, investigations, searches, seizures, and such activities as may become necessary from time to time, including a range of penalties for use by licensing authorities, which shall include aggravating and mitigating factors to be considered, when licensees' employees violate certain provisions of article 46 of this title and this article including the sale or service of alcohol beverages to persons under twenty-one years of age or to visibly intoxicated persons;

(F) Limitation of number of licensees as to any area or vicinity;

(G) Misrepresentation, unfair practices, and unfair competition;

(H) Control of signs and other displays on licensed premises;

(I) Use of screens;

(J) Identification of licensees and their employees;

(K) Storage, warehouses, and transportation;

(L) Health and sanitary requirements;

(M) Standards of cleanliness, orderliness, and decency, and sampling and analysis of products;

(N) Standards of purity and labeling;

(O) Records to be kept by licensees and availability thereof;

(P) Practices unduly designed to increase the consumption of alcohol beverages;

(Q) Implementation, standardization, and enforcement of alternating proprietor licensed premises. The state licensing authority shall consult with interested parties from the alcohol beverage industry in developing appropriate rules to ensure adequate oversight and regulation of alternating proprietor licensed premises.

(R) Such other matters as are necessary for the fair, impartial, stringent, and comprehensive administration of this article and articles 46 and 48 of this title;

(S) The testing of the alcohol content of malt liquor and fermented malt beverage sold by persons licensed pursuant to this article or article 46 of this title. The state licensing authority shall adopt such rules no later than January 1, 2011. This sub-subparagraph (S) is repealed, effective January 1, 2019.

(T) Sales rooms operated by licensed wineries, distilleries, limited wineries, or beer wholesalers, including the manner by which a licensee operating a sales room notifies the state licensing authority of its sales rooms, the content of the notice, and any other necessary provisions related to the notice requirement.

(II) Nothing in this article and articles 46 and 48 of this title shall be construed as delegating to the state licensing authority the power to fix prices. The licensing authority shall make no rule that would abridge the right of any licensee to fairly, honestly, and lawfully advertise the place of business of or the commodities sold by such licensee. All such rules shall be reasonable and just.

(b) (I) (A) The state licensing authority shall make no rule regulating or prohibiting the sale of alcohol beverages on credit offered or extended by a licensee to a retailer where the credit is offered or extended for thirty days or less. The state licensing authority shall enforce the prohibition against extending credit for more than thirty days for the sale of alcohol beverages pursuant to 27 CFR part 6 and may adopt rules regulating or prohibiting the sale of alcohol beverages on credit where the credit is offered or extended for more than thirty days, consistent with the federal regulations.

(B) Nothing in this subparagraph (I) allows the state licensing authority to adopt a rule that restricts the ability of a licensee to, or prohibits a licensee from, making sales of alcohol beverages, on a cash-on-delivery basis, to a retailer who is or may be in arrears in payments to a licensee for prior alcohol beverage sales.

(II) Licensees shall comply with the prohibition against extending credit to a retailer for more than thirty days for the sale of alcohol beverages, including beer, contained in 27 CFR part 6 and with rules adopted by the state licensing authority that are consistent with 27 CFR part 6.

(II.5) Notwithstanding any provision of this article to the contrary, a liquor-licensed drugstore licensed under section 12-47-408 on or after January 1, 2017, shall not purchase alcohol beverages on credit or accept an offer or extension of credit from a licensee and shall effect payment upon delivery of the alcohol beverages.

(III) As used in this paragraph (b), "licensee" shall have the same meaning as "industry member", as defined in 27 CFR 6.11, and includes a person engaged in business as a distiller, brewer, rectifier, blender, or other producer; as an importer or wholesaler of alcohol beverages; or as a bottler or warehouseman and bottler of spiritous liquors.

(3) In any hearing held by the state licensing authority pursuant to this article or article 46 or 48 of this title, no person may refuse, upon request of the state licensing authority, to testify or provide other information on the ground of self-incrimination; but no testimony or other information produced in the hearing or any information directly or indirectly derived from such testimony or other information may be used against such person in any criminal prosecution based on a violation of this article or article 46 or 48 of this title except a prosecution for perjury in the first degree committed in so testifying. Continued refusal to testify or provide other information shall constitute grounds for suspension or revocation of any license granted pursuant to this article or article 46 or 48 of this title.



§ 12-47-203. Performance of duties

(1) The performance of the functions or activities set forth in this article and articles 46 and 48 of this title shall be subject to available appropriations; but nothing in this section shall be construed to remove from the state licensing authority the responsibility for performing such functions or activities in accordance with law at the level of funding provided.

(2) Notwithstanding the provisions of subsection (1) of this section, the state shall be the final interpretive authority as it relates to this article and articles 46 and 48 of this title and the rules and regulations promulgated thereunder, concerning persons licensed pursuant to this article and articles 46 and 48 of this title as wholesalers, manufacturers, importers, and public transportation system licensees.






Part 3 - State and Local Licensing

§ 12-47-301. Licensing in general

(1) No local licensing authority shall issue a license provided for in this article or article 46 or 48 of this title until that share of the license fee due the state has been received by the department of revenue. All licenses granted pursuant to this article and articles 46 and 48 of this title shall be valid for a period of one year from the date of their issuance unless revoked or suspended pursuant to section 12-47-601 or 12-47-306.

(2) (a) Before granting any license, all licensing authorities shall consider, except where this article and article 46 of this title specifically provide otherwise, the reasonable requirements of the neighborhood, the desires of the adult inhabitants as evidenced by petitions, remonstrances, or otherwise, and all other reasonable restrictions that are or may be placed upon the neighborhood by the local licensing authority. With respect to a second or additional license described in section 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w) or 12-47-410 (1) or in a financial institution referred to in section 12-47-308 (4) for the same licensee, all licensing authorities shall consider the effect on competition of the granting or disapproving of additional licenses to such licensee and shall not approve an application for a second or additional hotel and restaurant or vintner's restaurant license that would have the effect of restraining competition shall be approved.

(b) A local licensing authority or the state on state-owned property may deny the issuance of any new tavern or retail liquor store license whenever such authority determines that the issuance of such license would result in or add to an undue concentration of the same class of license and, as a result, require the use of additional law enforcement resources.

(3) (a) Each license issued under this article 47 and article 46 of this title 12 is separate and distinct. It is unlawful for any person to exercise any of the privileges granted under any license other than that which the person holds or for any licensee to allow any other person to exercise such privileges granted under the licensee's license, except as provided in section 12-46-104 (1)(a), 12-47-402 (2.5), 12-47-403 (2)(a), 12-47-403.5, or 12-47-415 (1)(b). A separate license must be issued for each specific business or business entity and each geographic location, and in said license the particular alcohol beverages the applicant is authorized to manufacture or sell must be named and described. For purposes of this section, a resort complex with common ownership, a campus liquor complex, a hotel and restaurant licensee with optional premises, an optional premises licensee for optional premises located on an outdoor sports and recreational facility, and a wine festival at which more than one licensee participates pursuant to a wine festival permit is considered a single business and location.

(b) At all times a licensee shall possess and maintain possession of the premises or optional premises for which the license is issued by ownership, lease, rental, or other arrangement for possession of such premises.

(4) (a) The licenses provided pursuant to this article and article 46 of this title shall specify the date of issuance, the period which is covered, the name of the licensee, the premises or optional premises licensed, the optional premises in the case of a hotel and restaurant license, and the alcohol beverages that may be sold on such premises or optional premises. The license shall be conspicuously placed at all times on the licensed premises or optional premises, and all sheriffs and police officers shall see to it that every person selling alcohol beverages within their jurisdiction has procured a license to do so.

(b) No local licensing authority shall issue, transfer location of, or renew any license to sell any alcohol beverages until the person applying for such license produces a license issued and granted by the state licensing authority covering the whole period for which a license or license renewal is sought.

(5) In computing any period of time prescribed by this article, the day of the act, event, or default from which the designated period of time begins to run shall not be included. Saturdays, Sundays, and legal holidays shall be counted as any other day.

(6) (a) Licensees at facilities owned by a municipality, county, or special district or at publicly or privately owned sports and entertainment venues with a minimum seating capacity of one thousand five hundred seats may possess and serve for on-premises consumption any type of alcohol beverage as may be permitted pursuant to guidelines established by the local and state licensing authorities, and the licensees need not have meals available for consumption.

(b) Nothing in this article shall prohibit a licensee at a sports and entertainment venue described in paragraph (a) of this subsection (6) from selling or providing alcohol beverages in sealed containers, as authorized by the license in effect, to adult occupants of luxury boxes located at stadiums, arenas, and similar sports and entertainment venues that are included within the licensed premises of the licensee. However, no person shall be allowed to leave the licensed premises with a sealed container of alcohol beverage that was obtained in the luxury box. As used in this paragraph (b), "luxury box" means a limited public access room or booth that is used by its occupants and their guests at sports and entertainment venues that are provided within the licensed premises.

(7) A licensee shall report each transfer or change of financial interest in the license to the state licensing authority and, for retail licenses, to the local licensing authority within thirty days after the transfer or change. A report shall be required for transfers of capital stock of a public corporation; except that a report shall not be required for transfers of such stock totaling less than ten percent in any one year, but any transfer of a controlling interest shall be reported regardless of size. It is unlawful for the licensee to fail to report a transfer required by this subsection (7). Such failure to report shall be grounds for suspension or revocation of the license.

(8) Each licensee holding a fermented malt beverage on-premises license or on- and off-premises license, beer and wine license, tavern license, lodging and entertainment license, club license, arts license, or racetrack license shall manage the premises himself or herself or employ a separate and distinct manager on the premises and shall report the name of the manager to the state and local licensing authorities. The licensee shall report any change in managers to the state and local licensing authorities within thirty days after the change. It is unlawful for the licensee to fail to report the name of or any change in managers as required by this subsection (8). The failure to report is grounds for suspension of the license.

(9) (a) (I) A licensee may move his or her permanent location to any other place in the same city, town, or city and county for which the license was originally granted, or in the same county if such license was granted for a place outside the corporate limits of any city, town, or city and county, but it shall be unlawful to sell any alcohol beverage at any such place until permission to do so is granted by all the licensing authorities provided for in this article.

(II) Notwithstanding subparagraph (I) of this paragraph (a), for a retail liquor store licensed on or before January 1, 2016, the licensee may apply to move the permanent location to another place within or outside the municipality or county in which the license was originally granted. It is unlawful for the licensee to sell any alcohol beverages at the new location until permission is granted by the state and local licensing authorities.

(b) (I) In permitting a change of location, the licensing authorities shall consider the reasonable requirements of the neighborhood to which the applicant seeks to change his or her location, the desires of the adult inhabitants as evidenced by petitions, remonstrances, or otherwise, and all reasonable restrictions that are or may be placed upon the new district by the council, board of trustees, or licensing authority of the city, town, or city and county or by the board of county commissioners of any county.

(II) If the state and local licensing authorities approve an application for a change of location submitted under subparagraph (II) of paragraph (a) of this subsection (9) by a retail liquor store licensed on or before January 1, 2016, the licensee must change the location of its premises within three years after the approval is granted.

(10) (a) The provisions of this subsection (10) shall only apply within a county, city and county, or municipality if the governing body of the county, city and county, or municipality adopts an ordinance or resolution authorizing tastings pursuant to this subsection (10). The ordinance or resolution may provide for stricter limits than this subsection (10) on the number of tastings per year per licensee, the days on which tastings may occur, or the number of hours each tasting may last.

(b) A retail liquor store or liquor-licensed drugstore licensee who wishes to conduct tastings may submit an application or application renewal to the local licensing authority. The local licensing authority may reject the application if the applicant fails to establish that he or she is able to conduct tastings without violating the provisions of this section or creating a public safety risk to the neighborhood. A local licensing authority may establish its own application procedure and may charge a reasonable application fee.

(c) Tastings are subject to the following limitations:

(I) Tastings shall be conducted only by a person who has completed a server training program that meets the standards established by the liquor enforcement division in the department of revenue and who is either a retail liquor store licensee or a liquor-licensed drugstore licensee, or an employee of a licensee, and only on a licensee's licensed premises.

(II) The alcohol beverage used in tastings must be purchased through a licensed wholesaler, licensed brew pub, licensed distillery pub, or winery licensed pursuant to section 12-47-403 at a cost that is not less than the laid-in cost of the alcohol beverage.

(III) The size of an individual alcohol sample shall not exceed one ounce of malt or vinous liquor or one-half of one ounce of spirituous liquor.

(IV) Tastings shall not exceed a total of five hours in duration per day, which need not be consecutive.

(V) Tastings shall be conducted only during the operating hours in which the licensee on whose premises the tastings occur is permitted to sell alcohol beverages, and in no case earlier than 11 a.m. or later than 7 p.m.

(VI) The licensee shall prohibit patrons from leaving the licensed premises with an unconsumed sample.

(VII) The licensee shall promptly remove all open and unconsumed alcohol beverage samples from the licensed premises or shall destroy the samples immediately following the completion of the tasting.

(VIII) The licensee shall not serve a person who is under twenty-one years of age or who is visibly intoxicated.

(IX) The licensee shall not serve more than four individual samples to a patron during a tasting.

(X) Alcohol samples shall be in open containers and shall be provided to a patron free of charge.

(XI) Tastings may occur on no more than four of the six days from a Monday to the following Saturday, not to exceed one hundred four days per year.

(XII) No manufacturer of spirituous or vinous liquors shall induce a licensee through free goods or financial or in-kind assistance to favor the manufacturer's products being sampled at a tasting. The licensee shall bear the financial and all other responsibility for a tasting.

(d) A violation of a limitation specified in this subsection (10) or of section 12-47-801 by a retail liquor store or liquor-licensed drugstore licensee, whether by his or her employees, agents, or otherwise, shall be the responsibility of the retail liquor store or liquor-licensed drugstore licensee who is conducting the tasting.

(e) A retail liquor store or liquor-licensed drugstore licensee conducting a tasting shall be subject to the same revocation, suspension, and enforcement provisions as otherwise apply to the licensee.

(f) Nothing in this subsection (10) shall affect the ability of a Colorado winery licensed pursuant to section 12-47-402 or 12-47-403 to conduct a tasting pursuant to the authority of section 12-47-402 (2) or 12-47-403 (2)(e).

(11) (a) This subsection (11) applies only within an entertainment district that a governing body of a local licensing authority has created by ordinance or resolution. This subsection (11) does not apply to a special event permit issued under article 48 of this title or the holder thereof unless the permit holder desires to use an existing common consumption area and agrees in writing to the requirements of this article and the local licensing authority concerning the common consumption area.

(b) A governing body of a local licensing authority may create an entertainment district by adopting an ordinance or resolution. An entertainment district shall not exceed one hundred acres. The ordinance or resolution may impose stricter limits than required by this subsection (11) on the size, security, or hours of operation of any common consumption area created within the entertainment district.

(c) (I) A certified promotional association may operate a common consumption area within an entertainment district and authorize the attachment of a licensed premises to the common consumption area.

(II) An association or licensed tavern, lodging and entertainment facility, hotel and restaurant, brew pub, distillery pub, retail gaming tavern, vintner's restaurant, beer and wine licensee, manufacturer or beer wholesaler that operates a sales room, or limited winery that wishes to create a promotional association may submit an application to the local licensing authority. To qualify for certification, the promotional association must:

(A) Have a board of directors;

(B) Have at least one director from each licensed premises attached to the common consumption area on the board of directors; and

(C) Agree to submit annual reports by January 31 of each year to the local licensing authority showing a detailed map of the boundaries of the common consumption area, the common consumption area's hours of operation, a list of attached licensed premises, a list of the directors and officers of the promotional association, security arrangements within the common consumption area, and any violation of this article committed by an attached licensed premises.

(III) The local licensing authority may refuse to certify or may decertify a promotional association of a common consumption area if the promotional association:

(A) Fails to submit the report required by sub-subparagraph (C) of subparagraph (II) of this paragraph (c) by January 31 of each year;

(B) Fails to establish that the licensed premises and common consumption area can be operated without violating this article or creating a safety risk to the neighborhood;

(C) Fails to have at least two licensed premises attached to the common consumption area;

(D) Fails to obtain or maintain a properly endorsed general liability and liquor liability insurance policy that is reasonably acceptable to the local licensing authority and names the local licensing authority as an additional insured;

(E) The use is not compatible with the reasonable requirements of the neighborhood or the desires of the adult inhabitants; or

(F) Violates section 12-47-909.

(d) A person shall not attach a premises licensed under this article to a common consumption area unless authorized by the local licensing authority.

(e) (I) A licensed tavern, lodging and entertainment facility, hotel and restaurant, brew pub, distillery pub, retail gaming tavern, vintner's restaurant, beer and wine licensee, manufacturer or beer wholesaler that operates a sales room, or limited winery that wishes to attach to a common consumption area may submit an application to the local licensing authority. To qualify, the licensee must include a request for authority to attach to the common consumption area from the certified promotional association of the common consumption area unless the promotional association does not exist when the application is submitted; if so, the applicant shall request the authority when a promotional association is certified and shall demonstrate to the local licensing authority that the authority has been obtained by the time the applicant's license issued under this article is renewed.

(II) The local licensing authority may deauthorize or refuse to authorize or reauthorize a licensee's attachment to a common consumption area if the licensed premises is not within or on the perimeter of the common consumption area and if the licensee:

(A) Fails to obtain or retain authority to attach to the common consumption area from the certified promotional association;

(B) Fails to establish that the licensed premises and common consumption area can be operated without violating this article or creating a safety risk to the neighborhood; or

(C) Violates section 12-47-909.

(f) A local licensing authority may establish application procedures and a fee for certifying a promotional authority or authorizing attachment to a common consumption area. The authority shall establish the fee in an amount designed to reasonably offset the cost of implementing this subsection (11). Notwithstanding any other provision of this article, a local authority may set the hours during which a common consumption area and attached licensed premises may serve alcohol and the customers may consume alcohol. Before certifying a promotional association, the local licensing authority shall consider the reasonable requirements of the neighborhood, the desires of the adult inhabitants as evidenced by petitions, remonstrances, or otherwise, and all other reasonable restrictions that are or may be placed upon the neighborhood by the local licensing authority.

(12) (a) Notwithstanding any other provision of this article, on and after July 1, 2016, the state and local licensing authorities shall not issue a new license under this article authorizing the sale at retail of malt, vinous, or spirituous liquors in sealed containers for consumption off the licensed premises if the premises for which the retail license is sought is located:

(I) Within one thousand five hundred feet of another licensed premises licensed to sell malt, vinous, or spirituous liquors at retail for off-premises consumption; or

(II) For a premises located in a municipality with a population of ten thousand or fewer, within three thousand feet of another licensed premises licensed to sell malt, vinous, or spirituous liquors at retail for off-premises consumption.

(b) For purposes of this subsection (12), a license under this article authorizing the sale at retail of malt, vinous, or spirituous liquors in sealed containers for consumption off the licensed premises includes a license under this article authorizing the sale of malt and vinous liquors in sealed containers not to be consumed at the place where the malt and vinous liquors are sold.

(c) For purposes of determining whether the distance requirements specified in paragraph (a) of this subsection (12) are satisfied, the distance shall be determined by a radius measurement that begins at the principal doorway of the premises for which the application is made and ends at the principal doorway of the other retail licensed premises.



§ 12-47-302. License renewal

(1) Ninety days prior to the expiration date of an existing license, the state licensing authority shall notify the licensee of such expiration date by first class mail at the business' last-known address. Application for the renewal of an existing license shall be made to the local licensing authority not less than forty-five days and to the state licensing authority not less than thirty days prior to the date of expiration. No application for renewal of a license shall be accepted by the local licensing authority after the date of expiration, except as provided in subsection (2) of this section, but filing with the local licensing authority shall be deemed filing with the state, and all renewals filed with the local licensing authorities prior to expiration, and subsequently approved, shall be processed by the state licensing authority, and the expiration date is extended until the state license is processed. The state or the local licensing authority, for good cause, may waive the forty-five- or thirty-day time requirements set forth in this subsection (1). The local licensing authority may cause a hearing on the application for renewal to be held. No renewal hearing provided for by this subsection (1) shall be held by the local licensing authority until a notice of hearing has been conspicuously posted on the licensed premises for a period of ten days and notice of the hearing has been provided the applicant at least ten days prior to the hearing. The licensing authority may refuse to renew any license for good cause, subject to judicial review. Any renewal hearing held by the state licensing authority shall be pursuant to section 12-47-305 (2).

(2) (a) Notwithstanding the provisions of subsection (1) of this section, a licensee whose license has been expired for not more than ninety days may file a late renewal application upon the payment of a nonrefundable late application fee of five hundred dollars each to the state and local licensing authorities. A licensee who files a late renewal application and pays the requisite fees may continue to operate until both state and local licensing authorities have taken final action to approve or deny such licensee's late renewal application.

(b) A state or local licensing authority shall not accept a late renewal application more than ninety days after the expiration of a licensee's permanent annual license. Any licensee whose permanent annual license has been expired for more than ninety days must apply for a new license pursuant to section 12-47-311 or a reissued license pursuant to paragraph (d) of this subsection (2).

(c) Notwithstanding the amount specified for the fee in paragraph (a) of this subsection (2), the state licensing authority by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state licensing authority by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(d) (I) Notwithstanding paragraph (b) of this subsection (2), with the permission of the licensing authority, a licensee whose permanent annual license has been expired for more than ninety days but less than one hundred eighty days may submit to the local licensing authority, or to the state licensing authority in the case of a licensee whose alcohol beverage license is not subject to issuance or approval by a local licensing authority, an application for a reissued license. The licensing authority has the sole discretion to determine whether to allow a licensee to apply for a reissued license.

(II) If the licensing authority does not allow the licensee's application, then the licensee must apply for a new license pursuant to section 12-47-311. A person who has applied for a new license shall not sell, or possess for sale in public view, any alcohol beverage until all required licenses have been obtained.

(III) For licensees subject to issuance or approval by a local licensing authority, if the local licensing authority allows the licensee to apply for a reissuance of the expired license, the licensee must submit to the local licensing authority:

(A) An application for a reissued license;

(B) Payment of a five-hundred-dollar late application fee; and

(C) Payment of a fine of twenty-five dollars per day for each day the license has been expired beyond ninety days.

(IV) After the local licensing authority accepts the application, late application fee, and fine, the licensee may continue to operate and sell alcohol beverages until the state licensing authority and local licensing authority have each taken final action on the licensee's application for license reissuance.

(V) If the local licensing authority approves the reissuance of the licensee's license, the local licensing authority shall forward the approved application to the state licensing authority for review. In addition to the late application fee and fine imposed by the local licensing authority, the state licensing authority shall impose a five-hundred-dollar late application fee and a fine of twenty-five dollars per day for each day the license has been expired beyond ninety days.

(VI) For licensees who are not subject to issuance or approval by a local licensing authority, if the state licensing authority allows the licensee to apply for a reissuance of the expired license, the licensee must submit to the state licensing authority:

(A) An application for a reissued license;

(B) Payment of a five-hundred-dollar late application fee; and

(C) Payment of a fine of twenty-five dollars per day for each day the license has been expired beyond ninety days.

(VII) After the state licensing authority accepts the application, late application fee, and fine, the licensee may continue to operate and sell alcohol beverages until the state licensing authority takes final action on the licensee's application for license reissuance.

(VIII) If the state licensing authority approves the reissuance, the licensee will maintain the same license period dates as if the license had been renewed prior to the expiration date.

(IX) If either the local or state licensing authority denies the licensee's application for reissuance of the expired license, then the licensee may apply for a new license pursuant to section 12-47-311.

(X) Neither the state nor local licensing authority may grant a licensee's application for license reissuance more than three times in any five-year period.



§ 12-47-303. Transfer of ownership and temporary permits

(1) (a) No license granted under the provisions of this article or article 46 of this title shall be transferable except as provided in this subsection (1), but this shall not prevent a change of location as provided in section 12-47-301 (9).

(b) When a license has been issued to a husband and wife, or to general or limited partners, the death of a spouse or partner shall not require the surviving spouse or partner to obtain a new license. All rights and privileges granted under the original license shall continue in full force and effect as to such survivors for the balance of the license period.

(c) (I) Except as provided in subparagraph (II) of this paragraph (c), for any other transfer of ownership, application must be made to the state and local licensing authorities on forms prepared and furnished by the state licensing authority. In determining whether to permit a transfer of ownership, the licensing authorities shall consider only the requirements of section 12-47-307 and 1 CCR 203-2, rule 47-302, entitled "Changing, Altering, or Modifying Licensed Premises", or any analogous successor rule. The local licensing authority may conduct a hearing on the application for transfer of ownership after providing notice in accordance with subparagraph (III) of this paragraph (c). Any transfer of ownership hearing by the state licensing authority must be held in accordance with section 12-47-305 (2).

(II) A license merger and conversion as provided for in section 12-47-408 (1)(b) includes a transfer of ownership of at least two retail liquor stores, a change of location of one of the retail liquor stores, and a merger and conversion of the retail liquor store licenses into a single liquor-licensed drugstore license, all as part of a single transaction, and the liquor-licensed drugstore applicant need not apply separately for a transfer of ownership under this section. The liquor-licensed drugstore applying for a license merger and conversion pursuant to section 12-47-408 (1)(b) is ineligible for a temporary permit pursuant to this section. The local licensing authority shall consider the reasonable requirements of the neighborhood pursuant to section 12-47-312 when making a determination on the merger and conversion of the retail liquor store licenses into a single liquor-licensed drugstore license. The local licensing authority may hold a hearing on the application for the license merger and conversion after providing notice in accordance with subparagraph (III) of this paragraph (c).

(III) Prior to holding a hearing as provided in this paragraph (c), the local licensing authority shall notify the applicant of the hearing at least ten days before the hearing and shall post, or may direct the license applicant to post, a notice of the hearing in a conspicuous location on the licensed premises for at least ten consecutive days before the hearing.

(d) The state or a local licensing authority shall not approve a transfer of ownership under this subsection (1) until the applicant files with the local licensing authority confirmation from each wholesaler licensed under this article that has sold alcohol beverages to the transferor that the wholesaler has been paid in full for all alcohol beverages delivered to the transferor.

(2) Notwithstanding any provision of this article to the contrary, a local licensing authority may issue a temporary permit to a transferee of any retail class of alcohol beverage license issued by the local licensing authority pursuant to this article or article 46 of this title; except that a local licensing authority shall not issue a temporary permit to a liquor-licensed drugstore that has acquired ownership of licensed retail liquor stores in accordance with section 12-47-408 (1)(b). A temporary permit authorizes a transferee to continue selling alcohol beverages as permitted under the permanent license during the period in which an application to transfer the ownership of the license is pending.

(3) A temporary permit shall authorize a transferee to conduct business and sell alcohol beverages at retail in accordance with the license of the transferor subject to compliance with all of the following conditions:

(a) The premises where such alcohol beverages are sold shall have been previously licensed by the state and local licensing authorities, and such license shall have been valid at the time the application for transfer of ownership was filed with the local licensing authority that has jurisdiction to approve an application for a temporary permit.

(b) The applicant has filed with the local licensing authority on forms provided by the department of revenue an application for the transfer of the liquor license. Such application shall include, but not be limited to, the following information:

(I) The name and address of the applicant; if the applicant is a partnership, the names and addresses of all the partners; and, if the applicant is a corporation, association, or other organization, the names and addresses of the president, vice-president, secretary, and managing officer;

(II) The applicant's financial interest in the proposed transfer;

(III) The premises for which the temporary permit is sought;

(IV) Such other information as the local licensing authority may require; and

(V) A statement that all accounts for alcohol beverages sold to the applicant are paid.

(c) The application for a temporary permit shall be filed no later than thirty days after the filing of the application for transfer of ownership and shall be accompanied by a temporary permit fee not to exceed one hundred dollars.

(d) When applying with the local licensing authority for a temporary permit, the applicant shall provide a copy, by facsimile or otherwise, of the statement made pursuant to subparagraph (V) of paragraph (b) of this subsection (3) to the state licensing authority. Such statement is a public record and shall be open to inspection by the public.

(4) A temporary permit, if granted, by a local licensing authority shall be issued within five working days after the receipt of such application. A temporary permit issued pursuant to this section shall be valid until such time as the application to transfer ownership of the license to the applicant is granted or denied or for one hundred twenty days, whichever occurs first; except that, if the application to transfer the license has not been granted or denied within the one-hundred-twenty-day period and the transferee demonstrates good cause, the local licensing authority may extend, in its discretion, the validity of said permit for an additional period not to exceed sixty days.

(5) A temporary permit shall also be authorized in the event of a transfer of possession of the licensed premises by operation of law, a petition in bankruptcy pursuant to federal bankruptcy law, the appointment of a receiver, a foreclosure action by a secured party, or a court order dispossessing the prior licensee of all rights of possession pursuant to article 40 of title 13, C.R.S.

(6) A temporary permit may be canceled, revoked, or summarily suspended if the local or state licensing authority determines that there is probable cause to believe that the transferee has violated any provision of this article or article 46 of this title or has violated any rule or regulation adopted by the local or state licensing authority or has failed to truthfully disclose those matters required pursuant to the application forms required by the department of revenue.



§ 12-47-304. State licensing authority - application and issuance procedures - definitions

(1) (a) Applications for licenses under the provisions of this article and articles 46 and 48 of this title shall be made to the state licensing authority on forms prepared and furnished by the state licensing authority and shall set forth such information as the state licensing authority may require to enable the authority to determine whether a license should be granted. Such information shall include the name and address of the applicant, and if a partnership, also the names and addresses of all the partners, and if a corporation, association, or other organization, also the names and addresses of the president, vice-president, secretary, and managing officer, together with all other information deemed necessary by the licensing authority. Each application shall be verified by the oath or affirmation of such person or persons as the state licensing authority may prescribe.

(b) Notwithstanding the requirements of paragraph (a) of this subsection (1), an applicant seeking licenses for multiple locations may request the state licensing authority to establish a master file. All requests for a master file shall be made on forms provided by the state licensing authority and shall contain such information as the state licensing authority may require to enable the authority to determine the suitability of the license applicant and its principal owners as required pursuant to section 12-47-307. The state licensing authority shall either approve the request for a master file and issue an approval letter, or deny the request pursuant to the provisions of section 12-47-305. Any change to information contained in the master file shall be reported by the applicant or licensee to the state licensing authority within thirty days after the change. Failure to report all changes as required may be grounds for suspension or revocation of a license or licenses as determined by the state licensing authority. No local licensing authority shall require applicants with an approved master file to file additional background investigation forms or fingerprints. Nothing in this section shall prohibit a local licensing authority from conducting its own investigation, or from verifying any of the information provided by the applicant, or from denying the application of the applicant pursuant to the provisions set forth in section 12-47-307.

(c) As used in this part 3, "master file" means a file that is established by the state licensing authority and that contains licensing and background information for an applicant seeking licenses pursuant to this article in multiple locations. Such master file shall be available to the local licensing authority.

(d) The state licensing authority shall promulgate rules governing the minimum number of multiple locations required to establish and maintain a master file.

(2) (a) Before granting any license for which application has been made, the state licensing authority or one or more of its inspectors may visit and inspect the plant or property in which the applicant proposes to conduct business and investigate the fitness to conduct such business of any person or the officers and directors of any corporation applying for a license. In investigating the fitness of the applicant or a licensee, the state licensing authority may have access to criminal history record information furnished by a criminal justice agency subject to any restrictions imposed by such agency. In the event the state licensing authority takes into consideration information concerning the applicant's criminal history record, the state licensing authority shall also consider any information provided by the applicant regarding such criminal history record, including but not limited to evidence of rehabilitation, character references, and educational achievements, especially those items pertaining to the period of time between the applicant's last criminal conviction and the consideration of the application for a license.

(b) As used in paragraph (a) of this subsection (2), "criminal justice agency" means any federal, state, or municipal court or any governmental agency or subunit of such agency that performs the administration of criminal justice pursuant to a statute or executive order and that allocates a substantial part of its annual budget to the administration of criminal justice.

(3) The state licensing authority shall not issue a license pursuant to this section until the local licensing authority has approved the application provided for in section 12-47-309.



§ 12-47-305. Denial of application

(1) The state licensing authority shall refuse a state license if the premises on which the applicant proposes to conduct its business do not meet the requirements of this article, or if the character of the applicant or its officers or directors is such that violations of this article or article 46 or 48 of this title would be likely to result if a license were granted, or if in its opinion licenses already granted for the particular locality are adequate for the reasonable needs of the community.

(2) The state licensing authority shall not refuse a state license after a local license has been granted, except upon hearing after fifteen days' notice to the applicant and to the local licensing authority. The notice shall be in writing and shall state grounds upon which the application may be refused. If the applicant does not respond to the notice within fifteen days after the date of the notice, the application for a license shall be denied. Such hearing shall be conducted in accordance with the provisions of section 24-4-105, C.R.S., and judicial review of the state licensing authority's decision shall be pursuant to section 24-4-106, C.R.S.



§ 12-47-306. Inactive licenses

The state or local licensing authority, in its discretion, may revoke or elect not to renew a retail license if it determines that the licensed premises has been inactive, without good cause, for at least one year or, in the case of a retail license approved for a facility that has not been constructed, such facility has not been constructed and placed in operation within two years after approval of the license application or construction of the facility has not commenced within one year after such approval.



§ 12-47-307. Persons prohibited as licensees

(1) (a) No license provided by this article or article 46 or 48 of this title shall be issued to or held by:

(I) Any person until the annual fee therefor has been paid;

(II) Any person who is not of good moral character;

(III) Any corporation, any of whose officers, directors, or stockholders holding ten percent or more of the outstanding and issued capital stock thereof are not of good moral character;

(IV) Any partnership, association, or company, any of whose officers, or any of whose members holding ten percent or more interest therein, are not of good moral character;

(V) Any person employing, assisted by, or financed in whole or in part by any other person who is not of good character and reputation satisfactory to the respective licensing authorities;

(VI) Any person unless such person's character, record, and reputation are satisfactory to the respective licensing authority;

(VII) Any natural person under twenty-one years of age.

(b) (I) In making a determination as to character or when considering the conviction of a crime, a licensing authority shall be governed by the provisions of section 24-5-101, C.R.S.

(II) With respect to arts or club license applications, an investigation of the character of the president or chair of the board and the operational manager shall be deemed sufficient to determine whether to issue the arts or club license to the applicant.

(2) (a) No license provided by this article shall be issued to or held by a peace officer described in section 16-2.5-121, 16-2.5-122, 16-2.5-123, 16-2.5-125, 16-2.5-126, 16-2.5-128, or 16-2.5-129, C.R.S., or the state licensing authority or any of its inspectors or employees.

(b) A peace officer described in section 16-2.5-103, 16-2.5-105, 16-2.5-108, 16-2.5-132, or 16-2.5-149, C.R.S., may not obtain or hold a license under this article to operate a licensed premises that is located within the same jurisdiction that employs the peace officer.

(3) (a) In investigating the qualifications of the applicant or a licensee, the local licensing authority may have access to criminal history record information furnished by a criminal justice agency subject to any restrictions imposed by such agency. In the event the local licensing authority takes into consideration information concerning the applicant's criminal history record, the local licensing authority shall also consider any information provided by the applicant regarding such criminal history record, including but not limited to evidence of rehabilitation, character references, and educational achievements, especially those items pertaining to the period of time between the applicant's last criminal conviction and the consideration of the application for a license.

(b) As used in paragraph (a) of this subsection (3), "criminal justice agency" means any federal, state, or municipal court or any governmental agency or subunit of such agency that performs the administration of criminal justice pursuant to a statute or executive order and that allocates a substantial part of its annual budget to the administration of criminal justice.

(c) At the time of the application for a license, the applicant shall submit fingerprints and file personal history information concerning the applicant's qualifications for a license on forms prepared by the state licensing authority. The state and local licensing authorities shall submit such fingerprints to the Colorado bureau of investigation for the purpose of conducting fingerprints-based criminal history record checks. The Colorado bureau of investigation shall forward the fingerprints to the federal bureau of investigation for the purpose of conducting fingerprints-based criminal history record checks. An applicant who has previously submitted fingerprints for alcohol beverage licensing purposes may request that the fingerprints on file be used. The licensing authorities shall use the information resulting from the fingerprints-based criminal history record check to investigate and to determine if an applicant is qualified for a license pursuant to this article and article 46 of this title. The licensing authority shall not be prohibited from verifying any of the information required to be submitted by an applicant pursuant to this section. An applicant shall not be required to submit additional information beyond that required in this subsection (3) unless the licensing authority has determined any of the following:

(I) The applicant has misrepresented a material fact;

(II) The applicant has an established criminal history record;

(III) A prior criminal or administrative proceeding determined that the applicant violated alcohol beverage laws;

(IV) The information submitted by an applicant is incomplete; or

(V) The character, record, or reputation of the applicant, his or her agent, or his or her principal is such that a potential violation of this article or article 46 of this title may occur if a license is issued to the applicant.



§ 12-47-308. Unlawful financial assistance

(1) (a) It is unlawful for any person licensed pursuant to this article or article 46 of this title as a manufacturer, limited winery licensee, wholesaler, or importer, or any person, partnership, association, organization, or corporation interested financially in or with any of said licensees, to furnish, supply, or loan, in any manner, directly or indirectly, to any person licensed to sell at retail pursuant to this article or article 46 or 48 of this title any financial assistance, including the extension of credit for more than thirty days, as specified in section 12-47-202 (2)(b) or in rules of the state licensing authority, or any equipment, fixtures, chattels, or furnishings used in the storing, handling, serving, or dispensing of food or alcohol beverages within the premises or for making any structural alterations or improvements in or on the building in which such premises are located. This section shall not apply to signs or displays within such premises.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), any person or party described in said paragraph (a) may provide financial or in-kind assistance, directly or indirectly, to a nonprofit arts organization that has been issued an arts license pursuant to section 12-47-417 or to a state-supported institution of higher education in Colorado, including local district colleges, area technical colleges, and the Auraria higher education center, or the governing board of a state-supported institution of higher education, or to a nonpublic institution of higher education as defined in section 23-3.7-102, C.R.S., that is operating pursuant to 26 U.S.C. sec. 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, if the institution has been issued a license pursuant to article 46, 47, or 48 of this title.

(2) The state licensing authority, by rule and regulation, shall require a complete disclosure of all persons having a direct or indirect financial interest, and the extent of such interest, in each hotel and restaurant license and each retail gaming tavern license issued under this article. A willful failure to report and disclose the financial interests of all persons having a direct or indirect financial interest in a hotel and restaurant license or in a retail gaming tavern license shall be grounds for suspension or revocation of such license by the state licensing authority. The invalidity of any provision of this subsection (2) concerning interest in more than one hotel and restaurant license or retail gaming tavern license shall invalidate all interests in more than one hotel and restaurant license or retail gaming tavern license, and such invalidity shall make any such interest unlawful financial assistance.

(3) (a) It is unlawful for any person licensed to sell at retail pursuant to this article or article 46 of this title to receive and obtain from the persons or parties described and referred to in subsection (1)(a) of this section, directly or indirectly, any financial assistance or any equipment, fixtures, chattels, or furnishings used in the storing, handling, serving, or dispensing of food or alcohol beverages within the premises or from making any structural alterations or improvements in or on the building on which such premises are located. This subsection (3) shall not apply to signs or displays within such premises or to advertising materials that are intended primarily to advertise the product of the wholesaler or manufacturer and that have only negligible value in themselves or to the inspection and servicing of malt or vinous liquor-dispensing equipment to the extent necessary for the maintenance of reasonable standards of purity, cleanliness, and health.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), a nonprofit arts organization that has been issued an arts license pursuant to section 12-47-417 or a state-supported institution of higher education in Colorado, including local district colleges, area technical colleges, and the Auraria higher education center, or the governing board of a state-supported institution of higher education, or a nonpublic institution of higher education as defined in section 23-3.7-102, C.R.S., that is operating pursuant to 26 U.S.C. sec. 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, if the institution has been issued a license pursuant to article 46, 47, or 48 of this title, may receive financial or in-kind assistance, directly or indirectly, from the persons or parties described and referred to in paragraph (a) of subsection (1) of this section.

(4) (a) Except as otherwise authorized, it is unlawful for any person or corporation holding any license pursuant to this article or article 46 of this title or any person who is a stockholder, director, or officer of any corporation holding a license pursuant to this article or article 46 of this title to be a stockholder, director, or officer or to be interested, directly or indirectly, in any person or corporation that lends money to any person or corporation licensed pursuant to this article or article 46 of this title, but this subsection (4) does not apply to banks or savings and loan associations supervised and regulated by an agency of the state or federal government, or to FHA-approved mortgagees, or to stockholders, directors, or officers thereof; and it is unlawful for any person or corporation licensed pursuant to this article or article 46 of this title, or any stockholder, director, or officer of such corporation, to make any loan or be interested, directly or indirectly, in any loan to any other person licensed pursuant to this article or article 46 of this title; except that this paragraph (a) does not apply to any financial institution that comes into possession of a licensed premises by virtue of a foreclosure or deed in lieu of foreclosure if such financial institution does not retain such premises for longer than one year or for such time exceeding one year as provided in paragraph (b) of this subsection (4).

(b) In the case of a financial institution that comes into possession of a licensed premises by virtue of a foreclosure or deed in lieu of foreclosure, the state and the local licensing authority may grant a transfer of ownership for such license for a period of one year and, upon notice and hearing, renewal of such license may be granted. This paragraph (b) shall apply in the case of every foreclosure or deed in lieu of foreclosure in which disposition of the license has not otherwise been made by the state or local licensing authority.

(5) It is unlawful for any owner, part owner, shareholder, stockholder, or person interested, directly or indirectly, in any retail business or establishment of a person licensed to sell at retail pursuant to the provisions of this article or article 46 or 48 of this title to enter into any agreement with any person or party or to receive, possess, or accept any money, fixtures, supplies, or things of value from any person or party, whereby a person licensed to sell at retail pursuant to this article or article 46 or 48 of this title may be influenced or caused, directly or indirectly, to buy, sell, dispense, or handle the product of any manufacturer of alcohol beverages. This subsection (5) shall not apply to displays within such premises.

(6) Any transaction, agreement, or arrangement prohibited by the provisions of this section, if made and entered into by and between the persons and parties described and referred to in this section, is unlawful, illegal, invalid, and void, and any obligation or liability arising out of such transaction, agreement, or arrangement shall be unenforceable in any court of this state by or against any such persons and parties entering into such transaction, agreement, or arrangement.

(7) This section is intended to prohibit and prevent the control of the outlets for the sale of alcohol beverages by any persons or parties other than the persons licensed pursuant to the provisions of this article or article 46 or 48 of this title.

(8) It is unlawful for an owner, part owner, shareholder, or person interested directly or indirectly in a brew pub, distillery pub, or vintner's restaurant license to conduct, own in whole or in part, or be directly or indirectly interested in a wholesaler's license issued under this article or article 46 of this title.



§ 12-47-309. Local licensing authority - applications - optional premises licenses

(1) A local licensing authority may issue only the following alcohol beverage licenses upon payment of the fee specified in section 12-47-505:

(a) Retail liquor store license;

(b) Liquor-licensed drugstore license;

(c) Beer and wine license;

(d) Hotel and restaurant license;

(e) Tavern license;

(f) Brew pub license;

(g) Club license;

(h) Arts license;

(i) Racetrack license;

(j) Optional premises license;

(k) Retail gaming tavern license;

(l) Vintner's restaurant license;

(m) Distillery pub license;

(n) Lodging and entertainment license.

(2) An application for any license specified in subsection (1) of this section or section 12-46-107 shall be filed with the appropriate local licensing authority on forms provided by the state licensing authority and containing such information as the state licensing authority may require. Each application shall be verified by the oath or affirmation of such persons as prescribed by the state licensing authority.

(3) The applicant shall file at the time of application plans and specifications for the interior of the building if the building to be occupied is in existence at the time. If the building is not in existence, the applicant shall file a plot plan and a detailed sketch for the interior and submit an architect's drawing of the building to be constructed. In its discretion, the local licensing authority may impose additional requirements necessary for the approval of the application.



§ 12-47-310. Optional premises license - local option

(1) No optional premises license, or optional premises permit for a hotel and restaurant license, as defined in section 12-47-103 (22)(a), shall be issued within any municipality or the unincorporated portion of any county unless the governing body of the municipality has adopted by ordinance, or the governing body of the county has adopted by resolution, specific standards for the issuance of optional premises licenses or for optional premises for a hotel and restaurant license. No municipality or county shall be required to adopt such standards or make such licenses available within its jurisdiction.

(2) In addition to all other standards applicable to the issuance of licenses under this article, the governing body may adopt additional standards for the issuance of optional premises licenses or for optional premises for a hotel and restaurant license that may include:

(a) The specific types of outdoor sports and recreational facilities that are eligible to apply for an optional premises license or an optional premises for a hotel and restaurant license;

(b) Restrictions on the number of optional premises that any one licensee may have on an outdoor sports or recreational facility;

(c) A restriction on the minimum size of any applicant's outdoor sports or recreational facility that would be eligible for the issuance of an optional premises license or optional premises for a hotel and restaurant license;

(d) Any other requirements necessary to ensure the control of the premises and the ease of enforcement.

(3) An applicant for a hotel and restaurant license who desires to sell or serve alcohol beverages on optional premises shall file with the optional premises permit application a list of the optional premises locations. Such application and list shall be filed with the state and local licensing authorities upon initial application, and each license year thereafter. Approval of the areas must be obtained from the state licensing authority and the local licensing authority. The decision of each authority shall be discretionary. In the event that the state and local licensing authorities allow the area or areas to be designated optional premises, no alcohol beverages may be served on the optional premises without the licensee having provided written notice to the state and local licensing authorities forty-eight hours prior to serving alcohol beverages on the optional premises. Such notice shall contain the specific days and hours on which the optional premises are to be used. This subsection (3) shall not be construed to permit the violation of any other provision of this article under circumstances not specified in this subsection (3).

(4) An applicant for an optional premises license who desires to sell, dispense, or serve alcohol beverages on optional premises shall file with the optional premises license application a list of the optional premises locations and the area in which the applicant desires to store alcohol beverages for future use on the optional premises. The applicant shall file the application and additional information with the state and local licensing authorities upon initial application, and each license year thereafter. Approval of the license and areas must be obtained from the state licensing authority and the local licensing authority. The decision of each authority shall be discretionary. In the event that the state and local licensing authorities allow the area or areas to be designated optional premises, no alcohol beverages may be served on the optional premises without the licensee having provided written notice to the state and local licensing authorities forty-eight hours prior to serving alcohol beverages on the optional premises. The notice must contain the specific days and hours on which the optional premises are to be used. This subsection (4) does not permit the violation of any other provision of this article under circumstances not specified in this subsection (4).



§ 12-47-311. Public notice - posting and publication

(1) Upon receipt of an application, except an application for renewal or for transfer of ownership, the local licensing authority shall schedule a public hearing upon the application not less than thirty days from the date of the application and shall post and publish the public notice thereof not less than ten days prior to such hearing. Public notice shall be given by the posting of a sign in a conspicuous place on the premises for which application has been made and by publication in a newspaper of general circulation in the county in which the premises are located.

(2) Notice given by posting shall include a sign of suitable material, not less than twenty-two inches wide and twenty-six inches high, composed of letters not less than one inch in height and stating the type of license applied for, the date of the application, the date of the hearing, and the name and address of the applicant, and such other information as may be required to fully apprise the public of the nature of the application. If the applicant is a partnership, the sign shall contain the names and addresses of all partners, and if the applicant is a corporation, association, or other organization, the sign shall contain the names and addresses of the president, vice-president, secretary, and manager or other managing officers.

(3) Notice given by publication shall contain the same information as that required for signs.

(4) If the building in which the alcohol beverage is to be sold is in existence at the time of the application, any sign posted as required in subsections (1) and (2) of this section shall be placed so as to be conspicuous and plainly visible to the general public. If the building is not constructed at the time of the application, the applicant shall post the premises upon which the building is to be constructed in such a manner that the notice shall be conspicuous and plainly visible to the general public.

(5) (a) At the public hearing held pursuant to this section, any party in interest shall be allowed to present evidence and to cross-examine witnesses.

(b) As used in this subsection (5), "party in interest" means any of the following:

(I) The applicant;

(II) An adult resident of the neighborhood under consideration;

(III) The owner or manager of a business located in the neighborhood under consideration;

(IV) The principal or representative of any school located within five hundred feet of the premises for which the issuance of a license pursuant to section 12-47-309 (1) is under consideration.

(c) The local licensing authority, in its discretion, may limit the presentation of evidence and cross-examination so as to prevent repetitive and cumulative evidence or examination.

(d) Nothing in this subsection (5) shall be construed to prevent a representative of an organized neighborhood group that encompasses part or all of the neighborhood under consideration from presenting evidence subject to this section. Such representative shall reside within the neighborhood group's geographic boundaries and shall be a member of the neighborhood group. Such representative shall not be entitled to cross-examine witnesses or seek judicial review of the licensing authority's decision.



§ 12-47-312. Results of investigation - decision of authorities

(1) Not less than five days prior to the date of hearing, the local licensing authority shall make known its findings based on its investigation in writing to the applicant and other interested parties. The local licensing authority has authority to refuse to issue any licenses provided in sections 12-47-309 (1) and 12-46-107 for good cause, subject to judicial review.

(2) (a) Before entering any decision approving or denying the application, the local licensing authority shall consider, except where this article specifically provides otherwise, the facts and evidence adduced as a result of its investigation, as well as any other facts, the reasonable requirements of the neighborhood for the type of license for which application has been made, the desires of the adult inhabitants, the number, type, and availability of alcohol beverage outlets located in or near the neighborhood under consideration, and any other pertinent matters affecting the qualifications of the applicant for the conduct of the type of business proposed; except that the reasonable requirements of the neighborhood shall not be considered in the issuance of a club liquor license. For the merger and conversion of retail liquor store licenses to a single liquor-licensed drugstore license in accordance with section 12-47-408 (1)(b), the local licensing authority shall consider the reasonable requirements of the neighborhood and the desires of the adult inhabitants of the neighborhood.

(b) Any petitioning otherwise required to establish the reasonable requirements of the neighborhood shall be waived for a bed and breakfast permit applicant unless the local licensing authority has previously taken affirmative, official action to rescind the availability of such waiver in all subsequent cases.

(3) Any decision of a local licensing authority approving or denying an application shall be in writing stating the reasons therefor, within thirty days after the date of the public hearing, and a copy of such decision shall be sent by certified mail to the applicant at the address shown in the application.

(4) No license shall be issued by any local licensing authority after approval of an application until the building in which the business is to be conducted is ready for occupancy with such furniture, fixtures, and equipment in place as is necessary to comply with the applicable provisions of this article and article 46 of this title, and then only after inspection of the premises has been made by the licensing authority to determine that the applicant has complied with the architect's drawing and the plot plan and detailed sketch for the interior of the building submitted with the application.

(5) After approval of any application, the local licensing authority shall notify the state licensing authority of such approval, who shall investigate and either approve or disapprove such application.



§ 12-47-313. Restrictions for applications for new license

(1) No application for the issuance of any license specified in section 12-47-309 (1) or 12-46-107 (1) shall be received or acted upon:

(a) (I) If the application for a license described in section 12-47-309 (1) concerns a particular location that is the same as or within five hundred feet of a location for which, within the two years next preceding the date of the application, the state or a local licensing authority denied an application for the same class of license for the reason that the reasonable requirements of the neighborhood and the desires of the adult inhabitants were satisfied by the existing outlets.

(II) Subparagraph (I) of this paragraph (a) shall not apply to cities in which limited gaming is permitted pursuant to section 9 of article XVIII of the state constitution.

(III) No licensing authority shall consider an application for any license to sell fermented malt beverages at retail pursuant to section 12-46-107 (1) if, within one year before the date of the application, the state or a local licensing authority has denied an application at the same location for the reason that the reasonable requirements of the neighborhood or the desires of the inhabitants were satisfied by the existing outlets.

(b) Until it is established that the applicant is, or will be, entitled to possession of the premises for which application is made under a lease, rental agreement, or other arrangement for possession of the premises, or by virtue of ownership thereof;

(c) For a location in an area where the sale of alcohol beverages as contemplated is not permitted under the applicable zoning laws of the municipality, city and county, or county;

(d) (I) If the building in which the alcohol beverages are to be sold pursuant to a license described in section 12-47-309 (1) is located within five hundred feet of any public or parochial school or the principal campus of any college, university, or seminary; except that this subsection (1)(d)(I) does not:

(A) Affect the renewal or reissuance of a license once granted;

(B) Apply to licensed premises located or to be located on land owned by a municipality;

(C) Apply to an existing licensed premises on land owned by the state;

(D) Apply to a liquor license in effect and actively doing business before the principal campus was constructed;

(E) Apply to any club located within the principal campus of any college, university, or seminary that limits its membership to the faculty or staff of the institution; or

(F) Apply to a campus liquor complex.

(II) The distances referred to in subparagraph (I) of this paragraph (d) are to be computed by direct measurement from the nearest property line of the land used for school purposes to the nearest portion of the building in which liquor is to be sold, using a route of direct pedestrian access.

(III) The local licensing authority of any city and county, by rule or regulation, the governing body of any other municipality, by ordinance, and the governing body of any other county, by resolution, may eliminate or reduce the distance restrictions imposed by this paragraph (d) for any class of license, or may eliminate one or more types of schools or campuses from the application of any distance restriction established by or pursuant to this paragraph (d).

(IV) In addition to the requirements of section 12-47-312 (2), the local licensing authority shall consider the evidence and make a specific finding of fact as to whether the building in which the liquor is to be sold is located within any distance restrictions established by or pursuant to this section. This finding shall be subject to judicial review pursuant to section 12-47-802.

(2) An application for the issuance of a tavern or retail liquor store license may be denied under this article if the local licensing authority or the state on state-owned property determines, pursuant to section 12-47-301 (2)(b), that the issuance of such license would result in or add to an undue concentration of the same class of license and, as a result, require the use of additional law enforcement resources.






Part 4 - Classes of Licenses and Permits

§ 12-47-401. Classes of licenses and permits

(1) For the purpose of regulating the manufacture, sale, and distribution of alcohol beverages, the state licensing authority in its discretion, upon application in the prescribed form made to it, may issue and grant to the applicant a license or permit from any of the following classes, subject to the provisions and restrictions provided by this article:

(a) Manufacturer's license;

(b) Limited winery license;

(c) Nonresident manufacturer's license;

(d) Importer's license;

(e) Malt liquor importer's license;

(f) Wholesaler's liquor license;

(g) Wholesaler's beer license;

(h) Retail liquor store license;

(i) Liquor-licensed drugstore license;

(j) Beer and wine license;

(k) Hotel and restaurant license;

(l) Tavern license;

(m) Brew pub license;

(n) Club license;

(o) Arts license;

(p) Racetrack license;

(q) Public transportation system license;

(r) Optional premises license;

(s) Retail gaming tavern license;

(t) Vintner's restaurant license;

(u) Wine packaging permit;

(v) Distillery pub license;

(w) Lodging and entertainment license;

(x) Manager's permit.

(2) If the federal alcohol and tobacco tax and trade bureau approves the purchase, sale, possession, or manufacturing of powdered alcohol in the United States, the state licensing authority shall adopt rules establishing a mechanism for regulating the manufacture, purchase, sale, possession, and use of powdered alcohol.



§ 12-47-402. Manufacturer's license

(1) A manufacturer's license shall be issued by the state licensing authority to persons distilling, rectifying, or brewing within this state for the following purposes only:

(a) To produce, manufacture, or rectify malt, vinous, or spirituous liquors;

(b) To sell malt or vinous liquors of their own manufacture within this state. Brewers or winers licensed under this section may solicit business directly from licensed retail persons or consumers by procuring a wholesaler's license as provided in this article; except that any malt liquor sold at wholesale by a brewer that has procured a wholesaler's license shall be unloaded and placed in the physical possession of a licensed wholesaler at the wholesaler's licensed premises in this state and inventoried for purposes of tax collection prior to delivery to a retailer or consumer. Wholesalers of malt liquors receiving products to be held as required by this paragraph (b) shall be liable for the payment of any tax due on such products under section 12-47-503 (1)(a).

(c) To sell vinous or spirituous liquors of their own manufacture within the state to persons licensed by this article without procuring a wholesaler's license;

(d) To sell malt, vinous, or spirituous liquors in other states, the laws of which permit the sale of alcohol beverages;

(e) To sell for export to foreign countries if such export for beverage or medicinal purposes is permitted by the laws of the United States; but Colorado distillers, rectifiers, winers, and brewers licensed under this section may sell their products distilled, rectified, or brewed in this state directly to licensed retail licensees by procuring a wholesaler's license.

(2) (a) A winery licensed pursuant to this section may conduct tastings and sell vinous liquors of its own manufacture, as well as other vinous liquors manufactured by other Colorado wineries licensed pursuant to this section or section 12-47-403, on the licensed premises of the winery and at one other approved sales room location at no additional cost, whether included in the license at the time of the original license issuance or by supplemental application.

(b) A winery licensed pursuant to this section may serve and sell food, general merchandise, and nonalcohol beverages for consumer consumption on or off the licensed premises.

(c) (I) (A) Prior to operating a sales room location, a winery licensed pursuant to this section shall, at the time of application to the state licensing authority, send a copy of the application or supplemental application for a sales room to the local licensing authority in the jurisdiction in which the sales room is proposed. The local licensing authority may submit a response to the application, including its determination specified in subparagraph (II) of this paragraph (c), to the state licensing authority but must submit its response within forty-five days after the licensed winery submits its sales room application to the state licensing authority, or, for purposes of an application to operate a temporary sales room for not more than three consecutive days, within the time specified by the state licensing authority by rule.

(B) If the local licensing authority does not submit a response to the state licensing authority within the time specified in sub-subparagraph (A) of this subparagraph (I), the state licensing authority shall deem that the local licensing authority has determined that the proposed sales room will not impact traffic, noise, or other neighborhood concerns in a manner that is inconsistent with local regulations or ordinances or that the applicant will sufficiently mitigate any impacts identified by the local licensing authority.

(II) The state licensing authority must consider the response from the local licensing authority, if any, and may deny the proposed sales room application if the local licensing authority determines that approval of the proposed sales room will impact traffic, noise, or other neighborhood concerns in a manner that is inconsistent with local regulations or ordinances, which may be determined by the local licensing authority without requiring a public hearing, or that the applicant cannot sufficiently mitigate any potential impacts identified by the local licensing authority.

(III) The state licensing authority shall not grant approval of an additional sales room unless the applicant affirms to the state licensing authority that the applicant has complied with local zoning restrictions.

(IV) A licensed winery that is operating a sales room as of August 5, 2015, or that is granted approval pursuant to this paragraph (c) to operate a sales room on or after August 5, 2015, shall notify the state licensing authority of all sales rooms it operates. The state licensing authority shall maintain a list of all licensed winery sales rooms in the state and make the list available on its website.

(V) The local licensing authority may request that the state licensing authority take action in accordance with section 12-47-601 against a licensed winery approved to operate a sales room if the local licensing authority:

(A) Demonstrates to the state licensing authority that the licensee has engaged in an unlawful act as set forth in part 9 of this article; or

(B) Shows good cause as specified in section 12-47-103 (9)(a), (9)(b), or (9)(d).

(VI) This paragraph (c) does not apply if the licensed winery does not sell and serve vinous liquors for consumption on the licensed premises or in an approved sales room.

(2.5) (a) Any winery that has received a license pursuant to this section shall be authorized to manufacture vinous liquors upon an alternating proprietor licensed premises, as approved by the state licensing authority, but retail sales of vinous liquors shall not be conducted from an area licensed or defined as an alternating proprietor licensed premises.

(b) Any brewery that has received a license pursuant to this section shall be authorized to manufacture malt liquors upon an alternating proprietor licensed premises, as approved by the state licensing authority, but retail sales of malt liquors shall not be conducted from an area licensed or defined as an alternating proprietor licensed premises.

(c) Any winery or brewery that holds a wholesaler's license pursuant to section 12-46-104 (1)(b) or 12-47-406 may engage in the wholesale sale of alcohol beverages that the licensee manufactured at an alternating proprietor licensed premises from both its licensed premises and the alternating proprietor licensed premises where the alcohol beverages were manufactured.

(3) Repealed.

(3.5) A winery that has received a license pursuant to this section may ship wine directly to personal consumers if such winery also has received a winery direct shipper's permit under section 12-47-104.

(4) (a) It is unlawful for a manufacturer licensed under this article or any person, partnership, association, organization, or corporation interested financially in or with a licensed manufacturer to be interested financially, directly or indirectly, in the business of any person licensed to sell at retail pursuant to this article.

(b) It is unlawful for any licensed manufacturer of vinous or spirituous liquors or any person, partnership, association, organization, or corporation interested financially in or with such a licensed manufacturer to be interested financially, directly or indirectly, in the business of any vinous or spirituous wholesale licensee; except that any such financial interest that occurred on or before July 1, 1969, shall be lawful.

(5) Each applicant for a license as a brewer shall enter into a written contract with each wholesaler with which the applicant intends to do business that designates the territory within which the product of such applicant is sold by the respective wholesaler. The contract shall be submitted to the state licensing authority with an application, and such applicant, if licensed, shall have a continuing duty to submit any subsequent revisions, amendments, or superseding contracts to the state licensing authority.

(6) (a) A manufacturer of spirituous liquors licensed pursuant to this section may conduct tastings and sell to customers spirituous liquors of its own manufacture on its licensed premises and at one other approved sales room location at no additional cost. A sales room location may be included in the license at the time of the original license issuance or by supplemental application.

(b) A manufacturer of spirituous liquors licensed pursuant to this section may serve and sell food, general merchandise, and nonalcohol beverages for consumer consumption on or off the licensed premises.

(c) (I) (A) Prior to operating a sales room location, a manufacturer of spirituous liquors licensed pursuant to this section shall, at the time of application to the state licensing authority, send a copy of the application or supplemental application for a sales room to the local licensing authority in the jurisdiction in which the sales room is proposed. The local licensing authority may submit a response to the application, including its determination specified in subparagraph (II) of this paragraph (c), to the state licensing authority but must submit its response within forty-five days after the licensee submits its sales room application to the state licensing authority, or, for purposes of an application to operate a temporary sales room for not more than three consecutive days, within the time specified by the state licensing authority by rule.

(B) If the local licensing authority does not submit a response to the state licensing authority within the time specified in sub-subparagraph (A) of this subparagraph (I), the state licensing authority shall deem that the local licensing authority has determined that the proposed sales room will not impact traffic, noise, or other neighborhood concerns in a manner that is inconsistent with local regulations or ordinances or that the applicant will sufficiently mitigate any impacts identified by the local licensing authority.

(II) The state licensing authority must consider the response from the local licensing authority, if any, and may deny the proposed sales room application if the local licensing authority determines that approval of the proposed sales room will impact traffic, noise, or other neighborhood concerns in a manner that is inconsistent with local regulations or ordinances, which may be determined by the local licensing authority without requiring a public hearing, or that the applicant cannot sufficiently mitigate any potential impacts identified by the local licensing authority.

(III) The state licensing authority shall not grant approval of an additional sales room unless the applicant affirms to the state licensing authority that the applicant has complied with local zoning restrictions.

(IV) A licensed spirituous liquors manufacturer that is operating a sales room as of August 5, 2015, or that is granted approval pursuant to this paragraph (c) to operate a sales room on or after August 5, 2015, shall notify the state licensing authority of all sales rooms it operates. The state licensing authority shall maintain a list of all licensed spirituous liquor manufacturer sales rooms in the state and make the list available on its website.

(V) The local licensing authority may request that the state licensing authority take action in accordance with section 12-47-601 against a licensed spirituous liquors manufacturer approved to operate a sales room if the local licensing authority:

(A) Demonstrates to the state licensing authority that the licensee has engaged in an unlawful act as set forth in part 9 of this article; or

(B) Shows good cause as specified in section 12-47-103 (9)(a), (9)(b), or (9)(d).

(VI) This paragraph (c) does not apply if the licensed spirituous liquors manufacturer does not sell and serve its spirituous liquors for consumption on the licensed premises or in an approved sales room.



§ 12-47-403. Limited winery license

(1) A Colorado limited winery license shall be granted by the state licensing authority to an applicant that certifies that it will manufacture not more than one hundred thousand gallons, or the metric equivalent thereof, of vinous liquors within Colorado. Each limited winery licensee shall annually certify to the state licensing authority its compliance with this subsection (1) and shall be subject to revocation of its license for false certification.

(2) A limited winery licensee is authorized:

(a) (I) To manufacture vinous liquors upon its licensed premises and, in order to enhance the growth and viability of the Colorado wine industry, upon alternating proprietor licensed premises, as approved by the state licensing authority.

(II) Repealed.

(b) To sell vinous liquors of its own manufacture within this state at wholesale, at retail, or to personal consumers, including, if the limited winery also has received a winery direct shipper's permit under section 12-47-104, sales to be delivered by common carrier or by the limited winery licensee to personal consumers in accordance with all requirements in section 12-47-104;

(c) To sell vinous liquors of its own manufacture in other states, the laws of which permit the sale of such wines and liquors;

(d) To sell vinous liquors of its own manufacture for export to foreign countries if such export is permitted by the laws of the United States;

(e) (I) (A) Except as provided in sub-subparagraph (B) of this subparagraph (I) and subject to subparagraph (II) of this paragraph (e), to conduct tastings and sell vinous liquors of its own manufacture, as well as vinous liquors manufactured by other Colorado wineries, on the licensed premises of the limited winery and up to five other approved sales room locations, whether included in the license at the time of the original license or by supplemental application.

(B) A limited winery licensee shall not conduct retail sales from an area licensed or defined as an alternating proprietor licensed premises.

(II) (A) Prior to operating a sales room location, a limited winery licensed pursuant to this section shall, at the time of application to the state licensing authority, send a copy of the application or supplemental application for a sales room to the local licensing authority in the jurisdiction in which the sales room is proposed. The local licensing authority may submit a response to the application, including its determination specified in sub-subparagraph (B) of this subparagraph (II), to the state licensing authority but must submit its response within forty-five days after the licensed limited winery submits its sales room application to the state licensing authority, or, for purposes of an application to operate a temporary sales room for not more than three consecutive days, within the time specified by the state licensing authority by rule. If the local licensing authority does not submit a response to the state licensing authority within the time specified in this sub-subparagraph (A), the state licensing authority shall deem that the local licensing authority has determined that the proposed sales room will not impact traffic, noise, or other neighborhood concerns in a manner that is inconsistent with local regulations or ordinances or that the applicant will sufficiently mitigate any impacts identified by the local licensing authority.

(B) The state licensing authority must consider the response from the local licensing authority, if any, and may deny the proposed sales room application if the local licensing authority determines that approval of the proposed sales room will impact traffic, noise, or other neighborhood concerns in a manner that is inconsistent with local regulations or ordinances, which may be determined by the local licensing authority without requiring a public hearing, or that the applicant cannot sufficiently mitigate any potential impacts identified by the local licensing authority.

(C) The state licensing authority shall not grant approval of an additional sales room unless the applicant affirms to the state licensing authority that the limited winery applicant has complied with local zoning restrictions.

(D) A licensed limited winery that is operating a sales room as of August 5, 2015, or that is granted approval pursuant to this subparagraph (II) to operate a sales room on or after August 5, 2015, shall notify the state licensing authority of all sales rooms it operates. The state licensing authority shall maintain a list of all limited winery licensee sales rooms in the state and make the list available on its website.

(E) The local licensing authority may request that the state licensing authority take action in accordance with section 12-47-601 against a licensed limited winery approved to operate a sales room if the local licensing authority demonstrates to the state licensing authority that the licensee has engaged in an unlawful act as set forth in part 9 of this article or shows good cause as specified in section 12-47-103 (9)(a), (9)(b), or (9)(d).

(F) This subparagraph (II) does not apply if the licensed limited winery does not sell and serve vinous liquors for consumption on the licensed premises or in an approved sales room.

(f) To serve and sell food, general merchandise, and nonalcohol beverages for consumption on the premises of any licensed premises or to be taken by the consumer.

(2.3) In order to encourage and maintain the integrity and authenticity of Colorado's viticultural identity, support the wine-grape and fruit growing industries in Colorado, and inform the consumer of the source of grapes and fruit used by Colorado limited wineries to produce vinous liquors, the liquor enforcement division shall, after consultation with the Colorado wine industry and other interested parties from the alcohol beverage industry, within one year after June 1, 2005, enact rules for the implementation, standardization, and enforcement of appellation labeling requirements that are consistent with, and, with respect to the origin of the grapes and other fruit used to manufacture the vinous liquor, more informative than currently required by federal wine labeling regulations, 27 CFR, chapter 1, part 4, "labeling and advertising of wine" and related regulations. Colorado's labeling regulations shall apply to a manufacturer licensed pursuant to section 12-47-402 or a Colorado limited winery licensed under this section in the manufacture of the vinous liquor contained in the labeled bottle. Honey wine, including honey wine flavored with fruit, herbs, or spices, shall be exempt from the labeling requirements included in this section.

(2.7) (a) A winery may affix the phrase "Colorado Grown" to bottles of wine described in section 12-47-103 (6.5).

(b) Effective July 1, 2006, it shall be unlawful for a Colorado winery to make any misleading statement on its product label regarding the origin of grapes, fruit, or other agricultural products used to make vinous liquor. This paragraph (b) shall not be construed to apply to the winery's name or address or to an appellation allowed under federal regulations.

(3) A person who has a financial interest in a limited winery license and relinquishes such license to apply for another license under this article shall be prohibited from obtaining a limited winery license for three years from the date of issuance of such other license.

(4) (a) It is unlawful for any limited winery licensee or any person, partnership, association, organization, or corporation interested financially in or with a limited winery licensee to be interested financially, directly or indirectly, in the business of any person licensed to sell at retail pursuant to this article.

(b) It is unlawful for any limited winery licensee or any person, partnership, association, organization, or corporation interested financially in or with a limited winery licensee to be interested financially, directly or indirectly, in the business of any vinous or spirituous wholesale licensee.



§ 12-47-403.5. Wine festival permit

(1) A wine festival permit application may be filed with the state licensing authority by any limited winery licensee or by any manufacturer licensee that is licensed to manufacture vinous liquors. The applicant shall specify the licensed premises for the first of the wine festivals to be held, which application shall be filed at least ten business days before such festival is to be held. The applicant shall include a twenty-five dollar annual processing fee with the application filed with the state licensing authority. Such fee shall entitle the permittee to use the wine festival permit for twelve months after the date of issuance, so long as such permittee notifies the state licensing authority and the appropriate local licensing authority of the location of all other wine festivals under this permit at least ten business days before any such festival is to be held. A wine festival permit shall entitle the permittee to hold no more than nine wine festivals during the twelve-month period.

(2) The applicant shall be the licensee filing the application, but any wine festival permit that is issued as a result of such application shall be considered to be jointly held by the permittee and the participating limited winery licensees or manufacturer licensees that are licensed to manufacture vinous liquors.

(3) Notification of all subsequent festivals shall be by supplemental application, as approved by the state licensing authority.

(4) The state licensing authority may deny a wine festival permit or supplemental application for any of the following reasons:

(a) A documented history of violations of this article or rules issued under this article by any participating licensee;

(b) The filing of an incomplete or late application; or

(c) A finding that the application, if granted, would result in violations of this article or rules issued under this article or violations of the laws of a local government.

(5) After the issuance of an initial wine festival permit, all supplemental applications that are complete and filed in a timely manner shall be deemed approved unless the state licensing authority provides the permittee with a notice of denial at least seventy-two hours prior to the date of the event.

(6) The permittee and participating licensees are authorized to use the licensed premises jointly to conduct wine tastings and sell any vinous liquors manufactured by a Colorado limited winery or manufacturer licensed to manufacture vinous liquors. No wine festival permit shall authorize the permittee to use the licensed premises for more than seventy-two hours for any one wine festival.

(7) If a violation of this article occurs during a wine festival and the licensee responsible for the violation can be identified, such licensee may be charged and the appropriate penalties shall apply. If the responsible party cannot be identified, the state licensing authority may send a written notice to every licensee identified on the permit application and may fine each the same dollar amount, which amount shall not exceed twenty-five dollars per licensee or two hundred dollars in the aggregate. No joint fine levied pursuant to this subsection (7) shall apply to the revocation of the licensee's license under section 12-47-601.

(8) A joint fine levied pursuant to subsection (7) of this section shall not create or increase civil liability under section 12-47-801 (3) for a participating licensee or create joint liability for such a licensee.



§ 12-47-404. Importer's license

(1) (a) An importer's license shall be issued to persons importing vinous or spirituous liquors into this state for the following purposes only:

(I) To import and sell such liquors to wholesale liquor licensees;

(II) To solicit orders from retail licensees and fill such orders through wholesale liquor licensees.

(b) Such license shall not permit the licensee to maintain stocks of alcohol beverages in this state.

(2) It is unlawful for any licensed importer of vinous or spirituous liquors or any person, partnership, association, organization, or corporation interested financially in or with such a licensed importer to be interested financially, directly or indirectly, in the business of any vinous or spirituous wholesale licensee; except that any such financial interest that occurred on or before July 1, 1969, shall be lawful.



§ 12-47-405. Nonresident manufacturers and importers of malt liquor

(1) A nonresident manufacturer's license shall be issued to persons brewing malt liquor outside the state of Colorado for the purposes listed in subsection (3) of this section.

(2) A malt liquor importer's license shall be issued to persons importing malt liquor into this state for the purposes listed in subsection (3) of this section.

(3) The licenses referred to in subsections (1) and (2) of this section shall be issued for the following purposes only:

(a) To import and sell malt liquors within the state of Colorado to persons licensed as wholesalers pursuant to this article;

(b) To maintain stocks of malt liquors and to operate malt liquor warehouses by procuring a malt liquor wholesaler's license for each such operation as provided in this article;

(c) To solicit orders from retail licensees and fill such orders through malt liquor wholesalers.

(4) Any person holding a nonresident manufacturer's license or a malt liquor importer's license shall also be eligible to obtain a vinous and spirituous liquor importer's license pursuant to section 12-47-404; except that each such license obtained shall be separate and distinct.

(5) Each manufacturer, nonresident manufacturer, and malt liquor importer shall enter into a written contract with each wholesaler with which such manufacturer, nonresident manufacturer, and malt liquor importer intends to do business that designates the territory within which the product of such manufacturer, nonresident manufacturer, and malt liquor importer is sold by the respective wholesaler. A manufacturer, nonresident manufacturer, and malt liquor importer shall not contract with more than one wholesaler to sell their products within the same territory. The contract shall be submitted to the state licensing authority with any application, and such applicant, if licensed, shall have a continuing duty to submit any subsequent revisions, amendments, or superseding contracts to the state licensing authority.

(6) It is unlawful for a nonresident manufacturer licensed under this article, or any person, partnership, association, organization, or corporation interested financially in or with such a licensee, to be interested financially, directly or indirectly, in the business of any person licensed to sell at retail pursuant to this article.



§ 12-47-406. Wholesaler's license - discrimination in wholesale sales prohibited

(1) (a) A wholesaler's liquor license shall be issued to persons selling vinous or spirituous liquors at wholesale for the following purposes only:

(I) To maintain and operate one or more warehouses in this state to handle vinous or spirituous liquors;

(II) To take orders for vinous and spirituous liquors at any place and deliver vinous and spirituous liquors on orders previously taken to any place if the licensee has procured a wholesaler's liquor license and the place where orders are taken and delivered is a place regularly licensed pursuant to the provisions of this article;

(III) To package vinous and spirituous liquors that a licensed importer has legally transported into Colorado or that a licensed manufacturer has legally produced in Colorado.

(b) (I) A wholesaler's beer license shall be issued to persons selling malt liquors at wholesale who designate to the state licensing authority on their application the territory within which the licensee may sell the designated products of any brewer as agreed upon by the licensee and the brewer of such products for the following purposes only:

(A) To maintain and operate warehouses and one sales room in this state to handle malt liquors to be denominated a wholesale beer store;

(B) To take orders for malt liquors at any place within the territory designated on the license application and deliver malt liquors on orders previously taken to any place within the designated geographical territory, if the licensee has procured a wholesaler's beer license and the place where orders are taken and delivered is a place regularly licensed pursuant to the provisions of this article.

(II) (A) Prior to operating a sales room as authorized by this paragraph (b), a wholesaler's beer licensee that is licensed pursuant to this section shall, at the time of application to the state licensing authority, send a copy of the application or supplemental application for a sales room to the local licensing authority in the jurisdiction in which the sales room is proposed. The local licensing authority may submit a response to the application, including its determination specified in sub-subparagraph (B) of this subparagraph (II), to the state licensing authority but must submit its response within forty-five days after the wholesaler's beer licensee submits its sales room application to the state licensing authority. If the local licensing authority does not submit a response to the state licensing authority within forty-five days after submission of the sales room application, the state licensing authority shall deem that the local licensing authority has determined that the proposed sales room will not impact traffic, noise, or other neighborhood concerns in a manner that is inconsistent with local regulations or ordinances or that the applicant will sufficiently mitigate any impacts identified by the local licensing authority.

(B) The state licensing authority must consider the response from the local licensing authority, if any, and may deny the proposed sales room application if the local licensing authority determines that approval of the proposed sales room will impact traffic, noise, or other neighborhood concerns in a manner that is inconsistent with local regulations or ordinances, which may be determined by the local licensing authority without requiring a public hearing, or that the applicant cannot sufficiently mitigate any potential impacts identified by the local licensing authority.

(C) A wholesaler's beer licensee that is operating a sales room as of August 5, 2015, or that is granted approval pursuant to this subparagraph (II) to operate a sales room on or after August 5, 2015, shall notify the state licensing authority of its sales room. The state licensing authority shall maintain a list of all wholesaler's beer licensee sales rooms in the state and make the list available on its website.

(D) The local licensing authority may request that the state licensing authority take action in accordance with section 12-47-601 against a wholesaler's beer licensee approved to operate a sales room if the local licensing authority demonstrates to the state licensing authority that the licensee has engaged in an unlawful act as set forth in part 9 of this article or shows good cause as specified in section 12-47-103 (9)(a), (9)(b), or (9)(d).

(E) This subparagraph (II) does not apply if the wholesaler's beer licensee does not sell and serve malt liquors for consumption on the licensed premises.

(c) Each license shall be separate and distinct, but any person may secure both licenses upon the payment in advance of both fees provided in this article.

(d) All malt, vinous, and spirituous liquors purchased by any licensee under this section, and all malt, vinous, and spirituous liquors shipped into this state by or to any such licensee, shall be placed in the physical possession of such licensee at the licensee's warehouse facilities prior to delivery to persons holding licenses under this article.

(e) (I) A brewer or importer licensed pursuant to this article shall not sell malt liquors to a wholesaler without having a written contract with such wholesaler that designates the specific products of such brewer or importer to be sold by the wholesaler and that establishes the territory within which the wholesaler may sell the designated products.

(II) A brewer or importer shall not contract with more than one wholesaler to sell the products of such brewer or importer within the same territory.

(f) Notwithstanding any provision of this article to the contrary, a wholesaler licensed pursuant to paragraph (a) of this subsection (1) may establish a program for its employees to purchase directly from the wholesaler vinous or spirituous liquors sold by that wholesaler.

(2) It is unlawful for any licensed wholesaler or any person, partnership, association, organization, or corporation interested financially in or with a licensed wholesaler to be interested financially, directly or indirectly, in the business of any person licensed to sell at retail pursuant to this article.

(3) It is unlawful for a licensed wholesaler of vinous or spirituous liquors or any person, partnership, association, organization, or corporation interested financially in or with such a wholesaler to be interested financially in the business of any licensed manufacturer or importer of vinous or spirituous liquors; except that any such financial interest that occurred on or before July 1, 1969, shall be lawful.

(4) (a) A wholesaler shall make available to all licensed retailers in this state without discrimination all malt, vinous, and spirituous liquors offered by the wholesaler for sale at wholesale. A wholesaler shall use its best efforts to make available to licensed retailers each brand of alcohol beverage that the wholesaler has been authorized to distribute.

(b) Nothing in this section prohibits a wholesaler from establishing reasonable allocation procedures when the anticipated demand for a product is greater than the supply of the product.



§ 12-47-406.3. Termination of wholesalers - remedies - definitions

(1) (a) Except as provided in subsections (2) to (4) of this section, no supplier shall terminate an agreement with a wholesaler unless all of the following occur:

(I) The wholesaler fails to comply with a provision of a written agreement between the wholesaler and the supplier;

(II) The wholesaler receives written notification by certified mail, return receipt requested, from the supplier of the alleged noncompliance and is afforded no less than sixty days in which to cure such noncompliance;

(III) The wholesaler fails to cure such noncompliance within the allotted sixty-day cure period; and

(IV) The supplier provides written notice by certified mail, return receipt requested, to the wholesaler of such continued failure to comply with the agreement. The notification shall contain a statement of the intention of the supplier to terminate or not renew the agreement, the reasons for termination or nonrenewal, and the date the termination or nonrenewal shall take effect.

(b) If a wholesaler cures an alleged noncompliance within the cure period provided in subparagraph (II) of paragraph (a) of this subsection (1), any notice of termination from a supplier to a wholesaler shall be null and void.

(2) A supplier may immediately terminate an agreement with a wholesaler, effective upon furnishing written notification to the wholesaler by certified mail, return receipt requested, for any of the following reasons:

(a) The wholesaler's failure to pay any account when due and upon written demand by the supplier for such payment, in accordance with agreed payment terms;

(b) The assignment or attempted assignment by the wholesaler for the benefit of creditors, the institution of proceedings in bankruptcy by or against the wholesaler, the dissolution or liquidation of the wholesaler, or the insolvency of the wholesaler;

(c) The revocation or suspension of, or the failure to renew for a period of more than fourteen days, a state, local, or federal license or permit to sell products in this state;

(d) Failure of an owner of a wholesaler to sell his or her ownership interest in the distribution rights to the supplier's products within one hundred twenty days after such owner of a wholesaler has been convicted of a felony that, in the supplier's sole judgment, adversely affects the goodwill of the wholesaler or supplier;

(e) A wholesaler has been convicted of, found guilty of, or pled guilty or nolo contendere to, a charge of violating a law or regulation of the United States or of this state if it materially and adversely affects the ability of the wholesaler or supplier to continue to sell its products in this state;

(f) Any attempted transfer of ownership of the wholesaler, stock of the wholesaler, or stock of any parent corporation of the wholesaler, or any change in the beneficial ownership or control of any entity, without obtaining the prior written approval of the supplier, except as may otherwise be permitted pursuant to a written agreement between the parties;

(g) Fraudulent conduct in the wholesaler's dealings with the supplier or its products, including the intentional sale of products outside the supplier's established quality standards;

(h) The wholesaler ceases to conduct business for five consecutive business days, unless such cessation is the result of an act of God, war, or a condition of national, state, or local emergency; or

(i) Any sale of products, directly or indirectly, to customers located outside the territory assigned to the wholesaler by the supplier. This paragraph (i) shall not prohibit wholesalers from making sales to licensed retailers who buy off the wholesaler's dock, so long as the retailer's licensed location is within the wholesaler's assigned territory.

(3) The supplier shall have the right to terminate an agreement with a wholesaler at any time by giving the wholesaler at least ninety days' written notice by certified mail, return receipt requested, with copies by first-class mail to all other wholesalers in all other states who have entered into the same distribution agreement with the supplier.

(4) If a particular brand of products is transferred by purchase or otherwise from a supplier to a successor supplier, the following shall occur:

(a) The successor supplier shall notify the existing wholesaler of the successor supplier's intent not to appoint the existing wholesaler for all or part of the existing wholesaler's territory for the product. The successor supplier shall mail the notice of termination by certified mail, return receipt requested, to the existing wholesaler. The successor supplier shall include in the notice the names, addresses, and telephone numbers of the successor wholesalers.

(b) (I) The successor wholesaler shall negotiate with the existing wholesaler to determine the fair market value of the existing wholesaler's right to distribute the product in the existing wholesaler's territory immediately before the successor supplier acquired rights to the particular brand of products. The successor wholesaler and the existing wholesaler shall negotiate the fair market value in good faith.

(II) The existing wholesaler shall continue to distribute the product until payment of the compensation agreed to under subparagraph (I) of this paragraph (b), or awarded under paragraph (c) of this subsection (4), is received.

(c) (I) If the successor wholesaler and the existing wholesaler fail to reach a written agreement on the fair market value within thirty days after the existing wholesaler receives the notice required pursuant to paragraph (a) of this subsection (4), the successor wholesaler or the existing wholesaler shall send a written notice to the other party requesting arbitration pursuant to the uniform arbitration act, part 2 of article 22 of title 13, C.R.S. Arbitration shall be held for the purpose of determining the fair market value of the existing wholesaler's right to distribute the product in the existing wholesaler's territory immediately before the successor supplier acquired rights to the particular brand of products.

(II) Notice of intent to arbitrate shall be sent, as provided in subparagraph (I) of this paragraph (c), not later than thirty-five days after the existing wholesaler receives the notice required pursuant to paragraph (a) of this subsection (4). The arbitration proceeding shall conclude not later than forty-five days after the date the notice of intent to arbitrate is mailed to a party.

(III) Any arbitration held pursuant to this subsection (4) shall be conducted in a city within this state that:

(A) Is closest to the existing wholesaler; and

(B) Has a population of more than twenty thousand.

(IV) Any arbitration held pursuant to this paragraph (c) shall be conducted before one impartial arbitrator to be selected by the American arbitration association or its successor. The arbitration shall be conducted in accordance with the rules and procedures of the uniform arbitration act, part 2 of article 22 of title 13, C.R.S.

(V) An arbitrator's award in any arbitration held pursuant to this paragraph (c) shall be monetary only and shall not enjoin or compel conduct. Any arbitration held pursuant to this paragraph (c) shall be in lieu of all other remedies and procedures.

(VI) The cost of the arbitrator and any other direct costs of an arbitration held pursuant to this paragraph (c) shall be equally divided by the parties engaged in the arbitration. All other costs shall be paid by the party incurring them.

(VII) The arbitrator in any arbitration held pursuant to this paragraph (c) shall render a written decision not later than thirty days after the conclusion of the arbitration, unless this time is extended by mutual agreement of the parties and the arbitrator. The decision of the arbitrator is final and binding on the parties. The arbitrator's award may be enforced by commencing a civil action in any court of competent jurisdiction. Under no circumstances may the parties appeal the decision of the arbitrator.

(VIII) An existing wholesaler or successor wholesaler who fails to participate in the arbitration hearings in any arbitration held pursuant to this paragraph (c) waives all rights the existing wholesaler or successor wholesaler would have had in the arbitration and is considered to have consented to the determination of the arbitrator.

(IX) If the existing wholesaler does not receive payment from the successor wholesaler of the settlement or arbitration award required under paragraph (b) or (c) of this subsection (4) within thirty days after the date of the settlement or arbitration award:

(A) The existing wholesaler shall remain the wholesaler of the product in the existing wholesaler's territory to at least the same extent that the existing wholesaler distributed the product immediately before the successor wholesaler acquired rights to the product; and

(B) The existing wholesaler is not entitled to the settlement or arbitration award.

(5) (a) Any wholesaler or supplier who is aggrieved by a violation of any provision of subsections (1) and (3) of this section shall be entitled to recovery of damages caused by the violation. Except for a dispute arising under subsection (4) of this section, damages shall be sought in a civil action in any court of competent jurisdiction.

(b) Any dispute arising under subsections (1) and (3) of this section may also be settled by such dispute resolution procedures as may be provided by a written agreement between the parties.

(6) Nothing in this section shall be construed to limit or prohibit good-faith settlements voluntarily entered into by the parties.

(7) Nothing in this section shall be construed to give an existing wholesaler or a successor wholesaler any right to compensation if an agreement with the existing wholesaler or successor wholesaler is terminated by a successor supplier pursuant to subsections (1) to (3) of this section.

(8) Nothing in this section shall apply to a manufacturer that produces less than three hundred thousand gallons of malt beverages per calendar year.

(9) As used in this section:

(a) "Existing wholesaler" means a wholesaler who distributes a particular brand of products at the time a successor supplier acquires rights to manufacture or import the particular brand of products.

(b) "Fair market value" means the value that would be determined in a transaction entered into without duress or threat of termination of the existing wholesaler's right and shall include all elements of value, including goodwill and going-concern value.

(c) "Products" means fermented malt beverages and malt liquors.

(d) "Successor supplier" means a primary source of supply, a brewer, or an importer that acquires rights to a product from a predecessor supplier.

(e) "Successor wholesaler" means one or more wholesalers designated by a successor supplier to replace the existing wholesaler, for all or part of the existing wholesaler's territory, in the distribution of the existing product or products.

(f) "Supplier" means any person, partnership, corporation, association, or other business enterprise that is engaged in the manufacturing or importing of products.

(g) "Wholesaler" means the holder of a Colorado wholesaler's beer license or wholesaler's license to sell fermented malt beverages.



§ 12-47-407. Retail liquor store license

(1) (a) (I) A retail liquor store license shall be issued to persons selling only malt, vinous, and spirituous liquors in sealed containers not to be consumed at the place where sold. Malt, vinous, and spirituous liquors in sealed containers shall not be sold at retail other than in retail liquor stores except as provided in section 12-47-408.

(II) On and after July 1, 2016, the state and local licensing authorities shall not issue a new retail liquor store license if the premises for which the retail liquor store license is sought is located:

(A) Within one thousand five hundred feet of another retail liquor store licensed under this section or a liquor-licensed drugstore licensed under section 12-47-408; or

(B) For a premises located in a municipality with a population of ten thousand or fewer, within three thousand feet of another retail liquor store licensed under this section or a liquor-licensed drugstore licensed under section 12-47-408.

(b) In addition, retail liquor stores may sell any nonalcohol products, but only if the annual gross revenues from the sale of nonalcohol products do not exceed twenty percent of the retail liquor store's total annual gross sales revenues. For purposes of calculating the annual gross revenues from the sale of nonalcohol products, sales revenues from the following products are excluded:

(I) Lottery products;

(II) Cigarettes, tobacco products, and nicotine products, as defined in section 18-13-121 (5);

(III) Ice, soft drinks, and mixers; and

(IV) Nonfood items related to the consumption of malt, vinous, or spirituous liquors.

(c) Nothing in this section or in section 12-47-103 (31) prohibits a licensed retail liquor store from:

(I) Selling items on behalf of or to benefit a charitable organization, as defined in section 39-26-102, C.R.S., or a nonprofit corporation subject to the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S., and determined to be exempt from federal income tax by the federal internal revenue service, if the retail liquor store does not receive compensation for the sale;

(II) At the option of the licensee, displaying promotional material furnished by a manufacturer or wholesaler, which material permits a customer to purchase other items from a third person, so long as the retail liquor store licensee does not receive payment from the third person and the customer orders the additional merchandise directly from the third person; or

(III) Allowing tastings to be conducted on the licensed premises if the licensee has received authorization to conduct tastings pursuant to section 12-47-301.

(2) Every person selling malt, vinous, and spirituous liquors in a retail liquor store shall purchase such malt, vinous, and spirituous liquors only from a wholesaler licensed pursuant to this article.

(3) A person licensed to sell at retail who complies with this subsection (3) and rules promulgated pursuant thereto may deliver malt, vinous, and spirituous liquors to a person of legal age if such person is at a place that is not licensed pursuant to this section. The state licensing authority shall promulgate rules as are necessary for the proper delivery of malt, vinous, and spirituous liquors and shall have the authority to issue a permit to any person who is licensed to sell at retail and delivers such liquors pursuant to this subsection (3). Such permits shall be subject to the same suspension and revocation provisions as are set forth in section 12-47-601 for other licenses granted pursuant to this article.

(4) (a) Except as provided in paragraph (b) of this subsection (4), it is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in a retail liquor store to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article.

(b) An owner, part owner, shareholder, or person interested directly or indirectly in a retail liquor store may have an interest in:

(I) An arts license granted under this article;

(II) An airline public transportation system license granted under this article;

(III) For a retail liquor store licensed on or before January 1, 2016, and whose license holder is a Colorado resident, additional retail liquor store licenses as follows, but only if the premises for which a license is sought satisfies the distance requirements specified in subparagraph (II) of paragraph (a) of subsection (1) of this section:

(A) On or after January 1, 2017, and before January 1, 2022, one additional retail liquor store license, for a maximum of up to two total retail liquor store licenses;

(B) On or after January 1, 2022, and before January 1, 2027, up to two additional retail liquor store licenses, for a maximum of three total retail liquor store licenses; and

(C) On or after January 1, 2027, up to three additional retail liquor store licenses, for a maximum of four total retail liquor store licenses; or

(IV) A financial institution referred to in section 12-47-308 (4).

(5) Repealed.

(6) A liquor-licensed drugstore may apply to the state and local licensing authorities, as part of a single application, for a merger and conversion of retail liquor store licenses to a single liquor-licensed drugstore license as provided in section 12-47-408 (1)(b).



§ 12-47-408. Liquor-licensed drugstore license - multiple licenses permitted - requirements - repeal

(1) (a) (I) A liquor-licensed drugstore license shall be issued to persons selling malt, vinous, and spirituous liquors in sealed containers not to be consumed at the place where sold. On and after July 1, 2016, except as permitted under paragraph (b) of this subsection (1), the state and local licensing authorities shall not issue a new liquor-licensed drugstore license if the licensed premises for which a liquor-licensed drugstore license is sought is located:

(A) Within one thousand five hundred feet of a retail liquor store licensed under section 12-47-407; or

(B) For a drugstore premises located in a municipality with a population of ten thousand or fewer, within three thousand feet of a retail liquor store licensed under section 12-47-407.

(II) Nothing in this subsection (1) prohibits:

(A) The renewal or transfer of ownership of a liquor-licensed drugstore license initially issued prior to July 1, 2016.

(B) A liquor-licensed drugstore licensee from allowing tastings on the licensed premises if the applicable local licensing authority has authorized the liquor-licensed drugstore to conduct tastings on its licensed premises in accordance with section 12-47-301 (10).

(b) (I) On or after January 1, 2017, to qualify for an additional liquor-licensed drugstore license under this section, a liquor-licensed drugstore licensee, or a retail liquor store licensee that was licensed as a liquor-licensed drugstore on February 21, 2016, must apply to the state and local licensing authorities, as part of a single application, for a transfer of ownership of at least two licensed retail liquor stores that were licensed or had applied for a license on or before May 1, 2016, a change of location of one of the retail liquor stores, and a merger and conversion of the retail liquor store licenses into a single liquor-licensed drugstore license. The applicant may apply for a transfer, change of location, and merger and conversion only if all of the following requirements are met:

(A) The retail liquor stores that are the subject of the transfer of ownership are located within the same local licensing authority jurisdiction as the drugstore premises for which the applicant is seeking a liquor-licensed drugstore license, and, if any retail liquor stores are located within one thousand five hundred feet of the drugstore premises or, for a drugstore premises located in a municipality with a population of ten thousand or fewer, within three thousand feet of the drugstore premises, the applicant applies to transfer ownership of all retail liquor stores located within that distance. If there are no licensed retail liquor stores or only one licensed retail liquor store within the same local licensing authority jurisdiction as the drugstore premises for which a liquor-licensed drugstore license is sought, the applicant shall apply to transfer ownership of one or two retail liquor stores, as necessary, that are located in the local licensing authority jurisdiction that is nearest to the jurisdiction in which the drugstore premises is located.

(B) Upon transfer and conversion of the retail liquor store licenses to a single liquor-licensed drugstore license, the drugstore premises for which the liquor-licensed drugstore license is sought will be located at least one thousand five hundred feet from all licensed retail liquor stores that are within the same local licensing authority jurisdiction as the drugstore premises or, for a drugstore premises located in a municipality with a population of ten thousand or fewer, at least three thousand feet from all licensed retail liquor stores that are within the same local licensing authority jurisdiction as the drugstore premises.

(II) For purposes of determining whether the distance requirements specified in subparagraph (I) of this paragraph (b) are satisfied, the distance shall be determined by a radius measurement that begins at the principal doorway of the drugstore premises for which the application is made and ends at the principal doorway of the licensed retail liquor store.

(III) In making its determination on the transfer of ownership, change of location, and license merger and conversion application, the local licensing authority shall consider the reasonable requirements of the neighborhood and the desires of the adult inhabitants in accordance with section 12-47-312.

(IV) In addition to any other requirements for licensure under this section or article, a person applying for a new liquor-licensed drugstore license in accordance with this paragraph (b) on or after January 1, 2017, or to renew a liquor-licensed drugstore license issued on or after January 1, 2017, under this paragraph (b) must:

(A) Provide evidence to the state and local licensing authorities that at least twenty percent of the licensee's gross annual income derived from total sales during the prior twelve months at the drugstore premises for which a new or renewal licenses is sought is from the sale of food items, as defined by the state licensing authority by rule; and

(B) Be open to the public.

(2) (a) A person licensed under this section to sell malt, vinous, and spirituous liquors as provided in this section shall:

(I) Purchase malt, vinous, and spirituous liquors only from a wholesaler licensed under this article;

(II) Not sell malt, vinous, or spirituous liquors to consumers at a price that is below the liquor-licensed drugstore's cost to purchase the malt, vinous, or spirituous liquors;

(III) Not allow consumers to purchase malt, vinous, or spirituous liquors at a self-checkout or other mechanism that allows the consumer to complete the alcohol beverage purchase without assistance from and completion of the transaction by an employee of the liquor-licensed drugstore;

(IV) Require, in accordance with section 12-47-901 (10), consumers attempting to purchase malt, vinous, or spirituous liquors to present a valid identification, as determined by the state licensing authority by rule; and

(V) Not sell clothing or accessories imprinted with advertising, logos, slogans, trademarks, or messages related to alcohol beverages.

(b) A person licensed under this section on or after January 1, 2017, shall not purchase malt, vinous, or spirituous liquors from a wholesaler on credit and shall effect payment upon delivery of the alcohol beverages.

(3) A liquor-licensed drugstore licensee who complies with this subsection (3) and rules promulgated pursuant thereto may deliver malt, vinous, and spirituous liquors to a person of legal age if such person is at a place that is not licensed pursuant to this section. The state licensing authority shall promulgate rules as are necessary for the proper delivery of malt, vinous, and spirituous liquors and shall have the authority to issue a permit to any liquor-licensed drugstore licensee that will allow such licensee to deliver such liquors pursuant to such rules and this subsection (3). Such permits shall be subject to the same suspension and revocation provisions as are set forth in sections 12-47-306 and 12-47-601 for other licenses granted pursuant to this article.

(4) (a) Except as provided in paragraph (b) of this subsection (4), it is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in a liquor-licensed drugstore to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article.

(b) An owner, part owner, shareholder, or person interested directly or indirectly in a liquor-licensed drugstore may have an interest in:

(I) An arts license granted under this article;

(II) An airline public transportation system license granted under this article;

(III) A financial institution referred to in section 12-47-308 (4);

(IV) For a liquor-licensed drugstore licensed on or before January 1, 2016, additional liquor-licensed drugstore licenses as follows, but only if obtained in accordance with paragraph (b) of subsection (1) of this section:

(A) On or after January 1, 2017, and before January 1, 2022, four additional liquor-licensed drugstore licenses, for a maximum of five total liquor-licensed drugstore licenses;

(B) On or after January 1, 2022, and before January 1, 2027, up to seven additional liquor-licensed drugstore licenses, for a maximum of eight total liquor-licensed drugstore licenses;

(C) On or after January 1, 2027, and before January 1, 2032, up to twelve additional liquor-licensed drugstore licenses, for a maximum of thirteen total liquor-licensed drugstore licenses;

(D) On or after January 1, 2032, and before January 1, 2037, up to nineteen additional liquor-licensed drugstore licenses, for a maximum of twenty total liquor-licensed drugstore licenses; and

(E) On or after January 1, 2037, an unlimited number of additional liquor-licensed drugstore licenses.

(5) Repealed.

(6) (a) A liquor-licensed drugstore licensed under this section shall not store alcohol beverages off the licensed premises.

(b) A licensed wholesaler shall make all deliveries of alcohol beverages to a liquor-licensed drugstore:

(I) Through a common carrier, a contract carrier, or on vehicles owned by the wholesaler; and

(II) Only to the business address of the liquor-licensed drugstore.

(7) (a) A liquor-licensed drugstore licensed under this section on or after January 1, 2017, shall have at least one manager permitted under section 12-47-425 who works on the licensed premises. The liquor-licensed drugstore shall designate at least one permitted manager on the licensed premises to conduct the liquor-licensed drugstore's purchases of alcohol beverages from a licensed wholesaler. A licensed wholesaler shall take orders for alcohol beverages only from a permitted manager designated by the liquor-licensed drugstore.

(b) A liquor-licensed drugstore that is involved in selling alcohol beverages must obtain and maintain a certification as a responsible alcohol beverage vendor in accordance with part 10 of this article.

(c) An employee of a liquor-licensed drugstore who is under twenty-one years of age shall not deliver or otherwise have any contact with malt, vinous, or spirituous liquors offered for sale on, or sold and removed from, the licensed premises.



§ 12-47-409. Beer and wine license

(1) A beer and wine license shall be issued to persons selling malt and vinous liquors and fermented malt beverages for consumption on the premises. Beer and wine licensees shall have sandwiches and light snacks available for consumption on the premises during business hours, but need not have meals available for consumption.

(2) (a) Every person selling malt and vinous liquors and fermented malt beverages as provided in this section shall purchase malt and vinous liquors and fermented malt beverages only from a wholesaler licensed pursuant to this article or article 46 of this title; except that, during a calendar year, any person selling malt and vinous liquors and fermented malt beverages as provided in this section may purchase not more than two thousand dollars' worth of:

(I) Malt and vinous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408; and

(II) Fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c).

(b) A beer and wine licensee shall retain evidence of each purchase of malt and vinous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408 and each purchase of fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c), in the form of a purchase receipt showing the name of the licensed retailer, the date of purchase, a description of the malt or vinous liquor or fermented malt beverages purchased, and the price paid for the purchase. The beer and wine licensee shall retain the receipt and shall make it available to the state and local licensing authorities at all times during business hours.

(3) It is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in a beer and wine license to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title; except that the person may have an interest in a license described in section 12-46-104 (1)(c), 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or 12-47-410 (1) or in a financial institution referred to in section 12-47-308 (4).



§ 12-47-410. Bed and breakfast permit

(1) In lieu of a hotel and restaurant license, a person operating a bed and breakfast with not more than twenty sleeping rooms that offers complimentary alcohol beverages for consumption only on the premises and only by overnight guests may be issued a bed and breakfast permit. A bed and breakfast permittee shall not sell alcohol beverages by the drink and shall not serve alcohol beverages for more than four hours in any one day.

(2) An applicant for a bed and breakfast permit is exempt from any fee otherwise assessable under section 12-47-501 (2) or 12-47-505 (4)(a), but is subject to all other fees and all other requirements of this article.

(3) A local licensing authority may, at its option, determine that bed and breakfast permits are not available within its jurisdiction.

(4) A bed and breakfast permit may be suspended or revoked in accordance with section 12-47-601 if the permittee violates any provision of this article or any rule adopted pursuant to this article or fails truthfully to furnish any required information in connection with a permit application.

(5) It is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in a bed and breakfast permit to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title; except that a person regulated under this section may have an interest in other bed and breakfast permits, in a license described in section 12-46-104 (1)(c) or 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or in a financial institution referred to in section 12-47-308 (4).



§ 12-47-411. Hotel and restaurant license - definition - rules

(1) Except as otherwise provided in subsection (2) of this section, a hotel and restaurant license shall be issued to persons selling alcohol beverages in the place where the alcohol beverages are to be consumed, subject to the following restrictions:

(a) Restaurants shall sell alcohol beverages as provided in this section only to customers of the restaurant and only if meals are actually and regularly served and provide not less than twenty-five percent of the gross income from sales of food and drink of the business of the licensed premises over any period of time of at least one year.

(b) Hotels shall sell alcohol beverages as provided in this section only to customers of the hotel and, except in hotel rooms, only on the licensed premises where meals are actually and regularly served and provide not less than twenty-five percent of the gross income from sales of food and drink of the business of the licensed premises over any period of time of at least one year.

(c) Any hotel and restaurant licensee who is open for business and selling alcohol beverages by the drink shall serve meals between the hours of 8 a.m. and 8 p.m. and meals or light snacks and sandwiches after 8 p.m.; except that nothing in this paragraph (c) shall be construed to require a licensee to be open for business between the hours of 8 a.m. and 8 p.m.

(d) A hotel may be designated as a resort complex if it has at least fifty sleeping rooms and has related sports and recreational facilities located contiguous or adjacent to the hotel for the convenience of its guests or the general public. For purposes of a resort complex only, "contiguous or adjacent" means within the overall boundaries or scheme of development or regularly accessible from the hotel by its members and guests.

(2) (a) A resort complex shall designate its principal licensed premises and additional separate, related facilities that are located contiguous or adjacent to the licensed premises of the resort complex. Each related facility shall be identified by the resort complex at the time of initial licensure or upon license renewal. Each related facility shall also be clearly identified by its geographic location within the overall boundaries of the licensed premises of the resort complex. A resort complex may apply for a resort-complex-related facility permit for each related facility at the time of initial licensure, upon license renewal, or at any time upon application by the resort complex.

(b) Customers and guests who purchase alcohol beverages at one related facility are permitted to carry such beverages to other related facilities within the overall licensed premises boundaries of the resort complex.

(c) Each related facility shall remain at all times under the ownership and control of the resort complex licensee. Any subletting or transfer of ownership or change of control of a related facility without proper notification and approval by state and local licensing authorities shall be considered a violation of this article and will be cause for the denial, suspension, revocation, or cancellation of the license of the entire resort complex, including all of its related facilities, pursuant to section 12-47-601.

(d) Except as provided in this subsection (2), for violations of section 12-47-307, and for violations of this article and regulations promulgated pursuant to this article that are intentionally authorized by the ownership or management of a resort complex, each related facility shall be considered separately licensed or permitted for the purpose of application of the sanctions imposed under section 12-47-601.

(e) For purposes of this subsection (2), "related facility" means those areas, as approved by the state and local licensing authorities, that are contiguous or adjacent to the resort hotel and that are owned by or under the exclusive possession and control of the resort complex licensee. Related facilities shall include:

(I) Those indoor areas or facilities contiguous or adjacent to the licensed premises of the resort complex that are operated under a separate trade name and are used by resort complex patrons;

(II) Related outdoor sports and recreation facilities located contiguous or adjacent to the resort complex that are used by patrons of the resort complex for a fee; and

(III) Distinct areas or facilities contiguous or adjacent to the resort complex that are directly related to the resort complex use.

(2.5) (a) An institution of higher education, or a person who contracts with the institution to provide food services, that is licensed under this section may apply to be designated a campus liquor complex at the time of initial licensure or upon license renewal.

(b) A licensee shall designate its principal licensed premises and additional separate, related facilities that are located within the campus liquor complex. The licensee may identify each related facility that serves alcohol at the time of initial licensure or upon license renewal. To be approved for a campus liquor complex related facility permit, each related facility must be clearly identified by its geographic location within the boundaries of the campus, including the specific point of service, and each area where alcohol beverages are consumed must be clearly identified by a description and map of the area.

(c) A licensee may apply for a related facility permit for each related facility within the campus liquor complex at the time of initial licensure, upon license renewal, or at any time upon application by the licensee.

(d) (I) To be permitted, each related facility must remain at all times under the ownership or control of the licensee. A licensee that sublets or transfers ownership of, or changes control of, a related facility without notifying and obtaining approval from state and local licensing authorities violates this article 47, and the violation is grounds for denial, suspension, revocation, or cancellation of the campus liquor complex license and all related facility permits in accordance with section 12-47-601.

(II) The institution of higher education shall designate a manager for the campus liquor complex and for each related facility.

(e) Except as provided in this subsection (2.5), for violations of this article 47 and rules promulgated under this article 47 that are intentionally authorized by the ownership or management of a related facility, each related facility is deemed separately permitted for the purpose of application of the sanctions authorized under section 12-47-601.

(f) For purposes of this subsection (2.5), "related facility" means those areas approved by the state and local licensing authorities that are on the campus of the institution of higher education licensed under this section and that are owned by or under the exclusive possession and control of the institution of higher education holding the license. Related facilities include an area or facility operated under a separate trade name.

(3) Notwithstanding any provision of this article to the contrary, a hotel, licensed pursuant to this article, may:

(a) Furnish and deliver complimentary alcohol beverages in sealed containers for the convenience of its guests;

(b) Sell alcohol beverages provided by the hotel in sealed containers, at any time, by means of a minibar located in hotel guest rooms, to adult registered guests of the hotel for consumption in guest rooms if the price of the alcohol beverages is clearly posted. For purposes of this section, "minibar" means a closed container, either nonrefrigerated or refrigerated in whole or in part, access to the interior of which is restricted by means of a locking device that requires the use of a key, magnetic card, or similar device or which is controlled at all times by the hotel.

(c) Enter into a contract with a lodging facility for the purpose of authorizing the lodging facility to sell alcohol beverages pursuant to paragraph (b) of this subsection (3) if the lodging facility and hotel share common ownership and are located within one thousand feet of one another. The alcohol beverages that may be sold pursuant to this paragraph (c) must be provided by and subject to the control of the licensed hotel. For purposes of this paragraph (c), "common ownership" means a controlling ownership interest that is held by the same person or persons, whether through separate corporations, partnerships, or other legal entities. To determine whether the distance limitation referred to in this paragraph (c) is met, the distance from the property line of the land used for the lodging facility to the portion of the hotel licensed under this article shall be measured using the nearest and most direct routes of pedestrian access.

(3.5) Repealed.

(4) The state licensing authority shall promulgate rules that prohibit the placement of a container of alcohol beverages in a minibar if the container has a capacity of more than five hundred milliliters.

(5) It is the intent of this section to require hotel and restaurant licensees to maintain a bona fide restaurant business and not a mere pretext of such for obtaining a hotel and restaurant license.

(6) (a) Except as provided in paragraph (b) of this subsection (6), every person selling alcohol beverages as provided in this section shall purchase alcohol beverages only from a wholesaler licensed pursuant to this article or article 46 of this title.

(b) (I) During a calendar year, a person selling alcohol beverages as provided in this section may purchase not more than two thousand dollars' worth of:

(A) Malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408; and

(B) Fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c).

(II) A hotel and restaurant licensee shall retain evidence of each purchase of malt, vinous, or spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408 and each purchase of fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c), in the form of a purchase receipt showing the name of the licensed retailer, the date of purchase, a description of the alcohol beverages purchased, and the price paid for the alcohol beverages. The licensee shall retain the receipt and make it available to the state and local licensing authorities at all times during business hours.

(7) Each hotel and restaurant license shall be granted for specific premises, and optional premises approved by the state and local licensing authorities, and issued in the name of the owner or lessee of the business.

(8) Each hotel and restaurant licensee shall manage or have a separate and distinct manager and shall register the manager of each liquor-licensed premises with the state and the local licensing authority. No person shall be a registered manager for more than one hotel and restaurant license.

(9) The registered manager for each hotel and restaurant license, the hotel and restaurant licensee, or an employee or agent of the hotel and restaurant licensee shall purchase alcohol beverages for one licensed premises only, and the purchases shall be separate and distinct from purchases for any other hotel and restaurant license.

(10) When a person ceases to be a registered manager of a hotel and restaurant license, for whatever reason, the hotel and restaurant licensee shall notify the licensing authorities within five days and shall designate a new registered manager within thirty days.

(11) Either the state or the local licensing authority may refuse to accept any person as a registered manager unless the person is satisfactory to the respective licensing authorities as to character, record, and reputation. In determining a registered manager's character, record, and reputation, the state or local licensing authority may have access to criminal history record information furnished by a criminal justice agency subject to any restrictions imposed by such agency.

(12) The hotel and restaurant licensee shall pay a registration fee not to exceed seventy-five dollars to the state and to the local licensing authority for actual and necessary expenses incurred in establishing the character, record, and reputation of each registered manager.

(13) (a) It is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in a hotel and restaurant license to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title.

(b) Notwithstanding paragraph (a) of this subsection (13), an owner, part owner, shareholder, or person interested directly or indirectly in a hotel and restaurant license may conduct, own either in whole or in part, or be directly or indirectly interested in a license described in section 12-46-104 (1)(c), 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or 12-47-410 (1) or in a financial institution referred to in section 12-47-308 (4).



§ 12-47-412. Tavern license

(1) A tavern license shall be issued to persons selling alcohol beverages by the drink only to customers for consumption on the premises. A tavern licensee shall have sandwiches and light snacks available for consumption on the premises during business hours, but need not have meals available for consumption.

(2) (a) Every person selling alcohol beverages as provided in this section shall purchase alcohol beverages only from a wholesaler licensed pursuant to this article or article 46 of this title; except that, during a calendar year, a person selling alcohol beverages as provided in this section may purchase not more than two thousand dollars' worth of:

(I) Malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408; and

(II) Fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c).

(b) A tavern licensee shall retain evidence of each purchase of malt, vinous, or spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408 and each purchase of fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c), in the form of a purchase receipt showing the name of the licensed retailer, the date of purchase, a description of the alcohol beverages purchased, and the price paid for the alcohol beverages. The tavern licensee shall retain the receipt and make it available to the state and local licensing authorities at all times during business hours.

(3) It is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in tavern licenses to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title; except that the person may have an interest in a license described in section 12-46-104 (1)(c), 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or 12-47-410 (1) or in a financial institution referred to in section 12-47-308 (4).

(4) Each tavern licensee shall manage or have a separate and distinct manager for each licensed premises and shall register the manager of each licensed premises with both the state and the local licensing authority. No person shall be a registered manager for more than one tavern license.

(5) The registered manager for each tavern license, the tavern licensee, or an employee or agent of the tavern licensee shall purchase alcohol beverages for one licensed premises only, and the purchases shall be separate and distinct from purchases for any other tavern license.

(6) When a person ceases to be a registered manager for a tavern license, for whatever reason, the tavern licensee shall notify the licensing authorities within five days and shall designate a new registered manager within thirty days.

(7) The state licensing authority or the local licensing authority may refuse to accept any person as a registered manager unless the person is satisfactory to the respective licensing authorities as to character, record, and reputation. In determining a registered manager's character, record, and reputation, the state or local licensing authority may have access to criminal history record information furnished by a criminal justice agency subject to any restrictions imposed by such agency.

(8) The tavern licensee shall pay a registration fee not to exceed seventy-five dollars for actual and necessary expenses incurred in determining the character, record, and reputation of each registered manager. Such fee shall be paid to both the state and the local licensing authority.

(9) (a) At the time a tavern license is due for renewal or by one year after August 10, 2016, whichever occurs later, a tavern licensed under this section that does not have as its principal business the sale of alcohol beverages, has a valid license on the effective date of this section, and is a lodging and entertainment facility may apply to, and the applicable local licensing authority shall, convert the tavern license to a lodging and entertainment license under section 12-47-426, and the licensee may continue to operate as a lodging and entertainment facility licensee. If a tavern licensee does not have as its principal business the sale of alcohol beverages but is not a lodging and entertainment facility, at the time the tavern license is due for renewal or by one year after August 10, 2016, whichever occurs later, the licensee may apply to, and the applicable local licensing authority shall, convert the tavern license to another license under this article, if any, for which the person qualifies.

(b) A person applying under this subsection (9) to convert an existing tavern license to another license under this article may apply to convert the license, even if the location of the licensed premises is within five hundred feet of any public or parochial school or the principal campus of any college, university, or seminary, so long as the local licensing authority has previously approved the location of the licensed premises in accordance with section 12-47-313 (1)(d).



§ 12-47-413. Optional premises license

(1) An optional premises license shall be granted for optional premises approved by the state and local licensing authorities to persons selling alcohol beverages by the drink only to customers for consumption on the optional premises and for storing alcohol beverages in a secure area on or off the optional premises for future use on the optional premises.

(2) (a) It is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in an optional premises license to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title.

(b) Notwithstanding paragraph (a) of this subsection (2), an owner, part owner, shareholder, or person interested directly or indirectly in an optional premises license may own, either in whole or in part, or be directly or indirectly interested in a license described in section 12-46-104 (1)(c), 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or 12-47-410 (1) or in a financial institution referred to in section 12-47-308 (4).



§ 12-47-414. Retail gaming tavern license

(1) A retail gaming tavern license shall be issued to persons who are licensed pursuant to section 12-47.1-501 (1)(c), who sell alcohol beverages by individual drink for consumption on the premises, and who sell sandwiches or light snacks or who contract with an establishment that provides such food services within the same building as the licensed premises. In no event shall any person hold more than three retail gaming tavern licenses.

(2) (a) Every person selling alcohol beverages as described in this section shall purchase the alcohol beverages only from a wholesaler licensed pursuant to this article or article 46 of this title; except that, during a calendar year, a person selling alcohol beverages as provided in this section may purchase not more than two thousand dollars' worth of:

(I) Malt, vinous, or spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408; and

(II) Fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c).

(b) A retail gaming tavern licensee shall retain evidence of each purchase of malt, vinous, or spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408 and each purchase of fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c), in the form of a purchase receipt showing the name of the licensed retailer, the date of purchase, a description of the alcohol beverages purchased, and the price paid for the alcohol beverages. The licensee shall retain the receipt and make it available to the state and local licensing authorities at all times during business hours.

(3) Nothing in this article shall permit more than one retail gaming tavern license per building where the licensed premises are located.

(4) It is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in a retail gaming tavern license to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title; except that the person may have an interest in a license described in section 12-46-104 (1)(c), 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or 12-47-410 (1) or in a financial institution referred to in section 12-47-308 (4).



§ 12-47-415. Brew pub license

(1) (a) A brew pub license may be issued to any person operating a brew pub and also selling alcohol beverages for consumption on the premises.

(b) A brew pub licensed pursuant to this section to manufacture malt liquors or fermented malt beverages upon its licensed premises may, upon approval of the state licensing authority, manufacture malt liquors or fermented malt beverages upon alternating proprietor licensed premises within the restrictions specified in section 12-47-103 (4).

(2) (a) Except as provided in paragraph (b) of this subsection (2), during the hours established in section 12-47-901 (5)(b), malt liquors or fermented malt beverages manufactured by a brew pub licensee on the licensed premises or alternating proprietor licensed premises may be:

(I) Furnished for consumption on the premises;

(II) Sold to independent wholesalers for distribution to licensed retailers;

(III) Sold to the public in sealed containers for off-premises consumption. Only malt liquors or fermented malt beverages manufactured and packaged on the licensed premises or alternating proprietor licensed premises by the licensee shall be sold in sealed containers.

(IV) Sold at wholesale to licensed retailers in an amount up to three hundred thousand gallons per calendar year.

(b) A brew pub authorized to manufacture malt liquors or fermented malt beverages upon alternating proprietor licensed premises shall not conduct retail sales of malt liquors or fermented malt beverages from an area licensed or defined as an alternating proprietor licensed premises.

(3) (a) Every person selling alcohol beverages pursuant to this section shall purchase alcohol beverages, other than those that are manufactured at the licensed brew pub, from a wholesaler licensed pursuant to this article or article 46 of this title; except that, during a calendar year, a person selling alcohol beverages as provided in this section may purchase not more than two thousand dollars' worth of:

(I) Malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408; and

(II) Fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c).

(b) The brew pub licensee shall retain evidence of each purchase of malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408 and each purchase of fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c), in the form of a purchase receipt showing the name of the licensed retailer, the date of purchase, a description of the alcohol beverages purchased, and the price paid for the alcohol beverages. The licensee shall retain the receipt and make it available to state and local licensing authorities at all times during business hours.

(4) A brew pub licensee shall sell alcohol beverages for on-premises consumption only if at least fifteen percent of the gross on-premises food and drink income of the business of the licensed premises is from the sale of food. For purposes of this subsection (4), "food" means a quantity of foodstuffs of such nature as is ordinarily consumed by an individual at regular intervals for the purpose of sustenance.

(5) (a) It is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in a brew pub license to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title.

(b) Notwithstanding paragraph (a) of this subsection (5), a person interested directly or indirectly in a brew pub license may conduct, own either in whole or in part, or be directly or indirectly interested in a license described in section 12-46-104 (1)(c), 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or 12-47-410 (1) or in a financial institution referred to in section 12-47-308 (4).



§ 12-47-416. Club license - legislative declaration

(1) A club license shall be issued to persons selling alcohol beverages by the drink only to members of the club and guests and only for consumption on the premises of the club.

(2) (a) Every person selling alcohol beverages as provided in this section shall purchase the alcohol beverages only from a wholesaler licensed pursuant to this article or article 46 of this title; except that, during a calendar year, a person selling alcohol beverages as provided in this section may purchase not more than two thousand dollars' worth of:

(I) Malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408; and

(II) Fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c).

(b) The club licensee shall retain evidence of each purchase of malt, vinous, or spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408 and each purchase of fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c), in the form of a purchase receipt showing the name of the licensed retailer, the date of purchase, a description of the alcohol beverages purchased, and the price paid for the alcohol beverages. The licensee shall retain the receipt and make it available to the state and local licensing authorities at all times during business hours.

(3) (a) The general assembly finds, determines, and declares that the people of the state of Colorado desire to promote and achieve tax equity and fairness among all the state's citizens and further desire to conform to the public policy of nondiscrimination. The general assembly further declares that the provisions of this subsection (3) are enacted for these reasons and for no other purpose.

(b) Any club licensee that has a policy to restrict membership on the basis of sex, sexual orientation, marital status, race, creed, religion, color, ancestry, or national origin shall, when issuing a receipt for expenses which may otherwise be used by taxpayers for deduction purposes pursuant to section 162 (a) of the federal "Internal Revenue Code of 1986", as amended, for purposes of determining taxes owed pursuant to article 22 of title 39, C.R.S., incorporate a printed statement on the receipt as follows:

The expenditures covered by this receipt are

nondeductible for state income tax purposes.

(4) It is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in a club license to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title; except that:

(a) Such a person may have an interest in an arts license or an airline public transportation system license granted under this article, or in a financial institution referred to in section 12-47-308 (4);

(b) Any person who owns, in whole or in part, directly or indirectly, any other license issued pursuant to this article or article 46 of this title may be listed as an officer or director on a club license if the person does not individually manage or receive any direct financial benefit from the operation of the license.



§ 12-47-417. Arts license

(1) (a) An arts license may be issued to any nonprofit arts organization that sponsors and presents productions or performances of an artistic or cultural nature, and the arts license permits the licensee to sell alcohol beverages only to patrons of the productions or performances for consumption on the licensed premises in connection with the productions or performances. No person licensed pursuant to this section shall permit any exterior or interior advertising concerning the sale of alcohol beverages on the licensed premises.

(b) An arts license may be issued to any municipality owning arts facilities at which productions or performances of an artistic or cultural nature are presented, in the same manner as provided for in paragraph (a) of this subsection (1) and subject to the same restrictions.

(2) Any provision of this article to the contrary notwithstanding, the proximity of premises licensed pursuant to this section to any public or parochial school or the principal campus of a college, university, or seminary shall not, in and of itself, affect the granting or denial of such license by the state and the local licensing authority, but a public or parochial school shall not contain a licensed premises. The campus of a college, university, or seminary may contain a licensed premises.

(3) As used in this section, "nonprofit arts organization" means only an organization subject to the provisions of articles 121 to 137 of title 7, C.R.S., and held to be tax-exempt by the federal internal revenue service.

(4) (a) Every person selling alcohol beverages as provided in this section shall purchase the alcohol beverages only from a wholesaler licensed pursuant to this article or article 46 of this title; except that, during a calendar year, a person selling alcohol beverages as provided in this section may purchase not more than two thousand dollars' worth of:

(I) Malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408; and

(II) Fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c).

(b) An arts licensee shall retain evidence of each purchase of malt, vinous, or spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408 and each purchase of fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c), in the form of a purchase receipt showing the name of the licensed retailer, the date of purchase, a description of the alcohol beverages purchased, and the price paid for the alcohol beverages. The licensee shall retain the receipt and make it available to the state and local licensing authorities at all times during business hours.



§ 12-47-418. Racetrack license

(1) A racetrack licensee may sell alcohol beverages by the drink for consumption on the licensed premises only to customers of the racetrack and shall serve food as well as alcohol beverages.

(2) (a) Every person selling alcohol beverages as provided in this section shall purchase the alcohol beverages only from a wholesaler licensed pursuant to this article or article 46 of this title; except that, during a calendar year, a person selling alcohol beverages as provided in this section may purchase not more than two thousand dollars' worth of:

(I) Malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408; and

(II) Fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c).

(b) A racetrack licensee shall retain evidence of each purchase of malt, vinous, or spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408 and each purchase of fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c), in the form of a purchase receipt showing the name of the licensed retailer, the date of purchase, a description of the alcohol beverages purchased, and the price paid for the alcohol beverages. The licensee shall retain the receipt and make it available to the state and local licensing authorities at all times during business hours.

(3) If any person holds a valid license pursuant to this article to sell alcohol beverages by the drink for consumption on the licensed premises, the person is not required to obtain a racetrack class license pursuant to this section if simulcast races with pari-mutuel wagering occur on the licensed premises.

(4) It is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in a racetrack license to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title; except that a person licensed under this section may have an interest in a license described in section 12-46-104 (1)(c), 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or 12-47-410 (1) or in a financial institution referred to in section 12-47-308 (4).



§ 12-47-419. Public transportation system license

(1) The state licensing authority shall issue a public transportation system license to every person operating a public transportation system that sells alcohol beverages by the drink to be served and consumed in or upon any dining, club, or parlor car; plane; bus; or other conveyance of the public transportation system. A public transportation system license issued to a commercial airline authorizes the licensee to sell alcohol beverages by the drink in an airport or airport concourse private club room that is in existence and operated by the licensee on or before April 1, 1995. A public transportation system license issued to a common carrier railroad authorizes the licensee to sell alcohol beverages by the drink at any event not open to the public that is held in a museum owned and operated by the licensee if the licensee notifies the appropriate local law enforcement agency of the event no later than fourteen days prior to the scheduled date of the event.

(2) It is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in a public transportation system license to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title; except that a person licensed under this section may be interested in any other retail license issued pursuant to this article or article 46 of this title or in a financial institution referred to in section 12-47-308 (4).



§ 12-47-420. Vintner's restaurant license

(1) A vintner's restaurant license may be issued to a person operating a vintner's restaurant and also selling alcohol beverages for consumption on the premises.

(2) During the hours established in section 12-47-901 (5)(b), vinous liquors manufactured by a vintner's restaurant licensee on the licensed premises may be:

(a) Furnished for consumption on the premises;

(b) Sold to independent wholesalers for distribution to licensed retailers;

(c) Sold to the public in sealed containers for off-premises consumption. Only vinous liquors fermented, manufactured, and packaged on the premises by the licensee shall be sold in sealed containers.

(d) Sold at wholesale to licensed retailers in an amount up to fifty thousand gallons per calendar year.

(3) (a) Every person selling alcohol beverages pursuant to this section shall purchase the alcohol beverages, other than those that are manufactured at the licensed vintner's restaurant, from a wholesaler licensed pursuant to this article or article 46 of this title; except that, during a calendar year, a person may purchase not more than two thousand dollars' worth of:

(I) Malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408; and

(II) Fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c).

(b) The vintner's restaurant licensee shall retain evidence of each purchase of malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408 and each purchase of fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c), in the form of a purchase receipt showing the name of the licensed retailer, the date of purchase, a description of the alcohol beverages purchased, and the price paid for the alcohol beverages. The licensee shall retain the receipt and make it available to state and local licensing authorities at all times during business hours.

(4) A vintner's restaurant licensee may sell alcohol beverages for on-premises consumption only if at least fifteen percent of the gross on-premises food and drink income of the business of the licensed premises is from the sale of food.

(5) (a) Subject to paragraph (b) of this subsection (5), it is unlawful for an owner, part owner, shareholder, or person interested directly or indirectly in a vintner's restaurant license to conduct, own either in whole or in part, or be directly or indirectly interested in another business licensed pursuant to this article or article 46 of this title.

(b) A person interested directly or indirectly in a vintner's restaurant license may conduct, own either in whole or in part, or be directly or indirectly interested in a license described in section 12-46-104 (1)(c), 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or 12-47-410 (1) or in a financial institution referred to in section 12-47-308 (4).



§ 12-47-421. Removal of vinous liquor from licensed premises

(1) Notwithstanding any provision of this article to the contrary, a licensee described in subsection (2) of this section may permit a customer of the licensee to reseal and remove from the licensed premises one opened container of partially consumed vinous liquor purchased on the premises so long as the originally sealed container did not contain more than 750 milliliters of vinous liquor.

(2) This section applies to a person:

(a) That is duly licensed as a:

(I) Manufacturer under section 12-47-402;

(II) Limited winery under section 12-47-403;

(III) Beer and wine licensee under section 12-47-409;

(IV) Hotel and restaurant under section 12-47-411;

(V) Tavern under section 12-47-412;

(VI) Brew pub under section 12-47-415;

(VII) Vintner's restaurant under section 12-47-420;

(VIII) Club under section 12-47-416;

(IX) Distillery pub under section 12-47-424; or

(X) Lodging and entertainment facility under section 12-47-426; and

(b) That has meals, as defined in section 12-47-103 (20), available for consumption on the licensed premises.



§ 12-47-422. Art gallery permit - definition

(1) A person operating an art gallery that offers complimentary alcohol beverages for consumption only on the premises may be issued an art gallery permit, which shall be renewed annually. An art gallery permittee shall not, directly or indirectly, sell alcohol beverages by the drink, shall not serve alcohol beverages for more than four hours in any one day, and shall not serve alcohol beverages more than fifteen days per year of licensure.

(2) (a) The state or local licensing authority may reject the application for an art gallery permit if the applicant fails to establish that the applicant is able to offer complimentary alcohol beverages without violating this section or creating a public safety risk to the neighborhood.

(b) Upon initial application, and for each renewal, the applicant shall list each day that alcohol beverages will be served, which days shall not be changed without a minimum of fifteen days' written notice to the state and local licensing authority.

(3) An art gallery shall not be denied an art gallery permit based solely on the art gallery's proximity to any public or private school or the principal campus of a college, university, or seminary.

(4) An art gallery shall not charge an entrance fee or a cover charge in connection with offering complimentary alcohol beverages for consumption only on the premises.

(5) An art gallery permit may be suspended or revoked in accordance with section 12-47-601 if the permittee violates any provision of this article or any rule adopted pursuant to this article or fails to truthfully furnish any required information in connection with a permit application.

(6) It is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in an art gallery permit to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title; except that a person regulated under this section may have an interest in other art gallery permits; in a license described in section 12-46-104 (1)(c), 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or 12-47-410 (1); or in a financial institution referred to in section 12-47-308 (4).

(7) As used in this section, "art gallery" means an establishment whose primary purpose is to exhibit and offer for sale works of fine art as defined in section 6-15-101, C.R.S., or precious or semiprecious metals or stones as defined in section 18-16-102, C.R.S.

(8) An art gallery issued a permit shall not intentionally allow more than two hundred fifty people to be on the premises at one time when alcohol beverages are being served.

(9) Nothing in this section shall be construed to abrogate any insurance coverage required by law; to authorize a licensed art gallery to violate section 12-47-901, including, without limitation, serving a visibly intoxicated person and taking an alcohol beverage off the licensed premises; or to violate any zoning or occupancy ordinances or laws.



§ 12-47-423. Wine packaging permit - limitations - rules

(1) (a) The state licensing authority may issue a wine packaging permit to a winery licensed under section 12-47-402, a limited winery licensed under section 12-47-403, or a wholesaler licensed under section 12-47-406 that allows the licensed winery, limited winery, or wholesaler to package tax-paid wine manufactured by another winery or manufacturer.

(b) A licensed winery, limited winery, or wholesaler that obtains a wine packaging permit under this section shall:

(I) Take possession and custody of the tax-paid wine that it packages; and

(II) Return the packaged tax-paid wine either to the original manufacturer of the tax-paid wine or to the original manufacturer's licensed wholesaler; except that, if the original manufacturer's wholesaler obtains a wine packaging permit pursuant to this section, the wholesaler need not return the packaged tax-paid wine to the original manufacturer.

(2) A licensed winery or limited winery that obtains a wine packaging permit pursuant to this section shall not sell or distribute tax-paid wine it packages:

(a) To a person licensed to sell alcohol beverages at retail, for consumption on or off the licensed premises, under section 12-47-407, 12-47-408, 12-47-409, 12-47-410, 12-47-411, 12-47-412, 12-47-413, 12-47-414, 12-47-415, 12-47-416, 12-47-417, 12-47-418, 12-47-419, 12-47-420, 12-47-422, 12-47-424, or 12-47-426; or

(b) Directly to a consumer.

(3) The state licensing authority may adopt rules as necessary to implement and administer this section.



§ 12-47-424. Distillery pub license - legislative declaration - definition

(1) The general assembly finds and determines that:

(a) Colorado is a state that welcomes and encourages entrepreneurs and new business opportunities;

(b) Currently, manufacturing of spirituous liquors by persons licensed as manufacturers pursuant to section 12-47-402 is a thriving industry, with new distilleries opening throughout the state and increasing the availability of Colorado-produced craft spirits both within and outside the state;

(c) The spirituous liquors manufacturing business focuses primarily on producing a spirituous liquor product that the licensed spirits manufacturer can then sell and distribute, through a wholesaler, throughout the state and in other states to retail outlets;

(d) While licensed spirits manufacturers are permitted to sell their products directly to consumers, the majority of the manufacturing business is selling the bulk of a manufacturer's product to retail outlets that then sell the product to consumers;

(e) On the other hand, the main focus of a distillery pub business authorized by this section is to operate a local pub in which food and alcohol beverages, including a small quantity of spirituous liquors fermented and distilled on site, are sold and served for on-premises consumption;

(f) While a distillery pub is allowed to produce, serve, and distribute its own spirituous liquors, unlike a licensed spirits manufacturer, the production level for a distillery pub is capped, and the ability to distribute to retail outlets is greatly restricted, thereby establishing a new business model that is distinct from, and serves a different clientele than, a licensed spirits manufacturer;

(g) Additionally, unlike a licensed spirits manufacturer, which is only required to obtain a license from the state licensing authority, a distillery pub must obtain both a state and local license after demonstrating that the distillery pub meets the reasonable requirements and the desires of the adult inhabitants of the neighborhood in which it will be situated; and

(h) It is important to encourage the new distillery pub business model, which will add to the thriving craft spirits industry in this state without disrupting the ever-growing spirituous liquors manufacturing industry.

(2) A distillery pub license may be issued to any person operating a distillery pub and also selling food and alcohol beverages for consumption on the premises. At least fifteen percent of the gross on-premises food and alcohol beverage income of the licensed distillery pub must be from the sale of food. For purposes of this subsection (2), "food" means a quantity of foodstuffs of a nature that is ordinarily consumed by an individual at regular intervals for the purpose of sustenance.

(3) During the hours established in section 12-47-901 (5)(b), a licensed distillery pub may, with regard to spirituous liquors fermented and distilled by the distillery pub licensee on the licensed premises:

(a) Furnish its spirituous liquors for consumption on the premises;

(b) Sell its spirituous liquors to independent wholesalers for distribution to licensed retailers;

(c) Sell its spirituous liquors to the public in sealed containers for off-premises consumption, as long as the spirituous liquors are fermented, distilled, and packaged on the licensed premises by the licensee; or

(d) Sell its spirituous liquors at wholesale to licensed retailers in an amount up to two thousand seven hundred liters per spirituous liquor product per calendar year.

(4) (a) Except as provided in paragraph (b) of this subsection (4), every person selling alcohol beverages pursuant to this section must purchase alcohol beverages, other than those that are fermented and distilled at the licensed distillery pub, from a wholesaler licensed pursuant to this article or article 46 of this title.

(b) (I) During a calendar year, a person selling alcohol beverages as provided in this section may purchase not more than two thousand dollars' worth of:

(A) Malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408; and

(B) Fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c).

(II) The distillery pub licensee shall retain evidence of each purchase of malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408 and each purchase of fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c), in the form of a purchase receipt showing the name of the licensed retailer, the date of purchase, a description of the alcohol beverages purchased, and the price paid for the alcohol beverages. The licensee shall retain the receipt and make it available to state and local licensing authorities at all times during business hours.

(5) (a) Except as provided in paragraph (b) of this subsection (5), it is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in a distillery pub license to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title.

(b) A person interested directly or indirectly in a distillery pub license may conduct, own either in whole or in part, or be directly or indirectly interested in:

(I) Other distillery pub licenses;

(II) A license described in section 12-46-104 (1)(c), 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or 12-47-410 (1); or

(III) A financial institution referred to in section 12-47-308 (4).



§ 12-47-425. Liquor-licensed drugstore manager's permit

(1) The state licensing authority may issue a manager's permit to an individual who is employed by a liquor-licensed drugstore licensed under section 12-47-408 and who will be in actual control of the liquor-licensed drugstore's alcohol beverage operations.

(2) An individual seeking a manager's permit shall apply to the state licensing authority in the form and manner required by the state licensing authority. To obtain a manager's permit, the individual must demonstrate that he or she:

(a) Has not been convicted of a crime involving the sale or distribution of alcohol beverages within the eight years immediately preceding the date on which the application is submitted;

(b) Has not been convicted of any felony within the five years immediately preceding the date on which the application is submitted; except that in considering the conviction of a felony, the state licensing authority is governed by section 24-5-101, C.R.S.;

(c) Is at least twenty-one years of age; and

(d) Has not had a manager's permit or any similar permit issued by the state, a local jurisdiction, or another state or foreign jurisdiction revoked by the issuing authority within the three years immediately preceding the date on which the application is submitted.

(3) It is unlawful for an individual who has a manager's permit issued under this section to be interested directly or indirectly in:

(a) A wholesaler licensed pursuant to section 12-47-406;

(b) A limited winery licensed pursuant to section 12-47-403;

(c) An importer licensed pursuant to section 12-47-404;

(d) A manufacturer licensed pursuant to section 12-47-402 or 12-47-405; or

(e) Any business licensed under this article that has had its license revoked by the state licensing authority within the eight years immediately preceding the date on which the individual applies for a manager's permit under this section.

(4) In recognition of the state's flourishing local breweries, wineries, and distilleries that locally produce high-quality malt, vinous, and spirituous liquors, managers of liquor-licensed drugstores are encouraged to purchase and promote locally produced alcohol beverage products in their liquor-licensed drugstores.



§ 12-47-426. Lodging and entertainment license

(1) A lodging and entertainment license may be issued to a lodging and entertainment facility selling alcohol beverages by the drink only to customers for consumption on the premises. A lodging and entertainment facility licensee shall have sandwiches and light snacks available for consumption on the premises during business hours but need not have meals available for consumption.

(2) (a) A lodging and entertainment facility licensed to sell alcohol beverages as provided in this section shall purchase alcohol beverages only from a wholesaler licensed pursuant to this article or article 46 of this title; except that, during a calendar year, a lodging and entertainment facility licensed to sell alcohol beverages as provided in this section may purchase not more than two thousand dollars' worth of:

(I) Malt, vinous, and spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408; and

(II) Fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c).

(b) A lodging and entertainment facility licensee shall retain evidence of each purchase of malt, vinous, or spirituous liquors from a retailer licensed pursuant to section 12-47-407 or 12-47-408 and each purchase of fermented malt beverages from a retailer licensed pursuant to section 12-46-104 (1)(c), in the form of a purchase receipt showing the name of the licensed retailer, the date of purchase, a description of the alcohol beverages purchased, and the price paid for the alcohol beverages. The lodging and entertainment facility licensee shall retain the receipt and make it available to the state and local licensing authorities at all times during business hours.

(3) (a) Except as provided in paragraph (b) of this subsection (3), it is unlawful for any owner, part owner, shareholder, or person interested directly or indirectly in lodging and entertainment licenses to conduct, own either in whole or in part, or be directly or indirectly interested in any other business licensed pursuant to this article or article 46 of this title.

(b) An owner, part owner, shareholder, or person interested directly or indirectly in a lodging and entertainment license may have an interest in:

(I) A license described in section 12-46-104 (1)(c), 12-47-401 (1)(j) to (1)(t), (1)(v), or (1)(w), or 12-47-410 (1); or

(II) A financial institution referred to in section 12-47-308 (4).

(4) (a) Each lodging and entertainment facility licensee shall manage or have a separate and distinct manager for each licensed premises and shall register the manager of each licensed premises with both the state and the local licensing authority. A person shall not be a registered manager for more than one lodging and entertainment license.

(b) The registered manager for each lodging and entertainment license, the lodging and entertainment facility licensee, or an employee or agent of the lodging and entertainment facility licensee shall purchase alcohol beverages for one licensed premises only, and the purchases shall be separate and distinct from purchases for any other lodging and entertainment license.

(c) When a person ceases to be a registered manager for a lodging and entertainment license, the lodging and entertainment facility licensee shall notify the licensing authorities within five days and shall designate a new registered manager within thirty days.

(d) The state licensing authority or the local licensing authority may refuse to accept any person as a registered manager unless the person is satisfactory to the respective licensing authorities as to character, record, and reputation. In determining a registered manager's character, record, and reputation, the state or local licensing authority may have access to criminal history record information furnished by a criminal justice agency subject to any restrictions imposed by the agency.

(e) The lodging and entertainment facility licensee shall pay a registration fee, not to exceed seventy-five dollars, for actual and necessary expenses incurred in determining the character, record, and reputation of each registered manager. The lodging and entertainment facility licensee shall pay the fee to both the state and the local licensing authority.

(5) At the time a tavern license issued under section 12-47-412 is due for renewal or by one year after August 10, 2016, whichever occurs later, a person licensed as a tavern that does not have as its principal business the sale of alcohol beverages, has a valid license on August 10, 2016, and is a lodging and entertainment facility may apply to, and the applicable local licensing authority shall, convert the tavern license to a lodging and entertainment license under this section, and the person may continue to operate as a lodging and entertainment facility licensee. A person applying to convert an existing tavern license to a lodging and entertainment license under this subsection (5) may apply to convert the license, even if the location of the licensed premises is within five hundred feet of any public or parochial school or the principal campus of any college, university, or seminary, so long as the local licensing authority has previously approved the location of the licensed premises in accordance with section 12-47-313 (1)(d).






Part 5 - License Fees and Excise Taxes

§ 12-47-501. State fees

(1) The applicant shall pay the following license and permit fees to the department of revenue annually in advance:

(a) For each resident and nonresident manufacturer's license, the fee shall be:

(I) For each brewery, three hundred dollars;

(II) For each winery, three hundred dollars;

(III) For each distillery or rectifier:

(A) On or after August 10, 2016, and before August 10, 2017, six hundred seventy-five dollars; and

(B) On or after August 10, 2017, three hundred dollars;

(IV) For each limited winery, seventy dollars;

(b) For each importer's license, three hundred dollars;

(c) For each wholesaler's liquor license:

(I) On or after August 10, 2016, and before August 10, 2017, eight hundred dollars; and

(II) On or after August 10, 2017, five hundred fifty dollars;

(d) For each wholesaler's beer license, five hundred fifty dollars;

(e) For each retail liquor store license, one hundred dollars;

(f) For each liquor-licensed drugstore license, one hundred dollars;

(g) For each beer and wine license, seventy-five dollars;

(h) For each hotel and restaurant license, seventy-five dollars;

(h.5) For each resort-complex-related facility permit, seventy-five dollars per related facility as defined in section 12-47-411 (2)(e);

(h.6) For each related facility permit, seventy-five dollars per related facility as defined in section 12-47-411 (2.5)(f);

(i) For each tavern license, seventy-five dollars;

(j) For each optional premises license, seventy-five dollars;

(k) For each retail gaming tavern license, seventy-five dollars;

(l) For each brew pub, distillery pub, or vintner's restaurant license, three hundred twenty-five dollars;

(m) For each club license, seventy-five dollars;

(n) For each arts license, seventy-five dollars;

(o) For each racetrack license, seventy-five dollars;

(p) For each public transportation system license, seventy-five dollars for each dining, club, or parlor car; plane; bus; or other vehicle in which such liquor is sold. No additional license fee shall be required by any municipality, city and county, or county for the sale of such liquor in dining, club, or parlor cars; planes; buses; or other conveyances.

(q) For each bed and breakfast permit, fifty dollars;

(r) For each art gallery permit, fifty dollars;

(s) For each wine packaging permit, two hundred dollars;

(t) For each lodging and entertainment license, seventy-five dollars;

(u) For each manager's permit, one hundred dollars.

(1.5) Notwithstanding the amount specified for any fee in subsection (1) of this section, the executive director of the department of revenue by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(2) (a) The state licensing authority shall establish fees for processing the following types of applications, notices, or reports required to be submitted to the state licensing authority:

(I) Applications for new liquor licenses pursuant to section 12-47-304 and rules adopted pursuant to that section;

(II) Applications to change location pursuant to section 12-47-301 (9) and rules adopted pursuant to that section;

(III) Applications for transfer of ownership pursuant to section 12-47-303 (1)(c) and rules adopted pursuant to that section;

(IV) Applications for modification of licensed premises pursuant to section 12-47-301 and rules adopted pursuant to that section;

(V) Applications for alternating use of premises pursuant to section 12-46-104 (1)(a), 12-47-402 (2.5), 12-47-403 (2)(a), or 12-47-415 (1)(b) and rules adopted pursuant to those sections;

(VI) Applications for branch warehouse permits pursuant to section 12-47-406 and rules adopted pursuant to that section;

(VII) Applications for approval of a contract to sell alcohol beverages pursuant to section 12-47-411 (3)(c);

(VIII) Applications for warehouse storage permits pursuant to section 12-47-202 and rules adopted pursuant to that section;

(IX) Applications for duplicate licenses;

(X) Applications for wine shipment permits pursuant to section 12-47-104;

(XI) Sole source registrations or new product registrations pursuant to section 12-47-901 (3)(b);

(XII) Hotel and restaurant optional premises registrations;

(XIII) Expired license renewal and reissuance applications pursuant to section 12-47-302;

(XIV) Notice of change of name or trade name pursuant to section 12-47-301 and rules adopted pursuant to that section;

(XV) Applications for wine packing permits pursuant to section 12-47-423;

(XVI) Applications for transfer of ownership, change of location, and license merger and conversion pursuant to section 12-47-408 (1)(b);

(XVII) Applications for manager's permits pursuant to section 12-47-425.

(b) The amounts of such fees, when added to the other fees transferred to the liquor enforcement division and state licensing authority cash fund pursuant to sections 12-46-105, 12-47-502 (1), and 12-48-104, shall reflect the direct and indirect costs of the liquor enforcement division and the state licensing authority in the administration and enforcement of this article and articles 46 and 48 of this title.

(c) The state licensing authority may charge corporate applicants and limited liability companies licensed under articles 46 and 47 of this title a fee for the cost of each fingerprint analysis and background investigation undertaken to qualify new officers, directors, stockholders, members, or managers pursuant to the requirements of section 12-47-307 (1); however, the state licensing authority shall not collect such a fee if the applicant has already undergone a background investigation by and paid a fee to a local licensing authority.

(d) At least annually, the amounts of the fees shall be reviewed and, if necessary, adjusted to reflect the direct and indirect costs of the liquor enforcement division and the state licensing authority.

(3) Except as provided in subsection (4) of this section, the state licensing authority shall establish a basic fee which shall be paid at the time of service of any subpoena upon the state licensing authority or upon any employee of the division, plus a fee for meals and a fee for mileage at the rate prescribed for state officers and employees in section 24-9-104, C.R.S., for each mile actually and necessarily traveled in going to and returning from the place named in the subpoena. If the person named in the subpoena is required to attend the place named in the subpoena for more than one day, there shall be paid, in advance, a sum to be established by the state licensing authority for each day of attendance to cover the expenses of the person named in the subpoena.

(4) The subpoena fee established pursuant to subsection (3) of this section shall not be applicable to any state or local governmental agency.



§ 12-47-502. Fees and taxes - allocation

(1) (a) All state license fees and taxes provided for by this article and all fees provided for by section 12-47-501 (2) and (3) for processing applications, reports, and notices shall be paid to the department of revenue, which shall transmit the fees and taxes to the state treasurer. The state treasurer shall credit eighty-five percent of the fees and taxes to the old age pension fund and the balance to the general fund.

(b) An amount equal to the revenues attributable to fifty dollars of each state license fee provided for by this article and the processing fees provided for by section 12-47-501 (2) and (3) for processing applications, reports, and notices shall be transferred out of the general fund to the liquor enforcement division and state licensing authority cash fund. Such transfer shall be made by the state treasurer as soon as possible after the twentieth day of the month following the payment of such fees.

(c) The expenditures of the state licensing authority and the liquor enforcement division shall be paid out of appropriations from the liquor enforcement division and state licensing authority cash fund as provided in section 24-35-401, C.R.S.

(2) Eighty-five percent of the local license fees shall be paid to the department of revenue, which shall transmit the fees to the state treasurer to be credited to the old age pension fund.



§ 12-47-503. Excise tax - records - definition

(1) (a) An excise tax at the rate of 8.0 cents per gallon, or the same per unit volume tax applied to metric measure, on all malt liquors, fermented malt beverages, and hard cider, 7.33 cents per liter on all vinous liquors except hard cider, and 60.26 cents per liter on all spirituous liquors is imposed, and such taxes shall be collected on all such respective beverages, not otherwise exempt from the tax, sold, offered for sale, or used in this state; except that, upon the same beverages, only one such tax shall be paid in this state. The manufacturer thereof, the holder of a winery direct shipper's permit, or the first licensee receiving alcohol beverages in this state if shipped from without the state, shall be primarily liable for the payment of any tax or tax surcharge imposed pursuant to this section; but, if such beverage is transported by a manufacturer or wholesaler to a point outside of the state and there disposed of, then such manufacturer or wholesaler, upon the filing with the state licensing authority of a duplicate bill of lading, invoice, or affidavit showing such transaction, shall not be subject to the tax provided in this section on such beverages, and, if such tax has already been paid, it shall be refunded to said manufacturer or wholesaler. For purposes of this section, "manufacturer" includes brew pub, distillery pub, and vintner's restaurant licensees.

(a.5) The department of revenue shall promulgate rules concerning the excise tax applied to powdered alcohol at 60.26 cents per liter for the amount of liters of water suggested to be added by the manufacturer's packaging.

(b) (I) Repealed.

(II) Effective July 1, 2000, a wine development fee at the rate of 1.0 cent per liter is imposed on all vinous liquors except hard cider sold, offered for sale, or used in this state. An amount equal to one hundred percent of the wine development fee collected pursuant to this subparagraph (II) shall be transferred from the general fund to the Colorado wine industry development fund created in section 35-29.5-105, C.R.S. Such transfers shall be made by the state treasurer as soon as possible after the twentieth day of the month following the collection of such wine development fee.

(III) In addition to the excise tax imposed pursuant to paragraph (a) of this subsection (1), an additional excise tax surcharge at the rate of 5.0 cents per liter for the first nine thousand liters, 3.0 cents per liter for the next thirty-six thousand liters, and 1.0 cent per liter for all additional amounts, is imposed on all vinous liquors except hard cider produced by Colorado licensed wineries and sold, offered for sale, or used in this state. An amount equal to one hundred percent of the excise tax surcharge collected pursuant to this subparagraph (III) shall be transferred from the general fund to the Colorado wine industry development fund created in section 35-29.5-105, C.R.S. Such transfers shall be made by the state treasurer as soon as possible after the twentieth day of the month following the collection of such excise tax surcharge.

(c) An excise tax of ten dollars per ton of grapes is imposed upon all grapes of the vinifera varieties or other produce used in the production of wine in this state by a licensed Colorado winery or vintner's restaurant, whether true or hybrid. The excise tax imposed pursuant to this paragraph (c) shall be paid to the department of revenue by the licensed winery or vintner's restaurant at the time of purchase of the product by the winery or vintner's restaurant or of importation of the product, whichever is later. An amount equal to one hundred percent of such excise tax shall be transferred from the general fund to the Colorado wine industry development fund created in section 35-29.5-105, C.R.S. Such transfers shall be made by the state treasurer as soon as possible after the twentieth day of the month following the collection of such excise tax.

(d) The policy of this state is that alcoholics and intoxicated persons may not be subjected to criminal prosecution because of their consumption of alcohol beverages, but rather should be afforded a continuum of treatment in order that they may lead normal lives as productive members of society. The general assembly finds that the cost of implementing a statewide treatment plan is greater than originally estimated. By increasing the excise tax on alcohol beverages in Colorado, it is the intent of this general assembly that the increased revenues derived from this subsection (1) be viewed as one of the sources of funding for the future development of alcoholism treatment programs under the statute enacted in 1973 and for the payment of other related direct and indirect costs caused by the consumption of alcohol beverages.

(2) The state licensing authority shall make and publish such rules and regulations to secure and enforce the collection and payment of such tax as it may deem proper if such rules and regulations are not inconsistent with the provisions of this article.

(3) Except as provided in paragraph (c) of subsection (1) of this section, the excise taxes and excise tax surcharges provided for in this section shall be paid to the department of revenue upon the filing of the return provided for in subsection (4) of this section and shall be delivered to the department on or before the twentieth day of the month following the month in which such alcohol beverages are first sold in this state. As used in this subsection (3), "first sold" means the sale or disposal that occurs when a licensed wholesaler sells, transfers, or otherwise disposes of a product, when a manufacturer sells to a licensed wholesaler or a consumer, or when a holder of a winery direct shipper's permit ships to a personal consumer in this state.

(4) Each licensed manufacturer and wholesaler of alcohol beverages within this state shall file, on or before the twentieth day of each month, an exact, verified return with the state licensing authority showing for the preceding calendar month the quantities of alcohol beverages:

(a) Constituting the licensee's beginning and ending inventory for such month;

(b) Manufactured by the licensee in this state;

(c) Shipped to the licensee from within this state and received by the licensee in this state;

(d) Shipped to the licensee from outside this state and received by the licensee in this state;

(e) Sold or disposed of by the licensee to persons or purchasers in this state;

(f) Sold or disposed of by the licensee to persons or purchasers outside this state, separately indicating those sales or transactions of alcohol beverages to which the excise tax is not applicable; and

(g) For persons licensed pursuant to section 12-46-104 (1)(a), 12-47-402 (2.5), 12-47-403 (2)(a), or 12-47-415 (1)(b), a separate report of vinous liquors, malt liquors, or fermented malt beverages, as applicable, that were manufactured or inventoried in, or transferred from, an alternating proprietor licensed premises.

(4.5) Each holder of a winery direct shipper's permit under section 12-47-104 shall file, on or before the twentieth day of each calendar month, an exact, verified return with the state licensing authority showing for the preceding calendar month the quantities of vinous liquor shipped to personal consumers in this state.

(5) The return, on forms prescribed by the state licensing authority, shall also show the amount of excise tax payable, after allowances for all proper deductions, for alcohol beverages sold by the manufacturer, wholesaler, or holder of a winery direct shipper's permit in this state and shall include such additional information as the state licensing authority may require for the proper administration of this article. The payment of the excise tax provided for in this section, in the amount disclosed by the return, shall accompany the return and shall be paid to the department of revenue. Each manufacturer, wholesaler, or holder of a winery direct shipper's permit required to file a return shall keep complete and accurate books and records, accounts, and other documents as may be necessary to substantiate the accuracy of his or her return and the amount of excise tax due and shall retain such records for a period of three years.

(6) The state licensing authority, after public hearing of which the licensee shall have due notice as provided in this article, shall suspend or revoke any license or winery direct shipper's permit issued pursuant to this article for a failure to pay any excise tax required by this article and may suspend or revoke such license or permit for a violation of or failure to comply with the rules promulgated by said authority.

(7) If the excise tax is not paid when due, there shall be added to the amount of the tax as a penalty a sum equivalent to ten percent thereof and, in addition thereto, interest on the tax and a penalty at the rate of one percent a month or fraction of a month from the date the tax became due until paid. Nothing in this section shall be construed to relieve any person otherwise liable from liability for payment of the excise tax.

(8) The department of revenue shall make a refund or allow a credit to the manufacturer, the wholesaler, or the holder of a winery direct shipper's permit, as the case may be, of the amount of the excise tax paid on alcohol beverages sold in this state when, after payment of the excise tax, such alcohol beverages are rendered unsalable by reason of destruction or damage upon submission of evidence satisfactory to the state licensing authority that such excise tax has actually been paid. Such refund or credit shall be made by the department within sixty days after the submission of evidence satisfactory to the department.

(9) (a) In order to economize and to simplify administrative procedures, the state licensing authority may authorize a procedure whereby a manufacturer or wholesaler of alcohol beverages or holder of a winery direct shipper's permit entitled by law to a refund of the tax provided in this section may instead receive a credit against the tax due on other sales by claiming said credit on the next month's return and attaching a duplicate bill of lading, invoice, or affidavit showing such transaction.

(b) To the extent and so long as federal law precludes this state from collecting its excise tax on vinous and spirituous liquors sold and delivered on ceded federal property, any manufacturer or wholesaler of such liquors making any such sales and deliveries on such federal property within the boundaries of this state may receive a refund of or a credit for the excise tax paid this state on such liquors.



§ 12-47-504. Lien to secure payment of taxes - exemptions - recovery

(1) (a) The state of Colorado and the department of revenue shall have a lien, to secure the payment of the taxes, penalties, and interest imposed pursuant to section 12-47-503 upon all the assets and property of the wholesaler or manufacturer owing such tax, including the stock in trade, business fixtures, and equipment owned or used by the wholesaler or manufacturer in the conduct of business, as long as a delinquency in the payment of such tax continues. Such lien shall be prior to any lien of any kind whatsoever, including existing liens for taxes.

(b) Any wholesaler and manufacturer or person in possession shall provide a copy of any lease pertaining to the assets and property described in paragraph (a) of this subsection (1) to the department of revenue within ten days after seizure by the department of such assets and property. The department shall verify that such lease is bona fide and notify the owner that such lease has been received by the department. The department shall use its best efforts to notify the owner of the real or personal property that might be subject to the lien created in paragraph (a) of this subsection (1). The real or personal property of an owner who has made a bona fide lease to a wholesaler or manufacturer shall be exempt from the lien created in paragraph (a) of this subsection (1) if such property can reasonably be identified from the lease description or if the lessee is given an option to purchase in such lease and has not exercised such option to become the owner of the property leased. This exemption shall be effective from the date of the execution of the lease. Such exemption shall also apply if the lease is recorded with the county clerk and recorder of the county where the property is located or based or a memorandum of the lease is filed with the department of revenue on such forms as may be prescribed by said department after the execution of the lease at a cost for such filing of two dollars and fifty cents per document. Motor vehicles that are properly registered in this state, showing the lessor as owner thereof, shall be exempt from the lien created in paragraph (a) of this subsection (1); except that said lien shall apply to the extent that the lessee has an earned reserve, allowance for depreciation not to exceed fair market value, or similar interest which is or may be credited to the lessee. Where the lessor and lessee are blood relatives or relatives by law or have twenty-five percent or more common ownership, a lease between such lessee and such lessor shall not be considered as bona fide for the purposes of this section.

(2) (a) Any wholesaler or manufacturer who files a return pursuant to section 12-47-503 but who fails to accompany it with payment of the excise tax disclosed on the return shall be sent a notice by the executive director of the department of revenue. Such notice shall state that the excise tax is due and unpaid and shall state the amount of the tax, penalty, and interest owed pursuant to section 12-47-503. The notice shall be sent by first-class mail and shall be directed to the last address of such wholesaler or manufacturer on file with the department of revenue.

(b) (I) If a wholesaler or manufacturer fails to file both the return and the payment required by section 12-47-503, the executive director of the department of revenue shall make an estimate, based upon such information as may be available, of the amount of taxes due for the period for which the wholesaler or manufacturer is delinquent and shall add any penalty and interest authorized in section 12-47-503. The executive director shall give the delinquent taxpayer written notice of such estimated tax, penalty, and interest, which notice shall be sent by first-class mail, and shall be directed to the last address of such person on file with the department of revenue.

(II) The remedies available to a taxpayer pursuant to article 21 of title 39, C.R.S., shall be available to any wholesaler or manufacturer who seeks to contest the estimated tax, penalty, or interest specified in the notice mailed pursuant to subparagraph (I) of this paragraph (b).

(3) If any taxes, penalties, or interest imposed pursuant to section 12-47-503 are not paid within ten days after the notice is mailed pursuant to subsection (2) of this section, the executive director of the department of revenue may seek to enforce collection of the unpaid amounts in accordance with the provisions of article 21 of title 39, C.R.S., to the extent that such provisions are not in conflict with or inconsistent with the provisions of this article.



§ 12-47-505. Local license fees

(1) The applicant shall pay the following license fees to the treasurer of the municipality, city and county, or county where the licensed premises is located annually in advance:

(a) (I) For each retail liquor store license for premises located within any municipality or city and county, one hundred fifty dollars;

(II) For each retail liquor store license for premises located outside the municipal limits of any municipality or city and county, two hundred fifty dollars;

(b) (I) For each liquor-licensed drugstore license for premises located within any municipality or city and county, one hundred fifty dollars;

(II) For each liquor-licensed drugstore license for premises located outside the municipal limits of any municipality or city and county, two hundred fifty dollars;

(c) (I) For each beer and wine license for premises located within any municipality or city and county, except as provided in subparagraph (III) of this paragraph (c), three hundred twenty-five dollars;

(II) For each beer and wine license for premises located outside the municipal limits of any municipality or city and county, except as provided in subparagraph (III) of this paragraph (c), four hundred twenty-five dollars;

(III) For each beer and wine license issued to a resort hotel, three hundred seventy-five dollars;

(d) For each hotel and restaurant license, five hundred dollars;

(e) For each tavern license, five hundred dollars;

(f) For each optional premises license, five hundred dollars;

(g) For each retail gaming tavern license, five hundred dollars;

(h) For each application for approval of a contract to sell alcohol beverages pursuant to section 12-47-411 (3)(c), three hundred twenty-five dollars;

(i) For each brew pub, distillery pub, or vintner's restaurant license, five hundred dollars;

(j) For each club license, two hundred seventy-five dollars;

(k) For each arts license, two hundred seventy-five dollars;

(l) For each racetrack license, five hundred dollars;

(m) For each bed and breakfast permit, twenty-five dollars;

(n) For each resort-complex-related facility permit, one hundred dollars per related facility as defined in section 12-47-411 (2)(e);

(o) For each art gallery permit, twenty-five dollars;

(p) For each lodging and entertainment license, five hundred dollars;

(q) For each related facility permit, one hundred dollars per related facility as defined in section 12-47-411 (2.5)(f).

(2) No rebate shall be paid by any municipality, city and county, or county of any alcohol beverage license fee paid for any such license issued by it except upon affirmative action by the respective local licensing authority rebating a proportionate amount of such license fee.

(3) Eighty-five percent of the local license fees provided for in this article and article 46 of this title shall be paid to the department of revenue, which shall transmit said fees to the state treasurer to be credited to the old age pension fund.

(4) (a) Each application for a license provided for in this article and article 46 of this title filed with a local licensing authority must be accompanied by an application fee in an amount determined by the local licensing authority to cover actual and necessary expenses, subject to the following limitations:

(I) For a new license, not to exceed the following:

(A) On or before July 1, 2008, six hundred twenty-five dollars;

(B) After July 1, 2008, and before July 2, 2009, seven hundred fifty dollars;

(C) After July 1, 2009, and before July 2, 2010, eight hundred seventy-five dollars;

(D) After July 2, 2010, one thousand dollars;

(II) For a transfer of location or ownership, not to exceed the following for each:

(A) On or before July 1, 2008, six hundred twenty-five dollars;

(B) After July 1, 2008, seven hundred fifty dollars;

(III) For a renewal of license, not to exceed the following; except that an expired license renewal fee shall not exceed five hundred dollars:

(A) On or before July 1, 2008, seventy-five dollars;

(B) After July 1, 2008, one hundred dollars;

(IV) For a new license or renewal application for an art gallery permit, not to exceed one hundred dollars;

(V) For a transfer of ownership, change of location, and license merger and conversion pursuant to section 12-47-408 (1)(b), not to exceed one thousand dollars.

(b) No fees or charges of any kind, except as provided in this article or article 46 of this title, may be charged by the local licensing authority to the license holder or applicant for the purposes of granting or renewing a license or transferring ownership or location of a license.

(5) The local licensing authority may charge corporate applicants and limited liability companies up to one hundred dollars for the cost of each fingerprint analysis and background investigation undertaken to qualify new officers, directors, stockholders, members, or managers pursuant to the requirements of section 12-47-307 (1); however, no local licensing authority shall collect such a fee if the applicant has already undergone a background investigation by and paid a fee to the state licensing authority.






Part 6 - Disciplinary Actions

§ 12-47-601. Suspension - revocation - fines

(1) Subject to subsection (7.5) of this section, in addition to any other penalties prescribed by this article 47 or article 46 or 48 of this title 12, the state or any local licensing authority has the power, on its own motion or on complaint, after investigation and public hearing at which the licensee shall be afforded an opportunity to be heard, to suspend or revoke, in whole or in part, any license or permit issued by such authority for any violation by the licensee or by any of the agents, servants, or employees of the licensee of this article 47; any rules authorized by this article 47; or any of the terms, conditions, or provisions of the license or permit issued by such authority. Any licensing authority has the power to administer oaths and issue subpoenas to require the presence of persons and the production of papers, books, and records necessary to the determination of any hearing that the licensing authority is authorized to conduct.

(2) Notice of suspension or revocation, as well as any required notice of such hearing, shall be given by mailing the same in writing to the licensee at the address contained in such license or permit. No such suspension shall be for a longer period than six months. If any license or permit is suspended or revoked, no part of the fees paid therefor shall be returned to the licensee. Any license or permit may be summarily suspended by the issuing licensing authority without notice pending any prosecution, investigation, or public hearing. Nothing in this section shall prevent the summary suspension of such license or permit for a temporary period of not more than fifteen days.

(3) (a) Whenever a decision of the state or any local licensing authority suspending a license or permit becomes final, whether by failure of the licensee to appeal the decision or by exhaustion of all appeals and judicial review, the licensee may, before the operative date of the suspension, petition for permission to pay a fine in lieu of the license or permit suspension for all or part of the suspension period. Upon the receipt of the petition, the state or the local licensing authority may, in its sole discretion, stay the proposed suspension and cause any investigation to be made that it deems desirable and may, in its sole discretion, grant the petition if it is satisfied that:

(I) The public welfare and morals would not be impaired by permitting the licensee to operate during the period set for suspension and that the payment of the fine will achieve the desired disciplinary purposes; and

(II) The books and records of the licensee are kept in such a manner that the loss of sales of alcohol beverages that the licensee would have suffered had the suspension gone into effect can be determined with reasonable accuracy.

(III) (Deleted by amendment, L. 2014.)

(b) Subject to subsection (7.5) of this section, the fine accepted shall be the equivalent to twenty percent of the licensee's estimated gross revenues from sales of alcohol beverages during the period of the proposed suspension; except that the fine must be between two hundred and five thousand dollars.

(c) Payment of any fine pursuant to the provisions of this subsection (3) shall be in the form of cash or in the form of a certified check or cashier's check made payable to the state or local licensing authority, whichever is appropriate.

(4) Upon payment of the fine pursuant to subsection (3) of this section, the state or the local licensing authority shall enter its further order permanently staying the imposition of the suspension. If the fine is paid to a local licensing authority, the governing body of the authority shall cause such moneys to be paid into the general fund of the local licensing authority. Fines paid to the state licensing authority pursuant to subsection (3) of this section shall be transmitted to the state treasurer who shall credit the same to the general fund.

(5) In connection with any petition pursuant to subsection (3) of this section, the authority of the state or local licensing authority is limited to the granting of such stays as are necessary for it to complete its investigation and make its findings and, if it makes such findings, to the granting of an order permanently staying the imposition of the entire suspension or that portion of the suspension not otherwise conditionally stayed.

(6) If the state or the local licensing authority does not make the findings required in paragraph (a) of subsection (3) of this section and does not order the suspension permanently stayed, the suspension shall go into effect on the operative date finally set by the state or the local licensing authority.

(7) The provisions of subsections (3) to (6) of this section shall be effective and may be implemented by the state licensing authority upon its decision to accept and adopt the optional procedures set forth in said subsections. The provisions of subsections (3) to (6) of this section shall be effective and may be implemented by a local licensing authority only after the governing body of the municipality, the governing body of the city and county, or the board of county commissioners of the county chooses to do so and acts, by appropriate resolution or ordinance, to accept and adopt the optional procedures set forth in said subsections. Any such actions may be revoked in a similar manner.

(7.5) (a) The following applies only if the licensing authority has decided to impose a suspension for a violation of section 12-47-901 (1)(a), (1)(a.5), or (5)(a)(I) that occurs in a sales room for a licensee operating pursuant to section 12-47-402 (2) or (6), 12-47-403 (2)(e), or 12-47-406 (1)(b):

(I) If the licensing authority decides to accept a fine in lieu of a license suspension, the licensing authority shall only include in the computation of the fine the estimated gross revenues of the retail sales of the sales room where the violation occurred, and not any manufacturing or wholesale activities of the licensee; except that the fine must be between two hundred and five thousand dollars; and

(II) If the licensing authority declines to accept a fine, it shall limit any suspension to the designated premises for the sales room where the violation occurred, and not any manufacturing or wholesale activities of the licensee. In the case of a temporary sales room for not more than three consecutive days, the licensing authority shall apply a suspension issued in accordance with this section only to future temporary sales rooms and not any manufacturing or wholesale activities of the licensee.

(b) The following applies only if the licensing authority has decided to impose a suspension for a violation of section 12-47-901 (1)(a), (1)(a.5), or (5)(a)(I) that occurs in a retail establishment for licensees operating pursuant to section 12-47-415, 12-47-420, or 12-47-424:

(I) If the licensing authority decides to accept a fine in lieu of a license suspension, the licensing authority shall only include in the computation of the fine the estimated gross revenues of the retail activities of the licensee, and not any manufacturing or wholesale activities of the licensee; except that the fine must be between two hundred and five thousand dollars; and

(II) If the licensing authority declines to accept a fine, it shall limit any suspension to the retail activities of the licensee, and not any manufacturing or wholesale activities of the licensee.

(8) Repealed.

(9) When penalizing a vendor who has violated provisions of article 46 of this title and this article that prohibit the service of an alcohol beverage to a minor or a visibly intoxicated person, state and local licensing authorities shall consider it a mitigating factor if the vendor is a responsible alcohol beverage vendor as defined by part 10 of this article. In addition, the state licensing authority by rule may include other violations of article 46 of this title and this article that licensing authorities shall consider for mitigation if the vendor qualifies as a responsible alcohol beverage vendor.






Part 7 - Inspection of Books and Records

§ 12-47-701. Inspection procedures

Each licensee shall keep a complete set of books of account, invoices, copies of orders, shipping instructions, bills of lading, weigh bills, correspondence, and all other records necessary to show fully the business transactions of such licensee, all of which shall be open at all times during business hours for the inspection and examination of said state licensing authority or its duly authorized representatives. The state licensing authority may require any licensee to furnish such information as it considers necessary for the proper administration of this article, and may require an audit to be made of such books of account and records on such occasions as it may consider necessary by an auditor to be selected by said state licensing authority who shall likewise have access to all books and records of such licensee, and the expense thereof shall be paid by said licensee.






Part 8 - Judicial Review and Civil Liability

§ 12-47-801. Civil liability - legislative declaration

(1) The general assembly hereby finds, determines, and declares that this section shall be interpreted so that any common law cause of action against a vendor of alcohol beverages is abolished and that in certain cases the consumption of alcohol beverages rather than the sale, service, or provision thereof is the proximate cause of injuries or damages inflicted upon another by an intoxicated person except as otherwise provided in this section.

(2) As used in this section, "licensee" means a person licensed under the provisions of this article or article 46 or 48 of this title and the agents or servants of such person.

(3) (a) No licensee is civilly liable to any injured individual or his or her estate for any injury to such individual or damage to any property suffered because of the intoxication of any person due to the sale or service of any alcohol beverage to such person, except when:

(I) It is proven that the licensee willfully and knowingly sold or served any alcohol beverage to such person who was under the age of twenty-one years or who was visibly intoxicated; and

(II) The civil action is commenced within one year after such sale or service.

(b) No civil action may be brought pursuant to this subsection (3) by the person to whom the alcohol beverage was sold or served or by his or her estate, legal guardian, or dependent.

(c) In any civil action brought pursuant to this subsection (3), the total liability in any such action shall not exceed one hundred fifty thousand dollars.

(4) (a) No social host who furnishes any alcohol beverage is civilly liable to any injured individual or his or her estate for any injury to such individual or damage to any property suffered, including any action for wrongful death, because of the intoxication of any person due to the consumption of such alcohol beverages, except when:

(I) It is proven that the social host knowingly served any alcohol beverage to such person who was under the age of twenty-one years or knowingly provided the person under the age of twenty-one a place to consume an alcoholic beverage; and

(II) The civil action is commenced within one year after such service.

(b) No civil action may be brought pursuant to this subsection (4) by the person to whom such alcohol beverage was served or by his or her estate, legal guardian, or dependent.

(c) The total liability in any such action shall not exceed one hundred fifty thousand dollars.

(4.5) An instructor or entity that complies with section 18-13-122 (5)(c), C.R.S., shall not be liable for civil damages resulting from the intoxication of a minor due to the minor's unauthorized consumption of alcohol beverages during instruction in culinary arts, food service, or restaurant management pursuant to section 18-13-122 (5)(c), C.R.S.

(5) (a) The limitations on damages set forth in paragraph (c) of subsection (3) and paragraph (c) of subsection (4) of this section shall be adjusted for inflation as of January 1, 1998, and January 1, 2008. The adjustments made on January 1, 1998, and January 1, 2008, shall be based on the cumulative annual adjustment for inflation for each year since the effective date of the damages limitations in paragraph (c) of subsection (3) and paragraph (c) of subsection (4) of this section. The adjustments made pursuant to this paragraph (a) shall be rounded upward or downward to the nearest ten-dollar increment.

(b) As used in this subsection (5), "inflation" means the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder, all items, all urban consumers, or its successor index.

(c) The secretary of state shall certify the adjusted limitation on damages within fourteen days after the appropriate information is available, and:

(I) The adjusted limitation on damages as of January 1, 1998, shall be the limitation applicable to all claims for relief that accrue on or after January 1, 1998, and before January 1, 2008; and

(II) The adjusted limitation on damages as of January 1, 2008, shall be the limitation applicable to all claims for relief that accrue on and after January 1, 2008.



§ 12-47-802. Judicial review

Any person applying to the courts for a review of the state or any local licensing authority's decision shall apply for review within thirty days after the date of decision of refusal by a local licensing authority or, in the case of approval by a local licensing authority, within thirty days after the date of decision by the state licensing authority and shall be required to pay the cost of preparing a transcript of proceedings before the licensing authority when such a transcript is demanded by the person taking the appeal or when such a transcript is furnished by the licensing authority pursuant to court order.






Part 9 - Unlawful Acts - Enforcement

§ 12-47-901. Unlawful acts - exceptions - definitions

(1) Except as provided in section 18-13-122, C.R.S., it is unlawful for any person:

(a) To sell, serve, give away, dispose of, exchange, or deliver, or permit the sale, serving, giving, or procuring of, any alcohol beverage to a visibly intoxicated person or to a known habitual drunkard;

(a.5) (I) To sell, serve, give away, dispose of, exchange, or deliver or permit the sale, serving, giving, or procuring of any alcohol beverage to or for any person under the age of twenty-one years.

(II) If a person is convicted of an offense pursuant to subparagraph (I) of this paragraph (a.5) for serving, giving away, disposing of, exchanging, or delivering or permitting the serving, giving, or procuring of any alcohol beverage to a person under the age of twenty-one years, the court shall consider the following in mitigation:

(A) After consuming the alcohol, the underage person was in need of medical assistance as a result of consuming alcohol; and

(B) Within six hours after the underage person consumed the alcohol, the defendant contacted the police or emergency medical personnel to report that the underage person was in need of medical assistance as a result of consuming alcohol.

(b) To obtain or attempt to obtain any alcohol beverage by misrepresentation of age or by any other method in any place where alcohol beverages are sold when such person is under twenty-one years of age;

(c) To possess alcohol beverages in any store, in any public place, including public streets, alleys, roads, or highways, or upon property owned by the state of Colorado or any subdivision thereof, or inside vehicles while upon the public streets, alleys, roads, or highways when such person is under twenty-one years of age;

(d) To knowingly, or under conditions that an average parent or guardian should have knowledge of, suffer or permit any person under twenty-one years of age, of whom such person may be a parent or guardian, to violate the provisions of paragraph (b) or (c) of this subsection (1);

(e) To buy any vinous or spirituous liquor from any person not licensed to sell at retail as provided by this article except as otherwise provided in this article;

(f) To sell at retail any malt, vinous, or spirituous liquors in sealed containers without holding a retail liquor store or liquor-licensed drugstore license, except as permitted by section 12-47-301 (6)(b) or any other provision of this article;

(g) To manufacture, sell, or possess for sale any alcohol beverage unless licensed to do so as provided by this article or article 46 or 48 of this title and unless all licenses required are in full force and effect;

(h) (I) To consume malt, vinous, or spirituous liquor in any public place except on any licensed premises permitted under this article to sell such liquor by the drink for consumption thereon; to consume any alcohol beverage upon any premises licensed to sell liquor for consumption on the licensed premises, the sale of which is not authorized by the state licensing authority; to consume alcohol beverages at any time on such premises other than such alcohol beverage as is purchased from such establishment; or to consume alcohol beverages in any public room on such premises during such hours as the sale of such beverage is prohibited under this article.

(II) Notwithstanding subparagraph (I) of this paragraph (h), it is not unlawful for a person who is at least twenty-one years of age to consume malt, vinous, or spirituous liquors while the person is a passenger aboard a luxury limousine or a charter bus, as those terms are defined in section 40-10.1-301, C.R.S. Nothing in this subparagraph (II) authorizes an owner or operator of a luxury limousine or charter bus to sell or distribute alcohol beverages without obtaining a public transportation system license pursuant to section 12-47-419.

(III) Notwithstanding subparagraph (I) of this paragraph (h), it shall not be unlawful for adult patrons of a retail liquor store or liquor-licensed drugstore licensee to consume malt, vinous, or spirituous liquors on the licensed premises when the consumption is conducted within the limitations of the licensee's license and is part of a tasting if authorization for the tasting has been granted pursuant to section 12-47-301.

(IV) Notwithstanding subparagraph (I) of this paragraph (h), it is not unlawful for adult patrons of an art gallery permittee to consume alcohol beverages on the premises when the consumption is conducted within the limitations of a valid permit granted pursuant to section 12-47-422.

(V) Notwithstanding subparagraph (I) of this paragraph (h), it is not unlawful for adult patrons of the Colorado state fair to consume malt, vinous, or spirituous liquor upon unlicensed areas within the designated fairgrounds of the Colorado state fair authority or at a licensed premises on the fairgrounds when not purchased at the licensed premises, but this subparagraph (V) does not authorize a patron to remove an alcohol beverage from the fairgrounds.

(VI) Notwithstanding subparagraph (I) of this paragraph (h), it is not unlawful for adult patrons of a licensed premises that is attached to a common consumption area to consume alcohol beverages upon unlicensed areas within a common consumption area, but this subparagraph (VI) does not authorize a patron to remove an alcohol beverage from the common consumption area.

(i) To regularly provide premises, or any portion thereof, together with soft drinks or other mix, ice, glasses, or containers at a direct or indirect cost or charge to any person who brings alcohol beverages upon such premises for the purpose of consuming such beverages on said premises during the hours in which the sale of such beverages is prohibited or to consume such beverages upon premises operated in the manner described in this paragraph (i);

(j) To possess any package, parcel, or container on which the excise tax has not been paid;

(k) With knowledge, to permit or fail to prevent the use of his or her identification, including a driver's license, by a person who is under twenty-one years of age, for the unlawful purchase of any alcohol beverage;

(l) Who is a common carrier regulated under article 10 or 11 of title 40, C.R.S., or is an agent or employee of such common carrier, to deliver alcohol beverages for any person who has not been issued a license or permit pursuant to this article;

(m) To remove an alcohol beverage from a licensed premises where the liquor license for the licensed premises allows only on-premises consumption of alcohol beverages, except as permitted under subparagraph (VI) of paragraph (h) of this subsection (1).

(1.5) (a) An underage person is immune from arrest and prosecution under paragraph (b) or (c) of subsection (1) of this section if he or she establishes the following:

(I) The underage person called 911 and reported that another underage person was in need of medical assistance due to alcohol consumption;

(II) The underage person who called 911 provided his or her name to the 911 operator;

(III) The underage person was the first person to make the 911 report; and

(IV) The underage person who made the 911 call remained on the scene with the underage person in need of medical assistance until assistance arrived and cooperated with medical assistance or law enforcement personnel on the scene.

(b) The immunity described in paragraph (a) of this subsection (1.5) also extends to the underage person who was in need of medical assistance due to alcohol consumption if the conditions of said paragraph (a) are satisfied.

(2) It is unlawful for any person licensed as a manufacturer, limited winery, brew pub, or distillery pub pursuant to this article or article 46 of this title to manufacture alcohol beverages in any location other than the permanent location specifically designated in the license for manufacturing, except as allowed pursuant to section 12-46-104 (1)(a), 12-47-402 (2.5), 12-47-403 (2)(a), or 12-47-415 (1)(b).

(3) (a) It is unlawful for any person to import or sell any imported alcohol beverage in this state unless such person is the primary source of supply in the United States for the brand of such liquor to be imported into or sold within this state and unless such person holds a valid importer's license issued under the provisions of this article.

(b) If it is determined by the state licensing authority, in its discretion, as not constituting unfair competition or unfair practice, any importer may be authorized by said state licensing authority to import and sell under and subject to the provisions of such importer's license any brand of alcohol beverage for which he or she is not the primary source of supply in the United States if such licensee is the sole source of supply of that brand of alcohol beverage in the state of Colorado and such authorization is determined by the state licensing authority as not constituting a violation of section 12-47-308.

(c) Any such manufacturer or importer shall, at least thirty days before the importation or sale of any such alcohol beverage in this state, file with the state licensing authority notice of intent to import one or more specified brands of such beverage, together with a statement that such manufacturer or importer is the primary source of supply in the United States for any such brand, unless exempted pursuant to paragraph (b) of this subsection (3), in which case, a statement that such manufacturer or importer is the sole source of supply of that brand of beverage in the state of Colorado, and, upon the request of the state licensing authority, a copy of the manufacturer's federal brand label approval form as required by the federal bureau of alcohol, tobacco, and firearms or any of its successor agencies. Thereafter, said licensee shall file with the state licensing authority a copy of each sales invoice with a monthly sales report as required by section 12-47-503 (4) and (5).

(d) As used in this subsection (3), the term "primary source of supply in the United States" means the manufacturer, the producer, the owner of such alcohol beverage at the time it becomes a marketable product, the bottler in the United States, or the exclusive agent within the United States, or any of the states, of any such manufacturer, producer, owner, or bottler outside the United States. To be the "primary source of supply in the United States", the said manufacturer or importer must be the first source, such as the manufacturer or the source closest to the manufacturer, in the channel of commerce from which the product can be secured by Colorado alcohol beverage wholesalers.

(e) It is unlawful for any person licensed as an importer of alcohol beverages pursuant to this article to deliver any such beverages to any person not in possession of a valid wholesaler's license.

(4) It is unlawful for any person licensed to sell at wholesale pursuant to this article or article 46 of this title:

(a) To peddle malt, vinous, or spirituous liquor at wholesale or by means of a truck or other vehicle if the sale is consummated and delivery made concurrently, but nothing in this paragraph (a) shall prevent delivery from a truck or other vehicle of orders previously taken;

(b) To deliver fermented malt beverages or malt liquors to any retail licensee located outside the geographic territory designated on the license application filed with the state licensing authority if such person holds a wholesaler's beer license;

(c) To purchase or receive any alcohol beverage from any person not licensed pursuant to this article or article 46 of this title, unless otherwise provided in this article;

(d) To sell or serve any alcohol beverage to consumers for consumption on or off the licensed premises during any hours retailers are prohibited from selling or serving such liquors pursuant to subsection (5) of this section.

(5) It is unlawful for any person licensed to sell at retail pursuant to this article 47 or article 46 of this title 12:

(a) (I) To sell an alcohol beverage to any person under the age of twenty-one years, to a habitual drunkard, or to a visibly intoxicated person. If a person who, in fact, is not twenty-one years of age exhibits a fraudulent proof of age, any action relying on such fraudulent proof of age shall not constitute grounds for the revocation or suspension of any license issued under this article or article 46 of this title.

(II) (A) If a licensee or a licensee's employee has reasonable cause to believe that a person is under twenty-one years of age and is exhibiting fraudulent proof of age in an attempt to obtain any alcohol beverage, the licensee or employee shall be authorized to confiscate such fraudulent proof of age, if possible, and shall, within seventy-two hours after the confiscation, turn it over to a state or local law enforcement agency. The failure to confiscate such fraudulent proof of age or to turn it over to a state or local law enforcement agency within seventy-two hours after the confiscation shall not constitute a criminal offense, notwithstanding section 12-47-903 (1)(a).

(B) If a licensee or a licensee's employee believes that a person is under twenty-one years of age and is exhibiting fraudulent proof of age in an attempt to obtain any alcohol beverage, the licensee or the licensee's employee or any peace or police officer, acting in good faith and upon probable cause based upon reasonable grounds therefor, may detain and question such person in a reasonable manner for the purpose of ascertaining whether the person is guilty of any unlawful act under this section. Such questioning of a person by a licensee or a licensee's employee or a peace or police officer does not render the licensee, the licensee's employee, or a peace or police officer civilly or criminally liable for slander, false arrest, false imprisonment, malicious prosecution, or unlawful detention.

(III) Each licensee shall display a printed card that contains notice of the provisions of this paragraph (a).

(IV) Any licensee or licensee's employee acting in good faith in accordance with the provisions of subparagraph (II) of this paragraph (a) shall be immune from any liability, civil or criminal; except that a licensee or employee acting willfully or wantonly shall not be immune from liability pursuant to subparagraph (II) of this paragraph (a).

(b) To sell, serve, or distribute any malt, vinous, or spirituous liquors at any time other than the following:

(I) For consumption on the premises on any day of the week, except between the hours of 2 a.m. and 7 a.m.;

(II) In sealed containers, beginning at 8 a.m. until 12 midnight each day; except that no malt, vinous, or spirituous liquors shall be sold, served, or distributed in a sealed container on Christmas day;

(c) Except as provided in section 18-13-122, C.R.S., to sell fermented malt beverages to any person under the age of twenty-one years or to any person between the hours of 12 midnight and 8 a.m.;

(d) To offer for sale or solicit any order for vinous or spirituous liquors in person at retail except within the licensed premises;

(e) To have in possession or upon the licensed premises any alcohol beverage, the sale of which is not permitted by said license;

(f) To buy any alcohol beverages from any person not licensed to sell at wholesale as provided by this article except as otherwise provided in this article;

(g) To sell at retail alcohol beverages except in the permanent location specifically designated in the license for such sale;

(h) To fail to display at all times in a prominent place a printed card with a minimum height of fourteen inches and a width of eleven inches with each letter to be a minimum of one-half inch in height, which shall read as follows:

WARNING

IT IS ILLEGAL TO SELL WHISKEY, WINE, OR BEER TO ANY PERSON UNDER TWENTY-ONE YEARS OF AGE AND IT IS ILLEGAL FOR ANY PERSON UNDER TWENTY-ONE YEARS OF AGE TO POSSESS OR TO ATTEMPT TO PURCHASE THE SAME.

IDENTIFICATION CARDS WHICH APPEAR TO BE FRAUDULENT WHEN PRESENTED BY PURCHASERS MAY BE CONFISCATED BY THE ESTABLISHMENT AND TURNED OVER TO A LAW ENFORCEMENT AGENCY.

IT IS ILLEGAL IF YOU ARE TWENTY-ONE YEARS OF AGE OR OLDER FOR YOU TO PURCHASE WHISKEY, WINE, OR BEER FOR A PERSON UNDER TWENTY-ONE YEARS OF AGE.

FINES AND IMPRISONMENT MAY BE IMPOSED BY THE COURTS FOR VIOLATION OF THESE PROVISIONS.

(i) (I) To sell malt, vinous, or spirituous liquors or fermented malt beverages in a place where the alcohol beverages are to be consumed, unless the place is a hotel, restaurant, tavern, lodging and entertainment facility, racetrack, club, retail gaming tavern, or arts licensed premises or unless the place is a dining, club, or parlor car; plane; bus; or other conveyance or facility of a public transportation system.

(II) Notwithstanding subparagraph (I) of this paragraph (i), it shall not be unlawful for a retail liquor store or liquor-licensed drugstore licensee to allow tastings to be conducted on his or her licensed premises if authorization for the tastings has been granted pursuant to section 12-47-301.

(j) To display or cause to be displayed, on the licensed premises, any exterior sign advertising any particular brand of malt liquors or fermented malt beverages unless the particular brand so designated in the sign is dispensed on draft or in sealed containers within the licensed premises wherein the sign is displayed;

(k) (I) To have on the licensed premises, if licensed as a retail liquor store or liquor-licensed drugstore, any container that shows evidence of having once been opened or that contains a volume of liquor less than that specified on the label of such container; except that a person holding a retail liquor store or liquor-licensed drugstore license may have upon the licensed premises malt, vinous, or spirituous liquors in open containers, when the open containers were brought on the licensed premises by and remain solely in the possession of the sales personnel of a person licensed to sell at wholesale pursuant to this article for the purpose of sampling malt, vinous, or spirituous liquors by the retail licensee only. Nothing in this paragraph (k) shall apply to any liquor-licensed drugstore where the contents, or a portion thereof, have been used in compounding prescriptions.

(II) Notwithstanding subparagraph (I) of this paragraph (k), it shall not be unlawful for a retail liquor store or liquor-licensed drugstore licensee to allow tastings to be conducted on his or her licensed premises if authorization for the tastings has been granted pursuant to section 12-47-301.

(l) To employ or permit, if such person is licensed to sell alcohol beverages for on-premises consumption or is the agent or manager of said licensee, any employee, waiter, waitress, entertainer, host, hostess, or agent of said licensee to solicit from patrons in any manner, for himself or herself or for any other employee, the purchase of any food, beverage, or any other thing of value;

(m) To require a wholesaler to make delivery to any premises other than the specific hotel and restaurant premises where the alcohol beverage is to be sold and consumed if the person is a hotel and restaurant licensee or the registered manager of a hotel and restaurant license requires the delivery;

(n) (I) To authorize or permit any gambling, or the use of any gambling machine or device, except as provided by the "Bingo and Raffles Law", part 6 of article 21 of title 24. This subsection (5)(n) does not apply to those activities, equipment, and devices authorized and legally operated pursuant to articles 47.1 and 60 of this title 12.

(II) Any person who violates any provision of this paragraph (n) is guilty of a class 5 felony and, upon conviction thereof, shall be punished as provided in section 18-1.3-401, C.R.S.

(o) To authorize or permit toughperson fighting as defined in section 12-10-103;

(p) (I) (A) To permit a person under eighteen years of age to sell, dispense, or participate in the sale or dispensing of any alcohol beverage; or

(B) Except as provided in subparagraph (II) of this paragraph (p), to employ a person who is at least eighteen years of age but under twenty-one years of age to sell or dispense malt, vinous, or spirituous liquors unless the employee is supervised by another person who is on the licensed premises and is at least twenty-one years of age;

(II) If licensed as a tavern under section 12-47-412 that does not regularly serve meals, a lodging and entertainment facility under section 12-47-426 that does not regularly serve meals, a retail liquor store under section 12-47-407, or a liquor-licensed drugstore under section 12-47-408, to permit an employee who is under twenty-one years of age to sell malt, vinous, or spirituous liquors; or

(III) If licensed as a retail liquor store under section 12-47-407 or a liquor-licensed drugstore under section 12-47-408, to permit an employee who is under twenty-one years of age to deliver or otherwise have any contact with malt, vinous, or spirituous liquors offered for sale on, or sold and removed from, the licensed premises of the retail liquor store or liquor-licensed drugstore.

(6) It is unlawful for any importer, manufacturer, or brewer to sell or to bring into this state for purposes of sale any fermented malt beverage or any malt liquor without causing the same to be unloaded and placed in the physical possession of a licensed wholesaler at the wholesaler's licensed premises in this state and to be inventoried for purposes of tax collection prior to delivery to a retailer or consumer.

(7) (a) It is unlawful for any person licensed pursuant to this article or article 46 of this title to give away fermented malt beverages for the purpose of influencing the sale of any particular kind, make, or brand of any malt beverage and to furnish or supply any commodity or article at less than its market price for said purpose, except advertising material and signs.

(b) Notwithstanding paragraph (a) of this subsection (7), it shall not be unlawful for a retail liquor store or liquor-licensed drugstore licensee to allow tastings to be conducted on his or her licensed premises if authorization for the tastings has been granted pursuant section 12-47-301.

(8) (a) It is unlawful for any manufacturer or wholesaler licensed pursuant to article 46 of this title to sell, deliver, or cause to be delivered to any person licensed pursuant to section 12-47-407 or 12-47-408 any beverage containing alcohol in excess of three and two-tenths percent by weight or four percent by volume, or for any fermented malt beverage retailer licensed pursuant to article 46 of this title to sell, possess, or permit the consumption on the premises of any of the beverages containing alcohol in excess of three and two-tenths percent by weight or four percent by volume, or for any fermented malt beverage retail licensee licensed pursuant to article 46 of this title to hold or operate under any license for the sale of any beverages containing alcohol in excess of three and two-tenths percent by weight or four percent by volume for the same premises. Any violation of this subsection (8) by any fermented malt beverage licensee licensed pursuant to article 46 of this title immediately invalidates the license granted under article 46 of this title.

(b) This subsection (8) is repealed, effective January 1, 2019.

(9) (a) (I) Except as provided in paragraph (c) of this subsection (9), it is unlawful for a person who is licensed to sell alcohol beverages for consumption on the licensed premises to knowingly permit the removal of an alcohol beverage from the licensed premises.

(II) (A) Except as provided in sub-subparagraph (C) of this subparagraph (II), the licensee shall not be charged with permitting the removal of an alcohol beverage from the licensed premises when the licensee has posted a sign at least ten inches wide and six inches high by each exit used by the public that contains the following notice in type that is at least one-half inch in height:

WARNING

DO NOT LEAVE THE PREMISES OF THIS ESTABLISHMENT WITH AN ALCOHOL BEVERAGE.

IT IS ILLEGAL TO CONSUME AN ALCOHOL BEVERAGE IN A PUBLIC PLACE.

A FINE OF UP TO $250 MAY BE IMPOSED BY THE COURTS FOR A VIOLATION OF THIS PROVISION.

(B) A person licensed pursuant to section 12-47-414 must post a sign with the specified notice and in the minimum type size required by sub-subparagraph (A) of this subparagraph (II) that is at least twelve inches wide and eighteen inches high.

(C) Regardless of whether a licensee posts a sign as specified in this subparagraph (II), the licensee may be charged with knowingly permitting the removal of an alcohol beverage from the licensed premises if the licensee shows reckless disregard for the prohibition against alcohol beverage removal from the licensed premises, which may include permitting the removal of an alcohol beverage from the licensed premises three times within a twelve-month period, regardless of whether the three incidents occur on the same day or separate days. A licensee may be charged with knowingly permitting the removal of an alcohol beverage from the licensed premises upon the third occurrence of alcohol beverage removal from the licensed premises.

(III) In addition to posting a sign as described in subparagraph (II) of this paragraph (a), a licensee may also station personnel at each exit used by the public in order to prevent the removal of an alcohol beverage from the licensed premises.

(b) This subsection (9) applies to persons licensed or permitted to sell or serve alcohol beverages for consumption on the licensed premises pursuant to section 12-47-403, 12-47-409, 12-47-410, 12-47-411, 12-47-412, 12-47-413, 12-47-414, 12-47-415, 12-47-416, 12-47-417, 12-47-418, 12-47-419, 12-47-420, 12-47-422, 12-47-424, or 12-47-426.

(c) This subsection (9) does not preclude a licensee described in section 12-47-421 (2) from permitting a customer to remove from the licensed premises one opened container of partially consumed vinous liquor that was purchased on the licensed premises and has been resealed, as permitted by section 12-47-421 (1).

(10) (a) Except as provided in paragraph (b) of this subsection (10), it is unlawful for a retail licensee or an employee of a retail licensee to sell malt, vinous, or spirituous liquors to a consumer for consumption off the licensed premises unless the retail licensee or employee verifies that the consumer is at least twenty-one years of age by requiring the consumer to present a valid identification, as determined by the state licensing authority by rule. The retail licensee or employee shall make a determination from the information presented whether the purchaser is at least twenty-one years of age.

(b) It is not unlawful for a retail licensee or employee of a retail licensee to sell malt, vinous, or spirituous liquors to a consumer who is or reasonably appears to be over fifty years of age and who failed to present an acceptable form of identification.

(c) As used in this subsection (10), "retail licensee" means a person licensed under section 12-46-104 (1)(c), 12-47-407, or 12-47-408.



§ 12-47-902. Testing for intoxication by law enforcement officers - when prohibited

(1) No person who is patronizing a licensed premises as defined in sections 12-47-103 (14) and 12-46-103 (3) shall be required or solicited by any law enforcement officer to submit to any mechanical test for the purpose of determining the alcohol content of such person's blood or breath while such person is upon such licensed premises except to determine if there is a violation of section 42-4-1301, C.R.S., by a driver of a motor vehicle unless the law enforcement officer is acting pursuant to a court order obtained in the manner described in subsection (2) of this section. No such test may be performed upon any licensed premises to obtain evidence of alleged intoxication, except pursuant to a court order as provided in this section or in case of a medical emergency, regardless of whether such alleged intoxication is a violation of any provision of this article.

(2) An ex parte order to permit any law enforcement officer to solicit any person who is patronizing a licensed premises as defined in sections 12-47-103 (14) and 12-46-103 (3) to submit to any mechanical test for the purpose of determining the alcohol content of such person's blood or breath while such person is upon such licensed premises may be issued by any judge of competent jurisdiction in the state of Colorado, including a district, county, or municipal court judge, upon application of a district attorney or a law enforcement agency showing probable cause to believe that evidence will be obtained of the commission of the crime of providing any alcohol beverage to a visibly intoxicated person or minor in violation of section 12-47-901 (1)(a) or (5)(a)(I).

(3) Each application for an ex parte order as described in subsection (2) of this section shall be made in writing upon oath or affirmation to a judge of competent jurisdiction, including a district, county, or municipal court judge, and shall state the applicant's authority to make such application. Each application shall include the following information:

(a) The identity of the investigative or law enforcement officer making the application, and the officer authorizing the application;

(b) A complete statement of the facts and circumstances relied upon by the applicant to justify his or her belief that an order should be issued, which shall include, but not be limited to:

(I) A sufficient description of the licensed premises that is proposed to be the subject of the court order;

(II) Evidence that shows probable cause to believe that there have been frequent and continuing violations of section 12-47-901 (1)(a) or (5)(a)(I) regarding the crime of providing any alcohol beverage to a visibly intoxicated person or minor; and

(III) A complete statement as to whether or not other investigative procedures have been tried and failed, or why other investigative procedures reasonably appear to be impractical for economic or other reasons or unlikely to succeed if tried.

(4) Upon an application being made in accordance with subsection (3) of this section, the judge may enter an ex parte order, as requested or as modified, authorizing or approving testing as described in subsection (2) of this section in a particular licensed premises located within the territorial jurisdiction of the court in which the judge is sitting, and within the jurisdiction of the district attorney or law enforcement agency making the request, if the judge determines on the basis of the facts submitted by the applicant that:

(a) There is probable cause to believe that there have been frequent and continuing violations of section 12-47-901 (1)(a) or (5)(a)(I) regarding the crime of providing an alcohol beverage to a visibly intoxicated person or minor; and

(b) Normal investigative procedures have been tried and failed, or reasonably appear impractical for economic or other reasons or unlikely to succeed if tried.

(5) Any order issued pursuant to subsection (4) of this section, the application for such order, and any information or evidence submitted to the court in support of such order, shall not be disclosed to any person other than the law enforcement officer or agency that applied for the order until the order has been executed at the licensed premises to which the order applies.

(6) Any evidence obtained through any violation of this section shall not be admissible in any court of this state or in any administrative proceeding in this state.



§ 12-47-902.5. Alcohol-without-liquid devices - legislative declaration - unlawful acts

(1) (a) The general assembly hereby finds and declares that:

(I) Alcohol-without-liquid (AWOL) devices create alcohol vapor by pouring alcohol into a diffuser capsule connected to an oxygen pipe;

(II) AWOL devices enable individuals to inhale or snort the alcohol vapor created from certain alcohol beverages through a tube into the nose or mouth rather than drink the alcohol beverage in its liquid form through the mouth;

(III) Alcohol vapor ingested from an AWOL device bypasses the stomach and the filtering capabilities of the liver and is absorbed through blood vessels in the nose or lungs creating a faster and more intense "high" or intoxicating effect on the brain;

(IV) The popularity of AWOL devices is increasing in the nightclub and bar businesses throughout the nation; and

(V) AWOL devices are being marketed as a way to become intoxicated without a hangover and as a "dieter's dream" because there are no calories associated with inhaling or snorting alcohol vapor.

(b) The general assembly, therefore, determines that:

(I) AWOL devices will substantially increase the economic costs of alcohol abuse in Colorado;

(II) AWOL devices are not conducive to the health, safety, and welfare of the citizens of Colorado; and

(III) The possession, sale, purchase, and use of AWOL devices in this state should be prohibited.

(2) For purposes of this section, "AWOL device" means a device, machine, apparatus, or appliance that mixes an alcohol beverage with pure or diluted oxygen to produce an alcohol vapor that an individual can inhale or snort. "AWOL device" does not include an inhaler, nebulizer, atomizer, or other device that is designed and intended by the manufacturer to dispense a prescribed or over-the-counter medication.

(3) Except as otherwise provided in subsection (5) of this section, it is unlawful for a person to possess, purchase, sell, offer to sell, or use an AWOL device in this state. A person who violates this section shall be punished in accordance with the provisions of section 12-47-903 (2).

(4) In addition to the penalty imposed by this section, if a person that violates subsection (3) of this section is a licensee, the state or local licensing authority may suspend or revoke the license of the licensee in accordance with the provisions of section 12-47-601.

(5) (a) Subsection (3) of this section shall not apply to a hospital that operates primarily for the purpose of conducting scientific research, a state institution conducting bona fide research, a private college or university, as defined in section 23-2-102 (11), C.R.S., conducting bona fide research, or to a pharmaceutical company or biotechnology company conducting bona fide research and that complies with the provisions of this subsection (5).

(b) A hospital, state institution, private college or university, pharmaceutical company, or biotechnology company that possesses an AWOL device or that intends to acquire an AWOL device, shall, by September 1, 2005, or within thirty days prior to the acquisition, whichever is later, file with the Colorado department of public health and environment or its designee a notice of possession of AWOL device or a notice of acquisition of AWOL device, as appropriate.



§ 12-47-903. Violations - penalties

(1) (a) Any person violating any of the provisions of this article or article 46 or 48 of this title or any of the rules and regulations authorized and adopted pursuant to such articles is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of not more than two hundred fifty dollars for each offense.

(b) The penalties provided in this section shall not be affected by the penalties provided in any other section of this article or article 46 or 48 of this title but shall be construed to be in addition to any other penalties.

(2) Any person violating any of the provisions of section 12-47-901 (1)(a), (1)(f), (1)(g), (1)(i), (1)(k), (1)(l), (5)(a)(I), or (5)(b) or section 12-47-902.5 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2.5) A person violating the provisions of section 12-47-901 (1)(a.5) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(3) Any person violating any of the provisions of section 12-47-901 (1)(b) or (1)(c) commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. For the second conviction and for all subsequent convictions of violating the provisions of section 12-47-901 (1)(b) or (1)(c), the court shall impose at least the minimum fine and shall have no discretion to suspend any fine so imposed; except that the court may provide for the payment of such fine as provided in subsection (4) of this section.

(4) At the discretion of the court, the fines provided for violations of section 12-47-901 (1)(b) and (1)(c) may be ordered to be paid by public work only at a reasonable hourly rate to be established by the court who shall designate the time within which such public work is to be completed.

(5) Any person who knowingly violates the provisions of section 12-47-901 (1)(a.5), (1)(d), or (1)(k) or any person who knowingly induces, aids, or encourages a person under the age of eighteen years to violate the provisions of section 12-47-901 (1)(a.5), (1)(b), or (1)(c) may be proceeded against pursuant to section 18-6-701, C.R.S., for contributing to the delinquency of a minor.



§ 12-47-904. Duties of inspectors and police officers

(1) The inspectors of the liquor enforcement division and their supervisors, while actually engaged in performing their duties and while acting under proper orders or regulations, shall have and exercise all the powers vested in peace officers of this state. In the exercise of their duties, such inspectors and their supervisors shall have the power to arrest. Such inspectors and their supervisors shall also have the authority to issue summons for violations of the provisions of this article and articles 46 and 48 of this title.

(2) It is the duty of all sheriffs and police officers to enforce the provisions of this article and articles 46 and 48 of this title and the rules and regulations made pursuant to said articles and to arrest and complain against any person violating any of the provisions of this article or rules and regulations pertaining thereto. It is the duty of the district attorney of the respective judicial districts of this state to prosecute all violations of said articles in the manner and form as is now provided by law for the prosecution of crimes and misdemeanors, and it is a violation of said articles for any such person, knowingly, to fail to perform any duties pursuant to this section.



§ 12-47-905. Warrants - searches and seizures

(1) If any person makes an affidavit before the judge of any county or district court stating that he or she has reason to and does believe that alcohol beverages are being sold, bartered, exchanged, divided, or unlawfully given away, or kept for such purposes, or carried in violation of this article and article 46 of this title within the jurisdiction of such court, and describing in such affidavit the premises, wagon, automobile, truck, vehicle, contrivance, thing, or device to be searched, the judge of such court shall issue a warrant to any officer, which the complainant may designate, having power to serve original process commanding such officer to search the premises (other than a home), wagon, automobile, truck, vehicle, contrivance, thing, or device described in such affidavit.

(2) Such warrant shall be substantially as follows:

STATE OF COLORADO)

) ss.

County of.................................................)

The People of the State of Colorado to.........................................................

Greeting:

Whereas, there has been filed with the undersigned an affidavit of which the following is a copy:

(Here copy of affidavit)

Therefore you are hereby commanded, in the name of the people of the State of Colorado, forthwith, together with the necessary and proper assistance to enter into .........

.........

(Here describe place mentioned in the affidavit)

of the said ....... situated in the county of ....... aforesaid and there diligently search for the said alcohol beverages and that you bring the same or any part thereof found in such search, together with such vessels in which such beverages are found and the implements and furniture used in connection therewith, and the wagon, automobile, truck, vehicle, contrivance, thing, or device in which carried, forthwith before me, to be disposed of and dealt with according to law.

Given under my hand and seal this ....... day of ........, ..... ...........................................

Judge of the ............... Court

(3) The officer charged with the execution of said warrant, when necessary to obtain entrance or when entrance has been refused, may break open any premises (other than a home), wagon, automobile, truck, vehicle, contrivance, thing, or device which by said warrant the officer is directed to search and may execute said warrant any hour of the day or night.



§ 12-47-906. Return on warrant - sale of liquor seized

(1) If any alcohol beverages are there found, said officer shall seize the same and the vessels in which they are contained and all implements and furniture used or kept in connection with such beverages in the illegal selling, bartering, exchanging, giving away, or carrying of same, and any wagon, automobile, truck, vehicle, contrivance, thing, or device used in conveying the same, and safely keep them and make immediate return on such warrant. Such property shall not be taken from the custody of any officer seizing or holding the same by writ of replevin or other process while the proceedings relating thereto are pending.

(2) Final judgment of conviction in such proceedings shall be a bar to any suit for the recovery of any such property so seized or the value of same or for damages alleged to arise by reason of such seizure and detention. The judgment entered shall find said alcohol beverages to be unlawful and shall direct its destruction or sale forthwith, in the manner provided by subsection (7) of this section. The wagon, automobile, truck, vehicle, contrivance, thing, or device, vessels, implements, and furniture shall likewise be ordered disposed of in the same manner as personal property is sold under execution, and the proceeds therefrom applied, first in the payment of the cost of the prosecution and of any fine imposed, and the balance, if any, paid into the general school fund of the county in which such conviction is had.

(3) The officer serving the warrant shall forthwith proceed in the manner required for the institution of a criminal action in the court issuing the warrant, charging such violation of law as the evidence in the case justifies. If such officer refuses or neglects to so proceed, then the person filing the affidavit for the search warrant, or any other person, may so proceed.

(4) If, during the trial of a person charged with a violation of this article, the evidence presented discloses that fluids were poured out, or otherwise destroyed, manifestly for the purpose of preventing seizure, said fluids shall be held to be prima facie alcohol beverages and intended for unlawful use, sale, barter, exchange, or gift.

(5) If no person is in possession of the premises where illegal alcohol beverages are found, the officer seizing such beverages shall post in a conspicuous place on said premises a copy of the warrant, and if at the time fixed for any hearing concerning the beverages seized, or within thirty days thereafter, no person appears, the court in which the hearing was to be held shall order such beverages destroyed or sold in the manner provided in subsection (7) of this section.

(6) No warrant issued pursuant to this article shall authorize the search of any place where a person may lawfully keep alcohol beverages as provided in this article. No warrant shall be issued to search a home occupied as such, as provided in this section, unless it or some part of it is used in connection with or as a store, shop, hotel, boardinghouse, rooming house, or place of public resort.

(7) Any sale of alcohol beverages conducted upon order of court pursuant to this section shall be conducted in the following manner:

(a) The officer ordered by the court to conduct the sale shall give notice of the time and place of the sale by posting a notice in a prominent place in the county for a period of five consecutive days prior to the day of the sale. The notice shall describe as fully as possible the property to be sold and shall state the time and place of the sale.

(b) The sale shall be conducted as a public auction in some suitable public place on the specified day at some time between the hours of 9 a.m. and 5 p.m., and the time chosen for the sale shall be indicated in the notice.



§ 12-47-907. Loss of property rights

There shall be no property rights of any kind in any alcohol beverages, vessels, appliances, fixtures, bars, furniture, implements, wagons, automobiles, trucks, vehicles, contrivances, or any other things or devices used in or kept for the purpose of violating any of the provisions of this article or article 46 of this title.



§ 12-47-908. Colorado state fair or common consumption area - consumption on premises

Notwithstanding any other provision of this article, a person who purchases an alcohol beverage for consumption from a vendor licensed under this article that is either attached to a common consumption area or licensed for the fairgrounds of the Colorado state fair authority may leave the licensed premises with the beverage and possess and consume the beverage at any place within the common consumption area or fairgrounds if the person does not remove the beverage from the common consumption area or fairgrounds. This section does not authorize a person to bring into the common consumption area or fairgrounds an alcohol beverage purchased outside of the common consumption area or fairgrounds.



§ 12-47-909. Common consumption areas

(1) A promotional association or attached licensed premises shall not:

(a) Employ a person to serve alcohol beverages or provide security within the common consumption area unless the server has completed the server and seller training program established by the director of the liquor enforcement division of the department of revenue;

(b) Sell or provide an alcohol beverage to a customer for consumption within the common consumption area but not within the licensed premises in a container that is larger than sixteen ounces;

(c) Sell or provide an alcohol beverage to a customer for consumption within the common consumption area but not within the licensed premises unless the container is disposable and contains the name of the vendor in at least twenty-four-point font;

(d) Permit customers to leave the licensed premises with an alcohol beverage unless the beverage container complies with paragraphs (b) and (c) of this subsection (1);

(e) Operate the common consumption area during hours the licensed premises cannot sell alcohol under this article or the limitations imposed by the local licensing authority;

(f) Operate the common consumption area in an area that exceeds the maximum authorized by this article or by the local licensing authority;

(g) Sell, serve, dispose of, exchange, or deliver, or permit the sale, serving, giving, or procuring of, an alcohol beverage to a visibly intoxicated person or to a known habitual drunkard;

(h) Sell, serve, dispose of, exchange, or deliver, or permit the sale, serving, or giving of an alcohol beverage to a person under twenty-one years of age; or

(i) Permit a visibly intoxicated person to loiter within the common consumption area.

(2) The promotional association shall promptly remove all alcohol beverages from the common consumption area at the end of the hours of operation.

(3) A person shall not consume alcohol within the common consumption area unless it was purchased from an attached, licensed premises.

(4) This section does not apply to a special event permit issued under article 48 of this title or the holder thereof unless the permit holder desires to use an existing common consumption area and agrees in writing to the requirements of this article and the local licensing authority concerning the common consumption area.






Part 10 - Responsible Alcohol Beverage Vendor Act

§ 12-47-1001. Short title

This part 10 shall be known and may be cited as the "Responsible Alcohol Beverage Vendor Act".



§ 12-47-1002. Responsible vendors - standards

(1) To be a responsible alcohol beverage vendor, a vendor shall comply with the server and seller training program established by the director of the liquor enforcement division of the department of revenue.

(2) The director of the liquor enforcement division shall set standards for compliance with the server and seller training program. When creating standards, the director shall consider input from local and state government, the alcohol beverage industry, and any other state or national seller and server programs.









Article 47.1 - Colorado Limited Gaming Act

Part 1 - General Provisions

§ 12-47.1-101. Short title

This article shall be known and may be cited as the "Limited Gaming Act of 1991".



§ 12-47.1-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares it to be the public policy of this state that:

(a) The success of limited gaming is dependent upon public confidence and trust that licensed limited gaming is conducted honestly and competitively; that the rights of the creditors of licensees are protected; and that gaming is free from criminal and corruptive elements;

(b) Public confidence and trust can be maintained only by strict regulation of all persons, locations, practices, associations, and activities related to the operation of licensed gaming establishments and the manufacture or distribution of gaming devices and equipment;

(c) All establishments where limited gaming is conducted and where gambling devices are operated and all manufacturers, sellers, and distributors of certain gambling devices and equipment must therefore be licensed, controlled, and assisted to protect the public health, safety, good order, and the general welfare of the inhabitants of the state to foster the stability and success of limited gaming and to preserve the economy and policies of free competition of the state of Colorado;

(d) No applicant for a license or other affirmative commission approval has any right to a license or to the granting of the approval sought. Any license issued or other commission approval granted pursuant to the provisions of this article is a revocable privilege, and no holder acquires any vested right therein or thereunder.

(2) It is the intent of the general assembly that, to achieve the goals set forth in subsection (1) of this section, the commission should place great weight upon the policies expressed in said subsection (1) in construing the provisions of this article.



§ 12-47.1-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Adjusted gross proceeds", except with respect to games of poker, means the total amount of all wagers made by players on limited gaming less all payments to players; and payment to players shall include all payments of cash premiums, merchandise, tokens, redeemable game credits, or any other thing of value. With respect to games of poker, "adjusted gross proceeds" means any sums wagered in a poker hand which may be retained by the licensee as compensation which must be consistent with the minimum and maximum amounts established by the Colorado limited gaming control commission.

(2) "Applicant" means any person who has applied for a license or registration under this article or who has applied for permission to engage in any act or activity which is regulated by this article.

(2.3) (a) "Associated equipment" means a device, piece of equipment, or system used remotely or directly in connection with gaming or any game. The term includes a device, piece of equipment, or system used to monitor, collect, or report gaming transactions data or to calculate adjusted gross proceeds and gaming taxes.

(b) "Associated equipment" does not include equipment that meets the definition of a "gaming device" or "gaming equipment" in subsection (10) of this section.

(2.5) "Associated equipment supplier" means a person who imports, manufactures, distributes, or otherwise provides associated equipment for use in Colorado. The term does not include a person licensed as a slot machine manufacturer or distributor under part 5 of this article.

(3) "Bet" means an amount placed as a wager in a game of chance.

(4) "Blackjack" means a banking card game commonly known as "21" or "blackjack" played by a maximum of seven players in which each player bets against the dealer. The object is to draw cards whose value will equal or approach twenty-one without exceeding that amount and win amounts bet, payable by the dealer, if the player holds cards more valuable than the dealer's cards.

(4.5) "Certified local government" means any local government certified by the state historic preservation officer pursuant to the provisions of 16 U.S.C. sec. 470a (c)(1).

(5) "Commission" means the Colorado limited gaming control commission.

(5.5) "Crane game" means an amusement machine that, upon insertion of a coin, bill, token, or similar object, allows the player to use one or more buttons, joysticks, or other controls to maneuver a crane or claw over a nonmonetary prize, toy, or novelty, none of which shall have a cost of more than twenty-five dollars, and then, using the crane or claw, to attempt to retrieve the prize, toy, or novelty for the player.

(5.7) "Craps" means a game played by one or more players against a casino using two dice, in which players bet upon the occurrence of specific combinations of numbers shown by the dice on each throw.

(6) "Department" means the Colorado department of revenue.

(7) "Director" means the director of the division of gaming.

(8) "Division" means the division of gaming.

(9) "Executive director" means the executive director of the department of revenue.

(10) "Gaming device" or "gaming equipment" means any equipment or mechanical, electromechanical, or electronic contrivance, component, or machine used remotely or directly in connection with gaming or any game. The term includes a system for processing information that can alter the normal criteria of random selection affecting the operation, or determining the outcome, of a game. The term includes a physical or electronic version of a slot machine, poker table, blackjack table, craps table, roulette table, dice, and the cards used to play poker and blackjack.

(11) "Gaming employee" means any person employed by an operator or retailer hosting gaming to work directly with the gaming portion of such operator's or retailer's business, which person shall be twenty-one years of age or older and hold a support license. Persons deemed to be gaming employees shall include, but shall not be limited to:

(a) Dealers;

(b) Change and counting room personnel;

(c) Cashiers;

(d) Floormen;

(e) Cage personnel;

(f) Slot machine repairmen or mechanics;

(g) Persons who accept or transport gaming revenues;

(h) Security personnel;

(i) Shift or pit bosses;

(j) Floor managers;

(k) Supervisors;

(l) Slot machine and slot booth personnel;

(m) Any person involved in the handling, counting, collecting, or exchanging of money, property, checks, credit, or any representative of value, including, without limitation:

(I) Any coin, token, chip, cash premium, merchandise, redeemable game credits, or any other thing of value; or

(II) The payoff from any game, gaming, or gaming device;

(n) Craps table personnel and roulette table personnel; and

(o) Such other persons as the commission shall by rule determine.

(12) "Gaming license" means any license issued by the commission pursuant to this article which authorizes any person to engage in gaming within the cities of Central, Black Hawk, or Cripple Creek.

(13) "Immediate family" means a person's spouse and any children actually living with the person.

(14) "Key employee" means any executive, employee, or agent of a gaming licensee having the power to exercise a significant influence over decisions concerning any part of the operation of a gaming licensee.

(15) "Licensed gaming establishment" means any premises licensed pursuant to this article for the conduct of gaming.

(16) "Licensed premises" means that portion of any premises licensed for the conduct of limited gaming. Nothing pursuant to this subsection (16) shall be construed to prohibit the affected local governing authority from otherwise determining the size of any building. In no event shall the licensed premises exceed thirty-five percent of the square footage of any building and no more than fifty percent of any one floor of such building.

(17) "Licensee" means any person licensed under this article.

(18) "Licensing authority" means the Colorado limited gaming control commission.

(19) "Limited card games and slot machines", "limited gaming", or "gaming" means physical and electronic versions of slot machines, craps, roulette, and the card games of poker and blackjack authorized by this article and defined and regulated by the commission, each game having a maximum single bet of one hundred dollars.

(20) "Operator" means any person who places slot machines upon such person's business premises or any person who, individually or jointly, pursuant to an agreement whereby consideration is paid for the right to place slot machines on another's business premises, engages in the business of placing and operating slot machines on retail premises within the cities of Central, Black Hawk, or Cripple Creek.

(21) "Person" means an individual, partnership, business trust, government or governmental subdivision or agency, estate, association, trust, for profit corporation, nonprofit corporation, organization, or any other legal entity or a manager, agent, servant, officer, or employee thereof.

(22) (a) "Poker" means a card game played by a player or players who are dealt cards by a dealer. The object of the game is:

(I) For each player to bet the superiority of such player's hand and win the other players' bets by either making a bet no other player is willing to match or proving to hold the most valuable cards after all the betting is over; or

(II) For each player, whether by reason of the skill of the player or application of the element of chance, or both, to hold a poker hand entitled to a monetary or premium return based upon a publicly available pay schedule.

(b) In a variation of poker in which there can be more than one winning hand and the dealer's participation is necessary or desirable to improve the game for players other than the dealer, the dealer may play, but under no circumstances may the dealer place a wager in any game in which he or she is dealing. A game in which the player holding the highest-scoring hand splits his or her winnings with the player holding the lowest-scoring hand does not qualify as a "variation of poker in which there can be more than one winning hand" for purposes of this paragraph (b).

(23) "Repeating gambling offender" shall have the same meaning as set forth in section 18-10-102 (9), C.R.S.

(24) "Retailer" means any licensee who maintains gaming at his place of business within the cities of Central, Black Hawk, or Cripple Creek for use and operation by the public.

(25) "Retail space" means the area where a retailer's business is principally conducted.

(25.5) "Roulette" means a game in which a ball is spun on a rotating wheel and drops into a numbered slot on the wheel, and bets are placed on which slot the ball will come to rest in.

(26) (a) "Slot machine" means any mechanical, electrical, video, electronic, or other device, contrivance, or machine which, after insertion of a coin, token, or similar object, or upon payment of any required consideration whatsoever by a player, is available to be played or operated, and which, whether by reason of the skill of the player or application of the element of chance, or both, may deliver or entitle the player operating the machine to receive cash premiums, merchandise, tokens, or redeemable game credits, or any other thing of value other than unredeemable free games, whether the payoff is made automatically from the machines or in any other manner.

(b) "Slot machine" does not include:

(I) A vintage slot machine model that:

(A) Was introduced on the market before 1984;

(B) Does not contain component parts manufactured in 1984 or thereafter; and

(C) Is not used for gambling purposes or in connection with limited gaming; or

(II) Crane games.

(27) "Slot machine distributor" means any person who imports into this state, or first receives in this state, slot machines, or who sells, leases, for a fixed or flat fee, or distributes slot machines in this state; except that "slot machine distributor" does not include operators licensed in this state.

(28) "Slot machine manufacturer" means any person who designs, assembles, fabricates, produces, constructs, or otherwise prepares a complete or component part of a slot machine, other than tables or cabinetry; except that "slot machine manufacturer" does not include licensed operators performing incidental repairs on their own slot machines or slot machines leased or distributed by them. A licensed slot machine manufacturer may sell slot machines, or components of slot machines, of its own manufacture to licensed slot machine distributors or operators. A licensed manufacturer may also import those slot machine parts or components necessary for its manufacturing operations.

(29) "Suitability" or "suitable" means, in relation to a person, the ability to be licensed by the commission and, in relation to acts or practices, lawful acts or practices.

(30) "Unsuitability or unsuitable" means, in relation to a person, the inability to be licensed by the commission because of prior acts, associations, or financial conditions, and, in relation to acts or practices, those which violate or would violate the statutes or rules or are or would be contrary to the declared legislative purposes of this article.

(31) "Within the cities of Central, Black Hawk, or Cripple Creek" means within the commercial district of any of those cities as specified in section 12-47.1-105.



§ 12-47.1-104. Limited gaming - authorization - regulation

Limited gaming is hereby authorized and may be operated and maintained subject to the provisions of this article. All limited gaming authorized by this article shall be regulated by the Colorado limited gaming control commission.



§ 12-47.1-105. Limited gaming - cities - commercial districts

Limited gaming shall take place only in the following existing Colorado cities: The city of Central, county of Gilpin; the city of Black Hawk, county of Gilpin; and the city of Cripple Creek, county of Teller. Limited gaming shall be further confined to the commercial districts of said cities as said districts are respectively defined in the city ordinances adopted by the city of Central on October 7, 1981; the city of Black Hawk on May 4, 1978; and the city of Cripple Creek on December 3, 1973.



§ 12-47.1-106. Exceptions

(1) Nothing in this article shall be construed in any way to affect or interfere with the regulation of bingo and raffles by the office of the secretary of state.

(2) Nothing contained in this article shall be construed to modify, amend, or otherwise affect the validity of any provisions contained in article 10 of title 18, C.R.S.






Part 2 - Division of Gaming

§ 12-47.1-201. Division of gaming - creation

There is hereby created, within the department of revenue, the division of gaming, the head of which shall be the director of the division of gaming. The director shall be appointed by, and shall be subject to removal by, the executive director of the department of revenue. The division of gaming, the Colorado limited gaming control commission created in section 12-47.1-301, and the director of the division of gaming shall exercise their respective powers and perform their respective duties and functions as specified in this article under the department of revenue as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.; except that the commission shall have full and exclusive authority to promulgate rules and regulations related to limited gaming without any approval by, or delegation of authority from, the department.



§ 12-47.1-202. Function of division

The function of the division is to license, implement, regulate, and supervise the conduct of limited gaming in this state as authorized by section 9 of article XVIII of the state constitution.



§ 12-47.1-203. Director - qualification - powers and duties

(1) The director shall:

(a) Be qualified by training and experience to direct the work of the division;

(b) Be of good character and shall not have been convicted of any felony or gambling-related offense, notwithstanding the provisions of section 24-5-101, C.R.S.;

(c) Not be engaged in any other profession or occupation that could present a conflict of interest to the director's duties as director of the division; and

(d) Direct and supervise the administrative and technical activities of the division.

(2) In addition to the duties imposed upon the director elsewhere in this part 2, the director shall:

(a) Supervise and administer the operation of the division and limited gaming in accordance with the provisions of this article and the rules of the commission;

(b) Attend meetings of the commission or appoint a designee to attend in the director's place;

(c) (I) Employ and direct such personnel as may be necessary to carry out the purposes of this article, but no person shall be employed who has been convicted of a felony or gambling-related offense, notwithstanding the provisions of section 24-5-101, C.R.S.

(II) The director, with the approval of the commission, may enter into agreements with any department, agency, or unit of state government to secure services which the director deems necessary and to provide for the payment for such services and may employ and compensate such consultants and technical assistants as may be required and as otherwise permitted by law.

(d) Confer with the commission as necessary or desirable, but not less than once each month, with regard to the operation of the division;

(e) Make available for inspection by the commission or any member of the commission, upon request, all books, records, files, and other information and documents in the director's office;

(f) Advise the commission and recommend to the commission such rules and other procedures as the director deems necessary and advisable to improve the operation of the division and the conduct of limited gaming;

(g) With the concurrence of the commission or pursuant to commission requirements and procedures, enter into contracts for materials, equipment, and supplies to be used in the operation of the division;

(h) Make a continuous study and investigation of the operation and the administration of similar laws which may be in effect in other states or countries; of any literature on gaming which from time to time may be published or available; and of any federal laws which may affect the operation of the division, the conduction of limited gaming, or the reaction of Colorado citizens to limited gaming with a view to recommending or effecting changes that would serve the purposes of this article;

(i) (I) Furnish to the commission a monthly report which contains a full and complete statement of the division's revenue and expenses for each month.

(II) All reports required by this paragraph (i) shall be public, and copies of all such reports shall be sent to the governor, the speaker of the house of representatives, the president of the senate, the minority leaders of both houses, and the executive director of the department of revenue.

(j) Annually prepare and submit to the commission, for its approval, a proposed budget for the next succeeding fiscal year, which budget shall set forth a complete financial plan for all proposed expenditures and anticipated revenues of the division;

(k) Take such action as may be determined by the commission to be necessary to protect the security and integrity of limited gaming; and

(l) Perform any other lawful acts which the commission may consider necessary or desirable in order to carry out the purposes and provisions of this article.

(m) (Deleted by amendment, L. 2008, p. 551, § 2, effective July 1, 2008.)



§ 12-47.1-204. Investigator - peace officers

(1) All investigators of the division of gaming, and their supervisors, including the director and the executive director, shall have all the powers of any peace officer to:

(a) Make arrests, with or without warrant, for any violation of the provisions of this article, article 20 of title 18, C.R.S., or the rules and regulations promulgated pursuant to this article, any other laws or regulations pertaining to the conducting of limited gaming in this state, or any criminal law of this state, if, during an officer's exercise of powers or performance of duties under this section, probable cause is established that a violation of any said law or rule or regulation has occurred;

(b) Inspect, examine, investigate, hold, or impound any premises where limited gaming is conducted, any devices or equipment designed for or used in limited gaming, and any books and records in any way connected with any limited gaming activity;

(c) Require any person licensed pursuant to this article, upon demand, to permit an inspection of such person's licensed premises, gaming equipment and devices, or books or records; and to permit the testing and the seizure for testing or examination purposes of all such devices, equipment, and books and records;

(d) Serve all warrants, notices, summonses, or other processes relating to the enforcement of laws regulating limited gaming;

(e) Serve distraint warrants issued by the department of revenue pertaining to limited gaming;

(f) Conduct investigations into the character, record, and reputation of all applicants for limited gaming licenses, all licensees, and such other persons as the commission may determine pertaining to limited gaming;

(g) Investigate violations of all the laws pertaining to limited gaming and limited gaming activities;

(h) Assist or aid any sheriff or other peace officer in the performance of his duties upon such sheriff's or peace officer's request or the request of other local officials having jurisdiction.

(2) Criminal violations of this article discovered during an authorized investigation or discovered by the commission shall be referred to the appropriate district attorney.

(3) The investigators of the division, including the director of the division, shall be considered peace officers, as described in sections 16-2.5-101 and 16-2.5-123, C.R.S. The executive director of the department of revenue shall be considered a peace officer as described in sections 16-2.5-101 and 16-2.5-121, C.R.S.

(4) Nothing in this section shall be construed to prohibit local sheriffs, police departments, and other local law enforcement agencies from enforcing the provisions of this article, and the rules and regulations promulgated pursuant to this article, or from performing their other duties to the full extent permitted by law. All such sheriffs, police officers, district attorneys, and other local law enforcement agencies shall have all the powers set forth in subsection (1) of this section.



§ 12-47.1-205. Division of gaming - access to records

The division of gaming, for purposes of this article, shall have full authority to procure, at the expense of the division, any records furnished to or maintained by any law enforcement agency in the United States, including state and local law enforcement agencies in Colorado and other states for the purposes of carrying out its responsibilities pursuant to this article. Upon request from the Colorado bureau of investigation, the division shall provide copies of any and all information obtained pursuant to this article.



§ 12-47.1-206. Repeal of division - review of functions

Unless continued by the general assembly, this part 2 is repealed, effective September 1, 2022, and those powers, duties, and functions of the director specified in this part 2 are abolished. The provisions of section 24-34-104 (2) to (8), C.R.S., concerning a wind-up period, an analysis and evaluation, public hearings, and claims by or against an agency apply to the powers, duties, and functions of the director of the division.






Part 3 - Colorado Limited Gaming Control Commission

§ 12-47.1-301. Colorado limited gaming control commission - creation

(1) There is hereby created, within the division of gaming, the Colorado limited gaming control commission. The commission shall consist of five members, all of whom shall be citizens of the United States and residents of this state who have been residents of the state for the past five years. The members shall be appointed by the governor, with the consent and approval of the senate. No member shall have been convicted of a felony or gambling-related offense, notwithstanding the provisions of section 24-5-101, C.R.S. No more than three of the five members shall be members of the same political party and no more than one member shall be from any one congressional district. At the first meeting of each fiscal year, a chairman and vice-chairman of the commission shall be chosen from the membership by a majority of the members. Membership and operation of the commission shall additionally meet the following requirements:

(a) One member of the commission shall have had at least five years' law enforcement experience as a peace officer certified pursuant to section 24-31-305, C.R.S.; one member shall be an attorney admitted to the practice of law in Colorado for not less than five years and who has experience in regulatory law; one member shall be a certified public accountant or public accountant who has been practicing in Colorado for at least five years and who has a comprehensive knowledge of the principles and practices of corporate finance; one member shall have been engaged in business in a management-level capacity for at least five years; and one member shall be a registered elector of the state who is not employed in any profession or industry otherwise described in this paragraph (a).

(b) Initial members shall be appointed to the commission by the governor as follows: One member to serve until July 1, 1992, one member to serve until July 1, 1993, one member to serve until July 1, 1994, and two members to serve until July 1, 1995. All subsequent appointments shall be for terms of four years. No member of the commission shall be eligible to serve more than two consecutive terms.

(c) Any vacancy on the commission shall be filled for the unexpired term in the same manner as the original appointment. The member appointed to fill such vacancy shall be from the same category described in paragraph (a) of this subsection (1) as the member vacating the position.

(d) Any member of the commission may be removed by the governor at any time.

(e) The term of any member of the commission who misses more than two consecutive regular commission meetings without good cause shall be terminated and such member's successor shall be appointed in the manner provided for appointments under this section.

(f) Commission members shall receive as compensation for their services one hundred dollars for each day spent in the conduct of commission business and shall be reimbursed for necessary travel and other reasonable expenses incurred in the performance of their official duties. The maximum annual compensation for each member of the commission, including reimbursement for necessary travel and other reasonable expenses incurred in the performance of their official duties, shall not exceed ten thousand dollars per year.

(g) Prior to confirmation by the senate, each member shall file with the secretary of state a financial disclosure statement in the form required and prescribed by the executive director. Such statement shall be renewed as of each January 1 during the member's term of office.

(h) The commission shall hold at least one meeting each month and such additional meetings as may be prescribed by rules of the commission. In addition, special meetings may be called by the chairman, any two commission members, or the director, if written notification of such meeting is delivered to each member at least seventy-two hours prior to such meeting. Notwithstanding the provisions of section 24-6-402, C.R.S., in emergency situations in which a majority of the commission certifies that exigencies of time require that the commission meet without delay, the requirements of public notice and of seventy-two hours' actual advance written notice to members may be dispensed with, and commission members as well as the public shall receive such notice as is reasonable under the circumstances.

(i) A majority of the commission shall constitute a quorum, but the concurrence of a majority of the members appointed to the commission shall be required for any final determination by the commission.

(j) The commission shall keep a complete and accurate record of all its meetings.



§ 12-47.1-302. Commission - powers and duties

(1) In addition to any other powers and duties set forth in this part 3, and notwithstanding the designation of the Colorado limited gaming control commission under section 12-47.1-201 as a type 2 transfer, the commission shall nonetheless have the following powers and duties:

(a) To promulgate such rules and regulations governing the licensing, conducting, and operating of limited gaming as it deems necessary to carry out the purposes of this article. The director shall prepare and submit to the commission written recommendations concerning proposed rules and regulations for this purpose.

(b) To conduct hearings upon complaints charging violations of this article or rules and regulations promulgated pursuant to this article, and to conduct such other hearings as may be required by rules of the commission;

(c) To enter into agreements with the Colorado bureau of investigation and state and local law enforcement agencies for the conduct of investigation, identification, or registration, or any combination thereof, of licensed operators and employees in licensed premises or in premises containing licensed premises in accordance with the provisions of this article, which conduct shall include, but not be limited to, performing background investigations and criminal records checks on an applicant applying for licensure pursuant to the provisions of this article and investigating violations of any provision of this article or of any rule or regulation promulgated by the commission pursuant to paragraph (a) of this subsection (1) discovered as a result of such investigatory process or discovered by the department of revenue or the commission in the course of conducting its business. Nothing in this section shall prevent or impair the Colorado bureau of investigation or state or local law enforcement agencies from engaging in the activities set forth in this paragraph (c) on their own initiative.

(d) To conduct a continuous study and investigation of limited gaming throughout the state for the purpose of ascertaining any defects in this article or in the rules and regulations promulgated pursuant to this article in order to discover any abuses in the administration and operation of the division or any violation of this article or any rule or regulation promulgated pursuant to this article;

(e) To formulate and recommend changes to this article or any rule or regulation promulgated pursuant to this article for the purpose of preventing abuses and violations of this article or any of the rules or regulations promulgated pursuant to this article; to guard against the use of this article and such rules and regulations as a cloak for the conducting of illegal activities; and to ensure that this article and such rules and regulations shall be in such form and be so administered as to serve the true purpose and intent of this article;

(f) To report immediately to the governor, the attorney general, the speaker of the house of representatives, the president of the senate, the minority leaders of both houses, and such other state officers as the commission deems appropriate concerning any laws which it determines require immediate amendment to prevent abuses and violations of this article or any rule or regulation promulgated pursuant to this article or to remedy undesirable conditions in connection with the administration or the operation of the division or limited gaming;

(g) To require such special reports from the director as it considers necessary;

(h) To issue temporary or permanent licenses to those involved in the ownership, participation, or conduct of limited gaming;

(i) Upon complaint, or upon its own motion, to levy fines and to suspend or revoke, licenses which the commission has issued;

(j) To establish and collect fees and taxes upon persons, licenses, and gaming devices used in, or participating in, limited gaming;

(k) To obtain all information from licensees and other persons and agencies which the commission deems necessary or desirable in the conduct of its business;

(l) To issue subpoenas for the appearance or production of persons, records, and things in connection with applications before the commission or in connection with disciplinary or contested cases considered by the commission;

(m) To apply for injunctive or declaratory relief to enforce the provisions of this article and any rules and regulations promulgated pursuant to this article;

(n) To inspect and examine without notice all premises wherein limited gaming is conducted or devices or equipment used in limited gaming are located, manufactured, sold, or distributed, and to summarily seize, remove, and impound, without notice or hearing from such premises any equipment, devices, supplies, books, or records for the purpose of examination or inspection;

(o) To enter into contracts with any governmental entity to carry out its duties without compliance with the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S. Such contracts or formal agreements, or both, are to be based on preestablished commission criteria specifying minimum levels of cooperation and conditions for payment.

(p) To exercise such other incidental powers as may be necessary to ensure the safe and orderly regulation of limited gaming and the secure collection of all revenues, taxes, and license fees;

(q) To establish internal control procedures for licensees, including accounting procedures, reporting procedures, and personnel policies;

(r) To establish and collect fees for performing background checks on all applicants for licenses and on all persons with whom the commission or division may agree with or contract with for the providing of goods or services, as the commission deems appropriate;

(s) To establish and collect fees for performing, or having performed, tests on equipment and devices to be used in limited gaming;

(t) To establish a field office in Black Hawk, Central City, or Cripple Creek, as deemed necessary by the commission;

(u) To demand, at any time when business is being conducted, access to and inspection, examination, photocopying, and auditing of all papers, books, and records of applicants and licensees, on their premises or elsewhere as practicable and in the presence of the licensee or his agent, pertaining to the gross income produced by any licensed gaming establishment and to require verification of income, and all other matters affecting the enforcement of the policies of the commission or any provision of this article; and to impound or remove all papers, books, and records of applicants and licensees, without hearing, for inspection or examination; and

(v) To prescribe voluntary alternative methods for the making, filing, signing, subscribing, verifying, transmitting, receiving, or storing of returns or other documents.

(2) Rules and regulations promulgated pursuant to subsection (1) of this section shall include, but shall not be limited to, the following:

(a) The types of limited gaming activities to be conducted and the rules for those activities;

(b) The requirements, qualifications, and grounds for the issuance, revocation, suspension, and summary suspension of all types of permanent and temporary licenses required for the conduct of limited gaming;

(c) Qualifications of persons to hold limited gaming licenses;

(d) Restrictions upon the times, places, and structures where limited gaming shall be authorized;

(e) The ongoing operation of limited gaming activities;

(f) The scope and conditions for investigations and inspections into the conduct of limited gaming, the background of licensees and applicants for licenses, the premises where limited gaming is authorized, all premises where gaming devices are located, the books and records of licensees, and the sources and maintenance of limited gaming devices and equipment;

(g) Activities which constitute fraud, cheating, or illegal or criminal activities;

(h) The percentage of the adjusted gross proceeds to be paid by each licensee to the commission, in addition to license fees and taxes;

(i) The seizure without notice or hearing of gaming equipment, supplies, or books and records for the purpose of examination and inspection;

(j) The disclosure of the complete financial interests of applicants for licenses or of licensees;

(k) The issuance or denial of support licenses by the director;

(l) The granting of certain licenses with special conditions or for limited periods, or both;

(m) The establishment of procedures for determining suitability or unsuitability of persons, acts, or practices;

(n) The payment of costs incurred in the operation and administration of the division, and the costs resulting from any contract entered into for consulting or operational services;

(o) The payment of costs incurred by the Colorado bureau of investigation and any other agencies for investigations or background checks, which shall be paid by applicants for licenses or by licensees;

(p) The levying of fines for violations of this article or any rule or regulation promulgated pursuant to this article;

(q) The amount of license fees for all types of licenses issued by the commission and the division;

(r) The conditions and circumstances which constitute suitability of persons, locations, and equipment for gaming;

(s) The types and specifications of all equipment and devices used in or with limited gaming; and

(t) All other provisions necessary to accomplish the purposes of this article.






Part 4 - Conflict of Interest

§ 12-47.1-401. Conflict of interest

(1) Members of the commission and employees of the division are declared to be in positions of public trust. In order to ensure the confidence of the people of the state in the integrity of the division, its employees, and the commission, the following restrictions shall apply:

(a) No member of the commission, an ancestor or descendant of a member, including a natural child, child by adoption, or stepchild, or a brother or sister of the whole or half blood of a member, or an uncle, aunt, nephew, or niece of the whole blood of a member, shall have any interest of any kind in a license issued pursuant to this article or own or have any interest in property in any county where limited gaming is permitted. The provisions of this paragraph (a) shall apply to spouses of commission members in like fashion as to members.

(b) No member of the commission or employee of the division, including the director, and no member of the immediate family of a member or employee of the division, shall have any interest, direct or indirect, in any licensee, licensed premises, establishment, or business involved in or with limited gaming. Further, no such person shall own, in whole or in part, property in the cities of Central, Black Hawk, or Cripple Creek; except that employees of the division assigned to work regularly in Gilpin or Teller county may live with their families in those counties, and may own private property therein for residential purposes, with commission approval.

(c) No member of the commission or employee of the division, including the director, and no member of the immediate family of a member of the commission or employee of the division, shall receive any gift, gratuity, employment, or other thing of value from any person, corporation, association, or firm that contracts with or that offers services, supplies, materials, or equipment used by the division in the normal course of its operations, or which is licensed by the division or the commission; except that such persons may accept on an infrequent basis in the normal course of business such nonpecuniary items of insignificant value as shall be allowed by the director and as shall be specified by the commission by rule and regulation.

(d) No member of the commission or employee of the division, including the director, and no member of their immediate families, shall participate in limited gaming.

(e) No member of the commission or employee of the division, including the director, shall have been convicted of a felony or any gambling-related offense, notwithstanding the provisions of section 24-5-101, C.R.S.

(1.5) Notwithstanding the provisions of subsection (1) of this section, the commission may, by rule, determine that an ownership interest of no more than five percent held by or through an institutional investor fund does not constitute an interest under paragraphs (a) and (b) of subsection (1) of this section.

(2) For purposes of investigating violations of this article, the provisions of paragraphs (c) and (d) of subsection (1) of this section shall not apply to an employee of the division acting in his official capacity while on duty.






Part 5 - Licensing

§ 12-47.1-501. Licenses - types - rules

(1) The commission may issue six types of licenses as follows:

(a) Slot machine manufacturer or distributor. A slot machine manufacturer or distributor license is required for all persons who import, manufacture, or distribute slot machines in this state, or who otherwise act as a slot machine manufacturer or distributor. Each license issued pursuant to this paragraph (a) shall expire two years from the date of its issuance but may be renewed upon the filing and approval of an application for renewal. The fee for the initial license and all renewals thereof shall be determined by the commission pursuant to rule.

(b) Operator license. (I) An operator license is required for all persons who permit slot machines on their premises or who engage in the business of placing and operating slot machines on the premises of a retailer. Each license issued pursuant to this paragraph (b) shall expire two years from the date of its issuance but may be renewed upon the filing and approval of an application for renewal. The fee for the initial license and all renewals thereof shall be determined by the commission pursuant to rule. A licensed operator shall obtain slot machines only from, and shall return or sell slot machines only to, a licensed manufacturer or distributor.

(II) This paragraph (b) shall not apply to persons holding retail gaming licenses issued pursuant to paragraph (c) of this subsection (1).

(c) Retail gaming license. A retail gaming license is required for all persons permitting or conducting limited gaming on their premises. A retail gaming license may only be granted to a retailer. Each person licensed as a retailer shall have and maintain sole and exclusive legal possession of the entire premises for which the retail license is issued. Each license issued pursuant to this paragraph (c) shall expire two years from the date of its issuance but may be renewed upon the filing and approval of an application for renewal. The fee for the initial license and all renewals thereof shall be determined by the commission pursuant to rule. A licensed retailer shall obtain slot machines only from, and shall return or sell slot machines only to, a licensed manufacturer or distributor. Slot machine transfers between licensed retailers directly and completely owned by the same person are allowed, if proper notification is given to the division.

(d) Support license. A support license is required for all persons employed in the field of limited gaming and by all gaming employees. No person required to hold a support license shall be an employee of, or assist, any licensee until such person obtains a valid support license. Persons licensed as key employees need not obtain support licenses. The commission may deny a support license to any person discharged for cause from employment by any licensed gaming establishment in this or any other country. Each license issued pursuant to this paragraph (d) shall expire two years from the date of its issuance but may be renewed upon the filing and approval of an application for renewal. The fee for the initial license and all renewals thereof shall be determined by the commission pursuant to rule.

(e) Key employee license. Every retail gaming licensee shall have a person in charge of all limited gaming activities available at all times when limited gaming is being conducted. Such person in charge shall hold a key employee license. Each license issued pursuant to this paragraph (e) shall expire two years from the date of its issuance but may be renewed upon the filing and approval of an application for renewal. The fee for the initial license and all renewals thereof shall be determined by the commission pursuant to rule.

(f) Associated equipment supplier license. An associated equipment supplier license is required for a person who imports, manufactures, or distributes associated equipment in this state, or who otherwise acts as an associated equipment supplier. Slot machine manufacturers or distributors who are licensed in this state and who import, manufacture, or distribute associated equipment need not obtain a separate associated equipment supplier license. Each license issued under this paragraph (f) expires two years after the date of its issuance but may be renewed upon the filing and approval of an application for renewal. The commission shall promulgate rules to establish the fees for an initial license and renewal licenses.



§ 12-47.1-503. Key employee - determination of status

If, in the determination of the commission, an employee of a licensee for limited gaming is a key employee and as such is subject to licensure, the commission shall serve notice of such determination upon the licensee who employed such key employee. In determining whether or not an employee is a key employee, the commission is not restricted by the title of the job performed by such employee but may consider the functions and responsibilities of such employee in making its decision. The licensee shall, within thirty days following receipt of the notice of the commission's determination, present the application for licensing of such employee to the commission or provide documentary evidence that such employee is no longer employed by the licensee. Failure of the licensee to respond as required by this section is grounds for disciplinary action. A person subject to application for licensing as a key employee may make written request to the commission to review its determination of such person's status within the gaming organization. If the commission determines that the person is not a key employee, such person shall be allowed to withdraw his application and continue in his employment. The request by an employee for review of his employment status does not stay the obligation of the licensee to present such employee's application to the commission within the thirty-day period prescribed by this section.



§ 12-47.1-504. Licenses - revocable - nontransferable

Every license issued pursuant to this article is revocable and nontransferable. No licensee acquires any vested interest or property right in a license. The gaming licenses issued pursuant to this article are only for the particular location initially authorized. The revocable privilege for any license issued or other approval granted is conditioned upon the proper and continuing qualification of the licensee or registrant and upon the discharge of the affirmative responsibility of each such licensee or registrant to provide to the regulatory, investigatory, and law enforcement authorities any assistance and information necessary to assure that the policies and requirements of this article are achieved.



§ 12-47.1-505. Operator, slot machine manufacturer or distributor, associated equipment supplier, key employee, support licensee, or retailer - qualifications for licensure

Before obtaining a license as an operator, slot machine manufacturer or distributor, associated equipment supplier, key employee, support licensee, or retailer, in addition to meeting other requirements of this article or rules of the commission, an applicant must show that he or she is of good moral character. An applicant has the burden of proving his or her qualifications to the satisfaction of the commission. The applicant must submit to and pay for background investigations the commission may order. All such payments shall be deposited into the limited gaming fund created in section 12-47.1-701.



§ 12-47.1-506. Considerations for licensure

In considering whether a person is of good moral character for purposes of issuing any license pursuant to this article, or for any other purposes, the commission may, in addition to all other information, consider whether that person has been denied a gaming license by this or any other jurisdiction, city, state, or country, or whether the person has ever had a gaming license in this or any other jurisdiction, city, state, or country suspended or revoked. The commission may also consider whether a person has ever withdrawn an application for any type of gaming license anywhere and the reasons for such withdrawal.



§ 12-47.1-507. Temporary or conditional licenses

The commission may issue temporary or conditional licenses with respect to all licenses authorized under this article.



§ 12-47.1-508. Delegation of authority to issue certain licenses

The commission may delegate to the division the authority to issue permanent and temporary support and key employee licenses, but the commission shall review and approve the issuance of all other licenses issued pursuant to this article.



§ 12-47.1-509. Licensed premises - retail floor plan - definitions

(1) For purposes of this section, "retail floor plan" means a physical layout of the inside of the building in which limited gaming will take place, which shall show the location of the licensed premises within the building.

(2) The retail floor plan shall be submitted to the commission with an applicant's application for a retail gaming license. Approval of the retail floor plan is subject to commission rules and those rules pertaining to the public health, safety, good order, and general welfare of the cities of Central, Black Hawk, and Cripple Creek. All gaming devices shall be located within the licensed premises of a business.

(3) A licensed retailer may change the physical location of the licensed premises with the approval of the commission, the director, or the director's designee; however, in no event shall the licensed premises as modified violate any provision of this article or consist of more than two noncontiguous areas on one floor. Failure of the commission, the director, or the director's designee to deny an application to relocate the licensed premises in a building, within thirty days of such application, shall be deemed an approval thereof.



§ 12-47.1-510. License - disqualification - criteria

(1) The commission shall deny a license to any applicant who is disqualified for licensure on the basis of any of the following criteria:

(a) Failure of the applicant to prove by clear and convincing evidence that the applicant is qualified in accordance with the provisions of this article;

(b) Failure of the applicant to provide information, documentation, and assurances required by this article or requested by the commission, failure of the applicant to reveal any fact material to qualification, or the supplying of information which is untrue or misleading as to a material fact pertaining to the qualification criteria;

(c) Conviction of the applicant, or any of its officers or directors, or any of its general partners, or any stockholders, limited partners, or other persons having a financial or equity interest of five percent or greater in the applicant, of any of the following:

(I) Service of a sentence upon conviction of a felony in a correctional facility, city or county jail, or community correctional facility or under the supervision of the state board of parole or any probation department within ten years prior to the date of the application, notwithstanding the provisions of section 24-5-101, C.R.S.;

(II) Service of a sentence upon conviction of any misdemeanor gambling-related offense or misdemeanor theft by deception in a correctional facility, city or county jail, or community correctional facility or under the supervision of the state board of parole or any probation department within ten years prior to the date of the application, notwithstanding section 24-5-101, C.R.S.;

(III) Service of a sentence upon conviction of any misdemeanor involving fraud or misrepresentation in a correctional facility, city or county jail, or community correctional facility or under the supervision of the state board of parole or any probation department within ten years prior to the date of the application, notwithstanding the provisions of section 24-5-101, C.R.S.;

(IV) Service of a sentence upon conviction of any gambling-related felony or felony involving theft by deception in a correctional facility, city or county jail, or community correctional facility or under the supervision of the state board of parole or any probation department, notwithstanding the provisions of section 24-5-101, C.R.S.;

(V) Service of a sentence upon conviction of any felony involving fraud or misrepresentation in a correctional facility, city or county jail, or community correctional facility or under the supervision of the state board of parole or any probation department, notwithstanding the provisions of section 24-5-101, C.R.S.;

(d) Current prosecution or pending charges in any jurisdiction against the applicant, or against any person listed in paragraph (c) of this subsection (1), for any of the offenses enumerated in paragraph (c) of this subsection (1); except that, at the request of the applicant or the person charged, the commission shall defer decision upon such application during the pendency of such charge;

(e) The identification of the applicant or any person listed in paragraph (c) of this subsection (1) as a career offender or a member of a career offender cartel or an associate of a career offender or a career offender cartel in such a manner which creates a reasonable belief that the association is of such a nature as to be inimical to the policy of this article and to gaming operations. For purposes of this section, "career offender" means any person whose behavior is pursued in an occupational manner or context for the purpose of economic gain, utilizing such methods as are deemed criminal violations of the public policy of this state. For purposes of this section, "career offender cartel" means any group of persons who operate together as career offenders.

(f) Refusal to cooperate by the applicant or any person who is required to be qualified under this article with any legislative investigatory body or other official investigatory body of any state or of the United States when such body is engaged in the investigation of crimes relating to gaming, official corruption, or organized crime activity;

(g) The applicant, or any of its officers or directors, or any of its general partners, or any stockholders, limited partners, or other persons having a financial or equity interest of five percent or greater in the applicant is or has been a professional gambler as that term is defined in article 10 of title 18, C.R.S.



§ 12-47.1-511. Applicants and licensees - providing information

(1) All applicants for licenses issued by the commission, and all persons holding such licenses, including all persons interested, directly or indirectly, in the gaming business or license held by an applicant or licensee, shall upon request by the commission or division provide handwriting exemplars, and each such person shall allow himself or herself to be photographed in accordance with procedures established by the commission.

(2) Upon issuance of a formal request or subpoena by the commission to answer or produce information, evidence, or testimony, each applicant and licensee shall comply with the request or subpoena. Where an applicant or licensee, or any employee or person interested, directly or indirectly, in either refuses or fails to comply with a commission request or subpoena, then that person's license or application may be suspended, revoked, or denied, based solely upon such failure or refusal.

(3) With the submission of an application for a license or an application for a finding of suitability pursuant to this article, each applicant shall submit a set of fingerprints to the commission. The commission shall forward such fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. Nothing in this subsection (3) shall preclude the commission from making further inquiries into the background of the applicant.



§ 12-47.1-512. Application - fee - waiver of confidentiality

(1) The commission may establish investigation and application fees for the purpose of paying for the administrative costs of the commission and for paying for any background investigations of applicants and others. These fees may vary depending on the type of application, the complexity of the investigation, or the costs of the commission in reviewing the matters involved.

(2) The application form created by the commission shall include a waiver of any right of confidentiality and a provision which allows the information contained in the application to be accessible to law enforcement agents of this or any other state, the government of the United States, any foreign country, or any Indian tribe. The waiver of confidentiality shall extend to any financial or personnel record, wherever maintained.



§ 12-47.1-513. Supplier of licensee - licensure requirements

(1) Except as otherwise provided in subsection (2) of this section, any person supplying goods, equipment, devices, or services to any licensee in return for payment of a percentage, or calculated upon a percentage, of limited gaming activity or income must obtain an operator license or must be listed on the retailer's license where such limited gaming will take place.

(2) A licensed slot machine manufacturer or distributor need not obtain an operator's license or be listed on a retailer's license for purposes of establishing and administering a fund associated with a multiple-property, linked, progressive slot machine system as defined by the commission, so long as all of the following conditions are met:

(a) The manufacturer or distributor shall deposit in the fund and shall account, subject to supervision by the commission, for those moneys derived from wagering in machines linked to the system which are due to the manufacturer or distributor pursuant to its agreement with the retail licensee.

(b) The manufacturer or distributor shall maintain a separate account for the fund associated with each progressive system.

(c) The manufacturer or distributor shall retain as compensation only a flat, predetermined fee per machine. Operating costs of the system, including payment of prizes, may be disbursed from the fund.

(d) Machines linked to the system shall be placed only in premises controlled by a licensed operator or retailer.



§ 12-47.1-514. Application - authorization for background investigations

By signing and filing an application for a license, which is hereby made subject to the perjury laws of this state, the applicant authorizes the commission to obtain information from any source, public or private, in this or any other country, regarding the background or conduct of the applicant and, if the applicant is a partnership or corporation, any of its shareholders, officers, directors, partners, agents, or employees.



§ 12-47.1-515. License - grounds for approval or denial

The commission may approve or deny any application for a license, in addition to all other conditions and requirements set forth in this article and the rules and regulations promulgated pursuant thereto, on the basis of whether it deems the applicant a suitable person to hold the license applied for and whether it considers the proposed location, retail floor plan, or any other conditions suitable. Refusal of an applicant to provide all information requested by the commission or to allow investigation into the applicant's background is grounds for denial of a license. Information requested from the applicant by the commission shall include the applicant's date of birth in addition to other information necessary to identify and investigate fully the record and relevant history of the applicant.



§ 12-47.1-516. Licensed premises - safety conditions - fire and electrical

(1) (a) The building in which limited gaming will be conducted and the areas where limited gaming will occur shall meet safety standards and conditions for the protection of life and property as determined by the local fire official and the local building official. In making such determinations, the codes adopted by the director of the division of fire prevention and control within the department of public safety pursuant to section 24-33.5-1203.5, C.R.S., constitute the minimum safety standards for limited gaming structures; except that, in connection with structures licensed for limited gaming and operating as such on or before July 1, 2011, any newly adopted building codes shall not be applied retroactively to structures that were newly constructed or remodeled to accommodate licensed limited gaming.

(b) The local building official and the local historical preservation commission shall work together to ensure that neither historical preservation of existing buildings nor the safety of life are compromised.

(2) A certificate of compliance shall be issued to an applicant for a premises license by the local fire and building officials, and approved by the division of fire prevention and control. A copy of the local inspection report shall be filed with the state division of fire prevention and control. Once the division has deemed that the minimum requirements for fire prevention and control have been met, the division shall approve the certificate of compliance within five working days from receipt of the inspection report. If not acted upon within five days, the certificate of compliance shall be considered approved. Such certificate shall be current and valid and shall cover the entire building where limited gaming is conducted.

(3) (Deleted by amendment, L. 2011, (SB 11-251), ch. 240, p. 1043, § 3, effective June 30, 2011.)

(4) In advance of any structural or significant change to the building or areas where limited gaming is conducted, the plans for such a change shall be submitted by the licensee holding a premises license to the local fire official and the local building official for their review. No changes may be made to the building or areas where limited gaming is conducted until the plans are approved by the local fire official and the local building official.

(5) The state division of fire prevention and control and the state historical society shall provide technical assistance to the local building officials, the local fire officials, the local historical preservation commissions, and the commission upon request.

(6) The commission shall act as an appeals board for any owner, fire official, building official, or the division of fire prevention and control who feels aggrieved by fire and life safety requirements or the lack of fire and life safety standards in buildings in which limited gaming will be conducted. If the commission fails to act upon an appeal within fourteen days after its receipt by the commission, the certificate of compliance shall be considered approved.



§ 12-47.1-517. Buildings - accessible to persons with disabilities

(1) All premises where limited gaming is conducted shall be accessible to and functional for persons with physical disabilities.

(2) An exception to the requirement of subsection (1) of this section may be granted in cases where the local historical preservation commission determines that compliance would result in degradation of the historical significance of the building where limited gaming is conducted.



§ 12-47.1-518. Waiver from liability - state of Colorado - disclosures or publications

All applicants, registrants, and licensees shall waive liability as to the state of Colorado and its instrumentalities and agents for any damages resulting from any disclosure or publication in any manner, other than a willfully unlawful disclosure or publication, of any material or information acquired during inquiries, investigations, or hearings.



§ 12-47.1-519. Renewal of licenses

(1) Subject to the power of the commission to deny, revoke, or suspend licenses, any license in force shall be renewed by the commission for the next succeeding license period upon proper application for renewal and payment of license fees and taxes as required by law and the regulations of the commission. The license period for a renewed license shall be the same period as the initial license period pursuant to section 12-47.1-501. In addition, the commission shall reopen licensing hearings at any time at the request of the director, the Colorado bureau of investigation, or any law enforcement authority. The commission shall act upon any such application prior to the date of expiration of the current license.

(2) An application for renewal of a license may be filed with the commission up to one hundred twenty days prior to the expiration of the current license, and all license fees and taxes as required by law shall be paid to the commission on or before the date of expiration of the current license. The commission shall set the manner, time, and place at which an application is made.

(3) Upon renewal of any license, the commission shall issue an appropriate renewal certificate or validating device or sticker which shall be attached to each license.

(4) Renewal of a license may be denied by the commission for any violation of this article or article 20 of title 18, C.R.S., or the rules and regulations promulgated pursuant thereto, for any reason which would or could have prevented its original issuance, or for any good cause shown.



§ 12-47.1-520. Denial of application

(1) Any person, or anyone who has an ownership interest of five percent or more in the person:

(a) Whose application has been denied by the commission may not reapply for licensure until at least one year has elapsed from the date of denial;

(b) Who has been denied a license for a second time may not reapply until at least three years have passed since the date of the second denial.



§ 12-47.1-521. Appeal of final action of commission

Any person aggrieved by a final action of the commission may appeal the final action to the court of appeals pursuant to section 24-4-106, C.R.S.



§ 12-47.1-522. Executive and closed meetings

(1) The commission may hold executive or closed meetings for any of the following purposes:

(a) Considering applications for licensing when discussing background investigations or personal information;

(b) Meeting with gaming officials of other jurisdictions, the attorney general, the district attorney for either Teller or Gilpin county, or law enforcement officials in connection with possible criminal violations;

(c) Consulting with the executive director, director, employees, or agents of the commission concerning possible criminal violations or any security issues;

(d) Deliberations after hearing evidence in an informal consultation or in a contested case.



§ 12-47.1-523. Communications - privileged and confidential

Communications among the commission, executive director, and the director relating to licensing, disciplining of licensees, or violations by licensees are privileged and confidential if made lawfully and in the course of or in furtherance of the business of the commission, except pursuant to court order after an in-camera review. The executive director, director, the commission, or any member of the commission may claim this privilege.



§ 12-47.1-524. Summary suspension

Every license granted pursuant to this article may be summarily suspended by the commission, pending a hearing before the commission, upon such terms and conditions as the commission shall by rule and regulation mandate.



§ 12-47.1-525. Suspension or revocation of license - grounds - penalties

(1) (a) The commission may revoke a license granted pursuant to this article for any cause that would have prevented issuance of the license, including the causes set forth in sections 12-47.1-510 and 12-47.1-801.

(b) The commission may suspend or revoke a license granted pursuant to this article for a violation by the licensee or an officer, director, agent, member, or employee of the licensee, after notice to the licensee, the opportunity for a hearing, and upon proof by a preponderance of the evidence as determined by the commission. Violations that may warrant license suspension or revocation include violations of this article, any rule promulgated by the commission, any provision of part 6 of article 35 of title 24, C.R.S., or any rule promulgated by the executive director pursuant to section 24-35-607 (3), C.R.S., or conviction of a crime. In addition to revocation or suspension, or in lieu of revocation or suspension, the commission may impose a reprimand or a monetary penalty not to exceed the following amounts:

(I) If the licensee is a slot machine manufacturer or distributor, the amount of one hundred thousand dollars;

(I.5) If the licensee is an associated equipment supplier, the amount of twenty-five thousand dollars;

(II) If the licensee is an operator, the amount of twenty-five thousand dollars;

(III) If the licensee is a retailer, the amount of twenty-five thousand dollars;

(IV) If the licensee is a key employee, the amount of five thousand dollars;

(V) If the licensee holds a support license, the sum of two thousand five hundred dollars.

(2) Any monetary penalty received by the commission pursuant to this section shall be deposited in the limited gaming fund established in section 12-47.1-701.

(3) The civil penalties set forth in this section shall not be a bar to any criminal prosecution or to any civil or administrative prosecution.



§ 12-47.1-526. Commission hearings - testimony

In any hearing held by the commission pursuant to this article, the commission may apply to the district attorney having jurisdiction to prosecute the underlying criminal matter for orders pursuant to section 13-90-118, C.R.S., to compel testimony.



§ 12-47.1-527. Records - confidentiality - exceptions

(1) Information and records of the commission enumerated by this section are confidential and may not be disclosed except pursuant to a court order. No person may by subpoena, discovery, or statutory authority obtain such information or records. Information and records considered confidential include:

(a) Tax returns of individual licensees;

(b) Credit reports and security reports and procedures of applicants for licenses and other persons seeking or doing business with the commission;

(c) Audit work papers, worksheets, and auditing procedures used by the commission, its agents, or employees; and

(d) Investigative reports concerning violations of law or concerning the backgrounds of licensees, applicants, or other persons prepared by division investigators or investigators from other agencies working with the commission and any work papers related to such reports; except that the commission may in its sole discretion disclose so much of said reports or work papers as it deems necessary and prudent.

(2) This section does not apply to requests for such information or records from the governor, attorney general, state auditor, any of the respective district attorneys of this state, or any federal or state law enforcement agency, or for the use of such information or records by the executive director, director, or commission for official purposes, or by employees of the division of gaming or the department of revenue in the performance of their authorized and official duties.

(3) This section may not be construed to make confidential the aggregate tax collections during any reporting period, the names and businesses of licensees, or figures showing the aggregate amount of money bet during any reporting period.

(4) (a) Any person who discloses confidential records or information in violation of the provisions of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. Any criminal prosecution pursuant to the provisions of this section must be brought within five years from the date the violation occurred.

(b) If the person who violates this section is an officer or employee of the state, in addition to any other penalties or sanctions, such person shall be subject to dismissal if the procedures in section 24-50-125, C.R.S., are followed.

(c) If the person violating such provisions is a present employee or officer of the state who obtained the confidential records or information during such employment, then in any civil action, the subject of which includes the release of such confidential records or information, such person shall be liable for treble damages to any injured party.

(d) If the person violating such provisions is a former employee or officer of the state who obtained the confidential records or information during such employment, and if such person executed a written statement with the state agreeing to be held to the confidentiality standards expressed in this subsection (4), then in any civil action, the subject of which includes the release of such records or information after leaving state employment, the former employee or officer shall be liable for treble damages to any injured party.



§ 12-47.1-528. Executive director and director have access to files and records

The executive director and the director shall have access both physically and electronically to all files and records kept, or required to be maintained, and may contribute to those records.



§ 12-47.1-529. Licensees - duty to maintain records

Each licensee shall keep a complete set of books of account, correspondence, and all other records necessary to show fully the gaming transactions of the licensee, all of which shall be open at all times during business hours for the inspection and examination of the division or its duly authorized representatives. The division may require any licensee to furnish such information as the division considers necessary for the proper administration of this article and may require an audit to be made of such books of account and records on such occasions as the division considers necessary by an auditor, selected by the commission or the director, who shall likewise have access to all such books and records of the licensee, and the licensee may be required to pay the expense thereof.



§ 12-47.1-530. Businesses operating in compliance with section 18-10-105 (1.5), C.R.S

Nothing in this article shall be construed to affect a manufacturer who, prior to June 4, 1991, was operating a business in compliance with section 18-10-105 (1.5), C.R.S.



§ 12-47.1-531. Payments of winnings - intercept

(1) Before making a payment of cash gaming winnings for which the licensee is required to file form W-2G, or a substantially equivalent form, with the United States internal revenue service, a licensee shall comply with the requirements of part 6 of article 35 of title 24, C.R.S.

(2) Repealed.






Part 6 - Gaming Tax

§ 12-47.1-601. Gaming tax

(1) There is hereby imposed a gaming tax on the adjusted gross proceeds of gaming allowed by this article. The tax is set by rule as promulgated by the commission. The commission shall not set the tax at more than forty percent of the adjusted gross proceeds. In setting the tax rate, the commission shall consider the need to provide moneys to the cities of Central, Black Hawk, and Cripple Creek for historic restoration and preservation; the impact on the communities and any state agency, including infrastructure, law enforcement, environment, public health and safety, education requirements, human services, and other components due to limited gaming; the impact on licensees and the profitability of their operations; the profitability of similar forms of gambling in other states; and the expenses of the commission and the division for their administration and operation. The commission shall also consider the following:

(a) The amount shall never exceed the percentage provided in paragraph (a) of subsection (5) of section 9 of article XVIII of the state constitution;

(b) The amount shall be established in conformity with the spirit and interest of this article so as to encourage business growth and investment in the gaming industry and to permit licensed operations, under normal business conditions and operation procedures, to realize a fair and just profit;

(c) The amount shall take into account unreimbursed local financial burdens associated with limited gaming-related operations;

(d) In setting the amount, the commission shall take into account profit levels after expenses of similar forms of gaming in other states;

(e) The amount shall take into account capital costs required to comply with local, state, or federal requirements; financial reserves required by the commission for payments to winners; and investments necessitated by regulatory requirements of the commission;

(f) The amount shall permit the licensed operator a reasonable profit after expenses, including:

(I) Capital costs associated with the licensed premises;

(II) Capital costs associated with limited gaming equipment;

(III) Capital costs required to comply with local or state requirements;

(IV) Extraordinary operating costs, including the provision of housing or transportation, or both, for employees;

(V) Initial costs associated with commencement of limited gaming;

(VI) Financial reserves required by the commission for payment to winners;

(VII) Investments necessitated by regulatory requirements of the commission; and

(g) If local voters in one or more cities revise any limits on gaming as provided in section 9 (7)(a) of article XVIII of the state constitution:

(I) Any commission action that increases the percentage of gaming taxes from the percentages imposed as of July 1, 2008, shall be effective only if approved by voters at a statewide election held under section 20 (4)(a) of article X of the state constitution; and

(II) Gaming tax revenues attributable to such locally approved revisions shall be collected and spent as a voter-approved revenue change without regard to any limitation contained in section 20 of article X of the state constitution or any other law.

(1.5) When adopting or amending any rule affecting the applicable tax rate or any other attribute or policy relating to application of the gaming tax authorized by subsection (1) of this section, the commission shall consider the impact on recipients of limited gaming tax proceeds, including those from extended limited gaming.

(2) (a) The department of revenue shall collect the amount of gaming tax on adjusted gross proceeds determined pursuant to subsection (1) of this section from the licensed retailer and shall have all of the powers, rights, and duties provided in articles 20, 21, and 26 of title 39, C.R.S., to carry out such collection. The commission shall authorize reimbursement to the department of revenue of the costs associated with collection of gaming tax on adjusted gross proceeds from licensed operators pursuant to subsection (1) of this section, upon documentation of such costs satisfactory to the commission.

(b) All moneys collected pursuant to this section shall be deposited in the limited gaming fund created by subsection (5)(a) of section 9 of article XVIII of the state constitution.



§ 12-47.1-602. Return and remittance

Not later than fifteen days following the end of each retail month, each licensed retailer shall make a return and remittance to the director on forms prescribed and furnished by the director. The director may grant an extension of not more than five days for filing a return and remittance; except that the director shall not grant more than two extensions during any one-year period. Unless an extension is granted, a penalty or interest under section 12-47.1-604 shall be paid if a return or remittance is not made on time.



§ 12-47.1-603. Violations of taxation provisions - penalties

(1) Any person who:

(a) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by this article commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.;

(b) Fails to pay tax due under this article within thirty days after the date the tax becomes due commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.;

(c) Fails to file a return required by this article within thirty days after the date the return is due commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.;

(d) Violates either paragraph (b) or (c) of this subsection (1) two or more times in any twelve-month period commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.;

(e) Willfully aids or assists in, or procures, counsels, or advises the preparation or presentation under or in connection with any matter arising under any title administered by the commission or a return, affidavit, claim, or other document which is fraudulent or is false as to any material fact, whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such return, affidavit, claim, or document commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) For purposes of this section, "person" includes corporate officers having control or supervision of, or responsibility for, completing tax returns or making payments pursuant to this article.



§ 12-47.1-604. Returns and reports - failure to file - penalties

(1) (a) Any person who fails to file a return or report required by this article, which return or report includes taxable transactions, on or before the date the return or report is due as prescribed in section 12-47.1-602 is subject to the payment of an additional amount assessed as a penalty equal to fifteen percent of the tax or ten dollars, whichever is greater; except that, for good cause shown, the executive director may reduce or eliminate such penalty.

(b) Any person subject to taxation under this article who fails to pay the tax within the time prescribed is subject to an interest charge of two percent per month or portion thereof for the period of time during which the payment is late or five dollars, whichever is greater.

(c) (I) Penalty and interest are considered the same as a tax for the purposes of collection and enforcement, including liens, distraint warrants, and criminal violations.

(II) Any payment received for taxes, penalties, or interest is applied first to the tax, beginning with the oldest delinquency, then to interest and then to penalty.

(d) The executive director may, upon application of the taxpayer, establish a maximum interest rate of twenty-four percent upon delinquent taxes if the executive director determines that the delinquent payment was caused by a mistake of law and was not caused by an intent to evade the tax.

(2) The procedures for collection of any taxes and penalties due under this article and the authority of the department of revenue to collect such taxes and penalties shall be the same as those provided for the collection of sales taxes pursuant to articles 20, 21, and 26 of title 39, C.R.S.



§ 12-47.1-605. Local jurisdiction

Nothing in this article shall impair or otherwise affect the power of the municipalities where limited gaming is authorized to impose a fee upon gaming devices used in limited gaming.






Part 7 - Limited Gaming Fund

§ 12-47.1-701. Limited gaming fund - created

(1) There is hereby created in the office of the state treasurer the limited gaming fund. The fund shall be maintained and operated as follows:

(a) All revenues of the division shall be paid into the limited gaming fund. All expenses of the division and the commission, including the expenses of investigation and prosecution relating to limited gaming, shall be paid from the fund.

(b) (I) All moneys paid into the limited gaming fund shall be available immediately, without further appropriation, for the purposes of the fund. From the moneys in the limited gaming fund, the state treasurer is hereby authorized to pay all ongoing expenses of the commission, the department, the division, and any other state agency from whom assistance related to the administration of this article is requested by the commission, director, or executive director. Such payment shall be made upon proper presentation of a voucher prepared by the commission in accordance with other statutes governing payments of liabilities incurred on behalf of the state. Such payment shall not be conditioned on any appropriation by the general assembly. Receipt of such payment shall constitute spending authority by the division of gaming in the department of revenue.

(II) No claim for the payment of any expense of the commission, department, division, or other state agency shall be made unless it is against the limited gaming fund. No other moneys of the state shall be used or obligated to pay the expenses of the division or commission.

(III) The division shall be operated so that it shall be self-sustaining.

(c) The state treasurer shall invest the moneys in the limited gaming fund so long as said moneys are readily available to pay the expenses of the division. Investments shall be those otherwise permitted by state law, and interest or any other return on the investments shall be paid into the limited gaming fund.

(d) Pursuant to section 9 (5)(b)(II) of article XVIII of the state constitution, except for amounts required to be transferred to the extended limited gaming fund pursuant to section 12-47.1-701.5, and except for an amount equal to all expenses of the administration of this article for the preceding two-month period, at the end of each state fiscal year, the state treasurer shall distribute the balance remaining in the limited gaming fund as follows:

(I) Fifty percent shall be referred to in this section as the "state share" and shall be transferred to the state general fund or such other fund as the general assembly shall provide in subsection (2) of this section;

(II) Twenty-eight percent shall be transferred to the state historical fund created in section 9 (5)(b)(II) of article XVIII of the state constitution and distributed as specified in section 9 (5)(b)(III) of article XVIII of the state constitution and section 12-47.1-1201;

(III) Twelve percent shall be distributed to the governing bodies of Gilpin county and Teller county in proportion to the gaming revenues generated in each county; and

(IV) The remaining ten percent shall be distributed to the governing bodies of the cities of Central, Black Hawk, and Cripple Creek in proportion to the gaming revenues generated in each respective city.

(2) (a) Except as provided in paragraph (b) of this subsection (2), at the end of the 2012-13 state fiscal year and at the end of each state fiscal year thereafter, the state treasurer shall transfer the state share as follows:

(I) Fifteen million dollars to the Colorado travel and tourism promotion fund created in section 24-49.7-106, C.R.S.;

(II) (A) Repealed.

(B) For the 2014-15 state fiscal year and each state fiscal year thereafter, five million five hundred thousand dollars to the advanced industries acceleration cash fund created in section 24-48.5-117, C.R.S.;

(III) Five million dollars to the local government limited gaming impact fund created in section 12-47.1-1601;

(IV) Two million one hundred thousand dollars to the innovative higher education research fund created in section 23-19.7-104, C.R.S.;

(V) Two million dollars to the creative industries cash fund created in section 24-48.5-301, C.R.S., for purposes of the council on creative industries, including the administration of the council;

(VI) Five hundred thousand dollars to the Colorado office of film, television, and media operational account cash fund created in section 24-48.5-116, C.R.S., for the operation of the Colorado office of film, television, and media, for the performance-based incentive for film production in Colorado as specified in section 24-48.5-116, C.R.S., and for the Colorado office of film, television, and media loan guarantee program as specified in section 24-48.5-115, C.R.S.; and

(VII) Any amount of the state share that exceeds the transfers specified in subparagraphs (I) to (VI) of this paragraph (a) shall be transferred to the general fund.

(b) If a transfer specified in subparagraphs (I) to (VI) of paragraph (a) of this subsection (2) provides moneys for a purpose or program that is repealed or otherwise discontinued as of the date of the transfer, then the transfer shall not be made to that particular fund but shall instead be transferred to the state general fund.



§ 12-47.1-701.5. Revenues attributable to local revisions to gaming limits - extended limited gaming fund - identification - separate administration - distribution - definitions

(1) (a) Immediately after the limited gaming tax revenues attributable to extended limited gaming are determined, the state treasurer shall transfer such revenues, together with any associated interest, to the extended limited gaming fund, also referred to in this section as the "fund", which is hereby created in the state treasury.

(b) The commission shall annually determine the amount of gaming tax revenues generated in each city from extended limited gaming and shall report such amounts to the state treasurer.

(2) Interest earned on moneys in the fund shall remain in the fund, and moneys remaining in the fund at the end of any fiscal year shall not revert to the general fund or to any other fund. Interest earnings shall be distributed annually in accordance with paragraph (c) of subsection (3) of this section.

(3) From the fund, the state treasurer shall pay:

(a) First, that portion of the ongoing expenses of the commission and other state agencies that are related to the administration of extended limited gaming, as determined in accordance with rules of the commission. When making annual lump-sum distributions from the fund as described in subsection (5) of this section, the state treasurer may withhold an amount reasonably anticipated to be sufficient to pay such expenses until the next annual distribution.

(b) Second, annual adjustments, in connection with distributions to limited gaming fund recipients listed in section 9 (5)(b)(II) of article XVIII of the state constitution, to reflect the lesser of six percent, or the actual percentage, of annual growth in extended limited gaming tax revenues. As used in this paragraph (b), "annual adjustment" means an annual payment to limited gaming fund recipients listed in section 9 (5)(b)(II) of article XVIII of the state constitution, calculated as follows:

(I) For revenues collected in fiscal year 2009-10, the payment shall equal six percent of the first year's limited gaming revenues attributable to extended limited gaming.

(II) For each fiscal year after 2009-10, the annual payment shall be increased or decreased as follows and shall constitute the annual adjustment:

(A) For any year in which the annual growth of limited gaming revenues attributable to extended limited gaming exceeds or equals six percent, add an amount equal to six percent of said revenues;

(B) For any year in which the annual growth in limited gaming revenues attributable to extended limited gaming is between zero and six percent, add an amount equal to the actual percentage growth of said revenues;

(C) For any year in which limited gaming tax revenues experience a decline, subtract an amount equal to the actual percentage decline of said revenues.

(III) Nothing in this paragraph (b) shall be construed to permit compounding or accumulation of the annual adjustment.

(c) Of the remaining gaming tax revenues, distributions in the following proportions:

(I) Seventy-eight percent to the state's public community colleges, junior colleges, and local district colleges to supplement existing state funding for student financial aid programs and classroom instruction programs, including workforce preparation to enhance the growth of the state economy, to prepare Colorado residents for meaningful employment, and to provide Colorado businesses with well-trained employees. Such revenue shall be distributed to colleges that were operating on and after January 1, 2008, in proportion to their respective full-time equivalent student enrollments in the previous fiscal year. For purposes of such distribution, the state treasurer shall use the most recent available figures on full-time equivalent student enrollment calculated by the Colorado commission on higher education in accordance with paragraph (c) of subsection (4) of this section.

(II) Ten percent to the governing bodies of the cities of Central, Black Hawk, and Cripple Creek to address local gaming impacts. Such revenue shall be distributed based on the proportion of extended limited gaming tax revenues that are paid by licensees operating in each city.

(III) Twelve percent to the governing bodies of Gilpin and Teller counties to address local gaming impacts. Such revenue shall be distributed based on the proportion of extended limited gaming tax revenues that are paid by licensees operating in each county.

(4) Definitions. As used in this section:

(a) "Colleges that were operating on and after January 1, 2008" means: Aims community college, Arapahoe community college, Colorado mountain college, Colorado Northwestern community college, the community college of Aurora, the community college of Denver, Front Range community college, Lamar community college, Morgan community college, Northeastern junior college, Otero junior college, Pikes Peak community college, Pueblo community college, Red Rocks community college, Trinidad state junior college, the two-year role and mission of Colorado Mesa university, currently referred to as Western Colorado community college division of Colorado Mesa university, the two-year academic role and mission of Adams state university, and the state board for community colleges and occupational education, for so long as each such college or board continues operating.

(b) "Extended limited gaming" means the extension of hours, games, or bet limits by a local vote in accordance with section 9 (7)(a) of article XVIII of the state constitution.

(c) (I) "Full-time equivalent student enrollment" means the number of in-state, full-time equivalent students enrolled at a college, as determined in accordance with article 7 of title 23, C.R.S., and the eligibility parameters contained in the "Policy for Reporting Full-Time Equivalent Student Enrollment" published as of January 1, 2008, by the Colorado commission on higher education, pursuant to its authority under section 23-1-105, C.R.S. The Colorado commission on higher education shall determine the full-time equivalent student enrollment for each college no later than August 15 of each year. For purposes of calculating a college's in-state, full-time equivalent student enrollment for any fiscal year, the number of students enrolled in certificate, AA, AS, AGS, or AAS degree courses and programs, as well as the nondegree-seeking students who are included as part of the community college role and mission for purposes of application to the department of higher education and enrollments in developmental courses by any students, regardless of degree intent, reported by the college to the department of higher education in its final student FTE report for that fiscal year shall be presumed correct; except that the following students shall be excluded:

(A) Students who are admitted to a college on a competitive basis and are not enrolled in certificate, AA, AS, AGS, or AAS developmental or vocational courses;

(B) Students who are admitted pursuant to the Colorado commission on higher education's undergraduate admissions standard index for a college or within the Colorado commission on higher education's admissions window for a college and are not enrolled in certificate, AA, AS, AGS, or AAS developmental or vocational courses; and

(C) Students who are enrolled in classes that are not supported by state general fund moneys.

(II) With respect to the two-year mission at Adams state university, full-time equivalent student enrollment shall be limited to enrollment in the associate's degree programs that existed as of November 4, 2008.

(d) "Limited gaming tax revenues attributable to extended limited gaming" means all limited gaming tax revenue in excess of the amount collected during fiscal year 2008-09, adjusted as follows:

(I) For revenues collected in fiscal year 2009-2010, reduced by a three percent growth factor on the 2008-2009 base of limited gaming tax revenues, which amount shall be added to the base and shall constitute the adjusted base; and

(II) Thereafter:

(A) Reduced by a three percent per fiscal year growth factor on the previous year's adjusted base, which growth factor shall be added to the previous fiscal year's adjusted base and shall constitute the new adjusted base; or

(B) If growth in limited gaming tax revenues is between zero and three percent in any fiscal year, the growth factor on the previous fiscal year's adjusted base shall be the actual percentage growth in limited gaming tax revenues, which shall be added to the previous fiscal year's adjusted base; or

(C) If limited gaming tax revenues decline from year to year, the previous fiscal year's adjusted base shall be reduced by the actual percentage decline in limited gaming tax revenue.

(e) "Other state moneys appropriated or otherwise allocated for similar programs or purposes" means all moneys distributed from the general fund of the state by the general assembly for higher education or for the support of any institution of higher education, including without limitation the colleges listed in paragraph (a) of this subsection (4). If the total amount of spending described in this paragraph (e) is reduced from one state fiscal year to the next, the percentage of such reduction for the colleges listed in paragraph (a) of this subsection (4) shall not exceed the percentage of reduction in total general fund operating funding, including college opportunity fund stipends and fee-for-service funds, for all institutions of higher education during the same state fiscal year.

(f) "Previous fiscal year" means, with respect to a college receiving moneys under this section, the fiscal year immediately preceding the fiscal year in which moneys are made available to the college pursuant to this section.

(5) Method of distribution - distribution to colleges - relationship to funding from other sources. (a) On or before September 1 of each year, the state treasurer shall distribute all moneys from the fund to the recipients identified in paragraph (c) of subsection (3) of this section in the form of lump-sum payments. Distribution to colleges listed in paragraph (a) of subsection (4) of this section shall be to the state board for community colleges and occupational education for those colleges listed in section 23-60-205, C.R.S., and to the respective governing boards of the colleges that are not so listed.

(b) Moneys distributed under this section to colleges listed in paragraph (a) of subsection (4) of this section, and any interest or income earned on a college's deposit of such moneys, shall supplement and shall not supplant any other state moneys appropriated or otherwise allocated for similar programs or purposes. As used in this subsection (5), "state moneys" means general fund operating funding, including college opportunity fund stipends and fee-for-service funds, adjusted for inflation to the same degree as the inflation adjustment received by other institutions of higher education.

(c) Any higher education funding formula that allocates state-appropriated moneys shall not use moneys distributed under this section to supplant state moneys otherwise allocated by such formula.

(d) Moneys distributed from the fund are hereby continuously appropriated to the governing boards of the colleges listed in paragraph (a) of subsection (4) of this section. Such moneys shall be included for informational purposes in the annual general appropriation bill or in supplemental appropriation bills for the purpose of complying with any applicable constitutional and statutory limits on state fiscal year spending.

(6) Bonding authority. In addition to any other powers conferred by law, the governing body of each college listed in paragraph (a) of subsection (4) of this section may issue bonds refundable from revenues received pursuant to this section.



§ 12-47.1-702. Audits and annual reports

(1) The limited gaming fund shall be audited at least annually by or under the direction of the state auditor, who shall submit a report of the audit to the legislative audit committee. The expenses of the audit shall be paid from the limited gaming fund.

(2) Repealed.



§ 12-47.1-703. Enforcement

It is the duty of all sheriffs and police officers in this state to enforce the provisions of this article, or article 20 of title 18, C.R.S., and the rules and regulations promulgated by the commission, either on their own motion or upon complaint of any person, including any authorized agent of the commission. Such sheriffs and police officers may exercise any authority of inspection and examination specified in this article. The district attorneys of the respective judicial districts of this state shall prosecute all violations of this article in the same manner as provided for other crimes and misdemeanors.



§ 12-47.1-704. Attorney general - duties

(1) The attorney general shall provide legal services for the division and the commission at the request of the executive director, director, or the commission. The attorney general shall make reasonable efforts to ensure that there is continuity in the legal services provided and that the attorneys providing legal services to the division and the commission have expertise in such field.

(2) The commission, the executive director, or the director may request the attorney general to make civil investigations and enforce civil violations of rules and regulations of the commission, on behalf of and in the name of the division, and to bring and defend civil suits and proceedings for any of the purposes necessary and proper for carrying out the functions of the division.

(3) Expenses of the attorney general incurred in the performance of the responsibilities under this section shall be paid from the limited gaming fund.






Part 8 - Unlawful Acts

§ 12-47.1-801. Limited gaming equipment manufacturers or distributors, operators, associated equipment suppliers, retailers, key employees, support licensees, persons contracting with the commission or division - criteria

(1) This section applies to the following persons:

(a) All persons licensed pursuant to this article;

(b) With respect to privately held corporations licensed pursuant to this article, the officers, directors, and stockholders of such corporations;

(c) With respect to publicly traded corporations licensed pursuant to this article, all officers, directors, and stockholders holding either five percent or greater interest or a controlling interest;

(d) With respect to partnerships licensed pursuant to this article, all general partners and all limited partners;

(e) With respect to any other organization licensed pursuant to this article, all those persons connected with the organization having a relationship to it similar to that of an officer, director, or stockholder of a corporation;

(f) All persons contracting with or supplying any goods or service to the commission or the division;

(g) All persons supplying financing or loaning money to any licensee, when such financing or loan is connected with the establishment or operation of limited gaming;

(h) All persons having a contract, lease, or other ongoing financial or business arrangement with any licensee, where such contract, lease, or arrangement relates to limited gaming operations, equipment, devices, or premises.

(2) Each of the persons described in subsection (1) of this section shall be:

(a) A person of good moral character, honesty, and integrity notwithstanding section 24-5-101, C.R.S.;

(b) A person whose prior activities, criminal record, reputation, habits, and associations do not pose a threat to the public interests of this state or to the control of gaming or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of gaming or the carrying-on of the business or financial arrangements incidental to the conduct of gaming;

(c) A person who has not served a sentence upon conviction of any felony, misdemeanor gambling-related offense, misdemeanor theft by deception, or misdemeanor involving fraud or misrepresentation in a correctional facility, city or county jail, or community correctional facility or under the supervision of the state board of parole or any probation department within ten years prior to the date of applying for a license pursuant to this article, notwithstanding section 24-5-101, C.R.S.;

(d) A person who has not served a sentence upon conviction of any gambling-related felony, felony involving theft by deception, or felony involving fraud or misrepresentation in a correctional facility, city or county jail, or community correctional facility or under the supervision of the state board of parole or any probation department, notwithstanding section 24-5-101, C.R.S.;

(e) A person who has not been found to have seriously or repeatedly violated this article or any rule promulgated pursuant to this article; and has not knowingly made a false statement of material facts to the commission, its legal counsel, or any employee of the division.



§ 12-47.1-802. False statement on application - violations of rules or provisions of article as felony

Any person who knowingly makes a false statement in any application for a license or in any statement attached to the application, or who provides any false or misleading information to the commission or the division, or who fails to keep books and records to substantiate the receipts, expenses, or uses resulting from limited gaming conducted under this article as prescribed in rules promulgated by the commission, or who falsifies any books or records that relate to any transaction connected with the holding, operating, and conducting of any limited gaming activity, or who knowingly violates any of the provisions of this article or any rule adopted by the commission or any terms of any license granted under this article, commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-47.1-803. Slot machines - shipping notices

(1) (a) (I) Any slot machine manufacturer or distributor shipping or importing a slot machine into the state of Colorado shall provide to the commission at the time of shipment a copy of the shipping invoice which shall include, at a minimum, the destination, the serial number of each machine, and a description of each machine.

(II) Any person within the state of Colorado receiving a slot machine shall, upon receipt of the machine, provide to the commission upon a form available from the commission information showing at a minimum the location of each machine, its serial number, and description. Such report shall be provided regardless of whether the machine is received from a manufacturer or any other person.

(III) Any machine licensed pursuant to this section shall be licensed for a specific location, and movement of the machine from that location shall be reported to the commission in accordance with rules adopted by the commission.

(b) Any person violating any provision of this section commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(c) Any slot machine that is not in compliance with this article is declared contraband and may be summarily seized and destroyed after notice and hearing.

(d) The commission shall promulgate rules setting the time and manner for reporting the movement of any slot machine.

(2) Slot machines which because of age and condition bear no manufacturer serial number shall be assigned a serial number by a remanufacturer of slot machines. Such new serial number shall be duly recorded as required by federal regulations.

(3) The director may approve a change to the registration of a slot machine under circumstances constituting an emergency. If the director approves such an emergency change, the registration of the slot machine shall not be suspended pending the filing of a supplemental application.



§ 12-47.1-804. Persons prohibited from interest in limited gaming

(1) None of the following persons shall have any interest, direct or indirect, in any license involved in or with limited gaming:

(a) Officers, reserve police officers, agents, or employees of any law enforcement agency of the state of Colorado with the authority to investigate or prosecute crime in Teller or Gilpin counties or of any local law enforcement agency or detention or correctional facility within Teller or Gilpin counties;

(b) District, county, or municipal court judges whose jurisdiction includes all or any portion of Teller or Gilpin counties;

(c) Elected municipal officials or county commissioners of the counties of Teller and Gilpin and of the cities of Central, Black Hawk, and Cripple Creek;

(d) Central, Black Hawk, or Cripple Creek city manager or planning commission member.

(2) No licensee may employ any person in any capacity while that person is in the employment of the commission or is in the employment of, or has a reserve police officer position with, a law enforcement agency of the state of Colorado with the authority to investigate or prosecute crime in Teller or Gilpin counties, any local law enforcement agency or detention or correctional facility within Teller or Gilpin counties, or any other county that may later be an authorized gaming location under section 12-47.1-105.



§ 12-47.1-805. Responsibilities of operator

Every licensed operator and retailer having slot machines on his premises shall provide audit and security measures relating to slot machines, as prescribed by this article and by rules of the commission. Every licensed operator and retailer having slot machines on his premises shall ensure that the slot machines in his establishment comply with the specifications set forth in this article and the rules and regulations promulgated pursuant to this article.



§ 12-47.1-806. Gaming equipment - security and audit specifications

All slot machines and all other equipment and devices used in limited gaming allowed by this article shall have the features, security provisions, and audit specifications established in rules or regulations adopted by the commission.



§ 12-47.1-807. Gaming equipment - not subject to exclusive agreements

It is the public policy of this state that gaming equipment authorized and approved by the commission may not be subject to any exclusive agreement entered into prior to October 1, 1991.



§ 12-47.1-808. Restriction upon persons having financial interest in retail licenses

No person may have an ownership interest in more than three retail licenses. The interest of a licensed operator leasing or routing slot machines in return for a percentage of the income from limited gaming shall not by itself be considered an interest in a retail license under this section.



§ 12-47.1-809. Age of participants - violation as misdemeanor - applicability

(1) (a) It is unlawful for any person under twenty-one years of age to:

(I) Linger in the gaming area of a casino;

(II) Sit on a chair or be present at a gaming table, slot machine, or other area in which gaming is conducted; or

(III) Participate, play, be allowed to play, place wagers, or collect winnings, whether personally or through an agent, in or from any limited gaming game or slot machines.

(b) Subparagraphs (I) and (II) of paragraph (a) of this subsection (1) shall not apply to a person employed by the casino in which the person is present.

(c) Nothing in paragraph (a) of this subsection (1) shall prevent any person under twenty-one years of age from passing through a casino to nongaming areas.

(2) It is unlawful for any person to engage in limited gaming with, or to share proceeds from limited gaming with, any person under twenty-one years of age.

(3) (a) It is unlawful for any licensee to permit any person who is less than twenty-one years of age to:

(I) Linger in the gaming area of a casino;

(II) Sit on a chair or be present at a gaming table, slot machine, or other area in which gaming is conducted; or

(III) Participate, play, place wagers, or collect winnings, whether personally or through an agent, in or from any limited gaming game or slot machine.

(b) Subparagraphs (I) and (II) of paragraph (a) of this subsection (3) shall not apply to a person employed by the casino in which the person is present.

(c) Nothing in paragraph (a) of this subsection (3) shall prevent any person under twenty-one years of age from passing through a casino to nongaming areas.

(4) Any person violating any of the provisions of this section commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(5) Any person violating any of the provisions of this section with a person under eighteen years of age may also be proceeded against pursuant to section 18-6-701, C.R.S., for contributing to the delinquency of a minor.



§ 12-47.1-810. Employee twenty-one years or older required on premises

A retail licensee shall have one employee who is at least twenty-one years of age on the premises during the hours limited gaming is conducted and within full view and control of any limited gaming activity conducted on the premises pursuant to the license obtained.



§ 12-47.1-811. Persons conducting limited gaming

No person under the age of twenty-one years shall be employed as a gaming employee, conduct, or assist in conducting, any limited gaming activity, and no such person shall manage or handle any of the proceeds from limited gaming.



§ 12-47.1-812. Employee of licensed person - good moral character

No person licensed under this article shall employ or be assisted by any person who is not of good moral character.



§ 12-47.1-813. Minimum payback - limit to a slot machine

The minimum theoretical payback value on a slot machine shall be at least eighty but not more than one hundred percent of the value of any credit played. However, this section shall not be construed to prohibit tournament slot machines with theoretical payback values greater than one hundred percent where such machines do not accept nor pay out coins or tokens.



§ 12-47.1-814. Key employee - support license

(1) A licensee shall not employ any person to work in the field of limited gaming, or to handle any of the proceeds of limited gaming, unless such person holds a valid key employee or support license issued by the commission.

(2) It is unlawful for any person holding a key employee or support license to participate in limited gaming in the gaming establishment where such licensee is employed or in any other gaming establishment owned by the licensee's employer; except that such licensee may participate in limited gaming if such participation is performed as part of such licensee's employment responsibilities.



§ 12-47.1-815. Extension of credit prohibited

No person licensed under this article may extend credit to another person for participation in limited gaming.



§ 12-47.1-816. Maximum amount of bets

The amount of a bet made pursuant to this article shall not be more than one hundred dollars on the initial bet or subsequent bet, subject to rules promulgated by the commission.



§ 12-47.1-817. Failure to pay winners

(1) It is unlawful for any licensee to willfully refuse to pay the winner of any limited gaming game, except as authorized by section 24-35-605 (2)(b)(II), C.R.S.

(2) Any person violating any provision of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-47.1-818. Approval of rules for certain games

(1) Specific rules for blackjack, poker, craps, and roulette shall be approved by the commission and clearly posted within plain view of such games.

(2) A licensee shall not offer poker, blackjack, craps, or roulette, or any variation game of poker, blackjack, craps, or roulette, without prior approval of the game by the commission, except as specifically authorized in the commission's rules regarding field trials of new games or technology.

(3) No licensee shall employ shills.



§ 12-47.1-819. Exchange - redemption of chips - unlawful acts

It is unlawful for a person to exchange or redeem chips for anything whatsoever, except currency, negotiable personal checks, negotiable counter checks, or other chips. A licensee shall, upon the request of a person, redeem the licensee's gaming chips surrendered by that person pursuant to rules established by the commission.



§ 12-47.1-820. Persons in supervisory positions - unlawful acts - rules

It is unlawful for a dealer, floorperson, or other employee who serves in a supervisory position to solicit or accept a tip or gratuity from a player or patron at the licensed gaming establishment where he or she is employed; except that a dealer may accept tips or gratuities from a patron at the table at which the dealer is conducting play, subject to this section. Except as the commission may authorize by rule, a dealer shall immediately deposit tips or gratuities in a lockbox reserved for that purpose, accounted for and placed in a pool for distribution based upon criteria established in advance by the licensed retailer.



§ 12-47.1-822. Cheating

(1) It is unlawful for any person, whether he is an owner or employee of, or a player in, an establishment, to cheat at any limited gaming activity.

(2) For purposes of this article, "cheating" means to alter the selection of criteria which determine:

(a) The result of a game; or

(b) The amount or frequency of payment in a game.

(3) Any person issued a license pursuant to this article violating any provision of this section commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S., and any other person violating any provision of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. If the person is a repeating gambling offender the person commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-47.1-823. Fraudulent acts

(1) It is unlawful for a person:

(a) To alter or misrepresent the outcome of a game or other event on which wagers have been made after the outcome is made sure but before it is revealed to the players;

(b) To place, increase, or decrease a bet or to determine the course of play after acquiring knowledge, not available to all players, of the outcome of the game or any event that affects the outcome of the game or which is the subject of the bet or to aid anyone in acquiring such knowledge for the purpose of placing, increasing, or decreasing a bet or determining the course of play contingent upon that event or outcome;

(c) To claim, collect, or take, or attempt to claim, collect, or take, money or anything of value in or from a limited gaming activity with intent to defraud and without having made a wager contingent thereon, or to claim, collect, or take an amount greater than the amount won;

(d) Knowingly to entice or induce another to go to any place where limited gaming is being conducted or operated in violation of the provisions of this article, with the intent that the other person play or participate in that limited gaming activity;

(e) To place or increase a bet after acquiring knowledge of the outcome of the game or other event which is the subject of the bet, including past-posting and pressing bets;

(f) To reduce the amount wagered or to cancel a bet after acquiring knowledge of the outcome of the game or other event which is the subject of the bet, including pinching bets;

(g) To manipulate, with the intent to cheat, any component of a gaming device in a manner contrary to the designed and normal operational purpose for the component, with knowledge that the manipulation affects the outcome of the game or with knowledge of an event that affects the outcome of the game;

(h) To, by any trick or sleight of hand performance, or by fraud or fraudulent scheme, cards, or device, for himself or another, win or attempt to win money or property or a representative of either or reduce a losing wager or attempt to reduce a losing wager in connection with limited gaming;

(i) To conduct any limited gaming operation without a valid license;

(j) To conduct any limited gaming operation on an unlicensed premises;

(k) To permit any limited gaming game or slot machine to be conducted, operated, dealt, or carried on in any limited gaming premises by a person other than a person licensed for such premises pursuant to this article;

(l) To place any limited gaming games or slot machines into play or display such games or slot machines without the authorization of the commission;

(m) To employ or continue to employ any person in a limited gaming operation who is not duly licensed or registered in a position whose duties require a license or registration pursuant to this article; or

(n) To, without first obtaining the requisite license or registration pursuant to this article, be employed, work, or otherwise act in a position whose duties would require licensing or registration pursuant to this article.

(2) Any person issued a license pursuant to this article violating any provision of this section commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S., and any other person violating any provision of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. If the person is a repeating gambling offender, the person commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-47.1-824. Use of device for calculating probabilities

(1) It is unlawful for any person at a licensed gaming establishment to use, or possess with the intent to use, any device to assist:

(a) In projecting the outcome of the game;

(b) In keeping track of the cards played;

(c) In analyzing the probability of the occurrence of an event relating to the game; or

(d) In analyzing the strategy for playing or betting to be used in the game, except as permitted by the commission.

(2) Any person issued a license pursuant to this article violating any provision of this section commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S., and any other person violating any provision of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. If the person is a repeating gambling offender, the person commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-47.1-825. Use of counterfeit or unapproved chips or tokens or unlawful coins or devices - possession of certain unlawful devices, equipment, products, or materials

(1) It is unlawful for any licensee, employee, or other person to use counterfeit chips in any limited gaming activity.

(2) It is unlawful for a person, in playing or using a limited gaming activity designed to be played with, to receive, or to be operated by chips, tokens, or other wagering instruments approved by the commission or by lawful coin of the United States of America:

(a) Knowingly to use anything other than chips or tokens approved by the commission or lawful coin, legal tender of the United States of America, or to use coin not of the same denomination as the coin intended to be used in that limited gaming activity; or

(b) To use any device or means to violate the provisions of this article.

(3) It is unlawful for any person to possess any device, equipment, or material which he knows has been manufactured, distributed, sold, tampered with, or serviced in violation of the provisions of this article.

(4) It is unlawful for any person, not a duly authorized employee of a licensee acting in furtherance of his or her employment within an establishment, to have on his or her person or in his or her possession any device intended to be used to violate the provisions of this article.

(5) It is unlawful for any person, not a duly authorized employee of a licensee acting in furtherance of his or her employment within an establishment, to have on his or her person or in his or her possession while on the premises of any licensed gaming establishment any key or device known to have been designed for the purpose of and suitable for opening, entering, or affecting the operation of any limited gaming activity, drop box, or electronic or mechanical device connected thereto, or for removing money or other contents therefrom.

(6) Possession of more than one of the devices, equipment, products, or materials described in this section shall give rise to a rebuttable presumption that the possessor intended to use them for cheating.

(7) It is unlawful for any person to use or possess while on the premises any cheating or thieving device, including but not limited to, tools, drills, wires, coins, or tokens attached to strings or wires or electronic or magnetic devices, to facilitate the alignment of any winning combination or to facilitate removing from any slot machine any money or contents thereof, unless the person is a duly authorized gaming employee acting in the furtherance of his or her employment.

(8) Any person violating any provision of this section commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.; except that, if the person is a repeating gambling offender, the person commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-47.1-826. Cheating game and devices

(1) It is unlawful for a person playing a licensed game in licensed gaming premises to:

(a) Knowingly conduct, carry on, operate, or deal or allow to be conducted, carried on, operated, or dealt any cheating or thieving game or device; or

(b) Knowingly deal, conduct, carry on, operate, or expose for play a physical or electronic version of a game played with physical or electronic cards or a mechanical device, or any combination of games or devices, that have been marked or tampered with or placed in a condition or operated in a manner that tends to deceive the public or alter the normal random selection of characteristics or the normal chance of the game, or that could determine or alter the result of the game.

(2) Any person violating any provision of this section commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.; except that, if the person is a repeating gambling offender, the person commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-47.1-827. Unlawful manufacture, sale, distribution, marking, altering, or modification of equipment and devices associated with limited gaming - unlawful instruction

(1) It is unlawful to manufacture, sell, or distribute any cards, chips, dice, game, or device which is intended to be used to violate any provision of this article.

(2) It is unlawful to mark, alter, or otherwise modify related equipment or a limited gaming device in a manner that:

(a) Affects the result of a wager by determining win or loss; or

(b) Alters the normal criteria of random selection, which affects the operation of a game or which determines the outcome of a game.

(3) It is unlawful for any person to instruct another in cheating or in the use of any device for that purpose, with the knowledge or intent that the information or use so conveyed may be employed to violate any provision of this article.

(4) Any person issued a license pursuant to this article violating any provision of this section commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S., and any other person violating any provision of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. If the person is a repeating gambling offender, the person commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-47.1-828. Unlawful entry by excluded and ejected persons

(1) It is unlawful for any person whose name is on the list promulgated by the commission pursuant to section 12-47.1-1001 or 12-47.1-1002 to enter the licensed premises of a limited gaming licensee.

(2) It is unlawful for any person whose name is on the list promulgated by the commission pursuant to section 12-47.1-1001 or 12-47.1-1002 to have any personal pecuniary interest, direct or indirect, in any limited gaming licensee, licensed premises, establishment, or business involved in or with limited gaming or in the shares in any corporation, association, or firm licensed pursuant to this article.

(3) Any person violating the provisions of this section commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-47.1-829. Detention and questioning of person suspected of violating article - limitations on liability - posting of notice

(1) Any licensee or an officer, employee, or agent thereof may question any person in the licensee's establishment suspected of violating any of the provisions of this article. A licensee or any officer, employee, or agent thereof is not criminally or civilly liable:

(a) On account of any such questioning; or

(b) For reporting to the division, commission, or law enforcement authorities the person suspected of the violation.

(2) Any licensee or any officer, employee, or agent thereof who has probable cause to believe that there has been a violation of this article in the licensee's establishment by any person may take that person into custody and detain him in the establishment in a reasonable manner and for a reasonable length of time. Such a taking into custody and detention does not render the licensee or the officer, employee, or agent thereof criminally or civilly liable unless it is established by clear and convincing evidence that the taking into custody or detention is unreasonable under all the circumstances.

(3) A licensee or any officer, employee, or agent thereof is not entitled to the immunity from liability provided for in subsection (2) of this section unless there is displayed in a conspicuous place in the licensee's establishment a notice in bold-face type clearly legible and in substantially this form:

Any gaming licensee, or any officer, employee, or agent thereof who has probable cause to believe that any person has violated any provision prohibiting cheating in limited gaming may detain that person in the establishment.



§ 12-47.1-830. Failure to display operator and premises licenses

(1) It is unlawful for any person to fail to permanently display in a conspicuous manner:

(a) Operator and premises licenses granted by the commission;

(b) A notice in bold face type which is clearly legible and in substantially the following form:

IT IS UNLAWFUL FOR ANY PERSON UNDER THE AGE OF TWENTY-ONE TO ENGAGE IN LIMITED GAMING. (2) Any person violating this section commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-47.1-831. Authority, duties, and powers - department of revenue and department of public safety

(1) The gaming commission, the department of revenue, and the division shall regulate the gaming industry and enforce the gaming laws. Nothing in this section shall be construed to prohibit or limit the authority of local sheriffs or police officers to enforce all the provisions of this article or the rules and regulations promulgated pursuant to this article.

(2) The Colorado bureau of investigation shall have authority for the following:

(a) Conduct criminal investigations and law enforcement oversight relating to violations of the "Colorado Organized Crime Control Act" article 17 of title 18, C.R.S., as these violations are reported by law enforcement officials, the gaming commission, the governor, or as discovered by the Colorado bureau of investigation.

(b) In cooperation with local law enforcement officials and the commission, the Colorado bureau of investigation shall develop and collect information with regard to organized crime in an effort to identify criminal elements or enterprises which might infiltrate and influence limited gaming and report such information to appropriate law enforcement organizations and the limited gaming commission.

(c) Prepare reports concerning any activities in, or movements into, this state of organized crime for use by the commission or the governor in their efforts to prevent and thwart criminal elements or enterprises from infiltrating or influencing limited gaming as defined in this article.

(d) Inspect or examine, during normal business hours, premises, equipment, books, records, or other written material maintained at gaming establishments as required by this article, in the course of performing the activities of the Colorado bureau of investigation as set forth in this section.

(3) The commission shall, in cooperation with the Colorado bureau of investigation, conduct background investigations of gaming license applicants, licensees, owners or tenants of property or premises upon which gaming is permitted or conducted, and key employees of such gaming establishments as defined in this article or by commission rule or regulation.

(4) Criminal violations of this article discovered during an authorized investigation or discovered by the limited gaming commission shall be referred to the appropriate district attorney.

(5) The director of the Colorado bureau of investigation shall employ such personnel as may be necessary to carry out the duties and responsibilities set forth in this article. The commission shall authorize payment to the Colorado bureau of investigation for the cost involved. Costs for activities relating to limited gaming shall be paid from the limited gaming fund pursuant to preestablished contracts or formal agreements, or both, including contracts or formal agreements on specific activities the department of public safety will complete for the commission and conditions for payment, the manner in which the commission and the department of public safety will review budgets and project resource needs in the future, and the level of cooperation established between the division, the Colorado bureau of investigation for conducting background investigations, and the Colorado state patrol for contracted services.



§ 12-47.1-832. Violations of article as misdemeanors

Any person violating any of the provisions of this article, or any of the rules and regulations promulgated pursuant thereto, commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., except as may otherwise be specifically provided in this article.



§ 12-47.1-833. Agreements, contracts, leases - void and unenforceable

All agreements, contracts, leases, or arrangements in violation of this article, or the rules and regulations promulgated pursuant to this article, are void and unenforceable.



§ 12-47.1-834. Buildings - accessible to persons with disabilities

(1) All premises where limited gaming is conducted shall be accessible to and functional for persons with physical disabilities.

(2) An exception to the requirement of subsection (1) of this section may be granted in cases where the local historical preservation commission determines that compliance would result in degradation of the historical significance of the building where limited gaming is conducted.



§ 12-47.1-835. Financial interest restrictions

(1) A manufacturer or distributor of slot machines, associated equipment, or related equipment shall not knowingly, without notifying the division within ten days:

(a) Have any interest, directly or indirectly, in any operator;

(b) Allow any of its officers, or any other person with a substantial interest in such business, to have any interest in an operator;

(c) Employ any person in any capacity or allow any person to represent the business in any way if such person is also employed by an operator;

(d) Repealed.

(e) Allow any operator or any person having a substantial interest therein, to have any interest, directly or indirectly, in such business.

(2) The word "interest" as used in this section does not preclude transactions in the ordinary course of business.



§ 12-47.1-837. Revocation or expiration of license - requirement of notification

A licensee whose license has been revoked or has expired shall notify such licensee's employer within twenty-four hours after such revocation or expiration.



§ 12-47.1-838. Personal pecuniary gain or conflict of interest

(1) It is unlawful for any person to issue, suspend, revoke, or renew any license pursuant to this article for any personal pecuniary gain or any thing of value, as defined in section 18-1-901 (3)(r), C.R.S., or for any person to violate any of the provisions of section 12-47.1-401.

(2) Any person violating any of the provisions of this section commits a class 3 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-47.1-839. False or misleading information - unlawful

(1) It is unlawful for any person to provide any false or misleading information under the provisions of this article.

(2) Any person violating any of the provisions of this section commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.






Part 9 - Charitable Gaming

§ 12-47.1-901. Events sponsored by charitable organizations

(1) Any person licensed as a retailer, or as both a retailer and operator, may choose to allow a charitable organization to sponsor limited gaming at that retailer's licensed premises, if the following conditions are met:

(a) The organization is a charitable organization, which for purposes of this section means any organization, not for pecuniary profit, which is operated for the relief of poverty, distress, or other condition of public concern within this state and which has been so engaged for five years prior to making application to sponsor limited gaming under this article;

(b) The licensed operator or retailer and the charitable organization agree in writing upon all the terms and conditions of the sponsorship, and a copy of the written agreement is filed with the commission at least fourteen days prior to the day of the sponsored event;

(c) All sponsored events shall take place on licensed retail premises, and all requirements of this article shall apply to such events, unless specifically modified by this part 9; and

(d) Criminal violations of this article discovered during an authorized investigation or discovered by the commission shall be referred to the appropriate district attorney.



§ 12-47.1-902. Terms of sponsorship

(1) All limited gaming events sponsored by charitable organizations pursuant to this part 9 must, in addition to all the other requirements of this article, meet the following conditions:

(a) The agreement between the licensed operator or retailer and the charitable organization shall provide for the payment by the charitable organization to the retailer or operator of a flat fee or no fee; in return, the charitable organization shall receive one hundred percent of the adjusted gross proceeds, less the amount of taxes due on those proceeds as determined by the commission from gaming for each day of the sponsored event, or during all the hours of a sponsored event if less than a full day. The licensed operator or retailer shall report and pay taxes on the full amount of the adjusted gross proceeds from gaming sponsored by any charitable organization.

(b) A one-day sponsored event must, for purposes of this part 9, begin at 8 a.m. and end at 8 a.m. the following day. For purposes of this section, no event is considered as less than a one-day event; except that a retailer may devote less than one full day to a charitable event.

(c) No retailer shall permit a single charitable organization to sponsor more than three days of limited gaming at that retailer's licensed premises during any calendar year; and no retailer shall permit more than thirty total days of sponsored events on its premises during any calendar year;

(d) No charitable organization shall sponsor more than three days of limited gaming during any calendar year;

(e) The charitable organization shall file notice of its intent to sponsor limited gaming at least fourteen days in advance with the commission, upon forms provided by the commission.



§ 12-47.1-903. Notice of sponsorship

No person licensed as a retailer, operator, key employee, or support person, and no member, agent, employee, officer, or director of a charitable organization, shall represent to any person that a limited gaming activity is being sponsored by that or another charitable organization unless the sponsoring charitable organization has filed a notice of intent with the commission pursuant to section 12-47.1-902 (1)(e).






Part 10 - Excluded Persons

§ 12-47.1-1001. Persons excluded or ejected - factors considered - legislative declaration

(1) The general assembly hereby declares that the exclusion or ejection of certain persons from licensed gaming establishments is necessary to carry out the policies of this article and to maintain effectively the strict regulation of licensed gaming.

(2) The commission may by rule or regulation provide for the establishment of a list of persons who are to be excluded or ejected from any licensed gaming establishment, including any person whose presence in the establishment is determined to pose a threat to the interest of the state of Colorado or to licensed gaming, or both. In making the determination for exclusion, the commission may consider any of the following:

(a) Prior conviction of a felony, a misdemeanor involving moral turpitude, or a violation of the gaming laws of any state, the United States, or any of its possessions or territories, including Indian tribes;

(b) A violation, attempt to violate, or conspiracy to violate the provisions of this article relating to the failure to disclose an interest in a gaming establishment for which the person must obtain a license or make disclosures to the commission, or intentional evasion of fees or taxes;

(c) A reputation that would adversely affect public confidence and trust that the gaming industry is free from criminal or corruptive influences;

(d) Prior exclusion or ejection under the gaming regulations of any other state, the United States, any of its possessions or territories, or an Indian tribe which regulates gaming;

(e) Career or professional offenders or associates of career or professional offenders, and such others as defined by regulation of the commission.

(3) If the name and description of any person is placed on the exclusion list, the commission shall serve notice of that action upon the person by at least one of the following means:

(a) By personal service;

(b) By certified mail to the last-known address of the person; or

(c) By publication in one or more official newspapers in Teller and Gilpin Counties, Colorado. A person placed upon the exclusion list may contest that action by filing a written protest with the commission, and the protest shall be heard by the commission as a contested case.

(4) The commission may impose sanctions upon any licensee in accordance with the provisions of this article if such licensee fails to exclude or eject from the licensed premises any person placed by the commission on the list of persons to be excluded or ejected from licensed gaming establishments, which sanctions may include, but not be limited to, suspension, revocation, limitation, modification, denial, or restriction of any license.



§ 12-47.1-1002. Emergency listing of persons to be excluded or ejected

(1) The commission, by rule and regulation, and notwithstanding the provisions of section 12-47.1-1001, may list persons to be excluded or ejected from any licensed gaming establishment, effective October 1, 1991, if the commission finds that listing such persons on an emergency basis is necessary to avoid danger to the public safety and if the public confidence and trust would be maintained only if such persons were listed on such an emergency basis.

(2) Notwithstanding the provisions of section 24-4-103 (6), C.R.S., the listing of persons to be excluded or ejected pursuant to this section expires one year after the adoption of the list, unless the provisions of section 12-47.1-1001 are followed for permanent listing.

(3) With respect to the finding of danger to public safety, the commission shall consider whether the persons have been listed on the list of persons excluded or ejected under the laws and regulations of the states of Nevada, New Jersey, South Dakota, and any other states, the United States, its territories or possessions, or any Indian tribe regulating gaming.

(4) Any rule adopted pursuant to this section shall be followed within thirty days after such emergency listing by the procedures set forth in section 12-47.1-1001. A listing pursuant to this section must be vacated upon the conclusion of the rule-making proceeding initiated under section 12-47.1-1001 if a determination is made by the commission that a person should not have been placed on the list of persons to be excluded or ejected.






Part 11 - Gaming Devices

§ 12-47.1-1101. Exemption from federal law

Pursuant to section 2 of an act of congress of the United States entitled "An Act to prohibit transportation of gambling devices in interstate and foreign commerce", approved January 2, 1951, designated 15 U.S.C. secs. 1171 to 1177, inclusive, and in effect January 1, 1989, the state of Colorado acting by and through its elected and qualified members of its general assembly, does hereby, and in accordance with and in compliance with the provisions of section 2 of the act of congress, declare and proclaim that it is exempt from the provisions of section 2 of that act of congress of the United States, as regards gaming devices operated and used within the cities of Central, Black Hawk, and Cripple Creek, Colorado.



§ 12-47.1-1102. Shipments of devices and machines deemed legal

All shipments of gaming devices, including slot machines, into this state, the registering, recording, and labeling of which has been duly made by the manufacturer or dealer thereof in accordance with sections 3 and 4 of an act of congress of the United States entitled "An Act to prohibit transportation of gambling devices in interstate and foreign commerce", approved January 2, 1951, designated as 15 U.S.C. secs. 1171 to 1177, inclusive, and in effect on January 1, 1989, shall be deemed legal shipments thereof, for use only within the cities of Central, Black Hawk, and Cripple Creek, Colorado.



§ 12-47.1-1103. Ownership or possession of slot machines - rules

Notwithstanding any other laws of this state to the contrary, if a licensed slot machine manufacturer, slot machine distributor, operator, retailer, or a retail gaming license applicant complies with all of the provisions of this article and the rules promulgated under this article, he or she may legally own, possess, or own and possess slot machines in this state; except that nothing in this section authorizes the use of slot machines for any purpose other than the purposes specifically authorized in this article and the rules promulgated under this article. The commission shall promulgate rules concerning the conditions under which the division may authorize a retail gaming license applicant to own, possess, or own and possess slot machines in this state before obtaining a retail gaming license.






Part 12 - State Historical Society

§ 12-47.1-1201. State historical fund - administration - legislative declaration - state museum cash fund - capitol dome restoration fund

(1) The state treasurer shall make annual distributions, from the state historical fund created by subsection (5)(b)(II) of section 9 of article XVIII of the state constitution, in accordance with the provisions of subsection (5)(b)(III) of said section 9. As specified in said subsection (5)(b)(III), twenty percent of the moneys in the state historical fund shall be used for the preservation and restoration of the cities of Central, Black Hawk, and Cripple Creek. The remaining eighty percent of the fund shall be administered by the state historical society in accordance with subsection (5) of this section. Expenditures from the fund shall be subject to the provisions of section 12-47.1-1202. The society shall make grants from the eighty percent portion of said fund administered by the society for the following historic preservation purposes:

(a) The identification, evaluation, documentation, study, and marking of buildings, structures, objects, sites, or areas important in the history, architecture, archaeology, or culture of this state, and the official designation of such properties;

(b) The excavation, stabilization, preservation, restoration, rehabilitation, reconstruction, or acquisition of such designated properties;

(c) Education and training for governmental entities, organizations, and private citizens on how to plan for and accommodate the preservation of historic and archaeological structures, buildings, objects, sites, and districts;

(d) Preparation, production, distribution, and presentation of educational, informational, and technical documents, guidance, and aids on historic preservation practices, standards, guidelines, techniques, economic incentives, protective mechanisms, and historic preservation planning.

(2) (a) The society shall make grants primarily to governmental entities and to nonprofit organizations; except that the society may make grants to persons in the private sector so long as the person requesting the grant makes application through a governmental entity. The selection of recipients and the amount granted to a recipient shall be determined by the society, which determination shall be based on the information provided in the applications submitted to the society.

(b) As used in this subsection (2), "governmental entity" means the state and any state agency or institution, county, city and county, incorporated city or town, school district, special improvement district, authority, and every other kind of district, instrumentality, or political subdivision of the state organized pursuant to law. "Governmental entity" shall include any county, city and county, or incorporated city or town, governed by a home rule charter.

(3) Subject to annual appropriation, the society may employ such personnel in accordance with section 13 of article XII of the state constitution as may be necessary to fulfill its duties in accordance with this section.

(4) The society shall promulgate rules for the purpose of administering the state historical fund, which rules may include criteria for consideration in awarding grants from such fund and standards for preservation which are acceptable to the society and which shall be employed by grant recipients.

(5) (a) (I) The general assembly hereby finds and declares that:

(A) The state historical society, which was founded in 1879, has a unique role as the state educational institution charged with collecting, preserving, and interpreting the history of Colorado and the west. The state formally recognized the state historical society as a state agency by statute in 1915, and the general assembly has continuously made appropriations for the society since that time.

(B) The state historical fund created by subsection (5)(b)(II) of section 9 of article XVIII of the state constitution has grown significantly since its inception in 1991. In accordance with subsection (5)(b)(III) of section 9 of article XVIII of the state constitution, the general assembly hereby determines that it is appropriate to provide funding for the state historical society through the state historical fund.

(C) The use of a portion of the state historical fund for the support needs of the state historical society is consistent with the preservation purposes of the fund and of the society.

(D) Grants from the state historical fund by the society pursuant to subsection (1) of this section serve the state and its people well in promoting preservation purposes and economic development throughout the state.

(II) Accordingly, it is the intent of the general assembly that the majority of the gaming revenues deposited in and available for distribution from the eighty percent portion of the state historical fund administered by the society shall continue to be used for such grants.

(b) Subject to annual appropriation, the society may make expenditures from the museum and preservation operations account for the reasonable costs incurred by the society in connection with fulfilling the society's mission as a state educational institution to collect, preserve, and interpret the history of Colorado and the west and carrying out other activities and programs authorized by statute or rule. Such reasonable costs may include capital construction and controlled maintenance expenditures relating to properties owned, managed, or used by the society.

(c) (I) All moneys received by the society from limited gaming revenues pursuant to section 12-47.1-701 (1)(d)(II) shall be transmitted to the state treasurer, who shall credit the same to the state historical fund. Eighty percent of the state historical fund administered by the society is divided into the following two accounts:

(A) The preservation grant program account, which is hereby created in the state historical fund, that consists of fifty and one-tenth of one percent of the moneys received from the society in a fiscal year. Moneys in the account are subject to annual appropriation by the general assembly to the society to cover the reasonable costs as may be incurred in the selection, monitoring, and administration of grants for historic preservation purposes. Any moneys not appropriated for such costs are continuously appropriated to the society for the purpose of making grants pursuant to subsection (1) of this section.

(B) The museum and preservation operations account, which is hereby created in the state historical fund, that consists of forty-nine and nine-tenths of one percent of the moneys received from the society in a fiscal year. Moneys in the account are subject to annual appropriation by the general assembly for the purposes set forth in paragraph (b) of this subsection (5).

(II) Except as otherwise specified in subparagraph (III) of this paragraph (c), all interest and income derived from the deposit and investment of moneys in the state historical fund, including the accounts created in sub-subparagraphs (A) and (B) of subparagraph (I) of this paragraph (c), shall remain in the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund remain therein and shall not be transferred or revert to the general fund or any other fund; except that, for the fiscal year commencing July 1, 2008, and for each fiscal year thereafter through the fiscal year commencing July 1, 2045, the society may direct the state treasurer to transfer any unexpended and unencumbered moneys in the museum and preservation operations account at the end of the fiscal year to the state museum cash fund created pursuant to section 24-80-214, C.R.S. The state treasurer shall be the custodian of such funds pursuant to section 24-80-209, C.R.S.

(II.5) Repealed.

(III) (A) For the fiscal year commencing July 1, 2010, the state treasurer shall transfer four million dollars from the state historical fund, from the portion reserved for the statewide grant program for preservation pursuant to sub-subparagraph (A) of subparagraph (II) of paragraph (d) of this subsection (5), at the beginning of the fiscal year to the capitol dome restoration fund, also referred to in this subparagraph (III) as the "fund", which is hereby created in the state treasury. Moneys in the fund are subject to appropriation by the general assembly for repairs and safety improvements to the state capitol dome and supporting structures and for no other purpose, and any unexpended and unencumbered moneys remaining in the fund as of June 30, 2011, shall not revert to the state historical fund or any other fund. The four million dollar transfer specified in this sub-subparagraph (A) shall be reduced, dollar for dollar, by moneys deposited into the capitol dome restoration trust fund as specified in section 2-3-1304.3 (6)(b), C.R.S., if any. This dollar-for-dollar reduction shall not reduce the authorized fees and expenses of any fundraising firm selected by the capital development committee for cause-related marketing for capitol dome repairs.

(B) For the fiscal years commencing July 1, 2011, and July 1, 2012, the state treasurer shall transfer up to four million dollars from the state historical fund, from the portion reserved for the statewide grant program for preservation pursuant to sub-subparagraph (A) of subparagraph (II) of paragraph (d) of this subsection (5), at the beginning of the fiscal year to the capitol dome restoration fund; except that the said four-million-dollar maximum amount shall be reduced, dollar for dollar, by the combined total of moneys deposited into the capitol dome restoration trust fund as specified in section 2-3-1304.3 (6)(b), C.R.S., if any, and grants for repairs and safety improvements to the state capitol dome and supporting structures made by the state historical society under the grants process set forth in subsection (1) of this section. This dollar-for-dollar reduction shall not reduce any authorized fees and expenses of any fundraising firm selected by the capital development committee for cause-related marketing for capitol dome repairs.

(C) Repealed.

(D) In the event of an emergency contingency expenditure deemed necessary by the state architect and approved by the office of state planning and budgeting and the capital development committee, supplemental appropriations out of the capitol dome restoration trust fund created in section 2-3-1304.3 (6)(b), C.R.S., and the capitol dome restoration fund created in sub-subparagraph (A) of this subparagraph (III) may be made from any unexpended and unencumbered moneys remaining in the specified funds at any time.

(E) Prior to the end of the 2014-15 state fiscal year and after a complete accounting is available of the total in-kind and monetary donations received through the fundraising program established in section 2-3-1304.3, C.R.S., an end-of-project accounting shall occur based on the final total cost of the dome restoration construction project to ensure, through the annual general appropriations act, supplemental appropriations acts, or transfers between funds, as necessary, that all of the transfers from the state historical fund specified in sub-subparagraphs (A) and (B) of this subparagraph (III), and the 2013-14 appropriation from the capital construction fund specified in Senate Bill 13-230, are reduced, dollar for dollar, by the combined total of moneys deposited into the capitol dome restoration trust fund as specified in section 2-3-1304.3 (6)(b), C.R.S., grants for repairs and safety improvements to the state capitol dome and supporting structures made by the state historical society under the grants process set forth in subsection (1) of this section, any money received for the recycling of salvaged building materials from the state capitol dome during the construction period, and any in-kind gifts and donations, such as materials or labor, that resulted in the reduction of the total cost of the construction. The total value of any in-kind gifts and donations for purposes of the dollar-for-dollar reduction specified in this sub-subparagraph (E) shall be calculated by the department of personnel and approved by the capital development committee as specified in section 2-3-1304.3 (6)(a)(II), C.R.S.

(F) Until completion of the capitol dome restoration project as reported by the state architect pursuant to section 2-3-1304.5, C.R.S., the Colorado historical society shall submit an annual report to the capital development committee on or before December 15 of each year concerning all grants awarded from the state historical fund.

(d) (I) The general assembly finds and declares that:

(A) To better preserve, study, and restore historical sites and objects throughout the state, it is in the best interest of the state to construct a new Colorado state museum and offices for the state historical society; and

(B) Construction of a new Colorado state museum and offices for the state historical society will provide improved historic preservation, education, planning, and interpretation of Colorado's heritage, including the identification, evaluation, study, and marking of buildings, structures, objects, sites, or areas important in the history, architecture, archeology, or culture of the state; the official designation of such properties as appropriate for preservation; and other activities described in paragraphs (c) and (d) of subsection (1) of this section.

(II) The general assembly reaffirms its intent that:

(A) The majority of the eighty percent portion of the state historical fund administered by the society shall continue to be used for the statewide grants for historic preservation purposes as described in subsection (1) of this section and may also be used to pay the administrative cost of the society in administering the grant program; and

(B) Costs associated with the new Colorado state museum shall be from the portion of the state historical fund not reserved for the statewide grant program for preservation, or from other moneys as designated by the general assembly.

(III) On or before October 1, 2008, the state treasurer shall transfer from the state historical fund to the state museum cash fund created pursuant to section 24-80-214, C.R.S., the sum of three million dollars. On or before October 1, 2009, the state treasurer shall transfer from the state historical fund to the state museum cash fund the sum of two million dollars. On or before October 1, 2010, the state treasurer shall transfer from the state historical fund to the state museum cash fund the sum of two million dollars.

(IV) For the fiscal year beginning on July 1, 2011, and for each fiscal year thereafter through the fiscal year beginning on July 1, 2045, so long as there are payments due on an agreement entered into pursuant to the provisions of section 3 of Senate Bill 08-206, as enacted at the second regular session of the sixty-sixth general assembly, the general assembly shall appropriate to the state historical society from the museum and preservation operations account of the state historical fund an amount equal to the annual aggregate rentals or other payments due from state funds; except that the amount shall not exceed four million nine hundred ninety-eight thousand dollars in any given fiscal year.

(6) For the fiscal year commencing July 1, 2014, the state treasurer shall transfer one million dollars from the state historical fund at the beginning of the fiscal year to the capital construction fund created in section 24-75-302, C.R.S., for historic renovation of the state house of representatives' chambers and the state senate's chambers.

(7) For the fiscal year commencing July 1, 2015, the state treasurer shall transfer one million dollars from the preservation grant program account of the state historical fund at the beginning of the fiscal year to the capital construction fund created in section 24-75-302, C.R.S., for historic renovation of the state house of representatives' chambers and the state senate's chambers.

(8) For the fiscal year commencing July 1, 2016, the state treasurer shall transfer one million dollars from the preservation grant program account of the state historical fund at the beginning of the fiscal year to the capital construction fund created in section 24-75-302, C.R.S., for historic renovation of the state house of representatives' chambers and the state senate's chambers.

(9) For the fiscal year commencing July 1, 2017, the state treasurer shall transfer one million dollars from the preservation grant program account of the state historical fund on October 1, 2017, to the capital construction fund created in section 24-75-302 to restore the windows and granite exterior of the state capitol building.



§ 12-47.1-1202. Expenditures from the state historical fund - legislative declaration

(1) The general assembly hereby finds and declares that when the voters approved the conduct of limited gaming in the cities of Central, Black Hawk, and Cripple Creek they believed that all moneys expended from the state historical fund would be used to restore and preserve the historic nature of those cities and other sites and municipalities throughout the state. Together with the limitations contained in section 12-47.1-1201 on the expenditure of moneys in the fund that are subject to administration by the state historical society, this section is intended to assure that expenditures from the fund by the society and by the cities of Central, Black Hawk, and Cripple Creek are used for historic restoration and preservation.

(2) The state historical society shall not expend moneys from the eighty percent portion of the state historical fund administered by the society unless they have adopted standards for distribution of grants from that portion of the fund. The standards shall allow for the appropriate use of sustainable solutions such as environmentally sensitive and energy efficient windows, window assemblies, insulating materials, and heating and cooling systems, as long as the use of such sustainable solutions does not adversely affect the appearance or integrity of a historic property. The standards shall further include requirements that assure compliance with the secretary of the interior's standards for treatment of historic properties.

(3) The governing bodies of the cities of Central, Black Hawk, and Cripple Creek shall not expend moneys from their twenty percent portion of the state historical fund unless they have adopted standards for distribution of grants from that portion of the fund. At a minimum, such standards shall include the following:

(a) Requirements that assure compliance with the secretary of the interior's standards for treatment of historic properties;

(a.5) A requirement that the city is a certified local government, as defined in section 12-47.1-103 (4.5), and that the city's historic preservation commission review and recommend grant awards to the governing body;

(b) A provision that prohibits a private individual from receiving more than one grant for the restoration or preservation of the same property within any one-year period;

(c) A provision that limits grants to property that is located within a national historic landmark district or within an area listed on the national register of historic places;

(d) A provision that limits grants for restoration or preservation to structures that have historical significance because they were originally constructed more than fifty years prior to the date of the application;

(e) (Deleted by amendment, L. 2004, p. 743, § 1, effective May 12, 2004.)

(f) A provision that prohibits issuing a grant to a private individual who does not own the residential property that is to be restored or preserved;

(g) (Deleted by amendment, L. 2004, p. 743, § 1, effective May 12, 2004.)

(h) A provision that prohibits making grants for more than one year at a time;

(i) A provision that requires a member of the governing body to disclose any personal interest in a grant before voting on the application;

(j) A provision requiring the award of any grant in excess of fifty thousand dollars for any single residential property to be conditioned upon an agreement to repay the grant upon any sale or transfer of the property within five years of the date the grant is awarded. The amount to be repaid shall equal the amount of the grant less an amount equal to one-sixtieth of the amount of the grant for each full month occurring between the date the grant is awarded and the date of the sale or transfer of the property.

(k) A provision allowing for the appropriate use of sustainable solutions such as environmentally sensitive and energy efficient windows, window assemblies, insulating materials, and heating and cooling systems, as long as the use of such sustainable solutions does not adversely affect the appearance or integrity of a historic property.

(4) The provision contained in paragraph (c) of subsection (3) of this section that requires that the governing bodies of the specified cities not expend moneys from the state historical fund unless they adopt standards that include a provision that limits grants to property that is located within a national historic landmark district or within an area listed on the national register of historic places is not intended to affect the status of the cities as approved sites for limited gaming under section 9 of article XVIII of the state constitution in the event that the status as a historical landmark district or listing on the national register of historic places is not maintained.

(5) The governing body of a city that is not a certified local government pursuant to paragraph (a.5) of subsection (3) of this section and that receives moneys from the state historical fund for historic preservation purposes shall not expend such moneys but instead shall create an independent restoration and preservation commission for the purpose of expending the moneys in accordance with part 17 of this article.






Part 13 - General Fund Loan



Part 14 - Contiguous County Limited Gaming Impact Fund

§ 12-47. 1-1401 to 12-47.1-1403. (Repealed)

(2) Section 12-47.1-1403 provided for the repeal of this part 14, effective July 1, 1998. (See L. 97, p. 1378.)






Part 15 - Municipal Limited Gaming Impact Fund

§ 12-47. 1-1501 and 12-47.1-1502. (Repealed)

(2) Section 12-47.1-1502 provided for the repeal of this part 15, effective July 1, 2002. (See L. 1998, p. 818.)






Part 16 - Local Government Limited Gaming Impact Fund

§ 12-47.1-1601. Local government limited gaming impact fund - rules - repeal

(1) (a) There is hereby created in the office of the state treasurer the local government limited gaming impact fund, referred to in this part 16 as the "fund", and within the fund, there is created the limited gaming impact account and the gambling addiction account. Of the moneys transferred to the fund pursuant to section 12-47.1-701 (2)(a)(III), ninety-eight percent shall be allocated to the limited gaming impact account and two percent shall be allocated to the gambling addiction account. Moneys in the limited gaming impact account shall be used to provide financial assistance to designated local governments for documented gaming impacts, and moneys in the gambling addiction account shall be used to award grants for the provision of gambling addiction counseling, including prevention and education, to Colorado residents. For the purposes of this part 16, "documented gaming impacts" means the documented expenses, costs, and other impacts incurred directly as a result of limited gaming permitted in the counties of Gilpin and Teller and on Indian lands.

(b) and (c) Repealed.

(2) (Deleted by amendment, L. 2011, (SB 11-159), ch. 54, p. 142, § 2, effective March 25, 2011.)

(3) (Deleted by amendment, L. 2006, p. 1665, § 5, effective June 5, 2006.)

(4) (a) (I) After considering the recommendations of the local government limited gaming impact advisory committee created in section 12-47.1-1602, the moneys from the limited gaming impact account shall be distributed at the authority of the executive director of the department of local affairs to eligible local governmental entities upon their application for grants to finance planning, construction, and maintenance of public facilities and the provision of public services related to the documented gaming impacts. At the end of any fiscal year, all unexpended and unencumbered moneys in the limited gaming impact account shall remain available for expenditure in any subsequent fiscal year without further appropriation by the general assembly.

(II) Repealed.

(a.5) (I) For the 2008-09 fiscal year and each fiscal year thereafter, the executive director of the department of human services shall use the moneys in the gambling addiction account to award grants for the purpose of providing gambling addiction counseling services to Colorado residents. The department of human services may use a portion of the moneys in the gambling addiction account, not to exceed ten percent in the 2008-09 fiscal year and five percent in each fiscal year thereafter, to cover the department's direct and indirect costs associated with administering the grant program authorized in this paragraph (a.5). The executive director of the department of human services shall award grants to state or local public or private entities or programs that provide gambling addiction counseling services and that have or are seeking nationally accredited gambling addiction counselors. The executive director of the department of human services shall award ten percent of the moneys in the gambling addiction account in grants to addiction counselors who are actively pursuing national accreditation as gambling addiction counselors. In order to qualify for an accreditation grant, an addiction counselor applicant must provide sufficient proof that he or she has completed at least half of the counseling hours required for national accreditation. The executive director of the department of human services shall adopt rules establishing the procedure for applying for a grant from the gambling addiction account, the criteria for awarding grants and prioritizing applications, and any other provision necessary for the administration of the grant applications and awards. Neither the entity, program, or gambling addiction counselor providing the gambling addiction counseling services nor the recipients of the counseling services need to be located within the jurisdiction of an eligible local governmental entity in order to receive a grant or counseling services. At the end of a fiscal year, all unexpended and unencumbered moneys in the gambling addiction account remain in the account and do not revert to the general fund or any other fund or account.

(II) By January 1, 2009, and by each January 1 thereafter, the department of human services shall submit a report to the health and human services committees of the senate and house of representatives, or their successor committees, regarding the grant program. The report shall detail the following information for the fiscal year in which the report is submitted:

(A) The amount of moneys allocated to the gambling addiction account pursuant to paragraph (a) of subsection (1) of this section;

(B) The number of grant applications received and the total amount of grant moneys requested by grant applicants;

(C) The total amount of moneys in the gambling addiction account that was awarded as grants to applicants; and

(D) The entities or programs that received grants and the amount of grant moneys each grant recipient received.

(III) This paragraph (a.5) is repealed, effective September 1, 2022. The state treasurer shall transfer any moneys remaining in the gambling addiction account on August 31, 2022, to the limited gaming impact account.

(b) For the purposes of this part 16, the term "eligible local governmental entity" means the following local governmental entities:

(I) The counties of Boulder, Clear Creek, Grand, Jefferson, El Paso, Fremont, Park, Douglas, Gilpin, Teller, La Plata, Montezuma, and Archuleta;

(II) Any municipality located within the boundaries of any county set forth in subparagraph (I) of this paragraph (b), except the City of Central, the City of Black Hawk, and the City of Cripple Creek; and

(III) Any special district providing emergency services within the boundaries of any county set forth in subparagraph (I) of this paragraph (b).

(5) Notwithstanding the provisions of subparagraph (II) of paragraph (b) of subsection (4) of this section, neither the City of Woodland Park nor the City of Victor shall be eligible local governmental entities prior to July 1, 2002.

(6) (a) (I) Notwithstanding any other provision of this section, moneys accruing to the fund on and after July 1, 2002, and any previously transferred unencumbered moneys in the fund on July 1, 2003, shall be transferred to the general fund. Transfers to the fund shall resume as otherwise provided in this section for any state fiscal year commencing on or after July 1, 2004.

(II) Repealed.

(b) Repealed.

(7) and (8) Repealed.



§ 12-47.1-1602. Local government limited gaming impact advisory committee - creation - duties

(1) There is hereby created within the department of local affairs a local government limited gaming impact advisory committee, referred to in this section as the "committee". The committee shall be composed of the following thirteen members:

(a) The executive director of the department of local affairs;

(b) Two members, one of whom shall be appointed by and serve at the pleasure of the executive director of the department of public safety and one who shall be appointed by and serve at the pleasure of the executive director of the department of revenue;

(c) Three members representing the counties eligible to receive moneys from the fund pursuant to section 12-47.1-1601 (4) who shall serve at the pleasure of the boards and who shall be appointed as follows:

(I) One member shall be appointed by the chairs of the boards of county commissioners from the counties impacted by gaming in the City of Cripple Creek who shall serve a term of four years, except the initial appointee who shall serve a term of two years;

(II) One member shall be appointed by the chairs of the boards of county commissioners from the counties impacted by gaming in the City of Central and the City of Black Hawk who shall serve a term of four years; and

(III) One member shall be appointed by the chairs of the boards of county commissioners from the counties impacted by tribal gaming who shall serve a term of four years.

(d) Two members representing the municipalities eligible to receive moneys from the fund pursuant to section 12-47.1-1601 (4) to be appointed by the mayors of the municipalities and who shall serve at the pleasure of the mayors for terms of four years; except that one of the initial appointees shall serve a term of two years. Not more than one member shall be selected pursuant to this paragraph (d) from each of the groups of counties described in subparagraphs (I) to (III) of paragraph (c) of this subsection (1).

(e) One member representing the special districts providing emergency services that are eligible to receive moneys from the fund pursuant to section 12-47.1-1601 (4) to be appointed by and who shall serve at the pleasure of the director of the division in the department of public health and environment responsible for statewide emergency medical and trauma services management;

(f) One member of the Colorado house of representatives to be appointed by the speaker of the house of representatives and who shall serve at the pleasure of the speaker;

(g) One member of the Colorado senate to be appointed by the president of the senate and who shall serve at the pleasure of the president; and

(h) Two members representing the governor, to be appointed by the governor and who shall serve at the pleasure of the governor.

(1.5) The terms of the members appointed by the speaker of the house of representatives and the president of the senate who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker and the president shall each appoint or reappoint one member in the same manner as provided in paragraphs (f) and (g) of subsection (1) of this section. Thereafter, the terms of the members appointed or reappointed by the speaker and the president shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker and the president shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members appointed or reappointed by the speaker and the president shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(2) The executive director of the department of local affairs shall convene the first meeting of the committee. The committee shall select a chair of the committee, from among the committee members, who shall convene the committee from time to time as the committee deems necessary.

(3) The committee shall have the following duties:

(a) To establish a standardized methodology and criteria for documenting, measuring, assessing, and reporting the documented gaming impacts upon eligible local governmental entities;

(b) To review the documented gaming impacts upon eligible local governmental entities on a continuing basis;

(c) To review grant applications from eligible local governmental entities, individually or in cooperation with other eligible local governmental entities, based upon the needs of the entities and the documented gaming impacts on the entities;

(d) To make funding recommendations on a continuing basis to be considered by the executive director in making funding decisions for grant applications submitted by eligible local governmental entities pursuant to section 12-47.1-1601 (4)(a).

(e) Repealed.

(4) The members of the committee appointed pursuant to paragraphs (f) and (g) of subsection (1) of this section are entitled to receive compensation and reimbursement of expenses as provided in section 2-2-326, C.R.S.






Part 17 - Independent Restoration and Preservation Commission

§ 12-47.1-1701. Definitions

As used in this part 17, unless the context otherwise requires:

(1) "City" means a city that is not a certified local government as defined in section 12-47.1-103 (4.5) and that receives moneys from the state historical fund for historic preservation purposes.

(2) "Commission" means an independent restoration and preservation commission created pursuant to section 12-47.1-1202 (5).



§ 12-47.1-1702. Independent restoration and preservation commission - appointments - qualifications - new appointments - appointments without nominations

(1) Pursuant to section 12-47.1-1202 (5), the governing body of a city shall create an independent restoration and preservation commission. The governing body shall appoint seven members to the commission as follows:

(a) Two persons who are architects shall be appointed from nominees submitted by the Colorado chapter of the American institute of architects or any successor organization.

(b) Two persons who are experts in historic preservation shall be appointed from nominees submitted by the Colorado historical society.

(c) Two persons who shall each have a degree in either urban planning or landscape architecture shall be appointed from nominees submitted by the Colorado chapter of the American planning association or any successor organization.

(d) One person who is a member of the community shall be appointed directly by the governing body of the city.

(2) In making appointments to the commission, the governing body of the city shall give due consideration to maintaining a balance of interests and skills in the composition of the commission and to the individual qualifications of the candidates, including their training, experience, and knowledge in the areas of architecture, landscape architecture, the history of the community, real estate, law, and urban planning.

(3) At any time that the term of office of a member of the commission is due to expire or when a member resigns, the governing body of the city shall request at least two nominees for each such opening from the appropriate entity listed in subsection (1) of this section; except that no such requirement shall apply to the member of the community appointed directly by the governing body. The governing body shall make the appointments from the appropriate list of nominations.

(4) If the nominations required to make appointments or to fill vacancies have not been received by the governing body of the city within forty-five days after a written request for the required list has been sent to the nominating entity, the governing body may appoint members of the commission without nominations. However, the governing body shall give consideration to the qualifications of the appointee as if such appointee were nominated by the designated nominating entity.

(5) Members of the commission shall be appointed by and shall serve at the pleasure of the governing body of the city. Each member shall continue to serve until the member's successor has been duly appointed pursuant to subsection (1) of this section and is acting, but no such period shall extend more than ninety days past the expiration of the first member's term. The governing body shall determine the length of terms and whether the terms are staggered.



§ 12-47.1-1703. Funding - compensation

(1) Costs associated with the operation of the commission shall be paid from the city's share of preservation and restoration moneys from the state historical fund.

(2) Members of the commission shall serve without compensation. To the extent authorized by the governing body of the city, members of the commission may be reimbursed for actual and necessary expenses incurred in the discharge of their official duties, including an allowance for mileage.



§ 12-47.1-1704. Officers - bylaws - rules

(1) The commission shall elect a chairperson and such officers as it may require.

(2) The commission shall make and adopt bylaws governing its work.

(3) The commission may adopt rules and regulations for the administration and enforcement of part 12 of this article and this part 17.



§ 12-47.1-1705. Meetings

The commission shall act only at regularly scheduled semi-monthly meetings, which shall be held at a time determined by the governing body of the city, or at meetings of which not less than five days' notice has been given. Absent the objection of any member, the chairperson may cancel or postpone a regularly scheduled meeting of the commission.



§ 12-47.1-1706. Quorum - action

No official business of the commission shall be conducted unless a quorum of not less than four members is present. The concurring vote of at least four members of the commission is necessary to constitute an official act of the commission.



§ 12-47.1-1707. Final agency action - judicial review

Any official decision of the commission shall be considered final agency action and subject to judicial review in a court of competent jurisdiction. No official decision of the commission shall be appealable to or reviewable by the governing body of the city.









Article 47.2 - Tribal-State Gaming Compact

§ 12-47.2-101. Tribal-state gaming compact

In accordance with federal Indian gaming regulations in 25 U.S.C. 2710 (d)(3)(C), any Indian tribe having jurisdiction over the Indian lands upon which class III gaming activity is being conducted or is to be conducted shall request the governor of Colorado on behalf of this state to enter into negotiations for the purpose of entering into a tribal-state compact governing the conduct of gaming activities. Upon receiving such a request, the governor shall negotiate, after consultation with the Colorado limited gaming control commission created in section 12-47.1-301, with the Indian tribe in good faith to enter such a compact.



§ 12-47.2-102. Effective date of compact

The tribal-state compact entered into between the governor and an Indian tribe governing gaming activities on the Indian lands of the Indian tribe shall take effect when notice of approval of such compact by the secretary of the federal department of the interior has been published by said secretary in the federal register.



§ 12-47.2-103. Provisions of compact

(1) Any tribal-state compact entered into pursuant to section 12-47.2-101 may include, but shall not be limited to, the following provisions:

(a) The application of the criminal and civil laws and regulations of the Indian tribe or of this state that are directly related to, and necessary for, the licensing and regulation of such activity;

(b) The allocation of criminal and civil jurisdiction between this state and the Indian tribe necessary for the enforcement of such laws and regulations;

(c) The assessment by this state of such activities in such amounts as are necessary to defray the costs of regulating such activity;

(d) Taxation by the Indian tribe of such activity in amounts comparable to amounts assessed by this state for comparable activities;

(e) Remedies for breach of contract;

(f) Standards for the operation of such activity and maintenance of the gaming facility, including licensing; and

(g) Any other subjects that are directly related to the operation of gaming activities.

(2) It is the intent of the general assembly that the restrictions set forth in section 9 of article XVIII of the state constitution shall apply to limited gaming activities on tribal lands.






Article 48 - Liquors - Special Event Permits

§ 12-48-101. Special licenses authorized

The state or local licensing authority, as defined in articles 46 and 47 of this title, may issue a special event permit for the sale, by the drink only, of fermented malt beverages, as defined in section 12-46-103, or the sale, by the drink only, of malt, spirituous, or vinous liquors, as defined in section 12-47-103, to organizations and political candidates qualifying under this article, subject to the applicable provisions of articles 46 and 47 of this title and to the limitations imposed by this article.



§ 12-48-102. Qualifications for permit

(1) A special event permit issued under this article may be issued to an organization, whether or not presently licensed under articles 46 and 47 of this title, which has been incorporated under the laws of this state for purposes of a social, fraternal, patriotic, political, or athletic nature, and not for pecuniary gain, or which is a regularly chartered branch, lodge, or chapter of a national organization or society organized for such purposes and being nonprofit in nature, or which is a regularly established religious or philanthropic institution, or which is a state institution of higher education, and to any political candidate who has filed the necessary reports and statements with the secretary of state pursuant to article 45 of title 1, C.R.S. For purposes of this article, a state institution of higher education includes each principal campus of a state system of higher education.

(2) A special event permit may be issued to any municipality owning arts facilities at which productions or performances of an artistic or cultural nature are presented for use at such facilities, subject to the provisions of this article.

(3) Notwithstanding any law to the contrary, and subject to this article 48, the state or local licensing authority may issue a special event permit to a state agency, the Colorado wine industry development board, created in section 35-29.5-103, or an instrumentality of a municipality or county that promotes:

(a) Alcohol beverages manufactured in the state; or

(b) Tourism in an area of the state where alcohol beverages are manufactured.



§ 12-48-103. Grounds for issuance of special permits

(1) Repealed.

(2) (a) A special event permit may be issued under this section notwithstanding the fact that the special event is to be held on premises licensed under the provisions of section 12-47-403, 12-47-403.5, 12-47-411 (2.5), 12-47-416, 12-47-417, or 12-47-422. The holder of a special event permit issued pursuant to this subsection (2) is responsible for any violation of article 47 of this title.

(b) If a violation of this article or of article 47 of this title occurs during a special event wine festival and the responsible licensee can be identified, such licensee may be charged and the appropriate penalties may apply. If the responsible licensee cannot be identified, the state licensing authority may send written notice to every licensee identified on the permit applications and may fine each the same dollar amount. Such fine shall not exceed twenty-five dollars per licensee or two hundred dollars in the aggregate. No joint fine levied pursuant to this paragraph (b) shall apply to the revocation of a limited wineries license under section 12-47-601.

(3) Nothing in this article shall be construed to prohibit the sale or dispensing of malt, vinous, or spirituous liquors on any closed street, highway, or public byway for which a special event permit has been issued.



§ 12-48-104. Fees for special permits

(1) Special event permit fees are:

(a) Ten dollars per day for a malt beverage permit;

(b) Twenty-five dollars per day for a malt, vinous, and spirituous liquor permit.

(2) All fees are payable in advance to the department of revenue for applications for special event permits submitted to the state licensing authority for approval.



§ 12-48-105. Restrictions related to permits

(1) Each special event permit shall be issued for a specific location and is not valid for any other location.

(2) A special event permit authorizes sale of the beverage or the liquors specified only during the following hours:

(a) Between the hours of five a.m. of the day specified in a malt beverage permit and until twelve midnight on the same day;

(b) Between the hours of seven a.m. of the day specified in a malt, vinous, and spirituous liquor permit and until two a.m. of the day immediately following.

(3) The state or a local licensing authority shall not issue a special event permit to any organization for more than fifteen days in one calendar year.

(4) No issuance of a special event permit shall have the effect of requiring the state or local licensing authority to issue such a permit upon any subsequent application by an organization.

(5) Sandwiches or other food snacks shall be available during all hours of service of malt, spirituous, or vinous liquors, but prepared meals need not be served.



§ 12-48-106. Grounds for denial of special permit

(1) The state or local licensing authority may deny the issuance of a special event permit upon the grounds that the issuance would be injurious to the public welfare because of the nature of the special event, its location within the community, or the failure of the applicant in a past special event to conduct the event in compliance with applicable laws.

(2) Public notice of the proposed permit and of the procedure for protesting issuance of the permit shall be conspicuously posted at the proposed location for at least ten days before approval of the permit by the local licensing authority.



§ 12-48-107. Applications for special permit

(1) Applications for a special event permit shall be made with the appropriate local licensing authority on forms provided by the state licensing authority and shall be verified by oath or affirmation of an officer of the organization or of the political candidate making application.

(2) In addition to the fees provided in section 12-48-104, an applicant shall include payment of a fee established by the local licensing authority, not to exceed one hundred dollars, for both investigation and issuance of a permit. Upon approval of any application, the local licensing authority shall notify the state licensing authority of the approval, except as provided by subsection (5) of this section. The state licensing authority shall promptly act and either approve or disapprove the application. In reviewing an application, the local licensing authority shall apply the same standards for approval and denial applicable to the state licensing authority under this article.

(3) The local licensing authority shall cause a hearing to be held if, after investigation and upon review of the contents of any protest filed by affected persons, sufficient grounds appear to exist for denial of a permit. Any protest shall be filed by affected persons within ten days after the date of notice pursuant to section 12-48-106 (2). Any hearing required by this subsection (3) or any hearing held at the discretion of the local licensing authority shall be held at least ten days after the initial posting of the notice, and notice thereof shall be provided the applicant and any person who has filed a protest.

(4) The local licensing authority may assign all or any portion of its functions under this article to an administrative officer.

(5) (a) A local licensing authority may elect not to notify the state licensing authority to obtain the state licensing authority's approval or disapproval of an application for a special event permit. The local licensing authority is required only to report to the liquor enforcement division, within ten days after it issues a permit, the name of the organization to which a permit was issued, the address of the permitted location, and the permitted dates of alcohol beverage service.

(b) A local licensing authority electing not to notify the state licensing authority shall promptly act upon each application and either approve or disapprove each application for a special event permit.

(c) The state licensing authority shall establish and maintain a website containing the statewide permitting activity of organizations that receive permits under this article. In order to ensure compliance with section 12-48-105 (3), which restricts the number of permits issued to an organization in a calendar year, the local licensing authority shall access information made available on the website of the state licensing authority to determine the statewide permitting activity of the organization applying for the permit. The local licensing authority shall consider compliance with section 12-48-105 (3) before approving any application.



§ 12-48-108. Exemptions

An organization otherwise qualifying under section 12-48-102 shall be exempt from the provisions of this article and shall be deemed to be dispensing gratuitously and not to be selling fermented malt beverages or malt, spirituous, or vinous liquors when it serves, by the drink, fermented malt beverages or malt, spirituous, or vinous liquors to its members and their guests at a private function held by such organization on unlicensed premises so long as any admission or other charge, if any, required to be paid or given by any such member as a condition to entry or participation in the event is uniform as to all without regard to whether or not a member or such member's guest consumes or does not consume such beverages or liquors. For purposes of this section, all invited attendees at a private function held by a state institution of higher education shall be considered members or guests of the institution.






Article 48.5 - Massage Parlor Code

§ 12-48. 5-101 to 12-48.5-119. (Repealed)

(2) Section 12-48.5-119 provided for the repeal of this article, effective July 1, 2015. (See L. 2002, p. 116.)

(3) In 2015, Senate Bill 15-122, ch. 123, p. 386, provided for the repeal of this article, effective August 5, 2015.






Article 49 - Merchants - Chain Store License



Article 50 - Merchants - Dealers, Transient



Article 51 - Merchants - Mercantile Licenses



Article 51.5 - Manufactured Housing

§ 12-51. 5-101 to 12-51.5-207. (Repealed)

(2) Section 12-51.5-102 (5)(b) provided for the repeal of this article, effective July 1, 1992. (See L. 91, p. 684.)






Article 52 - Money Transmitters



Article 53 - Motor Clubs and Similar Organizations



Article 54 - Mortuaries

Part 1 - Mortuary Science Code

§ 12-54-101. Short title

This article shall be known and may be cited as the "Mortuary Science Code".



§ 12-54-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Alternative container" means a nonmetal receptacle or enclosure, without ornamentation or a fixed interior lining, that is designed for the encasement of human remains and is made of fiberboard, pressed wood, composition materials, or other similar materials.

(2) "Casket" means a rigid container that is designed for the encasement of human remains and is ornamented and lined with fabric.

(3) "Cremated remains" or "cremains" means all human remains recovered after cremation, including pulverization, that leaves only bone fragments that have been reduced to unidentifiable dimensions.

(4) "Cremation" or "cremate" means the reduction of human remains to essential elements, the processing of the remains, and the placement of the processed remains in a cremated remains container.

(4.3) "Cremation chamber" means the enclosed space inside of which human remains are cremated.

(4.5) "Cremation container" means a container in which the human remains are transported to the crematory and intended to be placed in the cremation chamber.

(4.7) "Cremationist" means a person who cremates or prepares for cremation human remains.

(5) "Crematory" means a building, facility, establishment, or structure where human remains are cremated.

(5.3) "Custodian" means the person with possession and control of human remains.

(5.5) "Designee" means an individual designated by a funeral establishment registered in accordance with section 12-54-110 or 12-54-303.

(5.7) "Director" means the director of the division of professions and occupations or the director's designee.

(6) "Division" means the division of professions and occupations created in section 24-34-102, C.R.S.

(7) "Embalm" or "embalming" means the disinfection and temporary preservation of human remains by chemically treating the body to reduce the presence and growth of organisms, to retard organic decomposition, or to attempt restoration of the physical appearance.

(8) "Embalmer" means any person who embalms, or prepares for embalming, human remains for compensation.

(9) "Final disposition" means the disposition of human remains by entombment, burial, cremation, or removal from the state.

(10) "Funeral", "funeral service", or "funeral ceremony" means a service or rite commemorating the deceased and at which service or rite the body of the deceased is present.

(11) "Funeral director" means a person who, for compensation:

(a) Arranges, directs, or supervises funerals, memorial services, or graveside services; or

(b) Prepares human remains for final disposition by means other than embalming.

(12) "Funeral establishment", "funeral home", or "mortuary" means:

(a) An establishment that holds, cares for, or prepares human remains prior to final disposition, including a crematory or embalming room; except that this paragraph (a) does not apply to establishments in which individuals regularly die;

(b) An establishment that holds itself out to the general public as providing funeral goods and services;

(c) Facilities used to hold, care for, or prepare human remains prior to final disposition; except that this paragraph (c) does not apply to facilities in which individuals regularly die; or

(d) An establishment that provides funeral or memorial services to the public for compensation.

(13) "Funeral goods" means goods that are sold or offered for sale directly to the public for use in connection with funeral or cremation services.

(14) "Funeral services" means:

(a) Preparation of human remains for final disposition; except that this paragraph (a) does not apply to cremation;

(b) Arrangement, supervision, or conduct of the funeral ceremony or the final disposition of human remains; or

(c) Transportation of human remains to or from a funeral establishment.

(14.2) "Human remains" means the physical remains of a dead human.

(14.5) "Implanted device" means a mechanical device that may explode or cause damage to crematory equipment.

(15) "Memorial service" means a service or rite commemorating the deceased and at which service or rite the body of the deceased is not present.

(16) "Mortuary science practitioner" means a person who, for compensation, does the following or offers to do the following:

(a) Embalms or cremates human remains;

(b) Arranges, directs, or supervises funerals, memorial services, or graveside services; or

(c) Prepares human remains for final disposition.

(17) "Next of kin" means a family member or members of the deceased who, under Colorado law, have legal authority over the disposition of human remains.

(17.5) "Ossuary" means a receptacle used for the communal placement of cremated remains, without using an urn or other container, in which cremated remains are commingled with other cremated remains.

(18) "Preneed contract" means a preneed contract as defined in section 10-15-102 (13), C.R.S.

(19) "Preparation of the body" means embalming, washing, disinfecting, shaving, dressing, restoring, casketing, positioning, caring for the hair of or applying cosmetics to human remains.

(20) "Processing" means the removal of foreign objects from cremated remains and the reduction of such remains by mechanical means to granules appropriate for final disposition.



§ 12-54-103. Funeral establishment

(1) A funeral establishment shall have the appropriate equipment and personnel to adequately provide the funeral services it contracts to provide and shall provide written notice to the consumer specifying any subcontractors or agents routinely handling or caring for human remains. To comply, the notice must be given when the consumer inquires about the goods or services the funeral establishment provides and must include the names and addresses of the subcontractors, agents, or other providers; except that, if the inquiry is over the telephone, the written notice must be provided when the customer finalizes the arrangements for goods or services with the funeral establishment.

(2) A funeral establishment shall retain all documents and records concerning the final disposition of human remains for at least seven years after the disposition.



§ 12-54-104. Unlawful acts

(1) It is unlawful:

(a) To disinfect or preserve or to make final disposition of human remains with knowledge sufficient to arouse a reasonable suspicion of a crime in connection with the cause of death of the deceased until the permission of the coroner, deputy coroner, or district attorney, if there is no coroner, has been first obtained;

(b) To discriminate because of race, creed, color, religion, disability, sex, sexual orientation, marital status, national origin, or ancestry in the provision of funeral services;

(c) For any public officer or employee or any other person having a professional relationship with the decedent to approve or cause the final disposition of human remains in violation of this article;

(d) For a person in the business of paying for or providing death benefits, funerals, funeral ceremonies, final dispositions, or preneed contracts to pay or provide benefits in a manner that deprives the next of kin or legal representative of the right to use those payments or benefits at a funeral establishment of his or her choice;

(e) For a funeral director, mortuary science practitioner, embalmer, funeral establishment, or facility in which people regularly die or such person's or facility's agent to engage in a business practice that interferes with the freedom of choice of the general public to choose a funeral director, mortuary science practitioner, embalmer, or funeral establishment;

(f) For a county coroner to violate section 30-10-619, C.R.S.;

(g) To transport or otherwise transfer by common carrier human remains unless:

(I) A funeral director, mortuary science practitioner, or embalmer has embalmed or hermetically sealed the body for transportation and complies with applicable common carrier law; or

(II) The transport or transfer is to a funeral establishment, funeral director, or embalmer within the state of Colorado;

(h) To advertise as holding a degree, a certificate of registration, a professional license, or a professional certification issued by a state, political subdivision, or agency unless the person holds such degree, registration, license, or certification and it is current and valid at the time of advertisement;

(i) For a funeral director, mortuary science practitioner, or embalmer to admit or permit any person to visit the embalming, cremation, or preparation room during the time a body is being embalmed, cremated, or prepared for final disposition, unless the person:

(I) Is a funeral director, mortuary science practitioner, cremationist, or embalmer;

(II) Is an authorized employee of a funeral establishment;

(III) Has the written consent of the next of kin of such deceased person or of a person having legal authority to give such permission in the absence of any next of kin;

(IV) Enters by order of a court of competent jurisdiction or a peace officer level I, Ia, II, III, or IIIa;

(V) Is a student enrolled in a mortuary science program;

(VI) Is a registered or licensed nurse with a medical reason to be present;

(VII) Is a licensed physician or surgeon with a medical reason to be present;

(VIII) Is a technician representing a procurement organization as defined in section 15-19-202 for purposes of an anatomical gift; or

(IX) Is the director or the director's designee;

(j) To refuse to properly and promptly release human remains or cremated remains to the custody of the person who has the legal right to effect such release whether or not any costs have been paid;

(k) To tell a person that a casket is required when the expressed wish is for immediate cremation;

(l) To embalm or cremate human remains without obtaining permission from the person with the right of final disposition unless otherwise required by section 12-54-105;

(m) To prohibit, hinder, or restrict or to attempt to prohibit, hinder, or restrict the following:

(I) The offering or advertising of immediate cremation, advance funeral arrangements, or low-cost funerals;

(II) Arrangements between memorial societies and funeral industry members; or

(III) A funeral service industry member from disclosing accurate information concerning funeral merchandise and services;

(n) To engage in willfully dishonest conduct or commit negligence in the practice of embalming, funeral directing, or providing for final disposition that defrauds or causes injury or is likely to defraud or cause injury;

(o) To fail to include in a contract for funeral services the following statement: "INQUIRIES REGARDING YOUR FUNERAL AGREEMENT MAY BE DIRECTED TO THE DEPARTMENT OF REGULATORY AGENCIES", along with the current address or telephone number of the department of regulatory agencies.

(2) For purposes of this section only, "next of kin" shall not include any person who is arrested on suspicion of having committed, is charged with, or has been convicted of, any felony offense specified in part 1 of article 3 of title 18, C.R.S., involving the death of the deceased person. If charges are not brought, charges are brought but dismissed, or the person charged is acquitted of the alleged crime before final disposition of the deceased person's body, this subsection (2) shall not apply.



§ 12-54-105. Care of bodies required - public health

A funeral establishment shall embalm, refrigerate, cremate, bury, or entomb human remains within twenty-four hours after taking custody of the remains.



§ 12-54-106. Consumer protection

(1) A funeral establishment whose services are purchased shall make every reasonable attempt to fulfill the expressed needs and desires of the person with the right of final disposition, and shall make a full disclosure of all its available services and merchandise to the arrangers prior to selection of the casket.

(2) Before a person selects the funeral, the funeral establishment shall provide a written itemized list of the prices of all available merchandise and individual services at that funeral establishment. Full disclosure shall also be made in the case of a memorial service and as to use of funeral merchandise and facilities. In no event shall such person be required to purchase services or products contained on the itemized list that are not desired for the funeral unless such services or goods are required by law.

(3) Any statements of legal or practical requirements shall be complete and accurate, including the conditions under which embalming is required or advisable. Representations as to the use or necessity of a casket or alternative container in connection with a funeral or alternatives for final disposition shall be truthful and shall disclose all pertinent information.

(4) When quoting funeral prices, either orally, by use of a disclosure statement, or by a final bill, the funeral establishment shall only list those items as cash advances or accommodation items that are paid for or could be paid for by the next of kin in the same amount that is paid by the funeral home.



§ 12-54-107. Violations and penalties

Any person who violates this part 1 or part 3 of this article is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than five thousand dollars or by imprisonment in the county jail for not more than twenty-four months or by both such fine and imprisonment.



§ 12-54-108. Exceptions - safe harbor

(1) This part 1 shall not apply to, or in any way interfere with, the duties of the following persons:

(a) An officer of a public institution;

(b) An officer of a medical college, county medical society, anatomical association, or college of embalming; or

(c) A person acting under the authority of part 2 of article 34 of this title.

(2) (a) This part 1 shall not apply to, nor in any way interfere with, any custom or rite of any religious sect in the burial of its dead, and the members and followers of the religious sect may continue to provide memorial services for, care for, prepare, and bury the bodies of deceased members of the religious sect, free from any term or condition, or any provision of this part 1, and are not subject to this part 1, so long as the human remains are refrigerated, frozen, embalmed, interred, or cremated within seven days after death.

(b) If human remains are refrigerated or embalmed pursuant to paragraph (a) of this subsection (2), the body must be interred, frozen, or cremated within thirty days after death unless the coroner authorizes otherwise in writing. The coroner shall not permit an exception to this paragraph (b) unless the applicant can demonstrate a legitimate delay caused by unforeseen uncontrollable circumstances or by a criminal investigation.

(c) Notwithstanding this subsection (2), upon the receipt of evidence that the human remains likely contained a serious contagious disease, the state department of public health and environment, the state board of health, or a local department of health may issue an order overruling this subsection (2).

(3) A person who sells or offers to sell caskets, urns, or other funeral goods, but does not provide funeral services, shall not be subject to this article.

(4) If a funeral director, mortuary science practitioner, or embalmer has acted in good faith, the funeral director, mortuary science practitioner, or embalmer may rely on a signed statement from a person with the right of final disposition under section 15-19-106, C.R.S., that:

(a) The person knows of no document expressing the deceased's wishes for final disposition that qualifies to direct the final disposition under section 15-19-104, C.R.S.;

(b) The person has made a reasonable effort under section 15-19-106, C.R.S., to contact each person with the right of final disposition and to learn his or her wishes; and

(c) The person knows of no objections to the final disposition.

(5) (a) (I) A funeral establishment, funeral director, or mortuary science practitioner may dispose of cremated remains at the expense of the person with the right of final disposition one hundred eighty days after cremation if the person was given clear prior notice of this paragraph (a) and a reasonable opportunity to collect the cremated remains, the exact location of the final disposition and the costs associated with the final disposition are recorded, and the recovery of the cremated remains is possible. Recovery of costs is limited to a reasonable amount of the costs actually expended by the funeral establishment, funeral director, or mortuary science practitioner.

(II) A funeral establishment, funeral director, or mortuary science practitioner may comply with this paragraph (a) by transferring the cremated remains and the records showing the funeral establishment and the deceased's name, date of birth, and next of kin for final disposition to a facility or place normally used for final disposition if the new custodian can comply with this paragraph (a).

(III) If cremated remains are not claimed by the person with the right of final disposition within three years after cremation, a funeral establishment, funeral director, or mortuary science practitioner may dispose of the remains in an unrecoverable manner by placing the remains in an ossuary or by scattering the remains in a dedicated cemetery, scattering garden, or consecrated ground used exclusively for these purposes.

(IV) The custodian is not liable for the loss or destruction of records required to be kept by this paragraph (a) if the loss or destruction was not caused by the custodian's negligence.

(b) If the person was cremated prior to July 1, 2003, and the funeral director or mortuary science practitioner reasonably attempts to notify the person with the right of final disposition of the provisions of this subsection (5), the cremated remains may be disposed of in accordance with this subsection (5) notwithstanding a failure to provide the notice of the provisions of this subsection (5) to the person with the right of final disposition prior to disposing of the remains.



§ 12-54-110. Registration required

(1) Unless practicing at a registered funeral establishment pursuant to this section, a person shall not practice as, or offer the services of, a mortuary science practitioner, funeral director, or embalmer, nor shall the funeral establishment sell or offer to sell funeral goods and services to the public.

(2) (a) Each funeral establishment shall register with the director using forms as determined by the director. The registration shall include the following:

(I) The specific location of the funeral establishment;

(II) The full name and address of the designee appointed pursuant to subsection (3) of this section;

(III) The date the funeral establishment began doing business; and

(IV) A list of each of the following services provided at each funeral establishment location:

(A) Refrigerating or holding human remains;

(B) Embalming human remains;

(C) Transporting human remains to or from the funeral establishment or the place of final disposition;

(D) Providing funeral goods or services to the public; and

(E) Selling preneed contracts.

(b) Each funeral establishment registration shall be renewed, according to a schedule established by the director, in a form as determined by the director.

(c) If, after initial registration, the funeral establishment provides a service listed in subparagraph (IV) of paragraph (a) of this subsection (2) that was not included in the initial registration, the funeral establishment shall submit an amended registration within thirty days after beginning to provide the new service.

(d) If, after initial registration, the funeral establishment appoints a new designee, the funeral establishment shall submit an amended registration within thirty days after appointing the designee.

(e) The director may establish registration fees, renewal fees, and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a funeral establishment fails to renew the registration in accordance with the schedule established by the director, the registration shall expire.

(3) Each funeral establishment shall appoint an individual as the designee of the funeral establishment. A designee shall:

(a) Be at least eighteen years of age;

(b) Have at least two years' experience working for a funeral establishment;

(c) Be employed by the registered funeral establishment that the designee represents;

(d) Have the authority within the funeral establishment's organization to require that personnel comply with this article; and

(e) Not be designated for more than one funeral establishment unless the additional establishment is operated under common ownership and management and no funeral establishment is more than sixty miles from another establishment held under the same ownership conditions.

(4) The designee shall require each person employed at the funeral establishment to demonstrate evidence of compliance with section 12-54-111. The designee shall retain the records of such evidence so long as the person is employed at the funeral establishment.

(5) This section shall not require the registration of a nonprofit organization that only provides education or support to an individual who intends to provide for final disposition of human remains.



§ 12-54-111. Title protection

(1) A person shall not advertise, represent, or hold oneself out as or use the title of a mortuary science practitioner unless the person:

(a) Has at least two thousand hours practicing or interning as a mortuary science practitioner, including, without limitation, experience in cremation and embalming;

(b) Has graduated with a certificate, diploma, or degree in mortuary science from:

(I) A program accredited by the American board of funeral service education or its successor, if the successor is approved by the director, and the program is part of a school of higher education; or

(II) A school of higher education accredited by the American board of funeral service education or its successor, if the successor is approved by the director; and

(c) Has taken the mortuary science test, known as the national board examination, administered by the international conference of funeral service examining boards or its successor, if the successor is approved by the director, and received a passing score.

(2) A person shall not advertise, represent, or hold oneself out as or use the title of a funeral director unless the applicant:

(a) Has at least two thousand hours practicing or interning as a funeral director; and

(b) Has directed at least fifty funerals or graveside services.

(3) A person shall not advertise, represent, or hold oneself out as or use the title of an embalmer unless the applicant:

(a) Has at least four thousand hours practicing or interning as an embalmer; and

(b) Has embalmed at least fifty human remains.

(4) For purposes of this section, intern or practice hours from Colorado or any other state shall meet the standards set by this section.



§ 12-54-112. Standards of practice - embalming - transporting

(1) A funeral establishment that performs embalming shall:

(a) Maintain a sanitary preparation room with sanitary flooring, drainage, and ventilation;

(b) Employ universal biological hazard precautions;

(c) Employ reasonable care to minimize the risk of transmitting communicable diseases from human remains;

(d) Be equipped with instruments and supplies necessary to protect the health and safety of the public and employees of the funeral establishment; and

(e) Transport human remains in a safe and sanitary manner.

(2) A funeral establishment that transports human remains shall:

(a) Use a motor vehicle that is appropriate for the transportation of human remains; and

(b) Transport human remains in a safe and sanitary manner.

(3) A funeral establishment shall remove any implanted device in human remains before transporting the body to a crematory.



§ 12-54-113. Custody and responsibility - rules

(1) A funeral establishment shall not, through its managers, employees, contractors, or agents, take custody of human remains without an attestation of positive identification on a form promulgated by the director by rule by:

(a) The next of kin;

(b) The county coroner or the county coroner's designee; or

(c) An authorized person at the care facility where the deceased died.

(2) A funeral establishment is responsible for identifying and tracking human remains from the time it takes custody of human remains until the:

(a) Final disposition has occurred or the remains are returned to the person who has the right of final disposition;

(b) Human remains are released in accordance with the instructions given by the person who has the right of final disposition; or

(c) Remains are released to another funeral establishment, crematory, repository, or entity as authorized by the person who has the right of final disposition.

(3) The director shall adopt rules implementing this section that:

(a) Establish what constitutes custody;

(b) Define "care facility", "repository", and "entity";

(c) Establish who is authorized to identify human remains at a care facility for a funeral establishment; and

(d) Prescribe the minimum standards for the positive identification and chain of custody of human remains. A funeral establishment may use the establishment's own procedures if the procedures meet or exceed the minimum standards of the rule promulgated by the director.






Part 2 - Assessment of Mortuaries

§ 12-54-201. Mortuaries in cemeteries not exempt

No person, firm, association, partnership, or corporation engaged in the ownership, operation, or management of a cemetery or mausoleum in this state which is exempt from payment of general property taxes, shall, either directly or indirectly, own, manage, conduct, or operate a funeral home or mortuary in such cemetery or mausoleum, or adjacent thereto and in connection therewith, unless said cemetery or mausoleum and funeral home or mortuary is listed for assessment purposes. The attorney general, county attorney, or any interested party may maintain injunction proceedings to prevent any violation of this section.






Part 3 - Cremation

§ 12-54-301. Unlawful acts

(1) It is unlawful for a crematory:

(a) To discriminate because of race, creed, color, religion, sex, marital status, sexual orientation, or national origin in the provision of funeral services;

(b) To approve or cause the final disposition of human remains in violation of this article;

(c) To engage in a business practice that interferes with the freedom of choice of the general public to choose a funeral director, mortuary science practitioner, cremationist, embalmer, or funeral establishment;

(d) To advertise as holding a degree, a certificate of registration, a professional license, or a professional certification issued by a state, political subdivision, or agency unless the person holds such degree, registration, license, or certification and it is current and valid at the time of advertisement;

(e) To admit or permit any person to visit the crematory or preparation room during the time a body is being cremated or prepared for final disposition unless the person:

(I) Is a funeral director, mortuary science practitioner, or cremationist;

(II) Is an authorized employee of a crematory;

(III) Has the written consent of the next of kin of the deceased person or of a person having legal authority to give consent in the absence of any next of kin;

(IV) Enters by order of a court of competent jurisdiction or a peace officer level I, Ia, II, III, or IIIa;

(V) Is a student or intern enrolled in a mortuary science program;

(VI) Is a registered or licensed nurse with a medical reason to be present;

(VII) Is a licensed physician or surgeon with a medical reason to be present;

(VIII) Is a technician representing a procurement organization as defined in section 15-19-202 for purposes of an anatomical gift; or

(IX) Is the director or the director's designee;

(f) To refuse to properly and promptly release human remains to the custody of the person who has the legal right to effect the release, whether or not any costs have been paid, unless there is a good-faith dispute over who controls the right of final disposition;

(g) To cremate human remains without obtaining permission from the person with the right of final disposition;

(h) To prohibit, hinder, or restrict, or attempt to prohibit, hinder, or restrict, the following:

(I) The offering or advertising of immediate cremation, advance funeral arrangements, low-cost funerals, or low-cost cremations;

(II) Arrangements between memorial societies and funeral industry members; or

(III) A funeral service industry member from disclosing accurate information concerning funeral merchandise and services;

(i) To cremate human remains in a facility unless the facility is registered pursuant to section 12-54-303;

(j) To refuse to accept human remains that are not in a casket or to require human remains to be placed in a casket at any time;

(k) To allow a crematory operator to perform services beyond an operator's competency, training, or education;

(l) To engage in willfully dishonest conduct or commit negligence in the practice of cremation or providing for final disposition that defrauds or causes injury or is likely to defraud or cause injury.

(2) For purposes of this section only, "next of kin" shall not include any person who is arrested on suspicion of having committed, is charged with, or has been convicted of, any felony offense specified in part 1 of article 3 of title 18, C.R.S., involving the death of the deceased person. This subsection (2) shall not apply if charges are not brought, charges are brought but dismissed, or the person charged is acquitted of the alleged crime before final disposition of the deceased person's body.



§ 12-54-302. Exceptions - safe harbor

(1) If a crematory has acted in good faith, the crematory may rely on a signed statement from a person with the right of final disposition under section 15-19-106, C.R.S., that:

(a) The person knows of no document expressing the deceased person's wishes for final disposition that qualifies to direct the final disposition under section 15-19-104, C.R.S.;

(b) The person has made a reasonable effort under section 15-19-106, C.R.S., to contact each person with the right of final disposition and to learn his or her wishes; and

(c) The person knows of no objections to the final disposition.

(2) (a) (I) A crematory may dispose of cremains at the expense of the person with the right of final disposition one hundred eighty days after cremation if the person was given clear prior notice of this paragraph (a) and a reasonable opportunity to collect the cremains; the exact location of the final disposition and the costs associated with the final disposition are recorded; and the recovery of the cremains is possible. Recovery of costs is limited to a reasonable amount of the costs actually expended by the crematory.

(II) A crematory may comply with this paragraph (a) by transferring the cremated remains and the records showing the funeral establishment and the deceased's name, date of birth, and next of kin for final disposition to a facility or place normally used for final disposition if the new custodian can comply with this paragraph (a).

(III) If cremated remains are not claimed by the person with the right of final disposition within three years after cremation, a crematory may dispose of the remains in an unrecoverable manner by placing the remains in an ossuary or by scattering the remains in a dedicated cemetery, scattering garden, or consecrated ground used exclusively for these purposes.

(IV) The custodian is not liable for the loss or destruction of records required to be kept by this paragraph (a) if the loss or destruction was not caused by the custodian's negligence.

(b) If the deceased was cremated prior to July 1, 2003, and the crematory reasonably attempts to notify the person with the right of final disposition of the provisions of this subsection (2), the remains may be disposed of in accordance with this subsection (2), notwithstanding a failure to provide the notice of the provisions of this subsection (2) to the person with the right of final disposition prior to disposing of the remains.

(3) (a) This part 3 shall not apply to, nor interfere with, any custom or rite of a religious sect in the final disposition of its dead, and the members and followers of the religious sect may continue to provide memorial services for, care for, prepare, and cremate the bodies of deceased members of the religious sect if the human remains are refrigerated, frozen, or cremated within seven days after death.

(b) If human remains are refrigerated pursuant to paragraph (a) of this subsection (3), the body must be cremated within thirty days after death unless the coroner authorizes otherwise in writing. The coroner shall not permit an exception to this paragraph (b) unless the applicant can demonstrate a legitimate delay caused by unforeseen, uncontrollable circumstances or by a criminal investigation.



§ 12-54-303. Registration required

(1) Unless practicing at a registered crematory pursuant to this section, a person shall not practice as, or offer the services of, a cremationist, nor shall the crematory sell or offer to sell funeral goods and services to the public.

(2) (a) Each crematory shall register with the director using forms as determined by the director. The registration shall include the following:

(I) The specific location of the crematory;

(II) The full name and address of the designee appointed pursuant to subsection (3) of this section;

(III) The date the crematory began doing business; and

(IV) A list of each of the following services provided at each crematory location:

(A) Refrigerating or holding human remains;

(B) Transporting human remains to or from the crematory or the place of final disposition;

(C) Providing funeral goods or services to the public;

(D) Cremating human remains; and

(E) Selling preneed contracts.

(b) Each crematory registration shall be renewed, according to a schedule established by the director, in a form as determined by the director.

(c) If, after initial registration, the crematory provides a service listed in subparagraph (IV) of paragraph (a) of this subsection (2) that was not included in the initial registration, the crematory shall submit an amended registration within thirty days after beginning to provide the new service.

(d) If, after initial registration, the crematory appoints a new designee, the crematory shall submit an amended registration within thirty days after appointing the designee.

(e) The director may establish registration fees, renewal fees, and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a crematory fails to renew the registration in accordance with the schedule established by the director, the registration shall expire.

(3) Each crematory shall appoint an individual as the designee of the crematory. A designee shall:

(a) Be at least eighteen years of age;

(b) Have at least two years' experience working for a crematory;

(c) Be employed by the registered crematory that the designee represents;

(d) Have the authority within the crematory's organization to require that personnel comply with this article; and

(e) Not be designated for more than one crematory unless the additional establishment is operated under common ownership and management and no crematory is more than sixty miles from another establishment held under the same ownership conditions.

(4) The designee shall require each person employed at the crematory to demonstrate evidence of compliance with section 12-54-304. The designee shall retain the records of such evidence so long as the person is employed at the crematory.

(5) This section shall not require the registration of a nonprofit organization that only provides education or support to an individual who intends to provide for final disposition of human remains.



§ 12-54-304. Title protection

A person shall not advertise, represent, or hold oneself out as or use the title of a cremationist unless the applicant has at least five hundred hours practicing or interning as a cremationist and has cremated at least fifty human remains.



§ 12-54-305. Records and receipts

(1) The crematory shall furnish to a person who delivers human remains to the crematory a receipt, which shall be signed by both the crematory's representative and the person who delivers the human remains. The crematory shall retain a copy of the receipt in its records pursuant to subsection (3) of this section. The receipt shall include the following:

(a) The date and time of the delivery;

(b) The type of casket or alternative container that was delivered;

(c) The name of the person who delivered the human remains;

(d) The name of any business with which the person delivering the human remains is affiliated;

(e) The name of the person who received the human remains on behalf of the crematory; and

(f) The name of the decedent.

(2) Upon release of cremains, the crematory shall furnish to the person who receives the cremains a receipt, signed by both the crematory's representative and the person who receives the cremains. The crematory shall retain a copy of the receipt in its records pursuant to subsection (1) of this section. The receipt shall include the following:

(a) The date and time of the release;

(b) The name of the person to whom the cremains were released;

(c) The name of the person who released the cremains on behalf of the crematory; and

(d) The name of the decedent.

(3) A crematory shall maintain, for at least five years and available at the registered location, a permanent record of each cremation occurring at the facility and copies of the receipts required by this section.



§ 12-54-306. Limited liability

A crematory shall not be liable for any valuables delivered to the crematory if the crematory exercised reasonable care in handling and protecting the valuables.



§ 12-54-307. Standards of practice - cremating

(1) A crematory shall:

(a) Maintain a retort or crematory chamber that is operated at all times in a safe and sanitary manner;

(b) Employ reasonable care to minimize the risk of transmitting communicable diseases from human remains;

(c) Be equipped with instruments and supplies necessary to protect the health and safety of the public and employees of the crematory; and

(d) Transport human remains in a safe and sanitary manner.

(2) (a) A crematory shall not cremate human remains unless the crematory has obtained a statement containing the following from a funeral establishment, funeral director, mortuary science practitioner, or the person with the right of final disposition:

(I) The identity of the decedent;

(II) The date of death;

(III) Authorization to cremate the human remains;

(IV) The name of the person authorizing cremation and an affidavit or other document in compliance with article 19 of title 15, C.R.S., that the authorization complies with article 19 of title 15, C.R.S.;

(V) A statement that the human remains do not contain an implanted device;

(VI) The name of the person authorized to receive the cremains;

(VII) A list of items delivered to the crematory along with the human remains;

(VIII) A statement as to whether the next of kin has made arrangements for a viewing or service before cremation and the date and time of any viewing or service;

(IX) A copy of the disposition permit; and

(X) A signature of a representative of any funeral establishment or the next of kin making arrangements for cremation that the representative has no actual knowledge that contradicts any information required by this paragraph (a).

(b) A person who signs the statement required by paragraph (a) of this subsection (2) shall warrant the truthfulness of the facts contained therein. A person who signs the statement with actual knowledge to the contrary shall be civilly liable.

(3) (a) The crematory shall hold human remains in a cremation container and shall not remove the remains.

(b) The crematory shall cremate the human remains in a cremation container.

(c) A cremation container must:

(I) Be composed of materials suitable for cremation;

(II) Be able to be closed in order to provide a complete covering for the human remains;

(III) Be resistant to leaking or spilling;

(IV) Be rigid enough to handle with ease;

(V) Provide reasonable protection for the health and safety of crematory employees; and

(VI) Be used exclusively for the cremation of human remains.

(4) A crematory shall not cremate the human remains of more than one person within the same cremation chamber or otherwise commingle the cremains of multiple human remains unless the next of kin has signed a written authorization. No crematory is civilly liable for commingling the cremains of human remains if the next of kin has signed the written authorization.

(5) (a) A crematory shall use a tag to identify human remains and cremains. The tag must be verified, removed, and placed near the cremation chamber control panel prior to cremation. The tag must remain next to the cremation chamber until the cremation is complete.

(b) After cremation is complete, all of the cremains and reasonable recoverable residue shall be removed from the cremation chamber and processed as necessary. Anything other than the cremains shall be disposed of unless the next of kin authorizes otherwise.

(c) The processed cremains shall be placed in a temporary container or urn. Any cremains that do not fit within such enclosure shall be placed in a separate temporary container or urn. Each container shall be marked with the decedent's identity and the name of the crematory. If a temporary container is used, the crematory shall disclose that the temporary container should not be used for permanent storage.

(d) If cremated remains are shipped, the crematory shall use a method that employs an internal tracking system and obtains a signed receipt from the person accepting delivery.

(6) Cremains shall not be commingled with other cremains in final disposition or scattering without written authorization from the next of kin unless the disposition or scattering occurs within a dedicated cemetery or consecrated grounds used exclusively for such purposes.

(7) (a) A crematory shall not cremate human remains containing an implanted device. If the funeral establishment that had control of the human remains failed to ensure that a device was removed, the funeral establishment is responsible for removing the device.

(b) If the person authorizing cremation fails to inform the crematory of the presence of an implanted device, the person shall be solely liable for any resulting damage to the crematory.



§ 12-54-308. Custody and responsibility - rules

(1) A crematory shall not, through its managers, employees, contractors, or agents, take custody of human remains without an attestation of positive identification on a form promulgated by the director by rule by:

(a) The next of kin;

(b) The county coroner or the county coroner's designee; or

(c) An authorized person at the care facility where the deceased died.

(2) A crematory is responsible for identifying and tracking human remains from the time it takes custody of human remains until the:

(a) Final disposition has occurred or the remains are returned to the person who has the right of final disposition;

(b) Human remains are released in accordance with the instructions given by the person who has the right of final disposition; or

(c) Remains are released to a funeral establishment, another crematory, repository, or entity as authorized by the person who has the right of final disposition.

(3) The director shall adopt rules implementing this section that:

(a) Establish what constitutes custody;

(b) Define "care facility", "repository", and "entity";

(c) Establish who is authorized to identify human remains at a care facility for a funeral establishment; and

(d) Prescribe the minimum standards for the positive identification and chain of custody of human remains. A crematory may use the crematory's own procedures if the procedures meet or exceed the minimum standards of the rule promulgated by the director.






Part 4 - Administration

§ 12-54-401. Powers and duties of the director - rules

(1) The director may deny, suspend, refuse to renew, issue a letter of admonition or confidential letter of concern to, revoke, place on probation, or limit the scope of practice of the registration of a funeral establishment or crematory under this article that has:

(a) Filed an application with the director containing material misstatements of fact or has omitted any disclosure required by this article;

(b) Had a registration issued by Colorado, or an equivalent license, registration, or certification issued by another state, to practice mortuary science or to embalm or cremate human remains revoked; or

(c) Violated this article or any rule of the director adopted under this article.

(2) (a) The director may deny or revoke a registration if the funeral establishment, crematory, or the designee thereof has been convicted of a felony related to another activity regulated under this article or a felony of moral turpitude. The director shall promptly notify the funeral establishment or crematory of such revocation.

(b) A crematory or funeral establishment whose registration has been revoked shall not be eligible for a registration for two years after the effective date of the revocation.

(3) The director may investigate the activities of a funeral establishment or crematory upon his or her own initiative or upon receipt of a complaint or a suspected or alleged violation of this article.

(4) The director or an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., shall conduct disciplinary hearings concerning a registration issued under this article. Such hearings shall conform to article 4 of title 24, C.R.S.

(5) (a) The director or an administrative law judge may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing or investigation conducted by the director or an administrative law judge.

(b) Upon failure of a witness to comply with a subpoena or service of process, the district court of the county in which the subpoenaed witness resides or conducts business may issue an order requiring the witness to appear before the director or administrative law judge and produce the relevant papers, books, records, documentary evidence, testimony, or materials in question. Failure to obey the order of the court may be punished as a contempt of court. The director or an administrative law judge may apply for such order.

(6) The director shall keep records of registrations and disciplinary proceedings. The records kept by the director shall be open to public inspection in a reasonable time and manner determined by the director.

(7) When the director or administrative law judge deems it appropriate and useful, the director or administrative law judge may consult with or obtain a written opinion from an appropriate professional organization or association of businesses who offer services requiring registration under this article for the purpose of investigating possible violations or weighing the appropriate standard of care to be applied to specific events or the facts in a hearing being held under this article.

(8) (a) The director may promulgate reasonable rules necessary to implement this section, sections 12-54-110, 12-54-111, 12-54-303, and 12-54-304, and this part 4.

(b) Before promulgating rules, the director shall seek input and advice from a person, or any state professional organization of persons, offering services that require registration pursuant to this article.

(c) Before promulgating rules, the director may seek input and advice from a consumer representative who advocates for consumers affected by this article.



§ 12-54-402. Fees

(1) The director shall establish and collect the fees for a registration issued under this article pursuant to section 24-34-105, C.R.S.

(2) All fees collected by the director shall be transmitted to the state treasurer, who shall credit the same pursuant to section 24-34-105, C.R.S., and the general assembly shall make annual appropriations for expenditures of the director required to perform his or her duties under this article, which expenditures shall be made from such appropriations upon vouchers and warrants drawn pursuant to law. The division shall employ, subject to section 13 of article XII of the state constitution, such clerical or other assistants as are necessary for the proper performance of its work.



§ 12-54-403. Immunity

The director, any member of the director's staff, any person acting as a witness or consultant to the director, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action for acts occurring while acting within the scope of the person's capacity as director, staff, consultant, witness, or complainant respectively, if the person was acting in good faith, made a reasonable effort to obtain the facts of the matter as to which the person acted, and acted in the reasonable belief that the action taken was warranted by the facts. A person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil liability that may result from such participation.



§ 12-54-404. Letters of concern

The director may issue and send a confidential letter of concern to the funeral establishment or crematory when a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, the complaint should be dismissed, but the director has noticed indications of possible errant conduct by the funeral establishment or crematory that could lead to serious consequences if not corrected.



§ 12-54-405. Letters of admonition - funeral homes and crematories

(1) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action by the director but that should not be dismissed as being without merit, a letter of admonition may be issued and sent to a person by certified mail.

(2) When a letter of admonition is sent by the director, the subject shall be advised of the right to request that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based. The subject shall make the request in writing within twenty days after receipt of the letter.

(3) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.



§ 12-54-406. Cease-and-desist orders - procedure

(1) (a) If it appears to the director, based upon credible evidence as presented in a written complaint, that a person is acting in a manner that creates an imminent threat to the health and safety of the public, or a person is acting or has acted without the required registration, the director may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unauthorized practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (1), the respondent may request a hearing on the question of whether the alleged acts or practices have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) If it appears to the director, based upon credible evidence as presented in a written complaint, that a person has violated this article or rules promulgated under this article, then, in addition to any specific powers granted pursuant to this article, the director may issue to such person an order to show cause as to why the director should not issue a final order directing such person to cease and desist from such violations.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) shall be promptly notified by the director of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (2) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (2). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) does not appear at the hearing, the director may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (2) and such other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required registration or has engaged in acts or practices constituting violations of this article or rules promulgated under this article, a final cease-and-desist order may be issued, directing such person to cease and desist from further violations.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (2), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order shall be effective when issued and shall be a final order for purposes of judicial review.

(3) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged in an act or practice constituting a violation of this article, a rule promulgated pursuant to this article, an order issued pursuant to this article, or an act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with the person.

(4) If a person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(5) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order.



§ 12-54-407. Civil penalty - fine

(1) On motion of the director, the court may impose a civil penalty of not more than one thousand dollars for a violation of this article or a rule promulgated under this article. The penalty shall be transmitted to the state treasurer and credited to the general fund.

(2) In addition to any other penalty that may be imposed pursuant to this section, a funeral establishment or crematory violating this article or a rule promulgated pursuant to this article may be fined no less than one hundred dollars and no more than five thousand dollars for each violation proven by the director. All fines collected pursuant to this subsection (2) shall be transferred to the state treasurer, who shall credit such moneys to the general fund.



§ 12-54-408. Enforcement - injunctions

(1) The director may forward to a district attorney or a state or federal law enforcement agency any information concerning possible violations of statute or rule under this article committed by any person or complaints filed against a funeral director, mortuary science practitioner, cremationist, or embalmer.

(2) The director may request that an action be brought in the name of the people of the state of Colorado by the attorney general or the district attorney of the district in which the violation is alleged to have occurred to enjoin a person from engaging in or continuing the violation or from doing any act that furthers the violation. In such an action, an order or judgment may be entered awarding such preliminary or final injunction as is deemed proper by the court. The notice, hearing, or duration of an injunction or restraining order shall be made in accordance with the Colorado rules of civil procedure.



§ 12-54-409. Deferment prohibited

When a complaint or an investigation discloses misconduct that, in the opinion of the director, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.



§ 12-54-410. Repeal

Sections 12-54-110, 12-54-111, 12-54-303, and 12-54-304 and this part 4 are repealed, effective July 1, 2024. Prior to such repeal, the regulation of persons registered to practice cremation and mortuary science shall be reviewed pursuant to section 24-34-104, C.R.S.









Article 55 - Notaries Public

Part 1 - General Provisions

§ 12-55-101. Short title

This part 1 shall be known and may be cited as the "Notaries Public Act".



§ 12-55-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Attested" means subscribed, signed, acknowledged, sworn to, affirmed, certified, verified, or attested to and includes other words and phrases that have a substantially similar meaning.

(2) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(3) "Electronic record" means a record containing information that is created, generated, sent, communicated, received, or stored by electronic means.

(4) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.

(5) "Facsimile" means any copy, photocopy, facsimile, replica, or other reproduction of a document.

(6) "Misdemeanor involving dishonesty" means a violation of, or a conspiracy to violate, a civil or criminal law involving fraud, dishonesty, bribery, perjury, larceny, theft, robbery, extortion, forgery, counterfeiting, embezzlement, misappropriation of property, or any other offense adversely affecting such person's fitness to serve as a notary public.

(7) "Notarial acts" means those acts that a notary public is empowered to perform pursuant to section 12-55-110 (1).

(8) "Notarization" means the performance of a notarial act.

(9) "Notary" or "notary public" means any individual appointed and commissioned to perform notarial acts.



§ 12-55-102.5. Disposition of fees

(1) The secretary of state shall collect all fees pursuant to this article in the manner required by section 24-21-104 (3), C.R.S., and shall transmit them to the state treasurer, who shall credit the same to the department of state cash fund created in section 24-21-104 (3)(b), C.R.S.

(2) The general assembly shall make annual appropriations from the department of state cash fund for expenditures of the secretary of state incurred in the performance of the secretary of state's duties under this article.

(3) and (4) (Deleted by amendment, L. 2012.)

(5) Repealed.



§ 12-55-103. Appointment - terms

Upon application pursuant to this part 1, the secretary of state may appoint and commission individuals as notaries public for a term of four years, unless said commission is revoked as provided in section 12-55-107. An applicant who has been denied appointment and commission may appeal such decision pursuant to article 4 of title 24, C.R.S. The secretary of state shall promptly notify the applicant in writing of such denial.



§ 12-55-103.5. Training - rules

(1) The office of the secretary of state may enter into a contract with a private contractor or contractors to conduct notary training programs. The contractor or contractors may charge a fee for any such training program.

(2) The office of the secretary of state may promulgate rules to require notaries public to complete a training program.



§ 12-55-104. Application - rules

(1) Every applicant for appointment and commission as a notary public shall complete an application form furnished by the secretary of state to be filed with the secretary of state, stating:

(a) That the applicant is a resident of Colorado who is at least eighteen years of age;

(b) That the applicant is able to read and write the English language;

(c) The addresses and telephone numbers of the applicant's business and residence in this state;

(d) That the applicant's commission as a notary public has never been revoked;

(e) That the applicant has not been convicted of a felony or, in the prior five years, a misdemeanor that disqualifies him or her from being a notary public pursuant to section 12-55-107 (1)(b).

(2) The application shall include a sample of the applicant's official signature, the applicant's typed legal name, and the affirmation as provided in section 12-55-105.

(3) Subject to subsection (2) of this section, the secretary of state shall ensure, at the earliest practicable time, that an application pursuant to this article may be delivered electronically. All such applications shall be stored by the secretary of state in a medium that is retrievable by the secretary of state in perceivable form.

(4) On and after July 1, 2009, the secretary of state shall verify the lawful presence in the United States of each applicant through the verification process outlined in section 24-76.5-103 (4), C.R.S.

(5) In accordance with section 24-21-111 (1), C.R.S., the secretary of state may require, at the secretary of state's discretion, the application required by this section, and any renewal of the application, to be made by electronic means designated by the secretary of state. The secretary of state may promulgate rules for use of the electronic filing system in accordance with article 4 of title 24, C.R.S.

(6) In accordance with section 42-1-211, C.R.S., the department of state and the department of revenue shall allow for the exchange of information between the systems used by the departments to collect information on legal names and signatures of all applicants for driver's licenses or state identification cards.



§ 12-55-105. Applicant's affirmation

Every applicant for appointment and commission as a notary public shall take the following affirmation in the presence of a person qualified to administer an affirmation in this state:

"I, (name of applicant) solemnly affirm, under the penalty of perjury in the second degree, as defined in section 18-8-503, Colorado Revised Statutes, that I have carefully read the notary law of this state, and, if appointed and commissioned as a notary public, I will faithfully perform, to the best of my ability, all notarial acts in conformance with the law.

(signature of applicant)

Subscribed and affirmed before me this day of, 20.

(official signature and seal of person qualified to administer affirmation)."



§ 12-55-106.5. Notary's electronic signature - secretary of state

(1) In every instance, the electronic signature of a notary public shall contain or be accompanied by the following elements, all of which shall be immediately perceptible and reproducible in the electronic record to which the notary's electronic signature is attached: The notary's name; the words "NOTARY PUBLIC" and "STATE OF COLORADO"; a document authentication number issued by the secretary of state; and the words "my commission expires" followed by the expiration date of the notary's commission. A notary's electronic signature shall conform to any standards promulgated by the secretary of state.

(2) The secretary of state shall promulgate rules necessary to establish standards, procedures, practices, forms, and records relating to a notary's electronic signature.

(3) To the extent the provisions of this part 1 differ from the requirements of the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., the provisions of this part 1 are intended to modify, limit, or supersede the requirements of such act, as provided for in section 7002 (a) of such act.



§ 12-55-107. Revocation of commission

(1) The secretary of state or the secretary of state's designee may deny the application of any person for appointment or reappointment or take disciplinary or nondisciplinary action against a notary public if the notary public:

(a) Submits an application for commission and appointment that contains substantial and material misstatement or omission of fact;

(b) Is convicted of official misconduct under this part 1 or any felony or, in the prior five years, a misdemeanor involving dishonesty;

(c) Fails to exercise the powers or perform the duties of a notary public in accordance with this part 1;

(d) Knowingly uses false or misleading advertising in which such notary represents that such notary has powers, duties, rights, or privileges that such notary does not possess by law;

(e) Is found by a court of this state to have engaged in the unauthorized practice of law;

(f) Ceases to fulfill the requirements applicable to such notary's most recent appointment;

(g) Notarizes any blank document;

(h) Knowingly uses false or misleading advertising to represent a level of authority not permitted to a notary public by law;

(i) Fails to comply with any term of suspension imposed under this section; or

(j) Performs any notarial act when the notary public's commission is suspended.

(1.5) Whenever the secretary of state or the secretary of state's designee believes that a violation of this article has occurred, the secretary of state or the secretary of state's designee may investigate any such violation. The secretary of state or the secretary of state's designee may also investigate possible violations of this article upon a signed complaint from any person.

(2) For the purposes of this section, disciplinary action may include the following:

(a) Revocation of the notary public's commission;

(b) Suspension of the notary public's commission for a specified period of time, or until the fulfillment of a condition, such as notary retraining, or both.

(2.5) For the purposes of this section, nondisciplinary action includes the issuance of a letter of admonition, which may be placed in the notary public's file. The secretary of state or the secretary of state's designee may issue a letter of admonition to a notary public when a complaint or investigation results in a finding of misconduct that, in the secretary of state's discretion, does not warrant initiation of a disciplinary proceeding.

(3) After a notary public receives notice from the secretary of state or the secretary of state's designee that such notary's commission has been revoked, and unless such revocation has been enjoined, such notary shall immediately send or have delivered to the secretary of state such notary's journal of notarial acts, all other papers and copies relating to such notary's notarial acts, and such notary's official seal.

(4) A person whose notary commission has been revoked pursuant to this part 1 may not apply for or receive a commission and appointment as a notary.



§ 12-55-108. Reappointment - failure to be reappointed

Every notary public, before or at the expiration of the notary's commission, may submit an application for reappointment along with only the information and documentation necessary to reflect any changes to the information submitted in the notary's original application, filed pursuant to sections 12-55-104 and 12-55-105, for the initial application. The secretary of state shall then determine whether or not to reappoint the person as a notary public. If the secretary of state determines not to reappoint the applicant, the applicant may appeal the determination pursuant to article 4 of title 24, C.R.S.



§ 12-55-109. Certificate of appointment - recording

(1) If a person meets the application requirements of sections 12-55-104 and 12-55-105, the secretary of state may issue a certificate of authority qualifying the person as a notary public. The certificate must state the date of expiration of the commission and any other fact concerning the notary public that is required by the laws of this state.

(2) A notary public may record his or her certificate of authority in any county of this state and, after the recording, the county clerk and recorder of the county may issue a certificate that the person is a notary public, the date of expiration of his or her commission, and any other fact concerning the notary public that is required by the laws of this state.

(3) A notary public may exhibit to the judge or clerk of any court of record his or her certificate of authority, and the judge or clerk may thereupon issue a certificate that the person is a notary public, the date of expiration of his or her commission, and any other fact concerning the notary that is required by the laws of this state.



§ 12-55-110. Powers and limitations

(1) Every notary public is empowered to:

(a) Take acknowledgments and other unsworn statements, proof of execution, and attest documents and electronic records;

(b) Administer oaths and affirmations;

(c) Give certificates or other statements as to a notarial act performed by such notary. Such acts shall include, but are not limited to, the giving of certificates as to, or certified copies of, any record or other document relating to a notarial act performed by such notary and certifying that a copy of a document is a true copy of another document or that a facsimile is a true facsimile of another document in accordance with section 12-55-120.

(d) Take depositions, affidavits, verifications, and other sworn testimony or statements;

(d.5) Perform any other act that is recognized or otherwise given effect under the law, rules, or regulations of another jurisdiction, including the United States, provided such other law, rule, or regulation authorizes a notary in this state to perform such act. However, no notary is empowered to perform an act under this paragraph (d.5) if such performance is prohibited by the law, rules, or regulations of this state.

(e) Perform any other act authorized by law, rules, or regulations;

(f) Present and give notice of dishonor and protest notes and other negotiable instruments as provided in part 5 of article 3 of title 4, C.R.S., or the corresponding laws of another jurisdiction.

(2) A notary public who has a disqualifying interest in a transaction may not legally perform any notarial act in connection with such transaction. For the purposes of this section, a notary public has a disqualifying interest in a transaction in connection with which notarial services are requested if he:

(a) May receive directly, and as a proximate result of the notarization, any advantage, right, title, interest, cash, or property exceeding in value the sum of any fee properly received in accordance with this part 1; or

(b) Is named, individually, as a party to the transaction.

(3) In no case shall a notary public notarize any blank document.

(4) No notary shall sign a certificate or other statements as to a notarial act to the effect that a document or any part thereof was attested by an individual, unless:

(a) Such individual has attested such document or part thereof while in the physical presence of such notary; and

(b) Such individual is personally known to such notary as the person named in the certificate, statement, document, or part thereof, or such notary receives satisfactory evidence that such individual is the person so named. For purposes of this paragraph (b), "satisfactory evidence" includes but is not limited to the sworn statement of a credible witness who personally knows such notary and the individual so named, or a current identification card or document issued by a federal or state governmental entity containing a photograph and signature of the individual who is so named.



§ 12-55-110.3. Advertisements for services - unauthorized practice of law - prohibited conduct - penalties

(1) (a) A notary public who is not a licensed attorney in the state of Colorado and who advertises, including by signage, his or her services in a language other than English shall include in the advertisement the following notice, both in English and in the language of the advertisement:

I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN THE STATE OF COLORADO AND I MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE. I AM NOT AN IMMIGRATION CONSULTANT, NOR AM I AN EXPERT ON IMMIGRATION MATTERS.--- IF YOU SUSPECT FRAUD, YOU MAY CONTACT THE COLORADO ATTORNEY GENERAL'S OFFICE OR THE COLORADO SUPREME COURT.

(b) All written advertisements shall include the language exactly as written in paragraph (a) of this subsection (1). Such language shall be clearly visible. Oral advertisements or solicitations, including those on radio or television, shall contain the same message but shall not be required to use the exact language.

(2) A notary public who advertises in a language other than English shall post a list of fees permitted by law for notarial services. Such list shall be written in English and in the language of the advertisement and shall be posted in a highly visible location at the notary's place of business. Such list shall include the notice included in paragraph (a) of subsection (1) of this section.

(3) (a) A notary public who is not a licensed attorney in the state of Colorado shall not represent or advertise himself or herself as an immigration consultant or an expert on immigration matters.

(b) A notary public who is not an attorney licensed to practice law in Colorado is prohibited from:

(I) Providing any service that constitutes the unauthorized practice of law;

(II) Stating or implying that he or she is an attorney licensed to practice law in this state;

(III) Soliciting or accepting compensation to prepare documents for or otherwise represent the interest of another in a judicial or administrative proceeding, including a proceeding relating to immigration to the United States, United States citizenship, or related matters;

(IV) Soliciting or accepting compensation to obtain relief of any kind on behalf of another from any officer, agency, or employee of the state of Colorado or of the United States;

(V) Using the phrase "notario" or "notario publico" to advertise the services of a notary public, whether by sign, pamphlet, stationery, or other written communication or by radio, television, or other nonwritten communication; or

(VI) Engaging in conduct that constitutes a deceptive trade practice pursuant to section 6-1-727, C.R.S.

(4) Knowing and willful violation of the provisions of this section shall constitute a deceptive trade practice pursuant to section 6-1-105, C.R.S., and shall also constitute official misconduct pursuant to section 12-55-116.



§ 12-55-110.5. Accommodation of physical limitations

(1) A notary public may certify as to the subscription or signature of an individual when it appears that such individual has a physical limitation that restricts such individual's ability to sign by writing or making a mark, pursuant to the following:

(a) The name of an individual may be signed, or attached electronically in the case of an electronic record, by another individual other than the notary public at the direction and in the presence of the individual whose name is to be signed and in the presence of the notary public.

(b) The words "Signature written by" or "Signature attached by" in the case of an electronic record, "(name of individual directed to sign or directed to attach) at the direction and in the presence of (name as signed) on whose behalf the signature was written" or "attached electronically" in the case of an electronic record, or words of substantially similar effect shall appear under or near the signature.

(2) A notary public may use signals or electronic or mechanical means to take an acknowledgment from, administer an oath or affirmation to, or otherwise communicate with any individual in the presence of such notary public when it appears that such individual is unable to communicate verbally or in writing.



§ 12-55-111. Journal

(1) Every notary public shall keep a journal of every notarial act of the notary and, if required, give a certified copy of or a certificate as to any such journal or any of the notary's acts, upon payment of the notary's fee.

(2) For each notarial act, a notary's journal shall contain the following information:

(a) The type and date of the notarial act;

(b) The title or type of document or proceeding that was notarized and the date of such document or proceeding, if different than the date of the notarization;

(c) The name of each person whose oath, affirmation, acknowledgment, affidavit, declaration, deposition, protest, verification, or other statement is taken;

(d) The signature and address of each person whose oath, affirmation, acknowledgment, affidavit, declaration, deposition, protest, verification, or other statement is taken;

(e) The signature, printed name, and address of each witness to the notarization;

(e.5) (Deleted by amendment, L. 2004, p. 1371, § 5, effective May 28, 2004.)

(f) Any other information the notary considers appropriate to record that concerns the notarial act.

(3) (a) Subsection (1) of this section shall not apply to any document or electronic record where the original or a copy of such document or electronic record contains the information otherwise required to be entered in the notary's journal and such original or copy or electronic record is retained by the notary's firm or employer in the regular course of business.

(b) Notwithstanding any provision of this subsection (3) to the contrary, no firm, employer, or professionally licensed person shall prohibit an employee who is a notary from maintaining a journal of his or her notarial acts in the regular course of business of such firm, employer, or professionally licensed person.

(c) For purposes of this subsection (3), "firm" includes but is not limited to an office where the business of a real estate broker, lawyer, title insurance company, title insurance agent, or other licensed professional is regularly carried on and the records of such business are regularly maintained.

(4) Except as otherwise exempted by paragraph (a) of subsection (3) of this section or by another law of this state, for each electronic record or document signed by the notary public, the notary public shall record the document authentication number issued by the secretary of state for each document authenticated in the journal pursuant to this section.



§ 12-55-112. Official signature - rubber stamp seal - seal embosser - notary's electronic signature

(1) At the time of notarization, a notary public shall sign his or her official signature on every notary certificate or, in the case of an electronic record, a notary public shall affix his or her electronic signature.

(2) Under or near his or her official signature on every notary certificate, a notary public shall clearly and legibly stamp his or her official seal. The official notary seal must be rectangular. The official notary seal shall contain only the outline of the seal and the following information contained within the outline of the seal:

(a) The printed legal name of the notary;

(b) The notary's identification number, the notary's commission expiration date, the words "STATE OF COLORADO"; and

(c) The words "NOTARY PUBLIC".

(2.3) The fact that a notary attests to an instrument relating to real property by affixing a notary seal that is not in compliance with this section does not render the instrument or the attestation invalid or ineffective, nor does it render a title unmarketable.

(2.5) A notary who obtained an official seal before August 8, 2012, may continue to use his or her seal until renewal of his or her notary commission.

(3) Repealed.

(4) A notary public shall not provide, keep, or use a seal embosser.

(4.5) In the case of notarization of an electronic record, the application of a notary's electronic signature in lieu of a handwritten signature and rubber stamp seal is sufficient. A notary shall not use an electronic signature unless:

(a) The notary uses a journal if maintaining the journal is required by section 12-55-111; and

(b) The notary attaches to the document a document authentication number issued by the secretary of state.

(5) The illegibility of any of the information required by this section does not affect the validity of a document or transaction.

(6) For purposes of this section, "notary certificate" means a certificate or other statement of a notary relating to a notarial act performed by the notary.



§ 12-55-113. Lost journal or official seal

Every notary public shall send or have delivered notice to the secretary of state within thirty days after the notary loses or misplaces such notary's journal of notarial acts, or official seal, or the notary becomes aware that any other person has electronic control of his or her electronic signature. The fee payable to the secretary of state for recording notice of a lost journal, or seal, or that another person has electronic control of a notary's electronic signature shall be determined and collected pursuant to section 24-21-104 (3), C.R.S.



§ 12-55-114. Change of name or address

(1) Every notary public shall notify the secretary of state within thirty days after he or she changes his or her name, business address, or residential address. In the case of a name change, the notary public shall include a sample of the notary's handwritten official signature on the notice. Pursuant to section 24-21-104 (3), C.R.S., the secretary of state shall determine the amount of, and collect, the fee, payable to the secretary of state, for recording notice of change of name or address.

(2) (Deleted by amendment, L. 2012.)



§ 12-55-115. Death - resignation - removal from state

(1) If a notary public dies during the term of the notary's appointment, the notary's heirs or personal representative, as soon as reasonably possible after the notary's death, shall send or have delivered to the secretary of state the deceased notary's journal of notarial acts and the notary's seal, if available.

(2) If a notary public no longer desires to be a notary public or has ceased to have a business or residence address in this state, the notary shall send or have delivered to the secretary of state a letter of resignation, the notary's journal of notarial acts, and all other papers and copies relating to the notary's notarial acts, including the notary's seal. The notary's commission shall thereafter cease to be in effect.



§ 12-55-116. Official misconduct by a notary public - liability of notary or surety

(1) A notary public who knowingly and willfully violates the duties imposed by this part 1 commits official misconduct and is guilty of a class 2 misdemeanor.

(2) A notary public and the surety or sureties on his bond are liable to the persons involved for all damages proximately caused by the notary's official misconduct.

(3) Nothing in this article shall be construed to deny a notary public the right to obtain a surety bond or insurance on a voluntary basis to provide coverage for liability.



§ 12-55-117. Willful impersonation

Any person who acts as, or otherwise willfully impersonates, a notary public while not lawfully appointed and commissioned to perform notarial acts is guilty of a class 2 misdemeanor.



§ 12-55-118. Wrongful possession of journal or seal

Any person who unlawfully possesses and uses a notary's journal, an official seal, a notary's electronic signature, or any papers, copies, or electronic records relating to notarial acts is guilty of a class 3 misdemeanor.



§ 12-55-119. Affirmation procedures - form

(1) If an affirmation is to be administered by the notary public in writing, the person taking the affirmation shall sign his name thereto, and the notary public shall write or print under the text of the affirmation the fact that the document has been subscribed and affirmed, or sworn to before me in the county of , state of Colorado, this day of, 20.

(official signature, seal, and commission expiration date of notary).

(2) If an affirmation is to be administered by the notary public in an electronic record, the person taking the affirmation shall attach his or her electronic signature thereto. Within the affirmation, the notary shall add the fact that the document has been subscribed and affirmed, or sworn to before me in the county of , state of Colorado, this day of, 20.

(notary's electronic signature).



§ 12-55-120. Certified facsimiles of documents - procedure and form

(1) A notary public may certify a facsimile of a document if the original of the document is exhibited to him, together with a signed written request stating that:

(a) A certified copy or facsimile of the document cannot be obtained from the office of any clerk and recorder of public documents or custodian of documents in this state; and

(b) The production of a facsimile, preparation of a copy, or certification of a copy of the document does not violate any state or federal law.

(2) The certification of a facsimile shall be substantially in the following form:

"State of , County (or City) of , I, (name of notary), a Notary Public in and for said state, do certify that on (date), I carefully compared with the original the attached facsimile of (type of document) and the facsimile I now hold in my possession. They are complete, full, true, and exact facsimiles of the document they purport to reproduce.

(official signature, official seal, and commission expiration date of notary)."



§ 12-55-121. Fees

(1) The fees of notaries public may be, but shall not exceed, five dollars for each document attested by a person before a notary, except as otherwise provided by law. The fee for each such document shall include the following incidental services of such notary:

(a) Receiving evidence of such person's identity as enumerated in section 12-55-110 (4);

(b) Administering an oath or affirmation to such person; and

(c) Signing and sealing a certificate or statement of such notary that is included in or attached to such document and evidences that the document was attested before such notary.

(2) In lieu of the fee authorized in subsection (1) of this section, a notary public may charge a fee, not to exceed ten dollars, for the notary's electronic signature.



§ 12-55-122. Applicability

This part 1 shall apply to all applications, both new and for reappointment, submitted to the office of secretary of state on or after July 1, 1981. Nothing in this part 1 shall be construed to revoke any notary public commission existing on July 1, 1981.



§ 12-55-123. Repeal of article

This article is repealed, effective July 1, 2018. Prior to such repeal, the appointment function of the secretary of state shall be reviewed as provided for in section 24-34-104, C.R.S.



§ 12-55-124. Repeal of part

This part 1 is repealed, effective July 1, 2018.






Part 2 - Uniform Recognition of Acknowledgments

§ 12-55-201. Short title

This part 2 shall be known and may be cited as the "Uniform Recognition of Acknowledgments Act".



§ 12-55-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Notarial acts" means acts which the laws and regulations of this state authorize notaries public of this state to perform, including, but not limited to, the administering of oaths and affirmations, taking proof of execution and acknowledgments of instruments, and attesting documents.



§ 12-55-203. Recognition of notarial acts performed outside this state

(1) Notarial acts may be performed outside this state for use in this state with the same effect as if performed by a notary public of this state by the following persons authorized pursuant to the laws and regulations of other governments, in addition to any other person authorized by the laws and regulations of this state:

(a) A notary public authorized to perform notarial acts in the place in which the act is performed;

(b) A judge, clerk, or deputy clerk of any court of record in the place in which the notarial act is performed;

(c) An officer of the foreign service of the United States, a consular agent, or any other person authorized by regulation of the United States department of state to perform notarial acts in the place in which the act is performed;

(d) A commissioned officer in active service with the armed forces of the United States and any other person authorized by regulation of the armed forces to perform notarial acts if the notarial act is performed for one of the following or his dependents: A merchant seaman of the United States, a member of the armed forces of the United States, or any other person serving with or accompanying the armed forces of the United States; or

(e) Any other person authorized to perform notarial acts in the place in which the act is performed.



§ 12-55-204. Authentication of authority of officer

(1) If the notarial act is performed by any of the persons described in section 12-55-203 (1)(a) to (1)(d), other than a person authorized to perform notarial acts by the laws or regulations of a foreign country, the signature, rank, or title and serial number, if any, of the person are sufficient proof of the authority of a holder of that rank or title to perform the act. Further proof of his authority is not required.

(2) If the notarial act is performed by a person authorized by the laws or regulations of a foreign country to perform the act, there is sufficient proof of the authority of that person to act if:

(a) Either a foreign service officer of the United States resident in the country in which the act is performed or a diplomatic or consular officer of the foreign country resident in the United States certifies that a person holding that office is authorized to perform the act;

(b) Either the official seal of the person performing the notarial act is affixed to the document, or, in the case of an electronic record, such information that is required in lieu of a notary seal by the laws of the place granting notarial authority to the person performing the notarial act is attached to or logically associated with the document; or

(c) The title and indication of authority to perform notarial acts of the person appears either in a digest of foreign law or in a list customarily used as a source of such information.

(3) If the notarial act is performed by a person other than one described in subsections (1) and (2) of this section, there is sufficient proof of the authority of that person to act if the clerk of a court of record in the place in which the notarial act is performed certifies to the official character of that person and to his authority to perform the notarial act.

(4) The signature and title of the person performing the act are prima facie evidence that he is a person with the designated title and that the signature is genuine.



§ 12-55-205. Certificate of person taking acknowledgment

(1) The person taking an acknowledgment shall certify that:

(a) The person acknowledging appeared before him and acknowledged he executed the instrument; and

(b) The person acknowledging was known to the person taking the acknowledgment or that the person taking the acknowledgment had satisfactory evidence that the person acknowledging was the person described in and who executed the instrument.



§ 12-55-206. Recognition of certificate of acknowledgment

(1) The form of a certificate of acknowledgment used by a person whose authority is recognized under section 12-55-203 shall be accepted in this state if:

(a) The certificate is in a form prescribed by the laws or regulations of this state; or

(b) The certificate is in a form prescribed by the laws or regulations applicable in the place in which the acknowledgment is taken; or

(c) The certificate contains the words "acknowledged before me", or their substantial equivalent.



§ 12-55-207. Certificate of acknowledgment

(1) "Acknowledged before me" means:

(a) That the person acknowledging appeared before the person taking the acknowledgment; and

(b) That he acknowledged he executed the instrument; and

(c) That, in the case of:

(I) A natural person, he executed the instrument for the purposes therein stated;

(II) A corporation, the officer or agent acknowledged he held the position or title set forth in the instrument and certificate, he signed the instrument on behalf of the corporation by proper authority, and the instrument was the act of the corporation for the purpose therein stated;

(III) A partnership, the partner or agent acknowledged he signed the instrument on behalf of the partnership by proper authority and he executed the instrument as the act of the partnership for the purposes therein stated;

(IV) A person acknowledging as principal by an attorney in fact, he executed the instrument by proper authority as the act of the principal for the purposes therein stated;

(V) A person acknowledging as a public officer, trustee, administrator, guardian, or other representative, he signed the instrument by proper authority and he executed the instrument in the capacity and for the purposes therein stated; and

(d) That the person taking the acknowledgment either knew or had satisfactory evidence that the person acknowledging was the person named in the instrument or certificate.



§ 12-55-208. Short forms of acknowledgment

(1) The forms of acknowledgment set forth in this section may be used and are sufficient for their respective purposes under any law of this state. The forms shall be known as "Statutory Short Forms of Acknowledgment" and may be referred to by that name. The authorization of the following forms does not preclude the use of other forms:

(a) For an individual acting in his own right:

"State of .........

County of .........

The foregoing instrument was acknowledged before me this (date) by (name of person acknowledged).

(signature of person taking acknowledgment)

(title or rank)

(serial number, if any)";

(b) For a corporation:

"State of .........

County of .........

The foregoing instrument was acknowledged before me this (date) by (name of officer or agent, title of officer or agent) of (name of corporation acknowledging) a (state or place of incorporation, corporation, on behalf of the corporation.

(signature of person taking acknowledgment)

(title or rank)

(serial number, if any)";

(c) For a partnership:

"State of .........

County of .........

The foregoing instrument was acknowledged before me this (date) by (name of acknowledging partner or agent), partner (or agent) on behalf of (name of partnership), a partnership.

(signature of person taking acknowledgment)

(title or rank)

(serial number, if any)";

(d) For an individual acting as principal by an attorney in fact:

"State of .........

County of ...........

The foregoing instrument was acknowledged before me this (date) by (name of attorney-in-fact) as attorney in fact on behalf of (name of principal).

(signature of person taking acknowledgment)

(title or rank)

(serial number, if any)";

(e) By any public officer, trustee, or personal representative:

"State of .........

County of .........

The foregoing instrument was acknowledged before me this (date) by (name and title of position).

(signature of person taking acknowledgment)

(title or rank)

(serial number, if any)".



§ 12-55-209. Acknowledgments not affected by this part 2

A notarial act performed prior to July 1, 1969, is not affected by this part 2. This part 2 provides an additional method of proving notarial acts. Nothing in this part 2 diminishes or invalidates the recognition accorded to notarial acts by other laws or regulations of this state.



§ 12-55-210. Uniformity of interpretation

This part 2 shall be so interpreted as to make uniform the laws of those states which enact it.



§ 12-55-211. Seals

Whenever any law, rule, or regulation requires the use of a seal, it shall be sufficient that a rubber stamp with a facsimile affixed thereon of the seal required to be used is placed or stamped upon the document requiring the seal with indelible ink or, in the case of an electronic record, attachment of such information that is required in lieu of a notary seal by the laws of the place granting notarial authority to the person performing the notarial act shall be sufficient in lieu of any other form of notary seal.



§ 12-55-212. Repeal of part

This part 2 is repealed, effective July 1, 2018.






Part 3 - Uniform Unsworn Foreign Declarations Act

§ 12-55-301. Short title

The short title of this part 3 is the "Uniform Unsworn Declarations Act".



§ 12-55-302. Definitions

In this part 3:

(1) "Boundaries of the United States" means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

(2) "Law" includes the federal or a state constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order, and an administrative rule, regulation, or order.

(3) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(4) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process.

(5) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(6) "Sworn declaration" means a declaration in a signed record given under oath. The term includes a sworn statement, verification, certificate, and affidavit.

(7) "Unsworn declaration" means a declaration in a signed record that is not given under oath, but is given under penalty of perjury.



§ 12-55-303. Applicability

This part 3 applies to an unsworn declaration by a declarant who at the time of making the declaration is physically located within or outside the boundaries of the United States whether or not the location is subject to the jurisdiction of the United States.



§ 12-55-304. Validity of unsworn declaration

(a) Except as otherwise provided in subsection (b) of this section, if a law of this state requires or permits use of a sworn declaration in a court proceeding, an unsworn declaration meeting the requirements of this part 3 has the same effect as a sworn declaration.

(b) This part 3 does not apply to:

(1) A deposition;

(2) An oath of office;

(3) An oath required to be given before a specified official other than a notary public;

(4) A declaration to be recorded pursuant to article 35 of title 38, C.R.S., for the purposes of conveying and recording title to real property or a declaration required to be recorded for purposes of registering title to real property pursuant to article 36 of title 38, C.R.S.; or

(5) An oath required by section 15-11-504, C.R.S., for a self-proved will.



§ 12-55-305. Required medium

If a law of this state requires that a sworn declaration be presented in a particular medium, an unsworn declaration must be presented in that medium.



§ 12-55-306. Form of unsworn declaration

An unsworn declaration under this part 3 must be in substantially the following form:

I declare under penalty of perjury under the law of Colorado that the foregoing

is true and correct.

Executed on the _________ day of ____________, _______________,

(date) (month) (year)

at __________________________________ ___________________

(city or other location, and state) (country)

_________________________

(printed name)

_________________________

(signature)



§ 12-55-307. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 12-55-308. Relation to "Electronic Signatures in Global and National Commerce Act"

This part 3 modifies, limits, and supersedes the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001, et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. sec. 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).









Article 55.5 - Outfitters and Guides

§ 12-55.5-101. Legislative declaration

It is the intent of the general assembly to promote and encourage residents and nonresidents alike to participate in the enjoyment and use of the mountains, rivers, and streams of Colorado and the state's fish and game and, to that end, in the exercise of the police power of this state for the purpose of safeguarding the health, safety, welfare, and freedom from injury or danger of such residents and nonresidents, to register and regulate those persons who, for compensation, provide equipment or personal services to such residents and nonresidents for the purpose of hunting and fishing. It is neither the intent of the general assembly to interfere in any way with the business of livestock operations or to prevent livestock owners from loaning or leasing buildings or animals to persons, nor is it intended to prevent said owner from accompanying a person or persons on land that such person owns, nor is it the intent of the general assembly to interfere in any way with the general public's ability to enjoy the recreational value of Colorado's mountains, rivers, and streams when the services of commercial outfitters are not utilized nor to interfere with the right of the United States to manage the public lands under its control.



§ 12-55.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Compensation" means making, or attempting to make, a profit, salary, or increase in business or financial standing, or supporting any part of other programs or activities, to include receiving fees, charges, dues, service swaps, or something which is not strictly a sharing of actual expenses incurred from amounts received from or for outfitting services rendered or to be rendered.

(1.5) "Consultant" means a person who is hired by the director to assist in any investigation initiated under this article or any member of an advisory committee appointed pursuant to section 12-55.5-111.

(2) "Director" means the director of the division of professions and occupations in the department of regulatory agencies.

(3) "Division" means the division of professions and occupations in the department of regulatory agencies.

(3.5) "Entity" means an entity authorized by Colorado law to conduct business, including, but not limited to, a corporation, partnership, limited liability partnership, or limited liability company.

(4) "Guide" means any individual who:

(a) Accompanies an outfitter's client to assist the client in the taking or attempted taking of wildlife; and

(b) Either:

(I) Is employed for compensation by an outfitter; or

(II) Has independently contracted with an outfitter.

(5) "Outfitter" means a person soliciting to provide or providing, for compensation, outfitting services for the purpose of hunting or fishing on land that the person does not own.

(5.5) "Outfitting services" means providing transportation of individuals, equipment, supplies, or wildlife by means of vehicle, vessel, or pack animal, facilities including but not limited to tents, cabins, camp gear, food, or similar supplies, equipment, or accommodations, and guiding, leading, packing, protecting, supervising, instructing, or training persons or groups of persons in the take or attempted take of wildlife.

(6) "Peace officer" means a peace officer as described in section 16-2.5-101, C.R.S.

(7) (Deleted by amendment, L. 2004, p. 340, § 14, effective July 1, 2004.)

(8) "Person" means an individual or entity.



§ 12-55.5-102.5. Applicability

(1) This article does not apply to a person who only authorizes a person to hunt, fish, or take wildlife on property the person owns, rents, or leases, including providing the authorization for compensation.

(2) This article does not require a person to register as an outfitter if the person only rents motor vehicles, livestock, or equipment.



§ 12-55.5-103. Registration required - fees

(1) A person shall not engage in activities as an outfitter, advertise in any publication as an outfitter, or represent himself, herself, or itself as an outfitter unless the person first obtains a registration from the division and unless the registration is in full force and effect and in the person's immediate possession. A person shall not continue to act as an outfitter if the person's registration has been suspended or revoked or has expired.

(2) An applicant for registration as an outfitter shall follow the procedures provided in section 12-55.5-105 and any other procedures required by the director. All applicants shall pay a nonrefundable registration fee to be determined by the director, which fee shall be adequate to cover the direct and indirect expenses incurred for implementation of the provisions of this article. Such registration shall be renewable pursuant to the provisions of this article and upon payment of said fee.



§ 12-55.5-103.5. Guide qualifications

(1) An individual who works as a guide must be eighteen years of age or older and hold either a valid first aid or first aid instructor's card issued by the American red cross or evidence of equivalent training as approved by the director. An individual who violates this subsection (1) is guilty of a misdemeanor and shall be punished by a fine of one hundred dollars.

(2) It is a violation of this article for an individual whose outfitter registration has been revoked or suspended to work as a guide.



§ 12-55.5-104. Powers and duties of the director

(1) In addition to all other powers and duties conferred or imposed upon the director by this article or by any other law, the director:

(a) May promulgate rules under section 24-4-103, C.R.S., to govern the registration of outfitters and to carry out the purposes of this article;

(b) (I) May administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the director. The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to perform the functions of this subparagraph (I) and to take evidence and to make findings and report them to the director.

(II) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or registrant resides or conducts business, upon application by the director with notice to the subpoenaed person or registrant, may issue to the person or registrant an order requiring that person or registrant to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence relevant to the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(c) Is authorized to apply for injunctive relief, in the manner provided by the Colorado rules of civil procedure, to enforce the provisions of this article or to restrain any violation thereof. In such proceedings, it shall not be necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation thereof.



§ 12-55.5-105. Issuance of registration - violations

(1) Except as otherwise provided in this article, the director shall issue an initial or renewed registration as an outfitter to an individual who pays the required fee and furnishes evidence satisfactory to the director that the individual:

(a) Is eighteen years of age or older;

(b) Holds a valid first aid card or first aid instructor's card issued by the American red cross or evidence of equivalent training;

(c) Possesses minimum liability insurance coverage in the amount of fifty thousand dollars for bodily injury to one individual in a single accident and one hundred thousand dollars for bodily injury to all individuals in a single accident;

(d) Has submitted to the director a surety bond in the minimum sum of ten thousand dollars, executed by the applicant as principal and by a surety company qualified and authorized to do business in this state as surety. The bond must be conditioned upon compliance with this article and with the rules promulgated under this article.

(e) Repealed.

(f) Has, or will have before providing outfitting services, all the required permits or written permission on the land where the outfitter provides outfitting services.

(2) and (3) (Deleted by amendment, L. 93, p. 1490, § 3, effective July 1, 1993.)

(4) An individual or entity may register as an outfitter. An application for registration of an entity shall include the names of all officers, directors, members, partners, owners of at least ten percent of the entity, and other persons who have managing or controlling authority in the entity. The entity shall designate on the application for outfitter registration one of its officers, directors, members, partners, or other controlling or managing individuals to be the responsible party and agent for the entity for all communications with the division. If the entity changes its responsible party and agent, it shall notify the division within ten working days after the name change and provide contact information for the new responsible party and agent. If such responsible party and agent does not provide guide services, he or she shall not be required to comply with paragraph (b) of subsection (1) of this section.

(5) (a) Renewals and reinstatement of a registration are made under a schedule established by the director, and registrations must be renewed or reinstated in accordance with section 24-34-102 (8), C.R.S.

(b) The director may establish renewal fees and delinquency fees for reinstatement in accordance with section 24-34-105, C.R.S.

(c) If a person fails to renew a registration in accordance with the schedule established by the director, the registration expires.

(d) A person whose registration has expired and who offers or provides outfitter services is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.



§ 12-55.5-106. Disciplinary actions - grounds for discipline

(1) The director may deny, suspend, revoke, or place on probation an outfitter's registration or issue a letter of admonition to an applicant for or holder of an outfitter's registration if the applicant or holder:

(a) Violates any order of the division or the director or any provision of this article or the rules established under this article;

(b) Fails to meet the requirements of section 12-55.5-105 or uses fraud, misrepresentation, or deceit in applying for or attempting to apply for registration;

(c) Violates any local, state, or federal law or regulation concerning public land management, wildlife, health, or cruelty to animals, including, but not limited to, section 33-6-113, C.R.S.;

(d) Is convicted of or has entered a plea of nolo contendere or guilty to a felony; except that the director shall be governed by the provisions of section 24-5-101, C.R.S., in considering such conviction or plea;

(e) Uses false, deceptive, or misleading advertising;

(f) Misrepresents his services, facilities, or equipment to a client or prospective client;

(g) Uses alcohol or any controlled substance as defined in section 18-18-102 (5), C.R.S., to the extent that the use places the user or other persons at risk while providing outfitting services or is a habitual user of alcohol or a controlled substance as defined in section 18-18-102 (5), C.R.S., to the extent that the use places the user or other persons at risk while providing outfitting services;

(h) Has incurred disciplinary action related to the practice of outfitting in another jurisdiction. Evidence of such disciplinary action shall be prima facie evidence for denial of registration or other disciplinary action if the violation would be grounds for such disciplinary action in this state.

(i) Has been convicted of second or third degree criminal trespass pursuant to section 18-4-503 or 18-4-504, C.R.S.; except that the director shall be governed by the provisions of section 24-5-101, C.R.S., in considering such conviction;

(j) Hires an individual as a guide who fails to meet the requirements of section 12-55.5-103.5, unless such hiring is a result of an emergency situation, as defined by rules promulgated by the director, in which case the outfitter may hire a guide who does not possess a valid first aid card or first aid instructor's card;

(k) Serves or consumes alcohol while engaged in the activities of an outfitter, if the applicant or holder is under twenty-one years of age;

(l) Violates section 18-4-503 or 18-4-504, C.R.S., resulting in two or more second or third degree criminal trespass convictions within any three- to five-year period while acting as an outfitter or guide; or

(m) Fails to respond to a complaint against the registered outfitter.

(2) To be valid, a proceeding to deny, suspend, revoke, or place on probation a registration must be conducted in accordance with sections 24-4-104 and 24-4-105, C.R.S. The director may use an administrative law judge employed by the office of administrative courts in the department of personnel to conduct hearings.

(3) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action by the director but that should not be dismissed as being without merit, the director may issue and send a letter of admonition to the registrant.

(b) When a letter of admonition is sent by the director to a registrant, the letter must advise the registrant that the registrant has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(3.5) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, should be dismissed, but the director has noticed possible errant conduct by the registrant that could lead to serious consequences if not corrected, the director may send the registrant a confidential letter of concern.

(4) Notwithstanding any other provision of this article, the director may deny an initial application for registration if:

(a) The applicant is an individual who was previously listed as participating in an entity pursuant to section 12-55.5-105 (4), and such entity was subjected to discipline under this article;

(b) The applicant is an entity, the entity lists an individual as participating in the entity pursuant to section 12-55.5-105 (4), and that individual was previously listed as a participating person in an entity that was subjected to discipline under this article; or

(c) The applicant is an entity, the entity lists an individual as a participating person pursuant to section 12-55.5-105 (4), and that individual was previously subjected to discipline under this article.

(4.5) The director may discipline an applicant or registrant under this section for the acts of a person who:

(a) Is acting on behalf of the applicant or registrant; and

(b) (I) Is an officer, director, member, or partner of, or owner of at least a ten-percent interest in, the applicant or registrant;

(II) Has managing or controlling authority of the applicant or registrant; or

(III) Is an employee, contractor, or authorized booking agent of the applicant or registrant.

(5) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(6) If a person's registration is revoked under this section or surrendered in lieu of discipline, the person is ineligible to submit a new application for registration or register for two years after the date the registration is revoked.



§ 12-55.5-107. Penalties - distribution of fines

(1) Any person who violates the provisions of this article or the rules of the director promulgated under this article may be penalized by the director upon a finding of a violation subject to article 4 of title 24, C.R.S., as follows:

(a) In the first administrative proceeding against any person, a fine of not less than one hundred dollars but not more than five hundred dollars per violation;

(b) In any subsequent administrative proceeding against any person for transactions occurring after a final agency action determining that a violation of this article has occurred, a fine of not less than one thousand dollars but not more than two thousand dollars per violation;

(c) In an administrative proceeding against a person for a violation of section 12-55.5-103 (1), a fine of not less than one thousand dollars but not more than five thousand dollars per violation.

(1.5) Repealed.

(2) In addition to the penalties provided in subsection (1) of this section, the director, upon a finding of a violation, may deny, suspend, revoke, or place on probation an outfitter's registration or take other disciplinary action as provided in section 12-55.5-106 (3).

(3) A person who engages in activities as an outfitter shall maintain all applicable documents, records, and other items, for the current year and the preceding four years at the address listed on the registration, required to be maintained by this article or by the rules of the director when requested to do so by the director or a peace officer. A registrant who refuses to permit the inspection of documents, records, or items is guilty of a misdemeanor and shall be punished by a fine of one hundred dollars.

(4) (Deleted by amendment, L. 93, p. 1491, § 5, effective July 1, 1993.)

(5) All fines collected pursuant to this article shall be distributed as follows:

(a) Fifty percent divided by the court between any federal, state, or local law enforcement agency assisting with an investigation;

(b) Fifty percent to the division for the cost of administering this article.



§ 12-55.5-108. Cease-and-desist orders - unauthorized practice - penalties

(1) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a registrant is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required registration, the director may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (1), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(2) (a) If it appears to the director, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the director may issue to such person an order to show cause as to why the director should not issue a final order directing such person to cease and desist from the unlawful act or unregistered practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) shall be promptly notified by the director of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (2) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (2). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (2) does not appear at the hearing, the director may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (2) and such other evidence related to the matter as the director deems appropriate. The director shall issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required registration, or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued, directing such person to cease and desist from further unlawful acts or unregistered practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (2), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom such order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(3) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged in or is about to engage in any unregistered act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with such person.

(4) If any person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(5) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order as provided in section 12-55.5-115.

(6) Any person who engages or offers or attempts to engage in activities as an outfitter without an active registration issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-55.5-109. Contracts for outfitting services - writing required

(1) Prior to engaging in any activity as an outfitter, an outfitter shall provide a written contract to the client signed by both the outfitter and the client, stating at least the following terms:

(a) Type of services to be provided;

(b) Dates of service;

(c) Transportation arrangements;

(d) Costs of the services;

(e) Ratio of clients to guides; and

(f) The outfitter's policy regarding cancellation of the contract and refund of any deposit.

(2) No action may be maintained by an outfitter for breach of a contract or agreement to provide outfitting services or for the recovery of compensation for services rendered under such contract or agreement if the outfitter has failed to comply with the provisions of this article.

(3) Any written contract provided in accordance with this section must also contain a written statement that pursuant to section 12-55.5-105 (1)(c) and (1)(d) outfitters are bonded and required to possess the minimum level of liability insurance and that the activities of outfitters are regulated by the director.



§ 12-55.5-110. Other remedies - contracts void - public nuisance - seizure of equipment

(1) Every agreement or contract for the services of an outfitter shall be void and unenforceable by the outfitter unless such outfitter is duly registered with the division under the provisions of this article when such services are contracted for and performed.

(2) Every motor vehicle, trailer, vessel, firearm, weapon, trap, equipment, livestock, or other personal property used in outfitting services in violation of the provisions of this article is declared to be a class 2 public nuisance. Unless in conflict with the specific provisions of this section, the provisions of article 13 of title 16, C.R.S., shall apply to any action taken pursuant to this section.

(3) (a) Any personal property subject to seizure under this section which is seized as a part of or incident to a criminal proceeding for violation of this article and for which disposition is not provided by another statute of this state shall be disposed of as provided in this section.

(b) The court may order the property sold in the manner provided for sales on execution.

(c) The proceeds of such sale shall be applied as follows:

(I) To the fees and costs of removal and sale;

(II) To the payment of any costs the state has incurred from such action; and

(III) The balance, if any, to the office of the district attorney who has brought such action.



§ 12-55.5-111. Advisory committee

The director shall appoint an advisory committee to make recommendations concerning outfitters, which committee shall serve at the request and pleasure of the director. The members of the advisory committee shall receive no compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties under this article.



§ 12-55.5-112. Immunity

The director, the director's staff, any person acting as a witness or consultant to the director, any witness testifying in a proceeding authorized under this article, and any person who files a complaint under this article is immune from liability in a civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, or witness, respectively, if the person was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in filing a complaint or participating in any investigative or administrative proceeding under this article is immune from civil or criminal liability resulting from the participation.



§ 12-55.5-113. Enforcement

Every peace officer, as defined in section 12-55.5-102 (6), is hereby authorized to assist the director in the enforcement of the provisions of this article and the rules and regulations prescribed by the director.



§ 12-55.5-114. Fees - cash fund

Except as otherwise provided in this article and in section 12-55.5-110, all fees collected pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the division of professions and occupations cash fund created pursuant to section 24-34-105 (2)(b), C.R.S. The general assembly shall make annual appropriations from the division of professions and occupations cash fund for expenditures of the division incurred in the performance of its duties under this article.



§ 12-55.5-115. Judicial review

The court of appeals shall have initial jurisdiction to review all final actions and orders that are subject to judicial review. Such proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.



§ 12-55.5-116.5. Notice - hunting and fishing license

The division and the division of parks and wildlife shall develop a system to provide a written notice with each hunting or fishing license, at the time of issuance, stating that it is illegal to provide outfitting services in Colorado without registering with the division.



§ 12-55.5-117. Repeal of article - review of functions

Unless continued by the general assembly, this article is repealed, effective September 1, 2025, and those powers, duties, and functions of the division specified in this article are abolished. The provisions of section 24-34-104 (2) to (8), C.R.S., concerning a wind-up period, an analysis and evaluation, public hearings, and claims by or against an agency apply to the powers, duties, and functions of the division specified in this article.






Article 56 - Pawnbrokers



Article 57 - Pet Shops and Boarding Kennels



Article 58 - Plumbers

§ 12-58-101. Legislative declaration

(1) The general assembly hereby finds that:

(a) Improper plumbing can adversely affect the health of the public and that faulty plumbing is potentially lethal and can cause widespread disease and an epidemic of disastrous consequences;

(b) To protect the health of the public, it is essential that plumbing be installed by persons who have proven their knowledge of the sciences of pneumatics and hydraulics and their skill in installing plumbing.

(2) Consistent with its duty to safeguard the health of the people of this state, the general assembly hereby declares that individuals who plan, install, alter, extend, repair, and maintain plumbing systems should be individuals of proven skill. To provide standards of skill for those in the plumbing trade and to authoritatively establish what shall be good plumbing practice, the general assembly hereby provides for the licensing of plumbers and for the promulgation of a model plumbing code of standards by the examining board of plumbers, and this article is therefore declared to be essential to the public interest.

(3) The general assembly encourages the examining board of plumbers to adopt and incorporate by reference appendix C of the "International Plumbing Code" (I.P.C.), 2009 edition, promulgated by the international code council, first printing (January 2009), or the graywater provisions within a newer edition of the I.P.C., whether the provisions are contained in appendix C or elsewhere.



§ 12-58-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the state plumbing board.

(1.5) "Gas piping" means any arrangement of piping used to convey fuel gas, supplied by one meter, and each arrangement of gas piping serving a building, structure, or premises, whether individually metered or not. "Gas piping" or "gas piping system" does not include the installation of gas appliances where existing service connections are already installed, nor does such term include the installations, alterations, or maintenance of gas utilities owned by a public utility certified pursuant to article 5 of title 40, C.R.S., or a public utility owned or acquired by a city or town pursuant to article 32 of title 31, C.R.S.

(2) "Journeyman plumber" means any person other than a master plumber, residential plumber, or plumber's apprentice who engages in or works at the actual installation, alteration, repair, and renovation of plumbing in accordance with the standards, rules, and regulations established by the board.

(3) "Master plumber" means a person who has the necessary qualifications, training, experience, and technical knowledge to properly plan, lay out, and install and repair plumbing apparatus and equipment including the supervision of such in accordance with the standards, rules, and regulations established by the board.

(4) "Colorado plumbing code" or "the code" means a code established by the board that consists of standards for plumbing installation, plumbing materials, conservation, medical gas, sanitary drainage systems, and solar plumbing that could directly affect the potable water supply.

(4.1) "Colorado fuel gas code" means a code adopted by rule by the board for the inspection of plumbing fuel gas pipe installations.

(4.5) (a) "Conservation" means efficiency measures that meet national guidelines and standards and are tested and approved by a nationally recognized testing laboratory, including:

(I) Water-efficient devices and fixtures; and

(II) The use of locally produced materials, when practicable, to reduce transportation impacts.

(b) When conservation conflicts with safety, the board shall give primary consideration to safety.

(c) Nothing in this subsection (4.5) affects the board's authority to establish the Colorado plumbing code as specified in section 12-58-104.5.

(5) (a) "Plumbing" includes the following items located within the building or extending five feet from the building foundation, excluding any service line extending from the first joint to the property line: All potable water supply and distribution pipes and piping; all plumbing fixtures and traps; all drainage and vent pipes; all water conditioning appliances connected to the potable water system; all building drains, including their respective joints and connections, devices, receptacles, and appurtenances; all multipurpose residential fire sprinkler systems in one- and two-family dwellings and townhouses that are part of the potable water supply; and all medical gas and vacuum systems in health care facilities.

(b) Notwithstanding paragraph (a) of this subsection (5), the following is not included within the definition of "plumbing":

(I) Installations, extensions, improvements, remodeling, additions, and alterations in water and sewer systems owned or acquired by counties pursuant to article 20 of title 30, C.R.S., cities and towns pursuant to article 35 of title 31, C.R.S., or water and sanitation districts pursuant to article 1 or article 4 of title 32, C.R.S.; or

(II) Installations, extensions, improvements, remodeling, additions, and alterations performed by contractors employed by counties, cities, towns, or water and sewer districts which connect to the plumbing system within a property line; or

(III) Performance, location, construction, alteration, installation, and use of on-site wastewater treatment systems pursuant to article 10 of title 25, C.R.S., which are located within a property line.

(6) "Plumbing apprentice" means any person other than a master, journeyman, or residential plumber who, as his principal occupation, is engaged in learning and assisting in the installation of plumbing.

(7) "Plumbing contractor" means any person, firm, partnership, corporation, association, or other organization that undertakes or offers to undertake for another the planning, laying out, supervising, installing, or making of additions, alterations, and repairs in the installation of plumbing. In order to act as a plumbing contractor, the person, firm, partnership, corporation, association, or other organization must either be or employ full-time a master plumber. "Plumbing contractor" does not include a water conditioning contractor, a water conditioning installer, or a water conditioning principal.

(8) "Potable water" means water which is safe for drinking, culinary, and domestic purposes and which meets the requirements of the department of health.

(8.5) "Qualified state institution of higher education" means:

(a) One of the state institutions of higher education established under, specified in, and located upon the campuses described in sections 23-20-101 (1)(a) and 23-31-101, C.R.S., limited to the buildings owned or leased by those institutions on said campuses;

(b) The institution whose campus is established under and specified in section 23-20-101 (1)(b), C.R.S., but limited to the buildings located in Denver at 1380 Lawrence street, 1250 Fourteenth street, and 1475 Lawrence street; and

(c) The institution whose campus is established under and specified in section 23-20-101 (1)(d), C.R.S., but limited to current and future buildings owned or leased or built on land owned on or before January 1, 2015, by the university of Colorado on the campus described in section 23-20-101 (1)(d), C.R.S.

(9) "Residential plumber" means any person other than a master or journeyman plumber or plumbing apprentice who has the necessary qualifications, training, experience, and technical knowledge, as specified by the board, to install plumbing and equipment in one-, two-, three-, and four-family dwellings, which shall not extend more than two stories aboveground.

(10) (a) "Water conditioning contractor" means a person that:

(I) Undertakes or offers to undertake for another the planning, laying out, supervising, installing, or making of additions, alterations, or repairs in the installation of water conditioning appliances in one-, two-, three-, or four-family dwellings, which must not extend more than two stories aboveground; and

(II) Is required to be registered pursuant to section 12-58-105 (4).

(b) "Water conditioning contractor" does not include a plumbing contractor.

(11) (a) "Water conditioning installer" means a person that:

(I) Has the necessary qualifications, training, experience, and technical knowledge to properly plan, lay out, and install water conditioning appliances in one-, two-, three-, and four-family dwellings, which must not extend more than two stories aboveground, in accordance with the standards and rules established by the board;

(II) Is certified by a national water conditioning association recognized by the board, with the type of certification specified by the board; and

(III) Is required to be registered pursuant to section 12-58-105 (5).

(b) "Water conditioning installer" does not include a licensed plumber.

(12) (a) "Water conditioning principal" means a person that:

(I) Has the necessary qualifications, training, experience, and technical knowledge to properly plan, lay out, and install water conditioning appliances in one-, two-, three-, and four-family dwellings, which must not extend more than two stories aboveground, including the supervision of such work in accordance with the standards and rules established by the board;

(II) Is certified by a national water conditioning association recognized by the board, with the type of certification specified by the board; and

(III) Is required to be registered pursuant to section 12-58-105 (6).

(b) "Water conditioning principal" does not include a licensed plumber.



§ 12-58-103. Examining board of plumbers - repeal of article

(1) There is hereby established within the division of professions and occupations of the department of regulatory agencies the state plumbing board. The board shall exercise its powers and perform its duties and functions in the department of regulatory agencies as if it were transferred to the department by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) (a) The board shall consist of seven appointed members as follows, one a journeyman plumber, one a master plumber, two engaged in the construction of residential or commercial buildings as plumbing contractors, one engaged in the construction of residential or commercial buildings as a general contractor, one a member or employee of a local government agency conducting plumbing inspections, and one appointed from the public at large. A representative of the department of public health and environment shall serve as an ex officio nonvoting member. At least one member shall be a resident of the western slope of the state, defined as that western part of the state separated from the eastern part of the state by the continental divide.

(b) A majority of the board shall constitute a quorum for the transaction of all business.

(3) (a) The governor, with power of removal, shall appoint the members of the board, subject to confirmation by the senate. Board members are appointed for four-year terms. Any vacancy occurring in the membership of the board shall be filled by the governor by appointment for the unexpired term of such member.

(b) The governor may remove any member of the board for misconduct, incompetence, or neglect of duty.

(4) No major political party shall be represented on the board by more than one member more than the other major political party.

(5) This article is repealed, effective September 1, 2024. Prior to such repeal, the state plumbing board, including provisions related to qualified state institutions of higher education, shall be reviewed as provided for in section 24-34-104, C.R.S.



§ 12-58-104. Powers of board - fees - rules

(1) In addition to all other powers and duties conferred or imposed upon the board by this article, the board is authorized and empowered to:

(a) Elect its own officers and prescribe their duties;

(b) Conduct examinations as required by this article;

(c) Grant the licenses of duly qualified applicants for residential plumbers, journeymen plumbers, and master plumbers as provided in this article and pursuant to the provisions of article 4 of title 24, C.R.S.;

(c.5) Establish fees for the issuance of a new registration and for each renewal of registration, pursuant to section 24-34-105, C.R.S.;

(d) Promulgate, adopt, amend, and repeal such rules, not inconsistent with the laws of this state, as may be necessary for the orderly conduct of its affairs and for the administration of this article, pursuant to the provisions of article 4 of title 24, C.R.S.;

(e) In accordance with article 4 of title 24, C.R.S., prescribe, enforce, amend, and repeal rules governing the plumbing systems of all buildings in this state;

(f) Employ plumbers licensed under this article as journeyman or master plumbers as state plumbing inspectors and charge fees for making inspections of plumbing work covered by the Colorado plumbing code in those areas where the local jurisdiction does not conduct inspections and issue permits;

(g) (I) Administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to perform the functions of this paragraph (g) and to take evidence and to make findings and report them to the board.

(II) Upon failure of any witness to comply with such subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board or director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(h) Conduct hearings in accordance with the provisions of section 24-4-105, C.R.S.; except that the board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct such hearings;

(i) Cause the enjoinder, in any court of competent jurisdiction, of all persons violating this article. When seeking an injunction, the board shall not be required to prove that an adequate remedy at law does not exist or that substantial or irreparable damages would result if an injunction is not granted.

(j) Inspect gas piping installations pursuant to the provisions of section 12-58-114.5;

(k) Repealed.

(l) Find, upon holding a hearing, that an incorporated town or city, county, city and county, or qualified state institution of higher education fails to meet the minimum requirements of this article if a local inspection authority or qualified state institution of higher education has failed to adhere to the minimum standards required by this article within twelve months after the board has adopted the standards by rule pursuant to this subsection (1);

(m) Issue an order to cease and desist from issuing permits or performing inspections under this article to an incorporated town or city, county, city and county, or qualified state institution of higher education upon finding that the public entity or qualified state institution of higher education fails to meet the minimum requirements of this article under this subsection (1);

(n) Apply to a court to enjoin an incorporated town or city, county, city and county, or qualified state institution of higher education from violating an order issued pursuant to paragraph (m) of this subsection (1).

(2) Notwithstanding any other provisions to the contrary, the board may, with regard to manufactured housing which is subject to part 7 of article 32 of title 24, C.R.S.:

(a) Promulgate, adopt, amend, and repeal such rules and regulations pursuant to the provisions of article 4 of title 24, C.R.S., as may be necessary for the inspection of manufactured housing water and sewer hookups;

(b) Employ inspectors and charge fees for making inspections of manufactured housing water and sewer hookups.



§ 12-58-104.5. Colorado plumbing code - amendments - variances - Colorado fuel gas code

(1) In accordance with article 4 of title 24, C.R.S., the board shall establish a Colorado plumbing code, as defined in section 12-58-102 (4). Such code shall represent the minimum standards for installation, alteration, and repair of plumbing equipment and systems throughout the state.

(2) Local governments are permitted to amend the code for their jurisdictions as long as such amendments are at least equal to the minimum requirements set forth in the Colorado plumbing code.

(3) If petitioned, the board shall annually hold public hearings to consider amendments to the Colorado plumbing code.

(4) The board is authorized to review and approve or disapprove requests for exceptions to the code in unique construction situations where a strict interpretation of the code would result in unreasonable operational conditions or unreasonable economic burdens as long as public safety is not compromised.

(5) The board shall adopt a Colorado fuel gas code for the gas piping installations inspection requirement of section 12-58-104 (1)(j).



§ 12-58-104.6. Program administrator

The director of the division of professions and occupations may appoint a program administrator pursuant to section 13 of article XII of the state constitution to work with the board in carrying out its duties under this article.



§ 12-58-105. Plumber must have license - registration - control and supervision

(1) (a) A person shall not engage in or work at the business, trade, or calling of a residential, journeyman, or master plumber in this state until he or she has received a license from the division of professions and occupations, upon written notice from the board or its authorized agent, or a temporary permit from the board or its authorized agent; except that a person may practice as a water conditioning contractor if the person is registered pursuant to subsection (4) of this section, as a water conditioning installer if the person is registered pursuant to subsection (5) of this section, or as a water conditioning principal if the person is registered pursuant to subsection (6) of this section.

(b) Nothing in this section limits the ability of a licensed residential, journeyman, or master plumber, a plumbing apprentice, or a registered plumbing contractor to practice within his or her respective area as authorized by this article with regard to water conditioning appliances.

(2) (a) All plumbing apprentices working for plumbing contractors pursuant to this article and all apprentices working under the supervision of any licensed plumber pursuant to section 12-58-117 shall, within thirty days after the date of initial employment, be registered with the board.

(b) The employer of a plumbing apprentice shall be responsible for such apprentice's registration with the board.

(c) No apprentice shall be registered until payment of a registration or registration renewal fee, as determined by the board, has been made.

(3) No person, firm, partnership, corporation, or association shall operate as a plumbing contractor until such contractor has obtained registration from the board. The board shall register a plumbing contractor upon payment of the fee as provided in section 12-58-104 and presentation of evidence that the applicant has complied with the applicable workers' compensation and unemployment compensation laws of this state. In order to act as a plumbing contractor, the person, firm, partnership, corporation, association, or other organization must either be, or employ full-time, a master plumber, who shall be in charge of the supervision of all plumbing work performed by such contractor. A master plumber shall be responsible for no more than one plumbing contractor at a time. The master plumber shall be required to notify the board within fifteen days after his or her termination as a master plumber for that plumbing contractor. The master plumber is responsible for all plumbing work performed by the plumbing contractor. Failure to comply with a notification may lead to suspension or revocation of the master plumber license as provided in section 12-58-110.

(4) Except as specified in paragraph (b) of subsection (1) of this section, effective April 1, 2016, a person shall not operate as a water conditioning contractor unless the person:

(a) Is currently registered with the board pursuant to this subsection (4) as specified in rules promulgated and forms adopted by the board. The board shall register a water conditioning contractor upon payment of the fee as provided in section 12-58-104 and presentation of evidence that the applicant has complied with the applicable workers' compensation and unemployment compensation laws of this state.

(b) Is, or employs full-time, a water conditioning principal, who shall be responsible for all water conditioning appliance work performed by the contractor.

(5) Except as specified in paragraph (b) of subsection (1) of this section, effective April 1, 2016, a person shall not engage in or work at the business, trade, or calling of a water conditioning installer unless the person is currently registered with the board pursuant to this subsection (5) as specified in rules promulgated and forms adopted by the board. The board shall register a water conditioning installer upon payment of the fee as provided in section 12-58-104 and submission of proof that the applicant is certified by a national water conditioning association recognized by the board, with the type of certification as specified by the board.

(6) (a) Except as specified in paragraph (b) of subsection (1) of this section, effective April 1, 2016, a person shall not engage in or work at the business, trade, or calling of a water conditioning principal unless the person is currently registered with the board pursuant to this subsection (6) as specified in rules promulgated and forms adopted by the board. The board shall register a water conditioning principal upon payment of the fee as provided in section 12-58-104 and submission of proof that the applicant is certified by a national water conditioning association recognized by the board, with the type of certification as specified by the board.

(b) A water conditioning principal shall be responsible for no more than one water conditioning contractor at a time. The water conditioning principal shall notify the board within fifteen days after his or her termination as a water conditioning principal for a water conditioning contractor. Failure to provide the notice may lead to suspension or revocation of the water conditioning principal's registration as provided in section 12-58-110.



§ 12-58-106. Unauthorized advertising - use of title of plumber

(1) A person shall not advertise in any manner or use the title or designation of master plumber, journeyman plumber, or residential plumber unless the person is qualified and licensed under this article.

(2) A person shall not advertise in any manner that the person is a water conditioning contractor, water conditioning installer, or a water conditioning principal unless the person is registered as such pursuant to this article.



§ 12-58-106.5. Unauthorized use of title of plumbing contractor

No person shall advertise in any manner that such person is a plumbing contractor or use the title or designation of plumbing contractor unless such person meets the definition of plumbing contractor set out in section 12-58-102 (7).



§ 12-58-107. License issuance - examination

(1) (a) The board shall issue licenses to persons who have, by examination and experience, shown themselves competent and qualified to engage in the business, trade, or calling of a residential plumber, journeyman plumber, or master plumber. The board shall establish the minimum level of experience required for an applicant to receive a residential, journeyman, or master plumber's license. The maximum experience the board may require for an applicant to qualify to test for a residential plumber's license is three thousand four hundred hours of practical experience. The maximum experience the board may require for an applicant to qualify to test for a journeyman plumber's license is six thousand eight hundred hours of practical experience. The maximum experience the board may require for an applicant to test for a master plumber's license is eight thousand five hundred hours of practical experience.

(b) Any applicant for such license shall be permitted to substitute for required practical experience evidence of academic training in the plumbing field, which shall be credited as follows:

(I) If he is a graduate of a community college or trade school plumbing program approved by the board, he shall receive one year of work experience credit.

(II) If he has academic training, including military training, in the plumbing field which is not sufficient to qualify under subparagraph (I) of this paragraph (b), the board shall provide work experience credit for such training according to a uniform ratio established by rule and regulation.

(c) No license shall be issued until the applicant has paid a license fee set by the board pursuant to section 24-34-105, C.R.S.

(2) An applicant for a license under this section shall file an application on forms prepared and furnished by the board, together with the examination fee. The time and place of examination shall be designated in advance by the board, and examinations shall be held at least four times each calendar year and at such other times as, in the opinion of the board, the number of applicants warrants.

(3) The contents of the examinations provided for in this section shall be determined by the board. The examination shall be administered by the board or its authorized agent pursuant to rules prescribed by the board. Each examination shall be designed and given in such a manner as to fairly test the applicant's knowledge of plumbing and rules and regulations governing plumbing. Examinations may include written tests and applied tests of the practices which the license will qualify the applicant to perform and such related studies or subjects as the board may determine are necessary for the proper and efficient performance of such practices. Such examinations shall be consistent with current practical and theoretical requirements of the practice of plumbing and shall be reviewed, revised, and updated on an annual basis by the board. The board shall ensure that the examination passing grade reflects a minimum level of competency.



§ 12-58-107.5. Credit for experience received outside of Colorado

For all applicants seeking work experience credit toward licensure for plumbing work experience received outside of Colorado, the board shall give credit for such work experience if the applicant can show to the satisfaction of the board that the particular experience is adequate to comply with the requirements of this article.



§ 12-58-108. License renewal - reinstatement

(1) All license and registration renewal and renewal fees shall be in accordance with sections 24-34-102 and 24-34-105, C.R.S.

(2) Any license or registration that has lapsed is deemed to have expired. Prior to reinstatement, the board is authorized to require the licensee to demonstrate competency. Licenses and registrations shall be renewed or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies and pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license or registration pursuant to the schedule established by the director of the division of professions and occupations, the license or registration shall expire. Any person whose license or registration has expired is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.



§ 12-58-110. Disciplinary action by board - licenses or registrations denied, suspended, or revoked - cease-and-desist orders

(1) The board may deny, suspend, revoke, or refuse to renew any license or registration issued or applied for under the provisions of this article 58 or place a licensee or a registrant on probation for any of the following reasons:

(a) Violation of any of the provisions of this article;

(b) Violation of the rules and regulations or orders promulgated by the board in conformity with the provisions of this article or aiding or abetting in such violation;

(c) Failure or refusal to remove within a reasonable time the cause for disapproval of any plumbing installation as reported on the notice of disapproval, but such reasonable time shall include time for appeal to and a hearing before the board;

(d) Any cause for which the issuance of the license could have been refused had it then existed and been known to the board;

(e) Commitment of any act or omission that does not meet generally accepted standards of plumbing practice;

(f) Conviction of or acceptance of a plea of guilty or nolo contendere by a court to a felony. In considering the disciplinary action, the board shall be governed by the provisions of section 24-5-101, C.R.S.

(g) Advertising by any licensee or registrant which is false or misleading;

(h) Deception, misrepresentation, or fraud in obtaining or attempting to obtain a license;

(i) Failure of any such licensee to adequately supervise an apprentice who is working at the trade pursuant to section 12-58-117;

(j) Failure of any licensee to report to the board:

(I) Known violations of this article;

(II) Civil judgments and settlements which arose from such licensee's work performance;

(k) Employment of any person required by this article to be licensed or to obtain a permit who has not obtained such license or permit;

(l) An alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, or excessive use of any habit-forming drug, any controlled substance, as defined in section 18-18-102 (5), or any alcoholic beverage;

(m) Any use of a schedule I controlled substance, as defined in section 18-18-203, C.R.S.;

(n) Disciplinary action against a license or registration in another jurisdiction. Evidence of such disciplinary action is prima facie evidence for denial of licensure or registration or other disciplinary action if the violation would be grounds for such disciplinary action in this state.

(o) Practicing as a water conditioning contractor, water conditioning installer, water conditioning principal, or a residential, journeyman, or master plumber during a period when the person's license or registration has been suspended or revoked;

(p) Selling or fraudulently obtaining or furnishing a license or registration to practice as a residential, journeyman, or master plumber, water conditioning contractor, water conditioning installer, water conditioning principal, or plumbing contractor or aiding or abetting in such activity;

(q) In connection with a construction or building project requiring the services of a person regulated by this article, willfully disregarding or violating:

(I) Any building or construction law of this state or any of its political subdivisions;

(II) Any safety or labor law;

(III) Any health law;

(IV) Any workers' compensation insurance law;

(V) Any state or federal law governing withholdings from employee income, including, but not limited to, income taxes, unemployment taxes, or social security taxes; or

(VI) Any reporting, notification, or filing law of this state or the federal government.

(2) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, a letter of admonition may be issued and sent, by certified mail, to the licensee.

(b) When a letter of admonition is sent by the board, by certified mail, to a licensee, such licensee shall be advised that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(2.5) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the licensee or registrant that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the licensee or registrant.

(3) Any disciplinary action taken by the board and judicial review of such action shall be in accordance with the provisions of article 4 of title 24, C.R.S., and the hearing and opportunity for review shall be conducted pursuant to said article by the board or an administrative law judge at the board's discretion.

(4) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(5) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a licensee or registrant is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required license or registration, the board may issue an order to cease and desist such activity. The order shall set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed or unregistered practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (5), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(6) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person, that a person has violated any other portion of this article, then, in addition to any specific powers granted pursuant to this article, the board may issue to such person an order to show cause as to why the board should not issue a final order directing such person to cease and desist from the unlawful act or unlicensed or unregistered practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (6) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (6) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (6). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (6) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (6) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or registration, or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued, directing such person to cease and desist from further unlawful acts or unlicensed or unregistered practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (6), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(7) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed or unregistered act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the board may enter into a stipulation with such person.

(8) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(9) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order as provided in section 12-58-110.4.



§ 12-58-110.1. Reapplication after revocation of licensure or registration

A person whose license or registration has been revoked is not allowed to reapply for licensure or registration earlier than two years from the effective date of the revocation.



§ 12-58-110.2. Reconsideration and review of board action

The board, on its own motion or upon application, at any time after the imposition of any discipline as provided for in section 12-58-110, may reconsider its prior action and reinstate or restore such license or terminate probation or reduce the severity of its prior disciplinary action. The taking of any such further action or the holding of a hearing with respect thereto shall rest in the sole discretion of the board.



§ 12-58-110.3. Immunity

Any member of the board, any member of the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.



§ 12-58-110.4. Judicial review

The court of appeals shall have initial jurisdiction to review all final actions and orders that are subject to judicial review of the board. Such proceedings shall be conducted in accordance with section 24-4-106 (11), C.R.S.



§ 12-58-111. License by endorsement

The board may issue a plumber's license by endorsement in this state to any person who is licensed to practice in another jurisdiction if such person presents proof satisfactory to the board that, at the time of application for a Colorado license by endorsement, the person possesses credentials and qualifications which are substantially equivalent to requirements in Colorado for licensure by examination. The board may specify by rule and regulation what shall constitute substantially equivalent credentials and qualifications and may further require a waiting period of six months after the issuance of a license in another state before issuing a license in Colorado.



§ 12-58-112. Temporary permits

(1) The board or its authorized agent may issue a temporary permit to engage in the work of a journeyman plumber or a residential plumber to any applicant who has furnished satisfactory evidence to the board that he has the required experience to qualify for the examination, as provided in the rules and regulations promulgated by the board, and who has applied for an examination to entitle him to such license.

(2) Such permits shall be issued only upon payment of a fee established by the board and may be revoked by the board at any time.

(3) Any permit issued pursuant to this section shall expire no later than thirty days after the date of the examination for which the applicant has applied or upon written notice by the board of the results of the examination, whichever date is earlier. No permit shall be issued pursuant to this section to any person who has twice previously failed an examination or who has received two temporary permits.

(4) Notwithstanding the requirements set forth in section 12-58-107 (1), a temporary master permit may be issued to an existing plumbing contractor who has lost the services of his master plumber for completion of a current project underway as long as he has a journeyman plumber in his full-time employ. This shall only be valid until the next regularly scheduled examination.



§ 12-58-113. Exemptions

(1) Any person selling or dealing in plumbing materials or supplies, but not engaged in the installation, alteration, repairing, or removal of plumbing, shall not be required to employ or have a licensed plumber in charge.

(2) Nothing in this article shall be construed to require any individual to hold a license to perform plumbing work on his own property or residence, nor shall it prevent a person from employing an individual on either a full- or a part-time basis to do routine repair, maintenance, and replacement of sinks, faucets, drains, showers, tubs, toilets, and domestic appliances and equipment equipped with backflow preventers; except that, if such property or residence is intended for sale or resale by a person engaged in the business of constructing or remodeling such facilities or structures or is rental property which is occupied or is to be occupied by tenants for lodging, either transient or permanent, or is a commercial or industrial building, the owner shall be responsible for and the property shall be subject to all of the provisions of this article pertaining to licensing, unless specifically exempted therein.

(3) Nothing in this article shall be construed to apply to the manufacture of housing which is subject to the provisions of part 7 of article 32 of title 24, C.R.S., or the installation of individual residential or temporary construction units of manufactured housing water and sewer hookups inspected pursuant to section 12-58-104.

(4) Persons who are engaged in the business of inspecting, testing, and repairing backflow prevention devices shall be exempt from licensure under this article, except when such persons engage in the installation and removal of such devices.

(5) Nothing in this article shall be construed to require either that employees of the federal government who perform plumbing work on federal property shall be required to be licensed before doing plumbing work on such property or that the plumbing work performed on such property shall be regulated pursuant to this article.

(6) (a) Nothing in this article requires a plumbing license, registration, or permit to perform:

(I) The installation, extension, alteration, or maintenance, including the related water piping and the indirect waste piping, of domestic appliances equipped with backflow preventers, including lawn sprinkling systems; residential ice makers, humidifiers, electrostatic filter washers, or water heating appliances; building heating appliances and systems; fire protection systems except for multipurpose residential fire sprinkler systems in one- and two-family dwellings and townhouses that are part of the potable water supply; air conditioning installations; process and industrial equipment and piping systems; or indirect drainage systems not a part of a sanitary sewer system; or

(II) The repair and replacement of garbage disposal units and dishwashers directly connected to the sanitary sewer system, including the necessary replacement of all tail pipes and traps, or the repair, maintenance, and replacement of sinks, faucets, drains, showers, tubs, and toilets.

(b) Notwithstanding paragraph (a) of this subsection (6), "plumbing" does not include:

(I) Installations, extensions, improvements, remodeling, additions, and alterations in water and sewer systems owned or acquired by counties pursuant to article 20 of title 30, C.R.S., cities and towns pursuant to article 35 of title 31, C.R.S., or water and sanitation districts pursuant to article 1 or article 4 of title 32, C.R.S.;

(II) Installations, extensions, improvements, remodeling, additions, and alterations performed by contractors employed by counties, cities, towns, or water and sewer districts that connect to the plumbing system within a property line; or

(III) Performance, location, construction, alteration, installation, and use of on-site wastewater treatment systems pursuant to article 10 of title 25, C.R.S., which are located within a property line.



§ 12-58-114. Disposition of fees

All fees shall be transmitted to the state treasurer, who shall credit the same pursuant to section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for the expenditures of the board incurred in the performance of its duties under this article, which expenditures shall be made out of such appropriations upon vouchers and warrants drawn pursuant to law.



§ 12-58-114.2. Plumbing inspectors - qualifications

(1) The director of the division of professions and occupations is authorized to appoint or employ competent persons licensed under this article as journeyman or master plumbers as state plumbing inspectors.

(2) Such inspectors may be employed either on a full-time or on a part-time basis as the circumstances in each case warrant. State plumbing inspectors have the right of ingress and egress to and from all public and private premises during reasonable working hours where this article applies for the purpose of making plumbing inspections or otherwise determining compliance with the provisions of this article.

(3) (a) Beginning July 1, 2014, persons licensed under this article or who are certified as residential plumbing inspectors by a nationally recognized model code organization are authorized to inspect residential plumbing. Any newly hired inspectors not licensed under this article or certified by a nationally recognized model code organization have one year from the date of hire to acquire the necessary license or certification or meet the hiring requirements of the hiring authority, whichever is more stringent.

(b) Beginning July 1, 2014, persons licensed under this article or who are certified as commercial plumbing inspectors by a nationally recognized model code organization are authorized to inspect commercial plumbing. Any newly hired inspectors not licensed under this article or certified by a nationally recognized model code organization have one year from the date of hire to acquire the necessary license or certification or meet the hiring requirements of the hiring authority, whichever is more stringent.

(4) (a) Plumbing inspectors performing inspections who are employed by a qualified state institution of higher education shall be certified as commercial plumbing inspectors by a nationally recognized model code organization and possess a valid journeyman or master plumber license issued by the state. In addition, such plumbing inspectors shall possess the same qualifications required of state plumbing inspectors under this article, shall be registered with the board prior to the assumption of their duties, shall not inspect any plumbing work in which the inspector has any financial or other personal interest, and shall not be engaged in the plumbing business by contracting, supplying material, or performing plumbing work as defined in this article. In addition, any such plumbing inspector inspecting a medical gas installation shall hold the national inspection certification ASSE 6020 or recognized equivalent.

(b) As part of their duties, plumbing inspectors performing inspections who are employed by a qualified state institution of higher education have the authority to verify the plumbing licenses or apprenticeship registration cards issued by the state for those people performing the plumbing work on a project.



§ 12-58-114.5. Inspection - application - standards

(1) Any plumbing or gas piping installation in any new construction or remodeling or repair, other than manufactured units inspected in accordance with the provisions of part 7 of article 32 of title 24, C.R.S., except for such new construction or remodeling or repair in any incorporated town or city, county, city and county, or in a building owned or leased or on land owned by a qualified state institution of higher education where such local entity or qualified state institution of higher education conducts inspections and issues permits, must be inspected by a state plumbing inspector. A state plumbing inspector shall inspect any new construction, remodeling, or repair subject to the provisions of this subsection (1) within three working days after the receipt of the application for inspection. Prior to the commencement of any such plumbing or gas piping installation, the person making such installation shall apply for a permit and pay the required fee. Every mobile home or movable structure owner shall have the plumbing and gas piping hookup for such mobile home or movable structure inspected prior to obtaining new or different plumbing or gas service. A qualified state institution of higher education with a building department that meets or exceeds the minimum standards adopted by the board under this article shall process applications for permits and inspections only from the institution and from contractors working for the benefit of the institution, and shall conduct inspections only of work performed for the benefit of the institution. Each inspection must include a contemporaneous review to ensure that the requirements of section 12-58-105 have been met. A qualified state institution of higher education shall enforce standards that are at least as stringent as any minimum standards adopted by the board.

(2) A state plumbing inspector shall inspect the work performed, and, if such work meets the minimum standards set forth in the Colorado plumbing code referred to in section 12-58-104.5, a certificate of approval shall be issued by the inspector. If such installation is disapproved, written notice thereof together with the reasons for such disapproval shall be given by the inspector to the applicant. If such installation is hazardous to life or property, the inspector disapproving it may order the plumbing or gas service thereto discontinued until such installation is rendered safe. The applicant may appeal such disapproval to the board and shall be granted a hearing by the board within seven days after notice of appeal is filed with the board. After removal of the cause of such disapproval, the applicant shall make application for reinspection in the same manner as for the original inspection and pay the required reinspection fee.

(3) (a) All inspection permits issued by the board are valid for a period of twelve months. The board shall close a permit and mark its status as "expired" at the end of the twelve-month renewal period, except in the following circumstances:

(I) If an applicant makes a showing at the time of application for a permit that the plumbing or gas piping work is substantial and is likely to take longer than twelve months, the board may issue a permit to be valid for a period longer than twelve months, but not exceeding three years.

(II) If the applicant notifies the board prior to the expiration of the twelve-month period of extenuating circumstances, as determined by the board, during the twelve-month period, the board may extend the validity of the permit for a period not to exceed six months.

(b) If an inspection is requested by an applicant after a permit has expired or has been cancelled, a new permit must be applied for and granted before an inspection is performed.

(4) Each application, certificate of approval, and notice of disapproval shall contain the name of the property owner, if known, the location and a brief description of the installation, the name of the general contractor if any, the name of the plumbing contractor or licensed plumber and state license number in the case of any plumbing installation, the name of the installer in the case of any liquefied petroleum gas piping installation, the state plumbing inspector, and the inspection fee charged for the inspection. The original of a notice of disapproval and written reasons for disapproval and corrective actions to be taken shall be mailed to the board, and a copy of such notice shall be mailed to the plumbing contractor in the case of any plumbing installation or the installer in the case of any liquefied petroleum gas piping installation, within two working days after the date of inspection, and a copy of the notice shall be posted at the installation site. Such forms shall be furnished by the board, and a copy of each application, certificate, and notice made or issued shall be filed with the board.

(5) Notwithstanding the fact that any incorporated town or city, any county, or any city and county in which a public school is located or is to be located has its own plumbing code and inspection authority, any plumbing or gas piping installation in any new construction or remodeling or repair of a public school shall be inspected by a state plumbing inspector.

(6) If an incorporated town or city, county, city and county, or qualified state institution of higher education intends to commence or cease performing plumbing or gas piping inspections in its respective jurisdiction, or for its buildings owned or leased or on its land, written notice of such intent must be given to the board.

(7) (a) Any person claiming to be aggrieved by the failure of a state plumbing inspector to inspect his property after proper application or by notice of disapproval without setting forth the reasons for denying the inspection permit may request the program administrator to review the actions of the plumbing inspector or the manner of the inspection. Such request may be made by his authorized representative and shall be in writing.

(b) Upon the filing of such a request, the program administrator shall cause a copy thereof to be served upon the state plumbing inspector complained of, together with an order requiring such inspector to answer the allegations of said request within a time fixed by the program administrator.

(c) If the request is not granted within ten days after it is filed, it may be treated as rejected. Any person aggrieved by the action of the program administrator in refusing the review requested or in failing or refusing to grant all or part of the relief requested may file a written complaint and request for a hearing with the board, specifying the grounds relied upon.

(d) Any hearing before the board shall be held pursuant to the provisions of section 24-4-105, C.R.S.

(8) (a) If an incorporated town or city, county, city and county, or qualified state institution of higher education intends to commence or cease performing plumbing inspections in its jurisdiction or for the buildings owned or leased by or on land of a qualified state institution of higher education, it shall commence or cease the same only as of July 1 of any year, and written notice of such intent must be given to the board on or before October 1 of the preceding calendar year. If such notice is not given and the use of state plumbing inspectors is required within the respective jurisdiction or building affected by the notice requirement, the respective local government or qualified state institution of higher education of the respective jurisdiction or building requiring such inspections shall reimburse the board for any expenses incurred in performing such inspections, in addition to transmitting the required permit fees.

(b) Repealed.

(9) A qualified state institution of higher education may choose not to require fees as part of the permitting process. A documented permitting and inspection system must be instituted by each qualified state institution of higher education as a tracking system that is available to the board for the purpose of investigating any alleged violation of this article. The permitting and inspection system must include information specifying the project, the name of the inspector, the date of the inspection, the job site address, the scope of the project, the type of the inspection, the result of the inspection, the reason and applicable code sections for partially passed or failed inspections, and the names of the contractors on the project who are subject to inspection.



§ 12-58-115. Municipal and county regulations

(1) Any city, town, county, or city and county of this state may provide for the licensing of plumbing contractors or water conditioning contractors. Contractors who obtain local licensing must also register with the board in accordance with section 12-58-105.

(2) A local government agency shall not promulgate rules or regulations or provide for licenses that would preclude the holder of a valid license or registration issued under this article from practicing the holder's trade.



§ 12-58-116. Unauthorized practice - penalties

(1) Repealed.

(2) Any person who engages in or works at or offers or attempts to engage in or work at the business, trade, or calling of a residential, journeyman, master, or apprentice plumber without an active license, permit, or registration issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(3) Effective April 1, 2016, a person who engages in or works at or offers or attempts to engage in or work at the business, trade, or calling of a water conditioning contractor, water conditioning installer, or water conditioning principal without an active registration issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.; except that nothing in this subsection (3) limits the ability of a licensed residential, journeyman, or master plumber, a plumbing apprentice, or a registered plumbing contractor to practice within his or her respective area as authorized by this article with regard to water conditioning appliances.



§ 12-58-116.5. Violation - fines - rules

(1) (a) If the board concludes that any licensee, registrant, or applicant for licensure has violated any provision of section 12-58-110 and that disciplinary action is appropriate, the program administrator or the program administrator's designee may issue a citation in accordance with subsection (2.5) of this section to such licensee, registrant, or applicant.

(b) (I) The licensee, registrant, or applicant to whom a citation has been issued may make a request to negotiate a stipulated settlement agreement with the program administrator or the program administrator's designee, if such request is made in writing within ten working days after issuance of the citation which is the subject of the settlement agreement.

(II) All stipulated settlement agreements shall be conducted pursuant to rules adopted by the board pursuant to section 12-58-104 (1)(d). The board shall adopt a rule to allow any licensee, registrant, or applicant unable, in good faith, to settle with the program administrator to request an administrative hearing pursuant to paragraph (c) of this subsection (1).

(III) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(c) (I) The licensee, registrant, or applicant to whom a citation has been issued may request an administrative hearing to determine the propriety of such citation if such request is made in writing within ten working days after issuance of the citation which is the subject of the hearing or within a reasonable period after negotiations for a stipulated settlement agreement pursuant to paragraph (b) of this subsection (1) have been deemed futile by the program administrator.

(II) For good cause the board may extend the period of time in which a person who has been cited may request a hearing.

(III) All hearings conducted pursuant to subparagraph (I) of this paragraph (c) shall be conducted in compliance with section 24-4-105, C.R.S.

(d) Any action taken by the board pursuant to this section shall be deemed final after the period of time extended to the licensee, registrant, or applicant to contest such action pursuant to this subsection (1) has expired.

(2) (a) The board shall adopt a schedule of fines pursuant to paragraph (b) of this subsection (2) as penalties for violating section 12-58-110. Such fines shall be assessed in conjunction with the issuance of a citation, pursuant to a stipulated settlement agreement, or following an administrative hearing. Such schedule shall be adopted by rule in accordance with section 12-58-104 (1)(d).

(b) In developing the schedule of fines, the board shall:

(I) Provide that a first offense may carry a fine of up to one thousand dollars;

(II) Provide that a second offense may carry a fine of up to two thousand dollars;

(III) Provide that any subsequent offense may carry a fine of up to two thousand dollars for each day that any provision of section 12-58-110 is violated;

(IV) Consider how the violation impacts the public, including any health and safety considerations;

(V) Consider whether to provide for a range of fines for any particular violation or type of violation; and

(VI) Provide uniformity in the fine schedule.

(2.5) (a) (I) Any citation issued pursuant to this section shall be in writing, shall adequately describe the nature of the violation, and shall reference the statutory or regulatory provision or order alleged to have been violated.

(II) Any citation issued pursuant to this section shall clearly state whether a fine is imposed, the amount of such fine, and that payment for such fine must be remitted within the time specified in such citation if such citation is not contested pursuant to subsection (1) of this section.

(III) Any citation issued pursuant to this section shall clearly set forth how such citation may be contested pursuant to subsection (1) of this section, including any time limitations.

(b) A citation or copy of a citation issued pursuant to this section may be served by certified mail or in person by a program administrator or the administrator's designee upon a person or the person's agent in accordance with C.R.C.P. 4.

(c) If the recipient fails to give written notice to the board that the recipient intends to contest such citation or to negotiate a stipulated settlement agreement within ten working days after service of a citation by the board, such citation shall be deemed a final order of the board.

(d) The board may suspend or revoke a license or registration or may refuse to renew any license or registration issued or may place on probation any licensee or registrant if the licensee or registrant fails to comply with the requirements set forth in a citation deemed final pursuant to paragraph (c) of this subsection (2.5).

(e) The failure of an applicant for licensure to comply with a citation deemed final pursuant to paragraph (c) of this subsection (2.5) is grounds for denial of a license.

(f) No citation may be issued under this section unless the citation is issued within the six-month period following the occurrence of the violation.

(3) All fines shall be imposed in accordance with the provisions of section 24-4-105, C.R.S.

(4) (a) Any fine collected pursuant to this section shall be transmitted to the state treasurer, who shall credit one-half of the amount of any such fine to the general fund, and one-half of the amount of any such fine shall be shared with the appropriate city, town, county, or city and county, which amounts shall be transmitted to any such entity on an annual basis.

(b) Any fine assessed in a citation or an administrative hearing or any amount due pursuant to a stipulated settlement agreement that is not paid may be collected by the program administrator through a collection agency or in an action in the district court of the county in which the person against whom the fine is imposed resides or in the county in which the office of the program administrator is located.

(c) The attorney general shall provide legal assistance and advice to the program administrator in any action to collect an unpaid fine.

(d) In any action brought to enforce this subsection (4), reasonable attorney fees and costs shall be awarded.



§ 12-58-117. Apprentices

(1) Any person may work as a plumbing apprentice for a registered plumbing contractor but shall not do any plumbing work for which a license is required pursuant to this article except under the supervision of a licensed plumber. Supervision requires that a licensed plumber supervise apprentices at the jobsite. One licensed journeyman plumber, master plumber, or residential plumber shall not supervise more than three apprentice plumbers at the same jobsite.

(2) Any master, journeyman, or residential plumber who is the supervisor of any plumbing apprentice shall be responsible for the work performed by such apprentice. The license of any plumber may be revoked, suspended, or denied under the provisions of section 12-58-110 for any improper work performed by a plumbing apprentice while under the supervision of such licensee.






Article 58.5 - Private Investigators

§ 12-58.5-101. Short title

This article shall be known and may be cited as the "Private Investigators Licensure Act".



§ 12-58.5-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Private investigators often perform investigations of a sensitive nature, delving into matters impacting personal privacy;

(b) While most private investigators perform investigations in an ethical and professional manner, lack of mandatory regulation of private investigators in this state permits any person, regardless of his or her criminal history or knowledge of laws impacting private investigations, to present himself or herself to the public as a private investigator and perform private investigations for others;

(c) Imposing mandatory regulation on private investigators conducting private investigations in this state is necessary to protect consumers by ensuring private investigators have the appropriate knowledge and ability to perform investigations in an ethical and professional manner;

(d) Balancing consumer protection with the interests of private businesses and individuals desiring to engage in the private investigation profession is likewise important;

(e) It is in the interests of consumers and private investigators for the state to develop the appropriate level of regulation of private investigators that protects consumers without creating unnecessary barriers to entry into the profession.

(2) The general assembly therefore finds that in order to protect the citizens of the state and to ensure that needless requirements are not imposed that restrict access into the profession, it is important to create the licensure program established in this article to require private investigators to obtain a state-issued license to conduct private investigations in this state.

(3) The general assembly further finds that:

(a) The number of private investigators licensed under the "Private Investigators Voluntary Licensure Act", enacted by House Bill 11-1195 in 2011, which allows private investigators the option to obtain a state-issued license, is insufficient to justify continuing the voluntary program;

(b) The voluntary licensure program is currently operating at a loss as the license fees based on the number of licensees are inadequate to fully fund the program, and increasing the fees to a level that would sustain the program results in unaffordable fees, and consequently, fewer and fewer private investigators are participating in the voluntary program;

(c) While the voluntary program is unsustainable, it is important to protect consumers by establishing minimum standards for and requirements for licensure of private investigators;

(d) By repealing the voluntary program and replacing it with a mandatory licensure program, the intent is to continue regulating private investigators operating in this state to ensure private investigators are engaging in the profession in an ethical manner and have the appropriate knowledge and ability to perform investigations;

(e) As the mandatory program will regulate the same types of professionals who could have chosen to be regulated under the voluntary program, it is appropriate that private investigators licensed under the mandatory program share in the repayment of the deficit that resulted from the voluntary program; and

(f) To avoid cost-prohibitive license fees, it is the intent of the general assembly for the division to spread the repayment of the deficit generated by the voluntary program over the life of the new mandatory program, which is scheduled to repeal on September 1, 2020.



§ 12-58.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Applicant" means a private investigator who applies for an initial or renewal license pursuant to this article.

(2) "Director" means the director of the division or the director's designee.

(3) "Division" means the division of professions and occupations in the department of regulatory agencies.

(4) "Licensee" means a private investigator licensed by the director pursuant to this article as a level I or level II private investigator.

(5) "Private investigation" means undertaking an investigation for the purpose of obtaining information for others pertaining to:

(a) A crime, wrongful act, or threat against the United States or any state or territory of the United States;

(b) The identity, reputation, character, habits, conduct, business occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movements, whereabouts, affiliations, associations, or transactions of a person, group of persons, or organization;

(c) The credibility of witnesses or other persons;

(d) The whereabouts of missing persons;

(e) The determination of the owners of abandoned property;

(f) The causes and origin of, or responsibility for, libel, slander, a loss, an accident, damage, or an injury to a person or to real or personal property;

(g) The business of securing evidence to be used before an investigatory committee, board of award or arbitration, administrative body, or officer or in the preparation for or in a civil or criminal trial;

(h) The business of locating persons who have become delinquent in their lawful debts, when the private investigator locating the debtor is hired by an individual or collection agency;

(i) The location or recovery of lost or stolen property;

(j) The affiliation, connection, or relationship of any person, firm, or corporation with any organization, society, or association or with any official, representative, or member of an organization, society, or association;

(k) The conduct, honesty, efficiency, loyalty, or activities of employees, persons seeking employment, agents, contractors, or subcontractors; or

(l) The identity of persons suspected of crimes or misdemeanors.

(6) "Private investigator" or "private detective" means a natural person who, for a fee, reward, compensation, or other consideration, engages in business or accepts employment to conduct private investigations.



§ 12-58.5-104. Licensure - title protection - unauthorized practice - penalty

(1) (a) By June 1, 2015, a private investigator conducting private investigations in this state is required to meet the qualifications set forth in section 12-58.5-106 and to obtain a license from the director.

(b) Only a private investigator who obtains a license pursuant to section 12-58.5-106 may present himself or herself as or use the title of a "licensed private investigator", "private investigator", "licensed private detective", or "private detective".

(c) Repealed.

(2) Any person who conducts private investigations or presents himself or herself as or uses the title "private investigator", "private detective", "licensed private detective", or "licensed private investigator" without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense and, for the second or any subsequent offense, commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-58.5-105. Exemptions

(1) This article 58.5 does not apply to:

(a) A collection agency or consumer reporting agency, as defined in section 5-16-103 (3) and (6), respectively;

(b) A person conducting an investigation on the person's own behalf, or an employee of an employer conducting an internal investigation on behalf of his or her employer;

(c) An attorney licensed to practice law in this state, an employee of a licensed attorney, or a person under contract to perform paralegal services for a licensed attorney;

(d) A certified peace officer of a law enforcement agency operating in his or her official capacity;

(e) (I) A certified public accountant certified or authorized to provide accounting services in the state pursuant to article 2 of this title;

(II) An employee of a certified public accountant;

(III) An employee or affiliate of an accounting firm registered pursuant to section 12-2-117; or

(IV) A person who conducts forensic accounting, fraud investigations, or other related analysis of financial transactions based on information that is either publicly available or provided by clients or other third parties and who is:

(A) An accountant or public accountant who is not regulated by the state;

(B) A certified fraud examiner; or

(C) An employee or independent contractor under the guidance of an accountant, public accountant, or certified fraud examiner;

(f) A person who aggregates public records and charges a fee for accessing the aggregated public records data;

(g) A person employed by an insurance company who is conducting claims adjustment or claims investigation for the purposes of an insurance claim;

(h) An investigator employed or contracted by a public or governmental agency;

(i) A journalist or genealogist;

(j) A person serving process within the state, performing his or her duties in compliance with the Colorado or federal rules of civil procedure or in accordance with applicable foreign state court rules or laws pertaining to service of foreign process within this state, or performing any task associated with effecting service of process, all of which includes inquiries related to effecting proper service of process and resulting supporting proofs, declarations, affidavits of service, or declarations or affidavits of due diligence to support alternative methods of service of process; except that a process server who performs private investigations outside the efforts to effect service of process is not exempt from the licensing requirements of this article and must obtain a license under this article in order to lawfully perform those private investigations;

(k) A person attempting to recover a fugitive when that person furnished bail and is licensed under article 2 or 23 of title 10 or is acting pursuant to a contract with or at the request of a person who furnished bail;

(l) An owner, employee, or independent contractor of an agency conducting an investigation to determine the origin and cause of a fire or explosion;

(m) An owner, employee, or independent contractor of an agency conducting an investigation for cause analysis or failure analysis where the investigation is conducted by an engineer licensed pursuant to part 1 of article 25 of this title acting within his or her area of expertise and within the scope of the practice of engineering; or

(n) Any other person licensed under this title who is practicing within the scope of his or her practice as defined in this title.



§ 12-58.5-106. Private investigator licenses - qualifications - fees - renewal - rules

(1) A private investigator applying for a license pursuant to this section must satisfy the requirements of the particular license for which application is made. The director may issue the following types of licenses to applicants who, upon application in the form and manner determined by the director, payment of the required fee, and satisfaction of the requirements of subsection (2) of this section, provide evidence satisfactory to the director that the applicant satisfies the qualifications for the particular license as follows:

(a) Level I private investigator license. An applicant for a level I private investigator license must:

(I) Be at least twenty-one years of age;

(II) Be lawfully present in the United States; and

(III) Demonstrate knowledge and understanding of the laws and rules affecting the ethics and activities of private investigators in this state by passing a jurisprudence examination developed and approved by the director.

(b) Level II private investigator license. An applicant for a level II private investigator license must:

(I) Satisfy the requirements for a level I private investigator license; and

(II) Have an amount of verifiable, applicable experience as a private investigator or equivalent experience with a local, state, or federal law enforcement agency, military police, the federal bureau of investigation, or other equivalent experience. The director shall determine, by rule, the amount and type of experience, which may include postsecondary education, completion of approved certificate programs, or such other experience the director deems appropriate, an applicant must have to satisfy the requirements of this section.

(2) In addition to the requirements of subsection (1) of this section, each applicant for a level I or level II private investigator license must have his or her fingerprints taken by a local law enforcement agency or any third party approved by the Colorado bureau of investigation for the purpose of obtaining a fingerprint-based criminal history record check. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant. The applicant shall submit payment by certified check or money order for the fingerprints and for the actual costs of the record check at the time the fingerprints are submitted to the Colorado bureau of investigation. Upon receipt of fingerprints and receipt of the payment for costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation and shall forward the results of the criminal history record check to the director.

(3) An applicant for licensure under this section shall pay license, renewal, and reinstatement fees established by the director pursuant to section 24-34-105, C.R.S. A licensee must renew his or her license in accordance with a schedule established by the director pursuant to section 24-34-102 (8), C.R.S. If a licensee fails to renew his or her license pursuant to the schedule established by the director, the license expires, and the person shall not conduct private investigations in this state until the person pays the appropriate fees to reinstate the license and the director reinstates the license. A person whose license expires and who continues to do business as a private investigator is subject to the penalties provided in this article and section 24-34-102 (8), C.R.S.



§ 12-58.5-107. Surety bond required - rules

A licensee shall not engage in private investigation activities unless the licensee posts and maintains, or is covered by, a surety bond in an amount determined by the director by rule.



§ 12-58.5-108. Director's powers and duties - consult with stakeholders - rules

(1) The director may consult with private investigators, law enforcement, consumer groups, victim advocacy groups, civil liberties groups, and other stakeholders to obtain recommendations and feedback concerning:

(a) The regulation of private investigators;

(b) Privacy laws and issues, new or changing technology, and the impact of new or changing technology on privacy; and

(c) Any continuing education that may be necessary to ensure private investigators maintain knowledge and understanding of laws and rules affecting the practice, particularly those concerning privacy issues and new or changing technology. If a stakeholder group recommends that continuing education requirements be imposed, nothing in this paragraph (c) abrogates the requirements of section 24-34-901, C.R.S., and the director is not authorized to impose, by rule or otherwise, any continuing education requirements absent an enactment of a bill imposing continuing education requirements or authorizing the director to establish continuing education requirements.

(2) In addition to all other powers and duties conferred or imposed upon the director by this article or by any other law, the director may:

(a) Promulgate rules pursuant to section 24-4-103, C.R.S., to implement this article, including rules to:

(I) Establish the form and manner for applying for a license under this article;

(II) Specify the requirements for satisfying the experience component for obtaining a level II private investigator license pursuant to section 12-58.5-106 (1)(b);

(III) Define generally accepted standards of the practice of private investigations;

(IV) Set the amount of the surety bond required by section 12-58.5-107; and

(V) Address any other matters determined necessary by the director to implement this article;

(b) Develop and conduct or contract for examinations as required by this article;

(c) Review and grant or deny applications for new or renewal licenses as provided in this article; and

(d) Establish fees for the issuance of a new license and for each license renewal pursuant to section 24-34-105, C.R.S.



§ 12-58.5-109. Disciplinary actions - grounds for discipline - rules - cease-and-desist orders

(1) The director may deny, suspend, or revoke a license, place an applicant or licensee on probation, or issue a letter of admonition to an applicant or licensee if the applicant or licensee:

(a) Violates any order of the director, any provision of this article, or any rule adopted under this article;

(b) Fails to meet the requirements of section 12-58.5-106 or uses fraud, misrepresentation, or deceit in applying for or attempting to apply for a license;

(c) Is convicted of or has entered a plea of guilty or nolo contendere to a felony; to an offense, the underlying factual basis of which has been found by the court to involve unlawful sexual behavior, domestic violence, as defined in section 18-6-800.3 (1), C.R.S., or stalking, as defined in section 18-3-602, C.R.S.; or to violation of a protection order, as defined in section 18-6-803.5, C.R.S. In considering the disciplinary action, the director is governed by section 24-5-101, C.R.S., in considering the conviction or plea.

(d) Has failed to report to the director the conviction of or plea to a crime specified in paragraph (c) of this subsection (1);

(e) Advertises or presents himself or herself as a licensed private investigator without holding an active license;

(f) Has been subject to discipline related to the practice of private investigations in another jurisdiction. Evidence of disciplinary action in another jurisdiction is prima facie evidence for denial of a license or other disciplinary action if the violation would be grounds for disciplinary action in this state.

(g) Commits an act or omission that fails to meet generally accepted standards of the practice of private investigations; or

(h) Fails to comply with surety bond requirements as specified in section 12-58.5-107.

(2) The director may adopt rules establishing fines that he or she may impose on a licensee. The rules must include a graduated fine structure, with a maximum allowable fine of not more than three thousand dollars per violation. The director shall transmit any fines he or she collects from a licensee to the state treasurer for deposit in the general fund.

(3) The director need not find that the actions that are grounds for discipline were willful but may consider whether the actions were willful when determining the nature of disciplinary sanctions to impose.

(4) (a) The director may commence a proceeding to discipline a licensee when the director has reasonable grounds to believe that the licensee has committed an act or omission specified in this section.

(b) In any proceeding held under this section, the director may accept as evidence of grounds for disciplinary action any disciplinary action taken against a licensee in another jurisdiction if the violation that prompted the disciplinary action in the other jurisdiction would be grounds for disciplinary action under this article.

(5) The director shall conduct disciplinary proceedings in accordance with article 4 of title 24, C.R.S. The director or an administrative law judge appointed by the director pursuant to paragraph (c) of subsection (6) of this section shall conduct the hearing and opportunity for review pursuant to that article. The director may exercise all powers and duties conferred by this article during the disciplinary proceedings.

(6) (a) The director may request that the attorney general seek an injunction in any court of competent jurisdiction to enjoin a person from committing an act prohibited by this article. When seeking an injunction under this paragraph (a), the attorney general is not required to allege or prove the inadequacy of any remedy at law or that substantial or irreparable damage is likely to result from a continued violation of this article.

(b) (I) The director may investigate, hold hearings, and gather evidence in all matters related to the exercise and performance of the powers and duties of the director.

(II) In any hearing or investigation instituted pursuant to this section, the director or an administrative law judge appointed pursuant to paragraph (c) of this subsection (6) may administer oaths, take affirmations of witnesses, and issue subpoenas compelling the attendance of witnesses and the production of all relevant records, papers, books, documentary evidence, and materials in any hearing, investigation, accusation, or other matter before the director or an administrative law judge.

(III) Upon failure of any witness or licensee to comply with a subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the director with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring the person or licensee to appear before the director; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. If the person or licensee fails to obey the order of the court, the court may hold the person or licensee in contempt of court.

(c) The director may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to conduct hearings, take evidence, make findings, and report the findings to the director.

(7) (a) The director, the director's staff, a person acting as a witness or consultant to the director, a witness testifying in a proceeding authorized under this article, or a person who lodges a complaint pursuant to this article is immune from liability in a civil action brought against him or her for acts occurring while acting in his or her capacity as director, staff, consultant, or witness, respectively, if the individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action he or she took was warranted by the facts.

(b) A person participating, in good faith, in making a complaint or report or in an investigative or administrative proceeding pursuant to this section is immune from any civil or criminal liability that otherwise might result by reason of the participation.

(8) A final action of the director is subject to judicial review by the court of appeals pursuant to section 24-4-106 (11), C.R.S. The director may institute a judicial proceeding in accordance with section 24-4-106, C.R.S., to enforce an order of the director.

(9) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, warrants formal action, the director shall not resolve the complaint by a deferred settlement, action, judgment, or prosecution.

(10) (a) If it appears to the director, based upon credible evidence as presented in a written complaint, that a licensee is acting in a manner that is an imminent threat to the health and safety of the public, or if a person is conducting private investigations or presenting himself or herself as or is using the title "private investigator", "private detective", or "licensed private investigator" without having obtained a license, the director may issue an order to cease and desist the activity. The director shall set forth in the order the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (10), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. The director or administrative law judge, as applicable, shall conduct the hearing pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(11) (a) If it appears to the director, based upon credible evidence as presented in a written complaint, that a person has violated any other portion of this article, in addition to any specific powers granted pursuant to this article, the director may issue to the person an order to show cause as to why the director should not issue a final order directing the person to cease and desist from the unlawful act or unlicensed practice.

(b) The director shall promptly notify the person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (11) of the issuance of the order and shall include in the notice a copy of the order, the factual and legal basis for the order, and the date set by the director for a hearing on the order. The director may serve the notice on the person against whom the order has been issued by personal service, by first-class, postage-prepaid United States mail, or in another manner as may be practicable. Personal service or mailing of an order or document pursuant to this paragraph (b) constitutes notice of the order to the person.

(c) (I) The director shall hold the hearing on an order to show cause no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the director as provided in paragraph (b) of this subsection (11). The director may continue the hearing by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the director hold the hearing later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (11) does not appear at the hearing, the director may present evidence that notification was properly sent or served on the person pursuant to paragraph (b) of this subsection (11) and such other evidence related to the matter as the director deems appropriate. The director must issue the order within ten days after the director's determination related to reasonable attempts to notify the respondent, and the order becomes final as to that person by operation of law. The hearing must be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the director reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license or has or is about to engage in acts or practices constituting violations of this article, the director may issue a final cease-and-desist order directing the person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The director shall provide notice, in the manner set forth in paragraph (b) of this subsection (11), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) is effective when issued and is a final order for purposes of judicial review.

(12) If it appears to the director, based upon credible evidence presented to the director, that a person has engaged or is about to engage in an act or practice constituting a violation of this article, a rule promulgated pursuant to this article, or an order issued pursuant to this article, or any other act or practice constituting grounds for administrative sanction pursuant to this article, the director may enter into a stipulation with the person.

(13) If a person fails to comply with a final cease-and-desist order or a stipulation, the director may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested the attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(14) A person aggrieved by the final cease-and-desist order may seek judicial review of the director's determination or of the director's final order as provided in subsection (8) of this section.

(15) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action by the director but that should not be dismissed as being without merit, the director may issue and send the licensee a letter of admonition.

(b) When the director sends a letter of admonition to a licensee, the director shall advise the licensee that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the licensee timely requests adjudication, the director shall vacate the letter of admonition and process the matter by means of formal disciplinary proceedings.

(16) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the director and, in the opinion of the director, the complaint should be dismissed, but the director has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, the director may send the licensee a confidential letter of concern.



§ 12-58.5-110. Revocation

A person whose license is revoked or who surrenders a license to avoid discipline is ineligible to apply for a license under this article until at least two years after the date of revocation or surrender of the license. The director shall treat a subsequent application for licensure from a person whose license was revoked or surrendered as an application for a new license under this article.



§ 12-58.5-111. Fees - cash fund

The division shall transmit all fees collected pursuant to this article to the state treasurer, who shall credit the fees to the division of professions and occupations cash fund created in section 24-34-105 (2)(b), C.R.S. The general assembly shall make annual appropriations from the division of professions and occupations cash fund for expenditures of the division incurred in the performance of its duties under this article.



§ 12-58.5-112. Repeal of article - review of functions

This article is repealed, effective September 1, 2020. Prior to the repeal, the department of regulatory agencies shall review the powers, duties, and functions of the director regarding the licensure of private investigators under this article as provided in section 24-34-104, C.R.S.






Article 59 - Private Occupational Schools



Article 60 - Racing

Part 1 - General Provisions

§ 12-60-101. Legislative declaration

The general assembly declares that the provisions of this article are enacted in the exercise of the police powers of this state for the protection of the health, peace, safety, and general welfare of the people of this state; for the purpose of promoting racing and the recreational, entertainment, and commercial benefits to be derived therefrom; to raise revenue for the general fund; to establish high standards of sport and fair play; for the promotion of the health and safety of the animals involved in racing events; and to foster honesty and fair dealing in the racing industry. To these ends, this article shall be liberally construed.



§ 12-60-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Breakage" means the odd cents by which the amount payable on each dollar wagered in a pari-mutuel pool exceeds a multiple of ten cents.

(2) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1583, § 1, effective May 21, 2009.)

(3) (a) "Class A track" means a track, located within the state of Colorado, at which a race meet of horses is conducted and which is not a class B track.

(b) "Class A track" includes a reopening class A track that has not run a meet within the past three years. Such class A track may begin to operate as a simulcast facility after the commission has approved its application for simulcasting and its application for race dates to hold a race meet within the following twelve months. Applications submitted to the commission shall include a provision for the establishment of a purse fund that complies with this article and the rules of the commission.

(4) (a) (I) "Class B track" means a track, located within the state of Colorado, at which a race meet of horses, consisting of thirty or more race days, is being conducted or was being conducted during the immediately preceding twelve months.

(II) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1583, § 1, effective May 21, 2009.)

(b) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1583, § 1, effective May 21, 2009.)

(5) "Commission" means the Colorado racing commission created in part 3 of this article.

(6) "Cross simulcasting" means the receipt of a simulcast race of greyhounds at an out-of-state host track by a simulcast facility that is located on the premises of a track that is licensed to race horses.

(7) "Director" means the director of the division of racing events.

(8) "Division" means the division of racing events created in part 2 of this article.

(9) "Executive director" means the executive director of the department of revenue organized as provided in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(10) Repealed.

(11) "Horse track" means either a class A track or a class B track.

(12) "Host track" means either an in-state host track or an out-of-state host track.

(13) "In-state host track" means a track, located within the state of Colorado, at which a race meet of horses is conducted.

(14) (a) "In-state simulcast facility" means:

(I) A class A or class B horse track at which a licensee has held within the preceding twelve months or is licensed and scheduled to hold within the following twelve months a race meet of at least the duration required of a class A or class B track;

(II) Repealed.

(III) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1583, § 1, effective May 21, 2009.)

(IV) An additional facility that is operated by and is the responsibility of the licensee of a class B horse track, located in Colorado, and used for the handling of wagers placed on simulcast races received by the track or facility. The number of additional facilities cannot exceed the total number of facilities licensed to hold a race meet in 2003 plus one additional facility per licensee as authorized under this article. The additional facilities must be licensed in accordance with section 12-60-504 and must not be located within fifty miles of any class B horse track operated by another licensee without the written consent of the other licensee. The commission shall establish by rule the means of obtaining the consent.

(b) If an additional facility is jointly owned or operated as a simulcast facility by two or more licensees, such additional facility shall be deemed to be one of the additional simulcast facilities of only one of such licensees, as designated in writing to the commission.

(c) The commission, for good cause, may grant a licensed class A horse track permission to receive simulcast races at an alternate location within five miles of its track during the times when the track is not in operation.

(15) "Interstate common pool" means a pari-mutuel pool established at one location, usually but not necessarily at a host track, within which pool are combined comparable pari-mutuel pools of one or more simulcast facilities upon a race run at the host track for purposes of establishing payoff prices in the various states. There may be simulcast facilities in more than one state simultaneously combining pari-mutuel pools into the common pool of the host track. Where permitted by the laws and rules of the states in which the host track and the simulcast facilities are located and with the concurrence of the host track, the combined pari-mutuel pool may be established on a regional or other basis between two or more simulcast facilities and need not involve a merger into the host track's pari-mutuel pool. In such instances, one of the simulcast facilities shall serve as if it were the host track for the purposes of holding the common pool and calculating payoffs. The interstate common pool shall be as specified in the written simulcast racing agreement between the host track and the person operating the simulcast facility receiving such simulcast races.

(16) "Intrastate common pool" means a pari-mutuel pool, established for an in-state host track, which includes wagers made at the in-state host track as well as wagers made at in-state simulcast facilities on simulcast races of live races run at the in-state host track.

(17) "Licensee" means any person holding a current, valid race meet license issued pursuant to section 12-60-505 and any person holding a current, valid license or registration issued by the commission pursuant to section 12-60-503 and section 12-60-504. The commission, by rule, shall determine which occupational categories shall be licensed and which shall be registered. Except in connection with the licensing of race meets, the term "license" includes a registration and "applicant" includes an applicant for a registration.

(18) "Out-of-state host track" means a track, located within a state other than Colorado, which is licensed or otherwise properly authorized under the laws of such state to conduct live races of horses or greyhounds and to broadcast such races as simulcast races and which broadcasts such simulcast races to an in-state simulcast facility.

(19) "Out-of-state simulcast facility" means a track or other facility, located within a jurisdiction other than Colorado, at which pari-mutuel wagers are placed or accepted, either in person or electronically, on simulcast races pursuant to proper authorization under the laws of such jurisdiction.

(20) "Pari-mutuel pool" means a wagering pool into which pari-mutuel wagers on a live race or on a simulcast race are taken.

(20.5) "Pari-mutuel wagering" means a form of wagering on the outcome of horse and greyhound races in which those who wager purchase tickets of various denominations on one or more horses or greyhounds from one or more pools and all like wagers from each race are pooled and the winning ticket holders are paid prizes from such pool in amounts proportional to the total receipts in the pool minus deductions authorized by statute.

(21) "Person" means any individual, partnership, firm, corporation, or association.

(22) "Race meet" means any live exhibition of racing involving horses registered within their breed, conducted at a track located within the state of Colorado and operated by a licensee under a license granted pursuant to section 12-60-505, where the pari-mutuel system of wagering is used.

(23) "Simulcast facility" means either an in-state simulcast facility or an out-of-state simulcast facility.

(24) "Simulcast race" means a live, audio-visual broadcast, transmitted simultaneously with either the performance of a live race of horses or greyhounds by an out-of-state host track or the performance of a live race of horses by an in-state host track, that is received by a simulcast facility.

(25) Repealed.

(25.5) "Source market fee" means a licensing fee, assessed by the director pursuant to section 12-60-202 (3)(h), in lieu of taxes and fees otherwise payable under this article, payable by persons outside of Colorado who conduct pari-mutuel wagering on simulcast races and who accept wagers from Colorado residents at out-of-state simulcast facilities.

(26) "Track" or "racetrack" means a track that is located within the state of Colorado and at which a race meet of horses is conducted under a license granted pursuant to section 12-60-505.



§ 12-60-103. Division and commission subject to termination

The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the division of racing events created by section 12-60-201 and the Colorado racing commission created by section 12-60-301.






Part 2 - Division of Racing Events

§ 12-60-201. Division of racing events - creation - representation

(1) There is hereby created, within the department of revenue, the division of racing events, the head of which shall be the director of the division of racing events. The director shall be appointed by, and shall be subject to removal by, the executive director of the department of revenue. The division of racing events, the Colorado racing commission created in section 12-60-301, and the director of the division of racing events shall exercise their respective powers and perform their respective duties and functions as specified in this article under the department of revenue as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.; except that the commission shall have full and exclusive authority to promulgate rules related to racing without any approval by, or delegation of authority from, the department of revenue.

(2) The division shall make investigations and shall request the commission or the district attorney of any district, as appropriate, to prosecute, on behalf of and in the name of the division, suits and proceedings for any of the purposes necessary and proper for carrying out the functions of the division.



§ 12-60-202. Director - qualifications - powers and duties

(1) The director shall be qualified by training and experience to direct the work of the division; and, notwithstanding the provisions of section 24-5-101, C.R.S., shall be of good character and shall not have been convicted of any felony or gambling-related offense.

(2) The director shall not engage in any other profession or occupation that could present a conflict of interest with the director's duties as director of the division.

(3) The director, as administrative head of the division, shall direct and supervise all administrative and technical activities of the division. In addition to the duties imposed upon the director elsewhere in this article, it shall be the director's duty:

(a) To investigate, supervise, and administer the conduct of racing in accordance with the provisions of this article and the rules of the commission;

(b) To attend meetings of the commission or to appoint a designee to attend in the director's place;

(c) To employ and direct such personnel as may be necessary to carry out the purposes of this article, but no person shall be employed who has been convicted of a felony or gambling-related offense, notwithstanding the provisions of section 24-5-101, C.R.S. The director by agreement may secure and provide payment for such services as the director may deem necessary from any department, agency, or unit of the state government and may employ and compensate such consultants and technical assistants as may be required and as otherwise permitted by law. Personnel employed by the director shall include but shall not be limited to a sufficient number of veterinarians, as defined in the "Colorado Veterinary Practice Act", article 64 of this title, so that at least one veterinarian employed by the director, or by the operator, as provided in section 12-60-705 (1), shall be present at every racetrack during weighing in of animals and at all times that racing is being conducted; and the director shall by rule authorize any such veterinarian to conduct physical examinations of animals, including without limitation blood and urine tests and other tests for the presence of prohibited drugs or medications, to ensure that the animals are in proper physical condition to race, to prohibit any animal from racing if it is not in proper physical condition to race, and to take other necessary and proper action to ensure the health and safety of racing animals and the fairness of races.

(d) To confer, as necessary or desirable and not less than once each quarter, with the commission on the conduct of racing;

(e) To make available for inspection by the commission or any member of the commission, upon request, all books, records, files, and other information and documents of the director's office;

(f) To advise the commission and recommend such rules and such other matters as the director deems necessary and advisable to improve the conduct of racing;

(g) To make a continuous study and investigation of the operation and the administration of similar laws which may be in effect in other states or countries, any literature on the subject which from time to time may be published or available, any federal laws which may affect the conduct of racing, and the reaction of Colorado citizens to existing and potential features of racing events in Colorado with a view to recommending or effecting changes that will tend to serve the purposes of this article;

(h) To establish and adjust fees for all licenses and registrations issued pursuant to this article in an amount sufficient to generate revenue that approximates the direct and indirect cost of administering this article; except that an increase of more than ten percent in the fee for an occupational license or registration shall be subject to ratification by the commission. Such fees shall be credited to the racing cash fund created in section 12-60-205.

(i) To perform any other lawful acts which the director and the commission may consider necessary or desirable to carry out the purposes and provisions of this article.

(4) Repealed.

(5) If so directed by the commission, the director may, on behalf of this state:

(a) Negotiate, enter into, and participate in one or more interstate compacts that enable party states to act jointly and cooperatively to create more uniform, effective, and efficient practices, programs, and rules relating to:

(I) Live horse and greyhound racing; and

(II) Pari-mutuel wagering activities, both on-track and off-track, that occur in or affect a party state;

(b) Serve as this state's authorized representative on a commission to negotiate one or more interstate compacts as described in paragraph (a) of this subsection (5). If the compact commission undertakes to promulgate rules to be adopted by party states, the director shall endeavor to ensure that the process by which the rules are promulgated conforms substantially to the model state administrative procedure act of 1981, as amended, insofar as the terms of the model act are appropriate to the actions and operations of the compact commission.



§ 12-60-203. Investigators - peace officers

(1) All investigators of the division of racing events, including the director and the executive director, shall for purposes of enforcement of this article be considered peace officers as described in sections 16-2.5-101 and 16-2.5-126, C.R.S.

(2) Nothing in this section shall be construed to prohibit local sheriffs, police departments, and other local law enforcement agencies or the Colorado bureau of investigation from enforcing the provisions of this article or rules promulgated pursuant to this article, or from performing their other duties to the full extent permitted by law. All such sheriffs, police officers, district attorneys, other local law enforcement agencies, or the Colorado bureau of investigation shall have all the powers set forth in subsection (1) of this section.



§ 12-60-204. Board of stewards or judges

The division shall establish a board of three stewards or judges to assist in supervising the conduct of any race meet. Two members of the board of stewards or judges shall be employees of the division. The remaining member shall be an employee of the track at which the race meet is held, shall be subject to the approval of the commission, and may be removed by the commission at any time for any reason which the commission deems good and sufficient.



§ 12-60-205. Racing cash fund

(1) The racing cash fund is hereby established in the state treasury. Subject to appropriation by the general assembly, the division shall use the moneys in the racing cash fund for the direct and indirect costs of administering this article.

(2) Moneys in the racing cash fund at the end of any fiscal year shall remain in the racing cash fund and shall not revert to the general fund or any other fund. The racing cash fund shall be maintained in accordance with section 24-75-402, C.R.S.






Part 3 - Colorado Racing Commission

§ 12-60-301. Racing commission - creation

(1) There is hereby created, within the division of racing events, the Colorado racing commission. The commission shall consist of five members, all of whom shall be citizens of the United States and shall have been residents of this state for the past five years. The members shall be appointed by the governor, with the consent and approval of the senate. No member shall have been convicted of a felony or gambling-related offense, notwithstanding the provisions of section 24-5-101, C.R.S. No more than three of the five members shall be members of the same political party. At the first meeting of each fiscal year, a chair and vice-chair of the commission shall be chosen from the membership by a majority of the members. Membership and operation of the commission shall additionally meet the following requirements:

(a) Two members of the commission shall have been previously engaged in the racing industry for at least five years; one member shall be a practicing veterinarian who is currently licensed in Colorado and has been so licensed for not less than five years; one member shall have been engaged in business in a management-level capacity for at least five years; and one member shall be a registered elector of the state who is not employed in any profession or industry otherwise described in this paragraph (a); however, no more than two members of the commission shall be from the same congressional district, and one member of the commission shall be from west of the continental divide.

(b) Initial members shall be appointed to the commission by the governor as follows: One member to serve until July 1, 1993, one member to serve until July 1, 1994, one member to serve until July 1, 1995, and two members to serve until July 1, 1996. All subsequent appointments shall be for terms of four years. No member of the commission shall be eligible to serve more than two consecutive terms.

(c) Any vacancy on the commission shall be filled for the unexpired term in the same manner as the original appointment. The member appointed to fill such vacancy shall be from the same category described in paragraph (a) of this subsection (1) as the member vacating the position.

(d) Any member of the commission may be removed by the governor at any time.

(e) The term of any member of the commission who misses more than two consecutive regular commission meetings without good cause shall be terminated and such member's successor shall be appointed in the manner provided for appointments under this section.

(f) Commission members shall be reimbursed for necessary travel and other reasonable expenses incurred in the performance of their official duties.

(g) Prior to confirmation by the senate, each member shall file with the secretary of state a financial disclosure statement in the form required and prescribed by the executive director. Such statement shall be renewed as of each January 1 during the member's term of office.

(h) The commission shall hold at least one meeting each quarter and such additional meetings as may be prescribed by rules of the commission. In addition, special meetings may be called by the chair, any two commission members, or the director, if written notification of such meeting is delivered to each member at least seventy-two hours prior to such meeting. Notwithstanding section 24-6-402, C.R.S., in emergency situations in which a majority of the commission certifies that exigencies of time require that the commission meet without delay, the requirements of public notice and of seventy-two hours' actual advance written notice to members may be dispensed with, and commission members as well as the public shall receive such notice as is reasonable under the circumstances. Any action by the commission during such emergency meetings shall be limited to those issues relating to the emergency situation for which the meeting was called.

(i) A majority of the commission shall constitute a quorum, but the concurrence of a majority of the members appointed to the commission shall be required for any final determination by the commission.



§ 12-60-302. Organization and officers - duties - representation

(1) All moneys payable to and collected by the department of revenue through the division shall be transmitted to the state treasurer. The state treasurer shall credit the same to the general fund except for those moneys required by this article to be deposited in the racing commission cash fund.

(2) The commission shall maintain an office within the state and shall keep detailed records of all its meetings and of all the business transacted and of all the collections and disbursements. Publications of the commission circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.

(3) The attorney general shall provide legal services for the division and the commission at the request of the executive director, the director, or the commission. The attorney general shall make reasonable efforts to ensure that there is continuity in the legal services provided and that the attorneys providing legal services to the division and the commission have expertise in such field.






Part 4 - Conflict of Interest

§ 12-60-401. Director and commission members - position of trust - conflicts of interest

(1) Appointment to the commission or to the position of director or employment in the division of racing events is a position of public trust, and therefore, in order to ensure the confidence of the people of the state in the integrity of the division and the commission, the director and members of the commission and the employees of the division are subject to this section. While serving as director or as a member of the commission or while employed by the division, no person nor any member of the person's immediate family shall:

(a) Hold any pecuniary interest in any racetrack operating within the state of Colorado nor in any stable, compound, or farm that houses animals licensed or registered to race within the state of Colorado;

(b) Wager money or any other chattel of value on the result of any race or race meet or sweepstakes conducted within the state of Colorado or conducted outside the state and simulcast into the state;

(c) Hold any pecuniary interest in any out-of-state host track or derive any pecuniary benefit from the racing of any animal at such track;

(d) Hold more than a five percent interest in any entity doing business with a track; or

(e) Have any interest of any kind in a license issued pursuant to this article, nor have any interest, direct or indirect, including employment, in any licensee, licensed premises, establishment, or business involved in or with pari-mutuel wagering.

(2) Failure to comply with the provisions of this section shall be grounds for removal from office.

(3) For purposes of this section, "immediate family" means a person's spouse and any children actually living with the person.






Part 5 - Licensing and Registration

§ 12-60-501. Regulation of race meets and racing-related businesses

(1) (a) The commission shall license and regulate all race meets with pari-mutuel wagering held in this state at which horses participate, and shall cause the places where the race meets are held to be visited and inspected at least once a year by its members or employees, and shall require all places to be constructed, maintained, and operated in accordance with the laws of this state and the rules of the commission.

(b) The commission shall license and regulate all kennels and stables housing racing animals in connection with a race meet, shall cause such kennels and stables to be visited and inspected at least once a year by its members or employees, and shall require all such places to be constructed, maintained, and operated in accordance with the laws of this state and the rules of the commission.

(2) (a) In particular, the commission shall, at its own expense, regulate the operations of pari-mutuel machines and equipment, the operations of all money rooms, accounting rooms, and sellers' and cashiers' windows, and the weighing of jockeys, and shall take or cause to be taken saliva, urine, blood, or other body fluid samples or biopsy or necropsy specimens from horses selected by the commission or its employees at race meets provided for under this article or when concerns are raised as to a particular animal, including the winner of a race, and shall test and determine the samples or specimens or cause the samples or specimens to be tested and determined. For those purposes, the commission, at its expense and in addition to other employees, shall employ or contract with competent veterinary doctors, accountants, chemists, and other persons necessary to supervise the conduct of race meets and to ascertain that this article and the rules of the commission are strictly complied with. The commission shall also seek innovative and efficient methods of testing animals for prohibited drugs and medication, while ensuring animal safety and maintaining the integrity of racing. Through its bidding process, the commission shall invite laboratories to include proposals for testing procedures and methods that would maintain or improve the effectiveness of test results and minimize testing cost incurred by the state or the racing industry.

(b) The commission shall establish and require compliance with internal control procedures for licensees, including accounting and reporting procedures.

(c) The commission shall license and regulate persons who manufacture or operate totalisators and shall require all totalisators to be manufactured, maintained, and operated in accordance with the laws of this state and rules of the commission.

(d) The commission may license and regulate persons outside of Colorado who conduct pari-mutuel wagering on simulcast races and who accept wagers from Colorado residents at out-of-state simulcast facilities, and shall require out-of-state simulcast facilities to be maintained and operated in accordance with the laws of this state and rules of the commission. Source market fees imposed on persons licensed under this paragraph (d) shall not exceed ten percent of the gross receipts of all pari-mutuel wagering by Colorado residents conducted by such persons at out-of-state simulcast facilities.

(3) The commission shall license and regulate all in-state simulcast facilities conducting pari-mutuel wagering and shall require all such in-state simulcast facilities to be maintained and operated in accordance with the laws of this state and rules of the commission.

(4) The commission shall, at its own expense, specifically regulate the operation by in-state simulcast facilities of pari-mutuel machines and equipment, the operation of all money and accounting facilities, and the operation of sellers' and cashiers' windows and ensure that the in-state simulcast facility is handling wagering as part of the pari-mutuel system of the appropriate track or simulcast facility and as part of the appropriate pari-mutuel pool, as designated in section 12-60-703. For such purposes, the commission, at its own expense, and in addition to other employees, shall employ the competent personnel necessary to supervise the wagering through in-state simulcast facilities and to ascertain that this article and the rules of the commission are strictly complied with.

(5) A licensed track or its additional facility may be used for nonracing events upon advance notice to the commission, subject to the authority of the commission and the division to take all measures reasonably necessary to ensure that such nonracing events do not interfere with the safe and proper conduct of racing or the suitability of the track for racing.



§ 12-60-502. Delegation of authority to issue certain licenses and registrations

The commission shall delegate to the division the authority to issue all business and occupational licenses and registrations contemplated in this article, and shall promulgate rules containing standards for such delegation. The commission shall not delegate its duty to issue or renew race meet licenses.



§ 12-60-503. Rules of commission - licensing

(1) (a) The commission shall make reasonable rules for the control, supervision, fingerprinting, identification, and direction of applicants, registrants, and licensees, including rules providing for the supervising, disciplining, suspending, fining, and barring from racing of all persons required to be licensed or registered by this article and for the holding, conducting, and operating of all races, race meets, racetracks, in-state simulcast facilities, and out-of-state wagering on simulcast races conducted pursuant to this article. It shall announce the place, time, number of races per day, duration of race meets, as provided in section 12-60-603, and types of race meets.

(b) The commission may issue a temporary license or registration for up to a maximum of ninety days for any license or registration authorized under this article.

(2) (a) Every person holding a license or registration under this article, every person operating an in-state simulcast facility, and every owner or trainer of any horse entered in a racing contest under this article shall comply with the commission's rules and orders. It is unlawful for a person to work upon the premises of a racetrack without first obtaining from the commission a license or registration under this article; except that the commission may waive this licensing or registration requirement for occupational categories that the commission, in its discretion, deems unnecessary to be licensed or registered. This licensing or registration requirement does not apply to the members of the commission or its employees or to persons whose only participation is individually as spectator or bettor. It is unlawful for a person who owns or leases a racing animal to allow the animal to race in this state without first obtaining an owner's license or registration from the commission, as prescribed by the rules of the commission. The commission may extend the validity of a license issued for a period not to exceed three years, and the fee for the license shall be increased proportionately; except that no temporary license or registration may be issued for a period longer than ninety days. It is unlawful for a person to hold a race meet with pari-mutuel wagering without obtaining a license for pari-mutuel wagering. It is unlawful for a person to operate an in-state simulcast facility unless that person is a licensee that has been licensed within the year to hold a race meet or is a licensee that has a written simulcast racing agreement with the in-state host track or out-of-state host track from which the simulcast race is broadcast and has filed a copy of the written simulcast racing agreement with the commission before operating as an in-state simulcast facility.

(b) (Deleted by amendment, L. 93, p. 1210, § 1, effective July 1, 1993.)

(3) No person holding a license under this article shall extend credit to another person for participation in pari-mutuel wagering.

(4) With the submission of an application for a license granted pursuant to this article, each applicant shall submit a set of fingerprints to the commission. The commission shall forward such fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. Only the actual costs of such record check shall be borne by the applicant. Nothing in this subsection (4) shall preclude the commission from making further inquiries into the background of the applicant.



§ 12-60-504. Business licenses

(1) Every application for a business license, excluding applications for initial or renewal race meet licenses pursuant to sections 12-60-505 and 12-60-511, shall be made under oath and filed with the commission and shall set forth such information as the rules of the commission may require in connection with the application.

(2) To determine whether a license shall be granted, the commission shall have the right to examine the financial and other records of the applicant and to compel the production of records and documents.

(3) The commission has discretion to grant or deny a business license if it finds that any applicant or any of the directors, officers, or original stockholders of a corporate applicant have violated any of the provisions of this article or any rules of the commission, or failed to pay any of the sums required under this article, or as it determines, from such application, the character, financial ability, and experience of each individual applicant or the officers and director of each corporate applicant to be for the best interests of the state and the racing industry.

(4) When conducting investigations pursuant to this section, to the extent possible, the commission shall utilize investigative information of other state racing jurisdictions. The commission may investigate an existing licensee who is seeking to acquire ownership of another existing license.

(5) Any unexpired license held by any person who has been convicted by the commission of violating any of the provisions of this article or any rule of the commission, or who has willfully or fraudulently made any false statement in any application for a license, or who fails to pay to the commission any and all sums required under the provisions of this article is subject to cancellation or revocation by the commission.

(6) The commission shall have the power to issue subpoenas for the appearance of persons and the production of documents and other things in connection with applications before the commission or in the conduct of investigations.



§ 12-60-505. Meet licenses

(1) Every initial application for a license to hold race meets under this article shall be made under oath and shall be filed with the commission on or before a day fixed by the commission and shall set forth the time, the place, and the number of days such meet shall continue; the kind of racing proposed to be conducted; the full name and address of the applicant and, if a corporation, the names and addresses of all of its officers and directors and all of the holders of each class of its stock and the amount of stock of each class so owned by each stockholder; the location of the racetrack and whether the same is owned or leased; the names and residences of the owners of all property leased by such applicant; a statement of the assets and liabilities of such applicant; a description of the qualifications and experience of the applicant if an individual or of its officers and directors if a corporation; a full disclosure of all holding or intermediary companies associated with the applicant, as well as their shareholders, all contracts that relate to the race meet, audited balance sheets of corporate applicants, excluding nonprofit associations, and the terms and conditions of all contracts by which the applicant has received credit; a description of the land uses within a radius of two miles of the establishment in which such race meet is proposed to be conducted; and such incidental information as the rules of the commission may require in connection with the application.

(2) Upon the filing of such application, the commission shall fix a date for a hearing on the application, and said applicant shall give public notice of the time and place of such hearing by publication in one issue of a daily or weekly newspaper of general circulation in the area in which it is proposed to conduct such race meet and by posting on the site of such proposed race meet a notice, in form and size to be determined by the commission, that such application has been filed and the date and place of the hearing thereon. At the time and place mentioned in said notice, the commission shall conduct a public hearing at which evidence for and against the granting of the application may be presented.

(3) Except as otherwise limited by the provisions of this article, in considering an application for a license under this section, the commission may give consideration to the number of licenses already granted, and to the location of tracks previously licensed, and to the sentiments and character of the community in which the proposed race meets are to be conducted, and to the ability, character, and experience of each individual applicant or the officers and directors of each corporate applicant. The commission may require of every applicant for a license to hold a race meet, except a public nonprofit association, nonprofit corporation, or nonprofit fair, including the Colorado state fair and all county fairs, who has not, within five years prior to making an application for a license to hold a race meet, operated a race meet in the county, city, or city and county in which it is proposed to hold such race meet, a recommendation in writing of the board of county commissioners of said county in the event the race meet is to be held in unincorporated areas of said county or of the governing board of a city or city and county if the proposed race meet is to be held within a city or city and county. The commission may take such recommendation into consideration before granting or refusing such licenses. The commission may deny a license to operate a new racetrack to a person who is already licensed to operate a racetrack within this or any other state if, in the opinion of the commission, the granting of such license would discourage legitimate competition from other qualified applicants. The commission shall investigate any applicant and shall require the applicant to pay the actual cost of investigating the application as part of the fees and costs imposed pursuant to section 12-60-506. The applicant shall advance the moneys necessary for the investigation to the commission, and the commission shall return any unused portion of such moneys to the applicant at the conclusion of the commission's investigation. The advance of such moneys may either be made directly to the commission or the moneys may be deposited into escrow in a manner approved by the commission.

(4) The commission may grant or refuse licenses to conduct race meets under this article as it determines, from such application, the character, financial ability, and experience of each individual applicant or the officers and directors of each corporate applicant, the sentiments of the community and the character of the area wherein it is proposed to conduct such race meets, and the evidence presented at such hearing, to be for the best interests of the state, the racing industry, and the area in which it is proposed to conduct such race meets.

(5) The commission has discretion to grant or deny a race meet license if it finds that any applicant has, or any of the directors, officers, or original stockholders of a corporate applicant have, violated any of the provisions of this article or any rules of the commission or failed to pay any of the sums required under this article.

(6) Every license issued under this article shall specify the number of days said licensed race meet shall continue and the number of races per day. No license shall be granted to any individual who is not a bona fide resident of Colorado nor to any foreign corporation. Every applicant shall agree that, if granted a license under this article, such applicant will not thereafter sell, mortgage, or otherwise pledge or dispose of any of the assets listed and described on the application for a license or a renewal license without thirty days' prior notice to the commission, which may approve or disapprove the disposition of assets upon good cause shown. The charter of all corporate applicants shall contain a provision that, when a cumulative ten percent or more of the voting stock of such corporation is to be sold, mortgaged, or otherwise pledged or transferred, thirty days' prior notice shall be given to the commission. The corporation shall pay an investigation fee to the commission as part of the fees and costs imposed pursuant to section 12-60-506. The commission shall approve or disapprove of the disposition of such stock, upon good cause shown, within ninety days of such filing of a completed application for transfer. The commission has the power to ascertain if any capital stock of any corporate applicant or licensee is held with the intent to mislead or deceive the commission for an undisclosed principal. The involvement of an undisclosed principal shall be grounds for the denial, suspension, or revocation of a license.

(7) Upon petition by the licensee and a finding by the commission that it is impossible or impractical for a licensee, because of fire or act of God or other unforeseeable emergency not caused or participated in by the licensee, to conduct a race meet upon the dates allocated or upon a racetrack designated by the commission to the licensee, other dates and locations may be substituted and granted to the licensee. A licensee so petitioning may be granted the right to lease and utilize any other licensee's facilities for the term of the petitioning licensee's annual permit or any portion thereof, but said grant shall not be construed to allow any licensee more days of racing in any year than are prescribed by this article.

(8) When conducting investigations pursuant to subsections (3) and (6) of this section, to the extent possible, the commission shall utilize investigative information of other state racing jurisdictions. The commission may investigate an existing licensee who is seeking to acquire ownership of another existing license to conduct race meets.



§ 12-60-506. Application - fee - waiver of confidentiality

(1) In connection with the issuance of licenses or registrations, the commission shall establish investigation and application fees, which fees shall be credited to the racing cash fund created in section 12-60-205.

(2) The application form created by the commission shall include a waiver of any right of confidentiality and a provision which allows the information contained in the application to be accessible to law enforcement agents of this or any other state or the government of the United States. The waiver of confidentiality shall extend to any financial or personnel record, wherever maintained.



§ 12-60-507. Investigation - denial, suspension, and revocation actions against licensees - unlawful acts

(1) The commission upon its own motion may, and upon complaint in writing of any person shall, investigate the activities of any licensee or applicant within the state or any person upon the premises of any facility licensed pursuant to this article. In addition to its authority under any other provision of this article, the commission may issue a letter of admonition to a licensee, fine a licensee, suspend a license, deny an application for a license, or revoke a license, if such person has committed any of the following violations:

(a) Disregarding or violating any provision of this article or any rule promulgated by the commission in the interests of the public and in conformance with the provisions of this article;

(b) Been convicted of, or entered a plea of guilty or nolo contendere to, a criminal charge under the laws of this or any other state or of the United States, or entered into a plea bargain for acts or omissions that, if committed in Colorado, would have been grounds for discipline in this state. A certified copy of the judgment of the court in which any such conviction occurred shall be presumptive evidence of such conviction in any hearing under this article. This paragraph (b) shall be applied in accordance with section 24-5-101, C.R.S.

(c) Current prosecution or pending charges in any jurisdiction against the applicant, or any of its officers or directors, or any of its general partners, or any stockholders, limited partners, or other persons having a financial or equity interest of five percent or greater in the applicant, for any felony; except that, at the request of the applicant or the person charged, the commission shall defer decision upon such application during the pendency of such charge;

(d) Fraud, willful misrepresentation, or deceit in racing;

(e) Failure to disclose to the commission complete ownership or beneficial interest in a racing animal entered to be raced;

(f) Misrepresentation or attempted misrepresentation in connection with the sale of a racing animal or other matter pertaining to racing or registration of racing animals;

(g) Failure to comply with any order or rulings of the commission, the stewards, the judges, or a racing official pertaining to a racing matter;

(h) Ownership of any interest in or participation by any manner in any bookmaking, pool-selling, touting, bet solicitation, or illegal enterprise;

(i) Employing or harboring unlicensed persons on the premises of a racetrack;

(j) Being a person, employing a person, or being assisted by any person who is not of good record or good moral character;

(k) Discontinuance of or ineligibility for the activity for which the license was issued;

(l) Being currently under suspension or revocation of a racing license in another racing jurisdiction, or having been subject to disciplinary action by the racing commission or equivalent agency of another jurisdiction for acts or omissions that, if committed in Colorado, would have been grounds for discipline in this state; except that this paragraph (l) shall not furnish the basis for the imposition of fines;

(m) Possession on the premises of a racetrack of:

(I) Firearms; or

(II) A battery, buzzer, electrical device, or other appliance other than a whip which could be used to alter the speed of a racing animal in a race or while working out or schooling;

(n) Possession, on the premises of a racetrack, by a person other than a licensed veterinarian of:

(I) A hypodermic needle, hypodermic syringe, or other similar device;

(II) Any substance, compound items, or combination thereof of any medicine, narcotic, stimulant, depressant, or anesthetic which could alter the normal performance of a racing animal unless specifically authorized by the commission veterinarian;

(o) Cruelty to or neglect of a racing animal;

(p) Offering, promising, giving, accepting, or soliciting a bribe in any form, directly or indirectly, to or by a person having any connection with the outcome of a race, or failure to report knowledge of such act immediately to the stewards, the judges, or the commission;

(q) Causing, attempting to cause, or participating in any way in any attempt to cause the prearrangement of a race result, or failure to report knowledge of such act immediately to the stewards, the judges, or the commission;

(r) Entering, or aiding and abetting the entry of, a racing animal ineligible or unqualified for the race entered;

(s) Willfully or unjustifiably entering or racing of any animal in any race under any name or designation other than the name or designation assigned to such animal by and registered with the official recognized registry for that breed of animal, or willfully soliciting, instigating, engaging in or in any way furthering any act by which any racing animal is entered or raced in any race under any name or designation other than the name or designation duly assigned by and registered with the official recognized registry for that breed of animal;

(t) Aiding or abetting any person in the violation of any rule of the commission;

(u) Racing at a racetrack without having a racing animal registered to race at that racetrack;

(v) Being on the premises of a racetrack for which the licensee is required to be licensed without being able to show proof of gainful employment at that racetrack;

(w) (I) Failing to comply with the requirements of part 6 of article 35 of title 24, C.R.S., or any rule promulgated by the executive director of the department of revenue pursuant to section 24-35-607 (3), C.R.S.

(II) Repealed.

(1.5) The director may summarily suspend the license of any person pending a hearing concerning violation of paragraph (o) of subsection (1) of this section.

(2) Any person who fails to pay within the time period established by rule a fine imposed pursuant to this article shall pay, in addition to the fine due, a penalty amount equal to the fine. Any person who submits to the department of revenue through the division a check in payment of a fine or license fee requirement imposed pursuant to this article, which check is not honored by the financial institution upon which it is drawn, shall pay, in addition to the fine or fee due, a penalty amount equal to the fine or fee. All moneys received pursuant to a penalty amount imposed by this subsection (2) shall be credited to the general fund of the state.

(3) Any person aggrieved by a final action or order of the commission may appeal such action to the Colorado court of appeals.



§ 12-60-507.5. License - mandatory disqualification - criteria

(1) The commission shall deny a license to any applicant on the basis of any of the following criteria:

(a) Failure of the applicant to prove by clear and convincing evidence that the applicant is qualified in accordance with the provisions of this article;

(b) Failure of the applicant to provide information, documentation, and assurances required by this article or requested by the commission, failure of the applicant to reveal any fact material to qualification, or the supplying of information which is untrue or misleading as to a material fact pertaining to the qualification criteria;

(c) Conviction of the applicant, or any of its officers or directors, or any of its general partners, or any stockholders, limited partners, or other persons having a financial or equity interest of five percent or greater in the applicant, of any of the following:

(I) Any gambling-related offense or theft by deception;

(II) Any crime involving fraud or misrepresentation committed within ten years prior to the date of the application, notwithstanding the provisions of section 24-5-101, C.R.S.;

(d) Current prosecution or pending charges in any jurisdiction against the applicant, or against any person listed in paragraph (c) of this subsection (1), for any of the offenses enumerated in said paragraph (c); except that, at the request of the applicant or the person charged, the commission shall defer decision upon such application during the pendency of such charge.



§ 12-60-508. Hearings - review

(1) Except as otherwise provided in this section, all proceedings before the commission with respect to the denial, suspension, or revocation of licenses or the imposition of fines shall be conducted pursuant to the provisions of sections 24-4-104 and 24-4-105, C.R.S.

(2) Such proceedings shall be held in the county where the commission has its office or in such other place as the commission may designate. The commission shall notify the applicant or licensee by mailing by first-class mail a copy of the written notice required to the last address furnished by the applicant or licensee to the commission.

(3) (a) The commission may delegate its authority to conduct hearings and impose discipline with respect to the denial or suspension of licenses or the imposition of a fine to the division, through its board of stewards or judges, or a hearing officer. Proceedings before the division, through its board of stewards or judges, or a hearing officer shall not be governed by the procedural or other requirements of sections 24-4-104 and 24-4-105, C.R.S., but rather shall be conducted in accordance with rules adopted by the commission.

(b) The commission may direct that any hearing be conducted before an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S.

(4) The commission, the division, through its board of stewards or judges, and any hearing officer shall have the authority to administer oaths and affirmations, sign and issue subpoenas and order the production of documents and other evidence, and regulate the course of the hearing, pursuant to rules adopted by the commission.

(5) Any party aggrieved by a final order or ruling issued by the division, through its board of stewards or judges, or a hearing officer shall have a right to appeal such order or ruling to the commission, pursuant to procedural rules which shall be adopted by the commission. The aggrieved party may petition the commission for a stay of execution pending appeal to the commission.



§ 12-60-509. Liability insurance - bond for race meets

(1) For the protection of the public and the exhibitors, contestants, and visitors, every person licensed to conduct a race meet under the provisions of this article shall carry public liability insurance in the form of a contract and with a company to be approved by the commission.

(2) An organization representing the majority of the owners of racing animals participating in any race meet may require the licensee conducting such race meet to provide and deliver to the commission evidence of a bond signed by a surety company authorized to do business in this state, in an amount sufficient to cover all awards and purses due to the contestants at such race meet and conditioned that said licensee will pay and discharge all obligations to said contestants in connection with the race meet.

(2.5) Repealed.



§ 12-60-510. Racing of standardbred harness horses

(1) Notwithstanding any other provision of this article to the contrary, the commission shall grant licenses to conduct the racing of standardbred harness horses pursuant to the provisions of this article and in accordance with subsections (2) and (3) of this section.

(2) The licenses granted may be issued to conduct not more than three race meets in any one year at a racetrack specifically designed and used for the racing of no animals other than standardbred harness horses, but such race meets may not be held on the same dates as race meets authorized by the commission for animals other than standardbred harness horses that are held within forty miles of the track licensed for the racing of standardbred harness horses. In addition, licenses may be issued by the commission to conduct three race meets for the racing of standardbred harness horses in any one year at any racetrack at which horse race meets are held and which is not within forty miles of any other racetrack licensed for the racing of horses or the racing of standardbred harness horses.

(3) No tracks licensed for the racing of standardbred harness horses may be located within forty miles of one another, but such tracks may be located within forty miles of any track licensed for the racing of animals other than standardbred harness horses subject to the limitations in subsection (2) of this section.

(4) The provisions of subsection (3) of this section shall not restrict the right of a county to conduct extended standardbred harness horse race meets, upon being licensed by the state racing commission, at a county fairground if such race meets are not within fifteen miles of any race track licensed in Colorado for the racing of horses.



§ 12-60-511. Eligibility to operate race meets - renewal or revocation

(1) (a) No person shall be eligible to operate a race meet under a license issued under the provisions of this article unless such person is the owner or controls the possession of a properly constructed racetrack suitable for the conduct of racing and improved with safe and suitable grandstands, equipped with reasonably sanitary accommodations and also such accommodations, including track conditions, as the commission may require for the care and control of the animals racing at such meet, and also such other improvements as, in the opinion of the commission, may be required for the protection of the public, human and animal participants, and others likely to be present at such race meet. In consideration of the location of the track and other structures and erections and the probable capacity requirements to accommodate the crowd and the number of people that will reasonably be expected to occupy such grandstands and attend such race meets, a major racing operation license shall not be issued for the racing of horses at a class A track which is within forty miles of any other major racing operation licensed under this article for the racing of horses at a class A track; nor shall a major racing operation license be issued for the racing of horses at a class B track which is within forty miles of any other major racing operation licensed under this article for the racing of horses at a class B track. In no event shall any racing operation licensed under this article for the racing of horses at a horse track located within forty miles of the Colorado state fair and industrial exposition conduct race meets of horses on the same dates as the race meets of horses at the state fair.

(b) As used in paragraph (a) of this subsection (1), "major racing operation" means nonprofit corporations and commercial tracks conducting race meets which exceed fifteen racing days.

(2) Repealed.

(3) Applications for renewal of such license shall be filed with the commission on or before a day fixed by the commission and shall set forth the name of the applicant and if a corporation the names and addresses of its officers and directors with a list attached thereto of the names and addresses of all the holders of its stock, as of a date not more than thirty days prior to the filing of such application, and the amount of voting stock held by each stockholder. If any of its voting stock is known by any applicant to be registered in the name of a person not the actual owner thereof, such list shall also show the name and address of such actual owner.

(4) Said application shall set forth the proposed dates of race meets, the dates within such race meets on which the applicant intends to conduct racing at such meetings and the number of races intended to be run on such dates, and the address of the establishment where such meets are to be held and shall have attached thereto the most recent financial statement of the applicant as of a date not more than twelve months prior to the date of the application for renewal of such license. Such application shall also contain such other information as the rules of the commission may provide to ensure that such licensee is conducting race meets in accordance with the provisions of this article and the rules of the commission. To determine whether an application for renewal of such license to conduct race meets shall be granted, the commission shall have the right to examine the financial and other records of the licensee, to compel the production of records and documents, to conduct hearings, to summon witnesses, and to administer oaths.

(5) (a) As soon as is practicable after the date fixed for the filing of applications for renewal, the commission shall meet and determine the granting or denial thereof. If the commission finds that the applicant has fully complied with the requirements and conditions for renewal, the application for renewal shall be granted, and the commission shall allot and assign to the respective applicants, in the manner stated in this subsection (5), dates for race meets and dates for racing within the race meet and the number of races on such dates.

(b) Except as otherwise provided in this article, the commission may allot different dates for race meets, different dates for racing within a race meet, and a different number of races on the dates from those requested in the application for renewal. In making its allotment of dates, the commission shall endeavor to allot to each applicant the dates requested by the applicant in the application, after giving due consideration to all factors involved, including the interests of the applicant and the public and the best interests of racing. In its allotment of dates, the commission shall also endeavor, whenever possible, to avoid a conflict in live horse race dates between class A tracks or between class B tracks located within fifty miles of each other; except that the commission may allot dates to a state, county, or other fair commission or association holding not more than one race meet annually for a period not exceeding six days, despite the fact that the dates conflict with the dates allotted to another applicant conducting live horse racing. When the granting of requested initial or renewal race dates would result in a conflict, the commission may grant race dates so as to avoid conflict to the extent possible, giving preference to requests for race dates from license applicants whose licensed race meet in the previous year included the same dates.

(6) In the event the commission finds that any applicant for a renewal of a license to conduct race meets under this article has violated any of the provisions of this article or any rule of the commission, or has willfully or fraudulently made any false statement in an original application for a license to hold race meets or for the renewal of such license, or has failed to pay the commission any sums required by this article, or lacks the ability, experience, or finances to conduct race meets, the commission may refuse to grant a renewal of such license.

(7) Any unexpired license held by any person who has been convicted by the commission of violating any of the provisions of this article or any rule of the commission, or who has willfully or fraudulently made any false statement in any application for a license to hold a race meet or for the renewal of such license, or who fails to pay to the commission any and all sums required under the provisions of this article is subject to cancellation or revocation by the commission. Such cancellation shall be made only after a summary hearing before the commission, of which three days' notice in writing shall be given the licensee specifying the grounds for the proposed cancellation and at which hearing the licensee shall be given an opportunity to be heard in person and by counsel in opposition to the proposed cancellation. No license shall be granted or continued to any licensee for any race meet licensed under this article who has made default in any payment of any premium or prizes on any race meets held under this article or who has failed to meet any monetary obligations in connection with any race meet held in this state.



§ 12-60-512. Division of racing events - access to records

The division, for purposes of this article, shall have full authority to procure, at the expense of the division, any records furnished to or maintained by any law enforcement agency in the United States, including state and local law enforcement agencies in Colorado and other states for the purposes of carrying out its responsibilities. Upon request from the Colorado bureau of investigation, the division shall provide copies of any and all information obtained pursuant to this part 5.



§ 12-60-513. Payments of winnings - intercept

(1) Before making a payment of cash winnings from pari-mutuel wagering on horse or greyhound racing for which the licensee is required to file form W-2G, or a substantially equivalent form, with the United States internal revenue service, the licensee shall comply with the requirements of part 6 of article 35 of title 24, C.R.S.

(2) Repealed.






Part 6 - Unlawful Acts

§ 12-60-601. Underage wagering

(1) No person under the age of eighteen years shall purchase, redeem, or attempt to purchase or redeem any pari-mutuel ticket.

(2) No person shall sell any pari-mutuel ticket to a person under the age of eighteen years.

(3) Any person who violates this section commits a class 2 petty offense, and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars.



§ 12-60-602. Simulcast facilities and simulcast races - unlawful act - repeal

(1) It is unlawful for any person to accept or place wagers on any simulcast race within the state of Colorado except under the provisions of this article. It is lawful to conduct pari-mutuel wagering on simulcast races of horses or greyhounds which are received by an in-state simulcast facility authorized and operated pursuant to this article.

(2) Cross simulcasting between an in-state host track or an out-of-state host track and an in-state simulcast facility, or between an in-state host track and an out-of-state simulcast facility, is permissible.

(3) Repealed.

(4) (a) (I) A race meet of horses that is conducted at an in-state host track may be received as a simulcast race by any simulcast facility; except that, notwithstanding any consent granted pursuant to section 12-60-102 (14), an in-state simulcast facility that is located within fifty miles of a horse track that has held, within the previous twelve months, or is licensed and scheduled to hold within the next twelve months, a horse race meet of no less than thirty race days, may not receive simulcast races of horses on any day on which such horse track is running live horse races unless the licensee of such horse track consents thereto.

(II) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1586, § 6, effective May 21, 2009.)

(b) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1586, § 6, effective May 21, 2009.)

(5) (a) (I) and (II) Repealed.

(III) An in-state simulcast facility may, subject to the commission's approval, receive the broadcast signal of greyhounds from an out-of-state host track and conduct pari-mutuel wagering on the signal through an in-state simulcast facility located on the premises of a class B track that has conducted, or is scheduled to conduct during the next twelve months, a live race meet of horses of at least the duration required for a class B track.

(IV) The specified portions of the gross receipts from pari-mutuel wagers placed at an in-state simulcast facility on simulcast greyhound races being held on out-of-state host tracks from signals received through a class B track shall be distributed in accordance with section 12-60-701 (2).

(b) (I) (A) An in-state simulcast facility that is located on the premises of a class B track may receive simulcast horse races from an out-of-state host track as authorized by the commission. Such total includes, and is not in addition to, the days on which live racing is held.

(B) A facility which is reopening as a track pursuant to section 12-60-503 (2)(b) may receive three days of simulcast horse races from an out-of-state host track for each day of live horse racing for which the commission has granted it a race date for the subsequent year. A day of simulcast horse races, for the purposes of this paragraph (b), shall not include a day on which live horse races are conducted at the horse track at which the simulcast facility is located or a day on which the simulcast facility receives only simulcast races of horses from a race meet conducted at an in-state host track.

(I.5) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1586, § 6, effective May 21, 2009.)

(II) (A) An in-state simulcast facility that is not located on the premises of a horse track that runs a horse race meet of at least thirty live race days may receive a broadcast signal of a simulcast horse race conducted at an out-of-state host track only through an in-state simulcast facility that is located on the premises of a horse track that runs a horse race meet of at least thirty live race days.

(B) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1586, § 6, effective May 21, 2009.)

(II.5) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1586, § 6, effective May 21, 2009.)

(III) On any day on which an in-state simulcast facility receives simulcast horse races, either directly from an out-of-state host track or through another in-state simulcast facility or facility which is reopening as a track, and on which one or more in-state host tracks are running live horse races, such in-state simulcast facility shall receive and conduct pari-mutuel wagering on the broadcast signal of simulcast horse races from at least one such in-state host track, if such broadcast signal is made available to it on usual and customary terms and conditions, including price, as determined by the commission.

(IV) All simulcasting of horse races shall comply with the federal "Interstate Horseracing Act of 1978", 15 U.S.C. secs. 3001-3007, as amended.

(V) (A) For purposes of administering this paragraph (b), each operating year of an in-state simulcast facility located on the premises of a class B track shall be deemed to begin on April 21 and end on the following April 20. Simulcast days allotted to such a facility pursuant to this paragraph (b) may be used at any time during the operating year, but unused days remaining as of the end of one operating year may not be carried forward to the next operating year.

(B) Repealed.

(C) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1586, § 6, effective May 21, 2009.)

(6) An in-state simulcast facility having a written simulcast racing agreement with an in-state or out-of-state host track pursuant to section 12-60-503 (2) may receive simulcast races, as specified in subsections (2) to (5) of this section, on any day, including a day not within the race meet of such in-state simulcast facility which is also a track and a day on which no live race is conducted within the race meet of such in-state simulcast facility which is also a track.

(7) Repealed.



§ 12-60-603. Duration of meets

(1) (a) It is unlawful to conduct any race meet at which wagering is permitted except under the provisions of this article. It is lawful to conduct pari-mutuel wagering on live horse races that are part of a race meet licensed and conducted under this article. The duration of a horse race meet at a class B track is as specified in section 12-60-102 (4); except that the commission may prescribe a lesser number of race days in the event of unforeseen circumstances or acts of God.

(b) A race day is any period of twenty-four hours beginning at 12 midnight Colorado time and included in the period of a race meet and upon which day live racing is held. Dark days within a race meet are not counted as race days. Days on which an in-state simulcast facility that is a track receives simulcast races but does not conduct live races are not counted as race days. Subject to this article, the commission shall determine the number and kind of race meets to be held at any one track; however, race meet days are permitted on Sundays.

(c) In order to promote live racing of horses throughout the state of Colorado, the commission, when determining the number and kind of race meets held and the dates and times of races held at race meets, may take into consideration the interests of the racing industry as a whole throughout the state but shall give particular consideration to the racing dates and times requested by or assigned to the following:

(I) (Deleted by amendment, L. 2014.)

(II) In the case of class A tracks, other class A tracks; and

(III) In the case of class B tracks, other class B tracks.

(d) The commission shall determine, consistent with all other provisions of this article, the total number of races conducted and performances held during a race meet.

(2) (a) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1589, § 7, effective May 21, 2009.)

(b) to (d) Repealed.



§ 12-60-604. Greyhound racing prohibited

No live greyhound racing involving the betting or wagering on the speed or ability of the greyhounds racing shall be conducted in Colorado. The commission shall not accept or approve an application or request for race dates for live greyhound racing in Colorado.



§ 12-60-605. Wagering on historic races - definitions

(1) The state, a municipality, city and county, county, or any state or local agency, board, commission, or official thereof, shall not approve or permit the use of a racing replay and wagering device.

(2) A licensee shall not operate, offer to operate, or use a racing replay and wagering device or allow any person to use a racing replay and wagering device to place a wager on any previously run sporting event.

(3) This section does not apply to a simulcast race.

(4) As used in this section, unless the context otherwise requires:

(a) "Racing replay and wagering device" means a mechanical, electronic, or computerized piece of equipment that:

(I) Can display a previously run sporting event, regardless of how the sporting event is displayed, rebroadcast, or replayed; and

(II) Gives a player who places a wager on the outcome of the previously run sporting event an opportunity to win a thing of value, whether due to the skill of the player, chance, or both.

(b) "Sporting event" means a contest in which animals, people, or machines compete individually or as teams for the purpose of winning a race, game, contest, or other competition.

(c) "Wager" means to place at risk of loss any valuable consideration, including coin, currency, or the electronic equivalent of any coin or currency.






Part 7 - Taxes and Fees

§ 12-60-701. License fees and Colorado-bred horse race requirement

(1) Subject to section 12-60-702 (1), for the privilege of conducting racing under a license issued under and of operating an in-state simulcast facility pursuant to this article, a licensee for the racing of greyhounds and an operator of an in-state simulcast facility that receives simulcast races of greyhounds shall pay to the department of revenue through the division four and one-half percent of the gross receipts derived from pari-mutuel wagering during any such race meet or placed on such simulcast races that are received through a live greyhound track.

(2) (a) (I) For the privilege of conducting racing under a license issued under and of operating an in-state simulcast facility pursuant to this article, a licensee for the racing of horses and an operator of an in-state simulcast facility that receives simulcast races of horses or greyhounds pursuant to section 12-60-602 (5)(a)(III) shall pay to the department of revenue through the division three-fourths of one percent of the gross receipts of the pari-mutuel wagering at any such race meet or placed on such simulcast races; except that a licensee for the racing of horses at a class B track race meet shall pay to the department of revenue through the division three-fourths of one percent of the gross receipts of the pari-mutuel wagering at any such race meet.

(II) (A) Except as otherwise provided in sub-subparagraph (B) of this subparagraph (II), in addition to the amount paid to the department of revenue through the division in subparagraph (I) of this paragraph (a), a licensee for the racing of horses and an operator of an in-state simulcast facility that receives simulcast races of horses or greyhounds pursuant to section 12-60-602 (5)(a)(III) shall pay to Colorado state university for allocation to its school of veterinary medicine one-fourth of one percent of the gross receipts of all pari-mutuel wagering, except on win, place, or show, at such horse race meet or placed on such simulcast races, to be used for racing-related equine research. To receive research funding under this subparagraph (II), an institution or individual must describe and report to the commission on all projects upon completion.

(B) In the case of pari-mutuel wagers on greyhound simulcast signals received by a class B track, in lieu of the amounts otherwise payable to Colorado state university pursuant to sub-subparagraph (A) of this subparagraph (II), the licensee shall instead pay an equivalent amount into a trust account for distribution in accordance with rules of the commission under section 12-60-702 (1)(e)(II).

(b) In addition to any moneys to be paid pursuant to paragraph (a) of this subsection (2), a licensee for the racing of horses and an operator of an in-state simulcast facility that receives simulcast races of horses or greyhounds pursuant to section 12-60-602 (5)(a)(III) shall pay to a trust account one-half of one percent of the gross receipts of pari-mutuel wagering on win, place, and show and one and one-half percent of the gross receipts from all other pari-mutuel wagering at any such race meet or placed on such simulcast races for the horse breeders' and owners' awards and supplemental purse fund established in section 12-60-704.

(c) (I) The operator of a simulcast facility that receives simulcast races of horses or greyhounds pursuant to section 12-60-602 (5)(a)(III) shall retain five percent of the gross receipts of pari-mutuel wagering placed on such simulcast races at that facility, to be used to cover the particular expenses incurred in operating a simulcast facility.

(II) (A) Of the five percent of gross receipts retained pursuant to subparagraph (I) of this paragraph (c), the operator of a simulcast facility that is not located at a class B track and that receives simulcast races of horses shall remit to the operator of the class B track from which such simulcast races were received one-fifth, representing one percent of the gross receipts of pari-mutuel wagering placed on such simulcast races at the simulcast facility.

(B) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1590, § 8, effective May 21, 2009.)

(3) For the purpose of encouraging the breeding, within the state, of race horses registered within their breeds, at least one race of each day's live horse race meet shall consist exclusively of Colorado-bred horses, if Colorado-bred horses are available. This requirement shall not apply to an in-state simulcast facility which is a horse track and which receives simulcast races of horses on any given race meet day but does not conduct a live horse race on such day.

(4) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1590, § 8, effective May 21, 2009.)



§ 12-60-702. Unlawful to wager - exception - excess - taxes - special provisions for simulcast races

(1) (a) It is unlawful to conduct pool selling or bookmaking, or to circulate handbooks, or to bet or wager on any race meet licensed under the provisions of this article other than by the pari-mutuel method.

(b) (I) Except as otherwise provided in subsection (4) of this section, it is unlawful for a racing or simulcast facility licensee for the racing of greyhounds or horses to take more than the percentage of the gross receipts authorized by the commission pursuant to subparagraph (II) of this paragraph (b) of any pari-mutuel wagering on such races or simulcast races.

(II) The commission may annually determine the authorized take-out under subparagraph (I) of this paragraph (b) by rule, but such take-out shall not exceed thirty percent of the gross receipts of any pari-mutuel wagering on races originating within Colorado.

(c) Each licensee for the racing of horses shall pay as purses for the races in any horse race meet conducted at its in-state host track fifty percent of the breakage attributable thereto, and fifty percent of the track's commission. For purposes of this paragraph (c), the track's commission means the maximum allowable percentage which may be taken, pursuant to paragraph (b) of this subsection (1), by a licensee for the racing of horses from the gross receipts from all pari-mutuel wagering placed on such races at the in-state host track, after deduction of the amounts specified in sections 12-60-701 (2)(a) and (2)(b) and 12-60-704 (2).

(d) For each horse race meet it conducts, a licensee shall file with its license application with the commission an agreement between such licensee and the organization which represents the majority of the owners of horses participating at such race meet. Such agreement shall specify the purse structure which shall apply to the races conducted at such horse race meet, including minimum purses per race and any conditions relating to overpayments or underpayments.

(d.5) Repealed.

(e) (I) Repealed.

(II) Each operator of an in-state simulcast facility that receives simulcast races of horses from either an in-state host track or an out-of-state host track, or of greyhounds from an out-of-state host track, shall pay to purse funds for the racing of horses and to the in-state or out-of-state tracks and simulcast facilities described in the simulcast agreement filed with the commission, the percentages of the gross pari-mutuel wagering on the simulcast races, after deduction of a signal fee required by an out-of-state host track or an in-state host track, paid during the current year or a previous year, and the applicable amounts specified in paragraph (b) of subsection (2) of this section, in section 12-60-701 (1), (2)(a), (2)(b), and (2)(c), and in section 12-60-704 (2), as specified in the simulcast agreement. In the case of pari-mutuel wagers on greyhound simulcast signals received by a class B track from an out-of-state host track, the operator shall deposit the amounts payable pursuant to section 12-60-701 (2)(a)(II)(B) into a trust account for distribution, in accordance with rules of the commission, to greyhound welfare and adoption organizations.

(III) (A) To defray operating expenses, the operator of a simulcast facility located at a class B track may retain up to twenty percent of the net purses earned and payable to the horse purse fund as provided in subparagraph (II) of this paragraph (e).

(B) (Deleted by amendment, L. 2009, (SB 09-174), ch. 296, p. 1591, § 9, effective May 21, 2009.)

(f) A licensee or operator shall retain horse purse funds, including funds established in section 12-60-704, payable by the licensee or operator under this section in a trust account in a commercial bank located in Colorado until the purse funds are paid to the horse owners or to the host track for payment to the horse owners; except that:

(I) The moneys deposited in any such trust account shall be invested in a fund that invests in obligations of the United States government with maturities of less than one year or that is account insured in full by an agency of the federal government; and

(II) Repealed.

(g) Except as otherwise provided in subsection (4) of this section:

(I) It is unlawful for any licensee to compute breaks in the pari-mutuel system in excess of ten cents; and

(II) If, during any race meet conducted under this article, there are underpayments of the amount actually due to the wagerers, the amount of the excess of such underpayments over and above overpayments to wagerers, at the expiration of thirty days from the end of said meet, shall revert and belong to the state of Colorado and be paid to the department of revenue through the division and become a part of its funds, and it shall not be retained by the licensee under whose license such race meet was held.

(h) (I) Fifty percent of the breakage at any horse race meet shall be retained by the licensee under whose license such horse race meet was held and the remainder shall be paid as purses for the races conducted at such race meet.

(II) The breakage at any greyhound race meet shall be retained by the licensee under whose license such greyhound race meet was held.

(III) Except as otherwise provided in subparagraph (IV) of this paragraph (h) or in subsection (4) of this section, the breakage on any simulcast race of horses or greyhounds received by an in-state simulcast facility shall be retained by the operator of such in-state simulcast facility.

(IV) In the case of simulcast races of horses received from an in-state host track, fifty percent of the breakage shall be paid to the licensee of such in-state host track within sixty days after the end of the race meet from which such simulcast race was broadcast and the remainder shall be paid as purses for the races conducted at such in-state host track.

(i) Repealed.

(j) An operator of an in-state simulcast facility shall retain the proceeds derived from all unclaimed pari-mutuel tickets for each simulcast race of greyhounds received for a race held at an out-of-state host track and, after a period of one year following the simulcast race, the proceeds revert and belong to the operator.

(2) (a) In the event the federal government or any federal governmental agency imposes a levy on said licensee by a tax on the money so wagered and upon and against its receipts, the licensee may collect, in addition to the percentage and breaks allowed in this section, the amount of the tax so levied.

(b) The tax and breaks and license fee provided for in this article shall be in lieu of all other license fees and privilege taxes or charges by the state of Colorado or any county, city, town, or other municipality or taxing body for the privilege of conducting any race meet provided for in this article and licensed by the authority of this article; except that any county, city, town, or other municipality or taxing body which imposed any fee, tax, or charge prior to July 1, 1982, on the money so wagered, or upon and against the licensee's receipts, or for the privilege of conducting any race meet provided for and licensed by authority of this article shall have the authority to amend, repeal and reenact, or repeal any such fee, tax, or charge and impose a new or different fee or tax on the money so wagered, or upon and against the licensee's receipts, or for the privilege of conducting any race meet provided for and licensed by authority of this article, and no provision of this article shall affect the authority of such county, city, town, or other municipality or taxing body with respect to such fees or taxes unless such provision specifically refers to this paragraph (b). Notwithstanding subsection (1) of this section, it is lawful for the licensee to take such fee or tax from the gross receipts on pari-mutuel wagering; and in such cases the licensee shall pay the fee or tax directly to the county, city, town, or other municipality or taxing body.

(3) Unless expressly authorized by this article, no person may act for consideration as an agent or courier for another person for the purpose of placing wagers or cashing or redeeming winning pari-mutuel tickets. In addition to the remedies otherwise provided for violations of this article, the commission may petition any court of competent jurisdiction for an order enjoining a violation of this subsection (3).

(4) Pursuant to a valid simulcasting agreement, an operator of an in-state simulcast facility that receives simulcast signals of horse or greyhound races held in another state may:

(a) Take the percentage of the gross receipts of any pari-mutuel wagering on such simulcast races as is allowable under the laws and rules of such other state; and

(b) Adopt such procedures for computation and distribution of breakage as are allowable under the laws and rules of such other state.



§ 12-60-703. Pari-mutuel pools for race meets and simulcast races

(1) The pari-mutuel pool for a horse race meet and for simulcast races of such race meet shall be an intrastate common pool; except that, if such simulcast races are received by an out-of-state simulcast facility, the pari-mutuel pool may be an interstate common pool, and, in that case, it shall be operated by the in-state host track conducting such horse race meet.

(2) Repealed.

(3) An in-state simulcast facility receiving simulcast races from an out-of-state host track may participate either in a pari-mutuel pool into which only the pari-mutuel wagers on such simulcast races that are placed at such in-state simulcast facility are taken or in an interstate common pool. The commission shall permit an operator of an in-state simulcast facility participating in an interstate common pool to adopt the takeout percentage of the out-of-state host track for such interstate common pool.



§ 12-60-703.5. Limitations on pari-mutuel wagering

(1) Wagers on pari-mutuel horse or greyhound races conducted in or out of this state may only be placed upon the premises of a racetrack or an in-state simulcast facility licensed by the commission or such out-of-state racetrack or simulcast facility as authorized by the commission. No wagering or betting on the results of any of the races licensed under this article shall be conducted outside a licensed or approved racetrack or simulcast facility.

(2) (a) No person or agent or employee of any person shall place, receive, offer, or agree to place or receive a wager on a pari-mutuel horse or greyhound race, conducted in or broadcast in this state, by messenger, telephone, telegraph, facsimile machine, or other electronic device; except that this subsection (2) shall not apply to associations or simulcast facilities licensed by the commission. Nothing in this section shall be construed to prohibit gambling as provided in section 18-10-102 (2)(d), C.R.S.

(b) Any person who violates paragraph (a) of this subsection (2) commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 12-60-704. Horse breeders' and owners' awards and supplemental purse fund - awards - advisory committee

(1) There is hereby created a fund, to be known as the horse breeders' and owners' awards and supplemental purse fund, referred to in this section as the "fund", which shall consist of moneys deposited thereto by the licensee for the racing of horses and by an operator of an in-state simulcast facility that receives simulcast races of horses for the purposes of this section, to be held in a trust account, which moneys shall be paid out to owners and breeders of Colorado-bred horses as provided in this section and by rules of the commission. Such rules shall provide for an administrative fee to be paid to the Colorado horse breeder associations for registering and maintaining breeding records for the administration of the fund. Such fees shall not exceed ten percent of the total moneys generated by the unclaimed pari-mutuel tickets and such moneys provided by section 12-60-701 (2)(b).

(2) Those moneys derived pursuant to section 12-60-701 (2)(b) shall be paid to a trust account for the fund on the fifteenth day of the calendar month immediately following the month in which such sum was received. In addition, the proceeds derived from all unclaimed pari-mutuel tickets for each horse race meet and for each simulcast race of horses received by an in-state simulcast facility shall be paid to a trust account for the fund after a period of one year following the end of such race meet.

(3) (a) and (b) Repealed.

(c) After moneys from the fund have been distributed to the respective breeder associations, further distribution shall be governed by the bylaws of such associations. Nothing in this section shall be construed to prohibit the distribution of moneys from the fund to owners and breeders of Colorado-bred horses that are otherwise eligible under the bylaws of such associations and that run in races outside Colorado.

(4) Notwithstanding section 24-30-204, C.R.S., the commission may establish by rule a period for distribution of moneys in the fund which is not consistent with the state's general fiscal-year period.

(5) Any moneys credited to the fund and not distributed within three years shall be paid, as authorized by the commission, either:

(a) As purses for races held at live race meets in Colorado; or

(b) As fees required for participation in an interstate compact to which Colorado is a party pursuant to section 12-60-202 (5).



§ 12-60-705. Payments to state - disposition

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1) and in sections 12-60-701, 12-60-702 (1), and 12-60-704, all sums referred to in sections 12-60-701, 12-60-702 (1), and 12-60-704, including all sums collected for license fees and fines pursuant to the provisions of this article shall be paid to the department of revenue through the division on the tenth business day of the month immediately following the month in which each performance took place, and the licensee shall make a return as required by rules of the commission.

(b) In temporary or emergency situations, a licensed operator for the racing of animals, with the approval of and under the direction of the director of the division or the director's designee, may provide for veterinary services as described in section 12-60-202 (3), at the licensed operator's expense, and the expense thus incurred may be deducted from the payment made to the department in accordance with paragraph (a) of this subsection (1); except that the amount deducted shall not exceed the amount set by the commission for such veterinary services.

(2) All moneys collected by the department of revenue through the division shall, on the next business day following the receipt thereof, be transmitted to the state treasurer, who shall credit the same to the general fund of the state; except that license fees established and collected by the director pursuant to section 12-60-202 (3)(h) shall be credited to the racing cash fund created in section 12-60-205. The department of revenue shall have all the powers, rights, and duties provided in article 21 of title 39, C.R.S., to carry out such collection.

(3) The general assembly shall annually appropriate from the racing cash fund created in section 12-60-205 the direct and indirect costs of administering this article.

(4) Any person who fails to make a return or pay any tax required under this article shall be liable for penalties and interest as follows:

(a) A penalty of the greater of fifteen dollars for each failure to make a return and for each failure to pay a tax when due, or ten percent thereof plus one-half percent per month from the date when due, not exceeding eighteen percent, in the aggregate; and

(b) Interest on any tax due, from the date due, at the rate specified in section 39-21-110.5, C.R.S.



§ 12-60-706. Agreement of this state

In the event any county or municipality development revenue bonds are issued in reliance on the provisions of this article, the state of Colorado does hereby covenant and agree with the holders of any such bonds that the state will not limit or alter the rights or powers of the owners of such bonds or to repeal, amend, or otherwise directly or indirectly modify this article or the effect thereof as to the assessments, fees, charges, pledged revenues, or any combination thereof in such a manner as to impair adversely any such outstanding bonds, until all such bonds have been paid and discharged in full or provision for their payment and redemption has been fully made. Such covenant and agreement may be included in any agreement with the holders of such bonds.






Part 8 - Enforcement and Penalties

§ 12-60-801. Criminal penalties

(1) Except as provided in section 12-60-601, any person who commits any of the acts enumerated in section 12-60-507 (1) other than those which also constitute crimes under the "Colorado Criminal Code", title 18, C.R.S., commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) Any person who violates any rule of the commission promulgated under the authority granted in this article, other than those which also constitute crimes under the "Colorado Criminal Code", title 18, C.R.S., commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars.

(3) The penalties set forth in this section are cumulative and do not preclude the imposition of civil or administrative penalties, sanctions, actions against licenses or registrations, or any other penalties otherwise authorized.



§ 12-60-802. Cancellation of license

In case of a willful violation of this article by a person holding a license, the commission, upon conviction of the offender, may cancel the offender's license, and such cancellation shall operate as a forfeiture of all rights and privileges granted by the commission and of all sums of money paid to the department of revenue through the division by the offender, and the action of the commission in this respect shall be final.



§ 12-60-803. Exclusion from licensed premises

The commission or the division may exclude from any and all licensed premises any person who has been convicted of a felony under the laws of this or any other state or of the United States, subject to the provisions of section 24-5-101, C.R.S. Any person so excluded by the commission or the division has a right to a hearing before the commission as to the basis of such exclusion, subject to the provisions of section 24-4-104, C.R.S. No such person shall enter or remain upon premises owned by any licensee conducting a race meet or operating a simulcast facility under the jurisdiction of the commission, and all such persons, upon discovery or recognition, shall be forthwith excluded or ejected from such premises. Any person so ejected or excluded from the premises of any licensee shall be denied admission to its premises and the premises of all other licensees of the commission until permission for entering has thereafter been obtained from the commission. The commission may also exclude any person from such licensed premises who willfully violates any of the provisions of this article or any rule issued by the commission.






Part 9 - Review and Termination Provisions

§ 12-60-901. Repeal of article - review of functions

This article is repealed, effective September 1, 2023. Prior to the repeal, the division and its functions shall be reviewed as provided for in section 24-34-104, C.R.S.









Article 60.1 - Racing - Sweepstakes Races Act



Article 61 - Real Estate

Part 1 - Brokers and Salespersons

§ 12-61-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Employing real estate broker" or "employing broker" means a broker who is shown in real estate commission records as employing or engaging another broker.

(1.2) "HOA" or "homeowners' association" means an association or unit owners' association formed before, on, or after July 1, 1992, as part of a common interest community as defined in section 38-33.3-103, C.R.S.

(1.3) "Limited liability company" shall have the same meaning as it is given in section 7-80-102 (7), C.R.S.

(1.5) "Option dealer" means any person, firm, partnership, limited liability company, association, or corporation who, directly or indirectly, takes, obtains, or uses an option to purchase, exchange, rent, or lease real property or any interest therein with the intent or for the purpose of buying, selling, exchanging, renting, or leasing said real property or interest therein to another or others whether or not said option is in that person's or its name and whether or not title to said property passes through the name of said person, firm, partnership, limited liability company, association, or corporation in connection with the purchase, sale, exchange, rental, or lease of said real property or interest therein.

(1.7) "Partnership" includes, but is not limited to, a registered limited liability partnership.

(2) (a) "Real estate broker" or "broker" means any person, firm, partnership, limited liability company, association, or corporation who, in consideration of compensation by fee, commission, salary, or anything of value or with the intention of receiving or collecting such compensation, engages in or offers or attempts to engage in, either directly or indirectly, by a continuing course of conduct or by any single act or transaction, any of the following acts:

(I) Selling, exchanging, buying, renting, or leasing real estate, or interest therein, or improvements affixed thereon;

(II) Offering to sell, exchange, buy, rent, or lease real estate, or interest therein, or improvements affixed thereon;

(III) Selling or offering to sell or exchange an existing lease of real estate, or interest therein, or improvements affixed thereon;

(IV) Negotiating the purchase, sale, or exchange of real estate, or interest therein, or improvements affixed thereon;

(V) Listing, offering, attempting, or agreeing to list real estate, or interest therein, or improvements affixed thereon for sale, exchange, rent, or lease;

(VI) Auctioning or offering, attempting, or agreeing to auction real estate, or interest therein, or improvements affixed thereon;

(VII) Buying, selling, offering to buy or sell, or otherwise dealing in options on real estate, or interest therein, or improvements affixed thereon or acting as an "option dealer";

(VIII) Performing any of the foregoing acts as an employee of, or in behalf of, the owner of real estate, or interest therein, or improvements affixed thereon at a salary or for a fee, commission, or other consideration;

(IX) Negotiating or attempting or offering to negotiate the listing, sale, purchase, exchange, or lease of a business or business opportunity or the goodwill thereof or any interest therein when such act or transaction involves, directly or indirectly, any change in the ownership or interest in real estate, or in a leasehold interest or estate, or in a business or business opportunity which owns an interest in real estate or in a leasehold unless such act is performed by any broker-dealer licensed under the provisions of article 51 of title 11, C.R.S., who is actually engaged generally in the business of offering, selling, purchasing, or trading in securities or any officer, partner, salesperson, employee, or other authorized representative or agent thereof;

(X) Soliciting a fee or valuable consideration from a prospective tenant for furnishing information concerning the availability of real property, including apartment housing which may be leased or rented as a private dwelling, abode, or place of residence. Any person, firm, partnership, limited liability company, association, or corporation or any employee or authorized agent thereof engaged in the act of soliciting a fee or valuable consideration from any person other than a prospective tenant for furnishing information concerning the availability of real property, including apartment housing which may be leased or rented as a private dwelling, abode, or place of residence, is exempt from this definition of "real estate broker" or "broker". This exemption applies only in respect to the furnishing of information concerning the availability of real property.

(b) "Real estate broker" does not apply to any of the following:

(I) Any attorney-in-fact acting without compensation under a power of attorney, duly executed by an owner of real estate, authorizing the consummation of a real estate transaction;

(II) Any public official in the conduct of his or her official duties;

(III) Any receiver, trustee, administrator, conservator, executor, or guardian acting under proper authorization;

(IV) Any person, firm, partnership, limited liability company, or association acting personally or a corporation acting through its officers or regular salaried employees, on behalf of that person or on its own behalf as principal in acquiring or in negotiating to acquire any interest in real estate;

(V) An attorney-at-law in connection with his or her representation of clients in the practice of law;

(VI) Any person, firm, partnership, limited liability company, association, or corporation, or any employee or authorized agent thereof, engaged in the act of negotiating, acquiring, purchasing, assigning, exchanging, selling, leasing, or dealing in oil and gas or other mineral leases or interests therein or other severed mineral or royalty interests in real property, including easements, rights-of-way, permits, licenses, and any other interests in real property for or on behalf of a third party, for the purpose of, or facilities related to, intrastate and interstate pipelines for oil, gas, and other petroleum products, flow lines, gas gathering systems, and natural gas storage and distribution;

(VII) A natural person acting personally with respect to property owned or leased by that person or a natural person who is a general partner of a partnership, a manager of a limited liability company, or an owner of twenty percent or more of such partnership or limited liability company, and authorized to sell or lease property owned by such partnership or limited liability company, except as provided in subsection (1.5) of this section;

(VIII) A corporation with respect to property owned or leased by it, acting through its officers or regular salaried employees, when such acts are incidental and necessary in the ordinary course of the corporation's business activities of a non-real estate nature (but only if the corporation is not engaged in the business of land transactions), except as provided in subsection (1.5) of this section. For the purposes of this subparagraph (VIII), the term "officers or regular salaried employees" means persons regularly employed who derive not less than seventy-five percent of their compensation from the corporation in the form of salaries.

(IX) A principal officer of any corporation with respect to property owned by it when such property is located within the state of Colorado and when such principal officer is the owner of twenty percent or more of the outstanding stock of such corporation, except as provided in subsection (1.5) of this section, but this exemption does not include any corporation selling previously occupied one-family and two-family dwellings;

(X) A sole proprietor, corporation, partnership, or limited liability company, acting through its officers or partners, or through regular salaried employees, with respect to property owned or leased by such sole proprietor, corporation, partnership, or limited liability company on which has been or will be erected a commercial, industrial, or residential building which has not been previously occupied and where the consideration paid for such property includes the cost of such building, payable, less deposit or down payment, at the time of conveyance of such property and building;

(XI) (A) A corporation, partnership, or limited liability company acting through its officers, partners, managers, or regularly salaried employees receiving no additional compensation therefor, or its wholly owned subsidiary or officers, partners, managers, or regular salaried employees thereof receiving no additional compensation, with respect to property located in Colorado which is owned or leased by such corporation, partnership, or limited liability company and on which has been or will be erected a shopping center, office building, or industrial park when such shopping center, office building, or industrial park is sold, leased, or otherwise offered for sale or lease in the ordinary course of the business of such corporation, partnership, limited liability company, or wholly owned subsidiary.

(B) For the purposes of this subparagraph (XI), "shopping center" means land on which buildings are or will be constructed which are used for commercial and office purposes around or adjacent to which off-street parking is provided; "office building" means a building used primarily for office purposes; and "industrial park" means land on which buildings are or will be constructed for warehouse, research, manufacturing, processing, or fabrication purposes.

(XII) A regularly salaried employee of an owner of an apartment building or complex who acts as an on-site manager of such an apartment building or complex. This exemption applies only in respect to the customary duties of an on-site manager performed for his or her employer.

(XIII) A regularly salaried employee of an owner of condominium units who acts as an on-site manager of such units. For purposes of this subparagraph (XIII) only, the term "owner" includes a homeowners' association formed and acting pursuant to its recorded condominium declaration and bylaws. This exemption applies only in respect to the customary duties of an on-site manager performed for his or her employer.

(XIV) A real estate broker licensed in another state who receives a share of a commission or finder's fee on a cooperative transaction from a licensed Colorado real estate broker;

(XV) A sole proprietor, corporation, partnership, or limited liability company, acting through its officers, partners, or regularly salaried employees, with respect to property located in Colorado, where the purchaser of such property is in the business of developing land for residential, commercial, or industrial purposes;

(XVI) Any person, firm, partnership, limited liability company, association, or corporation, or any employee or authorized agent thereof, engaged in the act of negotiating, purchasing, assigning, exchanging, selling, leasing, or acquiring rights-of-way, permits, licenses, and any other interests in real property for or on behalf of a third party for the purpose of, or facilities related to:

(A) Telecommunication lines;

(B) Wireless communication facilities;

(C) CATV;(D) Electric generation, transmission, and distribution lines;

(E) Water diversion, collection, distribution, treatment, and storage or use; and

(F) Transportation, so long as such person, firm, partnership, limited liability company, association, or corporation, including any employee or authorized agent thereof, does not represent any displaced person or entity as an agent thereof in the purchase, sale, or exchange of real estate, or an interest therein, resulting from residential or commercial relocations required under any transportation project, regardless of the source of public funding.



§ 12-61-102. License required

It is unlawful for any person, firm, partnership, limited liability company, association, or corporation to engage in the business or capacity of real estate broker in this state without first having obtained a license from the real estate commission. No person shall be granted a license until such person establishes compliance with the provisions of this part 1 concerning education, experience, and testing; truthfulness and honesty and otherwise good moral character; and, in addition to any other requirements of this section, competency to transact the business of a real estate broker in such manner as to safeguard the interest of the public and only after satisfactory proof of such qualifications, together with the application for such license, is filed in the office of the commission. In determining such person's character, the real estate commission shall be governed by section 24-5-101, C.R.S.



§ 12-61-103. Application for license - rules

(1) (a) All persons desiring to become real estate brokers shall apply to the real estate commission for a license under the provisions of this part 1. Application for a license as a real estate broker shall be made to the commission upon forms or in a manner prescribed by it.

(b) (I) Prior to submitting an application for a license pursuant to paragraph (a) of this subsection (1), each applicant shall submit a set of fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. The applicant shall pay the fee established by the Colorado bureau of investigation for conducting the fingerprint-based criminal history record check to the bureau. Upon completion of the criminal history record check, the bureau shall forward the results to the real estate commission. The real estate commission may acquire a name-based criminal history record check for an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable.

(II) For purposes of this paragraph (b), "applicant" means an individual, or any person designated to act as broker for any partnership, limited liability company, or corporation pursuant to subsection (7) of this section.

(2) Every real estate broker licensed under this part 1 shall maintain a place of business within this state, except as provided in section 12-61-107. In case a real estate broker maintains more than one place of business within the state, the broker shall be responsible for supervising all licensed activities originating in such offices.

(3) The commission is authorized by this section to require and procure any such proof as is necessary in reference to the truthfulness, honesty, and good moral character of any applicant for a real estate broker's license or, if the applicant is a partnership, limited liability company, or corporation, of any partner, manager, director, officer, member, or stockholder if such person has, either directly or indirectly, a substantial interest in such applicant prior to the issuance of such license.

(4) (a) An applicant for a broker's license shall be at least eighteen years of age. The applicant must furnish proof satisfactory to the commission that the applicant has either received a degree from an accredited degree-granting college or university with a major course of study in real estate or has successfully completed courses of study, approved by the commission, at any accredited college or university or any private occupational school that has a certificate of approval from the private occupational school division in accordance with the provisions of article 59 of this title or that has been approved by the commission or licensed by an official state agency of any other state as follows:

(I) Forty-eight hours of classroom instruction or equivalent correspondent hours in real estate law and real estate practice; and

(II) Forty-eight hours of classroom instruction or equivalent correspondent hours in understanding and preparation of Colorado real estate contracts; and

(III) A total of seventy-two hours of instruction or equivalent correspondence hours from the following areas of study:

(A) Trust accounts and record keeping;

(B) Real estate closings;

(C) Current legal issues; and

(D) Practical applications.

(b) An applicant for a broker's license who has been licensed as a real estate broker in another jurisdiction shall be required to complete only the course of study comprising the subject matter areas described in subparagraphs (II) and (III)(B) of paragraph (a) of this subsection (4).

(c) An applicant for a broker's license who has been licensed as a real estate salesperson in another jurisdiction shall be required to complete only the course of study required in subparagraphs (II) and (III) of paragraph (a) of this subsection (4).

(d) (Deleted by amendment, L. 96, p. 414, § 2, effective January 1, 1997.)

(5) (Deleted by amendment, L. 96, p. 414, § 2, effective January 1, 1997.)

(6) (a) The applicant for a broker's license shall submit to and pass an examination designated to determine the competency of the applicant and prepared by or under the supervision of the real estate commission or its designated contractor. The commission may contract with an independent testing service to develop, administer, or grade examinations or to administer licensee records. The contract may allow the testing service to recover the costs of the examination and the costs of administering exam and license records from the applicant. The commission may contract separately for these functions and allow recovered costs to be collected and retained by a single contractor for distribution to other contractors. The commission shall have the authority to set the minimum passing score that an applicant must receive on the examination, and said score shall reflect the minimum level of competency required to be a broker. Said examination shall be given at such times and places as the commission prescribes. The examination shall include, but not be limited to, ethics, reading, spelling, basic mathematics, principles of land economics, appraisal, financing, a knowledge of the statutes and law of this state relating to deeds, trust deeds, mortgages, listing contracts, contracts of sale, bills of sale, leases, agency, brokerage, trust accounts, closings, securities, the provisions of this part 1, and the rules of the commission. The examination for a broker's license shall also include the preparation of a real estate closing statement.

(b) An applicant for a broker's license who has held a real estate license in another jurisdiction that administers a real estate broker's examination and who has been licensed for two or more years prior to applying for a Colorado license may be issued a broker's license if the applicant establishes that he or she possesses credentials and qualifications that are substantively equivalent to the requirements in Colorado for licensure by examination.

(c) In addition to all other applicable requirements, the following provisions apply to brokers that did not hold a current and valid broker's license on December 31, 1996:

(I) No such broker shall engage in an independent brokerage practice without first having served actively as a real estate broker for at least two years. The commission shall adopt rules requiring an employing broker to ensure that a high level of supervision is exercised over such a broker during such two-year period.

(II) No such broker shall employ another broker without first having completed twenty-four clock hours of instruction, or the equivalent in correspondence hours, as approved by the commission, in brokerage administration.

(III) Effective January 1, 2019, a broker shall not act as an employing broker without first demonstrating, in accordance with rules of the commission, experience and knowledge sufficient to enable the broker to employ and adequately supervise other brokers, as appropriate to the broker's area of supervision. The commission's rules must set forth the method or methods by which the broker may demonstrate such experience and knowledge, either by documenting a specified number of transactions that the broker has completed or by other methods.

(7) (a) Real estate brokers' licenses may be granted to individuals, partnerships, limited liability companies, or corporations. A partnership, limited liability company, or corporation, in its application for a license, shall designate a qualified, active broker to be responsible for management and supervision of the licensed actions of the partnership, limited liability company, or corporation and all licensees shown in the commission's records as being in the employ of such entity. The application of the partnership, limited liability company, or corporation and the application of the broker designated by it shall be filed with the real estate commission.

(b) No license shall be issued to any partnership, limited liability company, or corporation unless and until the broker so designated by the partnership, limited liability company, or corporation submits to and passes the examination required by this part 1 on behalf of the partnership, limited liability company, or corporation. Upon such broker's successfully passing the examination and upon compliance with all other requirements of law by the partnership, limited liability company, or corporation, as well as by the designated broker, the commission shall issue a broker's license to the partnership, limited liability company, or corporation, which shall bear the name of such designated broker, and thereupon the broker so designated shall conduct business as a real estate broker only through the said partnership, limited liability company, or corporation and not for the broker's own account.

(c) If the person so designated is refused a license by the real estate commission or ceases to be the designated broker of such partnership, limited liability company, or corporation, such entity may designate another person to make application for a license. If such person ceases to be the designated broker of such partnership, limited liability company, or corporation, the director may issue a temporary license to prevent hardship for a period not to exceed ninety days to the licensed person so designated. The director may extend a temporary license for one additional period not to exceed ninety days upon proper application and a showing of good cause; if the director refuses, no further extension of a temporary license shall be granted except by the commission. If any broker or employee of any such partnership, limited liability company, or corporation, other than the one designated as provided in this section, desires to act as a real estate broker, such broker or employee shall first obtain a license as a real estate broker as provided in this section and shall pay the regular fee therefor.

(8) The broker designated to act as broker for any partnership, limited liability company, or corporation is personally responsible for the handling of any and all earnest money deposits or escrow or trust funds received or disbursed by said partnership, limited liability company, or corporation. In the event of any breach of duty by the said partnership, limited liability company, or corporation as a fiduciary, any person aggrieved or damaged by the said breach of fiduciary duty shall have a claim for relief against such partnership, limited liability company, or corporation, as well as against the designated broker, and may pursue said claim against the partnership, limited liability company, or corporation and the designated broker personally. The said broker may be held responsible and liable for damages based upon such breach of fiduciary duty as may be recoverable against the said partnership, limited liability company, or corporation, and any judgment so obtained may be enforced jointly or severally against said broker personally and the said partnership, limited liability company, or corporation.

(9) No license for a broker registered as being in the employ of another broker shall be issued to a partnership, a limited liability company, or a corporation or under a fictitious name or trade name; except that a married woman may elect to use her birth name.

(10) No person shall be licensed as a real estate broker under more than one name, and no person shall conduct or promote a real estate brokerage business except under the name under which such person is licensed.

(11) Repealed.

(12) A licensed attorney shall take and pass the examination referred to in this section after having completed twelve hours of classroom instruction or equivalent correspondent hours in trust accounts, record keeping, and real estate closings.



§ 12-61-103.6. Errors and omissions insurance required - rules

(1) Every licensee under this part 1, except an inactive broker or an attorney licensee who maintains a policy of professional malpractice insurance that provides coverage for errors and omissions for their activities as a licensee under this part 1, shall maintain errors and omissions insurance to cover all activities contemplated under parts 1 to 8 of this article. The division of real estate shall make the errors and omissions insurance available to all licensees by contracting with an insurer for a group policy after a competitive bid process in accordance with article 103 of title 24, C.R.S. A group policy obtained by the division of real estate must be available to all licensees with no right on the part of the insurer to cancel a licensee. A licensee may obtain errors and omissions insurance independently if the coverage complies with the minimum requirements established by the division of real estate.

(2) (a) If the division of real estate is unable to obtain errors and omissions insurance coverage to insure all licensees who choose to participate in the group program at a reasonable annual premium, as determined by the division of real estate, a licensee shall independently obtain the errors and omissions insurance required by this section.

(b) The division of real estate shall solicit and consider information and comments from interested persons when determining the reasonableness of annual premiums.

(3) The division of real estate shall determine the terms and conditions of coverage required under this section based on rules promulgated by the commission. The commission shall notify each licensee of the required terms and conditions at least thirty days before the annual premium renewal date as determined by the commission. Each licensee shall file a certificate of coverage showing compliance with the required terms and conditions with the commission by the annual premium renewal date, as determined by the division of real estate.

(4) In addition to all other powers and duties conferred upon the commission by this article, the commission shall adopt such rules as it deems necessary or proper to carry out the provisions of this section.

(5) (Deleted by amendment, L. 2008, p. 497, § 4, effective April 17, 2008.)



§ 12-61-104. Licenses - issuance - contents - display

(1) The commission shall make available for each licensee a license in such form and size as said commission shall prescribe and adopt. The real estate license shall show the name of the licensee and shall have imprinted thereon the seal, or a facsimile, of the department of regulatory agencies and, in addition to the foregoing, shall contain such other matter as said commission shall prescribe.

(2) and (3) (Deleted by amendment, L. 2001, p. 24, § 2, effective March 9, 2001.)



§ 12-61-105. Commission - compensation - immunity - subject to termination

(1) There is hereby created a commission of five members, appointed by the governor, which shall administer parts 1 and 4 of this article 61. This commission is known as the real estate commission, also referred to in this part 1 as the "commission", and consists of three real estate brokers who have had not less than five years' experience in the real estate business in Colorado, one of whom has substantial experience in property management, and two representatives of the public at large. Members of the commission hold office for a period of three years. Upon the death, resignation, removal, or otherwise of any member of the commission, the governor shall appoint a member to fill out the unexpired term. The governor may remove any member for misconduct, neglect of duty, or incompetence.

(2) Each member of the commission shall receive the same compensation and reimbursement of expenses as those provided for members of boards and commissions in the division of professions and occupations pursuant to section 24-34-102 (13), C.R.S. Payment for all such per diem compensation and expenses shall be made out of annual appropriations from the division of real estate cash fund provided for in section 12-61-111.5.

(2.5) Members of the commission, consultants, expert witnesses, and complainants shall be immune from suit in any civil action based upon any disciplinary proceedings or other official acts they performed in good faith.

(3) No real estate broker's license shall be denied, suspended, or revoked except as determined by a majority vote of the members of the commission.

(4) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the real estate commission created by this section.



§ 12-61-106. Division of real estate - director, clerks, and assistants

(1) The executive director of the department of regulatory agencies is authorized by this section to employ, subject to the provisions of the state personnel system laws of the state, a director of the division of real estate, who in turn shall employ such attorneys, deputies, investigators, clerks, and assistants as are necessary to discharge the duties imposed by parts 1 and 4 of this article 61. The division of real estate, which is a division in the department of regulatory agencies, and the director of the division shall exercise their powers and perform their duties and functions under the department of regulatory agencies as if they were transferred to the department by a type 2 transfer.

(2) It is the duty of the director, personally, or his designee to aid in the administration and enforcement of parts 1 and 4 of this article 61 and in the prosecution of all persons charged with violating any of their provisions, to conduct audits of business accounts of licensees, to perform such duties of the commission as the commission prescribes, and to act in behalf of the commission on such occasions and in such circumstances as the commission directs.



§ 12-61-107. Resident licensee - nonresident licensee - consent to service

(1) A nonresident of the state may become a real estate broker in this state by conforming to all the conditions of this part 1; except that the nonresident broker shall not be required to maintain a place of business within this state if that broker maintains a definite place of business in another state.

(2) If a broker has no registered agent registered in this state, such registered agent is not located under its registered agent name at its registered agent address, or the registered agent cannot with reasonable diligence be served, the broker may be served by registered mail or by certified mail, return receipt requested, addressed to the entity at its principal address. Service is perfected under this subsection (2) at the earliest of:

(a) The date the broker receives the process, notice, or demand;

(b) The date shown on the return receipt, if signed by or on behalf of the broker; or

(c) Five days after mailing.

(3) All such applications shall contain a certification that the broker is authorized to act for the corporation.



§ 12-61-108. Record of licensees - publications

The commission shall maintain a record of the names and addresses of all licensees licensed under the provisions of parts 1 and 4 of this article, together with such other information relative to the enforcement of said provisions as deemed by the commission to be necessary. Publication of the record and of any other information circulated in quantity outside the executive branch shall be in accordance with the provisions of section 24-1-136, C.R.S.



§ 12-61-108.5. Compilation and publication of passing rates per educational institution for real estate licensure examinations - rules

(1) The commission shall have the authority to obtain information from each educational institution authorized to offer courses in real estate for the purpose of compiling the number of applicants who pass the real estate licensure examination from each educational institution. The information shall include the name of each student who attended the institution and a statement of whether the student completed the necessary real estate courses required for licensure. The commission shall have access to such other information as necessary to accomplish the purpose of this section. For the purposes of this section, an "applicant" is a student who completed the required education requirements and who applied for and sat for the licensure examination.

(2) The commission shall compile the information obtained in subsection (1) of this section with applicant information retained by the commission. Specifically, the commission shall compile whether the student applied for the licensure examination and whether the applicant passed the licensure examination. The commission shall create statistical data setting forth:

(a) The name of the educational institution;

(b) The number of students who completed the necessary real estate course required for licensure;

(c) Whether the student registered and sat for the licensure examination; and

(d) The number of those applicants who passed the licensure examination.

(3) The commission shall publish this statistical data and make it available to the public quarterly.

(4) The commission shall retain the statistical data for three years.

(5) Specific examination scores for an applicant will be kept confidential by the commission unless the applicant authorizes release of such information.

(6) The commission may promulgate rules for the administration of this section.



§ 12-61-109. Change of license status - inactive - cancellation

(1) Immediate notice shall be given in a manner acceptable to the commission by each licensee of any change of business location or employment. A change of business address or employment without notification to the commission shall automatically inactivate the licensee's license.

(2) A broker who transfers to the address of another broker or a broker applicant who desires to be employed by another broker shall inform the commission if said broker is to be in the employ of the other broker. The employing broker shall have the control and custody of the employed broker's license. The employed broker may not act on behalf of said broker or as broker for a partnership, limited liability company, or corporation during the term of such employment; but this shall not affect the employed broker's right to transfer to another employing broker or to a location where the employed broker may conduct business as an independent broker or as a broker acting for a partnership, limited liability company, or corporation.

(3) In the event that any licensee is discharged by or terminates employment with a broker, it shall be the joint duty of both such parties to immediately notify the commission. Either party may furnish such notice in a manner acceptable to the commission. The party giving notice shall notify the other party in person or in writing of the termination of employment.

(4) It is unlawful for any such licensee to perform any of the acts authorized under the license in pursuance of this part 1, either directly or indirectly, on or after the date that employment has been terminated. When any real estate broker whose employment has been terminated is employed by another real estate broker, the commission shall, upon proper notification, enter such change of employment in the records of the commission. Not more than one employer or place of employment shall be shown for any real estate broker for the same period of time.



§ 12-61-110. License fees - partnership, limited liability company, and corporation licenses - rules

(1) Fees established pursuant to section 12-61-111.5 shall be charged by and paid to the commission or the agent for the commission for the following:

(a) and (b) (Deleted by amendment, L. 96, p. 419, § 5, effective January 1, 1997.)

(c) Each broker's examination;

(d) Each broker's original application and license;

(e) (Deleted by amendment, L. 96, p. 419, § 5, effective January 1, 1997.)

(f) Each three-year renewal of a broker's license;

(g) (Deleted by amendment, L. 96, p. 419, § 5, effective January 1, 1997.)

(h) Any change of name, address, or employing broker requiring a change in commission records;

(i) A new application which shall be submitted when a licensed real estate broker wishes to become the broker acting for a partnership, a limited liability company, or a corporation.

(2) The proper fee shall accompany each application for licensure. The fee shall not be refundable. Failure by the person taking an examination to file the appropriate broker's application within one year of the date such person passed the examination will automatically cancel the examination, and all rights to a passing score will be terminated.

(3) Each real estate broker's license granted to an individual shall entitle such individual to perform all the acts contemplated by this part 1, without any further application on his part and without the payment of any fee other than the fees specified in this section.

(4) (a) The commission shall require that any person licensed under this part 1, whether on an active or inactive basis, renew the license on or before December 31 of every third year after issuance. Renewal is conditioned upon fulfillment of the continuing education requirements set forth in section 12-61-110.5. For persons renewing or reinstating an active license, written certification verifying completion for the previous three-year licensing period of the continuing education requirements set forth in section 12-61-110.5 shall accompany and be submitted to the commission with the application for renewal or reinstatement. For persons who did not submit certification verifying compliance with section 12-61-110.5 at the time a license was renewed or reinstated on an inactive status, written certification verifying completion for the previous three-year licensing period of the continuing education requirements set forth in said section shall accompany and be submitted with any future application to reactivate the license. The commission may, by rule, establish procedures to facilitate such a renewal. In the absence of any reason or condition that might warrant the refusal of the granting of a license or the revocation thereof, the commission shall issue a new license upon receipt by the commission of the written request of the applicant and the fees therefor, as required by this section. Applications for renewal will be accepted thirty days prior to January 1. A person who fails to renew a license before January 1 of the year succeeding the year of the expiration of such license may reinstate the license as follows:

(I) If proper application is made within thirty-one days after the date of expiration, by payment of the regular three-year renewal fee;

(II) If proper application is made more than thirty-one days but within one year after the date of expiration, by payment of the regular three-year renewal fee and payment of a reinstatement fee equal to one-half the regular three-year renewal fee;

(III) If proper application is made more than one year but within three years after the date of expiration, by payment of the regular three-year renewal fee and payment of a reinstatement fee equal to the regular three-year renewal fee.

(a.5) Repealed.

(b) Any reinstated license shall be effective only as of the date of reinstatement. Any person who fails to apply for reinstatement within three years after the expiration of a license shall, without exception, be treated as a new applicant for licensure.

(c) All reinstatement fees shall be transmitted to the state treasurer, who shall credit same to the division of real estate cash fund, as established by section 12-61-111.5.

(5) The suspension, expiration, or revocation of a real estate broker's license shall automatically inactivate every real estate broker's license where the holder of such license is shown in the commission records to be in the employ of the broker whose license has expired or has been suspended or revoked pending notification to the commission by the employed licensee of a change of employment.

(6) (Deleted by amendment, L. 91, p. 1628, § 8, effective July 1, 1991.)



§ 12-61-110.5. Renewal of license - continuing education requirement

(1) Commencing January 1, 1992, except as otherwise provided in subsection (4) of this section, a broker applying for renewal of a license pursuant to section 12-61-110 (4) shall include with such application a certified statement verifying successful completion of real estate courses in accordance with the following schedule:

(a) and (b) Repealed.

(c) For licensees applying for renewal in 1994 and thereafter, passage within the previous three years of the Colorado portion of the real estate exam or completion of a minimum of twenty-four hours of credit, twelve of which shall be the credits developed by the real estate commission pursuant to subsection (2) of this section.

(2) The real estate commission shall develop twelve hours of credit designed to assure reasonable currency of real estate knowledge by licensees, which credits shall include an update of the current statutes and the rules promulgated by the commission that affect the practice of real estate. If a licensee takes a course pursuant to rule 260 of the Colorado rules of civil procedure and the course concerns real property law, the licensee shall receive credit for the course toward the fulfillment of the licensee's continuing education requirements pursuant to this section. The credits shall be taken from an accredited Colorado college or university; a Colorado community college; a Colorado private occupational school holding a certificate of approval from the state board for community colleges and occupational education; or an educational institution or an educational service described in section 23-64-104. Successful completion of such credits shall require satisfactory passage of a written examination or written examinations of the materials covered. The examinations shall be audited by the commission to verify their accuracy and the validity of the grades given. The commission shall set the standards required for satisfactory passage of the examinations.

(3) All credits, other than the credits specified in subsection (2) of this section, shall be acquired from educational courses approved by the commission that contribute directly to the professional competence of a licensee. Such credits may be acquired through successful completion of instruction in one or more of the following subjects:

(a) Real estate law;

(b) Property exchanges;

(c) Real estate contracts;

(d) Real estate finance;

(e) Real estate appraisal;

(f) Real estate closing;

(g) Real estate ethics;

(h) Condominiums and cooperatives;

(i) Real estate time-sharing;

(j) Real estate marketing principles;

(k) Real estate construction;

(l) Land development;

(m) Real estate energy concerns;

(n) Real estate geology;

(o) Water and waste management;

(p) Commercial real estate;

(q) Real estate securities and syndications;

(r) Property management;

(s) Real estate computer principles;

(t) Brokerage administration and management;

(u) Agency; and

(v) Any other subject matter as approved by the real estate commission.

(4) A licensee applying for renewal of a license which expires on December 31 of the year in which it was issued is not subject to the education requirements set forth in subsection (1) of this section.

(5) The real estate commission shall promulgate rules and regulations to implement this section.



§ 12-61-111. Disposition of fees

All fees collected by the real estate commission under parts 1 and 4 of this article, not including administrative fees that are in the nature of an administrative fine and fees retained by contractors pursuant to contracts entered into in accordance with section 12-61-103 or 24-34-101, C.R.S., shall be transmitted to the state treasurer, who shall credit the same to the division of real estate cash fund. Pursuant to section 12-61-111.5, the general assembly shall make annual appropriations from said fund for expenditures of the commission incurred in the performance of its duties under parts 1 and 4 of this article. The commission may request an appropriation specifically designated for educational and enforcement purposes. The expenditures incurred by the commission under parts 1 and 4 of this article shall be made out of such appropriations upon vouchers and warrants drawn pursuant to law.



§ 12-61-111.5. Fee adjustments - cash fund created - repeal

(1) This section applies to all activities of the division under parts 1, 4, 7, 9, and 10 of this article 61.

(2) (a) (I) The division shall propose, as part of its annual budget request, an adjustment in the amount of each fee that it is authorized by law to collect under parts 1, 4, 7, 9, and 10 of this article 61. The budget request and the adjusted fees for the division must reflect direct and indirect costs.

(II) The costs of the HOA information and resource center, created in section 12-61-406.5, shall be paid from the division of real estate cash fund created in this section. The division of real estate shall estimate the direct and indirect costs of operating the HOA information and resource center and shall establish the amount of the annual registration fee to be collected under section 38-33.3-401. The amount of the registration fee shall be sufficient to recover these costs, subject to a maximum limit of fifty dollars.

(b) (I) Based upon the appropriation made and subject to the approval of the executive director of the department of regulatory agencies, the division of real estate shall adjust its fees so that the revenue generated from the fees approximates its direct and indirect costs incurred in administering the programs and activities from which the fees are derived. The fees shall remain in effect for the fiscal year for which the budget request applies. All fees collected by the division, not including fees retained by contractors pursuant to contracts entered into in accordance with section 12-61-103 or 24-34-101, shall be transmitted to the state treasurer, who shall credit the same to the division of real estate cash fund, which fund is hereby created. All money credited to the division of real estate cash fund shall be used as provided in this section or in section 12-61-111 and shall not be deposited in or transferred to the general fund of this state or any other fund.

(II) (A) On June 30, 2017, the state treasurer shall transfer to the division of real estate cash fund all unexpended and unencumbered money that remained in the HOA information and resource center cash fund created in section 12-61-406.5, the conservation easement holder certification fund created in section 12-61-724, the conservation easement tax credit certificate review fund created in section 12-61-727, and the mortgage company and loan originator licensing cash fund created in section 12-61-908 immediately prior to the repeal of those funds.

(B) This subsection (2)(b)(II) is repealed, effective July 1, 2018.

(c) Beginning July 1, 1979, and each July 1 thereafter, whenever moneys appropriated to the division for its activities for the prior fiscal year are unexpended, said moneys shall be made a part of the appropriation to the division for the next fiscal year, and such amount shall not be raised from fees collected by the division. If a supplemental appropriation is made to the division for its activities, its fees, when adjusted for the fiscal year next following that in which the supplemental appropriation was made, shall be adjusted by an additional amount which is sufficient to compensate for such supplemental appropriation. Funds appropriated to the division in the annual long appropriations bill shall be designated as a cash fund and shall not exceed the amount anticipated to be raised from fees collected by the division.



§ 12-61-112. Records - evidence - inspection

(1) The executive director of the department of regulatory agencies shall adopt a seal by which all proceedings authorized under parts 1 and 4 of this article 61 shall be authenticated. Copies of records and papers in the office of the commission or department of regulatory agencies relating to the administration of parts 1 and 4 of this article 61, when duly certified and authenticated by the seal, shall be received as evidence in all courts equally and with like effect as the originals. All records kept in the office of the commission or department of regulatory agencies, under authority of parts 1 and 4 of this article 61, must be open to public inspection at such time and in such manner as may be prescribed by rules formulated by the commission.

(2) Repealed.

(3) The commission shall not be required to maintain or preserve licensing history records of any person licensed under the provisions of this part 1 for any period of time longer than seven years.



§ 12-61-113. Investigation - revocation - actions against licensee or applicant - repeal

(1) The commission, upon its own motion, may, and, upon the complaint in writing of any person, shall, investigate the activities of any licensee or any person who assumes to act in the capacity of a licensee within the state, and the commission, after holding a hearing pursuant to section 12-61-114, has the power to impose an administrative fine not to exceed two thousand five hundred dollars for each separate offense and to censure a licensee, to place the licensee on probation and to set the terms of probation, or to temporarily suspend a license, or permanently revoke a license, when the licensee has performed, is performing, or is attempting to perform any of the following acts and is guilty of:

(a) Knowingly making any misrepresentation or knowingly making use of any false or misleading advertising;

(b) Making any promise of a character which influences, persuades, or induces another person when he could not or did not intend to keep such promise;

(c) Knowingly misrepresenting or making false promises through agents, advertising, or otherwise;

(c.5) Violating any provision of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.;

(d) Acting for more than one party in a transaction without the knowledge of all parties thereto;

(e) Representing or attempting to represent a real estate broker other than the licensee's employer without the express knowledge and consent of that employer;

(f) In the case of a broker registered as in the employ of another broker, failing to place, as soon after receipt as is practicably possible, in the custody of that licensed broker-employer any deposit money or other money or fund entrusted to the employee by any person dealing with the employee as the representative of that licensed broker-employer;

(g) Failing to account for or to remit, within a reasonable time, any moneys coming into the licensee's possession that belong to others, whether acting as real estate brokers or otherwise, and failing to keep records relative to said moneys, which records shall contain such information as may be prescribed by the rules of the commission relative thereto and shall be subject to audit by the commission;

(g.5) Converting funds of others, diverting funds of others without proper authorization, commingling funds of others with the broker's own funds, or failing to keep such funds of others in an escrow or a trustee account with some bank or recognized depository in this state, which account may be any type of checking, demand, passbook, or statement account insured by an agency of the United States government, and to so keep records relative to the deposit which contain such information as may be prescribed by the rules and regulations of the commission relative thereto, which records shall be subject to audit by the commission;

(h) Failing to provide the purchaser and seller of real estate with a closing statement of the transaction, containing such information as may be prescribed by the rules and regulations of the commission or failing to provide a signed duplicate copy of the listing contract and the contract of sale or the preliminary agreement to sell to the parties thereto;

(i) Failing to maintain possession, for future use or inspection by an authorized representative of the commission, for a period of four years, of the documents or records prescribed by the rules and regulations of the commission or to produce such documents or records upon reasonable request by the commission or by an authorized representative of the commission;

(j) Paying a commission or valuable consideration for performing any of the functions of a real estate broker, as described in this part 1, to any person not licensed under this part 1; except that a licensed broker may pay a finder's fee or a share of any commission on a cooperative sale when such payment is made to a real estate broker licensed in another state or country. If a country does not license real estate brokers, then the payee must be a citizen or resident of said country and represent that the payee is in the business of selling real estate in said country.

(k) Disregarding or violating any provision of this part 1 or part 8 of this article, violating any reasonable rule or regulation promulgated by the commission in the interests of the public and in conformance with the provisions of this part 1 or part 8 of this article; violating any lawful commission orders; or aiding and abetting a violation of any rule, regulation, commission order, or provision of this part 1 or part 8 of this article;

(l) Repealed.

(m) (I) Conviction of, entering a plea of guilty to, or entering a plea of nolo contendere to any crime in article 3 of title 18; parts 1, 2, 3, and 4 of article 4 of title 18; part 1, 2, 3, 4, 5, 7, 8, or 9 of article 5 of title 18; article 5.5 of title 18; parts 3, 4, 6, 7, and 8 of article 6 of title 18; parts 1, 3, 4, 5, 6, 7, and 8 of article 7 of title 18; part 3 of article 8 of title 18; article 15 of title 18; article 17 of title 18; section 18-18-404, 18-18-405, 18-18-406, 18-18-411, 18-18-412.5, 18-18-412.7, 18-18-412.8, 18-18-415, 18-18-416, 18-18-422, or 18-18-423; or any other like crime under Colorado law, federal law, or the laws of other states. A certified copy of the judgment of a court of competent jurisdiction of such conviction or other official record indicating that such plea was entered shall be conclusive evidence of such conviction or plea in any hearing under this part 1.

(II) As used in this subsection (1)(m), "conviction" includes the imposition of a deferred judgment or deferred sentence.

(m.5) Violating or aiding and abetting in the violation of the Colorado or federal fair housing laws;

(m.6) Failing to immediately notify the commission in writing of a conviction, plea, or violation pursuant to paragraph (m) or (m.5) of this subsection (1);

(n) Having demonstrated unworthiness or incompetency to act as a real estate broker by conducting business in such a manner as to endanger the interest of the public;

(o) In the case of a broker licensee, failing to exercise reasonable supervision over the activities of licensed employees;

(p) Procuring, or attempting to procure, a real estate broker's license or renewing, reinstating, or reactivating, or attempting to renew, reinstate, or reactivate, a real estate broker's license by fraud, misrepresentation, or deceit or by making a material misstatement of fact in an application for such license;

(q) Claiming, arranging for, or taking any secret or undisclosed amount of compensation, commission, or profit or failing to reveal to the licensee's principal or employer the full amount of such licensee's compensation, commission, or profit in connection with any acts for which a license is required under this part 1;

(r) Using any provision allowing the licensee an option to purchase in any agreement authorizing or employing such licensee to sell, buy, or exchange real estate for compensation or commission, except when such licensee, prior to or coincident with election to exercise such option to purchase, reveals in writing to the licensee's principal or employer the full amount of the licensee's profit and obtains the written consent of such principal or employer approving the amount of such profit;

(s) (I) Repealed.

(II) Effective on and after August 26, 2013, fraud, misrepresentation, deceit, or conversion of trust funds that results in the entry of a civil judgment for damages.

(t) Any other conduct, whether of the same or a different character than specified in this subsection (1), which constitutes dishonest dealing;

(u) Repealed.

(v) Having had a real estate broker's or a subdivision developer's license suspended or revoked in any jurisdiction, or having had any disciplinary action taken against the broker or subdivision developer in any other jurisdiction if the broker's or subdivision developer's action would constitute a violation of this subsection (1). A certified copy of the order of disciplinary action shall be prima facie evidence of such disciplinary action.

(w) Failing to keep records documenting proof of completion of the continuing education requirements in accordance with section 12-61-110.5 for a period of four years from the date of compliance with said section;

(x) (I) Violating any provision of section 12-61-113.2.

(II) In addition to any other remedies available to the commission pursuant to this title, after notice and a hearing pursuant to section 24-4-105, C.R.S., the commission may assess a penalty for a violation of section 12-61-113.2 or of any rule promulgated pursuant to section 12-61-113.2. The penalty shall be the amount of remuneration improperly paid and shall be transmitted to the state treasurer and credited to the general fund.

(y) Within the last five years, having a license, registration, or certification issued by Colorado or another state revoked or suspended for fraud, deceit, material misrepresentation, theft, or the breach of a fiduciary duty, and such discipline denied the person authorization to practice as:

(I) A mortgage broker or mortgage loan originator;

(II) A real estate broker or salesperson;

(III) A real estate appraiser, as defined by section 12-61-702 (11);

(IV) An insurance producer, as defined by section 10-2-103 (6), C.R.S.;

(V) An attorney;

(VI) A securities broker-dealer, as defined by section 11-51-201 (2), C.R.S.;

(VII) A securities sales representative, as defined by section 11-51-201 (14), C.R.S.;

(VIII) An investment advisor, as defined by section 11-51-201 (9.5), C.R.S.; or

(IX) An investment advisor representative, as defined by section 11-51-201 (9.6), C.R.S.

(1.5) Every person licensed pursuant to section 12-61-101 (2)(a)(X) shall give a prospective tenant a contract or receipt; and such contract or receipt shall include the address and telephone number of the real estate commission in prominent letters and shall state that the regulation of rental location agents is under the purview of the real estate commission.

(2) In the event a firm, partnership, limited liability company, association, or corporation operating under the license of a broker designated and licensed as representative of said firm, partnership, limited liability company, association, or corporation is guilty of any of the foregoing acts, the commission may suspend or revoke the right of the said firm, partnership, limited liability company, association, or corporation to conduct its business under the license of said broker, whether or not the designated broker had personal knowledge thereof and whether or not the commission suspends or revokes the individual license of said broker.

(3) Upon request of the commission, when any real estate broker is a party to any suit or proceeding, either civil or criminal, arising out of any transaction involving the sale or exchange of any interest in real property or out of any transaction involving a leasehold interest in the real property and when such broker is involved in such transaction in such capacity as a licensed broker, it shall be the duty of said broker to supply to the commission a copy of the complaint, indictment, information, or other initiating pleading and the answer filed, if any, and to advise the commission of the disposition of the case and of the nature and amount of any judgment, verdict, finding, or sentence that may be made, entered, or imposed therein.

(4) This part 1 shall not be construed to relieve any person from civil liability or criminal prosecution under the laws of this state.

(5) Complaints of record in the office of the commission and commission investigations, including commission investigative files, are closed to public inspection. Stipulations and final agency orders are public records subject to sections 24-72-203 and 24-72-204, C.R.S.

(6) When a complaint or an investigation discloses an instance of misconduct which, in the opinion of the commission, does not warrant formal action by the commission but which should not be dismissed as being without merit, the commission may send a letter of admonition by certified mail, return receipt requested, to the licensee against whom a complaint was made and a copy thereof to the person making the complaint, but the letter shall advise the licensee that the licensee has the right to request in writing, within twenty days after proven receipt, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based. If such request is timely made, the letter of admonition shall be deemed vacated, and the matter shall be processed by means of formal disciplinary proceedings.

(7) All administrative fines collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the division of real estate cash fund.

(8) Any application for licensure from a person whose license has been revoked shall not be considered until the passage of one year from the date of revocation.

(9) When the division of real estate becomes aware of facts or circumstances that fall within the jurisdiction of a criminal justice or other law enforcement authority upon investigation of the activities of a licensee, the division shall, in addition to the exercise of its authority under this part 1, refer and transmit such information, which may include originals or copies of documents and materials, to one or more criminal justice or other law enforcement authorities for investigation and prosecution as authorized by law.



§ 12-61-113.2. Affiliated business arrangements - definitions - disclosures - enforcement and penalties - reporting - rules - investigation information shared with the division of insurance

(1) As used in this section, unless the context otherwise requires:

(a) "Affiliated business arrangement" means an arrangement in which:

(I) A provider of settlement services or an associate of a provider of settlement services has either an affiliate relationship with or a direct beneficial ownership interest of more than one percent in another provider of settlement services; and

(II) A provider of settlement services or the associate of a provider directly or indirectly refers settlement service business to another provider of settlement services or affirmatively influences the selection of another provider of settlement services.

(b) "Associate" means a person who has one or more of the following relationships with a person in a position to refer settlement service business:

(I) A spouse, parent, or child of such person;

(II) A corporation or business entity that controls, is controlled by, or is under common control with such person;

(III) An employer, officer, director, partner, franchiser, or franchisee of such person, including a broker acting as an independent contractor; or

(IV) Anyone who has an agreement, arrangement, or understanding with such person, the purpose or substantial effect of which is to enable the person in a position to refer settlement service business to benefit financially from referrals of such business.

(c) "Settlement service" means any service provided in connection with a real estate settlement including, but not limited to, the following:

(I) Title searches;

(II) Title examinations;

(III) The provision of title certificates;

(IV) Title insurance;

(V) Services rendered by an attorney;

(VI) The preparation of title documents;

(VII) Property surveys;

(VIII) The rendering of credit reports or appraisals;

(IX) Real estate appraisal services;

(X) Home inspection services;

(XI) Services rendered by a real estate broker;

(XII) Pest and fungus inspections;

(XIII) The origination of a loan;

(XIV) The taking of a loan application;

(XV) The processing of a loan;

(XVI) Underwriting and funding of a loan;

(XVII) Escrow handling services;

(XVIII) The handling of the processing; and

(XIX) Closing of settlement.

(2) (a) An affiliated business arrangement is permitted where the person referring business to the affiliated business arrangement receives payment only in the form of a return on an investment and where it does not violate the provisions of section 12-61-113.

(b) If a licensee or the employing broker of a licensee is part of an affiliated business arrangement when an offer to purchase real property is fully executed, the licensee shall disclose to all parties to the real estate transaction the existence of the arrangement. The disclosure shall be written, shall be signed by all parties to the real estate transaction, and shall comply with the federal "Real Estate Settlement Procedures Act of 1974", as amended, 12 U.S.C. sec. 2601 et seq.

(c) A licensee shall not require the use of an affiliated business arrangement or a particular provider of settlement services as a condition of obtaining services from that licensee for any settlement service. For the purposes of this paragraph (c), "require the use" shall have the same meaning as "required use" in 24 CFR 3500.2 (b).

(d) No licensee shall give or accept any fee, kickback, or other thing of value pursuant to any agreement or understanding, oral or otherwise, that business incident to or part of a settlement service involving an affiliated business arrangement shall be referred to any provider of settlement services.

(e) Nothing in this section shall be construed to prohibit payment of a fee to:

(I) An attorney for services actually rendered;

(II) A title insurance company to its duly appointed agent for services actually performed in the issuance of a policy of title insurance;

(III) A lender to its duly appointed agent for services actually performed in the making of a loan.

(f) Nothing in this section shall be construed to prohibit payment to any person of:

(I) A bona fide salary or compensation or other payment for goods or facilities actually furnished or for services actually performed;

(II) A fee pursuant to cooperative brokerage and referral arrangements or agreements between real estate brokers.

(g) It shall not be a violation of this section for an affiliated business arrangement:

(I) To require a buyer, borrower, or seller to pay for the services of any attorney, credit reporting agency, or real estate appraiser chosen by the lender to represent the lender's interest in a real estate transaction; or

(II) If an attorney or law firm represents a client in a real estate transaction and issues or arranges for the issuance of a policy of title insurance in the transaction directly as agent or through a separate corporate title insurance agency that may be established by that attorney or law firm and operated as an adjunct to his or her law practice.

(h) No person shall be liable for a violation of this section if such person proves by a preponderance of the evidence that such violation was not intentional and resulted from a bona fide error notwithstanding maintenance of procedures that are reasonably adopted to avoid such error.

(3) On and after July 1, 2006, a licensee shall disclose at the time the licensee enters into or changes an affiliated business arrangement, in a form and manner acceptable to the commission, the names of all affiliated business arrangements to which the licensee is a party. The disclosure shall include the physical locations of the affiliated businesses.

(4) On and after July 1, 2006, an employing broker, in a form and manner acceptable to the commission, shall at least annually disclose the names of all affiliated business arrangements to which the employing broker is a party. The disclosure shall include the physical locations of the affiliated businesses.

(5) The commission may promulgate rules concerning the creation and conduct of an affiliated business arrangement, including, but not limited to, rules defining what constitutes a sham affiliated business arrangement. The commission shall adopt the rules, policies, or guidelines issued by the United States department of housing and urban development concerning the federal "Real Estate Settlement Procedures Act of 1974", as amended, 12 U.S.C. sec. 2601 et seq. Rules adopted by the commission shall be at least as stringent as the federal rules and shall ensure that consumers are adequately informed about affiliated business arrangements. The commission shall consult with the insurance commissioner pursuant to section 10-11-124 (2), C.R.S., concerning rules, policies, or guidelines the insurance commissioner adopts concerning affiliated business arrangements. Neither the rules promulgated by the commissioner nor the real estate commission may create a conflicting regulatory burden on an affiliated business arrangement.

(6) The division may share information gathered during an investigation of an affiliated business arrangement with the division of insurance.



§ 12-61-114. Hearing - administrative law judge - review - rule-making authority

(1) Except as otherwise provided in this section, all proceedings before the commission with respect to disciplinary actions and denial of licensure under this part 1 and part 8 of this article and certifications issued under part 4 of this article shall be conducted by an administrative law judge pursuant to the provisions of sections 24-4-104 and 24-4-105, C.R.S.

(2) Such proceedings shall be held in the county where the commission has its office or in such other place as the commission may designate. If the licensee is an employed broker, the commission shall also notify the broker employing the licensee by mailing, by first-class mail, a copy of the written notice required under section 24-4-104 (3), C.R.S., to the employing broker's last-known business address.

(3) An administrative law judge shall conduct all hearings for denying, suspending, or revoking a license or certificate on behalf of the commission, subject to appropriations made to the department of personnel. Each administrative law judge shall be appointed pursuant to part 10 of article 30 of title 24, C.R.S. The administrative law judge shall conduct the hearing pursuant to the provisions of sections 24-4-104 and 24-4-105, C.R.S. No license shall be denied, suspended, or revoked until the commission has made its decision by a majority vote.

(4) The decision of the commission in any disciplinary action or denial of licensure under this section is subject to review by the court of appeals by appropriate proceedings under section 24-4-106 (11). In order to effectuate the purposes of parts 1, 4, and 8 of this article 61, the commission has the power to promulgate rules pursuant to article 4 of title 24. The commission may appear in court by its own attorney.

(5) Pursuant to said proceeding, the court has the right, in its discretion, to stay the execution or effect of any final order of the commission; but a hearing shall be held affording the parties an opportunity to be heard for the purpose of determining whether the public health, safety, and welfare would be endangered by staying the commission's order. If the court determines that the order should be stayed, it shall also determine at said hearing the amount of the bond and adequacy of the surety, which bond shall be conditioned upon the faithful performance by such petitioner of all obligations as a real estate broker and upon the prompt payment of all damages arising from or caused by the delay in the taking effect of or enforcement of the order complained of and for all costs that may be assessed or required to be paid in connection with such proceedings.

(6) In any hearing conducted by the commission in which there is a possibility of the denial, suspension, or revocation of a license because of the conviction of a felony or of a crime involving moral turpitude, the commission shall be governed by the provisions of section 24-5-101, C.R.S.



§ 12-61-114.5. Rules

All rules adopted or amended by the commission are subject to sections 24-4-103 (8)(c) and (8)(d) and 24-34-104 (6)(b), C.R.S.



§ 12-61-117. Broker remuneration

It is unlawful for a real estate broker registered in the commission office as in the employ of another broker to accept a commission or valuable consideration for the performance of any of the acts specified in this part 1 from any person except the broker's employer, who shall be a licensed real estate broker.



§ 12-61-118. Acts of third parties - broker's liability

Any unlawful act or violation of any of the provisions of this part 1 upon the part of an employee, officer, or member of a licensed real estate broker shall not be cause for disciplinary action against a real estate broker, unless it appears to the satisfaction of the commission that the real estate broker had actual knowledge of the unlawful act or violation or had been negligent in the supervision of employees.



§ 12-61-119. Violations

Any natural person, firm, partnership, limited liability company, association, or corporation violating the provisions of this part 1 by acting as real estate broker in this state without having obtained a license or by acting as real estate broker after the broker's license has been revoked or during any period for which said license may have been suspended is guilty of a misdemeanor and, upon conviction thereof, if a natural person, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment and, if an entity, shall be punished by a fine of not more than five thousand dollars. A second violation, if by a natural person, shall be punishable by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.



§ 12-61-120. Subpoena compelling attendance of witnesses and production of records and documents

The commission, the director for the commission, or the administrative law judge appointed for hearings may issue a subpoena compelling the attendance and testimony of witnesses and the production of books, papers, or records pursuant to an investigation or hearing of such commission. Such subpoenas shall be served in the same manner as subpoenas issued by district courts and shall be issued without discrimination between public or private parties requiring the attendance of witnesses and the production of documents at hearings. If a person fails or refuses to obey a subpoena issued by the commission, the director, or the appointed administrative law judge, the commission may petition the district court having jurisdiction for issuance of a subpoena in the premises, and the court shall, in a proper case, issue its subpoena. Any person who refuses to obey such subpoena shall be punished as provided in section 12-61-121.



§ 12-61-121. Failure to obey subpoena - penalty

Any person who willfully fails or neglects to appear and testify or to produce books, papers, or records required by subpoena, duly served upon him or her in any matter conducted under parts 1 and 4 of this article 61, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of twenty-five dollars, or imprisonment in the county jail for not more than thirty days for each such offense, or by both such fine and imprisonment. Each day such person so refuses or neglects constitutes a separate offense.



§ 12-61-122. Powers of commission - injunctions

The commission may apply to a court of competent jurisdiction for an order enjoining any act or practice that constitutes a violation of parts 1 and 4 of this article 61, and, upon a showing that a person is engaging or intends to engage in any such act or practice, an injunction, restraining order, or other appropriate order shall be granted by such court regardless of the existence of another remedy therefor. Any notice, hearing, or duration of any injunction or restraining order shall be made in accordance with the provisions of the Colorado rules of civil procedure.



§ 12-61-123. Repeal of part

This part 1 is repealed, effective September 1, 2026. Before its repeal, the real estate division, including the real estate commission, shall be reviewed in accordance with section 24-34-104.






Part 2 - Brokers' Commissions

§ 12-61-201. When entitled to commission

No real estate agent or broker is entitled to a commission for finding a purchaser who is ready, willing, and able to complete the purchase of real estate as proposed by the owner until the same is consummated or is defeated by the refusal or neglect of the owner to consummate the same as agreed upon.



§ 12-61-202. Objections on account of title

No real estate agent or broker is entitled to a commission when a proposed purchaser fails or refuses to complete his contract of purchase because of defects in the title of the owner, unless such owner, within a reasonable time, has said defects corrected by legal proceedings or otherwise.



§ 12-61-203. When owner must perfect title

The owner shall not be required to begin legal or other proceedings for the correction of such title, until such agent or broker secures from the proposed purchaser an enforceable contract in writing, binding him to complete the purchase whenever the defects in the title are corrected.



§ 12-61-203.5. Referral fees - conformity with federal law required - remedies for violation

(1) A person licensed under parts 1 to 4 of this article shall not pay or receive a referral fee except in accordance with the federal "Real Estate Settlement Procedures Act of 1974", as amended, 12 U.S.C. sec. 2601 et seq., and unless reasonable cause for payment of the referral fee exists. A reasonable cause for payment means:

(a) An actual introduction of business has been made;

(b) A contractual referral fee relationship exists; or

(c) A contractual cooperative brokerage relationship exists.

(2) (a) No person shall interfere with the brokerage relationship of a licensee.

(b) As used in this subsection (2):

(I) "Brokerage relationship" means a relationship entered into between a broker and a buyer, seller, landlord, or tenant under which the broker engages in any of the acts set forth in section 12-61-101 (2). A brokerage relationship is not established until a written brokerage agreement is entered into between the parties or is otherwise established by law.

(II) "Interference with the brokerage relationship" means demanding a referral fee from a licensee without reasonable cause.

(III) "Referral fee" means any fee paid by a licensee to any person or entity, other than a cooperative commission offered by a listing broker to a selling broker or vice versa.

(3) Any person aggrieved by a violation of any provision of this section may bring a civil action in a court of competent jurisdiction. The prevailing party in any such action shall be entitled to actual damages and, in addition, the court may award an amount up to three times the amount of actual damages sustained as a result of any such violation plus reasonable attorney fees.



§ 12-61-204. Repeal of part

This part 2 is repealed, effective September 1, 2026. Before its repeal, this part 2 is scheduled for review in accordance with section 24-34-104.






Part 3 - Recovery Fund



Part 4 - Subdivisions

§ 12-61-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Commission" means the real estate commission established under section 12-61-105.

(2) "Developer" means any person, as defined in section 2-4-401 (8), C.R.S., which participates as owner, promoter, or sales agent in the promotion, sale, or lease of a subdivision or any part thereof.

(2.5) "HOA" or "homeowners' association" means an association or unit owners' association formed before, on, or after July 1, 1992, as part of a common interest community as defined in section 38-33.3-103, C.R.S.

(3) (a) "Subdivision" means any real property divided into twenty or more interests intended solely for residential use and offered for sale, lease, or transfer.

(b) (I) The term "subdivision" also includes:

(A) The conversion of an existing structure into a common interest community of twenty or more residential units, as defined in article 33.3 of title 38, C.R.S.;

(B) A group of twenty or more time shares intended for residential use; and

(C) A group of twenty or more proprietary leases in a cooperative housing corporation, as defined in article 33.5 of title 38, C.R.S.

(II) The term "subdivision" does not include:

(A) The selling of memberships in campgrounds;

(B) Bulk sales and transfers between developers;

(C) Property upon which there has been or upon which there will be erected residential buildings that have not been previously occupied and where the consideration paid for such property includes the cost of such buildings;

(D) Lots which, at the time of closing of a sale or occupancy under a lease, are situated on a street or road and street or road system improved to standards at least equal to streets and roads maintained by the county, city, or town in which the lots are located; have a feasible plan to provide potable water and sewage disposal; and have telephone and electricity facilities and systems adequate to serve the lots, which facilities and systems are installed and in place on the lots or in a street, road, or easement adjacent to the lots and which facilities and systems comply with applicable state, county, municipal, or other local laws, rules, and regulations; or any subdivision that has been or is required to be approved after September 1, 1972, by a regional, county, or municipal planning authority pursuant to article 28 of title 30 or article 23 of title 31, C.R.S.;

(E) Sales by public officials in the official conduct of their duties.

(4) "Time share" means a time share estate, as defined in section 38-33-110 (5), C.R.S., or a time share use, but the term does not include group reservations made for convention purposes as a single transaction with a hotel, motel, or condominium owner or association. For the purposes of this subsection (4), "time share use" means a contractual or membership right of occupancy (which cannot be terminated at the will of the owner) for life or for a term of years, to the recurrent, exclusive use or occupancy of a lot, parcel, unit, or specific or nonspecific segment of real property, annually or on some other periodic basis, for a period of time that has been or will be allotted from the use or occupancy periods into which the property has been divided.



§ 12-61-402. Registration required

(1) Unless exempt under the provisions of section 12-61-401 (3), a developer, before selling, leasing, or transferring or agreeing or negotiating to sell, lease, or transfer, directly or indirectly, any subdivision or any part thereof, shall register pursuant to this part 4.

(2) Upon approval by the commission, a developer who has applied for registration pursuant to section 12-61-403 may offer reservations in a subdivision during the pendency of such application and until such application is granted or denied if the fees for such reservations are held in trust by an independent third party and are fully refundable.



§ 12-61-403. Application for registration

(1) Every person who is required to register as a developer under this part 4 shall submit to the commission an application which contains the information described in subsections (2) and (3) of this section. If such information is not submitted, the commission may deny the application for registration. If a developer is currently regulated in another state that has registration requirements substantially equivalent to the requirements of this part 4 or that provide substantially comparable protection to a purchaser, the commission may accept proof of such registration along with the developer's disclosure or equivalent statement from the other state in full or partial satisfaction of the information required by this section. In addition, the applicant shall be under a continuing obligation to notify the commission within ten days of any change in the information so submitted, and a failure to do so shall be a cause for disciplinary action.

(2) (a) Registration information concerning the developer shall include:

(I) The principal office of the applicant wherever situate;

(II) The location of the principal office and the branch offices of the applicant in this state;

(III) Repealed.

(IV) The names and residence and business addresses of all natural persons who have a twenty-four percent or greater financial or ultimate beneficial interest in the business of the developer, either directly or indirectly, as principal, manager, member, partner, officer, director, or stockholder, specifying each such person's capacity, title, and percentage of ownership. If no natural person has a twenty-four percent or greater financial or beneficial interest in the business of the developer, the information required in this subparagraph (IV) shall be submitted regarding the natural person having the largest single financial or beneficial interest.

(V) The length of time and the locations where the applicant has been engaged in the business of real estate sales or development;

(VI) Any felony of which the applicant has been convicted within the preceding ten years. In determining whether a certificate of registration shall be issued to an applicant who has been convicted of a felony within such period of time, the commission shall be governed by the provisions of section 24-5-101, C.R.S.

(VII) The states in which the applicant has had a license or registration similar to the developer's registration in this state granted, refused, suspended, or revoked or is currently the subject of an investigation or charges that could result in refusal, suspension, or revocation;

(VIII) Whether the developer or any other person financially interested in the business of the developer as principal, partner, officer, director, or stockholder has engaged in any activity that would constitute a violation of this part 4.

(b) If the applicant is a corporate developer, a copy of the certificate of authority to do business in this state or a certificate of incorporation issued by the secretary of state shall accompany the application.

(3) Registration information concerning the subdivision shall include:

(a) The location of each subdivision from which sales are intended to be made;

(b) The name of each subdivision and the trade, corporate, or partnership name used by the developer;

(c) Evidence or certification that each subdivision offered for sale or lease is registered or will be registered in accordance with state or local requirements of the state in which each subdivision is located;

(d) Copies of documents evidencing the title or other interest in the subdivision;

(e) If there is a blanket encumbrance upon the title of the subdivision or any other ownership, leasehold, or contractual interest that could defeat all possessory or ownership rights of a purchaser, a copy of the instruments creating such liens, encumbrances, or interests, with dates as to the recording, along with documentary evidence that any beneficiary, mortgagee, or trustee of a deed of trust or any other holder of such ownership, leasehold, or contractual interest will release any lot or time share from the blanket encumbrance or has subordinated its interest in the subdivision to the interest of any purchaser or has established any other arrangement acceptable to the real estate commission that protects the rights of the purchaser;

(f) A statement that standard commission-approved forms will be used for contracts of sale, notes, deeds, and other legal documents used to effectuate the sale or lease of the subdivision or any part thereof, unless the forms to be used were prepared by an attorney representing the developer;

(g) A true statement by the developer that, in any conveyance by means of an installment contract, the purchaser shall be advised to record the contract with the proper authorities in the jurisdiction in which the subdivision is located. In no event shall any developer specifically prohibit the recording of the installment contract.

(h) A true statement by the developer of the provisions for and availability of legal access, sewage disposal, and public utilities, including water, electricity, gas, and telephone facilities, in the subdivision offered for sale or lease, including whether such are to be a developer or purchaser expense;

(i) A true statement as to whether or not a survey of each lot, site, or tract offered for sale or lease from such subdivision has been made and whether survey monuments are in place;

(i.5) A true statement by the developer as to whether or not a common interest community is to be or has been created within the subdivision and whether or not such common interest community is or will be a small cooperative or small and limited expense planned community created pursuant to section 38-33.3-116, C.R.S.;

(j) A true statement by the developer concerning the existence of any common interest community association, including whether the developer controls funds in such association.

(3.5) The commission may disapprove the form of the documents submitted pursuant to paragraph (f) of subsection (3) of this section and may deny an application for registration until such time as the applicant submits such documents in a form that is satisfactory to the commission.

(4) Repealed.

(5) Each registration shall be accompanied by fees established pursuant to section 12-61-111.5.



§ 12-61-404. Registration of developers

(1) The commission shall register all applicants who meet the requirements of this part 4 and provide each applicant so registered with a certificate indicating that the developer named therein is registered in the state of Colorado as a subdivision developer. The developer which will sign as seller or lessor in any contract of sale, lease, or deed purporting to convey any site, tract, lot, or divided or undivided interest from a subdivision shall secure a certificate before offering, negotiating, or agreeing to sell, lease, or transfer before such sale, lease, or transfer is made. If such person or entity is acting only as a trustee, the beneficial owner of the subdivision shall secure a certificate. A certificate issued to a developer shall entitle all sales agents and employees of such developer to act in the capacity of a developer as agent for such developer. The developer shall be responsible for all actions of such sales agents and employees.

(2) All certificates issued under this section shall expire on December 31 following the date of issuance. In the absence of any reason or condition under this part 4 that might warrant the denial or revocation of a registration, a certificate shall be renewed by payment of a renewal fee established pursuant to section 12-61-111.5. A registration that has expired may be reinstated within two years after such expiration upon payment of the appropriate renewal fee if the applicant meets all other requirements of this part 4.

(3) All fees collected under this part 4 shall be deposited in accordance with section 12-61-111.

(4) With regard to any subdivision for which the information required by section 12-61-403 (3) has not been previously submitted to the commission, each registered developer shall register such subdivision by providing the commission with such information before sale, lease, or transfer, or negotiating or agreeing to sell, lease, or transfer, any such subdivision or any part thereof.



§ 12-61-405. Refusal, revocation, or suspension of registration - letter of admonition - probation

(1) The commission may impose an administrative fine not to exceed two thousand five hundred dollars for each separate offense; may issue a letter of admonition; may place a registrant on probation under its close supervision on such terms and for such time as it deems appropriate; and may refuse, revoke, or suspend the registration of any developer or registrant if, after an investigation and after notice and a hearing pursuant to the provisions of section 24-4-104, C.R.S., the commission determines that the developer or any director, officer, or stockholder with controlling interest in the corporation:

(a) Has used false or misleading advertising or has made a false or misleading statement or a concealment in his application for registration;

(b) Has misrepresented or concealed any material fact from a purchaser of any interest in a subdivision;

(c) Has employed any device, scheme, or artifice with intent to defraud a purchaser of any interest in a subdivision;

(d) Has been convicted of or pled guilty or nolo contendere to a crime involving fraud, deception, false pretense, theft, misrepresentation, false advertising, or dishonest dealing in any court;

(e) Has disposed of, concealed, diverted, converted, or otherwise failed to account for any funds or assets of any purchaser of any interest in a subdivision or any homeowners' association under the control of such developer or director, officer, or stockholder;

(f) Has failed to comply with any stipulation or agreement made with the commission;

(g) Has failed to comply with or has violated any provision of this article, including any failure to comply with the registration requirements of section 12-61-403, or any lawful rule or regulation promulgated by the commission under this article;

(h) (Deleted by amendment, L. 89, p. 740, § 17, effective July 1, 1989.)

(i) Has refused to honor a buyer's request to cancel a contract for the purchase of a time share or subdivision or part thereof if such request was made within five calendar days after execution of the contract and was made either by telegram, mail, or hand delivery. A request is considered made if by mail when postmarked, if by telegram when filed for telegraphic transmission, or if by hand delivery when delivered to the seller's place of business. No developer shall employ a contract that contains any provision waiving a buyer's right to such a cancellation period.

(j) Has committed any act that constitutes a violation of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.;

(k) Has employed any sales agent or employee who violates the provisions of this part 4;

(l) Has used documents for sales or lease transactions other than those described in section 12-61-403 (3)(f);

(m) Has failed to disclose encumbrances to prospective purchasers or has failed to transfer clear title at the time of sale, if the parties agreed that such transfer would be made at that time.

(1.5) A disciplinary action relating to the business of subdivision development taken by any other state or local jurisdiction or the federal government shall be deemed to be prima facie evidence of grounds for disciplinary action, including denial of registration, under this part 4. This subsection (1.5) shall apply only to such disciplinary actions as are substantially similar to those set out as grounds for disciplinary action or denial of registration under this part 4.

(2) Any hearing held under this section shall be in accordance with the procedures established in sections 24-4-105 and 24-4-106, C.R.S.

(2.5) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the commission, does not initially warrant formal action by the commission but which should not be dismissed as being without merit, the commission may send a letter of admonition by certified mail, return receipt requested, to the registrant who is the subject of the complaint or investigation and a copy thereof to any person making such complaint. Such letter shall advise the registrant that he has the right to request in writing, within twenty days after proven receipt, that formal disciplinary proceedings be initiated against him to adjudicate the propriety of the conduct upon which the letter of admonition is based. If such request is timely made, the letter of admonition shall be deemed vacated, and the matter shall be processed by means of formal disciplinary proceedings.

(3) All administrative fines collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the division of real estate cash fund.



§ 12-61-406. Powers of commission - injunction - rules

(1) The commission may apply to a court of competent jurisdiction for an order enjoining any act or practice which constitutes a violation of this part 4, and, upon a showing that a person is engaging or intends to engage in any such act or practice, an injunction, restraining order, or other appropriate order shall be granted by such court, regardless of the existence of another remedy therefor. Any notice, hearing, or duration of any injunction or restraining order shall be made in accordance with the provisions of the Colorado rules of civil procedure.

(1.2) The commission may apply to a court of competent jurisdiction for the appointment of receiver if it determines that such appointment is necessary to protect the property or interests of purchasers of a subdivision or part thereof.

(1.5) The commission shall issue or deny a certificate or additional registration within sixty days from the date of receipt of the application by the commission. The commission may make necessary investigations and inspections to determine whether any developer has violated this part 4 or any lawful rule or regulation promulgated by the commission. If, after an application by a developer has been submitted pursuant to section 12-61-403 or information has been submitted pursuant to section 12-61-404, the commission determines that an inspection of a subdivision is necessary, it shall complete the inspection within sixty days from the date of filing of the application or information, or the right of inspection is waived and the lack thereof shall not be grounds for denial of a registration.

(1.6) The commission, the director for the commission, or the administrative law judge appointed for a hearing may issue a subpoena compelling the attendance and testimony of witnesses and the production of books, papers, or records pursuant to an investigation or hearing of such commission. Any such subpoena shall be served in the same manner as for subpoenas issued by district courts.

(2) The commission has the power to make any rules necessary for the enforcement or administration of this part 4.

(2.5) The commission shall adopt, promulgate, amend, or repeal such rules and regulations as are necessary to:

(a) Require written disclosures to any purchasers as provided in subsection (3) of this section and to prescribe and require that standardized forms be used by subdivision developers in connection with the sale or lease of a subdivision or any part thereof, except as otherwise provided in section 12-61-403 (3)(f); and

(b) Require that developers maintain certain business records for a period of at least seven years.

(3) The commission may require any developer to make written disclosures to purchasers in their contracts of sale or by separate written documents if the commission finds that such disclosures are necessary for the protection of such purchasers.

(4) The commission or its designated representative may audit the accounts of any homeowner association the funds of which are controlled by a developer.



§ 12-61-406.5. HOA information and resource center - creation - duties - rules - repeal

(1) There is hereby created, within the division of real estate, the HOA information and resource center, the head of which shall be the HOA information officer. The HOA information officer shall be appointed by the executive director of the department of regulatory agencies pursuant to section 13 of article XII of the state constitution.

(2) The HOA information officer shall be familiar with the "Colorado Common Interest Ownership Act", article 33.3 of title 38, C.R.S., also referred to in this section as the "act". No person who is or, within the immediately preceding ten years, has been licensed by or registered with the division of real estate or who owns stocks, bonds, or any pecuniary interest in a corporation subject in whole or in part to regulation by the division of real estate shall be appointed as HOA information officer. In addition, in conducting the search for an appointee, the executive director of the division of real estate shall place a high premium on candidates who are balanced, independent, unbiased, and without any current financial ties to an HOA board or board member or to any person or entity that provides HOA management services. After being appointed, the HOA information officer shall refrain from engaging in any conduct or relationship that would create a conflict of interest or the appearance of a conflict of interest.

(3) (a) The HOA information officer shall act as a clearing house for information concerning the basic rights and duties of unit owners, declarants, and unit owners' associations under the act by:

(I) Compiling a database about registered associations, including the name; address; email address, if any; website, if any; and telephone number of each;

(II) Coordinating and assisting in the preparation of educational and reference materials, including materials to assist unit owners, executive boards, board members, and association managers in understanding their rights and responsibilities with respect to:

(A) Open meetings;

(B) Proper use of executive sessions;

(C) Removal of executive board members;

(D) Unit owners' right to speak at meetings of the executive board;

(E) Unit owners' obligation to pay assessments and the association's rights and responsibilities in pursuing collection of past-due amounts; and

(F) Other educational or reference materials that the HOA information officer deems necessary or appropriate;

(III) Monitoring changes in federal and state laws relating to common interest communities and providing information about the changes on the division of real estate's website; and

(IV) Providing information, including a "frequently asked questions" resource, on the division of real estate's website.

(b) The HOA information officer may:

(I) Employ one or more assistants as may be necessary to carry out his or her duties; and

(II) Request certain records from associations as necessary to carry out the HOA information officer's duties as set forth in this section.

(c) The HOA information officer shall track inquiries and complaints and report annually to the director of the division of real estate regarding the number and types of inquiries and complaints received.

(4) The operating expenses of the HOA information and resource center shall be paid from the division of real estate cash fund, created in section 12-61-111.5, subject to annual appropriation.

(5) The director of the division of real estate may adopt rules as necessary to implement this section and section 38-33.3-401, C.R.S. This subsection (5) shall not be construed to confer additional rule-making authority upon the director for any other purpose.

(6) This section is repealed, effective September 1, 2020. Prior to such repeal, the HOA information and resource center and the HOA information officer's powers and duties under this section shall be reviewed in accordance with section 24-34-104, C.R.S.



§ 12-61-407. Violation - penalty

Any person who fails to register as a developer in violation of this part 4 commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S. Any agreement or contract for the sale or lease of a subdivision or part thereof shall be voidable by the purchaser and unenforceable by the developer unless such developer was duly registered under the provisions of this part 4 when such agreement or contract was made.



§ 12-61-408. Repeal of part

This part 4 is repealed, effective September 1, 2026. Before its repeal, this part 4 is scheduled for review in accordance with section 24-34-104.






Part 5 - Rental Location Agents



Part 6 - Preowned Housing Home Warranty Service Contracts

§ 12-61-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) and (2) Repealed.

(2.3) "Home warranty service company", referred to in this part 6 as the "company", means any person who undertakes a contractual obligation on a new or preowned home through a home warranty service contract.

(2.5) (a) "Home warranty service contract" means any contract or agreement whereby a person undertakes for a predetermined fee, with respect to a specified period of time, to maintain, repair, or replace any or all of the following elements of a specified new or preowned home:

(I) Structural components, such as the roof, foundation, basement, walls, ceilings, or floors;

(II) Utility systems, such as electrical, air conditioning, plumbing, and heating systems, including furnaces; and

(III) Appliances, such as stoves, washers, dryers, and dishwashers.

(b) "Home warranty service contract" does not include:

(I) Any contract or agreement whereby a public utility undertakes for a predetermined fee, with respect to a specified period of time, to repair or replace any or all of the elements of a specified new or preowned home as specified in subparagraph (II) or (III) of paragraph (a) of this subsection (2.5); or

(II) A builder's warranty provided in connection with the sale of a new home.

(3) "Person" includes an individual, company, corporation, association, agent, and every other legal entity.

(4) "Preowned" means a single-family residence, residential unit in a multiple-dwelling structure, or mobile home on a foundation that is occupied as a residence and not owned by the builder-developer or first occupant.

(5) and (6) Repealed.



§ 12-61-611. Purchase of service contract not to be compulsory

A company selling, offering to sell, or effecting the issuance of a home warranty service contract under this part 6 shall not in any manner require a home buyer or seller, or prospective home buyer or seller, or person refinancing a home to purchase a home warranty service contract.



§ 12-61-611.5. Contract requirements

(1) Every home warranty service contract shall contain the following information:

(a) A specific listing of all items or elements excluded from coverage;

(b) A specific listing of all other limitations in coverage, including the exclusion of preexisting conditions if applicable;

(c) The procedure that is required to be followed in order to obtain repairs or replacements;

(d) A statement as to the time period, following notification to the company, within which the requested repairs will be made or replacements will be provided;

(e) The specific duration of the home warranty service contract, including an exact termination date that is not contingent upon an unspecified future closing date or other indefinite event;

(f) A statement as to whether the home warranty service contract is transferable;

(g) A statement that actions under a home warranty service contract may be covered by the provisions of the "Colorado Consumer Protection Act" or the "Unfair Practices Act", articles 1 and 2 of title 6, C.R.S., and that a party to such a contract may have a right of civil action under those laws, including obtaining the recourse or penalties specified in those laws.



§ 12-61-612. Penalty for violation

Any person who knowingly violates any provision of this part 6 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. Each instance of violation shall be considered a separate offense.



§ 12-61-614. Prohibitions

It is unlawful for any lending institution to require the purchase of home warranty insurance as a condition for granting financing for the purchase of the home.



§ 12-61-615. Repeal of part

This part 6 is repealed, effective July 1, 2020. Prior to the repeal, this part 6 shall be reviewed as provided for in section 24-34-104, C.R.S.






Part 7 - Real Estate Appraisers

§ 12-61-701. Legislative declaration

The general assembly finds, determines, and declares that sections 12-61-702 to 12-61-723 are enacted pursuant to the requirements of the "Real Estate Appraisal Reform Amendments", Title XI of the federal "Financial Institutions Reform, Recovery, and Enforcement Act of 1989", as amended, 12 U.S.C. secs. 3331 to 3351. The general assembly further finds, determines, and declares that sections 12-61-702 to 12-61-723 are intended to implement the requirements of federal law in the least burdensome manner to real estate appraisers and appraisal management companies. Licensed ad valorem appraisers licensed under this article are not regulated by the federal "Real Estate Appraisal Reform Amendments", Title XI of the federal "Financial Institutions Reform, Recovery, and Enforcement Act of 1989", as amended, 12 U.S.C. secs. 3331 to 3351.



§ 12-61-702. Definitions

As used in this part 7, unless the context otherwise requires:

(1) (a) "Appraisal", "appraisal report", or "real estate appraisal" means a written or oral analysis, opinion, or conclusion relating to the nature, quality, value, or utility of specified interests in, or aspects of, identified real estate that is transmitted to the client upon the completion of an assignment. These terms include a valuation, which is an opinion of the value of real estate, and an analysis, which is a general study of real estate not specifically performed only to determine value; except that the terms include a valuation completed by an appraiser employee of a county assessor as defined in section 39-1-102 (2), C.R.S.

(b) The terms do not include an analysis, valuation, opinion, conclusion, notation, or compilation of data by an officer, director, or regular salaried employee of a financial institution or its affiliate, made for internal use only by the financial institution or affiliate, concerning an interest in real estate that is owned or held as collateral by the financial institution or affiliate and that is not represented or deemed to be an appraisal except to the financial institution, the agencies regulating the financial institution, and any secondary markets that purchase real estate secured loans. An appraisal prepared by an officer, director, or regular salaried employee of a financial institution who is not licensed or certified under this part 7 shall contain a written notice that the preparer is not licensed or certified as an appraiser under this part 7.

(2) (a) "Appraisal management company" means, in connection with valuing properties collateralizing mortgage loans or mortgages incorporated into a securitization, any external third party authorized either by a creditor in a consumer credit transaction secured by a consumer's principal dwelling that oversees a network or panel of licensed or certified appraisers, or by an underwriter of, or other principal in, the secondary mortgage markets that oversees a network or panel of licensed or certified appraisers.

(b) "Appraisal management company" does not include:

(I) A corporation, limited liability company, sole proprietorship, or other entity that directly performs appraisal services;

(II) A corporation, limited liability company, sole proprietorship, or other entity that does not contract with appraisers for appraisal services, but that solely distributes orders to a client-selected panel of appraisers; and

(III) A mortgage company, or its subsidiary, that manages a panel of appraisers who are engaged to provide appraisal services on mortgage loans either originated by the mortgage company or funded by the mortgage company with its own funds.

(3) "Board" means the board of real estate appraisers created in section 12-61-703.

(4) "Client" means the party or parties who engage an appraiser or an appraisal management company for a specific assignment.

(5) "Commission" means the conservation easement oversight commission created in section 12-61-725 (1).

(6) "Consulting services" means services performed by an appraiser that do not fall within the definition of an "independent appraisal" in subsection (10) of this section. "Consulting services" includes marketing, financing and feasibility studies, valuations, analyses, and opinions and conclusions given in connection with real estate brokerage, mortgage banking, and counseling and advocacy in regard to property tax assessments and appeals thereof; except that, if in rendering such services the appraiser acts as a disinterested third party, the work is deemed an independent appraisal and not a consulting service. Nothing in this subsection (6) precludes a person from acting as an expert witness in valuation appeals.

(7) "Director" means the director of the division of real estate.

(8) "Division" means the division of real estate.

(9) "Financial institution" means any "bank" or "savings association", as such terms are defined in 12 U.S.C. sec. 1813, any state bank incorporated under title 11, C.R.S., any state or federally chartered credit union, or any company that has direct or indirect control over any of those entities.

(10) "Independent appraisal" means an engagement for which an appraiser is employed or retained to act as a disinterested third party in rendering an unbiased analysis, opinion, or conclusion relating to the nature, quality, value, or utility of specified interests in or aspects of identified real estate.

(11) (a) "Real estate appraiser" or "appraiser" means a person who provides an estimate of the nature, quality, value, or utility of an interest in, or aspect of, identified real estate and includes one who estimates value and who possesses the necessary qualifications, ability, and experience to execute or direct the appraisal of real property.

(b) "Real estate appraiser" does not include:

(I) A person who conducts appraisals strictly of personal property;

(II) A person licensed as a broker pursuant to part 1 of this article who provides an opinion of value that is not represented as an appraisal and is not used for purposes of obtaining financing;

(III) A person licensed as a certified public accountant pursuant to article 2 of this title, and otherwise regulated, as long as the person does not represent his or her opinions of value for real estate as an appraisal;

(IV) A corporation, acting through its officers or regular salaried employees, when conducting a valuation of real estate property rights owned, to be purchased, or sold by the corporation;

(V) A person who conducts appraisals strictly of water rights or of mineral rights;

(VI) A right-of-way acquisition agent employed by a public entity who provides an opinion of value that is not represented as an appraisal when the property being valued is twenty-five thousand dollars or less, as permitted by federal law;

(VII) An officer, director, or regular salaried employee of a financial institution or its affiliate who makes, for internal use only by the financial institution or affiliate, an analysis, evaluation, opinion, conclusion, notation, or compilation of data with respect to an appraisal so long as the person does not make a written adjustment of the appraisal's conclusion as to the value of the subject real property;

(VIII) An officer, director, or regular salaried employee of a financial institution or its affiliate who makes an internal analysis, valuation, opinion, conclusion, notation, or compilation of data concerning an interest in real estate that is owned or held as collateral by the financial institution or its affiliate; or

(IX) A person who represents property owners as an advocate in tax or valuation protests and appeals pursuant to title 39, C.R.S.



§ 12-61-703. Board of real estate appraisers - creation - compensation - immunity - legislative declaration - repeal of part

(1) (a) There is hereby created in the division a board of real estate appraisers consisting of seven members appointed by the governor with the consent of the senate. Of the members, three shall be licensed or certified appraisers, one of whom shall have expertise in eminent domain matters; one shall be a county assessor in office; one shall be an officer or employee of a commercial bank experienced in real estate lending; one shall be an officer or employee of an appraisal management company; and one shall be a member of the public at large not engaged in any of the businesses represented by the other members of the board.

(b) Members of the board shall hold office for terms of three years. In the event of a vacancy by death, resignation, removal, or otherwise, the governor shall appoint a member to fill the unexpired term. The governor has the authority to remove any member for misconduct, neglect of duty, or incompetence.

(2) (a) The board shall exercise its powers and perform its duties and functions under the division as if transferred to the division by a type 1 transfer, as defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(b) The general assembly finds, determines, and declares that the organization of the board under the division as a type 1 agency will provide the autonomy necessary to avoid potential conflicts of interest between the responsibility of the board in the regulation of real estate appraisers and the responsibility of the division in the regulation of real estate brokers and salespersons. The general assembly further finds, determines, and declares that the placement of the board as a type 1 agency under the division is consistent with the organizational structure of state government.

(3) Each member of the board shall receive the same compensation and reimbursement of expenses as is provided for members of boards and commissions in the division of professions and occupations pursuant to section 24-34-102 (13), C.R.S. Payment for all per diem compensation and expenses shall be made out of annual appropriations from the division of real estate cash fund provided for in section 12-61-705.

(4) Members of the board, consultants, and expert witnesses are immune from liability in any civil action based upon any disciplinary proceedings or other official acts they performed in good faith pursuant to this part 7.

(5) A majority of the board constitutes a quorum for the transaction of all business, and actions of the board require a vote of a majority of the members present in favor of the action taken.

(6) This part 7 is repealed, effective September 1, 2022. Prior to the repeal, the department of regulatory agencies shall review the functions of the board of real estate appraisers as provided in section 24-34-104, C.R.S.



§ 12-61-704. Powers and duties of the board - rules

(1) In addition to all other powers and duties imposed upon it by law, the board has the following powers and duties:

(a) (I) To promulgate and amend, as necessary, rules pursuant to article 4 of title 24, C.R.S., for the implementation and administration of this part 7 and as required to comply with the federal "Real Estate Appraisal Reform Amendments", Title XI of the federal "Financial Institutions Reform, Recovery, and Enforcement Act of 1989", as amended, 12 U.S.C. secs. 3331 to 3351, and with any requirements imposed by amendments to that federal law.

(II) The board shall not establish any requirements that are more stringent than the requirements of any applicable federal law.

(III) Licensed ad valorem appraisers are not regulated by the federal "Real Estate Appraisal Reform Amendments", Title XI of the federal "Financial Institutions Reform, Recovery, and Enforcement Act of 1989", as amended, 12 U.S.C. secs. 3331 to 3351, but the board shall adopt rules regarding minimum qualifications and standards of practice for licensed ad valorem appraisers.

(b) To charge application, examination, and license and certificate renewal fees established pursuant to section 12-61-111.5 from all applicants for licensure, certification, examination, and renewal under this part 7. The board shall not refund any fees received from applicants seeking licensure, certification, examination, or renewal.

(c) Through the department of regulatory agencies and subject to appropriations made to the department of regulatory agencies, to employ administrative law judges, appointed pursuant to part 10 of article 30 of title 24, C.R.S., on a full-time or part-time basis to conduct any hearings required by this part 7;

(d) To issue, deny, or refuse to renew a license or certificate pursuant to this part 7;

(e) To take disciplinary actions in conformity with this part 7;

(f) To delegate to the director the administration and enforcement of this part 7 and the authority to act on behalf of the board on occasions and in circumstances that the board directs;

(g) (I) To develop, purchase, or contract for any examination required for the administration of this part 7, to offer each examination at least twice a year or, if demand warrants, at more frequent intervals, and to establish a passing score for each examination that reflects a minimum level of competency.

(II) If study materials are developed by a testing company or other entity, the board shall make the materials available to persons desiring to take examinations pursuant to this part 7. The board may charge fees for the materials to defray any costs associated with making the materials available.

(h) In compliance with article 4 of title 24, C.R.S., to make investigations; subpoena persons and documents, which subpoenas may be enforced by a court of competent jurisdiction if not obeyed; hold hearings; and take evidence in all matters relating to the exercise of the board's power under this part 7;

(i) Pursuant to sec. 1119 (b) of Title XI of the federal "Financial Institutions Reform, Recovery, and Enforcement Act of 1989", Pub.L. 101-73, to apply, if necessary, for a federal waiver of the requirement relating to certification or licensing of a person to perform appraisals and to make the necessary written determinations specified in said section for purposes of making the application;

(j) If the board has reasonable cause to believe that a person, partnership, limited liability company, or corporation is violating this part 7, to enter an order requiring the individual or appraisal management company to cease and desist the violation; and

(k) To establish classroom education and experience requirements for an appraiser who prepares an appraisal for a conservation easement for which a tax credit is claimed pursuant to section 39-22-522, C.R.S. The requirements must ensure that appraisers have a sufficient amount of training and expertise to accurately prepare appraisals that comply with the uniform standards of professional appraisal practice and any other provision of law related to the appraisal of conservation easements for which a tax credit is claimed. A tax credit certificate for a conservation easement shall not be given in accordance with sections 12-61-726 and 12-61-727 unless the appraiser who prepared the appraisal of the easement met all requirements established in accordance with this paragraph (k) in effect at the time the appraisal was completed.

(2) The board shall maintain or preserve, for seven years, licensing history records of a person licensed or certified under this part 7. Complaints of record in the office of the board and board investigations, including board investigative files, are closed to public inspection. Stipulations and final agency orders are public record and are subject to sections 24-72-203 and 24-72-204, C.R.S.



§ 12-61-705. Fees, penalties, and fines collected under part 7

All fees, penalties, and fines collected pursuant to this part 7, not including fees retained by contractors pursuant to contracts entered into in accordance with section 12-61-103, 12-61-706, or 24-34-101, C.R.S., shall be transmitted to the state treasurer, who shall credit the same to the division of real estate cash fund, created in section 12-61-111.5.



§ 12-61-706. Qualifications for licensing and certification of appraisers - continuing education - definitions - rules

(1) (a) The board shall, by rule, prescribe requirements for the initial licensing or certification of persons under this part 7 to meet the requirements of the "Real Estate Appraisal Reform Amendments", Title XI of the federal "Financial Institutions Reform, Recovery, and Enforcement Act of 1989", as amended, 12 U.S.C. secs. 3331 to 3351, and shall develop, purchase, or contract for examinations to be passed by applicants. The board shall not establish any requirements for initial licensing or certification that are more stringent than the requirements of any applicable federal law; except that all applicants shall pass an examination offered by the board. If there is no applicable federal law, the board shall consider and may use as guidelines the most recent available criteria published by the appraiser qualifications board of the appraisal foundation or its successor organization.

(b) The four levels of appraiser licensure and certification, pursuant to paragraph (a) of this subsection (1), are defined as follows:

(I) "Certified general appraiser" means an appraiser meeting the requirements set by the board for general certification;

(II) "Certified residential appraiser" means an appraiser meeting the requirements set by the board for residential certification;

(III) "Licensed ad valorem appraiser" means an appraiser meeting the requirements set by the board for ad valorem appraiser certification. Only a county assessor, employee of a county assessor's office, or employee of the division of property taxation in the department of local affairs may obtain or possess an ad valorem appraiser certification; and

(IV) "Licensed appraiser" means an appraiser meeting the requirements set by the board for a license.

(c) A county assessor or employee of a county assessor's office who is a licensed ad valorem appraiser may not perform real estate appraisals outside of his or her official duties.

(d) The board shall transfer persons employed in a county assessor's office or in the division of property taxation in the department of local affairs who are registered appraisers as of July 1, 2013, to the category of licensed ad valorem appraiser. The board shall allow these persons, until December 31, 2015, to meet any additional requirements imposed by the board pursuant to section 12-61-704 (1)(a), as amended.

(2) (a) The board shall, by rule, prescribe continuing education requirements for persons licensed or certified as certified general appraisers, certified residential appraisers, or licensed appraisers as needed to meet the requirements of the "Real Estate Appraisal Reform Amendments", Title XI of the federal "Financial Institutions Reform, Recovery, and Enforcement Act of 1989", as amended, 12 U.S.C. secs. 3331 to 3351. The board shall not establish any continuing education requirements that are more stringent than the requirements of any applicable law; except that all persons licensed or certified under this part 7 are subject to continuing education requirements. If there is no applicable federal law, the board shall consider and may use as guidelines the most recent available criteria published by the appraiser qualifications board of the appraisal foundation or its successor organization.

(b) The board shall, by rule, prescribe continuing education requirements for licensed ad valorem appraisers.

(3) Notwithstanding any provision of this section to the contrary, the criteria established by the board for the licensing or certification of appraisers pursuant to this part 7 shall not include membership or lack of membership in any appraisal organization.

(4) (a) Subject to section 12-61-719 (2), all appraiser employees of county assessors shall be licensed or certified as provided in subsections (1) and (2) of this section. Obtaining and maintaining a license or certificate under either of said subsections (1) and (2) entitles an appraiser employee of a county assessor to perform all real estate appraisals required to fulfill the person's official duties.

(b) Appraiser employees of county assessors who are employed to appraise real property are subject to this part 7; except that appraiser employees of county assessors who are employed to appraise real property are not subject to disciplinary actions by the board on the ground that they have performed appraisals beyond their level of competency when appraising real estate in fulfillment of their official duties. County assessors, if licensed or certified as provided in subsections (1) and (2) of this section, are not subject to disciplinary actions by the board on the ground that they have performed appraisals beyond their level of competency when appraising real estate in fulfillment of their official duties.

(c) The county in which an appraiser employee of a county assessor is employed shall pay all reasonable costs incurred by the appraiser employee of the county assessor to obtain and maintain a license or certificate pursuant to this section.

(5) The board shall not issue an appraiser's license as referenced in subparagraph (IV) of paragraph (b) of subsection (1) of this section unless the applicant has at least twelve months' appraisal experience.

(6) (a) The board shall not issue a license or certification until the applicant demonstrates that he or she meets the fitness standards established by board rule and submits a set of fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. Each person submitting a set of fingerprints shall pay the fee established by the Colorado bureau of investigation for conducting the fingerprint-based criminal history record check to the bureau. Upon completion of the criminal history record check, the bureau shall forward the results to the board. The board may require a name-based criminal history record check for an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable. The board may deny an application for licensure or certification based on the outcome of the criminal history record check and may establish criminal history requirements more stringent than those established by any applicable federal law. At a minimum, the board shall adopt the criminal history requirements established by any applicable federal law.

(b) An applicant for certification as a licensed ad valorem appraiser is not subject to the fingerprinting and criminal background check requirements of paragraph (a) of this subsection (6).



§ 12-61-707. Appraisal management companies - application for license - exemptions

(1) An applicant shall apply for a license as an appraisal management company, or as a controlling appraiser, to the board in a manner prescribed by the board.

(2) The board may grant appraisal management company licenses to individuals, partnerships, limited liability companies, or corporations. A partnership, limited liability company, or corporation, in its application for a license, shall designate a controlling appraiser who is actively certified in a state recognized by the appraisal subcommittee of the federal financial institutions examinations council or its successor entity. The controlling appraiser is responsible for the licensed practices of the partnership, limited liability company, or corporation and all persons employed by the entity. The application of the partnership, limited liability company, or corporation and the application of the appraiser designated by it as the controlling appraiser shall be filed with the board. The board has jurisdiction over the appraiser so designated and over the partnership, limited liability company, or corporation.

(3) The board shall not issue a license to any partnership, limited liability company, or corporation unless and until the appraiser designated by the partnership, limited liability company, or corporation as controlling appraiser and each individual who owns more than ten percent of the entity demonstrates that he or she meets the fitness standards established by board rule and submits a set of fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. Each person submitting a set of fingerprints shall pay the fee established by the Colorado bureau of investigation for conducting the fingerprint-based criminal history record check to the bureau. Upon completion of the criminal history record check, the bureau shall forward the results to the board. The board may require a name-based criminal history record check for an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable. The board may deny an application for licensure or refuse to renew a license based on the outcome of the criminal history record check. The board may require criminal history requirements more stringent than those established by any applicable federal law. At a minimum, the board shall adopt the criminal history requirements established by any applicable federal law.

(4) The board shall not issue a license to any partnership, limited liability company, or corporation if the appraiser designated by the entity as controlling appraiser has previously had, in any state, an appraiser registration, license, or certificate refused, denied, cancelled, surrendered in lieu of revocation, or revoked. A disciplinary action resulting in refusal, denial, cancellation, surrender in lieu of revocation, or revocation relating to a registration, license, or certification as an appraiser registered, licensed, or certified under this part 7 or any related occupation in any other state, territory, or country for disciplinary reasons is prima facie evidence of grounds for denial of a license by the board.

(5) The board shall not issue a license to any partnership, limited liability company, or corporation if it is owned, in whole or in part, directly or indirectly, by any person who has had, in any state, an appraiser license, registration, or certificate refused, denied, cancelled, surrendered in lieu of revocation, or revoked. A disciplinary action resulting in refusal, denial, cancellation, surrender in lieu of revocation, or revocation relating to a license, registration, or certification as an appraiser licensed, registered, or certified under this part 7 or any related occupation in any other state, territory, or country for disciplinary reasons is prima facie evidence of grounds for denial of a license by the board.

(6) The board may deny an application for a license for any partnership, limited liability company, or corporation if the partnership, limited liability company, or corporation has previously had a license revoked or surrendered a license in lieu of revocation. A disciplinary action resulting in the surrender in lieu of revocation or the revocation of a license as an appraisal management company under this part 7 or any related occupation in any other state, territory, or country for disciplinary reasons may be deemed to be prima facie evidence of grounds for denial of a license by the board.

(7) Each appraisal management company must maintain a definite place of business. If the appraisal management company is domiciled in another state, the appraiser designated by the appraisal management company as controlling appraiser is responsible for supervising all licensed activities that occur in Colorado. All licensed actions occurring within the state of Colorado must occur under the name under which the appraisal management company is licensed or its trade name adopted in accordance with Colorado law.

(8) An application that is submitted by an appraisal management company that is:

(a) A partnership must be properly registered with the Colorado department of revenue or properly filed with the Colorado secretary of state and in good standing, proof of which must be included in the application. If an assumed or trade name is to be used, it must be properly filed with the Colorado department of revenue or filed and accepted by the Colorado secretary of state, proof of which must be included with the application.

(b) A limited liability company must be properly registered with the Colorado secretary of state and in good standing, proof of which must be included with the application. If an assumed or trade name is to be used, it must be properly filed with the Colorado secretary of state, proof of which must be included with the application.

(c) A corporation must be registered as a foreign corporation or properly incorporated with the Colorado secretary of state and in good standing, proof of which must be included with the application. If an assumed or trade name is to be used, it must be properly filed with the Colorado secretary of state, proof of which must be included with the application.

(9) Financial institutions and appraisal management company subsidiaries that are owned and controlled by the financial institution and regulated by a federal financial institution regulatory agency are not required to register with or be licensed by the board. This exemption includes a panel of appraisers who are engaged to provide appraisal services and are administered by a financial institution regulated by a federal financial regulatory agency.



§ 12-61-708. Errors and omissions insurance - duties of the division - certificate of coverage - group plan made available - rules

(1) Every licensee under this part 7, except an appraiser who is employed by a state or local governmental entity or an inactive appraiser or appraisal management company, shall maintain errors and omissions insurance to cover all activities contemplated under this part 7. The division shall make the errors and omissions insurance available to all licensees by contracting with an insurer for a group policy after a competitive bid process in accordance with article 103 of title 24, C.R.S. A group policy obtained by the division must be available to all licensees with no right on the part of the insurer to cancel any licensee. A licensee may obtain errors and omissions insurance independently if the coverage complies with the minimum requirements established by the division.

(2) (a) If the division is unable to obtain errors and omissions insurance coverage to insure all licensees who choose to participate in the group program at a reasonable annual premium, as determined by the division, a licensee shall independently obtain the errors and omissions insurance required by this section.

(b) The division shall solicit and consider information and comments from interested persons when determining the reasonableness of annual premiums.

(3) The division shall determine the terms and conditions of coverage required under this section based on rules promulgated by the board. Each licensee shall be notified of the required terms and conditions at least thirty days before the annual premium renewal date as determined by the division. Each licensee shall file a certificate of coverage showing compliance with the required terms and conditions with the division by the annual premium renewal date, as determined by the division.

(4) In addition to all other powers and duties conferred upon the board by this part 7, the board is authorized and directed to adopt rules it deems necessary or proper to carry out the requirements of this section.



§ 12-61-709. Bond required

(1) Before the board issues a license to an applicant for an appraisal management company license, the applicant shall post with the board a surety bond in the amount of twenty-five thousand dollars. A licensed appraisal management company shall maintain the required bond at all times.

(2) The surety bond shall require the surety to provide notice to the board within thirty days if payment is made from the surety bond or if the bond is cancelled.



§ 12-61-710. Expiration of licenses - renewal - penalties - fees - rules

(1) (a) All licenses or certificates expire pursuant to a schedule established by the director and may be renewed or reinstated pursuant to this section. Upon compliance with this section and any applicable rules of the board regarding renewal, including the payment of a renewal fee plus a reinstatement fee established pursuant to paragraph (b) of this subsection (1), the expired license or certificate shall be reinstated. A real estate appraiser's license or certificate that has not been renewed for a period greater than two years shall not be reinstated, and the person must submit a new application for licensure or certification.

(b) A person who fails to renew his or her license or certificate before the applicable renewal date may have it reinstated if the person submits an application as prescribed by the board:

(I) Within thirty-one days after the date of expiration, by payment of the regular renewal fee;

(II) More than thirty-one days, but within one year, after the date of expiration, by payment of the regular renewal fee and payment of a reinstatement fee equal to one-third of the regular renewal fee; or

(III) More than one year, but within two years, after the date of expiration, by payment of the regular renewal fee and payment of a reinstatement fee equal to two-thirds of the regular renewal fee.

(2) If the federal registry fee collected by the board and transmitted to the federal financial institutions examination council is increased prior to expiration of a license or certificate, the board shall collect the amount of the increase in the fee from the holder of the license or certificate and forward the amount to the council annually. The federal registry fee does not apply to licensed ad valorem appraisers licensed under this article.

(3) (a) If the applicant has complied with this section and any applicable rules of the board regarding renewal, except for the continuing education requirements pursuant to section 12-61-706, the licensee may renew the license on inactive status. An inactive license may be activated if the licensee submits written certification of compliance with section 12-61-706 for the previous licensing period. The board may adopt rules establishing procedures to facilitate reactivation of licenses.

(b) The holder of an inactive license shall not perform a real estate appraisal or appraisal management duties.

(c) The holder of an inactive license shall not hold himself or herself out as having an active license pursuant to this part 7.

(4) At the time of renewal or reinstatement, every licensee, certificate holder, and person or individual who owns more than ten percent of an appraisal management company shall submit a set of fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation, if the person has not previously done so for issuance of a license or certification by the board. Each person submitting a set of fingerprints shall pay the fee established by the Colorado bureau of investigation for conducting the fingerprint-based criminal history record check to the bureau. The bureau shall forward the results to the board. The board may require a name-based criminal history record check for an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable. The board may refuse to renew or reinstate a license or certification based on the outcome of the criminal history record check.



§ 12-61-711. Licensure or certification by endorsement - temporary practice

(1) The board may issue a license or certification to an appraiser by endorsement to engage in the occupation of real estate appraisal to any applicant who has a license or certification in good standing as a real estate appraiser under the laws of another jurisdiction if:

(a) The applicant presents proof satisfactory to the board that, at the time of application for a Colorado license or certificate by endorsement, the applicant possesses credentials and qualifications that are substantially equivalent to the requirements of this part 7; or

(b) The jurisdiction that issued the applicant a license or certificate to engage in the occupation of real estate appraisal has a law similar to this subsection (1) pursuant to which it licenses or certifies persons who are licensed real estate appraisers in this state.

(2) The board may specify, by rule, what constitutes substantially equivalent credentials and qualifications and the manner in which the board will review credentials and qualifications of an applicant.

(3) Pursuant to section 1122 (a) of Title XI of the federal "Financial Institutions Reform, Recovery, and Enforcement Act of 1989", Pub.L. 101-73, the board shall recognize, on a temporary basis, the license or certification of an appraiser issued by another state if:

(a) The appraiser's business is of a temporary nature; and

(b) The appraiser applies for and is granted a temporary practice permit by the board.



§ 12-61-712. Denial of license or certificate - renewal - definition

(1) The board may determine whether an applicant for licensure or certification possesses the necessary qualifications for licensure or certification required by this part 7. The board may consider such qualities as the applicant's fitness and prior professional licensure and whether the applicant has been convicted of a crime. As used in this subsection (1), "applicant" includes any individual who owns, in whole or in part, directly or indirectly, an appraisal management company and any appraiser designated as a controlling appraiser by a partnership, limited liability company, or corporation acting as an appraisal management company.

(2) If the board determines that an applicant does not possess the applicable qualifications required by this part 7, or the applicant has violated this part 7, rules promulgated by the board, or any board order, the board may deny the applicant a license or certificate or deny the renewal or reinstatement of a license or certificate pursuant to section 12-61-710, and, in such instance, the board shall provide the applicant with a statement in writing setting forth the basis of the board's determination that the applicant does not possess the qualifications or professional competence required by this part 7. The applicant may request a hearing on the determination as provided in section 24-4-104 (9), C.R.S.



§ 12-61-713. Prohibited activities - grounds for disciplinary actions - procedures

(1) A real estate appraiser is in violation of this part 7 if the appraiser:

(a) Has been convicted of a felony or has had accepted by a court a plea of guilty or nolo contendere to a felony if the felony is related to the ability to act as a real property appraiser. A certified copy of the judgment of a court of competent jurisdiction of the conviction or plea is conclusive evidence of the conviction or plea. In considering the disciplinary action, the board shall be governed by the provisions of section 24-5-101, C.R.S.

(b) Has violated, or attempted to violate, directly or indirectly, or assisted in or abetted the violation of, or conspired to violate this part 7, a rule promulgated pursuant to this part 7, or an order of the board issued pursuant to this part 7;

(c) Has accepted any fees, compensation, or other valuable consideration to influence the outcome of an appraisal;

(d) Has used advertising that is misleading, deceptive, or false;

(e) Has used fraud or misrepresentation in obtaining a license or certificate under this part 7;

(f) Has conducted an appraisal in a fraudulent manner or used misrepresentation in any such activity;

(g) Has acted or failed to act in a manner that does not meet the generally accepted standards of professional appraisal practice as adopted by the board by rule. A certified copy of a malpractice judgment of a court of competent jurisdiction is conclusive evidence of the act or omission, but evidence of the act or omission is not limited to a malpractice judgment.

(h) Has performed appraisal services beyond his or her level of competency;

(i) Has been subject to an adverse or disciplinary action in another state, territory, or country relating to a license, certificate, or other authorization to practice as an appraiser. A disciplinary action relating to a license or certificate as an appraiser licensed or certified under this part 7 or any related occupation in any other state, territory, or country for disciplinary reasons is prima facie evidence of grounds for disciplinary action or denial of licensure or certification by the board. This paragraph (i) applies only to violations based upon acts or omissions in the other state, territory, or country that are also violations of this part 7.

(j) Has failed to disclose in the appraisal report the fee paid to the appraiser for a residential real property appraisal if the appraiser was engaged by an appraisal management company to complete the assignment; or

(k) Has engaged in conduct that would be grounds for the denial of a license or certification under section 12-61-712.

(2) If an applicant, a licensee, or a certified person has violated any provision of this section, the board may deny or refuse to renew the license or certificate, or, as specified in subsections (3) and (6) of this section, revoke or suspend the license or certificate, issue a letter of admonition to a licensee or certified person, place a licensee or certified person on probation, or impose public censure.

(3) When a complaint or an investigation discloses an instance of misconduct by a licensed or certified appraiser that, in the opinion of the board, does not warrant formal action by the board but should not be dismissed as being without merit, the board may send a letter of admonition by certified mail to the appraiser against whom a complaint was made. The letter shall advise the appraiser of the right to make a written request, within twenty days after receipt of the letter of admonition, to the board to begin formal disciplinary proceedings as provided in this section to adjudicate the conduct or acts on which the letter was based.

(4) The board may start a proceeding for discipline of a licensee or certified person when the board has reasonable grounds to believe that a licensee or certified person has committed any act or failed to act pursuant to the grounds established in subsection (1) of this section or when a request for a hearing is timely made under subsection (3) of this section.

(5) Disciplinary proceedings shall be conducted in the manner prescribed by the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(6) As authorized in subsection (2) of this section, disciplinary actions by the board may consist of the following:

(a) Revocation of a license or certificate. (I) Revocation of a license or certificate by the board means that the licensed or certified person shall surrender his or her license or certificate immediately to the board.

(II) Any person whose license or certificate to practice is revoked is ineligible to apply for a license or certificate issued under this part 7 until more than two years have elapsed from the date of surrender of the license or certificate. A reapplication after the two-year period is treated as a new application.

(b) Suspension of a license or certificate. Suspension of a license or certificate by the board is for a period to be determined by the board.

(c) Probationary status. The board may impose probationary status on a licensee or certified person. If the board places a licensee or certified person on probation, the board may include conditions for continued practice that the board deems appropriate to assure that the licensee or certified person is otherwise qualified to practice in accordance with generally accepted professional standards of professional appraisal practice, as specified in board rules, including any or all of the following:

(I) A requirement that the licensee or certified person take courses of training or education as needed to correct deficiencies found in the hearing;

(II) A review or supervision of his or her practice as may be necessary to determine the quality of the practice and to correct deficiencies in the practice; and

(III) The imposition of restrictions upon the nature of his or her appraisal practice to assure that he or she does not practice beyond the limits of his or her capabilities.

(d) Public censure. If, after notice and hearing, the director or the director's designee determines that the licensee or certified person has committed any of the acts specified in this section, the board may impose public censure.

(7) In addition to any other discipline imposed pursuant to this section, any person who violates this part 7 or the rules promulgated pursuant to this article may be penalized by the board upon a finding of a violation pursuant to article 4 of title 24, C.R.S., as follows:

(a) In the first administrative proceeding against a person, a fine of not less than three hundred dollars but not more than five hundred dollars per violation;

(b) In any subsequent administrative proceeding against a person for transactions occurring after a final agency action determining that a violation of this part 7 has occurred, a fine of not less than one thousand dollars but not more than two thousand dollars.

(8) A person participating in good faith in making a complaint or report or participating in an investigative or administrative proceeding before the board pursuant to this article is immune from any liability, civil or criminal, that otherwise might result by reason of the action.

(9) A licensee or certified person who has direct knowledge that a person has violated this part 7 shall report his or her knowledge to the board.

(10) The board, on its own motion or upon application at any time after the imposition of discipline as provided in this section, may reconsider its prior action and reinstate or restore a license or certificate, terminate probation, or reduce the severity of its prior disciplinary action. The decision of whether to take any further action or hold a hearing with respect to a prior disciplinary action rests in the sole discretion of the board.



§ 12-61-714. Appraisal management companies - prohibited activities - grounds for disciplinary actions - procedures - rules

(1) The board, upon its own motion, may, and upon a complaint submitted to the board in writing by any person, shall, investigate the activities of a licensed appraisal management company; an appraiser designated as a controlling appraiser by a partnership, limited liability company, or corporation acting as an appraisal management company; or a person or entity that assumes to act in that capacity within the state. The board, upon finding a violation, may impose an administrative fine not to exceed two thousand five hundred dollars for each separate offense; censure a licensee; place the licensee on probation and set the terms of probation; or temporarily suspend or permanently revoke a license, when the licensee has performed, is performing, or is attempting to perform any of the following acts:

(a) Failing to exercise due diligence when hiring or engaging a real estate appraiser to ensure that the real estate appraiser is appropriately credentialed by the board and competent to perform the assignment;

(b) Requiring an appraiser to indemnify the appraisal management company against liability, damages, losses, or claims other than those arising out of the services performed by the appraiser, including performance or nonperformance of the appraiser's duties and obligations, whether as a result of negligence or willful misconduct;

(c) Influencing or attempting to influence the development, reporting, result, or review of a real estate appraisal or the engagement of an appraiser through coercion, extortion, collusion, compensation, inducement, intimidation, bribery, or in any other manner. This prohibition does not prohibit an appraisal management company from requesting an appraiser to:

(I) Consider additional, appropriate property information;

(II) Provide further detail, substantiation, or explanation for the appraiser's value conclusion; or

(III) Correct errors in the appraisal report.

(d) Prohibiting an appraiser, in the completion of an appraisal service, from communicating with the client, any intended users, real estate brokers, tenants, property owners, management companies, or any other entity that the appraiser reasonably believes has information pertinent to the completion of an appraisal assignment; except that this paragraph (d) does not apply to communications between an appraiser and an appraisal management company's client if the client has adopted an explicit policy prohibiting such communication. If the client has adopted an explicit policy prohibiting communication by the appraiser with the client, communication by an appraiser to the client must be made in writing and submitted to the appraisal management company.

(e) Altering or modifying a completed appraisal report without the authoring appraiser's knowledge and written consent, and the consent of the intended user, except to modify the format of the report solely for transmission to the client and in a manner acceptable to the client;

(f) Requiring an appraiser to provide to the appraisal management company access to the appraiser's electronic signature;

(g) Failing to validate or verify that the work completed by an appraiser who is hired or engaged by the appraisal management company complies with state and federal regulations, including the uniform standards of professional appraisal practice, by conducting an annual audit of a random sample of the appraisals received within the previous year by the appraisal management company. The board shall establish annual appraisal review requirements by rule and shall solicit and consider information and comments from interested persons.

(h) Failing to make payment to an appraiser within sixty days after completion of the appraisal, unless otherwise agreed or unless the appraiser has been notified in writing that a bona fide dispute exists regarding the performance or quality of the appraisal;

(i) Failing to perform the terms of a written agreement with an appraiser hired or engaged to complete an appraisal assignment;

(j) Failing to disclose to an appraiser, at the time of engagement, the identity of the client;

(k) Using an appraisal report for a client other than the one originally contracted with, without the original client's written consent;

(l) Failing to maintain possession of, for future use or inspection by the board, for a period of at least five years or at least two years after final disposition of any judicial proceeding in which a representative of the appraisal management company provided testimony related to the assignment, whichever period expires last, the documents or records prescribed by the rules of the board or to produce the documents or records upon reasonable request by the board;

(m) Having been convicted of, or entering a plea of guilty, an Alford plea, or a plea of nolo contendere to, any misdemeanor or felony relating to the conduct of an appraisal, theft, embezzlement, bribery, fraud, misrepresentation, or deceit, or any other like crime under Colorado law, federal law, or the laws of other states. A certified copy of the judgment of a court of competent jurisdiction of the conviction or other official record indicating that a plea was entered is conclusive evidence of the conviction or plea in any hearing under this part 7.

(n) Having been the subject of an adverse or disciplinary action in another state, territory, or country relating to a license, registration, certification, or other authorization to practice as an appraisal management company. A disciplinary action relating to a registration, license, or certificate as an appraisal management company under this part 7 or any related occupation in any other state, territory, or country for disciplinary reasons is prima facie evidence of grounds for disciplinary action or denial of a license by the board. This paragraph (n) applies only to violations based upon acts or omissions in the other state, territory, or country that would violate this part 7 if committed in Colorado.

(o) Violating the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.;

(p) Procuring, or attempting to procure, an appraisal management company license or renewing, reinstating, or reactivating, or attempting to renew, reinstate, or reactivate, an appraisal management company license by fraud, misrepresentation, or deceit or by making a material misstatement of fact in an application for a license;

(q) Knowingly misrepresenting or making false promises through agents, advertising, or otherwise;

(r) Failing to disclose to a client the fee amount paid to the appraiser hired or engaged to complete the appraisal upon completion of the assignment; or

(s) Disregarding, violating, or abetting, directly or indirectly, a violation of this part 7, a rule promulgated by the board pursuant to this part 7, or an order of the board entered pursuant to this part 7.

(2) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but should not be dismissed as being without merit, the board may send a letter of admonition by certified mail, return receipt requested, to the licensee against whom the complaint was made. The letter shall advise the licensee of the right to make a written request, within twenty days after receipt of the letter of admonition, to the board to begin formal disciplinary proceedings as provided in this section to adjudicate the conduct or acts on which the letter was based.

(3) Disciplinary proceedings must be conducted in the manner prescribed by the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(4) If a partnership, limited liability company, or corporation operating under the license of an appraiser designated and licensed as a controlling appraiser by the partnership, limited liability company, or corporation is guilty of any act listed in subsection (1) of this section, the board may suspend or revoke the right of the partnership, limited liability company, or corporation to conduct its business under the license of the controlling appraiser, whether or not the controlling appraiser had personal knowledge of the violation and whether or not the board suspends or revokes the individual license of the controlling appraiser.

(5) This part 7 does not relieve any person from civil liability or criminal prosecution under the laws of this state.

(6) A licensee or certified person having direct knowledge that a person or licensed partnership, limited liability company, or corporation has violated this part 7 shall report his or her knowledge to the board.

(7) The board, on its own motion or upon application, at any time after the imposition of discipline as provided in this section, may reconsider its prior action and reinstate or restore a license, terminate probation, or reduce the severity of its prior disciplinary action. The decision of whether to take any further action or hold a hearing with respect to the action rests in the sole discretion of the board.



§ 12-61-715. Judicial review of final board actions and orders

Final actions and orders of the board under sections 12-61-712, 12-61-713, and 12-61-714 appropriate for judicial review are subject to judicial review in the court of appeals in accordance with section 24-4-106 (11), C.R.S.



§ 12-61-716. Unlawful acts - penalties

(1) It is unlawful for a person to:

(a) Violate section 12-61-713 (1)(c), (1)(e), or (1)(f) or perform a real estate appraisal without first having obtained a license or certificate from the board pursuant to this part 7;

(b) Accept a fee for an independent appraisal assignment that is contingent upon:

(I) Reporting a predetermined analysis, opinion, or conclusion; or

(II) The analysis, opinion, or conclusion reached; or

(III) The consequences resulting from the analysis, opinion, or conclusion;

(c) Misrepresent a consulting service as an independent appraisal; or

(d) Fail to disclose, in connection with a consulting service for which a contingent fee is or will be paid, the fact that a contingent fee is or will be paid.

(2) Any person who violates any provision of subsection (1) of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. Any person who subsequently violates any provision of subsection (1) of this section within five years after the date of a conviction for a violation of subsection (1) of this section commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 12-61-717. Appraisal management company license required - violations - injunction

(1) Except as provided in section 12-61-707 (9), it is unlawful for any person, partnership, limited liability company, or corporation to engage in the business of appraisal management in this state without first having obtained a license from the board. The board shall not grant a license to a person, partnership, limited liability company, or corporation until the person, partnership, limited liability company, or corporation demonstrates compliance with this part 7.

(2) The board may apply to a court of competent jurisdiction for an order enjoining an act or practice that constitutes a violation of this part 7, and, upon a showing that a person, partnership, limited liability company, or corporation is engaging or intends to engage in an act or practice that violates this part 7, the court shall grant an injunction, restraining order, or other appropriate order, regardless of the existence of another remedy for the violation. Any notice, hearing, or duration of an injunction or restraining order shall be made in accordance with the Colorado rules of civil procedure.

(3) Any person, partnership, limited liability company, or corporation violating this part 7 by acting as an appraisal management company without having obtained a license or acting as an appraisal management company after the appraisal management company's license has been revoked or during any period for which the license was suspended is guilty of a misdemeanor and, upon conviction thereof:

(a) If a natural person, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment, for the first violation and, for a second or subsequent violation, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment; and

(b) If an entity, shall be punished by a fine of not more than five thousand dollars.



§ 12-61-718. Injunctive proceedings

(1) The board may, in the name of the people of the state of Colorado, through the attorney general of the state of Colorado, apply for an injunction in any court of competent jurisdiction to perpetually enjoin a person or appraisal management company from committing an act prohibited by this part 7.

(2) Injunctive proceedings under this section are in addition to and not in lieu of penalties and other remedies provided in this part 7.

(3) When seeking an injunction under this section, the board is not required to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from a continued violation.



§ 12-61-719. Special provision for appraiser employees of county assessors

(1) Except as provided in subsection (2) of this section, unless a federal waiver is applied for and granted pursuant to section 12-61-704 (1)(i), a person acting as a real estate appraiser in this state shall be licensed or certified as provided in this part 7. No person shall practice without a license or certificate or hold himself or herself out to the public as a licensed or certified real estate appraiser unless licensed or certified pursuant to this part 7.

(2) An appraiser employee of a county assessor who is employed to appraise real property shall be licensed or certified as provided in this part 7 and shall have two years from the date of taking office or the beginning of employment to comply with this part 7.



§ 12-61-720. Duties of board under federal law

(1) The board shall:

(a) Transmit to the appraisal subcommittee of the federal financial institutions examinations council or its successor entity, no less than annually, a roster listing individuals and appraisal management companies that have received a certificate or license as provided in this part 7;

(b) Collect from individuals and appraisal management companies that are licensed or certified pursuant to this part 7 an annual registry fee as prescribed by the appraisal subcommittee of the federal financial institutions examinations council or its successor entity and transmit the fee to the federal financial institutions examinations council on an annual basis; and

(c) Conduct its business and promulgate rules in a manner consistent with Title XI of the federal "Financial Institutions Reform, Recovery, and Enforcement Act of 1989", as amended, Pub.L. 101-73.

(2) The board shall not collect or transmit the information required by this section for licensed ad valorem appraisers.



§ 12-61-721. Business entities

(1) A corporation, partnership, bank, savings and loan association, savings bank, credit union, or other business entity may provide appraisal services if the appraisal is prepared by a certified general appraiser, a certified residential appraiser, or a licensed appraiser. An individual who is not a certified general appraiser, a certified residential appraiser, or a licensed appraiser may assist in the preparation of an appraisal if:

(a) The assistant is under the direct supervision of a certified or licensed appraiser; and

(b) The final appraisal document is approved and signed by an individual who is a certified or licensed appraiser.



§ 12-61-722. Provisions found not to comply with federal law null and void - severability

(1) If any provision of this part 7 is found by a court of competent jurisdiction or by the appropriate federal agency not to comply with the federal "Financial Institutions Reform, Recovery, and Enforcement Act of 1989", as amended, Pub.L. 101-73, the provision is null and void, but the remaining provisions of this part 7 are valid unless the remaining provisions alone are incomplete and are incapable of being executed in accordance with the legislative intent of this part 7.

(2) If the regulation of appraisal management companies is repealed from Title XI of the federal "Financial Institutions Reform, Recovery, and Enforcement Act of 1989", as amended, Pub.L. 101-73, the board's jurisdiction over these entities is also repealed. Before the repeal, the division shall review the regulation of appraisal management companies as provided in section 24-34-104, C.R.S. If the board's jurisdiction is repealed, the director shall notify the revisor of statutes of the date of the repeal.



§ 12-61-723. Scope of article - regulated financial institutions - de minimis exemption

(1) (a) This article does not apply to an appraisal relating to any real estate-related transaction or loan made or to be made by a financial institution or its affiliate if the real estate-related transaction or loan is excepted from appraisal regulations established by the primary federal regulator of the financial institution and the appraisal is performed by:

(I) An officer, director, or regular salaried employee of the financial institution or its affiliate; or

(II) A real estate broker licensed under this article with whom said institution or affiliate has contracted for performance of the appraisal.

(b) The appraisal must not be represented or deemed to be an appraisal except to the financial institution, the agencies regulating the financial institution, and any secondary markets that purchase real estate secured loans. The appraisal must contain a written notice that the preparer is not licensed or certified as an appraiser under this part 7. Nothing in this subsection (1) exempts a person licensed or certified as an appraiser under this part 7 from regulation as provided in this part 7.

(2) Nothing in this article limits the ability of any federal or state regulator of a financial institution to require the financial institution to obtain appraisals as specified by the regulator.



§ 12-61-724. Certification of conservation easement holders - rules - definition - repeal

(1) The division shall, in consultation with the commission created in section 12-61-725, establish and administer a certification program for qualified organizations under section 170 (h) of the federal "Internal Revenue Code of 1986", as amended, that hold conservation easements for which a tax credit is claimed pursuant to section 39-22-522, C.R.S. The purposes of the program are to:

(a) Establish minimum qualifications for certifying organizations that hold conservation easements to encourage professionalism and stability; and

(b) Identify fraudulent or unqualified applicants, as determined under the rules of the division, to prevent them from becoming certified by the program.

(2) The division shall establish and accept applications for certification. The division shall conduct a review of each application and consider the recommendations of the commission before making a final determination to grant or deny certification. In reviewing an application and in granting certification, the division and the commission may consider:

(a) The applicant's process for reviewing, selecting, and approving a potential conservation easement;

(b) The applicant's stewardship practices and capacity, including the ability to maintain, monitor, and defend the purposes of the easement;

(c) An audit of the applicant's financial records;

(d) The applicant's system of governance and ethics regarding conflicts of interest and transactions with related parties as described in section 267 (b) of the federal "Internal Revenue Code of 1986", as amended, donors, board members, and insiders. For purposes of this paragraph (d), "insiders" means board and staff members, substantial contributors, parties related to those above, those who have an ability to influence decisions of the organization, and those with access to information not available to the general public.

(e) Any other information deemed relevant by the division or the commission; and

(f) The unique circumstances of the different entities to which this certification applies as set forth in subsection (4) of this section.

(3) At the time of submission of an application, and each year the entity is certified pursuant to this section, the applicant shall pay the division a fee, as prescribed by the division, to cover the costs of the division and the commission in administering the certification program for entities that hold conservation easements for which tax credits are claimed pursuant to section 39-22-522. The division shall have the authority to accept and expend gifts, grants, and donations for the purposes of this section. The state treasurer shall credit fees, gifts, grants, and donations collected pursuant to this subsection (3) to the division of real estate cash fund created in section 12-61-111.5. On or before each January 1, the division shall certify to the general assembly the amount of the fee prescribed by the division pursuant to this subsection (3).

(4) The certification program applies to:

(a) Nonprofit entities holding easements on property with conservation values consisting of recreation or education, protection of environmental systems, or preservation of open space;

(b) Nonprofit entities holding easements on property for historic preservation; and

(c) The state and any municipality, county, city and county, special district, or other political subdivision of the state that holds an easement.

(5) The certification program may contain a provision allowing for the expedited or automatic certification of an entity that is currently accredited by national land conservation organizations that are broadly accepted by the conservation industry.

(6) The commission shall meet at least quarterly and make recommendations to the division regarding the certification program. The division is authorized to determine whether an applicant for certification possesses the necessary qualifications for certification required by the rules adopted by the division. If the division determines that an applicant does not possess the applicable qualifications for certification or that the applicant has violated any provision of this part 7, the rules promulgated by the division, or any division order, the division may deny the applicant a certification or deny the renewal of a certification, and, in such instance, the division shall provide the applicant with a statement in writing setting forth the basis of the division's determination. The applicant may request a hearing on the determination as provided in section 24-4-104 (9), C.R.S. The division shall notify successful applicants in writing. An applicant that is not certified may reapply for certification in accordance with procedures established by the division.

(7) The division shall implement the certification program in a manner that either commences accepting applications for certification:

(a) At the same time for all types of entities that hold conservation easements; or

(b) During the first year of the program for entities described in paragraph (a) of subsection (4) of this section and during the second year of the program for entities described in paragraphs (b) and (c) of subsection (4) of this section, and other entities.

(8) A conservation easement tax credit certificate application may be submitted pursuant to section 12-61-727 only if the entity has been certified in accordance with this section at the time the donation of the easement is made. The division shall make information available to the public concerning the date that it commences accepting applications for entities that hold conservation easements and the requirements of this subsection (8).

(9) The division shall maintain and update an online list, accessible to the public, of the organizations that have applied for certification and whether each has been certified, rejected for certification, or had its certification revoked or suspended in accordance with this section.

(10) The division may investigate the activities of any entity that is required to be certified pursuant to this section and to impose discipline for noncompliance, including the suspension or revocation of a certification or the imposition of fines. The division may promulgate rules in accordance with article 4 of title 24, C.R.S., for the certification program and discipline authorized by this section.

(11) The division may subpoena persons and documents, which subpoenas may be enforced by a court of competent jurisdiction if not obeyed, for purposes of conducting investigations pursuant to subsection (10) of this section.

(12) Nothing in this section:

(a) Affects any tax credit that was claimed pursuant to section 39-22-522, C.R.S., before certification was required by this section; or

(b) Requires the certification of an entity that holds a conservation easement for which a tax credit is not claimed pursuant to section 39-22-522, C.R.S.

(13) This section is repealed, effective July 1, 2018. Prior to the repeal, the department of regulatory agencies shall review the certification requirement as provided for in section 24-34-104, C.R.S.



§ 12-61-725. Conservation easement oversight commission - created - repeal

(1) There is hereby created in the division a conservation easement oversight commission. The commission shall exercise its powers and perform its duties and functions under the division as if transferred thereto by a type 2 transfer, as defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S. The commission consists of nine members as follows:

(a) One member representing the great outdoors Colorado program, appointed by and serving at the pleasure of the state board of the great outdoors Colorado trust fund established in article XXVII of the state constitution;

(b) One member representing the department of natural resources, appointed by and serving at the pleasure of the executive director of the department of natural resources;

(c) One member representing the department of agriculture, appointed by and serving at the pleasure of the executive director of the department of agriculture;

(d) Six members appointed by the governor as follows, with at least one member with the following qualifications or representing the following interests:

(I) A land trust certified in accordance with section 12-61-724;

(II) A land trust or local government open space or land conservation agency certified in accordance with section 12-61-724;

(III) A local government open space or land conservation agency certified in accordance with the provisions of section 12-61-724;

(IV) An individual who is competent and qualified to analyze the conservation purpose of conservation easements;

(V) A certified general appraiser with experience in conservation easements who meets any classroom education and experience requirements established by the board in accordance with section 12-61-704 (1)(k); and

(VI) A landowner that has donated a conservation easement in Colorado.

(2) In making appointments to the commission, the governor shall consult with the three members of the commission appointed pursuant to paragraphs (a) to (c) of subsection (1) of this section and with appropriate organizations representing the particular interest or area of expertise that the appointee represents. Not more than three of the governor's appointees serving at the same time shall be from the same political party. In making the initial appointments, the governor shall appoint three members for terms of two years. All other appointments by the governor are for terms of three years. No member shall serve more than two consecutive terms. In the event of a vacancy by death, resignation, removal, or otherwise, the governor shall appoint a member to fill the unexpired term. The governor may remove any member for misconduct, neglect of duty, or incompetence.

(3) (a) At the request of the division or the department of revenue, the commission shall advise the division and the department of revenue regarding conservation easements for which a state income tax credit is claimed pursuant to section 39-22-522, C.R.S.

(b) The commission shall review conservation easement tax credit certificate applications and requests for optional preliminary advisory opinions in accordance with section 12-61-727.

(4) The commission shall meet not less than once each quarter. The division shall convene the meetings of the commission and provide staff support as requested by the commission. A majority of the members of the commission constitutes a quorum for the transaction of all business, and actions of the commission require a vote of a majority of the members present in favor of the action taken. The commission may delegate to the director the authority to act on behalf of the commission on occasions and in circumstances that the commission deems necessary for the efficient and effective administration and execution of the commission's responsibilities under this part 7.

(5) The commission shall establish a conflict-of-interest policy to ensure that any member of the commission is disqualified from performing an act that conflicts with a private pecuniary interest of the member or from participating in the deliberation or decision-making process for certification for an applicant represented by the member.

(6) (a) The commission shall advise and make recommendations to the director regarding the certification of conservation easement holders in accordance with section 12-61-724. The division may determine whether an applicant for certification possesses the necessary qualifications for certification required by the rules adopted by the division.

(b) If the division determines that an applicant does not possess the applicable qualifications for certification or that the applicant has violated any provision of this part 7, the rules promulgated by the division, or any division order, the division may deny the applicant a certification or deny the renewal of a certification. In such instance, the division shall provide the applicant with a statement in writing setting forth the basis of the division's determination. The applicant may request a hearing on the determination as provided in section 24-4-104 (9), C.R.S.

(c) The division shall notify successful applicants in writing.

(d) An applicant that is not certified may reapply for certification in accordance with the procedure established by the division.

(7) Commission members are immune from liability in accordance with the provisions of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(8) This section is repealed, effective July 1, 2018. Prior to the repeal, the department of regulatory agencies shall review the commission as provided in section 24-34-104, C.R.S.



§ 12-61-726. Conservation easement tax credit certificates - rules

(1) The division shall receive tax credit certificate applications from and issue certificates to landowners for income tax credits for conservation easements donated on or after January 1, 2011, in accordance with section 39-22-522 (2.5), C.R.S., and this part 7. Nothing in this section restricts or limits the authority of the division to enforce this part 7. The division may promulgate rules in accordance with article 4 of title 24, C.R.S., for the issuance of the certificates. In promulgating rules, the division may include provisions governing:

(a) The review of the tax credit certificate application pursuant to this part 7;

(b) The administration and financing of the certification process;

(c) The notification to the public regarding the aggregate amount of tax credit certificates that have been issued and that are on the wait list;

(d) The notification to the landowner, the entity to which the easement was granted, and the department of revenue regarding the tax credit certificates issued; and

(e) Any other matters related to administering section 39-22-522 (2.5), C.R.S., or this part 7.

(2) The division shall apply the amount claimed in a completed tax credit certificate application against the annual tax credit limit in the order that completed applications are received. The division shall apply claimed tax credit amounts that exceed the annual limit in any year against the limit for the next available year and issue tax credit certificates for use in the year in which the amount was applied to the annual limit.

(3) The division shall not issue tax credit certificates that in aggregate exceed the limit set forth in section 39-22-522 (2.5), C.R.S., during a particular calendar year.



§ 12-61-727. Conservation easement tax credit certificate application process - definitions - rules

(1) For purposes of this section:

(a) "Application" means an application for a tax credit certificate submitted pursuant to section 12-61-726 or this section.

(b) "Conservation purpose" means conservation purpose as defined in section 170 (h) of the federal "Internal Revenue Code of 1986", as amended, and any federal regulations promulgated in connection with such section.

(c) "Credibility" means the results are worthy of belief and are supported by relevant evidence and logic to the degree necessary for the intended use.

(d) "Deficiency" means noncompliance with a requirement for obtaining a tax credit certificate that, unless such noncompliance is remedied, is grounds for the denial of a tax credit certificate application submitted pursuant to this section.

(e) "Director" means the director of the division of real estate or his or her designee.

(f) "Landowner" means the record owner of the surface of the land and, if applicable, owner of the water or water rights beneficially used thereon who creates a conservation easement in gross pursuant to section 38-30.5-104, C.R.S.

(g) "Tax credit certificate" means the conservation easement tax credit certificate issued pursuant to section 12-61-726 and this section.

(2) (a) The division shall establish and administer a process by which a landowner seeking to claim an income tax credit for any conservation easement donation made on or after January 1, 2014, must apply for a tax credit certificate as required by section 39-22-522 (2.5) and (2.7), C.R.S. The purpose of the application process is to determine whether a conservation easement donation for which a tax credit will be claimed:

(I) Is a contribution of a qualified real property interest to a qualified organization to be used exclusively for a conservation purpose;

(II) Is substantiated with a qualified appraisal prepared by a qualified appraiser in accordance with the uniform standards of professional appraisal practice; and

(III) Complies with the requirements of this section.

(b) The landowner has the burden of proof regarding compliance with all applicable laws, rules, and regulations.

(3) For the purpose of reviewing applications and making determinations regarding the issuance of tax credit certificates, including the dollar amount of the tax credit certificate to be issued:

(a) Division staff shall review each application and advise and make recommendations to the director and the commission regarding the application;

(b) The director has authority and responsibility to determine the credibility of the appraisal. In determining credibility, the director shall consider, at a minimum, compliance with the following requirements:

(I) The appraisal for a conservation easement donation for which a tax credit is claimed pursuant to section 39-22-522, C.R.S., is a qualified appraisal from a qualified appraiser, as defined in section 170 (f) of the federal "Internal Revenue Code of 1986", as amended, and any federal regulations promulgated in connection with such section;

(II) The appraisal conforms with the uniform standards of professional appraisal practice promulgated by the appraisal standards board of the appraisal foundation and any other provision of law;

(III) The appraiser holds a valid license as a certified general appraiser in accordance with this part 7; and

(IV) The appraiser meets any education and experience requirements established by the board of real estate appraisers in accordance with section 12-61-704 (1)(k).

(c) The director has the authority and responsibility to determine compliance with the requirements of section 12-61-724.

(d) The commission has the authority and responsibility to determine whether a conservation easement donation for which a tax credit is claimed pursuant to section 39-22-522, C.R.S., is a qualified conservation contribution as defined in section 170 (h) of the federal "Internal Revenue Code of 1986", as amended, and any federal regulations promulgated in connection with such section.

(4) The department of revenue is not authorized to disallow a conservation easement tax credit based on any requirements that are under the jurisdiction of the division, the director, or the commission pursuant to this section.

(5) A complete tax credit certificate application must be made by the landowner to the division and must include:

(a) A copy of the final conservation easement appraisal;

(b) A copy of the recorded deed granting the conservation easement;

(c) Documentation supporting the conservation purpose of the easement;

(d) Any other information or documentation the director or the commission deems necessary to make a final determination regarding the application; and

(e) The fee required pursuant to subsection (6) of this section.

(6) A landowner submitting an application for a tax credit certificate pursuant to this section or an application for an optional preliminary advisory opinion pursuant to subsection (14) of this section shall pay the division a fee as prescribed by the division. The application fee for an optional preliminary advisory opinion may be a different dollar amount than the application fee for a tax credit certificate. The fees must cover the costs of the division and the commission in administering the requirements of this section. The state treasurer shall credit the fees collected pursuant to this subsection (6) to the division of real estate cash fund created in section 12-61-111.5. On or before January 1, 2014, and on or before each January 1 thereafter, the division shall certify to the general assembly the amount of any fees prescribed by the division pursuant to this subsection (6).

(7) (a) If, during the review of an application for a tax credit certificate, the director or the commission identifies any potential deficiencies, the director or commission shall document the potential deficiencies in a letter sent to the landowner by first class mail. The division shall send letters documenting potential deficiencies to landowners in a timely manner so that the average number of days between the date a completed application is received by the division and the mailing date of the division's letter to the landowner does not exceed one hundred twenty days.

(b) The landowner has sixty days after the mailing date of the division's letter to address the potential deficiencies identified by the director and the commission and provide additional information or documentation that the director or the commission deems necessary to make a final determination regarding the application.

(c) The director and the commission have ninety days after the date of receipt of any additional information or documentation provided by the landowner to review the information and documentation and make a final determination regarding the application.

(d) The deadlines prescribed by this subsection (7) may be extended upon mutual agreement between the director and the commission and the landowner.

(8) The director or the commission may deny an application if the landowner:

(a) Has not demonstrated to the satisfaction of the director or the commission that the application complies with any requirement of this part 7;

(b) Does not provide the information and documentation required pursuant to this part 7; or

(c) Fails to timely respond to any written request or notice from the division, the director, or the commission.

(9) If the director reasonably believes that any appraisal submitted in accordance with this section is not credible, the director, after consultation with the commission, may require the landowner, at the landowner's expense, to obtain either a revised appraisal or a second appraisal from an appraiser who meets the requirements of this part 7 and is in good standing with the board before making a final determination regarding the application.

(10) If the director and the commission do not identify any potential deficiencies with an application, the director and the commission shall approve the application, and the division shall issue a tax credit certificate to the landowner pursuant to section 12-61-726 in a timely manner so that the average number of days between the date a completed application is received by the division and the date the tax credit certificate is issued does not exceed one hundred twenty days. Once a tax credit certificate is issued, the landowner may claim and use the tax credit subject to any other applicable procedures and requirements under title 39, C.R.S.

(11) (a) If all potential deficiencies that have been identified are subsequently addressed to the satisfaction of the director and the commission, the director and the commission shall approve the application, and the division shall issue a tax credit certificate to the landowner pursuant to section 12-61-726. Once a tax credit certificate is issued, the landowner may claim and use the tax credit subject to any other applicable procedures and requirements under title 39, C.R.S.

(b) If any potential deficiencies that have been identified are not subsequently addressed to the satisfaction of the director and the commission, the division shall issue a written denial of the application to the landowner documenting those deficiencies that were the specific basis for the denial. The division shall date the written denial and send it by first class mail to the landowner at the address provided by the landowner on the application. The director may act on behalf of the commission for purposes of administering the process for issuing approvals and denials of applications and for administering subsection (12) of this section.

(12) (a) The landowner may appeal to the director either the director's or the commission's denial of an application, in writing, within thirty days after the issuance of the denial. This written appeal constitutes a request for an administrative hearing.

(b) If the landowner fails to appeal the denial of an application within thirty days after the issuance of the denial, the denial becomes final, and the division shall not issue a tax credit certificate to the landowner.

(c) Administrative hearings must be conducted in accordance with section 24-4-105, C.R.S. At the discretion of the director, hearings may be conducted by an authorized representative of the director or the commission or an administrative law judge from the office of administrative courts in the department of personnel. All hearings must be held in the county where the division is located unless the director designates otherwise. The decision of the director or the commission is subject to judicial review by the court of appeals and is subject to the provisions of section 24-4-106, C.R.S.

(d) In conducting settlement discussions with a landowner, the director and the commission may compromise on any of the deficiencies identified in the application and supporting documentation, including the dollar amount of the tax credit certificate to be issued. The director shall place on file in the division a record of any compromise and the reasons for the compromise.

(e) The director may promulgate rules pursuant to article 4 of title 24, C.R.S., to effectuate the purposes of this subsection (12).

(13) (a) Commencing with the 2014 calendar year, and for each calendar year thereafter, the division shall create a report, which shall be made available to the public, containing the following aggregate information:

(I) The total number of tax credit certificate applications received, approved, and denied in accordance with this section, along with average processing times;

(II) For applications approved in accordance with this section:

(A) The total acreage under easement summarized by the allowable conservation purposes as defined in section 170 (h) of the federal "Internal Revenue Code of 1986", as amended, and any federal regulations promulgated in connection with such section;

(B) The total appraised value of the easements;

(C) The total donated value of the easements; and

(D) The total dollar amount of tax credit certificates issued.

(b) The division may include additional easement-specific information in the public report that, notwithstanding the provisions of this part 7 or any other law to the contrary, would otherwise be publicly available.

(14) (a) In addition to the tax credit certificate application process set forth in this section, a landowner may submit a proposed conservation easement donation to the division to obtain an optional preliminary advisory opinion regarding the transaction. The opinion may address the proposed deed of conservation easement, appraisal, conservation purpose, or other relevant aspect of the transaction.

(b) The division, the director, and the commission shall review the information and documentation provided in a manner consistent with the scope of their authority and responsibilities for reviewing tax credit certificate applications as outlined in subsection (3) of this section and issue either a favorable opinion or a nonfavorable opinion.

(c) The director or the commission may request that the landowner submit additional information or documentation that the director or the commission deems necessary to complete the review and issue an opinion.

(d) A nonfavorable opinion shall set forth any potential deficiencies identified by the director or the commission and that fall within the scope of the director's and the commission's review of the conservation easement transaction. The preliminary opinion is advisory only and is not binding for any purpose upon the division, the director, the commission, or the department of revenue.

(15) The division may promulgate rules to effectuate the purpose, implementation, and administration of this section pursuant to article 4 of title 24, C.R.S. The authority to promulgate rules includes the authority to define further in rule the administrative processes and requirements, including application processing and review time frames, for obtaining and issuing an optional preliminary advisory opinion pursuant to subsection (14) of this section.

(16) Notwithstanding the provisions of the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., the division, the director, and the commission shall deny the right of public inspection of any documentation or other record related to information obtained as part of an individual landowner's application for a tax credit certificate or an optional preliminary advisory opinion pursuant to the requirements of this section, including documentation or other records related to administrative hearings and settlement discussions held pursuant to subsection (12) of this section. The division, the director, and the commission may share documentation or other records related to information obtained pursuant to this section with the department of revenue.

(17) Nothing in this section affects any tax credit that is claimed or used pursuant to section 39-22-522, C.R.S., for conservation easement donations occurring prior to January 1, 2014.






Part 8 - Brokerage Relationships

§ 12-61-801. Legislative declaration

(1) The general assembly finds, determines, and declares that the public will best be served through a better understanding of the public's legal and working relationships with real estate brokers and by being able to engage any such real estate broker on terms and under conditions that the public and the real estate broker find acceptable. This includes engaging a broker as a single agent or transaction-broker. Individual members of the public should not be exposed to liability for acts or omissions of real estate brokers that have not been approved, directed, or ratified by such individuals. Further, the public should be advised of the general duties, obligations, and responsibilities of the real estate broker they engage.

(2) This part 8 is enacted to govern the relationships between real estate brokers and sellers, landlords, buyers, and tenants in real estate transactions.



§ 12-61-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Broker" shall have the same meaning as set forth in section 12-61-101 (2), except as otherwise specified in this part 8.

(1.3) "Customer" means a party to a real estate transaction with whom the broker has no brokerage relationship because such party has not engaged or employed a broker.

(1.5) "Designated broker" means an employing broker or employed broker who is designated in writing by an employing broker to serve as a single agent or transaction-broker for a seller, landlord, buyer, or tenant in a real estate transaction. "Designated broker" does not include a real estate brokerage firm that consists of only one licensed natural person.

(2) "Dual agent" means a broker who, with the written informed consent of all parties to a contemplated real estate transaction, is engaged as a limited agent for both the seller and buyer or both the landlord and tenant.

(3) "Limited agent" means an agent whose duties and obligations to a principal are only those set forth in section 12-61-804 or 12-61-805, with any additional duties and obligations agreed to pursuant to section 12-61-803 (5).

(4) "Single agent" means a broker who is engaged by and represents only one party in a real estate transaction. A single agent includes the following:

(a) "Buyer's agent", which means a broker who is engaged by and represents the buyer in a real estate transaction;

(b) "Landlord's agent", which means a broker who is engaged by and represents the landlord in a leasing transaction;

(c) "Seller's agent", which means a broker who is engaged by and represents the seller in a real estate transaction; and

(d) "Tenant's agent", which means a broker who is engaged by and represents the tenant in a leasing transaction.

(5) "Subagent" means a broker engaged to act for another broker in performing brokerage tasks for a principal. The subagent owes the same obligations and responsibilities to the principal as does the principal's broker.

(6) "Transaction-broker" means a broker who assists one or more parties throughout a contemplated real estate transaction with communication, interposition, advisement, negotiation, contract terms, and the closing of such real estate transaction without being an agent or advocate for the interests of any party to such transaction. Upon agreement in writing pursuant to section 12-61-803 (2) or a written disclosure pursuant to section 12-61-808 (2)(d), a transaction-broker may become a single agent.



§ 12-61-803. Relationships between brokers and the public - definition

(1) When engaged in any of the activities enumerated in section 12-61-101 (2), a broker may act in any transaction as a single agent or transaction-broker. The broker's general duties and obligations arising from that relationship shall be disclosed to the seller and the buyer or to the landlord and the tenant pursuant to section 12-61-808.

(2) A broker shall be considered a transaction-broker unless a single agency relationship is established through a written agreement between the broker and the party or parties to be represented by such broker.

(3) A broker may work with a single party in separate transactions pursuant to different relationships including, but not limited to, selling one property as a seller's agent and working with that seller in buying another property as a transaction-broker or buyer's agent, but only if the broker complies with this part 8 in establishing the relationships for each transaction.

(4) (a) A broker licensed pursuant to part 1 of this article, whether acting as a single agent or transaction-broker, may complete standard forms for use in a real estate transaction, including standard forms intended to convey personal property as part of the real estate transaction, when a broker is performing the activities enumerated or referred to in section 12-61-101 (2) in the transaction.

(b) As used in this subsection (4), "standard form" means:

(I) A form promulgated by the real estate commission for current use by brokers, also referred to in this section as a "commission-approved form";

(II) A form drafted by a licensed Colorado attorney representing the broker, employing broker, or brokerage firm, so long as the name of the attorney or law firm and the name of the broker, employing broker, or brokerage firm for whom the form is prepared are included on the form itself;

(III) A form provided by a party to the transaction if the broker is acting in the transaction as either a transaction-broker or as a single agent for the party providing the form to the broker, so long as the broker retains written confirmation that the form was provided by a party to the transaction;

(IV) A form prescribed by a governmental agency, a quasi-governmental agency, or a lender regulated by state or federal law, if use of the form is mandated by such agency or lender;

(V) A form issued with the written approval of the Colorado Bar Association or its successor organization and specifically designated for use by brokers in Colorado, so long as the form is used within any guidelines or conditions specified by the Colorado Bar Association or successor organization in connection with the use of the form;

(VI) A form used for disclosure purposes only, if the disclosure does not purport to waive or create any legal rights or obligations affecting any party to the transaction and if the form provides only information concerning either:

(A) The real estate involved in the transaction specifically; or

(B) The geographic area in which the real estate is located generally;

(VII) A form prescribed by a title company that is providing closing services in a transaction for which the broker is acting either as a transaction-broker or as a single agent for a party to the transaction; or

(VIII) A letter of intent created or prepared by a broker, employing broker, or brokerage firm so long as the letter of intent states on its face that it is nonbinding and creates no legal rights or obligations.

(c) A broker shall use a commission-approved form when such a form exists and is appropriate for the transaction. A broker's use of any standard form described in subsection (4)(b)(III) or (4)(b)(IV) of this section must be limited to inserting transaction-specific information within the form. In using standard forms described in subsection (4)(b)(II), (4)(b)(V), (4)(b)(VI), (4)(b)(VII), or (4)(b)(VIII) of this section, the broker may also advise the parties as to effects thereof, and the broker's use of those standard forms must be appropriate for the transaction and the circumstances in which they are used. In any transaction described in this subsection (4), the broker shall advise the parties that the forms have important legal consequences and that the parties should consult legal counsel before signing such forms.

(5) Nothing contained in this section shall prohibit the public from entering into written contracts with any broker which contain duties, obligations, or responsibilities which are in addition to those specified in this part 8.

(6) (a) If a real estate brokerage firm has more than one licensed natural person, the employing broker or an individual broker employed or engaged by that employing broker shall be designated to work with the seller, landlord, buyer, or tenant as a designated broker. The employing broker may designate more than one of its individual brokers to work with a seller, landlord, buyer, or tenant.

(b) The brokerage relationship established between the seller, landlord, buyer, or tenant and a designated broker, including the duties, obligations, and responsibilities of that relationship, shall not extend to the employing broker nor to any other broker employed or engaged by that employing broker who has not been so designated and shall not extend to the firm, partnership, limited liability company, association, corporation, or other entity that employs such broker.

(c) A real estate broker may have designated brokers working as single agents for a seller or landlord and a buyer or tenant in the same real estate transaction without creating dual agency for the employing real estate broker, or any broker employed or engaged by that employing real estate broker.

(d) An individual broker may be designated to work for both a seller or landlord and a buyer or tenant in the same transaction as a transaction-broker for both, as a single agent for the seller or landlord treating the buyer or tenant as a customer, or as a single agent for a buyer or tenant treating the seller or landlord as a customer, but not as a single agent for both. The applicable designated broker relationship shall be disclosed in writing to the seller or landlord and buyer or tenant in a timely manner pursuant to rules promulgated by the real estate commission.

(e) A designated broker may work with a seller or landlord in one transaction and work with a buyer or tenant in another transaction.

(f) When a designated broker serves as a single agent pursuant to section 12-61-804 or 12-61-805, there shall be no imputation of knowledge to the employing or employed broker who has not been so designated.

(g) The extent and limitations of the brokerage relationship with the designated broker shall be disclosed to the seller, landlord, buyer, or tenant working with that designated broker pursuant to section 12-61-808.

(7) No seller, buyer, landlord, or tenant shall be vicariously liable for a broker's acts or omissions that have not been approved, directed, or ratified by such seller, buyer, landlord, or tenant.

(8) Nothing in this section shall be construed to limit the employing broker's or firm's responsibility to supervise licensees employed by such broker or firm nor to shield such broker or firm from vicarious liability.



§ 12-61-804. Single agent engaged by seller or landlord

(1) A broker engaged by a seller or landlord to act as a seller's agent or a landlord's agent is a limited agent with the following duties and obligations:

(a) To perform the terms of the written agreement made with the seller or landlord;

(b) To exercise reasonable skill and care for the seller or landlord;

(c) To promote the interests of the seller or landlord with the utmost good faith, loyalty, and fidelity, including, but not limited to:

(I) Seeking a price and terms which are acceptable to the seller or landlord; except that the broker shall not be obligated to seek additional offers to purchase the property while the property is subject to a contract for sale or to seek additional offers to lease the property while the property is subject to a lease or letter of intent to lease;

(II) Presenting all offers to and from the seller or landlord in a timely manner regardless of whether the property is subject to a contract for sale or a lease or letter of intent to lease;

(III) Disclosing to the seller or landlord adverse material facts actually known by the broker;

(IV) Counseling the seller or landlord as to any material benefits or risks of a transaction which are actually known by the broker;

(V) Advising the seller or landlord to obtain expert advice as to material matters about which the broker knows but the specifics of which are beyond the expertise of such broker;

(VI) Accounting in a timely manner for all money and property received; and

(VII) Informing the seller or landlord that such seller or landlord shall not be vicariously liable for the acts of such seller's or landlord's agent that are not approved, directed, or ratified by such seller or landlord.

(d) To comply with all requirements of this article and any rules promulgated pursuant to this article; and

(e) To comply with any applicable federal, state, or local laws, rules, regulations, or ordinances including fair housing and civil rights statutes or regulations.

(2) The following information shall not be disclosed by a broker acting as a seller's or landlord's agent without the informed consent of the seller or landlord:

(a) That a seller or landlord is willing to accept less than the asking price or lease rate for the property;

(b) What the motivating factors are for the party selling or leasing the property;

(c) That the seller or landlord will agree to financing terms other than those offered;

(d) Any material information about the seller or landlord unless disclosure is required by law or failure to disclose such information would constitute fraud or dishonest dealing; or

(e) Any facts or suspicions regarding circumstances which may psychologically impact or stigmatize any real property pursuant to section 38-35.5-101, C.R.S.

(3) (a) A broker acting as a seller's or landlord's agent owes no duty or obligation to the buyer or tenant; except that a broker shall, subject to the limitations of section 38-35.5-101, C.R.S., concerning psychologically impacted property, disclose to any prospective buyer or tenant all adverse material facts actually known by such broker. Such adverse material facts may include but shall not be limited to adverse material facts pertaining to the title and the physical condition of the property, any material defects in the property, and any environmental hazards affecting the property which are required by law to be disclosed.

(b) A seller's or landlord's agent owes no duty to conduct an independent inspection of the property for the benefit of the buyer or tenant and owes no duty to independently verify the accuracy or completeness of any statement made by such seller or landlord or any independent inspector.

(4) A seller's or landlord's agent may show alternative properties not owned by such seller or landlord to prospective buyers or tenants and may list competing properties for sale or lease and not be deemed to have breached any duty or obligation to such seller or landlord.

(5) A designated broker acting as a seller's or landlord's agent may cooperate with other brokers but may not engage or create any subagents.



§ 12-61-805. Single agent engaged by buyer or tenant

(1) A broker engaged by a buyer or tenant to act as a buyer's or tenant's agent shall be a limited agent with the following duties and obligations:

(a) To perform the terms of the written agreement made with the buyer or tenant;

(b) To exercise reasonable skill and care for the buyer or tenant;

(c) To promote the interests of the buyer or tenant with the utmost good faith, loyalty, and fidelity, including, but not limited to:

(I) Seeking a price and terms which are acceptable to the buyer or tenant; except that the broker shall not be obligated to seek other properties while the buyer is a party to a contract to purchase property or while the tenant is a party to a lease or letter of intent to lease;

(II) Presenting all offers to and from the buyer or tenant in a timely manner regardless of whether the buyer is already a party to a contract to purchase property or the tenant is already a party to a contract or a letter of intent to lease;

(III) Disclosing to the buyer or tenant adverse material facts actually known by the broker;

(IV) Counseling the buyer or tenant as to any material benefits or risks of a transaction which are actually known by the broker;

(V) Advising the buyer or tenant to obtain expert advice as to material matters about which the broker knows but the specifics of which are beyond the expertise of such broker;

(VI) Accounting in a timely manner for all money and property received; and

(VII) Informing the buyer or tenant that such buyer or tenant shall not be vicariously liable for the acts of such buyer's or tenant's agent that are not approved, directed, or ratified by such buyer or tenant;

(d) To comply with all requirements of this article and any rules promulgated pursuant to this article; and

(e) To comply with any applicable federal, state, or local laws, rules, regulations, or ordinances including fair housing and civil rights statutes or regulations.

(2) The following information shall not be disclosed by a broker acting as a buyer's or tenant's agent without the informed consent of the buyer or tenant:

(a) That a buyer or tenant is willing to pay more than the purchase price or lease rate for the property;

(b) What the motivating factors are for the party buying or leasing the property;

(c) That the buyer or tenant will agree to financing terms other than those offered;

(d) Any material information about the buyer or tenant unless disclosure is required by law or failure to disclose such information would constitute fraud or dishonest dealing; or

(e) Any facts or suspicions regarding circumstances which would psychologically impact or stigmatize any real property pursuant to section 38-35.5-101, C.R.S.

(3) (a) A broker acting as a buyer's or tenant's agent owes no duty or obligation to the seller or landlord; except that such broker shall disclose to any prospective seller or landlord all adverse material facts actually known by the broker including but not limited to adverse material facts concerning the buyer's or tenant's financial ability to perform the terms of the transaction and whether the buyer intends to occupy the property to be purchased as a principal residence.

(b) A buyer's or tenant's agent owes no duty to conduct an independent investigation of the buyer's or tenant's financial condition for the benefit of the seller or landlord and owes no duty to independently verify the accuracy or completeness of statements made by such buyer or tenant or any independent inspector.

(4) A buyer's or tenant's agent may show properties in which the buyer or tenant is interested to other prospective buyers or tenants without breaching any duty or obligation to such buyer or tenant. Nothing in this section shall be construed to prohibit a buyer's or tenant's agent from showing competing buyers or tenants the same property and from assisting competing buyers or tenants in attempting to purchase or lease a particular property.

(5) A broker acting as a buyer's or tenant's agent owes no duty to conduct an independent inspection of the property for the benefit of the buyer or tenant and owes no duty to independently verify the accuracy or completeness of statements made by the seller, landlord, or independent inspectors; except that nothing in this subsection (5) shall be construed to limit the broker's duties and obligations imposed pursuant to subsection (1) of this section.

(6) A broker acting as a buyer's or tenant's agent may cooperate with other brokers but may not engage or create any subagents.



§ 12-61-806. Dual agent

(1) A broker shall not establish dual agency with any seller, landlord, buyer, or tenant.

(2) to (6) (Deleted by amendment, L. 2002, p. 1060, § 6, effective January 1, 2003.)



§ 12-61-807. Transaction-broker

(1) A broker engaged as a transaction-broker is not an agent for either party.

(2) A transaction-broker shall have the following obligations and responsibilities:

(a) To perform the terms of any written or oral agreement made with any party to the transaction;

(b) To exercise reasonable skill and care as a transaction-broker, including, but not limited to:

(I) Presenting all offers and counteroffers in a timely manner regardless of whether the property is subject to a contract for sale or lease or letter of intent;

(II) Advising the parties regarding the transaction and suggesting that such parties obtain expert advice as to material matters about which the transaction-broker knows but the specifics of which are beyond the expertise of such broker;

(III) Accounting in a timely manner for all money and property received;

(IV) Keeping the parties fully informed regarding the transaction;

(V) Assisting the parties in complying with the terms and conditions of any contract including closing the transaction;

(VI) Disclosing to all prospective buyers or tenants any adverse material facts actually known by the broker including but not limited to adverse material facts pertaining to the title, the physical condition of the property, any defects in the property, and any environmental hazards affecting the property required by law to be disclosed;

(VII) Disclosing to any prospective seller or landlord all adverse material facts actually known by the broker including but not limited to adverse material facts pertaining to the buyer's or tenant's financial ability to perform the terms of the transaction and the buyer's intent to occupy the property as a principal residence; and

(VIII) Informing the parties that as seller and buyer or as landlord and tenant they shall not be vicariously liable for any acts of the transaction-broker;

(c) To comply with all requirements of this article and any rules promulgated pursuant to this article; and

(d) To comply with any applicable federal, state, or local laws, rules, regulations, or ordinances including fair housing and civil rights statutes or regulations.

(3) The following information shall not be disclosed by a transaction-broker without the informed consent of all parties:

(a) That a buyer or tenant is willing to pay more than the purchase price or lease rate offered for the property;

(b) That a seller or landlord is willing to accept less than the asking price or lease rate for the property;

(c) What the motivating factors are for any party buying, selling, or leasing the property;

(d) That a seller, buyer, landlord, or tenant will agree to financing terms other than those offered;

(e) Any facts or suspicions regarding circumstances which may psychologically impact or stigmatize any real property pursuant to section 38-35.5-101, C.R.S.; or

(f) Any material information about the other party unless disclosure is required by law or failure to disclose such information would constitute fraud or dishonest dealing.

(4) A transaction-broker has no duty to conduct an independent inspection of the property for the benefit of the buyer or tenant and has no duty to independently verify the accuracy or completeness of statements made by the seller, landlord, or independent inspectors.

(5) A transaction-broker has no duty to conduct an independent investigation of the buyer's or tenant's financial condition or to verify the accuracy or completeness of any statement made by the buyer or tenant.

(6) A transaction-broker may do the following without breaching any obligation or responsibility:

(a) Show alternative properties not owned by the seller or landlord to a prospective buyer or tenant;

(b) List competing properties for sale or lease;

(c) Show properties in which the buyer or tenant is interested to other prospective buyers or tenants; and

(d) Serve as a single agent or transaction-broker for the same or for different parties in other real estate transactions.

(7) There shall be no imputation of knowledge or information between any party and the transaction-broker or among persons within an entity engaged as a transaction-broker.

(8) A transaction-broker may cooperate with other brokers but shall not engage or create any subagents.



§ 12-61-808. Broker disclosures

(1) (a) Any person, firm, partnership, limited liability company, association, or corporation acting as a broker shall adopt a written office policy that identifies and describes the relationships offered to the public by such broker.

(b) A broker shall not be required to offer or engage in any one or in all of the brokerage relationships enumerated in section 12-61-804, 12-61-805, or 12-61-807.

(c) Written disclosures and written agreements required by subsection (2) of this section shall contain a statement to the seller, landlord, buyer, or tenant that different brokerage relationships are available that include buyer agency, seller agency, or status as a transaction-broker. Should the seller, landlord, buyer, or tenant request information or ask questions concerning a brokerage relationship not offered by the broker pursuant to the broker's written office policy enumerated in subsection (1)(a) of this section, the broker shall provide to the party a written definition of that brokerage relationship that has been promulgated by the Colorado real estate commission.

(d) Disclosures made in accordance with this part 8 shall be sufficient to disclose brokerage relationships to the public.

(2) (a) (I) Prior to engaging in any of the activities enumerated in section 12-61-101 (2), a transaction-broker shall disclose in writing to the party to be assisted that such broker is not acting as agent for such party and that such broker is acting as a transaction-broker.

(II) As part of each relationship entered into by a broker pursuant to subparagraph (I) of this paragraph (a), written disclosure shall be made which shall contain a signature block for the buyer, seller, landlord, or tenant to acknowledge receipt of such disclosure. Such disclosure and acknowledgment, by itself, shall not constitute a contract with the broker. If such buyer, seller, landlord, or tenant chooses not to sign the acknowledgment, the broker shall note that fact on a copy of the disclosure and shall retain such copy.

(III) If the transaction-broker undertakes any obligations or responsibilities in addition to or different from those set forth in section 12-61-807, such obligations or responsibilities shall be disclosed in a writing which shall be signed by the involved parties.

(b) Prior to engaging in any of the activities enumerated in section 12-61-101 (2), a broker intending to establish a single agency relationship with a seller, landlord, buyer, or tenant shall enter into a written agency agreement with the party to be represented. Such agreement shall disclose the duties and responsibilities specified in section 12-61-804 or 12-61-805, as applicable. Notice of the single agency relationship shall be furnished to any prospective party to the proposed transaction in a timely manner.

(c) (Deleted by amendment, L. 2002, p. 1061, § 8, effective January 1, 2003.)

(d) (I) Prior to engaging in any of the activities enumerated in section 12-61-101 (2), a broker intending to work with a buyer or tenant as an agent of the seller or landlord shall provide a written disclosure to such buyer or tenant that shall contain the following:

(A) A statement that the broker is an agent for the seller or landlord and is not an agent for the buyer or tenant;

(B) A list of the tasks that the agent intends to perform for the seller or landlord with the buyer or tenant; and

(C) A statement that the buyer or tenant shall not be vicariously liable for the acts of the agent unless the buyer or tenant approves, directs, or ratifies such acts.

(II) The written disclosure required pursuant to subparagraph (I) of this paragraph (d), shall contain a signature block for the buyer or tenant to acknowledge receipt of such disclosure. Such disclosure and acknowledgment, by itself, shall not constitute a contract with the broker. If the buyer or tenant does not sign such disclosure, the broker shall note that fact on a copy of such disclosure and retain such copy.

(e) (Deleted by amendment, L. 2002, p. 1061, § 8, effective January 1, 2003.)

(f) A broker who has already established a relationship with one party to a proposed transaction shall advise at the earliest reasonable opportunity any other potential parties or their agents of such established relationship.

(g) (I) Prior to engaging in any of the activities enumerated in section 12-61-101 (2), the seller, buyer, landlord, or tenant shall be advised in any written agreement with a broker that the brokerage relationship exists only with the designated broker, does not extend to the employing broker or to any other brokers employed or engaged by the employing broker who are not so designated, and does not extend to the brokerage company.

(II) Nothing in this paragraph (g) shall be construed to limit the employing broker's or firm's responsibility to supervise licensees employed by such broker or firm nor to shield such broker or firm from vicarious liability.



§ 12-61-809. Duration of relationship

(1) (a) The relationships set forth in this part 8 shall commence at the time that the broker is engaged by a party and shall continue until performance or completion of the agreement by which the broker was engaged.

(b) If the agreement by which the broker was engaged is not performed or completed for any reason, the relationship shall end at the earlier of the following:

(I) Any date of expiration agreed upon by the parties;

(II) Any termination or relinquishment of the relationship by the parties; or

(III) One year after the date of the engagement.

(2) (a) Except as otherwise agreed to in writing and pursuant to paragraph (b) of this subsection (2), a broker engaged as a seller's agent or buyer's agent owes no further duty or obligation after termination or expiration of the contract or completion of performance.

(b) Notwithstanding paragraph (a) of this subsection (2), a broker shall be responsible after termination or expiration of the contract or completion of performance for the following:

(I) Accounting for all moneys and property related to and received during the engagement; and

(II) Keeping confidential all information received during the course of the engagement which was made confidential by request or instructions from the engaging party unless:

(A) The engaging party grants written consent to disclose such information;

(B) Disclosure of such information is required by law; or

(C) The information is made public or becomes public by the words or conduct of the engaging party or from a source other than the broker.

(3) Except as otherwise agreed to in writing, a transaction-broker owes no further obligation or responsibility to the engaging party after termination or expiration of the contract for performance or completion of performance; except that such broker shall account for all moneys and property related to and received during the engagement.



§ 12-61-810. Compensation

(1) In any real estate transaction, the broker's compensation may be paid by the seller, the buyer, the landlord, the tenant, a third party, or by the sharing or splitting of a commission or compensation between brokers.

(2) Payment of compensation shall not be construed to establish an agency relationship between the broker and the party who paid such compensation.

(3) A seller or landlord may agree that a transaction-broker or single agent may share the commission or other compensation paid by such seller or landlord with another broker.

(4) A buyer or tenant may agree that a single agent or transaction-broker may share the commission or other compensation paid by such buyer or tenant with another broker.

(5) A buyer's or tenant's agent shall obtain the written approval of such buyer or tenant before such agent may propose to the seller's or landlord's agent that such buyer's or tenant's agent be compensated by sharing compensation paid by such seller or landlord.

(6) Prior to entering into a brokerage or listing agreement or a contract to buy, sell, or lease, the identity of those parties, persons, or entities paying compensation or commissions to any broker shall be disclosed to the parties to the transaction.

(7) A broker may be compensated by more than one party for services in a transaction, if those parties have consented in writing to such multiple payments prior to entering into a contract to buy, sell, or lease.



§ 12-61-811. Violations

The violation of any provision of this part 8 by a broker constitutes an act pursuant to section 12-61-113 (1)(k) for which the real estate commission may investigate and take administrative action against any such broker pursuant to sections 12-61-113 and 12-61-114.






Part 9 - Mortgage Loan Originators

§ 12-61-901. Short title

This part 9 shall be known and may be cited as the "Mortgage Loan Originator Licensing and Mortgage Company Registration Act".



§ 12-61-902. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Affiliate" means a person who, directly or indirectly, through intermediaries controls, is controlled by, or is under the common control of another person addressed by this part 9.

(1.2) "Affordable housing dwelling unit" means an affordable housing dwelling unit as defined in section 29-26-102, C.R.S.

(1.3) "Board" means the board of mortgage loan originators created in section 12-61-902.5.

(1.5) "Borrower" means any person who consults with or retains a mortgage loan originator in an effort to obtain or seek advice or information on obtaining or applying to obtain a residential mortgage loan for himself, herself, or persons including himself or herself, regardless of whether the person actually obtains such a loan.

(1.7) "Community development organization" means any community housing development organization or community land trust as defined by the federal "Cranston-Gonzalez National Affordable Housing Act of 1990" or a community-based development organization as defined by the federal "Housing and Community Development Act of 1974", that is also either a private or public nonprofit organization that is exempt from taxation under section 501 (a) of the federal "Internal Revenue Code of 1986" pursuant to section 501 (c) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501 (a) and 501 (c), and that receives funding from the United States department of housing and urban development, Colorado division of housing, Colorado housing and finance authority, or United States department of agriculture rural development, or through a grantee of the United States department of housing and urban development, purely for the purpose of community housing development activities.

(2) "Depository institution" has the same meaning as set forth in the "Federal Deposit Insurance Act", 12 U.S.C. sec. 1813 (c), and includes a credit union.

(3) "Director" means the director of the division of real estate.

(4) "Division" means the division of real estate.

(4.3) "Dwelling" shall have the same meaning as set forth in the federal "Truth in Lending Act", 15 U.S.C. sec. 1602 (v).

(4.5) "Federal banking agency" means the board of governors of the federal reserve system, the comptroller of the currency, the director of the office of thrift supervision, the national credit union administration, or the federal deposit insurance corporation.

(4.6) "HUD-approved housing counseling agency" means an agency that is either a private or public nonprofit organization that is exempt from taxation under section 501 (a) of the federal "Internal Revenue Code of 1986" pursuant to section 501 (c) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501 (a) and 501 (c), and approved by the United States department of housing and urban development, in accordance with the housing counseling program handbook section 7610.1 and 24 CFR 214.

(4.7) "Individual" means a natural person.

(4.9) (a) "Loan processor or underwriter" means an individual who performs clerical or support duties at the direction of, and subject to supervision by, a state-licensed loan originator or a registered loan originator.

(b) As used in this subsection (4.9), "clerical or support duties" includes duties performed after receipt of an application for a residential mortgage loan, including:

(I) The receipt, collection, distribution, and analysis of information commonly used for the processing or underwriting of a residential mortgage loan; and

(II) Communicating with a borrower to obtain the information necessary to process or underwrite a loan, to the extent that the communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms.

(5) "Mortgage company" means a person other than an individual who, through employees or other individuals, takes residential loan applications or offers or negotiates terms of a residential mortgage loan.

(5.5) "Mortgage lender" means a lender who is in the business of making residential mortgage loans if:

(a) The lender is the payee on the promissory note evidencing the loan; and

(b) The loan proceeds are obtained by the lender from its own funds or from a line of credit made available to the lender from a bank or other entity that regularly loans money to lenders for the purpose of funding mortgage loans.

(6) (a) "Mortgage loan originator" means an individual who:

(I) Takes a residential mortgage loan application; or

(II) Offers or negotiates terms of a residential mortgage loan.

(b) "Mortgage loan originator" does not include:

(I) An individual engaged solely as a loan processor or underwriter;

(II) A person that only performs real estate brokerage or sales activities and is licensed or registered pursuant to part 1 of this article, unless the person is compensated by a mortgage lender or a mortgage loan originator;

(III) A person solely involved in extensions of credit relating to time share plans, as defined in 11 U.S.C. sec. 101 (53D);

(IV) An individual who is servicing a mortgage loan; or

(V) A person that only performs the services and activities of a dealer, as defined in section 24-32-3302, C.R.S.

(6.3) "Nationwide mortgage licensing system and registry" means a mortgage licensing system developed pursuant to the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008", 12 U.S.C. sec. 5101 et seq., to track the licensing and registration of mortgage loan originators and that is established and maintained by:

(a) The conference of state bank supervisors and the American association of residential mortgage regulators, or their successor entities; or

(b) The secretary of the United States department of housing and urban development.

(6.5) "Nontraditional mortgage product" means a mortgage product other than a thirty-year, fixed-rate mortgage.

(7) "Originate a mortgage" means to act, directly or indirectly, as a mortgage loan originator.

(7.5) "Person" means a natural person, corporation, company, limited liability company, partnership, firm, association, or other legal entity.

(7.6) "Quasi-government agency" means an agency that is either a private or public nonprofit organization that is exempt from taxation under section 501 (a) of the federal "Internal Revenue Code of 1986" pursuant to section 501 (c) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501 (a) and 501 (c), and was created to operate in accordance with article 4 of title 29, C.R.S., as a public housing authority.

(7.7) "Real estate brokerage activity" means an activity that involves offering or providing real estate brokerage services to the public, including, without limitation:

(a) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

(b) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property;

(c) Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property, other than matters related to financing for the transaction;

(d) Engaging in an activity for which a person engaged in the activity is required under applicable law to be registered or licensed as a real estate agent or real estate broker; or

(e) Offering to engage in any activity, or act in any capacity related to such activity, described in this subsection (7.7).

(8) "Residential mortgage loan" means a loan that is primarily for personal, family, or household use and that is secured by a mortgage, deed of trust, or other equivalent, consensual security interest on a dwelling or residential real estate upon which is constructed or intended to be constructed a single-family dwelling or multiple-family dwelling of four or fewer units.

(9) "Residential real estate" means any real property upon which a dwelling is or will be constructed.

(9.5) "Self-help housing organization" means a private or public nonprofit organization that is exempt from taxation under section 501 (a) of the federal "Internal Revenue Code of 1986" pursuant to section 501 (c) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501 (a) and 501 (c), and that purely originates residential mortgage loans with interest rates no greater than zero percent for borrowers who have provided part of the labor to construct the dwelling securing the loan or that receives funding from the United States department of agriculture rural development section 502 mutual self-help housing program for borrowers that have provided part of the labor to construct the dwelling securing the loan.

(10) "Servicing a mortgage loan" means collecting, receiving, or obtaining the right to collect or receive payments on behalf of a mortgage lender, including payments of principal, interest, escrow amounts, and other amounts due on obligations due and owing to the mortgage lender.

(11) "State-licensed loan originator" means an individual who is:

(a) A mortgage loan originator or engages in the activities of a mortgage loan originator;

(b) Not an employee of a depository institution or a subsidiary that is:

(I) Owned and controlled by a depository institution; and

(II) Regulated by a federal banking agency;

(c) Licensed or required to be licensed pursuant to this part 9; and

(d) Registered as a state-licensed loan originator with, and maintains a unique identifier through, the nationwide mortgage licensing system and registry.

(12) "Unique identifier" means a number or other identifier assigned to a mortgage loan originator pursuant to protocols established by the nationwide mortgage licensing system and registry.



§ 12-61-902.5. Board of mortgage loan originators - creation - compensation - enforcement of part after board creation - immunity

(1) There is hereby created in the division a board of mortgage loan originators, consisting of five members appointed by the governor with the consent of the senate. Of the members, three shall be licensed mortgage loan originators and two shall be members of the public at large not engaged in mortgage loan origination or mortgage lending. Of the members of the board appointed for terms beginning on and after August 11, 2010, two of the members appointed as mortgage loan originators and one of the members appointed as a member of the public at large shall be appointed for terms of two years, and one of the members appointed as a mortgage loan originator and one of the members appointed as a member of the public at large shall serve for terms of four years. Thereafter, members of the board shall hold office for a term of four years. In the event of a vacancy by death, resignation, removal, or otherwise, the governor shall appoint a member to fill the unexpired term. The governor shall have the authority to remove any member for misconduct, neglect of duty, or incompetence.

(2) (a) The board shall exercise its powers and perform its duties and functions under the department of regulatory agencies as if transferred to the department by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(b) Notwithstanding any other provision of this part 9, on and after the creation of the board by this section, the board shall exercise all of the rule-making, enforcement, and administrative authority of the director set forth in this part 9. The board has the authority to delegate to the director any enforcement and administrative authority under this part 9 that the board deems necessary and appropriate. If the board delegates any enforcement or administrative authority under this part 9 to the director, the director shall only be entitled to exercise such authority as specifically delegated in writing to the director by the board.

(3) Each member of the board shall receive the same compensation and reimbursement of expenses as those provided for members of boards and commissions in the division of professions and occupations pursuant to section 24-34-102 (13). Payment for all per diem compensation and expenses shall be made out of annual appropriations from the division of real estate cash fund created in section 12-61-111.5.

(4) Members of the board, consultants, and expert witnesses shall be immune from suit in any civil action based upon any disciplinary proceedings or other official acts they performed in good faith pursuant to this part 9.

(5) A majority of the board shall constitute a quorum for the transaction of all business, and actions of the board shall require a vote of a majority of the members present in favor of the action taken.

(6) (a) All rules promulgated by the director prior to August 11, 2010, shall remain in full force and effect until repealed or modified by the board. The board shall have the authority to enforce any previously promulgated rules of the director under this part 9 and any rules promulgated by the board.

(b) Nothing in this section shall affect any action taken by the director prior to August 11, 2010. No person who, on or before August 11, 2010, holds a license issued under this part 9 shall be required to secure an additional license under this part 9, but shall otherwise be subject to all the provisions of this part 9. A license previously issued shall, for all purposes, be considered a license issued by the board under this part 9.



§ 12-61-903. License required - rules

(1) (a) Unless licensed by the board and registered with the nationwide mortgage licensing system and registry as a state-licensed loan originator, an individual shall not originate or offer to originate a mortgage or act or offer to act as a mortgage loan originator.

(b) On and after January 1, 2010, a licensed mortgage loan originator shall apply for license renewal in accordance with subsection (4) of this section every calendar year as determined by the board by rule.

(c) (Deleted by amendment, L. 2009, (HB 09-1085), ch. 303, p. 1615, § 1, effective August 5, 2009.)

(1.5) An independent contractor may not engage in residential mortgage loan origination activities as a loan processor or underwriter unless the independent contractor is a state-licensed loan originator.

(2) An applicant for initial licensing as a mortgage loan originator shall submit to the board the following:

(a) A criminal history record check in compliance with subsection (5) of this section;

(b) A disclosure of all administrative discipline taken against the applicant concerning the categories listed in section 12-61-905 (1)(c); and

(c) The application fee established by the board in accordance with section 12-61-908.

(3) (a) In addition to the requirements imposed by subsection (2) of this section, on or after August 5, 2009, each individual applicant for initial licensing as a mortgage loan originator must have satisfactorily completed a mortgage lending fundamentals course approved by the board and consisting of at least nine hours of instruction in subjects related to mortgage lending. In addition, the applicant must have satisfactorily completed a written examination approved by the board. For the portion of the examination that represents the state-specific test required in the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008", 12 U.S.C. sec. 5101 et seq., the board may adopt the uniform state test administered through the nationwide mortgage licensing system or its successor.

(b) The board may contract with one or more independent testing services to develop, administer, and grade the examinations required by paragraph (a) of this subsection (3) and to maintain and administer licensee records. The contract may allow the testing service to recover from applicants its costs incurred in connection with these functions. The board may contract separately for these functions and may allow the costs to be collected by a single contractor for distribution to other contractors.

(c) The board may publish reports summarizing statistical information prepared by the nationwide mortgage licensing system and registry relating to mortgage loan originator examinations.

(4) An applicant for license renewal shall submit to the board the following:

(a) A disclosure of all administrative discipline taken against the applicant concerning the categories listed in section 12-61-905 (1)(c); and

(b) The renewal fee established by the board in accordance with section 12-61-908.

(5) (a) Prior to submitting an application for a license, an applicant shall submit a set of fingerprints to the Colorado bureau of investigation. Upon receipt of the applicant's fingerprints, the Colorado bureau of investigation shall use the fingerprints to conduct a state and national criminal history record check using records of the Colorado bureau of investigation and the federal bureau of investigation. All costs arising from such criminal history record check shall be borne by the applicant and shall be paid when the set of fingerprints is submitted. Upon completion of the criminal history record check, the bureau shall forward the results to the board. The board may acquire a name-based criminal history record check for an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable.

(b) If the board determines that the criminal background check provided by the nationwide mortgage licensing system and registry is a sufficient method of screening license applicants to protect Colorado consumers, the board may, by rule, authorize the use of that criminal background check instead of the criminal history record check otherwise required by this subsection (5).

(5.5) (a) On and after January 1, 2010, in connection with an application for a license as a mortgage loan originator, the applicant shall furnish information concerning the applicant's identity to the nationwide mortgage licensing system and registry. The applicant shall furnish, at a minimum, the following:

(I) Fingerprints for submission to the federal bureau of investigation and any government agency or entity authorized to receive fingerprints for a state, national, or international criminal history record check; and

(II) Personal history and experience, in a form prescribed by the nationwide mortgage licensing system and registry, including submission of authorization for the nationwide mortgage licensing system and registry to obtain:

(A) An independent credit report from the consumer reporting agency described in the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681a (p); and

(B) Information related to any administrative, civil, or criminal findings by a government jurisdiction.

(b) An applicant is responsible for paying all costs arising from a criminal history record check and shall pay such costs upon submission of fingerprints.

(c) The board may acquire a name-based criminal history record check for an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable.

(5.7) Repealed.

(6) Before granting a license to an applicant, the board shall require the applicant to post a bond as required by section 12-61-907.

(7) The board shall issue or deny a license within sixty days after:

(a) The applicant has submitted the requisite information to the board and the nationwide mortgage licensing system and registry, including, but not limited to, the completed application, the application fee, and proof that the applicant has posted a surety bond and obtained errors and omissions insurance; and

(b) The board receives the completed criminal history record check and all other relevant information or documents necessary to reasonably ascertain facts underlying the applicant's criminal history.

(8) (a) The board may require, as a condition of license renewal on or after January 1, 2009, continuing education of licensees for the purpose of enhancing the professional competence and professional responsibility of all licensees.

(b) Continuing professional education requirements shall be determined by the board by rule; except that licensees shall be required to complete at least eight credit hours of continuing education each year. The board may contract with one or more independent service providers to develop, review, or approve continuing education courses. The contract may allow the independent service provider to recover from licensees its costs incurred in connection with these functions. The board may contract separately for these functions and may allow the costs to be collected by a single contractor for distribution to other contractors.

(9) (a) The board may require contractors and prospective contractors for services under subsections (3) and (8) of this section to submit, for the board's review and approval, information regarding the contents and materials of proposed courses and other documentation reasonably necessary to further the purposes of this section.

(b) The board may set fees for the initial and continuing review of courses for which credit hours will be granted. The initial filing fee for review of materials shall not exceed five hundred dollars, and the fee for continued review shall not exceed two hundred fifty dollars per year per course offered.

(10) The board may adopt reasonable rules to implement this section. The board may adopt rules necessary to implement provisions required in the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008", 12 U.S.C. sec. 5101 et seq., and for participation in the nationwide mortgage licensing system and registry.

(11) In order to fulfill the purposes of this part 9, the board may establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities designated by the nationwide mortgage licensing system and registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this part 9.

(12) The board may use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from or distributing information to the department of justice, a government agency, or any other source.



§ 12-61-903.1. Registration required - rules

(1) On or after January 1, 2011, each mortgage company shall register with the nationwide mortgage licensing system and registry, unless exempted by rule by the board, and shall renew such registration each calendar year based on the following criteria:

(a) (I) The mortgage company is legally operating in the state of Colorado in accordance with standards determined and administered by the Colorado secretary of state; and

(II) The mortgage company is not legally barred from operating in Colorado.

(b) Sole proprietors, general partnerships, and other mortgage companies not otherwise required to register with the secretary of state shall register using a trade name.



§ 12-61-903.3. License or registration inactivation

(1) The board may inactivate a state license or a registration with the nationwide mortgage licensing system and registry when a licensee has failed to:

(a) Comply with the surety bond requirements of sections 12-61-903 (6) and 12-61-907;

(b) Comply with the errors and omissions insurance requirement in section 12-61-903.5 or any rule of the board that directly or indirectly addresses errors and omissions insurance requirements;

(c) Maintain current contact information, surety bond information, or errors and omissions insurance information as required by this part 9 or by any rule of the board that directly or indirectly addresses such requirements;

(d) Respond to an investigation or examination;

(e) Comply with any of the education or testing requirements set forth in this part 9 or in any rule of the board that directly or indirectly addresses education or testing requirements; or

(f) Register with and provide all required information to the nationwide mortgage licensing system and registry.



§ 12-61-903.5. Errors and omissions insurance - duties of the board - certificate of coverage - when required - group plan made available - effect - rules

(1) Every licensee under this part 9, except an inactive mortgage loan originator or an attorney licensee who maintains a policy of professional malpractice insurance that provides coverage for errors and omissions insurance for their activities as a licensee under this part 9, shall maintain errors and omissions insurance to cover all activities contemplated under this part 9. The division shall make the errors and omissions insurance available to all licensees by contracting with an insurer for a group policy after a competitive bid process in accordance with article 103 of title 24, C.R.S. A group policy obtained by the division must be available to all licensees with no right on the part of the insurer to cancel a licensee. A licensee may obtain errors and omissions insurance independently if the coverage complies with the minimum requirements established by the division.

(2) (a) If the division is unable to obtain errors and omissions insurance coverage to insure all licensees who choose to participate in the group program at a reasonable annual premium, as determined by the division, a licensee shall independently obtain the errors and omissions insurance required by this section.

(b) The division shall solicit and consider information and comments from interested persons when determining the reasonableness of annual premiums.

(3) The division shall determine the terms and conditions of coverage required under this section based on rules promulgated by the board. Each licensee shall be notified of the required terms and conditions at least thirty days before the annual premium renewal date as determined by the division. Each licensee shall file a certificate of coverage showing compliance with the required terms and conditions with the division by the annual premium renewal date, as determined by the division.

(4) In addition to all other powers and duties conferred upon the board by this part 9, the board shall adopt such rules as it deems necessary or proper to carry out this section.



§ 12-61-903.7. License renewal

(1) In order for a licensed mortgage loan originator to renew a license issued pursuant to this part 9, the mortgage loan originator shall:

(a) Continue to meet the minimum standards for issuance of a license pursuant to this part 9;

(b) Satisfy the annual continuing education requirements set forth in section 12-61-903 (8) and in rules adopted by the board; and

(c) Pay applicable license renewal fees.

(2) If a licensed mortgage loan originator fails to satisfy the requirements of subsection (1) of this section for license renewal, the mortgage loan originator's license shall expire. The board shall adopt rules to establish procedures for the reinstatement of an expired license consistent with the standards established by the nationwide mortgage licensing system and registry.



§ 12-61-904. Exemptions - rules

(1) Except as otherwise provided in section 12-61-905.5, this part 9 does not apply to the following, unless otherwise determined by the federal bureau of consumer financial protection or the United States department of housing and urban development:

(a) (Deleted by amendment, L. 2010, (HB 10-1141), ch. 280, p. 1289, § 10, effective August 11, 2010.)

(b) With respect to a residential mortgage loan:

(I) A person, estate, or trust that provides mortgage financing for the sale of no more than three properties in any twelve-month period to purchasers of such properties, each of which is owned by such person, estate, or trust and serves as security for the loan; or

(II) An individual who acts as a mortgage loan originator, without compensation or gain to the mortgage loan originator, in providing loan financing for not more than three residential mortgage loans in any twelve-month period to a family member of the individual. The board shall define "family member" by rule. For purposes of this exemption only, "compensation or gain" excludes any interest paid under the loan financing provided.

(c) A bank and a savings association as these terms are defined in the "Federal Deposit Insurance Act", a subsidiary that is owned and controlled by a bank or savings association, employees of a bank or savings association, employees of a subsidiary that is owned and controlled by a bank or savings association, credit unions, and employees of credit unions;

(d) An attorney who renders services in the course of practice, who is licensed in Colorado, and who is not primarily engaged in the business of negotiating residential mortgage loans;

(e) (Deleted by amendment, L. 2007, p. 1716, § 2, effective June 1, 2007, and p. 1734, § 6, effective January 1, 2008.)

(f) A person who:

(I) Funds a residential mortgage loan that has been originated and processed by a licensed person or by an exempt person;

(II) Does not solicit borrowers in Colorado for the purpose of making residential mortgage loans; and

(III) Does not participate in the negotiation of residential mortgage loans with the borrower, except for setting the terms under which a person may buy or fund a residential mortgage loan originated by a licensed or exempt person;

(g) A loan processor or underwriter who is not an independent contractor and who does not represent to the public that the individual can or will perform any activities of a mortgage loan originator. As used in this paragraph (g), "represent to the public" means communicating, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual is able to provide a particular service or activity for a consumer.

(h) To the extent that it is providing programs benefitting affordable housing dwelling units, an agency of the federal government, the Colorado government, or any of Colorado's political subdivisions or employees of an agency of the federal government, of the Colorado government, or of any of Colorado's political subdivisions;

(i) Quasi-government agencies, HUD-approved housing counseling agencies, or employees of quasi-government agencies or HUD-approved housing counseling agencies;

(j) Community development organizations or employees of community development organizations;

(k) Self-help housing organizations or employees of self-help housing organizations or volunteers acting as an agent of self-help housing organizations;

(l) A person licensed under part 1 of this article who represents a person, estate, or trust providing mortgage financing under paragraph (b) of this subsection (1).

(2) The exemptions in subsection (1) of this section shall not apply to persons acting beyond the scope of such exemptions.

(3) The board may adopt reasonable rules modifying the exemptions in this section in accordance with rules adopted by the federal bureau of consumer financial protection or the United States department of housing and urban development.



§ 12-61-904.5. Originator's relationship to borrower - rules

(1) A mortgage loan originator shall have a duty of good faith and fair dealing in all communications and transactions with a borrower. Such duty includes, but is not limited to:

(a) The duty to not recommend or induce the borrower to enter into a transaction that does not have a reasonable, tangible net benefit to the borrower, considering all of the circumstances, including the terms of a loan, the cost of a loan, and the borrower's circumstances;

(b) The duty to make a reasonable inquiry concerning the borrower's current and prospective income, existing debts and other obligations, and any other relevant information and, after making such inquiry, to make his or her best efforts to recommend, broker, or originate a residential mortgage loan that takes into consideration the information submitted by the borrower, but the mortgage loan originator shall not be deemed to violate this section if the borrower conceals or misrepresents relevant information; and

(c) The duty not to commit any acts, practices, or omissions in violation of section 38-40-105, C.R.S.

(2) For purposes of implementing subsection (1) of this section, the board may adopt rules defining what constitutes a reasonable, tangible net benefit to the borrower.

(3) A violation of this section constitutes a deceptive trade practice under the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.



§ 12-61-905. Powers and duties of the board

(1) The board may deny an application for a license, refuse to renew, or revoke the license of an applicant or licensee who has:

(a) Filed an application with the board containing material misstatements of fact or omitted any disclosure required by this part 9;

(b) Within the last five years, been convicted of or pled guilty or nolo contendere to a crime involving fraud, deceit, material misrepresentation, theft, or the breach of a fiduciary duty, except as otherwise set forth in this part 9;

(c) Except as otherwise set forth in this part 9, within the last five years, had a license, registration, or certification issued by Colorado or another state revoked or suspended for fraud, deceit, material misrepresentation, theft, or the breach of a fiduciary duty, and such discipline denied the person authorization to practice as:

(I) A mortgage broker or a mortgage loan originator;

(II) A real estate broker, as defined by section 12-61-101 (2);

(III) A real estate salesperson;

(IV) A real estate appraiser, as defined by section 12-61-702 (11);

(V) An insurance producer, as defined by section 10-2-103 (6), C.R.S.;

(VI) An attorney;

(VII) A securities broker-dealer, as defined by section 11-51-201 (2), C.R.S.;

(VIII) A securities sales representative, as defined by section 11-51-201 (14), C.R.S.;

(IX) An investment advisor, as defined by section 11-51-201 (9.5), C.R.S.; or

(X) An investment advisor representative, as defined by section 11-51-201 (9.6), C.R.S.;

(d) Been enjoined within the immediately preceding five years under the laws of this or any other state or of the United States from engaging in deceptive conduct relating to the brokering of or originating a mortgage loan;

(e) Been found to have violated the provisions of section 12-61-910.2;

(f) Been found to have violated the provisions of section 12-61-905.5;

(g) to (i) Repealed.

(j) Not demonstrated financial responsibility, character, and general fitness to command the confidence of the community and to warrant a determination that the individual will operate honestly, fairly, and efficiently, consistent with the purposes of this part 9;

(k) Not completed the prelicense education requirements set forth in section 12-61-903 and any applicable rules of the board; or

(l) Not passed a written examination that meets the requirements set forth in section 12-61-903 and any applicable rules of the board.

(1.5) The board shall deny an application for a license, refuse to renew, or revoke the license of an applicant or licensee who has:

(a) (I) Had a mortgage loan originator license or similar license revoked in any jurisdiction.

(II) If a revocation is subsequently formally nullified, the license is not revoked for purposes of this paragraph (a).

(b) (I) At any time preceding the date of application for a license, been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court if the felony involved an act of fraud, dishonesty, breach of trust, or money laundering.

(II) If the individual obtains a pardon of the conviction, the board shall not deem the individual convicted for purposes of this paragraph (b).

(c) Been convicted of, or pled guilty or nolo contendere to, a felony within the seven years immediately preceding the date of application for a license.

(2) The board may investigate the activities of a licensee or other person that present grounds for disciplinary action under this part 9 or that violate section 12-61-910 (1).

(3) (a) If the board has reasonable grounds to believe that a mortgage loan originator is no longer qualified under subsection (1) of this section, the board may summarily suspend the mortgage loan originator's license pending a hearing to revoke the license. A summary suspension shall conform to article 4 of title 24, C.R.S.

(b) The board shall suspend the license of a mortgage loan originator who fails to maintain the bond required by section 12-61-907 until the licensee complies with such section.

(4) The board or an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., shall conduct disciplinary hearings concerning mortgage loan originators and mortgage companies. Such hearings shall conform to article 4 of title 24, C.R.S.

(5) (a) Except as provided in paragraph (b) of this subsection (5), an individual whose license has been revoked shall not be eligible for licensure for two years after the effective date of the revocation.

(b) If the board or an administrative law judge determines that an application contained a misstatement of fact or omitted a required disclosure due to an unintentional error, the board shall allow the applicant to correct the application. Upon receipt of the corrected and completed application, the board or administrative law judge shall not bar the applicant from being licensed on the basis of the unintentional misstatement or omission.

(6) (a) The board or an administrative law judge may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing or investigation conducted by the board or an administrative law judge. The board may request any information relevant to the investigation, including, but not limited to, independent credit reports obtained from a consumer reporting agency described in the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681a (p).

(b) Upon failure of a witness to comply with a subpoena or process, the district court of the county in which the subpoenaed witness resides or conducts business may issue an order requiring the witness to appear before the board or administrative law judge; produce the relevant papers, books, records, documentary evidence, testimony, or materials in question; or both. Failure to obey the order of the court may be punished as a contempt of court. The board or an administrative law judge may apply for such order.

(c) The licensee or individual who, after an investigation under this part 9, is found to be in violation of a provision of this part 9 shall be responsible for paying all reasonable and necessary costs of the division arising from subpoenas or requests issued pursuant to this subsection (6), including court costs for an action brought pursuant to paragraph (b) of this subsection (6).

(7) (a) If the board has reasonable cause to believe that an individual is violating this part 9, including but not limited to section 12-61-910 (1), the board may enter an order requiring the individual to cease and desist such violations.

(b) The board, upon its own motion, may, and, upon the complaint in writing of any person, shall, investigate the activities of any licensee or any individual who assumes to act in such capacity within the state. In addition to any other penalty that may be imposed pursuant to this part 9, any individual violating any provision of this part 9 or any rules promulgated pursuant to this article may be fined upon a finding of misconduct by the board as follows:

(I) In the first administrative proceeding, a fine not in excess of one thousand dollars per act or occurrence;

(II) In a second or subsequent administrative proceeding, a fine not less than one thousand dollars nor in excess of two thousand dollars per act or occurrence.

(c) All fines collected pursuant to this subsection (7) shall be transferred to the state treasurer, who shall credit them to the division of real estate cash fund created in section 12-61-111.5.

(8) The board shall keep records of the individuals licensed as mortgage loan originators and of disciplinary proceedings. The records kept by the board shall be open to public inspection in a reasonable time and manner determined by the board.

(9) (a) The board shall maintain a system, which may include, without limitation, a hotline or website, that gives consumers a reasonably easy method for making complaints about a mortgage loan originator.

(b) (Deleted by amendment, L. 2009, (HB 09-1085), ch. 303, p. 1621, § 1, effective August 5, 2009.)

(10) The board shall promulgate rules to allow licensed mortgage loan originators to hire unlicensed mortgage loan originators under temporary licenses. If an unlicensed mortgage loan originator has initiated the application process for a license, he or she shall be assigned a temporary license for a reasonable period until a license is approved or denied. The licensed mortgage loan originator who employs an unlicensed mortgage loan originator shall be held responsible under all applicable provisions of law, including without limitation this part 9 and section 38-40-105, C.R.S., for the actions of the unlicensed mortgage loan originator to whom a temporary license has been assigned under this subsection (10).



§ 12-61-905.1. Powers and duties of the board over mortgage companies - fines - rules

(1) With respect to mortgage companies, the board may deny an application for registration; refuse to renew, suspend, or revoke the registration; enter cease-and-desist orders; and impose fines as set forth in this section as follows:

(a) If the board has reasonable cause to believe a person is acting without a license or registration;

(b) If the mortgage company fails to maintain possession, for future use or inspection by an authorized representative of the board, for a period of four years, of the documents or records prescribed by the rules of the board or to produce such documents or records upon reasonable request by the board or by an authorized representative of the board;

(c) If the mortgage company employs or contracts with individuals who are required to be licensed pursuant to this part 9 and who are not either:

(I) Licensed; or

(II) In the process of becoming licensed; or

(d) If the mortgage company directs, makes, or causes to be made, in any manner, a false or deceptive statement or representation with regard to the rates, points, or other financing terms or conditions for a residential mortgage loan, engages in bait and switch advertising as that term is used in section 6-1-105 (1)(n), C.R.S., or violates any rule of the board that directly or indirectly addresses advertising requirements.

(2) (a) The board upon its own motion or upon the complaint in writing of any person may investigate the activities of any registered mortgage company or any mortgage company that is acting in a capacity that requires registration pursuant to this part 9.

(b) The board may fine a mortgage company that has violated this section or any rules promulgated pursuant to this section as follows:

(I) In the first administrative proceeding, a fine not in excess of one thousand dollars per act or occurrence;

(II) In a second or subsequent administrative proceeding, a fine not in excess of two thousand dollars per act or occurrence.

(c) All fines collected pursuant to this section shall be transmitted to the state treasurer, who shall credit them to the division of real estate cash fund created in section 12-61-111.5.

(3) The board may adopt reasonable rules for implementing this section.

(4) Nothing in this section automatically imputes a violation to the mortgage company if a licensed agent or employee, or an individual agent or employee who is required to be licensed, violates any other provision of this part 9.



§ 12-61-905.5. Disciplinary actions - grounds - procedures - rules

(1) The board, upon its own motion, may, or upon the complaint in writing of any person, shall, investigate the activities of any mortgage loan originator. The board has the power to impose an administrative fine in accordance with section 12-61-905, deny a license, censure a licensee, place the licensee on probation and set the terms of probation, order restitution, order the payment of actual damages, or suspend or revoke a license when the board finds that the licensee or applicant has performed, is performing, or is attempting to perform any of the following acts:

(a) Knowingly making any misrepresentation or knowingly making use of any false or misleading advertising;

(b) Making any promise that influences, persuades, or induces another person to detrimentally rely on such promise when the licensee could not or did not intend to keep such promise;

(c) Knowingly misrepresenting or making false promises through agents, salespersons, advertising, or otherwise;

(d) Violating any provision of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S., and, if the licensee has been assessed a civil or criminal penalty or been subject to an injunction under said act, the board shall revoke the licensee's license;

(e) Acting for more than one party in a transaction without disclosing any actual or potential conflict of interest or without disclosing to all parties any fiduciary obligation or other legal obligation of the mortgage loan originator to any party;

(f) Representing or attempting to represent a mortgage loan originator other than the licensee's principal or employer without the express knowledge and consent of that principal or employer;

(g) In the case of a licensee in the employ of another mortgage loan originator, failing to place, as soon after receipt as is practicably possible, in the custody of that licensed mortgage loan originator-employer any deposit money or other money or fund entrusted to the employee by any person dealing with the employee as the representative of that licensed mortgage loan originator-employer;

(h) Failing to account for or to remit, within a reasonable time, any moneys coming into his or her possession that belong to others, whether acting as a mortgage loan originator, real estate broker, salesperson, or otherwise, and failing to keep records relative to said moneys, which records shall contain such information as may be prescribed by the rules of the board relative thereto and shall be subject to audit by the board;

(i) Converting funds of others, diverting funds of others without proper authorization, commingling funds of others with the licensee's own funds, or failing to keep such funds of others in an escrow or a trustee account with a bank or recognized depository in this state, which account may be any type of checking, demand, passbook, or statement account insured by an agency of the United States government, and to keep records relative to the deposit that contain such information as may be prescribed by the rules of the board relative thereto, which records shall be subject to audit by the board;

(j) Failing to provide the parties to a residential mortgage loan transaction with such information as may be prescribed by the rules of the board;

(k) Unless an employee of a duly registered mortgage company, failing to maintain possession, for future use or inspection by an authorized representative of the board, for a period of four years, of the documents or records prescribed by the rules of the board or to produce such documents or records upon reasonable request by the board or by an authorized representative of the board;

(l) Paying a commission or valuable consideration for performing any of the functions of a mortgage loan originator, as described in this part 9, to any person who is not licensed under this part 9 or is not registered in compliance with the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008", 12 U.S.C. sec. 5101 et seq.;

(m) Disregarding or violating any provision of this part 9 or any rule adopted by the board pursuant to this part 9; violating any lawful orders of the board; or aiding and abetting a violation of any rule, order of the board, or provision of this part 9;

(n) Conviction of, entering a plea of guilty to, or entering a plea of nolo contendere to any crime in article 3 of title 18, C.R.S., in parts 1 to 4 of article 4 of title 18, C.R.S., in article 5 of title 18, C.R.S., in part 3 of article 8 of title 18, C.R.S., in article 15 of title 18, C.R.S., in article 17 of title 18, C.R.S., or any other like crime under Colorado law, federal law, or the laws of other states. A certified copy of the judgment of a court of competent jurisdiction of such conviction or other official record indicating that such plea was entered shall be conclusive evidence of such conviction or plea in any hearing under this part 9.

(o) Violating or aiding and abetting in the violation of the Colorado or federal fair housing laws;

(p) Failing to immediately notify the board in writing of a conviction, plea, or violation pursuant to paragraph (n) or (o) of this subsection (1);

(q) Having demonstrated unworthiness or incompetency to act as a mortgage loan originator by conducting business in such a manner as to endanger the interest of the public;

(r) (Deleted by amendment, L. 2009, (HB 09-1085), ch. 303, p. 1625, § 1, effective August 5, 2009.)

(s) Procuring, or attempting to procure, a mortgage loan originator's license or renewing, reinstating, or reactivating, or attempting to renew, reinstate, or reactivate, a mortgage loan originator's license by fraud, misrepresentation, or deceit or by making a material misstatement of fact in an application for such license;

(t) Claiming, arranging for, or taking any secret or undisclosed amount of compensation, commission, or profit or failing to reveal to the licensee's principal or employer the full amount of such licensee's compensation, commission, or profit in connection with any acts for which a license is required under this part 9;

(u) Exercising an option to purchase in any agreement authorizing or employing such licensee to sell, buy, or exchange real estate for compensation or commission except when such licensee, prior to or coincident with election to exercise such option to purchase, reveals in writing to the licensee's principal or employer the full amount of the licensee's profit and obtains the written consent of such principal or employer approving the amount of such profit;

(v) Fraud, misrepresentation, deceit, or conversion of trust funds that results in the payment of any claim pursuant to this part 9 or that results in the entry of a civil judgment for damages;

(w) Any other conduct, whether of the same or a different character than specified in this subsection (1), that evinces a lack of good faith and fair dealing;

(x) Having had a mortgage loan originator's license suspended or revoked in any jurisdiction or having had any disciplinary action taken against the mortgage loan originator in any other jurisdiction. A certified copy of the order of disciplinary action shall be prima facie evidence of such disciplinary action.

(y) Engaging in any unfair or deceptive practice toward any person;

(z) Obtaining property by fraud or misrepresentation;

(aa) Soliciting or entering into a contract with a borrower that provides, in substance, that the mortgage loan originator may earn a fee or commission through the mortgage loan originator's best efforts to obtain a loan even though no loan is actually obtained for the borrower;

(bb) Soliciting, advertising, or entering into a contract for specific interest rates, points, or other financing terms unless the terms are actually available at the time of the solicitation, advertisement, or contract;

(cc) Failing to make a disclosure to a loan applicant or a noninstitutional investor as required by section 12-61-914 and any other applicable state or federal law;

(dd) Making, in any manner, any false or deceptive statement or representation with regard to the rates, points, or other financing terms or conditions for a residential mortgage loan or engaging in bait and switch advertising;

(ee) Negligently making any false statement or knowingly and willfully omitting a material fact in connection with any reports filed by a mortgage loan originator or in connection with any investigation conducted by the division;

(ff) In any advertising of residential mortgage loans or any other applicable mortgage loan originator activities covered by the following federal acts, failing to comply with any requirement of the"Truth in Lending Act", 15 U.S.C. sec. 1601 and Regulation Z, 12 CFR 226 and 12 CFR 1026; the "Real Estate Settlement Procedures Act of 1974", 12 U.S.C. sec. 2601 and Regulation X, 12 CFR 1024 et seq.; the "Equal Credit Opportunity Act", 15 U.S.C. sec. 1691 and Regulation B, 12 CFR 202.9, 202.11, and 202.12 and 12 CFR 1002; Title V, Subtitle A of the "Financial Services Modernization Act of 1999", also known as the "Gramm-Leach-Bliley Act", 15 U.S.C. secs. 6801 to 6809, and the federal trade commission's privacy rules, 16 CFR 313 and 314, mandated by the "Gramm-Leach-Bliley Act"; the "Home Mortgage Disclosure Act of 1975", 12 U.S.C. sec. 2801 et seq. and Regulation C, home mortgage disclosure, 12 CFR 203 and 12 CFR 1003; the "Federal Trade Commission Act" of 1914, 15 U.S.C. sec. 45 (a) and 16 CFR 233; and the "Telemarketing and Consumer Fraud and Abuse Prevention Act", 15 U.S.C. secs. 6101 to 6108, and the federal trade commission's telemarketing sales rule, 16 CFR 310, as amended. The board may adopt rules requiring mortgage loan originators to comply with other applicable state and federal statutes and regulations.

(gg) Failing to pay a third-party provider, no later than thirty days after the recording of the loan closing documents or ninety days after completion of the third-party service, whichever comes first, unless otherwise agreed or unless the third-party service provider has been notified in writing that a bona fide dispute exists regarding the performance or quality of the third-party service; or

(hh) Collecting, charging, attempting to collect or charge, or using or proposing any agreement purporting to collect or charge any fee prohibited by section 12-61-914 or 12-61-915.

(2) (Deleted by amendment, L. 2009, (HB 09-1085), ch. 303, p. 1625, § 1, effective August 5, 2009.)

(3) Upon request of the board, when any mortgage loan originator is a party to any suit or proceeding, either civil or criminal, arising out of any transaction involving a residential mortgage loan and the mortgage loan originator participated in the transaction in his or her capacity as a licensed mortgage loan originator, the mortgage loan originator shall supply to the board a copy of the complaint, indictment, information, or other initiating pleading and the answer filed, if any, and advise the board of the disposition of the case and of the nature and amount of any judgment, verdict, finding, or sentence that may be made, entered, or imposed therein.

(4) This part 9 shall not be construed to relieve any person from civil liability or criminal prosecution under the laws of this state.

(5) Complaints of record in the office of the board and board investigations, including board investigative files, are closed to public inspection. Stipulations and final agency orders are public record and subject to sections 24-72-203 and 24-72-204, C.R.S.

(6) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, the board may send a letter of admonition by certified mail, return receipt requested, to the licensee against whom a complaint was made and a copy of the letter of admonition to the person making the complaint, but the letter shall advise the licensee that the licensee has the right to request in writing, within twenty days after proven receipt, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based. If such request is timely made, the letter of admonition shall be deemed vacated, and the matter shall be processed by means of formal disciplinary proceedings.

(7) All administrative fines collected pursuant to this section shall be transmitted to the state treasurer, who shall credit them to the division of real estate cash fund created in section 12-61-111.5.

(8) (a) The board shall not consider an application for licensure from an individual whose license has been revoked until two years after the date of revocation.

(b) If an individual's license was suspended or revoked due to conduct that resulted in financial loss to another person, no new license shall be granted, nor shall a suspended license be reinstated, until full restitution has been made to the person suffering such financial loss. The amount of restitution shall include interest, reasonable attorney fees, and costs of any suit or other proceeding undertaken in an effort to recover the loss.

(9) When the board or the division becomes aware of facts or circumstances that fall within the jurisdiction of a criminal justice or other law enforcement authority upon investigation of the activities of a licensee, the board or division shall, in addition to the exercise of its authority under this part 9, refer and transmit such information, which may include originals or copies of documents and materials, to one or more criminal justice or other law enforcement authorities for investigation and prosecution as authorized by law.



§ 12-61-905.6. Hearing - administrative law judge - review - rules

(1) Except as otherwise provided in this section, all proceedings before the board with respect to disciplinary actions and denial of licensure under this part 9, at the discretion of the board, may be conducted by an authorized representative of the board or an administrative law judge pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(2) Proceedings shall be held in the county where the board has its office or in such other place as the board may designate. If the licensee is employed by another licensed mortgage loan originator or by a real estate broker, the board shall also notify the licensee's employer by mailing, by first-class mail, a copy of the written notice required under section 24-4-104 (3), C.R.S., to the employer's last-known business address.

(3) The board, an authorized representative of the board, or an administrative law judge shall conduct all hearings for denying, suspending, or revoking a license or certificate on behalf of the board, subject to appropriations made to the department of personnel. Each administrative law judge shall be appointed pursuant to part 10 of article 30 of title 24, C.R.S. The administrative law judge shall conduct the hearing in accordance with sections 24-4-104 and 24-4-105, C.R.S. No license shall be denied, suspended, or revoked until the board has made its decision.

(4) The decision of the board in any disciplinary action or denial of licensure under this section is subject to judicial review by the court of appeals. In order to effectuate the purposes of this part 9, the board has the power to promulgate rules pursuant to article 4 of title 24, C.R.S.

(5) In a judicial review proceeding, the court may stay the execution or effect of any final order of the board; but a hearing shall be held affording the parties an opportunity to be heard for the purpose of determining whether the public health, safety, and welfare would be endangered by staying the board's order. If the court determines that the order should be stayed, it shall also determine at the hearing the amount of the bond and adequacy of the surety, which bond shall be conditioned upon the faithful performance by such petitioner of all obligations as a mortgage loan originator and upon the prompt payment of all damages arising from or caused by the delay in the taking effect of or enforcement of the order complained of and for all costs that may be assessed or required to be paid in connection with such proceedings.

(6) In any hearing conducted by the board or an authorized representative of the board in which there is a possibility of the denial, suspension, or revocation of a license because of the conviction of a felony or of a crime involving moral turpitude, the board or its authorized representative shall be governed by section 24-5-101, C.R.S.



§ 12-61-905.7. Subpoena - misdemeanor

(1) The board or the administrative law judge appointed for hearings may issue subpoenas, as described in section 12-61-905 (6), which shall be served in the same manner as subpoenas issued by district courts and shall be issued without discrimination between public or private parties requiring the attendance of witnesses or the production of documents at hearings.

(2) Any person who willfully fails or neglects to appear and testify or to produce books, papers, or records required by subpoena, duly served upon him or her in any matter conducted under this part 9, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of one hundred dollars or imprisonment in the county jail for not more than thirty days for each such offense, or by both such fine and imprisonment. Each day such person so refuses or neglects constitutes a separate offense.



§ 12-61-906. Immunity

A person participating in good faith in the filing of a complaint or report or participating in an investigation or hearing before the board or an administrative law judge pursuant to this part 9 shall be immune from any liability, civil or criminal, that otherwise might result by reason of such action.



§ 12-61-907. Bond required - rules

(1) Before receiving a license, an applicant shall post with the board a surety bond in an amount prescribed by the board by rule. A licensed mortgage loan originator shall maintain the required bond at all times. The surety bond may be held by the individual mortgage loan originator or may be in the name of the company by which the mortgage loan originator is employed. The board may adopt rules to further define surety bond requirements.

(2) The surety shall not be required to pay a person making a claim upon the bond until a final determination of fraud, forgery, criminal impersonation, or fraudulent representation has been made by a court with jurisdiction.

(3) The surety bond shall require the surety to provide notice to the board within thirty days if payment is made from the surety bond or if the bond is cancelled.



§ 12-61-908. Fees

(1) The board may set the fees for issuance and renewal of licenses and registrations under this part 9. The fees shall be set in amounts that offset the direct and indirect costs of implementing this part 9 and section 38-40-105. The money collected pursuant to this section shall be transferred to the state treasurer, who shall credit it to the division of real estate cash fund created in section 12-61-111.5.

(2) and (3) (Deleted by amendment, L. 2017.)



§ 12-61-909. Attorney general - district attorney - jurisdiction

The attorney general shall have concurrent jurisdiction with the district attorneys of this state to investigate and prosecute allegations of criminal violations of this part 9.



§ 12-61-910. Violations - injunctions

(1) (a) Any individual violating this part 9 by acting as a mortgage loan originator in this state without having obtained a license or by acting as a mortgage loan originator after that individual's license has been revoked or during any period for which said license may have been suspended is guilty of a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.; except that, if the violator is not a natural person, the violator shall be punished by a fine of not more than five thousand dollars.

(b) Each residential mortgage loan negotiated or offered to be negotiated by an unlicensed person shall be a separate violation of this subsection (1).

(2) (Deleted by amendment, L. 2007, p. 1742, 11, effective January 1, 2008.)

(3) The board may request that an action be brought in the name of the people of the state of Colorado by the attorney general or the district attorney of the district in which the violation is alleged to have occurred to enjoin a person from engaging in or continuing the violation or from doing any act that furthers the violation. In such an action, an order or judgment may be entered awarding such preliminary or final injunction as is deemed proper by the court. The notice, hearing, or duration of an injunction or restraining order shall be made in accordance with the Colorado rules of civil procedure.

(4) A violation of this part 9 shall not affect the validity or enforceability of any mortgage.



§ 12-61-910.2. Prohibited conduct - influencing a real estate appraisal

(1) A mortgage loan originator shall not, directly or indirectly, compensate, coerce, or intimidate an appraiser, or attempt, directly or indirectly, to compensate, coerce, or intimidate an appraiser, for the purpose of influencing the independent judgment of the appraiser with respect to the value of a dwelling offered as security for repayment of a residential mortgage loan. This prohibition shall not be construed as prohibiting a mortgage loan originator from requesting an appraiser to:

(a) Consider additional, appropriate property information;

(b) Provide further detail, substantiation, or explanation for the appraiser's value conclusion; or

(c) Correct errors in the appraisal report.



§ 12-61-910.3. Rule-making authority

The board has the authority to promulgate rules as necessary to enable the board to carry out the board's duties under this part 9.



§ 12-61-911.5. Acts of employee - mortgage loan originator's liability

An unlawful act or violation of this part 9 upon the part of an agent or employee of a licensed mortgage loan originator shall not be cause for disciplinary action against a mortgage loan originator unless it appears that the mortgage loan originator knew or should have known of the unlawful act or violation or had been negligent in the supervision of the agent or employee.



§ 12-61-912. Dual status as real estate broker - requirements

(1) Unless a mortgage loan originator complies with both subsections (2) and (3) of this section, he or she shall not act as a mortgage loan originator in any transaction in which:

(a) The mortgage loan originator acts or has acted as a real estate broker or salesperson; or

(b) Another person doing business under the same licensed real estate broker acts or has acted as a real estate broker or salesperson.

(2) Before providing mortgage-related services to the borrower, a mortgage loan originator shall make a full and fair disclosure to the borrower, in addition to any other disclosures required by this part 9 or other laws, of all material features of the loan product and all facts material to the transaction.

(3) (a) A real estate broker or salesperson licensed under part 1 of this article who also acts as a mortgage loan originator shall carry on such mortgage loan originator business activities and shall maintain such person's mortgage loan originator business records separate and apart from the real estate broker or sales activities conducted pursuant to part 1 of this article. Such activities shall be deemed separate and apart even if they are conducted at an office location with a common entrance and mailing address if:

(I) Each business is clearly identified by a sign visible to the public;

(II) Each business is physically separated within the office facility; and

(III) No deception of the public as to the separate identities of the broker business firms results.

(b) This subsection (3) shall not require a real estate broker or salesperson licensed under part 1 of this article who also acts as a mortgage loan originator to maintain a physical separation within the office facility for the conduct of its real estate broker or sales and mortgage loan originator activities if the board determines that maintaining such physical separation would constitute an undue financial hardship upon the mortgage loan originator and is unnecessary for the protection of the public.



§ 12-61-914. Written disclosure of fees and costs - contents - limits on fees - lock-in agreement terms - rules

(1) (a) A mortgage loan originator's disclosures must comply with all applicable requirements of:

(I) The federal "Truth in Lending Act", 15 U.S.C. secs. 1601 et seq., and Regulation Z, 12 CFR 226 and 12 CFR 1026;

(II) The federal "Real Estate Settlement Procedures Act of 1974", 12 U.S.C. secs. 2601 et seq., and Regulation X, 12 CFR 1024 et seq.;

(III) The federal "Equal Credit Opportunity Act", 15 U.S.C. sec. 1691 and Regulation B, 12 CFR 202.9, 202.11, and 202.12 and 12 CFR 1002;

(IV) Title V, Subtitle A of the federal "Financial Services Modernization Act of 1999", also known as the "Gramm-Leach-Bliley Act", 15 U.S.C. secs. 6801 to 6809, and the federal trade commission's privacy rules, 16 CFR 313 and 314, adopted in accordance with the federal "Gramm-Leach-Bliley Act";

(V) The federal "Home Mortgage Disclosure Act of 1975", 12 U.S.C. secs. 2801 et seq., and Regulation C, 12 CFR 203 and 12 CFR 1003, pertaining to home mortgage disclosure;

(VI) The "Federal Trade Commission Act of 1914", 15 U.S.C. sec. 45 (a), and 16 CFR 233;

(VII) The federal "Telemarketing and Consumer Fraud and Abuse Prevention Act", 15 U.S.C. secs. 6101 to 6108, and the federal trade commission's telemarketing sales rule, 16 CFR 310.

(b) The board may, by rule, require mortgage loan originators to comply with other mortgage loan disclosure requirements contained in applicable statutes and regulations in connection with making any residential mortgage loan or engaging in other activity subject to this part 9.

(2) to (4) (Deleted by amendment, L. 2016.)



§ 12-61-915. Fee, commission, or compensation - when permitted - amount

(1) Except as otherwise permitted by subsection (2) or (3) of this section, a mortgage loan originator shall not receive a fee, commission, or compensation of any kind in connection with the preparation or negotiation of a residential mortgage loan unless a borrower actually obtains a loan from a lender on the terms and conditions agreed to by the borrower and mortgage loan originator.

(2) If the mortgage loan originator has obtained for the borrower a written commitment from a lender for a loan on the terms and conditions agreed to by the borrower and the mortgage loan originator, and the borrower fails to close on the loan through no fault of the mortgage loan originator, the mortgage loan originator may charge a fee, not to exceed three hundred dollars, for services rendered, preparation of documents, or transfer of documents in the borrower's file that were prepared or paid for by the borrower if the fee is not otherwise prohibited by the federal "Truth in Lending Act", 15 U.S.C. sec. 1601, and Regulation Z, 12 CFR 226, as amended.

(3) A mortgage loan originator may solicit or receive fees for third-party provider goods or services in advance. Fees for any goods or services not provided shall be refunded to the borrower, and the mortgage loan originator may not charge more for the goods and services than the actual costs of the goods or services charged by the third-party provider.



§ 12-61-916. Confidentiality

(1) Except as otherwise provided in the federal "Secure and Fair Enforcement for Mortgage Licensing Act of 2008", 12 U.S.C. sec. 5111, the requirements under any federal law or law of this state regarding privacy or confidentiality of any information or material provided to the nationwide mortgage licensing system and registry, and any privilege arising under federal or state law, including the rules of any federal or state court with respect to such information or material, shall apply to the information or material after it has been disclosed to the nationwide mortgage licensing system and registry. The information or material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or confidentiality protections provided by federal or state law.

(2) The board may enter into agreements with other government agencies, the conference of state bank supervisors, the American association of residential mortgage regulators, or other associations representing government agencies as established by rule.

(3) Information or material that is subject to privilege or confidentiality pursuant to subsection (1) of this section shall not be subject to the following:

(a) Disclosure under a federal or state law governing the disclosure to the public of information held by an officer or agency of the federal government or the respective state; or

(b) Subpoena, discovery, or admission into evidence in any private civil action or administrative process, unless with respect to a privilege held by the nationwide mortgage licensing system and registry regarding the information or material, the person to whom the information or material pertains waives the privilege, in whole or in part.



§ 12-61-917. Mortgage call reports - reports of violations

(1) The board may require each licensee or registrant to submit to the nationwide mortgage licensing system and registry mortgage call reports, which shall be in the form and contain the information required by the nationwide mortgage licensing system and registry.

(2) The board may report violations of this part 9, enforcement actions, and other relevant information to the nationwide mortgage licensing system and registry.



§ 12-61-918. Unique identifier - clearly displayed

Each person required to be licensed or registered shall show his or her or the entity's unique identifier clearly on all residential mortgage loan application forms and any other documents as specified by the board by rule or order.



§ 12-61-919. Repeal of part

(1) This part 9 is repealed, effective September 1, 2018.

(2) Prior to its repeal, the department of regulatory agencies shall review the licensing of mortgage loan originators and the registration of mortgage companies in accordance with section 24-34-104, C.R.S. The department shall include in its review of mortgage loan originators and mortgage companies an analysis of the number and types of complaints made about mortgage loan originators and mortgage companies and whether the licensing of mortgage loan originators and the registration of mortgage companies correlates with public protection from fraudulent activities in the residential mortgage loan industry.






Part 10 - Community Association Managers

§ 12-61-1001. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Apprentice" means a person who:

(a) Has not completed the education and examination requirements for obtaining a community association manager license;

(b) Is under the control and direct supervision of a licensed community association manager; and

(c) Is licensed with the director for purposes of learning and performing any practices that require a community association manager license.

(2) "CCIOA" means the "Colorado Common Interest Ownership Act", article 33.3 of title 38, C.R.S.

(3) (a) "Common interest community" has the meaning set forth in section 38-33.3-103 (8), C.R.S.; except that "common interest community" does not include:

(I) A community managed by an association or unit owners' association in which a majority of units that are designated for residential use are time share units, as defined in section 38-33-110 (7), C.R.S., or consist of time share interests as defined in section 12-61-401 (4); or

(II) A community, resort, or development registered with the Colorado division of real estate as a time share subdivision.

(b) As used in this subsection (3), "majority of units" means the units to which are allocated more than fifty percent of the allocated interests in the common interest community appurtenant to all units that are designated for residential use.

(4) (a) "Community association management" means any of the following practices relating to the management of a common interest community, at the direction or on behalf of its executive board:

(I) In interactions with members or nonmembers of the common interest community, acting with the authority of the common interest community with respect to its business, legal, financial, or other transactions;

(II) Executing the resolutions and decisions of the executive board;

(III) Enforcing the rights of the common interest community secured by statute, contract, covenant, rule, or bylaw;

(IV) Administering or coordinating maintenance of property or facilities of the common interest community;

(V) Administering applications for architectural review;

(VI) Arranging, conducting, or coordinating meetings of the common interest community's membership or executive board;

(VII) Maintaining the common interest community's records pursuant to its governing documents and applicable provisions of the CCIOA; or

(VIII) Administering, or otherwise exercising control of, a common interest community's funds, including the administration of a reserve program for the major repair or replacement of capital assets.

(b) "Community association management" does not mean the performance of any clerical, ministerial, accounting, or maintenance function.

(5) (a) "Community association manager" or "manager" means any person, firm, partnership, limited liability company, association, or corporation that, in consideration of compensation by fee, commission, salary, or anything of value or with the intention of receiving or collecting such compensation, whether or not the compensation is received by the licensed manager directly or by the licensed entity that employs the licensed manager, engages in or offers or attempts to engage in community association management in Colorado.

(b) "Community association manager" or "manager" does not include:

(I) A person who, under the direct supervision of a manager, performs any clerical, ministerial, accounting, or maintenance function;

(II) Any public official in the conduct of his or her official duties;

(III) A receiver, trustee, administrator, conservator, executor, or guardian acting under proper authorization;

(IV) A person, firm, partnership, limited liability company, or association acting personally or a corporation acting through its officers or regular salaried employees, on behalf of that person or on its own behalf as principal in acquiring or in negotiating to acquire any interest in real estate;

(V) An attorney-at-law in connection with his or her representation of clients in the practice of law;

(VI) A corporation with respect to property owned or leased by it, acting through its officers or regular salaried employees, when such acts are incidental and necessary in the ordinary course of the corporation's business activities of a non-property management nature. For the purposes of this paragraph (b), the term "officers or regular salaried employees" means persons regularly employed who derive not less than seventy-five percent of their compensation from the corporation in the form of salaries;

(VII) An independent contractor who:

(A) Performs any clerical, ministerial, accounting, or maintenance function; or

(B) Is not otherwise engaged in the performance of community association management; or

(VIII) An apprentice working under the direct supervision of a licensed manager.

(5.5) "Designated manager" means a person who is currently licensed as a manager and who, on behalf of a licensed entity, is responsible for performing community association management practices and supervising community association management practices performed by persons employed by, or acting on behalf of, the licensed entity.

(6) "Director" means the director of the division.

(7) "Division" means the division of real estate in the department of regulatory agencies.

(8) "Executive board" has the meaning set forth in section 38-33.3-103 (16), C.R.S.

(9) "HOA" or "homeowners' association" means an association or unit owners' association, as defined in section 38-33.3-103 (3), C.R.S., whether organized before, on, or after July 1, 1992; except that the term does not include an association or unit owners' association in which a majority of units that are designated for residential use are time share units, as defined in section 38-33-110 (7), C.R.S. As used in this subsection (8), "majority of units" means the units to which are allocated more than fifty percent of the allocated interests in the common interest community appurtenant to all units that are designated for residential use.

(10) "Limited liability company" has the meaning set forth in section 7-80-102 (7), C.R.S.



§ 12-61-1002. License required - rule-making authority - violations - administrative and legal remedies

(1) Effective July 1, 2015, it is unlawful for any person to engage in, or to hold out himself, herself, or itself as qualified to engage in, the business of community association management without first having obtained a license from the director in accordance with section 12-61-1003 or during any period in which the manager's license is revoked or suspended.

(2) The director may promulgate rules as necessary to enable the director to carry out the director's duties under this part 10.

(3) In addition to conducting hearings as provided in section 12-61-1011, the director may enforce this part 10 and rules adopted under this part 10 by taking one or more of the following actions:

(a) If the director has reasonable cause to believe that a person is violating this part 10 or a rule adopted under this part 10, the director may enter an order requiring the person to cease and desist the violation.

(b) The director may apply to a court of competent jurisdiction for an order enjoining any act or practice that constitutes a violation of this part 10 or of a rule adopted under this part 10, and, upon a showing that a person is engaging or intends to engage in any such act or practice, the court shall grant an injunction, restraining order, or other appropriate order regardless of the existence of another remedy therefor. Any notice, hearing, or duration of any injunction or restraining order shall be made in accordance with the Colorado rules of civil procedure.

(c) The director may conduct audits of business records and accounts of licensees.



§ 12-61-1003. Application for license - criminal history record check - examination - rules

(1) (a) A person desiring to become a community association manager or apprentice must apply to the director for a license in the form and manner prescribed by the director.

(b) (I) Before submitting an application for a license pursuant to paragraph (a) of this subsection (1), each applicant must submit a set of fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. The applicant shall pay the fee established by the Colorado bureau of investigation for conducting the fingerprint-based criminal history record check to the bureau. Upon completion of the criminal history record check, the bureau shall forward the results to the director. The director may acquire a name-based criminal history record check for an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable.

(II) If a person has complied with this paragraph (b) and has submitted an otherwise complete application for a license before July 1, 2014, but, as of July 1, 2015, the results of the person's fingerprint-based criminal history record check have not been forwarded to the director, the director may issue a temporary license pending the receipt of the results. The director may adopt rules to implement this subparagraph (II), but may not impose a fixed expiration date for the temporary license.

(2) Every community association manager licensed under this part 10 shall maintain a place of business within this state, except as provided in section 12-61-1006. If a community association manager maintains more than one place of business within the state, the manager is responsible for supervising all licensed activities originating in those offices.

(3) (a) The director may require and procure any proof necessary in reference to the truthfulness, honesty, and good moral character of any applicant for a license or, if the applicant is a partnership, limited liability company, or corporation, of any partner, manager, director, officer, member, or stockholder if such person has, either directly or indirectly, a substantial interest in the applicant prior to the issuance of the license.

(b) An applicant is ineligible for a license if the person has, within the immediately preceding ten years, had a license or certification as a community association manager revoked or suspended in Colorado or any other jurisdiction that regulates community association managers; except that the director has the discretion to accept the person's application if at least two years have elapsed since the date of the revocation or suspension and the applicant has proved to the director that he or she is fit to be licensed as a community association manager in Colorado.

(c) If the director determines that the applicant has been convicted of a crime, the director shall consider the following factors when determining whether the conviction disqualifies the applicant for a license:

(I) The nature of the conviction;

(II) Whether there is a direct relationship between the conviction and the duties and responsibilities of licensure and the bearing, if any, the conviction may have on the applicant's fitness or ability to perform one or more such duties and responsibilities, including whether the conviction was for unlawful sexual behavior as listed in section 16-22-102 (9), C.R.S., and whether the applicant would place a resident or the public in a vulnerable position;

(III) Any information produced by the applicant or produced on the applicant's behalf regarding his or her rehabilitation and good conduct; and

(IV) The time that has elapsed since the conviction.

(d) Notwithstanding paragraph (c) of this subsection (3), an applicant is ineligible for licensure if the applicant has, within the immediately preceding ten years, been convicted of an offense involving unlawful sexual behavior as listed in section 16-22-102 (9), C.R.S., a burglary offense, as defined in section 18-4-202 or 18-4-203, C.R.S., or any felony involving fraud, theft, larceny, embezzlement, fraudulent conversion, or misappropriation of property.

(4) An applicant for a license must be at least eighteen years of age and must furnish proof satisfactory to the director that the applicant has received either a high school diploma or the equivalent general education development certification.

(5) (a) An applicant for a manager's license must:

(I) Hold one or more of the following credentials:

(A) The "certified manager of community associations" or "CMCA" certification awarded by the community association managers international certification board, previously known as the national board of certification for community association managers;

(B) The "association management specialist" or "AMS" designation awarded by the community associations institute;

(C) The "professional community association manager" or "PCAM" designation awarded by the community associations institute; or

(D) Another credential identified by the director in rules;

(II) Certify completion of any educational or continuing educational requirements as determined by the director in rules and published on the division's website;

(III) Submit to and pass an examination with two separate portions, which may be administered separately. The examination must measure the competency of the applicant in carrying out the core functions of community association management, referred to as the "general portion" of the examination, and in understanding the basic provisions of legal documents and Colorado law with which managers are required to comply, referred to as the "Colorado law portion" of the examination. The examination shall be prepared by or under the supervision of the director or the director's designated contractor or contractors. The director may contract with one or more independent testing services to develop, administer, or grade examinations or to administer licensee records. The contracts may allow the testing service to recover from the applicant the costs of the examination and the costs of administering the examination and license records. The director may contract separately for these functions and allow recovered costs to be collected and retained by a single contractor for distribution to other contractors. The director may set the separate minimum passing scores for the general portion and the Colorado law portion of the examination. The director shall prescribe the times and places at which the examination as a whole is given or at which the separate portions of the examination are given.

(IV) An applicant who is credentialed pursuant to sub-subparagraph (A), (B), or (C) of subparagraph (I) of this paragraph (a) and has maintained the credential in good standing, including having completed all ongoing education required to maintain the credential, must complete the Colorado law portion, but need not complete the general portion, of the examination described in subparagraph (III) of this paragraph (a).

(b) The separate portions of the examination developed under subparagraph (III) of paragraph (a) of this subsection (5) must assess an applicant's competency in the following subject matter areas:

(I) For the Colorado law portion of the examination, legal documents; statutes, including the "Colorado Common Interest Ownership Act"; and other applicable provisions of Colorado law; and

(II) For the general portion of the examination, other core competencies of community association management, as specified by the director.

(c) Examination results measuring an applicant's knowledge of the matters described in subparagraph (I) of paragraph (b) of this subsection (5) are valid for one year. A person who takes the examination and does not apply for a license within one year thereafter must retake that portion of the examination before applying.

(d) The division may issue a license to an applicant who has held a community association manager license in another jurisdiction that regulates community association managers and who has been licensed for two or more years prior to applying for a Colorado license if the applicant establishes that he or she possesses credentials and qualifications that are substantively equivalent to the requirements in Colorado for licensure by examination, as determined by the director by rule. The director may require a person so licensed to take the portion of the examination pertaining to the matters described in subparagraph (I) of paragraph (b) of this subsection (5) within a specified time after first receiving a Colorado license.

(6) (a) Community association managers' licenses may be granted to individuals, partnerships, limited liability companies, or corporations.

(b) A partnership, limited liability company, or corporation, in its application for a license, shall designate a qualified, active manager to be responsible for management and supervision of the licensed actions of the entity and all persons employed by, or acting at any time on behalf of, the entity. A license may not be issued to the entity unless the manager so designated takes and passes the examination required by this part 10. Upon the manager successfully passing the examination and upon compliance with all other requirements of law by the entity as well as by the manager, the director shall issue a designated manager's license to the manager.

(c) If the designated manager is refused a license by the director or ceases to be the designated manager of the entity, the entity may designate another person to apply for a license, and the director may issue a temporary license to prevent hardship for a period not to exceed ninety days to the person so designated.

(7) The designated manager for any partnership, limited liability company, or corporation is personally responsible for the handling of any and all common interest community funds received or disbursed by the entity. In the event of any breach of duty by the entity, any person aggrieved or damaged by the breach may make a claim for relief against the entity.

(8) A person shall not:

(a) Be licensed as a community association manager under more than one name; or

(b) Conduct or promote business as a community association manager except under the name under which the person is licensed.

(9) The director may grant a provisional license to an applicant for a community association manager license if the applicant has not passed the examination described in paragraph (b) of subsection (5) of this section. A provisional license expires on December 31, 2015.

(10) An apprentice shall not perform an act that otherwise requires a community association manager license except when under the direct supervision of a licensed community association manager.



§ 12-61-1004. Insurance required - rules

Every licensee under this part 10, except an inactive manager or an attorney licensee who maintains a policy of professional malpractice insurance that provides coverage for his or her activities under this part 10, must be insured under insurance necessary to cover all activities contemplated under this part 10 in an amount and under terms and conditions specified by the director by rule. In promulgating rules under this section, the director shall solicit and consider information and comments from interested persons.



§ 12-61-1004.5. Fees and charges for contracted services and home sales - disclosure required

(1) Every manager, and every agent or other person who represents or negotiates on behalf of a manager, shall disclose to the executive board of each HOA for which it provides or offers to provide services, during contract negotiations and thereafter on an annual basis, all fees and other amounts that the manager charges or will charge to the common interest community, unit owners, and purchasers of units in the common interest community for or as a result of any service, product, transaction, or item of value provided by the manager, any employee or contractor of the manager, or any other individual or entity with whom the manager associates in the performance of community association management services.

(2) Neither a manager nor any agent of a manager may enforce any fee or charge, including a transfer fee, against the HOA or any buyer or seller of property served by the HOA unless the fee or charge is:

(a) Explicitly disclosed in the manager's contract with the HOA or an addendum to the contract; or

(b) Documented by a clearly identified line item on a real estate closing settlement statement.

(3) In addition to making the disclosures required under subsections (1) and (2) of this section, a manager shall disclose to the executive board all remuneration the manager or any subsidiary, affiliate, or related person or entity receives or will receive, directly or indirectly, in connection with its relationship with the common interest community.

(4) The division may regulate, investigate, and take disciplinary action against any manager or principal thereof for a violation of this section.



§ 12-61-1005. Licenses - issuance - contents - display

The director shall make available for each licensee a license in such form and size as the director may prescribe. The license must show the name of the licensee and may contain such other matter as the director prescribes.



§ 12-61-1006. Resident licensee - nonresident licensee - consent to service

(1) A nonresident of the state may become a community association manager or apprentice in this state by conforming to all the conditions of this part 10; except that the nonresident manager is not required to maintain a place of business within this state if that manager maintains a definite place of business in another state.

(2) If a manager has no registered agent registered in this state as contemplated by section 7-90-701, C.R.S., the registered agent is not located under its registered agent name at its registered agent address, or the registered agent cannot with reasonable diligence be served, notwithstanding section 7-90-704, C.R.S., the manager may be served by registered mail or by certified mail, return receipt requested, addressed to the manager at the manager's last-known address. Service is perfected under this subsection (2) at the earliest of:

(a) The date the manager receives the process, notice, or demand;

(b) The date shown on the return receipt, if signed by or on behalf of the manager; or

(c) Five days after mailing.

(3) All applications made by a designated manager on behalf of a partnership, limited liability company, or corporation must contain a certification that the manager is authorized to act for the entity.



§ 12-61-1007. Record of licensees - publications

The director shall maintain a record of the names and addresses of all community association managers licensed under this part 10, together with such other information relative to the enforcement of this part 10 as the director deems necessary. The director shall publish the name and address record and other nonproprietary information the director deems useful to the public on the division's website. Publication of the record and of any other information circulated in quantity outside the executive branch must be in accordance with section 24-1-136, C.R.S.



§ 12-61-1008. Change of location or employment status - notice required

(1) A community association manager licensed under this part 10 shall notify the director within thirty days after any change of business location or employment. A change of business address or employment status without notification to the director automatically inactivates the licensee's license.

(2) For purposes of this section, a change in employment status includes the designation of a licensed community association manager as a new or successor manager acting for a partnership, limited liability company, or corporation.



§ 12-61-1009. License fees - partnership, limited liability company, and corporation licenses - rules

(1) The director shall establish, collect, and periodically adjust, in accordance with section 12-61-111.5, fees for:

(a) Each examination;

(b) Each manager's or entity's original application and license;

(c) Each renewal or reinstatement of a manager's license;

(d) Any change of name, address, or employment status requiring a change in director records;

(e) Each provisional license application; and

(f) Each apprentice's original application and license.

(2) The director shall transmit all fees to the state treasurer, who shall credit them to the division of real estate cash fund, created in section 12-61-111.5 (2)(b). Fees collected under paragraphs (b), (c), (d), (e), and (f) of subsection (1) of this section are nonrefundable.

(3) Except as provided in subsection (4) of this section, licenses are valid for up to three years, subject to expiration and renewal on a schedule determined by the director. The director shall establish, by rule, the requirements for continuing education, reexamination, and subsequent criminal history record checks; except that these requirements must not be more stringent than the equivalent requirements for real estate brokers under part 1 of this article.

(4) An apprentice license is valid for one year and is not subject to renewal.



§ 12-61-1010. Investigation - revocation - actions against licensee

(1) The director, upon the director's own motion, may, and, upon the complaint in writing of any person, shall, investigate the activities of any licensee or any person who assumes to act in the capacity of a licensee within the state. The director, after holding a hearing in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., may impose an administrative fine not to exceed two thousand five hundred dollars for each separate offense, censure a licensee, place the licensee on probation and set the terms of probation, or temporarily suspend or permanently revoke a license when the licensee has performed, is performing, or is attempting to perform any of the following acts and is guilty of:

(a) Knowingly making any misrepresentation or knowingly making use of any false or misleading advertising;

(b) Making any promise of a character that influences, persuades, or induces another person when he or she could not or did not intend to keep such promise;

(c) Knowingly misrepresenting or making false promises through agents, advertising, or otherwise;

(d) Violating, directly or indirectly, any applicable provision of Colorado or federal fair housing laws;

(e) Knowingly violating or knowingly directing others to violate CCIOA;

(f) Failing to account for or to remit, within a reasonable time, any moneys coming into the licensee's possession that belong to others, whether acting as a community association manager, apprentice, or otherwise, and failing to keep records relative to said moneys, which records must contain any information required by rules of the director and are subject to audit by the director;

(g) Converting funds of others, diverting funds of others without proper authorization, commingling funds of others with the manager's own funds, or failing to keep such funds of others in a segregated account with some bank or recognized depository in this state, which account may be any type of checking, demand, passbook, or statement account insured by an agency of the United States government, and to so keep records relative to the deposit that contain any information required by rules of the director and are subject to audit by the director;

(h) Disregarding or violating, or aiding or abetting any violation of, this part 10 or any applicable rule or order of the director;

(i) Performing any act that leads to a conviction of, entry of a plea of guilty to, or entry of a plea of nolo contendere to any crime in article 3 of title 18, C.R.S.; parts 1 to 4 of article 4 of title 18, C.R.S.; parts 1 to 5 and 7 to 9 of article 5 of title 18, C.R.S.; article 5.5 of title 18, C.R.S.; parts 1, 3, 4, and 6 to 8 of article 6 of title 18, C.R.S.; parts 1 and 3 to 8 of article 7 of title 18, C.R.S.; part 3 of article 8 of title 18, C.R.S.; article 15 of title 18, C.R.S.; article 17 of title 18, C.R.S.; section 18-18-405, 18-18-411, 18-18-412.5, 18-18-412.7, 18-18-415, 18-18-422, or 18-18-423, C.R.S.; or any other like crime under Colorado law, federal law, or the laws of other states. A certified copy of the judgment of a court of competent jurisdiction of such conviction or other official record indicating that such plea was entered is conclusive evidence of such conviction or plea in any hearing under this part 10.

(j) Failing to immediately notify the director in writing of a conviction, plea, or violation pursuant to paragraph (i) of this subsection (1);

(k) Having demonstrated unworthiness or incompetency to act as a community association manager by conducting business in such a manner as to endanger the interest of the public;

(l) In the case of a manager who employs others or is designated to act on behalf of a licensed entity, failing to exercise reasonable supervision over the activities of employees;

(l.5) Failing to make a full and true disclosure of fees, charges, and remuneration as required by section 12-61-1004.5;

(m) Procuring, or attempting to procure, a license or renewing, reinstating, or reactivating, or attempting to renew, reinstate, or reactivate, a license by fraud, misrepresentation, or deceit or by making a material misstatement of fact in an application for a license;

(n) Claiming, arranging for, or taking any secret or undisclosed amount of compensation, commission, or profit or failing to reveal to the licensee's principal or employer the full amount of the licensee's compensation, commission, or profit in connection with any acts for which a license is required under this part 10;

(o) Having had a license or a subdivision developer's registration suspended or revoked in any jurisdiction, or having had any disciplinary action taken against the manager or subdivision developer in any other jurisdiction if the licensee's or subdivision developer's action would constitute a violation of this subsection (1). A certified copy of the order of disciplinary action is prima facie evidence of such disciplinary action.

(p) Within the last five years, having a license, registration, or certification issued by Colorado or another state revoked or suspended for fraud, deceit, material misrepresentation, theft, or breach of a fiduciary duty, and such discipline denied the person authorization to practice as:

(I) A mortgage broker or mortgage loan originator;

(II) A real estate broker or salesperson;

(III) A real estate appraiser, as defined by section 12-61-702 (11);

(IV) An insurance producer, as defined by section 10-2-103 (6), C.R.S.;

(V) An attorney;

(VI) A securities broker-dealer, as defined by section 11-51-201 (2), C.R.S.;

(VII) A securities sales representative, as defined by section 11-51-201 (14), C.R.S.;

(VIII) An investment advisor, as defined by section 11-51-201 (9.5), C.R.S.; or

(IX) An investment advisor representative, as defined by section 11-51-201 (9.6), C.R.S.;

(p.5) Acting outside the scope of authority granted by the issuance of a license; or

(q) Any other conduct, whether of the same or a different character than specified in this subsection (1), that constitutes dishonest dealing.

(2) If a firm, partnership, limited liability company, association, or corporation operating under the license of a manager designated and licensed as a representative of the entity commits any act or practice listed in subsection (1) of this section, the director may suspend or revoke the right of the entity to conduct its business under the license of the manager, whether or not the designated manager had personal knowledge of the act or practice and whether or not the director suspends or revokes the individual license of any other person.

(3) This part 10 does not relieve any person from civil liability or criminal prosecution under the laws of this state.

(4) Complaints of record in the office of the director and division investigations, including investigative files, are closed to public inspection. Stipulations and final agency orders are public records subject to sections 24-72-203 and 24-72-204, C.R.S.

(5) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the director, does not warrant formal action by the director but should not be dismissed as being without merit, the director may send a letter of admonition to the licensee against whom the complaint was made and a copy of the letter to the person making the complaint, but the letter must advise the licensee that the licensee has the right to request in writing, within twenty days after receipt, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based. If the request is timely made, the letter of admonition is vacated, and the matter shall be processed by means of formal disciplinary proceedings.

(6) All administrative fines collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the division of real estate cash fund, created in section 12-61-111.5 (2)(b).

(7) When the division becomes aware of facts or circumstances that fall within the jurisdiction of a criminal justice or other law enforcement authority upon investigation of the activities of a licensee, the division shall, in addition to the exercise of its authority under this part 10, refer and transmit such information, which may include originals or copies of documents and materials, to one or more criminal justice or other law enforcement authorities for investigation and prosecution as authorized by law.



§ 12-61-1011. Hearings - use of administrative law judges - subpoenas - judicial review - immunity

(1) Except as otherwise provided in this section, all proceedings before the director with respect to disciplinary actions and denial of licensure under this part 10, at the discretion of the director, may be conducted by an authorized representative of the director or by an administrative law judge pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(2) Venue for proceedings is in the county where the director has his or her office or in such other place as the director may designate. If the licensee is employed by another licensed community association manager, the director shall also notify the licensee's employer by mailing, by first-class mail, a copy of the written notice required under section 24-4-104 (3), C.R.S., to the employer's last-known business address.

(3) The director, an authorized representative of the director, or an administrative law judge shall conduct all hearings for denying, suspending, or revoking a license or certificate on behalf of the director, subject to appropriations made to the department of personnel. Each administrative law judge shall be appointed pursuant to part 10 of article 30 of title 24, C.R.S. The administrative law judge shall conduct the hearing in accordance with sections 24-4-104 and 24-4-105, C.R.S. No license may be denied, suspended, or revoked until the director has made his or her decision.

(4) The director, or the administrative law judge appointed for hearings, may issue a subpoena compelling the attendance and testimony of witnesses and the production of books, papers, records, or other evidence pursuant to an investigation or hearing. These subpoenas must be served in the same manner as subpoenas issued by district courts and issued without discrimination between public and private parties requiring the attendance of witnesses and the production of documents at hearings. If a person fails to obey a subpoena issued by the director or the appointed administrative law judge, the director may petition the district court of the city and county of Denver for issuance of an order compelling a witness to attend and testify or produce books, papers, records, or other evidence under penalty of punishment for contempt.

(5) The decision of the director in any disciplinary action or denial of licensure under this section is subject to judicial review by the court of appeals. In order to effectuate the purposes of this part 10, the director has the power to promulgate rules in accordance with article 4 of title 24, C.R.S.

(6) In a judicial review proceeding, the court may stay the execution or effect of any final order of the director; but a hearing shall be held affording the parties an opportunity to be heard for the purpose of determining whether the public health, safety, and welfare would be endangered by staying the director's order. If the court determines that the order should be stayed, the court shall also determine at the hearing whether the petitioner should be required to post a bond and the amount of the bond and adequacy of the surety, which bond must be conditioned upon the faithful performance by the petitioner of all obligations as a community association manager and upon the prompt payment of all damages arising from or caused by the delay in the taking effect of or enforcement of the order complained of and for all costs that may be assessed or required to be paid in connection with the proceedings.

(7) In any hearing conducted by the director or an authorized representative of the director in which there is a possibility of the denial, suspension, or revocation of a license because of the conviction of a felony or of a crime involving moral turpitude, the director or the director's authorized representative is governed by section 24-5-101, C.R.S.

(8) A person participating in good faith in the filing of a complaint or report or participating in an investigation or hearing before the director or an administrative law judge pursuant to this part 10 is immune from any liability, civil or criminal, that otherwise might result by reason of such action.



§ 12-61-1014. Repeal of part

This part 10 is repealed, effective July 1, 2018. Prior to the repeal, the functions of the director under this part 10 are subject to review as provided in section 24-34-104 (5), C.R.S.









Article 62 - Sanitarians



Article 63 - Shorthand Reporters



Article 63.5 - Social Workers



Article 64 - Veterinarians

§ 12-64-101. Short title

This article shall be known and may be cited as the "Colorado Veterinary Practice Act".



§ 12-64-102. Legislative declaration

This article is enacted as an exercise of the police powers of the state to promote the public health, safety, and welfare by safeguarding the people of this state against incompetent, dishonest, or unprincipled practitioners of veterinary medicine. It is hereby declared that the practice of veterinary medicine is a privilege conferred upon persons possessed of the personal and professional qualifications specified in this article.



§ 12-64-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Animal" means any animal other than human, and said term includes fowl, birds, amphibians, fish, and reptiles, wild or domestic, living or dead.

(2) (Deleted by amendment, L. 91, p. 1467, § 1, effective July 1, 1991.)

(3) "Artificial insemination" means the collection of semen and the fertilization of, or attempted fertilization of, the ova of the female animal by placing or implanting, by artificial means, in the genital tract of the female animal the semen obtained from the male animal which will subsequently be used, or attempted to be used, to impregnate the female.

(4) "Board" means the state board of veterinary medicine.

(4.3) "Client" means the patient's owner, the owner's agent, or a person responsible for the patient.

(4.5) "Complainant" means the board or any other person who initiates a proceeding.

(5) "Direct supervision" means the supervising licensed veterinarian is readily available on the premises where the patient is being treated.

(5.1) "Dispense" means to provide a drug or device, other than by distribution, bearing a label stating the name of the veterinarian, the date dispensed, directions for use, all cautionary statements, withdrawal time, if appropriate, the identity of the animal, and the owner's name.

(5.2) "Distribute" or "distribution" means to provide a drug or device in the manufacturer's original package to the client-patient.

(6) "Hearing" means any proceeding initiated before the board in which the legal rights, duties, privileges, or immunities of a specific party or parties are determined.

(6.5) "Immediate supervision" means the supervising licensed veterinarian and any person being supervised are in direct contact with the patient.

(7) "License" means any grant of authority issued by the board to a person to engage in the practice of veterinary medicine.

(8) (Deleted by amendment, L. 91, p. 1467, § 1, effective July 1, 1991.)

(9) "Licensed veterinarian" means a person licensed pursuant to this article.

(9.5) "Ova transplantation" means a technique by which fertilized embryos are collected from a donor female and transferred to a recipient female that serves as a surrogate mother for the remainder of the pregnancy.

(9.7) "Patient" means an animal that is examined or treated by a licensed veterinarian and includes herds, flocks, litters, and other groups of animals.

(10) "Practice of veterinary medicine" means any of the following:

(a) The diagnosing, treating, correcting, changing, relieving, or preventing of animal disease, deformity, defect, injury, or other physical or mental conditions, including the prescription or administration of any drug, medicine, biologic, apparatus, application, anesthetic, or other therapeutic or diagnostic substance or technique and the use of any manual or mechanical procedure for artificial insemination, for ova transplantation, for testing for pregnancy, or for correcting sterility or infertility or to render advice or recommendation with regard thereto;

(b) The representation, directly or indirectly, publicly or privately, of an ability and willingness to do an act described in paragraph (a) of this subsection (10);

(c) The use of any title, words, abbreviation, or letters in a manner or under circumstances which induce the belief that a person using them is qualified to do any act described in paragraph (a) of this subsection (10);

(d) The application of principles of environmental sanitation, food inspection, environmental pollution control, animal nutrition, zoonotic disease control, and disaster medicine as applied to an act described in paragraph (a) of this subsection (10).

(11) "Respondent" means any person against whom a proceeding is initiated.

(12) "Rule" means any regulation, standard, or statement of policy adopted by the board to implement, interpret, or clarify the law which it enforces and administers and which governs its duties, functions, organization, and procedure.

(13) "School of veterinary medicine" means any veterinary school or department of a legally organized college or university whose course of study in the art and science of veterinary medicine has been approved by the board.

(14) "Unprofessional or unethical conduct" includes, but is not limited to, conduct of a character likely to deceive or defraud the public, false or misleading advertising, obtaining any fee or compensation by fraud or misrepresentation, sharing office space with any person illegally practicing veterinary medicine, employing either indirectly or directly any unlicensed person to practice veterinary medicine or to render any veterinary services except as provided in this article, or the violation of any rules adopted by the board which provide a code of professional ethics to be followed and carried out by persons licensed under this article.

(15) "Veterinarian" means a person who has received a doctor's degree in veterinary medicine, or its equivalent, from a school of veterinary medicine.

(15.5) "Veterinarian-client-patient relationship" means that relationship established when:

(a) The veterinarian has assumed the responsibility for making medical judgments regarding the health of an animal and the need for medical treatment, and the owner or other caretaker has agreed to follow the instruction of the veterinarian;

(b) There is sufficient knowledge of an animal by the veterinarian to initiate at least a general or preliminary diagnosis of the medical condition of the animal, which means that the veterinarian has recently seen and is personally acquainted with the keeping and care of the animal by virtue of an examination of the animal or by medically appropriate and timely visits to the premises where the animal is kept; and

(c) The practicing veterinarian is readily available, or has arranged for emergency coverage, for follow-up evaluation in the event of adverse reactions or failure of the treatment regimen.

(16) "Veterinary medicine" includes veterinary surgery, obstetrics, dentistry, and all other branches or specialties of animal medicine.

(17) "Veterinary premises" or "premises" means a veterinary office, hospital, clinic, or temporary location in which veterinary medicine is being practiced by or under the direction and supervision of a licensed veterinarian.

(18) "Veterinary student" is a veterinary medical student who is enrolled in a school of veterinary medicine.

(19) "Veterinary student preceptor" is a veterinary medical student enrolled in a preceptor program in a school of veterinary medicine which has such a program.

(20) (Deleted by amendment, L. 2011, (SB 11-091), ch. 207, p. 891, § 11, effective July 1, 2011.)



§ 12-64-104. License requirements and exceptions - definitions - rules

(1) No person may practice veterinary medicine in this state if the person is not a licensed veterinarian. No person may practice artificial insemination or ova transplantation of cattle or other animal species in this state except in accordance with section 12-64-105 (9)(c). This article does not prohibit:

(a) An employee of the federal, state, or local government from performing his or her official duties;

(b) A person who is a regular student in an approved school of veterinary medicine from performing duties or actions assigned by his or her instructors or working under the direct supervision of a licensed veterinarian;

(c) A person from advising with respect to, or performing acts which are, accepted livestock management practices;

(d) A veterinarian regularly licensed in another state from consulting with a licensed veterinarian in this state;

(e) Any merchant or manufacturer from selling, at his or her regular place of business, medicines, feed, appliances, or other products used in the prevention or treatment of animal diseases;

(f) (I) Except as provided in subparagraph (II) of this paragraph (f) and subject to subsection (2) of this section, the owner of an animal and the owner's employees from caring for and treating the animal belonging to such owner.

(II) Subparagraph (I) of this paragraph (f) does not apply in cases where the ownership of the animal was transferred for purposes of circumventing this article or where the primary reason for hiring the employee is to circumvent this article.

(g) A person from lecturing or giving instructions or demonstrations at a school of veterinary medicine or in connection with a continuing education course or seminar for veterinarians;

(h) Any person from selling or applying any pesticide, insecticide, or herbicide;

(i) Any person from engaging in bona fide scientific research which reasonably requires experimentation involving animals or commercial production of biologics or animal medicines;

(j) Any person from performing duties other than diagnosis, prescription, surgery, or initiating treatment under the direction and supervision of a licensed veterinarian who shall be responsible for such person's performance;

(k) A veterinary student or veterinary student preceptor from performing those acts permitted by this article;

(l) Any person otherwise appropriately licensed or approved by the state from performing the functions described in section 12-64-103 (10)(d);

(m) (Deleted by amendment, L. 2011, (SB 11-091), ch. 207, p. 883, § 4, effective July 1, 2011.)

(n) (Deleted by amendment, L. 91, p. 1468, § 2, effective July 1, 1991.)

(o) Any person from performing massage on an animal in accordance with section 12-35.5-110 (1)(f);

(p) The practice of animal chiropractic pursuant to section 12-33-127;

(q) The practice of animal physical therapy pursuant to section 12-41-113 (4);

(r) Any person from assisting in a surgical procedure under the immediate supervision of a licensed veterinarian, who is responsible for the person's performance.

(2) (a) Notwithstanding paragraph (f) of subsection (1) of this section and except as permitted by paragraph (j) of subsection (1) of this section, a person who is not a licensed veterinarian shall not administer, distribute, dispense, or prescribe prescription drugs. Except as provided in paragraph (b) of this subsection (2), a licensed veterinarian must have a veterinarian-client-patient relationship with the animal and its owner or other caretaker in order to administer, distribute, dispense, or prescribe prescription drugs to or for an animal.

(b) (I) In an emergency situation where a licensed veterinarian who has a veterinarian-client-patient relationship prescribes a prescription drug that the licensed veterinarian does not have in stock and is not available at a local pharmacy, another licensed veterinarian who does not have a veterinarian-client-patient relationship with the animal and owner or other caretaker may administer, distribute, or dispense the prescription drug to the animal based on the examining veterinarian's expertise and veterinarian-client-patient relationship.

(II) The board shall adopt rules defining what constitutes an emergency situation under which this paragraph (b) would apply, including a requirement that failure to administer, distribute, or dispense the prescription drug threatens the health and well-being of the animal and requiring detailed records documenting the emergency circumstances that include at least the following:

(A) A requirement that the examining veterinarian with the veterinarian-client-patient relationship document the emergency and the immediate need for the prescription drug;

(B) A requirement that the examining veterinarian with the veterinarian-client-patient relationship document his or her efforts to obtain the prescription drug from a local pharmacy, including documentation of contact with at least one pharmacy in the general proximity of the examination location that does not have the prescription drug immediately available; and

(C) A requirement that the licensed veterinarian who administers, distributes, or dispenses the prescription drug document the date the prescription is administered, distributed, or dispensed.

(III) A veterinarian who administers, distributes, dispenses, or prescribes a prescription drug in accordance with this paragraph (b) is not subject to discipline pursuant to section 12-64-111 (1)(aa) if the veterinarian satisfies the requirements of this paragraph (b) and the rules adopted by the board.

(2.5) If a veterinarian complies with the requirements of section 12-42.5-118.5, the veterinarian may maintain an office stock of compounded drugs.

(3) (a) As used in this subsection (3), unless the context otherwise requires:

(I) "Cat" means a small, domesticated feline animal that is kept as a pet. "Cat" does not include a nondomesticated wild animal.

(II) "Dog" means any canine animal owned for domestic, companionship, service, therapeutic, or assistance purposes.

(III) "Emergency medical service provider" means an emergency medical service provider who is certified or licensed by the department of public health and environment, created under section 25-1-102, C.R.S.

(IV) "Employer" means an entity or organization that employs or enlists the services of an emergency medical service provider, regardless of whether the provider is paid or is a volunteer. The employer may be a public, private, for-profit, or nonprofit organization or entity; or a special district.

(IV.5) "Office stock" has the same meaning as set forth in section 12-42.5-118.5 (5)(b).

(V) "Preveterinary emergency care" means the immediate medical stabilization of a dog or cat by an emergency medical service provider, in an emergency to which the emergency medical service provider is responding, through means including oxygen, fluids, medications, or bandaging, with the intent of enabling the dog or cat to be treated by a veterinarian. "Preveterinary emergency care" does not include care provided in response to an emergency call made solely for the purpose of tending to an injured dog or cat unless a person's life could be in danger attempting to save the life of a dog or cat.

(b) Notwithstanding any other provision of law, an emergency medical service provider may provide preveterinary emergency care to dogs and cats to the extent the provider has received commensurate training and is authorized by the employer to provide the care. The provision of preveterinary emergency care to dogs and cats by emergency medical service providers in accordance with this paragraph (b) is not a violation of this article. Requirements governing the circumstances under which emergency medical service providers may provide preveterinary emergency care to dogs and cats may be specified in the employer's policies governing the provision of care.

(c) Notwithstanding any other provision of law, nothing in paragraph (b) of this subsection (3) imposes upon an emergency medical service provider any obligation to provide care to a dog or cat, or to provide care to a dog or cat before a person.



§ 12-64-105. Board of veterinary medicine - creation - powers

(1) The governor shall appoint a state board of veterinary medicine consisting of seven members. Each member shall be appointed for a term of four years. The governor shall appoint members of the board from qualified persons as described in subsection (2) of this section. The governor shall appoint members to fill vacancies on the board caused by death, resignation, or removal for the balance of the unexpired term. No person shall serve more than two consecutive four-year terms. A person appointed to serve out the balance of an unexpired term may be reappointed for an additional consecutive four-year term. Members of the board may remain on the board until a successor is appointed.

(2) The governor shall appoint five members to the board who are graduates of a school of veterinary medicine, who are residents of this state, and who have been licensed to practice veterinary medicine in this state for the five years preceding the time of the appointment. The governor shall appoint two members to the board from the public at large who have no financial or professional association with the veterinary profession.

(3) Repealed.

(4) (Deleted by amendment, L. 91, p. 1469, § 3, effective July 1, 1991.)

(5) The governor may remove a member of the board for misconduct, incompetence, or neglect of duty or other sufficient cause.

(6) The board shall meet at least once each quarter during the year at a time and place fixed by the board. Other meetings may be called from time to time by the president of the board. Except as otherwise provided, a majority of the board constitutes a quorum. Meetings shall be conducted as provided in article 6 of title 24, C.R.S.

(7) (Deleted by amendment, L. 91, p. 1469, § 3, effective July 1, 1991.)

(8) All moneys collected or received by the board, except as provided in section 12-64-111 (4), shall be transmitted to the state treasurer, who shall credit the same pursuant to section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for the expenditures of the board incurred in the performance of its duties under this article, which expenditures shall be made from such appropriations upon vouchers and warrants drawn pursuant to law.

(9) The board has the power to:

(a) Examine and determine the qualifications and fitness of applicants for a license to practice veterinary medicine in this state;

(b) Issue, renew, deny, suspend, or revoke licenses to practice veterinary medicine in the state or otherwise discipline or fine, or both, licensees consistent with this article and the rules adopted by the board under this article;

(c) Regulate artificial insemination and ova transplantation of cattle or other animal species by establishing rules and regulations for standards of practice, including rules relating to methods and procedures for safe artificial insemination and ova transplantation;

(d) Establish, pursuant to section 24-34-105, C.R.S., and publish annually a schedule of fees for licensing and registration of veterinarians. The board shall base the fee on its anticipated financial requirements for the year.

(e) (I) Conduct investigations;

(II) Administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant papers, books, records, documentary evidence, and materials in any hearing, investigation, accusation, or other matter coming before the board. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board pursuant to paragraph (f) of this subsection (9).

(III) Upon failure of a witness to comply with a subpoena or process, the district court of the county in which the subpoenaed person or licensee resides or conducts business, upon application by the board and with notice to the subpoenaed person or licensee, may issue to the person or licensee an order requiring that person or licensee to appear before the board; to produce the relevant papers, books, records, documentary evidence, or materials if so ordered; or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(f) Hold hearings on all matters properly brought before the board. An administrative law judge may conduct all hearings for denying, suspending, or revoking a license or for any other similar matter properly brought before the board and assigned by the board to the administrative law judge, subject to appropriations made to the department of personnel. An administrative law judge shall be appointed pursuant to part 10 of article 30 of title 24, C.R.S. Disciplinary and punitive actions of the board shall be made public.

(g) (Deleted by amendment, L. 91, p. 1469, § 3, effective July 1, 1991.)

(h) (Deleted by amendment, L. 2011, (SB 11-091), ch. 207, p. 889, § 9, effective July 1, 2011.)

(i) Bring proceedings in the courts for the enforcement of this article or any regulations made by the board;

(j) Adopt, amend, or repeal rules necessary for the administration and enforcement of this article. The board shall adopt rules to establish a uniform system and schedule of fines that it may impose on licensees for violations of this article or of rules adopted pursuant to this article.

(k) (Deleted by amendment, L. 91, p. 1469, § 3, effective July 1, 1991.)

(l) Issue a cease-and-desist order;

(m) Impose fines against corporations in accordance with section 12-64-123 (2).

(10) The board may, at any time, inspect veterinary premises to assure that they are clean and sanitary.

(11) The powers of the board are granted to enable the board to effectively supervise the practice of veterinary medicine and are to be construed liberally to accomplish this objective.

(12) (Deleted by amendment, L. 91, p. 1469, § 3, effective July 1, 1991.)

(13) The board shall consult with the state physical therapy board created in section 12-41-103.3 concerning rules that the board intends to adopt with regard to physical therapy of animals.



§ 12-64-105.5. Immunity from civil process

Any member of the board, any member of the board's staff, any person acting as a witness or consultant to the board, any witness testifying in a proceeding authorized under this article, and any person who lodges a complaint pursuant to this article shall be immune from liability in any civil action brought against him or her for acts occurring while acting in his or her capacity as board member, staff, consultant, or witness, respectively, if such individual was acting in good faith within the scope of his or her respective capacity, made a reasonable effort to obtain the facts of the matter as to which he or she acted, and acted in the reasonable belief that the action taken by him or her was warranted by the facts. Any person participating in good faith in lodging a complaint or participating in any investigative or administrative proceeding pursuant to this article shall be immune from any civil or criminal liability that may result from such participation.



§ 12-64-106. Status of persons previously licensed

A person holding a valid license to practice veterinary medicine in this state on July 1, 1973, is recognized as a licensed veterinarian and is entitled to retain this status as long as he or she complies with this article and rules adopted pursuant to this article, including compliance with the requirement to renew the license according to the schedule established pursuant to section 12-64-110.



§ 12-64-107. Application for license - qualifications

(1) Any person twenty-one years of age or older desiring a license to practice veterinary medicine in this state shall apply for the license in a manner approved by the board.

(2) (Deleted by amendment, L. 91, p. 1470, 5, effective July 1, 1991.)

(3) In the application for licensure, the applicant shall demonstrate that he or she has:

(a) (I) Graduated from an accredited school of veterinary medicine; or

(II) Graduated from a nonaccredited school of veterinary medicine and received a certificate from a national program approved by the board that assesses educational equivalency of graduates from nonaccredited schools of veterinary medicine; and

(b) Passed an examination approved by the board by rule.

(c) (Deleted by amendment, L. 2011, (SB 11-091), ch. 207, p. 893, § 16, effective July 1, 2011.)

(4) The board may deny a license or may grant a license subject to terms of probation if the board determines that an applicant for a license:

(a) Does not possess the qualifications required by this article;

(b) Has engaged in conduct that constitutes grounds for discipline pursuant to section 12-64-111 (1);

(c) Has been disciplined in another state or jurisdiction with respect to his or her license to practice veterinary medicine in that state or jurisdiction; or

(d) Has not actively practiced veterinary medicine for the two-year period immediately preceding the date of receipt of the application or has not otherwise maintained continued competence, as determined by the board.

(5) If the board denies a license to an applicant or grants a license subject to terms of probation, the applicant may seek review of the board's decision pursuant to section 24-4-104 (9), C.R.S.; except that, by accepting a license that is subject to probationary terms, the applicant waives any remedies available pursuant to section 24-4-104 (9), C.R.S.



§ 12-64-107.5. Academic license

(1) A veterinarian who is employed at a school of veterinary medicine in this state and who practices veterinary medicine in the course of his or her employment responsibilities shall either apply, in a manner approved by the board, for an academic license in accordance with this section or shall otherwise become licensed pursuant to sections 12-64-107 and 12-64-108.

(2) A person who applies for an academic license shall submit proof to the board that he or she:

(a) Graduated from a school of veterinary medicine located in the United States or another country; and

(b) Is employed by an accredited school of veterinary medicine in this state.

(3) An applicant for an academic license shall not be required to comply with the requirements of sections 12-64-107 and 12-64-108.

(4) An academic license shall authorize the licensee to practice veterinary medicine only while engaged in the performance of his or her official duties as a university employee. An academic licensee may not use an academic license to practice veterinary medicine outside of his or her academic responsibilities.

(5) In addition to the requirements of this section, an applicant for an academic license shall complete all procedures for academic licensing established by the board to become licensed.



§ 12-64-108. License by endorsement - rules

The board may issue a license by endorsement to engage in the practice of veterinary medicine in this state to an applicant who has a license in good standing as a veterinarian in another jurisdiction if the applicant presents proof satisfactory to the board that, at the time of application for a Colorado license by endorsement, the applicant possesses credentials and qualifications that are substantially equivalent to the Colorado requirements for licensure set forth in section 12-64-107. The board may specify, by rule, what constitutes substantially equivalent credentials and qualifications.



§ 12-64-110. License renewal

(1) (Deleted by amendment, L. 2004, p. 1859, § 118, effective August 4, 2004.)

(2) All licenses must be renewed or reinstated pursuant to a schedule established by the director of the division of professions and occupations within the department of regulatory agencies pursuant to section 24-34-102 (8), C.R.S. The director of the division of professions and occupations within the department of regulatory agencies may establish renewal fees and delinquency fees for renewal and fees for reinstatement pursuant to section 24-34-105, C.R.S. If a person fails to renew his or her license pursuant to the schedule established by the director of the division of professions and occupations, the license expires. A person whose license expires is subject to the penalties provided in this article or section 24-34-102 (8), C.R.S.

(3) The board, by rule, may waive a licensed veterinarian's renewal fee while he or she is on active duty with any branch of the armed services of the United States. The period during which the renewal fee is waived cannot exceed the longer of three years or the duration of a national emergency.

(4) (a) In order to obtain license renewal, each licensee, except as otherwise provided, must complete a board-approved veterinary continuing educational program of at least thirty-two hours biennially. The courses may be taken at any time during the period since the license was last renewed and before the license is due to be renewed. The licensee shall provide satisfactory proof of the completion of all delinquent continuing education requirements. For good cause, the board may prescribe the type and character of continuing education courses to be taken by any doctor of veterinary medicine in order to comply with the requirements of this article.

(b) The board shall have the authority to excuse licensees, as groups or individuals, from biennially continuing educational requirements for a good and sufficient reason.

(c) The board may employ qualified personnel to aid in the implementation of this section.



§ 12-64-110.5. Inactive license

(1) Upon notice to the board, a person licensed to practice veterinary medicine shall have his or her license transferred to inactive status. If a person whose license is in inactive status wishes to resume the practice of veterinary medicine, he or she shall apply to the board in a form and manner approved by the board and shall demonstrate, to the satisfaction of the board, continued competency to practice veterinary medicine. The board may approve the application and issue a license or may deny the application pursuant to section 12-64-107 (4).

(2) The board may pursue disciplinary proceedings pursuant to section 12-64-111 against a veterinarian whose license is in inactive status pursuant to this section for conduct that violates this article that the person engages in while in inactive status.

(3) (Deleted by amendment, L. 2011, (SB 11-091), ch. 207, p. 895, § 20, effective July 1, 2011.)



§ 12-64-111. Discipline of licensees

(1) Upon receipt of a signed complaint by a complainant or upon its own motion, the board may proceed to a hearing in conformity with section 12-64-112. After a hearing, and by a concurrence of a majority of members, the board may deny a license to an applicant or revoke or suspend the license of, place on probation, or otherwise discipline or fine, a licensed veterinarian for any of the following reasons:

(a) Violation of any of the provisions of this article or any of the rules of the board;

(a.5) Violation of section 12-42.5-118.5 or any rules of the pharmacy board promulgated pursuant to that section;

(b) Fraud, misrepresentation, or deception in attempting to obtain or in obtaining a license;

(c) (Deleted by amendment, L. 2011, (SB 11-091), ch. 207, p. 890, § 10, effective July 1, 2011.)

(d) Fraud, deception, misrepresentation, or dishonest or illegal practices in or connected with the practice of veterinary medicine;

(e) Misrepresentation in the inspection of food for human consumption;

(f) Fraudulent issuance or use of any health certificate, vaccination certificate, test chart, or blank form used in the practice of veterinary medicine to prevent the dissemination of animal disease, transportation of diseased animals, or the sale of inedible products of animal origin for human consumption;

(g) Fraud or dishonesty in the application or reporting of any test for disease in animals;

(h) Failure to keep veterinary premises and equipment in a clean and sanitary condition;

(i) Refusal to permit the board to inspect veterinary premises during business hours;

(j) Use of advertising or solicitation which is false or misleading;

(k) Incompetence, negligence, or other malpractice in the practice of veterinary medicine;

(l) Unprofessional or unethical conduct or engaging in practices in connection with the practice of veterinary medicine that are in violation of generally accepted standards of veterinary practice as defined in this article or prescribed by the rules of the board;

(m) Willful making of any false statement as to any material matter in any oath or affidavit which is required by this article;

(n) (Deleted by amendment, L. 91, p. 1474, § 10, effective July 1, 1991.)

(o) Conviction of a charge of cruelty to animals;

(p) Conviction of a violation of the "Uniform Controlled Substances Act of 2013", article 18 of title 18, C.R.S., the federal "Controlled Substances Act", or the federal "Controlled Substances Import and Export Act", or any of them;

(q) Conviction of a crime in the courts of this state or of a crime in any other state, any territory, or any other country for an offense related to the conduct regulated by this article, regardless of whether the sentence is deferred. For the purposes of this paragraph (q), a plea of guilty or a plea of nolo contendere accepted by the court shall be considered as a conviction.

(r) Conviction upon charges which involve the unlawful practice of veterinary medicine, and, based upon a record of such conviction, without any other testimony, the board may take temporary disciplinary action, even though an appeal for review by a higher court may be pending;

(s) Permitting another to use his or her license for the purpose of treating or offering to treat sick, injured, or afflicted animals;

(t) Practicing veterinary medicine under a false or assumed name, or impersonating another practitioner of a like, similar, or different name;

(u) Maintenance of a professional or business connection with any other person who continues to violate any of the provisions of this article or rules of the board after ten days following receipt of the board's written request for termination of such connection;

(v) Habitual or excessive use or abuse of alcohol beverages, a habit-forming drug, or a controlled substance as defined in section 18-18-102 (5), C.R.S.;

(w) A determination that he or she is mentally incompetent by a court of competent jurisdiction and such court has entered, pursuant to part 3 or part 4 of article 14 of title 15 or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency is of such a degree that he or she is incapable of continuing to practice veterinary medicine;

(x) Engaging in the practice of veterinary medicine while in inactive status or while the person's license is expired;

(y) (Deleted by amendment, L. 2011, (SB 11-091), ch. 207, p. 890, § 10, effective July 1, 2011.)

(z) Failing to report a known violation of any of the provisions of this section;

(aa) Administering, dispensing, distributing, or prescribing any prescription drug other than in the course of a veterinarian-client-patient relationship, except in accordance with section 12-64-104 (2)(b);

(bb) An act or omission which fails to meet generally accepted standards of veterinary practice;

(cc) Practicing or performing services beyond a licensee's scope of competence;

(dd) Engaging in any act prohibited in article 42.5 of this title;

(ee) Failure to respond to a complaint against the licensed veterinarian;

(ff) Failure to provide to the board an updated mailing address and other contact information as required by the board within thirty days after a change in the information;

(gg) Failure to properly supervise a veterinary student or veterinary staff;

(hh) Failure to provide a written prescription to a wholesaler within three business days after issuing an oral prescription order, as required by section 12-42.5-118 (3)(b);

(ii) Failure to comply with terms agreed to under a confidential agreement entered into under section 12-64-126.

(1.5) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, a letter of admonition may be issued and sent, by certified mail, to the licensee.

(b) When a letter of admonition is sent by the board, by certified mail, to a licensee, such licensee shall be advised that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(c) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(1.7) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the licensee that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the licensee.

(2) The record of conviction of a felony in a court of competent jurisdiction shall be sufficient evidence for such disciplinary action to be taken as may be deemed proper by the board. For the purposes of this article, a conviction shall be deemed to be a conviction which has been upheld by the highest appellate court having jurisdiction or a conviction upon which the time for filing an appeal has passed.

(2.5) With respect to denying the issuance of a veterinary license or to taking disciplinary action against a veterinarian, the board may accept as prima facie evidence of grounds for such action any federal or state action taken against a veterinarian from another jurisdiction if the violation which prompted the disciplinary action in such jurisdiction would constitute grounds for disciplinary action under this section.

(3) Repealed.

(4) In addition to any other penalty that may be imposed pursuant to this section, any person violating any provision of this article or any rules promulgated pursuant to this article may be fined not less than one hundred dollars nor more than one thousand dollars for any such violation. Any moneys collected pursuant to this subsection (4) shall be transmitted to the state treasurer, who shall credit the moneys to the general fund.

(5) When a complaint or an investigation discloses an instance of misconduct that, in the opinion of the board, warrants formal action, the complaint shall not be resolved by a deferred settlement, action, judgment, or prosecution.

(6) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person or on the board's own motion, that a licensed veterinarian is acting in a manner that is an imminent threat to the health and safety of the public, or a person is acting or has acted without the required license, the board may issue an order to cease and desist such activity. The order must set forth the statutes and rules alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all unlawful acts or unlicensed practices immediately cease.

(b) Within ten days after service of the order to cease and desist pursuant to paragraph (a) of this subsection (6), the respondent may request a hearing on the question of whether acts or practices in violation of this article have occurred. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(7) (a) If it appears to the board, based upon credible evidence as presented in a written complaint by any person or on the board's own motion, that a person has violated any other portion of this article, in addition to any specific powers granted pursuant to this article, the board may issue to the person an order to show cause why the board should not issue a final order directing the person to cease and desist from the unlawful act or unlicensed practice.

(b) A person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (7) shall be promptly notified by the board of the issuance of the order, along with a copy of the order, the factual and legal basis for the order, and the date set by the board for a hearing on the order. Such notice may be served by personal service, by first-class United States mail, postage prepaid, or as may be practicable upon any person against whom such order is issued. Personal service or mailing of an order or document pursuant to this subsection (7) shall constitute notice thereof to the person.

(c) (I) The hearing on an order to show cause shall be commenced no sooner than ten and no later than forty-five calendar days after the date of transmission or service of the notification by the board as provided in paragraph (b) of this subsection (7). The hearing may be continued by agreement of all parties based upon the complexity of the matter, number of parties to the matter, and legal issues presented in the matter, but in no event shall the hearing commence later than sixty calendar days after the date of transmission or service of the notification.

(II) If a person against whom an order to show cause has been issued pursuant to paragraph (a) of this subsection (7) does not appear at the hearing, the board may present evidence that notification was properly sent or served upon such person pursuant to paragraph (b) of this subsection (7) and such other evidence related to the matter as the board deems appropriate. The board shall issue the order within ten days after the board's determination related to reasonable attempts to notify the respondent, and the order shall become final as to that person by operation of law. Such hearing shall be conducted pursuant to sections 24-4-104 and 24-4-105, C.R.S.

(III) If the board reasonably finds that the person against whom the order to show cause was issued is acting or has acted without the required license, or has or is about to engage in acts or practices constituting violations of this article, a final cease-and-desist order may be issued, directing such person to cease and desist from further unlawful acts or unlicensed practices.

(IV) The board shall provide notice, in the manner set forth in paragraph (b) of this subsection (7), of the final cease-and-desist order within ten calendar days after the hearing conducted pursuant to this paragraph (c) to each person against whom the final order has been issued. The final order issued pursuant to subparagraph (III) of this paragraph (c) shall be effective when issued and shall be a final order for purposes of judicial review.

(8) If it appears to the board, based upon credible evidence presented to the board, that a person has engaged in or is about to engage in any unlicensed act or practice, any act or practice constituting a violation of this article, any rule promulgated pursuant to this article, any order issued pursuant to this article, or any act or practice constituting grounds for administrative sanction pursuant to this article, the board may enter into a stipulation with such person.

(9) If any person fails to comply with a final cease-and-desist order or a stipulation, the board may request the attorney general or the district attorney for the judicial district in which the alleged violation exists to bring, and if so requested such attorney shall bring, suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of the final order.

(10) A person aggrieved by the final cease-and-desist order may seek judicial review of the board's determination or of the board's final order in a court of competent jurisdiction.

(11) The board may suspend the license of a veterinarian who fails to comply with an order of the board issued in accordance with this section. The board may impose the license suspension until the licensee complies with the board's order.



§ 12-64-112. Hearing procedure

(1) Repealed.

(2) Hearings shall be conducted in conformity with sections 24-4-105 and 24-4-106, C.R.S. The court of appeals shall have initial jurisdiction to review all final agency actions and orders pursuant to section 24-4-106 (11), C.R.S.



§ 12-64-113. Revocation

Any person whose license is revoked is ineligible to apply for a license under this article for at least two years after the date of revocation of the license. The board shall treat a subsequent application for licensure from a person whose license was revoked as an application for a new license under this article.



§ 12-64-114. Unauthorized practice - penalties

(1) No person who practices veterinary medicine without a currently valid license may receive any compensation for services so rendered.

(2) Any person who practices or offers or attempts to practice veterinary medicine without an active license issued under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., for the first offense, and for the second or any subsequent offense, the person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(3) The board or a citizen of this state may bring an action to enjoin a person from practicing veterinary medicine without a currently valid license. If the court finds that the person is violating, or is threatening to violate, this article, it may enter an injunction restraining him or her from such unlawful acts.

(4) The successful maintenance of an action based on any one of the remedies set forth in this section shall in no way prejudice the prosecution of an action based on any other of the remedies.



§ 12-64-115. Abandonment of animals

(1) An animal placed in the custody of a licensed veterinarian for treatment, boarding, or other care that is unclaimed by its owner or his or her agent for more than ten days after written notice, by certified mail, return receipt requested, is given to the addressee at his or her last-known address is deemed to be abandoned and may be turned over to the nearest humane society or animal shelter or disposed of in a manner deemed appropriate by the custodian.

(2) The giving of notice to the owner, or the agent of the owner, of such animal by the licensed veterinarian, as provided in subsection (1) of this section, shall relieve the licensed veterinarian and any custodian to whom such animal may be given of any further liability for disposal. Such procedure by the licensed veterinarian shall not constitute grounds for disciplining procedure under this article.

(3) For the purpose of this article, the term "abandoned" means to forsake entirely, or to neglect or refuse to provide or perform the legal obligations for care and support of an animal by its owner, or his or her agent. Abandonment constitutes the relinquishment of all rights and claims by the owner to the animal.



§ 12-64-116. Veterinary students

(1) All duties performed by a veterinary student must be under the direct supervision of a licensed veterinarian. If the student does not conform to the following requirements, the licensed veterinarian is in violation of this article. A veterinary student may:

(a) Administer drugs only under the direct supervision of a licensed veterinarian; and

(b) Perform surgery, only if he or she is competent and has the necessary training and experience, under the direct supervision of a licensed veterinarian.

(c) and (d) (Deleted by amendment, L. 2011, (SB 11-091), ch. 207, p. 897, § 23, effective July 1, 2011.)

(2) It is unlawful for a veterinary student to participate in the operation of a branch office, clinic, or allied establishment unless the veterinary student is under the direct supervision of a licensed veterinarian.



§ 12-64-118. Emergency care or treatment

A licensed veterinarian who in good faith administers emergency care or treatment, or euthanasia for humane reasons, to an animal, without compensation, either voluntarily or at the request of a state or local governmental officer or employee, is not liable for civil damages for good-faith acts in the administration of such care or treatment. This immunity does not apply in the event of a wanton or reckless disregard of the rights of the owner of the animal.



§ 12-64-119. Review of board of veterinary medicine - repeal of article

This article is repealed, effective September 1, 2022. Prior to such repeal the state board of veterinary medicine shall be reviewed as provided for in section 24-34-104, C.R.S.



§ 12-64-120. Veterinary records in custody of animal care providers - definition - rules

(1) As used in this section, unless the context otherwise requires, "animal care provider" means any veterinary practice or veterinary hospital, including the veterinary teaching hospital at Colorado state university, that provides veterinary care or treatment to animals.

(2) Animal care providers shall make available the veterinary records in their custody as follows:

(a) The owner of an animal or the owner's designated representative shall have reasonable access to such animal's records for inspection;

(b) The owner or the owner's designated representative may obtain a summary of such animal's records upon request, following termination of care or treatment; and

(c) Copies of veterinary records, including digital records, digital images, diagnostic quality X rays, CT SCANs, MRIs, or other films, shall be furnished to:

(I) The owner or the owner's designated representative upon payment of reasonable costs; and

(II) Local law enforcement authorities and the bureau of animal protection in the department of agriculture in connection with an investigation of animal cruelty pursuant to section 18-9-202, C.R.S., or animal fighting pursuant to section 18-9-204, C.R.S.

(3) (a) Records concerning an animal's care are available to the public unless a veterinary-patient-client privilege exists with respect to such animal, as provided in section 24-72-204 (3)(a)(XIV), C.R.S.

(b) All practicing veterinarians in this state shall maintain accurate records for every new or existing veterinarian-client-patient relationship as defined in section 12-64-103 (15.5). In the animal patient records, the licensed veterinarian shall justify and describe the assessment, diagnosis, and treatment administered or prescribed and all medications and dosages prescribed in a legible, written, printed, or electronically prepared document that is unalterable. The licensed veterinarian shall prepare the records in a manner that allows any subsequent evaluation of the same animal patient record to yield comprehensive medical, patient, and veterinarian identifying information. Licensed veterinarians shall maintain animal patient records for a minimum of three years after the animal patient's last medical examination.

(c) The board shall promulgate rules including, but not limited to, criteria by which animal patient records may be adapted in the case of herds, flocks, litters, large volume, or specialty veterinary practices and identify exceptions to paragraph (a) of this subsection (3), if necessary, for veterinarians rendering emergency care or treatment.



§ 12-64-121. Reporting requirements - immunity for reporting - veterinary-patient-client privilege inapplicable

(1) A licensed veterinarian who, during the course of attending or treating an animal, has reasonable cause to know or suspect that the animal has been subjected to cruelty in violation of section 18-9-202, C.R.S., or subjected to animal fighting in violation of section 18-9-204, C.R.S., shall report or cause a report to be made of the animal cruelty or animal fighting to a local law enforcement agency or the bureau of animal protection.

(2) A licensed veterinarian shall not knowingly make a false report of animal cruelty or animal fighting to a local law enforcement agency or to the bureau of animal protection.

(3) A licensed veterinarian who willfully violates the provisions of subsection (1) or (2) of this section commits a class 1 petty offense, punishable as provided in section 18-1.3-503, C.R.S.

(4) A licensed veterinarian who in good faith reports a suspected incident of animal cruelty or animal fighting to the proper authorities in accordance with subsection (1) of this section shall be immune from liability in any civil or criminal action brought against the veterinarian for reporting the incident. In any civil or criminal proceeding in which the liability of a veterinarian for reporting an incident described in subsection (1) of this section is at issue, the good faith of the veterinarian shall be presumed.

(5) The veterinary-patient-client privilege described in section 24-72-204 (3)(a)(XIV), C.R.S., may not be asserted for the purpose of excluding or refusing evidence or testimony in a prosecution for an act of animal cruelty under section 18-9-202, C.R.S., or for an act of animal fighting under section 18-9-204, C.R.S.



§ 12-64-122. Corporate structure for the practice of veterinary medicine - definitions

(1) A licensed veterinarian shall not practice veterinary medicine in or through a corporation except in accordance with this section.

(2) One or more persons may form or own shares in a corporation for the practice of veterinary medicine if the corporation is organized and operated in accordance with this section. A corporation formed pursuant to this section may exercise the powers and privileges conferred upon corporations by the laws of Colorado.

(3) The practice of veterinary medicine by a corporation pursuant to this section must be performed by or under the supervision of a licensed veterinarian. Lay directors, officers, and shareholders of the corporation shall not exercise any authority whatsoever over the independent medical judgment of licensed veterinarians performing or supervising the practice of veterinary medicine by or on behalf of the corporation.

(4) The corporation shall not engage in any act or omission that, if engaged in by a licensed veterinarian employed by the corporation, would violate section 12-64-111 (1). A violation of section 12-64-111 (1) is grounds for the board to discipline a licensee pursuant to section 12-64-111.

(5) Nothing in this section diminishes or changes the obligation of each licensed veterinarian employed by the corporation to conduct his or her practice so as not to violate section 12-64-111 (1). A licensed veterinarian who, by act or omission, causes the corporation to act or fail to act in a way that violates section 12-64-111 (1) or any provision of this section is personally responsible for such act or omission and is subject to discipline for the act or omission.

(6) Nothing in this section modifies the veterinarian-patient-client privilege specified in section 24-72-204 (3)(a)(XIV), C.R.S.

(7) As used in this section, unless the context otherwise requires:

(a) "Corporation" means a domestic entity, as defined in section 7-90-102 (13), C.R.S., a foreign entity, as defined in section 7-90-102 (23), C.R.S., registered to do business in Colorado, or a sole proprietorship.

(b) "Director" and "officer" of a corporation includes a member and a manager of a limited liability company and a partner in a registered limited liability partnership.

(c) "Shareholder" includes a member of a limited liability company and a partner in a registered limited liability partnership.



§ 12-64-123. Veterinary premises - licensed veterinarian responsible for veterinary medical decisions

(1) At all times when a patient is present on a veterinary premises, a licensed veterinarian must be designated as responsible for the veterinary medical decisions and care provided to the patient.

(2) At all times when a patient is present on a veterinary premises, a licensed veterinarian must be designated as responsible for the premises. The board may fine a corporation organized and operated in accordance with section 12-64-122 that owns or operates a veterinary premises up to one thousand dollars per day for each day the corporation fails to have a licensed veterinarian designated as responsible for the veterinary premises.



§ 12-64-124. Veterinarian peer health assistance program - fees - administration - rules

(1) (a) On and after July 1, 2011, as a condition of licensure and renewal in this state, every veterinarian applying for a new license or to renew his or her license shall pay to the board, for use by the administering entity selected by the board pursuant to this subsection (1), an amount not to exceed forty dollars per year, which maximum amount may be adjusted on January 1, 2012, and annually thereafter by the board to reflect changes in the United States bureau of statistics consumer price index for the Denver-Boulder consolidated metropolitan statistical area for all urban consumers or goods, or its successor index. The board shall forward the fee to the chosen administering entity for use in supporting designated providers selected by the board to provide assistance to veterinarians needing help in dealing with physical, emotional, or psychological conditions that may be detrimental to their ability to practice veterinary medicine.

(b) The board shall select one or more peer health assistance programs as designated providers. To be eligible for designation by the board, a peer health assistance program must:

(I) Provide for the education of veterinarians with respect to the recognition and prevention of physical, emotional, and psychological conditions and provide for intervention when necessary or under circumstances established by the board by rule;

(II) Offer assistance to a veterinarian in identifying physical, emotional, or psychological conditions;

(III) Evaluate the extent of physical, emotional, or psychological conditions and refer the veterinarian for appropriate treatment;

(IV) Monitor the status of a veterinarian who has been referred for treatment;

(V) Provide counseling and support for the veterinarian and for the family of any veterinarian referred for treatment;

(VI) Agree to receive referrals from the board; and

(VII) Agree to make its services available to all licensed Colorado veterinarians.

(c) The board may select an entity to administer the veterinarian peer health assistance program. An administering entity must be a nonprofit private foundation that is qualified under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, and that is dedicated to providing support for charitable, benevolent, educational, and scientific purposes that are related to veterinary medicine, veterinary medical education, veterinary medical research and science, and other veterinary medical charitable purposes.

(d) The administering entity shall:

(I) Distribute the moneys collected by the board, less expenses, to the designated provider, as directed by the board;

(II) Provide an annual accounting to the board of all amounts collected, expenses incurred, and amounts disbursed; and

(III) Post a surety performance bond in an amount specified by the board to secure performance under the requirements of this section. The administering entity may recover the actual administrative costs incurred in performing its duties under this section in an amount not to exceed ten percent of the total amount collected.

(e) The board shall collect the required annual payments payable to the administering entity for the benefit of the administering entity and shall transfer all such payments to the administering entity. All required annual payments collected or due to the board for each fiscal year are custodial funds that are not subject to appropriation by the general assembly, and the distribution of payments to the administering entity or expenditure of the payments by the administering entity does not constitute state fiscal year spending for purposes of section 20 of article X of the state constitution.

(2) (a) Upon receipt of a signed complaint by a complainant, the board may require any veterinarian to participate in a peer health assistance program and to enter into a stipulation with the board pursuant to section 12-64-111 (8) before participating in the program. The agreement must contain specific requirements and goals to be met by the participant, including the conditions under which the program will be successfully completed or terminated, and a provision that a failure to comply with the requirements and goals are to be promptly reported to the board and that such failure will result in disciplinary action by the board.

(b) Notwithstanding sections 12-64-111 and 24-4-104, C.R.S., the board may immediately suspend the license of any veterinarian who is referred to a peer health assistance program by the board and who fails to attend or to complete the program. If the veterinarian objects to the suspension, he or she may submit a written request to the board for a formal hearing on the suspension within ten days after receiving notice of the suspension, and the board shall grant the request. In the hearing, the veterinarian bears the burden of proving that his or her license should not be suspended.

(c) Any veterinarian who self-refers and is accepted into a peer health assistance program shall affirm that, to the best of his or her knowledge, information, and belief, he or she knows of no instance in which he or she has violated this article or the rules of the board, except in those instances affected by the veterinarian's physical, emotional, or psychological conditions.

(3) Nothing in this section creates any liability on the board or the state of Colorado for the actions of the board in making grants to peer health assistance programs, and no civil action may be brought or maintained against the board or the state for an injury alleged to have been the result of the activities of any state-funded peer health assistance program or the result of an act or omission of a veterinarian participating in or referred by a state-funded peer health assistance program. However, the state remains liable under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., if an injury alleged to have been the result of an act or omission of a veterinarian participating in or referred by a state-funded peer health assistance program occurred while such veterinarian was performing duties as an employee of the state.

(4) The board may promulgate rules necessary to implement this section.



§ 12-64-125. Mental health and substance use disorder evaluations of licensees

(1) (a) (I) If, upon receipt of a signed complaint by a complainant, the board has reasonable cause to believe that a licensed veterinarian is unable to practice veterinary medicine with reasonable skill and safety to patients or clients due to a behavioral, mental health, or substance use disorder, the board may require in writing that the licensed veterinarian submit to an examination to evaluate:

(A) The existence and extent of the behavioral, mental health, or substance use disorder; and

(B) Any impact the behavioral, mental health, or substance use disorder has on the licensed veterinarian's ability to practice veterinary medicine with reasonable skill and safety to patients and clients.

(II) A qualified professional employed by or contracting with a veterinarian peer health assistance program that the board has selected as a designated provider under section 12-64-124 shall conduct an examination required by subparagraph (I) of this paragraph (a).

(b) If a licensed veterinarian fails to submit to an examination required under paragraph (a) of this subsection (1), the board may suspend the licensed veterinarian's license to practice veterinary medicine until the licensed veterinarian submits to the examination; however, if the licensed veterinarian demonstrates to the satisfaction of the board that his or her failure to submit to the examination is due to circumstances beyond his or her control, the board shall not suspend the licensed veterinarian's license.

(2) Every person licensed to practice veterinary medicine in this state is deemed, by practicing or applying for a renewal of the person's license, to have:

(a) Given his or her consent to submit to an examination that the board may require under subsection (1) of this section; and

(b) Waived an objection to the admissibility of the examining professional's testimony or examination reports at a board hearing on grounds that the testimony or reports are privileged communications.

(3) (a) A person shall not use the results of an examination ordered under subsection (1) of this section as evidence in any proceeding other than a proceeding before the board.

(b) Except as provided in paragraph (a) of this subsection (3), any examination results, the fact that the examination was administered, and the complaint that prompted the examination shall be kept confidential. They are not public records and are not available to the public.



§ 12-64-126. Confidential agreements to limit practice - violation grounds for discipline

(1) (a) If the board determines that a licensed veterinarian who submitted to an examination under section 12-64-125 is able to render limited services with reasonable skill and safety to patients and clients, the board may enter into a confidential agreement with the licensed veterinarian in which the licensed veterinarian agrees to limit his or her practice based on the restrictions imposed by the illness, condition, or disorder, as determined by the board.

(b) As part of the agreement, the licensed veterinarian is subject to periodic reevaluations or monitoring, as determined appropriate by the board.

(c) The parties may modify or dissolve the agreement as necessary based on the results of a reevaluation or monitoring.

(2) By entering into an agreement with the board under this section to limit his or her practice, a licensed veterinarian is not engaging in conduct that is grounds for discipline under section 12-64-111. The agreement does not constitute a restriction or discipline by the board; however, if the licensed veterinarian fails to comply with the terms of an agreement entered into under this section, the failure constitutes grounds for disciplinary action under section 12-64-111 (1)(ii), and the licensed veterinarian is subject to discipline under section 12-64-111.

(3) This section does not apply to a licensed veterinarian subject to discipline for habitual or excessive use or abuse of alcohol beverages, a habit-forming drug, or a controlled substance as defined in section 18-18-102 (5), C.R.S.






Article 65 - Hearing Aid Dealers



Article 66 - Wholesale Sales Representatives



Article 70 - Inactive License Status Authorized

§ 12-70-101. Inactive license - rights and responsibilities

(1) Persons licensed (which for purposes of this article shall include persons referred to as certified) to practice any profession or occupation under this title for which postgraduate study or attendance at educational institutions is required in order to obtain renewal of such licenses may have their names transferred to an inactive licensees category under this section. Every board authorized under this title to issue licenses shall maintain a list of inactive licensees, and upon written notice to such board, any such licensee shall not be required to comply with any postgraduate educational requirements so long as such licensee remains inactive in the profession or occupation. Each such inactive licensee shall continue to meet the normal registration requirements imposed upon his profession or occupation.

(2) Such inactive status shall be noted on the face of any license issued while the licensee remains inactive. Should such person wish to resume the practice of his profession or occupation after being placed on an inactive list, he shall file a proper application therefor, pay the registration renewal fee, and meet any postgraduate study or in-service requirements which the governing board may determine to be applicable to such resumption of practice.

(3) Engaging in the practice of a profession or occupation while on inactive status pursuant to this article may be grounds for revocation.



§ 12-70-102. Active military personnel - exemptions from licensing requirements

Each board or division, except the division of real estate, that regulates persons licensed, certified, or registered pursuant to this title shall exempt licensed, certified, or registered military personnel who have been called to federally funded active duty for more than one hundred twenty days for the purpose of serving in a war, emergency, or contingency from the payment of any professional or occupational license, certification, or registration fees, including renewal fees, and from any continuing education or professional competency requirements pursuant to this title for a renewal cycle that falls within the period of service or within the six months following the completion of service in the war, emergency, or contingency.






Article 71 - Regulation of Military Individuals and Spouses

§ 12-71-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agency" means an agency of the state that regulates a profession or occupation under this title.

(2) "Authority to practice" or "authorized to practice" means the holding of a currently valid license to practice in a profession or occupation or a currently valid certification or registration necessary to practice in a profession or occupation if the person is licensed, certified, or registered under this title or a substantially similar law in another state.

(3) "Military spouse" means the spouse of a person who is actively serving in the United States armed forces and who is stationed in Colorado in accordance with military orders.



§ 12-71-102. Authority to practice - reciprocity

(1) Notwithstanding any other article of this title, a person need not obtain authority to practice an occupation or profession under this title during the person's first year of residence in Colorado if:

(a) The person is a military spouse who is authorized to practice that occupation or profession in another state;

(b) Other than the person's lack of licensure, registration, or certification in Colorado, there is no basis to disqualify the person under this title; and

(c) The person consents, as a condition of practicing in Colorado, to be subject to the jurisdiction and disciplinary authority of the appropriate agency.

(2) This section does not prevent an agency from entering into a reciprocity agreement with the regulating authority of another state or jurisdiction if otherwise authorized by law.

(3) This section does not apply to authority to practice under article 25, 28, 36, 40, or 61 of this title.



§ 12-71-103. Notice

(1) Agency. If a person who is practicing in Colorado under section 12-71-102 applies for authority to continue to practice after the first year under another article of this title, the applicant shall notify the agency receiving the application of the following:

(a) The applicant is currently practicing in Colorado under this article;

(b) The date the applicant began practicing in Colorado; and

(c) The name and contact information of any person employing the applicant to practice in Colorado.

(2) Employer. If an agency denies the application for authority to practice under this title, the agency shall notify the employer that the person was denied authority to continue to practice under this title.



§ 12-71-104. Continuing education - regulated service members - rules

(1) An agency may accept, from a person with authority to practice, continuing education, training, or service completed as a member of the armed forces or reserves of the United States, the National Guard of any state, the military reserves of any state, or the naval militia of any state toward the educational qualifications to renew the person's authority to practice.

(2) An agency may promulgate rules establishing educational standards and procedures necessary to implement this section.



§ 12-71-105. Rules

The director of the division of professions and occupations may promulgate rules reasonably necessary to implement this article.












Title 13 - Courts and Court Procedure

Courts of Record

Article 1 - General Provisions

Part 1 - Administrative Provisions

§ 13-1-101. Clerks shall keep record books

The clerks of the courts of record in this state shall keep in their respective offices suitable books for indexing the records of their said offices, one to be known as the direct index and one as the inverse index.



§ 13-1-102. Entries in records

In said indexes, the clerks shall properly enter the title of each cause or matter instituted in said courts and the case number references to the various orders, rulings, judgments, papers, and other proceedings of the court in such cause or matter. Any case number reference may be to a file jacket, page in a record book, microfilm record, or computer record.



§ 13-1-103. Lost or destroyed records

When the record of any judgment, or decree, or other proceeding of any judicial court of this state, or any part of the record of any judicial proceeding has been lost or destroyed, any party or person interested therein, on application by complaint in writing under oath to such court and on showing to the satisfaction of such court that the same has been lost or destroyed without fault or negligence of the party or person making such application, may obtain an order from such court authorizing the defect to be supplied by a duly certified copy of the original record, where the same can be obtained, which certificate shall thereafter have the same effect as the original record would have had in all respects.



§ 13-1-104. Application for new order or record

When the loss or destruction of any record or part thereof has happened, and such defects cannot be supplied as provided in section 13-1-103, any party or person interested therein may make a written application to the court to which such record belonged, verified by affidavit, showing the loss or destruction thereof, and that certified copies thereof cannot be obtained by the party or person making such application, and the substance of the record so lost or destroyed, and that the loss or destruction occurred without the fault or negligence of the party or person making such application, and that the loss or destruction of the record, unless supplied, will or may result in damage to the party or person making such application. The court shall cause said application to be entered of record in said court, and due notice of said application shall be given by personal service of summons or by publication as in other cases; except that, in cases in which publication is required, the court may direct by order, to be entered of record, the form of the notice, and designate the newspaper in which the same shall be published. If, upon such hearing, said court is satisfied that the statements contained in said application are true, the court shall make an order embracing the substance and effect of the lost or destroyed record, which order shall be entered of record in said court and have the same effect which the original record would have had if the same had not been lost or destroyed insofar as concerns the party or person making such application and the persons who had been notified, as provided for in this section. The record in all cases where the proceeding was in rem and no personal service was had may be supplied upon like notice, as nearly as may be, as in the original proceeding.



§ 13-1-105. Procedure where probate records destroyed

In case of the destruction by fire or otherwise of the records, or a part thereof, of any court having probate jurisdiction, the court may proceed, upon its own motion or upon the application in writing of any party in interest, to restore the records, papers, and proceedings of the court relating to the estate of deceased persons, including recorded wills and wills probated or filed for probate in said court. The power of restoration granted in this section shall also extend to the records, papers, proceedings, and documents of any previous court of probate which are or should be in the custody of a probate or district court. For the purpose of restoring said records, wills, papers, or proceedings, or any part thereof, the court may cause citations to be issued to all parties to be designated by it and may compel the attendance in court of any witness whose testimony may be necessary to establish any such record, or part thereof, and the production of any and all written and documentary evidence which it deems necessary in determining the true import and effect of the original record, will, paper, or other document belonging to the files of the court, and may make such orders and decrees establishing such original record, will, paper, document, or proceeding, or the substance thereof, as to it seems just and proper. The court may make all such rules and regulations governing the proceedings for the restoration of the record, will, paper, document, and proceeding pertaining to the court as in its judgment will best secure the rights and protect the interests of all parties concerned.



§ 13-1-106. Certified copy of record in supreme court or court of appeals

In all causes which have been removed to the supreme court of this state or to the court of appeals, a duly certified copy of the record of such cause remaining in the supreme court or the court of appeals may be filed in the court from which said cause was removed, on motion of any party or person claiming to be interested therein, and the copy so filed shall have the same effect as the original record would have had if the same had not been lost or destroyed.



§ 13-1-107. Costs of replacement

The person making the application for the restoration of records shall pay all the costs thereof.



§ 13-1-108. Judge may order adjournment

When in the opinion of the judge of any district or county court it is unnecessary or inadvisable to hold or convene any term of court fixed by statute, he may by an order in writing signed by him and filed with the clerk of such court adjourn the same sine die, or to a day certain, and the judges of said courts respectively have power to adjourn said courts, from time to time as may seem advisable, by written order signed and filed with the clerk of the court which may be so adjourned.



§ 13-1-109. Court may appoint trustee

In all actions in any court of record of this state wherein any defendant is not found within the jurisdiction of the court and constructive service alone is had, and which is brought for the enforcement of an express, implied, or resulting trust, or for the removal of cloud from title to real estate, or for specific performance, or for the establishment of a lost or destroyed deed, conveyance, or instrument in writing, or for the establishment and proof of any conveyance, deed, or instrument in writing not properly proved and acknowledged, or in any other proceeding in rem, or affecting only specific property, where, according to the usual practice in courts of chancery, the court, if the defendant had been personally served, might direct or decree any act to be done or performed by the defendant in favor of plaintiff, the court may appoint a trustee for such defendant to do and perform in the place and stead of and for such defendant the acts required by the decree rendered in any such cause. Any act lawfully done by such trustee, under and in pursuance of any such decree, shall be as binding and effectual for all purposes as if done and performed by the defendant in pursuance of such decree.



§ 13-1-110. Appeal bond defective or insufficient

If, at any time pending an appeal in any action, suit, or other proceeding, it appears to the appellate court that the appeal bond or undertaking is defective or insufficient or that any surety thereon has died, or has removed or is about to remove from this state, or has become or is likely to become insolvent, such appellate court shall order another appeal bond or undertaking, or such other and further security as to the appellate court seems proper, if the appellant or his attorney of record has been served with at least twenty-four hours' written notice of an application of the appellee for such order. If the appellant fails to comply with said order within ten days after the making of the same, the appeal shall be dismissed.



§ 13-1-111. Courts of record

(1) Each of the following courts shall have a seal and shall be a court of record:

(a) The supreme court;

(b) The district courts;

(c) The county courts;

(d) The juvenile court in the city and county of Denver;

(e) The probate court in the city and county of Denver;

(f) Any court established by law and expressly denominated a court of record;

(g) Repealed.

(h) The court of appeals.



§ 13-1-112. Clerk to keep seal

The clerk of each court of record shall keep the seal thereof.



§ 13-1-113. Seal - how attached

(1) A seal of a court or public officer, when required on any writ, process, or proceeding or to authenticate a copy of any record or document, may be impressed with wax, wafer, or any other substance and then attached to the writ, process, or proceeding or to the copy of the record or document, or it may be impressed on the paper alone or electronically attached to or logically associated with an electronic record or document. When jury summonses, subpoenas, or subpoenas duces tecum are prepared by means of mechanical reproduction, the seal of the summoning court may be printed thereon instead of being impressed.

(2) A seal may also consist of a rubber stamp with a facsimile affixed thereon of the seal required to be used and may be placed or stamped upon the document requiring the seal with indelible ink.



§ 13-1-114. Powers of court

(1) Every court has power:

(a) To preserve and enforce order in its immediate presence;

(b) To enforce order in the proceedings before it or before a person empowered to conduct a judicial investigation under its authority;

(c) To compel obedience to its lawful judgments, orders, and process and to the lawful orders of its judge out of court in action or proceeding pending therein;

(d) To control, in furtherance of justice, the conduct of its ministerial officers.

(2) Any judge of any court, when he reasonably believes that there is a risk of violence in the court, shall immediately advise the law enforcement agency designated to provide security for the court, and the law enforcement agency shall determine and provide appropriate security measures consistent with the degree of risk present. For the purpose of this subsection (2), a district or county judge shall have the assistance of the county sheriff, and a municipal judge shall have the assistance of the municipal police department. The court shall have discretion to assess all or part of the expense incurred in implementing such security measures as costs to be paid by the party or parties or other person or persons determined by the court to have necessitated such security measures.

(3) Any county sheriff or municipal peace officer providing security for persons involved in judicial proceedings in courts pursuant to subsection (2) of this section shall be immune from civil liability for damages except for gross negligence or reckless, wanton, or intentional misconduct.



§ 13-1-115. Courts may issue proper writs

The courts have power to issue all writs necessary and proper to the complete exercise of the power conferred on them by the constitution and laws of this state. The district courts have authority in ne exeat proceedings according to the usual practice in such cases in courts of chancery.



§ 13-1-116. Courts sit at county seat

Every court of record shall sit at the county seat of the county in which it is held, except as may be otherwise provided by law.



§ 13-1-117. Juridical days

The courts of justice may be held and judicial business may be transacted on any day except as provided in section 13-1-118.



§ 13-1-118. Judicial holidays

(1) No court shall be opened nor shall any judicial business be transacted on Sunday or any legal holiday except for the following purposes:

(a) To give, upon their request, instruction to a jury then deliberating on their verdict;

(b) To receive a verdict or discharge a jury;

(c) For the exercise of the powers of a judge in a criminal action or in a proceeding of a criminal nature;

(d) When it appears by the affidavit of the plaintiff, or someone in his behalf, in cases for the recovery of specific personal property, that the defendant is about to conceal, dispose of, or remove such property out of the jurisdiction of the court, an order for taking possession of the same may be issued and the writ or process executed on any day;

(e) When an application for writ of attachment is made, if it shall appear by the affidavit of the plaintiff, or someone in his behalf, that the defendant is about to dispose of, conceal, or remove property subject to execution or attachment out of the jurisdiction of the court, a writ of attachment may be issued and executed on any day.

(2) When the day fixed for the opening of a court falls on any of the days mentioned in this section, the court shall stand adjourned until the next succeeding day.



§ 13-1-119. Judgment record and register of actions open for inspection

The judgment record and register of actions shall be open at all times during office hours for the inspection of the public without charge, and it is the duty of the clerk to arrange the several records kept by him in such manner as to facilitate their inspection. In addition to paper records, such information may also be presented on microfilm or computer terminal.



§ 13-1-119.5. Electronic access to name index and register of actions

(1) Statewide electronic read-only access to the name index and register of actions of public case types must be made available to the following agencies or attorneys appointed by the court:

(a) County departments as defined in section 19-1-103 (32), C.R.S., and attorneys who represent the county departments as county attorneys, as defined in section 19-1-103 (31.5), C.R.S., as it relates to the attorneys' work representing the county;

(b) The office of the state public defender, created in section 21-1-101, C.R.S.;

(c) Guardians ad litem under contract with the office of the child's representative, created in section 13-91-104, or authorized by the office of the child's representative to act as a guardian ad litem, as it relates to a case in which they are appointed by the court;

(d) Attorneys under contract with the office of the alternate defense counsel, created in section 21-2-101, C.R.S., as it relates to a case in which they are appointed by the court;

(e) A respondent parent's counsel under contract with the office of the respondent parents' counsel, created in section 13-92-103, or authorized by the office of the respondent parents' counsel to act as a respondent parent's counsel, as it relates to a case in which they are appointed by the court;

(f) Criminal justice agencies as described in section 24-72-302 (3); and

(g) A licensed attorney working with a nonprofit association pursuant to the provisions of section 19-1-304 (7)(f).

(2) The supreme court may adopt rules regarding access to the name index and register of actions, including rules identifying confidential information maintained in the system and state requirements for using the confidential information. All agencies with access pursuant to subsection (1) of this section shall ensure that individuals who use the system receive training on appropriate usage and confidentiality of register of action information. Additionally, the state court administrator may monitor the use of the system and information through audits and the review of ad hoc queries or reports.



§ 13-1-120. Proceedings in English - abbreviations

Every written proceeding in a court of justice in this state, or before a judicial officer, shall be in the English language, but such abbreviations as are now commonly used in that language may be used, and numbers expressed by figures or numerals in the customary manner.



§ 13-1-121. Action not affected by vacancy

No action or proceeding in a court of justice in this state shall be affected by a vacancy in the office of any of the judges, or by failure of a term thereof.



§ 13-1-122. When judge shall not act unless by consent

A judge shall not act as such in any of the following cases: In an action or proceeding to which he is a party, or in which he is interested; when he is related to either party by consanguinity or affinity in the third degree; or when he has been attorney or counsel for either party in the action or proceeding, unless by consent of all parties to the action.



§ 13-1-123. Transfer of civil actions

When in any civil action pending in any court of record, whether filed as a special statutory proceeding, or otherwise, if for any reason the proceedings could be more expeditiously continued in another county, with the express consent of all parties, the court may order the cause transferred to any other county wherein the court finds the proceedings could be more expeditiously continued. No additional docket fee shall be required. Upon such a transfer being ordered, the clerk shall transfer all files, books, and records of the cause, or, if that is not practicable, he shall make, at the expense of the parties, and send to the clerk of the court to which the cause is transferred a certified copy of all records in the cause which are necessary for the continuation of the proceedings in the court to which such cause is transferred, and the cause shall continue in the court to which it is transferred with the same effect and force as though such cause were originally docketed in such court.



§ 13-1-123.5. Transfer of venue - actions involving related persons

In addition to the authority to change venue granted by sections 19-2-105 and 19-3-201, C.R.S., for good cause shown, a court, on its own motion, on the motion of another court in this state, or on the motion of a party or guardian ad litem, may order the transfer of a pending action brought under title 14 or title 19, C.R.S., or rule 365 of the Colorado rules of county court civil procedure to a court in another county when there is an action pending in the other county that names the parent, guardian, or legal custodian of a child who is the subject of the action brought under title 14 or title 19, C.R.S. The county to which the action is being transferred must be one in which venue is proper. Upon an order for such transfer, the transferring court shall notify all parties of the transfer and transmit all documents to the receiving court. The transferred action shall continue in the court to which it is transferred with the same force and effect as though originally docketed in the receiving court.



§ 13-1-124. Jurisdiction of courts

(1) Engaging in any act enumerated in this section by any person, whether or not a resident of the state of Colorado, either in person or by an agent, submits such person and, if a natural person, such person's personal representative to the jurisdiction of the courts of this state concerning any cause of action arising from:

(a) The transaction of any business within this state;

(b) The commission of a tortious act within this state;

(c) The ownership, use, or possession of any real property situated in this state;

(d) Contracting to insure any person, property, or risk residing or located within this state at the time of contracting;

(e) The maintenance of a matrimonial domicile within this state with respect to all issues relating to obligations for support to children and spouse in any action for dissolution of marriage, legal separation, declaration of invalidity of marriage, or support of children if one of the parties of the marriage continues without interruption to be domiciled within the state;

(f) The engaging of sexual intercourse in this state as to an action brought under article 4 or article 6 of title 19, C.R.S., with respect to a child who may have been conceived by that act of intercourse, as set forth in verified petition; or

(g) The entering into of an agreement pursuant to part 2 or 5 of article 22 of this title.



§ 13-1-125. Service of process

(1) Service of process upon any person subject to the jurisdiction of the courts of Colorado may be made by personally serving the summons upon the defendant or respondent outside this state, in the manner prescribed by the Colorado rules of civil procedure, with the same force and effect as if the summons had been personally served within this state.

(2) No service of any summons or other process upon any corporation shall be made outside the state in the manner provided in subsection (1) of this section when such corporation maintains an agent for process upon whom service may be made as provided in rule 4 of the Colorado rules of civil procedure.

(3) Nothing in this section shall limit or affect the right to serve any process as prescribed by the Colorado rules of civil procedure.



§ 13-1-126. Documents in court proceedings - designation by clerk of representative to attend court proceedings

Documents from the office of the clerk of any court of record to be used as evidence in court proceedings shall be acknowledged, exemplified, verified, or attested to in a manner which shall make unnecessary the personal appearance of such clerk in court proceedings to acknowledge, exemplify, verify, or attest to the validity of such documents. The clerk of any court of record may designate a representative to attend court proceedings if the clerk is subpoenaed for the purpose of acknowledging, exemplifying, verifying, or attesting to the validity of documents furnished by the clerk's office.



§ 13-1-127. Entities - school districts - legislative declaration - representation - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Closely held entity" means an entity, as defined in section 7-90-102 (20), C.R.S., with no more than three owners.

(a.2) "Cooperative" shall have the same meaning as set forth in section 7-90-102 (9), C.R.S.

(a.5) "Corporate licensed child placement agency" means an entity that places, or arranges for placement of, the care of any child with any family, person, or institution other than persons related to said child and that is licensed by the department of human services pursuant to section 26-6-104, C.R.S., as a child placement agency.

(b) "Corporation" shall have the same meaning as set forth in section 7-90-102 (10), C.R.S.

(c) "Entity" shall have the same meaning as set forth in section 7-90-102 (20), C.R.S.

(d) "Limited liability company" shall have the same meaning as set forth in section 7-90-102 (32), C.R.S.

(e) "Limited partnership" shall have the same meaning as set forth in section 7-90-102 (34), C.R.S.

(f) "Limited partnership association" shall have the same meaning as set forth in section 7-90-102 (35), C.R.S.

(g) "Nonprofit association" shall have the same meaning as set forth in section 7-90-102 (38), C.R.S.

(h) "Nonprofit corporation" shall have the same meaning as set forth in section 7-90-102 (39), C.R.S.

(i) "Officer" means a person generally or specifically authorized by an entity to take any action contemplated by this section.

(j) "Owner" shall have the same meaning as set forth in section 7-90-102 (43), C.R.S.

(k) "School district" means a school district organized and existing pursuant to law but does not include a local college district.

(l) "Truancy proceedings" means judicial proceedings for the enforcement of the "School Attendance Law of 1963", article 33 of title 22, C.R.S., brought pursuant to section 22-33-108, C.R.S.

(2) Except as otherwise provided in section 13-6-407, a closely held entity may be represented before any court of record or any administrative agency by an officer of such closely held entity if:

(a) The amount at issue in the controversy or matter before the court or agency does not exceed fifteen thousand dollars, exclusive of costs, interest, or statutory penalties, on and after August 7, 2013; and

(b) The officer provides the court or agency, at or prior to the trial or hearing, with evidence satisfactory to the court or agency of the authority of the officer to appear on behalf of the closely held entity in all matters within the jurisdictional limits set forth in this section.

(2.3) For the purposes of this section, each of the following persons shall be presumed to have the authority to appear on behalf of the closely held entity upon providing evidence of the person's holding the specified office or status:

(a) An officer of a cooperative, corporation, or nonprofit corporation;

(b) A general partner of a partnership or of a limited partnership;

(c) A person in whom the management of a limited liability company is vested or reserved; and

(d) A member of a limited partnership association.

(2.5) (a) The general assembly hereby finds and determines that the practice of law should not include the representation of a corporation in workers' compensation proceedings by an authorized employee of such corporation. While the general assembly respectfully recognizes the jurisdiction of the supreme court with respect to the regulation of the practice of law, it hereby finds and declares that the representation of a corporation in workers' compensation cases by an authorized employee of that corporation does not constitute the unauthorized practice of law. The general assembly has determined that the decision of a president or secretary of a corporation to have a corporate employee represent the corporation in a workers' compensation case is a business decision made voluntarily and knowingly by persons who are qualified and accustomed to making business decisions. The general assembly has further determined that allowing such representation will not hamper the orderly and proper disposition of workers' compensation cases and may expedite and facilitate such disposition. An employee of a defendant corporation with experience in the operations of such corporation and knowledge of the necessary facts and law can afford a defendant corporation with representation which is the substantial equivalent to, and may in some cases, be more effective than, a licensed attorney. The general assembly hereby declares that the protections afforded by the restrictions set forth by the supreme court with respect to the unauthorized practice of law are unnecessary for the described form of representation because the general public is not likely to be harmed by such representation. Further, the general assembly respectfully recommends that the supreme court adopt rules which permit and regulate such representation in which event the general assembly may choose to repeal this statute in deference to the supreme court's rules.

(b) Notwithstanding the provisions of paragraph (a) of subsection (2) of this section concerning the amount at issue, any corporation which is in compliance with the requirements otherwise imposed on corporations by law may be represented by any employee of the corporation who is so authorized by the president or secretary of such corporation, in proceedings authorized under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., exclusive of proceedings before the industrial claim appeals office under part 3 of article 43 of title 8, C.R.S., appeals to the court of appeals under section 8-43-307, C.R.S., and summary reviews by the supreme court under section 8-43-313, C.R.S.

(3) The court may rely upon a written resolution of a closely held entity that allows a named officer to appear in the closely held entity's behalf.

(4) A closely held entity's exercise of the option authorized by this section to be represented by an officer shall not alone be construed to establish personal liability of the representing officer or any other officer, director, owner, or shareholder for action taken by that closely held entity.

(5) A corporate licensed child placement agency, as defined in paragraph (a.5) of subsection (1) of this section, that is in compliance with the requirements otherwise imposed on closely held entities by law, may be represented by any named officer or designated agent of the agency in any proceeding involving the termination of the parent-child relationship pursuant to the "Colorado Children's Code", title 19, C.R.S., or in any proceeding involving a petition for adoption pursuant to section 19-5-208, C.R.S.

(6) Nothing in this section shall be interpreted to restrict the classes of persons who, or circumstances in which persons, may be represented by other persons, or may appear in person, before Colorado courts or administrative agencies.

(7) (a) A school district board of education may authorize, by resolution, one or more employees of the school district to represent the school district in truancy proceedings in any court of competent jurisdiction; except that the authorization of the board of education shall not extend to representation of the school district before a court of appeals or before the Colorado supreme court.

(b) A court may rely on the written resolution of the school district board of education that authorizes the named employee to represent the school district in truancy proceedings.

(c) An authorized employee who represents a school district in truancy proceedings pursuant to the provisions of this subsection (7) shall not be subject to the provisions of section 13-93-108.

(d) A school district board of education's exercise of the option authorized by this section to be represented in truancy proceedings by an employee shall not alone be construed to establish personal liability of the representing employee or any other employee or a school director of the school district for action taken by the school district.



§ 13-1-128. Confidentiality of decisions of courts of record - violations - penalties

(1) Each decision of a court of record shall be confidential until publicly announced.

(2) (a) If it appears that the provisions of subsection (1) of this section have been violated, petition shall be made to the chief judge of the district court for the city and county of Denver for the appointment of a special prosecutor and the convening of a grand jury.

(b) The chief judge, for good cause shown, shall appoint the special prosecutor and shall order the impaneling of a grand jury in accordance with the provisions of article 73 of this title. Any special prosecutor appointed pursuant to this section shall be compensated as provided in section 20-1-308, C.R.S.

(3) An action for violation of subsection (1) of this section may only be commenced by the return of an indictment by a grand jury notwithstanding any provision of section 16-5-101, C.R.S., to the contrary.

(4) Any person who knowingly violates the provisions of subsection (1) of this section commits a class 6 felony and, upon conviction thereof, shall be punished as provided in section 18-1.3-401, C.R.S.



§ 13-1-129. Preferential trial dates

(1) In any civil action filed in any court of record in this state, the court shall grant a motion for a preferential trial date which is accompanied by clear and convincing medical evidence concluding that a party suffers from an illness or condition raising substantial medical doubt of survival of that party beyond one year and which satisfies the court that the interests of justice will be served by granting such motion for a preferential trial date.

(2) In any civil action filed in any court of record in this state, the court may grant a motion for a preferential trial date upon the motion of a party who is a natural person at least seventy years of age and a finding by the court that such claim is meritorious, unless the court finds that such party does not have a substantial interest in the case as a whole.

(3) A motion under this section may be filed and served at any time when the case is at issue and a party meets the requirements of subsection (1) or (2) of this section.

(4) Upon the granting of a motion for a preferential trial date, the court shall set the case for trial not more than one hundred nineteen days from the date the motion was filed. The court shall establish an accelerated discovery schedule in all such cases. No continuance shall be granted beyond the one-hundred-nineteen-day period except for physical or mental disability of a party or a party's attorney or upon a showing of other good cause. Any such continuance shall be for no more than one hundred nineteen days, and only one such continuance shall be granted to a party.



§ 13-1-130. Reports of convictions to department of education

When a person is convicted of, pleads nolo contendere to, or receives a deferred sentence for a felony and the court knows the person is a current or former employee of a school district or a charter school in this state or holds a license or authorization pursuant to the provisions of article 60.5 of title 22, C.R.S., the court shall report such fact to the department of education.



§ 13-1-131. Speedy trial option in civil actions

If a trial date has not been fixed by the court in any civil action within ninety days from the date the case is at issue, upon agreement of all the parties, the parties may elect to have the matter heard by a master, appointed by the court in accordance with the Colorado rules of civil procedure. When such a trial is held before a master, the parties shall pay the costs of such trial, as allocated fairly among the parties by the master. The master shall have all the powers of a judge.



§ 13-1-132. Use of interactive audiovisual devices in court proceedings

(1) Except for trials, when the appearance of any person is required in any court of this state, such appearance may be made by the use of an interactive audiovisual device. An interactive audiovisual device shall operate so as to enable the person and the judge or magistrate to view and converse with each other simultaneously.

(2) Notwithstanding any provision of this section, a judge or magistrate may order a person to appear in court.

(3) A full record of such proceeding shall be made.

(4) The supreme court may prescribe rules of procedure pursuant to section 13-2-109 to implement this section.



§ 13-1-133. Use of recycled paper

(1) The general assembly finds and declares that there is a need to expand upon existing laws which foster the effective and efficient management of solid waste by requiring that certain documents submitted by attorneys-at-law to state courts of record be submitted on recycled paper. The general assembly further finds that such expansion will protect and enhance the environment and the health and safety of the citizens of Colorado.

(2) (a) (I) Except as provided in paragraph (b) of this subsection (2), no document shall be submitted by an attorney to a court of record after January 1, 1994, unless such document is submitted on recycled paper. The provisions of this section shall apply to all papers appended to each such document.

(II) (A) Procedures adopted to implement the provisions of this section shall not impede the conduct of court business nor create grounds for an additional cause of action or sanction.

(B) No document shall be refused by a court of record solely because it was not submitted on recycled paper.

(b) Nothing in this section shall be construed to apply to:

(I) Photographs;

(II) An original document that was prepared or printed prior to January 1, 1994;

(III) A document that was not created at the direction or under the control of the submitting attorney;

(IV) Facsimile copies otherwise permitted to be filed with a court of record in lieu of the original document; however, if the original is also required to be filed, such original shall be submitted in compliance with this section;

(V) Existing stocks of nonrecycled paper and preprinted forms acquired or printed prior to January 1, 1994.

(3) The provisions of this section shall not be applicable if recycled paper is not readily available.

(4) For purposes of this section, unless the context requires otherwise:

(a) "Attorney" means an attorney-at-law admitted to practice law before any court of record in this state.

(b) "Courts of record" shall have the same meaning as set forth in section 13-1-111.

(c) "Document" means any pleading or any other paper submitted as an appendix to such pleading by an attorney, which document is required or permitted to be filed with a clerk of court concerning any action to be commenced or which is pending before a court of record.

(d) "Recycled paper" means paper with not less than fifty percent of its total weight consisting of secondary and postconsumer waste and with not less than ten percent of such total weight consisting of postconsumer waste.



§ 13-1-134. Court automation system - juvenile or domestic actions

(1) The general assembly hereby finds, determines, and declares that the accurate and efficient exchange of information between the courts and state family service agencies is beneficial in providing aid to families in need in Colorado. Further, the general assembly declares that the use of a computer automation system to link the courts with each other and with state family service agencies for the purpose of the exchange of information regarding families would aid in identifying and providing services to families in need. It is for this reason that the general assembly has adopted this section.

(2) (a) On or before January 15, 1996, the state court administrator shall establish and administer a program for automation of the court computer technology systems in order to link the juvenile courts and district courts involved in domestic actions around the state with each other and with state family service agencies, including, but not limited to, the department of human services, the juvenile probation department, law enforcement offices, and any other agency involved in the investigation, evaluation, or provision of services to families involved in domestic actions pursuant to title 19, C.R.S., and articles 4 and 10 of title 14, C.R.S. Said automation system shall provide those parties linked to the system with automatic access to information obtained by any one of the parties in regard to a family or family member involved in said domestic actions; except that said automation system shall not include information which is required to be kept confidential under any state or federal law.

(b) Repealed.

(3) The provisions of this section shall not affect the confidentiality of juvenile records.



§ 13-1-136. Civil protection orders - single set of forms

(1) The general assembly hereby finds that the statutes provide for the issuance of several types of civil protection orders to protect the public, but that many of these protection orders have many elements in common. The general assembly also finds that consolidating the various forms for issuing and verifying service of civil protection orders and creating, to the extent possible, a standardized set of forms that will be applicable to the issuance and service of civil protection orders will simplify the procedures for issuing these protection orders and enhance the efficient use of the courts' and citizens' time and resources.

(2) On or before July 1, 2003, the state court administrator, pursuant to the rule-making authority of the Colorado supreme court, shall design and make available to the courts copies of a standardized set of forms that shall be used in the issuance and verification of service of civil protection orders issued pursuant to article 14 of this title or section 14-10-108, C.R.S., or rule 365 of the Colorado rules of county court civil procedure. The state court administrator shall design the standardized set of forms in such a manner as to make the forms easy to understand and use and in such a manner as will facilitate and improve the procedure for requesting, issuing, and enforcing civil protection orders.

(3) In developing the standardized set of forms for the issuance and verification of service of civil protection orders pursuant to this section, the state court administrator shall work with representatives of municipal, county, and district court judges, law enforcement, a member of the Colorado bar association, and representatives of other interested groups.



§ 13-1-137. Reporting of data concerning juvenile proceedings

(1) Notwithstanding section 24-1-136 (11)(a)(I), the judicial branch shall report annually to the judiciary committees of the house of representatives and senate, or to any successor committees, information concerning:

(a) The number of juvenile delinquency cases;

(b) The number of juvenile delinquency cases that involved an appointment of counsel;

(c) The number of juvenile cases that involved a waiver of counsel;

(d) The status of recommended reviews to juvenile court rules, forms, and chief justice directives regarding the representation of children in juvenile delinquency courts; and

(e) The number of juvenile delinquency cases that involved a detention hearing, the number of juveniles who were released after the detention hearing, and the number of juveniles who remained in detention after the detention hearing.






Part 2 - Court Security Cash Fund Commission

§ 13-1-201. Legislative declaration

(1) The general assembly hereby finds that:

(a) Ensuring the safety of employees and users of state court facilities is a significant component of ensuring access to justice for the people of the state of Colorado;

(b) Responsibility for providing security for state court facilities lies with the county governments; and

(c) Colorado is a geographically, demographically, and economically diverse state and this diversity affects the funding and services of individual counties. Although the provision of security for state court facilities is a county responsibility, the variation in funds available to individual counties may not allow fundamental security measures to be met in each county.

(2) The general assembly, therefore, determines and declares that:

(a) The creation of the court security cash fund commission and the court security cash fund will be beneficial to, and in the best interests of, the people of the state of Colorado; and

(b) The goals of the commission and the cash fund shall be to:

(I) Provide supplemental funding for ongoing security staffing in the counties with the most limited financial resources; and

(II) Provide moneys to counties for court security equipment costs, training of local security teams on issues of state court security, and emergency needs related to court security.



§ 13-1-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Commission" means the court security cash fund commission created in section 13-1-203.

(2) "Fund" means the court security cash fund created in section 13-1-204.

(3) "Local security team" means a group of individuals from a county that oversees issues of court security for the county and that includes, at a minimum, the chief judge of the district court in the county or his or her designee, the sheriff or his or her designee, and a county commissioner or county manager or his or her designee.



§ 13-1-203. Court security cash fund commission - creation - membership

(1) There is hereby created in the judicial department the court security cash fund commission to evaluate grant applications received pursuant to this part 2 and make recommendations to the state court administrator for awarding grants from the court security cash fund. The commission shall be appointed no later than July 1, 2007.

(2) (a) The commission shall be composed of seven members, as follows:

(I) Two representatives of an association that represents county commissioners who are recommended by the association and who are appointed by the governor;

(II) Two representatives of an association that represents county sheriffs who are recommended by the association and who are appointed by governor;

(III) Two members of the judicial branch who are appointed by the chief justice; and

(IV) One member of the general public who is appointed by the chief justice.

(b) The commission membership described in paragraph (a) of this subsection (2) shall include, at all times, at least one representative from a county in which the population is above the median population for the state of Colorado, as determined by the most recent data published by the department of local affairs, and at least one representative from a county in which the population is below the median population for the state of Colorado, as determined by the most recent data published by the department of local affairs.

(3) The term of office of each member of the commission shall be three years; except that, of those members first appointed, one member representing each entity shall be appointed for a one-year term and one member representing each entity shall be appointed for a two-year term. A vacancy shall be filled by the respective appointing authority for the unexpired term only.

(4) Members of the commission shall serve without compensation and without reimbursement for expenses.



§ 13-1-204. Court security cash fund - creation - grants - regulations

(1) (a) There is hereby created in the state treasury the court security cash fund. The moneys in the fund shall be subject to annual appropriation by the general assembly for the implementation of this part 2. The state court administrator is authorized to accept gifts, grants, or donations from any private or public source for the purpose of implementing this part 2. All private and public moneys received by the state court administrator from gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the fund in addition to any moneys that may be appropriated to the fund directly by the general assembly.

(b) A five-dollar surcharge shall be assessed and collected as provided by law on docket fees and jury fees for specified civil actions filed on and after July 1, 2007, on docket fees for criminal convictions entered on and after July 1, 2007, on filing fees for specified probate filings made on and after July 1, 2007, on docket fees for specified special proceeding filings made on and after July 1, 2007, on fees for specified filings in water matters initiated on and after July 1, 2007, and on docket fees for specified traffic infraction penalties assessed on and after July 1, 2007. The surcharge shall be transmitted to the state treasurer, who shall credit the surcharge to the fund.

(c) (I) All investment earnings derived from the deposit and investment of moneys in the fund shall remain in the fund and shall not be transferred or revert to the general fund at the end of any fiscal year. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (c) to the contrary, on April 20, 2009, the state treasurer shall deduct one million five hundred thousand dollars from the court security cash fund and transfer such sum to the general fund.

(III) Notwithstanding any provision of subparagraph (I) of this paragraph (c) to the contrary, on July 1, 2009, the state treasurer shall deduct five hundred thousand dollars from the court security cash fund and transfer such sum to the general fund.

(2) Moneys from the fund that are distributed to counties pursuant to this part 2 shall be used to supplement existing county funding for purposes related to security of facilities containing a state court or probation office and shall not be used to supplant moneys already allocated by the county for such purposes.

(3) All moneys credited to the fund shall be available for grants awarded by the state court administrator, based on recommendations of the commission, to counties for the purposes described in this part 2; except that the state court administrator may use up to ten percent of the moneys annually appropriated from the fund for administrative costs incurred through the implementation of this part 2. The state court administrator, subject to annual appropriation by the general assembly, is hereby authorized to expend moneys appropriated from the fund pursuant to this part 2.

(4) In accordance with the principles set out in section 13-1-205, the commission shall adopt guidelines prescribing the procedures to be followed in making, filing, and evaluating grant applications, the criteria for evaluation, and other guidelines necessary for administering the fund.



§ 13-1-205. Grant applications - duties of counties

(1) To be eligible for moneys from the fund, a local security team shall apply to the commission through the state court administrator for moneys to be used as specified in this part 2 and in accordance with the timelines and guidelines adopted by the commission and using the application form provided by the commission. For the commission to consider a grant application, the application shall be signed by the administrative authority of each entity that is represented on the local security team.

(2) Grants from the fund shall be used to fund counties that meet the criteria specified in subsection (4) of this section for:

(a) The provision of court security staffing at a facility containing a state court or probation office;

(b) The purchase of security equipment or related structural improvements for a facility containing a state court or probation office;

(c) The provision of training on issues of court security; or

(d) Miscellaneous funding needs associated with issues of court security or security equipment.

(3) Moneys credited to the fund that are available for grant distribution shall be awarded based on the following priority schedule:

(a) Requests from counties that meet the criteria specified in subsection (4) of this section shall have the highest priority; and

(b) Requests for moneys for personnel costs shall be given subsequent priority.

(4) Counties that meet at least two of the following criteria shall be given the highest priority for need-based grants for court security personnel services pursuant to this part 2:

(a) Counties in which the total population is below the state median, as determined by the most recent data published by the department of local affairs;

(b) Counties in which the per capita income is below the state median, as determined by the most recent data published by the department of local affairs;

(c) Counties in which property tax revenues are below the state median, as determined by the most recent data published by the department of local affairs; or

(d) Counties in which the total county population living below the federal poverty line is greater than the state median, as determined by the most recent census published by the United States bureau of the census.






Part 3 - Underfunded Courthouse Facilities

§ 13-1-301. Legislative declaration

(1) The general assembly hereby finds that:

(a) Providing access to state court facilities and ensuring the safety of employees and other users of state court facilities are fundamental components of ensuring access to justice for the people of the state of Colorado;

(b) Recent years have seen numerous occasions in which courthouse repair, renovation, improvement, and expansion needs have become important priorities for judicial districts and the counties they serve;

(c) In some cases these needs result from anticipated causes, such as expanding caseloads, the allocations of new judges to the district, or the aging of existing courtroom facilities and the attendant need to bring them up to current operational and safety standards;

(d) In other cases the needs are driven by unexpected events, such as natural disasters, accidents, or the discovery of previously unknown threats to health and safety; and

(e) While the responsibility for providing adequate courtrooms and other court facilities lies with county governments, the geographically, demographically, and economically diverse nature of our state affects the level of funding and services that each county can provide.

(2) The general assembly, therefore, determines and declares that:

(a) The creation of the underfunded courthouse facility cash fund commission and the underfunded courthouse facility cash fund is beneficial to and in the best interests of the people of the state of Colorado; and

(b) The purpose of the commission and the fund is to provide supplemental funding for courthouse facility projects in the counties with the most limited financial resources.



§ 13-1-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Commission" means the underfunded courthouse facility cash fund commission created in section 13-1-303.

(2) "Court security cash fund commission" means the court security cash fund commission created in section 13-1-203.

(3) "Fund" means the underfunded courthouse facility cash fund created in section 13-1-304.

(4) "Imminent closure of a court facility" means a court facility with health, life, or safety issues that impact court employees or other court users and that is designated for imminent closure by the state court administrator in consultation with the state's risk management system or other appropriate professionals. Health, life, or safety issues include air quality issues, water intrusion problems, temperature control issues, structural conditions that cannot reasonably be mitigated, fire hazards, electrical hazards, and utility problems. Certain health, life, or safety issues may require additional third-party evaluations such as an environmental or structural engineering review.

(5) "Master planning" means entering into contracts for professional design services or engineering consulting to determine construction or remodeling options, feasibility, or cost estimates for a proposed building project.



§ 13-1-303. Underfunded courthouse facility cash fund commission - creation - membership

(1) There is hereby created in the judicial department the underfunded courthouse facility cash fund commission to evaluate grant applications received pursuant to this part 3 and make recommendations to the state court administrator for awarding grants from the underfunded courthouse facility cash fund based on the statutory criteria set forth in section 13-1-305. The commission shall be appointed no later than July 1, 2014.

(2) (a) The commission has seven members, as follows:

(I) Two representatives of an association that represents county commissioners, appointed by the association;

(II) One member from the department of local affairs, appointed by the department of local affairs;

(III) Two members from the judicial branch, appointed by the chief justice;

(IV) One member from the court security cash fund commission, appointed by the chief justice; and

(V) A representative of the state historical society, appointed by the president of the state historical society.

(b) The commission membership described in paragraph (a) of this subsection (2) must include, at all times, at least one representative from a county in which the population is above the median population for the state, as determined by the most recent data published by the department of local affairs, and at least one representative from a county in which the population is below the median population for the state, as determined by the most recent data published by the department of local affairs.

(3) Each member of the commission serves a three-year term; except that, of those members first appointed, one member representing each entity that appoints two members is appointed for a one-year term and one member representing each entity that appoints two members is appointed for a two-year term. A vacancy must be filled by the respective appointing authority no later than thirty days after the vacating member's last day for the unexpired term only.

(4) Members of the commission serve without compensation and without reimbursement for expenses.

(5) Four member votes are required for any final commission recommendations. The commission's final recommendations are subject to final approval by the state court administrator and are not subject to any form of appeal.

(6) In accordance with the principles set out in section 13-1-305, the commission shall adopt guidelines prescribing the procedures to be followed in making, filing, and evaluating grant applications, the criteria for evaluation, and other guidelines necessary for administering the program.



§ 13-1-304. Underfunded courthouse facility cash fund - creation - grants - regulations

(1) There is hereby created in the state treasury the underfunded courthouse facility cash fund that consists of any moneys appropriated by the general assembly to the fund. The moneys in the fund are subject to annual appropriation by the general assembly for the implementation of this part 3. The state court administrator may accept gifts, grants, or donations from any private or public source for the purpose of implementing this part 3. All private and public moneys received by the state court administrator from gifts, grants, or donations must be transmitted to the state treasurer, who shall credit the same to the fund in addition to any moneys that may be appropriated to the fund directly by the general assembly. All investment earnings derived from the deposit and investment of moneys in the fund remain in the fund and may not be transferred or revert to the general fund at the end of any fiscal year. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(2) Moneys from the fund that are distributed to counties pursuant to this part 3 may only be used for commissioning master planning services, matching funds or leveraging grant funding opportunities for construction or remodeling projects, or addressing emergency needs due to the imminent closure of a court facility. Moneys from the fund may not be allocated for the purchase of furniture, fixtures, or equipment or as the sole source of funding for new construction. Moneys from the fund may not be allocated as the sole source of funding for remodeling, unless the need for funding is associated with the imminent closure of a court facility.

(3) All moneys credited to the fund shall be available for grants awarded by the state court administrator, based on recommendations of the commission, to counties for the purposes described in this part 3; except that the state court administrator may use a portion of the moneys annually appropriated from the fund for administrative costs incurred through the implementation of this part 3. The state court administrator, subject to annual appropriation by the general assembly, may expend moneys appropriated from the fund pursuant to this part 3.



§ 13-1-305. Grant applications - duties of counties

(1) To be eligible for moneys from the fund, a county must apply to the commission through the state court administrator, using the application form provided by the commission, in accordance with the timelines and guidelines adopted by the commission. For the commission to consider a grant application, the application must first be reviewed and approved by the chief judge of the county and the board of county commissioners.

(2) (a) Grants from the fund may only be used to fund counties that meet the requirements set forth in paragraph (b) of this subsection (2) and the criteria specified in subsection (4) of this section to:

(I) Commission master planning services;

(II) Serve as matching funds or leverage grant funding opportunities; or

(III) Address emergency needs due to the imminent closure of a court facility.

(b) Grants from the fund may only be awarded to a county when:

(I) The county has demonstrated good faith in attempting to resolve the issues before seeking a grant from the fund;

(II) The county has agreed to disclose pertinent financial statements to the commission or the state court administrator for review; and

(III) The state court administrator is satisfied that the county does not have significant uncommitted reserves.

(c) Grants from the fund may not supplant any county funding for a county that has the means to support its court facility.

(d) The approval of a grant shall not result in the state or commission assuming ownership or liability for a county courthouse or other county facility that houses county offices and employees. The county shall continue to have ownership and liability for all such facilities.

(e) Once a county is awarded a grant, the county shall complete the project as designated and described in the grant award.

(f) The commission shall develop a compliance review process to ensure that counties are using each grant as specified in the grant award.

(3) Counties that meet all four of the criteria specified in subsection (4) of this section must be given the highest priority for need-based grants for underfunded courthouse facilities pursuant to this part 3.

(4) Counties that meet at least two of the following criteria qualify for need-based grants for underfunded courthouse facilities pursuant to this part 3:

(a) Counties in which the total population is below the state median, as determined by the most recent data published by the department of local affairs;

(b) Counties in which the per capita income is below the state median, as determined by the most recent data published by the department of local affairs;

(c) Counties in which property tax revenues are below the state median, as determined by the most recent data published by the department of local affairs; or

(d) Counties in which the total county population living below the federal poverty line is greater than the state median, as determined by the most recent census published by the United States bureau of the census.



§ 13-1-306. Legislative review - repeal

The underfunded courthouse facility cash fund commission repeals on September 1, 2024. Prior to repeal, the underfunded courthouse facility cash fund commission is subject to review as provided in section 24-34-104, C.R.S.









Article 1.5 - Uniform Transboundary Pollution Reciprocal Access Act

§ 13-1.5-101. Short title

This article may be cited as the "Uniform Transboundary Pollution Reciprocal Access Act".



§ 13-1.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Reciprocating jurisdiction" means a state of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico, a territory or possession of the United States of America, or a province or territory of Canada, which has enacted this article or provides substantially equivalent access to its courts and administrative agencies.

(2) "Person" means an individual person, a corporation, a business trust, an estate, a trust, a partnership, an association, a joint venture, a government in its private or public capacity, a governmental subdivision or agency, or any other legal entity.



§ 13-1.5-103. Forum

An action or other proceeding for injury or threatened injury to property or person in a reciprocating jurisdiction caused by pollution originating, or that may originate, in this jurisdiction may be brought in this jurisdiction.



§ 13-1.5-104. Right to relief

A person who suffers, or is threatened with, injury to his person or property in a reciprocating jurisdiction caused by pollution originating, or that may originate, in this jurisdiction has the same rights to relief with respect to the injury or threatened injury and may enforce those rights in this jurisdiction as if the injury or threatened injury occurred in this jurisdiction.



§ 13-1.5-105. Applicable law

The law to be applied in an action or other proceeding brought pursuant to this article, including what constitutes pollution, is the law of this jurisdiction excluding choice of law rules.



§ 13-1.5-106. Equality of rights

This article does not accord a person injured or threatened with injury in another jurisdiction any rights superior to those that the person would have if injured or threatened with injury in this jurisdiction.



§ 13-1.5-107. Right additional to other rights

The right provided in this article is in addition to and not in derogation of any other rights.



§ 13-1.5-108. Waiver of sovereign immunity

The defense of sovereign immunity is applicable in any action or other proceeding brought pursuant to this article only to the extent that it would apply to a person injured or threatened with injury in this jurisdiction.



§ 13-1.5-109. Uniformity of application and construction

This article shall be applied and construed to carry out its general purpose to make uniform the law with respect to the subject of this article among jurisdictions enacting it.






Article 2 - Supreme Court

§ 13-2-101. Terms of supreme court

In each year there shall be three terms of the supreme court: One beginning on the second Monday in September, another beginning on the second Monday in January, and another beginning on the second Monday in April.



§ 13-2-102. Special terms

Special terms of said court may be called under such general rules and regulations as may be adopted by the court.



§ 13-2-103. Open sessions - oral arguments

The court shall be in open session as often as practicable during each of its terms to hear and determine matters and causes which may come before it, and, at the discretion of the court, oral arguments may be allowed on final hearing in any cause on the request of any party thereto.



§ 13-2-104. Quorum - adjournment

If a quorum of the justices of the supreme court is not present on the first day of any term, the court shall stand adjourned from day to day until a quorum attends; and said court, if a quorum is present, may adjourn to any day specified, as may be deemed advisable.



§ 13-2-105. Continuance of causes

All matters, suits, and causes undisposed of at any term of the supreme court shall stand continued to the next succeeding term.



§ 13-2-106. Process from supreme court

All process issued out of the supreme court shall bear teste in the name of the chief justice, be signed by the clerk of the court, sealed with its seal, and made returnable according to law or the rules and orders of the court and shall be executed by the officer to whom the same is directed.



§ 13-2-107. Judge shall not act as attorney

No justice of the supreme court shall practice as an attorney-at-law in any of the courts of the state, nor give advice touching any cause pending or to be brought therein.



§ 13-2-108. Rules of civil procedure

The supreme court has the power to prescribe, by general rules, for the courts of record in the state of Colorado the practice and procedure in civil actions and all forms in connection therewith; except that no rules shall be made by the supreme court permitting or allowing trial judges to comment to the jury on the evidence given on the trial. Such rules shall neither abridge, enlarge, nor modify the substantive rights of any litigants. The supreme court shall fix the dates when such rules take effect and the extent to which they apply to proceedings then pending, and thereafter all laws in conflict therewith shall be of no further force or effect.



§ 13-2-109. Rules of criminal procedure

(1) The supreme court has the power to prescribe, from time to time, rules of pleading, practice, and procedure with respect to all proceedings in all criminal cases in all courts of the state of Colorado.

(2) The supreme court shall fix the dates when such rules take effect and the extent to which they apply to proceedings then pending.



§ 13-2-110. Court to prescribe rules and forms

The supreme court from time to time may institute rules of practice, and prescribe forms of process to be used, and regulations for the keeping of the records and proceedings of the court, not inconsistent with the constitution or laws of this state.



§ 13-2-111. Employees - compensation

(1) The supreme court may appoint one clerk, two deputy clerks, one librarian of the supreme court library, one reporter and an assistant reporter of its decisions, two bailiffs, and such additional clerical assistants as may be necessary.

(2) Each justice of the supreme court may appoint one or more law clerks and such clerical personnel as may be necessary to assist him in fulfilling the duties of his office.

(3) All employees appointed under the provisions of subsections (1) and (2) of this section shall be appointed and compensated pursuant to the provisions of section 13-3-105.



§ 13-2-112. Duties of bailiff

(1) The bailiff appointed shall attend upon the court and the judges thereof. It is the duty of the bailiff to assist the librarian of the supreme court, when not otherwise engaged.

(2) In case of the absence of the bailiff, the court or judges may appoint some suitable person to act in his stead, and the person so appointed shall perform like services and shall receive the same salary as the bailiff.



§ 13-2-113. Fees of clerk of supreme court

Except for the court of appeals docket fees, the supreme court is authorized to fix such fees for the services of the clerk of said court, in causes pending therein, as to the court seems proper, such fees to be paid by the parties to a cause pursuant to law and the order of the court.



§ 13-2-114. Seal of supreme court

The seal of the supreme court shall be one and three-quarter inches in diameter, with a device inscribed thereon as follows: Upon a ground of white the figure of justice sitting faced to the left, but with body and face inclined to the front, arms outstretched, and holding in her left hand the scales and in her right the sword of justice. Upon the left, and just above the ground, shall appear the rising sun, with golden rays proceeding therefrom. On the right, and resting upon the ground, a shield, having inscribed thereon the coat of arms of the state of Colorado, the upper part of the shield leaning upon the figure of justice; upon the right of the shield a vine extending from the ground to the top of the shield; above the inscription and around the edge of the seal shall be the words "supreme court"; below the inscription and around the edge of the seal shall be the words, "State of Colorado", engraved thereon.



§ 13-2-115. Pensions of supreme court judges

(1) Any person who has served as a judge of the supreme court of Colorado for not less than ten years, who has ceased to hold said office, and who has reached the age of sixty-five years is entitled to receive an annual pension during the remainder of his life in the amount of one-fourth of the annual salary of an associate judge of the supreme court. If such judge has served twenty years or more and has attained the age of seventy-two years, the annual pension shall be one-third of the annual salary of an associate judge of the supreme court. All pensions due under this section shall be paid monthly out of the general fund of this state.

(2) Upon the death of any judge, eligible to receive an annual pension pursuant to this section, who leaves a surviving spouse of at least sixty-five years of age to whom he has been married for at least twenty years, such spouse is entitled to receive a pension during the remainder of such spouse's life, or as long as such spouse remains unmarried, in the amount of seven thousand dollars per year, payable monthly from the general fund of this state.

(3) It is the intent of this section to limit the benefits payable under this section to persons, or their widows, who have terminated their service on the supreme court prior to May 16, 1974, or whose election or appointment to the supreme court took place prior to May 16, 1974. The retirement benefits payable to judges of the supreme court who are appointed subsequent to May 16, 1974, shall be as otherwise provided by law.



§ 13-2-116. Disposition of law books

(1) The state librarian and all other officers who receive for public use from any other state or territory, or any officer thereof, or any other person any books of judicial reports or public statutes or any other books of law shall forthwith cause one copy of such books or statutes, and all of such books of reports, and other books of law to be deposited in the library of the supreme court, there to remain.

(2) The supreme court librarian shall furnish the supreme court annually, as the court may direct, a report designating any such copies of judicial reports, statutes, or books of law which, in the librarian's opinion, can be properly removed from the supreme court library and disposed of.

(3) The supreme court may take action pursuant to such report by ordering any copies of such judicial reports, statutes, or books of law designated therein disposed of in such manner as it shall determine.



§ 13-2-117. Librarian to have charge of library

The librarian of the supreme court, under the direction of the court, shall have custody of the books pertaining to the library of the supreme court.



§ 13-2-118. Duties of librarian

It is the duty of the librarian to keep his office open every day in the year, Saturdays, Sundays, and holidays excepted, from 8:30 a.m. until 5 p.m. of each day, so that the public may have access to the library, under such rules and regulations as the supreme court may prescribe.



§ 13-2-119. Disposition of fees

(1) At the end of each month, all fees collected by the clerk of the supreme court during said month, except fees for admission to the bar and attorney registration fees, shall be deposited by the clerk with the state treasurer, by whom the same shall be kept separate and apart from all other funds in the state treasurer's hands.

(2) (Deleted by amendment, L. 98, p. 685, § 1, effective July 1, 1998.)



§ 13-2-120. Supreme court library fund

The funds so set apart, together with the balance of the fund now in the state treasurer's hands and designated as the "supreme court library fund", shall be known as the "supreme court library fund", and the supreme court is authorized to use said fund for the purchase of books for the supreme court library, for paying the expenses of binding briefs and other documents for use in said library, for the purchase and maintenance of bookcases, catalogues, furniture, fixtures, and other equipment for said library, and for such other library service expenses as the chief justice deems necessary.



§ 13-2-121. Manner of disbursement

The state controller is authorized to draw warrants upon said fund, from time to time upon certificate, of the sums required for the purposes specified in section 13-2-120 under the signature of the chief justice or a majority of the judges of the supreme court, and the state treasurer is directed to pay the same out of said fund.



§ 13-2-122. Supreme court and court of appeals opinions published

The opinions of the supreme court of the state of Colorado and of the court of appeals shall be published in volumes of the size, as nearly as may be, as present volumes of the Colorado reports, and containing not less than six hundred fifty pages each.



§ 13-2-123. Duty of reporter

It is the duty of the reporter of the decisions of said courts, within four months after a sufficient number of opinions to constitute a volume of the prescribed size have been delivered to him, to compile and prepare the same for publication, together with such other proceedings of the supreme court as the justices thereof may designate for insertion in such volume, with syllabi, title pages, digest, and table of cases reported.



§ 13-2-124. Publication of reports

(1) In lieu of the publication of the opinions of the supreme court and the court of appeals as provided for in this article, the supreme court may designate the published volumes of the decisions of the supreme court and the court of appeals, as the same are published by any person, firm, or corporation, to be the official reports of the decisions of the supreme court and the court of appeals. Any publication so designated as the official reports may include both the opinions of the supreme court and the court of appeals in the same volume.

(2) When any law of this state refers to the reports of the supreme court of the state of Colorado, said law shall be construed as referring to the reports in which are also contained the reported opinions of the court of appeals created pursuant to article 4 of this title.

(3) All books, both bound and unbound, and matrices covering the reports of the supreme court and the court of appeals which were published prior to July 1, 1982, and which are in the custody of the supreme court shall remain in the custody of the supreme court for the purpose of sale or replacement, and the supreme court may fix the price at which the prior official reports of the supreme court and the court of appeals are to be sold to the public. The supreme court may replace any lost or destroyed books free of cost if such books were originally distributed free of cost. The supreme court may authorize the reprinting of any prior volumes, the replacement supply of which has become exhausted or insufficient. The supreme court may also contract for the storage of such books and to sell, give away, destroy, or otherwise dispose of any excess books, bound or unbound, which it deems not needed to provide a reasonable replacement supply.



§ 13-2-125. Purchase, distribution, and sale of reports

(1) Upon the publication of each volume of the reports of the supreme court and the court of appeals under contract with the judicial department, the publisher shall be responsible for distributing as many copies as are required to meet the needs of the state in accordance with a list provided by the librarian of the supreme court. Costs of mailing incurred in such distribution shall be borne by the state from appropriations made to the judicial department.

(2) The distribution pursuant to subsection (1) of this section shall include the following:

(a) State and territorial libraries, as directed by the librarian of the supreme court;

(b) The library of congress and of the United States supreme court;

(c) The attorney general and secretary of state of Colorado, and officials of the executive branch as required;

(d) District attorneys and judges of Colorado courts of record;

(e) The justices and reporter of the Colorado supreme court;

(f) The law library of the university of Colorado, and the library of any other accredited law school in Colorado;

(g) Copies for use in the supreme court library and by the general assembly;

(h) Copies to be used for exchange purposes in the maintenance of the supreme court library, as directed by the librarian of the supreme court;

(i) Office of legislative legal services.

(3) All copies distributed to offices and agencies of the state of Colorado are at all times the property of the state and not the personal property of the incumbents of the respective offices and shall be so marked as the property of the state. This shall not apply to the justices and reporter of the supreme court as to volumes prepared during their tenure of office.

(4) The publisher shall sell the reports of the supreme court and the court of appeals to the public at a price which is set at the cost of the report plus a twenty percent markup for handling. The publisher shall retain the markup charges and remit to the state the costs of the reports sold as reimbursement to the general fund for payment by the state of the expenses of publication thereof. The unsold copies of all reports shall remain the property of the state and shall be returned by the publisher to the secretary of state upon the termination of the contract for publication. Until otherwise designated by law or order of the chief justice of the Colorado supreme court, the secretary of state shall be the legal custodian of the reports of the supreme court and the court of appeals. The secretary of state shall sell any remaining copies of such reports to the public at such cost plus twenty percent and transmit the sale proceeds to the state treasurer for deposit to the credit of the general fund.



§ 13-2-126. Reports and session laws furnished

(1) The legal custodian of publications of the state of Colorado is directed to furnish to the law library of the university of Colorado free of charge from existing stocks if feasible and in any event as such publications are from time to time issued:

(a) Thirty copies each of the reports of the supreme court of the state of Colorado; and

(b) Fifty copies of any published regulations and decisions of the various administrative agencies of the state of Colorado; and

(b.5) Such number of copies, not to exceed fifty, of the session laws of Colorado as the law librarian for the university of Colorado may from time to time request; and

(c) Five copies each of the Colorado yearbook; and

(d) Two copies each of published legislative journals, published opinions and reports of the attorney general, and printed briefs and abstracts of record of the supreme court of Colorado.

(2) The law library is authorized to exchange any or all of the above publications for like publications of other jurisdictions.



§ 13-2-127. Method for review

Appellate review by the supreme court of any action or proceeding of an inferior tribunal, whether such action or proceeding is civil, criminal, special, statutory, common law, or otherwise, shall be prescribed by rule of the supreme court, except as otherwise provided by law.






Article 3 - Judicial Departments

§ 13-3-101. State court administrator

(1) There is created, pursuant to section 5 (3) of article VI of the state constitution, the position of state court administrator, who shall be appointed by the justices of the supreme court at such compensation as shall be determined by them. The state court administrator is responsible to the supreme court and shall perform such duties as assigned to him by the chief justice and the supreme court.

(2) The state court administrator shall employ such other personnel as the supreme court deems necessary to aid the administration of the courts, as provided in section 5 (3) of article VI of the state constitution.

(3) The state court administrator shall establish standards to ensure proficiency in court reporting in the courts of this state. The state court administrator shall also develop or cause to be developed examinations no less difficult than the examinations of the national shorthand reporters association and shall qualify those individuals who successfully complete such examination.

(4) Repealed.

(5) The state court administrator shall provide to the director of research of the legislative council criminal justice information and statistics and any other related data requested by the director. The state court administrator shall provide to the state commission on judicial performance and to district commissions on judicial performance, established in section 13-5.5-104, case management statistics for justices and judges who are being evaluated.

(6) The state court administrator shall make grants from the family violence justice fund pursuant to the provisions of section 14-4-107, C.R.S.

(7) (a) The state court administrator shall make grants from the family-friendly court program cash fund pursuant to the provisions of section 13-3-113.

(b) Repealed.

(8) Repealed.

(9) The state court administrator is authorized to seek federal funding as it becomes available on behalf of the state court system for the establishment, maintenance, or expansion of veterans' treatment courts.



§ 13-3-102. Surveys - conferences - reports

(1) The state court administrator under the direction of the chief justice shall make a continuous survey of the conditions of the dockets and the business of the courts of record and shall make reports and recommendations thereon to the chief justice.

(2) The chief justice shall assemble the judges of the courts of record at least once yearly to discuss such recommendations and such other business as will benefit the judiciary and the expedition of the business of the several courts. When so summoned, the judges of the courts of record shall attend such conferences at the expense of the state of Colorado. Each judge shall file a verified itemized statement of the mileage and all moneys actually paid out for personal maintenance expenses in attending such conferences with the court administrator, who shall audit the same and submit it to the state controller. The state controller shall draw a warrant therefor, which warrant shall be paid by the state treasurer out of the appropriate fund. Unless excused by illness, such judges are required to attend the conferences unless excused by the chief justice.

(3) Repealed.



§ 13-3-103. Nominating and discipline commissions - expenses

(1) Members of judicial nominating commissions appointed pursuant to section 24 of article VI of the state constitution and members of the commission on judicial discipline appointed pursuant to section 23 of article VI of the state constitution shall be reimbursed for actual and necessary personal maintenance expenses while performing official duties, together with mileage at the rate prescribed for state officers and employees in section 24-9-104, C.R.S., for each mile actually and necessarily traveled in going to and returning from the place where official duties are performed.

(2) The mileage and expenses incurred by members of judicial nominating commissions and members of the commission on judicial discipline shall be paid from funds appropriated to the judicial department of the state. Each commission member shall keep an account of the mileage and all moneys actually paid out for personal maintenance expenses and shall file a verified itemized statement thereof with the court administrator, who shall audit the same and submit it to the state controller. The state controller shall draw a warrant therefor, which warrant shall be paid by the state treasurer out of the appropriate fund.



§ 13-3-104. State shall fund courts

(1) The state of Colorado shall provide funds by annual appropriation for the operations, salaries, and other expenses of all courts of record within the state, except for county courts in the city and county of Denver and municipal courts.

(2) When a board of county commissioners determines that any furniture or equipment transferred to the judicial department as of January 1, 1970, has historic value, it shall remain in the county courthouse and revert to the county when no longer used by the judicial department.



§ 13-3-105. Personnel - duties - qualifications - compensation - conditions of employment

(1) The supreme court, pursuant to section 5 (3) of article VI of the state constitution, shall prescribe, by rule, a personnel classification plan for all courts of record to be funded by the state, as provided in section 13-3-104.

(2) Such personnel classification and compensation plan shall include:

(a) A basic compensation plan of pay ranges to which classes of positions are assigned and may be reassigned;

(b) The qualifications for each position or class of positions, including education, experience, special skills, and legal knowledge;

(c) An outline of the duties to be performed in each position or class of positions;

(d) The classification of all positions based on the required qualifications and the duties to be performed, taking into account, where applicable, the amount and kinds of judicial business in each court of record subject to the provisions of this section;

(e) The number of full-time and part-time positions, by position title and classification, in each court of record subject to the provisions of this section;

(f) The procedures for and the regulations governing the appointment and removal of court personnel; and

(g) The procedures for and regulations governing the promotion or transfer of court personnel.

(3) The supreme court shall also prescribe by rule:

(a) The amount, terms, and conditions of sick leave and vacation time for court personnel, including annual allowance and accumulation thereof; and

(b) Hours of work and other conditions of employment.

(4) To the end that all state employees are treated generally in a similar manner, the supreme court, in promulgating rules as set forth in this section, shall take into consideration the compensation and classification plans, vacation and sick leave provisions, and other conditions of employment applicable to employees of the executive and legislative departments.



§ 13-3-106. Judicial department operating budget - fiscal procedures

(1) (a) The court administrator, subject to the approval of the chief justice, shall prepare annually a consolidated operating budget for all courts of record subject to the provisions of section 13-3-104, such budget to be known as the judicial department operating budget.

(b) The court administrator, subject to the approval of the chief justice, shall prepare an annual budget request upon forms and according to procedures agreed to by the executive director of the department of personnel and the joint budget committee of the general assembly. The budget request documents and such additional information as may be requested shall be submitted to the department of personnel and the joint budget committee according to the same time schedule for budgetary review and analysis required of all executive agencies. The governor shall include recommendations for court appropriations as part of his or her regular budget message and according to section 24-37-301, C.R.S. The general assembly, upon recommendation of the joint budget committee, shall make appropriations to courts based on an evaluation of the budget request and the availability of state funds.

(2) The court administrator, subject to the approval of the chief justice, shall prescribe the procedures to be used by the judicial department and each court of record subject to the provisions of section 13-3-104, with respect to:

(a) The preparation of budget requests;

(b) The disbursement of funds appropriated to the judicial department by the general assembly;

(c) The purchase of forms, supplies, equipment, and other items as authorized in the judicial department operating budget; and

(d) Any other matter relating to fiscal administration.

(3) The court administrator shall consult with the state controller in the preparation of regulations pertaining to budgetary and fiscal procedures and forms and the disbursement of funds.



§ 13-3-107. Consolidation of offices of clerks of court in certain counties

(1) The chief justice, pursuant to his authority under section 5 of article VI of the state constitution, may consolidate the offices of the clerks of the district and county courts in any county when he finds that there is insufficient judicial business to warrant the maintenance of separate offices.

(2) When the offices of the clerk of the district and county courts are so consolidated, the consolidated office shall be under a single clerk, who shall be both the clerk of the district court and the clerk of the county court; except that all functions, operations, and records required to be kept separate shall be so kept.



§ 13-3-108. Maintenance of court facilities - capital improvements

(1) The board of county commissioners in each county shall continue to have the responsibility of providing and maintaining adequate courtrooms and other court facilities including janitorial service, except as otherwise provided in this section.

(2) The court administrator, subject to the approval of the chief justice, shall prepare annually a capital construction budget. The capital construction budget shall specify: The additional court housing facilities required for each court; the estimated cost of such additional structures or facilities and whether such additional court structures or facilities will include space used by other governmental units for nonjudicial purposes; and a detailed report on the present court facilities currently in use and the reasons for their inadequacy.

(3) (Deleted by amendment, L. 97, p. 1482, § 38, effective June 3, 1997.)

(4) (a) The chief justice is authorized to approve payment of state funds for the construction of any capital improvement facilities to be used for judicial purposes authorized and approved by the general assembly.

(b) The court administrator, with the approval of the chief justice, shall enter into leasing agreements with the governing body of the appropriate local unit of government when joint construction is authorized, or when the approved facilities are also to be used for nonjudicial purposes. The leasing agreement shall provide for the payment of state funds for that portion of the construction costs related to the operation of the courts.

(5) Construction or remodeling of any court or court-related facility shall be commenced only with prior approval of the chief justice of the Colorado supreme court after consultation with the board of county commissioners; except that a board of county commissioners, at its discretion, may take such actions.



§ 13-3-109. Retirement - past service benefits

(1) Past service benefits in the public employees' retirement association shall be purchased for each employee covered under sections 13-3-104 and 13-3-105 who, on January 1, 1970, meets all of the following conditions:

(a) Is sixty years of age or older;

(b) Was not a member of a county or a city and county retirement plan, or, if a member, is not eligible to receive a deferred annuity;

(c) If a member of a county or a city and county retirement plan, has withdrawn the funds credited to his account with the county or city and county retirement fund, and paid the full amount thereof, exclusive of any voluntary contributions to such county or city and county retirement plan, into the public employees' retirement association, or who withdraws such funds and deposits them with the public employees' retirement association no later than March 31, 1970.

(2) (a) When an employee meets all of the conditions in subsection (1) of this section, the public employees' retirement association shall grant him prior service credit based on length of service in a court, or department thereof, covered under sections 13-3-104 and 13-3-105, up to a maximum of five years.

(b) The public employees' retirement association shall calculate the cost of granting such prior service credit to each employee, after giving credit for the amount paid, if any, by the employee, and shall bill the judicial department for such cost. In the event that the cost for an employee is less than the amount paid in by him pursuant to subsection (1)(c) of this section, the treasurer of the public employees' retirement association shall instead refund the difference to the employee.

(c) The judicial department shall include the total of such billings in its appropriation request. The grant of prior service credits provided in paragraph (a) of this subsection (2) shall be made only if an appropriation therefor is made by the general assembly.

(3) (a) Any employee under the age of sixty years covered under sections 13-3-104 and 13-3-105 who has been a member of a county or city and county retirement plan may purchase prior service credit by withdrawing the funds credited to his account with the county or city and county retirement fund and paying the full amount thereof into the public employees' retirement fund.

(b) The public employees' retirement association shall calculate the amount of prior service credit purchased by an employee as provided in paragraph (a) of this subsection (3) and shall so notify him.

(c) An employee covered under sections 13-3-104 and 13-3-105 may also purchase prior service credit, not to exceed the actual number of years of employment in a court of record, or department thereof, by making a direct payment to the public employees' retirement association in an amount determined by the public employees' retirement association to be actuarially sound and without expense to the state.

(4) For the purposes set forth in article 51 of title 24, C.R.S., the employees for whom prior service credit is granted under this section shall be considered to have been employees of the state for the period of such prior service.



§ 13-3-110. Expenses and compensation of judges outside county of residence

(1) When it is necessary for any district court judge, in the discharge of his duties, to hold court or transact judicial business outside the county of his residence, whether within or without the judicial district in which he resides, he shall be reimbursed for his actual and necessary expenses in the manner prescribed by rule of the supreme court, together with mileage at the rate prescribed for state officers and employees in section 24-9-104, C.R.S., for each mile actually and necessarily traveled going to and returning from the place where he is engaged in judicial duties.

(2) When any county judge, juvenile court judge, or probate court judge is assigned to perform judicial duties in a court outside of his county of residence pursuant to section 5 (3) of article VI of the state constitution, he shall be reimbursed for his actual and necessary expenses in the manner prescribed by rule of the supreme court, together with mileage at the rate prescribed for state officers and employees in section 24-9-104, C.R.S., for each mile actually and necessarily traveled going to and returning from the place where he is engaged in judicial duties.

(3) (a) When any county judge is assigned to perform judicial duties in a district, probate, or juvenile court outside of the judicial district in which he resides, as provided in section 13-6-218, he shall be paid for each day of such judicial duty, in addition to reimbursement for expenses and mileage as provided in this section, an amount equal to the difference between his per diem salary and the per diem salary of the judge of the court to which he is assigned.

(b) (I) When any county judge from a county of Class C or Class D is assigned to perform judicial duties in any district court pursuant to section 5 (3) of article VI of the state constitution, and when the duties the county judge performs increase the county judge's workload beyond the percentage of workload for which he or she is paid pursuant to section 13-30-103 (1)(l), the county judge shall be paid for each day of such judicial duty, in addition to the county judge's normal part-time salary and to reimbursement for expenses and mileage as provided in this section, an amount equal to the per diem salary of the judge of the district court to which the county judge is assigned.

(II) When any county judge from a county of Class C or Class D is assigned to perform judicial duties in any other county court pursuant to section 5 (3) of article VI of the state constitution, and when the duties the county judge performs increase the county judge's workload beyond the percentage of workload for which he or she is paid pursuant to section 13-30-103 (1)(l), the county judge shall be paid for each day of such judicial duty, in addition to the county judge's normal part-time salary and to reimbursement for expenses and mileage as provided in this section, an amount equal to the per diem salary of a full-time county judge.

(c) For the purposes of this subsection (3), the per diem salary of a judge shall be computed by dividing his annual salary by the figure two hundred forty.

(4) When a retired justice of the supreme court or retired judge of any other court of record is assigned to judicial duties pursuant to section 5 (3) of article VI of the state constitution, he shall be compensated as provided in said section and be reimbursed for his actual and necessary expenses in the manner prescribed by rule of the supreme court, together with mileage at the rate prescribed for state officers and employees in section 24-9-104, C.R.S., for each mile actually and necessarily traveled in going to and returning from the place where he is engaged in judicial duties.

(5) Any mileage and expenses incurred by a judge or a retired justice or judge pursuant to this section, except judges assigned to the county court of the city and county of Denver, shall be paid by the state pursuant to section 13-3-104. The records and procedures for such payment shall be prescribed by the state court administrator pursuant to section 13-3-106.

(6) Any per diem salary pursuant to subsection (3) or (4) of this section shall be paid by the state pursuant to section 13-3-104. The records and procedures for such payments shall be prescribed by the state court administrator pursuant to section 13-3-106.



§ 13-3-111. Appointment of retired or resigned justice or judge pursuant to agreement of parties - appointment discretionary

(1) Upon agreement of all appearing parties to a civil action that a specific retired or resigned justice of the supreme court or a retired or resigned judge of any other court be assigned to hear the action and upon agreement that one or more of the parties shall pay the agreed upon salary of the selected justice or judge, together with all other salaries and expenses incurred, the chief justice may assign any retired or resigned justice or retired or resigned intermediate appellate, district, county, probate, or juvenile court judge who consents temporarily to perform judicial duties for such action.

(2) The decision as to whether a retired or resigned justice or judge shall be assigned to judicial duties, pursuant to subsection (1) of this section, shall be entirely within the discretion of the chief justice. The chief justice may require such undertakings as in his or her opinion may be necessary to ensure that proceedings held pursuant to this section shall be without expense to the state.

(3) Such appointment may be made at any time after the action is at issue.

(4) Orders, decrees, verdicts, and judgments resulting from hearings or trials presided over by a judge appointed pursuant to this section shall have the same force and effect as orders, decrees, verdicts, or judgments resulting from a hearing or trial presided over by a regularly serving judge.

(5) Orders, decrees, verdicts, and judgments resulting from hearings or trials presided over by a judge appointed pursuant to this section may be enforced or appealed in the same manner as orders, decrees, verdicts, or judgments resulting from a hearing or trial presided over by a regularly sitting judge.

(6) The salaries and expenses paid to judges appointed pursuant to this section shall be at the rate agreed upon by the parties and the judge.

(7) The supreme court may promulgate such rules as may be necessary to implement this section.



§ 13-3-113. "Family-friendly Courts Act"

(1) Short title. This section shall be known and may be cited as the "Family-friendly Courts Act".

(2) Legislative declaration. (a) The general assembly hereby finds and declares that many families experience challenges and transitions with legal ramifications that often necessitate court involvement. Frequently individuals and family members attend court or visit other governmental offices for juvenile delinquency proceedings, domestic relations proceedings, protective proceedings related to domestic abuse or domestic violence, child protection proceedings, meetings with probation officers, and other matters. Many persons who attend court proceedings are responsible for the care of young children. For many such individuals, child care issues can distract from, if not present obstacles or even barriers to, effective and complete participation in ongoing court proceedings. The general assembly finds that these issues were acknowledged and addressed in the 1999 report entitled "Creating Family Friendly Courts in Colorado: Children's Centers for the Courthouse", which report was submitted by the Colorado supreme court family friendly facilities task force and which report recommended the establishment of children's centers in courthouses.

(b) The general assembly further finds that the same individuals who are in need of child care services when they are participating in court proceedings may also benefit from the availability of information and resource referrals relating to certain types of services within the community, including services addressing at-risk youth, employment counseling, employment training and placement, health education and counseling, financial management, education, legal counseling and referral, mediation, domestic abuse and domestic violence, fatherhood programs, and substance abuse.

(c) The general assembly further finds that individuals who are involved in court proceedings may have additional court-ordered service needs involving their children, including, but not limited to, supervised parenting time and the transfer of the physical custody of a child from one parent to the other.

(d) The general assembly therefore determines and declares that the creation of family-friendly court programs is beneficial to and in the best interests of the citizens of Colorado. The general assembly further finds that the goal of such programs shall primarily be providing quality child care in or near courthouses to the children of individuals and families who attend court-related proceedings but that such programs may also provide additional court-related family services at the facility and serve as a clearinghouse of information and resource referrals for program patrons concerning the wide variety of available services in the community, including services that provide help to at-risk youth; educational services; health services; behavioral, mental health, and substance use disorder services; legal services; and domestic abuse information.

(3) Definitions. For purposes of this section:

(a) "At-risk youth" shall have the same meaning as set forth in section 26-6.8-104 (3), C.R.S.

(b) "Domestic abuse" shall have the same meaning as set forth in section 13-14-101 (2).

(c) "Domestic violence" shall have the same meaning as set forth in section 18-6-800.3 (1), C.R.S.

(d) "Family-friendly court services" means child care and court-related family services provided in the courthouse or courthouse complex or in reasonable proximity to the courthouse.

(e) "Program" means the family-friendly court program established pursuant to this section.

(4) Provision of family-friendly court services. There is hereby created the family-friendly court program. The purpose of the program shall be to provide quality family-friendly court services to families and the children of individuals who are attending court proceedings or related matters and to serve as a central location for the dissemination of information to families about resources and services relating to at-risk youth, employment counseling, employment training and placement, health education and counseling, financial management, education, legal counseling and referral, mediation, domestic abuse and domestic violence, fatherhood programs, and substance abuse. Grants awarded pursuant to this section shall be used to establish and maintain new family-friendly court programs in judicial districts throughout the state that do not have comparable existing programs, as well as to enhance existing family-friendly court programs.

(5) Grant applications - duties of judicial districts. (a) To be eligible for moneys from the family-friendly court program cash fund, created in subsection (6) of this section, for the provision of family-friendly court services, a judicial district shall apply to the state court administrator in accordance with the timelines and guidelines adopted by the state court administrator, using an application form provided by the state court administrator.

(b) The state court administrator, in determining which judicial districts may receive grant money pursuant to this section, shall consider the extent that a judicial district is responsible for:

(I) Actively recruiting qualified and skilled child care providers to provide quality child care services to families and children of individuals who are attending court proceedings or related matters;

(II) Conducting the necessary criminal history checks through the Colorado bureau of investigation and hiring qualified and appropriate child care providers;

(III) Selecting and establishing a safe physical location in the courthouse or in the courthouse complex or in reasonable proximity to the courthouse, for the provision of child care services;

(IV) When reasonably practicable in consideration of funding, staffing, and assistance from other public and private organizations, providing additional court-related family services to families and children experiencing the challenges and transitions that necessitate court involvement, including, but not limited to, supervised parenting time and transfer of the physical custody of a child from one parent to the other;

(V) Soliciting information from community-based organizations, faith communities, governmental entities, schools, community mental health centers, local nonprofit or not-for-profit agencies, local law enforcement agencies, businesses, and other community service providers about the following services and resources for the purpose of providing such information to patrons of the family-friendly court services:

(A) Youth services, including but not limited to youth mentoring services, services to prevent or reduce youth crime and violence, student dropout prevention and intervention services, and any other services that may be available in the community, the goal and purpose of which are to assist at-risk youth;

(B) Multipurpose service centers for displaced homemakers pursuant to article 15.5 of title 8, C.R.S., and other information to assist displaced homemakers, which information shall relate to employment counseling, employment training, employment placement, health education and counseling services, financial management services, educational services, and legal counseling and services;

(C) Information related to health insurance and health care coverage, including but not limited to the children's basic health plan and dental health plan, established pursuant to article 8 of title 25.5, C.R.S., and children eligible for the medical assistance program pursuant to article 5 of title 25.5, C.R.S.;

(D) Substance use disorder programs that are available in the community;

(E) Services and potential financial resources that may be available for victims of domestic abuse or domestic violence, including but not limited to counseling for persons who are victims of domestic abuse and their dependents, advocacy programs that assist victims in obtaining services and information, and educational services for victims of domestic violence;

(F) Fatherhood programs that are available in the community; and

(G) Any other services that would be beneficial to families experiencing challenges and transition necessitating court involvement, including but not limited to family stabilization services as provided in section 19-1-125, C.R.S., and mediation services; and

(VI) Providing to persons staffing the program training and ongoing support with regard to the available resources and additional referrals provided through the program at each court location.

(c) The judicial districts that are selected by the state court administrator to provide family-friendly court services shall be responsible for:

(I) Implementing a method of evaluating the effectiveness of the family-friendly court program and assessing the impact of the child care and informational services provided through the program; and

(II) Reporting annually to the state court administrator concerning the results of the judicial district's evaluation of the family-friendly court program as well as an accounting of fiscal contributions received and expenditures made by the judicial district for the implementation, administration, and maintenance of the program and such other information that the state court administrator may require or that the judicial district determines to be relevant and informative.

(d) The judicial districts that are selected by the state court administrator to provide family-friendly court services that provide child care services shall meet the licensing requirements for child care facilities set forth in part 1 of article 6 of title 26, C.R.S., and all child care licensing rules promulgated by the state board of human services in connection therewith.

(e) In addition to grants received from the state court administrator pursuant to this section, judicial districts implementing or enhancing existing family-friendly court programs pursuant to this section are authorized to accept any funds, grants, gifts, or donations from any private or public source for the purpose of implementing this section; except that no grant or donation shall be accepted if the conditions attached to the grant or donation require the expenditure thereof in a manner contrary to law. Any such moneys received by a judicial district shall be credited to the family-friendly court program cash fund created in subsection (6) of this section for grants awarded by the board pursuant to this section.

(6) Family-friendly court program cash fund. (a) There is hereby created in the state treasury the family-friendly court program cash fund. The moneys in the family-friendly court program cash fund shall be subject to annual appropriation by the general assembly for the implementation of this section. The state court administrator is authorized to accept on behalf of the state any grants, gifts, or donations from any private or public source for the purpose of this section. All private and public funds received through grants, gifts, or donations shall be transmitted to the state treasurer, who shall credit the same to the family-friendly court program cash fund in addition to any moneys that may be appropriated to the cash fund directly by the general assembly. In addition, commencing July 1, 2002, the one-dollar surcharge set forth in section 42-4-1701 (4)(a)(VI), C.R.S., shall be transmitted to the state treasurer who shall credit the same to the family-friendly court program cash fund created in this subsection (6). All investment earnings derived from the deposit and investment of moneys in the fund shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(b) All moneys in the family-friendly court program cash fund, created in paragraph (a) of this subsection (6), shall be available for grants awarded by the state court administrator to judicial districts seeking to implement or enhance existing family-friendly court programs and administrative costs associated with the implementation and administration of this section. The state court administrator, subject to annual appropriation by the general assembly, is hereby authorized to expend moneys appropriated to the judicial department from the family-friendly court program cash fund to judicial districts seeking to establish or enhance family-friendly court programs pursuant to this section.

(6.5) Notwithstanding any provision of subsection (6) of this section to the contrary, on April 20, 2009, the state treasurer shall deduct two hundred thousand dollars from the family-friendly court program cash fund and transfer such sum to the general fund.

(7) The state court administrator shall announce to all judicial districts the availability of grants pursuant to this section for the establishment and maintenance or enhancement of family-friendly court services programs in the judicial districts.

(8) (Deleted by amendment, L. 2005, p. 1000, § 1, effective June 2, 2005.)



§ 13-3-114. State court administrator - compensation for exonerated persons - definitions - annual payments - child support payments - financial literacy training - qualified health plan - damages awarded in civil actions - reimbursement to the state

(1) As used in this section, unless the context otherwise requires:

(a) "Annual payment" means a payment of monetary compensation made by the state court administrator or his or her designee to an exonerated person pursuant to this section. An annual payment shall be in the amount of one hundred thousand dollars, which amount shall be adjusted annually by the state auditor to account for inflation; except that:

(I) If the remaining amount of the state's duty of monetary compensation owed to the exonerated person is less than one hundred thousand dollars, the amount of the annual payment shall be equal to the remaining amount; and

(II) The amount of an annual payment may be reduced as described in subsection (5) of this section.

(b) "Exonerated person" means a person who has been determined by a district court pursuant to section 13-65-102 to be actually innocent, as defined in section 13-65-101 (1).

(c) "Incarceration" means a person's custody in a county jail or a correctional facility while he or she serves a sentence issued pursuant to the person's conviction of a felony or pursuant to the person's adjudication as a juvenile delinquent for the commission of one or more offenses that would be felonies if committed by a person eighteen years of age or older. For the purposes of this section, "incarceration" includes placement as a juvenile to the custody of the state department of human services or a county department of social services.

(d) "Personal financial management instruction course" means a personal financial management instruction course that has been approved by the United States trustee's office pursuant to 11 U.S.C. sec. 111.

(e) "State's duty of monetary compensation" means the total amount of monetary compensation owed by the state to an exonerated person.

(2) Not more than fourteen days after the state court administrator receives directions from a district court pursuant to section 13-65-103 to compensate an exonerated person, the state court administrator shall:

(a) Issue an annual payment to the exonerated person. Annually thereafter, on or before the date that such payment was made, until the state's duty of monetary compensation is satisfied, the state court administrator or his or her designee shall issue an annual payment to the exonerated person.

(b) Pay on the exonerated person's behalf any amount of compensation for child support payments owed by the exonerated person that became due during his or her incarceration, or any amount of interest on child support arrearages that accrued during his or her incarceration but which have not been paid, as described in section 13-65-103 (2)(e)(III). The state court administrator, or his or her designee, shall make such payment in a lump sum to the appropriate county department of social services or other agency responsible for receiving such payments not more than thirty days after the state court administrator receives directions from a district court to compensate an exonerated person pursuant to section 13-65-103.

(c) Pay on the exonerated person's behalf the amount of reasonable attorney fees awarded to the exonerated person pursuant to section 13-65-103 (2)(e)(IV).

(3) The amount of any payment made to, or on behalf of, an exonerated person pursuant to this section shall be deducted from the state's duty of monetary compensation to the exonerated person.

(4) Notwithstanding the provisions of paragraph (a) of subsection (2) of this section, after the state court administrator has issued one annual payment to an exonerated person, the state court administrator shall not issue another annual payment to the exonerated person until the exonerated person has completed a personal financial management instruction course.

(5) In each year in which the state court administrator issues an annual payment to an exonerated person, the person's annual payment shall be reduced by ten thousand dollars if the person fails to present to the state court administrator a policy or certificate showing that the person has purchased or otherwise acquired a qualified health plan for himself or herself and his or her dependents that is valid for at least six months. Such amount shall be deducted from the state's duty of monetary compensation to the exonerated person as if such amount had been issued to the exonerated person.

(6) (a) An exonerated person who receives monetary compensation pursuant to this section shall reimburse the state for the total amount of annual payments made to the exonerated person pursuant to this section if:

(I) The exonerated person prevails in or settles a civil action against the state or against any other government body in a civil action concerning the same acts that are the bases for the petition for compensation; and

(II) The judgment rendered in the civil action or the settlement of the civil action includes an award of monetary damages to the exonerated person.

(b) For the purposes of paragraph (a) of this subsection (6), in any proceeding that satisfies the description set forth in said paragraph (a), upon a satisfactory showing by the state that the exonerated person has received monetary compensation pursuant to this section, the court shall offset a sufficient amount of moneys from the exonerated person's award of monetary damages to reimburse the state for such monetary compensation. The court shall transfer such moneys to the state treasurer, who shall credit the moneys to the general fund.

(7) Notwithstanding any provision of this section, the state court administrator shall not issue an annual payment to an exonerated person if:

(a) (I) The exonerated person has prevailed in or settled a civil action for monetary damages as described in subsection (6) of this section; and

(II) The amount of the monetary damages awarded by the court in the civil action, or stipulated in the settlement of the action, and collected by the exonerated person equals or exceeds the remaining amount of the state's duty of monetary compensation to the exonerated person;

(b) The exonerated person is convicted of a class 1 or class 2 felony, or of an offense that would be considered a class 1 or class 2 felony in Colorado, after the date upon which a court issues an order of compensation on the person's behalf; or

(c) The person has not yet completed a personal financial management instruction course, as required by subsection (4) of this section.

(8) (a) At any point after the state court administrator makes an annual payment to an exonerated person pursuant to subsection (2) of this section, the exonerated person may elect to receive the remaining balance of the state's duty of monetary compensation in a lump sum by:

(I) Notifying the state court administrator, the governor, and the general assembly of such election, which notification must be provided in writing;

(II) Completing a personal financial management instruction course; and

(III) Acquiring and committing to maintain a qualified health insurance plan.

(b) Upon receiving written documentation that an exonerated person has satisfied the requirements described in subsection (8)(a) of this section, the state court administrator shall pay to the exonerated person the balance of the state's duty of monetary compensation not later than one year after receiving such written documentation.



§ 13-3-114.5. State court administrator - reimbursement of monetary amounts paid following a vacated conviction or amended order of restitution

Within twenty-eight days after receipt of an order from a district or county court for payment of a refund of monetary amounts paid, the state court administrator shall issue a refund payment to the person who established eligibility under section 18-1.3-703.



§ 13-3-115. Diversion funding committee

(1) The state court administrator shall establish a diversion funding committee, referred to in this section as the "committee". The committee shall consist of:

(a) The attorney general or his or her designee;

(b) The executive director of a statewide organization representing district attorneys or his or her designee;

(c) The state public defender or his or her designee;

(d) The director of the division of criminal justice in the department of public safety; and

(e) The state court administrator or his or her designee;

(2) (a) The committee shall develop funding guidelines, including permissible uses for the funding, and an application process for elected district attorneys to request funds appropriated by the general assembly in order to operate an adult diversion program consistent with section 18-1.3-101, C.R.S.

(b) The committee shall also develop an application that includes but is not limited to:

(I) A description of the adult pretrial diversion program, including the project's goals, objective, and timeline for implementation;

(II) The number of adults that could be enrolled in a pretrial diversion program using the funds requested and a description of the eligibility criteria developed by the district attorney;

(III) The process and method by which a participant's treatment or services needs will be assessed;

(IV) Outcomes and performance measures that the program will use in its evaluation;

(V) Itemized expenses for the amount of the funding request and whether the funding request is for a new adult pretrial diversion program or funding to continue or expand an existing adult pretrial diversion program;

(VI) The diversion supervision fees, if any, that the district attorney will require as a condition of participation in a pretrial diversion program; and

(VII) A list of any other agencies, organizations, service providers, or planning groups that would be involved in the planning and implementation of the project.

(3) The committee must review all funding requests submitted by a district attorney to support an adult pretrial diversion program. By majority vote, the committee may approve all or a portion of a funding request that meets the guidelines established pursuant to paragraph (a) of subsection (2) of this section or deny a request.

(4) The judicial department shall execute the contract and allocate the funding requests approved by the committee.

(5) A district attorney who receives funding pursuant to this section shall collect data and provide a status report to the judicial department by a date prescribed by the committee that includes but is not limited to:

(a) The number of people screened and the number of people who met the diversion program criteria;

(b) The number of people enrolled in the adult pretrial diversion program;

(c) Demographic information on those enrolled in the adult pretrial diversion program including age, gender, and ethnicity;

(d) Participant status, including the number of people that have successfully completed the diversion program, the number of people still under active supervision in the diversion program, the number of people terminated from the diversion program, and the reason for their termination; and

(e) The accounting of the funds expended and the amount of any funds unexpended and unencumbered at the end of the funding period.

(6) Notwithstanding section 24-1-136 (11)(a)(I), by January 31, 2015, and each January 31 thereafter, the judicial department shall provide to the joint budget committee a status report that includes the information required by subsection (5) of this section.

(7) Any funds provided to a district attorney for purposes of operating an adult pretrial diversion program pursuant to this section shall not be reverted to the general fund if unexpended by the end of the fiscal year in which the funds were received.



§ 13-3-116. Restorative justice coordinating council - establishment - membership

(1) (a) A council to provide assistance and education related to restorative justice programs is hereby established. The council shall be known as the "restorative justice coordinating council" and shall be established in the state judicial department within the office of the state court administrator. To the extent that resources permit, the restorative justice coordinating council shall support the development of restorative justice programs, serve as a central repository for information, assist in the development and provision of related education and training, and provide technical assistance to entities engaged in or wishing to develop restorative justice programs.

(b) In order to assess the efficacy of restorative justice practices in providing satisfaction to participants, the council shall develop a uniform restorative justice satisfaction evaluation by September 1, 2013. The evaluation must be based on research principles. The evaluation must include a preconference questionnaire for the offender and participating victims, if practicable, to establish a baseline and a postconference questionnaire that is suitable to administer to restorative justice participants, including community members, participating victims, and offenders.

(c) (I) The council shall develop a database of existing restorative justice programs in the state by December 31, 2013, and update it annually by December 31 of each year.

(II) The database must consist of the following information:

(A) The location of the restorative justice program;

(B) The types of restorative justice practices used in the program and the costs and fees associated with the practices; and

(C) The background, training, and restorative justice experience of the facilitators in the restorative justice program.

(d) Repealed.

(2) The restorative justice coordinating council includes, at a minimum, the following:

(a) A member who represents a statewide juvenile justice council who shall be appointed by the executive director of the department of public safety;

(b) A representative from the division of youth services in the department of human services who is appointed by the executive director of the department of human services;

(c) A representative from the department of public safety who shall be appointed by the executive director of the department of public safety;

(d) A representative from the judicial department who shall be appointed by the state court administrator;

(e) Two representatives from a statewide organization or organizations whose primary purpose is related to the development and implementation of restorative justice programs and who shall be appointed by the executive director of the department of public safety;

(f) A district attorney with juvenile justice experience who shall be appointed by the executive director of the Colorado district attorneys council;

(g) A victim's representative within the judicial department with restorative justice experience who shall be appointed by the state court administrator;

(h) A representative from the department of education who shall be appointed by the commissioner of education;

(i) A representative from the state board of parole appointed by the chair of the parole board;

(j) A representative from the department of corrections appointed by the executive director of the department of corrections;

(k) A representative from a nongovernment statewide organization representing victims appointed by the executive director of the department of public safety;

(l) Three restorative justice practitioners appointed by the state court administrator;

(m) A representative of the juvenile parole board appointed by the chair of the juvenile parole board;

(n) The state public defender or his or her designee;

(o) A judge appointed by the chief justice of the Colorado supreme court; and

(p) A representative of law enforcement appointed by the state court administrator based upon a recommendation from the restorative justice coordinating council.

(3) The restorative justice coordinating council shall select a chairperson from among the members of the council who shall serve a term to be determined by the council. The chairperson shall be responsible for convening the council at a frequency that shall be determined by the council.

(4) Members of the restorative justice coordinating council shall serve without compensation and shall not be reimbursed for expenses incurred while serving on the council.

(4.5) The restorative justice coordinating council may accept money from trainings and conferences and gifts, grants, or donations from any private or public source for the purpose of supporting restorative justice practices. All private and public money received by the restorative justice coordinating council from gifts, grants, or donations or any other source must be transmitted to the state treasurer, who shall credit the same to the restorative justice surcharge fund created pursuant to section 18-25-101, in addition to any money that may be appropriated to the fund directly by the general assembly.

(5) (Deleted by amendment, L. 2017.)






Article 4 - Court of Appeals

§ 13-4-101. Establishment

There is hereby created the court of appeals, pursuant to section 1 of article VI of the state constitution. The court of appeals shall be a court of record. Judges of the court of appeals may serve in any state court with full authority as provided by law, when called upon to do so by the chief justice of the supreme court.



§ 13-4-102. Jurisdiction

(1) Any provision of law to the contrary notwithstanding, the court of appeals shall have initial jurisdiction over appeals from final judgments of, and interlocutory appeals of certified questions of law in civil cases pursuant to section 13-4-102.1 from, the district courts, the probate court of the city and county of Denver, and the juvenile court of the city and county of Denver, except in:

(a) Repealed.

(b) Cases in which a statute, a municipal charter provision, or an ordinance has been declared unconstitutional;

(c) Cases concerned with decisions or actions of the public utilities commission;

(d) Water cases involving priorities or adjudications;

(e) Writs of habeas corpus;

(f) Cases appealed from the county court to the district court, as provided in section 13-6-310;

(g) Summary proceedings initiated under articles 1 to 13.5 of title 1 and article 10 of title 31, C.R.S.;

(h) Cases appealed from the district court granting or denying postconviction relief in a case in which a sentence of death has been imposed.

(2) The court of appeals has initial jurisdiction to:

(a) Review awards or actions of the industrial claim appeals office, as provided in articles 43 and 74 of title 8, C.R.S.;

(b) Review orders of the banking board granting or denying charters for new state banks, as provided in article 102 of title 11, C.R.S.;

(c) (Deleted by amendment, L. 2006, p. 761, § 19, effective July 1, 2006.)

(d) Review all final actions and orders appropriate for judicial review of the Colorado podiatry board, as provided in section 12-32-108.7, C.R.S.;

(e) Review all final actions and orders appropriate for judicial review of the Colorado state board of chiropractic examiners as provided in section 12-33-121, C.R.S.;

(f) Review actions of the Colorado medical board in refusing to grant or in revoking or suspending a license or in placing the holder thereof on probation, as provided in section 12-36-119, C.R.S.;

(g) Review actions of the Colorado dental board in refusing to issue or renew or in suspending or revoking a license to practice dentistry or dental hygiene, as provided in section 12-35-130, C.R.S.;

(h) Review all final actions and orders appropriate for judicial review of the board of nursing as provided in articles 38 and 42 of title 12, C.R.S.;

(i) Review actions of the state board of optometry in refusing to grant or renew, revoking, or suspending a license, issuing a letter of admonition, or placing a licensee on probation or under supervision, as provided by section 12-40-119 (2)(e), C.R.S.;

(j) Review all final actions and orders appropriate for judicial review of the director of the division of professions and occupations as provided in article 41 of title 12, C.R.S.;

(k) Review all final actions and orders appropriate for judicial review of the state board of pharmacy, as provided in section 12-42.5-125, C.R.S.;

(l) Review decisions of the board of education of a school district in proceedings for the dismissal of a teacher, as provided in section 22-63-302 (10), C.R.S.;

(m) Review final decisions or orders of the Colorado real estate commission, as provided in parts 1, 3, and 4 of article 61 of title 12, C.R.S.;

(m.5) Review final decisions or orders of the director of the division of real estate, as provided in part 10 of article 61 of title 12, C.R.S.;

(n) Review final decisions and orders of the Colorado civil rights commission, as provided in parts 3, 4, and 7 of article 34 of title 24, C.R.S.;

(o) Review all final actions and orders appropriate for judicial review of the passenger tramway safety board, as provided in section 25-5-708, C.R.S.;

(p) Review decisions of the state personnel board, as provided in section 24-50-125.4, C.R.S.;

(q) Review final actions and orders appropriate for judicial review of the state electrical board, as provided in article 23 of title 12, C.R.S.;

(r) Review all final actions and orders appropriate for judicial review of the state board of licensure for architects, professional engineers, and professional land surveyors, as provided in section 12-25-309 (5), C.R.S.;

(s) Review final actions and orders of the boards, as defined in section 12-43-201 (1), C.R.S., that are appropriate for judicial review and final actions;

(t) (Deleted by amendment, L. 2008, p. 426, § 25, effective August 5, 2008.)

(u) Review all final actions and orders appropriate for judicial review of the coal mine board of examiners, as provided in section 34-22-107 (8), C.R.S.;

(v) Review final actions and orders of the director of the division of professions and occupations appropriate for judicial review, as provided in section 12-55.5-115, C.R.S.;

(w) Review final actions and orders appropriate for judicial review of the examining board of plumbers;

(x) Review decisions of the board of assessment appeals, as provided in section 39-8-108 (2), C.R.S.;

(y) and (z) Repealed.

(aa) (Deleted by amendment, L. 98, p. 818, § 14, effective August 5, 1998.)

(bb) Review final actions taken pursuant to article 38.1 of title 12, C.R.S., by the state board of nursing in the division of professions and occupations in the department of regulatory agencies;

(cc) Review final actions and orders appropriate for judicial review of the securities commissioner, as provided in section 11-59-117, C.R.S.;

(dd) Review final actions and orders appropriate for judicial review of the commissioner of insurance, pursuant to title 10, C.R.S.;

(ee) Review final actions and orders appropriate for judicial review of the Colorado racing commission, as provided in section 12-60-507 (3), C.R.S.;

(ff) Review final actions and orders appropriate for judicial review of the Colorado passenger tramway safety board, as provided in section 25-5-708, C.R.S.;

(gg) Review final actions and orders appropriate for judicial review of the department of revenue relating to penalties for violations of statutes relating to the sale of cigarettes and tobacco products to minors pursuant to section 24-35-505 (5), C.R.S.;

(hh) Review final actions and orders appropriate for judicial review of the state board of veterinary medicine, as provided in section 12-64-112 (2), C.R.S.;

(ii) Review all final actions and orders appropriate for judicial review of the director of the division of professions and occupations as provided in section 12-37-107 (4), C.R.S.;

(jj) Review all final actions and orders appropriate for judicial review of the executive director of the department of labor and employment, as provided in section 8-20-104, C.R.S.;

(kk) Review all final actions and orders appropriate for judicial review of the director of the division of professions and occupations in the department of regulatory agencies, as provided in section 12-40.5-110, C.R.S.; and

(ll) Review all final actions and orders appropriate for judicial review of the state commissioner of financial services as provided in sections 11-33-109 (4) and 11-33-122 (1)(d) and (2)(b), C.R.S.

(3) The court of appeals shall have authority to issue any writs, directives, orders, and mandates necessary to the determination of cases within its jurisdiction.

(4) (Deleted by amendment, L. 95, p. 235, § 4, effective April 17, 1995.)



§ 13-4-102.1. Interlocutory appeals of determinations of questions of law in civil cases

(1) The court of appeals, under rules promulgated by the Colorado supreme court, may permit an interlocutory appeal of a certified question of law in a civil matter from a district court or the probate court of the city and county of Denver if:

(a) The trial court certifies that immediate review may promote a more orderly disposition or establish a final disposition of the litigation; and

(b) The order involves a controlling and unresolved question of law.

(2) A majority of the judges who are in regular active service on the court of appeals and who are not disqualified may, if approved by rules promulgated by the Colorado supreme court, order that an interlocutory appeal permitted by the court of appeals be heard or reheard by the court of appeals en banc.



§ 13-4-103. Number of judges - qualifications

(1) The number of judges of the court of appeals shall be sixteen. Effective July 1, 2006, the number of judges of the court of appeals shall be nineteen. Subject to available appropriations, effective July 1, 2008, the number of judges of the court of appeals shall be twenty-two.

(2) Judges of the court of appeals shall have the same qualifications as justices of the Colorado supreme court.



§ 13-4-104. Term of office - selection

(1) The term of office for a judge of the court of appeals is eight years.

(2) Judicial appointments to the court of appeals shall be made pursuant to section 20 of article VI of the state constitution.



§ 13-4-104.5. Temporary judicial duties

Whenever the chief justice of the supreme court deems assignment of a judge necessary to the prompt disposition of judicial business, the chief justice may assign any judge of the court of appeals, or any retired judge of the court of appeals who consents, to temporarily perform judicial duties in any court of record. For each day of such temporary service a retired judge shall receive compensation as provided by law.



§ 13-4-105. Chief judge

The chief justice of the supreme court shall appoint a judge of the court of appeals to serve as chief judge at the pleasure of the chief justice. The chief judge shall exercise such administrative powers as may be delegated to him by the chief justice.



§ 13-4-106. Divisions

(1) The court of appeals shall sit in divisions of three judges each to hear and determine all matters before the court.

(2) The chief judge, with the approval of the chief justice, shall assign judges to each division. Such assignments shall be changed from time to time as determined by the chief judge, with the approval of the chief justice.

(3) Cases shall be assigned to the divisions of the court of appeals in rotation according to the order in which they are filed with the clerk of the court of appeals or transferred by the supreme court, except that the chief judge has the authority to transfer cases from one division to another to maintain approximately equal case loads or for any other appropriate reason.



§ 13-4-107. Place of court

The court of appeals shall be located in the city and county of Denver, but any division of the court of appeals may sit in any county seat for the purpose of hearing oral argument in cases before the division.



§ 13-4-108. Supreme court review

(1) Before application may be made for writ of certiorari, as provided in this section, application shall be made to the court of appeals for a rehearing if required by supreme court rule.

(2) Within twenty-eight days after a rehearing has been refused by the court of appeals, any party in interest who is aggrieved by the judgment of the court of appeals may appeal by application to the supreme court for a writ of certiorari.

(3) Procedures on writs of certiorari, including procedures for rehearings, shall be as prescribed by rule of the supreme court.



§ 13-4-109. Certification of cases to the supreme court

(1) The court of appeals, prior to final determination, may certify any case before it to the supreme court for its review and final determination, if the court of appeals finds:

(a) The subject matter of the appeal has significant public interest;

(b) The case involves legal principles of major significance; or

(c) The case load of the court of appeals is such that the expeditious administration of justice requires certification.

(2) The supreme court shall consider such certification and may accept the case for final determination or remand it for determination by the court of appeals.

(3) The supreme court may order the court of appeals to certify any case before the court of appeals to the supreme court for final determination.



§ 13-4-110. Determination of jurisdiction - transfer of cases

(1) (a) When a party in interest alleges, or the court is of the opinion, that a case before the court of appeals is not properly within the jurisdiction of the court of appeals, the court of appeals shall refer the case to the supreme court. The supreme court shall decide the question of jurisdiction in a summary manner, and its determination shall be conclusive.

(b) A party in interest shall allege that a case is not properly within the jurisdiction of the court of appeals by motion filed with the court of appeals within twenty-one days after the date the record is filed with the clerk of the court of appeals, failing which any objection to jurisdiction by a party in interest shall be waived.

(2) Any case within the jurisdiction of the court of appeals which is filed erroneously in the supreme court shall be transferred to the court of appeals by the supreme court.

(3) No case filed either in the supreme court or the court of appeals shall be dismissed for having been filed in the wrong court but shall be transferred and considered properly filed in the court which the supreme court determines has jurisdiction.



§ 13-4-111. Employees - compensation

(1) Subject to the rules and regulations of the supreme court, the court of appeals shall appoint a clerk, a reporter of decisions, deputy clerks, and such other assistants as may be necessary.

(2) Each judge of the court of appeals may appoint a law clerk who shall be learned in the law and one secretary or stenographer. The persons so employed may be discharged or removed at the pleasure of the judge employing them.

(3) All employees appointed under subsections (1) and (2) of this section shall be paid such compensation as shall be prescribed by the rules and regulations of the supreme court.



§ 13-4-112. Fees of the clerk of court of appeals

(1) (a) Within the time allowed or fixed for transmission of the record, the appellant shall pay to the clerk of the court of appeals a docket fee of two hundred twenty-three dollars.

(b) The docket fee for the appellee shall be one hundred forty-eight dollars to be paid upon the entry of appearance of the appellee.

(2) (a) Each fee collected pursuant to paragraph (a) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) One hundred fifty dollars shall be deposited in the supreme court library fund created pursuant to section 13-2-120;

(II) Five dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6); and

(III) Sixty-eight dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(b) Each fee collected pursuant to paragraph (b) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Seventy-five dollars shall be deposited in the supreme court library fund created pursuant to section 13-2-120;

(II) Five dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6); and

(III) Sixty-eight dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).



§ 13-4-113. Publication of decisions

(1) Repealed.

(2) Those court of appeals opinions to be published in full shall be selected as prescribed by supreme court rule.






Article 5 - Judicial Districts

Part 1 - Judges - Terms

§ 13-5-101. Judicial districts and terms

The state is divided into twenty-two judicial districts as prescribed by this part 1. Terms of court shall be fixed by rules adopted by the district court in each district; except that at least one term of court shall be held each calendar year in each county within the district, at the county seat of such county.



§ 13-5-102. First district

(1) The first judicial district shall be composed of the counties of Gilpin and Jefferson.

(2) (a) The number of judges for the first judicial district shall be eleven.

(b) Subject to available appropriations, effective July 1, 2004, the number of judges for the first judicial district shall be twelve.

(c) Subject to available appropriations, effective July 1, 2008, the number of judges for the first judicial district shall be thirteen.

(d) (Deleted by amendment, L. 2011, (SB 11-028), ch. 21, p. 52, § 1, effective March 11, 2011.)

(e) Repealed.

(f) Notwithstanding the provisions of paragraph (a) of this subsection (2), subject to available appropriations, effective July 1, 2012, the number of judges for the first judicial district shall be thirteen.

(3) (a) Notwithstanding any provision of law to the contrary, the district and county judges regularly assigned to Gilpin county may sit and maintain their official chambers at a single location anywhere within such county, and any related office may also be maintained at such location.

(b) As used in this subsection (3), "related office" includes but need not be limited to the offices of the sheriff, county clerk and recorder, county treasurer, clerk of district court, and clerk of county court.



§ 13-5-103. Second district

(1) The second judicial district shall be composed of the city and county of Denver.

(2) (a) The number of judges for the second judicial district shall be nineteen. Effective January 1, 1978, the number of judges shall be twenty.

(b) Subject to available appropriations, effective July 1, 2008, the number of judges for the second judicial district shall be twenty-one.

(c) Subject to available appropriations, effective July 1, 2009, the number of judges for the second judicial district shall be twenty-three.



§ 13-5-104. Third district

(1) The third judicial district shall be composed of the counties of Las Animas and Huerfano.

(2) The number of judges for the third judicial district shall be two.

(3) The third judicial district shall be divided into two divisions. The northern division shall consist of the county of Huerfano, and the southern division shall consist of the county of Las Animas. One judge of the district shall maintain his official residence and chambers in the northern division of the district, and one judge shall maintain his official residence and chambers in the southern division of the district. Travel and maintenance expenses shall be allowed a judge of the district only when he is outside the county of his official residence. For all other purposes, the district shall be considered as a single entity. The allocation of judges to the northern and southern divisions shall be made by court rule. In the event that the judges of the district are unable to agree upon an allocation by rule, the matter shall be determined by the chief justice of the supreme court.



§ 13-5-105. Fourth district

(1) The fourth judicial district shall be composed of the counties of El Paso and Teller.

(2) (a) The number of judges for the fourth judicial district shall be fifteen.

(b) Subject to available appropriations, effective July 1, 2002, the number of judges for the fourth judicial district shall be sixteen.

(c) Subject to available appropriations, effective July 1, 2003, the number of judges for the fourth judicial district shall be seventeen.

(d) Subject to available appropriations, effective July 1, 2004, the number of judges for the fourth judicial district shall be nineteen.

(e) Subject to available appropriations, effective July 1, 2008, the number of judges for the fourth judicial district shall be twenty.

(f) Subject to available appropriations, effective July 1, 2009, the number of judges for the fourth judicial district shall be twenty-two.



§ 13-5-106. Fifth district

(1) The fifth judicial district shall be composed of the counties of Clear Creek, Eagle, Lake, and Summit.

(2) (a) The number of judges for the fifth judicial district shall be six.

(b) and (c) Repealed.

(d) At least one of the judges for the fifth judicial district shall maintain his or her official chambers and residence in the county of Eagle, Lake, or Summit.



§ 13-5-107. Sixth district

(1) The sixth judicial district shall be composed of the counties of Archuleta, La Plata, and San Juan.

(2) (a) The number of judges for the sixth judicial district shall be two.

(b) (Deleted by amendment, L. 2012.)

(c) Notwithstanding the provisions of paragraph (a) of this subsection (2), subject to available appropriations, effective July 1, 2012, the number of judges for the sixth judicial district shall be four.



§ 13-5-108. Seventh district

(1) The seventh judicial district shall be composed of the counties of Delta, Gunnison, Hinsdale, Montrose, Ouray, and San Miguel.

(2) (a) The number of judges for the seventh judicial district shall be three.

(b) Subject to available appropriations, effective July 1, 2003, the number of judges for the seventh judicial district shall be four.

(c) Notwithstanding the provisions of paragraph (a) of this subsection (2), subject to available appropriations, effective July 1, 2011, the number of judges for the seventh judicial district shall be five.



§ 13-5-109. Eighth district

(1) The eighth judicial district shall be composed of the counties of Larimer and Jackson.

(2) (a) The number of judges for the eighth judicial district shall be five.

(b) Subject to available appropriations, effective July 1, 2007, the number of judges for the eighth judicial district shall be six.

(c) Subject to available appropriations, effective July 1, 2008, the number of judges for the eighth judicial district shall be seven.

(d) Subject to available appropriations, effective July 1, 2009, the number of judges for the eighth judicial district shall be eight.



§ 13-5-110. Ninth district

(1) The ninth judicial district shall be composed of the counties of Garfield, Pitkin, and Rio Blanco.

(2) (a) The number of judges for the ninth judicial district shall be five.

(b) (Deleted by amendment, L. 2013.)



§ 13-5-111. Tenth district

(1) The tenth judicial district shall be composed of the county of Pueblo.

(2) (a) The number of judges for the tenth judicial district shall be six.

(b) Subject to available appropriations, effective July 1, 2008, the number of judges for the tenth judicial district shall be seven.



§ 13-5-112. Eleventh district

(1) The eleventh judicial district shall be composed of the counties of Chaffee, Custer, Fremont, and Park.

(2) (a) The number of judges for the eleventh judicial district shall be three.

(b) Subject to available appropriations, effective July 1, 2007, the number of judges for the eleventh judicial district shall be four.

(3) The eleventh judicial district shall be divided into two divisions. The northern division shall consist of the counties of Chaffee and Park, and the southern division shall consist of the counties of Fremont and Custer. One judge of the district shall maintain his official residence and chambers in the northern division of the district, one judge shall maintain his official residence and chambers in the southern division of the district, and one judge shall sit in both divisions as assigned by the chief judge. Travel and maintenance expenses shall be allowed a judge of the district only when he is outside the county of his official residence. For all other purposes the district shall be considered as a single entity. The allocation of judges to the northern and southern divisions shall be made by court rule. In the event that the judges of the district are unable to agree upon an allocation by rule, the matter shall be determined by the chief justice of the supreme court.



§ 13-5-113. Twelfth district

(1) The twelfth judicial district shall be composed of the counties of Alamosa, Conejos, Costilla, Mineral, Rio Grande, and Saguache.

(2) (a) The number of judges for the twelfth judicial district shall be two.

(b) Subject to available appropriations, effective July 1, 2007, the number of judges for the twelfth judicial district shall be three.

(c) Subject to available appropriations, effective July 1, 2015, the number of judges for the twelfth judicial district shall be four.



§ 13-5-114. Thirteenth district

(1) The thirteenth judicial district shall be composed of the counties of Kit Carson, Logan, Morgan, Phillips, Sedgwick, Washington, and Yuma.

(2) The number of judges for the thirteenth judicial district shall be four.



§ 13-5-115. Fourteenth district

(1) The fourteenth judicial district shall be composed of the counties of Grand, Moffat, and Routt.

(2) (a) The number of judges for the fourteenth judicial district shall be two.

(b) Subject to available appropriations, effective July 1, 2007, the number of judges for the fourteenth judicial district shall be three.



§ 13-5-116. Fifteenth district

(1) The fifteenth judicial district shall be composed of the counties of Baca, Cheyenne, Kiowa, and Prowers.

(2) The number of judges for the fifteenth judicial district shall be two.



§ 13-5-117. Sixteenth district

(1) The sixteenth judicial district shall be composed of the counties of Bent, Crowley, and Otero.

(2) The number of judges for the sixteenth judicial district shall be two.



§ 13-5-118. Seventeenth district

(1) The seventeenth judicial district shall be composed of the county of Adams and the city and county of Broomfield.

(2) (a) The number of judges for the seventeenth judicial district shall be eight.

(b) Subject to available appropriations, effective July 1, 2002, the number of judges for the seventeenth judicial district shall be nine.

(c) Subject to available appropriations, effective July 1, 2003, the number of judges for the seventeenth judicial district shall be ten.

(d) Subject to available appropriations, effective July 1, 2007, the number of judges for the seventeenth judicial district shall be eleven.

(e) Subject to available appropriations, effective July 1, 2008, the number of judges for the seventeenth judicial district shall be thirteen.

(f) Subject to available appropriations, effective July 1, 2009, the number of judges for the seventeenth judicial district shall be fifteen.

(3) The seventeenth judicial district shall have jurisdiction over all causes of action accruing and all crimes committed within the city and county of Broomfield on or after November 15, 2001. Prior to November 15, 2001, the judicial districts for the counties, as they existed prior to November 15, 2001, shall have jurisdiction over all causes of action accruing and crimes committed within such counties.



§ 13-5-119. Eighteenth district

(1) The eighteenth judicial district shall be composed of the counties of Arapahoe, Douglas, Elbert, and Lincoln.

(2) (a) The number of judges for the eighteenth judicial district shall be fourteen.

(b) Subject to available appropriations, effective July 1, 2002, the number of judges for the eighteenth judicial district shall be fifteen.

(c) Subject to available appropriations, effective July 1, 2003, the number of judges for the eighteenth judicial district shall be sixteen.

(d) (I) Subject to available appropriations, effective July 1, 2004, the number of judges for the eighteenth judicial district shall be seventeen.

(II) Subject to available appropriations, effective July 1, 2007, the number of judges for the eighteenth judicial district shall be eighteen.

(III) Subject to available appropriations, effective July 1, 2008, the number of judges for the eighteenth judicial district shall be twenty.

(IV) Subject to available appropriations, effective July 1, 2009, the number of judges for the eighteenth judicial district shall be twenty-one.

(V) Subject to available appropriations, effective July 1, 2014, the number of judges for the eighteenth judicial district is twenty-three.

(e) The district judges regularly assigned to Arapahoe county shall maintain their offices in one location within Arapahoe county.

(3) Repealed.



§ 13-5-120. Nineteenth district

(1) The nineteenth judicial district shall be composed of the county of Weld.

(2) (a) The number of judges for the nineteenth judicial district shall be four.

(b) Subject to available appropriations, effective July 1, 2002, the number of judges for the nineteenth judicial district shall be five.

(c) Subject to available appropriations, effective July 1, 2003, the number of judges for the nineteenth judicial district shall be six.

(d) Subject to available appropriations, effective July 1, 2007, the number of judges for the nineteenth judicial district shall be seven.

(e) Subject to available appropriations, effective July 1, 2008, the number of judges for the nineteenth judicial district shall be eight.

(f) Subject to available appropriations, effective July 1, 2009, the number of judges for the nineteenth judicial district shall be nine.



§ 13-5-121. Twentieth district

(1) The twentieth judicial district shall be composed of the county of Boulder.

(2) (a) The number of judges for the twentieth judicial district shall be six.

(b) Subject to available appropriations, effective July 1, 2003, the number of judges for the twentieth judicial district shall be seven.

(c) Subject to available appropriations, effective July 1, 2004, the number of judges for the twentieth judicial district shall be eight.

(d) Subject to available appropriations, effective June 30, 2010, the number of judges for the twentieth judicial district shall be nine.



§ 13-5-122. Twenty-first district

(1) The twenty-first judicial district shall be composed of the county of Mesa.

(2) (a) The number of judges for the twenty-first judicial district shall be four.

(b) Subject to available appropriations, effective July 1, 2007, the number of judges for the twenty-first judicial district shall be five.



§ 13-5-123. Twenty-second district

(1) The twenty-second judicial district shall be composed of the counties of Dolores and Montezuma.

(2) (a) The number of judges for the twenty-second judicial district shall be one.

(b) Subject to available appropriations, effective July 1, 2007, the number of judges for the twenty-second judicial district shall be two.



§ 13-5-124. Appointment of clerk and employees

District court personnel shall be appointed pursuant to the provisions of section 13-3-105.



§ 13-5-125. Clerks to keep records

The clerks of district courts shall keep the financial records prescribed by the state court administrator under the provisions of section 13-3-106.



§ 13-5-126. Duties of bailiff

It is the duty of every bailiff to preserve order in the court to which he may be appointed; to attend upon the jury; to open and close the court; and to perform such other duties as may be required of him by the judge of the court.



§ 13-5-127. Duties of reporters

The shorthand reporter, on the direction of the court, shall take down in shorthand all the testimony, rulings of the court, exceptions taken, oral instructions given, and other proceedings had during the trial of any cause, and in such causes as the court may designate.



§ 13-5-128. Compensation of reporter

The shorthand reporter of a court of record shall be compensated for preparation of the original and any copies of the typewritten transcript of his shorthand notes at such rates as from time to time may be established and promulgated by the supreme court of the state of Colorado. Where, in a court of record, no shorthand reporter is employed and trial transcripts are prepared by other court personnel, such personnel shall be similarly compensated for any transcript preparation required to be accomplished in other than normal working hours.



§ 13-5-131. Multiple-judge districts

In any district court composed of more than one judge, each of the judges shall sit separately for the trial of causes and the transaction of business and shall have and exercise all the powers and functions, as well in vacation of court as in term time, which he might have and exercise if he were the sole judge of said court.



§ 13-5-132. Powers of judges sitting separately

Each court held by the several judges, while sitting separately, shall be known as the district court in and for the county where such court is held and shall have the same power to vacate or modify its own judgments, decrees, or orders rendered or made while so held as if the said court were composed of a single judge.



§ 13-5-133. Judges may sit en banc - purpose - rules

(1) In any district court composed of more than one judge, the judges may sit en banc at such times as they may determine, for the purpose of making rules of court, the appointment of a clerk and other employees, subject to the provisions of section 13-3-105, and other ministerial duties, subject to the administrative powers delegated to the chief judge by the chief justice of the supreme court pursuant to section 5 (4) of article VI of the state constitution.

(2) Subject to the approval of the chief justice of the supreme court, a district court sitting en banc may make rules:

(a) To facilitate the transaction of business in the courts held by the judges sitting separately; and

(b) To provide for the classification, arrangement, and distribution of the business of the court among the several judges thereof.

(3) Judges of a district court in districts having more than one judge may sit en banc only for the purposes enumerated in this section, and the court so sitting en banc shall have no power to review any order, decision, or proceeding of the court held by any judge sitting separately.



§ 13-5-134. Juries

Jurors may be summoned and empaneled for each of the judges sitting separately as though each were the sole court.



§ 13-5-135. Time limit on judgment

Every motion, issue, or other matter arising in any cause pending or to be brought in any district court of this state, and which is submitted to any such court for judgment or decision thereof, shall be determined by the court within ninety days after the adjournment of court. This section shall not be so construed as to prohibit a decision after the expiration of the time limited, but only as working a forfeiture as provided in section 13-5-136.



§ 13-5-136. Forfeit of salary

(1) If any judge of any district court, to whom any motion, issue, or other matter, arising in any cause, is submitted for judgment or decision, fails or neglects to decide or give judgment upon the same within the time limited by section 13-5-135, such judge shall not receive from the state treasury any salary for the quarter in which such failure occurred, when the following requirements are satisfied:

(a) The party aggrieved by the failure of such judge to rule in a timely manner files a complaint demanding the withholding of the salary of such judge with the commission on judicial discipline established in section 23 (3) of article VI of the state constitution;

(b) The commission on judicial discipline, in accordance with rule 4 of the Colorado rules of judicial discipline, investigates the judge's alleged violation of section 13-5-135;

(c) After such investigation the commission on judicial discipline, in accordance with rule 4 of the Colorado rules of judicial discipline, makes a recommendation concerning the allegation to the Colorado supreme court; and

(d) If deemed appropriate, the Colorado supreme court issues an order directing the department of the treasury to withhold the judge's salary.

(2) This section shall not apply in case of the sickness or death of a judge.



§ 13-5-138. Appeals to district court

If a statute provides for review of the acts of any court, board, commission, or officer by certiorari or other writ and if no time within which review may be sought is provided by statute, a petition to review such acts shall be filed in the district court not later than thirty days from the final action taken by said court, board, commission, or officer.



§ 13-5-139. Transfer of information from orders for child support and maintenance to child support enforcement agency - payment of support and maintenance

(1) On and after July 1, 1991, and contingent upon the executive director of the department of human services notifying the state court administrator that a particular county or judicial district is ready to implement and participate in the family support registry created in section 26-13-114, C.R.S., the clerk of the court of every judicial district in the state shall transfer the information described in section 26-13-114 (7), C.R.S., to the delegate child support enforcement unit within five working days after entry or modification of a court order or filing of an administrative order in any IV-D case, as defined in section 26-13-102.5 (2), C.R.S.

(2) to (4) Repealed.



§ 13-5-140. Transfer of certain registry functions - cooperation between departments

The judicial department and the department of human services shall cooperate in the transfer of the functions relating to the collection of child support from the courts to the child support enforcement agency specified in article 13 of title 26, C.R.S. In order to implement such transfer, which shall be completed on or after July 1, 1991, and upon notification to the state court administrator by the executive director of the department of human services that a particular county or judicial district is ready to implement and participate in the family support registry, the judicial department shall transfer to the state child support enforcement agency all necessary data, computer programs, technical written material, and budgetary information and shall provide such technical assistance as may be required. The judicial department shall retain payment records relating to child support orders until the executive director of the department of human services notifies the state court administrator that retention of the records is no longer necessary.



§ 13-5-141. Compilation - sentences received upon conviction of felony

(1) The state court administrator's office shall, by March 1 and by September 1 of each year, prepare and make available to the public at each district court, for a reasonable charge, a compilation of the sentences imposed in felony cases by each judge in each district court. Such compilation shall include:

(a) The name of each judge;

(b) The name of each offender and a description of the crime for which he was convicted;

(c) The sentence imposed by each such judge for each such felony case; and

(d) A statement that complete information concerning aggravating and mitigating factors, plea and sentence concessions, and other sentencing considerations is available in the court file. As soon as practical, such information shall be included in the compilation.



§ 13-5-142. National instant criminal background check system - reporting

(1) On and after March 20, 2013, the state court administrator shall send electronically the following information to the Colorado bureau of investigation created pursuant to section 24-33.5-401, referred to in this section as the "bureau":

(a) The name of each person who has been found to be incapacitated by order of the court pursuant to part 3 of article 14 of title 15, C.R.S.;

(b) The name of each person who has been committed by order of the court to the custody of the office of behavioral health in the department of human services pursuant to section 27-81-112 or 27-82-108; and

(c) The name of each person with respect to whom the court has entered an order for involuntary certification for short-term treatment of mental illness pursuant to section 27-65-107, C.R.S., for extended certification for treatment of mental illness pursuant to section 27-65-108, C.R.S., or for long-term care and treatment of mental illness pursuant to section 27-65-109, C.R.S.

(1.5) Not more than forty-eight hours after receiving notification of a person who satisfies the description in paragraph (a), (b), or (c) of subsection (1) of this section, the state court administrator shall report such fact to the bureau.

(2) Any report made by the state court administrator pursuant to this section shall describe the reason for the report and indicate that the report is made in accordance with 18 U.S.C. sec. 922 (g)(4).

(3) The state court administrator shall take all necessary steps to cancel a record made by the state court administrator in the national instant criminal background check system if:

(a) The person to whom the record pertains makes a written request to the state court administrator; and

(b) No less than three years before the date of the written request:

(I) The court entered an order pursuant to section 15-14-318, C.R.S., terminating a guardianship on a finding that the person is no longer an incapacitated person, if the record in the national instant criminal background check system is based on a finding of incapacity;

(II) The period of commitment of the most recent order of commitment or recommitment expired, or a court entered an order terminating the person's incapacity or discharging the person from commitment in the nature of habeas corpus, if the record in the national instant criminal background check system is based on an order of commitment to the custody of the office of behavioral health in the department of human services; except that the state court administrator shall not cancel any record pertaining to a person with respect to whom two recommitment orders have been entered pursuant to section 27-81-112 (7) and (8), or who was discharged from treatment pursuant to section 27-81-112 (11) on the grounds that further treatment is not likely to bring about significant improvement in the person's condition; or

(III) The record in the case was sealed pursuant to section 27-65-107 (7), C.R.S., or the court entered an order discharging the person from commitment in the nature of habeas corpus pursuant to section 27-65-113, C.R.S., if the record in the national instant criminal background check system is based on a court order for involuntary certification for short-term treatment of mental illness.

(4) Pursuant to section 102 (c) of the federal "NICS Improvement Amendments Act of 2007" (Pub.L. 110-180), a court, upon becoming aware that the basis upon which a record reported by the state court administrator pursuant to subsection (1) of this section does not apply or no longer applies, shall:

(a) Update, correct, modify, or remove the record from any database that the federal or state government maintains and makes available to the national instant criminal background check system, consistent with the rules pertaining to the database; and

(b) Notify the attorney general that such basis does not apply or no longer applies.



§ 13-5-142.5. National instant criminal background check system - judicial process for awarding relief from federal prohibitions - legislative declaration

(1) Legislative declaration. The purpose of this section is to set forth a judicial process whereby a person may apply or petition for relief from federal firearms prohibitions imposed pursuant to 18 U.S.C. sec. 922 (d)(4) and (g)(4), as permitted by the federal "NICS Improvement Amendments Act of 2007" (Pub.L. 110-180, sec. 105).

(2) Eligibility. A person may petition for relief pursuant to this section if:

(a) (I) He or she has been found to be incapacitated by order of the court pursuant to part 3 of article 14 of title 15, C.R.S.;

(II) He or she has been committed by order of the court to the custody of the office of behavioral health in the department of human services pursuant to section 27-81-112 or 27-82-108; or

(III) The court has entered an order for the person's involuntary certification for short-term treatment of mental illness pursuant to section 27-65-107, C.R.S., for extended certification for treatment of mental illness pursuant to section 27-65-108, C.R.S., or for long-term care and treatment of mental illness pursuant to section 27-65-109, C.R.S.; and

(b) He or she is a person to whom the sale or transfer of a firearm or ammunition is prohibited by 18 U.S.C. sec. 922 (d)(4), or who is prohibited from shipping, transporting, possessing, or receiving a firearm or ammunition pursuant to 18 U.S.C. sec. 922 (g)(4).

(3) Due process. In a court proceeding pursuant to this section:

(a) The petitioner shall have an opportunity to submit his or her own evidence to the court concerning his or her petition;

(b) The court shall review the evidence; and

(c) The court shall create and thereafter maintain a record of the proceeding.

(4) Proper record. In determining whether to grant relief to a petitioner pursuant to this section, the court shall receive evidence concerning, and shall consider:

(a) The circumstances regarding the firearms prohibitions imposed by 18 U.S.C. sec. 922 (g)(4);

(b) The petitioner's record, which must include, at a minimum, the petitioner's mental health records and criminal history records; and

(c) The petitioner's reputation, which the court shall develop, at a minimum, through character witness statements, testimony, or other character evidence.

(5) Proper findings. (a) Before granting relief to a petitioner pursuant to this section, the court shall issue findings that:

(I) The petitioner is not likely to act in a manner that is dangerous to public safety; and

(II) Granting relief to the petitioner is not contrary to the public interest.

(b) (I) If the court denies relief to a petitioner pursuant to this section, the petitioner may petition the court of appeals to review the denial, including the record of the denying court.

(II) A review of a denial shall be de novo in that the court of appeals may, but is not required to, give deference to the decision of the denying court.

(III) In reviewing a denial, the court of appeals has discretion, but is not required, to receive additional evidence necessary to conduct an adequate review.



§ 13-5-143. Judge as party to a case - recusal of judge upon motion

(1) If a judge or former judge of a district court is a party in his or her individual and private capacity in a case that is to be tried within any district court in the same judicial district in which the judge or former judge is or was a judge of a district court, any party to the case may file a timely motion requesting that the judge who is appointed to preside over the case recuse himself or herself from the case.

(2) If a district court receives a motion filed by a party pursuant to subsection (1) of this section, the judge who is appointed to preside over the case shall recuse himself or herself if he or she is a judge of a district court in the same judicial district in which the judge or former judge who is a party to the case in his or her individual and private capacity is or was a judge of a district court.

(3) If a judge recuses himself or herself pursuant to subsection (2) of this section, the chief justice of the Colorado supreme court or his or her designee shall appoint a judge from outside the judicial district to preside over the case.

(4) The provisions of this section shall not apply to a water judge or referee when he or she is acting within his or her exclusive jurisdiction over water matters pursuant to section 37-92-203, C.R.S.



§ 13-5-144. Chief judge - veterans treatment court authority

The chief judge of a judicial district may establish an appropriate program for the treatment of veterans and members of the military.



§ 13-5-145. Truancy detention reduction policy - legislative declaration

(1) The general assembly finds that:

(a) Imposing a sentence of detention on a juvenile who violates a court order to attend school does not improve the likelihood that the juvenile will attend school and does not address the underlying causes of the juvenile's truancy;

(b) The best methods to address truancy and its underlying causes and the resources needed to implement those methods are different in each community;

(c) Since 2014, the juvenile courts in many judicial districts around the state have successfully reduced the use of detention for juveniles who are truant by implementing pilot projects through which the juvenile court imposes reasonable sanctions and, where possible, provides incentives to attend school, reserving detention as a sanction of last resort; and

(d) These pilot projects need additional time to produce meaningful data regarding the effectiveness of the alternate sanctions and incentives and to determine whether they result in improved outcomes for juveniles and their families.

(2) The chief judge in each judicial district, or his or her designee, shall convene a meeting of community stakeholders to create a policy for addressing truancy cases that seeks alternatives to the use of detention as a sanction for truancy. Community stakeholders may include, but need not be limited to:

(a) Parents;

(b) Representatives from school districts;

(c) Representatives from county human services and social services departments;

(d) Guardians ad litem;

(e) Court-appointed special advocates;

(f) Juvenile court judges;

(g) Respondent counsel;

(h) Representatives from law enforcement agencies;

(i) Mental health care providers;

(j) Substance use disorder treatment providers;

(k) Representatives from the division of criminal justice in the department of public safety;

(l) Representatives from the state department of human services; and

(m) Representatives from the department of education.

(3) The chief judge in each judicial district shall adopt a policy for addressing truancy cases no later than March 15, 2016. In developing the policy for addressing truancy cases, the chief judge and the community stakeholders shall consider, at a minimum:

(a) Best practices for addressing truancy that are used in other judicial districts and in other states;

(b) Evidence-based practices to address and reduce truancy;

(c) Using a wide array of reasonable sanctions and reasonable incentives to address and reduce truancy;

(d) Using detention only as a last resort after exhausting all other reasonable sanctions and, when imposing detention, appropriately reducing the number of days served; and

(e) Research regarding the effect of detention on juveniles.

(4) The state court administrator's office shall report to the judiciary committees of the house of representatives and the senate, or any successor committees, no later than April 15, 2016, regarding the policy for addressing truancy cases adopted by each judicial district.






Part 2 - District Court Magistrates

§ 13-5-201. District court magistrates

(1) District court magistrates may be appointed, subject to available appropriations, pursuant to section 13-3-105, if approved by the chief justice of the supreme court.

(2) A district court magistrate shall be a qualified attorney-at-law admitted to practice in this state and in good standing. Nothing in this part 2 shall affect the qualifications of water referees appointed pursuant to section 37-92-203 (6), C.R.S.

(2.5) District court magistrates shall have the power to solemnize marriages pursuant to the procedures in section 14-2-109, C.R.S.

(3) District court magistrates may hear such matters as are determined by rule of the supreme court, subject to the provision that no magistrate may preside in any trial by jury.

(3.5) District court magistrates shall have the power to preside over matters specified in section 13-17.5-105.

(4) For purposes of this part 2, the Denver probate court shall be regarded as a district court.






Part 3 - Family Law Magistrates






Article 5.5 - Commissions on Judicial Performance

§ 13-5.5-101. Legislative declaration

(1) It is the intent of the general assembly to provide:

(a) A comprehensive evaluation system of judicial performance;

(b) Information to the people of Colorado regarding the performance of judges, justices, and senior judges throughout the state; and

(c) Transparency and accountability for judges, justices, and senior judges throughout the state of Colorado.

(2) Therefore, the general assembly finds and declares that it is in the public interest and is a matter of statewide concern to:

(a) Provide judges, justices, and senior judges with useful information concerning their own performances, along with training resources to improve judicial performance as necessary;

(b) Establish a comprehensive system of evaluating judicial performance to provide persons voting on the retention of judges, justices, and senior judges with fair, responsible, and constructive information about individual judicial performance;

(c) Establish an independent office on judicial performance evaluation with full authority to implement the provisions of this article 5.5; and

(d) Conduct statewide judicial performance evaluations, as well as judicial performance evaluations within each judicial district, using uniform criteria and procedures pursuant to the provisions of this article 5.5.



§ 13-5.5-102. Definitions

As used in this article 5.5, unless the context otherwise requires:

(1) "Attorney" means a person admitted to practice law before the courts of this state.

(2) "Commission" means both the state and district commissions on judicial performance, established in section 13-5.5-104, unless the usage otherwise specifies the state commission or a district commission.

(3) "Commissioner" means an appointed member of the state commission or one of the district commissions on judicial performance established in section 13-5.5-104.

(4) "Department" means the state judicial department.

(5) "Executive director" means the executive director of the office on judicial performance evaluation created in section 13-5.5-103.

(6) "Fund" means the state commission on judicial performance cash fund, created in section 13-5.5-115.

(7) "Improvement plan" means an individual judicial improvement plan developed and implemented pursuant to section 13-5.5-110.

(8) "Interim evaluation" means an interim evaluation conducted by a commission pursuant to section 13-5.5-109 during a full term of office of a justice or judge.

(9) "Judge" includes all active and senior judges, as defined in subsection (13) of this section.

(10) "Justice" means a justice serving on the supreme court of Colorado.

(11) "Office" means the office on judicial performance evaluation created in section 13-5.5-103.

(12) "Retention year evaluation" means a judicial performance evaluation conducted by a commission pursuant to section 13-5.5-108 of a justice or judge whose term is to expire and who must stand for retention election.

(13) "Senior judge" means a retired judge who has returned to temporary judicial duties pursuant to section 24-51-1105.

(14) "Volunteer courtroom observer program" means a systemwide program comprised of volunteers who provide courtroom observation reports for use by state and district commissions in judicial performance evaluations. The state commission shall develop rules, guidelines, and procedures for the volunteer courtroom observer program pursuant to section 13-5.5-105 (2)(i).



§ 13-5.5-103. Office on judicial performance evaluation - executive director - duties - oversight

(1) The office on judicial performance evaluation is established in the judicial department. The state commission on judicial performance, established pursuant to section 13-5.5-104, shall oversee the office.

(2) The state commission shall appoint an executive director of the office. The executive director serves at the pleasure of the state commission. The executive director's compensation is the same as that which the general assembly establishes for a judge of the district court. The state commission shall not reduce the executive director's compensation during the time that he or she serves as executive director. The executive director shall hire additional staff for the office as necessary and as approved by the state commission.

(3) Subject to the state commission's supervision, the office shall:

(a) Staff the state and district commissions when directed to do so by the state commission;

(b) Train state and district commissioners as needed and requested;

(c) Collect and disseminate data on judicial performance evaluations, including judicial performance surveys developed, collected, and distributed, pursuant to section 13-5.5-105 (2);

(d) Conduct public education efforts concerning the judicial performance evaluation process and the recommendations made by the state and district commissions;

(e) Measure public awareness of the judicial performance evaluation process through regular polling; and

(f) Complete any other duties as assigned by the state commission.

(4) Office expenses are paid for from the state commission on judicial performance cash fund created pursuant to section 13-5.5-115.



§ 13-5.5-104. State commission on judicial performance - district commissions on judicial performance - established - membership - terms - immunity - conflicts - repeal

(1) The state commission on judicial performance is established, and a district commission on judicial performance is established in each judicial district of the state. In appointing the membership of each commission, the appointing entities must, to the extent practicable, include persons from throughout the state or judicial district and persons with disabilities and take into consideration race, gender, and the ethnic diversity of the state or district. Justices and judges actively performing judicial duties may not be appointed to serve on a commission. Former justices and judges are eligible to be appointed as attorney commissioners; except that a former justice or judge may not be assigned or appointed to perform judicial duties while serving on a commission.

(2) (a) Each commission consists of ten members, appointed as follows:

(I) The speaker of the house of representatives shall appoint one attorney and one nonattorney;

(II) The president of the senate shall appoint one attorney and one nonattorney;

(III) The governor shall appoint one attorney and two nonattorneys; and

(IV) The chief justice of the supreme court shall appoint one attorney and two nonattorneys.

(b) (I) The terms of commissioners appointed prior to August 9, 2017, shall continue through January 31, 2019.

(II) Notwithstanding the term for which the commissioner was appointed, the governor's attorney appointment to a district commission made pursuant to subsection (2)(a)(III) of this section and the chief justice's two nonattorney appointments to a district commission made pursuant to subsection (2)(a)(IV) of this section expire on January 31, 2019.

(III) Except as provided for in subsection (2)(b)(II) of this section, the term of a commissioner appointed prior to January 31, 2019, shall continue after this subsection (2) is repealed until such time as the commissioner's term was originally set to expire.

(c) This subsection (2) is repealed, effective January 31, 2019.

(3) (a) The state commission consists of eleven members, appointed on or before March 1, 2019, as follows:

(I) The speaker of the house of representatives shall appoint one attorney and one nonattorney;

(II) The minority leader of the house of representatives shall appoint one nonattorney;

(III) The president of the senate shall appoint one attorney and one nonattorney;

(IV) The minority leader of the senate shall appoint one nonattorney;

(V) The chief justice of the supreme court shall appoint two attorneys; and

(VI) The governor shall appoint two nonattorneys and one attorney.

(b) The terms of state commissioners appointed prior to January 31, 2019, shall continue until such time as his or her term was originally set to expire; except that the term of the two nonattorneys appointed by the chief justice of the supreme court pursuant to subsection (2)(a)(IV) of this section expires on January 31, 2019.

(c) This subsection (3) becomes effective February 1, 2019.

(4) (a) Each district commission consists of ten members, appointed on or before March 1, 2019, as follows:

(I) The speaker of the house of representatives shall appoint one attorney and one nonattorney;

(II) The president of the senate shall appoint one attorney and one nonattorney;

(III) The minority leader of the house of representatives shall appoint one nonattorney;

(IV) The minority leader of the senate shall appoint one nonattorney;

(V) The chief justice of the supreme court shall appoint two attorneys; and

(VI) The governor shall appoint two nonattorneys.

(b) The terms of district commissioners appointed prior to January 31, 2019, shall continue until such time as his or her term was originally set to expire; except that the following commissioners' terms expire on January 31, 2019:

(I) The two nonattorneys appointed by the chief justice of the supreme court pursuant to subsection (2)(a)(IV) of this section; and

(II) The attorney appointed by the governor pursuant to subsection (2)(a)(III) of this section.

(c) This subsection (4) becomes effective February 1, 2019.

(5) (a) The term for a commissioner is four years and expires on November 30 of an odd-numbered year. The term of a commissioner appointed to replace a member at the end of the commissioner's term begins on December 1 of the same year.

(b) The original appointing authority shall fill any vacancy on a commission, but a commissioner shall not serve more than two full terms including any balance remaining on an unexpired term if the initial appointment was to fill a vacancy. Within five days after a vacancy arises on a commission, the commission with the vacancy shall notify the original appointing authority of the vacancy. The original appointing authority shall make an appointment within forty-five days after the date of the vacancy. If the original appointing authority fails to make the appointment within forty-five days after the date of the vacancy, the governor shall make the appointment.

(c) The appointing authority may remove a commissioner whom he or she appointed for cause.

(6) Each commission shall elect a chair every two years by a vote of the membership.

(7) State and district commissioners and employees of the state or a district commission are immune from suit in any action, civil or criminal, based upon official acts performed in good faith as commissioners and employees of the state or a district commission.

(8) A commissioner shall recuse himself or herself from an evaluation of the person who appointed the commissioner to the commission.



§ 13-5.5-105. Powers and duties of the state and district commissions - rules

(1) In addition to any other powers conferred or duties assigned upon the separate commissions by this article 5.5, all commissions have the following powers and duties:

(a) To review any available case management data and statistics provided by the state court administrator, the state commission, and district commissions related to individual justices and judges. A district commission may ask the state court administrator to provide supplemental information and assistance in assessing a judge's overall case management.

(b) To review written judicial opinions and orders authorized by justices and judges under the commission's oversight;

(c) To collect information from courtroom observation by commissioners of justices and judges, as well as information provided to the commissions by the volunteer courtroom observer program;

(d) To interview justices and judges under the commission's oversight and to accept information and documentation from interested persons as necessary, including judicial performance surveys;

(e) To make recommendations and prepare narratives that reflect the results of performance evaluations of justices and judges; and

(f) At an individual commission's discretion after it completes an interim evaluation of a justice or judge pursuant to section 13-5.5-109, to recommend that the chief justice or appropriate chief judge develop an individual judicial improvement plan pursuant to section 13-5.5-110.

(2) In addition to other powers conferred and duties imposed upon the state commission by this article 5.5 and section 13-5.5-106, the state commission has the following powers and duties:

(a) To appoint and supervise the executive director of the office on judicial performance evaluation;

(b) To assist the executive director in managing the office and providing fiscal oversight of the office's operating budget;

(c) To review data, prepare narratives, and make recommendations related to individual supreme court justices and judges of the court of appeals in accordance with sections 13-5.5-108 and 13-5.5-109;

(d) (I) To develop surveys for persons affected by justices and judges, including but not limited to attorneys; jurors; represented and unrepresented litigants; law enforcement personnel; attorneys within the district attorneys' and public defenders' offices; employees of the court; court interpreters; employees of probation offices; employees of local departments of social services; and victims of crimes, as defined in section 24-4.1-302 (5);

(II) To develop rules, guidelines, and procedures to make the results of surveys developed pursuant to this subsection (2)(d) readily available to all parties set forth in subsection (2)(d)(I) of this section;

(III) To develop rules, guidelines, and procedures to provide attorneys, pro se litigants, and clients with accessible and timely opportunities to review the surveys developed pursuant to this subsection (2)(d); and

(IV) To develop rules, guidelines, and procedures to make the surveys developed pursuant to this subsection (2)(d) and any available survey reports available to the public;

(e) To determine the validity of completed surveys developed pursuant to this subsection (2), report to the district commissions on the validity of the surveys for their districts, and prepare alternatives to surveys where sample populations are inadequate to produce valid results;

(f) To produce and distribute survey reports and public narratives that reflect the results of each judicial performance evaluation;

(g) To develop rules, guidelines, and procedures for the review of the deliberation procedures established by the district commissions; except that the state commission does not have the power or duty to review actual determinations made by a district commission;

(h) To promulgate rules pursuant to section 13-5.5-106 concerning:

(I) The evaluation of justices and judges based on performance evaluation criteria set forth in section 13-5.5-107;

(II) The creation of a standards matrix related to the performance evaluation criteria set forth in section 13-5.5-107 and a clear description of the thresholds for the recommendations of "meets performance standard" or "does not meet performance standard" and how that information will be made available to the public; and

(III) The continuous collection of data for use in the evaluation process, including surveys developed pursuant to subsection (2)(d) of this section;

(i) To develop rules, guidelines, and procedures concerning a systemwide judicial training program and a systemwide volunteer courtroom observer program; and

(j) To prepare a report pursuant to section 13-5.5-114.

(3) In addition to other powers conferred and duties imposed upon a district commission by this article 5.5, in conformity with the rules, guidelines, and procedures adopted by the state commission pursuant to section 13-5.5-106 and the state commission's review of the deliberation procedures pursuant to subsection (2) of this section, each district commission has the following powers and duties:

(a) To obtain information from parties and attorneys regarding judges' handling of cases with respect to the judges' fairness, patience with pro se parties, gender neutrality, racial disparity, and handling of emotional parties;

(b) To review data, prepare narratives, and make evaluations related to judges pursuant to the provisions of sections 13-5.5-108 and 13-5.5-109; and

(c) Upon completing the required recommendations and narratives pursuant to subsection (1) of this section, to collect all documents and other information, including all surveys and copies, received regarding each judge who was evaluated and forward such documents and information to the state commission within thirty days.

(4) Unless recused pursuant to a provision of this article 5.5, each commissioner of the state and district commissions has the discretion to evaluate the performance of a justice or judge under the commission's oversight and vote as to whether the justice or judge meets the performance standard based upon the commissioner's review of all of the information available to the commission.



§ 13-5.5-106. Rules, guidelines, and procedures

(1) The state commission shall adopt rules, guidelines, and procedures as necessary to implement and effectuate the provisions of this article 5.5, including rules, guidelines, and procedures governing the district commissions.

(2) The state commission shall consider proposed rules, guidelines, or procedures from the judicial department; except that nothing in this section requires the state commission to seek approval from the judicial department. The state commission retains the authority for the adoption of final rules, guidelines, or procedures. The state commission may, at its discretion and within existing appropriations and resources, retain independent legal counsel to review any rules, guidelines, or procedures adopted pursuant to this section or section 13-5.5-105.

(3) The state commission may adopt rules, guidelines, or procedures that provide guidance to commissioners regarding the review or interpretation of information obtained as a result of the evaluation process and the criteria contained in section 13-5.5-107. Any such rules, guidelines, or procedures must:

(a) Take into consideration the reliability of survey data and be consistent with section 13-5.5-105; and

(b) Not divest any commissioner of his or her ultimate authority to decide whether a justice or judge meets the minimum performance standards, as established by the state and district commissions.

(4) The state commission shall post a notice of the proposed rule, guideline, or procedure; allow for a period for public comment; and give the public an opportunity to address the state commission concerning the proposed rule, guideline, or procedure at a public hearing.



§ 13-5.5-107. Judicial performance evaluation criteria

(1) The state commission and each district commission shall evaluate each justice and judge in Colorado utilizing the powers and duties conferred upon each commission in section 13-5.5-105. The evaluations must only include the following performance evaluation criteria:

(a) Integrity, including but not limited to whether the justice or judge:

(I) Avoids impropriety or the appearance of impropriety;

(II) Displays fairness and impartiality toward all participants; and

(III) Avoids ex parte communications;

(b) Legal knowledge, including but not limited to whether the justice or judge:

(I) Demonstrates, through well-reasoned opinions and courtroom conduct, an understanding of substantive law and relevant rules of procedure and evidence;

(II) Demonstrates, through well-reasoned opinions and courtroom conduct, attentiveness to factual and legal issues before the court; and

(III) Adheres to precedent or clearly explains the legal basis for departure from precedent and appropriately applies statutes or other sources of legal authority;

(c) Communication skills, including but not limited to whether the justice or judge:

(I) Presents clearly written and understandable opinions, findings of fact, conclusions of law, and orders;

(II) Presents clearly stated and understandable questions or statements during oral arguments or presentations, and, for trial judges, clearly explains all oral decisions; and

(III) Clearly presents information to the jury, as necessary;

(d) Judicial temperament, including but not limited to whether the justice or judge:

(I) Demonstrates courtesy toward attorneys, litigants, court staff, and others in the courtroom; and

(II) Maintains and requires order, punctuality, and appropriate decorum in the courtroom;

(e) Administrative performance, including but not limited to whether the justice or judge:

(I) Demonstrates preparation for oral arguments, trials, and hearings, as well as attentiveness to and appropriate control over judicial proceedings;

(II) Manages workload and court time effectively and efficiently;

(III) Issues opinions, findings of fact, conclusions of law, and orders in a timely manner and without unnecessary delay;

(IV) Participates in a proportionate share of the court's workload, takes responsibility for more than his or her own caseload, and is willing to assist other justices or judges; and

(V) Understands and complies, as necessary, with directives of the Colorado supreme court; and

(f) Service to the legal profession and the public by participating in service-oriented efforts designed to educate the public about the legal system and improve the legal system.



§ 13-5.5-108. Judicial performance evaluations in retention election years - procedure - recommendations

(1) Judicial performance evaluations for justices or judges whose terms are to expire and who must stand for retention election are conducted as follows:

(a) The state commission shall conduct a judicial performance evaluation of each such justice of the supreme court and judge of the court of appeals; and

(b) The district commission shall conduct a judicial performance evaluation for each district judge and county judge.

(2) (a) The applicable commission shall complete a retention year evaluation and related narrative to be communicated to the justice or judge no later than forty-five days prior to the last day available for the justice or judge to declare his or her intent to stand for retention.

(b) The narrative prepared for a retention year evaluation must include an assessment of the justice's or judge's strengths and weaknesses with respect to the judicial performance criteria contained in section 13-5.5-107, a discussion regarding any deficiency identified in an interim evaluation prepared pursuant to section 13-5.5-109, a review of any improvement plan developed pursuant to section 13-5.5-110, and a statement of whether the applicable commission concludes that any deficiency identified has been satisfactorily addressed, or a statement from the chief justice or appropriate chief judge that an improvement plan, if any, was satisfactorily followed by the justice or judge.

(c) The applicable commission shall grant each justice or judge who receives a retention year evaluation the opportunity to meet with the commission or otherwise respond to the evaluation no later than ten days following his or her receipt of the evaluation. If the meeting is held or a response is made, the applicable commission may revise its evaluation.

(3) After the requirements of subsection (2) of this section are met, the applicable commission shall make a recommendation regarding the performance of each justice or judge who declares his or her intent to stand for retention. The recommendations must be stated as "meets performance standard" or "does not meet performance standard". For a justice or judge to receive a designation of "does not meet performance standard", there must be a majority vote by the commission members that the particular justice or judge should receive such a recommendation.

(4) District commissions shall forward recommendations, narratives, and any other relevant information, including any completed judicial surveys, to the state commission according to the provisions of section 13-5.5-105.

(5) The state commission shall release the narrative, the recommendation, and any other relevant information related to a retention year evaluation, including the information forwarded pursuant to section 13-5.5-105, to the public no later than two months prior to the retention election. The state commission shall arrange to have the narrative and recommendation for each justice and judge standing for retention printed in the ballot information booklet prepared pursuant to section 1-40-124.5 and mailed to electors pursuant to section 1-40-125.



§ 13-5.5-109. Judicial performance evaluations in interim years between elections - procedure

(1) Within the first two years of a justice's or judge's appointment to the bench, the appropriate commission shall conduct an initial evaluation of each justice and each judge. The appropriate commission shall complete and communicate its judicial performance interim evaluations as follows:

(a) The state commission shall communicate its findings, including any recommendations for improvement plans, to the chief justice of the supreme court or the chief judge of the court of appeals and the appellate justice or judge who was evaluated; and

(b) The applicable district commission shall communicate its findings, including any recommendations for improvement plans, to the chief judge of the district and the judge who was evaluated.

(2) If a commission recommends an improvement plan, the procedure development and implementation for such a plan will follow the guidelines set forth in section 13-5.5-110.

(3) The appropriate commission, at its discretion, may conduct a subsequent interim evaluation of each justice and each judge during the years between when the justice or judge stands for retention, if applicable.

(4) The appropriate commission shall grant each justice or judge who receives an initial or interim evaluation the opportunity to meet with the commission or otherwise respond to the initial or interim evaluation no later than ten days following the justice's or judge's receipt of the initial or interim evaluation. If a meeting is held or a response is made, the appropriate commission may revise its initial or interim evaluation.



§ 13-5.5-110. Individual judicial improvement plans

(1) (a) If the state commission or a district commission recommends, pursuant to section 13-5.5-109 (1), that a justice or judge receive an individual judicial improvement plan, the commission shall communicate such recommendation to the chief justice or appropriate chief judge. The chief justice or chief judge shall then develop an improvement plan for such judge and shall send the improvement plan to the state commission for review. After the state commission reviews and approves the improvement plan, the chief justice or chief judge shall have the responsibility for implementing and overseeing the improvement plan.

(b) Once the justice or judge has completed the improvement plan, the chief justice or chief judge shall convey the results of the improvement plan activities to the appropriate commission, which will then maintain a copy of the improvement plan and the statement of results in its files.

(2) If a justice or judge is required to complete an improvement plan pursuant to this section, and he or she fails to satisfactorily complete the requirements of such improvement plan, the appropriate commission shall automatically issue a "does not meet performance standard" designation on his or her performance evaluation summary.



§ 13-5.5-111. Judicial performance evaluations - senior judges

(1) Every third year following the initial appointment of a senior judge to the bench through a contract pursuant to section 24-51-1105, the state commission shall conduct a performance evaluation of the senior judge based on the judicial performance evaluation criteria set forth in section 13-5.5-107. The state commission shall complete the performance evaluation of such senior judge and communicate the related narrative to the chief justice no later than forty-five days prior to the expiration of the senior judge's contract for that year. The narrative must include an assessment of the senior judge's strengths and weaknesses with respect to the judicial performance evaluation criteria set forth in section 13-5.5-107.

(2) The state commission shall make a recommendation to the chief justice of the Colorado supreme court regarding the senior judge's performance. The recommendations must be stated as "meets performance standard" or "does not meet performance standard".



§ 13-5.5-112. Recusal

(1) A commissioner shall disclose to his or her commission any professional or personal relationship with a justice or judge that may affect an unbiased evaluation of the justice or judge, including involvement with any litigation involving the justice or judge and the commissioner, the commissioner's family, or the commissioner's financial interests. A commission may require, upon a two-thirds vote of the other commissioners, the recusal of one of its commissioners because of a relationship with a justice or judge.

(2) A justice or judge who is being evaluated by a state or district commission may not recuse himself or herself from a case solely on the basis that an attorney, party, or witness in the case is a commissioner on the evaluating commission.



§ 13-5.5-113. Confidentiality

(1) Except as provided in subsection (3) of this section, all self-evaluations, personal information protected under section 24-72-204 (3)(a)(II), additional oral or written information, content of any judicial improvement plans, and any matter discussed in executive session is confidential except as otherwise specifically provided by rule. All surveys must allow for the participant's name to remain confidential. Comments in surveys are confidential but may be summarized in aggregate for use in judicial performance evaluation narratives. A commissioner shall not publicly discuss the evaluation of a particular justice or judge.

(2) Except as provided in subsection (3) of this section, all recommendations and narratives are confidential until released to the public on the first day following the deadline for justices and judges to declare their intent to stand for retention.

(3) Information required to be kept confidential pursuant to this article 5.5 may be released only under the following circumstances:

(a) To the supreme court attorney regulation committee, as provided by rule of the state commission;

(b) To the commission on judicial discipline, as provided by rule of the state commission; or

(c) With the consent of the justice or judge being evaluated.



§ 13-5.5-114. Reporting requirements - "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act" report

(1) The state commission shall gather and maintain statewide data and post a statistical report of the statewide data on its website no later than thirty days prior to each retention election. The report must specify, at a minimum:

(a) The total number of justices and judges who were eligible to stand for retention and the number who declared their intent to stand for reelection;

(b) The total number of judicial performance evaluations of justices and judges performed by the state and district commissions;

(c) The total number of justices and judges who were evaluated but did not stand for retention; and

(d) The total number of justices and judges who received a "meets performance standard" or "does not meet performance standard" recommendation, respectively.

(2) Beginning in January 2019, and every two years thereafter, the state commission shall report on the activities of the commissioners to the joint judiciary committee of the general assembly as part of its "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act" presentation required by section 2-7-203.



§ 13-5.5-115. State commission on judicial performance cash fund - acceptance of private or federal grants - general appropriations

The state commission is authorized to accept any grants of federal or private funds made available for any purpose consistent with the provisions of this article 5.5. Any money received pursuant to this section must be transmitted to the state treasurer, who shall credit the same to the state commission on judicial performance cash fund, which is hereby created. The fund also includes the amount of the increases in docket fees collected pursuant to sections 13-32-105 (1) and 42-4-1710 (4)(a). Any interest derived from the deposit and investment of money in the fund is credited to the fund. Any unexpended and unencumbered money remaining in the fund at the end of any fiscal year remains in the fund and shall not be credited or transferred to the general fund or another fund. Money in the fund may be expended by the state commission, subject to annual appropriation by the general assembly, for the purposes of this article 5.5. In addition, the general assembly may make annual appropriations from the general fund for the purposes of this article 5.5.



§ 13-5.5-116. Private right of action - definition

(1) Final actions of the state commission are subject to judicial review as provided for in this section. For purposes of this section, "final action" means a rule, guideline, or procedure adopted by the state commission pursuant to this article 5.5. A "final action" does not include a final recommendation regarding a justice or a judge that is made by the state commission or a district commission pursuant to section 13-5.5-108 or 13-5.5-109, an improvement plan developed pursuant to section 13-5.5-110, surveys developed pursuant to section 13-5.5-105 (2)(d), or any aspect of an individual justice's or judge's individual judicial performance evaluation.

(2) A person adversely affected or aggrieved by a final action of the state commission may commence an action for judicial review in the Denver district court within thirty-five days after such action becomes effective. Upon a finding by the court that irreparable injury would otherwise result, the reviewing court shall postpone the effective date of the state commission's action to preserve the rights of the parties, pending conclusion of the review proceedings.

(3) If the court finds no error, it shall affirm the state commission's final action. If the court finds that the state commission's action is arbitrary or capricious; a denial of a statutory right; contrary to constitutional right, power, privilege, or immunity; in excess of statutory jurisdiction, authority, purposes, or limitations; not in accord with the procedures or procedural limitations set forth in this article 5.5 or as otherwise required by law; an abuse or clearly unwarranted exercise of discretion; based upon findings of fact that are clearly erroneous on the whole record; unsupported by substantial evidence when the record is considered as a whole; or otherwise contrary to law, then the court shall hold the action unlawful, set it aside, restrain enforcement, and afford such other relief as may be appropriate. In all cases under review, the court shall determine all questions of law, interpret the statutory and constitutional provisions involved, and apply the interpretation to the facts duly found or established.






Article 6 - County Courts

Part 1 - Establishment and Jurisdiction

§ 13-6-101. Establishment

Pursuant to the provisions of section 1 of article VI of the Colorado constitution, there is hereby established in each county of the state of Colorado a county court.



§ 13-6-102. Court of record

Each county court shall be a court of record, with such powers as are inherent in constitutionally created courts.



§ 13-6-103. Statewide jurisdiction

The jurisdiction of the county court shall extend to all cases which arise within the boundaries of this state or are subject to its judicial power and which are within the limitations imposed by this article, but the exercise of this jurisdiction is subject to restrictions of venue as established by this article or, if there are none, by rule of the Colorado supreme court.



§ 13-6-104. Original civil jurisdiction

(1) On and after January 1, 1991, the county court shall have concurrent original jurisdiction with the district court in civil actions, suits, and proceedings in which the debt, damage, or value of the personal property claimed does not exceed fifteen thousand dollars, including by way of further example, and not limitation, jurisdiction to hear and determine actions in tort and assess damages therein not to exceed fifteen thousand dollars. The county court shall also have jurisdiction of counterclaims in all such actions when the counterclaim does not exceed fifteen thousand dollars.

(2) The county court shall have concurrent original jurisdiction with the district court in actions to foreclose liens pursuant to article 20 of title 38, C.R.S., and in cases of forcible entry, forcible detainer, or unlawful detainer, except when such cases involve the boundary or title to real property and except as provided in section 13-40-109. Judgment in the county court for rent, damages on account of unlawful detention, damages for injury to property, and damages incurred under article 20 of title 38, C.R.S., under this subsection (2) shall not exceed a total of fifteen thousand dollars, exclusive of costs and attorney fees, nor shall the county court on and after January 1, 1991, have jurisdiction if the monthly rental value of the property exceeds fifteen thousand dollars.

(3) The county court shall have concurrent original jurisdiction with the district court in petitions for change of name.

(4) Repealed.

(5) The county court shall have concurrent original jurisdiction with the district court to issue temporary and permanent civil restraining orders as provided in article 14 of this title.

(6) (Deleted by amendment, L. 99, p. 501, § 5, effective July 1, 1999.)

(7) The county court shall have concurrent original jurisdiction with the district court to hear actions brought pursuant to section 25-8-607, C.R.S.

(8) The county court shall have original jurisdiction in hearings concerning the impoundment of motor vehicles pursuant to section 42-13-106, C.R.S.

(9) (Deleted by amendment, L. 99, p. 501, § 5, effective July 1, 1999.)



§ 13-6-105. Specific limits on civil jurisdiction

(1) The county court shall have no civil jurisdiction except that specifically conferred upon it by law. In particular, it shall have no jurisdiction over the following matters:

(a) Matters of probate;

(b) Matters of mental health, including commitment, restoration to competence, and the appointment of conservators;

(c) Matters of dissolution of marriage, declaration of invalidity of marriage, and legal separation;

(d) Matters affecting children, including the allocation of parental responsibilities, support, guardianship, adoption, dependency, or delinquency;

(e) Matters affecting boundaries or title to real property;

(f) Original proceedings for the issuance of injunctions, except as provided in section 13-6-104 (5), except as required to enforce restrictive covenants on residential property and to enforce the provisions of section 6-1-702.5, C.R.S., and except as otherwise specifically authorized in this article or, if there is no authorization, by rule of the Colorado supreme court.

(2) Any powers or duties previously placed in the county court by law in connection with any of the matters excluded from the jurisdiction of the county court by this section are transferred to the district court or, if within their jurisdiction, to the probate court of the city and county of Denver or the juvenile court of the city and county of Denver, and the statutes relating thereto shall be so construed.

(3) Nothing in this section shall be deemed to prevent the appointment of county judges as magistrates in juvenile matters or as magistrates in mental health and other matters. Appointments of county judges as magistrates in mental health and other matters are authorized, and, when so appointed by the district judge, the county judge shall serve as a district court officer for the designated purposes.



§ 13-6-106. Original criminal jurisdiction

(1) The county court shall have concurrent original jurisdiction with the district court in the following criminal matters:

(a) Criminal actions for the violation of state laws which constitute misdemeanors or petty offenses, except those actions involving children over which the juvenile court of the city and county of Denver or the district courts of the state, other than in Denver, have exclusive jurisdiction;

(b) The issuance of warrants, the conduct of preliminary examinations, the conduct of dispositional hearings pursuant to section 16-5-301 (1), C.R.S., and section 18-1-404 (1), C.R.S., the issuance of bindover orders, and the admission to bail in felonies and misdemeanors.

(2) The provisions of subsection (1)(b) of this section shall not apply to any child under the age of eighteen years alleged to have committed a felony, except a crime of violence punishable by death or life imprisonment where the accused is sixteen years of age or older.






Part 2 - Judges and Other Personnel

§ 13-6-201. Classification of counties

(1) For such organizational and administrative purposes concerning county courts as are specified in this part 2, counties shall be classified as provided in subsection (2) of this section. The classifications established in this section shall not have any effect upon any classifications now provided by law for any other purpose and specifically shall have no effect upon the existing classification of counties for the purpose of fixing judicial salaries for county judges as provided by section 13-30-103.

(2) Classes of counties for this part 2 are:

(a) Class A. Class A shall consist of the city and county of Denver.

(b) Class B. Class B shall consist of the counties of Adams, Arapahoe, Boulder, Douglas, Eagle, El Paso, Fremont, Jefferson, La Plata, Larimer, Mesa, Montrose, Pueblo, Summit, Weld, and the city and county of Broomfield.

(c) Class C. Class C shall consist of the counties of Alamosa, Delta, Garfield, Las Animas, Logan, Montezuma, Morgan, Otero, Prowers, and Rio Grande.

(d) Class D. Class D shall consist of the counties of Archuleta, Baca, Bent, Chaffee, Cheyenne, Clear Creek, Conejos, Costilla, Crowley, Custer, Dolores, Elbert, Gilpin, Grand, Gunnison, Jackson, Hinsdale, Huerfano, Kiowa, Kit Carson, Lake, Lincoln, Mineral, Moffat, Ouray, Park, Phillips, Pitkin, Saguache, San Juan, San Miguel, Sedgwick, Rio Blanco, Routt, Teller, Washington, and Yuma.



§ 13-6-202. Number of judges

(1) In each county there shall be one county judge; except that: In the county of El Paso, there shall be eight county judges; in each of the counties of Arapahoe and Jefferson, there shall be seven county judges; in the county of Adams, there shall be six county judges; in the county of Boulder, there shall be five county judges; in each of the counties of Larimer and Weld, there shall be four county judges; in each of the counties of Pueblo, Douglas, and Mesa, there shall be three county judges; and, in the city and county of Denver, there shall be the number of county judges provided by the charter and ordinances thereof. In the city and county of Broomfield, there shall be one county judge. One of the county judges in Boulder county shall maintain a courtroom in the city of Longmont at least three days per week. The judge of the Eagle county court shall conduct court business in that portion of Eagle county lying in the Roaring Fork river drainage area in a manner sufficient to deal with the business before the court.

(2) (a) Subject to available appropriations, effective July 1, 2008, the number of county judges in the county of Jefferson shall be eight.

(b) Subject to available appropriations, effective July 1, 2009, the number of county judges in the county of Jefferson shall be nine.

(3) (a) Subject to available appropriations, effective July 1, 2008, the number of county judges in the county of El Paso shall be nine.

(b) Subject to available appropriations, effective July 1, 2009, the number of county judges in the county of El Paso shall be ten.

(4) Subject to available appropriations, effective July 1, 2008, the number of county judges in the county of Larimer shall be five.

(5) (a) Subject to available appropriations, effective July 1, 2008, the number of county judges in the county of Adams shall be seven.

(b) Subject to available appropriations, effective July 1, 2009, the number of county judges in the county of Adams shall be eight.

(6) Subject to available appropriations, effective July 1, 2008, the number of county judges in the county of Arapahoe shall be eight.



§ 13-6-203. Qualifications of judges

(1) The county judge shall be a qualified elector of the county for which he is elected or appointed and shall reside there so long as he serves as county judge.

(2) In counties of Class A and B, no person shall be eligible for election or appointment to the office of county judge unless he has been admitted to the practice of law in Colorado.

(3) In counties of Class C and Class D, a person is not eligible for appointment to the office of county judge unless he or she has graduated from high school or has successfully completed a high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S.

(4) Repealed.

(5) Judges-elect who have not been admitted to the practice of law shall not take office for the first time as county judge until they have attended an institute on the duties and functioning of the county court to be held under the supervision of the supreme court, unless such attendance is waived by the supreme court. Judges who are attorneys and who are taking office for the first time as county judge may attend this institute if they wish. All judges are entitled to their actual and necessary expenses while attending this institute. The supreme court shall establish the institute to which this subsection (5) refers and shall provide that it be held when the appointment of a sufficient number of nonlawyer county judges warrants, as determined by the chief justice.



§ 13-6-204. Activities of judges

(1) In counties of Class A and B, county judges shall devote their full time to judicial duties and shall not engage in the private practice of law. They may also serve as municipal judges in counties of Class A but may not do so in counties of Class B.

(2) In counties of Class C and D, county judges, if admitted to the bar, may engage in the private practice of law in courts other than the county court and in matters which have not and will not come before the county court and may serve as municipal judges.

(3) County judges of any class county may be appointed as magistrates in juvenile matters and as magistrates for the district court in mental health matters and shall receive no additional compensation for such service. County judges may accept appointment as magistrates in any other matter, and for such service a county judge is entitled to such compensation as the appointing district judge may allow, payable from funds provided under sections 13-3-104 and 13-3-106.



§ 13-6-205. Term and appointment of judges

The term of office of county judges shall be four years. County judge appointments shall be made pursuant to section 20 of article VI of the state constitution. This section shall not apply to the city and county of Denver, and the term of office and manner of selection of county judges therein shall be determined by the charter and ordinances thereof.



§ 13-6-206. Vacancies

(1) If the office of a county judge, except in the city and county of Denver, becomes vacant because of death, resignation, failure to be retained in office pursuant to section 25 of article VI of the state constitution, or other cause, the governor, as provided in section 20 of article VI of the state constitution, shall appoint an individual possessing the qualifications specified in section 13-6-203.

(2) If the office of a county judge becomes vacant, the general assembly encourages the judicial district nominating commission in certifying the names of the nominees to the governor to give preference to persons who:

(a) Reside within the county in which the vacancy occurs; and

(b) Have been admitted to practice law in the state.



§ 13-6-208. Special associate, associate, and assistant county judges

(1) In order to provide for the expeditious handling of county court business and for county court sessions in population centers which are not county seats, there may be created in counties designated by law the positions of special associate county judge, associate county judge, and assistant county judge.

(2) Special associate, associate, and assistant county judges, when so provided by law, except in the city and county of Denver, shall be elected or appointed at the same time, in the same manner, and for the same term, and shall possess the same qualifications, as the county judges of their respective counties. Vacancies in positions for special associate, associate, and assistant county judges shall be filled in the same manner as a vacancy in the office of county judge.

(3) The location of the official residence and court chambers for the purpose of holding court of special associate, associate, and assistant county judges shall be as prescribed by law. Travel and maintenance expenses shall be allowed special associate, associate, and assistant county judges only when they are performing official duties outside of their official places of residence.

(4) Special associate, associate, and assistant county judges when actually performing judicial duties shall have all the jurisdiction and power of a county judge, and their orders and judgments shall be those of the county court.

(5) Repealed.

(6) Special associate, associate, and assistant county judges in counties of Classes B, C, and D, if admitted to the bar, may engage in the private practice of law in courts other than the county court and in matters which have not and will not come before the county court, and may serve as municipal judges.



§ 13-6-209. Special associate and associate county judges - designated counties

(1) In the county of Montrose there shall be an associate county judge who shall maintain his or her official residence in Montrose county and court chambers in that portion of Montrose county that is included in the southwestern water conservation district as set forth and described in section 37-47-103, C.R.S.

(2) In the county of Garfield there shall be a special associate county judge who shall maintain his official residence and court chambers in the city of Rifle.

(3) In the county of Rio Blanco there shall be an associate county judge who shall maintain his official residence and court chambers in the city of Rangely.

(4) Repealed.



§ 13-6-211. Appointment of clerk

(1) (a) The position of clerk of the county court is established in counties of Classes A, B, C, and D, except as otherwise provided in this section and in section 13-3-107.

(b) In counties of Class A, the appointment of the clerk shall be made and his salary fixed as prescribed in the charter and ordinances of such county.

(c) In counties of Classes B, C, and D, the appointment and salary of the clerk shall be in accordance with the provisions of section 13-3-105.

(2) In such counties as may be determined by the chief justice, the functions of the office of the clerk of the county court may be performed by a consolidated office serving both the district and county courts, as provided in section 13-3-107.

(3) In any county in which there is no clerk of the county court provided pursuant to the provisions of section 13-3-105, the judge of the county court shall act as ex officio clerk without further compensation and have all the duties and powers of the clerk.



§ 13-6-212. Duties of clerk

(1) The powers and duties of the clerk of the county court shall be similar to the powers and duties of the clerk of the district court exclusive of the powers of the district court clerk in probate and shall include such duties as may be assigned to him by law, by court rules, and by the county judge.

(2) Upon approval by the chief justice of the supreme court, the chief judge of a judicial district may authorize, either generally or in specific cases, the clerk of the county court to do the following:

(a) Issue bench warrants, misdemeanor or felony warrants, and writs of restitution upon written or oral order of a judge;

(b) Advise defendants in criminal cases of their procedural and constitutional rights;

(c) Accept pleas of not guilty in all criminal cases and set dates for hearings or trials in such cases;

(d) Subject to the requirements of the Colorado rules of civil procedure, enter default and default judgments and issue process for the enforcement of said judgments;

(e) Under the direction of a judge, grant continuances, set motions for hearing, and set cases for trial; and

(f) With the consent of the defendant, accept pleas of guilty and admissions of liability and impose penalties pursuant to a schedule approved by the presiding judge in misdemeanor cases involving violations of wildlife and parks and outdoor recreation laws for which the maximum penalty in each case is a fine of not more than one thousand dollars, and in misdemeanor traffic and traffic infraction cases involving the regulation of vehicles and traffic for which the penalty specified in section 42-4-1701, C.R.S., or elsewhere in articles 2 to 4 of title 42, C.R.S., in each case is less than three hundred dollars. A clerk shall not levy a fine of over said amounts nor sentence any person to jail. If, in the judgment of the clerk, a fine of over said amounts or a jail sentence is justified, the case shall be certified to the judge of the county court for rearraignment and trial de novo.



§ 13-6-214. Other employees

(1) In counties of Class A, such deputy clerks, assistants, reporters, stenographers, and bailiffs as shall be necessary for the transaction of the business of the county court may be appointed and their compensation fixed in the manner provided in the charter and ordinances thereof.

(2) In counties of Classes B, C, and D, there shall be appointed such deputy clerks, assistants, reporters, stenographers, and bailiffs as are necessary, in accordance with the provisions of section 13-3-105.



§ 13-6-215. Presiding judges

In each county court which has more than one county judge, the court, by rule, shall provide for the designation of a presiding judge. If there is a failure to select a presiding judge by rule, the chief justice shall designate a presiding judge.



§ 13-6-216. Judges to sit separately

In each county court which has more than one county judge, each judge shall sit separately for the trial of cases and the transaction of judicial business, and each court so held shall be known as the county court of the county wherein held. Each judge shall have all of the powers which he might have if he were the sole judge of the court, including the power to vacate his own judgments, decrees, or orders, or those of a predecessor when permitted by law, but not county court orders of another judge of the same county court who is still in office.



§ 13-6-217. Judges may sit en banc

In each county court which has more than one judge, the court may sit en banc for the purpose of making rules of court, the appointment of a clerk and other employees, pursuant to section 13-3-105, and the conduct of other business relating to the administration of the court, as authorized by and subject to the approval of the chief justice of the supreme court.



§ 13-6-218. Assignment of county judges and retired county judges to other courts authorized

Any county judge or retired county judge who has been licensed to practice law in this state for five years may be assigned by the chief justice of the supreme court, pursuant to section 5 (3) of article VI of the state constitution, to perform judicial duties in any district court, the probate court of the city and county of Denver, or the juvenile court of the city and county of Denver.



§ 13-6-219. Judge as party to a case - recusal of judge upon motion

(1) If a judge or former judge of a county court is a party in his or her individual and private capacity in a case that is to be tried within any county court in the same judicial district in which the judge or former judge is or was a judge of a county court, any party to the case may file a timely motion requesting that the judge who is appointed to preside over the case recuse himself or herself from the case.

(2) If a county court receives a motion filed by a party pursuant to subsection (1) of this section, the judge who is appointed to preside over the case shall recuse himself or herself if he or she is a judge of a county court in the same judicial district in which the judge or former judge who is a party to the case in his or her individual and private capacity is or was a judge of a county court.

(3) If a judge recuses himself or herself pursuant to subsection (2) of this section, the chief justice of the Colorado supreme court or his or her designee shall appoint a judge from outside the judicial district to preside over the case.






Part 3 - General Procedural Provisions

§ 13-6-301. Court rules

Each county court possesses the power to make rules for the conduct of its business to the extent that such rules are not in conflict with the rules of the supreme court or the laws of the state, but are supplementary thereto. In each county court which has more than one judge, or has an associate judge sitting regularly, the court shall make such rules as it deems necessary for the classification, arrangement, and distribution of the business of the court among the several judges thereof. All county court rules are subject to review by the supreme court.



§ 13-6-302. Terms of court

Terms of the county court shall be fixed by rule of the court in each county; except that at least one term shall be held in each county in each year.



§ 13-6-303. Place of holding court

In each county, the county court shall sit at the county seat, and the county court by rule or order also may provide for hearing and trials to be held in locations other than the county seat. In particular, if the corporate limits of a municipality extend into two counties, the county court of either county, for the hearing of matters for which venue is properly laid before them or the requirements thereof are waived, may sit at any place within such municipality without regard to the location of the county line. Where the county court sits regularly at locations other than the county seat, proper venue within the county shall be fixed by court rule.



§ 13-6-304. Court facilities

The county commissioners shall provide court facilities at the county seat and are authorized to do so elsewhere. Such facilities may be provided by arrangement with municipal authorities, by rental, or by other appropriate means.



§ 13-6-305. Maintenance of records

(1) Permanent records of the county court shall be maintained at the office of the clerk of the court at the county seat.

(2) (a) If the county court sits regularly at a location other than the county seat, and the court so provides by rule, cases may be docketed at such locations, and thereafter all pleadings, writs, judgments, and other documents in the case shall be filed at such other location.

(b) Repealed.

(c) In criminal cases, a single copy of items filed is sufficient. A notice of docketing of criminal cases with sufficient information to identify the defendant and the offense charged shall be forwarded forthwith to the clerk of the court at the county seat. After termination of the case, all records on file and a transcript of the judgment shall be forwarded to the county seat.



§ 13-6-306. Seal

The county court of each county shall have an appropriate seal.



§ 13-6-307. Process

(1) Each county court shall have the power to issue process necessary to acquire jurisdiction, to require attendance, and to enforce all orders, decrees, and judgments. Such process runs to any county within the state and, when authorized by the Colorado rules of civil procedure, may be served outside the state. Any sheriff to whom process is directed is authorized and required to execute the same, and he is entitled to the same fees as are allowed for serving like process from the district courts. Persons other than the sheriff or his deputies may also serve process from the county court when permitted by the Colorado rules of civil procedure or by law.

(2) Upon request of the court, the prosecuting county, or the defendant, the clerk of the county court shall issue a subpoena for the appearance, at any and all stages of the court's proceedings, of the parent, guardian, or lawful custodian of any child under eighteen years of age who is charged with the violation of a county ordinance. Whenever a person who is issued a subpoena pursuant to this subsection (2) fails, without good cause, to appear, the court may issue an order for the person to show cause to the court as to why the person should not be held in contempt. Following a show cause hearing, the court may make findings of fact and conclusions of law and may enter an appropriate order, which may include finding the person in contempt.



§ 13-6-308. Juries

(1) When required, juries shall be selected and summoned as provided for courts of record in articles 71 to 74 of this title, with such exceptions as are provided in this section. With the consent of the district court and the jury commissioners, the county court may, if feasible, use the same panel of jurors summoned for the district court. Jurors selected and summoned for the county court may also be used in municipal court in counties of Class A, as defined in section 13-6-201.

(2) If a county court sits regularly in a location other than the county seat and if jury trials are held at that location as well as at the county seat, the jury commissioner may establish jury districts within the county for the selection of county court jurors. The county shall be divided into as many such districts as there are locations in which the county court regularly holds jury trials, and each district shall include one such location as well as appropriate contiguous territory. In counties so divided, the jury commissioner shall select separate lists of persons from each jury district to serve as county court jurors within their respective districts. Such lists shall contain not less than one hundred names. When jurors are to be summoned for county court service within such districts, names shall be drawn from the list by the jury commissioner. In all other respects, the provisions of articles 71 to 74 of this title shall be followed in selecting, drawing, and summoning jurors in counties divided into county court jury districts.



§ 13-6-309. Verbatim record of proceedings

A verbatim record of the proceedings and evidence at trials in the county court shall be maintained by electronic devices or by stenographic means, as the judge of the court may direct, except when such record may be unnecessary in certain proceedings pursuant to specific provisions of law.



§ 13-6-310. Appeals from county court

(1) Appeals from final judgments and decrees of the county courts shall be taken to the district court for the judicial district in which the county court entering such judgment is located. Appeals shall be based upon the record made in the county court.

(2) The district court shall review the case on the record on appeal and affirm, reverse, remand, or modify the judgment; except that the district court, in its discretion, may remand the case for a new trial with such instructions as it may deem necessary, or it may direct that the case be tried de novo before the district court.

(3) Repealed.

(4) Further appeal to the supreme court from a determination of the district court in a matter appealed to such court from the county court may be made only upon writ of certiorari issued in the discretion of the supreme court and pursuant to such rules as that court may promulgate.



§ 13-6-311. Appeals from county court - simplified procedure

(1) (a) If either party in a civil action believes that the judgment of the county court is in error, he or she may appeal to the district court by filing notice of appeal in the county court within fourteen days after the date of entry of judgment and by filing within the said fourteen days an appeal bond with the clerk of the county court. The bond shall be furnished by a corporate surety authorized and licensed to do business in this state as surety, or one or more sufficient private sureties, or may be a cash deposit by the appellant and, if the appeal is taken by the plaintiff, shall be conditioned to pay the costs of the appeal and the counterclaim, if any, and, if the appeal is taken by the defendant, shall be conditioned to pay the costs and judgment if the appealing party fails. The bond shall be approved by the judge or the clerk.

(b) Upon filing of the notice of appeal, the posting and approval of the bond, and the deposit by the appellant of an estimated fee in advance for preparing the record, the county court shall discontinue all further proceedings and recall any execution issued. The appellant shall then docket his or her appeal in the district court. A motion for new trial is not required as a condition of appeal. If a motion for new trial is made within fourteen days, the time for appeal shall be extended until fourteen days after disposition of the motion, but only matters raised on the motion for new trial shall be considered on an appeal thereafter.

(2) (a) Upon the deposit of the estimated record fee, the clerk of the court shall prepare and issue as soon as possible a record of the proceedings in the county court, including the summons, the complaint, proof of service, and the judgment. The record shall also include a transcription of such part of the actual evidence and other proceedings as the parties may designate or, in lieu of transcription, to which they may stipulate. If a stenographic record has been maintained or the parties agree to stipulate, the party appealing shall lodge with the clerk of the court the reporter's transcript of the designated evidence or proceedings or a stipulation covering such items within forty-two days after the filing of the notice of appeal. If the proceedings have been recorded electronically, the transcription of designated evidence and proceedings shall be prepared in the office of the clerk of the county court, either by him or her or under his or her supervision, within forty-two days after the filing of the notice of appeal.

(b) The clerk shall notify, in writing, the opposing parties of the completion of the record, and the parties have fourteen days within which to file objections. If none are received, the record shall be certified forthwith by the clerk. If objections are made, the parties shall be called for hearing and the objections settled by the county judge as soon as possible and the record then certified.

(3) When the record has been duly certified and any additional fees therefor paid, it shall be filed with the clerk of the district court by the clerk of the county court, and the opposing parties shall be notified of such filing by the clerk of the county court.

(4) A written brief setting out matters relied upon as constituting error and outlining any arguments to be made shall be filed in the district court by the appellant within twenty-one days after filing of the record therein. A copy of the brief shall be served on the appellee. The appellee may file an answering brief within twenty-one days after such service. In the discretion of the district court, time for filing of briefs and answers may be extended.

(5) Unless there is further review by the supreme court upon writ of certiorari and pursuant to the rules of that court, after final disposition of the appeal by the district court, the judgment on appeal therein shall be certified to the county court for action as directed by the district court, except upon trials de novo held in the district court or in cases in which the judgment is modified, in which cases the judgment shall be that of the district court and enforced therefrom.

(6) Repealed.






Part 4 - County Court - Small Claims Division

§ 13-6-401. Legislative declaration

The general assembly hereby finds and declares that individuals, partnerships, corporations, and associations frequently do not pursue meritorious small civil claims because of the disproportion between the expense and time of counsel and litigation and the amount of money or property involved; that the law and procedures of civil litigation are technical and frequently unknown to persons who are representing themselves; that procedures for the inexpensive, speedy, and informal resolution of small claims in a forum where the rules of substantive law apply, but the rules of procedure and pleading and the technical rules of evidence do not apply, are desirable; that such procedures should be conducted at times convenient to the persons using them, including evening and Saturday sessions; that the personnel implementing and conducting such procedures should be trained and equipped to assist anyone with a small claim in a friendly, efficient, and courteous manner; and that, therefore, the establishment of a small claims division of the county court as provided in this part 4 is in the public interest.



§ 13-6-402. Establishment of small claims division

There is hereby established in each county court a division designated as the small claims court.



§ 13-6-403. Jurisdiction of small claims court - limitations

(1) On and after January 1, 1996, the small claims court shall have concurrent original jurisdiction with the county and district courts in all civil actions in which the debt, damage, or value of the personal property claimed by either the plaintiff or the defendant, exclusive of interest and cost, does not exceed seven thousand five hundred dollars, including such civil penalties as may be provided by law. By way of further example, and not limitation, the small claims court shall have jurisdiction to hear and determine actions in tort and assess damages therein not to exceed seven thousand five hundred dollars. The small claims court division shall also have concurrent original jurisdiction with the county and district courts in actions where a party seeks to enforce a restrictive covenant on residential property and the amount required to comply with the covenant does not exceed seven thousand five hundred dollars, exclusive of interest and costs, in actions where a party seeks replevin if the value of the property sought does not exceed seven thousand five hundred dollars, and in actions where a party seeks to enforce a contract by specific performance or to disaffirm, avoid, or rescind a contract and the amount at issue does not exceed seven thousand five hundred dollars.

(2) The small claims court shall have no jurisdiction except that specifically conferred upon it by law. In particular, it shall have no jurisdiction over the following matters:

(a) Those matters excluded from county court jurisdiction under section 13-6-105 (1);

(b) Actions involving claims of defamation by libel or slander;

(c) Actions of forcible entry, forcible detainer, or unlawful detainer;

(d) and (e) (Deleted by amendment, L. 2001, p. 1512, § 2, effective September 1, 2001.)

(f) Actions brought or defended on behalf of a class;

(g) Actions requesting or involving prejudgment remedies;

(h) Actions involving injunctive relief, except as required to:

(I) Enforce restrictive covenants on residential property;

(II) Enforce the provisions of section 6-1-702.5, C.R.S.;

(III) Accomplish replevin; and

(IV) Enter judgments in actions where a party seeks to enforce a contract by specific performance or to disaffirm, avoid, or rescind a contract;

(i) Traffic violations and other criminal matters;

(j) Awards of body executions.



§ 13-6-404. Clerk of the small claims court

The clerk of the county court or a deputy designated by said clerk shall act as the clerk of the small claims court. The clerk of the small claims court shall provide such assistance as may be requested by any person regarding the jurisdiction, operations, and procedures of the small claims court; however, the clerk shall not engage in the practice of law. All necessary forms shall be available from the clerk.



§ 13-6-405. Magistrate in small claims court

(1) In the following circumstances, a magistrate may hear and decide claims in a small claims court:

(a) In Class A counties, as defined in section 13-6-201, magistrates for small claims may be appointed by the presiding judge.

(b) In Class B counties, as defined in section 13-6-201, magistrates for small claims may be appointed, pursuant to section 13-3-105, if approved by the chief justice.

(2) A magistrate shall be a qualified attorney-at-law admitted to practice in the state of Colorado or a nonattorney if the nonattorney is serving as a county judge pursuant to section 13-6-203.

(3) While acting as a magistrate for small claims, a magistrate shall have the same powers as a judge.

(3.5) A magistrate shall have the power to solemnize marriages pursuant to the procedures in section 14-2-109, C.R.S.

(4) If any party files a timely written objection, pursuant to rule of the supreme court, with the magistrate conducting the hearing, that party's case shall be rereferred to a judge.



§ 13-6-406. Schedule of hearings

The small claims court shall conduct hearings at such times as the judge or magistrate may determine or as the supreme court may order.



§ 13-6-407. Parties - representation

(1) Any natural person, corporation, partnership, association, or other organization may commence or defend an action in the small claims court, but no assignee or other person not a real party to the transaction which is the subject of the action may commence an action therein, except as a court-appointed personal representative, conservator, or guardian of the real party in interest.

(2) (a) (I) Notwithstanding the provisions of article 93 of this title 13, in the small claims court, an individual shall represent himself or herself; a partnership shall be represented by an active general partner or an authorized full-time employee; a union shall be represented by an authorized active union member or full-time employee; a for-profit corporation shall be represented by one of its full-time officers or full-time employees; an association shall be represented by one of its active members or by a full-time employee of the association; and any other kind of organization or entity shall be represented by one of its active members or full-time employees or, in the case of a nonprofit corporation, a duly elected nonattorney officer or an employee.

(II) It is the intent of this section that no attorney, except pro se or as an authorized full-time employee or active general partner of a partnership, an authorized active member or full-time employee of a union, a full-time officer or full-time employee of a for-profit corporation, or a full-time employee or active member of an association, which partnership, union, corporation, or association is a party, shall appear or take any part in the filing or prosecution or defense of any matter in the small claims court, except as permitted by supreme court rule.

(b) In actions arising under part 1 of article 12 of title 38, C.R.S., including, but not limited to, actions involving claims for the recovery of a security deposit or for damage to property arising from a landlord-tenant relationship, a property manager who has received security deposits, rents, or both, or who has signed a lease agreement on behalf of the owner of the real property that is the subject of the small claims action, shall be permitted to represent the owner of the property in such action.

(3) In any action to which the federal "Soldiers' and Sailors' Civil Relief Act of 1940", as amended, 50 App. U.S.C. sec. 521, is applicable, the court may enter a default against a defendant who is in the military without entering judgment, and the court shall appoint an attorney to represent the interests of the defendant prior to the entry of judgment against the defendant.

(4) If an attorney appears, as permitted in subsection (2) or (3) of this section, the other party or parties in the case may be represented by counsel, if such party or parties so choose.

(5) Nothing contained in this section is intended to limit or otherwise interfere with a party's right to assign, or to employ counsel to pursue that party's rights and remedies subsequent to the entry of judgment by a small claims court.

(6) Any small claims court action in which an attorney appears shall be processed and tried pursuant to the statutes and court rules governing small claims court actions.



§ 13-6-408. Counterclaims exceeding jurisdiction of small claims court - procedures - sanctions for improper assertion

Counterclaims exceeding the jurisdiction of the small claims court shall be removed to the county or district court of appropriate jurisdiction pursuant to rule of the supreme court. If a county or district court determines that a plaintiff who originally filed a claim in the small claims court is entitled to judgment and also that a counterclaim against the same plaintiff in the small claims action was filed solely to defeat the jurisdiction of the small claims court and was without merit, the county or district court may also award the plaintiff costs, including reasonable attorney fees, incurred in prosecuting the action in the county or district court.



§ 13-6-409. Trial procedure

The judge or magistrate shall conduct the trial in such manner as to do justice between the parties and shall not be bound by formal rules or statutes of procedure or pleading or the technical rules of evidence, except for rules promulgated by the supreme court controlling the conduct of proceedings in the small claims court.



§ 13-6-410. Appeal of a claim

A record shall be made of all small claims court proceedings, and either the plaintiff or the defendant may appeal pursuant to county court rules. Upon appeal, all provisions of law and rules concerning appeals from the county court shall apply, including right to counsel. A tape recording of the trial proceedings shall satisfy any requirements of a transcript for appeal, upon the payment of a nominal fee by the appellant.



§ 13-6-411. Limitation on number of claims filed

(1) No plaintiff may file more than two claims per month, eighteen claims per year, in the small claims court of any county. Each claim filed in any small claims court shall contain a certification by the plaintiff that the plaintiff has not filed any more than two claims during that month and eighteen claims in that year in the small claims court of that county.

(2) The limitation imposed by subsection (1) of this section shall not apply to a state-supported institution of higher education which files claims to recover loans or other outstanding obligations due to such institution; except that no such state-supported institution of higher education shall file more than a total of thirty such claims per month in all small claims courts in Colorado.



§ 13-6-411.5. Place of trial

(1) Except as provided in subsection (2) of this section, all actions in the small claims court shall be brought in the county in which any defendant at the time of filing of the claim resides, is regularly employed, is a student at an institution of higher education, or has an office for the transaction of business.

(2) Actions to enforce restrictive covenants and actions arising under part 1 of article 12 of title 38, C.R.S., including, but not limited to, actions involving claims for the recovery of a security deposit or for damage to property arising from a landlord-tenant relationship, may be brought in the county in which the defendant's property that is the subject of the action is situated.

(3) If a defendant appears and defends a small claims action on the merits at trial, such defendant shall be deemed to have waived any objection to the place of trial permitted under this section.



§ 13-6-412. Notice to public

The clerk of the small claims court shall publicize in an appropriate manner the existence of the small claims court, its procedures, and its hours of operation. Such publication shall be made so as to bring the court's existence to the attention of the entire community. The state court administrator shall publish a small claims court handbook outlining the procedures of the court in layman's language.



§ 13-6-413. Supreme court shall promulgate rules

The supreme court shall implement this part 4 by appropriate rules of procedure for the small claims court.



§ 13-6-414. No jury trial

There shall be no right to a trial by jury in the small claims court.



§ 13-6-415. Service of process

Every defendant shall be notified that an action has been filed against that defendant in the small claims court either by certified mail, return receipt requested, or by personal service of process, as provided by the rules of procedure for the small claims court. The clerk of the small claims court shall collect, in advance, the fee provided for in section 13-32-104 (1)(i) for each service of process attempted by certified mail.



§ 13-6-416. Facilities

No county shall be required to furnish new facilities pursuant to this part 4.



§ 13-6-417. Execution and proceedings subsequent to judgment

Execution and proceedings subsequent to judgment entered in the small claims division may be processed in the small claims division and shall be the same as in a civil action in the county court as provided by law.






Part 5 - Magistrate Adjudication System

§ 13-6-501. County court magistrates - qualifications - duties

(1) In Class A counties, as defined in section 13-6-201, county court magistrates may be appointed by the presiding judge.

(2) In Class B counties, as defined in section 13-6-201, county court magistrates may be appointed pursuant to section 13-3-105, if approved by the chief justice.

(3) Any county court magistrate shall be a qualified attorney-at-law admitted to practice in the state of Colorado and in good standing; except that a county court magistrate who hears only class A and class B traffic infraction matters need not be an attorney-at-law and except that any duly appointed county judge may act as a traffic magistrate regardless of whether he is an attorney-at-law.

(4) Subject to the provision that no magistrate may preside in any trial by jury, county court magistrates shall have power to hear the following matters:

(a) Class 2 misdemeanor traffic offenses and class A and class B traffic infractions, as defined in section 42-4-1701, C.R.S.;

(b) Such other matters as determined by rule of the supreme court.

(4.5) County court magistrates shall have the power to solemnize marriages pursuant to the procedures in section 14-2-109, C.R.S.

(4.7) County court magistrates shall have the power to preside over matters specified in section 13-17.5-105.

(5) Except in class A and class B traffic infraction matters, before a county court magistrate may hear any matter, all parties thereto shall have waived, on the record, their right to proceed before a county judge. If any party fails to waive such right, or objects to the magistrate, that party's case shall be rereferred to a county judge.

(6) Magistrates, when handling county court matters and class A and class B traffic infraction matters and where the parties to such proceedings, other than traffic infraction matters, shall have waived their right to proceed before a county judge, shall have all the jurisdiction and power of a county judge, and their orders and judgments shall be those of the county court.

(7) Procedure in matters heard by a county court magistrate shall be determined by statute and by rules promulgated by the supreme court and by local rules.

(8) The duties, qualifications, compensation, conditions of employment, and other administrative details concerning magistrates who hear traffic infraction matters not set forth in this part 5 shall be established in accordance with the provisions of section 13-3-105.

(9) The supreme court shall adopt such rules and regulations as it deems necessary or proper to carry out the provisions of this part 5 relating to traffic infraction matters, including, but not limited to, procedural matters.

(10) Existing space provided by a county, including already existing courtroom and administrative space, shall be used to the maximum extent possible for hearings on traffic infraction matters.

(11) Before any county court magistrate is appointed pursuant to the provisions of this part 5, the judicial department shall consult with the board of county commissioners of the affected county or counties regarding any additional space or facilities that may be required. All feasible alternatives shall be considered and the least costly alternative shall be accepted by the department whenever practicable.



§ 13-6-502. Jury trials

Notwithstanding the provisions of section 16-10-109, C.R.S., or any other provision of law, the right to a jury trial shall not be available at a hearing before a magistrate where the cited person is charged with a class A or a class B traffic infraction.



§ 13-6-503. Evidence offered by officer

At any hearing on a class A or class B traffic infraction, the officer who issued the citation shall offer evidence of the facts concerning the alleged infraction either in person or by affidavit, as such affidavit may be established by rules adopted by the supreme court pursuant to section 13-6-501 (9). If such officer appears personally, the magistrate and the cited person may then examine such officer. The cited party shall have the right to call the officer by subpoena as in the case of other civil matters.



§ 13-6-504. Appeals procedure

(1) Any appeal, either by the state or the cited person, from a judgment entered pursuant to this part 5 shall be processed as an appeal from the county court.

(2) The district attorney or deputy district attorney shall represent the state on the appeal.

(3) The state may appeal only a ruling by a magistrate that declares a state statute unconstitutional or unenforceable. Whether or not to appeal shall be in the discretion of the district attorney.









Article 7 - Superior Courts



Article 8 - Juvenile Court of Denver

§ 13-8-101. Establishment

Pursuant to the provisions of section 1 of article VI of the Colorado constitution, there is hereby established the juvenile court of the city and county of Denver.



§ 13-8-102. Court of record - powers

The juvenile court shall be a court of record with such powers as are inherent in constitutionally created courts and with such legal and equitable powers to effectuate its jurisdiction and carry out its orders, judgments, and decrees as are possessed by the district courts.



§ 13-8-103. Jurisdiction

The jurisdiction of the juvenile court of the city and county of Denver is as set forth in sections 19-1-104, 19-2-104, and 19-4-109, C.R.S., for juvenile courts, as defined in section 19-1-103 (70), C.R.S.



§ 13-8-104. Number of judges

There shall be three judges of the juvenile court of the city and county of Denver.



§ 13-8-105. Qualifications of judges

A judge of the juvenile court shall be a qualified elector of the city and county of Denver at the time of his election or selection and shall have been licensed to practice law in the state of Colorado for five years at such time. He shall be a resident of the city and county of Denver during his term of office.



§ 13-8-106. Activities of judge

A judge of the juvenile court shall devote his full time to judicial duties and shall not engage in the private practice of law while serving in office.



§ 13-8-107. Term of office

The term of office of a judge of the juvenile court of the city and county of Denver shall be six years.



§ 13-8-108. Vacancies

If the office of juvenile court judge becomes vacant because of death, resignation, failure to be retained in office pursuant to section 25 of article VI of the state constitution, or other cause, the vacancy shall be filled by the governor as provided in section 20 of article VI of the state constitution.



§ 13-8-109. Magistrates

The judges of the juvenile court of the city and county of Denver may appoint magistrates, as provided in section 19-1-108, C.R.S.



§ 13-8-110. Clerk

(1) The judges of the juvenile court shall appoint a clerk of the juvenile court pursuant to the provisions of section 13-3-105.

(2) Repealed.

(3) The powers and duties of the clerk of the juvenile court shall be similar to the powers and duties of the clerk of the district court. The duties of the clerk of the juvenile court shall also include such matters as may be assigned to him by law, by court rules, and by the juvenile judges.



§ 13-8-111. Other employees

The judges of the juvenile court shall also appoint, pursuant to the provisions of section 13-3-105, probation officers and such other employees as may be necessary to carry out the functions and duties of the juvenile court, including the clerk's office thereof.



§ 13-8-112. Judges may sit en banc - presiding judge

The judges of the juvenile court may sit en banc for the purpose of making rules of court, the appointment of a clerk and other employees pursuant to section 13-3-105, and the conduct of other business relating to the administration of the court, including the selection of a presiding judge, as authorized by and subject to the approval of the chief justice of the supreme court.



§ 13-8-113. Judges to sit separately

In the juvenile court, each of the judges shall sit separately for the trial of cases and the transaction of judicial business, and each of the courts so held shall be known as the juvenile court. Each judge shall have all of the powers which he might have if he were the sole judge of the court, including the power to vacate his own judgments, decrees, or orders, or those of a predecessor when permitted by law, but not juvenile court orders of another judge of the juvenile court who is still in office.



§ 13-8-114. Practice and procedure

Practice and procedure in the juvenile court shall be conducted in accordance with the provisions of this article and title 19, C.R.S.



§ 13-8-115. Rules of court

The juvenile court has the power to make rules for the conduct of its business to the extent that such rules are not in conflict with the rules of the supreme court or the laws of the state but are supplementary thereto. Juvenile court rules are subject to review by the supreme court.



§ 13-8-116. Terms

Terms of the juvenile court shall be fixed by rule of court; but at least one term shall be held each year.



§ 13-8-117. Seal

The juvenile court shall have a seal, bearing upon the face thereof the words "The Juvenile Court of the City and County of Denver, Colorado".



§ 13-8-118. Process

The juvenile court has the power to issue process necessary to acquire jurisdiction, to require attendance, and to enforce all orders, decrees, and judgments. Such process runs to any county within the state and, when authorized by law in special proceedings or, in the absence thereof, by the Colorado rules of civil procedure in civil cases, or the Colorado rules of criminal procedure in criminal cases, may be served outside of the state. Any sheriff to whom process is directed is authorized and required to execute the same and shall be entitled to the same fees as are allowed by law for serving like process from the district court. Persons other than the sheriff or his deputies also may serve process from the juvenile court when permitted by law in special proceedings or, in the absence thereof, by the Colorado rules of civil procedure in civil cases or the Colorado rules of criminal procedure in criminal cases.



§ 13-8-119. Venue

Venue in the juvenile court shall be as provided in sections 19-2-105, 19-3-201, 19-4-109, 19-5-102, 19-5-204, and 19-6-102, C.R.S.



§ 13-8-120. Sheriff to attend

It is the duty of the sheriff of the city and county of Denver to attend in the juvenile court.



§ 13-8-121. Appearance by district attorney and city attorney

Upon the request of the court, the district attorney shall represent the state in the interest of the child in any proceedings brought under section 19-1-104 (1)(a), C.R.S., and the city attorney shall represent the state in the interest of the child in any other proceedings.



§ 13-8-122. Juries

When required, juries may be selected and summoned as provided for courts of record in articles 71 to 74 of this title. With the permission of the district court, the juvenile court may use the panel of jurors summoned for the district court of the second judicial district.



§ 13-8-123. Judgments

The judgments of the juvenile court shall be enforceable in the same manner as judgments of the district court and, when appropriate, may be made liens upon real estate or other property in the manner provided by law for judgments of the district court.



§ 13-8-124. Appellate review

Appellate review of any order, decree, or judgment may be taken to the supreme court or the court of appeals, as provided by law and the Colorado appellate rules. Initials shall appear on the record on appeal in place of the name of the child. Appeals from orders or decrees concerning legal custody, the allocation of parental responsibilities, termination of parent-child legal relationships, and adoptions shall be advanced upon the calendar of the supreme court or of the court of appeals and shall be decided at the earliest practicable time.



§ 13-8-125. Fees

The fees charged by the juvenile court and the clerk thereof shall be those provided in article 32 of this title.



§ 13-8-126. Supervision by supreme court

The supervisory powers of the supreme court established by article 3 of this title shall extend to the juvenile court.






Article 9 - Probate Court of Denver

§ 13-9-101. Establishment

Pursuant to the provisions of section 1 of article VI of the Colorado constitution, there is hereby established the probate court of the city and county of Denver.



§ 13-9-102. Court of record - powers

The probate court shall be a court of record with such powers as are inherent in constitutionally created courts and with such legal and equitable powers to effectuate its jurisdiction and carry out its orders, judgments, and decrees as are possessed by the district courts.



§ 13-9-103. Jurisdiction

(1) The probate court of the city and county of Denver has original and exclusive jurisdiction in said city and county of:

(a) The administration, settlement, and distribution of estates of decedents, wards, and absentees;

(b) Property vested in any person under a legal disability but paid to or held by another for such person's use or benefit as authorized by court order or as authorized by a power contained in a will or trust instrument;

(c) Property vested in any minor pursuant to the "Colorado Uniform Transfers to Minors Act", or any predecessor act thereto, or any act having a substantially similar legal effect;

(d) The probate of wills;

(e) The granting of letters testamentary, of administration, of guardianship, and of conservatorship;

(f) The administration of guardianships of minors and of persons declared mentally incompetent and of conservatorships of persons with mental health disorders or persons with an intellectual and developmental disability and of absentees;

(g) Proceedings under article 23 of title 17 and articles 10 to 15 of title 27, C.R.S.;

(h) The determination of heirship in probate proceedings and the devolution of title to property in probate proceedings;

(i) Actions on the official bonds of fiduciaries appointed by it;

(j) The construction of wills;

(k) The administration of testamentary trusts, except as provided in subsection (2) of this section; and

(l) All other probate matters.

(2) If a testamentary trust is established by the will of the decedent and if it appears that it was not the intention of the testator that the court should continue the administration of the estate after the payment in full of all debts and legacies except the trust property, the court shall proceed to final settlement of such estate as in other cases, order the trust fund or property to be turned over to the trustee as such, and shall not require the filing of inventories and accounts, or supervise the administration of the trust; except that any party in interest of such trust, including the trustee thereof, may invoke the jurisdiction of the probate court with respect to any matters pertaining to the administration or distribution of such trust or to construe the will under which it was established.

(3) The court has jurisdiction to determine every legal and equitable question arising in connection with decedents', wards', and absentees' estates, so far as the question concerns any person who is before the court by reason of any asserted right in any of the property of the estate or by reason of any asserted obligation to the estate, including, without limiting the generality of the foregoing, the jurisdiction:

(a) To give full and complete legal and equitable relief in any case in which it is alleged that the decedent breached an agreement to make or not to make a will;

(b) In any case in which a district court could grant such relief in a separate action brought therein, to impose or raise a trust with respect to any of the property of the decedent or any property in the name of the decedent, individually or in any other capacity, in any case in which the demand for such relief arises in connection with the administration of the estate of a decedent;

(c) To partition any of the real or personal property of any estate in connection with the settlement thereof.

(4) Nothing in this article shall prevent any district court sitting in law or equity from construing a will which is not before the probate court or from determining questions arising in connection with trusts which are not under the jurisdiction of the probate court.

(5) The court has jurisdiction to determine every legal and equitable question arising out of or in connection with express trusts.

(6) The provisions of articles 10 to 20 of title 15, article 23 of title 17, and articles 10 to 15 of title 27, C.R.S., shall govern the issuance and service and proof of service of any process, notice, citation, writ, or order of court and shall govern all other proceedings had pursuant to the powers of the court recited in subsections (1) and (2) of this section. The Colorado rules of civil procedure shall govern such matters when the proceedings are had pursuant to the powers granted to the court under any of the other provisions of this section.

(7) With respect to any trust established by or for an individual with his or her assets, income, or property of any kind, notwithstanding any statutory provision to the contrary, the court shall not authorize, direct, or ratify any trust that either has the effect of qualifying or purports to qualify the trust beneficiary for federal supplemental security income, or public or medical assistance pursuant to title 26, C.R.S., unless the trust meets the criteria set forth in sections 15-14-412.6 to 15-14-412.9, C.R.S., and any rule adopted by the medical services board pursuant to section 25.5-6-103, C.R.S.



§ 13-9-104. Number of judges

There shall be one judge of the probate court of the city and county of Denver.



§ 13-9-105. Qualifications of judges

A judge of the probate court shall be a qualified elector of the city and county of Denver at the time of his selection and shall have been licensed to practice law in the state of Colorado for five years at such time. He shall be a resident of the city and county of Denver during his term of office. He shall not engage in the private practice of law while serving in office.



§ 13-9-106. Compensation of judges

A probate judge shall receive an annual salary as provided by law.



§ 13-9-107. Appointment and term of office

(1) The term of office of a probate judge shall be six years.

(2) A probate judge shall be appointed for the probate court of the city and county of Denver in the same manner provided for the appointment of district judges.



§ 13-9-108. Vacancies

If the office of probate court judge becomes vacant because of death, resignation, failure to be retained in office pursuant to section 25 of article VI of the state constitution, or other cause, the vacancy shall be filled by the governor as provided in section 20 of article VI of the state constitution.



§ 13-9-109. Clerk

(1) The judge of the probate court shall appoint a clerk of the probate court pursuant to section 13-3-105.

(2) Repealed.

(3) The powers and duties of the clerk of the probate court shall be similar to the powers and duties of the clerk of the district court including such powers as may be delegated to the clerk of the district court in probate matters. The duties of the clerk of the probate court shall also include such matters as may be assigned to him by law, by court rules, and by the probate judge.



§ 13-9-110. Other employees

The judge of the probate court shall appoint pursuant to section 13-3-105 such deputy clerks, assistants, reporters, stenographers, and bailiffs as may be necessary for the transaction of the business of the court.



§ 13-9-111. Practice and procedure

Practice and procedure in the probate court shall be conducted in accordance with laws providing special proceedings for matters within its jurisdiction and with the Colorado rules of civil procedure.



§ 13-9-112. Rules of court

The probate court has the power to make rules for the conduct of its business to the extent that such rules are not in conflict with the rules of the supreme court or the laws of the state but are supplementary thereto. Probate court rules are subject to review by the supreme court.



§ 13-9-113. Terms

Terms of the probate court shall be fixed by rule of court, but at least one term shall be held each year.



§ 13-9-114. Seal

The probate court shall have a seal, bearing upon the face thereof the words: "The Probate Court of the City and County of Denver, Colorado".



§ 13-9-115. Process

The probate court has the power to issue process necessary to acquire jurisdiction, to require attendance, and to enforce all its orders, decrees, and judgments. Such process runs to any county within the state and, when authorized by law in special proceedings or, in the absence thereof, by the Colorado rules of civil procedure, may be served outside the state. Any sheriff to whom process is directed is authorized and required to execute the same and shall be entitled to the same fees as are allowed by law for serving like process from the district court. Persons other than the sheriff or his deputies also may serve process from the probate court when permitted by law in special proceedings or, in the absence thereof, by the Colorado rules of civil procedure.



§ 13-9-116. Venue

Venue in the probate court shall be determined as provided in articles 10 to 20 of title 15, C.R.S., or by other applicable statutes prescribing special proceedings or, in the absence thereof, by the Colorado rules of civil procedure.



§ 13-9-117. Juries

When required, juries may be selected and summoned as provided for courts of record in articles 71 to 74 of this title. With the permission of the district court, the probate court may use the panel of jurors summoned for the district court of the second judicial district.



§ 13-9-118. Judgments

The judgments of the probate court shall be enforceable in the same manner as judgments of the district court and may be made liens upon real estate or other property in the manner provided by law for judgments of the district court.



§ 13-9-119. Appeals

Appellate review of final judgments of the probate court shall be by the supreme court or by the court of appeals, as provided by law, and shall be conducted in the same manner as prescribed by the Colorado appellate rules for review by the court of appeals and the supreme court of final judgments of the district courts.



§ 13-9-120. Fees

The fees charged by the probate court and the clerk thereof shall be those provided in article 32 of this title.



§ 13-9-121. Funds

Funds for the operation of the probate court, including the salaries of the employees thereof, shall be provided in the same manner as funds are provided for the establishment and operation of the district courts for the second judicial district.



§ 13-9-122. Supervision by supreme court

The supervisory powers of the supreme court established by article 3 of this title extend to the probate court.



§ 13-9-123. National instant criminal background check system - reporting

(1) On and after March 20, 2013, the state court administrator shall send electronically the following information to the Colorado bureau of investigation created pursuant to section 24-33.5-401, referred to in this section as the "bureau":

(a) The name of each person who has been found to be incapacitated by order of the court pursuant to part 3 of article 14 of title 15, C.R.S.;

(b) The name of each person who has been committed by order of the court to the custody of the office of behavioral health in the department of human services pursuant to section 27-81-112 or 27-82-108; and

(c) The name of each person with respect to whom the court has entered an order for involuntary certification for short-term treatment of mental illness pursuant to section 27-65-107, C.R.S., for extended certification for treatment of mental illness pursuant to section 27-65-108, C.R.S., or for long-term care and treatment of mental illness pursuant to section 27-65-109, C.R.S.

(1.5) Not more than forty-eight hours after receiving notification of a person who satisfies the description in paragraph (a), (b), or (c) of subsection (1) of this section, the state court administrator shall report such fact to the bureau.

(2) Any report made by the state court administrator pursuant to this section shall describe the reason for the report and indicate that the report is made in accordance with 18 U.S.C. sec. 922 (g)(4).

(3) The state court administrator shall take all necessary steps to cancel a record made by the state court administrator in the national instant criminal background check system if:

(a) The person to whom the record pertains makes a written request to the state court administrator; and

(b) No less than three years before the date of the written request:

(I) The court entered an order pursuant to section 15-14-318, C.R.S., terminating a guardianship on a finding that the person is no longer an incapacitated person, if the record in the national instant criminal background check system is based on a finding of incapacity;

(II) The period of commitment of the most recent order of commitment or recommitment expired, or the court entered an order terminating the person's incapacity or discharging the person from commitment in the nature of habeas corpus, if the record in the national instant criminal background check system is based on an order of commitment to the custody of the office of behavioral health in the department of human services; except that the state court administrator shall not cancel any record pertaining to a person with respect to whom two recommitment orders have been entered pursuant to section 27-81-112 (7) and (8), or who was discharged from treatment pursuant to section 27-81-112 (11), on the grounds that further treatment is not likely to bring about significant improvement in the person's condition; or

(III) The record in the case was sealed pursuant to section 27-65-107 (7), C.R.S., or the court entered an order discharging the person from commitment in the nature of habeas corpus pursuant to section 27-65-113, C.R.S., if the record in the national instant criminal background check system is based on a court order for involuntary certification for short-term treatment of mental illness.

(4) Pursuant to section 102 (c) of the federal "NICS Improvement Amendments Act of 2007" (Pub.L. 110-180), a court, upon becoming aware that the basis upon which a record reported by the state court administrator pursuant to subsection (1) of this section does not apply or no longer applies, shall:

(a) Update, correct, modify, or remove the record from any database that the federal or state government maintains and makes available to the national instant criminal background check system, consistent with the rules pertaining to the database; and

(b) Notify the attorney general that such basis does not apply or no longer applies.



§ 13-9-124. National instant criminal background check system - judicial process for awarding relief from federal prohibitions - legislative declaration

(1) Legislative declaration. The purpose of this section is to set forth a judicial process whereby a person may apply or petition for relief from federal firearms prohibitions imposed pursuant to 18 U.S.C. sec. 922 (d)(4) and (g)(4), as permitted by the federal "NICS Improvement Amendments Act of 2007" (Pub.L. 110-180, sec. 105).

(2) Eligibility. A person may petition for relief pursuant to this section if:

(a) (I) He or she has been found to be incapacitated by order of the court pursuant to part 3 of article 14 of title 15, C.R.S.;

(II) He or she has been committed by order of the court to the custody of the office of behavioral health in the department of human services pursuant to section 27-81-112 or 27-82-108; or

(III) The court has entered an order for the person's involuntary certification for short-term treatment of mental illness pursuant to section 27-65-107, C.R.S., for extended certification for treatment of mental illness pursuant to section 27-65-108, C.R.S., or for long-term care and treatment of mental illness pursuant to section 27-65-109, C.R.S.; and

(b) He or she is a person to whom the sale or transfer of a firearm or ammunition is prohibited by 18 U.S.C. sec. 922 (d)(4), or who is prohibited from shipping, transporting, possessing, or receiving a firearm or ammunition pursuant to 18 U.S.C. sec. 922 (g)(4).

(3) Due process. In a court proceeding pursuant to this section:

(a) The petitioner shall have an opportunity to submit his or her own evidence to the court concerning his or her petition;

(b) The court shall review the evidence; and

(c) The court shall create and thereafter maintain a record of the proceeding.

(4) Proper record. In determining whether to grant relief to a petitioner pursuant to this section, the court shall receive evidence concerning, and shall consider:

(a) The circumstances regarding the firearms prohibitions imposed by 18 U.S.C. sec. 922 (g)(4);

(b) The petitioner's record, which must include, at a minimum, the petitioner's mental health records and criminal history records; and

(c) The petitioner's reputation, which the court shall develop, at a minimum, through character witness statements, testimony, or other character evidence.

(5) Proper findings. (a) Before granting relief to a petitioner pursuant to this section, the court shall issue findings that:

(I) The petitioner is not likely to act in a manner that is dangerous to public safety; and

(II) Granting relief to the petitioner is not contrary to the public interest.

(b) (I) If the court denies relief to a petitioner pursuant to this section, the petitioner may petition the court of appeals to review the denial, including the record of the denying court.

(II) A review of a denial shall be de novo in that the court of appeals may, but is not required to, give deference to the decision of the denying court.

(III) In reviewing a denial, the court of appeals has discretion, but is not required, to receive additional evidence necessary to conduct an adequate review.









Municipal Courts

Article 10 - Municipal Courts

§ 13-10-101. Legislative declaration

The general assembly finds that the right to a trial by jury for petty offenses, as defined in section 16-10-109, C.R.S., is of vital concern to all of the people of the state of Colorado and that the interests of the state as a whole are so great that the general assembly shall retain sole legislative jurisdiction over the matter, which is hereby declared to be of statewide concern.



§ 13-10-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Municipal court" includes police courts and police magistrate courts created or existing under previous laws or under a municipal charter and ordinances.

(2) "Municipal judges" includes police magistrates as defined and used in previous laws.

(3) "Qualified municipal court of record" means a municipal court established by, and operating in conformity with, either local charter or ordinances containing provisions requiring the keeping of a verbatim record of the proceedings and evidence at trials by either electric devices or stenographic means, and requiring as a qualification for the office of judge of such court that he has been admitted to, and is currently licensed in, the practice of law in Colorado.



§ 13-10-103. Applicability

This article shall apply to and govern the operation of municipal courts in the cities and towns of this state. Except for the provisions relating to the method of salary payment for municipal judges, the incarceration of children provided for in sections 19-2-402 and 19-2-508, C.R.S., the appearance of the parent, guardian, or lawful custodian of any child under eighteen years of age who is charged with a municipal offense as required by section 13-10-111, the right to a trial by jury for petty offenses provided for in section 16-10-109, C.R.S., rules of procedure promulgated by the supreme court, and appellate procedure, this article may be superseded by charter or ordinance enacted by a home rule city.



§ 13-10-104. Municipal court created - jurisdiction

The municipal governing body of each city or town shall create a municipal court to hear and try all alleged violations of ordinance provisions of such city or town.



§ 13-10-105. Municipal judge - appointment - removal

(1) (a) Unless otherwise provided in the charter of a home rule city, the municipal court shall be presided over by a municipal judge who shall be appointed by the municipal governing body for a specified term of not less than two years and who may be reappointed for a subsequent term; except that the initial appointment under this section may be for a term of office which expires on the date of the next election of the municipal governing body. Any vacancy in the office of municipal judge shall be filled by appointment of the municipal governing body for the remainder of the unexpired term.

(b) The municipal governing body may appoint such assistant judges as may be necessary to act or such substitute judges as circumstances may require in case of temporary absence, sickness, disqualification, or other inability of the presiding or assistant municipal judges to act.

(c) In the event that more than one municipal judge is appointed, the municipal governing body shall designate a presiding municipal judge, who shall serve in this capacity during the term for which he was appointed.

(2) A municipal judge may be removed during his or her term of office only for cause. A judge may be removed for cause if:

(a) He is found guilty of a felony or any other crime involving moral turpitude;

(b) He has a disability which interferes with the performance of his duties and which is or is likely to become of a permanent character;

(c) He has willfully or persistently failed to perform his duties;

(d) He or she has a substance use disorder that is not in remission; or

(e) The municipality required the judge, at the time of appointment, to be a resident of the municipality, or county in which the municipality is located, and he subsequently becomes a nonresident of the municipality or the county during his term of office.



§ 13-10-106. Qualifications of municipal judges

(1) A municipal judge shall have the same qualifications as a county judge in a Class D county, as set forth in section 13-6-203 (3).

(2) Preference shall be given by the municipal governing body, when possible, to the appointment of a municipal judge who is licensed to practice law in Colorado or who is trained in the law.

(3) The municipal governing body may appoint a county judge in a Class C or D county, as defined in section 13-6-203, to serve as a municipal judge.

(4) The municipal governing body may require that the municipal judge be a qualified elector of the municipality or the county in which the municipality is located.



§ 13-10-107. Compensation of municipal judges

(1) The municipal governing body shall provide by ordinance for the salary of the municipal and assistant judges. Such salary shall be a fixed annual compensation and payable on a monthly or other periodic basis. The municipal governing body may pay any substitute judge appointed pursuant to section 13-10-105 (1)(b) based upon the number of court sessions served by such judge.

(2) (Deleted by amendment, L. 91, p. 742, § 2, effective April 4, 1991.)



§ 13-10-108. Clerk of the municipal court

(1) The municipal governing body shall establish the position of clerk of the municipal court, except that the municipal judge shall serve as ex officio clerk if the business of the court is insufficient to warrant a separate full-time or part-time clerk.

(2) The clerk of the municipal court shall be appointed by the presiding municipal judge and shall have such duties as are delegated to him by law, court rule, or the presiding municipal judge.

(3) The municipal governing body shall provide for the salary of the clerk of the municipal court in the same manner as specified in section 13-10-107; except that if the municipal judge serves as ex officio clerk, he shall not receive any additional compensation.



§ 13-10-109. Bond

(1) The clerk of the municipal court shall give a performance bond in the sum of two thousand dollars, or in such amount as may be set by ordinance, to the city or town for which he is appointed.

(2) The performance bond shall be approved by the municipal governing body and be conditioned upon the faithful performance of his duties, and for the faithful accounting for, and payment of, all funds deposited with or received by the court.

(3) When the municipal judge serves as clerk of the municipal court, as provided in section 13-10-108 (3), he shall execute the performance bond required by this section.

(4) The governing body of the city or town may waive the bond required by this section.



§ 13-10-110. Court facilities and supplies

(1) The municipal governing body shall furnish the municipal court with suitable courtroom facilities and sufficient funds for the acquisition of all necessary books, supplies, and furniture for the proper conduct of the business of the court.

(2) In order to carry out the provisions of subsection (1) of this section, the municipal governing body may locate court facilities outside of the municipality or county in which the municipality is located, if such facilities are in reasonable proximity to the municipality and the governing body determines that suitable facilities cannot be provided within the municipality.

(3) Any two or more governments may cooperate or contract, pursuant to part 2 of article 1 of title 29, C.R.S., to provide joint court facilities and supplies. Such joint facilities may be located outside of any or all of the cooperating or contracting governments but shall be located within reasonable proximity to each of the cooperating or contracting governments.

(4) Where, pursuant to this section, a municipality locates its court facilities outside of its boundaries, any reference in this article to the municipality in which the court is located shall mean the municipality creating the municipal court, and any reference in this article to the county in which the municipal court is located shall mean the county in which the municipality creating the court is located.



§ 13-10-111. Commencement of actions - process

(1) Any action or summons brought in any municipal court to recover any fine or enforce any penalty or forfeiture under any ordinance shall be filed in the corporate name of the municipality in which the court is located by and on behalf of the people of the state of Colorado.

(2) Any process issued from a municipal court runs in the corporate name of the municipality by and on behalf of the people of the state of Colorado. Processes from any municipal court shall be executed by any authorized law enforcement officer from the municipality in which the court is located.

(3) Any authorized law enforcement officer may execute within such officer's jurisdiction any summons, process, writ, or warrant issued by a municipal court from another jurisdiction arising under the ordinances of such municipality for an offense which is criminal or quasi-criminal. For the purposes of this subsection (3), traffic offenses shall not be considered criminal or quasi-criminal offenses unless penalty points may be assessed under section 42-2-127 (5)(a) to (5)(cc), C.R.S. The issuing municipality shall be liable for and pay all costs, including costs of service or incarceration incurred in connection with such service or execution.

(4) The clerk of the municipal court shall issue a subpoena for the appearance of any witness in municipal court upon the request of either the prosecuting municipality or the defendant. The subpoena may be served upon any person within the jurisdiction of the court in the manner prescribed by the rules of procedure applicable to municipal courts. Any person subpoenaed to appear as a witness in municipal court shall be paid a witness fee in the amount of five dollars.

(5) Upon the request of the municipal court, the prosecuting municipality, or the defendant, the clerk of the municipal court shall issue a subpoena for the appearance, at any and all stages of the court's proceedings, of the parent, guardian, or lawful custodian of any child under eighteen years of age who is charged with a municipal offense. Whenever a person who is issued a subpoena pursuant to this subsection (5) fails, without good cause, to appear, the court may issue an order for the person to show cause to the court as to why the person should not be held in contempt. Following a show cause hearing, the court may make findings of fact and conclusions of law and may enter an appropriate order, which may include finding the person in contempt.



§ 13-10-111.5. Notice to municipal courts of municipal holds

(1) If a person is detained in a jail on a municipal hold and does not immediately receive a personal recognizance bond, the jail shall promptly notify the municipal court of any municipal hold; except that, if the municipal hold is the sole basis to detain the person, the jail shall notify the municipal court of the municipal hold within four hours. All municipal courts shall establish an e-mail address, if internet service is available, whereby the municipal court can receive notifications from jails. If internet service is not available, the municipal court shall establish a telephone line with voicemail for the same purpose. All jails shall be deemed to have met this notice requirement by sending an e-mail, fax, or teletype to the municipal court or, if these options are unavailable, leaving a voicemail with the municipal court, relaying the notice required in this section.

(2) Once a municipal court receives notice that the defendant is being held solely on the basis of a municipal hold, the municipal court shall hold a hearing within two calendar days, excluding Sundays and federal holidays; except that, if the defendant has failed to appear in that case at least twice and the defendant is incarcerated in a county different from the county where the demanding municipal court is located, the demanding municipal court shall hold a hearing within four calendar days, excluding Sundays and federal holidays.

(3) (a) At the hearing required in subsection (2) of this section, the municipal court shall either:

(I) Arraign the defendant; or

(II) If the defendant was arrested for failure to appear, conduct the proceedings for which the defendant failed to appear, unless that proceeding is a trial or an evidentiary hearing or requires the presence of a witness.

(b) If the case is not resolved at this hearing, the municipal court shall immediately conduct a bond hearing to consider and set the least restrictive conditions, if any, for the defendant's release on bond.

(4) If the defendant does not appear before the municipal court for a hearing within the time frames required by subsection (2) of this section, the jail holding the defendant shall release the defendant on an unsecured personal recognizance bond with no other conditions returnable to the municipal court. This subsection (4) does not apply if the defendant refused to cooperate with the court's attempts to hold the hearing in compliance with subsection (2) of this section.

(5) Each municipal court shall adopt standing orders to implement subsection (4) of this section and shall provide the orders to each jail in the county where the municipal court is located. In every arrest warrant issued by a municipal court, the municipal court shall order that the defendant be released on a personal recognizance bond with no other conditions if the defendant does not appear before the municipal court for a hearing within the time frames required by subsection (2) of this section.



§ 13-10-112. Powers and procedures

(1) The municipal judge of any municipal court has all judicial powers relating to the operation of his court, subject to any rules of procedure governing the operation and conduct of municipal courts promulgated by the Colorado supreme court. The presiding municipal judge of any municipal court has authority to issue local rules of procedure consistent with any rules of procedure adopted by the Colorado supreme court.

(2) The judicial powers of any municipal judge shall include the power to enforce subpoenas issued by any board, commission, hearing officer, or other body or officer of the municipality authorized by law or ordinance to issue subpoenas.



§ 13-10-113. Fines and penalties

(1) (a) Except as provided in paragraph (b) of this subsection (1), any person convicted of violating a municipal ordinance in a municipal court of record may be incarcerated for a period not to exceed one year or fined an amount not to exceed two thousand six hundred fifty dollars, or both.

(b) (I) The limitation on municipal court fines set forth in paragraph (a) of this subsection (1) shall be adjusted for inflation on January 1, 2014, and on January 1 of each year thereafter.

(II) As used in this paragraph (b), "inflation" means the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder, all items, all urban consumers, or its successor index.

(1.5) Any person convicted of violating a municipal ordinance in a municipal court which is not of record may be incarcerated for a period not to exceed ninety days or fined an amount not to exceed three hundred dollars, or both.

(2) In sentencing or fining a violator, the municipal judge shall not exceed the sentence or fine limitations established by ordinance. Any other provision of the law to the contrary notwithstanding, the municipal judge may suspend the sentence or fine of any violator and place him on probation for a period not to exceed one year.

(3) The municipal judge is empowered in his discretion to assess costs, as established by the municipal governing body by ordinance, against any defendant who pleads guilty or nolo contendere or who enters into a plea agreement or who, after trial, is found guilty of an ordinance violation.

(4) Notwithstanding any provision of law to the contrary, a municipal court has the authority to order a child under eighteen years of age confined in a juvenile detention facility operated or contracted by the department of human services or a temporary holding facility operated by or under contract with a municipal government for failure to comply with a lawful order of the court, including an order to pay a fine. Any confinement of a child for contempt of municipal court shall not exceed forty-eight hours.

(5) Notwithstanding any other provision of law, a child, as defined in section 19-1-103 (18), C.R.S., arrested for an alleged violation of a municipal ordinance, convicted of violating a municipal ordinance or probation conditions imposed by a municipal court, or found in contempt of court in connection with a violation or alleged violation of a municipal ordinance shall not be confined in a jail, lockup, or other place used for the confinement of adult offenders but may be held in a juvenile detention facility operated by or under contract with the department of human services or a temporary holding facility operated by or under contract with a municipal government that shall receive and provide care for such child. A municipal court imposing penalties for violation of probation conditions imposed by such court or for contempt of court in connection with a violation or alleged violation of a municipal ordinance may confine a child pursuant to section 19-2-508, C.R.S., for up to forty-eight hours in a juvenile detention facility operated by or under contract with the department of human services. In imposing any jail sentence upon a juvenile for violating any municipal ordinance when the municipal court has jurisdiction over the juvenile pursuant to section 19-2-104 (1)(a)(II), C.R.S., a municipal court does not have the authority to order a child under eighteen years of age to a juvenile detention facility operated or contracted by the department of human services.

(6) Whenever the judge in a municipal court of record imposes a fine for a nonviolent municipal ordinance or code offense, if the person who committed the offense is unable to pay the fine at the time of the court hearing or if he or she fails to pay any fine imposed for the commission of such offense, in order to guarantee the payment of such fine, the municipal judge may compel collection of the fine in the manner provided in section 18-1.3-506, C.R.S. For purposes of this subsection (6), "nonviolent municipal ordinance or code offense" means a municipal ordinance or code offense which does not involve the use or threat of physical force on or to a person in the commission of the offense.

(7) Notwithstanding subsections (1) and (1.5) of this section, the municipal judge of each municipality which implements an industrial wastewater pretreatment program pursuant to the federal act, as defined in section 25-8-103 (8), C.R.S., may provide such relief and impose such penalties as are required by such federal act and its implementing regulations for such programs.

(8) If, as a condition of or in connection with any sentence imposed pursuant to this section, a municipal court judge requires a juvenile who is younger than eighteen years of age to attend school, the municipal court shall notify the school district in which the juvenile is enrolled of such requirement.



§ 13-10-114. Trial by jury

(1) In any action before municipal court in which the defendant is entitled to a jury trial by the constitution or the general laws of the state, such party shall have a jury upon request. The jury shall consist of three jurors unless, in the case of a trial for a petty offense, a greater number, not to exceed six, is requested by the defendant.

(2) In municipalities having less than five thousand population, juries may be summoned by the issuance of venire to a police officer or marshal. In municipalities having a population of five thousand or more, juries shall be selected from a jury list as is provided for courts of record.

(3) Jurors shall be paid the sum of six dollars per day for actual jury service and three dollars for each day of service on the jury panel alone; except that the governing body of a municipality may, by resolution or ordinance, set higher or lower fees for attending its municipal court.

(4) For the purposes of this section, a defendant waives his or her right to a jury trial under subsection (1) of this section unless, within twenty-one days after entry of a plea, the defendant makes a request to the court for a jury trial, in writing, and tenders to the court a fee of twenty-five dollars, unless the fee is waived by the judge because of the indigence of the defendant. If the action is dismissed or the defendant is acquitted of the charge, or if the defendant having paid the jury fee files with the court at least seven days before the scheduled trial date a written waiver of jury trial, the jury fee shall be refunded.

(5) At the time of arraignment for any petty offense in this state, the judge shall advise any defendant not represented by counsel of the defendant's right to trial by jury; of the requirement that the defendant, if he or she desires to invoke his or her right to trial by jury, request such trial by jury within twenty-one days after entry of a plea, in writing; of the number of jurors allowed by law; and of the requirement that the defendant, if he or she desires to invoke his or her right to trial by jury, tender to the court within twenty-one days after entry of a plea a jury fee of twenty-five dollars, unless the fee is waived by the judge because of the indigence of the defendant.



§ 13-10-114.5. Representation by counsel

(1) At the time of first appearance on a municipal charge, if the defendant is in custody and the charged offense includes a possible sentence of incarceration, the court shall appoint counsel to represent the defendant for purposes of the initial appearance unless, after a full advisement pursuant to C.M.C.R. 210 and section 16-7-207, C.R.S., the defendant makes a knowing, intelligent, and voluntary waiver of his or her right to counsel.

(2) If the defendant remains in custody, the appointment of counsel continues until the defendant is released from custody. If the defendant is released from custody, he or she may apply for court-appointed counsel, and the court shall appoint counsel if the court determines that the defendant is indigent and the charged offense includes a possible sentence of incarceration.



§ 13-10-115. Fines and costs

All fines and costs collected or received by the municipal court shall be reported and paid monthly, or at such other intervals as may be provided by an ordinance of the municipality, to the treasurer of the municipality and deposited in the general fund of the municipality.



§ 13-10-116. Appeals

(1) Appeals may be taken by any defendant from any judgment of a municipal court which is not a qualified municipal court of record to the county court of the county in which such municipal court is located, and the cause shall be tried de novo in the appellate court.

(2) Appeals taken from judgments of a qualified municipal court of record shall be made to the district court of the county in which the qualified municipal court of record is located. The practice and procedure in such case shall be the same as provided by section 13-6-310 and applicable rules of procedure for the appeal of misdemeanor convictions from the county court to the district court, and the appeal procedures set forth in this article shall not apply to such case.

(3) No municipality shall have any right to appeal from any judgment of a municipal court, not of record, concerning a violation of any charter provision or ordinance, but this subsection (3) shall not be construed to prevent a municipality from maintaining any action to construe, interpret, or determine the validity of any ordinance or charter provision involved in such proceeding. Nothing in this subsection (3) shall be construed to prevent a municipality from appealing any question of law arising from a proceeding in a qualified municipal court of record.

(4) If, in any municipal court, a defendant is denied a jury trial to which he is entitled under section 13-10-114, he is entitled to a trial by jury under section 16-10-109, C.R.S., and to a trial de novo upon application therefor on appeal.

(5) Notwithstanding any provision of law to the contrary, if confinement of a child is ordered pursuant to a contempt conviction as set forth in section 13-10-113 (4), appeal shall be to the juvenile court for the county in which the municipal court is located. Such appeals shall be advanced on the juvenile court's docket to the earliest possible date. Procedures applicable to such appeals shall be in the same manner as provided in subsections (1) and (2) of this section for appeals to the county court.



§ 13-10-117. Time - docket fee - bond

Appeals may be taken within fourteen days after entry of any judgment of a municipal court. No appeal shall be allowed until the appellant has paid to the clerk of the municipal court one dollar and fifty cents as a fee for preparing the transcript of record on appeal. If the municipal court is a court of record, the clerk of the municipal court is entitled to the same additional fees for preparing the record, or portions thereof designated, as is the clerk of the county court on the appeal of misdemeanors, but said fees shall be refunded to the defendant if the judgment is set aside on appeal. No stay of execution shall be granted until the appellant has executed an approved bond as provided in sections 13-10-120 and 13-10-121.



§ 13-10-118. Notice - scope

(1) Appeals may be taken by filing with the clerk of the municipal court a notice of appeal, in duplicate. The notice of appeal shall set forth the title of the case; the name and address of the appellant and appellant's attorney, if any; identification of the offense or violation of which the appellant was convicted; a statement of the judgment, including its date and any fines or sentences imposed; and a statement that the appellant appeals from the judgment. The notice of appeal shall be signed by the appellant or his attorney.

(2) The taking of an appeal shall not permit the retrial of any matter of which the appellant has been acquitted, or any conjoined charge from the conviction of which he does not seek to appeal.



§ 13-10-119. Certification to appellate court

Upon payment of the fee provided in section 13-10-117, and filing of notice as provided in section 13-10-118, the original papers in the municipal court file, together with a transcript of the record of the municipal court, and a duplicate notice of appeal shall be certified to the appropriate appellate court pursuant to section 13-10-116 by the municipal court.



§ 13-10-120. Bond - approval of sureties - forfeitures

(1) When an appellant desires to stay the judgment of the municipal court, he shall execute a bond to the municipality in which the municipal court is located, in such penal sum as may be fixed by the municipal court, and in such form and with sureties qualified as the municipality may, by ordinance, designate.

(2) Sureties shall be approved by a judge of the municipal court from which the appeal is taken.

(3) The amount of bond shall not exceed double the amount of the judgment for fines and costs, plus an amount commensurate with any jail sentence, which latter amount shall be not less than fifty dollars nor more than a sum equal to two dollars for each day of jail sentence imposed.



§ 13-10-121. Conditions of bond - forfeiture - release

(1) The bond shall be conditioned that the appellant will duly prosecute such appeal and satisfy any judgment that may be rendered upon trial of the case in the appropriate appellate court to which appeal is taken pursuant to section 13-10-116 and that the appellant will surrender himself in satisfaction of such judgment if that is required.

(2) If the bond is forfeited, the appellate court, upon motion of the municipality, shall enter judgment against the appellant and sureties on the bond for the amount of such bond. The appellate court, with the consent of the municipality, shall enter judgment against the appellant and sureties on the bond for the amount of such bond. The appellate court, with the consent of the municipality, may set aside or modify the judgment.

(3) Any municipality may provide by ordinance such other bond terms and conditions as are not inconsistent with the provisions of this article. The filing of such bond or any notice thereof of record shall not constitute any lien against any property of the sureties.

(4) When the condition of the bond has been satisfied or the forfeiture thereof set aside or remitted, the municipal court shall exonerate the obligors and release the bond. At any time before final judgment in the appellate court, a surety may be exonerated by a deposit of cash in the amount of the bond or by timely surrender of the appellant into custody.



§ 13-10-122. Docket fee - dismissal

The appellant shall pay a docket fee as provided by law to the clerk of the appellate court, within fourteen days from the date he or she ordered the transcript of record. If he or she does not do so, his or her appeal may be dismissed on motion of the municipality.



§ 13-10-123. Procedendo on dismissal

Upon dismissal of an appeal, the clerk of the appellate court shall at once issue a procedendo to the municipal court from the judgment on which appeal was taken, to the amount of the judgment and all costs incurred before the municipal court.



§ 13-10-124. Action on bond in name of municipality

Action may be instituted upon any bond under this article in the name of the municipality in whose favor it is executed.



§ 13-10-125. Judgment

Upon trial de novo of the case on appeal to the appellate court, if a jury has been demanded, the duties of the jurors shall be to determine only whether the appellant has violated the ordinance charged. Upon a verdict of guilty, the judge shall then hear and consider any material facts in mitigation or aggravation of the offense and shall impose a penalty as provided by ordinance.



§ 13-10-126. Prostitution offender program authorized - reports

(1) Subject to the provisions of this section, a municipal or county court, or multiple municipal or county courts, may create and administer a program for certain persons who are charged with soliciting for prostitution, as described in section 18-7-202, C.R.S., patronizing a prostitute, as described in section 18-7-205, C.R.S., or any corresponding municipal code or ordinance.

(2) A program created and administered by a municipal or county court or multiple municipal or county courts pursuant to subsection (1) of this section must:

(a) Permit enrollment in the program only by an offender who either:

(I) (A) Has no prior convictions or any charges pending for any felony; for any offense described in section 18-3-305, 18-3-306, or 18-13-128, C.R.S., in part 4 or 5 of article 3 of title 18, C.R.S., in part 3, 4, 6, 7, or 8 of article 6 of title 18, C.R.S., in section 18-7-203 or 18-7-206, C.R.S., or in part 3, 4, or 5 of article 7 of title 18, C.R.S.; or for any offense committed in another state that would constitute such an offense if committed in this state; and

(B) Has been offered and has agreed to a deferred sentencing arrangement as described in subsection (3) of this section; or

(II) (A) Has at least one prior conviction for any offense described in section 18-7-201, 18-7-202, 18-7-204, 18-7-205, or 18-7-207, C.R.S.; or for any offense committed in another state that would constitute such an offense if committed in this state; and

(B) Has been sentenced by a court to complete the program as part of the penalty imposed for a subsequent conviction for soliciting for prostitution, as described in section 18-7-202, C.R.S., patronizing a prostitute, as described in section 18-7-205, C.R.S., or any corresponding municipal code or ordinance.

(b) Permit the court or courts to require each offender who enrolls in the program to pay an administration fee, which fee the court or courts shall use to pay the costs of administering the program;

(c) To the extent practicable, be available to offenders, courts, and prosecutors of other jurisdictions; and

(d) Be administered by the court or courts with assistance from one or more municipal prosecutor's offices, one or more district attorney's offices, one or more state or local law enforcement agencies, and one or more nonprofit corporations, as defined in section 7-121-401, C.R.S., which nonprofit corporations have a stated mission to reduce human trafficking or prostitution. The court or courts are encouraged to consult, in addition to the aforementioned entities, recognized criminology experts and mental health professionals.

(3) (a) Enrollment in the program shall be offered to each offender at the sole discretion of the prosecuting attorney in each offender's case.

(b) If the prosecuting attorney offers enrollment in the program to an offender as a condition of a plea bargain agreement as described in subparagraph (I) of paragraph (a) of subsection (2) of this section, the agreement shall include at a minimum the following stipulations:

(I) The offender shall enter a plea of guilty to the prostitution-related offense or offenses with which he or she is charged;

(II) The court shall defer judgment and sentencing of the offender for a period not to exceed two years, as described in section 18-1.3-102 (1), C.R.S., during which time the offender shall enroll in and complete the program and may be required to pay an administration fee, as described in paragraph (b) of subsection (2) of this section;

(III) Upon the offender's satisfactory completion of the program, the court shall dismiss with prejudice the prostitution-related charge or charges;

(IV) The offender shall waive his or her right to a speedy trial; and

(V) If the offender fails to complete the program or fails to satisfy any other condition of the plea bargain agreement, he or she shall be sentenced for the offenses to which he or she has pleaded guilty and shall be required to pay a fine of not less than two thousand five hundred dollars and not more than five thousand dollars, or the maximum amount available to a municipal or county court, in the discretion of the court, in addition to any other sentence imposed by the court.

(c) If the prosecuting attorney offers enrollment in the program to an offender pursuant to subparagraph (II) of paragraph (a) of subsection (2) of this section and the offender fails to complete the program, the offender shall be required to pay a fine of not less than two thousand five hundred dollars and not more than five thousand dollars, or the maximum amount available to the municipal or county court, in the discretion of the court, in addition to any other sentence imposed by the court.

(4) If a municipal or county court or multiple municipal or county courts create and administer a program pursuant to subsection (1) of this section, the court or courts shall prepare and submit a report to the judiciary committees of the house of representatives and senate, or any successor committees, concerning the effectiveness of the program. The court or courts shall submit the report not less than two years nor more than three years after the creation of the program. The report shall include information concerning:

(a) The cost of the program and the extent to which the cost is mitigated by the imposition of the fees described in paragraph (b) of subsection (2) of this section; and

(b) The effectiveness of the program in reducing recidivism among persons who commit prostitution-related offenses.









Civil Protection Orders

Article 14 - Civil Protection Orders

§ 13-14-100.2. Legislative declaration

(1) The general assembly hereby finds that the issuance and enforcement of protection orders are of paramount importance in the state of Colorado because protection orders promote safety, reduce violence and other types of abuse, and prevent serious harm and death. In order to improve the public's access to protection orders and to ensure careful judicial consideration of requests and effective law enforcement, there shall be two processes for obtaining protection orders within the state of Colorado, a simplified civil process and a mandatory criminal process.

(2) The general assembly further finds and declares that domestic abuse is not limited to physical threats of violence and harm but also includes mental and emotional abuse, financial control, document control, property control, and other types of control that make a victim more likely to return to an abuser due to fear of retaliation or inability to meet basic needs. Many victims of domestic abuse are unable to access the resources necessary to seek lasting safety options. Victims need additional provisions in protection orders so that they can meet their immediate needs of food, shelter, transportation, medical care, and childcare for their appearance at protection order hearings. These needs may exist not only in cases that may end in dissolution of marriage but also in other circumstances, including cases in which reconciliation may occur.

(3) Additionally, the general assembly finds and declares that sexual assault affects Coloradans of all ages, backgrounds, and circumstances and is one of the most under-reported of all crimes. Sexual violence may occur in any type of relationship; however, the majority of sexual assault is perpetrated by someone whom the victim knows. Victims of sexual assault who do not report the crime, as well as victims who do report but whose case is not prosecuted, still need and deserve protection from future interactions with the perpetrator, as many victims experience long-lasting physical and emotional trauma from unwanted contact with the perpetrator.

(4) Finally, the general assembly finds and declares that stalking is a dangerous, high-risk crime that frequently escalates over time and that sometimes leads, tragically, to sexual assault or homicide. Countless youth and adults in Colorado have faced the fear, isolation, and danger of being victims of stalking, and many of these incidents go unreported and are not prosecuted. While stalking behaviors may appear innocuous to outside observers, the victims often endure intense physical and emotional distress that affects all aspects of their lives and are more likely than others to express anxiety, depression, and social dysfunction.



§ 13-14-101. Definitions

For purposes of this article, unless the context otherwise requires:

(1) "Abuse of the elderly or of an at-risk adult" means mistreatment of a person who is sixty years of age or older or who is an at-risk adult as defined in section 26-3.1-101 (1), C.R.S., including but not limited to repeated acts that:

(a) Constitute verbal threats or assaults;

(b) Constitute verbal harassment;

(c) Result in the inappropriate use or the threat of inappropriate use of medications;

(d) Result in the inappropriate use of physical or chemical restraints;

(e) Result in the misuse of power or authority granted to a person through a power of attorney or by a court in a guardianship or conservatorship proceeding that results in unreasonable confinement or restriction of liberty; or

(f) Constitute threats or acts of violence against, or the taking, transferring, concealing, harming, or disposing of, an animal owned, possessed, leased, kept, or held by the elderly or at-risk adult, which threats or acts are intended to coerce, control, punish, intimidate, or exact revenge upon the elderly or at-risk adult.

(1.5) "Adult" means a person eighteen years of age or older.

(1.7) "Contact" or "contacting" means any interaction or communication with another person, directly or indirectly through a third party, and electronic and digital forms of communication, including but not limited to interaction or communication through social media.

(2) "Domestic abuse" means any act, attempted act, or threatened act of violence, stalking, harassment, or coercion that is committed by any person against another person to whom the actor is currently or was formerly related, or with whom the actor is living or has lived in the same domicile, or with whom the actor is involved or has been involved in an intimate relationship. A sexual relationship may be an indicator of an intimate relationship but is never a necessary condition for finding an intimate relationship. For purposes of this subsection (2), "coercion" includes compelling a person by force, threat of force, or intimidation to engage in conduct from which the person has the right or privilege to abstain, or to abstain from conduct in which the person has a right or privilege to engage. "Domestic abuse" may also include any act, attempted act, or threatened act of violence against:

(a) The minor children of either of the parties; or

(b) An animal owned, possessed, leased, kept, or held by either of the parties or by a minor child of either of the parties, which threat, act, or attempted act is intended to coerce, control, punish, intimidate, or exact revenge upon either of the parties or a minor child of either of the parties.

(2.2) "Minor child" means a person under eighteen years of age.

(2.3) "Protected person" means the person or persons identified in a protection order as the person or persons for whose benefit the protection order was issued.

(2.4) (a) "Protection order" means any order that prohibits the restrained person from contacting, harassing, injuring, intimidating, molesting, threatening, touching, stalking, or sexually assaulting or abusing any protected person or from entering or remaining on premises, or from coming within a specified distance of a protected person or premises, or from taking, transferring, concealing, harming, disposing of or threatening harm to an animal owned, possessed, leased, kept, or held by a protected person, or any other provision to protect the protected person from imminent danger to life or health that is issued by a court of this state or a municipal court and that is issued pursuant to:

(I) This article, section 18-1-1001, C.R.S., section 19-2-707, C.R.S., section 19-4-111, C.R.S., or rule 365 of the Colorado rules of county court civil procedure;

(II) Sections 14-4-101 to 14-4-105, C.R.S., section 14-10-107, C.R.S., section 14-10-108, C.R.S., or section 19-3-316, C.R.S., as those sections existed prior to July 1, 2004;

(III) An order issued as part of the proceedings concerning a criminal municipal ordinance violation; or

(IV) Any other order of a court that prohibits a person from contacting, harassing, injuring, intimidating, molesting, threatening, touching, stalking, or sexually assaulting or abusing a person, or from entering or remaining on premises, or from coming within a specified distance of a protected person or premises, or from taking, transferring, concealing, harming, disposing of or threatening to harm an animal owned, possessed, leased, kept, or held by a person, or from entering or remaining on premises, or from coming within a specified distance of a protected person or premises.

(b) For purposes of this article only, "protection order" includes any order that amends, modifies, supplements, or supersedes the initial protection order. "Protection order" also includes any emergency protection order, as described in section 13-14-103, any restraining order entered prior to July 1, 2003, and any foreign protection order as defined in section 13-14-110.

(2.8) "Restrained person" means a person identified in a protection order as a person prohibited from doing a specified act or acts.

(2.9) "Sexual assault or abuse" means any act, attempted act, or threatened act of unlawful sexual behavior, as described in section 16-11.7-102 (3), C.R.S., by any person against another person regardless of the relationship between the actor and the petitioner.

(3) "Stalking" means any act, attempted act, or threatened act of stalking as described in section 18-3-602, C.R.S.



§ 13-14-103. Emergency protection orders

(1) (a) Any county or district court shall have the authority to enter an emergency protection order pursuant to the provisions of this subsection (1).

(b) An emergency protection order issued pursuant to this subsection (1) may include:

(I) Restraining a party from contacting, harassing, injuring, intimidating, threatening, molesting, touching, stalking, sexually assaulting or abusing any other party, a minor child of either of the parties, or a minor child who is in danger in the reasonably foreseeable future of being a victim of an unlawful sexual offense or domestic abuse;

(II) Excluding a party from the family home or from the home of another party upon a showing that physical or emotional harm would otherwise result;

(III) Awarding temporary care and control of any minor child of a party involved;

(IV) Enjoining an individual from contacting a minor child at school, at work, or wherever he or she may be found;

(V) Restraining a party from molesting, injuring, killing, taking, transferring, encumbering, concealing, disposing of or threatening harm to an animal owned, possessed, leased, kept, or held by any other party, a minor child of either of the parties, or an elderly or at-risk adult; or

(VI) Specifying arrangements for possession and care of an animal owned, possessed, leased, kept, or held by any other party, a minor child of either of the parties, or an elderly or at-risk adult.

(c) In cases involving a minor child, the juvenile court and the district court shall have the authority to issue emergency protection orders to prevent an unlawful sexual offense, as defined in section 18-3-411 (1), C.R.S., or to prevent domestic abuse, as defined in section 13-14-101 (2), when requested by the local law enforcement agency, the county department of social services, or a responsible person who asserts, in a verified petition supported by affidavit, that there are reasonable grounds to believe that a minor child is in danger in the reasonably foreseeable future of being the victim of an unlawful sexual offense or domestic abuse, based upon an allegation of a recent actual unlawful sexual offense or domestic abuse or threat of the same. Any emergency protection order issued pursuant to this subsection (1) shall be on a standardized form prescribed by the judicial department and a copy shall be provided to the protected person.

(d) The chief judge in each judicial district shall be responsible for making available in each judicial district a judge to issue, by telephone, emergency protection orders at all times when the county and district courts are otherwise closed for judicial business. Such judge may be a district court or county court judge or a special associate, an associate, an assistant county judge, or a magistrate.

(e) When the county, district, and juvenile courts are unavailable from the close of business at the end of the day or week to the resumption of business at the beginning of the day or week and a peace officer asserts reasonable grounds to believe that an adult is in immediate and present danger of domestic abuse, assault, stalking, sexual assault or abuse, or that a minor child is in immediate and present danger of an unlawful sexual offense, as defined in section 18-3-411 (1), C.R.S., or of domestic abuse, as defined in section 13-14-101 (2), a judge made available pursuant to paragraph (d) of this subsection (1) may issue a written or verbal ex parte emergency protection order. Any written emergency protection order issued pursuant to this subsection (1) shall be on a standardized form prescribed by the judicial department, and a copy shall be provided to the protected person.

(f) An emergency protection order issued pursuant to this subsection (1) shall expire not later than the close of judicial business on the next day of judicial business following the day of issue, unless otherwise continued by the court. The court may continue an emergency protection order filed to prevent abuse pursuant to this subsection (1) only if the judge is unable to set a hearing on plaintiff's request for a temporary protection order on the day the complaint was filed pursuant to section 13-14-104.5; except that this limitation on a court's power to continue an emergency protection order shall not apply to an emergency protection order filed to protect a minor child from an unlawful sexual offense or domestic abuse. For any emergency protection order continued pursuant to the provisions of this paragraph (f), following two days' notice to the party who obtained the emergency protection order or on such shorter notice to said party as the court may prescribe, the adverse party may appear and move its dissolution or modification. The motion to dissolve or modify the emergency protection order shall be set down for hearing at the earliest possible time and shall take precedence over all matters except older matters of the same character, and the court shall determine such motions as expeditiously as the ends of justice require.

(2) (a) A verbal emergency protection order may be issued pursuant to subsection (1) of this section only if the issuing judge finds that an imminent danger in close proximity exists to the life or health of one or more persons or that a danger exists to the life or health of the minor child in the reasonably foreseeable future.

(b) Any verbal emergency protection order shall be reduced to writing and signed by the officer or other person asserting the grounds for the order and shall include a statement of the grounds for the order asserted by the officer or person. The officer or person shall not be subject to civil liability for any statement made or act performed in good faith. The emergency protection order shall be served upon the respondent with a copy given to the protected party and filed with the county or district court as soon as practicable after issuance. Any written emergency protection order issued pursuant to this subsection (2) shall be on a standardized form prescribed by the judicial department, and a copy shall be provided to the protected person.

(3) The court shall electronically transfer into the central registry of protection orders established pursuant to section 18-6-803.7, C.R.S., a copy of any order issued pursuant to this section and shall deliver a copy of such order to the protected party or his or her parent or an individual acting in the place of a parent who is not the respondent.

(4) If any person named in an order issued pursuant to this section has not been served personally with such order but has received actual notice of the existence and substance of such order from any person, any act in violation of such order may be deemed sufficient to subject the person named in such order to any penalty for such violation.

(5) Venue for filing a complaint pursuant to this section is proper in any county where the acts that are the subject of the complaint occur, in any county where one of the parties resides, or in any county where one of the parties is employed. This requirement for venue does not prohibit the change of venue to any other county appropriate under applicable law.

(6) A person failing to comply with any order of the court issued pursuant to this section shall be found in contempt of court and, in addition, may be punished as provided in section 18-6-803.5, C.R.S.

(7) At any time that the law enforcement agency having jurisdiction to enforce the emergency protection order has cause to believe that a violation of the order has occurred, it shall enforce the order. If the order is written and has not been personally served, a member of the law enforcement agency shall serve a copy of said order on the person named respondent therein. If the order is verbal, a member of the law enforcement agency shall notify the respondent of the existence and substance thereof.

(8) The availability of an emergency protection order shall not be affected by the person seeking protection leaving his or her residence to avoid harm.

(9) The issuance of an emergency protection order shall not be considered evidence of any wrongdoing.

(10) If three emergency protection orders are issued within a one-year period involving the same parties within the same jurisdiction, the court shall summon the parties to appear before the court at a hearing to review the circumstances giving rise to such emergency protection orders.

(11) The duties of peace officers enforcing orders issued pursuant to this section shall be in accordance with section 18-6-803.5, C.R.S., and any rules adopted by the Colorado supreme court pursuant to said section.



§ 13-14-104.5. Procedure for temporary civil protection order

(1) (a) Any municipal court of record, if authorized by the municipal governing body; any county court; and any district, probate, or juvenile court shall have original concurrent jurisdiction to issue a temporary or permanent civil protection order against an adult or against a juvenile who is ten years of age or older for any of the following purposes:

(I) To prevent assaults and threatened bodily harm;

(II) To prevent domestic abuse;

(III) To prevent emotional abuse of the elderly or of an at-risk adult;

(IV) To prevent sexual assault or abuse; and

(V) To prevent stalking.

(b) To be eligible for a protection order, the petitioner does not need to show that he or she has reported the act that is the subject of the complaint to law enforcement, that charges have been filed, or that the petitioner is participating in the prosecution of a criminal matter.

(2) Any civil protection order issued pursuant to this section shall be issued using the standardized set of forms developed by the state court administrator pursuant to section 13-1-136.

(3) Venue for filing a motion or complaint pursuant to this section is proper in any county where the acts that are the subject of the motion or complaint occur, in any county where one of the parties resides, or in any county where one of the parties is employed. This requirement for venue does not prohibit the change of venue to any other county appropriate under applicable law.

(4) A motion for a temporary civil protection order shall be set for hearing at the earliest possible time, which hearing may be ex parte, and shall take precedence over all matters, except those matters of the same character that have been on the court docket for a longer period of time. The court shall hear all such motions as expeditiously as possible.

(5) Any district court, in an action commenced under the "Uniform Dissolution of Marriage Act", article 10 of title 14, C.R.S., shall have authority to issue temporary and permanent protection orders pursuant to the provisions of subsection (1) of this section. Such protection order may be as a part of a motion for a protection order accompanied by an affidavit filed in an action brought under article 10 of title 14, C.R.S. Either party may request the court to issue a protection order consistent with any other provision of this article.

(6) At the time a protection order is requested pursuant to this section, the court shall inquire about, and the requesting party and such party's attorney shall have an independent duty to disclose, knowledge such party and such party's attorney may have concerning the existence of any prior protection or restraining order of any court addressing in whole or in part the subject matter of the requested protection order. In the event there are conflicting restraining or protection orders, the court shall consider, as its first priority, issues of public safety. An order that prevents assaults, threats of assault, or other harm shall be given precedence over an order that deals with the disposition of property or other tangible assets. Every effort shall be made by judicial officers to clarify conflicting orders.

(7) (a) A temporary civil protection order may be issued if the issuing judge or magistrate finds that an imminent danger exists to the person or persons seeking protection under the civil protection order. In determining whether an imminent danger exists to the life or health of one or more persons, the court shall consider all relevant evidence concerning the safety and protection of the persons seeking the protection order. The court shall not deny a petitioner the relief requested because of the length of time between an act of abuse or threat of harm and the filing of the petition for a protection order.

(b) If the judge or magistrate finds that an imminent danger exists to the employees of a business entity, he or she may issue a civil protection order in the name of the business for the protection of the employees. An employer is not be liable for failing to obtain a civil protection order in the name of the business for the protection of the employees and patrons.

(8) Upon the filing of a complaint duly verified, alleging that the respondent has committed acts that would constitute grounds for a civil protection order, any judge or magistrate, after hearing the evidence and being fully satisfied therein that sufficient cause exists, may issue a temporary civil protection order to prevent the actions complained of and a citation directed to the respondent commanding the respondent to appear before the court at a specific time and date and to show cause, if any, why said temporary civil protection order should not be made permanent. In addition, the court may order any other relief that the court deems appropriate. Complaints may be filed by persons seeking protection for themselves or for others as provided in section 26-3.1-102 (1)(b) and (1)(c), C.R.S.

(9) A copy of the complaint, a copy of the temporary civil protection order, and a copy of the citation must be served upon the respondent and upon the person to be protected, if the complaint was filed by another person, in accordance with the rules for service of process as provided in rule 304 of the rules of county court civil procedure or rule 4 of the Colorado rules of civil procedure. The citation must inform the respondent that, if the respondent fails to appear in court in accordance with the terms of the citation, a bench warrant may be issued for the arrest of the respondent, and the temporary protection order previously entered by the court made permanent without further notice or service upon the respondent.

(10) The return date of the citation must be set not more than fourteen days after the issuance of the temporary civil protection order and citation. If the petitioner is unable to serve the respondent in that period, the court shall extend the temporary protection order previously issued, continue the show of cause hearing, and issue an alias citation stating the date and time to which the hearing is continued. The petitioner may thereafter request, and the court may grant, additional continuances as needed if the petitioner has still been unable to serve the respondent.

(11) (a) Any person against whom a temporary protection order is issued pursuant to this section, which temporary protection order excludes the person from a shared residence, is permitted to return to the shared residence one time to obtain sufficient undisputed personal effects as are necessary for the person to maintain a normal standard of living during any period prior to a hearing concerning the order. The person against whom a temporary protection order is issued is permitted to return to the shared residence only if the person is accompanied at all times by a peace officer while the person is at or in the shared residence.

(b) When any person is served with a temporary protection order issued against the person excluding the person from a shared residence, the temporary protection order must contain a notification in writing to the person of the person's ability to return to the shared residence pursuant to paragraph (a) of this subsection (11). The written notification shall be in bold print and conspicuously placed in the temporary protection order. A judge, magistrate, or other judicial officer shall not issue a temporary protection order that does not comply with this section.

(c) Any person against whom a temporary protection order is issued pursuant to this section, which temporary protection order excludes the person from a shared residence, may avail himself or herself of the forcible entry and detainer remedies available pursuant to article 40 of this title. However, such person is not entitled to return to the residence until such time as a valid writ of restitution is executed and filed with the court issuing the protection order and, if necessary, the protection order is modified accordingly. A landlord whose lessee has been excluded from a residence pursuant to the terms of a protection order may also avail himself or herself of the remedies available pursuant to article 40 of this title.



§ 13-14-105. Provisions relating to civil protection orders

(1) A municipal court of record that is authorized by its municipal governing body to issue protection or restraining orders and any county court, in connection with issuing a civil protection order, has original concurrent jurisdiction with the district court to include any provisions in the order that the municipal or county court deems necessary for the protection of persons, including but not limited to orders:

(a) Restraining a party from threatening, molesting, or injuring any other party or the minor child of either of the parties;

(b) Restraining a party from contacting any other party or the minor child of either of the parties;

(c) Excluding a party from the family home upon a showing that physical or emotional harm would otherwise result;

(d) Excluding a party from the home of another party upon a showing that physical or emotional harm would otherwise result;

(e) (I) Awarding temporary care and control of any minor children of either party involved for a period of not more than one year.

(II) If temporary care and control is awarded, the order may include parenting time rights for the other party involved and any conditions of such parenting time, including the supervision of parenting time by a third party who agrees to the terms of the supervised parenting time and any costs associated with supervised parenting time, if necessary. If the restrained party is unable to pay the ordered costs, the court shall not place such responsibility with publicly funded agencies. If the court finds that the safety of any child or the protected party cannot be ensured with any form of parenting time reasonably available, the court may deny parenting time.

(III) The court may award interim decision-making responsibility of a child to a person entitled to bring an action for the allocation of parental responsibilities under section 14-10-123, C.R.S., when such award is reasonably related to preventing domestic abuse as defined in section 13-14-101 (2), or preventing the child from witnessing domestic abuse.

(IV) Temporary care and control or interim decision-making responsibility must be determined in accordance with the standard contained in section 14-10-124, C.R.S.

(f) Restraining a party from interfering with a protected person at the person's place of employment or place of education or from engaging in conduct that impairs the protected person's employment, educational relationships, or environment;

(g) Restraining a party from molesting, injuring, killing, taking, transferring, encumbering, concealing, disposing of or threatening harm to an animal owned, possessed, leased, kept, or held by any other party or a minor child of any other party;

(h) Specifying arrangements for possession and care of an animal owned, possessed, leased, kept, or held by any other party or a minor child of any other party;

(i) Granting such other relief as the court deems appropriate;

(j) (I) Entering a temporary injunction restraining the respondent from ceasing to make payments for mortgage or rent, insurance, utilities or related services, transportation, medical care, or child care when the respondent has a prior existing duty or legal obligation or from transferring, encumbering, concealing, or in any way disposing of personal effects or real property, except in the usual course of business or for the necessities of life and requiring the restrained party to account to the court for all extraordinary expenditures made after the injunction is in effect.

(II) Any injunction issued pursuant to this paragraph (j) is effective upon personal service or upon waiver and acceptance of service by the respondent for a period of time determined appropriate by the court not to exceed one year after the issuance of the permanent civil protection order.

(III) The provisions of the injunction must be printed on the summons, and the petition and the injunction become an order of the court upon fulfillment of the requirements of subparagraph (I) of this paragraph (j).

(IV) Nothing in this paragraph (j) precludes either party from applying to the district court for further temporary orders, an expanded temporary injunction, or modification or revocation. Any subsequent order issued by the district court as part of a domestic matter involving the parties supersedes an injunction made pursuant to this paragraph (j).

(2) Any order for temporary care and control issued pursuant to subsection (1) of this section is governed by the "Uniform Child-custody Jurisdiction and Enforcement Act", article 13 of title 14, C.R.S.



§ 13-14-105.5. Civil protection orders - prohibition on possessing or purchasing a firearm

(1) If the court subjects a person to a civil protection order pursuant to a provision of this article and the protection order qualifies as an order described in 18 U.S.C. sec. 922 (d)(8) or (g)(8), the court, as part of such order:

(a) Shall order the person to:

(I) Refrain from possessing or purchasing any firearm or ammunition for the duration of the order; and

(II) Relinquish, for the duration of the order, any firearm or ammunition in the respondent's immediate possession or control or subject to the respondent's immediate possession or control; and

(b) May require that before the person is released from custody on bond, the person shall relinquish, for the duration of the order, any firearm or ammunition in the person's immediate possession or control or subject to the person's immediate possession or control.

(2) (a) Except as described in paragraph (b) of this subsection (2), upon issuance of an order pursuant to subsection (1) of this section, the respondent shall relinquish any firearm or ammunition:

(I) Not more than twenty-four hours after being served with the order in open court; or

(II) Not more than forty-eight hours after being served with the order outside of the court.

(b) A court may allow a respondent up to seventy-two hours to relinquish a firearm or up to five days to relinquish ammunition pursuant to paragraph (a) of this subsection (2) if the respondent demonstrates to the satisfaction of the court that he or she is unable to comply within the time frame set forth in said subsection (2).

(c) To satisfy the requirement in paragraph (a) of this subsection (2), the respondent may:

(I) Sell or transfer possession of the firearm or ammunition to a federally licensed firearms dealer described in 18 U.S.C. sec. 923, as amended; except that this provision shall not be interpreted to require any federally licensed firearms dealer to purchase or accept possession of any firearm or ammunition;

(II) Arrange for the storage of the firearm or ammunition by a law enforcement agency; except that this provision shall not be interpreted to require any law enforcement agency to provide storage of firearms or ammunition for any person; or

(III) Sell or otherwise transfer the firearm or ammunition to a private party who may legally possess the firearm or ammunition; except that a person who sells or transfers a firearm pursuant to this subparagraph (III) shall satisfy all of the provisions of section 18-12-112, C.R.S., concerning private firearms transfers, including but not limited to the performance of a criminal background check of the transferee.

(3) If a respondent is unable to satisfy the provisions of subsection (2) of this section because he or she is incarcerated or otherwise held in the custody of a law enforcement agency, the court shall require the respondent to satisfy such provisions not more than twenty-four hours after his or her release from incarceration or custody or be held in contempt of court. Notwithstanding any provision of this subsection (3), the court may, in its discretion, require the respondent to relinquish any firearm or ammunition in the respondent's immediate possession or control or subject to the respondent's immediate possession or control before the end of the respondent's incarceration. In such a case, a respondent's failure to relinquish a firearm or ammunition as required shall constitute contempt of court.

(4) A federally licensed firearms dealer who takes possession of a firearm or ammunition pursuant to this section shall issue a receipt to the respondent at the time of relinquishment. The federally licensed firearms dealer shall not return the firearm or ammunition to the respondent unless the dealer:

(a) Contacts the bureau to request that a background check of the respondent be performed; and

(b) Obtains approval of the transfer from the bureau after the performance of the background check.

(5) A local law enforcement agency may elect to store firearms or ammunition for persons pursuant to this section. If an agency so elects:

(a) The agency may charge a fee for such storage, the amount of which shall not exceed the direct and indirect costs incurred by the agency in providing such storage;

(b) The agency may establish policies for disposal of abandoned or stolen firearms or ammunition; and

(c) The agency shall issue a receipt to each respondent at the time the respondent relinquishes possession of a firearm or ammunition.

(6) If a local law enforcement agency elects to store firearms or ammunition for a person pursuant to this section, the law enforcement agency shall not return the firearm or ammunition to the respondent unless the agency:

(a) Contacts the bureau to request that a background check of the respondent be performed; and

(b) Obtains approval of the transfer from the bureau after the performance of the background check.

(7) (a) A law enforcement agency that elects to store a firearm or ammunition for a person pursuant to this section may elect to cease storing the firearm or ammunition. A law enforcement agency that elects to cease storing a firearm or ammunition for a person shall notify the person of such decision and request that the person immediately make arrangements for the transfer of the possession of the firearm or ammunition to the person or, if the person is prohibited from possessing a firearm, to another person who is legally permitted to possess a firearm.

(b) If a law enforcement agency elects to cease storing a firearm or ammunition for a person and notifies the person as described in paragraph (a) of this subsection (7), the law enforcement agency may dispose of the firearm or ammunition if the person fails to make arrangements for the transfer of the firearm or ammunition and complete said transfer within ninety days of receiving such notification.

(8) If a respondent sells or otherwise transfers a firearm or ammunition to a private party who may legally possess the firearm or ammunition, as described in subparagraph (III) of paragraph (c) of subsection (2) of this section, the respondent shall acquire:

(a) From the transferee, a written receipt acknowledging the transfer, which receipt shall be dated and signed by the respondent and the transferee; and

(b) From the licensed gun dealer who requests from the bureau a background check of the transferee, as described in section 18-12-112, C.R.S., a written statement of the results of the background check.

(9) (a) Not more than three business days after the relinquishment, the respondent shall file a copy of the receipt issued pursuant to subsection (4), (5), or (8) of this section, and, if applicable, the written statement of the results of a background check performed on the respondent, as described in paragraph (b) of subsection (8) of this section, with the court as proof of the relinquishment. If a respondent fails to timely file a receipt or written statement as described in this subsection (9):

(I) The failure constitutes a violation of the protection order pursuant to section 18-6-803.5 (1)(c), C.R.S.; and

(II) The court shall issue a warrant for the respondent's arrest.

(b) In any subsequent prosecution for a violation of a protection order described in this subsection (9), the court shall take judicial notice of the defendant's failure to file a receipt or written statement, which will constitute prima facie evidence of a violation of the protection order pursuant to section 18-6-803.5 (1)(c), C.R.S., and testimony of the clerk of the court or his or her deputy is not required.

(10) Nothing in this section shall be construed to limit a respondent's right to petition the court for dismissal of a protection order.

(11) A person subject to a civil protection order issued pursuant to section 13-14-104.5 (1)(a) who possesses or attempts to purchase or receive a firearm or ammunition while the protection order is in effect violates the order pursuant to section 18-6-803.5 (1)(c), C.R.S.

(12) (a) A law enforcement agency that elects in good faith to not store a firearm or ammunition for a person pursuant to subparagraph (II) of paragraph (c) of subsection (2) of this section shall not be held criminally or civilly liable for such election not to act.

(b) A law enforcement agency that returns possession of a firearm or ammunition to a person in good faith as permitted by subsection (6) of this section shall not be held criminally or civilly liable for such action.



§ 13-14-106. Procedure for permanent civil protection orders

(1) (a) On the return date of the citation, or on the day to which the hearing has been continued, the judge or magistrate shall examine the record and the evidence. If upon such examination the judge or magistrate finds by a preponderance of the evidence that the respondent has committed acts constituting grounds for issuance of a civil protection order and that unless restrained will continue to commit such acts or acts designed to intimidate or retaliate against the protected person, the judge or magistrate shall order the temporary civil protection order to be made permanent or enter a permanent civil protection order with provisions different from the temporary civil protection order. A finding of imminent danger to the protected person is not a necessary prerequisite to the issuance of a permanent civil protection order. The judge or magistrate shall inform the respondent that a violation of the civil protection order constitutes a criminal offense pursuant to section 18-6-803.5, C.R.S., or constitutes contempt of court and subjects the respondent to such punishment as may be provided by law. If the respondent fails to appear before the court for the show cause hearing at the time and on the date identified in the citation issued by the court and the court finds that the respondent was properly served with the temporary protection order and such citation, it is not necessary to re-serve the respondent to make the protection order permanent. However, if the court modifies the protection order on the motion of the protected party, the modified protection order must be served upon the respondent.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), the judge or magistrate, after examining the record and the evidence, for good cause shown, may continue the temporary protection order and the show cause hearing to a date certain not to exceed one year after the date of the hearing if he or she determines such continuance would be in the best interests of the parties and if both parties are present at the hearing and agree to the continuance. In addition, each party may request one continuance for a period not to exceed fourteen days, which the judge or magistrate, after examining the record and the evidence, may grant upon a finding of good cause. The judge or magistrate shall inform the respondent that a violation of the temporary civil protection order constitutes a criminal offense pursuant to section 18-6-803.5, C.R.S., or constitutes contempt of court and subjects the respondent to such punishment as may be provided by law.

(c) Notwithstanding the provisions of paragraph (b) of this subsection (1), for a protection order filed in a proceeding commenced under the "Uniform Dissolution of Marriage Act", article 10 of title 14, C.R.S., the court may, on the motion of either party if both parties agree to the continuance, continue the temporary protection order until the time of the final decree or final disposition of the action.

(2) The court shall electronically transfer into the central registry of protection orders established pursuant to section 18-6-803.7, C.R.S., a copy of any order issued pursuant to this section and shall deliver a copy of such order to the protected party.

(3) A court shall not grant a mutual protection order to prevent domestic abuse for the protection of opposing parties unless each party has met his or her burden of proof as described in section 13-14-104.5 (7) and the court makes separate and sufficient findings of fact to support the issuance of the mutual protection order to prevent domestic abuse for the protection of opposing parties. A party may not waive the requirements set forth in this subsection (3).



§ 13-14-107. Enforcement of protection order - duties of peace officer

(1) A person failing to comply with any order of the court issued pursuant to this article is in contempt of court or may be prosecuted for violation of a civil protection order pursuant to section 18-6-803.5, C.R.S.

(2) The duties of peace officers enforcing a civil protection order shall be in accordance with section 18-6-803.5, C.R.S., and any rules adopted by the Colorado supreme court pursuant to that section.

(3) If a respondent has not been personally served with a protection order, a peace officer responding to a call for assistance shall serve a copy of the protection order on the respondent named in the protection order, shall write the time, date, and manner of service on the protected person's copy of the order, and shall sign the statement.



§ 13-14-108. Modification and termination of civil protection orders

(1) Any order granted pursuant to section 13-14-105 (1)(c) or (1)(e) must terminate whenever a subsequent order regarding the same subject matter is granted pursuant to the "Uniform Dissolution of Marriage Act", article 10 of title 14, C.R.S., the "Uniform Child-custody Jurisdiction and Enforcement Act", article 13 of title 14, C.R.S., or the "Colorado Children's Code", title 19, C.R.S.

(2) (a) Nothing in this article precludes the protected party from applying to the court at any time for modification, including but not limited to a modification of the duration of a protection order or dismissal of a temporary or permanent protection order issued pursuant to this section.

(b) The restrained party may apply to the court for modification, including but not limited to a modification of the duration of the protection order or dismissal of a permanent protection order pursuant to this section. However, if a permanent protection order has been issued or if a motion for modification or dismissal of a permanent protection order has been filed by the restrained party, whether or not it was granted, no motion to modify or dismiss may be filed by the restrained party within two years after issuance of the permanent order or after disposition of the prior motion.

(3) (a) (I) Notwithstanding any provision of subsection (2) of this section to the contrary, after issuance of the permanent protection order, if the restrained party has been convicted of or pled guilty to any misdemeanor or any felony against the protected person, other than the original offense, if any, that formed the basis for the issuance of the protection order, then the protection order remains permanent and must not be modified or dismissed by the court.

(II) Notwithstanding the prohibition in subparagraph (I) of this paragraph (a), a protection order may be modified or dismissed on the motion of the protected person, or the person's attorney, parent or legal guardian if a minor, or conservator or legal guardian if one has been appointed; except that this paragraph (a) does not apply if the parent, legal guardian, or conservator is the restrained person.

(b) A court shall not consider a motion to modify a protection order filed by a restrained party pursuant to paragraph (a) of this subsection (3) unless the court receives the results of a fingerprint-based criminal history record check of the restrained party that is conducted within ninety days prior to the filing of the motion. The fingerprint-based criminal history record check must include a review of the state and federal criminal history records maintained by the Colorado bureau of investigation and federal bureau of investigation. The restrained party shall be responsible for supplying fingerprints to the Colorado bureau of investigation and to the federal bureau of investigation and paying the costs of the record checks. The restrained party may be required by the court to provide certified copies of any criminal dispositions that are not reflected in the state or federal records and any other dispositions that are unknown.

(4) Except as otherwise provided in this article, the issuing court retains jurisdiction to enforce, modify, or dismiss a temporary or permanent protection order.

(5) The court shall hear any motion filed pursuant to subsection (2) of this section. The party moving for a modification or dismissal of a temporary or permanent protection order pursuant to subsection (2) of this section shall affect personal service on the other party with a copy of the motion and notice of the hearing on the motion, as provided by rule 4 (e) of the Colorado rules of civil procedure. The moving party shall bear the burden of proof to show, by a preponderance of the evidence, that the modification is appropriate or that a dismissal is appropriate because the protection order is no longer necessary. If the protected party has requested that his or her address be kept confidential, the court shall not disclose such information to the restrained party or any other person, except as otherwise authorized by law.

(6) In considering whether to modify or dismiss a protection order issued pursuant to this section, the court shall consider all relevant factors, including but not limited to:

(a) Whether the restrained party has complied with the terms of the protection order;

(b) Whether the restrained party has met the conditions associated with the protection order, if any;

(c) Whether the restrained party has been ordered to participate in and has completed a domestic violence offender treatment program provided by an entity approved pursuant to section 16-11.8-103, C.R.S., or has been ordered to participate in and has either successfully completed a sex offender treatment program provided by an entity approved pursuant to section 16-11.7-103, C.R.S., or has made significant progress in a sex offender treatment program as reported by the sex offender treatment provider;

(d) Whether the restrained party has voluntarily participated in any domestic violence offender treatment program provided by an entity approved pursuant to section 16-11.8-103, C.R.S., or any sex offender treatment program provided by an entity approved pursuant to section 16-11.7-103, C.R.S.;

(e) The time that has lapsed since the protection order was issued;

(f) When the last incident of abuse or threat of harm occurred or other relevant information concerning the safety and protection of the protected person;

(g) Whether, since the issuance of the protection order, the restrained person has been convicted of or pled guilty to any misdemeanor or any felony against the protected person, other than the original offense, if any, that formed the basis for the issuance of the protection order;

(h) Whether any other restraining orders, protective orders, or protection orders have been subsequently issued against the restrained person pursuant to this section or any other law of this state or any other state;

(i) The circumstances of the parties, including the relative proximity of the parties' residences and schools or work places and whether the parties have minor children together; and

(j) Whether the continued safety of the protected person depends upon the protection order remaining in place because the order has been successful in preventing further harm to the protected person.



§ 13-14-109. Fees and costs

(1) The court may assess a filing fee against a petitioner seeking relief under this article; except that the court may not assess a filing fee against a petitioner if the court determines the petitioner is seeking the protection order as a victim of domestic abuse, domestic violence as defined in section 18-6-800.3 (1), C.R.S., stalking, or sexual assault or abuse. The court shall provide the necessary number of certified copies at no cost to petitioners.

(2) A state or public agency may not assess fees for service of process against a petitioner seeking relief under this article as a victim of conduct consistent with the following: Domestic abuse, domestic violence as defined in section 18-6-800.3 (1), C.R.S., stalking, or sexual assault or abuse.

(3) At the permanent protection order hearing, the court may require the respondent to pay the filing fee and service-of-process fees, as established by the state agency, political subdivision, or public agency pursuant to a fee schedule, and to reimburse the petitioner for costs incurred in bringing the action.



§ 13-14-110. Foreign protection orders

(1) Definitions. As used in this section, "foreign protection order" means any protection or restraining order, injunction, or other order issued for the purpose of preventing violent or threatening acts or harassment against, or contact or communication with or physical proximity to, another person, including temporary or final orders, other than child support or custody orders, issued by a civil or criminal court of another state, an Indian tribe, or a United States territory or commonwealth.

(2) Full faith and credit. Courts of this state shall accord full faith and credit to a foreign protection order as if the order were an order of this state, notwithstanding section 14-11-101, C.R.S., and article 53 of this title, if the order meets all of the following conditions:

(a) The foreign protection order was obtained after providing the person against whom the protection order was sought reasonable notice and an opportunity to be heard sufficient to protect his or her due process rights. If the foreign protection order is an ex parte injunction or order, the person against whom it was obtained must have been given notice and an opportunity to be heard within a reasonable time after the order was issued sufficient to protect his or her due process rights.

(b) The court that issued the order had jurisdiction over the parties and over the subject matter; and

(c) The order complies with section 13-14-106 (3).

(3) Process. A person entitled to protection under a foreign protection order may, but is not required to, file such order in the district or county court by filing with such court a certified copy of such order, which must be entered into the central registry of protection orders created in section 18-6-803.7, C.R.S. The certified order must be accompanied by an affidavit in which the protected person affirms to the best of his or her knowledge that the order has not been changed or modified since it was issued. There shall be no filing fee charged. It is the responsibility of the protected person to notify the court if the protection order is subsequently modified.

(4) Enforcement. Filing of the foreign protection order in the central registry or otherwise domesticating or registering the order pursuant to article 53 of this title or section 14-11-101, C.R.S., is not a prerequisite to enforcement of the foreign protection order. A peace officer shall presume the validity of, and enforce in accordance with the provisions of this article, a foreign protection order that appears to be an authentic court order that has been provided to the peace officer by any source. If the protected party does not have a copy of the foreign protection order on his or her person and the peace officer determines that a protection order exists through the central registry, the national crime information center as described in 28 U.S.C. sec. 534, or through communication with appropriate authorities, the peace officer shall enforce the order. A peace officer may rely upon the statement of any person protected by a foreign protection order that it remains in effect. A peace officer who is acting in good faith when enforcing a foreign protection order is not civilly liable or criminally liable pursuant to section 18-6-803.5 (5), C.R.S.









Change of Name

Article 15 - Change of Name

§ 13-15-101. Petition - proceedings - applicability

(1) (a) (I) Every person desiring to change his or her name may present a petition to that effect, verified by affidavit, to the district or county court in the county of the petitioner's residence, except as otherwise provided in paragraph (a.5) of this subsection (1). The petition shall include:

(A) The petitioner's full name;

(B) The new name desired; and

(C) A concise statement of the reason for the name change.

(II) If the petitioner is over fourteen years of age, the petition shall also include the results of a certified, fingerprint-based criminal history record check conducted pursuant to paragraph (c) of this subsection (1) within ninety days prior to the date of the filing of the petition.

(III) If the petitioner is under nineteen years of age, the petition shall also include the caption of any proceeding in which a court has ordered child support, allocation of parental responsibilities, or parenting time regarding the petitioner.

(a.5) If the petitioner is under nineteen years of age and is the subject of an action concerning child support, allocation of parental responsibilities, or parenting time, then the petition for name change shall be filed in the court having jurisdiction over the action concerning child support, allocation of parental responsibilities, or parenting time.

(b) The fingerprint-based criminal history check shall include arrests, conviction records, any criminal dispositions reflected in the Colorado bureau of investigation and federal bureau of investigation records, and fingerprint processing by the federal bureau of investigation and the Colorado bureau of investigation. The petitioner shall be responsible for providing certified copies of any criminal dispositions that are not reflected in the Colorado bureau of investigation or federal bureau of investigation records and any other dispositions which are unknown.

(c) The petitioner shall be responsible for supplying fingerprints to the Colorado bureau of investigation and to the federal bureau of investigation and for obtaining the fingerprint-based criminal history record checks. The petitioner shall also be responsible for the cost of such checks.

(1.5) Unless the petitioner has shown good cause why the publication provisions of section 13-15-102 should not apply, the court shall order the petitioner to publish notice as provided in section 13-15-102 and file proof of the publication with the court.

(2) (a) Upon receipt of proof of publication or upon an order of the court stating that publication is not required, the court, except as otherwise provided in paragraphs (b) and (c) of this subsection (2), shall order the name change to be made and spread upon the records of the court in proper form if the court is satisfied that the desired change would be proper and not detrimental to the interests of any other person.

(b) The court shall not grant a petition for a name change if the court finds the petitioner was previously convicted of a felony or adjudicated a juvenile delinquent for an offense that would constitute a felony if committed by an adult in this state or any other state or under federal law. If the certified, fingerprint-based criminal history check filed with the petition reflects a criminal charge for which there is no disposition shown, the court may grant the name change after affirmation in open court by the petitioner, or submission of a signed affidavit by the petitioner, stating he or she has not been convicted of a felony in this state or any other state or under federal law.

(c) (Deleted by amendment, L. 2005, p. 20, § 1, effective February 23, 2005.)

(3) Notwithstanding the provisions of paragraph (b) of subsection (2) of this section, the court may grant a petition for a change of name of a petitioner who was previously convicted of a felony in this state or any other state or adjudicated a juvenile delinquent for an offense that would constitute a felony if committed by an adult in this state or any other state or under federal law if the court finds that the petitioner must have a legal name change in order to be issued in that name a driver's license or identification card from the department of revenue and if all of the following requirements are met:

(a) The petitioner meets all of the requirements of subsections (1) and (1.5) of this section and paragraph (a) of subsection (2) of this section;

(b) The proposed name change is to a name under which the petitioner was convicted or adjudicated; except that, for good cause, the court may allow a change to a name other than a name under which the petitioner was convicted or adjudicated;

(c) Prior to filing the petition, the name change applicant:

(I) (A) Submits his or her fingerprints to the Colorado bureau of investigation and the federal bureau of investigation for purposes of obtaining a fingerprint-based criminal history records check along with a written request to add his or her proposed name as an alias to the name change applicant's criminal history record.

(B) The Colorado bureau of investigation is authorized to add an alias to a name change applicant's criminal history record upon request.

(II) (A) Notifies the district attorney's office in any district in which the applicant was convicted of a felony that he or she is requesting a name change pursuant to this subsection (3).

(B) If the district attorney's office has a record of any victim of the applicant's crime, the district attorney's office shall send notice of the proposed name change to the victim.

(III) If, at the time the petition is filed, the applicant is in custody of the department of corrections, under an order for probation or community corrections, or incarcerated in a county jail, the applicant provides written notice to the supervising agency that he or she is requesting a change of name under this section; and

(IV) Provides the court with a copy of his or her criminal history record from both the Colorado bureau of investigation and the federal bureau of investigation and the criminal history report from the Colorado bureau of investigation reflects the addition of the proposed changed name as an alias; and

(d) The court finds that:

(I) The name change is not for the purpose of fraud, to avoid the consequences of a criminal conviction, or to facilitate a criminal activity; and

(II) The desired name change would be proper and not detrimental to the interests of any other person.

(4) The department of revenue shall not issue a driver's license or an identification card in the new name of a name change applicant unless the name change applicant submits a court order changing the applicant's name pursuant to this section.

(5) (a) If a petitioner is seeking a name change to harmonize name discrepancies necessary to be issued an identification card, the petitioner:

(I) If the petitioner attempted to obtain a fingerprint-based criminal history record check and results were inconclusive or unreadable, may submit, in lieu of a fingerprint-based criminal history record check, a name-based criminal history record check with all previously used names using the records of both the federal and Colorado bureaus of investigation and an attestation under penalty of perjury that the petitioner has not been convicted of a felony; and

(II) Need not publish the name change under section 13-15-102.

(b) To qualify for the simplified name change process in this subsection (5), the petitioner must:

(I) Sign an affidavit that the purpose of the name change is to obtain an identification card issued by the department of revenue and that the desired name change would be proper and not detrimental to the interests of any other person; and

(II) Be at least seventy years of age.

(6) The provisions of this section do not apply to a motion filed pursuant to section 14-10-120.2, C.R.S., requesting restoration of a prior full name after entry of a decree of dissolution or legal separation.



§ 13-15-102. Publication of change

(1) Public notice of a change of name shall be given at least three times within twenty-one days after the court orders publication pursuant to section 13-15-101 (1.5). The person changing his or her name shall cause such public notice to be given in a newspaper published in the county in which the person resides. If no newspaper is published in that county, such notice shall be published in a newspaper in such county as the court directs.

(2) Public notice of such name change through publication as required in subsection (1) of this section shall not be required if the petitioner has been:

(a) The victim of a crime, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3 (1), C.R.S.;

(b) The victim of child abuse, as defined in section 18-6-401, C.R.S.; or

(c) The victim of domestic abuse as that term is defined in section 13-14-101 (2).

(3) A petitioner need not give public notice of a name change as required by subsection (1) of this section if the petitioner qualifies for the simplified process under section 13-15-101 (5).









Costs

Article 16 - Costs - Civil Actions

§ 13-16-101. Security for costs

(1) In all actions on official bonds for the use of any persons, actions on the bonds of executors, administrators, or guardians, and qui tam actions on any penal statute, the person or plaintiff for whose use the action is to be commenced, before he or she institutes such suit, shall file or cause to be filed with the clerk of the court in which the action is to be commenced an instrument in writing as described in subsection (3) of this section for security for the payment of costs of suit.

(2) In all cases in law and equity where the plaintiff, or the person for whose use an action is to be commenced, is not a resident of this state, upon motion of the defendant or any officer of the court pursuant to section 13-16-102, the court may require the nonresident plaintiff to give an instrument in writing for the payment of costs of suit as described in subsection (3) of this section; except that, to ensure that access to the courts is not unreasonably denied, a court shall not require an instrument in writing for the payment of costs of suit in excess of five thousand dollars.

(3) As used in this section and section 13-16-102, "instrument in writing" means an instrument in writing of some responsible person, being a resident of this state, to be approved by the clerk, whereby such person shall acknowledge himself or herself bound to pay, or cause to be paid, all costs which may accrue in such action either to the opposite party or to any of the officers of such courts, which instrument may be in form as follows:

A. B.)

vs.) ......... Court.

C. D.)

I do hereby enter myself security for costs in this case, and acknowledge myself bound to pay, or cause to be paid, all costs which may accrue in this action, either to the opposite party or to any of the officers of this court pursuant to the laws of this state.

.............................................................

Dated this ....... day of ........, 20.. .



§ 13-16-102. Motion to require cost bond

If an action described in section 13-16-101 (2) is commenced by a nonresident of this state without filing an instrument in writing, or if at any time after the commencement of any suit by a resident of this state he or she shall become nonresident, and the court is satisfied that the nonresident plaintiff is unable to pay the costs of suit, the court may, on motion of the defendant or any officer of the court, order the nonresident plaintiff, on or before the day in such order named, to give an instrument in writing for the payment of costs in the suit. To ensure that access to the courts is not unreasonably denied, a court shall not require an instrument in writing for the payment of costs of suit in excess of five thousand dollars. If the nonresident plaintiff neglects or refuses, on or before the day in such rule named, to file such instrument, the court, on motion, shall dismiss the suit.



§ 13-16-103. Costs of poor person

(1) If the judge or justice of any court, including the supreme court, is at any time satisfied that any person is unable to prosecute or defend any civil action or special proceeding because he is a poor person and unable to pay the costs and expenses thereof, the judge or justice, in his discretion, may permit such person to commence and prosecute or defend an action or proceeding without the payment of costs; but, in the event such person prosecutes or defends an action or proceeding successfully, there shall be a judgment entered in his favor for the amount of court costs which he would have incurred except for the provision of this section, and this judgment shall be first satisfied out of any money paid into court, and such costs shall be paid to the court before any such judgment is satisfied of record.

(2) In determining whether a plaintiff in an action brought pursuant to article 4 of title 14, C.R.S., may be permitted to proceed without the payment of costs, the court shall take into account only those assets to which the plaintiff has direct access. The court shall not consider assets which the plaintiff is unable to directly access even though the plaintiff may have an ownership interest in those assets.



§ 13-16-104. When plaintiff recovers costs

If any person sues in any court of this state in any action, real, personal, or mixed, or upon any statute for any offense or wrong immediately personal to the plaintiff and recovers any debt or damages in such action, then the plaintiff or demandant shall have judgment to recover against the defendant his costs to be taxed; and the same shall be recovered, together with the debt or damages, by execution, except in the cases mentioned in this article.



§ 13-16-105. When defendant recovers costs

If any person sues in any court of record in this state in any action wherein the plaintiff or demandant might have costs in case judgment is given for him and he is nonprossed, suffers a discontinuance, is nonsuited after appearance of the defendant, or a verdict is passed against him, then the defendant shall have judgment to recover his costs against the plaintiff, except against executors or administrators prosecuting in the right of their testator or intestate, or demandant, to be taxed; and the same shall be recovered of the plaintiff or demandant, by like process as the plaintiff or demandant might have had against the defendant, in case judgment has been given for the plaintiff or demandant.



§ 13-16-106. Costs in replevin

Any person making justification or cognizance in replevin, if the same is found for him, or the plaintiff is nonsuited or nonprossed, suffers discontinuance, or is otherwise barred, then such person shall recover his damages and costs against the plaintiff.



§ 13-16-107. Costs on motion to dismiss

If, in any action, judgment upon motion to dismiss by either party to the action is given against the plaintiff, the defendant shall recover costs against the plaintiff; if such judgment is given for the plaintiff, he shall recover costs against the defendant.



§ 13-16-108. When several matters pleaded

When any defendant in any action, or plaintiff in replevin, pleads several matters, and any of such matters upon demurrer joined are adjudged insufficient, or if a verdict is found in any issue of the cause for the plaintiff, costs shall be given at the discretion of the court.



§ 13-16-109. Costs on several counts

Where there are several counts in any declaration, and any of them are adjudged insufficient, or a verdict on any issue joined thereon is found for the defendant, costs shall be awarded in the discretion of the court.



§ 13-16-110. When several defendants

Where several persons are made defendants to any action of trespass, assault, false imprisonment, detinue, replevin, trover, or ejectment, and any one or more of them are upon trial acquitted by verdict, every person so acquitted shall recover his costs of suit in like manner as if such verdict or acquittal had been given in favor of the defendant.



§ 13-16-111. Recovery of costs of suit

A plaintiff who obtains judgment or an award of execution in an action brought under subsection (4) or (5) of rule 106 (a), C.R.C.P., shall recover his costs of suit. The defendant shall recover his costs if the action brought under subsection (4) or (5) of rule 106 (a), C.R.C.P., is dismissed pursuant to rule 41, C.R.C.P.



§ 13-16-112. Number of witness fees taxed

In no case in the district court shall the fees of more than four witnesses be taxed against the party against whom judgment is given for costs, unless the court certifies on its minutes that more than four witnesses were really necessary, in which case the clerk shall tax the costs of as many witnesses as the court so certifies.



§ 13-16-113. Costs upon dismissal or summary judgment

(1) In all cases where any action is dismissed for irregularity, or is nonprossed or nonsuited by reason that the plaintiff neglects to prosecute the same, the defendant shall have judgment for his costs.

(2) In all actions brought as a result of a death or an injury to person or property occasioned by the tort of any other person, where any such action is dismissed prior to trial under rule 12 (b) of the Colorado rules of civil procedure, the defendant shall have judgment for his costs. This subsection (2) shall not apply if a motion under rule 12 (b)(5) of the Colorado rules of civil procedure is treated as a motion for summary judgment and disposed of as provided in rule 56 of the Colorado rules of civil procedure.



§ 13-16-114. Costs in equity

Upon the complainant dismissing his bill in equity or the defendant dismissing the same for want of prosecution, the defendant shall recover against the complainant full costs; and, in all other cases in equity not otherwise directed by law, it is in the discretion of the court to award costs or not.



§ 13-16-115. In suit for use of another

When any suit is commenced in the name of one person to the use of another, the person to whose use the action is brought shall be held liable and bound for the payment of all costs which the plaintiff may be adjudged or bound to pay, to be recovered by civil action.



§ 13-16-116. Costs in adverse suit

In all cases where any person makes an application for a patent to any lode, claim, placer claim, millsite, or other mining property under the mining laws of the United States, and any other person claiming adversely to such applicant files an adverse claim in the proper land office or brings a suit for the purpose of determining the title, or right of possession, to such mining property, or any part thereof, if such adverse claimant, being plaintiff in such suit, prevails, so as to recover costs therein, he shall also recover and be entitled to tax as a part of his said costs all disbursements and expense necessarily incurred and paid by him for plats, abstracts, and copies of papers filed in said land office with his adverse claim, and also a reasonable counsel fee, not exceeding fifty dollars in any case, for the expense of preparing his said adverse claim.



§ 13-16-117. On appeal from decisions in probate

In all cases of appeal from the decision of a court of probate, the assessment of costs shall be in the discretion of the court in which such appeal is heard.



§ 13-16-118. Clerk to tax costs

The clerk of any court in the state is authorized and required to tax and subscribe all bills of costs arising in any cause or proceeding in the court of which he is clerk, agreeable to the rates which are allowed or specified by law.



§ 13-16-119. Costs retaxed - forfeit by clerk

If any person feels aggrieved by the taxation of any bill of costs, he may apply to the court to have the same retaxed, and, if it appears that the party aggrieved has paid any higher charge than by law is allowed, the court may order that the clerk forfeit all fees allowed to him for taxation and pay to the party aggrieved the whole amount which he has paid by reason of the allowing of any unlawful charge.



§ 13-16-120. Fee bill - precept - levy and return

The clerk shall make out a bill of costs as the same have been taxed in any cause against the party liable to pay the same and his security for costs, if any, together with his precept, directed to the sheriff of the proper county, commanding that, if the costs in the said bill of costs mentioned are not paid within thirty days after demand made therefor, he shall cause the same to be levied on the goods and chattels, lands and tenements, of the party so liable therefor, and his security, if any, named therein. Every such fee bill shall run in the name of the people, shall be under the seal of the court, and shall be returnable within ninety days from the date thereof, and the sheriff shall proceed to collect the same.



§ 13-16-122. Items includable as costs

(1) Whenever any court of this state assesses costs pursuant to any provision of this article, such costs may include:

(a) Any docket fee required by article 32 of this title or any other fee or tax required by statute to be paid to the clerk of the court;

(b) The jury fees and expenses provided for in article 71 of this title;

(c) Any fees required to be paid to sheriffs pursuant to section 30-1-104, C.R.S.;

(d) Any fees of the court reporter for all or any part of a transcript necessarily obtained for use in this case;

(e) The witness fees, including subsistence payments, mileage at the rate authorized by section 13-33-103, and charges for expert witnesses approved pursuant to section 13-33-102 (4);

(f) Any fees for exemplification and copies of papers necessarily obtained for use in the case;

(g) Any costs of taking depositions for the perpetuation of testimony, including reporters' fees, witness fees, expert witness fees, mileage for witnesses, and sheriff fees for service of subpoenas;

(h) Any attorney fees, when authorized by statute or court rule;

(i) Any fees for service of process or fees for any required publications;

(j) Any item specifically authorized by statute to be included as part of the costs.



§ 13-16-123. Award of fees and costs to garnishee

In any action before the court in which a garnishee incurs attorney fees in excess of the cost of preparing and filing his answer, the court may order that the costs of the proceeding, mileage fees as a witness, and reasonable attorney fees be paid to the garnishee when the court finds that the bringing, maintaining, or defense of the action involving the garnishee was frivolous, groundless, or without reasonable basis. The award of costs and fees may be allocated among the parties as the court deems just.



§ 13-16-124. Sheriff's fees charged to judicial department

Except as provided for by section 13-16-103, in any civil action in which civil process is delivered to a county or city and county sheriff by the judicial department for service of process, the court in which the civil action is pending shall assess as costs against the party or parties requesting such service to be paid to the court the fees charged by the sheriff pursuant to section 30-1-104 (1), C.R.S. No civil action may be dismissed until such costs have been paid to the court.



§ 13-16-125. Limit on supersedeas bond

(1) In any civil action brought under any legal theory, the amount of a supersedeas bond necessary to stay execution of a judgment granting legal, equitable, or any other relief during the entire course of all appeals or discretionary reviews of the judgment by all appellate courts shall be set in accordance with applicable law; except that the total amount of the supersedeas bonds that are required collectively of all appellants during the appeal of a civil action may not exceed twenty-five million dollars in the aggregate, regardless of the amount of the judgment that is appealed.

(2) Notwithstanding the provisions of subsection (1) of this section, if an appellee proves by a preponderance of the evidence that an appellant who has posted a supersedeas bond is intentionally dissipating or diverting assets outside the ordinary course of its business for the purpose of avoiding payment of the judgment, a court may enter orders that are necessary to protect the appellee or that require the appellant to post a supersedeas bond in an amount up to and including the total amount of the judgment that is appealed.






Article 17 - Attorney Fees

Part 1 - Frivolous, Groundless, or Vexatious Actions

§ 13-17-101. Legislative declaration

The general assembly recognizes that courts of record of this state have become increasingly burdened with litigation which is straining the judicial system and interfering with the effective administration of civil justice. In response to this problem, the general assembly hereby sets forth provisions for the recovery of attorney fees in courts of record when the bringing or defense of an action, or part thereof (including any claim for exemplary damages), is determined to have been substantially frivolous, substantially groundless, or substantially vexatious. All courts shall liberally construe the provisions of this article to effectuate substantial justice and comply with the intent set forth in this section.



§ 13-17-102. Attorney fees - definitions

(1) Subject to the provisions of this section, in any civil action of any nature commenced or appealed in any court of record in this state, the court may award, except as this article otherwise provides, as part of its judgment and in addition to any costs otherwise assessed, reasonable attorney fees.

(2) Subject to the limitations set forth elsewhere in this article, in any civil action of any nature commenced or appealed in any court of record in this state, the court shall award, by way of judgment or separate order, reasonable attorney fees against any attorney or party who has brought or defended a civil action, either in whole or in part, that the court determines lacked substantial justification.

(2.1) Notwithstanding any other provision of this part 1, the filing of a certificate of review pursuant to section 13-20-602 related to any licensed health care professional shall create a rebuttable presumption that the claim or action is not frivolous or groundless, but it shall not relieve the plaintiff or his attorney from ongoing obligations under rule 11 of Colorado rules of civil procedure.

(3) When a court determines that reasonable attorney fees should be assessed, it shall allocate the payment thereof among the offending attorneys and parties, jointly or severally, as it deems most just, and may charge such amount, or portion thereof, to any offending attorney or party.

(4) The court shall assess attorney fees if, upon the motion of any party or the court itself, it finds that an attorney or party brought or defended an action, or any part thereof, that lacked substantial justification or that the action, or any part thereof, was interposed for delay or harassment or if it finds that an attorney or party unnecessarily expanded the proceeding by other improper conduct, including, but not limited to, abuses of discovery procedures available under the Colorado rules of civil procedure or a designation by a defending party under section 13-21-111.5 (3) that lacked substantial justification. As used in this article, "lacked substantial justification" means substantially frivolous, substantially groundless, or substantially vexatious.

(5) No attorney fees shall be assessed if, after filing suit, a voluntary dismissal is filed as to any claim or action within a reasonable time after the attorney or party filing the dismissal knew, or reasonably should have known, that he would not prevail on said claim or action.

(6) No party who is appearing without an attorney shall be assessed attorney fees unless the court finds that the party clearly knew or reasonably should have known that his action or defense, or any part thereof, was substantially frivolous, substantially groundless, or substantially vexatious; except that this subsection (6) shall not apply to situations in which an attorney licensed to practice law in this state is appearing without an attorney, in which case, he shall be held to the standards established for attorneys elsewhere in this article.

(7) No attorney or party shall be assessed attorney fees as to any claim or defense which the court determines was asserted by said attorney or party in a good faith attempt to establish a new theory of law in Colorado.

(8) This section shall not apply to traffic offenses, matters brought under the provisions of the "Colorado Children's Code", title 19, C.R.S., or related juvenile matters, or matters involving violations of municipal ordinances.



§ 13-17-103. Procedure for determining reasonable fee - judicial discretion

(1) In determining the amount of an attorney fee award, the court shall exercise its sound discretion. When granting an award of attorney fees, the court shall specifically set forth the reasons for said award and shall consider the following factors, among others, in determining whether to assess attorney fees and the amount of attorney fees to be assessed against any offending attorney or party:

(a) The extent of any effort made to determine the validity of any action or claim before said action or claim was asserted;

(b) The extent of any effort made after the commencement of an action to reduce the number of claims or defenses being asserted or to dismiss claims or defenses found not to be valid within an action;

(c) The availability of facts to assist a party in determining the validity of a claim or defense;

(d) The relative financial positions of the parties involved;

(e) Whether or not the action was prosecuted or defended, in whole or in part, in bad faith;

(f) Whether or not issues of fact determinative of the validity of a party's claim or defense were reasonably in conflict;

(g) The extent to which the party prevailed with respect to the amount of and number of claims in controversy;

(h) The amount and conditions of any offer of judgment or settlement as related to the amount and conditions of the ultimate relief granted by the court.



§ 13-17-104. Fee arrangements between attorney and client

The attorney and his client shall remain free to negotiate in private the actual fee which the client is to pay his attorney.



§ 13-17-105. Stipulation as to fees

With the approval of the court, two or more parties to an action may agree, by written stipulation filed with the court or by oral stipulation in open court, to no award of attorney fees or an award of attorney fees in a manner different from that provided in this article.



§ 13-17-106. Applicability

This article shall apply in all cases covered by this article unless attorney fees are otherwise specifically provided by statute, in which case the provision allowing the greater award shall prevail.






Part 2 - Attorney Fees in Civil Actions in General

§ 13-17-201. Award of reasonable attorney fees in certain cases

In all actions brought as a result of a death or an injury to person or property occasioned by the tort of any other person, where any such action is dismissed on motion of the defendant prior to trial under rule 12 (b) of the Colorado rules of civil procedure, such defendant shall have judgment for his reasonable attorney fees in defending the action. This section shall not apply if a motion under rule 12 (b) of the Colorado rules of civil procedure is treated as a motion for summary judgment and disposed of as provided in rule 56 of the Colorado rules of civil procedure.



§ 13-17-202. Award of actual costs and fees when offer of settlement was made

(1) (a) Notwithstanding any other statute to the contrary, except as provided in section 24-10-106.3, C.R.S., in any civil action of any nature commenced or appealed in any court of record in this state:

(I) If the plaintiff serves an offer of settlement in writing at any time more than fourteen days before the commencement of the trial that is rejected by the defendant, and the plaintiff recovers a final judgment in excess of the amount offered, then the plaintiff shall be awarded actual costs accruing after the offer of settlement to be paid by the defendant.

(II) If the defendant serves an offer of settlement in writing at any time more than fourteen days before the commencement of the trial that is rejected by the plaintiff, and the plaintiff does not recover a final judgment in excess of the amount offered, then the defendant shall be awarded actual costs accruing after the offer of settlement to be paid by the plaintiff. However, as provided in section 13-16-104, if the plaintiff is the prevailing party in the action, the plaintiff's final judgment shall include the amount of the plaintiff's actual costs that accrued prior to the offer of settlement.

(III) If an offer of settlement is not accepted in writing within fourteen days after service of the offer, the offer shall be deemed rejected, and the party who made the offer is not precluded from making a subsequent offer. Evidence thereof is not admissible except in a proceeding to determine costs.

(IV) If an offer of settlement is accepted in writing within fourteen days after service of the offer, the offer of settlement shall constitute a binding settlement agreement, fully enforceable by the court in which the civil action is pending.

(V) An offer of settlement under this section shall remain open for at least fourteen days from the date of service unless withdrawn by service of withdrawal of the offer of settlement.

(VI) An offer of settlement served at any time fourteen days or less before the commencement of the trial shall not be subject to this section, and evidence thereof is not admissible for any purpose.

(b) For purposes of this section, "actual costs" shall not include attorney fees but shall mean costs actually paid or owed by the party, or his or her attorneys or agents, in connection with the case, including but not limited to filing fees, subpoena fees, reasonable expert witness fees, copying costs, court reporter fees, reasonable investigative expenses and fees, reasonable travel expenses, exhibit or visual aid preparation or presentation expenses, legal research expenses, and all other similar fees and expenses.

(2) When comparing the amount of any offer of settlement to the amount of a final judgment actually awarded, any amount of the final judgment representing interest subsequent to the date of the offer in settlement shall not be considered.

(3) When the liability of one party to another has been determined by verdict or order or judgment, but the amount or extent of the liability remains to be determined by further proceedings, the party adjudged liable may make an offer of settlement, which shall have the same effect as an offer made before trial (except with respect to costs already incurred) if it is served pursuant to subsection (1) of this section.



§ 13-17-203. Limitation on attorney fees in class action litigation against public entities

If the plaintiffs prevail in any class action litigation brought against any public entity, as defined in section 24-10-103 (5), C.R.S., the amount of attorney fees which the plaintiffs' attorney is entitled to receive out of any award to the plaintiffs shall be determined by the court; except that such amount shall not exceed two hundred fifty thousand dollars. Such limitation shall apply where the public entity pays the attorney fees directly to the plaintiffs' attorneys or where the public entity is required to pay the attorney fees indirectly through any program it administers by reducing the benefits or amounts due to the individual plaintiffs.






Part 3 - Retention of Attorneys by Governmental Entities - Limitation on Contingent Fee Contracts

§ 13-17-301. Short title

This part 3 shall be known and may be cited as the "Government Attorney Ethics Act".



§ 13-17-302. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) In recent years, it has become increasingly common for governmental entities to retain attorneys pursuant to contingent fee contracts and disputes have arisen in several states regarding the amount and propriety of contingent fees;

(b) Contingent fees are intended to enable persons of modest means to obtain legal representation that they might not otherwise be able to afford but governmental entities have resources that are unavailable to individual citizens;

(c) Governmental entities should be required to fully consider the costs and risks of litigation before retaining an attorney pursuant to a contingent fee contract;

(d) The department of law ordinarily represents the interests of the state of Colorado;

(e) Governmental officials, including attorneys who represent governmental entities on a contractual basis, are entrusted to protect the health, safety, and well-being of citizens and it is the policy of the state that a person who exercises authority on behalf of a governmental entity generally should not have a personal financial stake in the outcome of litigation initiated on behalf of the governmental entity;

(f) A contingent fee contract that gives an attorney who is retained to represent a governmental entity a direct personal stake in the outcome of legal proceedings is potentially unfair to the citizens or businesses against whom the governmental entity has filed suit and may not serve the best interests of the citizens or businesses on whose behalf the governmental entity initiates legal proceedings;

(g) Because contingent fee contracts do not require the appropriation of moneys, such contracts circumvent the system of checks and balances that ordinarily provides accountability for decisions of governmental entities and it is appropriate to limit contingent fee contracts to ensure that the decision-making process is protected;

(h) A contingent fee contract may result in the payment of excessive attorney fees by a governmental entity, thereby denying citizens represented by government the full measure of justice awarded by the courts;

(i) It is in the best interest of the people of Colorado to limit the circumstances in which governmental entities may retain private attorneys pursuant to contingent fee contracts.



§ 13-17-303. Definitions

As used in this article, unless the context otherwise requires:

(1) "Contingent fee" means a fee for legal services that is contingent in whole or in part upon the successful outcome of the matter for which the legal services were retained.

(2) "Contingent fee contract" or "contract" means a contract for legal services in which the amount of the fee to be paid for the legal services depends in whole or in part upon the successful outcome of the matter for which the services were obtained. The term also includes any contract that specifies that fees for legal services will be determined by a court or an arbitrator or any provision of a settlement agreement that requires the opposing party to pay fees for legal services directly to a private attorney retained by a governmental entity pursuant to a contingent fee contract.

(3) "Governmental entity" means the state, any department or agency of the state, and any state-sponsored institution of higher education.



§ 13-17-304. Limitation on contingent fees - applicability

(1) (a) Except as otherwise provided in subsections (2) and (3) of this section, and notwithstanding any other provision of law, a contingent fee contract between a governmental entity and a private attorney shall:

(I) Require the private attorney to maintain and provide to the governmental entity on a monthly basis a contemporaneous record of the hours of legal services provided by individual attorneys, the nature of such services, and any court costs incurred during each month and in the aggregate from the effective date of the contingent fee contract;

(II) Require the private attorney, upon the successful resolution of the matter for which the private attorney was retained, to provide to the governmental entity a statement of the hours of legal services provided by attorneys, the nature of such services, the amount of court costs incurred, the total amount of the contingent fee, and the average hourly rate for legal services provided by attorneys; and

(III) Specify an alternative hourly rate, not to exceed one thousand dollars per hour, at which the attorney shall be compensated in the event that the statement provided by the attorney indicates an average hourly rate for legal services provided by attorneys of more than one thousand dollars per hour.

(b) The average hourly rate for legal services provided by attorneys shall be determined by dividing the amount of the contingent fee, less the amount of court costs incurred if said amount is part of the contingent fee, by the number of hours of legal services provided by attorneys. Clerical work, including but not limited to transcription, photocopying, and document filing and organization, shall not be considered legal services provided by attorneys even if an attorney performs such work.

(2) The limitations and requirements of subsection (1) of this section shall not apply to any contingent fee contract entered into by a governmental entity prior to August 6, 2003.

(3) The limitations and requirements of subsection (1) of this section shall not apply to any contingent fee contract entered into by a governmental entity if the contract is for legal services performed by an attorney in connection with the collection of debts or taxes owed to a governmental entity and was entered into pursuant to section 23-3.1-104 (1)(f) or (2)(i), 23-5-113 (1), 24-30-202.4, or 39-21-114, C.R.S., or any other statutory provision that expressly authorizes or requires the payment of a portion of the moneys collected to an attorney retained to collect such debts or taxes.

(4) Compliance with this part 3 does not relieve a contracting attorney of any obligation or legal responsibility imposed by the Colorado rules of professional conduct or any provision of law.









Article 17.5 - Costs - Attorney Fees - Inmate Lawsuits

§ 13-17.5-101. Legislative declaration

(1) The general assembly declares that the state has a strong interest in limiting substantially frivolous, groundless, or vexatious inmate lawsuits that impose an undue burden on the state judicial system. While recognizing an inmate's right to access the courts for relief from unlawful state actions, the general assembly finds that a significant number of inmates file substantially frivolous, groundless, or vexatious lawsuits.

(2) The general assembly, therefore, determines that it is necessary to enact legislation that promotes efficiency in the disposition of inmate lawsuits by providing for preliminary matters to be determined by magistrates and to provide for sanctions against inmates who are allowed to file claims against public defendants and whose claims are dismissed as frivolous.



§ 13-17.5-102. Definitions

As used in this article only:

(1) "Civil action" means the filing of a complaint, petition, writ, or motion with any court within the state, including any appellate court; except that "civil action" does not include any criminal action or an action for habeas corpus under article 45 of this title.

(1.5) "Detaining facility" means any state correctional facility, as defined in section 17-1-102 (1.7), C.R.S., including the youthful offender system, any private correctional facility housing state prisoners pursuant to part 2 of article 1 of title 17, C.R.S., any local jail, as defined in section 16-11-308.5 (1.5), C.R.S., or any community corrections program, established in article 27 of title 17, C.R.S. A detaining facility shall not include any juvenile detention facility that detains only juveniles.

(2) "Inmate" means a person who is sentenced or is awaiting sentencing to any detaining facility.

(3) "Public defendant" means any state, county, or municipal agency, any state, county, or municipal official or employee acting within the scope of his or her authority, or any agent acting on behalf of any state, county, or municipal agency.



§ 13-17.5-102.3. Exhaustion of remedies

(1) No inmate shall bring a civil action based upon prison conditions under any statute or constitutional provision until all available administrative remedies have been exhausted in a timely fashion by the entity operating the detaining facility and inmate. For purposes of this subsection (1), an inmate shall be considered to have exhausted all available administrative remedies when the inmate has completed the last step in the inmate grievance process as set forth in the regulations promulgated by the entity operating the detaining facility. Failure to allege in the civil action that all available administrative remedies have been exhausted in accordance with this subsection (1) shall result in dismissal of the civil action.

(2) Notwithstanding subsection (1) of this section, if a court finds that a claim filed by an inmate is frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is immune from monetary relief, a court may dismiss the claim without first requiring exhaustion of administrative remedies.



§ 13-17.5-102.7. Successive claims

(1) No inmate who on three or more occasions has brought a civil action based upon prison conditions that has been dismissed on the grounds that it was frivolous, groundless, or malicious or failed to state a claim upon which relief may be granted or sought monetary relief from a defendant who is immune from such relief, shall be permitted to proceed as a poor person in a civil action based upon prison conditions under any statute or constitutional provision.

(2) Notwithstanding the provisions of subsection (1) of this section, an inmate may proceed as a poor person in a civil action if the judge finds that the action alleges sufficient facts which, if assumed to be true, would demonstrate that the inmate is in imminent danger of serious physical injury.

(3) (a) A copy of any court order that dismisses an inmate's civil action on the grounds that it is frivolous, groundless, or malicious or fails to state a claim upon which relief may be granted or seeks monetary relief from a defendant who is immune from such relief shall be mailed by the court clerk to the Colorado attorney general, whether or not the attorney general entered an appearance in the civil action, and whether or not the civil action involved a state correctional facility or state defendant. The attorney general shall monitor the dismissals described in this paragraph (a).

(b) The attorney general shall inform the state judicial department or the chief judge of each judicial district whenever the attorney general becomes aware that an inmate has been assessed three or more dismissals as described in paragraph (a) of this subsection (3). Each judicial district shall maintain a registry of such information. An inmate listed in the registry who brings a civil action shall be subject to the provisions of subsections (1) and (2) of this section.



§ 13-17.5-103. Filing fees

(1) An inmate who seeks to proceed in any civil action without prepayment of fees, in addition to filing any required affidavit, shall submit a copy of the inmate's account statement for the six-month period immediately preceding the filing of the civil action, certified by an appropriate official at the detaining facility. If the inmate account demonstrates that the inmate has sufficient funds to pay the filing fee, or if the action on its face is frivolous, groundless, or malicious, or fails to state a claim upon which relief may be granted or seeks monetary relief from a defendant who is immune from such relief, the motion to proceed as a poor person shall be denied.

(2) Any inmate who is allowed to proceed in the civil action as a poor person shall be required to pay the full amount of the filing fee and service of process fees previously paid by the court in the following installments:

(a) If the inmate has ten dollars or more in his or her inmate account, make an initial partial payment in accordance with the order of the court; and

(b) Regardless if the inmate has ten dollars in his or her inmate account at the time of the filing of the civil action, make continuing monthly payments to the court equal to twenty percent of the preceding month's deposits in the inmate's account until the filing fee and service of process fees previously paid by the court are paid in full.

(2.5) The court shall include in its order granting permission to proceed as a poor person the requirement that the inmate comply with the provisions of subsection (2) of this section.

(2.7) A copy of any order granting an inmate's motion to proceed in a civil action as a poor person shall be forwarded by the court to the detaining facility that has custody of the inmate. Upon receipt of the order, the detaining facility shall forward payments from the inmate's account to the court in accordance with the order granting leave to proceed as a poor person.

(3) In no event shall an inmate be prohibited from filing a civil action or appealing a civil or criminal judgment because the inmate has no assets and no means by which to pay the initial partial payment.



§ 13-17.5-104. Stay of state judicial proceedings

If the court determines, during the course of a state civil action by an inmate against any public defendant, that a federal civil action or grievance procedure is pending that involves the inmate and any of the same issues raised in the state civil action, the court shall stay the state civil action until the federal civil action or the grievance procedure is completed and all rights of appeal have been exhausted.



§ 13-17.5-105. Proceedings before magistrate

As provided by sections 13-5-201 and 13-6-501, district and county court magistrates may preside over inmate motions filed pursuant to section 13-16-103 and motions filed pursuant to the Colorado rules of civil procedure to dispose of the inmate's action without the necessity of trial.



§ 13-17.5-106. Assessment of costs and attorney fees - review of inmate spending from account - recovery of costs from inmate accounts - alternative sanctions - continuing garnishment authorized

(1) (a) In any action based upon prison conditions brought under any statute or constitutional provision, if attorney fees are recoverable pursuant to any state or federal statute, no attorney fees shall be awarded to an inmate, except to the extent that:

(I) The fees were directly and reasonably incurred in proving an actual violation of the inmate's rights protected by the constitution or statute; and

(II) (A) The amount of the fees is proportionately related to the court-ordered relief for the violation; or

(B) The fees were directly and reasonably incurred in enforcing the relief ordered for the violation.

(b) No award of attorney fees under paragraph (a) of this subsection (1) shall be based on an hourly rate in excess of one hundred fifty percent of the hourly rate paid to court-appointed counsel in the district in which the action was filed.

(c) Whenever a separate monetary judgment is awarded in an action in which attorney fees are awarded under paragraph (a) of this subsection (1), a portion of the judgment not to exceed twenty-five percent shall be applied to reduce the amount of attorney fees awarded against the defendant.

(d) Nothing in this subsection (1) shall prohibit an inmate from entering into an agreement to pay an attorney fee in excess of the amount authorized in this subsection (1), if the fee is paid by the individual rather than by a defendant.

(2) The court may also enter judgment against an inmate who has been allowed to proceed as a poor person pursuant to section 13-16-103 for the amount of court costs and fees that the inmate would have incurred except for the provisions of that section, if the court awards attorney fees pursuant to subsection (1) of this section. The judgment entered by the court shall be collected and applied in accordance with subsection (3) of this section.

(3) If judgment for costs and attorney fees is awarded to a public defendant or to the court, pursuant to subsection (1) or (2) of this section, the court, pursuant to section 13-54.5-102, shall issue a writ of continuing garnishment of the inmate's account with the detaining facility, which garnishment shall continue until the judgment is paid in full, notwithstanding the requirement set forth in section 13-54.5-103 that the garnishment be renewed.



§ 13-17.5-106.5. Court-ordered payment

Any compensatory damages awarded to an inmate in connection with a civil action brought against any federal, state, or local jail, prison, or facility or against any official or agent of a jail, prison, or facility, after deduction for any award of attorney fees pursuant to section 13-17.5-106 (1)(c), shall be paid directly to satisfy any outstanding court-ordered payments pending against the inmate, including but not limited to restitution or child support. The remainder of the award after full payment of all pending court orders shall be forwarded to the inmate.



§ 13-17.5-107. Construction of article - severability

Nothing in this article shall be construed to impede an inmate's constitutional right of access to the courts. If any provision of this section or the application thereof to any person or circumstances is held invalid or unconstitutional, such invalidity or unconstitutionality shall not affect other provisions or applications of this section which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this section are declared to be severable.



§ 13-17.5-108. Teleconferenced hearings

The department of law, the department of corrections, and the state judicial department shall cooperate to determine the cost of and actively pursue federal funding and contributions from any public or private entity for the purpose of developing, implementing, and maintaining a teleconferencing system for conducting proceedings in connection with state or federal civil actions filed by an inmate against a public defendant. On or before December 1, 1996, the state judicial department shall inform the judiciary committees of the general assembly of the progress made in pursuing funds for the development of the system. On or before March 1, 1996, the state judicial department shall submit a detailed plan to implement the use of a teleconferencing system for all proceedings in which an inmate is a witness or a party.









Regulation of Actions and Proceedings

Article 20 - Actions

Part 1 - Survival of Actions

§ 13-20-101. What actions survive

(1) All causes of action, except actions for slander or libel, shall survive and may be brought or continued notwithstanding the death of the person in favor of or against whom such action has accrued, but punitive damages shall not be awarded nor penalties adjudged after the death of the person against whom such punitive damages or penalties are claimed; and, in tort actions based upon personal injury, the damages recoverable after the death of the person in whose favor such action has accrued shall be limited to loss of earnings and expenses sustained or incurred prior to death and shall not include damages for pain, suffering, or disfigurement, nor prospective profits or earnings after date of death. An action under this section shall not preclude an action for wrongful death under part 2 of article 21 of this title.

(2) Any action under this section may be brought or the court on motion may allow the action to be continued by or against the personal representative of the deceased. Such action shall be deemed a continuing one and to have accrued to or against such personal representative at the time it would have accrued to or against the deceased if he had survived. If such action is continued against the personal representative of the deceased, a notice shall be served on him as in cases of original process, but no judgment shall be collectible against a deceased person's estate or personal representative unless a claim, for the amount of such judgment as may be recovered in such continuing action, has been presented within the time and in the manner required for other claims against an estate.



§ 13-20-102. Effect of repeal

The repeal of part 3 of this article concerning informed consent to medical procedures shall not have the effect of invalidating any previous judicial decision relating to requirements for informed consent or liability imposed for the lack thereof.






Part 2 - Actions Abolished - Marital

§ 13-20-201. Legislative declaration

The remedies provided by law on or before April 27, 1937, for the enforcement of actions based upon alleged alienation of affections, criminal conversation, seduction, and breach of contract to marry have been subjected to grave abuses, caused extreme annoyance, embarrassment, humiliation, and pecuniary damage to many persons wholly innocent and free of any wrongdoing who were merely the victims of circumstances, and have been exercised by unscrupulous persons for their unjust enrichment, and have furnished vehicles for the commission or attempted commission of crime and in many cases have resulted in the perpetration of frauds, it is hereby declared as the public policy of the state that the best interests of the people of the state will be served by the abolition thereof. Consequently, in the public interest, the necessity for the enactment of this part 2 is hereby declared as a matter of legislative determination.



§ 13-20-202. Civil causes abolished

All civil causes of action for breach of promise to marry, alienation of affections, criminal conversation, and seduction are hereby abolished.



§ 13-20-203. Breach of contract to marry not actionable

No act done within this state shall operate to give rise, either within or without this state, to any of the rights of action abolished by this part 2. No contract to marry made or entered into in this state shall operate to give rise, either within or without this state, to any cause or right of action for the breach thereof, nor shall any contract to marry made in any other state give rise to any cause of action within this state for the breach thereof.



§ 13-20-204. Certain contracts made in settlement of claims void

(1) All contracts and instruments of every kind, name, nature, or description which may be executed within this state in payment, satisfaction, settlement, or compromise of any claim or cause of action abolished or barred by this part 2, whether such claim or cause of action arose within or without this state, are declared to be contrary to the public policy of this state and absolutely void. It is unlawful to cause, induce, or procure any person to execute such a contract or instrument; or cause, induce, or procure any person to give, pay, transfer, or deliver any money or thing of value in payment, satisfaction, settlement, or compromise of any such claim or cause of action; or to receive, take, or accept any such money or thing of value as such payment, satisfaction, settlement, or compromise. It is unlawful to commence or cause to be commenced, either as party, attorney, or agent or otherwise in behalf of either, in any court of this state any proceeding or action seeking to enforce or recover upon any such contract or instrument, knowing it to be such, whether the same was executed within or without this state.

(2) This section shall not apply to the payment, satisfaction, settlement, or compromise of any causes of action which are not abolished or barred by this part 2, or any contracts or instruments executed on or before April 27, 1937, or to the bona fide holder in due course of any negotiable instrument which may be executed in pursuance of this statute.



§ 13-20-205. Unlawful to file pleading

It is unlawful for any person, either as litigant or attorney, to file, cause to be filed, threaten to file, or threaten to cause to be filed in any court of this state any pleading or paper setting forth or seeking to recover upon any cause of action abolished or barred by this part 2, whether such cause of action arose within or without this state.



§ 13-20-206. Unlawful to name corespondent

It is unlawful for any person, either as litigant or attorney, to file, cause to be filed, threaten to file, or threaten to cause to be filed in any court of this state any pleading or paper naming or describing in such manner as to identify any person as corespondent or participant in misconduct of the adverse party in any action for dissolution of marriage, legal separation, declaration of invalidity of marriage, or the allocation of parental responsibilities or support of children, or in any citation or proceeding ancillary or subsequent to such action. In all such cases it is sufficient for such pleader to designate any such corespondent or third party in general language that is not sufficient for identification, and such general language shall operate with the same legal effect as complete naming and identification of the person would do; except that the adverse party may file a motion for a bill of particulars to secure such name, identity, or other facts. The granting of such motion, in whole or in part, rests in the sound discretion of the court; and, if ordered granted, the bill of particulars shall set forth the information specifically required by said order, but no further, and when filed the same shall be sealed, not to be opened without an order of the court. If the motion for a bill of particulars is granted, the party named in said bill of particulars shall be given five days' notice in writing prior to the filing of the same, said notice to be given either by personal service or by registered mail addressed to his last-known address.



§ 13-20-207. Corespondent not to be disclosed - cross-examination - effect

(1) No attorney appearing in any of the proceedings mentioned in section 13-20-206 on behalf of a party thereto asserting misconduct by the adverse party shall ask of any witness any question intended or calculated to disclose the name or identity of any third person charged as corespondent or participant in any such misconduct, nor shall any party or witness testifying on behalf of a party asserting misconduct by the adverse party name or identify any third person charged as a corespondent or participant in any such misconduct; except that, if the court in the exercise of sound discretion so orders, counsel for any party charged with any act of misconduct with a third person may be permitted to cross-examine a witness who has testified to any such act of misconduct concerning the identity of any such third person and, within such limits as the court may prescribe, such witness may make answer to questions so asked.

(2) In all testimony in such actions, proceedings, and citations, designation of such corespondent or other alleged participant in misconduct by general language not sufficient for identification operates with the same legal effect as complete identification. The discretion vested in the court by this section shall be exercised in such manner as to avoid injustice to litigants, while at the same time avoiding so far as possible the public revelation of the name or identity of such third person, and to this end the court, in all such cases, may impound pleadings or other documents in the case and hear such testimony in chambers. This section shall not be construed to change the grounds for dissolution of marriage or impair the substantive rights of parties in those cases, but to regulate pleading, practice, and testimony therein so as to eliminate criminal intimidation and public scandal. The provisions of this section apply as well to the taking of testimony by deposition as to proceedings before the court. The deposition of any corespondent or participant in misconduct shall be taken behind closed doors and, when filed in court, shall be sealed, not to be opened without the order of the court. Any willful violation of any provision of this section by any attorney, party, or witness constitutes a direct contempt of the court having jurisdiction of the proceedings in which the same occurs and may be punished by the court with a fine not exceeding five hundred dollars as the court deems proper.



§ 13-20-208. Penalty for violations

Any person who violates any provision of sections 13-20-204 to 13-20-206 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.






Part 3 - Informed Consent to Medical Procedures



Part 4 - Written Informed Consent to Electroconvulsive Treatments

§ 13-20-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Electroconvulsive treatment" means electroshock therapy, shock treatment, shock therapy, ECT, or EST and is the passage of electrical current through a patient's head in a voltage sufficient to induce a seizure.

(2) "Patient" means the person upon whom a proposed electroconvulsive treatment is to be performed; except that nothing in this part 4 supersedes the provisions of article 65 of title 27 or any rule adopted by the department of human services pursuant to section 27-65-116 (2) with regard to the care and treatment of any person unable to exercise written informed consent or of a person with a mental health disorder.

(3) "Physician" means a person licensed to practice medicine or osteopathy.

(4) "Sufficient information relating to the proposed electroconvulsive treatment" means information provided to the patient including, but not limited to, the following:

(a) The reason for such treatment;

(b) The nature of the procedures to be used in such treatment, including its probable frequency and duration;

(c) The probable degree and duration of improvement or remission expected with or without such treatment;

(d) The nature, degree, duration, and probability of the side effects and significant risks of such treatment commonly known by the medical profession, especially noting the possible degree and duration of memory loss, the possibility of permanent irrevocable memory loss, and the remote possibility of death;

(e) The reasonable alternative treatments and why the physician is recommending electroconvulsive treatment;

(f) That the patient has the right to refuse or accept the proposed treatment and has the right to revoke his consent for any reason at any time, either orally or in writing;

(g) That there is a difference of opinion within the medical profession on the use of electroconvulsive treatment.

(5) "Written informed consent" means consent to the proposed electroconvulsive treatment which a person knowingly and intelligently, without duress of any sort, clearly and explicitly manifests to the treating physician in writing and which is otherwise given in compliance with the provisions of this part 4.



§ 13-20-402. Physician to provide information for written informed consent

At any time prior to performance of electroconvulsive treatment, a physician shall provide his patient with sufficient information relating to the proposed electroconvulsive treatment to enable said patient to give written informed consent to the proposed electroconvulsive treatment. The written informed consent shall be given by such patient on a standard written consent form to be prepared by the department of human services and shall be for a maximum number of treatments over a specified period of time.



§ 13-20-403. Restrictions on electroconvulsive treatment - rights of minors

(1) Under no circumstances shall an electroconvulsive treatment be performed on a minor under sixteen years of age.

(2) Electroconvulsive treatment may be performed on a minor who is sixteen years of age or older but under eighteen years of age only if such treatment is performed with the concurring approval of two persons licensed to practice medicine and specializing in psychiatry and a parent or guardian of such minor.

(3) Electroconvulsive treatment may be performed on a person who is eighteen years of age or older only in those cases where two or more persons licensed to practice medicine and specializing in psychiatry determine that such treatment is the most preferred form of treatment.






Part 5 - Actions Against Architects, Engineers, and Land Surveyors



Part 6 - Actions Against Licensed Professionals

§ 13-20-601. Legislative declaration

The general assembly hereby declares that, in enacting this part 6, the general assembly has determined that the certificate of review requirement should be utilized in civil actions for negligence brought against those professionals who are licensed by this state to practice a particular profession and regarding whom expert testimony would be necessary to establish a prima facie case.



§ 13-20-602. Actions against licensed professionals and acupuncturists - certificate of review required

(1) (a) In every action for damages or indemnity based upon the alleged professional negligence of an acupuncturist regulated pursuant to article 29.5 of title 12, C.R.S., or a licensed professional, the plaintiff's or complainant's attorney shall file with the court a certificate of review for each acupuncturist or licensed professional named as a party, as specified in subsection (3) of this section, within sixty days after the service of the complaint, counterclaim, or cross claim against such person unless the court determines that a longer period is necessary for good cause shown.

(b) A certificate of review shall be filed with respect to every action described in paragraph (a) of this subsection (1) against a company or firm that employed a person specified in such paragraph (a) at the time of the alleged negligence, even if such person is not named as a party in such action.

(2) In the event of failure to file a certificate of review in accordance with this section and if the acupuncturist or licensed professional defending the claim believes that an expert is necessary to prove the claim of professional negligence, the defense may move the court for an order requiring filing of such a certificate. The court shall give priority to deciding such a motion, and in no event shall the court allow the case to be set for trial without a decision on such motion.

(3) (a) A certificate of review shall be executed by the attorney for the plaintiff or complainant declaring:

(I) That the attorney has consulted a person who has expertise in the area of the alleged negligent conduct; and

(II) That the professional who has been consulted pursuant to subparagraph (I) of this paragraph (a) has reviewed the known facts, including such records, documents, and other materials which the professional has found to be relevant to the allegations of negligent conduct and, based on the review of such facts, has concluded that the filing of the claim, counterclaim, or cross claim does not lack substantial justification within the meaning of section 13-17-102 (4).

(b) The court, in its discretion, may require the identity of the acupuncturist or licensed professional who was consulted pursuant to subparagraph (I) of paragraph (a) of this subsection (3) to be disclosed to the court and may verify the content of such certificate of review. The identity of the professional need not be identified to the opposing party or parties in the civil action.

(c) In an action alleging professional negligence of a physician, the certificate of review shall declare that the person consulted meets the requirements of section 13-64-401; or in any action against any other professional, that the person consulted can demonstrate by competent evidence that, as a result of training, education, knowledge, and experience, the consultant is competent to express an opinion as to the negligent conduct alleged.

(4) The failure to file a certificate of review in accordance with this section shall result in the dismissal of the complaint, counterclaim, or cross claim.

(5) These provisions shall not affect the rights and obligations under section 13-17-102.






Part 7 - Actions Based on Environmental Liability

§ 13-20-701. Legislative declaration

Federal and state environmental laws provide that the owner of real property is liable for cleanup of property contamination and define who is the owner of such property. If a borrower defaults on a loan, a lender must decide whether to foreclose and potentially become the owner. For fear of becoming liable for conditions they did not create, lenders are showing a reluctance to foreclose, thus leaving no one responsible for the cleanup. So that lenders can predict with more certainty what their costs will be when they foreclose, it is the intent of the general assembly to limit third-party liability for lenders who comply with certain conditions to the cost of cleaning up contaminants or pollution pursuant to federal, state, and local laws. In addition such limitations may also make lenders more willing to lend to certain types of businesses.



§ 13-20-702. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Contaminate or pollute", "contaminating or polluting", or "contamination or pollution" means contamination or pollution of air, water, real or personal property, animals, or human beings from a location in the state of Colorado, including, without limitation, contamination or pollution from hazardous waste and substances.

(2) "Lender-owner" means any person or entity which has a bona fide security interest in or mortgage or lien on, and which forecloses on or receives an assignment or deed in lieu of foreclosure and becomes the owner of, real or personal property and the foreclosure, deed in lieu, or assignment is not primarily for the purposes of avoiding third-party liability.

(3) "Representative" means any person or entity acting in the capacity of a receiver, conservator, guardian ad litem, personal representative of a deceased person, or trustee or fiduciary of real or personal property; except that the terms trustee and fiduciary shall be limited to entities acting as trustee or fiduciary and which are chartered by the division of banking or division of financial services, the office of the United States comptroller of the currency, or the office of thrift supervision.

(4) "Third parties" means persons or entities other than governmental entities seeking to enforce federal, state, or local environmental statutes, ordinances, regulations, permits, or orders.

(5) "Third-party liability" means liability to third parties for any claims arising out of or resulting from contamination or pollution, including, without limitation, claims for personal injury, consequential damages, lost profits, exemplary damages, or property damages, but does not include liability for the cost of cleaning up contamination or pollution.



§ 13-20-703. Environmental third-party liability - ownership

(1) Except as preempted by federal law, no person or entity shall be deemed to be an owner or operator of real or personal property who, without participating in the management of the subject real or personal property, holds indicia of ownership primarily to protect a security or lienhold interest in the subject real or personal property or in the property in which the subject real or personal property is located.

(2) No lender-owner or representative shall, by virtue of becoming the owner of real or personal property, be liable for any third-party liability arising from contamination or pollution emanating from said property prior to the date that title vests in the lender-owner or representative.

(3) No lender-owner or representative shall, by virtue of becoming the owner of real or personal property, be liable for any third-party liability arising from contamination or pollution emanating from said property during the period of ownership so long as, and to the extent that, it does not knowingly or recklessly cause new contamination or pollution or does not knowingly or recklessly allow others to cause new contamination or pollution if lender-owner has caused an environmental professional to conduct a visual inspection of the property and a record search of the recorded chain of title documents regarding the real property for the prior fifty years to determine the presence and condition of hazardous waste or substances, obvious contamination, or pollution and, if found by the enforcing agency to be in noncompliance with federal or state laws, takes steps to assure compliance with applicable laws. This subsection (3) shall apply to the lender-owner as long as it makes reasonable efforts to resell the property.

(4) This section shall not affect any liability expressly created under federal or state health or environmental statutes, regulations, permits, or orders.






Part 8 - Construction Defect Actions for Property Loss and Damage

§ 13-20-801. Short title

This part 8 shall be known and may be cited as the "Construction Defect Action Reform Act".



§ 13-20-802. Legislative declaration

The general assembly hereby finds, declares, and determines that changes in the law are necessary and appropriate concerning actions claiming damages, indemnity, or contribution in connection with alleged construction defects. It is the intent of the general assembly that this part 8 apply to these types of civil actions while preserving adequate rights and remedies for property owners who bring and maintain such actions.



§ 13-20-802.5. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Action" means a civil action or an arbitration proceeding for damages, indemnity, or contribution brought against a construction professional to assert a claim, counterclaim, cross-claim, or third party claim for damages or loss to, or the loss of use of, real or personal property or personal injury caused by a defect in the design or construction of an improvement to real property.

(2) "Actual damages" means the fair market value of the real property without the alleged construction defect, the replacement cost of the real property, or the reasonable cost to repair the alleged construction defect, whichever is less, together with relocation costs, and, with respect to residential property, other direct economic costs related to loss of use, if any, interest as provided by law, and such costs of suit and reasonable attorney fees as may be awardable pursuant to contract or applicable law. "Actual damages" as to personal injury means those damages recoverable by law, except as limited by the provisions of section 13-20-806 (4).

(3) "Claimant" means a person other than the attorney general or the district attorneys of the several judicial districts of the state who asserts a claim against a construction professional that alleges a defect in the construction of an improvement to real property.

(4) "Construction professional" means an architect, contractor, subcontractor, developer, builder, builder vendor, engineer, or inspector performing or furnishing the design, supervision, inspection, construction, or observation of the construction of any improvement to real property. If the improvement to real property is to a commercial property, the term "construction professional" shall also include any prior owner of the commercial property, other than the claimant, at the time the work was performed. As used in this subsection (4), "commercial property" means property that is zoned to permit commercial, industrial, or office types of use.

(5) "Notice of claim" means a written notice sent by a claimant to the last known address of a construction professional against whom the claimant asserts a construction defect claim that describes the claim in reasonable detail sufficient to determine the general nature of the defect, including a general description of the type and location of the construction that the claimant alleges to be defective and any damages claimed to have been caused by the defect.



§ 13-20-803. List of defects required

(1) In addition to the notice of claim required by section 13-20-803.5, in every action brought against a construction professional, the claimant shall file with the court or arbitrator and serve on the construction professional an initial list of construction defects in accordance with this section.

(2) The initial list of construction defects shall contain a description of the construction that the claimant alleges to be defective. The initial list of construction defects shall be filed with the court and served on the defendant within sixty days after the commencement of the action or within such longer period as the court in its discretion may allow.

(3) The initial list of construction defects may be amended by the claimant to identify additional construction defects as they become known to the claimant. In no event shall the court allow the case to be set for trial before the initial list of construction defects is filed and served.

(4) If a subcontractor or supplier is added as a party to an action under this section, the claimant making the claim against such subcontractor or supplier shall file with the court and serve on the defendant an initial list of construction defects in accordance with this section within sixty days after service of the complaint against the subcontractor or supplier or within such longer period as the court in its discretion may allow. In no event shall the filing of a defect list under this subsection (4) delay the setting of the trial.



§ 13-20-803.5. Notice of claim process

(1) No later than seventy-five days before filing an action against a construction professional, or no later than ninety days before filing the action in the case of a commercial property, a claimant shall send or deliver a written notice of claim to the construction professional by certified mail, return receipt requested, or by personal service.

(2) Following the mailing or delivery of the notice of claim, at the written request of the construction professional, the claimant shall provide the construction professional and its contractors or other agents reasonable access to the claimant's property during normal working hours to inspect the property and the claimed defect. The inspection shall be completed within thirty days of service of the notice of claim.

(3) Within thirty days following the completion of the inspection process conducted pursuant to subsection (2) of this section, or within forty-five days following the completion of the inspection process in the case of a commercial property, a construction professional may send or deliver to the claimant, by certified mail, return receipt requested, or personal service, an offer to settle the claim by payment of a sum certain or by agreeing to remedy the claimed defect described in the notice of claim. A written offer to remedy the construction defect shall include a report of the scope of the inspection, the findings and results of the inspection, a description of the additional construction work necessary to remedy the defect described in the notice of claim and all damage to the improvement to real property caused by the defect, and a timetable for the completion of the remedial construction work.

(4) Unless a claimant accepts an offer made pursuant to subsection (3) of this section in writing within fifteen days of the delivery of the offer, the offer shall be deemed to have been rejected.

(5) A claimant who accepts a construction professional's offer to remedy or settle by payment of a sum certain a construction defect claim shall do so by sending the construction professional a written notice of acceptance no later than fifteen days after receipt of the offer. If an offer to settle is accepted, then the monetary settlement shall be paid in accordance with the offer. If an offer to remedy is accepted by the claimant, the remedial construction work shall be completed in accordance with the timetable set forth in the offer unless the delay is caused by events beyond the reasonable control of the construction professional.

(6) If no offer is made by the construction professional or if the claimant rejects an offer, the claimant may bring an action against the construction professional for the construction defect claim described in the notice of claim, unless the parties have contractually agreed to a mediation procedure, in which case the mediation procedure shall be satisfied prior to bringing an action.

(7) If an offer by a construction professional is made and accepted, and if thereafter the construction professional does not comply with its offer to remedy or settle a claim for a construction defect, the claimant may file an action against the construction professional for claims arising out of the defect or damage described in the notice of claim without further notice.

(8) After the sending of a notice of claim, a claimant and a construction professional may, by written mutual agreement, alter the procedure for the notice of claim process described in this section.

(9) Any action commenced by a claimant who fails to comply with the requirements of this section shall be stayed, which stay shall remain in effect until the claimant has complied with the requirements of this section.

(10) A claimant may amend a notice of claim to include construction defects discovered after the service of the original notice of claim. However, the claimant must otherwise comply with the requirements of this section for the additional claims.

(11) For purposes of this section, actual receipt by any means of a written notice, offer, or response prepared pursuant to this section within the time prescribed for delivery or service of the notice, offer, or response shall be deemed to be sufficient delivery or service.

(12) Except as provided in section 13-20-806, a claimant shall not recover more than actual damages in an action.



§ 13-20-804. Restriction on construction defect negligence claims

(1) No negligence claim seeking damages for a construction defect may be asserted in an action if such claim arises from the failure to construct an improvement to real property in substantial compliance with an applicable building code or industry standard; except that such claim may be asserted if such failure results in one or more of the following:

(a) Actual damage to real or personal property;

(b) Actual loss of the use of real or personal property;

(c) Bodily injury or wrongful death; or

(d) A risk of bodily injury or death to, or a threat to the life, health, or safety of, the occupants of the residential real property.

(2) Nothing in this section shall be construed to prohibit, limit, or impair the following:

(a) The assertion of tort claims other than claims for negligence;

(b) The assertion of contract or warranty claims; or

(c) The assertion of claims that arise from the violation of any statute or ordinance other than claims for violation of a building code.



§ 13-20-805. Tolling of statutes of limitation

If a notice of claim is sent to a construction professional in accordance with section 13-20-803.5 within the time prescribed for the filing of an action under any applicable statute of limitations or repose, then the statute of limitations or repose is tolled until sixty days after the completion of the notice of claim process described in section 13-20-803.5.



§ 13-20-806. Limitation of damages

(1) A construction professional otherwise liable shall not be liable for more than actual damages, unless and only if the claimant otherwise prevails on the claim that a violation of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S., has occurred; and if:

(a) The construction professional's monetary offer, made pursuant to section 13-20-803.5 (3), to settle for a sum certain a construction defect claim described in a notice of claim is less than eighty-five percent of the amount awarded to the claimant as actual damages sustained exclusive of costs, interest, and attorney fees; or

(b) The reasonable cost, as determined by the trier of fact, to complete the construction professional's offer, made pursuant to section 13-20-803.5, to remedy the construction defect described in the notice of claim is less than eighty-five percent of the amount awarded to the claimant as actual damages sustained exclusive of costs, interest, and attorney fees.

(2) If a construction professional does not substantially comply with the terms of an accepted offer to remedy or an accepted offer to settle a claim for a construction defect made pursuant to section 13-20-803.5 or if a construction professional fails to respond to a notice of claim, the construction professional shall be subject to the treble damages provision of section 6-1-113 (2)(a)(III), C.R.S.; except that a construction professional shall be subject to the treble damages provision only if the claimant otherwise prevails on the claim that a violation of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S., has occurred.

(3) Notwithstanding any other provision of law, the aggregate amount of treble damages awarded in an action under section 6-1-113 (2)(a)(III), C.R.S., and attorney fees awarded to a claimant under section 6-1-113 (2)(b), C.R.S., shall not exceed two hundred fifty thousand dollars in any action against a construction professional.

(4) (a) In an action asserting personal injury or bodily injury as a result of a construction defect in which damages for noneconomic loss or injury or derivative noneconomic loss or injury may be awarded, such damages shall not exceed the sum of two hundred fifty thousand dollars. As used in this subsection (4), "noneconomic loss or injury" has the same meaning as set forth in section 13-21-102.5 (2)(b), and "derivative noneconomic loss or injury" has the same meaning as set forth in section 13-21-102.5 (2)(a).

(b) The limitations on noneconomic damages set forth in this subsection (4) shall be adjusted for inflation as of July 1, 2003, and as of July 1 of each year thereafter until and including July 1, 2008. The adjustment made pursuant to this paragraph (b) shall be rounded upward or downward to the nearest ten dollar increment.

(c) As used in paragraph (b) of this subsection (4), "inflation" means the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder, all items, all urban consumers, or its successor index.

(d) The secretary of state shall certify the adjusted limitation on damages within fourteen days after the appropriate information is available, and such adjusted limitation on damages shall be the limitation applicable to all claims for relief that accrue on or after July 1, 2003.

(5) Claims for personal injury or bodily injury as a result of a construction defect shall not be subject to the treble damages provisions of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.

(6) In any case in which the court determines that the issue of a violation of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S., will be submitted to a jury, the court shall not disclose nor allow disclosure to the jury of an offer of settlement or offer to remedy made under section 13-20-803.5 that was not accepted by the claimant.

(7) (a) In order to preserve Colorado residential property owners' legal rights and remedies, in any civil action or arbitration proceeding described in section 13-20-802.5 (1), any express waiver of, or limitation on, the legal rights, remedies, or damages provided by the "Construction Defect Action Reform Act", this part 8, or provided by the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S., as described in this section, or on the ability to enforce such legal rights, remedies, or damages within the time provided by applicable statutes of limitation or repose are void as against public policy.

(b) A waiver, limitation, or release contained in a written settlement of claims, and any recorded notice of such settlement, between a residential property owner and a construction professional after such a claim has accrued shall not be rendered void by this subsection (7).

(c) This subsection (7) applies only to the legal rights, remedies, or damages of claimants asserting claims arising out of residential property and shall not apply to sales or donations of property or services by a bona fide charitable organization that is in compliance with the registration and reporting requirements of article 16 of title 6, C.R.S.

(d) Notwithstanding any provision of this subsection (7) to the contrary, this subsection (7) shall apply only to actions that are governed by the provisions of this part 8, also known as the "Construction Defect Action Reform Act", and shall not be deemed to alter or amend the limitations on damages contained in this part 8, including the limitations on treble damages and attorney fees set forth in this section.

(e) Nothing contained in this section shall be deemed to render void any requirement to participate in mediation prior to filing a suit or arbitration proceeding.



§ 13-20-807. Express warranty - not affected

The provisions of this part 8 are not intended to abrogate or limit the provisions of any express warranty or the obligations of the provider of such warranty. The provisions of this part 8 shall apply to those circumstances where an action is filed asserting one or more claims for relief including a claim for breach of warranty; except that, in any such action, section 13-20-806 (7) shall not apply to breach of express warranty claims except to the extent that provisions of the express warranty purport to waive or limit claims for relief other than the breach of express warranty claim. The provisions of this part 8 shall not be deemed to require a claimant who is the beneficiary of an express warranty to comply with the notice provisions of section 13-20-803.5 to request ordinary warranty service in accordance with the terms of such warranty. A claimant who requires warranty service shall comply with the provisions of such warranty.



§ 13-20-808. Insurance policies issued to construction professionals

(1) (a) The general assembly finds and determines that:

(I) The interpretation of insurance policies issued to construction professionals is of vital importance to the economic and social welfare of the citizens of Colorado and in furthering the purposes of this part 8.

(II) Insurance policies issued to construction professionals have become increasingly complex, often containing multiple, lengthy endorsements and exclusions conflicting with the reasonable expectations of the insured.

(III) The correct interpretation of coverage for damages arising out of construction defects is in the best interest of insurers, construction professionals, and property owners.

(b) The general assembly declares that:

(I) The policy of Colorado favors the interpretation of insurance coverage broadly for the insured.

(II) The long-standing and continuing policy of Colorado favors a broad interpretation of an insurer's duty to defend the insured under liability insurance policies and that this duty is a first-party benefit to and claim on behalf of the insured.

(III) The decision of the Colorado court of appeals in General Security Indemnity Company of Arizona v. Mountain States Mutual Casualty Company, 205 P.3d 529 (Colo. App. 2009) does not properly consider a construction professional's reasonable expectation that an insurer would defend the construction professional against an action or notice of claim contemplated by this part 8.

(IV) For the purposes of guiding pending and future actions interpreting liability insurance policies issued to construction professionals, what has been and continues to be the policy of Colorado is hereby clarified and confirmed in the interpretation of insurance policies that have been and may be issued to construction professionals.

(2) For the purposes of this section:

(a) "Insurance" has the same meaning as set forth in section 10-1-102, C.R.S.

(b) "Insurance policy" means a contract of insurance.

(c) "Insurer" has the same meaning as set forth in section 10-1-102, C.R.S.

(d) "Liability insurance policy" means a contract of insurance that covers occurrences of damage or injury during the policy period and insures a construction professional for liability arising from construction-related work.

(3) In interpreting a liability insurance policy issued to a construction professional, a court shall presume that the work of a construction professional that results in property damage, including damage to the work itself or other work, is an accident unless the property damage is intended and expected by the insured. Nothing in this subsection (3):

(a) Requires coverage for damage to an insured's own work unless otherwise provided in the insurance policy; or

(b) Creates insurance coverage that is not included in the insurance policy.

(4) (a) Upon a finding of ambiguity in an insurance policy, a court may consider a construction professional's objective, reasonable expectations in the interpretation of an insurance policy issued to a construction professional.

(b) In construing an insurance policy to meet a construction professional's objective, reasonable expectations, the court may consider the following:

(I) The object sought to be obtained by the construction professional in the purchase of the insurance policy; and

(II) Whether a construction defect has resulted, directly or indirectly, in bodily injury, property damage, or loss of the use of property.

(c) In construing an insurance policy to meet a construction professional's objective, reasonable expectations, a court may consider and give weight to any writing concerning the insurance policy provision in dispute that is not protected from disclosure by the attorney-client privilege, work-product privilege, or article 72 of title 24, C.R.S., and that is generated, approved, adopted, or relied on by the insurer or its parent or subsidiary company; or an insurance rating or policy drafting organization, such as the insurance services office, inc., or its predecessor or successor organization; except that such writing shall not be used to restrict, limit, exclude, or condition coverage or the insurer's obligation beyond that which is reasonably inferred from the words used in the insurance policy.

(5) If an insurance policy provision that appears to grant or restore coverage conflicts with an insurance policy provision that appears to exclude or limit coverage, the court shall construe the insurance policy to favor coverage if reasonably and objectively possible.

(6) If an insurer disclaims or limits coverage under a liability insurance policy issued to a construction professional, the insurer shall bear the burden of proving by a preponderance of the evidence that:

(a) Any policy's limitation, exclusion, or condition in the insurance policy bars or limits coverage for the insured's legal liability in an action or notice of claim made pursuant to section 13-20-803.5 concerning a construction defect; and

(b) Any exception to the limitation, exclusion, or condition in the insurance policy does not restore coverage under the policy.

(7) (a) An insurer's duty to defend a construction professional or other insured under a liability insurance policy issued to a construction professional shall be triggered by a potentially covered liability described in:

(I) A notice of claim made pursuant to section 13-20-803.5; or

(II) A complaint, cross-claim, counterclaim, or third-party claim filed in an action against the construction professional concerning a construction defect.

(b) (I) An insurer shall defend a construction professional who has received a notice of claim made pursuant to section 13-20-803.5 regardless of whether another insurer may also owe the insured a duty to defend the notice of claim unless authorized by law. In defending the claim, the insurer shall:

(A) Reasonably investigate the claim; and

(B) Reasonably cooperate with the insured in the notice of claims process.

(II) This paragraph (b) does not require the insurer to retain legal counsel for the insured or to pay any sums toward settlement of the notice of claim that are not covered by the insurance policy.

(III) An insurer shall not withdraw its defense of an insured construction professional or commence an action seeking reimbursement from an insured for expended defense cost unless authorized by law and unless the insurer has reserved such right in writing when accepting or assuming the defense obligation.






Part 9 - Class Actions

§ 13-20-901. Class actions - appellate review

(1) A court of appeals may, in its discretion, permit an interlocutory appeal of a district court's order that grants or denies class action certification under court rule so long as application is made to the court of appeals within fourteen days after entry of the district court's order.

(2) An appeal that is allowed under subsection (1) of this section shall not stay proceedings in the district court unless the district court or the court of appeals so orders. If a stay is ordered, all discovery and other proceedings shall be stayed during the pendency of an appeal taken pursuant to this section unless the court ordering the stay finds upon the motion of any party that specific discovery is necessary to preserve evidence or to prevent undue prejudice to such party.






Part 10 - Injuries Occurring Out of State

§ 13-20-1001. Short title

This part 10 shall be known and may be cited as the "Colorado Citizens' Access to Colorado Courts Act".



§ 13-20-1002. Legislative declaration

(1) The general assembly finds and declares:

(a) The courts of this state are overworked and subject to overloaded dockets;

(b) Section 6 of article II of the Colorado constitution guarantees citizens of this state access to the courts of this state; and

(c) Cases filed by nonresidents of Colorado and having no meaningful relationship to this state are clogging the dockets of the courts and causing delays in cases filed by residents of Colorado.

(2) The general assembly finds that the purposes of this part 10 are:

(a) To ensure access of Colorado citizens to the courts of Colorado; and

(b) To avoid burdening the courts of this state with cases involving injuries suffered outside of the state that may be resolved elsewhere.



§ 13-20-1003. Definitions

As used in this part 10, unless the context otherwise requires:

(1) (a) "Alternative forum" means a functioning governmental division with judicial powers that may provide redress for a claim, without regard to whether the redress provided is equivalent to the redress provided under Colorado law, and that may exercise jurisdiction over the parties.

(b) An alternative forum shall still be an alternative forum if the statute of limitations for that forum has expired.

(2) "Discovery" means the procedures described in chapter 4 of the Colorado rules of civil procedure.

(3) "Resident" means a resident of the state of Colorado or a person who intends to return to Colorado despite establishing temporary residency elsewhere or despite a temporary absence from Colorado, without regard to the person's country of citizenship or national origin. "Resident" does not mean a person who adopts a residence in Colorado in whole or in part to avoid the application of this part 10.



§ 13-20-1004. Forum non conveniens

(1) In any action otherwise properly filed in a court of this state, a motion to dismiss without prejudice under the doctrine of forum non conveniens shall be granted if:

(a) The claimant or claimants named in the motion are not residents of the state of Colorado;

(b) An alternative forum exists;

(c) The injury or damage alleged to have been suffered occurred outside of the state of Colorado;

(d) A substantial portion of the witnesses and evidence is outside of the state of Colorado; and

(e) There is a significant possibility that Colorado law will not apply to some or all of the claims.

(2) In any action otherwise properly filed in a court of this state, a motion to dismiss without prejudice under the doctrine of forum non conveniens may be granted if the court finds that the factor specified in paragraph (a) of subsection (1) of this section is present and that at least one or more but fewer than all of the factors specified in paragraphs (b) to (e) of subsection (1) of this section are present, and based upon such factors, the court finds that in the interest of judicial economy or for the convenience of the parties, a party's claim or action should be heard in a forum outside of Colorado.

(3) In determining whether the factors specified in subsection (1) of this section are present, the court may consider evidence outside of the pleadings, but no formal discovery shall be permitted.

(4) (a) The court may set conditions for dismissing a claim or action under this section as the interests of justice may require.

(b) If the statute of limitations in the alternative forum expires while the claim is pending in a court in Colorado, the court shall grant a dismissal under this section only if each defendant waives all defenses that the statute of limitation in the alternative forum has expired.












Damages and Limitations on Actions

Article 21 - Damages

Part 1 - General Provisions

§ 13-21-101. Interest on damages

(1) In all actions brought to recover damages for personal injuries sustained by any person resulting from or occasioned by the tort of any other person, corporation, association, or partnership, whether by negligence or by willful intent of such other person, corporation, association, or partnership and whether such injury has resulted fatally or otherwise, it is lawful for the plaintiff in the complaint to claim interest on the damages alleged from the date said suit is filed; and, on and after July 1, 1979, it is lawful for the plaintiff in the complaint to claim interest on the damages claimed from the date the action accrued. When such interest is so claimed, it is the duty of the court in entering judgment for the plaintiff in such action to add to the amount of damages assessed by the verdict of the jury, or found by the court, interest on such amount calculated at the rate of nine percent per annum on actions filed on or after July 1, 1975, and at the legal rate on actions filed prior to such date, and calculated from the date such suit was filed to the date of satisfying the judgment and to include the same in said judgment as a part thereof. On actions filed on or after July 1, 1979, the calculation shall include compounding of interest annually from the date such suit was filed. On and after January 1, 1983, if a judgment for money in an action brought to recover damages for personal injuries is appealed by the judgment debtor, interest, whether prejudgment or postjudgment, shall be calculated on such sum at the rate set forth in subsections (3) and (4) of this section from the date the action accrued and shall include compounding of interest annually from the date such suit was filed.

(2) (a) If a judgment for money in an action brought to recover damages for personal injuries is appealed by a judgment debtor and the judgment is affirmed, interest, as set out in subsections (3) and (4) of this section, shall be payable from the date the action accrued until satisfaction of the judgment.

(b) If a judgment for money in an action to recover damages for personal injuries is appealed by a judgment debtor and the judgment is modified or reversed with a direction that a judgment for money be entered in the trial court, interest, as set out in subsections (3) and (4) of this section, shall be payable from the date the action accrued until the judgment is satisfied. This interest shall be payable on the amount of the final judgment.

(3) The rate of interest shall be certified on each January 1 by the secretary of state to be two percentage points above the discount rate, which discount rate shall be the rate of interest a commercial bank pays to the federal reserve bank of Kansas City using a government bond or other eligible paper as security, and shall be rounded to the nearest full percent. Such annual rate of interest shall be so established as of December 31, 1982, to become effective January 1, 1983. Thereafter, as of December 31 of each year, the annual rate of interest shall be established in the same manner, to become effective on January 1 of the following year.

(4) The rate at which interest shall accrue during each year shall be the rate which the secretary of state has certified as the annual interest rate under subsection (3) of this section.



§ 13-21-102. Exemplary damages

(1) (a) In all civil actions in which damages are assessed by a jury for a wrong done to the person or to personal or real property, and the injury complained of is attended by circumstances of fraud, malice, or willful and wanton conduct, the jury, in addition to the actual damages sustained by such party, may award him reasonable exemplary damages. The amount of such reasonable exemplary damages shall not exceed an amount which is equal to the amount of the actual damages awarded to the injured party.

(b) As used in this section, "willful and wanton conduct" means conduct purposefully committed which the actor must have realized as dangerous, done heedlessly and recklessly, without regard to consequences, or of the rights and safety of others, particularly the plaintiff.

(1.5) (a) A claim for exemplary damages in an action governed by this section may not be included in any initial claim for relief. A claim for exemplary damages in an action governed by this section may be allowed by amendment to the pleadings only after the exchange of initial disclosures pursuant to rule 26 of the Colorado rules of civil procedure and the plaintiff establishes prima facie proof of a triable issue. After the plaintiff establishes the existence of a triable issue of exemplary damages, the court may, in its discretion, allow additional discovery on the issue of exemplary damages as the court deems appropriate.

(b) The provisions of paragraph (a) of this subsection (1.5) shall not apply to any civil action or arbitration proceeding described in section 13-21-203 (3)(c) or 13-64-302.5 (3).

(2) Notwithstanding the provisions of subsection (1) of this section, the court may reduce or disallow the award of exemplary damages to the extent that:

(a) The deterrent effect of the damages has been accomplished; or

(b) The conduct which resulted in the award has ceased; or

(c) The purpose of such damages has otherwise been served.

(3) Notwithstanding the provisions of subsection (1) of this section, the court may increase any award of exemplary damages, to a sum not to exceed three times the amount of actual damages, if it is shown that:

(a) The defendant has continued the behavior or repeated the action which is the subject of the claim against the defendant in a willful and wanton manner, either against the plaintiff or another person or persons, during the pendency of the case; or

(b) The defendant has acted in a willful and wanton manner during the pendency of the action in a manner which has further aggravated the damages of the plaintiff when the defendant knew or should have known such action would produce aggravation.

(4) Repealed.

(5) Unless otherwise provided by law, exemplary damages shall not be awarded in administrative or arbitration proceedings, even if the award or decision is enforced or approved in an action commenced in a court.

(6) In any civil action in which exemplary damages may be awarded, evidence of the income or net worth of a party shall not be considered in determining the appropriateness or amount of such damages.



§ 13-21-102.5. Limitations on damages for noneconomic loss or injury

(1) The general assembly finds, determines, and declares that awards in civil actions for noneconomic losses or injuries often unduly burden the economic, commercial, and personal welfare of persons in this state; therefore, for the protection of the public peace, health, and welfare, the general assembly enacts this section placing monetary limitations on such damages for noneconomic losses or injuries.

(2) As used in this section:

(a) "Derivative noneconomic loss or injury" means nonpecuniary harm or emotional stress to persons other than the person suffering the direct or primary loss or injury.

(b) "Noneconomic loss or injury" means nonpecuniary harm for which damages are recoverable by the person suffering the direct or primary loss or injury, including pain and suffering, inconvenience, emotional stress, and impairment of the quality of life. "Noneconomic loss or injury" includes a damage recovery for nonpecuniary harm for actions brought under section 13-21-201 or 13-21-202.

(3) (a) In any civil action other than medical malpractice actions in which damages for noneconomic loss or injury may be awarded, the total of such damages shall not exceed the sum of two hundred fifty thousand dollars, unless the court finds justification by clear and convincing evidence therefor. In no case shall the amount of noneconomic loss or injury damages exceed five hundred thousand dollars. The damages for noneconomic loss or injury in a medical malpractice action shall not exceed the limitations on noneconomic loss or injury specified in section 13-64-302.

(b) In any civil action, no damages for derivative noneconomic loss or injury may be awarded unless the court finds justification by clear and convincing evidence therefor. In no case shall the amount of such damages exceed two hundred fifty thousand dollars.

(c) (I) The limitations on damages set forth in paragraphs (a) and (b) of this subsection (3) shall be adjusted for inflation as of January 1, 1998, and January 1, 2008. The adjustments made on January 1, 1998, and January 1, 2008, shall be based on the cumulative annual adjustment for inflation for each year since the effective date of the damages limitations in paragraphs (a) and (b) of this subsection (3). The adjustments made pursuant to this subparagraph (I) shall be rounded upward or downward to the nearest ten-dollar increment.

(II) As used in this paragraph (c), "inflation" means the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder, all items, all urban consumers, or its successor index.

(III) The secretary of state shall certify the adjusted limitation on damages within fourteen days after the appropriate information is available, and:

(A) The adjusted limitation on damages shall be the limitation applicable to all claims for relief that accrue on or after January 1, 1998, and before January 1, 2008; and

(B) The adjusted limitation on damages as of January 1, 2008, shall be the limitation applicable to all claims for relief that accrue on and after January 1, 2008.

(IV) Nothing in this subsection (3) shall change the limitations on damages set forth in section 13-64-302, or the limitation on damages set forth in section 33-44-113, C.R.S.

(4) The limitations specified in subsection (3) of this section shall not be disclosed to a jury in any such action, but shall be imposed by the court before judgment.

(5) Nothing in this section shall be construed to limit the recovery of compensatory damages for physical impairment or disfigurement.

(6) (a) (I) In any claim for breach of contract, damages for noneconomic loss or injury or for derivative noneconomic loss or injury are recoverable only if:

(A) The recovery for such damages is specifically authorized in the contract that is the subject of the claim; or

(B) In any first-party claim brought against an insurer for breach of an insurance contract, the plaintiff demonstrates by clear and convincing evidence that the defendant committed willful and wanton breach of contract.

(II) For purposes of this paragraph (a), "willful and wanton breach of contract" means that:

(A) The defendant intended to breach the contract;

(B) The defendant breached the contract without any reasonable justification; and

(C) The contract clearly indicated that damages for noneconomic loss or injury or for derivative noneconomic damages or loss were within the contemplation or expectation of the parties.

(b) Except for the breach of contract damages that are permitted pursuant to sub-subparagraph (B) of subparagraph (I) of paragraph (a) of this subsection (6), nothing in this subsection (6) shall be construed to prohibit one or more parties from waiving the recovery of damages for noneconomic loss or injury or for derivative noneconomic loss or injury on a breach of contract claim so long as the waiver is explicit and in writing.

(c) The limitations on damages set forth in subsection (3) of this section shall apply in any civil action to the aggregate sum of any noneconomic damages awarded under this section for breach of contract including but not limited to bad faith breach of contract.

(d) In any civil action in which an award of damages for noneconomic loss or injury or for derivative noneconomic loss or injury is made on a breach of contract claim, the court shall state such award in the judgment separately from any other damages award.

(e) Except as otherwise provided in paragraph (c) of this subsection (6), nothing in this subsection (6) shall be construed to govern the recovery of noneconomic damages on a tort claim for bad faith breach of contract.



§ 13-21-103. Damages for selling liquor to drunkard

Every husband, wife, child, parent, guardian, employer, or other person who is injured in person, or property, or means of support by any intoxicated person, or in consequence of the intoxication of any person, has a right of action, in his name, against any person who, by selling or giving away intoxicating liquors to any habitual drunkard, causes the intoxication, in whole or in part, of such habitual drunkard; and all damages recovered by a minor under this section shall be paid either to the minor or to his parent, guardian, or next friend, as the court directs. The unlawful sale or giving away of intoxicating liquors works a forfeiture of all rights of the lessee or tenant under any lease or contract of rent upon the premises. No liability shall accrue against any such person as provided unless the husband, wife, child, parent, guardian, or employer first, by written or printed notice, has notified such person, or his agents or employees, not to sell or give away any intoxicating liquors to any habitual drunkard.



§ 13-21-104. Damages for using animal left for keeping

If any person keeping a public ranch or stable uses or allows to be used, without the consent of the owner, any horse, ox, mule, or ass that may have been left with him to be ranched or fed, he shall forfeit to the owner all ranch or stable fees that may be due upon such animal used and the additional sum of five dollars for each day such animal has been used, to be collected in the same manner as other debts.



§ 13-21-105. Damages from fire set in woods or prairie - treble damages during drought conditions

(1) If any person sets fire to any woods or prairie so as to damage any other person, such person shall make satisfaction for the damage to the party injured, to be recovered in an action before any court of competent jurisdiction.

(2) (a) If a state of emergency or disaster due to drought has been declared by the governor at the time a person knowingly sets fire to any woods or prairie as described in subsection (1) of this section, such person may be held liable for treble damages to any injured party.

(b) (I) The provisions of paragraph (a) of this subsection (2) shall not apply to any open burning conducted in the course of agricultural operations or to any state, municipal, or county fire management operations.

(II) Paragraph (a) of this subsection (2) does not apply to any other person seeking to conduct other prescribed or controlled fires such as grassland, forest, or habitat management activities, if such person has first obtained written authority from the director of the division of fire prevention and control in the department of public safety.



§ 13-21-105.5. Infant crib safety act - legislative declaration - definitions - safety standards - exemptions - action for damages

(1) This section shall be known and may be cited as the "Infant Used Crib Safety Act of 1998".

(2) The general assembly hereby finds that parents' use of used infant cribs occasionally results in crib accidents that may lead to infants' injuries or deaths, and therefore such used cribs pose a serious threat to the public health, safety, and welfare. The general assembly further finds that the majority of parents use secondhand, hand-me-down, or heirloom cribs for their infants and therefore it is especially important to raise public awareness of the dangers of used cribs in order to prevent the injuries or deaths that may result from their use. The general assembly finds that the design and construction of infant cribs must ensure that they are safe for an infant's use, thereby providing the infant's parent or other caregiver some degree of confidence in using the crib. The general assembly therefore concludes that discouraging the sale, lease, or subletting of unsafe used cribs will significantly reduce the number of injuries and deaths caused by used infant cribs.

(3) As used in this section, unless the context otherwise requires:

(a) "Commercial dealer" means any person or entity who:

(I) Regularly deals in used full-size or nonfull-size cribs; or

(II) Regularly sells, leases, sublets, or otherwise places in the stream of commerce used full-size or nonfull-size cribs; or

(III) Purchases one or more used full-size or nonfull-size cribs for the purpose of resale.

(b) "Crib" means a bed or containment designed to accommodate an infant.

(c) "Full-size crib" means a full-size crib as defined in 16 CFR sec. 1508.1 (a), regarding the requirements for full-size cribs.

(d) "Infant" means any person less than thirty-five inches tall and less than three years of age.

(e) "Nonfull-size crib" means a nonfull-size crib as defined in 16 CFR sec. 1509.2 (b), regarding the requirements for nonfull-size cribs.

(f) "Used" means previously owned by a consumer.

(4) No commercial dealer may sell, contract to sell or resell, lease, sublet, or otherwise place in the stream of commerce a used full-size or nonfull-size crib that is unsafe at the time of sale or lease, as provided in subsection (6) of this section.

(5) (a) The consumer protection division of the Colorado department of public health and environment shall make available to the public a copy of the federal standards and a copy of the voluntary standards of the American society for testing materials as specified in paragraph (b) of this subsection (5). One copy shall also be provided to the state publications depository and distribution center. The state librarian shall retain a copy of the material and shall make a copy available for interlibrary loans.

(b) The provisions of this subsection (5) apply to the following materials:

(I) 16 CFR sec. 1508 et seq., and any subsequent amendments or additions to said sections;

(II) 16 CFR sec. 1509 et seq., and any subsequent amendments or additions to said sections;

(III) 16 CFR sec. 1303 et seq., and any subsequent amendments or additions to said sections; and

(IV) The voluntary standards of the American society for testing materials or any successor organization.

(6) Any used crib that has any of the following dangerous features or characteristics at the time of sale or lease shall be presumed to be unsafe pursuant to this section:

(a) Corner posts that extend more than one-sixteenth of an inch;

(b) Spaces between side slats that are wider than two and three-eighths inches;

(c) Mattress supports that may be easily dislodged from any point of the crib. A mattress segment may be easily dislodged if it cannot withstand at least a twenty-five pound upward force from underneath the crib.

(d) Cutout designs on the end panels of the crib;

(e) Rail height dimensions that do not conform to the following:

(I) The height of the rail and end panel as measured from the top of the rail or panel in its lowest position to the top of the mattress support in its highest position is at least twenty-two and eight tenths centimeters or nine inches;

(II) The height of the rail and end panel as measured from the top of the rail or panel in its highest position to the top of the mattress support in its lowest position is at least sixty-six centimeters or twenty-six inches;

(f) Any screws, bolts, or hardware that are loose and not secured;

(g) Sharp edges, points, or rough surfaces or any wood surfaces that are not smooth and free from splinters, splits, or cracks;

(h) Nonfull-size cribs with tears in mesh or fabric sides.

(7) A crib is exempt from the provisions of this section if:

(a) It is not intended for use by an infant; and

(b) At the time of selling, reselling, leasing, or subletting the crib or otherwise placing the crib in the stream of commerce, the commercial dealer attaches a written notice to the crib declaring that it is not intended to be used for an infant and is unsafe for use by an infant.

(8) (a) A person who is a parent or guardian of an infant and who purchases a used crib on or after July 1, 1998, that, at the time of sale or lease, is presumed to be unsafe as provided in subsection (6) of this section may bring an action, on the parent's or guardian's own behalf and on behalf of the infant, against the commercial dealer from whom the parent or guardian purchased the used crib. In such action, the parent or guardian may seek to enjoin the commercial dealer from selling, contracting to sell, contracting to resell, leasing, or subletting any used full-size or nonfull-size crib that, at the time of sale or lease, is presumed to be unsafe as provided in subsection (6) of this section.

(b) In addition to an injunction, the parent or guardian may seek return of the purchase price of the crib, reasonable attorney fees and costs, and, if the infant has sustained injury or death as a result of using the crib, such additional damages as are provided by law.



§ 13-21-106. Broadcasting defamatory statements

The owner, licensee, or operator of a visual or sound radio broadcasting station or network of stations and the agent or employees of any such owner, licensee, or operator shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast by one other than such owner, licensee, or operator, or agent or employee thereof, if, in any action brought to recover such damages, such owner, licensee, or operator, or agent or employee thereof, alleges and proves that he exercised due care to prevent the publication or utterance of such statement in such broadcast; except that, in no event shall any owner, licensee, or operator, or the agents or employees thereof, be held liable for any damages for any defamatory statement uttered over the facilities of such station or network of stations by any candidate for public office or by any other person speaking for, or on behalf of, any candidate for public office where, by any federal law, rule, or regulation censorship of such political statements in advance of such utterance or publication is prohibited.



§ 13-21-106.5. Civil damages for destruction or bodily injury caused by a bias-motivated crime

(1) The victim, or a member of the victim's immediate family, is entitled to recover damages from any person, organization, or association that commits or incites others to commit the offense of a bias-motivated crime as described in section 18-9-121 (2), C.R.S. Such person, organization, or association shall be civilly liable to the victim or a member of the victim's immediate family for the actual damages, costs, and expenses incurred in connection with said action. For purposes of this section, "immediate family" includes the victim's spouse and the victim's parent, sibling, or child who is living with the victim.

(2) A conviction for a criminal bias-motivated crime pursuant to section 18-9-121, C.R.S., shall not be a condition precedent to maintaining a civil action pursuant to the provisions of this section.

(3) In any civil action brought pursuant to this section in which damages are assessed by a jury, upon proof of the knowledge and intent described in section 18-9-121 (2), C.R.S., in addition to the actual damages, the jury may award punitive damages. Said punitive damages shall not be subject to the limitations in section 13-21-102 or section 13-21-102.5.



§ 13-21-106.7. Civil damages for preventing passage to and from a health care facility and engaging in prohibited activity near facility

(1) A person is entitled to recover damages and to obtain injunctive relief from any person who commits or incites others to commit the offense of preventing passage to or from a health care facility or engaging in prohibited activity near a health care facility, as defined in section 18-9-122 (2), C.R.S.

(2) A conviction for criminal obstruction of passage to or from a health care facility pursuant to section 18-9-122, C.R.S., shall not be a condition precedent to maintaining a civil action pursuant to the provisions of this section.



§ 13-21-107. Damages for destruction or bodily injury caused by minors

(1) The state or any county, city, town, school district, or other political subdivision of the state, or any person, partnership, corporation, association, or religious organization, whether incorporated or unincorporated, is entitled to recover damages in an amount not to exceed three thousand five hundred dollars in a court of competent jurisdiction from the parents of each minor under the age of eighteen years, living with such parents, who maliciously or willfully damages or destroys property, real, personal, or mixed, belonging to the state, or to any such county, city, town, or other political subdivision of the state, or to any such person, partnership, corporation, association, or religious organization or who maliciously or willfully damages or destroys any such property belonging to or used by such school district. The recovery shall be the actual damages in an amount not to exceed three thousand five hundred dollars, in addition to court costs and reasonable attorney fees.

(2) Any person is entitled to recover damages in an amount not to exceed three thousand five hundred dollars in a court of competent jurisdiction from the parents of each minor under the age of eighteen years, living with such parents, who knowingly causes bodily injury to that person, including bodily injury occurring on property belonging to or used by a school district. The recovery shall be the actual damages in an amount not to exceed three thousand five hundred dollars, in addition to court costs and reasonable attorney fees.



§ 13-21-107.5. Civil damages for loss caused by theft

(1) As used in this section, unless the context otherwise requires:

(a) "Emancipated minor" means an individual under the age of eighteen years whose parents or guardian have surrendered parental responsibilities or custody, the right to the care, and earnings of such individual and are no longer under a duty to support or maintain such individual.

(b) "Mercantile establishment" means any place where merchandise is displayed, held, or offered for sale either at retail or at wholesale.

(c) "Merchandise" means all things movable and capable of manual delivery and offered for sale either at retail or wholesale.

(2) An adult or an emancipated minor who takes possession of any merchandise from any mercantile establishment without the consent of the owner, without paying the purchase price, and with the intention of converting such merchandise to his own use or who alters the price indicia of any merchandise shall be civilly liable to the owner for actual damages plus a penalty payable to the owner of not less than one hundred dollars nor more than two hundred fifty dollars.

(3) The parents or guardian having custody of or parental responsibilities with respect to an unemancipated minor who takes possession of any merchandise from any mercantile establishment without the consent of the owner, without paying the purchase price, and with the intention of converting such merchandise to his own use or who alters the price indicia of any merchandise shall be civilly liable to the owner for actual damages plus a penalty payable to the owner of not less than one hundred dollars nor more than two hundred fifty dollars.

(4) Notwithstanding the provisions of subsections (2) and (3) of this section, any person who, without the consent of the owner, takes possession of a shopping cart from any mercantile establishment with the intent to convert such shopping cart to his own use or the use of another shall be civilly liable to the owner for actual damages plus a penalty payable to the owner of one hundred dollars.

(5) A conviction for theft pursuant to part 4 of article 4 of title 18, C.R.S., shall not be a condition precedent to maintaining a civil action pursuant to the provisions of this section.

(6) Civil liability pursuant to the provisions of this section shall not be subject to the limitations on liability in section 13-21-107 or any other law that limits the liability of parents of an unemancipated minor for damages caused by such unemancipated minor.



§ 13-21-108. Persons rendering emergency assistance exempt from civil liability

(1) Any person licensed as a physician and surgeon under the laws of the state of Colorado, or any other person, who in good faith renders emergency care or emergency assistance to a person not presently his patient without compensation at the place of an emergency or accident, including a health care institution as defined in section 13-64-202 (3), shall not be liable for any civil damages for acts or omissions made in good faith as a result of the rendering of such emergency care or emergency assistance during the emergency, unless the acts or omissions were grossly negligent or willful and wanton. This section shall not apply to any person who renders such emergency care or emergency assistance to a patient he is otherwise obligated to cover.

(2) Any person while acting as a volunteer member of a rescue unit, as defined in section 25-3.5-103 (11), C.R.S., notwithstanding the fact that such organization may recover actual costs incurred in the rendering of emergency care or assistance to a person, who in good faith renders emergency care or assistance without compensation at the place of an emergency or accident shall not be liable for any civil damages for acts or omissions in good faith.

(3) Any person, including a licensed physician, surgeon, or other medical personnel, while acting as a volunteer member of a ski patrol or ski area rescue unit, notwithstanding the fact that such person may receive free skiing privileges or other benefits as a result of his volunteer status, who in good faith renders emergency care or assistance without other compensation at the place of an emergency or accident shall not be liable for any civil damages for acts or omissions in good faith.

(4) (a) Notwithstanding the fact that the person may be reimbursed for the person's costs or that the nonprofit organization may receive a grant or other funding, any person who, while acting as a volunteer for any nonprofit organization operating a telephone hotline, answers questions of or provides counseling to members of the public in crisis situations shall not be liable for any civil damages for acts or omissions made in good faith as a result of discussions or counseling provided on the hotline.

(b) As used in this subsection (4), unless the context otherwise requires, "hotline" means a telephone line staffed by individuals who provide immediate assistance to callers in emergency or crisis situations.

(5) An employer shall not be liable for any civil damages for acts or omissions made by an employee while rendering emergency care or emergency assistance if the employee:

(a) Renders the emergency care or emergency assistance in the course of his or her employment for the employer; and

(b) Is personally exempt from liability for civil damages for the acts or omissions under subsection (1) of this section.



§ 13-21-108.1. Persons rendering emergency assistance through the use of automated external defibrillators - limited immunity

(1) The general assembly hereby declares that it is the intent of the general assembly to encourage the use of automated external defibrillators for the purpose of saving the lives of people in cardiac arrest.

(2) As used in this section, unless the context otherwise requires:

(a) "AED" or "defibrillator" means an automated external defibrillator that:

(I) Has received approval of its premarket notification filed pursuant to 21 U.S.C. sec. 360 (k), from the federal food and drug administration;

(II) Is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia, and is capable of determining, without intervention by an operator, whether defibrillation should be performed; and

(III) Upon determining that defibrillation should be performed, automatically charges and requests delivery of an electrical impulse to an individual's heart.

(b) "Licensed physician" means a physician licensed to practice medicine in this state.

(3) (a) In order to ensure public health and safety, a person or entity who acquires an AED shall ensure that:

(I) Expected AED users receive training in cardiopulmonary resuscitation (CPR) and AED use through a course that meets nationally recognized standards and is approved by the department of public health and environment;

(II) The defibrillator is maintained and tested according to the manufacturer's operational guidelines and that written records are maintained of this maintenance and testing;

(III) (Deleted by amendment, L. 2009, (SB 09-010), ch. 52, p. 186, § 1, effective March 25, 2009.)

(IV) Written plans are in place concerning the placement of AEDs, training of personnel, pre-planned coordination with the emergency medical services system, medical oversight, AED maintenance, identification of personnel authorized to use AEDs, and reporting of AED utilization, which written plans have been reviewed and approved by a licensed physician; and

(V) Any person who renders emergency care or treatment to a person in cardiac arrest by using an AED activates the emergency medical services system as soon as possible.

(b) Any person or entity that acquires an AED shall notify an agent of the applicable emergency communications or vehicle dispatch center of the existence, location, and type of AED.

(4) (a) Any person or entity whose primary duties do not include the provision of health care and who, in good faith and without compensation, renders emergency care or treatment by the use of an AED shall not be liable for any civil damages for acts or omissions made in good faith as a result of such care or treatment or as a result of any act or failure to act in providing or arranging further medical treatment, unless the acts or omissions were grossly negligent or willful and wanton.

(b) The limited immunity provided in paragraph (a) of this subsection (4) extends to:

(I) The licensed physician who reviewed and approved the written plans described in subparagraph (IV) of paragraph (a) of subsection (3) of this section;

(II) The person or entity who provides the CPR and AED site placement;

(III) Any person or entity that provides teaching or training programs for CPR to the site at which the AED is placed, which programs include training in the use of an AED; and

(IV) The person or entity responsible for the site where the AED is located.

(c) The limited immunity provided in this subsection (4) applies regardless of whether the requirements of subsection (3) of this section are met; except that the person or entity responsible for the site where the AED is located shall receive the limited immunity only if the requirements of subparagraph (II) of paragraph (a) of subsection (3) of this section are met.

(5) The requirements of subsection (3) of this section shall not apply to any individual using an AED during a medical emergency if that individual is acting as a good samaritan under section 13-21-108.



§ 13-21-108.2. Persons rendering emergency assistance - competitive sports - exemption from civil liability

(1) (a) Except as provided in subsection (2) of this section, a person licensed as a physician, osteopath, chiropractor, nurse, physical therapist, podiatrist, dentist, or optometrist or certified as an emergency medical service provider under part 2 of article 3.5 of title 25, C.R.S., who, in good faith and without compensation, renders emergency care or emergency assistance, including sideline or on-field care as a team health care provider, to an individual requiring emergency care or emergency assistance as a result of having engaged in a competitive sport is not liable for civil damages as a result of acts or omissions by the physician, osteopath, chiropractor, nurse, physical therapist, podiatrist, dentist, or optometrist or person certified as an emergency medical service provider under part 2 of article 3.5 of title 25, C.R.S.

(b) The provisions of this subsection (1) apply to the rendering of emergency care or emergency assistance to a minor even if the physician, osteopath, chiropractor, nurse, physical therapist, podiatrist, dentist, or optometrist or the person certified as an emergency service provider under part 2 of article 3.5 of title 25, C.R.S., does not obtain permission from the parent or legal guardian of the minor before rendering the care or assistance; except that, if a parent or guardian refuses the rendering of emergency care, this subsection (1) does not apply.

(2) The exemption from civil liability described in subsection (1) of this section does not apply to:

(a) Acts or omissions that constitute gross negligence or willful and wanton conduct; or

(b) Acts or omissions that are outside the scope of the license held by the physician, osteopath, chiropractor, nurse, physical therapist, podiatrist, dentist, or optometrist or outside the scope of the certificate held by a person who is certified as an emergency medical service provider under part 2 of article 3.5 of title 25, C.R.S.

(3) As used in this section, "competitive sport" means a sport conducted as part of a program sponsored by a public or private school that provides instruction in any grade from kindergarten through twelfth grade or sponsored by a public or private college or university or by any league, club, or organization that promotes sporting events.

(4) The general assembly declares that the intent of this section is to clarify and not to expand or limit the scope of section 13-21-108.



§ 13-21-108.3. Architects, building code officials, professional engineers, and professional land surveyors rendering assistance during emergency or disaster - qualified immunity from civil liability

(1) An architect licensed pursuant to part 3 of article 25 of title 12, C.R.S., a building code official, a professional engineer licensed pursuant to part 1 of article 25 of title 12, C.R.S., or a professional land surveyor licensed pursuant to part 2 of article 25 of title 12, C.R.S., who voluntarily and without compensation provides architectural, damage assessment, engineering, or surveying services, respectively, at the scene of an emergency shall not be liable for any personal injury, wrongful death, property damage, or other loss caused by an act or omission of the architect, building code official, engineer, or surveyor in performing such services.

(2) As used in this section, unless the context otherwise requires:

(a) "Building code official" means an individual maintaining a building inspector, building code official, or certified building official certification in good standing by the international code council or similar association of building code officials.

(b) "Emergency" means a disaster emergency declared by executive order or proclamation of the governor pursuant to section 24-33.5-704 (4), C.R.S.

(3) The immunity provided in subsection (1) of this section applies only to an architectural, damage assessment, or engineering service that:

(a) Concerns an identified building, structure, or other architectural or engineering system, whether publicly or privately owned;

(b) Relates to the structural integrity of the building, structure, or system or to a nonstructural element thereof affecting life safety; and

(c) Is rendered during the time in which a state of disaster emergency exists, as provided in section 24-33.5-704 (4), C.R.S.

(4) Nothing in this section shall provide immunity for gross negligence or willful misconduct.

(5) Nothing in this section shall be construed to abrogate any provision of the "Colorado Governmental Immunity Act", provided in article 10 of title 24, C.R.S.



§ 13-21-108.4. Persons rendering emergency assistance from a locked vehicle - exempt from criminal and civil liability - definitions

(1) For purposes of this section, unless the context otherwise requires:

(a) "Animal" means a dog or cat. The term "animal" does not include livestock, as defined in subsection (1)(c) of this section.

(b) "At-risk person" means an at-risk adult, an at-risk adult with IDD, an at-risk elder, or an at-risk juvenile, as those terms are defined in section 18-6.5-102.

(c) "Livestock" means cattle, horses, mules, burros, sheep, poultry, swine, llamas, and goats.

(2) A person is immune from civil and criminal liability for property damage resulting from his or her forcible entry into a locked vehicle if:

(a) The vehicle is not a law enforcement vehicle; and

(b) An at-risk person or animal is present in the vehicle and the person rendering assistance has a reasonable belief that the at-risk person or animal is in imminent danger of death or suffering serious bodily injury; and

(c) The person determines that the vehicle is locked and that forcible entry is necessary; and

(d) The person makes a reasonable effort to locate the owner or operator of the vehicle and documents the color, make, model, license plate number, and location of the vehicle; and

(e) The person contacts a local law enforcement agency, the fire department, animal control, or a 911 operator prior to forcibly entering the vehicle, and the person does not interfere with, hinder, or fail to obey a lawful order of any person duly empowered with police authority or other first responder duties who is discharging or apparently discharging his or her duties; and

(f) The person uses no more force than he or she believes is reasonably necessary; and

(g) (I) The person rendering assistance remains with the at-risk person or animal, reasonably close to the vehicle, until a law enforcement officer, emergency medical service provider, animal control officer, or other first responder arrives at the scene.

(II) If it is necessary for the person rendering assistance to leave the scene before the owner or operator of the vehicle returns to the scene, or before a law enforcement officer, emergency medical service provider, animal control officer, or other first responder arrives at the scene, and regardless of whether or not the person rendering assistance took the at-risk person or animal to a hospital, an appropriate law enforcement, animal control, or veterinary facility, prior to leaving the scene the person rendering assistance shall:

(A) Place a notice on the windshield of the vehicle that includes his or her name and contact information and the name and contact information of the location, if any, to which the person rendering assistance took the at-risk person or animal when he or she left the scene; and

(B) Contact law enforcement, animal control, or other first responder to advise them of his or her name and contact information, that he or she is leaving the scene, and the name and contact information of the location, if any, to which the person rendering assistance is taking the at-risk person or animal.



§ 13-21-108.5. Persons rendering assistance relating to discharges of hazardous materials - legislative declaration - exemption from civil liability

(1) The general assembly hereby finds and declares that knowledgeable individuals and organizations should be encouraged to lend expert assistance in the event of accidental or threatened discharges of hazardous materials. The purpose of this section is to so encourage such individuals and organizations to lend assistance by providing them with limited immunity from civil liability.

(2) As used in this section:

(a) "Discharge" includes any spill, leakage, seepage, or other release.

(b) "Hazardous material" includes any material or substance which is designated or defined as hazardous by state or federal law or regulation.

(c) "Person" means individual, government or governmental subdivision or agency, corporation, partnership, or association or any other legal entity.

(3) (a) Notwithstanding any provision of law to the contrary, any person who provides assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous material, or in preventing, cleaning up, or disposing of or in attempting to prevent, clean up, or dispose of any such discharge, shall not be subject to civil liability for such assistance or advice, except as provided in subsection (4) of this section.

(b) Notwithstanding any provision of law to the contrary, any person who provides assistance upon request of any police agency, fire department, rescue or emergency squad, or governmental agency in the event of an accident or other emergency involving the use, handling, transportation, transmission, or storage of hazardous material, when the reasonably apparent circumstances require prompt decisions and actions, shall not be liable for any civil damages resulting from any act of commission or omission on his part in the course of his rendering such assistance, except as provided in subsection (4) of this section.

(4) The exemption from civil liability provided for in this section shall not apply to:

(a) Any person whose act or omission caused in whole or in part such discharge and who would otherwise be liable therefor;

(b) Any person other than the employee of a governmental subdivision or agency who receives compensation other than reimbursement for out-of-pocket expenses for his assistance or advice;

(c) Any person's gross negligence or reckless, wanton, or intentional misconduct.

(5) Nothing in this section shall be construed to abrogate or limit the sovereign immunity granted to public entities pursuant to article 10 of title 24, C.R.S., the "Colorado Governmental Immunity Act".



§ 13-21-108.7. Persons rendering emergency assistance through the administration of an opiate antagonist - limited immunity - legislative declaration - definitions

(1) Legislative declaration. The general assembly hereby encourages the administration of opiate antagonists for the purpose of saving the lives of people who suffer opiate-related drug overdose events. A person who administers an opiate antagonist to another person is urged to call for emergency medical services immediately.

(2) Definitions. As used in this section, unless the context otherwise requires:

(a) "Health care facility" means a hospital, a hospice inpatient residence, a nursing facility, a dialysis treatment facility, an assisted living residence, an entity that provides home- and community-based services, a hospice or home health care agency, or another facility that provides or contracts to provide health care services, which facility is licensed, certified, or otherwise authorized or permitted by law to provide medical treatment.

(b) (I) "Health care provider" means:

(A) A licensed physician, advanced practice nurse who has prescriptive authority pursuant to section 12-38-111.6, C.R.S., physician assistant, or pharmacist; or

(B) A health maintenance organization licensed and conducting business in this state.

(II) "Health care provider" does not include a podiatrist, optometrist, dentist, or veterinarian.

(c) "Opiate" has the same meaning as set forth in section 18-18-102 (21), C.R.S.

(d) "Opiate antagonist" means naloxone hydrochloride or any similarly acting drug that is not a controlled substance and that is approved by the federal food and drug administration for the treatment of a drug overdose.

(e) "Opiate-related drug overdose event" means an acute condition, including a decreased level of consciousness or respiratory depression, that:

(I) Results from the consumption or use of a controlled substance or another substance with which a controlled substance was combined;

(II) A layperson would reasonably believe to be an opiate-related drug overdose event; and

(III) Requires medical assistance.

(3) General immunity. A person, other than a health care provider or a health care facility, who acts in good faith to furnish or administer an opiate antagonist to an individual the person believes to be suffering an opiate-related drug overdose event or to an individual who is in a position to assist the individual at risk of experiencing an opiate-related overdose event is not liable for any civil damages for acts or omissions made as a result of the act. This subsection (3) also applies to a first responder or an employee or volunteer of a harm reduction organization acting in accordance with section 12-42.5-120 (3)(d), C.R.S.

(4) Licensed prescribers and dispensers. (a) An individual who is licensed by the state under title 12, C.R.S., and is permitted by section 12-36-117.7, 12-38-125.5, or 12-42.5-120 (3), C.R.S., or by other applicable law to prescribe or dispense an opiate antagonist is not liable for any civil damages resulting from:

(I) Prescribing or dispensing an opiate antagonist in accordance with the applicable law; or

(II) Any outcomes resulting from the eventual administration of the opiate antagonist by a layperson.

(b) Repealed.

(5) The provisions of this section shall not be interpreted to establish any duty or standard of care in the prescribing, dispensing, or administration of an opiate antagonist.



§ 13-21-109. Recovery of damages for checks, drafts, or orders not paid upon presentment

(1) Any person who obtains money, merchandise, property, or other thing of value, or who makes any payment of any obligation other than an obligation on a consumer credit transaction as defined in section 5-1-301 by means of making any check, draft, or order for the payment of money upon any bank, depository, person, firm, or corporation that is not paid upon its presentment, is liable to the holder of the check, draft, or order or any assignee for collection for one of the following amounts, at the option of the holder or assignee:

(a) The face amount of the check, draft, or order plus actual damages determined in accordance with the provisions of the "Uniform Commercial Code", title 4, C.R.S.; or

(b) An amount equal to the face amount of the check, draft, or order and:

(I) The amount of any reasonable posted or contractual charge not exceeding twenty dollars; and

(II) If the check, draft, or order has been assigned for collection to a person licensed as a collection agency pursuant to article 16 of title 5 as costs of collection, twenty percent of the face amount of the check, draft, or order but not less than twenty dollars; or

(c) An amount as provided in subsection (2) of this section.

(2) (a) If notice of nonpayment on presentment of the check, draft, or order has been given in accordance with subsections (3) and (4) of this section and the total amount due as set forth in the notice has not been paid within fifteen days after such notice is given, instead of the amounts set forth in paragraph (a) or (b) of subsection (1) of this section, the person shall be liable to the holder or any assignee for collection for three times the face amount of the check but not less than one hundred dollars and, with regard to a paycheck, actual damages caused by the nonpayment, including associated late fees.

(b) The person, also referred to in this section as the "maker", shall not be liable in accordance with the provisions of paragraph (a) of this subsection (2) if he establishes any one of the following:

(I) That the account contained sufficient funds or credit to cover the check, draft, or order at the time the check, draft, or order was made, plus all other checks, drafts, and orders on the account then outstanding and unpaid;

(II) That the check, draft, or order was not paid because a paycheck, deposited in the account in an amount sufficient to cover the check, draft, or order, was not paid upon presentment;

(III) That funds sufficient to cover the check, draft, or order were garnished, attached, or set off and the maker had no notice of such garnishment, attachment, or setoff at the time the check, draft, or order was made;

(IV) That the maker of the check, draft, or order was not competent or of full age to enter into a legal contractual obligation at the time the check, draft, or order was made;

(V) That the making of the check, draft, or order was induced by fraud or duress;

(VI) That the transaction which gave rise to the obligation for which the check, draft, or order was given lacked consideration or was illegal.

(3) Notice that a check, draft, or order has not been paid upon presentment shall be in writing and given in person and receipted for, or by personal service, or by depositing the notice by certified mail, return receipt requested and postage prepaid, or by regular mail supported by an affidavit of mailing sworn and retained by the sender, in the United States mail and addressed to the recipient's most recent address known to the sender. If the notice is mailed and not returned as undeliverable by the United States postal service, notice shall be conclusively presumed to have been given on the date of mailing. For the purpose of this subsection (3), "undeliverable" does not include unclaimed or refused.

(4) The notice given pursuant to subsection (3) of this section shall include the following information regarding the unpaid check, draft, or order:

(a) The date the check, draft, or order was issued;

(b) The name of the bank, depository, person, firm, or corporation on which it was drawn;

(c) The name of the payee;

(d) The face amount;

(e) A statement of the total amount due, which shall be itemized and shall not exceed the amount permitted under paragraph (a) or (b) of subsection (1) of this section;

(f) A statement that the maker has fifteen days from the date notice was given to make payment in full of the total amount due; and

(g) A statement that, if the total amount due is not paid within fifteen days after the date notice was given, the maker may be liable in a civil action for three times the face amount of the check but not less than one hundred dollars and that, in such civil action, the court may award court costs and reasonable attorney fees to the prevailing party.

(5) No holder or assignee for collection shall assert that any maker has liability for any amount set forth under subsection (2) of this section unless such liability has been determined by entry of a final judgment by a court of competent jurisdiction.

(6) In any civil action brought under this section, the prevailing party may recover court costs and reasonable attorney fees. In addition, in an action brought under paragraph (b) of subsection (1) of this section, if the holder or assignee for collection prevails, actual costs of collection may be recovered by the holder or assignee for collection if such actual costs of collection are greater than the costs of collection provided under such paragraph (b).

(7) Nothing in this section shall be deemed to apply to any check, draft, or order on which payment has been stopped by the maker by reason of a dispute relating to the money, merchandise, property, or other thing of value obtained by the maker.

(8) Nothing in this section applies to any criminal case or affects eligibility or terms of probation.

(9) Any limitation on a cause of action under this section, except a cause of action under subsection (2) of this section, shall be governed by the provisions of section 13-80-103.5. Any limitation on a cause of action under subsection (2) of this section shall be governed by the provisions of section 13-80-102.



§ 13-21-109.5. Recovery of damages for fraudulent use of social security numbers

(1) No person shall buy or otherwise obtain or sell, offer for sale, take or give in exchange, pledge or give in pledge, or use any individual's social security account number, or any derivative of such number, for the purpose of committing fraud or fraudulently using or assuming said individual's identity.

(2) Any individual aggrieved by the act of any person in violation of subsection (1) of this section may bring a civil action in a court of competent jurisdiction to recover:

(a) Such preliminary and equitable relief as the court determines to be appropriate; and

(b) The greater of:

(I) Actual damages; or

(II) Liquidated damages of up to ten thousand dollars.

(3) In addition to any damages and other relief awarded pursuant to subsection (2) of this section, if the aggrieved individual prevails, the court may assess against the defendant reasonable attorney fees and any other litigation costs and expenses, including expert fees, reasonably incurred by the aggrieved individual.

(4) Any action brought pursuant to this section shall be in addition to, and not in lieu of, any criminal prosecution that may be brought under any state or federal law.



§ 13-21-110. Medical committee - privileged communication - limitation on liability

(1) Any information, data, reports, or records made available to a utilization review committee of a hospital or other health care facility, as required by state or federal law, is confidential and shall be used by such committee and the members thereof only in the exercise of the proper functions of the committee. It shall not be a violation of a privileged communication for any physician, dentist, podiatrist, hospital, or other health care facility or person to furnish information, data, reports, or records to any such utilization review committee concerning any patient examined or treated by the same or confined in such hospital or facility, which information, data, reports, or records relate to the proper functions of the utilization review committee. No member of such a committee shall be liable for damages to or for any such patient by reason of recommendations made by the committee in the exercise of the proper function of the committee, except for willful or reckless disregard of the patient's safety.

(2) As used in this section, "utilization review committee" means a committee established for the purpose of evaluating the quantity, quality, and timeliness of health care services rendered under the "Colorado Medical Assistance Act" and in compliance with Titles XVIII and XIX of the federal "Social Security Act", as amended.

(3) The privilege created by subsection (1) of this section shall not prevent any such information, data, reports, or records which have been made available to a utilization review committee from being admitted in evidence or otherwise made available for use in the review process referred to in section 13-90-107 (1)(d)(III) and (1)(d)(IV).



§ 13-21-111. Negligence cases - comparative negligence as measure of damages

(1) Contributory negligence shall not bar recovery in any action by any person or his legal representative to recover damages for negligence resulting in death or in injury to person or property, if such negligence was not as great as the negligence of the person against whom recovery is sought, but any damages allowed shall be diminished in proportion to the amount of negligence attributable to the person for whose injury, damage, or death recovery is made.

(2) In any action to which subsection (1) of this section applies, the court, in a nonjury trial, shall make findings of fact or, in a jury trial, the jury shall return a special verdict which shall state:

(a) The amount of the damages which would have been recoverable if there had been no contributory negligence; and

(b) The degree of negligence of each party, expressed as a percentage.

(3) Upon the making of the finding of fact or the return of a special verdict, as is required by subsection (2) of this section, the court shall reduce the amount of the verdict in proportion to the amount of negligence attributable to the person for whose injury, damage, or death recovery is made; but, if the said proportion is equal to or greater than the negligence of the person against whom recovery is sought, then, in such event, the court shall enter a judgment for the defendant.

(3.5) and (4) Repealed.



§ 13-21-111.5. Civil liability cases - pro rata liability of defendants - shifting financial responsibility for negligence in construction agreements - legislative declaration

(1) In an action brought as a result of a death or an injury to person or property, no defendant shall be liable for an amount greater than that represented by the degree or percentage of the negligence or fault attributable to such defendant that produced the claimed injury, death, damage, or loss, except as provided in subsection (4) of this section.

(2) The jury shall return a special verdict, or, in the absence of a jury, the court shall make special findings determining the percentage of negligence or fault attributable to each of the parties and any persons not parties to the action of whom notice has been given pursuant to paragraph (b) of subsection (3) of this section to whom some negligence or fault is found and determining the total amount of damages sustained by each claimant. The entry of judgment shall be made by the court based on the special findings, and no general verdict shall be returned by the jury.

(3) (a) Any provision of the law to the contrary notwithstanding, the finder of fact in a civil action may consider the degree or percentage of negligence or fault of a person not a party to the action, based upon evidence thereof, which shall be admissible, in determining the degree or percentage of negligence or fault of those persons who are parties to such action. Any finding of a degree or percentage of fault or negligence of a nonparty shall not constitute a presumptive or conclusive finding as to such nonparty for the purposes of a prior or subsequent action involving that nonparty.

(b) Negligence or fault of a nonparty may be considered if the claimant entered into a settlement agreement with the nonparty or if the defending party gives notice that a nonparty was wholly or partially at fault within ninety days following commencement of the action unless the court determines that a longer period is necessary. The notice shall be given by filing a pleading in the action designating such nonparty and setting forth such nonparty's name and last-known address, or the best identification of such nonparty which is possible under the circumstances, together with a brief statement of the basis for believing such nonparty to be at fault. Designation of a nonparty shall be subject to the provisions of section 13-17-102. If the designated nonparty is a licensed health care professional and the defendant designating such nonparty alleges professional negligence by such nonparty, the requirements and procedures of section 13-20-602 shall apply.

(4) Joint liability shall be imposed on two or more persons who consciously conspire and deliberately pursue a common plan or design to commit a tortious act. Any person held jointly liable under this subsection (4) shall have a right of contribution from his fellow defendants acting in concert. A defendant shall be held responsible under this subsection (4) only for the degree or percentage of fault assessed to those persons who are held jointly liable pursuant to this subsection (4).

(5) In a jury trial in any civil action in which contributory negligence or comparative fault is an issue for determination by the jury, the trial court shall instruct the jury on the effect of its finding as to the degree or percentage of negligence or fault as between the plaintiff or plaintiffs and the defendant or defendants. However, the jury shall not be informed as to the effect of its finding as to the allocation of fault among two or more defendants. The attorneys for each party shall be allowed to argue the effect of the instruction on the facts which are before the jury.

(6) (a) The general assembly hereby finds, determines, and declares that:

(I) It is in the best interests of this state and its citizens and consumers to ensure that every construction business in the state is financially responsible under the tort liability system for losses that a business has caused;

(II) The provisions of this subsection (6) will promote competition and safety in the construction industry, thereby benefitting Colorado consumers;

(III) Construction businesses in recent years have begun to use contract provisions to shift the financial responsibility for their negligence to others, thereby circumventing the intent of tort law;

(IV) It is the intent of the general assembly that the duty of a business to be responsible for its own negligence be nondelegable;

(V) Construction businesses must be able to obtain liability insurance in order to meet their responsibilities;

(VI) The intent of this subsection (6) is to create an economic climate that will promote safety in construction, foster the availability and affordability of insurance, and ensure fairness among businesses;

(VII) If all businesses, large and small, are responsible for their own actions, then construction companies will be able to obtain adequate insurance, the quality of construction will be improved, and workplace safety will be enhanced.

(b) Except as otherwise provided in paragraphs (c) and (d) of this subsection (6), any provision in a construction agreement that requires a person to indemnify, insure, or defend in litigation another person against liability for damage arising out of death or bodily injury to persons or damage to property caused by the negligence or fault of the indemnitee or any third party under the control or supervision of the indemnitee is void as against public policy and unenforceable.

(c) The provisions of this subsection (6) shall not affect any provision in a construction agreement that requires a person to indemnify and insure another person against liability for damage, including but not limited to the reimbursement of attorney fees and costs, if provided for by contract or statute, arising out of death or bodily injury to persons or damage to property, but not for any amounts that are greater than that represented by the degree or percentage of negligence or fault attributable to the indemnitor or the indemnitor's agents, representatives, subcontractors, or suppliers.

(d) (I) This subsection (6) does not apply to contract clauses that require the indemnitor to purchase, maintain, and carry insurance covering the acts or omissions of the indemnitor, nor shall it apply to contract provisions that require the indemnitor to name the indemnitee as an additional insured on the indemnitor's policy of insurance, but only to the extent that such additional insured coverage provides coverage to the indemnitee for liability due to the acts or omissions of the indemnitor. Any provision in a construction agreement that requires the purchase of additional insured coverage for damage arising out of death or bodily injury to persons or damage to property from any acts or omissions that are not caused by the negligence or fault of the party providing such additional insured coverage is void as against public policy.

(II) This subsection (6) also does not apply to builder's risk insurance.

(e) (I) As used in this subsection (6) and except as otherwise provided in subparagraph (II) of this paragraph (e), "construction agreement" means a contract, subcontract, or agreement for materials or labor for the construction, alteration, renovation, repair, maintenance, design, planning, supervision, inspection, testing, or observation of any building, building site, structure, highway, street, roadway bridge, viaduct, water or sewer system, gas or other distribution system, or other work dealing with construction or for any moving, demolition, or excavation connected with such construction.

(II) "Construction agreement" does not include:

(A) A contract, subcontract, or agreement that concerns or affects property owned or operated by a railroad, a sanitation district, as defined in section 32-1-103 (18), C.R.S., a water district, as defined in section 32-1-103 (25), C.R.S., a water and sanitation district, as defined in section 32-1-103 (24), C.R.S., a municipal water enterprise, a water conservancy district, a water conservation district, or a metropolitan sewage disposal district, as defined in section 32-4-502 (18), C.R.S.; or

(B) Any real property lease or rental agreement between a landlord and tenant regardless of whether any provision of the lease or rental agreement concerns construction, alteration, repair, improvement, or maintenance of real property.

(f) Nothing in this subsection (6) shall be construed to:

(I) Abrogate or affect the doctrine of respondeat superior, vicarious liability, or other nondelegable duties at common law;

(II) Affect the liability for the negligence of an at-fault party; or

(III) Abrogate or affect the exclusive remedy available under the workers' compensation laws or the immunity provided to general contractors and owners under the workers' compensation laws.

(g) Choice of law. Notwithstanding any contractual provision to the contrary, the laws of the state of Colorado shall apply to every construction agreement affecting improvements to real property within the state of Colorado.



§ 13-21-111.6. Civil actions - reduction of damages for payment from collateral source

In any action by any person or his legal representative to recover damages for a tort resulting in death or injury to person or property, the court, after the finder of fact has returned its verdict stating the amount of damages to be awarded, shall reduce the amount of the verdict by the amount by which such person, his estate, or his personal representative has been or will be wholly or partially indemnified or compensated for his loss by any other person, corporation, insurance company, or fund in relation to the injury, damage, or death sustained; except that the verdict shall not be reduced by the amount by which such person, his estate, or his personal representative has been or will be wholly or partially indemnified or compensated by a benefit paid as a result of a contract entered into and paid for by or on behalf of such person. The court shall enter judgment on such reduced amount.



§ 13-21-111.7. Assumption of risk - consideration by trier of fact

Assumption of a risk by a person shall be considered by the trier of fact in apportioning negligence pursuant to section 13-21-111. For the purposes of this section, a person assumes the risk of injury or damage if he voluntarily or unreasonably exposes himself to injury or damage with knowledge or appreciation of the danger and risk involved. In any trial to a jury in which the defense of assumption of risk is an issue for determination by the jury, the court shall instruct the jury on the elements as described in this section.



§ 13-21-111.8. Assumption of risk - shooting ranges

(1) Any person who engages in sport shooting activities at a qualifying sport shooting range, as defined under section 25-12-109 (2)(d), C.R.S., assumes the risk of injury or damage associated with sport shooting activities as set forth in section 13-21-111.7.

(2) For purposes of this section, "engages in sport shooting activities" means entering and exiting a qualifying sport shooting range, preparing to shoot, waiting to shoot, shooting, or assisting another person in shooting at a qualifying sport shooting range. The term includes being a spectator at a qualifying sport shooting range and being present in the range for any reason.



§ 13-21-112. Ad damnum clauses in professional liability actions

In any professional liability action for damages, the ad damnum clause or prayer for damages in any pleading shall not recite any sum as alleged damages other than an allegation that damages are in excess of any minimum dollar amount necessary to establish the jurisdiction of the court.



§ 13-21-113. Donation of items of food - exemption from civil and criminal liability

(1) No farmer, retail food establishment, or processor, distributor, wholesaler, or retailer of food who donates items of food to a nonprofit organization for use or distribution in providing assistance to needy or poor persons nor any nonprofit organization in receipt of such gleaned or donated food who transfers said food to another nonprofit organization for use or distribution in providing assistance to needy or poor persons shall be liable for damages in any civil action or subject to prosecution in any criminal proceeding resulting from the nature, age, condition, or packaging of such donated foods; except that this exemption shall not apply to the willful, wanton, or reckless acts of donors which result in injury to recipients of such donated foods. For the purposes of this section, "retail food establishment" shall have the same meaning as set forth in section 25-4-1602 (14), C.R.S., and "nonprofit organization" means any organization which is exempt from the income tax imposed under article 22 of title 39, C.R.S.; except that the term "nonprofit organization" does not include organizations which sell or offer to sell such donated items of food.

(2) Nothing in this section relieves any nonprofit organization that serves or provides food to needy persons for their consumption from any liability for any injury, including, but not limited to, injury resulting from ingesting donated foods, as a result of receiving, accepting, gathering, or removing any foods donated under this section; except that a nonprofit organization is not liable for any injury caused by donated food produced pursuant to the "Colorado Cottage Foods Act", section 25-4-1614, C.R.S., unless the nonprofit organization acted unreasonably.

(3) Any nonprofit organization that receives any donated items of food pursuant to this section shall not sell or offer to sell any such donated items of food. This prohibition shall not affect the transfer of such donated items of gleaned or donated food between nonprofit organizations, without contemplation of remuneration, for ultimate disposition in accordance with the provisions of this section.

(4) Nothing in this section is intended to restrict the authority of any appropriate agency to regulate or ban the use of such donated foods for human consumption.



§ 13-21-113.3. Donation of firefighting equipment - exemption from civil and criminal liability - definitions - legislative declaration

(1) A fire department or other person or entity that donates surplus firefighting equipment to a fire department shall not be liable for damages in any civil action or subject to prosecution in any criminal proceeding resulting from the nature, age, condition, or packaging of such equipment; except that this exemption shall not apply to the grossly negligent, willful, wanton, or reckless acts of donors that result in injury to recipients of such equipment.

(2) As used in this section:

(a) "Fire department" has the meaning set forth in section 24-33.5-1202, C.R.S., and includes a fire department that uses paid firefighters, volunteer firefighters, or both. The term includes, without limitation, not-for-profit nongovernmental entities that are organized to provide firefighting services and recognized under section 24-33.5-1208.5, C.R.S.

(b) "Firefighting equipment" means any and all equipment designed for or typically used in the prevention and suppression of fire, the protection of firefighters, or the rescue and extrication of victims of fire or other emergencies, including without limitation hoses, fire trucks, rescue vehicles, extrication equipment, protective clothing, and breathing apparatus.

(3) A fire department that receives donated firefighting equipment pursuant to this section shall not sell or offer to sell any such donated equipment. This prohibition shall not affect the transfer of such donated equipment, without contemplation of remuneration, between fire departments for future use.

(4) Nothing in this section limits the authority of any appropriate agency to regulate, prohibit, or place conditions on the use of specific firefighting equipment.

(5) The general assembly intends that the provisions of this section and of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., be read together and harmonized. If any provision of this section is construed to conflict with a provision of the "Colorado Governmental Immunity Act", the provision that grants the greatest immunity shall prevail.



§ 13-21-113.5. Use of school or nonprofit organization kitchen - exemption from civil and criminal liability

A school or nonprofit organization that provides one or more community kitchens used by producers to bake or process goods for sale pursuant to the "Colorado Cottage Foods Act", section 25-4-1614, C.R.S., is not liable for damages in any civil action or subject to prosecution in any criminal proceeding resulting from the use of its kitchens by producers preparing goods for direct sale to consumers, unless the school or nonprofit organization acted unreasonably. A school or nonprofit organization may require anyone using its kitchens for this purpose to show proof of liability insurance before using the kitchen. This section does not apply to an injury or death of the ultimate user of the product that results from an act or omission of the school or nonprofit organization constituting gross negligence or intentional misconduct.



§ 13-21-113.7. Immunity of volunteer firefighters, volunteers, incident management teams, and their employers or organizations - definitions - legislative declaration

(1) A volunteer firefighter or volunteer who, in good faith, takes part in firefighting efforts or provides emergency care, rescue, assistance, or recovery services at the scene of an emergency, any incident management team, and any person who, in good faith, commands, directs, employs, sponsors, or represents any such volunteer firefighter, volunteer, or incident management team shall not be liable for civil damages as a result of an act or omission by such volunteer firefighter, volunteer, incident management team, or other person in connection with the emergency; except that this exemption shall not apply to grossly negligent, willful, wanton, or reckless acts or omissions.

(2) As used in this section:

(a) "Emergency" means any incident to which a response by a fire department or incident management team is appropriate or requested, including, without limitation:

(I) A fire, fire alarm response, motor vehicle accident, rescue call, or hazardous materials incident;

(II) A natural or man-made disaster such as an earthquake, flood, or severe weather event;

(III) A terrorist attack; or

(IV) An outbreak of a harmful biological agent or infectious disease.

(b) "Fire department" has the meaning set forth in section 24-33.5-1202, C.R.S., and includes a fire department that uses paid firefighters, volunteer firefighters, or both. The term includes, without limitation, not-for-profit nongovernmental entities that are organized to provide firefighting services and recognized under section 24-33.5-1208.5, C.R.S.

(c) "Incident management team" means an ad hoc or standing team of trained personnel from different departments, organizations, agencies, and jurisdictions activated to manage the logistical, fiscal, planning, operational, safety, and community issues related to an emergency or other incident.

(c.5) "Volunteer" has the meaning as set forth in section 13-21-115.5.

(d) "Volunteer firefighter" has the meaning set forth in section 31-30-1102, C.R.S., and includes volunteer firefighters of not-for-profit nongovernmental entities that are organized to provide firefighting services.

(3) The general assembly intends that the provisions of this section and of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., be read together and harmonized. If any provision of this section is construed to conflict with a provision of the "Colorado Governmental Immunity Act", the provision that grants the greatest immunity shall prevail.

(4) Nothing in this section alters the protections set forth in section 12-64-118, 13-21-108, 13-21-115.5, or 24-33.5-1505, C.R.S.



§ 13-21-114. Immunity of mine rescue participants and their employers or organizations

No person engaged in mine rescue or recovery work who, in good faith, renders emergency care, rescue, assistance, or recovery services at the scene of any emergency at or in a mine in this state or who employs, sponsors, or represents any person rendering emergency care, rescue, assistance, or recovery services shall be liable for any civil damages as a result of any act or omission by any person in rendering emergency care, rescue, assistance, or recovery service.



§ 13-21-115. Actions against landowners

(1) For the purposes of this section, "landowner" includes, without limitation, an authorized agent or a person in possession of real property and a person legally responsible for the condition of real property or for the activities conducted or circumstances existing on real property.

(1.5) The general assembly hereby finds and declares:

(a) That the provisions of this section were enacted in 1986 to promote a state policy of responsibility by both landowners and those upon the land as well as to assure that the ability of an injured party to recover is correlated with his status as a trespasser, licensee, or invitee;

(b) That these objectives were characterized by the Colorado supreme court as "legitimate governmental interests" in Gallegos v. Phipps, No. 88 SA 141 (September 18, 1989);

(c) That the purpose of amending this section in the 1990 legislative session is to assure that the language of this section effectuates these legitimate governmental interests by imposing on landowners a higher standard of care with respect to an invitee than a licensee, and a higher standard of care with respect to a licensee than a trespasser;

(d) That the purpose of this section is also to create a legal climate which will promote private property rights and commercial enterprise and will foster the availability and affordability of insurance;

(e) That the general assembly recognizes that by amending this section it is not reinstating the common law status categories as they existed immediately prior to Mile Hi Fence v. Radovich, 175 Colo. 537, 489 P.2d 308 (1971) but that its purpose is to protect landowners from liability in some circumstances when they were not protected at common law and to define the instances when liability will be imposed in the manner most consistent with the policies set forth in paragraphs (a), (c), and (d) of this subsection (1.5).

(2) In any civil action brought against a landowner by a person who alleges injury occurring while on the real property of another and by reason of the condition of such property, or activities conducted or circumstances existing on such property, the landowner shall be liable only as provided in subsection (3) of this section. Sections 13-21-111, 13-21-111.5, and 13-21-111.7 shall apply to an action to which this section applies. This subsection (2) shall not be construed to abrogate the doctrine of attractive nuisance as applied to persons under fourteen years of age. A person who is at least fourteen years of age but is less than eighteen years of age shall be presumed competent for purposes of the application of this section.

(3) (a) A trespasser may recover only for damages willfully or deliberately caused by the landowner.

(b) A licensee may recover only for damages caused:

(I) By the landowner's unreasonable failure to exercise reasonable care with respect to dangers created by the landowner of which the landowner actually knew; or

(II) By the landowner's unreasonable failure to warn of dangers not created by the landowner which are not ordinarily present on property of the type involved and of which the landowner actually knew.

(c) (I) Except as otherwise provided in subparagraph (II) of this paragraph (c), an invitee may recover for damages caused by the landowner's unreasonable failure to exercise reasonable care to protect against dangers of which he actually knew or should have known.

(II) If the landowner's real property is classified for property tax purposes as agricultural land or vacant land, an invitee may recover for damages caused by the landowner's unreasonable failure to exercise reasonable care to protect against dangers of which he actually knew.

(3.5) It is the intent of the general assembly in enacting the provisions of subsection (3) of this section that the circumstances under which a licensee may recover include all of the circumstances under which a trespasser could recover and that the circumstances under which an invitee may recover include all of the circumstances under which a trespasser or a licensee could recover.

(4) In any action to which this section applies, the judge shall determine whether the plaintiff is a trespasser, a licensee, or an invitee, in accordance with the definitions set forth in subsection (5) of this section. If two or more landowners are parties defendant to the action, the judge shall determine the application of this section to each such landowner. The issues of liability and damages in any such action shall be determined by the jury or, if there is no jury, by the judge.

(5) As used in this section:

(a) "Invitee" means a person who enters or remains on the land of another to transact business in which the parties are mutually interested or who enters or remains on such land in response to the landowner's express or implied representation that the public is requested, expected, or intended to enter or remain.

(b) "Licensee" means a person who enters or remains on the land of another for the licensee's own convenience or to advance his own interests, pursuant to the landowner's permission or consent. "Licensee" includes a social guest.

(c) "Trespasser" means a person who enters or remains on the land of another without the landowner's consent.

(6) If any provision of this section is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of the section shall be deemed valid.



§ 13-21-115.5. Volunteer service act - immunity - exception for operation of motor vehicles

(1) This section shall be known and may be cited as the "Volunteer Service Act".

(2) The general assembly finds and declares that:

(a) The willingness of volunteers to offer their services has been increasingly deterred by a perception that they put personal assets at risk in the event of tort actions seeking damages arising from their activities as volunteers;

(b) The contributions of programs, activities, and services to communities is diminished and worthwhile programs, activities, and services are deterred by the unwillingness of volunteers to serve as volunteers of nonprofit public and private organizations;

(c) It is in the public interest to strike a balance between the right of a person to seek redress for injury and the right of an individual to freely give time and energy without compensation as a volunteer in service to the community without fear of personal liability for acts undertaken in good faith absent willful and wanton conduct on the part of the volunteer; and

(d) The provisions of this section are intended to encourage volunteers to contribute their services for the good of their communities and at the same time provide a reasonable basis for redress of claims which may arise relating to those services.

(3) As used in this section, unless the context otherwise requires:

(a) "Nonprofit corporation" means any corporation which is exempt from taxation pursuant to section 501(a) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(a), as amended, or which is listed as an exempt organization in section 501(c) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(c), as amended. The term includes a not-for-profit corporation.

(b) "Nonprofit organization" means any organization which is exempt from taxation pursuant to section 501(a) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(a), as amended, or which is listed as an exempt organization in section 501(c) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(c), as amended, and any homeowners association, as defined in and which is exempt from taxation pursuant to section 528 of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 528.

(c) (I) "Volunteer" means a person performing services for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital without compensation, other than reimbursement for actual expenses incurred. The term excludes a volunteer serving as a director, officer, or trustee who shall be protected from civil liability in accordance with the provisions of sections 13-21-116 and 13-21-115.7.

(II) "Volunteer" includes:

(A) A licensed physician, a licensed physician assistant, and a licensed anesthesiologist assistant governed by article 36 of title 12, C.R.S., performing the practice of medicine, as defined in section 12-36-106, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(B) A licensed chiropractor governed by article 33 of title 12, C.R.S., performing chiropractic, as defined in section 12-33-102, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(C) A registered midwife governed by article 37 of title 12, C.R.S., performing the practice of direct-entry midwifery, as defined in section 12-37-102, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(D) A licensed nurse governed by the "Nurse Practice Act", article 38 of title 12, C.R.S., performing the practice of practical nursing or the practice of professional nursing, as defined in section 12-38-103 (9) and (10), C.R.S., respectively, as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(E) A registered advance practice nurse governed by the "Nurse Practice Act", article 38 of title 12, C.R.S., performing nursing tasks within the scope of the person's nursing license and performing advanced practice under authority granted by the state board of nursing pursuant to sections 12-38-111.5 and 12-38-111.6, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(F) A licensed retired volunteer nurse governed by the provisions of article 38 of title 12, C.R.S., performing volunteer nursing tasks within the scope of the person's nursing license, as described in section 12-38-112.5, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(G) A certified nurse aide governed by the provisions of article 38.1 of title 12, C.R.S., performing the practice of a nurse aide, as defined in section 12-38.1-102 (5), C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(H) A licensed nursing home administrator and registered nursing home administrator-in-training governed by the provisions of article 39 of title 12, C.R.S., performing the practice of nursing home administration, as defined in section 12-39-102 (5), C.R.S., and the training of an administrator-in-training, as described in section 12-39-107, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(I) A licensed optometrist governed by the provisions of article 40 of title 12, C.R.S., performing the practice of optometry, as defined in section 12-40-102, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(J) A licensed physical therapist governed by the "Physical Therapy Practice Act", article 41 of title 12, C.R.S., performing physical therapy, as defined in section 12-41-103 (6), C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(K) A licensed respiratory therapist governed by the "Respiratory Therapy Practice Act", article 41.5 of title 12, C.R.S., performing respiratory therapy, as defined in section 12-41.5-103 (6), C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(L) A licensed psychiatric technician governed by the provisions of article 42 of title 12, C.R.S., performing the practice as a psychiatric technician, as defined in section 12-42-102 (4), C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(M) A licensed psychologist governed by the provisions of article 43 of title 12, C.R.S., performing the practice of psychology, as defined in section 12-43-303, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(N) A licensed social worker and licensed clinical social worker governed by the provisions of article 43 of title 12, C.R.S., performing social work practice, as defined in section 12-43-403, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(O) A licensed marriage and family therapist governed by the provisions of article 43 of title 12, C.R.S., performing marriage and family therapy practice, as defined in section 12-43-503, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(P) A licensed professional counselor governed by article 43 of title 12, C.R.S., practicing professional counseling as defined in section 12-43-602.5, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(Q) A licensed pharmacist governed by article 42.5 of title 12, C.R.S., performing the practice of pharmacy, as defined in section 12-42.5-102 (31), C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital;

(R) A licensed dentist or dental hygienist governed by article 35 of title 12, C.R.S., performing the practice of dentistry or dental hygiene, as defined in section 12-35-103, C.R.S., and as described in section 12-35-113, C.R.S., as a volunteer for a nonprofit organization, nonprofit corporation, governmental entity, or hospital; or a dentist or dental hygienist who holds a license in good standing from another state performing the practice of dentistry or dental hygiene, as defined in section 12-35-103, C.R.S., and as described in section 12-35-113, C.R.S., as a volunteer for a nonprofit organization, nonprofit corporation, governmental entity, or hospital pursuant to section 12-35-115 (1)(k), C.R.S.; and

(S) A licensed or certified addiction counselor governed by article 43 of title 12, C.R.S., performing addiction counseling, as defined in section 12-43-803, C.R.S., as a volunteer for a nonprofit organization, a nonprofit corporation, a governmental entity, or a hospital.

(III) The nonprofit organization, nonprofit corporation, governmental entity, or hospital for which a volunteer performs shall annually verify that the volunteer holds an unrestricted Colorado license, registration, or certification to practice his or her respective profession.

(4) (a) Any volunteer shall be immune from civil liability in any action on the basis of any act or omission of a volunteer resulting in damage or injury if:

(I) The volunteer is immune from liability for the act or omission under the federal "Volunteer Protection Act of 1997", as from time to time may be amended, codified at 42 U.S.C. sec. 14501 et seq.; and

(II) The damage or injury was not caused by misconduct or other circumstances that would preclude immunity for such volunteer under the federal law described in subparagraph (I) of this paragraph (a).

(III) (Deleted by amendment, L. 2006, p. 531, § 1, effective July 1, 2006.)

(b) (I) Except as otherwise provided in subparagraph (II) of this paragraph (b), nothing in this section shall be construed to bar any cause of action against a nonprofit organization, nonprofit corporation, governmental entity, or hospital or change the liability otherwise provided by law of a nonprofit organization, nonprofit corporation, governmental entity, or hospital arising out of an act or omission of a volunteer exempt from liability for negligence under this section.

(II) A nonprofit organization, nonprofit corporation, governmental entity, or hospital that is formed for the sole purpose of facilitating the volunteer provision of health care shall be immune from liability arising out of an act or omission of a volunteer who is immune from liability under this subsection (4).

(5) Notwithstanding the provisions of subsection (4) of this section, a plaintiff may sue and recover civil damages from a volunteer based upon a negligent act or omission involving the operation of a motor vehicle during an activity; except that the amount recovered from such volunteer shall not exceed the limits of applicable insurance coverage maintained by or on behalf of such volunteer with respect to the negligent operation of a motor vehicle in such circumstances. However, nothing in this section shall be construed to limit the right of a plaintiff to recover from a policy of uninsured or underinsured motorist coverage available to the plaintiff as a result of a motor vehicle accident.



§ 13-21-115.6. Immunity from civil liability for school crossing guards and sponsors

(1) As used in this section:

(a) "School crossing guard" means any person eighteen years of age and older acting with or without compensation who supervises, directs, monitors, or otherwise assists school children at a street or intersection.

(b) "School crossing guard sponsor" means any governmental agency or subdivision, including but not limited to any county, city, city and county, town, or school district, and any individual, volunteer group, club, or nonprofit corporation that sponsors, organizes, or provides for school crossing guards.

(2) Any school crossing guard and any school crossing guard sponsor shall be immune from civil liability for any act or omission that results in damage or injury if the school crossing guard was acting within the scope of such person's official functions and duties as a school crossing guard unless the damage or injury was caused by a willful and wanton act or omission of the school crossing guard.

(3) Nothing in this section shall be construed to abrogate or limit the sovereign immunity granted to public entities pursuant to the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 13-21-115.7. Immunity from civil liability for directors, officers, or trustees - nonprofit corporations or nonprofit organizations

(1) As used in this section, unless the context otherwise requires:

(a) "Nonprofit corporation" means any corporation which is exempt from taxation pursuant to section 501(a) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(a), as amended, and listed as an exempt organization in section 501(c)(2), (3), (4), (5), (6), (7), (8), (11), or (19) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(c), as amended. The term includes a not-for-profit corporation. The term includes a public hospital certified pursuant to section 25-1.5-103 (1)(a), C.R.S.

(b) "Nonprofit organization" means any organization which is exempt from taxation pursuant to section 501(a) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(a), as amended, and listed as an exempt organization in section 501(c)(2), (3), (4), (5), (6), (7), (8), (11), or (19) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(c), as amended.

(2) In addition to the provisions of section 13-21-116 (2)(b), on and after April 23, 1992, any person who serves as a director, officer, or trustee of a nonprofit corporation or nonprofit organization and who is not compensated for serving as a director, officer, or trustee on a salary or prorated equivalent basis shall be immune from civil liability for any act or omission which results in damage or injury if such person was acting within the scope of such person's official functions and duties as a director, officer, or trustee unless such damage or injury was caused by the willful and wanton act or omission of such director, officer, or trustee.

(3) Nothing in this section shall be construed to establish, diminish, or abrogate any duties that a director, officer, or trustee of a nonprofit corporation or nonprofit organization has to the nonprofit corporation or nonprofit organization for which the director, officer, or trustee serves.

(4) For purposes of this section, a director, officer, or trustee shall not be considered compensated solely by reason of:

(a) The payment of such person's actual expenses incurred in attending meetings or in executing such office;

(b) The receipt of meals at meetings; or

(c) The receipt of gifts up to but not exceeding a total value of one thousand dollars in any twelve consecutive months.

(5) The individual immunity granted by subsection (2) of this section shall not extend to any act or omission of such director, officer, or trustee which results in damage or injury caused by such director, officer, or trustee during the operation of any motor vehicle, airplane, or boat.



§ 13-21-116. Actions not constituting an assumption of duty - board member immunity - immunity for volunteers assisting organizations for young persons

(1) It is the intent of the general assembly to encourage the provision of services or assistance by persons on a voluntary basis to enhance the public safety rather than to allow judicial decisions to establish precedents which discourage such services or assistance to the detriment of public safety.

(2) (a) To encourage the provision of services or assistance by persons on a voluntary basis, a person shall not be deemed to have assumed a duty of care where none otherwise existed when he performs a service or an act of assistance, without compensation or expectation of compensation, for the benefit of another person, or adopts or enforces a policy or a regulation to protect another person's health or safety. Such person providing such services or assistance or adopting or enforcing such a policy or regulation shall not be liable for any civil damages for acts or omissions in good faith. Such performance of a service or an act of assistance for the benefit of another person or adoption or enforcement of a policy or regulation for the protection of another person's health or safety shall not create any duty of care with respect to a third person, nor shall it create a duty for any person to perform such a service or an act of assistance nor to adopt or enforce such a policy or regulation.

(b) (I) No member of the board of directors of a nonprofit corporation or nonprofit organization shall be held liable for actions taken or omissions made in the performance of his or her duties as a board member except for wanton and willful acts or omissions. For purposes of this paragraph (b), "the board of directors of a nonprofit corporation or nonprofit organization" shall include, but not be limited to, the board of directors of a public hospital certified pursuant to section 25-1.5-103 (1)(a), C.R.S.

(II) For purposes of this paragraph (b), unless the context otherwise requires:

(A) "Nonprofit corporation" means any corporation which is exempt from taxation pursuant to section 501(a) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(a), as amended, and listed as an exempt organization in section 501(c) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(c), as amended. The term includes a not-for-profit corporation.

(B) "Nonprofit organization" means any organization which is exempt from taxation pursuant to section 501(a) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(a), as amended, and listed as an exempt organization in section 501(c) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501(c), as amended.

(2.5) (a) No person who performs a service or an act of assistance, without compensation or expectation of compensation, as a leader, assistant, teacher, coach, or trainer for any program, organization, association, service group, educational, social, or recreational group, or nonprofit corporation serving young persons or providing sporting programs or activities for young persons shall be held liable for actions taken or omissions made in the performance of his duties except for wanton and willful acts or omissions; except that such immunity from liability shall not extend to protect such person from liability for acts or omissions which harm third persons.

(b) For the purposes of this subsection (2.5), "young persons" means persons who are eighteen years of age or younger.

(3) Nothing in this section shall be construed to supersede, abrogate, or limit any immunities or limitations of liability otherwise provided by law.

(4) As used in this section, "person" means an individual, corporation, partnership, or association.



§ 13-21-117. Civil liability - mental health providers - duty to warn - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Mental health provider" means a physician, social worker, psychiatric nurse, psychologist, or other mental health professional, or a mental health hospital, community mental health center or clinic, institution, or their staff.

(b) "Psychiatric nurse" means a registered professional nurse as defined in section 12-38-103 (11), C.R.S., who by virtue of postgraduate education and additional nursing preparation has gained knowledge, judgment, and skill in psychiatric or mental health nursing.

(2) (a) A mental health provider is not liable for damages in any civil action for failure to warn or protect a specific person or persons, including those identifiable by their association with a specific location or entity, against the violent behavior of a person receiving treatment from the mental health provider, and any such mental health provider must not be held civilly liable for failure to predict such violent behavior except where the patient has communicated to the mental health provider a serious threat of imminent physical violence against a specific person or persons, including those identifiable by their association with a specific location or entity.

(b) When there is a duty to warn and protect under the provisions of paragraph (a) of this subsection (2), the mental health provider shall make reasonable and timely efforts to notify the person or persons, or the person or persons responsible for a specific location or entity, that is specifically threatened, as well as to notify an appropriate law enforcement agency or to take other appropriate action, including but not limited to hospitalizing the patient. A mental health provider is not liable for damages in any civil action for warning a specific person or persons, or a person or persons responsible for a specific location or entity, against or predicting the violent behavior of a person receiving treatment from the mental health provider.

(c) A mental health provider must not be subject to professional discipline when there is a duty to warn and protect pursuant to this section.

(3) The provisions of this section do not apply to the negligent release of a patient from any mental health hospital or ward or to the negligent failure to initiate involuntary seventy-two-hour treatment and evaluation after a personal patient evaluation determining that the person appears to have a mental illness and, as a result of the mental illness, appears to be an imminent danger to others.



§ 13-21-117.5. Civil liability - intellectual and developmental disability service providers

(1) Legislative declaration. (a) In recognition of the varied, extensive, and substantial needs of persons with developmental disabilities, the general assembly hereby finds and declares that the purposes of this section are:

(I) To reaffirm the high value Colorado places on the rights of persons with developmental disabilities to receive services and supports that enable them to live in integrated community settings, to participate fully in community life, and to exercise choice and self-direction in their lives;

(II) To recognize that there are inherent risks in such integration, participation, and self-direction due to the cognitive limitations experienced by persons with developmental disabilities;

(III) To recognize that providers to such persons are exposed to risk of liability when they assist or permit persons with developmental disabilities to experience community integration, participation, and self-direction;

(IV) To recognize that providers provide essential services and functions and that unlimited liability could disrupt or make prohibitively expensive the provision of such essential services;

(V) To recognize that providers should be provided with protection from unlimited liability so that providers are not discouraged from providing such services and functions.

(b) The general assembly, therefore, declares that it is the intent of the general assembly to mitigate the risk of liability to providers to the developmentally disabled to the extent that such mitigation is reasonable and possible.

(2) Definitions. As used in this section, unless the context otherwise requires:

(a) "Community-centered board" means a private corporation, for-profit or not-for-profit, which, when designated pursuant to section 25.5-10-209, C.R.S., provides case management to persons with intellectual and developmental disabilities, is authorized to determine eligibility of such persons within a specified geographical area, serves as the single point of entry for persons to receive services and supports under article 10 of title 25.5, C.R.S., and provides authorized services and supports to such persons either directly or by purchasing such services and supports from service agencies.

(b) "Department" means the department of human services.

(c) "Developmental disability" has the same meaning as "intellectual and developmental disability" as defined in section 25.5-10-202, C.R.S.

(d) "Family provider" means a member of a family of a person with a developmental disability who provides services to persons with developmental disabilities as a contractor under programs of the department.

(e) "Host home" means a private home that houses up to three persons with intellectual and developmental disabilities and whose owner or renter provides residential services, as described in section 25.5-10-206 (1)(e), C.R.S., to those persons as an independent contractor of a community-centered board or service agency.

(f) "Provider" means any community centered board, service agency, host home, family provider, and the directors, officers, and employees of these entities, who provide services or supports to persons with developmental disabilities pursuant to article 10.5 of title 27, C.R.S.

(g) "Service agency" means a privately operated program-approved service agency designated pursuant to the rules of the department.

(3) A person filing an action against a provider for injury which lies in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by a claimant shall demonstrate liability by a preponderance of the evidence. If a provider raises the issue that a claimant cannot demonstrate liability by a preponderance of the evidence or raises any other limitation on liability pursuant to this section prior to or after the commencement of discovery, the court shall suspend discovery, except any discovery necessary to decide the issue of limitation of liability, and shall decide such issue on motion. The court's decision on such motion shall be a final judgment and shall be subject to interlocutory appeal.

(4) Duty of care. The performance of a service or an act of assistance for the benefit of a person with a developmental disability or adoption or enforcement of a policy, procedure, guideline, or practice for the protection of any such person's health or safety by a provider shall not create any duty of care with respect to a third person, nor shall it create a duty for any provider to perform or sustain such a service or an act of assistance nor to adopt or enforce such a policy, procedure, guideline, or practice; however, nothing in this section shall be construed to relieve a provider of a duty of care expressly imposed by federal or state law or department rule, nor shall anything in this section be deemed to create any duty of care.

(5) No action in tort under this section may be maintained on behalf of, for, or by a person with a developmental disability or by a family member of a person with a developmental disability against a provider unless that person claiming to have suffered an injury or grievance or that person's guardian or representative has filed for dispute resolution or other applicable intervention, if any, by the department or community centered board pursuant to department rules promulgated under article 10.5 of title 27, C.R.S., within one year after the date of the discovery of the injury or grievance, regardless of whether the person then knew all of the elements of a claim or of a cause of action for such injury or grievance. Compliance with the provisions of this subsection (5), documented by a letter from the department certifying that any and all such interventions and dispute resolution procedures, with either the department or the community centered board, applicable to the matter at hand have been exhausted, or by submission of evidence that such an intervention or dispute resolution request has been filed and no action has been taken by the department within ninety days, shall be a jurisdictional prerequisite to any action brought under the provisions of this section, and failure of compliance shall forever bar any such action and shall result in a dismissal of any claim with prejudice. Certification by the department that all applicable interventions and dispute resolution procedures have been exhausted shall not result in the department becoming a party to the tort claim action.

(6) A provider shall not be liable for damages in any civil action for failure to warn or protect any person against the violent, assaultive, disorderly, or harassing behavior of a person with a developmental disability, nor shall any such provider be held civilly liable for failure to predict or prevent such behavior, except there shall be a duty to warn where the person with the developmental disability has communicated to the provider a serious and credible threat of imminent physical violence and serious bodily injury against a specific person or persons. If there is a duty to warn as specified in this subsection (6), the duty shall be discharged by the provider making reasonable and timely efforts to notify any person or persons specifically threatened, except that if the person or persons threatened with imminent physical violence and serious bodily injury is a person with a developmental disability under the care of a provider, the provider shall take reasonable action to protect such person from serious bodily injury until the threat can reasonably be deemed to have abated. A provider shall not be liable for damages in any civil action for warning a person against or predicting violent, assaultive, disorderly, or harassing behavior of a person with a developmental disability, nor shall a provider be subject to professional discipline for such warning or prediction.

(7) In any civil action brought against a provider, a person with a developmental disability who is served in a residential setting owned or leased by a provider shall not be considered a tenant of the provider and statutes regarding landlord-tenant relationships shall not apply. The owner of a property leased by a provider for the purpose of providing services pursuant to article 10.5 of title 27, C.R.S., shall not be responsible for the provision or monitoring of such services. No real property rights shall accrue to a person with a developmental disability by virtue of placement in a residential setting.

(8) If a person with a developmental disability residing in a residential program operated by the department is referred by the department for community placement, the provider shall not be subject to civil liability for accepting that person for community placement.

(9) Claims predicated on an alleged deceptive trade practice pursuant to article 1 of title 6, C.R.S., shall not apply to providers engaged in the provision of services pursuant article 10.5 of title 27, C.R.S.

(10) Community centered boards and service agencies shall have the authority to remove a person with a developmental disability from any residential setting that they operate or for which they contract, directly or indirectly, if the community centered board or service agency believes that the person with a developmental disability may be at risk of abuse, neglect, mistreatment, exploitation, or other harm in such setting. In the absence of willful and wanton acts or omissions, community centered boards and service agencies shall have no civil liability for exercising such authority or for termination of any related contracts if such risk is substantiated by investigation pursuant to the rules of the department.

(11) In the absence of willful and wanton acts or omissions, a provider shall not have civil liability for injurious consequences to a person with a developmental disability in the provider's care when that person having the legal capacity for such decisions at the time such decisions were made, or the person's guardian or other person or entity duly authorized to make medication or treatment decisions for the person, declines or obstructs the administration of prescribed medication or other treatment recommended by a licensed physician, licensed psychologist, or certified therapist.

(12) When a person with a developmental disability who has the legal capacity to make decisions, or that person's guardian, refuses to comply with restrictions established pursuant to an interdisciplinary team process that are designed to safeguard the health and safety of the person or others, and it can be shown that a provider has made reasonable efforts to secure such compliance from the person or has taken other reasonable actions to safeguard the person or others, a provider of services shall not have civil liability for injuries or damages to the person with a developmental disability that may arise from the refusal by the person with a developmental disability, or that person's guardian, to comply with such restrictions.



§ 13-21-117.7. Civil actions against family foster care providers - limited liability

(1) A foster care provider shall be immune from civil liability for any acts or omissions committed by a foster child in his or her care, unless a court of competent jurisdiction determines that acts or omissions on the part of the foster care provider were negligent and that such foster care provider's acts or omissions were a cause of injuries, damages, or losses.

(2) If a plaintiff in a civil liability action described in subsection (1) of this section is a biological or adoptive parent or other relative of the foster child and such plaintiff is successful against the foster care provider for any actions or omissions regarding foster care, any monetary compensation received by the plaintiff as a result of the civil action shall be deposited in a trust account at a federally licensed and insured financial institution to be held in trust for the benefit of the foster care child. The amount so deposited shall be subject to the jurisdiction and oversight of the court having probate jurisdiction.

(3) For purposes of this section, "foster care provider" means a foster care parent or a family member living in a foster care home who provides care to one or more foster children in that home.



§ 13-21-118. Actions based on flight in aircraft

No cause of action at law or in equity based upon flight in aircraft over lands or waters of this state shall be maintained unless other than nominal damages result therefrom or unless irreparable damage will probably result therefrom.



§ 13-21-119. Equine activities - llama activities - legislative declaration - exemption from civil liability

(1) The general assembly recognizes that persons who participate in equine activities or llama activities may incur injuries as a result of the risks involved in such activities. The general assembly also finds that the state and its citizens derive numerous economic and personal benefits from such activities. It is, therefore, the intent of the general assembly to encourage equine activities and llama activities by limiting the civil liability of those involved in such activities.

(2) As used in this section, unless the context otherwise requires:

(a) "Engages in a llama activity" means riding, training, assisting in medical treatment of, driving, or being a passenger upon a llama, whether mounted or unmounted or any person assisting a participant or show management. The term "engages in a llama activity" does not include being a spectator at a llama activity, except in cases where the spectator places himself in an unauthorized area and in immediate proximity to the llama activity.

(a.5) "Engages in an equine activity" means riding, training, assisting in medical treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted or any person assisting a participant or show management. The term "engages in an equine activity" does not include being a spectator at an equine activity, except in cases where the spectator places himself in an unauthorized area and in immediate proximity to the equine activity.

(b) "Equine" means a horse, pony, mule, donkey, or hinny.

(c) "Equine activity" means:

(I) Equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western games, and hunting;

(II) Equine training or teaching activities or both;

(III) Boarding equines;

(IV) Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine;

(V) Rides, trips, hunts, or other equine activities of any type however informal or impromptu that are sponsored by an equine activity sponsor; and

(VI) Placing or replacing horseshoes on an equine.

(d) "Equine activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for, an equine activity, including but not limited to: Pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college-sponsored classes, programs and activities, therapeutic riding programs, and operators, instructors, and promoters of equine facilities, including but not limited to stables, clubhouses, ponyride strings, fairs, and arenas at which the activity is held.

(e) "Equine professional" means a person engaged for compensation:

(I) In instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine; or

(II) In renting equipment or tack to a participant.

(f) "Inherent risks of equine activities" and "inherent risks of llama activities" means those dangers or conditions which are an integral part of equine activities or llama activities, as the case may be, including, but not limited to:

(I) The propensity of the animal to behave in ways that may result in injury, harm, or death to persons on or around them;

(II) The unpredictability of the animal's reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals;

(III) Certain hazards such as surface and subsurface conditions;

(IV) Collisions with other animals or objects;

(V) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within his or her ability.

(f.1) "Llama" means a South American camelid which is an animal of the genus lama, commonly referred to as a "one llama", including llamas, alpacas, guanacos, and vicunas.

(f.2) "Llama activity" means:

(I) Llama shows, fairs, competitions, performances, packing events, or parades that involve any or all breeds of llamas;

(II) Using llamas to pull carts or to carry packs or other items;

(III) Using llamas to pull travois-type carriers during rescue or emergency situations;

(IV) Llama training or teaching activities or both;

(V) Taking llamas on public relations trips or visits to schools or nursing homes;

(VI) Participating in commercial packing trips in which participants pay a llama professional to be a guide on a hike leading llamas;

(VII) Boarding llamas;

(VIII) Riding, inspecting, or evaluating a llama belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the llama or is permitting a prospective purchaser of the llama to ride, inspect, or evaluate the llama;

(IX) Using llamas in wool production;

(X) Rides, trips, or other llama activities of any type however informal or impromptu that are sponsored by a llama activity sponsor; and

(XI) Trimming the nails of a llama.

(f.3) "Llama activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for, a llama activity, including but not limited to: Llama clubs, 4-H clubs, hunt clubs, riding clubs, school and college-sponsored classes, programs and activities, therapeutic riding programs, and operators, instructors, and promoters of llama facilities, including but not limited to stables, clubhouses, fairs, and arenas at which the activity is held.

(f.4) "Llama professional" means a person engaged for compensation:

(I) In instructing a participant or renting to a participant a llama for the purpose of riding, driving, or being a passenger upon the llama; or

(II) In renting equipment or tack to a participant.

(g) "Participant" means any person, whether amateur or professional, who engages in an equine activity or who engages in a llama activity, whether or not a fee is paid to participate in such activity.

(3) Except as provided in subsection (4) of this section, an equine activity sponsor, an equine professional, a llama activity sponsor, a llama professional, a doctor of veterinary medicine, or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities, or from the inherent risks of llama activities and, except as provided in subsection (4) of this section, no participant nor participant's representative shall make any claim against, maintain an action against, or recover from an equine activity sponsor, an equine professional, a llama activity sponsor, a llama professional, a doctor of veterinary medicine, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of equine activities or resulting from any of the inherent risks of llama activities.

(4) (a) This section shall not apply to the horse racing industry as regulated in article 60 of title 12, C.R.S.

(b) Nothing in subsection (3) of this section shall prevent or limit the liability of an equine activity sponsor, an equine professional, a llama activity sponsor, a llama professional, or any other person if the equine activity sponsor, equine professional, llama activity sponsor, llama professional, or person:

(I) (A) Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and such equipment or tack was faulty to the extent that it did cause the injury; or

(B) Provided the animal and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity or llama activity and determine the ability of the participant to safely manage the particular animal based on the participant's representations of his ability;

(II) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition which was known to the equine activity sponsor, equine professional, llama activity sponsor, llama professional, or person and for which warning signs have not been conspicuously posted;

(III) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury;

(IV) Intentionally injures the participant.

(c) Nothing in subsection (3) of this section shall prevent or limit the liability of an equine activity sponsor, equine professional, llama activity sponsor, or llama professional:

(I) Under liability provisions as set forth in the products liability laws; or

(II) Under liability provisions in section 35-46-102, C.R.S.

(5) (a) Every equine professional shall post and maintain signs which contain the warning notice specified in paragraph (b) of this subsection (5). Such signs shall be placed in a clearly visible location on or near stables, corrals, or arenas where the equine professional conducts equine activities if such stables, corrals, or arenas are owned, managed, or controlled by the equine professional. The warning notice specified in paragraph (b) of this subsection (5) shall appear on the sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an equine professional for the providing of professional services, instruction, or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's business, shall contain in clearly readable print the warning notice specified in paragraph (b) of this subsection (5).

(b) The signs and contracts described in paragraph (a) of this subsection (5) shall contain the following warning notice:

WARNING

Under Colorado Law, an equine professional is not liable for an injury to or the death of a participant in equine activities resulting from the inherent risks of equine activities, pursuant to section 13-21-119, Colorado Revised Statutes.

(6) (a) Every llama professional shall post and maintain signs which contain the warning notice specified in paragraph (b) of this subsection (6). Such signs shall be placed in a clearly visible location on or near stables, corrals, pens, or arenas where the llama professional conducts llama activities if such stables, corrals, pens, or arenas are owned, managed, or controlled by the llama professional. The warning notice specified in paragraph (b) of this subsection (6) shall appear on the sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by a llama professional for the providing of professional services, instruction, or the rental of equipment or tack or a llama to a participant, whether or not the contract involves llama activities on or off the location or site of the llama professional's business, shall contain in clearly readable print the warning notice specified in paragraph (b) of this subsection (6).

(b) The signs and contracts described in paragraph (a) of this subsection (6) shall contain the following warning notice:

WARNING

Under Colorado Law, a llama professional is not liable for an injury to or the

death of a participant in llama activities resulting from the inherent risks of

llama activities, pursuant to section 13-21-119, Colorado Revised Statutes.



§ 13-21-120. Colorado baseball spectator safety act - legislative declaration - limitation on actions - duty to post warning notice

(1) This section shall be known and may be cited as the "Colorado Baseball Spectator Safety Act of 1993".

(2) The general assembly recognizes that persons who attend professional baseball games may incur injuries as a result of the risks involved in being a spectator at such baseball games. However, the general assembly also finds that attendance at such professional baseball games provides a wholesome and healthy family activity which should be encouraged. The general assembly further finds that the state will derive economic benefit from spectators attending professional baseball games. It is therefore the intent of the general assembly to encourage attendance at professional baseball games. Limiting the civil liability of those who own professional baseball teams and those who own stadiums where professional baseball games are played will help contain costs, keeping ticket prices more affordable.

(3) As used in this section, unless the context otherwise requires:

(a) "Owner" means a person, including a corporation, partnership, or limited liability company, who is in lawful possession and control of a professional baseball team or a person, including a corporation, partnership, or limited liability company, who is in lawful possession and control of a stadium in which a professional baseball game is played. "Owner" shall also include the owner's shareholders, partners, directors, officers, employees, and agents.

(b) "Professional baseball game" means any baseball game, whether for exhibition or competition, in which the participating baseball teams are members of a league of professional baseball clubs, commonly known as a major league or a minor league, and which teams are comprised of paid baseball players. "Professional baseball game" shall also include pregame activities and shall include any baseball game or pregame activity regardless of the time of day when the game is played.

(c) "Spectator" means a person who is present at a professional baseball game for the purpose of observing such game, whether or not a fee is paid by such "spectator".

(4) (a) Spectators of professional baseball games are presumed to have knowledge of and to assume the inherent risks of observing professional baseball games, insofar as those risks are obvious and necessary. These risks include, but are not limited to, injuries which result from being struck by a baseball or a baseball bat.

(b) Except as provided in subsection (5) of this section, the assumption of risk set forth in this subsection (4) shall be a complete bar to suit and shall serve as a complete defense to a suit against an owner by a spectator for injuries resulting from the assumed risks, notwithstanding the provisions of sections 13-21-111 and 13-21-111.5. Except as provided in subsection (5) of this section, an owner shall not be liable for an injury to a spectator resulting from the inherent risks of attending a professional baseball game, and, except as provided in subsection (5) of this section, no spectator nor spectator's representative shall make any claim against, maintain an action against, or recover from an owner for injury, loss, or damage to the spectator resulting from any of the inherent risks of attending a professional baseball game.

(c) Nothing in this section shall preclude a spectator from suing another spectator for any injury to person or property resulting from such other spectator's acts or omissions.

(5) Nothing in subsection (4) of this section shall prevent or limit the liability of an owner who:

(a) Fails to make a reasonable and prudent effort to design, alter, and maintain the premises of the stadium in reasonably safe condition relative to the nature of the game of baseball;

(b) Intentionally injures a spectator; or

(c) Fails to post and maintain the warning signs required pursuant to subsection (6) of this section.

(6) (a) Every owner of a stadium where professional baseball games are played shall post and maintain signs which contain the warning notice specified in paragraph (b) of this subsection (6). Such signs shall be placed in conspicuous places at the entrances outside the stadium and at stadium facilities where tickets to professional baseball games are sold. The warning notice specified in paragraph (b) of this subsection (6) shall appear on the sign in black letters, with each letter to be a minimum of one inch in height.

(b) The signs described in paragraph (a) of this subsection (6) shall contain the following warning notice:

WARNING

UNDER COLORADO LAW, A SPECTATOR OF PROFESSIONAL BASEBALL ASSUMES THE RISK OF ANY INJURY TO PERSON OR PROPERTY RESULTING FROM ANY OF THE INHERENT DANGERS AND RISKS OF SUCH ACTIVITY AND MAY NOT RECOVER FROM AN OWNER OF A BASEBALL TEAM OR AN OWNER OF A STADIUM WHERE PROFESSIONAL BASEBALL IS PLAYED FOR INJURY RESULTING FROM THE INHERENT DANGERS AND RISKS OF OBSERVING PROFESSIONAL BASEBALL, INCLUDING BUT NOT LIMITED TO, BEING STRUCK BY A BASEBALL OR A BASEBALL BAT.

(7) Insofar as any provision of law or statute is inconsistent with the provisions of this section, this section shall control.



§ 13-21-121. Agricultural recreation or agritourism activities - legislative declaration - inherent risks - limitation of civil liability - duty to post warning notice - definitions

(1) The general assembly recognizes that persons who participate in certain agricultural recreation or agritourism activities may incur injuries as a result of the inherent risks involved with these activities. The general assembly also finds that the state and its citizens derive numerous economic and personal benefits from these activities. It is, therefore, the intent of the general assembly to encourage these activities by limiting the civil liability of certain persons involved in providing the opportunity to participate in these activities.

(2) As used in this section, unless the context otherwise requires:

(a) "Activity instructor or equipment provider" means an individual, facility person, group, club, association, partnership, or corporation, whether or not engaged for compensation, that instructs a participant or that rents, sells, or otherwise provides equipment to a participant for the purpose of engaging in an agricultural recreation or agritourism activity.

(b) "Agricultural recreation or agritourism activity" means an activity related to the normal course of agriculture, as defined in section 35-1-102 (1), C.R.S., which activity is engaged in by participants for entertainment, pleasure, or other recreational purposes, or for educational purposes, regardless of whether a fee is charged to the participants. "Agricultural recreation or agritourism activity" also means hunting, shooting, swimming, diving, tubing, and riding or operating a motorized recreational vehicle that occurs on or in proximity to the property of an agricultural operation or an adjacent roadway. "Agricultural recreation or agritourism activity" includes, but is not limited to, planting, cultivation, irrigation, or harvesting of crops; acceptable practices of animal husbandry; rodeo and livestock activities; and maintenance of farm or ranch equipment. "Agricultural recreation or agritourism activity" does not include any activity related to or associated with medical marijuana as defined in section 12-43.3-104, C.R.S., or retail marijuana as defined in section 12-43.4-103, C.R.S.

(c) "Equipment" means a device used to engage in an agricultural recreation or agritourism activity.

(d) "Facility" means a privately owned and operated farm, ranch, or a public property that is leased or rented and under the control of the person defined in paragraph (e) of this subsection (2) on which the opportunity to engage in one or more agricultural recreation or agritourism activities is offered to a participant, regardless of whether it is situated in an incorporated area or unincorporated area.

(e) "Facility person" means a person who owns, leases, operates, manages, is an independent contractor to, or is employed at or who volunteers at a facility. For purposes of this paragraph (e) only, "person" includes any individual, corporation, partnership, association, cooperative, or commercial entity.

(f) "Inherent risks of agricultural recreation or agritourism activities" means those dangers or conditions that are an integral part of such activities, including but not limited to:

(I) The varied degrees of the skill and experience of the participants;

(II) The nature of the activity, including but not limited to the equipment used and the location where the activity is conducted;

(III) Certain hazards, such as ground conditions, surface grade, weather conditions, and animal behavior;

(IV) Collisions with other persons or objects;

(V) The types and the complexity of equipment used by the participants;

(VI) Malfunctions with equipment used by the participants;

(VII) The potential of a participant to act in a negligent manner that may contribute to injury incurred by the participant or others, such as imprudent showmanship, failing to maintain control over his or her equipment, or not acting within his or her ability.

(g) "Participant" means a person who engages in an agricultural recreation or agritourism activity, whether or not a fee is paid to participate in the activity.

(3) Except as provided in subsections (4) and (5) of this section, an activity instructor or equipment provider or facility person is not civilly liable for any property damage or damages for injury to or the death of a participant resulting from the inherent risks of agricultural recreation or agritourism activities performed or conducted on or in a facility. A participant expressly assumes the risk and legal responsibility for any property damage or damages arising from personal injury or death that results from the inherent risk of agricultural recreation or agritourism activities. A participant has the sole responsibility for knowing the range of that person's ability to participate in an agricultural recreation or agritourism activity. It is the duty of a participant to act within the limits of the participant's own ability, to heed all warnings, and to refrain from acting in a manner that may cause or contribute to the injury or death of any person or damage to any property. A participant or a participant's representative may not make any claim against, maintain an action against, or recover from an activity instructor or equipment provider or facility person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of agricultural recreation or agritourism activities performed or conducted on or in a facility.

(4) (a) Nothing in subsection (3) of this section shall prevent or limit the liability of an activity instructor or equipment provider or facility person if the activity instructor or equipment provider or facility person:

(I) Rented, sold, or otherwise provided equipment to a participant, and knew that the equipment was faulty, and such equipment was faulty to the extent that it caused the injury;

(II) Committed an act or omission that constituted gross negligence or willful or wanton disregard for the safety of the participant and the act or omission was the cause of the injury; or

(III) Intentionally injured the participant.

(b) Nothing in subsection (3) of this section shall prevent or limit the liability of an activity instructor or equipment provider or facility person under liability provisions set forth in the product liability laws.

(c) A participant is not precluded under this section from suing and recovering from another participant for injury to person or property resulting from the other participant's act or omission. Notwithstanding any provision of law to the contrary, the risk of injury from another participant shall not be considered an inherent risk or a risk assumed by a participant in an action by the participant against another participant.

(5) (a) The operator of a facility shall:

(I) Exercise reasonable care to protect against dangers of which he or she actually knew; or

(II) Give warning of any dangers that are ordinarily present on the property.

(b) (I) The operator of a facility may provide notice of the inherent risks of agricultural recreation or agritourism activities either by a statement signed by the participant or a sign or signs prominently displayed at the place or places where the agricultural recreation or agritourism activities take place. The statement or sign must set forth the following warning notice:

WARNING

UNDER COLORADO LAW, THERE IS NO LIABILITY FOR THE DEATH OF OR INJURY TO A PARTICIPANT IN AN AGRICULTURAL RECREATION OR AGRITOURISM ACTIVITY RESULTING FROM THE INHERENT RISKS OF THE AGRICULTURAL RECREATION OR AGRITOURISM ACTIVITY, PURSUANT TO SECTION 13-21-121, COLORADO REVISED STATUTES.

(II) The text on the sign must be in black letters at least one inch in height.



§ 13-21-122. Civil liability for unlawful use of personal identifying information

(1) Notwithstanding any other remedies provided under this article, a person who suffers damages as a result of a crime described in article 5 of title 18, C.R.S., in which personal identifying information was used in the commission of the crime, shall have a private civil right of action against the perpetrator who committed the crime, regardless of whether the perpetrator was convicted of the crime. In such action, the plaintiff shall be entitled to actual damages, including, but not limited to damage to reputation or credit rating, punitive damages, and attorney fees and costs.

(2) For purposes of this section, "personal identifying information" means any information that may be used, alone or in conjunction with any other information, to identify a specific individual, including but not limited to: Name; date of birth; social security number; personal identification number; password; pass code; official state-issued or government-issued driver's license or identification card number; government passport number; biometric data; employer, student, or military identification number; or financial transaction device as defined in section 18-5-701 (3), C.R.S.



§ 13-21-122.5. Civil liability for trading in telephone records

(1) In addition to any other remedies provided under this article, a person who suffers damages as a result of a violation of section 18-13-125, C.R.S., shall have a private civil right of action against the perpetrator who committed the crime, regardless of whether the perpetrator was convicted of the crime. In such action, the plaintiff shall be entitled to actual damages, including, but not limited to, damage to reputation or credit rating, punitive damages, and attorney fees and costs. If such damages are less than five thousand dollars per telephone record, the plaintiff shall be entitled to statutory damages of five thousand dollars per telephone record procured, bought, sold, possessed, or received in violation of section 18-13-125, C.R.S.

(2) No telecommunications provider shall be liable for damages in a claim based, in whole or in part, on acts of third parties that violate section 18-13-125, C.R.S.

(3) This section shall not be construed to create a new duty or expand the existing duty of a telecommunications provider to protect telephone records beyond those otherwise established by Colorado law, any other state law, or federal law, including, without limitation, the rules promulgated by the federal communications commission.

(4) This section shall not apply to a telecommunications provider or its agents or representatives who reasonably and in good faith act pursuant to Colorado law, any other state law, or federal law, including, without limitation, the rules promulgated by the federal communications commission, notwithstanding a later determination that the act was not authorized by such law.



§ 13-21-124. Civil actions against dog owners

(1) As used in this section, unless the context otherwise requires:

(a) "Bodily injury" means any physical injury that results in severe bruising, muscle tears, or skin lacerations requiring professional medical treatment or any physical injury that requires corrective or cosmetic surgery.

(b) "Dog" means any domesticated animal related to the fox, wolf, coyote, or jackal.

(c) "Dog owner" means a person, firm, corporation, or organization owning, possessing, harboring, keeping, having financial or property interest in, or having control or custody of, a dog.

(d) "Serious bodily injury" has the same meaning as set forth in section 18-1-901 (3)(p), C.R.S.

(2) A person or a personal representative of a person who suffers serious bodily injury or death from being bitten by a dog while lawfully on public or private property shall be entitled to bring a civil action to recover economic damages against the dog owner regardless of the viciousness or dangerous propensities of the dog or the dog owner's knowledge or lack of knowledge of the dog's viciousness or dangerous propensities.

(3) In any case described in subsection (2) of this section in which it is alleged and proved that the dog owner had knowledge or notice of the dog's viciousness or dangerous propensities, the court, upon a motion made by the victim or the personal representative of the victim, may enter an order that the dog be euthanized by a licensed veterinarian or licensed shelter at the expense of the dog owner.

(4) For purposes of this section, a person shall be deemed to be lawfully on public or private property if he or she is in the performance of a duty imposed upon him or her by local, state, or federal laws or regulations or if he or she is on property upon express or implied invitation of the owner of the property or is on his or her own property.

(5) A dog owner shall not be liable to a person who suffers bodily injury, serious bodily injury, or death from being bitten by the dog:

(a) While the person is unlawfully on public or private property;

(b) While the person is on property of the dog owner and the property is clearly and conspicuously marked with one or more posted signs stating "no trespassing" or "beware of dog";

(c) While the dog is being used by a peace officer or military personnel in the performance of peace officer or military personnel duties;

(d) As a result of the person knowingly provoking the dog;

(e) If the person is a veterinary health care worker, dog groomer, humane agency staff person, professional dog handler, trainer, or dog show judge acting in the performance of his or her respective duties; or

(f) While the dog is working as a hunting dog, herding dog, farm or ranch dog, or predator control dog on the property of or under the control of the dog's owner.

(6) Nothing in this section shall be construed to:

(a) Affect any other cause of action predicated on other negligence, intentional tort, outrageous conduct, or other theories;

(b) Affect the provisions of any other criminal or civil statute governing the regulation of dogs; or

(c) Abrogate any provision of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 13-21-125. Civil actions for theft in the mortgage lending process

A person who suffers damages as a result of a violation of section 18-4-401, C.R.S., in the mortgage lending process, as defined by section 18-4-401 (9)(e)(I), C.R.S., shall have a private civil right of action against the perpetrator, regardless of whether the perpetrator was convicted of the crime. A claim arising under this section shall not be asserted against a bona fide purchaser of a mortgage contract.



§ 13-21-126. Funeral picketing - legislative declaration - definitions - damages

(1) The general assembly finds and declares that:

(a) One of the fundamental reasons we humans organize ourselves into societies is to ritually assist in and recognize the grieving process;

(b) Funeral picketing disrupts that fundamental grieving process;

(c) Funeral picketing intentionally inflicts severe emotional distress on the mourners; and

(d) Full opportunity exists under the terms and provisions of this section for the exercise of freedom of speech and other constitutional rights other than at and during the funeral.

(2) The general assembly, therefore, determines it is necessary to enact this section in order to:

(a) Protect the privacy of the mourners during the funeral; and

(b) Preserve a funeral-site atmosphere that enhances the grieving process.

(3) As used in this section:

(a) "Funeral" means the ceremonies, rituals, processions, and memorial services held in connection with the burial, cremation, or memorial of a deceased person, including the assembly and dispersal of the mourners.

(b) "Funeral picketing" means a public demonstration at a funeral site during the funeral that is reasonably calculated to inflict severe emotional distress on the mourners.

(c) "Funeral site" means a church, synagogue, mosque, funeral home, mortuary, gravesite, mausoleum, or other place where a funeral is being conducted.

(d) "Mourner" means a member of the decedent's immediate family at the funeral.

(4) It is unlawful for a person to knowingly engage in funeral picketing within one hundred feet of the funeral site or to engage in electronically amplified funeral picketing within one hundred fifty feet of the funeral site.

(5) (a) Each mourner shall be entitled to recover reasonable damages, but not less than one thousand dollars, together with reasonable attorney fees and costs from each person who violates subsection (4) of this section.

(b) The court shall impose joint and several liability on any person who:

(I) Violates subsection (4) of this section by acting in concert with one or more other persons; or

(II) Consciously conspires with one or more other persons and deliberately pursues a common plan or design to commit a violation of subsection (4) of this section.



§ 13-21-127. Civil damages for human trafficking and involuntary servitude

(1) In addition to all other remedies, a victim, as defined in section 18-3-502 (12), C.R.S., is entitled to recover damages proximately caused by any person who commits human trafficking for involuntary servitude, as described in section 18-3-503, C.R.S., or human trafficking for sexual servitude, as described in section 18-3-504, C.R.S.

(2) A conviction for human trafficking for involuntary servitude, as described in section 18-3-503, C.R.S., or human trafficking for sexual servitude, as described in section 18-3-504, C.R.S., is not a condition precedent to maintaining a civil action pursuant to the provisions of this section.



§ 13-21-128. Civil liability for destruction or unlawful seizure of recordings by a law enforcement officer - definitions

(1) (a) Notwithstanding any other remedies, a person has a right of recovery against a peace officer's employing law enforcement agency if a person attempts to or lawfully records an incident involving a peace officer and:

(I) A peace officer unlawfully destroys or damages the recording or recording device;

(II) A peace officer seizes the recording or recording device without permission, without lawful order of the court, or without other lawful grounds to seize the device;

(III) A peace officer intentionally interferes with the person's lawful attempt to record an incident involving a peace officer;

(IV) A peace officer retaliates against a person for recording or attempting to record an incident involving a peace officer; or

(V) A peace officer refuses to return the person's recording device that contains a recording of a peace officer-involved incident within a reasonable time period and without legal justification.

(b) If a peace officer engages in any of the conduct described in paragraph (a) of this subsection (1), the aggrieved property owner may submit an affidavit to the peace officer's employing law enforcement agency setting forth the facts of the incident, the damage done to the owner's property, and a verifiable estimate of the replacement cost for any damaged or destroyed device. If a recording was damaged or destroyed, the owner may claim five hundred dollars as the value of the recording itself. Upon receipt of this affidavit, the law enforcement agency shall have thirty days to either pay the aggrieved property owner the amount requested in the affidavit or issue a denial of the request in writing.

(c) If a denial of claim is issued by the law enforcement agency pursuant to paragraph (b) of this subsection (1), and the aggrieved property owner disagrees with the denial, the property owner may bring a civil action against the peace officer's employing law enforcement agency for actual damages, including the replacement value of the device, the amount of five hundred dollars for any damaged or destroyed recording, and any costs and fees associated with the filing of the civil action. The court may order punitive damages up to fifteen thousand dollars and attorney fees to the property owner upon a finding that the denial by the law enforcement agency to reimburse the person pursuant to paragraph (b) of this subsection (1) was made in bad faith. If the court finds that an action brought by a person is frivolous and without merit, the court may award the law enforcement agency its reasonable costs and attorney fees.

(2) An action brought pursuant to this section does not preclude the person from seeking that criminal charges be filed against a peace officer for tampering with physical evidence in violation of section 18-8-610, C.R.S., or any other crime.

(3) For purposes of this section, "retaliation" means a threat, act of harassment, as defined in section 18-9-111, C.R.S., or act of harm or injury upon any person or property, which action is directed to or committed upon a person recording the peace officer-involved incident, as retaliation or retribution against such witness or victim.






Part 2 - Damages for Death by Negligence

§ 13-21-201. Damages for death

(1) When any person dies from any injury resulting from or occasioned by the negligence, unskillfulness, or criminal intent of any officer, agent, servant, or employee while running, conducting, or managing any locomotive, car, or train of cars, or of any driver of any coach or other conveyance operated for the purpose of carrying either freight or passengers for hire while in charge of the same as a driver, and when any passenger dies from an injury resulting from or occasioned by any defect or insufficiency in any railroad or any part thereof, or in any locomotive or car, or other conveyance operated for the purpose of carrying either freight or passengers for hire, the corporation or individuals in whose employ any such officer, agent, servant, employee, master, pilot, engineer, or driver is at the time such injury is committed, or who owns any such railroad, locomotive, car, or other conveyance operated for the purpose of carrying either freight or passengers for hire at the time any such injury is received, and resulting from or occasioned by the defect or insufficiency above described shall forfeit and pay for every person and passenger so injured the sum of not exceeding ten thousand dollars and not less than three thousand dollars, which may be sued for and recovered:

(a) In the first year after such death:

(I) By the spouse of the deceased;

(II) Upon the written election of the spouse, by the spouse and the heir or heirs of the deceased;

(III) Upon the written election of the spouse, by the heir or heirs of the deceased; or

(IV) If there is no spouse, by the heir or heirs of the deceased or the designated beneficiary, if there is one designated pursuant to article 22 of title 15, C.R.S., with the right to bring an action pursuant to this section, and if there is no designated beneficiary, by the heir or heirs of the deceased;

(b) (I) In the second year after such death:

(A) By the spouse of the deceased;

(B) By the heir or heirs of the deceased;

(C) By the spouse and the heir or heirs of the deceased; or

(D) By the designated beneficiary of the deceased, if there is one designated pursuant to article 22 of title 15, C.R.S., with the right to bring an action pursuant to this section, and the heir or heirs of the deceased.

(II) However, if the heir or heirs of the deceased commence an action under the provisions of sub-subparagraph (B) of subparagraph (I) of this paragraph (b), the spouse or the designated beneficiary of the deceased, if there is one designated pursuant to article 22 of title 15, C.R.S., with the right to bring an action pursuant to this section, upon motion filed within ninety days after service of written notice of the commencement of the action upon the spouse or designated beneficiary, shall be allowed to join the action as a party plaintiff.

(c) (I) If the deceased is an unmarried minor without descendants or an unmarried adult without descendants and without a designated beneficiary pursuant to article 22 of title 15, C.R.S., by the father or mother who may join in the suit. Except as provided in subparagraphs (II) and (III) of this paragraph (c), the father and mother shall have an equal interest in the judgment, or if either of them is dead, then the surviving parent shall have an exclusive interest in the judgment.

(II) For cases in which the father and mother are divorced, separated, or living apart, a motion may be filed by either the father or the mother prior to trial requesting the court to apportion fairly any judgment awarded in the case. Where such a motion is filed, the court shall conduct a post-judgment hearing at which the father and the mother shall have the opportunity to be heard and to produce evidence regarding each parent's relationship with the deceased child.

(III) On conclusion of the post-judgment hearing conducted pursuant to subparagraph (II) of this paragraph (c), the court shall fairly determine the percentage of the judgment to be awarded to each parent. In making such a determination, the court shall consider each parent's relationship with the deceased, including custody, control, support, parental responsibility, and any other factors the court deems pertinent. The court's determination of the percentage of the judgment awarded to each parent shall not be disturbed absent an abuse of discretion.

(d) For purposes of this section, "father or mother" means a natural parent of the deceased or a parent of the deceased by adoption. "Father or mother" does not include a person whose parental rights concerning the deceased were terminated pursuant to the provisions of title 19, C.R.S.

(2) In suits instituted under this section, it is competent for the defendant for his defense to show that the defect or insufficiency named in this section was not a negligent defect or insufficiency. The judgment obtained in an action under this section shall be owned by such persons as are heirs at law of the deceased under the statutes of descent and distribution and shall be divided among such heirs at law in the same manner as real estate is divided according to said statute of descent and distribution.



§ 13-21-202. Action notwithstanding death

When the death of a person is caused by a wrongful act, neglect, or default of another, and the act, neglect, or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, then, and in every such case, the person who or the corporation which would have been liable, if death had not ensued, shall be liable in an action for damages notwithstanding the death of the party injured.



§ 13-21-203. Limitation on damages

(1) (a) All damages accruing under section 13-21-202 shall be sued for and recovered by the same parties and in the same manner as provided in section 13-21-201, and in every such action the jury may give such damages as they may deem fair and just, with reference to the necessary injury resulting from such death, including damages for noneconomic loss or injury as defined in section 13-21-102.5 and subject to the limitations of this section and including within noneconomic loss or injury damages for grief, loss of companionship, pain and suffering, and emotional stress, to the surviving parties who may be entitled to sue; and also having regard to the mitigating or aggravating circumstances attending any such wrongful act, neglect, or default; except that, if the decedent left neither a widow, a widower, minor children, nor a dependent father or mother, the damages recoverable in any such action shall not exceed the limitations for noneconomic loss or injury set forth in section 13-21-102.5, unless the wrongful act, neglect, or default causing death constitutes a felonious killing, as defined in section 15-11-803 (1)(b), C.R.S., and as determined in the manner described in section 15-11-803 (7), C.R.S., in which case there shall be no limitation on the damages for noneconomic loss or injury recoverable in such action. No action shall be brought and no recovery shall be had under both section 13-21-201 and section 13-21-202, and in all cases the plaintiff is required to elect under which section he or she will proceed. There shall be only one civil action under this part 2 for recovery of damages for the wrongful death of any one decedent. Notwithstanding anything in this section or in section 13-21-102.5 to the contrary, there shall be no recovery under this part 2 for noneconomic loss or injury in excess of two hundred fifty thousand dollars, unless the wrongful act, neglect, or default causing death constitutes a felonious killing, as defined in section 15-11-803 (1)(b), C.R.S., and as determined in the manner described in section 15-11-803 (7), C.R.S.

(b) The damages recoverable for noneconomic loss or injury in any medical malpractice action shall not exceed the limitations on noneconomic loss or injury set forth in section 13-64-302.

(2) This section shall apply to a cause of action based on a wrongful act, neglect, or default occurring on or after July 1, 1969. A cause of action based on a wrongful act, neglect, or default occurring prior to July 1, 1969, shall be governed by the law in force and effect at the time of such wrongful act, neglect, or default.

(3) (a) In all actions brought under section 13-21-201 or 13-21-202 in which damages are assessed by the trier of fact, and the death complained of is attended by circumstances of fraud, malice, or willful and wanton conduct, the trier of fact, in addition to the actual damages, may award reasonable exemplary damages. The amount of such reasonable exemplary damages shall not exceed an amount that is equal to the amount of the actual damages awarded to the injured party.

(b) For purposes of this subsection (3), "willful and wanton conduct" shall have the same meaning as set forth in section 13-21-102 (1)(b).

(c) (I) A claim for exemplary damages in an action governed by this section may not be included in any initial claim for relief. A claim for exemplary damages in an action governed by this section shall be allowed by amendment to the pleadings only after the passage of sixty days following the exchange of initial disclosures pursuant to rule 26 of the Colorado rules of civil procedure and the plaintiff establishes prima facie proof of a triable issue. After the plaintiff establishes the existence of a triable issue of exemplary damages, the court may, in its discretion, allow additional discovery on the issue of exemplary damages as the court deems appropriate.

(II) A claim for exemplary damages in an action governed by this section shall not be time barred by the applicable provisions of law for the commencement of actions, so long as:

(A) The claim for exemplary damages arises, pursuant to paragraph (a) of this subsection (3), from the claim in such action that is brought under section 13-21-201 or 13-21-202; and

(B) The claim in such action that is brought under section 13-21-201 or 13-21-202 is not time barred.

(III) The assertion of a claim for exemplary damages in an action governed by this section shall not be rendered ineffective solely because the assertion was made after the applicable deadline contained in the court's case management order, so long as the plaintiff establishes that he or she did not discover, and could not have reasonably discovered prior to such deadline, the grounds for asserting the exemplary damages claim.

(4) Notwithstanding the provisions of subsection (3) of this section, the court may reduce or disallow the award of exemplary damages to the extent that:

(a) The deterrent effect of the damages has been accomplished; or

(b) The conduct that resulted in the award has ceased; or

(c) The purpose of such damages has otherwise been served.

(5) Notwithstanding the provisions of subsection (3) of this section, the court may increase any award of exemplary damages to a sum not to exceed three times the amount of actual damages, if it is shown that:

(a) The defendant has continued the behavior or repeated the action that is the subject of the claim against the defendant in a willful and wanton manner against another person or persons during the pendency of the case; or

(b) The defendant has acted in a willful and wanton manner during the pendency of the action in a manner that has further aggravated the damages of the plaintiff when the defendant knew or should have known such action would produce aggravation.

(6) The provisions of this section shall not apply to a peace officer, as described in section 16-2.5-101, C.R.S., or to any firefighter, as defined in section 18-3-201 (1.5), C.R.S., for claims arising out of injuries sustained from an act or omission of the peace officer or firefighter acting in the performance of his or her duties and within the scope of his or her employment.

(7) Nothing in this section shall be construed to alter or amend the provisions of section 13-64-302.5 or the provisions of part 1 of article 10 of title 24, C.R.S.



§ 13-21-203.5. Alternative means of establishing damages - solatium amount

In any case arising under section 13-21-202, the persons entitled to sue under the provisions of section 13-21-201 (1) may elect in writing to sue for and recover a solatium in the amount of fifty thousand dollars. Such solatium amount shall be in addition to economic damages and to reasonable funeral, burial, interment, or cremation expenses, which expenses may also be recovered in an action under this section. Such solatium amount shall be in lieu of noneconomic damages recoverable under section 13-21-203 and shall be awarded upon a finding or admission of the defendant's liability for the wrongful death.



§ 13-21-203.7. Adjustments of dollar limitations for effects of inflation

(1) The limitations on noneconomic damages set forth in section 13-21-203 (1)(a) and the amount of the solatium set forth in section 13-21-203.5 shall be adjusted for inflation as of January 1, 1998, and January 1, 2008. The adjustments made on January 1, 1998, and January 1, 2008, shall be based on the cumulative annual adjustment for inflation for each year since the effective date of the damages limitations in sections 13-21-203 (1)(a) and 13-21-203.5. The adjustments made pursuant to this subsection (1) shall be rounded upward or downward to the nearest ten-dollar increment.

(2) As used in this section, "inflation" means the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder, all items, all urban consumers, or its successor index.

(3) The secretary of state shall certify the adjusted limitation on damages within fourteen days after the appropriate information is available, and:

(a) The adjusted limitation on damages shall be the limitation applicable to all claims for relief that accrue on or after January 1, 1998, and before January 1, 2008; and

(b) The adjusted limitation on damages as of January 1, 2008, shall be the limitation applicable to all claims for relief that accrue on and after January 1, 2008.



§ 13-21-204. Limitation of actions

All actions provided for by this part 2 shall be brought within the time period prescribed in section 13-80-102.






Part 3 - Settlements, Releases, and Statements

§ 13-21-301. Settlements, releases, and statements of injured persons

(1) If a person is injured as a result of an occurrence which might give rise to liability and said person is a patient under the care of a practitioner of the healing arts or is hospitalized, no person or agent of any person whose interest is adverse to the injured person shall:

(a) Within thirty days after the date of the occurrence causing the injury, negotiate or attempt to negotiate a settlement with the injured patient;

(b) Within thirty days after the date of the occurrence causing the injury, obtain or attempt to obtain a general release of liability from the injured patient; or

(c) Within fifteen days after the date of the occurrence causing the injury, obtain or attempt to obtain any statement, either written, oral, recorded, or otherwise, from the injured patient for use in negotiating a settlement or obtaining a release except as provided by the Colorado rules of civil procedure.

(2) Any settlement agreement entered into or any general release of liability given by the injured patient in violation of this section shall be void. Any statement, written, oral, recorded, or otherwise, which is given by the injured party in violation of this section may not be used in evidence against the interest of the injured party in any civil action relating to the injury.

(3) Nothing in this section shall preclude the taking of statements by peace officers, as defined in section 24-31-301 (5), C.R.S., acting in their official capacity in the ordinary course of their employment, and nothing shall preclude the use of such statements for any purpose permitted by statute or rule of court applying to the admission of evidence.






Part 4 - Product Liability Actions - General Provisions

§ 13-21-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Manufacturer" means a person or entity who designs, assembles, fabricates, produces, constructs, or otherwise prepares a product or a component part of a product prior to the sale of the product to a user or consumer. The term includes any seller who has actual knowledge of a defect in a product or a seller of a product who creates and furnishes a manufacturer with specifications relevant to the alleged defect for producing the product or who otherwise exercises some significant control over all or a portion of the manufacturing process or who alters or modifies a product in any significant manner after the product comes into his possession and before it is sold to the ultimate user or consumer. The term also includes any seller of a product who is owned in whole or significant part by the manufacturer or who owns, in whole or significant part, the manufacturer. A seller not otherwise a manufacturer shall not be deemed to be a manufacturer merely because he places or has placed a private label on a product if he did not otherwise specify how the product shall be produced or control, in some significant manner, the manufacturing process of the product and the seller discloses who the actual manufacturer is.

(2) "Product liability action" means any action brought against a manufacturer or seller of a product, regardless of the substantive legal theory or theories upon which the action is brought, for or on account of personal injury, death, or property damage caused by or resulting from the manufacture, construction, design, formula, installation, preparation, assembly, testing, packaging, labeling, or sale of any product, or the failure to warn or protect against a danger or hazard in the use, misuse, or unintended use of any product, or the failure to provide proper instructions for the use of any product.

(3) "Seller" means any individual or entity, including a manufacturer, wholesaler, distributor, or retailer, who is engaged in the business of selling or leasing any product for resale, use, or consumption.



§ 13-21-402. Innocent seller

(1) No product liability action shall be commenced or maintained against any seller of a product unless said seller is also the manufacturer of said product or the manufacturer of the part thereof giving rise to the product liability action. Nothing in this part 4 shall be construed to limit any other action from being brought against any seller of a product.

(2) If jurisdiction cannot be obtained over a particular manufacturer of a product or a part of a product alleged to be defective, then that manufacturer's principal distributor or seller over whom jurisdiction can be obtained shall be deemed, for the purposes of this section, the manufacturer of the product.



§ 13-21-402.5. Product misuse

A product liability action may not be commenced or maintained against a manufacturer or seller of a product that caused injury, death, or property damage if, at the time the injury, death, or property damage occurred, the product was used in a manner or for a purpose other than that which was intended and which could not reasonably have been expected, and such misuse of the product was a cause of the injury, death, or property damage.



§ 13-21-403. Presumptions

(1) In any product liability action, it shall be rebuttably presumed that the product which caused the injury, death, or property damage was not defective and that the manufacturer or seller thereof was not negligent if the product:

(a) Prior to sale by the manufacturer, conformed to the state of the art, as distinguished from industry standards, applicable to such product in existence at the time of sale; or

(b) Complied with, at the time of sale by the manufacturer, any applicable code, standard, or regulation adopted or promulgated by the United States or by this state, or by any agency of the United States or of this state.

(2) In like manner, noncompliance with a government code, standard, or regulation existing and in effect at the time of sale of the product by the manufacturer which contributed to the claim or injury shall create a rebuttable presumption that the product was defective or negligently manufactured.

(3) Ten years after a product is first sold for use or consumption, it shall be rebuttably presumed that the product was not defective and that the manufacturer or seller thereof was not negligent and that all warnings and instructions were proper and adequate.

(4) In a product liability action in which the court determines by a preponderance of the evidence that the necessary facts giving rise to a presumption have been established, the court shall instruct the jury concerning the presumption.



§ 13-21-404. Inadmissible evidence

In any product liability action, evidence of any scientific advancements in technical or other knowledge or techniques, or in design theory or philosophy, or in manufacturing or testing knowledge, techniques, or processes, or in labeling, warnings of risks or hazards, or instructions for the use of such product, where such advancements were discovered subsequent to the time the product in issue was sold by the manufacturer, shall not be admissible for any purpose other than to show a duty to warn.



§ 13-21-406. Comparative fault as measure of damages

(1) In any product liability action, the fault of the person suffering the harm, as well as the fault of all others who are parties to the action for causing the harm, shall be compared by the trier of fact in accordance with this section. The fault of the person suffering the harm shall not bar such person, or a party bringing an action on behalf of such a person, or his estate, or his heirs from recovering damages, but the award of damages to such person or the party bringing the action shall be diminished in proportion to the amount of causal fault attributed to the person suffering the harm. If any party is claiming damages for a decedent's wrongful death, the fault of the decedent, if any, shall be imputed to such party.

(2) Where comparative fault in any such action is an issue, the jury shall return special verdicts, or, in the absence of a jury, the court shall make special findings determining the percentage of fault attributable to each of the persons to whom some fault is attributed and determining the total amount of damages sustained by each of the claimants. The entry of judgment shall be made by the court, and no general verdict shall be returned by the jury.

(3) Repealed.

(4) The provisions of section 13-21-111 do not apply to any product liability action.






Part 5 - Product Liability Actions - Firearms and Ammunition

§ 13-21-501. Legislative declaration

(1) The general assembly hereby declares that it shall be the policy in this state that product liability for injury, damage, or death caused by the discharge of a firearm or ammunition shall be based only upon an actual defect in the design or manufacture of such firearm or ammunition and not upon the inherent potential of a firearm or ammunition to cause injury, damage, or death when discharged.

(2) The general assembly further finds that it shall be the policy of this state that a civil action in tort for any remedy arising from physical or emotional injury, physical damage, or death caused by the discharge of a firearm or ammunition shall be based only upon an actual defect in the design or manufacture of such firearm or ammunition or upon the commission of a violation of a state or federal statute or regulation and not upon any other theory of liability. The general assembly also finds that under no theory shall a firearms or an ammunition manufacturer, importer, or dealer be held liable for the actions of another person.



§ 13-21-502. "Product liability action" - definition

As used in this part 5, unless the context otherwise requires, "product liability action" means a claim for damages brought against the manufacturer, distributor, importer, or seller of firearms or ammunition alleging a defect in the design or manufacture of a firearm or ammunition.



§ 13-21-503. Determination of defect - burden of proof

(1) In a product liability action, whether a firearm or ammunition shall be deemed defective in design shall not be based upon its potential to cause injury, damage, or death when discharged.

(2) The burden shall be on the plaintiff to prove, in addition to any other elements required to be proven:

(a) In a product liability action alleging a design defect, that the actual design was defective and that such defective design was the proximate cause of the injury, damage, or death;

(b) In a product liability action alleging a defect in manufacture, that the firearm or ammunition was manufactured at variance from its design and that such defective manufacture was the proximate cause of the injury, damage, or death.

(3) The inherent potential of a firearm or ammunition to cause injury, damage, or death when discharged shall not be a basis for a finding that the product is defective in design or manufacture.



§ 13-21-504. Proximate cause

(1) In a product liability action, the actual discharge of a firearm or ammunition shall be the proximate cause of injury, damage, or death resulting from the use of such product and not the inherent capability of the product to cause injury, damage, or death.

(2) The manufacturer's, importer's, or distributor's placement of a firearm or ammunition in the stream of commerce, even if such placement is found to be foreseeable, shall not be conduct deemed sufficient to constitute the proximate cause of injury, damage, or death resulting from a third party's use of the product.

(3) In a product liability action concerning the accidental discharge of a firearm, the manufacturer's, importer's, or distributor's placement of the product in the stream of commerce shall not be conduct deemed sufficient to constitute proximate cause, even if accidental discharge is found to be foreseeable.

(4) In addition to any limitation of an action set forth in section 13-80-119, in a product liability action brought by the criminal, it shall be an absolute defense that the injury, damage, or death immediately resulted from the use of the firearm or ammunition during the commission of the criminal act which is a felony or a class 1 or class 2 misdemeanor.



§ 13-21-504.5. Limitations on actions - award of fees

(1) A person or other public or private entity may not bring an action in tort, other than a product liability action, against a firearms or ammunition manufacturer, importer, or dealer for any remedy arising from physical or emotional injury, physical damage, or death caused by the discharge of a firearm or ammunition.

(2) In no type of action shall a firearms or ammunition manufacturer, importer, or dealer be held liable as a third party for the actions of another person.

(3) The court, upon the filing of a motion to dismiss pursuant to rule 12 (b) of the Colorado rules of civil procedure, shall dismiss any action brought against a firearms or ammunition manufacturer, importer, or dealer that the court determines is prohibited under subsection (1) or (2) of this section. Upon dismissal pursuant to this subsection (3), the court shall award reasonable attorney fees, in addition to costs, to each defendant named in the action.

(4) Notwithstanding the provisions of subsection (1) of this section, a firearms or ammunition manufacturer, importer, or dealer may be sued in tort for any damages proximately caused by an act of the manufacturer, importer, or dealer in violation of a state or federal statute or regulation. In any action brought pursuant to the provisions of this subsection (4), the plaintiff shall have the burden of proving by clear and convincing evidence that the defendant violated the state or federal statute or regulation.



§ 13-21-505. Applicability of this part 5

Nothing contained in this part 5 shall be construed to bar recovery where the plaintiff proves that the proximate cause of the injury, damage, or death was a firearm or ammunition which contained a defect in manufacture causing it to be at variance from its design or which was designed so that it did not function in the manner reasonably expected by the ordinary consumer of such product.






Part 6 - Liability for Electronic Computing Device Failures Associated With the Year 2000 Date Change



Part 7 - Year 2000 Citizens' Protection Act



Part 8 - Drug Dealer Liability Act

§ 13-21-801. Short title

This part 8 shall be known and may be cited as the "Drug Dealer Liability Act".



§ 13-21-802. Legislative declaration

(1) The general assembly hereby declares that the purpose of this part 8 is:

(a) To provide a civil remedy for damages to persons in this state injured as a result of the use of an illegal drug;

(b) To shift, to the extent possible, the cost of damage caused by the market for illegal drugs in the state to those who illegally profit from that market; and

(c) To deter those who have not yet entered into the distribution market for illegal drugs by establishing the prospect of substantial monetary loss.



§ 13-21-803. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Illegal drug" means a controlled substance as defined in section 18-18-102 (5), C.R.S.

(2) "Individual illegal drug user" means the individual whose use of a specified illegal drug is the basis of an action brought under this part 8.

(3) "Participate in the marketing of illegal drugs" means to transport, import into this state, sell, possess with the intent to sell, furnish, administer, or give away, import into this state, sell, furnish, administer, or give away an illegal drug. "Participate in the marketing of illegal drugs" does not include the purchase or receipt of an illegal drug for personal use.

(4) "Period of illegal drug use" means, in relation to the individual illegal drug user, the period of time from the individual's first use of a specified illegal drug to the accrual of the cause of action. The period of illegal drug use is presumed to commence two years before the cause of action accrues unless the defendant proves otherwise by clear and convincing evidence.

(5) "Person" means an individual, governmental entity, corporation, firm, trust, partnership, or incorporated or unincorporated association existing under or authorized by the laws of this state, another state, or a foreign country.

(6) "Specified illegal drug" means the type of illegal drug used by an individual illegal drug user whose use is the basis of an action brought under section 13-21-804 (2)(b).



§ 13-21-804. Damages - persons injured by an individual illegal drug user

(1) Any one or more of the following persons may bring an action for damages caused by an individual's use of an illegal drug within this state:

(a) A parent, legal guardian, child, spouse, or sibling of the individual illegal drug user;

(b) An employer of an individual illegal drug user;

(c) A medical facility, insurer, governmental entity, employer, or other entity that funded a drug treatment program or employee assistance program for the individual illegal drug user or that otherwise expended money on behalf of the individual illegal drug user or a dependent of the individual illegal drug user; and

(d) A person injured as a result of the willful, reckless, or negligent actions of an individual illegal drug user.

(2) (a) A person entitled to seek damages under this section may seek damages from one or more of the following:

(I) A person who sold, administered, or furnished, or is in the chain of distribution of, an illegal drug used by the individual illegal drug user;

(II) A person who knowingly participated in the marketing or distribution in the state of Colorado of the specified illegal drug used by an individual illegal drug user during the individual drug user's period of illegal drug use.

(b) Nothing in this section shall be deemed to authorize a suit against an employer of a person described in paragraph (a) of this subsection (2) if the employer had no knowledge of the actions of the person giving rise to the claim under this section.

(3) The standard of proof for establishing liability under this section shall be by clear and convincing evidence.

(4) A person entitled to bring an action under this section may recover all of the following damages:

(a) Economic damages, including but not limited to the cost of treatment and rehabilitation, medical expenses, or any other pecuniary loss proximately caused by an individual's use of an illegal drug;

(b) Noneconomic damages, including but not limited to pain and suffering, disfigurement, loss of enjoyment, loss of companionship and consortium, and other nonpecuniary loss proximately caused by an individual's use of an illegal drug;

(c) Exemplary damages;

(d) Reasonable attorney fees incurred as a result of bringing an action under this section; and

(e) Costs of suit, including but not limited to expenses for expert witnesses and expenses for investigative services to determine the identity of the defendants and the location of any assets of the defendants.



§ 13-21-805. Nonexclusiveness - exceptions to liability - joinder

(1) Any cause of action established by this part 8 shall be in addition to and not in lieu of any other cause of action available to a plaintiff.

(2) A person whose possession, use, or distribution of illegal drugs is authorized by law is not liable for damages under this part 8.

(3) A law enforcement officer or agency, the state, or a person acting at the direction of a law enforcement officer or agency or the state is not liable for participating in the marketing of illegal drugs if the participation is in furtherance of an official investigation.

(4) Two or more persons may join together in one action under section 13-21-804 if any portion of the period of illegal drug use of the individual illegal drug user whose actions resulted in the damages to one plaintiff overlaps with the period of illegal drug use of the individual illegal drug users whose actions resulted in the damages to every other plaintiff.

(5) A third party shall not pay damages awarded under this part 8 or provide a defense or money for a defense on behalf of an insured under a contract of insurance or indemnification.



§ 13-21-806. Comparative negligence

(1) An action under this part 8 is governed by the principles of comparative negligence.

(2) The burden of proving the comparative negligence of the plaintiff shall be on the defendant by clear and convincing evidence.



§ 13-21-807. Contribution among and recovery from multiple defendants

Notwithstanding the provisions of section 13-50.5-102 (3), a person subject to liability under this part 8 has a right of contribution against any other person subject to liability under this part 8. Contribution may be enforced either in the original action or by a separate action brought for that purpose. A plaintiff may seek recovery against a person whom a defendant has asserted a right of contribution in accordance with this part 8 and other laws.



§ 13-21-808. Effect of criminal drug conviction

(1) (a) A person against whom recovery is sought is estopped from denying participation in the marketing of illegal drugs if the person has a criminal conviction based on the same circumstances that are the basis for the claim for damages. Said conviction must be for other than mere possession of the specified illegal drug:

(I) That is a felony under the "Comprehensive Drug Abuse Prevention and Control Act of 1970", 21 U.S.C. sec. 801, et seq.;

(II) Under section 18-18-405 or 18-18-406, C.R.S.; or

(III) That is a felony related to participation in the marketing of illegal drugs under the laws of another state.

(b) Such a conviction is also prima facie evidence of the person's participation in the marketing of illegal drugs during the two years preceding the date of an act giving rise to a conviction.

(2) The absence of a conviction of a person against whom recovery is sought does not bar an action against that person.



§ 13-21-809. Prejudgment attachment and execution on judgments

(1) (a) Except as provided in subsection (3) of this section, a plaintiff under this part 8 may request an ex parte, prejudgment order of attachment under rule 102 of the Colorado rules of civil procedure against all of the assets of a defendant sufficient to satisfy a potential award. If attachment is issued, a defendant is entitled to an immediate hearing. The attachment may be removed if the defendant demonstrates that the assets will be available for a potential award or if the defendant posts a bond sufficient to cover a potential award.

(b) Prior to the payment of any judgment awarded pursuant to this part 8, payment shall first be made to satisfy any order or judgment entered against the defendant in a criminal proceeding for restitution, including any contributions to a crime victim compensation fund pursuant to article 4.1 of title 24, C.R.S., or to a victims and witnesses assistance and law enforcement fund pursuant to article 4.2 of title 24, C.R.S.

(2) A person against whom a judgment has been rendered under this part 8 is not eligible to exempt any property, of whatever kind, from process to levy or process to execute on the judgment.

(3) Any assets sought to satisfy a judgment under this part 8 that have been named in a forfeiture action pending on the date that the attachment under subsection (1) of this section is sought or have been seized for forfeiture by any state or federal agency may not be attached or used to satisfy a judgment under this part 8 unless and until the assets have been released following conclusion of the forfeiture action or released by the agency that seized the assets.



§ 13-21-810. Statute of limitations

(1) Except as otherwise provided by this section, a claim under this part 8 shall not be brought more than four years after the cause of action accrues. A cause of action accrues under this part 8 when a person who may recover has reason to know of the harm from illegal drug use that is the basis of the cause of action and has reason to know that the illegal drug use is the cause of the harm.

(2) For a defendant, the statute of limitations under this section does not expire until six months after the individual potential defendant is convicted of a criminal offense or as otherwise provided by law.



§ 13-21-811. Stay of action

On motion by a governmental agency involved in a drug investigation or prosecution, an action brought under this part 8 shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for a stay of the action.



§ 13-21-812. Nonretroactive

No cause of action shall accrue based upon any act by a defendant that occurred prior to June 2, 1999.



§ 13-21-813. Severability

If any provision of this part 8 or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this part 8 that can be given effect without the invalid provision or application, and to this end the provisions of this part 8 are declared to be severable.






Part 9 - Liability of Hospital Enterprises for Electronic Computing Device Failures Associated With the Year 2000 Date Change



Part 10 - Liability for Computer Dissemination of Indecent Material to Children

§ 13-21-1001. Definitions

As used in this article, unless the context otherwise requires:

(1) "Child" means a person under eighteen years of age.

(2) "Sexual contact", "sexual intrusion", and "sexual penetration" shall have the same meanings as set forth in section 18-3-401 (4), (5), and (6), C.R.S., respectively.



§ 13-21-1002. Computer dissemination of indecent material to a child - prohibition

(1) A person commits computer dissemination of indecent material to a child when:

(a) Knowing the character and content of the communication which, in whole or in part, depicts actual or simulated nudity, or sexual conduct, as defined in section 19-1-103 (97), C.R.S., the person willfully uses a computer, computer network, telephone network, data network, or computer system allowing the input, output, examination, or transfer of computer data or computer programs from one computer to another or a text-messaging or instant-messaging system to initiate or engage in such communication with a person he or she believes to be a child; and

(b) By means of such communication the person importunes, invites, entices, or induces a person he or she believes to be a child to engage in sexual contact, sexual intrusion, or sexual penetration with the person, or to engage in a sexual performance or sexual conduct, as defined in section 19-1-103 (97), C.R.S., for the person's benefit.

(2) Computer dissemination of indecent material to a child is prohibited. A person who violates the provisions of subsection (1) of this section shall be subject to a civil penalty as provided in section 13-21-1003.

(3) It shall not be an affirmative defense in a civil action brought under this part 10 that the person the defendant believed to be a child in fact was not a child.



§ 13-21-1003. Civil penalty - action for recovery - distribution of proceeds - attorney fees

(1) A person who is found in a civil action brought under this part 10 to have committed computer dissemination of indecent material to a child in violation of section 13-21-1002 shall forfeit and pay a civil penalty established pursuant to verdict or judgment.

(2) (a) An action to recover a civil penalty under this part 10 may be brought by any private individual. Venue for the action shall be proper in the district court for the county in which the defendant resides or maintains a principal place of business in this state, or in the county in which the defendant sent the communication, or in the county in which the recipient received the communication.

(b) The action shall be brought in the name of the person seeking recovery of the civil penalty.

(3) In determining the liability for or the amount of a civil penalty pursuant to this section, the court or jury shall consider the nature, circumstances, and gravity of the alleged violation and the alleged violator's degree of culpability, history of prior violations, criminal convictions, and level of cooperation with any investigation of the alleged violation.

(4) No action may be brought or maintained pursuant to this section without the written consent of the child 's parent or guardian, which consent may be withdrawn at any time.

(5) A child alleged to be a victim of computer dissemination of indecent material to a child, or his or her parent or guardian, shall have the right to intervene and assume control of any case brought pursuant to this section.

(6) In a case in which the court awards a civil penalty pursuant to this section, the court shall order the distribution as follows:

(a) In a case brought by a child or other recipient of indecent material as described in subsection 13-21-1002 (1), one hundred percent to the plaintiff;

(b) In a case brought by a plaintiff other than a child or recipient of indecent material, forty percent to the plaintiff and sixty percent to the child or recipient;

(c) In a case initiated by a plaintiff and in which the child's parent or guardian has intervened, eighty percent to the child and twenty percent to the plaintiff.

(7) If a plaintiff is awarded a distribution of the civil penalty pursuant to subsection (6) of this section, the court shall award judgment to the plaintiff for the plaintiff's reasonable attorney fees and costs.

(8) Nothing in this part 10 shall be construed to limit or abrogate:

(a) A criminal action brought to prosecute an act described in the criminal laws of this state;

(b) Any right or cause of action that a person, on the person's own behalf or on behalf of another, may have;

(c) The ability to include in a civil action brought under this part 10 additional claims that are otherwise permitted by law to be brought in a civil action.






Part 11 - Commonsense Consumption Act

§ 13-21-1101. Short title

This part 11 shall be known and may be cited as the "Commonsense Consumption Act".



§ 13-21-1102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Obesity and many other conditions that are detrimental to the health and well-being of individuals are frequently long-term manifestations of poor choices that are habitually made by those individuals;

(b) Despite commercial influences, individuals remain ultimately responsible for the choices they make regarding their body; and

(c) Excessive litigation restricts the wide range of choices otherwise available to individuals who consume products responsibly.



§ 13-21-1103. Definitions

For the purposes of this part 11, unless the context otherwise requires:

(1) "Claim" means any claim by or on behalf of a natural person and any derivative or other claim arising therefrom that is asserted by or on behalf of any other person.

(2) "Food" means any food or beverage, including chewing gum, intended for human consumption and articles used for components of any such food or beverage.

(3) "Injury caused by or likely to result from long-term consumption" means an injury or condition resulting or likely to result from the cumulative effect of consumption and not from a single instance of consumption.

(4) "Other person" means any individual, corporation, company, association, firm, partnership, society, joint-stock company, or any other entity, including any governmental entity or private attorney general.



§ 13-21-1104. Actions against food providers that comply with applicable state and federal laws - exemptions

(1) Except as otherwise provided in subsection (2) of this section, a manufacturer, packer, distributor, carrier, holder, or seller of a food, or an association of one or more such entities, shall not be subject to civil liability for any claim arising from weight gain, obesity, a health condition associated with weight gain or obesity, or other injury caused by or likely to result from the long-term consumption of the food.

(2) The provisions of subsection (1) of this section shall not preclude civil liability of a manufacturer, packer, distributor, carrier, holder, or seller of a food in cases in which a claim of injury not related to weight gain, obesity, or a health condition associated with weight gain or obesity is based on a material violation of a composition, branding, or labeling standard prescribed by state or federal law and the claimed injury was actual and proximately caused by such violation.



§ 13-21-1105. Pleading requirements

(1) In any action permitted under section 13-21-1104 (2), the plaintiff shall state the following with particularity in the complaint:

(a) The statute, regulation, or other provision of state or federal law that was allegedly violated;

(b) The facts that are alleged to constitute a material violation of such law; and

(c) The facts that are alleged to demonstrate that the material violation proximately caused actual injury to the plaintiff.

(2) In addition to the requirements set forth in subsection (1) of this section, the complaint shall state with particularity facts sufficient to support a reasonable inference that the violation was knowing and willful.

(3) For purposes of applying this part 11:

(a) The pleading requirements contained in this section shall be regarded as jurisdictional prerequisites to the bringing of an action and not merely procedural provisions; and

(b) The requirements of actual injury, knowledge and willfulness, and proximate cause as described in this section shall apply to all actions commenced under this part 11 notwithstanding any provision of law of another state that may be inconsistent with or contrary to such requirements.



§ 13-21-1106. Stay of proceedings pending motion to dismiss

(1) In any action brought against a manufacturer, packer, distributor, carrier, holder, or seller of a food for claims related to the long-term consumption of food, all proceedings including but not limited to discovery shall be stayed during the pendency of a motion to dismiss unless the court finds for good cause shown on the motion of any party that limited discovery is necessary to preserve evidence or to prevent undue prejudice to the movant.

(2) During a stay of discovery, unless otherwise ordered by the court, any party in the case, including any plaintiff and any defendant that has been properly served with the complaint, shall preserve all documents, data compilations including but not limited to electronically recorded data and electronically stored data, and tangible objects that are in the custody or control of such party and that are relevant to the allegations in the complaint as though a request for production of those documents and things had been served pursuant to court rule.






Part 12 - Damages for Unlawful Termination of Pregnancy

§ 13-21-1201. Short title

This part 12 is known and may be cited as the "Civil Remedy for Unlawful Termination of Pregnancy Act".



§ 13-21-1202. Legislative declaration

The general assembly hereby declares that the purpose of this part 12 is to provide an appropriate civil remedy to a woman who suffers an unlawful termination of her pregnancy, without establishing the legal personhood of an unborn human being.



§ 13-21-1203. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Consent" has the same meaning as provided in section 18-1-505, C.R.S.

(2) "Intentionally" has the same meaning as provided in section 18-1-501 (5), C.R.S.

(3) "Knowingly" has the same meaning as provided in section 18-1-501 (6), C.R.S.

(4) "Pregnancy" means the presence of an implanted human embryo or fetus within the uterus of a woman.

(5) "Recklessly" has the same meaning as provided in section 18-1-501 (8), C.R.S.

(6) "Unlawful termination of pregnancy" means the termination of a pregnancy by any means other than birth or a medical procedure, instrument, agent, or drug for which the consent of the pregnant woman, or a person authorized by law to act on her behalf, has been obtained, or for which the pregnant woman's consent is implied by law.



§ 13-21-1204. Construction

Nothing in this part 12 shall be construed to confer the status of "person" upon a human embryo, fetus, or unborn child at any stage of development prior to live birth.



§ 13-21-1205. Damages - woman injured by the unlawful termination of a pregnancy

(1) A woman may bring an action for damages in accordance with this part 12 against any person who intentionally, knowingly, or recklessly caused an unlawful termination of her pregnancy.

(2) (a) The action authorized in this section is in addition to, and does not limit or affect, other actions available by statute or common law, before or after July 1, 2014.

(b) Nothing in this part 12 is intended to alter, replace, limit, supersede, or in any way restrict any provision of the "Health Care Availability Act", article 64 of this title, or any successor statute.

(3) The standard of proof for establishing liability under this section is proof by a preponderance of the evidence.

(4) A woman entitled to bring an action under this section may recover the following damages:

(a) Her own economic damages;

(b) Her own noneconomic damages; and

(c) Exemplary damages to the extent permitted by section 13-21-102, or any successor statute.



§ 13-21-1206. Exceptions to liability

(1) Nothing in this part 12 shall create liability for damages, or permit a cause of action, against:

(a) A health care institution, as defined in section 13-64-202 (3), to the extent that the health care institution is engaged in providing health care services to a pregnant woman with her consent or where her consent is implied by law; or

(b) A health care professional, as defined in section 13-64-202 (4)(a), to the extent that the health care professional is engaged in providing health care services to a pregnant woman with her consent or where her consent is implied by law.

(2) Nothing in this part 12 imposes liability for damages upon a woman for acts she engages in with respect to her own pregnancy.



§ 13-21-1207. Limitation of actions - three years

Any action brought under this part 12 must be commenced within three years after the cause of action accrues and not thereafter. For purposes of this part 12, a cause of action accrues when a woman has reason to know that her pregnancy was unlawfully terminated.






Part 13 - Wholesale Sales Representatives

§ 13-21-1301. Legislative declaration

The general assembly hereby finds, determines, and declares that independent wholesale sales representatives are a key ingredient to the Colorado economy. The general assembly further finds and declares that wholesale sales representatives spend many hours developing their territory in order to properly market their products. Therefore, it is the intent of the general assembly to provide security and clarify the relations between distributors, jobbers, or manufacturers and their wholesale sales representatives.



§ 13-21-1302. Jurisdiction over nonresident representatives

A distributor, jobber, or manufacturer who is not a resident of Colorado and who enters into any written contract or written sales agreement regulated by this part 13 shall be deemed to be doing business in Colorado for purposes of personal jurisdiction.



§ 13-21-1303. Damages

(1) A distributor, jobber, or manufacturer who knowingly fails to pay commissions as provided in any written contract or written sales agreement shall be liable to the wholesale sales representative in a civil action for treble the damages proved at trial.

(2) In a civil action brought by a wholesale sales representative pursuant to this section, the prevailing party shall be entitled to reasonable attorney fees and costs in addition to any other recovery.



§ 13-21-1304. Liquor licensees excepted

This part 13 shall not apply to any person licensed under article 46 or 47 of title 12.












Contracts and Agreements

Article 22 - Age of Competence - Arbitration - Mediation

Part 1 - Age of Competence - Transplant and Transfusion Limitation

§ 13-22-101. Competence of persons eighteen years of age or older

(1) Notwithstanding any other provision of law enacted or any judicial decision made prior to July 1, 1973, every person, otherwise competent, shall be deemed to be of full age at the age of eighteen years or older for the following specific purposes:

(a) To enter into any legal contractual obligation and to be legally bound thereby to the full extent as any other adult person; but such obligation shall not be considered a family expense of the parents of the person who entered into the contract, under section 14-6-110, C.R.S.;

(b) To manage his estate in the same manner as any other adult person. This section shall not apply to custodial property given or held under the terms of the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S., or property held for a protected person under the "Colorado Probate Code", article 14 of title 15, C.R.S., unless otherwise permitted in said articles;

(c) To sue and be sued in any action to the full extent as any other adult person in any of the courts of this state, without the necessity for a guardian ad litem or someone acting in his behalf;

(d) To make decisions in regard to his own body and the body of his issue, whether natural or adopted by such person, to the full extent allowed to any other adult person.



§ 13-22-102. Minors - consent for medical care and treatment for use of drugs or a substance use disorder

Notwithstanding any other provision of law, any physician licensed to practice in this state, upon consultation by a minor as a patient, with the consent of such minor patient, may examine, prescribe for, and treat the minor patient for use of drugs or a substance use disorder without the consent of or notification to the parent, parents, or legal guardian of the minor patient, or to any other person having custody or decision-making responsibility with respect to the medical care of the minor patient. In any such case the physician or any person acting pursuant to the minor's direction incurs no civil or criminal liability by reason of having made such examination or prescription or having rendered such treatment, but this immunity does not apply to any negligent acts or omissions by the physician or any person acting pursuant to the physician's direction.



§ 13-22-103. Minors - consent for medical, dental, and related care

(1) Except as otherwise provided in sections 15-19-204, 18-1.3-407 (4.5), and 25-4-409, a minor eighteen years of age or older, or a minor fifteen years of age or older who is living separate and apart from his or her parent, parents, or legal guardian, with or without the consent of his or her parent, parents, or legal guardian, and is managing his or her own financial affairs, regardless of the source of his or her income, or any minor who has contracted a lawful marriage may give consent to organ or tissue donation or the furnishing of hospital, medical, dental, emergency health, and surgical care to himself or herself. Such consent is not subject to disaffirmance because of minority, and, when such consent is given, the minor has the same rights, powers, and obligations as if he or she had obtained majority. Consent to organ or tissue donation may be revoked pursuant to section 15-19-206.

(2) The consent of the parent, parents, or legal guardian of a minor described in subsection (1) of this section shall not be necessary in order to authorize organ or tissue donation or hospital, medical, dental, emergency health, or surgical care, and no hospital, physician, surgeon, dentist, trained emergency health care provider, or agent or employee thereof who, in good faith, relies on such a minor's consent shall be liable for civil damages for failure to secure the consent of such a minor's parent, parents, or legal guardian prior to rendering such care. The parent, parents, or legal guardian of a minor described in subsection (1) of this section shall not be liable to pay the charges for the care provided the minor on said minor's consent, unless said parent, parents, or legal guardian agrees to be so liable.

(3) In addition to the authority granted in section 25-4-1704 (2.5), C.R.S., any parent, including a parent who is a minor, may request and consent to organ or tissue donation of his or her child or the furnishing of hospital, medical, dental, emergency health, and surgical care to his or her child or ward. The consent of a minor parent shall not be subject to disaffirmance because of minority, and, when such consent is given, said minor parent has the same rights, powers, and obligations as if he or she were of legal age.



§ 13-22-103.5. Minors - consent for medical care - pregnancy

Notwithstanding any other provision of law, a pregnant minor may authorize prenatal, delivery, and post-delivery medical care for herself related to the intended live birth of a child.



§ 13-22-104. Transplants and transfusions generally - declaration of policy - limit on liability of minors

(1) The availability of scientific knowledge, skills, and materials for the transplantation, injection, transfusion, or transfer of human tissue, organs, blood, or components thereof is important to the health and welfare of the people of this state. Equally important is the duty of those performing such service or providing such materials to exercise due care under the attending circumstances to the end that those receiving health care will benefit and adverse results therefrom will be minimized by the use of available and proven scientific safeguards. The imposition of legal liability without fault upon the persons and organizations engaged in such scientific procedures may inhibit the exercise of sound medical judgment and restrict the availability of important scientific knowledge, skills, and materials. It is, therefore, the public policy of this state to promote the health and welfare of the people by emphasizing the importance of exercising due care, and by limiting the legal liability arising out of such scientific procedures to instances of negligence or willful misconduct.

(2) The donation, whether for or without valuable consideration, the acquisition, preparation, transplantation, injection, or transfusion of any human tissue, organ, blood, or component thereof for or to a human being is the performance of a medical service and does not, in any way, constitute a sale. No physician, surgeon, hospital, blood bank, tissue bank, or other person or entity who donates, obtains, prepares, transplants, injects, transfuses, or otherwise transfers, or who assists or participates in donating, obtaining, preparing, transplanting, injecting, transfusing, or transferring any tissue, organ, blood, or component thereof from one or more human beings, living or dead, to another living human being for the purpose of therapy or transplantation needed by him for his health or welfare shall be liable for any damages of any kind or description directly or indirectly caused by or resulting from any such activity; except that each such person or entity remains liable for his or its own negligence or willful misconduct.

(3) Any provision of the law to the contrary notwithstanding, any minor who has reached the age of eighteen years may give consent to the donation of his or her blood, organs, or tissue and to the penetration of tissue which is necessary to accomplish such donation. Such consent shall not be subject to disaffirmance because of minority. The consent of the parent, parents, or legal guardian of such a minor shall not be necessary in order to authorize such donation of blood, organs, or tissue and penetration of tissue.

(4) Any provision of the law to the contrary notwithstanding, a minor who is at least sixteen years of age but is less than eighteen years of age may give consent to the donation of his or her blood and to the penetration of tissue that is necessary to accomplish the donation, so long as the minor's parent or legal guardian consents to authorize the donation of the minor's blood and the penetration of tissue. A minor's consent shall not be subject to disaffirmance because of minority.



§ 13-22-105. Minors - birth control services rendered by physicians

Birth control procedures, supplies, and information may be furnished by physicians licensed under article 36 of title 12, C.R.S., to any minor who is pregnant, or a parent, or married, or who has the consent of his parent or legal guardian, or who has been referred for such services by another physician, a clergyman, a family planning clinic, a school or institution of higher education, or any agency or instrumentality of this state or any subdivision thereof, or who requests and is in need of birth control procedures, supplies, or information.



§ 13-22-106. Minors - consent - sexual offense

(1) Any physician licensed to practice in this state, upon consultation by a minor as a patient who indicates that he or she was the victim of a sexual offense pursuant to part 4 of article 3 of title 18, C.R.S., with the consent of such minor patient, may perform customary and necessary examinations to obtain evidence of the sexual offense and may prescribe for and treat the patient for any immediate condition caused by the sexual offense.

(2) (a) Prior to examining or treating a minor pursuant to subsection (1) of this section, a physician shall make a reasonable effort to notify the parent, parents, legal guardian, or any other person having custody or decision-making responsibility with respect to the medical care of such minor of the sexual offense.

(b) So long as the minor has consented, the physician may examine and treat the minor as provided for in subsection (1) of this section whether or not the physician has been able to make the notification provided for in paragraph (a) of this subsection (2) and whether or not those notified have given consent, but, if the person having custody or decision-making responsibility with respect to the minor's medical care objects to treatment, then the physician shall proceed under the provisions of part 3 of article 3 of title 19, C.R.S.

(c) Nothing in this section shall be deemed to relieve any person from the requirements of the provisions of part 3 of article 3 of title 19, C.R.S., concerning child abuse.

(3) If a minor is unable to give the consent required by this section by reason of age or mental or physical condition and it appears that the minor has been the victim of a sexual assault, the physician shall not examine or treat the minor as provided in subsection (1) of this section but shall proceed under the provisions of part 3 of article 3 of title 19, C.R.S.

(4) A physician shall incur no civil or criminal liability by reason of having examined or treated a minor pursuant to subsection (1) of this section, but this immunity shall not apply to any negligent acts or omissions by the physician.



§ 13-22-107. Legislative declaration - definitions - children - waiver by parent of prospective negligence claims

(1) (a) The general assembly hereby finds, determines, and declares it is the public policy of this state that:

(I) Children of this state should have the maximum opportunity to participate in sporting, recreational, educational, and other activities where certain risks may exist;

(II) Public, private, and non-profit entities providing these essential activities to children in Colorado need a measure of protection against lawsuits, and without the measure of protection these entities may be unwilling or unable to provide the activities;

(III) Parents have a fundamental right and responsibility to make decisions concerning the care, custody, and control of their children. The law has long presumed that parents act in the best interest of their children.

(IV) Parents make conscious choices every day on behalf of their children concerning the risks and benefits of participation in activities that may involve risk;

(V) These are proper parental choices on behalf of children that should not be ignored. So long as the decision is voluntary and informed, the decision should be given the same dignity as decisions regarding schooling, medical treatment, and religious education; and

(VI) It is the intent of the general assembly to encourage the affordability and availability of youth activities in this state by permitting a parent of a child to release a prospective negligence claim of the child against certain persons and entities involved in providing the opportunity to participate in the activities.

(b) The general assembly further declares that the Colorado supreme court's holding in case number 00SC885, 48 P.3d 1229 (Colo. 2002), has not been adopted by the general assembly and does not reflect the intent of the general assembly or the public policy of this state.

(2) As used in this section, unless the context otherwise requires:

(a) "Child" means a person under eighteen years of age.

(b) For purposes of this section only, "parent" means a parent, as defined in section 19-1-103 (82), C.R.S., a person who has guardianship of the person, as defined in section 19-1-103 (60), C.R.S., a person who has legal custody, as defined in section 19-1-103 (73), C.R.S., a legal representative, as defined in section 19-1-103 (73.5), C.R.S., a physical custodian, as defined in section 19-1-103 (84), C.R.S., or a responsible person, as defined in section 19-1-103 (94), C.R.S.

(3) A parent of a child may, on behalf of the child, release or waive the child's prospective claim for negligence.

(4) Nothing in this section shall be construed to permit a parent acting on behalf of his or her child to waive the child's prospective claim against a person or entity for a willful and wanton act or omission, a reckless act or omission, or a grossly negligent act or omission.






Part 2 - Uniform Arbitration Act

§ 13-22-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Arbitration organization" means an association, agency, board, commission, or other entity that is neutral and initiates, sponsors, or administers an arbitration proceeding or is involved in the appointment of an arbitrator.

(2) "Arbitrator" means an individual appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate.

(3) "Court" means a court of competent jurisdiction in this state.

(4) "Knowledge" means actual knowledge.

(5) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(6) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 13-22-202. Notice

(1) Except as otherwise provided in this part 2, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in ordinary course, whether or not the other person acquires knowledge of the notice.

(2) A person has notice if the person has knowledge of the notice or has received notice.

(3) A person receives notice when it comes to the person's attention or the notice is delivered at the person's place of residence or place of business, or at another location held out by the person as a place of delivery of such communications.



§ 13-22-203. Applicability

(1) Except as otherwise provided in subsection (2) of this section, this part 2 shall govern an agreement to arbitrate made on or after August 4, 2004.

(2) This part 2 shall govern an agreement to arbitrate made before August 4, 2004, if all parties to the agreement or to the arbitration proceeding so agree in a record.



§ 13-22-204. Effect of agreement to arbitrate - nonwaivable provisions

(1) Except as otherwise provided in subsections (2) and (3) of this section, a party to an agreement to arbitrate or to an arbitration proceeding may waive, or, the parties may vary the effect of, the requirements of this part 2 to the extent permitted by law.

(2) Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not:

(a) Waive or agree to vary the effect of the requirements of section 13-22-205 (1), 13-22-206 (1), 13-22-208, 13-22-217 (1) or (2), 13-22-226, or 13-22-228;

(b) Agree to unreasonably restrict the right under section 13-22-209 to notice of the initiation of an arbitration proceeding;

(c) Agree to unreasonably restrict the right under section 13-22-212 to disclosure of any facts by a neutral arbitrator; or

(d) Waive the right under section 13-22-216 of a party to an agreement to arbitrate to be represented by a lawyer at any proceeding or hearing under this part 2, but an employer and a labor organization may waive the right to representation by a lawyer in a labor arbitration.

(3) (a) Except as otherwise provided in paragraph (b) of this subsection (3), a party to an agreement to arbitrate or arbitration proceeding may not waive, or the parties may not vary the effect of, the requirements of this section or section 13-22-203 (1), 13-22-207, 13-22-214, 13-22-218, 13-22-220 (4) or (5), 13-22-222, 13-22-223, 13-22-224, 13-22-225 (1) or (2), or 13-22-229.

(b) If the parties to an agreement to arbitrate or to an arbitration proceeding are a government, governmental subdivision, governmental agency, governmental instrumentality, public corporation, or any commercial entity, the parties may waive the requirements of section 13-22-223 except if the award was procured by corruption or fraud.



§ 13-22-205. Application for judicial relief

(1) Except as otherwise provided in section 13-22-228, an application for judicial relief under this part 2 must be made by motion to the court and heard in the manner provided by law or court rule for making and hearing motions.

(2) Unless a civil action involving the agreement to arbitrate is pending, notice of an initial motion to the court under this part 2 must be served in the manner provided by law for the service of a summons in a civil action. Otherwise, notice of the motion must be given in the manner provided by law or court rule for serving motions in pending cases.



§ 13-22-206. Validity of agreement to arbitrate

(1) An agreement contained in a record to submit to arbitration any existing or subsequent controversy arising between the parties to the agreement is valid, enforceable, and irrevocable except on a ground that exists at law or in equity for the revocation of a contract.

(2) The court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

(3) An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled and whether a contract containing a valid agreement to arbitrate is enforceable.

(4) If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders.



§ 13-22-207. Motion to compel or stay arbitration

(1) On the motion of a person showing an agreement to arbitrate and alleging another person's refusal to arbitrate pursuant to the agreement:

(a) If the refusing party does not appear or does not oppose the motion, the court shall order the parties to arbitrate; and

(b) If the refusing party opposes the motion, the court shall proceed summarily to decide the issue and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

(2) On the motion of a person alleging that an arbitration proceeding has been initiated or threatened but that there is not an agreement to arbitrate, the court shall proceed summarily to decide the issue. If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.

(3) If the court finds that there is no enforceable agreement, it may not invoke the provisions of subsection (1) or (2) of this section to order the parties to arbitrate.

(4) The court may not refuse to order arbitration because the claim subject to arbitration lacks merit or because one or more grounds for the claim have not been established.

(5) If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in court, a motion made under this section shall be filed with that court. Otherwise, a motion made under this section may be filed in any court pursuant to section 13-22-227.

(6) If a party files a motion with the court to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the ordering court renders a final decision under this section.

(7) If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration. If a claim subject to the arbitration is severable, the court may limit the stay to that claim.



§ 13-22-208. Provisional remedies

(1) Before an arbitrator is appointed and is authorized and able to act, the court, upon motion of a party to an arbitration proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitration proceeding to the same extent and under the same conditions as if the controversy were the subject of a civil action.

(2) After an arbitrator is appointed and is authorized and able to act:

(a) The arbitrator may issue such orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action; and

(b) A party to an arbitration proceeding may request the court to issue an order for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

(3) A party does not waive a right of arbitration by making a motion under subsection (1) or (2) of this section.



§ 13-22-209. Initiation of arbitration

(1) A person may initiate an arbitration proceeding by giving notice in a record to the other parties to the agreement to arbitrate in the agreed manner between the parties or, in the absence of an agreement, by certified or registered mail, return receipt requested and obtained, or by service as authorized by law for the commencement of a civil action. The notice shall describe the nature of the controversy and the remedy sought.

(2) Unless a person objects to the lack of notice or the insufficiency of notice under section 13-22-215 (3) not later than the beginning of the arbitration hearing, a person who appears at the arbitration hearing waives any objection to the lack of notice or insufficiency of notice.



§ 13-22-210. Consolidation of separate arbitration proceedings

(1) Except as otherwise provided in subsection (3) of this section, upon the motion of a party to an agreement to arbitrate or to an arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if all parties in the arbitration proceedings consent and:

(a) There are separate agreements to arbitrate or separate arbitration proceedings between or among the same persons or one of the persons is a party to a separate agreement to arbitrate or a separate arbitration proceeding with a third person;

(b) The claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

(c) The existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

(d) Prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

(2) The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

(3) The court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation.



§ 13-22-211. Appointment of arbitrator - service as a neutral arbitrator

(1) If the parties to an agreement to arbitrate agree on a method for appointing an arbitrator, the method shall be followed unless the method fails. If the parties have not agreed on a method, or the agreed method fails, or an appointed arbitrator fails to act or is unable to act and a successor has not been appointed, the court, on the motion of a party to the arbitration proceeding, shall appoint the arbitrator. An arbitrator appointed pursuant to this subsection (1) shall have all the powers of an arbitrator designated in an agreement to arbitrate or appointed pursuant to an agreed method.

(2) An individual who has a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party may not serve as an arbitrator if the agreement requires the arbitrator to be neutral.



§ 13-22-212. Disclosure by arbitrator

(1) Before accepting an appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the arbitration proceeding, including:

(a) A financial or personal interest in the outcome of the arbitration proceeding; and

(b) A current or previous relationship with any of the parties to the agreement to arbitrate or the arbitration proceeding, their counsel or representatives, a witness, or another arbitrator.

(2) An arbitrator shall have a continuing obligation to disclose to all parties to the agreement to arbitrate and to the arbitration proceeding and to any other arbitrators any facts that the arbitrator learns after accepting appointment that a reasonable person would consider likely to affect the impartiality of the arbitrator.

(3) If an arbitrator discloses a fact required to be disclosed by subsection (1) or (2) of this section and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be a ground under section 13-22-223 (1)(b) for vacating an award made by an arbitrator.

(4) If the arbitrator does not disclose a fact as required by subsection (1) or (2) of this section, upon timely objection by a party, the court may vacate an award under section 13-22-223 (1)(b).

(5) An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party shall be presumed to act with evident partiality under section 13-22-223 (1)(b).

(6) If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a motion to vacate an award on that ground under section 13-22-223 (1)(b).



§ 13-22-213. Action by majority

If there is more than one arbitrator, the powers of an arbitrator shall be exercised by a majority of the arbitrators, except that all of the arbitrators shall conduct the hearing under the provisions of section 13-22-215 (3).



§ 13-22-214. Immunity of arbitrator - competency to testify - attorney fees and costs

(1) An arbitrator or an arbitration organization acting in the capacity of an arbitrator is immune from civil liability to the same extent as a judge of a court of this state acting in a judicial capacity.

(2) The immunity afforded by this section is in addition to, and not in lieu of, or in derogation of, immunity conferred under any other provision of law.

(3) The failure of an arbitrator to make a disclosure required by section 13-22-212 shall not cause any loss of immunity that is granted under this section.

(4) (a) In a judicial proceeding, administrative proceeding, or other similar proceeding, an arbitrator or representative of an arbitration organization shall not be competent to testify and may not be required to produce records as to any statement, conduct, decision, or ruling that occurred during the arbitration proceeding, to the same extent as a judge of a court of this state acting in a judicial capacity.

(b) This subsection (4) shall not apply:

(I) To the extent necessary to determine the claim of an arbitrator, arbitration organization, or representative of the arbitration organization against a party to the arbitration proceeding; or

(II) To a hearing on a motion to vacate an award under section 13-22-223 (1)(a) or (1)(b) if the movant makes a prima facie showing that a ground for vacating the award exists.

(5) If a person commences a civil action against an arbitrator, arbitration organization, or representative of an arbitration organization arising from the services of the arbitrator, organization, or representative, or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of subsection (4) of this section, and the court decides that the arbitrator, arbitration organization, or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization, or representative reasonable attorney fees and reasonable expenses of litigation.



§ 13-22-215. Arbitration process

(1) An arbitrator may conduct an arbitration in a manner that the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding. The authority conferred upon the arbitrator by this part 2 shall include, but not be limited to, the power to hold conferences with the parties to the arbitration proceeding before the hearing and the power to determine the admissibility, relevance, materiality, and weight of any evidence.

(2) An arbitrator may decide a request for summary disposition of a claim or particular issue:

(a) If all interested parties agree; or

(b) Upon request of one or more parties to the arbitration proceeding if that party gives notice to all other parties to the proceeding and the other parties have a reasonable opportunity to respond.

(3) If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than five days before the hearing begins. Unless a party to the arbitration proceeding makes an objection to lack or insufficiency of notice not later than the beginning of the hearing, the party's appearance at the hearing shall waive the objection. Upon the request of a party to the arbitration proceeding and for good cause shown, or upon the arbitrator's own initiative, the arbitrator may adjourn the hearing from time to time as necessary but may not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date. The arbitrator may hear and decide the controversy upon the evidence produced even if a party who was duly notified of the arbitration proceeding does not appear. The court, on motion, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

(4) At a hearing under subsection (3) of this section, a party to the arbitration proceeding has a right to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing.

(5) If an arbitrator ceases or is unable to act during the arbitration proceeding, a replacement arbitrator shall be appointed in accordance with section 13-22-211 to continue the proceeding and to resolve the controversy.



§ 13-22-216. Representation by attorney

A party to an arbitration proceeding may be represented by an attorney.



§ 13-22-217. Witnesses - subpoenas - depositions - discovery

(1) An arbitrator may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing and may administer oaths. A subpoena issued under this section shall be served in the manner for service of subpoenas in a civil action and, upon motion to the court by a party to the arbitration proceeding or by the arbitrator, enforced in the manner for enforcement of subpoenas in a civil action.

(2) In order to make the proceedings fair, expeditious, and cost effective, upon the request of a party or a witness in an arbitration proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for a hearing or who is unable to attend a hearing. The arbitrator shall determine the conditions under which the deposition is taken.

(3) An arbitrator may permit such discovery as the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious, and cost effective.

(4) If an arbitrator permits discovery under subsection (3) of this section, the arbitrator may order a party to the arbitration proceeding to comply with the arbitrator's discovery-related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding, and take action against a non-complying party to the extent a court could take such action if the controversy were the subject of a civil action; except that the arbitrator shall not have the power of contempt.

(5) An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets, and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action.

(6) All provisions of law that compel a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition, or a discovery proceeding as a witness shall apply to an arbitration proceeding in the same manner as if the controversy were the subject of a civil action.

(7) The court may enforce a subpoena or discovery-related order for the attendance of a witness within this state and for the production of records and other evidence issued by an arbitrator in connection with an arbitration proceeding in another state upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious, and cost effective. A subpoena or discovery-related order issued by an arbitrator in another state shall be served in the manner provided by law for service of subpoenas in a civil action and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by law for enforcement of subpoenas in a civil action.



§ 13-22-218. Judicial enforcement of pre-award ruling by arbitrator

If an arbitrator makes a pre-award ruling in favor of a party to the arbitration proceeding, the party may request the arbitrator to incorporate the ruling into an award under section 13-22-219. A prevailing party may make a motion to the court for an expedited order to confirm the award under section 13-22-222, in which case the court shall summarily decide the motion. The court shall issue an order to confirm the award unless the court vacates, modifies, or corrects the award under section 13-22-223 or 13-22-224.



§ 13-22-219. Award

(1) An arbitrator shall make a record of an award. The record shall be signed or otherwise authenticated by an arbitrator who concurs with the award. The arbitrator or the arbitration organization shall give notice of the award, including a copy of the award, to each party to the arbitration proceeding.

(2) An award must be made within the time specified by the agreement to arbitrate or, if not specified therein, within the time ordered by the court. The court may extend the time or the parties to the arbitration proceeding may agree in a record to extend the time. The court or the parties may do so within or after the time specified or ordered. A party shall be deemed to have waived any objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award.



§ 13-22-220. Change of award by arbitrator

(1) On motion to an arbitrator by a party to an arbitration proceeding, the arbitrator may modify or correct an award:

(a) Upon a ground stated in section 13-22-224 (1)(a) or (1)(c);

(b) If the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(c) To clarify the award.

(2) A motion made under subsection (1) of this section shall be made and notice shall be given to all parties within twenty days after the movant receives notice of the award.

(3) A party to the arbitration proceeding shall give notice of any objection to the motion within ten days after receipt of the notice.

(4) If a motion to the court is pending under section 13-22-222, 13-22-223, or 13-22-224, the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

(a) Upon a ground stated in section 13-22-224 (1)(a) or (1)(c);

(b) If the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(c) To clarify the award.

(5) An award modified or corrected pursuant to this section is subject to the provisions of sections 13-22-219 (1), 13-22-222, 13-22-223, and 13-22-224.



§ 13-22-221. Remedies - fees and expenses of arbitration proceeding

(1) An arbitrator may award reasonable attorney fees and other reasonable expenses of arbitration if such an award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding.

(2) An arbitrator's expenses and fees, together with other expenses, shall be paid as provided in the award.

(3) Nothing in this section shall be construed to alter or amend the provisions of section 13-21-102 (5).



§ 13-22-222. Confirmation of award

(1) After a party to an arbitration proceeding receives notice of an award, the party may make a motion to the court for an order confirming the award at which time the court shall issue a confirming order unless the award is modified or corrected pursuant to section 13-22-220 or 13-22-224 or is vacated pursuant to section 13-22-223.

(2) Repealed.



§ 13-22-223. Vacating award

(1) Upon motion to the court by a party to an arbitration proceeding, the court shall vacate an award made in the arbitration proceeding if the court finds that:

(a) The award was procured by corruption, fraud, or other undue means;

(b) There was:

(I) Evident partiality by an arbitrator appointed as a neutral arbitrator;

(II) Corruption by an arbitrator; or

(III) Misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

(c) An arbitrator refused to postpone the hearing upon showing of sufficient cause for postponement, refused to consider evidence material to the controversy, or otherwise conducted the hearing contrary to section 13-22-215, so as to prejudice substantially the rights of a party to the arbitration proceeding;

(d) An arbitrator exceeded the arbitrator's powers;

(e) There was no agreement to arbitrate, unless the person participated in the arbitration proceeding without raising the objection under section 13-22-215 (3) not later than the beginning of the arbitration hearing; or

(f) The arbitration was conducted without proper notice of the initiation of an arbitration as required in section 13-22-209 so as to substantially prejudice the rights of a party to the arbitration proceeding.

(1.5) Notwithstanding the provisions of subsection (1) of this section, the fact that the relief was such that it could not or would not be granted by a court of law or equity is not grounds for vacating or refusing to confirm the award.

(2) A motion made under this section shall be filed within ninety-one days after the movant receives notice of the award pursuant to section 13-22-219 or within ninety-one days after the movant receives notice of a modified or corrected award pursuant to section 13-22-220, unless the movant alleges that the award was procured by corruption, fraud, or other undue means, in which case the motion must be made within ninety-one days after either the ground is known or by the exercise of reasonable care should have been known by the movant.

(3) If the court vacates an award on a ground other than that set forth in paragraph (e) of subsection (1) of this section, it may order a rehearing. If the award is vacated on a ground stated in paragraph (a) or (b) of subsection (1) of this section, the rehearing shall be held before a new arbitrator. If the award is vacated on a ground stated in paragraph (c), (d), or (f) of subsection (1) of this section, the rehearing may be held before the arbitrator who made the award or the arbitrator's successor. The arbitrator must render the decision in the rehearing within the same time as that provided in section 13-22-219 (2) for an award.

(4) If the court denies a motion to vacate an award, it shall confirm the award unless a motion to modify or correct the award is pending.



§ 13-22-224. Modification or correction of award

(1) Upon motion made within ninety-one days after the movant receives notice of the award pursuant to section 13-22-219 or within ninety-one days after the movant receives notice of a modified or corrected award pursuant to section 13-22-220, the court shall modify or correct the award if:

(a) There is an evident mathematical miscalculation or an evident mistake in the description of a person, thing, or property referred to in the award;

(b) The arbitrator has made an award on a claim not submitted to the arbitrator and the award may be corrected without affecting the merits of the decision upon the claims submitted; or

(c) The award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

(2) If a motion made under subsection (1) of this section is granted, the court shall modify or correct and confirm the award as modified or corrected. Otherwise, unless a motion to vacate is pending, the court shall confirm the award.

(3) A motion to modify or correct an award pursuant to this section may be joined with a motion to vacate the award.



§ 13-22-225. Judgment on award - attorney fees and litigation expenses

(1) Upon granting an order confirming, vacating without directing a rehearing, modifying, or correcting an award, the court shall enter a judgment in conformity therewith. The judgment may be recorded, docketed, and enforced as any other judgment in a civil action.

(2) A court may award the reasonable costs of the motion and subsequent judicial proceedings.

(3) On the application of a prevailing party to a contested judicial proceeding under section 13-22-222, 13-22-223, or 13-22-224, the court may add reasonable attorney fees and other reasonable expenses of litigation incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, modifying, or correcting an award.



§ 13-22-226. Jurisdiction

(1) A court having jurisdiction over the controversy and the parties may enforce an agreement to arbitrate.

(2) An agreement to arbitrate providing for arbitration in this state confers jurisdiction on the court to enter judgment on an award under this part 2.



§ 13-22-227. Venue

A motion pursuant to section 13-22-205 shall be made in a court of the county in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in a court of the county in which it was held. Otherwise, a motion pursuant to section 13-22-205 may be made in the court of any county in which an adverse party resides or has a place of business or, if no adverse party has a residence or place of business in this state, in a court of any county in this state. All subsequent motions must be made in the court hearing the initial motion unless the court otherwise directs.



§ 13-22-228. Appeals

(1) An appeal may be taken from:

(a) An order denying a motion to compel arbitration;

(b) An order granting a motion to stay arbitration;

(c) An order confirming or denying confirmation of an award;

(d) An order modifying or correcting an award;

(e) An order vacating an award without directing a rehearing; or

(f) A final judgment entered pursuant to this part 2.

(2) An appeal under this section shall be taken in the same manner as an appeal of an order or judgment in a civil action.



§ 13-22-229. Uniformity of application and construction

In applying and construing this part 2, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 13-22-230. Savings clause

This part 2 shall not affect an action or proceeding commenced or a right accrued before this part 2 takes effect. Except as otherwise provided in section 13-22-203, an arbitration agreement made before August 4, 2004, is governed by the "Uniform Arbitration Act of 1975".






Part 3 - Dispute Resolution Act

§ 13-22-301. Short title

This part 3 shall be known and may be cited as the "Dispute Resolution Act".



§ 13-22-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Arbitration" means the referral of a dispute to one or more neutral third parties for a decision based on evidence and testimony provided by the disputants.

(1.3) "Chief justice" means the chief justice of the Colorado supreme court.

(1.7) "Director" means the director of the office of dispute resolution.

(2) "Early neutral evaluation" means an early intervention in a lawsuit by a court-appointed evaluator to narrow, eliminate, and simplify issues and assist in case planning and management. Settlement of the case may occur under early neutral evaluation.

(2.1) "Fact finding" means an investigation of a dispute by a public or private body that examines the issues and facts in a case and may or may not recommend settlement procedures.

(2.3) "Med-arb" means a process in which parties begin by mediation, and failing settlement, the same neutral third party acts as arbitrator of the remaining issues.

(2.4) "Mediation" means an intervention in dispute negotiations by a trained neutral third party with the purpose of assisting the parties to reach their own solution.

(2.5) "Mediation communication" means any oral or written communication prepared or expressed for the purposes of, in the course of, or pursuant to, any mediation services proceeding or dispute resolution program proceeding, including, but not limited to, any memoranda, notes, records, or work product of a mediator, mediation organization, or party; except that a written agreement to enter into a mediation service proceeding or dispute resolution proceeding, or a final written agreement reached as a result of a mediation service proceeding or dispute resolution proceeding, which has been fully executed, is not a mediation communication unless otherwise agreed upon by the parties.

(2.7) "Mediation organization" means any public or private corporation, partnership, or association which provides mediation services or dispute resolution programs through a mediator or mediators.

(3) "Mediation services" or "dispute resolution programs" means a process by which parties involved in a dispute, whether or not an action has been filed in court, agree to enter into one or more settlement discussions with a mediator in order to resolve their dispute.

(4) "Mediator" means a trained individual who assists disputants to reach a mutually acceptable resolution of their disputes by identifying and evaluating alternatives.

(4.3) "Mini-trial" means a structured settlement process in which the principals involved meet at a hearing before a neutral advisor to present the merits of each side of the dispute and attempt to formulate a voluntary settlement.

(4.5) "Multi-door courthouse concepts" means that form of alternative dispute resolution in which the parties select any combination of problem solving methods designed to achieve effective resolution, including, but not limited to, arbitration, early neutral evaluation, med-arb, mini-trials, settlement conference, special masters, and summary jury trials.

(5) "Office" means the office of dispute resolution.

(6) "Party" means a mediation participant other than the mediator and may be a person, public officer, corporation, partnership, association, or other organization or entity, either public or private.

(7) "Settlement conference" means an informal assessment and negotiation session conducted by a legal professional who hears both sides of the case and may advise the parties on the law and precedent relating to the dispute and suggest a settlement.

(8) "Special master" means a court-appointed magistrate, auditor, or examiner who, subject to specifications and limitations stated in the court order, shall exercise the power to regulate all proceedings in every hearing before such special master, and to do all acts and take all measures necessary or proper for compliance with the court's order.

(9) "Summary jury trial" means summary presentations in complex cases before a jury empaneled to make findings which may or may not be binding.



§ 13-22-303. Office of dispute resolution - establishment

There is hereby established in the judicial department the office of dispute resolution, the head of which shall be the director of the office of dispute resolution, who shall be appointed by the chief justice of the supreme court and who shall receive such compensation as determined by the chief justice.



§ 13-22-304. Director - assistants

The director shall be an employee of the judicial department and shall be responsible to the chief justice for the administration of the office. The director may be but need not be an attorney and shall be hired on the basis of training and experience in management and mediation. The director, subject to the approval of the chief justice, may appoint such additional employees as deemed necessary for the administration of the office of dispute resolution.



§ 13-22-305. Mediation services

(1) In order to resolve disputes between persons or organizations, dispute resolution programs shall be established or made available in such judicial districts or combinations of such districts as shall be designated by the chief justice of the supreme court, subject to moneys available for such purpose. For all office of dispute resolution programs, the director shall establish rules, regulations, and procedures for the prompt resolution of disputes. Such rules, regulations, and procedures shall be designed to establish a simple nonadversary format for the resolution of disputes by neutral mediators in an informal setting for the purpose of allowing each participant, on a voluntary basis, to define and articulate the participant's particular problem for the possible resolution of such dispute.

(2) Persons involved in a dispute shall be eligible for the mediation services set forth in this section before or after the filing of an action in either the county or the district court.

(3) Each party who uses the mediation services or ancillary forms of alternative dispute resolution in section 13-22-313 of the office of dispute resolution shall pay a fee as prescribed by order of the supreme court. Fees shall be set at a level necessary to cover the reasonable and necessary expenses of operating the program. Any fee may be waived at the discretion of the director. The fees established in this part 3 shall be transmitted to the state treasurer, who shall credit the same to the dispute resolution fund created in section 13-22-310.

(4) All rules, regulations, and procedures established pursuant to this section shall be subject to the approval of the chief justice.

(5) No adjudication, sanction, or penalty may be made or imposed by any mediator or the director.

(6) The liability of mediators shall be limited to willful or wanton misconduct.



§ 13-22-306. Office of dispute resolution programs - mediators

In order to implement the dispute resolution programs described in section 13-22-305, the director may contract with mediators or mediation organizations on a case-by-case or service or program basis. Such mediators or mediation organizations shall be subject to the rules, regulations, procedures, and fees set by the director. The tasks of the mediators or mediation organizations shall be defined by the director. The director may also use qualified volunteers to assist in mediation service or dispute resolution program efforts.



§ 13-22-307. Confidentiality

(1) Dispute resolution meetings may be closed at the discretion of the mediator.

(2) Any party or the mediator or mediation organization in a mediation service proceeding or a dispute resolution proceeding shall not voluntarily disclose or through discovery or compulsory process be required to disclose any information concerning any mediation communication or any communication provided in confidence to the mediator or a mediation organization, unless and to the extent that:

(a) All parties to the dispute resolution proceeding and the mediator consent in writing; or

(b) The mediation communication reveals the intent to commit a felony, inflict bodily harm, or threaten the safety of a child under the age of eighteen years; or

(c) The mediation communication is required by statute to be made public; or

(d) Disclosure of the mediation communication is necessary and relevant to an action alleging willful or wanton misconduct of the mediator or mediation organization.

(3) Any mediation communication that is disclosed in violation of this section shall not be admitted into evidence in any judicial or administrative proceeding.

(4) Nothing in this section shall prevent the discovery or admissibility of any evidence that is otherwise discoverable, merely because the evidence was presented in the course of a mediation service proceeding or dispute resolution proceeding.

(5) Nothing in this section shall prevent the gathering of information for research or educational purposes, or for the purpose of evaluating or monitoring the performance of a mediator, mediation organization, mediation service, or dispute resolution program, so long as the parties or the specific circumstances of the parties' controversy are not identified or identifiable.



§ 13-22-308. Settlement of disputes

(1) If the parties involved in a dispute reach a full or partial agreement, the agreement upon request of the parties shall be reduced to writing and approved by the parties and their attorneys, if any. If reduced to writing and signed by the parties, the agreement may be presented to the court by any party or their attorneys, if any, as a stipulation and, if approved by the court, shall be enforceable as an order of the court.

(2) (Deleted by amendment, L. 91, p. 371, § 5, effective July 1, 1991.)



§ 13-22-310. Dispute resolution fund - creation - source of funds

(1) There is hereby created in the state treasury a fund to be known as the dispute resolution fund, which fund shall consist of:

(a) All moneys collected pursuant to section 13-22-305 (3);

(b) Any moneys appropriated by the general assembly for credit to the fund; and

(c) Any moneys collected by the office from federal grants and other contributions, grants, gifts, bequests, and donations.

(2) All moneys in the fund shall be subject to annual appropriation by the general assembly. Any moneys not appropriated shall remain in the fund at the end of any fiscal year and shall not revert to the general fund.



§ 13-22-311. Court referral to mediation - duties of mediator

(1) Any court of record may, in its discretion, refer any case for mediation services or dispute resolution programs, subject to the availability of mediation services or dispute resolution programs; except that the court shall not refer the case to mediation services or dispute resolution programs where one of the parties claims that it has been the victim of physical or psychological abuse by the other party and states that it is thereby unwilling to enter into mediation services or dispute resolution programs. In addition, the court may exempt from referral any case in which a party files with the court, within five days of a referral order, a motion objecting to mediation and demonstrating compelling reasons why mediation should not be ordered. Compelling reasons may include, but are not limited to, that the costs of mediation would be higher than the requested relief and previous attempts to resolve the issues were not successful. Parties referred to mediation services or dispute resolution programs may select said services or programs from mediators or mediation organizations or from the office of dispute resolution. This section shall not apply in any civil action where injunctive or similar equitable relief is the only remedy sought.

(2) Upon completion of mediation services or dispute resolution programs, the mediator shall supply to the court, unless counsel for a party is required to do so by local rule or order of the court, a written statement certifying that parties have met with the mediator.

(3) In the event the mediator and the parties agree and inform the court that the parties are engaging in good faith mediation, any pending hearing in the action filed by the parties shall be continued to a date certain.

(4) In no event shall a party be denied the right to proceed in court in the action filed because of failure to pay the mediator.



§ 13-22-312. Applicability

This part 3 shall apply to all mediation services or dispute resolution programs conducted in this state, whether conducted through the office of dispute resolution or through a mediator or mediation organization.



§ 13-22-313. Judicial referral to ancillary forms of alternative dispute resolution

(1) Any court of record, in its discretion, may refer a case to any ancillary form of alternative dispute resolution; except that the court shall not refer the case to any ancillary form of alternative dispute resolution where one of the parties claims that it has been the victim of physical or psychological abuse by the other party and states that it is thereby unwilling to enter into ancillary forms of alternative dispute resolution. In addition, the court may exempt from referral any case in which a party files with the court, within five days of a referral order, a motion objecting to ancillary forms of alternative dispute resolution and demonstrating compelling reasons why ancillary forms of alternative dispute resolution should not be ordered. Compelling reasons may include, but are not limited to, that the costs of ancillary forms of alternative dispute resolution would be higher than the requested relief and previous attempts to resolve the issues were not successful. Such forms of alternative dispute resolution may include, but are not limited to: arbitration, early neutral evaluation, med-arb, mini-trial, multi-door courthouse concepts, settlement conference, special master, summary jury trial, or any other form of alternative dispute resolution which the court deems to be an effective method for resolving the dispute in question. Parties and counsel are encouraged to seek the most appropriate forum for the resolution of their dispute. Judges may provide guidance or suggest an appropriate forum. However, nothing in this section shall impinge upon the right of parties to have their dispute tried in a court of law, including trial by jury.

(2) Ancillary programs may be established, made available, and promoted in any judicial district or combination of districts as designated by the chief judge of the affected district. Rules and regulations for ancillary forms of alternative dispute resolution shall be promulgated by the director of the office of dispute resolution.

(3) All rules, regulations, and procedures established pursuant to this section shall be subject to the approval of the chief justice.

(4) Nothing in this section shall preclude any court from making a referral to mediation services provided for in this article.

(5) All referrals under this section shall be made subject to the availability of alternative dispute resolution programs. Parties referred to ancillary forms of alternative dispute resolution may select services offered by the office of dispute resolution or by other individuals or organizations.

(6) This section shall not apply in any civil action where injunctive or similar equitable relief is the only remedy sought.






Part 4 - Mandatory Arbitration - Civil Actions



Part 5 - Colorado International Dispute Resolution Act

§ 13-22-501. Short title

This part 5 shall be known and may be cited as the "Colorado International Dispute Resolution Act".



§ 13-22-502. Legislative declaration

The general assembly finds and declares that it is the policy of the state of Colorado to encourage parties to international commercial or noncommercial agreements or transactions to resolve disputes arising from such agreements or transactions, when appropriate, through arbitration, mediation, or conciliation. Therefore, it is the intent of the general assembly that arbitration and ancillary forms of alternative dispute resolution be made available to resolve international disputes.



§ 13-22-503. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Arbitration" means the referral of a dispute to one or more neutral third parties for a decision based on evidence and testimony provided by the disputants.

(2) "Conciliation" means all forms of dispute resolution including, but not limited to, arbitration and mediation.

(3) "International dispute" means any dispute which involves the following:

(a) A dispute between persons who are residents of more than one country or entities which have facilities or operations relevant to the dispute located in more than one country;

(b) A dispute in which the parties have expressly agreed that the subject matter relates to interests in more than one country; or

(c) A dispute which is otherwise related to interests in more than one country.

(4) "Mediation" means an intervention in dispute negotiations by a trained, neutral third party with the purpose of assisting the parties to reach their own solution.



§ 13-22-504. Agreement for alternative dispute resolution

The parties to an international dispute may agree to submit such dispute to arbitration, mediation, or conciliation for resolution of such dispute by means other than by litigation. Such dispute resolution pursuant to this part 5 shall be subject to any treaties or agreements which are in force and effect between the United States and any other country.



§ 13-22-505. Applicability

The provisions of part 2 of this article and sections 13-22-307 and 13-22-308 shall apply to any international dispute submitted to alternative dispute resolution pursuant to this part 5.



§ 13-22-506. Choice of language

The parties to any international dispute submitted for alternative dispute resolution pursuant to this part 5 may agree upon the language or languages to be used in the dispute resolution proceedings.



§ 13-22-507. Immunity

None of the arbitrators, mediators, conciliators, witnesses, parties, or representatives of the parties involved in the arbitration, mediation, or conciliation of an international dispute pursuant to this part 5 shall be subject to service of process on any civil matter while such persons are present in this state for the purpose of participating in the arbitration, mediation, or conciliation of that international dispute.






Part 6 - Marijuana Contracts Enforceable

§ 13-22-601. Contracts pertaining to marijuana enforceable

It is the public policy of the state of Colorado that a contract is not void or voidable as against public policy if it pertains to lawful activities authorized by section 16 of article XVIII of the state constitution and article 43.4 of title 12, C.R.S.









Article 23 - Structured Settlement Protection Act

§ 13-23-101. Short title

This article shall be known and may be cited as the "Structured Settlement Protection Act".



§ 13-23-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement.

(2) "Dependent" means a payee's spouse, minor child, or any person for whom the payee is legally obligated to provide support, including maintenance.

(3) "Discounted present value" means the present value of future payments determined by discounting such payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States internal revenue service.

(4) "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions are made from such consideration.

(5) "Independent professional advice" means advice of an attorney, certified public accountant, actuary, or other licensed professional adviser.

(6) "Interested parties" means the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party who has continuing rights or obligations under such structured settlement. If a delegate child support enforcement unit is enforcing a payee's legal obligation to support his or her dependent children, pursuant to section 26-13-105, C.R.S., "interested parties" shall also include the delegate child support enforcement unit.

(7) "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under section 13-23-103.

(8) "Payee" means an individual who is receiving tax-free payments under a structured settlement and who proposes to make a transfer of payment rights thereunder.

(9) "Periodic payment" means a recurring payment or a scheduled future lump-sum payment.

(10) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of section 130 of the federal "Internal Revenue Code of 1986", as amended.

(11) "Responsible administrative authority" means any government authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement.

(12) "Settled claim" means the original tort claim resolved by a structured settlement.

(13) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim.

(14) "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement.

(15) "Structured settlement obligor" means the party who has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

(16) "Structured settlement payment right" means the right to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, where:

(a) The payee is domiciled in Colorado or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is Colorado; or

(b) The structured settlement agreement was approved by a court or responsible administrative authority in Colorado; or

(c) The structured settlement agreement is expressly governed by the laws of Colorado.

(17) "Terms of the structured settlement" means the terms of the structured settlement agreement, the annuity contract, a qualified assignment agreement, and any order or other approval of a court or responsible administrative authority or other government authority that authorized or approved such structured settlement.

(18) "Transfer" means a sale, assignment, pledge, hypothecation, or other alienation or encumbrance of a structured settlement payment right made by a payee for consideration; except that the term "transfer" does not include the creation or perfection of a security interest in a structured settlement payment right under a blanket security agreement entered into with an insured depository institution in the absence of any action to redirect the structured settlement payments to such insured depository institution, or an agent or successor in interest thereof, or otherwise to enforce such blanket security interest against the structured settlement payment rights.

(19) "Transfer agreement" means the agreement providing for a transfer of a structured settlement payment right.

(20) "Transferee" means a party acquiring or proposing to acquire a structured settlement payment right through a transfer.

(21) "Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation, court filing fees, attorney fees, escrow fees, lien recordation fees, judgment and lien search fees, finders' fees, commissions, and other payments to a broker or other intermediary. "Transfer expenses" does not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer.



§ 13-23-103. Required disclosures to payee

(1) Not fewer than three days prior to the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than fourteen points, setting forth:

(a) The amounts and due dates of the structured settlement payments to be transferred;

(b) The aggregate amount of such payments;

(c) The discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities", and the amount of the applicable federal rate used in calculating such discounted present value;

(d) The gross advance amount;

(e) An itemized listing of all applicable transfer expenses, other than attorney fees and related disbursements, payable in connection with the transferee's application for approval of the transfer and the transferee's best estimate of the amount of any attorney fees and related disbursements;

(f) The net advance amount;

(g) The amount of any penalties or liquidated damages payable by the payee in the event of a breach of the transfer agreement by the payee; and

(h) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.



§ 13-23-104. Approval of transfers of structured settlement payment rights

(1) A direct or indirect transfer of a structured settlement payment right shall not be effective and a structured settlement obligor or annuity issuer shall not be required to make a payment directly or indirectly to a transferee of a structured settlement payment right unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by such court or responsible administrative authority that:

(a) The transfer is in the best interests of the payee, taking into account the welfare and support of the payee's dependents;

(b) The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received such advice or knowingly and willingly waived such advice in writing; and

(c) The transfer does not contravene any applicable statute or the order of any court or other government authority.



§ 13-23-105. Effect of transfer of structured settlement payment right

(1) Following a transfer of a structured settlement payment right pursuant to this article:

(a) The structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from all liability for the transferred payments;

(b) The transferee shall be liable to the structured settlement obligor and the annuity issuer:

(I) If the transfer contravenes the terms of the structured settlement, for any taxes incurred by such parties as a consequence of the transfer; and

(II) For any other liabilities or costs, including reasonable costs and attorney fees, arising from compliance by such parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee's failure to comply with the provisions of this article;

(c) Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and a transferee or assignee or between two or more transferees or assignees; and

(d) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of this article.



§ 13-23-106. Procedure for approval of transfer

(1) An application under this article for approval of a transfer of a structured settlement payment right shall be made by the transferee and may be brought:

(a) In the district court for the county in which the payee resides;

(b) In the district court for the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business; or

(c) In any court or before any responsible administrative authority that approved the structured settlement agreement.

(2) Not fewer than twenty days prior to the scheduled hearing on an application for approval of a transfer of structured settlement payment rights under section 13-23-104, the transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its authorization. The transferee shall file and serve:

(a) A copy of the transferee's application;

(b) A copy of the transfer agreement;

(c) A copy of the disclosure statement required pursuant to section 13-23-103;

(d) A listing of each of the payee's dependents, together with each dependent's age;

(e) A notification that any interested party is entitled to support, oppose, or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(f) A notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed, which shall be not fewer than fifteen days after service of the transferee's notice, in order to be considered by the court or responsible administrative authority.



§ 13-23-107. General provisions - construction

(1) The provisions of this article may not be waived by any payee.

(2) Any transfer agreement entered into on or after July 1, 2004, by a payee who resides in Colorado shall provide that disputes under such transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of Colorado. No such transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

(3) A transfer of structured settlement payment rights shall not extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for periodically confirming the payee's survival and giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

(4) A payee who proposes to make a transfer of a structured settlement payment right shall not incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on a failure of such transfer to satisfy the conditions of this article.

(5) Nothing contained in this article shall be construed to authorize a transfer of a structured settlement payment right in contravention of any law or to imply that a transfer under a transfer agreement entered into prior to July 1, 2004, is valid or invalid.

(6) Compliance with the requirements set forth in section 13-23-103 and fulfillment of the conditions set forth in section 13-23-104 shall be solely the responsibility of the transferee in a transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear responsibility for, or any liability arising from, noncompliance with such requirements or failure to fulfill such conditions.



§ 13-23-108. Exceptions - judgment for periodic payment against a health care professional or institution - assignment of workers' compensation benefits

Nothing in this article shall apply to a judgment entered pursuant to the provisions of part 2 of article 64 of this title or to compensation or benefits due under articles 40 to 47 of title 8, C.R.S.









Evidence

Article 25 - Evidence - General Provisions

§ 13-25-101. Printed statutes - reports of decisions

The printed statute books of the United States and of the several states and territories, printed under the authority of such states and territories, and the books of reports of decisions of the supreme courts of the United States and of the several states and territories, published by authority of such courts, may be read as evidence in all courts of this state of such acts and decisions.



§ 13-25-102. United States census bureau mortality table as evidence

In all civil actions, special proceedings, or other modes of litigation in courts of justice or before magistrates or other persons having power and authority to receive evidence, when it is necessary to establish the expectancy of continued life of any person from any period of such person's life, whether he or she is living at the time or not, the most recent United States census bureau expectation of life and expected deaths by race, sex, and age table, as published by the United States census bureau from time to time, must be received as evidence, together with other evidence as to health, constitution, habits, and occupation of the person regarding the person's expectancy of continued life.



§ 13-25-104. Proof of handwriting

Comparison of a disputed writing, with any writing proved to the satisfaction of the court to be genuine, shall be permitted to be made by witnesses in all trials and proceedings, and the evidence of witnesses respecting the same may be submitted to the court and jury as evidence of the genuineness or otherwise of the writing in dispute.



§ 13-25-105. Certificate of register - patent

The official certificate of any register or receiver of any land office of the United States to any fact or matter on record in his office shall be received and held competent to prove the fact as certified. The certificate of any such register of the entry or purchase of any tract of land within his district shall be taken to be evidence of title in the party who made such entry or purchase, or his heirs and assigns; but a patent for land shall be considered a better legal and paramount title in the patentee, his heirs, or his assigns than such register's certificate of the entry and purchase of the same land.



§ 13-25-106. Judicial notice of laws of other jurisdictions

(1) Every court of this state shall take judicial notice of the common law and statutes of every state, territory, and other jurisdiction of the United States.

(2) The court may inform itself of such laws in such manner as it may deem proper, and the court may call upon counsel to aid it in obtaining such information.

(3) The determination of such laws shall be made by the court and not by the jury and is reviewable.

(4) Any party may also present to the trial court any admissible evidence of such laws, but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties either in the pleadings or otherwise.

(5) The law of a jurisdiction other than those referred to in subsection (1) of this section is an issue for the court but shall not be subject to the foregoing provisions concerning judicial notice.

(6) This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it and may be cited as the "Uniform Judicial Notice of Foreign Law Act".



§ 13-25-107. Proceedings of cities and towns

Copies of all papers, books, or proceedings or parts thereof appertaining to transactions in their corporate capacity of any town or city incorporated under any general or special law of this state, certified to be true copies by the clerk or keeper of the same, under the seal of such town or city, or under the private seal of said clerk or keeper if there is no public seal, the clerk or keeper also certifying that he is entrusted with the safekeeping of the original, shall be received as prima facie evidence of the facts so certified in any court in this state.



§ 13-25-108. Evidence of assessment

In all actions in all courts of record, the original assessment, or a certified copy thereof purporting to be made by the corporate authorities of any municipality in this state, under a statute authorizing the same, which determines the cost and expense due from any piece of real estate, or from the owner thereof, because of the construction of any kind of local improvement in the taxing district wherein such property is located, or in front of, abutting upon, or adjacent to said realty within any such municipality shall be accepted and treated by such tribunals as prima facie evidence of the lawful existence, and due and proper performance of all preliminary steps essential to make such assessment a legal and valid assessment against the realty or owner thereof, or both, against whom it appears to be made.



§ 13-25-109. Recording of patents to land

Any person to whom any patent to any land, whether agricultural or mineral, situate in this state, has been issued from the government of the United States may have same recorded in the office of the recorder of deeds of the county wherein such lands are situate upon presentation of the same at the proper office.



§ 13-25-110. Patent - copy of record

Any patent may be read in evidence in the first instance without further proof of its execution. Copy of the record of such patent is entitled to be read in evidence under such regulations as are provided for the admission of a copy of the record of deeds.



§ 13-25-111. Patents already recorded

The provisions of sections 13-25-109 and 13-25-110 apply to patents already recorded.



§ 13-25-112. Fees of recorder

The fees of the recorder of deeds for the record of such patents are the same as fixed for the record of deeds.



§ 13-25-113. Lost deed - bond - note - affidavit

When, in the progress of any suit in any court in this state, either party thereto relies for its maintenance or defense, in whole or in part, on any deed, bond, note, draft, bill of exchange, letter, or any other writing alleged to have been executed, signed, or written by the adverse party, and to have been lost or destroyed, the party so relying on the same as evidence in his behalf in the trial of the cause shall not be permitted to give evidence of the contents thereof by a competent witness until said party or his agent or attorney first makes an oath to the loss or destruction thereof, and to the substance of the same.



§ 13-25-114. Certificate of publisher

When any notice or advertisement is required by law or order of court to be published in any newspaper, the certificate of the printer or publisher with a printed copy of such notice or advertisement annexed, stating the number of times which the same has been published and the dates of the first and last paper containing the same, shall be sufficient evidence of the publication therein set forth. Such notices and certificates of the publication thereof, when so certified, shall be a part of the records of the court.



§ 13-25-115. Certificate of head officer

Where a subpoena is issued to a state agency of an executive department seeking an appearance in any court of record, and the evidence sought is proof of the absence of a public record or entry, or the foundation for or the authenticity of the documents which are otherwise admissible pursuant to the Colorado rules of evidence, such subpoena may be complied with by the submission of the documents under the official certificate of the head officer, or acting head officer, or official custodian acting under the authority of the head officer of any executive department of the government of the state of Colorado, as provided for in this section, without an appearance by the personnel of such agency. Nothing in this section shall be construed to restrict the right of any party to any legal proceeding to subpoena a state employee to testify to matters going beyond the foundation or authenticity of the records of the executive department.



§ 13-25-116. Water officials' records

In all civil actions, special proceedings, or other modes of litigation before a water judge or referee having power to receive evidence, all records, reports, tables, and other documents of division engineers and water commissioners of the state of Colorado and all records, streamflow tables, rating curves, automatic water register sheets, and special reports of the state engineer and his deputies, hydrographers, and employees, and of the division engineers of the several divisions, and all records of canal headgate keepers, reservoir outlet keepers, gauge readers, and other systematically compiled records or reports of diversions, storage, and discharge of waters or of the flows of streams on file in or constituting a part of the records and files of the state engineer of the state of Colorado, and all copies duly certified as correct by the state engineer or his deputy shall be admitted as evidence of the facts contained therein.



§ 13-25-117. Parties plaintiff

In trials of actions upon contracts, expressed or implied, where the action is brought by partners or by joint payees or obligees, it shall not be necessary for the plaintiff, in order to maintain any such action, to prove the partnership of the individuals named in such action or to prove the first names or surnames of such partners or of joint payees or obligees, but the names of the partners or joint payees or obligees shall be presumed to be truly set forth in the declaration, petition, or bill. Nothing in this section shall prevent the defendant from pleading in abatement or proving on the trial that more persons should have been made plaintiffs, or that more persons have been made plaintiffs than have the legal right to sue, in which event the defendant's right shall be as at common law.



§ 13-25-118. Joint defendants

In actions upon express contracts against two or more defendants alleged to have been made or executed by such defendants as partners or joint obligors or payors, proof of the joint liability or partnership of the defendants, or their first names or surnames, shall not in the first instance be required to entitle the plaintiff to judgment, unless such proof is rendered necessary by the filing of pleas denying the execution of such writing, verified by affidavit as required by law.



§ 13-25-119. Dying declarations

(1) The dying declarations of a deceased person are admissible in evidence in all civil and criminal trials and other proceedings before courts, commissions, and other tribunals to the same extent and for the same purposes that they might have been admissible had the deceased survived and been sworn as a witness in the proceedings, under the following restrictions. To render the declarations of the deceased competent evidence, it must be satisfactorily proved:

(a) That at the time of the making of such declaration he was conscious of approaching death and believed there was no hope of recovery;

(b) That such declaration was voluntarily made, and not through the persuasion of any person;

(c) That such declaration was not made in answer to interrogatories calculated to lead the deceased to make any particular statement;

(d) That he was of sound mind at the time of making the declaration.



§ 13-25-120. Corporate resolutions and minutes

(1) A certified copy of a resolution purportedly adopted by a meeting of the board of directors, or by a meeting of the stockholders of a corporation, or of the minutes or of a portion of the minutes of a meeting of the board of directors or stockholders of a corporation, when the same purports to be certified by an officer of such corporation and purports to have the seal of such corporation affixed to such certification, shall be admissible in evidence as prima facie evidence of the adoption of such resolution or as prima facie evidence of the truth of the statements or recitals contained in such minutes or portion of such minutes insofar as the same may affect the title to real estate, and it shall not be necessary to prove any facts as the foundation for the admission of the same in evidence. If any such certified copy has been filed for record in the office of the county clerk and recorder of the county where the real estate affected thereby is situate, the record thereof in the office of said clerk and recorder, or a certified copy of such record certified by the county clerk and recorder, shall be admissible in evidence in the same manner as the certified copy itself.

(2) The word "corporation" as used in this section shall include both foreign and domestic corporations. The words "board of directors" as used in this section shall include both a board of directors and any other board or body of a corporation which has powers and duties similar to those exercised by a board of directors. The word "stockholders" as used in this section shall include both stockholders and members of corporations.

(3) The provisions of this section apply to certified copies of resolutions adopted prior to April 16, 1941, as well as those adopted after such date, and to certified copies of minutes of meetings or portions of minutes of meetings held prior to April 16, 1941, as well as those held after such date, and to certified copies which were certified prior to April 16, 1941, as well as those which were certified after such date.



§ 13-25-121. Reports of death

A written finding of actual death, made by the secretary of the Army, the secretary of the Navy, or other officer or employee of the United States authorized to make such finding pursuant to the federal missing persons act (50 U.S.C. app. supp. 1001-17), as now or hereafter amended, or a duly certified copy of such finding may be received in any court, office, or other place in this state as evidence of the death of the person therein found to be dead in place of and with like effect as a state certificate of death. A written finding by such federal officer or employee of presumed death because missing in action or a duly certified copy of such finding after one year from the cessation of war in that theater of war where missing may be received in any court, office, or other place in this state as evidence of the death of the person therein found presumed dead and the date, circumstances, and place of disappearance.



§ 13-25-122. Person missing, interned, or captured

An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or is dead, or is alive made by any officer or employee of the United States authorized by the act referred to in section 13-25-121, or by any other law of the United States to make the same, may be received in any court, office, or other place in this state as evidence that such person was, on the date of the certificate, missing, missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or was dead, or was alive, as the case may be.



§ 13-25-123. Report deemed pursuant to law

For purposes of sections 13-25-121 and 13-25-122, any finding, report, or record, or duly certified copy thereof, purporting to have been signed by an officer or employee of the United States as described in sections 13-25-121 and 13-25-122 shall prima facie be deemed to have been signed and issued by such officer or employee pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of his authority. If a copy purports to have been certified by a person authorized by law to certify the same, that certified copy shall be prima facie evidence of his authority to so certify.



§ 13-25-124. Libel and slander - how pleaded

In an action for libel or slander, it shall not be necessary to state in the complaint any extrinsic facts for the purpose of showing the application to the plaintiff of the defamatory matter out of which the cause of action arose. It shall be sufficient to state generally that the same was published or spoken concerning the plaintiff; and, if such allegation is controverted, the plaintiff shall establish on the trial that it was so published or spoken.



§ 13-25-125. Justification - pleaded and proved

In an action for libel or slander, the defendant, in his answer, may allege both the truth of the matter charged as defamatory and any mitigating circumstances to reduce the amount of damages; and, whether he proves the justification or not, he may give in evidence the mitigating circumstances.



§ 13-25-125.5. Libel and slander - self-publication

No action for libel or slander may be brought or maintained unless the party charged with such defamation has published, either orally or in writing, the defamatory statement to a person other than the person making the allegation of libel or slander. Self-publication, either orally or in writing, of the defamatory statement to a third person by the person making such allegation shall not give rise to a claim for libel or slander against the person who originally communicated the defamatory statement.



§ 13-25-126. Genetic tests to determine parentage

(1) (a) (I) In any action, suit, or proceeding in which the parentage of a child is at issue, including but not limited to actions or proceedings pursuant to section 14-10-122 (6) or 19-4-107.3, C.R.S., upon motion of the court or any of the interested parties, the court shall order the alleged mother, the child or children, and the alleged father to submit to genetic testing and other appropriate testing of inherited characteristics, including but not limited to blood and tissue type, for the purpose of determining probability of parentage. If a party refuses to submit to these tests, the court may resolve the question of parentage against the party to enforce its order if the rights of others and the interests of justice so require.

(II) A court, pursuant to this section, or delegate child support enforcement unit pursuant to section 26-13.5-105, C.R.S., shall not order genetic testing of a child whose parentage has previously been determined by or pursuant to the law of another state, but a court may stay a support proceeding for such reasonable time as determined by the court to allow the party asserting the defense to pursue the nonparentage claim in the other state.

(b) The tests shall be conducted by a laboratory approved by an accreditation body designated by the secretary of the federal department of health and human services, utilizing any genetic test of a type generally acknowledged as reliable by such accreditation body. Costs of any such expert witness for the first test administered shall be fixed at a reasonable amount and shall be paid as the court orders. If the results of the tests or the expert analysis of inherited characteristics are disputed by any party, the court shall order that an additional test be made by the same or another laboratory at the expense of the party disputing the test results or analysis.

(c) Documentation from the testing laboratory of the following information is sufficient to establish a reliable chain of custody that makes the results of genetic testing admissible without testimony:

(I) The names and photographs of the individuals from whom specimens have been taken;

(II) The names of the individuals who collected the specimens;

(III) The places at which and dates on which the specimens were collected;

(IV) The names of the individuals who received the specimens in the testing laboratory; and

(V) The dates the specimens were received.

(d) A specimen used in genetic testing may consist of one or more samples or a combination of samples, of blood, buccal cells, bone, hair, or other body tissue or fluid. The specimen used in the testing need not be of the same kind for each individual undergoing genetic testing.

(e) Specimens and reports are confidential. An individual who intentionally releases an identifiable specimen of another individual for any purpose other than that relevant to the proceeding regarding parentage without a court order or the written permission of the individual who furnished the specimen commits a class 1 misdemeanor and, upon conviction, shall be punished as provided in section 18-1.3-501 (1), C.R.S.

(f) A report of genetic testing shall be in a record, defined in section 19-1-103 (91.5), C.R.S., and signed under penalty of perjury by a designee of the testing laboratory. A report made pursuant to the requirements of this article is self-authenticating.

(g) Under this section, a man is presumed to be the father of a child if the genetic testing complies with the requirements of this section and the results disclose that the man is not excluded and that the man has at least a ninety-seven percent probability of paternity.

(h) A man presumed to be the father of the child pursuant to paragraph (g) of this subsection (1) may rebut the genetic testing results only by other genetic testing that satisfies the requirements of this section and that:

(I) Excludes the man as the genetic father of the child; or

(II) Identifies another man as the father of the child.

(i) The presumption of legitimacy of a child born during wedlock may be overcome, as provided in section 19-4-105 (2)(a), C.R.S., if the court finds that the conclusion of the experts conducting the tests, as disclosed by the evidence based upon the tests, shows that the husband or wife is not the parent of the child.

(2) Any objection to genetic testing results shall be made in writing not less than fifteen days before the first scheduled hearing at which the results may be introduced into evidence or fifteen days after motion for summary judgment is served on such person; except that a person shall object to the genetic testing results not less than twenty-four hours prior to the first scheduled hearing if such person did not receive the results fifteen or more days before such hearing. The test results shall be admissible as evidence of paternity in an action filed pursuant to article 10 of title 14, C.R.S., article 4 of title 19, C.R.S., or article 13.5 of title 26, C.R.S., without the need for foundation testimony or other proof of authenticity or accuracy.

(3) For good cause shown, the court may order genetic testing of a deceased individual.

(4) The court may order genetic testing of a brother of a man presumed to be the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child. If genetic testing excludes none of the brothers as the genetic father, and each brother satisfies the requirements as the presumed father of the child under section 19-4-105, C.R.S., without consideration of another identical brother being presumed to be the father of the child, the court may rely on nongenetic evidence to adjudicate which brother is the father of the child.



§ 13-25-126.5. Documents arising from environmental self-evaluation - admissibility in evidence

(1) The general assembly hereby finds and declares that protection of the environment is enhanced by the public's voluntary compliance with environmental laws and that the public will benefit from incentives to identify and remedy environmental compliance issues. It is further declared that limited expansion of the protection against disclosure will encourage such voluntary compliance and improve environmental quality and that the voluntary provisions of this act will not inhibit the exercise of the regulatory authority by those entrusted with protecting our environment.

(2) For the purposes of this section, unless the context otherwise requires:

(a) "Administrative law judge" means any person appointed to be an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S.

(b) "Environmental audit report" means any document, including any report, finding, communication, or opinion or any draft of a report, finding, communication, or opinion, related to and prepared as a result of a voluntary self-evaluation that is done in good faith.

(c) "Environmental law" means any requirement contained in article 20.5 of title 8, C.R.S., articles 7, 8, 11, and 15 of title 25, C.R.S., or article 20 of title 30, C.R.S., in regulations promulgated under such provisions, or in any orders, permits, licenses, or closure plans under such provisions.

(d) "In camera review" means a hearing or review in a courtroom, hearing room, or chambers to which the general public is not admitted. After such hearing or review, the content of the oral and other evidence and statements of the judge and counsel shall be held in confidence by those participating in or present at the hearing or review, and any transcript of the hearing or review shall be sealed and not considered a public record, until and unless its contents are disclosed by a court or administrative law judge having jurisdiction over the matter.

(e) "Voluntary self-evaluation" means a self-initiated assessment, audit, or review, not otherwise expressly required by environmental law, that is performed by any person or entity, for itself, either by an employee or employees employed by such person or entity who are assigned the responsibility of performing such assessment, audit, or review or by a consultant engaged by such person or entity expressly and specifically for the purpose of performing such assessment, audit, or review to determine whether such person or entity is in compliance with environmental laws. Once initiated, such voluntary self-evaluation shall be completed within a reasonable period of time. Nothing in this section shall be construed to authorize uninterrupted voluntary self-evaluations.

(3) An environmental audit report is privileged and is not admissible in any legal action or administrative proceeding and is not subject to any discovery pursuant to the rules of civil procedure, criminal procedure, or administrative procedure, unless:

(a) The entity or person for whom the environmental audit report was prepared, whether the environmental audit report was prepared by the entity or by a consultant hired by the entity, waives the privilege under this section;

(b) (I) A court of record, or, pursuant to section 24-4-105, C.R.S., an administrative law judge, after an in camera review, determines that:

(A) The environmental audit report shows evidence that the person or entity for which the environmental audit report was prepared is not or was not in compliance with an environmental law; and

(B) The person or entity did not initiate appropriate efforts to achieve compliance with the environmental law or complete any necessary permit application promptly after the noncompliance with the environmental law was discovered and, as a result, the person or entity did not or will not achieve compliance with the environmental law or complete the necessary permit application within a reasonable amount of time.

(II) For the purposes of this paragraph (b) only, if the evidence shows noncompliance by a person or entity with more than one environmental law, the person or entity may demonstrate that appropriate efforts to achieve compliance were or are being taken by instituting a comprehensive program that establishes a phased schedule of actions to be taken to bring the person or entity into compliance with all of such environmental laws.

(c) A court of record, or, pursuant to section 24-4-105, C.R.S., an administrative law judge, after an in camera review, determines that compelling circumstances exist that make it necessary to admit the environmental audit report into evidence or that make it necessary to subject the environmental audit report to discovery procedures;

(d) A court of record, or, pursuant to section 24-4-105, C.R.S., an administrative law judge, after an in camera review, determines that the privilege is being asserted for a fraudulent purpose or that the environmental audit report was prepared to avoid disclosure of information in an investigative, administrative, or judicial proceeding that was underway, that was imminent, or for which the entity or person had been provided written notification that an investigation into a specific violation had been initiated; or

(e) A court of record, or, pursuant to section 24-4-105, C.R.S., an administrative law judge, after an in camera review, determines that the information contained in the environmental audit report demonstrates a clear, present, and impending danger to the public health or the environment in areas outside of the facility property.

(4) The self-evaluation privilege created by this section does not apply to:

(a) Documents or information required to be developed, maintained, or reported pursuant to any environmental law or any other law or regulation;

(b) Documents or other information required to be available or furnished to a regulatory agency pursuant to any environmental law or any other law or regulation;

(c) Information obtained by a regulatory agency through observation, sampling, or monitoring;

(d) Information obtained through any source independent of the environmental audit report or any person covered under section 13-90-107 (1)(j)(I)(A);

(e) Documents existing prior to the commencement of and independent of the voluntary self-evaluation;

(f) Documents prepared subsequent to the completion of and independent of the voluntary self-evaluation; or

(g) Any information, not otherwise privileged, including the privilege created by this section, that is developed or maintained in the course of regularly conducted business activity or regular practice.

(5) (a) Upon a showing by any party, based upon independent knowledge, that probable cause exists to believe that an exception to the self-evaluation privilege under subsection (3) of this section is applicable to an environmental audit report or that the privilege does not apply to the environmental audit report pursuant to the provisions of subsection (4) of this section, then a court of record or, pursuant to section 24-4-105, C.R.S., any administrative law judge, may allow such party limited access to the environmental audit report for the purposes of an in camera review only. The court of record or the administrative law judge may grant such limited access to all or part of the environmental audit report under the provisions of this subsection (5) upon such conditions as may be necessary to protect the confidentiality of the environmental audit report. A moving party who obtains access to an environmental audit report pursuant to the provisions of this subsection (5) may not divulge any information from the report except as specifically allowed by the court or administrative law judge.

(b) (I) If any party divulges all or any part of the information contained in an environmental audit report in violation of the provisions of paragraph (a) of this subsection (5) or if any other person or entity knowingly divulges or disseminates all or any part of the information contained in an environmental audit report that was provided to such person or entity in violation of the provisions of paragraph (a) of this subsection (5), such party or other person or entity is liable for any damages caused by the divulgence or dissemination of the information that are incurred by the person or entity for which the environmental audit report was prepared.

(II) If any public entity, public employee, or public official divulges all or any part of the information contained in an environmental audit report in violation of the provisions of paragraph (a) of this subsection (5) or knowingly divulges or disseminates all or any part of the information contained in an environmental audit report that was provided to such public entity, public employee, or public official in violation of the provisions of paragraph (a) of this subsection (5), such public entity, public employee, or public official shall be guilty of a class 1 misdemeanor, may be found in contempt of court by a court of record, and may be assessed a penalty not to exceed ten thousand dollars by a court of record or an administrative law judge.

(6) Nothing in this section limits, waives, or abrogates the scope or nature of any statutory or common-law privilege.

(7) A person or entity asserting a voluntary self-evaluation privilege has the burden of proving a prima facie case as to the privilege. A party seeking disclosure of an environmental audit report has the burden of proving that such privilege does not exist under this section.

(8) Notwithstanding the provisions of subsection (3) of this section, the existence of an environmental audit report shall be subject to discovery proceedings pursuant to the rules of civil procedure, criminal procedure, or administrative procedure; except that the contents of such a report or any other privileged information contained therein shall remain confidential.

(9) This section applies to voluntary self-evaluations that are performed on or after June 1, 1994.



§ 13-25-127. Civil actions - degree of proof required

(1) Any provision of the law to the contrary notwithstanding and except as provided in subsection (2) of this section, the burden of proof in any civil action shall be by a preponderance of the evidence. The provisions of this subsection (1) shall not apply to the burden of proof required in determining the validity of any legislative enactment.

(2) Exemplary damages against the party against whom the claim is asserted shall only be awarded in a civil action when the party asserting the claim proves beyond a reasonable doubt the commission of a wrong under the circumstances set forth in section 13-21-102. Nothing in this subsection (2) shall be construed as preventing a party asserting the claim from being awarded money damages or other appropriate relief, other than exemplary damages, if he sustains the burden of proof by a preponderance of the evidence.

(3) (Deleted by amendment, L. 95, p. 15, § 5, effective March 9, 1995.)

(4) This section became effective July 1, 1972, and applies only to civil actions which accrue on or after such date.



§ 13-25-128. Rules of evidence - grant of authority subject to reservation

The supreme court of the state of Colorado shall have the power to prescribe general rules of evidence for the courts of record in the state of Colorado. Such rules of evidence shall be construed to be rules of practice and procedure and shall not be construed in such manner that such rules would fix, abridge, enlarge, modify, or diminish any substantive rights. The general assembly specifically reserves to itself the power to enact laws relating to substantive rights including, but not limited to, laws modifying or eliminating said rules of evidence.



§ 13-25-129. Statements of child victim of unlawful sexual offense against a child or of child abuse - hearsay exception

(1) An out-of-court statement made by a child, as child is defined under the statutes which are the subject of the action, describing any act or attempted act of sexual contact, intrusion, or penetration, as defined in section 18-3-401, C.R.S., performed or attempted to be performed with, by, on, or in the presence of the child declarant, not otherwise admissible by a statute or court rule which provides an exception to the objection of hearsay, is admissible in evidence in any criminal, delinquency, or civil proceedings in which a child is a victim of an unlawful sexual offense, as defined in section 18-3-411 (1), C.R.S., or is a victim of incest or attempted incest, as defined in section 18-6-301, C.R.S., when the victim was less than fifteen years of age at the time of the commission of the offense, or in which a child is the subject of a proceeding alleging that a child is neglected or dependent under section 19-1-104 (1)(b), C.R.S., and an out-of-court statement by a child, as child is defined under the statutes which are the subject of the action, describing any act of child abuse, as defined in section 18-6-401, C.R.S., to which the child declarant was subjected or which the child declarant witnessed, not otherwise admissible by a statute or court rule which provides an exception to the objection of hearsay, is admissible in evidence in any criminal, delinquency, or civil proceedings in which a child is a victim of child abuse or the subject of a proceeding alleging that a child is neglected or dependent under section 19-1-104 (1)(b), C.R.S., and an out-of-court statement made by a person under thirteen years of age describing all or part of an offense contained in part 1 of article 3 of title 18, C.R.S., or describing an act of domestic violence as defined in section 18-6-800.3 (1), C.R.S., not otherwise admissible by statute or court rule which provides an exception to the objection of hearsay is admissible in evidence in any criminal, delinquency, or civil proceeding, if:

(a) The court finds in a hearing conducted outside the presence of the jury that the time, content, and circumstances of the statement provide sufficient safeguards of reliability; and

(b) The child either:

(I) Testifies at the proceedings; or

(II) Is unavailable as a witness and there is corroborative evidence of the act which is the subject of the statement.

(2) If a statement is admitted pursuant to this section, the court shall instruct the jury in the final written instructions that during the proceeding the jury heard evidence repeating a child's out-of-court statement and that it is for the jury to determine the weight and credit to be given the statement and that, in making the determination, the jury shall consider the age and maturity of the child, the nature of the statement, the circumstances under which the statement was made, and any other relevant factor.

(3) The proponent of the statement shall give the adverse party reasonable notice of his intention to offer the statement and the particulars of the statement.



§ 13-25-129.5. Statements of persons with intellectual and developmental disabilities - hearsay exception

(1) An out-of-court statement made by a person with an intellectual and developmental disability, as defined in section 25.5-10-202 (26)(a), C.R.S., not otherwise admissible by a statute or court rule that provides an exception to the objection of hearsay is admissible in any criminal or delinquency proceeding in which the person is alleged to have been a victim if the conditions of subsection (5) of this section are satisfied.

(2) (a) An out-of-court statement made by a person with an intellectual and developmental disability, as defined in section 25.5-10-202 (26)(a), C.R.S., that describes all or part of an offense described in paragraph (b) of this subsection (2) performed with, by, on, or in the presence of the declarant, and that is not otherwise admissible by a statute or court rule that provides an exception to the objection of hearsay, is admissible in any criminal, delinquency, or civil proceeding if the conditions of subsection (5) of this section are satisfied.

(b) The exception described in subsection (2)(a) of this section applies to an out-of-court statement made by a person with an intellectual and developmental disability, which statement describes all or part of any of the following offenses:

(I) Sexual assault, as described in section 18-3-402 or 18-6.5-103;

(II) Unlawful sexual contact, as described in section 18-3-404 or 18-6.5-103;

(III) Sexual assault on a child, as described in section 18-3-405 or 18-6.5-103;

(IV) Sexual assault on a child by one in a position of trust, as described in section 18-3-405.3 or 18-6.5-103;

(V) Internet sexual exploitation of a child, as described in section 18-3-405.4;

(VI) Sexual assault on a client by a psychotherapist, as described in section 18-3-405.5 or 18-6.5-103;

(VII) Incest, as described in section 18-6-301;

(VIII) Aggravated incest, as described in section 18-6-302;

(IX) Human trafficking of a minor for involuntary servitude, as described in section 18-3-503, or human trafficking of a minor for sexual servitude, as described in section 18-3-504 (2);

(X) Sexual exploitation of a child, as described in section 18-6-403;

(XI) Indecent exposure, as described in section 18-7-302;

(XI.5) An offense contained in article 6.5 of title 18; or

(XII) Criminal attempt to commit any of the acts specified in this subsection (2)(b).

(3) An out-of-court statement by a person with an intellectual and developmental disability, as defined in section 25.5-10-202 (26)(a), C.R.S., that describes any act of child abuse, as defined in section 18-6-401, C.R.S., to which the declarant was subjected or which the declarant witnessed, and that is not otherwise admissible by a statute or court rule that provides an exception to the objection of hearsay, is admissible in evidence in any criminal, delinquency, or civil proceeding in which a child is alleged to be a victim of child abuse or the subject of a proceeding alleging that a child is neglected or dependent under section 19-1-104 (1)(b), C.R.S., if the conditions of subsection (5) of this section are satisfied.

(4) An out-of-court statement made by a person with an intellectual and developmental disability, as defined in section 25.5-10-202 (26)(a), that describes all or part of an offense contained in part 1 of article 3 of title 18 or article 6.5 of title 18, or that describes an act of domestic violence as defined in section 18-6-800.3 (1), not otherwise admissible by statute or court rule that provides an exception to the objection of hearsay, is admissible in evidence in any criminal, delinquency, or civil proceeding if the conditions of subsection (5) of this section are satisfied.

(5) The exceptions to the objection of hearsay described in subsections (1), (2), (3), and (4) of this section shall apply only if the court finds in a hearing conducted outside the presence of the jury that the time, content, and circumstances of the statement provide sufficient safeguards of reliability; and either:

(a) The statement is a nontestimonial statement; or

(b) (I) The declarant testifies at the proceedings; or

(II) If the declarant is unavailable to testify, the defendant has had an opportunity to cross-examine the declarant in a previous proceeding and there is corroborative evidence of the act which is the subject of the statement.

(6) If a statement is admitted pursuant to this section, the court shall instruct the jury in the final written instructions that during the proceeding the jury heard evidence repeating a person's out-of-court statement, that it is for the jury to determine the weight and credit to be given the statement, and that, in making the determination, the jury shall consider the nature of the statement, the circumstances under which the statement was made, and any other relevant factor.

(7) The proponent of the statement shall give the adverse party reasonable notice of his or her intention to offer the statement and the particulars of the statement.



§ 13-25-130. Criminal actions - use of photographs, video tapes, or films of property

(1) Photographs, video tapes, or films of property over which a person is alleged to have exerted unauthorized control or otherwise to have obtained unlawfully are competent evidence if the photographs, video tapes, or films are admissible into evidence under the rules of law governing the admissibility of photographs, video tapes, or films into evidence. Any photographic, video tape, or film record, when satisfactorily identified and authenticated, is as admissible in evidence as the property itself.

(2) (a) Any photograph may bear a written description of the property alleged to have been wrongfully taken, the name of the owner of the property taken, the name of the accused, the name of the arresting law enforcement officer, the date of the photograph, and the signature of the photographer.

(b) Any video tape or film may include, as a segment of the tape or film, a written description of the property alleged to have been wrongfully taken, the name of the owner of the property taken, the name of the accused, the name of the arresting law enforcement officer, the date the tape or film was produced, and a segment showing the signature of the photographer.

(3) A law enforcement agency which is holding property over which a person is alleged to have exerted unauthorized control or otherwise to have obtained unlawfully may return that property to its owner if:

(a) The appropriately identified photographs, video tapes, or films are filed and retained by the law enforcement agency;

(b) Satisfactory proof of ownership of the property is shown by the owner;

(c) A declaration of ownership is signed under penalty of perjury;

(d) The defendant, if a defendant has been filed upon, has been notified that such photographs, video tapes, or films have been taken, recorded, or produced; and

(e) A receipt for the property is obtained from the owner upon delivery by the law enforcement agency.



§ 13-25-131. Civil actions - sexual assault - certain evidence presumed irrelevant

(1) In any civil action for damages by an alleged victim which alleges damages resulting from a sexual assault on a client by any person who enters into a professional-client relationship that permits professional physical access to the client's person or the opportunity to affect or influence the thought processes or emotions of such client, including, but not limited to, actions for professional malpractice or assault and battery, evidence of specific instances of the victim's prior or subsequent sexual conduct, opinion evidence of the victim's sexual conduct, and reputation evidence of the victim's sexual conduct shall be presumed to be irrelevant, except as provided in subsections (2) and (4) of this section. The persons to whom this subsection (1) applies in a civil action against such persons shall include any psychotherapist as defined in section 18-3-405.5, C.R.S., any medical professional, any member of the clergy, or any person acting under the color of a religious organization. This subsection (1) shall also apply in a civil action against a parent or other person in a position of trust, power, or authority over any child or other person, in a civil action by or on behalf of such child or such other person.

(2) Subsection (1) of this section notwithstanding, in any of the civil actions described in such subsection (1), evidence of the following shall be presumed to be relevant:

(a) Evidence of the victim's prior or subsequent sexual conduct with the defendant in such civil action;

(b) Evidence of specific instances of sexual activity showing the source or origin of semen, pregnancy, disease, or any similar evidence of sexual intercourse, including, but not limited to, genetic testing pursuant to section 13-25-126, offered for the purpose of showing that the act or acts alleged were or were not committed by the defendant in such civil action.

(3) In any civil action described in subsection (1) of this section, evidence of specific instances of the alleged victim's prior or subsequent sexual conduct is not subject to discovery.

(4) Notwithstanding subsections (1) and (3) of this section, evidence of specific instances of the alleged victim's prior or subsequent sexual conduct may be determined to be subject to discovery or offered as evidence, if the defendant or plaintiff requests a hearing prior to conducting discovery or attempting to admit such evidence and makes an offer of proof of the relevancy of such evidence and the court finds that the evidence is relevant and the probative value of such evidence outweighs its prejudicial effect. Such hearing shall be held no later than thirty days prior to trial. In making an order that such evidence is relevant, the court shall detail the information or conduct that is subject to discovery or which may be admitted into evidence.



§ 13-25-132. Criminal actions - video tape depositions - use at trial

(1) (a) In any criminal action, if the court finds, upon application of the prosecution, that there is substantial risk of physical harm or intimidation of a witness, the court may enter an order that a deposition be taken of that witness' testimony and that the deposition be recorded and preserved on video tape.

(b) For the purposes of this section, "intimidation" means to, directly or indirectly, by oneself or through any other person in one's behalf, make use of any force, violence, restraint, abduction, duress, or forcible or fraudulent device or contrivance, or to inflict or threaten the infliction of any injury, damage, harm, or loss, or in any manner to practice intimidation upon or against any person in order to impede, prevent, or otherwise interfere with the testimony of the witness, or to compel, induce, or prevail upon any witness to give or refrain from giving testimony in any criminal action.

(2) The prosecution shall apply for the order specified in subsection (1) of this section in writing at least three days prior to the taking of the deposition. The defendant shall receive reasonable notice of the taking of the deposition. The defendant shall have a right to be present and represented by counsel at the deposition.

(3) Upon timely receipt of the application, the court shall make a preliminary finding regarding whether, at the time of trial, there is likely to be a substantial risk of physical harm or intimidation of a witness. If the court so finds, it shall order that the deposition be taken, pursuant to rule 15 (d) of the Colorado rules of criminal procedure, and preserved on video tape. The prosecution shall transmit the video tape to the clerk of the court in which the action is pending.



§ 13-25-133. Telecommunications devices for the deaf and teletype - inadmissibility in evidence - exception

(1) Except as provided in subsection (3) of this section, the contents of any communication made directly or indirectly through a telecommunications device for the deaf (commonly known as TDD) or teletype (commonly known as TTY) and any writing or recording resulting from the communication are inadmissible as evidence of the existence or contents of the communication in any court of law, legal proceeding, or administrative hearing.

(2) For the purposes of this section, "telecommunications device for the deaf or teletype" means any auxiliary aid or service consisting of listening or transcription systems that allow the reception or transmission of aurally delivered communication and materials for the benefit of individuals with hearing, speech, or physical impairments.

(3) The provisions of this section do not apply to any communication intercepted pursuant to a lawful court order.



§ 13-25-134. Electronic records and signatures - admissibility in evidence - originals

Pursuant to the provisions of article 71.3 of title 24, C.R.S., in any legal proceeding, nothing in the application of the rules of evidence shall apply so as to deny the admissibility of an electronic record or electronic signature into evidence on the sole ground that it is an electronic record or electronic signature or on the grounds that it is not in its original form or is not an original.



§ 13-25-135. Evidence of admissions - civil proceedings - unanticipated outcomes - medical care

(1) In any civil action brought by an alleged victim of an unanticipated outcome of medical care, or in any arbitration proceeding related to such civil action, any and all statements, affirmations, gestures, or conduct expressing apology, fault, sympathy, commiseration, condolence, compassion, or a general sense of benevolence which are made by a health care provider or an employee of a health care provider to the alleged victim, a relative of the alleged victim, or a representative of the alleged victim and which relate to the discomfort, pain, suffering, injury, or death of the alleged victim as the result of the unanticipated outcome of medical care shall be inadmissible as evidence of an admission of liability or as evidence of an admission against interest.

(2) For purposes of this section, unless the context otherwise requires:

(a) "Health care provider" means any person licensed or certified by the state of Colorado to deliver health care and any clinic, health dispensary, or health facility licensed by the state of Colorado. The term includes any professional corporation or other professional entity comprised of such health care providers as permitted by the laws of this state.

(b) "Relative" means a victim's spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half brother, half sister, or spouse's parents. The term includes said relationships that are created as a result of adoption. In addition, "relative" includes any person who has a family-type relationship with a victim.

(c) "Representative" means a legal guardian, attorney, person designated to make decisions on behalf of a patient under a medical power of attorney, or any person recognized in law or custom as a patient's agent.

(d) "Unanticipated outcome" means the outcome of a medical treatment or procedure that differs from an expected result.



§ 13-25-136. Criminal actions - prenatal drug and alcohol screening - admissibility of evidence

A court shall not admit in a criminal proceeding information relating to substance use not otherwise required to be reported pursuant to section 19-3-304, C.R.S., obtained as part of a screening or test performed to determine pregnancy or to provide prenatal care for a pregnant woman. This section shall not be interpreted to prohibit prosecution of any claim or action related to such substance use based on evidence obtained through methods other than the screening or testing described in this section.



§ 13-25-137. Admissibility of commercial packaging

(1) Labels or packages listing, indicating, or describing the contents or ingredients of any commercially packaged item are admissible in evidence to prove that the item contains the contents or ingredients listed on the label or package. A label or package listing that identifies the contents or ingredients of a container or package constitutes prima facie evidence that the items in the container or package were composed in whole or in part of the contents.

(2) Prior to the admission of evidence pursuant to this section, the court shall make a preliminary determination as to whether the item constitutes a commercially packaged item as described in subsection (1) of this section. This determination may include any evidence the court deems appropriate, including but not limited to evidence of where the item is available for purchase, whether the item is subject to state or federal regulation, or any other evidence observable on the package that indicates or constitutes indicia of the label's or package's reliability. Extrinsic evidence that an item is commercially packaged is not a prerequisite to the court's determination.






Article 26 - Uniform Photographic Records Act

§ 13-26-101. Short title

This article shall be known and may be cited as the "Uniform Photographic Copies of Business and Public Records as Evidence Act".



§ 13-26-102. Business and public records as evidence

If any business, institution, or member of a profession or calling or any department or agency of government in the regular course of business or activity keeps or records any memorandum, writing, entry, print, or representation, or combination thereof, of any act, transaction, occurrence, or event and in the regular course of business has caused any of the same to be recorded, copied, or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, optical disk, or other form of mass storage, electronic imaging, electronic data processing, electronically transmitted facsimile, printout, or other reproduction of electronically stored data, or other process which accurately reproduces or forms a durable medium for reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity or unless its preservation is required by law. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not, and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement, or facsimile does not preclude admission of the original. This shall not be construed to exclude from evidence any document or copy thereof which is otherwise admissible under the rules of evidence.



§ 13-26-103. Records of trust departments or companies not excepted

The records of the trust department of a bank or trust company are not such records as are excepted under the phrase "held in a custodial or fiduciary capacity" in section 13-26-102. The originals of such trust records may be reproduced at any time and destroyed at any time, if done in good faith and without wrongful intent. Neither the manner in which an original is destroyed, whether voluntarily or by casualty or otherwise, nor the fact that it may have been destroyed while it was held in a custodial or fiduciary capacity shall affect the admissibility of a reproduction.



§ 13-26-104. Uniform construction

This article shall be so interpreted and construed as to effectuate its general purpose of making uniform the law of those states which enact it.









Fees and Salaries

Article 30 - Compensation of Justices and Judges

§ 13-30-101. Short title

This article shall be known and may be cited as the "Colorado Judicial Compensation Act".



§ 13-30-102. Legislative declaration

In carrying out its responsibility to provide for judicial salaries pursuant to section 18 of article VI of the state constitution, the general assembly hereby declares that the purpose of this article is to set the amount of judicial compensation for justices of the supreme court, judges of the court of appeals, judges of the district courts, judges of the county courts, and judges of the probate and juvenile courts of the city and county of Denver.



§ 13-30-103. Compensation of justices and judges

(1) In addition to the provisions of section 13-30-104, the following salaries for the following officers shall apply:

(a) The chief justice of the supreme court shall receive effective July 1, 1991, an annual salary of seventy-nine thousand dollars, and effective July 1, 1992, an annual salary of eighty-two thousand dollars.

(b) Each associate justice of the supreme court shall receive effective July 1, 1991, an annual salary of seventy-six thousand five hundred dollars, and effective July 1, 1992, an annual salary of seventy-nine thousand five hundred dollars.

(c) The chief judge of the court of appeals shall receive effective July 1, 1991, an annual salary of seventy-four thousand five hundred dollars, and effective July 1, 1992, an annual salary of seventy-seven thousand five hundred dollars.

(d) Each judge of the court of appeals, other than the chief judge, shall receive effective July 1, 1991, an annual salary of seventy-two thousand dollars, and effective July 1, 1992, an annual salary of seventy-five thousand dollars.

(e) The judges of the district courts shall each receive effective July 1, 1991, an annual salary of sixty-seven thousand five hundred dollars, and effective July 1, 1992, an annual salary of seventy thousand five hundred dollars.

(f) Each judge of the juvenile court of the city and county of Denver shall receive effective July 1, 1991, an annual salary of sixty-seven thousand five hundred dollars, and effective July 1, 1992, an annual salary of seventy thousand five hundred dollars.

(g) The judge of the probate court of the city and county of Denver shall receive effective July 1, 1991, an annual salary of sixty-seven thousand five hundred dollars, and effective July 1, 1992, an annual salary of seventy thousand five hundred dollars.

(h) Repealed.

(i) Each judge of the county court of the city and county of Denver shall receive an annual salary as provided by the ordinances of said city and county.

(j) The annual salary of judges of the county court in Class B counties, as defined in section 13-6-201, effective July 1, 1991, shall be sixty thousand five hundred dollars, and effective July 1, 1992, shall be sixty-three thousand five hundred dollars.

(k) Repealed.

(l) (I) Effective July 1, 1998, the annual salary of judges of the county court in each Class C or Class D county, as defined in section 13-6-201, and the annual salaries of all special associate, associate, and assistant county judges shall be determined annually by the chief justice and certified to the general assembly and the controller pursuant to procedures approved by the supreme court. The certification shall include the workload measures developed pursuant to subparagraph (II) of this paragraph (l). In determining the salaries to take effect on July 1 of each year, the chief justice shall use the average number of cases filed annually in each county court during the three-year period ending on the previous December 31.

(II) Procedures used to calculate incremental part-time county judge workload salary levels shall be based on the method used to determine the need for full-time county judges as established and approved by the supreme court and shall take into account case types, case processing requirements, support staff assistance, travel, and such other factors as are relevant to workload assessment. Salaries for part-time county judges shall begin at twenty percent of the amount of a full-time county judge salary, as specified in paragraph (j) of this subsection (1) and section 13-30-104, and increase by five percent increments commensurate with increases in the part-time county judge's workload, up to ninety percent of a full-time county judge workload.

(III) When the workload for a part-time county judge reaches eighty percent of a full-time county judge workload, the chief justice may assign the part-time county judge to serve on a full-time basis, so long as the part-time county judge meets the qualifications established for county judges in Class A and Class B counties, as specified in section 13-6-203. Upon assignment to serve on a full-time basis, the part-time county judge shall be paid the full amount of a county judge salary as specified in paragraph (j) of this subsection (1) and section 13-30-104. Assignment of a part-time county judge to serve on a full-time basis pursuant to this subparagraph (III) shall not affect the statutory classification of the county in which the part-time county judge serves, as specified in section 13-6-201.

(IV) Notwithstanding the provisions of subparagraph (I) of this paragraph (l), the salary of a county judge or special associate, associate, or assistant county judge serving in office as of June 30, 1998, may not be reduced while such judge remains in office. Any reduction in salary for a judge appointed after June 30, 1998, shall take effect at the beginning of such judge's next term of office.

(1.5) Notwithstanding the provisions of subsection (1) of this section, for the fiscal year commencing July 1, 1999, and each fiscal year thereafter, the increase over and above the provisions set forth in this section and section 13-30-104, if any, in compensation of justices and judges shall be determined by the general assembly as set forth in the annual general appropriations bill. Any increase in judicial compensation set forth in an annual general appropriations bill shall be an increase only for the fiscal year of the annual general appropriations bill in which the amount is specified and shall not constitute an increase for any other fiscal year. It is the intent of the general assembly that an increase in judicial compensation specified in an annual general appropriations bill shall be added to the compensation set forth in this section and section 13-30-104 and shall not represent a statutory change.

(2) The annual salaries under this section and as increased by the annual general appropriations bill for the fiscal year commencing July 1, 1999, and for each fiscal year thereafter, shall be paid in equal monthly amounts.



§ 13-30-104. Judicial compensation adjustment - annual general appropriations bill

(1) Effective July 1, 1988, the annual compensation of justices and judges in effect on the preceding June 30, as provided in section 13-30-103 (1)(a) to (1)(g) and (1)(j), shall be increased by four thousand five hundred dollars, and the annual compensation of all special associate, associate, and assistant county judges shall be adjusted as a percentage of such amount as provided in section 13-30-103 (1)(k).

(2) (a) Effective July 1, 1995, the annual compensation of justices and judges in effect on the preceding June 30, as provided in section 13-30-103 (1)(a) to (1)(g) and (1)(j) and subsection (1) of this section, shall be increased by four thousand dollars, and the annual compensation of all special associate, associate, and assistant county judges shall be adjusted as a percentage of such amount as provided in section 13-30-103 (1)(k).

(b) Effective July 1, 1996, the annual compensation of justices and judges in effect on the preceding June 30, as provided in section 13-30-103 (1)(a) to (1)(g) and (1)(j), subsection (1) of this section, and paragraph (a) of this subsection (2), shall be increased by three thousand dollars, and the annual compensation of all special associate, associate, and assistant county judges shall be adjusted as a percentage of such amount as provided in section 13-30-103 (1)(k).

(c) Effective July 1, 1997, the annual compensation of justices and judges in effect on the preceding June 30, as provided in section 13-30-103 (1)(a) to (1)(g) and (1)(j), subsection (1) of this section, and paragraphs (a) and (b) of this subsection (2), shall be increased by three thousand dollars, and the annual compensation of all special associate, associate, and assistant county judges shall be adjusted as a percentage of such amount as provided in section 13-30-103 (1)(k).

(3) For the fiscal year commencing July 1, 1999, and for each fiscal year thereafter, the increase over and above the provisions set forth in this section and section 13-30-103, if any, in compensation of justices and judges shall be determined by the general assembly as set forth in the annual general appropriations bill. Any increase in judicial compensation set forth in an annual general appropriations bill shall be an increase only for the fiscal year of the annual general appropriations bill in which the amount is specified and shall not constitute an increase for any other fiscal year. It is the intent of the general assembly that an increase in judicial compensation specified in an annual general appropriations bill shall be added to the compensation set forth in this section and section 13-30-103 and shall not represent a statutory change.






Article 31 - Compensation of Clerks of Courts and Other Assistants



Article 32 - Fees of Clerks of Court

§ 13-32-101. Docket fees in civil actions - judicial stabilization cash fund - support registry fund created

(1) At the time of first appearance in all civil actions and special proceedings in all courts of record, except in the supreme court and the court of appeals, and except in the probate proceedings in the district court or probate court of the city and county of Denver, and except as provided in subsection (3) of this section and in sections 13-32-103 and 13-32-104, there shall be paid in advance the total docket fees, as follows:

(a) On and after July 1, 2009, by the petitioner in a proceeding for dissolution of marriage, legal separation, or declaration of invalidity of marriage and by the petitioner in an action for a declaratory judgment concerning the status of marriage, a fee of two hundred thirty dollars;

(a.5) On and after October 1, 2013, by the petitioner in a proceeding for dissolution of a civil union, legal separation of a civil union, or declaration of invalidity of a civil union and by the petitioner in an action for a declaratory judgment concerning the status of a civil union, a fee of two hundred thirty dollars;

(b) On and after July 1, 2009, by the respondent in a proceeding for dissolution of marriage, legal separation, or declaration of invalidity of marriage and by the respondent to an action for a declaratory judgment concerning the status of marriage, a fee of one hundred sixteen dollars;

(b.5) On and after October 1, 2013, by the respondent in a proceeding for dissolution of a civil union, legal separation of a civil union, or declaration of invalidity of a civil union and by the respondent to an action for a declaratory judgment concerning the status of a civil union, a fee of one hundred sixteen dollars;

(c) (I) and (II) Repealed.

(III) Except as provided in subparagraph (IV) of this paragraph (c):

(A) On and after July 1, 2010, by each plaintiff, petitioner, third-party plaintiff, and party filing a cross claim or counterclaim, when a money judgment sought is fifteen thousand dollars or less and such action is commenced in a court of record of appropriate limited jurisdiction, a fee in the amount of ninety-seven dollars.

(B) On and after July 1, 2010, by each defendant, respondent, third-party defendant, or other party in such court not filing a cross claim or counterclaim, when a money judgment sought is fifteen thousand dollars or less and such action is commenced in a court of record of appropriate limited jurisdiction, a fee in the amount of ninety-two dollars.

(C) Repealed.

(IV) The general assembly hereby declares that docket fees for actions filed in the small claims division of the county court should reflect the range of the monetary jurisdictional limit established for such actions and that such fees should promote access to the courts and reflect appropriate contributions from litigants using the court system based on the money judgment sought in an action. The general assembly hereby declares that it is appropriate to establish docket fees for the small claims division of the county court as follows:

(A) On and after July 1, 2008, when the money judgment sought by the plaintiff in an action filed in the small claims division of the county court is five hundred dollars or less, a plaintiff shall pay a fee of thirty-one dollars.

(B) On and after July 1, 2008, when the money judgment sought by the plaintiff in an action filed in the small claims division of the county court is five hundred dollars or less, a defendant filing an answer without a counterclaim in such an action shall pay a fee of twenty-six dollars.

(C) On and after July 1, 2008, when the money judgment sought in an action filed in the small claims division of the county court exceeds five hundred dollars and is no more than seven thousand five hundred dollars, a plaintiff shall pay a fee of fifty-five dollars.

(D) On and after July 1, 2008, when the money judgment sought in an action filed in the small claims division of the county court exceeds five hundred dollars and is no more than seven thousand five hundred dollars, a defendant filing an answer without a counterclaim in such an action shall pay a fee of forty-one dollars.

(E) On and after July 1, 2008, if a defendant files an answer with a counterclaim in an action in the small claims division of the county court and the amount sought in the action and amount sought in the counterclaim are each five hundred dollars or less, the fee for such answer and counterclaim shall be thirty-one dollars.

(F) On and after July 1, 2008, if a defendant files an answer with a counterclaim in an action in the small claims division of the county court and the amount sought in either the action or the counterclaim is more than five hundred dollars and is not more than seven thousand five hundred dollars, the fee for such answer and counterclaim shall be forty-six dollars.

(d) On and after July 1, 2008, by each plaintiff, petitioner, third-party plaintiff, and party filing a cross claim or counterclaim filed in a district court of the state, a fee of two hundred twenty-four dollars;

(e) On and after July 1, 2008, by each appellant, a fee of one hundred sixty-three dollars;

(f) On and after July 1, 2008, by an appellee and by each defendant or respondent not filing a cross claim or counterclaim, a fee of one hundred fifty-eight dollars;

(g) On and after July 1, 2008, by a petitioner in adoption proceedings, a fee of one hundred sixty-seven dollars.

(2) On and after July 1, 2008, in any proceeding held pursuant to articles 5, 10, 11, 13, and 14 of title 14, C.R.S., where a decree or final or permanent order has been entered and more than sixty days have passed, there shall be assessed at the time of filing a motion to modify, amend, or alter said decree or order a fee of one hundred five dollars.

(3) (a) Notwithstanding the provisions of subsection (1) of this section, if parties appear jointly, only one fee shall be charged or paid, and no fee shall be charged in any event for the filing of a disclaimer, or for an acknowledgment of service for the purpose of conferring jurisdiction, or for an appearance or answer filed by a guardian ad litem, or by an attorney appointed by the court to represent and protect the interest of any defendant.

(b) (I) No docket fee shall be charged in mental health proceedings under article 10 or 10.5 of title 27, C.R.S.; but, where an estate is thereafter probated for any mental incompetent, the committing court has a claim against such estate, as a cost of the mental health proceedings, in the sum of twenty dollars, in addition to any other expense of commitment allowed and paid by the county, to be paid by the conservator of such estate as a claim pursuant to section 15-14-429, C.R.S.

(II) On and after July 1, 2009, all claims of twenty dollars that are paid to and collected by the committing court under subparagraph (I) of this paragraph (b) shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in subsection (6) of this section.

(c) No docket fee shall be charged in proceedings concerning dependent or neglected children, relinquishment of children, or delinquent children.

(4) (a) In a civil case in which there is a contested trial to the court or a trial to a jury and a monetary judgment rendered which is paid in whole or in part in cash or other property, there shall be assessed, against the judgment debtor, by the clerk of the court an additional fee as provided in paragraph (b) of this subsection (4). This additional fee shall be paid to the clerk of the district court upon request for full or partial satisfaction of judgment and before the certificate of satisfaction of judgment is issued.

(b) The additional fee to be paid by the judgment debtor, as provided in paragraph (a) of this subsection (4), is as follows:

(I) Judgments over $5,000 and not more than $10,000, a total additional fee of $10;(II) Judgments over $10,000 and not more than $20,000, a total additional fee of $30;(III) Judgments over $20,000 and not more than $30,000, a total additional fee of $50;(IV) Judgments over $30,000 and not more than $50,000, a total additional fee of $90;(V) Judgments over $50,000, $90 plus an additional fee of $2 for each $1,000 above $50,000.

(5) (a) Each fee collected pursuant to paragraph (a) or (a.5) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Fifteen dollars shall be deposited in the Colorado children's trust fund created in section 19-3.5-106, C.R.S.;

(II) One hundred fifteen dollars shall be deposited in the performance-based collaborative management incentive cash fund created in section 24-1.9-104, C.R.S.;

(III) Fifty dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section;

(IV) Five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204;

(V) Twenty-six dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section;

(VI) One dollar shall be deposited in the general fund pursuant to section 2-5-119, C.R.S.;

(VII) Pursuant to section 25-2-107 (2) or 25-2-107.5, C.R.S., three dollars shall be deposited in the vital statistics records cash fund created in section 25-2-121, C.R.S.;

(VIII) Five dollars shall be deposited in the displaced homemakers fund created in section 8-15.5-108, C.R.S.;

(IX) Five dollars shall be deposited in the Colorado domestic abuse program fund created in section 39-22-802 (1), C.R.S.; and

(X) Five dollars shall be deposited in the family violence justice fund created in section 14-4-107 (1), C.R.S.

(b) Each fee collected pursuant to paragraph (b) or (b.5) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, seventy-five dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, twenty-six dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section, five dollars shall be deposited in the Colorado domestic abuse program fund created in section 39-22-802 (1), C.R.S., and five dollars shall be deposited in the family violence justice fund created in section 14-4-107 (1), C.R.S.

(c) to (f) Repealed.

(g) Each fee collected pursuant to sub-subparagraph (A) of subparagraph (III) of paragraph (c) of subsection (1) of this section shall be transmitted to the state treasurer and fifty-four dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, thirty-seven dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section, and one dollar shall be deposited in the general fund pursuant to section 2-5-119, C.R.S.

(h) Each fee collected pursuant to sub-subparagraph (B) of subparagraph (III) of paragraph (c) of subsection (1) of this section shall be transmitted to the state treasurer and fifty dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and thirty-seven dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section.

(i) Each fee collected pursuant to sub-subparagraph (A) of subparagraph (IV) of paragraph (c) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, fourteen dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, eleven dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section, and one dollar shall be deposited in the general fund pursuant to section 2-5-119, C.R.S.

(j) Each fee collected pursuant to sub-subparagraph (B) of subparagraph (IV) of paragraph (c) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, ten dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and eleven dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section.

(k) Each fee collected pursuant to sub-subparagraph (C) of subparagraph (IV) of paragraph (c) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, thirty-eight dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, eleven dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section, and one dollar shall be deposited in the general fund pursuant to section 2-5-119, C.R.S.

(l) Each fee collected pursuant to sub-subparagraph (D) of subparagraph (IV) of paragraph (c) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, twenty-five dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and eleven dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section.

(m) Each fee collected pursuant to sub-subparagraph (E) of subparagraph (IV) of paragraph (c) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, fifteen dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and eleven dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section.

(n) Each fee collected pursuant to sub-subparagraph (F) of subparagraph (IV) of paragraph (c) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, thirty dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and eleven dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section.

(o) Each fee collected pursuant to paragraph (d) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, one hundred fifty dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, sixty-eight dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section, and one dollar shall be deposited in the general fund pursuant to section 2-5-119, C.R.S.

(p) Each fee collected pursuant to paragraph (e) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, ninety dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and sixty-eight dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section.

(q) Each fee collected pursuant to paragraph (f) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, eighty-five dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and sixty-eight dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section.

(r) Each fee collected pursuant to paragraph (g) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, one hundred forty-three dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section, five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, fifteen dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section, one dollar shall be deposited in the general fund pursuant to section 2-5-119, C.R.S., and three dollars shall be deposited in the vital statistics records cash fund created in section 25-2-121, C.R.S.

(s) Each fee collected pursuant to subsection (2) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, ninety-five dollars shall be deposited in the judicial stabilization cash fund created in subsection (6) of this section and ten dollars shall be deposited in the justice center cash fund created in paragraph (a) of subsection (7) of this section.

(6) There is hereby created in the state treasury the judicial stabilization cash fund, referred to in this subsection (6) as the "fund", that shall consist of all fees required to be deposited in the fund. The moneys in the fund shall be subject to annual appropriation by the general assembly for the expenses of trial courts in the judicial department. Any moneys in the fund not expended for the purpose of this subsection (6) may be invested by the state treasurer as provided in section 24-36-113, C.R.S. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(7) (a) There is hereby created in the state treasury the justice center cash fund, referred to in this subsection (7) as the "fund", that shall consist of all fees required by law to be deposited in the fund and any lease payments received by the judicial department from agencies occupying the state justice center. The moneys in the fund shall be subject to annual appropriation by the general assembly for the expenses related to the design, construction, maintenance, operation, and interim accommodations for the state justice center, including but not limited to payments on any lease-purchase agreements entered into pursuant to the provisions of section 2 of Senate Bill 08-206, as enacted at the second regular session of the sixty-sixth general assembly, collectively referred to in this subsection (7) as "lease-purchase agreements". Any moneys in the fund not expended for the purpose of this subsection (7) may be invested by the state treasurer as provided in section 24-36-113, C.R.S. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(b) (I) The general assembly hereby finds and declares:

(A) The state judicial department is in need of additional space;

(B) The state museum and the offices of the state historical society occupy a building on the same block at Fourteenth avenue and Broadway as the current offices of the Colorado supreme court, the Colorado court of appeals, and the supreme court library;

(C) By building a new facility on the entire block at Fourteenth avenue and Broadway, the judicial department will consolidate its offices into a single location and the state judicial department will operate more efficiently and cost-effectively; and

(D) It is appropriate for the judicial department to pay the state museum and the state historical society for its building and for vacating its current location at Fourteenth avenue and Broadway and to assist in relocation expenses so that the entire block is available for use by the state judicial department.

(II) Repealed.

(c) (I) For the fiscal year commencing July 1, 2014, and each fiscal year thereafter so long as there are any payments due under any lease-purchase agreements, the executive director of the department of personnel shall calculate the net savings to the state by locating the department of law and any other executive branch agency in the new state justice center.

(II) For the fiscal year commencing July 1, 2014, and each year thereafter so long as there are payments due on any lease-purchase agreements, the general assembly shall appropriate from the general fund to the fund the amount of savings calculated by the executive director of the department of personnel pursuant to subparagraph (I) of this paragraph (c). Any moneys received in the fund pursuant to this paragraph (c) shall be used to prepay any obligations due pursuant to any lease-purchase agreement.

(8) At the time of filing a motion pursuant to section 19-4-107.3 or 14-10-122 (6), C.R.S., seeking to set aside a final or permanent order concerning parentage based upon DNA evidence establishing the exclusion of the petitioner as the biological father of a child, or to terminate an order requiring the petitioner to pay child support for that child, the petitioner shall pay a fee of seventy dollars. The fee collected pursuant to this subsection (8) shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in subsection (6) of this section.



§ 13-32-102. Fees in probate proceedings

(1) On and after July 1, 2008, for services rendered by judges and clerks of district or probate courts in all counties of the state of Colorado in proceedings had pursuant to articles 10 to 17 of title 15, C.R.S., the following fees shall be charged:

(a) Docket fee at the time of filing first papers in any decedent's estate eligible for summary administrative procedures under section 15-12-1203, C.R.S., or in any small estate of a person under disability qualifying under section 15-14-118, C.R.S., which estates involve no real property..........$ 68.00

(b) Docket fee at time of filing first papers in any estate not coming within the provisions of paragraph (a) of this subsection (1)......... 164.00

(c) Additional fee payable by petitioner at time of filing petition for supervised administration of a decedent's estate pursuant to sections 15-12-501 and 15-12-502, C.R.S., except for contested claims......... 163.00

(d) Docket fee to be paid by the claimant prior to hearing on any contested claim, which fee shall be taxed by the district or probate court in the same manner as costs in civil actions......... 163.00

(e) Registration fee for registration of trust pursuant to article 16 of title 15, C.R.S.......... 163.00

(f) Docket fee at time of filing first papers in each action relating to a trust......... 164.00

(g) Nonrefundable fee for any demand for notice filed pursuant to section 15-12-204, C.R.S.......... 30.00

(h) A fee to be paid by the testator at the time of depositing a will with the court during the testator's lifetime pursuant to section 15-11-515, C.R.S.......... 15.00

(2) Repealed.

(3) to (5) (Deleted by amendment, L. 2008, p. 2129, § 8, effective June 4, 2008.)

(6) (a) Each fee collected pursuant to paragraph (a) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, forty-eight dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and fifteen dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(b) Each fee collected pursuant to paragraph (b) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, one hundred forty-three dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, fifteen dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a), and one dollar shall be deposited in the general fund pursuant to section 2-5-119, C.R.S.

(c) Each fee collected pursuant to paragraph (c) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, one hundred forty-three dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and fifteen dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(d) Each fee collected pursuant to paragraph (d) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, one hundred forty-three dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and fifteen dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(e) Each fee collected pursuant to paragraph (e) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, one hundred forty-three dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and fifteen dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(f) Each fee collected pursuant to paragraph (f) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, one hundred forty-three dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, fifteen dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a), and one dollar shall be deposited in the general fund pursuant to section 2-5-119, C.R.S.

(g) Each fee collected pursuant to paragraph (g) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, twenty-five dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) and five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204.

(h) Each fee collected pursuant to paragraph (h) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, ten dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) and five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204.



§ 13-32-103. Docket fees in special proceedings

(1) (a) On and after July 1, 2008, if an appeal is taken from a judgment of a county court in a criminal matter or from a judgment of a municipal court, the appellant shall pay a docket fee of seventy dollars. Such an appeal shall not be subject to the tax imposed by section 2-5-119, C.R.S., for the use of the committee on legal services.

(b) Each fee collected pursuant to paragraph (a) of this subsection (1) shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, forty-five dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and twenty dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(2) (a) On and after July 1, 2008, in cases where a motion to dismiss for failure to file a complaint is filed, the defendant shall pay a docket fee of fifty-five dollars.

(b) Each fee collected pursuant to paragraph (a) of this subsection (2) shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, thirty dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and twenty dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(3) (a) On and after July 1, 2008, in cases where a motion to authorize a sale in accordance with the provisions of rule 120, Colorado rules of civil procedure, is filed, the applicant shall pay a docket fee of two hundred twenty-four dollars.

(b) Each fee collected pursuant to paragraph (a) of this subsection (3) shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, one hundred fifty dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, sixty-eight dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a), and one dollar shall be deposited in the general fund pursuant to section 2-5-119, C.R.S.

(4) This section shall not apply to the fee charged for filing the record of any birth or death or changes in any certificate thereof.

(5) In cases of domestic abuse pursuant to article 4 of title 14, C.R.S., the plaintiff shall not be required to pay the docket fee set forth in section 13-32-101. At the first hearing held in connection with the action, the court shall set a date for payment of the docket fee unless the court determines that the plaintiff is unable to pay the docket fee pursuant to section 13-16-103.

(6) (a) On and after July 1, 2008, in any supplemental proceeding held pursuant to rule 69, Colorado rules of civil procedure, or rule 369, Colorado rules of county court civil procedure, the judgment creditor, upon commencement of the proceeding, shall pay a docket fee of seventy dollars.

(b) Each fee collected pursuant to paragraph (a) of this subsection (6) shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2010, forty-five dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and twenty dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(7) (Deleted by amendment, L. 2008, p. 2134, § 9, effective June 4, 2008.)



§ 13-32-104. Additional fees of clerks of courts

(1) On and after July 1, 2008, in addition to the fees provided in sections 13-32-101, 13-32-103, and 13-32-105 (1), the following fees shall be paid to the clerk of the court by the party ordering the same:

(a) For preparing any record on appellate review, or for a copy of any record, proceeding, or paper on file, where the copy is not furnished by the party ordering the same, thirty cents per folio or seventy-five cents per page for photographic copies;

(b) For issuing and docketing each execution, and for filing the sheriff's return of the same, a fee of forty-five dollars;

(c) For a certificate of dismissal or no suit pending, a fee of twenty dollars;

(d) For a certificate of satisfaction of judgment, a fee of twenty dollars;

(e) For taking acknowledgment of any deed or other conveyance, including clerk's certificate thereof, a fee of one dollar;

(f) For certifying a copy of any record, proceeding, or paper on file, a fee of twenty dollars;

(g) For preparing and issuing a transcript of judgment, a fee of twenty-five dollars; except that this fee shall not be charged for a judgment entered pursuant to section 18-1.3-701, C.R.S.;

(h) For a certificate of exemplification of any record, proceeding, or paper on file, a fee of twenty dollars;

(i) For each service of process attempted pursuant to section 13-6-415, a fee of the actual charge of the United States postal service for certified mail;

(j) For issuing a writ of garnishment, a fee of forty-five dollars for each garnishee named in the writ;

(k) For issuing a writ of attachment, a fee of sixty-five dollars.

(2) The clerk of the court shall assess a fifty-dollar penalty against any person who issues a check returned for insufficient funds in payment of any court fees. The penalty provided in this section shall be assessed in addition to any other penalties or interest provided by law. For purposes of this section, the term "insufficient funds" means not having a sufficient balance in account with a bank or other drawee for the payment of a check when presented for payment within thirty days after issue.

(3) (a) Each fee collected pursuant to paragraph (a) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, the entire fee amount shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6).

(b) Each fee collected pursuant to paragraph (b) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, thirty-five dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) and ten dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(c) Each fee collected pursuant to paragraph (c) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, fifteen dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) and five dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(d) Each fee collected pursuant to paragraph (d) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, fifteen dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) and five dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(e) Each fee collected pursuant to paragraph (e) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, the entire fee amount shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6).

(f) Each fee collected pursuant to paragraph (f) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, fifteen dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) and five dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(g) Each fee collected pursuant to paragraph (g) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, twenty dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) and five dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(h) Each fee collected pursuant to paragraph (h) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, fifteen dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) and five dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(i) Each fee collected pursuant to paragraph (i) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, the entire fee amount shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6).

(j) Each fee collected pursuant to paragraph (j) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, thirty-five dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) and ten dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(k) Each fee collected pursuant to paragraph (k) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, fifty-five dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) and ten dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(4) Each penalty collected pursuant to subsection (2) of this section shall be transmitted to the state treasurer and divided as follows:

(a) Repealed.

(b) On and after July 1, 2009, forty dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) and ten dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).



§ 13-32-105. Docket fees in criminal actions

(1) (a) At the time of the first appearance of the defendant in all criminal actions in all courts of record, except the county court, court of appeals, and the supreme court, there shall be charged against the defendant a total docket fee of thirty dollars, which shall be payable upon conviction of the defendant. In county courts, the total docket fee in criminal actions shall be eighteen dollars, which shall be payable by the defendant upon conviction. These fees shall cover all clerks' fees prior to judgment.

(b) On and after June 6, 2003, the docket fee in all criminal actions in all courts of record, except the county court, court of appeals, and the supreme court, is increased by five dollars and the docket fee in county court criminal actions is increased by three dollars. The additional revenue generated by the docket fee increases shall be transmitted to the state treasurer for deposit in the state commission on judicial performance cash fund created in section 13-5.5-115.

(c) Except as otherwise provided in paragraph (b) of this subsection (1), on and after July 1, 2008, all fees collected under this section shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6).

(2) Repealed.

(3) Pursuant to section 13-1-204 (1)(b), a five-dollar surcharge shall be assessed and collected on each docket fee described in this section concerning criminal convictions entered on and after July 1, 2007.



§ 13-32-105.5. Docket fees - reduction by rule

Notwithstanding the amount specified for any fee in this article, the chief justice of the supreme court by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the chief justice by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 13-32-106. Fee bill and application of fees

Any person in interest in any cause is entitled to a certified bill of costs or fees specifically itemized. All fees collected by any clerk or judge shall be paid over to the state treasurer as provided by law, except as provided in section 30-1-112, C.R.S. No clerk of any court of record shall certify a record to the supreme court or to any other court until he collects all clerk's costs and fees then due and payable from the person ordering the record, unless otherwise ordered by the court in which the record reposes or by the court to which the cause was transferred or appealed, or from which appellate review as provided by law and the Colorado appellate rules may issue.



§ 13-32-107. Fee book a public record

The fee book to be kept by each clerk is a public record and subject to public inspection as are all other records of his office, except those specifically excluded by statute or order of court.



§ 13-32-108. Unclaimed funds - district court

All fees, court costs, trust funds, and other moneys paid to the clerks of the district courts or into the registry of said courts, which have been or shall be unclaimed, for a period of two years after the final determination of any case in which said fees were collected or money paid, may be disposed of as provided in section 13-32-109.



§ 13-32-109. Report of unclaimed funds - district court

(1) Within sixty days from January 1 in each year, the clerk of the district court of every judicial district shall report to the judge what sums of money are held unclaimed in the clerk's accounts or the registry of the court, for a period of more than two years after the final determination of the case in which said moneys have been paid or deposited, and, if it appears to the court sitting en banc that no claim for said moneys has been presented to the clerk of the court for more than two years, then the court may order that said moneys be paid by the clerk to the state treasurer for deposit in the state general fund; but, if it appears to the court by specific order made in any case, or from any other cause or circumstances, the court in its discretion may withhold making such order in any case.

(2) On and after July 1, 2010, all moneys paid to the state treasurer pursuant to subsection (1) of this section shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6).



§ 13-32-110. Actions for funds barred in two years

Any claim for such moneys shall be made within two years from and after the payment thereof into the state general fund and unless so presented to the court shall be forever barred unless the court by proper order made in any case otherwise decrees.



§ 13-32-111. Refund by decree of court - when

If any such moneys have been paid into the state general fund and a claimant appears therefor, if the court upon consideration of the circumstances finds that such claim is valid and should be paid, in that event the state shall refund the same unto the claimant as required by the decree of court.



§ 13-32-112. Unclaimed funds - county court

(1) All moneys in the possession of the clerk of any county court, subject to the provisions of section 13-3-104, as unearned fees of the clerk or judge of such court, that remain in possession of said clerk for a period of two years after the final determination of the cause or proceeding in which such fees were collected shall be paid over by the clerk into the state general fund, except as otherwise provided in subsection (2) of this section.

(2) On and after July 1, 2010, all fees required to be paid over by the clerk into the state general fund pursuant to subsection (1) of this section shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6).



§ 13-32-113. Exemption from fees

Delegate child support enforcement units shall be exempt from the payment of any fees authorized in this article when they file proceedings in connection with the establishment and enforcement of child support pursuant to article 13 of title 26, C.R.S., or pursuant to article 5 of title 14, C.R.S.



§ 13-32-114. Judicial department information technology cash fund - creation - uses

(1) There is hereby created in the state treasury the judicial department information technology cash fund, which shall be referred to in this section as the "fund". The judicial department shall transmit to the state treasurer for deposit in the fund all fees and cost recoveries, which are not otherwise required by law to be deposited in another fund, related to:

(a) Electronic filings;

(b) Network access and searches of court databases;

(c) Electronic searches of court records; and

(d) Any other information technology services.

(2) The moneys in the fund shall be subject to annual appropriation by the general assembly to the judicial department for any expenses related to the department's information technology needs. Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided in section 24-36-113, C.R.S. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(3) Repealed.






Article 33 - Fees of Jurors and Witnesses

§ 13-33-101. Fees of jurors

(1) Trial and grand jurors serving in any court, as defined in the "Colorado Uniform Jury Selection and Service Act", article 71 of this title, shall receive compensation as provided for in that article.

(2) Jury fees for attending any court of record other than a municipal court shall be paid by the state pursuant to section 13-3-104.

(3) Municipalities shall set and pay fees for juror service in a municipal court.

(4) Jurors attending inquests over dead bodies before coroners shall receive the same fees as provided in subsection (1) of this section, which fees shall be paid by the county in which the inquest is held.



§ 13-33-102. Fees of witnesses

(1) to (3) (Deleted by amendment, L. 2010, (HB 10-1291), ch. 325, p. 1505, § 1, effective July 1, 2010.)

(4) Witnesses in courts of record called to testify only to an opinion founded on special study or experience in any branch of science or to make scientific or professional examinations and state the result thereof shall receive compensation, to be fixed by the court, with reference to the value of the time employed and the degree of learning or skill required.

(5) Witness fees for attending criminal trials in any court of record, except a municipal court or the county court of the city and county of Denver, shall be paid as costs as provided in section 16-18-101, C.R.S.

(6) Notwithstanding the provisions of subsections (4) and (5) of this section, the witness fee specified in this section shall not be paid to any witness who at the time of testifying is in the legal custody of any state or federal agency or any local law enforcement agency and whose transportation to court is provided at government expense.



§ 13-33-103. Mileage fees of jurors and witnesses

(1) All jurors entitled to compensation for mileage in accordance with the "Colorado Uniform Jury Selection and Service Act", article 71 of this title, and all witnesses shall receive, in counties of every class, the same base mileage allowance amount as provided for state officers and employees under section 24-9-104, C.R.S., for each mile actually and necessarily traveled in going from his or her place of residence to the place named in the summons or subpoena and in returning to such place of residence.

(2) No officer of the courts, in which the cause is pending and on which he is in actual attendance in his official capacity, including clerks, sheriffs, bailiffs, jurors, and police officers, shall be entitled to witnesses' fees or mileage as a witness in any criminal case.

(3) No witness before a coroner, commissioner, or magistrate shall be allowed fees unless such witness claims the same under oath before the adjournment of the court.

(4) No witness in any court of record shall be allowed fees unless such witness claims the same under oath, then only for the number of days such witness actually attended such court in the capacity of a witness.

(5) No witness testifying in more than one criminal case on the same day shall be entitled to receive fees as a witness for more than one day by reason thereof, nor more than one day's attendance on any day, though attending in several cases.

(6) The mileage fee shall not be paid to any witness who at the time of testifying is in the legal custody of any state or federal agency or any local law enforcement agency and whose transportation to court is provided at government expense.



§ 13-33-104. Witness fees paid into treasury - when

Any witness fee collected by a clerk of any district court or county court shall be paid to the person entitled to the witness fee, when claimed. Any witness fee collected and not paid to a witness claimant in the same month shall be paid by the clerk of the court to the state treasurer pursuant to section 30-1-112 (2), C.R.S.



§ 13-33-105. Witness fees - claim for

If any person entitled to a witness fee in any district court or county court makes an application to the clerk of such court for payment of the fee, the clerk, if the witness fee claimed was previously collected by him, shall pay the witness claimant the witness fee due. If the fee was not previously collected by the clerk, the state shall pay the witness claimant pursuant to section 13-3-104.



§ 13-33-106. Failure of clerk to comply - penalty

Any such clerk who fails to comply with the provisions of sections 13-33-104 and 13-33-105 shall be liable to the state in the penal sum of five hundred dollars for each offense, to be collected as other like fines.









Forcible Entry and Detainer

Article 40 - Forcible Entry and Detainer - General Provisions

§ 13-40-101. Forcible entry and detainer defined

(1) If any person enters upon or into any lands, tenements, mining claims, or other possessions with force or strong hand or multitude of people, whether any person is actually upon or in the same at the time of such entry, or if any person by threats of violence or injury to the party in possession or by such words or actions as have a natural tendency to excite fear or apprehension of danger gains possession of any lands, tenements, mining claims, or other possessions and detains and holds the same, such person so offending is guilty of a forcible entry and detainer within the meaning of this article.

(2) If any person enters peaceably upon any lands, tenements, mining claims, or other possessions, whether any person is actually in or upon the same at the time of such entry and by force turns the party in possession out or, by threats or by words or actions which have a natural tendency to excite fear or apprehension of danger, frightens the party out of possession and detains and holds the same, such person so offending is guilty of a forcible detainer within the meaning of this article.

(3) If any person enters upon or into any lands, tenements, mining claims, or other possessions by force or by threats of violence, or words or actions which have a natural tendency to excite fear or apprehension of danger, and intimidates the party entitled to possession from returning upon or possessing the same, such person so offending is guilty of a forcible entry within the meaning of this article.



§ 13-40-102. Forcible entry prohibited

No person shall enter into or upon any real property, except in cases where entry is allowed by law, and in such cases not with strong hand or with a multitude of people, but only in a peaceable manner.



§ 13-40-103. Forcible detention prohibited

No person, having peaceably entered into or upon any real property without right to the possession thereof, shall forcibly hold or detain the same as against the person who has a lawful right to such possession.



§ 13-40-104. Unlawful detention defined

(1) Any person is guilty of an unlawful detention of real property in the following cases:

(a) When entry is made, without right or title, into any vacant or unoccupied lands or tenements;

(b) When entry is made, wrongfully, into any public lands, tenements, mining claims, or other possessions which are claimed or held by a person who may have located, entered, or settled upon the same in conformity with the laws, rules, and regulations of the United States, or of this state, in relation thereto;

(c) When any lessee or tenant at will, or by sufferance, or for any part of a year, or for one or more years, of any real property, including a specific or undivided portion of a building or dwelling, holds over and continues in possession of the demised premises, or any portion thereof, after the expiration of the term for which the same were leased, or after such tenancy, at will or sufferance, has been terminated by either party;

(d) When such tenant or lessee holds over without permission of his landlord after any default in the payment of rent pursuant to the agreement under which he holds, and three days' notice in writing has been duly served upon the tenant or lessee holding over, requiring in the alternative the payment of the rent or the possession of the premises. No such agreement shall contain a waiver by the tenant of the three days' notice requirement of this paragraph (d). It shall not be necessary, in order to work a forfeiture of such agreement, for nonpayment of rent, to make a demand for such rent on the day on which the same becomes due; but a failure to pay such rent upon demand, when made, works a forfeiture.

(d.5) When such tenant or lessee holds over, without the permission of the landlord, contrary to any condition or covenant the violation of which is defined as a substantial violation in section 13-40-107.5, and notice in writing has been duly served upon such tenant or lessee in accordance with section 13-40-107.5;

(e) When such tenant or lessee holds over, without such permission, contrary to any other condition or covenant of the agreement under which such tenant or lessee holds, and three days' notice in writing has been duly served upon such tenant or lessee requiring in the alternative the compliance with such condition or covenant or the delivery of the possession of the premises so held;

(e.5) (I) When a tenant or lessee has previously been served with the notice described in paragraph (e) of this subsection (1) requiring compliance with a condition or covenant of the agreement, and subsequent to that notice holds over, without permission of the tenant or lessee's landlord, contrary to the same condition or covenant.

(II) A tenancy may be terminated at any time pursuant to this paragraph (e.5) on the basis of a subsequent violation. The termination shall be effective three days after service of written notice to quit.

(f) When the property has been duly sold under any power of sale, contained in any mortgage or trust deed that was executed by such person, or any person under whom such person claims by title subsequent to date of the recording of such mortgage or trust deed, and the title under such sale has been duly perfected and the purchaser at such sale, or his or her assigns, has duly demanded the possession thereof;

(g) When the property has been duly sold under the judgment or decree of any court of competent jurisdiction and the party or privies to such judgment or decree, after the expiration of the time of redemption when redemption is allowed by law, refuse or neglect to surrender possession thereof after demand therefor has been duly made by the purchaser at such sale, or his or her assigns;

(h) When an heir or devisee continues in possession of any premises sold and conveyed by any personal representative with authority to sell, after demand therefor is duly made;

(i) When a vendee having obtained possession under an agreement to purchase lands or tenements, and having failed to comply with his agreement, withholds possession thereof from his vendor, or assigns, after demand therefor is duly made.

(2) and (3) Repealed.

(4) (a) It shall not constitute an unlawful detention of real property as described in paragraph (d.5), (e), or (e.5) of subsection (1) of this section if the tenant or lessee is the victim of domestic violence, as that term is defined in section 18-6-800.3, C.R.S., or of domestic abuse, as that term is defined in section 13-14-101 (2), which domestic violence or domestic abuse was the cause of or resulted in the alleged unlawful detention and which domestic violence or domestic abuse has been documented by the following:

(I) A police report; or

(II) A valid civil or emergency protection order.

(b) A person is not guilty of an unlawful detention of real property pursuant to paragraph (a) of this subsection (4) if the alleged violation of the rental or lease agreement is a result of domestic violence or domestic abuse against the tenant or lessee.

(c) A rental, lease, or other such agreement shall not contain a waiver by the tenant or lessee of the protections provided in this subsection (4).

(d) Nothing in this subsection (4) shall prevent the landlord from seeking judgment for possession against the tenant or lessee of the premises who perpetuated the violence or abuse that was the cause of or resulted in the alleged unlawful detention.



§ 13-40-105. Crops of possessor

In all cases arising under section 13-40-104 (1)(c) to (1)(i), the person in possession is entitled to cultivate and gather the crops, if any, planted or sown by him previous to the service of the demand to deliver up possession, and then grown or growing on the premises, and shall have the right to enter such premises for the purpose of cultivating or removing such crops, first paying or tendering to the party entitled to the possession of said premises a reasonable compensation for the use of the land before removing such crops.



§ 13-40-106. Written demand

The demand required by section 13-40-104 shall be made in writing, specifying the grounds of the demandant's right to the possession of such premises, describing the same, and the time when the same shall be delivered up, and shall be signed by the person claiming such possession, his agent, or his attorney.



§ 13-40-107. Notice to quit

(1) A tenancy may be terminated by notice in writing, served not less than the respective period fixed before the end of the applicable tenancy, as follows:

(a) A tenancy for one year or longer, ninety-one days;

(b) A tenancy of six months or longer but less than a year, twenty-eight days;

(c) A tenancy of one month or longer but less than six months, twenty-one days;

(d) A tenancy of one week or longer but less than one month, or a tenancy at will, three days;

(e) A tenancy for less than one week, one day.

(2) Such notice shall describe the property and the particular time when the tenancy will terminate and shall be signed by the landlord or tenant, the party giving such notice or his agent or attorney.

(3) Any person in possession of real property with the assent of the owner is presumed to be a tenant at will until the contrary is shown.

(4) No notice to quit shall be necessary from or to a tenant whose term is, by agreement, to end at a time certain.

(5) Except as otherwise provided in section 38-33-112, C.R.S., the provisions of subsections (1) and (4) of this section shall not apply to the termination of a residential tenancy during the ninety-day period provided for in said section.



§ 13-40-107.5. Termination of tenancy for substantial violation - definition - legislative declaration

(1) The general assembly finds and declares that:

(a) Violent and antisocial criminal acts are increasingly committed by persons who base their operations in rented homes, apartments, and commercial properties;

(b) Such persons often lease such property from owners who are unaware of the dangerous nature of such persons until after the persons have taken possession of the property;

(c) Under traditional landlord and tenant law, such persons may have established the technical, legal right to occupy the premises for a fixed term which continues long after they have demonstrated themselves unfit to coexist with their neighbors and co-tenants; furthermore, such persons often resist eviction as long as possible;

(d) In certain cases it is necessary to curtail the technical, legal right of occupancy of such persons in order to protect the equal or greater rights of neighbors and co-tenants, the interests of property owners, the values of trust and community within neighborhoods, and the health, safety, and welfare of all the people of this state.

(2) It is declared to be an implied term of every lease of real property in this state that the tenant shall not commit a substantial violation while in possession of the premises.

(3) As used in this section, "substantial violation" means any act or series of acts by the tenant or any guest or invitee of the tenant that, when considered together:

(a) Occurs on or near the premises and endangers the person or willfully and substantially endangers the property of the landlord, any co-tenant, or any person living on or near the premises; or

(b) Occurs on or near the premises and constitutes a violent or drug-related felony prohibited under article 3, 4, 6, 7, 9, 10, 12, or 18 of title 18, C.R.S.; or

(c) Occurs on the tenant's leased premises or the common areas, hallway, grounds, parking lot, or other area located in the same building or complex in which the tenant's leased premises are located and constitutes a criminal act in violation of federal or state law or local ordinance that:

(I) Carries a potential sentence of incarceration of one hundred eighty days or more; and

(II) Has been declared to be a public nuisance under state law or local ordinance based on a state statute.

(4) (a) A tenancy may be terminated at any time on the basis of a substantial violation. The termination shall be effective three days after service of written notice to quit.

(b) The notice to quit shall describe the property, the particular time when the tenancy will terminate, and the grounds for termination. The notice shall be signed by the landlord or by the landlord's agent or attorney.

(5) (a) In any action for possession under this section, the landlord has the burden of proving the occurrence of a substantial violation by a preponderance of the evidence.

(b) In any action for possession under this section, it shall be a defense that:

(I) (Deleted by amendment, L. 2005, p. 402, § 2, effective July 1, 2005.)

(II) The tenant did not know of, and could not reasonably have known of or prevented, the commission of a substantial violation by a guest or invitee but immediately notified a law enforcement officer of his or her knowledge of the substantial violation.

(c) (I) The landlord shall not have a basis for possession under this section if the tenant or lessee is the victim of domestic violence, as that term is defined in section 18-6-800.3, C.R.S., or of domestic abuse, as that term is defined in section 13-14-101 (2), which domestic violence or domestic abuse was the cause of or resulted in the alleged substantial violation and which domestic violence or domestic abuse has been documented pursuant to the provisions set forth in section 13-40-104 (4).

(II) Nothing in this paragraph (c) shall prevent the landlord from seeking possession against a tenant or lessee of the premises who perpetuated the violence or abuse that was the cause of or resulted in the alleged substantial violation.



§ 13-40-108. Service of notice to quit

A notice to quit or demand for possession of real property may be served by delivering a copy thereof to the tenant or other person occupying such premises, or by leaving such copy with some person, a member of the tenant's family above the age of fifteen years, residing on or in charge of the premises, or, in case no one is on the premises at the time service is attempted, by posting such copy in some conspicuous place on the premises.



§ 13-40-109. Jurisdiction of courts

The district courts in their respective districts and county courts in their respective counties have jurisdiction of all cases of forcible entry, forcible detainer, or unlawful detainer arising under this article, and the person entitled to the possession of any premises may recover possession thereof by action brought in any of said courts in the manner provided in this article. On and after January 1, 1991, in all actions brought before county courts under section 13-40-104 (1)(f) to (1)(i), where the allegations of the complaint are put in issue by a verified answer and in actions in which the verified answer alleges a monthly rental value of the property in excess of fifteen thousand dollars, the county court, upon the filing of said answer, shall suspend all proceedings therein and certify said cause and transmit the papers therein to the district court of the same county. Causes so certified by the county court shall be proceeded within the courts to which they have been so certified in all respects as if originally begun in the court to which they have been certified. On and after January 1, 1991, the jurisdiction of the county court to enter judgment for rent, or damages, or both and to render judgment on a counterclaim in forcible entry and detainer shall be limited to a total of fifteen thousand dollars in favor of either party, exclusive of costs and attorney fees.



§ 13-40-110. Action - how commenced

(1) An action under this article is commenced by filing with the court a complaint in writing describing the property with reasonable certainty, the grounds for the recovery thereof, the name of the person in possession or occupancy, and a prayer for recovery of possession. The complaint may also set forth the amount of rent due, the rate at which it is accruing, the amount of damages due, and the rate at which they are accruing and may include a prayer for rent due or to become due, present and future damages, costs, and any other relief to which plaintiff is entitled.

(2) In an action for termination of a tenancy in a mobile home park, the complaint, in addition to the requirements of subsection (1) of this section, shall specify the particular reasons for termination as such reasons are stated in section 38-12-203, C.R.S. Such complaint shall specify the approximate time, place, and manner in which the tenant allegedly committed the acts giving rise to the complaint. If the action is based on the mobile home or mobile home lot being out of compliance with the rules and regulations adopted pursuant to section 38-12-203 (1)(c), C.R.S., the complaint shall specify that the home owner was given thirty days from the date of service or posting of the notice to quit to cure the noncompliance and that thirty days have passed and the noncompliance has not been cured.



§ 13-40-111. Issuance and return of summons

(1) Upon filing the complaint as provided in section 13-40-110, the clerk of the court or the attorney for the plaintiff shall issue a summons. The summons shall command the defendant to appear before the court at a place named in such summons and at a time and on a day which shall be not less than seven days nor more than fourteen days from the day of issuing the same to answer the complaint of plaintiff. The summons shall also contain a statement addressed to the defendant stating: "If you fail to file with the court, at or before the time for appearance specified in the summons, an answer to the complaint setting forth the grounds upon which you base your claim for possession and denying or admitting all of the material allegations of the complaint, judgment by default may be taken against you for the possession of the property described in the complaint, for the rent, if any, due or to become due, for present and future damages and costs, and for any other relief to which the plaintiff is entitled. If you are claiming that the landlord's failure to repair the residential premises is a defense to the landlord's allegation of nonpayment of rent, the court will require you to pay into the registry of the court, at the time of filing your answer, the rent due less any expenses you have incurred based upon the landlord's failure to repair the residential premises."

(2) Repealed.

(3) For actions commenced pursuant to section 13-40-104 (1)(f) and (1)(g) only, if no answer to the complaint is filed as provided in subsection (1) of this section, the court shall examine the complaint, and, if satisfied that venue is proper and the plaintiff is entitled to possession of the premises, the court shall dispense with appearances by the plaintiff or a hearing and shall forthwith enter a judgment for possession, present or future damages, and costs.



§ 13-40-112. Service

(1) Such summons may be served by personal service as in any civil action. A copy of the complaint must be served with the summons.

(2) If personal service cannot be had upon the defendant by a person qualified under the Colorado rules of civil procedure to serve process, after having made diligent effort to make such personal service, such person may make service by posting a copy of the summons and the complaint in some conspicuous place upon the premises. In addition thereto, the plaintiff shall mail, no later than the next business day following the day on which he or she files the complaint, a copy of the summons, or, in the event that an alias summons is issued, a copy of the alias summons, and a copy of the complaint to the defendant at the premises by postage prepaid, first-class mail.

(3) Personal service or service by posting shall be made at least seven days before the day for appearance specified in such summons, and the time and manner of such service shall be endorsed upon such summons by the person making service thereof.

(4) For purposes of this section, "business days" means any calendar day excluding Saturdays, Sundays, and legal holidays.



§ 13-40-113. Answer of defendant - additional and amended pleadings

(1) The defendant shall file with the court, at or before the time specified for his appearance in the summons, an answer in writing setting forth the grounds on which he bases his claim for possession and admitting or denying all of the material allegations of the complaint and presenting every defense which then exists and upon which he intends to rely, either by including the same in his answer or by filing simultaneously therewith motions setting forth every such defense.

(2) The court for good cause may permit the filing of additional and amended pleadings where such will not result in delay prejudicial to the defendant.



§ 13-40-114. Delay in trial - undertaking

If either party requests a delay in trial longer than five days, the court in its discretion may, upon good cause shown, require either of the parties to give bond or other security approved and fixed by the court in an amount for the payment to the opposite party of such sum as he may be damaged due to the delay.



§ 13-40-115. Judgment - writ of restitution

(1) Upon the trial of any action under this article if service was had only by posting in accordance with section 13-40-112 (2) and if the court finds that the defendant has committed an unlawful detainer, the court shall enter judgment for the plaintiff to have restitution of the premises and shall issue a writ of restitution. The court may also continue the case for further hearing from time to time and may issue alias and pluries summonses until personal service upon the defendant is had.

(2) Upon such trial or further hearing under this article after personal service is had upon the defendant in accordance with section 13-40-112 (1), if the court or jury has not already tried the issue of unlawful detainer, it may do so, and, if it finds that the defendant has committed an unlawful detainer, the court shall enter judgment for the plaintiff to have restitution of the premises and shall issue a writ of restitution. In addition to such judgment for restitution, the court or jury shall further find the amount of rent, if any, due to the plaintiff from the defendant at the time of trial, the amount of damages, if any, sustained by the plaintiff to the time of the trial on account of the unlawful detention of the property by the defendant, and damages sustained by the plaintiff to the time of trial on account of injuries to the property, and judgment shall enter for such amounts, together with reasonable attorney's fees and costs, upon which judgment execution shall issue as in other civil actions. Nothing in this section shall be construed to permit the entry of judgment in excess of the jurisdictional limit of the court.

(3) A writ of restitution that is issued by the court pursuant to subsection (1) or (2) of this section shall remain in effect for forty-nine days after issuance and shall automatically expire thereafter.



§ 13-40-116. Dismissal

If the plaintiff's action brought for any of the causes mentioned in this article, upon the trial thereon, is dismissed or the action fails to prove the plaintiff's right to the possession of the premises described in the complaint, the defendant shall have judgment and execution for his costs.



§ 13-40-117. Appeals

(1) If either party feels aggrieved by the judgment rendered in such action before the county court, he may appeal to the district court, as in other cases tried before the county court, with the additional requirements provided in this article.

(2) Upon the court's taking such appeal, all further proceedings in the case shall be stayed, and the appellate court shall thereafter issue all needful writs and process to carry out any judgment which may be rendered thereon in the appellate court.

(3) If the appellee believes that he may suffer serious economic harm during the pendency of the appeal, he may petition the court taking the appeal to order that an additional undertaking be required of the appellant to cover the anticipated harm. The court shall order such undertaking only after a hearing and upon a finding that the appellee has shown a substantial likelihood of suffering such economic harm during the pendency of the appeal and that he will not adequately be protected under the appeals bond and the other requirements for appeal pursuant to sections 13-40-118, 13-40-120, and 13-40-123.



§ 13-40-118. Deposit of rent

In all appeals from the judgment of a county court, in an action founded upon section 13-40-104 (1)(d), the defendant, at the time of the filing thereof, shall deposit with the court the amount of rent found due and specified in such judgment. Unless such deposit is made, the appeal is not perfected, and proceedings upon such judgment shall thereupon be had accordingly. If the appeal is perfected, the court shall transmit such deposit to the clerk of the appellate court, with the papers in such case; and the appellant thereafter, at the time when the rents become due as specified in the judgment appealed from and as often as the same become due, shall deposit the amount thereof with the clerk of such appellate court. In case the appellant, at any time during the pendency of such appeal and before final judgment therein, neglects or fails to make any deposit of rent, falling due at the time specified in the judgment appealed from, the court in which such appeal is pending, upon such fact being made to appear and upon motion of the appellee, shall affirm the judgment appealed from with costs; and proceedings thereupon shall be had as in like cases determined upon the merits.



§ 13-40-119. Rules of practice

In all actions brought under any provision of this article in any court, the proceedings shall be governed by the rules of practice and the provisions of law concerning civil actions in such court, except as may be otherwise provided in this article.



§ 13-40-120. Appellate review

Appellate review of the judgment of the district courts of this state, in proceedings under this article, is allowed as provided by law and the Colorado appellate rules. In cases of appeal from judgments founded upon causes of action embraced in section 13-40-104 (1)(d), the deposit of rent money during pendency of appeal shall be made, or judgment of affirmance shall be entered, in the manner provided in section 13-40-118.



§ 13-40-121. When deposit of rent is paid

The rent money deposited, as provided for in this article, shall be paid to the landlord entitled thereto, upon the order of the court wherein the same is deposited and at such time and in such manner as the court determines necessary to protect the rights of the parties.



§ 13-40-122. Writ of restitution after judgment

(1) No writ of restitution shall issue upon any judgment entered in any action under the provisions of this article out of any court until after the expiration of forty-eight hours from the time of the entry of such judgment; and such writs shall be executed by the officer having the same only in the daytime and between sunrise and sunset. Any writ of restitution governed by this section may be executed by the county sheriff's office in which the property is located by a sheriff, undersheriff, or deputy sheriff, as described in section 16-2.5-103 (1) or (2), C.R.S., while off duty or on duty at rates charged by the employing sheriff's office in accordance with section 30-1-104 (1)(gg), C.R.S.

(2) The officer that executes a writ of restitution under subsection (1) of this section and the law enforcement agency that employs such officer shall be immune from civil liability for any damage to a tenant's personal property that was removed from the premises during the execution of the writ. A landlord who complies with the lawful directions of the officer executing a writ of restitution shall be immune from civil and criminal liability for any act or omission related to a tenant's personal property that was removed from the premises during or after the execution of a writ of restitution.

(3) A landlord has no duty to store or maintain a tenant's personal property that is removed from the premises during or after the execution of a writ of restitution. Regardless of whether a landlord elects to store or maintain the personal property so removed, the landlord shall have no duty to inventory the personal property or to determine ownership of or the condition of the personal property. Such storage shall not create either an implied or express bailment of the personal property, and the landlord shall be immune from liability for any loss or damage to the personal property.

(4) A landlord who elects to store a tenant's personal property that was removed from the premises during or after the execution of a writ of restitution may charge the tenant the reasonable costs of storing the personal property. To recover such costs, the landlord may either dispose of the personal property under any lien rights the landlord has under part 1 of article 20 of title 38, C.R.S., or the landlord may allow the tenant to recover the personal property after paying the reasonable storage charges incurred by the landlord.



§ 13-40-123. Damages

The prevailing party in any action brought under the provisions of this article is entitled to recover damages, reasonable attorney fees, and costs of suit; except that a residential landlord or tenant who is a prevailing party shall not be entitled to recover reasonable attorney fees unless the residential rental agreement between the parties contains a provision for either party to obtain attorney fees. Nothing in this section shall be construed to permit the entry of judgments in any single proceeding in excess of the jurisdictional limit of said court.









Habeas Corpus

Article 45 - Habeas Corpus - General Provisions

§ 13-45-101. Petition for writ - criminal cases

(1) If any person is committed or detained for any criminal or supposed criminal matter, it is lawful for him to apply to the supreme or district courts for a writ of habeas corpus, which application shall be in writing and signed by the prisoner or some person on his behalf setting forth the facts concerning his imprisonment and in whose custody he is detained, and shall be accompanied by a copy of the warrant of commitment, or an affidavit that the said copy has been demanded of the person in whose custody the prisoner is detained, and by him refused or neglected to be given. The court to which the application is made shall forthwith award the writ of habeas corpus, unless it appears from the petition itself, or from the documents annexed, that the party can neither be discharged nor admitted to bail nor in any other manner relieved. Said writ, if issued by the court, shall be under the seal of the court, and directed to the person in whose custody the prisoner is detained, and made returnable forthwith.

(2) To the intent that no officer, sheriff, jailer, keeper, or other person to whom such writ is directed may pretend ignorance thereof, every writ shall be endorsed with the words "by the habeas corpus act". When the writ is served by any person upon the sheriff, jailer, or keeper, or other person to whom the same is directed, or brought to him, or left with any of his underofficers or deputies at the jail or place where the prisoner is detained, he or some of his underofficers or deputies, upon payment or tender of the charges of bringing the said prisoner, to be ascertained by the court awarding the said writ and endorsed thereon not exceeding fifteen cents per mile and upon sufficient security given to pay the charges of carrying him back if he is remanded, shall make return of the writ and bring, or cause to be brought, the body of the prisoner before the court which granted the writ and certify the true cause of his imprisonment within three days thereafter, unless the commitment of such person is in a place beyond the distance of twenty miles from the place where the writ is returnable; if it is beyond the distance of twenty miles and not above one hundred miles, the writ shall be returned within ten days and, if beyond the distance of one hundred miles, within twenty days after the delivery of the writ, and not longer.



§ 13-45-102. Petition for relief - civil cases

When any person not being committed or detained for any criminal or supposed criminal matter is confined or restrained of his liberty under any color or pretense whatever, he may proceed by appropriate action as prescribed by the Colorado rules of civil procedure in the nature of habeas corpus which petition shall be in writing, signed by the party or some person on his behalf, setting forth the facts concerning his imprisonment and wherein the illegality of such imprisonment consists, and in whose custody he is detained. The petition shall be verified by the oath or affirmation of the party applying or some other person on his behalf. If the confinement or restraint is by virtue of any judicial process or order, a copy thereof shall be annexed thereto or an affidavit made that the same has been demanded and refused. The same proceedings shall thereupon be had in all respects as are directed in section 13-45-101.



§ 13-45-103. Hearing - pleadings - discharge

(1) Upon the return of the writ of habeas corpus, a day shall be set for the hearing of the cause of imprisonment or detainer not exceeding five days thereafter, unless the prisoner requests a longer time. The prisoner may deny any of the material facts set forth in the return or may allege any fact to show either that the imprisonment or detention is unlawful or that he is then entitled to his discharge, which allegations or denials shall be made on oath. The return may be amended by leave of the court, before or after the same is filed as also may all suggestions made against it, that thereby all material facts may be ascertained. The court shall proceed in a summary way to settle the facts by hearing the testimony and arguments of all parties interested civilly, if there are any, as well as of the prisoner and the person who holds him in custody and shall dispose of the prisoner as the case may require.

(2) If it appears that the prisoner is in custody by virtue of process from any court legally constituted, he can be discharged only for some of the following causes:

(a) Where the court has exceeded the limit of its jurisdiction, either as to the matter, place, sum, or person;

(b) Where, though the original imprisonment was lawful, yet by some act, omission, or event which has subsequently taken place, the party has become entitled to his discharge;

(c) Where the process is defective in some substantial form required by law;

(d) Where the process, though in proper form, has been issued in a case or under circumstances where the law does not allow process or orders for imprisonment or arrest to issue;

(e) Where, although in proper form, the process has been issued or executed by a person either unauthorized to issue or execute the same or where the person having the custody of the prisoner under such process is not the person empowered by law to detain him;

(f) Where the process appears to have been obtained by false pretense or bribery;

(g) Where there is no general law, nor any judgment, order, or decree of a court to authorize the process, if in a civil suit, nor any conviction if in a criminal proceeding.

(3) No court on the return of a habeas corpus shall inquire into the legality or justice of a judgment or decree of a court legally constituted, in any other manner. In all cases where the imprisonment is for a criminal or supposed criminal matter, if it appears to the court that there is sufficient legal cause for the commitment of the prisoner although such commitment may have been informally made, or without due authority, or the process may have been executed by a person not authorized, the court shall make a new commitment, in proper form and directed to the proper officer, or admit the party to bail if the case is bailable.



§ 13-45-104. Witnesses - duty of sheriff

When a habeas corpus is issued to bring the body of any prisoner committed as aforesaid, unless the court issuing the same deems it wholly unnecessary and useless, the court shall issue a subpoena to the sheriff of the county where said person is confined, commanding him to summon the witnesses therein named to appear before the court at the time and place where such habeas corpus is returnable. It is the duty of the sheriff to serve such subpoena, if it is possible, in time to enable such witnesses to attend. It is the duty of the witnesses thus served with said subpoena to attend and give evidence before the court issuing the same on pain of being deemed guilty of a contempt of court and proceeded against accordingly by said court.



§ 13-45-105. Court to examine witnesses

On the hearing of any habeas corpus, it is the duty of the court who hears the same to examine the witnesses aforesaid, and such other witnesses as the prisoner may request, touching any offense named in the warrant of commitment whether or not said offense is technically set out in the commitment.



§ 13-45-106. Bail - recognizance - binding witness

(1) When any person is admitted to bail on habeas corpus, he shall enter into recognizance with one or more securities in such sum as the court directs, having regard to the circumstances of the prisoner and the nature of the offense, conditioned upon his appearance at the district court held in and for the county where the offense was committed or where the same is to be tried. Where any court admits to bail or remands any prisoner brought before it on any writ of habeas corpus, it is the duty of the court to bind all such persons who declare anything material to prove the offense with which the prisoner is charged by recognizance to appear at the proper court having cognizance of the offense, upon a date certain, to give evidence touching the offense and not to depart the court without leave.

(2) The recognizance so taken, together with the recognizance entered into by the prisoner when he is admitted to bail, shall be certified and returned to the proper court. If any such witness neglects or refuses to enter into a recognizance when required, it is lawful for the court to commit him to jail until he enters into such recognizance or he is otherwise discharged by due course of law. If any judge neglects or refuses to bind any such witness or prisoner by recognizance when taken as aforesaid, he is guilty of a misdemeanor in office and shall be proceeded against accordingly.



§ 13-45-107. Remand - second writ - offenses not bailable

When any prisoner brought up on a habeas corpus is remanded to prison, it is the duty of the court remanding him to make out and deliver to the sheriff, or other person to whose custody he is remanded, an order in writing stating the cause of remanding him. If such prisoner obtains a second writ of habeas corpus, it is the duty of such sheriff or other person to whom the same is directed to return therewith the order aforesaid. If it appears that the prisoner was remanded for any offense not bailable, it shall be taken and received as conclusive, and the prisoner shall be remanded without further proceedings.



§ 13-45-108. Second writ - bailable offense

It is unlawful for any court, on a second writ of habeas corpus obtained by the prisoner to discharge the prisoner if he is clearly and specifically charged in the warrant of commitment with a criminal offense; but the court on the return of such second writ has power only to admit such prisoner to bail, where the offense is bailable by law, or remand him to prison where the offense is not bailable or where such prisoner fails to give the bail required.



§ 13-45-109. Once discharged - reimprisonment

(1) No person who has been discharged by order of a court on a habeas corpus shall be again imprisoned, restrained, or kept in custody for the same cause, unless he is afterwards indicted for the same offense or unless by the legal order or process of the court wherein he is bound by recognizance to appear.

(2) The following shall not be deemed to be the same cause:

(a) If, after a discharge for a defect of proof or on any material defect in the commitment in a criminal case, the prisoner is again arrested on sufficient proof and committed by legal process for the same offense;

(b) If, in a civil suit, the party has been discharged for any illegality in the judgment or process and is afterwards imprisoned by legal process for the same cause of action;

(c) Generally, when the discharge has been ordered on account of the nonobservance of any of the forms required by law, the party may be a second time imprisoned if the cause is legal and the forms required by law observed.



§ 13-45-110. Prisoner not to be removed - when

To prevent any person from avoiding or delaying his trial, it is unlawful to remove any prisoner on habeas corpus under this article out of the county in which he is confined within fifteen days next preceding the date certain set for trial except if it is to convey him into the county where the offense with which he stands charged is properly cognizable.



§ 13-45-111. Removal of prisoners - causes

Any person committed to any prison or in the custody of any officer, sheriff, jailer, keeper, or other person, or his underofficer or deputy, for any criminal or supposed criminal matter shall not be removed from the prison or custody into any other prison or custody, unless it is by habeas corpus or some other legal writ; or where the prisoner is delivered to some common jail; or is removed from one place to another within the county, in order to effect his discharge or trial in due course of law; or in case of sudden fire, infection, or other necessity; or where the sheriff commits such prisoner to the jail of an adjoining county for the want of a sufficient jail in his own county, as provided in section 17-26-119, C.R.S.; or where the prisoner, in pursuance of a law of the United States, is claimed or demanded by the executive of the United States or territories. If any person, after such commitment, makes out, signs, or countersigns any warrant for such removal except as before excepted, then he shall forfeit to the prisoner or aggrieved party a sum not exceeding three hundred dollars to be recovered by the prisoner or party aggrieved in the manner provided in section 13-45-117.



§ 13-45-112. Judge refusing or delaying writ - penalty

Any judge of a court empowered by this article to issue writs of habeas corpus who corruptly refuses to issue such writ when legally applied for in a case where such writ may lawfully issue or who, for the purpose of oppression, unreasonably delays the issuing of such writ shall for every such offense forfeit to the prisoner or party aggrieved a sum not exceeding five hundred dollars.



§ 13-45-113. Failure to obey writ - penalty

If any officer, sheriff, jailer, keeper, or other person to whom any such writ is directed neglects or refuses to make the returns or to bring the body of the prisoner according to the command of said writ within the time required by this article, such officer, sheriff, jailer, keeper, or other person is guilty of contempt of the court which issued said writ; whereupon the court shall issue an attachment against such officer, sheriff, jailer, keeper, or other person and cause him to be committed to the jail of the county, there to remain without bail, until he obeys the writ. Such officer, sheriff, jailer, keeper, or other person shall also forfeit to the prisoner or aggrieved party a sum not exceeding five hundred dollars and shall be incapable of holding or executing his said office.



§ 13-45-114. Avoiding writ - penalty

Anyone having a person in his or her custody or under his or her restraint, power, or control for whose relief a writ of habeas corpus is issued who, with the intent to avoid the effect of such writ, transfers such person to the custody, or places him or her under the control, of another or conceals him or her or changes the place of his or her confinement with intent to avoid the operation of such a writ or with intent to remove him or her out of this state commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S. In any prosecution for the penalty incurred under this section, it shall not be necessary to show that the writ of habeas corpus had issued at the time of the removal, transfer, or concealment therein mentioned if it is proved that the acts therein forbidden were done with the intent to avoid the operation of such writ.



§ 13-45-116. Detention after release - penalty

Any person, knowing that another has been discharged by order of a competent tribunal on a habeas corpus, who, contrary to the provisions of this article, arrests or detains him again, for the same cause which was shown on the return of such writ, shall forfeit five hundred dollars for the first offense and one thousand dollars for every subsequent offense.



§ 13-45-117. Forfeitures go to use of prisoner

All pecuniary forfeitures under this article shall inure to the use of the party for whose benefit the writ of habeas corpus issued and shall be sued for and recovered, with costs, in the name of the state by every person aggrieved.



§ 13-45-118. Recovery of forfeiture not bar to civil suit

The recovery of the said penalties shall not be a bar to a civil suit for damages.



§ 13-45-119. Writ to testify or be surrendered - run to any county - copy - fees

The supreme and district courts within this state have power to issue writs of habeas corpus to bring the body of any person confined in any jail before them to testify or to be surrendered in discharge of bail. When a writ of habeas corpus is issued to bring into court any person to testify, or the principal to be surrendered in discharge of bail and such principal or witness is confined in any jail in this state out of the county in which such principal or witness is required to be surrendered or to testify, the writ may run into any county in this state and there be executed and returned by any officer to whom it is directed. The principal, after being surrendered or his bail discharged, or a person testifying as aforesaid shall be returned by the officer executing such writ by virtue of an order of the court for the purpose aforesaid, an attested copy of which, lodged with the jailer, exonerates such jailer of liability for an escape. The party praying out such writ of habeas corpus shall pay to the officer executing the same a reasonable sum for his services as adjudged by the courts respectively.









Joint Rights and Obligations

Article 50 - Joint Rights and Obligations

§ 13-50-101. Joint obligations and covenants

All joint obligations and covenants shall be taken and held to be joint and several obligations and covenants.



§ 13-50-102. Joint debtors - release - effect

A creditor of joint debtors may release one or more of such debtors, and such release shall operate as a full discharge of such debtor so released, but such release shall not release or discharge or affect the liability of the remaining debtor. Such release shall be taken and held to be a payment in the indebtedness of the full proportionate share of the debtor so released.



§ 13-50-103. Liability of remaining debtor

In case one or more joint debtors are released, no one of the remaining debtors shall be liable for more than his proportionate share of the indebtedness, unless he is the principal debtor and the debtor released was his surety, in which case the principal debtor is liable for the whole of the remainder of the indebtedness.



§ 13-50-104. Right of surety

Nothing in sections 13-50-102 to 13-50-104 affects or changes the right of a surety who has paid his proportionate share of an indebtedness of recovering the same from his principal debtor.



§ 13-50-105. Actions by and against partnerships and associations - what property bound by judgment

A partnership or other unincorporated association may sue or be sued in an action in its common name to enforce for or against it a substantive right; except that in such action only the property of the partnership or other unincorporated association, the joint property of the associates, and the separate property of any individual member thereof who is named as a party individually and over whom individually the court has acquired jurisdiction either by entry of appearance or by service of process may be bound by the judgment therein.






Article 50.5 - Uniform Contribution Among Tortfeasors

§ 13-50.5-101. Short title

This article shall be known and may be cited as the "Uniform Contribution Among Tortfeasors Act".



§ 13-50.5-102. Right to contribution - contract or agreement provision to indemnify or hold harmless void against public policy

(1) Except as otherwise provided in this article, where two or more persons become jointly or severally liable in tort for the same injury to person or property or for the same wrongful death, there is a right of contribution among them even though judgment has not been recovered against all or any of them.

(2) The right of contribution exists only in favor of a tortfeasor who has paid more than his pro rata share of the common liability, and his total recovery is limited to the amount paid by him in excess of his pro rata share. No tortfeasor is compelled to make contribution beyond his own pro rata share of the entire liability.

(3) There is no right of contribution in favor of any tortfeasor who has intentionally, willfully, or wantonly caused or contributed to the injury or wrongful death.

(4) A tortfeasor who enters into a settlement with a claimant is not entitled to recover contribution from another tortfeasor whose liability for the injury or wrongful death is not extinguished by the settlement nor in respect to any amount paid in a settlement which is in excess of what was reasonable.

(5) A liability insurer, who by payment has discharged in full or in part the liability of a tortfeasor and has thereby discharged in full its obligation as insurer, is subrogated to the tortfeasor's right of contribution to the extent of the amount it has paid in excess of the tortfeasor's pro rata share of the common liability. This provision does not limit or impair any right of subrogation arising from any other relationship.

(6) This article does not impair any right of indemnity under existing law. Where one tortfeasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of his indemnity obligation.

(7) This article shall not apply to breaches of trust or of other fiduciary obligation.

(8) (a) Any public contract or agreement for architectural, engineering, or surveying services; design; construction; alteration; repair; or maintenance of any building, structure, highway, bridge, viaduct, water, sewer, or gas distribution system, or other works dealing with construction, or any moving, demolition, or excavation connected with such construction that contains a covenant, promise, agreement, or combination thereof to defend, indemnify, or hold harmless any public entity is enforceable only to the extent and for an amount represented by the degree or percentage of negligence or fault attributable to the indemnity obligor or the indemnity obligor's agents, representatives, subcontractors, or suppliers. Any such covenant, promise, agreement, or combination thereof requiring an indemnity obligor to defend, indemnify, or hold harmless any public entity from that public entity's own negligence is void as against public policy and wholly unenforceable.

(b) This subsection (8) shall not apply to construction bonds, contracts of insurance, or insurance policies that provide for the defense, indemnification, or holding harmless of public entities or contract clauses regarding insurance. This subsection (8) is intended only to affect the contractual relationship between the parties relating to the defense, indemnification, or holding harmless of public entities, and nothing in this subsection (8) shall affect any other rights or remedies of public entities or contracting parties.

(c) If the indemnity obligor is a person or entity providing architectural, engineering, surveying, or other design services, then the extent of an indemnity obligor's obligation to defend, indemnify, or hold harmless an indemnity obligee may be determined only after the indemnity obligor's liability or fault has been determined by adjudication, alternative dispute resolution, or otherwise resolved by mutual agreement between the indemnity obligor and obligee.



§ 13-50.5-103. Pro rata shares

The relative degrees of fault of the joint tortfeasors shall be used in determining their pro rata shares.



§ 13-50.5-104. Enforcement

(1) Whether or not judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced by separate action.

(2) Where a judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment defendants by motion upon notice to all parties to the action.

(3) If there is a judgment for the injury or wrongful death against the tortfeasor seeking contribution, any separate action by him to enforce contribution must be commenced within one year after the judgment has become final by lapse of time for appeal or after appellate review.

(4) If there is no judgment for the injury or wrongful death against the tortfeasor seeking contribution, his right of contribution is barred unless he has either:

(a) Discharged by payment the common liability within the statute of limitations period applicable to claimant's right of action against him and has commenced his action for contribution within one year after payment; or

(b) Agreed while action is pending against him to discharge the common liability and has within one year after the agreement paid the liability and commenced his action for contribution.

(5) The recovery of a judgment for an injury or wrongful death against one tortfeasor does not of itself discharge the other tortfeasors from liability for the injury or wrongful death unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

(6) The judgment of the court in determining the liability of the several defendants to the claimant for an injury or wrongful death shall be binding as among such defendants in determining their right to contribution.



§ 13-50.5-105. Release or covenant not to sue

(1) When a release or a covenant not to sue or not to enforce judgment is given in good faith to one of two or more persons liable in tort for the same injury or the same wrongful death:

(a) It does not discharge any of the other tortfeasors from liability for their several pro rata shares of liability for the injury, death, damage, or loss unless its terms so provide; but it reduces the aggregate claim against the others to the extent of any degree or percentage of fault or negligence attributable by the finder of fact, pursuant to section 13-21-111 (2) or (3) or section 13-21-111.5, to the tortfeasor to whom the release or covenant is given; and

(b) It discharges the tortfeasor to whom it is given from all liability for contribution to any other tortfeasor.



§ 13-50.5-106. Uniformity of interpretation

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.









Judgments and Executions

Article 51 - Declaratory Judgments

§ 13-51-101. Short title

This article shall be known and may be cited as the "Uniform Declaratory Judgments Law".



§ 13-51-102. Legislative declaration

This article is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations; and it is to be liberally construed and administered.



§ 13-51-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Person" means any person, partnership, joint stock company, unincorporated association, or society, or municipal or other corporation of any character whatsoever.



§ 13-51-104. Interpretation and construction

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees.



§ 13-51-105. Power and force of declaration

Courts of record within their respective jurisdictions have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect; and such declarations shall have the force and effect of a final judgment or decree.



§ 13-51-106. Who may obtain declaration

Any person interested under a deed, will, written contract, or other writings constituting a contract or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status, or other legal relations thereunder.



§ 13-51-107. Contract construed any time

A contract may be construed either before or after there has been a breach thereof.



§ 13-51-108. Purposes of declaration

(1) Any person interested as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust in the administration of a trust or of the estate of a decedent, an infant, a mental incompetent, or an insolvent may have a declaration of rights or legal relations in respect thereto:

(a) To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or other; or

(b) To direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(c) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.



§ 13-51-109. Not a limitation

The enumeration in sections 13-51-106 to 13-51-108 does not limit or restrict the exercise of the general powers conferred in section 13-51-105, in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.



§ 13-51-110. When court may refuse

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.



§ 13-51-111. Review

All orders, judgments, and decrees under this article may be reviewed as other orders, judgments, and decrees.



§ 13-51-112. Further relief

Further relief based on a declaratory judgment or decree may be granted when necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application is deemed sufficient, the court, on reasonable notice, shall require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be granted forthwith.



§ 13-51-113. Issues of fact

When a proceeding under this article involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of facts are tried and determined in other civil actions in the court in which the proceeding is pending.



§ 13-51-114. Costs

In any proceeding under this article, the court may make such award of costs as may seem equitable and just.



§ 13-51-115. Parties - ordinances - statutes

When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party and is entitled to be heard, and, if the statute, ordinance, or franchise is alleged to be unconstitutional, the attorney general of the state shall also be served with a copy of the proceeding and be entitled to be heard.






Article 51.5 - Review of Land Use Decisions

§ 13-51.5-101. Scope and purpose of article

This article applies to judicial review of local land use decisions in cases where it is alleged that a governmental body or officer or any lower judicial body exercising judicial or quasi-judicial functions has exceeded its jurisdiction or abused its discretion and there is no plain, speedy, and adequate remedy otherwise provided by law. Review shall be limited to a determination of whether the body or officer has exceeded its jurisdiction or abused its discretion, based on the evidence in the record before the defendant body or officer.



§ 13-51.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Development permit" means any zoning permit, subdivision approval, certification, special exception, variance, or any other similar action of a governmental entity that has the effect of authorizing the development of real property. "Development permit" does not include a building permit.

(2) "Governmental entity" includes any municipal, county, or regional government with the authority to plan and zone land. "Governmental entity" does not include the state of Colorado, any agency of the state of Colorado, the United States, or any agency of the United States.

(3) "Local land use decision" means any action of a governmental entity that has or will have the effect of granting, denying, or granting with conditions an application for a development permit.



§ 13-51.5-103. Request for administrative record - certification - time limits

(1) Unless the court specifically orders otherwise upon a showing of good cause for delay, a defendant governmental body or officer shall file the record pursuant to rule 106 (a)(4)(III), C.R.C.P., or any successor rule thereto within thirty-five days after the filing of the complaint.

(2) Except as otherwise provided in this section, all aspects of the proceeding shall be conducted in accordance with the Colorado rules of civil procedure, including without limitation C.R.C.P. 106 and any successor thereto.






Article 52 - Property Subject to Levy

§ 13-52-101. Property first levied on

The judgment creditor in execution may elect on what property he will have the same levied except the land on which the judgment debtor resides, which shall be last taken in execution, excepting and reserving, however, to the judgment debtor in execution such property as is, or may be, by law exempted from execution.



§ 13-52-102. Property subject to execution - lien - real estate

(1) All goods and chattels, lands, tenements, and real estate of every person against whom any judgment is obtained in any court of record in this state, either at law or in equity, or against whom any foreign judgment is filed with the clerk of any court of this state in accordance with the provisions of the "Uniform Enforcement of Foreign Judgments Act" pursuant to article 53 of this title, which judgment, in either case, is for any debt, damages, costs, or other sum of money are liable to be sold on execution to be issued upon such judgment. A transcript of the judgment record of such judgment, certified by the clerk of such court, may be recorded in any county; and from the time of recording such transcript, and not before, the judgment shall become a lien upon all the real estate, not exempt from execution in the county where such transcript of judgment is recorded, owned by such judgment debtor or which such judgment debtor may afterwards acquire in such county, until such lien expires. The lien of such judgment shall expire six years after the entry of judgment unless, prior to the expiration of such six-year period, such judgment is revived as provided by law and a transcript of the judgment record of such revived judgment, certified by the clerk of the court in which such revived judgment was entered, is recorded in the same county in which the transcript of the original judgment was recorded, in which event the lien shall continue for six years from the entry of the revived judgment. A lien may be obtained with respect to a revived judgment in the same manner as an original judgment and the lien of a revived judgment may be continued in the same manner as the lien of an original judgment. The lien of any judgment shall expire if the judgment is satisfied or considered as satisfied as provided in this section. The lien created by recording a notice of lien of a judgment for child support or maintenance or arrears thereof or child support debt pursuant to section 14-10-122, C.R.S., shall be governed by such section. The lien created by recording a transcript of an order for restitution pursuant to section 16-18.5-104 (5)(a), C.R.S., shall be governed by article 18.5 of title 16, C.R.S.

(2) (a) Except as provided in paragraph (b) of this subsection (2), execution may issue on any judgment described in subsection (1) of this section to enforce the same at any time within twenty years from the entry thereof, but not afterwards, unless revived as provided by law, and, after twenty years from the entry of final judgment in any court of this state, the judgment shall be considered as satisfied in full, unless so revived.

(b) (I) With respect to judgments entered in county courts on or after July 1, 1981, the time limitation within which execution may issue is six years from the entry thereof, but not afterwards, unless revived as provided by law, and, after six years from the entry of final judgment in any county court of this state, the judgment shall be considered as satisfied in full, unless so revived.

(II) The twenty-year limitation contained in paragraph (a) of this subsection (2) shall not apply to judgments entered for restitution pursuant to article 18.5 of title 16, C.R.S. Execution may issue on judgments for restitution at any time until paid in full.

(c) If, after the date that a transcript of judgment is recorded in a county, some portion or all of such county is merged with, annexed to, or otherwise becomes part of some other county or city and county, whether then existing or newly formed, then:

(I) It shall not be necessary to record the transcript of judgment in such other county or city and county in order to continue the lien of the judgment and the priority thereof as to any real estate that the judgment debtor acquired before or acquires after the date of recording of the transcript of judgment if such real estate was in the county in which the transcript of judgment was recorded on or after the date of recording of the transcript of judgment; and

(II) If such judgment is revived as provided by law, timely recording of a transcript of the revived judgment in such other county or city and county is necessary to continue the lien of the original judgment and the priority thereof with respect to any real estate that was in the county in which the transcript of the original judgment was recorded on or after the date of recording the transcript of the original judgment but, at the time of recording of the transcript of the revived judgment, is in such other county or city and county.

(3) The term "real estate" as used in this section includes all interests of the defendant or any person to his use held or claimed by virtue of any deed, bond, covenant, or otherwise for a conveyance or as mortgagor of lands in fee, for life, or for years.

(4) (a) Any person, including a title insurance company as defined by article 11 of title 10, C.R.S., who makes representations concerning the existence of any judgment lien on the real property of another shall have the duty to make a bona fide good faith effort, prior to the making of such representations, to determine whether the person against whom the judgment was obtained is the same person as the person who holds an interest in the real property which is the subject of the representation. If a bona fide good faith effort is made and such effort fails to disclose satisfactory information as to whether or not the person against whom the judgment was obtained is the same person as the person who holds an interest in the real property which is the subject of the representation, then, in that event, the person or title insurance company who makes the representation may require the person who holds an interest in the real property which is the subject of the representation to provide satisfactory evidence or information that he is not the same person as the judgment debtor.

(b) Any person, including a title insurance company as defined by article 11 of title 10, C.R.S., who makes representations concerning the existence of any judgment lien on the real property of another without making a bona fide good faith effort, prior to the making of such representations, to determine whether the person against whom the judgment was obtained is the same person as the person who holds an interest in the real property which is the subject of the representation is liable to any person damaged by the failure to make such effort in a sum of not less than one hundred dollars nor more than one thousand dollars for his actual and exemplary damages. The prevailing party shall recover the costs of the action together with reasonable attorney fees, as determined by the court. No action pursuant to this paragraph (b) shall be brought more than one year after the date of the representation concerning the existence of the judgment lien.

(c) As used in this subsection (4), "bona fide good faith effort" means honesty in fact in the effort to discover and determine the actual and true identity of the judgment debtor against whom the judgment lien attaches. The effort shall include but need not be limited to an examination of the judgment debtor's social security number, his driver's license, his address, his birth record, and the court record in the action which resulted in the judgment lien, if available.



§ 13-52-103. Change of name of debtor - record

If a transcript of judgment is placed of record against any judgment debtor who, after the rendition of the judgment, changes his name and by such new name acquires real estate, the judgment creditor, or someone in his behalf, shall record in the office of the recorder of the county where such real estate is located notice of such judgment and change of name. Unless such notice and change of name are recorded, such judgment shall not be operative against an innocent purchaser of such property for value without actual or constructive notice of such lien and change of name.



§ 13-52-104. Transcript of federal judgment filed - lien

(1) A transcript of the docket entry of any judgment or decree, either at law or in equity, for any debt, damages, costs, or other sum of money, entered or registered in any district court of the United States within this state, duly certified by the clerk of such district court of the United States, may be recorded in any county in the same manner as the transcript of the judgment record of any similar judgment of the court of general jurisdiction of this state may be recorded.

(2) From the time of the recording of such transcript, and not before, such judgment or decree shall be a lien upon all the real estate, not exempt from execution in the county where such transcript of judgment is recorded, owned by the judgment debtor or which the judgment debtor may afterwards acquire in such county, in the same manner and to the same extent and under the same conditions as if such judgment or decree had been entered by a court of general jurisdiction of this state.



§ 13-52-105. Legal and equitable interests

Every interest in land, legal and equitable, shall be subject to levy and sale under execution, and the claim or possessory right of any defendant in execution in or to any public lands may be levied upon and sold under execution in the same manner as if the same were held by such defendant in fee simple. Nothing contained in articles 51 to 61 of this title and part 2 of article 41 of title 38, C.R.S., shall be so construed as to give any plaintiff in execution the right to levy on any lands filed on by any person in the Colorado state office of the bureau of land management, department of the interior, and occupied as a homestead by the defendant in execution.



§ 13-52-106. Certificate holders included

The legal holder by record of any certificate of purchase of lands of the United States shall be deemed to be within the true intent and meaning of articles 51 to 61 of this title and part 2 of article 41 of title 38, C.R.S.



§ 13-52-107. What moneys may be levied on

All paper currency, coins, bank bills, and other evidence of debt used or circulated or intended to be used or circulated as money and issued by any corporation or state, or by the United States, may be levied upon under any execution or writ of attachment as other personal property is levied upon or attached and shall be returned by the officer making such levy as so much money collected without sale.



§ 13-52-108. Concerning garnishment and attachment prior to judgment

(1) No order of attachment prior to judgment on any garnishee shall be made out or issued in any court of record in this state for any sum less than twenty dollars.

(2) Wages, fees, or commissions shall not be subject to a writ of garnishment made out or issued in any court of record in this state until a complaint has been filed. After a defendant in any case has become subject to the jurisdiction of a court of record in this state, no wages, fees, or commissions shall be subject to any writ of garnishment theretofore or thereafter made out or issued in such case except in aid of execution of judgment.

(3) The provisions of this section shall not apply to methods of enforcing collections provided in article 79 of title 8, C.R.S.

(4) The provisions of this section shall be subject to article 5 of the "Uniform Consumer Credit Code".



§ 13-52-109. Property sold in parcels

When any real or personal property is taken in execution, if such property is susceptible of division, it shall be sold in such quantities as may be necessary to satisfy such execution and costs.



§ 13-52-110. Execution to any county

It is lawful for the party in whose favor any judgment may be obtained to have executions in the usual form directed to any county in this state against the goods, chattels, lands, and tenements of such party defendant, or upon his body, when the same is authorized by law.



§ 13-52-111. Return - endorsement - entry

All executions shall be made returnable ninety days after date, and no writ of execution shall bind the personal property, goods, or chattels of any person against whom such writ is issued until the writ is delivered to the sheriff or other officer for execution. For a better manifestation of the time, the sheriff or other officer, on receipt of every such writ, shall endorse upon the back thereof the hour, day of the month, and the year when the same was received by him and shall immediately enter the receipt of said writ and the time of receiving it in a book to be kept for that purpose at the office of the sheriff. Said book shall be a public record and open to the inspection of the public. The execution shall be returned within ninety days from date of issue, unless sale is pending under levy made.






Article 53 - Uniform Enforcement of Foreign Judgments

§ 13-53-101. Short title

This article shall be known and may be cited as the "Uniform Enforcement of Foreign Judgments Act".



§ 13-53-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court, except a protection order or a restraining order as described in section 13-14-110 that is entitled to full faith and credit in this state.



§ 13-53-103. Filing and status of foreign judgments

A copy of any foreign judgment authenticated in accordance with the act of congress or the laws of this state may be filed in the office of the clerk of any court of this state which would have had jurisdiction over the original action had it been commenced first in this state. A judgment so filed has the same effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a judgment of the court of this state in which filed and may be enforced or satisfied in like manner.



§ 13-53-104. Notice of filing

(1) At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the clerk of court an affidavit setting forth the name and last-known post-office address of the judgment debtor and the judgment creditor.

(2) Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post-office address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

(3) No execution or other process for enforcement of a foreign judgment filed under this article shall issue until ten days after the date the judgment is filed.



§ 13-53-105. Stay

(1) If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(2) If the judgment debtor shows the court any ground upon which enforcement of a judgment of a court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period upon requiring the same security for satisfaction of the judgment which is required in this state.



§ 13-53-106. Fees

(1) (a) On and after July 1, 2008, any person filing a foreign judgment shall pay to the clerk of the court one hundred sixty-six dollars.

(b) Fees for docketing, transcription, or other enforcement proceedings shall be as provided for judgments of the courts of this state.

(c) Each fee collected pursuant to paragraph (a) of this subsection (1) shall be transmitted to the state treasurer and divided as follows:

(I) Ninety dollars shall be deposited in the general fund;

(II) Sixty dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6);

(III) Fifteen dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a); and

(IV) One dollar shall be deposited in the general fund pursuant to section 2-5-119, C.R.S.

(2) Notwithstanding the amount specified for the fee in subsection (1) of this section, the chief justice of the supreme court by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the chief justice by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.



§ 13-53-107. Optional procedure

The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this article remains unimpaired.



§ 13-53-108. Uniformity of interpretation

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.






Article 54 - Property and Earnings Exempt

§ 13-54-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Debtor" means a person whose property or earnings are subject to attachment, execution, or garnishment.

(2) "Dependent" means a person who receives more than one-half of his support from the debtor.

(2.5) "Disabled debtor", "disabled spouse", or "disabled dependent" means a debtor, spouse, or dependent who has a physical or mental impairment that is disabling and that, because of other factors such as age, training, experience, or social setting, substantially precludes the debtor, spouse, or dependent from engaging in a useful occupation as a homemaker, a wage-earner, or a self-employed person in any employment that exists in the community for which he or she has competence.

(3) Repealed.

(3.5) "Elderly debtor", "elderly spouse", or "elderly dependent" means a debtor, spouse, or dependent who is sixty years of age or older.

(4) "Household goods" means, by way of illustration, household furniture, furnishings, dishes, utensils, cutlery, tableware, napery, pictures, prints, appliances, stoves, microwave ovens, beds and bedding, freezers, refrigerators, washing machines, dryers, exercise equipment, musical instruments, bicycles, sewing machines, toys, and home electronics, including but not limited to cameras, television sets, radios, stereos, computers, facsimile machines, telephones, and other audio and video equipment.

(5) "Value" means the fair market value of any property less the amount of any lien thereon valid as between the owner of the property and the holder of any such lien.



§ 13-54-102. Property exempt - definitions

(1) The following property is exempt from levy and sale under writ of attachment or writ of execution:

(a) The necessary wearing apparel of the debtor and each dependent to the extent of two thousand dollars in value;

(b) Watches, jewelry, and articles of adornment of the debtor and each dependent to the extent of two thousand five hundred dollars in value;

(c) The library, family pictures, and school books of the debtor and the debtor's dependents to the extent of two thousand dollars in value, not including any property constituting all or part of the stock in trade of the debtor;

(d) Burial sites, including spaces in mausoleums, to the extent of one site or space for the debtor and each dependent;

(e) The household goods owned and used by the debtor or the debtor's dependents to the extent of three thousand dollars in value;

(f) Provisions and fuel on hand for the use or consumption of the debtor or the debtor's dependents to the extent of six hundred dollars in value;

(g) (I) Except as otherwise provided in subparagraph (II) of this paragraph (g), in the case of every debtor engaged in agriculture as the debtor's principal occupation, including but not limited to farming, ranching, and dairy production; the raising of livestock or poultry; all livestock, poultry, or other animals; all crops, dairy products, and agricultural products grown, raised, or produced; and all tractors, farm implements, trucks used in agricultural operations, harvesting equipment, seed, and agricultural machinery and tools in the aggregate value of fifty thousand dollars.

(II) Only one exemption in the aggregate value of fifty thousand dollars shall be allowed for a debtor and his or her spouse under subparagraph (I) of this paragraph (g). In the event that property is claimed as exempt by a debtor or his or her spouse under subparagraph (I) of this paragraph (g), no exemption shall be allowed for such debtor or his or her spouse under paragraph (i) of this subsection (1).

(h) Except for amounts due under court-ordered support of children or spouse which are subject to the exemption provisions of section 13-54-104, all money received by any person as a pension, compensation, or allowance for any purpose on account or arising out of the services of such person as a member of the armed forces of the United States in time of war or armed conflict, and whether in the actual possession of the recipient thereof or deposited or loaned by him, and a like exemption to the unremarried widow or widower and the children of such person who receive a pension, compensation, or allowance of any kind from the United States on account or arising out of such service by a deceased member of such armed forces; and when a debtor entitled to exemption under this paragraph (h) dies or leaves his family said exemption shall extend to the dependents of said debtor;

(h.5) The articles of military equipment personally owned by members of the National Guard;

(i) The stock in trade, supplies, fixtures, maps, machines, tools, electronics, equipment, books, and business materials of a debtor used and kept for the purpose of carrying on the debtor's primary gainful occupation in the aggregate value of thirty thousand dollars or used and kept for any other gainful occupation in the aggregate value of ten thousand dollars; except that exempt property described in this paragraph (i) may not also be claimed as exempt pursuant to paragraph (j) of this subsection (1);

(j) (I) Up to two motor vehicles or bicycles kept and used by any debtor in the aggregate value of seven thousand five hundred dollars; or

(II) (A) Up to two motor vehicles or bicycles kept and used by any elderly or disabled debtor or by any debtor with an elderly or disabled spouse or dependent, in the aggregate value of twelve thousand five hundred dollars.

(B) (Deleted by amendment, L. 2007, p. 876, 3, effective May 14, 2007.)

(III) The exemption provided in this paragraph (j) does not apply to snowmobiles, all-terrain vehicles, golf carts, boats or other watercraft, travel trailers, tent trailers, or motor homes.

(k) The library of any debtor who is a professional person, including a minister or priest of any faith, kept and used by the debtor in carrying on his or her profession, in the value of three thousand dollars; except that exemptions with respect to any of the property described in this paragraph (k) may not also be claimed under paragraph (i) of this subsection (1);

(l) (I) (A) The cash surrender value of policies or certificates of life insurance that have been owned by a debtor for a continuous, unexpired period of forty-eight months or more, to the extent of two hundred fifty thousand dollars for writs of attachment or writs of execution issued against the insured; except that there is no exemption for increases in cash value from extraordinary moneys contributed to a policy or certificate of life insurance during the forty-eight months prior to the issuance of the writ of attachment or writ of execution; and

(B) The proceeds of policies or certificates of life insurance paid upon the death of the insured to a designated beneficiary, without limitation as to amount, for writs of attachment or writs of execution issued against the insured.

(II) The provisions of this paragraph (l) shall not be interpreted to provide an exemption for attachment or execution of the proceeds of any policy or certificate of life insurance to pay the debts of a beneficiary of such policy or certificate.

(III) The provisions of this paragraph (l) shall not provide an exemption for attachment or execution of the proceeds of any policy or certificate of life insurance if the beneficiary of such policy or certificate is the estate of the insured.

(IV) For purposes of this paragraph (l), "extraordinary moneys" means monetary contributions or loan payments in excess of those contractually required under the policy or certificate of life insurance.

(m) The proceeds of any claim for loss, destruction, or damage and the avails of any fire or casualty insurance payable because of loss, destruction, or damage to any property which would have been exempt under this article to the extent of the exemptions incident to such property;

(n) The proceeds of any claim for damages for personal injuries suffered by any debtor except for obligations incurred for treatment of any kind for such injuries or collection of such damages;

(o) The full amount of any federal or state income tax refund attributed to an earned income tax credit or a child tax credit;

(p) Professionally prescribed health aids for the debtor or a dependent of the debtor;

(q) The debtor's right to receive, or property that is traceable to, an award under a crime victim's reparation law;

(r) For purposes of garnishment proceedings pursuant to the provisions of article 54.5 of this title, any amount held by a third party as a security deposit, as defined in section 38-12-102 (2), C.R.S., or any amount held by a third party as a utility deposit to secure payment for utility goods or services used or consumed by the debtor or his dependents;

(s) Property, including funds, held in or payable from any pension or retirement plan or deferred compensation plan, including those in which the debtor has received benefits or payments, has the present right to receive benefits or payments, or has the right to receive benefits or payments in the future and including pensions or plans which qualify under the federal "Employee Retirement Income Security Act of 1974", as amended, as an employee pension benefit plan, as defined in 29 U.S.C. sec. 1002, any individual retirement account, as defined in 26 U.S.C. sec. 408, any Roth individual retirement account, as defined in 26 U.S.C. sec. 408A, and any plan, as defined in 26 U.S.C. sec. 401, and as these plans may be amended from time to time;

(t) All property which is subject to a judgment against a debtor for failure to pay state income tax to a state for periods when such individual was not a resident of such state on benefits received from a pension or other retirement plan;

(u) Any court-ordered domestic support obligation or payment, including a maintenance obligation or payment or a child support obligation or payment, if the child support obligation or payment meets the requirements of section 13-54-102.5;

(v) Any claim for public or private disability benefits due, or any proceeds thereof, not otherwise provided for under law, up to four thousand dollars per month. Any claim or proceeds in excess of this amount is subject to garnishment in accordance with section 13-54-104.

(2) Notwithstanding the provisions of paragraph (h) of subsection (1) of this section and section 13-54-104, military pensions shall be subject to court-ordered support of children or spouse.

(3) Notwithstanding the provisions of paragraph (s) of subsection (1) of this section, any pension or retirement benefit or payment shall be subject to attachment or levy in satisfaction of a judgment taken for arrearages for child support or for child support debt, subject to the limitations contained in section 13-54-104.

(4) Notwithstanding anything to the contrary in this section, all property of a person who has committed a felonious killing, as defined in section 15-11-803 (1)(b), C.R.S., and as determined in the manner described in section 15-11-803 (7), C.R.S., shall be subject to attachment or levy in satisfaction of a judgment awarded pursuant to section 13-21-201 or section 13-21-202 for such felonious killing.

(5) (a) As provided in the exception contained in 11 U.S.C. sec. 522 (f)(3), as amended, a debtor shall not avoid a consensual lien on property otherwise eligible to be claimed as exempt property.

(b) As used in this subsection (5), unless the context otherwise requires, "consensual lien" means a lien on property granted with the consent and approval of the owner.



§ 13-54-102.5. Child support payments - exemption - deposit into custodial account

(1) Any past or present child support obligation owed by a parent or child support payment made by a parent that is required by a support order is exempt from levy under writ of attachment or writ of execution for any debt owed by either parent. A child support payment is no longer exempt under the provisions of this section if the recipient of the payment intermingles the payment with any other moneys.

(2) A child support payment is only exempt under the provisions of subsection (1) of this section after the payment is deposited in a bank, savings and loan, or credit union account if the account is a custodial account for the benefit of the child designated for child support payments and if no moneys other than child support payments made pursuant to a support order or interest earned on the moneys in the account are deposited into the account.



§ 13-54-103. No exemption for purchase price

None of the property described in section 13-54-102 shall be exempt from levy and sale on writ of attachment or writ of execution for the purchase price of such property.



§ 13-54-104. Restrictions on garnishment and levy under execution or attachment - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Disposable earnings" means that part of the earnings of any individual remaining after the deduction from those earnings of any amounts required by law to be withheld and after the deduction of the cost of any health insurance provided by the individual pursuant to section 14-14-112, C.R.S. In the case of an order for the support of a spouse, former spouse, or dependent child, "disposable earnings" includes moneys voluntarily deposited in tax-deferred compensation funds.

(b) (I) "Earnings" means:

(A) Compensation paid or payable to an individual employee or independent contractor for personal labor or services;

(B) Funds held in or payable from any health, accident, or disability insurance.

(II) For the purposes of writs of garnishment that are the result of a judgment taken for arrearages for child support or for child support debt, for restitution for the theft, embezzlement, misappropriation, or wrongful conversion of public property, or in the event of a judgment for a willful and intentional violation of fiduciary duties to a public pension plan where the offender or a related party received direct financial gain, "earnings" also means:

(A) Workers' compensation benefits;

(B) Any pension or retirement benefits or payments, including but not limited to those paid pursuant to articles 51, 54, 54.5, and 54.6 of title 24, C.R.S., and articles 30.5 and 31 of title 31, C.R.S.;

(C) Dividends, severance pay, royalties, monetary gifts, monetary prizes, excluding lottery winnings not required by the rules of the Colorado lottery commission to be paid only at the lottery office, taxable distributions from general partnerships, limited partnerships, closely held corporations, or limited liability companies, interest, trust income, annuities, capital gains, or rents;

(D) Any funds held in or payable from any health, accident, disability, or casualty insurance to the extent that such insurance replaces wages or provides income in lieu of wages; and

(E) Tips declared by the individual for purposes of reporting to the federal internal revenue service or tips imputed to bring the employee's gross earnings to the minimum wage for the number of hours worked, whichever is greater.

(III) For the purposes of writs of garnishment issued by the state agency responsible for administering the state medical assistance program, which writs are issued as a result of a judgment for medical support for child support or for medical support debt, "earnings" includes:

(A) Payments received from a third party to cover the health care cost of the child but which payments have not been applied to cover the child's health care costs;

(A.5) Unemployment insurance benefits; and

(B) State tax refunds.

(IV) For the purposes of writs of garnishment issued by a county department of social services responsible for administering the state public assistance programs, which writs are issued as a result of a judgment for a debt for fraudulently obtained public assistance, fraudulently obtained overpayments of public assistance, or excess public assistance paid for which the recipient was ineligible, "earnings" shall include workers' compensation benefits.

(V) For the purposes of attachments of earnings or writs of garnishment that are the result of a judgment taken for court assessments including fines, fees, costs, restitution, and surcharges pursuant to section 16-11-101.6 or section 16-18.5-105, C.R.S., "earnings" also means those enumerated under subparagraph (I) of this paragraph (b).

(1.1) Repealed.

(2) (a) Except as provided in subsection (3) of this section, the maximum part of the aggregate disposable earnings of an individual for any workweek which is subjected to garnishment or levy under execution or attachment may not exceed:

(I) For debts other than debts under subparagraph (II) of this paragraph (a), the lesser of:

(A) Twenty-five percent of the individual's disposable earnings for that week; or

(B) The amount by which the individual's disposable earnings for that week exceed thirty times the federal minimum hourly wage prescribed by section 206 (a)(1) of title 29 of the United States Code in effect at the time the earnings are payable; or

(C) The amount by which the individual's disposable earnings for that week exceed thirty times the state minimum hourly wage pursuant to section 15 of article XVIII of the state constitution in effect at the time the earnings are payable;

(II) For debts for fraudulently obtained public assistance or fraudulently obtained overpayments collected pursuant to section 26-2-128 (1)(a), C.R.S., the lesser of:

(A) Thirty-five percent of the individual's disposable earnings for that week; or

(B) The amount by which the individual's disposable earnings for that week exceed thirty times the federal minimum hourly wage prescribed by section 206 (a)(1) of title 29 of the United States Code in effect at the time the earnings are payable; or

(C) The amount by which the individual's disposable earnings for that week exceed thirty times the state minimum hourly wage pursuant to section 15 of article XVIII of the state constitution in effect at the time the earnings are payable.

(b) In the case of earnings for any pay period other than a week, a multiple of the federal minimum hourly wage or the state minimum hourly wage, equivalent in effect to that set forth in paragraph (a) of this subsection (2) shall be used.

(3) (a) The restrictions of subsection (2) of this section do not apply in the case of:

(I) Any order for the support of any person issued by a court of competent jurisdiction or in accordance with an administrative procedure which is established by state law, which affords substantial due process, and which is subject to judicial review;

(II) Any order of any court of the United States having jurisdiction over cases under chapter 13 of title 11 of the United States Code, the federal bankruptcy code of 1978;

(III) Any debt due for any state or federal tax.

(b) (I) The maximum part of the aggregate disposable earnings of an individual for any workweek which is subject to garnishment or levy under execution or attachment to enforce any order for the support of any person shall not exceed:

(A) Where such individual is supporting his spouse or dependent child, other than a spouse or child with respect to whose support such order is used, fifty percent of such individual's disposable earnings for that week; and

(B) Where such individual is not supporting a spouse or dependent child as described in sub-subparagraph (A) of this subparagraph (I), sixty percent of such individual's disposable earnings for that week.

(II) With respect to the disposable earnings of any individual for any workweek, the fifty percent specified in sub-subparagraph (A) of subparagraph (I) of this paragraph (b) shall be deemed to be fifty-five percent, and the sixty percent specified in sub-subparagraph (B) of subparagraph (I) of this paragraph (b) shall be deemed to be sixty-five percent if and to the extent that such earnings are subject to garnishment or wage assignment or income assignment or levy under execution or attachment to enforce a support order with respect to a period that is prior to the twelve-week period that ends with the beginning of such workweek.

(III) Notwithstanding the maximum part of the aggregate disposable earnings of an individual which is subject to garnishment as provided in this paragraph (b), a debtor who is totally and permanently disabled and who establishes that at least seventy-five percent of his income is derived from any disability income or benefits may object to the amount of the aggregate disposable earnings subject to garnishment under this paragraph (b). The court, upon consideration of the circumstances of the parties, may provide for garnishment in an amount less than such maximum amounts.

(4) The restrictions established by this section shall be adhered to whether or not the employer of the debtor is subject to garnishee process.



§ 13-54-105. No exemption for taxes

Nothing in this article shall be construed to exempt any property of any debtor from sale for the payment of any taxes legally assessed.



§ 13-54-106. Exemptions applicable to all writs - exception for child support

The exemptions provided by this article shall extend and apply to writs of attachment, execution, and garnishment issued out of any court of record and by municipal courts, except those writs which are the result of a judgment taken for arrearages for child support or for child support debt which are subject to the exemptions set forth in section 13-54-104 (3).



§ 13-54-107. Exemptions in bankruptcy

The exemptions provided in section 522 (d) of the federal bankruptcy code of 1978, title 11 of the United States Code, as amended, are denied to residents of this state. Exemptions authorized to be claimed by residents of this state shall be limited to those exemptions expressly provided by the statutes of this state.






Article 54.5 - Garnishment

§ 13-54.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Continuing garnishment" means any procedure for payment of a judgment debt by withholding earnings to which a judgment debtor becomes entitled for the duration of the writ of continuing garnishment.

(2) (a) "Earnings" means:

(I) Compensation paid or payable to an individual employee or independent contractor for personal labor or services;

(II) Funds held in or payable from any health, accident, or disability insurance.

(b) For the purposes of writs of garnishment that are the result of a judgment taken for arrearages for child support or for child support debt, for restitution for the theft, embezzlement, misappropriation, or wrongful conversion of public property, or in the event of a judgment for a willful and intentional violation of fiduciary duties to a public pension plan where the offender or a related party received direct financial gain, "earnings" also means:

(I) Workers' compensation benefits;

(II) Any pension or retirement benefits or payments, including but not limited to those paid pursuant to articles 51, 54, 54.5, and 54.6 of title 24, C.R.S., and articles 30.5 and 31 of title 31, C.R.S.;

(III) Dividends, severance pay, royalties, monetary gifts, monetary prizes, excluding lottery winnings not required by the rules of the Colorado lottery commission to be paid only at the lottery office, taxable distributions from general partnerships, limited partnerships, closely held corporations, or limited liability companies, interest, trust income, annuities, capital gains, or rents;

(IV) Any funds held in or payable from any health, accident, disability, or casualty insurance to the extent that such insurance replaces wages or provides income in lieu of wages; and

(V) Tips declared by the individual for purposes of reporting to the federal internal revenue service or tips imputed to bring the employee's gross earnings to the minimum wage for the number of hours worked, whichever is greater.

(c) For the purposes of writs of garnishment issued by the state agency responsible for administering the state medical assistance program, which writs are issued as a result of a judgment for medical support for child support or for medical support debt, "earnings" includes:

(I) Payments received from a third party to cover the health care cost of the child but which payments have not been applied to cover the child's health care costs; and

(II) State tax refunds.

(d) For the purposes of writs of garnishment issued by a county department of social services responsible for administering the state public assistance programs, which writs are issued as a result of a judgment for a debt for fraudulently obtained public assistance, fraudulently obtained overpayments of public assistance, or excess public assistance paid for which the recipient was ineligible, "earnings" shall include workers' compensation benefits.

(e) For the purposes of attachments of earnings or writs of garnishment that are the result of a judgment taken for court assessments including fines, fees, costs, restitution, and surcharges pursuant to section 16-11-101.6 or section 16-18.5-105, C.R.S., "earnings" also means those enumerated under paragraph (a) of this subsection (2).

(3) "Garnishee" means a person other than a judgment creditor or judgment debtor who is in possession of earnings or property of the judgment debtor and who is subject to garnishment in accordance with the provisions of this article.

(4) "Garnishment" means any procedure through which the property or earnings of an individual in the possession or control of a garnishee are required to be withheld for payment of a judgment debt.

(5) "Judgment creditor" means any individual, corporation, partnership, or other legal entity that has recovered a money judgment against a judgment debtor in a court of competent jurisdiction.

(6) "Judgment debtor" means any person, including a corporation, partnership, or other legal entity, who has a judgment entered against him in a court of competent jurisdiction.

(7) "Notice of exemption and pending levy" means the document required to be served on the judgment debtor in any garnishment proceeding, except continuing garnishment, as soon as practicable following the service of the writ of garnishment on the garnishee. A "notice of exemption and pending levy" includes a statement that the judgment creditor intends to satisfy the judgment against the judgment debtor out of the judgment debtor's personal property held by a third party and that the judgment debtor has the right to claim certain property as exempt.



§ 13-54.5-102. Continuing garnishment - creation of lien

(1) In addition to garnishment proceedings otherwise available under the laws of this state in any case in which a money judgment is obtained in a court of competent jurisdiction, the judgment creditor or its assignees shall be entitled, on notice to the judgment debtor required by section 13-54.5-105, to apply to the clerk of such court for garnishment against any garnishee. To the extent that the earnings are not exempt from garnishment, such garnishment shall be a lien and continuing levy upon the earnings due or to become due from the garnishee to the judgment debtor.

(2) Garnishment pursuant to subsection (1) of this section shall be a lien and continuing levy against said earnings due for one hundred eighty-two days following service of the writ or for one hundred eighty-two days following the expiration of any writs with a priority under section 13-54.5-104, but such lien shall be terminated earlier than one hundred eighty-two days if earnings are no longer due, the underlying judgment is vacated, modified, or satisfied in full, or the writ is dismissed; except that a continuing garnishment may be suspended for a specified period of time by the judgment creditor upon agreement with the judgment debtor, which agreement shall be in writing and filed by the judgment creditor with the clerk of the court in which the judgment was entered and a copy of which shall be delivered by the judgment creditor to the garnishee.

(3) Garnishment pursuant to subsection (1) of this section shall apply only to proceedings against the earnings of a judgment debtor who is a natural person.



§ 13-54.5-103. Property or earnings subject to garnishment

(1) Any earnings owed by the garnishee to the judgment debtor at the time of service of the writ of continuing garnishment upon the garnishee and all earnings accruing from the garnishee to the judgment debtor from such date of service up to and including the ninetieth day thereafter shall be subject to the process of continuing garnishment. A garnishee shall not be required to collect, possess, or control the judgment debtor's tips, and any such tips shall not be owed by a garnishee to a judgment debtor.

(2) Any indebtedness, intangible personal property, or tangible personal property capable of manual delivery, other than earnings, owned by the judgment debtor and in the possession and control of the garnishee at the time of service of the writ of garnishment upon the garnishee shall be subject to the process of garnishment.

(3) Notwithstanding the provisions of subsections (1) and (2) of this section, the exemptions from garnishment required or allowed by law, including but not limited to exemptions provided by sections 13-54-102 and 13-54-104 and 15 U.S.C. sec. 1671 et seq., shall apply to all garnishments.



§ 13-54.5-104. Priority between multiple garnishments

(1) (a) Only one writ of continuing garnishment against earnings due the judgment debtor shall be satisfied at one time. When more than one writ of continuing garnishment has been issued against earnings due the same judgment debtor, they shall be satisfied in the order of service on the garnishee. Except as provided in this subsection (1), a lien and continuing levy obtained pursuant to this article shall have priority over any subsequent garnishment lien or wage attachment.

(b) Where a continuing garnishment has been suspended for a specific period of time by agreement of the parties pursuant to the provisions of section 13-54.5-102 (2), such suspended continuing garnishment shall have priority over any writ of continuing garnishment served on the garnishee after such suspension has expired.

(c) (I) Notwithstanding any other provision of this subsection (1), a continuing garnishment obtained pursuant to section 14-14-105, C.R.S., for the satisfaction of debts or judgments for child support shall have priority over any other continuing garnishment.

(II) Notwithstanding any other provision of this subsection (1), a continuing garnishment obtained pursuant to section 26-2-128 (1)(a), C.R.S., for the satisfaction of a judgment for fraudulently obtained public assistance or fraudulently obtained overpayments has priority over any other continuing garnishment other than a garnishment for collection of child support under subparagraph (I) of this paragraph (c).

(2) (a) Any writ of continuing garnishment served upon a garnishee while any previous writ is still in effect shall be answered by the garnishee with a statement that he has been served previously with one or more writs of continuing garnishment against earnings due the judgment debtor and specifying the date on which all such liens are expected to terminate.

(b) Upon the termination of a lien and continuing levy obtained pursuant to this article, any other writ of continuing garnishment which has been issued or which is issued subsequently against earnings due the judgment debtor shall have priority in the order of service on the garnishee, and no priority shall be given to any previous continuing lienholder whose lien has terminated. The person who serves a writ of continuing garnishment on a garnishee shall note the date and time of such service.



§ 13-54.5-105. Notice to judgment debtor in continuing garnishment

In a case of continuing garnishment, the judgment creditor shall serve two copies of the writ of continuing garnishment upon the garnishee, one copy of which the garnishee shall deliver to the judgment debtor as provided in section 13-54.5-107. Such writ shall include notice to the judgment debtor of the formula used to calculate the amount of exempt earnings owed to the judgment debtor for a single pay period and the amount of nonexempt earnings payable to the judgment creditor for a single pay period, and such writ shall contain notice to the judgment debtor of his right to object to such calculation of exempt and nonexempt earnings and his right to a hearing on such objection.



§ 13-54.5-106. Notice to judgment debtor in other garnishment

(1) In a case where personal property of the judgment debtor other than earnings is subject to garnishment, following the service of the writ of garnishment on the garnishee, the person who served said writ shall, as soon as practicable, serve a copy of the writ of garnishment, together with a notice of exemption and pending levy, upon each judgment debtor whose property is subject to garnishment by said writ. The notice of exemption and pending levy shall inform the judgment debtor that the judgment creditor intends to seek satisfaction of any judgment rendered in its favor against the judgment debtor out of the judgment debtor's personal property in the possession or control of the garnishee and shall inform the judgment debtor of his right to claim exempt property.

(2) The notice of exemption and pending levy in such garnishment proceeding against the personal property of a judgment debtor who is a natural person shall contain the following:

(a) The judgment creditor's name and business address;

(b) The original amount of the judgment;

(c) The amount, if any, paid on the principal of the judgment as of the date of the notice;

(d) The principal balance due on the judgment;

(e) The interest, if any, due on the judgment;

(f) The itemized taxable costs, if any, including the estimated costs of serving the notice;

(g) The total amount due and owing on the judgment;

(h) The date of entry of the judgment;

(i) The name of the court in which the judgment was entered;

(j) A statement of the judgment debtor's right to claim any property levied upon as exempt, including, but not limited to:

(I) Exempt property under section 13-54-102 and exempt earnings under section 13-54-104;

(II) Workers' compensation benefits under section 8-42-124, C.R.S.;

(III) Unemployment compensation benefits under section 8-80-103, C.R.S.;

(IV) Group life insurance proceeds under section 10-7-205, C.R.S.;

(V) Health insurance benefits under section 10-16-212, C.R.S.;

(VI) Fraternal society benefits under section 10-14-403, C.R.S.;

(VII) Family allowances under section 15-11-404, C.R.S.;

(VIII) Repealed.

(IX) Public employees' retirement benefits pursuant to sections 24-51-212 and 24-54-111, C.R.S., social security benefits pursuant to 42 U.S.C. sec. 407, and railroad employee retirement benefits pursuant to 45 U.S.C. sec. 231m;

(X) Public assistance benefits under section 26-2-131, C.R.S.;

(XI) Police officers' and firefighters' pension fund payments under section 31-30.5-208, C.R.S.;

(XII) Utility and security deposits under section 13-54-102 (1)(r);

(j.5) A statement that, notwithstanding the debtor's right to claim any property levied upon as exempt for the property specified in paragraph (j) of this subsection (2), no exemption other than the exemptions set forth in section 13-54-104 (3) may be claimed for a writ which is the result of a judgment taken for arrearages for child support or for child support debt;

(k) The method of claiming an exemption and the time therefor; and

(l) The right to a hearing on any such claim of exemption and the time within which such hearing must be held.

(3) Any notice to the judgment debtor required in the case of a garnishment proceeding against the assets of a judgment debtor other than a natural person shall be as prescribed by the supreme court pursuant to section 13-54.5-111.



§ 13-54.5-107. Service of notice upon judgment debtor

(1) In a case of continuing garnishment, the garnishee shall deliver a copy of the writ of garnishment required by section 13-54.5-105 to the judgment debtor at the time the judgment debtor receives earnings for the first pay period affected by such writ of continuing garnishment.

(2) (a) In cases other than a continuing garnishment where the judgment debtor's personal property is subject to garnishment, service of the notice of exemption and pending levy required by section 13-54.5-106 must be made by one of the following means:

(I) Giving the notice of exemption and pending levy to the judgment debtor in person and obtaining a receipt;

(II) Personal service;

(III) (A) Depositing the notice in the United States mail, postage prepaid and addressed to the judgment debtor's last-known address known to the judgment creditor. A notice served in this manner must be sent either by certified mail, return receipt requested, or by regular mail supported by an affidavit of mailing sworn and retained by the judgment creditor.

(B) A notice mailed and not returned as undeliverable by the United States postal service is presumed to have been given on the date of mailing. For the purposes of this subsection (2), "undeliverable" does not include unclaimed or refused.

(C) If the judgment debtor has provided consent for notice by electronic mail as described in subparagraph (IV) of this paragraph (a), the judgment creditor shall also provide the notice as described in subparagraph (IV) of this paragraph (a) when using the notice provisions in this subparagraph (III).

(IV) Transmitting the notice by electronic mail, if the judgment debtor has previously consented to receive information about the debt from the judgment creditor in electronic form, to the last-known electronic mail address of the judgment debtor on file with the judgment creditor. A notice served in this manner must be supported by an affidavit, executed under penalty of perjury, of any officer, clerk, or agent of the creditor or the creditor's attorney, authorized to serve the notice or electronically transmit the notice under this section. The affidavit constitutes proof of notice under this subparagraph (IV).

(b) (I) If service cannot be made upon the judgment debtor as set forth in paragraph (a) of this subsection (2), and upon a showing that due diligence has been used to obtain service as set forth in paragraph (a) of this subsection (2), the court shall order service of a notice of exemption and pending levy to be made by one of the following methods:

(A) Publication for a period of fourteen days in a newspaper of general circulation published in the county in which the property was levied upon; or

(B) If there is no newspaper of general circulation published in the county in which the property was levied upon, then service is made by publication for a period of fourteen days in a newspaper of general circulation in an adjoining county, and the court shall order the clerk of the court in which the judgment was entered to mail a copy of the notice to the judgment debtor at the judgment debtor's last-known address, postage prepaid.

(II) A newspaper used for service by publication as set forth in this paragraph (b) must meet the requirements set forth in section 24-70-106, C.R.S.

(III) (A) The judgment creditor shall file with the clerk of the court in which the judgment was entered a notice of exemption and pending levy, as well as proof of service of the notice.

(B) In the case of service by publication, the judgment creditor shall file with the clerk of the court in which the judgment was entered an affidavit of publication and an affidavit of the mailing of the notice.

(3) Compliance with this section and sections 13-54.5-105 and 13-54.5-106 by the judgment creditor shall be deemed to give sufficient notice to the judgment debtor of the garnishment proceedings against him, and no further notice shall be required under this article.



§ 13-54.5-108. Judgment debtor to file written objection or claim of exemption

(1) (a) In a case of continuing garnishment where the judgment debtor objects to the calculation of the amount of exempt earnings, the judgment debtor shall have seven days from receipt of the copy of the writ of continuing garnishment required by section 13-54.5-105 within which to resolve the issue of such miscalculation, by agreement with the garnishee, during which time the garnishee shall not tender any moneys to the clerk of the court. If such objection is not resolved within seven days and after good faith effort, the judgment debtor may file a written objection with the clerk of the court in which the judgment was entered setting forth with reasonable detail the grounds for such objection. The judgment debtor shall, by certified mail, return receipt requested, deliver immediately a copy of such objection to the judgment creditor or his or her attorney of record.

(b) In a case where a garnishee, pursuant to a writ of garnishment, holds any personal property of the judgment debtor other than earnings which the judgment debtor claims to be exempt, said judgment debtor, within fourteen days after being served with the notice of exemption and pending levy required by section 13-54.5-106, shall make and file with the clerk of the court in which the judgment was entered a written claim of exemption setting forth with reasonable detail a description of the property claimed to be exempt, together with the grounds for such exemption. The judgment debtor shall, by certified mail, return receipt requested, deliver immediately a copy of such claim to the judgment creditor or his or her attorney of record.

(2) Upon the filing of a written objection or claim of exemption, all further proceedings with relation to the sale or other disposition of said property or earnings shall be stayed until the matter of such objection or claim of exemption is determined.

(3) Notwithstanding the provisions of subsection (1) of this section, a judgment debtor failing to make a written objection or claim of exemption may, at any time within one hundred eighty-two days from receipt of a copy of the writ of continuing garnishment required by section 13-54.5-105 or from service of the notice of exemption and pending levy required by section 13-54.5-106 and for good cause shown, move the court in which the judgment was entered to hear an objection or a claim of exemption as to any earnings or property levied in garnishment, the amount of which the judgment debtor claims to have been miscalculated or which the judgment debtor claims to be exempt. Such hearing may be granted upon a showing of mistake, accident, surprise, irregularity in proceedings, newly discovered evidence, events not in the control of the judgment debtor, or such other grounds as the court may allow.



§ 13-54.5-108.5. Garnishee not required to assert exemption

A garnishee shall not be required to deduct, set up, or plead any exemption for or on behalf of a judgment debtor, except as set forth in the writ.



§ 13-54.5-109. Hearing on objection or claim of exemption

(1) (a) Upon the filing of an objection pursuant to section 13-54.5-108 (1)(a) or the filing of a claim of exemption pursuant to section 13-54.5-108 (1)(b), the court in which the judgment was entered shall set a time for the hearing of such objection or claim, which shall be not more than fourteen days after filing. The clerk of the court where such objection or claim is filed shall immediately inform the judgment creditor or his or her attorney of record and the judgment debtor or his or her attorney of record by telephone, by mail, or in person of the date set for such hearing.

(b) The certificate of the clerk of the court that service of notice of such hearing has been made in the manner and form stated in paragraph (a) of this subsection (1), which certificate has been attached to the court file, shall constitute prima facie evidence of such service, and such certificate of service filed with the clerk of the court is sufficient return of such service.

(2) Upon such hearing, the court shall summarily try and determine whether the amount of the judgment debtor's exempt earnings was correctly calculated by the garnishee or whether the property held by the garnishee is exempt and shall enter an order or judgment setting forth the determination of the court. If the amount of exempt earnings is found to have been miscalculated or if said property is found to be exempt, the court shall order the clerk of the court to remit the amount of over-garnished earnings, or the garnishee to remit such exempt property, to the judgment debtor within seven days.

(3) Where the judgment debtor moves the court to hear an objection or claim of exemption within the time provided by section 13-54.5-108 (3) and the judgment giving rise to such claim has been satisfied against property or earnings of the judgment debtor, the court shall hear and summarily try and determine whether the amount of the judgment debtor's earnings paid to the judgment creditor was correctly calculated and whether the judgment debtor's property sold in execution was exempt and shall issue an order setting forth the determination of the court. If such amount of earnings is found to have been miscalculated or if such property is found to be exempt, the court shall order the judgment creditor to remit the amount of the over-garnished earnings or such exempt property or the value thereof to the judgment debtor within seven days.

(4) Any order or judgment entered by the court as provided for in subsections (2) and (3) of this section is a final judgment or order for the purpose of appellate review.



§ 13-54.5-110. No discharge from employment for any garnishment - general prohibition

(1) No employer shall discharge an employee for the reason that a creditor of the employee has subjected or attempted to subject unpaid earnings of the employee to any garnishment or like proceeding directed to the employer for the purpose of paying any judgment.

(2) If an employer discharges an employee in violation of the provisions of this section, the employee may, within ninety-one days, bring a civil action for the recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall be lost wages not to exceed six weeks, costs, and reasonable attorney fees.



§ 13-54.5-111. Supreme court rules

The practice and procedure in garnishment actions instituted pursuant to this article, and all forms in connection therewith, shall be in accordance with rules prescribed by the supreme court pursuant to article 2 of this title.






Article 55 - Method of Claiming Exemption

§ 13-55-101. Defendant to file written claim

Except in cases of garnishment pursuant to article 54.5 of this title, in cases where a sheriff or other officer by virtue of a writ of execution, writ of attachment, or other order of court issued by a court of record or clerk thereof levies upon, seizes, or takes into his possession any property of the defendant debtor, which said property, or part thereof, the defendant claims as exempt under the provisions of the statutes of the state, said defendant debtor, within fourteen days after being served with notice of such levy or seizure, shall make and file with the clerk of the court of record out of which such writ of execution, writ of attachment, or other order was issued a written claim of such exemption setting forth with reasonable detail the description of the property so claimed to be exempt together with the grounds of such claim of exemption.



§ 13-55-102. Service of notice of levy

Notice of such levy or seizure of any property under a writ of execution, writ of attachment, or other order of court shall be served upon the defendant debtor by delivering a copy of such notice to the defendant debtor personally or by leaving a copy of such notice at the usual abode of the defendant debtor with some member of his family over the age of fifteen years. In the event the defendant is a nonresident, or absent from the state or conceals himself or herself so personal service cannot be had upon him or her, then service of such notice of levy or seizure shall be made by publication thereof for a period of fourteen days in some newspaper published in the county in which said property was so levied upon or seized, or, if there is no newspaper published in such county, then like publication shall be made in a newspaper in an adjoining county, and the clerk of the court of record shall mail a copy of such notice to the defendant debtor directed to him or her at his or her last-known address, postage prepaid. Such notice, with proof of service thereof and, in case of publication, affidavit of publication and affidavit of mailing of notice shall be filed with the clerk of the court of record from which such writ of execution, writ of attachment, or other order of court was issued.



§ 13-55-103. Proceedings for sale stayed

Upon the filing of a written claim of exemption, all further proceedings with relation to the sale or other disposition of said property shall be stayed until the matter of such claim of exemption is determined.



§ 13-55-104. Hearing on claim

(1) Upon the filing of such claim of exemption, the court of record shall set a time for the hearing of such claim of exemption, which shall not be less than seven days nor more than fourteen days thereafter. A written notice of the time and place of such hearing shall be given by the defendant or his or her attorney to the officer who made such levy or seizure, and to the plaintiff in said action or his or her attorney of record, by leaving a copy of such notice with said officer or his deputy at his office and by leaving a copy thereof with the plaintiff or his or her attorney of record, or notice may be given to the plaintiff by mailing a copy of such notice of hearing to the attorney of record of the plaintiff at least seven days in advance of date set for the hearing.

(2) The affidavit of the defendant or his attorney that service of notice of such hearing has been made in the manner and form stated, attached to the original notice, shall constitute prima facie evidence of such service, and such affidavit of service filed with the clerk of the court is sufficient return of such service. Such hearing may be continued from time to time in the discretion of the court. In case of the absence of the district judge from the county in which said claim of exemption has been filed with the clerk of the district court or in case of other inability of the district judge to act, the county judge of such county if possessing the qualifications of a district judge in cases of claims for exemption arising therein may set the time of hearing and hear and determine such claims, sitting as a judge of the district court, and his judgment, findings, or orders entered therein shall be of the same force and effect as though made by the district judge.



§ 13-55-105. Court enters order or judgment

Upon such hearing, the court shall summarily try and determine the question as to whether or not the property, or any part thereof, so levied upon, seized, and taken into possession by the officer making such levy, as set forth in said written claim of exemption, is exempt and shall enter an order or judgment setting forth the determination of the court. If any of said property is found to be exempt, the court shall order the sheriff or other officer to return such property so found to be exempt to the defendant within forty-eight hours, unless same is ordered sold as provided in section 13-55-109.



§ 13-55-106. Order or judgment is final

Any order or judgment entered by the court as provided for by section 13-55-105 is a final judgment or order for the purpose of appellate review.



§ 13-55-107. Failure to claim - effect

In case the defendant debtor fails to make written claim of exemption as provided in section 13-55-101, he conclusively waives his right of exemption under the statutes of this state and has no right of action against the officer making such levy or seizure or against the plaintiff on account of such levy or seizure on the ground of levying upon exempt property.



§ 13-55-108. Damages

If, after hearing of claim of exemption, the court determines that the property levied upon and seized, or any part thereof, is exempt and the officer making the levy in all matters obeys and abides by the order or judgment of the court, no right of action for other than actual damages suffered by the defendant shall exist against said officer or the plaintiff on account of such levy or seizure upon the ground of levying upon or seizure of exempt property. If such officer does not return the property seized and so found to be exempt within forty-eight hours, unless same is ordered sold as provided in section 13-55-109, then he is liable in damages for three times the value of the property seized.



§ 13-55-109. Court may order sale - proceeds

In case the court finds that a portion of such property is exempt to such value as is by statute fixed as being exempt but that the property seized is of a greater value and said property so seized cannot be readily divided, the court may order said property to be sold, and out of the first proceeds of said sale the defendant debtor shall be paid the amount, as is provided by statute, of his exemption. The disposal of the balance of the proceeds of said sale shall await the further order of the court. If such property is divisible, the court shall fix the value of each item thereof and shall require the defendant to select therefrom such items as the defendant may choose of an aggregate value not to exceed the amount of his exemptions, and the disposal of the balance of such property shall await the further order of the court. No sale of property seized or levied upon under a writ of attachment shall be ordered sold until after final judgment in said action has been rendered in favor of the plaintiff.



§ 13-55-110. Appeals

Appellate review may be had from the final order or judgment entered in pursuance of this article as in other cases.






Article 56 - Levy and Sale - Real Estate

Part 1 - Certificates of Levy

§ 13-56-101. Certificate of levy - notice

When in any case a writ of attachment or a writ of execution is issued from any district or county court and a levy thereunder is made upon real estate, it is the duty of the sheriff or officer making the levy to file a certificate of such fact with the recorder of the county where such real estate is situate, and, from and after the filing, such levy shall take effect as to creditors and bona fide purchasers without notice and not before.



§ 13-56-102. Writs from other county

Writs of attachment and writs of execution may issue from any district or county court of any county to the sheriff or other proper officer of such county or any other county, and, when in such cases a levy is made upon real estate in such other county, it is the duty of the sheriff or other officer making such levy to file a certificate of such fact with the recorder of his county, and, from and after the filing of the same, such levy shall take effect as to creditors and bona fide purchasers without notice and not before.



§ 13-56-103. Lien of six years' duration

The lien of an attachment or execution levied on real estate shall continue for six years from the filing of the certificate thereof, as provided in section 13-56-101, unless the same is sooner released or discharged or unless the judgment in the case is satisfied.



§ 13-56-104. Recorder to file and record

It is the duty of the recorder of the proper county to file and record the certificates mentioned in this part 1 in a book to be kept for that purpose, for which he shall be entitled to the same fees as for recording other papers, to be paid by the plaintiff in such execution or attachment and taxed and collected by the sheriff as other costs.






Part 2 - Sale of Lands

§ 13-56-201. Hours - notice - penalty - irregularity

(1) No lands or tenements shall be sold by virtue of any execution unless such sale is at public venue and between the hours of nine in the morning and the setting of the sun on the same day nor unless the time and place of holding such sale has been previously advertised for the space of twenty days, by publishing notices of the time and place thereof in some daily or weekly newspaper printed and published in the county where such lands and tenements are situate or, if there is no such newspaper printed in the county, by posting such notices, printed or written, or partly printed and partly written, in three of the most public places in the county where the lands may be situated specifying the names of the plaintiff and defendant in the execution. In all such notices, the lands or tenements to be sold shall be described with reasonable certainty by setting forth their number or by some other appropriate description, and such notices shall comply with section 24-70-109, C.R.S.

(2) If any sheriff or other officer sells any lands or tenements by virtue of any such execution, otherwise than in the manner aforesaid, or without such previous notice, the sheriff or other officer so offending shall forfeit and pay the sum of fifty dollars for every offense to be recovered, with costs of suit, in any court of record in this state by the person whose lands were advertised and sold. No such offense nor any irregularity on the part of the sheriff or other officer having the execution shall affect the validity of any sale made under it, unless it appears that the purchaser had notice of such irregularity.









Article 57 - Sale of Chattels

§ 13-57-101. Ten days' notice of sale

No goods or chattels shall be sold by virtue of any execution unless previous notice of such sale has been given for at least ten days successively in the same manner as required in the sale of real estate upon execution.



§ 13-57-102. Future delivery bond - conditions

When a sheriff or other officer has levied an execution, issued out of any court of record, upon the personal property of a defendant, or is about to make such levy and the defendant is desirous of retaining the property in his possession, such sheriff shall take a bond from the defendant with security that the property shall be forthcoming or delivered at such time and place as is named in the condition and that the property shall not be disposed of nor injured. A bond so taken shall not be considered void as taken by color of office.



§ 13-57-103. Breach of bond - levy on security - sale

Where bonds are taken by a sheriff for the future delivery of property and the defendant or his security does not return the property named in the bond conformably to the condition thereof, the officer having such execution may proceed to execute the same in the same manner as if no levy had been made. In case the defendant's property, or a sufficiency thereof, cannot be found, the officer may proceed to levy on so much of the property of the security in the delivery bond as will make the amount called for in such bond. The property which may be so taken may be sold, by giving notice thereof, as prescribed in section 13-57-101, and no future delivery bond shall be allowed.






Article 58 - Death of Parties

§ 13-58-101. Death of debtor - filing claim

When a judgment is obtained in any court of record in this state against any person who after the rendition of said judgment dies, a claim based upon such judgment may be filed against the estate of the deceased judgment debtor without first reviving the judgment against his heirs or personal representatives.



§ 13-58-102. Execution to issue after one year

When any judgment becomes a lien and the defendant dies before execution is issued thereon, the remedy of the person in whose favor the judgment has been rendered shall not be delayed nor suspended by reason of the nonage of any heir of such defendant. No execution shall issue upon such judgment until the expiration of one year after the death of the defendant, nor shall any law of this state which gives no preference to the claims of a creditor of a deceased debtor be so construed as to impair or affect the lien of any judgment.



§ 13-58-103. Death of plaintiff - substitution

The collection of the judgments of courts of record shall not be delayed nor hindered by the death of the plaintiff or person in whose name the judgment exists, but the executor or administrator, as the case may be, may cause the letters testamentary or of administration to be recorded in the court in which the judgment exists, after which execution may issue and proceedings had thereon in the name of the executor or administrator as such, in the same manner that could or might be done, if the judgment exists or remains in the name and in favor of the executor or administrator in his capacity as such executor or administrator.



§ 13-58-104. Lien of judgment not abated by death

The lien created by law on property shall not abate or cease by reason of the death of any plaintiff, but the same shall survive in favor of the executor or administrator of the testator or intestate, whose duty it is to have the judgment enforced in the manner provided in section 13-58-103.



§ 13-58-105. Administrator to buy on execution

When it is necessary in order to secure the collection of any judgment in favor of any executor or administrator, it is the duty of such executor or administrator to bid for and become the purchaser of real estate at a sheriff's sale, which real estate so purchased shall be assets in his hands and may be again sold by him upon the order of the court of probate, and the moneys arising from such sale shall be paid over and accounted for as other moneys in his hands.






Article 59 - Execution Against the Body

§ 13-59-101. No imprisonment for debt

There shall be no imprisonment or arrest for debt in this state in any case upon any contract, expressed or implied.



§ 13-59-102. Execution against the body

No execution shall issue against the body of any defendant in a civil action.






Article 60 - Judgments Against Municipal Corporations

§ 13-60-101. Levy to pay judgment against municipality - procedure

(1) When a judgment for the payment of money is given and rendered against any municipal or quasi-municipal corporation of the state, or against any officer thereof, in an action prosecuted by or against him in his official capacity or name of office, such judgment being an obligation of such municipality, and when by reason of vacancy in office or for any other cause the duly constituted tax assessing and collecting officers fail or neglect to provide for the payment of such judgment or fail to make a tax levy to pay such judgment, the judgment creditor may file a transcript of such judgment with the board of county commissioners of the county, and counties if more than one, in which such public corporation is situated. Thereupon, the county commissioners shall levy a tax as provided in subsection (2) of this section upon all the taxable property within the limits of such public corporation for the purpose of making provision for the payment of such judgment, which tax shall be collected by the county treasurer, and, when collected by the county treasurer, it shall be paid over, as fast as collected by him, to the judgment creditor, or his assigns, upon the execution and delivery of proper vouchers therefor.

(2) The power conferred to pay such judgment by special levy of such tax is in addition to the taxing power given and granted to such public corporation to levy taxes for other purposes. The board of county commissioners shall levy under this section on all taxable property within said municipal or quasi-municipal corporation such taxes as are sufficient to discharge such judgment in the next fiscal year; but in no event shall such annual levy pursuant to this section and section 24-10-113, C.R.S., exceed a total of ten mills for one or more judgments, exclusive of mill levies for other purposes of such public corporation. The board of county commissioners shall continue to levy such taxes not to exceed a total of ten mills annually, exclusive of mill levies for other purposes of such public corporation, but in no event less than ten mills if such judgment will not be discharged by a lesser levy, until such judgment is discharged.

(3) Any taxes levied to pay the last payment upon or to pay any such judgment shall be valid, whether or not the sum sought to be raised thereby exceeds the sum due on such judgment, principal, and interest. Such excess of the sum required shall not exceed a sum equal to ten percent of such required sum, and no sale of real estate made to make such taxes shall be invalid by reason of such excess if the same is within said specified limit. All levies to pay judgments shall be made as near as possible to raise a sum equal to that due on the judgment to pay for which the tax is levied. Nevertheless, any excess levied, if such excess does not exceed ten percent of the sum due and desired to be paid, shall not invalidate any tax levy upon or tax sale of real or personal estate made to raise, make, or collect the sum due and excess. Any excess collected by the county treasurer remaining in his hands after paying all judgments in full, transcripts thereof having been filed with the county commissioners, shall be paid by him to the treasurer of such public corporation and become part of the general fund of such public corporation. This section shall not prevent said public corporation from paying any judgment from any other funds it may have in its treasury available for that purpose. The provisions of this section shall not apply to counties.






Article 61 - Garnishment of Public Servants

§ 13-61-101. Funds subject to garnishment

The state of Colorado, municipal corporations, quasi-municipal corporations, and any officer, board, or commission thereof, having the control of the disbursing of any fund, whether the same be derived from appropriations, levies, fees, licenses, special taxes, or otherwise within the state of Colorado, shall be subject to garnishment upon writs of attachment and execution in the same manner as private corporations are subject to garnishment under such writs; except that the state of Colorado shall not be subject to garnishment regarding salaries or fees due to any officer designated as such and whose salary or fees are fixed by the provisions of the constitution of the state of Colorado.



§ 13-61-102. Other salaries, wages, and fees

It is declared that no provision of this article is contrary to public policy and that the provisions of this article are meant to apply to all salaries, wages, fees, credits, and choses in action other than such as are exempt under the provisions of section 13-61-101, whether collection of the same might be enforced under any action in court, by an action in the nature of mandamus, or in any manner whatsoever.



§ 13-61-103. Summons - how served

Garnishee summons issued upon writs of attachment and execution shall be served upon the officer of such state, municipal corporation, quasi-municipal corporation, or board or commission thereof, whose duty it is to issue warrants, checks, or money for the payment to any officer, employee, or other person whose salary, wages, earnings, or money due him is sought to be held. Service of such garnishee summons on such officer shall be made by leaving a copy thereof with him personally or, in the event of his absence from his office, then by leaving a copy thereof in his office with the chief clerk, deputy, or other employee of the office then in charge thereof.



§ 13-61-104. Garnishee to answer

It is the duty of such officer to answer any garnishee summons served upon him under the provisions of this article in the same manner as is provided by law for the answer of garnishee summons by private corporations. If such answer is accompanied by a certificate of such officer that the same is true, such answer need not be under oath or affirmation, and such officer shall not be required to appear and answer in person, but may file his answer in writing or submit the same by United States mail to the court, or clerk thereof, designated in such summons. The officer need not include as money due the amount of any warrant or check drawn and signed prior to the time of the service of such garnishee summons.



§ 13-61-105. Order of court

Such officer shall abide by the order of the court with regard to paying into court any amount ordered, not, however, in excess of the salary, wages, earnings, or money due such officer, employee, or other person whose salary, wages, or money due him is sought to be held to the time of the service of such garnishee summons.






Article 62 - Uniform Foreign-Country Money Judgments Recognition Act

§ 13-62-101. Short title

This article may be cited as the "Uniform Foreign-country Money Judgments Recognition Act".



§ 13-62-102. Definitions

In this article:

(1) "Foreign-country" means a government other than:

(a) The United States;

(b) A state, district, commonwealth, territory, or insular possession of the United States; or

(c) Any other government with regard to which the decision in this state as to whether to recognize a judgment of that government's courts is initially subject to determination under the full faith and credit clause of the United States constitution.

(2) "Foreign-country judgment" means a judgment of a court of a foreign country.



§ 13-62-103. Applicability

(1) Except as otherwise provided in subsection (2) of this section, this article applies to a foreign-country judgment to the extent that the judgment:

(a) Grants or denies recovery of a sum of money; and

(b) Under the law of the foreign country where rendered, is final, conclusive, and enforceable.

(2) This article does not apply to a foreign-country judgment, even if the judgment grants or denies recovery of a sum of money, to the extent that the judgment is:

(a) A judgment for taxes;

(b) A fine or other penalty; or

(c) A judgment for divorce, support, or maintenance, or other judgment rendered in connection with domestic relations.

(3) A party seeking recognition of a foreign-country judgment has the burden of establishing that this article applies to the foreign-country judgment.



§ 13-62-104. Standards for recognition of foreign-country judgment

(1) Except as otherwise provided in subsections (2) and (3) of this section, a court of this state shall recognize a foreign-country judgment to which this article applies.

(2) A court of this state may not recognize a foreign-country judgment if:

(a) The judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(b) The foreign court did not have personal jurisdiction over the defendant; or

(c) The foreign court did not have jurisdiction over the subject matter.

(3) A court of this state need not recognize a foreign-country judgment if:

(a) The defendant in the proceeding in the foreign court did not receive notice of the proceeding in sufficient time to enable the defendant to defend;

(b) The judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case;

(c) The judgment or the claim for relief on which the judgment is based is repugnant to the public policy of this state or of the United States;

(d) The judgment conflicts with another final and conclusive judgment;

(e) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that foreign court;

(f) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action;

(g) The judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to the judgment; or

(h) The specific proceeding in the foreign court leading to the judgment was not compatible with the requirements of due process of law.

(4) A party resisting recognition of a foreign-country judgment has the burden of establishing that a ground for nonrecognition stated in subsection (2) or (3) of this section exists.



§ 13-62-105. Personal jurisdiction

(1) A foreign-country judgment may not be refused recognition for lack of personal jurisdiction if:

(a) The defendant was served with process personally in the foreign country;

(b) The defendant voluntarily appeared in the proceeding, other than for the purpose of protecting property seized or threatened with seizure in the proceeding or of contesting the jurisdiction of the court over the defendant;

(c) The defendant, before the commencement of the proceeding, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(d) The defendant was domiciled in the foreign country when the proceeding was instituted or was a corporation or other form of business organization that had its principal place of business in, or was organized under the laws of, the foreign country;

(e) The defendant had a business office in the foreign country and the proceeding in the foreign court involved a claim for relief arising out of business done by the defendant through that office in the foreign country; or

(f) The defendant operated a motor vehicle or airplane in the foreign country and the proceeding involved a claim for relief arising out of that operation.

(2) The list of bases for personal jurisdiction in subsection (1) of this section is not exclusive. The courts of this state may recognize bases of personal jurisdiction other than those listed in subsection (1) of this section as sufficient to support a foreign-country judgment.



§ 13-62-106. Procedure for recognition of foreign-country judgment

(1) If recognition of a foreign-country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of the foreign-country judgment.

(2) If recognition of a foreign-country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim, or affirmative defense.



§ 13-62-107. Effect of recognition of foreign-country judgment

(1) If the court in a proceeding under section 13-62-106 finds that the foreign-country judgment is entitled to recognition under this article then, to the extent that the foreign-country judgment grants or denies recovery of a sum of money, the foreign-country judgment is:

(a) Conclusive between the parties to the same extent as the judgment of a sister state entitled to full faith and credit in this state would be conclusive; and

(b) Enforceable in the same manner and to the same extent as a judgment rendered in this state.



§ 13-62-108. Stay of proceedings pending appeal of foreign-country judgment

If a party establishes that an appeal from a foreign-country judgment is pending or will be taken, the court may stay any proceedings with regard to the foreign-country judgment until the appeal is concluded, the time for appeal expires, or the appellant has had sufficient time to prosecute the appeal and has failed to do so.



§ 13-62-109. Statute of limitations

An action to recognize a foreign-country judgment must be commenced within the earlier of the time during which the foreign-country judgment is effective in the foreign country or fifteen years from the date that the foreign-country judgment became effective in the foreign country.



§ 13-62-110. Uniformity of interpretation

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 13-62-111. Saving clause

This article does not prevent the recognition under principles of comity or otherwise of a foreign-country judgment not within the scope of this article.



§ 13-62-112. Applicability

This article applies to all actions commenced on or after August 5, 2008, in which the issue of recognition of a foreign-country judgment is raised.






Article 62.1 - Uniform Foreign-Money Claims Act

§ 13-62.1-101. Definitions

In this article:

(1) "Action" means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim.

(2) "Bank-offered spot rate" means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

(3) "Conversion date" means the banking day next preceding the date on which money, in accordance with this article, is:

(a) Paid to a claimant in an action or distribution proceeding;

(b) Paid to the official designated by law to enforce a judgment or award on behalf of a claimant; or

(c) Used to recoup, set-off, or counterclaim in different moneys in an action or distribution proceeding.

(4) "Distribution proceeding" means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust, or other fund.

(5) "Foreign money" means money other than money of the United States of America.

(6) "Foreign-money claim" means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.

(7) "Money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement.

(8) "Money of the claim" means the money determined as proper pursuant to section 13-62.1-104.

(9) "Person" means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, two or more persons having a joint or common interest, or any other legal or commercial entity.

(10) "Rate of exchange" means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim.

(11) "Spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or equivalent, by charge to an account, or by an agreed delayed settlement not exceeding two days.

(12) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States.



§ 13-62.1-102. Scope

(1) This article applies only to a foreign-money claim in an action or distribution proceeding.

(2) This article applies to foreign-money issues even if other law under the conflict of laws rules of this state applies to other issues in the action or distribution proceeding.



§ 13-62.1-103. Variation by agreement

(1) The effect of this article may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment.

(2) Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction.



§ 13-62.1-104. Determining money of the claim

(1) The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

(2) If the parties to a transaction have not otherwise agreed, the proper money of the claim, as in each case may be appropriate, is the money:

(a) Regularly used between the parties as a matter of usage or course of dealing;

(b) Used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

(c) In which the loss was ultimately felt or will be incurred by the party claimant.



§ 13-62.1-105. Determining amount of the money of certain contract claims

(1) If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

(2) If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding thirty days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

(3) A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly.



§ 13-62.1-106. Asserting and defending foreign-money claim

(1) A person may assert a claim in a specified foreign money. If a foreign-money claim is not asserted, the claimant makes the claim in United States dollars.

(2) An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

(3) A person may assert a defense, set-off, recoupment, or counterclaim in any money without regard to the money of other claims.

(4) The determination of the proper money of the claim is a question of law.



§ 13-62.1-107. Judgments and awards on foreign-money claims; times of money conversion; form of judgment

(1) Except as provided in subsection (3) of this section, a judgment or award on a foreign-money claim must be stated in an amount of the money of the claim.

(2) A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate.

(3) Assessed costs must be entered in United States dollars.

(4) Each payment in United States dollars must be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

(5) A judgment or award made in an action or distribution proceeding on both (i) a defense, set-off, recoupment, or counterclaim and (ii) the adverse party's claim, must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.

(6) A judgment substantially in the following form complies with subsection (1) of this section:

[IT IS ADJUDGED AND ORDERED, that Defendant (insert name) pay to Plaintiff (insert name) the sum of (insert amount in the foreign money) plus interest on that sum at the rate of (insert rate - see Section 9) percent a year or, at the option of the judgment debtor, the number of United States dollars which will purchase the (insert name of foreign money) with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of (insert amount) United States dollars.] [Note: States should insert their customary forms of judgment with appropriate modifications.]

(7) If a contract claim is of the type covered by section 13-62.1-105 (1) or (2), the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

(8) A judgment must be [filed] [docketed] [recorded] and indexed in foreign money in the same manner, and has the same effect as a lien, as other judgments. It may be discharged by payment.



§ 13-62.1-108. Conversions of foreign money in distribution proceeding

The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated governs all exchanges of foreign money in a distribution proceeding. A foreign-money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated.



§ 13-62.1-109. Pre-judgment and judgment interest

(1) With respect to a foreign-money claim, recovery of pre-judgment or pre-award interest and the rate of interest to be applied in the action or distribution proceeding, except as provided in subsection (2) of this section, are matters of the substantive law governing the right to recovery under the conflict-of-laws rules of this state.

(2) The court or arbitrator shall increase or decrease the amount of pre-judgment or pre-award interest otherwise payable in a judgment or award in foreign money to the extent required by the law of this state governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

(3) A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this state.



§ 13-62.1-110. Enforcement of foreign judgments

(1) If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this state as enforceable, the enforcing judgment must be entered as provided in section 13-62.1-107, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

(2) A foreign judgment may be [filed] [docketed] [recorded] in accordance with any rule or statute of this state providing a procedure for its recognition and enforcement.

(3) A satisfaction or partial payment made upon the foreign judgment, on proof thereof, must be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this state.

(4) A judgment entered on a foreign-money claim only in United States dollars in another state must be enforced in this state in United States dollars only.



§ 13-62.1-111. Determining United States dollar value of foreign-money claims for limited purposes

(1) Computations under this section are for the limited purposes of the section and do not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.

(2) For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution, or other legal process, the amount of United States dollars at issue for assessing costs, or the amount of United States dollars involved for a surety bond or other court-required undertaking, must be ascertained as provided in subsections (3) and (4) of this section.

(3) A party seeking process, costs, bond, or other undertaking under subsection (2) of this section shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

(4) A party seeking the process, costs, bond, or other undertaking under subsection (2) of this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained, and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.



§ 13-62.1-112. Effect of currency revalorization

(1) If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

(2) If substitution under subsection (1) of this section occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money.



§ 13-62.1-113. Supplementary general principles of law

Unless displaced by particular provisions of this article, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating causes supplement its provisions.



§ 13-62.1-114. Uniformity of application and construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 13-62.1-115. Short title

This article may be cited as the "Uniform Foreign-Money Claims Act".



§ 13-62.1-116. Severability clause

If any provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.



§ 13-62.1-117. Effective date

This article becomes effective on January 1, 1991.



§ 13-62.1-118. Transitional provision

This article applies to actions and distribution proceedings commenced after January 1, 1991.






Article 63 - Default Judgments Based on Affidavits

§ 13-63-101. Default judgments in civil actions - affidavit

(1) In every civil action in which the default of a party against whom a judgment for affirmative relief is sought has been entered, the court may enter judgment based upon affidavit of the party seeking such affirmative relief.

(2) The court may require such supporting evidence as it may deem helpful to the disposition of the issues in addition to an affidavit and may, upon its own motion, require that a formal hearing be held to determine any and all issues presented by the pleadings.






Article 64 - Health Care Availability Act

Part 1 - Short Title - Legislative Declaration

§ 13-64-101. Short title

This article shall be known and may be cited as the "Health Care Availability Act".



§ 13-64-102. Legislative declaration

(1) The general assembly determines and declares that it is in the best interests of the citizens of this state to assure the continued availability of adequate health care services to the people of this state by containing the significantly increasing costs of malpractice insurance for medical care institutions and licensed medical care professionals, and that such is rationally related to a legitimate state interest. To attain this goal and in recognition of the exodus of professionals from health care practice or from certain portions or specialties thereof, the general assembly finds it necessary to enact this article limited to the area of medical malpractice to preserve the public peace, health, and welfare.

(2) The general assembly further determines and declares:

(a) The purpose of enacting the "Health Care Availability Act" and amendments thereto is to clearly and unequivocally state the intent of the general assembly that, in order to promote the purposes set forth in subsection (1) of this section, the limitations of liability set forth in section 13-64-302 are hereby reaffirmed; and

(b) All noneconomic damages of any kind whatsoever, whether direct or derivative, including but not limited to grief, loss of companionship, pain and suffering, inconvenience, emotional stress, impairment of quality of life, physical impairment, disfigurement, and damages for any other nonpecuniary harm awarded in a medical malpractice action, shall not exceed the limitations on noneconomic loss or injury specified in section 13-64-302.






Part 2 - Periodic Payments of Tort Judgments

§ 13-64-201. Legislative declaration

(1) The general assembly declares the purposes of enacting this part 2 are to:

(a) Alleviate the practical problems incident to the unpredictability of future losses;

(b) Effectuate more precise awards of damages for actual losses;

(c) Pay damages as the losses are found to accrue;

(d) Assure that payments of damages more nearly serve the purposes for which they are awarded;

(e) Reduce the burden on public assistance costs created by the dissipation of lump-sum payments; and

(f) Conform to the income tax policies in the federal "Internal Revenue Code of 1986" and the laws of this state with respect to compensation for personal injuries.



§ 13-64-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Economic loss" means pecuniary harm for which damages are recoverable under the laws of this state.

(2) "Future damages" means damages of any kind arising from personal injuries which the trier of fact finds will accrue after the damages findings are made.

(3) "Health care institution" means any licensed or certified hospital, health care facility, dispensary, other institution for the treatment or care of the sick or injured, or a laboratory certified under the federal "Clinical Laboratories Improvement Act of 1967", as amended, 42 U.S.C. sec. 263a, to perform high complexity testing.

(4) (a) "Health care professional" means any person licensed in this state or any other state to practice medicine, chiropractic, nursing, physical therapy, podiatry, dentistry, pharmacy, optometry, or other healing arts. The term includes any professional corporation or other professional entity comprised of such health care providers as permitted by the laws of this state.

(b) Repealed.

(c) Nothing in this subsection (4) shall be construed to create an exception to the corporate practice of medicine doctrine.

(5) "Noneconomic loss" means nonpecuniary harm for which damages are recoverable under the laws of this state, but the term does not include punitive or exemplary damages.

(6) "Past damages" means damages that have accrued before the damages findings are made, including any punitive or exemplary damages allowed by the laws of this state.

(7) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the judgment is entered.

(8) "Qualified insurer" means an insurance company licensed to do business in this state or any self-insurer, assignee, plan, or arrangement approved by the court.



§ 13-64-203. Periodic payments

(1) In any civil action for damages in tort brought against a health care professional or a health care institution, the trial judge shall enter a judgment ordering that awards for future damages be paid by periodic payments rather than by a lump-sum payment if the award for future damages exceeds the present value of one hundred fifty thousand dollars, as determined by the court.

(2) In any such action in which the award for future damages is one hundred fifty thousand dollars or less, present value, the trial judge may order that awards for future damages be paid by periodic payments.



§ 13-64-204. Special damages findings required

(1) If liability is found in a trial under this part 2, the trier of fact, in addition to other appropriate findings, shall make separate findings for each claimant specifying the amount of:

(a) Any past damages for each of the following types:

(I) Medical and other costs of health care;

(II) Other economic loss except loss of earnings;

(III) Loss of earnings; and

(IV) Noneconomic loss;

(b) Any future damages and the period of time over which they will be paid, for each of the following types:

(I) Medical and other costs of health care;

(II) Other economic loss except loss of future earnings which would be incurred for the life of the claimant or any lesser period;

(III) Loss of future earnings which would be incurred for the work life expectancy of the claimant or a lesser period; and

(IV) Noneconomic loss which would be incurred for the life of the claimant or any lesser period.

(2) The calculation of all future damages under subparagraphs (I), (II), and (IV) of paragraph (b) of subsection (1) of this section shall reflect the costs and losses during the period of time, including life expectancy, if appropriate, that the claimant will sustain those costs and losses. The calculation of loss under subparagraph (III) of paragraph (b) of subsection (1) of this section shall be based on loss during the period of time the claimant would have earned income but for the injury upon which the claim is based.

(3) The fact that payment of any judgment will be paid by periodic payments shall not be disclosed to a jury.



§ 13-64-205. Determination of judgment to be entered

(1) In order to determine what judgment is to be entered on a verdict requiring findings of special damages under this part 2, the court shall proceed as follows:

(a) The court shall apply to the findings of past and future damages any applicable rules of law, including setoffs, credits, comparative fault, additurs, and remittiturs in calculating the respective amounts of past and future damages each claimant is entitled to recover and each party is obligated to pay. The court shall preserve the rights of any subrogee to be paid in a lump sum.

(b) The court shall specify the payment of attorney fees and litigation expenses in a manner separate from the periodic installments payable to the claimant, either in a lump sum or by periodic installments, pursuant to any agreement entered into between the claimant or beneficiary and his attorney, computed in accordance with the applicable principles of law.

(c) The court shall enter judgment in a lump sum for past damages and for any damages payable in lump sum or otherwise under paragraphs (a) and (b) of this subsection (1).

(d) After hearing relevant expert testimony, the jury shall determine the present value of future damages and, except as provided in paragraphs (e) and (f) of this subsection (1), the court shall enter judgment for the periodic payment of future damages. The court, in considering evidence of the need for one or more future major medical proceedings or services, may enter judgment for lump-sum payment therefor, payable either immediately or at some designated date or dates in the future.

(e) Upon petition of a party before entry of judgment and a finding of incapacity to fund the periodic payments, the court, at the election of the claimant or at the election of the beneficiaries in an action for wrongful death, shall enter a judgment for the present value of the periodic payments.

(f) The plaintiff who meets the criteria set forth in this subsection (1) may elect to receive the immediate payment to the plaintiff of the present value of the future damage award in a lump-sum amount in lieu of periodic payments. In order to exercise this right, the plaintiff must either:

(I) (A) Have reached his or her eighteenth birthday by the time the periodic payment order is entered;

(B) Not be an incapacitated person, as defined in section 15-14-102 (5), C.R.S.; and

(C) Have been provided financial counseling and must be making an informed decision; or

(II) Be a person under disability who has a legal representative authorized to take action on his or her behalf, as described in section 13-81-102.

(2) For purposes of paragraph (f) of subsection (1) of this section, "legal representative", "person under disability", and "take action" shall have the same meanings as provided in section 13-81-101.



§ 13-64-206. Periodic installment obligations

(1) A judgment for periodic payments under this part 2 shall provide that:

(a) Such periodic payments are fixed and determinable as to amount and time of payment;

(b) Such periodic payments cannot be accelerated, deferred, increased, or decreased by the recipient of such payments; and

(c) The recipient of such payments shall be a general creditor of the qualified insurer.

(2) Unless the court directs otherwise and the parties otherwise agree, payments shall be scheduled at one-month intervals. Payments for damages accruing during the scheduled intervals are due at the beginning of the intervals. For good cause shown, the court may direct that periodic payments shall continue for an initial term of years notwithstanding the death of the judgment creditor during that term.

(3) Money damages awarded for loss of future earnings shall not be reduced or payments terminated by reason of the death of the judgment creditor. Any such remaining periodic payments shall be paid to the heirs and devisees of the judgment creditor. Payments for future damages other than loss of future earnings shall cease at the death of the judgment creditor.



§ 13-64-207. Form of funding

(1) A judgment for periodic payments entered in accordance with this part 2 shall provide for payments to be funded in one or more of the following forms approved by the court:

(a) Annuity contract issued by a company licensed to do business as an insurance company under the laws of this state;

(b) An obligation or obligations of the United States;

(c) Evidence of applicable and collectible liability insurance from one or more qualified insurers;

(d) An agreement by one or more personal injury liability assignees to assume the obligation of the judgment debtor;

(e) An obligation of the state of Colorado or of a public entity other than the state which is self-insured as provided in section 24-10-115, 24-10-115.5, or 24-10-116, C.R.S.; or

(f) Any other satisfactory form of funding.

(2) The court shall require that the annuity contract or other form of funding permitted by subsection (1) of this section show that portion of each periodic payment which is attributable to loss of future earnings and that portion attributable to all other future damages.



§ 13-64-208. Funding the obligation

(1) If the court enters a judgment for periodic payments under this part 2, then each party liable for all or a portion of the judgment, unless found to be incapable of doing so, shall separately or jointly with one or more others provide the funding for the periodic payments in a form prescribed in section 13-64-207, within sixty days after the date the judgment is entered. A liability insurer having a contractual obligation and any other person adjudged to have an obligation to pay all or part of a judgment for periodic payments on behalf of a judgment debtor is obligated to provide such funding to the extent of its contractual or adjudged obligation if the judgment debtor has not done so.

(2) A judgment creditor or successor in interest and any party having rights under subsection (4) of this section may move that the court find that funding has not been provided with regard to a judgment obligation owing to the moving party. Upon so finding, the court shall order that funding complying with this article be provided within thirty days. If funding is not provided within that time and subsection (3) of this section does not apply, then the court shall calculate the present value of the periodic payment obligation and enter a judgment for that amount in favor of the moving party.

(3) If a judgment debtor who is the only person liable for a portion of a judgment for periodic payments fails to provide funding, then the right to present value payment described in subsection (2) of this section applies only against that judgment debtor and the portion of the judgment so owed.

(4) If more than one party is liable for all or a portion of a judgment requiring funding under this part 2 and the required funding is provided by one or more but fewer than all of the parties liable, the funding requirements are satisfied and those providing funding may proceed under subsection (2) of this section to enforce rights for funding or present value payment to satisfy or protect rights of reimbursement from a party not providing funding.



§ 13-64-209. Assignment of periodic payments

(1) An assignment by a judgment creditor or an agreement by such person to assign any right to receive periodic payments for future damages contained in a judgment entered under this part 2 is enforceable only as to amounts:

(a) To secure payment of alimony, maintenance, or child support;

(b) For the costs of products, services, or accommodations provided or to be provided by the assignee for medical or other health care; or

(c) For attorney fees and other expenses of litigation incurred in securing the judgment.



§ 13-64-210. Exemption of benefits

Except as provided in section 13-64-209, periodic payments for future damages contained in a judgment entered under this part 2 for loss of earnings are exempt from garnishment, attachment, execution, and any other process or claim to the extent that wages or earnings are exempt.



§ 13-64-211. Settlement agreements and consent judgments

Nothing in this part 2 is to be construed to limit or affect the settlement of actions triable under this part 2 nor shall it apply to the settlement of actions except as otherwise agreed to by the parties. Parties to an action on a claim for personal injury may, but are not required to, file with the clerk of the court in which the action is pending or, if none is pending, with the clerk of a court of competent jurisdiction over the claim a settlement agreement for future damages payable in periodic payments. The settlement agreement may provide that one or more sections of this part 2 apply to it.



§ 13-64-212. Satisfaction of judgment

Upon entry of an order by the court that the form of funding complies with section 13-64-207 and that the funding of the obligation complies with section 13-64-208, the court shall order a satisfaction of judgment and discharge of the judgment debtor.



§ 13-64-213. Effective date - applicability of part

This part 2 shall take effect July 1, 1988, and shall apply to acts or omissions occurring on or after said date.






Part 3 - Financial Liability Requirements - Limitations

§ 13-64-301. Financial responsibility

(1) As a condition of active licensure or authority to practice in this state, every physician, dentist, or dental hygienist and every health care institution as defined in section 13-64-202, except as provided in section 13-64-303.5, that provides health care services shall establish financial responsibility, as follows:

(a) (I) If a dentist, by maintaining commercial professional liability insurance coverage with an insurance company authorized to do business in this state or an eligible nonadmitted insurer allowed to insure in Colorado pursuant to article 5 of title 10, C.R.S., in a minimum indemnity amount of five hundred thousand dollars per incident and one million five hundred thousand dollars annual aggregate per year; except that this requirement is not applicable to a dentist who is a public employee under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S. A licensed dental hygienist must have professional liability insurance in an amount not less than fifty thousand dollars per claim and with an aggregate liability limit for all claims during a calendar year of not less than three hundred thousand dollars; except that this requirement does not apply to a licensed dental hygienist who is a public employee under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(II) The Colorado dental board, by rule, may exempt from or establish lesser financial responsibility standards than those prescribed in this section for classes of dentists and licensed dental hygienists who:

(A) Perform dental services as employees of the United States government;

(B) Render limited, occasional, or no dental services;

(C) Perform less than full-time active dental services because of administrative or other nonclinical duties or partial or complete retirement; or

(D) Provide uncompensated dental care to patients but do not otherwise provide any compensated dental care to patients.

(III) The Colorado dental board may exempt from or establish lesser financial responsibility standards for a dentist or licensed dental hygienist for reasons other than those described in subparagraph (II) of this paragraph (a) that render the limits provided in subparagraph (I) of this paragraph (a) unreasonable or unattainable.

(IV) Nothing in this paragraph (a) shall preclude or otherwise prohibit a licensed dentist or licensed dental hygienist from rendering appropriate patient care on an occasional basis when the circumstances surrounding the need for care so warrant.

(a.5) (I) If a physician, by maintaining commercial professional liability insurance coverage with an insurance company authorized to do business in this state or an eligible nonadmitted insurer allowed to insure in Colorado pursuant to article 5 of title 10, C.R.S., in a minimum indemnity amount of one million dollars per incident and three million dollars annual aggregate per year; except that this requirement is not applicable to a physician who is a public employee under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(II) The Colorado medical board may, by rule, exempt from or establish lesser financial responsibility standards than those prescribed in this paragraph (a.5) for classes of physicians who:

(A) Perform medical services as employees of the United States government;

(B) Render limited or occasional medical services;

(C) Perform less than full-time active medical services because of administrative or other nonclinical duties or partial or complete retirement; or

(D) Provide uncompensated health care to patients but do not otherwise provide any compensated health care to patients.

(III) The Colorado medical board may exempt from or establish lesser financial responsibility standards for a physician for reasons other than those described in subparagraph (II) of this paragraph (a.5) that render the limits provided in subparagraph (I) of this paragraph (a.5) unreasonable or unattainable.

(IV) Nothing in this paragraph (a.5) shall preclude or otherwise prohibit a licensed physician from rendering appropriate patient care on an occasional basis when the circumstances surrounding the need for care so warrant.

(b) If a health care institution, by maintaining, as a condition of licensure, certification, or other authority to render health care services in this state, commercial professional liability insurance coverage with an insurance company authorized to do business in this state or an eligible nonadmitted insurer allowed to insure in Colorado pursuant to article 5 of title 10, C.R.S., in a minimum indemnity amount of five hundred thousand dollars per incident and three million dollars annual aggregate per year; except that this requirement is not applicable to a certified health care institution that is a public entity under the "Colorado Governmental Immunity Act". In the event a health care institution does not have a commercial professional liability insurance policy in compliance with this paragraph (b), or the limits of professional liability insurance coverage are in excess of any self-insured retention amount, or there is a deductible other than zero dollars, the health care institution shall procure evidence that the commissioner of insurance has accepted and approved an alternative form of establishing financial responsibility in compliance with paragraph (c), (d), or (e) of this subsection (1), in accordance with applicable rules promulgated by the division of insurance. The health care institution shall furnish evidence of alternative financial responsibility compliance to the department of public health and environment as part of the health care institution's application for an initial or renewal license, certification, or other authority.

(c) In the alternative, by maintaining a surety bond in a form acceptable to the commissioner of insurance in the amounts set forth in paragraph (a), (a.5), or (b) of this subsection (1);

(d) As an alternative, by depositing cash or cash equivalents as security with the commissioner of insurance in such applicable amounts;

(e) As an alternative, any other security acceptable to the commissioner of insurance, which may include approved plans of self-insurance.

(2) Each such physician or dentist, as a condition of receiving and maintaining an active or inactive license or other authority to provide health care services and each health care institution, as a condition of receiving and maintaining an active license, certification, or other authority to provide health care services in this state, shall furnish the appropriate authority which issues and administers such license, certification, or other authority with evidence of compliance with subsection (1) of this section. No such license, certification, or other authority shall be issued or renewed unless such evidence of compliance has been furnished.

(3) Notwithstanding the minimum amount specified in paragraph (a.5) of subsection (1) of this section, if the Colorado medical board receives two or more reports pursuant to section 13-64-303 during any twelve-month period regarding a physician, the minimum amount of financial responsibility for that physician shall be twice the amount specified in paragraph (a.5) of subsection (1) of this section. The Colorado medical board may reduce the additional amount if the physician, upon motion, presents sufficient evidence to the Colorado medical board that one or more of the reports involved an action or claim that did not represent any substantial failure to adhere to accepted professional standards of care. The board may reduce the additional amount to an amount that would be fair and conscionable.

(4) (Deleted by amendment, L. 2010, (HB 10-1260), ch. 403, p. 1963, § 33, effective July 1, 2010.)



§ 13-64-302. Limitation of liability - interest on damages

(1) (a) As used in this section:

(I) "Derivative noneconomic loss or injury" means noneconomic loss or injury to persons other than the person suffering the direct or primary loss or injury. "Derivative noneconomic loss or injury" does not include punitive or exemplary damages.

(II) (A) "Direct noneconomic loss or injury" means nonpecuniary harm for which damages are recoverable by the person suffering the direct or primary loss or injury, including pain and suffering, inconvenience, emotional stress, physical impairment or disfigurement, and impairment of the quality of life. "Direct noneconomic loss or injury" does not include punitive or exemplary damages.

(B) Nothing in this section shall be construed to prohibit a recovery for economic damages, whether past or future, resulting from physical impairment or disfigurement.

(b) The total amount recoverable for all damages for a course of care for all defendants in any civil action for damages in tort brought against a health care professional, as defined in section 13-64-202, or a health care institution, as defined in section 13-64-202, or as a result of binding arbitration, whether past damages, future damages, or a combination of both, shall not exceed one million dollars, present value per patient, including any claim for derivative noneconomic loss or injury, of which not more than two hundred fifty thousand dollars, present value per patient, including any derivative claim, shall be attributable to direct or derivative noneconomic loss or injury; except that, if, upon good cause shown, the court determines that the present value of past and future economic damages would exceed such limitation and that the application of such limitation would be unfair, the court may award in excess of the limitation the present value of additional past and future economic damages only. The limitations of this section are not applicable to a health care professional who is a public employee under the "Colorado Governmental Immunity Act" and are not applicable to a certified health care institution which is a public entity under the "Colorado Governmental Immunity Act". For purposes of this section, "present value" has the same meaning as that set forth in section 13-64-202 (7). The existence of the limitations and exceptions thereto provided in this section shall not be disclosed to a jury.

(c) Effective July 1, 2003, the damages limitation of two hundred fifty thousand dollars described in paragraph (b) of this subsection (1) shall be increased to three hundred thousand dollars, which increased amount shall apply to acts or omissions occurring on or after said date. It is the intent of the general assembly that the increase reflect an adjustment for inflation to the damages limitation.

(2) In any civil action described in subsection (1) of this section, prejudgment interest awarded pursuant to section 13-21-101 that accrues during the time period beginning on the date the action accrued and ending on the date of filing of the civil action is deemed to be a part of the damages awarded in the action for the purposes of this section and is included within each of the limitations on liability that are established pursuant to subsection (1) of this section.



§ 13-64-302.5. Exemplary damages - legislative declaration - limitations - distribution of damages collected

(1) The general assembly hereby finds, determines, and declares that it is in the public interest to establish a consistent and uniformly applicable standard for the determination, amount, imposition, and distribution of exemplary monetary damages arising from civil actions and arbitration proceedings alleging professional negligence in the practice of medicine. It is the intent of the general assembly that any such exemplary damages serve the public purposes of deterring negligent acts and where appropriate provide a form of punishment that is in addition to the disciplinary and licensing sanctions available to the Colorado medical board.

(2) Notwithstanding any other provision of law to the contrary, the exemplary damages provided for in this section and authorized to be imposed upon a health care professional shall be the only such damages imposed as a result of the negligence claim.

(3) In any civil action or arbitration proceeding alleging negligence against a health care professional, exemplary damages may not be included in any initial claim for relief. A claim for such exemplary damages may be asserted by amendment to the pleadings only after the substantial completion of discovery and only after the plaintiff establishes prima facie proof of a triable issue. If the court or arbitrator allows such an amendment to the complaint under this subsection (3), it may also, in its discretion, permit additional discovery on the question of exemplary damages.

(4) (a) In any civil action or arbitration proceeding in which compensatory damages are assessed against a health care professional, the judge or arbitrator, in his discretion, and only if it is shown at the trial or proceeding that the action complained of was attended by circumstances of fraud, malice, or willful and wanton conduct, may allow the trier of fact to impose reasonable exemplary damages, as provided in this subsection (4). The degree of proof shall be as provided in section 13-25-127 (2).

(b) The standards for awarding and the amount of exemplary damages, if imposed upon such health care professional, shall be as provided in sections 13-21-102 and 13-25-127 (2).

(5) (a) No exemplary damages shall be imposed under subsection (4) of this section which were the result of the use of any drug or product approved for use by any state or federal regulatory agency and used within the approved standards therefor, or used in accordance with standards of prudent health care professionals.

(b) No exemplary damages shall be imposed under subsection (4) of this section which were the result of the use of any drug or product subject to the provisions of paragraph (a) of this subsection (5) when the clinically justified use of such drug or product is beyond the regulatory approvals or standards therefor and is in accordance with standards of prudent health care professionals, and when such use has been agreed to pursuant to the written informed consent of the recipient.

(6) No exemplary damages shall be assessed against a health care professional as a result of the acts of others unless he specifically directed the act to be done or ratified the same.

(7) For the purposes of this section, unless the context otherwise requires, "health care professional" has the same meaning set forth in section 13-64-202 (4).



§ 13-64-303. Judgments and settlements - reported

Any final judgment, settlement, or arbitration award against any health care professional or health care institution for medical malpractice shall be reported within fourteen days by such professional's or institution's medical malpractice insurance carrier in accordance with section 10-1-120, 10-1-121, 10-1-124, or 10-1-125, C.R.S., or by such professional or institution if there is no commercial medical malpractice insurance coverage to the licensing agency of the health care professional or health care institution for review, investigation, and, where appropriate, disciplinary or other action. Any health care professional, health care institution, or insurance carrier that knowingly fails to report as required by this section shall be subject to a civil penalty of not more than two thousand five hundred dollars. Such penalty shall be determined and collected by the district court in the city and county of Denver. All penalties collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the general fund.



§ 13-64-303.5. Exclusion - mental health care facilities

The provisions of section 13-64-301 do not apply to any outpatient mental health care facility, including but not limited to a community mental health center or clinic, and to any extended care facility or hospice with sixteen or fewer inpatient beds, including but not limited to nursing homes or rehabilitation facilities. The department of public health and environment shall by rule establish financial responsibility standards which are less than those prescribed in this section for classes of health care institutions which have less risk of exposure to medical malpractice claims or for other reasons that render the limits provided in section 13-64-301 (1)(b) unreasonable or unattainable.



§ 13-64-304. Effective date - applicability of part

This part 3 shall take effect January 1, 1989, and shall apply to acts or omissions occurring on or after said date and to licenses, certification, or other authority granted on or after said date.






Part 4 - Procedures and Evidence in Medical Malpractice Actions

§ 13-64-401. Qualifications as expert witness in medical malpractice actions or proceedings

No person shall be qualified to testify as an expert witness concerning issues of negligence in any medical malpractice action or proceeding against a physician unless he not only is a licensed physician but can demonstrate by competent evidence that, as a result of training, education, knowledge, and experience in the evaluation, diagnosis, and treatment of the disease or injury which is the subject matter of the action or proceeding against the physician defendant, he was substantially familiar with applicable standards of care and practice as they relate to the act or omission which is the subject of the claim on the date of the incident. The court shall not permit an expert in one medical subspecialty to testify against a physician in another medical subspecialty unless, in addition to such a showing of substantial familiarity, there is a showing that the standards of care and practice in the two fields are similar. The limitations in this section shall not apply to expert witnesses testifying as to the degree or permanency of medical or physical impairment.



§ 13-64-402. Collateral source evidence

(1) In any action in a court or arbitration proceeding for personal injury against a health care provider for professional negligence, the plaintiff shall, within sixty days after the commencement thereof, serve written notice thereof to the third party payor or provider of any amount paid or payable as a medical benefit pursuant to any health, sickness, or accident insurance or plan, which provides health benefits, or any contract or agreement of any group, organization, partnership, or corporation to provide, pay for, or reimburse the cost of medical, hospital, dental, or other health care services, and shall file a copy thereof with the court or arbitrator. Such service shall be made pursuant to section 10-3-107 (1) or (1.5), C.R.S., or pursuant to the Colorado rules of civil procedure.

(2) If such third party payor or provider of such benefits has a right of subrogation for such payments, it shall file with the court or arbitrator written notice of such subrogated claim, without specifying a definite amount, within ninety days after receipt of the notice required in subsection (1) of this section, and transmit a copy thereof to the party plaintiff. Failure to file such written notice shall constitute a waiver of such right of subrogation as to such action.

(3) Before entering final judgment, the court shall determine the amount, if any, due the third party payor or provider and enter its judgment in accordance with such finding.

(4) The provisions of this section shall not apply to section 25.5-4-301, C.R.S.



§ 13-64-403. Agreement for medical services - alternative arbitration procedures - form of agreement - right to rescind

(1) It is the intent of the general assembly that an arbitration agreement be a voluntary agreement between a patient and a health care provider and no medical malpractice insurer shall require a health care provider to utilize arbitration agreements as a condition of providing medical malpractice insurance to such health care provider. Making the use of arbitration agreements a condition to the provision of medical malpractice insurance shall constitute an unfair insurance practice and shall be subject to the provisions, remedies, and penalties prescribed in part 11 of article 3 of title 10, C.R.S.

(1.5) Exemplary damages may be awarded in any arbitration proceeding held pursuant to this section in accordance with section 13-21-102 (1) to (3) and (6). Any award of exemplary damages in a proceeding held pursuant to this section may be modified by the district court upon petition to the district court alleging that the award of such damages was either excessive or inadequate.

(2) Any agreement for the provision of medical services which contains a provision for binding arbitration of any dispute as to professional negligence of a health care provider that conforms to the provisions of this section shall not be deemed contrary to the public policy of this state, except as provided in subsection (10) of this section.

(3) Any such agreement shall have the following statement set forth as part of the agreement: "It is understood that any claim of medical malpractice, including any claim that medical services were unnecessary or unauthorized or were improperly, negligently, or incompetently rendered or omitted, will be determined by submission to binding arbitration in accordance with the provisions of part 2 of article 22 of this title, and not by a lawsuit or resort to court process except as Colorado law provides for judicial review of arbitration proceedings. The patient has the right to seek legal counsel concerning this agreement, and has the right to rescind this agreement by written notice to the physician within ninety days after the agreement has been signed and executed by both parties unless said agreement was signed in contemplation of the patient being hospitalized, in which case the agreement may be rescinded by written notice to the physician within ninety days after release or discharge from the hospital or other health care institution. Both parties to this agreement, by entering into it, have agreed to the use of binding arbitration in lieu of having any such dispute decided in a court of law before a jury."

(4) Immediately preceding the signature lines for such an agreement, the following notice shall be printed in at least ten-point, bold-faced type:

NOTE: BY SIGNING THIS AGREEMENT YOU ARE AGREEING TO HAVE ANY ISSUE OF MEDICAL MALPRACTICE DECIDED BY NEUTRAL BINDING ARBITRATION RATHER THAN BY A JURY OR COURT TRIAL. YOU HAVE THE RIGHT TO SEEK LEGAL COUNSEL AND YOU HAVE THE RIGHT TO RESCIND THIS AGREEMENT WITHIN NINETY DAYS FROM THE DATE OF SIGNATURE BY BOTH PARTIES UNLESS THE AGREEMENT WAS SIGNED IN CONTEMPLATION OF HOSPITALIZATION IN WHICH CASE YOU HAVE NINETY DAYS AFTER DISCHARGE OR RELEASE FROM THE HOSPITAL TO RESCIND THE AGREEMENT. NO HEALTH CARE PROVIDER SHALL WITHHOLD THE PROVISION OF EMERGENCY MEDICAL SERVICES TO ANY PERSON BECAUSE OF THAT PERSON'S FAILURE OR REFUSAL TO SIGN AN AGREEMENT CONTAINING A PROVISION FOR BINDING ARBITRATION OF ANY DISPUTE ARISING AS TO PROFESSIONAL NEGLIGENCE OF THE PROVIDER. NO HEALTH CARE PROVIDER SHALL REFUSE TO PROVIDE MEDICAL CARE SERVICES TO ANY PATIENT SOLELY BECAUSE SUCH PATIENT REFUSED TO SIGN SUCH AN AGREEMENT OR EXERCISED THE NINETY-DAY RIGHT OF RESCISSION. (5) Once signed, the agreement shall govern all subsequent provision of medical services for which the agreement was signed until or unless rescinded by written notice. Written notice of such rescission may be given by a guardian or conservator of the patient if the patient is incapacitated or a minor. Where the agreement is one for medical services to a minor, it shall not be subject to disaffirmation by the minor if signed by the minor's parent or legal guardian.

(6) The patient shall be provided with a written copy of any agreement subject to the provisions of this section at the time that it is signed by the parties.

(7) No health care provider shall refuse to provide medical care services to any patient solely because such patient refused to sign such an agreement or exercised the ninety-day right of rescission.

(8) No health care provider shall withhold the provision of emergency medical services to any person because of that person's failure or refusal to sign an agreement containing a provision for binding arbitration of any dispute arising as to professional negligence of the provider.

(9) If a health care provider refuses to provide medical care services to any patient in violation of subsection (7) of this section or withholds the provision of emergency medical services to any person in violation of subsection (8) of this section or fails to comply with the requirements of subsection (3) or (4) or both of this section, such refusal or withholding of services shall constitute unprofessional conduct as such term is used under the relevant licensing statute governing that particular care provider, and the appropriate authority which conducts disciplinary proceedings relating to such health care provider shall consider and take appropriate disciplinary action against such health care provider as provided under the relevant licensing statute.

(10) Even where it complies with the provisions of this section, such an agreement may nevertheless be declared invalid by a court if it is shown by clear and convincing evidence that:

(a) The agreement failed to meet the standards for such agreements as specified in this section; or

(b) The execution of the agreement was induced by fraud; or

(c) The patient executed the agreement as a direct result of the willful or negligent disregard of the patient's right to refrain from such execution; or

(d) The patient executing the agreement was not able to communicate effectively in spoken and written English, unless the agreement is written in his native language.

(11) No such agreement may be submitted to a patient for approval when the patient's condition prevents the patient from making a rational decision whether or not to execute such an agreement.

(12) For the purposes of this section:

(a) (I) "Health care provider" means any person licensed or certified by the state of Colorado to deliver health care and any clinic, health dispensary, or health facility licensed by the state of Colorado. The term includes any professional corporation or other professional entity comprised of such health care providers as permitted by the laws of this state.

(II) (A) Nothing in this paragraph (a) shall be construed to permit a professional service corporation, as described in section 12-36-134, C.R.S., to practice medicine.

(B) Nothing in this paragraph (a) shall be construed to otherwise create an exception to the corporate practice of medicine doctrine.

(b) "Professional negligence" means a negligent act or omission by a health care provider in the rendering of professional services, which act or omission is the proximate cause of personal injury or wrongful death, as long as such services are within the scope of services for which the provider is licensed.



§ 13-64-404. Effective date - applicability of part

This part 4 shall take effect July 1, 1988, and shall apply to acts or omissions occurring on or after said date and shall apply to agreements for medical services containing a binding arbitration provision on or after said date.






Part 5 - Limitation on Actions Brought

§ 13-64-501. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Health care institution" means any licensed or certified hospital, health care facility, dispensary, or other institution for the treatment or care of the sick or injured.

(2) "Health care professional" means any person licensed in this state or any other state to practice medicine, chiropractic, or nursing.



§ 13-64-502. Limitation on actions

(1) No claimant, including an infant or his personal representative, parents, or next of kin, may recover for any damage or injury arising from genetic counseling and screening and prenatal care, or arising from or during the course of labor, delivery, or the period of postnatal care in a health care institution, where such damage or injury was the result of genetic disease or disorder or other natural causes, unless the claimant can establish by a preponderance of the evidence that the damage or injury could have been prevented or avoided by ordinary standard of care of the physician or other health care professional or health care institution.

(2) (a) Medical records of or any other medical information concerning a person whose alleged death or injury is the subject matter of a civil action under subsection (1) of this section shall be discoverable by a party defendant under the provisions of the Colorado rules of civil procedure and shall not be inadmissible in evidence because of the provisions of section 13-90-107 (1)(d).

(b) Medical records and information concerning such person's genetic siblings, parents, and grandparents may be discoverable as provided in paragraph (a) of this subsection (2) if the defendant, after reasonable efforts, is unable to obtain appropriate releases and makes a showing to the court of the possible relevancy of such records or information. In such case, the court may order the production of such records. If deemed necessary, the court may hold an in camera proceeding on the relevancy of such records. No liability shall attach to any physician, health care professional, or health care institution as a result of the release of such medical records or information.



§ 13-64-503. Effective date - applicability of part

This part 5 shall take effect July 1, 1988, and shall apply to acts or omissions occurring on or after said date.









Article 65 - Compensation for Certain Exonerated Persons

§ 13-65-101. Definitions

As used in this article, unless the context otherwise requires:

(1) (a) "Actual innocence" means a finding by clear and convincing evidence by a district court pursuant to section 13-65-102 that a person is actually innocent of a crime such that:

(I) His or her conviction was the result of a miscarriage of justice;

(II) He or she presented reliable evidence that he or she was factually innocent of any participation in the crime at issue;

(III) He or she did not solicit, pursuant to 18-2-301, C.R.S., the commission of the crime at issue or any crime factually related to the crime at issue;

(IV) He or she did not conspire, pursuant to 18-2-202, C.R.S., to commit the crime at issue or any crime factually related to the crime at issue;

(V) He or she did not act as a complicitor, pursuant to 18-1-603, C.R.S., in the commission of the crime at issue or any crime factually related to the crime at issue;

(VI) He or she did not act as an accessory, pursuant to 18-8-105, C.R.S., in the commission of the crime at issue or any crime factually related to the crime at issue; and

(VII) He or she did not attempt to commit, pursuant to 18-2-101, C.R.S., the crime at issue or any crime factually related to the crime at issue.

(b) A court may not reach a finding of actual innocence pursuant to this section merely:

(I) Because the court finds the evidence legally insufficient to support the petitioner's conviction;

(II) Because the court reversed or vacated the petitioner's conviction because of a legal error unrelated to the petitioner's actual innocence or because of uncorroborated witness recantation alone; or

(III) On the basis of uncorroborated witness recantation alone.

(c) As used in this subsection (1), "reliable evidence" may include but is not limited to exculpatory scientific evidence, trustworthy eyewitness accounts, and critical physical evidence.

(2) "Custodial child" means any individual:

(a) Who was conceived or adopted prior to the date upon which the exonerated person was incarcerated for the act or offense that served as the basis for his or her conviction, which conviction and incarceration is the subject of his or her petition;

(b) Whose principal residence is the home of an exonerated person;

(c) Who receives more than half of his or her financial support from the exonerated person each year; and

(d) Who is either:

(I) Less than nineteen years of age at the end of the current year; or

(II) Less than twenty-four years of age at the end of the current year and a full-time student.

(3) "Exonerated person" means a person who has been determined by a district court pursuant to section 13-65-102 to be actually innocent.

(4) "Immediate family member" means a spouse, a parent, a child, a grandparent, or a sibling of a deceased person who would be eligible for relief pursuant to section 13-65-102 if he or she were alive. The provisions of article 11 of title 15, C.R.S., shall govern which immediate family member or members have proper standing to act as a petitioner.

(5) "Incarceration" means a person's custody in a county jail or a correctional facility while he or she serves a sentence issued pursuant to a felony conviction in this state or pursuant to the person's adjudication as a juvenile delinquent for the commission of one or more offenses that would be felonies if committed by a person eighteen years of age or older. For the purposes of this section, "incarceration" includes placement as a juvenile to the custody of the state department of human services or a county department of social services pursuant to such an adjudication.

(6) "Personal financial management instruction course" means a personal financial management instruction course that has been approved by the United States trustee's office pursuant to 11 U.S.C. sec. 111.

(7) "Petition" means a petition for compensation based on actual innocence filed pursuant to the provisions of section 13-65-102.

(8) "Petitioner" means a person who petitions for relief pursuant to section 13-65-102. "Petitioner" includes the immediate family members of a deceased person who would be eligible for relief pursuant to section 13-65-102 if he or she were alive.

(9) "Qualified health plan" means a health plan that satisfies the definition of a qualified health plan set forth in the federal "Patient Protection and Affordable Care Act", P.L. 111-148, 42 U.S.C. 18021 (a)(1).

(10) "State's duty of monetary compensation" means the total amount of monetary compensation owed by the state to an exonerated person.



§ 13-65-102. Process for petitioning for compensation - eligibility to petition - actual innocence required - jurisdiction

(1) (a) Notwithstanding the provisions of article 10 of title 24, C.R.S., a person who has been convicted of a felony in this state and sentenced to a term of incarceration as a result of that conviction and has served all or part of such sentence, or an immediate family member of such person, may be eligible for compensation as set forth in this article upon a finding that the person was actually innocent of the crime for which he or she was convicted.

(b) A petition for compensation based on actual innocence filed pursuant to this section is a civil claim for relief.

(2) A petition may be filed pursuant to this section only:

(a) When no further criminal prosecution of the petitioner for the crimes charged, or for crimes arising from the same criminal episode in the case that is the subject of the petition, has been initiated by the district attorney or the attorney general and subsequent to one of the following:

(I) A court vacating or reversing all convictions in the case based on reasons other than legal insufficiency of evidence or legal error unrelated to the petitioner's actual innocence and following an order of dismissal of all charges; or

(II) A court vacating or reversing all convictions in the case based on reasons other than legal insufficiency of evidence or legal error unrelated to the petitioner's actual innocence and following an acquittal of all charges after retrial; and

(b) Either:

(I) If the conditions described in paragraph (a) of this subsection (2) are met on or after June 5, 2013, not more than two years after said conditions are met; or

(II) If the conditions described in paragraph (a) of this subsection (2) are met before June 5, 2013, not more than two years after June 5, 2013.

(3) The district court shall not declare a person to be actually innocent unless, based on evidence supporting the petitioner's allegation of innocence, including but not limited to an analysis of the person's DNA profile, the court determines that:

(a) The person committed neither the act or offense that served as the basis for the conviction and incarceration that is the subject of the petition, nor any lesser included offense thereof; and

(b) The person meets the definition of actual innocence in section 13-65-101 (1).

(4) (a) A petitioner is not eligible for compensation pursuant to this article if:

(I) He or she does not meet the definition of actual innocence in section 13-65-101 (1);

(II) He or she committed or suborned perjury during any proceedings related to the case that is the subject of the claim; or

(III) To avoid prosecution in another case for which the petitioner has not been determined to be actually innocent, he or she pled guilty in the case that served as the basis for the conviction and incarceration that is the subject of the petition.

(b) Notwithstanding subparagraphs (I) to (III) of paragraph (a) of this subsection (4), conduct described in said subparagraphs shall not include a confession or an admission that was later determined by a court of competent jurisdiction, or by stipulation of the parties, to be false or coerced by any governmental agent.

(5) (a) A petitioner shall file his or her petition in the district court in the county in which the case originated, to the district court judge who presided over the original proceeding if such judge is available; except that, if either party objects to such judge presiding over this civil claim for relief, then another district judge of the district court shall preside over the matter.

(b) The petition shall name the state of Colorado as the respondent. The attorney general and the district attorney of the judicial district in which the case originated shall each have a separate and concurrent authority to intervene as parties to a petition, and a copy of the petition shall be served on the attorney general and the district attorney.

(c) A petition shall contain a recitation of facts necessary to an understanding of the petitioner's claim of actual innocence. The petition may be supported by DNA evidence, if applicable, expert opinion, previously unknown or unavailable evidence, and the existing court record. The petitioner shall attach to the petition:

(I) A copy of any expert report relied upon by the petitioner to support his or her claim of actual innocence;

(II) Any documentation supporting the recitation of facts in the claim;

(III) A record from the county jail, state correctional facility, or other state facility documenting the amount of time that the petitioner was incarcerated; and

(IV) A sworn affidavit of the petitioner asserting his or her actual innocence as defined in section 13-65-101 (1).

(d) Upon receipt of a petition, the attorney general and the district attorney shall each have sixty days to file a response in the district court. A joint response may be filed. The court may grant the responding party, for good cause shown, no more than one extension of time, not exceeding forty-five days, in which to file a response. The response shall contain a statement that:

(I) Based upon the petition and verifiable and substantial evidence of actual innocence, no further criminal prosecution of the petitioner for the crimes charged can or will be initiated by the district attorney or the attorney general, that no questions of fact remain as to the petitioner's actual innocence, and that the petitioner is eligible to seek compensation under the provisions of this section; or

(II) The responding party contests the nature, significance, or effect of the evidence of actual innocence, the facts related to the petitioner's alleged wrongful conviction, or whether the petitioner is eligible to seek compensation under the provisions of this section. The response shall include a recitation of facts necessary to an understanding as to why the petition is being contested.

(e) If the responding party contests the actual innocence of the petitioner, the district court may order that the responding party be allowed to retest any evidence at issue in the claim if such evidence remains to be tested and testing such evidence will not consume the remainder of the sample.

(f) (I) If a petition is contested, the petitioner shall ensure that the district court has, or has available, the transcript from the original trial if the petitioner was convicted at trial, the post-conviction motion or appeal that resulted in a dismissal of the case that is the subject of the petition and the transcript of any hearings associated with such motion or appeal; and any other pleadings or transcripts from proceedings that the petitioner seeks the district court to consider.

(II) The district court shall use any transcripts that are within the court records for the judicial district of any proceeding involving the case that is the subject of the petition that the petitioner or the respondent wants the district court to consider.

(g) Except as otherwise provided in this section, the Colorado rules of civil procedure shall apply to petitions filed pursuant to this section. The district court may consider any relevant evidence regardless of whether it was admissible in, or excluded from, the criminal trial in which the petitioner was convicted. No evidence shall be excluded on grounds that it was seized or obtained in violation of the United States constitution or the state constitution. The district court may consider the ongoing investigation and prosecution of any other individual for the crimes committed when determining the timing and scope of the hearing if the claim is uncontested or the trial if the claim is contested.

(6) As soon as practicable given the unique circumstances of claims filed pursuant to this section, the district court shall act as follows:

(a) Upon receipt of an uncontested response to a petition, the district court shall issue a final order on the petition, finding that the petitioner is actually innocent. If the district court issues a final order pursuant to this paragraph (a), the district court shall include directions to the state court administrator to act as described in section 13-3-114.

(b) Upon receipt of a response contesting the petitioner's declaration of actual innocence or his or her eligibility for compensation regardless of petitioner's claim of actual innocence, or both, the district court shall set the matter for a trial to the district court or, at the written election of either party, to a trial to a jury of six, at which trial the burden shall be on the petitioner to show by clear and convincing evidence that he or she is actually innocent of all crimes that are the subject of the petition, and that he or she is eligible to receive compensation pursuant to this article. A trial to a jury of six must result in a unanimous verdict. Following a trial to the district court, the court shall issue a final order on the petition, which order shall include findings of fact as to whether the petitioner has established by clear and convincing evidence that he or she is actually innocent and whether the petitioner is eligible for compensation under this article. If the court finds that the petitioner is actually innocent and eligible for compensation pursuant to this article, the district court shall issue a final order awarding the petitioner compensation pursuant to section 13-65-103. Upon a finding by a jury of actual innocence, the district court shall also issue an order awarding the petitioner compensation pursuant to section 13-65-103.

(7) (a) Either party has a right to an appeal.

(b) If the petitioner appeals the amount of compensation awarded, the state court administrator shall not delay in paying the petitioner pursuant to the directions of the district court while the appeal is pending.

(c) If the attorney general or a district attorney appeals the outcome of the trial described in subsection (6) of this section, the state court administrator shall not delay in paying the petitioner pursuant to the directions of the district court while the appeal is pending.

(d) In the event that the attorney general or district attorney prevails in an appeal, the court may take such action as is necessary to recover the amount of any compensation awarded to the petitioner pursuant to section 13-65-103.



§ 13-65-103. Compensation for certain exonerated persons - monetary compensation - financial literacy training - penalty for lack of a qualified health plan - expungement of records - damages awarded in civil actions

(1) Except as otherwise provided in this article, a district court shall direct the state court administrator to compensate an exonerated person, or an immediate family member of an exonerated person, who is determined by a district court pursuant to section 13-65-102 to be actually innocent and eligible to receive compensation pursuant to this article.

(2) A district court that directs the state court administrator to compensate an exonerated person or an immediate family member of an exonerated person pursuant to this section shall reduce the directions to writing and include within the directions:

(a) The exonerated person's name;

(b) The date upon which the order is issued;

(c) The felony or felonies, if any, of which the exonerated person has been exonerated and each conviction or adjudication of the exonerated person, if any, that has been vacated or reversed;

(d) The date upon which the exonerated person was convicted or adjudicated and the dates during which the exonerated person was incarcerated as a result of such conviction or adjudication;

(e) A statement that the exonerated person, or the immediate family member of the exonerated person, is entitled to compensation from the state, which compensation shall include:

(I) An award of monetary compensation, as described in subsection (3) of this section;

(II) Tuition waivers at state institutions of higher education for the exonerated person and for any children and custodial children of his or hers who were conceived or legally adopted before the exonerated person was incarcerated or placed in state custody for the offense of which he or she has been exonerated, as described in section 23-1-132, C.R.S.; except that:

(A) No other immediate family members of the exonerated person shall be eligible for such tuition waivers; and

(B) Notwithstanding any other provision of this section, neither an exonerated person nor a child or custodial child of an exonerated person shall be eligible for a tuition waiver pursuant to this subparagraph (II) unless the exonerated person was wrongfully incarcerated for at least three years.

(III) Compensation for child support payments owed by the exonerated person that became due during his or her incarceration or placement in state custody, and interest on child support arrearages that accrued during his or her incarceration or placement in state custody but which have not been paid;

(IV) Reasonable attorney fees for bringing a claim under this section; and

(V) The amount of any fine, penalty, court costs, or restitution imposed upon and paid by the exonerated person as a result of his or her wrongful conviction or adjudication. This subparagraph (V) shall not be interpreted to require the reimbursement of restitution payments by any party to whom the exonerated person made restitution payments as a result of his or her wrongful conviction or adjudication.

(f) A statement notifying the person and the state court administrator that, pursuant to section 24-30-209 (4), the exonerated person is required to complete a personal financial management instruction course before the state court administrator may issue to the exonerated person more than one annual payment of monetary compensation or a lump-sum payment, as described by section 13-3-114 (8);

(g) A statement notifying the exonerated person and the state court administrator that, pursuant to section 13-3-114, in each year in which an exonerated person receives any annual payment from the state court administrator, the exonerated person's annual payment shall be reduced by ten thousand dollars if the exonerated person fails to present to the state court administrator a policy or certificate showing that the exonerated person has purchased or otherwise acquired a qualified health plan for himself or herself and his or her dependents that is valid for at least six months.

(3) (a) Except as limited by the provisions of this article, an exonerated person shall receive monetary compensation in an amount of seventy thousand dollars for each year that he or she was incarcerated for the felony of which he or she has been exonerated. In addition to this amount, an exonerated person shall receive compensation in an amount of:

(I) Fifty thousand dollars for each year that he or she was incarcerated and sentenced to execution pursuant to part 12 of article 1.3 of title 18, C.R.S.; and

(II) Twenty-five thousand dollars for each year that he or she served on parole, on probation, or as a registered sex offender after a period of incarceration as a result of the felony of which he or she has been exonerated and not for any other criminal offense.

(b) Except as limited by the provisions of this article, in addition to the amount described in paragraph (a) of this subsection (3), an exonerated person shall receive compensation in a prorated amount that is proportionate to the length of:

(I) Each partial year that he or she was incarcerated or placed in state custody;

(II) Each partial year that he or she was incarcerated and sentenced to execution pursuant to part 12 of article 1.3 of title 18, C.R.S.; and

(III) Each partial year that he or she served on parole, on probation, or as a registered sex offender after a period of incarceration as a result of the felony of which he or she has been exonerated and not for any other criminal offense.

(4) A court that directs the state court administrator to compensate an exonerated person or an immediate family member of an exonerated person shall submit copies of the directions to:

(a) The exonerated person or immediate family member of the exonerated person;

(b) The state court administrator;

(c) The attorney general;

(d) The district attorney of the judicial district in which the case originated;

(e) The state department of corrections;

(f) The state department of labor and employment;

(g) The state department of revenue; and

(h) The Colorado commission on higher education.

(5) Notwithstanding any provision of this article to the contrary, a court shall not direct the state court administrator to compensate any exonerated person or immediate family member of an exonerated person for any period of incarceration during which the person was concurrently serving a sentence for an offense of which he or she has not been exonerated.

(6) The amount of monetary compensation awarded to an exonerated person pursuant to this section shall not be subject to:

(a) Any cap applicable to private parties in civil lawsuits; or

(b) Any state income tax, except as to those portions of the judgment awarded as attorneys' fees for bringing a claim under this section as described in section 39-22-104 (4)(q), C.R.S.

(7) (a) A court that directs the state court administrator to compensate an exonerated person or an immediate family member of an exonerated person shall order all records relating to the exonerated person's wrongful conviction or adjudication to be expunged as if such events had never taken place and such records had never existed. The court shall direct such an expungement order to every person or agency that may have custody of any part of any records relating to the exonerated person's wrongful conviction or adjudication.

(b) If a court issues an expungement order pursuant to paragraph (a) of this subsection (7), a court, law enforcement agency, or other state agency that maintains records relating to the exonerated person's wrongful conviction or adjudication shall physically seal such records and thereafter treat the records as confidential. Records that have been sealed pursuant to this subsection (7) shall be made available to a court or a law enforcement agency, including but not limited to a district attorney's office or the attorney general, upon a showing of good cause.

(8) (a) A court that directs the state court administrator to compensate an exonerated person or an immediate family member of an exonerated person shall reduce the exonerated person's award of monetary compensation, as described in paragraph (b) of this subsection (8), if, prior to the issuance of the award:

(I) The exonerated person prevails in or settles a civil action against the state or against any other government body in a civil action concerning the same acts that are the bases for the petition for compensation; and

(II) The judgment rendered in the civil action or the settlement of the civil action includes an award of monetary damages to the exonerated person.

(b) Under the circumstances described in paragraph (a) of this subsection (8), the court shall reduce an exonerated person's award of monetary compensation by an amount that is equal to the amount of monetary damages that the exonerated person is awarded and collects in the civil action; except that a court shall not offset any amount exceeding the total amount of monetary compensation awarded to the exonerated person pursuant to this section.

(9) (a) Except when procured by fraud, a court's finding that a person is actually innocent and eligible for compensation pursuant to this article shall be deemed a final and conclusive disposition of the matter of the exonerated person's wrongful incarceration or placement in state custody.

(b) A court's finding that a person is actually innocent and eligible for compensation pursuant to this article shall not be interpreted to limit the person's ability to pursue an action for damages against an entity that is not an employee, agent, or agency of the state government.









Juries and Jurors

Article 70 - Juries and Jurors - General Provisions and Fees



Article 71 - Colorado Uniform Jury Selection and Service Act

§ 13-71-101. Short title

This article shall be known and may be cited as the "Colorado Uniform Jury Selection and Service Act".



§ 13-71-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Clerk" and "clerk of the court" include any deputy clerk or the jury commissioner.

(2) "Court" means a district or county court of this state and includes any judge of the court.

(2.5) "Juror service" means the period of time during which a person is committed to serving upon a jury, from the time the person reports and checks in on his or her designated reporting date through and until he or she is released by the court or by the jury commissioner. "Juror service" includes any time that a person spends in the jury selection process and any time that a person spends in a trial.

(3) "Juror wheel" means any electronic automated system for the storage of the names or identifying numbers of prospective jurors.

(4) "Master juror list" means the voter registration lists for the county, which shall be supplemented with names from other sources prescribed pursuant to section 13-71-107 in order to foster the policy and protect the rights secured by this article.

(5) "Master juror wheel" means the juror wheel in which are placed names or identifying numbers of prospective jurors taken from the master list.

(6) "Voter registration lists" means the official records of persons registered to vote in the most recent general election.



§ 13-71-103. Number of trial jurors

A jury in civil cases shall consist of six persons, unless the parties agree to a smaller number, which shall be not less than three.



§ 13-71-104. Eligibility for juror service - prohibition of discrimination

(1) Juror service is a duty that every qualified person has an obligation to perform when selected.

(2) All trial and grand jurors shall be selected at random from a fair cross section of the population of the area served by the court. All selected and summoned jurors shall serve, except as otherwise provided in this article or by court rule.

(3) (a) No person shall be exempted or excluded from serving as a trial or grand juror because of race, color, religion, sex, sexual orientation, marital status, national origin, ancestry, economic status, or occupation.

(b) A person with a disability shall serve except:

(I) As otherwise provided in section 13-71-105 or 13-71-119.5; or

(II) Where the court finds that such person's disability prevents the person from performing the duties and responsibilities of a juror.

(c) Before dismissing a person with a disability pursuant to paragraph (b) of this subsection (3), the court shall interview the person to determine the reasonable accommodations, if any, consistent with federal and state law, that the court may make available to permit the person to perform the duties of a juror.

(4) The court shall strictly enforce the provisions of this article; except that the supreme court may provide by rule for the exclusion in a criminal trial of a juror who is employed by a public law enforcement agency or public defender's office.



§ 13-71-105. Qualifications for juror service

(1) Any person who is a United States citizen and resides in a county or lives in such county more than fifty percent of the time, whether or not registered to vote, shall be qualified to serve as a trial or grand juror in such county. Citizenship and residency status on the date that the jury service is to be performed shall control.

(2) A prospective trial or grand juror shall be disqualified, based on the following grounds:

(a) Being under the age of eighteen;

(b) Inability to read, speak, and understand the English language;

(c) Inability, by reason of a physical or mental disability, to render satisfactory juror service. Any person claiming this disqualification shall submit a letter, if the jury commissioner requests it, from a licensed physician, licensed physician assistant authorized under section 12-36-106 (5), C.R.S., licensed advanced practice nurse, or authorized Christian science practitioner, stating the nature of the disability and an opinion that such disability prevents the person from rendering satisfactory juror service. The physician, physician assistant, licensed advanced practice nurse, or authorized Christian science practitioner shall apply the following guideline: A person shall be capable of rendering satisfactory juror service if the person is able to perform a sedentary job requiring close attention for three consecutive business days for six hours per day, with short breaks in the morning and afternoon sessions.

(d) Sole responsibility for the daily care of an individual with a permanent disability living in the same household to the extent that the performance of juror service would cause a substantial risk of injury to the health of the individual with a disability. Jurors who are regularly employed at a location other than their households may not be disqualified for this reason. Any person claiming this disqualification shall, if the jury commissioner requests it, submit a letter from a licensed physician, licensed physician assistant authorized under section 12-36-106 (5), C.R.S., licensed advanced practice nurse, or authorized Christian science practitioner stating the name, address, and age of the individual with a disability, the nature of care provided by the prospective juror, and an opinion that the performance of juror service would cause a substantial risk of injury to the individual with a disability.

(e) Residence outside of the county with no intention of returning to the county at any time during the succeeding twelve months;

(f) Selection and service as an impaneled trial or grand juror in any municipal, tribal, military, state, or federal court within the preceding twelve months or being scheduled for juror service within the next twelve months. Any person claiming this disqualification must submit a letter or other formal acknowledgment from the appropriate authority verifying his or her prior or pending juror service.

(g) Appearance as a prospective juror in state court in accordance with the provisions of section 13-71-120 within the current calendar year. Any person claiming this disqualification shall submit a letter or other formal acknowledgment from the appropriate authority verifying such prior juror appearance. This exemption, however, does not apply in emergency circumstances as provided for in section 13-71-112.

(h) (Deleted by amendment, L. 2000, p. 32, § 2, effective August 2, 2000.)

(3) A prospective grand juror shall be disqualified if he or she has previously been convicted of a felony in this state, any other state, the United States, or any territory under the jurisdiction of the United States.



§ 13-71-106. Jury commissioners

The chief judge of each judicial district shall appoint a jury commissioner for each county within that judicial district. Each jury commissioner shall be compensated as determined by the supreme court pursuant to section 13-3-105, but no court employee who serves as a jury commissioner shall receive any compensation in addition to a regular salary.



§ 13-71-107. Master juror list

(1) Each year, the state court administrator shall obtain from the secretary of state a voter registration list for each county in the state. The state court administrator shall also obtain licensed driver lists from the department of revenue, and, where available, the department of revenue shall match said drivers license records with the most recent address of the individual used for income tax purposes and supply any additional income tax address to the court administrator. The state court administrator may obtain other lists of residents of the state as necessary and desirable. The voter registration lists, as supplemented and modified by other lists, may be used to compile the master juror list for the following year. A copy of the master juror list that does not contain addresses of the jurors shall be open to the public for examination as a public record.

(2) Any person who has custody, possession, or control of any list to be used in compiling the master juror list shall furnish, upon request, a copy of that list to the state court administrator.



§ 13-71-108. Master juror wheel

(1) The state court administrator shall use an electronic automated system to compile and maintain a master juror wheel. The wheel shall consist of names, addresses, dates of birth, identifying numbers, and jury histories for prospective jurors taken from the master juror list. Each year, the master juror wheel shall be emptied and refilled in compliance with the provisions of this article. Jurors receiving cancellations or postponements of juror appearance and service may be replaced on the master juror wheel for the succeeding year and shall receive new summonses for their new dates in the succeeding year.

(2) In order to more equitably distribute the responsibility for juror appearance and service throughout the qualified population of each county and to avoid repeatedly summoning the same individuals for jury appearance and service, the state court administrator shall implement reasonable procedures to match prior year records of juror selection, appearance, and service in the state courts with the prospective juror names included in the master juror wheel. To the extent practical, the prior juror selection and service records shall be used to prioritize the juror names in the master juror wheel. To the extent practical, individuals with the least amount of jury appearances or service in the most recent years shall be summoned prior to individuals who have appeared or served more recently.



§ 13-71-109. Random selection from master juror list

If all prospective jurors on the master juror list are not needed, selection of the names or identifying numbers of prospective jurors to be placed on the master juror wheel shall be by a random selection method which ensures equal probability of selection.



§ 13-71-110. Juror selection and summoning

A jury commissioner shall specify the number of trial jurors needed for each day's juror pool or for selection of a grand jury within that commissioner's county. The state court administrator shall then randomly select the specified number of jurors required from the master juror wheel and shall issue a summons to each selected prospective juror, either personally or by mail addressed to the usual residence or post-office address of the prospective juror.



§ 13-71-111. Contents of juror summons

(1) The juror summons shall state: Whether the anticipated service is that of a trial or grand juror; the beginning date of the juror service; the name, address, hour, and room number, if any, of the courthouse or office to which the juror shall report on the first day of service; the fact that a knowing failure to obey the summons without justifiable excuse is a violation of section 18-8-612, C.R.S., and a class 3 misdemeanor punishable as provided in section 18-1.3-501, C.R.S.; and such other information and instructions as are deemed appropriate by the state court administrator or the jury commissioner.

(2) Every prospective juror shall also receive with the summons:

(a) Notice of the qualifications for juror service; and

(b) Instructions to jurors for retrieving juror service acknowledgment information, as described in section 13-71-132.



§ 13-71-112. Emergency summonses

In order to meet emergency needs of the court, the state court administrator or a jury commissioner, by any means of notice including notice by telephone, may summon additional trial or grand jurors to appear for juror service at a time certain and shall inform the juror at which courthouse to appear.



§ 13-71-113. Modification of juror service

In order to meet the urgent needs of the court, a jury commissioner may modify the date, location, or other condition of trial or grand juror service and may notify the prospective juror of the modification by telephone or other appropriate means.



§ 13-71-114. Cancellation of juror service

Whenever it appears that the number of jurors scheduled to appear is in excess of the number needed, a jury commissioner may cancel the trial or grand juror service of a prospective juror and may notify the juror by telephone or other appropriate means. Any juror whose service has been cancelled is not considered disqualified under section 13-71-105 (2)(f) but may be randomly reselected for further service within the succeeding twelve months.



§ 13-71-115. Juror questionnaires

(1) On or before the first day of the term of trial or grand juror service, each juror shall be given a juror questionnaire requesting the following information about the juror: Name, sex, date of birth, age, residence, and marital status; the number and ages of children; educational level and occupation; whether the juror is regularly employed, self-employed, or unemployed; spouse's occupation; previous juror service; present or past involvement as a party or witness in a civil or criminal proceeding; and such other information as the jury commissioner deems appropriate after consulting with the judges in the judicial district. The questionnaire shall contain a declaration by the juror that the information supplied is, to the best of the juror's knowledge, true and an acknowledgment that a willful misrepresentation of a material fact is a class 3 misdemeanor punishable as provided in section 18-1.3-501, C.R.S. Immediately below the declaration, the questionnaire shall contain a place for the signature of the juror. A notice that the completed questionnaire is not a public record shall appear prominently on its face.

(2) Unless the court orders otherwise, the jury commissioner shall provide copies of the appropriate completed questionnaires to the trial judge and counsel for use during jury selection. With the exception of the names of qualified jurors and disclosures made during jury selection, information on the questionnaires shall be held in confidence by the court, the parties, trial counsel, and their agents. Upon the completion of jury selection, the parties and their counsel shall return all copies of the completed questionnaires to the court for immediate destruction. The original completed questionnaires for all prospective jurors shall be sealed in an envelope and retained in the court's file but shall not constitute a public record.

(3) If a person's answers to a questionnaire indicate that the person is disqualified or disabled from performing jury service pursuant to section 13-71-104 (3), 13-71-105, or 13-71-119.5 or, in the opinion of the court, state grounds sufficient to be excused from jury service pursuant to section 13-71-119.5, the person's name shall not be included in the juror pool and the court shall notify the person that he or she is excused from jury service.



§ 13-71-116. Trial juror's right to one postponement

A trial juror shall have the right to one postponement of the term of juror service. Such postponement shall not last more than six months, but may extend into the next calendar year. To exercise this right, the juror shall notify the jury commissioner by telephone or in writing requesting an alternate date to which juror service may be postponed. A jury commissioner, in his or her discretion, may set the date to which the juror's service is postponed. A jury commissioner shall notify the juror by telephone or in writing of the new date.



§ 13-71-116.5. Postponement related to co-employee jury service

Upon notice by an employee, a jury commissioner shall postpone and reschedule the service of a summoned juror who is regularly employed by an employer with five or fewer full-time employees or their equivalent if, during the same period, another employee of the employer has been summoned for jury service. A postponement issued pursuant to this section shall not affect a person's right to a postponement of jury service pursuant to section 13-71-116.



§ 13-71-117. Assignment of courthouse location

Every trial and grand juror shall be notified on the summons, or otherwise, to perform juror service at a designated court location within each county. The jury commissioner or the court may permit a juror to serve at a different courthouse location within the county upon a finding that service at the original location would be a hardship.



§ 13-71-118. Telephone notice

The jury commissioner or the court may permit a trial or grand juror to be available for juror service or continued juror service upon telephone notice. Such a juror shall provide the court with a telephone number at which the juror may be reached, with certainty, and shall agree to resume juror service, if necessary, not more than one hour after receiving telephone notice.



§ 13-71-119. Deferments and excuses - limitations

(1) It shall be the policy of this article that every trial juror shall be prepared to serve three trial days except as otherwise provided in this section or in section 13-71-104, 13-71-105, or 13-71-119.5.

(2) The court or the jury commissioner may defer or advance the term of service of the trial or grand juror upon a finding as provided in section 13-71-104, 13-71-105, or 13-71-119.5. The court may excuse a juror from grand juror service upon a finding of hardship or inconvenience, taking into consideration the length of grand juror service. The court may excuse a juror from trial juror service upon a finding of extreme hardship. The court may dismiss a trial or grand juror at any time in the best interest of justice.

(3) The court, after a hearing, may excuse and discharge an impaneled juror prior to jury deliberation upon a finding of extreme hardship, and such discharge shall not be grounds for objection or a mistrial as long as the statutorily or constitutionally required number of jurors remain able to proceed with the trial and deliberation. The court, after a hearing, may excuse and discharge a juror participating in jury deliberation only upon a finding of an emergency or for any other compelling reason. If the statutorily or constitutionally required number of jurors does not remain to hear evidence or to participate in jury deliberation after the discharge of a juror, the trial may continue with the lesser number of jurors only upon agreement of all parties on the record. The court may discharge an impaneled juror who has not appeared for juror service upon a finding that there is a strong likelihood that an unreasonable delay in the trial would occur if the court were to await the appearance of the juror. The court may exercise any authority granted in this section at any time before or during a juror's term of service.



§ 13-71-119.5. Persons entitled to be excused from jury service

(1) The general assembly finds and declares that it is the policy of this state that all qualified citizens have an obligation to serve on juries when summoned by the courts of this state unless excused in accordance with the provisions of this article.

(2) (a) (I) A person shall be excused temporarily from service as a juror if his or her jury service would cause undue or extreme physical hardship to him or her or to another person under his or her direct care or supervision.

(II) The provisions of this subsection (2) shall apply notwithstanding the fact that the person does not have sole responsibility for the care of another person as described in section 13-71-105 (2)(d).

(b) A judge or jury commissioner of the court for which a person was summoned for jury service shall determine whether jury service would cause the prospective juror or another person under his or her direct care undue or extreme physical hardship.

(c) A person who requests to be excused under this subsection (2) shall take all actions necessary to obtain a determination on the request before the date on which the person is scheduled to appear for jury duty.

(d) For purposes of this subsection (2), undue or extreme physical hardship shall be limited to circumstances in which a person:

(I) Would be required to abandon a person under his or her direct care or supervision because of the inability to obtain an appropriate substitute care provider during the period of jury service; or

(II) Would suffer physical hardship possibly resulting in illness or disease.

(e) A person who requests to be excused under the provisions of this subsection (2) may provide the judge or jury commissioner documentation that supports the request to be excused, including but not limited to medical statements, proof of dependency or guardianship, or other similar documents. The judge or jury commissioner may excuse a person if the documentation clearly supports the request to be excused. The documents comprising the documentation described in this subsection (2) shall not be deemed public records and shall not be disclosed to the public.

(2.5) A person who is breast-feeding a child and is temporarily unable to or chooses not to leave the child in order to serve on a jury must be excused temporarily from service as a juror for up to two consecutive twelve-month postponements. The judge or jury commissioner may request a medical statement in support of the postponement. A medical statement provided pursuant to this subsection (2.5) is not a public record and must not be disclosed to the public.

(3) A person who is temporarily excused pursuant to this section shall become eligible for qualification as a juror when the temporary excuse expires, as determined by the court. A person may be permanently excused only if the judge or jury commissioner determines that the grounds for being excused from jury service are permanent in nature.

(4) The provisions of this section shall not apply to impaneled jurors or to deliberating jurors described in section 13-71-119.



§ 13-71-120. Length of juror service

Trial juror service shall be for a one-day term unless a juror is assigned to or impaneled on an incompleted trial when the one-day term ends, or unless the court orders otherwise. Nothing shall prevent a trial juror from serving on more than one jury or participating in more than one trial during the term; except that a trial juror whose deliberation ended with a verdict shall not be required to participate in a second trial even though the juror may not have completed the first day of juror service at the time of the commencement of the second trial. Jurors awaiting assignment to a trial shall be discharged as early as possible after it has been determined that their services will not be needed. Grand juror service shall be for a term of twelve months unless the court discharges the jurors earlier or enlarges such term upon a finding that the efficient administration of justice so requires; except that in no event shall a grand jury serve for longer than eighteen months.



§ 13-71-121. Extended trials

Before a jury is impaneled, the court shall inform the jurors if a trial is expected to last more than three trial days and may excuse a juror from performing juror service in that trial upon a finding of hardship or inconvenience, taking into account the expected length of the trial. Any juror so excused shall otherwise complete the term of juror service.



§ 13-71-122. Failure to appear - delinquency notice

The jury commissioner may send a delinquency notice by certified or first-class mail to any trial or grand juror who has failed to appear for juror service. The purposes of delinquency notices shall be only to notify the jurors of their delinquent status and to rectify the problem by appropriate means. The jury commissioner shall have discretionary authority to resolve delinquent juror problems.



§ 13-71-123. Enforcement of juror duties

The court shall take whatever action may be appropriate to enforce the provisions of this article. Upon a finding that a juror will not appear to perform or complete juror service or in response to the court's order, the court may take such action as is likely to compel the juror to appear.



§ 13-71-124. Delegation of authority to jury commissioner

The state court administrator or the court may delegate to jury commissioners such authority as is appropriate for the efficient administration of this article.



§ 13-71-125. Compensation and reimbursement

The compensation and reimbursement policy of this article shall be to prevent, insofar as possible, financial hardship for any juror because of the performance of juror service. Where financial hardship exists, the court shall attempt to place the juror in the same financial position as such juror would have been were it not for the performance of juror service.



§ 13-71-126. Compensation of employed jurors during first three days of service

All regularly employed trial or grand jurors shall be paid regular wages, but not to exceed fifty dollars per day unless by mutual agreement between the employee and employer, by their employers for the first three days of juror service or any part thereof. Regular employment shall include part-time, temporary, and casual employment if the employment hours may be determined by a schedule, custom, or practice established during the three-month period preceding the juror's term of service.



§ 13-71-127. Financial hardship of employer or self-employed juror

The court shall excuse an employer or a self-employed juror from the duty of compensation for trial or grand juror service upon a finding that it would cause financial hardship. When such a finding is made, a juror shall receive reasonable compensation in lieu of wages from the state for the first three days of juror service or any part thereof. Such award shall not exceed fifty dollars per day of juror service. A court hearing on an employer's extreme financial hardship shall occur no later than thirty days after the tender of the juror service acknowledgment information to the employer. The request for a court hearing shall be made in writing to the jury commissioner.



§ 13-71-128. Reimbursement of unemployed jurors during first three days of service

Each trial or grand juror who is unemployed may apply to the jury commissioner on the first day of juror service and shall be reimbursed by the state for reasonable travel, child care, and other necessary out-of-pocket expenses, except food, for the first three days of juror service or any part thereof. The state court administrator shall establish guidelines for the reimbursement of unemployed trial and grand jurors. No award for an unemployed juror shall exceed fifty dollars per day of juror service, and the court shall approve, prior to reimbursement, any award which is outside the guidelines. Any juror who is not regularly employed, including, but not limited to, retired persons, homemakers, students, unemployed persons, and persons receiving unemployment benefits, shall be entitled to reimbursement under this section. Juror service shall not cause a person to lose unemployment benefits.



§ 13-71-129. Compensation of jurors after first three days of service

The state shall pay each trial or grand juror who serves more than three days for the fourth day of service and each day thereafter at the rate of fifty dollars per day. A trial or grand juror receiving payment under this section shall not be entitled to additional reimbursement for travel or other out-of-pocket expenses.



§ 13-71-129.5. Public transportation for jurors

In all judicial districts with one or more publicly owned or operated systems of public transportation, the office of the state court administrator shall work with officials of the public transportation system or systems to create and implement a plan whereby each juror may obtain transportation at no cost to the juror to the vicinity of the courthouse or other place of juror service, and return, using the regular routes and schedules of the public transportation system.



§ 13-71-130. Limitations on juror compensation

The state shall compensate and credit each juror for only those days on which the juror appeared as directed to perform juror service. Holidays and business days on which a trial has been recessed are excluded.



§ 13-71-131. Special awards of compensation and reimbursement

Notwithstanding any other provisions of this article, the court is authorized to make special awards of compensation and reimbursement to any juror based upon unusual circumstances or to effect the purposes of this article. By appropriate order, the court may make special arrangements for physically impaired and elderly jurors and may provide for the other needs of jurors. The court shall provide for reasonable costs of jury sequestration.



§ 13-71-132. Juror service acknowledgment information - requests - payment

(1) The juror service acknowledgment shall contain the following information: The name of the juror; the jury commissioner contact information and the number of days of juror service performed; a declaration of the duty of the employer to compensate an employed juror for the first three days, or any part thereof, of juror service; the right of an employer to be excused from such duty by the court upon a showing of extreme financial hardship; and any other information deemed appropriate by the jury commissioner. The jury commissioner shall retain juror service acknowledgment information for each juror and make it available electronically via the internet for twelve months after the juror completes his or her service.

(2) If a juror requests juror service acknowledgment information relating to his or her juror service at any time during the twelve-month period described in subsection (1) of this section, the jury commissioner shall provide the information within sixty days after the request.

(3) Trial juror payments for each juror's service shall be processed by the state by check or electronic funds transfer within ten days after the conclusion of the juror's service. The state shall process grand juror payments at least on a monthly basis. Each payment shall include all compensation for juror service and reimbursement for authorized expenses incurred by the juror during the previous time period. The state court administrator shall prepare and disburse these payments based upon information received from jury commissioners.



§ 13-71-133. Enforcement of employer's duty to compensate jurors

Any employer who fails to compensate an employed juror under the applicable provisions of this article and who has not been excused from such duty of compensation shall be liable to the employed juror. If the employer fails to compensate a juror within thirty days after tender of the juror service acknowledgment information, the juror may commence a civil action in any court having jurisdiction over the parties. Extreme financial hardship on the part of the employer shall not be a defense to such an action. The court may award treble damages and reasonable attorney fees to the juror upon a finding of willful misconduct by the employer.



§ 13-71-134. Penalties and enforcement remedies for harassment by employer

(1) An employer shall not deprive an employed juror of employment or any incidents or benefits thereof, nor shall an employer harass, threaten, or coerce an employee because the employee receives a juror summons, responds thereto, performs any obligation or election of juror service as a trial or grand juror, or exercises any right under any section of this article. An employer shall make no demands upon any employed juror which will substantially interfere with the effective performance of juror service. The employed juror may commence a civil action for such damages or injunctive relief or both, as may be appropriate, for a violation of this section. The court may award treble damages and reasonable attorney fees to the juror upon a finding of willful misconduct by the employer. Any trial of such an action shall be to the court without a jury.

(2) Any employer who willfully violates this section commits willful harassment of a juror by an employer, as defined in section 18-8-614, C.R.S., which is a class 2 misdemeanor punishable as provided in section 18-1.3-501, C.R.S.



§ 13-71-135. Juror orientation program

The office of the state court administrator shall establish guidelines for the orientation of prospective jurors.



§ 13-71-136. Availability of juror list

(1) Absent a court order to the contrary, upon request, the jury commissioner shall make available for inspection by parties, counsel, or their agents a list of prospective jurors containing the jurors' names. The jury commissioner shall assure that the juror resides in the proper county.

(2) Absent a court order to the contrary, upon request, the jury commissioner shall make available for inspection by counsel or pro se parties a list of prospective jurors containing the jurors' names and addresses.

(3) Upon request, the jury commissioner shall make available for inspection by members of the public a list of prospective jurors containing only the jurors' name and juror number.



§ 13-71-137. Duties and responsibilities of interpreters for jurors who are deaf or hard of hearing

The court may provide, through the list of available resources coordinated through the Colorado commission for the deaf and hard of hearing pursuant to section 26-21-106 (4), C.R.S., a qualified interpreter, as defined in section 13-90-202 (8), to assist during a trial a juror who is deaf or hard of hearing. In the presence of the jury, the court shall instruct the qualified interpreter to make true and complete translations of all court proceedings to the juror who is deaf or hard of hearing to the best of the qualified interpreter's ability. The qualified interpreter shall be subject to the same orders and admonitions given to the jurors. The court shall permit a qualified interpreter to be present and assist a juror who is deaf or hard of hearing during the deliberations of the jury. In the presence of the jury, the court shall instruct the qualified interpreter to refrain from participating in any manner in the deliberation of the jury and to refrain from having any communications with any member of the jury regarding deliberation, except for true and complete translations of jurors' remarks made during deliberation. A jury verdict reached in the presence of a qualified interpreter, during deliberation, shall be valid.



§ 13-71-138. Preservation of juror records

All official records and papers compiled and maintained by the state court administrator concerning jurors shall be preserved for three years after the calendar year to which they apply. Official records shall include records in automated form on magnetic tapes and disks.



§ 13-71-139. Challenge of juror pool

(1) Any party to a civil or criminal action may challenge by written motion the composition of the juror pool for substantial failure to comply with the requirements of this article. The written motion shall be filed prior to the swearing in of the jury selected to try the case and shall be accompanied by one or more affidavits specifying the supporting facts and demographic data. If the court finds that the affidavit or affidavits, if true, demonstrate such a substantial failure, the moving party shall be entitled to present testimony by any person responsible for the implementation of this article, any records used in the selection and summoning of jurors, and any other relevant evidence. If the court determines, by a preponderance of the evidence, that in selecting the jury there has been a substantial failure to comply with this article, the court shall discharge the jury panel and stay proceedings pending the summoning of a new juror pool.

(2) The procedures described in this section shall be the exclusive means by which a party may challenge a jury on the ground that the juror pool was not selected in conformity with this article.



§ 13-71-140. Irregularity in selecting, summoning, and managing jurors

The court shall not declare a mistrial or set aside a verdict based upon allegations of any irregularity in selecting, summoning, and managing jurors, or in limiting the length of any term of juror service, or based upon any other defect in any procedure performed under this article unless the moving party objects to such irregularity or defect as soon as possible after its discovery and demonstrates specific injury or prejudice.



§ 13-71-141. Authority to contract and accept gifts

The state court administrator, and district administrators with the approval of the state court administrator, may enter into contracts and agreements with, and accept gifts, grants, contributions, and bequests of funds from, any department, agency, or political subdivision of the federal, state, county, or municipal government or from any individual, foundation, corporation, association, or public authority to implement the provisions of this article or to improve the jury system.



§ 13-71-142. Alternate jurors

In all civil and criminal trials, the court may call and impanel alternate jurors to replace jurors who are disqualified or who the court may determine are unable to perform their duties prior to deliberation. Alternate jurors shall be summoned in the same manner, have the same qualifications, be subject to the same examination and challenges, take the same oath, and have the same functions, powers, and privileges as regular jurors. An alternate juror who does not replace a regular juror shall be discharged at the time the jury retires to consider its verdict, unless otherwise provided by law, by agreement of the parties, or by order of the court. The seating of an alternate juror entitles each party to an additional peremptory challenge, which may be exercised as to any prospective jurors.



§ 13-71-143. Grand jurors - vacancies

Vacancies which exist on a grand jury panel shall be filled in accordance with section 13-72-106.



§ 13-71-144. Jury fees to be assessed in civil cases

(1) (a) On and after July 1, 2008, any party demanding a trial by jury as provided by statute shall pay to the clerk of the court a fee of one hundred ninety dollars in district court cases at the time the demand is made pursuant to the Colorado rules of civil procedure.

(b) On and after July 1, 2008, any party demanding a trial by jury as provided by statute shall pay to the clerk of the court a fee of ninety-eight dollars in county court cases at the time the demand is made pursuant to the Colorado rules of civil procedure.

(c) Each party to an action who does not affirmatively waive, in writing, the right to a trial by jury on all issues which are so triable shall pay the jury fee. Failure to pay the jury fee at the time of filing the demand, and no later than ten days after the service of the last pleading directed to any issue triable by a jury, shall constitute a waiver of a jury trial by the demanding, nonpaying party.

(2) (a) Each fee collected pursuant to paragraph (a) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, one hundred sixty-five dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and twenty dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(b) Each fee collected pursuant to paragraph (b) of subsection (1) of this section shall be transmitted to the state treasurer and divided as follows:

(I) Repealed.

(II) On and after July 1, 2009, eighty-four dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6) , five dollars shall be deposited in the court security cash fund established pursuant to section 13-1-204, and nine dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a).

(3) (Deleted by amendment, L. 2008, p. 2142, § 12, effective June 4, 2008.)



§ 13-71-145. Expense of meals and provisions to be taxed

In all civil cases if any expenses are incurred in furnishing meals or provisions to jurors impaneled to try such causes, such expenses shall be taxed as costs in the suit against the unsuccessful party. When collected, the same shall be paid to the clerk of the court for deposit in the state general fund or to reimburse an employer in an amount not to exceed fifty dollars per day for the first three days served by the employee. In the first instance the same shall be paid by the court pursuant to the provisions of section 13-3-106.






Article 72 - Grand Jurors

§ 13-72-101. Grand jurors - term - additional juries

(1) Grand juries shall not be drawn, summoned, or required to attend the sitting of any court in any county in this state unless specially ordered by the court having jurisdiction to make such an order and except as provided in subsection (2) of this section. The length of term served by a grand jury shall be as provided in section 13-71-120.

(2) In counties with a population of one hundred thousand persons or more, according to the latest federal census, a grand jury shall be drawn and summoned by the court to attend the sitting of said court at the first term of such court in each year.

(3) In all other counties, the grand jury shall be called and shall sit at such times and for such periods as the court may order on its own motion or upon motion by the district attorney of the judicial district in which the county is located.

(4) Upon motion of the district attorney and for good cause shown, the court may cause to be drawn and summoned an additional grand jury.

(5) A grand jury shall be impaneled, sworn and charged in, and report to such court, as the judges of the judicial district among themselves agree or as they may by rule provide.



§ 13-72-102. Number of jurors

A grand jury shall consist of twelve persons, and the assent of nine jurors shall be necessary for the returning of a true bill; but, upon motion of the district attorney and for good cause shown, the court may cause to be convened, impaneled, and sworn a grand jury consisting of twenty-three members, and the assent of twelve members shall be necessary for the returning of a true bill when said grand jury consists of twenty-three members. At any meeting of the grand jury at least nine grand jurors shall constitute a quorum.



§ 13-72-103. Selection of jury panel

In drawing the list of jurors, the court shall select from no less than seventy-five names thereon and from such additional lists of names as the court may order, or from such lesser number as may be called to serve as jurors, the names of either twelve or twenty-three persons who shall constitute a grand jury and four alternate grand jurors. The members of the county grand jury shall be selected by the chief judge with the advice of the district attorney. The court may close to the public part or all of the selection process when reasonably necessary to protect the grand jury process or the security of the grand jurors. The length of term served by a county grand jury shall be as provided in section 13-71-120. The court, upon its own motion or at the request of the district attorney, shall enter an order to preserve the confidentiality of all information that might identify grand jurors when reasonably necessary to protect the grand jury process or the security of the grand jurors. In the absence of such an order, upon request, the jury commissioner shall make available for inspection by members of the public a list of grand jurors containing only the grand jurors' names and juror numbers. The court may strike the name of any juror who appears to the court to be incompetent or unqualified to serve.



§ 13-72-104. Foreman appointed - duties

Before a grand jury at any term of court is sworn or affirmed, the court shall appoint a foreman of such jury and an alternate foreman to act in the absence of the foreman, and such foreman or alternate foreman has power to administer an oath or affirmation to any and all witnesses who may be required to testify before such jury. He shall also endorse upon every bill that may be presented to a grand jury the finding of such jury that the same is "a true bill" or "not a true bill", as the case may be, and sign his name thereto before the same is returned into court.



§ 13-72-105. Oath of foreman - jurors

(1) Before a grand jury enters upon its duties, an oath or affirmation shall be administered to the foreman, as follows:

"You, as foreman of this inquest, do solemnly swear or affirm that you will diligently inquire into, and true presentment make, of all such matters and things as shall be given you in charge, or shall otherwise come to your knowledge touching the present service; you will present no person through malice, hatred, or ill will, and that you will leave no one unpresented through fear, favor, or affection, or for any fee or reward or the hope or promise thereof; that you will keep secret your own counsel and that of your fellows touching the present service, and that in all your presentments, you will present the truth, the whole truth, and nothing but the truth, according to the best of your skill and understanding, so help you God."

(2) An oath or affirmation shall be administered to the other grand jurors as follows:

"You and each of you do solemnly swear or affirm that you will well and truly keep and observe the oath that" A.B.,"your foreman, has just taken before you, so help you God."



§ 13-72-106. Attendance excused - discharged - prospective jurors

At any time for cause shown, the court may excuse a grand juror permanently and, if so excused, the court shall select a replacement grand juror from one of the four alternate grand jurors chosen pursuant to section 13-72-103. The excuse or discharge of a grand juror shall be in accordance with the procedures specified in the "Colorado Uniform Jury Selection and Service Act", article 71 of this title. The discharge of any such grand juror shall in no way or manner affect any indictment found by the grand jury as it was composed either before or after such charge.



§ 13-72-107. Juror giving information - oath

When any member of a grand jury gives information touching any matter pending before such jury, he shall take an oath or affirmation in the same manner as other witnesses.



§ 13-72-108. Sealing of indictment

The court, upon motion of the district attorney, shall order the indictment to be sealed and no person may disclose the existence of the indictment until the defendant is in custody or has been admitted to bail except when necessary for the issuance or execution of a warrant or summons.



§ 13-72-109. Impaneling of judicial district grand jury - county grand jury unnecessary

If a judicial district grand jury is impaneled pursuant to article 74 of this title, there is no need to impanel a county grand jury pursuant to this article.






Article 73 - Statewide Grand Juries

§ 13-73-101. Petition for impaneling - determination by chief judge

(1) The general assembly finds that the state grand jury exists because of the need to investigate and prosecute crime without regard to county or judicial district boundaries in cases involving organized crime, criminal activity in more than one judicial district, or unusual difficulties in the investigation or adjudication of a matter or cases in which the attorney general has authority to prosecute. The state grand jury is intended, therefore, to be a law enforcement tool with statewide jurisdiction.

(2) When the attorney general deems it to be in the public interest to convene a grand jury that has jurisdiction extending beyond the boundaries of any single county, the attorney general may petition the chief judge of any district court for an order in accordance with the provisions of this article. Said chief judge may, for good cause shown, order the impaneling of a state grand jury that shall have statewide jurisdiction. In making a determination as to the need for impaneling a state grand jury, the judge shall require a showing that the matter cannot be effectively handled by a grand jury impaneled pursuant to article 72 or 74 of this title, such grand juries being referred to in this article as a "county grand jury" or a "judicial district grand jury", respectively.



§ 13-73-102. Powers and duties - applicable law - rules and regulations

A state grand jury shall have the same powers and duties and shall function in the same manner as a county grand jury, except that its jurisdiction shall extend throughout the state. The law applicable to county grand juries shall apply to state grand juries except when such law is inconsistent with the provisions of this article. The supreme court may promulgate such procedural rules as it deems necessary to govern the procedures of state grand juries.



§ 13-73-103. List of prospective jurors - selection - membership - term

The state court administrator, upon receipt of an order of a chief judge of the district court granting a petition to impanel a state grand jury, shall prepare a list of prospective state grand jurors drawn from existing jury lists of the several counties. In preparing the list of prospective state grand jurors, the state court administrator need not include names of jurors from every county within the state, but the state court administrator may select jurors from counties near the county in which the chief judge requesting the list presides. The chief judge granting the order shall impanel the state grand jury from the list compiled by the state court administrator. A state grand jury shall be composed of twelve or twenty-three members, as provided in section 13-72-102, but not more than one-fourth of the members of the state grand jury shall be residents of any one county. The members of the state grand jury shall be selected by the chief judge with the advice of the attorney general. The chief judge may close to the public part or all of the selection process when reasonably necessary to protect the grand jury process or the security of the grand jurors. The length of term served by a state grand jury shall be as provided in section 13-71-120. The court, upon its own motion or at the request of the attorney general, shall enter an order to preserve the confidentiality of all information that might identify state grand jurors when reasonably necessary to protect the state grand jury process or the security of the state grand jurors. In the absence of such an order, upon request, the state court administrator shall make available for inspection by members of the public a list of state grand jurors containing only the state grand jurors' names and juror numbers.



§ 13-73-104. Summoning of jurors

The jury commissioner of the court in which the petition for impaneling the state grand jury is filed shall cause said prospective jurors to be summoned for service in the manner provided in section 13-71-110.



§ 13-73-105. Judicial supervision

Judicial supervision of the state grand jury shall be maintained by the chief judge who issued the order impaneling such grand jury, and all indictments, reports, and other formal returns of any kind made by such grand jury shall be returned to that judge.



§ 13-73-106. Presentation of evidence

The presentation of the evidence must be made to the state grand jury by the attorney general or his or her designee.



§ 13-73-107. Return of indictment or presentment - designation of venue - consolidation of indictments - sealing of indictment

(1) Any indictment by a state grand jury shall be returned to the chief judge who is supervising the statewide grand jury without any designation of venue. Thereupon, the chief judge shall, by order, designate any county in the state as the county of venue for the purpose of trial. Once venue is designated by the chief judge, a change of venue may be granted only as provided by article 6 of title 16, C.R.S. The chief judge may, by order, direct the consolidation of an indictment returned by a county grand jury with an indictment returned by a state grand jury and fix venue for trial.

(2) The court, upon motion of the attorney general, shall order the indictment to be sealed and no person may disclose the existence of the indictment until the defendant is in custody or has been admitted to bail except when necessary for the issuance or execution of a warrant or summons.



§ 13-73-108. Costs and expenses

The costs and expenses incurred in impaneling a state grand jury and in the performance of its functions and duties shall be paid by the state out of funds appropriated to the judicial department.






Article 74 - Judicial District Grand Juries

§ 13-74-101. Petition for impaneling - determination by chief judge

When the district attorney deems it to be in the public interest to convene a grand jury which has jurisdiction extending beyond the boundaries of any single county, he may petition the chief judge of any district court for an order in accordance with the provisions of this article. Said chief judge shall, for good cause shown, order the impaneling of a judicial district grand jury which shall have judicial districtwide jurisdiction. If a judicial district grand jury is impaneled pursuant to this article, there is no need to impanel a county grand jury pursuant to article 72 of this title.



§ 13-74-102. Powers and duties - applicable law - rules and regulations

A judicial district grand jury shall have the same powers and duties and shall function in the same manner as a county grand jury; except that its jurisdiction shall extend throughout the judicial district. The law applicable to county grand juries shall apply to judicial district grand juries except when such law is inconsistent with the provisions of this article. The supreme court may promulgate such procedural rules as it deems necessary to govern the procedures of judicial district grand juries.



§ 13-74-103. List of prospective jurors - selection - membership - term

The state court administrator, upon receipt of an order of a chief judge of the district court granting a petition to impanel a judicial district grand jury, shall prepare a list of prospective judicial district grand jurors drawn from existing jury lists of the several counties within the district. In preparing the list of prospective judicial district grand jurors, the state court administrator need not include names of jurors from every county within the district, but the state court administrator may select jurors from counties near the county in which the chief judge requesting the list presides. The chief judge granting the order shall impanel the judicial district grand jury from the list compiled by the state court administrator. A judicial district grand jury shall be composed of twelve or twenty-three members, as provided in section 13-72-102. The members of the judicial district grand jury shall be selected by the chief judge with the advice of the district attorney. The chief judge may close to the public part or all of the selection process when reasonably necessary to protect the grand jury process or the security of the grand jurors. The length of term served by a judicial district grand jury shall be as provided in section 13-71-120. The court, upon its own motion or at the request of the district attorney, shall enter an order to preserve the confidentiality of all information that might identify judicial district grand jurors when reasonably necessary to protect the judicial district grand jury process or the security of the judicial district grand jurors. In the absence of such an order, upon request, the state court administrator shall make available for inspection by members of the public a list of judicial district grand jurors containing only the judicial district grand jurors' names and juror numbers.



§ 13-74-104. Summoning of jurors

The jury commissioner of the court in which the petition for impaneling the judicial district grand jury is filed shall cause said prospective jurors to be summoned for service in the manner provided in section 13-71-110.



§ 13-74-105. Judicial supervision

Judicial supervision of the judicial district grand jury shall be maintained by the chief judge who issued the order impaneling such grand jury, and all indictments, reports, and other formal returns of any kind made by such grand jury shall be returned to that judge.



§ 13-74-106. Presentation of evidence

The presentation of the evidence shall be made to the judicial district grand jury by the district attorney or his designee.



§ 13-74-107. Return of indictment - designation of venue - consolidation of indictments - sealing of indictments

(1) Any indictment by a judicial district grand jury shall be returned to the chief judge without any designation of venue. Thereupon, the judge shall, by order, designate the county of venue for the purpose of trial. The judge may, by order, direct the consolidation of an indictment returned by a county grand jury with an indictment returned by a judicial district grand jury and fix venue for trial.

(2) The court, upon motion of the district attorney, shall order the indictment to be sealed and no person may disclose the existence of the indictment until the defendant is in custody or has been admitted to bail except when necessary for the issuance or execution of a warrant or summons.



§ 13-74-108. Costs and expenses

The costs and expenses incurred in impaneling a judicial district grand jury and in the performance of its functions and duties shall be paid by the state out of funds appropriated to the judicial department.



§ 13-74-109. Applicability

The provisions of this article shall apply to all judicial districts.



§ 13-74-110. Procedural matters

Procedural matters not specifically addressed by the provisions of this article shall be governed by the provisions of article 72 of this title and other applicable Colorado statutes and by the Colorado rules of criminal procedure relating to grand juries.









Limitation of Actions

Article 80 - Limitations - Personal Actions

§ 13-80-101. General limitation of actions - three years

(1) The following civil actions, regardless of the theory upon which suit is brought, or against whom suit is brought, shall be commenced within three years after the cause of action accrues, and not thereafter:

(a) All contract actions, including personal contracts and actions under the "Uniform Commercial Code", except as otherwise provided in section 13-80-103.5;

(b) Repealed.

(c) All actions for fraud, misrepresentation, concealment, or deceit except those in section 13-80-102 (1)(j);

(d) and (e) Repealed.

(f) All actions for breach of trust or breach of fiduciary duty;

(g) All claims under the "Uniform Consumer Credit Code", except section 5-5-201 (5), C.R.S.;

(h) All actions of replevin or for taking, detaining, or converting goods or chattels, except as otherwise provided in section 13-80-103.5;

(i) All actions under the "Motor Vehicle Financial Responsibility Act", article 7 of title 42, C.R.S.;

(j) All actions under part 6 of article 4 of title 10, C.R.S.;

(k) All actions accruing outside this state if the limitation of actions of the place where the cause of action accrued is greater than that of this state;

(l) All actions of debt under section 40-30-102, C.R.S.;

(m) All actions for recovery of erroneous or excessive refunds of any tax under section 39-21-102, C.R.S.;

(n) (I) All tort actions for bodily injury or property damage arising out of the use or operation of a motor vehicle including all actions pursuant to paragraph (j) of this subsection (1).

(II) The provisions of this paragraph (n) do not apply to any action for strict liability, absolute liability, or failure to instruct or warn governed by the provisions of section 13-80-102 (1)(b) or section 13-80-106.

(o) and (p) Repealed.



§ 13-80-102. General limitation of actions - two years

(1) The following civil actions, regardless of the theory upon which suit is brought, or against whom suit is brought, must be commenced within two years after the cause of action accrues, and not thereafter:

(a) Tort actions, including but not limited to actions for negligence, trespass, malicious abuse of process, malicious prosecution, outrageous conduct, interference with relationships, and tortious breach of contract; except that this paragraph (a) does not apply to any tort action arising out of the use or operation of a motor vehicle as set forth in section 13-80-101 (1)(n);

(b) All actions for strict liability, absolute liability, or failure to instruct or warn;

(c) All actions, regardless of the theory asserted, against any veterinarian;

(d) All actions for wrongful death, except as described in subsection (2) of this section;

(e) Repealed.

(f) All actions against any public or governmental entity or any employee of a public or governmental entity for which insurance coverage is provided pursuant to article 14 of title 24, C.R.S.;

(g) All actions upon liability created by a federal statute where no period of limitation is provided in said federal statute;

(h) All actions against any public or governmental entity or any employee of a public or governmental entity, except as otherwise provided in this section or section 13-80-103;

(i) All other actions of every kind for which no other period of limitation is provided;

(j) All actions brought under section 42-6-204, C.R.S.;

(k) All actions brought under section 13-21-109 (2).

(2) A civil action for a wrongful death against a defendant who committed vehicular homicide, as described in section 18-3-106, C.R.S., and, as part of the same criminal episode, committed the offense of leaving the scene of an accident that resulted in the death of a person, as described in section 42-4-1601 (2)(c), C.R.S., regardless of the theory upon which suit is brought, or against whom suit is brought, must be commenced within four years after the cause of action accrues, and not thereafter.



§ 13-80-102.5. Limitation of actions - medical or health care

(1) Except as otherwise provided in this section or section 25.5-4-307, C.R.S., no action alleging negligence, breach of contract, lack of informed consent, or other action arising in tort or contract to recover damages from any health care institution, as defined in paragraph (a) of subsection (2) of this section, or any health care professional, as defined in paragraph (b) of subsection (2) of this section, shall be maintained unless such action is instituted within two years after the date that such action accrues pursuant to section 13-80-108 (1), but in no event shall an action be brought more than three years after the act or omission which gave rise to the action.

(2) For the purposes of this section:

(a) "Health care institution" means any hospital, health care facility, dispensary, clinic, or other institution which is licensed or certified as such under the laws of this state.

(b) "Health care professional" means any physician, nurse, dentist, chiropractor, pharmacist, optometrist, psychologist, podiatrist, physical therapist, or other health care practitioner who is licensed to perform such profession under the laws of this state.

(3) The limitation of actions provided in subsection (1) of this section shall not apply under the following circumstances:

(a) If the act or omission which gave rise to the cause of action was knowingly concealed by the person committing such act or omission, in which case the action may be maintained if instituted within two years after the person bringing the action discovered, or in the exercise of reasonable diligence and concern should have discovered, the act or omission; or

(b) If the act or omission consisted of leaving an unauthorized foreign object in the body of the patient, in which case the action may be maintained if instituted within two years after the person bringing the action discovered, or in the exercise of reasonable diligence and concern should have discovered, the act or omission; or

(c) If both the physical injury and its cause are not known or could not have been known by the exercise of reasonable diligence; or

(d) If the action is brought by or on behalf of:

(I) A minor under eight years of age who was under six years of age on the date of the occurrence of the act or omission for which the action is brought, in which case the action may be maintained at any time prior to his attaining eight years of age; or

(II) A person otherwise under disability as defined in section 13-81-101, in which case the action may be maintained within the time period as provided in section 13-81-103.



§ 13-80-103. General limitation of actions - one year

(1) The following civil actions, regardless of the theory upon which suit is brought, or against whom suit is brought, shall be commenced within one year after the cause of action accrues, and not thereafter:

(a) The following tort actions: Assault, battery, false imprisonment, false arrest, libel, and slander;

(b) All actions for escape of prisoners;

(c) All actions against sheriffs, coroners, police officers, firefighters, national guardsmen, or any other law enforcement authority;

(d) All actions for any penalty or forfeiture of any penal statutes;

(e) All actions under the "Motor Vehicle Repair Act of 1977", article 9 of title 42, C.R.S.;

(f) and (g) Repealed.

(h) All actions against a person alleging liability for a penalty for commission of a class A or a class B traffic infraction, as defined in section 42-4-1701, C.R.S.



§ 13-80-103.5. General limitation of actions - six years

(1) The following actions shall be commenced within six years after the cause of action accrues and not thereafter:

(a) All actions to recover a liquidated debt or an unliquidated, determinable amount of money due to the person bringing the action, all actions for the enforcement of rights set forth in any instrument securing the payment of or evidencing any debt, and all actions of replevin to recover the possession of personal property encumbered under any instrument securing any debt; except that actions to recover pursuant to section 38-35-124.5 (3), C.R.S., shall be commenced within one year;

(b) All actions for arrears of rent;

(c) All actions brought under section 13-21-109, except actions brought under section 13-21-109 (2);

(d) All actions by the public employees' retirement association to collect unpaid contributions from employers for persons who are not members or inactive members at the time the association first notifies an employer of its claim for unpaid contributions. This paragraph (d) shall apply to causes of action as provided in section 24-51-402 (2), C.R.S.

(e) Repealed.



§ 13-80-103.7. General limitation of actions - sexual assault or sexual offense against a child - six years - definition

(1) Notwithstanding any other statute of limitations specified in this article, or any other provision of law that can be construed to reduce the statutory period set forth in this section, any civil action based on a sexual assault or a sexual offense against a child shall be commenced within six years after a disability has been removed for a person under disability, as such term is defined in subsection (3.5) of this section, or within six years after a cause of action accrues, whichever occurs later, and not thereafter. Nothing in this section shall be construed to extend the statutory period with respect to vicarious liability.

(2) For the purpose of this section, "sexual assault" means subjecting another person of any age to sexual contact, as defined in section 18-3-401 (4), C.R.S.; sexual intrusion, as defined in section 18-3-401 (5), C.R.S.; or sexual penetration, as defined in section 18-3-401 (6), C.R.S.

(3) For the purposes of this section, "sexual offense against a child" shall include all offenses listed in section 18-3-411, C.R.S.

(3.5) (a) For the purpose of this section, "person under disability" means any person who is a minor under eighteen years of age, a person who has been declared mentally incompetent, or a person under other legal disability and who does not have a legal guardian. "Person under disability" also includes a victim of a sexual assault when the victim is in a special relationship with the perpetrator of the assault or is a victim of a sexual offense against a child or is a victim who is residing in an institutional facility, such as a nursing home, regional center, or residential facility for the treatment and care of persons with a behavioral or mental health disorder or for the care of persons with intellectual and developmental disabilities and where the victim is psychologically or emotionally unable to acknowledge the assault or offense and the resulting harm. For the purpose of this subsection (3.5), "special relationship" means a relationship between the victim and the perpetrator of the sexual assault which is a confidential, trust-based relationship, such as attorney-client, doctor-patient, psychotherapist-patient, minister-parishioner, teacher-student, or familial relationship. It is the intent of the general assembly to leave in place the six-year limitation for adults subjected to a sexual assault except in the situations described in this subsection (3.5)(a) in which the victim is in a special relationship with the perpetrator of the assault. In the circumstances in which a victim is in a special relationship with the perpetrator of the assault or is a victim of a sexual offense against a child or a victim who is residing in an institutional facility, such as a nursing home, regional center, or residential facility for the treatment and care of persons with a behavioral or mental health disorder or for the care of persons with intellectual and developmental disabilities and where the victim is psychologically or emotionally unable to acknowledge the assault or offense and the resulting harm, the six-year limitation is tolled until the disability is removed. For the purpose of this section, where the plaintiff is a victim of a series of sexual assaults or sexual offenses against a child, the plaintiff need not establish which act of a series of acts caused the plaintiff's injury, and the statute of limitations set forth in this section commences with the last in the series of acts, subject to the provisions of this section regarding disability. However, as elements of the cause of action, a person under disability who is psychologically or emotionally unable to acknowledge the assault or offense and the resulting harm has the burden of proving that the assault or offense occurred and that he or she was actually psychologically or emotionally unable to acknowledge the assault or offense and the resulting harm.

(b) Notwithstanding the provisions of section 13-90-107, the filing of a claim pursuant to this subsection (3.5) is deemed to be a limited waiver of the doctor-patient privilege or the psychologist-patient privilege to persons who are necessary to resolve the claim, and a doctor or psychologist who provided medical care and treatment or counseling and treatment to the plaintiff for injuries upon which an action under this subsection (3.5) is based may be examined as a witness. All medical records pertaining to any relevant medical care and treatment or counseling and treatment of the plaintiff are admissible into evidence in an action brought pursuant to this subsection (3.5) and shall be available for inspection upon request by the parties to the action.

(c) If the plaintiff brings a civil action under this subsection (3.5) fifteen years or more after the plaintiff attains the age of eighteen, the plaintiff may only recover damages for medical and counseling treatment and expenses, plus costs and attorney fees.

(d) It is the intent of the general assembly in enacting this subsection (3.5) to extend the statute of limitations as to civil actions based on offenses described in subsection (1) of this section as amended on July 1, 1993, for which the applicable statute of limitations in effect prior to July 1, 1993, has not yet run on July 1, 1993.

(3.7) An action may not be brought pursuant to subsection (3.5) of this section if the defendant is deceased or is incapacitated to the extent that the defendant is incapable of rendering a defense to the action.

(4) It is the intent of the general assembly in enacting this section to extend the statute of limitations as to civil actions based on offenses described in subsection (1) of this section for which the applicable statute of limitations in effect prior to July 1, 1990, has not yet run on July 1, 1990.

(5) The provisions of this section shall not be construed to extend or suspend the statute of limitations or statute of repose applicable to a claim alleging negligence in the course of providing professional services in the practice of medicine. This subsection (5) shall not be construed to preclude pursuing a civil action pursuant to this section alleging a sexual offense based on a legal theory other than negligence in the course of providing professional services in the practice of medicine, unless the sexual assault forms the basis for a claim of such negligence.



§ 13-80-103.8. Limitation of civil forfeiture actions related to criminal acts

(1) The following actions shall be commenced within five years after the cause of action accrues, and not thereafter:

(a) All actions brought pursuant to section 12-55.5-110 (2), C.R.S.;

(b) All actions brought pursuant to part 3 of article 13 of title 16, C.R.S.;

(c) All actions brought pursuant to part 5 of article 13 of title 16, C.R.S.;

(d) All civil actions brought pursuant to article 17 of title 18, C.R.S.;

(e) All civil actions brought pursuant to section 42-5-107, C.R.S.

(2) A cause of action shall be deemed to have accrued pursuant to subsection (1) of this section at such time as the alleged offense or conduct giving rise to the claim was discovered. If, when a cause of action accrues against a person pursuant to subsection (1) of this section, such person is out of this state and not subject to service of process or has concealed himself, or the property which is the subject of such a cause of action is concealed or absent from this state, the period limited for the commencement of the action by the statute of limitations pursuant to this section shall not begin to run until such person comes into this state or such property is no longer out of this state or concealed. If, after the cause of action accrues, such person departs from this state and is not subject to service of process or conceals himself, the time of his absence while not subject to service of process or the time of his concealment while not subject to service of process, or any period of time the property which is the subject of such cause of action is removed from this state, shall not be computed as a part of the period within which the action must be brought.

(3) For purposes of computing time pursuant to this section, possession or control of the following forms of property by any person subject to a cause of action pursuant to subsection (1) of this section shall be deemed to be a continuing offense or continuing conduct:

(a) All currency, negotiable instruments, securities, or other things of value furnished or intended to be furnished by any person in exchange for any alleged offense or conduct giving rise to a cause of action;

(b) All proceeds of any alleged offense or conduct giving rise to a cause of action;

(c) All currency, negotiable instruments, or securities intended to be used to facilitate any alleged offense or conduct giving rise to a cause of action;

(d) All property derived from or realized through any alleged offense or conduct giving rise to a cause of action.



§ 13-80-103.9. Limitation of actions - failure to perform a background check by a public entity - injury to a child

(1) As used in this section, unless the context otherwise requires:

(a) "Child" means a person under eighteen years of age.

(b) "Education employment required background check" means complying with sections 22-2-119 and 22-32-109.7, C.R.S.

(c) "Sexual offense against a child" shall include all offenses listed in section 18-3-411 (1), C.R.S.

(2) Notwithstanding any other statute of limitations specified in this article or any other provision of law, a civil action, as described in subsection (3) of this section, against a school district or charter school for failure to perform an education employment required background check may be brought at any time within two years after the age of majority of the plaintiff.

(3) In bringing a civil action for failure to perform an education employment required background check pursuant to this section, a plaintiff shall make a prima facie showing of the following facts and circumstances:

(a) The school district or charter school, in hiring an individual to work with children or in a setting with children, or the department of education did not perform an education employment required background check of the individual, and the failure to conduct the required background check was the result of the school district's or charter school's deliberate indifference or reckless disregard of its obligations to conduct the background check as provided by law; ordinary negligence or unintentional oversight is not sufficient.

(b) The individual, at the time of hiring, had a criminal record that included one or more convictions for the offense of sexual assault as described in section 18-3-402, C.R.S., for a sexual offense against a child, or for child abuse as described in section 18-6-401, C.R.S., or the individual had been dismissed or had resigned from a school district under the circumstances described in section 22-32-109.7 (1)(b), C.R.S.; and

(c) The individual committed one of the following offenses against a child with whom the individual came in contact in the course of his or her employment with the school district or charter school:

(I) Sexual assault as described in section 18-3-402, C.R.S.;

(II) Sexual offense against a child; or

(III) Child abuse as described in section 18-6-401, C.R.S.

(4) An action may not be brought pursuant to subsection (3) of this section if the defendant is deceased or is incapacitated to the extent that the school district or charter school is incapable of rendering a defense to the action.



§ 13-80-104. Limitation of actions against architects, contractors, builders or builder vendors, engineers, inspectors, and others

(1) (a) Notwithstanding any statutory provision to the contrary, all actions against any architect, contractor, builder or builder vendor, engineer, or inspector performing or furnishing the design, planning, supervision, inspection, construction, or observation of construction of any improvement to real property shall be brought within the time provided in section 13-80-102 after the claim for relief arises, and not thereafter, but in no case shall such an action be brought more than six years after the substantial completion of the improvement to the real property, except as provided in subsection (2) of this section.

(b) (I) Except as otherwise provided in subparagraph (II) of this paragraph (b), a claim for relief arises under this section at the time the claimant or the claimant's predecessor in interest discovers or in the exercise of reasonable diligence should have discovered the physical manifestations of a defect in the improvement which ultimately causes the injury.

(II) Notwithstanding the provisions of paragraph (a) of this subsection (1), all claims, including, but not limited to indemnity or contribution, by a claimant against a person who is or may be liable to the claimant for all or part of the claimant's liability to a third person:

(A) Arise at the time the third person's claim against the claimant is settled or at the time final judgment is entered on the third person's claim against the claimant, whichever comes first; and

(B) Shall be brought within ninety days after the claims arise, and not thereafter.

(c) Such actions shall include any and all actions in tort, contract, indemnity, or contribution, or other actions for the recovery of damages for:

(I) Any deficiency in the design, planning, supervision, inspection, construction, or observation of construction of any improvement to real property; or

(II) Injury to real or personal property caused by any such deficiency; or

(III) Injury to or wrongful death of a person caused by any such deficiency.

(2) In case any such cause of action arises during the fifth or sixth year after substantial completion of the improvement to real property, said action shall be brought within two years after the date upon which said cause of action arises.

(3) The limitations provided by this section shall not be asserted as a defense by any person in actual possession or control, as owner or tenant or in any other capacity, of such an improvement at the time any deficiency in such an improvement constitutes the proximate cause of the injury or damage for which it is proposed to bring an action.



§ 13-80-105. Limitation of actions against land surveyors

(1) Notwithstanding any statutory provision to the contrary, all actions against any land surveyor brought to recover damages resulting from any alleged negligent or defective land survey shall be brought within the time provided in section 13-80-101 after the person bringing the action either discovered or in the exercise of reasonable diligence and concern should have discovered the negligence or defect which gave rise to such action, and not thereafter, but in no case shall such an action be brought more than ten years after the completion of the survey upon which such action is based.

(2) For purposes of this section, "land survey" or "improvement survey" means any survey conducted by or under the direction and control of a land surveyor licensed pursuant to the provisions of part 2 of article 25 of title 12, C.R.S., and includes but is not limited to professional land surveying, as defined in section 12-25-202 (6), C.R.S. Nothing in this section shall be construed as extending the period or periods provided by the laws of Colorado or by agreement of the parties for bringing any action, nor shall this section be construed as creating any claim for relief not existing or recognized on or before July 1, 1979.

(3) (a) The limitations set forth in subsections (1) and (2) of this section shall not apply to any survey unless the documentary evidence of such land survey contains, clearly depicted thereon, the following statement:

NOTICE : According to Colorado law you must commence any legal action based upon any defect in this survey within three years after you first discover such defect. In no event may any action based upon any defect in this survey be commenced more than ten years from the date of the certification shown hereon.

(b) If any survey is performed that does not require documentation, the limitations set forth in subsections (1) and (2) of this section shall nevertheless apply if, not more than ninety days after the completion of the survey, written notice of the provisions of this article is provided to all persons holding an interest in the property upon which such survey is conducted.



§ 13-80-106. Limitation of actions against manufacturers or sellers of products

(1) Notwithstanding any other statutory provisions to the contrary, all actions except those governed by section 4-2-725, C.R.S., brought against a manufacturer or seller of a product, regardless of the substantive legal theory or theories upon which the action is brought, for or on account of personal injury, death, or property damage caused by or resulting from the manufacture, construction, design, formula, installation, preparation, assembly, testing, packaging, labeling, or sale of any product, or the failure to warn or protect against a danger or hazard in the use, misuse, or unintended use of any product, or the failure to provide proper instructions for the use of any product shall be brought within two years after the claim for relief arises and not thereafter.

(2) If any person entitled to bring any action mentioned in this section is under the age of eighteen years, mentally incompetent, imprisoned, or absent from the United States at the time the cause of action accrues and is without spouse or natural or legal guardian, such person may bring said action within the time limit specified in this section after the disability is removed. If such person has a legal representative, such person's representative shall bring the action within the period of limitation imposed by this section.



§ 13-80-107. Limitation of actions against manufacturers, sellers, or lessors of new manufacturing equipment

(1) (a) Notwithstanding any statutory provision to the contrary, all actions for or on account of personal injury, death, or property damage brought against a person or entity on account of the design, assembly, fabrication, production, or construction of new manufacturing equipment, or any component part thereof, or involving the sale or lease of such equipment shall be brought within the time provided in section 13-80-102 and not thereafter.

(b) Except as provided in paragraph (c) of this subsection (1), no such action shall be brought on a claim arising more than seven years after such equipment was first used for its intended purpose by someone not engaged in the business of manufacturing, selling, or leasing such equipment, except when the claim arises from injury due to hidden defects or prolonged exposure to hazardous material.

(c) The time limitation specified in paragraph (b) of this subsection (1) shall not apply if the manufacturer, seller, or lessor intentionally misrepresented or fraudulently concealed any material fact concerning said equipment which is a proximate cause of the injury, death, or property damage.

(2) As used in this section, "manufacturing equipment" means equipment used in the operation or process of producing a new product, article, substance, or commodity for the purposes of commercial sale and different from and having a distinctive name, character, or use from the raw or prepared materials used in the operation or process.

(3) The provisions of subsection (1) of this section shall not apply to a claim against a manufacturer, seller, or lessor, who, in an express written warranty, warranted manufacturing equipment to be free of defects in design, manufacture, or materials for a period of time greater than that set forth in paragraph (b) of subsection (1) of this section, if the injury complained of occurred and the claim for relief arose during the period of the express written warranty.

(4) The provisions of subsection (1) of this section shall not be applicable to indemnity actions brought by a manufacturer, seller, or lessor of manufacturing equipment or any other product against any other person who is or may be liable to said manufacturer, seller, or lessor for all or a portion of any judgment rendered against said manufacturer, seller, or lessor.



§ 13-80-107.5. Limitation of actions for uninsured or underinsured motorist insurance - definitions

(1) Except as described in section 13-80-102 (2), but notwithstanding any other statutory provision to the contrary, all actions or arbitrations under sections 10-4-609 and 10-4-610, C.R.S., pertaining to insurance protection against uninsured or underinsured motorists shall be commenced within the following time limitations and not thereafter:

(a) An action or arbitration of an "uninsured motorist" insurance claim, as defined in sections 10-4-609 and 10-4-610, C.R.S., shall be commenced or demanded by arbitration demand within three years after the cause of action accrues; except that, if the underlying bodily injury liability claim against the uninsured motorist is preserved by commencing an action against the uninsured motorist within the time limit specified in sections 13-80-101 (1)(n) and 13-80-102 (1)(d), then an action or arbitration of an uninsured motorist claim shall be timely if such action is commenced or such arbitration is demanded within two years after the insured knows that the particular tortfeasor is not covered by any applicable insurance. In no event shall the insured have less than three years after the cause of action accrues within which to commence such action or demand arbitration.

(b) An action or arbitration of an "underinsured motorist" insurance claim, as defined in section 10-4-609 (4), C.R.S., shall be commenced or demanded by arbitration demand within three years after the cause of action accrues; except that, if the underlying bodily injury liability claim against the underinsured motorist is preserved by commencing an action against the underinsured motorist or by payment of either the liability claim settlement or judgment within the time limit specified in sections 13-80-101 (1)(n) and 13-80-102 (1)(d), then an action or arbitration of an underinsured motorist claim shall be timely if such action is commenced or such arbitration is demanded within two years after the insured received payment of the settlement or judgment on the underlying bodily injury liability claim. In no event shall the insured have less than three years after the cause of action accrues within which to commence such action or demand arbitration.

(2) As used in this section, unless the context otherwise requires:

(a) "Action" means a lawsuit commenced in a court of competent jurisdiction; and

(b) "Arbitration demand" means a written demand for arbitration delivered to the insurer that reasonably identifies the person making the claim, the identity of the uninsured or underinsured motorist, if known, and the fact that an uninsured or underinsured motorist insurance arbitration is being demanded.

(3) An uninsured or underinsured motorist cause of action accrues after both the existence of the death, injury, or damage giving rise to the claim and the cause of the death, injury, or damage are known or should have been known by the exercise of reasonable diligence.



§ 13-80-108. When a cause of action accrues

(1) Except as provided in subsection (12) of this section, a cause of action for injury to person, property, reputation, possession, relationship, or status shall be considered to accrue on the date both the injury and its cause are known or should have been known by the exercise of reasonable diligence.

(2) A cause of action for wrongful death shall be considered to accrue on the date of death.

(3) A cause of action for fraud, misrepresentation, concealment, or deceit shall be considered to accrue on the date such fraud, misrepresentation, concealment, or deceit is discovered or should have been discovered by the exercise of reasonable diligence.

(4) A cause of action for debt, obligation, money owed, or performance shall be considered to accrue on the date such debt, obligation, money owed, or performance becomes due.

(5) A cause of action for balance due on an open account for goods or services shall accrue at the time of the last item of goods or services proved in such account.

(6) A cause of action for breach of any express or implied contract, agreement, warranty, or trust shall be considered to accrue on the date the breach is discovered or should have been discovered by the exercise of reasonable diligence.

(7) A cause of action for wrongful possession of personal property, goods, or chattels shall accrue at the time the wrongful possession is discovered or should have been discovered by the exercise of reasonable diligence.

(8) A cause of action for losses or damages not otherwise enumerated in this article shall be deemed to accrue when the injury, loss, damage, or conduct giving rise to the cause of action is discovered or should have been discovered by the exercise of reasonable diligence.

(9) A cause of action for penalties shall be deemed to accrue when the determination of overpayment or delinquency for which such penalties are assessed is no longer subject to appeal.

(10) A cause of action for recovery of erroneous or excessive refunds of any tax administered under section 39-21-102, C.R.S., shall accrue on the date the department of revenue issues said refund.

(11) A cause of action for a penalty for commission of a class A or a class B traffic infraction, as defined in section 42-4-1701, C.R.S., shall be deemed to accrue on the date the traffic infraction was committed.

(12) A cause of action for bodily injury or property damage arising out of the use or operation of a motor vehicle accrues on the date that both the existence of the injury or damage and the cause of the injury or damage are known or should have been known by the exercise of reasonable diligence.

(13) A cause of action by the public employees' retirement association against an employer for unpaid contributions shall accrue on the date the nonpayment of contributions is discovered or should have been discovered by the exercise of reasonable diligence. This subsection (13) shall apply to causes of action as provided in section 24-51-402 (2), C.R.S.



§ 13-80-109. Limitations apply to noncompulsory counterclaims and setoffs

Except for causes of action arising out of the transaction or occurrence which is the subject matter of the opposing party's claim, the limitation provisions of this article shall apply to the case of any debt, contract, obligation, injury, or liability alleged by a defending party as a counterclaim or setoff. A counterclaim or setoff arising out of the transaction or occurrence which is the subject matter of the opposing party's claim shall be commenced within one year after service of the complaint by the opposing party and not thereafter.



§ 13-80-110. Causes barred in state of origin

If a cause of action arises in another state or territory or in a foreign country and, by the laws thereof, an action thereon cannot be maintained in that state, territory, or foreign country by reason of lapse of time, the cause of action shall not be maintained in this state.



§ 13-80-111. Commencement of new action upon involuntary dismissal

(1) If an action is commenced within the period allowed by this article and is terminated because of lack of jurisdiction or improper venue, the plaintiff or, if he dies and the cause of action survives, the personal representative may commence a new action upon the same cause of action within ninety days after the termination of the original action or within the period otherwise allowed by this article, whichever is later, and the defendant may interpose any defense, counterclaim, or setoff which might have been interposed in the original action.

(2) This section shall be applicable to all actions which are first commenced in a federal court as well as those first commenced in the courts of Colorado or of any other state.



§ 13-80-112. When action survives death

If any person entitled to bring any action dies before the expiration of the time limited therefor and if the cause of action does by law survive, the action may be commenced by the personal representative of the deceased person at any time within one year after the date of death and not afterwards if barred by provision of this article.



§ 13-80-113. New promise - effect of payment

No acknowledgment or promise shall be evidence of a new or continuing contract sufficient to take a case out of the operation of the statute of limitations, unless it is in writing signed by the party to be charged; but this section shall not alter the effect of a payment of principal or interest.



§ 13-80-114. Promise by one of parties in joint interest

No joint debtor, obligor, or his personal representative or successor shall lose the benefit of the provisions of this article so as to be chargeable by reason only of any acknowledgment, promise, or payment made by any other of them.



§ 13-80-115. Endorsement by payee - effect

Nothing in this article shall alter, take away, or lessen the effect of a payment of any principal or interest made by any person; but no endorsement or memorandum of any such payment, written or made upon any promissory note, bill of exchange, or other writing, by or on behalf of the party to whom such payment is made, or purports to be made, shall be deemed sufficient proof of the payment so as to take the case out of operation of the provisions of this article.



§ 13-80-116. Action against joint debtors or obligors

If, in an action against joint debtors or obligors, the plaintiff is barred by the provisions of this article as to one or more of the debtors or obligors, but is entitled to recover against any other of them by virtue of a new acknowledgment, promise, or payment, the plaintiff shall be entitled to proceed as against that defendant.



§ 13-80-117. No dismissal for nonjoinder

In an action on contract, it shall not be a defense that the plaintiff failed to join a person against whom claim is barred by this article.



§ 13-80-118. Absence or concealment of a party subject to suit

If, when a cause of action accrues against a person, the person is out of this state and not subject to service of process or has concealed himself, the period limited for the commencement of the action by any statute of limitations shall not begin to run until he comes into this state or while he is so concealed. If, after the cause of action accrues, he departs from this state and is not subject to service of process or conceals himself, the time of his absence while not subject to service of process or the time of his concealment while not subject to service of process shall not be computed as a part of the period within which the action must be brought.



§ 13-80-119. Damages sustained during commission of a felonious act or in flight from the commission of a felonious act

(1) No person, his or her estate, or his or her personal representative shall have a right to recover damages sustained during the commission of or during immediate flight from an act that is defined by any law of this state or the United States to be a felony, if the conditions stipulated in this section apply.

(2) (a) The court shall dismiss the action for damages and award attorney fees and costs to the person against whom the action was brought if the person bringing the action, on whose behalf an action has been brought, or in the case of a wrongful death action, the decedent, has been convicted of the felony or has been adjudicated a delinquent as a result of the commission of the act, unless the damage was caused by the willful and deliberate act of another person; except that such exception shall not apply if the person who caused the injuries acted:

(I) Under a reasonable belief that physical force was reasonable and appropriate to prevent injury to himself or herself or to others, using a degree of force that he or she reasonably believed necessary for that purpose; or

(II) Under a reasonable belief that physical force was reasonable and appropriate to prevent the commission of a felony, using a degree of force that he or she reasonably believed necessary for that purpose; or

(III) As a peace officer, as such person is described in section 16-2.5-101, C.R.S., acting within the scope of the officer's employment and acting pursuant to section 18-1-707, C.R.S.

(a.5) The court shall dismiss the action for damages and award attorney fees and costs to the person against whom the action was brought if the person against whom the action was brought is found not guilty of criminal charges for causing the injuries sustained by the person who committed the felony or act that is defined as a felony, or in the case of a wrongful death action for causing the decedent's death, as a result of the commission of the act, unless the damage was caused by the willful and deliberate act of another person; except that such exception shall not apply if the person who caused the injuries acted:

(I) Under a reasonable belief that physical force was reasonable and appropriate to prevent injury to himself or herself or to others, using a degree of force that he or she reasonably believed necessary for that purpose; or

(II) Under a reasonable belief that physical force was reasonable and appropriate to prevent the commission of a felony, using a degree of force that he or she reasonably believed necessary for that purpose; or

(III) As a peace officer, as such person is described in section 16-2.5-101, C.R.S., acting within the scope of the officer's employment and acting pursuant to section 18-1-707, C.R.S.

(a.6) For purposes of paragraph (a.5) of this subsection (2), a finding of not guilty of criminal charges does not include a finding of not guilty by reason of insanity or a finding of not guilty by reason of impaired mental condition.

(b) If paragraph (a.5) of this subsection (2) does not apply and if the person bringing the action for damages or on whose behalf an action has been brought is not convicted of a felony or adjudicated a delinquent as a result of the commission of the act or in the case of a wrongful death action, the court shall submit to the jury hearing the damages claim the issue of whether or not, by a preponderance of the evidence, the person committed an act that is defined by any law of this state or the United States to be a felony. The court shall dismiss the action and award attorney fees and costs to the person against whom the action was brought if the court or jury determines that the damage was sustained during the commission of or during immediate flight from an act that is defined by any law of this state or the United States to be a felony, unless the damage was caused by the willful and deliberate act of another person; except that such exception shall not apply if the person who caused the injury acted:

(I) Under a reasonable belief that physical force was reasonable and appropriate to prevent injury to himself or herself or to others, using a degree of force that he or she reasonably believed necessary for that purpose; or

(II) Under a reasonable belief that physical force was reasonable and appropriate to prevent the commission of a felony, using a degree of force that he or she reasonably believed necessary for that purpose; or

(III) As a peace officer, as such person is described in section 16-2.5-101, C.R.S., acting within the scope of the officer's employment and acting pursuant to section 18-1-707, C.R.S.






Article 81 - Limitations - Persons Under Disability

§ 13-81-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Applicable statute of limitations" means any statute of limitations which would apply in a similar case to a person not a person under disability.

(2) "Legal representative" means a guardian, conservator, personal representative, executor, or administrator duly appointed by a court having jurisdiction of any person under disability or his estate.

(3) "Person under disability" means any person who is a minor under eighteen years of age, a mental incompetent, or a person under other legal disability and who does not have a legal guardian.

(4) "Take action" means the bringing, commencement, maintenance, or prosecution of any action, suit, or proceeding to enforce any right, or the assertion of any such right in any other manner, affirmatively or by way of defense. "Take action" shall also include exercising the right to elect to receive a lump-sum payment on behalf of the plaintiff in a civil action for purposes of section 13-64-205 (1)(f) when the legal representative determines that the election is in the best interest of the plaintiff.



§ 13-81-101.5. Appointment of legal representative

Any real party in interest, including the party against whom an action may be brought, may apply to the court for the appointment of a legal representative.



§ 13-81-102. Right of legal representative

(1) When there is a legal representative appointed for a person under disability, all rights to take action, except rights of the person under disability against the legal representative himself or herself, vest in said legal representative for the benefit of the person under disability, and the legal representative has authority to take action thereon in his or her own name.

(2) A legal representative may:

(a) Elect, on behalf of a plaintiff in a civil action, a form of funding of a judgment for periodic payments, as described in section 13-64-207;

(b) Elect to receive the immediate payment to the plaintiff of the present value of the future damage award in a lump-sum amount, in lieu of periodic payments;

(c) Petition a court of competent jurisdiction to establish a disability trust pursuant to section 15-14-412.8, C.R.S., funded by the proceeds of a settlement or judgment received by, or on behalf of, a person under disability who is under sixty-five years of age and who is disabled, as defined in Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1382c (a)(3); or

(d) Petition a court of competent jurisdiction to establish a pooled trust account pursuant to section 15-14-412.9, C.R.S., funded by the proceeds of a settlement or judgment received by, or on behalf of, a person under disability who is disabled, as defined in Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1382c (a)(3).



§ 13-81-103. Statute begins to run - when

(1) When in any of the statutes of the state of Colorado a limitation is fixed upon the time within which a right of action, right of redemption, or any other right may be asserted either affirmatively or by way of defense or an action, suit, or proceeding based thereon may be brought, commenced, maintained, or prosecuted and the true owner of said right is a person under disability at the time such right accrues, then:

(a) If such person under disability is represented by a legal representative at the time the right accrues, or if a legal representative is appointed for such person under disability at any time after the right accrues and prior to the termination of such disability, the applicable statute of limitations shall run against such person under disability in the same manner, for the same period, and with the same effect as it runs against persons not under disability. Such legal representative, or his successor in trust, in any event shall be allowed not less than two years after his appointment within which to take action on behalf of such person under disability, even though the two-year period expires after the expiration of the period fixed by the applicable statute of limitations.

(b) If the person under disability dies before the termination of his disability and before the expiration of the period of limitation in paragraph (a) of this subsection (1) and the right is one which survives to the executor or administrator of a decedent, such executor or administrator shall take action within one year after the death of such person under disability;

(c) If the disability of any person is terminated before the expiration of the period of limitation in paragraph (a) of this subsection (1) and no legal representative has been appointed for him, such person shall be allowed to take action within the period fixed by the applicable statute of limitations or within two years after the removal of the disability, whichever period expires later.

(2) After the expiration of the period fixed in paragraph (a), (b), or (c) of subsection (1) of this section, neither the person under disability, nor his legal representative, nor anyone for him shall be permitted or allowed to take action based on any such right.



§ 13-81-104. Right of trustee

If by virtue of any agreement, trust indenture, will, or other instrument in writing a trustee or other representative is or has been designated and appointed for any such person under disability and by the terms of such agreement, trust indenture, will, or other instrument in writing said trustee or other representative is vested with the right and power to take action, then the right to take action for any right which a person under disability may have arising in any way from said trust or agency shall vest in the trustee or other representative, and the applicable statute of limitations shall run against such person under disability and against such trustee or other representative as to all rights to take such action in the same manner, for the same period, and with the same effect as it runs against persons not under disability. After the expiration of the period fixed by such applicable statute of limitations, neither the person under disability, nor his trustee or other representative, nor anyone for him shall be permitted or allowed to take action based on any such right.



§ 13-81-105. Failure of trustee to take action

When a legal representative, or trustee, or other representative appointed under any agreement, trust indenture, will, or other instrument in writing has been duly appointed for any person under disability and such legal representative, or trustee, or other representative does not promptly, after demand therefor by the person under disability or anyone for him, take action, then such person under disability by next friend may take action before the expiration of the periods fixed in this article for the taking of such action by any person under disability, or his legal representative, or trustee, or other representative, but not thereafter.



§ 13-81-106. Removal of disability - effect

If before the expiration of the period fixed by the applicable statute of limitations the disability of any person under disability is removed, the fact of such removal shall not in any way affect or stop the running of the applicable statute of limitations, except as provided in section 13-81-103 (1)(c).



§ 13-81-107. Action prosecuted to final decision

If any action or proceeding is begun within the period fixed by the applicable statute of limitations or the periods provided for in this article, then such action or proceeding may be prosecuted to final decision notwithstanding the fact that the period of limitation shall expire after the commencement and during the prosecution of such action or proceeding.






Article 82 - Uniform Conflict of Laws - Limitation Periods

§ 13-82-101. Short title

This article shall be known and may be cited as the "Uniform Conflict of Laws - Limitations Act".



§ 13-82-102. Uniformity of application and construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 13-82-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Claim" means a right of action that may be asserted in a civil action or proceeding and includes a right of action created by statute.

(2) "State" means a state, commonwealth, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, a foreign country, or a political subdivision of any of them.



§ 13-82-104. Conflict of laws - limitation periods

(1) Except as provided in section 13-82-106, if a claim is substantively based:

(a) Upon the law of one other state, the limitation period of that state applies; or

(b) Upon the law of more than one state, the limitation period of one of those states chosen by the law of conflict of laws of this state applies.

(2) The limitation period of this state applies to all other claims.



§ 13-82-105. Rules applicable to computation of limitation period

If the statute of limitations of another state applies to the assertion of a claim in this state, the other state's relevant statutes and other rules of law governing tolling and accrual apply in computing the limitation period, but its statutes and other rules of law governing conflict of laws do not apply.



§ 13-82-106. Unfairness

If the court determines that the limitation period of another state applicable under sections 13-82-104 and 13-82-105 is substantially different from the limitation period of this state and has not afforded a fair opportunity to sue upon or imposes an unfair burden in defending against the claim, the limitation period of this state applies.



§ 13-82-107. Existing and future claims

(1) This article applies to claims:

(a) Accruing after July 1, 1984; or

(b) Asserted in a civil action or proceeding more than one year after July 1, 1984, but it does not revive a claim barred before July 1, 1984.









Priority of Actions

Article 85 - Priority of Certain Civil Actions

§ 13-85-101. Legislative declaration

The general assembly hereby determines, finds, and declares that traffic congestion and other transportation difficulties in the Denver metropolitan area seriously threaten the public health and welfare. In an effort to reduce air pollution and stimulate the economic development of the Denver metropolitan area, the general assembly has directed the regional transportation district to proceed with the planning, construction, and operation of a fixed guideway mass transit system. Since the success of the mass transit system depends on its prompt construction and commencement of operation, the general assembly finds that it is necessary to avoid any possible delays in such construction and operation. To that end, the general assembly further finds that the trial of lawsuits arising out of the planning, development, financing, or construction of these projects should be given priority in the district and appellate courts of this state.



§ 13-85-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Fixed guideway mass transit system" means the fixed guideway mass transit system authorized by section 32-9-107.5, C.R.S.

(2) Repealed.

(3) "Regional transportation district" means the regional transportation district established by article 9 of title 32, C.R.S.

(4) Repealed.



§ 13-85-103. Civil actions entitled to priority

The trial of all civil actions pertaining to or arising out of the planning, development, financing, or construction of the mass transportation system in the Denver metropolitan area, or any election pertaining to said project, or any action against or pertaining to the authority of the regional transportation district to plan, develop, finance, or construct said system shall be entitled to priority in the county and district courts of this state.



§ 13-85-104. Appellate review of certain actions entitled to priority

Appellate review in the district court, court of appeals, and supreme court of those actions entitled to priority pursuant to section 13-85-103 shall be entitled to priority in said courts.









Witnesses

Article 90 - Witnesses

Part 1 - General Provisions

§ 13-90-101. Who may testify - interest

All persons, without exception, other than those specified in sections 13-90-102 to 13-90-108 may be witnesses. Neither parties nor other persons who have an interest in the event of an action or proceeding shall be excluded; nor those who have been convicted of crime; nor persons on account of their opinions on matters of religious belief. In every case the credibility of the witness may be drawn in question, as now provided by law, but the conviction of any person for any felony may be shown for the purpose of affecting the credibility of such witness. The fact of such conviction may be proved like any other fact, not of record, either by the witness himself, who shall be compelled to testify thereto, or by any other person cognizant of such conviction as impeaching testimony or by any other competent testimony. Evidence of a previous conviction of a felony where the witness testifying was convicted five years prior to the time when the witness testifies shall not be admissible in evidence in any civil action.



§ 13-90-102. Testimony concerning oral statements made by person incapable of testifying - when allowed - definitions

(1) Subject to the law of evidence, in any civil action or proceeding in which an oral statement of a person incapable of testifying is sought to be admitted into evidence, each party and person in interest with a party shall be allowed to testify regarding the oral statement if:

(a) The statement was made under oath at a time when such person was competent to testify;

(b) The testimony concerning the oral statement is corroborated by material evidence of a trustworthy nature;

(c) The opposing party introduces uncorroborated evidence of related communications through a party or person in interest with a party; or

(d) Such party or person testifies against his or her own interests.

(2) Questions of admissibility that arise under this section shall be determined by the court as a matter of law.

(3) For purposes of this section:

(a) "Corroborated by material evidence" means corroborated by evidence that supports one or more of the material allegations or issues that are raised by the pleadings and to which the witness whose evidence must be corroborated will testify. Such evidence may come from any other competent witness or other admissible source, including trustworthy documentary evidence, and such evidence need not be sufficient standing alone to support the verdict but must tend to confirm and strengthen the testimony of the witness and show the probability of its truth.

(b) "Person incapable of testifying" means any decedent or any person who is otherwise not competent to testify.

(c) "Person in interest with a party" means a person having a direct financial interest in the outcome of the civil action or proceeding, or having any other significant and non-speculative financial interest that makes the person's testimony, standing alone, untrustworthy. In a proceeding to construe, contest, modify, probate, reform, or rescind a governing instrument, as defined in section 15-10-201 (22), C.R.S., "person in interest with a party" does not include:

(I) An attorney who prepared the governing instrument;

(II) A personal representative who is not a successor of the decedent; or

(III) A person whose only interest is an expectation of just compensation for the value of services to be rendered by the person.



§ 13-90-104. Conversation of deceased partner

In any action, suit, or proceeding by or against any surviving partner or joint contractor, no adverse party or person adversely interested in the event thereof is a competent witness to testify, by virtue of section 13-90-101, to any admission or conversation by any deceased partner or joint contractor, unless one or more of the surviving partners or joint contractors were also present at the time of such admission or conversation.



§ 13-90-105. Incompetent not restored by release

In any civil action, suit, or proceeding, no person who would, if a party thereto, be incompetent to testify therein under the provisions of section 13-90-102 shall become competent by reason of any assignment or release of his claim made for the purpose of allowing such person to testify.



§ 13-90-106. Who may not testify

(1) The following persons shall not be witnesses:

(a) Persons who are of unsound mind at the time of their production for examination;

(b) (I) Children under ten years of age who appear incapable of receiving just impressions of the facts respecting which they are examined or of relating them truly.

(II) This proscription does not apply to a child under ten years of age, in any civil or criminal proceeding for child abuse, sexual abuse, a sexual offense pursuant to part 4 of article 3 of title 18, C.R.S., or incest, when the child is able to describe or relate in language appropriate for a child of that age the events or facts respecting which the child is examined.



§ 13-90-107. Who may not testify without consent - definitions

(1) There are particular relations in which it is the policy of the law to encourage confidence and to preserve it inviolate; therefore, a person shall not be examined as a witness in the following cases:

(a) (I) Except as otherwise provided in section 14-13-310 (4), C.R.S., a husband shall not be examined for or against his wife without her consent nor a wife for or against her husband without his consent; nor during the marriage or afterward shall either be examined without the consent of the other as to any communications made by one to the other during the marriage; but this exception does not apply to a civil action or proceeding by one against the other, a criminal action or proceeding for a crime committed by one against the other, or a criminal action or proceeding against one or both spouses when the alleged offense occurred prior to the date of the parties' marriage. However, this exception shall not attach if the otherwise privileged information is communicated after the marriage.

(II) The privilege described in this paragraph (a) does not apply to class 1, 2, or 3 felonies as described in section 18-1.3-401 (1)(a)(IV) and (1)(a)(V), C.R.S., or to level 1 or 2 drug felonies as described in section 18-1.3-401.5 (2)(a), C.R.S. In this instance, during the marriage or afterward, a husband shall not be examined for or against his wife as to any communications intended to be made in confidence and made by one to the other during the marriage without his consent, and a wife shall not be examined for or against her husband as to any communications intended to be made in confidence and made by one to the other without her consent.

(III) Communications between a husband and wife are not privileged pursuant to this paragraph (a) if such communications are made for the purpose of aiding the commission of a future crime or of a present continuing crime.

(IV) The burden of proving the existence of a marriage for the purposes of this paragraph (a) shall be on the party asserting the claim.

(V) Notice of the assertion of the marital privilege shall be given as soon as practicable but not less than ten days prior to assertion at any hearing.

(a.5) (I) Except as otherwise provided in section 14-13-310 (5), C.R.S., a partner in a civil union shall not be examined for or against the other partner in the civil union without the other partner's consent, nor during the civil union or afterward shall either be examined without the consent of the other as to any communications made by one to the other during the civil union; except that this exception does not apply to a civil action or proceeding by one against the other, a criminal action or proceeding for a crime committed by one against the other, or a criminal action or proceeding against one or both partners when the alleged offense occurred prior to the date of the parties' certification of the civil union. However, this exception shall not attach if the otherwise privileged information is communicated after the certification of the civil union.

(II) The privilege described in this paragraph (a.5) does not apply to class 1, 2, or 3 felonies as described in section 18-1.3-401 (1)(a)(IV) and (1)(a)(V), C.R.S., or to level 1 or 2 drug felonies as described in section 18-1.3-401.5 (2)(a), C.R.S. In this instance, during the civil union or afterward, a partner in a civil union shall not be examined for or against the other partner in the civil union as to any communications intended to be made in confidence and made by one to the other during the civil union without the other partner's consent.

(III) Communications between partners in a civil union are not privileged pursuant to this paragraph (a.5) if such communications are made for the purpose of aiding the commission of a future crime or of a present continuing crime.

(IV) The burden of proving the existence of a civil union for the purposes of this paragraph (a.5) shall be on the party asserting the claim.

(V) Notice of the assertion of the privilege described in this paragraph (a.5) shall be given as soon as practicable but not less than ten days prior to assertion at any hearing.

(VI) For the purposes of this paragraph (a.5), "partner in a civil union" means a person who has entered into a civil union established in accordance with the requirements of article 15 of title 14, C.R.S.

(b) An attorney shall not be examined without the consent of his client as to any communication made by the client to him or his advice given thereon in the course of professional employment; nor shall an attorney's secretary, paralegal, legal assistant, stenographer, or clerk be examined without the consent of his employer concerning any fact, the knowledge of which he has acquired in such capacity.

(c) A clergy member, minister, priest, or rabbi shall not be examined without both his or her consent and also the consent of the person making the confidential communication as to any confidential communication made to him or her in his or her professional capacity in the course of discipline expected by the religious body to which he or she belongs.

(d) A physician, surgeon, or registered professional nurse duly authorized to practice his or her profession pursuant to the laws of this state or any other state shall not be examined without the consent of his or her patient as to any information acquired in attending the patient that was necessary to enable him or her to prescribe or act for the patient, but this paragraph (d) shall not apply to:

(I) A physician, surgeon, or registered professional nurse who is sued by or on behalf of a patient or by or on behalf of the heirs, executors, or administrators of a patient on any cause of action arising out of or connected with the physician's or nurse's care or treatment of such patient;

(II) A physician, surgeon, or registered professional nurse who was in consultation with a physician, surgeon, or registered professional nurse being sued as provided in subparagraph (I) of this paragraph (d) on the case out of which said suit arises;

(III) A review of a physician's or registered professional nurse's services by any of the following:

(A) The governing board of a hospital licensed pursuant to part 1 of article 3 of title 25, C.R.S., where said physician or registered professional nurse practices or the medical staff of such hospital if the medical staff operates pursuant to written bylaws approved by the governing board of such hospital;

(B) An organization authorized by federal or state law or contract to review physicians' or registered professional nurses' services or an organization which reviews the cost or quality of physicians' or registered professional nurses' services under a contract with the sponsor of a nongovernment group health care program;

(C) The Colorado medical board, the state board of nursing, or a person or group authorized by such board to make an investigation in its behalf;

(D) A peer review committee of a society or association of physicians or registered professional nurses whose membership includes not less than one-third of the medical doctors or doctors of osteopathy or registered professional nurses licensed to practice in this state and only if the physician or registered professional nurse whose services are the subject of review is a member of such society or association and said physician or registered professional nurse has signed a release authorizing such review;

(E) A committee, board, agency, government official, or court to which appeal may be taken from any of the organizations or groups listed in this subparagraph (III);

(IV) A physician or any health care provider who was in consultation with the physician who may have acquired any information or records relating to the services performed by the physician specified in subparagraph (III) of this paragraph (d);

(V) A registered professional nurse who is subject to any claim or the nurse's employer subject to any claim therein based on a nurse's actions, which claims are required to be defended and indemnified by any insurance company or trust obligated by contract;

(VI) A physician, surgeon, or registered professional nurse who is being examined as a witness as a result of his consultation for medical care or genetic counseling or screening pursuant to section 13-64-502 in connection with a civil action to which section 13-64-502 applies.

(e) A public officer shall not be examined as to communications made to him in official confidence, when the public interests, in the judgment of the court, would suffer by the disclosure.

(f) (I) A certified public accountant shall not be examined without the consent of his or her client as to any communication made by the client to him or her in person or through the media of books of account and financial records or his or her advice, reports, or working papers given or made thereon in the course of professional employment; nor shall a secretary, stenographer, clerk, or assistant of a certified public accountant be examined without the consent of the client concerned concerning any fact, the knowledge of which he or she has acquired in such capacity.

(II) No certified public accountant in the employ of the state auditor's office shall be examined as to any communication made in the course of professional service to the legislative audit committee either in person or through the media of books of account and financial records or advice, reports, or working papers given or made thereon; nor shall a secretary, clerk, or assistant of a certified public accountant who is in the employ of the state auditor's office be examined concerning any fact, the knowledge of which such secretary, clerk, or assistant acquired in such capacity, unless such information has been made open to public inspection by a majority vote of the members of the legislative audit committee.

(III) (A) Subpoena powers for public entity audit and reviews. Subparagraph (I) of this paragraph (f) shall not apply to the Colorado state board of accountancy, nor to a person or group authorized by the board to make an investigation on the board's behalf, concerning an accountant's reports, working papers, or advice to a public entity that relate to audit or review accounting activities of the certified public accountant or certified public accounting firm being investigated.

(B) For the purposes of this subparagraph (III), a "public entity" shall include a governmental agency or entity; quasi-governmental entity; nonprofit entity; or public company that is considered an "issuer", as defined in section 2 of the federal "Sarbanes-Oxley Act of 2002", 15 U.S.C. sec. 7201.

(IV) (A) Subpoena powers for private entity audit and reviews. Subparagraph (I) of this paragraph (f) shall not apply to the Colorado state board of accountancy, nor to a person or group authorized by the board to make an investigation on the board's behalf, concerning an accountant's reports or working papers of a private entity that is not publicly traded and relate to audit or review attest activities of the certified public accountant or certified public accounting firm being investigated. This subparagraph (IV) shall not be construed to authorize the Colorado state board of accountancy or its agent to subpoena or examine income tax returns.

(B) At the request of either the client of the certified public accountant or certified public accounting firm or the certified public accountant or certified public accounting firm subject to the subpoena pursuant to this subparagraph (IV), a second certified public accounting firm or certified public accountant with no interest in the matter may review the report or working papers for compliance with the provisions of article 2 of title 12, C.R.S. The second certified public accounting firm or certified public accountant conducting the review must be approved by the board prior to beginning its review. The approval of the second certified public accounting firm or certified public accountant shall be in good faith. The written report issued by a second certified public accounting firm or certified public accountant shall be in lieu of a review by the board. Such report shall be limited to matters directly related to the work performed by the certified public accountant or certified public accounting firm being investigated and should exclude specific references to client financial information. The party requesting that a second certified public accounting firm or certified public accountant review the reports and working papers shall pay any additional expenses related to retaining the second certified public accounting firm or certified public accountant by the party who made the request. The written report of the second certified public accounting firm or certified public accountant shall be submitted to the board. The board may use the findings of the second certified public accounting firm or certified public accountant as grounds for discipline pursuant to article 2 of title 12, C.R.S.

(V) Disclosure of information under subparagraph (III) or (IV) of this paragraph (f) shall not waive or otherwise limit the confidentiality and privilege of such information nor relieve any certified public accountant, any certified public accounting firm, the Colorado state board of accountancy, or a person or group authorized by such board of the obligation of confidentiality. Disclosure which is not in good faith of such information shall subject the board, a member thereof, or its agent to civil liability pursuant to section 12-2-103 (6), C.R.S.

(VI) Any certified public accountant or certified public accounting firm that receives a subpoena for reports or accountant's working papers related to the audit or review attest activities of the accountant or accounting firm pursuant to subparagraph (III) or (IV) of this paragraph (f) shall notify his or her client of the subpoena within three business days after the date of service of the subpoena.

(VII) Subparagraph (III) or (IV) of this paragraph (f) shall not operate as a waiver, on behalf of any third party or the certified public accountant or certified public accounting firm, of due process remedies available under the "State Administrative Procedure Act", article 4 of title 24, C.R.S., the open records laws, article 72 of title 24, C.R.S., or any other provision of law.

(VIII) Prior to the disclosure of information pursuant to subparagraph (III) or (IV) of this paragraph (f), the certified public accountant, certified public accounting firm, or client thereof shall have the opportunity to designate reports or working papers related to the attest function under subpoena as privileged and confidential pursuant to this paragraph (f) or the open records laws, article 72 of title 24, C.R.S., in order to assure that the report or working papers shall not be disseminated or otherwise republished and shall only be reviewed pursuant to limited authority granted to the board under subparagraph (III) or (IV) of this paragraph (f).

(IX) No later than thirty days after the board of accountancy completes the investigation for which records or working papers are subpoenaed pursuant to subparagraph (III) or (IV) of this paragraph (f), the board shall return all original records, working papers, or copies thereof to the certified public accountant or certified public accounting firm.

(X) Nothing in subparagraphs (III) and (IV) of this paragraph (f) shall cause the accountant-client privilege to be waived as to customer financial and account information of depository institutions or to the regulatory examinations and other regulatory information relating to depository institutions.

(XI) For the purposes of subparagraphs (III) to (X) of this paragraph (f), "entity" shall have the same meaning as in section 7-90-102 (20), C.R.S.

(g) A licensed psychologist, professional counselor, marriage and family therapist, social worker, or addiction counselor, a registered psychotherapist, a certified addiction counselor, a psychologist candidate registered pursuant to section 12-43-304 (7), C.R.S., a marriage and family therapist candidate registered pursuant to section 12-43-504 (5), C.R.S., a licensed professional counselor candidate registered pursuant to section 12-43-603 (5), C.R.S., or a person described in section 12-43-215, C.R.S., shall not be examined without the consent of the licensee's, certificate holder's, registrant's, candidate's, or person's client as to any communication made by the client to the licensee, certificate holder, registrant, candidate, or person or the licensee's, certificate holder's, registrant's, candidate's, or person's advice given in the course of professional employment; nor shall any secretary, stenographer, or clerk employed by a licensed psychologist, professional counselor, marriage and family therapist, social worker, or addiction counselor, a registered psychotherapist, a certified addiction counselor, a psychologist candidate registered pursuant to section 12-43-304 (7), C.R.S., a marriage and family therapist candidate registered pursuant to section 12-43-504 (5), C.R.S., a licensed professional counselor candidate registered pursuant to section 12-43-603 (5), C.R.S., or a person described in section 12-43-215, C.R.S., be examined without the consent of the employer of the secretary, stenographer, or clerk concerning any fact, the knowledge of which the employee has acquired in such capacity; nor shall any person who has participated in any psychotherapy, conducted under the supervision of a person authorized by law to conduct such therapy, including group therapy sessions, be examined concerning any knowledge gained during the course of such therapy without the consent of the person to whom the testimony sought relates.

(h) A qualified interpreter, pursuant to section 13-90-202, who is called upon to testify concerning the communications he interpreted between a hearing-impaired person and another person, one of whom holds a privilege pursuant to this subsection (1), shall not be examined without the written consent of the person who holds the privilege.

(i) A confidential intermediary, as defined in section 19-1-103 (26), C.R.S., shall not be examined as to communications made to him or her in official confidence when the public interests, in the judgment of the court, would suffer by the disclosure of such communications.

(j) (I) (A) If any person or entity performs a voluntary self-evaluation, the person, any officer or employee of the entity or person involved with the voluntary self-evaluation, if a specific responsibility of such employee was the performance of or participation in the voluntary self-evaluation or the preparation of the environmental audit report, or any consultant who is hired for the purpose of performing the voluntary self-evaluation for the person or entity may not be examined as to the voluntary self-evaluation or environmental audit report without the consent of the person or entity or unless ordered to do so by any court of record, or, pursuant to section 24-4-105, C.R.S., by an administrative law judge. For the purposes of this paragraph (j), "voluntary self-evaluation" and "environmental audit report" have the meanings provided for the terms in section 13-25-126.5 (2).

(B) This paragraph (j) does not apply if the voluntary self-evaluation is subject to an exception allowing admission into evidence or discovery pursuant to the provisions of section 13-25-126.5 (3) or (4).

(II) This paragraph (j) applies to voluntary self-evaluations that are performed on or after June 1, 1994.

(k) (I) A victim's advocate shall not be examined as to any communication made to such victim's advocate by a victim of domestic violence, as defined in section 18-6-800.3 (1), C.R.S., or a victim of sexual assault, as described in sections 18-3-401 to 18-3-405.5, 18-6-301, and 18-6-302, C.R.S., in person or through the media of written records or reports without the consent of the victim.

(II) For purposes of this paragraph (k), a "victim's advocate" means a person at a battered women's shelter or rape crisis organization or a comparable community-based advocacy program for victims of domestic violence or sexual assault and does not include an advocate employed by any law enforcement agency:

(A) Whose primary function is to render advice, counsel, or assist victims of domestic or family violence or sexual assault; and

(B) Who has undergone not less than fifteen hours of training as a victim's advocate or, with respect to an advocate who assists victims of sexual assault, not less than thirty hours of training as a sexual assault victim's advocate; and

(C) Who supervises employees of the program, administers the program, or works under the direction of a supervisor of the program.

(l) (I) A parent may not be examined as to any communication made in confidence by the parent's minor child to the parent when the minor child and the parent were in the presence of an attorney representing the minor child, or in the presence of a physician who has a confidential relationship with the minor child pursuant to paragraph (d) of this subsection (1), or in the presence of a mental health professional who has a confidential relationship with the minor child pursuant to paragraph (g) of this subsection (1), or in the presence of a clergy member, minister, priest, or rabbi who has a confidential relationship with the minor child pursuant to paragraph (c) of this subsection (1). The exception may be waived by express consent to disclosure by the minor child who made the communication or by failure of the minor child to object when the contents of the communication are demanded. This exception does not relieve any physician, mental health professional, or clergy member, minister, priest, or rabbi from any statutory reporting requirements.

(II) This exception does not apply to:

(A) Any civil action or proceeding by one parent against the other or by a parent or minor child against the other;

(B) Any proceeding to commit either the minor child or parent, pursuant to title 27, C.R.S., to whom the communication was made;

(C) Any guardianship or conservatorship action to place the person or property or both under the control of another because of an alleged mental or physical condition of the minor child or the minor child's parent;

(D) Any criminal action or proceeding in which a minor's parent is charged with a crime committed against the communicating minor child, the parent's spouse, the parent's partner in a civil union, or a minor child of either the parent or the parent's spouse or the parent's partner in a civil union;

(E) Any action or proceeding for termination of the parent-child legal relationship;

(F) Any action or proceeding for voluntary relinquishment of the parent-child legal relationship; or

(G) Any action or proceeding on a petition alleging child abuse, dependency or neglect, abandonment, or non-support by a parent.

(III) For purposes of this paragraph (l):

(A) "Minor child" means any person under the age of eighteen years.

(B) "Parent" includes the legal guardian or legal custodian of a minor child as well as adoptive parents.

(C) "Partner in a civil union" means a person who has entered into a civil union in accordance with the requirements of article 15 of title 14, C.R.S.

(m) (I) A law enforcement or firefighter peer support team member shall not be examined without the consent of the person to whom peer support services have been provided as to any communication made by the person to the peer support team member under the circumstances described in subsection (1)(m)(III) of this section; nor shall a recipient of peer support services be examined as to any such communication without the recipient's consent.

(I.5) An emergency medical service provider or rescue unit peer support team member shall not be examined without the consent of the person to whom peer support services have been provided as to any communication made by the person to the peer support team member under the circumstances described in subsection (1)(m)(III) of this section; nor shall a recipient of peer support services be examined as to any such communication without the recipient's consent.

(II) For purposes of this paragraph (m):

(A) "Communication" means an oral statement, written statement, note, record, report, or document made during, or arising out of, a meeting with a peer support team member.

(A.5) "Emergency medical service provider or rescue unit peer support team member" means an emergency medical service provider, as defined in section 25-3.5-103 (8), C.R.S., a regular or volunteer member of a rescue unit, as defined in section 25-3.5-103 (11), C.R.S., or other person who has been trained in peer support skills and who is officially designated by the supervisor of an emergency medical service agency as defined in section 25-3.5-103 (11.5), C.R.S., or a chief of a rescue unit as a member of an emergency medical service provider's peer support team or rescue unit's peer support team.

(B) "Law enforcement or firefighter peer support team member" means a peace officer, civilian employee, or volunteer member of a law enforcement agency or a regular or volunteer member of a fire department or other person who has been trained in peer support skills and who is officially designated by a police chief, the chief of the Colorado state patrol, a sheriff, or a fire chief as a member of a law enforcement agency's peer support team or a fire department's peer support team.

(III) The provisions of this subsection (1)(m) apply only to communications made during interactions conducted by a peer support team member:

(A) Acting in the person's official capacity as a law enforcement or firefighter peer support team member or an emergency medical service provider or rescue unit peer support team member; and

(B) Functioning within the written peer support guidelines that are in effect for the person's respective law enforcement agency, fire department, emergency medical service agency, or rescue unit.

(IV) This subsection (1)(m) does not apply in cases in which:

(A) A law enforcement or firefighter peer support team member or emergency medical service provider or rescue unit peer support team member was a witness or a party to an incident which prompted the delivery of peer support services;

(B) Information received by a peer support team member is indicative of actual or suspected child abuse, as described in section 18-6-401; actual or suspected child neglect, as described in section 19-3-102; or actual or suspected crimes against at-risk persons, as described in section 18-6.5-103;

(C) Due to alcohol or other substance intoxication or abuse, as described in sections 27-81-111 and 27-82-107, C.R.S., the person receiving peer support is a clear and immediate danger to the person's self or others;

(D) There is reasonable cause to believe that the person receiving peer support has a mental health disorder and, due to the mental health disorder, is an imminent threat to himself or herself or others or is gravely disabled as defined in section 27-65-102; or

(E) There is information indicative of any criminal conduct.

(2) The medical records produced for use in the review provided for in subparagraphs (III), (IV), and (V) of paragraph (d) of subsection (1) of this section shall not become public records by virtue of such use. The identity of any patient whose records are so reviewed shall not be disclosed to any person not directly involved in such review process, and procedures shall be adopted by the Colorado medical board or state board of nursing to ensure that the identity of the patient shall be concealed during the review process itself.

(3) The provisions of paragraph (d) of subsection (1) of this section shall not apply to physicians required to make reports in accordance with section 12-36-135, C.R.S. In addition, the provisions of paragraphs (d) and (g) of subsection (1) of this section shall not apply to physicians or psychologists eligible to testify concerning a criminal defendant's mental condition pursuant to section 16-8-103.6, C.R.S. Physicians and psychologists testifying concerning a criminal defendant's mental condition pursuant to section 16-8-103.6, C.R.S., do not fall under the attorney-client privilege in paragraph (b) of subsection (1) of this section.



§ 13-90-108. Offer taken as consent

The offer of a person of himself as a witness shall be deemed a consent to the examination. The offer of a wife, husband, attorney, clergyman, physician, surgeon, certified public accountant, or certified psychologist as a witness shall be deemed a consent to the examination, within the meaning of section 13-90-107 (1)(a) to (1)(d), (1)(f), and (1)(g).



§ 13-90-109. Estates of deceased persons, infants, and persons who have been declared mentally incompetent

Nothing in this article 90 in any manner affects the laws now existing relating to the settlement of estates of deceased persons, infants, or persons who have been declared mentally incompetent or to the acknowledgment or proof of deeds and other conveyances relating to real estate, in order to entitle the same to be recorded, or to the attestation of the execution of the last wills and testaments or of any other instrument required by law to be attested.



§ 13-90-110. Religious opinions of witness

No person shall be deemed incompetent to testify as a witness on account of his opinion in relation to the Supreme Being or a future state of rewards and punishments; nor shall any witness be questioned in regard to his religious opinions.



§ 13-90-112. Power to enforce subpoena duces tecum

The provisions of article 90.5 of this title shall also apply to a subpoena duces tecum.



§ 13-90-113. Interpreters - compensation

Except as provided in section 13-90-210, when the judge of any court of record in this state has occasion to appoint an interpreter for his court, it is his duty to fix the compensation to be paid such interpreter for each day his services are required.



§ 13-90-114. Paid by state

Except as provided in section 13-90-210, it is the duty of the state court administrator to audit the accounts of such interpreter, except for the Denver county court, as allowed by the judges of the courts of record of a county and to cause warrants to be drawn upon the state controller in payment thereof, in accordance with section 13-3-104, and the rules and regulations of the state court administrator.



§ 13-90-115. Service of subpoena

The service of any subpoena in any of the courts of record in this state may be made by any person over the age of eighteen years not a party to the action or proceeding. Proof of service so made shall be by the affidavit of the person making the same showing the time, place, and manner in which and the person upon whom such service has been made.



§ 13-90-116. Examination of party to record by adverse party

A party to the record of any civil action or proceeding, or a person for whose immediate benefit such action or proceeding is prosecuted or defended, or the directors, officers, superintendent, or managing agents of any corporation which is a party to the record in such action or proceeding may be examined upon the trial thereof, or upon deposition, or both, as if under cross-examination at the instance of the adverse party and for that purpose may be compelled in the same manner and subject to the same rules for examination as any other witness to testify, but the party calling for such examination shall not be concluded thereby but may rebut it by counter testimony.



§ 13-90-117. Affirmation - form - perjury

(1) A witness who desires it, at his option, instead of taking an oath may make his solemn affirmation or declaration by assenting when addressed in the following form:

"You do solemnly affirm that the evidence you shall give in this issue (or matter), pending between ....... and ....... shall be the truth, the whole truth, and nothing but the truth."

(2) Assent to this affirmation shall be made by answer: "I do."

(3) A false affirmation or declaration is perjury in the first degree.



§ 13-90-117.5. Oath or affirmation taken by a child

In lieu of an oath or affirmation, any child who testifies in any proceeding pursuant to section 13-90-106 (1)(b)(II) shall be asked the following: "Do you promise to tell the truth?". The court, in its discretion, may accept any indication of assent to this question by the child.



§ 13-90-118. Witness immunity

(1) Whenever a witness refuses, on the basis of the privilege against self-incrimination, to testify or provide other information in a proceeding before or ancillary to a court or grand jury of the state of Colorado involving any laws of the state and the person presiding over the proceeding communicates to the witness an order as specified in subsection (2) of this section, the witness may not refuse to comply with the order on the basis of the privilege against self-incrimination; except that no testimony or other information compelled under the order, or any information directly or indirectly derived from such testimony or other information, may be used against the witness in any criminal case, except a prosecution for perjury or false statement or otherwise failing to comply with the order.

(2) In the case of any individual who has been or may be called to testify or provide other information at any proceeding before or ancillary to a court or grand jury of the state of Colorado, the district court for the judicial district in which the proceeding is or may be held, or the county court in which a misdemeanor proceeding is or may be held, may issue, upon request of any district attorney, attorney general, or special prosecutor of the state of Colorado, an order requiring such individual to give testimony or provide other information which he or she refuses to give or provide on the basis of the privilege against self-incrimination, such order to become effective as provided in subsection (1) of this section.

(3) A district attorney, attorney general, or special prosecutor of the state of Colorado may request an order as specified in subsection (2) of this section when in his or her judgment the testimony or other information from such individual may be necessary to the public interest and such individual has refused or is likely to refuse to testify or provide other information on the basis of the privilege against self-incrimination.



§ 13-90-119. Privilege for newsperson

(1) As used in this section, unless the context otherwise requires:

(a) "Mass medium" means any publisher of a newspaper or periodical; wire service; radio or television station or network; news or feature syndicate; or cable television system.

(b) "News information" means any knowledge, observation, notes, documents, photographs, films, recordings, videotapes, audiotapes, and reports, and the contents and sources thereof, obtained by a newsperson while engaged as such, regardless of whether such items have been provided to or obtained by such newsperson in confidence.

(c) "Newsperson" means any member of the mass media and any employee or independent contractor of a member of the mass media who is engaged to gather, receive, observe, process, prepare, write, or edit news information for dissemination to the public through the mass media.

(d) "Press conference" means any meeting or event called for the purpose of issuing a public statement to members of the mass media, and to which members of the mass media are invited in advance.

(e) "Proceeding" means any civil or criminal investigation, discovery procedure, hearing, trial, or other process for obtaining information conducted by, before, or under the authority of any judicial body of the state of Colorado. Such term shall not include any investigation, hearing, or other process for obtaining information conducted by, before, or under the authority of the general assembly.

(f) "Source" means any person from whom or any means by or through which news information is received or procured by a newsperson, while engaged as such, regardless of whether such newsperson was requested to hold confidential the identity of such person or means.

(2) Notwithstanding any other provision of law to the contrary and except as provided in subsection (3) of this section, no newsperson shall, without such newsperson's express consent, be compelled to disclose, be examined concerning refusal to disclose, be subjected to any legal presumption of any kind, or be cited, held in contempt, punished, or subjected to any sanction in any judicial proceedings for refusal to disclose any news information received, observed, procured, processed, prepared, written, or edited by a newsperson, while acting in the capacity of a newsperson; except that the privilege of nondisclosure shall not apply to the following:

(a) News information received at a press conference;

(b) News information which has actually been published or broadcast through a medium of mass communication;

(c) News information based on a newsperson's personal observation of the commission of a crime if substantially similar news information cannot reasonably be obtained by any other means;

(d) News information based on a newsperson's personal observation of the commission of a class 1, 2, or 3 felony.

(3) Notwithstanding the privilege of nondisclosure granted in subsection (2) of this section, any party to a proceeding who is otherwise authorized by law to issue or obtain subpoenas may subpoena a newsperson in order to obtain news information by establishing by a preponderance of the evidence, in opposition to a newsperson's motion to quash such subpoena:

(a) That the news information is directly relevant to a substantial issue involved in the proceeding;

(b) That the news information cannot be obtained by any other reasonable means; and

(c) That a strong interest of the party seeking to subpoena the newsperson outweighs the interests under the first amendment to the United States constitution of such newsperson in not responding to a subpoena and of the general public in receiving news information.

(4) The privilege of nondisclosure established by subsection (2) of this section may be waived only by the voluntary testimony or disclosure of a newsperson that directly addresses the news information or identifies the source of such news information sought. A publication or broadcast of a news report through the mass media concerning the subject area of the news information sought, but which does not directly address the specific news information sought, shall not be deemed a waiver of the privilege of nondisclosure as to such specific news information.

(5) In any trial to a jury in an action in which a newsperson is a party as a result of such person's activities as a newsperson and in which the newsperson has invoked the privilege created by subsection (2) of this section, the jury shall be neither informed nor allowed to learn that such newsperson invoked such privilege or has thereby declined to disclose any news information.

(6) Nothing in this section shall preclude the issuance of a search warrant in compliance with the federal "Privacy Protection Act of 1980", 42 U.S.C. sec. 2000aa.






Part 2 - Appointment of Interpreters for Persons Who Are Deaf or Hard of Hearing

§ 13-90-201. Legislative declaration

The general assembly hereby finds and declares that it is the policy of this state to secure the rights of persons who are deaf or hard of hearing and cannot readily hear or understand or communicate in spoken language and who consequently cannot equally participate in or benefit from proceedings of the courts or any board, commission, agency, or licensing or law enforcement authority of the state unless qualified interpreters or auxiliary services are available to assist them.



§ 13-90-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Appointing authority" means the presiding officer or similar official of any court, board, commission, agency, or licensing or law enforcement authority of the state.

(2) "Assistive listening device" means an amplification system that operates in conjunction with a hearing aid to increase the volume of sounds for the hearing aid only.

(3) "Auxiliary services" means those aids and services that assist in effective communication with a person who is deaf or hard of hearing, including but not limited to:

(a) The provision of a computer-aided realtime translations (CART) reporter;

(b) The provision of an assistive listening device; or

(c) The acquisition or modification of equipment or devices to assist in effective communication with a person who is deaf or hard of hearing.

(4) "Commission" means the Colorado commission for the deaf and hard of hearing in the department of human services created in section 26-21-104, C.R.S.

(5) "Computer-aided realtime translation (CART) reporter" means a word-for-word speech-to-text translation service for people who are deaf or hard of hearing.

(6) "Deaf or hard of hearing" means a person who has a functional hearing loss of sufficient severity to prevent aural comprehension, even with the assistance of hearing aids.

(7) "Effective communication" means those methods of communication that are individualized and culturally appropriate to a person who is deaf or hard of hearing so that he or she can easily understand all auditory information.

(8) "Qualified interpreter" means a person who has a valid certification of competency accepted by the commission and includes, but is not limited to, oral interpreters, sign language interpreters, and intermediary interpreters.

(9) "State court system" means the system of courts, or any part thereof, established pursuant to articles 1 to 9 of this title and article VI of the state constitution. "State court system" shall not include the municipal courts or any part thereof.



§ 13-90-203. Powers and duties of the department of human services

The department of human services shall promulgate rules pursuant to article 4 of title 24, C.R.S., which have been proposed by the commission as necessary for the implementation of this part 2. The rule-making process shall be open and available for input from the public, including but not limited to interpreters and consumers of interpreter services.



§ 13-90-204. Appointment of auxiliary services - when

(1) A qualified interpreter or auxiliary service shall be provided by an appointing authority to interpret the proceedings to a person who is deaf or hard of hearing and to interpret the statements of the person who is deaf or hard of hearing in the following instances:

(a) When a person who is deaf or hard of hearing is present and participating as the principal party of interest or a witness at any civil or criminal proceeding, including but not limited to any criminal or civil court proceeding in the state court system; a court-ordered or court-provided alternative dispute resolution, mediation, arbitration, or treatment; an administrative, commission, or agency hearing; or a hearing of a licensing authority of the state;

(b) When a person who is deaf or hard of hearing is involved in any stage of grand jury or jury proceedings as a potential or selected juror;

(c) When a juvenile whose parent or parents are deaf or hard of hearing is brought before a court for any reason;

(d) When a person who is deaf or hard of hearing is arrested and taken into custody for an alleged violation of a criminal law of the state or any of its political subdivisions. Such appointment shall be made prior to any attempt to notify the arrestee of his or her constitutional rights and prior to any attempt to interrogate or to take a statement from such person; except that a person who is deaf or hard of hearing and who is otherwise eligible for release shall not be held pending the arrival of a qualified interpreter.

(e) (Deleted by amendment, L. 2006, p. 1088, § 4, effective May 25, 2006.)

(f) When effective communication cannot be established without an auxiliary service and when an alleged victim or witness is a person who is deaf or hard of hearing, who uses sign language for effective communication, and who is questioned or otherwise interviewed by a person having a law enforcement or prosecutorial function in any criminal investigation, except where the length, importance, or complexity of the communication does not warrant provision of an auxiliary service. Assessment of whether the length, importance, or complexity of the communication warrants provision of an auxiliary service shall be made in accordance with United States department of justice regulations effectuating Title II of the federal "Americans with Disabilities Act of 1990", as from time to time may be amended, Pub.L. 101-336, codified at 42 U.S.C. sec. 12101, et seq., including regulations, analysis, and technical assistance.

(g) (Deleted by amendment, L. 2007, p. 2026, § 29, effective June 1, 2007.)

(1.5) Nothing in this part 2 shall be construed to provide less than is required by Title II of the federal "Americans with Disabilities Act of 1990", as from time to time may be amended, Pub.L. 101-336, codified at 42 U.S.C. sec. 12101 et seq., and its implementing regulations.

(2) Nothing contained in this section shall be construed to preclude the use of services of an interpreter in civil proceedings.



§ 13-90-205. Coordination of interpreter and auxiliary services requests

(1) The commission, in collaboration with the judicial department, shall establish, monitor, coordinate, and publish a list of available resources regarding communication accessibility for persons who are deaf or hard of hearing, including but not limited to qualified interpreters and auxiliary services, for use by an appointing authority pursuant to section 13-90-204. Such list shall contain, but not be limited to, the names of private community programs and agencies that secure qualified interpreters and auxiliary services for assignment.

(2) Whenever a qualified interpreter or auxiliary service is required pursuant to section 13-90-204, the appointing authority shall secure such interpreter or auxiliary service through the list of available resources made available and coordinated by the commission.



§ 13-90-206. Use of an intermediary interpreter

If the qualified interpreter makes a determination that he or she is unable to render a satisfactory interpretation without the aid of an intermediary interpreter, the appointing authority may appoint an intermediary interpreter to assist the qualified interpreter.



§ 13-90-207. Requirements to be met prior to commencing proceedings

(1) Prior to commencing any proceedings pursuant to section 13-90-204 requiring a qualified interpreter or auxiliary service, the following conditions shall be met:

(a) A qualified interpreter shall take an oath that he or she shall make a true interpretation in an understandable manner to the best of his or her skills, but such oath shall only be required if the entity presiding over the proceeding has been given, by statute, the authority to administer such an oath.

(b) The qualified interpreter or auxiliary service shall be in full view and spatially situated to assure effective communication with the person or persons who are deaf or hard of hearing.

(c) The appointing authority shall make a reasonable attempt to provide a qualified interpreter or auxiliary service that is effective to the person who is deaf or hard of hearing.



§ 13-90-208. Waiver

The right of a person who is deaf or hard of hearing to a qualified interpreter or auxiliary service may not be waived except in writing by the person who is deaf or hard of hearing. Prior to executing such a waiver, a person who is deaf or hard of hearing may have access to counsel for advice and shall have actual, full knowledge of the right to effective communication. Such waiver is subject to the approval of counsel, if any, to the person who is deaf or hard of hearing and is also subject to the approval of the appointing authority. In no event is the failure of the person who is deaf or hard of hearing to request a qualified interpreter or auxiliary service deemed a waiver of this right.



§ 13-90-209. Privileged communications

If a qualified interpreter is called upon to interpret privileged communications pursuant to section 13-90-107, the interpreter shall not testify without the written consent of the person who holds the privilege.



§ 13-90-210. Compensation

Subject to the appropriations available to the commission, a qualified interpreter or computer-aided realtime translation reporter provided pursuant to section 13-90-204 shall be entitled to compensation for his or her services, including waiting time and necessary travel and subsistence expenses. The amount of compensation shall be based on a fee schedule for qualified interpreters and auxiliary services established by the commission.









Article 90.5 - Uniform Interstate Depositions and Discovery Act

§ 13-90.5-101. Short title

This article may be cited as the "Uniform Interstate Depositions and Discovery Act".



§ 13-90.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Foreign jurisdiction" means a state other than this state.

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(a) Attend and give testimony at a deposition;

(b) Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

(c) Permit inspection of premises under the control of the person.



§ 13-90.5-103. Issuance of subpoena

(1) To request issuance of a subpoena under this section, a party must submit a foreign subpoena to the district court for the county in which discovery is sought to be conducted in this state. A request for the issuance of a subpoena under this section does not constitute an appearance in the courts of this state.

(2) When a party submits a foreign subpoena to a clerk of court in this state, the clerk, in accordance with that court's procedure, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.

(3) A subpoena under subsection (2) of this section must:

(a) Incorporate the terms used in the foreign subpoena; and

(b) Contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.



§ 13-90.5-104. Service of subpoena

A subpoena issued by a clerk of court under section 13-90.5-103 must be served in compliance with section 13-90-115, rule 45 of the Colorado rules of civil procedure, and any other applicable statutes or rules of this state.



§ 13-90.5-105. Deposition, production, and inspection

Section 13-90-112, rule 37 of the Colorado rules of civil procedure, and any other applicable statutes or rules of this state apply to subpoenas issued under section 13-90.5-103.



§ 13-90.5-106. Application to court

An application to the court for a protective order or to enforce, quash, or modify a subpoena issued by a clerk of court under section 13-90.5-103 must comply with the rules or statutes of this state and be submitted to the district court for the county in which discovery is to be conducted.



§ 13-90.5-107. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.









Advocates

Article 91 - Office of the Child's Representative

§ 13-91-101. Short title

This article shall be known and may be cited as the "Office of the Child's Representative Act".



§ 13-91-102. Legislative declaration

(1) (a) The general assembly hereby finds that the legal representation of and non-legal advocacy on behalf of children is a critical element in giving children a voice in the Colorado court system. The general assembly further finds that the representation of children is unique in that children often have no resources with which to retain the services of an attorney or advocate, they are unable to efficiently provide or communicate to such an attorney or advocate the information needed to effectively serve the best interests or desires of that child, and they lack the ability and understanding to effectively evaluate and, if necessary, complain about the quality of representation they receive. Accordingly, the general assembly finds that the representation of children necessitates significant expertise as well as a substantial investment in time and fiscal resources. The general assembly finds that, to date, the state has been sporadic, at best, in the provision of qualified services and financial resources to this disadvantaged and voiceless population.

(b) Accordingly, the general assembly hereby determines and declares that it is in the best interests of the children of the state of Colorado, in order to reduce needless expenditures, establish enhanced funding resources, and improve the quality of representation and advocacy provided to children in the Colorado court system, that an office of the child's representative be established in the state judicial department.

(2) It is the intent of the general assembly that an office of the child's representative shall be established pursuant to this article and operational over the course of a two-year period. It is further the intent of the general assembly that a board and a director of the office shall be appointed as specified in section 13-91-104 and that the operational structure of the office shall be established during fiscal year 2000-01. The costs associated with the establishment of the office, including the associated FTE, shall be paid for by a transfer from the state judicial, trial courts, mandated costs line item. In addition, it is the intent of the general assembly that, for fiscal year 2001-02 and fiscal years thereafter, an appropriation shall be made to the office of the child's representative in the state judicial department for the purpose of payment of all financial obligations previously covered by the judicial department, trial courts, mandated costs line item relating to the provision of those legal services to children that are addressed in this article.



§ 13-91-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Child" means a person under eighteen years of age.

(2) "Contract entity" means a nonprofit entity with which the state judicial department may contract for the coordination and support of CASA activities in the state of Colorado.

(3) "Court-appointed special advocate" or "CASA volunteer" means a trained volunteer appointed by the court pursuant to the provisions of part 2 of article 1 of title 19, C.R.S., section 14-10-116, C.R.S., or title 15, C.R.S., in a judicial district to aid the court by providing independent and objective information, as directed by the court, regarding children involved in actions brought pursuant to section 14-10-116, C.R.S., or title 15 or 19, C.R.S.

(4) "Guardian ad litem" or "GAL" means a person appointed by a court to act in the best interests of a child involved in a proceeding under title 19, C.R.S., or the "School Attendance Law of 1963", set forth in article 33 of title 22, C.R.S., and who, if appointed to represent a child in a dependency or neglect proceeding pursuant to article 3 of title 19, C.R.S., shall be an attorney-at-law licensed to practice in Colorado.

(5) "Local CASA program" means a CASA program established pursuant to part 2 of article 1 of title 19, C.R.S.

(6) "Representative of a child" means an attorney appointed by a court pursuant to section 14-10-116, C.R.S., to represent the best interests of a minor or dependent child.



§ 13-91-104. Office of the child's representative - board - qualifications of director

(1) The office of the child's representative is hereby created and established as an agency of the judicial department of state government. It shall be the responsibility of the office of the child's representative to work cooperatively with local judicial districts, attorneys, and any contract entity in order to form a partnership between those entities and persons and the state for the purpose of ensuring the provision of uniform, high-quality legal representation and non-legal advocacy to children involved in judicial proceedings in Colorado.

(2) (a) The Colorado supreme court shall appoint a nine-member child's representative board, referred to in this article as the "board". No more than five members of the board shall be from the same political party. The members of the board shall be representative of each of the congressional districts in the state. Three members of the board shall be attorneys admitted to practice law in this state who have experience in representing children as guardians ad litem or as legal representatives of children. Three members of the board shall be citizens of Colorado not admitted to practice law in this state, who shall have experience at advocating for children in the court system. Three members of the board shall be citizens of the state who are not attorneys and who have not served as CASA volunteers or child and family investigators.

(b) Members of the board shall serve for terms of four years; except that, of the members first appointed, five shall serve for terms of two years. Vacancies on the board shall be filled by the supreme court for the remainder of any unexpired term. In making appointments to the board, the supreme court shall consider place of residence, gender, race, and ethnic background. The supreme court shall establish procedures for the operation of the board.

(c) Members of the board shall serve without compensation but shall be reimbursed for actual and reasonable expenses incurred in the performance of their duties.

(d) Any expenses incurred for the board shall be paid from the general operating budget of the office of the child's representative.

(3) The board shall have the following responsibilities:

(a) (I) To appoint, and discharge for cause, a person to serve as the director of the office of the child's representative, referred to in this section as the "director".

(II) The director shall have been licensed to practice law in this state for at least five years prior to appointment and shall be familiar with the unique demands of representing a child in the court system. The director shall devote his or her full time to the performance of his or her duties and shall not engage in the private practice of law.

(III) The compensation of the director shall be fixed by the general assembly and may not be reduced during the term of the director's appointment.

(b) To fill any vacancy in the directorship for the remainder of the unexpired term;

(c) To work cooperatively with the director to provide governance to the office of the child's representative, to provide fiscal oversight of the general operating budget of the office of the child's representative, to participate in funding decisions relating to the provision of GAL, CASA, and representative of the child services throughout the state, and to assist with the duties of the office of the child's representative concerning GAL and CASA training, as needed.



§ 13-91-105. Duties of the office of the child's representative - guardian ad litem programs - CASA programs

(1) In addition to any responsibilities assigned to it by the chief justice, the office of the child's representative shall:

(a) Enhance the provision of GAL services in Colorado by:

(I) Ensuring the provision and availability of high-quality, accessible training throughout the state for persons seeking to serve as guardians ad litem as well as to judges and magistrates who regularly hear matters involving children and families;

(II) Making recommendations to the chief justice concerning the establishment, by rule or chief justice directive, of the minimum training requirements that an attorney seeking to serve as a guardian ad litem shall meet;

(III) Making recommendations to the chief justice concerning the establishment, by rule or chief justice directive, of standards to which attorneys serving as guardians ad litem shall be held, including but not limited to minimum practice standards, which standards shall include:

(A) Incorporation of the federal guidelines for persons serving as guardians ad litem as set forth in the federal department of health and human services' "Adoption 2002" guidelines and incorporation of the guidelines for guardians ad litem adopted by the Colorado bar association in 1993;

(B) Minimum duties of guardians ad litem in representing children involved in judicial proceedings;

(C) Minimum responsibilities of guardians ad litem in representing children involved in judicial proceedings; and

(D) A determination of an appropriate maximum-caseload limitation for persons serving as guardians ad litem;

(IV) Overseeing the practice of guardians ad litem to ensure compliance with all relevant statutes, orders, rules, directives, policies, and procedures;

(V) Working cooperatively with the chief judge in each judicial district or group of judicial districts to jointly establish a local body to oversee the provision of guardian ad litem services in that judicial district or districts, which oversight bodies would operate and report directly to the director concerning the practice of guardians ad litem in that judicial district or districts pursuant to oversight procedures established by the office of the child's representative;

(VI) Establishing fair and realistic state rates by which to compensate state-appointed guardians ad litem, which will take into consideration the caseload limitations placed on guardians ad litem and which will be sufficient to attract and retain high-quality, experienced attorneys to serve as guardians ad litem;

(VII) Seeking to enhance existing funding sources for the provision of high-quality guardian ad litem services in Colorado;

(VIII) Studying the availability of or developing new funding sources for the provision of guardian ad litem services in Colorado, including but not limited to, long-term pooling of funds programs;

(IX) Accepting grants, gifts, donations, and other nongovernmental contributions to be used to fund the work of the office of the child's representative relating to guardians ad litem. Such grants, gifts, donations, and other nongovernmental contributions shall be credited to the guardian ad litem fund, created in section 13-91-106 (1). Moneys in such fund shall be subject to annual appropriation by the general assembly for the purposes of this paragraph (a) and for the purposes of enhancing the provision of guardian ad litem services in Colorado; and

(X) Effective July 1, 2001, allocating moneys appropriated to the office of the child's representative in the state judicial department for the provision of GAL services;

(b) Enhance the CASA program in Colorado by:

(I) Working cooperatively with the contract entity to ensure the development of local CASA programs in each judicial district or in adjacent judicial districts;

(II) Seeking to enhance existing funding sources and to develop private-public partnership funding for the provision of high-quality, volunteer local CASA programs in each judicial district or in adjacent judicial districts;

(III) Studying the availability of or developing new funding sources for CASA programs, including but not limited to long-term pooling of funds programs;

(IV) Effective July 1, 2001, allocating moneys appropriated to the state judicial department for CASA programs to local CASA programs based upon recommendations made by the contract entity;

(V) Working cooperatively with the contract entity to ensure the provision and availability of high-quality, accessible training in locations of the state where CASA programs have been established for the benefit of persons seeking to serve as CASA volunteers as well as for judges and magistrates who regularly hear matters involving children and families;

(VI) Serving as a resource to the contract entity; and

(VII) Accepting grants, gifts, donations, and other nongovernmental contributions to be used to fund the work of the office of the child's representative relating to CASA programs. Such grants, gifts, donations, and other nongovernmental contributions shall be credited to the court-appointed special advocate (CASA) fund created in section 13-91-106 (2). Moneys in such fund shall be subject to annual appropriation by the general assembly for the purposes of this paragraph (b) and for the purposes of the local CASA programs.

(c) Enhance the provision of services in Colorado by attorneys appointed to serve as legal representatives of children pursuant to section 14-10-116, C.R.S., when the costs of such appointments are borne by the state, by:

(I) Ensuring the provision and availability of high-quality, accessible training throughout the state for attorneys seeking to serve as legal representatives of children, as well as to judges and magistrates who regularly hear domestic matters under article 10 of title 14, C.R.S.;

(II) Making recommendations to the chief justice concerning the establishment, by rule or chief justice directive, of the minimum training requirements that an attorney seeking to serve as a legal representative of a child must meet;

(III) Making recommendations to the chief justice concerning the establishment, by rule or chief justice directive, of standards to which attorneys serving as legal representatives of children must be held;

(IV) Overseeing the practice of legal representatives of children appointed pursuant to section 14-10-116, C.R.S., to ensure compliance with all relevant statutes, orders, rules, directives, policies, and procedures;

(V) Seeking to enhance existing funding sources for and studying the availability of or developing new funding sources for the provision of services by attorneys serving as court-appointed legal representatives of children;

(VI) Effective July 1, 2001, allocating moneys appropriated to the office of the child's representative in the state judicial department for the provision of services by attorneys serving as court-appointed legal representatives of children;

(d) Enforce, as appropriate, the provisions of this section;

(e) Work cooperatively with the judicial districts to establish pilot programs designed to enhance the quality of child representatives at the local level;

(f) Develop measurement instruments designed to assess and document the effectiveness of various models of representation and the outcomes achieved by representatives and advocates for children, including collaborative models with local CASA programs;

(g) (Deleted by amendment, L. 2009, (SB 09-048), ch. 120, p. 500, § 1, effective August 5, 2009.)

(h) Cause a program review and outcome-based evaluation of the performance of the office of the child's representative to be conducted annually to determine whether the office is effectively and efficiently meeting the goals of improving child and family well-being and the duties set forth in this section, the reports for which shall be submitted to the members of the general assembly and the state court administrator's office, together with the reports specified in paragraph (i) of this subsection (1); and

(i) Notwithstanding section 24-1-136 (11)(a)(I), report the activities of the office of the child's representative to the members of the general assembly and to the state court administrator's office, together with the reports specified in paragraph (h) of this subsection (1), on or before September 1, 2001, and on or before September 1 of each year thereafter.



§ 13-91-106. Guardian ad litem fund - court-appointed special advocate (CASA) fund - created

(1) There is hereby created in the state treasury the guardian ad litem fund, referred to in this subsection (1) as the "fund". The fund shall consist of such general fund moneys as may be appropriated thereto by the general assembly and any moneys received pursuant to section 13-91-105 (1)(a)(IX). The moneys in the fund shall be subject to annual appropriation by the general assembly to the state judicial department for allocation to the office of the child's representative for the purposes of funding the work of the office of the child's representative relating to the provision of guardian ad litem services and for the provision of guardian ad litem services in Colorado. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(2) There is hereby created in the state treasury the court-appointed special advocate (CASA) fund referred to in this subsection (2) as the "fund". The fund shall consist of such general fund moneys as may be appropriated thereto by the general assembly and any moneys received pursuant to section 13-91-105 (1)(b)(VII). The moneys in the fund shall be subject to annual appropriation by the general assembly to the state judicial department for allocation to the office of the child's representative for the purposes of funding the CASA programs established in each judicial district, or in adjacent judicial districts, pursuant to part 2 of article 1 of title 19, C.R.S., and the work of the office of the child's representative relating to the enhancement of CASA programs. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.






Article 92 - Office of the Respondent Parents' Counsel

§ 13-92-101. Legislative declaration

(1) The general assembly finds and declares that:

(a) Respondent parents' counsel plays a critical role in helping achieve the best outcomes for children involved in dependency and neglect proceedings by providing effective legal representation for parents in dependency and neglect proceedings, protecting due process and statutory rights, presenting balanced information to judges, and promoting the preservation of family relationships when appropriate;

(b) There is a need to establish additional and equitable funding to compensate respondent parents' counsel; and

(c) A clear set of practice standards for respondent parents' counsel needs to be established and made available to all parties involved in dependency and neglect proceedings.

(2) Therefore, the general assembly declares that it is in the best interests of the children and parents of the state of Colorado to have an independent office to oversee the respondent parents' counsel to improve the quality of legal representation for parents involved in dependency and neglect proceedings and who often do not have the financial means to afford legal representation.

(3) It is the intent of the general assembly to establish a respondent parents' counsel governing commission by July 1, 2015, and the office of the respondent parents' counsel in the state judicial department, beginning January 1, 2016. It is the further intent of the general assembly that all existing and new state paid respondent parent counsel appointments be transferred on July 1, 2016, to the operational structure recommended in the final report to the office of the state court administrator by the respondent parents' counsel work group, due on or before September 30, 2014, and set forth in section 13-92-103 (1)(b).

(4) (a) To implement the recommendations from the respondent parents' counsel work group, as referenced in subsection (3) of this section, the state judicial department shall include an appropriate fiscal request to the joint budget committee on or before November 1, 2014.

(b) The costs associated with the establishment of the office, including any associated FTE, shall be paid for by a transfer from the state judicial department mandated costs line item. It is the further intent of the general assembly that, for fiscal year 2015-16 and fiscal years thereafter, an appropriation shall be made to the office of the respondent parents' counsel for the purpose of payment of all financial obligations previously covered by the state judicial department mandated costs line item relating to the provision of services provided by the respondent parents' counsel as set forth in this article.



§ 13-92-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Child" means a person under eighteen years of age.

(1.5) "Commission" means the respondent parents' counsel governing commission established in section 13-92-103.

(2) "Department" means the judicial department.

(2.5) "Director" means the director of the office of the respondent parents' counsel.

(3) "Office" means the office of the respondent parents' counsel established in section 13-92-103.

(4) "Parent" means a natural parent of a child, as may be established pursuant to article 4 of title 19, C.R.S., a parent by adoption, or a legal guardian.



§ 13-92-103. Respondent parents' counsel - commission - office - duties - qualifications of director

(1) (a) On and after January 1, 2016, the office of the respondent parents' counsel is created within the judicial department. It is the responsibility of the office to work cooperatively with local judicial districts and attorneys to form a partnership between those entities and persons, parents, and the state for the purpose of ensuring the provision of uniform, high-quality legal representation for parents involved in judicial dependency and neglect proceedings in Colorado and who lack the financial means to afford legal representation.

(b) As of July 1, 2016, all existing respondent parent counsel appointments must be transferred to the office and, after July 1, 2016, the office shall make all new respondent parent counsel appointments.

(2) (a) The Colorado supreme court shall appoint a nine-member respondent parents' counsel governing commission on or before July 1, 2015. In appointing the membership of the commission, the court must, to the extent practicable, include persons from throughout the state and persons with disabilities and take into consideration race, gender, and the ethnic diversity of the state. The court shall make the appointments as follows:

(I) No more than five members of the commission may be from the same political party;

(II) The members must represent each of the congressional districts in the state;

(III) At least six members must be attorneys admitted to practice law in this state, three of whom have experience in serving as a respondent parent counsel;

(IV) The remaining three members may be selected as appropriate, but the supreme court is encouraged to appoint at least one member who was a former respondent parent; and

(V) Commission members must not currently be under contract with the office or employed by the state department of human services, a county department of human or social services, or be serving currently as a city or county attorney, judge, magistrate, court-appointed special advocate, or guardian ad litem.

(b) Commission members serve for terms of four years; except that, of the members first appointed, five shall serve for terms of two years. The supreme court shall fill any vacancies on the commission for the remainder of any unexpired term.

(c) The supreme court shall establish procedures for the operation of the commission.

(d) Commission members shall serve without compensation but must be reimbursed for actual and reasonable expenses incurred in the performance of their duties.

(e) Expenses incurred by the commission must be paid from the general operating budget of the office of the respondent parents' counsel.

(3) The commission has the following duties:

(a) On or before January 1, 2016, and as necessary thereafter, to appoint, and discharge for cause, a person to serve as the director of the office;

(b) To fill any vacancy in the directorship; and

(c) To work cooperatively with the director to provide governance to the office, to provide fiscal oversight of the general operating budget of the office, to participate in funding decisions relating to the provision of respondent parent counsel, and to assist with the duties of the office concerning respondent parent counsel training, as needed.

(4) (a) The director must have at least five years of experience as a licensed attorney prior to appointment, be licensed to practice law in Colorado at the time of appointment, and be familiar with the unique demands of representing respondent parents in dependency and neglect cases in Colorado. The director shall devote himself or herself full time to the performance of his or her duties as director and shall not engage in the private practice of law.

(b) The general assembly shall fix the director's compensation, which may not be reduced during his or her appointment.



§ 13-92-104. Duties of the office of the respondent parents' counsel

(1) The office has the following duties, at a minimum:

(a) Enhancing the provision of respondent parent counsel services in Colorado by:

(I) Ensuring the provision and availability of high-quality legal representation for parents involved in dependency and neglect proceedings brought pursuant to article 3 of title 19, C.R.S., and as provided for in section 19-3-202, C.R.S.; and

(II) Making recommendations for minimum practice standards to which attorneys serving as respondent parent counsel shall be held;

(b) Establishing fair and realistic state rates by which to compensate respondent parent counsel. The state rates must take into consideration any caseload limitations placed upon respondent parent counsel and must be sufficient to attract and retain high-quality, experienced attorneys to serve as respondent parent counsel.

(c) Enforcing, as appropriate, the provisions of this section;

(d) Working cooperatively with the judicial districts to establish pilot programs, as appropriate, designed to enhance the quality of respondent parent counsel at the local level; and

(e) Annually reviewing and evaluating the office's performance to determine whether the office is effectively and efficiently meeting the goals of improving child and family well-being and the duties set forth in this section. The report must be submitted on or before January 1, 2017, and annually thereafter, to the members of the general assembly and the state court administrator's office.

(e) Annually reviewing and evaluating the office's performance to determine whether the office is effectively and efficiently meeting the goals of improving child and family well-being and the duties set forth in this section. The report must be submitted on or before January 1, 2017, and annually thereafter, to the state court administrator's office.






Article 93 - Attorneys-at-Law

Part 1 - General Provisions

§ 13-93-101. License to practice necessary

(1) No person shall be permitted to practice as an attorney- or counselor-at-law or to commence, conduct, or defend any action, suit, or plaint in which he or she is not a party concerned in any court of record within this state, either by using or subscribing his or her own name or the name of any other person, without having previously obtained a license or other authorization to practice law pursuant to the supreme court's rules governing admission to the practice of law in Colorado.

(2) Upon request of the supreme court or its office of attorney regulation counsel, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check, utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. Upon completion of the criminal history record check, the bureau shall provide the results to the requesting agency.

(3) Upon request of the supreme court or a representative of its office of attorney regulation counsel, the Colorado bureau of investigation shall also provide a name-based criminal history record check for any applicant whose fingerprints are unclassifiable.

(4) Local law enforcement agencies shall cooperate with any supreme court request for records related to criminal history.



§ 13-93-102. No discrimination - issuance of license

No person shall be denied a license to practice on account of race, creed, color, religion, disability, age, sex, sexual orientation, marital status, national origin, or ancestry.



§ 13-93-103. License fee

The license fee for admission to practice law in this state shall be as prescribed by the supreme court under rules for admission to the bar.



§ 13-93-104. Clerk of supreme court keeps roll of attorneys

It is the duty of the clerk of the supreme court to make and keep a roll or record of the persons who have been regularly licensed and admitted to practice as attorneys- and counselors-at-law within this state and who have taken the prescribed oath.



§ 13-93-105. Supreme court may strike name

No person whose name is not subscribed to or written on the said roll, with the day and year when the same was subscribed thereto or written thereon, shall be admitted to practice as an attorney- or counselor-at-law within this state under the penalty mentioned in section 13-93-108, anything in this article 93 to the contrary notwithstanding; and the justices of the supreme court in open court, at their discretion, shall have power to strike the name of any attorney- or counselor-at-law from the roll for malconduct in his or her office.



§ 13-93-106. Persons forbidden to practice

No coroner, sheriff, deputy sheriff, or jailer, though qualified, shall be permitted to practice as an attorney in the county in which he or she is commissioned or appointed, nor shall any clerk of the supreme court or district court be permitted to practice as an attorney- or counselor-at-law in the court in which he or she is clerk.



§ 13-93-107. Judge not to act as attorney

It is unlawful for judges of the district, county, and municipal courts to counsel or advise in or write any petition or answer or other pleadings in any proceeding, or to perform any service as attorney- or counselor-at-law, or to be interested in any profits or emoluments arising out of any practice in any of said courts, except costs in their own courts; except that county judges in counties of such classes as may be specified by the laws relating to county courts, if licensed attorneys, may practice in courts other than the county court and in matters that have not come before the county court; and further, municipal judges, if licensed attorneys, may practice in courts other than the municipal court and in matters that have not come before the municipal court.



§ 13-93-108. Practicing law without license deemed contempt

Any person who, without having a license from the supreme court of this state so to do, advertises, represents, or holds himself or herself out in any manner as an attorney, attorney-at-law, or counselor-at-law or who appears in any court of record in this state to conduct a suit, action, proceeding, or cause for another person is guilty of contempt of the supreme court of this state and of the court in which said person appears and shall be punished therefor according to law. Nothing in this section shall prevent the special admission of counselors residing in other states, as provided in section 13-93-109.



§ 13-93-109. Special admission of counselors from other states

Whenever any counselor-at-law residing in any of the adjacent states or territories has business in any of the courts of this state, he or she may be admitted, on motion, for the purpose of transacting such business and none other.



§ 13-93-110. Notice of charges - time to show cause

Every attorney, before his or her name is stricken off the roll, shall receive a written notice from the clerk of the supreme court stating distinctly the grounds of complaint or the charges exhibited against him or her, and after the notice he or she shall be heard in his or her defense and allowed reasonable time to collect and prepare testimony for his or her justification. Any attorney whose name, at any time, is stricken from the roll by order of the court shall be considered as though his or her name had never been written thereon until such time as the said justices, in open court, authorize him or her to sign or subscribe the same.



§ 13-93-111. Solicitation of accident victims - waiting period - definition

(1) Except as permitted by section 13-21-301 (3) or 10-3-1104 (1)(h), no person shall engage in solicitation for professional employment or for any release or covenant not to sue concerning personal injury or wrongful death from an individual with whom the person has no family or prior professional relationship unless the incident for which employment is sought occurred more than thirty days prior to the solicitation.

(2) No person shall accept a referral for professional employment concerning personal injury or wrongful death from any person who engaged in solicitation of an individual with whom the person had no family or prior professional relationship unless the incident for which employment is sought occurred more than thirty days prior to the solicitation.

(3) As used in this section, "solicitation" means an initial contact initiated in person, through any form of written communication, or by telephone, telegraph, or facsimile, any of which is directed to a specific individual, unless requested by the individual, a member of the individual's family, or the authorized representative of the individual. "Solicitation" shall not include radio, television, newspaper, or yellow pages advertisements.

(4) Any agreement made in violation of this section is voidable at the option of the individual suffering the personal injury or death or the individual's personal or other authorized representative.



§ 13-93-112. Attorney not to be surety

No attorney- or counselor-at-law shall become surety in any bond or recognizance of any sheriff or coroner, in any bond or recognizance for the appearance of any person charged with any public offense, or upon any bond or recognizance authorized by any statute to be taken for the payment of any sum of money into court in default of the principal, without the consent of a judge of the district court first had approving said surety.



§ 13-93-113. Judge not to have law partner

A judge shall not have a partner acting as attorney or counsel in any court in his or her judicial district, county, or precinct.



§ 13-93-114. Attorney's lien - notice of claim filed

All attorneys- and counselors-at-law shall have a lien on any money, property, choses in action, or claims and demands in their hands, on any judgment they may have obtained or assisted in obtaining, in whole or in part, and on any and all claims and demands in suit for any fees or balance of fees due or to become due from any client. In the case of demands in suit and in the case of judgments obtained in whole or in part by any attorney, such attorney may file, with the clerk of the court wherein such cause is pending, notice of his or her claim as lienor, setting forth specifically the agreement of compensation between such attorney and his or her client, which notice, duly entered of record, shall be notice to all persons and to all parties, including the judgment creditor, to all persons in the case against whom a demand exists, and to all persons claiming by, through, or under any person having a demand in suit or having obtained a judgment that the attorney whose appearance is thus entered has a first lien on such demand in suit or on such judgment for the amount of his or her fees. Such notice of lien shall not be presented in any manner to the jury in the case in which the same is filed. Such lien may be enforced by the proper civil action.



§ 13-93-115. Other property to which lien attaches

An attorney has a lien for a general balance of compensation upon any papers of his or her client that have come into his or her possession in the course of his or her professional employment and upon money due to his or her client in the hands of the adverse party in an action or proceeding in which the attorney was employed from the time of giving notice of the lien to that party.






Part 2 - Law Student Practice

§ 13-93-201. Legal aid dispensaries - law students practice

Students of any law school that maintains a legal-aid dispensary where poor or legally underserved persons receive legal advice and services shall, when representing the dispensary and its clients, be authorized to advise clients on legal matters and appear in court or before any arbitration panel as if licensed to practice law.



§ 13-93-202. Practice by law student intern

(1) An eligible law student intern, as specified in section 13-93-203, may appear and participate in any civil proceeding in any municipal, county, or district court or before any administrative agency in this state or in any county or municipal court criminal proceeding, except when the defendant has been charged with a felony, or in any juvenile proceeding in any municipal or county court or before any magistrate in any juvenile or other proceeding or any parole revocation under the following circumstances:

(a) If the person on whose behalf he or she is appearing has indicated his or her consent to that appearance and the law student intern is under the supervision of a supervising lawyer, as specified in section 13-93-205;

(b) When representing the office of the state public defender and its clients, if the person on whose behalf he or she is appearing has indicated his or her consent to that appearance and the law student intern is under the supervision of the public defender or one of his or her deputies; and

(c) On behalf of the state or any of its departments, agencies, or institutions, a county, a city, or a town, with the written approval and under the supervision of the attorney general, attorney for the state, county attorney, district attorney, city attorney, town attorney, or authorized legal services organization. A general approval for the law student intern to appear, executed by the appropriate supervising attorney pursuant to this subsection (1)(c), shall be filed with the clerk of the applicable court and brought to the attention of the judge thereof.

(2) The consent or approval referred to in subsection (1) of this section, except a general approval, shall be made in the record of the case and shall be brought to the attention of the judge of the court or the presiding officer of the administrative tribunal.

(3) In addition to the activities authorized in subsection (1) of this section, an eligible law student intern may engage in other activities under the general supervision of a supervising lawyer, including but not limited to the preparation of pleadings, briefs, and other legal documents that must be approved and signed by the supervising lawyer and assistance to indigent inmates of correctional institutions who have no attorney of record and who request such assistance in preparing applications and supporting documents for postconviction relief.



§ 13-93-203. Eligibility requirements for law student intern practice

(1) In order to be eligible to make an appearance and participate pursuant to section 13-93-202, a law student must:

(a) Be duly enrolled in or a graduate of any accredited law school;

(b) Have completed a minimum of two years of legal studies;

(c) Have the certification of the dean of such law school that he or she has no personal knowledge of or knows of nothing of record that indicates that the student is not of good moral character and, in addition, that the law student has completed the requirements specified in subsection (1)(b) of this section and is a student in good standing;

(d) Be introduced to the court or administrative tribunal in which he or she is appearing as a law student intern by a lawyer authorized to practice law in this state;

(e) Neither ask nor receive any compensation or remuneration of any kind for his or her services from the person on whose behalf he or she renders services; but such limitation shall not prevent the law student intern from receiving credit for participation in the program upon prior approval of the law school, nor shall it prevent the law school, the state, a county, a city, a town, or the office of the district attorney or the public defender from paying compensation to the law school intern, nor shall it prevent any agency from making such charges for its services as it may otherwise properly require; and

(f) State that he or she has read, is familiar with, and will be governed in the conduct of his or her activities under section 13-93-202 by the code of professional responsibility adopted by the supreme court.



§ 13-93-204. Certification of law student intern by law school dean - filing - effective period - withdrawal by dean or termination

(1) The certification by the law school dean, pursuant to section 13-93-203 (1)(c), required in order for a law student intern to appear and participate in proceedings:

(a) Shall be filed with the clerk of the supreme court and, unless it is sooner withdrawn, shall remain in effect until the announcement of the results of the first bar examination following the student's graduation. For any student who passes said bar examination, the certification shall continue in effect until the date he or she is admitted to the bar.

(b) May be withdrawn by the dean at any time by mailing a notice to that effect to the clerk of the supreme court, and such withdrawal may be without notice or hearing and without any showing of cause; and

(c) May be terminated by the supreme court at any time without notice or hearing and without any showing of cause.



§ 13-93-205. Qualifications of supervising lawyer

(1) A supervising lawyer, under whose supervision an eligible law student intern appears and participates pursuant to section 13-93-202, shall be authorized to practice law in this state and:

(a) Shall be a lawyer in the public sector as provided in section 13-93-202 (1)(b) and (1)(c);

(b) Shall assume personal professional responsibility for the conduct of the law student intern; and

(c) Shall assist the law student intern in his or her preparation to the extent the supervising lawyer considers it necessary.



§ 13-93-206. Other rights not affected by provisions for practice by law student intern

Nothing contained in sections 13-93-201 to 13-93-205 shall affect the right of any person who is not admitted to practice law to do anything that he or she might lawfully do prior to the adoption of these sections.









Article 94 - Office of Public Guardianship

§ 13-94-101. Short title

The short title of this article 94 is the "Office of Public Guardianship Act".



§ 13-94-102. Legislative declaration

(1) The general assembly finds and declares that:

(a) Due to incapacity, some adults in Colorado are unable to meet essential requirements for their health or personal care;

(b) Private guardianship is not an option for such an adult when:

(I) No responsible family members or friends are available and appropriate to serve as a guardian; and

(II) He or she lacks adequate resources to compensate a private guardian and pay the costs associated with an appointment proceeding;

(c) Volunteer and public service programs are currently inadequate to provide legal guardianship services to indigent and incapacitated adults in Colorado;

(d) Colorado courts struggle to address the needs of indigent and incapacitated adults who lack the resources to provide for their own guardianship needs; and

(e) Without a system providing legal guardianship services to indigent and incapacitated adults, the courts are left with few options for addressing these adults' needs.

(2) In establishing the office of public guardianship, the general assembly intends:

(a) That the office will:

(I) Provide guardianship services to indigent and incapacitated adults who:

(A) Have no responsible family members or friends who are available and appropriate to serve as a guardian;

(B) Lack adequate resources to compensate a private guardian and pay the costs associated with an appointment proceeding; and

(C) Are not subject to a petition for appointment of guardian filed by a county adult protective services unit or otherwise authorized by section 26-3.1-104; and

(II) Gather data to help the general assembly determine the need for, and the feasibility of, a statewide office of public guardianship; and

(b) That the office is a pilot program, to be evaluated and then continued, discontinued, or expanded at the discretion of the general assembly in 2021.

(3) In creating the office of public guardianship, it is also the intention of the general assembly to:

(a) Treat liberty and autonomy as paramount values for all state residents;

(b) Authorize public guardianship only to the extent necessary to provide for health or safety when the legal conditions for appointment of a guardian are met;

(c) Permit incapacitated adults to participate as fully as possible in all decisions that affect them;

(d) Assist incapacitated adults to regain or develop their capacities to the maximum extent possible;

(e) Promote the availability of guardianship services for adults who need them and for whom adequate services may otherwise be unavailable;

(f) Maintain and not alter or expand judicial authority to determine that any adult is incapacitated; and

(g) Maintain and not alter or expand any authority vested in the state department of human services and county departments of human or social services.



§ 13-94-103. Definitions

(1) Except as otherwise indicated in this section, the definitions set forth in section 15-14-102 apply to this article 94.

(2) As used in this article 94, unless the context otherwise requires:

(a) "Commission" means the public guardianship commission created pursuant to section 13-94-104.

(b) "Direct care provider" means a health care facility, as defined in section 15-14-505 (5), or a health care provider, as defined in section 15-14-505 (6).

(c) "Director" means the director of the office appointed by the commission pursuant to section 13-94-104.

(d) "Guardian" or "guardian-designee" means an individual employed by the office to provide guardianship services on behalf of the office to one or more adults.

(e) "Office" means the office of public guardianship created in section 13-94-104.

(f) "Public guardianship services" means the services provided by a guardian appointed under this article 94 who is compensated by the office.



§ 13-94-104. Public guardianship commission created - office of public guardianship created - appointment of director - memorandum of understanding

(1) The public guardianship commission is hereby created within the judicial department. The commission includes five members, to be appointed as follows:

(a) On or before November 1, 2017, the Colorado supreme court shall appoint three members, no more than one of whom is from the same political party. Two of the supreme court's appointees must be attorneys admitted to practice law in this state, and one must be a resident of Colorado not admitted to practice law in this state.

(b) On or before November 1, 2017, the governor shall appoint two members. One of the governor's appointees must be an attorney admitted to practice law in this state, and one must be a resident of Colorado not admitted to practice law in this state.

(c) In making appointments to the commission, the supreme court and the governor shall consider place of residence, sex, race, and ethnic background; and

(d) No member of the commission may be a judge, prosecutor, public defender, or employee of a law enforcement agency during his or her service on the commission.

(2) Each member of the commission serves at the pleasure of his or her appointing authority, except that each member's term of service concludes with the repeal of this article 94 pursuant to section 13-94-111.

(3) Not more than one month after receiving at least one million seven hundred thousand dollars in gifts, grants, and donations to the office of public guardianship cash fund created in section 13-94-108, the commission shall appoint a director to establish, develop, and administer the office of public guardianship, which office is hereby created within the judicial department. The director serves at the pleasure of the commission.

(4) The office and the judicial department shall operate pursuant to a memorandum of understanding between the two entities. The memorandum of understanding must contain, at a minimum:

(a) A requirement that the office has its own personnel rules;

(b) A requirement that the director has independent hiring and termination authority over office employees;

(c) A requirement that the office must follow judicial fiscal rules; and

(d) Any other provisions regarding administrative support that will help maintain the independence of the office.



§ 13-94-105. Office of public guardianship - duties - report

(1) The director shall establish, develop, and administer the office to serve indigent and incapacitated adults in need of guardianship in the second, seventh, and sixteenth judicial districts and shall coordinate its efforts with county departments of human services and county departments of social services within those districts. Not more than five months after receiving at least one million seven hundred thousand dollars in gifts, grants, and donations to the office of public guardianship cash fund created in section 13-94-108, the director shall administer the office in accordance with the memorandum of understanding described in section 13-94-104 (4).

(2) In addition to carrying out any duties assigned by the commission, the director shall ensure that the office provides, at a minimum, the following services to the designated judicial districts:

(a) A review of referrals to the office;

(b) Adoption of eligibility criteria and prioritization to enable the office to serve individuals with the greatest needs when the number of cases in which services have been requested exceeds the number of cases in which public guardianship services can be provided;

(c) Appointment and post-appointment public guardianship services of a guardian-designee for each indigent and incapacitated adult in need of public guardianship;

(d) Support for modification or termination of public guardianship services;

(e) Recruitment, training, and oversight of guardian-designees;

(f) Development of a process for receipt and consideration of, and response to, complaints against the office, to include investigation in cases in which investigation appears warranted in the judgment of the director;

(g) Implementation and maintenance of a public guardianship data management system;

(h) Office management, financial planning, and budgeting for the office to ensure compliance with this article 94;

(i) Identification and establishment of relationships with stakeholder agencies, nonprofit organizations, companies, individual care managers, and direct-care providers to provide services within the financial constraints established for the office;

(j) Identification and establishment of relationships with local, state, and federal governmental agencies so that guardians and guardian-designees may apply for public benefits on behalf of wards to obtain funding and service support, if needed; and

(k) Public education and outreach regarding the role of the office and guardian-designees.

(3) The director shall adopt professional standards of practice and a code of ethics for guardians and guardian-designees, including a policy concerning conflicts of interest.

(4) On or before January 1, 2021, the director shall submit to the judiciary committees of the senate and the house of representatives, or to any successor committees, a report concerning the activities of the office. The report, at a minimum, must:

(a) Quantify, to the extent possible, Colorado's unmet need for public guardianship services for indigent and incapacitated adults;

(b) Quantify, to the extent possible, the average annual cost of providing guardianship services to indigent and incapacitated adults;

(c) Quantify, to the extent possible, the net cost or benefit, if any, to the state that may result from the provision of guardianship services to each indigent and incapacitated adult in each judicial district of the state;

(d) Identify any notable efficiencies and obstacles that the office incurred in providing public guardianship services pursuant to this article 94;

(e) Assess whether an independent statewide office of public guardianship or a nonprofit agency is preferable and feasible;

(f) Analyze costs and off-setting savings to the state from the delivery of public guardianship services;

(g) Provide uniform and consistent data elements regarding service delivery in an aggregate format that does not include any personal identifying information of any adult; and

(h) Assess funding models and viable funding sources for an independent office of public guardianship or a nonprofit agency, including the possibility of funding with a statewide increase in probate court filing fees.

(5) In addition to performing the duties described in this section, the director, in consultation with the commission, shall develop a strategy for the discontinuation of the office in the event that the general assembly declines to continue or expand the office after 2021. The strategy must include consideration of how to meet the guardianship needs of adults who will no longer be able to receive guardianship services from the office.



§ 13-94-106. Waiver of court costs and filing fees

The court shall waive court costs and filing fees in any proceeding in which an indigent and incapacitated adult is receiving public guardianship services from the office.



§ 13-94-107. Director shall develop rules

(1) The director shall develop rules to implement this article 94. The rules, at a minimum, must include policies concerning:

(a) Conflicts of interest for guardians and guardian-designees employed pursuant to this article 94; and

(b) The solicitation and acceptance of gifts, grants, and donations pursuant to section 13-94-108 (3).



§ 13-94-108. Office of public guardianship cash fund - created

(1) The office of public guardianship cash fund, referred to in this section as the "fund", is created in the state treasury. The fund consists of any money that the office receives from gifts, grants, or donations, as well as any other money appropriated to the fund by the general assembly.

(2) The money in the fund is annually appropriated to the judicial department to pay the expenses of the office. All interest and income derived from the investment and deposit of money in the fund is credited to the fund. Any unexpended and unencumbered money remaining in the fund at the end of a fiscal year must remain in the fund and not be credited or transferred to the general fund or any other fund; except that any money remaining in the fund on June 30, 2021, shall be transferred to the general fund.

(3) The office may seek and accept gifts, grants, or donations from private or public sources for the purposes of this article 94; except that the office may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this article 94 or any other law of the state. The office shall transmit all private and public money received through gifts, grants, or donations to the state treasurer, who shall credit the same to the fund.



§ 13-94-109. No entitlement created

Public guardianship services are dependent upon the availability of funding, and nothing in this article 94 creates an entitlement.



§ 13-94-110. Immunity

As an agency of the judicial department, the office is a public entity, as defined in section 24-10-103 (5), for the purposes of the "Colorado Governmental Immunity Act", article 10 of title 24.



§ 13-94-111. Repeal

This article 94 is repealed, effective June 30, 2021. Prior to such repeal, the general assembly, after reviewing the report submitted by the director pursuant to section 13-94-105 (4), shall consider whether to enact legislation to continue, discontinue, or expand the office.












Title 14 - Domestic Matters

Adoption - Adults

Article 1 - Adoption of Adults

§ 14-1-101. Adoption of adults

(1) Any person desiring to adopt an adult as heir at law shall file his petition therefor in the juvenile court of the county of his residence or the county of the residence of the person sought to be adopted, and thereupon summons shall issue the same as provided in the Colorado rules of civil procedure and be served on the person sought to be adopted. Such person shall file in the court a written answer to the petition within the time required by the summons and shall either consent to such adoption or deny or disclaim all desire to be adopted by such person.

(2) Upon the filing, by the person sought to be adopted, of a disclaimer of all desire to become the heir at law of the petitioner, the petition shall be dismissed by the court, but upon the filing of a consent to such adoption, whether by the person sought to be adopted or by a legally qualified conservator or other representative if such person is non compos mentis at the time, the prayer of the petition shall be granted, and a decree of adoption shall be rendered and entered by the court declaring such person the heir at law of the petitioner and entitled to inherit from the petitioner any property in all respects as if such adopted person had been the petitioner's child born in lawful wedlock, and such decree may or may not change the name of such adopted person, as the court rendering the decree may deem advisable; and such decree or a certified copy thereof may be used as primary evidence in any court establishing the status of the person so adopted.

(3) Any action for adoption pursuant to this section shall follow the same procedure insofar as practicable as provided in part 2 of article 5 of title 19, C.R.S., concerning the adoption of children.









Marriage and Rights of Married Women

Article 2 - Marriage and Rights of Married Women

Part 1 - Uniform Marriage Act

§ 14-2-101. Short title

This part 1 shall be known and may be cited as the "Uniform Marriage Act".



§ 14-2-102. Purposes - rules of construction

(1) This part 1 shall be liberally construed and applied to promote its underlying purposes.

(2) Its underlying purposes are:

(a) To strengthen and preserve the integrity of marriage and to safeguard meaningful family relationships;

(b) To provide adequate procedures for the solemnization and registration of marriage.



§ 14-2-103. Uniformity of application and construction

This part 1 shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this part 1 among those states which enact it.



§ 14-2-104. Formalities

(1) Except as otherwise provided in subsection (3) of this section, a marriage is valid in this state if:

(a) It is licensed, solemnized, and registered as provided in this part 1; and

(b) It is only between one man and one woman.

(2) Notwithstanding the provisions of section 14-2-112, any marriage contracted within or outside this state that does not satisfy paragraph (b) of subsection (1) of this section shall not be recognized as valid in this state.

(3) Nothing in this section shall be deemed to repeal or render invalid any otherwise valid common law marriage between one man and one woman:

(a) Entered into prior to September 1, 2006; or

(b) Entered into on or after September 1, 2006, that complies with section 14-2-109.5.



§ 14-2-105. Marriage license and marriage certificate

(1) The executive director of the department of public health and environment shall prescribe the form for an application for a marriage license, which must include the following information:

(a) Name, sex, address, social security number, date and place of birth of each party to the proposed marriage; and for such purpose proof of date of birth may be by a birth certificate, a driver's license, or other comparable evidence;

(b) If either party has previously been married, such party's married name and the date, place, and court in which the marriage was dissolved or declared invalid or the date and place of death of the former spouse;

(b.5) If either party has previously been a partner in a civil union and, if so, the name of the other partner in the civil union, or the date, place, and court in which the civil union was dissolved or declared invalid, or the date and place of death of the former partner in the civil union;

(c) Name and address of the parents or guardian of each party;

(d) Whether the parties are related to each other and, if so, their relationship, or, if the parties are currently married to each other, a statement to that effect.

(2) The executive director of the department of public health and environment shall prescribe the forms for the marriage license, the marriage certificate, and the consent to marriage.



§ 14-2-106. License to marry

(1) (a) When a marriage application has been completed and signed by both parties to a prospective marriage and at least one party has appeared before the county clerk and recorder and has paid the marriage license fee of seven dollars, a fee of twenty dollars to be transmitted by the county clerk and recorder to the state treasurer and credited by the treasurer to the Colorado domestic abuse program fund created in section 39-22-802 (1), C.R.S., and an additional amount established pursuant to section 25-2-121, C.R.S., such amount to be credited to the vital statistics records cash fund pursuant to section 25-2-121, C.R.S., the county clerk shall issue a license to marry and a marriage certificate form upon being furnished:

(I) Satisfactory proof that each party to the marriage will have attained the age of eighteen years at the time the marriage license becomes effective; or, if over the age of sixteen years but has not attained the age of eighteen years, has the consent of both parents or guardian or, if the parents are not living together, the parent who has legal custody or decision-making responsibility concerning such matters or with whom the child is living or judicial approval, as provided in section 14-2-108; or, if under the age of sixteen years, has both the consent to the marriage of both parents or guardian or, if the parents are not living together, the parent who has legal custody or decision-making responsibility concerning such matters or with whom the child is living and judicial approval, as provided in section 14-2-108; and

(II) Satisfactory proof that the marriage is not prohibited, as provided in section 14-2-110.

(III) Repealed.

(b) Violation of paragraph (a)(I) of this subsection (1) shall make the marriage voidable.

(c) (Deleted by amendment, L. 2000, p. 1571, § 8, effective July 1, 2000.)

(2) Repealed.



§ 14-2-107. When licenses to marry issued - validity

Licenses to marry shall be issued by the county clerk and recorder only during the hours that the office of the county clerk and recorder is open as prescribed by law and at no other time, and such licenses shall show the exact date and hour of their issue. A license shall not be valid for use outside the state of Colorado. Within the state, such licenses shall not be valid for more than thirty-five days after the date of issue. If any license to marry is not used within thirty-five days, it is void and shall be returned to the county clerk and recorder for cancellation.



§ 14-2-108. Judicial approval

(1) The juvenile court, as defined in section 19-1-103 (17), C.R.S., after a reasonable effort has been made to notify the parents or guardian of each underage party, may order the county clerk and recorder to issue a marriage license and a marriage certificate form:

(a) To a party aged sixteen or seventeen years who has no parent or guardian, or who has no parent capable of consenting to his marriage, or whose parent or guardian has not consented to his marriage; or

(b) To a party under the age of sixteen years who has the consent to his or her marriage of both parents, if capable of giving consent, or his or her guardian or, if the parents are not living together, the parent who has legal custody or decision-making responsibility concerning such matters or with whom the child is living.

(2) A license shall be ordered to be issued under subsection (1) of this section only if the court finds that the underage party is capable of assuming the responsibilities of marriage and the marriage would serve his best interests. Pregnancy alone does not establish that the best interests of the party would be served.

(3) The district court or the juvenile court, as the case may be, shall authorize performance of a marriage by proxy upon the showing required by the provisions on solemnization, being section 14-2-109.



§ 14-2-109. Solemnization and registration of marriages - proxy marriage

(1) A marriage may be solemnized by a judge of a court, by a court magistrate, by a retired judge of a court, by a public official whose powers include solemnization of marriages, by the parties to the marriage, or in accordance with any mode of solemnization recognized by any religious denomination or Indian nation or tribe. Either the person solemnizing the marriage or, if no individual acting alone solemnized the marriage, a party to the marriage shall complete the marriage certificate form and forward it to the county clerk and recorder within sixty-three days after the solemnization. Any person who fails to forward the marriage certificate to the county clerk and recorder as required by this section shall be required to pay a late fee in an amount of not less than twenty dollars. An additional five-dollar late fee may be assessed for each additional day of failure to comply with the forwarding requirements of this subsection (1) up to a maximum of fifty dollars. For purposes of determining whether a late fee shall be assessed pursuant to this subsection (1), the date of forwarding shall be deemed to be the date of postmark.

(2) (a) The requirements for applying for a marriage license for a proxy marriage are the following:

(I) One party to the proxy marriage is a resident of the state of Colorado;

(II) One party to the proxy marriage appears in person to apply for the marriage license and pays the fees required in section 14-2-106 (1);

(III) The signatures of both parties to the proxy marriage are required, and the party present shall sign the marriage license application, as prescribed in section 14-2-105 (2), and provide an absentee affidavit form, as prescribed by the state registrar, containing the notarized signature of the absent party, along with proper identification documents as specified in section 14-2-105 (1)(a) for the absent party; and

(IV) Notwithstanding the requirements of section 14-2-106 (1)(a)(I), both parties to the proxy marriage are eighteen years of age or older.

(b) If a party to a marriage is unable to be present at the solemnization, the absent party may authorize in writing a third person to act as the absent party's proxy for purposes of solemnization of the marriage, if the absent party is:

(I) A member of the armed forces of the United States who is stationed in another country or in another state in support of combat or another military operation; or

(II) An individual who is a government contractor, or an employee of a government contractor, working in support of the armed forces of the United States or in support of United States military operations in another country or in another state and who supplies proper identification of that status.

(c) If the person solemnizing the marriage is satisfied that the absent party is unable to be present and has consented to the marriage, such person may solemnize the marriage by proxy. If such person is not satisfied, the parties may petition the district court for an order permitting the marriage to be solemnized by proxy.

(3) Upon receipt of the marriage certificate, the county clerk and recorder shall register the marriage.



§ 14-2-109.5. Common law marriage - age restrictions

(1) A common law marriage entered into on or after September 1, 2006, shall not be recognized as a valid marriage in this state unless, at the time the common law marriage is entered into:

(a) Each party is eighteen years of age or older; and

(b) The marriage is not prohibited, as provided in section 14-2-110.

(2) Notwithstanding the provisions of section 14-2-112, a common law marriage contracted within or outside this state on or after September 1, 2006, that does not satisfy the requirements specified in subsection (1) of this section shall not be recognized as valid in this state.



§ 14-2-110. Prohibited marriages

(1) The following marriages are prohibited:

(a) A marriage entered into prior to the dissolution of an earlier marriage of one of the parties, except a currently valid marriage between the parties;

(a.5) A marriage entered into prior to the dissolution of an earlier civil union of one of the parties, except a currently valid civil union between the same two parties;

(b) A marriage between an ancestor and a descendant or between a brother and a sister, whether the relationship is by the half or the whole blood;

(c) A marriage between an uncle and a niece or between an aunt and a nephew, whether the relationship is by the half or the whole blood, except as to marriages permitted by the established customs of aboriginal cultures.

(2) Children born of a prohibited marriage are legitimate.



§ 14-2-111. Putative spouse

Any person who has cohabited with another to whom he is not legally married in the good faith belief that he was married to that person is a putative spouse until knowledge of the fact that he is not legally married terminates his status and prevents acquisition of further rights. Children born of putative spouses are legitimate. A putative spouse acquires the rights conferred upon a legal spouse, including the right to maintenance following termination of his status, whether or not the marriage is prohibited under section 14-2-110, declared invalid, or otherwise terminated by court action. If there is a legal spouse or other putative spouses, rights acquired by a putative spouse do not supersede the rights of the legal spouse or those acquired by other putative spouses, but the court shall apportion property, maintenance, and support rights among the claimants as appropriate in the circumstances and in the interests of justice.



§ 14-2-112. Application

All marriages contracted within this state prior to January 1, 1974, or outside this state that were valid at the time of the contract or subsequently validated by the laws of the place in which they were contracted or by the domicile of the parties are valid in this state.



§ 14-2-113. Violation - penalty

Except as provided in section 14-2-109 (1), any person who knowingly violates any provision of this part 1 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars.






Part 2 - Rights of Married Women

§ 14-2-201. Married woman's own property

The property, real and personal, which any woman in this state owns at the time of her marriage, and the rents, issues, profits, and proceeds thereof, and any real, personal, or mixed property which comes to her by descent, devise, or bequest, or the gift of any person except her husband, including presents or gifts from her husband, such as jewelry, silver, tableware, watches, money, and wearing apparel, shall remain her sole and separate property, notwithstanding her marriage, and shall not be subject to the disposal of her husband or liable for his debts.



§ 14-2-202. Married woman may sue and be sued

Any woman, while married, may sue and be sued, in all matters having relation to her property, person, or reputation, in the same manner as if she were sole.



§ 14-2-203. Rights in her separate business

Any married woman may carry on any trade or business and perform any labor or services on her sole and separate account, and the earnings of any married woman from her trade, business, labor, or services shall be her sole and separate property and may be used and invested by her in her own name. Her property acquired by trade, business, and services and the proceeds thereof may be taken on any execution against her.



§ 14-2-204. Not to affect marriage settlements

Nothing in sections 14-2-201 to 14-2-206 shall invalidate any marriage settlement or contract.



§ 14-2-205. Wife's land subject to judgment

When any woman against whom liability exists marries and has or acquires lands, judgment on such liability may be rendered against her and her husband jointly, to be levied on such lands only.



§ 14-2-206. Husband cannot convey wife's lands

The separate deed of the husband shall convey no interest in the wife's lands.



§ 14-2-207. Wife may convey lands as if sole

Any woman, while married, may bargain, sell, and convey her real and personal property and enter into any contract in reference to the same as if she were sole.



§ 14-2-208. Wife may contract

Any woman, while married, may contract debts in her own name and upon her own credit, and may execute promissory notes, bonds, bills of exchange, and other instruments in writing, and may enter into any contract the same as if she were sole; and, in all cases where any suit or other legal proceedings are instituted against her and any judgment, decree, or order therein is rendered or pronounced against her, the same may be enforced by execution or other process against her the same as if she were sole.



§ 14-2-209. Loss of consortium

In all actions for a tort by a married woman, she shall have the same right to recover for loss of consortium of her husband as is afforded husbands in like actions.



§ 14-2-210. Domicile - sex or marriage not a ban

The right of any person to become a resident domiciled in the state of Colorado shall not be denied or abridged because of sex or marital status, and the common law rule that the domicile of a married woman is that of her husband shall no longer be in effect in this state.






Part 3 - Uniform Premarital and Marital Agreements Act

§ 14-2-301. Short title

This part 3 may be cited as the "Uniform Premarital and Marital Agreements Act".



§ 14-2-302. Definitions

In this part 3:

(1) "Amendment" means a modification or revocation of a premarital agreement or marital agreement.

(2) "Marital agreement" means an agreement between spouses who intend to remain married which affirms, modifies, or waives a marital right or obligation during the marriage or at legal separation, marital dissolution, death of one of the spouses, or the occurrence or nonoccurrence of any other event. The term includes an amendment, signed after the spouses marry, of a premarital agreement or marital agreement.

(3) "Marital dissolution" means the ending of a marriage by court decree. The term includes a divorce, dissolution, and annulment.

(4) "Marital right or obligation" means any of the following rights or obligations arising between spouses because of their marital status:

(a) Spousal maintenance;

(b) A right to property, including characterization, management, and ownership;

(c) Responsibility for a liability;

(d) A right to property and responsibility for liabilities at legal separation, marital dissolution, or death of a spouse; or

(e) An award and allocation of attorney's fees and costs.

(5) "Premarital agreement" means an agreement between individuals who intend to marry which affirms, modifies, or waives a marital right or obligation during the marriage or at legal separation, marital dissolution, death of one of the spouses, or the occurrence or nonoccurrence of any other event. The term includes an amendment, signed before the individuals marry, of a premarital agreement.

(6) "Property" means anything that may be the subject of ownership, whether real or personal, tangible or intangible, legal or equitable, or any interest therein, including income and earnings.

(7) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(8) "Sign" means with present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic symbol, sound, or process.

(9) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.



§ 14-2-303. Scope

(1) This part 3 applies to a premarital agreement or marital agreement signed on or after July 1, 2014.

(2) This part 3 does not affect any right, obligation, or liability arising under a premarital agreement or marital agreement signed before July 1, 2014.

(3) This part 3 does not apply to:

(a) An agreement between spouses which affirms, modifies, or waives a marital right or obligation and requires court approval to become effective; or

(b) An agreement between spouses who intend to obtain a marital dissolution or court-decreed legal separation which resolves their marital rights or obligations and is signed when a proceeding for marital dissolution or court-decreed legal separation is anticipated or pending.

(4) This part 3 does not affect adversely the rights of a bona fide purchaser for value to the extent that this part 3 applies to a waiver of a marital right or obligation in a transfer or conveyance of property by a spouse to a third party.



§ 14-2-303.5. Applicability of part and case law to agreements relating to civil unions

Prospective parties to a civil union and present parties to a civil union may contract to make an agreement relating to the civil union that includes any of the rights and obligations that may be included in a premarital agreement or marital agreement pursuant to this part 3. The provisions of this part 3 and any case law construing this part 3 apply to any agreement made by prospective parties to a civil union or between present parties to a civil union.



§ 14-2-304. Governing law

(1) The validity, enforceability, interpretation, and construction of a premarital agreement or marital agreement are determined:

(a) By the law of the jurisdiction designated in the agreement if the jurisdiction has a significant relationship to the agreement or either party at the time the agreement was signed and the designated law is not contrary to section 14-2-309 or to a fundamental public policy of this state; or

(b) Absent an effective designation described in paragraph (a) of this subsection (1), by the law of this state, including the choice-of-law rules of this state.



§ 14-2-305. Principles of law and equity

Unless displaced by a provision of this part 3, principles of law and equity supplement this part 3.



§ 14-2-306. Formation requirements

A premarital agreement or marital agreement must be in a record and signed by both parties. The agreement is enforceable without consideration.



§ 14-2-307. When agreement effective

A premarital agreement is effective on marriage. A marital agreement is effective on signing by both parties.



§ 14-2-308. Void marriage

If a marriage is determined to be void, a premarital agreement or marital agreement is enforceable to the extent necessary to avoid an inequitable result.



§ 14-2-309. Enforcement

(1) A premarital agreement or marital agreement is unenforceable if a party against whom enforcement is sought proves:

(a) The party's consent to the agreement was involuntary or the result of duress;

(b) The party did not have access to independent legal representation under subsection (2) of this section;

(c) Unless the party had independent legal representation at the time the agreement was signed, the agreement did not include a notice of waiver of rights under subsection (3) of this section or an explanation in plain language of the marital rights or obligations being modified or waived by the agreement; or

(d) Before signing the agreement, the party did not receive adequate financial disclosure under subsection (4) of this section.

(2) A party has access to independent legal representation if:

(a) Before signing a premarital or marital agreement, the party has a reasonable time to:

(I) Decide whether to retain a lawyer to provide independent legal representation; and

(II) Locate a lawyer to provide independent legal representation, obtain the lawyer's advice, and consider the advice provided; and

(b) The other party is represented by a lawyer and the party has the financial ability to retain a lawyer or the other party agrees to pay the reasonable fees and expenses of independent legal representation.

(3) A notice of waiver of rights under this section requires language, conspicuously displayed, substantially similar to the following, as applicable to the premarital agreement or marital agreement:

If you sign this agreement, you may be:

Giving up your right to be supported by the person you are marrying or to whom you are married.

Giving up your right to ownership or control of money and property.

Agreeing to pay bills and debts of the person you are marrying or to whom you are married.

Giving up your right to money and property if your marriage ends or the person to whom you are married dies.

Giving up your right to have your legal fees paid.

(4) A party has adequate financial disclosure under this section if the party:

(a) Receives a reasonably accurate description and good-faith estimate of value of the property, liabilities, and income of the other party; or

(b) [Reserved] (c) Has adequate knowledge or a reasonable basis for having adequate knowledge of the information described in paragraph (a) of this subsection (4).

(5) A premarital agreement or marital agreement or amendment thereto or revocation thereof that is otherwise enforceable after applying the provisions of subsections (1) to (4) of this section is nevertheless unenforceable insofar, but only insofar, as the provisions of such agreement, amendment, or revocation relate to the determination, modification, limitation, or elimination of spousal maintenance or the waiver or allocation of attorney fees, and such provisions are unconscionable at the time of enforcement of such provisions. The issue of unconscionability shall be decided by the court as a matter of law.

(6) [Reserved] (7) [Reserved] (8) A premarital or marital agreement, or an amendment of either, that is not in a record and signed by both parties is unenforceable.



§ 14-2-310. Unenforceable terms

(1) In this section, "custodial responsibility" means parental rights and responsibilities, parenting time, access, visitation, or other custodial right or duty with respect to a child.

(2) A term in a premarital agreement or marital agreement is not enforceable to the extent that it:

(a) Adversely affects a child's right to support;

(b) Limits or restricts a remedy available to a victim of domestic violence under law of this state other than this part 3;

(c) Purports to modify the grounds for a court-decreed legal separation or marital dissolution available under law of this state other than this part 3;

(d) Penalizes a party for initiating a legal proceeding leading to a court-decreed legal separation or marital dissolution; or

(e) Violates public policy.

(3) A term in a premarital agreement or marital agreement which defines the rights or duties of the parties regarding custodial responsibility is not binding on the court.



§ 14-2-311. Limitation of action

A statute of limitations applicable to an action asserting a claim for relief under a premarital agreement or marital agreement is tolled during the marriage of the parties to the agreement, but equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.



§ 14-2-312. Uniformity of application and construction

In applying and construing this uniform act, consideration may be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 14-2-313. Relation to electronic signatures in global and national commerce act

This part 3 modifies, limits, or supersedes the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. section 7001 et seq., but does not modify, limit, or supersede section 101(c) of that act, 15 U.S.C. section 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. section 7003(b).












Domestic Abuse

Article 4 - Domestic Abuse

§ 14-4-105. Violations of orders

A person failing to comply with any order of the court issued pursuant to this article shall be found in contempt of court and, in addition, may be punished as provided in section 18-6-803.5, C.R.S.



§ 14-4-107. Family violence justice fund - creation - grants from fund - definitions

(1) There is hereby established in the state treasury the family violence justice fund, hereafter referred to as the "fund". Pursuant to subsection (3) of this section, the state court administrator is authorized to make grants from the fund directly to qualifying organizations providing civil legal services to indigent residents of the state of Colorado.

(2) Grants from the fund shall be used to fund qualifying organizations to provide legal advice, representation, and advocacy for and on behalf of indigent clients who are victims of family violence. Moneys from the fund may be provided for services that include, but are not limited to:

(a) The provision of direct legal representation to victims of family violence in resolving their civil legal matters and removing impediments to the elimination of family violence. Such representation may include, but need not be limited to, representation in any protection order proceeding; action for dissolution of marriage, legal separation, or declaration of invalidity of marriage; action for dissolution of a civil union, legal separation, or declaration of invalidity of a civil union; paternity action; child custody action; proceeding to establish or enforce child support; administrative hearings; or any other judicial actions in which family violence is an issue or in which legal representation is necessary to protect the interests of a victim of family violence.

(b) The provision of clinics designed to educate and assist indigent victims of family violence in the proceedings set forth in paragraph (a) of this subsection (2);

(c) The provision of legal information and advice to victims of family violence, referrals to appropriate persons or agencies, and the provision of emergency assistance in appropriate cases by telephone, electronic communication, or other appropriate means.

(3) A qualifying organization seeking to receive a grant from the fund shall submit an application each year to the state court administrator on a form provided by such administrator. The application form shall request any information which the administrator may need in determining the qualifications of the organization for receipt of a grant. Commencing July 1, 1999, and quarterly thereafter, the state court administrator shall distribute grants from the fund, subject to available appropriations, to a qualifying organization for each county or city and county based upon the following formula:

(a) The total moneys shall be disbursed in proportion to the number of persons living below the poverty line in each county or city and county as determined by the most recent census published by the bureau of the census of the United States department of commerce.

(b) If there is more than one qualifying organization within a county or city and county, the proportionate share of the fund for such county or city and county disbursed to each such qualifying organization shall be allocated in proportion to the number of indigent family violence clients served by each qualifying organization or its predecessor in the preceding year.

(4) (a) In addition to any appropriation from the general fund, the state court administrator is authorized to accept on behalf of the state any funds, grants, gifts, or donations from any private or public source for the purpose of implementing this section. All private and public funds received through grants, gifts, or donations shall be transmitted to the state treasurer who shall credit the same to the family violence justice fund.

(b) The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the administration of this section. The state court administrator of the judicial department, subject to annual appropriation by the general assembly, is authorized to expend moneys appropriated to the department from the fund to qualifying organizations for the purposes described in this section; except that the amount expended for indirect costs associated with the administration of this section shall not exceed three percent of the moneys appropriated to the fund in any fiscal year. All investment earnings derived from the deposit and investment of the moneys in the fund shall be credited to the fund. Any moneys not appropriated shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(4.5) Notwithstanding any other provision of this section, the state court administrator shall apply the moneys generated from fees collected pursuant to section 13-32-101 (1)(a), (1)(a.5), (1)(b), and (1)(b.5), C.R.S., and transferred pursuant to section 13-32-101 (5)(a)(X) and (5)(b)(II), C.R.S., to grants to qualifying organizations that provide services described in subsection (2) of this section for or on behalf of indigent persons or their families, which persons are married, separated, or divorced or parties to a civil union or an invalidated, legally separated, or dissolved civil union.

(5) For purposes of this section:

(a) "Administrator" means the state court administrator in the state judicial department.

(b) "Family violence" has the same meaning as "domestic abuse" as set forth in section 13-14-101 (2), C.R.S.

(c) "Fund" means the family violence justice fund.

(d) "Indigent" means a person whose income does not exceed one hundred twenty-five percent of the current federal poverty guidelines determined annually by the United States department of health and human services.

(e) "Protection order" has the same meaning as set forth in section 18-6-803.7 (1)(b.5), C.R.S.

(f) "Qualifying organization" means an organization that:

(I) Provides full service civil legal services to indigent clients;

(II) Is based in Colorado;

(III) Is exempt from taxation pursuant to section 501 (c)(3) of the internal revenue code; and

(IV) Obtains more than thirty-three percent of its funding from sources other than grants from the fund.









Desertion and Nonsupport

Article 5 - Uniform Interstate Family Support Act

Part 1 - General Provisions

§ 14-5-101. Short title

This article shall be known and may be cited as the "Uniform Interstate Family Support Act".



§ 14-5-102. Definitions

In this article:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

(2.5) "Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.

(3) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(3.3) "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(A) Which has been declared under the law of the United States to be a foreign reciprocating country;

(B) Which has established a reciprocal arrangement for child support with this state as provided in section 14-5-308;

(C) Which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this article; or

(D) In which the convention is in force with respect to the United States.

(3.4) "Foreign support order" means a support order of a foreign tribunal.

(3.5) "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention.

(4) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(5) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(6) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as defined by the income-withholding law of this state, to withhold support from the income of the obligor.

(7) Repealed.

(8) "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(8.5) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

(9) "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child.

(10) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(11) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(12) "Obligee" means:

(A) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(B) A foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(C) An individual seeking a judgment determining parentage of the individual's child; or

(D) A person that is a creditor in a proceeding under part 7 of this article.

(13) "Obligor" means an individual, or the estate of a decedent that:

(A) Owes or is alleged to owe a duty of support;

(B) Is alleged but has not been adjudicated to be a parent of a child;

(C) Is liable under a support order; or

(D) Is a debtor in a proceeding under part 7 of this article.

(13.5) "Outside this state" means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(14) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(15) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(16) "Register" means to file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country.

(17) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

(18) "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

(19) "Responding tribunal" means the authorized tribunal in a responding state or foreign country.

(20) "Spousal-support order" means a support order for a spouse or former spouse of the obligor.

(21) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.

(22) "Support enforcement agency" means a public official, governmental entity, or private agency authorized to:

(A) Seek enforcement of support orders or laws relating to the duty of support;

(B) Seek establishment or modification of child support;

(C) Request determination of parentage of a child;

(D) Attempt to locate obligors or their assets; or

(E) Request determination of the controlling child support order.

(23) "Support order" means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief.

(24) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.



§ 14-5-103. State tribunals and support enforcement agency

(a) The court and the administrative agency are the tribunals of this state.

(b) The county and state child support services agencies are the support enforcement agencies of this state.



§ 14-5-104. Remedies cumulative

(a) Remedies provided by this article are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

(b) This article does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the laws of this state; or

(2) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this article.



§ 14-5-105. Application of article to resident of foreign country and foreign support proceeding

(a) A tribunal of this state shall apply parts 1 through 6 of this article and, as applicable, part 7 of this article, to a support proceeding involving:

(1) A foreign support order;

(2) A foreign tribunal; or

(3) An obligee, obligor, or child residing in a foreign country.

(b) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of parts 1 through 6.

(c) Part 7 of this article applies only to a support proceeding under the Convention. In such a proceeding, if a provision of part 7 of this article is inconsistent with parts 1 through 6 of this article, part 7 of this article controls.






Part 2 - Jurisdiction

§ 14-5-201. Bases for jurisdiction over nonresident

(a) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with a summons within this state;

(2) The individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in this state;

(4) The individual resided in this state and provided prenatal expenses or support for the child;

(5) The child resides in this state as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse; or

(7) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) of this section or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of section 14-5-611 are met, or in the case of a foreign support order, unless the requirements of section 14-5-615 are met.



§ 14-5-202. Duration of personal jurisdiction

Personal jurisdiction acquired by a tribunal of this state in a proceeding under this article or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by sections 14-5-205, 14-5-206, and 14-5-211.



§ 14-5-203. Initiating and responding tribunals of this state

Under this article, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state, and as a responding tribunal for proceedings initiated in another state or a foreign country.



§ 14-5-204. Simultaneous proceedings

(a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or a foreign country only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) If relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) The contesting party timely challenges the exercise of jurisdiction in this state; and

(3) If relevant, the other state or foreign country is the home state of the child.



§ 14-5-205. Continuing, exclusive jurisdiction to modify child support order

(a) A tribunal of this state that has issued a child support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification, this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to the "Uniform Interstate Family Support Act", or a law substantially similar to that act, which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(f) (Deleted by amendment, L. 2003, p. 1245, § 5, effective July 1, 2004.)



§ 14-5-206. Continuing jurisdiction to enforce child support order

(a) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the "Uniform Interstate Family Support Act"; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

(c) (Deleted by amendment, L. 2003, p. 1246, § 6, effective July 1, 2004.)



§ 14-5-207. Determination of controlling child support order

(a) If a proceeding is brought under this article and only one tribunal has issued a child support order, the order of that tribunal controls and must be recognized.

(b) If a proceeding is brought under this article, and two or more child support orders have been issued by tribunals of this state, another state, or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this article, the order of that tribunal controls.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this article:

(A) An order issued by a tribunal in the current home state of the child controls; or

(B) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this article, the tribunal of this state shall issue a child support order, which controls.

(c) If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to part 6 of this article, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order shall be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section has continuing jurisdiction to the extent provided in section 14-5-205 or 14-5-206.

(f) A tribunal of this state that determines by order which is the controlling order under subsection (b)(1), (b)(2), or (c) of this section, or that issues a new controlling order under subsection (b)(3) of this section, shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by section 14-5-209.

(g) Within thirty days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section shall be recognized in proceedings under this article.



§ 14-5-208. Child support orders for two or more obligees

In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.



§ 14-5-209. Credit for payment

A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this state, another state, or a foreign country.



§ 14-5-210. Application of article to nonresident subject to personal jurisdiction

A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this article, under other law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to section 14-5-316, communicate with a tribunal outside this state pursuant to section 14-5-317, and obtain discovery through a tribunal outside this state pursuant to section 14-5-318. In all other respects, parts 3 to 6 of this article do not apply, and the tribunal shall apply the procedural and substantive law of this state.



§ 14-5-211. Continuing, exclusive jurisdiction to modify spousal-support order

(a) A tribunal of this state issuing a spousal-support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal-support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this state; or

(2) A responding tribunal to enforce or modify its own spousal-support order.






Part 3 - Civil Provisions of General Application

§ 14-5-301. Proceedings under article

(a) Except as otherwise provided in this article, this part 3 applies to all proceedings under this article.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this article by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or foreign country which has or can obtain personal jurisdiction over the respondent.

(c) (Deleted by amendment, L. 2003, p. 1249, § 11, effective July 1, 2004.)



§ 14-5-302. Proceeding by minor parent

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.



§ 14-5-303. Application of law of this state

Except as otherwise provided in this article, a responding tribunal of this state shall:

(1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.



§ 14-5-304. Duties of initiating tribunal

(a) Upon the filing of a petition authorized by this article, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.



§ 14-5-305. Duties and powers of responding tribunal

(a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to section 14-5-301 (b), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) Establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of a child;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, electronic-mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under this article, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under this article upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under this article, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.



§ 14-5-306. Inappropriate tribunal

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.



§ 14-5-307. Duties of support enforcement agency

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this article.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal of this state, another state, or a foreign country to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall issue or request a tribunal of this state to issue a child support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to section 14-5-319.

(f) This article does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.



§ 14-5-308. Duty of attorney general

(a) If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under this article or may provide those services directly to the individual.

(b) The attorney general may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.



§ 14-5-309. Private counsel

An individual may employ private counsel to represent the individual in proceedings authorized by this article.



§ 14-5-310. Duties of state information agency

(a) The state department of human services is the state information agency under this article.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this article and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this article received from another state or a foreign country; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.



§ 14-5-311. Pleadings and accompanying documents

(a) In a proceeding under this article, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under section 14-5-312, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.



§ 14-5-312. Nondisclosure of information in exceptional circumstances

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information shall be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.



§ 14-5-313. Costs and fees

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under part 6 of this article, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.



§ 14-5-314. Limited immunity of petitioner

(a) Participation by a petitioner in a proceeding under this article before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this article.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this article committed by a party while physically present in this state to participate in the proceeding.



§ 14-5-315. Nonparentage as defense

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this article.



§ 14-5-316. Special rules of evidence and procedure

(a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this article, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this article.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this article.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.



§ 14-5-317. Communications between tribunals

A tribunal of this state may communicate with a tribunal outside this state in a record, or by telephone, electronic mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.



§ 14-5-318. Assistance with discovery

A tribunal of this state may:

(1) Request a tribunal outside this state to assist in obtaining discovery; and

(2) Upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.



§ 14-5-319. Receipt and disbursement of payments

(a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.






Part 4 - Establishment of Support Order or Determination of Parentage

§ 14-5-401. Establishment of support order

(a) If a support order entitled to recognition under this article has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) The individual seeking the order resides outside this state; or

(2) The support enforcement agency seeking the order is located outside this state.

(b) The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father of the child through genetic testing;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child;

(6) An acknowledged father as provided by section 19-4-105 (1)(e), C.R.S.;

(7) The mother of the child; or

(8) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to section 14-5-305.



§ 14-5-402. Proceeding to determine parentage

A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this article or a law or procedure substantially similar to this article.






Part 5 - Enforcement of Order of Another State Without Registration

§ 14-5-501. Employer's receipt of income-withholding order of another state

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer under the income-withholding law of this state without first filing a petition or comparable pleading or registering the order with a tribunal of this state.



§ 14-5-502. Employer's compliance with income-withholding order of another state

(a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) of this section and section 14-5-503 the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) The duration and amount of periodic payments of current child support, stated as a sum certain;

(2) The person designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income-withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income; and

(3) The times within which the employer must implement the withholding order and forward the child support payment.



§ 14-5-503. Employer's compliance with two or more income-withholding orders

If an obligor's employer receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.



§ 14-5-504. Immunity from civil liability

An employer that complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.



§ 14-5-505. Penalties for noncompliance

An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.



§ 14-5-506. Contest by obligor

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in part 6 of this article, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order or if no person is designated, to the obligee.



§ 14-5-507. Administrative enforcement of orders

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this article.






Part 6 - Registration, Enforcement, and Modification of Support Order

Subpart A - Registration for Enforcement of Support Order

§ 14-5-601. Registration of order for enforcement

A support order or income-withholding order issued in another state or a foreign support order may be registered in this state for enforcement.



§ 14-5-602. Procedure to register order for enforcement

(a) Except as otherwise provided in section 14-5-706, a support order or income-withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(A) The obligor's address and social security number;

(B) The name and address of the obligor's employer and any other source of income of the obligor; and

(C) A description and the location of property of the obligor in this state not exempt from execution; and

(5) Except as otherwise provided in section 14-5-312, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting registration shall:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) Specify the order alleged to be the controlling order, if any; and

(3) Specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.



§ 14-5-603. Effect of registration for enforcement

(a) A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in this part 6, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.



§ 14-5-604. Choice of law

(a) Except as otherwise provided in subsection (d) of this section, the law of the issuing state or foreign country governs:

(1) The nature, extent, amount, and duration of current payments under a registered support order;

(2) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) The existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this state, or of the issuing state or foreign country, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and to collect arrears and interest due on a support order of another state or a foreign country registered in this state.

(d) After a tribunal of this state or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.






Subpart B - Contest of Validity or Enforcement

§ 14-5-605. Notice of registration of order

(a) When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within twenty days after notice unless the registered order is under section 14-5-707;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) Identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) of this section apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to the income-withholding law of this state.



§ 14-5-606. Procedure to contest validity or enforcement of registered support order

(a) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required by section 14-5-605. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to section 14-5-607.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.



§ 14-5-607. Contest of registration or enforcement

(a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this state to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation under section 14-5-604 precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.



§ 14-5-608. Confirmed order

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.






Subpart C - Registration and Modification of Child Support Order of Another State

§ 14-5-609. Procedure to register child support order of another state for modification

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in sections 14-5-601 through 14-5-608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.



§ 14-5-610. Effect of registration for modification

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered support order may be modified only if the requirements of section 14-5-611 or 14-5-613 have been met.



§ 14-5-611. Modification of child support order of another state

(a) If section 14-5-613 does not apply, upon petition a tribunal of this state may modify a child support order issued in another state which order is registered in this state if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(A) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(B) A petitioner who is a nonresident of this state seeks modification; and

(C) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) This state is the residence of the child or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and must be so recognized under section 14-5-207 establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

(f) Notwithstanding subsections (a) through (e) of this section and section 14-5-201 (b), a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) One party resides in another state; and

(2) The other party resides outside the United States.



§ 14-5-612. Recognition of order modified in another state

If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the "Uniform Interstate Family Support Act", a tribunal of this state:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

(4) (Deleted by amendment, L. 2003, p. 1261, 41, effective July 1, 2004.)



§ 14-5-613. Jurisdiction to modify child support order of another state when individual parties reside in this state

(a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of parts 1 and 2 of this article, this part 6, and the procedural and substantive law of this state to the proceeding for enforcement or modification. Parts 3, 4, 5, 7, and 8 of this article do not apply.



§ 14-5-614. Notice to issuing tribunal of modification

Within thirty days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.






Subpart D - Registration and Modification of Foreign Child Support Order

§ 14-5-615. Jurisdiction to modify child support order of foreign country

(a) Except as otherwise provided in section 14-5-711, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual pursuant to section 14-5-611 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(b) An order issued by a tribunal of this state modifying a foreign child support order pursuant to this section is the controlling order.



§ 14-5-616. Procedure to register child support order of foreign country for modification

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the Convention may register that order in this state under sections 14-5-601 through 14-5-608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.









Part 7 - Support Proceeding Under Convention

§ 14-5-701. Definitions

In this part 7:

(1) "Application" means a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(2) "Central authority" means the entity designated by the United States or a foreign country described in section 14-5-102 (3.3)(D) to perform the functions specified in the Convention.

(3) "Convention support order" means a support order of a tribunal of a foreign country described in section 14-5-102 (3.3)(D).

(4) "Direct request" means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor, or child residing outside the United States.

(5) "Foreign central authority" means the entity designated by a foreign country described in section 14-5-102 (3.3)(D) to perform the functions specified in the Convention.

(6) "Foreign support agreement":

(A) Means an agreement for support in a record that:

(i) Is enforceable as a support order in the country of origin;

(ii) Has been:

(I) Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(II) Authenticated by, or concluded, registered, or filed with a foreign tribunal; and

(iii) May be reviewed and modified by a foreign tribunal; and

(B) Includes a maintenance arrangement or authentic instrument under the Convention.

(7) "United States central authority" means the secretary of the United States department of health and human services.



§ 14-5-702. Applicability

This part 7 applies only to a support proceeding under the Convention. In such a proceeding, if a provision of this part 7 is inconsistent with parts 1 through 6 of this article, this part 7 controls.



§ 14-5-703. Relationship of state department of human services to United States central authority

The state department of human services of this state is recognized as the agency designated by the United States central authority to perform specific functions under the Convention.



§ 14-5-704. Initiation by state department of human services of support proceeding under Convention

(a) In a support proceeding under this part 7, the state department of human services of this state shall:

(1) Transmit and receive applications; and

(2) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(b) The following support proceedings are available to an obligee under the Convention:

(1) Recognition or recognition and enforcement of a foreign support order;

(2) Enforcement of a support order issued or recognized in this state;

(3) Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) Establishment of a support order if recognition of a foreign support order is refused under section 14-5-708 (b)(2), (4), or (9);

(5) Modification of a support order of a tribunal of this state; and

(6) Modification of a support order of a tribunal of another state or a foreign country.

(c) The following support proceedings are available under the Convention to an obligor against which there is an existing support order:

(1) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) Modification of a support order of a tribunal of this state; and

(3) Modification of a support order of a tribunal of another state or a foreign country.

(d) A tribunal of this state may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.



§ 14-5-705. Direct request

(a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, sections 14-5-706 through 14-5-713 apply.

(c) In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

(1) A security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(2) An obligee or obligor that in the issuing country has benefitted from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the state child support services agency in the state department of human services.

(e) This part 7 does not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.



§ 14-5-706. Registration of Convention support order

(a) Except as otherwise provided in this part 7, a party who is an individual or that is a support enforcement agency seeking recognition of a Convention support order shall register the order in this state as provided in part 6 of this article.

(b) Notwithstanding sections 14-5-311 and 14-5-602 (a), a request for registration of a Convention support order must be accompanied by:

(1) A complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by The Hague Conference on Private International Law;

(2) A record stating that the support order is enforceable in the issuing country;

(3) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) A record showing the amount of arrears, if any, and the date the amount was calculated;

(5) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

(d) A tribunal of this state may vacate the registration of a Convention support order without the filing of a contest under section 14-5-707 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.



§ 14-5-707. Contest of registered Convention support order

(a) Except as otherwise provided in this part 7, sections 14-5-605 through 14-5-608 apply to a contest of a registered Convention support order.

(b) A party contesting a registered Convention support order shall file a contest not later than thirty days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than sixty days after notice of the registration.

(c) If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection (b), the order is enforceable.

(d) A contest of a registered Convention support order may be based only on grounds set forth in section 14-5-708. The contesting party bears the burden of proof.

(e) In a contest of a registered Convention support order, a tribunal of this state:

(1) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) May not review the merits of the order.

(f) A tribunal of this state deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

(g) A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.



§ 14-5-708. Recognition and enforcement of registered Convention support order

(a) Except as otherwise provided in subsection (b) of this section, a tribunal of this state shall recognize and enforce a registered Convention support order.

(b) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered Convention support order:

(1) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) The issuing tribunal lacked personal jurisdiction consistent with section 14-5-201;

(3) The order is not enforceable in the issuing country;

(4) The order was obtained by fraud in connection with a matter of procedure;

(5) A record transmitted in accordance with section 14-5-706 lacks authenticity or integrity;

(6) A proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this article in this state;

(8) Payment, to the extent alleged arrears have been paid in whole or in part;

(9) In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(A) If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(B) If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) The order was made in violation of section 14-5-711.

(c) If a tribunal of this state does not recognize a Convention support order under subsection (b)(2), (4), or (9) of this section:

(1) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(2) The state department of human services shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under section 14-5-704.



§ 14-5-709. Partial enforcement

If a tribunal of this state does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.



§ 14-5-710. Foreign support agreement

(a) Except as otherwise provided in subsections (c) and (d) of this section, a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) A complete text of the foreign support agreement; and

(2) A record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(c) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) The agreement was obtained by fraud or falsification;

(3) The agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition and enforcement under this article in this state; or

(4) The record submitted under subsection (b) of this section lacks authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.



§ 14-5-711. Modification of Convention child support order

(a) A tribunal of this state may not modify a Convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) The obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of this state does not modify a Convention child support order because the order is not recognized in this state, section 14-5-708 (c) applies.



§ 14-5-712. Personal information - limit on use

Personal information gathered or transmitted under this part 7 may be used only for the purposes for which it was gathered or transmitted.



§ 14-5-713. Record in original language - English

A record filed with a tribunal of this state under this part 7 must be in the original language and, if not in English, must be accompanied by an English translation.






Part 8 - Interstate Rendition

§ 14-5-801. Grounds for rendition

(a) For purposes of this part 8, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this article.

(b) The governor of this state may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On the demand of the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this article applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.



§ 14-5-802. Conditions of rendition

(a) Before making a demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least sixty days previously the obligee had initiated proceedings for support pursuant to this article or that the proceeding would be of no avail.

(b) If, under this article or a law substantially similar to this article, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.






Part 9 - Miscellaneous Provisions

§ 14-5-901. Uniformity of application and construction

In applying and construing this article, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 14-5-902. Transitional provision

This article, as amended by House Bill 15-1198, enacted in 2015, applies to proceedings begun on or after July 1, 2015, to establish a support order or determine parentage of a child or to register, recognize, enforce, or modify a prior support order, determination, or agreement, whenever issued or entered.



§ 14-5-903. Severability clause

If any provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.






Part 10 - Colorado Implementation Provisions






Article 6 - Nonsupport

§ 14-6-101. Nonsupport of spouse and children - penalty

(1) Any person who willfully neglects, fails, or refuses to provide reasonable support and maintenance for his spouse or for his children under eighteen years of age, whether natural, adopted, or whose parentage has been judicially determined, or who willfully fails, refuses, or neglects to provide proper care, food, and clothing in case of sickness for his spouse or such children or any such children being legally the inmates of a state or county home or school for children in this state, or who willfully fails or refuses to pay to a trustee, who may be appointed by the court to receive such payment, or to the board of control of such home or school the reasonable cost of keeping such children in said home, or any person, being the father or mother of children under eighteen years of age, who leaves such children with intent to abandon such children, or any man who willfully neglects, fails, or refuses to provide proper care, food, and clothing to the mother of his child during childbirth and attendant illness is guilty of a class 5 felony. It shall be an affirmative defense, as defined in section 18-1-407, C.R.S., to a prosecution under this section that owing to physical incapacity or other good cause the defendant is unable to furnish the support, care, and maintenance required by this section. No child shall be deemed to lack proper care for the sole reason that he is being provided remedial treatment in accordance with section 19-3-103, C.R.S.

(2) Repealed.



§ 14-6-103. Extradition

It is the duty of the district attorney or other proper officer, in any such case where the defendant is beyond the state of Colorado, to take all necessary and proper steps and proceedings to extradite such defendant and to obtain a requisition from the governor of the state of Colorado to the governor of the state in which such defendant may be found in order to secure his return from such state to the jurisdiction in which the case is being prosecuted. Extradition under this article shall be governed in accordance with the provisions of article 19 of title 16, C.R.S.



§ 14-6-104. Jurisdiction

Courts of record in this state shall have jurisdiction under this article as provided in this section, and a complaint or information for the violation of this article may be filed in any court of record by the prosecuting attorney or other appropriate agency or before the county court of the county in which such offense defined in section 14-6-101 is committed.



§ 14-6-105. Spouse competent witness

In all proceedings or prosecutions under this article, a wife or husband shall be a competent witness against his spouse with or without his consent.



§ 14-6-106. Venue

If the offense charged is desertion or abandonment or neglect or refusal to provide such children or spouse with the necessary and proper home, care, food, and clothing, as provided in section 14-6-101, the offense shall be held to have been committed in any county of this state in which such children or spouse may be at the time such complaint is made.



§ 14-6-107. Venue - home or school of child

If the offense charged is the neglect or refusal to pay to the trustees of a child's home or school or the trustee who may be appointed by the court to receive such payment the reasonable cost of keeping such child, the offense shall be held to have been committed in the county where the child's home or school may be situated.



§ 14-6-108. Citizenship - residence

Citizenship or residence once acquired in this state by any parent of any legitimate or illegitimate child living in this state shall be deemed for all the purposes of this article to continue until such child has arrived at the age of sixteen years, so long as said child continues to live in this state. In case of prosecution under this article for the violation of any of the provisions of this article, such citizenship or residence shall likewise be deemed to continue so long as such spouse or parent resides in this state and is entitled to the support or maintenance provided for in section 14-6-101.



§ 14-6-109. Forfeiture of bond - disposition of fines

(1) In accordance with the laws of this state, bond shall be set by the court. Pursuant to subsection (2) of this section, where the defendant has been released upon deposit of cash, stocks, or bonds, or upon surety bond secured by property, if the defendant fails to appear in accordance with the primary condition of the bond, the court shall declare a forfeiture. Notice of the order of forfeiture shall be mailed immediately by the court to the defendant and sureties, if any, at last known address. If the defendant does not appear and surrender to the court having jurisdiction within thirty days from the date of the forfeiture, or within that period satisfy the court that appearance and surrender by the defendant is impossible and without the defendant's fault, the court shall enter judgment against the defendant and the sureties, if any, for the amount of the bail and costs of the court proceedings.

(2) Any moneys collected or paid upon any such execution or in any case upon said bond shall be turned over to the clerk of the court in which the bond is given to be applied to the child support obligation, including where the obligation is assigned to the department of human services pursuant to section 26-2-111 (3), C.R.S.



§ 14-6-110. Joint liability for family expenses

The expenses of the family and the education of the children are chargeable upon the property of both husband and wife, or either of them, and in relation thereto they may be sued jointly or separately.



§ 14-6-111. Legislative declaration

It is hereby declared to be the policy of the state of Colorado that, in order to promote the life, health, property, and public welfare of this state, it is necessary to establish procedures to assist in the collection of child support, maintenance where combined with child support, and maintenance.



§ 14-6-113. Remedies additional to those now existing

The remedies provided in this article are in addition to and not in substitution for any other remedies.






Article 7 - Parent and Child

§ 14-7-101. Commitment of child - parent liable for support

The commitment of any child, under any law of this state, to any state institution shall not relieve the parents or legal guardian of such child from responsibility for the support of the child. It is the duty of any court committing any child to any state institution or any private institution where such child is kept at the expense of the county or state, at the time of the commitment, to forthwith notify the district attorney, if a state expense, and the county attorney, if a county expense, of the name and address of such parents and such other information as may be adduced at any hearing of such case concerning the financial responsibility of the parents to care for such child. In order to obtain such information, any court committing any child, at the time of commitment or at any convenient time to be designated by the court, is authorized to require the attendance of the parents or legal guardian upon such court to be examined under oath concerning the property, possessions, and financial responsibility of such parents or legal guardian.



§ 14-7-102. Action by state or county for support of child

The state of Colorado or the county, as the case may be, at whose expense such child is kept shall be entitled to recover from the parent, legal guardian, or other person responsible for the support of such child such sum for the care, support, and maintenance of the child as may be reasonable therefor, and in no case shall such sum be less than the per capita monthly or yearly amount of expense in the institution in which the child is confined or the actual expense incurred by the state or county for the care and maintenance of such child. Any action or proceeding by the state or county against any parent shall be conducted in accordance with the procedure in civil cases. In case any action is maintained by the state, it shall be brought in the name of the people of the state of Colorado, and any moneys recovered in any action shall be paid to the state treasurer and credited to the particular fund for the benefit of the institution having the custody and care of such child. If an action is maintained by the county in cases where the county pays the expense of the care and maintenance of such child, such action shall be in the name of the board of county commissioners of such county or other body performing the functions of a board of county commissioners, and any amount collected in any such action shall be paid to the county treasurer of such county. When such action is prosecuted to a final judgment and judgment is rendered in favor of the people of the state of Colorado or the board of county commissioners of the county prosecuting such action, as the case may be, an execution may issue against the property of the defendant as in other civil cases.



§ 14-7-103. District and county attorneys to report actions

On or before December 1 of each year, it shall be the duty of the district attorney and the county attorney to make a written report to the governor of the state, stating the number of reports, provided for in section 14-7-101, received from the courts of the county or state and the nature and result of any action directed in this article by such officers respectively to recover from such parents the expenses of the care and maintenance of such children. If no action has been taken, such report shall detail the reason for the failure of the officer to take action. It is the duty of the county commissioners to pay any court costs or other expenses necessary for the prosecution of any suit provided for in this article. Nothing in this article shall be construed to repeal any law of this state concerning the responsibility of parents to support their children, or providing for the punishment of parents or other persons responsible for the delinquency or dependency of children, or providing for the punishment of any parents for the nonsupport of their children; and nothing in such law shall prevent proceedings under this article in any proper case.



§ 14-7-104. Application of article

This article 7 does not apply to liability for the support of children admitted, certified, committed, or transferred to any public institution of this state supervised by the department of human services for the care, support, maintenance, education, or treatment of a person with a behavioral or mental health disorder or a person with an intellectual and developmental disability.









Dissolution of Marriage - Parental Responsibilities

Article 10 - Uniform Dissolution of Marriage Act

§ 14-10-101. Short title

This article shall be known and may be cited as the "Uniform Dissolution of Marriage Act".



§ 14-10-102. Purposes - rules of construction

(1) This article shall be liberally construed and applied to promote its underlying purposes.

(2) Its underlying purposes are:

(a) To promote the amicable settlement of disputes that have arisen between parties to a marriage;

(b) To mitigate the potential harm to the spouses and their children caused by the process of legal dissolution of marriage; and

(c) To make the law of legal dissolution of marriage more effective for dealing with the realities of matrimonial experience by making an irretrievable breakdown of the marriage relationship the sole basis for its dissolution.



§ 14-10-103. Definitions and interpretation of terms

(1) As used in this article, unless the context otherwise requires, the term "decree" includes the term "judgment"; and, for the purposes of the tax laws of the state of Colorado or of any other jurisdiction, the term "maintenance" includes the term "alimony".

(2) Whenever any law of this state refers to or mentions divorce, annulment, or separate maintenance, said law shall be interpreted as if the words dissolution of marriage, declaration of invalidity of marriage, and legal separation, respectively, were substituted therefor.

(3) On and after July 1, 1993, the term "visitation" has been changed to "parenting time". It is not the intent of the general assembly to modify or change the meaning of the term "visitation" nor to alter the legal rights of a parent with respect to the child as a result of changing the term "visitation" to "parenting time".

(4) On and after February 1, 1999, the term "custody" and related terms such as "custodial" and "custodian" have been changed to "parental responsibilities". It is not the intent of the general assembly to modify or change the meaning of the term "custody" nor to alter the legal rights of any custodial parent with respect to the child as a result of changing the term "custody" to "parental responsibilities".



§ 14-10-104. Uniformity of application and construction

(1) This article shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this article among those states which enact it.

(2) The term "irretrievable breakdown" shall be construed as being similar to other terms having a like import in the law of other jurisdictions adopting this or a similar law.



§ 14-10-104.5. Legislative declaration

The general assembly recognizes that it is in the best interests of the parties to a marriage in which a dissolution has been granted and in which there are children of the marriage for the parties to be able to resolve disputes that arise subsequent to the dissolution in an amicable and fair manner. The general assembly further recognizes that, in most cases, it is in the best interests of the children of the marriage to have a relationship with both parents and that, in most cases, it is the parents' right to have a relationship with their children. The general assembly emphasizes that one of the underlying purposes of this article is to mitigate the potential harm to the spouses and their children and the relationships between the parents and their children caused by the process of legal dissolution of marriage. The general assembly recognizes that when a marriage in which children are involved is dissolved both parties either agree to or are subject to orders which contain certain obligations and commitments. The general assembly declares that the honoring and enforcing of those obligations and commitments made by both parties is necessary to maintaining a relationship that is in the best interest of the children of the marriage. In recognition thereof the general assembly hereby declares that both parties should honor and fulfill all of the obligations and commitments made between the parties and ordered by the court.



§ 14-10-105. Application of Colorado rules of civil procedure

(1) The Colorado rules of civil procedure apply to all proceedings under this article, except as otherwise specifically provided in this article.

(2) A proceeding for dissolution of marriage, legal separation, or declaration of invalidity of marriage shall be entitled "In re the Marriage of ....... and ..........". A proceeding for the allocation of parental responsibilities or a support proceeding shall be entitled "In re the (Parental responsibilities concerning) (Support of) ..........".

(2.5) A proceeding for dissolution of a civil union, legal separation, or declaration of invalidity of a civil union shall be entitled "In re the Civil Union of ....... and ........".

(3) The initial pleading in all proceedings under this article shall be denominated a petition. A responsive pleading shall be denominated a response. Other pleadings and all pleadings in other matters under this article shall be denominated as provided in the Colorado rules of civil procedure.



§ 14-10-106. Dissolution of marriage - legal separation

(1) (a) The district court shall enter a decree of dissolution of marriage or a decree of legal separation when:

(I) The court finds that one of the parties has been domiciled in this state for ninety-one days next preceding the commencement of the proceeding;

(II) The court finds that the marriage is irretrievably broken; and

(III) The court finds that ninety-one days or more have elapsed since it acquired jurisdiction over the respondent either as the result of process pursuant to rule 4 of the Colorado rules of civil procedure or as the result of the act of the respondent in joining as copetitioner in the petition or in entering an appearance in any other manner.

(b) In connection with every decree of dissolution of marriage or decree of legal separation and to the extent of its jurisdiction to do so, the court shall consider, approve, or allocate parental responsibilities with respect to any child of the marriage, the support of any child of the marriage who is entitled to support, the maintenance of either spouse, and the disposition of property; but the entry of a decree with respect to parental responsibilities, support, maintenance, or disposition of property may be deferred by the court until after the entry of the decree of dissolution of marriage or the decree of legal separation upon a finding that a deferral is in the best interests of the parties.

(c) In a proceeding to dissolve a marriage or in a proceeding for legal separation or in a proceeding for declaration of invalidity, the court is deemed to have made an adjudication of the parentage of a child of the marriage if the court acts under circumstances that satisfy the jurisdictional requirements of section 14-5-201 and the final order:

(I) Expressly identifies a child as a "child of the marriage", "issue of the marriage", or similar words indicating that the husband is the father of the child; or

(II) Provides for support of the child by the husband unless paternity is specifically disclaimed in the order.

(d) Paternity is not adjudicated for a child not mentioned in the final order.

(2) If a party requests a decree of legal separation rather than a decree of dissolution of marriage, the court shall grant the decree in that form unless the other party objects.



§ 14-10-106.5. Dissolution of civil unions - legal separation - jurisdiction - applicability of article and case law

(1) Any person who enters into a civil union in Colorado pursuant to article 15 of this title consents to the jurisdiction of the courts of Colorado for the purpose of any action relating to a civil union even if one or both parties cease to reside in this state. In a matter seeking a dissolution, legal separation, or declaration of invalidity of a civil union, the court shall follow the procedures that are set forth in this article for dissolution, legal separation, or declaration of invalidity. The provisions of this article and any case law construing this article apply to the dissolution, legal separation, or declaration of invalidity of a civil union.

(2) The court shall follow the laws of Colorado in a matter filed in Colorado that is seeking a dissolution, legal separation, or invalidity of a civil union that was entered into in another jurisdiction.



§ 14-10-107. Commencement - pleadings - abolition of existing defenses - automatic, temporary injunction - enforcement

(1) All proceedings under this article shall be commenced in the manner provided by the Colorado rules of civil procedure.

(2) The petition in a proceeding for dissolution of marriage or legal separation shall allege that the marriage is irretrievably broken and shall set forth:

(a) The residence of each party and the length of residence in this state;

(b) The date and place of the marriage;

(c) The date on which the parties separated;

(d) The names, ages, and addresses of any living children of the marriage and whether the wife is pregnant;

(e) Any arrangements as to the allocation of parental responsibilities with respect to the children of the marriage and support of the children and the maintenance of a spouse;

(f) The relief sought; and

(g) A written acknowledgment by the petitioner and the co-petitioner, if any, that he or she has received a copy of, has read, and understands the terms of the automatic temporary injunction required by paragraph (b) of subsection (4) of this section.

(2.5) Upon the filing of a petition for dissolution of marriage or legal separation pursuant to this article, each party shall provide to the court, in the manner prescribed by the court, his or her social security number and the social security number of each child named in the petition pursuant to paragraph (d) of subsection (2) of this section.

(3) Either or both parties to the marriage may initiate the proceeding. In addition, a legal guardian, with court approval pursuant to section 15-14-315.5, C.R.S., or a conservator, with court approval pursuant to section 15-14-425.5, C.R.S., may initiate the proceeding. If a legal guardian or conservator initiates the proceeding, the legal guardian or conservator shall receive notice in the same manner as the parties to the proceeding.

(4) (a) Upon the commencement of a proceeding by one of the parties, or by a legal guardian or conservator of one of the parties, the other party shall be personally served in the manner provided by the Colorado rules of civil procedure, and he or she may file a response in accordance with such rules; except that, upon motion verified by the oath of the party commencing the proceeding or of someone in his or her behalf for an order of publication stating the facts authorizing such service, and showing the efforts, if any, that have been made to obtain personal service within this state, and giving the address or last-known address of each person to be served or stating that his or her address and last-known address are unknown, the court shall hear the motion ex parte and, if satisfied that due diligence has been used to obtain personal service within this state or that efforts to obtain the same would have been to no avail, shall order one publication of a consolidated notice in a newspaper published or having general circulation in the county in which the proceeding is filed, notwithstanding the provisions of article 70 of title 24. A consolidated notice shall be published at least once during a calendar month and shall list the proceedings filed subsequent to those named in the previously published consolidated notice, stating as to each proceeding the names of the parties, the action number, the nature of the action, that a copy of the petition and summons may be obtained from the clerk of the court during regular business hours, and that default judgment may be entered against that party upon whom service is made by such notice if he or she fails to appear or file a response within thirty-five days after the date of publication. Costs of publication of a consolidated notice may be assessed pro rata to each of the proceedings named in the notice; except that, if a party is indigent or otherwise unable to pay such publication costs, the costs shall be paid by the court from funds appropriated for the purpose. Service shall be complete upon such publication, and a response or appearance by the party served by publication under this subsection (4) shall be made within thirty-five days thereafter, or default judgment may be entered. No later than the day of publication, the clerk of the court shall also post for thirty-five consecutive days a copy of the process on a bulletin board in his or her office or on the website of the district court in which the case was filed and shall mail a copy of the process to the other party at his or her last-known address, and shall place in the file of the proceeding his or her certificate of posting and mailing. Proof of publication of the consolidated notice shall be by placing in the file a copy of the affidavit of publication, certified by the clerk of the court to be a true and correct copy of the original affidavit on file in the clerk's office.

(b) (I) Upon the filing of a petition for dissolution of marriage or legal separation by the petitioner or copetitioner or by a legal guardian or conservator on behalf of one of the parties and upon personal service of the petition and summons on the respondent or upon waiver and acceptance of service by the respondent, a temporary injunction shall be in effect against both parties until the final decree is entered or the petition is dismissed or until further order of the court:

(A) Restraining both parties from transferring, encumbering, concealing, or in any way disposing of, without the consent of the other party or an order of the court, any marital property, except in the usual course of business or for the necessities of life and requiring each party to notify the other party of any proposed extraordinary expenditures and to account to the court for all extraordinary expenditures made after the injunction is in effect;

(B) Enjoining both parties from molesting or disturbing the peace of the other party;

(C) Restraining both parties from removing the minor child or children of the parties, if any, from the state without the consent of the other party or an order of the court; and

(D) Restraining both parties, without at least fourteen days' advance notification and the written consent of the other party or an order of the court, from canceling, modifying, terminating, or allowing to lapse for nonpayment of premiums, any policy of health insurance, homeowner's or renter's insurance, or automobile insurance that provides coverage to either of the parties or the minor children or any policy of life insurance that names either of the parties or the minor children as a beneficiary.

(II) The provisions of the injunction shall be printed upon the summons and the petition and the injunction shall become an order of the court upon fulfillment of the requirements of subparagraph (I) of this paragraph (b). However, nothing in this paragraph (b) shall preclude either party from applying to the court for further temporary orders, an expanded temporary injunction, or modification or revocation under section 14-10-108.

(III) The summons shall contain the following advisements:

(A) That a request for genetic tests shall not prejudice the requesting party in matters concerning allocation of parental responsibilities pursuant to section 14-10-124 (1.5); and

(B) That, if genetic tests are not obtained prior to a legal establishment of paternity and submitted into evidence prior to the entry of the legal final decree of dissolution, the genetic tests may not be allowed into evidence at a later date.

(4.1) With regard to the automatic, temporary injunction that becomes effective in accordance with paragraph (b) of subsection (4) of this section when a petition for dissolution of marriage or legal separation is filed and served, whenever there is exhibited by the respondent to any duly authorized peace officer as described in section 16-2.5-101, C.R.S., a copy of the petition and summons duly filed and issued pursuant to this section, or, in the case of the petitioner, a copy of the petition and summons duly filed and issued pursuant to this section, together with a certified copy of the affidavit of service of process or a certified copy of the waiver and acceptance of service, and the peace officer has cause to believe that a violation of that part of the automatic, temporary injunction which enjoins both parties from molesting the other party has occurred, such peace officer shall use every reasonable means to enforce that part of the injunction against the petitioner or respondent. A peace officer shall not be held civilly or criminally liable for his or her action pursuant to this subsection (4.1) if the action is in good faith and without malice.

(5) Defenses to divorce and legal separation existing prior to January 1, 1972, including but not limited to condonation, connivance, collusion, recrimination, insanity, and lapse of time, are hereby abolished.

(6) All issues raised by these proceedings shall be resolved by the court sitting without a jury.



§ 14-10-107.5. Entry of appearance to establish support

(1) The attorney for the county department of social services may file an entry of appearance on behalf of the department in any proceeding for dissolution of marriage or legal separation under this article for purposes of establishing, modifying, and enforcing child support and medical support if any party is receiving support enforcement services pursuant to section 26-13-106, C.R.S., and for purposes of establishing and enforcing reimbursement of payments for temporary assistance to needy families.

(2) The county department of social services, upon the filing of the entry of appearance described in subsection (1) of this section or upon the filing of a legal pleading to establish, modify, or enforce the support obligation, shall be from that date forward, without leave or order of court, a third-party intervenor in the action for the purposes outlined in subsection (1) of this section without the necessity of filing a motion to intervene.



§ 14-10-107.7. Required notice of involvement with department of human services

When filing a petition for dissolution of marriage or legal separation, a petition in support or proceedings for the allocation of parental responsibilities with respect to the children of the marriage, or any other matter pursuant to this article with the court, if the parties have joint legal responsibility for a child for whom the petition seeks an order of child support, the parties shall be required to indicate on a form prepared by the court whether or not the parties or the dependent children of the parties have received within the last five years or are currently receiving benefits or public assistance from either the state department of human services or county department of social services. If the parties indicate that they have received such benefits or assistance, the court shall inform the appropriate delegate child support enforcement unit so that the unit can determine whether any support enforcement services are required. There shall be no penalty for failure to report as specified in this section.



§ 14-10-107.8. Required notice of prior restraining, civil protection, or emergency protection orders to prevent domestic abuse - petitions for dissolution of marriage or legal separation

(1) When filing a petition for dissolution of marriage or legal separation pursuant to this article, the filing party shall have a duty to disclose to the court the existence of any prior temporary or permanent restraining orders and civil protection orders to prevent domestic abuse issued pursuant to article 14 of title 13, C.R.S., any mandatory restraining order and protection orders issued pursuant to section 18-1-1001, C.R.S., and any emergency protection orders issued pursuant to section 13-14-103, C.R.S., entered against either party by any court within two years prior to the filing of the petition of dissolution of marriage or legal separation. The disclosure required pursuant to this section shall address the subject matter of the previous restraining, civil protection, or emergency protection orders, including the case number and jurisdiction issuing such orders.

(2) After the filing of the petition, the court shall advise the parties concerning domestic violence services and potential financial resources that may be available and shall strongly encourage the parties to obtain such services for their children, in appropriate cases. If the parties' children participate in such services, the court shall apportion the costs of such services between the parties as it deems appropriate.

(3) The parties to a domestic relations petition filed pursuant to this article shall receive information concerning domestic violence services and potential financial resources that may be available.



§ 14-10-108. Temporary orders in a dissolution case

(1) In a proceeding for dissolution of marriage, legal separation, the allocation of parental responsibilities, or declaration of invalidity of marriage or a proceeding for disposition of property, maintenance, or support following dissolution of the marriage, either party may move for temporary payment of debts, use of property, maintenance, parental responsibilities, support of a child of the marriage entitled to support, or payment of attorney fees. The motion may be supported by an affidavit setting forth the factual basis for the motion and the amounts requested.

(1.5) The court may consider the allocation of parental responsibilities in accordance with the best interests of the child, with particular reference to the factors specified in section 14-10-124 (1.5).

(2) As a part of a motion of such temporary orders or by an independent motion accompanied by an affidavit, either party may request the court to issue a temporary order:

(a) Restraining any party from transferring, encumbering, concealing, or in any way disposing of any property, except in the usual course of business or for the necessities of life, and, if so restrained, requiring him to notify the moving party of any proposed extraordinary expenditures and to account to the court for all extraordinary expenditures made after the order is issued;

(b) Enjoining a party from molesting or disturbing the peace of the other party or of any child;

(c) Excluding a party from the family home or from the home of the other party upon a showing that physical or emotional harm would otherwise result.

(2.3) and (2.5) (Deleted by amendment, L. 2004, p. 553, § 4, effective July 1, 2004.)

(3) A party to an action filed pursuant to this article may seek, and the court may issue, a temporary or permanent protection order pursuant to the provisions of part 1 of article 14 of title 13, C.R.S.

(4) (Deleted by amendment, L. 2004, p. 553, § 4, effective July 1, 2004.)

(5) A temporary order or temporary injunction:

(a) Does not prejudice the rights of the parties or the child which are to be adjudicated at subsequent hearings in the proceeding;

(b) May be revoked or modified prior to final decree on a showing by affidavit of the facts necessary to revocation or modification of a final decree under section 14-10-122; and

(c) Terminates when the final decree is entered, unless continued by the court for good cause to a date certain, or when the petition for dissolution or legal separation is voluntarily dismissed.

(6) (Deleted by amendment, L. 2004, p. 553, § 4, effective July 1, 2004.)

(7) At the time a protection order is requested pursuant to part 1 of article 14 of title 13, C.R.S., the court shall inquire about, and the requesting party and such party's attorney shall have an independent duty to disclose, knowledge such party and such party's attorney may have concerning the existence of any prior protection orders or restraining orders of any court addressing in whole or in part the subject matter of the requested protection order.



§ 14-10-109. Enforcement of protection orders

The duties of peace officers enforcing orders issued pursuant to section 14-10-107 or 14-10-108 shall be in accordance with section 18-6-803.5, C.R.S., and any rules adopted by the Colorado supreme court pursuant to said section.



§ 14-10-110. Irretrievable breakdown

(1) If both of the parties by petition or otherwise have stated under oath or affirmation that the marriage is irretrievably broken or one of the parties has so stated and the other has not denied it, there is a presumption of such fact, and, unless controverted by evidence, the court shall, after hearing, make a finding that the marriage is irretrievably broken.

(2) If one of the parties has denied under oath or affirmation that the marriage is irretrievably broken, the court shall consider all relevant factors, including the circumstances that gave rise to the filing of the petition and the prospect of reconciliation, and shall:

(a) Make a finding whether the marriage is irretrievably broken; or

(b) Continue the matter for further hearing not less than thirty-five days nor more than sixty-three days later, or as soon thereafter as the matter may be reached on the court's calendar, and may suggest to the parties that they seek counseling. At the adjourned hearing, the court shall make a finding whether the marriage is irretrievably broken.



§ 14-10-111. Declaration of invalidity

(1) The district court shall enter its decree declaring the invalidity of a marriage entered into under the following circumstances:

(a) A party lacked capacity to consent to the marriage at the time the marriage was solemnized, either because of mental incapacity or infirmity or because of the influence of alcohol, drugs, or other incapacitating substances.

(b) A party lacked the physical capacity to consummate the marriage by sexual intercourse, and the other party did not at the time the marriage was solemnized know of the incapacity.

(c) A party was under the age as provided by law and did not have the consent of his parents or guardian or judicial approval as provided by law.

(d) One party entered into the marriage in reliance upon a fraudulent act or representation of the other party, which fraudulent act or representation goes to the essence of the marriage.

(e) One or both parties entered into the marriage under duress exercised by the other party or a third party, whether or not such other party knew of such exercise of duress.

(f) One or both parties entered into the marriage as a jest or dare.

(g) The marriage is prohibited by law, including the following:

(I) A marriage entered into prior to the dissolution of an earlier marriage of one of the parties;

(II) A marriage between an ancestor and a descendant or between a brother and a sister, whether the relationship is by the half or the whole blood;

(III) A marriage between an uncle and a niece or between an aunt and a nephew, whether the relationship is by the half or the whole blood, except as to marriages permitted by the established customs of aboriginal cultures;

(IV) A marriage which was void by the law of the place where such marriage was contracted.

(2) A declaration of invalidity under subsection (1) of this section may be sought by any of the following persons and shall be commenced within the times specified, but in no event may a declaration of invalidity be sought after the death of either party to the marriage, except as provided in subsection (3) of this section:

(a) For the reasons set forth in either subsection (1)(a), (1)(d), (1)(e), or (1)(f) of this section, by either party to the marriage who was aggrieved by the conditions or by the legal representative of the party who lacked capacity to consent no later than six months after the petitioner obtained knowledge of the described condition;

(b) For the reason set forth in subsection (1)(b) of this section, by either party no later than one year after the petitioner obtained knowledge of the described condition;

(c) For the reason set forth in subsection (1)(c) of this section, by the underage party, his parent, or his guardian, if such action for declaration of invalidity of marriage is commenced within twenty-four months of the date the marriage was entered into.

(3) A declaration of invalidity, for the reason set forth in subsection (1)(g) of this section, may be sought by either party; by the legal spouse in case of bigamous, polygamous, or incestuous marriages; by the appropriate state official; or by a child of either party at any time prior to the death of either party or prior to the final settlement of the estate of either party and the discharge of the personal representative, executor, or administrator of the estate or prior to six months after an estate is closed under section 15-12-1204, C.R.S.

(4) Children born of a marriage declared invalid are legitimate.

(5) Marriages declared invalid under this section shall be so declared as of the date of the marriage.

(6) The provisions of this article relating to the property rights of spouses, maintenance, and support of and the allocation of parental responsibilities with respect to the children on dissolution of marriage are applicable to decrees of invalidity of marriage.

(7) No decree shall be entered unless one of the parties has been domiciled in this state for thirty days next preceding the commencement of the proceeding or unless the marriage has been contracted in this state.



§ 14-10-112. Separation agreement

(1) To promote the amicable settlement of disputes between the parties to a marriage attendant upon their separation or the dissolution of their marriage, the parties may enter into a written separation agreement containing provisions for the maintenance of either of them, the disposition of any property owned by either of them, and the allocation of parental responsibilities, support, and parenting time of their children.

(2) In a proceeding for dissolution of marriage or for legal separation, the terms of the separation agreement, except terms providing for the allocation of parental responsibilities, support, and parenting time of children, are binding upon the court unless it finds, after considering the economic circumstances of the parties and any other relevant evidence produced by the parties, on their own motion or on request of the court, that the separation agreement is unconscionable.

(3) If the court finds the separation agreement unconscionable, the court may request the parties to submit a revised separation agreement, or the court may make orders for the disposition of property, support, and maintenance.

(4) If the court finds that the separation agreement is not unconscionable as to support, maintenance, and property:

(a) Unless the separation agreement provides to the contrary, its terms shall be set forth in the decree of dissolution or legal separation, and the parties shall be ordered to perform them; or

(b) If the separation agreement provides that its terms shall not be set forth in the decree, the decree shall identify the separation agreement and shall state that the court has found the terms not unconscionable.

(5) Terms of the agreement set forth in the decree may be enforced by all remedies available for the enforcement of a judgment, including contempt, but are no longer enforceable as contract terms.

(6) Except for terms concerning the support, the allocation of decision-making responsibility, or parenting time of children, the decree may expressly preclude or limit modification of terms set forth in the decree if the separation agreement so provides.



§ 14-10-113. Disposition of property - definitions

(1) In a proceeding for dissolution of marriage or in a proceeding for legal separation or in a proceeding for disposition of property following the previous dissolution of marriage by a court which at the time of the prior dissolution of the marriage lacked personal jurisdiction over the absent spouse or lacked jurisdiction to dispose of the property, the court, subject to the provisions of subsection (7) of this section, shall set apart to each spouse his or her property and shall divide the marital property, without regard to marital misconduct, in such proportions as the court deems just after considering all relevant factors including:

(a) The contribution of each spouse to the acquisition of the marital property, including the contribution of a spouse as homemaker;

(b) The value of the property set apart to each spouse;

(c) The economic circumstances of each spouse at the time the division of property is to become effective, including the desirability of awarding the family home or the right to live therein for reasonable periods to the spouse with whom any children reside the majority of the time; and

(d) Any increases or decreases in the value of the separate property of the spouse during the marriage or the depletion of the separate property for marital purposes.

(2) For purposes of this article only, and subject to the provisions of subsection (7) of this section, "marital property" means all property acquired by either spouse subsequent to the marriage except:

(a) Property acquired by gift, bequest, devise, or descent;

(b) Property acquired in exchange for property acquired prior to the marriage or in exchange for property acquired by gift, bequest, devise, or descent;

(c) Property acquired by a spouse after a decree of legal separation; and

(d) Property excluded by valid agreement of the parties.

(3) Subject to the provisions of subsection (7) of this section, all property acquired by either spouse subsequent to the marriage and prior to a decree of legal separation is presumed to be marital property, regardless of whether title is held individually or by the spouses in some form of coownership such as joint tenancy, tenancy in common, tenancy by the entirety, and community property. The presumption of marital property described in this subsection (3) is overcome by a showing that the property was acquired by a method listed in subsection (2) of this section.

(4) Subject to the provisions of subsection (7) of this section, an asset of a spouse acquired prior to the marriage or in accordance with subsection (2)(a) or (2)(b) of this section shall be considered as marital property, for purposes of this article only, to the extent that its present value exceeds its value at the time of the marriage or at the time of acquisition if acquired after the marriage.

(5) For purposes of this section only, property shall be valued as of the date of the decree or as of the date of the hearing on disposition of property if such hearing precedes the date of the decree.

(6) (a) (I) Notwithstanding any anti-assignment, anti-alienation, or other provision of law to the contrary, all retirement benefits of any nature for public employees from a plan described in section 401 (a), 403 (b), 414 (d), or 457 of the federal "Internal Revenue Code of 1986", as amended, that is established pursuant to Colorado law shall be, in all actions for dissolution of marriage, legal separation, and declaration of invalidity of marriage, divisible directly by the plan upon written agreement of the parties to such an action pursuant to paragraph (c) of this subsection (6).

(II) The provisions of this subsection (6) shall apply to all dissolution of marriage, legal separation, and declaration of invalidity of marriage actions filed on or after January 1, 1997, and all dissolution of marriage, legal separation, or declaration of invalidity of marriage actions filed prior to January 1, 1997, in which the court did not enter a final property division order concerning the parties' public employee retirement benefits prior to January 1, 1997.

(b) As used in this subsection (6), unless the context otherwise requires:

(I) "Alternate payee" means a party to a dissolution of marriage, legal separation, or declaration of invalidity action who is not the participant of the public employee retirement plan divided or to be divided but who is married to or was married to the participant and who is to receive, is receiving, or has received all or a portion of the participant's retirement benefit by means of a written agreement as described in paragraph (c) of this subsection (6).

(II) "Defined benefit plan" means a retirement plan that is not a defined contribution plan and that usually provides benefits as a percentage of the participant's highest average salary, based on the plan's benefit formula and the participant's age and service credit at the time of retirement.

(III) "Defined contribution plan" means a retirement plan that provides for an individual retirement account for each participant and the benefits of which are based solely on the amount contributed to the participant's account and that includes any income, expenses, gains, losses, or forfeitures of accounts of other participants that may be allocated to the participant's account.

(IV) "Participant" means the person who is an active, inactive, or retired member of the public employee retirement plan.

(c) (I) The parties may enter into a marital agreement pursuant to part 3 of article 2 of this title or a separation agreement pursuant to section 14-10-112 concerning the division of a public employee retirement benefit between the parties pursuant to a written agreement. The parties shall submit such written agreement to the plan administrator within ninety days after entry of the decree and the permanent orders regarding property distribution in a proceeding for dissolution of marriage, legal separation, or declaration of invalidity of marriage.

(II) A written agreement dividing a public employee retirement benefit shall:

(A) Specify the full legal name of the retirement plan or plans to which it applies;

(B) Specify the name, social security number, and last-known mailing address of the participant and the alternate payee as well as the alternate payee's relationship to the participant;

(C) For an agreement concerning a defined benefit plan, specify the distribution method, as described in subparagraph (III) of this paragraph (c), subject, if the plan permits, to benefit adjustments payable at the same time and in the same manner as any benefit adjustments applied to the participant's distribution;

(D) For an agreement concerning a defined contribution plan, specify the alternate payee's portion of the participant's account as a fixed lump-sum amount, or as a percentage, in either case, as of a specified date, from specific accounts of the participant and, unless the plan adopts rules and regulations pursuant to paragraph (d) of this subsection (6) permitting the plan to retain the alternate payee's portion of the participant's account, require that distribution to the alternate payee be made within one hundred twenty days after a certified court order approving the agreement has been submitted to and received by the plan;

(E) Not provide for payments to the alternate payee or to the participant for which he or she would not otherwise be eligible if there were no dissolution of marriage, legal separation, or declaration of invalidity action pending;

(F) For an agreement concerning a defined benefit plan, not require the plan to pay the alternate payee prior to the date payments commence to the participant or prior to the participant attaining age sixty-five or actual retirement date, whichever date is earlier, or at such later date as the parties may otherwise agree in writing;

(G) For an agreement concerning a defined benefit plan, provide that the alternate payee's rights to payments terminate upon the involuntary termination of benefits payable to the participant or upon the death of the alternate payee, whichever occurs first, unless the parties agree to elect, or have already elected, a benefit option under the plan that provides for a cobeneficiary benefit to the alternate payee;

(H) Provide that the manner of payment shall be in a form or type permissible under the plan. The agreement shall not require through this subsection (6) the payment of a benefit, benefit amount, or distribution option not otherwise set out in the plan document or statute.

(I) Not require the plan to pay benefits that are already required to be paid to another alternate payee or are already subject to an assignment or lien;

(J) Specify that it shall apply to successor plans;

(K) Comply with any rules or procedures promulgated pursuant to paragraph (d) of this subsection (6); and

(L) Specify that, once approved by the court, the order approving the agreement shall be certified by the clerk of the court and submitted to and received by the retirement plan at least thirty days before the plan may make its first payment.

(III) The written agreement between the parties described in subparagraph (II) of this paragraph (c) shall contain only one method or formula to be applied to divide the defined benefit plan. For purposes of sub-subparagraph (C) of subparagraph (II) of this paragraph (c), the parties may select any one of the following methods by which to divide the defined benefit plan:

(A) A fixed monetary amount;

(B) A fixed percentage of the payment to the participant;

(C) The time-rule formula determined by dividing the number of months of service credit acquired under the plan during the marriage as set forth in the court's order by the number of months of service credit in such plan at the time of the participant's retirement as determined by the plan, which quotient shall be multiplied by a percentage specified in the court's order, and the product thereof shall be further multiplied by the amount of the payment to the participant at the date of retirement;

(D) A formula determined by dividing the number of months of service credit acquired under the plan during the marriage as set forth in the court's order by the number of months of service credit in such plan as of the date of the decree as determined by the plan, regardless of when the participant is expected to retire, which quotient shall be multiplied by a percentage specified in the court's order, and the product thereof shall be further multiplied by the amount of the payment the participant would be entitled to receive as if the participant were to retire and receive an unreduced benefit on the date of the decree; or

(E) Any other method or formula mutually agreed upon by the parties that specifies a dollar amount or percentage payable to the alternate payee.

(d) The trustees or the administrator of each retirement plan may promulgate rules or procedures governing the implementation of this subsection (6) with respect to public employee retirement plans that they administer. Such rules or procedures may include the requirement that a standardized form be used by the parties and the court for an order approving the parties' agreement to be effective as well as other provisions consistent with the purpose of this subsection (6).

(e) Compliance with the provisions of this subsection (6) by a public employee retirement plan shall not subject the plan to any portions of the federal "Employee Retirement Income Security Act of 1974", as amended, that do not otherwise affect governmental plans generally. Any plan that reasonably complies with an order approving an agreement entered into pursuant to this subsection (6) shall be relieved of liability for payments made to the parties subject to such order.

(f) A court shall have no jurisdiction to enter an order dividing a public employee retirement benefit except upon written agreement of the parties pursuant to this subsection (6). A court shall have no jurisdiction to modify an order approving a written agreement of the parties dividing a public employee retirement benefit unless the parties have agreed in writing to the modification. A court may retain jurisdiction to supervise the implementation of the order dividing the retirement benefits.

(7) (a) For purposes of subsections (1) to (4) of this section only, except with respect to gifts of nonbusiness tangible personal property, gifts from one spouse to another, whether in trust or not, shall be presumed to be marital property and not separate property. This presumption may be rebutted by clear and convincing evidence.

(b) For purposes of subsections (1) to (4) of this section only, "property" and "an asset of a spouse" shall not include any interest a party may have as an heir at law of a living person or any interest under any donative third party instrument which is amendable or revocable, including but not limited to third-party wills, revocable trusts, life insurance, and retirement benefit instruments, nor shall any such interests be considered as an economic circumstance or other factor.

(c) (I) The provisions of this subsection (7) shall apply to all causes of action filed on or after July 1, 2002. The provisions of this subsection (7) shall also apply to all causes of action filed before said date in which a final property disposition order concerning matters affected by this subsection (7) was not entered prior to July 1, 2002.

(II) For purposes of this paragraph (c), "final property disposition order" means a property disposition order for which the time to appeal has expired or for which all pending appeals have been finally concluded.



§ 14-10-114. Spousal maintenance - guidelines - legislative declaration - definitions

(1) Legislative declaration. (a) The general assembly hereby finds that:

(I) The economic lives of spouses are frequently closely intertwined in marriage and that it is often impossible to later segregate the respective decisions and contributions of the spouses; and

(II) Consequently, awarding spousal maintenance may be appropriate if a spouse needs support and the other spouse has the ability to pay support.

(b) The general assembly further finds that:

(I) Because the statutes provide little guidance to the court concerning maintenance awards, there has been inconsistency in the amount and term of maintenance awarded in different judicial districts across the state in cases that involve similar factual circumstances; and

(II) Courts and litigants would benefit from the establishment of a more detailed statutory framework that includes advisory guidelines to be considered as a starting point for the determination of fair and equitable maintenance awards.

(c) Therefore, the general assembly declares that it is appropriate to create a statutory framework for the determination of maintenance awards, including advisory guidelines for the amount and term of maintenance in certain cases, that will assist the court and the parties in crafting maintenance awards that are fair, equitable, and more consistent across judicial districts.

(2) At the time of permanent orders in dissolution of marriage, legal separation, or declaration of invalidity proceedings, and upon the request of either party, the court may order the payment of maintenance from one spouse to the other pursuant to the provisions of this section. An award of maintenance shall be in an amount and for a term that is fair and equitable to both parties and shall be made without regard to marital misconduct.

(3) (a) (I) Determination of maintenance. When a party has requested maintenance in a dissolution of marriage, legal separation, or declaration of invalidity proceeding, prior to granting or denying an award of maintenance, the court shall make initial written or oral findings concerning:

(A) The amount of each party's gross income;

(B) The marital property apportioned to each party;

(C) The financial resources of each party, including but not limited to the actual or potential income from separate or marital property; and

(D) Reasonable financial need as established during the marriage.

(II) After making the initial findings described in subparagraph (I) of this paragraph (a), the court shall determine the amount and term of the maintenance award, if any, that is fair and equitable to both parties after considering:

(A) The guideline amount and term of maintenance set forth in paragraph (b) of this subsection (3), if applicable, based upon the duration of the marriage and the combined gross incomes of the parties;

(B) The factors relating to the amount and term of maintenance set forth in paragraph (c) of this subsection (3); and

(C) Whether the party seeking maintenance has met the requirement for a maintenance award pursuant to paragraph (d) of this subsection (3).

(b) Guideline amount and term of maintenance. If the duration of the parties' marriage is at least three years and the parties' combined, annual adjusted gross income does not exceed the greater of two hundred forty thousand dollars or the uppermost limits of the schedule of basic child support obligations set forth in section 14-10-115, the court shall make additional oral or written findings concerning the duration of the marriage in whole months and the guideline amount and term of maintenance, calculated as follows:

.

(I) The amount of maintenance under the guidelines is equal to forty percent of the higher income party's monthly adjusted gross income less fifty percent of the lower income party's monthly adjusted gross income; except that, when added to the gross income of the recipient, shall not result in the recipient receiving in excess of forty percent of the parties' combined monthly adjusted gross income.

(II) (A) The term of maintenance under the guidelines, calculated in whole months, for marriages of at least three years but not more than twenty years, is set forth in the table contained in sub-subparagraph (B) of this subparagraph (II). When the duration of the parties' marriage exceeds twenty years, the court may award maintenance for a specified term of years or for an indefinite term, but the court shall not specify a maintenance term that is less than the maintenance term under the guidelines for a twenty-year marriage without making specific findings that support a reduced term of maintenance.

(B) Table of guideline maintenance term (in whole months)

Display Image

(c) Factors affecting the amount and term of maintenance. In any proceeding for maintenance, the court shall consider all relevant factors, including but not limited to:

(I) The financial resources of the recipient spouse, including the actual or potential income from separate or marital property or any other source and the ability of the recipient spouse to meet his or her needs independently;

(II) The financial resources of the payor spouse, including the actual or potential income from separate or marital property or any other source and the ability of the payor spouse to meet his or her reasonable needs while paying maintenance;

(III) The lifestyle during the marriage;

(IV) The distribution of marital property, including whether additional marital property may be awarded to reduce or alleviate the need for maintenance;

(V) Both parties' income, employment, and employability, obtainable through reasonable diligence and additional training or education, if necessary, and any necessary reduction in employment due to the needs of an unemancipated child of the marriage or the circumstances of the parties;

(VI) Whether one party has historically earned higher or lower income than the income reflected at the time of permanent orders and the duration and consistency of income from overtime or secondary employment;

(VII) The duration of the marriage;

(VIII) The amount of temporary maintenance and the number of months that temporary maintenance was paid to the recipient spouse;

(IX) The age and health of the parties, including consideration of significant health care needs or uninsured or unreimbursed health care expenses;

(X) Significant economic or noneconomic contribution to the marriage or to the economic, educational, or occupational advancement of a party, including but not limited to completing an education or job training, payment by one spouse of the other spouse's separate debts, or enhancement of the other spouse's personal or real property;

(XI) Whether the circumstances of the parties at the time of permanent orders warrant the award of a nominal amount of maintenance in order to preserve a claim of maintenance in the future; and

(XII) Any other factor that the court deems relevant.

(d) After considering the provisions of this section and making the required findings of fact, the court shall award maintenance only if it finds that the spouse seeking maintenance lacks sufficient property, including marital property apportioned to him or her, to provide for his or her reasonable needs and is unable to support himself or herself through appropriate employment or is the custodian of a child whose condition or circumstances make it inappropriate for the spouse to be required to seek employment outside the home.

(e) The maintenance guidelines set forth in paragraph (b) of this subsection (3) do not create a presumptive amount or term of maintenance. The court has discretion to determine the award of maintenance that is fair and equitable to both parties based upon the totality of the circumstances. The court shall make specific written or oral findings in support of the amount and term of maintenance awarded pursuant to this section or an order denying maintenance.

(f) The court may award additional marital property to the recipient spouse or otherwise adjust the distribution of marital property or debt to alleviate the need for maintenance or to reduce the amount or term of maintenance awarded.

(g) The court may reserve jurisdiction to establish, review, or modify an award of maintenance at a later date pursuant to the provisions of this section by setting forth:

(I) The reasons for reserving jurisdiction;

(II) The ascertainable future event that forms the basis for reserving jurisdiction; and

(III) A reasonably specific time within which maintenance may be considered pursuant to this section.

(h) The court may award maintenance in short-term marriages, including marriages of less than three years in duration, when, given the circumstances of the parties, the distribution of marital property is insufficient to achieve an equitable result. In determining the award of maintenance, the court may consider the maintenance guidelines and the relevant factors affecting the amount and term of maintenance set forth in this subsection (3). The court shall make written or oral findings pursuant to paragraph (e) of this subsection (3).

(i) Nothing in this section prohibits an award of maintenance in gross.

(4) Temporary maintenance. (a) (I) In every proceeding for dissolution of marriage, legal separation, or declaration of invalidity where temporary maintenance is requested by a party, the court may award a monthly amount of temporary maintenance pursuant to the provisions of subsection (3) of this section that are relevant to a determination of temporary maintenance.

(II) The guideline term of maintenance set forth in subparagraph (II) of paragraph (b) of subsection (3) of this section does not apply to temporary maintenance orders. The court shall determine the term for payment of temporary maintenance.

(III) In addition to the relevant factors set forth in paragraph (c) of subsection (3) of this section, the court shall consider any additional factors specific to the determination of temporary maintenance, including the payment of family expenses and debts.

(b) After determining the amount of temporary maintenance pursuant to this subsection (4) and the amount of temporary child support pursuant to section 14-10-115, the court shall consider the respective financial resources of each party and determine the temporary payment of marital debt and the temporary allocation of marital property.

(c) A determination of temporary maintenance does not prejudice the rights of either party at permanent orders.

(5) Modification or termination of maintenance. (a) Except upon written agreement of the parties, an award of maintenance entered pursuant to this section may be modified or terminated pursuant to the provisions of section 14-10-122. The court may consider the guideline amount and term of maintenance and the statutory factors set forth in subsection (3) of this section only in a modification or termination proceeding concerning a maintenance award entered on or after January 1, 2014.

(b) The enactment of this section does not constitute a substantial and continuing change of circumstance for purposes of modifying maintenance orders entered before January 1, 2014.

(6) Security for the payment of maintenance. (a) The court may require the payor spouse to provide reasonable security for the payment of maintenance in the event of the payor spouse's death prior to the end of the maintenance term.

(b) Reasonable security may include, but need not be limited to, maintenance of life insurance for the benefit of the recipient spouse. In entering an order to maintain life insurance, the court shall consider:

(I) The age and insurability of the payor spouse;

(II) The cost of the life insurance;

(III) The amount and term of the maintenance;

(IV) Whether the parties carried life insurance during the marriage;

(V) Prevailing interest rates at the time of the order; and

(VI) Other obligations of the payor spouse.

(c) Orders to maintain security may be modified or terminated pursuant to section 14-10-122.

(7) Maintenance agreements - waiver - unrepresented parties. (a) Either or both of the parties may agree in writing or orally in court to waive maintenance consistent with the provisions of section 14-10-112. The parties may also agree to waive maintenance in a premarital agreement or marital agreement consistent with the provisions of the "Uniform Premarital and Marital Agreements Act", created in part 3 of article 2 of this title. The enforceabilty of maintenance provisions in a premarital agreement or marital agreement is determined pursuant to the provisions of section 14-2-309.

(b) In any proceeding that falls within the maintenance guidelines set forth in subsection (3) of this section, at the time of either temporary orders or permanent orders, if either party is not represented by an attorney, the court shall not approve an agreement waiving maintenance or agreeing to an amount or term of maintenance that does not follow the maintenance guidelines unless the unrepresented party has indicated that he or she is aware of the maintenance guidelines pursuant to this section.

(8) Definitions. As used in this section, unless the context otherwise requires:

(a) (I) "Adjusted gross income" means gross income as defined in paragraph (c) of this subsection (8), less preexisting court-ordered child support obligations actually paid by a party, preexisting court-ordered alimony or maintenance obligations actually paid by a party, and the adjustment to a party's income as determined pursuant to section 14-10-115 (6)(b) for any children who are not children of the marriage for whom the party has a legal responsibility to support.

(II) For purposes of this paragraph (a), "income" means the actual gross income of a party, if employed to full capacity, or potential income, if unemployed or underemployed.

(b) "Duration of marriage" means the number of whole months, beginning from the first day of the month following the date of the parties' marriage until the date of decree or the date of the hearing on disposition of property if such hearing precedes the date of the decree.

(c) (I) "Gross income" means income from any source and includes, but is not limited to:

(A) Income from salaries;

(B) Wages, including tips declared by the individual for purposes of reporting to the federal internal revenue service or tips imputed to bring the employee's gross earnings to the minimum wage for the number of hours worked, whichever is greater;

(C) Commissions;

(D) Payments received as an independent contractor for labor or services, which payments must be considered income from self-employment;

(E) Bonuses;

(F) Dividends;

(G) Severance pay;

(H) Pension payments and retirement benefits actually received that have not previously been divided as property in this action, including but not limited to those paid pursuant to articles 51, 54, 54.5, and 54.6 of title 24, C.R.S., and article 30 of title 31, C.R.S.;

(I) Royalties;

(J) Rents;

(K) Interest;

(L) Trust income and distributions;

(M) Annuity payments;

(N) Capital gains;

(O) Any moneys drawn by a self-employed individual for personal use that are deducted as a business expense, which moneys must be considered income from self-employment;

(P) Social security benefits, including social security benefits actually received by a party as a result of the disability of that party;

(Q) Workers' compensation benefits;

(R) Unemployment insurance benefits;

(S) Disability insurance benefits;

(T) Funds held in or payable from any health, accident, disability, or casualty insurance to the extent that such insurance replaces wages or provides income in lieu of wages;

(U) Monetary gifts;

(V) Monetary prizes, excluding lottery winnings not required by the rules of the Colorado lottery commission to be paid only at the lottery office;

(W) Income from general partnerships, limited partnerships, closely held corporations, or limited liability companies; except that, if a party is a passive investor, has a minority interest in the company, and does not have any managerial duties or input, then the income to be recognized may be limited to actual cash distributions received;

(X) Expense reimbursements or in-kind payments received by a party in the course of employment, self-employment, or operation of a business if they are significant and reduce personal living expenses;

(Y) Alimony or maintenance received; and

(Z) Overtime pay, only if the overtime is required by the employer as a condition of employment.

(II) "Gross income" does not include:

(A) Child support payments received;

(B) Benefits received from means-tested public assistance programs, including but not limited to assistance provided under the Colorado works program, as described in part 7 of article 2 of title 26, C.R.S., supplemental security income, food stamps, and general assistance;

(C) Income from additional jobs that result in the employment of the obligor more than forty hours per week or more than what would otherwise be considered to be full-time employment;

(D) Social security benefits received by a parent on behalf of a minor child as a result of the death or disability of a parent or stepparent; and

(E) Earnings or gains on retirement accounts, including individual retirement accounts; except that such earnings or gains shall not be included as income unless a party takes a distribution from the account. If a party may take a distribution from the account without being subject to a federal tax penalty for early distribution and the party chooses not to take a distribution, the court may consider the distribution that could have been taken in determining the party's gross income.

(III) (A) For income from self-employment, rent, royalties, proprietorship of a business, or joint ownership of a partnership or closely held corporation, "gross income" equals gross receipts minus ordinary and necessary expenses, as defined in sub-subparagraph (B) of this subparagraph (III), required to produce such income.

(B) "Ordinary and necessary expenses", as used in sub-subparagraph (A) of this subparagraph (III), does not include amounts allowable by the internal revenue service for the accelerated component of depreciation expenses or investment tax credits or any other business expenses determined by the court to be inappropriate for determining gross income for purposes of calculating maintenance.

(IV) If a party is voluntarily unemployed or underemployed, maintenance shall be calculated based on a determination of potential income; except that a determination of potential income shall not be made for a party who is physically or mentally incapacitated or is caring for a child under the age of thirty months for whom the parties owe a joint legal responsibility or for an incarcerated parent sentenced to one year or more.

(V) For the purposes of this section, a party shall not be deemed "underemployed" if:

(A) The employment is temporary and is reasonably intended to result in higher income within the foreseeable future; or

(B) The employment is a good faith career choice; or

(C) The party is enrolled in an educational program that is reasonably intended to result in a degree or certification within a reasonable period of time and that will result in a higher income, so long as the educational program is a good faith career choice.

(9) Application. The provisions of this section apply only to actions in which a petition for dissolution of marriage, legal separation, or declaration of invalidity, or an action for the initial establishment of maintenance is filed on or after January 1, 2014. Actions filed before January 1, 2014, are determined pursuant to the provisions of this section as it existed at the time of the filing of the action.



§ 14-10-115. Child support guidelines - purpose - definitions - determination of income - schedule of basic child support obligations - adjustments to basic child support - additional guidelines - child support commission

(1) Purpose and applicability. (a) The child support guidelines and schedule of basic child support obligations have the following purposes:

(I) To establish as state policy an adequate standard of support for children, subject to the ability of parents to pay;

(II) To make awards more equitable by ensuring more consistent treatment of persons in similar circumstances; and

(III) To improve the efficiency of the court process by promoting settlements and giving courts and the parties guidance in establishing levels of awards.

(b) The child support guidelines and schedule of basic child support obligations do the following:

(I) Calculate child support based upon the parents' combined adjusted gross income estimated to have been allocated to the child if the parents and children were living in an intact household;

(II) Adjust the child support based upon the needs of the children for extraordinary medical expenses and work-related child care costs; and

(III) Allocate the amount of child support to be paid by each parent based upon physical care arrangements.

(c) This section shall apply to all child support obligations, established or modified, as a part of any proceeding, including, but not limited to, articles 5, 6, and 10 of this title and articles 4 and 6 of title 19, C.R.S., regardless of when filed.

(2) Duty of support - factors to consider. (a) In a proceeding for dissolution of marriage, legal separation, maintenance, or child support, the court may order either or both parents owing a duty of support to a child of the marriage to pay an amount reasonable or necessary for the child's support and may order an amount determined to be reasonable under the circumstances for a time period that occurred after the date of the parties' physical separation or the filing of the petition or service upon the respondent, whichever date is latest, and prior to the entry of the support order, without regard to marital misconduct.

(b) In determining the amount of support under this subsection (2), the court shall consider all relevant factors, including:

(I) The financial resources of the child;

(II) The financial resources of the custodial parent;

(III) The standard of living the child would have enjoyed had the marriage not been dissolved;

(IV) The physical and emotional condition of the child and his or her educational needs; and

(V) The financial resources and needs of the noncustodial parent.

(3) Definitions. As used in this section, unless the context otherwise requires:

(a) "Adjusted gross income" means gross income, as specified in subsection (5) of this section, less preexisting child support obligations and less alimony or maintenance actually paid by a parent.

(b) "Combined gross income" means the combined monthly adjusted gross incomes of both parents.

(c) "Income" means the actual gross income of a parent, if employed to full capacity, or potential income, if unemployed or underemployed. Gross income of each parent shall be determined according to subsection (5) of this section.

(d) "Number of children due support", as used in the schedule of basic child support obligations specified in subsection (7) of this section, means children for whom the parents share joint legal responsibility and for whom support is being sought.

(e) "Other children" means children who are not the subject of the child support determination at issue.

(f) "Postsecondary education" includes college and career and technical education programs.

(g) "Postsecondary education support" means support for the following expenses associated with attending a college, university, or career and technical education program: Tuition, books, and fees.

(h) "Shared physical care", for the purposes of the child support guidelines and schedule of basic child support obligations specified in this section, and as further specified in paragraph (b) of subsection (8) of this section, means that each parent keeps the children overnight for more than ninety-two overnights each year and that both parents contribute to the expenses of the children in addition to the payment of child support.

(i) "Split physical care", for the purposes of the child support guidelines and schedule of basic child support obligations specified in this section, and as further specified in paragraph (c) of subsection (8) of this section, means that each parent has physical care of at least one of the children by means of that child or children residing with that parent the majority of the time.

(4) Forms - identifying information. (a) The child support guidelines shall be used with standardized child support guideline forms to be issued by the judicial department. The judicial department is responsible for promulgating and updating the Colorado child support guideline forms, schedules, worksheets, and instructions.

(b) All child support orders entered pursuant to this article shall provide the names and dates of birth of the parties and of the children who are the subject of the order and the parties' residential and mailing addresses. The social security numbers of the parties and children shall be collected pursuant to section 14-14-113 and section 26-13-127, C.R.S.

(5) Determination of income. (a) For the purposes of the child support guidelines and schedule of basic child support obligations specified in this section, the gross income of each parent shall be determined according to the following guidelines:

(I) "Gross income" includes income from any source, except as otherwise provided in subparagraph (II) of this paragraph (a), and includes, but is not limited to:

(A) Income from salaries;

(B) Wages, including tips declared by the individual for purposes of reporting to the federal internal revenue service or tips imputed to bring the employee's gross earnings to the minimum wage for the number of hours worked, whichever is greater;

(C) Commissions;

(D) Payments received as an independent contractor for labor or services, which payments must be considered income from self-employment;

(E) Bonuses;

(F) Dividends;

(G) Severance pay;

(H) Pensions and retirement benefits, including but not limited to those paid pursuant to articles 51, 54, 54.5, and 54.6 of title 24, C.R.S., and article 30 of title 31, C.R.S.;

(I) Royalties;

(J) Rents;

(K) Interest;

(L) Trust income;

(M) Annuities;

(N) Capital gains;

(O) Any moneys drawn by a self-employed individual for personal use that are deducted as a business expense, which moneys must be considered income from self-employment;

(P) Social security benefits, including social security benefits actually received by a parent as a result of the disability of that parent or as the result of the death of the minor child's stepparent but not including social security benefits received by a minor child or on behalf of a minor child as a result of the death or disability of a stepparent of the child;

(Q) Workers' compensation benefits;

(R) Unemployment insurance benefits;

(S) Disability insurance benefits;

(T) Funds held in or payable from any health, accident, disability, or casualty insurance to the extent that such insurance replaces wages or provides income in lieu of wages;

(U) Monetary gifts;

(V) Monetary prizes, excluding lottery winnings not required by the rules of the Colorado lottery commission to be paid only at the lottery office;

(W) Income from general partnerships, limited partnerships, closely held corporations, or limited liability companies. However, if a parent is a passive investor, has a minority interest in the company, and does not have any managerial duties or input, then the income to be recognized may be limited to actual cash distributions received.

(X) Expense reimbursements or in-kind payments received by a parent in the course of employment, self-employment, or operation of a business if they are significant and reduce personal living expenses;

(Y) Alimony or maintenance received; and

(Z) Overtime pay, only if the overtime is required by the employer as a condition of employment.

(II) "Gross income" does not include:

(A) Child support payments received;

(B) Benefits received from means-tested public assistance programs, including but not limited to assistance provided under the Colorado works program, as described in part 7 of article 2 of title 26, C.R.S., supplemental security income, food stamps, and general assistance;

(C) Income from additional jobs that result in the employment of the obligor more than forty hours per week or more than what would otherwise be considered to be full-time employment;

(D) Social security benefits received by the minor children, or on behalf of the minor children, as a result of the death or disability of a stepparent are not to be included as income for the minor children for the determination of child support; and

(E) Earnings or gains on a retirement account, including an IRA, which earnings or gains must not be included as income unless or until a parent takes a distribution from the account. If a distribution from a retirement account may be taken without being subject to an IRS penalty for early distribution and the parent decides not to take the distribution, the court may consider the distribution that could have been taken in determining the parent's gross income if the parent is not otherwise employed full-time and the retirement account was not received pursuant to the division of marital property.

(III) (A) For income from self-employment, rent, royalties, proprietorship of a business, or joint ownership of a partnership or closely held corporation, "gross income" equals gross receipts minus ordinary and necessary expenses, as defined in sub-subparagraph (B) of this subparagraph (III), required to produce such income.

(B) "Ordinary and necessary expenses" does not include amounts allowable by the internal revenue service for the accelerated component of depreciation expenses or investment tax credits or any other business expenses determined by the court to be inappropriate for determining gross income for purposes of calculating child support.

(b) (I) If a parent is voluntarily unemployed or underemployed, child support shall be calculated based on a determination of potential income; except that a determination of potential income shall not be made for a parent who is physically or mentally incapacitated or is caring for a child under the age of thirty months for whom the parents owe a joint legal responsibility or for an incarcerated parent sentenced to one year or more.

(II) If a noncustodial parent who owes past-due child support is unemployed and not incapacitated and has an obligation of support to a child receiving assistance pursuant to part 7 of article 2 of title 26, C.R.S., the court or delegate child support enforcement unit may order the parent to pay such support in accordance with a plan approved by the court or to participate in work activities. Work activities may include one or more of the following:

(A) Private or public sector employment;

(B) Job search activities;

(C) Community service;

(D) Vocational training; or

(E) Any other employment-related activities available to that particular individual.

(III) For the purposes of this section, a parent shall not be deemed "underemployed" if:

(A) The employment is temporary and is reasonably intended to result in higher income within the foreseeable future; or

(B) The employment is a good faith career choice that is not intended to deprive a child of support and does not unreasonably reduce the support available to a child; or

(C) The parent is enrolled in an educational program that is reasonably intended to result in a degree or certification within a reasonable period of time and that will result in a higher income, so long as the educational program is a good faith career choice that is not intended to deprive the child of support and that does not unreasonably reduce the support available to a child.

(c) Income statements of the parents shall be verified with documentation of both current and past earnings. Suitable documentation of current earnings includes pay stubs, employer statements, or receipts and expenses if self-employed. Documentation of current earnings shall be supplemented with copies of the most recent tax return to provide verification of earnings over a longer period. A copy of wage statements or other wage information obtained from the computer data base maintained by the department of labor and employment shall be admissible into evidence for purposes of determining income under this subsection (5).

(6) Adjustments to gross income. (a) At the time a child support order is initially established, or in any proceeding to modify a child support order, if a parent is also legally responsible for the support of any other children for whom the parents do not share joint legal responsibility, the court shall make an adjustment to the parent's gross income prior to calculating the basic child support obligation for the child or children who are the subject of the support order in question as follows:

(I) If a parent is obligated to pay support for another child pursuant to an order, the amount actually paid on the order must be deducted from that parent's gross income;

(II) If the other child is residing in the home of a parent, the court shall deduct from that parent's gross income the amount calculated pursuant to paragraph (b) of this subsection (6);

(III) If another child of a parent is residing outside the home of that parent, the court shall deduct from that parent's gross income the amount of documented money payments actually paid by the parent for the support of the other child, not to exceed the schedule of basic support obligations set forth in subsection (7) of this section.

(b) The amount of the adjustment must not exceed the schedule of basic support obligations listed in this section. For a parent with a gross income of one thousand nine hundred dollars or less per month, the adjustment is seventy-five percent of the amount calculated using the low-income adjustment described in sub-subparagraphs (B) and (C) of subparagraph (II) of paragraph (a) of subsection (7) of this section based only upon the responsible parent's income, without any other adjustments for the number of other children for whom the parent is responsible. For a parent with gross income of more than one thousand nine hundred dollars per month, the adjustment is seventy-five percent of the amount listed under the schedule of basic support obligations in paragraph (b) of subsection (7) of this section that would represent a support obligation based only upon the responsible parent's income, without any other adjustments for the number of other children for whom the parent is responsible. The amount calculated as set forth in this paragraph (b) must be subtracted from the amount of the parent's gross income prior to calculating the basic support obligation based upon both parents' gross income, as provided in subsection (7) of this section.

(7) Schedule of basic child support obligations. (a) (I) The basic child support obligation shall be determined using the schedule of basic child support obligations contained in paragraph (b) of this subsection (7). The basic child support obligation shall be divided between the parents in proportion to their adjusted gross incomes.

(II) (A) For combined gross income that falls between amounts shown in the schedule of basic child support obligations, basic child support amounts shall be interpolated. The category entitled "number of children due support" in the schedule of basic child support obligations shall have the meaning defined in subsection (3) of this section.

(B) Except as otherwise provided in sub-subparagraph (D) of this subparagraph (II), in circumstances in which the parents' combined monthly adjusted gross income is less than one thousand one hundred dollars, a child support payment of fifty dollars per month for one child, seventy dollars per month for two children, ninety dollars per month for three children, one hundred ten dollars per month for four children, one hundred thirty dollars per month for five children, and one hundred fifty dollars per month for six or more children shall be required of the obligor. The minimum order amount shall not apply when each parent keeps the children more than ninety-two overnights each year as defined in paragraph (h) of subsection (3) of this section. In no case, however, shall the amount of child support ordered to be paid exceed the amount of child support that would otherwise be ordered to be paid if the parents did not share physical custody.

(C) Except as otherwise provided in sub-subparagraph (D) of this subparagraph (II), in circumstances in which the parents' combined monthly adjusted gross income is one thousand one hundred dollars or more, but in which the parent with the least number of overnights per year with the child has a monthly adjusted gross income of less than one thousand nine hundred dollars, the court or delegate child support enforcement unit, pursuant to section 26-13.5-105 (4), C.R.S., shall perform a low-income adjustment calculation of child support as follows: The court or delegate child support enforcement unit shall determine each parent's monthly adjusted gross income, as that term is defined in subsection (3) of this section. Based upon the parents' combined monthly adjusted gross incomes, the court or delegate child support enforcement unit shall determine the monthly basic child support obligation, using the schedule of basic child support obligations set forth in paragraph (b) of this subsection (7) and shall determine each parent's presumptive proportionate share of said obligation. The court or delegate child support enforcement unit shall then adjust the income of the parent with the fewest number of overnights per year with the child by subtracting one thousand one hundred dollars from that parent's monthly adjusted gross income. The result of the subtraction shall be added to the following basic minimum child support amount as additional minimum support, unless the result of the subtraction amount is zero or a negative figure, in which case the court shall add zero to the following basic minimum child support amount: Fifty dollars for one child; seventy dollars for two children; ninety dollars for three children; one hundred ten dollars for four children; one hundred thirty dollars for five children; and one hundred fifty dollars for six or more children. The court or delegate child support enforcement unit shall compare the product of this addition to the parent's presumptive proportionate share of the monthly basic support obligation determined previously from the schedule of basic child support obligations. The lesser of the two amounts shall be the basic monthly support obligation to be paid by the low-income parent, as adjusted by the low-income parent's proportionate share of the work-related and education-related child care costs, health insurance, extraordinary medical expenses, and other extraordinary adjustments as described in subsections (9) to (11) of this section. The low-income adjustment shall not apply when each parent keeps the children more than ninety-two overnights each year as defined in subsection (8) of this section. In no case, however, shall the amount of child support ordered to be paid exceed the amount of child support that would otherwise be ordered to be paid if the parents did not share physical custody.

(D) In any circumstance in which the obligor's monthly adjusted gross income is less than one thousand one hundred dollars, regardless of the monthly adjusted gross income of the obligee, the obligor shall be ordered to pay the minimum monthly order amount in child support based on the number of children due support and this subsection (7). The minimum order amount shall be fifty dollars per month for one child, seventy dollars per month for two children, ninety dollars per month for three children, one hundred ten dollars per month for four children, one hundred thirty dollars per month for five children, and one hundred fifty dollars per month for six or more children. The minimum order amount shall not apply when each parent keeps the children more than ninety-two overnights each year as defined in subsection (8) of this section. In no case, however, shall the amount of child support ordered to be paid exceed the amount of child support that would otherwise be ordered to be paid if the parents did not share physical custody.

(E) The judge may use discretion to determine child support in circumstances where combined adjusted gross income exceeds the uppermost levels of the schedule of basic child support obligations; except that the presumptive basic child support obligation shall not be less than it would be based on the highest level of adjusted gross income set forth in the schedule of basic child support obligations.

(b) Schedule of basic child support obligations:

Display Image

(8) Computation of basic child support - shared physical care - split physical care - stipulations - deviations - basis for periodic updates. (a) Except in cases of shared physical care or split physical care as defined in paragraphs (h) and (i) of subsection (3) of this section, a total child support obligation is determined by adding each parent's respective basic child support obligation, as determined through the guidelines and schedule of basic child support obligations specified in subsection (7) of this section, work-related net child care costs, extraordinary medical expenses, and extraordinary adjustments to the schedule of basic child support obligations. The parent receiving a child support payment shall be presumed to spend his or her total child support obligation directly on the children. The parent paying child support to the other parent shall owe his or her total child support obligation as child support to the other parent minus any ordered payments included in the calculations made directly on behalf of the children for work-related net child care costs, extraordinary medical expenses, or extraordinary adjustments to the schedule of basic child support obligations.

(b) Because shared physical care presumes that certain basic expenses for the children will be duplicated, an adjustment for shared physical care is made by multiplying the basic child support obligation by one and fifty hundredths (1.50). In cases of shared physical care, each parent's adjusted basic child support obligation obtained by application of paragraph (b) of subsection (7) of this section shall first be divided between the parents in proportion to their respective adjusted gross incomes. Each parent's share of the adjusted basic child support obligation shall then be multiplied by the percentage of time the children spend with the other parent to determine the theoretical basic child support obligation owed to the other parent. To these amounts shall be added each parent's proportionate share of work-related net child care costs, extraordinary medical expenses, and extraordinary adjustments to the schedule of basic child support obligations. The parent owing the greater amount of child support shall owe the difference between the two amounts as a child support order minus any ordered direct payments made on behalf of the children for work-related net child care costs, extraordinary medical expenses, or extraordinary adjustments to the schedule of basic child support obligations. In no case, however, shall the amount of child support ordered to be paid exceed the amount of child support that would otherwise be ordered to be paid if the parents did not share physical custody.

(c) (I) In cases of split physical care, a child support obligation shall be computed separately for each parent based upon the number of children living with the other parent in accordance with subsections (7), (9), (10), and (11) of this section. The amount so determined shall be a theoretical support obligation due each parent for support of the child or children for whom he or she has primary physical custody. The obligations so determined shall then be offset, with the parent owing the larger amount owing the difference between the two amounts as a child support order.

(II) If the parents also share physical care as outlined in paragraph (b) of this subsection (8), an additional adjustment for shared physical care shall be made as provided in paragraph (b) of this subsection (8).

(d) Stipulations presented to the court shall be reviewed by the court for approval. No hearing shall be required; however, the court shall use the guidelines and schedule of basic child support obligations to review the adequacy of child support orders negotiated by the parties as well as the financial affidavit that fully discloses the financial status of the parties as required for use of the guidelines and schedule of basic child support obligations.

(e) In an action to establish or modify child support, whether temporary or permanent, the guidelines and schedule of basic child support obligations set forth in subsection (7) of this section shall be used as a rebuttable presumption for the establishment or modification of the amount of child support. A court may deviate from the guidelines and schedule of basic child support obligations where its application would be inequitable, unjust, or inappropriate. Any such deviation shall be accompanied by written or oral findings by the court specifying the reasons for the deviation and the presumed amount under the guidelines and schedule of basic child support obligations without a deviation. These reasons may include, but are not limited to, instances where one of the parents spends substantially more time with the child than is reflected by a straight calculation of overnights, the extraordinary medical expenses incurred for treatment of either parent or a current spouse, extraordinary costs associated with parenting time, the gross disparity in income between the parents, the ownership by a parent of a substantial nonincome producing asset, consistent overtime not considered in gross income under sub-subparagraph (C) of subparagraph (II) of paragraph (a) of subsection (5) of this section, or income from employment that is in addition to a full-time job or that results in the employment of the obligor more than forty hours per week or more than what would otherwise be considered to be full-time employment. The existence of a factor enumerated in this section does not require the court to deviate from the guidelines and basic schedule of child support obligations but may be a factor to be considered in the decision to deviate. The court may deviate from the guidelines and basic schedule of child support obligations even if a factor enumerated in this section does not exist.

(f) The guidelines and schedule of basic child support obligations may be used by the parties as the basis for periodic updates of child support obligations.

(9) Adjustments for child care costs. (a) Net child care costs incurred on behalf of the children due to employment or job search or the education of either parent shall be added to the basic obligation and shall be divided between the parents in proportion to their adjusted gross incomes.

(b) Child care costs shall not exceed the level required to provide quality care from a licensed source for the children. The value of the federal income tax credit for child care shall be subtracted from actual costs to arrive at a figure for net child care costs.

(10) Adjustments for health care expenditures for children. (a) In orders issued pursuant to this section, the court shall also provide for the child's or children's current and future medical needs by ordering either parent or both parents to initiate medical or medical and dental insurance coverage for the child or children through currently effective medical or medical and dental insurance policies held by the parent or parents, purchase medical or medical and dental insurance for the child or children, or provide the child or children with current and future medical needs through some other manner. If a parent has been directed to provide insurance pursuant to this section and that parent's spouse provides the insurance for the benefit of the child or children either directly or through employment, a credit on the child support worksheet shall be given to the parent in the same manner as if the premium were paid by the parent. At the same time, the court shall order payment of medical insurance or medical and dental insurance deductibles and copayments.

(b) The payment of a premium to provide health insurance coverage on behalf of the children subject to the order shall be added to the basic child support obligation and shall be divided between the parents in proportion to their adjusted gross income.

(c) The amount to be added to the basic child support obligation shall be the actual amount of the total insurance premium that is attributable to the child who is the subject of the order. If this amount is not available or cannot be verified, the total cost of the premium should be divided by the total number of persons covered by the policy. The cost per person derived from this calculation shall be multiplied by the number of children who are the subject of the order and who are covered under the policy. This amount shall be added to the basic child support obligation and shall be divided between the parents in proportion to their adjusted gross incomes.

(d) After the total child support obligation is calculated and divided between the parents in proportion to their adjusted gross incomes, the amount calculated in paragraph (c) of this subsection (10) shall be deducted from the obligor's share of the total child support obligation if the obligor is actually paying the premium. If the obligee is actually paying the premium, no further adjustment is necessary.

(e) Prior to allowing the health insurance adjustment, the parent requesting the adjustment must submit proof that the child or children have been enrolled in a health insurance plan and must submit proof of the cost of the premium. The court shall require the parent receiving the adjustment to submit annually proof of continued coverage of the child or children to the delegate child support enforcement unit and to the other parent.

(f) If a parent who is ordered by the court to provide medical or medical and dental insurance for the child or children has insurance that excludes coverage of the child or children because the child or children reside outside the geographic area covered by the insurance policy, the court shall order separate coverage for the child or children if the court determines coverage is available at a reasonable cost.

(g) Where the application of the premium payment on the guidelines and schedule of basic child support obligations results in a child support order of fifty dollars or less, or the premium payment is five percent or more of the parent's gross income, the court or delegate child support enforcement unit may elect not to require the parent to include the child or children on an existing policy or to purchase insurance. The parent is, however, required to provide insurance when it becomes available at a reasonable cost.

(h) (I) Any extraordinary medical expenses incurred on behalf of the children shall be added to the basic child support obligation and shall be divided between the parents in proportion to their adjusted gross incomes.

(II) Extraordinary medical expenses are uninsured expenses, including copayments and deductible amounts, in excess of two hundred fifty dollars per child per calendar year. Extraordinary medical expenses include, but need not be limited to, such reasonable costs as are reasonably necessary for orthodontia, dental treatment, asthma treatments, physical therapy, vision care, and any uninsured chronic health problem. At the discretion of the court, professional counseling or psychiatric therapy for diagnosed behavioral or mental health disorders may also be considered as an extraordinary medical expense.

(11) Extraordinary adjustments to the schedule of basic child support obligations - periodic disability benefits. (a) By agreement of the parties or by order of court, the following reasonable and necessary expenses incurred on behalf of the child shall be divided between the parents in proportion to their adjusted gross income:

(I) Any expenses for attending any special or private elementary or secondary schools to meet the particular educational needs of the child; and

(II) Any expenses for transportation of the child, or the child and an accompanying parent if the child is less than twelve years of age, between the homes of the parents.

(b) Any additional factors that actually diminish the basic needs of the child may be considered for deductions from the basic child support obligation.

(c) In cases where the custodial parent receives periodic disability benefits granted by the federal "Old-age, Survivors, and Disability Insurance Act" on behalf of dependent children due to the disability of the noncustodial parent or receives employer-paid retirement benefits from the federal government on behalf of dependent children due to the retirement of the noncustodial parent, the noncustodial parent's share of the total child support obligation as determined pursuant to subsection (8) of this section shall be reduced in an amount equal to the amount of the benefits.

(d) In cases where the custodial parent receives a lump sum retroactive award for benefits granted by the federal old-age, survivors, or disability insurance benefits program, 42 U.S.C. sec. 7, on behalf of a dependent child due to the disability of the noncustodial parent, or receives a lump sum retroactive award for employer-paid retirement benefits from the federal government on behalf of a dependent child due to the retirement of the noncustodial parent, the lump sum award received by the custodial parent must be credited against any retroactive support judgment or any past-due child support obligation, regardless of whether the past-due obligation has been reduced to judgment owed by the noncustodial parent. This credit must not be given against any amounts owed by the noncustodial parent for debt as defined in section 14-14-104 or for any retroactive support or any arrearage that accrued prior to the date of eligibility for disability or retirement benefits as determined by the social security administration. Any lump sum retirement or disability payments due to the retirement or disability of the noncustodial parent, received by the custodial parent as a result of the retirement or disability of the noncustodial parent, paid for a period of time that precedes the date of such benefit date eligibility, or any amount in excess of the established child support order or judgment, must be deemed a gratuity to the child.

(12) Dependency exemptions. Unless otherwise agreed upon by the parties, the court shall allocate the right to claim dependent children for income tax purposes between the parties. These rights shall be allocated between the parties in proportion to their contributions to the costs of raising the children. A parent shall not be entitled to claim a child as a dependent if he or she has not paid all court-ordered child support for that tax year or if claiming the child as a dependent would not result in any tax benefit.

(13) Emancipation. (a) For child support orders entered on or after July 1, 1997, unless a court finds that a child is otherwise emancipated, emancipation occurs and child support terminates without either party filing a motion when the last or only child attains nineteen years of age unless one or more of the following conditions exist:

(I) The parties agree otherwise in a written stipulation after July 1, 1997;

(II) If the child is mentally or physically disabled, the court or the delegate child support enforcement unit may order child support, including payments for medical expenses or insurance or both, to continue beyond the age of nineteen;

(III) If the child is still in high school or an equivalent program, support continues until the end of the month following graduation. A child who ceases to attend high school prior to graduation and later reenrolls is entitled to support upon reenrollment and until the end of the month following graduation, but not beyond age twenty-one.

(IV) If the child marries, the child shall be considered emancipated as of the date of the marriage. If the marriage is annulled, dissolved, or declared invalid, child support may be reinstated.

(V) If the child enters into active military duty, the child shall be considered emancipated.

(b) Nothing in paragraph (a) of this subsection (13) or subsection (15) of this section shall preclude the parties from agreeing in a written stipulation or agreement on or after July 1, 1997, to continue child support beyond the age of nineteen or to provide for postsecondary education expenses for a child and to set forth the details of the payment of the expenses. If the stipulation or agreement is approved by the court and made part of a decree of dissolution of marriage or legal separation, the terms of the agreement shall be enforced as provided in section 14-10-112.

(14) Annual exchange of information. (a) When a child support order is entered or modified, unless otherwise ordered by the court, the parties shall exchange information relevant to child support calculations on changes that have occurred since the previous child support order, and other appropriate information once a year or less often, for the purpose of updating and modifying the order without a court hearing. The parties shall use the approved standardized child support forms specified in subsection (4) of this section in exchanging financial information. The parents shall include the forms with any agreed modification or an agreement that a modification is not appropriate at the time. If the agreed amount departs from the guidelines and schedule of basic child support obligations, the parties shall furnish statements of explanation with the forms and shall file the documents with the court. The court shall review the agreement pursuant to this paragraph (a) and inform the parties by regular mail whether or not additional or corrected information is needed, or that the modification is granted, or that the modification is denied. If the parties cannot agree, a modification pursuant to this paragraph (a) shall not be entered; however, either party may move for or the court may schedule, upon its own motion, a modification hearing.

(b) Upon request of the noncustodial parent, the court may order the custodial parent to submit an annual update of financial information using the approved standardized child support forms, as specified in subsection (4) of this section, including information on the actual expenses relating to the children of the marriage for whom support has been ordered. The court shall not order the custodial parent to update the financial information pursuant to this paragraph (b) in circumstances where the noncustodial parent has failed to exercise parenting time rights or when child support payments are in arrears or where there is documented evidence of domestic violence, child abuse, or a violation of a protection order on the part of the noncustodial parent. The court may order the noncustodial parent to pay the costs involved in preparing an update to the financial information. If the noncustodial parent claims, based upon the information in the updated form, that the custodial parent is not spending the child support for the benefit of the children, the court may refer the parties to a mediator to resolve the differences. If there are costs for such mediation, the court shall order that the party requesting the mediation pay such costs.

(15) Postsecondary education. (a) This subsection (15) shall apply to all child support obligations established or modified as a part of any proceeding, including but not limited to articles 5, 6, and 10 of this title and articles 4 and 6 of title 19, C.R.S., prior to July 1, 1997. This subsection (15) shall not apply to child support orders established on or after July 1, 1997, which shall be governed by paragraph (a) of subsection (13) of this section.

(b) For child support orders entered prior to July 1, 1997, unless a court finds that a child is otherwise emancipated, emancipation occurs and child support terminates without either party filing a motion when the last or only child attains nineteen years of age unless one or more of the following conditions exist:

(I) The parties agree otherwise in a written stipulation after July 1, 1991;

(II) If the child is mentally or physically disabled, the court or the delegate child support enforcement unit may order child support, including payments for medical expenses or insurance or both, to continue beyond the age of nineteen; or

(III) If the child is still in high school or an equivalent program, support continues until the end of the month following graduation, unless there is an order for postsecondary education, in which case support continues through postsecondary education as provided in this subsection (15). A child who ceases to attend high school prior to graduation and later reenrolls is entitled to support upon reenrollment and until the end of the month following graduation, but not beyond age twenty-one.

(IV) If the child marries, the child shall be considered emancipated as of the date of the marriage. If the marriage is annulled, dissolved, or declared invalid, child support may be reinstated.

(V) If the child enters into active military duty, the child shall be considered emancipated.

(c) If the court finds that it is appropriate for the parents to contribute to the costs of a program of postsecondary education, then the court shall terminate child support and enter an order requiring both parents to contribute a sum determined to be reasonable for the education expenses of the child, taking into account the resources of each parent and the child. In determining the amount of each parent's contribution to the costs of a program of postsecondary education for a child, the court shall be limited to an amount not to exceed the amount listed under the schedule of basic child support obligations in paragraph (b) of subsection (7) of this section for the number of children receiving postsecondary education. If such an order is entered, the parents shall contribute to the total sum determined by the court in proportion to their adjusted gross incomes as defined in paragraph (a) of subsection (3) of this section. The amount of contribution that each parent is ordered to pay pursuant to this subsection (15) shall be subtracted from the amount of each parent's gross income, respectively, prior to calculating the basic child support obligation for any remaining children pursuant to subsection (7) of this section.

(d) In no case shall the court issue orders providing for both child support and postsecondary education to be paid for the same time period for the same child regardless of the age of the child.

(e) Either parent or the child may move for an order at any time before the child attains the age of twenty-one years. The order for postsecondary education support may not extend beyond the earlier of the child's twenty-first birthday or the completion of an undergraduate degree.

(f) Either a child seeking an order for postsecondary education expenses or on whose behalf postsecondary education expenses are sought, or the parent from whom the payment of postsecondary education expenses are sought, may request that the court order the child and the parent to seek mediation prior to a hearing on the issue of postsecondary education expenses. Mediation services shall be provided in accordance with section 13-22-305, C.R.S. The court may order the parties to seek mediation if the court finds that mediation is appropriate.

(g) The court may order the support paid directly to the educational institution, to the child, or in such other fashion as is appropriate to support the education of the child.

(h) A child shall not be considered emancipated solely by reason of living away from home while in postsecondary education. If the child resides in the home of one parent while attending school or during periods of time in excess of thirty days when school is not in session, the court may order payments from one parent to the other for room and board until the child attains the age of nineteen.

(i) If the court orders support pursuant to this subsection (15), the court or delegate child support enforcement unit may also order that the parents provide health insurance for the child or pay medical expenses of the child or both for the duration of the order. The order shall provide that these expenses be paid in proportion to their adjusted gross incomes as defined in subsection (3) of this section. The court or delegate child support enforcement unit shall order a parent to provide health insurance if the child is eligible for coverage as a dependent on that parent's insurance policy or if health insurance coverage for the child is available at reasonable cost.

(j) An order for postsecondary education expenses entered between July 1, 1991, and July 1, 1997, may be modified pursuant to this subsection (15) to provide for postsecondary education expenses subject to the statutory provisions for determining the amount of a parent's contribution to the costs of postsecondary education, the limitations on the amount of a parent's contribution, and the changes to the definition of postsecondary education consistent with this section as it existed on July 1, 1994. An order for child support entered prior to July 1, 1997, that does not provide for postsecondary education expenses shall not be modified pursuant to this subsection (15).

(k) Postsecondary education support may be established or modified in the same manner as child support under this article.

(16) Child support commission. (a) The child support guidelines, including the schedule of basic child support obligations, and general child support issues shall be reviewed by a child support commission, which commission is hereby created.

(b) As part of its review, the commission must consider economic data on the cost of raising children and analyze case data on the application of, and deviations from, the guidelines and the schedule of basic child support obligations to be used in the commission's review to ensure that deviations from the guidelines and schedule of basic child support obligations are limited.

(c) The child support commission shall consist of no more than twenty-one members. The governor shall appoint persons to the commission who are representatives of the judiciary and the Colorado bar association. Members of the commission appointed by the governor shall also include the director of the division in the state department of human services that is responsible for child support enforcement, or his or her designee, a director of a county department of social services, the child support liaison to the judicial department, interested parties, a certified public accountant, and parent representatives. In making his or her appointments to the commission, the governor may appoint persons as parent representatives. In making his or her appointments to the commission, the governor shall attempt to assure geographical diversity. The remaining two members of the commission shall be a member of the house of representatives appointed by the speaker of the house of representatives and a member of the senate appointed by the president of the senate and shall not be members of the same political party.

(d) Members of the child support commission shall not be compensated for their services on the commission except as otherwise provided in section 2-2-326, C.R.S., and except that members shall be reimbursed for actual and necessary expenses for travel and mileage incurred in connection with their duties. The child support commission is authorized, subject to appropriation, to incur expenses related to its work, including the costs associated with public hearings, printing, travel, and research.

(d.5) and (e) (Deleted by amendment, L. 2013.)



§ 14-10-116. Appointment in domestic relations cases - representation of child's best interests - legal representative of the child - disclosure

(1) The court may, upon the motion of either party or upon its own motion, appoint an attorney, in good standing and licensed to practice law in the state of Colorado, to serve as the legal representative of the child, representing the best interests of the child in any domestic relations proceeding that involves allocation of parental responsibilities. In no instance may the same person serve as both the child's legal representative pursuant to this section and as the child and family investigator for the court pursuant to section 14-10-116.5. Within seven days after the appointment, the appointed person shall comply with the disclosure provisions of subsection (2.5) of this section.

(2) The legal representative of the child, appointed pursuant to subsection (1) of this section, shall represent the best interests of the minor or dependent child, as described in section 14-10-124, with respect to the child's custody, the allocation of parental responsibilities, support for the child, the child's property, parenting time, or any other issue related to the child that is identified by the legal representative of the child or the appointing court. The legal representative of the child shall actively participate in all aspects of the case involving the child, within the bounds of the law. The legal representative of the child shall comply with the provisions set forth in the Colorado rules of professional conduct and any applicable provisions set forth in chief justice directives or other practice standards established by rule or directive of the chief justice pursuant to section 13-91-105 (1)(c), C.R.S., concerning the duties or responsibilities of best interest representation in legal matters affecting children. The legal representative of the child shall not be called as a witness in the case. While the legal representative of the child shall ascertain and consider the wishes of the child, the legal representative of the child is not required to adopt the child's wishes in his or her recommendation or advocacy for the child unless such wishes serve the child's best interest as described in section 14-10-124.

(2.5) (a) Within seven days after his or her appointment, the appointed person shall disclose to each party, attorneys of record, and the court any familial, financial, or social relationship that the appointed person has or has had with the child, either party, the attorneys of record, or the judicial officer and, if a relationship exists, the nature of the relationship.

(b) Based on the disclosure required pursuant to paragraph (a) of this subsection (2.5), the court may, in its discretion, terminate the appointment and appoint a different person in the proceedings. A party has seven days from the date of the disclosure to object to the appointment based upon information contained in the disclosure. If a party objects to the appointment, the court shall appoint a different person or confirm the appointment within seven days after the date of the party's objection. If no party timely objects to the appointment, then the appointment is deemed confirmed.

(3) (a) The court shall enter an order for costs, fees, and disbursements in favor of the child's legal representative appointed pursuant to subsection (1) of this section. The order shall be made against any or all of the parties; except that, if the responsible parties are determined to be indigent, the costs, fees, and disbursements shall be borne by the state.

(b) In a proceeding for dissolution of marriage or legal separation, prior to the entry of a decree of dissolution or legal separation, the court shall not enter an order requiring the state to bear the costs, fees, or disbursements related to the appointment of a child's legal representative unless both parties are determined to be indigent after considering the combined income and assets of the parties.

(c) If the appointment of a child's legal representative occurs in a case involving unmarried parties, including those proceedings that occur after the entry of a decree for dissolution of marriage or of legal separation, the court shall make every reasonable effort to apportion costs between the parties in a manner that will minimize the costs, fees, and disbursements that shall be borne by the state.



§ 14-10-116.5. Appointment in domestic relations cases - child and family investigator - disclosure - background check

(1) The court may, upon the motion of either party or upon its own motion, appoint a neutral third person to serve the court as a child and family investigator pursuant to subsection (2) of this section in a domestic relations proceeding that involves allocation of parental responsibilities. The court shall set forth the specific duties of the child and family investigator in a written order of appointment. The same person may not serve as both the legal representative of the child pursuant to section 14-10-116 and as the child and family investigator for the court pursuant to this section. Within seven days after the appointment, the appointed person shall comply with the disclosure provisions of subsection (2.5) of this section.

(2) A child and family investigator appointed by the court may be an attorney, a mental health professional, or any other individual with appropriate training, qualifications, and an independent perspective acceptable to the court. The child and family investigator for the court shall investigate, report, and make recommendations as specifically directed by the court in the appointment order, taking into consideration the relevant factors for determining the best interests of the child as specified in section 14-10-124. The child and family investigator shall make independent and informed recommendations to the court, in the form of a written report filed with the court, unless otherwise ordered by the court. While the child and family investigator shall consider the wishes of the child, the child and family investigator need not adopt such wishes in making his or her recommendations to the court unless they serve the child's best interests as described in section 14-10-124. The child's wishes, if expressed, shall be disclosed in the child and family investigator's written report. The child and family investigator may be called to testify as a witness regarding his or her recommendations. The child and family investigator shall comply with applicable provisions set forth in chief justice directives, and any other practice or ethical standards established by rule, statute, or licensing board that regulates the child and family investigator.

(2.5) (a) Within seven days after his or her appointment, the appointed person shall disclose to each party, attorneys of record, and the court any familial, financial, or social relationship that the appointed person has or has had with the child, either party, the attorneys of record, or the judicial officer and, if a relationship exists, the nature of the relationship.

(b) Based on the disclosure required pursuant to paragraph (a) of this subsection (2.5), the court may, in its discretion, terminate the appointment and appoint a different person in the proceedings. A party has seven days from the date of the disclosure to object to the appointment based upon information contained in the disclosure. If a party objects to the appointment, the court shall appoint a different person or confirm the appointment within seven days after the date of the party's objection. If no party timely objects to the appointment, then the appointment is deemed confirmed.

(3) (a) The court shall enter an order for costs, fees, and disbursements in favor of the child and family investigator appointed pursuant to subsection (1) of this section. The order shall be made against any or all of the parties; except that, if the responsible parties are determined to be indigent, the costs, fees, and disbursements shall be borne by the state.

(b) In a proceeding for dissolution of marriage or legal separation, prior to the entry of a decree of dissolution or legal separation, the court shall not enter an order requiring the state to bear the costs, fees, or disbursements related to the appointment of a child and family investigator unless both parties are determined to be indigent after considering the combined income and assets of the parties.

(c) If the appointment of a child and family investigator occurs in a case involving unmarried parties, including those proceedings that occur after the entry of a decree for dissolution of marriage or of legal separation, the court shall make every reasonable effort to apportion costs between the parties in a manner that will minimize the costs, fees, and disbursements that shall be borne by the state.

(4) (a) Prior to being appointed as a child and family investigator, the person shall submit a complete set of his or her fingerprints to the judicial department for the purposes of a background check, and the judicial department shall determine based on the background check whether the person is suitable to act as a child and family investigator. The department shall forward such fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing the records of the Colorado bureau of investigation and the federal bureau of investigation. The department is the authorized agency to receive information regarding the result of a national fingerprint-based criminal history record check.

(b) Upon request of the department, the Colorado bureau of investigation shall also provide a name-based criminal history record check for any person whose fingerprints are unclassifiable.

(c) The applicant shall pay the cost associated with the background check.



§ 14-10-117. Payment of maintenance or child support

(1) Upon its own motion or upon motion of either party, the court may at any time order that maintenance or child support payments be made to the clerk of the court or, if the executive director of the department of human services has notified the state court administrator that the judicial district issuing the order is ready to participate in the family support registry pursuant to section 26-13-114 (5), C.R.S., and, for payments for maintenance obligations, the family support registry is ready to accept maintenance payments, through the family support registry, as trustee, for remittance to the person entitled to receive the payments. The court may not order payments to be made to the clerk of the court once payments may be made through the family support registry. The payments shall be due on a certain date or dates of each month. If the support payments are required under this section, title 19, C.R.S., or section 26-13-114 (1), C.R.S., to be made through the family support registry, the court shall order that payments be made through the registry in accordance with the procedures specified in section 26-13-114, C.R.S.

(2) The clerk of the court shall maintain records listing the amount of payments, the date when payments are required to be made, and the names and addresses of the parties affected by the order for those payments he or she receives through the court registry.

(3) If payments are to be made through the family support registry, the parties affected by the order shall inform the family support registry, and if payments are to be made through the court registry, the parties affected by the order shall inform the clerk of the court of any change of address or of other conditions that may affect the administration of the order.

(4) (Deleted by amendment, L. 98, p. 756, § 6, effective July 1, 1998.)

(5) and (6) Repealed.

(7) In cases in which a party is ordered to make payments through the court registry, upon receipt of a verified notice of a support obligation assigned to the state, the clerk of the court shall, without further action by the court, pay the support to the county child support enforcement unit rather than to the obligee. When the state no longer has authorization to receive any support payments, the county child support enforcement unit shall notify the clerk of the court to stop sending the support payments to the county and to send the support payments directly to the obligee.



§ 14-10-118. Enforcement of orders

(1) Repealed.

(2) The court has the power to require security to be given to insure enforcement of its orders, in addition to other methods of enforcing court orders prescribed by statute or by the Colorado rules of civil procedure on or after July 6, 1973.



§ 14-10-119. Attorney's fees

The court from time to time, after considering the financial resources of both parties, may order a party to pay a reasonable amount for the cost to the other party of maintaining or defending any proceeding under this article and for attorney's fees, including sums for legal services rendered and costs incurred prior to the commencement of the proceeding or after entry of judgment. The court may order that the amount be paid directly to the attorney, who may enforce the order in his name.



§ 14-10-120. Decree

(1) A decree of dissolution of marriage or of legal separation is final when entered, subject to the right of appeal. An appeal from the decree of dissolution that does not challenge the finding that the marriage is irretrievably broken does not delay the finality of that provision of the decree which dissolves the marriage beyond the time for appealing from that provision, so that either of the parties may remarry pending appeal.

(2) No earlier than one hundred eighty-two days after entry of a decree of legal separation, on motion of either party and proof that a notice has been mailed to the other party at his or her last-known address, the court shall convert the decree of legal separation to a decree of dissolution of marriage, and a copy thereof shall be mailed to both parties.

(3) The clerk of the court shall give notice of the entry of a decree of dissolution to the office of state registrar of vital statistics in the division of administration of the department of public health and environment, which office shall make this information available to the public upon request.

(4) No decree that may enter shall relieve a spouse from any obligation imposed by law as a result of the marriage for the support or maintenance of a spouse determined to be mentally incompetent by a court of competent jurisdiction prior to the decree, unless such spouse has sufficient property or means of support.

(5) Whenever child support has been ordered, the decree of dissolution, legal separation, declaration of invalidity, allocating parental responsibilities, or support shall contain an order for an income assignment pursuant to section 14-14-111.5.

(6) Notwithstanding the entry of a final decree of dissolution of marriage or of legal separation pursuant to this section, the district court may maintain jurisdiction to enter such temporary or permanent civil protection orders as may be provided by law upon request of any of the parties to the action for dissolution of marriage or legal separation, including, but not limited to, any protection order requested pursuant to section 14-10-108.



§ 14-10-120.2. Ex-parte request for restoration of prior name of party

(1) Pursuant to the provisions of this section, at any time after the entry of a decree of dissolution or legal separation, a party to the action may request restoration of a prior full name.

(2) The requesting party must file a verified motion and affidavit under the same case number in the district court in which the decree of dissolution or legal separation was entered. The requesting party's motion and affidavit must include:

(a) The caption and case number for the action in which the decree of dissolution or legal separation was entered; and

(b) The requesting party's sworn statement that the restoration of a prior full name is not detrimental to any person.

(3) The court shall enter an order restoring the requesting party's name if the court determines that:

(a) The court entered a decree of dissolution or legal separation in an action concerning the requesting party; and

(b) The request to restore a prior full name is not detrimental to any person.

(4) The order restoring a prior full name of the party does not affect any party's rights or obligations pursuant to the decree of dissolution or legal separation entered in the action.



§ 14-10-120.3. Dissolution of marriage or legal separation upon affidavit - requirements

(1) Final orders in a proceeding for dissolution of marriage or legal separation may be entered upon the affidavit of either or both parties when:

(a) There are no minor children of the husband and wife and the wife is not pregnant or the husband and wife are both represented by counsel and have entered into a separation agreement that provides for the allocation of parental responsibilities concerning the children of the marriage and setting out the amount of child support to be provided by the husband or wife or both; and

(b) The adverse party is served in the manner provided by the Colorado rules of civil procedure; and

(c) There is no genuine issue as to any material fact; and

(d) There is no marital property to be divided or the parties have entered into an agreement for the division of their marital property.

(2) If one party desires to submit the matter for entry of final orders upon an affidavit, the submitting party shall file his or her affidavit setting forth sworn testimony showing the court's jurisdiction and factual averments supporting the relief requested in the proceeding together with a copy of the proposed decree, a copy of any separation agreement proposed for adoption by the court, and any other supporting evidence. The filing of the affidavit does not shorten any statutory waiting period required for entry of a decree of dissolution or decree of legal separation.

(3) The court shall not be bound to enter a decree upon the affidavits of either or both parties, but the court may, upon its own motion, require that a formal hearing be held to determine any or all issues presented by the pleadings.



§ 14-10-120.5. Petition - fee - assessment - displaced homemakers fund

(1) There shall be assessed against a nonindigent petitioner a fee of five dollars for each filing of a petition for dissolution of marriage, declaration of invalidity of marriage, legal separation, or declaratory judgment concerning the status of marriage. All such fees collected shall be transmitted to the state treasurer for deposit in the displaced homemakers fund created pursuant to section 8-15.5-108, C.R.S.

(1.5) There shall be assessed against a nonindigent petitioner a fee of five dollars for each filing of a petition for dissolution of a civil union, declaration of invalidity of a civil union, legal separation, or declaratory judgment concerning the status of a civil union. All such fees collected shall be transmitted to the state treasurer for deposit in the displaced homemakers fund created pursuant to section 8-15.5-108, C.R.S.

(2) Notwithstanding the amount specified for the fee in subsection (1) or (1.5) of this section, the chief justice of the supreme court by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the chief justice by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.



§ 14-10-121. Independence of provisions of decree or temporary order

If a party fails to comply with a provision of a decree or temporary order or injunction, the obligation of the other party to make payments for support or maintenance or to permit parenting time is not suspended; but said party may move the court to grant an appropriate order.



§ 14-10-122. Modification and termination of provisions for maintenance, support, and property disposition - automatic lien - definitions

(1) (a) Except as otherwise provided in sections 14-10-112 (6) and 14-10-115 (11)(c), the provisions of any decree respecting maintenance may be modified only as to installments accruing subsequent to the motion for modification and only upon a showing of changed circumstances so substantial and continuing as to make the terms unfair, and, except as otherwise provided in subsection (5) of this section, the provisions of any decree respecting child support may be modified only as to installments accruing subsequent to the filing of the motion for modification and only upon a showing of changed circumstances that are substantial and continuing or on the ground that the order does not contain a provision regarding medical support, such as insurance coverage, payment for medical insurance deductibles and copayments, or unreimbursed medical expenses. The provisions as to property disposition may not be revoked or modified unless the court finds the existence of conditions that justify the reopening of a judgment.

(b) Application of the child support guidelines and schedule of basic child support obligations set forth in section 14-10-115 to the circumstances of the parties at the time of the filing of a motion for modification of the child support order which results in less than a ten percent change in the amount of support due per month shall be deemed not to be a substantial and continuing change of circumstances.

(c) In any action or proceeding in any court of this state in which child support, maintenance when combined with child support, or maintenance is ordered, a payment becomes a final money judgment, referred to in this section as a support judgment, when it is due and not paid. Such payment shall not be retroactively modified except pursuant to paragraph (a) of this subsection (1) and may be enforced as other judgments without further action by the court; except that an existing child support order with respect to child support payable by the obligor may be modified retroactively to the time that a mutually agreed upon change of physical custody occurs pursuant to subsection (5) of this section. A support judgment is entitled to full faith and credit and may be enforced in any court of this state or any other state. In order to enforce a support judgment, the obligee shall file with the court that issued the order a verified entry of support judgment specifying the period of time that the support judgment covers and the total amount of the support judgment for that period. The obligee or the delegate child support enforcement unit shall not be required to wait fourteen days to execute on such support judgment. A verified entry of support judgment is not required to be signed by an attorney. A verified entry of support judgment may be used to enforce a support judgment for debt entered pursuant to section 14-14-104. The filing of a verified entry of support judgment shall revive all individual support judgments that have arisen during the period of time specified in the entry of support judgment and that have not been satisfied, pursuant to rule 54 (h) of the Colorado rules of civil procedure, without the requirement of a separate motion, notice, or hearing. Notwithstanding the provisions of this paragraph (c), no court order for support judgment nor verified entry of support judgment shall be required in order for the county and state child support enforcement units to certify past-due amounts of child support to the internal revenue service or to the department of revenue for purposes of intercepting a federal or state tax refund or lottery winnings.

(d) If maintenance or child support is modified pursuant to this section, the modification should be effective as of the date of the filing of the motion, unless the court finds that it would cause undue hardship or substantial injustice or unless there has been a mutually agreed upon change of physical custody as provided for in subsection (5) of this section. In no instance shall the order be retroactively modified prior to the date of filing, unless there has been a mutually agreed upon change of physical custody. The court may modify installments of maintenance or child support due between the filing of the motion and the entry of the order even if the circumstances justifying the modification no longer exist at the time the order is entered.

(1.5) (a) Lien by operation of law. (I) Commencing July 1, 1997, all cases in which services are provided in accordance with Title IV-D of the federal "Social Security Act", as amended, referred to in this subsection (1.5) as "IV-D cases", shall be subject to the provisions of this subsection (1.5), regardless of the date the order for child support was entered. In any IV-D case in which current child support, child support when combined with maintenance, or maintenance has been ordered, a payment becomes a support judgment when it is due and not paid, and a lien therefor is created by operation of law against the obligor's real and personal property and any interest in any such real or personal property. The entry of an order for child support debt, retroactive child support, or child support arrearages or a verified entry of judgment pursuant to this section creates a lien by operation of law against the obligor's real and personal property and any interest in any such real and personal property.

(II) The amount of such lien shall be limited to the amount of the support judgment for outstanding child support, child support when combined with maintenance, maintenance, child support debt, retroactive child support, or child support arrearages, any interest accrued thereon, and the amount of any filing fees as specified in this section.

(III) A support judgment or lien shall be entitled to full faith and credit and may be enforced in any court of this state or any other state. Full faith and credit shall be accorded to such a lien arising from another state that complies with the provisions of this subsection (1.5). Judicial notice or hearing or the filing of a verified entry of judgment shall not be required prior to the enforcement of such a lien.

(IV) The creation of a lien pursuant to this section shall be in addition to any other remedy allowed by law.

(b) Lien on real property. (I) To evidence a lien on real property created pursuant to this subsection (1.5), a delegate child support enforcement unit shall issue a notice of lien and record the same in the real estate records in the office of the clerk and recorder of any county in the state of Colorado in which the obligor holds an interest in real property. From the time of recording of the notice of lien, such lien shall be an encumbrance in favor of the obligee, or the assignee of the obligee, and shall encumber any interest of the obligor in any real property in such county.

(II) The lien on real property created by this section shall remain in effect for the earlier of twelve years or until all past-due amounts are paid, including any accrued interest and costs, without the necessity of renewal. A lien on real property arising pursuant to this subsection (1.5) may be extended or renewed indefinitely beyond twelve years by rerecording the lien every twelve years. Within twenty calendar days after satisfaction of the debt or debts described in the notice of lien, the delegate child support enforcement unit shall record a release of lien with the clerk and recorder of the county where the notice of lien was recorded. A release of lien shall be conclusive evidence that the lien is extinguished.

(III) The child support enforcement unit shall be exempt from the payment of recording fees charged by the clerk and recorder for the recording of notices of lien or releases of lien.

(c) Lien on personal property other than wages, insurance claim payments, awards, and settlements, and moneys held by a financial institution as defined in 42 U.S.C. sec. 669a (d)(1) or motor vehicles. (I) To evidence a lien on personal property, other than wages; insurance claim payments, awards, and settlements as authorized in section 26-13-122.7, C.R.S.; and moneys held by a financial institution as defined in 42 U.S.C. sec. 669a (d)(1) or motor vehicles, created pursuant to this subsection (1.5), the state child support enforcement agency shall file a notice of lien with the secretary of state by means of direct electronic data transmission. From the time of filing the notice of lien with the secretary of state, the lien is an encumbrance in favor of the obligee, or the assignee of the obligee, and encumbers all personal property or any interest of the obligor in any personal property.

(II) The lien on personal property created by this section shall remain in effect for the earlier of twelve years or until all past-due amounts are paid, including any accrued interest and costs, without the necessity of renewal. A lien on personal property arising pursuant to this subsection (1.5) may be extended or renewed indefinitely beyond twelve years by rerecording the lien every twelve years. Within twenty calendar days after satisfaction of the debt or debts described in the notice of lien, the state child support enforcement agency shall file a release of lien with the secretary of state. The filing of such a release of lien shall be conclusive evidence that the lien is extinguished.

(III) The state child support enforcement agency shall be exempt from paying a fee for the filing of notices of liens or releases of liens with the secretary of state pursuant to this paragraph (c).

(IV) For purposes of this paragraph (c), "personal property" means property that the child support enforcement agency has determined has a net equity value of not less than five thousand dollars at the time of the filing of the notice of lien with the secretary of state.

(d) Lien on motor vehicles. (I) (A) To evidence a lien on a motor vehicle created pursuant to this subsection (1.5), a delegate child support enforcement unit shall issue a notice of lien to the authorized agent as defined in section 42-6-102 (1.5) by first class mail. From the time of filing of the lien for public record and the notation of such lien on the owner's certificate of title, such lien shall be an encumbrance in favor of the obligee, or the assignee of the obligee, and must encumber any interest of the obligor in the motor vehicle. In order for any such lien to be effective as a valid lien against a motor vehicle, the obligee, or assignee of the obligee, shall have such lien filed for public record and noted on the owner's certificate of title in the manner provided in sections 42-6-121 and 42-6-129.

(B) Liens on motor vehicles created by this section shall remain in effect for the same period of time as any other lien on motor vehicles as specified in section 42-6-127, C.R.S., or until the entire amount of the lien is paid, whichever occurs first. A lien created pursuant to this section may be renewed pursuant to section 42-6-127, C.R.S. Within twenty calendar days after satisfaction of the debt or debts described in the notice of lien, the delegate child support enforcement unit shall release the lien pursuant to the procedures specified in section 42-6-125, C.R.S. When a lien on a motor vehicle created pursuant to this subsection (1.5) is released, the authorized agent and the executive director of the department of revenue shall proceed as provided in section 42-6-126, C.R.S.

(C) The child support enforcement unit shall not be exempt from the payment of filing fees charged by the authorized agent for the filing of either the notice of lien or the release of lien. However, the child support enforcement unit may add the amount of the filing fee to the lien amount and collect the amount of such fees from the obligor.

(II) For purposes of this subsection (1.5), "motor vehicle" means any self-propelled vehicle that is designed primarily for travel on the public highways and that is generally and commonly used to transport persons and property over the public highways, trailers, semitrailers, and trailer coaches, without motive power; that has a net equity value based upon the loan value identified for such vehicle in the national automobile dealers' association car guide of not less than five thousand dollars at the time of the filing of the notice of lien and that meets such additional conditions as the state board of human services may establish by rule; and on which vehicle a lien already exists that is filed for public record and noted accordingly on the owner's certificate of title. "Motor vehicle" does not include low-power scooters, as defined in section 42-1-102, C.R.S.; vehicles that operate only upon rails or tracks laid in place on the ground or that travel through the air or that derive their motive power from overhead electric lines; farm tractors, farm trailers, and other machines and tools used in the production, harvesting, and care of farm products; and special mobile machinery or industrial machinery not designed primarily for highway transportation. "Motor vehicle" does not include a vehicle that has a net equity value based upon the loan value identified for such vehicle in the national automobile dealers' association car guide of less than five thousand dollars at the time of the filing of the notice of lien and does not include a vehicle that is not otherwise encumbered by a lien or mortgage that is filed for public record and noted accordingly on the owner's certificate of title.

(e) Priority of a lien. (I) A lien on real property created pursuant to this section shall be in effect for the earlier of twelve years or until all past-due amounts are paid and shall have priority over all unrecorded liens and all subsequent recorded or unrecorded liens from the time of recording, except such liens as may be exempted by regulation of the state board of human services. A lien on real property arising pursuant to this subsection (1.5) may be extended or renewed indefinitely beyond twelve years by rerecording the lien every twelve years.

(II) A lien on personal property, other than motor vehicles, created pursuant to this section shall be in effect for the earlier of twelve years or until all past-due amounts are paid and shall have priority from the time the lien is filed with the central filing officer over all unfiled liens and all subsequent filed or unfiled liens, except such liens as may be exempted by regulation of the state board of human services. A lien on personal property arising pursuant to this subsection (1.5) may be extended or renewed indefinitely beyond twelve years by rerecording the lien every twelve years.

(III) Liens on motor vehicles created pursuant to this section shall remain in effect for the same period of time as any other lien on motor vehicles as specified in section 42-6-127, C.R.S., or until all past-due amounts are paid, whichever occurs first, and shall have priority from the time the lien is filed for public record and noted on the owner's certificate of title over all unfiled liens and all subsequent filed or unfiled liens, except such liens as may be exempted by regulation of the state board of human services.

(f) Notice of lien - contents. (I) The notice of lien shall contain the following information:

(A) The name and address of the delegate child support enforcement unit and the name of the obligee or the assignee of the obligee as grantee of the lien;

(B) The name, social security number, and last-known address of the obligor as grantor of the lien;

(C) The year, make, and vehicle identification number of any motor vehicle for liens arising pursuant to paragraph (d) of this subsection (1.5);

(D) A general description of the personal property for liens arising pursuant to paragraph (c) of this subsection (1.5);

(E) The county and court case number of the court of record that issued the order of current child support, child support debt, retroactive child support, child support arrearages, child support when combined with maintenance, or maintenance or of the court of record where the verified entry of judgment was filed;

(F) The date the order was entered;

(G) The date the obligation commenced;

(H) The amount of the order for current child support, child support debt, retroactive child support, child support arrearages, child support when combined with maintenance, or maintenance;

(I) The total amount of past-due support as of a date certain; and

(J) A statement that interest may accrue on all amounts ordered to be paid, pursuant to sections 14-14-106 and 5-12-101, C.R.S., and may be collected from the obligor in addition to costs of sale, attorney fees, and any other costs or fees incident to such sale for liens arising pursuant to paragraphs (b) and (c) of this subsection (1.5).

(II) For purposes of liens against motor vehicles, the notice of lien shall include the information set forth in subparagraph (I) of this paragraph (f) in addition to the information specified in section 42-6-120, C.R.S.

(g) Rules. The state board of human services shall promulgate rules and regulations concerning the procedures and mechanism by which to implement this subsection (1.5).

(h) Bona fide purchasers - bona fide lenders. (I) The provisions of this subsection (1.5) shall not apply to any bona fide purchaser who acquires an interest in any personal property or any motor vehicle without notice of the lien or to any bona fide lender who lent money to the obligor without notice of the lien the security or partial security for which is any personal property or motor vehicle of such obligor.

(II) For purposes of this paragraph (h):

(A) "Bona fide purchaser" means a purchaser for value in good faith and without notice of an adverse claim, including but not limited to an automatic lien arising pursuant to this subsection (1.5).

(B) "Bona fide lender" means a lender for value in good faith and without notice of an adverse claim, including but not limited to an automatic lien arising pursuant to this subsection (1.5).

(i) No liability. No clerk and recorder, authorized agent as defined in section 42-6-102 (1.5), financial institution, lienholder, or filing officer, nor any employee of any of such persons or entities, shall be liable for damages for actions taken in good faith compliance with this subsection (1.5).

(j) Definition. For purposes of this subsection (1.5), "child support debt" shall have the same meaning as set forth in section 26-13.5-102 (3), C.R.S.

(2) (a) Unless otherwise agreed in writing or expressly provided in the decree, the obligation to pay future maintenance is terminated upon the earlier of:

(I) The death of either party;

(II) The end of the maintenance term, unless a motion for modification is filed prior to the expiration of the term;

(III) The remarriage of or the establishment of a civil union by the party receiving maintenance; or

(IV) A court order terminating maintenance.

(b) A payor spouse whose income is reduced or terminated due to his or her retirement after reaching full retirement age is entitled to a rebuttable presumption that the retirement is in good faith.

(c) For purposes of this subsection (2), "full retirement age" means the payor's usual or ordinary retirement age when he or she would be eligible for full United States social security benefits, regardless of whether he or she is ineligible for social security benefits for some reason other than attaining full retirement age. "Full retirement age" shall not mean "early retirement age" if early retirement is available to the payor spouse, nor shall it mean "maximum benefit retirement age" if additional benefits are available as a result of delayed retirement.

(3) Unless otherwise agreed in writing or expressly provided in the decree, provisions for the support of a child are terminated by emancipation of the child but not by the death of a parent obligated to support the child. When a parent obligated to pay support dies, the amount of support may be modified, revoked, or commuted to a lump-sum payment, to the extent just and appropriate in the circumstances.

(4) Notwithstanding the provisions of subsection (1) of this section, the provisions of any decree respecting child support may be modified as a result of the change in age for the duty of support as provided in section 14-10-115 (15), but only as to installments accruing subsequent to the filing of the motion for modification; except that section 14-10-115 (15)(b) does not apply to modifications of child support orders with respect to a child who has already achieved the age of nineteen as of July 1, 1991.

(5) Notwithstanding the provisions of subsection (1) of this section, when a court-ordered, voluntary, or mutually agreed upon change of physical care occurs, the provisions for child support of the obligor under the existing child support order, if modified pursuant to this section, will be modified or terminated as of the date when physical care was changed. The provisions for the establishment of a child support order based on a court-ordered, voluntary, or mutually agreed upon change of physical care may also be entered retroactively to the date when the physical care was changed. When a court-ordered, voluntary, or mutually agreed upon change of physical care occurs, parties are encouraged to avail themselves of the provision set forth in section 14-10-115 (14)(a) for updating and modifying a child support order without a court hearing. The court shall not modify child support pursuant to this subsection (5) for any time more than five years prior to the filing of the motion to modify child support, unless the court finds that its application would be substantially inequitable, unjust, or inappropriate. The five-year prohibition on retroactive modification does not preclude a request for relief pursuant to any statute or court rule.

(6) (a) Notwithstanding any other provisions of this article, within the time frames set forth in paragraph (c) of this subsection (6), the individual named as the father in the order may file a motion to modify or terminate an order for child support entered pursuant to this article if genetic test results based on DNA testing, administered in accordance with section 13-25-126, C.R.S., establish the exclusion of the individual named as the father in the order as the biological parent of the child for whose benefit the child support order was entered.

(b) If the court finds pursuant to paragraph (a) of this subsection (6) that the individual named as the father in the order is not the biological parent of the child for whose benefit the child support order was entered and that it is just and proper under the circumstances and in the best interests of the child, the court shall modify the provisions of the order for support with respect to that child by terminating the child support obligation as to installments accruing subsequent to the filing of the motion for modification or termination, and the court may vacate or deem as satisfied, in whole or in part, unpaid child support obligations arising from or based upon the order determining parentage. The court shall not order restitution from the state for any sums paid to or collected by the state for the benefit of the child.

(c) (I) A motion to modify or terminate an order for child support pursuant to this subsection (6) must be filed within two years from the date of the entry of the initial order establishing the child support obligation.

(II) Repealed.

(d) Notwithstanding the provisions of paragraphs (a) and (b) of this subsection (6), a court order for child support shall not be modified or terminated pursuant to this subsection (6) if:

(I) The child support obligor acknowledged paternity pursuant to section 19-4-105 (1)(c) or (1)(e), C.R.S., knowing that he was not the father of the child;

(II) The child was adopted by the child support obligor; or

(III) The child was conceived by means of assisted reproduction.

(e) A motion filed pursuant to this section may be brought by the individual named as the father in the order and shall be served in the manner set forth in the Colorado rules of civil procedure upon all other parties. The court shall not modify or set aside a final order determining parentage pursuant to this section without a hearing.

(f) For purposes of this subsection (6), "DNA" means deoxyribonucleic acid.



§ 14-10-123. Commencement of proceedings concerning allocation of parental responsibilities - jurisdiction - automatic temporary injunction - enforcement

(1) A proceeding concerning the allocation of parental responsibilities is commenced in the district court or as otherwise provided by law:

(a) By a parent:

(I) By filing a petition for dissolution or legal separation; or

(II) By filing a petition seeking the allocation of parental responsibilities with respect to a child in the county where the child is permanently resident or where the child is found; or

(b) By a person other than a parent, by filing a petition seeking the allocation of parental responsibilities for the child in the county where the child is permanently resident or where the child is found, but only if the child is not in the physical care of one of the child's parents;

(c) By a person other than a parent who has had the physical care of a child for a period of one hundred eighty-two days or more, if such action is commenced within one hundred eighty-two days after the termination of such physical care; or

(d) By a parent or person other than a parent who has been granted custody of a child or who has been allocated parental responsibilities through a juvenile court order entered pursuant to section 19-1-104 (6), C.R.S., by filing a certified copy of the juvenile court order in the county where the child is permanently resident. Such order shall be treated in the district court as any other decree issued in a proceeding concerning the allocation of parental responsibilities.

(2) Except for a proceeding concerning the allocation of parental responsibilities commenced pursuant to paragraph (d) of subsection (1) of this section, notice of a proceeding concerning the allocation of parental responsibilities shall be given to the child's parent, guardian, and custodian or person allocated parental responsibilities, who may appear and be heard and may file a responsive pleading. The court may, upon a showing of good cause, permit the intervention of other interested parties.

(2.5) Upon the filing of a petition pursuant to subsection (1) of this section, each party shall provide to the court, in the manner prescribed by the court, his or her social security number and the social security number of each child named in the petition.

(3) (a) Upon the filing of a petition concerning the allocation of parental responsibilities pursuant to this section and upon personal service of the petition and summons on a respondent or upon waiver and acceptance of service by a respondent, a temporary injunction shall be in effect against both parties:

(I) Enjoining each party from molesting or disturbing the peace of the other party;

(II) Restraining each party from removing a minor child who is the subject of the proceeding from the state without the consent of all other parties or an order of the court modifying the injunction; and

(III) Restraining each party, without at least fourteen days' advance notification and the written consent of all other parties or an order of the court modifying the injunction, from cancelling, modifying, terminating, or allowing to lapse for nonpayment of premiums a policy of health insurance or life insurance that provides coverage to a minor child who is the subject of the proceeding or that names the minor child as a beneficiary of a policy.

(b) The provisions of the temporary injunction shall be printed upon the summons and the petition. The temporary injunction shall be in effect upon personal service of the petition and summons on a respondent or upon waiver and acceptance of service by a respondent and shall remain in effect against each party until the court enters the final decree, dismisses the petition, or enters a further order modifying the injunction. A party may apply to the court for further temporary orders pursuant to section 14-10-125, an expanded temporary injunction, or modification or revocation of the temporary injunction.

(c) Notwithstanding the provisions of paragraphs (a) and (b) of this subsection (3), the temporary injunction described in this subsection (3) shall not apply to a proceeding concerning the allocation of parental responsibilities commenced pursuant to paragraph (d) of subsection (1) of this section or to a proceeding concerning the allocation of parental responsibilities commenced by a parent that is governed by the automatic temporary injunction pursuant to section 14-10-107 (4)(b).

(d) For purposes of enforcing the automatic temporary injunction that becomes effective in accordance with this subsection (3), if the respondent shows a duly authorized peace officer, as described in section 16-2.5-101, C.R.S., a copy of the petition and summons filed and issued pursuant to this section, or if the petitioner shows the peace officer a copy of the petition and summons filed and issued pursuant to this section together with a certified copy of the affidavit of service of process or a certified copy of the waiver and acceptance of service, and the peace officer has cause to believe that a violation of the part of the automatic temporary injunction that enjoins a party from molesting or disturbing the peace of the other party has occurred, the peace officer shall use every reasonable means to enforce that part of the injunction against the petitioner or respondent, as applicable. A peace officer shall not be held civilly or criminally liable for his or her actions pursuant to this subsection (3) if the peace officer acts in good faith and without malice.



§ 14-10-123.3. Requests for parental responsibility for a child by grandparents

Whenever a grandparent seeks parental responsibility for his or her grandchild pursuant to the provisions of this article, the court entering such order shall consider any credible evidence of the grandparent's past conduct of child abuse or neglect. Such evidence may include, but shall not be limited to, medical records, school records, police reports, information contained in records and reports of child abuse or neglect, and court records received by the court pursuant to section 19-1-307 (2)(f), C.R.S.



§ 14-10-123.4. Rights of children in matters relating to parental responsibilities

(1) The general assembly hereby declares that children have certain rights in the determination of matters relating to parental responsibilities, including:

(a) The right to have such determinations based upon the best interests of the child;

(b) The right to be emotionally, mentally, and physically safe when in the care of either parent; and

(c) The right to reside in and visit in homes that are free of domestic violence and child abuse or neglect.



§ 14-10-123.6. Required notice of prior restraining orders to prevent domestic abuse - proceedings concerning parental responsibilities relating to a child - resources for family services

(1) The general assembly hereby finds, determines, and declares that domestic violence is a pervasive problem in society and that a significant portion of domestic violence in society occurs in or near the home. The general assembly further recognizes research demonstrating that children in a home where domestic violence occurs are at greater risk of emotional, psychological, and physical harm. Studies have found that eighty to ninety percent of the children living in homes with domestic violence are aware of the violence. The general assembly finds that emerging research has established that these children are at greater risk of the following: Psychological, social, and behavioral problems; higher rates of academic problems; more physical illnesses, particularly stress-associated disorders; and a greater propensity to exhibit aggressive and violent behavior, sometimes carrying violent and violence-tolerant roles to their adult relationships. Studies have also noted that children are affected to varying degrees by witnessing violence in the home, and each child should be assessed on an independent basis. Accordingly, the general assembly determines that it is in the best interests of the children of the state of Colorado for the courts to advise the parents or guardians of children affected by domestic violence about the availability of resources and services and for such persons to be provided with information concerning the resources and services available to aid in the positive development of their children. It is the intent of the general assembly that such information would increase the awareness of the possible effects of domestic violence on children in the home, while providing the parents and legal guardians of these children with a comprehensive resource of available children's services as well as potential financial resources to assist parents and legal guardians seeking to retain services for their children affected by domestic violence.

(2) When filing a proceeding concerning the allocation of parental responsibilities relating to a child pursuant to this article, the filing party shall have a duty to disclose to the court the existence of any prior temporary or permanent restraining orders to prevent domestic abuse issued pursuant to article 14 of title 13, C.R.S., and any emergency protection orders issued pursuant to section 13-14-103, C.R.S., entered against either party by any court within two years prior to the filing of the proceeding. The disclosure required pursuant to this section shall address the subject matter of the previous restraining orders or emergency protection orders, including the case number and jurisdiction issuing such orders.

(3) After the filing of the petition, the court shall advise the parties concerning domestic violence services and potential financial resources that may be available and shall strongly encourage the parties to obtain such services for their children, in appropriate cases. If the parties' children participate in such services, the court shall apportion the costs of such services between the parties as it deems appropriate.

(4) The parties to a domestic relations petition filed pursuant to this article shall receive information concerning domestic violence services and potential financial resources that may be available.



§ 14-10-123.7. Parental education - legislative declaration

(1) The general assembly recognizes research that documents the negative impact divorce and separation can have on children when the parents continue the marital conflict, expose the children to this conflict, or place the children in the middle of the conflict or when one parent drops out of the child's life. This research establishes that children of divorce or separation may exhibit a decreased ability to function academically, socially, and psychologically because of the stress of the divorce or separation process. The general assembly also finds that, by understanding the process of divorce and its impact on both adults and children, parents can more effectively help and support their children during this time of family reconfiguration. Accordingly, the general assembly finds that it is in the best interests of children to authorize courts to establish, or contract with providers for the establishment of, educational programs for separating, divorcing, and divorced parents with minor children. The intent of these programs is to educate parents about the divorce process and its impact on adults and children and to teach coparenting skills and strategies so that parents may continue to parent their children in a cooperative manner.

(2) A court may order a parent whose child is under eighteen years of age to attend a program designed to provide education concerning the impact of separation and divorce on children in cases in which the parent of a minor is a named party in a dissolution of marriage proceeding, a legal separation proceeding, a proceeding concerning the allocation of parental responsibilities, parenting time proceedings, or postdecree proceedings involving the allocation of parental responsibilities or parenting time or proceedings in which the parent is the subject of a protection order issued pursuant to this article.

(3) Each judicial district, or combination of judicial districts as designated by the chief justice of the Colorado supreme court, may establish an educational program for divorcing and separating parents who are parties to any of the types of proceedings specified in subsection (2) of this section or arrange for the provision of such educational programs by private providers through competitively negotiated contracts. The educational program shall inform parents about the divorce process and its impact on adults and children and shall teach parents coparenting skills and strategies so that they may continue to parent their children in a cooperative manner. Any such educational program shall be administered and monitored by the implementing judicial district or districts and shall be paid for by the participating parents in accordance with each parent's ability to pay.



§ 14-10-123.8. Access to records

Access to information pertaining to a minor child, including but not limited to medical, dental, and school records, shall not be denied to any party allocated parental responsibilities, unless otherwise ordered by the court for good cause shown.



§ 14-10-124. Best interests of child

(1) Legislative declaration. While co-parenting is not appropriate in all circumstances following dissolution of marriage or legal separation, the general assembly finds and declares that, in most circumstances, it is in the best interest of all parties to encourage frequent and continuing contact between each parent and the minor children of the marriage after the parents have separated or dissolved their marriage. In order to effectuate this goal when appropriate, the general assembly urges parents to share the rights and responsibilities of child-rearing and to encourage the love, affection, and contact between the children and the parents.

(1.3) Definitions. For purposes of this section and section 14-10-129 (2)(c), unless the context otherwise requires:

(a) "Domestic violence" means an act of violence or a threatened act of violence upon a person with whom the actor is or has been involved in an intimate relationship, and may include any act or threatened act against a person or against property, including an animal, when used as a method of coercion, control, punishment, intimidation, or revenge directed against a person with whom the actor is or has been involved in an intimate relationship.

(b) "Intimate relationship" means a relationship between spouses, former spouses, past or present unmarried couples, or persons who are both parents of the same child regardless of whether the persons have been married or have lived together at any time.

(c) "Sexual assault" has the same meaning as set forth in section 19-1-103 (96.5), C.R.S.

(1.5) Allocation of parental responsibilities. The court shall determine the allocation of parental responsibilities, including parenting time and decision-making responsibilities, in accordance with the best interests of the child giving paramount consideration to the child's safety and the physical, mental, and emotional conditions and needs of the child as follows:

(a) Determination of parenting time. The court, upon the motion of either party or upon its own motion, may make provisions for parenting time that the court finds are in the child's best interests unless the court finds, after a hearing, that parenting time by the party would endanger the child's physical health or significantly impair the child's emotional development. In addition to a finding that parenting time would endanger the child's physical health or significantly impair the child's emotional development, in any order imposing or continuing a parenting time restriction, the court shall enumerate the specific factual findings supporting the restriction and may enumerate the conditions that the restricted party could fulfill in order to seek modification in the parenting plan. When a claim of child abuse or neglect, domestic violence, or sexual assault where there is also a claim that the child was conceived as a result of the sexual assault has been made to the court, or the court has reason to believe that a party has committed child abuse or neglect, domestic violence, or sexual assault where there is also a claim that the child was conceived as a result of the sexual assault, prior to determining parenting time, the court shall follow the provisions of subsection (4) of this section. In determining the best interests of the child for purposes of parenting time, the court shall consider all relevant factors, including:

(I) The wishes of the child's parents as to parenting time;

(II) The wishes of the child if he or she is sufficiently mature to express reasoned and independent preferences as to the parenting time schedule;

(III) The interaction and interrelationship of the child with his or her parents, his or her siblings, and any other person who may significantly affect the child's best interests;

(IV) The child's adjustment to his or her home, school, and community;

(V) The mental and physical health of all individuals involved, except that a disability alone shall not be a basis to deny or restrict parenting time;

(VI) The ability of the parties to encourage the sharing of love, affection, and contact between the child and the other party; except that, if the court determines that a party is acting to protect the child from witnessing domestic violence or from being a victim of child abuse or neglect or domestic violence, the party's protective actions shall not be considered with respect to this factor;

(VII) Whether the past pattern of involvement of the parties with the child reflects a system of values, time commitment, and mutual support;

(VIII) The physical proximity of the parties to each other as this relates to the practical considerations of parenting time;

(IX) and (X) Repealed.

(XI) The ability of each party to place the needs of the child ahead of his or her own needs.

(b) Allocation of decision-making responsibility. The court, upon the motion of either party or its own motion, shall allocate the decision-making responsibilities between the parties based upon the best interests of the child. In determining decision-making responsibility, the court may allocate the decision-making responsibility with respect to each issue affecting the child mutually between both parties or individually to one or the other party or any combination thereof. When a claim of child abuse or neglect or domestic violence has been made to the court, or the court has reason to believe that a party has committed child abuse or neglect, domestic violence, or sexual assault where there is also a claim that the child in question was conceived as a result of the sexual assault, prior to allocating decision-making responsibility, the court shall follow the provisions of subsection (4) of this section. In determining the best interests of the child for purposes of allocating decision-making responsibilities, the court shall consider, in addition to the factors set forth in paragraph (a) of this subsection (1.5), all relevant factors including:

(I) Credible evidence of the ability of the parties to cooperate and to make decisions jointly;

(II) Whether the past pattern of involvement of the parties with the child reflects a system of values, time commitment, and mutual support that would indicate an ability as mutual decision makers to provide a positive and nourishing relationship with the child;

(III) Whether an allocation of mutual decision-making responsibility on any one or a number of issues will promote more frequent or continuing contact between the child and each of the parties.

(IV) and (V) Repealed.

(1.7) Pursuant to section 14-10-123.4, children have the right to have the determination of matters relating to parental responsibilities based upon the best interests of the child. In contested hearings on final orders regarding the allocation of parental responsibilities, the court shall make findings on the record concerning the factors the court considered and the reasons why the allocation of parental responsibilities is in the best interests of the child.

(2) The court shall not consider conduct of a party that does not affect that party's relationship to the child.

(3) In determining parenting time or decision-making responsibilities, the court shall not presume that any person is better able to serve the best interests of the child because of that person's sex.

(3.5) A request by either party for genetic testing shall not prejudice the requesting party in the allocation of parental responsibilities pursuant to subsection (1.5) of this section.

(4) (a) When a claim of child abuse or neglect, domestic violence, or sexual assault where there is also a claim that the child was conceived as a result of the sexual assault has been made to the court, or the court has reason to believe that a party has committed child abuse or neglect, domestic violence, or sexual assault that resulted in the conception of the child, prior to allocating parental responsibilities, including parenting time and decision-making responsibility, and prior to considering the factors set forth in paragraphs (a) and (b) of subsection (1.5) of this section, the court shall consider the following factors:

(I) Whether one of the parties has committed an act of child abuse or neglect as defined in section 18-6-401, C.R.S., or as defined under the law of any state, which factor must be supported by a preponderance of the evidence. If the court finds that one of the parties has committed child abuse or neglect, then it shall not be in the best interests of the child to allocate mutual decision-making with respect to any issue over the objection of the other party or the legal representative of the child.

(II) Whether one of the parties has committed an act of domestic violence, has engaged in a pattern of domestic violence, or has a history of domestic violence, which factor must be supported by a preponderance of the evidence. If the court finds by a preponderance of the evidence that one of the parties has committed domestic violence:

(A) It shall not be in the best interests of the child to allocate mutual decision-making responsibility over the objection of the other party or the legal representative of the child, unless the court finds that there is credible evidence of the ability of the parties to make decisions cooperatively in the best interest of the child in a manner that is safe for the abused party and the child; and

(B) The court shall not appoint a parenting coordinator solely to ensure that mutual decision-making can be accomplished.

(III) Whether one of the parties has committed an act of sexual assault resulting in the conception of the child, which factor must be supported by a preponderance of the evidence. If the court finds by a preponderance of the evidence that one of the parties has committed sexual assault and the child was conceived as a result of the sexual assault, there is a rebuttable presumption that it is not in the best interests of the child to allocate sole or split decision-making authority to the party found to have committed sexual assault or to allocate mutual decision-making between a party found to have committed sexual assault and the party who was sexually assaulted with respect to any issue.

(IV) If one of the parties is found by a preponderance of the evidence to have committed sexual assault resulting in the conception of the child, whether it is in the best interests of the child to prohibit or limit the parenting time of that party with the child.

(b) The court shall consider the additional factors set forth in paragraphs (a) and (b) of subsection (1.5) of this section in light of any finding of child abuse or neglect, domestic violence, or sexual assault resulting in the conception of a child pursuant to this subsection (4).

(c) If a party is absent or leaves home because of an act or threatened act of domestic violence committed by the other party, such absence or leaving shall not be a factor in determining the best interests of the child.

(d) When the court finds by a preponderance of the evidence that one of the parties has committed child abuse or neglect, domestic violence, or sexual assault resulting in the conception of the child, the court shall consider, as the primary concern, the safety and well-being of the child and the abused party.

(e) When the court finds by a preponderance of the evidence that one of the parties has committed child abuse or neglect, domestic violence, or sexual assault resulting in the conception of the child, in formulating or approving a parenting plan, the court shall consider conditions on parenting time that ensure the safety of the child and of the abused party. In addition to any provisions set forth in subsection (7) of this section that are appropriate, the parenting plan in these cases may include, but is not limited to, the following provisions:

(I) An order limiting contact between the parties to contact that the court deems is safe and that minimizes unnecessary communication between the parties;

(II) An order that requires the exchange of the child for parenting time to occur in a protected setting determined by the court;

(III) An order for supervised parenting time;

(IV) An order restricting overnight parenting time;

(V) An order that restricts the party who has committed domestic violence, sexual assault resulting in the conception of the child, or child abuse or neglect from possessing or consuming alcohol or controlled substances during parenting time or for twenty-four hours prior to the commencement of parenting time;

(VI) An order directing that the address of the child or of any party remain confidential;

(VII) An order that imposes any other condition on one or more parties that the court determines is necessary to protect the child, another party, or any other family or household member of a party; and

(VIII) An order that requires child support payments to be made through the child support registry to avoid the need for any related contact between the parties and an order that the payments be treated as a nondisclosure of information case.

(f) When the court finds by a preponderance of the evidence that one of the parties has committed domestic violence, the court may order the party to submit to a domestic violence evaluation. If the court determines, based upon the results of the evaluation, that treatment is appropriate, the court may order the party to participate in domestic violence treatment. At any time, the court may require a subsequent evaluation to determine whether additional treatment is necessary. If the court awards parenting time to a party who has been ordered to participate in domestic violence treatment, the court may order the party to obtain a report from the treatment provider concerning the party's progress in treatment and addressing any ongoing safety concerns regarding the party's parenting time. The court may order the party who has committed domestic violence to pay the costs of the domestic violence evaluations and treatment.

(5) Repealed.

(6) In the event of a medical emergency, either party shall be allowed to obtain necessary medical treatment for the minor child or children without being in violation of the order allocating decision-making responsibility or in contempt of court.

(7) In order to implement an order allocating parental responsibilities, both parties may submit a parenting plan or plans for the court's approval that shall address both parenting time and the allocation of decision-making responsibilities. If no parenting plan is submitted or if the court does not approve a submitted parenting plan, the court, on its own motion, shall formulate a parenting plan that shall address parenting time and the allocation of decision-making responsibilities. When issues relating to parenting time are contested, and in other cases where appropriate, the parenting plan must be as specific as possible to clearly address the needs of the family as well as the current and future needs of the aging child. In general, the parenting plan may include, but is not limited to, the following provisions:

(a) A designation of the type of decision-making awarded;

(b) A practical schedule of parenting time for the child, including holidays and school vacations;

(c) A procedure for the exchanges of the child for parenting time, including the location of the exchanges and the party or parties responsible for the child's transportation;

(d) A procedure for communicating with each other about the child, including methods for communicating and frequency of communication;

(e) A procedure for communication between a parent and the child outside of that parent's parenting time, including methods for communicating and frequency of communication; and

(f) Any other orders in the best interests of the child.

(8) The court may order mediation, pursuant to section 13-22-311, C.R.S., to assist the parties in formulating or modifying a parenting plan or in implementing a parenting plan specified in subsection (7) of this section and may allocate the cost of said mediation between the parties.



§ 14-10-125. Temporary orders

(1) A party to a proceeding concerning the allocation of parental responsibilities may move for a temporary order. The court may allocate temporary parental responsibilities, including temporary parenting time and temporary decision-making responsibility, after a hearing.

(2) If a proceeding for dissolution of marriage or legal separation is dismissed, any temporary order concerning the allocation of parental responsibilities is vacated unless a parent or the person allocated parental responsibilities moves that the proceeding continue as a proceeding concerning the allocation of parental responsibilities and the court finds, after a hearing, that the circumstances of the parents and the best interests of the child require that a decree concerning the allocation of parental responsibilities be issued.

(3) If a proceeding concerning the allocation of parental responsibilities commenced in the absence of a petition for dissolution of marriage or legal separation is dismissed, any temporary order concerning the allocation of parental responsibilities is vacated.



§ 14-10-126. Interviews

(1) The court may interview the child in chambers to ascertain the child's wishes as to the allocation of parental responsibilities. The court may permit counsel to be present at the interview. The court shall cause a record of the interview to be made, and it shall be made part of the record in the case.

(2) The court may seek the advice of professional personnel whether or not they are employed on a regular basis by the court. The advice given shall be in writing and shall be made available by the court to counsel of record, parties, and other expert witnesses upon request, but it shall otherwise be considered confidential and shall be sealed and shall not be open to inspection, except by consent of the court. Counsel may call for cross-examination any professional personnel consulted by the court.



§ 14-10-127. Evaluation and reports - disclosure

(1) (a) (I) In all proceedings concerning the allocation of parental responsibilities with respect to a child, the court may, upon motion of either party or upon its own motion, order any county or district social services department or a licensed mental health professional qualified pursuant to subsection (4) of this section to perform an evaluation and file a written report concerning the disputed issues relating to the allocation of parental responsibilities for the child, unless such motion by either party is made for the purpose of delaying the proceedings. Any court or social services department personnel appointed by the court to do such evaluation shall be qualified pursuant to subsection (4) of this section. When a mental health professional performs the evaluation, the court shall appoint or approve the selection of the mental health professional. Within seven days after the appointment, the evaluator shall comply with the disclosure provisions of subsection (1.2) of this section. The court shall, at the time of the appointment of the evaluator, order one or more of the parties to deposit a reasonable sum with the court to pay the cost of the evaluation. The court may order the reasonable charge for such evaluation and report to be assessed as costs between the parties at the time the evaluation is completed.

(I.3) In determining whether to order an evaluation pursuant to this section, in addition to any other considerations the court deems relevant, the court shall consider:

(A) Whether an investigation by a child and family investigator pursuant to section 14-10-116.5 would be sufficient or appropriate given the scope or nature of the disputed issues relating to the allocation of parental responsibilities for the child;

(B) Whether an evaluation pursuant to this section is necessary to assist the court in determining the best interests of the child; and

(C) Whether involving the child in an evaluation pursuant to this section is in the best interests of the child.

(I.5) A party may request a supplemental evaluation to the evaluation ordered pursuant to subparagraph (I) of this paragraph (a). The court shall appoint another mental health professional to perform the supplemental evaluation at the initial expense of the moving party. The person appointed to perform the supplemental evaluation shall comply with the disclosure provisions of subsection (1.2) of this section. The court shall not order a supplemental evaluation if it determines that any of the following applies, based on motion and supporting affidavits:

(A) Such motion is interposed for purposes of delay;

(B) A party objects, and the party who objects or the child has a physical or mental condition that would make it harmful for such party or the child to participate in the supplemental evaluation;

(C) The purpose of such motion is to harass or oppress the other party;

(D) The moving party has failed or refused to cooperate with the first evaluation;

(E) The weight of the evidence other than the evaluation concerning the allocation of parental responsibilities or parenting time by the mental health professional demonstrates that a second evaluation would not be of benefit to the court in determining the allocation of parental responsibilities and parenting time; or

(F) In addition to the evaluation ordered pursuant to subparagraph (I) of this paragraph (a), there has been an investigation and report prepared by a child and family investigator pursuant to section 14-10-116.5, and the court finds that a supplemental evaluation concerning parental responsibilities will not serve the best interests of the child.

(II) Each party and the child shall cooperate in the supplemental evaluation. If the court finds that the supplemental evaluation was necessary and materially assisted the court, the court may order the costs of such supplemental evaluation to be assessed as costs between the parties. Except as otherwise provided in this section, such report shall be considered confidential and shall not be available for public inspection unless by order of court. The cost of each department of human services evaluation shall be based on an ability to pay and shall be assessed as part of the costs of the action or proceeding, and, upon receipt of such sum by the clerk of court, it shall be transmitted to the department or agency performing the evaluation.

(b) The person signing a report or evaluation and supervising its preparation shall be a licensed mental health professional. The mental health professional may have associates or persons working under him or her who are unlicensed.

(1.2) (a) Within seven days after his or her appointment, the evaluator shall disclose to each party, attorneys of record, and the court any familial, financial, or social relationship that the evaluator has or has had with the child, either party, the attorneys of record, or the judicial officer and, if a relationship exists, the nature of the relationship.

(b) Based on the disclosure required pursuant to paragraph (a) of this subsection (1.2), the court may, in its discretion, terminate the appointment and appoint a different evaluator in the proceedings. A party has seven days from the date of the disclosure to object to the appointment based upon information contained in the disclosure. If a party objects to the appointment, the court shall appoint a different person or confirm the appointment within seven days after the date of the party's objection. If no party timely objects to the appointment, then the appointment is deemed confirmed.

(2) In preparing the report concerning a child, the evaluator may consult any person who may have information about the child and the child's potential parenting arrangements. Upon order of the court, the evaluator may refer the child to other professional personnel for diagnosis. The evaluator may consult with and obtain information from medical, mental health, educational, or other expert persons who have served the child in the past without obtaining the consent of the parent or the person allocated parental responsibilities for the child; but the child's consent must be obtained if the child has reached the age of fifteen years unless the court finds that the child lacks mental capacity to consent. If the requirements of subsections (3) to (7) of this section are fulfilled, the evaluator's report may be received in evidence at the hearing.

(3) The evaluator shall mail the report to the court and to counsel and to any party not represented by counsel at least twenty-one days prior to the hearing. The evaluator shall make available to counsel and to any party not represented by counsel his or her file of underlying data and reports, complete texts of diagnostic reports made to the evaluator pursuant to the provisions of subsections (2), (5), and (6) of this section, and the names and addresses of all persons whom the evaluator has consulted. Any party to the proceeding may call the evaluator and any person with whom the evaluator has consulted for cross-examination. No party may waive his or her right of cross-examination prior to the hearing.

(4) A person shall not be allowed to testify regarding a parental responsibilities or parenting time evaluation that the person has performed pursuant to this section unless the court finds that the person is qualified as competent, by training and experience, in the areas of:

(a) The effects of divorce and remarriage on children, adults, and families;

(b) Appropriate parenting techniques;

(c) Child development, including cognitive, personality, emotional, and psychological development;

(d) Child and adult psychopathology;

(e) Applicable clinical assessment techniques; and

(f) Applicable legal and ethical requirements of parental responsibilities evaluation.

(5) If evaluation is indicated in an area which is beyond the training or experience of the evaluator, the evaluator shall consult with a mental health professional qualified by training or experience in that area. Such areas may include, but are not limited to, domestic violence, child abuse, alcohol or substance abuse, or psychological testing.

(6) (a) A mental health professional may make specific recommendations when the mental health professional has interviewed and assessed all parties to the dispute, assessed the quality of the relationship, or the potential for establishing a quality relationship, between the child and each of the parties, and had access to pertinent information from outside sources.

(b) A mental health professional may make recommendations even though all parties and the child have not been evaluated by the same mental health professional in the following circumstances if the mental health professional states with particularity in his or her opinion the limitations of his or her findings and recommendations:

(I) Any of the parties reside outside Colorado and it would not be feasible for all parties and the child to be evaluated by the same mental health professional; or

(II) One party refuses or is unable to cooperate with the court-ordered evaluation; or

(III) The mental health professional is a member of a team of professionals that performed the evaluation and is presenting recommendations of the team that has interviewed and assessed all parties to the dispute.

(7) (a) A written report of the evaluation shall be provided to the court and to the parties pursuant to subsection (3) of this section.

(b) The report of the evaluation shall include, but need not be limited to, the following information:

(I) A description of the procedures employed during the evaluation;

(II) A report of the data collected;

(III) A conclusion that explains how the resulting recommendations were reached from the data collected, with specific reference to criteria listed in section 14-10-124 (1.5), and, if applicable, to the criteria listed in section 14-10-131, and their relationship to the results of the evaluation;

(IV) Recommendations concerning the allocation of parental responsibilities for the child, including decision-making responsibility, parenting time, and other considerations; and

(V) An explanation of any limitations in the evaluations or any reservations regarding the resulting recommendations.

(8) All evaluations and reports, including but not limited to supplemental evaluations and related medical and mental health information, that are submitted to the court pursuant to this section shall be deemed confidential without the necessity of filing a motion to seal or otherwise limit access to the court file under the Colorado rules of civil procedure. An evaluation or report that is deemed confidential under this subsection (8) shall not be made available for public inspection without an order of the court authorizing public inspection.



§ 14-10-128. Hearings

(1) Proceedings concerning the allocation of parental responsibilities with respect to a child shall receive priority in being set for hearing.

(2) The court may tax as costs the payment of necessary travel and other expenses incurred by any person whose presence at the hearing the court deems necessary to determine the best interests of the child.

(3) The court without a jury shall determine questions of law and fact. If it finds that a public hearing may be detrimental to the child's best interests, the court may exclude the public from a hearing concerning the allocation of parental responsibilities but may admit any person who has a direct and legitimate interest in the particular case or a legitimate educational or research interest in the work of the court.

(4) If the court finds it necessary in order to protect the child's welfare that the record of any interview, report, investigation, or testimony in a proceeding concerning the allocation of parental responsibilities be kept secret, the court shall make an appropriate order sealing the record.



§ 14-10-128.1. Appointment of parenting coordinator - disclosure

(1) Pursuant to the provisions of this section, at any time after the entry of an order concerning parental responsibilities and upon notice to the parties, the court may, on its own motion, a motion by either party, or an agreement of the parties, appoint a parenting coordinator as a neutral third party to assist in the resolution of disputes between the parties concerning parental responsibilities, including but not limited to implementation of the court-ordered parenting plan. The parenting coordinator shall be a neutral person with appropriate training and qualifications and an independent perspective acceptable to the court. Within seven days after the appointment, the appointed person shall comply with the disclosure provisions of subsection (2.5) of this section.

(2) (a) Absent agreement of the parties, a court shall not appoint a parenting coordinator unless the court makes the following findings:

(I) That the parties have failed to adequately implement the parenting plan;

(II) That mediation has been determined by the court to be inappropriate, or, if not inappropriate, that mediation has been attempted and was unsuccessful; and

(III) That the appointment of a parenting coordinator is in the best interests of the child or children involved in the parenting plan.

(b) In addition to making the findings required pursuant to paragraph (a) of this subsection (2), prior to appointing a parenting coordinator, the court may consider the effect of any claim or documented evidence of domestic violence, as defined in section 14-10-124 (1.3)(a), by the other party on the parties' ability to engage in parent coordination.

(2.5) (a) Within seven days after his or her appointment, the appointed person shall disclose to each party, attorneys of record, and the court any familial, financial, or social relationship that the appointed person has or has had with the child, either party, the attorneys of record, or the judicial officer and, if a relationship exists, the nature of the relationship.

(b) Based on the disclosure required pursuant to paragraph (a) of this subsection (2.5), the court may, in its discretion, terminate the appointment and appoint a different person in the proceedings. A party has seven days from the date of the disclosure to object to the appointment based upon information contained in the disclosure. If a party objects to the appointment, the court shall appoint a different person or confirm the appointment within seven days after the date of the party's objection. If no party timely objects to the appointment, then the appointment is deemed confirmed.

(3) A parenting coordinator shall assist the parties in implementing the terms of the parenting plan. Duties of a parenting coordinator include, but are not limited to, the following:

(a) Assisting the parties in creating an agreed-upon, structured guideline for implementation of the parenting plan;

(b) Developing guidelines for communication between the parties and suggesting appropriate resources to assist the parties in learning appropriate communication skills;

(c) Informing the parties about appropriate resources to assist them in developing improved parenting skills;

(d) Assisting the parties in realistically identifying the sources and causes of conflict between them, including but not limited to identifying each party's contribution to the conflict, when appropriate; and

(e) Assisting the parties in developing parenting strategies to minimize conflict.

(4) (a) The court may not appoint a person pursuant to this section to serve in a case as a parenting coordinator if the person has served or is serving in the same case as an evaluator pursuant to section 14-10-127 or a representative of the child pursuant to section 14-10-116. After appointing a person pursuant to this section to serve as a parenting coordinator in a case, the court may not subsequently appoint the person to serve in the same case as an evaluator pursuant to section 14-10-127 or a representative of the child pursuant to section 14-10-116.

(b) The court may appoint a person who has served or is serving in a case as a child and family investigator pursuant to section 14-10-116.5 to serve in the same case as the parenting coordinator, upon the agreement of the parties. After appointing a person pursuant to this section to serve as a parenting coordinator in a case, the court may not subsequently appoint the person to serve as a child and family investigator in the same case pursuant to section 14-10-116.5.

(5) A court order appointing a parenting coordinator shall be for a specified term; except that the court order shall not appoint a parenting coordinator for a period of longer than two years. If an order fails to specify the length of the court-ordered appointment, it shall be construed to be two years from the date of appointment. Upon agreement of the parties, the court may extend, modify, or terminate the appointment, including extending the appointment beyond two years from the date of the original appointment. The court may terminate the appointment of the parenting coordinator at any time for good cause. The court shall allow the parenting coordinator to withdraw at any time.

(6) A court order appointing a parenting coordinator shall include apportionment of the responsibility for payment of all of the parenting coordinator's fees between the parties. The state shall not be responsible for payment of fees to a parenting coordinator appointed pursuant to this section.

(7) (a) A parenting coordinator appointed by the court pursuant to this section shall be immune from civil liability in any claim for injury that arises out of an act or omission of the parenting coordinator occurring on or after April 16, 2009, during the performance of his or her duties or during the performance of any act that a reasonable parenting coordinator would believe was within the scope of his or her duties unless the act or omission causing the injury was willful and wanton.

(b) Nothing in this subsection (7) shall be construed to bar a party from asserting a claim:

(I) Based upon a parenting coordinator's failure to comply with the provision set forth in subsection (8) of this section;

(II) Related to the reasonableness or accuracy of any fee charged or time billed by a parenting coordinator; or

(III) Based upon a negligent act or omission involving the operation of a motor vehicle by a parenting coordinator.

(c) (I) In a judicial proceeding, administrative proceeding, or other similar proceeding between the parties to the action, a parenting coordinator shall not be competent to testify and may not be required to produce records as to any statement, conduct, or decision that occurred during the parenting coordinator's appointment to the same extent as a judge of a court of this state acting in a judicial capacity.

(II) This paragraph (c) shall not apply:

(A) To the extent testimony or production of records by the parenting coordinator is necessary to determine a claim of the parenting coordinator against a party; or

(B) To the extent testimony or production of records by the parenting coordinator is necessary to determine a claim of a party against a parenting coordinator; or

(C) When both parties have agreed, in writing, to authorize the parenting coordinator to testify.

(d) If a person commences a civil action against a parenting coordinator arising from the services of the parenting coordinator, or if a person seeks to compel a parenting coordinator to testify or produce records in violation of paragraph (c) of this subsection (7), and the court determines that the parenting coordinator is immune from civil liability or that the parenting coordinator is not competent to testify, the court shall award to the parenting coordinator reasonable attorney fees and reasonable expenses of litigation.

(8) The parenting coordinator shall comply with any applicable provisions set forth in chief justice directives and any other practice or ethical standards established by rule, statute, guideline, or licensing board that regulates the parenting coordinator.



§ 14-10-128.3. Appointment of decision-maker - disclosure

(1) In addition to the appointment of a parenting coordinator pursuant to section 14-10-128.1 or an arbitrator pursuant to section 14-10-128.5, at any time after the entry of an order concerning parental responsibilities and upon written consent of both parties, the court may appoint a qualified domestic relations decision-maker and grant to the decision-maker binding authority to resolve disputes between the parties as to implementation or clarification of existing orders concerning the parties' minor or dependent children, including but not limited to disputes concerning parenting time, specific disputed parental decisions, and child support. A decision-maker shall have the authority to make binding determinations to implement or clarify the provisions of a pre-existing court order in a manner that is consistent with the substantive intent of the court order. The decision-maker appointed pursuant to the provisions of this section may be the same person as the parenting coordinator appointed pursuant to section 14-10-128.1. At the time of the appointment, the appointed person shall comply with the disclosure provisions of subsection (4.5) of this section.

(2) The decision-maker's procedures for making determinations shall be in writing and shall be approved by the parties prior to the time the decision-maker begins to resolve a dispute of the parties. If a party is unable or unwilling to agree to the decision-maker's procedures, the decision-maker shall be allowed to withdraw from the matter.

(3) All decisions made by the decision-maker pursuant to this section shall be in writing, dated, and signed by the decision-maker. Decisions of the decision-maker shall be filed with the court and mailed to the parties or to counsel for the parties, if any, no later than twenty days after the date the decision is issued. All decisions shall be effective immediately upon issuance and shall continue in effect until vacated, corrected, or modified by the decision-maker or until an order is entered by a court pursuant to a de novo hearing under subsection (4) of this section.

(4) (a) A party may file a motion with the court requesting that a decision of the decision-maker be modified by the court pursuant to a de novo hearing. A motion for a de novo hearing shall be filed no later than thirty-five days after the date the decision is issued pursuant to subsection (3) of this section.

(b) If a court, in its discretion based on the pleadings filed, grants a party's request for a de novo hearing to modify the decision of the decision-maker and the court substantially upholds the decision of the decision-maker, the party that requested the de novo hearing shall pay the fees and costs of the other party and shall pay the fees and costs incurred by the decision-maker in connection with the request for de novo hearing, unless the court finds that it would be manifestly unjust.

(4.5) (a) Within seven days after his or her appointment, the appointed person shall disclose to each party, attorneys of record, and the court any familial, financial, or social relationship that the appointed person has or has had with the child, either party, the attorneys of record, or the judicial officer and, if a relationship exists, the nature of the relationship.

(b) Based on the disclosure required pursuant to paragraph (a) of this subsection (4.5), the court may, in its discretion, terminate the appointment and appoint a different person in the proceedings. A party has seven days from the date of the disclosure to object to the appointment based upon information contained in the disclosure. If a party objects to the appointment, the court shall appoint a different person or confirm the appointment within seven days after the date of the party's objection. If no party timely objects to the appointment, then the appointment is deemed confirmed.

(5) A court order appointing a decision-maker shall be for a specified term; except that the court order shall not appoint a decision-maker for a period of longer than two years. If an order fails to specify the length of the court-ordered appointment, it shall be construed to be two years from the date of appointment. Upon agreement of the parties, the court may extend, modify, or terminate the appointment, including extending the appointment beyond two years from the date of the original appointment. The court may terminate the appointment of the decision-maker at any time for good cause. The court shall allow the decision-maker to withdraw at any time.

(6) A court order appointing a decision-maker shall include apportionment of the responsibility for payment of all of the decision-maker's fees between the parties. The state shall not be responsible for payment of fees to a decision-maker appointed pursuant to this section.

(7) (a) A decision-maker shall be immune from liability in any claim for injury that arises out of an act or omission of the decision-maker occurring during the performance of his or her duties or during the performance of an act that the decision-maker reasonably believed was within the scope of his or her duties unless the act or omission causing such injury was willful and wanton.

(b) Nothing in this subsection (7) shall be construed to bar a party from asserting a claim related to the reasonableness or accuracy of any fee charged or time billed by a decision-maker.

(c) (I) In a judicial proceeding, administrative proceeding, or other similar proceeding, a decision-maker shall not be competent to testify and may not be required to produce records as to any statement, conduct, or decision, that occurred during the decision-maker's appointment, to the same extent as a judge of a court of this state acting in a judicial capacity.

(II) This paragraph (c) shall not apply:

(A) To the extent testimony or production of records by the decision-maker is necessary to determine the claim of the decision-maker against a party; or

(B) To the extent testimony or production of records by the decision-maker is necessary to determine a claim of a party against a decision-maker; or

(C) When both parties have agreed, in writing, to authorize the decision-maker to testify.

(d) If a person commences a civil action against a decision-maker arising from the services of the decision-maker, or if a person seeks to compel a decision-maker to testify or produce records in violation of paragraph (c) of this subsection (7), and the court decides that the decision-maker is immune from civil liability or that the decision-maker is not competent to testify, the court shall award to the decision-maker reasonable attorney fees and reasonable expenses of litigation.

(8) The decision-maker shall comply with any applicable provisions set forth in chief justice directives and any other practice or ethical standards established by rule, statute, or licensing board that regulates the decision-maker.



§ 14-10-128.5. Appointment of arbitrator - de novo hearing of award

(1) With the consent of all parties, the court may appoint an arbitrator to resolve disputes between the parties concerning the parties' minor or dependent children, including but not limited to parenting time, nonrecurring adjustments to child support, and disputed parental decisions. Notwithstanding any other provision of law to the contrary, all awards entered by an arbitrator appointed pursuant to this section shall be in writing. The arbitrator's award shall be effective immediately upon entry and shall continue in effect until vacated by the arbitrator pursuant to part 2 of article 22 of title 13, C.R.S., modified or corrected by the arbitrator pursuant to part 2 of article 22 of title 13, C.R.S., or modified by the court pursuant to a de novo hearing under subsection (2) of this section.

(2) Any party may apply to have the arbitrator's award vacated, modified, or corrected pursuant to part 2 of article 22 of title 13, C.R.S., or may move the court to modify the arbitrator's award pursuant to a de novo hearing concerning such award by filing a motion for hearing no later than thirty-five days after the date of the award. In circumstances in which a party moves for a de novo hearing by the court, if the court, in its discretion based on the pleadings filed, grants the motion and the court substantially upholds the decision of the arbitrator, the party that requested the de novo hearing shall be ordered to pay the fees and costs of the other party and the fees of the arbitrator incurred in responding to the application or motion unless the court finds that it would be manifestly unjust.



§ 14-10-129. Modification of parenting time

(1) (a) (I) Except as otherwise provided in subparagraph (I) of paragraph (b) of this subsection (1), the court may make or modify an order granting or denying parenting time rights whenever such order or modification would serve the best interests of the child.

(II) In those cases in which a party with whom the child resides a majority of the time is seeking to relocate with the child to a residence that substantially changes the geographical ties between the child and the other party, the court, in determining whether the modification of parenting time is in the best interests of the child, shall take into account all relevant factors, including those enumerated in paragraph (c) of subsection (2) of this section. The party who is intending to relocate with the child to a residence that substantially changes the geographical ties between the child and the other party shall provide the other party with written notice as soon as practicable of his or her intent to relocate, the location where the party intends to reside, the reason for the relocation, and a proposed revised parenting time plan. A court hearing on any modification of parenting time due to an intent to relocate shall be given a priority on the court's docket.

(b) (I) The court shall not restrict a parent's parenting time rights unless it finds that the parenting time would endanger the child's physical health or significantly impair the child's emotional development. In addition to a finding that parenting time would endanger the child's physical health or significantly impair the child's emotional development, in any order imposing or continuing a parenting time restriction, the court shall enumerate the specific factual findings supporting the restriction. Nothing in this section shall be construed to affect grandparent or great-grandparent visitation granted pursuant to section 19-1-117, C.R.S.

(II) The provisions of subparagraph (I) of this paragraph (b) shall not apply in those cases in which a party with whom the child resides a majority of the time is intending to relocate with the child to a residence that substantially changes the geographical ties between the child and the other party.

(1.5) If a motion for a substantial modification of parenting time which also changes the party with whom the child resides a majority of the time has been filed, whether or not it has been granted, no subsequent motion may be filed within two years after disposition of the prior motion unless the court decides, on the basis of affidavits, that the child's present environment may endanger the child's physical health or significantly impair the child's emotional development or that the party with whom the child resides a majority of the time is intending to relocate with the child to a residence that substantially changes the geographical ties between the child and the other party.

(2) The court shall not modify a prior order concerning parenting time that substantially changes the parenting time as well as changes the party with whom the child resides a majority of the time unless it finds, upon the basis of facts that have arisen since the prior decree or that were unknown to the court at the time of the prior decree, that a change has occurred in the circumstances of the child or the party with whom the child resides the majority of the time and that the modification is necessary to serve the best interests of the child. In applying these standards, the court shall retain the parenting time schedule established in the prior decree unless:

(a) The parties agree to the modification; or

(b) The child has been integrated into the family of the moving party with the consent of the other party; or

(c) The party with whom the child resides a majority of the time is intending to relocate with the child to a residence that substantially changes the geographical ties between the child and the other party. A court hearing on any modification of parenting time due to an intent to relocate shall be given a priority on the court's docket. In determining whether the modification of parenting time is in the best interests of the child, the court shall take into account all relevant factors, including whether a party has committed an act of domestic violence, has engaged in a pattern of domestic violence, or has a history of domestic violence, as that term is defined in section 14-10-124 (1.3), which factor shall be supported by a preponderance of the evidence, and shall consider such domestic violence whether it occurred before or after the prior decree, and all other factors enumerated in section 14-10-124 (1.5)(a) and:

(I) The reasons why the party wishes to relocate with the child;

(II) The reasons why the opposing party is objecting to the proposed relocation;

(III) The history and quality of each party's relationship with the child since any previous parenting time order;

(IV) The educational opportunities for the child at the existing location and at the proposed new location;

(V) The presence or absence of extended family at the existing location and at the proposed new location;

(VI) Any advantages of the child remaining with the primary caregiver;

(VII) The anticipated impact of the move on the child;

(VIII) Whether the court will be able to fashion a reasonable parenting time schedule if the change requested is permitted; and

(IX) Any other relevant factors bearing on the best interests of the child; or

(d) The child's present environment endangers the child's physical health or significantly impairs the child's emotional development and the harm likely to be caused by a change of environment is outweighed by the advantage of a change to the child.

(2.5) (a) When the court restricts a party's parenting time pursuant to section 19-5-105.5, C.R.S., or section 19-5-105.7, C.R.S., or section 14-10-124 (4)(a)(IV), the court may make or modify an order granting or denying parenting time rights whenever such order or modification would serve the best interests of the child. Within thirty-five days after the filing of a verified motion by the restricted party seeking a modification of parenting time, the court shall determine from the verified motion, and response to the motion, if any, whether there has been a substantial and continuing change of circumstances such that the current parenting time orders are no longer in the child's best interests, including consideration of whether the restricted parent has satisfactorily complied with any conditions set forth by the court when the court imposed the restrictions on parenting time, and either:

(I) Deny the motion, if there is an inadequate allegation; or

(II) Set the matter for hearing as expeditiously as possible with notice to the parties of the time and place of the hearing.

(b) If the court finds that the filing of a motion under paragraph (a) of this subsection (2.5) was substantially frivolous, substantially groundless, substantially vexatious, or intended to harass or intimidate the other party, the court shall require the moving party to pay the reasonable and necessary attorney fees and costs of the other party.

(3) (a) If a parent has been convicted of any of the crimes listed in paragraph (b) of this subsection (3) or convicted in another state or jurisdiction, including but not limited to a military or federal jurisdiction, of an offense that, if committed in Colorado, would constitute any of the crimes listed in paragraph (b) of this subsection (3), or convicted of any crime in which the underlying factual basis has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3 (1), C.R.S., that constitutes a potential threat or endangerment to the child, the other parent, or any other person who has been granted custody of or parental responsibility for the child pursuant to court order may file an objection to parenting time with the court. The other parent or other person having custody or parental responsibility shall give notice to the offending parent of such objection as provided by the Colorado rules of civil procedure, and the offending parent shall have twenty-one days from such notice to respond. If the offending parent fails to respond within twenty-one days, the parenting time rights of such parent shall be suspended until further order of the court. If such parent responds and objects, a hearing shall be held within thirty-five days of such response. The court may determine that any offending parent who responds and objects shall be responsible for the costs associated with any hearing, including reasonable attorney fees incurred by the other parent. In making such determination, the court shall consider the criminal record of the offending parent and any actions to harass the other parent and the children, any mitigating actions by the offending parent, and whether the actions of either parent have been substantially frivolous, substantially groundless, or substantially vexatious. The offending parent shall have the burden at the hearing to prove that parenting time by such parent is in the best interests of the child or children.

(b) The provisions of paragraph (a) of this subsection (3) shall apply to the following crimes:

(I) Murder in the first degree, as defined in section 18-3-102, C.R.S.;

(II) Murder in the second degree, as defined in section 18-3-103, C.R.S.;

(III) Enticement of a child, as defined in section 18-3-305, C.R.S.;

(IV) (A) Sexual assault, as described in section 18-3-402, C.R.S.; and

(B) Sexual assault in the first degree, as described in section 18-3-402, C.R.S., as it existed prior to July 1, 2000;

(V) Sexual assault in the second degree, as described in section 18-3-403, C.R.S., as it existed prior to July 1, 2000;

(VI) (A) Unlawful sexual contact if the victim is compelled to submit, as described in section 18-3-404 (2), C.R.S.; and

(B) Sexual assault in the third degree if the victim is compelled to submit, as described in section 18-3-404 (2), C.R.S., as it existed prior to July 1, 2000;

(VII) Sexual assault on a child, as defined in section 18-3-405, C.R.S.;

(VIII) Incest, as described in section 18-6-301, C.R.S.;

(IX) Aggravated incest, as described in section 18-6-302, C.R.S.;

(X) Child abuse, as described in section 18-6-401 (7)(a)(I) to (7)(a)(IV), C.R.S.;

(XI) Human trafficking of a minor for sexual servitude, as described in section 18-3-504 (2), C.R.S.;

(XII) Sexual exploitation of children, as defined in section 18-6-403, C.R.S.;

(XIII) Procurement of a child for sexual exploitation, as defined in section 18-6-404, C.R.S.;

(XIV) Soliciting for child prostitution, as defined in section 18-7-402, C.R.S.;

(XV) Pandering of a child, as defined in section 18-7-403, C.R.S.;

(XVI) Procurement of a child, as defined in section 18-7-403.5, C.R.S.;

(XVII) Keeping a place of child prostitution, as defined in section 18-7-404, C.R.S.;

(XVIII) Pimping of a child, as defined in section 18-7-405, C.R.S.;

(XIX) Inducement of child prostitution, as defined in section 18-7-405.5, C.R.S.;

(XX) Patronizing a prostituted child, as defined in section 18-7-406, C.R.S.

(c) If the party was convicted in another state or jurisdiction of an offense that, if committed in Colorado, would constitute an offense listed in subparagraphs (III) to (XX) of paragraph (b) of this subsection (3), the court shall order that party to submit to a sex-offense-specific evaluation and a parental risk assessment in Colorado and the court shall consider the recommendations of the evaluation and the assessment in any order the court makes relating to parenting time or parental contact. The convicted party shall pay for the costs of the evaluation and the assessment.

(4) A motion to restrict parenting time or parental contact with a parent which alleges that the child is in imminent physical or emotional danger due to the parenting time or contact by the parent shall be heard and ruled upon by the court not later than fourteen days after the day of the filing of the motion. Any parenting time which occurs during such fourteen-day period after the filing of such a motion shall be supervised by an unrelated third party deemed suitable by the court or by a licensed mental health professional, as defined in section 14-10-127 (1)(b). This subsection (4) shall not apply to any motion which is filed pursuant to subsection (3) of this section.

(5) If the court finds that the filing of a motion under subsection (4) of this section was substantially frivolous, substantially groundless, or substantially vexatious, the court shall require the moving party to pay the reasonable and necessary attorney fees and costs of the other party.



§ 14-10-129.5. Disputes concerning parenting time

(1) Within thirty-five days after the filing of a verified motion by either parent or upon the court's own motion alleging that a parent is not complying with a parenting time order or schedule and setting forth the possible sanctions that may be imposed by the court, the court shall determine from the verified motion, and response to the motion, if any, whether there has been or is likely to be substantial or continuing noncompliance with the parenting time order or schedule and either:

(a) Deny the motion, if there is an inadequate allegation; or

(b) Set the matter for hearing with notice to the parents of the time and place of the hearing as expeditiously as possible; or

(c) Require the parties to seek mediation and report back to the court on the results of the mediation within sixty-three days. Mediation services shall be provided in accordance with section 13-22-305, C.R.S. At the end of the mediation period, the court may approve an agreement reached by the parents or shall set the matter for hearing.

(2) After the hearing, if a court finds that a parent has not complied with the parenting time order or schedule and has violated the court order, the court, in the best interests of the child, shall issue an order that may include but not be limited to one or more of the following orders:

(a) An order imposing additional terms and conditions that are consistent with the court's previous order; except that the court shall separate the issues of child support and parenting time and shall not condition child support upon parenting time;

(b) An order modifying the previous order to meet the best interests of the child;

(b.3) An order requiring either parent or both parents to attend a parental education program as described in section 14-10-123.7, at the expense of the noncomplying parent;

(b.7) An order requiring the parties to participate in family counseling pursuant to section 13-22-313, C.R.S., at the expense of the noncomplying parent;

(c) An order requiring the violator to post bond or security to insure future compliance;

(d) An order requiring that makeup parenting time be provided for the aggrieved parent or child under the following conditions:

(I) That such parenting time is of the same type and duration of parenting time as that which was denied, including but not limited to parenting time during weekends, on holidays, and on weekdays and during the summer;

(II) That such parenting time is made up within six months after the noncompliance occurs, unless the period of time or holiday can not be made up within six months in which case the parenting time shall be made up within one year after the noncompliance occurs;

(III) That such parenting time takes place at the time and in the manner chosen by the aggrieved parent if it is in the best interests of the child;

(e) An order finding the parent who did not comply with the parenting time schedule in contempt of court and imposing a fine or jail sentence;

(e.5) An order imposing on the noncomplying parent a civil fine not to exceed one hundred dollars per incident of denied parenting time;

(f) An order scheduling a hearing for modification of the existing order concerning custody or the allocation of parental responsibilities with respect to a motion filed pursuant to section 14-10-131;

(g) (Deleted by amendment, L. 97, p. 970, § 1, effective August 6, 1997.)

(h) Any other order that may promote the best interests of the child or children involved.

(3) Any civil fines collected as a result of an order entered pursuant to paragraph (e.5) of subsection (2) of this section shall be transmitted to the state treasurer, who shall credit the same to the dispute resolution fund created in section 13-22-310, C.R.S.

(4) In addition to any other order entered pursuant to subsection (2) of this section, the court shall order a parent who has failed to provide court-ordered parenting time or to exercise court-ordered parenting time to pay to the aggrieved party, attorney's fees, court costs, and expenses that are associated with an action brought pursuant to this section. In the event the parent responding to an action brought pursuant to this section is found not to be in violation of the parenting time order or schedule, the court may order the petitioning parent to pay the court costs, attorney fees, and expenses incurred by such responding parent. Nothing in this section shall preclude a party's right to a separate and independent legal action in tort.



§ 14-10-130. Judicial supervision

(1) Except as otherwise agreed by the parties in writing at the time of the decree concerning the allocation of parental responsibilities with respect to a child, the person or persons with responsibility for decision-making may determine the child's upbringing, including his or her education, health care, and religious training, unless the court, after hearing and upon motion by the other party, finds that, in the absence of a specific limitation of the person's or persons' decision-making authority, the child's physical health would be endangered or the child's emotional development significantly impaired.

(2) If both parties or all contestants agree to the order or if the court finds that in the absence of the order the child's physical health would be endangered or the child's emotional development significantly impaired, the court may order the county or district welfare department to exercise continuing supervision over the case to assure that the terms relating to the allocation of parental responsibilities with respect to the child or parenting time terms of the decree are carried out.



§ 14-10-131. Modification of custody or decision-making responsibility

(1) If a motion for modification of a custody decree or a decree allocating decision-making responsibility has been filed, whether or not it was granted, no subsequent motion may be filed within two years after disposition of the prior motion unless the court decides, on the basis of affidavits, that there is reason to believe that a continuation of the prior decree of custody or order allocating decision-making responsibility may endanger the child's physical health or significantly impair the child's emotional development.

(2) The court shall not modify a custody decree or a decree allocating decision-making responsibility unless it finds, upon the basis of facts that have arisen since the prior decree or that were unknown to the court at the time of the prior decree, that a change has occurred in the circumstances of the child or the child's custodian or party to whom decision-making responsibility was allocated and that the modification is necessary to serve the best interests of the child. In applying these standards, the court shall retain the allocation of decision-making responsibility established by the prior decree unless:

(a) The parties agree to the modification;

(b) The child has been integrated into the family of the petitioner with the consent of the other party and such situation warrants a modification of the allocation of decision-making responsibilities;

(b.5) There has been a modification in the parenting time order pursuant to section 14-10-129, that warrants a modification of the allocation of decision-making responsibilities;

(b.7) A party has consistently consented to the other party making individual decisions for the child which decisions the party was to make individually or the parties were to make mutually; or

(c) The retention of the allocation of decision-making responsibility would endanger the child's physical health or significantly impairs the child's emotional development and the harm likely to be caused by a change of environment is outweighed by the advantage of a change to the child.



§ 14-10-131.7. Designation of custody for the purpose of other state and federal statutes

For purposes of all other state and federal statutes that require a designation or determination of custody, the parenting plan set forth in the court's order shall identify the responsibilities of each of the parties.



§ 14-10-131.8. Construction of 1999 revisions

The enactment of the 1999 revisions to this article does not constitute substantially changed circumstances for the purposes of modifying decrees involving child custody, parenting time, or grandparent visitation. Any action to modify any decree involving child custody, parenting time, grandparent or great-grandparent visitation, or a parenting plan shall be governed by the provisions of this article.



§ 14-10-132. Affidavit practice

A party seeking the modification of a custody decree or a decree concerning the allocation of parental responsibilities shall submit, together with his or her moving papers, an affidavit setting forth facts supporting the requested modification and shall give notice, together with a copy of his or her affidavit, to other parties to the proceeding, who may file opposing affidavits. The court shall deny the motion unless it finds that adequate cause for hearing the motion is established by the affidavits, in which case it shall set a date for hearing on an order to show cause why the requested modification should not be granted.



§ 14-10-133. Effective date - applicability

This article shall take effect January 1, 1972, and shall apply only to actions affected by this article which are commenced on or after such date; all such actions commenced prior to said date shall be governed by the laws then in effect.






Article 10.5 - Parenting Time Enforcement Act

§ 14-10.5-101. Short title

This article shall be known and may be cited as the "Colorado Parenting Time Enforcement Act".



§ 14-10.5-102. Legislative declaration

(1) The general assembly hereby finds and declares that in most situations it is important to the healthy development of children that the children spend quality time with both parents. The general assembly further finds that due to dissolution of marriage, legal separation, and out-of-wedlock births, families are often divided and as a result, many children do not have the opportunity to spend the time with both parents that a court may have determined is in their best interests.

(2) The general assembly further finds that the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Public Law 104-193, allows states to seek grants of federal funds for the establishment and administration of programs and to support and facilitate children's access to time with their noncustodial parent.

(3) It is the purpose of this article to enhance children's opportunities for access to their parent with whom the child does not reside the majority of the time pursuant to court order in compliance with any orders entered in that regard. To that end, the general assembly hereby determines that it is appropriate for the state to seek the federal grant described in section 391 of the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Public Law 104-193, in order to explore alternative methods by which to support and facilitate a child's access to and time with his or her parent with whom the child does not reside the majority of the time in contested parenting time proceedings.



§ 14-10.5-104. Parenting time enforcement program - authorization

(1) (a) The appropriate state agency, as determined by the governor, is hereby authorized to develop a parenting time enforcement program. The program, if developed, shall comply with all requirements and restrictions, if any, set forth in federal law or in federal regulation promulgated by the secretary of the federal department of health and human services and, if in compliance with federal law and regulation, shall address the enhancement and facilitation of children's access to the parents with whom such children reside less than the majority of the time by any one or any combination of the following methods:

(I) Mediation, both voluntary and mandatory;

(II) Family counseling;

(III) Parental education;

(IV) Development of parenting plans;

(V) Parenting time enforcement procedures, including monitored parenting time, supervised parenting time, or neutral drop-off and pickup locations;

(VI) Parenting time guidelines;

(VII) Alternative arrangements with respect to parental responsibilities.

(b) The parenting time enforcement program, if developed, may be operated on a statewide basis or on a representative pilot basis.

(2) The selected state agency shall monitor, evaluate, and report on the parenting time enforcement program, if developed, in accordance with the regulations prescribed by the secretary of the federal department of health and human services. Such agency shall also evaluate and report on the effectiveness of the amendments made to section 14-10-129.5, as contained in House Bill 97-1164.






Article 11 - Actions Originating in Other Jurisdictions

§ 14-11-101. Foreign decrees - how handled

(1) Upon the docketing in a court of competent jurisdiction in this state of exemplified copies of all the written pleadings and court orders, judgments, and decrees in a case of divorce, separate maintenance, or annulment, or for support of minor children or a spouse, or for a protection order or other court order issued for the protection of a party or parties, or for a combination of the same entered in any court of competent jurisdiction in any other state or jurisdiction having reciprocal provisions for a like enforcement of orders, judgments, or decrees entered in the state of Colorado and upon obtaining jurisdiction by personal service of process as provided by the Colorado rules of civil procedure, said court in this state shall have jurisdiction over the subject matter and of the person in like manner as if the original suit or action had been commenced in this state, and is empowered to amend, modify, set aside, and make new orders as the court may find necessary and proper so as to do justice and equity to all parties to the action according to the public policy of this state, and has the same right, power, and authority to enter orders for temporary alimony, support money, and attorney fees as in similar actions originating in this state.

(2) The courts of this state in cases of dissolution of marriage, legal separation, or declaration of invalidity of marriage, or for support of minor children or a spouse, or for the protection of a party or parties by means of a protection order, however styled or designated, or for any combination of the same, where the action originated in this state, have the power to enforce the decrees, judgments, and orders of other states or jurisdictions made pursuant to statutes similar to this statute, or to amend the same, or to enter new orders to the same extent and in the same manner as though such decrees, judgments, and orders were entered in the courts of this state.

(3) Notwithstanding the provisions of this article, a restraining or protection order issued by a court of any state, any Indian tribe, or any United States territory shall be enforced pursuant to section 13-14-110, C.R.S.

(4) Notwithstanding the provisions of this article, a child-custody determination, as that term is defined in section 14-13-102 (3), issued by a court of another state shall be registered in accordance with section 14-13-305.






Article 12 - Marriage Counseling

§ 14-12-101. Legislative declaration

It is the declared public policy of this state to maintain desirable marital and family relations; to promote and foster the marriage relationship and reconciliation of estranged spouses; and to take reasonable measures to preserve marriages, particularly where minor children are involved, in the interest of strengthening the family life foundation of our society, and in reducing the economic and social costs to the state resulting from broken homes. In furtherance of this policy, it is the purpose of this article to make competent marriage counseling services available through the district courts of the state to spouses involved in domestic difficulties.



§ 14-12-102. Domestic relations counselor - assistants - term

Subject to the provisions of section 13-3-105, C.R.S., the chief judge of any judicial district may appoint one or more domestic relations counselors and such other persons as assistants and clerks as may be deemed necessary to serve during the pleasure of the appointing power.



§ 14-12-104. Duties of domestic relations counselors

(1) Domestic relations counselors shall, under the supervision of and as directed by the judge of the district court in which they are serving, perform the following duties:

(a) Promptly consider all requests for counseling for the purpose of disposing of such requests pursuant to this article;

(b) Counsel husband or wife or both under a schedule of fees set by the judge of the district court wherein the case is heard, said fee to be paid by either the husband or wife or jointly by the husband and wife, as determined by the court, whether or not a petition for dissolution of marriage, declaration of invalidity of marriage, or legal separation has been filed, if the spouses have marital difficulties which may lead to a termination of the marriage relationship;

(c) If, in the judgment of the counselor, prolonged counseling is necessary or if it appears that medical, psychiatric, or religious assistance is indicated, refer the husband or wife or both to a physician, psychiatrist, psychologist, social service agency, or clergyman of any religious denomination to which the parties may belong.



§ 14-12-105. Counseling proceedings to be private - communications confidential

All counseling proceedings, interviews, or conferences shall be held in private. All communications, oral or written, from the parties to a domestic relations counselor in a counseling or conciliation proceedings shall be deemed to be made to such counsel in official confidence by a privileged communication and shall not be admissible or usable for any purpose in any dissolution of marriage hearing or any other proceedings. Any papers or records of the counselor relating to counseling proceedings under this article shall be confidential.






Article 13 - Uniform Child-Custody Jurisdiction and Enforcement Act

Part 1 - General Provisions

§ 14-13-101. Short title

This article shall be known and may be cited as the "Uniform Child-custody Jurisdiction and Enforcement Act".



§ 14-13-102. Definitions

As used in this article 13, unless the context otherwise requires:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2) "Child" means an individual who has not attained eighteen years of age.

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody or physical custody of a child or allocating parental responsibilities with respect to a child or providing for visitation, parenting time, or grandparent or great-grandparent visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) "Child-custody proceeding" means a proceeding in which legal custody or physical custody with respect to a child or the allocation of parental responsibilities with respect to a child or visitation, parenting time, or grandparent or great-grandparent visitation with respect to a child is an issue. The term includes a proceeding for divorce, dissolution of marriage, legal separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence and domestic abuse, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, except when such court is entering an order to allocate parental responsibilities; contractual emancipation; or enforcement under part 3 of this article 13.

(5) "Commencement" means the filing of the first pleading in a proceeding.

(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(7) (a) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least one hundred eighty-two consecutive days immediately before the commencement of a child-custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (7), "home state" does not mean a state in which a child lived with a parent or a person acting as a parent on a temporary basis as the result of an interim order entered pursuant to article 13.7 of this title.

(8) "Initial determination" means the first child-custody determination concerning a particular child.

(9) "Issuing court" means the court that makes a child-custody determination for which enforcement is sought under this article.

(10) "Issuing state" means the state in which a child-custody determination is made.

(11) "Modification" means a child-custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(13) "Person acting as a parent" means a person, other than a parent, who:

(a) Has physical custody of the child or has had physical custody for a period of one hundred eighty-two consecutive days, including any temporary absence, within one year immediately before the commencement of a child-custody proceeding; and

(b) Has been awarded legal custody or allocated parental responsibilities with respect to a child by a court or claims a right to legal custody or parental responsibilities under the law of this state.

(14) "Physical custody" means the physical care and supervision of a child.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.



§ 14-13-103. Proceedings governed by other law

This article does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.



§ 14-13-104. International application of article

(1) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying this part 1 and part 2 of this article.

(2) Except as otherwise provided in subsection (3) of this section, a child-custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this article must be recognized and enforced under part 3 of this article.

(3) A court of this state need not apply this article if the child-custody law of a foreign country violates fundamental principles of human rights.



§ 14-13-105. Effect of child-custody determination

A child-custody determination made by a court of this state that had jurisdiction under this article binds all persons who have been served in accordance with the laws of this state or notified in accordance with section 14-13-108 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.



§ 14-13-106. Priority

If a question of existence or exercise of jurisdiction under this article is raised in a child-custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.



§ 14-13-108. Notice to persons outside state

(1) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(2) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(3) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.



§ 14-13-109. Appearance and limited immunity

(1) A party to a child-custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child-custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(2) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(3) The immunity granted by subsection (1) of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this article committed by an individual while present in this state.



§ 14-13-110. Communication between courts

(1) A court of this state may communicate with a court in another state concerning a proceeding arising under this article.

(2) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(3) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(4) Except as otherwise provided in subsection (3) of this section, a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(5) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 14-13-111. Taking testimony in another state

(1) In addition to other procedures available to a party, a party to a child-custody proceeding or other legal representative of the child may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(2) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(3) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.



§ 14-13-112. Cooperation between courts - preservation of records

(1) A court of this state may request the appropriate court of another state to:

(a) Hold an evidentiary hearing;

(b) Order a person to produce or give evidence pursuant to procedures of that state;

(c) Order that an evaluation be made with respect to the custody or allocation of parental responsibilities with respect to a child involved in a pending proceeding;

(d) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(e) Order a party to a child-custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(2) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (1) of this section.

(3) Travel and other necessary and reasonable expenses incurred under subsections (1) and (2) of this section may be assessed against the parties according to the law of this state.

(4) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child-custody proceeding until the child attains eighteen years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.






Part 2 - Jurisdiction

§ 14-13-201. Initial child-custody jurisdiction

(1) Except as otherwise provided in section 14-13-204, a court of this state has jurisdiction to make an initial child-custody determination only if:

(a) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within one hundred eighty-two days before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(b) A court of another state does not have jurisdiction under a provision of law adopted by that state that is in substantial conformity with paragraph (a) of this subsection (1), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under a provision of law adopted by that state that is in substantial conformity with section 14-13-207 or 14-13-208, and:

(I) The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(II) Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(c) All courts having jurisdiction under a provision of law adopted by that state that is in substantial conformity with paragraph (a) or (b) of this subsection (1) have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under a provision of law adopted by that state that is in substantial conformity with section 14-13-207 or 14-13-208; or

(d) No court of any other state would have jurisdiction under the criteria specified in a provision of law adopted by that state that is in substantial conformity with paragraph (a), (b), or (c) of this subsection (1).

(2) Subsection (1) of this section is the exclusive jurisdictional basis for making a child-custody determination by a court of this state.

(3) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child-custody determination.



§ 14-13-202. Exclusive, continuing jurisdiction

(1) Except as otherwise provided in section 14-13-204, a court of this state that has made a child-custody determination consistent with section 14-13-201 or 14-13-203 has exclusive, continuing jurisdiction over the determination until:

(a) A court of this state determines that the child, the child's parents, and any person acting as a parent do not have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(b) A court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

(2) A court of this state that has made a child-custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under section 14-13-201.



§ 14-13-203. Jurisdiction to modify determination

(1) Except as otherwise provided in section 14-13-204, a court of this state may not modify a child-custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under section 14-13-201 (1)(a) or 14-13-201 (1)(b) and:

(a) The court of the other state determines it no longer has exclusive, continuing jurisdiction under a provision of law adopted by that state that is in substantial conformity with section 14-13-202 or that a court of this state would be a more convenient forum under a provision of law adopted by that state that is in substantial conformity with section 14-13-207; or

(b) A court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.



§ 14-13-204. Temporary emergency jurisdiction

(1) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(2) If there is no previous child-custody determination that is entitled to be enforced under this article and a child-custody proceeding has not been commenced in a court of a state having jurisdiction under a provision of law adopted by that state that is in substantial conformity with sections 14-13-201 to 14-13-203, a child-custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under a provision of law adopted by that state that is in substantial conformity with sections 14-13-201 to 14-13-203. If a child-custody proceeding has not been or is not commenced in a court of a state having jurisdiction under a provision of law adopted by that state that is in substantial conformity with sections 14-13-201 to 14-13-203, a child-custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(3) If there is a previous child-custody determination that is entitled to be enforced under this article, or a child-custody proceeding has been commenced in a court of a state having jurisdiction under a provision of law adopted by that state that is in substantial conformity with sections 14-13-201 to 14-13-203, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under a provision of law adopted by that state that is in substantial conformity with sections 14-13-201 to 14-13-203. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(4) A court of this state that has been asked to make a child-custody determination under this section, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of a state having jurisdiction under a provision of law adopted by that state that is in substantial conformity with sections 14-13-201 to 14-13-203, shall immediately communicate with the other court. A court of this state that is exercising jurisdiction pursuant to sections 14-13-201 to 14-13-203, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.



§ 14-13-205. Notice - opportunity to be heard - joinder

(1) Before a child-custody determination is made under this article, notice and an opportunity to be heard in accordance with the standards of section 14-13-108 must be given to all persons entitled to notice under the law of this state as in child-custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(2) This article does not govern the enforceability of a child-custody determination made without notice or an opportunity to be heard.

(3) The obligation to join a party and the right to intervene as a party in a child-custody proceeding under this article are governed by the law of this state as in child-custody proceedings between residents of this state.



§ 14-13-206. Simultaneous proceedings

(1) Except as otherwise provided in section 14-13-204, a court of this state may not exercise its jurisdiction under this part 2 if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this article, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under a provision of law adopted by that state that is in substantial conformity with section 14-13-207.

(2) Except as otherwise provided in section 14-13-204, a court of this state, before hearing a child-custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to section 14-13-209. If the court determines that a child-custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with a provision of law adopted by that state that is in substantial conformity with this article, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this article does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(3) In a proceeding to modify a child-custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child-custody determination has been commenced in another state, the court of this state may:

(a) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(b) Enjoin the parties from continuing with the proceeding for enforcement; or

(c) Proceed with the modification under conditions it considers appropriate.



§ 14-13-207. Inconvenient forum

(1) A court of this state that has jurisdiction under this article to make a child-custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(2) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(a) Whether domestic violence or domestic abuse has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(b) The length of time the child has resided outside this state;

(c) The distance between the court in this state and the court in the state that would assume jurisdiction;

(d) The relative financial circumstances of the parties;

(e) Any agreement of the parties as to which state should assume jurisdiction;

(f) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(g) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(h) The familiarity of the court of each state with the facts and issues in the pending litigation.

(3) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child-custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(4) A court of this state may decline to exercise its jurisdiction under this article if a child-custody determination is incidental to an action for divorce, dissolution of marriage, or another proceeding while still retaining jurisdiction over the divorce, dissolution of marriage, or other proceeding.



§ 14-13-208. Jurisdiction declined by reason of conduct

(1) Except as otherwise provided in section 14-13-204, or by other law of this state, if a person seeking to invoke the jurisdiction of a court of this state under this article has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(a) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(b) A court of the state otherwise having jurisdiction under a provision of law adopted by that state that is in substantial conformity with sections 14-13-201 to 14-13-203 determines that this state is a more appropriate forum under a provision of law adopted by that state that is in substantial conformity with section 14-13-207; or

(c) No court of any other state would have jurisdiction under the criteria specified in a provision of law adopted by that state that is in substantial conformity with sections 14-13-201 to 14-13-203.

(2) If a court of this state declines to exercise its jurisdiction pursuant to subsection (1) of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child-custody proceeding is commenced in a court having jurisdiction under a provision of law adopted by that state that is in substantial conformity with sections 14-13-201 to 14-13-203.

(3) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (1) of this section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this article.



§ 14-13-209. Information to be submitted to court

(1) Subject to a court order allowing a party to maintain the confidentiality of addresses and other identifying information and to subsection (5) of this section, in a child-custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath, as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(a) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation or parenting time with the child and, if so, identify the court, the case number, and the date of the child-custody determination, if any;

(b) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence or domestic abuse, protective orders or restraining orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(c) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of parental responsibilities or legal custody or physical custody of, or visitation or parenting time with, the child and, if so, the names and addresses of those persons.

(2) If the information required by subsection (1) of this section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(3) If the declaration as to any of the items described in paragraphs (a) to (c) of subsection (1) of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(4) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(5) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.



§ 14-13-210. Appearance of parties and child

(1) In a child-custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(2) If a party to a child-custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to section 14-13-108 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(3) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(4) If a party to a child-custody proceeding who is outside this state is directed to appear under subsection (2) of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.






Part 3 - Enforcement

§ 14-13-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Petitioner" means a person who seeks enforcement of an order for the return of a child under the "Hague Convention on the Civil Aspects of International Child Abduction" or enforcement of a child-custody determination.

(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for the return of a child under the "Hague Convention on the Civil Aspects of International Child Abduction" or enforcement of a child-custody determination.



§ 14-13-302. Enforcement under Hague Convention

Under this part 3 a court of this state may enforce an order for the return of the child made under the "Hague Convention on the Civil Aspects of International Child Abduction" as if it were a child-custody determination.



§ 14-13-303. Duty to enforce

(1) A court of this state shall recognize and enforce a child-custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this article or the determination was made under factual circumstances meeting the jurisdictional standards of this article and the determination has not been modified in accordance with this article.

(2) A court of this state may utilize any remedy available under other law of this state to enforce a child-custody determination made by a court of another state. The remedies provided in this part 3 are cumulative and do not affect the availability of other remedies to enforce a child-custody determination.



§ 14-13-304. Temporary visitation or parenting time

(1) A court of this state that does not have jurisdiction to modify a child-custody determination may issue a temporary order enforcing:

(a) A visitation or parenting time schedule made by a court of another state; or

(b) The visitation or parenting time provisions of a child-custody determination of another state that does not provide for a specific visitation or parenting time schedule.

(2) If a court of this state makes an order under paragraph (b) of subsection (1) of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under criteria substantially in conformity with those criteria specified in part 2 of this article. The order remains in effect until an order is obtained from the other court or the period expires.



§ 14-13-305. Registration of child-custody determination

(1) A child-custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate district court in this state:

(a) A letter or other document requesting registration;

(b) Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(c) Except as otherwise provided in section 14-13-209, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody, allocated parental responsibilities, or granted visitation or parenting time in the child-custody determination sought to be registered.

(2) On receipt of the documents required by subsection (1) of this section, the registering court shall:

(a) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(b) Serve notice upon the persons named pursuant to paragraph (c) of subsection (1) of this section and provide them with an opportunity to contest the registration in accordance with this section.

(3) The notice required by paragraph (b) of subsection (2) of this section must state that:

(a) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(b) A hearing to contest the validity of the registered determination must be requested within twenty-one days after service of notice; and

(c) Failure to contest the registration will result in confirmation of the child-custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(4) A person seeking to contest the validity of a registered order must request a hearing within twenty-one days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(a) The issuing court did not have jurisdiction under a provision of law adopted by that state that is in substantial conformity with part 2 of this article;

(b) The child-custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under part 2 of this article; or

(c) The person contesting registration was entitled to notice, but notice was not given in accordance with standards substantially in conformity with the standards set forth in section 14-13-108, in the proceedings before the court that issued the order for which registration is sought.

(5) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(6) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



§ 14-13-306. Enforcement of registered determination

(1) A court of this state may grant any relief normally available under the law of this state to enforce a registered child-custody determination made by a court of another state.

(2) A court of this state shall recognize and enforce, but may not modify, except in accordance with part 2 of this article, a registered child-custody determination of a court of another state.



§ 14-13-307. Simultaneous proceedings

If a proceeding for enforcement under this part 3 is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under a provision of law adopted by that state that is in substantial conformity with part 2 of this article, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



§ 14-13-308. Expedited enforcement of child-custody determination

(1) A petition under this part 3 in which the petitioner is seeking expedited enforcement pursuant to this section must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(2) A petition for expedited enforcement of a child-custody determination pursuant to this section must state:

(a) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(b) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this article and, if so, the identity of the court, the case number, and the nature of the proceeding;

(c) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence or domestic abuse, protective orders or restraining orders, termination of parental rights, and adoptions and, if so, the identity of the court, the case number, and the nature of the proceeding;

(d) The present physical address of the child and the respondent, if known;

(e) Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(f) If the child-custody determination has been registered and confirmed under section 14-13-305, the date and place of registration.

(3) Upon the filing of a petition for expedited enforcement pursuant to this section, the court shall issue an order directing the respondent to appear in person at a hearing, with or without the child, and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(4) An order issued under subsection (3) of this section must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under section 14-13-312, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(a) The child-custody determination has not been registered and confirmed under section 14-13-305 and that:

(I) The issuing court did not have jurisdiction under a provision of law adopted by that state that is in substantial conformity with part 2 of this article;

(II) The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under a provision of law adopted by that state that is in substantial conformity with part 2 of this article;

(III) The respondent was entitled to notice, but notice was not given in accordance with the standards substantially in conformity with the standards of section 14-13-108, in the proceedings before the court that issued the order for which enforcement is sought; or

(b) The child-custody determination for which enforcement is sought was registered and confirmed under a provision of law adopted by that state that is in substantial conformity with section 14-13-304, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under a provision of law adopted by that state that is in substantial conformity with part 2 of this article.



§ 14-13-309. Service of petition and order

Except as otherwise provided in section 14-13-311, the petition and order must be served, by any method authorized by the law of this state, upon respondent and any person who has physical custody of the child.



§ 14-13-310. Hearing and order

(1) Unless the court issues a temporary emergency order pursuant to section 14-13-204, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(a) The child-custody determination has not been registered and confirmed under section 14-13-305 and that:

(I) The issuing court did not have jurisdiction under part 2 of this article;

(II) The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under a provision of law adopted by that state that is in substantial conformity with part 2 of this article; or

(III) The respondent was entitled to notice, but notice was not given in accordance with standards in substantial conformity with the standards set forth in section 14-13-108, in the proceedings before the court that issued the order for which enforcement is sought; or

(b) The child-custody determination for which enforcement is sought was registered and confirmed under section 14-13-305 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under this part 3.

(2) The court shall award the fees, costs, and expenses authorized under section 14-13-312 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(3) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(4) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this part 3.

(5) A privilege against disclosure of communications between partners in a civil union and a defense of immunity based on the relationship of partners in a civil union or parent and child may not be invoked in a proceeding under this part 3.



§ 14-13-311. Warrant to take physical custody of child

(1) Upon the filing of a petition seeking enforcement of a child-custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(2) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by section 14-13-308 (2).

(3) A warrant to take physical custody of a child must:

(a) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(b) Direct law enforcement officers to take physical custody of the child immediately; and

(c) Provide for the placement of the child pending final relief.

(4) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(5) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(6) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.



§ 14-13-312. Costs, fees, and expenses

(1) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the prevailing party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(2) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this article.



§ 14-13-313. Recognition and enforcement

A court of this state shall accord full faith and credit to an order issued by another state and consistent with this article that enforces a child-custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under a provision of law adopted by that state that is in substantial conformity with part 2 of this article.



§ 14-13-314. Appeals

An appeal may be taken from a final order in a proceeding under this part 3 in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under section 14-13-204, the enforcing court may not stay an order enforcing a child-custody determination pending appeal.






Part 4 - Miscellaneous Provisions

§ 14-13-401. Application and construction

In applying and construing this article, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 14-13-402. Severability clause

If any provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.



§ 14-13-403. Transitional provision

A motion or other request for relief made in a child-custody proceeding or to enforce a child-custody determination that was commenced before July 1, 2000, is governed by the law in effect at the time the motion or other request was made.









Article 13.5 - Uniform Child Abduction Prevention Act

§ 14-13.5-101. Short title

This article may be cited as the "Uniform Child Abduction Prevention Act".



§ 14-13.5-102. Definitions

In this article:

(1) "Abduction" means the wrongful removal or wrongful retention of a child.

(2) "Child" means an unemancipated individual who is less than 18 years of age.

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody or physical custody of a child, allocating parental responsibilities with respect to a child, or providing for visitation or parenting time with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4) "Child-custody proceeding" means a proceeding in which the legal custody or physical custody of a child, the allocation of parental responsibilities with respect to a child, or visitation or parenting time with respect to a child is at issue. The term includes a proceeding for divorce, dissolution of marriage, legal separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, or protection from domestic violence or domestic abuse. The term does not include a proceeding involving juvenile delinquency or contractual emancipation.

(5) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(6) "Petition" includes a motion or its equivalent.

(7) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes a federally recognized Indian tribe or nation.

(9) "Travel document" means records relating to a travel itinerary, including travel tickets, passes, reservations for transportation, or accommodations. The term does not include a passport or visa.

(10) "Wrongful removal" means the taking of a child that breaches rights of custody or orders concerning the allocation of parental responsibilities or breaches rights of visitation or parenting time given or recognized under the law of this state.

(11) "Wrongful retention" means the keeping or concealing of a child that breaches rights of custody or orders concerning the allocation of parental responsibilities or breaches rights of visitation or parenting time given or recognized under the law of this state.



§ 14-13.5-103. Cooperation and communication among courts

Sections 14-13-110, 14-13-111, and 14-13-112 shall apply to cooperation and communications among courts in proceedings under this article.



§ 14-13.5-104. Actions for abduction prevention measures

(1) A court on its own motion may order abduction prevention measures in a child-custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

(2) A party to a child-custody determination or another individual or entity having a right under the law of this state or any other state to seek a child-custody determination for the child may file a petition seeking abduction prevention measures to protect the child under this article.



§ 14-13.5-105. Jurisdiction

(1) A petition under this article may be filed only in a court that has jurisdiction to make a child-custody determination with respect to the child at issue under the "Uniform Child-custody Jurisdiction and Enforcement Act", article 13 of this title.

(2) A court of this state has temporary emergency jurisdiction under section 14-13-204, if the court finds a credible risk of abduction.



§ 14-13.5-106. Contents of petition

(1) A petition under this article must be verified and include a copy of any existing child-custody determination, if available. The petition must specify the risk factors for abduction, including the relevant factors described in section 14-13.5-107. Subject to section 14-13-209, if reasonably ascertainable, the petition must contain:

(a) The name, date of birth, and gender of the child;

(b) The customary address and current physical location of the child;

(c) The identity, customary address, and current physical location of the respondent;

(d) A statement of whether a prior action to prevent abduction, domestic violence, or domestic abuse has been filed by a party or other individual or entity having custody of the child, and the date, location, and disposition of the action;

(e) A statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking, or child abuse or neglect and the date, location, and disposition of the case; and

(f) Any other information required to be submitted to the court for a child-custody determination under section 14-13-209.



§ 14-13.5-107. Factors to determine risk of abduction

(1) In determining whether there is a credible risk of abduction of a child, the court shall consider any evidence that the petitioner or respondent:

(a) Has previously abducted or attempted to abduct the child;

(b) Has threatened to abduct the child;

(c) Has recently engaged in activities that may indicate a planned abduction, including:

(I) Abandoning employment;

(II) Selling a primary residence;

(III) Terminating a lease;

(IV) Closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents, or conducting any unusual financial activities;

(V) Applying for a passport or visa or obtaining travel documents for the respondent, a family member, or the child; or

(VI) Seeking to obtain the child's birth certificate or school or medical records;

(d) Has engaged in domestic violence, domestic abuse, stalking, or child abuse or neglect;

(e) Has refused to follow a child-custody determination;

(f) Lacks strong familial, financial, emotional, or cultural ties to the state or the United States;

(g) Has strong familial, financial, emotional, or cultural ties to another state or country;

(h) Is likely to take the child to a country that:

(I) Is not a party to the "Hague Convention on the Civil Aspects of International Child Abduction" and does not provide for the extradition of an abducting parent or for the return of an abducted child;

(II) Is a party to the "Hague Convention on the Civil Aspects of International Child Abduction" but:

(A) The "Hague Convention on the Civil Aspects of International Child Abduction" is not in force between the United States and that country;

(B) Is noncompliant according to the most recent compliance report issued by the United States department of state; or

(C) Lacks legal mechanisms for immediately and effectively enforcing a return order under the "Hague Convention on the Civil Aspects of International Child Abduction";

(III) Poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

(IV) Has laws or practices that would:

(A) Enable the respondent, without due cause, to prevent the petitioner from contacting the child;

(B) Restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status, or religion; or

(C) Restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality, or religion;

(V) Is included by the United States department of state on a current list of state sponsors of terrorism;

(VI) Does not have an official United States diplomatic presence in the country; or

(VII) Is engaged in active military action or war, including a civil war, to which the child may be exposed;

(i) Is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally;

(j) Has had an application for United States citizenship denied;

(k) Has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a social security card, a driver's license, or other government-issued identification card or has made a misrepresentation to the United States government;

(l) Has used multiple names to attempt to mislead or defraud; or

(m) Has engaged in any other conduct the court considers relevant to the risk of abduction.

(2) In the hearing on a petition under this article, the court shall consider any evidence that the respondent believed in good faith that the respondent's conduct was necessary to avoid imminent harm to the child or respondent and any other evidence that may be relevant to whether the respondent may be permitted to remove or retain the child.



§ 14-13.5-108. Provisions and measures to prevent abduction

(1) If a petition is filed under this article, the court may enter an order that must include:

(a) The basis for the court's exercise of jurisdiction;

(b) The manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding;

(c) A detailed description of each party's custody and visitation rights, residential arrangements for the child, and any child-custody determinations in effect;

(d) A provision stating that a violation of the order may subject the party in violation to civil and criminal penalties; and

(e) Identification of the child's country of habitual residence at the time of the issuance of the order.

(2) If, at a hearing on a petition under this article or on the court's own motion, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order must include the provisions required by subsection (1) of this section and measures and conditions, including those in subsections (3), (4), and (5) of this section, that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties and the child-custody determinations in effect at the time of the filing of the petition under this article. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted, and the reasons for the potential abduction, including evidence of domestic violence, domestic abuse, stalking, or child abuse or neglect.

(3) An abduction prevention order may include one or more of the following:

(a) An imposition of travel restrictions that require that a party traveling with the child outside a designated geographical area provide the other party with the following:

(I) The travel itinerary of the child;

(II) A list of physical addresses and telephone numbers at which the child can be reached at specified times; and

(III) Copies of all travel documents;

(b) A prohibition of the respondent directly or indirectly from:

(I) Removing the child from this state, the United States, or another geographic area without permission of the court or the petitioner's written consent;

(II) Removing or retaining the child in violation of a child-custody determination;

(III) Removing the child from school or a child-care or similar facility; or

(IV) Approaching the child at any location other than a site designated for supervised visitation or supervised parenting time;

(c) A requirement that a party register the order in another state as a prerequisite to allowing the child to travel to that state;

(d) With regard to the child's passport:

(I) A direction that the petitioner place the child's name in the United States department of state's child passport issuance alert program;

(II) A requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child; and

(III) A prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa;

(e) As a prerequisite to exercising custody, parental responsibilities, or visitation or parenting time, a requirement that the respondent provide:

(I) To the United States department of state office of children's issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child;

(II) To the court:

(A) Proof that the respondent has provided the information in subparagraph (I) of this paragraph (e); and

(B) An acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made, or passport issued, on behalf of the child;

(III) To the petitioner, proof of registration with the United States embassy or other United States diplomatic presence in the destination country and with the central authority for the "Hague Convention on the Civil Aspects of International Child Abduction", if that convention is in effect between the United States and the destination country, unless one of the parties objects; and

(IV) A written waiver under the federal "Privacy Act of 1974", 5 U.S.C. Section 552a, with respect to any document, application, or other information pertaining to the child authorizing its disclosure to the court and the petitioner; and

(f) Upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child-custody determination issued in the United States.

(4) In an abduction prevention order, the court may impose conditions on the exercise of custody, parental responsibilities, or visitation or parenting time that:

(a) Limit visitation or parenting time or require that visitation or parenting time with the child by the respondent be supervised until the court finds that supervision is no longer necessary and order the respondent to pay the costs of supervision;

(b) Require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorneys fees and costs if there is an abduction; and

(c) Require the respondent to obtain education on the potentially harmful effects to the child from abduction.

(5) To prevent imminent abduction of a child, a court may:

(a) Issue a warrant to take physical custody of the child under section 14-13.5-109 or the law of this state other than this article;

(b) Direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child, or enforce a custody determination under this article or the law of this state other than this article; or

(c) Grant any other relief allowed under the law of this state other than this article.

(6) The remedies provided in this article are cumulative and do not affect the availability of other remedies to prevent abduction.



§ 14-13.5-109. Warrant to take physical custody of child

(1) If a petition under this article contains allegations, and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

(2) The respondent on a petition under subsection (1) of this section must be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

(3) An ex parte warrant under subsection (1) of this section to take physical custody of a child must:

(a) Recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based;

(b) Direct law enforcement officers to take physical custody of the child immediately;

(c) State the date and time for the hearing on the petition; and

(d) Provide for the safe interim placement of the child pending further order of the court.

(4) If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the national crime information center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking, or child abuse or neglect.

(5) The petition and warrant must be served on the respondent when or immediately after the child is taken into physical custody.

(6) A warrant to take physical custody of a child, issued by this state or another state, is enforceable throughout this state. If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

(7) If the court finds, after a hearing, that a petitioner sought an ex parte warrant under subsection (1) of this section for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorneys fees, costs, and expenses.

(8) This article does not affect the availability of relief allowed under the law of this state other than this article.



§ 14-13.5-110. Duration of abduction prevention order

(1) An abduction prevention order remains in effect until the earliest of:

(a) The time stated in the order;

(b) The emancipation of the child;

(c) The child's attaining eighteen years of age; or

(d) The time the order is modified, revoked, vacated, or superseded by a court with jurisdiction under sections 14-13-201 to 14-13-203.



§ 14-13.5-111. Uniformity of applications and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 14-13.5-112. Relation to electronic signatures in global and national commerce act

This article modifies, limits, and supersedes the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001, et seq., but does not modify, limit, or supersede section 101(c) of the act, 15 U.S.C. sec. 7001(c), of that act or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. sec. 7003(b).






Article 13.7 - Uniform Deployed Parents Custody and Visitation Act

Part 1 - General Provisions

§ 14-13.7-101. Short title

This article shall be known and may be cited as the "Uniform Deployed Parents Custody and Visitation Act".



§ 14-13.7-102. Definitions

In this article:

(1) "Adult" means an individual who has attained eighteen years of age or who is an emancipated minor.

(2) "Caretaking authority" means the right to live with and care for a child on a day-to-day basis. The term includes physical custody, parenting time, right to access, and visitation.

(3) "Child" means:

(a) An unemancipated individual who has not attained eighteen years of age; or

(b) An adult son or daughter by birth or adoption, or under law of this state other than this article, who is the subject of a court order concerning custodial responsibility.

(4) "Court" means a tribunal, including an administrative agency, authorized under law of this state other than this article to make, enforce, or modify a decision regarding custodial responsibility.

(5) "Custodial responsibility" includes all powers and duties relating to caretaking authority and decision-making authority for a child. The term includes physical custody, legal custody, parenting time, right to access, visitation, and authority to grant limited contact with a child.

(6) "Decision-making authority" means the power to make major decisions regarding a child, including decisions regarding the child's education, religious training, health care, extracurricular activities, and travel. The term does not include the power to make decisions that necessarily accompany a grant of caretaking authority.

(7) "Deploying parent" means a service member who is deployed or has been notified of impending deployment and is:

(a) A parent of a child under law of this state other than this article; or

(b) An individual who has custodial responsibility for a child under law of this state other than this article.

(8) "Deployment" means the movement or mobilization of a service member for more than ninety days but less than eighteen months pursuant to uniformed service orders that:

(a) Are designated as unaccompanied;

(b) Do not authorize dependent travel; or

(c) Otherwise do not permit the movement of family members to the location to which the service member is deployed.

(8.5) "Deployment order" means a record provided by a uniformed service to a service member directing a deployment.

(9) "Family member" means a sibling, aunt, uncle, cousin, stepparent, or grandparent of a child or an individual recognized to be in a familial relationship with a child under law of this state other than this article.

(10) "Limited contact" means the authority of a nonparent to visit a child for a limited time. The term includes authority to take the child to a place other than the residence of the child.

(11) "Nonparent" means an individual other than a deploying parent or other parent.

(12) "Other parent" means an individual who, in common with a deploying parent, is:

(a) A parent of a child under law of this state other than this article; or

(b) An individual who has custodial responsibility for a child under law of this state other than this article.

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "Return from deployment" means the conclusion of a service member's deployment as specified in uniformed service orders.

(15) "Service member" means a member of a uniformed service.

(16) "Sign" means, with present intent to authenticate or adopt a record:

(a) To execute or adopt with a tangible symbol; or

(b) To attach to or logically associate with the record an electronic symbol, sound, or process.

(17) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(18) "Uniformed service" means:

(a) Active and reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States;

(b) The United States merchant marine;

(c) The commissioned corps of the United States public health service;

(d) The commissioned corps of the National Oceanic and Atmospheric Administration of the United States; or

(e) The National Guard of a state.



§ 14-13.7-104. Jurisdiction

(1) A court may issue an order regarding custodial responsibility under this article only if the court has jurisdiction under article 13 of this title.

(2) If a court has issued an interim order regarding custodial responsibility pursuant to part 3 of this article, the residence of the deploying parent is not changed by reason of the deployment for the purposes of article 13 of this title.

(3) If a court has issued a permanent order regarding custodial responsibility before notice of deployment and the parents modify that order temporarily by agreement pursuant to part 2 of this article, the residence of the deploying parent is not changed by reason of the deployment for the purposes of article 13 of this title.

(4) If a court in another state has issued an interim order regarding custodial responsibility as a result of impending or current deployment, the residence of the deploying parent is not changed by reason of the deployment for the purposes of article 13 of this title.

(5) This section does not prevent a court from exercising emergency jurisdiction under article 13 of this title.



§ 14-13.7-105. Notification required of deploying parent

(1) Except as otherwise provided in subsection (4) of this section and subject to subsection (3) of this section, in cases where there has been a prior determination of custody, a deploying parent shall notify in a record the other parent of a pending deployment not later than twelve calendar days after receiving deployment orders unless reasonably prevented from doing so by the circumstances of service. If the circumstances of service prevent giving notification within twelve calendar days, the deploying parent shall give the notification as soon as reasonably possible.

(2) Except as otherwise provided in subsection (4) of this section and subject to subsection (3) of this section, each parent shall provide in a record to the other parent a plan for fulfilling that parent's share of custodial responsibility during deployment. Each parent shall provide the plan as soon as reasonably possible after notification of deployment is given under subsection (1) of this section.

(3) If a court order currently in effect prohibits disclosure of the address or contact information of the other parent, notification of deployment under subsection (1) of this section or notification of a plan for custodial responsibility during deployment under subsection (2) of this section may be made only to the issuing court. If the address of the other parent is available to the issuing court, the court shall forward the notification to the other parent. The court shall keep confidential the address or contact information of the other parent.

(4) Notification in a record under subsection (1) or (2) of this section is not required if the parents are living in the same residence and both parents have actual notice of the deployment or plan.



§ 14-13.7-106. Duty to notify of change of address

(1) Except as otherwise provided in subsection (2) of this section, an individual to whom custodial responsibility has been granted during deployment pursuant to part 2 or 3 of this article shall notify the deploying parent and any other individual with custodial responsibility of a child of any change of the individual's mailing address or residence until the grant is terminated. The individual shall provide the notice to any court that has issued a custody or child support order concerning the child which is in effect. This notice provision does not alter the provisions of section 14-10-129.

(2) If a court order currently in effect prohibits disclosure of the address or contact information of an individual to whom custodial responsibility has been granted, a notification under subsection (1) of this section may be made only to the court that issued the order. The court shall keep confidential the mailing address or residence of the individual to whom custodial responsibility has been granted.



§ 14-13.7-107. General consideration in custody proceeding of parent's military service

In a proceeding for custodial responsibility of a child of a service member, a parent's past deployment or possible future deployment in itself may not serve as the sole basis in determining the best interest of the child. Nothing in this section shall be construed as prohibiting the court from applying section 14-10-124 in determining the best interest of the child.






Part 2 - Agreement Addressing Custodial Responsibility During Deployment

§ 14-13.7-201. Form of agreement

(1) The parents of a child may enter into an interim agreement under this article granting custodial responsibility during deployment.

(2) An agreement under subsection (1) of this section must be:

(a) In writing; and

(b) Signed by both parents and any nonparent to whom custodial responsibility is granted.

(3) Subject to subsection (4) of this section, an agreement under subsection (1) of this section, if feasible, must:

(a) Identify the destination, duration, and conditions of the deployment that is the basis for the agreement;

(b) Specify the allocation of caretaking authority among the deploying parent, the other parent, and any nonparent;

(c) Specify any decision-making authority that accompanies a grant of caretaking authority;

(d) Specify any grant of limited contact to a nonparent;

(e) If, under the agreement, custodial responsibility is shared by the other parent and a nonparent, or by other nonparents, provide a process to resolve any dispute that may arise;

(f) Specify the frequency, duration, and means, including electronic means, by which the deploying parent will have contact with the child, any role to be played by the other parent in facilitating the contact, and the allocation of any costs of contact;

(g) Specify the contact between the deploying parent and child during the time the deploying parent is on leave or is otherwise available;

(h) Acknowledge that any party's child-support obligation cannot be modified by the agreement alone, and that changing the terms of the obligation during deployment requires modification by court order;

(i) Provide that the agreement will terminate according to the procedures under part 4 of this article after the deploying parent returns from deployment; and

(j) If the agreement must be filed pursuant to section 14-13.7-205, specify which parent is required to file the agreement.

(4) The omission of any of the items specified in subsection (3) of this section does not invalidate an agreement under this section.

(5) The agreement may be submitted to the court for approval to become an enforceable order.



§ 14-13.7-202. Nature of authority created by agreement

(1) An agreement under this part 2 is an interim agreement and terminates pursuant to part 4 of this article after the deploying parent returns from deployment, unless the agreement has been terminated before that time by court order or modification under section 14-13.7-203. The agreement does not create an independent, continuing right to caretaking authority, decision-making authority, or limited contact in an individual to whom custodial responsibility is given.

(2) A nonparent who has caretaking authority, decision-making authority, or limited contact by an agreement under this part 2 has standing to enforce the agreement until it has been terminated by court order, by modification under section 14-13.7-203, or under part 4 of this article.



§ 14-13.7-203. Modification of agreement

(1) By mutual consent, the parents of a child may modify an agreement regarding custodial responsibility made pursuant to this part 2.

(2) If an agreement is modified under subsection (1) of this section before deployment of a deploying parent, the modification must be in writing and signed by both parents and any nonparent who will exercise custodial responsibility under the modified agreement.

(3) If an agreement is modified under subsection (1) of this section during deployment of a deploying parent, the modification must be agreed to in a record that is signed by both parents and any nonparent who will exercise custodial responsibility under the modified agreement, and the modified agreement may be submitted to the court for approval to become an enforceable order.



§ 14-13.7-204. Power of attorney

A deploying parent, by power of attorney, may delegate all or part of his or her custodial responsibility to an adult nonparent for the period of deployment if no other parent possesses custodial responsibility under law of this state other than this article, or if a court order currently in effect prohibits contact between the child and the other parent. The deploying parent may revoke the power of attorney by signing a revocation of the power.



§ 14-13.7-205. Filing agreement or power of attorney with court

An agreement or power of attorney under this part 2 must be filed within a reasonable time with any court that has entered an order on custodial responsibility or child support that is in effect concerning the child who is the subject of the agreement or power. The case number and heading of the pending case concerning custodial responsibility or child support must be provided to the court with the agreement or power.






Part 3 - Judicial Procedure for Granting Custodial Responsibility During Deployment

§ 14-13.7-301. Definition

In this part 3, "close and substantial relationship" means a relationship between a child and a nonparent who has had physical care of the child for more than one hundred eighty-two days.



§ 14-13.7-302. Proceeding for interim custody order

(1) After a deploying parent receives notice of deployment and until the deployment terminates, a court may issue an interim order, consistent with the best interests of the child, granting custodial responsibility, unless prohibited by the "Servicemembers Civil Relief Act", 50 U.S.C. appendix sections 521 and 522. A court may not issue a permanent order granting custodial responsibility without the consent of the deploying parent.

(2) At any time after a deploying parent receives notice of deployment, either parent may file a motion regarding custodial responsibility of a child during deployment. The motion must be filed in a pending proceeding for custodial responsibility in a court with jurisdiction under section 14-13.7-104 or, if there is no pending proceeding in a court with jurisdiction under section 14-13.7-104, in a new action for granting custodial responsibility during deployment.



§ 14-13.7-303. Expedited hearing

If a motion to grant custodial responsibility is filed under section 14-13.7-302 (2) before a deploying parent deploys, the court shall conduct an expedited hearing.



§ 14-13.7-304. Testimony by electronic means

In a proceeding under this part 3, a party or witness who is not reasonably available to appear personally may appear, provide testimony, and present evidence by electronic means unless the court finds good cause to require a personal appearance.



§ 14-13.7-305. Effect of prior judicial order or agreement

(1) In a proceeding for a grant of custodial responsibility pursuant to this part 3, the following rules apply:

(a) A prior judicial order designating custodial responsibility in the event of deployment is binding on the court unless the circumstances meet the requirements of law of this state other than this article for modifying a judicial order regarding custodial responsibility;

(b) The court shall enforce a prior written agreement between the parents for designating custodial responsibility in the event of deployment, including an agreement executed under part 2 of this article, unless the court finds that the agreement is not in the best interest of the child.



§ 14-13.7-306. Grant of caretaking or decision-making authority to nonparent

(1) On motion of a deploying parent and in accordance with law of this state other than this article, if it is in the best interest of the child, a court may grant caretaking authority to a nonparent who is an adult family member of the child or an adult with whom the child has a close and substantial relationship.

(2) Unless a grant of caretaking authority to a nonparent under subsection (1) of this section is agreed to by the other parent, the grant is limited to an amount of time not greater than:

(a) The amount of time granted to the deploying parent under a permanent custody order, but the court may add unusual travel time necessary to transport the child; or

(b) In the absence of a permanent custody order that is currently in effect, the amount of time that the deploying parent habitually cared for the child before being notified of deployment, but the court may add unusual travel time necessary to transport the child.

(3) If a court finds that it is in the best interests of the child, the court may grant part of a deploying parent's decision-making authority, if the deploying parent is unable to exercise that authority, to a nonparent who is an adult family member of the child or an adult with whom the child has a close and substantial relationship. If a court grants the authority to a nonparent, the court shall specify the decision-making powers granted, including decisions regarding the child's education, religious training, health care, extracurricular activities, and travel.



§ 14-13.7-307. Grant of limited contact

On a motion of a deploying parent, and in accordance with law of this state other than this article, unless the court finds that the contact would not be in the best interest of the child, a court shall grant limited contact to a nonparent who is a family member of the child or an individual with whom the child has a close and substantial relationship.



§ 14-13.7-308. Nature of authority created by interim custody order

(1) A grant of authority under this part 3 is an interim grant of authority and terminates under part 4 of this article after the return from deployment of the deploying parent, unless the grant has been terminated before that time by court order. The grant does not create an independent, continuing right to caretaking authority, decision-making authority, or limited contact in an individual to whom it is granted.

(2) A nonparent granted caretaking authority, decision-making authority, or limited contact under this part 3 has standing to enforce the grant until it is terminated by court order or under part 4 of this article.



§ 14-13.7-309. Content of interim custody order

(1) An order granting custodial responsibility under this part 3 must:

(a) Designate the order as an interim order; and

(b) Identify to the extent feasible the destination, duration, and condition of the deployment.

(2) If applicable, an order for custodial responsibility under this part 3 must:

(a) Specify the allocation of caretaking authority, decision-making authority, or limited contact among the deploying parent, the other parent, and any nonparent;

(b) If the order divides caretaking or decision-making authority between individuals, or grants caretaking authority to one individual and limited contact to another, provide a process to resolve any dispute that may arise;

(c) Provide for liberal communication between the deploying parent and the child during deployment, including through electronic means, unless the court finds it is not in the best interest of the child, and allocate any costs of communications;

(d) Provide for liberal contact between the deploying parent and the child during the time the deploying parent is on leave or otherwise available, unless the court finds it is not in the best interest of the child;

(e) Provide for reasonable contact between the deploying parent and the child after return from deployment until the interim order is terminated, even if the time of contact exceeds the time the deploying parent spent with the child before entry of the interim order; and

(f) Provide that the order will terminate pursuant to part 4 of this article after the deploying parent returns from deployment.



§ 14-13.7-310. Order for child support

If a court has issued an order granting caretaking authority under this part 3, or an agreement granting caretaking authority has been executed under part 2 of this article, the court may enter an interim order for child support consistent with law of this state other than this article if the court has jurisdiction under the "Uniform Interstate Family Support Act", article 5 of this title.



§ 14-13.7-311. Modifying or terminating grant of custodial responsibility to nonparent

(1) Except for an order under section 14-13.7-305, except as otherwise provided in subsection (2) of this section, and consistent with the "Servicemembers Civil Relief Act", 50 U.S.C. appendix sections 521 and 522, on motion of a deploying or other parent or any nonparent to whom caretaking authority, decision-making authority, or limited contact has been granted, the court may modify or terminate the grant if the modification or termination is consistent with this part 3 and it is in the best interest of the child. A modification is an interim modification and terminates pursuant to part 4 of this article after the deploying parent returns from deployment, unless the grant has been terminated before that time by court order.

(2) On motion of a deploying parent, the court shall terminate a grant of limited contact, unless it is not in the best interests of the child.






Part 4 - Return From Deployment

§ 14-13.7-401. Procedure for terminating interim grant of custodial responsibility established by agreement

(1) At any time after return from deployment, an interim agreement granting custodial responsibility under part 2 of this article may be terminated by an agreement to terminate signed by the deploying parent and the other parent.

(2) An interim agreement under part 2 of this article granting custodial responsibility terminates:

(a) If an agreement to terminate under subsection (1) of this section specifies a date for termination on that date; or

(b) If the agreement to terminate does not specify a date, on the date the agreement to terminate is signed by the deploying parent and the other parent.

(3) In the absence of an agreement to terminate under subsection (1) of this section, an interim agreement granting custodial responsibility terminates under part 2 of this article thirty-five days after the deploying parent gives notice to the other parent that the deploying parent returned from deployment.

(4) If an interim agreement granting custodial responsibility was filed with a court pursuant to section 14-13.7-205, an agreement to terminate the interim agreement must also be filed with that court within a reasonable time after the signing of the agreement. The case number and heading of the case concerning custodial responsibility or child support must be provided to the court with the agreement to terminate.



§ 14-13.7-402. Consent procedure for terminating interim grant of custodial responsibility established by court order

At any time after a deploying parent returns from deployment, the deploying parent and the other parent may file with the court an agreement to terminate an interim order for custodial responsibility issued under part 3 of this article. After an agreement has been filed, the court shall issue an order terminating the interim order effective on the date specified in the agreement. If a date is not specified, the order is effective immediately.



§ 14-13.7-403. Visitation before termination of interim grant of custodial responsibility

After a deploying parent returns from deployment until an interim agreement or an interim order for custodial responsibility established under part 2 or 3 of this article is terminated, the court shall immediately issue an interim order granting the deploying parent reasonable contact with the child consistent with the deployed parent's post deployment leave, unless the court finds it is not in the best interest of the child, even if the time of contact exceeds the time the deploying parent spent with the child before deployment.



§ 14-13.7-404. Termination by operation of law of interim grant of custodial responsibility established by court order

(1) If an agreement between the parties to terminate an interim order for custodial responsibility under part 3 of this article has not been filed, the order terminates thirty-five days after the deploying parent gives notice to the other parent and any nonparent granted custodial responsibility that the deploying parent has returned from deployment.

(2) A proceeding seeking to prevent termination of an interim order for custodial responsibility is governed by sections 14-10-124 and 14-10-129.






Part 5 - Miscellaneous Provisions

§ 14-13.7-501. Uniformity of application and construction

In applying and construing this uniform act, consideration may be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it if it is consistent with the public policy of the state.



§ 14-13.7-502. Relation to electronic signatures in global and national commerce act

This article modifies, limits, or supersedes the "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. section 7001, et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. section 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. section 7003 (b).



§ 14-13.7-503. Savings clause

This article does not affect the validity of an interim court order concerning custodial responsibility during deployment that was entered before July 1, 2013.



§ 14-13.7-504. Effective date

This article takes effect July 1, 2013.












Child Support

Article 14 - Child Support Enforcement Procedures

§ 14-14-101. Short title

This article shall be known and may be cited as the "Colorado Child Support Enforcement Procedures Act".



§ 14-14-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Court" means any court in this state having jurisdiction to determine the liability of persons for the support of another person.

(2) "Delegate child support enforcement unit" means the unit of a county department of social services or its contractual agent which is responsible for carrying out the provisions of this article. The term "contractual agent" shall include a private child support collection agency, operating as an independent contractor with a county department of social services, or a district attorney's office, that contracts to provide any services that the delegate child support enforcement unit is required by law to provide.

(3) "Dependent child" means any person who is legally entitled to or the subject of a court order for the provision of proper or necessary subsistence, education, medical care, or any other care necessary for his health, guidance, or well-being who is not otherwise emancipated, self-supporting, married, or a member of the armed forces of the United States.

(4) "Duty of support" means a duty of support imposed by law or by order, decree, or judgment of any court, whether interlocutory or final, or whether incidental to an action for divorce, separation, separate maintenance or otherwise. "Duty of support" includes the duty to pay arrearages of support past-due and unpaid.

(4.3) "Employer", for purposes of income withholding pursuant to section 14-5-501, includes any person, company, or corporation, Pinnacol Assurance, or other insurance carrier paying any type of workers' compensation benefits pursuant to articles 40 to 47 of title 8, C.R.S.

(4.5) "Family support registry" means a central registry maintained and operated by the state department of human services pursuant to section 26-13-114, C.R.S., that receives, processes, disburses, and maintains a record of the payment of child support, child support when combined with maintenance, maintenance, child support arrears, or child support debt.

(4.7) "Health insurance" means medical insurance or medical and dental insurance coverage or both of human beings against bodily injury or illness. Such coverage may be provided through a parent's employer or may be acquired individually by the parent.

(5) "Obligee" means any person or agency to whom a duty of support is owed or any person or agency who has commenced a proceeding for the establishment or enforcement of an alleged duty of support.

(6) "Obligor" means any person owing a duty of support, or against whom a proceeding for the establishment or enforcement of a duty of support is commenced.

(6.5) "Plan" means a group health benefit plan or combination of plans, other than public assistance programs, that provides medical care or benefits for a child. "Plan" includes, but is not limited to, a health maintenance organization, self-funded group, state or local government group health plan, church group plan, medical or health service corporation, or other similar plan.

(7) "Public assistance" means assistance payments and social services provided to or on behalf of eligible recipients through programs administered or supervised by the state department of human services, either in cooperation with the federal government or independently without federal aid, pursuant to article 2 of title 26, C.R.S.

(8) "Support order" means any judgment, decree, or order of support in favor of an obligee, whether temporary or final or subject to modification, revocation, or remission, regardless of the kind of action or proceeding in which it is entered.

(9) "Wages" means income to an obligor in any form, including, but not limited to, actual gross income; compensation paid or payable for personal services, whether denominated as wages; earnings from an employer; salaries; payment to an independent contractor for labor or services; commissions; tips declared by the individual for purposes of reporting to the federal internal revenue service or tips imputed to bring the employee's gross earnings to the minimum wage for the number of hours worked, whichever is greater; rents; bonuses; severance pay; retirement benefits and pensions, including, but not limited to, those paid pursuant to articles 51, 54, 54.5, 54.6, and 54.7 of title 24, C.R.S., and article 30 of title 31, C.R.S.; workers' compensation benefits; social security benefits, including social security benefits actually received by a parent as a result of the disability of that parent or as the result of the death of the minor child's stepparent, but not including social security benefits received by a minor child or on behalf of a minor child as a result of the death or disability of a stepparent of the child; disability benefits; dividends; royalties; trust account distributions; any moneys drawn by a self-employed individual for personal use; funds held in or payable from any health, accident, disability, or casualty insurance to the extent that such insurance replaces wages or provides income in lieu of wages; monetary gifts; monetary prizes, excluding lottery winnings not required by the rules of the Colorado lottery commission to be paid only at the lottery office; taxable distributions from general partnerships, limited partnerships, closely held corporations, or limited liability companies; interest; trust income; annuities; payments received from a third party to cover the health care cost of the child but which payments have not been applied to cover the child's health care costs; state tax refunds; and capital gains. "Wages", for the purposes of child support enforcement, may also include unemployment compensation benefits, but only subject to the provisions and requirements of section 8-73-102 (5), C.R.S.



§ 14-14-103. Additional remedies

The remedies provided in this article are in addition to and not in substitution for any other remedies.



§ 14-14-104. Recovery for child support debt

(1) Any payment of public assistance by a county department of social services made to or for the benefit of any dependent child or children creates a debt, which is due and owing to the county department of social services, recoverable by the county as a debt due to the state by the parent or parents who are responsible for support of the dependent child or children, or by the parent whose rights were terminated pursuant to section 19-5-105.5, C.R.S., and who was ordered to pay child support for the benefit of a dependent child, in an amount to be determined as follows:

(a) Where there has been a court order directed to a parent, the child support debt of that parent shall be an amount equal to the amount of public assistance paid to the extent of the full amount of arrearages under the order. However, the county department of social services through its delegate child support enforcement unit may petition for modification of the order on the same grounds as a party to the action.

(b) Where there has been no court or administrative order for child support, the county department of social services through its delegate child support enforcement unit may initiate a court or administrative action to establish the amount of child support debt accrued, and the court or delegate child support enforcement unit, after hearing or upon stipulation or upon a default order, shall enter an order for child support debt. The debt shall be based on the amount of current child support due, or which would have been due if there were an existing order for child support, under the current child support enforcement guidelines in effect on the date of the stipulation, default order, or hearing to establish the child support debt times the number of months the family received public assistance. The total amount of child support debt shall not exceed the total amount paid for public assistance. A child support debt established pursuant to this paragraph (b) shall be in addition to any subsequent child support debt accrued pursuant to paragraph (a) of this subsection (1).

(2) The county department of social services through its delegate child support enforcement unit shall be subrogated to the right of the dependent child or children or person having legal and physical custody of said child or children or having been allocated decision-making authority with respect to the child or children to pursue any child support action existing under the laws of this state to obtain reimbursement of public assistance expended. If a court enters a judgment for or orders the payment of any amount of child support to be paid by an obligor, the county department of social services shall be subrogated to the debt created by such judgment or order.

(3) No agreement between any one parent or custodial person or person allocated parental responsibilities and the obligor, either relieving the obligor of any duty of support or responsibility therefor or purporting to settle past, present, or future child support obligations either as settlement or as prepayment, shall act to reduce or terminate any rights of the county department of social services to recover from that obligor for any public assistance provided unless the county department of social services through its delegate child support enforcement unit has consented to the agreement, in writing, and such written consent has been incorporated into and made a part of the agreement.

(4) Any parental rights with respect to custody or decision-making responsibility with respect to a child or parenting time that are granted by a court of competent jurisdiction or are subject to court review shall remain unaffected by the establishment or enforcement of a child support debt or obligation by the county department of social services or other person pursuant to the provisions of this article; and the establishment or enforcement of any such child support debt or obligation shall also remain unaffected by such parental rights with respect to custody or decision-making responsibility with respect to a child or parenting time.

(5) No child support debt under this section shall be created in the case of, or at any time collected from, a parent who receives assistance under the Colorado works program as described in part 7 of article 2 of title 26, C.R.S., for the period such parent is receiving such assistance, unless by order of a court of competent jurisdiction.

(6) Creation of a child support debt under this section shall not modify or extinguish any rights which the county department of social services has obtained or may obtain under an assignment of child support rights, including the right to recover and retain unreimbursed public assistance.

(7) When a portion of a public assistance grant, paid to or for the benefit of a dependent child, includes moneys paid to provide the custodial parent or the parent with whom the child resides the majority of the time or caretaker relative with necessities including but not limited to shelter, medical care, clothing, or transportation, then those moneys are deemed to be paid to or for the benefit of the dependent child.

(8) Notwithstanding rule 98 of the Colorado rules of civil procedure, venue for an action to establish child support debt is proper in any county where public assistance was or is being paid, in any county where the obligor parent resides, or in any county where the child resides.

(9) A copy of the computer printout obtained from the state department of human services of the record of payments of assistance under the Colorado works program as described in part 7 of article 2 of title 26, C.R.S., made on behalf of a child whose custodian has been receiving child support enforcement services pursuant to section 26-13-106, C.R.S., shall be admissible into evidence as proof of such payments in any proceeding to establish child support debt and shall be prima facie evidence of the amount of child support debt owing on behalf of said child.



§ 14-14-105. Continuing garnishment

(1) A writ of garnishment for the collection from earnings of judgments for arrearages for child support, for maintenance when combined with child support, for child support debts, or for maintenance shall be continuing; shall have priority over any garnishment, lien, or income assignment other than a writ previously served on the same garnishee pursuant to this subsection (1) or a wage assignment activated pursuant to section 14-14-107 or section 14-14-111, as those sections existed prior to July 1, 1996, or an income assignment activated pursuant to section 14-14-111.5; and shall require the garnishee to withhold, pursuant to section 13-54-104 (3), C.R.S., the portion of earnings subject to garnishment at each succeeding earnings disbursement interval until such judgment is satisfied or the garnishment is released by the court or in writing by the judgment creditor.

(2) No employer may discharge an employee solely for the reason that his earnings have been subjected to garnishment pursuant to this section. Any such discharge in violation of this subsection (2) shall subject the employer to liability for damages.



§ 14-14-106. Interest

Interest per annum at four percent greater than the statutory rate set forth in section 5-12-101, C.R.S., on any arrearages and child support debt due and owing may be compounded monthly and may be collected by the judgment creditor; however, such interest may be waived by the judgment creditor, and such creditor shall not be required to maintain interest balance due accounts.



§ 14-14-109. Security, bond, or guarantee

(1) In any action in which child support is ordered, an interested party may apply to the court for an order requiring that the obligor post security, a bond, or other form of guarantee to secure payment of the child support ordered. In considering such request, the court shall consider, among other factors, the nature of the obligor's employment and whether the obligor's income is unreachable by a wage assignment entered pursuant to section 14-14-107 prior to July 1, 1996, or by immediate deduction for a family support obligation pursuant to section 14-14-111 as it existed prior to July 1, 1996, or by an income assignment entered pursuant to section 14-14-111.5 on or after July 1, 1996.

(2) If the request to post security, a bond, or other guarantee is made subsequent to the issuance of a child support order, a copy of the request shall be sent to the obligor at his last-known address by certified mail no later than twenty days prior to the date set for a hearing on the issue. Such notice shall contain a statement of the obligor's rights to appear and contest the request.

(3) When a request to post security, a bond, or other guarantee is before the court, the court shall make findings on the appropriateness of the request based on the evidence presented and shall then either grant or deny the request.



§ 14-14-110. Contempt of court

(1) Evidence of noncompliance with an order for child support, or maintenance when combined with child support, in the form of an affidavit from the clerk of the court or in the form of a copy of the record of payments certified by the clerk of the court or in the form of a copy of the record of payment maintained by the family support registry is prima facie evidence of contempt of court.

(2) In determining whether or not the obligor is in contempt of court, the court may consider that the required payment has been made prior to the hearing to determine contempt or that owing to physical incapacity or other good cause the obligor was unable to furnish the support, care, and maintenance required by the order for the period of noncompliance alleged in the motion.

(3) If, after personal service of the citation and a copy of the motion and affidavit, the obligor fails to appear at the time so designated, the court may issue a warrant for the obligor's arrest. Upon issuance of the warrant, the court shall direct by endorsement thereon the amount of the bond required.

(4) Pursuant to subsection (3) of this section, where the obligor has been released upon deposit of cash, stocks, or bonds, or upon surety bond secured by property, if the obligor fails to appear in accordance with the primary condition of the bond, the court shall declare a forfeiture. Notice of the order of forfeiture shall be mailed immediately by the court to the obligor and sureties, if any, at the last-known address. If the obligor does not appear and surrender to the court having jurisdiction within thirty days after the date of the forfeiture, or within that period satisfy the court that appearance and surrender by the obligor is impossible and without the obligor's fault, the court shall enter judgment against the obligor and the sureties, if any, for the amount of the bail and costs of the court proceedings.

(5) Any moneys collected or paid upon any such execution or in any case upon said bond shall be turned over to the clerk of the court in which the bond is given to be applied to the child support obligation, including where the obligation is assigned to the department of human services pursuant to section 26-2-111 (3), C.R.S.



§ 14-14-111.5. Income assignments for child support or maintenance

(1) Legislative declaration. The general assembly hereby finds and declares that, for the good of the children of Colorado and to promote family self-sufficiency, there is a need to strengthen Colorado's child support enforcement laws and to simplify, streamline, and clarify the existing laws relating to wage assignments previously provided for in section 14-14-107 and immediate deductions for family support obligations previously provided for in section 14-14-111. In support of this effort, the general assembly hereby adopts the term "income assignment" to be used to provide consistency and standardization of the process for collecting child support and maintenance.

(2) Notice requirements for income assignments. Notice of income assignments shall be given in accordance with the following provisions based upon the date on which the order sought to be enforced was entered:

(a) Orders entered before July 10, 1987. (I) For orders entered before July 10, 1987, that do not include an order for income assignment as described in paragraph (a) of subsection (3) of this section or an order for immediate deductions for family support obligations as described in former section 14-14-111, as it existed prior to July 1, 1996, a notice of pending income assignment shall be sent by certified mail to the last-known address of the obligor, or such notice shall be personally served upon the obligor prior to the activation of an income assignment; except that such notice shall not be required if the obligor was given such notice prior to July 10, 1987, and such notice was in substantial compliance with the requirements of this section. The notice shall be given by the obligee, the obligee's representative, or the delegate child support enforcement unit.

(II) The notice of pending income assignment shall include the following information:

(A) That an income assignment may be activated immediately or at any other time at the request of the obligor, by agreement of the parties, or at the request of an obligee who is receiving support enforcement services from a delegate child support enforcement unit pursuant to section 26-13-106, C.R.S., in accordance with state procedures. Such state procedures require that the obligee request an income assignment in writing and that, after the delegate child support enforcement unit receives the request, it shall review the case to determine if it meets the criteria for requiring income assignment, which criteria are that the obligor is not meeting the terms of a written agreement for an alternative arrangement, or that the reason for the original good cause determination no longer exists, or that the obligor is currently paying child support but has threatened to stop and the obligee documents and substantiates that there has been a change in the obligor's circumstances that will lead the obligor to stop paying child support. If none of the circumstances set forth in this sub-subparagraph (A) exists, then the income assignment shall remain pending unless the obligor fails to comply with the support order by not making a full payment on its due date.

(B) That the activation of an income assignment is the notification to the obligor's employer or employers, trustee, or other payor of funds to withhold income for payment of the support obligation and arrears, if any;

(C) That, if any arrears accrue or already have accrued, an additional payment on the arrears shall be added to the income assignment pursuant to subparagraph (V) of paragraph (b) of subsection (3) of this section;

(D) That the obligor has a right to object to the activation of the income assignment raising the defenses that are available pursuant to sub-subparagraph (B) of subparagraph (VII) of paragraph (b) of subsection (3) of this section;

(E) That the obligor shall notify the family support registry, if payments are required to be made through the registry, in writing, of any change of address or employment within ten days after the change.

(b) Orders entered on or after July 10, 1987, and before January 1, 1990. For orders entered on or after July 10, 1987, and before January 1, 1990, no notice of pending income assignment as described in paragraph (a) of this subsection (2) shall be required.

(c) Orders entered in Title IV-D cases on or after January 1, 1990, and before January 1, 1994. For orders entered on or after January 1, 1990, and before January 1, 1994, in cases in which the custodian of the child is receiving support enforcement services from a delegate child support enforcement unit pursuant to section 26-13-106, C.R.S., no notice of pending income assignment as described in paragraph (a) of this subsection (2) shall be required.

(d) Orders entered in non-Title IV-D cases on or after July 10, 1987, and before January 1, 1994. For orders entered on or after July 10, 1987, and before January 1, 1994, in cases in which the custodian of the child is not receiving support enforcement services from a delegate child support enforcement unit pursuant to section 26-13-106, C.R.S., no notice of pending income assignment as described in paragraph (a) of this subsection (2) shall be required.

(e) Orders entered on or after January 1, 1994, and before July 1, 1996. For orders entered on or after January 1, 1994, and before July 1, 1996, no notice of pending income assignment as described in paragraph (a) of this subsection (2) shall be required.

(f) Orders entered on or after July 1, 1996. (I) Whenever an obligation for child support, maintenance, child support when combined with maintenance, retroactive support, medical support, child support arrears, or child support debt is initially determined, whether temporary or permanent or whether modified, the amount of child support, maintenance, child support when combined with maintenance, retroactive support, medical support, child support arrears, or child support debt shall be ordered by the court or delegate child support enforcement unit to be activated immediately as an income assignment subject to section 13-54-104 (3), C.R.S., from the income, as defined in section 14-10-115 (3), that is due or is to become due in the future from the obligor's employer, employers, or successor employers or other payor of funds, regardless of the source, of the person obligated to pay the child support, maintenance, child support when combined with maintenance, retroactive support, medical support, child support arrears, or child support debt.

(II) Any order for support shall include the following, if available:

(A) The name, date of birth, and sex of each child for whom the support is ordered;

(B) The obligee's name, social security number, residential and mailing addresses, and date of birth;

(C) The total amount of current support to be paid monthly in each category of support;

(D) The date of commencement of the order and the date or dates of the month that the payments are due;

(E) The total amount of arrears that is due, if any, in each category of support as of the date of the order; and

(F) The obligor's name, social security number, residential and mailing addresses, and date of birth.

(G) (Deleted by amendment, L. 99, p. 1085, § 3, effective July 1, 1999.)

(3) Activation of income assignment. Income assignments shall be activated in accordance with the following provisions:

(a) Immediate activation of income assignments. (I) Upon entry of an order for child support, maintenance, child support when combined with maintenance, retroactive support, medical support, child support arrears, or child support debt during the time periods described in paragraph (c), (e), or (f) of subsection (2) of this section, the obligee, the obligee's representative, or the delegate child support enforcement unit shall cause a notice of income assignment to be served immediately as described in subsection (4) of this section.

(II) Exceptions to immediate activation of income assignments. Income shall not be subject to immediate activation of an income assignment under this paragraph (a) in any case in which:

(A) One of the parties demonstrates, and the court or the delegate child support enforcement unit finds in writing, that there is good cause not to require immediate activation of an income assignment. For the purposes of this sub-subparagraph (A), "good cause" means the following: There is a written determination and explanation by the court or delegate child support enforcement unit stating why implementing immediate activation of an income assignment would not be in the best interests of the child; and the obligor has signed a written agreement to keep the delegate child support enforcement unit, the obligee, or the obligee's representative informed of the obligor's current employer and information on any health insurance coverage to which the obligor has access; and proof is provided that the obligor made timely payments without the necessity of income assignment in previously ordered child support obligations.

(B) A written agreement is reached between both parties that provides for an alternative arrangement. For purposes of this sub-subparagraph (B), the delegate child support enforcement unit shall be considered a party in all cases in which the custodian of a child is receiving support enforcement services from a delegate child support enforcement unit pursuant to section 26-13-106 (1), C.R.S., and as such is required to consent to the alternative written agreement. In all cases in which the custodian of a child is receiving support enforcement services from a delegate child support enforcement unit pursuant to section 26-13-106 (2), C.R.S., the obligee or the obligee's representative shall provide the delegate child support enforcement unit with notice of any agreement reached between the parties pursuant to this sub-subparagraph (B).

(b) (I) Activation of an income assignment following notice. An income assignment based on an order entered during the time periods described in paragraph (a), (b), or (d) of subsection (2) of this section shall not be activated unless:

(A) The obligor requests that the income assignment be activated; or

(B) The parties agree at the time of the entry or modification of a support order, or at any other time, that the income assignment is to be activated; or

(C) The obligee files an advance notice of activation with any court having jurisdiction to enforce the support order because a payment was due under a support order and the obligor has failed to make a payment in full as ordered.

(II) Notice of activation. When an income assignment is activated pursuant to sub-subparagraph (C) of subparagraph (I) of this paragraph (b), a copy of the advance notice of activation and a form for the obligor to object to the activation listing the available defenses shall be mailed by the obligee or the obligee's representative to the obligor's last-known address. The notice of activation shall contain the following information:

(A) The court that issued the support order;

(B) The case number;

(C) The date of the support order;

(D) The facts establishing that a full support payment was not made on or before it became due;

(E) The amount of overdue support owed;

(F) The amount of income to be withheld for current support and the amount to be withheld for arrears per month;

(G) A statement that, if section 13-54-104 (3), C.R.S., applies, the employer may not withhold more than the limitations set by said section;

(H) The name and address of the obligor's most recently known employer and a statement that the obligor is required to inform the court or the family support registry, if payments are to be made through the registry, of any new employment;

(I) A statement of the obligor's right to object to the activation of the income assignment within fourteen days after the date the advance notice of activation is sent to the obligor and the procedures available for such objection;

(J) The available defenses to the activation;

(K) A statement that failure to object to the activation of an income assignment within fourteen days after the date the advance notice of activation was sent to the obligor will result in the activation of the income assignment pursuant to subsection (4) of this section;

(L) A statement of the procedures the court will follow when an objection is filed by the obligor;

(M) A statement that, if the court denies the objection of the obligor, the income assignment shall be activated pursuant to subsection (4) of this section;

(N) A statement that the income assignment is a continuing assignment; and

(O) A statement that, if arrears have accrued, an additional monthly payment shall be set pursuant to subparagraph (V) of this paragraph (b) and that this payment may be modified if additional arrears accrue.

(III) Affidavit requirements. The party activating an income assignment based on an order entered during the time periods described in paragraph (a), (b), or (d) of subsection (2) of this section shall prepare an affidavit of arrears, which shall state the type and amount of support ordered per month and the date upon which the payment was due and, if the payments were to be made into the court registry or the family support registry, state that the full payment was not received by the registry on or before the due date or, if the payments were to be made to the obligee directly, state that the obligee did not receive the full payment on or before the due date, the date and amount of any modifications of the order, the period or periods of time the arrears accrued, the total amount of support that should have been paid, the total amount actually paid, and the total arrears, plus interest, due. If the income assignment is being activated pursuant to sub-subparagraph (A) or (B) of subparagraph (I) of this paragraph (b), the affidavit shall be filed with the court at the time of activation. If payments were ordered to be made through the family support registry, a copy of the payment record maintained by the family support registry shall be sufficient proof of payments made, and no affidavit shall be required. If the income assignment is being activated pursuant to sub-subparagraph (C) of subparagraph (I) of this paragraph (b), the affidavit shall be filed with the advance notice of activation.

(IV) Agreement to activate. When an income assignment is activated pursuant to sub-subparagraph (A) or (B) of subparagraph (I) of this paragraph (b) and arrears are owed, as verified by the affidavit of arrears, the parties may agree to an amount of payment on the arrears, or the court may determine an appropriate amount for payment.

(V) Arrears. When an income assignment is activated pursuant to sub-subparagraph (C) of subparagraph (I) of this paragraph (b) and arrears are owed, as verified by the affidavit of arrears, the income assignment shall include a payment on the arrears in the amount of one-twenty-fourth of the total amount due up to the date of the activation of the income assignment. The payment on the arrears shall remain the same until the arrears, plus interest, are paid unless the parties subsequently agree to a larger or smaller arrears payment amount or further arrears accrue. The total arrears due, plus interest, may be updated periodically, and the amount of payment may be revised periodically, as appropriate.

(VI) A payment on arrears, plus interest, for support, if any, shall be included in an activated income assignment; however, the combined payment on current support and arrears is subject to section 13-54-104 (3), C.R.S.

(VII) Objections to income assignment. (A) The obligor may file with the court a written objection to the activation of an income assignment pursuant to sub-subparagraph (C) of subparagraph (I) of this paragraph (b) within fourteen days after the advance notice of activation is sent to the obligor pursuant to subparagraph (II) of this paragraph (b) unless the obligor alleges that the notice was not received, in which case an objection may be filed no later than fourteen days after actual notice. The obligor shall mail a copy of the written objection to the obligee or the obligee's representative.

(B) The objection shall be limited to the defense that there is a mistake of fact such as an error in the identity of the obligor or in the amount of the support.

(C) If an objection is filed by the obligor, a hearing shall be set and held by the court within forty-two days after the date the advance notice of activation was sent to the obligor pursuant to subparagraph (II) of this paragraph (b). The court shall deny the objection without hearing if a defense in sub-subparagraph (B) of this subparagraph (VII) is not alleged.

(D) At a hearing on an objection, the sole issue before the court is whether there was a mistake of fact as specified in sub-subparagraph (B) of this subparagraph (VII).

(E) At a hearing on an objection, reasonable attorney fees and costs may be awarded to the prevailing party.

(F) If an objection is based on the amount of arrears, the income assignment may be activated and enforced as to current support obligations, and the activation of the income assignment as to arrears shall be stayed pending the outcome of a hearing on such objection.

(4) Notice to withhold income for support. Fourteen days after the date the advance notice of activation is mailed to the obligor for income assignments on orders entered during the time periods described in paragraphs (a), (b), and (d) of subsection (2) of this section or immediately for income assignments on orders entered during the time periods described in paragraphs (c), (e), and (f) of subsection (2) of this section, an income assignment may be activated by the obligee, the obligee's representative, or the delegate child support enforcement unit by causing a notice to withhold income for support to be served upon the employer, trustee, or other payor of funds, by first-class mail or by electronic service, if such employer, trustee, or other payor of funds mutually agrees with the state child support enforcement agency to receive such income assignments electronically. Receipt of notice by the employer, trustee, or other payor of funds confers jurisdiction of the court over the employer, trustee, or other payor of funds. Income assignments activated for orders entered during the time periods described in paragraphs (c), (e), and (f) of subsection (2) of this section shall be paid through the family support registry pursuant to section 26-13-114, C.R.S. In circumstances in which the source of income to the obligor is unemployment compensation benefits and the custodian of the child is receiving support enforcement services pursuant to section 26-13-106, C.R.S., no notice to withhold income for support shall be required. In such cases, the state child support enforcement agency shall electronically intercept the unemployment compensation benefits through an automated interface with the department of labor and employment. In all other cases, the notice to withhold income for support shall contain the following information and, except in cases in which the obligee is receiving child support enforcement services pursuant to section 26-13-106, C.R.S., shall have a certified copy of the support order attached thereto:

(a) The name and social security number of the obligor;

(b) A statement that withholding must begin no later than the first pay period that begins at least fourteen working days after the date on the notice to withhold income for support;

(c) Instructions concerning withholding the deductions, including:

(I) The amount to be withheld for current support and current maintenance when included in the child support order, the amount to be withheld for past due support, the amount to be withheld for past due maintenance when included in the child support order, the amount to be withheld for child support debt, the amount to be withheld for medical support, the amount to be withheld for current maintenance, the amount to be withheld for past due maintenance per month, and the amount to be withheld for processing fees, if any. In the event that the pay periods of the employer are more frequent, the employer shall withhold per pay period an appropriate percentage of the monthly amount due so that the total withheld during the month will total the monthly amount due.

(II) A statement that the employer, trustee, or other payor of funds may deduct a fee to defray the cost of withholding and that such employer, trustee, or other payor of funds shall refer to the laws governing the work state of the employee for the allowable amount of such fee;

(III) That, if section 13-54-104 (3), C.R.S., applies, the employer, trustee, or other payor of funds may not withhold more than the limitations set by said section;

(d) Instructions about disbursing the withheld amounts, including the requirements that each disbursement:

(I) Shall be forwarded within seven working days after the date of each deduction and withholding would have been paid or credited to the employee;

(II) Shall be forwarded to the address indicated on the notice;

(III) Shall be identified by the case number, the name and social security number of each obligor, the date the deduction was made, the amount of the payment, and the family support registry account number for cases ordered to be paid through the family support registry; and

(IV) May be combined with other disbursements in a single payment to the family support registry, if required to be sent to the registry, if the individual amount of each disbursement is identified as required by subparagraph (III) of this paragraph (d);

(e) A statement specifying whether or not the obligor is required to provide health insurance for the children who are the subject of the order;

(f) and (g) (Deleted by amendment, L. 2000, p. 1704, § 2, effective July 1, 2000.)

(h) A statement that, if the employer, trustee, or other payor of funds fails to withhold income as the notice to withhold income for support directs, the employer, trustee, or other payor of funds shall be liable for both the accumulated amount that should have been withheld from the obligor's income and any other penalties set by state law;

(i) A statement that the employer, trustee, or other payor of funds shall be subject to a fine determined under state law for discharging an obligor from employment, refusing to employ, or taking disciplinary action against an obligor because of a notice to withhold income for support;

(j) A statement that the employer shall notify the family support registry, in writing, if payments are required to be made through the registry promptly after the obligor terminates employment and shall provide the family support registry, in writing, with the obligor's name, date of separation, case identifier which shall be the family support registry account number, last-known home address, and the name and address of the obligor's new employer, if known;

(j.5) A statement that withholding under the notice to withhold income for support has priority over any other legal process under state law against the same income, that federal tax levies in effect before receipt of this notice to withhold income for support have priority, and that the requesting agency should be contacted if there are federal tax levies in effect;

(k) A statement that as long as the obligor is employed by the employer, the income assignment shall not be terminated or modified, except upon written notice by the obligee, the obligee's representative, the delegate child support enforcement unit, or the court;

(k.5) A statement that the employer, trustee, or other payor of funds may be required to report and withhold amounts from lump sum payments such as bonuses, commissions, or severance pay;

(l) (Deleted by amendment, L. 2000, p. 1704, § 2, effective July 1, 2000.)

(l.5) A statement that Colorado employers, trustees, or other payors of funds must comply with this section;

(m) A statement that, if the designated field on the notice to withhold income for support is checked, the employer, trustee, or other payor of funds is required to provide a copy of the notice to withhold income for support to the obligor;

(n) A statement that a fraudulent submission of a notice to withhold income for support shall subject the person submitting the notice to an employer, trustee, or other payor of funds to a fine of not less than one thousand dollars and court costs and attorney fees.

(4.5) When a Colorado employer receives an income assignment, or its equivalent, issued by another state, the employer shall apply the income assignment law of the obligor's principal state of employment. The obligor's principal state of employment shall be presumed to be Colorado unless there is a specific employment contract to the contrary.

(5) When activated, an income assignment shall be a continuing income assignment and shall remain in effect and shall be binding upon any employer, trustee, or other payor of funds upon whom it is served until further notice from the obligee, the obligee's representative, the delegate child support enforcement unit, or the court.

(6) Priority. (a) A notice of income assignment for support shall have priority over any garnishment, attachment, or lien.

(b) If there is more than one income assignment for support for the same obligor, the total amount withheld, which is subject to the limits specified in section 13-54-104 (3), C.R.S., shall be distributed in accordance with the priorities set forth in this paragraph (b):

(I) (A) First priority shall be given to income assignments for orders for current monthly child support obligations and maintenance when included in the child support order.

(B) If the amount withheld is sufficient to pay the current monthly support and maintenance for all orders, the employer or other payor of funds shall distribute the amount to all orders and proceed to the second priority to distribute any remaining withholding. If the amount withheld is not sufficient to pay the current monthly support and maintenance in all orders, the employer shall add the current monthly support and maintenance in all orders for a total and then divide the amount of current monthly support and maintenance in each order by the total to determine the percent of the total for each order. The percent for each order derived from such calculation shall be multiplied by the total amount withheld to determine what proportionate share of the amount withheld shall be paid for each order.

(II) (A) Second priority shall be given to income assignments for all orders for medical support when there is a specific amount ordered for medical support.

(B) If the amount withheld is sufficient to pay the medical support for all orders, the employer shall distribute the amount to all orders and proceed to the third priority to distribute any remaining withholding. If the amount withheld is not sufficient to pay the medical support in all orders, the employer shall add the medical support in all orders for a total and then divide the amount of medical support in each order by the total to determine the percent of the total for each order. The percent for each order derived from such calculation shall be multiplied by the total amount withheld to determine what proportionate share of the amount withheld shall be paid for each order.

(III) (A) Third priority shall be given to income assignments for child support debt and support arrears, including medical support arrears.

(B) If the amount withheld is sufficient to pay the child support debt and support arrears for all orders, the employer shall distribute the amount to all orders and proceed to the fourth priority to distribute any remaining withholding. If the amount withheld is not sufficient to pay the child support debt and support arrears in all orders, the employer shall add the child support debt and support arrears in all orders for a total and then divide the amount of child support debt and support arrears in each order by the total to determine the percent of the total for each order. The percent for each order derived from such calculation shall be multiplied by the total amount withheld to determine what proportionate share of the amount withheld shall be paid for each order.

(IV) (A) Fourth priority shall be given to income assignments for orders for maintenance only.

(B) If the amount withheld is sufficient to pay the maintenance only for all orders, the employer shall distribute the amount to all orders. If the amount withheld is not sufficient to pay the maintenance only in all orders, the employer shall add the maintenance only in all orders for a total and then divide the amount of maintenance only in each order by the total to determine the percent of the total for each order. The percent for each order derived from such calculation shall be multiplied by the total amount withheld to determine what proportionate share of the amount withheld shall be paid for each order.

(7) No employer, trustee, or other payor of funds who complies with a notice of income assignment issued pursuant to this section and as provided in subsection (8) of this section shall be liable to the obligor for wrongful withholding.

(8) An employer, trustee, or other payor of funds subject to this section who:

(a) Fails to abide by the terms enumerated in the notice of income assignment may be held in contempt of court;

(b) Wrongfully fails to withhold income in accordance with the provisions of this section shall be liable for both the accumulated amount the employer, trustee, or other payor of funds should have withheld from the obligor's income and any other penalties set by state law;

(c) Discharges, refuses to hire, or takes disciplinary action against an employee because of the entry or service of an income assignment pursuant to this section may be held in contempt of court or be subject to a fine.

(9) If an employer discharges an employee in violation of the provisions of this section, the employee may, within ninety-one days, bring a civil action for the recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall be lost wages not to exceed six weeks, costs, and reasonable attorney fees.

(10) (a) The obligee, the obligee's representative, the delegate child support enforcement unit, or the court shall promptly notify the employer, trustee, or other payor of funds, in writing, when an income assignment is modified or terminated.

(b) An income assignment shall be modified when:

(I) The support order is modified by the court;

(II) The arrears payment is modified by agreement between the parties pursuant to subparagraph (V) of paragraph (b) of subsection (3) of this section; or

(III) The arrears payment is modified when updated periodically pursuant to subparagraph (V) of paragraph (b) of subsection (3) of this section.

(c) An income assignment shall be terminated when all current maintenance when included in the child support order, past due support, past due maintenance when included in the child support order, child support debt, medical support, current monthly child support, current maintenance, past due maintenance, and processing fees, if any, owed under the support order are paid in full.

(11) Disbursements received from the employer, trustee, or other payor of funds by a delegate child support enforcement unit shall be promptly distributed.

(12) The clerk of the court shall provide, upon request, any information required by the parties about any support order or any order affecting an order for support, including judgments and registered orders.

(13) The department of human services is hereby designated as the income withholding agency as required by the federal "Social Security Act", as amended.

(14) This section applies to any action brought under this article or article 5, 6, or 10 of this title or under article 4 or 6 of title 19, C.R.S., or under article 13.5 of title 26, C.R.S.

(15) Nothing in this section shall affect the availability of any other method for collecting child support, maintenance, child support when combined with maintenance, retroactive support, medical support, child support arrears, or child support debt.

(16) Income assignments under this section shall be issued by a delegate child support enforcement unit under the provisions of the "Colorado Administrative Procedure Act for the Establishment and Enforcement of Child Support", created in article 13.5 of title 26, C.R.S.

(16.3) The employer, trustee, or other payor of funds shall include with the first disbursement an indication of whether dependent health insurance coverage is available to the obligor and whether the obligor has elected to enroll the dependents who are the subject of the order in such coverage and that such information shall be included in a disbursement at least annually thereafter or at the next disbursement in the event of any change in the status of health insurance availability or coverage.

(16.5) The employer shall not be required to collect, possess, or control the obligor's tips, and any such tips shall not be owed by an employer to an obligor.

(16.7) The employer, trustee, or other payor of funds may extract a processing fee of up to five dollars per month from the remainder of the obligor's income after the deduction and withholding.

(17) For purposes of this section, unless the context otherwise requires, "income" means wages as defined in section 14-14-102 (9).

(18) (Deleted by amendment, L. 2000, p. 1704, § 2, effective July 1, 2000.)

(19) A person submitting a fraudulent notice to withhold income for support to an employer, trustee, or other payor of funds shall be subject to a fine of not less than one thousand dollars and court costs and attorney fees.



§ 14-14-112. Deductions for health insurance

(1) In all orders which direct the obligor to provide health insurance for any child, the court or delegate child support enforcement unit shall include a provision directing the obligor's employer to enroll such child and the obligor, if enrollment of the obligor is a requirement of the plan, in the health insurance plan and to deduct from the wages due the obligor an amount sufficient to provide for premiums for health insurance when such insurance is offered by the employer, including any employer subject to the provisions of section 607 (1) of the federal "Employee Retirement Income Security Act of 1974", as amended. For all orders entered prior to August 1, 1992, which direct the obligor to provide health insurance for any child, the obligee or the obligee's representative shall send a copy of the notice of the deduction for health insurance, by first-class mail, to the obligor concurrent with mailing of the notice to the obligor's employer pursuant to subsection (2) of this section. The court or the delegate child support enforcement unit shall direct the obligor to notify the court, or unit if the delegate child support enforcement unit is a party to the court action, in writing, of any change of address or employment within ten days after the change.

(1.5) Effective July 1, 2002, the delegate child support enforcement unit shall follow the procedure set forth in section 26-13-121.5, C.R.S., for the enforcement of orders for health insurance.

(2) Notice of the deduction for health insurance shall be mailed by first-class mail by the obligee or the obligee's representative to the obligor's employer. The notice of the deduction for health insurance shall contain:

(a) The name, address, and social security number of the obligor;

(b) The name, birthdate, and social security number of any of the children to be covered by the health insurance;

(c) A statement that the employer shall enroll an obligor's child in the health insurance plan in which the obligor is enrolled if the child can be covered under that plan or, if the obligor is not enrolled, in the least costly plan otherwise available to the child, regardless of whether the child was born out of wedlock, is claimed as a dependent on the obligor's federal or state income tax return, lives with the obligor, or lives within the insurer's service area, notwithstanding any other provision of law restricting enrollment to persons who reside in an insurer's service area;

(d) A statement that the deduction for health insurance is to take effect no later than the first pay period after fourteen days from the date on which the notice is mailed to the employer or from the date on which the obligor submits an oral or written request to the employer, whichever occurs sooner, and that the deduction for health insurance is treated as a significant life change under open enrollment requirements;

(e) A statement that compliance with the notice to deduct for health insurance shall not subject the employer to liability to the obligor for wrongful withholding;

(f) A statement that noncompliance with the notice to deduct for health insurance may subject the employer to the liability and sanctions specified in subsection (5) of this section;

(g) A statement that the employer shall promptly notify the court, obligee, or delegate child support enforcement unit in writing within fourteen days after the obligor terminates employment and shall provide, if known, the name of the obligor's new employer;

(h) A statement that, as long as the obligor is employed by the employer, the notice to deduct for health insurance shall not be terminated or modified, except as follows:

(I) Upon written notice by the court, obligee, or delegate child support enforcement unit;

(II) Upon written verification, provided by the obligor to the employer, the employer determines that the child has been enrolled in a comparable health insurance plan that takes effect no later than the effective date on which the child is no longer enrolled under the plan offered by the obligor's employer; or

(III) Upon the employer's elimination of family health coverage for all employees;

(i) A statement that the employer may not discharge or refuse to hire or take disciplinary action against an employee because of the entry or service of a notice to deduct for health insurance issued and executed pursuant to this section and that such a violation may result in a finding of contempt of court;

(j) A statement that if the obligor or employer enrolls the dependents who are the subject of the order in health insurance coverage available through the employer, the employer shall send a copy of such enrollment to the location identified on the notice;

(k) A statement that when a child is no longer enrolled under a family health plan for the reasons described in subparagraphs (I) to (III) of paragraph (h) of this subsection (2), the employer within fourteen days after the termination of coverage shall send to the location described on the health insurance premium notice a written notice of cancellation of enrollment or a copy of the verification provided by the obligor to the employer that the child is enrolled in a comparable health plan;

(l) A statement that the obligor may file an objection to the notice of the deduction for health insurance with the court if the premium amount does not meet the definition of reasonable cost as provided in section 14-10-115 (10)(g). A premium amount that results in a child support order of fifty dollars or less or that is twenty percent or more of the obligor's gross income shall not be considered reasonable.

(2.5) If an obligor enrolls a child in a health insurance plan other than one provided through the obligor's employment, the obligee, the obligee's representative, or the delegate child support enforcement unit shall send, by first-class mail, a written notice to such health insurance provider with whom the obligor enrolls the child stating that:

(a) The obligor is under a court order to provide health insurance coverage for a child;

(b) The insurance provider shall notify the obligee, the obligee's representative, or the delegate child support enforcement unit of any cancellation of the coverage.

(3) No employer who complies with a notice to deduct for health insurance benefits pursuant to this section shall be liable to the obligor for wrongful withholding.

(4) No employer shall discharge or refuse to hire or take disciplinary action against an employee because of the entry or service of a notice to deduct for health insurance issued and executed pursuant to this section. Any person who violates this subsection (4) may be deemed by the court to be subject to contempt of court.

(5) An employer who wrongfully fails to deduct for health insurance in accordance with the provisions of this section may be held liable for an amount up to the accumulated amount of such premiums the employer or payor should have withheld from the obligor's wages.

(6) When an employer is served with a notice to deduct for health insurance pursuant to this section, and the obligor is no longer employed by the employer, the employer shall promptly notify the court in writing of the obligor's last-known address, social security number, and the name of the obligor's new employer, if known.

(7) If an employer discharges an employee in violation of the provisions of this section, the employee may, within ninety days, bring a civil action for the recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall be lost wages not to exceed six weeks, costs, and reasonable attorney fees.

(8) A notice to deduct for health insurance issued and served pursuant to this section shall be continuing and shall remain in effect and be binding on any current or successor employer upon whom it is served until further notice by the court, obligee, obligee's representative, or delegate child support enforcement unit.

(9) The court, obligee, obligee's representative, or delegate child support enforcement unit shall promptly notify the employer, in writing, when a notice to deduct for health insurance is modified or terminated. A notice to deduct for health insurance shall be terminated when the court order requiring health insurance is terminated.

(10) Deductions for health insurance shall also be ordered by a delegate child support enforcement unit under the provisions of the "Colorado Administrative Procedure Act for the Establishment and Enforcement of Child Support", created in article 13.5 of title 26, C.R.S.



§ 14-14-113. Recordation of social security numbers in certain family matters

(1) (a) (I) Except as otherwise provided in subparagraph (II) of this paragraph (a), effective July 1, 1997, every application for, or application for the renewal of, a professional or occupational license or certificate, a commercial driver's license pursuant to section 42-2-403, C.R.S., or a marriage license pursuant to section 14-2-105 sought by an individual person shall require the applicant's social security number. Such social security number shall be recorded on the application regardless of the licensing agency's use of another number on the social security field on the license. Nothing in this paragraph (a) shall be construed to require that a person's social security number appear on the professional or occupational license, commercial driver's license, or marriage license.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a), if an applicant for a professional or occupational license, commercial driver's license, or marriage license submits a sworn statement, together with the application, stating that the applicant does not have a social security number, such applicant shall not be required to provide a social security number on his or her application as required in subparagraph (I) of this paragraph (a).

(b) The judicial department shall maintain records of the parties' and children's social security numbers in family matters filed under articles 10 and 14 of this title, articles 4 and 6 of title 19, C.R.S., and article 13.5 of title 26, C.R.S. Nothing in this paragraph (b) shall require that a person's social security number appear on the face of the court order.

(c) All death certificates issued pursuant to section 25-2-110, C.R.S., shall identify the decedent's social security number, if available.

(2) (a) Access to records via the social security number provided in subsection (1) of this section and the security of those records shall be in accordance with section 26-13-107, C.R.S. Access shall be limited to the department of human services only for the purposes of establishing, modifying, or enforcing child support.

(b) Access to records via the social security number provided in subsection (1) of this section may be made by departments within their area of regulatory authority.

(3) In addition to the provisions of subsection (2) of this section, the child support enforcement agency and the delegate child support enforcement units, when exercising authority pursuant to this section, shall be subject to the privacy provisions of section 26-13-102.7, C.R.S.









Civil Union

Article 15 - Colorado Civil Union Act

§ 14-15-101. Short title

This article is known as the "Colorado Civil Union Act".



§ 14-15-102. Legislative declaration

The general assembly declares that the public policy of this state, as set forth in section 31 of article II of the state constitution, recognizes only the union of one man and one woman as a marriage. The general assembly declares that the purpose of this article is to provide eligible couples the opportunity to obtain the benefits, protections, and responsibilities afforded by Colorado law to spouses consistent with the principles of equality under law and religious freedom embodied in both the United States constitution and the constitution of this state. The general assembly declares that a second purpose of the act is to protect individuals who are or may become partners in a civil union against discrimination in employment, housing, and in places of public accommodation. The general assembly further finds that the general assembly, in the exercise of its plenary power, has the authority to define other arrangements, such as a civil union between two unmarried persons regardless of their gender, and to set forth in statute any state-level benefits, rights, and protections to which a couple is entitled by virtue of entering into a civil union. The general assembly finds that the "Colorado Civil Union Act" does not alter the public policy of this state, which recognizes only the union of one man and one woman as a marriage. The general assembly also declares that a third purpose in enacting the "Colorado Civil Union Act" is to state that Colorado courts may offer same-sex couples the equal protection of the law and to give full faith and credit to recognize relationships legally created in other jurisdictions that are similar to civil unions created by this article and that are not otherwise recognized pursuant to Colorado law.



§ 14-15-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Civil union" means a relationship established by two eligible persons pursuant to this article that entitles them to receive the benefits and protections and be subject to the responsibilities of spouses.

(2) "Civil union certificate" means a document that certifies that the persons named in the certificate have established a civil union in this state in compliance with this article.

(3) "Department" means the department of public health and environment.

(4) "Marriage" means the legally recognized union of one man and one woman.

(5) "Partner in a civil union" or "party to a civil union" means a person who has established a civil union pursuant to this article.

(6) "Spouses" means two persons who are married pursuant to the provisions of the "Uniform Marriage Act", part 1 of article 2 of this title.

(7) "State registrar" means the state registrar of vital statistics in the department.



§ 14-15-104. Requisites of a valid civil union

(1) To establish a civil union in Colorado, the two parties to the civil union shall satisfy all of the following criteria:

(a) Both parties are adults, regardless of the gender of either party;

(b) Neither party is a party to another civil union;

(c) Neither party is married to another person.



§ 14-15-105. Individual - civil union with relative - prohibited

(1) An individual shall not enter into a civil union with an ancestor or a descendant or with a brother or a sister, whether the relationship is by the half or the whole blood.

(2) An individual shall not enter into a civil union with an uncle or aunt or with a niece or nephew, whether the relationship is by the half or the whole blood.

(3) A civil union between persons prohibited from entering into a civil union by subsection (1) or (2) of this section is void.



§ 14-15-106. Restrictions as to minors and wards

(1) A county clerk and recorder shall not issue a civil union license if either party to the intended civil union is:

(a) Under eighteen years of age; or

(b) Eighteen years of age or older and under guardianship, unless the party under guardianship has the written consent of his or her guardian.

(2) A violation of subsection (1) of this section makes the civil union void.



§ 14-15-107. Rights, benefits, protections, duties, obligations, responsibilities, and other incidents of parties to a civil union

(1) A party to a civil union has the rights, benefits, protections, duties, obligations, responsibilities, and other incidents under law as are granted to or imposed upon spouses, whether those rights, benefits, protections, duties, obligations, responsibilities, and other incidents derive from statute, administrative or court rule, policy, common law, or any other source of law.

(2) A party to a civil union is included in any definition or use of the terms "dependent", "family", "heir", "immediate family", "next of kin", "spouse", and any other term that denotes the familial or spousal relationship, as those terms are used throughout the Colorado Revised Statutes.

(3) Parties to a civil union are responsible for the financial support of one another in the manner prescribed under law for spouses.

(4) The law of domestic relations, including but not limited to declaration of invalidity, legal separation, dissolution, child custody, allocation of parental responsibilities, parenting time, child support, property division, maintenance, and award of attorney fees, applies to civil unions.

(5) Rights, benefits, protections, duties, obligations, responsibilities, and other incidents under law as are granted to or imposed upon spouses, that apply in like manner to parties to a civil union under this section, include but are not limited to:

(a) Laws relating to title, survivorship, or other incidents of or presumptions with respect to the acquisition, ownership, or transfer, inter vivos or at death, of real or personal property;

(b) Causes of action related to or dependent upon spousal status, including an action based on wrongful death, emotional distress, loss of consortium, dramshop laws, or other torts or actions under contracts reciting, related to, or dependent upon spousal status;

(c) Prohibitions against discrimination based upon spousal status, including but not limited to the provisions of parts 3 to 7 of article 34 of title 24, C.R.S.;

(d) Title 15, C.R.S., including but not limited to matters concerning decedents' estates, wills, trusts, intestate succession, nonprobate transfers, wards, protected persons, and priority for appointment as a conservator, guardian, or personal representative;

(e) Workers' compensation benefits;

(f) The right of a partner in a civil union to be treated as a family member or as a spouse under the "Colorado Employment Security Act" for purposes of unemployment benefits;

(g) Adoption law and procedure;

(h) Group benefit plans for state employees pursuant to part 6 of article 50 of title 24, C.R.S.;

(i) The right to designate a party to a civil union as a beneficiary under the state public employees' retirement system;

(j) Survivor benefits under local government firefighter and police pensions;

(k) Domestic abuse programs pursuant to article 7.5 of title 26, C.R.S., emergency protection orders pursuant to section 13-14-103, C.R.S., and the right to receive the protections and programs specified in part 8 of article 6 of title 18, C.R.S.;

(l) Rights to apply for compensation as a relative of a victim under the "Colorado Crime Victim Compensation Act", pursuant to part 1 of article 4.1 of title 24, C.R.S., rights to receive restitution under part 2 of article 4.1 of title 24, C.R.S., and the right to be informed of critical stages of the criminal justice process and to be accorded the rights and protections of victims of and witnesses to crimes under parts 2 and 3 of article 4.1 of title 24, C.R.S.;

(m) Laws, policies, or procedures relating to emergency and nonemergency medical care and treatment and hospital visitation and notification, including the rights of nursing home patients described in section 25-1-120, C.R.S.;

(n) Laws or rules regarding the right to visit a partner who is in a correctional facility, as defined in section 17-1-102 (1.7), a local jail, as defined in section 17-1-102 (7), or a private contract prison, as defined in section 17-1-102 (7.3), or who is receiving treatment in a public hospital or a licensed private hospital, clinic, community mental health center or clinic, or acute treatment unit or institution that provides treatment for a person with a behavioral or mental health disorder;

(o) Laws relating to:

(I) Declarations concerning the administration, withholding, or withdrawing of medical treatment, which declarations are made pursuant to the provisions of the "Colorado Medical Treatment Decision Act", article 18 of title 15, C.R.S.;

(II) Proxy decision-makers for medical treatment and surrogate decision-makers for health care benefit decisions, as described in article 18.5 of title 15, C.R.S.;

(III) Directives relating to cardiopulmonary resuscitation, as described in article 18.6 of title 15, C.R.S.; and

(IV) Directives concerning medical orders for scope of treatment forms, as described in article 18.7 of title 15, C.R.S.;

(p) Rights concerning direction of the disposition of the last remains of a deceased party to a civil union pursuant to article 19 of title 15, C.R.S.;

(q) Laws relating to making, revoking, and objecting to anatomical gifts by others pursuant to the "Revised Uniform Anatomical Gift Act", part 2 of article 19 of title 15;

(r) Family leave benefits;

(s) Public assistance benefits pursuant to state law;

(t) Laws relating to immunity from compelled testimony and evidentiary privileges pursuant to section 13-90-107, C.R.S.;

(u) The right to apply for emergency or involuntary commitment of a party to a civil union;

(v) The homestead rights of a spouse pursuant to part 2 of article 41 of title 38, C.R.S.;

(w) The ability to protect exempt property from attachment, execution, or garnishment;

(x) (I) Insurance policies for life insurance, including the ability to cover a party to a civil union as a dependent.

(II) This paragraph (x) is effective for plans issued, delivered, or renewed on or after January 1, 2014.

(y) (I) Insurance coverage provided by a health coverage plan, including the ability to cover a party to a civil union as a dependent.

(II) This paragraph (y) is effective for plans issued, delivered, or renewed on or after January 1, 2014.

(z) (I) Other insurance policies that provide coverage relating to joint ownership of property.

(II) This paragraph (z) is effective for plans issued, delivered, or renewed on or after January 1, 2014.

(6) The responsibilities and rights of parties to a civil union with respect to the biological child of one of the parties, which child is conceived during the term of the civil union, are determined as if the parties were spouses subject to the provisions of section 19-4-105, C.R.S. A party to a civil union has the right to adopt through the same process outlined for a stepparent adoption in accordance with section 19-5-203, C.R.S., if the child of the other party to the civil union is otherwise available for adoption pursuant to section 19-5-203 (1)(d), C.R.S.



§ 14-15-108. Modification of civil union terms through an agreement

(1) Parties to a civil union may create agreements modifying the terms, conditions, or effects of a civil union in the manner specified in part 3 of article 2 of this title.

(2) Notwithstanding the provisions of subsection (1) of this section, the provisions of this article and the provisions of part 3 of article 2 of this title do not invalidate or affect an otherwise valid domestic partnership agreement or civil contract between two individuals who are not married to each other in which the individuals set forth an agreement about the rights and responsibilities regarding matters similar to those that may be addressed by a contract under part 3 of article 2 of this title if the agreement or contract was made prior to May 1, 2013, or, if made on or after May 1, 2013, the agreement or contract is not made in contemplation of entering into a civil union under this article.



§ 14-15-109. Civil union license and certificate

(1) The executive director of the department shall prescribe the form for an application for a civil union license, consisting of, at a minimum, the following information:

(a) Name, sex, address, social security number, and date and place of birth of each party to the proposed civil union. For such purpose, proof of date of birth may be obtained from a birth certificate, a driver's license, or other comparable evidence.

(b) If either party has previously been married or has previously been a party to a civil union, the name of the spouse or the name of the other party and the date, place, and court in which the marriage or civil union was dissolved or declared invalid or the date and place of death of the deceased spouse or the deceased party to a civil union;

(c) Name and address of the parents or guardian of each party; and

(d) Whether the parties are related to each other and, if so, their relationship.

(2) The executive director of the department shall prescribe the forms for the civil union license and the civil union certificate. The department shall provide the forms to the county clerk and recorders in the state.

(3) A civil union license and a civil union certificate do not constitute evidence of the parties' intent to create a common law marriage.



§ 14-15-110. Issuance of a civil union license - certification - fee

(1) When both parties to a proposed civil union complete a civil union application and at least one party appears before the county clerk and recorder and pays to the county clerk and recorder the civil union license fee and other fees described in subsection (2) of this section, and the county clerk and recorder determines that the parties meet the criteria specified in sections 14-15-104, 14-15-105, and 14-15-106, the county clerk and recorder shall issue a civil union license and a civil union certificate form. Both parties to the proposed civil union shall sign the application attesting to the accuracy of the facts stated.

(2) The civil union license fee is seven dollars plus an additional amount established pursuant to section 25-2-121, C.R.S. The county clerk and recorder shall forward the additional amount to the state treasurer who shall credit it to the vital statistics records cash fund pursuant to section 25-2-121, C.R.S. In addition, the county clerk and recorder shall collect a fee of twenty dollars to be transmitted by the county clerk and recorder to the state treasurer who shall credit the same to the Colorado domestic abuse program fund created in section 39-22-802 (1), C.R.S.



§ 14-15-111. When civil union licenses issued - validity

The county clerk and recorder shall issue a civil union license only during the hours that the office of the county clerk and recorder is open as prescribed by law and at no other time and shall show the exact date and hour of the license's issue. A civil union license is not valid for use outside the state of Colorado. Within the state, a civil union license is not valid for more than thirty-five days after the date of issue. If a civil union license is not used within thirty-five days, it is void, and one of the parties shall return the civil union license to the county clerk and recorder that issued the license for cancellation.



§ 14-15-112. Persons authorized to certify civil unions - registration - fee

(1) A civil union may be certified by a judge of a court, by a district court magistrate, by a county court magistrate, by a retired judge of a court, by the parties to the civil union, or in accordance with any mode of recognition of a civil union by any religious denomination or Indian nation or tribe.

(2) Within sixty-three days after the date on which the civil union is certified, either the person certifying the civil union or, if no individual acting alone certifies the civil union, a party to the civil union shall complete the civil union certificate and return the certificate to the county clerk and recorder's office that issued the license. A person who fails to return the civil union certificate to the county clerk and recorder as required by this section shall pay to the county clerk and recorder a late fee in an amount not less than twenty dollars. The county clerk and recorder may assess an additional five-dollar late fee for each additional day of failure to comply with the return requirements of this subsection (2), up to a maximum of fifty dollars. For purposes of determining whether to assess a late fee pursuant to this subsection (2), the date of return is deemed to be the date of postmark.

(3) Upon receiving the civil union certificate, the county clerk and recorder shall register the civil union.

(4) A priest, minister, rabbi, or other official of a religious institution or denomination or an Indian nation or tribe is not required to certify a civil union in violation of his or her right to the free exercise of religion guaranteed by the first amendment to the United States constitution and by section 4 of article II of the state constitution.



§ 14-15-113. Civil union license required for certification

Persons authorized by section 14-15-112 to certify civil unions shall require a civil union license from the parties before certifying the civil union.



§ 14-15-114. Evidence of civil union

A copy of the civil union certificate received from the county clerk and recorder or a record of the civil union received from the state registrar is presumptive evidence of the civil union in all courts.



§ 14-15-115. Dissolution, legal separation, and declaration of invalidity of civil unions - jurisdiction - venue

(1) Any person who enters into a civil union in Colorado consents to the jurisdiction of the courts of Colorado for the purpose of any action relating to a civil union even if one or both parties cease to reside in this state.

(2) The district court has jurisdiction over all proceedings relating to the dissolution of a civil union, legal separation of a civil union, or the declaration of invalidity of a civil union, regardless of the jurisdiction where the civil union was entered into. The court shall follow the procedures specified in article 10 of this title, including the same domicile requirements for a dissolution, legal separation, or declaration of invalidity for such proceedings.

(3) A proceeding relating to the dissolution of a civil union, legal separation of a civil union, or the declaration of invalidity of a civil union may be held in the county where the petitioner or respondent resides or where the parties' civil union certificate was issued; except that process may be directed to any county in the state. A respondent's objection to venue is waived if not made within such time as the respondent's response is due.



§ 14-15-116. Reciprocity - principle of comity

(1) Repealed.

(2) Under principles of comity, a civil union, domestic partnership, or substantially similar legal relationship between two persons that is legally created in another jurisdiction shall be deemed to be a civil union for purposes of Colorado law as set forth in this article.



§ 14-15-117. Application of article to joint tax returns - legislative declaration

(1) The general assembly finds that some partners in a civil union may legally have their federal taxable income determined on either separate federal tax returns or on a joint federal tax return. Since Colorado income tax filings are tied to the federal income tax form by requiring taxpayers to pay a percentage of their federal taxable income as their state income taxes:

(a) Partners in a civil union who have their federal taxable income determined on separate federal tax returns must have such income separately determined for purposes of the Colorado income tax; and

(b) Partners in a civil union who have their federal taxable income determined on a joint federal tax return must have their state taxable income determined based on their joint federal taxable income.



§ 14-15-118. Construction

The provisions of this article shall not be construed to create a marriage between the parties to a civil union or alter the public policy of this state, which recognizes only the union of one man and one woman as a marriage.



§ 14-15-118.5. Construction - effect when parties to a civil union marry - dissolution process

(1) When parties who have entered into a civil union pursuant to this article subsequently marry, the effect is a merger of the two relationship statuses. Once merged, the civil union terminates as of the date of the solemnization of the marriage or determination of a common law marriage and no separate dissolution of the civil union is required.

(2) If one or both parties to a marriage that has been merged with a civil union subsequently desire to dissolve the marriage, legally separate, or have the marriage declared invalid, one or both of the parties must file a petition in accordance with the procedures specified in article 10 of this title.

(3) If a civil union and marriage were merged, any calculation of the duration of the marriage includes the time period during which the parties were in a civil union.



§ 14-15-119. Severability

If any provision of this article or the application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.












Title 15 - Probate, Trusts, and Fiduciaries

Fiduciary

Article 1 - Fiduciary

Part 1 - General Provisions

§ 15-1-101. Short title

This part 1 shall be known and may be cited as the "Uniform Fiduciaries Law".



§ 15-1-102. Legislative declaration

This part 1 shall be interpreted and construed so as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 15-1-103. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking.

(2) "Fiduciary" includes a trustee under any trust, expressed, implied, resulting, or constructive, executor, administrator, personal representative, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust, or estate.

(3) "Person" includes a corporation, partnership, or other association, or two or more persons having a joint or common interest.

(4) "Principal" includes any person to whom a fiduciary as such owes an obligation.



§ 15-1-104. Prior transactions

The provisions of this part 1 shall not apply to transactions taking place prior to April 16, 1923.



§ 15-1-105. Application of payments to fiduciary

A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.



§ 15-1-106. Transfer of negotiable instruments by fiduciary

If any negotiable instrument payable or indorsed to a fiduciary as such is indorsed by the fiduciary, or if any negotiable instrument payable or indorsed to his principal is indorsed by a fiduciary empowered to indorse such instrument on behalf of his principal, the indorsee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in indorsing or delivering the instrument and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in transferring the instrument.



§ 15-1-107. Check drawn by fiduciary payable to third person, effect

If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his obligations as fiduciary in drawing or delivering the instrument and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the instrument.



§ 15-1-108. Check drawn by and payable to fiduciary, effect

If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, payable to the fiduciary personally or payable to a third person and by him transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in transferring the instrument and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith.



§ 15-1-109. Deposit in name of fiduciary

If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.



§ 15-1-110. Check drawn upon account of principal by fiduciary

If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account, the bank is authorized to pay such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing such check or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.



§ 15-1-111. Deposits in personal account of fiduciary

If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks payable to him as fiduciary, or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks on that account, or of checks payable to his principal and indorsed by him, if he is empowered to indorse such checks or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary by that action; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making such deposit or in drawing such check or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith.



§ 15-1-112. Deposits in name of two or more trustees

When a deposit is made in a bank in the name of two or more persons as trustees and a check is drawn upon the trust account by any trustee authorized by the other trustee to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize such trustee to draw checks upon the trust account and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.



§ 15-1-112.5. Liability of a fiduciary for acts of predecessor fiduciary

In the absence of actual knowledge or information which would cause a reasonable fiduciary to inquire further, a fiduciary shall be under no duty to examine the accounts and records of or inquire into the acts or omissions of a predecessor fiduciary and shall not be liable for failure to seek redress for any act or omission of any predecessor fiduciary.



§ 15-1-113. Cases not provided for in law

In any case not provided for in this part 1, the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments, and banking, shall continue to apply.






Part 2 - Distribution by Fiduciaries of Express Trusts

§ 15-1-201. When part 2 applicable

This part 2 shall be applicable to all powers of appointment or disposition existing or created on or after April 1, 1953, the donees of which powers shall be living on such date.



§ 15-1-201.5. Definitions

As used in this part 2, "donee" has the same meaning as "powerholder" as set forth in section 15-2.5-102 (13).



§ 15-1-202. Trustee not liable, when

If a trustee of an express trust which includes property subject to a power of appointment or other power of disposition distributes such property to those persons who would take such property in default of appointment and such distribution is made not sooner than six months after the death of the donee of such power and without knowledge of the existence of an instrument exercising such power, he shall not be responsible to the appointee under the instrument exercising such power.



§ 15-1-203. No liability if distribution under instrument

If a trustee of an express trust which includes property subject to a power of appointment or other power of disposition distributes such property pursuant to an instrument exercising such power and without knowledge of any infirmity in such instrument and thereafter such instrument shall be held wholly or partially invalid, such trustee shall not be responsible to those persons who would take in default of appointment.



§ 15-1-204. Rights of appointees

Nothing in this part 2 shall be deemed to affect the right of the appointee of such property to trace such property into the hands of the distributee or to affect the cause of action of such appointee against such distributee.



§ 15-1-205. Rights of persons entitled

Nothing in this part 2 shall be deemed to affect the right of the person entitled to such property in default of appointment to trace such property into the hands of the appointee or to affect the cause of action of such person against such distributee.



§ 15-1-206. Rights of bona fide purchasers

Nothing in this part 2 shall be construed to impair the title or lien of a purchaser or mortgagee in good faith and for value from the person to whom such property was first conveyed pursuant to, or in default of, appointment, as the case may be.






Part 3 - Fiduciary Investments

§ 15-1-301. Fiduciary defined

The word "fiduciary" as used in this part 3 means original or successor administrators, special administrators, administrators cum testamento annexo, executors, guardians, conservators, and trustees, whether of express or implied trusts.



§ 15-1-302. Application

The provisions of this part 3 shall apply to and govern all fiduciaries appointed or lawfully acting.



§ 15-1-303. Construction of part 3

Nothing in this part 3 shall be construed as modifying or repealing either section 28-5-214 or section 28-5-301, C.R.S., with respect to investment of surplus funds by appointed guardians and conservators of minor and incompetent beneficiaries of the veterans administration.



§ 15-1-304. Standard for investments

In acquiring, investing, reinvesting, exchanging, retaining, selling, and managing property for the benefit of others, fiduciaries shall be required to have in mind the responsibilities which are attached to such offices and the size, nature, and needs of the estates entrusted to their care and shall exercise the judgment and care, under the circumstances then prevailing, which men of prudence, discretion, and intelligence exercise in the management of the property of another, not in regard to speculation but in regard to the permanent disposition of funds, considering the probable income as well as the probable safety of capital. Within the limitations of the foregoing standard, fiduciaries are authorized to acquire and retain every kind of property, real, personal, and mixed, and every kind of investment, specifically including, but not by way of limitation, bonds, debentures, and other corporate obligations, stocks, preferred or common, securities of any open-end or closed-end management type investment company or investment trust, and participations in common trust funds, which men of prudence, discretion, and intelligence would acquire or retain for the account of another.



§ 15-1-304.1. Standard for investments on and after July 1, 1995 - "Colorado Uniform Prudent Investor Act"

(1) On and after July 1, 1995, when investing and managing assets, fiduciaries shall be governed by the standard for trustees set forth in the "Colorado Uniform Prudent Investor Act", article 1.1 of this title.

(2) This section shall not apply to those persons, corporations, entities, or state agencies which were made subject to the provisions of section 15-1-304 by specific reference in another statute in existence prior to July 1, 1995.



§ 15-1-305. Terms of instrument govern

Nothing in this part 3 shall be construed as authorizing any departure from or variation of the express terms or limitations set forth in any will, agreement, court order, or other instrument creating or defining the fiduciary's duties and powers, but the terms "legal investment" or "authorized investment", or words of similar import as used in any such instrument, shall be taken to mean any investment which is permitted by the terms of section 15-1-304.



§ 15-1-306. Court not restricted

Nothing in this part 3 shall be construed as restricting the power of a court of proper jurisdiction to permit a fiduciary to deviate from the terms of any will, agreement, or other instrument relating to the acquisition, investment, reinvestment, exchange, retention, sale, or management of estate or trust property.



§ 15-1-308. Investments in United States government obligations

In the absence of an express provision to the contrary, any fiduciary is authorized, whenever a governing instrument or order requires or permits investment in United States government obligations which are backed by the full faith and credit of the United States government, to invest in such obligations, either directly or in the form of the securities of or other interests in any open-end or closed-end management type investment company or investment trust registered under the federal "Investment Company Act of 1940", 15 U.S.C. sec. 80(a)-1 et seq., if the portfolio of such investment company or investment trust is limited to United States government obligations which are backed by the full faith and credit of the United States government and to repurchase agreements fully collateralized by such obligations and if any such investment company or investment trust actually takes delivery of such collateral, either directly or through an authorized custodian.






Part 4 - Uniform Principal and Income Act

Subpart 1 - Definitions and Fiduciary Duties

§ 15-1-401. Short title

Subparts 1 through 6 of this part 4 shall be known and may be cited as the "Uniform Principal and Income Act".



§ 15-1-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Accounting period" means a calendar year unless another twelve-month period is selected by a fiduciary. The term includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends.

(2) "Beneficiary" includes, in the case of a decedent's estate, an heir and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3) "Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

(4) "Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in subpart 4 of this part 4.

(5) "Income beneficiary" means a person to whom net income of a trust is or may be payable.

(6) "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

(7) "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(8) "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this part 4 to or from income during the period.

(9) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(10) "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(10.5) "Qualified beneficiary" means a beneficiary who, on the date the beneficiary's qualification is determined:

(a) Is a distributee or a permissible distributee of trust income or principal;

(b) Would be a distributee or permissible distributee of trust income or principal if the interest of the distributees described in paragraph (a) of this subsection (10.5) terminated on that date; or

(c) Would be a distributee or permissible distributee of trust income or principal if the trust terminated on said date.

(11) "Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

(12) "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(12.5) "Total return trust" means a trust that is converted to a total return trust pursuant to section 15-1-404.5 or a trust the terms of which manifest the settlor's intent that the trustee will administer the trust in accordance with section 15-1-404.5 (4) and (4.5).

(13) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.



§ 15-1-403. Fiduciary duties - general principles

(1) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of subparts 2 and 3 of this part 4, a fiduciary:

(a) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in subparts 1 through 6 of this part 4;

(b) May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by subparts 1 through 6 of this part 4;

(c) Shall administer a trust or estate in accordance with subparts 1 through 6 of this part 4 if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(d) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and subparts 1 through 6 of this part 4 do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(2) In exercising the power to adjust under section 15-1-404 (1) or a discretionary power of administration regarding a matter within the scope of subparts 1 through 6 of this part 4, whether granted by the terms of a trust, a will, or subparts 1 through 6 of this part 4, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with subparts 1 through 6 of this part 4 is presumed to be fair and reasonable to all of the beneficiaries.

(3) The terms and conditions of a trust or a will shall govern all actions taken by a fiduciary with respect to any matter within the scope of subparts 1 through 6 of this part 4. The provisions of subparts 1 through 6 of this part 4 are default provisions and may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust or a will. The provisions of subparts 1 through 6 of this part 4 shall govern the administration of a trust or will by a fiduciary only if such trust or will contains no conflicting provision.

(4) Nothing in subparts 1 through 6 of this part 4 shall be construed to limit or restrict a maker of a trust or will from making provisions in such trust or will that are different from the provisions in subparts 1 through 6 of this part 4.



§ 15-1-404. Trustee's power to adjust

(1) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in section 15-1-403 (1), that the trustee is unable to comply with section 15-1-403 (2).

(2) In deciding whether and to what extent to exercise the power conferred by subsection (1) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(a) The nature, purpose, and expected duration of the trust;

(b) The intent of the settlor;

(c) The identity and circumstances of the beneficiaries;

(d) The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(e) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(f) The net amount allocated to income under the other sections of subparts 1 through 6 of this part 4 and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(g) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(h) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(i) The anticipated tax consequences of an adjustment.

(3) A trustee may not make an adjustment:

(a) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(b) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(c) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(d) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(e) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(f) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(g) If the trustee is a beneficiary of the trust;

(h) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly; or

(i) If the trust is a unitrust.

(4) If the provisions of paragraph (e), (f), (g), or (h) of subsection (3) of this section apply to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(5) A trustee may release the entire power conferred by subsection (1) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraph (a), (b), (c), (d), (e), (f), or (h) of subsection (3) of this section, or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (3) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

(6) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (1) of this section.

(7) Nothing in this section or in subparts 1 through 6 of this part 4 is intended to create or imply a duty to make an adjustment, and a trustee is not liable for not considering whether to make an adjustment or for choosing not to make an adjustment. In a proceeding with respect to a trustee's exercise or nonexercise of the power to make an adjustment under this section, the sole remedy is to direct, deny, or revise an adjustment between principal and income.



§ 15-1-404.5. Conversion - unitrusts - administration

(1) Conversion by trustee. Unless expressly prohibited by the governing instrument, a trustee may release the power to adjust described in section 15-1-404 and convert a trust to a unitrust as described in this section if all of the following apply:

(a) The trust describes the amount that may or must be distributed to a beneficiary by referring to the trust's income and the trustee determines that conversion to a unitrust will enable the trustee to better carry out the purposes of the trust;

(b) The trustee sends a written notice of the trustee's decision to convert the trust to a unitrust specifying a prospective effective date for the conversion, which may not be sooner than sixty days after the notice is sent, and including a copy of this section to the qualified beneficiaries, determined as of the date the notice is sent and assuming nonexercise of all powers of appointment;

(c) There are one or more legally competent beneficiaries described in section 15-1-402 (10.5)(a), and one or more legally competent remainder beneficiaries described in either section 15-1-402 (10.5)(b) or 15-1-402 (10.5)(c), determined as of the date the notice is sent; and

(d) No beneficiary has objected in writing to the conversion to a unitrust and delivered such objection to the trustee within sixty days after the notice was sent.

(2) Conversion, reconversion, and adjustment of the distribution percentage by agreement. Conversion to a unitrust or reconversion to an income trust may be made by agreement between the trustee and all qualified beneficiaries of the trust. The trustee and all qualified beneficiaries may also agree to modify the distribution percentage; except that the trustee and the qualified beneficiaries may not agree to a distribution percentage less than three percent or greater than five percent. The agreement may include any other actions a court could properly order pursuant to subsection (7) of this section.

(3) Conversion or reconversion by court. (a) The trustee may, for any reason, elect to petition the court to order conversion to a unitrust, including without limitation the reason that conversion under subsection (1) of this section is unavailable because:

(I) A beneficiary timely objects to the conversion to a unitrust;

(II) There are no legally competent beneficiaries described in section 15-1-402 (10.5)(a); or

(III) There are no legally competent beneficiaries described in section 15-1-402 (10.5)(b) or (10.5)(c).

(b) A beneficiary may request the trustee to convert to a unitrust or adjust the distribution percentage pursuant to this subsection (3). If the trustee declines or fails to act within six months after receiving a written request from a beneficiary to do so, the beneficiary may petition the court to order the conversion or adjustment.

(c) The trustee may petition the court prospectively to convert from a unitrust to an income trust or to adjust the distribution percentage if the trustee determines that the reconversion or adjustment will enable the trustee to better carry out the purposes of the trust. A beneficiary may request the trustee to petition the court prospectively to reconvert from a unitrust to an income trust or adjust the distribution percentage. If the trustee declines or fails to act within six months after receiving a written request from a beneficiary to do so, the beneficiary may petition the court to order the reconversion or adjustment.

(d) (I) In a judicial proceeding instituted under this subsection (3), the trustee may present opinions and reasons concerning:

(A) The trustee's support for, or opposition to, a conversion to a unitrust, a reconversion from a unitrust to an income trust, or an adjustment of the distribution percentage of a unitrust, including whether the trustee believes conversion, reconversion, or adjustment of the distribution percentage would enable the trustee to better carry out the purposes of the trust; and

(B) Any other matter relevant to the proposed conversion, reconversion, or adjustment of the distribution percentage.

(II) A trustee's actions undertaken in accordance with this subsection (3) shall not be deemed improper or inconsistent with the trustee's duty of impartiality unless the court finds from all the evidence that the trustee acted in bad faith.

(e) The court shall order conversion to a unitrust, reconversion prospectively from a unitrust to an income trust, or adjustment of the distribution percentage of a unitrust if the court determines that the conversion, reconversion, or adjustment of the distribution percentage will enable the trustee to better carry out the purposes of the trust.

(f) If a conversion to a unitrust is made pursuant to a court order, the trustee may reconvert the unitrust to an income trust only:

(I) Pursuant to a subsequent court order; or

(II) By filing with the court an agreement made pursuant to subsection (2) of this section to reconvert to an income trust.

(g) Upon a reconversion, the power to adjust, as described in section 15-1-404 and as it existed before the conversion, shall be revived.

(h) An action may be taken under this subsection (3) no more frequently than every two years, unless the court for good cause orders otherwise.

(4) Administration of a unitrust. During the time that a trust is a unitrust, the trustee shall administer the trust in accordance with the provisions of this subsection (4) as follows, unless otherwise expressly provided by the terms of the trust:

(a) The trustee shall invest the trust assets seeking a total return without regard to whether the return is from income or appreciation of principal;

(b) The trustee shall make income distributions in accordance with the governing instrument subject to the provisions of this section;

(c) The distribution percentage for any trust converted to a unitrust by a trustee in accordance with subsection (1) of this section shall be four percent, unless a different percentage has been determined in an agreement made pursuant to subsection (2) of this section or ordered by the court pursuant to subsection (3) of this section;

(d) (I) The trustee shall pay to a beneficiary in the case of an underpayment within a reasonable time, and shall recover from a beneficiary in the case of an overpayment, either by repayment by the beneficiary or by withholding from future distributions to the beneficiary:

(A) An amount equal to the difference between the amount properly payable and the amount actually paid; and

(B) Interest compounded annually at a rate per annum equal to the distribution percentage in the year or years during which the underpayment or overpayment occurs.

(II) For purposes of this paragraph (d), accrual of interest may not commence until the beginning of the trust year following the year in which the underpayment or overpayment occurs.

(e) A change in the method of determining a reasonable current return by converting to a unitrust in accordance with this section and substituting the distribution amount for net trust accounting income is a proper change in the definition of trust income and shall be given effect notwithstanding any contrary provision of subparts 1 through 6 of this part 4. The distribution amount shall in all cases be deemed a reasonable current return that fairly apportions the total return of a unitrust.

(4.5) For purposes of subsection (4) of this section:

(a) "Income", as that term appears in the governing instrument, shall be deemed to mean the distribution amount.

(b) (I) The "distribution amount" shall be an annual amount equal to the distribution percentage multiplied by the average net fair market value of the trust's assets.

(II) For purposes of this paragraph (b), the average net fair market value of the trust's assets shall be the net fair market value of the trust's assets averaged over the lesser of:

(A) The three preceding years; or

(B) The period during which the trust has been in existence.

(5) Determination of matters in administration of unitrust. The trustee may determine any of the following matters in administering a unitrust as the trustee deems necessary or helpful for the proper functioning of the trust:

(a) The effective date of a conversion to a unitrust pursuant to subsection (1) of this section;

(b) The manner of prorating the distribution amount for a short year in which a beneficiary's interest commences or ceases, or if the trust is a unitrust for only part of the year, or the trustee may elect to treat the trust year as two separate years, the first of which ends at the close of the day on which the conversion or reconversion occurs and the second of which ends at the close of the trust year;

(c) Whether distributions are made in cash or in kind;

(d) The manner of adjusting valuations and calculations of the distribution amount to account for other payments from, or contributions to, the trust;

(e) Whether to value the trust's assets annually or more frequently;

(f) Which valuation dates to use and how many valuation dates to use;

(g) Valuation decisions concerning any asset for which there is no readily available market value, including:

(I) How frequently to value such an asset;

(II) Whether and how often to engage a professional appraiser to value such an asset; and

(III) Whether to exclude the value of such an asset from the net fair market value of the trust's assets for purposes of determining the distribution amount. For purposes of this section, any such asset so excluded shall be referred to as an "excluded asset", and the trustee shall distribute any net income received from the excluded asset as provided for in the governing instrument, subject to the following principles:

(A) The trustee shall treat each asset for which there is no readily available market value as an excluded asset unless the trustee determines that there are compelling reasons not to do so and the trustee considers all relevant factors including the best interests of the beneficiaries;

(B) If tangible personal property or real property is possessed or occupied by a beneficiary, the trustee may not limit or restrict any right of the beneficiary to use the property in accordance with the governing instrument regardless of whether the trustee treats the property as an excluded asset; and

(C) By way of example and not by way of limitation, assets for which there is a readily available market value include cash and cash equivalents; stocks, bonds, and other securities and instruments for which there is an established market on a stock exchange, in an over-the-counter market, or otherwise; and any other property that can reasonably be expected to be sold within one week of the decision to sell without extraordinary efforts by the seller. By way of example and not by way of limitation, assets for which there is no readily available market value include stocks, bonds, and other securities and instruments for which there is no established market on a stock exchange, in an over-the-counter market, or otherwise; real property; tangible personal property; and artwork and other collectibles.

(h) Any other administrative matter that the trustee determines is necessary or helpful for the proper functioning of the unitrust.

(6) Allocations. (a) Expenses, taxes, and other charges that would otherwise be deducted from income if the trust was not a unitrust may not be deducted from the distribution amount.

(b) Unless otherwise provided by the governing instrument, the distribution amount each year shall be deemed to be paid from the following sources for that year in the following order:

(I) Net income determined as if the trust was not a unitrust;

(II) Other ordinary income as determined for federal income tax purposes;

(III) Net realized short-term capital gains as determined for federal income tax purposes;

(IV) Net realized long-term capital gains as determined for federal income tax purposes;

(V) Trust principal comprising assets for which there is a readily available market value; and

(VI) Other trust principal.

(7) Court orders. (a) The court may order any of the following actions in a proceeding brought by a trustee or a beneficiary pursuant to paragraph (a), (b), or (c) of subsection (3) of this section:

(I) Select a distribution percentage other than four percent, except that the court may not order a distribution percentage less than three percent or greater than five percent;

(II) Average the valuation of the trust's net assets over a period other than three years;

(III) Reconvert prospectively from a unitrust, or adjust the distribution percentage of a unitrust;

(IV) Direct the distribution of net income, determined as if the trust were not a unitrust, in excess of the distribution amount as to any or all trust assets if the distribution is necessary to preserve a tax benefit; or

(V) Change or direct any administrative procedure as the court determines is necessary or helpful for the proper functioning of the unitrust.

(b) Nothing in this subsection (7) shall be construed to limit the equitable jurisdiction of the court to grant other relief as the court deems proper.

(8) Restrictions. Conversion to a unitrust shall not affect any provision in the governing instrument that:

(a) Directs or authorizes the trustee to distribute the principal;

(b) Directs or authorizes the trustee to distribute a fixed annuity or a fixed fraction of the value of trust assets;

(c) Authorizes a beneficiary to withdraw a portion or all of the principal; or

(d) Diminishes in any manner an amount permanently set aside for charitable purposes under the governing instrument unless both income and principal are set aside.

(9) Tax limitations. If a particular trustee is also a beneficiary of the trust and conversion or failure to convert would enhance or diminish the beneficial interest of that trustee, or if possession or exercise of the conversion power by a particular trustee alone would cause any individual to be treated as owner of a part of the trust for federal income tax purposes or cause a part of the trust to be included in the gross estate of any individual for federal estate tax purposes, then that particular trustee may not participate as a trustee in the exercise of the conversion power; except that:

(a) The trustee may petition the court under paragraph (a) of subsection (3) of this section to order conversion in accordance with this section; and

(b) A co-trustee or co-trustees to whom this subsection (9) does not apply may convert the trust to a unitrust in accordance with subsection (1) or (2) of this section.

(10) Releases. A trustee may irrevocably release the power granted by this section if the trustee reasonably believes the release is in the best interests of the trust and its beneficiaries. The release may be personal to the releasing trustee or it may apply generally to some or all subsequent trustees. The release may be for any specified period, including a period measured by the life of an individual.

(11) Remedies. (a) A trustee who reasonably and in good faith takes any action or omits to take any action under this section is not liable to any person interested in the trust. An act or omission by a trustee under this section shall be presumed to be reasonable and undertaken in good faith unless the act or omission is determined by the court to have been an abuse of discretion.

(b) If a trustee reasonably and in good faith takes or omits to take any action under this section and a person interested in the trust opposes the act or omission, the person's exclusive remedy shall be to seek an order of the court directing the trustee to:

(I) Convert the trust to a unitrust;

(II) Reconvert from a unitrust;

(III) Change the distribution percentage; or

(IV) Order any administrative procedures the court determines are necessary or helpful for the proper functioning of the trust.

(c) A claim for relief under this subsection (11) that is not barred by adjudication, consent, or limitation, is nevertheless barred as to any beneficiary who has received a statement fully disclosing the matter unless a proceeding to assert the claim is commenced within six months after receipt of the statement. A beneficiary is deemed to have received a statement if it is received by the beneficiary or the beneficiary's representative in a manner described in section 15-10-403 or 15-1-405.

(12) No duty. A trustee has no duty to inform a beneficiary about the availability and provisions of this section. A trustee has no duty to review the trust to determine whether any action should be taken under this section unless the trustee is requested in writing by a qualified beneficiary to do so.

(13) Application. (a) This section shall apply to trusts in existence on May 22, 2003, and to trusts created on or after that date.

(b) This section shall be construed to apply to the administration of a trust that is administered in Colorado under Colorado law or that is governed by Colorado law with respect to the meaning and effect of its terms unless:

(I) The trust is a trust described in the federal "Internal Revenue Code of 1986", section 642 (c)(5), 664 (d), or 2702 (a)(3);

(II) The governing instrument expressly prohibits the use of this section by specific reference to one or more provisions of subparts 1 through 6 of this part 4;

(III) The terms of a trust in existence on May 22, 2003, incorporate provisions that operate as a unitrust. The trustee or a beneficiary of such a trust may proceed under section 15-1-405 to adopt provisions in this section that do not contradict provisions in the governing instrument.

(14) Application to express trusts. (a) This subsection (14) does not apply to a charitable remainder unitrust as defined by section 664 (d), federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 664, as amended.

(b) As used in this section:

(I) "Unitrust" means a trust, the terms of which require or permit distribution of a unitrust amount, without regard to whether the trust has been converted to a unitrust in accordance with this section or whether the trust is established by express terms of the governing instrument.

(II) "Unitrust amount" means an amount equal to a percentage of a unitrust's assets that may or are required to be distributed to one or more beneficiaries annually in accordance with the terms of the unitrust. The unitrust amount may be determined by reference to the net fair market value of the unitrust's assets as of a particular date each year or as an average determined on a multiple-year basis.



§ 15-1-405. Notice of action

(1) A trustee may give a notice of proposed action regarding a matter governed by subparts 1 through 6 of this part 4 as provided in this section. For the purpose of this section, a proposed action includes a course of action and a decision not to take action.

(2) The trustee shall mail notice of the proposed action to all adult beneficiaries who are receiving, or are entitled to receive, income under the trust or to receive a distribution of principal if the trust were terminated at the time the notice is given. If there are no adult beneficiaries who may receive such notice, then notice shall be given to all beneficiaries who are receiving, or are entitled to receive, income under the trust or to receive a distribution of principal if the trust were terminated at the time notice is given, in accordance with the provisions of section 15-10-403. Notice may be given to any other beneficiary. A person shall be bound under this section with respect to such proposed action if the person receives actual notice, if another person having a substantially identical interest receives notice, or if the person would be bound under the provisions of section 15-10-403.

(3) Notice of proposed action need not be given to any person who consents in writing to the proposed action. The consent may be executed at any time before or after the proposed action is taken.

(4) The notice of proposed action shall state that it is given pursuant to this section and shall state all of the following:

(a) The name and mailing address of the trustee;

(b) The name and telephone number of a person who may be contacted for additional information;

(c) A description of the action proposed to be taken and an explanation of the reasons for the action;

(d) The time within which objections to the proposed action can be made, which shall be at least thirty days from the mailing of the notice of proposed action;

(e) The date on or after which the proposed action may be taken or is effective.

(5) A beneficiary may object to the proposed action by mailing a written objection to the trustee at the address stated in the notice of proposed action within the time period specified in the notice of proposed action.

(6) A trustee is not liable to a beneficiary for an action regarding a matter governed by this chapter if the trustee does not receive a written objection to the proposed action from the beneficiary within the applicable period and the other requirements of this section are satisfied. If no beneficiary entitled to notice objects under this section, the trustee is not liable to any current or future beneficiary with respect to the proposed action.

(7) If the trustee receives a written objection within the applicable time period, either the trustee or a beneficiary may petition the court to have the proposed action performed as proposed, performed with modifications, or denied. In the proceeding, a beneficiary objecting to the proposed action has the burden of proving that the trustee's proposed action should not be performed. A beneficiary who has not objected is not estopped from opposing the proposed action in the proceeding. If the trustee decides not to implement the proposed action, the trustee shall notify the beneficiaries of the decision not to take the action and the reasons for the decision, and the trustee's decision not to implement the proposed action does not itself give rise to liability to any current or future beneficiary. A beneficiary may petition the court to have the action performed, and has the burden of proving that it should be performed.






Subpart 2 - Decedent's Estate or Terminating Income Interest

§ 15-1-406. Determination and distribution of net income

(1) After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules shall apply:

(a) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in subparts 3 to 5 of this part 4 that apply to trustees and the rules in paragraph (e) of this subsection (1). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(b) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in subparts 3 to 5 of this part 4 that apply to trustees and by:

(I) Including in net income all income from property used to discharge liabilities;

(II) Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax, marital, or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(III) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(c) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under paragraph (b) of this subsection (1) or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

(d) A fiduciary shall distribute the net income remaining after distributions required by paragraph (c) of this subsection (1) in the manner described in section 15-1-407 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(e) A fiduciary may not reduce principal or income receipts from property described in paragraph (a) of this subsection (1) because of a payment described in section 15-1-426 or 15-1-427 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.



§ 15-1-407. Distribution to residuary and remainder beneficiaries

(1) Each beneficiary described in section 15-1-406 (1)(d) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(2) In determining a beneficiary's share of net income, the following rules shall apply:

(a) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(b) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(c) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(d) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(3) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(4) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.






Subpart 3 - Apportionment at Beginning and End of Income Interest

§ 15-1-408. When right to income begins and ends

(1) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(2) An asset becomes subject to a trust:

(a) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(b) On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(c) On the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(3) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (4) of this section, even if there is an intervening period of administration to wind up the preceding income interest.

(4) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.



§ 15-1-409. Apportionment of receipts and disbursements when decedent dies or income interest begins

(1) A trustee shall allocate an income receipt or disbursement, other than one to which section 15-1-406 (1)(a) applies, to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(2) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(3) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of subparts 1 through 6 of this part 4. Distributions to shareholders or other owners from an entity to which section 15-1-411 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.



§ 15-1-410. Apportionment when income interest ends

(1) For the purposes of this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(2) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(3) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.






Subpart 4 - Allocation of Receipts During Administration of Trust

§ 15-1-411. Character of receipts

(1) For the purposes of this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate governed by section 15-1-412, a business or activity governed by section 15-1-413, or an asset-backed security governed by section 15-1-425.

(2) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(3) A trustee shall allocate the following receipts from an entity to principal:

(a) Property other than money;

(b) Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(c) Money received in total or partial liquidation of the entity; and

(d) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(4) Money is received in partial liquidation:

(a) To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(b) If the total amount of money and property received in a distribution or series of related distributions is greater than twenty percent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(5) Money is not received in partial liquidation, nor may it be taken into account under paragraph (b) of subsection (4) of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(6) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.



§ 15-1-412. Distribution from trust or estate

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, section 15-1-411 or section 15-1-425 shall apply to a receipt from the trust.



§ 15-1-413. Business and other activities conducted by trustee

(1) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(2) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(3) Activities for which a trustee may maintain separate accounting records include:

(a) Retail, manufacturing, service, and other traditional business activities;

(b) Farming;

(c) Raising and selling livestock and other animals;

(d) Management of rental properties;

(e) Extraction of minerals and other natural resources;

(f) Timber operations; and

(g) Activities governed by section 15-1-424.



§ 15-1-414. Principal receipts

(1) A trustee shall allocate to principal:

(a) To the extent not allocated to income under subparts 1 through 6 of this part 4, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(b) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this subpart 4;

(c) Amounts recovered from third parties to reimburse the trust because of disbursements described in section 15-1-427 (1)(g) or for other reasons to the extent not based on the loss of income;

(d) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(e) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(f) Other receipts as provided in sections 15-1-418 to 15-1-425.



§ 15-1-415. Rental property

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.



§ 15-1-416. Obligation to pay money

(1) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(2) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(3) This section shall not apply to an obligation to which the provisions of section 15-1-419, 15-1-420, 15-1-421, 15-1-422, 15-1-424, or 15-1-425 applies.



§ 15-1-417. Insurance policies and similar contracts

(1) Except as otherwise provided in subsection (2) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(2) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to section 15-1-413, loss of profits from a business.

(3) This section shall not apply to a contract governed by the provisions of section 15-1-419.



§ 15-1-418. Insubstantial allocations not required

(1) If a trustee determines that an allocation between principal and income required by the provisions of sections 15-1-419 to 15-1-422 or section 15-1-425 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in section 15-1-404 (3) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in section 15-1-404 (4) and may be released for the reasons and in the manner described in section 15-1-404 (5). An allocation is presumed to be insubstantial if:

(a) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent; or

(b) The value of the asset producing the receipt for which the allocation would be made is less than ten percent of the total value of the trust's assets at the beginning of the accounting period.



§ 15-1-419. Deferred compensation, annuities, and similar payments

(1) For purposes of this section:

(a) "Payment" means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (4) to (7) of this section, "payment" also includes any payment from any separate fund, regardless of the reason for the payment.

(b) "Separate fund" includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(2) To the extent that a payment is characterized as interest, a dividend, or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(3) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income ten percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection (3), a payment is not required to be made to the extent that it is made because the trustee exercises a right of withdrawal.

(4) Except as otherwise provided in subsection (5) of this section, subsections (6) and (7) of this section apply, and subsections (2) and (3) do not apply, in determining the allocation of a payment made from a separate fund to:

(a) A trust to which an election to qualify for a marital deduction under 26 U.S.C. sec. 2056 (b)(7), as amended, has been made; or

(b) A trust that qualifies for the marital deduction under 26 U.S.C. sec. 2056 (b)(5), as amended.

(5) Subsections (4), (6), and (7) of this section do not apply if and to the extent that the series of payments would, without application of said subsection (4), qualify for the marital deduction under 26 U.S.C. sec. 2056 (b)(7)(C), as amended.

(6) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this part 4. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(7) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal four percent of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under 26 U.S.C. sec. 7520, as amended, for the month preceding the accounting period for which the computation is made.

(8) This section does not apply to a payment governed by the provisions of section 15-1-420.



§ 15-1-420. Liquidating asset

(1) For purposes of this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to section 15-1-419, resources subject to section 15-1-421, timber subject to section 15-1-422, an activity subject to section 15-1-424, an asset subject to section 15-1-425, or any asset for which the trustee establishes a reserve for depreciation under section 15-1-428.

(2) A trustee shall allocate to income ten percent of the receipts from a liquidating asset and the balance to principal.



§ 15-1-421. Minerals, water, and other natural resources

(1) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(a) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(b) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(c) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, ninety percent must be allocated to principal and the balance to income.

(d) If an amount is received from a working interest or any other interest not provided for in paragraph (a), (b), or (c) of this subsection (1), ninety percent of the net amount received must be allocated to principal and the balance to income.

(2) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, ninety percent of the amount must be allocated to principal and the balance to income.

(3) Subparts 1 through 6 of this part 4 apply whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(4) If a trust owns an interest in minerals, water, or other natural resources on July 1, 2001, the trustee may allocate receipts from the interest as provided in subparts 1 through 6 of this part 4 or in the manner used by the trustee before July 1, 2001. If the trust acquires an interest in minerals, water, or other natural resources after July 1, 2001, the trustee shall allocate receipts from the interest as provided in subparts 1 through 6 of this part 4.



§ 15-1-421.5. Disposition of natural resources

(1) If any part of the principal consists of a right to receive royalties, overriding or limited royalties, working interests, production payments, net profit interests, or other interests in minerals or other natural resources in, on, or under land, the receipts from taking the natural resources from the land shall be allocated as follows:

(a) If received as rent on a lease or extension payments on a lease, the receipts are income;

(b) If received from a production payment, the receipts are income to the extent of any factor for interest or its equivalent provided in the governing instrument. There shall be allocated to principal the fraction of the balance of the receipts that the unrecovered cost of the production payment bears to the balance owed on the production payment, exclusive of any factor for interest or its equivalent. The receipts not allocated to principal are income.

(c) If received as a royalty, overriding or limited royalty, or bonus, or from a working, net profit, or any other interest in minerals or other natural resources, receipts not provided for in paragraph (a) or (b) of this subsection (1) shall be apportioned on a yearly basis in accordance with this paragraph (c) regardless of whether any natural resource was being taken from the land at the time the trust was established. Fifteen percent of the gross receipts, but not to exceed fifty percent of the net receipts remaining after payment of all expenses, direct and indirect, computed without allowance for depletion, shall be added to principal as an allowance for depletion. The balance of the gross receipts after payment therefrom of all expenses, direct and indirect, is income.

(2) If a trustee, on April 22, 2009, held an item of depletable property of a type specified in this section, he or she shall allocate receipts from the property in the manner used before April 22, 2009, but as to all depletable property acquired after April 22, 2009, by an existing or new trust, the method of allocation provided herein shall be used.

(3) This section does not apply to timber, water, soil, sod, dirt, turf, or mosses.



§ 15-1-422. Timber

(1) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(a) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(b) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(c) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a) and (b) of this subsection (1); or

(d) To principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (a), (b), or (c) of this subsection (1).

(2) In determining net receipts to be allocated pursuant to subsection (1) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(3) Subparts 1 through 6 of this part 4 apply whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(4) If a trust owns an interest in timberland on July 1, 2001, the trustee may allocate net receipts from the sale of timber and related products as provided in subparts 1 through 6 of this part 4 or in the manner used by the trustee before July 1, 2001. If the trust acquires an interest in timberland after July 1, 2001, the trustee shall allocate net receipts from the sale of timber and related products as provided in subparts 1 through 6 of this part 4.



§ 15-1-423. Property not productive of income

(1) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under section 15-1-404 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by section 15-1-404 (1). The trustee may decide which action or combination of actions to take.

(2) In cases not governed by the provisions of subsection (1) of this section, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.



§ 15-1-424. Derivatives and options

(1) For purposes of this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments that gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(2) To the extent that a trustee does not account under section 15-1-413 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(3) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.



§ 15-1-425. Asset-backed securities

(1) For purposes of this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset governed by the provisions of section 15-1-411 or 15-1-419.

(2) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment that the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(3) If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate ten percent of the payment to income and the balance to principal.






Subpart 5 - Allocation of Disbursements During Administration of Trust

§ 15-1-426. Disbursements from income

(1) A trustee shall make the following disbursements from income to the extent that they are not disbursements governed by the provisions of section 15-1-406 (1)(b)(II) or (1)(b)(III):

(a) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(b) One-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(c) All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(d) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.



§ 15-1-427. Disbursements from principal

(1) A trustee shall make the following disbursements from principal:

(a) The remaining one-half of the disbursements described in section 15-1-426 (1)(a) and section 15-1-426 (1)(b);

(b) All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(c) Payments on the principal of a trust debt;

(d) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(e) Premiums paid on a policy of insurance not described in section 15-1-426 (1)(d) of which the trust is the owner and beneficiary;

(f) Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

(g) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(2) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.



§ 15-1-428. Transfers from income to principal for depreciation

(1) For purposes of this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one year.

(2) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(a) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(b) During the administration of a decedent's estate; or

(c) Under this section if the trustee is accounting under section 15-1-413 for the business or activity in which the asset is used.

(3) An amount transferred to principal need not be held as a separate fund.



§ 15-1-429. Transfers from income to reimburse principal

(1) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(2) Principal disbursements governed by the provisions of subsection (1) of this section include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(a) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(b) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(c) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(d) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(e) Disbursements described in section 15-1-427 (1)(g).

(3) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (1) of this section.



§ 15-1-430. Income taxes

(1) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(2) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(3) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(a) From income to the extent that receipts from the entity are allocated only to income;

(b) From principal to the extent that receipts from the entity are allocated only to principal;

(c) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(d) From principal to the extent that the tax exceeds the total receipts from the entity.

(4) After applying subsections (1) to (3) of this section, the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.



§ 15-1-431. Adjustments between principal and income because of taxes

(1) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from:

(a) Elections and decisions, other than those described in subsection (2) of this section, that the fiduciary makes from time to time regarding tax matters;

(b) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(c) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(2) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.






Subpart 6 - Miscellaneous Provisions

§ 15-1-432. Uniformity of application - construction

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 15-1-433. Severability

If any provision of subparts 1 through 6 of this part 4 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of subparts 1 through 6 of this part 4 that can be given effect without the invalid provision or application, and to this end the provisions of subparts 1 through 6 of this part 4 are severable.



§ 15-1-434. Effective date - application to existing trusts and estates - election

(1) Subparts 1 through 6 of this part 4 shall take effect July 1, 2001.

(2) Subparts 1 through 6 of this part 4 shall apply to every trust or decedent's estate existing on and after July 1, 2001, except as otherwise expressly provided in the will or terms of the trust or in subparts 1 through 6 of this part 4. For each trust established under a will or trust agreement existing and irrevocable on July 1, 2001, the trustee may elect to apply the "Uniform Principal and Income Act" of this state in effect on June 30, 2001. The trustee shall make such election by July 1, 2002.

(3) Notwithstanding the provisions of subsection (2) of this section, subparts 1 through 6 of this part 4 shall not apply to any trust or decedent's estate existing on July 1, 2001, in which no trustee has the authority to act under section 15-1-404 unless the trustees elect to apply subparts 1 through 6 of this part 4. The trustees may make this election at any time.

(4) Once an election is made pursuant to this section, the election shall be irrevocable. The trustee shall give notice of such an election to the beneficiaries of the trust in accordance with section 15-1-405. If such notice complies with section 15-1-405, the provisions of said section shall apply to such election.



§ 15-1-435. Application of certain provisions - notice of election

(1) Section 15-1-421.5 shall apply to all trusts and estates executed on or after July 1, 2009, unless the qualified beneficiaries elect not to apply said section.

(2) The provisions of section 15-1-421.5 shall not apply to the determination of income from the disposition of natural resources in a trust or estate created before July 1, 2009, unless the qualified beneficiaries elect to apply section 15-1-421.5 as provided in this section.

(3) If the qualified beneficiaries elect under subsection (1) or (2) of this section, notice of the election to apply or not to apply section 15-1-421.5 shall be given by the trustee in accordance with section 15-1-405, and the provisions of such section shall apply to the election.

(4) An election to apply section 15-1-421.5 is irrevocable.



§ 15-1-436. Transitional matters

(1) Section 15-1-419, as amended by Senate Bill 09-139, enacted in 2009, applies to a trust described in section 15-1-419 (4) on and after the following dates:

(a) If the trust is not funded as of April 16, 2009, the date of the decedent's death;

(b) If the trust is initially funded in the calendar year beginning January 1, 2009, the date of the decedent's death; or

(c) If the trust is not described in either paragraph (a) or (b) of this subsection (1), January 1, 2009.






Subpart 7 - Uniform Principal and Income Act of 1955

§ 15-1-451. Short title

This subpart 7 shall be known and may be cited as the "Uniform Principal and Income Act of 1955".



§ 15-1-452. Source and prior enactment - uniform application

(1) This subpart 7 is derived from the "Uniform Principal and Income Act" promulgated in 1931 by the national conference of commissioners on uniform state laws and enacted in this state effective September 1, 1955. The reenactment of such act in this subpart 7 includes the amendments to such act enacted in this state through June 30, 2001, and additional amendments to accommodate its reenactment.

(2) This subpart 7 shall be construed and interpreted as to effectuate the general purpose of the act as promulgated by such commissioners to make uniform the law of those jurisdictions which enacted such act taking into account the case law of such jurisdictions with respect to such act.



§ 15-1-453. Definitions - construction of terms

(1) As used in this subpart 7, unless the context otherwise requires:

(a) "Executor" means the executor named in a will and any successor executor and includes an administrator with the will annexed.

(b) "Income" means the return derived from principal.

(c) "Net probate income" means the income derived from property passing to the executor by will or by the execution of a power of appointment or from any substitute for such property acquired by purchase, exchange, or otherwise, including income derived from property which is used to discharge liabilities of the testator or of the executor in his or her representative capacity, and legacies payable in money, less any income taxes paid by the executor which are attributable to such income and less that share of administration expenses properly chargeable to income.

(d) "Principal" means any realty or personalty which has been so set aside or limited by the owner thereof or a person thereto legally empowered that it and any substitutions for it are eventually to be conveyed, delivered, or paid to a person, while the return therefrom or use thereof or any part of such return or use is in the meantime to be taken or received by or held for accumulation for the same or another person.

(e) "Remainderman" means the person ultimately entitled to the principal, whether named or designated by the terms of the transaction by which the principal was established or determined by operation of law.

(f) "Tenant" means the person to whom income is presently or currently payable or for whom it is accumulated or who is entitled to the beneficial use of the principal presently and for a time prior to its distribution.

(g) "Trustee" includes the original trustee of any trust to which the principal may be subject and also any succeeding or added trustee.

(2) This section shall be effective with respect to wills the testators of which die on or after April 18, 1961, to revocable inter vivos trusts the settlors of which die after said date, and to irrevocable inter vivos trusts which are created after said date.



§ 15-1-454. Applicability

(1) Except as specifically provided by the person establishing the principal, this subpart 7 shall apply:

(a) To life estates, estates for a term, remainders, reversions, and other legal estates created before July 1, 2001, or after July 1, 2010;

(b) Except as provided in paragraph (b) of subsection (2) of this section, to trusts in existence before July 1, 2001, that have elected:

(I) Not to have subparts 1 through 6 of this part 4 apply to such trust, in accordance with section 15-1-434 (2); or

(II) To have the prior laws apply in accordance with section 15-1-434 (3); and

(c) To trusts in existence before July 1, 2001, that are subject to section 15-1-434 (3) and that have not elected to have subparts 1 through 6 of this part 4 apply to the trust, in accordance with section 15-1-434 (3).

(2) (a) This subpart 7 shall apply retroactively to a life estate or estate for term in principal, which estate was created during the period beginning on July 1, 2001, and before July 1, 2010, and also to the remainder or reversion that commences in possession upon the termination of such life estate or estate for a term unless a tenant or a remainderman of such principal, or any part of such principal, elects to apply and complies with the provisions of subsection (3) of this section.

(b) This subpart 7 shall apply retroactively to trusts described in paragraphs (b) and (c) of subsection (1) of this section beginning on July 1, 2001, unless the qualified beneficiaries of the trust elect to apply and comply with the provisions of section 15-1-405.

(3) (a) A tenant or a remainderman of principal, or any part of such principal, may make and deliver and, if required, record a notice of election as provided in this subsection (3) on or before July 1, 2009.

(b) The notice of election shall be a written statement of the election by such tenant or remainderman, against the retroactive application of this subpart 7 to such estates in such principal. The notice of election shall include a reference to this subsection (3); the dates of the instruments creating the present and future legal estates in such principal; the names of the persons creating such estates; a description of the principal, including the location of such principal; a description of such estates and the names or descriptions of the persons who are tenants and remaindermen of such principal; identification of which such persons are tenants and which are remaindermen; and the name and address of the person making the election. The notice of election shall be signed and acknowledged by the person making the election.

(c) (I) In the case of an election made by a tenant, notice shall be delivered to the other tenants and to the remaindermen of the principal. In the case of an election made by a remainderman, notice shall be delivered to the other remaindermen and to the tenants of the principal.

(II) If the estate of the remainderman is unvested, notice may be made by or delivered to the persons then living or in existence who would, if then living or in existence, succeed to the principal upon the termination of the life estate or estate for a term in the principal.

(III) In the case of a child under the age of eighteen years, such notice may be made by or delivered to a conservator, guardian, or parent of such child. In the case of a person who is not competent to manage his or her affairs, such notice may be made by or delivered to the conservator, guardian, or person acting under a general power of attorney with respect to the business or financial affairs of such individual.

(IV) The notice of election shall be considered delivered to the person to whom delivery is required to be made when the notice of election or a copy thereof is delivered in person or when mailed by registered or certified mail, return receipt requested, to such person.

(V) The recording of notice as provided in paragraph (d) of this subsection (3) shall fulfill the requirement of delivery of such notice in the case of any unborn, unascertained, or unknown person and in the case of a child who is under the age of eighteen years or an individual who is not competent to manage his or her affairs and for whom there is no person authorized by subparagraph (III) of this paragraph (c) to receive such notice.

(d) (I) In the case that the principal is realty, a copy of the notice of election with an additional statement made as required by this subparagraph (I) shall be recorded with the recorder of the county where such realty is located. The additional statement shall state to whom, when, and by what means the notice was mailed or otherwise delivered and be signed by the person making the election.

(II) In the case that the principal is not realty, a copy of the notice with such additional statement may be recorded with the recorder of the county where the principal is located or, if the principal is intangible personalty, where the address of the tenant in possession of such principal is located. If such location is not within this state, then such copy and statement shall be recorded with the recorder of the city and county of Denver.

(III) Such copy of the notice and additional statement when recorded as provided in this paragraph (d) are prima facie evidence of the facts therein stated.

(e) No fiduciary for any trust, estate, individual, or other person with an interest, right, or power affected by the retroactive application of such amendments shall be required to make such election, nor shall such fiduciary be held responsible for not making such election.



§ 15-1-455. Application of this subpart 7 - powers of settlor

(1) This subpart 7 shall govern the ascertainment of income and principal and the apportionment of receipts and expenses between tenants and remaindermen in all cases where a principal has been established with or, unless otherwise stated in this subpart 7, without the interposition of a trust; except that, in the establishment of the principal, provision may be made touching all matters covered by this subpart 7, and the person establishing the principal may himself or herself direct the manner of ascertainment of income and principal and the apportionment of receipts and expenses or grant discretion to the trustee or other person to do so, and such provision and direction, where not otherwise contrary to law, shall control notwithstanding this subpart 7.

(2) If neither this subpart 7 nor the direction of the person establishing the principal states an applicable rule, income and principal shall be determined in accordance with what is reasonable and equitable in view of the interests of those entitled to income as well as those entitled to principal and in view of the manner in which persons of ordinary prudence, discretion, and judgment would determine such matters. If the person establishing the principal grants the trustee or other person discretion in crediting a receipt or charging an expenditure to income or principal or partly to each, no inference of imprudence or partiality arises from the fact that the trustee or other person has made an allocation contrary to the provisions of this subpart 7.



§ 15-1-456. Income and principal - disposition

(1) All receipts of money or other property paid or delivered as rent of realty or hire of personalty or dividends on corporate shares payable other than in shares of the corporation itself, or interest on money loaned, or interest on or the rental or use value of property wrongfully withheld or tortiously damaged, or otherwise in return for the use of principal, shall be deemed income unless otherwise expressly provided in this subpart 7.

(2) All receipts of money or other property paid or delivered as the consideration for the sale or other transfer, not a leasing or letting, of property forming a part of the principal, or as a repayment of loans, or in liquidation of the assets of a corporation, or as the proceeds of property taken on eminent domain proceedings where separate awards to tenant and remainderman are not made, or as proceeds of insurance upon property forming a part of the principal except where such insurance has been issued for the benefit of either tenant or remainderman alone, or otherwise as a refund or replacement or change in form of principal, shall be deemed principal, unless otherwise expressly provided in this subpart 7. Any profit or loss resulting upon any change in form of principal shall inure to or fall upon principal.

(3) All income after payment of expenses properly chargeable to it shall be paid and delivered to the tenant or retained by him or her if already in his or her possession or held for accumulation where legally so directed by the terms of the transaction by which the principal was established; except that the principal shall be held for ultimate distribution as determined by the terms of the transaction by which it was established or by law.



§ 15-1-457. Apportionment of income

(1) Whenever a tenant shall have the right to income from periodic payments, which shall include rent, interest on loans, and annuities, but shall not include dividends on corporate shares, and such right shall cease and determine by death or in any other manner at a time other than the date when such periodic payments should be paid, the tenant or his or her personal representative shall be entitled to that portion of any such income next payable which amounts to the same percentage thereof as the time elapsed from the last due date of such periodic payments to and including the day of the determination of his or her right is of the total period during which such income would normally accrue.

(2) The remaining income shall be paid to the person next entitled to income by the terms of the transaction by which the principal was established. But no action shall be brought by the trustee or tenant to recover such apportioned income or any portion thereof until after the day on which it would have become due to the tenant but for the determination of the right of the tenant entitled thereto.

(3) The provisions of this section shall apply regardless of whether an ultimate remainderman is specifically named. Likewise, when the right of the first tenant accrues at a time other than the payment dates of such periodic payments, he or she shall only receive that portion of such income which amounts to the same percentage thereof as the time during which he or she has been so entitled is of the total period during which such income would normally accrue. The balance shall be a part of the principal.



§ 15-1-458. Corporate dividends and share rights

(1) All dividends on shares of a corporation forming a part of the principal, which shares are payable in the identical class of the shares of the corporation as the stock on which the dividend is paid, shall be deemed principal. Subject to the provisions of this section, all dividends payable otherwise than in such identical class of the shares of the corporation itself, including ordinary and extraordinary dividends and dividends payable in other shares or in other securities or in obligations of corporations other than the declaring corporation, shall be deemed income. Except with respect to investment trusts, regulated investment companies, and trusts qualifying and electing to be taxed under federal law as real estate investment trusts, where the trustees have the option of receiving a dividend either in cash or in the shares of the declaring corporation, it shall be considered as a cash dividend and deemed income, irrespective of the choice made by the trustee. Distributions made from ordinary income by an investment trust, by a regulated investment company, or by a trust qualifying and electing to be taxed under federal laws as a real estate investment trust shall be deemed income. All other distributions made by the company or trust, including distributions from capital gains, depreciation, or depletion, whether in the form of cash or an option to take new stock or cash or an option to purchase additional shares, shall be deemed principal.

(2) All rights to subscribe to the shares or other securities or obligations of a corporation accruing on account of the ownership of shares or other securities in such corporation and the proceeds of any sale of such rights shall be deemed principal. All rights to subscribe to the shares or other securities or obligations of a corporation accruing on account of the ownership of shares or other securities in another corporation, and the proceeds of any sale of such rights, shall be deemed income.

(3) Where the assets of a corporation are wholly or partially liquidated, amounts paid upon corporate shares as cash dividends declared before such liquidation occurred or as arrears of preferred or guaranteed dividends shall be deemed income; all other amounts paid upon corporate shares on disbursement of the corporate assets to the stockholders shall be deemed principal.

(4) If a corporation succeeds another by merger, consolidation, or reorganization or otherwise acquires its assets and the corporate shares of the succeeding corporation are issued to the shareholders of the original corporation in like proportion to, or in substitution for, their shares of the original corporation, the two corporations shall be considered a single corporation in applying the provisions of this section, but two corporations shall not be considered a single corporation under this section merely because one owns corporate shares of or otherwise controls or directs the other.

(5) In applying this section, the date when a dividend accrues to the person who is entitled to it shall be held to be the date specified by the corporation as the one on which the stockholders entitled thereto are determined, or, in default thereof, the date of declaration of the dividend.

(6) All disbursements of corporate assets to the stockholders, whenever made, which are designated by the corporation as a return of capital or division of corporate property shall be deemed principal.

(7) Any distribution of shares or other securities or obligations of a corporation, other than the distributing corporation, or the proceeds of sale or other disposition thereof, made as a result of a court decree or final administrative order by a governmental agency ordering the distributing corporation to divest itself of the shares, securities, or other obligations, shall be deemed principal unless the distributing corporation designates that the distribution is wholly or partly in lieu of an ordinary cash dividend, in which case the distribution, to the extent that it is in lieu of the ordinary cash dividend, shall be deemed income. The provisions of this subsection (7) shall take effect on or after March 13, 1963, and shall apply to all estates of tenants or remaindermen then legally effective, whenever created, as well as to all estates of tenants or remaindermen which become legally effective thereafter.



§ 15-1-459. Premium and discount bonds

Where any part of the principal consists of bonds or other obligations for the payment of money, they shall be deemed principal at their inventory value, which in the case of a testamentary trust, unless a contrary intention appears from the will, shall be the value at the date of death, or in default thereof at their market value at the time the principal was established, or at their cost where purchased later, regardless of their par or maturity value, and, upon their respective maturities or upon their sale, any loss or gain realized thereon shall fall upon or inure to the principal. If, however, any of such bonds or obligations bears no stated interest but is redeemable at maturity or at a future time at an amount in excess of the amount in consideration of which it was issued, such accretion, as and when realized or realizable, shall be income.



§ 15-1-460. Principal used in business

(1) Whenever a trustee or a tenant is authorized by the terms of the transaction by which the principal was established, or by law, to use any part of the principal in the continuance of a business that the original owner of the property comprising the principal had carried on, the net profits of such business attributable to such principal shall be deemed income.

(2) If such business consists of buying and selling property, the net profits for any period shall be ascertained by deducting, from the gross returns during and the inventory value of the property at the end of such period, the expenses during the inventory value of the property at the beginning of such period.

(3) If such business does not consist of buying and selling property, the net income shall be computed in accordance with the customary practice of such business, but not in such a way as to decrease the principal.

(4) Any increase in the value of the principal used in such business shall be deemed principal, and all losses in any one calendar year, after the income from such business for that year has been exhausted, shall fall upon the principal.



§ 15-1-461. Principal comprising animals

If any part of the principal consists of animals employed in business, the provisions of section 15-1-460 shall apply; and, in other cases where the animals are held as a part of the principal partly or wholly because of the offspring or increase which they are expected to produce, all offspring or increase shall be deemed principal to the extent necessary to maintain the original number of such animals, and the remainder shall be deemed income; and in all other cases such offspring or increase shall be deemed income.



§ 15-1-462. Principal subject to depletion

If any part of the principal consists of property other than natural resources, subject to depletion, such as leaseholds, patents, copyrights, and royalty rights, and the trustee or tenant in possession is not under a duty to change the form of the investment of the principal, the full amount of rents, royalties, or return from the property shall be income to the tenant; except that, where the trustee or tenant is under a duty, arising either by law or by the terms of the transaction by which the principal was established, to change the form of the investment, either at once or as soon as it may be done without loss, then the return from such property not in excess of four percent per annum of its fair inventory value, which in the case of a testamentary trust, unless a contrary intention appears from the will, shall be the value at date of death, or, in default of same, its market value at the time the principal was established, or at its cost where purchased later, shall be deemed income and the remainder principal.



§ 15-1-463. Unproductive estate

(1) If any part of a principal in the possession of a trustee consists of realty or personalty that for more than a year and until disposed of as stated in this section has not produced an average net income of at least one percent per annum of its fair inventory value, which in the case of a testamentary trust, unless a contrary intention appears from the will, shall be the value at date of death, or, in default thereof, its market value at the time the principal was established or of its cost where purchased later, and the trustee is under a duty to change the form of the investment as soon as it may be done without sacrifice of value and such change is delayed, but is made before the principal is finally distributed, then the tenant, or, in case of his or her death, his or her personal representative, shall be entitled to share in the net proceeds received from the property as delayed income to the extent stated in this section.

(2) Such income shall be the difference between the net proceeds received from the property and the amount which, had it been placed at simple interest at the rate of four percent per annum for the period during which the change was delayed, would have produced the net proceeds at the time of change, but in no event shall such income be more than the amount by which the net proceeds exceed the fair inventory value of the property, which in the case of a testamentary trust, unless a contrary intention appears from the will, shall be the value at the date of death, or, in default thereof, its market value at the time the principal was established or its cost where purchased later. The net proceeds shall consist of the gross proceeds received from the property less any expenses incurred in disposing of it and less all carrying charges which have been paid out of principal during the period while it has been unproductive.

(3) The time the change is delayed starts when the duty to make it first arose, which shall be presumed, in the absence of evidence to the contrary, to be:

(a) One year after the trustee first received the property if the property was unproductive at that time; or

(b) One year after the property became unproductive.

(4) If the tenant has received any income from the property or has had any beneficial use thereof during the period while the change has been delayed, his or her share of the delayed income shall be reduced by the amount of such income received or the value of the use had.

(5) In the case of successive tenants, the delayed income shall be divided among them or their representatives according to the length of the period for which each was entitled to income.



§ 15-1-464. Disposition of natural resources

(1) If any part of the principal consists of property in lands from which may be taken timber, minerals, oils, gas, or other natural resources, and the trustee or tenant is authorized by law or by the terms of the transaction by which the principal was established to sell, lease, or otherwise develop such natural resources, and no provision is made for the disposition of the net proceeds thereof after the payment of expenses and carrying charges on such property, such net proceeds, if received as rent on a lease, shall be deemed income but, if received as consideration, whether as royalties or otherwise, for the permanent severance of such natural resources from the lands, shall be deemed, to the extent provided in this section, principal to be invested to produce income, and the remainder of such net proceeds shall be deemed income. Of the net proceeds received during any period as consideration for permanent severance of a natural resource, the amount to be considered as principal for that period shall be the greater of the following:

(a) The amount that bears the same ratio to the fair inventory value of such natural resource, which in the case of a testamentary trust, unless a contrary intention appears in the will, shall be the value at date of death, or, in default thereof, its market value at the time the principal was established, or its cost if purchased later, as the number of units of the natural resource severed during the period bears to the total number of severable units of the natural resource estimated as having existed at the time the principal was established;

(b) The amount that bears the same ratio to the estimated value of the natural resource at the time of commencement of severance as the number of units of the natural resources severed during the period bears to the total number of severable units of the natural resource estimated as having existed at the time of commencement of such severance;

(c) An amount equal to that percentage of the net proceeds received as consideration for such permanent severance that is allowable as a deduction from gross income for depletion purpose under the federal income tax law then in effect at the time of severance or, if the federal income tax law then in effect makes no provision for the deduction of any stated percentage for depletion, or for any reason is not applicable to such natural resource, then fifteen percent of such net proceeds. Such disposition of net proceeds shall apply whether permanent severance commenced before or after the time the principal was established and without regard to the time when the instrument under which severance is being made was executed.

(2) Nothing in this section shall be construed to abrogate or extend any right which may otherwise have accrued by law to a tenant to develop or work such natural resources for his or her own benefit.



§ 15-1-464.5. Disposition of natural resources - special applicability

(1) If any part of the principal consists of a right to receive royalties, overriding or limited royalties, working interests, production payments, net profit interests, or other interests in minerals or other natural resources in, on, or under land, the receipts from taking the natural resources from the land shall be allocated as follows:

(a) If received as rent on a lease or extension payments on a lease, the receipts are income;

(b) If received from a production payment, the receipts are income to the extent of any factor for interest or its equivalent provided in the governing instrument. There shall be allocated to principal the fraction of the balance of the receipts that the unrecovered cost of the production payment bears to the balance owed on the production payment, exclusive of any factor for interest or its equivalent. The receipts not allocated to principal are income.

(c) If received as a royalty, overriding or limited royalty, or bonus, or from a working, net profit, or any other interest in minerals or other natural resources, receipts not provided for in paragraph (a) or (b) of this subsection (1) shall be apportioned on a yearly basis in accordance with this paragraph (c) regardless of whether any natural resource was being taken from the land at the time the trust was established. Fifteen percent of the gross receipts, but not to exceed fifty percent of the net receipts remaining after payment of all expenses, direct and indirect, computed without allowance for depletion, shall be added to principal as an allowance for depletion. The balance of the gross receipts after payment therefrom of all expenses, direct and indirect, is income.

(2) If a trustee, on April 22, 2009, held an item of depletable property of a type specified in this section, he or she shall allocate receipts from the property in the manner used before April 22, 2009, but as to all depletable property acquired after April 22, 2009, by an existing or new trust, the method of allocation provided herein shall be used.

(3) This section does not apply to timber, water, soil, sod, dirt, turf, or mosses.

(4) (a) Except as provided in paragraph (b) of this subsection (4), this section applies to a trust or estate that is subject to this subpart 7 and shall control over the other provisions of this subpart 7 to the extent that any inconsistency exists between such provisions and this section.

(b) (I) In the case of a trust or a probate estate, the trustee or the personal representative may elect to have this section not apply to the trust or the probate estate by giving notice of such election to the beneficiaries of the trust or the probate estate as provided in subsection (5) of this section.

(II) In the case of an estate other than a trust, a life tenant or the remainderman may elect to have this section not apply to the estate by giving notice of such election in the same time and manner as provided in section 15-1-454 (3) for an election out of the application of this subpart 7 to the estate.

(5) (a) If a trustee or a personal representative makes an election under this section, he or she shall satisfy the requirements set forth in section 15-1-405 for providing notice of the election.

(b) If a life tenant or a remainderman makes an election under this section, he or she shall satisfy the requirements set forth in section 15-1-454 (3) for providing notice of the election and recording the election.



§ 15-1-465. Expenses - trust estates

(1) All ordinary expenses incurred in connection with the trust estate or with its administration and management, including regularly recurring taxes assessed against any portion of the principal, water rates, premiums on insurance taken upon the estates of both tenant and remainderman, interest on mortgages on the principal, ordinary repairs, a reasonable portion, but not less than one-half, of the trustees' compensation for current management of principal and application of income to the use of tenant, compensation of assistants, and court costs and attorneys' and other fees on regular accountings shall be paid out of income, but such expenses where incurred in disposing of, or as carrying charges on, an unproductive estate, as defined in section 15-1-463, shall be paid out of principal, subject to the provisions of section 15-1-463 (2).

(2) All other expenses, including trustees' commissions at trust inception and termination and not more than one-half of trustees' compensation for current management of principal and application of income to the use of the tenant, cost of investing or reinvesting principal, attorneys' fees and other costs incurred in maintaining or defending any action to construe the trust or protect it or the property or assure the title thereof, unless due to the fault or cause of the tenant, and costs of, or assessments for, improvements to property forming part of the principal, shall be paid out of principal. Any tax levied by any authority, federal, state, or foreign, upon profit or gain defined as principal under the terms of section 15-1-466 (2) shall be paid out of principal, notwithstanding that said tax may be denominated a tax upon income by the taxing authority.

(3) Expenses paid out of income according to subsection (1) of this section that represent regularly recurring charges shall be considered to have accrued from day to day and shall be apportioned on that basis whenever the right of the tenant begins or ends at some date other than the payment date of the expenses. If the expenses to be paid out of income are of an unusual amount, the trustee may distribute them throughout an entire year or part thereof or throughout a series of years. After such distribution, if the right of the tenant ends during the period, the expenses shall be apportioned between tenant and remainderman on the basis of such distribution.

(4) If the costs of, or special taxes or assessments for, an improvement representing an addition of value to property held by the trustee as part of principal are paid out of principal, as provided in subsection (2) of this section, the trustee shall reserve out of income and add to the principal each year a sum equal to the cost of the improvement divided by the number of years of the reasonably expected duration of the improvement.



§ 15-1-466. Expenses - nontrust estates

(1) The provisions of section 15-1-465, so far as applicable and excepting those provisions concerning costs of, or special taxes or assessments for, improvements to property, shall govern the apportionment of expenses between tenants and remaindermen where no trust has been created; except that such apportionment shall be subject to any legal agreement of the parties or any specific direction of the taxing or other statutes. If either tenant or remainderman has incurred an expense for the benefit of his or her own estate and without the consent or agreement of the other, he or she shall pay such expense in full.

(2) Subject to the exceptions described in subsection (1) of this section, the cost of, or special taxes or assessments for, an improvement representing an addition of value to property forming part of the principal shall be paid by the tenant, if such improvement cannot reasonably be expected to outlast the estate of the tenant. In all other cases, a portion thereof only shall be paid by the tenant, while the remainder shall be paid by the remainderman. Such portion shall be ascertained by taking that percentage of the total that is found by dividing the present value of the tenant's estate by the present value of an estate of the same form as that of the tenant; except that, it is limited for a period corresponding to the reasonably expected duration of the improvement. The computation of present values of the estates shall be made on the expectancy basis set forth in the American experience tables of mortality, and no other evidence of duration or expectancy shall be considered.



§ 15-1-467. Disposition of net probate income

(1) Subject to the provisions of section 15-1-455, an executor shall, at the time of distribution, pay over to the trustee of any trust, or to any other legatee to whom specific property other than money is bequeathed or devised, the net probate income of such property and shall pay over all other net probate income to:

(a) The trustee of any trust created out of residue or to which any portion of residue is added;

(b) Any legatee for life or years of any portion of the residue;

(c) Any legatee of a present, legal, possessory interest in any portion of the residue; and

(d) Any trustee of a sum of money under a trust created or added to by the will but not payable out of the residue, in pro rata shares, in accordance with the respective values of the property bequeathed or devised outright or in trust. The values shall be those finally determined for federal estate tax purposes, or, if no such determination is made, the values shall be those at date of death as determined by the executor. Nothing in this subsection (1) shall prevent a court from ordering distribution of any net probate income directly to the beneficiary of a trust.

(2) If an executor makes a partial distribution of property to any legatee or trustee, the recipient of such partial distribution shall share in the net probate income collected to the date of distribution, but his or her share in the net probate income later collected by the executor shall be reduced accordingly.

(3) The amount of any net probate income distributed by the executor to each trustee or other distributee shall be stated in any order of distribution.

(4) A trustee who receives net probate income from an executor shall treat it as income of the trust for which he or she is acting.

(5) If net probate income, with respect to which income taxes have been paid by the executor, is distributed, and any of the distributees is a charitable or other tax-exempt organization, and a charitable deduction was allowable on the income tax return of the executor for the taxable year of the executor in which the income was received or accrued, such income taxes paid by the executor shall be allocated among the distributees so that the diminution in such taxes resulting from the charitable deduction allowable to the executor will inure to the benefit of such charitable or exempt organization.

(6) If net probate income with respect to which income taxes have been paid by the executor is distributed and includes tax-exempt or partially tax-exempt income or income with respect to which a credit or special deduction is allowable and the will requires such tax-exempt or partially tax-exempt income or income with respect to which a credit or special deduction is allowable to be distributed other than proportionately to the distributees of net probate income, such income taxes shall be allocated among the distributees so that the benefit of such tax exemption, partial tax exemption, credit, or special deduction will inure to the benefit of the distributee of such tax-exempt or partially tax-exempt income or of the income with respect to which a credit or special deduction is allowable.

(7) If a trust, whether inter vivos or testamentary, contains provisions whereby, on the happening or the failure to happen of an event, a gift is made of money in trust, or of specific property other than money, in trust or outright, or of any portion of the residue of such trust in further trust, or for life or years, the income of such trust for the period following the happening or failure to happen of such event shall be disposed of by the trustee thereof in the manner, so far as applicable, that would prevail if the trustee of such trust were an executor acting under the provisions of this section.

(8) This section shall be effective with respect to wills the testators of which die on or after April 18, 1961, to revocable inter vivos trusts the settlors of which die after said date, and to irrevocable inter vivos trusts which are created after said date.









Part 5 - Fiduciary Property - Depository Nominees

§ 15-1-501. Fiduciary property kept separate

Every fiduciary shall keep fiduciary property separate and distinct from such fiduciary's own property and shall not invest or deposit the same with any person, association, or corporation in such fiduciary's own name. Except as provided in this part 5, every fiduciary shall keep the property of each fiduciary account separate and distinct from the property of every other fiduciary account, and all transactions shall be conducted in such fiduciary's name as fiduciary.



§ 15-1-502. Nominees

Any fiduciary may register or hold the title to fiduciary property in the name of a nominee.



§ 15-1-503. Fiduciary property deposits

Any fiduciary may deposit fiduciary property with a bank or trust company, including a federal reserve bank, or with a clearing corporation, as defined in section 4-8-102 (a)(5), C.R.S., as depository, and such fiduciary property so deposited may be registered in such depository's name as nominee for the fiduciary or may be registered in the name of a nominee of such depository.



§ 15-1-504. Holding of securities by fiduciary or depository of fiduciary property

Any bank or trust company or clearing corporation acting as a fiduciary or depository of fiduciary property may merge and hold securities held as fiduciary property, without certification as to ownership attached, with other securities held as fiduciary property, in one or more certificates representing securities of the same class of the same issuer. Ownership of such securities may be transferred by bookkeeping entry on the books of the fiduciary or of the depository without physical delivery of certificates representing such securities.



§ 15-1-505. Records

The records of every fiduciary shall at all times show the ownership of any fiduciary property held by such fiduciary or in the name of its nominee or held in a depository.



§ 15-1-506. Liability of issuer

No issuer of securities or agent thereof shall be liable for registering or causing to be registered on the books of such issuer any securities in the name of any nominee or, when the transfer is made on the authorization of the nominee, for transferring or causing to be transferred on the books of the issuer any securities theretofore registered by the issuer in the name of any nominee.



§ 15-1-507. Custodian as fiduciary

For purposes of this part 5, a bank or trust company acting as custodian shall be deemed to be a fiduciary, and property held in custody by a bank or trust company shall be deemed to be fiduciary property.



§ 15-1-508. Individual and corporate fiduciaries

(1) For purposes of this part 5, a bank or trust company acting as a fiduciary, alone or jointly with any cofiduciary, may take any action authorized by this part 5 without regard to the language or provisions, or any limitations, in the will or trust instrument or other instrument establishing the fiduciary relationship.

(2) For purposes of this part 5, any fiduciary other than a bank or trust company may take any action authorized by this part 5, unless limited by the language or provisions in the will or trust instrument or other instrument establishing the fiduciary relationship expressing a clear intention that an action otherwise authorized by this part 5 shall be denied to such fiduciary.

(3) Nothing in subsection (2) of this section shall be construed to limit the authority of a bank or trust company serving as a cofiduciary with one or more other fiduciaries or serving as a depository to take any action authorized by this part 5 which it could take if serving as sole fiduciary.



§ 15-1-509. Fiduciary duty

In the exercise of any of the powers granted in this part 5, a fiduciary has a duty to act reasonably and equitably with due regard for his obligations and responsibilities toward the interests of beneficiaries and creditors and the estate or trust involved and the purposes thereof and with due regard for the manner in which men of prudence, discretion, and intelligence would act in the management of the property of another.



§ 15-1-510. Application

This part 5 shall apply to every fiduciary, regardless of the date of the agreement, instrument, or court order by which the fiduciary is appointed.






Part 6 - Uniform Fiduciary Security Transfers Act



Part 7 - Fiduciary Interests in Entities

§ 15-1-701. Power to become partner

Subject to the terms of the partnership agreement, if permitted by the trust instrument or will under which the fiduciary serves or by order of a court having jurisdiction of the estate or trust, a fiduciary may enter into a partnership agreement and accept the assignment of or otherwise acquire, hold, and dispose of an interest in a partnership and in so doing may become either a general or a limited partner.



§ 15-1-702. Family business interests - maintenance of entity - formation of successor entity

(1) As used in this section, unless the context otherwise requires:

(a) "Family" means an individual, such individual's spouse, parents, the descendants of either of such parents or of such spouse, or the spouses of such descendants or any combination of such persons.

(b) "Family business" means a business enterprise with respect to which the aggregate interests of the family are substantial in relation to the total outstanding interests in the business enterprise.

(c) "Interest" and "interests" include beneficial interests as beneficiaries of any estate or trust and indirect interests through any other form of entity.

(d) "Successor entity" includes the entity holding the family business where such entity survives a consolidation, merger, acquisition, or other combination.

(2) Any fiduciary acting under a will or trust instrument that evidences an intent to retain an interest in a family business may maintain the interest in any form of entity or successor entity. Such a successor entity may be formed by consolidation, merger, acquisition, or other combination and shall be considered the same enterprise for purposes of maintaining the interest in the family business where the interests of the beneficiaries in the successor entity are substantial.

(3) Except as otherwise provided in the instrument under which the fiduciary is acting:

(a) A fiduciary may proceed as provided in this subsection (3) with the formation of such a successor entity where the fiduciary believes in good faith that the formation is on a favorable basis considering only the overall interests of the beneficiaries including the maintenance of a substantial interest on the part of the beneficiaries in the enterprise and the value of such interest in the long term.

(b) A fiduciary may vote and otherwise deal with respect to interests in the family business as the fiduciary believes in the good faith exercise of the fiduciary's business judgment, under the business judgment rule, to be necessary or appropriate to complete such formation on such a favorable basis.

(c) A fiduciary may, in the good faith exercise of such judgment, accept a reduced participation in equity, voting, and other rights and preferences including a reduction in voting rights that results in less than voting control of the successor entity.

(d) A fiduciary may proceed without notice to the beneficiaries where disclosure is forbidden by law or where the fiduciary believes in the good faith exercise of such judgment, that nondisclosure is necessary to complete such formation on such a favorable basis.

(4) This section shall apply to any interests held by an estate or trust in a family business on or after May 26, 2000, and to the formation of any entity or successor entity completed after May 26, 2000.






Part 8 - Powers

§ 15-1-801. Short title

This part 8 shall be known and may be cited as the "Colorado Fiduciaries' Powers Act".



§ 15-1-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Court" means the district or probate court having jurisdiction over the administration of the estate or trust.

(2) "Estate" means the estate of a decedent or a person under disability.

(3) (a) "Fiduciary" means the one or more persons designated in a will, trust instrument, or otherwise, whether corporate or natural persons and including successors and substitutes, who are acting in any of the following capacities:

(I) Personal representatives, including executors, administrators, administrators with the will annexed (cum testamento annexo), administrators in succession acting under a will (de bonis non), ancillary administrators acting under a will, and ancillary executors;

(II) Special administrators;

(III) Conservators; and

(IV) Trustees.

(b) "Fiduciary" does not include a guardian, special fiduciary, or public administrator, except when the public administrator has been appointed a fiduciary as defined in this subsection (3).

(4) "Trust" means any express trust created by a will, trust instrument, or other instrument, whereby there is imposed upon a trustee the duty to administer a trust asset, for the benefit of a named or otherwise described income or principal beneficiary, or both. A trust shall not include trusts for the benefit of creditors, resulting or constructive trusts, business trusts where certificates of beneficial interest are issued to the beneficiary, investment trusts, voting trusts, security instruments such as deeds of trust and mortgages, trusts created by the judgment or decree of a court, liquidation or reorganization trusts, or trusts for the sole purpose of paying dividends, interest, interest coupons, salaries, wages, pensions, or profits, instruments wherein one or more persons are mere nominees for another, or trusts created in deposits in any banking institution or savings and loan institution.

(5) "Will" means a will of a decedent and includes a testament or codicil.



§ 15-1-803. Powers conferred on fiduciaries

Fiduciaries have all powers conferred upon them by the provisions of this part 8, unless limited by the language or provisions in the will or trust instrument expressing a clear intention that powers conferred under this part 8 shall be denied to the fiduciary. They have, in addition to the powers conferred in this part 8, such other or further powers as are set forth in the will or trust instrument or as are provided by other statutes or by court rule or order. If any power specifically conferred on a fiduciary by the will or trust instrument conflicts with any power conferred by this part 8, the fiduciary shall be deemed to have only the power specifically conferred by the will or trust instrument and not the conflicting power conferred by this part 8. Provisions in articles 10 to 20 of this title concerning the exercise of powers in the administration of an estate by an executor having powers under a will shall apply to executors having powers conferred under this part 8.



§ 15-1-804. Powers available

(1) During the period of administration of the estate or trust and until final distribution, a fiduciary has the power to perform, without court authorization, every act reasonably necessary to administer the estate or trust, including but not limited to the powers specified in subsection (2) of this section. In the exercise of any of his powers, whether derived from this part 8 or from any other source, a fiduciary has a duty to act reasonably and equitably with due regard for his obligations and responsibilities toward the interests of beneficiaries and creditors, the estate or trust involved, and the purposes thereof and with due regard for the manner in which men of prudence, discretion, and intelligence would act in the management of the property of another.

(2) Subject to subsection (1) of this section, a fiduciary has the power:

(a) To receive, take possession of, recover, and preserve the assets of the estate or trust, both real and personal, coming to his attention or knowledge and the rents, issues, and profits arising therefrom;

(b) To retain the initial assets of the estate or trust without liability for loss, depreciation, or diminution in value resulting from such retention until, in the judgment of the fiduciary, disposition of such assets should be made;

(c) To accept additions to the estate or trust, not only from the estate of the decedent or the settlor of the trust, but also from other sources;

(d) To acquire an undivided interest in an estate or trust asset in which the fiduciary, in a fiduciary or individual capacity, also holds an undivided interest;

(e) To invest and reinvest assets of the estate or trust, as provided by law;

(f) To effect and keep in force fire, rent, title, liability, casualty, or other insurance to protect the assets of the estate or trust and the fiduciary against hazards usually insured against;

(g) With respect to real property or any interest in real property owned by the estate or trust, except where such real property, or interest in real property, is specifically devised:

(I) To grant options to sell and to sell and convey the same at public or private sale, for cash or on credit, upon fair, reasonable, and equitable terms;

(II) To lease the same, even for a term extending beyond the duration of the administration of the estate or trust, and, in any such case, to include or exclude the right to explore for and remove mineral or other natural resources, and in connection with mineral leases to enter into pooling and unitization agreements;

(III) To encumber the same;

(IV) To make repairs or alterations in buildings, or other structures; to improve or demolish any improvements; to raze existing party walls or buildings and erect new party walls or buildings together with owners of adjoining or adjacent property or to enter into agreements with respect thereto; to subdivide, develop, and dedicate to public use; to make or obtain the vacation of public plats; to adjust boundaries; to adjust differences in valuation on exchange or partition by giving or receiving money or money's worth; and to dedicate and grant easements to public use without consideration;

(h) With respect to personal property or any interest in personal property, owned by the estate or trust, except where such personal property is specifically bequeathed:

(I) To grant options to sell and to sell the same at public or private sale, for cash or on credit, upon fair, reasonable, and equitable terms;

(II) To lease personal property, even for a term extending beyond the duration of the administration of the estate or trust;

(III) To encumber the same;

(IV) To make repairs to the personal property of the estate or trust;

(i) With respect to any indebtedness owed to the estate or trust, secured or unsecured:

(I) To continue the same upon and after maturity, with or without renewal or extension, upon such terms as the fiduciary deems advisable;

(II) To foreclose any security for such indebtedness, to purchase any property securing such indebtedness, and to acquire any property by conveyance from the debtor in lieu of foreclosure;

(j) To perform, in the case of an estate, any and all valid and legally enforceable executory contracts to which at the time of his death the decedent was a party and which at the time of such death had not been fully performed by such decedent and to discharge all obligations of the estate arising under or by reason of such contracts if such obligations are legally enforceable against the estate;

(k) To enter into contracts which are reasonably incident to the administration of the estate or trust;

(l) To continue or to participate in the operation of any business activity or enterprise, including a sole proprietorship or partnership, existing at the inception of the estate or trust (in the case of an estate having due regard for those having claims against the estate) and to incorporate or otherwise change its form;

(m) To deposit funds of the estate or trust in one or more banks, including the banking department of a corporate fiduciary;

(n) To deposit fiduciary property with others, to the extent permitted by part 5 of this article, so long as the cost thereof does not constitute an additional charge against the estate or trust but is payable out of compensation otherwise properly payable to the fiduciary;

(o) To hold title to fiduciary property in the name of a nominee, without disclosure of the estate or trust, to the extent permitted by part 5 of this article;

(p) To borrow money from any source, including the commercial department of a corporate fiduciary, with any such indebtedness being repayable solely from assets of the estate or trust and to pledge or encumber estate or trust assets as security for such loans;

(q) To advance money for the protection of the estate, or the trust, or the assets thereof and for all expenses, losses, and liabilities incurred in or by the collection, care, administration, or protection of the estate, or trust, or the assets thereof. For all such advances, the fiduciary shall have a lien on the estate or trust assets and may reimburse himself with interest at a reasonable rate out of the estate or trust.

(r) To pay, contest, or otherwise settle claims by or against the estate or trust, including taxes, assessments, and expenses, by compromise, arbitration, or otherwise;

(s) To determine all matters of estate and trust accounting as the fiduciary deems to be proper and equitable;

(t) In the case of a trust, to advance trust income to or for the use of a beneficiary, for which advance the fiduciary shall have a lien on the future benefits of such beneficiary from the trust;

(u) To make distributions in kind, in money, or partially in each, at fair market values on the effective date of distribution, as determined by the fiduciary, and without requiring pro rata distribution of specific assets;

(v) In the case of a trust, to abandon, charge off, or otherwise dispose of any property held by or on behalf of the trust which is of no value or of insufficient value to justify collection, care, administration, or protection;

(w) To execute and deliver all legal instruments which are necessary or appropriate for the administration of the estate or trust;

(x) (I) To employ attorneys or other advisors to advise or assist the fiduciary in the performance of his or her duties or, instead of acting personally, to employ one or more agents to do any ministerial act required to be done by the fiduciary in the performance of his or her duties;

(II) In accordance with section 15-1.1-109 of the "Colorado Uniform Prudent Investor Act", to delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances;

(y) In the case of the survivors of the holders of a power given to or imposed upon two or more fiduciaries, to exercise or perform such power, unless the exercise of such power would be contrary to any express provision of the will, trust instrument, or other instrument;

(z) As successor or substitute fiduciary, to succeed to all of the powers and duties of an original, successor, or prior substitute fiduciary, unless contrary to any express provision of the will, trust instrument, or other instrument;

(aa) To vote in person or by proxy shares of stock or other securities which are assets of the estate or trust;

(bb) To pay calls, assessments, and any other sums chargeable to or accruing against or on account of shares of stock or other securities which are assets of the estate or trust whenever such payments may be legally enforceable against the fiduciary or any property of the estate or trust or whenever the fiduciary deems payment expedient and for the best interests of the estate or trust;

(cc) To sell or exercise stock subscription or conversion rights, participate in foreclosures, reorganizations, consolidations, mergers, or liquidations; to enter into voting trust agreements or other similar arrangements; and to consent to corporate sales, leases, and encumbrances. In the exercise of such powers, the fiduciary shall be authorized, whenever he deems such course expedient, to deposit stocks or other securities which are assets of the estate or trust with any protective or other similar committee or with voting trustees under such terms and conditions respecting the deposit thereof as the fiduciary may approve.

(dd) In the case of a trustee, to hold the assets of two or more trusts or parts of such trusts created by the same instrument or by two or more instruments if the trust provisions are substantially similar, as an undivided whole, without separation as between the assets of such trusts or parts of such trusts; but such separate trusts or parts of such trusts shall have undivided interests in such assets; and no such holding shall defer the vesting of any estate in possession or otherwise;

(ee) In the case of an estate, to join with the surviving spouse, his conservator, his guardian, the executor of his will, or the administrator of his estate, in the execution and filing of a joint income tax return for any period prior to the death of a decedent for which he has not filed a return, a federal gift tax return on gifts made by the decedent's surviving spouse, or a Colorado gift tax return on gifts made before January 1, 1980, by the decedent's surviving spouse, and to consent to said gifts being made one-half by the decedent, for any period prior to a decedent's death, and to pay such taxes thereon as are chargeable to the decedent;

(ff) With respect to stock of a corporation held in an estate or trust where the powers of investment conferred upon the fiduciary by the governing instrument or by this part 8 include the power to retain assets initially contributed, or subsequently added from the estate of the decedent or by the settlor of the trust or from any other source, to retain such stock, to exchange or convert such stock for the stock or other securities of an affiliate of the corporation issuing such stock, and to retain such new stock and other securities. For the purposes of this paragraph (ff), "corporation" includes the corporate fiduciary as well as any other corporation, and "affiliate" of a corporation means any corporation controlling, controlled by, or under common control with such corporation, or any corporation formed as a result of or for the purpose of effectuating any merger, consolidation, or reorganization of such corporation. The powers conferred by this paragraph (ff) are hereby conferred upon the fiduciaries of all estates and trusts, unless otherwise limited by language or provisions in the will or trust agreement expressing a clear intention to the contrary.

(gg) In the case of a bank acting as a corporate fiduciary, to invest fiduciary funds awaiting investment or distribution in short-term investments, including, but not limited to, a collective investment fund. A bank acting as a corporate fiduciary may also deposit fiduciary funds awaiting investment or distribution in the commercial department of such bank or in an affiliate bank. For the purposes of this paragraph (gg), the term "bank" includes a state bank or bank and trust company which is chartered by this state or as a national bank.

(hh) To grant a conservation easement in gross, as defined in section 38-30.5-102, C.R.S., whether for consideration or gratuitously; except that, if such grant is for less than fair market value, the consent of interested persons, as defined in section 15-10-201 (27), shall be obtained in writing or an order of the court shall be obtained after notice to interested persons, unless a will or trust instrument directs, permits, or requires a donation of a conservation easement in gross, in which case no such consent or order shall be required;

(ii) Subject to the terms of the documents controlling the entity concerned, to retain or acquire interests in any entity in which the fiduciary does not have general liability, regardless of form, including but not limited to any partnership, corporation, limited liability company, and joint venture, and to become a shareholder, partner, member, or joint venturer.



§ 15-1-805. Powers of fiduciary conferred by court

The court having jurisdiction of the estate or trust may authorize the fiduciary to exercise any power not otherwise held by the fiduciary which, in the judgment of the court, is necessary for the proper collection, care, administration, and protection of the estate or the trust.



§ 15-1-806. Third persons protected in dealing with fiduciary

With respect to a third person dealing with a fiduciary or assisting a fiduciary in the conduct of a transaction, proper exercise of his powers by the fiduciary is to be presumed, and such third person shall not be bound to inquire whether the fiduciary has power to act or is properly exercising such powers, nor shall such third person be bound to see to the proper application of estate or trust assets paid or delivered to the fiduciary.



§ 15-1-807. Applicability

This part 8 shall apply to all trusts existing on January 1, 1968, which are later amended to make applicable this part 8, and to all estates and trusts which may come into existence after January 1, 1968.






Part 9 - Disclaimer of Succession - Nontestamentary Instruments



Part 10 - Charitable, Educational, Religious, and Benevolent Trusts

§ 15-1-1001. Legislative declaration

It is the purpose of this part 10 to preserve the intent of testators and grantors of testamentary and inter vivos trusts created prior to and after June 2, 1971, for charitable, educational, religious, and benevolent purposes, by minimizing the imposition of federal income and excise taxes, and federal estate and gift taxes, imposed upon the assets of such trusts, and thereby preserving the maximum amount of the trust assets for the charitable, educational, religious, and benevolent purposes for which they were intended. The attorney general of this state shall perform such acts as, in his or her opinion, will result in the effectuation of this declaration of purpose.



§ 15-1-1002. Prohibition of certain acts - amendment of governing instrument

(1) In the administration of any trust which is a private foundation as defined in section 509 of the federal "Internal Revenue Code of 1986", a charitable trust as defined in section 4947 (a)(1) of the federal "Internal Revenue Code of 1986", or a split-interest trust as defined in section 4947 (a)(2) of the federal "Internal Revenue Code of 1986", notwithstanding any provisions to the contrary in the governing instrument or in any other law of this state, and except as otherwise provided by court decree entered on or after June 2, 1971, the following acts shall be prohibited:

(a) Engaging in any act of "self-dealing", as defined in section 4941 (d) of the federal "Internal Revenue Code of 1986", which would give rise to any liability for the tax imposed by section 4941 (a) of the federal "Internal Revenue Code of 1986";

(b) Retaining any "excess business holdings", as defined in section 4943 (c) of the federal "Internal Revenue Code of 1986", which would give rise to any liability for the tax imposed by section 4943 (a) of the federal "Internal Revenue Code of 1986";

(c) Making any investments which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of section 4944 of the federal "Internal Revenue Code of 1986", so as to give rise to any liability for the tax imposed by section 4944 (a) of the federal "Internal Revenue Code of 1986"; and

(d) Making any "taxable expenditure", as defined in section 4945 (d) of the federal "Internal Revenue Code of 1986", which would give rise to any liability for the tax imposed by section 4945 (a) of the federal "Internal Revenue Code of 1986".

(2) The provisions of subsection (1) of this section shall not apply either to those split-interest trusts or to amounts thereof which are not subject to the prohibitions applicable to private foundations by reason of the provisions of section 4947 of the federal "Internal Revenue Code of 1986".

(3) Notwithstanding any provisions to the contrary in the governing instrument or in any other law of this state, the trustee of any charitable trust as defined in section 4947 (a)(1) or 4947 (a)(2) of the federal "Internal Revenue Code of 1986", with the consent of all the beneficiaries under the governing instrument, may, without application to any court and either before or after the funding of such trust, amend the governing instrument to conform to the provisions of sections 508 (e), 664, 2055 (e), and 2522 (c) of the federal "Internal Revenue Code of 1986", to the extent applicable, by executing a written amendment to the trust for that purpose. Consent shall not be required as to individual beneficiaries not living at the time of amendment or as to charitable beneficiaries not named or not in existence at the time of amendment. The possibility of beneficial interests arising after the amendment of the governing instruments shall not defeat the ability to amend. In the case of an individual beneficiary not competent to give consent, the consent of such beneficiary's guardian or conservator, if any, or the consent of a guardian ad litem appointed by a court of competent jurisdiction is treated as the consent of the beneficiary. A copy of the proposed amendment, executed by the trustee and consented to by all beneficiaries whose consent is required under this subsection (3), must be delivered in person or by registered mail to the attorney general. The attorney general may, within sixty days after such receipt, indicate by registered mail to the trustee his or her specific objections to such proposed amendment, in which event the provisions of subsection (4) of this section apply if he or she does not withdraw his or her objections. In the case of any amendment to a trust created by will or to a trust created by inter vivos instrument, unless otherwise provided, the amendment applies as of the date of death of the decedent or as of the date of gift.

(4) In the event that all such trustees and beneficiaries under the governing instrument do not consent to such amendment or in the event that there are no named beneficiaries, any court of competent jurisdiction shall have the power to amend the governing instrument in accordance with subsection (3) of this section upon petition of the trustee or any beneficiary and upon a subsequent finding by the court that the testator's or the grantor's intention would not be defeated by such amendment. A copy of such petition shall be delivered in person or by registered mail to the attorney general.

(5) Unless otherwise expressly provided in the governing instrument, any devise, bequest, or transfer in a testamentary or revocable inter vivos trust for religious, educational, charitable, or benevolent uses to be determined by the trustee or any other person shall be made only to organizations and for purposes within the meaning of section 2055 (a) of the federal "Internal Revenue Code of 1986".



§ 15-1-1003. Requirement for distribution of certain amounts

In the administration of any trust which is a private foundation, as defined in section 509 of the federal "Internal Revenue Code of 1986", or which is a charitable trust, as defined in section 4947 (a)(1) of the federal "Internal Revenue Code of 1986", there shall be distributed, for the purposes specified in the trust instrument, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by section 4942 (a) of the federal "Internal Revenue Code of 1986". No trustee of such a trust shall be required to reimburse the trust from his own property for the amount of any liability for such tax which is incurred by the trust if the trustee acted in a prudent manner and in good faith. No trustee of such a trust shall be required to reimburse the trust from his own property for any amount which he, acting prudently and in good faith, distributes from the trust, believing it to be required to be distributed in order to avoid the liability for such tax, but which later is determined not to have been required to be distributed for that purpose.



§ 15-1-1004. Applicability of sections 15-1-1002 and 15-1-1003

The provisions of sections 15-1-1002 and 15-1-1003 shall not apply to any trust to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the instrument governing such trust and that the terms of such instrument may not properly be changed to conform to such sections.



§ 15-1-1005. Rights and powers of courts and attorney general not impaired

Nothing in this part 10 shall impair the rights and powers of the courts or the attorney general of this state with respect to any trust.



§ 15-1-1006. References to "Internal Revenue Code of 1954"

All references to sections of the "Internal Revenue Code of 1954" refer to the "Internal Revenue Code of 1954" as it exists on June 2, 1971; except that all references to the "Internal Revenue Code of 1954" in section 15-1-1002 (3) and (5) refer to the "Internal Revenue Code of 1954" as it exists on April 19, 1973.



§ 15-1-1007. Application of part 10

This part 10 shall apply to all trusts established after December 31, 1969, with the exceptions contained in section 4947 (a)(2) of the federal "Internal Revenue Code of 1986". This part 10 shall also apply to all trusts established before January 1, 1970, with the exceptions contained in section 508 (e)(2) and section 4947 (a)(2) of the federal "Internal Revenue Code of 1986". Section 15-1-1002 (3) to (5) shall apply in the case of all decedents dying after December 31, 1969, and in the case of all irrevocable inter vivos trusts created after July 31, 1969.






Part 11 - Uniform Prudent Management of Institutional Funds Act

§ 15-1-1101. Short title

This part 11 shall be known and may be cited as the "Uniform Prudent Management of Institutional Funds Act".



§ 15-1-1102. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, or any other charitable or eleemosynary purpose.

(2) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4) "Institution" means:

(A) A person, other than an individual, organized and operated exclusively for charitable purposes;

(B) A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; or

(C) A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include funds held by the public employees' retirement association created by article 51 of title 24, C.R.S., or:

(A) Program-related assets;

(B) A fund held for an institution by a trustee that is not an institution; or

(C) A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 15-1-1103. Standard of conduct in managing and investing institutional fund

(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this part 11, each person responsible for managing and investing an institutional fund shall manage and invest the institutional fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

(1) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2) Shall make a reasonable effort to verify facts relevant to the management and investment of the institutional fund.

(d) An institution may pool two or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(A) General economic conditions;

(B) The possible effect of inflation or deflation;

(C) The expected tax consequences, if any, of investment decisions or strategies;

(D) The role that each investment or course of action plays within the overall investment portfolio of the institutional fund;

(E) The expected total return from income and the appreciation of investments;

(F) Other resources of the institution;

(G) The needs of the institution and the institutional fund to make distributions and to preserve capital; and

(H) An asset's special relationship or special value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the institutional fund and to the institution.

(3) Except as otherwise provided by law other than this part 11, an institution may invest in any kind of property or type of investment consistent with this section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the institutional fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this part 11.

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.



§ 15-1-1104. Appropriation for expenditure of accumulation of endowment fund - rules of construction

(a) Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) The duration and preservation of the endowment fund;

(2) The purposes of the institution and the endowment fund;

(3) General economic conditions;

(4) The possible effect of inflation or deflation;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution; and

(7) The investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a) of this section, a gift instrument must specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents, issues, or profits", or "to preserve the principal intact", or words of similar import:

(1) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the endowment fund; and

(2) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a) of this section.



§ 15-1-1105. Delegation of management and investment functions

(a) Subject to any specific limitation set forth in a gift instrument or in law other than this part 11, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subsection (a) of this section is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this state other than this part 11.



§ 15-1-1106. Release or modification of restrictions on management, investment, or purpose

(a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow an institutional fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the institutional fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the institutional fund. The institution shall notify the attorney general of the application, and the attorney general must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the institutional fund or the restriction on the use of the institutional fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the attorney general of the application, and the attorney general must be given an opportunity to be heard.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, sixty days after notification to the attorney general, may release or modify the restriction, in whole or part, if:

(1) The institutional fund, subject to the restriction, has a total value of less than one hundred thousand dollars; except that the dollar limit established in this paragraph (1) shall be adjusted for inflation in accordance with the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index. On or before January 1, 2010, and each even-numbered year thereafter, the attorney general shall calculate the adjusted dollar amount for the next two-year cycle using inflation for the prior two calendar years as of the date of the calculation. The adjusted exemption shall be rounded upward to the nearest one hundred dollar increment. The attorney general shall certify the amount of the adjustment for the next two-year cycle and shall publish the amount on the attorney general's website.

(2) More than twenty years have elapsed since the institutional fund was established; and

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.



§ 15-1-1107. Reviewing compliance

Compliance with this part 11 is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.



§ 15-1-1108. Application to existing institutional funds

This part 11 applies to institutional funds existing on or established after September 1, 2008. As applied to institutional funds existing on September 1, 2008, this part 11 governs only decisions made or actions taken on or after said date.



§ 15-1-1109. Relation to "Electronic Signatures in Global and National Commerce Act"

This part 11 modifies, limits, and supersedes the "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., but does not modify, limit, or supersede section 101 (a) of that act, 15 U.S.C. sec. 7001 (a), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).



§ 15-1-1110. Uniformity of application and construction

In applying and construing this part 11, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.






Part 12 - Life Estate in Property of Surviving Spouse

§ 15-1-1201. Life estate in property - rights of surviving spouse

(1) Unless the instrument provides otherwise, any devise of a life estate in property to a surviving spouse by a decedent spouse shall entitle the surviving spouse to:

(a) All income for life from the entire interest in or specific portion of the property, payable annually or at more frequent intervals;

(b) Exclusive beneficial enjoyment of the property during his life, including such income or use of the property as is consistent with the value of the property and its preservation; except that, during the surviving spouse's lifetime, no person other than the surviving spouse may receive any distribution of the property or its income; and

(c) Make the property productive or convert it into productive property within a reasonable time after the devise; except that, the exercise of such power shall be subject to the degree of judgment and care which a prudent person would use if he were the owner of the property. The proceeds of any such conversion shall be reinvested by the surviving spouse in a form subject to the life estate and remainder rights created by the decedent.

(2) The provisions of this part 12 shall be interpreted consistently with the requirements of section 2056 (b)(7) of the federal "Internal Revenue Code of 1986", as amended, if the personal representative of the estate of the decedent spouse elects to treat such life estate as qualified terminable interest property under said Internal Revenue Code section.



§ 15-1-1202. Applicability of part

This part 12 shall apply to the estate of any person whose death occurred after December 31, 1981.






Part 13 - Uniform Statutory Form Power of Attorney Act



Part 14 - Restrictions on Exercise of Certain Fiduciary Powers

§ 15-1-1401. Restrictions on exercise of certain fiduciary powers

(1) (a) Due to the inherent conflict of interest that exists between a trustee who is a beneficiary of a trust and other beneficiaries of the trust, any of the following powers conferred upon a trustee shall not be exercised by such trustee:

(I) To make or cause to be made discretionary distributions of either principal or income to or for the direct or indirect benefit of such trustee; except that such a power may be exercised by such trustee to the extent that it may be exercised to provide for that trustee's health, education, maintenance, or support as described under sections 2041 and 2514 of the federal "Internal Revenue Code of 1986", as amended;

(II) To make discretionary distributions of either principal or income to satisfy any legal obligations of such trustee; or

(III) To make or cause to be made discretionary distributions of either principal or income to or for the direct or indirect benefit of any person who has the right to remove or replace such trustee; except that such a power may be exercised by such trustee to the extent that it may be exercised to provide for such person's health, education, maintenance, or support as described under sections 2041 and 2514 of the federal "Internal Revenue Code of 1986", as amended.

(b) Any of the powers prescribed in paragraph (a) of this subsection (1) that are conferred upon two or more trustees may be exercised by the trustees who are not so disqualified. If there is no trustee qualified to exercise such powers, any party in interest, as described in subsection (3) of this section, may apply to a court of competent jurisdiction to appoint an independent trustee, and such powers may be exercised by the independent trustee appointed by the court. Subparagraph (I) of paragraph (a) of this subsection (1) shall not prohibit a trustee from making payments, including reimbursement of and compensation of such trustee, for the protection of the trust, or the assets thereof, and for all expenses, losses, and liabilities incurred in or by the collection, care, administration, or protection of the trust or the assets thereof.

(2) This section applies to every trust unless the terms of the trust as it may be amended in accordance with its terms provide expressly to the contrary and either specifically refer to this section or otherwise clearly demonstrate the intent that this rule not apply or unless, if the trust is irrevocable, all parties in interest, as described in subsection (3) of this section, elect affirmatively, in the manner prescribed in subsection (4) of this section, not to be subject to the application of this section. Such election shall be made on or before July 1, 1999, or three years after the date on which the trust becomes irrevocable, whichever occurs later.

(3) For the purpose of subsection (1) or subsection (2) of this section:

(a) If the trust is revocable or amendable and the settlor is not incapacitated, the party in interest is the settlor.

(b) If the trust is revocable or amendable and the settlor is incapacitated, the party in interest is the settlor's legal representative under applicable law or the settlor's agent under a durable power of attorney that is sufficient to grant such authority.

(c) If the trust is not revocable or amendable, the parties in interest are:

(I) Each trustee then serving;

(II) Each income beneficiary then in existence or, if any such beneficiary has not attained majority or is otherwise incapacitated, the beneficiary's legal representative under applicable law or the beneficiary's agent under a durable power of attorney that is sufficient to grant such authority; and

(III) Each remainder beneficiary then in existence or, if any such remainder beneficiary has not attained majority or is otherwise incapacitated, the beneficiary's legal representative under applicable law or the beneficiary's agent under a durable power of attorney that is sufficient to grant such authority.

(4) The affirmative election required under subsection (2) of this section shall be made:

(a) If the settlor is not incapacitated and the trust is revocable or amendable, through a revocation of or an amendment to the trust;

(b) If the settlor is incapacitated and the trust is revocable or amendable, through a written declaration executed in the manner prescribed for the acknowledgment of deeds in this state and delivered to the trustee; or

(c) If the trust is not revocable or amendable, through a written declaration executed in the manner prescribed for the acknowledgment of deeds in this state and delivered to the trustee.

(5) A person who has the right to remove or to replace a trustee does not possess nor may that person be deemed to possess, by virtue of having that right, the powers proscribed in subparagraphs (I), (II), and (III) of paragraph (a) of subsection (1) of this section of the trustee that is subject to removal or to replacement.

(6) (a) Subparagraphs (I) and (II) of paragraph (a) of subsection (1) of this section shall not apply to a trustee with respect to trust property and the income from such property where such property would, upon the death of such trustee, be included in the gross estate of such trustee for federal estate tax purposes for any reason other than the powers proscribed by subparagraphs (I) and (II) of paragraph (a) of subsection (1) of this section.

(b) Subparagraph (I) of paragraph (a) of subsection (1) of this section shall not apply to a trustee that may be appointed or removed by a person for whose benefit the proscribed powers may be exercised to distribute trust property or the income from such property where such property would, upon the death of such person, be included in the gross estate of such person for federal estate tax purposes for any reason other than such powers to appoint or remove such trustee.

(7) The provisions of this section neither create a new cause of action nor impair any existing cause of action that, in either case, relates to any power proscribed by subsection (1) of this section that was exercised before July 1, 1996.






Part 15 - Revised Uniform Fiduciary Access to Digital Assets Act

§ 15-1-1501. Short title

This part 15 may be cited as the "Revised Uniform Fiduciary Access to Digital Assets Act".



§ 15-1-1502. Definitions

In this part 15:

(1) "Account" means an arrangement under a terms-of-service agreement in which a custodian carries, maintains, processes, receives, or stores a digital asset of the user or provides goods or services to the user.

(2) "Agent" means an attorney-in-fact granted authority under a durable or nondurable power of attorney.

(3) "Carries" means engages in the transmission of an electronic communication.

(4) "Catalog of electronic communications" means information that identifies each person with which a user has had an electronic communication, the time and date of the communication, and the electronic address of the person.

(5) "Conservator" means a person appointed by a court to manage the estate of a living individual. The term includes a limited conservator.

(6) "Content of an electronic communication" means information concerning the substance or meaning of a communication that:

(a) Has been sent or received by a user;

(b) Is in electronic storage by a custodian providing an electronic-communication service to the public or is carried or maintained by a custodian providing a remote-computing service to the public; and

(c) Is not readily accessible to the public.

(7) "Court" means the district court, except in the city and county of Denver where it is the probate court.

(8) "Custodian" means a person that carries, maintains, processes, receives, or stores a digital asset of a user.

(9) "Designated recipient" means a person chosen by a user using an on-line tool to administer digital assets of the user.

(10) "Digital asset" means an electronic record in which an individual has a right or interest. The term does not include an underlying asset or liability unless the asset or liability is itself an electronic record.

(11) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(12) "Electronic communication" has the meaning set forth in 18 U.S.C. sec. 2510(12), as amended.

(13) "Electronic-communication service" means a custodian that provides to a user the ability to send or receive an electronic communication.

(14) "Fiduciary" means an original, additional, or successor personal representative, conservator, agent, or trustee.

(15) "Information" means data, text, images, videos, sounds, codes, computer programs, software, databases, or the like.

(16) "On-line tool" means an electronic service provided by a custodian that allows the user, in an agreement distinct from the terms-of-service agreement between the custodian and user, to provide directions for disclosure or nondisclosure of digital assets to a third person.

(17) "Person" means an individual; estate; business or nonprofit entity; public corporation; government or governmental subdivision, agency, or instrumentality; or other legal entity.

(18) "Personal representative" means an executor, administrator, special administrator, or person that performs substantially the same function under law of this state other than this part 15.

(19) "Power of attorney" means a record that grants an agent authority to act in the place of a principal.

(20) "Principal" means an individual who grants authority to an agent in a power of attorney.

(21) "Protected person" means an individual for whom a conservator has been appointed. The term includes an individual for whom an application for the appointment of a conservator is pending.

(22) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(23) "Remote-computing service" means a custodian that provides to a user computer-processing services or the storage of digital assets by means of an electronic communications system, as defined in 18 U.S.C. sec. 2510(14), as amended.

(24) "Terms-of-service agreement" means an agreement that controls the relationship between a user and a custodian.

(25) "Trustee" means a fiduciary with legal title to property under an agreement or declaration that creates a beneficial interest in another. The term includes a successor trustee.

(26) "User" means a person that has an account with a custodian.

(27) "Will" includes a codicil, testamentary instrument that only appoints an executor, and instrument that revokes or revises a testamentary instrument.



§ 15-1-1503. Applicability

(1) This part 15 applies to:

(a) A fiduciary acting under a will or power of attorney executed before, on, or after August 10, 2016;

(b) A personal representative acting for a decedent who died before, on, or after August 10, 2016;

(c) A conservatorship proceeding commenced before, on, or after August 10, 2016; and

(d) A trustee acting under a trust created before, on, or after August 10, 2016.

(2) This part 15 applies to a custodian if the user resides in this state or resided in this state at the time of the user's death.

(3) (a) This part 15 does not apply to a digital asset of an employer used by an employee in the ordinary course of the employer's business.

(b) This part 15 does not apply to a digital asset of an entity used by a manager, owner, or other person in the course of the conduct of the internal affairs of the entity. The terms "entity", "manager", and "owner" in this paragraph (b) have the same meaning as defined in section 7-90-102, C.R.S.



§ 15-1-1504. User direction for disclosure of digital assets

(1) A user may use an on-line tool to direct the custodian to disclose to a designated recipient or to not disclose some or all of the user's digital assets, including the content of electronic communications. If the on-line tool allows the user to modify or delete a direction at all times, a direction regarding disclosure using an on-line tool overrides a contrary direction by the user in a will, trust, power of attorney, or other record.

(2) If a user has not used an on-line tool to give direction under subsection (1) of this section or if the custodian has not provided an on-line tool, the user may allow or prohibit in a will, trust, power of attorney, or other record, disclosure to a fiduciary of some or all of the user's digital assets, including the content of electronic communications sent or received by the user.

(3) A user's direction under subsection (1) or (2) of this section overrides a contrary provision in a terms-of-service agreement that does not require the user to act affirmatively and distinctly from the user's assent to the terms of service.



§ 15-1-1505. Terms-of-service agreement

(1) This part 15 does not change or impair a right of a custodian or a user under a terms-of-service agreement to access and use digital assets of the user.

(2) This part 15 does not give a fiduciary or designated recipient any new or expanded rights other than those held by the user for whom, or for whose estate, the fiduciary or designated recipient acts or represents.

(3) A fiduciary's or designated recipient's access to digital assets may be modified or eliminated by a user, by federal law, or by a terms-of-service agreement if the user has not provided direction under section 15-1-1504.



§ 15-1-1506. Procedure for disclosing digital assets

(1) When disclosing digital assets of a user under this part 15, the custodian may at its sole discretion:

(a) Grant a fiduciary or designated recipient full access to the user's account;

(b) Grant a fiduciary or designated recipient partial access to the user's account sufficient to perform the tasks with which the fiduciary or designated recipient is charged; or

(c) Provide a fiduciary or designated recipient a copy in a record of any digital asset that, on the date the custodian received the request for disclosure, the user could have accessed if the user were alive and had full capacity and access to the account.

(2) A custodian may assess a reasonable administrative charge for the cost of disclosing digital assets under this part 15.

(3) A custodian need not disclose under this part 15 a digital asset deleted by a user.

(4) If a user directs or a fiduciary requests a custodian to disclose under this part 15 some, but not all, of the user's digital assets, the custodian need not disclose the assets if segregation of the assets would impose an undue burden on the custodian. If the custodian believes the direction or request imposes an undue burden, the custodian or fiduciary may seek an order from the court to disclose:

(a) A subset limited by date of the user's digital assets;

(b) All of the user's digital assets to the fiduciary or designated recipient;

(c) None of the user's digital assets; or

(d) All of the user's digital assets to the court for review in camera.



§ 15-1-1507. Disclosure of content of electronic communications of deceased user

(1) If a deceased user consented or a court directs disclosure of the contents of electronic communications of the user, the custodian shall disclose to the personal representative of the estate of the user the content of an electronic communication sent or received by the user if the representative gives the custodian:

(a) A written request for disclosure in physical or electronic form;

(b) A certified copy of the death certificate of the user;

(c) A certified copy of the letter of appointment of the representative or a small-estate affidavit or court order;

(d) Unless the user provided direction using an on-line tool, a copy of the user's will, trust, power of attorney, or other record evidencing the user's consent to disclosure of the content of electronic communications; and

(e) If requested by the custodian:

(I) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user's account;

(II) Evidence linking the account to the user; or

(III) A finding by the court that:

(A) The user had a specific account with the custodian, identifiable by the information specified in subparagraph (I) of this paragraph (e);

(B) Disclosure of the content of electronic communications of the user would not violate 18 U.S.C. sec. 2701, et seq., as amended; 47 U.S.C. sec. 222, as amended; or other applicable law;

(C) Unless the user provided direction using an on-line tool, the user consented to disclosure of the content of electronic communications; or

(D) Disclosure of the content of electronic communications of the user is reasonably necessary for administration of the estate.



§ 15-1-1508. Disclosure of other digital assets of deceased user

(1) Unless the user prohibited disclosure of digital assets or the court directs otherwise, a custodian shall disclose to the personal representative of the estate of a deceased user a catalog of electronic communications sent or received by the user and digital assets, other than the content of electronic communications, of the user, if the representative gives the custodian:

(a) A written request for disclosure in physical or electronic form;

(b) A certified copy of the death certificate of the user;

(c) A certified copy of the letter of appointment of the representative or a small-estate affidavit or court order; and

(d) If requested by the custodian:

(I) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user's account;

(II) Evidence linking the account to the user;

(III) An affidavit stating that disclosure of the user's digital assets is reasonably necessary for administration of the estate; or

(IV) A finding by the court that:

(A) The user had a specific account with the custodian, identifiable by the information specified in subparagraph (I) of this paragraph (d); or

(B) Disclosure of the user's digital assets is reasonably necessary for administration of the estate.



§ 15-1-1509. Disclosure of content of electronic communications of principal

(1) To the extent a power of attorney expressly grants an agent authority over the content of electronic communications sent or received by the principal and unless directed otherwise by the principal or the court, a custodian shall disclose to the agent the content if the agent gives the custodian:

(a) A written request for disclosure in physical or electronic form;

(b) An original or copy of the power of attorney expressly granting the agent authority over the content of electronic communications of the principal;

(c) A certification by the agent, under penalty of perjury, that the power of attorney is in effect; and

(d) If requested by the custodian:

(I) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the principal's account; or

(II) Evidence linking the account to the principal.



§ 15-1-1510. Disclosure of other digital assets of principal

(1) Unless otherwise ordered by the court, directed by the principal, or provided by a power of attorney, a custodian shall disclose to an agent with specific authority over digital assets or general authority to act on behalf of a principal a catalog of electronic communications sent or received by the principal and digital assets, other than the content of electronic communications, of the principal if the agent gives the custodian:

(a) A written request for disclosure in physical or electronic form;

(b) An original or a copy of the power of attorney that gives the agent specific authority over digital assets or general authority to act on behalf of the principal;

(c) A certification by the agent, under penalty of perjury, that the power of attorney is in effect; and

(d) If requested by the custodian:

(I) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the principal's account; or

(II) Evidence linking the account to the principal.



§ 15-1-1511. Disclosure of digital assets held in trust when trustee is original user

Unless otherwise ordered by the court or provided in a trust, a custodian shall disclose to a trustee that is an original user of an account any digital asset of the account held in trust, including a catalog of electronic communications of the trustee and the content of electronic communications.



§ 15-1-1512. Disclosure of contents of electronic communications held in trust when trustee not original user

(1) Unless otherwise ordered by the court, directed by the user, or provided in a trust, a custodian shall disclose to a trustee that is not an original user of an account the content of an electronic communication sent or received by an original or successor user and carried, maintained, processed, received, or stored by the custodian in the account of the trust if the trustee gives the custodian:

(a) A written request for disclosure in physical or electronic form;

(b) A certified copy of the trust instrument or a registration of the trust under part 1 of article 16 of this title that includes consent to disclosure of the content of electronic communications to the trustee;

(c) A certification by the trustee, under penalty of perjury, that the trust exists and the trustee is a currently acting trustee of the trust; and

(d) If requested by the custodian:

(I) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the trust's account; or

(II) Evidence linking the account to the trust.



§ 15-1-1513. Disclosure of other digital assets held in trust when trustee not original user

(1) Unless otherwise ordered by the court, directed by the user, or provided in a trust, a custodian shall disclose, to a trustee that is not an original user of an account, a catalog of electronic communications sent or received by an original or successor user and stored, carried, or maintained by the custodian in an account of the trust and any digital assets, other than the content of electronic communications, in which the trust has a right or interest if the trustee gives the custodian:

(a) A written request for disclosure in physical or electronic form;

(b) A certified copy of the trust instrument or a registration of the trust under part 1 of article 16 of this title;

(c) A certification by the trustee, under penalty of perjury, that the trust exists and the trustee is a currently acting trustee of the trust; and

(d) If requested by the custodian:

(I) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the trust's account; or

(II) Evidence linking the account to the trust.



§ 15-1-1514. Disclosure of digital assets to conservator of protected person

(1) After an opportunity for a hearing under article 14 of this title, the court may grant a conservator access to the digital assets of a protected person.

(2) Unless otherwise ordered by the court or directed by the user, a custodian shall disclose to a conservator the catalog of electronic communications sent or received by a protected person and any digital assets, other than the content of electronic communications, in which the protected person has a right or interest if the conservator gives the custodian:

(a) A written request for disclosure in physical or electronic form;

(b) A certified copy of the court order that gives the conservator authority over the digital assets of the protected person; and

(c) If requested by the custodian:

(I) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the account of the protected person; or

(II) Evidence linking the account to the protected person.

(3) A conservator with general authority to manage the assets of a protected person may request a custodian of the digital assets of the protected person to suspend or terminate an account of the protected person for good cause. A request made under this section must be accompanied by a certified copy of the court order giving the conservator authority over the protected person's property.



§ 15-1-1515. Fiduciary duty and authority

(1) The legal duties imposed on a fiduciary charged with managing tangible property apply to the management of digital assets, including:

(a) The duty of care;

(b) The duty of loyalty; and

(c) The duty of confidentiality.

(2) A fiduciary's or designated recipient's authority with respect to a digital asset of a user:

(a) Except as otherwise provided in section 15-1-1504, is subject to the applicable terms of service;

(b) Is subject to other applicable law, including copyright law;

(c) In the case of a fiduciary, is limited by the scope of the fiduciary's duties; and

(d) May not be used to impersonate the user.

(3) A fiduciary with authority over the property of a decedent, protected person, principal, or settlor has the right to access any digital asset in which the decedent, protected person, principal, or settlor had a right or interest and that is not held by a custodian or subject to a terms-of-service agreement.

(4) A fiduciary acting within the scope of the fiduciary's duties is an authorized user of the property of the decedent, protected person, principal, or settlor for the purpose of applicable computer-fraud and unauthorized-computer-access laws, including article 5.5 of title 18, C.R.S.

(5) A fiduciary with authority over the tangible, personal property of a decedent, protected person, principal, or settlor:

(a) Has the right to access the property and any digital asset stored in it; and

(b) Is an authorized user for the purpose of computer-fraud and unauthorized-computer-access laws, including article 5.5 of title 18, C.R.S.

(6) A custodian may disclose information in an account to a fiduciary of the user when the information is required to terminate an account used to access digital assets licensed to the user.

(7) A fiduciary of a user may request a custodian to terminate the user's account. A request for termination must be in writing, in either physical or electronic form, and accompanied by:

(a) If the user is deceased, a certified copy of the death certificate of the user;

(b) A certified copy of the letter of appointment of the representative or a small-estate affidavit or court order, court order, power of attorney, or trust giving the fiduciary authority over the account; and

(c) If requested by the custodian:

(I) A number, username, address, or other unique subscriber or account identifier assigned by the custodian to identify the user's account;

(II) Evidence linking the account to the user; or

(III) A finding by the court that the user had a specific account with the custodian, identifiable by the information specified in subparagraph (I) of this paragraph (c).

(8) A domiciliary foreign personal representative is not required to comply with the provisions of section 15-13-204, or with any other provision of article 13 of this title, as a condition to obtaining disclosure of a digital asset pursuant to this part 15.

(9) A foreign conservator is not required to comply with the provisions of section 15-14-433 as a condition to obtaining disclosure of a digital asset pursuant to this part 15.



§ 15-1-1516. Custodian compliance and immunity

(1) Not later than sixty days after receipt of the information required under sections 15-1-1507 to 15-1-1515, a custodian shall comply with a request under this part 15 from a fiduciary or designated recipient to disclose digital assets or terminate an account. If the custodian fails to comply, the fiduciary or designated recipient may apply to the court for an order directing compliance.

(2) An order under subsection (1) of this section directing compliance must contain a finding that compliance is not in violation of 18 U.S.C. sec. 2702, as amended.

(3) A custodian may notify the user that a request for disclosure or to terminate an account was made under this part 15.

(4) A custodian may deny a request under this part 15 from a fiduciary or designated recipient for disclosure of digital assets or to terminate an account if the custodian is aware of any lawful access to the account following the receipt of the fiduciary's request.

(5) This part 15 does not limit a custodian's ability to obtain, or to require a fiduciary or designated recipient requesting disclosure or termination under this part 15 to obtain, a court order that:

(a) Specifies that an account belongs to the protected person or principal;

(b) Specifies that there is sufficient consent from the protected person or principal to support the requested disclosure; and

(c) Contains a finding required by law other than this part 15.

(6) A custodian and its officers, employees, and agents are immune from liability for an act or omission done in good faith in compliance with this part 15.



§ 15-1-1517. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 15-1-1518. Relation to electronic signatures in global and national commerce act

This part 15 modifies, limits, or supersedes the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001, et seq., but does not modify, limit, or supersede section 101(c) of that act, 15 U.S.C. sec. 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. sec. 7003(b).









Article 1.1 - Uniform Prudent Investor Act

§ 15-1.1-101. Prudent investor rule

(a) Except as otherwise provided in subsection (b) of this section, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this article.

(b) The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust.



§ 15-1.1-102. Standard of care - portfolio strategy - risk and return objectives

(a) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(b) A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that a trustee shall consider in investing and managing trust assets are such of the following as are relevant to the trust or its beneficiaries:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5) The expected total return from income and the appreciation of capital;

(6) Other resources of the beneficiaries;

(7) Needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(8) An asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

(d) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e) A trustee may invest in any kind of property or type of investment consistent with the standards of this article.

(f) A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise.



§ 15-1.1-103. Diversification

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.



§ 15-1.1-104. Duties at inception of trusteeship

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this article.



§ 15-1.1-105. Loyalty

A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.



§ 15-1.1-106. Impartiality

If a trust has two or more beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.



§ 15-1.1-107. Investment costs

In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.



§ 15-1.1-108. Reviewing compliance

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.



§ 15-1.1-109. Delegation of investment and management functions

(a) A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) A trustee who complies with the requirements of subsection (a) of this section is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d) By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this State, an agent submits to the jurisdiction of the courts of this State.



§ 15-1.1-110. Language invoking standard of article

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this article: "investments permissible by law for investment of trust funds," "legal investments," "authorized investments," "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent trustee rule," "prudent person rule," and "prudent investor rule."



§ 15-1.1-111. Application to existing trusts

This article applies to trusts existing on and created after July 1, 1995; except that, as applied to trusts existing on July 1, 1995, this article governs only decisions or actions occurring after said date.



§ 15-1.1-112. Uniformity of application and construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among the states enacting it.



§ 15-1.1-113. Short title

This article shall be known and may be cited as the "Colorado Uniform Prudent Investor Act".



§ 15-1.1-114. Severability

If any provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.



§ 15-1.1-115. Colorado changes to uniform act - specific statutes control - use of term "trustee"

(1) (a) The general assembly recognizes that persons, corporations, entities, or state agencies who have responsibility for investing funds may be subject to a standard that is specifically set forth in other statutes. Under such circumstances, such persons, corporations, entities, or state agencies shall comply with the standard of investment set forth in the other statute, and this article shall not modify or repeal that standard.

(b) In addition, as provided for in section 15-1-304.1, this article shall not apply to those persons, corporations, entities, or state agencies which were made subject to the provisions of section 15-1-304 by specific reference in another statute in existence prior to July 1, 1995.

(2) As used in this article, "trustee" includes original or successor administrators, special administrators, administrators cum testamento annexo, executors, guardians, conservators, and trustees, whether of express or implied trusts.






Article 1.5 - Colorado Uniform Custodial Trust Act

§ 15-1.5-101. Definitions

As used in this article 1.5:

(1) "Adult" means an individual who is at least eighteen years of age.

(2) "Beneficiary" means an individual for whom property has been transferred to or held under a declaration of trust by a custodial trustee for the individual's use and benefit under this article.

(3) "Conservator" means a person appointed or qualified by a court to manage the estate of an individual or a person legally authorized to perform substantially the same functions.

(4) "Court" means the district courts of this state, except in the city and county of Denver, where it means the probate court.

(5) "Custodial trust property" means an interest in property transferred to or held under a declaration of trust by a custodial trustee under this article and the income from and proceeds of that interest.

(6) "Custodial trustee" means a person designated as trustee of a custodial trust under this article or a substitute or successor to the person designated.

(7) "Guardian" means a person appointed or qualified by a court as a guardian of an individual, including a limited guardian, but not a person who is only a guardian ad litem.

(8) "Incapacitated" means lacking the ability to manage property and business affairs effectively by reason of a behavioral or mental health disorder, an intellectual and developmental disability, a physical illness or disability, a substance use disorder, confinement, detention by a foreign power, disappearance, minority, or other disabling cause.

(9) "Legal representative" means a personal representative or conservator.

(10) "Member of the beneficiary's family" means a beneficiary's spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle, or aunt, whether related by whole or half blood or by adoption.

(11) "Person" means an individual, corporation, business trust, estate, trust, partnership, joint venture, association, or any other legal or commercial entity.

(12) "Personal representative" means an executor, administrator, or special administrator of a decedent's estate, a person legally authorized to perform substantially the same functions, or a successor to any of them.

(13) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(14) "Transferor" means a person who creates a custodial trust by transfer or declaration.

(15) "Trust company" means a financial institution, corporation, or other legal entity authorized to exercise general trust powers.



§ 15-1.5-102. Custodial trust - general

(1) A person may create a custodial trust of property by a written transfer of the property to another person, evidenced by registration or by other instrument of transfer, executed in any lawful manner, naming as beneficiary an individual who may be the transferor, in which the transferee is designated, in substance, as custodial trustee under the "Colorado Uniform Custodial Trust Act".

(2) A person may create a custodial trust of property by a written declaration, evidenced by registration of the property or by other instrument of declaration executed in any lawful manner, describing the property and naming as beneficiary an individual other than the declarant, in which the declarant as titleholder is designated, in substance, as custodial trustee under the "Colorado Uniform Custodial Trust Act". A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under the "Colorado Uniform Custodial Trust Act".

(3) Title to custodial trust property is in the custodial trustee and the beneficial interest is in the beneficiary.

(4) Except as provided in subsection (5) of this section, a transferor may not terminate a custodial trust.

(5) The beneficiary, if not incapacitated, or the conservator of an incapacitated beneficiary, may terminate a custodial trust by delivering to the custodial trustee a writing signed by the beneficiary or conservator declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

(6) Any person may augment existing custodial trust property by the addition of other property pursuant to this article.

(7) The transferor may designate, or authorize the designation of, a successor custodial trustee in the trust instrument.

(8) This article does not displace or restrict other means of creating trusts. A trust whose terms do not conform to this article may be enforceable according to its terms under other law.



§ 15-1.5-103. Custodial trustee for future payment or transfer

(1) A person having the right to designate the recipient of property payable or transferable upon a future event may create a custodial trust upon the occurrence of the future event by designating in writing the recipient, followed in substance by "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act"".

(2) Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.

(3) A designation under this section may be made in a will, a trust, a deed, a multiple-party account, an insurance policy, an instrument exercising a power of appointment, or a writing designating a beneficiary of contractual rights. Otherwise, to be effective, the designation must be registered with or delivered to the fiduciary, payor, issuer, or obligor of the future right.



§ 15-1.5-104. Form and effect of receipt and acceptance by custodial trustee - jurisdiction

(1) Obligations of a custodial trustee, including the obligation to follow upon directions of the beneficiary, arise under this article upon the custodial trustee's acceptance, express or implied, of the custodial trust property.

(2) The custodial trustee's acceptance may be evidenced by a writing stating in substance:

ERISA . . . invites the dissolution of unitary trusteeship. . . . ERISA's fractionation of traditional trusteeship reflects the complexity of the modern pension trust. Because millions, even billions of dollars can be involved, great care is required in investing and safekeeping plan assets. Administering such plans--computing and honoring benefit entitlements across decades of employment and retirement--is also a complex business. . . . Since, however, neither the sponsor nor any other single entity has a comparative advantage in performing all these functions, the tendency has been for pension plans to use a variety of specialized

providers. A consulting actuary, a plan administration firm, or an insurance company may oversee the design of a plan and arrange for processing benefit claims. Investment industry professionals manage the portfolio (the largest plans spread their pension investments among dozens of money management firms).John H. Langbein Bruce A. Wolk, Pension and Employee Benefit Law 496 (1990). The delegation rule of the 1992 Restatement. The Restatement of Trusts 3d: Prudent Investor Rule (1992) repeals the nondelegation rule of Restatement of Trusts 2d § <N>171 (1959), extracted supra, and replaces it with substitute text that reads:--

§ <N>171. Duty with Respect to Delegation. A trustee has a duty personally to perform the responsibilities of trusteeship except as a prudent person might delegate those responsibilities to others. In deciding whether, to whom, and in what manner to delegate fiduciary authority in the administration of a trust, and thereafter in supervising agents, the trustee is under a duty to the beneficiaries to exercise fiduciary discretion and to act as a prudent person would act in similar circumstances.Restatement of Trusts 3d: Prudent Investor Rule § <N>171 (1992). The 1992 Restatement integrates this delegation standard into the prudent investor rule of section 227, providing that "the trustee must . . . deciding whether and how to delegate to others . . . ." Restatement of Trusts 3d: Prudent Investor Rule § <N>227(c) (1992). Protecting the beneficiary against unreasonable delegation. There is an intrinsic tension in trust law between granting trustees broad powers that facilitate flexible and efficient trust administration, on the one hand, and protecting trust beneficiaries from the misuse of such powers on the other hand. A broad set of trustees' powers, such as those found in most lawyer-drafted instruments and exemplified in the Uniform Trustees' Powers Act, permits the trustee to act vigorously and expeditiously to maximize the interests of the beneficiaries in a variety of transactions and administrative settings. Trust law relies upon the duties of loyalty and prudent administration, and upon procedural safeguards such as periodic accounting and the availability of judicial oversight, to prevent the misuse of these powers. Delegation, which is a species of trustee power, raises the same tension. If the trustee delegates effectively, the beneficiaries obtain the advantage of the agent's specialized investment skills or whatever other attributes induced the trustee to delegate. But if the trustee delegates to a knave or an incompetent, the delegation can work harm upon the beneficiaries.Section 9 of the Uniform Prudent Investor Act is designed to strike the appropriate balance between the advantages and the hazards of delegation. Section 9 authorizes delegation under the limitations of subsections (a) and (b). Section 9(a) imposes duties of care, skill, and caution on the trustee in selecting the agent, in establishing the terms of the delegation, and in

reviewing the agent's compliance.The trustee's duties of care, skill, and caution in framing the terms of the delegation should protect the beneficiary against overbroad delegation. For example, a trustee could not prudently agree to an investment management agreement containing an exculpation clause that leaves the trust without recourse against reckless mismanagement. Leaving one's beneficiaries

remediless against willful wrongdoing is inconsistent with the duty to use care

and caution in formulating the terms of the delegation. This sense that it is imprudent to expose beneficiaries to broad exculpation clauses underlies both federal and state legislation restricting exculpation clauses, e.g., ERISA § § <N>404(a)(1)(D), 410(a), 29 U.S.C. § § <N>1104(a)(1)(D), 1110(a); New York Est. Powers Trusts Law § <N>11-1.7 (McKinney 1967).Although subsection (c) of the Act exonerates the trustee from personal responsibility for the agent's conduct when the delegation satisfies the standards of subsection 9(a), subsection 9(b) makes the agent responsible to the trust. The beneficiaries of the trust can, therefore, rely upon the trustee to enforce the terms of the delegation. Costs. The duty to minimize costs that is articulated in Section 7 of this Act applies to delegation as well as to other aspects of fiduciary investing. In deciding whether to delegate, the trustee must balance the projected benefits against the likely costs. Similarly, in deciding how to delegate, the trustee must take costs into account. The trustee must be alert to protect the beneficiary from "double dipping." If, for example, the trustee's regular compensation schedule presupposes that the trustee will conduct the investment management function, it should ordinarily follow that the trustee will lower its fee when delegating the investment function to an outside manager.-

CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE

I, ------------ (name of custodial trustee) acknowledge receipt of the custodial trust property described below or in the attached instrument and accept the custodial trust as custodial trustee for ------------ (name of beneficiary) under the "Colorado Uniform Custodial Trust Act". I undertake to administer and distribute the custodial trust property pursuant to the "Colorado Uniform Custodial Trust Act". My obligations as custodial trustee are subject to the directions of the beneficiary unless the beneficiary is designated as, is, or becomes incapacitated. The custodial trust property consists of ------------.

Dated: ---------------

---------------------

(Signature of Custodial Trustee)

(3) Upon accepting custodial trust property, a person designated as custodial trustee under this article is subject to personal jurisdiction of the court with respect to any matter relating to the custodial trust.



§ 15-1.5-105. Transfer to custodial trustee by fiduciary or obligor - facility of payment

(1) Unless otherwise directed by an instrument designating a custodial trustee pursuant to section 15-1.5-103, a person, including a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a conservator may make a transfer to an adult member of the beneficiary's family or to a trust company as custodial trustee for the use and benefit of the incapacitated individual. If the value of the property or the debt exceeds thirty thousand dollars, the transfer is not effective unless authorized by the court.

(2) A written acknowledgment of delivery, signed by a custodial trustee, is a sufficient receipt and discharge for property transferred to the custodial trustee pursuant to this section.



§ 15-1.5-106. Multiple beneficiaries - separate custodial trusts - survivorship

(1) Beneficial interests in a custodial trust created for multiple beneficiaries are deemed to be separate custodial trusts of equal undivided interests for each beneficiary. Except in a transfer or declaration for use and benefit of husband and wife, for whom survivorship is presumed, a right of survivorship does not exist unless the instrument creating the custodial trust specifically provides for survivorship.

(2) Custodial trust property held under this article by the same custodial trustee for the use and benefit of the same beneficiary may be administered as a single custodial trust.

(3) A custodial trustee of custodial trust property held for more than one beneficiary shall separately account to each beneficiary pursuant to sections 15-1.5-107 and 15-1.5-115 for the administration of the custodial trust.



§ 15-1.5-107. General duties of custodial trustee

(1) If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property.

(2) If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment, or retention of the custodial trust property. In the absence of effective contrary direction by the beneficiary while not incapacitated, or if the beneficiary is incapacitated, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with property of another and shall comply with the provisions of the "Colorado Uniform Prudent Investor Act". However, a custodial trustee, in the custodial trustee's discretion, may retain any custodial trust property received from the transferor.

(3) Subject to subsection (2) of this section, a custodial trustee shall take control of and collect, hold, manage, invest, and reinvest custodial trust property.

(4) A custodial trustee at all times shall keep custodial trust property of which the custodial trustee has control, separate from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary. Custodial trust property, the title to which is subject to recordation, is so identified if an appropriate instrument so identifying the property is recorded, and custodial trust property subject to registration is so identified if it is registered, or held in an account in the name of the custodial trustee, designated in substance: "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act"".

(5) A custodial trustee shall keep records of all transactions with respect to custodial trust property, including information necessary for the preparation of tax returns, and shall make the records and information available at reasonable times to the beneficiary or legal representative of the beneficiary.

(6) The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the administration or distribution of a custodial trust.



§ 15-1.5-108. General powers of custodial trustee

(1) A custodial trustee, acting in a fiduciary capacity, has all the rights and powers over custodial trust property which an unmarried adult owner has over individually owned property, but a custodial trustee may exercise those rights and powers in a fiduciary capacity only.

(2) This section does not relieve a custodial trustee from liability for a violation of section 15-1.5-107.



§ 15-1.5-109. Use of custodial trust property

(1) A custodial trustee shall pay to the beneficiary or expend for the beneficiary's use and benefit so much or all of the custodial trust property as the beneficiary while not incapacitated may direct from time to time.

(2) If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of the beneficiary and individuals who were supported by the beneficiary when the beneficiary became incapacitated or who are legally entitled to support by the beneficiary. Expenditures may be made in the manner, when, and to the extent that the custodial trustee determines suitable and proper, without court order and without regard to other support, income, or property of the beneficiary.

(3) A custodial trustee may establish checking, savings, or other similar accounts of reasonable amounts under which either the custodial trustee or the beneficiary may withdraw funds from, or draw checks against, the accounts. Funds withdrawn from, or checks written against, the account by the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary.



§ 15-1.5-110. Determination of incapacity - effect

(1) The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary if:

(a) The custodial trust was created under section 15-1.5-105;

(b) The transferor has so directed in the instrument creating the custodial trust; or

(c) The custodial trustee has determined that the beneficiary is incapacitated.

(2) A custodial trustee may determine that the beneficiary is incapacitated in reliance upon:

(a) Previous direction or authority given by the beneficiary while not incapacitated, including direction or authority pursuant to a durable power of attorney;

(b) The certificate of the beneficiary's physician; or

(c) Other persuasive evidence.

(3) If a custodial trustee for an incapacitated beneficiary reasonably concludes that the beneficiary's incapacity has ceased, or that circumstances concerning the beneficiary's ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.

(4) On petition of the beneficiary, the custodial trustee, or other person interested in the custodial trust property or the welfare of the beneficiary, the court shall determine whether the beneficiary is incapacitated.

(5) Absent determination of incapacity of the beneficiary under subsection (2) or (4) of this section, a custodial trustee who has reason to believe that the beneficiary is incapacitated shall administer the custodial trust in accordance with the provisions of this article applicable to an incapacitated beneficiary.

(6) Incapacity of a beneficiary does not terminate:

(a) The custodial trust;

(b) Any designation of a successor custodial trustee;

(c) Rights or powers of the custodial trustee; or

(d) Any immunities of third persons acting on instructions of the custodial trustee.



§ 15-1.5-111. Exemption of third persons from liability

(1) A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or purporting to act in the capacity of, a custodial trustee. In the absence of knowledge to the contrary, the third person is not responsible for determining:

(a) The validity of the purported custodial trustee's designation;

(b) The propriety of, or the authority under this article for, any action of the purported custodial trustee;

(c) The validity or propriety of an instrument executed or instruction given pursuant to this article either by the person purporting to make a transfer or declaration or by the purported custodial trustee; or

(d) The propriety of the application of property vested in the purported custodial trustee.



§ 15-1.5-112. Liability to third persons

(1) A claim based on a contract entered into by a custodial trustee acting in a fiduciary capacity, an obligation arising from the ownership or control of custodial trust property, or a tort committed in the course of administering the custodial trust may be asserted by a third person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

(2) A custodial trustee is not personally liable to a third person:

(a) On a contract properly entered into in a fiduciary capacity unless the custodial trustee fails to reveal that capacity or to identify the custodial trust in the contract; or

(b) For an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust unless the custodial trustee is personally at fault.

(3) A beneficiary is not personally liable to a third person for an obligation arising from beneficial ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

(4) Subsections (2) and (3) of this section do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary to the extent the person sued is protected as the insured by liability insurance.



§ 15-1.5-113. Declination, resignation, incapacity, death, or removal of custodial trustee - designation of successor custodial trustee

(1) Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve by notifying the person who made the designation, the transferor, or the transferor's legal representative. If an event giving rise to a transfer has not occurred, the substitute custodial trustee designated under section 15-1.5-103 becomes the custodial trustee, or, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee pursuant to section 15-1.5-103. In other cases, the transferor or the transferor's legal representative may designate a substitute custodial trustee.

(2) A custodial trustee who has accepted the custodial trust property may resign by:

(a) Delivering written notice to a successor custodial trustee, if any, the beneficiary, and, if the beneficiary is incapacitated, to the beneficiary's conservator, if any; and

(b) Transferring or registering, or recording an appropriate instrument relating to, the custodial trust property, in the name of, and delivering the records to, the successor custodial trustee identified under subsection (3) of this section.

(3) If a custodial trustee or successor custodial trustee is ineligible, resigns, dies, or becomes incapacitated, the successor designated under section 15-1.5-102 (7) or section 15-1.5-103 becomes custodial trustee. If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee. If the beneficiary is incapacitated, or fails to act within ninety days after the ineligibility, resignation, death, or incapacity of the custodial trustee, the beneficiary's conservator becomes successor custodial trustee. If the beneficiary does not have a conservator or the conservator fails to act, the resigning custodial trustee may designate a successor custodial trustee.

(4) If a successor custodial trustee is not designated pursuant to subsection (3) of this section, the transferor, the legal representative of the transferor or of the custodial trustee, an adult member of the beneficiary's family, the guardian of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court to designate a successor custodial trustee.

(5) A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial trustee. The successor custodial trustee may enforce the obligation to deliver custodial trust property and records and becomes responsible for each item as received.

(6) A beneficiary, the beneficiary's conservator, an adult member of the beneficiary's family, a guardian of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court to remove the custodial trustee for cause and designate a successor custodial trustee, to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties, or for other appropriate relief.



§ 15-1.5-114. Expenses, compensation, and bond of custodial trustee

(1) Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary, or by court order, a custodial trustee:

(a) Is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services;

(b) Has a noncumulative election, to be made no later than six months after the end of each calendar year, to charge a reasonable compensation for fiduciary services performed during that year; and

(c) Need not furnish a bond or other security for the faithful performance of fiduciary duties.



§ 15-1.5-115. Reporting and accounting by custodial trustee - determination of liability of custodial trustee

(1) (a) Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement describing the custodial trust property and shall thereafter provide a written statement of the administration of the custodial trust property:

(I) Once each year;

(II) Upon request at reasonable times by the beneficiary or the beneficiary's legal representative;

(III) Upon resignation or removal of the custodial trustee; and

(IV) Upon termination of the custodial trust.

(b) The statements must be provided to the beneficiary or to the beneficiary's legal representative, if any. Upon termination of the beneficiary's interest, the custodial trustee shall furnish a current statement to the person to whom the custodial trust property is to be delivered.

(2) A beneficiary, the beneficiary's legal representative, an adult member of the beneficiary's family, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative.

(3) A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee.

(4) In an action or proceeding under this article or in any other proceeding, the court may require or permit the custodial trustee or the custodial trustee's legal representative to account. The custodial trustee or the custodial trustee's legal representative may petition the court for approval of final accounts.

(5) If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for transfer of the custodial trust property.

(6) On petition of the custodial trustee or any person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of a custodial trustee or the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others.



§ 15-1.5-116. Limitations of action against custodial trustee

(1) Except as provided in subsection (3) of this section, unless previously barred by adjudication, consent, or limitation, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered, or the legal representative of an incapacitated or deceased beneficiary or payee:

(a) Who has received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within two years after receipt of the final account or statement; or

(b) Who has not received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within three years after the termination of the custodial trust.

(2) Except as provided in subsection (3) of this section, a claim for relief to recover from a custodial trustee for fraud, misrepresentation, or concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust is barred unless an action or proceeding to assert the claim is commenced within five years after the termination of the custodial trust.

(3) A claim for relief is not barred by this section if the claimant:

(a) Is a minor, until the earlier of two years after the claimant becomes an adult or dies;

(b) Is an incapacitated adult, until the earliest of two years after the appointment of a conservator, the removal of the incapacity, or the death of the claimant; or

(c) Was an adult, now deceased, who was not incapacitated, until two years after the claimant's death.



§ 15-1.5-117. Distribution on termination

(1) Upon termination of a custodial trust, the custodial trustee shall transfer the unexpended custodial trust property:

(a) To the beneficiary, if not incapacitated or deceased;

(b) To the conservator or other recipient designated by the court for an incapacitated beneficiary; or

(c) Upon the beneficiary's death, in the following order:

(I) As last directed in a writing signed by the deceased beneficiary while not incapacitated and received by the custodial trustee during the life of the deceased beneficiary;

(II) To the survivor of multiple beneficiaries if survivorship is provided for pursuant to section 15-1.5-106;

(III) As designated in the instrument creating the custodial trust; or

(IV) To the estate of the deceased beneficiary.

(2) If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.

(3) Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.



§ 15-1.5-118. Methods and forms for creating custodial trusts

(1) If a transaction, including a declaration with respect to or a transfer of specific property, otherwise satisfies applicable law, the criteria of section 15-1.5-102 are satisfied by:

(a) The execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

TRANSFER UNDER THE "COLORADO UNIFORM CUSTODIAL TRUST ACT"

I, ------------ (name of transferor or name and representative capacity if a fiduciary), transfer to ------------ (name of trustee other than transferor), as custodial trustee for ------------ (name of beneficiary) as beneficiary and as distributee on termination of the trust in absence of direction by the beneficiary under the "Colorado Uniform Custodial Trust Act", the following: (insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated: ---------------- ----------------------

(Signature); or

(b) The execution and the recording or giving notice of its execution to the beneficiary of an instrument in substantially the following form:

DECLARATION OF TRUST UNDER THE "COLORADO UNIFORM CUSTODIAL TRUST ACT"

I, ------------ (name of owner of property), declare that henceforth I hold as custodial trustee for ------------ (name of beneficiary other than transferor) as beneficiary and as distributee on termination of the trust in absence of direction by the beneficiary under the "Colorado Uniform Custodial Trust Act", the following: (insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated: ---------------- ----------------------

(Signature).

(2) Customary methods of transferring or evidencing ownership of property may be used to create a custodial trust, including any of the following:

(a) Registration of a security in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act"";

(b) Delivery of a certificated security, or a document necessary for the transfer of an uncertificated security, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodial trustee, accompanied by an instrument in substantially the form prescribed in paragraph (a) of subsection (1) of this section;

(c) Payment of money or transfer of a security held in the name of a broker or a financial institution or its nominee to a broker or financial institution for credit to an account in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act"";

(d) Registration of ownership of a life or endowment insurance policy or annuity contract with the issuer in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act"";

(e) Delivery of a written assignment to an adult other than the transferor or to a trust company whose name in the assignment is designated in substance by the words: "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act"";

(f) Irrevocable exercise of a power of appointment, pursuant to its terms, in favor of a trust company, an adult other than the donee of the power, or the donee who holds the power if the beneficiary is other than the donee, whose name in the appointment is designated in substance: "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act"";

(g) Delivery of a written notification or assignment of a right to future payment under a contract to an obligor which transfers the right under the contract to a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, whose name in the notification or assignment is designated in substance: "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act"";

(h) Execution, delivery, and recordation of a conveyance of an interest in real property in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act"";

(i) Issuance of a certificate of title by an agency of a state or of the United States which evidences title to tangible personal property:

(I) Issued in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act""; or

(II) Delivered to a trust company or an adult other than the transferor or endorsed by the transferor to that person, designated in substance: "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act""; or

(j) Execution and delivery of an instrument of gift to a trust company or an adult other than the transferor, designated in substance: "as custodial trustee for (name of beneficiary) under the "Colorado Uniform Custodial Trust Act"".



§ 15-1.5-119. Applicable law

(1) This article applies to a transfer or declaration creating a custodial trust that refers to this article if, at the time of the transfer or declaration, the transferor, beneficiary, or custodial trustee is a resident of or has its principal place of business in this state or custodial trust property is located in this state. The custodial trust remains subject to this article despite a later change in residence or principal place of business of the transferor, beneficiary, or custodial trustee, or removal of the custodial trust property from this state.

(2) A transfer made pursuant to an act of another state substantially similar to this article is governed by the law of that state and may be enforced in this state.



§ 15-1.5-120. Uniformity of application and construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 15-1.5-121. Short title

This article may be cited as the "Colorado Uniform Custodial Trust Act".



§ 15-1.5-122. Severability

If any provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.









Powers of Appointment

Article 2 - Powers of Appointment



Article 2.5 - Uniform Powers of Appointment Act

Part 1 - General Provisions

§ 15-2.5-101. Short title

This article may be cited as the "Colorado Uniform Powers of Appointment Act".



§ 15-2.5-102. Definitions

In this article:

(1) "Appointee" means a person to whom a powerholder makes an appointment of appointive property.

(2) "Appointive property" means property or property interest subject to a power of appointment.

(3) "Blanket-exercise clause" means a clause in an instrument, which clause exercises a power of appointment and is not a specific-exercise clause. The term includes a clause that:

(a) Expressly uses the words "any power" in exercising any power of appointment the powerholder has;

(b) Expressly uses the words "any property" in appointing any property over which the powerholder has a power of appointment; or

(c) Disposes of all property subject to disposition by the powerholder.

(4) "Donor" means a person who creates a power of appointment.

(5) "Exclusionary power of appointment" means a power of appointment exercisable in favor of any one or more of the permissible appointees to the exclusion of the other permissible appointees.

(6) "General power of appointment" means a power of appointment exercisable in favor of the powerholder, the powerholder's estate, a creditor of the powerholder, or a creditor of the powerholder's estate.

(7) "Gift-in-default clause" means a clause identifying a taker in default of appointment.

(8) "Impermissible appointee" means a person who is not a permissible appointee.

(9) "Instrument" means a record.

(10) "Nongeneral power of appointment" means a power of appointment that is not a general power of appointment.

(11) "Permissible appointee" means a person in whose favor a powerholder may exercise a power of appointment.

(12) "Person" means an individual; estate; trust; business or nonprofit entity; public corporation; government or governmental subdivision, agency, or instrumentality; or other legal entity.

(13) "Powerholder" means a person in whom a donor creates a power of appointment.

(14) "Power of appointment" means a power that enables a powerholder acting in a nonfiduciary capacity to designate a recipient of an ownership interest in or another power of appointment over the appointive property. The term does not include a power of attorney.

(15) "Presently exercisable power of appointment" means a power of appointment exercisable by the powerholder at the relevant time. The term:

(a) Includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified time only after:

(I) The occurrence of the specified event;

(II) The satisfaction of the ascertainable standard; or

(III) The passage of the specified time; and

(b) Does not include a power exercisable only at the powerholder's death.

(16) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(17) "Specific-exercise clause" means a clause in an instrument, which clause specifically refers to and exercises a particular power of appointment.

(18) "Taker in default of appointment" means a person who takes all or part of the appointive property to the extent the powerholder does not effectively exercise the power of appointment.

(19) "Terms of the instrument" means the manifestation of the intent of the maker of the instrument regarding the instrument's provisions as expressed in the instrument or as may be established by other evidence that would be admissible in a legal proceeding.



§ 15-2.5-103. Governing law

(1) Unless the terms of the instrument creating a power of appointment manifest a contrary intent:

(a) The creation, revocation, or amendment of the power is governed by the law of the donor's domicile at the relevant time; and

(b) The exercise, release, or disclaimer of the power, or the revocation or amendment of the exercise, release, or disclaimer of the power, is governed by the law of the powerholder's domicile at the relevant time.



§ 15-2.5-104. Supplementation by common law and principles of equity

Unless displaced by the particular provisions of this article, the principles of law and equity supplement its provisions.






Part 2 - Creation, Revocation, and Amendment of Power of Appointment

§ 15-2.5-201. Creation of power of appointment

(1) A power of appointment is created only if:

(a) The instrument creating the power:

(I) Is valid under applicable law; and

(II) Except as otherwise provided in subsection (2) of this section, transfers the appointive property; and

(b) The terms of the instrument creating the power manifest the donor's intent to create in a powerholder a power of appointment over the appointive property exercisable in favor of a permissible appointee.

(2) Subparagraph (II) of paragraph (a) of subsection (1) of this section does not apply to the creation of a power of appointment by the exercise of a power of appointment.

(3) A power of appointment may not be created in a deceased individual.

(4) Subject to an applicable rule against perpetuities, a power of appointment may be created in an unborn or unascertained powerholder.



§ 15-2.5-202. Nontransferability

A powerholder may not transfer a power of appointment. If a powerholder dies without exercising or releasing a power, the power lapses.



§ 15-2.5-203. Presumption of unlimited authority

(1) Subject to section 15-2.5-205, and unless the terms of the instrument creating a power of appointment manifest a contrary intent, the power is:

(a) Presently exercisable;

(b) Exclusionary; and

(c) Except as otherwise provided in section 15-2.5-204, general.



§ 15-2.5-204. Exception to presumption of unlimited authority

(1) Unless the terms of the instrument creating a power of appointment manifest a contrary intent, the power is nongeneral if:

(a) The power is exercisable only at the powerholder's death; and

(b) The permissible appointees of the power are a defined and limited class that does not include the powerholder's estate, the powerholder's creditors, or the creditors of the powerholder's estate.



§ 15-2.5-205. Rules of classification - definitions

(1) In this section, "adverse party" means a person with a substantial beneficial interest in property, which interest would be affected adversely by a powerholder's exercise or nonexercise of a power of appointment in favor of the powerholder, the powerholder's estate, a creditor of the powerholder, or a creditor of the powerholder's estate.

(2) If a powerholder may exercise a power of appointment only with the consent or joinder of an adverse party, the power is nongeneral.

(3) If the permissible appointees of a power of appointment are not defined and limited, the power is exclusionary.



§ 15-2.5-206. Power of the donor to revoke or amend

(1) A donor may revoke or amend a power of appointment only to the extent that:

(a) The instrument creating the power is revocable by the donor; or

(b) The donor reserves a power of revocation or amendment in the instrument creating the power of appointment.






Part 3 - Exercise of Power of Appointment

§ 15-2.5-301. Requisites for exercise of power of appointment

(1) A power of appointment may be exercised only:

(a) If the instrument exercising the power is valid under applicable law;

(b) If the terms of the instrument exercising the power:

(I) Manifest the powerholder's intent to exercise the power; and

(II) Subject to section 15-2.5-304, satisfy the requirements of exercise, if any, imposed by the donor; and

(c) To the extent the appointment is a permissible exercise of the power.



§ 15-2.5-302. Intent to exercise - determining intent from residuary clause

(1) In this section:

(a) "Residuary clause" does not include a residuary clause containing a blanket-exercise clause or a specific-exercise clause.

(b) "Will" includes a codicil and a testamentary instrument that revises another will.

(2) A residuary clause in a powerholder's will, or a comparable clause in the powerholder's revocable trust, manifests the powerholder's intent to exercise a power of appointment only if:

(a) The terms of the instrument containing the residuary clause do not manifest a contrary intent;

(b) The power is a general power exercisable in favor of the powerholder's estate;

(c) There is no gift-in-default clause or the clause is ineffective; and

(d) The powerholder did not release the power.



§ 15-2.5-303. Intent to exercise - after-acquired power

(1) Unless the terms of the instrument exercising a power of appointment manifest a contrary intent:

(a) Except as otherwise provided in paragraph (b) of this subsection (1), a blanket-exercise clause extends to a power acquired by the powerholder after executing the instrument containing the clause; and

(b) If the powerholder is also the donor of the power, the clause does not extend to the power unless there is no gift-in-default clause or the gift-in-default clause is ineffective.



§ 15-2.5-304. Substantial compliance with donor-imposed formal requirement

(1) A powerholder's substantial compliance with a formal requirement of appointment imposed by the donor, including a requirement that the instrument exercising the power of appointment make reference or specific reference to the power, is sufficient if:

(a) The powerholder knows of and intends to exercise the power; and

(b) The powerholder's manner of attempted exercise of the power does not impair a material purpose of the donor in imposing the requirement.



§ 15-2.5-305. Permissible appointment

(1) A powerholder of a general power of appointment that permits appointment to the powerholder or the powerholder's estate may make any appointment, including an appointment in trust or creating a new power of appointment, that the powerholder could make in disposing of the powerholder's own property.

(2) A powerholder of a general power of appointment that permits appointment only to the creditors of the powerholder or of the powerholder's estate may appoint only to those creditors.

(3) Unless the terms of the instrument creating a power of appointment manifest a contrary intent, the powerholder of a nongeneral power may:

(a) Make an appointment in any form, including an appointment in trust, in favor of a permissible appointee;

(b) Create a general or nongeneral power in a permissible appointee; or

(c) Create a nongeneral power in an impermissible appointee to appoint to one or more of the permissible appointees of the original nongeneral power.



§ 15-2.5-306. Appointment to deceased appointee or permissible appointee's descendant

(1) An appointment to a deceased appointee is ineffective.

(2) Unless the terms of the instrument creating a power of appointment manifest a contrary intent, a powerholder of a nongeneral power may exercise the power in favor of, or create a new power of appointment in, a descendant of a deceased permissible appointee, which deceased appointee is a descendant of one or more of the grandparents of the donor, regardless of whether the descendant is described by the donor as a permissible appointee.



§ 15-2.5-307. Impermissible appointment

(1) Except as otherwise provided in section 15-2.5-306, an exercise of a power of appointment in favor of an impermissible appointee is ineffective.

(2) An exercise of a power of appointment in favor of a permissible appointee is ineffective to the extent the appointment is a fraud on the power.



§ 15-2.5-308. Selective allocation doctrine

If a powerholder exercises a power of appointment in a disposition that also disposes of property the powerholder owns, the owned property and the appointive property must be allocated in the permissible manner that best carries out the powerholder's intent.



§ 15-2.5-309. Capture doctrine - disposition of ineffectively appointed property under general power

(1) To the extent a powerholder of a general power of appointment, other than a power to withdraw property from, revoke, or amend a trust, makes an ineffective appointment:

(a) The gift-in-default clause controls the disposition of the ineffectively appointed property; or

(b) If there is no gift-in-default clause, or to the extent the clause is ineffective, the ineffectively appointed property:

(I) Passes to:

(A) The powerholder if the powerholder is a permissible appointee and living; or

(B) If the powerholder is an impermissible appointee or deceased, the powerholder's estate if the estate is a permissible appointee; or

(II) If there is no taker under subparagraph (I) of this paragraph (b), passes under a reversionary interest to the donor or to the donor's transferee or successor in interest.



§ 15-2.5-310. Disposition of unappointed property under released or unexercised general power

(1) To the extent a powerholder releases or fails to exercise a general power of appointment other than a power to withdraw property from, revoke, or amend a trust:

(a) The gift-in-default clause controls the disposition of the unappointed property; or

(b) If there is no gift-in-default clause or to the extent the clause is ineffective:

(I) Except as otherwise provided in subparagraph (II) of this paragraph (b), the unappointed property passes to:

(A) The powerholder if the powerholder is a permissible appointee and living; or

(B) If the powerholder is an impermissible appointee or deceased, the powerholder's estate if the estate is a permissible appointee; or

(II) To the extent the powerholder released the power, or if there is no taker under subparagraph (I) of this paragraph (b), the unappointed property passes under a reversionary interest to the donor or to the donor's transferee or successor in interest.



§ 15-2.5-311. Disposition of unappointed property under released or unexercised nongeneral power

(1) To the extent a powerholder releases, ineffectively exercises, or fails to exercise a nongeneral power of appointment:

(a) The gift-in-default clause controls the disposition of the unappointed property; or

(b) If there is no gift-in-default clause, or to the extent the clause is ineffective, the unappointed property:

(I) Passes to the permissible appointees if:

(A) The permissible appointees are defined and limited; and

(B) The terms of the instrument creating the power do not manifest a contrary intent; or

(II) If there is no taker under subparagraph (I) of this paragraph (b), passes under a reversionary interest to the donor or the donor's transferee or successor in interest.



§ 15-2.5-312. Disposition of unappointed property if partial appointment to taker in default

Unless the terms of the instrument creating or exercising a power of appointment manifest a contrary intent, if the powerholder makes a valid partial appointment to a taker in default of appointment, the taker in default of appointment may share fully in unappointed property.



§ 15-2.5-313. Appointment to taker in default

If a powerholder makes an appointment to a taker in default of appointment and the appointee would have taken the property under a gift-in-default clause had the property not been appointed, the power of appointment is deemed not to have been exercised and the appointee takes the property under the clause.



§ 15-2.5-314. Powerholder's authority to revoke or amend exercise

(1) A powerholder may revoke or amend an exercise of a power of appointment only to the extent that:

(a) The powerholder reserves a power of revocation or amendment in the instrument exercising the power of appointment and, if the power is nongeneral, the terms of the instrument creating the power of appointment do not prohibit the reservation; or

(b) The terms of the instrument creating the power of appointment provide that the exercise is revocable or amendable.






Part 4 - Disclaimer or Release; Contract to Appoint or Not to Appoint

§ 15-2.5-401. Disclaimer

(1) Subject to the "Uniform Disclaimer of Property Interests Act", part 12 of article 11 of this title:

(a) A powerholder may disclaim all or part of a power of appointment; and

(b) A permissible appointee, appointee, or taker in default of appointment may disclaim all or part of an interest in appointive property.



§ 15-2.5-402. Authority to release

A powerholder may release a power of appointment, in whole or in part, except to the extent the terms of the instrument creating the power prevent the release.



§ 15-2.5-403. Method of release

(1) A powerholder of a releasable power of appointment may release the power in whole or in part:

(a) By substantial compliance with a method provided in the terms of the instrument creating the power; or

(b) If the terms of the instrument creating the power do not provide a method, or the method provided in the terms of the instrument is not expressly made exclusive, by:

(I) Delivering a writing declaring the extent to which the power is released to a person who could be adversely affected by an exercise of the power;

(II) Joining with some or all of the takers in default in making an otherwise-effective transfer of an interest in the property that is subject to the power, in which case the power is released to the extent that a subsequent exercise of the power would defeat the interest transferred;

(III) Contracting with a person who could be adversely affected by an exercise of the power not to exercise the power, in which case the power is released to the extent that a subsequent exercise of the power would violate the terms of the contract; or

(IV) Communicating in any other appropriate manner an intent to release the power, in which case the power is released to the extent that a subsequent exercise of the power would be contrary to manifested intent.



§ 15-2.5-404. Revocation or amendment of release

(1) A powerholder may revoke or amend a release of a power of appointment only to the extent that:

(a) The instrument of release is revocable by the powerholder; or

(b) The powerholder reserves a power of revocation or amendment in the instrument of release.



§ 15-2.5-405. Power to contract - presently exercisable power of appointment

(1) A powerholder of a presently exercisable power of appointment may contract:

(a) Not to exercise the power if the contract, when made, does not confer a benefit on a person other than a taker in default or a permissible appointee; or

(b) To exercise the power if the contract, when made, does not confer a benefit on an impermissible appointee.



§ 15-2.5-406. Power to contract - power of appointment not presently exercisable

(1) A powerholder of a power of appointment that is not presently exercisable may contract to exercise or not to exercise the power only if the powerholder:

(a) Is also the donor of the power; and

(b) Has reserved the power in the instrument creating the power.






Part 6 - Miscellaneous Provisions

§ 15-2.5-601. Uniformity of application and construction

In applying and construing this article, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 15-2.5-602. Relation to electronic signatures in global and national commerce act

This article modifies, limits, or supersedes the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. section 7001 et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. section 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. section 7003 (b).



§ 15-2.5-603. Application to existing relationships

(1) Except as otherwise provided in this article, on July 1, 2015, or on the effective date of any amendment to this article:

(a) This article or any amendment to this article applies to a power of appointment created before, on, or after July 1, 2015, or any amendment to this article;

(b) This article or any amendment to this article applies to any proceedings in court then pending or thereafter commenced concerning a power of appointment, except to the extent that in the opinion of the court the former procedure should be made applicable in a particular case in the interest of justice or because of infeasibility of application of the procedure of this article or any amendment to this article, in which case the particular provision of this article does not apply and the superseded law applies;

(c) A rule of construction or presumption provided in this article or any amendment to this article applies to an instrument executed before July 1, 2015, unless there is a clear indication of a contrary intent in the terms of the instrument;

(d) Except as otherwise provided in paragraphs (a) to (c) of this subsection (1), an action done before July 1, 2015, is not affected by this article or any amendment to this article; and

(e) No provision of this article or of any amendment to this article shall apply retroactively if the court determines that such application would cause the provision to be retrospective in its operation in violation of section 11 of article II of the state constitution.

(2) If a right is acquired, extinguished, or barred on the expiration of a prescribed period that commenced under law of this state other than this article or any amendment to this article before July 1, 2015, the law continues to apply to the right.












Colorado Probate Code

Article 10 - General Provisions, Definitions, Jurisdiction

Part 1 - Short Title, Construction, General Provisions

§ 15-10-101. Short title

Articles 10 to 17 of this title shall be known and may be cited as the "Colorado Probate Code" and is referred to in said articles as "this code" or "code".



§ 15-10-102. Purposes - rule of construction

(1) This code shall be liberally construed and applied to promote its underlying purposes and policies.

(2) The underlying purposes and policies of this code are:

(a) To simplify and clarify the law concerning the affairs of decedents, missing persons, protected persons, minors, and incapacitated persons;

(b) To discover and make effective the intent of a decedent in distribution of his property;

(c) To promote a speedy and efficient system for settling the estate of the decedent and making distribution to his successors;

(d) To facilitate use and enforcement of certain trusts;

(d.1) To promote a speedy and efficient system for managing and protecting the estates of protected persons so that assets may be preserved for application to the needs of protected persons and their dependents;

(d.2) To provide a system of general and limited guardianships for minors and incapacitated persons and to coordinate guardianships and protective proceedings concerned with management and protection of the estates of incapacitated persons;

(e) To make uniform the law among the various jurisdictions.

(3) Under this code, the rights of partners in a civil union created pursuant to the "Colorado Civil Union Act", article 15 of title 14, C.R.S., are the same rights as those extended to spouses who are married pursuant to the provisions of the "Uniform Marriage Act", part 1 of article 2 of title 14, C.R.S.



§ 15-10-103. Supplementary general principles of law applicable

Unless displaced by the particular provisions of this code, the principles of law and equity supplement its provisions.



§ 15-10-104. Severability

If any provision of this code or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are declared to be severable.



§ 15-10-105. Construction against implied repeal

This code is a general act intended as a unified coverage of its subject matter, and no part of it shall be deemed impliedly repealed by subsequent legislation if it can reasonably be avoided.



§ 15-10-106. Effect of fraud and evasion

Whenever fraud has been perpetrated in connection with any proceeding or in any statement filed under this code or if fraud is used to avoid or circumvent the provisions or purposes of this code, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person (other than a bona fide purchaser) benefitting from the fraud, whether innocent or not. Any proceeding must be commenced within five years after the discovery of the fraud. This section has no bearing on remedies relating to fraud practiced on a decedent during his lifetime which affects the succession of his estate.



§ 15-10-106.5. Petition to determine cause and date of death resulting from disaster - body unidentifiable or missing

(1) If the occurrence of a disaster has been declared by proclamation of the governor under section 24-33.5-704, C.R.S., and it appears that a person has died as a direct result, but the remains have not been located or are unidentifiable, the coroner, sheriff, or district attorney for the county in which any part of such disaster occurred, the spouse, next of kin, or public administrator for such county, or, thirty days after the disaster was declared, any other person, may apply to the coroner of such county asking that the coroner determine the cause, manner, and date of death of the alleged decedent.

(2) (a) Such application shall contain the facts and circumstances concerning the disaster, the reasons for the belief that the alleged decedent perished, a statement that the alleged decedent's remains have not been located or are unidentifiable, and the names and addresses of all persons known or believed to be heirs at law of the alleged decedent.

(b) The application shall contain an affidavit in which the applicant states the following information to the extent of the applicant's personal knowledge, information, and belief:

(I) The full name of the alleged decedent;

(II) The alleged decedent's residential address, including city, county, and zip code;

(III) The alleged decedent's date and place of birth;

(IV) The alleged decedent's sex, race, ethnicity, and social security number;

(V) The full names of the alleged decedent's parents and the mother's maiden name;

(VI) The applicant's name, address, telephone number, and relationship to the alleged decedent;

(VII) The identification number of any missing person report filed concerning the alleged decedent;

(VIII) The date and time of the applicant's last contact with the alleged decedent and a description of that contact;

(IX) The basis for the belief that the alleged decedent was physically present at the time and place of an occurrence declared under section 24-33.5-704, C.R.S.;

(X) A description of the efforts undertaken by the applicant, and efforts the applicant knows others to have undertaken, to locate or identify the alleged decedent;

(XI) Whether the alleged decedent served in the armed forces of the United States and, if so, the branch and dates of service;

(XII) If the alleged decedent was employed, the name of the alleged decedent's employer and the employer's address and telephone number; and

(XIII) The alleged decedent's marital status, the name of spouse, and wife's maiden name, if applicable.

(c) The applicant shall pay an application fee of twenty-five dollars when filing the application.

(d) The coroner shall assign an application number to the application.

(3) If the coroner finds sufficient evidence that a disaster occurred and that the alleged decedent named in the application may be presumed to have died, then the coroner shall issue a certificate of death under this section.

(4) A certified copy of an order issued pursuant to subsection (7) of this section shall be sufficient when presented to the coroner or other person acting in place of the coroner for the issuance of a certificate of death under this section.

(5) An application for the finding of death under this section shall not be filed later than five years following the initial proclamation of the disaster.

(6) This section shall apply only under the circumstances specified in subsection (1) of this section. In all other cases and if the coroner finds the evidence insufficient to support the issuance of a death certification, the provisions of section 15-10-107 with respect to determination of death and status apply.

(7) If the coroner denies or fails to act within thirty days on an application that complies with subsection (2) of this section, the applicant may file a petition, in the district court for the county in which any part of the disaster occurred or in the Denver probate court if any part of the disaster occurred in the city and county of Denver, for an expedited determination of death in accordance with this section. If the court determines the alleged decedent died, a certified copy of the court's order shall constitute sufficient evidence for the coroner under subsection (4) of this section.



§ 15-10-107. Evidence of death or status

(1) In addition to the rules of evidence in courts of general jurisdiction, the following rules relating to a court determination of death and status apply:

(a) Death occurs when an individual is determined dead under section 12-36-136, C.R.S.

(b) An authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred is prima facie evidence of the fact, place, date, and time of death and the identity of the decedent.

(c) An authenticated copy of any record or report of a governmental agency, domestic or foreign, that an individual is missing, detained, dead, or alive is prima facie evidence of the status and of the dates, circumstances, and places disclosed by the record or report.

(d) In the absence of prima facie evidence of death under paragraph (b) or (c) of this subsection (1), the fact of death shall be established by clear and convincing evidence, including circumstantial evidence.

(e) An individual whose death is not established under paragraphs (a) to (d) of this subsection (1) or under section 15-10-106.5 who is absent for a continuous period of five years, during which he or she has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead. His or her death is presumed to have occurred at the end of the period unless there is sufficient evidence, including, without limitation, a determination under section 15-10-106.5 that death occurred earlier.

(f) In the absence of evidence disputing the time of death stated on a document described in paragraph (b) or (c) of this subsection (1), a document described in paragraph (b) or (c) of this subsection (1) that states a time of death one hundred twenty hours or more after the time of death of another individual, however the time of death of the other individual is determined, establishes by clear and convincing evidence that the individual survived the other individual by one hundred twenty hours.

(2) In the event that the fact of death of an absentee is entered in any action brought before a finding of death is entered in a formal testacy proceeding under this code, the finding relating to death of the absentee in such action shall not be determinative of any finding to be made in any proceeding under this code.



§ 15-10-108. Acts by holder of general power

For the purpose of granting consent or approval with regard to the acts or accounts of a personal representative or trustee, including relief from liability or penalty for failure to post bond, to register a trust, or to perform other duties, and for purposes of consenting to modification or termination of a trust or to deviation from its terms, the sole holder or all coholders of a presently exercisable general power of appointment, including one in the form of a power of amendment or revocation, are deemed to act for beneficiaries to the extent that their interests (as objects, takers in default, or otherwise) are subject to the power.



§ 15-10-109. Remarriage of absentee's spouse

(1) At any time after a finding of death of an absentee in a formal testacy proceeding under this code, the spouse of an absentee may remarry, and:

(a) Such subsequent marriage shall not constitute the offense of bigamy or any other criminal offense under the laws of this state, even though the absentee shall later be determined to be alive; and

(b) Upon such subsequent marriage, the marriage between the absentee and his said spouse shall be deemed to have been dissolved as of the date of the absentee's death as determined in accordance with section 15-10-107.



§ 15-10-110. Insurance and other contracts - surrender value - effect of contract provisions - suit on claim of death

(1) A finding of death in a formal testacy proceeding under this code shall be fully effective as to rights under insurance, annuity, and endowment contracts dependent upon the life of an absentee, and the receipts of beneficiaries for payments made under any such contracts shall be a release to the contract issuer of all claims under such contracts.

(2) If, in any proceeding under this code, the absentee is not found to be deceased and any policy of insurance or any annuity or endowment contract owned by the absentee provides for a surrender value, the conservator, acting for the insured, with court approval and a finding of necessity, may demand the payment of surrender value to the estate of the absentee. The receipt of the conservator for such payment shall be a release to the contract issuer of all claims under the contract.

(3) Notwithstanding the provisions in any annuity or endowment contract or policy of life or accident insurance or in the charter or bylaws of any mutual or fraternal insurance association hereafter executed or adopted, the provisions of this section shall govern the effect to be given to evidence of absence or of death.

(4) When any annuity or endowment contract, any policy of life or accident insurance, or the charter or bylaws of any mutual or fraternal insurance association hereafter executed or adopted contains a provision requiring a beneficiary to bring suit upon a claim of death within a stated period after the death of the insured and the fact of the absence of the insured is relied upon by the beneficiary as evidence of the death, the action may be begun, notwithstanding such provision in the contract, policy, charter, or bylaws, at any time within the statutory period of limitation for actions on contracts in writing dating from the date of death of the absentee, as determined in a formal testacy proceeding under this code.



§ 15-10-111. Entry into safe deposit box of decedent - definitions

(1) (a) Whenever a decedent at the time of his or her death was a sole or joint lessee of a safe deposit box, the custodian shall, prior to notice that a personal representative or special administrator has been appointed, allow access to the box by:

(I) If the decedent was the sole lessee of the box, a person claiming to be a successor of the decedent, or acting on behalf of a successor of the decedent, upon presentation of an affidavit made pursuant to section 15-12-1201 for the purpose of delivering the contents of the box in accordance with said section; or

(II) If the decedent was the sole lessee or a joint lessee of the box, a person who is reasonably believed to be an heir at law or devisee of the decedent, a person nominated as a personal representative pursuant to the provisions of section 15-12-203 (1)(a), or the agent or attorney of any such person for the purpose of determining whether the box contains an instrument that appears to be a will of the decedent, deed to a burial plot, or burial instructions.

(b) (I) If a person described in subparagraph (I) or (II) of paragraph (a) of this subsection (1) desires access to a safe deposit box but does not possess a key to the box, the custodian shall drill the safe deposit box at the person's expense.

(II) In the case of a person described in subparagraph (I) of paragraph (a) of this subsection (1), the custodian shall deliver the contents of the box, other than a purported will, deed to a burial plot, and burial instructions, to the person in accordance with section 15-12-1201. In order to protect a custodian in carrying out his or her duty under the foregoing sentence to examine such contents solely for the purpose of identifying and withholding specified documents and making delivery of such contents other than the specified documents to such person, a custodian is not deemed to have acquired knowledge, either actual or constructive, pertaining to the value of any of the contents of the box delivered to the person as a consequence of the examination and delivery.

(III) In the case of a person described in subparagraph (II) of paragraph (a) of this subsection (1), the custodian shall retain, in a secure location at the person's expense, the contents of the box other than a purported will, deed to a burial plot, and burial instructions.

(IV) A custodian shall deliver a purported will as described in subsection (2) of this section.

(V) If the safe deposit box contains a deed to a burial plot or burial instructions that are not a part of a purported will, the person or persons authorized to have access to the safe deposit box under the provisions of subsection (1) of this section may remove these instruments, and the custodian shall not prevent the removal.

(VI) Expenses incurred by a custodian pursuant to this section shall be considered an estate administration expense.

(c) A representative of the custodian shall be present during the entry of a safe deposit box pursuant to this section.

(1.3) Nothing in this section affects the rights and responsibilities of a public administrator, as described in sections 15-12-620 and 15-12-621.

(1.5) As used in this section, unless the context otherwise requires:

(a) "Custodian" means a bank, savings and loan association, credit union, or other institution acting as a lessor of a safe deposit box, as defined in section 11-46-101, C.R.S., or section 11-101-401, C.R.S.

(b) "Representative of a custodian" means an authorized officer or employee of a custodian.

(2) (a) If an instrument purporting to be a will is found in a safe deposit box as the result of an entry pursuant to subsection (1) of this section, the purported will shall be removed by the representative of the custodian.

(b) At the request of the person or persons authorized to have access to the safe deposit box under the provisions of subsection (1) of this section, the representative of the custodian shall copy each purported will of the decedent, at the expense of the requesting person, and shall deliver the copy of each purported will to the person, or if directed by the person, to the person's agent or attorney. In copying any purported will, the representative of the custodian shall not remove any staples or other fastening devices or disassemble the purported will in any way.

(c) The custodian shall mail the purported will by registered or certified mail or deliver the purported will in person to the clerk of the district or probate court of the county in which the decedent was a resident. If the custodian is unable to determine the county of residence of the decedent, the custodian shall mail the purported will by registered or certified mail or deliver the purported will in person to the office of the clerk of the proper court of the county in which the safe deposit box is located.

(d) Repealed.

(3) After the appointment of a personal representative or special administrator for the decedent, the personal representative or special administrator shall be permitted to enter the safe deposit box upon the same terms and conditions as the decedent was permitted to enter during his or her lifetime.

(4) Nothing in this section affects the right of surviving joint lessees to enter a safe deposit box after the death of a decedent.

(5) A custodian shall not be liable to a person for an action taken pursuant to this section or for a failure to act in accordance with the requirements of this section unless the action or failure to act is shown to have resulted from the custodian's bad faith, gross negligence, or intentional misconduct.



§ 15-10-112. Cost of living adjustment of certain dollar amounts

(1) As used in this section, unless the context otherwise requires:

(a) "CPI" means the consumer price index (annual average) for all urban consumers (CPI-U): United States city average -- all items, reported by the bureau of labor statistics, United States department of labor or its successor agency or, if the index is discontinued, an equivalent index reported by a federal authority. If no such index is reported, the term means the substitute index chosen by the department of revenue; and

(b) "Reference base index" means the CPI for the calendar year 2010.

(2) The dollar amounts stated in sections 15-11-102, 15-11-202 (2), 15-11-403, and 15-11-405 apply to the estate of a decedent who died during or after 2010, but for the estate of a decedent who died after 2011, these dollar amounts must be increased or decreased if the CPI for the calendar year immediately preceding the year of death exceeds or is less than the reference base index. The amount of any increase or decrease is computed by multiplying each dollar amount by the percentage by which the CPI for the calendar year immediately preceding the year of death exceeds or is less than the reference base index. If the amount of the increase or decrease produced by the computation is not a multiple of one thousand dollars, then the amount of the increase or decrease is rounded down if it is an increase, or rounded up if it is a decrease, to the next multiple of one thousand dollars, but for the purpose of section 15-11-405, the periodic installment amount is the lump-sum amount divided by twelve. If the CPI for 2010 is changed by the bureau of labor statistics, the reference base index must be revised using the rebasing factor reported by the bureau of labor statistics, or other comparable data if a rebasing factor is not reported.

(3) Before February 1, 2012, and before February 1 of each succeeding year, the department of revenue shall publish a cumulative list, beginning with the dollar amounts effective for the estate of a decedent who died in 2012 of each dollar amount as increased or decreased under this section.






Part 2 - Definitions

§ 15-10-201. General definitions

Subject to additional definitions contained in this article and the subsequent articles that are applicable to specific articles, parts, or sections, and unless the context otherwise requires, in this code:

(1) "Agent" means an attorney in fact under a durable or nondurable power of attorney, an individual authorized to make decisions concerning another's health care, and an individual authorized to make decisions for another under the "Colorado Patient Autonomy Act".

(2) "Application" means a written request to the registrar for an order of informal probate or appointment under part 3 of article 12 of this title.

(3) "Augmented estate" means the estate described in sections 15-11-203, 15-11-204, 15-11-205, 15-11-206, 15-11-207, and 15-11-208.

(4) "Authenticated" means certified, when used in reference to copies of official documents, and only certification by the official having custody is required.

(5) "Beneficiary", as it relates to a trust beneficiary, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer; as it relates to a charitable trust, includes any person entitled to enforce the trust; as it relates to a "beneficiary of a beneficiary designation", includes a beneficiary of an insurance or annuity policy, of an account with payment on death (POD) designation, of a security registered in beneficiary form (TOD), or of a pension, profit sharing, retirement, or similar benefit plan, or other nonprobate transfer at death; and, as it relates to a "beneficiary designated in a governing instrument", includes a grantee of a deed, a devisee, a trust beneficiary, a beneficiary of a beneficiary designation, a donee, appointee, or taker in default of a power of appointment, and a person in whose favor a power of attorney or a power held in any individual, fiduciary, or representative capacity is exercised.

(6) "Beneficiary designation" means a governing instrument naming a beneficiary of an insurance or annuity policy, of an account with POD designation, of a security registered in the beneficiary form (TOD), or of a pension, profit sharing, retirement, or similar benefit plan, or other nonprobate transfer at death.

(6.5) "Business trust" includes, but is not limited to, Massachusetts business trusts created for business or investment purposes; Delaware statutory trusts; Illinois land trusts; mutual fund trusts; common trust funds; voting trusts; liquidation trusts; real estate investment trusts; environmental remediation trusts; trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, compensation, annuities, profits, pensions, or employee benefits of any kind; and other trusts with purposes that are the same or similar to any of the trusts enumerated in this subsection (6.5), regardless of whether such other trusts are created under statutory or common law, and regardless of whether the beneficial interests in such other trusts are evidenced by certificates.

(7) "Child" includes an individual entitled to take as a child under this code by intestate succession from the parent whose relationship is involved and excludes a person who is only a stepchild, a foster child, a grandchild, or any more remote descendant.

(8) "Claims", in respect to the estates of decedents and protected persons, includes liabilities of the decedent or protected person whether arising in contract, in tort, or otherwise, and liabilities of the estate which arise at or after the death of the decedent or after the appointment of a conservator, including funeral expenses and expenses of administration. The term does not include estate or inheritance taxes, or taxes due the state of Colorado, or demands or disputes regarding title of a decedent or protected person to specific assets alleged to be included in the estate.

(9) "Conservator" means a person who is appointed by a court to manage the estate of a protected person.

(10) "Court" means the court or division thereof having jurisdiction in matters relating to the affairs of decedents and protected persons. This court is the district court, except in the city and county of Denver where it is the probate court.

(11) "Descendant" means all of the individual's lineal descendants of all generations, with the relationship of parent and child at each generation being determined by the definitions of child and parent contained in this code.

(12) "Devise", when used as a noun, means a testamentary disposition of real or personal property and, when used as a verb, means to dispose of real or personal property by will.

(13) "Devisee" means a person designated in a will to receive a devise. For the purposes of article 12 of this title, in the case of a devise to an existing trust or trustee, or to a trustee in trust described by will, the trust or trustee is the devisee and the beneficiaries are not devisees.

(14) "Disability" means cause for a protective order as described in section 15-14-401.

(15) "Distributee" means any person who has received property of a decedent from his or her personal representative other than as a creditor or purchaser. A testamentary trustee is a distributee only to the extent of distributed assets or increment thereto remaining in his or her hands. A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative. For the purposes of this provision, "testamentary trustee" includes a trustee to whom assets are transferred by will, to the extent of the devised assets.

(16) "Divorce" includes a dissolution of marriage, and "annulment" includes a declaration of invalidity, as such terms are used in the "Uniform Dissolution of Marriage Act", article 10 of title 14, C.R.S.

(16.5) "Domiciliary foreign personal representative" means a personal representative appointed by another jurisdiction in which the decedent was domiciled at the time of the decedent's death.

(16.7) "Donee", as used in the context of powers of appointment, has the same meaning as "powerholder" as set forth in section 15-2.5-102 (13).

(17) "Estate" means the property of the decedent, trust, or other person whose affairs are subject to this code as originally constituted and as it exists from time to time during administration.

(18) "Exempt property" means that property of a decedent's estate which is described in section 15-11-403.

(19) "Fiduciary" includes a personal representative, guardian, conservator, and trustee.

(20) "Foreign personal representative" means a personal representative appointed by another jurisdiction.

(21) "Formal proceedings" means proceedings conducted before a judge with notice to interested persons.

(22) "Governing instrument" means a deed, will, trust, insurance or annuity policy, multiple-party account, security registered in beneficiary form (TOD), pension, profit sharing, retirement or similar benefit plan, instrument creating or exercising a power of appointment or power of attorney, or a donative, appointive, or nominative instrument of any other type.

(23) "Guardian" means a person who has qualified as a guardian of a minor or incapacitated person pursuant to testamentary or court appointment, but excludes one who is merely a guardian ad litem.

(24) "Heirs", except as controlled by section 15-11-711, means persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

(25) "Incapacitated person" means an individual described in section 15-14-102 (5).

(26) "Informal proceedings" means those conducted without notice to interested persons by an officer of the court acting as a registrar for probate of a will, appointment of a personal representative, or determination of a guardian under sections 15-14-202 and 15-14-301.

(27) "Interested person" includes heirs, devisees, children, spouses, creditors, beneficiaries, and any others having a property right in or claim against a trust estate or the estate of a decedent, ward, or protected person, which may be affected by the proceeding. It also includes persons having priority for an appointment as a personal representative and other fiduciaries representing the interested person. The meaning as it relates to particular persons may vary from time to time and shall be determined according to the particular purposes of, and matter involved in, any proceeding.

(28) "Issue" of a person means descendant as defined in subsection (11) of this section.

(29) "Joint tenants with right of survivorship" and "community property with the right of survivorship" for the purposes of this code only includes co-owners of property held under circumstances that entitle one or more to the whole of the property on the death of the other or others, but excludes forms of co-ownership registration in which the underlying ownership of each party is in proportion to that party's contribution.

(30) "Lease" includes an oil, gas, or other mineral lease.

(31) "Letters" includes letters testamentary, letters of guardianship, letters of administration, and letters of conservatorship.

(32) "Minor" means a person who is under eighteen years of age.

(33) "Mortgage" means any conveyance, agreement, or arrangement in which the property is used as security.

(34) "Nonresident decedent" means a decedent who was domiciled in another jurisdiction at the time of his or her death.

(35) "Organization" means a corporation, business trust, estate, trust, partnership, joint venture, limited liability company, association, government or governmental subdivision or agency, or any other legal or commercial entity.

(36) "Parent" includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent under this code by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent.

(37) "Payor" means a trustee, insurer, business entity, employer, government, governmental agency or subdivision, or any other person authorized or obligated by law or a governing instrument to make payments.

(38) "Person" means an individual or an organization.

(39) "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status. "General personal representative" excludes special administrator.

(40) "Petition" means a written request to the court for an order after notice.

(41) "Proceeding" includes action at law and suit in equity.

(42) "Property" means both real and personal property or any interest therein and anything that may be the subject of ownership.

(43) "Protected person" has the same meaning as set forth in section 15-14-102 (11).

(44) "Protective proceeding" has the same meaning as used in section 15-14-401.

(44.5) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(45) "Registrar" refers to the official of the court designated to perform the functions of registrar as provided in section 15-10-307.

(46) "Security" includes any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease; collateral trust certificate; transferable share; voting trust certificate; or, in general, any interest or instrument commonly known as security; any certificate of interest or participation; any temporary or interim certificate, receipt, or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the items enumerated in this subsection (46).

(47) "Settlement", in reference to a decedent's estate, means the full process of administration, distribution, and closing.

(47.5) "Sign" means, with present intent to authenticate or adopt a record other than a will:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic symbol, sound, or process.

(48) "Special administrator" means a personal representative as described by sections 15-12-614 to 15-12-618.

(49) "State" means any state of the United States, the District of Columbia, the commonwealth of Puerto Rico, and any territory or insular possession subject to the jurisdiction of the United States.

(50) "Successor personal representative" means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative.

(51) "Successors" means persons other than creditors, who are entitled to property of a decedent under his or her will or this code.

(52) "Supervised administration" means the proceedings described in part 5 of article 12 of this title.

(53) "Survive" means that an individual has neither predeceased an event, including the death of another individual, nor is deemed to have predeceased an event under section 15-11-104, 15-11-702, or 15-11-712. The term includes its derivatives, such as "survives", "survived", "survivor", and "surviving".

(54) "Testacy proceeding" means a proceeding to establish a will or determine intestacy.

(55) "Testator" includes an individual of either sex.

(56) (a) Except as provided in paragraph (b) of this subsection (56):

(I) "Trust" includes an express trust, private or charitable, with additions thereto, wherever and however created and any amendments to such trusts.

(II) "Trust" also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust.

(b) (I) "Trust" excludes constructive trusts unless a court, in determining such a trust, provides that the trust is to be administered as an express trust.

(II) "Trust" also excludes resulting trusts; conservatorships; personal representatives; accounts as defined in section 15-15-201 (1); custodial arrangements pursuant to the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S.; security arrangements; business trusts, as defined in subsection (6.5) of this section; and any arrangement under which a person is nominee or escrowee for another.

(57) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by court.

(58) "Ward" means an individual described in section 15-14-102 (15).

(59) "Will" includes any codicil and any testamentary instrument that merely appoints an executor, revokes or revises another will, nominates a guardian, or expressly excludes or limits the right of an individual or class to succeed to property of the decedent passing by intestate succession. "Will" does not include a designated beneficiary agreement that is executed pursuant to article 22 of this title.






Part 3 - Scope, Jurisdiction, and Courts

§ 15-10-301. Territorial application

(1) Except as otherwise provided in this code, this code applies to:

(a) The affairs and estates of decedents, missing persons, and persons to be protected, domiciled in this state;

(b) The property of nonresidents located in this state or property coming into the control of a fiduciary who is subject to the laws of this state;

(c) Incapacitated persons and minors in this state;

(d) Survivorship and related accounts in this state;

(e) Trusts subject to administration in this state; and

(f) Declaration instruments created pursuant to article 19 of this title.



§ 15-10-302. Subject matter jurisdiction

(1) The court has jurisdiction over all subject matter vested by article VI of the state constitution and by articles 1 to 10 of title 13, C.R.S.

(2) The court has full power to make orders, judgments, and decrees and take all other action necessary and proper to administer justice in the matters which come before it.



§ 15-10-303. Venue - multiple proceedings - transfer

(1) Where a proceeding under this code could be maintained in more than one place in this state, the court in which the proceeding is first commenced has the exclusive right to proceed.

(2) If proceedings concerning the same estate, protected person, ward, or trust are commenced in more than one court of this state, the court in which the proceeding was first commenced shall continue to hear the matter, and the other courts shall hold the matter in abeyance until the question of venue is decided, and if the ruling court determines that venue is properly in another court, it shall transfer the proceeding to the other court.

(3) If a court finds that in the interest of justice a proceeding or a file should be located in another court of this state, the court making the finding may transfer the proceeding or file to the other court.



§ 15-10-304. Practice in court

Unless specifically provided to the contrary in this code or unless inconsistent with its provisions, the Colorado rules of civil procedure including the rules concerning vacation of orders and appellate review govern formal proceedings under this code.



§ 15-10-305. Records and certified copies

(1) The clerk of each court shall keep for each decedent, ward, protected person, or trust under the court's jurisdiction a record of any document which may be filed with the court under this code, including petitions and applications, demands for notices or bonds, trust registrations, and of any orders or responses relating thereto by the registrar or court, and establish and maintain a system for indexing, filing, or recording which is sufficient to enable users of the records to obtain adequate information. Upon payment of the fees required by law the clerk must issue certified copies of any probated wills, letters issued to personal representatives, or any other record or paper filed or recorded. Certificates relating to probated wills must indicate whether the decedent was domiciled in this state and whether the probate was formal or informal. Certificates relating to letters must show the date of appointment.

(2) All instruments purporting to be the original wills, upon presentation for probate thereof, shall be recorded by the clerk of the court, in a well-bound book, to be provided by him for that purpose, or photographed, microphotographed, or reproduced on film as a permanent record, and shall remain and be preserved in the office of the clerk of the court. Upon admission of such will to probate, such record shall be sufficient, without again recording the same in the records of the clerk of the court.



§ 15-10-306. Jury trial

(1) If duly demanded, a party is entitled to trial by jury in a formal testacy proceeding and any proceeding in which any controverted question of fact arises as to which any party has a constitutional right to trial by jury.

(2) If there is no right to trial by jury under subsection (1) of this section or the right is waived, the court in its discretion may call a jury to decide any issue of fact, in which case the verdict is advisory only.



§ 15-10-307. Registrar - powers

The acts and orders which this code specifies as performable by the registrar may be performed either by a judge of the court or by a person, including the clerk, designated by the court by a written order filed and recorded in the office of the clerk of the court.



§ 15-10-308. Appeals

Appellate review, including the right to appellate review, interlocutory appeal, provisions as to time, manner, notice, appeal bond, stays, scope of review, record on appeal, briefs, arguments, and power of the appellate court, is governed by the Colorado appellate rules.



§ 15-10-310. Oath or affirmation on filed document

(1) Except as otherwise specifically provided in this code or by rule, every document filed with the court under this code, including applications, petitions, and demands for notice, shall be deemed to include an oath, affirmation, or statement to the effect that its representations are true as far as the person executing or filing it knows or is informed, and penalties for perjury may follow deliberate falsification therein.

(2) The court shall have jurisdiction over any person, resident or nonresident, who files any document with the court under this code and over any person, resident or nonresident, who executes any such document and who knows or has reason to know that the document will be filed with the court under this code in any proceeding for relief from fraud relating to such a document that may be initiated against such person. Service of process shall be as provided in the Colorado rules of civil procedure.






Part 4 - Notice, Parties, and Representation in Estate Litigation and Other Matters

§ 15-10-401. Notice - method and time of giving

(1) If notice of a hearing on any petition is required, and except for specific notice requirements as otherwise provided, the petitioner shall cause notice of the time and place of hearing on any petition to be given to any interested person or to the interested person's attorney of record or the interested person's designee. Notice shall be given:

(a) By mailing a copy thereof at least fourteen days before the time set for the hearing by certified, registered, or ordinary first-class mail addressed to the person being notified at the post-office address given in any demand for notice, or at the person's office or place of residence, if known; or

(b) By delivering a copy thereof to the person being notified personally at least fourteen days before the time set for the hearing; or

(c) If the address or identity of any person is not known and cannot be ascertained with reasonable diligence, by publishing once a week for three consecutive weeks, a copy thereof in a newspaper having general circulation published in the county where the hearing is to be held, the last publication of which is to be at least fourteen days before the time set for the hearing. In case there is no newspaper of general circulation published in the county of appointment, said publication shall be made in such a newspaper in an adjoining county. A motion for court permission to publish the notice of any hearing shall not be required unless otherwise directed by the court.

(2) The court for good cause shown may provide for a different method or time of giving notice for any hearing.

(3) Proof of the giving of notice shall be made on or before the hearing and filed in the proceeding. If notice is given by publication, at the time the party who issued the notice by publication files proof of publication, that party shall also file an affidavit verified by the oath of such party or by someone on his or her behalf stating the facts that warranted the use of publication for service of the notice of the hearing and stating the efforts, if any, that have been made to obtain personal service or service by mail. The affidavit shall also state the address, or last known address, of each person served by publication or shall state that the person's address or identity is unknown and cannot be ascertained with reasonable diligence.

(4) "Publication once a week for three consecutive weeks" means publication once during each week of three consecutive calendar weeks with at least twelve days elapsing between the first and last publications.



§ 15-10-402. Notice - waiver

A person, including a guardian ad litem, conservator, or other fiduciary, may waive notice by a writing signed by him or his attorney and filed in the proceeding.



§ 15-10-403. Pleadings - when parties bound by others - notice

(1) In formal proceedings involving trusts or estates of decedents, minors, protected persons, or incapacitated persons, and in judicially supervised settlements, the provisions of this section are applicable.

(2) Interests to be affected shall be described in pleadings which give reasonable information to owners by name or class, by reference to the instrument creating the interests, or in other appropriate manner.

(3) Persons are bound by orders binding others in the following cases:

(a) Orders binding the sole holder or all coholders of a power of revocation or a presently exercisable general power of appointment, including one in the form of a power of amendment, bind other persons to the extent their interests (as objects, takers in default, or otherwise) are subject to the power.

(b) To the extent there is no conflict of interest between them or among persons represented, orders binding a conservator bind the person whose estate he controls; orders binding a guardian bind the ward if no conservator of his estate has been appointed; orders binding a trustee bind beneficiaries of the trust in proceedings to probate a will establishing or adding to a trust, to review the acts or accounts of a prior fiduciary and in proceedings involving creditors or other third parties; and orders binding a personal representative bind persons interested in the undistributed assets of a decedent's estate in actions or proceedings by or against the estate.

(c) If there is no conflict of interest and no conservator or guardian has been appointed, a parent may represent his minor child, and where there is such representation orders binding the parent bind the minor child.

(d) An unborn, unascertained, minor, or incapacitated person who is not otherwise represented is bound by an order to the extent his or her interest is adequately represented by another party having a substantially identical interest in the proceeding.

(4) Notice is required as follows:

(a) Notice as prescribed by section 15-10-401 shall be given to each interested person or to one who can bind an interested person as described in subsection (3) of this section. Notice may be given both to a person and to another who may bind him.

(b) Notice is given to unborn, unascertained, minor, or incapacitated persons who are not represented under subsection (3) of this section by giving notice to all known persons whose interests in the proceedings are substantially identical to those of the unborn, unascertained, minor, or incapacitated persons.

(5) At any point in a proceeding, a court may appoint a guardian ad litem to represent the interest of a minor, an incapacitated, protected, unborn, or unascertained person, or a person whose identity or address is unknown, if the court determines that a need for such representation appears. If not precluded by conflict of interests, a guardian ad litem may be appointed to represent several persons or interests. The court shall set out its reasons for appointing a guardian ad litem as a part of the record of the proceeding.






Part 5 - Fiduciary Oversight, Removal, Sanctions, and Contempt

§ 15-10-501. Court powers - definitions - application

(1) Court powers. A court, incident to a court proceeding, possesses and may employ all of the powers and authority expressed in the provisions of this part 5 to maintain the degree of supervision necessary to ensure the timely and proper administration of estates by fiduciaries over whom the court has obtained jurisdiction. Nothing in this part 5 shall be interpreted to limit a court's powers under Colorado law. The powers of a court as described in this part 5 do not confer jurisdiction over the fiduciaries of nonsupervised trusts, private trusts, agencies created by powers of attorney, and custodial accounts created under the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S., except as provided in paragraph (c) of subsection (2) of this section.

(2) Definitions. As used in this part 5, unless the context otherwise requires:

(a) "Court" means a district court of Colorado and the probate court of the city and county of Denver.

(b) "Estate" means the estate of a decedent; a guardianship; a protective proceeding; a trust, including an implied trust; an agency created by a power of attorney; or a custodial account created under the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S.

(c) "Jurisdiction" means, and is restricted to, the personal jurisdiction obtained by a court over a fiduciary as a result of the filing of a proceeding concerning the estate. The filing of a trust registration statement, by itself, shall not constitute a proceeding for the purposes of this part 5.

(3) Application. The provisions of this part 5 shall apply to any fiduciary over whom a court has obtained jurisdiction, including but not limited to a personal representative, special administrator, guardian, conservator, special conservator, trustee, agent under a power of attorney, and custodian, including a custodian of assets or accounts created under the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S.



§ 15-10-502. Initial investigation

(1) If, during the administration of an estate, a court desires to be informed about the current status of the administration, then the court, on its own motion or the request of an interested person, and without the need to state any reason for its actions, may:

(a) Send a letter to the fiduciary of the estate directing the fiduciary to file with the court one or more of the following documents on or before a date to be determined by the court:

(I) A status report;

(II) An inventory of the current assets of the estate;

(III) An up-to-date interim accounting; or

(IV) A financial report concerning the estate;

(b) Order the fiduciary to file or appear before the court to submit one or more of the documents described in paragraph (a) of this subsection (1) on or before a date to be determined by the court.

(2) When a court has directed a fiduciary to file or appear before the court to submit one or more of the documents described in paragraph (a) of this subsection (1), the fiduciary may request that the documents be placed under security pursuant to rule 20 of the Colorado rules of probate procedure.



§ 15-10-503. Power of a court to address the conduct of a fiduciary - emergencies - nonemergencies

(1) Emergency situations - court action without the requirement of prior notice or hearing. If it appears to a court that an emergency exists because a fiduciary's actions or omissions pose an imminent risk of substantial harm to a ward's or protected person's health, safety, or welfare or to the financial interests of an estate, the court may, on its own motion or upon the request of an interested person, without a hearing and without following any of the procedures authorized by section 15-10-502, order the immediate restraint, restriction, or suspension of the powers of the fiduciary; direct the fiduciary to appear before the court; or take such further action as the court deems appropriate to protect the ward or protected person or the assets of the estate. If a court restrains, restricts, or suspends the powers of a fiduciary, the court shall set a hearing and direct that notice be given pursuant to section 15-10-505. The clerk of the court shall immediately note the restraint, restriction, or suspension on the fiduciary's letters, if any. Any action for the removal, surcharge, or sanction of a fiduciary shall be governed by this section.

(2) Nonemergency situations - court action after notice and hearing. Upon petition by a person who appears to have an interest in an estate, or upon the court's own motion, and after a hearing for which notice to the fiduciary has been provided pursuant to section 15-10-505, a court may order any one or more of the following:

(a) Supervised administration of a decedent's estate, as described in part 5 of article 12 of this title. The degree and extent of the supervision shall be endorsed upon the fiduciary's letters, if any.

(b) A temporary restraint on the fiduciary's performance of specified acts of administration, disbursement, or distribution; a temporary restraint on the fiduciary's exercise of any powers or discharge of any duties of the office of the fiduciary; or any other order to secure proper performance of the fiduciary's duty if it appears to the court that, in the absence of such an order, the fiduciary may take some action that would unreasonably jeopardize the interest of the petitioner or of some other interested person. The court may make persons with whom the fiduciary may transact business parties to any order issued pursuant to this paragraph (b). The restraint shall be endorsed upon the fiduciary's letters, if any.

(c) Additional restrictions on the powers of the fiduciary. The restrictions shall be endorsed upon the fiduciary's letters, if any.

(d) The suspension of the fiduciary if the court determines that the fiduciary has violated his, her, or its fiduciary duties. If a court orders the suspension of a fiduciary pursuant to this paragraph (d), the court shall direct that the suspension be endorsed upon the fiduciary's letters, if any.

(e) The appointment of a temporary or permanent successor fiduciary;

(f) A review of the fiduciary's conduct. If a court orders a review of the fiduciary's conduct, the court shall specify the scope and duration of the review in the court's order.

(g) A surcharge or sanction of the fiduciary pursuant to section 15-10-504;

(h) The removal of the fiduciary; or

(i) Such further relief as the court deems appropriate to protect the ward or protected person or the assets of the estate.

(3) Removal of a fiduciary - procedures. A court may remove a fiduciary for cause at any time, and the following provisions apply:

(a) If a court orders the removal of a fiduciary, the court shall direct by order the disposition of the assets remaining in the name of, or under the control of, the fiduciary being removed.

(b) If a court orders the removal of a fiduciary, the court shall direct that the fiduciary's letters, if any, be revoked and that such revocation be endorsed upon the fiduciary's letters, if any.

(c) Cause for removal of a fiduciary exists when:

(I) Removal would be in the best interests of the estate;

(II) It is shown that the fiduciary or the person seeking the fiduciary's appointment intentionally misrepresented material facts in the proceedings leading to the fiduciary's appointment; or

(III) The fiduciary has disregarded an order of the court, has become incapable of discharging the duties of the office, or has mismanaged the estate or failed to perform any duty pertaining to the office.

(4) Petition for removal - temporary restraints on fiduciary powers. After a fiduciary receives notice of the filing of a petition for his, her, or its removal, the fiduciary shall not act except to account, to correct maladministration, or to preserve the estate.



§ 15-10-504. Surcharge - contempt - sanctions against fiduciaries

(1) Notice. Except as provided in subsection (3) of this section, notice to a fiduciary concerning any matters governed by the provisions of this section shall be provided pursuant to section 15-10-505.

(2) Surcharge. (a) If a court, after a hearing, determines that a breach of fiduciary duty has occurred or an exercise of power by a fiduciary has been improper, the court may surcharge the fiduciary for any damage or loss to the estate, beneficiaries, or interested persons. Such damages may include compensatory damages, interest, and attorney fees and costs.

(b) In awarding attorney fees and costs pursuant to this section, a court may consider the provisions of part 6 of this article.

(3) Contempt proceedings against fiduciary. Nothing in this part 5 shall be interpreted to limit or restrict a court's authority to proceed against a fiduciary for direct contempt as provided in rule 107 of the Colorado rules of civil procedure. In addition, if a fiduciary fails to comply with an order of a court issued pursuant to this part 5, the court may proceed against the fiduciary for indirect contempt as provided in rule 107 of the Colorado rules of civil procedure. A court may initiate indirect contempt proceedings on its own motion or upon the filing of a motion supported by affidavit as described in rule 107 of the Colorado rules of civil procedure.

(4) Sanctions. If a court determines that a breach of fiduciary duty has occurred or an exercise of power by a fiduciary has been improper, the court, after a hearing, may order such other sanctions as the court deems appropriate.



§ 15-10-505. Notice to fiduciary - current address on file

(1) In all actions undertaken pursuant to this part 5, the following provisions shall govern notice to fiduciaries:

(a) In emergency situations. If it appears to a court that an emergency exists because there is an imminent risk of substantial harm to a ward's or protected person's health, safety, or welfare or to the financial interests of an estate, the court may take appropriate action and issue an order with or without prior notice to a fiduciary as the court determines appropriate based upon the nature of the emergency. If a fiduciary of an estate is not present when an emergency order is entered concerning the administration of the estate, the court shall attempt to notify the fiduciary of the court's action and mail a copy of the court's order to the fiduciary at the fiduciary's last address of record on file with the court. Notice of the court's order shall also be served, pursuant to section 15-10-401, upon all interested persons or as the court directs. Notice of all hearings set under section 15-10-503 (1) shall be given pursuant to section 15-10-401.

(b) In nonemergency situations. In nonemergency situations, notice to a fiduciary shall be governed by section 15-10-401.

(c) Contempt. For a hearing to determine possible contempt of a fiduciary, the court shall provide notice to the fiduciary as required by rule 107 of the Colorado rules of civil procedure.

(2) Fiduciary's responsibility to keep current address in court file. Every fiduciary appointed by a court is required to keep his, her, or its current address and telephone number on file with the court. The fiduciary shall promptly notify the court of any change in the fiduciary's address or telephone number.






Part 6 - Compensation and Cost Recovery

§ 15-10-601. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Estate" means the property of the decedent, trust, or other person whose affairs are subject to this code as the estate is originally constituted and as the estate exists from time to time during administration. "Estate" includes custodial property as described in the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S.; custodial trust property as described in the "Colorado Uniform Custodial Trust Act", article 1.5 of this title; and the property of a principal that is subject to a power of attorney.

(2) "Fiduciary" means:

(a) A personal representative, guardian, conservator, or trustee;

(b) A custodian as described in the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S.;

(c) A custodial trustee as described in the "Colorado Uniform Custodial Trust Act", article 1.5 of this title;

(d) An agent as defined in sections 15-10-201 (1), 15-14-602 (3), and 15-14-702 (1); and

(e) A public administrator as described in section 15-12-619.

(3) (a) "Governing instrument" means a will or a trust or a donative, appointive, or nominative instrument of any other type, including but not limited to:

(I) An instrument that creates a custodial transfer as described in the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S.;

(II) A custodial trust as described in the "Colorado Uniform Custodial Trust Act", article 1.5 of this title;

(III) A medical durable power of attorney as described in section 15-14-506;

(IV) An agency instrument as defined in section 15-14-602 (2);

(V) A power of attorney as defined in section 15-14-702 (7);

(VI) A court order appointing a guardian as described in parts 2 and 3 of article 14 of this title; and

(VII) A court order appointing a conservator as described in part 4 of article 14 of this title.

(b) "Governing instrument" does not include a deed; an insurance or annuity policy; a multiple-party account; a security registered in beneficiary form; a pension; a profit-sharing, retirement, or similar benefit plan; or an individual retirement account.



§ 15-10-602. Recovery of reasonable compensation and costs

(1) A fiduciary and his or her lawyer are entitled to reasonable compensation for services rendered on behalf of an estate.

(2) A lawyer hired by a respondent, ward, or protected person is entitled to reasonable compensation and costs incurred for the legal representation the lawyer provides for the respondent, ward, or protected person.

(3) A third party who performs services at the request of a court is entitled to reasonable compensation.

(4) A person's entitlement to compensation or costs shall not limit or remove a court's inherent authority, discretion, and responsibility to determine the reasonableness of compensation and costs when appropriate.

(5) Except as limited or otherwise restricted by a court order, compensation and costs that may be recovered pursuant to this section may be paid directly or reimbursed without a court order. After a fiduciary receives notice of proceedings for his, her, or its removal, the fiduciary shall not pay compensation or attorney fees and costs from the estate without an order of the court. A court shall order a person who receives excessive compensation or payment for inappropriate costs to make appropriate refunds.

(6) Except as provided in sections 15-10-605 (2), (3), and (4); 15-14-318 (4); and 15-14-431 (5), if any fiduciary or person with priority for appointment as personal representative, conservator, guardian, agent, custodian, or trustee defends or prosecutes a proceeding in good faith, whether successful or not, the fiduciary or person is entitled to receive from the estate reimbursement for reasonable costs and disbursements, including but not limited to reasonable attorney fees.

(7) (a) Except as otherwise provided in part 5 of this article or in this part 6, a nonfiduciary or his or her lawyer is not entitled to receive compensation from an estate.

(b) If a lawyer or another person not appointed by the court provides services that result in an order beneficial to the estate, respondent, ward, or protected person, the lawyer or other person not appointed by the court may receive costs and reasonable compensation from the estate as provided below:

(I) The lawyer or other person shall file a request for compensation for services or costs alleged to have resulted in the order within thirty-five days after the entry of the order or within a greater or lesser time as the court may direct. Any objection thereto must be filed within twenty-one days after the filing of the request for compensation or costs. Any reply to the objection must be filed within seven days after the filing of the objection.

(II) After a request for compensation or costs or an objection to such a request, if any, has been filed, the court shall determine, without a hearing, the benefit, if any, that the estate received from the services provided.

(III) If the court determines that a compensable benefit resulted from the services, then the person requesting compensation or costs shall submit to the court only those fees or costs purportedly incurred in providing the beneficial services. If no objection to those fees and costs is filed, the court shall determine the amount of compensation or costs to be awarded for the benefit, without a hearing.

(IV) An interested person disputing the reasonableness of the amount of compensation or costs requested for the beneficial services may file an objection. If an objection is filed, the proceedings to resolve the dispute shall be governed by section 15-10-604.

(c) In determining a reasonable amount of compensation or costs, the court may take into account, in addition to the factors set forth in section 15-10-603 (3):

(I) The value of a benefit to the estate, respondent, ward, or protected person;

(II) The number of parties involved in addressing the issue;

(III) The efforts made by the lawyer or person not appointed by the court to reduce and minimize issues; and

(IV) Any actions by the lawyer or person not appointed by the court that unnecessarily expanded issues or delayed or hindered the efficient administration of the estate.

(d) For the purposes of this subsection (7), services rendered by a lawyer or a person not appointed by a court that confer a benefit to an estate, respondent, ward, or protected person are those significant, demonstrable, and generally noncumulative services that assist the court in resolving material issues in the administration of an estate. By way of example and not limitation, such benefits may result in significantly increasing or preventing a significant decrease in the size of the estate, preventing or exposing maladministration or a material breach of fiduciary duty, or clarifying and upholding a decedent's, settlor's, principal's, respondent's, ward's, or protected person's intent with respect to a material issue in dispute.

(8) A fiduciary who is a member of a law firm may use the services of the law firm and charge for the reasonable value of the services of the members and staff of the firm that assist the fiduciary in performing his or her duties.

(9) Every application or petition for appointment of a fiduciary filed under this code, including without limitation those required under sections 15-12-301, 15-12-402, 15-12-614, 15-12-621, 15-12-622, 15-14-202, 15-14-204, 15-14-304, and 15-14-403, shall include a statement by the applicant or petitioner disclosing the basis upon which any compensation is to be charged to the estate by the fiduciary and his or her or its counsel or shall state that the basis has not yet been determined. The disclosure statement shall specifically describe, as is applicable, the hourly rates to be charged, any amounts to be charged pursuant to a published fee schedule, including the rates and basis for charging fees for any extraordinary services, and any other bases upon which a fee charged to the estate will be calculated. This disclosure obligation shall be continuing in nature so as to require supplemental disclosures if material changes to the basis for charging fees take place.



§ 15-10-603. Factors in determining the reasonableness of compensation and costs

(1) A court may review and determine:

(a) The reasonableness of the compensation of any fiduciary, lawyer, or other person who:

(I) Is employed on behalf of an estate, fiduciary, respondent, ward, or protected person;

(II) Is appointed by the court; or

(III) Provides beneficial services to an estate, respondent, ward, or protected person; and

(b) The appropriateness of any cost sought to be paid by or recovered from an estate.

(2) In considering the reasonableness of the compensation, there shall be no presumption that any method of charging a fee for services rendered to an estate, fiduciary, principal, respondent, ward, or protected person is per se unreasonable. Regardless of the method used for charging a fee, in determining appropriate compensation, the court shall apply the standard of reasonableness in light of all relevant facts and circumstances.

(3) The court shall consider all of the factors described in this subsection (3) in determining the reasonableness of any compensation or cost. The court may determine the weight to be given to each factor and to any other factor the court considers relevant in reaching its decision:

(a) The time and labor required, the novelty and difficulty of the questions involved, and the skill required to perform the service properly;

(b) The likelihood, if apparent to the fiduciary, that the acceptance of the particular employment will preclude the person employed from other employment;

(c) (I) The compensation customarily charged in the community for similar services with due consideration and allowance for the complexity or uniqueness of any administrative or litigated issues, the need for and local availability of specialized knowledge or expertise, and the need for and advisability of retaining outside fiduciaries or lawyers to avoid potential conflicts of interest;

(II) As used in this subsection (3), unless the context otherwise requires, "community" means the general geographical area in which the estate is being administered or in which the respondent, ward, or protected person resides.

(d) The nature and size of the estate, the liquidity or illiquidity of the estate, and the results and benefits obtained during the administration of the estate;

(e) Whether and to what extent any litigation has taken place and the results of such litigation;

(f) The life expectancy and needs of the respondent, ward, protected person, devisee, beneficiary, or principal;

(g) The time limitations imposed on or by the fiduciary or by the circumstances of the administration of the estate;

(h) The adequacy of any detailed billing statements upon which the compensation is based;

(i) Whether the fiduciary has charged variable rates that reflect comparable payment standards in the community for like services;

(j) The expertise, special skills, reputation, and ability of the person performing the services and, in the case of a fiduciary, whether and to what extent the fiduciary has had any prior experience in administering estates similar to those for which compensation is sought;

(k) The terms of a governing instrument;

(l) The various courses of action available to a fiduciary or an individual seeking compensation for a particular service or alleged benefit and whether the course of action taken was reasonable and appropriate under the circumstances existing at the time the service was performed; and

(m) The various courses of action available to a fiduciary or an individual seeking compensation for a particular service or alleged benefit and the cost-effectiveness of the action taken under the circumstances existing at the time the service was performed.

(4) If a governing instrument provides that a fiduciary is entitled to receive compensation in accordance with a published fee schedule in effect at the time the services are performed, fees charged in accordance with the published fee schedule shall be presumed to be reasonable. The absence of such a provision in a governing instrument shall not preclude the fiduciary from receiving compensation in accordance with a published fee schedule in effect at the time the services are performed.

(5) Nothing in this section shall be interpreted to prohibit members or employees of a professional fiduciary's organization or law firm, including partners, associates, paralegals, law clerks, trust officers, caregivers, and social workers, from collaborating on the same service so long as the collaboration is reasonable and the total compensation charged for the service in the aggregate is reasonable under the circumstances.



§ 15-10-604. Fee disputes - process and procedure

(1) A dispute over the reasonableness of a request for compensation or costs authorized by this part 6 shall be resolved in accordance with the factors set forth in section 15-10-603 (3) and the process and procedure set forth in this section.

(2) For purposes of this section, a fee dispute shall be deemed to have arisen when an objection to compensation or costs has been filed in a proceeding.

(3) After the objection to compensation or costs has been filed, the person requesting compensation or costs shall have thirty-five days, or a greater or lesser time as the court may direct, to make available to the objector for inspection and copying all documentation that the person deems necessary to establish the reasonableness of the compensation and costs in consideration of the factors set forth in section 15-10-603 (3) and to certify to the court that such documentation was made available to the objector on a certain date. The objector shall then have fourteen days, or a greater or lesser time as the court may direct, to file specific written objections to such compensation and costs based on the factors set forth in section 15-10-603 (3). The fourteen days shall commence on the date that the person makes the documentation available to the objector or upon the filing of the person's certification, whichever is later. The court may permit further discovery on the compensation and cost issues raised by the pleadings only upon good cause shown.

(4) Subject to the court's inherent authority to order alternative dispute resolution methods, the court shall determine, after notice and hearing, the amount of compensation and costs it considers to be reasonable and shall issue its findings of fact and conclusions of law referencing the factors set forth in section 15-10-603 (3) and any other factors it deems relevant to its decision.



§ 15-10-605. Compensation and costs - assessment - limitations

(1) If the court determines that any proceedings pursuant to this code or any pleadings filed in such proceedings were brought, defended, or filed in bad faith, the court may assess the fees and the costs, including reasonable attorney fees, incurred by the fiduciary and other affected parties in responding to the proceedings or pleadings, against an estate, party, person, or entity that brought or defended the proceedings or filed the pleadings in bad faith. Nothing in this section is intended to limit any other remedy, sanction, or surcharge provided by law.

(2) If any person entitled to compensation under this part 6 is required to defend the reasonableness of compensation or costs in a proceeding, the court may review the fees and costs incurred by the person in defending the compensation or costs, and the fees incurred in challenging the compensation and costs, and may assess the reasonable fees and costs incurred in the proceeding as the court deems equitable. The court may allocate fees or costs assessed pursuant to this subsection (2) in favor of or against the estate or any party, person, or entity involved in the proceeding as justice and equity may require.

(3) A person who is unsuccessful in defending the reasonableness of compensation or costs at a hearing shall not be entitled to recover the fees or costs of that defense as the court deems equitable.

(4) A fiduciary who is unsuccessful in defending the fiduciary's conduct in a proceeding pursuant to this code alleging breach of fiduciary duty shall not recover the fees or costs of that defense as the court deems equitable.



§ 15-10-606. Applicability

(1) This part 6 applies to:

(a) An estate existing before, on, or after August 10, 2011; and

(b) Proceedings to determine the reasonableness of compensation and costs commenced on or after August 10, 2011.

(2) This part 6 does not apply to proceedings to determine the reasonableness of compensation and costs commenced before August 10, 2011, unless the court determines that the application of this part 6 would not prejudice the rights of any party to the proceeding and the court directs otherwise.









Article 11 - Intestate Succession and Wills

Part 1 - Intestate Succession

Subpart 1 - General Rules

§ 15-11-101. Intestate estate

(1) Any part of a decedent's estate not effectively disposed of by will or otherwise passes by intestate succession to the decedent's heirs as prescribed in this code, except as modified by the decedent's will.

(2) A decedent by will may expressly exclude or limit the right of an individual or class to succeed to property of the decedent passing by intestate succession. If that individual or a member of that class survives the decedent, the share of the decedent's intestate estate to which that individual or class would have succeeded passes as if that individual or each member of that class had disclaimed his or her intestate share.



§ 15-11-102. Share of spouse

The various possible circumstances describing the decedent, his or her surviving spouse, and their surviving descendants, if any, are set forth in this section to be utilized in determining the intestate share of the decedent's surviving spouse. If more than one circumstance is applicable, the circumstance that produces the largest share for the surviving spouse shall be applied. The intestate share of a decedent's surviving spouse is:

(1) The entire intestate estate if:

(a) No descendant or parent of the decedent survives the decedent; or

(b) All of the decedent's surviving descendants are also descendants of the surviving spouse and there is no other descendant of the surviving spouse who survives the decedent;

(2) The first three hundred thousand dollars, plus three-fourths of any balance of the intestate estate, if no descendant of the decedent survives the decedent, but a parent of the decedent survives the decedent;

(3) The first two hundred twenty-five thousand dollars, plus one-half of any balance of the intestate estate, if all of the decedent's surviving descendants are also descendants of the surviving spouse and the surviving spouse has one or more surviving descendants who are not descendants of the decedent;

(4) The first one hundred fifty thousand dollars, plus one-half of any balance of the intestate estate, if one or more of the decedent's surviving descendants are not descendants of the surviving spouse.

(5) (Deleted by amendment, L. 2009, (HB 09-1287), ch. 310, p. 1671, § 3, effective July 1, 2010.)

(6) The dollar amounts stated in this section shall be increased or decreased based on the cost of living adjustment as calculated and specified in section 15-10-112.



§ 15-11-102.5. Share of designated beneficiary

(1) If the decedent is survived by a person with the right to inherit real or personal property from the decedent in a designated beneficiary agreement executed pursuant to article 22 of this title, the intestate share of the decedent's designated beneficiary is:

(a) The entire estate if no descendent of the decedent survives the decedent; or

(b) One half of the intestate estate if one or more descendants of the decedent survive the decedent.



§ 15-11-103. Share of heirs other than surviving spouse and designated beneficiary

Any part of the intestate estate not passing to the decedent's surviving spouse under section 15-11-102, or to the decedent's surviving designated beneficiary under section 15-11-102.5, or the entire intestate estate if there is no surviving spouse and no surviving designated beneficiary with the right to inherit real or personal property from the decedent through intestate succession, passes in the following order to the individuals who survive the decedent:

(1) (Deleted by amendment, L. 2010, (SB 10-199), ch. 374, p. 1748, § 5, effective July 1, 2010.)

(2) To the decedent's descendants per capita at each generation;

(3) If there is no surviving descendant, to the decedent's parents equally if both survive, or to the surviving parent if only one survives;

(4) If there is no surviving descendant or parent, to the descendants of the decedent's parents or either of them per capita at each generation;

(5) If there is no surviving descendant, parent, or descendant of a parent, but the decedent is survived on both the paternal and maternal sides by one or more grandparents or descendants of grandparents:

(a) Half to the decedent's paternal grandparents equally if both survive, to the surviving paternal grandparent if only one survives, or to the descendants of the decedent's paternal grandparents or either of them if both are deceased, the descendants taking per capita at each generation; and

(b) Half to the decedent's maternal grandparents equally if both survive, to the surviving maternal grandparent if only one survives, or to the descendants of the decedent's maternal grandparents or either of them if both are deceased, the descendants taking per capita at each generation;

(6) If there is no surviving descendant, parent, or descendant of a parent, but the decedent is survived by one or more grandparents or descendants of grandparents on the paternal but not the maternal side, or on the maternal but not the paternal side, to the decedent's relatives on the side with one or more surviving members in the manner as described in subsection (5) of this section;

(7) (Deleted by amendment, L. 2010, (SB 10-199), ch. 374, p. 1748, § 5, effective July 1, 2010.)

(8) (Deleted by amendment, L. 2009, (HB 09-1287), ch. 310, p. 1672, § 4, effective July 1, 2010.)



§ 15-11-104. Requirement of survival by one hundred twenty hours - individual gestation

(1) For purposes of intestate succession and exempt property, and except as otherwise provided in paragraph (b) of this subsection (1), the following rules apply:

(a) An individual born before a decedent's death who fails to survive the decedent by one hundred twenty hours is deemed to have predeceased the decedent. If it is not established by clear and convincing evidence that an individual born before the decedent's death survived the decedent by one hundred twenty hours, it is deemed that the individual failed to survive for the required period.

(b) An individual in gestation at a decedent's death is deemed to be living at the decedent's death if the individual lives one hundred twenty hours after birth. If it is not established by clear and convincing evidence that an individual in gestation at the decedent's death lived one hundred twenty hours after birth, it is deemed that the individual failed to survive for the required period.

(2) This section is not to be applied if its application would result in a taking of intestate estate by the state under section 15-11-105.



§ 15-11-105. No taker

If there is no taker under the provisions of this article, the intestate estate passes to the state of Colorado, subject to the provisions of section 15-12-914.



§ 15-11-106. Per capita at each generation

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Deceased descendant", "deceased parent", or "deceased grandparent" means a descendant, parent, or grandparent who either predeceased the decedent or is deemed to have predeceased the decedent under section 15-11-104.

(b) "Surviving descendant" means a descendant who neither predeceased the decedent nor is deemed to have predeceased the decedent under section 15-11-104.

(2) Decedent's descendants. If, under section 15-11-103 (2), a decedent's intestate estate or a part thereof passes "per capita at each generation" to the decedent's descendants, the estate or part thereof is divided into as many equal shares as there are (i) surviving descendants in the generation nearest to the decedent which contains one or more surviving descendants and (ii) deceased descendants in the same generation who left surviving descendants, if any. Each surviving descendant in the nearest generation is allocated one share. The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who are allocated a share and their surviving descendants had predeceased the decedent.

(3) Descendants of parents or grandparents. If, under section 15-11-103 (4) or (6), a decedent's intestate estate or a part thereof passes "per capita at each generation" to the descendants of the decedent's deceased parents or either of them, or to the descendants of the decedent's deceased grandparents or any of them, the estate or part thereof is divided into as many equal shares as there are (i) surviving descendants in the generation nearest to the deceased parents or either of them, or the deceased grandparents or any of them, that contains one or more surviving descendants and (ii) deceased descendants in the same generation who left surviving descendants, if any. Each surviving descendant in the nearest generation is allocated one share. The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the decedent.



§ 15-11-107. Kindred of half blood

Relatives of half blood inherit the same share they would inherit if they were of whole blood.



§ 15-11-109. Advancements

(1) If an individual dies intestate as to all or a portion of his or her estate, property the decedent gave during the decedent's lifetime to an individual who, at the decedent's death, is an heir is treated as an advancement against the heir's intestate share only if (i) the decedent declared in a contemporaneous writing or the heir acknowledged in writing that the gift is an advancement, or (ii) the decedent's contemporaneous writing or the heir's written acknowledgment otherwise indicates that the gift is to be taken into account in computing the division and distribution of the decedent's intestate estate.

(2) For the purposes of subsection (1) of this section, property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of the decedent's death, whichever first occurs.

(3) If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the division and distribution of the decedent's intestate estate, unless the decedent's contemporaneous writing provides otherwise.

(4) An heir who has received from the intestate estate more than his or her share shall in no case be required to refund, except as otherwise provided by section 15-11-203.



§ 15-11-110. Debts to decedent

A debt owed to a decedent is not charged against the intestate share of any individual except the debtor. If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's descendants.



§ 15-11-111. Alienage

No individual is disqualified to take as an heir, devisee, grantee, lessee, mortgagee, assignee, or other transferee because the individual or an individual through whom he or she claims is or has been an alien.



§ 15-11-112. Dower and courtesy abolished

The estates of dower and courtesy are abolished.



§ 15-11-113. Individuals related to decedent through two blood lines

An individual who is related to the decedent through two blood lines of relationship is entitled to only a single share based upon the relationship which would entitle the individual to the larger share.



§ 15-11-114. Parent barred from inheriting in certain circumstances

(1) A parent is barred from inheriting from or through a child of the parent if:

(a) The parent's parental rights were terminated and the parent-child relationship was not judicially reestablished; or

(b) The child died before reaching eighteen years of age and there is clear and convincing evidence that immediately before the child's death the parental rights of the parent could have been terminated under the laws of this state other than this code on the basis of nonsupport, abandonment, abuse, neglect, or other actions or inactions of the parent toward the child.

(2) For the purpose of intestate succession from or through the deceased child, a parent who is barred from inheriting under this section is treated as if the parent predeceased the child.






Subpart 2 - Parent-Child Relationship

§ 15-11-115. Definitions

In this subpart 2:

(1) "Adoptee" means an individual who is adopted.

(2) "Assisted reproduction" means a method of causing pregnancy other than sexual intercourse.

(3) "Divorce" includes an annulment, dissolution of marriage, and declaration of invalidity of a marriage.

(4) "Functioned as a parent of the child" means behaving toward a child in a manner consistent with being the child's parent and performing functions that are customarily performed by a parent, including fulfilling parental responsibilities toward the child, recognizing or holding out the child as the individual's child, materially participating in the child's upbringing, and residing with the child in the same household as a regular member of that household.

(5) "Genetic father" means the man whose sperm fertilized the egg of a child's genetic mother. If the father-child relationship is established under the presumption of paternity under section 19-4-105, C.R.S., the term means only the man for whom that relationship is established.

(6) "Genetic mother" means the woman whose egg was fertilized by the sperm of a child's genetic father.

(7) "Genetic parent" means a child's genetic father or genetic mother.

(8) "Incapacity" means the inability of an individual to function as a parent of a child because of the individual's physical or mental condition.

(9) "Relative" means a grandparent or a descendant of a grandparent.



§ 15-11-116. Effect of parent-child relationship

Except as otherwise provided in section 15-11-119, if a parent-child relationship exists or is established under this subpart 2, the parent is a parent of the child and the child is a child of the parent for the purpose of intestate succession.



§ 15-11-117. No distinction based on marital status

Except as otherwise provided in section 15-11-114, 15-11-119, 15-11-120, or 15-11-121, a parent-child relationship exists between a child and the child's genetic parents, regardless of the parents' marital status.



§ 15-11-118. Adoptee and adoptee's adoptive parent or parents

(1) Parent-child relationship between adoptee and adoptive parent or parents. A parent-child relationship exists between an adoptee and the adoptee's adoptive parent or parents.

(2) Individual in process of being adopted by married couple - stepchild in process of being adopted by stepparent. For purposes of subsection (1) of this section:

(a) An individual who is in the process of being adopted by a married couple when one of the spouses dies is treated as adopted by the deceased spouse if the adoption is subsequently granted to the decedent's surviving spouse; and

(b) A child of a genetic parent who is in the process of being adopted by a genetic parent's spouse when the spouse dies is treated as adopted by the deceased spouse if the genetic parent survives the deceased spouse by one hundred twenty hours.

(2.5) Individual in process of being adopted by second parent. For purposes of subsection (1) of this section, a child who is in the process of being adopted by a second adult in a second-parent adoption when the second adult dies is treated as adopted by the second adult if the child's parent survives the second adult by one hundred twenty hours.

(3) Child of assisted reproduction or gestational child in process of being adopted. If, after a parent-child relationship is established between a child of assisted reproduction and a parent under section 15-11-120 or between a gestational child and a parent under section 15-11-121, the child is in the process of being adopted by the parent's spouse or another individual when that spouse or individual dies, the child is treated as adopted by the deceased spouse or individual for the purpose of paragraph (b) of subsection (2) of this section.



§ 15-11-119. Adoptee and adoptee's genetic parents

(1) Parent-child relationship between adoptee and genetic parents. Except as otherwise provided in this section, a parent-child relationship does not exist between an adoptee and the adoptee's genetic parents.

(2) Stepchild adopted by stepparent. A parent-child relationship exists between an individual who is adopted by the spouse of either genetic parent and:

(a) The genetic parent whose spouse adopted the individual; and

(b) The other genetic parent, but only for the purpose of the right of the adoptee or a descendant of the adoptee to inherit from or through the other genetic parent.

(2.5) Child of a second-parent adoption. A parent-child relationship exists between an individual who is adopted by a second parent and:

(a) A genetic parent who consented to a second-parent adoption; and

(b) Another genetic parent who is not a third-party donor, but only for the purpose of the right of the adoptee or a descendant of the adoptee to inherit from or through the other genetic parent.

(3) Individual adopted by relative of genetic parent. A parent-child relationship exists between both genetic parents and an individual who is adopted by a relative of a genetic parent, or by the spouse or surviving spouse of a relative of a genetic parent, but only for the purpose of the right of the adoptee or a descendant of the adoptee to inherit from or through either genetic parent.

(4) Individual adopted after death of both genetic parents. A parent-child relationship exists between both genetic parents and an individual who is adopted after the death of both genetic parents, but only for the purpose of the right of the adoptee or a descendant of the adoptee to inherit through either genetic parent.

(5) Child of assisted reproduction or gestational child who is subsequently adopted. If, after a parent-child relationship is established between a child of assisted reproduction and a parent or parents under section 15-11-120 or between a gestational child and a parent or parents under section 15-11-121, the child is adopted by another or others, the child's parent or parents under section 15-11-120 or 15-11-121 are treated as the child's genetic parent or parents for the purpose of this section.



§ 15-11-120. Child conceived by assisted reproduction other than child born to gestational carrier

(1) Definitions. In this section:

(a) "Birth mother" means a woman, other than a gestational carrier under section 15-11-121, who gives birth to a child of assisted reproduction. The term is not limited to a woman who is the child's genetic mother.

(b) "Child of assisted reproduction" means a child conceived by means of assisted reproduction by a woman other than a gestational carrier under section 15-11-121.

(c) "Third-party donor" means an individual who produces eggs or sperm used for assisted reproduction, whether or not for consideration. The term does not include:

(I) A husband who provides sperm, or a wife who provides eggs, that are used for assisted reproduction by the wife;

(II) The birth mother of a child of assisted reproduction; or

(III) An individual who has been determined under subsection (5) or (6) of this section to have a parent-child relationship with a child of assisted reproduction.

(2) Third-party donor. A parent-child relationship does not exist between a child of assisted reproduction and a third-party donor.

(3) Parent-child relationship with birth mother. A parent-child relationship exists between a child of assisted reproduction and the child's birth mother.

(4) Parent-child relationship with husband whose sperm were used during his lifetime by his wife for assisted reproduction. Except as otherwise provided in subsections (9) and (10) of this section, a parent-child relationship exists between a child of assisted reproduction and the husband of the child's birth mother if the husband provided the sperm that the birth mother used during his lifetime for assisted reproduction.

(5) Birth certificate - presumptive effect. A birth certificate identifying an individual other than the birth mother as the other parent of a child of assisted reproduction presumptively establishes a parent-child relationship between the child and that individual.

(6) Parent-child relationship with another. Except as otherwise provided in subsections (7), (9), and (10) of this section, and unless a parent-child relationship is established under subsection (4) or (5) of this section, a parent-child relationship exists between a child of assisted reproduction and an individual other than the birth mother who consented to assisted reproduction by the birth mother with intent to be treated as the other parent of the child. Consent to assisted reproduction by the birth mother with intent to be treated as the other parent of the child is established if the individual:

(a) Before or after the child's birth, signed a record that, considering all the facts and circumstances, evidences the individual's consent; or

(b) In the absence of a signed record under paragraph (a) of this subsection (6):

(I) Functioned as a parent of the child no later than two years after the child's birth;

(II) Intended to function as a parent of the child no later than two years after the child's birth but was prevented from carrying out that intent by death, incapacity, or other circumstances; or

(III) Intended to be treated as a parent of a posthumously conceived child, if that intent is established by clear and convincing evidence.

(7) Record signed more than two years after the birth of the child - effect. For the purpose of paragraph (a) of subsection (6) of this section, neither an individual who signed a record more than two years after the birth of the child, nor a relative of that individual who is not also a relative of the birth mother, inherits from or through the child unless the individual functioned as a parent of the child before the child reached eighteen years of age.

(8) Presumption - birth mother is married or surviving spouse. For the purpose of paragraph (b) of subsection (6) of this section, the following rules apply:

(a) If the birth mother is married at the time of conception and no divorce proceeding is then pending, her spouse is presumed to satisfy the requirements of subparagraph (I) or (II) of paragraph (b) of subsection (6) of this section.

(b) If the birth mother is a surviving spouse and at her deceased spouse's death no divorce proceeding was pending, her deceased spouse is presumed to satisfy the requirements of subparagraph (II) or (III) of paragraph (b) of subsection (6) of this section.

(9) Divorce before placement of eggs, sperm, or embryos. If a married couple is divorced before placement of eggs, sperm, or embryos, a child resulting from the assisted reproduction is not a child of the birth mother's former spouse, unless the former spouse consented in a record that if assisted reproduction were to occur after divorce, the child would be treated as the former spouse's child.

(10) Withdrawal of consent before placement of eggs, sperm, or embryos. If, in a record, an individual withdraws consent to assisted reproduction before placement of eggs, sperm, or embryos, a child resulting from the assisted reproduction is not a child of that individual, unless the individual subsequently satisfies subsection (6) of this section.

(11) When posthumously conceived child treated as in gestation. If, under this section, an individual is a parent of a child of assisted reproduction who is conceived after the individual's death, the child is treated as in gestation at the time of the individual's death for purposes of section 15-11-104 (1)(b) if the child is:

(a) In utero not later than thirty-six months after the individual's death; or

(b) Born not later than forty-five months after the individual's death.



§ 15-11-121. Child born to gestational carrier

(1) In this section:

(a) "Gestational agreement" means an enforceable or unenforceable agreement for assisted reproduction in which a woman agrees to carry a child to birth for an intended parent, intended parents, or an individual described in subsection (5) of this section.

(b) "Gestational carrier" means a woman who is not an intended parent who gives birth to a child under a gestational agreement. The term is not limited to a woman who is the child's genetic mother.

(c) "Gestational child" means a child born to a gestational carrier under a gestational agreement.

(d) "Intended parent" means an individual who entered into a validated gestational agreement providing that the individual will be the parent of a child born to a gestational carrier by means of assisted reproduction. The term is not limited to an individual who has a genetic relationship with the child.

(2) Court order adjudicating parentage - effect. A parent-child relationship is conclusively established by a court order designating the parent or parents of a gestational child.

(3) Gestational carrier. A parent-child relationship between a gestational child and the child's gestational carrier does not exist unless the gestational carrier is:

(a) Designated as a parent of the child in a court order described in subsection (2) of this section; or

(b) The child's genetic mother and a parent-child relationship does not exist under this section with an individual other than the gestational carrier.

(4) Parent-child relationship with intended parent or parents. In the absence of a court order under subsection (2) of this section, a parent-child relationship exists between a gestational child and an intended parent who:

(a) Functioned as a parent of the child no later than two years after the child's birth; or

(b) Died while the gestational carrier was pregnant if:

(I) There were two intended parents and the other intended parent functioned as a parent of the child no later than two years after the child's birth;

(II) There were two intended parents, the other intended parent also died while the gestational carrier was pregnant, and a relative of either deceased intended parent or the spouse or surviving spouse of a relative of either deceased intended parent functioned as a parent of the child no later than two years after the child's birth; or

(III) There was no other intended parent and a relative of or the spouse or surviving spouse of a relative of the deceased intended parent functioned as a parent of the child no later than two years after the child's birth.

(5) Gestational agreement after death or incapacity. In the absence of a court order under subsection (2) of this section, a parent-child relationship exists between a gestational child and an individual whose sperm or eggs were used after the individual's death or incapacity to conceive a child under a gestational agreement entered into after the individual's death or incapacity if the individual intended to be treated as the parent of the child. The individual's intent may be shown by:

(a) A record signed by the individual which considering all the facts and circumstances evidences the individual's intent; or

(b) Other facts and circumstances establishing the individual's intent by clear and convincing evidence.

(6) Presumption - gestational agreement after spouse's death or incapacity. Except as otherwise provided in subsection (7) of this section, and unless there is clear and convincing evidence of a contrary intent, an individual is deemed to have intended to be treated as the parent of a gestational child for purposes of paragraph (b) of subsection (5) of this section if:

(a) The individual, before death or incapacity, deposited the sperm or eggs that were used to conceive the child;

(b) When the individual deposited the sperm or eggs, the individual was married and no divorce proceeding was pending; and

(c) The individual's spouse or surviving spouse functioned as a parent of the child no later than two years after the child's birth.

(7) Subsection (6) presumption inapplicable. The presumption under subsection (6) of this section does not apply if there is:

(a) A court order under subsection (2) of this section; or

(b) A signed record that satisfies paragraph (a) of subsection (5) of this section.

(8) When posthumously conceived gestational child treated as in gestation. If, under this section, an individual is a parent of a gestational child who is conceived after the individual's death, the child is treated as in gestation at the time of the individual's death for purposes of section 15-11-104 (1)(b) if the child is:

(a) In utero not later than thirty-six months after the individual's death; or

(b) Born not later than forty-five months after the individual's death.

(9) No effect on other laws. This section does not affect laws of this state other than this code regarding the enforceability or validity of a gestational agreement.



§ 15-11-122. Equitable adoption

This subpart 2 does not affect the doctrine of equitable adoption.









Part 2 - Elective-Share of Surviving Spouse

§ 15-11-201. Definitions

(1) "Bona fide purchaser" means a purchaser for value in good faith and without notice of an adverse claim. The notation of a state documentary fee on a recorded instrument pursuant to section 39-13-103, C.R.S., is prima facie evidence that the transfer described therein was made to a bona fide purchaser.

(2) "Decedent's nonprobate transfers to others" means amounts that are included in the augmented estate under section 15-11-205.

(3) "Fractional interest in property held in joint tenancy with the right of survivorship", whether the fractional interest is unilaterally severable or not, and if the interests are equal, means the fraction, the numerator of which is one and the denominator of which, if the decedent was a joint tenant, is one plus the number of joint tenants who survive the decedent and which, if the decedent was not a joint tenant, is the number of joint tenants. If the interests are unequal, "fractional interest in property held in joint tenancy with the right of survivorship" means the decedent's interest immediately preceding the decedent's death.

(4) "Marriage", as it relates to a transfer by the decedent during marriage, means any marriage of the decedent to the decedent's surviving spouse.

(5) "Nonadverse party" means a person who does not have a substantial beneficial interest in the trust or other property arrangement that would be adversely affected by the exercise or nonexercise of the power that he or she possesses respecting the trust or other property arrangement. A person having a general power of appointment over property is deemed to have a beneficial interest in the property.

(6) "Power" or "power of appointment" includes a power to designate the beneficiary of a beneficiary designation, including beneficiary designations under individual retirement accounts and annuities described in section 408 of the federal "Internal Revenue Code of 1986", as amended, as well as other pension plans or arrangements not subject to part 2 (section 201 et seq.) of the federal "Employee Retirement Income Security Act of 1974", as amended (29 U.S.C. sec. 1051 et seq.).

(7) "Presently exercisable general power of appointment" means a power of appointment under which, at the time in question, the decedent, whether or not he or she then had the capacity to exercise the power, held a power to create a present or future interest in himself or herself, his or her creditors, his or her estate, or the creditors of his or her estate, and includes a power to revoke or invade the principal of a trust or other property arrangement.

(8) "Property" includes values subject to a beneficiary designation.

(9) "Right to income" includes a right to payments under a commercial or private annuity, an annuity trust, a unitrust, or a similar arrangement.

(10) "Transfer", as it relates to a transfer by or on behalf of the decedent, includes:

(a) An exercise or release of a presently exercisable general power of appointment held by the decedent;

(b) A lapse at death of a presently exercisable general power of appointment held by the decedent; and

(c) An exercise, release, or lapse of a presently exercisable general power of appointment that the decedent created in himself or herself and of a power described in section 15-11-205 (2)(b) that the decedent conferred on a nonadverse party.

(11) "Value", unless otherwise indicated, means fair market value as of the decedent's date of death.



§ 15-11-202. Elective-share

(1) Elective-share amount. The surviving spouse of a decedent who dies domiciled in this state has a right of election, under the limitations and conditions stated in this part 2, to take an elective-share amount equal to fifty percent of the value of the marital-property portion of the augmented estate.

(2) (a) Supplemental elective-share amount. If the sum of the amounts described in sections 15-11-207, 15-11-209 (1)(a), and that part of the elective-share amount payable from the decedent's net probate estate and nonprobate transfers to others under section 15-11-209 (3)(a) and (3)(b) is less than fifty thousand dollars, the surviving spouse is entitled to a supplemental elective-share amount equal to fifty thousand dollars, minus the sum of the amounts described in those sections. The supplemental elective-share amount is payable from the decedent's net probate estate and from recipients of the decedent's nonprobate transfers to others in the order of priority set forth in section 15-11-209 (3)(a) and (3)(b).

(b) The court shall increase or decrease the dollar amount stated in paragraph (a) of this subsection (2) based on the cost of living adjustment as calculated and specified in section 15-10-112.

(3) Effect of election on statutory benefits. If the right of election is exercised by or on behalf of the surviving spouse, the exempt property and family allowance, if any, are not charged against but are in addition to the elective-share and supplemental elective-share amounts.

(4) Nondomiciliary. The right, if any, of the surviving spouse of a decedent who dies domiciled outside this state to take an elective-share in property in this state is governed by the law of the decedent's domicile at death.



§ 15-11-203. Composition of the marital-property portion of the augmented estate

(1) Subject to section 15-11-208, the value of the augmented estate, to the extent provided in sections 15-11-204, 15-11-205, 15-11-206, and 15-11-207, consists of the sum of the values of all property, whether real or personal, movable or immovable, tangible or intangible, wherever situated, that constitutes:

(a) The decedent's net probate estate;

(b) The decedent's nonprobate transfers to others;

(c) The decedent's nonprobate transfers to the surviving spouse; and

(d) The surviving spouse's property and nonprobate transfers to others.

(2) The value of the marital-property portion of the augmented estate consists of the sum of the values of the four components of the augmented estate as determined under subsection (1) of this section multiplied by the following percentage:



§ 15-11-204. Decedent's net probate estate

The value of the augmented estate includes the value of the decedent's probate estate, reduced by funeral and administrative expenses, family allowance, exempt property, and enforceable claims.



§ 15-11-205. Decedent's nonprobate transfers to others

The value of the augmented estate includes the value of the decedent's nonprobate transfers to others, not included in the decedent's probate estate under section 15-11-204, of any of the following types, in the amount provided respectively for each type of transfer:

(1) Property owned or owned in substance by the decedent immediately before death that passed outside probate at the decedent's death. Property included under this category consists of:

(a) Property over which the decedent alone, immediately before death, held or retained a presently exercisable general power of appointment. The amount included is the value of the property subject to the power, to the extent that the property passed at the decedent's death, by exercise, release, lapse, in default, or otherwise to or for the benefit of any person other than the decedent's estate or surviving spouse; except that property over which the decedent had only a testamentary power of appointment is not included. Property over which the decedent had a general inter vivos power of appointment or withdrawal created in the decedent by a third party is includable unless the governing instrument contains a provision for its termination or lapse, in full or in part, during the life of the decedent.

(b) The decedent's fractional interest in real property held by the decedent in joint tenancy with the right of survivorship created during the marriage to the surviving spouse, except as provided in section 15-11-208, and the decedent's fractional interest in personal property held by the decedent in joint tenancy with the right of survivorship. The amount included is the value of the decedent's fractional interest, to the extent that the fractional interest passed by right of survivorship at the decedent's death to a surviving joint tenant other than the decedent's surviving spouse.

(c) The decedent's ownership interest in property or accounts held in POD, TOD, or co-ownership registration with the right of survivorship. The amount included is the value of the decedent's ownership interest, to the extent that the decedent's ownership interest passed at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse.

(d) Except as provided in section 15-11-208, proceeds of insurance, including accidental death benefits, on the life of the decedent if the decedent owned the insurance policy immediately before death or if and to the extent that the decedent alone and immediately before death held a presently exercisable general power of appointment over the policy or its proceeds. The amount included is the value of the proceeds, to the extent that they were payable at the decedent's death to or for the benefit of the decedent's estate or surviving spouse.

(2) Property transferred in any of the following forms by the decedent during marriage:

(a) Any irrevocable transfer in which the decedent retained the right to the possession or enjoyment of, or to the income from, the property if and to the extent that the decedent's right terminated at or continued beyond the decedent's death. The amount included is the value of the fraction of the property to which the decedent's right related, to the extent that the fraction of the property passed outside probate to or for the benefit of any person other than the decedent's estate or surviving spouse; or

(b) Any transfer in which the decedent created a power over the income or principal of the transferred property, exercisable by the decedent alone or in conjunction with any other person or exercisable by a nonadverse party, for the benefit of the decedent, the decedent's creditors, the decedent's estate, or the creditors of the decedent's estate. The amount included with respect to a power over property is the value of the property subject to the power, and the amount included with respect to a power over income is the value of the property that produces or produced the income, to the extent that the power in either case was exercisable at the decedent's death to or for the benefit of any person other than the decedent's surviving spouse or to the extent that the property subject to the power passed at the decedent's death, by exercise, release, lapse, in default, or otherwise to or for the benefit of any person other than the decedent's estate or surviving spouse. If the power is a power over both income and property and the preceding sentence produces different amounts, the amount included is the greater amount.

(3) Property that passed during marriage and during the two-year period next preceding the decedent's death as a result of a transfer by the decedent if the transfer was of any of the following types:

(a) Any property that passed as a result of the termination of a right or interest in, or power over, property that would have been included in the augmented estate under paragraph (a), (b), or (c) of subsection (1) of this section or under subsection (2) of this section if the right, interest, or power had not terminated until the decedent's death. The amount included is the value of the property that would have been included under those provisions if the property were valued at the time that the right, interest, or power terminated and is included only to the extent that the property passed upon termination to or for the benefit of any person other than the decedent or the decedent's estate, spouse, or surviving spouse. As used in this subparagraph (I), "termination", with respect to a right or an interest in property, occurs when the right or interest terminates by the terms of the governing instrument or the decedent transfers or relinquishes the right of interest and, with respect to a power over property, when the power terminates by exercise, release, lapse, in default, or otherwise; except that, with respect to a power described in subparagraph (I) of paragraph (a) of this subsection (1), "termination" occurs when the power is terminated by exercise or release but not otherwise.

(b) Any transfer of, or relating to, an insurance policy on the life of the decedent if the proceeds would have been included in the augmented estate under subparagraph (IV) of paragraph (a) of this subsection (1) had the transfer not occurred. The amount included is the value of the insurance proceeds to the extent that the proceeds were payable at the decedent's death to or for the benefit of the decedent's estate or surviving spouse.

(c) Any transfer of property, to the extent not otherwise included in the augmented estate, made to or for the benefit of a person other than the decedent's surviving spouse. The amount included is the value of the transferred property to the extent that the aggregate transfers to any one donee in either of the two years exceeded the amount excludable from taxable gifts under 26 U.S.C. sec. 2503 (b) or its successor on the date next preceding the date of the decedent's death.



§ 15-11-206. Decedent's nonprobate transfers to the surviving spouse

Excluding property passing to the surviving spouse under the federal social security system after the decedent's date of death, the value of the augmented estate includes the value of the decedent's nonprobate transfers to the decedent's surviving spouse, which consist of all property that passed outside probate at the decedent's death from the decedent to the surviving spouse by reason of the decedent's death, including:

(1) The decedent's fractional interest in property held as a joint tenant with the right of survivorship, to the extent that the decedent's fractional interest passed to the surviving spouse as surviving joint tenant;

(2) The decedent's ownership interest in property or accounts held in POD, TOD, or co-ownership registration with the right of survivorship, to the extent the decedent's ownership interest passed to the surviving spouse as surviving co-owner; and

(3) All other property that would have been included in the augmented estate under section 15-11-205 (1) or (2) had it passed to or for the benefit of a person other than the decedent's spouse, surviving spouse, the decedent, or the decedent's creditors, estate, or estate creditors.



§ 15-11-207. Surviving spouse's property and nonprobate transfers to others

(1) Except to the extent included in the augmented estate under section 15-11-204 or 15-11-206, the value of the augmented estate includes the value of:

(a) Property that was owned by the decedent's surviving spouse at the decedent's death, including:

(I) The surviving spouse's fractional interest in real property held in joint tenancy with the right of survivorship created during the marriage to the decedent, except as provided in section 15-11-208, and the surviving spouse's fractional interest in personal property held by the surviving spouse in joint tenancy with the right of survivorship;

(II) The surviving spouse's ownership interest in property or accounts held in POD, TOD, or co-ownership registration with the right of survivorship; and

(III) Property that passed to the surviving spouse by reason of the decedent's death but not including the spouse's right to family allowance, exempt property, or payments under the federal social security system after the decedent's date of death; and

(b) Property that would have been included in the surviving spouse's nonprobate transfers to others, other than the spouse's fractional and ownership interests included under subparagraphs (I) and (II) of paragraph (a) of this subsection (1) had the spouse been the decedent.

(2) Property included under this section is valued at the decedent's death, taking the fact that the decedent predeceased the spouse into account, but for purposes of subparagraphs (I) and (II) of paragraph (a) of subsection (1) of this section, the values of the spouse's fractional and ownership interests are determined immediately before the decedent's death if the decedent was then a joint tenant or a co-owner of the property or accounts. For purposes of this subsection (2), proceeds of insurance that would have been included in the spouse's nonprobate transfers to others under section 15-11-205 (1)(d) are not valued as if he or she were deceased.

(3) The value of property included under this section is reduced by enforceable claims against the surviving spouse.



§ 15-11-208. Exclusions, valuations, and overlapping application

(1) Exclusions. (a) The value of any property is excluded from the decedent's nonprobate transfers to others:

(I) To the extent the decedent received adequate and full consideration in money or money's worth for a transfer of the property; or

(II) If the property was transferred with the written joinder of, or if the transfer was consented to in writing by, the surviving spouse; or

(III) If the property was transferred to a bona fide purchaser.

(b) For purposes of this subsection (1), in the absence of a finding of a contrary intent, joinder in the filing of a gift tax return does not constitute consent or joinder.

(c) Any life insurance maintained pursuant to a marriage dissolution settlement agreement or court order or any distribution from a plan qualified under section 401 (a) of the federal "Internal Revenue Code of 1986", as amended, is excluded from the decedent's nonprobate transfers to others to the extent such items are payable to a person other than the surviving spouse.

(d) Life insurance, accident insurance, pension, profit sharing, retirement, and other benefit plans payable to persons other than the decedent's surviving spouse or the decedent's estate are excluded from the augmented estate.

(e) Any completed transfers made by the decedent prior to July 1, 1974, are excluded from the decedent's nonprobate transfers to others.

(f) Any fractional interest in real property held in joint tenancy with the right of survivorship, if such joint tenancy was created by a donative transfer by someone other than the decedent or the surviving spouse, is excluded from the augmented estate.

(2) Valuations. The value of property:

(a) Included in the augmented estate under section 15-11-205, 15-11-206, or 15-11-207 is reduced in each category by enforceable claims against the included property; and

(b) Includes the commuted value of any present or future interest and the commuted value of amounts payable under any trust, life insurance settlement option, annuity contract, public or private pension, disability compensation, death benefit or retirement plan, or any similar arrangement, exclusive of the federal social security system.

(3) Overlapping application - no double inclusion. In case of overlapping application to the same property of the provisions of section 15-11-205, 15-11-206, or 15-11-207, the property is included in the augmented estate under the provision yielding the highest value and under only one overlapping provision if they all yield the same value.



§ 15-11-209. Sources from which elective-share payable

(1) Elective-share amount only. (a) In a proceeding for an elective-share, the following are applied first to satisfy the elective-share amount and to reduce or eliminate any contributions due from the decedent's probate estate and recipients of the decedent's nonprobate transfers to others:

(I) Amounts included in the augmented estate under section 15-11-204 (the net probate estate) which pass or have passed to the surviving spouse by testate or intestate succession and amounts included in the augmented estate under section 15-11-206; and

(II) The marital-property portion of amounts included in the augmented estate under section 15-11-207 (the spouse's property).

(b) For the purposes of this subsection (1), if the surviving spouse disclaims any property, including interests in trust created by the decedent, such property shall not be applied under this subsection (1) to the extent that such property passes to a person other than the surviving spouse.

(2) Marital-property portion. The marital-property portion under subparagraph (II) of paragraph (a) of subsection (1) of this section is computed by multiplying the value of the amounts included in the augmented estate under section 15-11-207 by the percentage of the augmented estate set forth in the schedule in section 15-11-203 (2) appropriate to the length of time the spouse and the decedent were married to each other.

(3) Unsatisfied balance - order of contribution. If, after the application of subsection (1) of this section, the elective-share amount is not fully satisfied or the surviving spouse is entitled to a supplemental elective-share amount:

(a) Amounts included in the decedent's net probate estate after application of subsection (1) of this section and in the decedent's nonprobate transfers to others described in section 15-11-205 (3)(a)(during the marriage and the two-year period next preceding the decedent's death, the decedent's interest terminated and the property was transferred to someone other than the spouse), and in section 15-11-205 (3)(c)(any transfer during the same two-year period but only to the extent the transfer exceeded the applicable gift tax annual exclusion) are applied first to satisfy the unsatisfied balance of the elective-share amount or the supplemental elective-share amount. The decedent's net probate estate and that portion of the decedent's nonprobate transfers to others are so applied that liability for the unsatisfied balance of the elective-share amount or for the supplemental elective-share amount is apportioned among the recipients of the decedent's net probate estate and of that portion of the decedent's nonprobate transfers to others in proportion to the value of their interests therein.

(b) If, after the application of subsection (1) of this section and paragraph (a) of this subsection (3), the elective-share or supplemental elective-share amount is not fully satisfied, the remaining portion of the decedent's nonprobate transfers to others is so applied that liability for the unsatisfied balance of the elective-share or supplemental elective-share amount is apportioned among the recipients of that remaining portion of the decedent's nonprobate transfers to others in proportion to the value of their interests therein.

(4) Unsatisfied balance treated as general pecuniary devise. The unsatisfied balance of the elective-share or supplemental elective-share amount as determined under subsection (3) of this section is treated as a general pecuniary devise for purposes of section 15-12-904, but interest shall commence to run one year after determination of the elective share amount by the court. This subsection (4) applies only to estates of decedents who die on or after August 6, 2014.



§ 15-11-210. Personal liability of recipients

(1) Only original recipients of the decedent's nonprobate transfers to others, and the donees of the recipients of the decedent's nonprobate transfers to others, to the extent the donees have the property or its proceeds, are liable to make a proportional contribution toward satisfaction of the surviving spouse's elective-share or supplemental elective-share amount. A person liable to make a contribution may choose to give up the proportional part of the decedent's nonprobate transfers to him or her or to pay the value of the amount for which he or she is liable.

(2) If any section or any part of any section of this part 2 is preempted by any federal law other than the federal "Employee Retirement Income Security Act of 1974", as amended, with respect to a payment, an item of property, or any other benefit included in the decedent's nonprobate transfers to others, a person, who, not for value, receives the payment, item of property, or any other benefit is obligated to return that payment, item of property, or benefit or is personally liable for the amount of that payment or the value of that item of property or benefit, as provided in section 15-11-209, to the person who would have been entitled to it were that section or part of that section not preempted.

(3) A bona fide purchaser who purchases property from a recipient or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this part 2 to return the payment, item of property, or benefit nor liable under this part 2 for the amount of the payment or the value of the item of property or benefit.



§ 15-11-211. Proceeding for elective-share - time limit

(1) Except as provided in subsection (2) of this section, the election must be made by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective-share within nine months after the date of the decedent's death or within six months after the probate of the decedent's will, whichever limitation later expires. The surviving spouse must give written notice of the time and place set for hearing to persons interested in the estate and to the distributees and recipients of portions of the augmented estate whose interests will be adversely affected by the taking of the elective-share.

(2) Within nine months after the decedent's death, the surviving spouse may petition the court for an extension of time for making an election. If, within nine months after the decedent's death, the spouse gives notice of the petition to all persons interested in the decedent's nonprobate transfers to others, the court, for cause shown by the surviving spouse, may extend the time for election.

(3) If the spouse makes an election by filing a petition for the elective-share more than nine months after the decedent's death, the decedent's nonprobate transfers to others are not included within the augmented estate unless the spouse had filed a petition for extension prior to the expiration of the nine-month period and the court granted the extension.

(4) The surviving spouse may withdraw his or her demand for an elective-share at any time before entry of a final determination by the court. Written notice of such withdrawal must be given to persons interested in the estate and the distributees and recipients of portions of the augmented estate whose interests may be adversely affected by the taking of the elective-share.

(5) After notice and hearing, the court shall determine the elective-share and supplemental elective-share amounts and shall order its payment from the assets of the augmented estate or by contribution as appears appropriate under sections 15-11-209 and 15-11-210. If it appears that a fund or property included in the augmented estate has not come into the possession of the personal representative or has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession thereof, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than he or she would have been under sections 15-11-209 and 15-11-210 had relief been secured against all persons subject to contribution.

(6) An order or judgment of the court may be enforced as necessary in suit for contribution or payment in other courts of this state or other jurisdictions.



§ 15-11-212. Right of election personal to surviving spouse - incapacitated surviving spouse

(1) Surviving spouse must be living at time of election. The right of election may be exercised only by a surviving spouse who is living when the petition for the elective-share is filed in the court under section 15-11-211. If the election is not exercised by the surviving spouse personally, it may be exercised on the surviving spouse's behalf by his or her conservator, guardian, or agent under the authority of a power of attorney.

(2) Incapacitated surviving spouse. If the election is exercised on behalf of a surviving spouse who is an incapacitated person, the court must set aside that portion of the elective-share and supplemental elective-share amounts due from the decedent's probate estate and recipients of the decedent's nonprobate transfers to others under section 15-11-209 (1) and (3) and must appoint a trustee to administer that property for the support of the surviving spouse. For the purposes of this subsection (2), an election on behalf of a surviving spouse by an agent under a durable power of attorney is presumed to be on behalf of a surviving spouse who is an incapacitated person. The trustee must administer the trust in accordance with the following terms and such additional terms as the court determines appropriate:

(a) Expenditures of income and principal may be made in the manner, when, and to the extent that the trustee determines suitable and proper for the surviving spouse's support, without court order but with regard to other support, income, and property of the surviving spouse and benefits of medical or other forms of assistance from any state or federal government or governmental agency for which the surviving spouse must qualify on the basis of need;

(b) During the surviving spouse's incapacity, neither the surviving spouse nor anyone acting on behalf of the surviving spouse has a power to terminate the trust, but if the surviving spouse regains capacity, the surviving spouse then acquires the power to terminate the trust and acquire full ownership of the trust property free of trust, by delivering to the trustee a writing signed by the surviving spouse declaring the termination; and

(c) Upon the surviving spouse's death, the trustee shall transfer the unexpended trust property in the following order:

(I) Under the residuary clause, if any, of the will of the predeceased spouse against whom the elective-share was taken, as if that predeceased spouse died immediately after the surviving spouse; or

(II) To that predeceased spouse's heirs under section 15-11-711.



§ 15-11-213. Waiver of right to elect and of other rights

(1) Any affirmation, modification, or waiver of a marital right or obligation, as defined in section 14-2-302, C.R.S., made on or after July 1, 2014, is unenforceable unless the affirmation, modification, or waiver is contained in a premarital or marital agreement, as defined in section 14-2-302, C.R.S., that is enforceable under part 3 of article 2 of title 14, C.R.S.

(2) Any affirmation, modification, or waiver of a marital right or obligation made before July 1, 2014, is governed by the law in effect at the time the affirmation, modification, or waiver was made.



§ 15-11-214. Protection of payors and other third parties

(1) Although under this part 2, a payment, item of property, or other benefit is included in the decedent's nonprobate transfers to others, a payor or other third party is not liable for having made a payment or transferred an item of property or other benefit to a beneficiary designated in a governing instrument or for having taken any other action in good-faith reliance on the validity of a governing instrument, upon request and satisfactory proof of the decedent's death, before the payor or other third party received written notice from the surviving spouse or the spouse's representative of an intention to file a petition for the elective-share or that a petition for the elective-share has been filed. A payor or other third party is liable for payments made or other actions taken after the payor or other third party received written notice of an intention to file a petition for the elective-share or that a petition for the elective-share has been filed. Any form or service of notice other than that described in subsection (2) of this section is not sufficient to impose liability on a payor or other third party for actions taken pursuant to the governing instrument.

(2) A written notice of intention to file a petition for the elective-share or that a petition for the elective-share has been filed must be mailed to the payor's or other third party's main office or home by registered or certified mail with return receipt requested or served upon the payor or other third party in the same manner as a summons in a civil action. Notice to a sales representative of the payor or other third party does not constitute notice to the payor or other third party.

(3) Upon receipt of a written notice of intention to file a petition for the elective-share or that a petition for the elective-share has been filed, a payor or other third party may pay any amount owed or transfer to or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate or, if no proceedings have been commenced, to or with the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. The availability of such actions under this section does not prevent the payor or other third party from taking any other action authorized by law or the governing instrument. The court is the court having jurisdiction of the probate proceedings relating to the decedent's estate or, if no proceedings have been commenced, the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. If no probate proceedings have been commenced, the payor or other third party shall file with the court a copy of the written notice received by the payor or other third party, with the payment of funds or transfer or deposit of property. The court shall not charge a filing fee to the payor or other third party for the payment to the court of amounts owed or transfer to or deposit with the court of any item of property even if no probate proceedings have been commenced before such payment, transfer, or deposit. Payment of amounts to the court or transfer to or deposit with the court of any item of property pursuant to this section by the payor or other third party discharges the payor or other third party from all claims under the governing instrument or applicable law for the value of amounts paid to the court or items of property transferred to or deposited with the court.

(4) The court shall hold the funds or item of property and, upon its determination under section 15-11-211 (5), shall order disbursement in accordance with the determination. If no petition is filed in the court within the specified time under section 15-11-211 (1), or, if filed, the demand for an elective-share is withdrawn under section 15-11-211 (4), the court shall order disbursement to the designated beneficiary. A filing fee, if any, may be charged upon disbursement either to the recipient or against the funds or property on deposit with the court in the discretion of the court. Payments or transfers to the court or deposits made into the court discharge the payor or other third party from all claims for amounts so paid or the value of property so transferred or deposited.

(5) Upon petition to the court by the beneficiary designated in a governing instrument, the court may order that all or part of the property be paid to the beneficiary in an amount and subject to conditions consistent with this section.






Part 3 - Spouse and Children Unprovided for in Wills

§ 15-11-301. Entitlement of spouse; premarital will

(1) If a testator's surviving spouse married the testator after the testator executed his or her will, the surviving spouse is entitled to receive, as an intestate share, no less than the value of the share of the estate he or she would have received if the testator had died intestate as to that portion of the testator's estate, if any, that neither is devised outright to nor in trust for the benefit of a child of the testator who was born before the testator married the surviving spouse and who is not a child of the surviving spouse nor is so devised to a descendant of such a child, or passes under section 15-11-603 or 15-11-604 to such a child or to a descendant of such a child, unless:

(a) It appears from the will or other evidence that the will was made in contemplation of the testator's marriage to the surviving spouse;

(b) The will expresses the intention that it is to be effective notwithstanding any subsequent marriage; or

(c) The testator provided for the spouse by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

(2) In satisfying the share provided by this section, devises made by the will to the testator's surviving spouse, if any, are applied first, and other devises, other than a devise outright to or in trust for the benefit of a child of the testator who was born before the testator married the surviving spouse and who is not a child of the surviving spouse or a devise or substitute gift under section 15-11-603 or 15-11-604 to a descendant of such a child, abate as provided in section 15-12-902.



§ 15-11-302. Omitted children

(1) Except as provided in subsection (2) of this section, if a testator fails to provide in his or her will for any of his or her children born or adopted after the execution of the will, the omitted after-born or after-adopted child receives a share in the estate as follows:

(a) If the testator had no child living when he or she executed the will, an omitted after-born or after-adopted child receives a share in the estate equal in value to that which the child would have received had the testator died intestate, unless the will devised all or substantially all the estate to the other parent of the omitted child and that other parent survives the testator and is entitled to take under the will.

(b) If the testator has one or more children living when he or she executed the will, and the will devised property or an interest in property to one or more of the then living children, an omitted after-born or after-adopted child is entitled to share in the testator's estate as follows:

(I) The portion of the testator's estate in which the omitted after-born or after-adopted child is entitled to share is limited to devises made to the testator's then living children under the will.

(II) The omitted after-born or after-adopted child is entitled to receive the share of the testator's estate, as limited in subparagraph (I) of this paragraph (b), that the child would have received had the testator included all omitted after-born and after-adopted children with the children to whom devises were made under the will and had given an equal share of the estate to each child.

(III) To the extent feasible, the interest granted an omitted after-born or after-adopted child under this section shall be of the same character, whether equitable or legal, present or future, as that devised to the testator's then living children under the will.

(IV) In satisfying a share provided by this paragraph (b), devises to the testator's children who were living when the will was executed abate ratably. In abating the devises of the then living children, the court shall preserve to the maximum extent possible the character of the testamentary plan adopted by the testator.

(2) Neither paragraph (a) nor (b) of subsection (1) of this section applies if:

(a) It appears from the will that the omission was intentional; or

(b) The testator provided for the omitted after-born or after-adopted child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

(3) If at the time of execution of the will the testator fails to provide in his or her will for a living child solely because he or she believes the child to be dead, the child is entitled to share in the estate as if the child were an omitted after-born or after-adopted child.

(4) In satisfying a share provided by paragraph (a) of subsection (1) of this section, devises made by the will abate under section 15-12-902.






Part 4 - Exempt Property and Allowances

§ 15-11-401. Applicable law

This part 4 applies to the estate of a decedent who dies domiciled in this state. Rights to exempt property and a family allowance for a decedent who dies not domiciled in this state are governed by the law of the decedent's domicile at death.



§ 15-11-402. Homestead

The provisions of sections 38-41-201 and 38-41-204, C.R.S., provide for a homestead exemption but shall not create an allowance for the surviving spouse or minor children. A personal representative's obligation to distribute property as an exempt property allowance under section 15-11-403, to pay money as a family allowance under section 15-11-404, or to distribute property to devisees, heirs, or beneficiaries shall not be considered a debt, contract, or civil obligation, as referred to under sections 38-41-201 and 38-41-202, C.R.S.



§ 15-11-403. Exempt property

(1) (a) Prior to January 1, 2012, the decedent's surviving spouse is entitled to exempt property from the estate in the form of cash in the amount of or other property of the estate in the value of twenty-six thousand dollars in excess of any security interests therein. If there is no surviving spouse, the decedent's dependent children are entitled jointly to the same exempt property. Rights to exempt property have priority over all claims against the estate, except claims for the costs and expenses of administration, and reasonable funeral and burial, interment, or cremation expenses, which shall be paid in the priority and manner set forth in section 15-12-805. The right to exempt property shall abate as necessary to permit payment of the family allowance. These rights are in addition to any benefit or share passing to the surviving spouse or dependent children by the decedent's will, unless otherwise provided, by intestate succession, or by way of elective-share.

(b) On and after January 1, 2012, the decedent's surviving spouse is entitled to exempt property from the estate in the form of cash in the amount of or other property of the estate in the value of thirty thousand dollars in excess of any security interests therein. If there is no surviving spouse, the decedent's dependent children are entitled jointly to the same exempt property. Rights to exempt property have priority over all claims against the estate, except claims for the costs and expenses of administration, and reasonable funeral and burial, interment, or cremation expenses, which shall be paid in the priority and manner set forth in section 15-12-805. The right to exempt property shall abate as necessary to permit payment of the family allowance. These rights are in addition to any benefit or share passing to the surviving spouse or dependent children by the decedent's will, unless otherwise provided, by intestate succession, or by way of elective-share.

(2) The dollar amount stated in paragraph (a) or (b) of subsection (1) of this section shall be increased or decreased based on the cost of living adjustment as calculated and specified in section 15-10-112; except that, when the increase in the dollar amount stated in paragraph (b) of subsection (1) of this section, as enacted in Senate Bill 11-016, enacted in 2011, takes effect, the next regularly scheduled cost of living adjustment will be suspended for one year.



§ 15-11-404. Family allowance

(1) In addition to the right to exempt property, the decedent's surviving spouse and minor children who the decedent was obligated to support and children who were in fact being supported by the decedent are entitled to a reasonable allowance in money out of the estate for their maintenance during the period of administration, which allowance may not continue for longer than one year if the estate is inadequate to discharge allowed claims. The allowance may be paid as a lump sum or in periodic installments. It is payable to the surviving spouse, if living, for the use of the surviving spouse and minor and dependent children; otherwise to the children, or persons having their care and custody. If a minor child or dependent child is not living with the surviving spouse, the allowance may be made partially to the child or his or her guardian or other person having the child's care and custody, and partially to the spouse, as their needs may appear. The family allowance is exempt from and has priority over all claims except claims for the costs and expenses of administration, and reasonable funeral and burial, interment, or cremation expenses, which shall be paid in the priority and manner set forth in section 15-12-805.

(2) The family allowance is not chargeable against any benefit or share passing to the surviving spouse or children by the will of the decedent, unless otherwise provided, by intestate succession, or by way of elective-share. The death of any person entitled to a family allowance terminates the right to receive an allowance for any period arising after his or her death, but does not affect the right of his or her estate to recover the unpaid allowance for periods prior to his or her death.



§ 15-11-405. Source, determination, and documentation

(1) (a) (I) If the estate is otherwise sufficient, property specifically devised or disposed of by memorandum under section 15-11-513 to any person other than a person entitled to exempt property may not be used to satisfy rights to exempt property. Subject to this restriction, the surviving spouse, the guardians of minor children, or dependent children who are adults may select property of the estate as their exempt property. The personal representative may make these selections if the surviving spouse, the dependent children, or the guardians of the minor children are unable or fail to do so within a reasonable time or there is no guardian of a minor child. The personal representative may execute an instrument or deed of distribution to establish the ownership of property taken as exempt property allowance. Prior to January 1, 2012, the personal representative may determine the family allowance in a lump sum not exceeding twenty-four thousand dollars or periodic installments not exceeding two thousand dollars per month for one year and may disburse funds of the estate in payment of the family allowance. The personal representative or an interested person aggrieved by any selection, determination, payment, proposed payment, or failure to act under this section may petition the court for appropriate relief, which may provide a family allowance other than that which the personal representative determined or could have determined.

(II) If the estate is otherwise sufficient, property specifically devised or disposed of by memorandum under section 15-11-513 to any person other than a person entitled to exempt property may not be used to satisfy rights to exempt property. Subject to this restriction, the surviving spouse, the guardians of minor children, or dependent children who are adults may select property of the estate as their exempt property. The personal representative may make these selections if the surviving spouse, the dependent children, or the guardians of the minor children are unable or fail to do so within a reasonable time or there is no guardian of a minor child. The personal representative may execute an instrument or deed of distribution to establish the ownership of property taken as exempt property allowance. On and after January 1, 2012, the personal representative may determine the family allowance in a lump sum not exceeding thirty thousand dollars or periodic installments not exceeding two thousand five hundred dollars per month for one year and may disburse funds of the estate in payment of the family allowance. The personal representative or an interested person aggrieved by any selection, determination, payment, proposed payment, or failure to act under this section may petition the court for appropriate relief, which may provide a family allowance other than that which the personal representative determined or could have determined.

(b) The dollar amount stated in subparagraph (I) or (II) of paragraph (a) of this subsection (1) shall be increased or decreased based on the cost of living adjustment as calculated and specified in section 15-10-112; except that, when the increase in the dollar amount stated in subparagraph (II) of paragraph (a) of this subsection (1), as enacted in Senate Bill 11-016, enacted in 2011, takes effect, the next regularly scheduled cost of living adjustment will be suspended for one year.

(2) If the right to an elective-share is exercised on behalf of a surviving spouse who is an incapacitated person, the personal representative may add any unexpended portions payable under the exempt property and family allowance to the trust established under section 15-11-206 (2).

(3) No exempt property or family allowance shall be payable unless the person entitled to payment thereof requests such payment within six months after the first publication of notice to creditors for filing claims which arose before the death of the decedent, or within one year after the date of death, whichever time limitation first expires. The court may extend the time for presenting such request as it sees fit for cause shown by the person entitled to payment before the time limitation has expired; except that the time for presenting the request shall not be extended beyond two years after the date of death. The request shall be made to the personal representative, or, if none is appointed, to any other person having possession of the decedent's assets. A request on behalf of a minor or dependent child may be made by the child's guardian or other person having his or her care and custody.






Part 5 - Wills and Will Contracts and Custody and Deposit of Wills

§ 15-11-501. Who may make a will

An individual eighteen or more years of age who is of sound mind may make a will.



§ 15-11-502. Execution - witnessed or notarized wills - holographic wills

(1) Except as otherwise provided in subsection (2) of this section and in sections 15-11-503, 15-11-506, and 15-11-513, a will shall be:

(a) In writing;

(b) Signed by the testator, or in the testator's name by some other individual in the testator's conscious presence and by the testator's direction; and

(c) Either:

(I) Signed by at least two individuals, either prior to or after the testator's death, each of whom signed within a reasonable time after he or she witnessed either the testator's signing of the will as described in paragraph (b) of this subsection (1) or the testator's acknowledgment of that signature or acknowledgment of the will; or

(II) Acknowledged by the testator before a notary public or other individual authorized by law to take acknowledgments.

(2) A will that does not comply with subsection (1) of this section is valid as a holographic will, whether or not witnessed, if the signature and material portions of the document are in the testator's handwriting.

(3) Intent that the document constitute the testator's will can be established by extrinsic evidence, including, for holographic wills, portions of the document that are not in the testator's handwriting.

(4) For purposes of this section, "conscious presence" requires physical proximity to the testator but not necessarily within testator's line of sight.

(5) For purposes of this part 5, "will" does not include a designated beneficiary agreement that is executed pursuant to article 22 of this title.



§ 15-11-503. Writings intended as wills

(1) Although a document, or writing added upon a document, was not executed in compliance with section 15-11-502, the document or writing is treated as if it had been executed in compliance with that section if the proponent of the document or writing establishes by clear and convincing evidence that the decedent intended the document or writing to constitute:

(a) The decedent's will;

(b) A partial or complete revocation of the will;

(c) An addition to or an alteration of the will; or

(d) A partial or complete revival of the decedent's formerly revoked will or a formerly revoked portion of the will.

(2) Subsection (1) of this section shall apply only if the document is signed or acknowledged by the decedent as his or her will or if it is established by clear and convincing evidence that the decedent erroneously signed a document intended to be the will of the decedent's spouse.

(3) Whether a document or writing is treated under this section as if it had been executed in compliance with section 15-11-502 is a question of law to be decided by the court, in formal proceedings, and is not a question of fact for a jury to decide.

(4) Subsection (1) of this section shall not apply to a designated beneficiary agreement under article 22 of this title.



§ 15-11-504. Self-proved will

(1) A will that is executed with attesting witnesses may be simultaneously executed, attested, and made self-proved by acknowledgment thereof by the testator and affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which execution occurs and evidenced by the officer's certificate, under official seal, in substantially the following form:

I, --------, the testator, sign my name to this instrument this ---- day of ----, and being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my will and that I sign it willingly (or willingly direct another to sign for me), that I execute it as my free and voluntary act for the purposes therein expressed, and that I am eighteen years of age or older, of sound mind, and under no constraint or undue influence.

------------------------------------

Testator

We, -------, ------- the witnesses, sign our names to this instrument, being first duly sworn, and do hereby declare to the undersigned authority that the testator signs and executes this instrument as [his] [her] will and that [he] [she] signs it willingly (or willingly directs another to sign for [him] [her]), and that [he] [she] executes it as [his] [her] free and voluntary act for the purposes therein expressed, and that each of us, in the conscious presence of the testator, hereby signs this will as witness to the testator's signing, and that to the best of our knowledge the testator is eighteen years of age or older, of sound mind, and under no constraint or undue influence.

------------------------------------

Witness

------------------------------------

Witness

THE STATE OF ------------------

COUNTY OF ---------------------

Subscribed, sworn to and acknowledged before me by -------------, the testator, and subscribed and sworn to before me by ------------ and ----------, witnesses, this ----- day of -----, ----.

(SEAL)(SIGNED)------------------------------------

------------------------------------

(Official capacity of officer)

(2) A will that is executed with attesting witnesses may be made self-proved at any time after its execution by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which the acknowledgment occurs and evidenced by the officer's certificate, under the official seal, attached or annexed to the will in substantially the following form:

THE STATE OF ------------------

COUNTY OF ---------------------

We, -------------, ------------, and -------------, the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument, being first duly sworn, do hereby declare to the undersigned authority that the testator signed and executed the instrument as the testator's will and that [he] [she] had signed willingly (or willingly directed another to sign for [him] [her]), and that [he] [she] executed it as [his] [her] free and voluntary act for the purposes therein expressed, and that each of the witnesses, in the conscious presence of the testator, signed the will as witness and that to the best of [his] [her] knowledge the testator was at that time eighteen years of age or older, of sound mind, and under no constraint or undue influence.

------------------------------------

Testator

------------------------------------

Witness

------------------------------------

Witness

Subscribed, sworn to, and acknowledged before me by, the testator, and subscribed and sworn to before me by and , witnesses, this day of, .

(SEAL)(SIGNED)------------------------------------

------------------------------------

(Official capacity of officer)

(3) A signature affixed to a self-proving affidavit attached to a will is considered a signature affixed to the will if necessary to prove the will's due execution.



§ 15-11-505. Who may witness

(1) An individual generally competent to be a witness may act as a witness to a will.

(2) The signing of a will by an interested witness does not invalidate the will or any provision of it.



§ 15-11-506. Choice of law as to execution

A written will is valid if executed in compliance with section 15-11-502 or 15-11-503 or if its execution complies with the law at the time of execution of the place where the will is executed, or of the law of the place where, at the time of execution or at the time of death, the testator is domiciled, has a place of abode, or is a national.



§ 15-11-507. Revocation by writing or by act

(1) A will or any part thereof is revoked:

(a) By executing a subsequent will that revokes the previous will or part expressly or by inconsistency; or

(b) By performing a revocatory act on the will, if the testator performed the act with the intent and for the purpose of revoking the will or part of it or if another individual performed the act in the testator's conscious presence and by the testator's direction. For purposes of this paragraph (b), "revocatory act on the will" includes burning, tearing, canceling, obliterating, or destroying the will or any part of it. A burning, tearing, or canceling is a "revocatory act on the will", whether or not the burn, tear, or cancellation touched any of the words on the will.

(2) If a subsequent will does not expressly revoke a previous will, the execution of the subsequent will wholly revokes the previous will by inconsistency if the testator intended the subsequent will to replace rather than supplement the previous will.

(3) The testator is presumed to have intended a subsequent will to replace rather than supplement a previous will if the subsequent will makes a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the previous will is revoked; only the subsequent will is operative on the testator's death.

(4) The testator is presumed to have intended a subsequent will to supplement rather than replace a previous will if the subsequent will does not make a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the subsequent will revokes the previous will only to the extent the subsequent will is inconsistent with the previous will; each will is fully operative on the testator's death to the extent they are not inconsistent.



§ 15-11-508. Revocation by change of circumstances

Except as provided in sections 15-11-803 and 15-11-804, a change of circumstances does not revoke a will or any part of it.



§ 15-11-509. Revival of revoked will

(1) If a subsequent will that wholly revoked a previous will is thereafter revoked by a revocatory act under section 15-11-507 (1)(b), the previous will remains revoked unless it is revived. The previous will is revived if it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent declarations that the testator intended the previous will to take effect as executed.

(2) If a subsequent will that partly revoked a previous will is thereafter revoked by a revocatory act under section 15-11-507 (1)(b), a revoked part of the previous will is revived unless it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent declarations that the testator did not intend the revoked part to take effect as executed.

(3) If a subsequent will that revoked a previous will in whole or in part is thereafter revoked by another, later will, the previous will remains revoked in whole or in part, unless it or its revoked part is revived. The previous will or its revoked part is revived to the extent it appears from the terms of the later will that the testator intended the previous will to take effect.



§ 15-11-510. Incorporation by reference

A writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.



§ 15-11-511. Testamentary additions to trusts

(1) A will may validly devise property to the trustee of a trust established or to be established (i) during the testator's lifetime by the testator, by the testator and some other person, or by some other person, including a funded or unfunded life insurance trust, although the settlor has reserved any or all rights of ownership of the insurance contracts, or (ii) at the testator's death by the testator's devise to the trustee, if the trust is identified in the testator's will and its terms are set forth in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testator's will or in another individual's will if that other individual has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust. The devise is not invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or the testator's death.

(2) Unless the testator's will provides otherwise, property devised to a trust described in subsection (1) of this section is not held under a testamentary trust of the testator, but it becomes a part of the trust to which it is devised, and is administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments thereto made before or after the testator's death.

(3) A revocation or termination of the trust before the death of the testator causes the devise to lapse, but exhaustion of trust corpus between the time of execution of the testator's will and the testator's death shall not constitute a lapse; a revocation or termination of the trust before the death of the testator shall not cause the devise to lapse, if the testator provides that, in such event, the devise shall constitute a devise to the trustee of the trust identified in the testator's will, and on the terms thereof, as they existed at the time of the execution of testator's will, or as they existed at the time of the revocation or termination of the trust, as the testator's will provides.



§ 15-11-512. Events of independent significance

A will may dispose of property by reference to acts and events that have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator's death. The execution or revocation of another individual's will is such an event.



§ 15-11-513. Separate writing or memorandum identifying devise of certain types of tangible personal property

Whether or not the provisions relating to holographic wills apply, a will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money. To be admissible under this section as evidence of the intended disposition, the writing shall be either in the handwriting of the testator or be signed by the testator and shall describe the items and the devisees with reasonable certainty. The writing may be referred to as one to be in existence at the time of the testator's death; it may be prepared before or after the execution of the will; it may be altered by the testator after its preparation; and it may be a writing that has no significance apart from its effect on the dispositions made by the will.



§ 15-11-514. Contracts concerning succession

A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, if executed after July 1, 1995, may be established only by (i) provisions of a will stating material provisions of the contract, (ii)



§ 15-11-515. Deposit of will with court in testator's lifetime

A will may be deposited by the testator or the testator's agent with any court for safekeeping, under rules of the court. The will shall be sealed and kept confidential. During the testator's lifetime, a deposited will shall be delivered only to the testator or to a person authorized in writing signed by the testator to receive the will. A conservator may be allowed to examine a deposited will of a protected testator under procedures designed to maintain the confidential character of the document to the extent possible and to ensure that it will be resealed and kept on deposit after the examination.



§ 15-11-516. Duty of custodian of will; lodging of will after death; transfer of lodged will; liability

(1) Within ten days after a testator's death or as soon thereafter as the death becomes known to the custodian of an instrument purporting to be the testator's will, the custodian shall deliver the will to the court having probate jurisdiction in the Colorado county where the decedent resided or was domiciled at death for lodging in the records of such court. If the decedent was not a Colorado resident or domiciliary, the custodian shall deliver the will to the court having probate jurisdiction where the decedent was a resident or domiciliary at death, if known to the custodian, but if such residence or domicile is not known, to the court having probate jurisdiction in any Colorado county where property of the decedent was located at death. If the domicile, residence, and location of property are unknown to the custodian, or if the court having probate jurisdiction outside of Colorado refuses to accept delivery of the will, the custodian shall deliver the will to the court having probate jurisdiction in the Colorado county where the will was located. Upon being informed of the testator's death, a court holding a deposited will shall lodge the will in its records.

(2) Upon the filing of a petition or application showing appropriate venue to be in another state or in another Colorado county, the court shall order the lodged will transferred to the court having probate jurisdiction in that state or county. Any person who willfully fails to deliver an instrument purporting to be a will is liable to any person aggrieved for the damages that may be sustained by the failure.

(3) Any person who willfully refuses or fails to deliver an instrument purporting to be a will after being ordered by the court in a proceeding brought for the purpose of compelling delivery is subject to penalty for contempt of court.



§ 15-11-517. Penalty clause for contest

A provision in a will purporting to penalize an interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.






Part 6 - Rules of Construction Applicable Only to Wills

§ 15-11-601. Scope

In the absence of a finding of a contrary intention, the rules of construction in this part 6 control the construction of a will. In the absence of a finding of a contrary intention, the provisions of sections 15-11-603 and 15-11-604 shall apply to wills and codicils executed or republished or reaffirmed on or after July 1, 1995, and prior law (sections 15-11-605 and 15-11-606) shall apply to wills and codicils executed prior to July 1, 1995, and not republished or reaffirmed on or after that date. In the process of determining whether a contrary intention exists, the rules of construction of this part 6 shall not apply.



§ 15-11-602. Will may pass all property and after-acquired property

A will may provide for the passage of all property the testator owns at death and all property acquired by the estate after the testator's death.



§ 15-11-603. Antilapse; deceased devisee; class gifts

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Alternative devise" means a devise that is expressly created by the will and, under the terms of the will, can take effect instead of another devise on the happening of one or more events, including survival of the testator or failure to survive the testator, whether an event is expressed in condition-precedent, condition-subsequent, or any other form. A residuary clause constitutes an alternative devise with respect to a nonresiduary devise only if the will specifically provides that, upon lapse or failure, the nonresiduary devise, or nonresiduary devises in general, pass under the residuary clause.

(b) "Class member" includes an individual who fails to survive the testator but who would have taken under a devise in the form of a class gift had he or she survived the testator.

(c) "Devise" includes an alternative devise, a devise in the form of a class gift, and an exercise of a power of appointment.

(d) "Devisee" includes (i) a class member if the devise is in the form of a class gift, (ii) the beneficiary of a trust but not the trustee, (iii) an individual or class member who was deceased at the time the testator executed his or her will as well as an individual or class member who was then living but who failed to survive the testator, and (iv) an appointee under a power of appointment exercised by the testator's will.

(e) (Reserved)

(f) "Surviving devisee" or "surviving descendant" means a devisee or a descendant who neither predeceased the testator nor is deemed to have predeceased the testator under section 15-11-702.

(g) "Testator" includes the donee of a power of appointment if the power is exercised in the testator's will.

(2) Substitute gift. If a devisee fails to survive the testator and is a grandparent or a descendant of a grandparent of either the testator or the donor of a power of appointment exercised by the testator's will, the following apply:

(a) Except as provided in paragraph (d) of this subsection (2), if the devise is not in the form of a class gift and the deceased devisee leaves surviving descendants, a substitute gift is created in the devisee's surviving descendants. They take per capita at each generation the property to which the devisee would have been entitled had the devisee survived the testator.

(b) Except as provided in paragraph (d) of this subsection (2), if the devise is in the form of a class gift, other than a devise to "issue", "descendants", "heirs of the body", "heirs", "next of kin", "relatives", or "family", or a class described by language of similar import, a substitute gift is created in the deceased devisee's or devisees' surviving descendants. The property to which the devisees would have been entitled had all of them survived the testator passes to the surviving devisees and the surviving descendants of the deceased devisees. Each surviving devisee takes the share to which he or she would have been entitled had the deceased devisees survived the testator. Each deceased devisee's surviving descendants who are substituted for the deceased devisee takes per capita at each generation the share to which the deceased devisee would have been entitled had the deceased devisee survived the testator. For the purposes of this paragraph (b), "deceased devisee" means a class member who failed to survive the testator and left one or more surviving descendants.

(c) For purposes of this part 6, words of survivorship, such as in a devise to an individual "if he survives me" or in a devise to "my surviving children", are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section. The use of language such as "and if he does not survive me the gift shall lapse" or "to A and not to A's descendants" shall be sufficient indication of an intent contrary to the application of this section.

(d) If the will creates an alternative devise with respect to a devise for which a substitute gift is created by paragraph (a) or (b) of this subsection (2), the substitute gift is superseded by the alternative devise only if an expressly designated devisee of the alternative devise is entitled to take under the will.

(e) Unless the language creating a power of appointment expressly excludes the substitution of the descendants of an appointee for the appointee, a surviving descendant of a deceased appointee of a power of appointment can be substituted for the appointee under this section, whether or not the descendant is an object of the power.

(3) Dispositions under separate writing. The provisions of this section shall not apply to dispositions of tangible personal property made under section 15-11-513.

(4) More than one substitute gift; which one takes. If, under subsection (2) of this section, substitute gifts are created and not superseded with respect to more than one devise and the devises are alternative devises, one to the other, the determination of which of the substitute gifts takes effect is resolved as follows:

(a) Except as provided in paragraph (b) of this subsection (4), the devised property passes under the primary substitute gift.

(b) If there is a younger-generation devise, the devised property passes under the younger-generation substitute gift and not under the primary substitute gift.

(c) In this subsection (4):

(I) "Primary devise" means the devise that would have taken effect had all the deceased devisees of the alternative devises who left surviving descendants survived the testator.

(II) "Primary substitute gift" means the substitute gift created with respect to the primary devise.

(III) "Younger-generation devise" means a devise that:

(A) Is to a descendant of a devisee of the primary devise;

(B) Is an alternative devise with respect to the primary devise;

(C) Is a devise for which a substitute gift is created; and

(D) Would have taken effect had all the deceased devisees who left surviving descendants survived the testator except the deceased devisee or devisees of the primary devise.

(IV) "Younger-generation substitute gift" means the substitute gift created with respect to the younger-generation devise.



§ 15-11-604. Failure of testamentary provision

(1) Except as provided in section 15-11-603, a devise, other than a residuary devise, that fails for any reason becomes a part of the residue.

(2) Except as provided in section 15-11-603, if the residue is devised to two or more persons, the share of a residuary devisee that fails for any reason passes to the other residuary devisee, or to other residuary devisees in proportion to the interest of each in the remaining part of the residue.



§ 15-11-605. Increase in securities; accessions

(1) If a testator executes a will that devises securities and the testator then owned securities that meet the description in the will, the devise includes additional securities owned by the testator at death to the extent the additional securities were acquired by the testator after the will was executed as a result of the testator's ownership of the described securities and are securities of any of the following types:

(a) Securities of the same organization acquired by reason of action initiated by the organization or any successor, related, or acquiring organization, excluding any acquired by exercise of purchase options;

(b) Securities of another organization acquired as a result of a merger, consolidation, reorganization, or other distribution by the organization or any successor, related, or acquiring organization; or

(c) Securities of the same organization acquired as a result of a plan of reinvestment.

(2) Distributions in cash before death with respect to a described security are not part of the devise.



§ 15-11-606. Nonademption of specified devises - unpaid proceeds of sale, condemnation, or insurance - sale by conservator or agent

(1) A specific devisee has a right to the specifically devised property in the testator's estate at death and:

(a) Any balance of the purchase price, together with any security agreement, owing from a purchaser to the testator at death by reason of sale of the property;

(b) Any amount of a condemnation award for the taking of the property unpaid at death;

(c) Any proceeds unpaid at death on fire or casualty insurance on or other recovery for injury to the property;

(d) Property owned by the testator at death and acquired as a result of foreclosure, or obtained in lieu of foreclosure, of the security interest for a specifically devised obligation;

(e) Real or tangible personal property owned by the testator at death which the testator acquired as a replacement for specifically devised real or tangible personal property; and

(f) If not covered by any of paragraphs (a) to (e) of this subsection (1), a general pecuniary devise equal to the value as of its date of disposition of other specifically devised property disposed of during the testator's lifetime, but only to the extent it is established that ademption would be inconsistent with the testator's manifested plan of distribution or that at the time the will was made, the date of disposition, or otherwise, the testator did not intend ademption of the devise.

(2) If specifically devised property is sold or mortgaged by a conservator or by an agent acting within the authority of a durable power of attorney for an incapacitated principal, or if a condemnation award, insurance proceeds, or recovery for injury to the property is paid to a conservator or to an agent acting within the authority of a durable power of attorney for an incapacitated principal, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds, or the recovery.

(3) The right of a specific devisee under subsection (2) of this section is reduced by any right the devisee has under subsection (1) of this section.

(4) For the purposes of the references in subsection (2) of this section to a conservator, subsection (2) of this section does not apply if after the sale, mortgage, condemnation, casualty, or recovery it was adjudicated that the testator's incapacity ceased and the testator survived the adjudication by one year.

(5) For the purposes of the references in subsection (2) of this section to an agent acting within the authority of a durable power of attorney for an incapacitated principal, (i) "Incapacitated principal" means a principal who is an incapacitated person, (ii) no adjudication of incapacity before death is necessary, and (iii) the acts of an agent within the authority of a durable power of attorney are presumed to be for an incapacitated principal.



§ 15-11-607. Nonexoneration

A specific devise passes subject to any mortgage interest existing at the date of death, without right of exoneration, regardless of a general directive in the will to pay debts.



§ 15-11-609. Ademption by satisfaction

(1) Property a testator gave in his or her lifetime to a person is treated as a satisfaction of a devise in whole or in part, only if (i) the will provides for deduction of the gift, (ii) the testator declared in a contemporaneous writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise, or (iii) the devisee acknowledged in writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise.

(2) For purposes of partial satisfaction, property given during lifetime is valued as of the time the devisee came into possession or enjoyment of the property or at the testator's death, whichever occurs first.

(3) If the devisee fails to survive the testator, the gift is treated as a full or partial satisfaction of the devise, as appropriate, in applying sections 15-11-603 and 15-11-604, unless the testator's contemporaneous writing provides otherwise.






Part 7 - Rules of Construction Applicable to Wills and Other Governing Instruments

§ 15-11-701. Scope

For the purposes of this part 7, the term "governing instrument" shall be as defined in section 15-10-201 (22); except:

(1) "Governing instrument" shall not include a deed that transfers any interest in real property; however, section 15-11-712 shall apply to such deeds.

(2) As the application of a particular section is limited by its terms to a specific type of provision or governing instrument. In the absence of a finding of a contrary intention, the rules of construction in this part 7 control the construction of a governing instrument executed or republished or reaffirmed on or after July 1, 1995, and the rules of construction under prior law control the construction of a governing instrument executed prior to July 1, 1995, and not a governing instrument republished or reaffirmed after that date. In the process of determining whether a contrary intention exists, the rules of construction of this part 7 shall not apply.

(3) In the absence of a finding of a contrary intention, the rules of construction in section 15-11-705 apply to a governing instrument executed or republished or reaffirmed on or after July 1, 2010, and the rules of construction under section 15-11-705, as it existed prior to July 1, 2010, apply to a governing instrument executed prior to July 1, 2010, and not republished or reaffirmed after that date.



§ 15-11-702. Requirement of survival by one hundred twenty hours

(1) Requirement of survival by one hundred twenty hours under probate code. For the purposes of this code, except as provided in subsection (4) of this section, an individual who is not established by clear and convincing evidence to have survived an event, including the death of another individual, by one hundred twenty hours is deemed to have predeceased the event.

(2) Requirement of survival by one hundred twenty hours under other governing instrument. Except as provided in subsection (4) of this section, for purposes of a provision of a governing instrument that relates to an individual surviving an event, including the death of another individual, an individual who is not established by clear and convincing evidence to have survived the event by one hundred twenty hours is deemed to have predeceased the event.

(3) Co-owners with right of survivorship; requirement of survival by one hundred twenty hours. Except as provided in subsection (4) of this section, if (i) it is not established by clear and convincing evidence that one of two co-owners with right of survivorship survived the other co-owner by one hundred twenty hours, one-half of the property passes as if one had survived by one hundred twenty hours and one-half as if the other had survived by one hundred twenty hours, and (ii) there are more than two co-owners and it is not established by clear and convincing evidence that at least one of them survived the others by one hundred twenty hours, the property passes in the proportion that one bears to the whole number of co-owners. For the purposes of this subsection (3), "co-owners with right of survivorship" includes joint tenants, tenants by the entireties, and other co-owners of property or accounts held under circumstances that entitles one or more to the whole of the property or account on the death of one or more of the others.

(4) Exceptions. Survival by one hundred twenty hours is not required if:

(a) The governing instrument contains language dealing explicitly with simultaneous deaths or deaths in a common disaster and if that language is operable under the facts of the case;

(b) The governing instrument expressly indicates that an individual is not required to survive an event, including the death of another individual, by any specified period or expressly requires the individual to survive the event by a specified period; but survival of the event or the specified period shall be established by clear and convincing evidence;

(c) The imposition of a one-hundred-twenty-hour requirement of survival would cause a nonvested property interest or a power of appointment to fail to qualify for validity under section 15-11-1102 (1)(a), (2)(a), or (3)(a) or section 15-11-1102.5 (1)(b)(I), (1)(b)(II), (1)(b)(III), (2)(b)(I)(A), (2)(b)(II)(A), or (2)(b)(III)(A), or to become invalid under section 15-11-1102 (1)(b), (2)(b), or (3)(b) or section 15-11-1102.5 (1)(b)(I), (1)(b)(II), or (1)(b)(III); but survival shall be established by clear and convincing evidence; or

(d) The application of a one-hundred-twenty-hour requirement of survival to multiple governing instruments would result in an unintended failure or duplication of a disposition; but survival shall be established by clear and convincing evidence.

(5) Protection of payors and other third parties. (a) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument who, under this section, is not entitled to the payment or item of property, or for having taken any other action in reliance on the beneficiary's apparent entitlement under the terms of the governing instrument, before the payor or other third party received written notice as described in paragraph (b) of this subsection (5). A payor or other third party shall have no duty or obligation to inquire as to the application of the one-hundred-twenty-hour survival or to seek any evidence with respect to any such survival. A payor or other third party is only liable for actions taken two or more business days after the payor or other third party has actual receipt of such written notice. Any form or service of notice other than that described in paragraph (b) of this subsection (5) shall not be sufficient to impose liability on a payor or other third party for actions taken pursuant to the governing instrument.

(b) The written notice shall indicate the name of the decedent, the name of the person asserting an interest, the nature of the payment or item of property or other benefit, and a statement that the beneficiary designated in the governing instrument failed to survive the decedent by one hundred twenty hours. The written notice shall be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Notice to a sales representative of the payor or other third party shall not constitute notice to the payor or other third party.

(c) Upon receipt of the written notice described in paragraph (b) of this subsection (5), a payor or other third party may pay to the court any amount owed, or transfer to or deposit with the court any item of property held by it. The availability of such actions under this section shall not prevent the payor or other third party from taking any other action authorized by law or the governing instrument. The court is the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. If no probate proceedings have been commenced, the payor or other third party shall file with the court a copy of the written notice received by the payor or other third party, with the payment of funds or transfer or deposit of property. The court shall not charge a filing fee to the payor or other third party for the payment to the court of amounts owed or transfer to or deposit with the court of any item of property, even if no probate proceedings have been commenced before such payment, transfer, or deposit. Payment of amounts to the court or transfer to or deposit with the court of any item of property pursuant to this section by the payor or other third party discharges the payor or other third party from all claims under the governing instrument or applicable law for the value of amounts paid to the court or items of property transferred to or deposited with the court.

(d) The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement in accordance with the determination. A filing fee, if any, shall be charged upon disbursement either to the recipient or against the funds or property on deposit with the court, in the discretion of the court.

(e) Upon petition to the court by the beneficiary designated in a governing instrument, the court may order that all or part of the property be paid to the beneficiary in an amount and subject to conditions consistent with this section.

(6) Protection of bona fide purchasers; personal liability of recipient. (a) A person who purchases property for value and without notice or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. However, a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(b) If this section or any part of this section is preempted by federal law (other than the federal "Employee Retirement Income Security Act of 1974", as amended) with respect to a payment, an item of property, or any other benefit covered by this section, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.



§ 15-11-703. Choice of law as to meaning and effect of governing instrument

The meaning and legal effect of a governing instrument is determined by the local law of the state selected by the transferor in the governing instrument, unless the application of that law is contrary to the provisions relating to the elective-share described in part 2 of this article, the provisions relating to exempt property and allowances described in part 4 of this article, or any other public policy of this state otherwise applicable to the disposition.



§ 15-11-705. Class gifts construed to accord with intestate succession

(1) Definitions. In this section:

(a) "Adoptee" has the meaning set forth in section 15-11-115.

(b) "Child of assisted reproduction" has the meaning set forth in section 15-11-120.

(c) "Distribution date" means the date when an immediate or postponed class gift takes effect in possession or enjoyment.

(d) "Functioned as a parent of the adoptee" has the meaning set forth in section 15-11-115, substituting "adoptee" for "child" in that definition.

(e) "Functioned as a parent of the child" has the meaning set forth in section 15-11-115.

(f) "Genetic parent" has the meaning set forth in section 15-11-115.

(g) "Gestational child" has the meaning set forth in section 15-11-121.

(h) "Relative" has the meaning set forth in section 15-11-115.

(2) Terms of relationship. A class gift that uses a term of relationship to identify the class members includes a child of assisted reproduction, a gestational child, and, except as otherwise provided in subsections (5) and (6) of this section, an adoptee and a child born to parents who are not married to each other, and their respective descendants if appropriate to the class, in accordance with the rules for intestate succession regarding parent-child relationships.

(3) Relatives by marriage. Terms of relationship in a governing instrument that do not differentiate relationships by blood from those by marriage, such as uncles, aunts, nieces, or nephews, standing alone shall be construed to exclude relatives by marriage.

(4) Half-blood relatives. Terms of relationship in a governing instrument that do not differentiate relationships by the half blood from those by the whole blood, such as brothers, sisters, nieces, or nephews, standing alone shall be construed to include both types of relationships.

(5) Transferor not genetic parent. In construing a dispositive provision of a transferor who is not the genetic parent, a child of a genetic parent is not considered the child of the genetic parent unless the genetic parent, a relative of the genetic parent, or the spouse or surviving spouse of the genetic parent or of a relative of the genetic parent functioned as a parent of the child before the child reached eighteen years of age.

(6) Transferor not adoptive parent. In construing a dispositive provision of a transferor who is not the adoptive parent, an adoptee is not considered the child of the adoptive parent unless:

(a) The adoption took place before the adoptee reached eighteen years of age;

(b) The adoptive parent was the adoptee's stepparent or foster parent; or

(c) The adoptive parent functioned as a parent of the adoptee before the adoptee reached eighteen years of age.

(7) Class-closing rules. The following rules apply for purposes of the class-closing rules:

(a) A child in utero at a particular time is treated as living at that time if the child lives one hundred twenty hours after birth.

(b) If a child of assisted reproduction or a gestational child is conceived posthumously and the distribution date is the deceased parent's death, the child is treated as living on the distribution date if the child lives one hundred twenty hours after birth and was in utero not later than thirty-six months after the deceased parent's death or born not later than forty-five months after the deceased parent's death.

(c) An individual who is in the process of being adopted when the class closes is treated as adopted when the class closes if the adoption is subsequently granted.



§ 15-11-706. Nonprobate transfers - deceased beneficiary

(1) Definitions. This section shall not apply to wills; beneficiary deeds; insurance or annuity policies; pension, profit sharing, retirement, or similar benefit plans; or a transfer of a vehicle title as described in section 42-6-110.5. As used in this section, unless the context otherwise requires:

(a) "Alternative beneficiary designation" means a beneficiary designation that is expressly created by the governing instrument and, under the terms of the governing instrument, can take effect instead of another beneficiary designation on the happening of one or more events, including survival of the decedent or failure to survive the decedent, whether an event is expressed in condition-precedent, condition-subsequent, or any other form.

(b) "Beneficiary" means the beneficiary of a beneficiary designation under which the beneficiary must survive the decedent and includes (i) a class member if the beneficiary designation is in the form of a class gift and (ii) an individual or class member who was deceased at the time the beneficiary designation was executed as well as an individual or class member who was then living but who failed to survive the decedent, but excludes a joint tenant of a joint tenancy with the right of survivorship and a party to a joint and survivorship account.

(c) "Beneficiary designation" includes an alternative beneficiary designation and a beneficiary designation in the form of a class gift.

(d) "Class member" includes an individual who fails to survive the decedent but who would have taken under a beneficiary designation in the form of a class gift had he or she survived the decedent.

(e) (Reserved)

(f) "Surviving beneficiary" or "surviving descendant" means a beneficiary or a descendant who neither predeceased the decedent nor is deemed to have predeceased the decedent under section 15-11-702.

(2) Substitute gift. If a beneficiary fails to survive the decedent and is a grandparent, or a descendant of a grandparent of the decedent, the following apply:

(a) Except as provided in paragraph (d) of this subsection (2), if the beneficiary designation is not in the form of a class gift and the deceased beneficiary leaves surviving descendants, a substitute gift is created in the beneficiary's surviving descendants. They take per capita at each generation the property to which the beneficiary would have been entitled had the beneficiary survived the decedent.

(b) Except as provided in paragraph (d) of this subsection (2), if the beneficiary designation is in the form of a class gift, other than a beneficiary designation to "issue", "descendants", "heirs of the body", "heirs", "next of kin", "relatives", or "family", or a class described by language of similar import, a substitute gift is created in the deceased beneficiary's or beneficiaries' surviving descendants. The property to which the beneficiaries would have been entitled had all of them survived the decedent passes to the surviving beneficiaries and the surviving descendants of the deceased beneficiaries. Each surviving beneficiary takes the share to which he or she would have been entitled had the deceased beneficiaries survived the decedent. Each deceased beneficiary's surviving descendants who are substituted for the deceased beneficiary take per capita at each generation the share to which the deceased beneficiary would have been entitled had the deceased beneficiary survived the decedent. For the purposes of this paragraph (b), "deceased beneficiary" means a class member who failed to survive the decedent and left one or more surviving descendants.

(c) Except as otherwise provided in a governing instrument, for the purposes of this part 7, words of survivorship, such as in a beneficiary designation to an individual "if he survives me", or in a beneficiary designation to "my surviving children", are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section. The use of language such as "and if he does not survive me the gift shall lapse" or "to A and not to A's descendants" shall be sufficient indication of an intent contrary to the application of this section.

(d) If a governing instrument creates an alternative beneficiary designation with respect to a beneficiary designation for which a substitute gift is created by paragraph (a) or (b) of this subsection (2), the substitute gift is superseded by the alternative beneficiary designation only if an expressly designated beneficiary of the alternative beneficiary designation is entitled to take.

(3) More than one substitute gift; which one takes. If, under subsection (2) of this section, substitute gifts are created and not superseded with respect to more than one beneficiary designation and the beneficiary designations are alternative beneficiary designations, one to the other, the determination of which of the substitute gifts takes effect is resolved as follows:

(a) Except as provided in paragraph (b) of this subsection (3), the property passes under the primary substitute gift.

(b) If there is a younger-generation beneficiary designation, the property passes under the younger-generation substitute gift and not under the primary substitute gift.

(c) As used in this subsection (3), unless the context otherwise requires:

(I) "Primary beneficiary designation" means the beneficiary designation that would have taken effect had all the deceased beneficiaries of the alternative beneficiary designations who left surviving descendants survived the decedent.

(II) "Primary substitute gift" means the substitute gift created with respect to the primary beneficiary designation.

(III) "Younger-generation beneficiary designation" means a beneficiary designation that:

(A) Is to a descendant of a beneficiary of the primary beneficiary designation;

(B) Is an alternative beneficiary designation with respect to the primary beneficiary designation;

(C) Is a beneficiary designation for which a substitute gift is created; and

(D) Would have taken effect had all the deceased beneficiaries who left surviving descendants survived the decedent except the deceased beneficiary or beneficiaries of the primary beneficiary designation.

(IV) "Younger-generation substitute gift" means the substitute gift created with respect to the younger-generation beneficiary designation.

(4) Protection of payors. (a) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument who, under this section, is not entitled to the payment or item of property, or for having taken any other action in reliance on the beneficiary's apparent entitlement under the terms of the governing instrument, before the payor or other third party has received written notice as described in paragraph (b) of this subsection (4). A payor or other third party shall have no duty or obligation to inquire as to the existence of a substituted gift under this section or to seek any evidence with respect to any such substituted gift. A payor or other third party is only liable for actions taken two or more business days after the payor or other third party has actual receipt of such written notice. Any form or service of notice other than that described in paragraph (b) of this subsection (4) shall not be sufficient to impose liability on a payor or other third party for actions taken pursuant to the governing instrument.

(b) The written notice shall indicate the name of the decedent, the name of the person asserting an interest, the nature of the payment or item of property or other benefit, and a statement that a claim to a substitute gift is being made under this section. The written notice shall be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action.

(c) Upon receipt of the written notice described in paragraph (b) of this subsection (4), a payor or other third party may pay to the court any amount owed or transfer to or deposit with the court any item of property held by it. The availability of such actions under this section shall not prevent the payor or other third party from taking any other action authorized by law or the governing instrument. The court is the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. If no probate proceedings have been commenced, the payor or other third party shall file with the court a copy of the written notice received by the payor or other third party, with the payment of funds or transfer or deposit of property. The court shall not charge a filing fee to the payor or other third party for the payment to the court of amounts owed or transfer to or deposit with the court of any item of property, even if no probate proceedings have been commenced before such payment, transfer, or deposit. Payment of amounts to the court or transfer to or deposit with the court of any item of property pursuant to this section by the payor or other third party discharges the payor or other third party from all claims under the governing instrument or applicable law for the value of amounts paid to the court or items of property transferred to or deposited with the court.

(d) The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement in accordance with the determination. A filing fee, if any, shall be charged upon disbursement either to the recipient or against the funds or property on deposit with the court, in the discretion of the court.

(e) Upon petition to the court by the beneficiary designated in a governing instrument, the court may order that all or part of the property be paid to the beneficiary in an amount and subject to conditions consistent with this section.

(5) Protection of bona fide purchasers; personal liability of recipient. (a) A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. However, a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(b) If this section or any part of this section is preempted by federal law (other than the federal "Employee Retirement Income Security Act of 1974", as amended) with respect to a payment, an item of property, or any other benefit covered by this section, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.



§ 15-11-707. Survivorship with respect to future interests under terms of trust; substitute takers

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Alternative future interest" means an expressly created future interest that can take effect in possession or enjoyment instead of another future interest on the happening of one or more events, including survival of an event or failure to survive an event, whether an event is expressed in condition-precedent, condition-subsequent, or any other form. A residuary clause in a will does not create an alternative future interest with respect to a future interest created in a nonresiduary devise in the will, whether or not the will specifically provides that lapsed or failed devises are to pass under the residuary clause.

(b) "Beneficiary" means the beneficiary of a future interest and includes a class member if the future interest is in the form of a class gift.

(c) "Class member" includes an individual who fails to survive the distribution date but who would have taken under a future interest in the form of a class gift had he or she survived the distribution date.

(d) "Distribution date", with respect to a future interest, means the time when the future interest is to take effect in possession or enjoyment. The distribution date need not occur at the beginning or end of a calendar day, but may occur at a time during the course of a day.

(e) "Future interest" includes an alternative future interest and a future interest in the form of a class gift.

(f) "Future interest under the terms of a trust" means a future interest that was created by a transfer creating a trust or to an existing trust or by an exercise of a power of appointment to an existing trust, directing the continuance of an existing trust, designating a beneficiary of an existing trust, or creating a trust.

(g) "Surviving beneficiary" or "surviving descendant" means a beneficiary or a descendant who neither predeceased the distribution date nor is deemed to have predeceased the distribution date under section 15-11-702.

(2) Survivorship required; substitute gift. A future interest under the terms of a trust is contingent on the beneficiary's surviving the distribution date. If a beneficiary of a future interest under the terms of a trust fails to survive the distribution date, the following apply:

(a) Except as provided in paragraph (d) of this subsection (2), if the future interest is not in the form of a class gift and the deceased beneficiary leaves surviving descendants, a substitute gift is created in the beneficiary's surviving descendants. They take per capita at each generation the property to which the beneficiary would have been entitled had the beneficiary survived the distribution date.

(b) Except as provided in paragraph (d) of this subsection (2), if the future interest is in the form of a class gift, other than a future interest to "issue", "descendants", "heirs of the body", "heirs", "next of kin", "relatives", or "family", or a class described by language of similar import, a substitute gift is created in the deceased beneficiary's or beneficiaries' surviving descendants. The property to which the beneficiaries would have been entitled had all of them survived the distribution date passes to the surviving beneficiaries and the surviving descendants of the deceased beneficiaries. Each surviving beneficiary takes the share to which he or she would have been entitled had the deceased beneficiaries survived the distribution date. Each deceased beneficiary's surviving descendants who are substituted for the deceased beneficiary take per capita at each generation the share to which the deceased beneficiary would have been entitled had the deceased beneficiary survived the distribution date. For the purposes of this paragraph (b), "deceased beneficiary" means a class member who failed to survive the distribution date and left one or more surviving descendants.

(c) For the purposes of this part 7, words of survivorship attached to a future interest are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section. Words of survivorship include words of survivorship that relate to the distribution date or to an earlier or an unspecified time, whether those words of survivorship are expressed in condition-precedent, condition-subsequent, or any other form.

(d) If a governing instrument creates an alternative future interest with respect to a future interest for which a substitute gift is created by paragraph (a) or (b) of this subsection (2), the substitute gift is superseded by the alternative future interest only if an expressly designated beneficiary of the alternative future interest is entitled to take in possession or enjoyment.

(3) More than one substitute gift; which one takes. If, under subsection (2) of this section, substitute gifts are created and not superseded with respect to more than one future interest and the future interests are alternative future interests, one to the other, the determination of which of the substitute gifts takes effect is resolved as follows:

(a) Except as provided in paragraph (b) of this subsection (3), the property passes under the primary substitute gift.

(b) If there is a younger-generation future interest, the property passes under the younger-generation substitute gift and not under the primary substitute gift.

(c) As used in this subsection (3), unless the context otherwise requires:

(I) "Primary future interest" means the future interest that would have taken effect had all the deceased beneficiaries of the alternative future interests who left surviving descendants survived the distribution date.

(II) "Primary substitute gift" means the substitute gift created with respect to the primary future interest.

(III) "Younger-generation future interest" means a future interest that:

(A) Is to a descendant of a beneficiary of the primary future interest;

(B) Is an alternative future interest with respect to the primary future interest;

(C) Is a future interest for which a substitute gift is created; and

(D) Would have taken effect had all the deceased beneficiaries who left surviving descendants survived the distribution date except the deceased beneficiary or beneficiaries of the primary future interest.

(IV) "Younger-generation substitute gift" means the substitute gift created with respect to the younger-generation future interest.

(4) If no other takers, property passes under residuary clause or to transferor's heirs. Except as provided in subsection (5) of this section, if, after the application of subsections (2) and (3) of this section, there is no surviving taker, the property passes in the following order:

(a) If the trust was created in a nonresiduary devise in the transferor's will or in a codicil to the transferor's will, the property passes under the residuary clause in the transferor's will; for purposes of this section, the residuary clause is treated as creating a future interest under the terms of a trust.

(b) If no taker is produced by the application of paragraph (a) of this subsection (4), the property passes to the transferor's heirs under section 15-11-711.

(5) If no other takers and if future interest created by exercise of power of appointment. If, after the application of subsections (2) and (3) of this section, there is no surviving taker and if the future interest was created by the exercise of a power of appointment:

(a) The property passes under the donor's gift-in-default clause, if any, which clause is treated as creating a future interest under the terms of a trust; and

(b) If no taker is produced by the application of paragraph (a) of this subsection (5), the property passes as provided in subsection (4) of this section. For purposes of subsection (4) of this section, "transferor" means the donor if the power was a nongeneral power and means the donee if the power was a general power.



§ 15-11-708. Class gifts to "descendants", "issue", or "heirs of the body"; form of distribution if none specified

If a class gift in favor of "descendants", "issue", or "heirs of the body" does not specify the manner in which the property is to be distributed among the class members, the property is distributed among the class members who are living when the interest is to take effect in possession or enjoyment, in such shares as they would receive, under the applicable law of intestate succession, if the designated ancestor had then died intestate owning the subject matter of the class gift.



§ 15-11-709. By representation; per capita at each generation; per stirpes

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Deceased child" or "deceased descendant" means a child or a descendant who either predeceased the distribution date or is deemed to have predeceased the distribution date under section 15-11-702.

(b) "Distribution date", with respect to an interest, means the time when the interest is to take effect in possession or enjoyment. The distribution date need not occur at the beginning or end of a calendar day, but may occur at a time during the course of a day.

(c) "Surviving ancestor", "surviving child", or "surviving descendant" means an ancestor, a child, or a descendant who neither predeceased the distribution date nor is deemed to have predeceased the distribution date under section 15-11-702.

(2) Per capita at each generation. If an applicable statute or a governing instrument calls for property to be distributed "per capita at each generation", the property is divided into as many equal shares as there are (i) surviving descendants in the generation nearest to the designated ancestor which contains one or more surviving descendants and (ii) deceased descendants in the same generation who left surviving descendants, if any. Each surviving descendant in the nearest generation is allocated one share. The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the distribution date.

(3) Per stirpes. If a governing instrument calls for property to be distributed "per stirpes", the property is divided into as many equal shares as there are (i) surviving children of the designated ancestor and (ii) deceased children who left surviving descendants. Each surviving child, if any, is allocated one share. The share of each deceased child with surviving descendants is divided in the same manner, with subdivision repeating at each succeeding generation until the property is fully allocated among surviving descendants.

(4) Deceased descendant with no surviving descendant disregarded. For the purposes of subsections (2), (3), and (5) of this section, an individual who is deceased and left no surviving descendant is disregarded, and an individual who leaves a surviving ancestor who is a descendant of the designated ancestor is not entitled to a share.

(5) By representation. For all governing instruments executed before, on, or after July 1, 1995, unless the governing instrument provides otherwise, the following definition of "by representation" shall apply: If "by representation" is called for, the property is divided into as many equal shares as there are (i) surviving descendants in the generation nearest to the designated ancestor which contains one or more surviving descendants and (ii) deceased descendants in the same generation who left surviving descendants, if any. Each surviving descendant in the nearest generation is allocated one share and the share of each deceased descendant in the same generation is divided among his or her descendants in the same manner.



§ 15-11-710. Worthier-title doctrine abolished

The doctrine of worthier-title is abolished as a rule of law and as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor's "heirs", "heirs at law", "next of kin", "distributees", "relatives", or "family", or language of similar import, does not create or presumptively create a reversionary interest in the transferor.



§ 15-11-711. Interests in "heirs" and like

If an applicable statute or a governing instrument calls for a present or future distribution to, or creates a present or future interest in, a designated individual's "heirs", "heirs at law", "next of kin", "relatives", or "family", or language of similar import, the property passes to those persons in such shares as would succeed to the designated individual's intestate estate under the intestate succession law of the designated individual's domicile if the designated individual died when the donative disposition is to take effect in possession or enjoyment. If the designated individual's surviving spouse is living but is remarried at the time the interest is to take effect in possession or enjoyment, the surviving spouse is not an heir of the designated individual.



§ 15-11-712. Simultaneous death; disposition of property

The rules of construction in this section shall control in those situations not subject to the control of section 15-11-702.

(1) Where the title to property or the devolution thereof depends upon priority of death and there is no clear and convincing evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if he or she had survived, except as provided otherwise in this section.

(2) (a) If property is so disposed of that the right of a beneficiary to succeed to any interest therein is conditional upon his or her surviving another person, and both persons die, and there is no clear and convincing evidence that the two have died otherwise than simultaneously, the beneficiary shall be deemed not to have survived.

(b) If there is no clear and convincing evidence that two or more beneficiaries have died otherwise than simultaneously and property has been disposed of in such a way that at the time of their deaths each of such beneficiaries would have been entitled to the property if he or she had survived the others, the property shall be divided into as many equal portions as there were beneficiaries and these portions shall be distributed respectively to those who would have taken in the event that each of such beneficiaries had survived.

(3) Where there is no clear and convincing evidence that two joint tenants have died otherwise than simultaneously, the property so held shall be distributed one-half as if one had survived and one-half as if the other had survived. If there are more than two joint tenants and all of them have so died, the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants. For the purposes of this section, the term "joint tenants" includes owners of property held under circumstances which entitled one or more to the whole of the property on the death of the other or others.

(4) Where a husband and wife have died leaving community property and there is no clear and convincing evidence that they have died otherwise than simultaneously, one-half of all the community property shall pass as if the husband had survived, and as if said one-half were his separate property, and the other one-half thereof shall pass as if the wife had survived, and as if said other one-half were her separate property.

(5) Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no clear and convincing evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary; except that, if the policy is community property of the insured and his or her spouse, and there is no alternative beneficiary, or no alternative beneficiary except the estate or personal representative of the insured, the proceeds shall be distributed as community property.

(6) This section shall not apply in the case of wills, living trusts, deeds, or contracts of insurance or any other situation where provision is made for distribution of property different from the provisions of this section or where provision is made for a presumption as to survivorship which results in a distribution of property different from that here provided.



§ 15-11-713. Construction of wills and trusts containing formula marital clauses

(1) If a decedent dies leaving a will that was executed or a trust that was created before September 12, 1981, which will or trust contains a formula expressly providing that the decedent's spouse or a qualifying trust is to receive the maximum amount of property qualifying for the marital deduction allowable by federal law, such formula provision shall be construed as referring to the amount of property which, after utilization of the credits available to the decedent's estate, produces the least possible federal estate tax and is eligible for the marital deduction as allowed under the federal "Internal Revenue Code", as amended by section 403 (a) of the federal "Economic Recovery Tax Act of 1981", P. L. No. 97-34, in effect at the time of the decedent's death; except that such construction shall not be made if its effect is to reduce the amount of property passing to the surviving spouse or a qualifying trust. Such construction shall only be made if the following requirements are met:

(a) The decedent died after December 31, 1988;

(b) The formula referred to in this subsection (1) was not amended to refer specifically to an unlimited marital deduction under federal law at any time after September 12, 1981, and before the death of the decedent;

(c) The will or trust contains a devise to, or is in trust for the benefit of, the decedent's spouse which qualifies for a marital deduction pursuant to section 2056 of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 2056, as amended;

(d) There is no finding by the court having jurisdiction over the decedent's estate that the decedent intended to refer to the maximum marital deduction of the internal revenue code in effect at the time that the will or trust was drafted; and

(e) All distributions in satisfaction of the surviving spouse's share of the estate or the qualifying trust for the surviving spouse have not been completed.

(2) For the purposes of this section:

(a) "Amount" includes a fractional, pecuniary, or residual amount.

(b) "Optimum marital deduction formula" means any formula in a will or trust that provides that the decedent's spouse or a qualifying trust is to receive the maximum amount of property that qualifies for the estate tax marital deduction allowable by federal law that produces the least possible or no federal estate tax. A formula subject to construction under subsection (1) of this section is, as construed by subsection (1) of this section, an optimum marital deduction formula.

(c) "Qualifying trust" means any trust for the benefit of the decedent's spouse which qualifies for the marital deduction allowed under section 2056 of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 2056, as amended.

(3) In the case of an optimum marital deduction formula that contains a general reference to federal estate tax credits or otherwise requires the state death tax credit to be taken into account without a specific reference to such tax credit, the decedent is presumed to have intended that such tax credit be taken into account to reduce the amount that the decedent's spouse or a qualifying trust is to receive, only to the extent that the overall estate tax burden on the decedent's estate is not thereby increased. However, if a preponderance of the evidence shows that the decedent intended to increase the overall estate tax burden on the estate, the state death tax credit shall be taken into account fully for the purposes of reducing the amount that the decedent's spouse or a qualifying trust is to receive. Any formula subject to construction under subsection (1) of this section is subject to the presumption set forth in this subsection (3).

(4) In the case of an optimum marital deduction formula that specifically requires the state death tax credit to be taken into account and does not contain any words limiting the extent to which such credit shall be taken into account, the decedent is presumed to have intended that such credit be taken into account fully for the purpose of reducing the amount that the decedent's spouse or a qualifying trust is to receive, notwithstanding any resulting increase in the overall estate tax burden on the estate.

(5) Subsections (3) and (4) of this section apply with respect to any decedent who dies after December 31, 1988, unless all distributions in satisfaction of the surviving spouse's share of the estate or the qualifying trust for the surviving spouse are completed by July 1, 1994.






Part 8 - General Provisions Concerning Probate and Nonprobate Transfers

§ 15-11-802. Effect of divorce, annulment, and decree of separation

(1) An individual who is divorced from the decedent or whose marriage to the decedent has been annulled is not a surviving spouse unless, by virtue of a subsequent marriage, he or she is married to the decedent at the time of death. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

(2) For purposes of parts 1, 2, 3, and 4 of this article, and of section 15-12-203, a surviving spouse does not include:

(a) An individual who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment of their marriage, which decree or judgment is not recognized as valid in this state, unless subsequently they participate in a marriage ceremony purporting to marry each to the other or enter into a common-law marriage;

(b) An individual who, following an invalid decree or judgment of divorce or annulment obtained by the decedent, participates in a marriage ceremony or enters into a common-law marriage with a third individual; or

(c) An individual who was a party to a valid proceeding concluded by an order purporting to terminate all marital property rights.



§ 15-11-803. Effect of homicide on intestate succession, wills, trusts, joint assets, life insurance, and beneficiary designations

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Disposition or appointment of property" includes a transfer of an item of property or any other benefit to a beneficiary designated in a governing instrument.

(b) "Felonious killing", except as provided in subsection (7) of this section, is the killing of the decedent by an individual who, as a result thereof, is convicted of, pleads guilty to, or enters a plea of nolo contendere to the crime of murder in the first or second degree or manslaughter, as said crimes are defined in sections 18-3-102 to 18-3-104, C.R.S.

(c) "Governing instrument" means a governing instrument executed by the decedent.

(d) "Killer" is any individual who has committed a felonious killing.

(e) "Revocable", with respect to a disposition, appointment, provision, or nomination, means one under which the decedent, at the time of or immediately before death, was alone empowered, by law or under the governing instrument, to cancel the designation in favor of the killer, whether or not the decedent was then empowered to designate himself or herself in place of his or her killer and or the decedent then had capacity to exercise the power.

(2) Forfeiture of statutory benefits. An individual who feloniously kills the decedent forfeits all benefits with respect to the decedent's estate, including an intestate share, an elective-share, an omitted spouse's or child's share, the decedent's homestead exemption under section 38-41-204, C.R.S., exempt property, and a family allowance. If the decedent died intestate, the decedent's intestate estate passes as if the killer disclaimed his or her intestate share.

(3) Revocation of benefits under governing instruments. The felonious killing of the decedent:

(a) Revokes any revocable (i) disposition or appointment of property made by the decedent to the killer in a governing instrument, (ii) provision in a governing instrument conferring a general or nongeneral power of appointment on the killer, and (iii) nomination of the killer in a governing instrument, nominating or appointing the killer to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee, or agent; and

(b) Severs the interests of the decedent and killer in property held by them at the time of the killing as joint tenants with the right of survivorship or as community property with the right of survivorship, transforming the interests of the decedent and killer into tenancies in common.

(4) Effect of severance. A severance under paragraph (b) of subsection (3) of this section does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the killer unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property which are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

(5) Effect of revocation. Provisions of a governing instrument are given effect as if the killer disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the killer predeceased the decedent.

(6) Wrongful acquisition of property. A wrongful acquisition of property or interest by a killer not covered by this section shall be treated in accordance with the principle that a killer cannot profit from his or her wrong.

(7) Felonious killing; how determined - time limitations on civil proceedings. (a) Criminal proceedings. After all right to appeal has been waived or exhausted following the entry of a judgment of conviction establishing criminal accountability for the felonious killing of the decedent, such judgment conclusively establishes the convicted individual as the decedent's killer for purposes of this section.

(b) Civil proceedings. Notwithstanding the status or disposition of a criminal proceeding, a court of competent jurisdiction, upon the petition of an interested person, shall determine whether, by a preponderance of evidence standard, each of the elements of felonious killing of the decedent has been established. If such elements have been so established, such determination conclusively establishes that individual as the decedent's killer for purposes of this section.

(c) Time limitations on civil proceedings. (I) A petition brought under paragraph (b) of this subsection (7) may not be filed more than three years after the date of the decedent's death.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (c) to the contrary, if a criminal proceeding is commenced in a court of this state or in another jurisdiction against an individual for the felonious killing of the decedent, a petition brought under paragraph (b) of this subsection (7) may be filed so long as the petition is filed no later than one year after all right to appeal has been waived or exhausted following an entry of a judgment of conviction, or a dismissal, or an acquittal in the criminal proceeding. However, if the death and the possible culpability of the slayer for the felonious slaying of the decedent is not known to the petitioner within the three-year period of limitations established pursuant to subparagraph (I) of this paragraph (c), the accrual of the action under paragraph (b) of this subsection (7) and the possibility of the tolling of the running of the three-year period of limitation under subparagraph (I) of this paragraph (c) shall be determined according to the principles of accrual and tolling established by case law with respect to similar limitations established under section 13-80-108, C.R.S.

(d) Judgment of conviction. For the purposes of this subsection (7), a "judgment of conviction" includes a judgment of conviction on a plea of guilty or nolo contendere, or a judgment of conviction on a verdict of guilty by the court or by a jury.

(8) Protection of payors and other third parties. (a) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by a felonious killing, or for having taken any other action in reliance on the beneficiary's apparent entitlement under the terms of the governing instrument, before the payor or other third party has received written notice as described in paragraph (b) of this subsection (8). A payor or other third party shall have no duty or obligation to make any determination as to whether or not the decedent was the victim of a felonious killing or to seek any evidence with respect to any such felonious killing even if the circumstances of the decedent's death are suspicious or questionable as to the beneficiary's participation in any such felonious killing. A payor or other third party is only liable for actions taken two or more business days after the payor or other third party has actual receipt of such written notice. Any form or service of notice other than that described in paragraph (b) of this subsection (8) shall not be sufficient to impose liability on a payor or other third party for actions taken pursuant to the governing instrument.

(b) The written notice shall indicate the name of the decedent, the name of the person asserting an interest, the nature of the payment or item of property or other benefit, and a statement that a claim of forfeiture or revocation is being made under this section. The written notice shall be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action.

(c) Upon receipt of the written notice described in paragraph (b) of this subsection (8), a payor or other third party may pay to the court any amount owed or transfer to or deposit with the court any item of property held by it. The availability of such actions under this section shall not prevent the payor or other third party from taking any other action authorized by law or the governing instrument. The court is the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. If no probate proceedings have been commenced, the payor or other third party shall file with the court a copy of the written notice received by the payor or other third party, with the payment of funds or transfer or deposit of property. The court shall not charge a filing fee to the payor or other third party for the payment to the court of amounts owed or transfer to or deposit with the court of any item of property, even if no probate proceedings have been commenced before such payment, transfer, or deposit. Payment of amounts to the court or transfer to or deposit with the court of any item of property pursuant to this section by the payor or other third party discharges the payor or other third party from all claims under the governing instrument or applicable law for the value of amounts paid to the court or items of property transferred to or deposited with the court.

(d) The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement in accordance with the determination. A filing fee, if any, shall be charged upon disbursement either to the recipient or against the funds or property on deposit with the court, in the discretion of the court.

(e) Upon petition to the court by the beneficiary designated in a governing instrument, the court may order that all or part of the property be paid to the beneficiary in an amount and subject to conditions consistent with this section.

(9) Protection of bona fide purchasers; personal liability of recipient. (a) A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. However, a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(b) If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.



§ 15-11-804. Revocation of probate and nonprobate transfers by divorce; no revocation by other changes of circumstances

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Disposition or appointment of property" includes a transfer of an item of property or any other benefit to a beneficiary designated in a governing instrument.

(b) "Divorce or annulment" means any divorce or annulment, or any dissolution or declaration of invalidity of a marriage, that would exclude the spouse as a surviving spouse within the meaning of section 15-11-802. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

(c) "Divorced individual" includes an individual whose marriage has been annulled.

(d) "Governing instrument" refers to a governing instrument executed by the divorced individual before the divorce or annulment of his or her marriage to his or her former spouse.

(e) "Relative of the divorced individual's former spouse" means an individual who is related to the divorced individual's former spouse by blood, adoption, or affinity and who, after the divorce or annulment, is not related to the divorced individual by blood, adoption, or affinity.

(f) "Revocable" with respect to a disposition, appointment, provision, or nomination, means one under which the divorced individual, at the time of the divorce or annulment, was alone empowered, by law or under the governing instrument, to cancel the designation in favor of his or her former spouse or former spouse's relative, whether or not the divorced individual was then empowered to designate himself or herself in place of his or her former spouse or in place of his or her former spouse's relative and whether or not the divorced individual then had the capacity to exercise the power.

(2) Revocation upon divorce. Except as provided by the express terms of a governing instrument, a court order, or a contract relating to the division of the marital estate made between the divorced individuals before or after the marriage, divorce, or annulment, the divorce or annulment of a marriage:

(a) Revokes any revocable (i) disposition or appointment of property made by a divorced individual to his or her former spouse in a governing instrument and any disposition or appointment created by law or in a governing instrument to a relative of the divorced individual's former spouse, (ii) provision in a governing instrument conferring a general or nongeneral power of appointment on the divorced individual's former spouse or on a relative of the divorced individual's former spouse, and (iii) nomination in a governing instrument nominating a divorced individual's former spouse or a relative of the divorced individual's former spouse to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee, conservator, agent, or guardian; and

(b) Severs the interests of the former spouses in property held by them at the time of the divorce or annulment as joint tenants with the right of survivorship or as community property with the right of survivorship, transforming the interests of the former spouses into tenancies in common.

(3) Effect of severance. A severance under paragraph (b) of subsection (2) of this section does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the survivor of the former spouses unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property which are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

(4) Effect of revocation. Provisions of a governing instrument are given effect as if the former spouse and relatives of the former spouse disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity as if the former spouse and relatives of the former spouse died immediately before the divorce or annulment.

(5) Revival if divorce nullified. Provisions revoked solely by this section are revived by the divorced individual's remarriage to the former spouse or by a nullification of the divorce or annulment.

(6) No revocation for other change of circumstances. No change of circumstances other than as described in this section and in section 15-11-803 effects a revocation.

(7) Protection of payors and other third parties. (a) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by a divorce, annulment, or remarriage, or for having taken any other action in reliance on the beneficiary's apparent entitlement under the terms of the governing instrument, before the payor or other third party has received written notice as described in paragraph (b) of this subsection (7). A payor or other third party shall have no duty or obligation to inquire as to the continued marital relationship between the decedent and such beneficiary or to seek any evidence with respect to any such marital relationship. A payor or other third party is only liable for actions taken two or more business days after the payor or other third party has actual receipt of such written notice. Any form or service of notice other than that described in paragraph (b) of this subsection (7) shall not be sufficient to impose liability on a payor or other third party for actions taken pursuant to the governing instrument.

(b) The written notice shall indicate the name of the decedent, the name of the person asserting an interest, the nature of the payment or item of property or other benefit, and a statement that a divorce, annulment, or remarriage of the decedent and the designated beneficiary occurred. The written notice shall be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action.

(c) Upon receipt of the written notice described in paragraph (b) of this subsection (7), a payor or other third party may pay to the court any amount owed or transfer to or deposit with the court any item of property held by it. The availability of such actions under this section shall not prevent the payor or other third party from taking any other action authorized by law or the governing instrument. The court is the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. If no probate proceedings have been commenced, the payor or other third party shall file with the court a copy of the written notice received by the payor or other third party, with the payment of funds or transfer or deposit of property. The court shall not charge a filing fee to the payor or other third party for the payment to the court of amounts owed or transfer to or deposit with the court of any item of property, even if no probate proceedings have been commenced before such payment, transfer, or deposit. Payment of amounts to the court or transfer to or deposit with the court of any item of property pursuant to this section by the payor or other third party discharges the payor or other third party from all claims under the governing instrument or applicable law for the value of amounts paid to the court or items of property transferred to or deposited with the court.

(d) The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement in accordance with the determination. A filing fee, if any, shall be charged upon disbursement either to the recipient or against the funds or property on deposit with the court, in the discretion of the court.

(e) Upon petition to the court by the beneficiary designated in a governing instrument, the court may order that all or part of the property be paid to the beneficiary in an amount and subject to conditions consistent with this section.

(8) Protection of bona fide purchasers; personal liability of recipient. (a) A person who purchases property from a former spouse, relative of a former spouse, or any other person for value and without notice, or who receives from a former spouse, relative of a former spouse, or any other person a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property, or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. However, a former spouse, relative of a former spouse, or other person who, not for value, received a payment, item of property, or any other benefit to which that person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(b) If this section or any part of this section is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this section, a former spouse, relative of the former spouse, or any other person who, not for value, received a payment, item of property, or any other benefit to which that person is not entitled under this section is obligated to return that payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this section or part of this section not preempted.



§ 15-11-805. Ownership of personal property between spouses

(1) For purposes of this article, tangible personal property in the joint possession or control of the decedent and his or her surviving spouse at the time of the decedent's death is presumed to be owned by the decedent and the decedent's spouse in joint tenancy with right of survivorship if ownership is not otherwise evidenced by a certificate of title, bill of sale, or other writing. This presumption shall not apply to:

(a) Property acquired by either spouse before the marriage;

(b) Property acquired by either spouse by gift or inheritance during the marriage;

(c) Property used by the decedent spouse in a trade or business in which the surviving spouse has no interest; or

(d) Property held for another.

(e) (Deleted by amendment, L. 2002, p. 653, § 8, effective July 1, 2002.)

(2) The presumption created in this section may be overcome by a preponderance of the evidence demonstrating that ownership was held other than in joint tenancy with right of survivorship.



§ 15-11-806. Reformation to correct mistakes

The court may reform the terms of a governing instrument, even if unambiguous, to conform the terms to the transferor's intention if it is proved by clear and convincing evidence that the transferor's intent and the terms of the governing instrument were affected by a mistake of fact or law, whether in expression or inducement.



§ 15-11-807. Modification to achieve transferor's tax objectives

To achieve the transferor's tax objectives, the court may modify the terms of a governing instrument in a manner that is not contrary to the transferor's probable intention. The court may provide that the modification has retroactive effect.






Part 9 - Honorary Trusts; Trusts for Pets

§ 15-11-901. Honorary trusts; trusts for pets

(1) Honorary trust. Subject to subsection (3) of this section, and except as provided under sections 38-30-110, 38-30-111, and 38-30-112, C.R.S., if (i) a trust is for a specific, lawful, noncharitable purpose or for lawful, noncharitable purposes to be selected by the trustee and (ii) there is no definite or definitely ascertainable beneficiary designated, the trust may be performed by the trustee for twenty-one years but no longer, whether or not the terms of the trust contemplate a longer duration.

(2) Trust for pets. Subject to this subsection (2) and subsection (3) of this section, a trust for the care of designated domestic or pet animals and the animals' offspring in gestation is valid. For purposes of this subsection (2), the determination of the "animals' offspring in gestation" is made at the time the designated domestic or pet animals become present beneficiaries of the trust. Unless the trust instrument provides for an earlier termination, the trust terminates when no living animal is covered by the trust. A governing instrument shall be liberally construed to bring the transfer within this subsection (2), to presume against the merely precatory or honorary nature of the disposition, and to carry out the general intent of the transferor. Extrinsic evidence is admissible in determining the transferor's intent. Any trust under this subsection (2) shall be an exception to any statutory or common law rule against perpetuities.

(3) Additional provisions applicable to honorary trusts and trusts for pets. In addition to the provisions of subsection (1) or (2) of this section, a trust covered by either of those subsections is subject to the following provisions:

(a) Except as expressly provided otherwise in the trust instrument, no portion of the principal or income may be converted to the use of the trustee, other than reasonable trustee fees and expenses of administration, or to any use other than for the trust's purposes or for the benefit of a covered animal or animals.

(b) Upon termination, the trustee shall transfer the unexpended trust property in the following order:

(I) As directed in the trust instrument;

(II) If the trust was created in a nonresiduary clause in the transferor's will or in a codicil to the transferor's will, under the residuary clause in the transferor's will; and

(III) If no taker is produced by the application of subparagraph (I) or (II) of this paragraph (b), to the transferor's heirs under part 5 of this article.

(c) (Reserved)

(d) The intended use of the principal or income can be enforced by an individual designated for that purpose in the trust instrument, by the person having custody of an animal for which care is provided by the trust instrument, by a remainder beneficiary, or, if none, by an individual appointed by a court upon application to it by an individual.

(e) All trusts created under this section shall be registered and all trustees shall be subject to the laws of this state applying to trusts and trustees.

(f) (Reserved)

(g) If no trustee is designated or no designated trustee is willing or able to serve, a court shall name a trustee. A court may order the transfer of the property to another trustee, if required to assure that the intended use is carried out and if no successor trustee is designated in the trust instrument or if no designated successor trustee agrees to serve or is able to serve. A court may also make such other orders and determinations as shall be advisable to carry out the intent of the transferor and the purpose of this section.






Part 10 - International Wills

§ 15-11-1001. Short title

This part 10 shall be known and may be cited as the "Uniform International Wills Act".



§ 15-11-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Authorized person" and "person authorized to act in connection with international wills" means a person who, by section 15-11-1010 or the laws of the United States, including members of the diplomatic and consular service of the United States designated by Foreign Service Regulations, is empowered to supervise the execution of international wills.

(2) "International will" means a will executed in conformity with sections 15-11-1003 to 15-11-1006.



§ 15-11-1003. International wills - validity

(1) A will is valid as regards form irrespective particularly of the place where it is made, of the location of the assets, and of the nationality, domicile, or residence of the testator, if it is made in the form of an international will complying with the requirements of this part 10.

(2) The invalidity of a will as an international will does not affect its formal validity as a will of another kind.

(3) This part 10 does not apply to the form of testamentary dispositions made by two or more persons in one instrument.



§ 15-11-1004. International wills - requirements

(1) An international will shall be made in writing. It need not be written by the testator himself. It may be written in any language by hand or by any other means.

(2) A testator shall declare in the presence of two witnesses and of a person authorized to act in connection with international wills that the document is his will and that he knows the contents thereof. Such testator need not inform the witnesses or the authorized person of the contents of the will.

(3) In the presence of the witnesses and of the authorized person the testator shall sign the will or, if he has previously signed it, shall acknowledge his signature.

(4) If the testator is unable to sign, the absence of his signature shall not affect the validity of the international will if such testator indicates the reason for his inability to sign and the authorized person makes note thereof on the will. In such case, it is permissible for any other person present, including the authorized person or one of the witnesses, at the direction of the testator, to sign the testator's name for him if the authorized person makes note of this on the will, but it is not required that any person sign the testator's name for him.

(5) The witnesses and the authorized person shall there and then attest the will by signing in the presence of the testator.

(6) The provisions of section 15-11-501 shall apply.



§ 15-11-1005. International wills - other points of form

(1) All the signatures shall be placed at the end of the will. If the will consists of several sheets, each sheet must be signed by the testator or, if he is unable to sign, by the person signing on his behalf or, if there is no such person, by the authorized person. In addition, each sheet must be numbered.

(2) The date of the will shall be the date of its signature by the authorized person. Such date shall be noted at the end of the will by the authorized person.

(3) The authorized person shall ask the testator whether he wishes to make a declaration concerning the safekeeping of his will. If so and at the express request of the testator, the place where he intends to have his will kept shall be mentioned in the certificate provided for in section 15-11-1006.

(4) A will executed in compliance with section 15-11-1004 shall not be invalid as an international will merely because it does not comply with this section.



§ 15-11-1006. Certificate that requirements for an international will have been met

(1) The authorized person shall attach to the will a certificate to be signed by him establishing that the requirements of this part 10 for valid execution of an international will have been fulfilled. The authorized person shall keep a copy of the certificate and deliver another to the testator.

(2) The certificate shall be substantially in the following form:

CERTIFICATE

1.I, --------------- (name, address, and capacity), a person authorized to act in connection with international wills,-- 2.certify that on ------ (date) at --

-

-------- (place)-- 3.(testator) -----------------------------------------------

-

-------------(name, address, and date and place of birth) in my presence and that of the witnesses-- 4.(a) ------------- (name, address, and date and place of birth)--(b) ------------- (name, address, and date and place of birth) has declared that the attached document is his will and that he knows the contents thereof.--*(c) -------------- (social security number or any other individual-identifying number established by law)-- 5.I furthermore certify that:-- 6.(a) In my presence and in that of the witnesses--(1) the testator has signed the will or has acknowledged his signature previously affixed.--*(2) following a declaration of the testator stating that he was unable to sign his will for the following reason -------------------------, I have mentioned this declaration on the will,--* and the signature has been affixed by -------------- (name and address) (to be completed if testator unable to sign)-- 7.(b) the witnesses and I have signed the will;-- 8.*(c) each page of the will has been signed by --------------- and numbered (to be completed if testator unable to sign);-- 9.(d) I have satisfied myself as to the identity of the testator and of the witnesses as designated above;-

-

10.(e) the witnesses met the conditions requisite to act as such according to the law under which I am acting;--*(f) the intended place of deposit of safekeeping of the instrument pending the death of the testator is -----------------.-- 11.*(g) the testator has requested me to include the following statement concerning the safekeeping of his will:

12.PLACE OF EXECUTION

13.DATE

14.SIGNATURE

* to be completed if appropriate



§ 15-11-1007. Effect of certificate

In the absence of evidence to the contrary, the certificate of the authorized person is conclusive of the formal validity of the instrument as a will under this part 10. The absence or irregularity of a certificate does not affect the formal validity of a will under this part 10.



§ 15-11-1008. Revocation

An international will is subject to the rules of revocation of wills set forth in part 5 of this article.



§ 15-11-1009. Source and construction of this part

Sections 15-11-1001 to 15-11-1008 derive from Annex to Convention of October 26, 1973, Providing a Uniform Law on the Form of an International Will. In interpreting and applying this part 10, regard shall be had to its international origin and to the need for uniformity in its interpretation.



§ 15-11-1010. Persons authorized to act in relation to international will - eligibility - recognition by authorizing agency

Individuals who have been admitted to practice law before the courts of this state and are currently licensed so to do are authorized persons in relation to international wills.



§ 15-11-1011. Filing of international will - certificate and deposit of will

(1) (a) The authorized person may file, at the time the international will is made, a completed copy of the certificate required by this part 10 with the clerk of the court having probate jurisdiction in the county in which the testator is domiciled.

(b) If the testator is not domiciled in Colorado, the authorized person may file the completed copy of the certificate with the clerk of the court having probate jurisdiction in the county where the international will was executed.

(c) The failure of the authorized person to correctly file a properly completed certificate with the appropriate court shall not in and of itself invalidate the international will.

(2) Nothing in this section shall be construed to limit the ability of the testator or the testator's agent to deposit an international will with any court for safekeeping as authorized in section 15-11-515.






Part 11 - Colorado Statutory Rule Against Perpetuities Act

§ 15-11-1101. Short title

This part 11 shall be known and may be cited as the "Colorado Statutory Rule Against Perpetuities Act".



§ 15-11-1102.5. Statutory rule against perpetuities

(1) Year 2001 rule. (a) Paragraph (b) of this subsection (1) shall apply to interests in trust and powers of appointment with respect to all or any part of a trust, which interest or power is created after May 31, 2001.

(b) (I) A nonvested property interest is invalid unless it either vests or terminates within one thousand years after its creation.

(II) A general power of appointment not presently exercisable because of a condition precedent is invalid unless the condition precedent either is satisfied or becomes impossible to satisfy within one thousand years after its creation.

(III) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless the power is irrevocably exercised or otherwise terminates within one thousand years after its creation.

(2) Year 1991 rule. (a) Paragraph (b) of this subsection (2) shall apply to interests and powers created on or after May 31, 1991, other than interests and powers subject to paragraph (b) of subsection (1) of this section.

(b) (I) A nonvested property interest is invalid unless:

(A) When the interest is created, it is certain to vest or terminate no later than twenty-one years after the death of an individual who is then alive; or

(B) The interest either vests or terminates within ninety years after its creation.

(II) A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

(A) When the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy no later than twenty-one years after the death of an individual who is then alive; or

(B) The condition precedent either is satisfied or becomes impossible to satisfy within ninety years after its creation.

(III) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(A) When the power is created, it is certain to be irrevocably exercised or to otherwise terminate no later than twenty-one years after the death of an individual who is then alive; or

(B) The power is irrevocably exercised or otherwise terminates within ninety years after its creation.

(IV) In determining whether a nonvested property interest or a power of appointment is valid under subparagraphs (I) to (III) of paragraph (b) of this subsection (2), the possibility that a child will be born to an individual after the individual's death is disregarded.

(V) If, in measuring a period from the creation of a trust or other property arrangement for purposes of interests, powers, and trusts subject to this paragraph (b), language in a governing instrument seeks to disallow the vesting or termination of any interest or trust beyond, seeks to postpone the vesting or termination of any interest or trust until, or seeks to operate in effect in any similar fashion upon the later of the expiration of a period of time not exceeding twenty-one years after the death of the survivor of specified lives in being at the creation of the trust or other property arrangement or the expiration of a period of time that exceeds or might exceed twenty-one years after the death of the survivor or lives in being at the creation of the trust or other property arrangement, that language is inoperative to the extent it produces a period of time that exceeds twenty-one years after the death of the survivor of the specified lives.

(3) Nonvested interest or power created by the exercise of a power. (a) For the purposes of paragraph (a) of subsection (1) of this section, paragraph (a) of subsection (2) of this section, and subparagraph (II) of paragraph (c) of this subsection (3), a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(b) For the purposes of paragraph (b) of subsection (1) of this section and paragraph (b) of subsection (2) of this section, a power of appointment created by the exercise of a nongeneral power of appointment shall be considered as created when the first power of appointment is created. This paragraph (b) shall be applied and construed in a manner that is consistent with the treatment of the exercise of a nongeneral power of appointment as nontaxable for purposes of the estate and gift tax under the federal internal revenue laws.

(c) (I) Paragraph (b) of subsection (1) of this section shall not apply with respect to nonvested property interests and powers of appointment created by the exercise of a nongeneral power of appointment over all or any part of a trust that was irrevocable on September 25, 1985.

(II) Nonvested property interests and powers of appointment, which interests or powers are so created on or after May 31, 1991, shall be subject to paragraph (b) of subsection (2) of this section.

(III) This paragraph (c) shall be applied and construed in a manner that is consistent with the treatment of such a trust as exempt from the generation-skipping transfer tax under the federal internal revenue laws.



§ 15-11-1103. When nonvested property interest or power of appointment created

(1) Except as provided in subsections (2) and (3) of this section and in sections 15-11-1102.5 (3)(a) and 15-11-1106 (1), the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

(2) For purposes of this part 11, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of either a nonvested property interest or a property interest subject to a power of appointment described in section 15-11-1102 (2) or (3), the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates. For purposes of this part 11, a joint power with respect to community property or to marital property under the "Uniform Marital Property Act" held by individuals married to each other is a power exercisable by one person alone.

(3) For purposes of this part 11, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.



§ 15-11-1104.5. Reformation

(1) Year 2001 rule. Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the one thousand years allowed by section 15-11-1102.5 (1)(b)(I), (1)(b)(II), or (1)(b)(III) if:

(a) A nonvested property interest or a power of appointment becomes invalid under section 15-11-1102.5 (1)(b); or

(b) A class gift is not, but might become, invalid under section 15-11-1102.5 (1)(b), and the time has arrived when the share of any class member is to take effect in possession or enjoyment.

(2) Year 1991 rule. Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the ninety years allowed by section 15-11-1102.5 (2)(b)(I)(B), (2)(b)(II)(B), or (2)(b)(III)(B) if:

(a) A nonvested property interest or a power of appointment becomes invalid under section 15-11-1102.5 (2)(b);

(b) A class gift is not, but might become, invalid under section 15-11-1102.5 (2)(b), and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(c) A nonvested property interest that is not validated by section 15-11-1102.5 (2)(b)(I)(A) can vest but not within ninety years after its creation.



§ 15-11-1105. Exclusions from statutory rule against perpetuities

(1) The statutory rule against perpetuities, as set forth in sections 15-11-1102 and 15-11-1102.5, does not apply to invalidate:

(a) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of:

(I) A premarital or postmarital agreement;

(II) A separation or divorce settlement;

(III) A spouse's election;

(IV) A similar arrangement arising out of a prospective, existing, or previous marital relationship between the parties;

(V) A contract to make or not to revoke a will or trust;

(VI) A contract to exercise or not to exercise a power of appointment; or

(VII) A transfer in satisfaction of a duty of support.

(VIII) (Deleted by amendment, L. 2006, p. 381, § 12, effective July 1, 2006.)

(b) A fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income;

(c) A power to appoint a fiduciary;

(d) A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(e) A nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision;

(f) A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

(g) A property interest, power of appointment, or arrangement that was not subject to the common-law rule against perpetuities or is excluded by another statute of this state.



§ 15-11-1106. Prospective application

(1) Except as extended by subsection (2) of this section, this part 11 applies to a nonvested property interest or a power of appointment that is created on or after May 31, 1991. For purposes of this section and section 15-11-1107, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(2) If a nonvested property interest or a power of appointment was created before May 31, 1991, and is determined in a judicial proceeding, commenced on or after May 31, 1991, to violate this state's rule against perpetuities as that rule existed before May 31, 1991, a court upon the petition of an interested person shall reform the disposition by inserting a savings clause that preserves most closely the transferor's manifested plan of distribution and that brings that plan within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.



§ 15-11-1106.5. Retroactive application of certain provisions - notice of election

(1) Sections 15-11-1102.5 and 15-11-1104.5 shall apply retroactively with respect to an interest in a trust or a power of appointment over all or any part of a trust, which interest or power was created before July 1, 2006, unless a person who owns or holds such interest or power makes and delivers a notice of election as provided in this section.

(2) (a) The notice of election pursuant to subsection (1) of this section shall be a written statement of such person's election against the retroactive application of sections 15-11-1102.5 and 15-11-1104.5. The notice of election shall include a reference to this section, the name and date of the trust, the names of the settlor and the trustee of the trust, a description of the interest or power, and the name and address of the person making the election. The notice of election shall be signed and acknowledged by such person.

(b) The notice of election shall be delivered to a trustee of such trust on or before July 1, 2008. If there is no person serving as trustee at the time delivery is to be made, the notice of election may instead be delivered to a person authorized to appoint a successor trustee of the trust. When the successor trustee is appointed, the person to whom the notice of election was delivered shall deliver it to the successor trustee.

(c) The notice of election shall be considered delivered to the person to whom delivery is required to be made when the notice of election or a copy thereof is delivered in person or when mailed by registered or certified mail, return receipt requested, to such person.

(d) The trustee of the trust shall file the notice of election with the records maintained by the trustee for the trust. There shall be a rebuttable presumption that the notice of election was not delivered as provided in this section unless the notice of election or a copy of such notice is in the records of the trust maintained by the trustee.

(3) No fiduciary for any trust, estate, individual, or other person with an interest, right, or power affected by the retroactive application of such amendments shall be required to make such election, nor shall such fiduciary be held responsible for not making such election.



§ 15-11-1107. Uniformity of application and construction

(1) This part 11 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this part 11 among states enacting the "Uniform Statutory Rule Against Perpetuities Act". With respect to any matter relating to the validity of an interest within the rule against perpetuities, unless a contrary intent appears, it shall be presumed that the transferor of the interest intended that the interest be valid.

(2) This part 11 supersedes and abolishes the rule of the common law known as the rule against perpetuities for nonvested interests created after May 31, 1991.






Part 12 - Uniform Disclaimer of Property Interests Act

§ 15-11-1201. Short title

This part 12 shall be known and may be cited as the "Uniform Disclaimer of Property Interests Act".



§ 15-11-1202. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Disclaimant" means the person to whom a disclaimed interest or power would have passed if the disclaimer had not been made.

(2) "Disclaimed interest" means the interest that would have passed to the disclaimant if the disclaimer had not been made.

(3) "Disclaimer" means the refusal to accept an interest in or power over property.

(4) "Fiduciary" means a personal representative, trustee, agent acting under a power of attorney, or other person authorized to act as a fiduciary with respect to the property of another person.

(5) "Jointly held property" means property held in the name of two or more persons under an arrangement in which all holders have concurrent interests and under which the last surviving holder is entitled to the whole of the property.

(6) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(7) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band or an Alaskan native village recognized by federal law or formally acknowledged by a state.

(8) "Trust" means:

(a) An express trust, charitable or noncharitable, with additions thereto, whenever and however created; and

(b) A trust created pursuant to a statute, judgment, or decree that requires the trust to be administered in the manner of an express trust.



§ 15-11-1203. Scope

This part 12 applies to disclaimers of any interest in or power over property, whenever created.



§ 15-11-1204. Part supplemented by other law

(1) Unless displaced by a provision of this part 12, the principles of law and equity supplement this part 12.

(2) This part 12 does not limit any right of a person to waive, release, disclaim, or renounce an interest in or power over property under a law other than this part 12.



§ 15-11-1205. Power to disclaim - general requirements - when irrevocable

(1) A person may disclaim, in whole or in part, any interest in or power over property, including a power of appointment. A person may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim.

(2) Except to the extent a fiduciary's right to disclaim is expressly restricted or limited by another statute of this state or by the instrument creating the fiduciary relationship, a fiduciary may disclaim, in whole or in part, any interest in or power over property, including a power of appointment, whether acting in a personal or representative capacity. A fiduciary may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim, or if an instrument other than the instrument that created the fiduciary relationship imposed a restriction or limitation on the right to disclaim.

(3) To be effective, a disclaimer shall be in writing or other record, declare the disclaimer, describe the interest or power disclaimed, be signed by the person making the disclaimer, and be delivered or filed, and, with regard to an interest in real property, be recorded in the manner provided for in section 15-11-1212. In this subsection (3), "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(4) A partial disclaimer may be expressed as a fraction, percentage, monetary amount, term of years, limitation of a power, or any other interest or estate in the property.

(5) A disclaimer becomes irrevocable when it is delivered or filed and, with regard to an interest in real property, recorded pursuant to section 15-11-1212, or when it becomes effective as provided for in sections 15-11-1206 through 15-11-1211, whichever occurs later.

(6) A disclaimer made pursuant to this part 12 is not a transfer, assignment, or release.

(7) No person obligated to distribute an interest disclaimed under this part 12 shall be liable to any person for distributing the interest as if the interest were not disclaimed unless the person obligated to distribute the interest receives a copy of the disclaimer prior to distributing the interest.



§ 15-11-1206. Disclaimer of interest in property

(1) As used in this section, unless the context otherwise requires:

(a) "Future interest" means an interest that takes effect in possession or enjoyment, if at all, later than the time of its creation.

(b) "Method of representation" includes any method of division described in section 15-11-709.

(c) "Time of distribution" means the time when a disclaimed interest would have taken effect in possession or enjoyment.

(2) Except for a disclaimer governed by section 15-11-1207 or 15-11-1208, the following rules apply to a disclaimer of an interest in property:

(a) The disclaimer takes effect as of the time the instrument creating the interest becomes irrevocable, or, if the interest arose under the law of intestate succession, as of the time of the intestate's death.

(b) The disclaimed interest passes according to any provision in the instrument creating the interest, providing for the disposition of the interest, should it be disclaimed, or of disclaimed interests in general.

(c) If the instrument does not contain a provision described in paragraph (b) of this subsection (2), the following rules apply:

(I) If the disclaimant is not an individual, the disclaimed interest passes as if the disclaimant had ceased to exist immediately before the time of distribution.

(II) If the disclaimant is an individual, except as otherwise provided for in subparagraphs (III) and (IV) of this paragraph (c), the disclaimed interest passes as if the disclaimant had died immediately before the time of distribution.

(III) If, by law or under the instrument, the descendants of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died immediately before the time of distribution, the disclaimed interest passes only to the descendants of the disclaimant who survive the time of distribution.

(IV) (A) If the disclaimed interest would pass as part of the disclaimant's estate had the disclaimant died immediately before the time of distribution, the disclaimed interest instead passes as if by representation to the descendants of the disclaimant who are living at the time of distribution.

(B) If the disclaimed interest would pass as part of the disclaimant's estate had the disclaimant died immediately before the time of distribution and no descendant of the disclaimant survives the time of distribution, the disclaimed interest passes to those persons, including the state to which such interest would escheat, but excluding the disclaimant, and in such shares as such persons would succeed to the transferor's intestate estate under the applicable law had the transferor died at the time of distribution. However, for purposes of this sub-subparagraph (B), if the transferor's surviving spouse is living but remarried at the time of distribution, the transferor is deemed to have died unmarried at the time of distribution.

(C) As used in sub-subparagraph (B) of this subparagraph (IV), "applicable law" refers to the intestate succession law of the transferor's domicile with respect to a disclaimer of an interest in personal property and refers to the intestate succession law of this state with respect to a disclaimed interest that is real property located in this state.

(D) In addition to other applications of this sub-subparagraph (D) that are apparent, the general assembly declares its intent to have the rules of this sub-subparagraph (D) apply with respect to present interests in real property and personal property that are transferred outright or in trust to an individual by a transferor during the lifetime of the transferor where the interest disclaimed would, if not disclaimed, have vested in the individual to whom the property is transferred and would be part of that individual's estate if he or she had died immediately after the transfer. Accordingly, this sub-subparagraph (D) shall be so construed to determine the disposition of the present interest. For purposes of the application of the rules to such present interests, the reference to "immediately before the time of distribution" in sub-subparagraphs (A) and (B) of this subparagraph (IV) shall instead be considered as references to "immediately after the time of distribution".

(E) In sub-subparagraph (D) of this subparagraph (IV), "present interest" means an interest that takes effect in possession or enjoyment, if at all, at the time of its creation.

(d) Upon the disclaimer of a preceding interest, a future interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution, but a future interest held by the disclaimant is not accelerated in possession or enjoyment.



§ 15-11-1207. Disclaimer of rights of survivorship in jointly held property

(1) Upon the death of a holder of jointly held property, a surviving holder may disclaim, in whole or in part, the incremental portion of the jointly held property devolving to the surviving holder by right of survivorship.

(2) A disclaimer pursuant to subsection (1) of this section takes effect as of the death of the holder of jointly held property to whose death the disclaimer relates.

(3) In the event of a disclaimer pursuant to subsection (1) of this section with only one holder surviving the death of the holder to whose death the disclaimer relates, the incremental portion disclaimed shall, as a consequence of the disclaimer, pass as part of the estate of the deceased holder.

(4) In the event of a disclaimer pursuant to subsection (1) of this section with two or more of the holders surviving the death of the holder to whose death the disclaimer relates:

(a) The disclaimer does not sever the joint tenancy with respect to the jointly held property as among the surviving holders;

(b) The incremental portion disclaimed shall, as a consequence of a disclaimer, devolve to the surviving holders in proportion to their respective interests in the jointly held property excluding the disclaimant and any other surviving holder who disclaims to the extent of his or her disclaimer of the incremental portion;

(c) An incremental portion devolving to a surviving holder, as a consequence of one or more disclaimers, may be disclaimed by the surviving holder;

(d) To the extent that all of the surviving holders disclaim an incremental portion devolving to them, the portion shall instead pass as part of the estate of the deceased holder; and

(e) The proportion of each of the surviving holders with respect to the jointly held property shall be adjusted to take into account the devolution of the incremental portion to the extent that the portion is disclaimed.



§ 15-11-1208. Disclaimer of interest by trustee

If a trustee disclaims an interest in property that otherwise would have become trust property, the interest does not become trust property.



§ 15-11-1209. Disclaimer of power of appointment or other power not held in fiduciary capacity

(1) If a holder disclaims a power of appointment or other power not held in a fiduciary capacity, the disclaimer applies only to that holder, and the following rules apply:

(a) If the holder has not exercised the power, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable;

(b) If the holder has exercised the power and the disclaimer is of a power other than a presently exercisable general power of appointment, the disclaimer takes effect immediately after the last exercise of the power; and

(c) The instrument creating the power is construed as if the power expired when the disclaimer became effective.



§ 15-11-1210. Disclaimer by appointee, object, or taker in default of exercise of power of appointment

(1) A disclaimer of an interest in property by an appointee of a power of appointment takes effect as of the time the instrument by which the holder exercises the power becomes irrevocable.

(2) A disclaimer of an interest in property by an object or taker in default of an exercise of a power of appointment takes effect as of the time the instrument creating the power becomes irrevocable.



§ 15-11-1211. Disclaimer of power held in fiduciary capacity

(1) If a fiduciary disclaims a power held in a fiduciary capacity that has not been exercised, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

(2) If a fiduciary disclaims a power held in a fiduciary capacity that has been exercised, the disclaimer takes effect immediately after the last exercise of the power.

(3) A disclaimer pursuant to this section is effective as to another fiduciary if the disclaimer so provides and the fiduciary disclaiming has the authority to bind the estate, trust, or other person for whom the fiduciary is acting.



§ 15-11-1212. Delivery or filing

(1) As used in this section, "beneficiary designation" means an instrument, other than an instrument creating a trust, naming the beneficiary of:

(a) An annuity or insurance policy;

(b) An account with a designation for payment on death;

(c) A security registered in beneficiary form;

(d) A pension, profit-sharing, retirement, or other employment-related benefit plan; or

(e) Any other nonprobate transfer at death.

(2) Subject to subsections (3) to (15) of this section, delivery of a disclaimer may be effected by personal delivery, first class mail, or any other method likely to result in its receipt.

(3) In the case of an interest created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust:

(a) A disclaimer shall be delivered to the personal representative of the decedent's estate; or

(b) If no personal representative is then serving, a disclaimer shall be filed with a court having jurisdiction to appoint a personal representative.

(4) In the case of an interest in a testamentary trust:

(a) A disclaimer shall be delivered to the trustee then serving or, if no trustee is then serving, to the personal representative of the decedent's estate; or

(b) If no personal representative is then serving, the disclaimer shall be filed with a court having jurisdiction to enforce the trust.

(5) In the case of an interest in an inter vivos trust:

(a) A disclaimer shall be delivered to the trustee then serving;

(b) If no trustee is then serving, the disclaimer shall be filed with a court having jurisdiction to enforce the trust; or

(c) If the disclaimer is made before the time the instrument creating the trust becomes irrevocable, it shall be delivered to the settlor of a revocable trust or the transferor of the interest.

(6) In the case of an interest created by a beneficiary designation made before the time the designation becomes irrevocable, a disclaimer shall be delivered to the person making the beneficiary designation.

(7) In the case of an interest created by a beneficiary designation made after the time the designation becomes irrevocable, a disclaimer shall be delivered to the person obligated to distribute the interest.

(8) In the case of a disclaimer by a surviving holder of jointly held property, the disclaimer shall be delivered to the person to whom the disclaimed interest passes.

(9) In the case of a disclaimer by an object or taker in default of exercise of a power of appointment at any time after the power was created:

(a) The disclaimer shall be delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or

(b) If no fiduciary is then serving, the disclaimer shall be filed with a court having authority to appoint a fiduciary.

(10) In the case of a disclaimer by an appointee of a nonfiduciary power of appointment:

(a) The disclaimer shall be delivered to the holder, the personal representative of the holder's estate, or to the fiduciary under the instrument that created the power; or

(b) If no fiduciary is then serving, the disclaimer shall be filed with a court having authority to appoint a fiduciary.

(11) In the case of a disclaimer by a fiduciary of a power over a trust or estate, the disclaimer shall be delivered as provided for in subsection (3), (4), or (5) of this section, as if the power disclaimed were an interest in property.

(12) In the case of a disclaimer of a power by an agent, the disclaimer shall be delivered to the principal or the principal's agent, guardian, or conservator.

(13) In the case of a disclaimer of a power not held in a fiduciary capacity, the disclaimer shall be delivered to the fiduciary under the instrument that created the power, or to the person obligated to distribute the property.

(14) Except as provided for in subsections (3) to (8) of this section, in the case of an interest the disposition of which is determined pursuant to section 15-11-1206 (2)(c)(IV), the disclaimer shall be delivered or filed as follows:

(a) Delivered to the transferor of the interest if the transferor is then living;

(b) Delivered to the personal representative of the estate of the transferor, if the transferor is not then living; or

(c) Filed with a court having jurisdiction to appoint a personal representative for the estate of the transferor, if the transferor is not then living and a personal representative of the estate of the transferor is not then serving.

(15) In the case of a disclaimer of an interest in real property in which the disclaimant has a recorded interest, a copy of the disclaimer shall be recorded in the office of the clerk and recorder of the county in which the interest disclaimed is located. For purposes of this subsection (15) and section 15-11-1215, "recorded interest" means an interest in real property that has been recorded in the office of the county clerk and recorder of the county in which the real property is located.



§ 15-11-1213. When disclaimer barred or limited

(1) A disclaimer is barred by a written waiver of the right to disclaim.

(2) A disclaimer of an interest in property is barred if any of the following events occur before the disclaimer becomes effective:

(a) The disclaimant accepts the interest sought to be disclaimed;

(b) The disclaimant voluntarily assigns, conveys, encumbers, pledges, or transfers the interest sought to be disclaimed or contracts to do so; or

(c) A judicial sale of the interest sought to be disclaimed occurs.

(3) A disclaimer, in whole or in part, of the future exercise of a power held in a fiduciary capacity is not barred by its previous exercise.

(4) A disclaimer, in whole or in part, of the future exercise of a power not held in a fiduciary capacity is not barred by its previous exercise unless the power is exercisable in favor of the disclaimant.

(5) A disclaimer is barred or limited if so provided by law other than this part 12.

(6) A disclaimer of a power over property that is barred by this section is ineffective. A disclaimer of an interest in property that is barred by this section takes effect as a transfer of the interest disclaimed to the persons who would have taken the interest under this part 12 had the disclaimer not been barred.

(7) Notwithstanding any other provision in this part 12, this part 12 shall not modify the construction of law or application of law with respect to:

(a) A disqualification of medical assistance benefits under title 25.5, C.R.S., to a disclaimant who is or was an applicant for or recipient of such benefits; or

(b) A recovery from the estate of a deceased recipient of such medical assistance benefits.



§ 15-11-1214. Tax-qualified disclaimer

Notwithstanding any other provision of this part 12, if, as a result of a disclaimer or transfer, the disclaimed or transferred interest is treated pursuant to the provisions of title 26 of the United States internal revenue code, as now or hereafter amended, or any successor statute thereto, and the regulations promulgated thereunder, as never having been transferred to the disclaimant, then the disclaimer or transfer is effective as a disclaimer pursuant to this part 12.



§ 15-11-1215. Filing or registering of disclaimer

If an instrument transferring an interest in or power over property subject to a disclaimer is required or permitted by law to be filed or registered, the disclaimer may be filed or registered. Failure to file or register the disclaimer does not affect its validity as between the disclaimant and persons to whom the property interest or power passes by reason of the disclaimer, provided, however, that a disclaimer of an interest in real property in which the disclaimant has a recorded interest is not effective and therefore is not valid as between any persons until a copy of the disclaimer is recorded in section 15-11-1212 (15).



§ 15-11-1216. Application to existing relationships

Except as otherwise provided for in section 15-11-1213, an interest in or power over property existing on August 10, 2011, for which the time for delivering or filing a disclaimer under law superseded by this part 12 has not expired may be disclaimed after August 10, 2011.



§ 15-11-1217. Uniformity of application and construction

In applying and construing this part 12, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.



§ 15-11-1218. Severability

If any provision of this part 12 or its application to any person or circumstance is held invalid, the invalidity shall not affect any other provision or application of this part 12 that can be given effect without the invalid provision or application.









Article 12 - Probate of Wills and Administration

Part 1 - General Provisions

§ 15-12-101. Devolution of estate at death; restrictions

The power of a person to leave property by will and the rights of creditors, devisees, and heirs to his property are subject to the restrictions and limitations contained in this code to facilitate the prompt settlement of estates. Upon the death of a person, his real and personal property devolves to the persons to whom it is devised by his last will or to those indicated as substitutes for them in cases involving lapse, renunciation, or other circumstances affecting the devolution of the testate estate or, in the absence of testamentary disposition, to his heirs or to those indicated as substitutes for them in cases involving renunciation or other circumstances affecting devolution of intestate estates, subject to exempt property and family allowances, rights of creditors, elective share of the surviving spouse, and administration.



§ 15-12-102. Necessity of order of probate for will

Except as provided in sections 15-12-901, 15-12-1201, 15-13-204, and 15-13-205 and in part 13 of this article, to be effective to prove the transfer of any property or to nominate a personal representative, a will must be declared to be valid by an order of informal probate by the registrar, or an adjudication of probate by the court.



§ 15-12-103. Necessity of appointment for administration

Except as otherwise provided in article 13 of this title, to acquire the powers and undertake the duties and liabilities of a personal representative of a decedent, a person must be appointed by order of the court or registrar, qualify, and be issued letters. Administration of an estate is commenced by the issuance of letters.



§ 15-12-104. Claims against decedent

No claim may be presented and no proceeding to enforce a claim against the estate of a decedent or his or her successors may be revived or commenced before the appointment of a personal representative, except as permitted by section 15-12-804. After the appointment and until distribution, all proceedings and actions to enforce a claim against the estate are governed by the procedure prescribed by this article. After distribution, a creditor whose claim has not been barred may recover from the distributees as provided in section 15-12-1004 or from a former personal representative individually liable as provided in section 15-12-1005. This section has no application to a proceeding by a secured creditor of the decedent to enforce his or her right to his or her security except as to any deficiency judgment that might be sought therein.



§ 15-12-105. Proceedings affecting devolution and administration - jurisdiction of subject matter

Persons interested in decedents' estates may apply to the registrar for determination in the informal proceedings provided in this article and may petition the court for orders in formal proceedings within the court's jurisdiction. The court has jurisdiction as provided in section 15-10-302.



§ 15-12-106. Proceedings within the exclusive jurisdiction of court - service - jurisdiction over persons

In proceedings where notice is required by this code or by rule, interested persons may be bound by the orders of the court in respect to property in or subject to the laws of this state by notice in conformity with section 15-10-401. An order is binding as to all who are given notice of the proceeding though less than all interested persons are notified.



§ 15-12-107. Scope of proceedings - proceedings independent - exception

(1) Unless supervised administration as described in part 5 of this article is involved:

(a) Each proceeding before the court or registrar is independent of any other proceeding involving the same estate;

(b) Petitions for formal orders of the court may combine various requests for relief in a single proceeding if the orders sought may be finally granted without delay. Except as required for proceedings which are particularly described by other sections of this article, no petition is defective because it fails to embrace all matters which might then be the subject of a final order;

(c) Proceedings for probate of wills or adjudications of no will may be combined with proceedings for appointment of personal representatives; and

(d) A proceeding for appointment of a personal representative is concluded by an order making or declining the appointment.



§ 15-12-108. Probate, testacy, and appointment proceedings - ultimate time limit

(1) No informal probate or appointment proceeding or formal testacy or appointment proceeding, other than a proceeding to probate a will previously probated at the testator's domicile and appointment proceedings relating to an estate in which there has been a prior appointment, may be commenced more than three years after the decedent's death, except:

(a) If a previous proceeding was dismissed because of doubt about the fact of the decedent's death, appropriate probate, appointment, or testacy proceedings may be maintained at any time thereafter upon a finding that the decedent's death occurred prior to the initiation of the previous proceeding and the applicant or petitioner has not delayed unduly in initiating the subsequent proceedings;

(b) Appropriate probate, appointment, or testacy proceedings may be maintained in relation to the estate of an absent, disappeared, or missing person for whose estate a conservator has been appointed, at any time within three years after the conservator becomes able to establish the death of the protected person; and

(c) A proceeding to contest an informally probated will and to secure appointment of the person with legal priority for appointment in the event the contest is successful may be commenced within the later of twelve months from the informal probate or three years from the decedent's death.

(2) These limitations do not apply to:

(a) Proceedings to construe probated wills; or

(b) Proceedings to determine heirs of an intestate and related appointment proceedings; or

(c) Appointment proceedings and testacy proceedings if no previous testacy proceedings or proceedings determining heirship relating to the decedent's estate have been concluded in this state.

(3) In cases under subsection (1) of this section, the date on which a testacy or appointment proceeding is properly commenced shall be deemed to be the date of the decedent's death for purpose of other limitation provisions of this code which relate to the date of death.



§ 15-12-109. Statutes of limitations on decedent's cause of action

No statute of limitations running on a cause of action belonging to a decedent which had not been barred as of the date of his death shall apply to bar a cause of action surviving the decedent's death sooner than one year after death. A cause of action which, but for this section, would have been barred less than one year after death is barred after one year unless tolled.






Part 2 - Venue for Probate and Administration; Priority to Administer; Demand for Notice

§ 15-12-201. Venue for first and subsequent estate proceedings - location of property

(1) Venue for the first informal or formal testacy or appointment proceedings after a decedent's death is:

(a) In the county where the decedent had his domicile or his residence at the time of his death; or

(b) If the decedent was not domiciled in nor a resident of this state, in any county where property of the decedent was located at the time of his death.

(2) Venue for all subsequent proceedings within the exclusive jurisdiction of the court is in the place where the initial proceeding occurred, unless the initial proceeding has been transferred as provided in section 15-10-303 or subsection (3) of this section.

(3) If the first proceeding was informal, on application of an interested person and after notice to the proponent in the first proceeding, the court, upon finding that venue is elsewhere, may transfer the proceeding and the file to the other court.

(4) For the purpose of aiding determinations concerning location of assets which may be relevant in cases involving nondomiciliaries, a debt, other than one evidenced by investment or commercial paper or other instrument in favor of a nondomiciliary, is located where the debtor resides or, if the debtor is a person other than an individual, at the place where it has its principal office. Commercial paper, investment paper, and other instruments are located where the instrument is. An interest in property held in trust is located where the trustee may be sued.



§ 15-12-203. Priority among persons seeking appointment as personal representative

(1) Whether the proceedings are formal or informal, persons who are not disqualified have priority for appointment in the following order:

(a) The person with priority as determined by a probated will including a person nominated by a power conferred in a will;

(b) The surviving spouse of the decedent who is a devisee of the decedent;

(b.3) The surviving party to a civil union entered into in accordance with article 15 of title 14, C.R.S., who is a devisee of the decedent;

(b.5) A person given priority to be a personal representative in a designated beneficiary agreement made pursuant to article 22 of this title;

(c) Other devisees of the decedent;

(d) The surviving spouse of the decedent;

(d.5) The surviving party to a civil union entered into in accordance with article 15 of title 14, C.R.S.;

(e) Other heirs of the decedent;

(f) Forty-five days after the death of the decedent, any creditor.

(2) An objection to an appointment can be made only in formal proceedings. In case of objection the priorities stated in subsection (1) of this section apply, except that:

(a) If the estate appears to be more than adequate to meet exemptions and costs of administration but inadequate to discharge anticipated unsecured claims, the court, on petition of creditors, may appoint any qualified person;

(b) In case of objection to appointment of a person, other than one whose priority is determined by will, by an heir or devisee appearing to have a substantial interest in the estate, the court may appoint a person who is acceptable to heirs and devisees whose interests in the estate appear to be worth in total more than half of the probable distributable value or, in default of this accord, any suitable person.

(3) A person entitled to letters under paragraphs (b) to (e) of subsection (1) of this section and a person between the ages of eighteen and twenty-one who would be entitled to letters but for his age may nominate a qualified person to act as personal representative. Any person eighteen years of age or older may renounce his right to nominate or to an appointment by appropriate writing filed with the court. When two or more persons share a priority, those of them who do not renounce must concur in nominating another to act for them or in applying for appointment.

(4) Conservators of the estates of protected persons or, if there is no conservator, any guardian except a guardian ad litem of a minor or incapacitated person may exercise the same right to nominate, to object to another's appointment, or to participate in determining the preference of a majority in interest of the heirs and devisees that the protected person or ward would have if qualified for appointment.

(5) Appointment of a person with priority, a person who is nominated pursuant to subsection (3) of this section, or a person whose entitlement to appointment results from renunciation by another person with priority may be made in an informal proceeding. Before formal appointment of one without priority, the court must determine that those having priority, although given notice of the proceedings, have failed to request appointment or to nominate another for appointment and that administration is necessary.

(6) No person is qualified to serve as a personal representative who is:

(a) Under the age of twenty-one;

(b) A person whom the court finds unsuitable in formal proceedings.

(7) A personal representative appointed by a court of the decedent's domicile has priority over all other persons except where the decedent's will nominates different persons to be personal representative in this state and in the state of domicile. The domiciliary personal representative may nominate another, who shall have the same priority as the domiciliary personal representative.

(8) This section governs priority for appointment of a successor personal representative but does not apply to the selection of a special administrator.

(9) If there be more than one fiduciary of an estate, and one of such fiduciaries shall die, resign, or be removed, the court may in its discretion appoint a successor fiduciary to act in place and instead of the former fiduciary, together with the remaining fiduciary or fiduciaries, or the court may permit the remaining fiduciary or fiduciaries to serve without any new or additional fiduciary; except that, if there be a will providing for the fiduciaries, the provisions of the will shall control when applicable.



§ 15-12-204. Demand for notice of order or filing concerning decedent's estate

Any person desiring notice of any order or filing pertaining to a decedent's estate in which he has a financial or property interest may file a demand for notice with the court at any time after the death of the decedent stating the name of the decedent, the nature of his interest in the estate, and the demandant's address or that of his attorney. The clerk shall mail a copy of the demand to the personal representative if one has been appointed. After filing of a demand, no order or filing to which the demand relates shall be made or accepted without notice as prescribed in section 15-10-401 to the demandant or his attorney. The validity of an order which is issued or filing which is accepted without compliance with this requirement shall not be affected by the error, but the petitioner receiving the order or the person making the filing may be liable for any damage caused by the absence of notice. The requirement of notice arising from a demand under this provision may be waived in writing by the demandant and shall cease upon the termination of his interest in the estate.






Part 3 - Informal Probate and Appointment Proceedings

§ 15-12-301. Informal probate or appointment proceedings - application - contents

(1) Applications for informal probate or informal appointment shall be directed to the registrar and verified by the applicant to be accurate and complete to the best of his knowledge and belief as to the information required by this section.

(2) Every application for informal probate of a will or for informal appointment of a personal representative, other than a special or successor representative, shall contain the following:

(a) A statement of the interest of the applicant;

(b) The name and date of death of the decedent, his age, and the county and state of his domicile at the time of death, and the names and addresses of the spouse, children, heirs, and devisees, and the ages of any who are minors so far as known or ascertainable with reasonable diligence by the applicant;

(c) If the decedent was not domiciled in the state at the time of his death, a statement showing venue;

(d) A statement identifying and indicating the address of any personal representative of the decedent appointed in this state or elsewhere whose appointment has not been terminated;

(e) A statement indicating whether the applicant has received a demand for notice or is aware of any demand for notice of any probate or appointment proceeding concerning the decedent that may have been filed in this state or elsewhere;

(f) A statement indicating that the time limit for informal probate or appointment provided in this article has not expired either because three years or less have passed since the decedent's death or, if more than three years have passed since the decedent's death, because the circumstances described in section 15-12-108 authorizing tardy probate or appointment have occurred.

(3) An application for informal probate of a will shall state the following in addition to the statements required by subsection (2) of this section:

(a) That the original of the decedent's last will is in the possession of the court, or accompanies the application, or that an authenticated copy of a will probated in another jurisdiction accompanies the application;

(b) That the applicant, to the best of his knowledge, believes the will to have been validly executed;

(c) That after the exercise of reasonable diligence, the applicant is unaware of any instrument revoking the will, and that the applicant believes that the instrument which is the subject of the application is the decedent's last will.

(d) Repealed.

(4) An application for informal appointment of a personal representative to administer an estate under a will shall describe the will by date of execution and state the time and place of probate or the pending application or petition for probate. The application for appointment shall adopt the statements in the application or petition for probate and state the name, address, and priority for appointment of the person whose appointment is sought.

(5) An application for informal appointment of an administrator in intestacy shall state, in addition to the statements required by subsection (2) of this section:

(a) That after the exercise of reasonable diligence, the applicant is unaware of any unrevoked will relating to property having a situs in this state under section 15-10-301 or a statement why any such will of which he may be aware is not being probated;

(b) The priority of the person whose appointment is sought and the names of any other persons having a prior or equal right to the appointment under section 15-12-203.

(6) An application for appointment of a personal representative to succeed a personal representative appointed under a different testacy status shall refer to the order in the most recent testacy proceeding, state the name and address of the person whose appointment is sought and of the person whose appointment will be terminated if the application is granted, and describe the priority of the applicant.

(7) An application for appointment of a personal representative to succeed a personal representative who has tendered a resignation as provided in section 15-12-610 (3) or whose appointment has been terminated by death or removal shall adopt the statements in the application or petition which led to the appointment of the person being succeeded except as specifically changed or corrected, state the name and address of the person who seeks appointment as successor, and describe the priority of the applicant.



§ 15-12-302. Informal probate - duty of registrar - effect of informal probate

Upon receipt of an application requesting informal probate of a will, the registrar, upon making the findings required by section 15-12-303, shall issue a written statement of informal probate. Informal probate is conclusive as to all persons until superseded by an order in a formal testacy proceeding. No defect in the application or procedure relating thereto which leads to informal probate of a will renders the probate void.



§ 15-12-303. Informal probate - proof and findings required

(1) In an informal proceeding for original probate of a will, the registrar shall determine that:

(a) The application is complete;

(b) The applicant has made oath or affirmation that the statements contained in the application are true to the best of his knowledge and belief;

(c) The applicant appears from the application to be an interested person as defined in section 15-10-201 (27);

(d) On the basis of the statements in the application, venue is proper;

(e) An original, duly executed, and apparently unrevoked will is in the registrar's possession;

(f) Any notice required by section 15-12-204 has been given and that the application is not within section 15-12-304;

(g) It appears from the application that the time limit for original probate has not expired; and

(h) One hundred twenty hours have elapsed since decedent's death.

(2) The application shall be denied if it indicates that a personal representative has been appointed in another county of this state or, except as provided in subsection (4) of this section, if it appears that this or another will of the decedent has been the subject of a previous probate order.

(3) A will which appears to have the required signatures and which contains an attestation clause showing that requirements of execution under section 15-11-502, 15-11-503, or 15-11-506 have been met shall be probated without further proof. In other cases, the registrar may assume execution if the will appears to have been properly executed, or he may accept a sworn statement or affidavit of any person having knowledge of the circumstances of execution, whether or not the person was a witness to the will.

(4) Informal probate of a will which has been previously probated elsewhere may be granted at any time upon written application by any interested person, together with deposit of an authenticated copy of the will and of the statement probating it from the office or court where it was first probated.

(5) A will from a place which does not provide for probate of a will after death and which is not eligible for probate under subsection (1) of this section may be probated in this state upon receipt by the registrar of a duly authenticated copy of the will and a duly authenticated certificate of its legal custodian that the copy filed is a true copy and that the will has become operative under the law of the other place.



§ 15-12-304. Informal probate - unavailable in certain cases

Applications for informal probate which relate to one or more of a known series of testamentary instruments (other than a will and one or more codicils thereto), the latest of which does not expressly revoke the earlier, shall be declined.



§ 15-12-305. Informal probate - registrar not satisfied

If the registrar is not satisfied that a will is entitled to be probated in informal proceedings because of failure to meet the requirements of sections 15-12-303 and 15-12-304 or any other reason, he may decline the application. A declination of informal probate is not an adjudication and does not preclude formal probate proceedings.



§ 15-12-306. Informal probate - notice and information requirements

The moving party must give notice as described by section 15-10-401 of his application for informal probate to any person demanding it pursuant to section 15-12-204 and to any personal representative of the decedent whose appointment has not been terminated. If a personal representative has not been appointed, then not later than thirty days after a will has been informally probated the moving party shall give information of the probate to the persons and in the manner prescribed by section 15-12-705 and shall promptly file with the court a statement that such information has been given, to whom, and at what addresses, if mailed. No other notice of informal probate is required.



§ 15-12-307. Informal appointment proceedings - delay in order - duty of registrar - effect of appointment

(1) Upon receipt of an application for informal appointment of a personal representative other than a special administrator as provided in section 15-12-614, the registrar, after making the findings required by section 15-12-308, shall appoint the applicant subject to qualification and acceptance; except that, if the decedent was a nonresident, the registrar shall delay the order of appointment until thirty days have elapsed since death unless the personal representative appointed at the decedent's domicile is the applicant, or unless the decedent's will directs that his estate be subject to the laws of this state.

(2) The status of personal representative and the powers and duties pertaining to the office are fully established by informal appointment. An appointment, and the office of personal representative created thereby, is subject to termination as provided in sections 15-12-608 to 15-12-612, but is not subject to retroactive vacation.



§ 15-12-308. Informal appointment proceedings - proof and findings required

(1) In informal appointment proceedings, the registrar must determine that:

(a) The application for informal appointment of a personal representative is complete;

(b) The applicant has made oath or affirmation that the statements contained in the application are true to the best of his knowledge and belief;

(c) The applicant appears from the application to be an interested person as defined in section 15-10-201 (27);

(d) On the basis of the statements in the application, venue is proper;

(e) Any will to which the requested appointment relates has been formally or informally probated; but this requirement does not apply to the appointment of a special administrator;

(f) Any notice required by section 15-12-204 has been given;

(g) From the statements in the application, the person whose appointment is sought has priority entitling him to the appointment;

(h) One hundred twenty hours have elapsed since the decedent's death.

(2) Unless section 15-12-612 controls, the application must be denied if it indicates that a personal representative who has not filed a written statement of resignation as provided in section 15-12-610 (3) has been appointed in this or another county of this state, that (unless the applicant is the domiciliary personal representative or his nominee) the decedent was not domiciled in this state and that a personal representative whose appointment has not been terminated has been appointed by a court in the state of domicile, or that other requirements of this section have not been met.



§ 15-12-309. Informal appointment proceedings - registrar not satisfied

If the registrar is not satisfied that a requested informal appointment of a personal representative should be made because of failure to meet the requirements of sections 15-12-307 and 15-12-308 or for any other reason, he may decline the application. A declination of informal appointment is not an adjudication and does not preclude appointment in formal proceedings.



§ 15-12-310. Informal appointment proceedings - notice requirements

(1) The moving party must give notice as described by section 15-10-401 of his intention to seek an appointment informally:

(a) To any person demanding it pursuant to section 15-12-204; and

(b) To any person having a prior or equal right to appointment not waived in writing and filed with the court.

(2) No other notice of an informal appointment proceeding is required.



§ 15-12-311. Informal appointment unavailable in certain cases

If an application for informal appointment indicates the existence of a possible unrevoked will which may relate to property subject to the laws of this state and which is not filed for probate in this court, the registrar shall decline the application.






Part 4 - Formal Testacy and Appointment Proceedings

§ 15-12-401. Formal testacy proceedings - nature - when commenced

(1) A formal testacy proceeding is litigation to determine whether a decedent left a valid will. A formal testacy proceeding may be commenced by an interested person filing a petition as described in section 15-12-402 (1) in which he requests that the court, after notice and hearing, enter an order probating a will, or a petition to set aside an informal probate of a will or to prevent informal probate of a will which is the subject of a pending application, or a petition in accordance with section 15-12-402 (4) for an order that the decedent died intestate.

(2) A petition may seek formal probate of a will without regard to whether the same or a conflicting will has been informally probated. A formal testacy proceeding may, but need not, involve a request for appointment of a personal representative.

(3) During the pendency of a formal testacy proceeding, the registrar shall not act upon any application for informal probate of any will of the decedent or any application for informal appointment of a personal representative of the decedent.

(4) Unless a petition in a formal testacy proceeding also requests confirmation of the previous informal appointment, a previously appointed personal representative, after receipt of notice of the commencement of a formal probate proceeding, must refrain from exercising his power to make any further distribution of the estate during the pendency of the formal proceeding. A petitioner who seeks the appointment of a different personal representative in a formal proceeding also may request an order restraining the acting personal representative from exercising any of the powers of his office and requesting the appointment of a special administrator. In the absence of a request, or if the request is denied, the commencement of a formal proceeding has no effect on the powers and duties of a previously appointed personal representative other than those relating to distribution.



§ 15-12-402. Formal testacy or appointment proceedings - petition - contents

(1) Petitions for formal probate of a will, or for adjudication of intestacy with or without request for appointment of a personal representative, must be directed to the court, request a judicial order after notice and hearing, and contain further statements as indicated in this section. A petition for formal probate of a will shall:

(a) Request an order as to the testacy of the decedent in relation to a particular instrument which may or may not have been informally probated and determining the heirs;

(b) Contain the statements required for informal applications as stated in section 15-12-301 (2) and the statements required by section 15-12-301 (3); and

(c) State whether the original of the last will of the decedent is in the possession of the court or accompanies the petition.

(2) If the original will is neither in the possession of the court nor accompanies the petition and no authenticated copy of a will probated in another jurisdiction accompanies the petition, the petition also must state the contents of the will and indicate that it is lost, destroyed, or otherwise unavailable.

(3) If a will has been lost or destroyed, or for any other reason is unavailable, and the fact of the execution thereof is established, as herein provided, and the contents thereof are likewise established to the satisfaction of the court, and the court is satisfied that the will has not been revoked by the testator, the court may admit the same to probate and record, as in other cases. In every such case the order admitting such will to probate shall set forth the contents of the will at length, and the names of the witnesses by whom the same was proved, and such order shall be recorded in the record of wills.

(4) A petition for adjudication of intestacy and appointment of an administrator in intestacy must request a judicial finding and order that the decedent left no will and determining the heirs, contain the statements required by section 15-12-301 (2) and (5), and indicate whether supervised administration is sought. A petition may request an order determining intestacy and heirs without requesting the appointment of an administrator, in which case the statements required by section 15-12-301 (5)(b) may be omitted.



§ 15-12-403. Formal testacy proceedings - notice of hearing on petition

(1) (a) Upon commencement of a formal testacy proceeding, the court shall fix a time and place of hearing. Notice shall be given in the manner prescribed by section 15-10-401 by the petitioner to the persons herein enumerated and to any additional person who has filed a demand for notice under section 15-12-204.

(b) Notice shall be given to the following persons: The surviving spouse, children, and other heirs of the decedent, the devisees and executors named in any will that is being or has been probated or offered for informal or formal probate in the county, or that is known by the petitioner to have been probated or offered for informal or formal probate elsewhere, and any personal representative of the decedent whose appointment has not been terminated. Notice may be given to other persons. In addition, the petitioner shall give notice by publication to all unknown persons, if the petitioner has reasonable cause to believe that unknown persons may claim an interest, and to all known persons whose addresses are unknown who have any interest in the matters being litigated.

(2) If it appears by the petition or otherwise that the fact of the death of the alleged decedent may be in doubt, or on the written demand of any interested person, a copy of the notice of the hearing on said petition shall be sent by registered or certified mail to the alleged decedent at his last known address. The court shall direct the petitioner to report the results of, or make and report back concerning, a reasonably diligent search for the alleged decedent in any manner that may seem advisable, including any or all of the following methods:

(a) By inserting in one or more suitable periodicals a notice requesting information from any person having knowledge of the whereabouts of the alleged decedent;

(b) By notifying law enforcement officials and public welfare agencies in appropriate locations of the disappearance of the alleged decedent;

(c) By engaging the services of an investigator. The costs of any search so directed shall be paid by the petitioner if there is no administration or by the estate of the decedent in case there is administration.



§ 15-12-404. Formal testacy proceedings - written objections to probate

Any party to a formal proceeding who opposes the probate of a will for any reason shall state in his pleadings his objections to probate of the will.



§ 15-12-405. Formal testacy proceedings - uncontested cases - hearings and proof

If a petition in a testacy proceeding is unopposed, the court may order probate or intestacy on the strength of the pleadings if satisfied that the conditions of section 15-12-409 have been met, or conduct a hearing in open court and require proof of the matters necessary to support the order sought. If evidence concerning execution of the will is necessary, the affidavit or testimony of one of the attesting witnesses to the instrument is sufficient. If the affidavit or testimony of an attesting witness is not available, execution of the will may be proved by other evidence or affidavit.



§ 15-12-406. Formal testacy proceedings - contested cases

(1) In a contested case in which the proper execution of a will is at issue, the following rules apply:

(a) If the will is self-proved pursuant to section 15-11-504, the will satisfies the requirements for execution without the testimony of any attesting witness, upon filing the will and the acknowledgment and affidavits annexed or attached to it, unless there is evidence of fraud or forgery affecting the acknowledgment or affidavit.

(b) If the will is notarized pursuant to section 15-11-502 (1)(c)(II), but not self-proved, there is a rebuttable presumption that the will satisfies the requirements for execution upon filing the will.

(c) If the will is witnessed pursuant to section 15-11-502 (1)(c)(I), but not notarized or self-proved, the testimony of at least one of the attesting witnesses is required to establish proper execution if the witness is within this state, competent, and able to testify. Proper execution may be established by other evidence, including an affidavit of an attesting witness. An attestation clause that is signed by the attesting witnesses raises a rebuttable presumption that the events recited in the clause occurred.



§ 15-12-407. Formal testacy proceedings - burdens in contested cases

In contested cases, petitioners who seek to establish intestacy have the burden of establishing prima facie proof of death, venue, and heirship. Proponents of a will have the burden of establishing prima facie proof of due execution in all cases, and, if they are also petitioners, prima facie proof of death and venue. Contestants of a will have the burden of establishing lack of testamentary intent or capacity, undue influence, fraud, duress, mistake, or revocation. Parties have the ultimate burden of persuasion as to matters with respect to which they have the initial burden of proof. If a will is opposed by the petition for probate of a later will revoking the former, it shall be determined first whether the later will is entitled to probate, and, if a will is opposed by a petition for a declaration of intestacy, it shall be determined first whether the will is entitled to probate.



§ 15-12-408. Formal testacy proceedings - will construction - effect of final order in another jurisdiction

A final order of a court of another state determining testacy or the validity or construction of a will made in a proceeding involving notice to and an opportunity for contest by all interested persons must be accepted as determinative by the courts of this state if it includes, or is based upon, a finding that the decedent was domiciled at his death in the state where the order was made.



§ 15-12-409. Formal testacy proceedings - order - foreign will

After the time required for any notice has expired, upon proof of notice, and after any hearing that may be necessary, if the court finds that the testator is dead, venue is proper, and that the proceeding was commenced within the limitation prescribed by section 15-12-108, it shall determine the decedent's domicile at death, his heirs, and his state of testacy. Any will found to be valid and unrevoked shall be formally probated. Termination of any previous informal appointment of a personal representative, which may be appropriate in view of the relief requested and findings, is governed by section 15-12-612. The petition shall be dismissed or appropriate amendment allowed if the court is not satisfied that the alleged decedent is dead. A will from a place which does not provide for probate of a will after death may be proved for probate in this state by a duly authenticated certificate of its legal custodian that the copy introduced is a true copy and that the will has become effective under the law of the other place.



§ 15-12-410. Formal testacy proceedings - probate of more than one instrument

If two or more instruments are offered for probate before a final order is entered in a formal testacy proceeding, more than one instrument may be probated if neither expressly revokes the other or contains provisions which work a total revocation by implication. If more than one instrument is probated, the order shall indicate what provisions control in respect to the nomination of an executor, if any. The order may, but need not, indicate how any provisions of a particular instrument are affected by the other instrument. After a final order in a testacy proceeding has been entered, no petition for probate of any other instrument of the decedent may be entertained, except incident to a petition to vacate or modify a previous probate order and subject to the time limits of section 15-12-412.



§ 15-12-411. Formal testacy proceedings - partial intestacy

If it becomes evident in the course of a formal testacy proceeding that, though one or more instruments are entitled to be probated, the decedent's estate is or may be partially intestate, the court shall enter an order to that effect.



§ 15-12-412. Formal testacy proceedings - effect of order - vacation

(1) Subject to appeal and subject to vacation as provided in this section and in section 15-12-413, a formal testacy order under sections 15-12-409 to 15-12-411, including an order that the decedent left no valid will and determining heirs, is final as to all persons with respect to all issues concerning the decedent's estate that the court considered or might have considered incident to its rendition relevant to the question of whether the decedent left a valid will, and to the determination of heirs; except that:

(a) The court shall entertain a petition for modification or vacation of its order and probate of another will of the decedent if it is shown that the proponents of the later-offered will were unaware of its existence at the time of the earlier proceeding or were unaware of the earlier proceeding and were given no notice thereof, except by publication;

(b) If intestacy of all or part of the estate has been ordered, the determination of heirs of the decedent may be reconsidered if it is shown that one or more persons were omitted from the determination and it is also shown that the persons were unaware of their relationship to the decedent, were unaware of his death, or were given no notice of any proceeding concerning his estate, except by publication;

(c) A petition for vacation under either paragraph (a) or (b) of this subsection (1) must be filed prior to the earlier of the following time limits:

(I) If a personal representative has been appointed for the estate, the time of entry of any order approving final distribution of the estate, or, if the estate is closed by statement, six months after the filing of the closing statement;

(II) Whether or not a personal representative has been appointed for the estate of the decedent, the time prescribed by section 15-12-108 when it is no longer possible to initiate an original proceeding to probate a will of the decedent;

(III) Twelve months after the entry of the order sought to be vacated.

(d) The order originally rendered in the testacy proceeding may be modified or vacated, if appropriate under the circumstances, by the order of probate of the later-offered will or the order redetermining heirs;

(e) The finding of the fact of death is conclusive as to the alleged decedent only if notice of the hearing on the petition in the formal testacy proceeding was sent by registered or certified mail addressed to the alleged decedent at his last known address and the court finds that a search under section 15-12-403 (2) was made.

(2) If the alleged decedent is not dead, even if notice was sent and search was made, he may recover estate assets in the hands of the personal representative. In addition to any remedies available to the alleged decedent by reason of any fraud or intentional wrongdoing, the alleged decedent may recover any estate or its proceeds from distributees that is in their hands, or the value of distributions received by them, to the extent that any recovery from distributees is equitable in view of all of the circumstances. An action for recovery from distributees not based on fraud or intentional wrongdoing shall not be brought by the alleged decedent or any person claiming through him more than three years from the date of such distribution. In no event shall any recovery be made by the alleged decedent against any person who, in accordance with law and in good faith and for adequate value, purchased or acquired a lien upon property of the alleged decedent.



§ 15-12-413. Formal testacy proceedings - vacation of order for other cause

For good cause shown, an order in a formal testacy proceeding may be modified or vacated within the time allowed for appeal.



§ 15-12-414. Formal proceedings concerning appointment of personal representative

(1) A formal proceeding for adjudication regarding the priority or qualification of one who is an applicant for appointment as personal representative, or of one who previously has been appointed personal representative in informal proceedings, if an issue concerning the testacy of the decedent is or may be involved, is governed by section 15-12-402, as well as by this section. In other cases, the petition shall contain or adopt the statements required by section 15-12-301 (2) and describe the question relating to priority or qualification of the personal representative which is to be resolved. If the proceeding precedes any appointment of a personal representative, it shall stay any pending informal appointment proceedings as well as any commenced thereafter. If the proceeding is commenced after appointment, the previously appointed personal representative, after receipt of notice thereof, shall refrain from exercising any power of administration except as necessary to preserve the estate or unless the court orders otherwise.

(2) After notice to interested persons, including all persons interested in the administration of the estate as successors under the applicable assumption concerning testacy, any previously appointed personal representative and any person having or claiming priority for appointment as personal representative, the court shall determine who is entitled to appointment under section 15-12-203, make a proper appointment, and, if appropriate, terminate any prior appointment found to have been improper as provided in cases of removal under section 15-12-611.






Part 5 - Supervised Administration

§ 15-12-501. Supervised administration - nature of proceedings

Supervised administration is a single in rem proceeding to secure complete administration and settlement of a decedent's estate under the continuing authority of the court which extends until entry of an order approving distribution of the estate and discharging the personal representative or other order terminating the proceeding. A supervised personal representative is responsible to the court, as well as to the interested parties, and is subject to directions concerning the estate made by the court on its own motion or on the motion of any interested party. Except as otherwise provided in sections 15-12-502 to 15-12-505, or as otherwise ordered by the court, a supervised personal representative has the same duties and powers as a personal representative who is not supervised.



§ 15-12-502. Supervised administration - petition - order

(1) A petition for supervised administration may be filed by any interested person or by a personal representative at any time, or the prayer for supervised administration may be joined with a petition in a testacy or appointment proceeding. If the testacy of the decedent and the priority and qualification of any personal representative have not been adjudicated previously, the petition for supervised administration shall include the matters required of a petition in a formal testacy proceeding, and the notice requirements and procedures applicable to a formal testacy proceeding apply. If not previously adjudicated, the court shall adjudicate the testacy of the decedent and questions relating to the priority and qualifications of the personal representative in any case involving a request for supervised administration, even though the request for supervised administration may be denied.

(1.5) A supervised administration proceeding may also be initiated by the court upon its own motion after notice and findings as required under subsection (2) of this section.

(2) After notice to interested persons, the court shall order supervised administration of a decedent's estate:

(a) If the decedent's will directs supervised administration, unless the court finds that circumstances bearing on the need for supervised administration have changed since the execution of the will and that there is no necessity for supervised administration;

(b) If the decedent's will directs unsupervised administration such provision shall control unless the personal representative petitions for supervised administration, in which case such petition shall be granted unless the court finds that supervised administration is unnecessary for protection of persons interested in the estate; or

(c) In other cases if the court finds that supervised administration is necessary under the circumstances.



§ 15-12-503. Supervised administration - effect on other proceedings

(1) The pendency of a proceeding for supervised administration of a decedent's estate stays action on any informal application then pending or thereafter filed.

(2) If a will has been previously probated in informal proceedings, the effect of the filing of a petition for supervised administration is as provided for formal testacy proceedings by section 15-12-401.

(3) After he has received notice of the filing of a petition for supervised administration, a personal representative who has been appointed previously shall not exercise his power to distribute any estate. The filing of the petition does not affect his other powers and duties unless the court restricts the exercise of any of them pending full hearing on the petition.



§ 15-12-504. Supervised administration - powers of personal representative

Unless restricted by the court, a supervised personal representative has, without interim orders approving exercise of a power, all powers of personal representatives under this code, but he shall not exercise his power to transfer, surrender, or release estate assets to a distributee without prior order of the court. Any other restriction on the power of a personal representative which may be ordered by the court must be endorsed on his letters of appointment and, unless so endorsed, is ineffective as to persons dealing in good faith with the personal representative.



§ 15-12-505. Supervised administration - interim orders - distribution and closing orders

Unless otherwise ordered by the court, supervised administration is terminated by order in accordance with time restrictions, notices, and contents of orders prescribed for proceedings under section 15-12-1001. Interim orders approving or directing partial distributions or granting other relief may be issued by the court at any time during the pendency of a supervised administration on the application of the personal representative or any interested person.






Part 6 - Personal Representative; Appointment, Control, and Termination of Authority

§ 15-12-601. Qualification

Prior to receiving letters, a personal representative shall qualify by filing with the appointing court any required bond and a statement of acceptance of the duties of the office.



§ 15-12-602. Acceptance of appointment - consent to jurisdiction

By accepting appointment, a personal representative submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be provided to the personal representative pursuant to section 15-10-401.



§ 15-12-603. Bond not required without court order - exceptions

(1) No bond is required of a personal representative appointed in informal proceedings, except:

(a) Upon the appointment of a special administrator;

(b) When an executor or other personal representative is appointed to administer an estate under a will containing an express requirement of bond; or

(c) When bond is required under section 15-12-605.

(2) Bond may be required by court order at the time of appointment of a personal representative appointed in any formal proceeding; except that bond is not required of a personal representative appointed in formal proceedings if the will relieves the personal representative of bond, unless bond has been requested by an interested party and the court is satisfied that it is desirable. Bond required by any will may be dispensed with in formal proceedings upon determination by the court that it is not necessary. No bond is required of any personal representative who, pursuant to statute, has deposited cash or collateral with an agency of this state to secure performance of his duties.



§ 15-12-604. Bond amount - security - procedure - reduction

If bond is required and the provisions of the will or order do not specify the amount, unless stated in his application or petition, the person qualifying shall file a statement under oath with the registrar indicating his best estimate of the value of the personal estate of the decedent and of the income expected from the personal and real estate during the next year, and he shall execute and file a bond with the registrar, or give other suitable security, in an amount not less than the estimate. The registrar shall determine that the bond is duly executed by a corporate surety, or one or more individual sureties whose performance is secured by pledge of personal property, mortgage on real property, or other adequate security. If the personal representative be a company or association with capital and surplus at least equal to that required by law of a corporate surety, the registrar may excuse a requirement of bond. The registrar may permit the amount of the bond to be reduced by the value of assets of the estate deposited with a domestic financial institution (as defined in section 15-15-201) whose deposits are insured to the satisfaction of the court in a manner that prevents their unauthorized disposition. On petition of the personal representative or another interested person, the court may excuse a requirement of bond, increase or reduce the amount of the bond, release sureties, or permit the substitution of another bond with the same or different sureties.



§ 15-12-605. Demand for bond by interested person

Subject to the provisions of sections 15-12-603 and 15-12-604, and to a determination by the court that bond is desirable, any person apparently having an interest worth in excess of five thousand dollars, or any creditor having a claim in excess of five thousand dollars, may make a written demand that a personal representative give bond. The demand must be filed with the registrar and a copy mailed to the personal representative, if appointment and qualification have occurred. Thereupon, the court may require bond in such amount as it may determine and notify the personal representative to file the same, but the requirement ceases if the person demanding bond ceases to be interested in the estate. After he has received notice and until the filing of the bond or cessation of the requirement of bond, the personal representative shall refrain from exercising any powers of his office except as necessary to preserve the estate. Failure of the personal representative to meet a requirement of bond by giving suitable bond within thirty days after receipt of notice is cause for his removal and appointment of a successor personal representative.



§ 15-12-606. Terms and conditions of bonds

(1) The following requirements and provisions apply to any bond required by sections 15-12-604 and 15-12-605:

(a) Bonds shall name the people of the state of Colorado as obligee for the benefit of the persons interested in the estate and shall be conditioned upon the faithful discharge by the fiduciary of all duties according to law;

(b) Unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the personal representative and with each other. The address of sureties shall be stated in the bond.

(c) By executing an approved bond of a personal representative, the surety consents to the jurisdiction of the probate court which issued letters to the primary obligator in any proceedings pertaining to the fiduciary duties of the personal representative and naming the surety as a party. Notice of any such proceeding shall be delivered to the surety or mailed to him by registered or certified mail at his address as listed with the court where the bond is filed and to his address as then known to the petitioner.

(d) On petition of a successor personal representative, any other personal representative of the same decedent, or any interested person, a proceeding in the court may be initiated against a surety for breach of the obligation of the bond of the personal representative;

(e) The bond of the personal representative is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted;

(f) Unless expressly stated in the bond to the contrary, no surety shall be liable for any actions of the personal representative taken prior to the date of such bond.

(2) No action or proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.



§ 15-12-607. Order restraining personal representative

(1) On petition of any person who appears to have an interest in the estate, or on its own motion, a court by temporary order may restrain a personal representative pursuant to section 15-10-503.

(2) (Deleted by amendment, L. 2008, p. 482, § 3, effective July 1, 2008.)



§ 15-12-608. Termination of appointment - general

Termination of appointment of a personal representative occurs as indicated in sections 15-12-609 to 15-12-612. Termination ends the right and power pertaining to the office of personal representative as conferred by this code or any will; except that a personal representative, at any time prior to distribution or until restrained or enjoined by court order, may perform acts necessary to protect the estate and may deliver the assets to a successor representative. Termination does not discharge a personal representative from liability for transactions or omissions occurring before termination, or relieve him of the duty to preserve assets subject to his control, to account therefor, and to deliver the assets. Termination does not affect the jurisdiction of the court over the personal representative, but terminates his authority to represent the estate in any pending or future proceeding.



§ 15-12-609. Termination of appointment - death or disability

The death of a personal representative or the appointment of a conservator for the estate of a personal representative terminates his appointment. Until a duly appointed and qualified successor personal representative or corepresentative has taken possession of the estate possessed and being administered by a deceased or protected personal representative, the representative of the estate of the deceased or protected personal representative, if any, has the duty to protect the estate possessed and being administered by his decedent or ward at the time his appointment terminates, has the power to perform acts necessary for protection, and shall account for and deliver the estate assets to a successor or special personal representative upon his appointment and qualification, or to any remaining corepresentative.



§ 15-12-610. Termination of appointment - voluntary

(1) An appointment of a personal representative terminates as provided in section 15-12-1003 one year after the filing of a closing statement.

(2) An order closing an estate as provided in section 15-12-1001 or 15-12-1002 terminates an appointment of a personal representative.

(3) A personal representative may resign his or her position by filing a written statement of resignation with the registrar after he or she has given at least fourteen days' written notice to the persons known to be interested in the estate. If the person resigning is a sole representative and if no one applies or petitions for appointment of a successor representative within the time indicated in the notice, the filed statement of resignation is ineffective as a termination of appointment and in any event is effective only upon the appointment and qualification of a successor representative and delivery of the assets to him or her. If the person resigning is a corepresentative, such resignation is effective only upon delivery of the assets in his or her possession to any remaining corepresentatives.



§ 15-12-611. Termination of appointment by removal - cause - procedure

(1) The court shall have the power to remove a personal representative for cause at any time. Removal proceedings shall be governed by the provisions of section 15-10-503.

(2) Unless the decedent's will directs otherwise, a personal representative appointed at the decedent's domicile, incident to securing appointment of himself or herself or his or her nominee as ancillary personal representative, may obtain removal of another who was appointed personal representative in this state to administer local assets.



§ 15-12-612. Termination of appointment - change of testacy status

Except as otherwise ordered in formal proceedings, the probate of a will subsequent to the appointment of a personal representative in intestacy or under a will which is superseded by formal probate of another will, or the vacation of an informal probate of a will subsequent to the appointment of the personal representative thereunder, does not terminate the appointment of the personal representative although his powers may be reduced as provided in section 15-12-401. Termination occurs upon appointment in informal or formal appointment proceedings of a person entitled to appointment under the later assumption concerning testacy. If no request for new appointment is made within thirty days after expiration of time for appeal from the order in formal testacy proceedings, or from the informal probate, changing the assumption concerning testacy, the previously appointed personal representative upon request may be appointed personal representative under the subsequently probated will, or as in intestacy as the case may be.



§ 15-12-613. Successor personal representative

Parts 3 and 4 of this article govern proceedings for appointment of a personal representative to succeed one whose appointment has been terminated. After appointment and qualification, a successor personal representative may be substituted in all actions and proceedings to which the former personal representative was a party, and no notice, process, or claim which was given or served upon the former personal representative need be given to or served upon the successor in order to preserve any position or right the person giving the notice or filing the claim may thereby have obtained or preserved with reference to the former personal representative. Except as otherwise ordered by the court, the successor personal representative has the powers and duties in respect to the continued administration which the former personal representative would have had if his appointment had not been terminated.



§ 15-12-614. Special administrator - appointment

(1) A special administrator may be appointed:

(a) Informally by the registrar on the application of any interested person when necessary to protect the estate of a decedent prior to the appointment of a general personal representative, or if a prior appointment has been terminated as provided in section 15-12-609;

(b) In a formal proceeding by order of the court on the petition of any interested person, or by the court on the court's own motion, and finding, after notice and hearing, that appointment is necessary to preserve the estate or to secure its proper administration including its administration in circumstances where a general personal representative cannot or should not act. If it appears to the court that an emergency exists, appointment may be ordered without notice.



§ 15-12-615. Special administrator - who may be appointed

(1) If a special administrator is to be appointed pending the probate of a will which is the subject of a pending application or petition for probate, the person named executor in the will shall be appointed if available and qualified.

(2) In other cases, any proper person may be appointed special administrator.



§ 15-12-616. Special administrator - appointed informally - powers and duties

A special administrator appointed by the registrar in informal proceedings pursuant to section 15-12-614 (1) has the duty to collect and manage the assets of the estate, to preserve them, to account therefor, and to deliver them to the general personal representative upon his qualification. The special administrator has the power of a personal representative under the code necessary to perform his duties.



§ 15-12-617. Special administrator - formal proceedings - power and duties

A special administrator appointed by order of the court in any formal proceeding has the power of a general personal representative except as limited in the appointment and duties as prescribed in the order. The appointment may be for a specified time, to perform particular acts, or on other terms as the court may direct.



§ 15-12-618. Termination of appointment - special administrator

The appointment of a special administrator terminates in accordance with the provisions of the order of appointment or on the appointment of a general personal representative. In other cases, the appointment of a special administrator is subject to termination as provided in sections 15-12-608 to 15-12-611.



§ 15-12-619. Public administrator - appointment - oath - bond - deputy

(1) The district or probate court in each judicial district may appoint a person who shall be known as the public administrator. The appointee shall be a qualified elector over twenty-one years of age and shall be a resident of or maintain a principal place of business in the judicial district in which the appointee is to act as public administrator. Unless authorized by the appointing court, the appointee shall remain a resident of or maintain a principal place of business in the judicial district in which the appointee has been appointed during the period in which the appointee holds the office of public administrator. The person appointed as the public administrator shall serve at the pleasure of the appointing court until discharged by the court or until such person's resignation is accepted by the appointing court. Any person appointed as a public administrator shall not be considered an employee of either the state of Colorado or of the judicial district or the city or the county in which such person has been appointed public administrator because of his or her appointment as public administrator.

(2) Before taking office, a public administrator shall take and subscribe an oath, before a district or probate judge of the appointing judicial district, in the following form:

I, -----------, in accepting the position of the public administrator in and for the -------- judicial district of the state of Colorado, do solemnly swear (or affirm) that I will support the constitution of the United States and of the state of Colorado, and that I will faithfully perform the duties of the office of public administrator as required by law.

(3) If a public administrator is discharged or resigns from office, the public administrator may, at the court's discretion, be permitted to complete the administration of any estate or trust in which the public administrator has been previously appointed, or is acting as the public administrator, at the time of discharge or resignation.

(4) Every public administrator shall procure and maintain a general bond in the sum of twenty-five thousand dollars covering the public administrator's performance and the performance of the public administrator's employees to the people of the state of Colorado. Such bond shall be conditioned on the faithful discharge of the duties of the office of the public administrator and shall be filed in the office of the secretary of state. If the Colorado attorney general finds reasonable grounds to believe that a public administrator has improperly administered a public administrator's estate, the attorney general may sue upon such bond in the name of the people of the state of Colorado to compensate any party harmed by any neglect or wrongful act by a public administrator or the public administrator's employees. In addition to the above general bond, a public administrator may also be required to give such bonds as are required of other fiduciaries.

(5) The public administrator is authorized to act as provided in this section and sections 15-12-620, 15-12-621, 15-12-622, and 15-12-623 and as directed by the appointing court. A public administrator may also be appointed as a fiduciary in other cases in any judicial district in the state of Colorado or elsewhere as needed.

(6) Subject to the approval and confirmation by the district or probate court in each judicial district, the public administrator may also appoint one or more deputy public administrators. Deputy public administrators shall be qualified electors over the age of twenty-one. Any deputy public administrator shall serve at the pleasure of the appointing court and the public administrator in that judicial district until such time as the deputy public administrator is discharged by the court or the public administrator or until the deputy public administrator resigns. No resignation of a deputy public administrator shall be effective until it is filed with and approved by the appointing court. The deputy public administrator shall act as directed by the public administrator in the deputy public administrator's judicial district.

(7) Any acting public administrator or deputy public administrator who was appointed prior to July 1, 1991, shall be exempt from the appointment criteria required by this section.



§ 15-12-620. Public administrator - responsibility for protecting decedent's estate - duty of persons holding property

(1) Upon notification of the death of any person who was either a resident of Colorado, or a nonresident who died owning real or personal property located in Colorado, it shall be the responsibility of the public administrator of the judicial district of the decedent's residence, or, in the case of a nonresident, of the public administrator of the judicial district wherein the decedent's property is located, to take possession of the decedent's property or to take such measures as are reasonably necessary to protect and secure the decedent's property. The public administrator need not act in cases where such property can be protected by a person who is in the vicinity of the property and who is willing and able to provide such protection, if such person is either an heir of the decedent or has apparent authority to act as the personal representative of the decedent's estate as set forth in an original document that reasonably appears to be the last will of the decedent.

(2) In appropriate cases, the public administrator shall act as soon as the public administrator receives notice of the decedent's death. The public administrator shall continue to protect the decedent's property until the administration of the decedent's estate is granted to a person or entity by a court of proper jurisdiction or until the public administrator is presented with a properly executed affidavit pursuant to section 15-12-1201. The ten-day waiting period required in section 15-12-1201 (1)(b) shall not apply to affidavits presented to a public administrator to obtain property being protected by a public administrator pursuant to this section.

(3) Reasonable administration fees and costs including reasonable attorney fees incurred in efforts to protect the decedent's property shall be paid to the public administrator at the time such property is released by the public administrator. Upon the presentation or mailing of an itemized statement of fees and costs to the person assuming responsibility for the case, the public administrator shall be entitled to deduct such fees and costs from any cash assets of the decedent's estate that are in the public administrator's possession. Any fee dispute regarding a public administrator's fees and costs shall be resolved by petition to the district or probate court that has jurisdiction over the estate.

(4) When a person dies leaving property located in any house, residence, or apartment, on the premises of another, or in a nursing home, coroner's office, mortuary, state agency, or public or private hospital, without leaving either a known heir residing in this state or a resident of this state who has been nominated as a personal representative in an original document that reasonably appears to be the last will of the decedent, the person in possession of such house, residence, apartment or premises, or the administrator of such nursing home, coroner's office, mortuary, state agency, or public or private hospital, shall give prompt notice of death, and notice of the existence of the property, to the public administrator of that judicial district. Any person who fails to act in compliance with this section shall be liable for all damages and any loss that may be sustained as a result of the neglect or refusal of such person to report the death or the existence of property to the public administrator. Such damages may be recovered by the decedent's heirs or successors, or by the public administrator. It shall be the responsibility of any law enforcement agency, coroner, or other public agency to give notice to the public administrator of the appropriate jurisdiction at any time they believe that property of a decedent located within their jurisdiction is not properly secured or protected.



§ 15-12-621. Public administrator - decedents' estates - areas of responsibility

(1) The public administrator of each judicial district shall be responsible for handling the administration of decedents' estates within such judicial district under the following circumstances:

(a) (I) Where the decedent died a resident of that judicial district; or

(II) Where the decedent was a nonresident of the state of Colorado and the decedent has property located within that judicial district; and

(b) Where no individual can be found who is willing and able to administer the estate of the decedent by virtue of being either nominated to act as a personal representative under the last will of the decedent, or is an heir or devisee of the decedent entitled to receive a portion of the decedent's estate.

(2) A public administrator may also administer a decedent's estate within the public administrator's judicial district in cases where the decedent's heirs, devisees, creditors, or nominated personal representative, do not act to evidence their willingness or intention to administer the decedent's estate within sixty days from the date of death, by either:

(a) Assuming responsibility for the administration of the estate by use of an affidavit pursuant to sections 15-12-1201 and 15-12-1202; or

(b) By filing a petition or application to open the estate in a district or probate court in this state.

(3) The grant of authority to a public administrator in this section shall not supersede the normal priority for the appointment of a personal representative as set forth in section 15-12-203; except that a public administrator shall have priority for appointment over creditors of the estate.

(4) In estates where the location or identity of some or all of the decedent's heirs or devisees is unknown, the requirement for the publication of notice to such persons concerning the petition for the appointment of a public administrator as personal representative or special administrator of the estate shall be waived unless the court otherwise directs.

(5) All decedent estates in which the public administrator has been appointed as the personal representative of the estate shall be closed in a formal hearing in accordance with section 15-12-1001.

(6) Small estates, as defined in section 15-12-1201, may be administered by the public administrator using an affidavit as provided in section 15-12-1201, with the same effect as provided in section 15-12-1202. The claims period shall end one year from the date of the decedent's death. At the end of the claims period, the public administrator shall summarily make distribution of estate assets by distribution to allowed claimants pursuant to the priorities set forth in section 15-12-805. The remainder of the estate's funds, if any, shall be distributed to the decedent's heirs or devisees as determined under the Colorado Probate Code. In determining who is entitled to an estate's funds, a public administrator may rely on affidavits by persons who set forth facts to establish their claims, heirship, or the validity of a testamentary document. The public administrator shall not be liable for any improper distributions made in reasonable reliance on information contained in such affidavits. All estates administered by a public administrator pursuant to the small estate procedure shall be closed by the filing of a public administrator's statement of account with the appointing district or probate court. The statement of account shall set forth all receipts and disbursements made during the administration of the estate including the public administrator's fees and costs, and the fees and costs of the public administrator's staff and investigators. Upon filing of the public administrator's statement of account, the public administrator shall be discharged and released from all further responsibility and all liability with regards to the estate.

(7) In the absence of any interested person willing to make funeral and burial arrangements, a public administrator may make funeral and burial arrangements for the decedent. The public administrator shall make reasonable efforts to see that such arrangements are consistent with the decedent's apparent religious or other preferences regarding such matters. A public administrator may authorize the cremation of the decedent's remains if the decedent left signed written instructions, or other funeral arrangements authorized by the decedent, which indicated the decedent's wish to be cremated. A public administrator shall have the authority to authorize cremation if he believes that public funds will be needed to complete the administration of an estate because the estate lacks the apparent assets to pay fully all necessary administration, funeral, and burial costs and expenses. In cases of doubt the public administrator may decline to authorize cremation.

(8) Whenever a public administrator is administering or investigating a decedent's estate, the public administrator or the public administrator's authorized employee or agent may make an immediate search for the decedent's assets and burial instructions; and in furtherance thereof, a public administrator may prepare a certificate stating that he or she is a public administrator administering or investigating the estate of the decedent, that the decedent died on a stated date, and that such person may have assets or a will or burial instructions which are needed for the proper administration of the decedent's estate. Any entity, person, bank, corporation, or financial institution that receives such a certificate shall promptly release to the public administrator, or to the public administrator's authorized employees or agents, all information that such entity has at its disposal concerning any assets in which the decedent had any interest, whether such assets be jointly or individually owned; and any such entity, person, bank, corporation, or financial institution shall promptly grant access to the public administrator, or to the public administrator's authorized employees or agents, to any safe deposit box which the decedent had the right of entry to search and remove any will or burial instructions concerning the decedent's estate. For this preliminary investigation, the public administrator shall not be required to furnish a death certificate, an affidavit pursuant to section 15-12-1201, or letters. If a will, codicil, or burial instructions concerning the decedent is discovered as a result of this investigation, upon giving a receipt for same, the public administrator, or the public administrator's authorized employee or agent, shall be entitled to receive the original of such document. The public administrator shall lodge the original of any will or codicil so discovered in the district or probate court having proper jurisdiction. A copy of such instrument shall be provided to any heir or devisee of the decedent who requests it. Any costs incurred in the drilling of a safe deposit box or the copying of any estate documents shall be paid by the estate of the decedent. If any burial instructions are found, the public administrator shall promptly deliver such instructions to the person or persons who have the right to dispose of the decedent's remains. Receipt of a certificate of the public administrator as provided by this section shall fully discharge any entity, person, bank, corporation, or other financial institution from all liability for the release of any information concerning the decedent's assets or the granting of access to a safe deposit box, or for any acts or omissions by the public administrator with reference to these items, without the necessity of inquiring into the truth of any facts stated in the certificate. Any entity, person, bank, corporation, or other financial institution who refuses to honor a properly presented certificate as provided in this section shall be liable for all damages and costs, including reasonable attorney fees and costs, suffered by the estate as a result of the failure of such entity to comply with the public administrator's request for information.

(9) A public administrator may act as a special administrator in a decedent's estate when a creditor or claimant requests such an appointment for the purpose of having the public administrator represent the estate in an action to be brought by the creditor or claimant against the estate. A public administrator requested to act as a special administrator in such cases need act only if the creditor or claimant makes advance arrangements, satisfactory to the public administrator, to pay all reasonable fees and costs likely to be incurred by the public administrator in the public administrator's performance as special administrator regardless of the outcome of the creditor's or claimant's claim or litigation against the estate.



§ 15-12-622. Public administrator - acting as conservator or trustee

(1) When appointed by a court of appropriate jurisdiction, the public administrator may act as a conservator, temporary conservator, special conservator, trustee, or other fiduciary of any estate that has assets requiring protection. Each county department of social services may refer any resident of that county, or any nonresident located in that county, to that county's public administrator for appropriate protective proceedings if such department determines that such person meets the standards required for court protective action.

(2) Any case referred to the public administrator pursuant to this section by a county department of social services shall be presented to the court of appropriate jurisdiction by a petition which shall state to the court that the public administrator has been requested by the county department of social services to act as a conservator or other fiduciary for the person in need of protection, that the public administrator is the nominee of that department, and that the public administrator is not acting as an attorney for that department. The public administrator may prepare and file such a petition if requested to do so by the county department of social services. The fact that a public administrator has been requested by a county department of social services to act as a conservator or other fiduciary shall not be construed by the court as granting any priority for his appointment, and the court shall make that determination solely upon the best interests of the person in need of protection. If the public administrator is not appointed as conservator or other fiduciary and the court determines that another individual should act as the conservator or fiduciary, the court may award reasonable fees and costs to the public administrator if the court determines that the efforts of the public administrator were beneficial to the estate or contributed to the protection of the protected person's assets. In cases where the court awards fees and costs to the public administrator, to the extent that such funds are available, such fees shall be paid from the protected person's estate. In cases in which the public administrator is not compensated from the protected person's estate, the court may approve the payment of such fees from state funds designated for the payment of court-appointed counsel or fiduciaries. The court may determine the amount of fees to be paid from such state funds as it deems to be just.

(3) In any case in which the public administrator has been nominated to act as conservator or other fiduciary at the request of the county department of social services and such case develops into a contested court proceeding, the department's own attorney shall assume all aspects of the contested court case, and the public administrator shall not be required to be involved in such hearings unless specifically directed to do so by the court.

(4) Missing persons. A public administrator has standing to petition a court of appropriate jurisdiction for his or her appointment to act as a conservator, temporary conservator, or special conservator to protect a person's assets and manage the person's estate if:

(a) The person is missing, detained, or unable to return to the United States; and

(b) No interested person has initiated protective proceedings to accomplish this purpose.



§ 15-12-623. Public administrator - administration - reports - fees

(1) The following court docket fees shall be charged:

(a) Public administrator statements of account in small estates, as "small estates" is defined in section 15-12-1201, having gross assets:

(b) The docket fee charged in all other decedent, trust, or conservatorship estates filed by a public administrator shall be the same fee as those charged to the general public filing a similar type of action.

(2) On or before March 1 of each year, each public administrator shall file with the appointing court such reports concerning the administration of public administrator cases during the previous calendar year as the appointing court shall direct.

(3) The office of the public administrator shall only charge fees and costs that are reasonable and proper for similar services in the community. The public administrator shall maintain detailed time records for all charged services. The public administrator shall attempt to minimize fees while providing quality fiduciary, administrative, and legal services to all assigned estates. The public administrator may charge the estates under his or her administration for the services of attorneys, paralegals, bookkeepers, certified public accountants, investigators, tax counsel, or any other professional or nonprofessional who provides necessary services which further the cost-effective administration of the estates. A public administrator who is a member of a law firm may use the legal services of that firm to assist the public administrator in his or her duties as the public administrator or as a fiduciary. All fees of the public administrator or of the public administrator's agents and employees are subject to review by the court having jurisdiction over the estate in which the fees were incurred. The payment of public administrators' administrative fees and costs shall have priority over all other claims and exempt property or family allowances. In cases in which the public administrator is appointed to administer an estate and a more suitable person is subsequently located and such person is then appointed to continue the administration of the estate, the public administrator shall be entitled to receive the prompt payment of his fees and costs for the period of his administration of the estate.

(4) Cash assets collected by the public administrator in small decedent estates may be combined into a single public administrator's trust account which shall be held in a federally insured bank or savings and loan association located in this state. The total amount of the funds in a single public administrator's trust account shall not exceed the federal deposit insurance limits for such accounts. When an additional account is required, such account shall be opened in a different Colorado bank or savings and loan association which has the required federal deposit insurance protection. Regardless of whether the public administrator is an attorney, all estate funds under the control of a public administrator shall be governed by the rules set forth by the Colorado supreme court in the code of professional responsibility, DR 9-102, dealing with trust accounts, unless otherwise modified by this section. Any public administrator's trust account may be utilized as the temporary depository for any public administrator funds. When letters are issued in an estate, the funds belonging to such an estate shall be promptly transferred to an account or accounts in the individual estate's name.






Part 7 - Duties and Powers of Personal Representatives

§ 15-12-701. Time of accrual of duties and powers

The duties and powers of a personal representative commence upon his or her appointment. The powers of a personal representative relate back in time to give acts by the person appointed that are beneficial to the estate occurring prior to appointment the same effect as those occurring thereafter. Prior to appointment, a person nominated to serve as personal representative in a will may carry out written instructions of the decedent or of the persons designated to control disposition of the decedent's last remains under section 15-19-106, relating to his or her body, anatomical gifts, funeral, and burial arrangements. A personal representative may ratify and accept acts on behalf of the estate done by others where the acts would have been proper for a personal representative.



§ 15-12-702. Priority among different letters

A person to whom general letters are issued first has exclusive authority under the letters until his appointment is terminated or modified. If, through error, general letters are afterwards issued to another, the first appointed representative may recover any property of the estate in the hands of the representative subsequently appointed, but the acts of the latter done in good faith before notice of the first letters are not void for want of validity of appointment.



§ 15-12-703. General duties - relation and liability to persons interested in estate - duty to search for a designated beneficiary agreement - standing to sue

(1) A personal representative is a fiduciary who shall observe the standards of care applicable to trustees as described by section 15-16-302. A personal representative is under a duty to settle and distribute the estate of the decedent in accordance with the terms of any probated and effective will and this code, and as expeditiously and efficiently as is consistent with the best interests of the estate. He shall use the authority conferred upon him by this code, the terms of the will, if any, and any order in proceedings to which he is party for the best interests of successors to the estate.

(2) A personal representative shall not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time. Subject to other obligations of administration, an informally probated will is authority to administer and distribute the estate according to its terms. An order of appointment of a personal representative, whether issued in informal or formal proceedings, is authority to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of a pending testacy proceeding, a proceeding to vacate an order entered in an earlier testacy proceeding, a formal proceeding questioning his appointment or fitness to continue, or a supervised administration proceeding. Nothing in this section affects the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants, the surviving spouse, any minor and dependent children, and any pretermitted child of the decedent.

(3) Repealed.

(3.5) A personal representative shall not be surcharged for distributions made that do not take into consideration the possible birth of a posthumously conceived child unless prior to such distribution:

(a) The personal representative has received notice or has actual knowledge that there is an intention to use an individual's genetic material to create a child or has received written notice that there may be an intention to use an individual's genetic material to create a child; and

(b) The birth of the child could affect the distribution of the decedent's estate.

(4) Except as to proceedings which do not survive the death of the decedent, a personal representative of a decedent domiciled in this state at his death has the same standing to sue and be sued in the courts of this state and the courts of any other jurisdiction as his decedent had immediately prior to death.

(5) A personal representative shall not be surcharged for distributions made that do not take into consideration a designated beneficiary agreement if:

(a) The personal representative has reviewed the records of the county clerk and recorder's office in every county in Colorado in which the personal representative has actual knowledge that the decedent was domiciled at any time during the three years prior to the decedent's death for a valid, unrevoked designated beneficiary agreement in which the decedent granted the right of intestate succession; and

(b) The personal representative has not received actual notice nor has actual knowledge of the existence of a valid, unrevoked designated beneficiary agreement in which the decedent granted the right of intestate succession.

(6) Subject to the good faith standard of section 15-10-602 (6), the provisions of section 15-10-605, and subsections (7) and (8) of this section, personal representatives, persons with priority for appointment as personal representative, and court-appointed fiduciaries may ascertain the testator's probable intent or estate planning purpose on issues involving the decedent's estate and, where not contrary to public policy or law, shall have standing and may prosecute or defend that intent or purpose, at the expense of the estate, in proceedings brought under this code.

(7) Without limiting the general applicability of subsection (6) of this section:

(a) (I) A person serving as personal representative or a person nominated as personal representative in a will or appointed as public or special administrator has standing, but no duty, to offer a will for probate. If such person declines or is unable to offer the will for probate, any person who is a successor of the decedent under the will may offer the will for probate and defend the validity of the will in proceedings under this code. In either case, the person may act notwithstanding the fact that he or she may be a devisee under the will. The will proponent's reasonable fees and costs are payable as an expense of administration.

(II) For purposes of this subsection (7), a proponent other than the nominated personal representative should be treated as a nominated personal representative in cases where the nominated personal representative has declined or is unable to offer the will for probate. Such treatment shall not confer upon the proponent a higher priority for appointment than was conferred upon such proponent pursuant to section 15-12-203 before the will was offered for probate.

(b) The personal representative has standing to oppose, at estate expense, a person's claim to be an heir; an omitted spouse or child; a spouse, including a common law spouse; or a devisee.

(c) The personal representative has standing to oppose, at estate expense, a surviving spouse's attempt to invalidate a marital agreement that limits his or her share in the estate.

(d) Where a surviving spouse petitions for an elective share, the court proceeding is an action between the spouse and the interested person or persons whose interests may be affected, and the personal representative is a neutral party to the proceeding. In such a proceeding, the fees and costs reasonably incurred by the personal representative and his or her agents in providing basic information to the parties regarding the augmented estate are payable as an estate expense. The personal representative may prepare a calculation of the augmented estate at estate expense.

(8) (a) In any proceeding brought under this code where any personal representative, person with priority for appointment as a personal representative, nominated personal representative, or court-appointed fiduciary purports to participate in the proceeding at estate expense and has a material conflict of interest, any interested person may petition the court pursuant to section 15-12-614 (1)(b) or 15-12-713 for the appointment of an independent special administrator to represent, to the extent the court directs, the estate's interests in the litigation at estate expense.

(b) For purposes of this subsection (8), the fact that a personal representative, a person with priority for appointment as a personal representative, a nominated personal representative, or a court-appointed fiduciary is also a successor or a potential successor of the estate is not, in and of itself, a material conflict of interest.



§ 15-12-704. Personal representative to proceed without court order - exception

A personal representative shall proceed expeditiously with the settlement and distribution of a decedent's estate and, except as otherwise specified or ordered in regard to a supervised personal representative, do so without adjudication, order, or direction of the court, but he may invoke the jurisdiction of the court, in proceedings authorized by this code, to resolve questions concerning the estate or its administration.



§ 15-12-705. Duty of personal representative - information to heirs and devisees

(1) Not later than thirty days after appointment, every personal representative, except any special administrator, shall give information of his or her appointment to the heirs and devisees, including, if there has been no formal testacy proceeding and if the personal representative was appointed on the assumption that the decedent died intestate, the devisees in any will mentioned in the application for appointment of a personal representative. The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the personal representative. The duty does not extend to require information to persons who have been adjudicated in a prior formal testacy proceeding to have no interest in the estate. The information shall:

(a) Include the name, address, and date of appointment of the personal representative;

(b) Include the date of death of the decedent;

(c) Indicate whether the decedent died intestate or testate and, if the decedent died testate, the dates of the will and any codicils thereto, the date of admission to probate, and whether the probate was formal or informal;

(d) Indicate that it is being sent to persons who have or may have some interest in the estate being administered;

(e) Indicate whether bond has been filed;

(f) Indicate whether administration is supervised and, if administration is unsupervised, that the court will consider ordering supervised administration if requested by an interested person;

(g) Indicate that papers relating to the estate, including an inventory of estate assets, as described in section 15-12-706, are either on file with the court or available to be obtained by interested persons from the personal representative;

(h) Indicate that interested persons are entitled to receive an accounting;

(i) Indicate that the surviving spouse, minor children, and dependent children may be entitled to exempt property and a family allowance if a request for payment is made in the manner and within the time limits prescribed by statutes;

(j) Indicate that the surviving spouse may have a right of election to take a portion of the augmented estate if a petition is filed within the time limits prescribed by statute;

(k) Indicate that, because a court will not routinely review or adjudicate matters unless it is specifically requested to do so by a beneficiary, creditor, or other interested person, all interested persons, including beneficiaries and creditors, have the responsibility to protect their own rights and interests in the estate in the manner provided by the provisions of this code by filing an appropriate pleading with the court by which the estate is being administered and serving it on all interested persons pursuant to section 15-10-401;

(l) Indicate that all interested parties have the right to obtain information about the estate by filing a demand for notice pursuant to section 15-12-204;

(m) Indicate that any individual who has knowledge that there is or may be an intention to use an individual's genetic material to create a child and that the birth of the child could affect the distribution of the decedent's estate should give written notice of such knowledge to the personal representative of the decedent's estate; and

(n) Indicate that any individual who has knowledge that there is a valid, unrevoked designated beneficiary agreement in which the decedent granted the right of intestate succession should give written notice of such knowledge to the personal representative of the decedent's estate.

(2) The personal representative's failure to give the information required by this section is a breach of his or her duty to the persons concerned but does not affect the validity of the personal representative's appointment, powers, or other duties. A personal representative may inform other persons of his or her appointment by delivery or ordinary first-class mail.

(3) The personal representative shall file with the court a copy of the information provided and a statement of when, to whom, and at which address or addresses it was provided.



§ 15-12-706. Duty of personal representative - inventory and appraisement

(1) Within three months after his appointment, a personal representative who is not a successor to another representative who has previously discharged this duty shall prepare an inventory of property owned by the decedent and subject to disposition by will or intestate succession at the time of his death, listing it with reasonable detail and indicating, as to each listed item, its fair market value as of the date of the decedent's death and the type and amount of any encumbrance that may exist with reference to any item. The inventory shall include the oath or affirmation of the personal representative that it is complete and accurate so far as he is informed.

(2) The personal representative shall send a copy of the inventory to interested persons who request it, or he may file the original of the inventory with the court.

(3) If it appears that the heirs of an intestate or the devisees of a testator are unknown, or if known and there is no person qualified to receive the distributive share of such heirs or devisees, the personal representative shall also, within said three months, deliver or mail to the attorney general a copy of the inventory.



§ 15-12-707. Employment of appraisers

The personal representative may employ qualified and disinterested appraisers to assist him in ascertaining the fair market value as of the date of the decedent's death of any asset the value of which may be subject to reasonable doubt. Different persons may be employed to appraise different kinds of assets included in the estate. The names and addresses of any appraiser shall be indicated on the inventory with the item or items he appraised.



§ 15-12-708. Duty of personal representative - supplementary inventory

If any property not included in the original inventory comes to the knowledge of a personal representative or if the personal representative learns that the value or description indicated in the original inventory for any item is erroneous or misleading, he shall make a supplementary inventory or appraisement showing the market value as of the date of the decedent's death of the new item or the revised market value or descriptions, and the appraisers or other data relied upon, if any, and file it with the court if the original inventory was filed, or furnish copies thereof or information thereof to interested persons who request the inventory.



§ 15-12-709. Duty of personal representative - possession of estate

Except as otherwise provided by a decedent's will, every personal representative has a right to, and shall take possession or control of, the decedent's property; except that any real property or tangible personal property may be left with or surrendered to the person presumptively entitled thereto unless or until, in the judgment of the personal representative, possession of the property by the personal representative will be necessary for the purposes of administration. The request by a personal representative for delivery of any property possessed by an heir or devisee is conclusive evidence, in any action against the heir or devisee for possession thereof, that the possession of the property by the personal representative is necessary for the purposes of administration. The personal representative shall pay taxes on and take all steps reasonably necessary for the management, protection, and preservation of the estate in such representative's possession. The personal representative may maintain an action to recover possession of the property or to determine the title thereto. If the personal representative incurs expenses necessary for the protection or disposition of property not subject to such representative's administration, such as those incurred to fix the amount of death taxes thereon, or to compel the contribution contemplated in section 15-11-204 or 15-12-916 (4), the court may fix such liability for the same as it determines to be equitable against any person entitled to or wrongfully withholding the property.



§ 15-12-710. Power to avoid transfers

The property liable for the payment of unsecured debts of a decedent includes all property transferred by him by any means which is in law void or voidable as against his creditors, and, subject to prior liens, the right to recover this property, so far as necessary for the payment of unsecured debts of the decedent, is exclusively in the personal representative.



§ 15-12-711. Powers of personal representatives - in general

Until termination of his appointment a personal representative has the same power over the title to property of the estate that an absolute owner would have, in trust however, for the benefit of the creditors and others interested in the estate. This power may be exercised without notice, hearing, or order of court.



§ 15-12-712. Improper exercise of power - breach of fiduciary duty

If the exercise of power concerning the estate is improper, the personal representative is subject to the provisions of section 15-10-504 and is liable to interested persons for damage or loss resulting from breach of his or her fiduciary duty to the same extent as a trustee of an express trust. The rights of purchasers and others dealing with a personal representative shall be determined as provided in sections 15-12-713 and 15-12-714.



§ 15-12-713. Sale, encumbrance, or transaction involving conflict of interest - voidable - exceptions

(1) Any sale or encumbrance to the personal representative, his spouse, agent, or attorney, or any corporation or trust in which he has a beneficial interest, or any transaction which is affected by a conflict of interest on the part of the personal representative, is voidable by any person interested in the estate except one who has consented, unless:

(a) The will or a contract entered into by the decedent expressly authorized the transaction; or

(b) The transaction is approved by the court after notice to interested persons.

(c) Repealed.

(2) Any transaction previously declared by subsection (1) of this section to be void shall be deemed voidable unless a petition has been filed with the court to set aside any such transaction and a lis pendens has been recorded in the county where any affected real property is located, within sixty days after July 16, 1975.



§ 15-12-714. Persons dealing with personal representative - protection

(1) A person who in good faith either assists a personal representative or deals with him for value is protected as if the personal representative properly exercised his power. The fact that a person knowingly deals with a personal representative does not alone require the person to inquire into the existence of a power or the propriety of its exercise. Except for restrictions on powers of supervised personal representatives which are endorsed on letters as provided in section 15-12-504, no provision in any will or order of court purporting to limit the power of a personal representative is effective, except as to persons with actual knowledge thereof. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is found to be alive. The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.

(2) For purposes of this section, any recorded instrument evidencing a transaction with a personal representative on which a state documentary fee is noted pursuant to section 39-13-103, C.R.S., shall be prima facie evidence that such transaction was made for value.



§ 15-12-715. Transactions authorized for personal representatives - exceptions

(1) Except as restricted or otherwise provided by the will or by an order in a formal proceeding and subject to the priorities stated in section 15-12-902, a personal representative, acting reasonably for the benefit of the interested persons, may properly:

(a) Exercise any of the powers enumerated in the "Colorado Fiduciaries' Powers Act" at the time of such exercise; and

(b) Satisfy written charitable pledges of the decedent irrespective of whether the pledges constituted binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges completed under the circumstances.



§ 15-12-716. Powers and duties of successor personal representative

A successor personal representative has the same power and duty as the original personal representative to complete the administration and distribution of the estate, as expeditiously as possible, but he shall not exercise any power expressly made personal to the executor named in the will.



§ 15-12-717. Corepresentatives - when joint action required

If two or more persons are appointed corepresentatives and unless the will provides otherwise, the concurrence of all is required on all acts connected with the administration and distribution of the estate. This restriction does not apply when any corepresentative receives and receipts for property due the estate, when the concurrence of all cannot readily be obtained in the time reasonably available for emergency action necessary to preserve the estate, or when a corepresentative has been delegated to act for the others. Persons dealing with a corepresentative, if actually unaware that another has been appointed to serve with him or if advised by the personal representative with whom they deal that he has authority to act alone for any of the reasons mentioned herein, are as fully protected as if the person with whom they dealt had been the sole personal representative.



§ 15-12-718. Powers of surviving personal representative

Unless the terms of the will otherwise provide, every power exercisable by personal corepresentatives may be exercised by the one or more remaining after the appointment of one or more is terminated, and if one of two or more nominated as personal corepresentatives is not appointed, those appointed may exercise all the powers incident to the office.



§ 15-12-723. Assets concealed or embezzled

If any personal representative, heir, legatee, creditor, guardian, or conservator or other person interested in the estate of any deceased person or protected person complains to the court, in writing, that any person is suspected to have concealed, embezzled, carried away, or disposed of any money, goods, or chattels of the deceased or protected person, or that such person has in his possession or knowledge any deeds, conveyances, bonds, contracts, or other writings which contain evidence of or tend to disclose the right, title, interest, or claim of the decedent or protected person to any real or personal estate, or any claim or demand, or any last will and testament of the deceased, the said district or probate court may cite such suspected person to appear before it and may examine him on oath upon the matter of such complaint. If the person cited refuses to appear and submit to such examination or to answer such interrogatories as may be put to him touching the matter of such complaint, the court may, by warrant for that purpose, commit him to the county jail until he complies with the order of the court. All such interrogatories and answers may be in writing and signed by the party examined and filed in the district or probate court.






Part 8 - Creditors' Claims

§ 15-12-801. Notice to creditors

(1) Unless one year or more has elapsed since the death of the decedent, a personal representative shall cause a notice to creditors to be published in some daily or weekly newspaper published in the county in which the estate is being administered, or if there is no such newspaper, then in some newspaper of general circulation in an adjoining county. Such notice shall be published not less than three times, at least once during each of three successive calendar weeks. The notice shall be substantially as follows:

NOTICE TO CREDITORS

Estate of ........................................(Deceased)

No. ..............................

All persons having claims against the above-named estate are required to present them to the undersigned or to the District Court of ..........County, Colorado (or Probate Court of the City and County of Denver, Colorado), on or before

(a date not earlier than four months from date of first publication

or the date one year from date of death, whichever occurs first),

................................................................................. 20 ....., or said claims may be forever barred.

...........................................

Personal Representative

(2) A personal representative may give written notice by mail or other delivery to any creditor. Written notice shall be the notice described in subsection (1) of this section or a similar notice. Such written notice shall notify the creditor to present his claim within the later of the following time periods or be forever barred:

(a) Within the time set in the notice to creditors by publication in compliance with subsection (1) of this section; or

(b) Within sixty days from the mailing or other delivery of such notice, but not later than the date one year from date of death.

(3) A personal representative shall not be liable to any creditor or to any successor of the decedent for giving or failing to give notice under this section.



§ 15-12-802. Statutes of limitations

(1) Unless an estate is insolvent, or would thereby be rendered insolvent, the personal representative, with the consent of all successors whose interests would be affected, may waive any defense of limitations available to the estate. If the defense is not waived, no claim which was barred by any statute of limitations at the time of the decedent's death shall be allowed or paid.

(2) The running of any statute of limitations measured from some event other than death or the giving of notice to creditors for claims against a decedent is suspended during the four months following the decedent's death but resumes thereafter as to claims not barred pursuant to the provisions of this part 8.

(3) For purposes of any statute of limitations other than those time periods specified in sections 15-12-801, 15-12-803, 15-12-804, and 15-12-806, the proper presentation of a claim under section 15-12-804 is equivalent to commencement of a proceeding on the claim.



§ 15-12-803. Limitations on presentation of claims

(1) (a) All claims against a decedent's estate that arose before the death of the decedent, including claims of the state of Colorado and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, if not barred earlier by other statutes of limitations, are barred against the estate, the personal representative, any transferee or other person incurring liability under section 15-15-103, and the heirs and devisees of the decedent, unless presented as follows:

(I) As to creditors barred by publication, within the time set in the published notice to creditors;

(II) As to creditors barred by written notice, within the time set in the written notice;

(III) As to all creditors, within one year after the decedent's death.

(b) In addition to the limitations on presentation of claims in paragraph (a) of this subsection (1), claims barred by the nonclaim statute at the decedent's domicile are also barred in this state.

(2) All claims against a decedent's estate that arise at or after the death of the decedent, including claims of the state and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, are barred against the estate, the personal representative, any transferee or other person incurring liability under section 15-15-103, and the heirs and devisees of the decedent, unless presented as follows:

(a) A claim based on a contract with the personal representative, within four months after performance by the personal representative is due;

(b) Any other claim, within four months after it arises.

(3) Nothing in this section affects or prevents:

(a) Any proceeding to enforce any mortgage, pledge, or other lien upon property of the estate;

(b) To the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative for which he is protected by liability insurance; or

(c) Collection of compensation for services rendered and reimbursement for expenses advanced by the personal representative or by the attorney or accountant for the personal representative of the estate.

(4) This section is a nonclaim statute that cannot be waived or tolled, and it shall not be considered a statute of limitations.

(5) Unless section 15-10-106 is determined to apply, and subject to the provisions of subsection (3) of this section, claims that are not presented in accordance with subsections (1) and (2) of this section are barred even if addressing the merits of the claim would not delay the settlement and distribution of the estate.



§ 15-12-804. Manner of presentation of claims

(1) Before a claim may be presented, the decedent's estate must first have been commenced in a court of appropriate jurisdiction by the filing of an application or petition pursuant to part 3 or 4 of this article. A claimant may thereafter present a claim only by:

(a) Filing a written statement of the claim with the clerk of the court, in the form approved by the supreme court, whether or not a personal representative has been appointed;

(b) Delivering or mailing a written statement of the claim to the court-appointed personal representative; or

(c) In the case of a claimant who has a claim described in section 15-12-803 (1), presenting a claim by commencing a proceeding against the personal representative in the court where the personal representative was appointed to obtain payment of the claim. A claimant having a claim described in section 15-12-803 (2) may present a claim by commencing a proceeding against the personal representative in any court where the personal representative may be subjected to jurisdiction under the rules of civil procedure or statutes of this state to obtain payment of his or her claim against the estate. In order to constitute a timely presentation of a claim, the commencement of any proceeding under this paragraph (c) must occur within the time limited for presenting the claim. Time limits on proceedings to enforce timely presented claims are determined by section 15-12-806 (1) and not by this paragraph (c).

(2) Unless presentation is made pursuant to paragraph (a) of subsection (1) of this section, a claim against a decedent's estate is not validly presented by delivering or mailing a claim to any person unless that person has been appointed by the court or registrar of the court as the personal representative of the decedent's estate prior to the time the presentation is attempted.

(3) A personal representative's knowledge that a creditor could bring a claim against an estate shall not be treated as a valid substitute for the proper presentation of a written claim authorized by subsection (1) of this section.

(4) Each written statement of a claim shall include:

(a) A request or demand for payment from the decedent or the estate; and

(b) Sufficient information to allow the personal representative to investigate and respond to the claim, including the basis of the claim, the name and address of the claimant, and the amount claimed.

(5) Except in the situation where a special administrator has been formally appointed with specific powers to deal with the specific claim being presented or has been formally appointed to deal with claims generally under this part 8, a special administrator appointed in informal proceedings, or a special administrator who lacks the powers and authority of a general personal representative, is not a personal representative to whom presentation of a claim may properly be made.

(6) A claim shall be deemed presented on the date that the court-appointed personal representative receives the written statement of claim or the date the claim is filed with the court, whichever is earlier. If a claim is not yet due, the claim shall state the date when it will become due. If the claim is contingent or unliquidated, the claim shall state the nature of the uncertainty. If the claim is secured, the claim shall describe the security. Failure to describe correctly the security, the nature of any uncertainty, or the due date of a claim not yet due does not invalidate the presentation made.

(7) The personal representative shall inform any interested person, upon request, as to the existence, amounts, and nature of all claims against the estate that are known to him or her, but the personal representative shall not be required to express any opinion as to the probable outcome of any claim.

(8) If a claim is presented under subsection (1) of this section, a proceeding thereon may not be commenced more than sixty-three days after the personal representative has mailed a notice of disallowance; except that, in the case of a claim that is not presently due or that is contingent or unliquidated, the personal representative may consent to an extension of the sixty-three-day period, or, to avoid injustice, the court, on petition, may order an extension of the sixty-three-day period, but in no event shall the extension run beyond the applicable statute of limitations.



§ 15-12-805. Classification of claims

(1) The personal representative shall pay allowed claims against the estate of a decedent in the following order:

(a) Property held by or in the possession of the deceased person as fiduciary or trustee of a trust, which shall include a resulting trust, as long as the reasonable expenses of administering such property and of investigating and determining such claim, as provided by section 15-10-602, but subject to section 15-10-605, shall be paid from such property as determined by the court;

(b) Other costs and expenses of administration;

(c) Reasonable funeral and burial, interment, or cremation expenses;

(d) Debts and taxes with preference under federal law;

(e) Reasonable and necessary medical and hospital expenses of the last illness of the decedent, including compensation of persons attending him or her;

(f) Debts and taxes with preference under other laws of this state;

(f.5) The claim of the department of health care policy and financing for the net amount of medical assistance, as defined in section 25.5-4-302 (5), C.R.S., paid to or for the decedent;

(f.7) The claim of a county department of social services or the state department of human services for the excess public assistance paid for which the recipient was ineligible;

(g) Any child support obligations of the decedent that were due and unpaid at death in accordance with a valid court order or agreement of record in which the decedent was a party, and any future child support obligations of the decedent as determined by the court;

(h) All other claims.

(2) No preference shall be given in the payment of any claim over any other claim of the same class, and a claim due and payable shall not be entitled to a preference over claims not due.



§ 15-12-806. Allowance of claims

(1) The personal representative may mail a notice to any claimant stating that the claim has been disallowed. If the personal representative fails to mail notice to a claimant of action on his or her claim within sixty-three days after the time for original presentation of the claim has expired, the claim shall be deemed to be allowed. After any claim has been deemed to be allowed or disallowed, the personal representative may change the status of the allowance or disallowance of the claim by notice to the claimant; except that the personal representative may not change a disallowance of a claim after the time for the claimant to file a petition for allowance or to commence a proceeding on the claim has run and the claim has been barred. Every claim that is disallowed in whole or in part by the personal representative is barred so far as not allowed unless the claimant files a petition for allowance in the court or commences a proceeding against the personal representative not later than sixty-three days after the mailing of the notice of disallowance or partial allowance if the notice warns the claimant of the impending bar.

(2) Upon the petition of the personal representative or of a claimant in a proceeding for the purpose, the court may allow in whole or in part any claim or claims presented to the personal representative or filed with the clerk of the court in due time and not barred by subsection (1) of this section. Notice in this proceeding shall be given to the claimant, the personal representative, and those other persons interested in the estate as the court may direct by order entered at the time the proceeding is commenced.

(3) A judgment in a proceeding in another court against a personal representative to enforce a claim against a decedent's estate is an allowance of the claim.

(4) Unless otherwise provided in any judgment in another court entered against the personal representative, allowed claims bear interest at the legal rate for the period commencing sixty-three days after the time for original presentation of the claim has expired unless based on a contract making a provision for interest, in which case they bear interest in accordance with that provision.



§ 15-12-807. Payment of claims

(1) One year after the decedent's death, the personal representative shall proceed to pay the claims allowed against the estate in the order of priority prescribed, after making provision for family and exempt property allowances, for claims already presented which have not yet been allowed or whose allowance has been appealed, and for unbarred claims which may yet be presented, including costs and expenses of administration. By petition to the court in a proceeding for the purpose, or by appropriate motion if the administration is supervised, a claimant whose claim has been allowed but not paid as provided in this subsection (1) may secure an order directing the personal representative to pay the claim to the extent that funds of the estate are available for the payment.

(2) The personal representative at any time may pay any just claim which has not been barred, with or without formal presentation, but he is personally liable to any other claimant whose claim is allowed and who is injured by such payment if:

(a) The payment was made before the expiration of the time limit stated in subsection (1) of this section and the personal representative failed to require the payee to give adequate security for the refund of any of the payment necessary to pay other claimants; or

(b) The payment was made, due to the negligence or willful fault of the personal representative, in such manner as to deprive the injured claimant of his priority.



§ 15-12-808. Individual liability of personal representative

(1) Unless otherwise provided in the contract, a personal representative is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate unless he fails to reveal his representative capacity and identify the estate in the contract.

(2) A personal representative is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if he is personally at fault.

(3) Claims based on contracts entered into by a personal representative in his fiduciary capacity on obligations arising from ownership or control of the estate or on torts committed in the course of estate administration may be asserted against the estate by proceeding against the personal representative in his fiduciary capacity, whether or not the personal representative is individually liable therefor.

(4) Issues of liability as between the estate and the personal representative individually may be determined:

(a) In a proceeding pursuant to section 15-10-504;

(b) In a proceeding for accounting, surcharge, indemnification, sanctions, or removal; or

(c) In other appropriate proceedings.

(5) A personal representative is not individually liable for making distributions that do not take into consideration the possible birth of a posthumously conceived child if the personal representative made the distribution prior to:

(a) Receiving notice or acquiring actual knowledge of the existence of an intention to use an individual's genetic material to create a child; and

(b) The birth of the child could affect the distribution of the decedent's estate.

(6) If a personal representative has reviewed the records of the county clerk and recorder in every county in Colorado in which the personal representative has actual knowledge that the decedent was domiciled at any time during the three years prior to the decedent's death and the personal representative does not have actual notice or actual knowledge of the existence of a valid, unrevoked designated beneficiary agreement in which the decedent granted the right of intestate succession, the personal representative shall not be individually liable for distributions made to devisees or heirs at law that do not take into consideration the designated beneficiary agreement.



§ 15-12-809. Secured claims

(1) Payment of a secured claim is upon the basis of the amount allowed if the creditor surrenders his security; otherwise payment is upon the basis of one of the following:

(a) If the creditor exhausts his security before receiving payment, (unless precluded by other law) upon the amount of the claim allowed less the fair value of the security; or

(b) If the creditor does not have the right to exhaust his security or has not done so, upon the amount of the claim allowed less the value of the security determined by converting it into money according to the terms of the agreement pursuant to which the security was delivered to the creditor, or by the creditor and personal representative by agreement, arbitration, compromise, or litigation.

(2) A claim for a decedent's proportionate share of liability for a secured debt, made by a third party who is jointly liable with the decedent to the secured creditor, based on the third party's right to contribution from the decedent, shall be reduced by the fair market value, as of the date of death, of the decedent's interest in the property securing the debt, if the property securing the debt is owned by the decedent and not subject to disposition by will or intestate succession at the time of death, and if the decedent's interest passed to the third party on decedent's death.



§ 15-12-810. Claims not due and contingent or unliquidated claims

(1) If a claim which will become due at a future time or a contingent or unliquidated claim becomes due or certain before the distribution of the estate, and if the claim has been allowed or established by a proceeding, it is paid in the same manner as presently due and absolute claims of the same class.

(2) In other cases the personal representative or, on petition of the personal representative or the claimant in a special proceeding for the purpose, the court may provide for payment as follows:

(a) If the claimant consents, he may be paid the present or agreed value of the claim, taking any uncertainty into account;

(b) Arrangement for future payment, or possible payment, on the happening of the contingency or on liquidation may be made by creating a trust, giving a mortgage, obtaining a bond or security from a distributee, or otherwise.



§ 15-12-811. Counterclaims

In allowing a claim the personal representative may deduct any counterclaim which the estate has against the claimant. In determining a claim against an estate a court shall reduce the amount allowed by the amount of any counterclaims and, if the counterclaims exceed the claim, render a judgment against the claimant in the amount of the excess. A counterclaim, liquidated or unliquidated, may arise from a transaction other than that upon which the claim is based. A counterclaim may give rise to relief exceeding in amount or different in kind from that sought in the claim.



§ 15-12-812. Execution and levies prohibited

No execution may issue upon nor may any levy be made against any property of the estate under any judgment against a decedent or a personal representative, but this section shall not be construed to prevent the enforcement of mortgages, pledges, or liens upon real or personal property in an appropriate proceeding.



§ 15-12-813. Compromise of claims

When a claim against the estate has been presented in any manner, the personal representative may, if it appears to be in the best interest of the estate, compromise the claim, whether due or not due, absolute or contingent, liquidated or unliquidated.



§ 15-12-814. Encumbered assets

If any assets of the estate are encumbered by mortgage, pledge, lien, or other security interest, the personal representative may pay the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance, or convey or transfer the assets to the creditor in satisfaction of his lien, in whole or in part, whether or not the holder of the encumbrance has presented a claim, if it appears to be in the best interest of the estate. Payment of an encumbrance does not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration.



§ 15-12-815. Administration in more than one state - duty of personal representative

(1) All assets of estates being administered in this state are subject to all claims, allowances, and charges existing or established against the personal representative wherever appointed.

(2) If the estate either in this state or as a whole is insufficient to cover all family exemptions and allowances determined by the law of the decedent's domicile, prior charges, and claims, after satisfaction of the exemptions, allowances, and charges, each claimant whose claim has been allowed either in this state or elsewhere in administrations of which the personal representative is aware is entitled to receive payment of an equal proportion of his claim. If a preference or security in regard to a claim is allowed in another jurisdiction but not in this state, the creditor so benefited is to receive dividends from local assets only upon the balance of his claim after deducting the amount of the benefit.

(3) In case the exempt property and family allowances, prior charges, and claims of the entire estate exceed the total value of the portions of the estate being administered separately and this state is not the state of the decedent's last domicile, the claims allowed in this state shall be paid their proportion if local assets are adequate for the purpose, and the balance of local assets shall be transferred to the domiciliary personal representative. If local assets are not sufficient to pay all claims allowed in this state the amount to which they are entitled, local assets shall be marshalled so that each claim allowed in this state is paid its proportion as far as possible, after taking into account all dividends on claims allowed in this state from assets in other jurisdictions.



§ 15-12-816. Final distribution to domiciliary representative

(1) The estate of a nonresident decedent being administered by a personal representative appointed in this state shall, if there is a personal representative of the decedent's domicile willing to receive it, be distributed to the domiciliary personal representative for the benefit of the successors of the decedent unless:

(a) By virtue of the decedent's will, if any, and applicable choice of law rules, the successors are identified pursuant to the local law of this state without reference to the local law of the decedent's domicile;

(b) The personal representative of this state, after reasonable inquiry, is unaware of the existence or identity of a domiciliary personal representative; or

(c) The court orders otherwise in a proceeding for a closing order under section 15-12-1001 or incident to the closing of a supervised administration.

(2) In other cases distribution of the estate of a decedent shall be made in accordance with the applicable provisions of this article.






Part 9 - Special Provisions Relating to Distribution

§ 15-12-901. Successors' rights if no administration

(1) (a) As used in this subsection (1), "will probated in this state" means a will that is declared to be valid by an order of informal probate by the registrar, or an adjudication of probate by the court.

(b) Except as otherwise provided in paragraph (c) of this subsection (1) and in part 13 of this article:

(I) In the absence of administration, the heirs and devisees are entitled to the estate in accordance with the terms of a will probated in this state or the laws of intestate succession.

(II) Devisees may establish title by the will probated in this state to devised property.

(c) A duly executed and unrevoked will that is not a will probated in this state may be admitted as evidence of a devise if:

(I) A court proceeding concerning the succession or administration of the estate has not occurred; and

(II) Either the devisee or his or her successors and assigns possessed the property devised in accordance with the provisions of the will, or the property devised was not possessed or claimed by anyone by virtue of the decedent's title during the time period for testacy proceedings.

(2) Persons entitled to property by exemption or intestacy may establish title thereto by proof of the decedent's ownership, his or her death, and their relationship to the decedent.

(3) Successors take subject to all charges incident to administration, including the claims of creditors and allowances of surviving spouse and dependent children, and subject to the rights of others resulting from abatement, retainer, advancement, and ademption.



§ 15-12-902. Distribution - order in which assets appropriated - abatement

(1) (a) Except as provided in subsection (2) of this section and except as provided in connection with the share of the surviving spouse who elects to take an elective share, shares of distributees abate, without any preference or priority as between real and personal property, in the following order:

(I) Property not disposed of by the will;

(II) Residuary devises;

(III) General devises;

(IV) Specific devises.

(b) For purposes of abatement, a general devise charged on any specific property or fund is a specific devise to the extent of the value of the property on which it is charged, and upon the failure or insufficiency of the property on which it is charged, a general devise to the extent of the failure or insufficiency. Abatement within each classification is in proportion to the amounts of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

(2) If the will expresses an order of abatement, or the express purpose of the devise would be defeated by the order of abatement stated in subsection (1) of this section, the shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

(3) If the subject of a preferred devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets.



§ 15-12-903. Right of retainer

Unless a contrary intent is indicated by the will, the amount of a noncontingent indebtedness of a successor to the estate if due, or its present value if not due, shall be offset against the successor's interest; but the successor has the benefit of any defense which would be available to him in a direct proceeding for recovery of the debt.



§ 15-12-904. Interest on general pecuniary devise

General pecuniary devises bear interest at the legal rate beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is indicated by the will.



§ 15-12-905. Penalty clause for contest

A provision in a will purporting to penalize any interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.



§ 15-12-906. Distribution in kind - valuation - method

(1) A specific devisee is entitled to distribution of the thing devised to him.

(2) (a) Any exempt property or family allowance or devise payable in money may be satisfied by value in kind, if:

(I) The person entitled to the payment has requested distribution in kind;

(II) The property distributed in kind is valued at fair market value as of the date of its distribution; and

(III) No residuary devisee has requested that the asset in question remain a part of the residue of the estate.

(b) For the purpose of valuation under paragraph (a) of this subsection (2), securities regularly traded on recognized exchanges, if distributed in kind, are valued at the price for the last sale of like securities traded on the business day prior to distribution, or if there was no sale on that day, at the median between amounts bid and offered at the close of that day. Assets consisting of sums owed the decedent or the estate by solvent debtors as to which there is no known dispute or defense are valued at the sum due with accrued interest or discounted to the date of distribution. For assets which do not have readily ascertainable values, a valuation as of a date not more than thirty days prior to the date of distribution, if otherwise reasonable, controls. For purposes of facilitating distribution, the personal representative may ascertain the value of the assets as of the time of the proposed distribution in any reasonable way, including the employment of qualified appraisers, even if the assets may have been previously appraised.

(c) The residuary estate may be distributed in cash or in kind, without requiring a pro rata distribution of specific assets, if there is no objection to the proposed distribution. In other cases, residuary property may be converted into cash for distribution, subject to all applicable fiduciary duties, or may be distributed in cash or in kind, without requiring a pro rata distribution of specific assets, pursuant to a court order.

(3) After the probable charges against the estate are known, the personal representative may mail or deliver a proposal for distribution to all persons who have a right to object to the proposed distribution. The right of any distributee to object to the proposed distribution on the basis of the kind or value of asset he is to receive, if not waived earlier in writing, terminates if he fails to object in writing received by the personal representative within thirty days after mailing or delivery of the proposal.

(4) If, in any instrument which provides for a devise or transfer intended to qualify for a federal estate tax marital deduction, the personal representative or trustee is required, or expressly authorized, by the terms of the instrument, to satisfy such devise or transfer by a distribution of property in kind at values as finally determined for federal estate tax purposes or at values which are the same as the federal income tax bases of such property to the estate or trust, then, unless the instrument expressly requires that such devise or transfer be satisfied with property having an aggregate fair market value at the date, or dates, of distribution amounting to no less than the amount of such devise or transfer as finally determined for federal estate tax purposes, the distributee of such devise or transfer shall be entitled to a distribution of property which will have an aggregate fair market value fairly representative of the distributee's proportionate share of the appreciation or depreciation in the value to the date, or dates, of distribution of all property then available for distribution, and the personal representative or trustee shall satisfy such devise or transfer accordingly.



§ 15-12-907. Distribution in kind - evidence

If distribution in kind is made, the personal representative shall execute an instrument or deed of distribution assigning, transferring, or releasing the assets to the distributee as evidence of the distributee's title to the property.



§ 15-12-908. Distribution - right or title of distributee

Proof that a distributee has received an instrument or deed of distribution of assets in kind, or payment in distribution, from a personal representative is conclusive evidence that the distributee has succeeded to the interest of the estate in the distributed assets, as against all persons interested in the estate; except that the personal representative may recover the assets or their value if the distribution was improper.



§ 15-12-909. Improper distribution - liability of distributee

Unless the distribution or payment no longer can be questioned because of adjudication, estoppel, or limitation, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable for return of the property improperly received and its income since distribution if he has the property. If he does not have the property, then he is liable for return of the value as of the date of disposition of the property improperly received and its income and gain received by him.



§ 15-12-910. Purchasers from distributees protected

If property distributed in kind or a security interest therein is acquired for value by a purchaser from or lender to a distributee who has received an instrument or deed of distribution from the personal representative, or is so acquired by a purchaser from or lender to a transferee from such distributee, the purchaser or lender takes title free of rights of any interested person in the estate and incurs no personal liability to the estate, or to any interested person, whether or not the distribution was proper or supported by court order and whether or not the authority of the personal representative was terminated prior to execution of the instrument or deed. This section protects a purchaser from or lender to a distributee who, as personal representative, has executed a deed of distribution to himself, as well as a purchaser from or lender to any other distributee or his transferee. To be protected under this provision, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind, even if the personal representative and the distributee are the same person, or whether the authority of the personal representative had terminated prior to the distribution. For purposes of this section, any recorded instrument evidencing a transfer to a purchaser from or lender to a distributee on which a state documentary fee is noted pursuant to section 39-13-103, C.R.S., shall be prima facie evidence that such transfer was made for value.



§ 15-12-911. Partition for purpose of distribution

When two or more heirs or devisees are entitled to distribution of undivided interests in any real or personal property of the estate, the personal representative or one or more of the heirs or devisees may petition the court, prior to the formal or informal closing of the estate, to make partition. After notice to the interested heirs or devisees, the court shall partition the property in the same manner as provided by the law for civil actions of partition. The court may direct the personal representative to sell any property which cannot be partitioned without prejudice to the owners and which cannot conveniently be allotted to any one party.



§ 15-12-912. Private agreements among successors to decedent binding on personal representative

Subject to the rights of creditors, competent successors may agree among themselves to alter the interests, shares, or amounts to which they are entitled under the will of the decedent or under the laws of intestacy in any way that they provide in a written agreement, whether or not supported by a consideration, executed by all who are affected by its provisions. The personal representative shall abide by the terms of the agreement subject to his or her obligation to administer the estate for the benefit of creditors, to pay all taxes and costs of administration, and to carry out the responsibilities of his or her office for the benefit of any successors of the decedent who are not parties. Personal representatives of decedents' estates are not required to see to the performance of trusts if the trustee thereof is another person who is willing to accept the trust. Accordingly, trustees of a testamentary trust are successors for the purposes of this section. Nothing in this section relieves trustees of any duties owed to beneficiaries of trusts.



§ 15-12-913. Distributions to trustee

(1) Before distributing to a trustee, the personal representative may require that the trust be registered if the state in which it is to be administered provides for registration and that the trustee inform the beneficiaries as provided in section 15-16-303.

(2) If the trust instrument does not excuse the trustee from giving bond, the personal representative may petition the appropriate court to require that the trustee post bond if he apprehends that distribution might jeopardize the interests of persons who are not able to protect themselves, and he may withhold distribution until the court has acted.

(3) No inference of negligence on the part of the personal representative shall be drawn from his failure to exercise the authority conferred by subsections (1) and (2) of this section.



§ 15-12-914. Disposition of unclaimed assets

(1) If any heirs or devisees of any intestate or testator are unknown, or if known and there is no person qualified to receive devises or distributive shares of such heirs or devisees at the time of making final settlement of the estate, or if such heirs or devisees refuse to receive and receipt for such devises or distributive shares, or in the event there is no taker under the provisions of article 11 of this title, the personal representative shall reduce all such devises or distributive shares to cash and shall be ordered by the court to pay any balances remaining in his hands to the state treasurer; and the state shall be answerable for the same, without interest, anytime within twenty-one years after the same shall have been paid into the treasury, to such person or persons as shall appear to be legally entitled to the same, upon order of the court having administration of the estate.

(2) Except as provided in subsection (1) of this section, any person, corporation, association, or other entity in possession of moneys paid to him or it or in his or its possession in any fiduciary capacity, and the said moneys are unclaimed, or the person to whom the person in possession may lawfully pay the same, or the person who may be entitled thereto is unknown or absent or fails to receive and properly receipt therefor, may pay said moneys to the state treasurer; and the state shall be answerable for the same, without interest, anytime within twenty-one years after the same shall have been paid to the state treasurer; such payment to the state treasurer shall discharge the person making the same from any further liability or responsibility for such moneys.

(3) After the lapse of twenty-one years from the time any such moneys shall be paid into the state treasury, and no claim therefor having been made and established by any person entitled thereto, said moneys shall become the property of the state and shall be transferred to the public school fund thereof, and the state shall not be liable therefor. Prior to said lapse of twenty-one years, such moneys may be invested by the state treasurer, and all interest or increment therefrom shall be credited to the general fund.

(4) At the time any personal representative or other fiduciary pays into the state treasury any moneys, he or she shall make a written report thereof to the attorney general of the state, giving the attorney general such information as he or she may have, under oath or affirmation, touching the identity and antecedents of the deceased, as well as of any person supposed to be entitled to said moneys, to the end that fictitious claims to the moneys may be forestalled. The attorney general shall file such reports in his or her office and keep the index thereof, and a court shall not make an order for the repayment of any moneys so paid into the state treasury without the attorney general having first been served with written notice thirty days before the time of making application therefor. Upon the serving of such notice, the attorney general is classified as an interested person under this code and may appear and take all steps for and on behalf of the state that any person who might be a defendant to such action might take. The reasonable expense of any such action taken by the attorney general must be initially paid out of the attorney general's contingent fund; but, with the approval, order, and direction of the court having jurisdiction of the estate, any such reasonable expense incurred by the attorney general in conserving the estate and in investigating and litigating the claim of any alleged heir, devisee, distributee, or creditor must be repaid to said contingent fund out of the moneys in the estate or fund in controversy before final settlement thereof.

(5) No estate or trust shall be permitted to remain open for the reason that an heir or devisee or beneficiary is unknown or cannot be located or refuses to receive and receipt for his share. All property subject to the provisions of subsection (1) of this section shall be paid to the state treasurer no later than three months after the entry of the order of final settlement or no later than six months after such property becomes eligible for distribution, whichever date is the earlier.



§ 15-12-915. Distribution to person under disability

(1) A personal representative or trustee may discharge his obligation to distribute to any person under legal disability:

(a) By distributing to his conservator; or

(b) By distributing to any person authorized by law to give a valid receipt and discharge for the distribution; or

(c) The court may authorize distribution to a parent or relative of or a person having the custody and being responsible for the care of the person under disability for such person's use or benefit, subject to such terms and conditions as the court shall direct and approve; or

(d) By distributing in any way authorized by the terms of the will or trust instrument or by the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S.; but, in making any such distribution, the personal representative or trustee has a duty to act as a prudent man with due regard to the obligations of a fiduciary.



§ 15-12-916. Apportionment of estate taxes

(1) For purposes of this section:

(a) "Estate" means the gross estate of a decedent as determined for the purpose of federal estate tax and the estate tax payable to this state.

(b) "Fiduciary" means personal representative or trustee.

(c) "Person" means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency, or local governmental agency.

(d) "Person interested in the estate" means any person entitled to receive, or who has received, from a decedent or by reason of the death of a decedent any property or interest therein included in the decedent's estate. It includes a personal representative, conservator, and trustee.

(e) "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(f) "Tax" means the federal estate tax, the additional inheritance tax imposed by section 26-2-113, C.R.S., the Colorado estate tax imposed by article 23.5 of title 39, C.R.S., and interest and penalties imposed in addition to the tax.

(2) Unless otherwise provided in the will or other dispositive instrument, the tax shall be apportioned among all persons interested in the estate, subject to the exceptions specified in this section. The apportionment is to be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax are to be used for tax apportionment purposes. In all instances not involving a spouse unprovided for in a will as provided in section 15-11-301 or an election by a surviving spouse as provided in section 15-11-202, if the decedent's will or other dispositive instrument directs a method of apportionment of tax different from the method described in this code, the method described in the will or other dispositive instrument controls. In instances involving such a spouse unprovided for in a will or election, if the decedent's will or other dispositive instrument directs a method of apportionment of tax different from the method described in this code, the apportionment of tax to the spouse unprovided for in the will or to the surviving spouse shall be in accordance with the method described in this code, and the apportionment of tax to the remaining persons interested in the estate shall be in accordance with the method described in the will or other dispositive instrument.

(3) (a) The court in which venue lies for the administration of the estate of a decedent, on petition for the purpose, may determine the apportionment of the tax.

(b) If the court finds that it is inequitable to apportion interest and penalties in the manner provided in subsection (2) of this section, because of special circumstances, it may direct apportionment thereof in the manner it finds equitable.

(c) If the court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the fiduciary, the court may charge him with the amount of the assessed penalties and interest.

(d) In any action to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this code, the determination of the court in respect thereto shall be prima facie correct.

(4) (a) The personal representative or other person in possession of the property of the decedent required to pay the tax may withhold from any property distributable to any person interested in the estate, upon its distribution to him, the amount of tax attributable to his interest. If the property in possession of the personal representative or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the personal representative or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the personal representative or the other person required to pay the tax, the personal representative or the other person required to pay the tax may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this section.

(b) If property held by the personal representative is distributed prior to final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the personal representative.

(5) (a) In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate, and for any deductions and credits allowed by the law imposing the tax.

(b) Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift inures to the benefit of the person bearing such relationship or receiving the gift; but, if an interest is subject to a prior present interest which is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal.

(c) Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or his estate inures to the proportionate benefit of all persons liable to apportionment.

(d) Any credit for inheritance, succession, or estate taxes or taxes in the nature thereof applicable to property or interests includable in the estate inures to the benefit of the persons or interests chargeable with the payment thereof to the extent proportionately that the credit reduces the tax.

(e) To the extent that property passing to or in trust for a surviving spouse or any charitable, public, or similar gift or devise is not an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property is not included in the computation provided for in subsection (2) of this section, and to that extent no apportionment is made against the property. The provisions of this paragraph (e) do not apply to any case if the result would be to deprive the estate of a deduction otherwise allowable under section 2053(d) of the federal "Internal Revenue Code of 1986", as amended, of the United States, relating to deduction for state death taxes on transfers for public, charitable, or religious uses.

(6) No interest in income and no estate for years or for life or other temporary interest in any property or fund is subject to apportionment as between the temporary interest and the remainder. The tax on the temporary interest and the tax, if any, on the remainder is chargeable against the corpus of the property or funds subject to the temporary interest and remainder.

(7) Neither the personal representative nor other person required to pay the tax is under any duty to institute any action to recover from any person interested in the estate the amount of the tax apportioned to the person until the expiration of the three months next following final determination of the tax. A personal representative or other person required to pay the tax who institutes the action within a reasonable time after the three months' period is not subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but thereafter became uncollectible. If the personal representative or other person required to pay the tax cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment.

(8) A personal representative acting in another state or a person required to pay the tax domiciled in another state may institute an action in the courts of this state and may recover a proportionate amount of the federal estate tax, of an estate tax payable to another state, or of a death duty due by a decedent's estate to another state, from a person interested in the estate who is either domiciled in this state or who owns property in this state subject to attachment or execution. For the purposes of the action the determination of apportionment by the court having jurisdiction of the administration of the decedent's estate in the other state is prima facie correct.

(9) If the liabilities of persons interested in the estate as prescribed by this code differ from those which result under the federal estate tax law, the liabilities imposed by the federal law shall control, and all other provisions of this code shall apply as if the amounts and liabilities prescribed by the federal law had been prescribed by subsection (2) of this section.






Part 10 - Closing Estates

§ 15-12-1001. Formal proceedings terminating administration - testate or intestate - order of general protection

(1) A personal representative or any interested person may petition for an order of complete settlement of the estate. The personal representative may petition at any time, and any other interested person may petition after one year from the appointment of the original personal representative; except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired. The petition may request the court to determine testacy, if not previously determined, to consider the final account or compel or approve an accounting and distribution, to construe any will or determine heirs, and to adjudicate the final settlement and distribution of the estate. After notice to all interested persons and hearing, the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any interested person.

(2) If one or more heirs or devisees were omitted as parties in, or were not given notice of, a previous formal testacy proceeding, the court, on proper petition for an order of complete settlement of the estate under this section, and after notice to the omitted or unnotified persons and other interested parties determined to be interested on the assumption that the previous order concerning testacy is conclusive as to those given notice of the earlier proceeding, may determine testacy as it affects the omitted persons and confirm or alter the previous order of testacy as it affects all interested persons as appropriate in the light of the new proofs. In the absence of objection by an omitted or unnotified person, evidence received in the original testacy proceeding shall constitute prima facie proof of due execution of any will previously admitted to probate, or of the fact that the decedent left no valid will if the prior proceedings determined this fact.



§ 15-12-1002. Formal proceedings terminating testate administration - order construing will without adjudicating testacy

A personal representative administering an estate under an informally probated will or any devisee under an informally probated will may petition for an order of settlement of the estate which will not adjudicate the testacy status of the decedent. The personal representative may petition at any time, and a devisee may petition after one year, from the appointment of the original personal representative; except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired. The petition may request the court to consider the final account or compel or approve an accounting and distribution, to construe the will and adjudicate final settlement and distribution of the estate. After notice to all devisees and the personal representative and hearing, the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate under the will, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any devisee who is a party to the proceeding and those he represents. If it appears that a part of the estate is intestate, the proceedings shall be dismissed or amendments made to meet the provisions of section 15-12-1001.



§ 15-12-1003. Closing estates - by sworn statement of personal representative

(1) Unless prohibited by order of the court and except for estates being administered in supervised administration proceedings, a personal representative may close an estate by filing with the court, no earlier than six months after the date of original appointment of a general personal representative for the estate or one year after the date of death, whichever occurs first, a verified statement stating that he or she, or a prior personal representative whom he or she has succeeded, has or have:

(a) Fully administered the estate of the decedent by making payment, settlement, or other disposition of all lawful claims, expenses of administration and estate, inheritance and other death taxes, except as specified in the statement, and that the assets of the estate have been distributed to the persons entitled. If any claims remain undischarged, the statement shall state whether the personal representative has distributed the estate subject to possible liability with the agreement of the distributees or it shall state in detail other arrangements which have been made to accommodate outstanding liabilities; and

(b) Sent a copy thereof to all distributees of the estate and to all creditors or other claimants of whom he is aware whose claims are neither paid nor barred and has furnished a full account in writing of his administration to the distributees whose interests are affected thereby.

(2) If no proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.



§ 15-12-1004. Liability of distributees to claimants

After assets of an estate have been distributed and subject to section 15-12-1006, an undischarged claim not barred may be prosecuted in a proceeding against one or more distributees. No distributee shall be liable to claimants for amounts received as exempt property or family allowances or for amounts in excess of the value of his other distributions as of the time of such distributions. As between distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had been satisfied in the course of administration. Any distributee who shall have failed to notify other distributees of the demand made upon him by the claimant in sufficient time to permit them to join in any proceeding in which the claim was asserted against him loses his right of contribution against other distributees.



§ 15-12-1005. Limitations on proceedings against personal representative

Unless previously barred by adjudication and except as provided in the closing statement, the rights of successors and of creditors whose claims have not otherwise been barred against the personal representative for breach of fiduciary duty are barred unless a proceeding to assert the same is commenced within six months after the filing of the closing statement. The rights thus barred do not include rights to recover from a personal representative for fraud, misrepresentation, or inadequate disclosure related to the settlement of the decedent's estate.



§ 15-12-1006. Limitations on actions and proceedings against distributees

(1) Unless previously adjudicated in a formal testacy proceeding or in a proceeding settling the accounts of a personal representative or otherwise barred, the claim of any claimant to recover from a distributee who is liable to pay the claim, and the right of any heir or devisee or of a successor personal representative acting in their behalf, to recover property improperly distributed or the value thereof from any distributee is forever barred as follows:

(a) A claim by a creditor of the decedent is forever barred at one year after the decedent's death.

(b) Any other claimant or any heir or devisee is forever barred at the later of the following:

(I) Three years after the decedent's death; or

(II) One year after the time of distribution thereof.

(2) This section does not bar an action to recover property or value received as the result of fraud.



§ 15-12-1007. Certificate discharging liens securing fiduciary performance

After his appointment has terminated, the personal representative, his sureties, or any successor of either, upon the filing of a verified application showing, so far as is known by the applicant, that no action concerning the estate is pending in any court, is entitled to receive a certificate from the registrar that the personal representative appears to have fully administered the estate in question. The certificate evidences discharge of any lien on any property given to secure the obligation of the personal representative in lieu of bond or any surety, but does not preclude action against the personal representative or the surety.



§ 15-12-1008. Subsequent administration

If, after an estate has been settled and the personal representative discharged or after one year after a closing statement has been filed, it is determined that the estate has not been fully administered or fully distributed by reason of subsequently discovered property or for any other reason, the court, upon petition of any interested person, and upon notice as it directs, may appoint the same or a successor personal representative to complete the administration or distribution of the estate. If a new appointment is made, unless the court orders otherwise, the provisions of this code apply as appropriate; but no claim previously barred may be asserted in the subsequent administration.



§ 15-12-1009. Estates not closed after three years or more

(1) When records of the court indicate no action has been taken in an estate for a period of three years or more, the court may, on its own motion, and after notice to the attorney of record, if available, or if there is no attorney of record, then to the personal representative, enter an order closing the estate without further accounting. Such closure may likewise be ordered upon the motion of any interested person, as defined in section 15-10-201 (27), or upon motion of the attorney of record. Any order in such case shall provide for the closing of the estate without further accounting, and such order shall not discharge the personal representative or any other person from any liability to the estate, the court, or any other person; except that sureties upon any bond posted in such proceedings shall be released as to any claim arising after closure of the estate under such circumstances.

(2) Unless the court has reason to believe the personal representative's conduct in the administration of the estate has been improper, closure of the estate as provided in this section shall be without further accounting, report, or hearing.

(3) Upon motion of any interested person, an estate closed pursuant to this section shall be reopened by the court.

(4) This section shall be applicable to all decedents' estates, whether instituted before or after the effective date of this code.






Part 11 - Compromise of Controversies

§ 15-12-1101. Effect of approval of agreements involving trusts, inalienable interests, or interests of third persons

A compromise of any controversy as to admission to probate of any instrument offered for formal probate as the will of a decedent, the construction, validity, or effect of any probated will, the rights or interests in the estate of the decedent, of any successor, or the administration of the estate, if approved in a formal proceeding in the court for that purpose, is binding on all the parties thereto including those unborn, unascertained, or who could not be located. An approved compromise is binding even though it may affect a trust or an inalienable interest. A compromise does not impair the rights of creditors or of taxing authorities who are not parties to it.



§ 15-12-1102. Procedure for securing court approval of compromise

(1) The procedure for securing court approval of a compromise is as follows:

(a) The terms of the compromise shall be set forth in an agreement in writing which shall be executed by all competent persons and parents acting for any minor child having beneficial interests or having claims which will or may be affected by the compromise. Execution is not required by any person whose identity cannot be ascertained or whose whereabouts is unknown and cannot reasonably be ascertained.

(b) Any interested person, including the personal representative or a trustee, then may submit the agreement to the court for its approval and for execution by the personal representative, the trustee of every affected testamentary trust, and other fiduciaries and representatives.

(c) After notice to all interested persons or their representatives, including the personal representative of the estate and all affected trustees of trusts, the court, if it finds that the contest or controversy is in good faith and that the effect of the agreement upon the interests of persons represented by fiduciaries or other representatives is just and reasonable, shall make an order approving the agreement and directing all fiduciaries under its supervision to execute the agreement. A minor child represented only by his parents may be bound only if his parents join with other competent persons in execution of the compromise, and if there is no conflict of interest between parent and child. Upon the making of the order and the execution of the agreement, all further disposition of the estate is in accordance with the terms of the agreement.






Part 12 - Collection of Personal Property by Affidavit and Summary Administration Procedure for Small Estates

§ 15-12-1201. Collection of personal property by affidavit

(1) At any time ten or more days after the date of death of a decedent, any person indebted to the decedent or having possession of any personal property, including but not limited to funds on deposit at, or any contents of a safe deposit box at, any financial institution; tangible personal property; or an instrument evidencing a debt, obligation, stock, chose in action, or stock brand belonging to the decedent shall pay or deliver such property to a person claiming to be a successor of the decedent or acting on behalf of a successor of the decedent upon being presented an affidavit made by or on behalf of the successor stating:

(a) The fair market value of property owned by the decedent and subject to disposition by will or intestate succession at the time of his or her death, wherever that property is located, less liens and encumbrances, does not exceed twice the amount set forth in section 15-11-403, as adjusted by section 15-10-112;

(b) At least ten days have elapsed since the death of the decedent;

(c) No application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction; and

(d) Each person is entitled to payment or delivery of the property as set forth in such affidavit.

(1.5) An instrument or other property that is payable or deliverable to a decedent or to the estate of a decedent is considered property of the decedent subject to subsection (1) of this section. A successor or person acting on behalf of a successor under subsection (1) of this section may endorse an instrument that is so payable and collect such amount.

(2) A transfer agent of any security shall change the registered ownership on the books of a corporation from the decedent to the successor or successors upon the presentation of an affidavit as provided in subsection (1) of this section.

(3) The public official having cognizance over the registered title of any personal property of the decedent shall change the registered ownership from the decedent to the successor or successors upon the presentation of an affidavit as provided in subsection (1) of this section.

(3.5) In the event that an instrument or other evidence of an indebtedness is secured by real property, in order to act on behalf of the holder of the indebtedness secured by a mortgage, deed of trust, or other security document, the person making the affidavit must record, with the clerk and recorder of the county where the real property is located, a copy of the affidavit and a copy of the decedent's death certificate or a verification of death document.

(3.7) Pursuant to section 15-10-111 (1)(a)(I) and (1)(b), a safe deposit box may be entered and its contents shall be delivered upon presentation of an affidavit made pursuant to subsection (1) of this section.

(4) The duties owed to a successor by a person acting on behalf of the successor in the making, presentation, or other use of an affidavit under this section are the same as the duties of an agent to the agent's principal, and the breach of such duty is subject to the same remedies as are available under the law of this state with respect to an agent subject to part 7 of article 14 of this title, including but not limited to the remedies available under part 5 of article 10 of this title. A successor who makes, presents, or uses such an affidavit where there are two or more successors is a person acting on behalf of each other successor.



§ 15-12-1202. Effect of affidavit

(1) The person paying, delivering, transferring, or issuing personal property or the evidence thereof pursuant to affidavit is discharged and released to the same extent as if he or she dealt with a personal representative of the decedent. He or she is not required to see to the application of the personal property or evidence thereof or to inquire into the truth of any statement in the affidavit.

(2) If any person to whom an affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer, or issuance compelled upon proof of the right of persons entitled thereto in a proceeding brought for the purpose by or on behalf of such persons.

(3) If a proof of right has been established in a proceeding under subsection (2) of this section, any person to whom an affidavit was delivered and who refused, without reasonable cause, to pay, deliver, transfer, or issue any personal property or evidence thereof belonging to the decedent, as provided in section 15-12-1201, shall be liable for all costs, including reasonable attorney fees and costs, incurred by or on behalf of the persons entitled thereto. The person to whom an affidavit was delivered bears the burden of proving reasonable cause by a preponderance of the evidence.

(4) Any person to whom payment, delivery, transfer, or issuance is made is answerable and accountable therefor to any personal representative of the estate or to any other person having a superior right.



§ 15-12-1203. Small estates - summary administrative procedure

If it appears from the inventory and appraisal that the value of the entire estate, less liens and encumbrances, does not exceed the value of personal property held by or in the possession of the decedent as fiduciary or trustee, exempt property allowance, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable and necessary medical and hospital expenses of the last illness of the decedent, the personal representative, without giving notice to creditors, may immediately disburse and distribute the estate to the persons entitled thereto and file a closing statement as provided in section 15-12-1204.



§ 15-12-1204. Small estates - closing by sworn statement of personal representative

(1) Unless prohibited by order of the court, and except for estates being administered by supervised personal representatives, a personal representative may close an estate administered under the summary procedures of section 15-12-1203 by filing with the court, at any time after disbursement and distribution of the estate, a verified statement stating that:

(a) To the best knowledge of the personal representative, the value of the entire estate, less liens and encumbrances, did not exceed the value of personal property held by or in the possession of the decedent as fiduciary or trustee, exempt property, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable and necessary medical and hospital expenses of the last illness of the decedent;

(b) The personal representative has fully administered the estate by disbursing and distributing it to the persons entitled thereto; and

(c) The personal representative has sent a copy of the closing statement to all distributees of the estate and to all creditors or other claimants of whom he is aware whose claims are neither paid nor barred and has furnished a full account in writing of his administration to the distributees whose interests are affected.

(2) If no actions or proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.

(3) A closing statement filed under this section has the same effect as one filed under section 15-12-1003.



§ 15-12-1205. Time of taking effect - provisions for transition

The provisions of sections 15-12-1201 and 15-12-1202 became effective on July 1, 1974, regardless of the date of the death of the decedent.






Part 13 - Determination of Heirs, Devisees, and Property Interests by Special Proceeding

§ 15-12-1301. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Interested person" means an owner by descent or succession, an alleged heir or devisee of a decedent, any other person claiming an ownership interest derived from an owner by descent or succession, or an alleged heir or devisee in any property the descent or succession of which is to be determined pursuant to this part 13, but excluding any person holding a nonownership interest in such property.

(2) "Owner by descent or succession" means a person in whom all or any part of the decedent's interest in the property vests as a result of intestate or testate succession.

(3) "Property" means the property interest owned by the decedent at the time of death without regard to other property interests which may be owned by other persons in the same parcel of real property or item of personal property.



§ 15-12-1302. Petition to determine heirship - devisees - interests in property

(1) When any person dies leaving an interest in real property in this state, or dies domiciled in this state leaving an interest in personal property wherever located, and there is no probate proceeding presently pending for such person in any jurisdiction, any interested person or person who may be affected by the ownership of such property may petition the court having jurisdiction over probate matters in and for the county in which the real property or some portion thereof is situated, or, if the proceeding is to affect an interest in personal property, the county in which the decedent was domiciled or resided at the time of death to determine:

(a) The heirs of the decedent and the descent of all or any portion of intestate property; or

(b) The devisees of the decedent under a will and the succession of all or any portion of testate property.

(2) The petition may include more than one decedent if they are related by successive interests in the property.

(3) The petition must be in writing, signed, and verified, and it must include the following:

(a) The name and address of the petitioner;

(b) A statement of the interest of the petitioner;

(c) A description of the property, including a legal description if the property is real property;

(d) As to each decedent addressed in the petition:

(I) The name of the decedent;

(II) The age of the decedent at the decedent's death;

(III) A statement of the date and place of the decedent's death;

(IV) A statement that one year has passed since the decedent's date of death;

(V) A statement that either administration of the decedent's estate has not been granted or commenced in any jurisdiction, or, if administration has been granted or commenced in any jurisdiction, the estate has been settled without determination of the descent or succession of all or a portion of the decedent's property;

(VI) A statement as to the county and state of the decedent's last place of domicile or residence;

(VII) A statement of whether the decedent died intestate or testate, and, if testate, the additional information required by subsection (4) of this section;

(VIII) The names, addresses, and relationships of all interested persons;

(IX) A statement containing the age and disability of any interested person who is known to the petitioner to be a minor or under legal disability;

(X) A description of the decedent's interest in the property the descent or succession of which is to be determined through the petition, which description includes property located in the county where the petition is filed and real property located in any other Colorado county;

(XI) A description of the interests held by all owners by descent or succession for the decedent in the property; and

(XII) A statement that the relief sought by the petition is consistent with any previous administration of the decedent's property; and

(e) If the name or address of any interested person is unknown, a statement detailing the reasonable, diligent efforts made to determine the name or address of the interested person.

(4) If the decedent died testate, one of the following conditions must be satisfied:

(a) If the decedent's will has been previously admitted to probate, the petition must include the name of the court that admitted the will to probate, the case number, and the date upon which the will was admitted to probate, and the petitioner shall provide a certified copy of the will and the order admitting the will to probate; or

(b) If the admissibility of the decedent's will to probate has not been previously determined by a court, the petition must include a statement that the original will has been lodged with a court, that the petitioner believes the will to be the decedent's last will, that the will was validly executed, and that the petitioner is unaware of any instrument revoking the will or of any prior will relating to the property that has not been expressly revoked by a later instrument, and the petitioner shall provide a certified copy of such will or, if certification is not possible, a copy of such will and a statement concerning the absent certification; or

(c) If the admissibility of the decedent's will to probate has not been previously determined by a court and the original will has not been lodged with a court, the provisions of section 15-12-402 (3) apply and the petition must include a statement that the original will is lost, destroyed, or otherwise unavailable; that the will was validly executed; that the petitioner believes the will to be the decedent's last will; and that the petitioner is unaware of any instrument revoking the will or of any prior will relating to the property that has not been expressly revoked by a later instrument, and the petitioner shall provide a copy of the will or otherwise establish the contents of the will to the satisfaction of the court.

(5) Upon filing of the petition, the court shall set a time and date for hearing the petition.



§ 15-12-1303. Hearing - notice - service

(1) The petitioner shall prepare a notice that identifies the petition and includes the name of each decedent; the name of each interested person; a description of the property set forth in the petition, including a legal description if the property is real property; and the time and place of the hearing on the petition. The notice must direct all interested persons to appear and object to the petition on or before the hearing date and time specified in the notice. The notice must further direct that all objections to the petition must be filed in writing with the court and be served on the petitioner, and that the filing fee must be paid on or before the hearing date and time specified in the notice. The notice must set forth that the hearing will be limited to objections timely filed and served and that, if no objections are timely filed and served, then the court may enter a decree without a hearing.

(2) The notice must be served on each interested person named in the petition whose address is shown on the petition and who does not join in the petition; or who does not consent to the granting of the petition or enter a personal appearance; or who does not admit, accept, or waive service. Service may be by personal service or by mailing. If service is by personal service within the state, service must be completed at least twenty-one days prior to the hearing. If service is by personal service outside the state or by mailing a copy thereof, postage prepaid, addressed to the address shown on the petition either within or outside the state, service must be completed at least thirty-five days prior to the hearing. The petitioner shall file a return of service for each instance of personal service and shall make and file a certificate of mailing stating the name of the person to whom the copy was mailed, the address to which the copy was mailed, that it was mailed postage prepaid, and the date of mailing. A copy of the petition must be served with the notice.

(3) The petitioner shall also cause the notice to be published once a week for three consecutive weeks, as defined in section 15-10-401 (4), in a newspaper of general circulation in the county in which the proceeding is filed, or if there is no such newspaper in the county, then in a newspaper of general circulation in an adjoining Colorado county. Additionally, such notice must also be published once a week for three consecutive weeks in a newspaper of general circulation in any other county in which real property that is subject to the proceeding is located, or if there is no such newspaper in such county, then in a newspaper of general circulation in an adjoining Colorado county. Service by publication is complete on the last day of publication, which must occur on or before thirty-five days before the hearing. The petitioner shall file with the court the publisher's affidavit or affidavits of publication stating the dates of publication.



§ 15-12-1304. Appearance - hearing

Any interested person or person who may be affected by the ownership of the decedent's interest in the property, the descent or succession of which is to be determined in the petition, may appear and object and establish any proper defense to the petition or any part thereof, or assert or protect any interest the person may claim. An appearance and objection must be presented in writing within the time period for filing an objection as set forth in the notice; except that, for good cause, the court may allow an entry of appearance and objection by an interested person or person who may be affected by the ownership of the property at any time prior to the entry of the court's judgment and decree. If an interested person or person who may be affected by the ownership of the property appears and files a timely objection, the court shall proceed with the hearing on the petition; except that the court may continue the hearing in its discretion or direct such further proceeding as the court may determine. Otherwise, if after proper service pursuant to section 15-12-1303 there are no objections filed to the petition, then the court may enter a judgment and decree pursuant to this part 13 without a hearing.



§ 15-12-1305. Judgment

The court shall determine the standing of the petitioner to bring the action; the heirs and devisees of the decedent; the owners by descent or succession of the property; a description of the property, including a legal description if the property is real property; and any other pertinent facts, and shall enter judgment on the petition.



§ 15-12-1306. Decree - conclusive and when - reopening

A decree entered pursuant to this part 13 is conclusive as to the rights of heirs or devisees in the property described in the order from the date of its entry. If such a decree affects title to real property, a certified copy of the decree must be recorded and indexed in the office of the county clerk and recorder of each county in which real property is located in like manner and in like effect as if it were a deed of conveyance from the decedent to the heirs or devisees. Any person claiming to be an heir or devisee, or the grantee or successor in interest of an heir or devisee, not served with notice by personal service or by mail, and who did not admit, accept, or waive service, or consent to the granting of the petition or enter a personal appearance, may petition to reopen the proceeding and modify the decree within one year after the entry thereof, but not thereafter; except that no such modification of the decree may serve to impair the rights of any person who, in reliance upon such decree, in good faith, for value, and without notice, purchased property or acquired a lien upon property. Notwithstanding any provision of this part 13 to the contrary, the admission of a previously unprobated will as part of a proceeding under this part 13 applies only to the decedent's particular property interests described in the petition, in accordance with section 15-12-1302 (3)(d)(X), for the decedent.



§ 15-12-1307. Title of proceedings

All such proceedings shall be titled substantially in the following form:

"IN THE MATTER OF THE DETERMINATION OF HEIRS OR DEVISEES OR BOTH, AND OF INTERESTS IN PROPERTY, OF(Names of decedents), Deceased.".



§ 15-12-1308. Proceedings under the rules of civil procedure

Nothing herein shall be construed to prevent determination of the descent or the succession of property pursuant to the Colorado Rules of Civil Procedure or any other provision of the "Colorado Probate Code".



§ 15-12-1309. Effective date - applicability

This part 13 shall take effect July 1, 1993, and shall apply to all proceedings commenced on or after said date.






Part 14 - Colorado Uniform Estate Tax Apportionment Act

§ 15-12-1401. Short title

This part 14 shall be known and may be cited as the "Colorado Uniform Estate Tax Apportionment Act".



§ 15-12-1402. Definitions

As used in this part 14, unless the context otherwise requires:

(1) "Apportionable estate" means the value of the gross estate as finally determined for purposes of the estate tax to be apportioned, reduced by:

(a) Any claim or expense allowable as a deduction for purposes of the estate tax;

(b) The value of any interest in property that, for purposes of the estate tax, qualifies for a marital or charitable deduction or is otherwise deductible or exempt; and

(c) Any amount added to the decedent's gross estate because of a gift tax on transfers made before death.

(2) "Apportionment provision" means any provision of a dispositive instrument having the effect of allocating estate tax to certain property or recipients, or exonerating certain property or recipients from liability for estate tax. An apportionment provision may include, but is not equivalent to, a provision affecting rights of recovery or reimbursement under federal estate tax law.

(3) "Estate tax" means a federal, state, or foreign tax imposed because of the death of an individual and interest and penalties associated with the tax. The term does not include an inheritance tax, income tax, or generation-skipping transfer tax other than a generation-skipping transfer tax incurred on a direct skip taking effect on death.

(4) "Gross estate" means, with respect to an estate tax, all interests in property subject to the estate tax.

(5) "Person" has the same meaning as set forth in section 15-10-201 (38).

(6) "Ratable" means apportioned or allocated pro rata according to the relative values of interests to which the term is to be applied. "Ratably" has a corresponding meaning.

(7) "Time-limited interest" means an interest in property that terminates on a lapse of time or on the occurrence or nonoccurrence of an event or that is subject to the exercise of discretion that could transfer a beneficial interest to another person. The term does not include a cotenancy unless the cotenancy itself is a time-limited interest.

(8) "Value" means, with respect to an interest in property, fair market value as finally determined for purposes of the estate tax that is to be apportioned, reduced by any outstanding debt secured by the interest without reduction for taxes paid or required to be paid or for any special valuation adjustment.



§ 15-12-1403. Apportionment by will or other dispositive instrument

(1) Except as otherwise provided in subsection (3) of this section, the following rules apply:

(a) To the extent that a provision of a decedent's will expressly and unambiguously directs the apportionment of an estate tax, the tax shall be apportioned accordingly.

(b) Any portion of an estate tax not apportioned pursuant to paragraph (a) of this subsection (1) shall be apportioned in accordance with any provision of a revocable trust of which the decedent was the settlor that expressly and unambiguously directs the apportionment of an estate tax. If conflicting apportionment provisions appear in two or more revocable trust instruments, the provision in the most recently dated instrument prevails. For purposes of this paragraph (b):

(I) A trust is revocable if it was revocable immediately after the trust instrument was executed, even if the trust subsequently becomes irrevocable; and

(II) The date of an amendment to a revocable trust instrument is the date of the amended instrument only if the amendment contains an apportionment provision.

(c) If any portion of an estate tax is not apportioned pursuant to paragraph (a) or (b) of this subsection (1), and a provision in any other dispositive instrument expressly and unambiguously directs that any interest in the property disposed of by the instrument is or is not to be applied to the payment of the estate tax attributable to the interest disposed of by the instrument, the provision controls the apportionment of the tax to that interest.

(2) Subject to subsections (3) and (4) of this section, and unless the decedent expressly and unambiguously directs to the contrary, the following rules apply:

(a) If an apportionment provision specifically directs that a person receiving an interest in a property under an instrument is to be exonerated from the responsibility to pay an estate tax that would otherwise be apportioned the interest:

(I) The tax attributable to the exonerated interest shall be apportioned among other persons receiving interests in the apportionable estate passing under the same instrument; or

(II) The deficiency shall be apportioned ratably among other persons receiving interests in the apportionable estate that are not exonerated from apportionment of the tax if the values of the other interests are less than the tax attributable to the exonerated interest.

(b) If an apportionment provision directs that an estate tax is to be apportioned to a specific interest in property, recipients of other interests in the apportionable estate are indirectly exonerated from the responsibility to pay such tax; however, such indirect exoneration does not preclude the application of section 15-12-1404 if the value of the interest to which the tax is apportioned is insufficient to pay the tax in full.

(c) If an apportionment provision directs that an estate tax is to be apportioned to a specific interest in property, a portion of which qualifies for a marital or charitable deduction, the estate tax shall first be apportioned ratably among the holders of the portion that does not qualify for a marital or charitable deduction and then apportioned ratably among the holders of the deductible portion to the extent that the value of the nondeductible portion is insufficient.

(d) Except as otherwise provided for in paragraph (e) of this subsection (2), if an apportionment provision directs that an estate tax be apportioned to property in which one or more time-limited interests exist, other than interests in specified property under section 15-12-1407, the tax shall be apportioned to the principal of that property, regardless of the deductibility of some of the interests in that property.

(e) If an apportionment provision directs that an estate tax is to be apportioned to the holders of interests in property in which one or more time-limited interests exist and a charity has an interest that otherwise qualifies for an estate tax charitable deduction, the tax shall first be apportioned, to the extent feasible, to interests in property that have not been distributed to persons entitled to receive the interests.

(3) A provision that apportions an estate tax is ineffective to the extent that it increases the tax apportioned to a person having an interest in the gross estate over which the decedent has no power to transfer immediately before the decedent executed the instrument in which the apportionment direction was made. For purposes of this subsection (3), a testamentary power of appointment is a power to transfer the property that is subject to the power.

(4) An apportionment provision expressly directing estate taxes to be paid from the "residue" of the subject probate or trust estate, or using language of similar effect, shall be subject to the following construction:

(a) If the gross estate includes assets not passing under the dispositive instrument and the beneficiaries of those assets and the beneficiaries of the residue are different persons, this part 14 shall apply unless there is an express and unambiguous statement that the estate tax attributable to the assets shall also be paid from the residue.

(b) If the dispositive instrument contains pre-residuary gifts and the residuary estate is insufficient to pay all estate taxes due, the apportionment provision directing payment from the residue shall be effective with respect to the residue as provided for pursuant to paragraph (b) of subsection (2) of this section, and this part 14 shall apply only to specify the source of payment for estate tax that cannot be paid from the residue. In this event, neither section 15-12-902 nor any other statutory or common law rule of abatement shall affect the apportionment of estate tax among the pre-residuary gifts.

(c) When a gift qualifying for an estate tax marital or charitable deduction is made from a portion of the residue, the provisions of paragraph (c) of subsection (2) of this section shall apply, unless there is an express and unambiguous statement in the dispositive instrument of an intent to not fully utilize the available marital or charitable deduction. For this purpose, a direction to pay estate tax from the residue without "apportionment" or "right of contribution", or language of similar effect, does not constitute an express and unambiguous statement sufficient to avoid the application of paragraph (c) of subsection (2) of this section.

(5) An express and unambiguous apportionment of estate tax pursuant to this section does not, by itself, affect rights of recovery that may be available to a fiduciary under federal tax law. An intent to waive a right of recovery provided in sections 2206, 2207, 2207A, and 2207B of the internal revenue code of 1986, as amended, shall be expressly stated in the dispositive instrument in the manner described in such sections.



§ 15-12-1404. Statutory apportionment of estate taxes

(1) To the extent that apportionment of an estate tax is not controlled by an instrument described in section 15-12-1403, and except as otherwise provided for in sections 15-12-1406 and 15-12-1407, the following rules apply:

(a) Subject to paragraphs (b) to (d) of this subsection (1), the estate tax shall be apportioned ratably to each person that has an interest in the apportionable estate.

(b) A generation-skipping transfer tax incurred on a direct skip taking effect at death shall be charged to the person to which the interest in property is transferred.

(c) If property is included in the decedent's gross estate because of section 2044 of the internal revenue code of 1986, as amended, or any similar estate tax provision, the difference between the total estate tax for which the decedent's estate is liable and the amount of estate tax for which the decedent's estate would have been liable if the property had not been included in the decedent's gross estate shall be apportioned ratably among the holders of interests in the property. The balance of the tax, if any, shall be apportioned ratably to each other person having an interest in the apportionable estate.

(d) Except as otherwise provided for in section 15-12-1403 (2)(d), and except as to property to which section 15-12-1407 applies, an estate tax apportioned to persons holding interests in property subject to a time-limited interest shall be apportioned, without further apportionment, to the principal of that property.



§ 15-12-1405. Credits and deferrals

(1) Except as otherwise provided for in sections 15-12-1406 and 15-12-1407, the following rules apply to credits and deferrals of estate taxes:

(a) A credit resulting from the payment of gift taxes or from estate taxes paid on property previously taxed inures ratably to the benefit of all persons to which the estate tax is apportioned.

(b) A credit for state or foreign estate taxes inures ratably to the benefit of all persons to which the estate tax is apportioned, except that the amount of credit for a state or foreign tax paid by a beneficiary of the property on which the state or foreign tax was imposed, directly or by a charge against the property, inures to the benefit of the beneficiary.

(c) If payment of a portion of an estate tax is deferred because of the inclusion in the gross estate of a particular interest in property, the benefit of the deferral inures ratably to the persons to whom the estate tax attributable to the interest is apportioned. The burden of any interest charges incurred on a deferral of taxes and the benefit of any tax deduction associated with the accrual or payment of the interest charge is allocated ratably among the persons receiving an interest in the property.



§ 15-12-1406. Insulated property, advancement of tax - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Advanced fraction" means a fraction that has as its numerator the amount of the advanced tax and as its denominator the value of the interests in insulated property to which that tax is attributable.

(b) "Advanced tax" means the aggregate amount of estate tax attributable to interests in insulated property that is required to be advanced by uninsulated holders under subsection (3) of this section.

(c) "Insulated property" means property subject to a time-limited interest that is included in the apportionable estate but is unavailable for payment of an estate tax because of impossibility or impracticability.

(d) "Uninsulated holder" means a person who has an interest in uninsulated property.

(e) "Uninsulated property" means property included in the apportionable estate, other than insulated property.

(2) If estate tax is to be advanced pursuant to subsection (3) of this section by persons holding interests in uninsulated property subject to a time-limited interest other than property to which section 15-12-1407 applies, the estate tax shall be advanced, without further apportionment, from the principal of the uninsulated property.

(3) Subject to sections 15-12-1409 (2) and 15-12-1409 (4), an estate tax attributable to interests in insulated property shall be advanced ratably by uninsulated holders. If the value of an interest in uninsulated property is less than the amount of estate taxes otherwise required to be advanced by the holder of that interest, the deficiency shall be advanced ratably by the person holding interests in any property that is excluded from the apportionable estate as defined in section 15-12-1402 (1)(b) as if those interests were in uninsulated property.

(4) A court having jurisdiction to determine the apportionment of an estate tax may require a beneficiary of an interest in insulated property to pay all or part of the estate tax otherwise apportioned to the interest if the court finds that it would be substantially more equitable for that beneficiary to bear the tax liability personally than for that part of the tax to be advanced by uninsulated holders.

(5) When a distribution of insulated property is made, each uninsulated holder may recover from the distributee a ratable portion of the advanced fraction of the property distributed. To the extent that undistributed insulated property ceases to be insulated, each uninsulated holder may recover from the property a ratable portion of the advanced fraction of the total uninsulated property.

(6) Upon a distribution of insulated property for which the distributee becomes obligated to make a payment to uninsulated holders pursuant to subsection (4) of this section, a court may award an uninsulated holder a recordable lien on the distributee's property to secure the distributee's obligation to that uninsulated holder.



§ 15-12-1407. Apportionment and recapture of special elective benefits

(1) As used in this section, unless the context otherwise requires:

(a) "Special elective benefit" means a reduction in an estate tax obtained by an election for:

(I) A reduced valuation of specified property that is included in the gross estate;

(II) A deduction from the gross estate, other than a marital or charitable deduction, allowed for specified property; or

(III) An exclusion from the gross estate of specified property.

(b) "Specified property" means property for which an election has been made for a special elective benefit.

(2) If an election is made for one or more special elective benefits, an initial apportionment of a hypothetical estate tax shall be computed as if no election for any of such benefits had been made. The aggregate reduction in estate tax resulting from all elections made shall be allocated among holders of interests in the specified property in the proportion that the amount of deduction, reduced valuation, or exclusion attributable to each holder's interest bears to the aggregate amount of deductions, reduced valuations, and exclusions obtained by the decedent's estate from the elections. If the estate tax initially apportioned to the holder of an interest in specified property is reduced to zero, any excess amount of reduction reduces ratably the estate tax apportioned to other persons that receive interests in the apportionable estate.

(3) An additional estate tax imposed to recapture all or part of a special elective benefit shall be charged to any person who is liable for the additional tax pursuant to the law providing for the recapture.



§ 15-12-1408. Securing payment of estate tax from property in possession of fiduciary

(1) A fiduciary may defer a distribution of property until the fiduciary is satisfied that adequate provision for payment of the estate tax has been made.

(2) A fiduciary may withhold from a distributee an amount equal to the amount of estate tax apportioned to an interest of the distributee.

(3) As a condition to a distribution, a fiduciary may require the distributee to provide a bond or other security for the portion of the estate tax apportioned to the distributee.



§ 15-12-1409. Collection of estate tax by fiduciary

(1) A fiduciary responsible for payment of an estate tax may collect from any person the tax apportioned to and the tax required to be advanced by that person.

(2) Except as otherwise provided for in section 15-12-1406, any estate tax due from a person that cannot be collected from that person may be collected by the fiduciary from other persons in the following order of priority:

(a) A person having an interest in the apportionable estate that is not exonerated from the tax;

(b) Any other person having an interest in the apportionable estate; and

(c) A person having an interest in the gross estate.

(3) A domiciliary fiduciary may recover from an ancillary personal representative the estate tax apportioned to the property controlled by the ancillary personal representative.

(4) The total tax collected from a person pursuant to this part 14 may not exceed the value of that person's interest.



§ 15-12-1410. Right of reimbursement

(1) A person required pursuant to section 15-12-1409 to pay an estate tax greater than the amount due from the person pursuant to sections 15-12-1403 and 15-12-1404 has a right to reimbursement from another person to the extent that the other person has not paid the tax required by sections 15-12-1403 and 15-12-1404 and a right to reimbursement ratably from other persons to the extent that each has not contributed a portion of the amount collected pursuant to section 15-12-1409 (2).

(2) A fiduciary may enforce the right of reimbursement under subsection (1) of this section on behalf of the person that is entitled to the reimbursement and shall take reasonable steps to do so if so requested by the person.



§ 15-12-1411. Action to determine or enforce part

A fiduciary, transferee, or beneficiary of the gross estate may maintain an action for declaratory judgment to have a court determine and enforce this part 14.



§ 15-12-1412. Uniformity of application and construction

In applying and construing this part 14, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 15-12-1413. Severability

If any provision of this part 14 or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this part 14 that can be given effect without the invalid provision or application, and to this end the provisions of this part 14 are severable.



§ 15-12-1414. Delayed application

(1) Sections 15-12-1403 to 15-12-1407 shall not apply to the estate of a decedent who dies on or within three years after August 10, 2011, nor to the estate of a decedent who dies more than three years after August 10, 2011, if the decedent continuously lacked testamentary capacity from the expiration of the three-year period after August 10, 2011, until the date of death.

(2) For the estate of a decedent who dies on or after August 10, 2011, to which sections 15-12-1403 to 15-12-1407 do not apply, estate taxes shall be apportioned pursuant to the law in effect immediately before August 10, 2011.

(3) The provisions of this part 14 may be adopted as applicable law in a governing instrument at any time on or after August 10, 2011. The provisions of this part 14 may be incorporated by reference, in whole or in part, into a governing instrument at any time.









Article 13 - Ancillary Administration

Part 1 - Definitions

§ 15-13-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Local administration" means administration by a personal representative appointed in this state pursuant to appointment proceedings described in article 12 of this title.

(2) "Local personal representative" includes any personal representative appointed in this state pursuant to appointment proceedings described in article 12 of this title and excludes foreign personal representatives who acquire the power of a local personal representative pursuant to section 15-13-205.

(3) "Resident creditor" means a person domiciled in, or doing business in, this state, who is, or could be, a claimant against an estate of a nonresident decedent.






Part 2 - Powers of Foreign Personal Representatives

§ 15-13-201. Payment of debt and delivery of property to domiciliary foreign personal representative without local administration

(1) At any time after the expiration of sixty days from the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession or control of personal property, or of an instrument evidencing a debt, obligation, stock, or chose in action belonging to the estate of the nonresident decedent may pay the debt, deliver the personal property, or the instrument evidencing the debt, obligation, stock, or chose in action, to the domiciliary foreign personal representative of the nonresident decedent upon being presented with proof of the representative's appointment, and an affidavit made by or on behalf of the representative stating:

(a) The date of the death of the nonresident decedent;

(b) That no local administration, or application or petition therefor, is pending in this state;

(c) That the domiciliary foreign personal representative is entitled to payment or delivery.



§ 15-13-202. Payment or delivery discharges

Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property to the same extent as if payment or delivery had been made to a local personal representative.



§ 15-13-203. Resident creditor notice

Payment or delivery under section 15-13-201 may not be made if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative.



§ 15-13-204. Proof of authority

If no local administration or application or petition therefor is pending in this state, a domiciliary foreign personal representative may file with a court in this state, in a county in which property belonging to the decedent is located, authenticated copies of the appointment documents.



§ 15-13-205. Powers

A domiciliary foreign personal representative who has complied with section 15-13-204 may exercise as to assets in this state all powers of a local personal representative and may maintain actions and proceedings in this state subject to any conditions imposed upon nonresident parties generally.



§ 15-13-206. Power of representatives in transition

The power of a domiciliary foreign personal representative under section 15-13-201 or 15-13-205 shall be exercised only if there is no administration or application therefor pending in this state. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under section 15-13-205, but the local court may allow the foreign personal representative to exercise limited powers to preserve the estate. No person who, before receiving actual notice of a pending local administration, has changed his position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for him in any action or proceedings in this state.



§ 15-13-207. Ancillary and other local administrations - provisions governing

(1) In respect to a nonresident decedent, the provisions of article 12 of this title govern:

(a) Proceedings, if any, in a court of this state for probate of the will, appointment, removal, supervision, and discharge of the local personal representative, and any other order concerning the estate; and

(b) The status, powers, duties, and liabilities of any local personal representative and the rights of claimants, purchasers, distributees, and others in regard to a local administration.






Part 3 - Jurisdiction Over Foreign Representatives

§ 15-13-301. Jurisdiction by act of foreign personal representative

(1) A foreign personal representative submits personally to the jurisdiction of the courts of this state in any proceeding relating to the estate by:

(a) Filing authenticated copies of his appointment as provided in section 15-13-204;

(b) Receiving payment of money or taking delivery of personal property under section 15-13-201; or

(c) Doing any act as a personal representative in this state which would have given the state jurisdiction over him as an individual.

(2) Jurisdiction conferred by this section shall not include jurisdiction over the personal representative for matters unrelated to the estate for which he was acting when he submitted himself to the jurisdiction of the courts of this state by performing any of the acts enumerated in this section and, under paragraph (b) of subsection (1) of this section, is limited to the money or value of personal property collected.



§ 15-13-302. Jurisdiction by act of decedent

In addition to jurisdiction conferred by section 15-13-301, a foreign personal representative is subject to the jurisdiction of the courts of this state to the same extent that his decedent was subject to jurisdiction immediately prior to death.



§ 15-13-303. Service on foreign personal representative

(1) Service of process may be made upon the foreign personal representative by registered or certified mail, addressed to his last reasonably ascertainable address, requesting and receiving a return receipt signed by addressee only. Notice by ordinary first class mail is sufficient if registered or certified mail service to the addressee is unavailable. Service may be made upon a foreign personal representative in the manner in which service could have been made under other laws of this state on either the foreign personal representative or his decedent immediately prior to death.

(2) If service is made upon a foreign personal representative as provided in subsection (1) of this section, he or she shall be allowed at least thirty-five days within which to appear or respond.






Part 4 - Judgments and Personal Representative

§ 15-13-401. Effect of adjudication for or against personal representative

An adjudication rendered in any jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if he were a party to the adjudication.









Article 14 - Persons Under Disability - Protection

Part 1 - General Provisions

§ 15-14-101. Short title

Parts 1 to 4 of this article may be cited as the "Colorado Uniform Guardianship and Protective Proceedings Act".



§ 15-14-102. Definitions

In parts 1 to 4 of this article:

(1) "Claim", with respect to a protected person, includes a claim against an individual, whether arising in contract, tort, or otherwise, and a claim against an estate which arises at or after the appointment of a conservator, including expenses of administration.

(2) "Conservator" means a person at least twenty-one years of age, resident or non-resident, who is appointed by a court to manage the estate of a protected person. The term includes a limited conservator.

(3) "Court" means the court or division thereof having jurisdiction in matters relating to the affairs of decedents and protected persons. This court is the district court, except in the city and county of Denver where it is the probate court.

(4) "Guardian" means an individual at least twenty-one years of age, resident or non-resident, who has qualified as a guardian of a minor or incapacitated person pursuant to appointment by a parent or by the court. The term includes a limited, emergency, and temporary substitute guardian but not a guardian ad litem.

(5) "Incapacitated person" means an individual other than a minor, who is unable to effectively receive or evaluate information or both or make or communicate decisions to such an extent that the individual lacks the ability to satisfy essential requirements for physical health, safety, or self-care, even with appropriate and reasonably available technological assistance.

(6) "Legal representative" includes a representative payee, a guardian or conservator acting for a respondent in this state or elsewhere, a trustee or custodian of a trust or custodianship of which the respondent is a beneficiary, or an agent designated under a power of attorney, whether for health care or property, in which the respondent is identified as the principal.

(7) "Letters" includes letters of guardianship or letters of conservatorship.

(8) "Minor" means an unemancipated individual who has not attained eighteen years of age.

(9) "Parent" means a parent whose parental rights have not been terminated.

(10) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(10.5) "Post-adjudication" means after appointment of a permanent guardian or special or permanent conservator after a hearing for which a respondent was provided notice pursuant to section 15-14-309 or section 15-14-404, or both, and at which the respondent had an opportunity to present evidence and be heard.

(11) "Protected person" means a minor or other individual for whom a conservator has been appointed or other protective order has been made.

(12) "Respondent" means an individual for whom the appointment of a guardian or conservator or other protective order is sought.

(13) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(14) "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

(15) "Ward" means an individual for whom a guardian has been appointed.



§ 15-14-104. Facility of transfer

(1) Unless a person required to transfer money or personal property to a minor knows that a conservator has been appointed or that a proceeding for appointment of a conservator of the estate of the minor is pending, the person may do so, as to an amount or value not exceeding ten thousand dollars a year or the then current annual gift tax exclusion as stated in the internal revenue code, whichever is greater, by transferring it to:

(a) A person who has the care and custody of the minor and with whom the minor resides;

(b) A guardian of the minor;

(c) A custodian under the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S., or a custodial trustee under the "Colorado Uniform Custodial Trust Act", article 1.5 of this title; or

(d) A financial institution as a deposit in an interest-bearing account or certificate in the sole name of the minor and giving notice of the deposit to the minor.

(2) A person who transfers money or property in compliance with this section is not responsible for its proper application.

(3) A guardian or other person who receives money or property for a minor under paragraph (a) of subsection (1) of this section or subsection (2) of this section may only apply it to the support, care, education, health, and welfare of the minor, and may not derive a personal financial benefit except for reimbursement for necessary expenses. Any excess must be preserved for the future support, care, education, health, and welfare of the minor, and any balance must be transferred to the minor upon emancipation or attaining majority with an accounting of all income and disbursements.



§ 15-14-105. Delegation of power by parent or guardian

A parent or guardian of a minor or incapacitated person, by a power of attorney, may delegate to another person, for a period not exceeding twelve months, any power regarding care, custody, or property of the minor or ward, except the power to consent to marriage or adoption.



§ 15-14-106. Subject-matter jurisdiction

(1) Except as provided in subsection (2) of this section, parts 1 to 4 of this article apply to, and the court has jurisdiction over, guardianship and related proceedings for individuals domiciled or present in this state, protective proceedings for individuals domiciled in or having property located in this state, and property coming into the control of a guardian or conservator who is subject to the laws of this state. Such jurisdiction is subject to the provisions of section 19-1-104 (4) and (5), C.R.S., with respect to guardianships for children under the "Colorado Children's Code".

(2) In matters concerning adults, article 14.5 of this title shall apply and shall supersede the terms of subsection (1) of this section.



§ 15-14-107. Transfer of jurisdiction

(1) After the appointment of a guardian or conservator or entry of another protective order, the court making the appointment or entering the order may transfer the proceeding to a court in another county in this state or to another state if the court is satisfied that a transfer will serve the best interest of the ward or protected person.

(2) (a) Except as provided in paragraph (b) of this subsection (2), if a guardianship or protective proceeding is pending in another state or a foreign country and a petition for guardianship or protective proceeding is filed in a court in this state, the court in this state shall notify the original court and, after consultation with the original court, assume or decline jurisdiction, whichever is in the best interest of the ward or protected person.

(b) In matters concerning adults, the provisions of article 14.5 of this title shall apply.

(3) (a) Except as provided in paragraph (b) of this subsection (3), a guardian, conservator, or like fiduciary appointed in another state may petition the court for appointment as a guardian or conservator in this state if venue in this state is or will be established. The appointment may be made upon proof of appointment in the other state and presentation of a certified copy of the portion of the court record in the other state specified by the court in this state. Notice of hearing on the petition, together with a copy of the petition, must be given to the ward or protected person, if the ward or protected person has attained twelve years of age, and to the persons who would be entitled to notice if the regular procedures for appointment of a guardian or conservator under parts 1 to 4 of this article were applicable. The court shall make the appointment in this state unless it concludes that the appointment would not be in the best interest of the ward or protected person. Upon the filing of an acceptance of office and any required bond, the court shall issue appropriate letters of guardianship or conservatorship. Within ten days after an appointment, the guardian or conservator shall send or deliver a copy of the order of appointment to the ward or protected person, if the ward or protected person has attained twelve years of age, and to all persons given notice of the hearing on the petition.

(b) In matters concerning adults, the provisions of article 14.5 of this title shall apply.



§ 15-14-108. Venue

(1) Venue for a guardianship proceeding for a minor is in the county of this state in which the minor resides or is present at the time the proceeding is commenced.

(2) Venue for a guardianship proceeding for an incapacitated person is in the county of this state in which the respondent resides and, if the respondent has been admitted to an institution by order of a court of competent jurisdiction, in the county in which the court is located. Venue for the appointment of an emergency or a temporary substitute guardian of an incapacitated person is also in the county in which the respondent is present.

(3) Venue for a protective proceeding is in the county of this state in which the respondent resides, whether or not a guardian has been appointed in another place or, if the respondent does not reside in this state, in any county of this state in which property of the respondent is located.

(4) If a proceeding under parts 1 to 4 of this article is brought in more than one county in this state, the court of the county in which the proceeding is first brought has the exclusive right to proceed unless that court determines that venue is properly in another court or that the interests of justice otherwise require that the proceeding be transferred.



§ 15-14-109. Practice in court - consolidation of proceedings

(1) Except as otherwise provided in parts 1 to 4 of this article, the rules of civil procedure and the Colorado rules of probate procedure, including the rules concerning appellate review, govern proceedings under parts 1 to 4 of this article.

(2) If guardianship and protective proceedings as to the same individual are commenced or pending in the same court, the proceedings may be consolidated.



§ 15-14-110. Letters of office

(1) A nominee for guardian, emergency guardian, conservator, or special conservator shall file an acceptance of office with the court. The acceptance of office shall be signed by the nominee and, except as otherwise provided in this section, shall include a statement by the nominee informing the court of the following:

(a) Whether the nominee has been convicted of, pled nolo contendere to, or received a deferred sentence for a felony or misdemeanor, and, if so, the name of the state and court issuing the order;

(b) Whether a temporary civil protection or restraining order or a permanent civil protection or restraining order has been issued against the nominee in the state of Colorado or another state at any time;

(c) Whether a civil judgment has been entered against the nominee, and, if so, the name of the state and court granting the judgment;

(d) Whether the nominee has been relieved of any court-appointed responsibilities, and, if so, the name of the court relieving the nominee; and

(e) That the nominee acknowledges and understands that if the nominee fails to file required reports with the court or fails to respond to an order of the court to show cause why the nominee should not be held in contempt of court, Colorado law authorizes the court to access data and records of state agencies in order to obtain contact information, as defined in sections 15-14-317 (4)(c) and 15-14-420 (6)(c).

(2) (a) In support of the statement set forth in the acceptance of office pursuant to subsection (1) of this section, the nominee for guardian, conservator, emergency guardian, or special conservator shall:

(I) Obtain and attach to the acceptance of office a name-based criminal history record check through the Colorado bureau of investigation. The nominee shall be responsible for the cost of the name-based criminal history record checks.

(II) Obtain and attach to the acceptance of office a current credit report of the nominee paid for by the nominee; and

(III) Verify the acceptance of office under penalty of perjury, stating that, to the best of his or her knowledge or belief, the statements in the acceptance of office and attached documentation are accurate and complete.

(b) The court may, in its discretion, waive any or all of the requirements of paragraph (a) of this subsection (2) for good cause shown when making an emergency appointment of a guardian pursuant to section 15-14-204 or 15-14-312, or when making an appointment of a special conservator pursuant to sections 15-14-405, 15-14-406, and 15-14-412.

(3) After a hearing, the court shall issue appropriate letters of guardianship or emergency guardianship if it finds, upon review of the acceptance of office, that the nominee is appropriate for the office. Letters of guardianship shall indicate whether the guardian was appointed by the court or a parent. After a hearing and the filing of any required bond, the court shall issue appropriate letters of conservatorship or special conservatorship if it finds, upon review of the acceptance of office, that the nominee is appropriate for the office. Any limitation on the powers of a guardian, emergency guardian, conservator, or special conservator or of the assets subject to a conservatorship shall be endorsed on the guardian's or conservator's letters.

(4) The specifications required pursuant to paragraphs (a) to (d) of subsection (1) of this section and the requirements of subsection (2) of this section shall not apply to the following nominees:

(a) A public administrator nominated as a guardian or conservator;

(b) A trust company nominated as a guardian or conservator;

(c) A bank nominated as a guardian or conservator;

(d) A credit union, savings and loan, or other financial institution nominated as a guardian or conservator pursuant to state law;

(e) A state or county agency nominated as a guardian or conservator pursuant to state law;

(f) A parent residing with his or her child who is nominated as a guardian or conservator of his or her child; and

(g) Any other person or entity for whom the court, for good cause shown, determines that the requirements shall not apply.

(5) Nothing in this section shall be construed to prohibit the court from requiring a nominee to obtain additional background information as the court deems necessary to assist the court in determining the fitness of the nominee for the appointment sought by the nominee, including requiring a nominee to obtain fingerprint-based criminal history record checks through the Colorado bureau of investigation and the federal bureau of investigation. If the court requires a nominee to submit fingerprint-based criminal history record checks, the nominee shall be responsible for providing a complete set of fingerprints to the Colorado bureau of investigation and for obtaining the fingerprint-based criminal history record checks and presenting them with the acceptance of office. The nominee shall also be responsible for the cost of the fingerprint-based criminal history record checks.



§ 15-14-111. Effect of acceptance of appointment

By accepting appointment, a guardian or conservator submits personally to the jurisdiction of the court in any proceeding relating to the guardianship or conservatorship.



§ 15-14-112. Termination of or change in guardian's or conservator's appointment

(1) The appointment of a guardian or conservator terminates upon the death, resignation, or removal of the guardian or conservator or upon termination of the guardianship or conservatorship. A resignation of a guardian or conservator is effective when approved by the court. A parental appointment as guardian under an informally probated will terminates if the will is later denied probate in a formal proceeding. Termination of the appointment of a guardian or conservator without a decree of discharge does not affect the liability of either for previous acts or the obligation to account for money and other assets of the ward or protected person.

(2) A guardian or conservator may petition for permission to resign. A petition for removal of a guardian or conservator shall be governed by the provisions of section 15-10-503. A petition for removal or permission to resign may include a request for appointment of a successor guardian or conservator.

(3) The court may appoint an additional guardian or conservator at any time, to serve immediately or upon some other designated event, and may appoint a successor guardian or conservator in the event of a vacancy or make the appointment in contemplation of a vacancy, to serve if a vacancy occurs. An additional or successor guardian or conservator may file an acceptance of appointment at any time after the appointment, but not later than thirty days after the occurrence of the vacancy or other designated event. The additional or successor guardian or conservator becomes eligible to act on the occurrence of the vacancy or designated event, or the filing of the acceptance of appointment, whichever occurs last. A successor guardian or conservator succeeds to the predecessor's powers, and a successor conservator succeeds to the predecessor's title to the protected person's assets.



§ 15-14-113. Notice

(1) Except as otherwise ordered by the court for good cause, if notice of a hearing on a petition is required, other than a notice for which specific requirements are otherwise provided, the petitioner shall give notice of the time and place of the hearing to the person to be notified. Notice must be given in compliance with Colorado rules of probate procedure, at least fourteen days before the hearing.

(2) Proof of notice must be made before or at the hearing and filed in the proceeding.

(3) A notice under parts 1 to 4 of this article must be given in plain language.



§ 15-14-114. Waiver of notice

A person may waive notice by a writing signed by the person or the person's attorney and filed in the proceeding in accordance with Colorado rules of probate procedure. However, a respondent, ward, or protected person may not waive notice.



§ 15-14-115. Guardian ad litem

At any stage of a proceeding, a court may appoint a guardian ad litem if the court determines that representation of the interest otherwise would be inadequate. If not precluded by a conflict of interest, a guardian ad litem may be appointed to represent several individuals or interests. The court shall state on the record the duties of the guardian ad litem and its reasons for the appointment.



§ 15-14-116. Request for notice - interested persons

An interested person not otherwise entitled to notice who desires to be notified before any order is made in a guardianship proceeding, including a proceeding after the appointment of a guardian, or in a protective proceeding, may file a request for notice with the clerk of the court in which the proceeding is pending in accordance with Colorado rules of probate procedure. The clerk shall send or deliver a copy of the request to the guardian and to the conservator if one has been appointed. A request is not effective unless it contains a statement showing the interest of the person making it and the address of that person or a lawyer to whom notice is to be given. The request is effective only as to proceedings conducted after its filing. A governmental agency paying or planning to pay benefits to the respondent or protected person is an interested person in a protective proceeding.



§ 15-14-117. Multiple appointments or nominations

If a respondent or other person makes more than one written appointment or nomination of a guardian or a conservator, the most recent controls.



§ 15-14-118. Small estate - person under disability - no personal representative

(1) Any interested person may file a verified petition for the distribution without administration of the estate of a person under disability under the provisions of this section.

(2) The petition must state, so far as known to petitioner:

(a) The name, date of birth, county, and state of residence of the person under disability;

(b) If the person under disability is a nonresident of the state, that he or she has a chose in action or other personal property within the county which must be conserved and has no guardian or conservator determined to be appointed by any court;

(c) The date upon which and the court by which the person under disability was adjudged as having a behavioral or mental health disorder, an intellectual and developmental disability, or other incapacitating disability;

(d) The description and value of each chose in action or other personal property owned by the person under disability and subject to administration as a part of his or her estate;

(e) The name, address, relationship, and date of birth, if a minor, of each person who would inherit the estate of the person under disability if the person under disability were then deceased;

(f) The name and address of each person who would have a claim against the estate if the estate were to be administered and the amount of any such claim;

(g) The name and address of any person or institution having the care and custody of the person under disability and the post-office address of the person under disability.

(3) The court may hear such petition without notice or upon such notice as the court may direct.

(4) If the court finds that the total personal estate of the person under disability subject to administration is ten thousand dollars, or less, that no conservator for the estate has been appointed, and that no useful purpose would be served by the appointment of a conservator, the court may order the personal estate be distributed without the appointment of a conservator as provided in this section.

(5) The court shall direct the distribution of said personal estate as the court finds the estate would be distributed in case of administration, the claimants being first paid in the order of the class of their claims. The court may order the distribution of any surplus to the person under disability, to the guardian or conservator of person under disability, if the court has appointed a guardian or conservator or to the next friend appointed by the court, or as otherwise provided by law for the distribution of property to persons under legal disability. If distribution to a next friend is ordered, the court, in its order, may attach such conditions regarding bond, reports to the court, and otherwise as it may deem proper.

(6) The order of court shall constitute sufficient legal authority to any person owing any money, having custody of any property, or acting as a registrar or transfer agent of any evidence of interest, indebtedness, property, or right belonging to the estate, and to persons purchasing or otherwise dealing with the estate, for payment or transfer to the persons described in the order as entitled to receive the estate without administration.

(7) Anytime within thirty-five days after the making of an order pursuant to this section, any person interested in the estate may file a petition to revoke the same, alleging that other personal property was not included in the petition or that the property described in the petition was improperly valued, and that if said property were added, included, or properly valued as the case may be, the total value of the personal property would exceed ten thousand dollars, or that the order ordered money paid or property distributed to a person not entitled thereto. Upon proof of any such grounds, the court shall revoke the order and enter a more appropriate order, but the revocation or modification of such order shall not impose any liability upon any person who, in reliance upon such order, in good faith, for value, and without notice, paid money or delivered property, or impair the rights of any person who, in reliance on such order, in good faith, for value, and without notice, purchased property or acquired a lien on property.

(8) If a next friend shall be named to enter into the settlement of a claim of a person under disability against another person for personal injury to the person under disability or for injury to his or her property and the entire net value of the personal estate of the person under disability, including the proposed settlement, after providing for expenses of settlement, is ten thousand dollars or less, such proceeding for approval of the settlement by the court may be had in connection with the petition for the disposition of the estate of the person under disability, including the proceeds of the settlement, under this section, and the court may proceed with the settlement as though a legal guardian or conservator had been appointed and may distribute the net proceeds of the settlement under the provisions of this section. The next friend named may execute releases with the same effect as though they had been executed by a duly appointed legal guardian or conservator.

(9) For purposes of this section, "person under disability" means a person for whom a protective proceeding could be instituted.



§ 15-14-119. Notice to public institutions on appointment of guardian or conservator

When any court shall appoint a conservator of the estate of a protected person or a guardian of an incapacitated person committed to or residing in any public institution of this state, the court shall notify the superintendent or chief administrative officer of said public institution or, if unknown, the executive director of the department of human services in writing of the fact of such appointment, giving the name and address of the conservator or guardian.



§ 15-14-120. Uniform veterans' guardianship act not affected

If any of the provisions of parts 1 to 4 of this article are inconsistent with the provisions of part 2 of article 5 of title 28, C.R.S., known as the "Uniform Veterans' Guardianship Act", the provisions of that act shall prevail with respect to funds or proceedings subject thereto.



§ 15-14-121. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 15-14-122. Severability clause

If any provision of parts 1 to 4 of this article or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of parts 1 to 4 of this article which can be given effect without the invalid provision or application, and to this end the provisions of parts 1 to 4 of this article are severable.






Part 2 - Guardianship of Minor

§ 15-14-201. Appointment and status of guardian

A person becomes a guardian of a minor by appointment by a parent or guardian by will or written instrument or upon appointment by the court. The guardianship continues until terminated, without regard to the location of the guardian or minor ward.



§ 15-14-202. Testamentary appointment of guardian - appointment by written instrument

(1) A guardian may be appointed by will or other signed writing by a parent for any minor child the parent has or may have in the future. A guardian may also be appointed by will or other signed writing by a guardian of a minor child. The appointment may specify the desired limitations on the powers to be given to the guardian. A guardian may not appoint a surviving parent who has no parental rights to be a successor guardian. The appointing parent or guardian may revoke or amend the appointment before confirmation by the court.

(2) Upon petition of an appointing parent or guardian and a finding that the appointing parent or guardian will likely become unable to care for the child within two years, and after notice as provided in section 15-14-205 (1), the court, before the appointment becomes effective, may confirm the selection of a guardian by a parent or guardian and terminate the rights of others to object. If the minor has attained twelve years of age, the minor must consent to the appointment of a guardian pursuant to section 15-14-203 (2).

(3) Subject to section 15-14-203, the appointment of a guardian becomes effective upon the death of the appointing parent or guardian, an adjudication that the parent or guardian is an incapacitated person, or a written determination by a physician who has examined the parent or guardian that the parent or guardian is no longer able to care for the child, whichever occurs first.

(4) The guardian becomes eligible to act upon the filing of an acceptance of appointment, which must be filed within thirty days after the guardian's appointment becomes effective. The guardian shall:

(a) File the acceptance of appointment and a copy of the will with the court of the county in which the will was or could be probated or, in the case of another appointing instrument, file the acceptance of appointment and the appointing instrument with the court of the county in which the minor resides or is present; and

(b) Give written notice of the acceptance of appointment to the appointing parent or guardian, if living, the minor, if the minor has attained twelve years of age, and a person other than the parent or guardian having care and custody of the minor.

(5) Unless the appointment was previously confirmed by the court, the notice given under paragraph (b) of subsection (4) of this section must include a statement of the right of those notified to terminate the appointment by filing a written objection in the court as provided in section 15-14-203 (1) and of the right of a minor who has attained twelve years of age to refuse to consent to the appointment of the guardian as provided in section 15-14-203 (2).

(6) Unless the appointment was previously confirmed by the court, within thirty days after filing the notice and the appointing instrument, a guardian shall petition the court for confirmation of the appointment, giving notice in the manner provided in section 15-14-205 (1).

(7) The appointment of a guardian by a parent does not supersede the parental rights of either parent. If both parents are dead or have been adjudged incapacitated persons, an appointment by the last parent who died or was adjudged incapacitated has priority. If a guardian survives the death or adjudication of incapacity of both parents, an appointment by the last parent or guardian who died or was adjudged incapacitated has priority. An appointment by a parent or guardian which is effected by filing the guardian's acceptance under a will probated in the state of the testator's domicile is effective in this state.

(8) The powers of a guardian who complies timely with the requirements of subsections (4) and (6) of this section relate back to give acts by the guardian which are of benefit to the minor and occurred on or after the date the appointment became effective the same effect as those that occurred after the filing of the acceptance of the appointment.

(9) The authority of a guardian appointed under this section terminates upon the first to occur of the appointment of a guardian by the court or the giving of written notice to the guardian of the filing of an objection pursuant to section 15-14-203 (1) or of the refusal of a minor child who has attained the age of twelve years to consent pursuant to section 15-14-203 (2).



§ 15-14-203. Objection of others to parental appointment - consent by minor of twelve years of age or older to appointment of guardian

(1) Until the court has confirmed an appointee under section 15-14-202, the other parent, or a person other than a parent or guardian having care or custody of the minor may prevent or terminate the appointment at any time by filing a written objection in the court in which the appointing instrument is filed and giving notice of the objection to the guardian and any other persons entitled to notice of the acceptance of the appointment. An objection may be withdrawn, and if withdrawn is of no effect. The objection does not preclude judicial appointment of the person selected by the parent or guardian. The court may treat the filing of an objection or the refusal of the minor to consent as a petition for the appointment of an emergency or a temporary guardian under section 15-14-204, and proceed accordingly.

(2) Until the court has confirmed an appointee under section 15-14-202, a minor who is the subject of an appointment by a parent or guardian and who has attained twelve years of age has the right to consent or refuse to consent to an appointment of a guardian. If the minor consents to the appointment of the guardian, the minor shall file with the court in which the will is probated or the written instrument is filed a written consent to the appointment before it is accepted or within thirty-five days after notice of its acceptance. If the minor does not consent to the appointment of a guardian, then the court shall appoint a guardian pursuant to section 15-14-204.



§ 15-14-204. Judicial appointment of guardian - conditions for appointment

(1) A minor or a person interested in the welfare of a minor may petition for appointment of a guardian.

(2) The court may appoint a guardian for a minor if the court finds the appointment is in the minor's best interest, and:

(a) The parents consent;

(b) All parental rights have been terminated;

(c) The parents are unwilling or unable to exercise their parental rights; or

(d) Guardianship of a child has previously been granted to a third party and the third party has subsequently died or become incapacitated and the guardian has not made an appointment of a guardian either by will or written instrument; however, the court shall not presume it is in the best interests of a child to be in the care of a parent in circumstances where a court has previously granted custody of a child to a third party.

(3) If a guardian is appointed by a parent or guardian pursuant to section 15-14-202 and the appointment has not been prevented or terminated under section 15-14-203 (1) or the minor has consented to the appointment pursuant to section 15-14-203 (2), that appointee has priority for appointment. However, the court may proceed with another appointment upon a finding that the appointee under section 15-14-202 has failed to accept the appointment within thirty days after notice of the guardianship proceeding.

(4) If necessary and on petition or motion and whether or not the conditions of subsection (2) have been established, the court may appoint a temporary guardian for a minor upon a showing that an immediate need exists and that the appointment would be in the best interest of the minor. Notice in the manner provided in section 15-14-113 must be given to the parents and to a minor who has attained twelve years of age. Except as otherwise ordered by the court, the temporary guardian has the authority of an unlimited guardian, but the duration of the temporary guardianship may not exceed six months. Within five days after the appointment, the temporary guardian shall send or deliver a copy of the order to all individuals who would be entitled to notice of hearing under section 15-14-205.

(5) If the court finds that following the procedures of this part 2 will likely result in substantial harm to a minor's health or safety and that no other person appears to have authority to act in the circumstances, the court, on appropriate petition, may appoint an emergency guardian for the minor. The duration of the emergency guardian's authority may not exceed sixty days and the emergency guardian may exercise only the powers specified in the order. Reasonable notice of the time and place of a hearing on the petition for appointment of an emergency guardian must be given to the minor, if the minor has attained twelve years of age, to each living parent of the minor, and a person having care or custody of the minor, if other than a parent. The court may dispense with the notice if it finds from affidavit or testimony that the minor will be substantially harmed before a hearing can be held on the petition. If the emergency guardian is appointed without notice, notice of the appointment must be given within forty-eight hours after the appointment and a hearing on the appropriateness of the appointment held within five days after the appointment.



§ 15-14-205. Judicial appointment of guardian - procedure

(1) After a petition for appointment of a guardian is filed, the court shall schedule a hearing, and the petitioner shall give notice of the time and place of the hearing, together with a copy of the petition, to:

(a) The minor, if the minor has attained twelve years of age and is not the petitioner;

(b) Any person alleged to have had the primary care and custody of the minor during the sixty days before the filing of the petition;

(c) Each living parent of the minor or, if there is none, the adult nearest in kinship that can be found;

(d) Any person nominated as guardian by the minor if the minor has attained twelve years of age;

(e) Any appointee of a parent or guardian whose appointment has not been prevented or terminated under section 15-14-203 (1) or whose appointment was consented to under section 15-14-203 (2); and

(f) Any guardian or conservator currently acting for the minor in this state or elsewhere.

(2) The court, upon hearing, shall make the appointment if it finds that a qualified person seeks appointment, venue is proper, the required notices have been given, the conditions of section 15-14-204 (2) have been met, and the best interest of the minor will be served by the appointment. In other cases, the court may dismiss the proceeding or make any other disposition of the matter that will serve the best interest of the minor.

(3) If the court determines at any stage of the proceeding, before or after appointment, that the interests of the minor are or may be inadequately represented, it may appoint a lawyer to represent the minor, giving consideration to the choice of the minor if the minor has attained twelve years of age.



§ 15-14-206. Judicial appointment of guardian - priority of minor's nominee - limited guardianship

(1) The court shall appoint a guardian whose appointment will be in the best interest of the minor. The court shall appoint a guardian nominated by the minor, if the minor has attained twelve years of age, unless the court finds the appointment will be contrary to the best interest of the minor.

(2) In the interest of developing self-reliance of a ward or for other good cause, the court, at the time of appointment or later, on its own motion or on motion of the minor ward or other interested person, may limit the powers of a guardian otherwise granted by this part 2 and thereby create a limited guardianship. Following the same procedure, the court may grant additional powers or withdraw powers previously granted.



§ 15-14-207. Duties of guardian

(1) Except as otherwise limited by the court, a guardian of a minor ward has the duties and responsibilities of a parent regarding the ward's support, care, education, health, and welfare. A guardian shall act at all times in the ward's best interest and exercise reasonable care, diligence, and prudence.

(2) A guardian shall:

(a) Become or remain personally acquainted with the ward and maintain sufficient contact with the ward to know of the ward's capacities, limitations, needs, opportunities, and physical and mental health;

(b) Take reasonable care of the ward's personal effects and bring a protective proceeding if necessary to protect other property of the ward;

(c) Expend money of the ward which has been received by the guardian for the ward's current needs for support, care, education, health, and welfare;

(d) Conserve any excess money of the ward for the ward's future needs, but if a conservator has been appointed for the estate of the ward, the guardian shall pay the money at least quarterly to the conservator to be conserved for the ward's future needs;

(e) Report the condition of the ward and account for money and other assets in the guardian's possession or subject to the guardian's control, as ordered by the court on application of any person interested in the ward's welfare or as required by court rule; and

(f) Inform the court of any change in the ward's custodial dwelling or address.



§ 15-14-208. Powers of guardian

(1) Except as otherwise limited by the court, a guardian of a minor ward has the powers of a parent regarding the ward's support, care, education, health, and welfare.

(2) A guardian may:

(a) Apply for and receive money for the support of the ward otherwise payable to the ward's parent, guardian, or custodian under the terms of any statutory system of benefits or insurance or any private contract, devise, trust, conservatorship, or custodianship;

(b) If otherwise consistent with the terms of any order by a court of competent jurisdiction relating to custody of the ward, take custody of the ward and establish the ward's place of custodial dwelling, but may only establish or move the ward's custodial dwelling outside the state upon express authorization of the court;

(c) If a conservator for the estate of a ward has not been appointed with existing authority, commence a proceeding, including an administrative proceeding, or take other appropriate action to compel a person to support the ward or to pay money for the benefit of the ward;

(d) Consent to medical or other care, treatment, or service for the ward;

(e) Consent to the marriage of the ward; and

(f) If reasonable under all of the circumstances, delegate to the ward certain responsibilities for decisions affecting the ward's well-being.

(3) The court may specifically authorize the guardian to consent to the adoption of the ward.



§ 15-14-209. Rights and immunities of a guardian

(1) A guardian is entitled to reasonable compensation for services as guardian and to reimbursement for room and board provided by the guardian or one who is affiliated with the guardian, but only as approved by the court. If a conservator, other than the guardian or a person who is affiliated with the guardian, has been appointed for the estate of the ward, reasonable compensation and reimbursement to the guardian may be approved and paid by the conservator without order of the court.

(2) A guardian need not use the guardian's personal funds for the ward's expenses. A guardian is not liable to a third person for acts of the ward solely by reason of the guardianship. A guardian is not liable for injury to the ward resulting from the negligence or act of a third person providing medical or other care, treatment, or service for the ward except to the extent that a parent would be liable under the circumstances.



§ 15-14-210. Termination of guardianship - other proceedings after appointment

(1) A guardianship of a minor terminates upon the minor's death, adoption, emancipation, or attainment of majority or as ordered by the court.

(2) A ward or a person interested in the welfare of a ward may petition for any order that is in the best interest of the ward. The petitioner shall give notice of the hearing on the petition to the ward, if the ward has attained twelve years of age and is not the petitioner, the guardian, and any other person as ordered by the court.

(3) Issues of liability as between an estate and the estate's guardian individually may be determined:

(a) In a proceeding pursuant to section 15-10-504;

(b) In a proceeding for accounting, surcharge, indemnification, sanctions, or removal; or

(c) In other appropriate proceedings.






Part 3 - Guardianship of Incapacitated Person

§ 15-14-301. Appointment and status of guardian

A person becomes a guardian of an incapacitated person upon appointment by the court. The guardianship continues until terminated, without regard to the location of the guardian or ward.



§ 15-14-304. Judicial appointment of guardian - petition

(1) An individual or a person interested in the individual's welfare may petition for a determination of incapacity, in whole or in part, and for the appointment of a limited or unlimited guardian for the individual.

(2) The petition must set forth the petitioner's name, residence, current address if different, relationship to the respondent, and interest in the appointment and, to the extent known, state or contain the following with respect to the respondent and the relief requested:

(a) The respondent's name, age, principal residence, current street address, and, if different, the address of the dwelling in which it is proposed that the respondent will reside if the appointment is made;

(b) (I) The name and address of the respondent's:

(A) Spouse or partner in a civil union or, if the respondent has none, an adult with whom the respondent has resided for more than six months within one year before the filing of the petition; and

(B) Adult children and parents; or

(II) If the respondent has neither spouse, partner in a civil union, adult child, nor parent, at least one of the adults nearest in kinship to the respondent who can be found with reasonable efforts;

(c) The name and address of each person responsible for care or custody of the respondent, including the respondent's treating physician;

(d) The name and address of each legal representative of the respondent;

(e) The name and address of each person nominated as guardian by the respondent;

(f) The name and address of each proposed guardian and the reason why the proposed guardian should be selected;

(g) The reason why guardianship is necessary, including a brief description of the nature and extent of the respondent's alleged incapacity;

(h) If an unlimited guardianship is requested, the reason why limited guardianship is inappropriate and, if a limited guardianship is requested, the powers to be granted to the limited guardian; and

(i) A general statement of the respondent's property with an estimate of its value, including any insurance or pension, and the source and amount of any other anticipated income or receipts.



§ 15-14-305. Preliminaries to hearing

(1) Upon receipt of a petition to establish a guardianship, the court shall set a date and time for hearing the petition and appoint a visitor. The duties and reporting requirements of the visitor are limited to the relief requested in the petition. The visitor must be a person who has such training as the court deems appropriate.

(2) The court shall appoint a lawyer to represent the respondent in the proceeding if:

(a) Requested by the respondent;

(b) Recommended by the visitor; or

(c) The court determines that the respondent needs representation.

(3) The visitor shall interview the respondent in person and, to the extent that the respondent is able to understand:

(a) Explain to the respondent the substance of the petition, the nature, purpose, and effect of the proceeding, the respondent's rights at the hearing, and the general powers and duties of a guardian;

(b) Determine the respondent's views about the proposed guardian, the proposed guardian's powers and duties, and the scope and duration of the proposed guardianship;

(c) Inform the respondent of the right to employ and consult with a lawyer at the respondent's own expense and the right to request a court-appointed lawyer; and

(d) Inform the respondent that all costs and expenses of the proceeding, including respondent's attorney fees, will be paid from the respondent's estate unless the court directs otherwise.

(4) In addition to the duties imposed by subsection (3) of this section, the visitor shall:

(a) Interview the petitioner and the proposed guardian;

(b) Visit the respondent's present dwelling and any dwelling in which the respondent will live, if known, if the appointment is made;

(c) Obtain information from any physician or other person who is known to have treated, advised, or assessed the respondent's relevant physical or mental condition; and

(d) Make any other investigation the court directs.

(5) The visitor shall promptly file a report in writing with the court, which must include:

(a) A recommendation as to whether a lawyer should be appointed to represent the respondent and whether a guardian ad litem should be appointed to represent the respondent's best interest;

(b) A summary of daily functions the respondent can manage without assistance, could manage with the assistance of supportive services or benefits, including use of appropriate technological assistance, and cannot manage;

(c) Recommendations regarding the appropriateness of guardianship, including whether less restrictive means of intervention are available, the type of guardianship, and, if a limited guardianship, the powers to be granted to the limited guardian;

(d) A statement of the qualifications of the proposed guardian, together with a statement as to whether the respondent approves or disapproves of:

(I) The proposed guardian;

(II) The powers and duties proposed; and

(III) The scope of the guardianship;

(e) A statement as to whether the proposed dwelling meets the respondent's individual needs;

(f) A recommendation as to whether a professional evaluation or further evaluation is necessary; and

(g) Any other matters the court directs.



§ 15-14-306. Professional evaluation

(1) At or before a hearing under this part 3, the court may order a professional evaluation of the respondent and shall order the evaluation if the respondent so demands. If the court orders the evaluation, the respondent must be examined by a physician, psychologist, or other individual appointed by the court who is qualified to evaluate the respondent's alleged impairment. The examiner shall promptly file a written report with the court. Unless otherwise directed by the court, the report must contain:

(a) A description of the nature, type, and extent of the respondent's specific cognitive and functional limitations, if any;

(b) An evaluation of the respondent's mental and physical condition and, if appropriate, educational potential, adaptive behavior, and social skills;

(c) A prognosis for improvement and a recommendation as to the appropriate treatment or habilitation plan; and

(d) The date of any assessment or examination upon which the report is based.



§ 15-14-308. Presence and rights at hearing

(1) Unless excused by the court for good cause, the proposed guardian shall attend the hearing. The respondent shall attend the hearing, unless excused by the court for good cause. The respondent may present evidence and subpoena witnesses and documents; examine witnesses, including any court-appointed physician, psychologist, or other individual qualified to evaluate the alleged impairment, and the visitor; and otherwise participate in the hearing. The hearing may be held in a manner that reasonably accommodates the respondent and may be closed upon the request of the respondent or upon a showing of good cause, except that the hearing may not be closed over the objection of the respondent.

(2) Any person may request permission to participate in the proceeding. The court may grant the request, with or without hearing, upon determining that the best interest of the respondent will be served. The court may attach appropriate conditions to the participation.

(3) The petitioner shall make every reasonable effort to secure the respondent's attendance at the hearing.



§ 15-14-309. Notice

(1) A copy of a petition for guardianship and notice of the hearing on the petition must be served personally on the respondent. The notice must include a statement that the respondent must be physically present unless excused by the court, inform the respondent of the respondent's rights at the hearing, and include a description of the nature, purpose, and consequences of an appointment. A failure to serve the respondent with a notice substantially complying with this subsection (1) is jurisdictional and thus precludes the court from granting the petition.

(2) In a proceeding to establish a guardianship, a copy of the petition for guardianship and notice of the hearing meeting the requirements of subsection (1) of this section must be given to the persons listed in the petition. Failure to give notice under this subsection (2) is not jurisdictional and thus does not preclude the appointment of a guardian or the making of a protective order.

(3) Notice of the hearing on a petition for an order after appointment of a guardian, together with a copy of the petition, must be given to the ward, the guardian, and any other person the court directs.

(4) A guardian shall give notice of the filing of the guardian's report, together with a copy of the report, to the ward and any other person the court directs. The notice must be delivered or sent within ten days after the filing of the report.



§ 15-14-310. Who may be guardian - priorities - prohibition of dual roles

(1) Subject to subsection (4) of this section, the court in appointing a guardian shall consider persons otherwise qualified in the following order of priority:

(a) A guardian, other than a temporary or emergency guardian, currently acting for the respondent in this state or elsewhere;

(b) A person nominated as guardian by the respondent, including the respondent's specific nomination of a guardian made in a durable power of attorney or given priority to be a guardian in a designated beneficiary agreement made pursuant to article 22 of this title;

(c) An agent appointed by the respondent under a medical durable power of attorney pursuant to section 15-14-506;

(d) An agent appointed by the respondent under a general durable power of attorney;

(e) The spouse of the respondent or a person nominated by will or other signed writing of a deceased spouse;

(e.5) The partner in a civil union of the respondent or a person nominated by will or other signed writing of a deceased partner in a civil union;

(f) An adult child of the respondent;

(g) A parent of the respondent or an individual nominated by will or other signed writing of a deceased parent; and

(h) An adult with whom the respondent has resided for more than six months immediately before the filing of the petition.

(2) A respondent's nomination or appointment of a guardian shall create priority for the nominee or appointee only if, at the time of nomination or appointment, the respondent had sufficient capacity to express a preference.

(3) With respect to persons having equal priority, the court shall select the one it considers best qualified. The court, for good cause shown, may decline to appoint a person having priority and appoint a person having a lower priority or no priority.

(4) An owner, operator, or employee of a long-term-care provider from which the respondent is receiving care may not be appointed as guardian unless related to the respondent by blood, marriage, or adoption.

(5) (a) Unless the court makes specific findings for good cause shown or the person is a family caregiver as defined in section 25.5-10-202, C.R.S., or the person is a caregiver to an eligible person pursuant to section 25.5-6-1101 (4), C.R.S., the same professional may not act as an incapacitated person's or a protected person's:

(I) Guardian and conservator; or

(II) Guardian and direct service provider; or

(III) Conservator and direct service provider.

(b) In addition, a guardian or conservator may not employ the same person to act as both care manager and direct service provider for the incapacitated person or protected person unless the person is a family caregiver as defined in section 25.5-10-202, C.R.S.



§ 15-14-311. Findings - order of appointment

(1) The court may:

(a) Appoint a limited or unlimited guardian for a respondent only if it finds by clear and convincing evidence that:

(I) The respondent is an incapacitated person; and

(II) The respondent's identified needs cannot be met by less restrictive means, including use of appropriate and reasonably available technological assistance; or

(b) With appropriate findings, treat the petition as one for a protective order under section 15-14-401, enter any other appropriate order, or dismiss the proceeding.

(2) The court, whenever feasible, shall grant to a guardian only those powers necessitated by the ward's limitations and demonstrated needs and make appointive and other orders that will encourage the development of the ward's maximum self-reliance and independence.

(3) Within thirty days after an appointment, a guardian shall send or deliver to the ward and to all other persons given notice of the hearing on the petition a copy of the order of appointment, together with a notice of the right to request termination or modification.



§ 15-14-312. Emergency guardian

(1) If the court finds that compliance with the procedures of this part 3 will likely result in substantial harm to the respondent's health, safety, or welfare, and that no other person appears to have authority and willingness to act in the circumstances, the court, on petition by a person interested in the respondent's welfare, may appoint an emergency guardian whose authority may not exceed sixty days and who may exercise only the powers specified in the order. Immediately upon appointment of an emergency guardian, the court shall appoint a lawyer to represent the respondent throughout the emergency guardianship. Except as otherwise provided in subsection (2) of this section, reasonable notice of the time and place of a hearing on the petition must be given to the respondent and any other persons as the court directs.

(2) An emergency guardian may be appointed without notice to the respondent and the respondent's lawyer only if the court finds from testimony that the respondent will be substantially harmed if the appointment is delayed. If not present at the hearing, the respondent must be given notice of the appointment within forty-eight hours after the appointment. The court shall hold a hearing on the appropriateness of the appointment within fourteen days after the court's receipt of such a request.

(3) Appointment of an emergency guardian, with or without notice, is not a determination of the respondent's incapacity.

(4) The court may remove an emergency guardian or modify the powers granted at any time. An emergency guardian shall make any report the court requires. In other respects, the provisions of parts 1 to 4 of this article concerning guardians apply to an emergency guardian.



§ 15-14-313. Temporary substitute guardian

(1) If the court finds that a guardian is not effectively performing the guardian's duties and that the welfare of the ward requires immediate action, it may appoint a temporary substitute guardian for the ward for a specified period not exceeding six months. Except as otherwise ordered by the court, a temporary substitute guardian so appointed has the powers set forth in the previous order of appointment. The authority of any unlimited or limited guardian previously appointed by the court is suspended as long as a temporary substitute guardian has authority. If an appointment is made without previous notice to the ward, the affected guardian, and other interested persons, the temporary substitute guardian, within five days after the appointment, shall inform them of the appointment.

(2) The court may remove a temporary substitute guardian or modify the powers granted at any time. A temporary substitute guardian shall make any report the court requires. In other respects, the provisions of parts 1 to 4 of this article concerning guardians apply to a temporary substitute guardian.



§ 15-14-314. Duties of guardian

(1) Except as otherwise limited by the court, a guardian shall make decisions regarding the ward's support, care, education, health, and welfare. A guardian shall exercise authority only as necessitated by the ward's limitations and, to the extent possible, shall encourage the ward to participate in decisions, act on the ward's own behalf, and develop or regain the capacity to manage the ward's personal affairs. A guardian, in making decisions, shall consider the expressed desires and personal values of the ward to the extent known to the guardian. A guardian, at all times, shall act in the ward's best interest and exercise reasonable care, diligence, and prudence.

(2) A guardian shall:

(a) Become or remain personally acquainted with the ward and maintain sufficient contact with the ward to know of the ward's capacities, limitations, needs, opportunities, and physical and mental health;

(b) Take reasonable care of the ward's personal effects and bring protective proceedings if necessary to protect the property of the ward;

(c) Expend money of the ward that has been received by the guardian for the ward's current needs for support, care, education, health, and welfare;

(d) Conserve any excess money of the ward for the ward's future needs, but if a conservator has been appointed for the estate of the ward, the guardian shall pay the money to the conservator, at least quarterly, to be conserved for the ward's future needs;

(e) Immediately notify the court if the ward's condition has changed so that the ward is capable of exercising rights previously removed;

(f) Inform the court of any change in the ward's custodial dwelling or address; and

(g) Immediately notify the court in writing of the ward's death.



§ 15-14-315. Powers of guardian

(1) Subject to the limitations set forth in section 15-14-316 and except as otherwise limited by the court, a guardian may:

(a) Apply for and receive money payable to the ward or the ward's guardian or custodian for the support of the ward under the terms of any statutory system of benefits or insurance or any private contract, devise, trust, conservatorship, or custodianship;

(b) If otherwise consistent with the terms of any order by a court of competent jurisdiction relating to custody of the ward, take custody of the ward and establish the ward's place of custodial dwelling, but may only establish or move the ward's place of dwelling outside this state upon express authorization of the court;

(c) If a conservator for the estate of the ward has not been appointed with existing authority, commence a proceeding, including an administrative proceeding, or take other appropriate action to compel a person to support the ward or to pay money for the benefit of the ward;

(d) Consent to medical or other care, treatment, or service for the ward; and

(e) If reasonable under all of the circumstances, delegate to the ward certain responsibilities for decisions affecting the ward's well-being.

(2) The court may specifically authorize or direct the guardian to consent to the adoption or marriage of the ward.



§ 15-14-315.5. Dissolution of marriage and legal separation

(1) The guardian may petition the court for authority to commence and maintain an action for dissolution of marriage or legal separation on behalf of the ward. The court may grant such authority only if satisfied, after notice and hearing, that:

(a) It is in the best interest of the ward based on evidence of abandonment, abuse, exploitation, or other compelling circumstances, and the ward either is incapable of consenting; or

(b) The ward has consented to the proposed dissolution of marriage or legal separation.

(2) Nothing in this section shall be construed as modifying the statutory grounds for dissolution of marriage and legal separation as set forth in section 14-10-106, C.R.S.



§ 15-14-316. Rights and immunities of guardian - limitations

(1) A guardian is entitled to reasonable compensation for services as guardian and to reimbursement for room and board provided by the guardian or one who is affiliated with the guardian, but only as approved by order of the court. If a conservator, other than the guardian or one who is affiliated with the guardian, has been appointed for the estate of the ward, reasonable compensation and reimbursement to the guardian may be approved and paid by the conservator without order of the court.

(2) A guardian need not use the guardian's personal funds for the ward's expenses. A guardian is not liable to a third person for acts of the ward solely by reason of the relationship. A guardian who exercises reasonable care in choosing a third person providing medical or other care, treatment, or service for the ward is not liable for injury to the ward resulting from the negligent or wrongful conduct of the third party.

(3) A guardian, without authorization of the court, may not revoke a medical durable power of attorney made pursuant to section 15-14-506 of which the ward is the principal. If a medical durable power of attorney made pursuant to section 15-14-506 is in effect, absent an order of the court to the contrary, a health-care decision of the agent takes precedence over that of a guardian.

(4) A guardian may not initiate certification of a ward to a mental health care institution or facility except in accordance with the state's procedure for involuntary treatment and evaluation of a mental health disorder pursuant to article 65 of title 27. To obtain hospital or institutional care and treatment for a ward's mental health disorder, a guardian shall proceed as provided under article 65 of title 27. To obtain services and supports from an approved service agency as defined in section 25.5-10-202 for a ward with intellectual and developmental disabilities, a guardian shall proceed as provided pursuant to article 10 of title 25.5. To obtain care and treatment for a ward's substance use disorder, a guardian shall proceed as provided pursuant to articles 81 and 82 of title 27. A guardian shall not have the authority to consent to any such care or treatment against the ward's will.



§ 15-14-317. Reports - monitoring of guardianship - court access to records

(1) Within sixty days after appointment or as otherwise directed by the court, a guardian shall report to the court in writing on the condition of the ward, the guardian's personal care plan for the ward, and account for money and other assets in the guardian's possession or subject to the guardian's control. A guardian shall report at least annually thereafter and whenever ordered by the court. The annual report must state or contain:

(a) The current mental, physical, and social condition of the ward;

(b) The living arrangements for all addresses of the ward during the reporting period;

(c) The medical, educational, vocational, and other services provided to the ward and the guardian's opinion as to the adequacy of the ward's care;

(d) A summary of the guardian's visits with the ward and activities on the ward's behalf and the extent to which the ward has participated in decision-making;

(e) Whether the guardian considers the current plan for care, treatment, or habilitation to be in the ward's best interest;

(f) Plans for future care; and

(g) A recommendation as to the need for continued guardianship and any recommended changes in the scope of the guardianship.

(2) The court may appoint a visitor or other suitable person to review a report, interview the ward or guardian, and make any other investigation the court directs.

(3) The court shall establish a system for monitoring guardianships, including the filing and review of annual reports.

(4) (a) Whenever a guardian fails to file a report or fails to respond to an order of the court to show cause why the guardian should not be held in contempt of court, the clerk of the court or his or her designee may research the whereabouts and contact information of the guardian and the ward. To facilitate this research, the clerk of the court or his or her designee shall have access to data maintained by other state agencies, including but not limited to vital statistics information maintained by the department of public health and environment, wage and employment data maintained by the department of labor and employment, lists of licensed drivers and income tax data maintained by the department of revenue and provided pursuant to section 13-71-107, C.R.S., and voter registration information obtained annually by the state court administrator pursuant to section 13-71-107, C.R.S. The court may access the data only to obtain contact information for the guardian or the ward. Notwithstanding any provision of law to the contrary, the judicial department and the other state agencies listed in this paragraph (a) may enter into agreements for the sharing of this data. The judicial department and the courts shall not access data maintained pursuant to the "Address Confidentiality Program Act", part 21 of article 30 of title 24, C.R.S.

(b) The court shall preserve the confidentiality of the data obtained from other state agencies and use the data only for the purposes set forth in this subsection (4). Notwithstanding the provisions of article 72 of title 24, C.R.S., documents and information obtained by the court pursuant to this subsection (4) are not public records and shall be open to public inspection only upon an order of the court based on a finding of good cause, except to the extent they would otherwise be open to inspection from the providing state agency.

(c) For purposes of this subsection (4), "contact information" means name, residential address, business address, date of birth, date of death, phone number, e-mail address, or other identifying information as directed by the court.



§ 15-14-318. Termination or modification of guardianship - resignation or removal of guardian

(1) A guardianship terminates upon the death of the ward or upon order of the court.

(2) On petition of a ward, a guardian, or another person interested in the ward's welfare, the court shall terminate a guardianship if the ward no longer meets the standard for establishing the guardianship. The court may modify the type of appointment or powers granted to the guardian if the extent of protection or assistance previously granted is currently excessive or insufficient or the ward's capacity to provide for support, care, education, health, and welfare has so changed as to warrant that action.

(3) Except as otherwise ordered by the court for good cause, the court, before terminating a guardianship, shall follow the same procedures to safeguard the rights of the ward as apply to a petition for guardianship.

(3.5) The following provisions apply in a termination proceeding that is initiated by the ward:

(a) The guardian may file a written report to the court regarding any matter relevant to the termination proceeding, and the guardian may file a motion for instructions regarding any relevant matter including, but not limited to, the following:

(I) Whether an attorney, guardian ad litem, or visitor should be appointed for the ward;

(II) Whether any further investigation or professional evaluation of the ward should be conducted, the scope of the investigation or professional evaluation, and when the investigation or professional evaluation should be completed; and

(III) Whether the guardian is to be involved in the termination proceedings and, if so, to what extent.

(b) If the guardian elects to file a written report or a motion for instructions, the guardian shall file such initial pleadings within twenty-one days after the petition to terminate has been filed. Any interested person shall then have fourteen days to file a response. If a response is filed, the guardian shall have seven days to file a reply. If a motion for instructions is filed by the guardian as his or her initial pleading, the court shall rule on the motion before the petition for termination of the guardianship is set for hearing. Unless a hearing on the motion for instructions is requested by the court, the court may rule on the pleadings without a hearing after the time period for the filing of the last responsive pleading has expired. After the filing of the guardian's initial motion for instructions, the guardian may file subsequent motions for instruction as appropriate.

(c) Except for the actions authorized in paragraphs (a), (b), and (e) of this subsection (3.5), or as otherwise ordered by the court, the guardian may not take any action to oppose or interfere in the termination proceeding. The filing of the initial or subsequent motion for instructions by the guardian shall not, in and of itself, be deemed opposition or interference.

(d) Unless ordered by the court, the guardian shall have no duty to participate in the termination proceeding, and the guardian shall incur no liability for filing the report or motion for instruction or for failing to participate in the proceeding.

(e) Nothing in this subsection (3.5) shall prevent:

(I) The court, on its own motion and regardless of whether the guardian has filed a report or request for instructions, from ordering the guardian to take any action that the court deems appropriate or from appointing an attorney, guardian ad litem, visitor, or professional evaluator;

(II) The court from ordering the guardian to appear at the termination proceeding and give testimony; or

(III) Any interested person from calling the guardian as a witness in the termination proceeding.

(f) Any individual who has been appointed as a guardian, and is an interested person in his or her individual capacity, and wants to participate in the termination proceeding in his or her individual capacity and not in his or her fiduciary capacity may do so without restriction or limitation. The payment of any fees and costs to that individual, related to his or her decision to participate in the termination proceeding, shall be governed by section 15-10-602 (7) and not by section 15-10-602 (1).

(4) The court may remove a guardian pursuant to section 15-10-503 or permit the guardian to resign as set forth in section 15-14-112.

(5) Issues of liability as between an estate and the estate's guardian individually may be determined:

(a) In a proceeding pursuant to section 15-10-504;

(b) In a proceeding for accounting, surcharge, indemnification, sanctions, or removal; or

(c) In other appropriate proceedings.

(6) When a ward dies, all fees, costs, and expenses of the administration of the guardianship, including any unpaid guardian fees and costs and those of his or her counsel, may be submitted to the court for court approval in conjunction with the termination of the guardianship. Thereafter, all court-approved fees, costs, and expenses of administration arising from the guardianship shall be paid as court-approved claims for costs and expenses of administration in the decedent's estate. In the event that there are insufficient moneys to pay all claims in the decedent's estate in full, the fees, costs, and expenses of administration arising from the guardianship shall retain their classification as "costs and expenses of administration" in the decedent's estate and shall be paid pursuant to section 15-12-805.



§ 15-14-319. Right to a lawyer post-adjudication

(1) An adult ward has the right post-adjudication to be represented by a lawyer of the ward's choosing at the expense of the ward's estate unless the court finds by clear and convincing evidence that the ward lacks sufficient capacity to provide informed consent for representation by a lawyer. Upon such a finding, the court shall appoint a guardian ad litem, and the adult ward retains the right to a lawyer of the adult ward's choosing for the limited purpose of interlocutory appeal of the court's decision as to the right to a lawyer.

(2) The right to a lawyer described in subsection (1) of this section applies to a ward participating in proceedings or seeking any remedy under parts 1 to 4 of this article, including change or termination of a guardianship, judicial review of fiduciary conduct, appellate relief, and any other petition for relief from the court.

(3) Subject to subsection (1) of this section, the court shall appoint a lawyer to represent any adult ward in any proceedings pursuant to parts 1 to 4 of this article if the ward is not represented by a lawyer and the court determines the ward needs such representation.

(4) A lawyer for the ward, on presentation of proof of representation, must be given access to all information pertinent to proceedings under this title, including immediate access to medical records and information.






Part 4 - Protection of Property of Protected Person

§ 15-14-401. Protective proceeding

(1) Upon petition and after notice and hearing, the court may appoint a limited or unlimited conservator or make any other protective order provided in this part 4 in relation to the estate and affairs of:

(a) A minor, if the court determines that the minor owns money or property requiring management or protection that cannot otherwise be provided or has or may have business affairs that may be put at risk or prevented because of the minor's age, or that money is needed for support and education and that protection is necessary or desirable to obtain or provide money; or

(b) Any individual, including a minor, if the court determines that, for reasons other than age:

(I) By clear and convincing evidence, the individual is unable to manage property and business affairs because the individual is unable to effectively receive or evaluate information or both or to make or communicate decisions, even with the use of appropriate and reasonably available technological assistance, or because the individual is missing, detained, or unable to return to the United States; and

(II) By a preponderance of evidence, the individual has property that will be wasted or dissipated unless management is provided or money is needed for the support, care, education, health, and welfare of the individual or of individuals who are entitled to the individual's support and that protection is necessary or desirable to obtain or provide money.



§ 15-14-402. Jurisdiction over business affairs of protected person

(1) After the service of notice in a proceeding seeking a conservatorship or other protective order and until termination of the proceeding, the court in which the petition is filed has:

(a) Exclusive jurisdiction to determine the need for a conservatorship or other protective order;

(b) Exclusive jurisdiction to determine how the estate of the protected person which is subject to the laws of this state must be managed, expended, or distributed to or for the use of the protected person, individuals who are in fact dependent upon the protected person, or other claimants; and

(c) Concurrent jurisdiction to determine the validity of claims against the person or estate of the protected person and questions of title concerning assets of the estate.



§ 15-14-403. Original petition for appointment or protective order

(1) The following may petition for the appointment of a conservator or for any other appropriate protective order:

(a) The person to be protected;

(b) An individual interested in the estate, affairs, or welfare of the person to be protected, including a parent, guardian, or custodian; or

(c) A person who would be adversely affected by lack of effective management of the property and business affairs of the person to be protected.

(2) A petition under subsection (1) of this section must set forth the petitioner's name, residence, current address if different, relationship to the respondent, and interest in the appointment or other protective order, and, to the extent known, state or contain the following with respect to the respondent and the relief requested:

(a) The respondent's name, age, principal residence, current street address, and, if different, the address of the dwelling where it is proposed that the respondent will reside if the appointment is made;

(b) If the petition alleges impairment in the respondent's ability to effectively receive and evaluate information, a brief description of the nature and extent of the respondent's alleged impairment;

(c) If the petition alleges that the respondent is missing, detained, or unable to return to the United States, a statement of the relevant circumstances, including the time and nature of the disappearance or detention and a description of any search or inquiry concerning the respondent's whereabouts;

(d) (I) The name and address of the respondent's:

(A) Spouse or, if the respondent has none, an adult with whom the respondent has resided for more than six months within one year before the filing of the petition; and

(B) Adult children and parents; or

(II) If the respondent has neither spouse, adult child, nor parent, at least one of the adults nearest in kinship to the respondent who can be found with reasonable efforts;

(e) The name and address of each person responsible for care or custody of the respondent, including the respondent's treating physician;

(f) The name and address of each legal representative of the respondent;

(g) A general statement of the respondent's property with an estimate of its value, including any insurance or pension, and the source and amount of other anticipated income or receipts; and

(h) The reason why a conservatorship or other protective order is in the best interest of the respondent.

(3) If a conservatorship is requested, the petition must also set forth to the extent known:

(a) The name and address of each proposed conservator and the reason why the proposed conservator should be selected;

(b) The name and address of each person nominated as conservator by the respondent if the respondent has attained twelve years of age; and

(c) The type of conservatorship requested and, if an unlimited conservatorship, the reason why limited conservatorship is inappropriate or, if a limited conservatorship, the property to be placed under the conservator's control and any limitation on the conservator's powers and duties.



§ 15-14-404. Notice

(1) A copy of the petition and the notice of hearing on a petition for conservatorship or other protective order must be served personally on the respondent, if the respondent has attained twelve years of age, but if the respondent's whereabouts are unknown or personal service cannot be made, service on the respondent must be made by substituted service or publication. The notice must include a statement that the respondent must be physically present unless excused by the court, inform the respondent of the respondent's rights at the hearing, and, if the appointment of a conservator is requested, include a description of the nature, purpose, and consequences of an appointment. A failure to serve the respondent with a notice substantially complying with this subsection (1) is jurisdictional and thus precludes the court from granting the petition.

(2) In a proceeding to establish a conservatorship or for another protective order, notice of the hearing must be given to the persons listed in the petition. Failure to give notice under this subsection (2) does not preclude the appointment of a conservator or the making of another protective order.

(3) Notice of the hearing on a petition for an order after appointment of a conservator or making of another protective order, together with a copy of the petition, must be given to the protected person, if the protected person has attained twelve years of age and is not missing, detained, or unable to return to the United States, any conservator of the protected person's estate, and any other person as ordered by the court.

(4) A conservator shall give notice of the filing of the conservator's inventory, report, or plan of conservatorship, together with a copy of the inventory, report, or plan of conservatorship to the protected person and any other person the court directs. The notice must be delivered or sent within ten days after the filing of the inventory, report, or plan of conservatorship.



§ 15-14-405. Original petition - minors - preliminaries to hearing

(1) Upon the filing of a petition to establish a conservatorship or for another protective order for the reason that the respondent is a minor, the court shall set a date for hearing. If the court determines at any stage of the proceeding that the interests of the minor are or may be inadequately represented, it may appoint a lawyer to represent the minor, giving consideration to the choice of the minor if the minor has attained twelve years of age.

(2) While a petition to establish a conservatorship or for another protective order is pending, after preliminary hearing and without notice to others, the court may make orders to preserve and apply the property of the minor as may be required for the support of the minor or individuals who are in fact dependent upon the minor. The court may appoint a special conservator to assist in that task.



§ 15-14-406. Original petition - persons under disability - preliminaries to hearing

(1) Upon the filing of a petition for a conservatorship or other protective order for a respondent for reasons other than being a minor, the court shall set a date for hearing. The court shall appoint a visitor unless the petition does not request the appointment of a conservator and the respondent is represented by a lawyer. The duties and reporting requirements of the visitor are limited to the relief requested in the petition. The visitor must be a person who has such training or experience as the court deems appropriate.

(2) The court shall appoint a lawyer to represent the respondent in the proceeding if:

(a) Requested by the respondent;

(b) Recommended by the visitor; or

(c) The court determines that the respondent needs representation.

(3) The visitor shall interview the respondent in person and, to the extent that the respondent is able to understand:

(a) Explain to the respondent the substance of the petition and the nature, purpose, and effect of the proceeding;

(b) If the appointment of a conservator is requested, inform the respondent of the general powers and duties of a conservator and determine the respondent's views regarding the proposed conservator, the proposed conservator's powers and duties, and the scope and duration of the proposed conservatorship;

(c) Inform the respondent of the respondent's rights, including the right to employ and consult with a lawyer at the respondent's own expense, and the right to request a court-appointed lawyer; and

(d) Inform the respondent that all costs and expenses of the proceeding, including respondent's attorney fees, will be paid from the respondent's estate unless the court directs otherwise.

(4) In addition to the duties imposed by subsection (3) of this section, the visitor shall:

(a) Interview the petitioner and the proposed conservator, if any; and

(b) Make any other investigation the court directs.

(5) The visitor shall promptly file a report with the court, which must include:

(a) A recommendation as to whether a lawyer should be appointed to represent the respondent and whether a guardian ad litem should be appointed to represent the respondent's best interest;

(b) Recommendations regarding the appropriateness of a conservatorship, including whether less restrictive means of intervention are available, the type of conservatorship, and, if a limited conservatorship, the powers and duties to be granted the limited conservator, and the assets over which the conservator should be granted authority;

(c) A statement of the qualifications of the proposed conservator, together with a statement as to whether the respondent approves or disapproves of:

(I) The proposed conservator;

(II) The powers and duties proposed; and

(III) The scope of the conservatorship;

(d) A recommendation as to whether a professional evaluation or further evaluation is necessary; and

(e) Any other matters the court directs.

(6) While a petition to establish a conservatorship or for another protective order is pending, after preliminary hearing and without notice to others, the court may issue orders to preserve and apply the property of the respondent as may be required for the support of the respondent or individuals who are in fact dependent upon the respondent. The court may appoint a special conservator to assist in that task.

(7) Repealed.



§ 15-14-406.5. Professional evaluation

(1) At or before a hearing under this part 4, the court may order a professional evaluation of the respondent and shall order the evaluation if the respondent so demands. If the court orders the evaluation, the respondent must be examined by a physician, psychologist, or other individual appointed by the court who is qualified to evaluate the respondent's alleged impairment. The examiner shall promptly file a written report with the court. Unless the court directs otherwise, the report must contain:

(a) A description of the nature, type, and extent of the respondent's specific cognitive and functional limitations, if any;

(b) An evaluation of the respondent's mental and physical condition and, if appropriate, educational potential, adaptive behavior, and social skills;

(c) A prognosis for improvement and a recommendation as to the appropriate treatment of habilitation plan; and

(d) The date of any assessment or examination upon which the report is based.



§ 15-14-408. Original petition - procedure at hearing

(1) Unless excused by the court for good cause, a proposed conservator shall attend the hearing. The respondent shall attend the hearing, unless excused by the court for good cause. The respondent may present evidence and subpoena witnesses and documents, examine witnesses, including any court-appointed physician, psychologist, or other individual qualified to evaluate the alleged impairment, and the visitor, and otherwise participate in the hearing. The hearing may be held in a manner that reasonably accommodates the respondent and may be closed upon request of the respondent, or upon a showing of good cause; except that the hearing may not be closed over the objection of the respondent.

(2) Any person may request permission to participate in the proceeding. The court may grant the request, with or without hearing, upon determining that the best interest of the respondent will be served. The court may attach appropriate conditions to the participation.

(3) The petitioner shall make every reasonable effort to secure the respondent's attendance at the hearing.



§ 15-14-409. Original petition - orders

(1) If a proceeding is brought for the reason that the respondent is a minor, after a hearing on the petition, upon finding that the appointment of a conservator or other protective order is in the best interest of the minor, the court shall make an appointment or other appropriate protective order.

(2) If a proceeding is brought for reasons other than that the respondent is a minor, after a hearing on the petition, upon finding that a basis exists for a conservatorship or other protective order, the court shall make the least restrictive order consistent with its findings. The court shall make orders necessitated by the protected person's limitations and demonstrated needs, including appointive and other orders that will encourage the development of maximum self-reliance and independence of the protected person.

(3) Within thirty days after an appointment, the conservator shall deliver or send a copy of the order of appointment, together with a statement of the right to seek termination or modification, to the protected person, if the protected person has attained twelve years of age and is not missing, detained, or unable to return to the United States, and to all other persons given notice of the petition.

(4) The appointment of a conservator or the entry of another protective order is not a determination of incapacity of the protected person.



§ 15-14-410. Powers of court

(1) After hearing and upon determining that a basis for a conservatorship or other protective order exists, the court has the following powers, which may be exercised directly or through a conservator:

(a) With respect to a minor for reasons of age, all the powers over the estate and business affairs of the minor that may be necessary for the best interest of the minor and members of the minor's immediate family; and

(b) With respect to an adult, or to a minor for reasons other than age, for the benefit of the protected person and individuals who are in fact dependent on the protected person for support, all the powers over the estate and business affairs of the protected person that the person could exercise if the person were an adult, present, and not under conservatorship or other protective order.

(2) Subject to section 15-14-110 requiring endorsement of limitations on the letters of office, the court may limit at any time the powers of a conservator otherwise conferred and may remove or modify any limitation.



§ 15-14-411. Required court approval

(1) After notice to interested persons and upon express authorization of the court, a conservator may:

(a) Make gifts, except as otherwise provided in section 15-14-427 (2);

(b) Convey, release, or disclaim contingent and expectant interests in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entireties;

(c) Exercise or release a power of appointment;

(d) Create a revocable or irrevocable trust of property of the estate, whether or not the trust extends beyond the duration of the conservatorship, or revoke or amend a trust revocable by the protected person;

(e) Exercise rights to elect options and change beneficiaries under retirement plans, insurance policies, and annuities or surrender the plans, policies, and annuities for their cash value;

(f) Exercise any right to an elective share in the estate of the protected person's deceased spouse and to renounce or disclaim any interest by testate or intestate succession or by transfer inter vivos; and

(g) Make, amend, or revoke the protected person's will.

(2) A conservator, in making, amending, or revoking the protected person's will, shall comply with section 15-11-502 or 15-11-507.

(3) The court, in exercising or in approving a conservator's exercise of the powers listed in subsection (1) of this section, shall consider primarily the decision that the protected person would have made, to the extent that the decision can be ascertained. To the extent the decision cannot be ascertained, the court shall consider the best interest of the protected person. The court shall also consider:

(a) The financial needs of the protected person and the needs of individuals who are in fact dependent on the protected person for support and the interest of creditors;

(b) Possible reduction of income, estate, inheritance, or other tax liabilities;

(c) Eligibility for governmental assistance;

(d) The protected person's previous pattern of giving or level of support;

(e) The existing estate plan;

(f) The protected person's life expectancy and the probability that the conservatorship will terminate before the protected person's death; and

(g) Any other factors the court considers relevant, including the best interest of the protected person.



§ 15-14-412. Protective arrangements and single transactions

(1) If a basis is established for a protective order with respect to an individual, the court, without appointing a conservator, may:

(a) Authorize, direct, or ratify any transaction necessary or desirable to achieve any arrangement for security, service, or care meeting the foreseeable needs of the protected person, including:

(I) Payment, delivery, deposit, or retention of funds or property;

(II) Sale, mortgage, lease, or other transfer of property;

(III) Purchase of an annuity;

(IV) Making a contract for life care, deposit contract, or contract for training and education; or

(V) Addition to or establishment of a suitable trust, including a trust created under the "Colorado Uniform Custodial Trust Act", article 1.5 of this title; and

(b) Authorize, direct, or ratify any other contract, trust, will, or transaction relating to the protected person's property and business affairs, including a settlement of, and distribution of settlement of, a claim, upon determining that it is in the best interest of the protected person.

(2) In deciding whether to approve a protective arrangement or other transaction under this section, the court shall consider the factors described in section 15-14-411 (3).

(3) The court may appoint a special conservator to assist in the accomplishment of any protective arrangement or other transaction authorized under this section. The special conservator has the authority conferred by the order and shall serve until discharged by order after report to the court.



§ 15-14-412.5. Limited court-approved arrangements authorized for persons seeking medical assistance for nursing home care - applicable to trusts established before a certain date

(1) The general assembly hereby finds, determines, and declares that:

(a) The state makes significant expenditures for nursing home care under the "Colorado Medical Assistance Act";

(b) A large number of persons do not have enough income to afford nursing home care, but have too much income to qualify for state medical assistance, a situation popularly referred to as the "Utah gap";

(c) Some persons in the Utah gap, through innovative court-approved trust arrangements, have become qualified for state medical assistance, thereby increasing state medical assistance expenditures;

(d) It is therefore appropriate to enact state laws that limit such court-approved trusts in a manner that is consistent with Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396 et seq., as amended, and that provide that persons who qualify for assistance as a result of the creation of such trusts shall be treated the same as any other recipient of medical assistance for nursing home care;

(e) In enacting this section, the general assembly intends only to limit certain court-approved trusts and court-approved transfers of property. It is not the general assembly's intent to approve or disapprove of privately created trusts or private transfers of property made under the same or similar circumstances.

(2) The court shall not authorize, direct, or ratify any trust that either has the effect of qualifying or purports to qualify the trust beneficiary for medical assistance for nursing home care pursuant to the provisions of title 25.5, C.R.S., unless the circumstances surrounding the creation of the trust and the trust provisions meet the criteria set forth in section 25.5-6-102 (3), C.R.S. This section shall apply to any court-approved trust that is funded with property owned by the beneficiary at the time the trust is created but shall not apply to any trust that is established and directly funded by a defendant or insurance company in settlement of an action or claim for personal injury brought by or on behalf of the trust beneficiary.

(3) Except as otherwise permitted by Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396p, as amended, the court shall not authorize, direct, or ratify the transfer of any property owned by a protected person if the transfer either has the effect of qualifying or purports to qualify the protected person for medical assistance for nursing home care pursuant to the provisions of title 25.5, C.R.S., unless the property is transferred into a trust established in accordance with subsection (2) of this section.

(4) This section shall take effect January 1, 1992, and shall apply to any court-approved trust established for or court-approved transfer of property made by or for a protected person applying for or receiving medical assistance for nursing home care pursuant to the provisions of title 25.5, C.R.S., on or after said date; except that such a trust created before said date that does not comply with this section shall be modified to comply with this section no later than July 1, 1992, before which time a court-approved trust or a court-approved transfer of property to a court-approved trust shall not render the protected person ineligible for medical assistance.

(5) The provisions of this section shall not apply if federal funds are not available for persons who would qualify for medical assistance as a result of a court-approved trust that meets the criteria set forth in section 25.5-6-102, C.R.S.

(6) This section applies to trusts established or transfers of property made prior to July 1, 1994. The provisions set forth in sections 15-14-412.6 to 15-14-412.9 and any rule adopted by the medical services board pursuant to section 25.5-6-103, C.R.S., apply to trusts established or property transferred on or after July 1, 1994.



§ 15-14-412.6. Trust established by an individual - eligibility for certain public assistance programs - general provisions

(1) For purposes of this section and sections 15-14-412.7 to 15-14-412.9, unless the context otherwise requires the following definitions apply:

(a) "Asset" has the same meaning as set forth in Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396p (e), as amended.

(b) "Income" has the same meaning as set forth in Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396p (e), as amended.

(c) "Public assistance" means public assistance as provided by article 2 of title 26, C.R.S., and medical assistance as provided by articles 4, 5, and 6 of title 25.5, C.R.S.

(d) "Resources" has the same meaning as set forth in Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396p (e), as amended.

(e) "Trust established by an individual" has the same meaning as set forth in Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396p (d)(2), as amended.

(2) Notwithstanding any statutory provision to the contrary, a court shall not authorize, direct, or ratify any trust established by an individual that has the effect of qualifying or purports to qualify the trust beneficiary for public assistance unless the trust meets the criteria set forth in this section, sections 15-14-412.7 to 15-14-412.9, and any rule adopted by the medical services board pursuant to section 25.5-6-103, C.R.S.

(3) The court shall not authorize, direct, or ratify the transfer of any assets owned by a protected person if the transfer has the effect of qualifying or purports to qualify the protected person for public assistance unless the assets are transferred to a trust that meets the criteria set forth in this section, sections 15-14-412.7 to 15-14-412.9, and any rule adopted by the medical services board pursuant to section 25.5-6-103, C.R.S.



§ 15-14-412.7. Income trusts - limitations

(1) An income trust within the meaning of this section is a trust established for the benefit of an individual that consists only of pension income, social security, and other monthly income to the individual and accumulated income in the trust and that is established for the purpose or with the effect of establishing or maintaining income eligibility for certain medical assistance.

(2) An income trust shall not be effective for establishing or maintaining income eligibility for any category of public assistance other than nursing home care or home- and community-based services.

(3) In order to establish or maintain income eligibility, an income trust shall meet all of the following criteria:

(a) The assets used to fund the trust are limited to any monthly unearned income received by the applicant, including any pension payment;

(b) The sole lifetime beneficiaries of the trust are the person for whom the trust is established and the state medical assistance program. After the death of the person for whom the trust is created or after the trust is terminated during the beneficiary's lifetime, whichever occurs sooner, no person is entitled to payment from the remainder of the trust until the state medical assistance agency has been fully reimbursed for the assistance rendered to the person for whom the trust was created.

(c) The entire corpus of the trust, or as much of the corpus as may be distributed each month without violating federal requirements for federal financial participation, is distributed each month for expenses related to nursing home care or home- and community-based services for the beneficiary that are approved under the state medical assistance program; except that an amount reasonably necessary to maintain the existence of the trust and to comply with federal requirements may be retained in the trust;

(d) The trust provides that deductions may be made from the monthly trust distribution to the same extent that deductions from the income of a nursing home resident or home- and community-based services client are allowed under the state medical assistance program, articles 4, 5, and 6 of title 25.5, C.R.S., for nursing home residents and home- and community-based services clients who are not trust beneficiaries. Allowable deductions include the following:

(I) A monthly personal needs allowance;

(II) With respect to nursing home residents only, payments to the beneficiary's community spouse or dependent family members as provided and in accordance with Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396r-5, as amended, and section 25.5-6-101, C.R.S.;

(III) Specified health insurance costs and special medical services provided under Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396a (r), as amended;

(IV) Any other deduction provided by rules of the medical services board, including rules concerning posteligibility treatment of income for home- and community-based services clients;

(e) The trust provides that, upon the death of the beneficiary or termination of the trust during the beneficiary's lifetime, whichever occurs sooner, the state agency administering the state medical assistance program receives all amounts remaining in the trust up to the total medical assistance paid on behalf of the individual;

(f) The applicant's monthly gross income from all sources, without reference to the trust, exceeds the income eligibility standard for medical assistance then in effect but is less than the average private pay rate for nursing home care for the geographic region in which the applicant lives.



§ 15-14-412.8. Disability trusts - limitations

(1) A disability trust within the meaning of this section is a trust that is established for an individual under sixty-five years of age who is disabled, as such term is defined in Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1382c (a)(3), as amended, consists of assets of the individual, and is established for the purpose or with the effect of establishing or maintaining the individual's resource eligibility for medical assistance.

(2) A disability trust is not valid for the purpose of establishing or maintaining a person's resource eligibility for medical assistance unless the trust meets all of the following criteria:

(a) The trust is funded by assets of an individual under age sixty-five who is disabled as defined in 42 U.S.C. sec. 1382c (a)(3), as amended, and which is established for the benefit of such individual by the individual, the individual's parent, the individual's grandparent, the individual's guardian, or by the court.

(b) The trust provides that, upon the death of the beneficiary or termination of the trust during the beneficiary's lifetime, whichever occurs sooner, the department of health care policy and financing receives any amount remaining in the trust up to the total medical assistance paid on behalf of the individual.

(c) The sole lifetime beneficiaries of the trust are the individual for whom the trust is established and the state medical assistance program. After the death of the person for whom the trust is created or after the trust is terminated during the beneficiary's lifetime, whichever occurs sooner, no person is entitled to payment from the remainder of the trust until the state medical assistance agency has been fully reimbursed for the assistance rendered to the person for whom the trust was created.

(3) A disability trust is not valid for the purpose of establishing or maintaining eligibility for any category of public assistance other than medical assistance.

(4) No disability trust shall be valid unless the department of health care policy and financing, or its designee, has reviewed the trust and determined that the trust conforms to the requirements of this section and any rules adopted by the medical services board pursuant to section 25.5-6-103, C.R.S.



§ 15-14-412.9. Pooled trusts - limitations

(1) A pooled trust within the meaning of this section is a trust consisting of individual accounts established for individuals who are disabled and is established for the purpose or with the effect of establishing or maintaining a person's resource eligibility for medical assistance.

(2) A pooled trust is not valid for the purposes of establishing or maintaining eligibility for medical assistance unless the trust meets the following criteria:

(a) The trust is established and managed by a nonprofit association that is approved by the United States internal revenue service.

(b) A separate account is maintained for each beneficiary of the trust; except that the accounts are pooled for purposes of investment and management of funds.

(c) The sole lifetime beneficiaries of the trust are the individual for whom the trust is established and the state medical assistance program. After the death of the person for whom the trust is created or after the trust is terminated during the beneficiary's lifetime, whichever occurs sooner, no person is entitled to payment from the remainder of the trust until the state medical assistance agency has been fully reimbursed for the assistance rendered to the person for whom the trust was created.

(d) Accounts in the trust are established solely for the benefit of individuals who are disabled as defined in 42 U.S.C. sec. 1382c (a)(3), as amended, and are established by the parent, grandparent, or legal guardian of such individual, by such individual, or by a court.

(e) The trust provides that, upon the death of the beneficiary or termination of the trust during the beneficiary's lifetime, whichever occurs sooner, to the extent that amounts remaining in the beneficiary's trust account are not retained by the trust, the state medical assistance program receives any amount remaining in that individual's trust account up to the total medical assistance paid on behalf of the individual.

(3) A pooled trust is not valid for the purpose of establishing or maintaining a person's eligibility for any category of public assistance other than medical assistance.

(4) No pooled trust shall be valid unless the department of health care policy and financing, or its designee, has reviewed the trust and determined that the trust conforms to the requirements of this section and any rules adopted by the medical services board pursuant to section 25.5-6-103, C.R.S.



§ 15-14-413. Who may be conservator - priorities - prohibition of dual roles

(1) Except as otherwise provided in subsection (4) of this section, the court, in appointing a conservator, shall consider persons otherwise qualified in the following order of priority:

(a) A conservator, guardian of the estate, or other like fiduciary appointed or recognized by an appropriate court of any other jurisdiction in which the protected person resides;

(b) A person nominated as conservator by the respondent, including the respondent's specific nomination of a conservator made in a durable power of attorney or given priority to be a conservator in a designated beneficiary agreement made pursuant to article 22 of this title, if the respondent has attained twelve years of age;

(c) An agent appointed by the respondent to manage the respondent's property under a durable power of attorney;

(d) The spouse of the respondent;

(d.5) The partner in a civil union of the respondent;

(e) An adult child of the respondent;

(f) A parent of the respondent; and

(g) An adult with whom the respondent has resided for more than six months immediately before the filing of the petition.

(2) A respondent's nomination or appointment of a conservator shall create priority for the nominee or appointee only if, at the time of nomination or appointment, the respondent had sufficient capacity to express a preference.

(3) A person having priority under paragraph (a), (d), (d.5), (e), or (f) of subsection (1) of this section may designate in writing a substitute to serve instead and thereby transfer the priority to the substitute.

(4) With respect to persons having equal priority, the court shall select the one it considers best qualified. The court, for good cause, may decline to appoint a person having priority and appoint a person having a lower priority or no priority.

(5) An owner, operator, or employee of a long-term care provider from which the respondent is receiving care may not be appointed as conservator unless related to the respondent by blood, marriage, or adoption.

(6) (a) Unless the court makes specific findings for good cause shown or the person is a family caregiver as defined in section 25.5-10-202, C.R.S., the same professional may not act as an incapacitated person's or a protected person's:

(I) Guardian and conservator; or

(II) Guardian and direct service provider; or

(III) Conservator and direct service provider.

(b) In addition, a guardian or conservator may not employ the same person to act as both care manager and direct service provider for the incapacitated person or protected person unless the person is a family caregiver as defined in section 25.5-10-202, C.R.S.



§ 15-14-414. Petition for order subsequent to appointment

(1) A protected person or a person interested in the welfare of a protected person may file a petition in the appointing court for an order:

(a) Requiring bond or collateral or additional bond or collateral, or reducing bond or collateral;

(b) Requiring an accounting for the administration of the protected person's estate;

(c) Directing distribution;

(d) Removing the conservator pursuant to section 15-10-503 and appointing a special or successor conservator;

(e) Modifying the type of appointment or powers granted to the conservator if the extent of protection or management previously granted is currently excessive or insufficient or the protected person's ability to manage the estate and business affairs has so changed as to warrant the action; or

(f) Granting other appropriate relief.

(2) A conservator may petition the appointing court for instructions concerning fiduciary responsibility.

(3) Upon notice and hearing the petition, the court may give appropriate instructions and make any appropriate order.

(4) At the conclusion of the hearings authorized by this section, the court may review the motions and petitions filed by a party under this section to determine if they were substantially warranted and brought in good faith. If, after the hearing, the court determines that the motions and petitions filed under this section were not substantially warranted or were brought in bad faith, the court may award fees and costs against the movant or petitioner including, but not limited to, the attorney fees and costs incurred by the conservatorship, or the affected parties, in responding to the motions and petitions.



§ 15-14-415. Bond

Unless the court makes specific findings as to the reasons a bond is not required in the present case, the court shall require a conservator to furnish a bond conditioned upon faithful discharge of all duties of the conservatorship according to law, with sureties as it may specify. In the alternative, the court may impose restrictions upon the conservator's access to, or transfer of, the assets of the conservatorship estate. Unless otherwise directed by the court, the cost of the bond shall be charged to the protected person's estate and the bond must be in the amount of the aggregate capital value of the property of the estate in the conservator's control, plus one year's estimated income, and minus the value of assets deposited under arrangements requiring an order of the court for their removal and the value of any real property that the fiduciary, by express limitation, lacks power to sell or convey without court authorization. The court, in place of sureties on a bond, may accept collateral for the performance of the bond, including a pledge of securities or a mortgage of real property.



§ 15-14-416. Terms and requirements of bond

(1) The following rules apply to any bond required:

(a) Except as otherwise provided by the terms of the bond, sureties and the conservator are jointly and severally liable.

(b) By executing the bond of a conservator, a surety submits to the jurisdiction of the court that issued letters to the primary obligor in any proceeding pertaining to the fiduciary duties of the conservator in which the surety is named as a party. Notice of any proceeding must be sent or delivered to the surety at the address shown in the court records at the place where the bond is filed and to any other address then known to the petitioner.

(c) On petition of a successor conservator or any interested person, a proceeding may be brought against a surety for breach of the obligation of the bond of the conservator.

(d) The bond of the conservator may be proceeded against until liability under the bond is exhausted.

(e) Unless otherwise directed by the court, the cost of the bond shall be paid from the protected person's estate.

(2) A proceeding may not be brought against a surety on any matter as to which an action or proceeding against the primary obligor is barred.

(3) If there is a request for the waiver or reduction of a surety upon a bond, the court may require the conservator to supply the court with a credit report, a statement of the conservator's assets, liabilities, income, and expenses, and a statement about any interests the conservator may have in or liability to the conservatorship estate, or any other information the court may wish to consider.



§ 15-14-418. General duties of conservator - financial plan

(1) A conservator, in relation to powers conferred by this part 4 or implicit in the title acquired by virtue of the proceeding, is a fiduciary and shall observe the standards of care applicable to a trustee.

(2) A conservator shall take into account the limitations of the protected person, and to the extent possible, as directed by the order of appointment or the financial plan, encourage the person to participate in decisions, act in the person's own behalf, and develop or regain the ability to manage the person's estate and business affairs.

(3) Within a time set by the court, but no later than ninety days after appointment, a conservator shall file for approval with the appointing court a financial plan for protecting, managing, expending, and distributing the income and assets of the protected person's estate. The financial plan shall be based upon a comparison of the projected income and expenses of the protected person and shall set forth a plan to address the needs of the person and how the assets and income of the protected person shall be managed to meet those needs. The financial plan must be based on the actual needs of the person and take into consideration the best interest of the person. The conservator shall include in the financial plan steps to the extent possible to develop or restore the person's ability to manage the person's property, an estimate of the duration of the conservatorship, and projections of expenses and resources.

(4) In investing an estate, selecting assets of the estate for distribution, and invoking powers of revocation or withdrawal available for the use and benefit of the protected person and exercisable by the conservator, a conservator shall take into account any estate plan of the person known to the conservator. The conservator may examine the will and any other donative, nominative, or other appointive instrument of the person.

(5) A conservator shall file an amended financial plan whenever there is a change in circumstances that requires a substantial deviation from the existing financial plan.



§ 15-14-419. Inventory

(1) Within a time set by the court, but no later than ninety days after appointment, a conservator shall prepare and file with the appointing court a detailed inventory of the estate subject to the conservatorship, together with an oath or affirmation that the inventory is believed to be complete and accurate as far as information permits.

(2) If any property not included in the original inventory comes to the knowledge of a conservator or if the conservator learns that the value or description indicated in the original inventory for any item is erroneous or misleading, he or she shall prepare an amended inventory and file it with the court and provide copies to interested parties as directed by prior court orders.



§ 15-14-420. Reports - appointment of monitor - monitoring - records - court access to records

(1) A conservator shall report to the court about the administration of the estate annually unless the court otherwise directs. Upon filing a petition or motion and after notice, a conservator shall be entitled to a hearing to settle all matters covered in an intermediate or final report. An order, after notice and hearing, allowing an intermediate report of a conservator adjudicates all of the conservator's, his or her other counsel's, and his or her other agent's liabilities concerning all matters adequately disclosed in the report. An order, after notice and hearing, allowing a final report adjudicates all previously unsettled liabilities of the conservator, his or her counsel, and that of his or her agents relating to the conservatorship, the protected person, or the protected person's successors.

(2) Unless the court orders otherwise, a report must:

(a) Contain a list of the assets of the estate under the conservator's control and a list of the receipts, disbursements, and distributions during the period for which the report is made;

(b) Reflect the services provided to the protected person; and

(c) State any recommended changes in the plan for the conservatorship as well as a recommendation as to the continued need for conservatorship and any recommended changes in the scope of the conservatorship.

(3) The court may appoint a visitor or other suitable person to review a report or plan, interview the protected person or conservator, and make any other investigation the court directs. In connection with a report, the court may order a conservator to submit the assets of the estate to an appropriate examination to be made in a manner the court directs.

(4) The court shall establish a system for monitoring conservatorships, including the filing and review of conservators' reports and plans.

(5) A conservator shall keep records of the administration of the estate and make them available for examination on reasonable request of an interested person within thirty days unless the court otherwise directs.

(6) (a) Whenever a conservator fails to file a report or fails to respond to an order of the court to show cause why the conservator should not be held in contempt of court, the clerk of the court or his or her designee may research the whereabouts and contact information of the conservator and the protected person. To facilitate this research, the clerk of the court or his or her designee shall have access to data maintained by other state agencies, including but not limited to vital statistics information maintained by the department of public health and environment, wage and employment data maintained by the department of labor and employment, lists of licensed drivers and income tax data maintained by the department of revenue and provided pursuant to section 13-71-107, C.R.S., and voter registration information obtained annually by the state court administrator pursuant to section 13-71-107, C.R.S. The court may access the data only to obtain contact information for the conservator or the ward. Notwithstanding any provision of law to the contrary, the judicial department and the other state agencies listed in this paragraph (a) may enter into agreements for the sharing of this data. The judicial department and the courts shall not access data maintained pursuant to the "Address Confidentiality Program Act", part 21 of article 30 of title 24, C.R.S.

(b) The court shall preserve the confidentiality of the data obtained from the other state agencies and use the data only for the purposes set forth in this subsection (6). Notwithstanding the provisions of article 72 of title 24, C.R.S., documents and information obtained by the court pursuant to this subsection (6) are not public records and shall be open to public inspection only upon an order of the court based on a finding of good cause, except to the extent they would otherwise be open to inspection from the providing state agency.

(c) For purposes of this subsection (6), "contact information" means name, residential address, business address, date of birth, date of death, phone number, e-mail address, or other identifying information as directed by the court.



§ 15-14-421. Title by appointment

(1) Except as limited in the appointing order, the appointment of a conservator vests title in the conservator as trustee to all property of the protected person, or to the part thereof specified in the order, held at the time of appointment or thereafter acquired, including title to any property held for the protected person by custodians or attorneys-in-fact. An order vesting title in the conservator to only a part of the property of the protected person creates a conservatorship limited to assets specified in the order. Notwithstanding the language vesting title in the conservator in this section, this vesting of title shall not be construed to sever any joint tenancies.

(2) Letters of conservatorship are evidence of vesting title of the protected person's assets in the conservator. An order terminating a conservatorship transfers title to assets remaining subject to the conservatorship, including any described in the order, to the formerly protected person or the person's successors.

(3) Subject to the requirements of other statutes governing the filing or recordation of documents of title to land or other property, letters of conservatorship and orders terminating conservatorships may be filed or recorded to give notice of title as between the conservator and the protected person.

(4) Neither the appointment of a conservator nor the establishment of a trust in accordance with sections 15-14-412.5 to 15-14-412.9 is a transfer or an alienation within the meaning of the general provisions of any federal or state statute or regulation, insurance policy, pension plan, contract, will or trust instrument imposing restrictions upon or penalties for the transfer or alienation by the protected person of his or her rights or interest, but this section does not restrict the ability of a person to make specific provisions by contract or dispositive instrument relating to a conservator.

(5) Except as limited in the appointing order, a conservator has the authority to continue, modify, or revoke any financial power of attorney previously created by the protected person.

(6) (a) Upon notice of the appointment of a conservator, all agents acting under a previously created power of attorney by the protected person:

(I) Shall take no further actions without the direct written authorization of the conservator;

(II) Shall promptly report to the conservator as to any action taken under the power of attorney; and

(III) Shall promptly account to the conservator for all actions taken under the power of attorney.

(b) Nothing in this section shall be construed to affect previously created medical decision-making authority. Any agent violating this section shall be liable to the protected person's estate for all costs incurred in attempting to obtain compliance, including but not limited to reasonable conservator and attorney fees and costs.



§ 15-14-422. Protected person's interest inalienable

(1) Except as otherwise provided in subsections (3) and (4) of this section, the interest of a protected person in property vested in a conservator is not transferable or assignable by the protected person. An attempted transfer or assignment by the protected person, although ineffective to affect property rights, may give rise to a claim against the protected person for restitution or damages that, subject to presentation and allowance, may be satisfied as provided in section 15-14-429.

(2) Property vested in a conservator by appointment and the interest of the protected person in that property are not subject to levy, garnishment, or similar process for claims against the protected person unless allowed under section 15-14-429.

(3) A person without knowledge of the conservatorship who in good faith and for security or substantially equivalent value receives delivery from a protected person of tangible personal property of a type normally transferred by delivery of possession, is protected as if the protected person or transferee had valid title.

(4) A third party who deals with the protected person with respect to property vested in a conservator is entitled to any protection provided in other law.



§ 15-14-423. Sale, encumbrance, or other transaction involving conflict of interest

Any transaction involving the conservatorship estate that is affected by a substantial conflict between the conservator's fiduciary and personal interests is voidable unless the transaction is expressly authorized by the court after notice to interested persons. A transaction affected by a substantial conflict between personal and fiduciary interests includes any sale, encumbrance, or other transaction involving the conservatorship estate entered into by the conservator, the spouse, descendant, agent, or lawyer of a conservator, or a corporation or other enterprise in which the conservator has a substantial beneficial interest.



§ 15-14-424. Protection of person dealing with conservator

(1) A person who assists or deals with a conservator in good faith and for value in any transaction other than one requiring a court order under section 15-14-410 or 15-14-411 is protected as though the conservator properly exercised the power. That a person knowingly deals with a conservator does not alone require the person to inquire into the existence of a power or the propriety of its exercise, but restrictions on powers of conservators that are endorsed on letters as provided in section 15-14-110 are effective as to third persons. A person who pays or delivers assets to a conservator is not responsible for their proper application.

(2) Protection provided by this section extends to any procedural irregularity or jurisdictional defect that occurred in proceedings leading to the issuance of letters and is not a substitute for protection provided to persons assisting or dealing with a conservator by comparable provisions in other law relating to commercial transactions or to simplifying transfers of securities by fiduciaries.

(3) Any recorded instrument evidencing a transaction described in this section on which a state documentary fee is noted pursuant to section 39-13-103, C.R.S., shall be prima facie evidence that such transaction was made for value.



§ 15-14-425. Powers of conservator in administration

(1) Except as otherwise qualified or limited by the court in its order of appointment and endorsed on the letters, a conservator has all of the powers granted in this section and any additional powers granted by law to a trustee in this state.

(2) A conservator, acting reasonably and in an effort to accomplish the purpose of the appointment, and without further court authorization or confirmation, may:

(a) Collect, hold, and retain assets of the estate, including assets in which the conservator has a personal interest and real property in another state, until the conservator considers that disposition of an asset should be made;

(b) Receive additions to the estate;

(c) Continue or participate in the operation of any business or other enterprise;

(d) Acquire an undivided interest in an asset of the estate in which the conservator, in any fiduciary capacity, holds an undivided interest;

(e) Invest assets of the estate as though the conservator were a trustee;

(f) Deposit money of the estate in a financial institution, including one operated by the conservator;

(g) Acquire or dispose of an asset of the estate, including real property in another state, for cash or on credit, at public or private sale, and manage, develop, improve, exchange, partition, change the character of, or abandon an asset of the estate;

(h) Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, and raze existing or erect new party walls or buildings;

(i) Subdivide, develop, or dedicate land to public use, make or obtain the vacation of plats and adjust boundaries, adjust differences in valuation or exchange or partition by giving or receiving considerations, and dedicate easements to public use without consideration;

(j) Enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term within or extending beyond the term of the conservatorship;

(k) Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(l) Grant an option involving disposition of an asset of the estate and take an option for the acquisition of any asset;

(m) Vote a security, in person or by general or limited proxy;

(n) Pay calls, assessments, and any other sums chargeable or accruing against or on account of securities;

(o) Sell or exercise stock subscription or conversion rights;

(p) Consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(q) Hold a security in the name of a nominee or in other form without disclosure of the conservatorship so that title to the security may pass by delivery;

(r) Insure the assets of the estate against damage or loss and the conservator against liability with respect to a third person;

(s) Borrow money, with or without security, to be repaid from the estate or otherwise and advance money for the protection of the estate or the protected person and for all expenses, losses, and liability sustained in the administration of the estate or because of the holding or ownership of any assets, for which the conservator has a lien on the estate as against the protected person for advances so made;

(t) Pay or contest any claim, settle a claim by or against the estate or the protected person by compromise, arbitration, or otherwise, and release, in whole or in part, any claim belonging to the estate to the extent the claim is uncollectible;

(u) Pay taxes, assessments, compensation of the conservator and any guardian, and other expenses incurred in the collection, care, administration, and protection of the estate;

(v) Allocate items of income or expense to income or principal of the estate, as provided by other law, including creation of reserves out of income for depreciation, obsolescence, or amortization or for depletion of minerals or other natural resources;

(w) Pay any sum distributable to a protected person or individual who is in fact dependent on the protected person by paying the sum to the distributee or by paying the sum for the use of the distributee:

(I) To the guardian of the distributee;

(II) To a distributee's custodian under the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S., or custodial trustee under the "Colorado Uniform Custodial Trust Act", article 1.5 of this title; or

(III) If there is no guardian, custodian, or custodial trustee, to a relative or other person having physical custody of the distributee;

(x) Prosecute or defend actions, claims, or proceedings in any jurisdiction for the protection of assets of the estate and of the conservator in the performance of fiduciary duties; and

(y) Execute and deliver all instruments that will accomplish or facilitate the exercise of the powers vested in the conservator.

(3) Except as otherwise qualified or limited by the court in its order of appointment and endorsed on the letters, a conservator may exercise any of the powers enumerated in the "Colorado Fiduciaries' Powers Act", part 8 of article 1 of this title.

(4) The court may confer on a conservator at the time of appointment or later, in addition to the powers conferred by sections 15-14-425, 15-14-426, and 15-14-427, any power that the court itself could exercise under section 15-14-410. The court may, at the time of appointment or later, limit the powers of a conservator otherwise conferred by sections 15-14-425, 15-14-426, and 15-14-427, or previously conferred by the court, and may at any time relieve the conservator of any limitation. If the court limits any power conferred on the conservator by section 15-14-425, 15-14-426, or 15-14-427 or specifies, as provided in section 15-14-421 (1) that title to some but not all assets of the protected person vest in the conservator, the limitation shall be endorsed upon the conservator's letters of appointment.

(5) In investing the estate, and in selecting assets of the estate for distribution under section 15-14-427, in utilizing powers of revocation or withdrawal available for the support of the protected person and exercisable by the conservator or the court, and in exercising any other powers vested in them, the conservator and the court should take into account any known estate plan of the protected person, including his or her will, any revocable trust of which he or she is settlor, and any contract, transfer, or joint ownership arrangement with provisions for payment or transfer of benefits or interests at his or her death to another or others which he or she may have originated. The conservator may examine the will of the protected person.



§ 15-14-425.5. Authority to petition for dissolution of marriage or legal separation

(1) The conservator may petition the court for authority to commence and maintain an action for dissolution of marriage or legal separation on behalf of the protected person. The court may grant such authority only if satisfied, after notice and hearing, that:

(a) It is in the best interests of the protected person based on evidence of abandonment, abuse, exploitation, or other compelling circumstances, and the protected person either is incapable of consenting; or

(b) The protected person has consented to the proposed dissolution of marriage or legal separation.

(2) Nothing in this section shall be construed as modifying the statutory grounds for dissolution of marriage and legal separation as set forth in section 14-10-106, C.R.S.



§ 15-14-426. Delegation

(1) A conservator may not delegate to an agent or another conservator the entire administration of the estate, but a conservator may otherwise delegate the performance of functions that a prudent trustee of comparable skills may delegate under similar circumstances.

(2) The conservator shall exercise reasonable care, skill, and caution in:

(a) Selecting an agent;

(b) Establishing the scope and terms of a delegation, consistent with the purposes and terms of the conservatorship;

(c) Periodically reviewing an agent's overall performance and compliance with the terms of the delegation; and

(d) Redressing an action or decision of an agent that would constitute a breach of trust if performed by the conservator.

(3) A conservator who complies with subsections (1) and (2) of this section is not liable to the protected person or to the estate or to the protected person's successors for the decisions or actions of the agent to whom a function was delegated.

(4) In performing a delegated function, an agent shall exercise reasonable care to comply with the terms of the delegation.

(5) By accepting a delegation from a conservator subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state.



§ 15-14-427. Principles of distribution by conservator

(1) Unless otherwise specified in the order of appointment and endorsed on the letters of appointment or contrary to the financial plan filed pursuant to section 15-14-418, a conservator may expend or distribute income or principal of the estate of the protected person without further court authorization or confirmation for the support, care, education, health, and welfare of the protected person and individuals who are in fact dependent on the protected person, including the payment of child support or spousal maintenance, in accordance with the following rules:

(a) A conservator shall consider recommendations relating to the appropriate standard of support, care, education, health, and welfare for the protected person or an individual who is in fact dependent on the protected person made by a guardian, if any, and, if the protected person is a minor, the conservator shall consider recommendations made by a parent.

(b) A conservator may not be surcharged for money paid to persons furnishing support, care, education, or benefit to a protected person, or an individual who is in fact dependent on the protected person, in accordance with the recommendations of a parent or guardian of the protected person unless the conservator knows that the parent or guardian derives personal financial benefit therefrom, including relief from any personal duty of support, or the recommendations are not in the best interest of the protected person.

(c) In making distributions under this paragraph (c), the conservator shall consider:

(I) The size of the estate, the estimated duration of the conservatorship, and the likelihood that the protected person, at some future time, may be fully self-sufficient and able to manage his or her business affairs and the estate;

(II) The accustomed standard of living of the protected person and individuals who are in fact dependent on the protected person; and

(III) Other money or sources used for the support of the protected person.

(d) Money expended under this paragraph (d) may be paid by the conservator to any person, including the protected person, as reimbursement for expenditures that the conservator might have made, or in advance for services to be rendered to the protected person if it is reasonable to expect the services will be performed and advance payments are customary or reasonably necessary under the circumstances.

(2) If an estate is ample to provide for the distributions authorized by subsection (1) of this section, a conservator for a protected person other than a minor may make gifts that the protected person might have been expected to make, in amounts that do not exceed in the aggregate for any calendar year twenty percent of the income of the estate in that year.



§ 15-14-428. Death of protected person

(1) If a protected person dies, the conservator shall deliver to the court for safekeeping any will of the protected person that is in the conservator's possession or control, inform the personal representative or devisees named in the will of the delivery, and retain the estate for delivery to the personal representative of the decedent or to another person entitled to it.

(2) After the death of the protected person, the conservator shall make no expenditures of conservatorship funds except with court authorization other than necessary to preserve the assets of the estate. However, the conservator may release funds for the funeral, cremation, or burial of the deceased protected person if necessary to do so under the circumstances.

(3) When a protected person dies, all fees, costs, and expenses of administration of the conservatorship, including any unpaid conservator fees and costs and those of his or her counsel, may be submitted to the court for approval in conjunction with the termination of the conservatorship. Thereafter, all court-approved fees, costs, and expenses of administration arising from the conservatorship shall be paid as court-approved claims for costs and expenses of administration in the decedent's estate. In the event that there are insufficient moneys to pay all claims in the decedent's estate in full, the fees, costs, and expenses of administration arising from the conservatorship shall retain their classification as "costs and expenses of administration" in the decedent's estate and shall be paid pursuant to section 15-12-805.



§ 15-14-429. Presentation and allowance of claims

(1) A conservator may pay, or secure by encumbering assets of the estate, claims against the estate or against the protected person arising before or during the conservatorship upon their presentation and allowance in accordance with the priorities stated in subsection (4) of this section. A claimant may present a claim by:

(a) Delivering or mailing to the court-appointed conservator a written statement of the claim, indicating its basis, the name and address of the claimant, and the amount claimed; or

(b) Filing a written statement of the claim with the clerk of the court, in the form approved by the supreme court, and delivering or mailing a copy of the statement to the conservator.

(2) A claim is deemed presented on receipt of the written statement of claim by the conservator or the filing of the claim with the court, whichever first occurs. A presented claim is deemed allowed if it is not disallowed by written statement sent or delivered by the conservator to the claimant within sixty-three days after its presentation. The conservator before payment may change an allowance or deemed allowance to a disallowance in whole or in part, but not after allowance under a court order or judgment or an order directing payment of the claim. The presentation of a claim tolls the running of any statute of limitations relating to the claim until thirty-five days after its disallowance. If a claim is not yet due, the claim shall state the date when it will become due. If a claim is contingent or unliquidated, the claim shall state the nature of the uncertainty or the anticipated due date of the claim.

(3) A claimant whose claim has not been paid may petition the court for determination of the claim at any time before it is barred by a statute of limitations and, upon due proof, procure an order for its allowance, payment, or security by encumbering assets of the estate. If a proceeding is pending against a protected person at the time of appointment of a conservator or is initiated against the protected person thereafter, the moving party shall give to the conservator notice of any proceeding that could result in creating a claim against the estate.

(4) If it appears that the estate is likely to be exhausted before all existing claims are paid:

(a) The conservator may, without a court order, distribute the estate in money or in kind in payment of claims in the following order:

(I) Costs and expenses of administration;

(II) Claims of the federal or state government having priority under other law;

(III) Claims incurred by the conservator for support, care, education, health, and welfare provided to the protected person or individuals who are in fact dependent on the protected person;

(IV) Claims arising before the conservatorship; and

(V) All other claims.

(b) (I) At any time during the administration, if the payment of claims as set forth in paragraph (a) of this subsection (4) would substantially deplete the conservatorship estate and leave the conservatorship estate with insufficient funds to pay for the protected person's basic living and health care expenses, the conservator may file a motion with the court seeking permission to withhold payment of allowed claims, both those existing and incurred after the date of the motion, and pay only the expenses, claims, and amounts requested by the conservator regardless of the priority of the claim, as set forth in said paragraph (a).

(II) If the conservator files a motion as described in subparagraph (I) of this paragraph (b), the factors to be considered by the court include, but are not limited to:

(A) The current and future projected care costs of the protected person;

(B) The current and projected assets of the protected person, including the assets of the conservatorship estate;

(C) The life expectancy of the protected person;

(D) The current and projected income of the protected person and the conservatorship estate;

(E) The protected person's eligibility for benefits to cover living and health care expenses; and

(F) Whether there are individuals who are in fact dependent on the protected person.

(III) Notice of a motion filed under this section shall be provided to all interested persons and to all creditors whose claims are affected.

(IV) If any order is entered restricting payments on any creditor's claims, the conservator shall provide information in the annual report regarding whether the order restricting payment of the creditor's claims should be modified.

(c) to (e) (Deleted by amendment, L. 2013.)

(5) Unless the court orders otherwise, allowed claims within the same class shall be paid pro rata. Preference may not be given in the payment of a claim over any other claim of the same class, and a claim due and payable may not be preferred over a claim not due.

(6) If assets of the conservatorship are adequate to meet all existing claims, the court, acting in the best interest of the protected person, may order the conservator to grant a security interest in the conservatorship estate for the payment of any or all claims at a future date.

(7) Nothing in this section affects or prevents:

(a) Any proceeding to enforce any mortgage, pledge, or other lien upon property of the estate; or

(b) To the limits of the insurance protection only, any proceeding to establish liability of the protected person for which he or she is protected by liability insurance.

(8) Unless otherwise provided in any judgment in another court entered against the protected person or the protected person's estate, an allowed claim bears interest at the legal rate for the period commencing sixty-three days after the time the claim was originally filed with the court or delivered to the conservator, unless based on a contract making a provision for interest, in which case, such claim bears interest in accordance with that contract's provisions.

(9) Each written statement of a claim shall include:

(a) A request or demand for payment from the protected person or the conservatorship estate; and

(b) Sufficient information to allow the conservator to investigate and respond to the claim, including its basis, the name and address of the claimant, and the amount claimed.



§ 15-14-430. Personal liability of conservator

(1) Except as otherwise provided in the contract, a conservator is not personally liable on a contract properly entered into in a fiduciary capacity in the course of administration of the estate unless the conservator fails to reveal in the contract the representative capacity and identify the estate.

(2) A conservator is personally liable for obligations arising from ownership or control of property of the estate or for other acts or omissions occurring in the course of administration of the estate only if personally at fault.

(3) Claims based on contracts entered into by a conservator in a fiduciary capacity, obligations arising from ownership or control of the estate, and claims based on torts committed in the course of administration of the estate may be asserted against the estate by proceeding against the conservator in a fiduciary capacity, whether or not the conservator is personally liable therefor.

(4) A question of liability between the estate and the conservator personally may be determined:

(a) In a proceeding pursuant to section 15-10-504;

(b) In a proceeding for accounting, surcharge, indemnification, sanctions, or removal; or

(c) In another appropriate proceeding or action.

(5) A conservator is not personally liable for any environmental condition on or injury resulting from any environmental condition on land solely by reason of an acquisition of title under section 15-14-421.



§ 15-14-431. Termination of proceedings

(1) A conservatorship terminates upon the death of the protected person or upon order of the court determining that a conservatorship is no longer necessary or needed to protect the assets of the protected person. Unless created for reasons other than that the protected person is a minor, a conservatorship created for a minor also terminates when the protected person attains the age of twenty-one years. Upon learning of the protected person's death, the conservator shall promptly give notice of death to the court and all other persons designated to receive notice of subsequent actions in the order appointing the conservator.

(2) Upon receiving an order terminating the conservatorship or upon receiving notice of the death of a protected person, the conservator shall conclude the administration of the estate by filing a final report and a petition for discharge within sixty-three days after distribution unless otherwise directed by the court.

(3) On petition of a protected person, a conservator, or another person interested in a protected person's welfare, the court may terminate the conservatorship if the protected person no longer meets the statutory requirements for the creation of a conservatorship. Termination of the conservatorship without a decree of discharge does not affect a conservator's liability for previous acts or the obligation to account for funds and assets of the protected person.

(4) Except as otherwise ordered by the court for good cause, before terminating a conservatorship, the court shall follow the same procedures to safeguard the rights of the protected person that apply to a petition for conservatorship. The court shall order termination unless it is proved by clear and convincing evidence that continuation of the conservatorship is still statutorily warranted and is still in the best interest of the protected person.

(4.5) The following provisions apply in a termination proceeding that is initiated by the protected person:

(a) The conservator may file a written report to the court regarding any matter relevant to the termination proceeding, and the conservator may file a motion for instructions concerning any relevant matter including, but not limited to, the following:

(I) Whether an attorney, guardian ad litem, or visitor should be appointed for the protected person;

(II) Whether any further investigation or professional evaluation of the protected person should be conducted, the scope of the investigation or professional evaluation, and when the investigation or professional evaluation should be completed; and

(III) Whether the conservator is to be involved in the termination proceedings, and if so, to what extent.

(b) If the conservator elects to file a written report or a motion for instructions, the conservator shall file such initial pleadings within twenty-one days after the petition to terminate has been filed. Any interested person shall then have fourteen days to file a response. If a response is filed, the conservator shall have seven days to file a reply. If a motion for instructions is filed by the conservator as his or her initial pleading, the court shall rule on that motion before the petition for termination of the conservatorship is set for hearing. Unless a hearing on the motion for instructions is requested by the court, the court may rule on the pleadings without a hearing after the time period for the filing of the last responsive pleading has expired. After the filing of the conservator's initial motion for instructions, the conservator may file subsequent motions for instruction as appropriate.

(c) Except for the actions authorized in paragraphs (a), (b), and (e) of this subsection (4.5) or as otherwise ordered by the court, the conservator may not take any action to oppose or interfere in the termination proceeding. The filing of the initial or subsequent motion for instructions by the conservator shall not, in and of itself, be deemed opposition or interference.

(d) Unless ordered by the court, the conservator shall have no duty to participate in the termination proceeding, and the conservator shall incur no liability for filing the report or motion for instruction or for failing to participate in the proceeding.

(e) Nothing in this subsection (4.5) shall prevent:

(I) The court, on its own motion and regardless of whether the conservator has filed a report or request for instructions, from ordering the conservator to take any action that the court deems appropriate, or from appointing an attorney, guardian ad litem, visitor, or professional evaluator;

(II) The court from ordering the conservator to appear at the termination proceeding and give testimony; or

(III) Any interested person from calling the conservator as a witness in the termination proceeding.

(f) Any individual who has been appointed as a conservator, is an interested person in his or her individual capacity, and wants to participate in the termination proceeding in his or her individual capacity and not in his or her fiduciary capacity may do so without restriction or limitation. The payment of any fees and costs to the individual that are related to his or her decision to participate in the termination proceeding shall be governed by section 15-10-602 (7) and not section 15-10-602 (1).

(5) Upon termination of a conservatorship and whether or not formally distributed by the conservator, title to assets of the estate passes to the formerly protected person, the former protected person's successors, or as ordered by the court. The order of termination must provide for the payment of all fees, costs, and expenses of administration and direct the conservator to file appropriate instruments to evidence the transfer of title or confirm the ordered distribution pursuant to the schedule of distribution prior to receiving the decree of discharge.

(6) The court shall enter a decree of discharge upon being fully satisfied that the conservator has met all conditions required by the court for the conservator's discharge.



§ 15-14-432. Payment of debt and delivery of property to foreign conservator without local proceeding

(1) A person who is indebted to or has the possession of tangible or intangible property of a protected person may pay the debt or deliver the property to a foreign conservator, guardian of the estate, or other court-appointed fiduciary of the state of residence of the protected person. Payment or delivery may be made only upon proof of appointment and presentation of an affidavit made by or on behalf of the fiduciary stating that a protective proceeding relating to the protected person is not pending in this state and the foreign fiduciary is entitled to payment or to receive delivery.

(2) Payment or delivery in accordance with subsection (1) of this section discharges the debtor or possessor, absent knowledge of any protective proceeding pending in this state.



§ 15-14-433. Foreign conservator - proof of authority - bond - powers

If a conservator has not been appointed in this state and a petition in a protective proceeding is not pending in this state, a conservator appointed in the state in which the protected person resides may file in a district or probate court of this state, in a county in which property belonging to the protected person is located, authenticated copies of the conservator's appointment documents and of any bond. Thereafter, the conservator may exercise all powers of a conservator appointed in this state as to property in this state and may maintain actions and proceedings in this state subject to any conditions otherwise imposed upon nonresident parties.



§ 15-14-434. Right to a lawyer post-adjudication

(1) An adult protected person has the right post-adjudication to be represented by a lawyer of the protected person's choosing at the expense of the protected person's estate unless the court finds by clear and convincing evidence that the protected person lacks sufficient capacity to provide informed consent for representation by a lawyer. Upon such a finding, the court shall appoint a guardian ad litem, and the adult protected person retains the right to a lawyer of the adult protected person's choosing for the limited purpose of interlocutory appeal of the court's decision as to the right to a lawyer.

(2) The right to a lawyer described in subsection (1) of this section applies to a protected person participating in proceedings or seeking any remedy under parts 1 to 4 of this article, including change or termination of a guardianship, judicial review of fiduciary conduct, appellate relief, and any other petition for relief from the court.

(3) Subject to subsection (1) of this section, the court shall appoint a lawyer to represent any adult protected person in any proceedings pursuant to parts 1 to 4 of this article if the protected person is not represented by a lawyer and the court determines the protected person needs such representation.

(4) A lawyer for the protected person, on presentation of proof of representation, must be given access to all information pertinent to proceedings under this title, including immediate access to medical records and information.






Part 5 - Powers of Attorney

§ 15-14-500.3. Legislative declaration

(1) The general assembly hereby recognizes that each adult individual has the right as a principal to appoint an agent to deal with property or make personal decisions for the individual, but that this right cannot be fully effective unless the principal may empower the agent to act throughout the principal's lifetime, including during periods of disability, and be sure that any third party will honor the agent's authority at all times.

(2) The general assembly hereby finds, determines, and declares that:

(a) In light of modern financial needs, the statutory recognition of the right of delegation in Colorado must be restated, among other things, to expand its application and the permissible scope of the agent's authority, to clarify the power of the individual to authorize an agent to make financial decisions for the individual, and to better protect any third party who relies in good faith on the agent so that reliance will be assured.

(b) The public interest requires a standard form for certification of agency that any third party may use to assure that an agent's authority under an agency has not been altered or terminated.

(3) The general assembly hereby finds, determines, and declares that nothing in this part 5 or part 6 or 7 of this article shall be deemed to authorize or encourage any course of action that violates the criminal laws of this state or the United States. Similarly, nothing in this part 5 or part 6 or 7 of this article shall be deemed to authorize or encourage any violation of any civil right expressed in the constitution, statutes, case law, or administrative rulings of this state or the United States or any course of action that violates the public policy expressed in the constitution, statutes, case law, or administrative rulings of this state or the United States.

(4) The general assembly hereby recognizes each adult's constitutional right to accept or reject medical treatment, artificial nourishment, and hydration and the right to create advanced medical directives and to appoint an agent to make health care decisions under a medical durable power of attorney. The "Colorado Patient Autonomy Act", sections 15-14-503 to 15-14-509, is intended to assist the exercise of such rights.

(5) In the event of a conflict between the provisions of part 7 of this article and the "Colorado Patient Autonomy Act" or between the provisions of powers of attorney prepared pursuant to part 7 of this article and the "Colorado Patient Autonomy Act", the provisions of the "Colorado Patient Autonomy Act" or provisions of powers of attorney prepared pursuant to the "Colorado Patient Autonomy Act" shall prevail.

(6) Parts 6 and 7 of this article do not abridge the right of any person to enter into a verbal principal and agent relationship. A brokerage relationship between a real estate broker and a seller, landlord, buyer, or tenant in a real estate transaction established pursuant to part 8 of article 61 of title 12, C.R.S., shall be governed by the provisions of part 8 of article 61 of title 12, C.R.S., and not by parts 6 and 7 of this article.

(7) Parts 6 and 7 of this article do not create any power or right in an agent that the agent's principal does not hold or possess and does not abridge contracts existing between principals and third parties.



§ 15-14-500.5. Definitions - excluded powers

(1) (a) For purposes of sections 15-14-501 and 15-14-502, "power of attorney" means a power to make health care decisions granted by an individual.

(b) For purposes of section 15-14-502, "power of attorney" also includes a power or delegation that is:

(I) Excluded from the application of part 7 of this article pursuant to section 15-14-703;

(II) Not a power to make health care decisions; and

(III) Not effective without application of section 15-14-502.

(c) For purposes of this part 5 and part 6 of this article, "medical durable power of attorney" and "medical power of attorney" means a power to make health care decisions.

(2) A power and delegation that is excluded from the application of part 7 of this article by section 15-14-703, other than a power to make health care decisions, may be exercised during the incapacity of the principal to the extent provided in the power or delegation or by applicable principles of law and equity.



§ 15-14-501. When power of attorney not affected by disability

(1) Whenever a principal designates another his attorney-in-fact or agent by a power of attorney in writing and the writing contains the words "This power of attorney shall not be affected by disability of the principal." or "This power of attorney shall become effective upon the disability of the principal." or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding his disability, the authority of the attorney-in-fact or agent is exercisable by him as provided in the power on behalf of the principal notwithstanding later disability or incapacity of the principal at law or later uncertainty as to whether the principal is dead or alive. The authority of the attorney-in-fact or agent to act on behalf of the principal shall be set forth in the power and may relate to any act, power, duty, right, or obligation which the principal has or after acquires relating to the principal or any matter, transaction, or property, real or personal, tangible or intangible. The authority of the agent with regard to medical treatment decisions on behalf of a principal is set forth in sections 15-14-503 to 15-14-509. The attorney-in-fact or agent, however, is subject to the same limitations imposed upon court-appointed guardians contained in section 15-14-312 (1)(a). Additionally, the principal may expressly empower his attorney-in-fact or agent to renounce and disclaim interests and powers, to make gifts, in trust or otherwise, and to release and exercise powers of appointment. All acts done by the attorney-in-fact or agent pursuant to the power during any period of disability or incompetence or uncertainty as to whether the principal is dead or alive have the same effect and inure to the benefit of and bind the principal or his heirs, devisees, and personal representative as if the principal were alive, competent, and not disabled. If a guardian or conservator thereafter is appointed for the principal, the attorney-in-fact or agent, during the continuance of the appointment, shall consult with the guardian on matters concerning the principal's personal care or account to the conservator on matters concerning the principal's financial affairs. The conservator has the same power the principal would have had if he were not disabled or incompetent to revoke, suspend, or terminate all or any part of the power of attorney or agency as it relates to financial matters. Subject to any limitation or restriction of the guardian's powers or duties set forth in the order of appointment and endorsed on the letters of guardianship, a guardian has the same power to revoke, suspend, or terminate all or any part of the power of attorney or agency as it relates to matters concerning the principal's personal care that the principal would have had if the principal were not disabled or incompetent, except with respect to medical treatment decisions made by an agent pursuant to sections 15-14-506 to 15-14-509; however, such exception shall not preclude a court from removing an agent in the event an agent becomes incapacitated, or is unwilling or unable to serve as an agent.

(2) An affidavit, executed by the attorney-in-fact or agent, stating that he did not have, at the time of doing an act pursuant to the power of attorney, actual knowledge of the termination of the power of attorney by death is, in the absence of fraud, conclusive proof of the nontermination of the power at that time. If the exercise of the power requires execution and delivery of any instrument which is recordable, the affidavit when authenticated for record is likewise recordable.



§ 15-14-502. Other powers of attorney not revoked until notice of death or disability

(1) The death, disability, or incompetence of any principal who has executed a power of attorney in writing, other than a power as described by section 15-14-501, does not revoke or terminate the agency as to the attorney-in-fact, agent, or other person who, without actual knowledge of the death, disability, or incompetence of the principal, acts in good faith under the power of attorney or agency. Any action so taken, unless otherwise invalid or unenforceable, binds the principal and his heirs, devisees, and personal representatives.

(2) An affidavit, executed by the attorney-in-fact or agent, stating that he did not have, at the time of doing an act pursuant to the power of attorney, actual knowledge of the revocation or termination of the power of attorney by death, disability, or incompetence is, in the absence of fraud, conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power requires execution and delivery of any instrument which is recordable, the affidavit when authenticated for record is likewise recordable.

(3) This section shall not be construed to alter or affect any provision for revocation or termination contained in the power of attorney.

(4) All powers of attorney executed for real estate and other purposes, pursuant to law, shall be deemed valid until revoked as provided in the terms of the power of attorney or as provided by law.



§ 15-14-503. Short title

Sections 15-14-503 to 15-14-509 shall be known and may be cited as the "Colorado Patient Autonomy Act".



§ 15-14-504. Legislative declaration - construction of statute

(1) The general assembly hereby finds, determines, and declares that:

(a) Colorado law recognizes the right of an adult to accept or reject medical treatment and artificial nourishment and hydration;

(b) Each adult has the right to establish, in advance of the need for medical treatment, any directives and instructions for the administration of medical treatment in the event the person lacks the decisional capacity to provide informed consent to or refusal of medical treatment; and

(c) The enactment of a "Colorado Patient Autonomy Act" is appropriate to affirm a patient's autonomy in accepting or rejecting medical treatment, which right includes the making of medical treatment decisions through an appointed agent under a medical durable power of attorney.

(2) The general assembly does not intend to encourage or discourage any particular medical treatment or to interfere with or affect any method of religious or spiritual healing otherwise permitted by law.

(3) The general assembly does not intend that this part 5 be construed to restrict any other manner in which a person may make advance medical directives.

(4) Nothing in this part 5 shall be construed as condoning, authorizing, or approving euthanasia or mercy killing. In addition, the general assembly does not intend that this part 5 be construed as permitting any affirmative or deliberate act to end a person's life, except to permit natural death as provided by this part 5.



§ 15-14-505. Definitions

As used in sections 15-14-503 to 15-14-509, unless the context otherwise requires:

(1) "Adult" means any person eighteen years of age or older.

(2) "Advance medical directive" means any written instructions concerning the making of medical treatment decisions on behalf of the person who has provided the instructions. An advance medical directive includes a medical durable power of attorney executed pursuant to section 15-14-506, a declaration executed pursuant to the "Colorado Medical Treatment Decision Act", article 18 of this title, a power of attorney granting medical treatment authority executed prior to July 1, 1992, pursuant to section 15-14-501, and a declaration executed pursuant to article 18.6 of this title.

(3) "Artificial nourishment and hydration" means any medical procedure whereby nourishment or hydration is supplied through a tube inserted into a person's nose, mouth, stomach, or intestines or nutrients or fluids are injected intravenously into a person's bloodstream.

(4) "Decisional capacity" means the ability to provide informed consent to or refusal of medical treatment or the ability to make an informed health care benefit decision.

(4.7) "Health care benefit decision" means any decision or action related to the application, enrollment, disenrollment, appeal, or other function necessary for private or public health care benefits that does not conflict with any known preference of the individual.

(5) "Health care facility" means any hospital, hospice, nursing facility, care center, dialysis treatment facility, assisted living facility, any entity that provides home and community-based services, home health care agency, or any other facility administering or contracting to administer medical treatment, and which is licensed, certified, or otherwise authorized or permitted by law to administer medical treatment.

(6) "Health care provider" means any physician or any other individual who administers medical treatment to persons and who is licensed, certified, or otherwise authorized or permitted by law to administer medical treatment or who is employed by or acting for such authorized person. Health care provider includes a health maintenance organization licensed and conducting business in this state.

(7) "Medical treatment" means the provision, withholding, or withdrawal of any health care, medical procedure, including artificially provided nourishment and hydration, surgery, cardiopulmonary resuscitation, or service to maintain, diagnose, treat, or provide for a patient's physical or mental health or personal care.

(8) "Physician or designee" means the treating physician or a health care professional under the supervision of the treating physician.



§ 15-14-506. Medical durable power of attorney

(1) The authority of an agent to act on behalf of the principal in consenting to or refusing medical treatment, including artificial nourishment and hydration, may be set forth in a medical durable power of attorney. A medical durable power of attorney may include any directive, condition, or limitation of an agent's authority.

(2) The agent shall act in accordance with the terms, directives, conditions, or limitations stated in the medical durable power of attorney, and in conformance with the principal's wishes that are known to the agent. If the medical durable power of attorney contains no directives, conditions, or limitations relating to the principal's medical condition, or if the principal's wishes are not otherwise known to the agent, the agent shall act in accordance with the best interests of the principal as determined by the agent.

(3) An agent appointed in a medical durable power of attorney may provide informed consent to or refusal of medical treatment on behalf of a principal who lacks decisional capacity and shall have the same power to make medical treatment decisions the principal would have if the principal did not lack such decisional capacity. An agent appointed in a medical durable power of attorney shall be considered a designated representative of the patient and shall have the same rights of access to the principal's medical records as the principal. In making medical treatment decisions on behalf of the principal, and subject to the terms of the medical durable power of attorney, the agent shall confer with the principal's attending physician concerning the principal's medical condition.

(3.5) Any medical durable power of attorney executed under sections 15-14-503 to 15-14-509 may also have a document with a written statement as provided in section 15-19-205 (b), or a statement in substantially similar form, indicating a decision regarding organ and tissue donation. The document shall be executed in accordance with the provisions of the "Revised Uniform Anatomical Gift Act", part 2 of article 19 of this title 15. The written statement may be in the following form:

I hereby make an anatomical gift, to be effective upon my death, of:

A.---- Any needed organs/tissues--- B.---- The following organs/tissues:--- --

-

----------------------------------------------------------- Donor signature: --

-

------------------------------------------

(4) (a) Nothing in this section or in a medical durable power of attorney shall be construed to abrogate or limit any rights of the principal, including the right to revoke an agent's authority or the right to consent to or refuse any proposed medical treatment, and no agent may consent to or refuse medical treatment for a principal over the principal's objection.

(b) Nothing in this article shall be construed to supersede any provision of article 1 of title 25, C.R.S., or article 10.5 or article 65 of title 27, C.R.S.

(5) (a) Nothing in this part 5 shall have the effect of modifying or changing the standards of the practice of medicine or medical ethics or protocols.

(b) Nothing in this part 5 or in a medical durable power of attorney shall be construed to compel or authorize a health care provider or health care facility to administer medical treatment that is otherwise illegal, medically inappropriate, or contrary to any federal or state law.

(c) Unless otherwise expressly provided in the medical durable power of attorney under which the principal appointed the principal's spouse as the agent, a subsequent divorce, dissolution of marriage, annulment of marriage, or legal separation between the principal and spouse appointed as agent automatically revokes such appointment. However, nothing in this paragraph (c) shall be construed to revoke any remaining provisions of the medical durable power of attorney.

(d) Unless otherwise specified in the medical durable power of attorney, if a principal revokes the appointment of an agent or the agent is unable or unwilling to serve, the appointment of the agent shall be revoked. However, nothing in this paragraph (d) shall be construed to revoke any remaining provisions of the medical durable power of attorney.

(6) (a) This part 5 shall apply to any medical durable power of attorney executed on or after July 1, 1992. Nothing in this part 5 shall be construed to modify or affect the terms of any durable power of attorney executed before such date and which grants medical treatment authority. Any such previously executed durable power of attorney may be amended to conform to the provisions of this part 5. In the event of a conflict between a medical durable power of attorney executed pursuant to this part 5 and a previously executed durable power of attorney, the provisions of the medical durable power of attorney executed pursuant to this part 5 shall prevail.

(b) Unless otherwise specified in a medical durable power of attorney, nothing in this part 5 shall be construed to modify or affect the terms of a declaration executed in accordance with the "Colorado Medical Treatment Decision Act", article 18 of this title.



§ 15-14-507. Transfer of principal

(1) A health care provider or health care facility shall provide notice to a principal and an agent of any policies based on moral convictions or religious beliefs of the health care provider or health care facility relative to the withholding or withdrawal of medical treatment. Notice shall be provided, when reasonably possible, prior to the provision of medical treatment or prior to or upon the admission of the principal to the health care facility, or as soon as possible thereafter.

(2) A health care provider or health care facility shall provide for the prompt transfer of the principal to another health care provider or health care facility if such health care provider or health care facility wishes not to comply with an agent's medical treatment decision on the basis of policies based on moral convictions or religious beliefs.

(3) An agent may transfer the principal to the care of another health care provider or health care facility if an attending physician or health care facility does not wish to comply with an agent's decision for any reason other than those described in subsection (1) of this section.

(4) The transfer of a principal to another health care provider or health care facility in accordance with the provisions of this section shall not constitute a violation of Title XIX of the federal "Social Security Act", 42 U.S.C., sec. 1395dd, regarding the transfer of patients.

(5) Nothing in this section shall relieve or exonerate an attending physician or health care facility from the duty to provide for the care and comfort of the principal pending transfer pursuant to this section.



§ 15-14-508. Immunities

(1) An agent or proxy-decision maker, as established in article 18.5 of this title, who acts in good faith in making medical treatment decisions on behalf of a principal pursuant to the terms of a medical durable power of attorney shall not be subject to civil or criminal liability therefor.

(2) Each health care provider and health care facility shall, in good faith, comply, in respective order, with the wishes of the principal, the terms of an advance medical directive, or the decision of an agent acting pursuant to an advance medical directive. A health care provider or health care facility which, in good faith, complies with the medical treatment decision of an agent acting in accordance with an advance medical directive shall not be subject to civil or criminal liability or regulatory sanction therefor.

(3) Good faith actions by any health care provider or health care facility in complying with a medical durable power of attorney or at the direction of a health care agent of the principal which result in the death of the principal following trauma caused by a criminal act or criminal conduct, shall not affect the criminal prosecution of any person charged with the commission of a criminal act or conduct.

(4) Neither a medical durable power of attorney nor the failure of a person to execute one shall affect, impair, or modify any contract of life or health insurance or annuity or be the basis for any delay in issuing or refusing to issue an annuity or policy of life or health insurance or any increase of a premium therefor.



§ 15-14-509. Interstate effect of medical durable power of attorney

(1) Unless otherwise stated in a medical durable power of attorney, it shall be presumed that the principal intends to have a medical durable power of attorney executed pursuant to this part 5 recognized to the fullest extent possible by the courts of any other state.

(2) Unless otherwise provided therein, any medical durable power of attorney or similar instrument executed in another state shall be presumed to comply with the provisions of this part 5 and may, in good faith, be relied upon by a health care provider or health care facility in this state.






Part 6 - Power of Attorney

§ 15-14-602. Definitions

As used in this part 6:

(1) "Agency" means the relationship between the principal and the principal's agent.

(2) "Agency instrument" means the written power of attorney or other written instrument of agency governing the relationship between the principal and agent. An agency is subject to the provisions of this part 6 to the extent the agency relationship is established in writing and may be controlled by the principal, excluding agencies and powers for the benefit of the agent. This definition shall not apply to medical powers of attorney drafted pursuant to the "Colorado Patient Autonomy Act", sections 15-14-503 to 15-14-509, a power of attorney subject to the "Uniform Power of Attorney Act", part 7 of this article, or to any other power of attorney or instrument of agency granted by an individual.

(3) "Agent" means the attorney-in-fact or other person, including successors, who is authorized by the agency instrument to act for the principal.

(4) "Principal" means a corporation, trust, partnership, limited liability company, or other entity, including, but not limited to, an entity acting as trustee, personal representative, or other fiduciary, who signs a power of attorney or other instrument of agency granting powers to an agent.

(5) "Third party" means any person who is requested by an agent under an agency instrument to recognize the agent's authority to deal with the principal's property or who acts in good-faith reliance on a copy of the agency instrument. "Third party" includes an individual, corporation, trust, partnership, limited liability company, or other entity, as may be appropriate.



§ 15-14-603. Applicability

(1) (a) The principal may specify in the agency instrument:

(I) The event upon which or time when the agency begins and terminates;

(II) The mode of revocation or amendment of the agency instrument; and

(III) The rights, powers, duties, limitations, immunities, and other terms applicable to the agent and to all third parties dealing with the agent.

(b) The provisions of the agency instrument control in the case of a conflict between the provisions of the agency instrument and the provisions of this part 6. In the agency instrument, the principal may authorize the agent to appoint a successor agent.

(2) (a) Except as otherwise provided in this part 6, on or after January 1, 1995:

(I) The provisions of this part 6 govern every agency instrument, whenever and wherever executed, and all acts of the agent, to the extent the provisions of this part 6 are not inconsistent with the agency instrument; and

(II) The provisions of this part 6 apply to all agency instruments exercised in Colorado and to all other agency instruments if the principal is a resident of Colorado at the time the agency instrument is signed or at the time of exercise or if the agency instrument indicates that Colorado law is to apply.

(b) Repealed.

(3) (a) The authority of an attorney-in-fact or an agent to act on behalf of the principal may include, but is not limited to, the powers specified in sections 15-14-501 to 15-14-506.

(b) Repealed.

(4) Repealed.



§ 15-14-604. Duration of agency - amendment and revocation - resignation of agent

(1) (Deleted by amendment, L. 2009, (HB 09-1198), ch. 106, p. 422, § 9, effective January 1, 2010.)

(2) Any agency created by an agency instrument continues until the principal ceased to exist, regardless of the length of time that elapses, unless the agency instrument states an earlier termination date. The principal may amend or revoke the agency instrument at any time and in any manner that is communicated to the agent or to any other person who is related to the subject matter of the agency. Any agent who acts in good faith on behalf of the principal within the scope of an agency instrument is not liable for any acts that are no longer authorized by reason of an amendment or revocation of the agency instrument until the agent receives actual notice of the amendment or revocation. An agency may be temporarily continued under the conditions specified in section 15-14-607.

(3) (Deleted by amendment, L. 2009, (HB 09-1198), ch. 106, p. 422, § 9, effective January 1, 2010.)

(4) Any agent acting on behalf of a principal under an agency instrument has the right to resign under the terms and conditions stated in the agency instrument. If the agency instrument does not specify the terms and conditions of resignation, an agent may resign by notifying the principal, or the principal's receiver, custodian, trustee in bankruptcy, liquidating trustee, or similar representative if one has been appointed, in writing of the agent's resignation. The agent shall also notify in writing the successor agent, if any, and all reasonably ascertainable third parties who are affected by the resignation. In all cases, any party who receives notice of the resignation of an agent is bound by such notice.



§ 15-14-606. Duty - standard of care - record keeping - exoneration

Unless otherwise agreed by the principal and agent in the agency instrument, an agent is under no duty to exercise the powers granted by the agency or to assume control of or responsibility for any of the principal's property or affairs. Whenever the agent exercises the powers granted by the agency, the agent shall use due care to act in the best interests of the principal in accordance with the terms of the agency. Any agent who acts under an agency instrument shall be liable for any breach of legal duty owed by the agent to the principal under Colorado law. The agent shall keep a record of all receipts, disbursements, and significant actions taken under the agency. The agent shall not be liable for any loss due to the act or default of any other person.



§ 15-14-607. Reliance on an agency instrument

(1) (a) Any third party who acts in good-faith reliance on an agency instrument that is duly notarized shall be fully protected and released to the same extent as if such third party dealt directly with the principal as a fully competent person. Upon demand of any third party, the agent shall furnish an affidavit that states that the agency instrument relied upon is a true copy of the agency instrument and that, to the best of the agent's knowledge, the principal is alive and the relevant powers of the agent have not been altered or terminated; however, any third party who acts in good-faith reliance on an agency instrument shall be protected regardless of whether such third party demands or receives an affidavit.

(b) (I) Any third party who deals with an agent may presume, in the absence of actual knowledge to the contrary, that:

(A) The agency instrument naming the agent was validly executed;

(B) The principal had authority to act at the time of execution; and

(C) At the time of reliance, the principal exists, the agency instrument and the relevant powers of the agent have not terminated or been amended, and the acts of the agent conform to the standards of this part 6.

(II) Any third party who relies on an agency instrument shall not be responsible for the proper application of any property delivered to or controlled by the agent or for questioning the authority of the agent.

(2) Any person to whom the agent, operating under a duly notarized agency instrument, communicates a direction that is in accordance with the terms of the agency instrument shall comply with such direction. Any person who arbitrarily or without reasonable cause fails to comply with such direction shall be subject to the costs, expenses, and reasonable attorney fees required to appoint a conservator for the principal, to obtain a declaratory judgment, or to obtain an order pursuant to section 15-14-412. This subsection (2) shall not apply to the sale, transfer, encumbrance, or conveyance of real property.

(3) Any third party that has reasonable cause to question the authenticity, validity, or authority of an agency instrument or agency may make prompt and reasonable inquiry of the agent, the principal, or other persons involved for additional information and may submit an interpleader action to the district court or the probate court of the county in which the principal resides by depositing any funds or other assets that may be affected by the agency instrument with the appropriate court. In such an interpleader action, if the court finds that the third party had reasonable cause to commence the action, the third party shall be entitled to all reasonable expenses and costs incurred by the third party in bringing the interpleader action.

(4) Any third party may require an agent to present, as proof of the agency, either the original agency instrument naming such agent or a facsimile thereof certified by a notary. The third party has discretion to determine whether the agent shall provide the original agency instrument or a certified facsimile.



§ 15-14-611. Applicability of part

This part 6 does not in any way invalidate any agency or power of attorney executed or any act of any agent, guardian, or conservator done or affect any claim, right, or remedy that accrued prior to January 1, 1995.






Part 7 - Uniform Power of Attorney Act

Subpart 1 - General Provisions

§ 15-14-701. Short title

This part 7 may be cited as the "Uniform Power of Attorney Act".



§ 15-14-702. Definitions

Except as otherwise provided under this part 7, and except as the context may otherwise require, in this part 7:

(1) "Agent" means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney-in-fact, or otherwise. The term includes an original agent, coagent, successor agent, and a person to which an agent's authority is delegated.

(2) "Durable", with respect to a power of attorney, means not terminated by the principal's incapacity.

(3) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(4) "Good faith" means honesty in fact.

(5) "Incapacity" means inability of an individual to manage property or business affairs because the individual:

(a) Has an impairment in the ability to receive and evaluate information or make or communicate decisions even with the use of technological assistance; or

(b) Is:

(I) Missing;

(II) Detained, including incarcerated in a penal system; or

(III) Outside the United States and unable to return.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) "Power of attorney" means a writing or other record that grants authority to an agent to act in the place of the principal, whether or not the term power of attorney is used.

(8) "Presently exercisable general power of appointment", with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal's estate, the principal's creditors, or the creditors of the principal's estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard, or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity or only by will.

(9) "Principal" means an individual who grants authority to an agent in a power of attorney.

(10) "Property" means anything that may be the subject of ownership, whether real or personal, or legal or equitable, or any interest or right therein.

(11) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(12) "Sign" means, with present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic sound, symbol, or process.

(13) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(14) "Stocks and bonds" means stocks, bonds, mutual funds, and all other types of securities and financial instruments, whether held directly, indirectly, or in any other manner. The term does not include commodity futures contracts and call or put options on stocks or stock indexes.



§ 15-14-703. Applicability

(1) This part 7 applies to all powers of attorney except:

(a) A power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction;

(b) A power to make health care decisions;

(c) A proxy or other delegation to exercise voting rights or management rights with respect to an entity; and

(d) A power created on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose.



§ 15-14-704. Power of attorney is durable

(1) A power of attorney created on and after January 1, 2010, is durable unless it expressly provides that it is terminated by the incapacity of the principal.

(2) A power of attorney existing on December 31, 2009, is durable only if on that day the power of attorney is durable under section 15-14-501 or 15-14-745 (2).



§ 15-14-705. Execution of power of attorney

A power of attorney must be signed by the principal or in the principal's conscious presence by another individual directed by the principal to sign the principal's name on the power of attorney. A signature on a power of attorney is presumed to be genuine if the principal acknowledges the signature before a notary public or other individual authorized by law to take acknowledgments.



§ 15-14-706. Validity of power of attorney

(1) A power of attorney executed in this state on or after January 1, 2010, is valid if its execution complies with section 15-14-705.

(2) A power of attorney executed in this state before January 1, 2010, is valid if its execution complied with the law of this state as it existed at the time of execution.

(2.5) It shall not be inferred from the portion of the definition of "incapacity" in section 15-14-702 (5)(b) that an individual who is either incarcerated in a penal system or otherwise detained or outside of the United States and unable to return lacks the capacity to execute a power of attorney as a consequence of such detention or inability to return.

(3) A power of attorney executed other than in this state is valid in this state if, when the power of attorney was executed, the execution complied with:

(a) The law of the jurisdiction that determines the meaning and effect of the power of attorney pursuant to section 15-14-707; or

(b) The requirements for a military power of attorney pursuant to 10 U.S.C. sec. 1044b, as amended.

(4) Except as otherwise provided by statute other than this part 7, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original. Nothing in this subsection (4) shall preclude a third party relying upon a power of attorney from requesting the original document.



§ 15-14-707. Meaning and effect of power of attorney

The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, by the law of the jurisdiction in which the power of attorney was executed.



§ 15-14-708. Nomination of conservator or guardian - relation of agent to court-appointed fiduciary

(1) In a power of attorney, a principal may nominate a conservator of the principal's estate or guardian of the principal's person for consideration by the court if protective proceedings for the principal's estate or person are begun after the principal executes the power of attorney. Except for good cause shown or disqualification, the court shall make its appointment in accordance with the principal's most recent nomination.

(2) If, after a principal executes a power of attorney, a court appoints a conservator of the principal's estate or other fiduciary charged with the management of some or all of the principal's property, the agent is accountable to the fiduciary as well as to the principal. The power of attorney is not terminated and the agent's authority continues unless limited, suspended, or terminated by the court.



§ 15-14-709. When power of attorney effective

(1) A power of attorney is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(2) If a power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the power of attorney, may authorize one or more persons to determine in a writing or other record that the event or contingency has occurred.

(3) If a power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person to determine whether the principal is incapacitated, or the person authorized is unable or unwilling to make the determination, the power of attorney becomes effective upon a determination in a writing or other record by:

(a) A physician or licensed psychologist that the principal is incapacitated within the meaning of section 15-14-702 (5)(a); or

(b) An attorney-at-law, a judge, or an appropriate governmental official that the principal is incapacitated within the meaning of section 15-14-702 (5)(b).

(4) A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the federal "Health Insurance Portability and Accountability Act", sections 1171 to 1179 of the federal "Social Security Act", 42 U.S.C. sec. 1320d, as amended, and applicable regulations, to obtain access to the principal's health care information and communicate with the principal's health care provider.



§ 15-14-710. Termination of power of attorney or agent's authority

(1) A power of attorney terminates when:

(a) The principal dies;

(b) The principal becomes incapacitated, if the power of attorney is not durable;

(c) The principal revokes the power of attorney;

(d) The power of attorney provides that it terminates;

(e) The express purpose of the power of attorney is accomplished; or

(f) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the power of attorney does not provide for another agent to act under the power of attorney.

(1.5) In the case of a power of attorney in existence on December 31, 2009, "incapacitated" shall mean an individual with an incapacity as specified in section 15-14-702 (5)(a) and not as specified in section 15-14-702 (5)(b) unless, on that date, this part 7 applies to the power of attorney as provided in section 15-14-745 (2).

(2) An agent's authority terminates when:

(a) The principal revokes the authority;

(b) The agent dies, becomes incapacitated, or resigns;

(c) An action is filed for the dissolution or annulment of the agent's marriage to the principal or their legal separation, unless the power of attorney otherwise provides; or

(d) The power of attorney terminates.

(3) Unless the power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (2) of this section, notwithstanding a lapse of time since the execution of the power of attorney.

(4) Termination of an agent's authority or of a power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(5) Incapacity of the principal of a power of attorney that is not durable does not revoke or terminate the power of attorney as to an agent or other person that, without actual knowledge of the incapacity, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(6) The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.



§ 15-14-711. Coagents and successor agents

(1) A principal may designate two or more persons to act as coagents. Unless the power of attorney otherwise provides, each coagent may exercise its authority independently.

(2) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. A principal may grant authority to designate one or more successor agents to an agent or other person designated by name, office, or function. Unless the power of attorney otherwise provides, a successor agent:

(a) Has the same authority as that granted to the original agent; and

(b) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(3) Except as otherwise provided in the power of attorney and subsection (4) of this section, an agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(4) An agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection (4) is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.



§ 15-14-712. Reimbursement and compensation of agent

Unless the power of attorney otherwise provides, an agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal and to compensation that is reasonable under the circumstances.



§ 15-14-713. Agent's acceptance

Except as otherwise provided in the power of attorney, a person accepts appointment as an agent under a power of attorney by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.



§ 15-14-714. Agent's duties

(1) Notwithstanding provisions in the power of attorney, an agent that has accepted appointment shall:

(a) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(b) Act in good faith; and

(c) Act only within the scope of authority granted in the power of attorney.

(2) Except as otherwise provided in the power of attorney, an agent that has accepted appointment shall:

(a) Act loyally for the principal's benefit;

(b) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(c) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(d) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(e) Cooperate with a person that has authority to make health care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, otherwise, act in the principal's best interest; and

(f) Attempt to preserve the principal's estate plan, to the extent actually known by the agent, if preserving the plan is consistent with the principal's best interest based on all relevant factors, including:

(I) The value and nature of the principal's property;

(II) The principal's foreseeable obligations and need for maintenance;

(III) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes; and

(IV) Eligibility for a benefit, a program, or assistance under a statute or regulation.

(3) An agent that acts in good faith is not liable to any beneficiary of the principal's estate plan for failure to preserve the plan.

(4) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(5) If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent's representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(6) Absent a breach of duty to the principal, an agent is not liable if the value of the principal's property declines.

(7) An agent that exercises authority provided in the power of attorney to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(8) Except as otherwise provided in the power of attorney, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested, within thirty days the agent shall comply with the request or provide a writing or other record substantiating why additional time is needed and shall comply with the request within an additional thirty days.



§ 15-14-715. Exoneration of agent

(1) Provision in a power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

(a) Relieves the agent of liability for breach of duty committed dishonestly, with an improper motive, or with reckless indifference to the purposes of the power of attorney or the best interest of the principal; or

(b) Was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.



§ 15-14-716. Judicial relief

(1) The following persons may petition a court to construe a power of attorney or review the agent's conduct and grant appropriate relief:

(a) The principal or the agent;

(b) A guardian, conservator, or other fiduciary acting for the principal;

(c) A person authorized to make health care decisions for the principal;

(d) The principal's spouse, parent, or descendant;

(e) An individual who would qualify as a presumptive heir of the principal;

(f) A person named as a beneficiary to receive any property, benefit, or contractual right on the principal's death or as a beneficiary of a trust created by or for the principal that has a financial interest in the principal's estate;

(g) A governmental agency having authority to protect the welfare of the principal;

(h) The principal's caregiver or another person that demonstrates sufficient interest in the principal's welfare; and

(i) A person asked to accept the power of attorney.

(2) Upon motion by the principal, the court shall dismiss a petition filed under this section, unless the court finds that the principal lacks capacity to revoke the agent's authority or the power of attorney.



§ 15-14-717. Agent's liability

(1) An agent that violates this part 7 is liable to the principal or the principal's successors in interest for the amount required to:

(a) Restore the value of the principal's property to what it would have been had the violation not occurred; and

(b) Reimburse the principal or the principal's successors in interest for the attorney's fees and costs paid on the agent's behalf.



§ 15-14-718. Agent's resignation - notice

(1) Unless the power of attorney provides a different method for an agent's resignation, an agent may resign by giving notice to the principal and, if the principal is incapacitated:

(a) To the conservator or guardian, if one has been appointed for the principal, and a coagent or successor agent; or

(b) If there is no person described in paragraph (a) of this subsection (1), to:

(I) The principal's caregiver;

(II) Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

(III) A governmental agency having authority to protect the welfare of the principal.



§ 15-14-719. Acceptance of and reliance upon acknowledged power of attorney

(1) For purposes of this section and section 15-14-720, "acknowledged" means purportedly verified before a notary public or other individual authorized to take acknowledgements.

(2) A person that in good faith accepts a purportedly acknowledged power of attorney without actual knowledge that the signature is not genuine may rely upon the presumption under section 15-14-705 that the signature is genuine.

(3) A person that in good faith accepts a purportedly acknowledged power of attorney without actual knowledge that the power of attorney is void, invalid, or terminated, that the purported agent's authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent's authority may rely upon the power of attorney as if the power of attorney were genuine, valid, and still in effect, the agent's authority were genuine, valid, and still in effect, and the agent had not exceeded and had properly exercised the authority.

(4) A person that is asked to accept an acknowledged power of attorney may request and rely upon, without further investigation, one or more of the following:

(a) An agent's certification under penalty of perjury of any factual matter concerning the principal, agent, or power of attorney;

(b) An English translation of the power of attorney if the power of attorney contains, in whole or in part, language other than English; or

(c) An opinion of counsel as to any matter of law concerning the power of attorney if the person making the request provides in a writing or other record the reason for the request.

(5) An English translation, an agent's certification, or an opinion of counsel requested under this section must be provided at the principal's expense.

(6) For purposes of this section and section 15-14-720, a person that conducts activities through employees is without actual knowledge of a fact relating to a power of attorney, a principal, or an agent if the employee conducting the transaction involving the power of attorney is without actual knowledge of the fact.



§ 15-14-720. Liability for refusal to accept acknowledged power of attorney

(1) Except as otherwise provided in subsection (2) of this section:

(a) A person shall either accept an acknowledged power of attorney or request a certification, a translation, or an opinion of counsel under section 15-14-719 (4) no later than seven business days after presentation of the power of attorney for acceptance.

(b) If a person requests a certification, a translation, or an opinion of counsel under section 15-14-719 (4), the person shall accept the power of attorney no later than five business days after receipt of the certification, translation, or opinion of counsel.

(c) A person may not require an additional or different form of power of attorney for authority granted in the power of attorney presented.

(2) A person is not required to accept an acknowledged power of attorney if:

(a) The person is not otherwise required to engage in a transaction with the principal in the same circumstances, including, without limitation, the circumstances set forth in paragraphs (a.3) and (a.5) of this subsection (2);

(a.3) The agent seeks to establish a customer relationship under the power of attorney and the principal is not currently a customer;

(a.5) The agent seeks services under the power of attorney that the person does not offer;

(b) Engaging in a transaction with the agent or the principal in the same circumstances or acceptance of the power of attorney in the same circumstances would be inconsistent with any federal or state law, rule, or regulation other than as set forth in this part 7;

(c) The person has actual knowledge of the termination of the agent's authority or of the power of attorney before exercise of the power;

(d) A request for a certification, a translation, or an opinion of counsel under section 15-14-719 (4) is refused;

(e) The person in good faith believes that the power is not valid or that the agent does not have the authority to perform the act requested, whether or not a certification, a translation, or an opinion of counsel under section 15-14-719 (4) has been requested or provided;

(f) The person makes, or has actual knowledge that another person has made, a report to a governmental agency having authority to protect the welfare of the principal stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent; or

(f.5) The person has an apprehension, formed in good faith, that the agent or person acting for or with the agent has acted or is acting, in any capacity, either unlawfully or not in good faith in dealing with the person and the person is investigating in good faith to determine whether the person may, based on the results of the investigation, form a good faith belief that the principal may be subject to financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

(3) A person that refuses in violation of this section to accept an acknowledged power of attorney is subject to:

(a) A court order mandating acceptance of the power of attorney; and

(b) Liability for reasonable attorney's fees and costs incurred in any action or proceeding that confirms the validity of the power of attorney or mandates acceptance of the power of attorney.



§ 15-14-721. Principles of law and equity

Unless displaced by a provision of this part 7, the principles of law and equity supplement this part 7.



§ 15-14-722. Laws applicable to financial institutions and entities

This part 7 does not supersede any other law applicable to financial institutions or other entities, and the other law controls if inconsistent with this part 7.



§ 15-14-723. Remedies under other law

The remedies under this part 7 are not exclusive and do not abrogate any right or remedy under the law of this state other than this part 7.






Subpart 2 - Authority

§ 15-14-724. Authority that requires specific grant - grant of general authority

(1) An agent under a power of attorney may do the following on behalf of the principal or with the principal's property only if the power of attorney expressly grants the agent the authority and exercise of the authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject:

(a) Create, amend, revoke, or terminate an inter vivos trust;

(b) Make a gift;

(c) Create or change rights of survivorship;

(d) Create or change a beneficiary designation;

(e) Delegate authority granted under the power of attorney;

(f) Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan;

(g) Exercise:

(I) A power held by the principal in a fiduciary capacity that the principal has the authority to delegate;

(II) A power to nominate, appoint, or remove a fiduciary or to consent, veto, or otherwise participate in the designation or changing of a fiduciary; or

(III) A power to direct a fiduciary in the exercise of a power of the fiduciary with respect to property subject to the fiduciary relationship, including, but not limited to, a power to direct investments, or to consent, veto, or otherwise participate in controlling the exercise of such a power.

(h) Disclaim or release property or a power of appointment;

(i) Except for the exercise of a general power of appointment for the benefit of the principal, to the extent that the agent is authorized as provided in section 15-14-734, or for the benefit of persons other than the principal, to the extent that the agent is authorized to make gifts as provided in section 15-14-740, exercise a power of appointment; or

(j) Except with respect to an entity owned solely by the principal, exercise powers, rights, or authority as a partner, member, or manager of a partnership, limited liability company, or other entity that the principal may exercise on behalf of the entity and has authority to delegate.

(2) Notwithstanding a grant of authority to do an act described in subsection (1) of this section, unless the power of attorney otherwise provides, an agent that is not an ancestor, spouse, or descendant of the principal may not exercise authority under a power of attorney to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal's property, whether by gift, right of survivorship, beneficiary designation, disclaimer, or otherwise.

(3) Subject to subsections (1), (2), (4), and (5) of this section, if a power of attorney grants to an agent authority to do all acts that a principal could do, the agent has the general authority described in sections 15-14-727 to 15-14-739.

(4) Unless the power of attorney otherwise provides, a grant of authority to make a gift is subject to section 15-14-740.

(5) Subject to subsections (1), (2), and (4) of this section, if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

(6) Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this state and whether or not the authority is exercised or the power of attorney is executed in this state.

(7) An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal's successors in interest as if the principal had performed the act.



§ 15-14-725. Incorporation of authority - incorporation by reference

(1) An agent has authority described in this part 7 if the power of attorney refers to general authority with respect to the descriptive term for the subjects stated in sections 15-14-727 to 15-14-740 or cites the section in which the authority is described.

(2) A reference in a power of attorney to general authority with respect to the descriptive term for a subject in sections 15-14-727 to 15-14-740 or a citation to a section of sections 15-14-727 to 15-14-740 incorporates the entire section as if it were set out in full in the power of attorney.

(2.5) In addition to the incorporation of authority as provided in subsections (1) and (2) of this section, a writing or other record in existence when a power of attorney is executed may be incorporated by reference if the language of the power of attorney manifests this intent and describes the writing or other record sufficiently to permit its identification. A writing or other record so incorporated by reference is considered as set out in full in the power of attorney.

(3) A principal may modify authority or a writing or other record incorporated by reference.



§ 15-14-726. Construction of authority generally

(1) Except as otherwise provided in the power of attorney, by executing a power of attorney that incorporates by reference a subject described in sections 15-14-727 to 15-14-740 or that grants to an agent authority to do all acts that a principal could do pursuant to section 15-14-724 (3), a principal authorizes the agent, with respect to that subject, to:

(a) Demand, receive, and obtain by litigation or otherwise money or another thing of value to which the principal is, may become, or claims to be entitled and conserve, invest, disburse, or use anything so received or obtained for the purposes intended;

(b) Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release, or modify the contract or another contract made by or on behalf of the principal;

(c) Execute, acknowledge, seal, deliver, file, or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction, including creating at any time a schedule listing some or all of the principal's property and attaching it to the power of attorney;

(d) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to a claim existing in favor of or against the principal or intervene in litigation relating to the claim;

(e) Seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the power of attorney;

(f) Engage, compensate, and discharge an attorney, accountant, discretionary investment manager, expert witness, or other advisor;

(g) Prepare, execute, and file a record, report, or other document to safeguard or promote the principal's interest under a statute or regulation;

(h) Communicate with any representative or employee of a government or governmental subdivision, agency, or instrumentality on behalf of the principal;

(i) Access communications intended for and communicate on behalf of the principal, whether by mail, electronic transmission, telephone, or other means; and

(j) Do any lawful act with respect to the subject and all property related to the subject.



§ 15-14-727. Real property

(1) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to real property authorizes the agent to:

(a) Demand, buy, lease, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject an interest in real property or a right incident to real property;

(b) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

(c) Pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(d) Release, assign, satisfy, or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien, or other claim to real property that exists or is asserted;

(e) Manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

(I) Insuring against liability or casualty or other loss;

(II) Obtaining or regaining possession of or protecting the interest or right by litigation or otherwise;

(III) Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with them; and

(IV) Purchasing supplies, hiring assistance or labor, and making repairs or alterations to the real property;

(f) Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

(g) Participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, and hold, and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

(I) Selling or otherwise disposing of them;

(II) Exercising or selling an option, right of conversion, or similar right with respect to them; and

(III) Exercising any voting rights in person or by proxy;

(h) Change the form of title of an interest in or right incident to real property; and

(i) Dedicate to public use, with or without consideration, easements or other real property in which the principal has or claims to have an interest.



§ 15-14-728. Tangible personal property

(1) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to tangible personal property authorizes the agent to:

(a) Demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

(b) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or otherwise dispose of tangible personal property or an interest in tangible personal property;

(c) Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(d) Release, assign, satisfy, or enforce by litigation or otherwise a security interest, lien, or other claim on behalf of the principal with respect to tangible personal property or an interest in tangible personal property;

(e) Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

(I) Insuring against liability or casualty or other loss;

(II) Obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

(III) Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments;

(IV) Moving the property from place to place;

(V) Storing the property for hire or on a gratuitous bailment; and

(VI) Using and making repairs, alterations, or improvements to the property; and

(f) Change the form of title of an interest in tangible personal property.



§ 15-14-729. Stocks and bonds

(1) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

(a) Buy, sell, and exchange stocks and bonds;

(b) Establish, continue, modify, or terminate an account with respect to stocks and bonds;

(c) Pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal;

(d) Receive certificates and other evidences of ownership with respect to stocks and bonds; and

(e) Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.



§ 15-14-730. Commodities and options

(1) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(a) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(b) Establish, continue, modify, and terminate option accounts.



§ 15-14-731. Banks and other financial institutions

(1) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(a) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(b) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(c) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(d) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(e) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(f) Enter a safe deposit box or vault and withdraw or add to the contents;

(g) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(h) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order; transfer money; receive the cash or other proceeds of those transactions; and accept a draft drawn by a person upon the principal and pay it when due;

(i) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic or other negotiable or nonnegotiable instrument;

(j) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(k) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.



§ 15-14-732. Operation of entity or business

(1) Subject to the terms of a document or an agreement governing an entity or an entity ownership interest, and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(a) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(b) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(c) Enforce the terms of an ownership agreement;

(d) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(e) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(f) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds;

(g) With respect to an entity or business owned solely by the principal:

(I) Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the power of attorney;

(II) Determine:

(A) The location of its operation;

(B) The nature and extent of its business;

(C) The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

(D) The amount and types of insurance carried; and

(E) The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors;

(III) Change the name or form of organization under which the entity or business is operated and enter into an ownership agreement with other persons to take over all or part of the operation of the entity or business; and

(IV) Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(h) Put additional capital into an entity or business in which the principal has an interest;

(i) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(j) Sell or liquidate all or part of an entity or business;

(k) Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(l) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments; and

(m) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.



§ 15-14-733. Insurance and annuities

(1) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(a) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal that insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(b) Procure new, different, and additional contracts of insurance and annuities for the principal and the principal's spouse, children, and other dependents, select the amount, type of insurance or annuity, and mode of payment, and designate a beneficiary that will be the estate of the principal;

(c) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(d) Apply for and receive a loan secured by a contract of insurance or annuity;

(e) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(f) Exercise an election;

(g) Exercise investment powers available under a contract of insurance or annuity;

(h) Change the manner of paying premiums on a contract of insurance or annuity;

(i) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(j) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(k) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(l) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(m) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.



§ 15-14-734. Estates, trusts, and other beneficial interests

(1) In this section, "estate, trust, or other beneficial interest" means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled as a beneficiary to a share or payment.

(2) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to:

(a) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(b) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(c) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(d) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(e) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(f) Conserve, invest, disburse, or use anything received for an authorized purpose; and

(g) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of a revocable trust created by the principal as settlor.

(h) (Deleted by amendment, L. 2011, (SB 11-083), ch. 101, p. 306, § 14, effective August 10, 2011.)



§ 15-14-735. Claims and litigation

(1) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(a) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(b) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(c) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(d) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(e) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(f) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(g) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee that affects an interest of the principal in property or other thing of value;

(h) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation; and

(i) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.



§ 15-14-736. Personal and family maintenance

(1) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(a) Perform the acts necessary to maintain the customary standard of living of the principal, the principal's spouse, and the following individuals, whether living when the power of attorney is executed or later born:

(I) The principal's children;

(II) Other individuals legally entitled to be supported by the principal; and

(III) The individuals whom the principal has customarily supported or indicated the intent to support;

(b) Make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party;

(c) Provide living quarters for the individuals described in paragraph (a) of this subsection (1) by:

(I) Purchase, lease, or other contract; or

(II) Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals;

(d) Provide normal domestic help, usual vacations and travel expenses, and funds for shelter, clothing, food, appropriate education, including postsecondary and career and technical education, and other current living costs for the individuals described in subsection (1)(a) of this section;

(e) Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (a) of this subsection (1);

(f) Act as the principal's personal representative pursuant to the federal "Health Insurance Portability and Accountability Act", sections 1171 to 1179 of the federal "Social Security Act", 42 U.S.C. sec. 1320d, as amended, and applicable regulations, in making decisions related to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this state to consent to health care on behalf of the principal;

(g) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in paragraph (a) of this subsection (1);

(h) Maintain credit and debit accounts for the convenience of the individuals described in paragraph (a) of this subsection (1) and open new accounts; and

(i) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations.

(2) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this part 7.



§ 15-14-737. Benefits from governmental programs or civil or military service

(1) In this section, "benefits from governmental programs or civil or military service" means any benefit, program, or assistance provided under a statute or regulation including social security, medicare, and medicaid.

(2) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(a) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in section 15-14-736 (1)(a), and for shipment of their household effects;

(b) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(c) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(d) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(e) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(f) Receive the financial proceeds of a claim described in paragraph (d) of this subsection (2) and conserve, invest, disburse, or use for a lawful purpose anything so received.



§ 15-14-738. Retirement plans

(1) In this section, "retirement plan" means a plan or account created by an employer, the principal, or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including a plan or account under the following sections of the federal "Internal Revenue Code of 1986", as amended:

(a) An individual retirement account under Internal Revenue Code section 408, 26 U.S.C. sec. 408, as amended;

(b) A Roth individual retirement account under Internal Revenue Code section 408A, 26 U.S.C. sec. 408A, as amended;

(c) A deemed individual retirement account under Internal Revenue Code section 408 (q), 26 U.S.C. sec. 408 (q), as amended;

(d) An annuity or mutual fund custodial account under Internal Revenue Code section 403 (b), 26 U.S.C. sec. 403 (b), as amended;

(e) A pension, profit-sharing, stock bonus, or other retirement plan qualified under Internal Revenue Code section 401 (a), 26 U.S.C. sec. 401 (a), as amended;

(f) A plan under Internal Revenue Code section 457 (b), 26 U.S.C. sec. 457 (b), as amended; and

(g) A nonqualified deferred compensation plan under Internal Revenue Code section 409A, 26 U.S.C. sec. 409A, as amended.

(2) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(a) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(b) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(c) Establish a retirement plan in the principal's name and designate a beneficiary that will be the estate of the principal;

(d) Make contributions to a retirement plan;

(e) Exercise investment powers available under a retirement plan; and

(f) Borrow from, sell assets to, or purchase assets from a retirement plan.



§ 15-14-739. Taxes

(1) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to taxes authorizes the agent to:

(a) Prepare, sign, and file federal, state, local, and foreign income, gift, payroll, property, "Federal Insurance Contributions Act", and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Internal Revenue Code section 2032A, 26 U.S.C. sec. 2032A, as amended, closing agreements, and any power of attorney required by the internal revenue service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following twenty-five tax years;

(b) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the internal revenue service or other taxing authority;

(c) Exercise any election available to the principal under federal, state, local, or foreign tax law; and

(d) Act for the principal in all tax matters for all periods before the internal revenue service, or other taxing authority.



§ 15-14-740. Gifts

(1) In this section, a gift "for the benefit of" a person includes a gift to a trust, an account under the federal "Uniform Transfers to Minors Act", and a tuition savings account or prepaid tuition plan as defined under Internal Revenue Code section 529, 26 U.S.C. sec. 529, as amended.

(2) (a) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to gifts authorizes the agent only to:

(I) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code section 2503 (b), 26 U.S.C. sec. 2503 (b), as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Internal Revenue Code section 2513, 26 U.S.C. sec. 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(II) Consent, pursuant to Internal Revenue Code section 2513, 26 U.S.C. sec. 2513, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(b) Paragraph (a) of this subsection (2) does not apply to, or affect by inference or otherwise, a power of attorney in existence on December 31, 2009, unless, on that date, this part 7 applies to the power of attorney as provided in section 15-14-745 (2).

(3) An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(a) The value and nature of the principal's property;

(b) The principal's foreseeable obligations and need for maintenance;

(c) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(d) Eligibility for a benefit, a program, or assistance under a statute or regulation; and

(e) The principal's personal history of making or joining in making gifts.






Subpart 3 - Statutory Forms

§ 15-14-741. Statutory form - power of attorney

A document substantially in the following form may be used to create a statutory form power of attorney that has the meaning and effect prescribed by this part 7.

STATE OF COLORADO STATUTORY FORM POWER OF ATTORNEY IMPORTANT INFORMATION This power of attorney authorizes another person (your agent) to make decisions concerning your property for you (the principal). Your agent will be able to make decisions and act with respect to your property (including your money) whether or not you are able to act for yourself. The meaning of authority over subjects listed on this form is explained in the "Uniform Power of Attorney Act", part 7 of article 14 of title 15, Colorado Revised Statutes.

This power of attorney does not authorize the agent to make health care decisions for you.

You should select someone you trust to serve as your agent. Unless you specify otherwise, generally the agent's authority will continue until you die or revoke the power of attorney or the agent resigns or is unable to act for you.

Your agent is entitled to reasonable compensation unless you state otherwise in the special instructions.

This form provides for designation of one agent. If you wish to name more than one agent you may name a coagent in the special instructions. Coagents are not required to act together unless you include that requirement in the special instructions.

If your agent is unable or unwilling to act for you, your power of attorney will end unless you have named a successor agent. You may also name a second successor agent.

This power of attorney becomes effective immediately unless you state otherwise in the special instructions.

If you have questions about the power of attorney or the authority you are granting to your agent, you should seek legal advice before signing this form.

DESIGNATION OF AGENT I ---------------------------- (name of principal) name the following person as my agent:

Name of agent: -----------------------------

Agent's address: -----------------------------

Agent's telephone number: -----------------------------

DESIGNATION OF SUCCESSOR AGENT(S) (OPTIONAL) If my agent is unable or unwilling to act for me, I name as my successor agent:

Name of successor agent: -----------------------------

Successor agent's address: -----------------------------

Successor agent's telephone number: -----------------------------

If my successor agent is unable or unwilling to act for me, I name as my second successor agent:

Name of second successor agent: -----------------------------

Second successor agent's address: -----------------------------

Second successor agent's telephone number: -----------------------------

GRANT OF GENERAL AUTHORITY I grant my agent and any successor agent general authority to act for me with respect to the following subjects as defined in the "Uniform Power of Attorney Act", part 7 of article 14 of title 15, Colorado Revised Statutes:

(INITIAL each subject you want to include in the agent's general authority. If you wish to grant general authority over all of the subjects you may initial "All preceding subjects" instead of initialing each subject.)

(--)

Real property

(--)

Tangible personal property

(--)

Stocks and bonds

(--)

Commodities and options

(--)

Banks and other financial institutions

(--)

Operation of entity or business

(--)

Insurance and annuities

(--)

Estates, trusts, and other beneficial interests

(--)

Claims and litigation

(--)

Personal and family maintenance

(--)

Benefits from governmental programs or civil or military service

(--)

Retirement plans

(--)

Taxes

(--)

All preceding subjects

GRANT OF SPECIFIC AUTHORITY (OPTIONAL) My agent MAY NOT do any of the following specific acts for me UNLESS I have INITIALED the specific authority listed below:

(CAUTION: Granting any of the following will give your agent the authority to take actions that could significantly reduce your property or change how your property is distributed at your death. INITIAL ONLY the specific authority you WANT to give your agent.)

(--)

Create, amend, revoke, or terminate an inter vivos trust

(--)

Make a gift, subject to the limitations of the "Uniform Power of Attorney Act" set forth in section 15-14-740, Colorado Revised Statutes, and any special instructions in this power of attorney

(--)

Create or change rights of survivorship

(--)

Create or change a beneficiary designation

(--)

Authorize another person to exercise the authority granted under this power of attorney

(--)

Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan

(--)

Exercise fiduciary powers that the principal has authority to delegate, including powers to participate in the designation or changing of a fiduciary and powers to participate in the direction of a fiduciary in the exercise of the fiduciary's powers

(--)

Disclaim, refuse, or release an interest in property or a power of appointment

(--)

Exercise a power of appointment other than: (1) The exercise of a general power of appointment for the benefit of the principal which may, if the subject of estates, trusts, and other beneficial interests is authorized above, be exercised as provided under the subject of estates, trusts, and other beneficial interests; or (2) the exercise of a general power of appointment for the benefit of persons other than the principal which may, if the making of a gift is specifically authorized above, be exercised under the specific authorization to make gifts

(--)

Exercise powers, rights, or authority as a partner, member, or manager of a partnership, limited liability company, or other entity that the principal may exercise on behalf of the entity and has authority to delegate excluding the exercise of such powers, rights, and authority with respect to an entity owned solely by the principal which may, if operation of entity or business is authorized above, be exercised as provided under the subject of operation of the entity or business

LIMITATION ON AGENT'S AUTHORITY An agent that is not my ancestor, spouse, or descendant MAY NOT use my property to benefit the agent or a person to whom the agent owes an obligation of support unless I have included that authority in the special instructions.

SPECIAL INSTRUCTIONS (OPTIONAL) You may give special instructions on the following lines:

-------------------------------------------------------

-------------------------------------------------------

-------------------------------------------------------

-------------------------------------------------------

-------------------------------------------------------

-------------------------------------------------------

-------------------------------------------------------

EFFECTIVE DATE This power of attorney is effective immediately unless I have stated otherwise in the special instructions.

NOMINATION OF CONSERVATOR

OR GUARDIAN (OPTIONAL) If it becomes necessary for a court to appoint a conservator of my estate or guardian of my person, I nominate the following person(s) for appointment:

Name of nominee for conservator of my estate:-----------------------------

Nominee's address: -----------------------------

Nominee's telephone number: -----------------------------

Name of nominee for guardian of my person:-----------------------------

Nominee's address: -----------------------------

Nominee's telephone number: -----------------------------

RELIANCE ON THIS POWER OF ATTORNEY Any person, including my agent, may rely upon the validity of this power of attorney or a copy of it unless that person knows it has terminated or is invalid.

SIGNATURE AND ACKNOWLEDGMENT ------------------------------------

Your signatureDate

-----------------------

Your name printed

-----------------------

-----------------------

Your address

-----------------------

Your telephone number

State of ------------------------

[County] of ------------------------

This document was acknowledged before me on ------------------------,

(Date)

by ------------------------.

(Name of principal)

--------------------------(Seal, if any)

Signature of notary

My commission expires: ------------------------

This document prepared by:

-------------------------------------------

-------------------------------------------

IMPORTANT INFORMATION FOR AGENT Agent's duties When you accept the authority granted under this power of attorney, a special legal relationship is created between you and the principal. This relationship imposes upon you legal duties that continue until you resign or the power of attorney is terminated or revoked. You must:

(1)

Do what you know the principal reasonably expects you to do with the principal's property or, if you do not know the principal's expectations, act in the principal's best interest;

(2)

Act in good faith;

(3)

Do nothing beyond the authority granted in this power of attorney; and

(4)

Disclose your identity as an agent whenever you act for the principal by writing or printing the name of the principal and signing your own name as "agent" in the following manner:

(______________________Principal's name) by (______________________Your signature) as agent

Unless the special instructions in this power of attorney state otherwise, you must also:

(1)

Act loyally for the principal's benefit;

(2)

Avoid conflicts that would impair your ability to act in the principal's best interest;

(3)

Act with care, competence, and diligence;

(4)

Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5)

Cooperate with any person that has authority to make health care decisions for the principal to do what you know the principal reasonably expects or, if you do not know the principal's expectations, to act in the principal's best interest; and

(6)

Attempt to preserve the principal's estate plan if you know the plan and preserving the plan is consistent with the principal's best interest.

Termination of agent's authority You must stop acting on behalf of the principal if you learn of any event that terminates this power of attorney or your authority under this power of attorney. Events that terminate a power of attorney or your authority to act under a power of attorney include:

(1)

Death of the principal;

(2)

The principal's revocation of the power of attorney or your authority;

(3)

The occurrence of a termination event stated in the power of attorney;

(4)

The purpose of the power of attorney is fully accomplished; or

(5)

If you are married to the principal, a legal action is filed with a court to end

your marriage, or for your legal separation, unless the special instructions in this power of attorney state that such an action will not terminate your authority.

Liability of agent The meaning of the authority granted to you is defined in the "Uniform Power of Attorney Act", part 7 of article 14 of title 15, Colorado Revised Statutes. If you violate the "Uniform Power of Attorney Act", part 7 of article 14 of title 15, Colorado Revised Statutes, or act outside the authority granted, you may be liable for any damages caused by your violation.

If there is anything about this document or your duties that you do not understand, you should seek legal advice.



§ 15-14-742. Certification

The following optional form may be used by an agent to certify facts concerning a power of attorney.

AGENT'S CERTIFICATION AS TO THE VALIDITY OF

POWER OF ATTORNEY AND AGENT'S AUTHORITY State of ---------------------------------- County of ----------------------------------

I, ---------------------------------- (Name of agent), certify under penalty of perjury that ---------------------------------- (Name of principal) granted me authority as an agent or successor agent in a power of attorney dated ----------------------------------.

I further certify that to my knowledge:

(1) The principal is alive and has not revoked the power of attorney or my authority to act under the power of attorney and the power of attorney and my authority to act under the power of attorney have not terminated;

(2) If the power of attorney was drafted to become effective upon the happening of an event or contingency, the event or contingency has occurred;

(3) If I was named as a successor agent, the prior agent is no longer able or willing to serve; and

(4) --------------------------------------------------------------

--------------------------------------------------------------

--------------------------------------------------------------

--------------------------------------------------------------

--------------------------------------------------------------

(Insert other relevant statements)

SIGNATURE AND ACKNOWLEDGMENT ----------------------- -------------

Agent signature Date

-----------------------

Agent's name printed

-----------------------

-----------------------

Agent's address

-----------------------

Agent's telephone number

This document was acknowledged before me on ------------------------,

(Date)

by ------------------------.

(Name of agent)

--------------------------(Seal, if any)

Signature of notary

My commission expires:------------------------

This document prepared by:

-------------------------------------------






Subpart 4 - Miscellaneous Provisions

§ 15-14-743. Uniformity of application and construction

In applying and construing this part 7, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.



§ 15-14-744. Relation to "Electronic Signatures in Global and National Commerce Act"

This part 7, modifies, limits, and supersedes the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. sec. 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).



§ 15-14-745. Effect on existing powers of attorney

(1) Except as otherwise provided in this part 7, on January 1, 2010:

(a) This part 7 applies to a power of attorney created before, on, or after January 1, 2010;

(b) This part 7 applies to a judicial proceeding concerning a power of attorney commenced on or after January 1, 2010;

(c) This part 7 applies to a judicial proceeding concerning a power of attorney commenced before January 1, 2010, unless the court finds that application of a provision of this part 7 would substantially interfere with the effective conduct of the judicial proceeding or prejudice the rights of a party, in which case that provision does not apply and the superseded law applies; and

(d) An act done before January 1, 2010, is not affected by this part 7.

(2) (a) A power of attorney is durable as determined pursuant to section 15-14-704 (1) and is otherwise construed and applied in accordance with this part 7 prior to January 1, 2010, if the power of attorney:

(I) Is signed on or after the date this part 7 becomes law and before January 1, 2010;

(II) Is either:

(A) Substantially in the form set forth in section 15-14-741; or

(B) States that it is subject to the "Uniform Power of Attorney Act" or to this part 7.

(b) To the extent of any conflict between this subsection (2) and either part 13 of article 1 of this title or section 15-14-501, this subsection (2) shall control.












Article 14.5 - Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act

Part 1 - General Provisions

§ 15-14.5-101. Short title

This article may be cited as the "Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act".



§ 15-14.5-102. Definitions

In this article:

(1) "Adult" means an individual who has attained eighteen years of age.

(2) "Conservator" means a person appointed by the court to administer the property of an adult, including a person appointed under section 15-14-401.

(3) "Guardian" means a person appointed by the court to make decisions regarding the person of an adult, including a person appointed under section 15-14-301.

(4) "Guardianship order" means an order appointing a guardian.

(5) "Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

(6) "Incapacitated person" means an adult for whom a guardian has been appointed.

(7) "Party" means the respondent, petitioner, guardian, conservator, or any other person allowed by the court to participate in a guardianship or protective proceeding.

(8) "Person," except in the term incapacitated person or protected person, means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(9) "Protected person" means an adult for whom a protective order has been issued.

(10) "Protective order" means an order appointing a conservator or other order related to management of an adult's property.

(11) "Protective proceeding" means a judicial proceeding in which a protective order is sought or has been issued.

(12) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(13) "Respondent" means an adult for whom a protective order or the appointment of a guardian is sought.

(14) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.



§ 15-14.5-103. International application of article

A court of this state may treat a foreign country as if it were a state for the purpose of applying this part 1 and parts 2, 3, and 5 of this article.



§ 15-14.5-104. Communication between courts

(1) A court of this state may communicate with a court in another state concerning a proceeding arising under this article. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (2) of this section, the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(2) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.



§ 15-14.5-105. Cooperation between courts

(1) In a guardianship or protective proceeding in this state, a court of this state may request the appropriate court of another state to do any of the following:

(a) Hold an evidentiary hearing;

(b) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(c) Order that an evaluation or assessment be made of the respondent;

(d) Order any appropriate investigation of a person involved in a proceeding;

(e) Forward to the court of this state a certified copy of the transcript or other record of a hearing under paragraph (a) of this subsection (1) or any other proceeding, any evidence otherwise produced under paragraph (b) of this subsection (1), and any evaluation or assessment prepared in compliance with an order under paragraph (c) or (d) of this subsection (1);

(f) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person;

(g) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 CFR 164.504, as amended.

(2) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (1) of this section, a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.



§ 15-14.5-106. Taking testimony in another state

(1) In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(2) In a guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(3) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.






Part 2 - Jurisdiction

§ 15-14.5-201. Definitions - significant connection factors

(1) In this part 2:

(a) "Emergency" means a circumstance that likely will result in substantial harm to a respondent's health, safety, or welfare, and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf.

(b) "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition.

(c) "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(2) In determining under sections 15-14.5-203 and 15-14.5-301(5) whether a respondent has a significant connection with a particular state, the court shall consider:

(a) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(b) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(c) The location of the respondent's property; and

(d) The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship, and receipt of services.



§ 15-14.5-202. Exclusive basis

This part 2 provides the exclusive jurisdictional basis for a court of this state to appoint a guardian or issue a protective order for an adult.



§ 15-14.5-203. Jurisdiction

(1) A court of this state has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

(a) This state is the respondent's home state;

(b) On the date the petition is filed, this state is a significant-connection state and:

(I) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(II) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the court makes the appointment or issues the order:

(A) A petition for an appointment or order is not filed in the respondent's home state;

(B) An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(C) The court in this state concludes that it is an appropriate forum under the factors set forth in section 15-14.5-206;

(c) This state does not have jurisdiction under either paragraph (a) or (b) of this subsection (1), the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States; or

(d) The requirements for special jurisdiction under section 15-14.5-204 are met.



§ 15-14.5-204. Special jurisdiction

(1) A court of this state lacking jurisdiction under section 15-14.5-203 has special jurisdiction to do any of the following:

(a) Appoint a guardian in an emergency for a term not exceeding sixty days for a respondent who is physically present in this state;

(b) Issue a protective order with respect to real or tangible personal property located in this state;

(c) Appoint a guardian or conservator for an incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to section 15-14.5-301.

(2) If a petition for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.



§ 15-14.5-205. Exclusive and continuing jurisdiction

Except as otherwise provided in section 15-14.5-204, a court that has appointed a guardian or issued a protective order consistent with this article has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.



§ 15-14.5-206. Appropriate forum

(1) A court of this state having jurisdiction under section 15-14.5-203 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(2) If a court of this state declines to exercise its jurisdiction under subsection (1) of this section, it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(3) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(a) Any expressed preference of the respondent;

(b) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(c) The length of time the respondent was physically present in or was a legal resident of this or another state;

(d) The distance of the respondent from the court in each state;

(e) The financial circumstances of the respondent's estate;

(f) The nature and location of the evidence;

(g) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(h) The familiarity of the court of each state with the facts and issues in the proceeding; and

(i) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.



§ 15-14.5-207. Jurisdiction declined by reason of conduct

(1) If at any time a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:

(a) Decline to exercise jurisdiction;

(b) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(c) Continue to exercise jurisdiction after considering:

(I) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(II) Whether it is a more appropriate forum than the court of any other state under the factors set forth in section 15-14.5-206 (3); and

(III) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of section 15-14.5-203.

(2) If a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than this article.



§ 15-14.5-208. Notice of proceeding

If a petition for the appointment of a guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this state.



§ 15-14.5-209. Proceedings in more than one state

(1) Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this state under section 15-14.5-204 (1)(a) or (1)(b), if a petition for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(a) If the court in this state has jurisdiction under section 15-14.5-203, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to section 15-14.5-203 before the appointment or issuance of the order.

(b) If the court in this state does not have jurisdiction under section 15-14.5-203, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.






Part 3 - Transfer of Guardianship or Conservatorship

§ 15-14.5-301. Transfer of guardianship or conservatorship to another state

(1) A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.

(2) Notice of a petition under subsection (1) of this section must be given to the persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.

(3) On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection (1) of this section.

(4) The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(a) The incapacitated person is physically present in or is reasonably expected to move permanently to the other state;

(b) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incapacitated person; and

(c) Plans for care and services for the incapacitated person in the other state are reasonable and sufficient.

(5) The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(a) The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in section 15-14.5-201 (2);

(b) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(c) Adequate arrangements will be made for management of the protected person's property.

(6) The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(a) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to section 15-14.5-302; and

(b) The documents required to terminate a guardianship or conservatorship in this state.



§ 15-14.5-302. Accepting guardianship or conservatorship transferred from another state

(1) To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to section 15-14.5-301, the guardian or conservator must petition the court in this state to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(2) Notice of a petition under subsection (1) of this section must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.

(3) On the court's own motion or on request of the guardian or conservator, the incapacitated or protected person, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (1) of this section.

(4) The court shall issue an order provisionally granting a petition filed under subsection (1) of this section unless:

(a) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person; or

(b) The guardian or conservator is ineligible for appointment in this state.

(5) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to section 15-14.5-301 transferring the proceeding to this state.

(6) Not later than ninety days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.

(7) In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated or protected person's incapacity and the appointment of the guardian or conservator.

(8) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under article 14 of this title if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.






Part 4 - Registration and Recognition of Orders From Other States

§ 15-14.5-401. Registration of guardianship orders

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this state, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this state by filing as a foreign judgment in a court, in any appropriate county of this state, certified copies of the order and letters of office.



§ 15-14.5-402. Registration of protective orders

If a conservator has been appointed in another state and a petition for a protective order is not pending in this state, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this state by filing as a foreign judgment in a court of this state, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond.



§ 15-14.5-403. Effect of registration

(1) Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.

(2) A court of this state may grant any relief available under this article and other law of this state to enforce a registered order.






Part 5 - Miscellaneous Provisions

§ 15-14.5-501. Uniformity of application and construction

In applying and construing this article, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 15-14.5-502. Relation to electronic signatures in global and national commerce act

This article modifies, limits, and supersedes the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001, et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. sec. 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).



§ 15-14.5-503. Transitional provision

(1) This article applies to guardianship and protective proceedings begun on or after May 14, 2008.

(2) Parts 1, 3, and 4 of this article and sections 15-14.5-501 and 15-14.5-502 apply to proceedings begun before May 14, 2008, regardless of whether a guardianship or protective order has been issued.









Article 15 - Nonprobate Transfers on Death

Part 1 - Provisions Relating to Effect of Death

§ 15-15-101. Nonprobate transfers on death

(1) A provision for a nonprobate transfer on death in an insurance policy, contract of employment, bond, mortgage, promissory note, certificated or uncertificated security, account agreement, custodial agreement, deposit agreement, compensation plan, pension plan, individual retirement plan, employee benefit plan, trust, conveyance, deed of gift, marital property agreement, or other written instrument of a similar nature is nontestamentary. This subsection (1) includes a written provision that:

(a) Money or other benefits due to, controlled by, or owned by a decedent before death must be paid after the decedent's death to a person whom the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later;

(b) Money due or to become due under the instrument ceases to be payable in the event of death of the promisee or the promisor before payment or demand; or

(c) Any property controlled by or owned by the decedent before death which is the subject of the instrument passes to a person the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later.

(1.5) A conveyance or deed of gift described in subsection (1) of this section that relates to an interest in real property may be created pursuant to part 4 of this article and, if so created, shall be subject to the rights of third parties described in part 4 of this article.

(2) Under the provisions of subsection (1) of this section, it is permissible to designate as a beneficiary, payee, or owner a trustee named in an inter vivos or testamentary trust in existence at the date of such designation. It is not necessary to the validity of any such trust that there be in existence a trust corpus other than the right to receive the benefits or to exercise the rights resulting from such a designation. It is also permissible to designate as a beneficiary, payee, or owner a trustee named in, or ascertainable under, the will of the designator. The benefits or rights resulting from such a designation shall be payable or transferable to the trustee upon admission of the will to probate if a testamentary trustee is the designated payee or transferee, subject to the right of the payor to impose requirements and take actions as may a personal representative acting under section 15-12-913. A trustee shall not be disqualified to receive such benefits or rights merely because the trust under which he was to act or is acting fails to come into existence or has been distributed in part or whole, but such a trustee shall receive and distribute the proceeds in accord with the terms of such trust.

(3) If a trustee is designated pursuant to subsection (2) of this section and no qualified trustee makes claim to the benefits or rights resulting from such a designation within one year after the death of the designator, or if evidence satisfactory to the person obligated to make the payment or transfer is furnished within such one-year period that there is or will be no trustee to receive the proceeds, payment or transfer shall be made to the personal representative of the designator, unless otherwise provided by such designation or other controlling agreement made during the lifetime of the designator.

(4) The payment of the benefits due or a transfer of the rights given under a designation pursuant to subsection (2) or (3) of this section and the receipt for such payment or transfer executed by the trustee or other authorized payee thereof shall constitute a full discharge and acquittance of the person obligated to make the payment or transfer.

(5) Payment of the benefits due or the transfer of the rights given in accordance with a designation under the provisions of subsection (2) of this section shall not cause such benefits or rights to be included in the property administered as part of the designator's estate under this code or to be subject to the claims of his or her creditors, except as provided in part 2 of article 11 of this title and in section 15-15-103.

(6) Except as otherwise provided in part 2 of article 11 of this title and in section 15-15-103, the express provisions of the trust agreement, declaration of trust, or testamentary trust shall control and regulate the extent to which the benefits or rights payable or transferable under such a designation shall be subject to the debts of the designator if paid or transferred under the provisions of subsection (2) of this section.

(7) Repealed.



§ 15-15-102. Will not to affect joint tenancy in real property or personalty

No will or other testamentary disposition or testamentary provision of one of the owners in joint tenancy of real or personal property or of an interest in real or personal property shall destroy or affect the joint tenancy or prevent the entire title and interest owned by the joint tenants from becoming vested upon his death in the joint tenants who shall have survived him. Upon the death of an owner in joint tenancy of real or personal property or of an interest in real or personal property, leaving surviving him coowners under such joint tenancy, all of the interest and title which, immediately before such death was owned by all of the joint tenants under such joint tenancy, shall become vested in the survivors of such joint tenants in spite of and without regard to the provisions of a will of the joint tenant so dying or the admission to probate of such will and without regard to whether such will was executed before or after the creation of the joint tenancy.



§ 15-15-103. Liability of nonprobate transferees for creditor claims and statutory allowances

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), as used in this section, "nonprobate transfer" means a valid transfer effective at death by a transferor whose last domicile was in this state to the extent that the transferor immediately before death had power, acting alone, to prevent the transfer by revocation or withdrawal and instead to use the property for the benefit of the transferor or apply it to discharge claims against the transferor's probate estate.

(b) This section shall not apply to:

(I) A survivorship interest in joint tenancy real estate; and

(II) Property transferred by the exercise or default in the exercise of a power of appointment, including a power of withdrawal, created by a person other than the transferor; and

(III) Proceeds transferred pursuant to a beneficiary designation under a life insurance, accident insurance, or annuity policy contract; and

(IV) Property or funds held in or payable from a pension or retirement plan, individual retirement account, deferred compensation plan, internal revenue code section 529 plan, or other similar arrangement.

(2) Except as otherwise provided by paragraph (b) of subsection (1) of this section, a transferee of a nonprobate transfer is subject to liability to any probate estate of the decedent for allowed claims against the decedent's probate estate and statutory allowances to the decedent's spouse and children to the extent the estate is insufficient to satisfy those claims and allowances. The liability of a nonprobate transferee may not exceed the value of nonprobate transfers received or controlled by that transferee.

(3) Nonprobate transferees are liable for the insufficiency described in subsection (2) of this section in the following order of priority:

(a) A transferee designated in the decedent's will or any other governing instrument, as provided in the instrument;

(b) The trustee of a trust serving as the principal nonprobate instrument in the decedent's estate plan as shown by its designation as devisee of the decedent's residuary estate or by other acts or circumstances, to the extent of the value of the nonprobate transfer received or controlled;

(c) Other nonprobate transferees, in proportion to the values received.

(4) Unless otherwise provided by the trust instrument, interests of beneficiaries in all trusts incurring liabilities under this section abate as necessary to satisfy the liability, as if all of the trust instruments were a single will and the interests were devisees under that will.

(5) A provision made in one instrument may direct the apportionment of the liability among the nonprobate transferees taking under that or any other governing instrument. If a provision in one instrument conflicts with a provision in another instrument, the provision of the later instrument shall prevail.

(6) Upon due notice to a nonprobate transferee, the liability imposed by this section is enforceable in proceedings in this state, whether or not the transferee is located in this state.

(7) A proceeding under this section may not be commenced unless the personal representative of the decedent's estate has received a written demand for the proceeding from the decedent's surviving spouse or a child of the decedent, to the extent that statutory allowances are affected, or a creditor. If the personal representative declines or fails to commence a proceeding after demand, a person making demand may commence the proceeding in the name of the decedent's estate, at the expense of the person making the demand and not of the estate. A personal representative who declines in good faith to commence a requested proceeding incurs no personal liability for declining.

(8) A proceeding under this section shall be commenced within one year after the decedent's death, but a proceeding on behalf of a creditor whose claim was allowed after proceedings challenging disallowance of the claim may be commenced within sixty-three days after final allowance of the claim.

(9) Unless a written notice asserting that a decedent's probate estate is nonexistent or insufficient to pay allowed claims and statutory allowances has been received from the decedent's personal representative, the following rules apply:

(a) Payment or delivery of assets by a financial institution, registrar, or other obligor to a nonprobate transferee in accordance with the terms of the governing instrument controlling the transfer releases the obligor from all claims for amounts paid or assets delivered.

(b) A trustee receiving or controlling a nonprobate transfer is released from liability under this section with respect to any assets distributed to the trust's beneficiaries. Each beneficiary, to the extent of the distribution received, becomes liable for the amount of the trustee's liability attributable to assets received by the beneficiary.

(10) The receipt of funds derived from nonprobate transferees by a person as provided in this section in satisfaction of such person's claim for a debt or statutory allowances does not constitute the receipt of nonprobate property by such person for purposes of this section or part 2 of article 11 of this title.

(11) In the event of any conflict in the provisions of this section with the provisions of parts 2 and 4 of article 11 of this title, the provisions of this section shall control.






Part 2 - Multiple-Person Accounts

Subpart 1 - Definitions and General Provisions

§ 15-15-201. Definitions

In this part 2:

(1) "Account" means a contract of deposit between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit, and share account.

(2) "Agent" means a person authorized to make account transactions for a party.

(3) "Beneficiary" means a person named as one to whom sums on deposit in an account are payable on request after death of all parties or for whom a party is named as trustee.

(4) "Financial institution" means an organization authorized to do business under state or federal laws relating to financial institutions, and includes a bank, trust company, savings bank, building and loan association, savings and loan company or association, and credit union.

(5) "Multiple-party account" means an account payable on request to one or more of two or more parties, whether or not a right of survivorship is mentioned.

(6) "Party" means a person who, by the terms of an account, has a present right, subject to request, to payment from the account other than as a beneficiary or agent.

(7) "Payment" of sums on deposit includes withdrawal, payment to a party or third person pursuant to check or other request, and a pledge of sums on deposit by a party, or a set-off, reduction, or other disposition of all or part of an account pursuant to a pledge.

(8) "POD designation" means the designation of (i) a beneficiary in an account payable on request to one party during the party's lifetime and on the party's death to one or more beneficiaries, or to one or more parties during their lifetimes and on death of all of them to one or more beneficiaries, or (ii) a beneficiary in an account in the name of one or more parties as trustee for one or more beneficiaries if the relationship is established by the terms of the account and there is no subject of the trust other than the sums on deposit in the account, whether or not payment to the beneficiary is mentioned.

(9) "Receive", as it relates to notice to a financial institution, means receipt in the office or branch office of the financial institution in which the account is established, but if the terms of the account require notice at a particular place, in the place required.

(10) "Request" means a request for payment complying with all terms of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but, for purposes of this part 2, if terms of the account condition payment on advance notice, a request for payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for payment.

(11) "Sums on deposit" means the balance payable on an account, including interest and dividends earned, whether or not included in the current balance, and any deposit life insurance proceeds added to the account by reason of death of a party.

(12) "Terms of the account" includes the deposit agreement and other terms and conditions, including the form, of the contract of deposit.



§ 15-15-202. Limitation on scope of part

This part 2 does not apply to (i) an account established for a partnership, joint venture, or other organization for a business purpose, (ii) an account controlled by one or more persons as an agent or trustee for a corporation, unincorporated association, or charitable or civic organization, or (iii) a fiduciary or trust account in which the relationship is established other than by the terms of the account.



§ 15-15-203. Types of account; existing accounts

(1) An account may be for a single party or multiple parties. A multiple-party account may be with or without a right of survivorship between the parties. Subject to section 15-15-212 (3), either a single-party account or a multiple-party account may have a POD designation, an agency designation, or both.

(2) An account established before, on, or after July 1, 1990, whether in the form prescribed in section 15-15-204 or in any other form, is either a single-party account or a multiple-party account, with or without right of survivorship, and with or without a POD designation or an agency designation, within the meaning of this part 2, and is governed by this part 2.



§ 15-15-204. Forms

(1) A contract of deposit that contains provisions in substantially the following form establishes the type of account provided, and the account is governed by the provisions of this part 2 applicable to an account of that type:

UNIFORM SINGLE- OR MULTIPLE-PARTY ACCOUNT FORM

PARTIES [Name One Or More Parties]:

--------------------

--------------------

OWNERSHIP [Select One And Initial]:

-----SINGLE-PARTY ACCOUNT-- -----MULTIPLE-PARTY ACCOUNT-- Parties own account in proportion to net contributions unless there is clear and convincing evidence of a different intent.

RIGHTS AT DEATH [Select One And Initial]:

-----SINGLE-PARTY ACCOUNT-- At death of party, ownership passes as part of party's estate.-- -----SINGLE-PARTY ACCOUNT WITH POD (PAY ON DEATH) DESIGNATION--[Name One Or More Beneficiaries]:----------------- ----------------- At death of party, ownership passes to POD beneficiaries and is not part of party's estate.-

-

-----MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP-- At death of party, ownership passes to surviving parties.-- -----MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP AND POD (PAY ON DEATH) DESIGNATION-- [Name One Or More Beneficiaries]:----------------- ------------------- At death of last surviving party, ownership passes to POD beneficiaries and is not part of last surviving party's estate.-- -----MULTIPLE-PARTY ACCOUNT WITHOUT RIGHT OF SURVIVORSHIP-- At death of party, deceased party's ownership passes as part of deceased party's estate.

AGENCY (POWER OF ATTORNEY) DESIGNATION [Optional]-- Agents may make account transactions for parties but have no ownership or rights at death unless named as POD beneficiaries.-- [To Add Agency Designation To Account, Name One Or More Agents]:----------------- ----------------- [Select One And Initial]:-- -----AGENCY DESIGNATION SURVIVES DISABILITY OR INCAPACITY OF PARTIES-- -----AGENCY DESIGNATION TERMINATES ON DISABILITY OR INCAPACITY OF PARTIES

(2) A contract of deposit that does not contain provisions in substantially the form provided in subsection (1) is governed by the provisions of this part 2 applicable to the type of account that most nearly conforms to the depositor's intent.



§ 15-15-205. Designation of agent

(1) By a writing signed by all parties, the parties may designate as agent of all parties on an account a person other than a party.

(2) Unless the terms of an agency designation provide that the authority of the agent terminates on disability or incapacity of a party, the agent's authority survives disability and incapacity. The agent may act for a disabled or incapacitated party until the authority of the agent is terminated.

(3) Death of the sole party or last surviving party terminates the authority of an agent.



§ 15-15-206. Applicability of part

The provisions of sections 15-15-211 to 15-15-216 (subpart 2) concerning beneficial ownership as between parties or as between parties and beneficiaries apply only to controversies between those persons and their creditors and other successors, and do not apply to the right of those persons to payment as determined by the terms of the account. Sections 15-15-221 to 15-15-227 (subpart 3) governs the liability and set-off rights of financial institutions that make payments pursuant to it.






Subpart 2 - Ownership as Between Parties and Others

§ 15-15-211. Ownership during lifetime

(1) In this section, "net contribution" of a party means the sum of all deposits to an account made by or for the party, less all payments from the account made to or for the party which have not been paid to or applied to the use of another party and a proportionate share of any charges deducted from the account, plus a proportionate share of any interest or dividends earned, whether or not included in the current balance. The term includes deposit life insurance proceeds added to the account by reason of death of the party whose net contribution is in question.

(2) During the lifetime of all parties, an account belongs to the parties in proportion to the net contribution of each to the sums on deposit, unless there is clear and convincing evidence of a different intent. As between parties married to each other, in the absence of proof otherwise, the net contribution of each is presumed to be an equal amount.

(3) A beneficiary in an account having a POD designation has no right to sums on deposit during the lifetime of any party.

(4) An agent in an account with an agency designation has no beneficial right to sums on deposit.



§ 15-15-212. Rights at death

(1) Except as otherwise provided in this section, on death of a party sums on deposit in a multiple-party account belong to the surviving party or parties. If two or more parties survive and one is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under section 15-15-211 belongs to the surviving spouse. If two or more parties survive and none is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under section 15-15-211 belongs to the surviving parties in equal shares, and augments the proportion to which each survivor, immediately before the decedent's death, was beneficially entitled under section 15-15-211, and the right of survivorship continues between the surviving parties.

(2) In an account with a POD designation:

(a) On death of one of two or more parties, the rights in sums on deposit are governed by subsection (1).

(b) (I) On death of the sole party or the last survivor of two or more parties, sums on deposit belong to the surviving beneficiary or beneficiaries. If two or more beneficiaries survive, sums on deposit belong to them in such proportions as specified in the POD designation or, if the POD designation does not specify different proportions, in equal and undivided shares; and there is no right of survivorship in the event of death of a beneficiary thereafter.

(II) If there are two or more beneficiaries, and if any beneficiary fails to survive the sole party or the last survivor of two or more parties, sums on deposit belong to the surviving beneficiaries in proportion to their respective interests as beneficiaries under subparagraph (I) of this paragraph (b).

(III) If no beneficiary survives, sums on deposit belong to the estate of the last surviving party.

(IV) Neither the provisions of section 15-11-706 nor the provisions of any other anti-lapse statute apply to the disposition of an account with a POD designation.

(3) Sums on deposit in a single-party account without a POD designation, or in a multiple-party account that, by the terms of the account, is without right of survivorship, are not affected by death of a party, but the amount to which the decedent, immediately before death, was beneficially entitled under section 15-15-211 is transferred as part of the decedent's estate. A POD designation in a multiple-party account without right of survivorship is ineffective. For purposes of this section, designation of an account as a tenancy in common establishes that the account is without right of survivorship.

(4) The ownership right of a surviving party or beneficiary, or of the decedent's estate, in sums on deposit is subject to requests for payment made by a party before the party's death, whether paid by the financial institution before or after death, or unpaid. The surviving party or beneficiary, or the decedent's estate, is liable to the payee of an unpaid request for payment. The liability is limited to a proportionate share of the amount transferred under this section, to the extent necessary to discharge the request for payment.

(5) Sums remaining on deposit at the death of a party to a multiple-party account, which are not subject to a POD designation, belong to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intention.



§ 15-15-213. Alteration of rights

(1) Rights at death under section 15-15-212 are determined by the type of account at the death of a party. The type of account may be altered by written notice given by a party to the financial institution to change the type of account or to stop or vary payment under the terms of the account. The notice must be signed by a party and received by the financial institution during the party's lifetime.

(2) A right of survivorship arising from the express terms of the account, section 15-15-212, or a POD designation, may not be altered by will.



§ 15-15-214. Accounts and transfers nontestamentary

Except as provided in part 2 of article 11 of this title (elective share of surviving spouse), a transfer resulting from the application of section 15-15-212 is effective by reason of the terms of the account involved and this part 2 and is not testamentary or subject to articles 10 to 13 of this title (estate administration).



§ 15-15-216. Community property and tenancy by the entireties

(1) A deposit of community property in an account does not alter the community character of the property or community rights in the property, but a right of survivorship between parties married to each other arising from the express terms of the account or section 15-15-212 may not be altered by will.

(2) This part 2 does not affect the law governing tenancy by the entireties.






Subpart 3 - Protection of Financial Institutions

§ 15-15-221. Authority of financial institution

A financial institution may enter into a contract of deposit for a multiple-party account to the same extent it may enter into a contract of deposit for a single-party account, and may provide for a POD designation and an agency designation in either a single-party account or a multiple-party account. A financial institution need not inquire as to the source of a deposit to an account or as to the proposed application of a payment from an account.



§ 15-15-222. Payment on multiple-party account

A financial institution, on request, may pay sums on deposit in a multiple-party account to:

(1) One or more of the parties, whether or not another party is disabled, incapacitated, or deceased when payment is requested and whether or not the party making the request survives another party; or

(2) The personal representative, if any, or, if there is none, the heirs or devisees of a deceased party if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary, unless the account is without right of survivorship under section 15-15-212.



§ 15-15-223. Payment on POD designation

A financial institution, on request, may pay sums on deposit in an account with a POD designation to:

(1) One or more of the parties, whether or not another party is disabled, incapacitated, or deceased when the payment is requested and whether or not a party survives another party;

(2) The beneficiary or beneficiaries, if proof of death is presented to the financial institution showing that the beneficiary or beneficiaries survived all persons named as parties; or

(3) The personal representative, if any, or, if there is none, the heirs or devisees of a deceased party, if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary.



§ 15-15-224. Payment to designated agent

A financial institution, on request of an agent under an agency designation for an account, may pay to the agent sums on deposit in the account, whether or not a party is disabled, incapacitated, or deceased when the request is made or received, and whether or not the authority of the agent terminates on the disability or incapacity of a party.



§ 15-15-225. Payment to minor

If a financial institution is required or permitted to make payment pursuant to this part 2 to a minor designated as a beneficiary, payment may be made pursuant to the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S.



§ 15-15-226. Discharge

(1) Payment made pursuant to this part 2 in accordance with the type of account discharges the financial institution from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, beneficiaries, or their successors. Payment may be made whether or not a party, beneficiary, or agent is disabled, incapacitated, or deceased when payment is requested, received, or made.

(2) Protection under this section does not extend to payments made after a financial institution has received written notice from a party, or from the personal representative, surviving spouse, or heir or devisee of a deceased party, to the effect that payments in accordance with the terms of the account, including one having an agency designation, should not be permitted, and the financial institution has had a reasonable opportunity to act on it when the payment is made. Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in a request for payment if the financial institution is to be protected under this section. Unless a financial institution has been served with process in an action or proceeding, no other notice or other information shown to have been available to the financial institution affects its right to protection under this section.

(3) A financial institution that receives written notice pursuant to this section or otherwise has reason to believe that a dispute exists as to the rights of the parties may refuse, without liability, to make payments in accordance with the terms of the account.

(4) Protection of a financial institution under this section does not affect the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of sums on deposit in accounts or payments made from accounts.



§ 15-15-227. Set-off

Without qualifying any other statutory right to set-off or lien and subject to any contractual provision, if a party is indebted to a financial institution, the financial institution has a right to set-off against the account. The amount of the account subject to set-off is the proportion to which the party is, or immediately before death was, beneficially entitled under section 15-15-211 or, in the absence of proof of that proportion, an equal share with all parties.









Part 3 - Uniform Tod Security Registration Act

§ 15-15-301. Definitions

In this part 3:

(1) "Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(2) "Register", including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account, including but not limited to an account held on the books of the registering entity, showing ownership of securities.

(3) "Registering entity" means a person who originates or transfers a security title by registration, and includes a broker, bank, or trust company maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(4) "Security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account.

(5) "Security account" means (i) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, cash equivalents, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death; (ii) an investment management or custody account with a trust company or a trust division of a bank with trust powers, including the securities in the account, a cash balance in the account, and cash, cash equivalents, interest, earnings, or dividends earned or declared on a security in the account, whether or not credited to the account before the owner's death; or (iii) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.



§ 15-15-302. Registration in beneficiary form; sole or joint tenancy ownership

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.



§ 15-15-303. Registration in beneficiary form; applicable law

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.



§ 15-15-304. Origination of registration in beneficiary form

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.



§ 15-15-305. Form of registration in beneficiary form

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD", or by the words "pay on death" or the abbreviation "POD", after the name of the registered owner and before the name of a beneficiary.



§ 15-15-306. Effect of registration in beneficiary form

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.



§ 15-15-307. Ownership on death of owner

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.



§ 15-15-308. Protection of registering entity

(1) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this part 3.

(2) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this part 3.

(3) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with section 15-15-307 and does so in good faith reliance (i) on the registration, (ii) on this part 3, and (iii) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this part 3 do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this part 3.

(4) The protection provided by this part 3 to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.



§ 15-15-309. Nontestamentary transfer on death

(1) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this part 3 and is not testamentary.

(2) Repealed.



§ 15-15-310. Terms, conditions, and forms for registration

(1) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (i) for registrations in beneficiary form, and (ii) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes". This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(2) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(a) Sole owner-sole beneficiary: John S Brown TOD (or POD) John S Brown Jr.

(b) Multiple owners-sole beneficiary: John S Brown Mary B Brown JT TEN TOD John S Brown Jr.

(c) Multiple owners-primary and secondary (substituted) beneficiaries: John S Brown Mary B Brown, JT TEN TOD John S Brown Jr SUB BENE Peter Q Brown or John S Brown Mary B Brown JT TEN TOD John S Brown Jr LDPS.



§ 15-15-311. Application of part

This part 3 applies to registrations of securities in beneficiary form made before or after July 1, 1990, by decedents dying on or after July 1, 1990.






Part 4 - Transfer of Real Property Effective on Death

§ 15-15-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Beneficiary deed" means a deed, subject to revocation by the owner, which conveys an interest in real property and which contains language that the conveyance is to be effective upon the death of the owner and which may be in substantially the form described in section 15-15-404.

(2) "Deed" means any instrument of conveyance of real property.

(3) "Grantee-beneficiary" means one or more persons or entities capable of holding title to real property designated in a beneficiary deed to receive an interest in real property upon the death of the owner. "Grantee-beneficiary" includes, but is not limited to, a successor grantee-beneficiary.

(4) "Owner" means the grantor of a beneficiary deed.

(5) "Successor grantee-beneficiary" means the person or entity designated in a beneficiary deed to receive an interest in the property if the primary grantee-beneficiary does not survive the owner.

(6) (a) "Transfer", when used as a verb, means to convey.

(b) "Transfer", when used as a noun, means a conveyance.



§ 15-15-402. Real property - beneficiary deed

(1) In addition to any method allowed by law to effect a transfer at death, title to an interest in real property may be transferred on the death of the owner by recording, prior to the owner's death, a beneficiary deed signed by the owner of such interest, as grantor, designating a grantee-beneficiary of the interest. The transfer by a beneficiary deed shall be effective only upon the death of the owner. A beneficiary deed need not be supported by consideration.

(2) The joinder, signature, consent, or agreement of, or notice to, a grantee-beneficiary of a beneficiary deed prior to the death of the grantor shall not be required. Subject to the right of the grantee-beneficiary to disclaim or refuse to accept the property, the conveyance shall be effective upon the death of the owner.

(3) During the lifetime of the owner, the grantee-beneficiary shall have no right, title, or interest in or to the property, and the owner shall retain the full power and authority with respect to the property without the joinder, signature, consent, or agreement of, or notice to, the grantee-beneficiary for any purpose.



§ 15-15-403. Medicaid eligibility exclusion

No person who is an applicant for or recipient of medical assistance for which it would be permissible for the department of health care policy and financing to assert a claim pursuant to section 25.5-4-301 or 25.5-4-302, C.R.S., shall be entitled to such medical assistance if the person has in effect a beneficiary deed. Notwithstanding the provisions of section 15-15-402 (1), the execution of a beneficiary deed by an applicant for or recipient of medical assistance as described in this section shall cause the property to be considered a countable resource in accordance with section 25.5-4-302 (6), C.R.S., and applicable rules.



§ 15-15-404. Form of beneficiary deed - recording

(1) An owner may transfer an interest in real property effective on the death of the owner by executing a beneficiary deed that contains the words "conveys on death" or "transfers on death" or otherwise indicates the transfer is to be effective on the death of the owner and recording the beneficiary deed prior to the death of the owner in the office of the clerk and recorder in the county where the real property is located. A beneficiary deed may be in substantially the following form:

BENEFICIARY DEED

(§ § 15-15-401 et seq., Colorado Revised Statutes) CAUTION: THIS DEED MUST BE RECORDED PRIOR TO THE DEATH OF THE GRANTOR IN ORDER TO BE EFFECTIVE.

-------------------------------------- , as grantor,--

(Name of grantor)

designates------------------------------------ as--

(Name of grantee-beneficiary)

grantee-beneficiary whose address is ------------------ (Note to Assessor and Treasurer: This address is for identification purposes only, all notices and tax statements should continue to be sent to grantor.)--(Optional)[or if grantee-beneficiary fails to survive grantor, grantor designates -------------------------, as--

(Name of successor grantee-beneficiary)

successor grantee-beneficiary whose address is

---------------------------------------------]and grantor transfers, sells, and conveys on grantor's death to the grantee-beneficiary, the following described real property located in the County of -------

-

---, State of Colorado:--(insert legal description here)--Known and numbered as

-----------------THIS BENEFICIARY DEED IS REVOCABLE. IT DOES NOT TRANSFER ANY OWNERSHIP UNTIL THE DEATH OF THE GRANTOR. IT REVOKES ALL PRIOR BENEFICIARY DEEDS BY THIS GRANTOR FOR THIS REAL PROPERTY EVEN IF THIS BENEFICIARY DEED FAILS TO CONVEY ALL OF THE GRANTOR'S INTEREST IN THIS REAL PROPERTY.--WARNING: EXECUTION OF THIS BENEFICIARY DEED MAY DISQUALIFY THE GRANTOR FROM BEING DETERMINED ELIGIBLE FOR, OR FROM RECEIVING, MEDICAID UNDER TITLE 26, COLORADO REVISED STATUTES.--WARNING: EXECUTION OF THIS BENEFICIARY DEED MAY NOT AVOID PROBATE.--

Executed this--------------.

(Date)

-----------------------------------(Grantor)

(2) Unless the owner designates otherwise in a beneficiary deed, a beneficiary deed shall not be deemed to contain any warranties of title and shall have the same force and effect as a conveyance made using a bargain and sale deed.



§ 15-15-405. Revocation - change - revocation by will prohibited

(1) An owner may revoke a beneficiary deed by executing an instrument that describes the real property affected, that revokes the deed, and that is recorded prior to the death of the owner in the office of the clerk and recorder in the county where the real property is located. The joinder, signature, consent, agreement of, or notice to, the grantee-beneficiary is not required for the revocation to be effective. A revocation may be in substantially the following form:

REVOCATION OF BENEFICIARY DEED

(§ § 15-15-401 et seq., Colorado Revised Statutes) CAUTION: THIS REVOCATION MUST BE RECORDED PRIOR TO THE DEATH OF THE GRANTOR IN ORDER TO BE EFFECTIVE.

----------------------------, as grantor, hereby--(Name of grantor)--REVOKES all beneficiary deeds concerning the following described real property located in the County of------------, State of Colorado:--(insert legal description here)--Known and numbered as -----------------Executed this ----------.--(Date)--------

-

----------------------------(Grantor)

(2) A subsequent beneficiary deed revokes all prior grantee-beneficiary designations by the owner for the described real property in their entirety even if the subsequent beneficiary deed fails to convey all of the owner's interest in the described real property. The joinder, signature, consent, or agreement of, or notice to, either the original or new grantee-beneficiary is not required for the change to be effective.

(3) The most recently executed beneficiary deed or revocation of all beneficiary deeds or revocations that have been recorded prior to the owner's death shall control regardless of the order of recording.

(4) A beneficiary deed that complies with the requirements of this part 4 may not be revoked, altered, or amended by the provisions of the will of the owner.



§ 15-15-406. Acknowledgment

A beneficiary deed or revocation of a beneficiary deed shall be subject to the requirements of section 38-35-109 (2), C.R.S., and may be acknowledged in accordance with section 38-35-101, C.R.S.



§ 15-15-407. Vesting of ownership in grantee-beneficiary

(1) Title to the interest in real property transferred by a beneficiary deed shall vest in the designated grantee-beneficiary only on the death of the owner.

(2) A grantee-beneficiary of a beneficiary deed takes title to the owner's interest in the real property conveyed by the beneficiary deed at the death of the owner subject to all conveyances, encumbrances, assignments, contracts, mortgages, liens, and other interests, affecting title to the property, whether created before or after the recording of the beneficiary deed, or to which the owner was subject during the owner's lifetime including, but not limited to, any executory contract of sale, option to purchase, lease, license, easement, mortgage, deed of trust, or other lien. The grantee-beneficiary also takes title subject to any interest in the property of which the grantee-beneficiary has either actual or constructive notice.

(3) (a) A person having an interest described in subsection (2) of this section whose interest is not recorded in the records of the office of the clerk and recorder of the county in which the property is located at the time of the death of the owner, shall record evidence or a notice of the interest in the property not later than four months after the death of the owner. The notice shall name the person asserting the interest, describe the real property, and describe the nature of the interest asserted.

(b) Failure to record evidence or notice of interest in the property described in subsection (2) of this section within four months after the death of the owner shall forever bar the person from asserting an interest in the property as against all persons who do not have notice of the interest. A person who, without notice, obtains an interest in the property acquired by the grantee-beneficiary shall take the interest free from all persons who have not recorded their notice of interest in the property or evidence of their interest prior to the expiration of the four-month period.

(4) The interest of the grantee-beneficiary shall be subject to any claim of the department of health care policy and financing for recovery of medical assistance payments pursuant to section 25.5-4-301 or 25.5-4-302, C.R.S., which shall be enforced in accordance with section 15-15-103.

(5) The provisions of any anti-lapse statute shall not apply to beneficiary deeds. If one of multiple grantee-beneficiaries fails to survive the owner, and no provision for such contingency is made in the beneficiary deed, the share of the deceased grantee-beneficiary shall be proportionately added to, and pass as a part of, the shares of the surviving grantee-beneficiaries.



§ 15-15-408. Joint tenancy - definitions

(1) A joint tenant of an interest in real property may use the procedures described in this part 4 to transfer his or her interest effective upon the death of such joint tenant. However, title to the interest shall vest in the designated grantee-beneficiary only if the joint tenant-grantor is the last to die of all of the joint tenants of such interest. If a joint tenant-grantor is not the last joint tenant to die, the beneficiary deed shall not be effective, and the beneficiary deed shall not make the grantee-beneficiary an owner in joint tenancy with the surviving joint tenant or tenants. A beneficiary deed shall not sever a joint tenancy.

(2) As used in this section, "joint tenant" means a person who owns an interest in real property as a joint tenant with right of survivorship.



§ 15-15-410. Purchaser from grantee-beneficiary protected

(1) Subject to the rights of claimants under section 15-15-407 (2), if the property acquired by a grantee-beneficiary or a security interest therein is acquired for value and without notice by a purchaser from, or lender to, a grantee-beneficiary, the purchaser or lender shall take title free of rights of an interested person in the deceased owner's estate and shall not incur personal liability to the estate or to any interested person.

(2) For purposes of this section, any recorded instrument evidencing a transfer to a purchaser from, or lender to, a grantee-beneficiary on which a state documentary fee is noted pursuant to section 39-13-103, C.R.S., shall be prima facie evidence that the transfer was made for value. Any such sale or loan by the grantee-beneficiary shall not relieve the grantee-beneficiary of the obligation to the personal representative of the deceased owner's estate under section 15-15-103.



§ 15-15-411. Limitations on actions and proceedings against grantee-beneficiaries

(1) Unless previously adjudicated or otherwise barred, the claim of a claimant to recover from a grantee-beneficiary who is liable to pay the claim, and the right of an heir or devisee or of a personal representative acting on behalf of an heir or devisee, to recover property from a grantee-beneficiary or the value thereof from a grantee-beneficiary is forever barred as follows:

(a) A claim by a creditor of the owner is forever barred at one year after the owner's death.

(b) Any other claimant or an heir or devisee is forever barred at the earlier of the following:

(I) Three years after the owner's death; or

(II) One year after the time of recording the proof of death of the owner in the office of the clerk and recorder in the county in which the legal property is located.

(2) Nothing in this section shall be construed to bar an action to recover property or value received as the result of fraud.



§ 15-15-412. Nontestamentary disposition

A beneficiary deed shall not be construed to be a testamentary disposition and shall not be invalidated due to nonconformity with the provisions of the "Colorado Probate Code" governing wills.



§ 15-15-413. Proof of death

Proof of the death of the owner or a grantee-beneficiary shall be established in the same manner as for proving the death of a joint tenant.



§ 15-15-414. Disclaimer

A grantee-beneficiary may refuse to accept all or any part of the real property interest described in a beneficiary deed. A grantee-beneficiary may disclaim all or any part of the real property interest described in a beneficiary deed by any method provided by law. If a grantee-beneficiary refuses to accept or disclaims any real property interest, the grantee-beneficiary shall have no liability by reason of being designated as a grantee-beneficiary under this part 4.



§ 15-15-415. Applicability

The provisions of this part 4 shall apply to beneficiary deeds executed by owners who die on or after August 4, 2004.









Article 16 - Trust Administration

Part 1 - Trust Registration

§ 15-16-101. Duty to register trusts

(1) Subject to the provisions of section 15-10-108 and to subsections (2), (3), and (4) of this section, the trustee of a trust having its principal place of administration in this state shall, within thirty days after his acceptance of the trust, register the trust in the court of this state at the principal place of administration. Unless otherwise designated in the trust instrument, the principal place of administration of a trust is the trustee's usual place of business where the records pertaining to the trust are kept or at the trustee's residence, if he has no such place of business. In the case of cotrustees, the principal place of administration, if not otherwise designated in the trust instrument, is the usual place of business of the corporate trustee if there is but one corporate cotrustee or the usual place of business or residence of the individual trustee who is a professional fiduciary if there is but one such person and no corporate cotrustee, and otherwise the usual place of business or residence of any of the cotrustees as agreed upon by them. The duty to register does not apply to the trustee of a trust if registration would be inconsistent with the retained jurisdiction of a foreign court from which the trustee cannot obtain release.

(2) Registration of a trust which has no asset other than the right to receive property upon the occurrence of some future event or a trust nominally funded with assets having a value of five hundred dollars or less shall not be required until the occurrence of such event or assets having a value in excess of five hundred dollars are deposited therein.

(3) Registration of a fully and presently revocable inter vivos trust shall not be required until such time as the grantor's power to revoke such trust has terminated, nor shall registration be required if all the assets of such a trust become then distributable outright to the beneficiaries.

(4) A trust which is required to be registered and which divides the corpus into multiple trusts or a will which creates multiple trusts shall require only one registration rather than a registration for each separate trust.

(5) The provisions of this part 1 shall not apply to any trust created under sections 15-14-412.5 and 15-14-412.6.



§ 15-16-102. Registration procedures and content of statement

(1) Registration shall be accomplished by filing a statement indicating the name and address of the trustee in which it acknowledges the trusteeship. The statement shall indicate whether the trust has been registered elsewhere.

(2) The statement shall identify the trust as follows:

(a) In the case of a testamentary trust, by the name of the testator and the date and place of domiciliary probate;

(b) In the case of a written inter vivos trust, by the name of each settlor and the original trustee and the date of the trust instrument;

(c) In the case of an oral trust, by information identifying the settlor or other source of funds and describing the time and manner of the trust's creation and the terms of the trust, including the subject matter, beneficiaries, and time of performance.

(2.5) The trust registration statement shall contain language indicating that, because a court will not routinely review or adjudicate matters unless it is specifically requested to do so by a beneficiary, creditor, or other interested person, all interested persons, including beneficiaries and creditors, have the responsibility to protect their own rights and interests in the estate in the manner provided by the provisions of this code by filing an appropriate pleading with the court by which the estate is being administered and serving it on all interested persons pursuant to section 15-10-401.

(3) If a trust has been registered elsewhere, registration in this state is ineffective until the earlier registration is released by order of the court where prior registration occurred, or an instrument executed by the trustee and all beneficiaries, filed with the registration in this state.



§ 15-16-103. Effect of registration

(1) By registering a trust, or accepting the trusteeship of a registered trust, the trustee submits personally to the jurisdiction of the court in any proceeding under section 15-16-201 relating to the trust that may be initiated by any interested person while the trust remains registered. Notice of any proceeding shall be provided pursuant to section 15-10-401.

(2) To the extent of their interests in the trust, all beneficiaries of a trust properly registered in this state are subject to the jurisdiction of the court of registration for the purposes of proceedings under section 15-16-201, provided notice is given pursuant to section 15-10-401.



§ 15-16-104. Effect of failure to register

A trustee who fails to register a trust in a proper place, for purposes of any proceedings initiated by a beneficiary of the trust prior to registration, is subject to the personal jurisdiction of any court in which the trust could have been registered and otherwise as provided by the Colorado rules of civil procedure. In addition, any trustee who, within thirty days after receipt of a written demand by a settlor or beneficiary of the trust, fails to register a trust as required is subject to removal and denial of compensation or to surcharge as the court may direct. A provision in the terms of the trust purporting to excuse the trustee from the duty to register, or directing that the trust or trustee shall not be subject to the jurisdiction of the court, is ineffective. If any trustee wrongfully and willfully fails to register prior to December 31, 1975, a trust which is in existence on July 1, 1975, and which is required to be registered, or wrongfully and willfully fails to register within thirty days of his acceptance of a trust which comes into existence thereafter and which is required to be registered, the court in which the trust should have been registered shall impose on the trustee a civil penalty of one hundred dollars per day for each day the trustee fails to register the trust, but not more than one thousand dollars. Such civil penalty shall not be paid from the corpus or income of the trust.



§ 15-16-105. Registration, qualification of foreign trustee

A foreign corporate trustee is required to qualify as a foreign corporation doing business in this state if it maintains the principal place of administration of any trust within the state. A foreign cotrustee is not required to qualify in this state solely because its cotrustee maintains the principal place of administration in this state. Unless otherwise doing business in this state, local qualification by a foreign trustee, corporate or individual, is not required in order for the trustee to receive distribution from a local estate or to hold, invest in, manage, or acquire property located in this state, or maintain litigation. Nothing in this section affects a determination of what other acts require qualification as doing business in this state.






Part 2 - Jurisdiction of Court Concerning Trusts

§ 15-16-201. Court - exclusive jurisdiction of trusts

(1) The court has exclusive jurisdiction of proceedings initiated by interested parties concerning the internal affairs of trusts. Proceedings which may be maintained under this section are those concerning the administration and distribution of trusts, the declaration of rights, and the determination of other matters involving trustees and beneficiaries of trusts. These include, but are not limited to, proceedings to:

(a) Appoint or remove a trustee;

(b) Review trustees' fees and to review and settle interim or final accounts;

(c) Ascertain beneficiaries, determine any question arising in the administration or distribution of any trust including questions of construction of trust instruments, instruct trustees, and determine the existence or nonexistence of any immunity, power, privilege, duty, or right; and

(d) Release registration of a trust.

(2) Neither registration of a trust nor a proceeding under this section result in continuing supervisory proceedings. The management and distribution of a trust estate, submission of accounts and reports to beneficiaries, payment of trustee's fees and other obligations of a trust, acceptance and change of trusteeship, and other aspects of the administration of a trust shall proceed expeditiously consistent with the terms of the trust, free of judicial intervention and without order, approval, or other action of any court, subject to the jurisdiction of the court as invoked by interested parties or as otherwise exercised as provided by law.



§ 15-16-202. Trust proceedings - venue

Venue for proceedings under section 15-16-201 or 15-16-205 involving registered trusts is in the place of registration. Venue for proceedings under section 15-16-201 or 15-16-205 involving trusts not registered in this state is in any place where the trust properly could have been registered and otherwise as provided by the Colorado rules of civil procedure.



§ 15-16-203. Trust proceedings - dismissal of matters relating to foreign trusts

The court will not, over the objection of a party, entertain proceedings under section 15-16-201 involving a trust registered or having its principal place of administration in another state, except when all appropriate parties could not be bound by litigation in the courts of the state where the trust is registered or has its principal place of administration, or when the interests of justice otherwise would seriously be impaired. The court may condition a stay or dismissal of a proceeding under this section on the consent of any party to jurisdiction of the state in which the trust is registered or has its principal place of business, or the court may grant a continuance or enter any other appropriate order.



§ 15-16-204. Court - concurrent jurisdiction of litigation involving trusts and third parties

The court of the place in which the trust is registered has concurrent jurisdiction with other courts of this state of actions and proceedings to determine the existence or nonexistence of trusts created other than by will, of actions by or against creditors or debtors of trusts, and of other actions and proceedings involving trustees and third parties. Venue is determined by the rules generally applicable to civil actions.



§ 15-16-205. Proceedings for review of employment of agents and review of compensation of trustee and employees of trust

On petition of an interested person, after notice to all interested persons, the court may review the propriety of employment of any person by a trustee including any attorney, auditor, investment advisor, or other specialized agent or assistant, and the reasonableness of the compensation of any person so employed, and the reasonableness of the compensation determined by the trustee for his own services. Any person who has received excessive compensation from a trust may be ordered to make appropriate refunds.



§ 15-16-206. Trust proceedings - initiation by notice - necessary parties

Proceedings under section 15-16-201 are initiated by filing a petition in the court and giving notice pursuant to section 15-10-401 to interested parties. The court may order notification of additional persons. A decree is valid as to all who are given notice of the proceeding though fewer than all interested parties are notified.






Part 3 - Duties and Liabilities of Trustees

§ 15-16-301. General duties not limited

Except as specifically provided, the general duty of the trustee to administer a trust expeditiously for the benefit of the beneficiaries is not altered by this code.



§ 15-16-302. Trustee's standard of care and performance

Except as otherwise provided by the terms of the trust, the trustee shall observe the standards in dealing with the trust assets that would be observed by a prudent man dealing with the property of another, and if the trustee has special skills or is named trustee on the basis of representations of special skills or expertise, he is under a duty to use those skills.



§ 15-16-303. Duty to inform and account to beneficiaries

(1) The trustee shall keep the beneficiaries of the trust reasonably informed of the trust and its administration.

(2) Within thirty days after registration, in accordance with the provisions of part 1 of this article, of a trust created on or after July 1, 1975, the trustee shall inform in writing the current beneficiaries and, if possible, one or more persons who, under section 15-10-403, represent beneficiaries with future interests of the court in which the trust is registered and of his name and address.

(3) Upon reasonable request, the trustee shall provide the beneficiary with a copy of the terms of the trust which describe or affect his interest and with relevant information about the assets of the trust and the particulars relating to the administration.

(4) Upon reasonable request, a beneficiary is entitled to a statement of the accounts of the trust annually and on termination of the trust or change of the trustee.

(5) Not more than thirty days after receiving a request pursuant to this section, the trustee shall comply with the request or respond in writing as to why additional time is needed to respond or why the requested information will not be provided.

(6) A beneficiary is presumed to have received information or a statement of account when the trustee has procedures in place requiring the mailing or delivery of information or a statement of account to a beneficiary. This presumption applies to:

(a) The mailing or delivery of information or a statement of account by electronic means or the provision of access to an account by electronic means if the beneficiary has agreed to receive such electronic delivery or access; and

(b) A beneficiary's receipt of a final account or statement as required by section 15-16-307 if the delivery meets the other requirements of section 15-16-307.



§ 15-16-304. Duty to provide bond

A trustee need not provide bond to secure performance of his duties unless required by the terms of the trust, reasonably requested by a beneficiary or found by the court to be necessary to protect the interests of the beneficiaries who are not able to protect themselves and whose interests otherwise are not adequately represented. On petition of the trustee or other interested person the court may excuse a requirement of bond, reduce the amount of the bond, release the surety, or permit the substitution of another bond with the same or different sureties. If bond is required, it shall be filed in the court of registration or other appropriate court in amounts and with sureties and liabilities as provided in sections 15-12-604 and 15-12-606 relating to bonds of personal representatives.



§ 15-16-305. Trustee's duties - appropriate place of administration - deviation

A trustee is under a continuing duty to administer the trust at a place appropriate to the purposes of the trust and to its sound, efficient management. If the principal place of administration becomes inappropriate for any reason, the court may enter any order furthering efficient administration and the interests of beneficiaries, including, if appropriate, release of registration, removal of the trustee, and appointment of a trustee in another state. Trust provisions relating to the place of administration and to changes in the place of administration or of trustee control, unless compliance would be contrary to efficient administration or the purposes of the trust. Views of adult beneficiaries shall be given weight in determining the suitability of the trustee and the place of administration.



§ 15-16-306. Personal liability of trustee to third parties

(1) Unless otherwise provided in the contract, a trustee is not personally liable on contracts properly entered into in his fiduciary capacity in the course of administration of the trust estate unless he fails to reveal his representative capacity and identify the trust estate in the contract.

(2) A trustee is personally liable for obligations arising from ownership or control of property of the trust estate or for torts committed in the course of administration of the trust estate only if he is personally at fault.

(3) Claims based on contracts entered into by a trustee in his fiduciary capacity, on obligations arising from ownership or control of the trust estate, or on torts committed in the course of trust administration, may be asserted against the trust estate by proceeding against the trustee in his fiduciary capacity, whether or not the trustee is personally liable therefor.

(4) The question of liability as between the trust estate and the trustee individually may be determined:

(a) In a proceeding pursuant to section 15-10-504;

(b) In a proceeding for accounting, surcharge, indemnification, sanctions, or removal; or

(c) In other appropriate proceedings.

(5) and (6) Repealed.

(7) A trustee is not personally liable for making a distribution of property that does not take into consideration the possible birth of a posthumously conceived child unless, prior to the distribution, the trustee received notice or acquired actual knowledge that:

(a) There is or may be an intention to use an individual's genetic material to create a child; and

(b) The birth of the child could affect the distribution of the trust assets.

(8) If a trustee has reviewed the records of the county clerk and recorder in every county in Colorado in which the trustee has actual knowledge that the decedent was domiciled at any time during the three years prior to the decedent's death and the trustee does not have actual notice or actual knowledge of the existence of a valid, unrevoked designated beneficiary agreement in which the decedent granted the right of intestate succession, the trustee shall not be individually liable for distributions made to devisees or heirs at law that do not take into consideration the designated beneficiary agreement.



§ 15-16-307. Limitations on proceedings against trustees after final account

Unless previously barred by adjudication, consent, or limitation, any claim against a trustee for breach of trust is barred as to any beneficiary who has received a final account or other statement fully disclosing the matter and showing termination of the trust relationship between the trustee and the beneficiary unless a proceeding to assert the claim is commenced within six months after receipt of the final account or statement. In any event and notwithstanding lack of full disclosure, an action for breach of trust against a trustee who has issued a final account or statement received by the beneficiary and has informed the beneficiary of the location and availability of records for his or her examination must be brought within the time period prescribed in section 13-80-101, C.R.S. A beneficiary is deemed to have received a final account or statement if, being an adult, it is received by him or her personally or if, being a minor or an individual with a disability, it is received by his or her representative as described in section 15-10-403.






Part 4 - Consolidation and Division of Trusts

§ 15-16-401. Authority to consolidate and divide trusts

(1) Upon petition by a trustee, beneficiary, or any other interested person, the court may, for good cause shown, after a hearing and upon notice pursuant to section 15-10-401 to those interested persons as the court may direct, divide a trust into two or more separate trusts, or may consolidate two or more separate trusts into a single trust, upon such terms and conditions as it deems appropriate, if the court finds that such consolidation or division:

(a) Is not inconsistent with the intent of the settlor or testator with regard to any trust to be consolidated or divided;

(b) Would facilitate administration of each trust; and

(c) Would be in the best interest of all the beneficiaries of each trust and not materially impair their respective interests.

(2) Subsection (1) of this section shall apply to all trusts, whenever created, whether inter vivos or testamentary, whether created by the same or different instruments or by the same or different persons, and regardless of where created or administered.

(3) Subsection (1) of this section shall not limit the right of a trustee acting in accordance with the applicable provisions of the governing instruments to divide or consolidate trusts.






Part 5 - Insurable Interest of Trustee

§ 15-16-501. Insurable interest of trustee - definition

(1) In this part 5, "settlor" means a person that executes a trust instrument. The term includes a person for which a fiduciary or agent is acting.

(2) A trustee of a trust has an insurable interest in the life of an individual insured under a life insurance policy that is owned by the trustee of the trust acting in a fiduciary capacity or that designates the trust itself as the owner if, on the date the policy is issued:

(a) The insured is:

(I) A settlor of the trust; or

(II) An individual in whom a settlor of the trust has, or would have had if living at the time the policy was issued, an insurable interest; and

(b) The life insurance proceeds are primarily for the benefit of one or more trust beneficiaries that have:

(I) An insurable interest in the life of the insured; or

(II) A substantial interest engendered by love and affection in the continuation of the life of the insured and, if not already included under subparagraph (I) of this paragraph (b), who are:

(A) Related within the fifth degree or closer, as measured by the civil law system of determining degrees of relation, either by blood or law, to the insured;

(B) Stepchildren of the insured or their descendants; or

(C) Individuals who are designated as beneficiaries of insurance policies for life insurance coverage on the life of the insured under a designated beneficiary agreement executed pursuant to article 22 of this title.

(3) This section does not limit or abridge any insurable interest or right to insure under the common law or any other statute.



§ 15-16-502. Reimbursement for taxes - definitions

(1) As used in this section:

(a) "Independent trustee" means a trustee who is not related or subordinate to the settlor within the meaning of section 672 (c) of the federal "Internal Revenue Code of 1986", as amended.

(b) "Settlor" means the grantor or another person treated as the owner of any portion of a trust under section 671 of the federal "Internal Revenue Code of 1986", as amended.

(2) An independent trustee of a trust, unless otherwise provided in the governing instrument, may, from time to time, in the trustee's discretion, distribute to the settlor an amount equal to any income taxes on any portion of the trust's taxable income for which the settlor is liable.

(3) A trustee shall not exercise or participate in the exercise of discretion pursuant to this section that would cause the inclusion of the trust assets in the settlor's gross taxable estate for federal estate tax purposes at the time of exercise or in a manner inconsistent with the qualification of all or any portion of the trust for the federal gift or estate tax marital deduction, to the extent the trust is intended to qualify for such deduction.

(4) The provisions of this section do not apply to:

(a) Any trust by which a future estate is indefeasibly vested in the United States or a political subdivision thereof for exclusively public purposes;

(b) A corporation organized exclusively for religious, charitable, scientific, literary, or educational purposes, including the encouragement of art and the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation;

(c) A trustee, or a fraternal society, order, or association operating under the lodge system, provided the principal or income of such trust is to be used by such trustee or by such fraternal society, order, or association exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, and no substantial part of the activities of such trustee or of such fraternal society, order, or association is carrying on propaganda or otherwise attempting to influence legislation; or

(d) Any veterans' organization incorporated by an act of congress, or of its department or local chapters or posts, no part of the net earnings of which inures to the benefit of any private shareholder or individual.

(5) A creditor of the settlor of an irrevocable trust is not entitled to attach or otherwise reach any trust property due to the power granted to a trustee or other third party by the terms of the trust, court order, agreement of the beneficiaries, or any other provision of law, including subsection (2) of this section, to reimburse the settlor of the trust an amount for which the settlor is liable for income tax on the taxable income of the trust.

(6) The provisions of this section apply to all trusts unless an independent trustee of a trust elects otherwise in writing.






Part 6 - Life Insurance Policy Owned by a Trustee

§ 15-16-601. Life insurance policy owned by a trustee

(1) Notwithstanding any other provision of law and the provisions of the Colorado uniform prudent investor act, article 1.1 of this title, a trustee may not acquire or hold as a trust asset a life insurance policy on the life of a person unless the trustee has an insurable interest, as defined in section 15-16-501, in the person. A trustee who acquires as a trust asset a life insurance policy on the life of a person in whom the trustee has an insurable interest may continue to hold the life insurance policy without liability for loss arising from the trustee's failure to:

(a) Determine whether the policy is or remains a proper investment;

(b) Investigate the financial strength of the life insurance company;

(c) Exercise or not exercise any option, right, or privilege available under the policy, including financing the payment of premiums, unless there is sufficient cash or there are other readily marketable trust assets from which to pay premiums, regardless of whether the exercise or nonexercise of these powers results in the lapse or termination of the policy;

(d) Inquire about or investigate the health or financial condition of any insured under the policy; or

(e) Retain the policy without regard to any lack of diversification of trust assets resulting from ownership of such policy and without regard to the terms and conditions of the policy.

(2) (a) This section does not relieve a trustee of liability with respect to any life insurance policy purchased from an affiliated company, or with respect to which the trustee or any affiliated company of the trustee receives any commission, unless either:

(I) The trustee has given written notice of such intended purchase to all qualified beneficiaries of the trust as defined in section 15-1-402 (10.5), or to their legal representatives, and either receives written consent to such purchase from qualified beneficiaries or does not receive from a qualified beneficiary a response to written notice by the trustee within thirty days after the mailing of such notice to the qualified beneficiary or legal representative at his or her last known address; or

(II) The trust agreement contains a provision that permits purchases of life insurance from an affiliate.

(b) For purposes of this section, an "affiliated company" shall have the same meaning as set forth in 15 U.S.C. sec. 80a-2 (a)(2).

(3) This section applies to a trust established before, on, or after August 7, 2013, and to a life insurance policy acquired, retained, or owned by a trustee before, on, or after August 7, 2013.

(4) Notwithstanding the provisions of this section, this section does not apply to any trust that expressly provides that this section shall not apply to such trust, or to any trust that otherwise provides for a different standard of fiduciary care or obligation greater than that provided in this section; except that a trust may not permit a trustee to acquire or hold as a trust asset a life insurance policy on the life of a person in whom the trustee does not hold an insurable interest.






Part 7 - Revocable Trusts

§ 15-16-702. Revocation or amendment of revocable trust

(1) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection (1) does not apply to a trust created under an instrument executed before August 7, 2013.

(2) Unless the terms of a trust expressly provide otherwise, if a revocable trust is created or funded by more than one settlor:

(a) To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone, with regard to the portion of the trust property attributable to that settlor's contribution, but may be amended only by joint action of both spouses;

(b) To the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution; and

(c) Upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

(3) The settlor may revoke or amend a revocable trust:

(a) By substantial compliance with a method provided in the terms of the trust; or

(b) If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by any other method manifesting clear and convincing evidence of the settlor's intent, which may include a later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust. A provision in a trust specifying a method to revoke or amend the trust does not make the specified method exclusive unless the specified method is referred to as the "sole", "exclusive", or "only" method of revoking or amending the trust or the provision includes similar language manifesting the settlor's intent that the trust may not be revoked or amended by any other method.

(4) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(5) A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust or the power.

(6) Unless the terms of a trust expressly provide otherwise, or the power to do so has been expressly granted to another person, a conservator of the settlor or, if no conservator has been appointed, a guardian of the settlor, may exercise the settlor's powers with respect to revocation, amendment, or distribution of trust property, but only with the approval of the court supervising the conservatorship or guardianship.

(7) A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or the settlor's successors interest for distributions made and other actions taken on the assumption that the trust has not been amended or revoked.



§ 15-16-703. Settlor's powers

Unless the terms of the trust expressly provide otherwise, while a trust is revocable, the rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.



§ 15-16-704. Limitation on action contesting validity of revocable trust

(1) (a) A person must commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of:

(I) Three years after the settlor's death; or

(II) One hundred twenty days after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed for commencing a proceeding. A trustee shall not be liable to any person for giving or failing to give notice under this section.

(b) The applicable time limit described in paragraph (a) of this subsection (1) is an absolute bar that may not be waived or tolled.

(2) Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

(a) The trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(b) A potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within sixty days after the contestant sent the notification.

(3) Unless a distribution or payment no longer can be questioned because of adjudication, estoppel, or limitation, a beneficiary of a trust that is determined to have been invalid, or a distributee of property improperly distributed or paid, or a claimant who is improperly paid, is liable for the return of the property improperly received and its income, if any, since the distribution if he or she has the property. If he or she does not have the property, then he or she is liable for the return of the value as of the date of his or her disposition of the property improperly received, and its income and gain, if any received by him or her.






Part 8 - Directed Trustees

§ 15-16-801. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Action", with respect to an act of a fiduciary, includes a failure to act.

(2) "Excluded trustee" means any trustee that, under the terms of the governing instrument, is precluded from exercising certain powers, which powers may be exercised only by a trust advisor designated by the governing instrument.

(3) "Investment decision" means a fiduciary decision regarding the retention, purchase, sale, exchange, tender, or other transaction affecting the ownership of or rights in any property owned by a trust and, with respect to non-publicly traded investments, the determination of the value of such investments.

(4) "Governing instrument" means a will, trust agreement or declaration, or a court order appointing a trust advisor.

(5) "Non-investment decision" means a fiduciary decision regarding the distribution, administration, or management of any property owned by a trust, other than an investment decision.

(6) "Qualified beneficiary" has the same meaning set forth in section 15-1-402 (10.5).

(7) "Settlor" includes a grantor, a trustor, and a testator.

(8) (a) "Trust advisor" means a person who is:

(I) Acting in a fiduciary capacity; and

(II) Vested under a governing instrument with fiduciary powers to direct a trustee's actual or proposed investment decisions or non-investment decisions.

(b) A person who holds a nonfiduciary power over a trust, including a power of appointment as defined in section 15-2-102, is not subject to the provisions of this part 8, regardless of whether he or she is described as a "trust advisor" within a governing instrument.

(9) "Willful misconduct" means intentional wrongdoing and not mere negligence, gross negligence, or recklessness.



§ 15-16-802. Default rules for directed trusts

Excluding the requirement that a trust advisor act in a fiduciary capacity, the provisions of this part 8 are default rules that apply to any trust for which a trust advisor is then acting, and such rules may be expanded, restricted, eliminated, or otherwise altered by the provisions of a governing instrument.



§ 15-16-803. Trust advisor and excluded trustee

(1) A trust advisor with power over investment decisions is subject to the "Uniform Prudent Investor Act", article 1.1 of this title. A trust advisor who has special skills or expertise or who is named a trust advisor in reliance upon his or her representation that he or she has special skills or expertise has a duty to use those special skills or expertise.

(2) The powers and duties of a trust advisor, and the extent of such powers and duties, are established by the governing instrument, and the exercise or nonexercise of such powers and duties is binding on all other persons.

(3) The powers and duties of a trust advisor may include, but are not limited to:

(a) The exercise of a specific power or the performance of a specific duty or function that would normally be performed by a trustee;

(b) The direction of a trustee's actions regarding all investment decisions or one or more specific investment decisions; or

(c) The direction of a trustee's actions relating to one or more specific non-investment decisions, including the exercise of discretion to make distributions to beneficiaries.

(4) If a governing instrument provides that a trustee must follow the direction of a trust advisor and the trustee acts in accordance with such direction, the trustee is an excluded trustee.



§ 15-16-804. Appointment and removal of trust advisors

If a governing instrument does not include express provisions for the removal of a trust advisor but does include provisions for the removal of one or more trustees, the provisions for the removal of trustees also govern the removal of any then-serving trust advisor.



§ 15-16-805. No duty to review actions of trust advisor

An excluded trustee has no duty to review or monitor the actions of a trust advisor.



§ 15-16-806. Duty to communicate - no duty to warn

(1) A trustee has a duty to keep a trust advisor reasonably informed about the administration of the trust with respect to any specific duty or function being performed by the trust advisor to the extent that providing such information is reasonably necessary for the trust advisor to perform the duty or function. A trust advisor requesting or receiving any such information from a trustee has no duty to monitor the conduct of the trustee or to provide advice to or consult with the trustee.

(2) A trust advisor has a duty to keep the trustee and any other trust advisors reasonably informed about the administration of the trust with respect to all duties or functions being performed by the trust advisor to the extent that providing such information is reasonably necessary for the trustee and any other trust advisors to perform their duties or functions. A trustee requesting or receiving any such information from a trust advisor has no duty to monitor the conduct of the trust advisor or to provide advice to or consult with the trust advisor.

(3) A trust advisor has a duty to keep the beneficiaries of a trust reasonably informed of the trust and its administration, to the extent that such information relates to a duty or function being performed by the trust advisor. This duty is governed by section 15-16-303.

(4) A trust advisor has no duty to communicate with or warn any beneficiary or third party concerning any action or actions taken by any other trust advisor or trustee.



§ 15-16-807. Excluded trustee not liable for action of trust advisor

(1) If an excluded trustee is required to follow the direction of a trust advisor and the excluded trustee acts in accordance with such direction, the excluded trustee is not liable for any cause of action resulting from the act of complying therewith, except in cases of willful misconduct on the part of the excluded trustee so directed.

(2) An excluded trustee has no liability for any action of a trust advisor.



§ 15-16-808. Power of trust advisor to act after death or incapacity of settlor

The power and authority of a trust advisor does not lapse at the death or incapacity of the settlor.



§ 15-16-809. Trust advisor subject to district court jurisdiction

By accepting appointment to serve as a trust advisor of a trust having its principal place of administration in the state of Colorado, the trust advisor is subject to the jurisdiction of the courts of the state of Colorado even if other related agreements provide otherwise, and the trust advisor may be made a party to any action or proceeding if issues relate to a decision or action of the trust advisor.






Part 9 - Colorado Uniform Trust Decanting Act

§ 15-16-901. Short title

The short title of this part 9 is the "Colorado Uniform Trust Decanting Act".



§ 15-16-902. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Appointive property" means the property or property interest subject to a power of appointment.

(2) "Ascertainable standard" means a standard relating to an individual's health, education, support, or maintenance within the meaning of 26 U.S.C. sec. 2041 (b)(1)(A), as amended, or 26 U.S.C. sec. 2514 (c)(1), as amended, and any applicable regulations.

(3) "Authorized fiduciary" means:

(a) A trustee or other fiduciary, other than a settlor, that has discretion to distribute or direct a trustee to distribute part or all of the principal of the first trust to one or more current beneficiaries;

(b) A special fiduciary appointed under section 15-16-909; or

(c) A special-needs fiduciary under section 15-16-913.

(4) "Beneficiary" means a person that:

(a) Has a present or future, vested or contingent, beneficial interest in a trust;

(b) Holds a power of appointment over trust property; or

(c) Is an identified charitable organization that will or may receive distributions under the terms of the trust.

(5) "Charitable interest" means an interest in a trust which:

(a) Is held by an identified charitable organization and makes the organization a qualified beneficiary;

(b) Benefits only charitable organizations and, if the interest were held by an identified charitable organization, would make the organization a qualified beneficiary; or

(c) Is held solely for charitable purposes and, if the interest were held by an identified charitable organization, would make the organization a qualified beneficiary.

(6) "Charitable organization" means:

(a) A person, other than an individual, organized and operated exclusively for charitable purposes; or

(b) A government or governmental subdivision, agency, or instrumentality, to the extent it holds funds exclusively for a charitable purpose.

(7) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, a municipal or other governmental purpose, or another purpose, the achievement of which is beneficial to the community.

(8) "Court" means the court in this state having jurisdiction in matters relating to trusts.

(9) "Current beneficiary" means a beneficiary that on the date the beneficiary's qualification is determined is a distributee or permissible distributee of trust income or principal. The term includes the holder of a presently exercisable general power of appointment but does not include a person that is a beneficiary only because the person holds any other power of appointment.

(10) "Decanting power" or "the decanting power" means the power of an authorized fiduciary under this part 9 to distribute property of a first trust to one or more second trusts or to modify the terms of the first trust.

(11) "Expanded distributive discretion" means a discretionary power of distribution that is not limited to an ascertainable standard or a reasonably definite standard.

(12) "First trust" means a trust over which an authorized fiduciary may exercise the decanting power.

(13) "First-trust instrument" means the trust instrument for a first trust.

(14) "General power of appointment" means a power of appointment exercisable in favor of a powerholder, the powerholder's estate, a creditor of the powerholder, or a creditor of the powerholder's estate.

(15) "Jurisdiction", with respect to a geographic area, includes a state or country.

(16) "Person" means an individual, estate, business or nonprofit entity, public corporation, government or governmental subdivision, agency, or instrumentality, or other legal entity.

(17) "Power of appointment" means a power that enables a powerholder acting in a nonfiduciary capacity to designate a recipient of an ownership interest in or another power of appointment over the appointive property. The term does not include a power of attorney.

(18) "Powerholder" means a person in which a donor creates a power of appointment.

(19) "Presently exercisable power of appointment" means a power of appointment exercisable by the powerholder at the relevant time. The term:

(a) Includes a power of appointment exercisable only after the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified time only after:

(I) The occurrence of the specified event;

(II) The satisfaction of the ascertainable standard; or

(III) The passage of the specified time; and

(b) Does not include a power exercisable only at the powerholder's death.

(20) "Qualified beneficiary" means a beneficiary that on the date the beneficiary's qualification is determined:

(a) Is a distributee or permissible distributee of trust income or principal;

(b) Would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in paragraph (a) of this subsection (20) terminated on that date without causing the trust to terminate; or

(c) Would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

(21) "Reasonably definite standard" means a clearly measurable standard under which a holder of a power of distribution is legally accountable within the meaning of 26 U.S.C. sec. 674 (b)(5)(A), as amended, and any applicable regulations.

(22) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(23) "Second trust" means:

(a) A first trust after modification under this part 9; or

(b) A trust to which a distribution of property from a first trust is or may be made under this part 9.

(24) "Second-trust instrument" means the trust instrument for a second trust.

(25) "Settlor", except as otherwise provided in section 15-16-925, means a person, including a testator, that creates or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to the person's contribution except to the extent another person has power to revoke or withdraw that portion.

(26) "Sign" means, with present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic symbol, sound, or process.

(27) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(28) "Terms of the trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument, as may be established by other evidence that would be admissible in a judicial proceeding, or as may be established by court order or nonjudicial settlement agreement.

(29) "Trust instrument" means a record executed by the settlor to create a trust or by any person to create a second trust which contains some or all of the terms of the trust, including any amendments.



§ 15-16-903. Scope - definitions

(1) Except as otherwise provided in subsections (2) and (3) of this section, this part 9 applies to an express trust that is:

(a) Irrevocable; or

(b) Revocable by the settlor only with the consent of the trustee or a person holding an adverse interest.

(2) This part 9 does not apply to a trust held solely for charitable purposes.

(3) Subject to section 15-16-915, a trust instrument may restrict or prohibit exercise of the decanting power.

(4) This part 9 does not limit the power of a trustee, powerholder, or other person to distribute or appoint property in further trust or to modify a trust under the trust instrument, law of this state other than this part 9, common law, a court order, or a nonjudicial settlement agreement.

(5) This part 9 does not affect the ability of a settlor to provide in a trust instrument for the distribution of the trust property or appointment in further trust of the trust property or for modification of the trust instrument.

(6) (a) Neither this part 9 nor an exercise of the decanting power described in this part 9 affects:

(I) The determination whether a beneficial interest in a first trust or second trust is property or an asset of a spouse for purposes of distribution of property under section 14-10-113, C.R.S.; or

(II) The power of a divorce court to fashion remedies between the parties in an action under title 14, C.R.S.

(b) Nothing in this subsection (6) expands or limits the power of a divorce court in law or equity over a first trust or a second trust or any trustee thereof.

(c) As used in this subsection (6), unless the context requires otherwise, "divorce court" means a court in this state having jurisdiction over matters brought pursuant to title 14, C.R.S.



§ 15-16-904. Fiduciary duty

(1) In exercising the decanting power, an authorized fiduciary shall act in accordance with its fiduciary duties, including the duty to act in accordance with the purposes of the first trust.

(2) This part 9 does not create or imply a duty to exercise the decanting power or to inform beneficiaries about the applicability of this part 9.

(3) Except as otherwise provided in a first-trust instrument, for purposes of this part 9 the terms of the first trust are deemed to include the decanting power.



§ 15-16-905. Application - governing law

(1) This part 9 applies to a trust created before, on, or after August 10, 2016, which:

(a) Has its principal place of administration in this state, including a trust whose principal place of administration has been changed to this state; or

(b) Provides by its trust instrument that it is governed by the law of this state or is governed by the law of this state for the purpose of:

(I) Administration, including administration of a trust whose governing law for purposes of administration has been changed to the law of this state;

(II) Construction of terms of the trust; or

(III) Determining the meaning or effect of terms of the trust.



§ 15-16-906. Reasonable reliance

A trustee or other person that reasonably relies on the validity of a distribution of part or all of the property of a trust to another trust, or a modification of a trust, under this part 9, law of this state other than this part 9, or the law of another jurisdiction is not liable to any person for any action or failure to act as a result of the reliance.



§ 15-16-907. Notice - exercise of decanting power

(1) In this section, a notice period begins on the day notice is given under subsection (3) of this section and ends sixty-two days after the day notice is given.

(2) Except as otherwise provided in this part 9, an authorized fiduciary may exercise the decanting power without the consent of any person and without court approval.

(3) Except as otherwise provided in subsection (6) of this section, an authorized fiduciary shall give notice in a record of the intended exercise of the decanting power not later than sixty-three days before the exercise to:

(a) Each settlor of the first trust, if living or then in existence;

(b) Each qualified beneficiary of the first trust;

(c) Each holder of a presently exercisable power of appointment over any part or all of the first trust;

(d) Each person that currently has the right to remove or replace the authorized fiduciary;

(e) Each other fiduciary of the first trust;

(f) Each fiduciary of the second trust; and

(g) The attorney general, if section 15-16-914 (2) applies.

(4) An authorized fiduciary is not required to give notice under subsection (3) of this section to a qualified beneficiary who is a minor and has no representative or to a person that is not known to the fiduciary or is known to the fiduciary but cannot be located by the fiduciary after reasonable diligence.

(5) A notice under subsection (3) of this section must:

(a) Specify the manner in which the authorized fiduciary intends to exercise the decanting power;

(b) Specify the proposed effective date for exercise of the power;

(c) Include a copy of the first-trust instrument; and

(d) Include a copy of all second-trust instruments.

(6) The decanting power may be exercised before expiration of the notice period under subsection (1) of this section if all persons entitled to receive notice waive the period in a signed record.

(7) The receipt of notice, waiver of the notice period, or expiration of the notice period does not affect the right of a person to file an application under section 15-16-909 asserting that:

(a) An attempted exercise of the decanting power is ineffective because it did not comply with this part 9 or was an abuse of discretion or breach of fiduciary duty; or

(b) Section 15-16-922 applies to the exercise of the decanting power.

(8) An exercise of the decanting power is not ineffective because of the failure to give notice to one or more persons under subsection (3) of this section if the authorized fiduciary acted with reasonable care to comply with subsection (3) of this section.



§ 15-16-908. Representation

(1) Notice to a person with authority to represent and bind another person under a first-trust instrument or this part 9 has the same effect as notice given directly to the person represented.

(2) Consent of or waiver by a person with authority to represent and bind another person under a first-trust instrument or this part 9 is binding on the person represented unless the person represented objects to the representation before the consent or waiver otherwise would become effective.

(3) A person with authority to represent and bind another person under a first-trust instrument or this part 9 may file an application under section 15-16-909 on behalf of the person represented.

(4) A settlor may not represent or bind a beneficiary under this part 9.

(5) To the extent there is no conflict of interest between the holder of a general testamentary power of appointment and the persons represented with respect to an exercise of the decanting power, the holder may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power.

(6) To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to an exercise of the decanting power:

(a) A conservator may represent and bind the protected person's estate;

(b) A guardian may represent and bind the ward if a conservator of the ward's estate has not been appointed;

(c) An agent having authority to act with respect to the principal's beneficial interest in the trust may represent and bind the principal;

(d) The trustee of a trust that is a beneficiary of the first trust may represent and bind the beneficiaries of that trust, and the trustee of a trust that is a beneficiary of the second trust may represent and bind the beneficiaries of that trust;

(e) A personal representative of a decedent's estate may represent and bind interested persons with respect to the estate; and

(f) A parent may represent and bind the parent's minor or unborn child if a conservator or guardian for the child has not been appointed.

(7) Unless otherwise represented, a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to an exercise of the decanting power, but only to the extent there is no conflict of interest between the representative and the person represented.

(8) If section 15-16-909 is invoked and the court determines that an interest is not represented under this part 9, or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

(9) A representative may act on behalf of the individual represented with respect to an exercise of the decanting power regardless of whether a judicial proceeding concerning the exercise of the decanting power is pending.

(10) In making decisions, a representative may consider general benefit accruing to the living members of the represented individual's family.

(11) The authority to represent and bind another person under this section applies to the results of the exercise of the decanting power under this part 9, including but not limited to trust division, modification, or reformation, regardless of any other law of the state.



§ 15-16-909. Court involvement

(1) On application of an authorized fiduciary, a person entitled to notice under section 15-16-907 (3), a beneficiary, or with respect to a charitable interest the attorney general or other person that has standing to enforce the charitable interest, the court may:

(a) Provide instructions to the authorized fiduciary regarding whether a proposed exercise of the decanting power is permitted under this part 9 and consistent with the fiduciary duties of the authorized fiduciary;

(b) Appoint a special fiduciary and authorize the special fiduciary to determine whether the decanting power should be exercised under this part 9 and to exercise the decanting power;

(c) Approve an exercise of the decanting power;

(d) Determine that a proposed or attempted exercise of the decanting power is ineffective because:

(I) After applying section 15-16-922, the proposed or attempted exercise does not or did not comply with this part 9; or

(II) The proposed or attempted exercise would be or was an abuse of the fiduciary's discretion or a breach of fiduciary duty;

(e) Determine the extent to which section 15-16-922 applies to a prior exercise of the decanting power;

(f) Provide instructions to the trustee regarding the application of section 15-16-922 to a prior exercise of the decanting power; or

(g) Order other relief to carry out the purposes of this part 9.

(2) On application of an authorized fiduciary, the court may approve:

(a) An increase in the fiduciary's compensation under section 15-16-916; or

(b) A modification under section 15-16-918 of a provision granting a person the right to remove or replace the fiduciary.



§ 15-16-910. Formalities

An exercise of the decanting power must be made in a record signed by an authorized fiduciary. The signed record must, directly or by reference to the notice required by section 15-16-907, identify the first trust and the second trust or trusts and state the property of the first trust being distributed to each second trust and the property, if any, that remains in the first trust.



§ 15-16-911. Decanting power under expanded distributive discretion - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Noncontingent right" means a right that is not subject to the exercise of discretion or the occurrence of a specified event that is not certain to occur. The term does not include a right held by a beneficiary if any person has discretion to distribute property subject to the right to any person other than the beneficiary or the beneficiary's estate.

(b) "Presumptive remainder beneficiary" means a qualified beneficiary other than a current beneficiary.

(c) "Successor beneficiary" means a beneficiary that is not a qualified beneficiary on the date the beneficiary's qualification is determined. The term does not include a person that is a beneficiary only because the person holds a nongeneral power of appointment.

(d) "Vested interest" means:

(I) A right to a mandatory distribution that is a noncontingent right as of the date of the exercise of the decanting power;

(II) A current and noncontingent right, annually or more frequently, to a mandatory distribution of income, a specified dollar amount, or a percentage of value of some or all of the trust property;

(III) A current and noncontingent right, annually or more frequently, to withdraw income, a specified dollar amount, or a percentage of value of some or all of the trust property;

(IV) A presently exercisable general power of appointment; or

(V) A right to receive an ascertainable part of the trust property on the trust's termination which is not subject to the exercise of discretion or to the occurrence of a specified event that is not certain to occur.

(2) Subject to subsection (3) of this section and section 15-16-914, an authorized fiduciary that has expanded distributive discretion over the principal of a first trust for the benefit of one or more current beneficiaries may exercise the decanting power over the principal of the first trust.

(3) Subject to section 15-16-913, in an exercise of the decanting power under this section, a second trust may not:

(a) Include as a current beneficiary a person that is not a current beneficiary of the first trust, except as otherwise provided in subsection (4) of this section;

(b) Include as a presumptive remainder beneficiary or successor beneficiary a person that is not a current beneficiary, presumptive remainder beneficiary, or successor beneficiary of the first trust, except as otherwise provided in subsection (4) of this section; or

(c) Reduce or eliminate a vested interest.

(4) Subject to section 15-16-914 and paragraph (c) of subsection (3) of this section, in an exercise of the decanting power under this section, a second trust may be a trust created or administered under the law of any jurisdiction and may:

(a) Retain a power of appointment granted in the first trust;

(b) Omit a power of appointment granted in the first trust, other than a presently exercisable general power of appointment;

(c) Create or modify a power of appointment if the powerholder is a current beneficiary of the first trust and the authorized fiduciary has expanded distributive discretion to distribute principal to the beneficiary; and

(d) Create or modify a power of appointment if the powerholder is a presumptive remainder beneficiary or successor beneficiary of the first trust, but the exercise of the power may take effect only after the powerholder becomes, or would have become if then living, a current beneficiary.

(5) A power of appointment described in paragraph (a), (b), (c), or (d) of subsection (4) of this section may be general or nongeneral. The class of permissible appointees in favor of which the power may be exercised may be broader than or different from the beneficiaries of the first trust.

(6) If an authorized fiduciary has expanded distributive discretion over part but not all of the principal of a first trust, the fiduciary may exercise the decanting power under this section over that part of the principal over which the authorized fiduciary has expanded distributive discretion.



§ 15-16-912. Decanting power under limited distributive discretion - definitions

(1) As used in this section, unless the context otherwise requires, "limited distributive discretion" means a discretionary power of distribution that is limited to an ascertainable standard or a reasonably definite standard.

(2) An authorized fiduciary that has limited distributive discretion over the principal of the first trust for benefit of one or more current beneficiaries may exercise the decanting power over the principal of the first trust.

(3) Under this section and subject to section 15-16-914, a second trust may be created or administered under the law of any jurisdiction. Under this section, the second trusts, in the aggregate, must grant each beneficiary of the first trust beneficial interests which are substantially similar to the beneficial interests of the beneficiary in the first trust.

(4) A power to make a distribution under a second trust for the benefit of a beneficiary who is an individual is substantially similar to a power under the first trust to make a distribution directly to the beneficiary. A distribution is for the benefit of a beneficiary if:

(a) The distribution is applied for the benefit of the beneficiary;

(b) The beneficiary is under a legal disability or the trustee reasonably believes the beneficiary is incapacitated, and the distribution is made as permitted under other law of this state; or

(c) The distribution is made as permitted under the terms of the first-trust instrument and the second-trust instrument for the benefit of the beneficiary.

(5) If an authorized fiduciary has limited distributive discretion over part but not all of the principal of a first trust, the fiduciary may exercise the decanting power under this section over that part of the principal over which the authorized fiduciary has limited distributive discretion.



§ 15-16-913. Trust for beneficiary with disability - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Beneficiary with a disability" means a beneficiary of a first trust who the special-needs fiduciary believes may qualify for governmental benefits based on disability, whether or not the beneficiary currently receives those benefits or is an individual who has been adjudicated an incapacitated person.

(b) "Governmental benefits" means financial aid or services from a state, federal, or other public agency.

(c) "Special-needs fiduciary" means, with respect to a trust that has a beneficiary with a disability:

(I) A trustee or other fiduciary, other than a settlor, that has discretion to distribute part or all of the principal of a first trust to one or more current beneficiaries;

(II) If no trustee or fiduciary has discretion under subparagraph (I) of this paragraph (c), a trustee or other fiduciary, other than a settlor, that has discretion to distribute part or all of the income of the first trust to one or more current beneficiaries; or

(III) If no trustee or fiduciary has discretion under subparagraph (I) or (II) of this paragraph (c), a trustee or other fiduciary, other than a settlor, that is required to distribute part or all of the income or principal of the first trust to one or more current beneficiaries.

(IV) "Special-needs trust" means a trust the trustee believes would not be considered a resource for purposes of determining whether a beneficiary with a disability is eligible for governmental benefits.

(2) A special-needs fiduciary may exercise the decanting power described in section 15-16-911 over the principal of a first trust as if the fiduciary had authority to distribute principal to a beneficiary with a disability subject to expanded distributive discretion if:

(a) A second trust is a special-needs trust that benefits the beneficiary with a disability; and

(b) The special-needs fiduciary determines that exercise of the decanting power will further the purposes of the first trust.

(3) In an exercise of the decanting power under this section, the following rules apply:

(a) Notwithstanding section 15-16-911 (3)(b), the interest in the second trust of a beneficiary with a disability may:

(I) Be a pooled trust as defined by medicaid law for the benefit of the beneficiary with a disability under 42 U.S.C. sec. 1396p (d)(4)(C), as amended; or

(II) Contain payback provisions complying with reimbursement requirements of medicaid law under 42 U.S.C. sec. 1396p (d)(4)(A), as amended.

(b) Section 15-16-911 (3)(c) does not apply to the interests of the beneficiary with a disability.

(c) Except as affected by any change to the interests of the beneficiary with a disability, the second trust, or if there are two or more second trusts, the second trusts in the aggregate, must grant each other beneficiary of the first trust beneficial interests in the second trusts which are substantially similar to the beneficiary's beneficial interests in the first trust.



§ 15-16-914. Protection of charitable interest - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Determinable charitable interest" means a charitable interest that is a right to a mandatory distribution currently, periodically, on the occurrence of a specified event, or after the passage of a specified time and which is unconditional or will be held solely for charitable purposes.

(b) "Unconditional" means not subject to the occurrence of a specified event that is not certain to occur, other than a requirement in a trust instrument that a charitable organization be in existence or qualify under a particular provision of the federal "Internal Revenue Code of 1986", as amended, on the date of the distribution, if the charitable organization meets the requirement on the date of determination.

(2) If a first trust contains a determinable charitable interest, the attorney general has the rights of a qualified beneficiary and may represent and bind the charitable interest.

(3) If a first trust contains a charitable interest, the second trust or trusts may not:

(a) Diminish the charitable interest;

(b) Diminish the interest of an identified charitable organization that holds the charitable interest;

(c) Alter any charitable purpose stated in the first-trust instrument; or

(d) Alter any condition or restriction related to the charitable interest.

(4) If there are two or more second trusts, the second trusts shall be treated as one trust for purposes of determining whether the exercise of the decanting power diminishes the charitable interest or diminishes the interest of an identified charitable organization for purposes of subsection (3) of this section.

(5) If a first trust contains a determinable charitable interest, the second trust or trusts that include a charitable interest pursuant to subsection (3) of this section must be administered under the law of this state unless:

(a) The attorney general, after receiving notice under section 15-16-907, fails to object in a signed record delivered to the authorized fiduciary within the notice period;

(b) The attorney general consents in a signed record to the second trust or trusts being administered under the law of another jurisdiction; or

(c) The court approves the exercise of the decanting power.

(6) This part 9 does not limit the powers and duties of the attorney general under law of this state other than this part 9.



§ 15-16-915. Trust limitation on decanting

(1) An authorized fiduciary may not exercise the decanting power to the extent the first-trust instrument expressly prohibits exercise of:

(a) The decanting power; or

(b) A power granted by state law to the fiduciary to distribute part or all of the principal of the trust to another trust or to modify the trust.

(2) Exercise of the decanting power is subject to any restriction in the first-trust instrument that expressly applies to exercise of:

(a) The decanting power; or

(b) A power granted by state law to a fiduciary to distribute part or all of the principal of the trust to another trust or to modify the trust.

(3) A general prohibition of the amendment or revocation of a first trust, a spendthrift clause, or a clause restraining the voluntary or involuntary transfer of a beneficiary's interest does not preclude exercise of the decanting power.

(4) Subject to subsections (1) and (2) of this section, an authorized fiduciary may exercise the decanting power under this part 9 even if the first-trust instrument permits the authorized fiduciary or another person to modify the first-trust instrument or to distribute part or all of the principal of the first trust to another trust.

(5) If a first-trust instrument contains an express prohibition described in subsection (1) of this section or an express restriction described in subsection (2) of this section, the provision must be included in the second-trust instrument.



§ 15-16-916. Change in compensation

(1) If a first-trust instrument specifies an authorized fiduciary's compensation, the fiduciary may not exercise the decanting power to increase the fiduciary's compensation above the specified compensation unless:

(a) All qualified beneficiaries of the second trust consent to the increase in a signed record; or

(b) The increase is approved by the court.

(2) If a first-trust instrument does not specify an authorized fiduciary's compensation, the fiduciary may not exercise the decanting power to increase the fiduciary's compensation above the compensation permitted by the laws of this state unless:

(a) All qualified beneficiaries of the second trust consent to the increase in a signed record; or

(b) The increase is approved by the court.

(3) A change in an authorized fiduciary's compensation which is incidental to other changes made by the exercise of the decanting power is not an increase in the fiduciary's compensation for purposes of subsections (1) and (2) of this section.



§ 15-16-917. Relief from liability and indemnification

(1) Except as otherwise provided in this section, a second-trust instrument may not relieve an authorized fiduciary from liability for breach of trust to a greater extent than the first-trust instrument.

(2) A second-trust instrument may provide for indemnification of an authorized fiduciary of the first trust or another person acting in a fiduciary capacity under the first trust for any liability or claim that would have been payable from the first trust if the decanting power had not been exercised.

(3) A second-trust instrument may not reduce fiduciary liability in the aggregate.

(4) Subject to subsection (3) of this section, a second-trust instrument may divide and reallocate fiduciary powers among fiduciaries, including one or more trustees, distribution advisors, investment advisors, trust protectors, or other persons, and relieve a fiduciary from liability for an act or failure to act of another fiduciary as permitted by law of this state other than this part 9.



§ 15-16-918. Removal or replacement of authorized fiduciary

(1) An authorized fiduciary may not exercise the decanting power to modify a provision in a first-trust instrument granting another person power to remove or replace the fiduciary unless:

(a) The person holding the power consents to the modification in a signed record and the modification applies only to the person;

(b) The person holding the power and the qualified beneficiaries of the second trust consent to the modification in a signed record and the modification grants a substantially similar power to another person; or

(c) The court approves the modification and the modification grants a substantially similar power to another person.



§ 15-16-919. Tax-related limitations - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Grantor trust" means a trust as to which a settlor of a first trust is considered the owner under 26 U.S.C. secs. 671-677, as amended, or 26 U.S.C. sec. 679, as amended.

(b) "Internal revenue code" means the federal "Internal Revenue Code of 1986", as amended.

(c) "Nongrantor trust" means a trust that is not a grantor trust.

(d) "Qualified benefits property" means property subject to the minimum distribution requirements of 26 U.S.C. sec. 401 (a)(9), as amended, and any applicable regulations, or to any similar requirements that refer to 26 U.S.C. sec. 401 (a)(9) or the regulations.

(2) An exercise of the decanting power is subject to the following limitations:

(a) If a first trust contains property that qualified, or would have qualified but for provisions of this part 9 other than this section, for a marital deduction for purposes of the gift or estate tax under the internal revenue code or a state gift, estate, or inheritance tax, the second-trust instrument must not include or omit any term that, if included in or omitted from the trust instrument for the trust to which the property was transferred, would have prevented the transfer from qualifying for the deduction, or would have reduced the amount of the deduction, under the same provisions of the internal revenue code or state law under which the transfer qualified.

(b) If the first trust contains property that qualified, or would have qualified but for provisions of this part 9 other than this section, for a charitable deduction for purposes of the income, gift, or estate tax under the internal revenue code or a state income, gift, estate, or inheritance tax, the second-trust instrument must not include or omit any term that, if included in or omitted from the trust instrument for the trust to which the property was transferred, would have prevented the transfer from qualifying for the deduction, or would have reduced the amount of the deduction, under the same provisions of the internal revenue code or state law under which the transfer qualified.

(c) If the first trust contains property that qualified, or would have qualified but for provisions of this part 9 other than this section, for the exclusion from the gift tax described in 26 U.S.C. sec. 2503 (b), as amended, the second-trust instrument must not include or omit a term that, if included in or omitted from the trust instrument for the trust to which the property was transferred, would have prevented the transfer from qualifying under 26 U.S.C. sec. 2503 (b), as amended. If the first trust contains property that qualified, or would have qualified but for provisions of this part 9 other than this section, for the exclusion from the gift tax described in 26 U.S.C. sec. 2503 (b), as amended, by application of 26 U.S.C. sec. 2503 (c), as amended, the second-trust instrument must not include or omit a term that, if included or omitted from the trust instrument for the trust to which the property was transferred, would have prevented the transfer from qualifying under 26 U.S.C. sec. 2503 (c), as amended.

(d) If the property of the first trust includes shares of stock in an S corporation, as defined in 26 U.S.C. sec. 1361, as amended, and the first trust is, or but for provisions of this part 9 other than this section would be, a permitted shareholder under any provision of 26 U.S.C. sec. 1361, as amended, an authorized fiduciary may exercise the power with respect to part or all of the S corporation stock only if any second trust receiving the stock is a permitted shareholder under 26 U.S.C. sec. 1361 (c)(2), as amended. If the property of the first trust includes shares of stock in an S corporation and the first trust is, or but for provisions of this part 9 other than this section would be, a qualified subchapter S trust within the meaning of 26 U.S.C. sec. 1361 (d), as amended, the second-trust instrument must not include or omit a term that prevents the second trust from qualifying as a qualified subchapter S trust.

(e) If the first trust contains property that qualified, or would have qualified but for provisions of this part 9 other than this section, for a zero inclusion ratio for purposes of the generation-skipping transfer tax under 26 U.S.C. sec. 2642 (c), as amended, the second-trust instrument must not include or omit a term that, if included in or omitted from the first-trust instrument, would have prevented the transfer to the first trust from qualifying for a zero inclusion ratio under 26 U.S.C. sec. 2642 (c), as amended.

(f) If the first trust is directly or indirectly the beneficiary of qualified benefits property, the second-trust instrument may not include or omit any term that, if included in or omitted from the first-trust instrument, would have increased the minimum distributions required with respect to the qualified benefits property under 26 U.S.C. sec. 401 (a)(9), as amended, and any applicable regulations, or any similar requirements that refer to 26 U.S.C. sec. 401 (a)(9), as amended or the regulations. If an attempted exercise of the decanting power violates the preceding sentence, the trustee is deemed to have held the qualified benefits property and any reinvested distributions of the property as a separate share from the date of the exercise of the power, and section 15-16-922 applies to the separate share.

(g) If the first trust qualifies as a grantor trust because of the application of 26 U.S.C. sec. 672 (f)(2)(A), as amended, the second trust may not include or omit a term that, if included in or omitted from the first-trust instrument, would have prevented the first trust from qualifying under 26 U.S.C. sec. 672 (f)(2)(A), as amended.

(h) As used in this paragraph (h), unless the context requires otherwise, "tax benefit" means a federal or state tax deduction, exemption, exclusion, or other benefit not otherwise listed in this section, except for a benefit arising from being a grantor trust. Subject to paragraph (i) of this subsection (2), a second-trust instrument may not include or omit a term that, if included in or omitted from the first-trust instrument, would have prevented qualification for a tax benefit if:

(I) The first-trust instrument expressly indicates an intent to qualify for the benefit or the first-trust instrument clearly is designed to enable the first trust to qualify for the benefit; and

(II) The transfer of property held by the first trust or the first trust qualified, or but for provisions of this part 9 other than this section, would have qualified for the tax benefit.

(i) Subject to paragraph (d) of this subsection (2):

(I) Except as otherwise provided in paragraph (g) of this subsection (2), the second trust may be a nongrantor trust, even if the first trust is a grantor trust; and

(II) Except as otherwise provided in paragraph (j) of this subsection (2), the second trust may be a grantor trust, even if the first trust is a nongrantor trust.

(j) An authorized fiduciary may not exercise the decanting power if a settlor objects in a signed record delivered to the fiduciary within the notice period and:

(I) The first trust and a second trust are both grantor trusts, in whole or in part, the first trust grants the settlor or another person the power to cause the first trust to cease to be a grantor trust, and the second trust does not grant an equivalent power to the settlor or other person; or

(II) The first trust is a nongrantor trust and a second trust is a grantor trust, in whole or in part, with respect to the settlor, unless:

(A) The settlor has the power at all times to cause the second trust to cease to be a grantor trust; or

(B) The first-trust instrument contains a provision granting the settlor or another person a power that would cause the first trust to cease to be a grantor trust and the second-trust instrument contains the same provision.



§ 15-16-920. Duration of second trust

(1) Subject to subsection (2) of this section, a second trust may have a duration that is the same as or different from the duration of the first trust.

(2) To the extent that property of a second trust is attributable to property of the first trust, the property of the second trust is subject to any rules governing maximum perpetuity, accumulation, or suspension of the power of alienation which apply to property of the first trust.



§ 15-16-921. Need to distribute not required

An authorized fiduciary may exercise the decanting power regardless of whether under the first trust's discretionary distribution standard the fiduciary would have made or could have been compelled to make a discretionary distribution of principal at the time of the exercise.



§ 15-16-922. Saving provision

(1) If exercise of the decanting power would be effective under this part 9 except that the second-trust instrument in part does not comply with this part 9, the exercise of the power is effective and the following rules apply with respect to the principal of the second trust attributable to the exercise of the power:

(a) A provision in the second-trust instrument which is not permitted under this part 9 is void to the extent necessary to comply with this part 9.

(b) A provision required by this part 9 to be in the second-trust instrument which is not contained in the instrument is deemed to be included in the instrument to the extent necessary to comply with this part 9.

(2) If a trustee or other fiduciary of a second trust determines that subsection (1) of this section applies to a prior exercise of the decanting power, the fiduciary shall take corrective action consistent with the fiduciary's duties.



§ 15-16-923. Trust for care of animal - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Animal trust" means a trust or an interest in a trust created to provide for the care of one or more animals.

(b) "Protector" means a person listed under section 15-11-901 (3)(d) with authority to enforce the trust on behalf of the animal.

(2) The decanting power may be exercised over an animal trust that has a protector to the extent the trust could be decanted under this part 9 if each animal that benefits from the trust were an individual, if the protector consents in a signed record to the exercise of the power.

(3) A protector for an animal has the rights under this part 9 of a qualified beneficiary.

(4) Notwithstanding any other provision of this part 9, if a first trust is an animal trust, in an exercise of the decanting power, the second trust must provide that trust property may be applied only to its intended purpose for the period the first trust benefitted the animal.



§ 15-16-924. Terms of second trust

A reference in this title 15 to a trust instrument or terms of the trust includes a second-trust instrument and the terms of the second trust.



§ 15-16-925. Settlor

(1) For purposes of law of this state other than this part 9, and subject to subsection (2) of this section, a settlor of a first trust is deemed to be the settlor of the second trust with respect to the portion of the principal of the first trust subject to the exercise of the decanting power.

(2) In determining settlor intent with respect to a second trust, the intent of a settlor of the first trust, a settlor of the second trust, and the authorized fiduciary may be considered.



§ 15-16-926. Later-discovered property

(1) Except as otherwise provided in subsection (3) of this section, if exercise of the decanting power was intended to distribute all the principal of the first trust to one or more second trusts, later-discovered property belonging to the first trust and property paid to or acquired by the first trust after the exercise of the power is part of the trust estate of the second trust or trusts.

(2) Except as otherwise provided in subsection (3) of this section, if exercise of the decanting power was intended to distribute less than all the principal of the first trust to one or more second trusts, later-discovered property belonging to the first trust or property paid to or acquired by the first trust after exercise of the power remains part of the trust estate of the first trust.

(3) An authorized fiduciary may provide in an exercise of the decanting power or by the terms of a second trust for disposition of later-discovered property belonging to the first trust or property paid to or acquired by the first trust after exercise of the power.



§ 15-16-927. Obligations

A debt, liability, or other obligation enforceable against property of a first trust is enforceable to the same extent against the property when held by the second trust after exercise of the decanting power.



§ 15-16-928. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 15-16-929. Relation to electronic signatures in global and national commerce act

This part 9 modifies, limits, or supersedes the "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. sec. 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).



§ 15-16-930. Severability

If any provision of this part 9 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this part 9 which can be given effect without the invalid provision or application, and to this end the provisions of this part 9 are severable.









Article 17 - Effective Date - Transition

§ 15-17-101. Time of taking effect - provisions for transition

(1) This code takes effect on July 1, 1974.

(2) Except as provided elsewhere in this code, including but not limited to sections 15-11-601, 15-11-701, 15-11-1106, 15-16-702, and 15-17-103, on the effective date of this code or of any amendment to this code:

(a) The code or the amendment applies to governing instruments executed by decedents dying thereafter;

(b) The code or the amendment applies to any proceedings in court then pending or thereafter commenced, regardless of the time of the death of decedent, except to the extent that in the opinion of the court the former procedure should be made applicable in a particular case in the interest of justice or because of infeasibility of application of the procedure of this code or any amendment to this code;

(c) Every personal representative or other fiduciary holding an appointment on July 1, 1974, or before the effective date of an amendment to this code continues, to hold the appointment but has only the powers conferred by this code and by any amendment to this code and is subject to the duties imposed by this code and by any amendment to this code with respect to any act occurring or done thereafter;

(d) An act done before July 1, 1974, or before the effective date of an amendment to this code, in any proceeding is not impaired by this code or by any amendment to this code. If a right is acquired, extinguished, or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before July 1, 1974, or before the effective date of an amendment to this code, the provisions of that statute shall remain in force with respect to that right;

(e) Any rule of construction or presumption provided in this code or in any amendment to this code applies to governing instruments executed before July 1, 1974, or before the effective date of an amendment to this code, unless there is a clear indication of a contrary intent;

(f) No provision of this code or of any amendment to this code shall apply retroactively if the court determines that such application would cause the provisions to be retrospective in its operation in violation of section 11 of article II of the state constitution; and

(g) The law in effect at the time of death identifies the heirs and determines the shares under intestacy in accordance with sections 15-11-101 to 15-11-103.



§ 15-17-103. Effective date - applicability of repealed and reenacted parts 1 to 4 of article 14 of this title

(1) Parts 1 to 4 of article 14 of this title, as repealed and reenacted effective January 1, 2001, shall apply to any and all estates, trusts, or protective proceedings whether created or filed prior to or on or after said date.

(2) In circumstances where the terms of an instrument creating an estate or trust created prior to January 1, 2001, or in cases where court orders have been issued prior to January 1, 2001, which are contrary to, or inconsistent with, the law or procedure set forth in parts 1 to 4 of article 14 of this title, as repealed and reenacted effective January 1, 2001, the court orders or terms of the instrument will control unless and until the court issues subsequent orders as authorized under said parts 1 to 4.









Declarations - Future Medical Treatment

Article 18 - Colorado Medical Treatment Decision Act

§ 15-18-101. Short title

This article shall be known and may be cited as the "Colorado Medical Treatment Decision Act".



§ 15-18-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Colorado law has traditionally recognized the right of an adult to accept or reject medical or surgical treatment;

(b) Recent advances in medical science have made it possible to prolong the dying process through the use of medical or surgical procedures;

(c) The use of such medical or surgical procedures increasingly involves patients who have a terminal condition or are in a persistent vegetative state, and lack decisional capacity to accept or reject medical or surgical treatment;

(d) The traditional right to accept or reject medical or surgical treatment should be available to an adult while he or she has decisional capacity, notwithstanding the fact that such medical or surgical treatment may be offered or applied when he or she has a terminal condition or is in a persistent vegetative state, and lacks decisional capacity to accept or reject medical or surgical treatment;

(e) This article affirms the traditional right to accept or reject medical or surgical treatment, and creates a procedure by which an adult with decisional capacity may make such decisions in advance of medical need;

(f) It is the intent of the general assembly that nothing in this article shall have the effect of modifying or changing currently practiced medical ethics or protocol with respect to any patient in the absence of a declaration as provided for in section 15-18-104;

(g) It is the intent of the general assembly that nothing in this article shall require any adult to execute a declaration.



§ 15-18-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Adult" means any person eighteen years of age or older.

(2) "Advanced practice nurse" means a nurse who is included in the advanced practice registry pursuant to section 12-38-111.5, C.R.S.

(3) "Artificial nutrition and hydration" means:

(a) Nutrition or hydration supplied through a tube inserted into the stomach or intestines; or

(b) Nutrients or fluids injected intravenously into the bloodstream.

(4) "Attending physician" means the physician, whether selected by or assigned to a patient, who has primary responsibility for the treatment and care of the patient.

(5) "Court" means the district court of the county in which a declarant having a terminal condition or in a persistent vegetative state is located at the time of commencement of a proceeding pursuant to this article or, if in the city and county of Denver, the probate court.

(6) "Decisional capacity" means the ability to provide informed consent to or refusal of medical treatment or the ability to make an informed health care benefit decision.

(7) "Declarant" means an adult possessing decisional capacity who executes a declaration.

(8) "Declaration" means a written document voluntarily executed by a declarant in accordance with the requirements of section 15-18-104.

(9) "Hospital" means an institution holding a license or certificate of compliance as a hospital issued by the department of public health and environment and includes hospitals operated by the federal government in Colorado.

(10) "Life-sustaining procedure" means any medical procedure or intervention that, if administered to a qualified patient, would serve only to prolong the dying process, and shall not include any medical procedure or intervention for nourishment of the qualified patient or considered necessary by the attending physician or advanced practice nurse to provide comfort or alleviate pain.

(11) "Persistent vegetative state" is defined by reference to the criteria and definitions employed by prevailing community medical standards of practice.

(12) "Physician" means a person duly licensed under the provisions of article 36 of title 12, C.R.S.

(13) "Qualified patient" means a patient who has executed a declaration in accordance with this article and who has been certified by his or her attending physician and one other physician to have a terminal condition or be in a persistent vegetative state.

(14) "Terminal condition" means an incurable or irreversible condition for which the administration of life-sustaining procedures will serve only to prolong the dying process.



§ 15-18-104. Declaration as to medical treatment

(1) Any adult with decisional capacity may execute a declaration directing that life-sustaining procedures be withheld or withdrawn if, at some future time, he or she has a terminal condition or is in a persistent vegetative state, and lacks decisional capacity to accept or reject medical or surgical treatment. It shall be the responsibility of the declarant or someone acting for the declarant to provide the declaration to the attending physician or advanced practice nurse for entry in the declarant's medical record.

(2) In the case of a declaration of a qualified patient known to the attending physician to be pregnant, a medical evaluation shall be made as to whether the fetus is viable. If the fetus is viable, the declaration shall be given no force or effect until the patient is no longer pregnant.

(3) (a) A declaration may contain separate written statements regarding the declarant's preference concerning life-sustaining procedures and artificial nutrition and hydration if the declarant has a terminal condition or is in a persistent vegetative state.

(b) The declarant may provide in his or her declaration one of the following actions:

(I) That artificial nutrition and hydration not be continued;

(II) That artificial nutrition and hydration be continued for a specified period; or

(III) That artificial nutrition and hydration be continued.

(4) Notwithstanding the provisions of subsection (3) of this section and section 15-18-103 (10), when an attending physician or advanced practice nurse has determined that pain results from a discontinuance of artificial nutrition and hydration, the physician or advanced practice nurse may order that artificial nutrition and hydration be continued to the extent necessary to provide comfort and alleviate pain.

(5) A declaration executed before two witnesses by any adult with decisional capacity shall be legally effective for the purposes of this article.

(6) A declaration executed pursuant to this article may include a document with a written statement as provided in section 15-19-205 (a), or a written statement in substantially similar form, indicating a decision regarding organ and tissue donation. The document shall be executed in accordance with the provisions of the "Revised Uniform Anatomical Gift Act", part 2 of article 19 of this title 15.

(7) A declaration executed pursuant to this article may be combined with a medical power of attorney to create a single document. Such a document shall comply with all requirements of this title and in accordance with the provisions of the "Colorado Patient Autonomy Act", sections 15-14-503 to 15-14-509.

(8) A declaration executed pursuant to this article may include a written statement in which the declarant designates individuals with whom the declarant's attending physician, any other treating physician, or another medical professional may speak concerning the declarant's medical condition prior to a final determination as to the withholding or withdrawal of life-sustaining procedures, including artificial nutrition and hydration. The designation of such individuals in the document shall be considered to be consistent with the privacy requirements of the federal "Health Insurance Portability and Accountability Act of 1996", 42 U.S.C. sec. 1320d to 1320d-8, as amended, referred to in this section as "HIPAA", regarding waiver of confidentiality.

(9) A declaration executed pursuant to this article may include a written statement providing individual medical directives from the declarant to the attending physician or any other treating medical personnel.



§ 15-18-105. Inability of declarant to sign

(1) In the event that the declarant is physically unable to sign the declaration, it may be signed by some other person in the declarant's presence and at the declarant's direction. The other person shall not be:

(a) The attending physician or any other physician;

(b) An employee of the attending physician or health care facility in which the declarant is a patient;

(c) A person who has a claim against any portion of the estate of the declarant at his or her death at the time the declaration is signed; or

(d) A person who knows or believes that he or she is entitled to any portion of the estate of the declarant upon the declarant's death either as a beneficiary of a will in existence at the time the declaration is signed or as an heir at law.



§ 15-18-106. Witnesses

(1) Except as otherwise provided in section 15-18-105, a declaration shall be signed by the declarant in the presence of two witnesses. The witnesses shall not include any person specified in section 15-18-105.

(2) A declaration may be notarized. The absence of notarization shall have no impact on the validity of a declaration.



§ 15-18-107. Withdrawal - withholding of life-sustaining procedures

In the event that an attending physician is presented with an unrevoked declaration executed by a declarant whom the physician believes has a terminal condition or is in a persistent vegetative state, and lacks decisional capacity to accept or reject medical or surgical treatment, the attending physician shall order the declarant to be examined by one other physician. If both physicians find that the declarant has a terminal condition or is in a persistent vegetative state, and lacks decisional capacity to accept or reject medical or surgical treatment, they shall certify such fact in writing and enter such in the qualified patient's medical record of the hospital in which the withholding or withdrawal of life-sustaining procedures or artificial nutrition and hydration may occur, together with a copy of the declaration. If the attending physician has actual knowledge of the whereabouts of either the qualified patient's agent under a medical power of attorney or, without regard to order, the patient's spouse, a person designated under the "Colorado Designated Beneficiary Agreement Act", as described in article 22 of this title, any of his or her adult children, a parent, sibling, or any other person designated in writing by the qualified patient, the attending physician shall immediately make a reasonable effort to notify at least one of said persons that a certificate has been signed. If no action to challenge the validity of a declaration has been filed within forty-eight hours after the certification is made by the physicians, the attending physician shall then withdraw or withhold all life-sustaining procedures or artificial nutrition and hydration pursuant to the terms of the declaration.



§ 15-18-108. Determination of validity

(1) Any person who is the parent, adult child, spouse, designated beneficiary under the "Colorado Designated Beneficiary Agreement Act", article 22 of this title, or attorney-in-fact under a durable power of attorney of the qualified patient may challenge the validity of a declaration in the appropriate court of the county in which the qualified patient is located. Upon the filing of a petition to challenge the validity of a declaration and notification to the attending physician, a temporary restraining order shall be issued until a final determination as to validity is made.

(2) (a) In proceedings pursuant to this section, the court shall appoint a guardian ad litem for the qualified patient, and the guardian ad litem shall take such actions as he or she deems necessary and prudent in the best interests of the qualified patient and shall present to the court a report of his or her actions, findings, conclusions, and recommendations.

(b) (I) Unless the court, for good cause shown, provides for a different method or time of notice, the petitioner, at least seven days prior to the hearing, shall cause notice of the time and place of hearing to be given as follows:

(A) To the qualified patient's guardian or conservator, if any, and the court-appointed guardian ad litem; and

(B) To the qualified patient's spouse or beneficiary under the "Colorado Designated Beneficiary Agreement Act", article 22 of this title, if the identity and whereabouts of such person is known to the petitioner, or otherwise to an adult child or parent of the qualified patient.

(II) Notice as required in this paragraph (b) shall be made in accordance with the Colorado rules of civil procedure.

(c) The court may require evidence, including independent medical evidence, as it deems necessary.

(3) Upon a determination of the validity of the declaration, the court shall enter any appropriate order.

(4) If the court determines that any proceedings pursuant to this section or any pleadings filed in such proceedings were brought, defended, or filed in bad faith, the court may assess the fees and costs, including reasonable attorney fees, incurred by the affected parties in responding to the proceedings or pleadings, against a party that brought or defended the proceedings or filed the pleadings in bad faith. Nothing in this section is intended to limit any other remedy, sanction, or surcharge provided by law.

(5) Any declaration executed in compliance with the requirements of Colorado law in effect at the time the declaration was made shall continue to be an effective declaration after August 11, 2010.

(6) Any declaration executed in compliance with the laws of the state in which the declaration was executed shall be considered effective for use within the state of Colorado to the extent that such declaration does not violate any laws of the state of Colorado.



§ 15-18-109. Revocation of declaration

A declaration may be revoked by the declarant orally, in writing, or by burning, tearing, cancelling, obliterating, or destroying said declaration.



§ 15-18-110. Liability

(1) With respect to any declaration that appears on its face to have been executed in accordance with the requirements of this article:

(a) Any physician or advanced practice nurse may act in compliance with such declaration in the absence of actual notice of revocation, fraud, misrepresentation, or improper execution;

(b) A physician who signs a certificate withholding or withdrawing life-sustaining procedures in compliance with a declaration shall not be subject to civil liability, criminal penalty, or licensing sanctions therefor;

(c) A hospital or person acting under the direction of a physician and participating in the withholding or withdrawal of life-sustaining procedures in compliance with a declaration shall not be subject to civil liability, criminal penalty, or licensing sanctions therefor; and

(d) An advanced practice nurse who withholds or withdraws life-sustaining procedures in compliance with a declaration shall not be subject to civil liability, criminal penalty, or licensing sanctions therefor.



§ 15-18-111. Determination of suicide or homicide - effect of declaration on insurance

The withholding or withdrawal of life-sustaining procedures from a qualified patient pursuant to this article shall not, for any purpose, constitute a suicide or a homicide. The existence of a declaration shall not affect, impair, or modify any contract of life insurance or annuity or be the basis for any delay in issuing or refusing to issue an annuity or policy of life insurance or any increase of the premium therefor. No insurer or provider of health care shall require any person to execute a declaration as a condition of being insured for or receiving health care services, nor shall the failure to execute a declaration be the basis for any increased or additional premium for a contract or policy for medical or health insurance.



§ 15-18-112. Application of article

(1) Nothing in this article shall be construed as altering or amending the standards of the practice of medicine or nursing or establishing any presumption, absent a valid declaration, nor as condoning, authorizing, or approving euthanasia or mercy killing, nor as permitting any affirmative or deliberate act or omission to end life, except to permit natural death as provided in this article. Nothing in this article shall require the provision or continuation of medical treatment contrary to the standards of the practice of medicine.

(2) A diagnosis of persistent vegetative state shall be performed by a qualified medical professional according to standards of the practice of medicine. Nothing in this article shall be interpreted to define "persistent vegetative state" in contradiction of standards of the practice of medicine.

(3) In the event of any conflict between the provisions of this article, or a declaration executed under this article, and the provisions of section 15-14-501, the provisions of this article and the declaration shall prevail.

(4) Notwithstanding the provisions of subsection (3) of this section, a declarant may include within the declaration or within any power of attorney executed by the declarant a written statement to the effect that the agent under power of attorney may override the provisions of the declaration.



§ 15-18-113. Penalties - refusal - transfer

(1) A person who willfully conceals, defaces, damages, or destroys a declaration of another person, without the knowledge and consent of the declarant, commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) A person who falsifies or forges a declaration of another person commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(3) If a person falsifies or forges a declaration of another person and the terms of the declaration are carried out, resulting in the death of the purported declarant, the person commits a class 2 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(4) A person who willfully withholds information concerning the revocation of a declaration of another person commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(5) An attending physician or advanced practice nurse who refuses to comply with the terms of a declaration valid on its face shall transfer the care of the declarant to another physician or advanced practice nurse who is willing to comply with the declaration. Refusal of an attending physician or advanced practice nurse to comply with a declaration and failure to transfer the care of the declarant to another physician or advanced practice nurse shall constitute unprofessional conduct as defined in section 12-36-117, C.R.S., or grounds for discipline pursuant to section 12-38-117, C.R.S.






Article 18.5 - Proxy Decision-Makers for Medical Treatment and Surrogate Decision-Makers for Health Care Benefit Decisions

§ 15-18.5-101. Legislative declaration - construction of statute

(1) The general assembly hereby finds, determines, and declares that:

(a) All adult persons have a fundamental right to make their own medical treatment and health care benefit decisions, including decisions regarding medical treatment, artificial nourishment and hydration, and private or public health care benefits;

(b) The lack of decisional capacity to provide informed consent to or refusal of medical treatment should not preclude such decisions from being made on behalf of a person who lacks such decisional capacity and who has no known advance medical directive, or whose wishes are not otherwise known; and

(c) The enactment of legislation to authorize proxy decision-makers to make medical treatment decisions and surrogate decision-makers to make health care benefit decisions on behalf of persons lacking the decisional capacity to provide informed consent to or refusal of medical treatment is appropriate.

(2) The general assembly does not intend to encourage or discourage any particular medical treatment or to interfere with or affect any method of religious or spiritual healing otherwise permitted by law.

(3) Nothing in this article shall be construed as condoning, authorizing, or approving euthanasia or mercy killing. In addition, the general assembly does not intend that this article be construed as permitting any affirmative or deliberate act to end a person's life, except to permit natural death as provided by this article.



§ 15-18.5-102. Definitions applicable to medical durable power of attorney - applicability

(1) The definitions set forth in section 15-14-505 shall apply to the provisions of this article.

(2) The provisions of sections 15-14-506 to 15-14-509 shall apply to this article. In addition, proxy decision-makers, surrogate decision-makers for health care benefits, health care providers, and health care facilities shall be subject to the provisions of this article.



§ 15-18.5-103. Proxy decision-makers for medical treatment authorized - definitions

(1) A health care provider or health care facility may rely, in good faith, upon the medical treatment decision of a proxy decision-maker selected in accordance with subsection (4) of this section if an adult patient's attending physician determines that such patient lacks the decisional capacity to provide informed consent to or refusal of medical treatment and no guardian with medical decision-making authority, agent appointed in a medical durable power of attorney, person with the right to act as a proxy decision-maker in a designated beneficiary agreement made pursuant to article 22 of this title, or other known person has the legal authority to provide such consent or refusal on the patient's behalf.

(1.5) As used in this section:

(a) "Interested person" means a patient's spouse, either parent of the patient, any adult child, sibling, or grandchild of the patient, or any close friend of the patient.

(b) "Proxy decision-maker" does not mean the attending physician.

(2) The determination that an adult patient lacks decisional capacity to provide informed consent to or refusal of medical treatment may be made by a court or the attending physician, and the determination shall be documented in such patient's medical record. The determination may also be made by an advanced practice nurse who has collaborated about the patient with a licensed physician either in person, by telephone, or electronically. The advanced practice nurse shall document in the patient's record the name of the physician with whom the advanced practice nurse collaborated. The attending physician shall make specific findings regarding the cause, nature, and projected duration of the patient's lack of decisional capacity, which findings shall be included in the patient's medical record.

(3) Upon a determination that an adult patient lacks decisional capacity to provide informed consent to or refusal of medical treatment, the attending physician, the advanced practice nurse, or such physician's or nurse's designee, shall make reasonable efforts to notify the patient of the patient's lack of decisional capacity. In addition, the attending physician, or such physician's designee, shall make reasonable efforts to locate as many interested persons as practicable, and the attending physician or advanced practice nurse may rely on such individuals to notify other family members or interested persons. Upon locating an interested person, the attending physician, advanced practice nurse, or such physician's or nurse's designee, shall inform such person of the patient's lack of decisional capacity and that a proxy decision-maker should be selected for the patient.

(4) (a) Interested persons who are informed of the patient's lack of decisional capacity shall make reasonable efforts to reach a consensus as to who among them shall make medical treatment decisions on behalf of the patient. The person selected to act as the patient's proxy decision-maker should be the person who has a close relationship with the patient and who is most likely to be currently informed of the patient's wishes regarding medical treatment decisions. If any of the interested persons disagrees with the selection or the decision of the proxy decision-maker or, if, after reasonable efforts, the interested persons are unable to reach a consensus as to who should act as the proxy decision-maker, then any of the interested persons may seek guardianship of the patient by initiating guardianship proceedings pursuant to part 3 of article 14 of this title. Only said interested persons may initiate such proceedings with regard to the patient.

(b) Nothing in this section precludes any interested person from initiating a guardianship proceeding pursuant to part 3 of article 14 of this title for any reason any time after said persons have conformed with paragraph (a) of this subsection (4).

(c) (I) An attending physician may designate another willing physician to make health care treatment decisions as a patient's proxy decision-maker if:

(A) After making reasonable efforts, the attending physician or his or her designee cannot locate any interested persons, or no interested person is willing and able to serve as proxy decision-maker;

(B) The attending physician has obtained an independent determination of the patient's lack of decisional capacity by another physician; by an advanced practice nurse who has collaborated about the patient with a licensed physician either in person, by telephone, or electronically; or by a court;

(C) The attending physician or his or her designee has consulted with and obtained a consensus on the proxy designation with the medical ethics committee of the health care facility where the patient is receiving care; and

(D) The identity of the physician designated as proxy decision-maker is documented in the medical record.

(II) For the purposes of subsections (4)(c)(I)(C), (4)(c)(V)(B), and (4)(c)(V)(C) of this section, if the health care facility does not have a medical ethics committee, the facility shall refer the attending physician or his or her designee to a medical ethics committee at another health care facility.

(III) The authority of the proxy decision-maker terminates in the event that:

(A) An interested person is willing to serve as proxy decision-maker;

(B) A guardian is appointed;

(C) The patient regains decisional capacity;

(D) The proxy decision-maker decides to no longer serve as the patient's proxy decision-maker; or

(E) The patient is transferred or discharged from the facility, if any, where the patient is receiving care, unless the proxy decision-maker expresses his or her intention to continue to serve as proxy decision-maker.

(IV) If the authority of a proxy decision-maker terminates for one of the reasons described in subparagraph (III) of this paragraph (c), the attending physician shall document the reason in the patient's medical record.

(V) The attending physician and the proxy decision-maker shall adhere to the following guidelines for proxy decision-making:

(A) For routine treatments and procedures that are low-risk and within broadly accepted standards of medical practice, the attending physician may make health care treatment decisions;

(B) For treatments that otherwise require a written, informed consent, such as treatments involving anesthesia, treatments involving a significant risk of complication, or invasive procedures, the attending physician shall obtain the written consent of the proxy decision-maker and a consensus with the medical ethics committee;

(C) For end-of-life treatment that is nonbeneficial and involves withholding or withdrawing specific medical treatments, the attending physician shall obtain an independent concurring opinion from a physician other than the proxy decision-maker, and obtain a consensus with the medical ethics committee.

(5) When an attending physician determines that an adult patient lacks decisional capacity, the attending physician or another health care provider shall make reasonable efforts to advise the patient of such determination, of the identity of the proxy decision-maker, and of the patient's right to object, pursuant to section 15-14-506 (4)(a).

(6) (a) Artificial nourishment and hydration may be withheld or withdrawn from a patient upon a decision of a proxy only when the attending physician and a second independent physician trained in neurology or neurosurgery certify in the patient's medical record that the provision or continuation of artificial nourishment or hydration is merely prolonging the act of dying and is unlikely to result in the restoration of the patient to independent neurological functioning.

(b) (I) Nothing in this article may be construed as condoning, authorizing, or approving euthanasia or mercy killing.

(II) Nothing in this article may be construed as permitting any affirmative or deliberate act to end a person's life, except to permit natural death as provided by this article.

(6.5) The assistance of a health care facility's medical ethics committee shall be provided upon the request of a proxy decision-maker or any other interested person whenever the proxy decision-maker is considering or has made a decision to withhold or withdraw medical treatment. If there is no medical ethics committee for a health care facility, such facility may provide an outside referral for such assistance or consultation.

(7) If any interested person or the guardian or the attending physician believes the patient has regained decisional capacity, then the attending physician shall reexamine the patient and determine whether the patient has regained such decisional capacity and shall enter the decision and the basis therefore into the patient's medical record and shall notify the patient, the proxy decision-maker, and the person who initiated the redetermination of decisional capacity.

(8) Except for a court acting on its own motion, no governmental entity, including the state department of human services and the county departments of social services, may petition the court as an interested person pursuant to part 3 of article 14 of this title. In addition, nothing in this article shall be construed to authorize the county director of any county department of social services, or designee of such director, to petition the court pursuant to section 26-3.1-104, C.R.S., in regard to any patient subject to the provisions of this article.

(9) (a) Any attending physician, health care provider, or health care facility that makes reasonable attempts to locate and communicate with a proxy decision-maker shall not be subject to civil or criminal liability or regulatory sanction therefor.

(b) A physician acting in good faith as a proxy decision-maker in accordance with paragraph (c) of subsection (4) of this section is not subject to civil or criminal liability or regulatory sanction for acting as a proxy decision-maker. An attending physician or his or her designee remains responsible for his or her negligent acts or omissions in rendering care to an unrepresented patient.



§ 15-18.5-104. Surrogate decision-makers for health care benefits

(1) A proxy decision-maker for medical treatment selected in accordance with section 15-18.5-103 or a person with the right to act as a surrogate decision-maker in a designated beneficiary agreement made pursuant to article 22 of this title shall have authority to make health care benefit decisions on behalf of an adult patient and may be known additionally as a surrogate decision-maker for health care benefits.

(2) A court or the attending physician may make the determination that a person lacks the decisional capacity to make health care benefit decisions. The determination shall be documented in such patient's medical record. The determination may also be made by an advanced practice nurse who has collaborated about the patient with a licensed physician either in person, by telephone, or electronically. The advanced practice nurse shall document in the patient's record the name of the physician with whom the advanced practice nurse collaborated. The attending physician or nurse shall make specific findings regarding the cause, nature, and projected duration of the person's lack of decisional capacity regarding health care benefit decisions. Such determination and findings shall be documented in the person's medical record.

(3) Upon a determination that an adult patient lacks decisional capacity to make health care benefit decisions, the attending physician, advanced practice nurse, or the physician's or nurse's designee shall make reasonable efforts to notify the patient of the patient's lack of decisional capacity. In addition, the attending physician or advanced practice nurse or the physician's or nurse's designee shall make reasonable efforts to locate as many interested persons as defined in this subsection (3) as practicable, and the attending physician or advanced practice nurse may rely on such individuals to notify other family members or interested persons. For the purposes of this section, "interested persons" means the patient's spouse; either parent of the patient; any adult child, sibling, or grandchild of the patient; or any close friend of the patient. Upon locating an interested person, the attending physician or advanced practice nurse or the physician's or nurse's designee shall inform such person of the patient's lack of decisional capacity and determine whether such interested person is available, willing, and has the capability to act as a surrogate decision-maker for health care benefits for the patient.

(4) If a proxy decision-maker for medical treatment or an interested person, as defined in subsection (3) of this section, is unavailable, unwilling, or does not have the capability to make a health care benefit decision on behalf of a person lacking the decisional capacity to make a health care benefit decision pursuant to this section, then the attending physician or his or her designee may appoint a surrogate decision-maker for health care benefits as described in subsection (5) of this section.

(5) The surrogate decision-maker for health care benefits appointed by an attending physician or his or her designee may be a private individual or an individual acting on behalf of an organization, including an employee of the organization, willing to voluntarily assume the fiduciary responsibility to make health care benefit decisions in the best interests of the person who lacks the decisional capacity to make health care benefit decisions. The appointed surrogate decision-maker for health care benefits shall be free of conflicts specified in subsection (9) of this section.

(6) Community and charitable organizations may provide volunteers or employees to serve as surrogate decision-makers for health care benefits. The division of insurance, established in section 10-1-103, C.R.S., shall be available to provide assistance to surrogate decision-makers for health care benefits regarding medicare benefits. A physician or his or her designee may contact nonprofit entities that serve the elderly or disability communities for assistance in locating an appropriate surrogate decision-maker for health care benefits.

(7) After a physician or his or her designee locates an individual willing to act as the surrogate decision-maker for health care benefits pursuant to subsection (3) of this section, the physician shall certify the appointment in writing on the form set forth in section 15-18.5-105.

(8) If the surrogate decision-maker for health care benefits, a proxy decision-maker for medical treatment, an interested person, the person's guardian, or the attending physician believes the patient has regained decisional capacity, then the attending physician shall reexamine the patient and determine whether or not the patient has regained such decisional capacity and shall enter the decision and the basis therefor into the patient's medical record and shall notify the patient, the surrogate decision-maker for health care benefits, and the person who initiated the redetermination of decisional capacity.

(9) A surrogate decision-maker for health care benefits may not be an employee, a contractor, or an official representative of, or receive any remuneration of any kind from, a health care provider, medical benefit provider, pharmaceutical company, pharmacy benefit management company, pharmacy, or any person or entity engaged in the sale of insurance.

(10) A surrogate decision-maker for health care benefits shall have access to all necessary information, including but not limited to:

(a) Personal health information as defined by the federal "Health Insurance Portability and Accountability Act of 1996", 42 U.S.C. sec. 1320d-7 (a)(2); and

(b) Financial information needed to make appropriate health care benefit decisions; except that any bank, trust company, savings and loan association, credit union, or insurance company regulated under any laws of this state or the United States and any officer, employee, agent, or affiliate of any of the foregoing entities shall be exempt from any requirement to provide financial information to a surrogate decision-maker under the provisions of this section.

(11) A surrogate decision-maker for health care benefits shall make decisions that are in the best interests of the person on whose behalf the decisions are made.

(12) Any entity, including a financial entity, that relies in good faith on a certificate of appointment of a surrogate decision-maker for health care benefits received directly from the attending physician or his or her designee shall be immune from liability for actions taken on the basis of said certificate.

(13) A surrogate decision-maker for health care benefits shall be immune from liability for decisions made in good faith.

(14) An attending physician, health care provider, or health care facility that acts in substantial compliance with this section shall not be subject to civil or criminal liability or regulatory sanction relating to the selection or actions of a surrogate decision-maker for health care benefits.

(15) Nothing in this section shall be construed as requiring a surrogate decision-maker for health care benefits to make a decision or from prohibiting an individual from consulting another person or entity to obtain assistance in making a health care benefit decision.



§ 15-18.5-105. Statutory form for certificate of appointment of surrogate decision-makers for health care benefits

The following statutory form for certificate of appointment of surrogate decision-maker for health care benefits is legally sufficient:

CERTIFICATE OF APPOINTMENT OF A SURROGATE DECISION-MAKER FOR HEALTH CARE BENEFITS (1) I, (name of attending physician), the attending physician, certify that(name of person for whom decisions are being made) lacks the decisional capacity to make health care benefit decisions. I further certify that I have made the necessary documentation to the medical record.

(2) I, (name of attending physician), the attending physician or designee, hereby appoint (name of surrogate), (driver's license number or state ID number) as the surrogate decision-maker for health care benefits on behalf of (name of person for whom decisions are being made), (address, city, state) pursuant to section 15-18.5-104, C.R.S.

(3) (Name of surrogate) shall have access to all necessary personal health information as defined by the federal Health Insurance Portability and Accountability Act and any financial information necessary to make appropriate health care benefit decisions on behalf of (name of person for whom decisions are being made), as provided for in section 15-18.5-104, C.R.S. (Name of surrogate) shall make such decisions in the best interests of(name of person for whom decisions are being made).

Executed this ------- day of ---------------, ----.

--------------------------

(Attending physician)

(Business address)

(Business phone)

(Business fax)






Article 18.6 - Directive Relating to Cardiopulmonary Resuscitation

§ 15-18.6-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Cardiopulmonary resuscitation" or "CPR" means measures to restore cardiac function or to support breathing in the event of cardiac or respiratory arrest or malfunction. "CPR" includes, but is not limited to, chest compression, delivering electric shock to the chest, or placing tubes in the airway to assist breathing.

(2) "CPR directive" means an advance medical directive pertaining to the administration of cardiopulmonary resuscitation.

(3) "Emergency medical service personnel" means an emergency medical service provider at any level who is certified or licensed by the department of public health and environment. "Emergency medical service personnel" includes a first responder certified by the department of public health and environment or the division of fire prevention and control in the department of public safety, in accordance with section 24-33.5-1205 (2)(c), C.R.S.



§ 15-18.6-102. CPR directives for CPR - who may execute

Any adult over age eighteen who has the decisional capacity to provide informed consent to or refusal of medical treatment or any other person who is, pursuant to the laws of this state or any other state, authorized to make medical treatment decisions on behalf of an adult who lacks such decisional capacity, may execute a CPR directive. After a physician issues a "do not resuscitate" order for a minor child, and only then, may the parents of the minor, if married and living together, the custodial parent or parent with decision-making responsibility for such a decision, or the legal guardian execute a CPR directive.



§ 15-18.6-103. CPR directive forms - duties of state board of health15-18.6-103. CPR directive forms - duties of state board of health

(1) On or before January 1, 1993, the state board of health shall promulgate rules and protocols for the implementation of CPR directives by emergency medical service personnel. The protocols adopted by the board of health shall include uniform methods of identifying persons who have executed a CPR directive. Protocols adopted by the board of health shall include methods for rapid identification of persons who have executed a CPR directive, controlled distribution of the methods of identifying persons who have executed a CPR directive, and the information described in subsection (2) of this section. Nothing in this subsection (1) shall be construed to restrict any other manner in which a person may make a CPR directive.

(2) CPR directive protocols to be adopted by the state board shall require the following information concerning the person who is the subject of the CPR directive:

(a) The person's name, date of birth, and sex;

(b) The person's eye and hair color;

(c) The person's race or ethnic background;

(d) If applicable, the name of a hospice program in which the person is enrolled;

(e) The name, address, and telephone number of the person's attending physician;

(f) The person's signature or mark or, if applicable, the signature of a person authorized by this article to execute a CPR directive;

(g) The date on which the CPR directive form was signed;

(h) The person's directive concerning the administration of CPR, countersigned by the person's attending physician;

(i) The person's directive in the form of a document with a written statement as provided in section 15-19-205 (b), or a statement in substantially similar form, indicating a decision regarding tissue donation. The document shall be executed in accordance with the provisions of the "Revised Uniform Anatomical Gift Act", part 2 of article 19 of this title 15. The written statement may be in the following form:

I hereby make an anatomical gift, to be effective upon my death, of:

A.--- Any needed tissues--- B.--- The following tissues:---

--- Skin

--- Cornea

--- Bone, related tissues, and tendons

Donor signature: -------------------------------



§ 15-18.6-104. Duty to comply with CPR directive - immunity - effect on criminal charges against another person

(1) Emergency medical service personnel, health care providers, and health care facilities shall comply with a person's CPR directive that is apparent and immediately available. Any emergency medical service personnel, health care provider, health care facility, or any other person who, in good faith, complies with a CPR directive shall not be subject to civil or criminal liability or regulatory sanction for such compliance.

(2) Compliance by emergency medical service personnel, health care providers, or health care facilities with a CPR directive shall not affect the criminal prosecution of any person otherwise charged with the commission of a criminal act.

(3) In the absence of a CPR directive, a person's consent to CPR shall be presumed.



§ 15-18.6-105. Effect of declaration after inpatient admission

A CPR directive for any person who is admitted to a health care facility shall be implemented as a physician's order concerning resuscitation as directed by the person in the CPR directive, pending further physicians' orders.



§ 15-18.6-106. Effect of CPR directive - absence - on life or health insurance

Neither a CPR directive nor the failure of a person to execute one shall affect, impair, or modify any contract of life or health insurance or annuity or be the basis for any delay in issuing or refusing to issue an annuity or policy of life or health insurance or any increase of a premium therefor.



§ 15-18.6-107. Revocation of CPR directive

A CPR directive may be revoked at any time by a person who is the subject of such directive or by the agent or proxy decision-maker for such person. However, only those CPR directives executed originally by a guardian, agent, or proxy decision-maker may be revoked by a guardian, agent, or proxy decision-maker.



§ 15-18.6-108. Effect of article on euthanasia - mercy killing - construction of statute

Nothing in this article shall be construed as condoning, authorizing, or approving euthanasia or mercy killing. In addition, the general assembly does not intend that this article be construed as permitting any affirmative or deliberate act to end a person's life, except to permit natural death as provided by this article.






Article 18.7 - Directives Concerning Medical Orders for Scope of Treatment

§ 15-18.7-101. Legislative declaration

(1) The general assembly hereby finds that:

(a) Colorado law has traditionally recognized the right of an adult or his or her authorized surrogate decision-maker to accept or reject medical treatment and artificial nutrition or hydration;

(b) Each adult has the right to establish, in advance of the need for medical treatment, directives and instructions for the administration of medical treatment in the event the adult later lacks the decisional capacity to provide informed consent to, withdraw from, or refuse medical treatment;

(c) Current instruments for making advance medical directives are often underutilized, hampered by certain institutional barriers, and inconsistently interpreted and implemented; and

(d) The frail elderly, chronically or terminally ill, and nursing home resident population is in particular need of a consistent method for identifying and communicating critical treatment preferences that each sector of the health care community will recognize and follow.

(2) The general assembly therefore concludes that it is in the best interests of the people of Colorado to adopt statutes providing for medical orders for scope of treatment. Consistent with the goal of enhancing patient-centered, compassionate care through methods to enhance continuity across health care settings, medical orders for scope of treatment will provide a process for timely discussion between individuals and their health care providers about choices to accept, withdraw, or refuse life-sustaining treatment and, through the use of standardized forms, will ensure those preferences are clearly and unequivocally documented.



§ 15-18.7-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Adult" means a person eighteen years of age or older.

(2) "Advance medical directive" means a written instruction concerning medical treatment decisions to be made on behalf of the adult who provided the instruction in the event that he or she becomes incapacitated. An advance medical directive includes, but need not be limited to:

(a) A medical durable power of attorney executed pursuant to section 15-14-506;

(b) A declaration executed pursuant to the "Colorado Medical Treatment Decision Act", article 18 of this title;

(c) A power of attorney granting medical treatment authority executed prior to July 1, 1992, pursuant to section 15-14-501, as it existed prior to that date; or

(d) A CPR directive or declaration executed pursuant to article 18.6 of this title.

(3) "Artificial nutrition or hydration" means:

(a) Nutrition or hydration supplied through a tube inserted into the stomach or intestines; or

(b) Nutrients or fluids injected intravenously into the bloodstream.

(4) "Authorized surrogate decision-maker" means a guardian appointed pursuant to article 14 of this title, an agent appointed pursuant to a medical durable power of attorney, a proxy decision-maker for medical treatment decisions appointed pursuant to article 18.5 of this title, or a similarly authorized surrogate, as defined by the laws of another state, who is authorized to make medical decisions for an individual who lacks decisional capacity.

(5) "Cardiopulmonary resuscitation" or "CPR" shall have the same meaning as set forth in section 15-18.6-101 (1).

(6) "CPR directive" shall have the same meaning as set forth in section 15-18.6-101 (2).

(7) "Decisional capacity" means the ability to provide informed consent to or refusal of medical treatment or the ability to make an informed health care benefit decision.

(8) "Emergency medical service personnel" means an emergency medical service provider who is certified or licensed by the department of public health and environment, created and existing under section 25-1-102, C.R.S., or a first responder certified by the department of public health and environment or the division of fire prevention and control in the department of public safety, in accordance with part 12 of article 33.5 of title 24, C.R.S.

(9) "Health care facility" means a hospital, a hospice inpatient residence, a nursing facility, a dialysis treatment facility, an assisted living residence, an entity that provides home- and community-based services, a hospice or home health care agency, or another facility that provides or contracts to provide health care services, which facility is licensed, certified, or otherwise authorized or permitted by law to provide medical treatment.

(10) "Health care provider" means:

(a) A physician or other individual who provides medical treatment to an adult and who is licensed, certified, or otherwise authorized or permitted by law to provide medical treatment or who is employed by or acting for such an authorized person; or

(b) A health maintenance organization licensed and conducting business in this state.

(11) "Medical treatment" means the provision, withholding, or withdrawal of any:

(a) Health care;

(b) Medical procedure, including but not limited to surgery, CPR, and artificial nutrition or hydration; or

(c) Service to maintain, diagnose, treat, or provide for a patient's physical or mental health care.



§ 15-18.7-103. Medical orders for scope of treatment forms - form contents

(1) A medical orders for scope of treatment form shall include the following information concerning the adult whose medical treatment is the subject of the medical orders for scope of treatment form:

(a) The adult's name, date of birth, and sex;

(b) The adult's eye and hair color;

(c) The adult's race or ethnic background;

(d) If applicable, the name of the hospice program in which the adult is enrolled;

(e) The name, address, and telephone number of the adult's physician, advanced practice nurse, or physician assistant;

(f) The adult's signature or mark or, if applicable, the signature of the adult's authorized surrogate decision-maker;

(g) The date upon which the medical orders for scope of treatment form was signed;

(h) The adult's instructions concerning:

(I) The administration of CPR;

(II) Other medical interventions, including but not limited to consent to comfort measures only, transfer to a hospital, limited intervention, or full treatment; and

(III) Other treatment options;

(i) The signature of the adult's physician, advanced practice nurse, or, if under the supervision or authority of the physician, physician assistant.



§ 15-18.7-104. Duty to comply with medical orders for scope of treatment form - immunity - effect on criminal charges against another person - transferability

(1) (a) Except as provided in sections 15-18.7-105 and 15-18.7-107 (1), emergency medical service personnel, a health care provider, or a health care facility shall comply with an adult's executed medical orders for scope of treatment form that:

(I) Has been executed in this state or another state;

(II) Is apparent and immediately available; and

(III) Reasonably satisfies the requirements of a medical orders for scope of treatment form specified in section 15-18.7-103.

(b) The fact that the physician, advanced practice nurse, or physician assistant who signed an adult's medical orders for scope of treatment form does not have admitting privileges at the hospital or health care facility where the adult is being treated does not remove the duty of emergency medical service personnel, a health care provider, or a health care facility to comply with the medical orders for scope of treatment form as required by paragraph (a) of this subsection (1).

(2) Emergency medical service personnel, a health care provider, a health care facility, or any other person who complies with a legally executed medical orders for scope of treatment form that is apparent and immediately available and that he or she believes to be the most current version of the form shall not be subject to civil or criminal liability or regulatory sanction for such compliance.

(3) Compliance by emergency medical service personnel, a health care provider, or a health care facility with an executed medical orders for scope of treatment form shall not affect the criminal prosecution of a person otherwise charged with the commission of a criminal act.

(4) In the absence of an executed medical orders for scope of treatment form declining CPR or a CPR directive, an adult's consent to CPR shall be presumed.

(5) An adult's physician, advanced practice nurse, or, if under the supervision of the physician, physician assistant may provide an oral confirmation to a health care provider who shall annotate on the medical orders for scope of treatment form the time and date of the oral confirmation and the name and license number of the physician, advanced practice nurse, or physician assistant. The physician, advanced practice nurse, or physician assistant shall countersign the annotation of the oral confirmation on the medical orders for scope of treatment form within a time period that satisfies any applicable state law or within thirty days, whichever period is less, after providing the oral confirmation. The signature of the physician, advanced practice nurse, or physician assistant may be provided by photocopy, fax, or electronic means. A medical orders for scope of treatment form with annotated oral confirmation, and a photocopy, fax, or other electronic reproduction thereof, shall be given the same force and effect as the original form signed by the physician, advanced practice nurse, or physician assistant.

(6) (a) Nothing in this article shall be construed to modify or alter any generally accepted ethics, standards, protocols, or laws for the practice of medicine or nursing, including the provisions in section 15-18.6-108 concerning euthanasia and mercy killing.

(b) A medical orders for scope of treatment form shall not be construed to compel or authorize a health care provider or health care facility to administer medical treatment that is medically inappropriate or prohibited by state or federal law.

(7) If an adult who is known to have properly executed and signed a medical orders for scope of treatment form is transferred from one health care facility or health care provider to another, the transferring health care facility or health care provider shall communicate the existence of the form to the receiving health care facility or health care provider before the transfer. The transferring health care facility or health care provider shall ensure that the form or a copy of the form accompanies the adult upon admission to or discharge from a health care facility.



§ 15-18.7-105. Moral convictions and religious beliefs - notice required - transfer of a patient

(1) A health care provider or health care facility that provides care to an adult whom the health care provider or health care facility knows to have executed a medical orders for scope of treatment form shall provide notice to the adult or, if appropriate, to the authorized surrogate decision-maker of the adult, of any policies based on moral convictions or religious beliefs of the health care provider or health care facility relative to the withholding or withdrawal of medical treatment. The health care provider or health care facility shall provide the notice, when reasonably possible, prior to providing medical treatment or prior to or upon the admission of the adult to the health care facility, or as soon as possible thereafter.

(2) A health care provider or health care facility shall provide for the prompt transfer of an adult who has executed a medical orders for scope of treatment form to another health care provider or health care facility if the transferring health care provider or health care facility chooses not to comply with the provisions of the form on the basis of policies based on moral convictions or religious beliefs.

(3) Nothing in this section shall relieve or exonerate an attending physician or health care facility from the duty to provide for the care and comfort of an adult pending transfer pursuant to this section.



§ 15-18.7-106. Medical orders for scope of treatment form - who may consent

(1) An adult who has decisional capacity may execute a medical orders for scope of treatment form.

(2) Except as provided in section 15-18.7-110 (3), the authorized surrogate decision-maker for an adult who lacks decisional capacity may execute a medical orders for scope of treatment form for said adult.



§ 15-18.7-107. Revision and revocation of a medical orders for scope of treatment form - duty to inform

(1) (a) A health care provider may revise the provisions of an adult's executed medical orders for scope of treatment form only if:

(I) (A) The adult's medical condition has changed since the adult or the adult's authorized surrogate decision-maker executed the form; or

(B) The provisions of the form are not, in the provider's independent medical judgment, medically appropriate;

(II) The provider consults with the adult or, if the adult lacks decisional capacity, the adult's authorized surrogate decision-maker concerning the revision of the form; and

(III) The adult or, if the adult lacks decisional capacity, the adult's authorized surrogate decision-maker consents to the revision of the provisions of the form.

(b) If a health care provider revises an adult's executed medical orders for scope of treatment form pursuant to paragraph (a) of this subsection (1):

(I) The provider shall record the revisions on the form; and

(II) The provider and the adult or, if the adult lacks decisional capacity, the adult's authorized surrogate decision-maker, shall sign and date the form.

(2) An adult who has decisional capacity and has executed a medical orders for scope of treatment form may revoke his or her consent to all or part of the form at any time and in any manner that clearly communicates an intent to revoke all or part of the form.

(3) Except as provided in section 15-18.7-110 (3), the authorized surrogate decision-maker for an adult who lacks decisional capacity may revoke the adult's previously executed medical orders for scope of treatment form.

(4) Emergency medical service personnel, a health care provider, or an authorized surrogate decision-maker who becomes aware of the revocation of a medical orders for scope of treatment form shall promptly communicate the fact of the revocation to a physician, advanced practice nurse, or physician assistant who is providing care to the adult who is the subject of the form.



§ 15-18.7-108. Medical orders for scope of treatment form not required for treatment

A health care facility shall not require a person to have executed a medical orders for scope of treatment form as a condition of being admitted to, or receiving medical treatment from, the health care facility.



§ 15-18.7-109. Effect of a medical orders for scope of treatment form on life or health insurance

Neither a medical orders for scope of treatment form nor the failure of an adult to execute a medical orders for scope of treatment form shall affect, impair, or modify a contract of life or health insurance or an annuity or be the basis for a delay in issuing or refusal to issue an annuity or policy of life or health insurance or for any increase of a premium therefor.



§ 15-18.7-110. Effect of article on existing advance medical directives

(1) In executing a medical orders for scope of treatment form, an adult, or the adult's authorized surrogate decision-maker, and the physician, advanced practice nurse, or physician assistant who signs the form shall make a good-faith effort to locate and incorporate, as appropriate and desired, treatment preferences documented in the adult's previously executed advance medical directives, if any.

(2) Except as otherwise provided in paragraph (a) of subsection (3) of this section, in case of a conflict between a medical orders for scope of treatment form and an adult's advance medical directives, the document most recently executed shall take precedence for the medical decision or treatment preference at issue. Medical decisions and treatment preferences documented in an adult's advance medical directives or asserted by an authorized surrogate decision-maker on the adult's behalf, but not specifically addressed in a more recently executed medical orders for scope of treatment form, shall not be affected by the medical orders for scope of treatment form.

(3) Notwithstanding the provisions of subsection (1) of this section:

(a) An authorized surrogate decision-maker or a physician, advanced practice nurse, or physician assistant may not revoke or alter an adult's previously executed advance medical directive regarding provision of artificial nutrition or hydration if the directive is documented in a declaration executed by the adult pursuant to the "Colorado Medical Treatment Decision Act", article 18 of this title.

(b) An authorized surrogate decision-maker may not revoke a preexisting CPR directive unless it was originally executed by an authorized surrogate decision-maker.

(c) An authorized surrogate decision-maker who is a proxy decision-maker pursuant to article 18.5 of this title may authorize the withdrawal of artificial nutrition or hydration only in accordance with section 15-18.5-103 (6).









Human Bodies After Death

Article 19 - Treatment of Human Bodies After Death

Part 1 - Disposition of Last Remains

§ 15-19-101. Short title

The short title of this part 1 is the "Disposition of Last Remains Act".



§ 15-19-102. Legislative declaration - construction

(1) The general assembly finds and declares that:

(a) A competent adult individual has the right and power to direct the disposition of his or her remains after death and should be protected from interested persons who may try to impose their wishes regarding such disposition contrary to the deceased's desires.

(b) A statute that determines priority of individuals to direct the disposition of a decedent's remains is necessary if the decedent fails to direct such disposition or fails to provide the resources necessary to carry out such disposition or if a dispute arises between interested persons regarding such disposition.

(c) The right to direct the disposition of one's remains must be stated in writing to better protect a third party who relies in good faith on such decisions.

(2) This part 1 shall be interpreted liberally to carry out a decedent's intent when not conflicting with this part 1.

(3) This part 1 shall not be construed to:

(a) Subject to section 15-19-104 (3), invalidate a declaration or a will, codicil, trust, power of appointment, or power of attorney;

(b) Invalidate any act of an agent, guardian, or conservator;

(c) Affect any claim, right, or remedy that accrued prior to August 6, 2003;

(d) Authorize or encourage acts that violate the constitution, statutes, rules, case law, or public policy of Colorado or the United States;

(e) Abridge contracts;

(f) Modify the standards, ethics, or protocols of the practice of medicine;

(g) Compel or authorize a health care provider or health care facility, as defined in section 15-14-505, to administer medical treatment that is medically inappropriate or contrary to federal or other Colorado law; or

(h) Permit or authorize euthanasia or an affirmative or deliberate act to end a person's life.



§ 15-19-103. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Adult" means a natural person eighteen years of age or older.

(2) "Declarant" means a competent adult who signs a declaration pursuant to the provisions of this part 1.

(3) "Declaration" means a written instrument directing the lawful disposition of the declarant's last remains and the ceremonies planned after a declarant's death, in accordance with this part 1. A declaration may be made within a will; prepaid funeral, burial, or cremation contract; durable or medical power of attorney; a designated beneficiary agreement as described in article 22 of this title 15; a federal record of emergency data; or any other written document, including, but not limited to, a document governing the disposition of last remains under part 7 of article 11 of this title 15.

(3.5) "Federal record of emergency data" means the United States department of defense record of emergency data, DD form 93, or any successor form.

(4) "Interested person" means the deceased's spouse, parent, designated beneficiary, adult child, sibling, grandchild, and other person designated in a declaration.

(5) "Last remains" means the deceased's body or cremains after death.

(6) (Deleted by amendment, L. 2006, p. 897, § 2, effective August 7, 2006.)

(7) (a) "Third party" means a person:

(I) Who is requested by a declaration to act in good faith in reliance upon the declaration;

(II) Who is asked to dispose of last remains by the person with priority to dispose of the decedent's last remains under section 15-19-106; or

(III) Who is delegated discretion over ceremonial or dispositional arrangements in a declaration.

(b) "Third party" includes, but is not limited to, a funeral director, mortuary science practitioner, mortuary, crematorium, or cemetery.

(8) (Deleted by amendment, L. 2006, p. 897, § 2, effective August 7, 2006.)



§ 15-19-104. Declaration of disposition of last remains

(1) The declarant may specify, in a declaration, any one or more of the following:

(a) The disposition to be made of the declarant's last remains;

(b) The person appointed to direct the disposition of the declarant's last remains;

(c) The ceremonial arrangements to be performed after the declarant's death;

(d) The person appointed to direct the ceremonial arrangements after the declarant's death;

(e) The rights, limitations, immunities, and other terms of third parties dealing with the declaration.

(2) (Deleted by amendment, L. 2006, p. 898, § 3, effective August 7, 2006.)

(3) (a) (I) The provisions of the most recent declaration shall control over any other document regarding the disposition of the declarant's last remains.

(II) (A) Notwithstanding the provisions of subsection (3)(a)(I) of this section, if the declarant is a member of the United States armed forces or the United States reserve forces or a member of a state National Guard called into federal service and the declarant has executed a federal record of emergency data that is valid and enforceable at the time of the declarant's death, then the federal record of emergency data shall control over any other declaration concerning the person authorized to direct the disposition of the declarant's last remains, even if the federal record of emergency data was executed prior to the execution of the most recent declaration pursuant to this part 1. The person authorized to direct disposition of the decedent's last remains pursuant to the federal record of emergency data shall do so in accordance with the provisions for the disposition of the remains and the ceremonial arrangements made by the declarant in his or her most recent declaration concerning his or her disposition and ceremonial arrangements.

(B) For purposes of sub-subparagraph (A) of this subparagraph (II), a federal record of emergency data is valid and enforceable for any declarant who is a covered decedent at the time of his or her death, pursuant to 10 U.S.C. sec. 1481, or any successor section concerning recovery, care, and disposition of remains.

(b) This part 1 shall govern all current and prior declarations.

(c) If article 54 of title 12 conflicts with this part 1, this part 1 shall govern.

(4) (Deleted by amendment, L. 2006, p. 898, § 3, effective August 7, 2006.)

(5) A declaration shall be signed and dated by the declarant and may be notarized or witnessed in writing by at least one adult who confirms that he or she was present when the declarant signed the declaration.



§ 15-19-105. Reliance - declarations

(1) (a) A third party who provides for the lawful disposition of a declarant's remains in reliance on a declaration that appears to be legally executed shall not be subject to civil liability or administrative discipline for such reliance.

(b) (I) A third party, when presented with a declaration, may presume in the absence of actual knowledge to the contrary:

(A) That the declaration was validly executed;

(B) That the declarant was competent when the instrument was executed; and

(C) That the declaration has not been revoked.

(II) A third party who provides for the lawful disposition of a declarant's remains in reliance on a declaration shall not be civilly or criminally liable for the proper application of property delivered or surrendered to comply with the declarant's instructions in the declaration.

(2) A declaration shall be binding on all persons with an interest in the disposition of the declarant's remains. Section 15-19-106 (1) shall not vest a right to control disposition or ceremonial arrangements that conflict with those made by a declaration. If the declaration conflicts with the directions of any other person, the declaration shall control, and a third party shall provide for the lawful disposition according to the declaration so long as:

(a) No challenge to the validity of the declaration exists under subsection (3) of this section; and

(b) The deceased provided the resources necessary to carry out the disposition.

(3) A challenge to the validity of the declaration or the competency of the declarant when the declaration was executed shall be resolved by the probate court. A third party who knows a declaration has been challenged shall not be liable for refusing to accept, inter, cremate, or otherwise dispose of a declarant's remains until the third party receives a court order or other reasonable confirmation that the challenge has been resolved or settled.



§ 15-19-106. Right to dispose of remains

(1) Subject to section 15-19-105 (2), the right to control disposition of the last remains or ceremonial arrangements of a decedent vests in and devolves upon the following persons, at the time of the decedent's death, in the following order:

(a) The decedent if acting through a declaration pursuant to section 15-19-104, subject to the provisions of section 15-19-104 (3)(a)(II);

(b) (I) Either the appointed personal representative or special administrator of the decedent's estate if such person has been appointed; or

(II) The nominee for appointment as personal representative under the decedent's will if a personal representative or special administrator has not been appointed;

(c) The surviving spouse of the decedent, if not legally separated from the decedent;

(c.5) A person with the right to direct the disposition of the decedent's last remains in a designated beneficiary agreement made pursuant to article 22 of this title;

(d) A majority of the surviving adult children of the decedent;

(e) A majority of the surviving parents or legal guardians of the decedent, who shall act in writing;

(f) A majority of the surviving adult siblings of the decedent;

(g) (Deleted by amendment, L. 2006, p. 900, 5, effective August 7, 2006.)

(h) Any person who is willing to assume legal and financial responsibility for the final disposition of the decedent's last remains.

(2) (Deleted by amendment, L. 2006, p. 900, § 5, effective August 7, 2006.)

(3) Disputes among the persons listed under subsection (1) of this section shall be resolved by the probate court. A third party shall not be liable for refusing to accept the decedent's remains or dispose of the decedent's remains until the party receives a court order or other reasonable confirmation that the dispute has been resolved or settled.

(4) (a) If the person with the right to control disposition is unable or unwilling to make such disposition, or if the person's whereabouts cannot be reasonably ascertained, then that person's rights shall terminate and pass to the following, in the following order:

(I) The rest of the persons in the class with the same degree of relationship granting the same priority of control over the disposition pursuant to subsection (1) of this section;

(II) The next class of persons in the order listed in subsection (1) of this section if no one with the same degree of relationship granting the same priority of control over the disposition of this section exists or possesses the right of final disposition pursuant to subsection (1) of this section.

(b) (I) The person with the right to control disposition shall be presumed to be unable or unwilling to provide for such disposition, or the person's whereabouts shall be presumed unknown, if the person has failed to make or appoint another person to make final arrangements for the disposition of the decedent within five days after receiving notice of the decedent's death or within ten days after the decedent's death, whichever is earlier.

(II) Any member or veteran of the armed forces of the United States or of an organization supporting members or veterans of the armed forces of the United States shall have the right to access the human remains and records thereof in order to identify the remains if no person with the right of final disposition has provided for final disposition for at least one hundred eighty days after death. If the remains are those of a veteran of the armed forces of the United States, the person who possesses the remains shall make arrangements for the remains to be transferred to the closest United States military cemetery. This subparagraph (II) shall not be construed to authorize the exhumation of dead human bodies nor the possession of dead human bodies by any person seeking to identify the identity of the remains.

(c) If a person is unable or unwilling to make a disposition under this subsection (4), such person shall not be counted as a member of the class with the same degree of relationship granting the same priority of control over the disposition pursuant to subsection (1) of this section when determining the number that makes a majority of such class.

(5) If the persons enumerated in subsection (1) of this section are not willing or able to provide for the final disposition of a decedent's remains, or if the persons' whereabouts cannot be reasonably ascertained, then the public administrator responsible for the decedent's estate or the person who controls indigent burials in the county in which the death occurred shall make arrangements for the final disposition of the decedent's remains.

(6) A third party who provides for the final disposition of a decedent's remains upon authorization from a person who claimed to have the right to control the final disposition shall be immune from civil liability and administrative discipline.



§ 15-19-107. Declaration of disposition of last remains

(1) Form. The following statutory declaration of disposition of last remains is legally sufficient:

DECLARATION OF DISPOSITION OF LAST REMAINS

I, (name of declarant), being of sound mind and lawful age, hereby revoke all prior declarations concerning the disposition of my last remains and those provisions concerning disposition of my last remains found in a will, codicil, or power of attorney, and I declare and direct that after my death the following provisions be taken:

1. If permitted by law, my body shall be (initial ONE choice):

------- Buried. I direct that my body be buried at .

------- Cremated. I direct that my cremated remains be disposed of as follows:

. ------- Entombed. I direct that my body be entombed at .

------- Other. I direct that my body be disposed of as follows:

. ------- Disposed of as (name of designee) shall decide in writing. If ------------------------ is unwilling or unable to act, I nominate ------------------------ as my alternate designee.

2. I request that the following ceremonial arrangements be made (initial desired choice or choices):

------- I request ---------------------------- (name of designee) make all arrangements for any ceremonies, consistent with my directions set forth in this declaration. If ------------------------ is unwilling or unable to act, I nominate ---------------------- as my alternate designee.

------- Funeral. I request the following arrangements for my funeral:

. ------- Memorial Service. I request the following arrangements for my memorial service:

. 3. Special instructions. In addition to the instructions above, I request (on the following lines you may make special requests regarding ceremonies or lack of ceremonies):

. I may revoke or amend this declaration in writing at any time. I agree that a third party who receives a copy of this declaration may act according to it. Revocation of this declaration is not effective as to a third party until the third party learns of my revocation. My estate shall indemnify any third party for costs incurred as a result of claims that arise against the third party because of good-faith reliance on this declaration.

I execute this declaration as my free and voluntary act, on ------------------------, -----.

---------------------------

(Declarant)

THE FOLLOWING SECTION REGARDING ORGAN AND TISSUE DONATION IS OPTIONAL. To make a donation, initial the option you select and sign below.

In the hope that I might help others, I hereby make an anatomical gift, to be effective upon my death, of:

A.------- Any needed organs/tissues

B.------- The following organs/tissues:

Donor signature: ------------------------------------------

Notarization optional:

STATE OF COLORADO)

) ss.

COUNTY OF -------------------)

Acknowledged before me by ----------, Declarant, on ----------, ---.

My commission expires: --------------

[seal]-------------------------

Notary Public

(2) Requirements. The form set forth in subsection (1) of this section is not exclusive, and a person may use another form of declaration if the wording of the form complies substantially with subsection (1) of this section, the form is properly completed, and the form is in writing, dated, and signed by the declarant. A declaration may be witnessed or notarized by at least one person who attests that he or she was present when the document was signed by the declarant.

(3) A declaration may be revoked by the declarant in writing or by burning, tearing, canceling, obliterating, or destroying the declaration with the intent to revoke such declaration.

(4) (a) Unless otherwise expressly provided in a declaration, a subsequent divorce, dissolution of marriage, annulment of marriage, or legal separation between the declarant and spouse automatically revokes a delegation to the declarant's spouse to direct the disposition of the declarant's last remains or ceremonies after the declarant's death. This paragraph (a) shall not be construed to revoke the remaining provisions of the declaration.

(b) Unless otherwise specified in the declaration, if a declarant revokes a delegation to a person to direct the disposition of the declarant's last remains or ceremonies after the declarant's death, or if such person is unable or unwilling to serve, the nomination of such person shall be ineffective as to such person. If an alternate designee is not nominated by the declarant, section 15-19-106 shall govern. This paragraph (b) shall not be construed to revoke the remaining provisions of the declaration.



§ 15-19-108. Interstate effect of declaration

(1) Unless otherwise stated in a declaration, it shall be presumed that the declarant intends to have his or her declaration executed pursuant to this part 1 and recognized to the fullest extent possible by other states.

(2) Unless otherwise provided in the declaration, a declaration or similar instrument executed in another state that complies with the requirements of this part 1 may, in good faith, be relied upon by a third party in this state if an action requested by the declarant does not violate any law of the federal government, Colorado, or a political subdivision.



§ 15-19-109. Effect of criminal charges

A person who has been arrested on suspicion of having committed, is charged with, or has been convicted of, any felony offense specified in part 1 of article 3 of title 18, C.R.S., involving the death of the deceased person, shall not direct the final disposition of the deceased person or arrange the ceremonies for the deceased person. If charges are not brought, charges are brought but dismissed, or the person charged is acquitted of the alleged crime before final disposition of the deceased person's body, this section shall not apply.






Part 2 - Revised Uniform Anatomical Gift Act

§ 15-19-201. Short title

The short title of this part 2 is the "Revised Uniform Anatomical Gift Act".



§ 15-19-202. Definitions

In this part 2:

(1) "Adult" means an individual who is at least eighteen years of age.

(2) "Agent" means an individual:

(A) Authorized to make health-care decisions on the principal's behalf by a power of attorney for health care; or

(B) Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(3) "Anatomical gift" means a donation of all or part of a human body, to take effect after the donor's death, for the purpose of transplantation, therapy, research, or education.

(4) "Decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift. The term includes a stillborn infant and, subject to restrictions imposed by law other than this part 2, a fetus.

(5) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual. The term does not include a person to which an anatomical gift could pass under section 15-19-211.

(6) "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry.

(7) "Donor" means an individual whose body or part is the subject of an anatomical gift.

(8) "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

(9) "Driver's license" means a license or permit issued by the department of revenue to operate a vehicle, whether or not conditions are attached to the license or permit.

(10) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(11) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.

(12) "Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.

(13) "Identification card" means an identification card issued by the department of revenue or the department's agent.

(14) "Know" means to have actual knowledge.

(15) "Minor" means an individual who is under eighteen years of age.

(16) "Organ procurement organization" means a person designated by the secretary of the United States department of health and human services as an organ procurement organization.

(17) "Parent" means a parent whose parental rights have not been terminated.

(18) "Part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

(21) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

(22) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal.

(23) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.

(25) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Refusal" means a record created under section 15-19-207 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

(27) "Sign" means, with the present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process.

(28) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(30) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(31) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(32) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.



§ 15-19-203. Applicability

This part 2 applies to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.



§ 15-19-204. Who may make anatomical gift before donor's death

Subject to section 15-19-208, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in section 15-19-205 by:

(1) The donor, if the donor is an adult or if the donor is a minor and is:

(A) Emancipated; or

(B) Authorized under state law to apply for a driver's license because the donor is at least sixteen years of age;

(2) An agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(3) A parent of the donor, if the donor is an unemancipated minor; or

(4) The donor's guardian.



§ 15-19-205. Manner of making anatomical gift before donor's death

(a) A donor may make an anatomical gift:

(1) By authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) In a will;

(3) During a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness; or

(4) As provided in subsection (b) of this section.

(b) A donor or other person authorized to make an anatomical gift under section 15-19-204 may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in subsection (b)(1) of this section.

(c) Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(d) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.



§ 15-19-206. Amending or revoking anatomical gift before donor's death

(a) Subject to section 15-19-208, a donor or other person authorized to make an anatomical gift under section 15-19-204 may amend or revoke an anatomical gift by:

(1) A record signed by:

(A) The donor;

(B) The other person; or

(C) Subject to subsection (b) of this section, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed pursuant to subsection (a)(1)(C) of this section must:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in subsection (b)(1) of this section.

(c) Subject to section 15-19-208, a donor or other person authorized to make an anatomical gift under section 15-19-204 may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a) of this section.



§ 15-19-207. Refusal to make anatomical gift - effect of refusal

(a) An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) A record signed by:

(A) The individual; or

(B) Subject to subsection (b) of this section, another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) The individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) Any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(b) A record signed pursuant to subsection (a)(1)(B) of this section must:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2) State that it has been signed and witnessed as provided in subsection (b)(1) of this section.

(c) An individual who has made a refusal may amend or revoke the refusal:

(1) In the manner provided in subsection (a) of this section for making a refusal;

(2) By subsequently making an anatomical gift pursuant to section 15-19-205 that is inconsistent with the refusal; or

(3) By destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) Except as otherwise provided in section 15-19-208 (h), in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.



§ 15-19-208. Preclusive effect of anatomical gift, amendment, or revocation

(a) Except as otherwise provided in subsection (g) of this section and subject to subsection (f) of this section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under section 15-19-205 or an amendment to an anatomical gift of the donor's body or part under section 15-19-206.

(b) A donor's revocation of an anatomical gift of the donor's body or part under section 15-19-206 is not a refusal and does not bar another person specified in section 15-19-204 or 15-19-209 from making an anatomical gift of the donor's body or part under section 15-19-205 or 15-19-210.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under section 15-19-205 or an amendment to an anatomical gift of the donor's body or part under section 15-19-206, another person may not make, amend, or revoke the gift of the donor's body or part under section 15-19-210.

(d) A revocation of an anatomical gift of a donor's body or part under section 15-19-206 by a person other than the donor does not bar another person from making an anatomical gift of the body or part under section 15-19-205 or 15-19-210.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 15-19-204, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(f) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 15-19-204, an anatomical gift of a part for one or more of the purposes set forth in section 15-19-204 is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under section 15-19-205 or 15-19-210.

(g) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(h) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.



§ 15-19-209. Who may make anatomical gift of decedent's body or part

(a) Subject to subsections (b) and (c) of this section and unless barred by section 15-19-207 or 15-19-208, an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) An agent of the decedent at the time of death who could have made an anatomical gift under section 15-19-204 (2) immediately before the decedent's death;

(2) The spouse of the decedent;

(2.5) A person who is designated by the decedent as a designated beneficiary in a designated beneficiary agreement pursuant to article 22 of this title 15, with the right to be an agent to make, revoke, or object to anatomical gifts of the decedent;

(3) Adult children of the decedent;

(4) Parents of the decedent;

(5) Adult siblings of the decedent;

(6) Adult grandchildren of the decedent;

(7) Grandparents of the decedent;

(8) An adult who exhibited special care and concern for the decedent;

(9) The persons who were acting as the guardians of the person of the decedent at the time of death; and

(10) Any other person having the authority to dispose of the decedent's body.

(b) If there is more than one member of a class listed in subsection (a)(1), (a)(3), (a)(4), (a)(5), (a)(6), (a)(7), or (a)(9) of this section entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under section 15-19-211 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) of this section is reasonably available to make or to object to the making of an anatomical gift.



§ 15-19-210. Manner of making, amending, or revoking anatomical gift of decedent's body or part

(a) A person authorized to make an anatomical gift under section 15-19-209 may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to subsection (c) of this section, an anatomical gift by a person authorized under section 15-19-209 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under section 15-19-209 may be:

(1) Amended only if a majority of the reasonably available members agree to the amending of the gift; or

(2) Revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(c) A revocation under subsection (b) of this section is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.



§ 15-19-211. Persons that may receive anatomical gift - purpose of anatomical gift

(a) An anatomical gift may be made to the following persons named in the document of gift:

(1) A hospital; accredited medical school, dental school, college, or university; organ procurement organization; or other appropriate person, for research or education;

(2) Subject to subsection (b) of this section, an individual designated by the person making the anatomical gift if the individual is the recipient of the part;

(3) An eye bank or tissue bank.

(b) If an anatomical gift to an individual under subsection (a)(2) of this section cannot be transplanted into the individual, the part passes in accordance with subsection (g) of this section in the absence of an express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) of this section but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For the purpose of subsection (c) of this section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (a) of this section and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g) of this section.

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g) of this section.

(g) For purposes of subsections (b), (e), and (f) of this section the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank.

(2) If the part is tissue, the gift passes to the appropriate tissue bank.

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subsection (a)(2) of this section, passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to subsections (a) through (h) of this section or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under section 15-19-205 or 15-19-210 or if the person knows that the decedent made a refusal under section 15-19-207 that was not revoked. For purposes of this subsection (j), if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in subsection (a)(2) of this section, nothing in this part 2 affects the allocation of organs for transplantation or therapy.



§ 15-19-212. Search and notification

(Reserved)



§ 15-19-213. Delivery of document of gift not required - right to examine

(a) A document of gift need not be delivered during the donor's lifetime to be effective.

(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under section 15-19-211.



§ 15-19-214. Rights and duties of procurement organization and others

(a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the department of revenue and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) A procurement organization must be allowed reasonable access to information in the records of the department of revenue to ascertain whether an individual at or near death is a donor.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d) Unless prohibited by law other than this part 2, at any time after a donor's death, the person to which a part passes under section 15-19-211 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

(e) Unless prohibited by law other than this part 2, an examination under subsection (c) or (d) of this section may include an examination of all medical and dental records of the donor or prospective donor.

(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g) Upon referral by a hospital under subsection (a) of this section, a procurement organization shall make a reasonable search for any person listed in section 15-19-209 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(h) Subject to sections 15-19-211 (i) and 15-19-223, the rights of the person to which a part passes under section 15-19-211 are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this part 2, a person that accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under section 15-19-211, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(j) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.



§ 15-19-215. Coordination of procurement and use

Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.



§ 15-19-216. Sale or purchase of parts prohibited

(a) Except as otherwise provided in subsection (b) of this section, a person that knowingly acquires, receives, or otherwise transfers a part for valuable consideration for transplantation may be liable as specified in 42 U.S.C. sec. 274e.

(b) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.



§ 15-19-217. Other prohibited acts

A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal commits a class 1 misdemeanor as specified in section 18-1.3-501.



§ 15-19-218. Immunity

(a) A person that acts in accordance with this part 2 or with the applicable anatomical gift law of another state, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.

(b) Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(c) In determining whether an anatomical gift has been made, amended, or revoked under this part 2, a person may rely upon representations of an individual listed in section 15-19-209 (a)(2), (a)(3), (a)(4), (a)(5), (a)(6), (a)(7), or (a)(8) relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.



§ 15-19-219. Law governing validity - choice of law as to execution of document of gift - presumption of validity

(a) A document of gift is valid if executed in accordance with:

(1) This part 2;

(2) The laws of the state or country where it was executed; or

(3) The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.



§ 15-19-220. Donor registry

(a) The department of revenue may establish or contract for the establishment of a donor registry.

(b) The department of revenue shall cooperate with a person that administers any donor registry that this state establishes, contracts for, or recognizes for the purpose of transferring to the donor registry all relevant information regarding a donor's making, amendment to, or revocation of an anatomical gift.

(c) A donor registry must:

(1) Allow a donor or other person authorized under section 15-19-204 to include on the donor registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift;

(2) Be accessible to a procurement organization to allow it to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift; and

(3) Be accessible for purposes of subsection (c)(1) and (c)(2) of this section seven days a week on a twenty-four-hour basis.

(d) Personally identifiable information on a donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor, or person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift.

(e) This section does not prohibit any person from creating or maintaining a donor registry that is not established by or under contract with the state. Any such registry must comply with subsections (c) and (d) of this section.



§ 15-19-221. Effect of anatomical gift on advance health-care directive - definitions

(a) In this section:

(1) "Advance health-care directive" means a power of attorney for health care or a record signed or authorized by a prospective donor containing the prospective donor's direction concerning a health-care decision for the prospective donor.

(2) "Declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor.

(3) "Health-care decision" means any decision regarding the health care of the prospective donor.

(b) If a prospective donor has a declaration or health-care directive, and the terms of the declaration or directive and the express or implied terms of a potential anatomical gift are in conflict with regard to the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy, the prospective donor's attending physician and prospective donor shall confer to resolve the conflict. If the prospective donor is incapable of resolving the conflict, an agent acting under the prospective donor's declaration or directive, or, if none or the agent is not reasonably available, another person authorized by law other than this article to make health-care decisions on behalf of the prospective donor, shall act for the donor to resolve the conflict. The conflict must be resolved as expeditiously as possible. Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the prospective donor under section 15-19-209. Before resolution of the conflict, measures necessary to ensure the medical suitability of the part may not be withheld or withdrawn from the prospective donor if withholding or withdrawing the measures is not contraindicated by appropriate end-of-life care.



§ 15-19-222. Cooperation between coroner and procurement organization

(a) A coroner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation or therapy.

(b) Subject to section 15-19-223, if a coroner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the coroner and a post-mortem examination is going to be performed, the coroner or designee shall make every reasonable effort to conduct a post-mortem examination of the body or the part in a manner and within a period compatible with its preservation for the purposes of the gift and the medicolegal death investigation.

(c) A part may not be removed from the body of a decedent under the jurisdiction of a coroner for transplantation, therapy, research, or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the coroner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection (c) does not preclude a coroner from performing the medicolegal investigation upon the body or parts of a decedent under the jurisdiction of the coroner.



§ 15-19-223. Facilitation of anatomical gift from decedent whose body is under jurisdiction of coroner

(a) Upon request of a procurement organization, a coroner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the coroner. If the decedent's body or part is medically suitable for transplantation or therapy, the coroner shall release post-mortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the post-mortem examination results or other information received from the coroner only if relevant to transplantation or therapy.

(b) The coroner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, X-rays, other diagnostic results, and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the coroner which the coroner determines may be relevant to the investigation.

(c) A person that has any information requested by a coroner pursuant to subsection (b) of this section shall provide that information as expeditiously as possible to allow the coroner to conduct the medicolegal investigation within a period compatible with the preservation of parts for the purpose of transplantation or therapy.

(d) If an anatomical gift has been or might be made of a part of a decedent whose body is under the jurisdiction of the coroner and a post-mortem examination is not required, or the coroner determines that a post-mortem examination is required but that the recovery of the part that is the subject of an anatomical gift will not interfere with the examination, the coroner and procurement organization shall cooperate in the timely removal of the part from the decedent for the purpose of transplantation or therapy.

(e) If an anatomical gift of a part from the decedent under the jurisdiction of the coroner has been or might be made, but the coroner initially believes that the recovery of the part could interfere with the post-mortem investigation into the decedent's cause or manner of death or preservation or collection of evidence, the coroner shall consult with the procurement organization or physician or technician designated by the procurement organization about the proposed recovery. The procurement organization shall obtain and provide the coroner with all available information which could relate to the cause or manner of the decedent's death. After consultation, the coroner may allow the recovery, or may deny or delay the recovery as provided in subsection (f), (g), or (h) of this section.

(f) The coroner, district attorney, and a procurement organization shall enter into an agreement establishing protocols and procedures governing the relations between them when an anatomical gift of a part from a decedent whose body is under the jurisdiction of the coroner has been or might be made but the coroner or the district attorney believes that the recovery of the part could interfere with the post-mortem investigation into the decedent's cause or manner of death or the documentation or preservation of evidence. Decisions regarding the recovery of the part from the decedent shall be made in accordance with the agreement. The coroner, district attorney, and procurement organization shall evaluate the effectiveness of the agreement at regular intervals but no less frequently than every two years.

(g) In the absence of an agreement as provided in subsection (f) of this section that establishes protocols and procedures governing the relations between the coroner, district attorney, and procurement organization when an anatomical gift of an organ from a decedent whose body is under the jurisdiction of the coroner has been or might be made, and following the consultation under subsection (e) of this section, if the coroner intends to deny recovery of the organ, the coroner or designee, at the request of the procurement organization, shall view the body either at the hospital or recovery location or by electronic means, prior to making a decision whether or not to allow the procurement organization to recover the organ. After viewing the body, the coroner or designee may allow recovery by the procurement organization to proceed, or, if the coroner or designee reasonably believes that the part may be involved in determining the decedent's cause or manner of death or preservation or collection of evidence, deny recovery by the procurement organization. The coroner or designee shall comply with all the requirements of this section in a manner and within a time period compatible with the preservation and purposes of the organ.

(h) In the absence of an agreement establishing protocols and procedures governing the relations between the coroner, district attorney, and procurement organization when an anatomical gift of an eye or tissues from a decedent whose body is under the jurisdiction of the coroner has been or might be made, and following the consultation under subsection (e) of this section, the coroner may allow, deny, or delay the recovery of the eye or tissues until after the collection of evidence or autopsy, in order to preserve and collect evidence, to maintain a proper chain-of-custody, or to allow an accurate determination of the decedent's cause of death. When a determination to delay the recovery of the eye or tissues is made, every effort possible shall be made by the coroner to complete the collection of evidence or autopsy in a timely manner compatible with the preservation of the eye or tissues for the purpose of transplantation or therapy.

(i) If the coroner or designee denies or delays recovery under subsection (f), (g), or (h) of this section, the coroner or designee shall:

(1) State in a record the specific reasons for not allowing recovery of the part;

(2) Include the specific reasons in the records of the coroner; and

(3) Upon request by a procurement organization, provide a record within two weeks of the date of the request with the specific reasons for not allowing recovery of the part.

(j) If the coroner or designee allows recovery of a part, in addition to any information required pursuant to the protocol under subsection (f) of this section, the procurement organization shall cooperate with the coroner in any documentation of injuries and the preservation and collection of evidence prior to and during the recovery of the part and, upon the coroner's request, shall cause the physician or technician who removes the part to provide the coroner, as soon as practicable, with a record that includes: The names of all personnel participating in the removal of the part; a report documenting any internal or external injuries observed, any evidence observed, and describing the condition of the part; photographs or other documentation of evidence as identified in the protocol; and any other information and observations that would assist in the post mortem.

(k) If a coroner or designee is required to be present to view the body at the hospital or recovery location under subsection (g) of this section, upon request the procurement organization requesting the recovery of the part shall reimburse the coroner or designee for the reasonable additional cost of travel incurred in complying with subsection (g) of this section.



§ 15-19-224. Uniformity of application and construction

In applying and construing this part 2, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 15-19-225. Relation to "Electronic Signatures in Global and National Commerce Act"

This part 2 modifies, limits, and supersedes the "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., but does not modify, limit, or supersede section 101 (a) of that act, 15 U.S.C. sec. 7001, or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).






Part 3 - Unclaimed Human Bodies

§ 15-19-301. Board for distribution of unclaimed human bodies - rules

(1) The deans and the heads of the departments of anatomy and surgery of the accredited medical and dental schools of this state are constituted a board for the distribution and delivery of unclaimed dead human bodies, described in this part 3, to and among such institutions that, under the provisions of this part 3, are entitled to distribution. The board has full power to establish rules for its government, and to appoint and remove officers, and shall keep full and complete minutes of its transactions. Records shall also be kept, under its direction, of all bodies received and distributed by the board, and of the institutions to which the same may be distributed. The minutes and records shall be open at all times to the inspection of each member of the board and of any district attorney of any county within this state. The name of the board of distribution shall be the anatomical board of the state of Colorado, called, in this part 3, the "anatomical board". The anatomical board, in its discretion, may exempt any counties or other districts from the provisions of this part 3 for any calendar year by the rules of the board issued for that year.

(2) Repealed.



§ 15-19-302. Duty of public officers as to unclaimed bodies

(1) All public officers, agents, and servants, and all officers, agents, and servants of every county, city, township, borough, district, and other municipality, and every almshouse, prison, morgue, hospital, or other municipal or other public institution, and all other persons having charge or control over unclaimed dead human bodies required to be buried at public expense shall use reasonable effort to ascertain if the deceased person has any relative, friend, or other representative who will assume charge of the body for burial at his or her expense. If the effort does not result in the discovery of a claimant within twenty-four hours after death, the officers, agents, or other persons shall immediately notify the anatomical board or such person as may from time to time be designated by the board as its duly authorized officer or agent, when such unclaimed body or bodies come into his or her possession, charge, or control. In any county that is entirely located more than one hundred fifty miles from any accredited medical or dental school, the minimum period of notification shall be extended to forty-eight hours. The officers, agents, or other persons, without fee or reward, shall deliver the unclaimed body to the anatomical board and permit the board or its agents to take and remove all the unclaimed bodies to be used for the advancement of medical and anatomical sciences.

(2) Such notices shall be given to the anatomical board in all cases, but no such body shall be delivered if any relative, by blood or marriage, shall previously claim the body for burial at the expense of the relative, but the body shall be surrendered to the claimant for interment; nor shall any such body be delivered if any representative of a fraternal society of which the deceased was a member, or a representative of any charitable organization, or if any friend of the deceased shall claim the body for burial prior to delivery to the board, the burial to be at the expense of the fraternal society, charitable organization, or friend. In the case of death of any person whose body is required to be buried at public expense and the duly authorized officer or agent of the anatomical board deems the body unfit for anatomical purposes, he or she shall notify the board of county commissioners or such other agency as may be in charge of the county paupers of the county in which the person dies, in writing, and the board of county commissioners or other agency shall direct some person to take charge of the body of the deceased indigent person, and cause it to be buried, and draw warrants upon the treasurer of the county for the payment of such expenses.

(3) No warrants for the payment of the expenses of the burial of any person whose body is required to be buried at public expense shall be drawn or paid except upon the certificate of the duly authorized officer or agent of the anatomical board to the effect that the unclaimed body is unfit for anatomical purposes, by reason of decomposition or contagious disease, and that the provisions of this part 3 have been complied with. If, through the failure of any person to deliver the body of a deceased indigent as required by this part 3, the unclaimed body becomes unfit for anatomical purposes, and is so certified by the duly authorized officer or agent of the anatomical board, the body shall be buried in accordance with the provisions of this part 3, and the person so failing to deliver the unclaimed body shall pay to the county treasurer the expense so incurred. Upon the refusal or failure of the person, on demand, to pay the expense, the board of county commissioners, or such other agency as may be in charge of the county paupers, may bring suit to recover the expenses, and the same may be recovered, as debts of like amount are collectible by law.



§ 15-19-303. Claiming of body - publication of notice

After an unclaimed body has been received by the anatomical board or its duly authorized agent, and has been preserved and stored, the body may be claimed within twenty days after death by relatives, friends, or fraternal or charitable organizations for burial or cremation at the expense of the claimant, and the body shall be surrendered to the claimant without charge of any character. During the twenty-day period the board shall publish at least two notices in a newspaper of general circulation, published in the county in which the death occurred or in which the body was first discovered, stating that the body is unclaimed and giving the name of the deceased if it is known. The notice shall be published in the name of the coroner of the county.



§ 15-19-304. Disposition of all or any portion of body after death - nonliability

(1) A person has a right during his or her lifetime to provide for the disposition of all or any portion of his or her body upon his or her death.

(2) No cause of action for damages shall accrue to any person arising out of the removal of all or any portion of the body of any deceased person if the deceased person has, prior to the time of his or her death, executed a written consent to removal, and the person against whom the cause of action is alleged had no actual knowledge of any revocation of such consent.

(3) The anatomical board, or its duly authorized agent, is authorized to receive and distribute dead human bodies or parts thereof bequeathed or donated to it for the advancement of medical and anatomical sciences in the same manner as is now provided by law for the receipt and distribution of unclaimed dead human bodies; except that no publication of notice as required by section 15-19-303 shall be required.



§ 15-19-305. Unlawful to hold autopsy

It is unlawful for any person to hold an autopsy on any dead human body mentioned in this part 3, except on the request of the district attorney of the district where the body is located, without the written, telegraphic, or telephonic consent of the secretary of the anatomical board, such telegraphic or telephonic consent to be verified by written consent.



§ 15-19-306. Holding of body for twenty days

The anatomical board, or its duly authorized agent, shall take and receive any unclaimed bodies so delivered, and, after holding the bodies for a period of twenty days to determine if the bodies are claimed, shall distribute and deliver the unclaimed bodies on requisition to and among the institutions mentioned in this part 3, to be used for anatomical purposes as the institutions shall determine.



§ 15-19-307. Disposition of remains

After the institutions to which the unclaimed bodies have been distributed by the anatomical board have completed the scientific study of the unclaimed bodies, the remains thereof shall in every case be disposed of by burial or cremation.



§ 15-19-308. Expense to be borne by institutions

Neither the county, municipality, nor any officer, agent, or servant thereof shall incur any expense by reason of the delivery or distribution of any unclaimed body, but all the expenses thereof and of the anatomical board shall be borne by those institutions receiving the unclaimed bodies in the manner determined by the board.



§ 15-19-309. Penalty

Any person having duties enjoined upon him or her by the provisions of this part 3, who neglects, refuses, or omits to perform the same as required in this part 3, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars for each offense.












Community Property Rights

Article 20 - Disposition of Community Property Rights at Death

§ 15-20-101. Short title

This article shall be known and may be cited as the "Uniform Disposition of Community Property Rights at Death Act".



§ 15-20-102. Application

(1) This article applies to the disposition at death of the following property acquired by a married person:

(a) All personal property, wherever situated:

(I) Which was acquired as or became, and remained, community property under the laws of another jurisdiction; or

(II) All or the proportionate part of that property acquired with the rents, issues, or income of, or the proceeds from, or in exchange for, that community property; or

(III) Traceable to that community property.

(b) All or the proportionate part of any real property situated in this state which was acquired with the rents, issues, or income of, the proceeds from, or in exchange for, property acquired as or which became, and remained, community property under the laws of another jurisdiction, or property traceable to that community property.



§ 15-20-103. Rebuttable presumptions

(1) In determining whether this article applies to specific property, the following rebuttable presumptions apply:

(a) Property acquired during marriage by a spouse of that marriage while domiciled in a jurisdiction under whose laws property could then be acquired as community property is presumed to have been acquired as or to have become, and remained, property to which this article applies; and

(b) Real property situated in this state and personal property wherever situated acquired by a married person while domiciled in a jurisdiction under whose laws property could not then be acquired as community property, title to which was taken in a form which created rights of survivorship, is presumed not to be property to which this article applies.



§ 15-20-104. Disposition upon death

Upon death of a married person, one-half of the property to which this article applies is the property of the surviving spouse and is not subject to testamentary disposition by the decedent or distribution under the laws of succession of this state. One-half of that property is the property of the decedent and is subject to testamentary disposition or distribution under the laws of succession of this state.



§ 15-20-105. Perfection of title of surviving spouse

If the title to any property to which this article applies was held at the time of the decedent's death by the decedent or by a trustee of an inter vivos trust created by the decedent, title of the surviving spouse may be perfected by an order of the court or by execution of an instrument by the personal representative or the heirs or devisees of the decedent with the approval of the court. The personal representative shall have no duty to discover or attempt to discover whether property held by the decedent is property to which this article applies, unless a written demand is made by the surviving spouse or the spouse's successor in interest.



§ 15-20-106. Perfection of title of personal representative, heir, or devisee

(1) If the title to any property to which this article applies is held by the surviving spouse at the time of the decedent's death, the personal representative or an heir or devisee of the decedent may institute an action to perfect title to the property. The personal representative has no fiduciary duty to discover or attempt to discover whether any property held by the surviving spouse is property to which this article applies, unless a written demand is made by an heir, devisee, or creditor of the decedent.

(2) Written demand in this section and in section 15-20-105 shall be made by a surviving spouse, the spouse's successor in interest, or the decedent's heirs or devisees not later than six months after the decedent's will has been admitted to probate, or not later than six months after the appointment of an administrator if there is no will, or not later than six months after the decedent's death if the property to which this article applies is held in an inter vivos trust created by the decedent; and written demand by a creditor of the decedent shall be made not later than six months from the decedent's date of death.

(3) Written demand in this section and in section 15-20-105 shall be delivered in person or by registered mail to the personal representative. As used in this article, the personal representative may also mean the trustee of an inter vivos trust created by the decedent who has legal title to, or possession of, the property to which this article applies.



§ 15-20-107. Purchaser for value or lender

(1) If a surviving spouse has apparent title to property to which this article applies, a purchaser for value or a lender taking a security interest in the property takes his interest in the property free of any rights of the personal representative or an heir or devisee of the decedent.

(2) If a personal representative or an heir or devisee of the decedent has apparent title to property to which this article applies, a purchaser for value or a lender taking a security interest in the property takes his interest in the property free of any rights of the surviving spouse.

(3) A purchaser for value or a lender need not inquire whether a vendor or borrower acted properly.

(4) The proceeds of a sale or creation of a security interest shall be treated in the same manner as the property transferred to the purchaser for value or a lender.



§ 15-20-108. Creditor's rights

This article does not affect rights of creditors with respect to property to which this article applies.



§ 15-20-109. Acts of married persons

This article does not prevent married persons from severing or altering their interests in property to which this article applies.



§ 15-20-110. Limitations on testamentary disposition

This article does not authorize a person to dispose of property by will if it is held under limitations imposed by law preventing testamentary disposition by that person.



§ 15-20-111. Uniformity of application and construction

This article shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this article among those states which enact it.









Designated Beneficiary Agreements

Article 22 - Designated Beneficiary Agreements

§ 15-22-101. Short title

This article shall be known and may be cited as the "Colorado Designated Beneficiary Agreement Act".



§ 15-22-102. Legislative declaration

(1) The general assembly finds and determines that:

(a) Not all Coloradans are adequately protected by the provisions of the "Colorado Probate Code", articles 10 to 17 of this title, and other provisions of Colorado law. Current state and federal laws present impediments and disincentives for people wishing to avail themselves of the protections of this title.

(b) Beyond legal impediments, people often fail to plan for their own mortality. Studies have found that significant numbers of Americans do not have a valid will, and even fewer have executed powers of attorney or other estate planning documents.

(c) A body of law has been enacted to operate by default in situations in which individuals do not prepare estate plans. However, failure to plan for disability, incapacity, or death places people at the mercy of state laws that may vest the power to act in such situations in persons other than those they would wish to have exercise those powers. Many lack access to legal services due to the expense of drafting legal instruments and the necessity to keep these documents current.

(d) The power of individuals to care for one another and take action to be personally responsible for themselves and their loved ones is of tremendous societal benefit, enabling self-determination and reducing reliance on public programs and services.

(2) Therefore, the general assembly declares that:

(a) The public policy of the state should encourage residents to execute appropriate legal documents to effectuate their wishes;

(b) The purposes of this article are to:

(I) Make existing laws relating to health care, medical emergencies, incapacity, death, and administration of decedent's estates available to more persons through a process of documenting designated beneficiary agreements; and

(II) Allow individuals to elect to have certain default provisions in state statutes provide rights, benefits, and protections to a designated beneficiary in situations in which no valid and enforceable estate planning documents exist.

(c) It is the intent of the general assembly that this article be liberally construed to give effect to the purposes stated in this article.



§ 15-22-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Designated beneficiary" means a person who has entered into a designated beneficiary agreement pursuant to this article.

(2) "Designated beneficiary agreement" means an agreement that is entered into pursuant to this article by two people for the purpose of designating each person as the beneficiary of the other person and for the purpose of ensuring that each person has certain rights and financial protections based upon the designation.

(3) "Superseding legal document" means a legal document, regardless of the date of execution, that is valid and enforceable and conflicts with all or a portion of a designated beneficiary agreement and, therefore, causes the designated beneficiary agreement in whole or in part to be replaced or set aside. To the extent there is a conflict between a superseding legal document and a designated beneficiary agreement, the superseding legal document controls. A superseding legal document may include, but need not be limited to, any of the following:

(a) A will;

(b) A codicil;

(c) A power of attorney;

(d) A medical durable power of attorney;

(e) A trust instrument;

(f) A beneficiary designation in an insurance policy or policy of health care coverage;

(g) A beneficiary designation in a retirement or pension plan;

(h) A beneficiary designation for a deposit or account, including but not limited to demand, savings, and time deposit accounts;

(i) A declaration as to medical treatment executed pursuant to article 18 of this title;

(j) A declaration as to disposition of last remains executed pursuant to article 19 of this title;

(k) A marriage license; or

(l) A civil union certificate.



§ 15-22-104. Requirements for a valid designated beneficiary agreement

(1) A designated beneficiary agreement shall be legally recognized if:

(a) The parties to the designated beneficiary agreement satisfy all of the following criteria:

(I) Both are at least eighteen years of age;

(II) Both are competent to enter into a contract;

(III) Neither party is married to another person;

(III.5) Neither party is a party to a civil union;

(IV) Neither party is a party to another designated beneficiary agreement; and

(V) Both parties enter into the designated beneficiary agreement without force, fraud, or duress; and

(b) The agreement is in substantial compliance with the requirements set forth in this article. For purposes of this article, "substantial compliance" shall mean that the agreement includes the disclaimer contained in section 15-22-106, the instructions and headings about how to grant or withhold a right or protection, the statements about the effective date of the agreement and how to record the agreement, the signatures for the two parties, and the acknowledgments for the notary public.

(2) A designated beneficiary agreement is legally sufficient under this article if:

(a) The wording of the designated beneficiary agreement complies substantially with the standard form set forth in section 15-22-106 (1) and the form is in compliance with the requirements of section 30-10-406 (3), C.R.S.;

(b) The designated beneficiary agreement is properly completed and signed;

(c) The designated beneficiary agreement is acknowledged; and

(d) The designated beneficiary agreement is recorded with a county clerk and recorder as provided in section 15-22-107.



§ 15-22-105. Effects and applicability of a designated beneficiary agreement

(1) A person named as a designated beneficiary in a designated beneficiary agreement shall be entitled to exercise the rights and protections specified in the agreement by virtue of having been so named.

(2) A designated beneficiary agreement that is properly executed and recorded as provided in section 15-22-104 (2) shall be valid and legally enforceable in the absence of a superseding legal document that conflicts with the provisions specified in the designated beneficiary agreement.

(3) A designated beneficiary agreement shall entitle the parties to exercise the following rights and enjoy the following protections, unless specifically excluded from the designated beneficiary agreement:

(a) The right to acquire, hold title to, own jointly, or transfer inter vivos or at death real or personal property as joint tenants with right of survivorship or as tenants in common;

(b) The right to be designated as a beneficiary, payee, or owner as a trustee named in an inter vivos or testamentary trust for the purposes of a nonprobate transfer on death;

(c) For purposes of the following benefits, the right to be designated as a beneficiary and recognized as a dependent so long as notice is given in accordance with any applicable statute, rule, contract, policy, procedure, or other government document of the following benefits:

(I) Public employees' retirement systems pursuant to articles 51 to 54.6 of title 24, C.R.S.;

(II) Local government firefighter and police pensions;

(III) Insurance policies for life insurance coverage; and

(IV) Health insurance policies or health coverage if the employer of the designated beneficiary elects to provide coverage for designated beneficiaries as dependents;

(d) The right to petition for and have priority for appointment as a conservator, guardian, or personal representative for the other designated beneficiary;

(e) The right to visitation by the other designated beneficiary in a hospital, nursing home, hospice, or similar health care facility in which a party to a designated beneficiary resides or is receiving care, including the right to initiate a formal complaint alleging a violation of the rights of nursing home patients specified in section 25-1-120, C.R.S.;

(f) The right to act as a proxy decision-maker or surrogate decision-maker to make medical treatment decisions for the other designated beneficiary as if selected pursuant to section 15-18.5-103 or 15-18.5-104;

(g) The right to receive notice of the withholding or withdrawal of life-sustaining procedures for the other designated beneficiary pursuant to section 15-18-107 and the right to challenge the validity of a declaration as to medical or surgical treatment of the other designated beneficiary pursuant to section 15-18-107;

(h) The right, with respect to the other designated beneficiary, to act as an agent and to make, revoke, or object to anatomical gifts pursuant to the "Revised Uniform Anatomical Gift Act", part 2 of article 19 of this title 15;

(i) The right to inherit real or personal property from the other designated beneficiary through intestate succession;

(j) The right to have standing to receive benefits pursuant to the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., made on behalf of the other designated beneficiary;

(k) The right to have standing to sue for wrongful death on behalf of the other designated beneficiary; and

(l) The right to direct the disposition of the other designated beneficiary's last remains pursuant to article 19 of this title.

(4) This article shall not be construed to create any rights, protections, or responsibilities for designated beneficiaries that are not specifically enumerated in the designated beneficiary agreement as authorized in this article.

(5) Nothing in this article shall be construed to create evidence of a party's intent to form a common law marriage.

(6) Execution of a designated beneficiary agreement shall in no way impede the ability of individuals to make specific determinations as to any or all of the matters specified in this article by acting through superseding legal documents or other contracts or instruments.

(7) In the event that a superseding legal document is found to be invalid or unenforceable, the designated beneficiary agreement shall control despite the attempt to supersede its provisions.



§ 15-22-106. Statutory form of a designated beneficiary agreement

(1) The following statutory form shall be the standard form for a designated beneficiary agreement:

DESIGNATED BENEFICIARY AGREEMENT --------------------------------------------------------------

DISCLAIMER

Warning: While this document may indicate your wishes, certain additional documents may be needed to protect these rights.

This designated beneficiary agreement is operative in the absence of other estate planning documents and will be superseded and set aside to the extent it conflicts with valid instruments such as a will, power of attorney, or beneficiary designation on an insurance policy or pension plan. This designated beneficiary

agreement is superseded by such other documents and does not cause any changes to be made to those documents or designations. The parties understand that executing and signing this agreement is not sufficient to designate the other party for purposes of any insurance policy, pension plan, payable upon death designation or manner in which title to property is held and that additional action will be required to make or change such designations. The parties understand that this

designated beneficiary agreement may be one component of estate planning instructions and that they are encouraged to consult an attorney to ensure their estate planning wishes are accomplished.

-------------------------------------------------------------- We, ---------------, (insert full name and address) referred to as party A, and ---------------, (insert full name and address) referred to as party B, hereby designate each other as the other's designated beneficiary with the following rights and protections, granted or withheld as indicated by our initials:

TO GRANT ONE OR MORE OF THE RIGHTS OR PROTECTIONS SPECIFIED IN THIS FORM, INITIAL THE LINE TO THE LEFT OF EACH RIGHT OR PROTECTION YOU ARE GRANTING. TO WITHHOLD A RIGHT OR PROTECTION, INITIAL THE LINE TO THE RIGHT OF EACH RIGHT OR PROTECTION YOU ARE WITHHOLDING.

A DESIGNATED BENEFICIARY AGREEMENT SHALL BE PRESUMED TO GRANT ALL OF THE RIGHTS AND PROTECTIONS LISTED IN THIS FORM UNLESS THE PARTIES WITHHOLD A RIGHT OR PROTECTION IN THE MANNER SET FORTH IMMEDIATELY ABOVE.

TO GRANT A RIGHT TO WITHHOLD A RIGHT OR PROTECTION OR PROTECTION INITIAL INITIAL

Party A Party B Party A Party B--- --- The right to acquire, hold title to, own--- --- jointly, or transfer inter vivos or at death real or personal property as a joint tenant with me with right of survivorship or as a tenant in common with me; --- --- The right to be designated by me as a --- --- beneficiary, payee, or owner as a trustee named in an inter vivos or testamentary trust for the purposes of a nonprobate transfer on death; --- --- The right to be designated by me as a --- --- beneficiary and recognized as a dependent in an insurance policy for life insurance; --- --- The right to be designated by me as a --- --- beneficiary and recognized as a dependent in a health insurance policy if my employer elects to provide health insurance coverage for designated beneficiaries; --- --- The right to be designated by me as a --- --- beneficiary in a retirement or pension plan; --- --- The right to petition for and have --- --- priority for appointment as a conservator, guardian, or personal representative for me; --- --- The right to visit me in a hospital, --- --- nursing home, hospice, or similar health care facility in which a party to a designated beneficiary agreement resides or is receiving care; --- --- The right to initiate a formal --- --- complaint regarding alleged violations of my rights as a nursing home patient as provided in section 25-1-120, Colorado Revised Statutes; --- --- The right to act as a proxy --- --- decision-maker or surrogate decision-maker to make medical care decisions for me pursuant to section 15-18.5-103 or 15-18.5-104, Colorado Revised Statutes; --- --- The right to notice of the withholding --- --- or withdrawal of life-sustaining procedures for me pursuant to section 15-18-107, Colorado Revised Statutes; --- --- The right to challenge the validity of --- --- a declaration as to medical or surgical treatment of me pursuant to section 15-18-108, Colorado Revised Statutes; --- --- The right to act as my agent to make, --- --- revoke, or object to anatomical gifts involving my person pursuant to the "Revised Uniform Anatomical Gift Act", part 2 of article 19 of title 15, Colorado Revised Statutes; --- --- The right to inherit real or personal --- --- property from me through intestate succession; --- --- The right to have standing to receive --- --- benefits pursuant to the "Workers' Compensation Act of Colorado", article 40 of title 8, Colorado Revised Statutes, in the event of my death on the job; --- --- The right to have standing to sue for --- --- wrongful death in the event of my death; and --- --- The right to direct the disposition of --- --- my last remains pursuant to article 19 of title 15, Colorado Revised Statutes.

THIS DESIGNATED BENEFICIARY AGREEMENT IS EFFECTIVE WHEN RECEIVED FOR RECORDING BY THE COUNTY CLERK AND RECORDER OF THE COUNTY IN WHICH ONE OF THE DESIGNATED BENEFICIARIES RESIDES. THIS DESIGNATED BENEFICIARY AGREEMENT WILL CONTINUE IN EFFECT UNTIL ONE OF THE DESIGNATED BENEFICIARIES REVOKES THIS AGREEMENT BY RECORDING A REVOCATION OF DESIGNATED BENEFICIARY FORM WITH THE COUNTY CLERK AND RECORDER OF THE COUNTY IN WHICH THIS AGREEMENT WAS RECORDED OR UNTIL THIS AGREEMENT IS SUPERSEDED IN PART OR IN WHOLE BY A SUPERSEDING LEGAL DOCUMENT.

--------------------------- ----------------------------- Signature of designated beneficiary Signature of designated beneficiary

STATE OF COLORADO

County of -------------- This document was acknowledged before me on -----------date

by

------------------------

My commission expires --------------

[Seal] -------------------------------

Notary Public

(2) The instructions to each party regarding how to grant or withhold a right or protection by initialing and the words "Party A" and "Party B" shall appear at the top of each page of the statutory form above the columns for the initials of the designated beneficiaries.

(3) A designated beneficiary agreement shall be presumed to extend all of the rights and protections listed in the statutory form unless the parties to the agreement explicitly exclude a right or protection.

(4) A party to a designated beneficiary agreement may limit the scope of a designated beneficiary agreement by the terms of the agreement or by executing a superseding legal document that controls and supersedes part or all of the designated beneficiary agreement.



§ 15-22-107. Recording - duties of the county clerk and recorder - fee

(1) A signed and acknowledged designated beneficiary agreement shall be recorded with the county clerk and recorder in the county in which one of the parties resides. The designated beneficiary agreement shall be effective as of the date and time as received for recording by the county clerk and recorder. The county clerk and recorder shall assess a recording fee for recording the designated beneficiary agreement in that county, a fee for issuing two certified copies of the designated beneficiary agreement that indicate the date and time of recording with the county, and a fee for taking acknowledgments, if applicable, as provided in section 30-1-103, C.R.S. All fees collected by the county clerk and recorder shall be deposited in the county clerk's fee fund maintained as required in section 30-1-119, C.R.S. The county clerk and recorder may require the person recording the designated beneficiary agreement to indicate the mailing address to which the original document should be returned after recording.

(2) The clerk and recorder of the county is encouraged to make available copies of the statutory forms as prescribed in sections 15-22-106 and 15-22-111.

(3) The clerk and recorder of the county shall have the following duties:

(a) To indicate on the designated beneficiary agreement or a revocation of a designated beneficiary agreement the date and time that it is recorded with the clerk and recorder;

(b) To issue two certified copies of the recorded designated beneficiary agreement that indicate the date and time of the recording;

(c) To issue replacement certified copies of a designated beneficiary agreement or a revocation of a designated beneficiary agreement upon payment of a replacement fee.

(4) Designated beneficiary agreements and revocations of designated beneficiary agreements shall be considered open records for purposes of part 2 of article 72 of title 24, C.R.S.



§ 15-22-108. Designated beneficiary agreement - effect on other legal documents

Execution of a designated beneficiary agreement shall not constitute evidence of an intent to revoke a prior will or codicil nor shall it affect any beneficiary designation, transfer, or bequest contained in any other legal documents.



§ 15-22-109. Affirmation of validity of designated beneficiary agreement

A person exercising rights or protections pursuant to a designated beneficiary agreement shall affirm the validity of a designated beneficiary agreement and disclose any knowledge of any superseding legal documents.



§ 15-22-110. Reliance - immunity

A third party who acts in good faith reliance on the affirmation of the existence of a valid designated beneficiary agreement shall not be subject to civil liability or administrative discipline for such reliance.



§ 15-22-111. Revocation of a designated beneficiary agreement

(1) A designated beneficiary agreement that has been recorded with a county clerk and recorder may be unilaterally revoked by either party to the agreement by recording a revocation with the clerk and recorder of the county in which the agreement was recorded. A revocation shall be dated, signed, and acknowledged. The revocation shall be effective on the date and time the revocation is received for recording by the county clerk and recorder. The clerk and recorder shall issue a certified copy to the party recording the revocation and shall mail a certified copy of the revocation to the last-known address of the other party to the designated beneficiary agreement.

(2) The county clerk and recorder shall assess fees, as provided in section 30-1-103, C.R.S., for recording a revocation agreement and issuing two certified copies of the revocation agreement, plus an additional amount to cover the cost of first class postage for mailing a certified copy of the revoked designated beneficiary agreement to the other party. The fees collected by the clerk and recorder shall be deposited in the county clerk's fee fund maintained as required in section 30-1-119, C.R.S.

(3) A designated beneficiary agreement shall be deemed revoked upon the marriage or the civil union of either party. In the case of a common law marriage, a designated beneficiary agreement shall be deemed revoked as of the date the court determines that a valid common law marriage exists.

(4) The following statutory form shall be the standard form for a revocation of a designated beneficiary agreement:

REVOCATION

OF DESIGNATED BENEFICIARY AGREEMENT I ---------- (insert your full name), reside at ---------- (insert your current address) and I entered into a designated beneficiary agreement on ---------- (insert the date) with the following person ---------- (insert the other person's name) whose last-known address is ---------- in which I designated such person as a designated beneficiary. This designated beneficiary agreement was recorded on ---------- (insert the date) in the county of ----------. The indexing file number of the designated beneficiary agreement is ----------. I hereby revoke that designated beneficiary agreement, effective on the date and time that this revocation is received for recording by the clerk and recorder of ---------- county.

--------------------------

NameDate

STATE OF COLORADO

County of ----------

This document was subscribed, sworn to, and acknowledged before me on ---------- date

by

----------

My commission expires ----------

[Seal]

--------------------------

Notary Public

This revocation of beneficiary agreement was recorded in my office on, , at o'clock, and, pursuant to section 15-22-111, Colorado Revised Statutes, I mailed a copy of this revocation of beneficiary agreement to at the address contained in this revocation of beneficiary agreement.

Clerk and Recorder of

---------- County

By: ----------



§ 15-22-112. Death of a designated beneficiary - effect on designated beneficiary agreement

(1) A designated beneficiary agreement is terminated upon the death of either of the parties to the designated beneficiary agreement; however, a right or power which a designated beneficiary agreement conferred upon a designated beneficiary survives the death of the other designated beneficiary.

(2) A party to a designated beneficiary agreement who survives a designated beneficiary may enter into a designated beneficiary agreement with a different person so long as it meets the requirements of this article.












Title 16 - Criminal Proceedings

Code of Criminal Procedure

Article 1 - General Provisions

§ 16-1-101. Short title

(1) Articles 1 to 13 of this title shall be known and may be cited as the "Colorado Code of Criminal Procedure". Within those articles, the "Colorado Code of Criminal Procedure" is sometimes referred to as "this code".

(2) The portion of any section, subsection, paragraph, or subparagraph contained in this code which precedes a list of examples, requirements, conditions, or other items may be referred to and cited as the "introductory portion" of such section, subsection, paragraph, or subparagraph.



§ 16-1-102. Scope

The provisions of this code are intended to create, define, and protect rights, duties, and obligations as distinguished from matters wholly procedural. Except as specifically set forth in this code, the provisions of this code are not applicable to proceedings under the "Colorado Children's Code" or to violations of municipal charters or municipal ordinances.



§ 16-1-103. Purpose

This code is intended to provide for the just determination of every criminal proceeding. Its provisions shall be construed to secure simplicity in procedure, fairness in administration, the elimination of unjustifiable expense and delay, the effective apprehension and trial of persons accused of crime, the just determination of every criminal proceeding by a fair and impartial trial, an adequate review, and the preservation of the public welfare and the fundamental human rights of individuals.



§ 16-1-104. Definitions

(1) The following definitions in this section are applicable generally in this code. Other terms which need definition, but which are used only in a limited number of sections of this code are defined in the particular section or article in which the terms appear. Definitions set forth in any section of this code are applicable whenever the same term is used in the same sense in another section of this code, unless the definition is specifically limited or the context indicates that it is inapplicable.

(2) "Arraignment" means the formal act of calling the defendant into open court, informing him of the offense with which he is charged, and the entry of a plea to the charge.

(3) "Bail" means a security, which may include a bond with or without monetary conditions, required by a court for the release of a person in custody set to provide reasonable assurance of public safety and court appearance.

(3.5) "Bail bonding agent" or "bonding agent" means an individual who is in the business of writing appearance bonds and who is subject to regulation by the division of insurance in the department of regulatory agencies, including an insurance producer, cash-bonding agent, or professional cash-bail agent.

(4) "Bind over" means to require a defendant, following a preliminary hearing, to appear and answer in a court having jurisdiction to try the defendant for the crime with which he is charged.

(5) "Bond" means a bail bond which is an undertaking, with or without sureties or security, entered into by a person in custody by which he binds himself to comply with the conditions of the undertaking and in default of such compliance to pay the amount of bail or other sum fixed, if any, in the bond.

(6) "Charge" means a formal written statement presented to a court accusing a person of the commission of a crime. The charge may be made by complaint, information, or indictment.

(7) "Complaint" means a written statement charging the commission of a crime by an alleged offender, filed in the county court.

(7.5) "Correctional facility" means any facility under the supervision of the department of corrections in which persons are or may be lawfully held in custody as a result of conviction of a crime.

(8) "Court of record" means any court except a municipal court unless otherwise defined by a particular section.

(8.5) (a) (I) "Crime of violence" means a crime in which the defendant used, or possessed and threatened the use of, a deadly weapon during the commission or attempted commission of any crime committed against an elderly person or a person with a disability or a crime of murder, first or second degree assault, kidnapping, sexual assault, robbery, first degree arson, first or second degree burglary, escape, or criminal extortion, or during the immediate flight therefrom, or the defendant caused serious bodily injury or death to any person, other than himself or herself or another participant, during the commission or attempted commission of any such felony or during the immediate flight therefrom.

(II) "Crime of violence" also means any unlawful sexual offense in which the defendant caused bodily injury to the victim or in which the defendant used threat, intimidation, or force against the victim. For purposes of this subparagraph (II), "unlawful sexual offense" shall have the same meaning as set forth in section 18-3-411 (1), C.R.S., and "bodily injury" shall have the same meaning as set forth in section 18-1-901 (3)(c), C.R.S.

(III) The provisions of subparagraph (II) of this paragraph (a) shall apply only to felony unlawful sexual offenses.

(b) As used in this subsection (8.5), "elderly person" means a person who is sixty years of age or older. "Person with a disability" means a person who is disabled because of the loss of or permanent loss of use of a hand or foot or because of blindness or the permanent impairment of vision in both eyes to such a degree as to constitute virtual blindness.

(9) "Custody" means the restraint of a person's freedom in any significant way.

(10) "Felony complaint" means a written statement of the essential facts constituting the offense charged, signed by the prosecutor, and filed in the court having jurisdiction over the offense charged.

(11) "Indictment" means a written statement, presented by a grand jury to the district court, which charges the commission of a crime by an alleged offender.

(12) "Information" means a written statement signed by a district attorney presented to the district court, which charges the commission of a crime by an alleged offender.

(13) "Personal recognizance" means a bond secured only by the personal obligation of the person giving the bond.

(14) "Preliminary hearing" means a hearing on a complaint filed in the county court or an information filed in the district court, to determine if there is probable cause to believe that an offense has been committed and that the person charged committed it.

(15) "Prosecuting attorney" means any attorney who is authorized to appear for and on behalf of the state of Colorado in a criminal case.

(16) A "search warrant" is a written order made by a judge of a court of record commanding a peace officer to search the person, premises, place, property, or thing described in the search warrant and to seize property described or identified therein.

(17) "Summons" means a written order or notice directing that a person appear before a designated court at a stated time and place and answer to a charge against him.

(18) A "warrant" is a written order issued by a judge of a court of record directed to any peace officer commanding the arrest of the person named or described in the order.



§ 16-1-105. Interpretation of words and phrases

(1) In interpreting this code, such words and phrases as are defined in this article shall have the meanings indicated by their definitions, unless a particular context clearly requires a different meaning.

(2) Words or phrases not defined in this code but which are defined in the "Colorado Criminal Code" (title 18, C.R.S.) shall have the meanings given therein except when a particular context clearly requires a different meaning.

(3) Words and phrases used in this code and not expressly defined shall be construed according to the rules governing the construction of statutes of this state.



§ 16-1-106. Electronic transmission of documents required for arrest and search warrants under code authorized - definitions

(1) Whenever a written application for a warrant is required, it shall include both a written application and a sworn or affirmed affidavit. A peace officer may submit an application and affidavit for a warrant and the court may issue the warrant by an electronically or electromagnetically transmitted facsimile or by an electronic transfer that may include an electronic signature. Whenever a sworn or affirmed affidavit is required, the court may orally administer the oath or affirmation to the affiant and the affiant may then electronically transmit back to the court a written affidavit of the oath or affirmation.

(2) Procedures governing application for and issuance of arrest or search warrants consistent with this section may be established by rule of the Colorado supreme court, which rule should require the court administrator to establish paper quality and durability standards for warrants issued pursuant to this section.

(3) (a) Any electronically or electromagnetically transmitted facsimile of a document authorized to be made by this section shall be treated as an original document.

(b) A warrant, signed affidavit, and accompanying documents may be transmitted by electronic facsimile transmission or by electronic transfer with electronic signatures to the judge, who may act upon the transmitted documents as if they were originals. A warrant affidavit may be sworn to or affirmed by administration of the oath over the telephone by the judge. The affidavit with electronic signature received by the judge or magistrate and the warrant approved by the judge or magistrate, signed with electronic signature, shall be deemed originals. The judge or magistrate shall facilitate the filing of the original affidavit and original warrant with the clerk of the court and shall take reasonable steps to prevent tampering with the affidavit and warrant. The issuing judge or magistrate shall also forward a copy of the warrant and affidavit, with electronic signatures, to the affiant. This subsection (3) does not authorize the court to issue warrants without having in its possession either a faxed copy of the signed affidavit and warrant or an electronic copy of the affidavit and warrant with electronic signatures.

(4) For purposes of this section:

(a) "Digital signature" means a document hash-encrypted with a private cryptographic key that can be used to authenticate the identity of the sender of a message or the signer of a document and can ensure that the original content of the message or document that has been sent is unchanged.

(b) "Digitized signature" means an electronic representation of an actual handwritten signature in which the image of a handwritten signature is created and saved using various methods, such as using a signature pad, scanning a handwritten signature, or digital photography. A digitized signature may be captured at the time the user applies the signature, or a previously saved image may be applied.

(c) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document. An electronic signature may include, but is not limited to, a digitized signature or a digital signature.



§ 16-1-107. Integrated court online network - municipal court records - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The report on the pilot project on criminal background checks for child care providers, prepared for the state department of human services, was presented to the general assembly in August of 2000;

(b) Said report contained several recommendations for the improvement of the process of obtaining accurate and complete criminal history records for child care workers and volunteers;

(c) Some of those recommendations involved the records contained in the integrated Colorado online network (ICON) of the state judicial department and the ability to identify case dispositions;

(d) Other recommendations involved the work of the courts and the state judicial department in assisting in the completion and implementation of the integrated criminal justice information system program established by article 20.5 of this title.

(2) The general assembly further finds and declares that, in order to assure that criminal background checks for child care workers are accurate and complete, it is critical that the criminal justice agencies participating in the integrated criminal justice information system program established by article 20.5 of this title and political subdivisions continue to work with each other to complete and implement such program in a timely manner and consider the integration of municipal records, including the county court records of the city and county of Denver, into such program.



§ 16-1-108. Admission of records in court

(1) In a trial or hearing, all official records and documents of the state of Colorado, as defined in section 42-2-121 (2)(c), C.R.S., shall:

(a) Be admissible in all county and district courts within the state of Colorado without further foundation;

(b) Be statutory exceptions to rule 802 of the Colorado rules of evidence; and

(c) Constitute prima facie proof of the information contained in the record or document if the record or document is accompanied by a certificate stating that the executive director of the department of revenue, or the executive director's appointee, has custody of the record or document and accompanied by and attached to a cover page that:

(I) Specifies the number of pages, exclusive of the cover page, that constitute the record or document being submitted; and

(II) Bears the signature of the executive director of the department of revenue, or the executive director's appointee, attesting to the authenticity of the record or document; and

(III) Bears the official seal of the department of revenue or a stamped or printed facsimile of the seal.

(2) As used in subsection (1) of this section, "official records and documents" includes any mechanically or electronically reproduced copy, photograph, or printout of a record or document or any portion of a record or document filed with, maintained by, or prepared by the department of revenue pursuant to section 42-2-121 (2)(c), C.R.S. The department of revenue may also permit the electronic transmission of information for direct recording in the department of revenue's records and systems. Information transmitted by an electronic means that is approved by the department of revenue constitutes an official record for the purposes of this section, regardless of whether an original source document for the information exists or ever existed. The certificate and cover page and its contents required by subsection (1) of this section may be electronically produced and transmitted. An electronic reproduction of the certificate and cover page, including an electronic signature of the executive director of the department of revenue or of the executive director's appointee and an electronic reproduction of the official seal of the department of revenue, shall be admissible in court as set forth in subsection (1) of this section.

(3) A record or document shall not be required to include every page of a record or document filed with, maintained by, or prepared by the department of revenue pursuant to this section to be an official record or document, if the official record or document includes all of those portions of the record or document relevant to the trial or hearing for which it is prepared. There shall be a presumption that the official record or document contains all information that is relevant to the trial or hearing.



§ 16-1-109. Eyewitness identification procedures - legislative declaration - definitions - policies and procedures - training - admissibility

(1) The general assembly finds and declares that:

(a) Over the past forty years, a large body of peer-reviewed scientific research and practice has demonstrated that simple systematic changes in the administration of eyewitness identification procedures by all law enforcement agencies can greatly improve the accuracy of those identifications and strengthen public safety while protecting the innocent;

(b) The integrity of Colorado's criminal justice system benefits from adherence to peer-reviewed research-based practices in the investigation of criminal activity; and

(c) Colorado will benefit from the development and use of written law enforcement policies that are derived from peer-reviewed scientific research and research-based practices, which will ultimately improve the accuracy of eyewitness identification and strengthen the criminal justice system in Colorado.

(2) As used in this section, unless the context otherwise requires:

(a) "Blind" means the administrator of a live lineup, photo array, or showup does not know the identity of the suspect.

(b) "Blinded" means the administrator of a live lineup, photo array, or showup may know who the suspect is but does not know in which position the suspect is placed in the photo array when it is viewed by the eyewitness.

(c) "Eyewitness" means a person who observed another person at or near the scene of an offense.

(d) "Filler" means either a person or a photograph of a person who is not suspected of the offense in question and is included in an identification procedure.

(e) "Live lineup" means an identification procedure in which a group of persons, including the suspected perpetrator of an offense and other persons who are not suspected of the offense, is displayed to an eyewitness for the purpose of determining whether the eyewitness identifies the suspect as the perpetrator.

(f) "Peace officers standards and training board" or "P.O.S.T. board" means the board created in section 24-31-302, C.R.S., for the certification of peace officers in Colorado.

(g) "Photo array" means an identification procedure in which an array of photographs, including a photograph of the suspected perpetrator of an offense and additional photographs of other persons who are not suspected of the offense, is displayed to an eyewitness either in hard copy form or via electronic means for the purpose of determining whether the eyewitness identifies the suspect as the perpetrator.

(h) "Showup" means an identification procedure in which an eyewitness is presented with a single suspect in person for the purpose of determining whether the eyewitness identifies the individual as the perpetrator.

(3) (a) On or before July 1, 2016, any Colorado law enforcement agency charged with enforcing the criminal laws of Colorado and that, as part of any criminal investigation, uses or might use any eyewitness identification procedure shall adopt written policies and procedures concerning law enforcement-conducted eyewitness identifications. The policies and procedures adopted and implemented by a law enforcement agency must be consistent with eyewitness identification procedures of nationally recognized peer-reviewed research or the policies and procedures developed, agreed upon, and recommended by the Colorado attorney general's office and the Colorado district attorneys' council. The policies and procedures must include, but need not be limited to, the following:

(I) Protocols guiding the use of a showup;

(II) Protocols guiding the recommended use of a blind administration of both photo arrays and live lineups or the recommended use of a blinded administration of the identification process when circumstances prevent the use of a blind administration;

(III) The development of a set of easily understood instructions for eyewitnesses that, at a minimum, advise the eyewitness that the alleged perpetrator may or may not be present in the photo array or live lineup and that the investigation will continue whether or not the eyewitness identifies anyone as the alleged perpetrator in the photo array or live lineup;

(IV) Instructions to the law enforcement agency regarding the appropriate choice and use of fillers in compiling a live lineup or photo array, including ensuring that fillers match the original description of the perpetrator; and

(V) Protocols regarding the documentation of the eyewitness' level of confidence as elicited at the time he or she first identifies an alleged perpetrator or other person and memorialized verbatim in writing.

(b) On or before July 1, 2016, all Colorado law enforcement agencies that conduct eyewitness identifications shall adopt and implement the written policies and procedures required by paragraph (a) of this subsection (3). If a law enforcement agency does not complete or adopt its own written policies and procedures relating to eyewitness identifications, the law enforcement agency must, on or before July 1, 2016, adopt and implement the model policies and procedures as developed and approved in 2015 by the Colorado attorney general and the Colorado district attorneys' council.

(c) Local law enforcement policies and procedures relating to eyewitness identification are public documents. All such policies and procedures must be available, without cost, to the public upon request pursuant to the provisions of this section.

(d) Subject to available resources, law enforcement shall create, conduct, or facilitate professional training programs for law enforcement officers and other relevant personnel on methods and technical aspects of eyewitness identification policies and procedures. While these training programs shall be approved by the P.O.S.T. board, any programs may be created, provided, and conducted by any law enforcement agency, the office of the attorney general, the Colorado district attorneys' council, or any other P.O.S.T-approved training entity.

(4) Policies and procedures adopted and implemented by a law enforcement agency pursuant to this section shall be reviewed by the agency at least every five years to ensure consistency with nationally recognized peer-reviewed research.

(5) Compliance or failure to comply with any of the requirements of this section is considered relevant evidence in any case involving eyewitness identification, as long as such evidence is otherwise admissible.






Article 2 - County Court Provisions

Part 1 - Simplified Procedures in the County Court

§ 16-2-101. Misdemeanor and petty offense procedures - statement of purpose

In order to provide a simple and expeditious method for the prosecution of misdemeanors and petty offenses in county courts but one which also guarantees to the defendant his constitutional rights, the general assembly does hereby establish a simplified criminal procedure for misdemeanors and petty offenses to be used under the circumstances set forth in this code in sections 16-2-102 to 16-2-114.



§ 16-2-102. Definitions

As used in sections 16-2-104 to 16-2-114, "summons and complaint" means a document combining the functions of both a summons and a complaint.



§ 16-2-103. Application of article

(1) Sections 16-2-102 to 16-2-114 apply only to the prosecution of misdemeanors and petty offenses in county courts under simplified procedure and have no application to misdemeanors or petty offenses prosecuted in other courts or to felonies.

(2) Any matter arising in a proceeding under simplified procedure not specifically covered by sections 16-2-102 to 16-2-114 shall be subject to the other provisions of this code and any other applicable statute or court rule or, in the absence of such statute or court rule, to the application of common law principles. In any case due regard shall be had for speed and simplicity.



§ 16-2-104. Issuance of summons and complaint

A summons and complaint may be issued by any peace officer for an offense constituting a misdemeanor or a petty offense committed in his presence or, if not committed in his presence, which he has probable cause to believe was committed and probable cause to believe was committed by the person charged. Except for penalty assessment notices, which shall be handled according to the procedures set forth in section 16-2-201, a copy of a summons and complaint so issued shall be filed immediately with the county court before which appearance is required, and a second copy shall be given to the district attorney or deputy district attorney for the county.



§ 16-2-106. Content of summons and complaint

A summons and complaint issued by a peace officer shall contain the name of the defendant, shall identify the offense charged, including a citation of the statute alleged to have been violated, shall contain a brief statement or description of the offense charged, including the date and approximate location thereof, and shall direct the defendant to appear before a specified county court at a stated date, time, and place.



§ 16-2-107. Content of summons after complaint

A summons issued out of the county court after a complaint is filed need contain only the date, time, and place of appearance of the defendant, but a copy of the complaint shall be attached to and served with the summons.



§ 16-2-108. Place of appearance and trial

The place at which the summons directs the defendant to appear shall be the place at which the court having jurisdiction over the matter customarily sits. It shall be a location at which the county court of the county in which the offense was alleged to have been committed sits regularly unless otherwise provided by this section. If the summons and complaint is issued by a peace officer and served personally upon the defendant by such peace officer, it may direct appearance at a location in which the county court of an adjoining county sits regularly if such a place is agreed to be more convenient by both the peace officer and the defendant. Costs and fines, to the extent provided by law, shall be retained by the county in which the matter is heard.



§ 16-2-109. Service of summons

A summons issued by the county court in a prosecution for a misdemeanor or class 1 petty offense may be served by giving a copy to the defendant personally or by leaving a copy at the defendant's usual place of abode with some person over the age of eighteen years residing therein or by mailing a copy to the defendant's last known address by certified mail, return receipt requested, not less than fourteen days prior to the time the defendant is required to appear. Service by mail shall be complete upon the return of the receipt signed by the defendant. Personal service shall be made by any disinterested party over the age of eighteen years.



§ 16-2-110. Failure to appear

If a person upon whom a summons or summons and complaint has been served pursuant to this part 1 fails to appear in person or by counsel at the place and time specified therein, a bench warrant may issue for his arrest.



§ 16-2-111. Admission to bail pending appearance

Any person charged with a misdemeanor or petty offense by complaint filed in the county court shall be admitted to bail or pretrial release as provided in article 4 of this code. When the county judge or judges are not immediately available for purposes of admission to bail or pretrial release of persons arrested and brought to the county court or jail, on charges of committing a misdemeanor or petty offense, such persons may be admitted to bail or be given a pretrial release by an appropriate officer designated by court rule. Unless otherwise provided by statute or supreme court rule, the county court shall provide by rule for the conditions and circumstances under which an admission to bail or pretrial release will be granted pending appearance before the judge, but in no event shall any such rule require conditions or impose liabilities in excess of those required by this code for cases filed in the district court.



§ 16-2-112. Arrest followed by a complaint

If a peace officer makes an arrest without a warrant of a person for a misdemeanor or a petty offense, the arrested person shall be taken without unnecessary delay before the nearest available county or district judge. Thereafter, a complaint shall be filed immediately in the county court having jurisdiction of the offense and a copy thereof given to the defendant at or before the time he is arraigned. The provisions of this section are subject to the right of the arresting authority to release the arrested person pursuant to section 16-3-105.



§ 16-2-113. Appearance of defendant before judge - subsequent procedure

(1) Upon appearance of the defendant before the judge in response to a summons or following arrest for a misdemeanor or a petty offense and in all proceedings thereafter unless otherwise provided in this code, the Colorado rules of criminal procedure are applicable. Prosecution may be conducted on the summons and complaint or the separate complaint if one has been filed. Trial may be held forthwith if the court calendar permits, immediate trial appears proper, and the parties do not request a continuance for good cause. Otherwise, the case shall be set for trial as soon as possible.

(2) Upon appearance before a judge for an offense under section 42-2-138 (1)(d) or 42-4-1301 (1) or (2)(a), C.R.S., the judge may order conditions of the summons, including but not limited to drug and alcohol evaluation and treatment. For a violation of an order entered pursuant to this subsection (2), a court may revoke the summons, issue a warrant for the defendant's arrest, and impose bail pursuant to the provisions of article 4 of this title.



§ 16-2-114. Appeals

(1) The defendant may appeal a judgment of the county court in a criminal action under simplified procedure to the district court of the county. To appeal, the defendant shall, within thirty-five days after the date of entry of the judgment or the denial of posttrial motions, whichever is later, file notice of appeal in the county court, post any advance costs that are required for the preparation of the record, and serve a copy of the notice of appeal upon the appellee. The defendant shall also, within such thirty-five days, docket the appeal in the district court and pay the docket fee. No motion for new trial or in arrest of judgment shall be required as a prerequisite to an appeal, but such motions may be made pursuant to applicable rule of the Colorado supreme court.

(2) The notice of appeal shall state with particularity the alleged errors of the county court or other grounds relied upon for the appeal and shall include a stipulation or designation of the evidence and other proceedings which the appellant desires to have included in the record certified to the district court. If the appellant intends to urge upon appeal that the judgment or a finding or conclusion is unsupported by the evidence or is contrary to the evidence, the appellant shall include in the record a transcript of all evidence relevant to that finding or conclusion. The appellee shall have fourteen days after service upon him or her of the notice of appeal to file with the clerk of the county court and serve upon the appellant a designation of any additional parts of the transcript or record which he or she deems necessary. The advance cost of preparing the additional record shall be posted by the appellant with the clerk of the county court within seven days after service upon him or her of the appellee's designation, or the appeal will be dismissed. If the district court finds that any part of the additional record designated by the appellee was unessential to a complete understanding of the questions raised by the appeal, it shall order the appellee to reimburse the appellant for the cost advanced for the preparation of that part without regard to the outcome of the appeal.

(3) Upon the filing of a notice of appeal and upon the posting of any advance costs by the appellant, as are required for the preparation of a record, unless the appellant is granted leave to proceed as an indigent, the clerk of the county court shall prepare and issue as soon as possible a record of the proceedings in the county court, including the summons and complaint or warrant, the separate complaint if any has been issued, and the judgment. The record shall also include a transcription or a joint stipulation of such part of the actual evidence and other proceedings as the parties designate. If the proceedings have been recorded electronically, the transcription of designated evidence and proceedings shall be prepared in the office of the clerk of the court, either by him or her or under his or her supervision, within forty-two days after the filing of the notice of appeal or within such additional time as may be granted by the county court. The clerk shall notify in writing the opposing parties of the completion of the record, and such parties shall have fourteen days within which to file objections. If none are received, the record shall be certified forthwith by the clerk. If objections are made, the parties shall be called for hearing and the objections settled by the county judge and the record then certified.

(4) When the record has been duly certified and any additional fees therefor paid, it shall be filed with the clerk of the district court by the clerk of the county court, and the opposing parties shall be notified by the clerk of the county court of the filing.

(5) A written brief setting out matters relied upon as constituting error and outlining any arguments to be made shall be filed in the district court by the appellant within twenty-one days after certification of the record. A copy of the appellant's brief shall be served upon the appellee. The appellee may file an answering brief within twenty-one days after such service. A reply brief may be filed within fourteen days after service of the answering brief. In the discretion of the district court, the time for filing briefs and answers may be extended.

(6) Pending the docketing of the appeal, a stay of execution shall be granted by the county court upon request. If a sentence of imprisonment has been imposed, the defendant may be required to post bail, and if a fine and costs have been imposed, a deposit of the amount thereof or the posting of a bond for the payment thereof may be required by the county court. Upon a request for stay of execution made anytime after the docketing of the appeal, this action may be taken by the district court. Stays of execution granted by the county court or district court and, with the written consent of the sureties if any, bonds posted with such courts shall remain in effect until after final disposition of the appeal, unless modified by the district court.

(7) If for any reason an adequate record cannot be certified to the district court, the case shall be tried de novo in that court. No action on appeal shall result in an increase in penalty.

(8) Unless there is further review by the supreme court upon writ of certiorari pursuant to the rules of that court, after final disposition of the appeal the judgment on appeal entered by the district court shall be certified to the county court for action as directed by the district court, except in cases tried de novo by the district court or in cases in which the district court modifies the county court judgment, and, in such cases, the judgment on appeal shall be that of the district court and so enforceable.

(9) Repealed.






Part 2 - Penalty Assessment Procedure

§ 16-2-201. Penalty assessment procedure

(1) When a person is arrested for a class 2 petty offense, the arresting officer may either give the person a penalty assessment notice and release him upon its terms or take him before a judge of the county court in the county in which the alleged offense occurred. The choice of procedures shall be based upon circumstances which reasonably persuade the officer that the alleged offender is likely or unlikely to comply with the terms of the penalty assessment notice. Such circumstances may include the officer accompanying the offender to a post office or mailbox and witnessing the deposit in the mail of the notice with payment of the fine attached.

(1.5) The provisions of subsection (1) of this section notwithstanding, when an officer comes upon an unattended vehicle which is parked in apparent violation of any county parking ordinance, the officer may place upon the vehicle a penalty assessment notice as specified in subsection (2) of this section; except that said notice shall contain the license plate number and state of registration of the vehicle and need not contain the identification of the alleged offender.

(2) The penalty assessment notice shall be a summons and complaint containing identification of the alleged offender, specification of the offense and applicable fine, a requirement that the alleged offender pay the fine or appear to answer the charge at a specified time and place, and any other matter reasonably adapted to effectuating the purposes of this section. A duplicate copy shall be sent to the clerk of the county court in the county in which the alleged offense occurred. The provisions of this section shall not apply to penalties assessed pursuant to authority of law outside this code unless this section is specifically referred to in such other law.

(3) If the person given a penalty assessment notice chooses to acknowledge his guilt, he may pay the specified fine in person or by mail at the place and within the time specified in the notice. If he chooses not to acknowledge his guilt, he shall appear as required in the notice. Upon trial, if the alleged offender is found guilty, the fine imposed shall be that specified in the notice for the offense of which he was found guilty, but customary court costs may be assessed against him in addition to the fine.









Article 2.5 - Peace Officers

Part 1 - Peace Officers

§ 16-2.5-101. Peace officer - description - general authority

(1) A person who is included within the provisions of this article and who meets all standards imposed by law on a peace officer is a peace officer, and, notwithstanding any other provision of law, no person other than a person designated in this article is a peace officer. A peace officer may be certified by the peace officers standards and training board pursuant to part 3 of article 31 of title 24, C.R.S., and, at a minimum, has the authority to enforce all laws of the state of Colorado while acting within the scope of his or her authority and in the performance of his or her duties, unless otherwise limited within this part 1.

(2) A peace officer certified by the peace officers standards and training board shall have the authority to carry firearms at all times, concealed or otherwise, subject to the written firearms policy created by the agency employing the peace officer. All other peace officers shall have the authority to carry firearms, concealed or otherwise, while engaged in the performance of their duties or as otherwise authorized by the written policy of the agency employing the officer.

(3) As used in every statute, unless the context otherwise requires, "law enforcement officer" means a peace officer.



§ 16-2.5-102. Certified peace officer - P.O.S.T. certification required

The following peace officers shall meet all the standards imposed by law on a peace officer and shall be certified by the peace officers standards and training board, referred to in this article as the "P.O.S.T. board": A chief of police; a police officer; a sheriff; an undersheriff; a deputy sheriff; a Colorado state patrol officer; a town marshal; a deputy town marshal; a reserve police officer; a reserve deputy sheriff; a reserve deputy town marshal; a police officer or reserve police officer employed by a state institution of higher education; a Colorado wildlife officer; a Colorado parks and recreation officer; a Colorado police administrator or police officer employed by the Colorado mental health institute at Pueblo; an attorney general criminal investigator; a community parole officer; a public transit officer; a municipal court marshal; and the department of corrections inspector general.



§ 16-2.5-103. Sheriff - undersheriff - certified deputy sheriff - noncertified deputy sheriff

(1) A sheriff, an undersheriff, and a deputy sheriff are peace officers whose authority shall include the enforcement of all laws of the state of Colorado. A sheriff shall be certified by the P.O.S.T. board pursuant to section 30-10-501.6, C.R.S. An undersheriff and a deputy sheriff shall be certified by the P.O.S.T. board.

(2) A noncertified deputy sheriff or detention officer is a peace officer employed by a county or city and county whose authority is limited to the duties assigned by and while working under the direction of the chief of police, sheriff, an official who has the duties of a sheriff in a city and county, or chief executive of the employing law enforcement agency.



§ 16-2.5-104. Coroner

A coroner is a peace officer while engaged in the performance of his or her duties whose authority shall be limited pursuant to part 6 of article 10 of title 30, C.R.S.



§ 16-2.5-105. Police officer

A police officer, including a chief of police employed by a municipality, is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado and who shall be certified by the P.O.S.T. board.



§ 16-2.5-106. Southern Ute Indian police officer

A Southern Ute Indian police officer is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-107. Ute Mountain Ute Indian police officer

A Ute Mountain Ute Indian police officer is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-108. Town marshal - deputy

A town marshal or deputy town marshal is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado and who shall be certified by the P.O.S.T. board.



§ 16-2.5-109. Fire arson investigator

A fire arson investigator authorized by a unit of local government is a peace officer while engaged in the performance of his or her duties whose authority shall be limited to the enforcement of arson and related laws and who may be certified by the P.O.S.T. board.



§ 16-2.5-110. Reserve police officer - reserve deputy sheriff - reserve deputy town marshal - definitions

(1) (a) A reserve police officer, a reserve deputy sheriff, and a reserve deputy town marshal are reserve officers.

(b) "Reserve officer" means a person authorized by a city, city and county, town, county, or state institution of higher education within this state to act as a reserve police officer, reserve deputy sheriff, or reserve town marshal for certain specific and limited periods of time while the person is authorized to be on duty and acting at the express direction or under the direct supervision of a fully P.O.S.T.-certified peace officer pursuant to section 16-2.5-103, 16-2.5-105, 16-2.5-108, or 16-2.5-120. A reserve officer is a peace officer while engaged in the performance of his or her duties whose authority shall be limited to the authority granted by his or her authorizing agency.

(c) A reserve officer:

(I) Shall obtain reserve certification by the P.O.S.T. board as a reserve officer; or

(II) May be a fully P.O.S.T.-certified peace officer serving as a volunteer and may be granted full peace officer status and authority at the discretion of the appointing authority.

(2) A city, city and county, town, county, or state institution of higher education assigning duties to a reserve officer beyond those duties included in the P.O.S.T. board training shall assume the responsibility for ensuring that the reserve officer is adequately trained for the duties. Any expenses associated with the additional training shall be authorized by the city, city and county, town, county, or state institution of higher education. If the jurisdiction allows or requires the reserve officer to carry or use a firearm while on duty, the reserve officer shall be certified for firearms proficiency with the same frequency and subject to the same requirements as a P.O.S.T.-certified peace officer in the jurisdiction. A reserve officer who does not comply with the training requirements set forth in this subsection (2) is not authorized to enforce the laws of the state of Colorado.

(3) (Deleted by amendment, L. 2007, p. 121, § 1, effective August 3, 2007.)

(3.5) If a police chief, sheriff, or town marshal determines that a reserve officer has been adequately trained to perform a law-enforcement function that the police chief, sheriff, or town marshal is required to perform, the police chief, sheriff, or town marshal may allow the reserve officer to perform the function either in uniform or in civilian clothes, whichever is appropriate.

(4) When performing extradition duties, the reserve officer shall be accompanied by a P.O.S.T.-certified officer.

(5) A reserve officer may be compensated for his or her time during a declared emergency or during a time of special need. In all other circumstances, a reserve officer shall serve without compensation, but may be reimbursed at the discretion of the city, city and county, town, county, or state institution of higher education benefitting from the services of the reserve officer for any authorized out-of-pocket expenses incurred in the course of his or her duties. The city, city and county, town, county, or state institution of higher education shall pay the cost of workers' compensation benefits for injuries incurred by a reserve officer while on duty and while acting within the scope of his or her assigned duties. A reserve officer is an authorized volunteer for purposes of article 10 of title 24, C.R.S.

(6) For the purposes of this section:

(a) "Direct supervision" means an assignment given by a fully P.O.S.T.-certified peace officer to a reserve officer, which assignment is carried out in the personal presence of, or in direct radio or telephone contact with, and under the immediate control of, the fully P.O.S.T.-certified peace officer.

(b) "Express direction" means a defined, task-specific assignment given by a fully P.O.S.T.-certified peace officer to a reserve officer. The fully P.O.S.T.-certified peace officer need not be present while the reserve officer carries out the assignment.

(7) For the purposes of this section, a person serving as a citizen auxiliary is not a peace officer and the P.O.S.T. board shall not require the person to be certified.



§ 16-2.5-111. Executive director of the department of public safety - deputy executive director of the department of public safety - director of the division of criminal justice in the department of public safety

The executive director and deputy executive director of the department of public safety and the director of the division of criminal justice in the department of public safety are peace officers whose authority shall include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-112. Director of the division of homeland security and emergency management

The director of the division of homeland security and emergency management in the department of public safety is a peace officer whose authority includes the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-112.5. Manager of the office of prevention and security within the division of homeland security and emergency management

The manager of the office of prevention and security within the division of homeland security and emergency management in the department of public safety is a peace officer whose authority includes the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-113. Colorado bureau of investigation director - agent

A director of the Colorado bureau of investigation is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board. A Colorado bureau of investigation agent is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado pursuant to section 24-33.5-409, C.R.S., and who may be certified by the P.O.S.T. board.



§ 16-2.5-114. Colorado state patrol officer

A Colorado state patrol officer is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado pursuant to section 24-33.5-212, C.R.S., and who shall be certified by the P.O.S.T. board.



§ 16-2.5-115. Port of entry officer

A port of entry officer is a peace officer while engaged in the performance of his or her duties whose authority shall be limited pursuant to section 42-8-104, C.R.S.



§ 16-2.5-116. Colorado wildlife officer - special wildlife officer

(1) A Colorado wildlife officer employed by the Colorado division of parks and wildlife in the department of natural resources is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado pursuant to section 33-1-102 (4.3), C.R.S., and who shall be certified by the P.O.S.T. board. Each Colorado wildlife officer shall be required to complete a minimum of forty hours of continuing law enforcement education per calendar year, or such number of hours as may otherwise be required by law.

(2) A special wildlife officer is a peace officer whose authority is limited as defined by the director of the division of parks and wildlife pursuant to section 33-1-110 (5), C.R.S.



§ 16-2.5-117. Colorado parks and recreation officer - special parks and recreation officer

(1) A Colorado parks and recreation officer employed by the Colorado division of parks and wildlife in the department of natural resources is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado pursuant to section 33-10-102 (17), C.R.S., and who shall be certified by the P.O.S.T. board. Each Colorado parks and recreation officer shall be required to complete a minimum of forty hours of continuing law enforcement education per calendar year, or such number of hours as may otherwise be required by law.

(2) A special parks and recreation officer is a peace officer whose authority is limited as defined by the director of the division of parks and wildlife pursuant to section 33-10-109 (1)(f), C.R.S.



§ 16-2.5-118. Commissioner of agriculture

The commissioner of agriculture or his or her designee is a peace officer while engaged in the performance of his or her duties whose authority shall be limited pursuant to the "Farm Products Act", section 35-37-116, the "Commodity Handler Act", section 35-36-111, the "Animal Protection Act", section 35-42-107 (4), and the "Pet Animal Care and Facilities Act", section 35-80-109 (6).



§ 16-2.5-119. State brand inspector

A state brand inspector is a peace officer while engaged in the performance of his or her duties whose authority shall be limited pursuant to section 35-53-128, C.R.S.



§ 16-2.5-120. Colorado state higher education security officer

A Colorado state higher education security officer employed by a state institution of higher education pursuant to sections 24-7-101 to 24-7-106, C.R.S., is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-121. Executive director of the department of revenue - senior director of enforcement for the department of revenue

The executive director and the senior director of enforcement of the department of revenue are peace officers while engaged in the performance of their duties whose authority includes the enforcement of laws and rules regarding automobile dealers pursuant to section 12-6-105 (3), the lottery pursuant to sections 24-35-205 (3) and 24-35-206 (7), medical marijuana pursuant to article 43.3 of title 12, limited gaming pursuant to section 12-47.1-204, liquor pursuant to section 12-47-904 (1), and racing events pursuant to section 12-60-203 (1), and the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-122. Auto industry investigator

The director of the auto industry division or an auto industry investigator is a peace officer while engaged in the performance of his or her duties whose authority is limited to the enforcement of section 12-6-105 (3).



§ 16-2.5-123. Director of the division of gaming - gaming investigator

The director of the division of gaming in the department of revenue or a gaming investigator in the department of revenue is a peace officer while engaged in the performance of his or her duties whose primary authority shall be as stated in section 12-47.1-204, C.R.S., and shall also include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-124. Liquor enforcement investigator

A liquor enforcement investigator is a peace officer while engaged in the performance of his or her duties and while acting under proper orders or regulations whose primary authority shall be as stated in sections 12-47-904 (1) and 24-35-504, C.R.S., and shall also include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-124.5. Director of marijuana enforcement and marijuana enforcement investigator

The director of the marijuana enforcement division or a marijuana enforcement investigator is a peace officer while engaged in the performance of his or her duties and while acting under proper orders or rules pursuant to article 43.3 or 43.4 of title 12, C.R.S., and shall also include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-125. State lottery investigator

A state lottery investigator is a peace officer while engaged in the performance of his or her duties whose primary authority shall be as stated in sections 24-35-205 (3) and 24-35-206 (7), C.R.S., and shall also include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-126. Director of racing events - racing events supervisor - racing events investigator

The director of racing events, a racing events supervisor, and a racing events investigator are peace officers while engaged in the performance of their duties whose primary authority shall be as stated in section 12-60-203 (1), C.R.S., and shall also include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-127. State student loan investigator

A state student loan investigator is a peace officer while engaged in the performance of his or her duties whose authority shall be limited pursuant to section 23-3.1-104 (2)(q), C.R.S.



§ 16-2.5-128. Colorado attorney general - chief deputy attorney general - solicitor general - assistant solicitor general - deputy attorney general - assistant attorney general of criminal enforcement - assistant attorney general and employee as designated

The attorney general, chief deputy attorney general, solicitor general, assistant solicitors general, deputy attorneys general, assistant attorneys general of criminal enforcement, and certain other assistant attorneys general and employees of the department of law who are designated by the attorney general are peace officers whose authority shall include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-129. Attorney general criminal investigator

An attorney general criminal investigator is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado and who shall be certified by the P.O.S.T. board.



§ 16-2.5-130. P.O.S.T. director - P.O.S.T. board investigator

The director of the P.O.S.T. board and a P.O.S.T. board investigator are peace officers while engaged in the performance of their duties whose primary authority shall include the enforcement of laws and rules pertaining to the training and certification of peace officers and shall include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-131. Chief security officer for the general assembly

The chief security officer for the general assembly is a peace officer while engaged in the performance of his or her duties whose authority shall be limited pursuant to section 2-2-402, C.R.S.



§ 16-2.5-132. District attorney - assistant district attorney - chief deputy district attorney - deputy district attorney - special deputy district attorney - special prosecutor

A district attorney, an assistant district attorney, a chief deputy district attorney, a deputy district attorney, a special deputy district attorney, and a special prosecutor are peace officers whose authority shall include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-133. District attorney chief investigator - district attorney investigator

A district attorney chief investigator and a district attorney investigator are peace officers whose authority shall include the enforcement of all laws of the state of Colorado and who may be certified by the P.O.S.T. board.



§ 16-2.5-134. Department of corrections inspector general - department of corrections investigator

The department of corrections inspector general and a department of corrections investigator are peace officers whose authority shall be pursuant to section 17-1-103.8, C.R.S., and whose authority shall include the enforcement of all the laws of the state of Colorado. A department of corrections investigator may be certified by the P.O.S.T. board. The inspector general shall be certified by the P.O.S.T. board.



§ 16-2.5-135. Executive director of the department of corrections - warden - corrections officer

The executive director of the department of corrections, a warden, a corrections officer employed by the department of corrections, or other department of corrections employee assigned by the executive director, is a peace officer while engaged in the performance of his or her duties pursuant to title 17, C.R.S., whose primary authority is the supervision of persons in the custody or confinement of the department of corrections and who may be certified by the P.O.S.T. board.



§ 16-2.5-136. Community parole officer

A community parole officer employed by the department of corrections is responsible for supervising offenders in the community and supporting the division of adult parole in providing assistance to parolees to secure employment, housing, and other services to support their successful reintegration into the community while recognizing the need for public safety. A community parole officer is a peace officer whose authority shall be pursuant to section 17-27-105.5, C.R.S., and whose authority shall include the enforcement of all laws of the state of Colorado, and who shall be certified by the P.O.S.T. board.



§ 16-2.5-137. Adult probation officer

An adult probation officer is a peace officer while engaged in the performance of his or her duties whose authority shall be limited pursuant to part 2 of article 11 of this title.



§ 16-2.5-138. Juvenile probation officer - juvenile parole officer

A juvenile probation officer and a juvenile parole officer are peace officers while engaged in the performance of their duties whose authority shall be limited pursuant to sections 19-2-926 and 19-2-1003, C.R.S.



§ 16-2.5-139. Police administrator - police officer employed by the Colorado mental health institute at Pueblo

A police administrator and a police officer employed by the Colorado mental health institute at Pueblo are peace officers whose authority shall include the enforcement of all laws of the state of Colorado pursuant to article 7 of title 24, C.R.S., and who shall be certified by the P.O.S.T. board. Each police administrator or police officer employed by the Colorado mental health institute at Pueblo shall complete a minimum of forty hours of continuing law enforcement education per calendar year, or such number of hours as may otherwise be required by law.



§ 16-2.5-140. Correctional security officer employed by the Colorado mental health institute at Pueblo

A correctional security officer employed by the Colorado mental health institute at Pueblo is a peace officer while engaged in the performance of his or her duties as provided in article 7 of title 24, C.R.S., and whose authority shall include the enforcement of all laws of the state of Colorado, and who may be certified by the P.O.S.T. board.



§ 16-2.5-141. Colorado state security guard

A Colorado state security guard is a peace officer while engaged in the performance of his or her duties pursuant to article 7 of title 24, C.R.S., whose authority shall be limited to the scope and authority of his or her assigned duties and who may be certified by the P.O.S.T. board.



§ 16-2.5-142. Railroad peace officer

A railroad peace officer is a peace officer while engaged in the performance of his or her duties whose authority shall be limited pursuant to section 40-32-104.5, C.R.S., and who may be certified by the P.O.S.T. board.



§ 16-2.5-143. Public utilities commission member

A public utilities commission member is a peace officer while engaged in the performance of his or her duties whose authority shall be limited pursuant to articles 1 to 17 of title 40, C.R.S.



§ 16-2.5-144. Colorado National Guardsman

A Colorado National Guardsman is a peace officer while acting under call of the governor in cases of emergency or civil disorder. His or her authority shall be limited to the period of call-up specified by the governor and shall be exercised only if the executive order of the governor calling the National Guard to state duty specifies that enforcement of the laws of the state of Colorado is a purpose for the call-up.



§ 16-2.5-145. Municipal court marshal

A municipal court marshal who is employed by a municipality and is specifically designated a peace officer by the municipality is a peace officer while engaged in the performance of his or her duties. The authority of such a municipal court marshal shall be limited to providing security for the municipal court, transporting, detaining, and maintaining control over prisoners, executing all arrest warrants within the municipal court and its grounds, executing municipal court arrest warrants within the municipal limits, and serving legal process issued by the municipal court within the municipal limits. A municipal court marshal shall be certified by the P.O.S.T. board.



§ 16-2.5-146. Public transit officer - definitions

(1) A public transit officer who is employed by a public transportation entity and is specifically designated a peace officer by the public transportation entity is a peace officer while engaged in the performance of his or her duties in accordance with any policies and procedures adopted by the public transportation entity. A public transit officer's authority includes the enforcement of all laws of the state of Colorado. A public transit officer shall be certified by the P.O.S.T. board.

(2) As used in this section, "public transportation entity" means a mass transit district, a mass transit authority, or any public entity authorized under the laws of this state to provide mass transportation services to the general public.



§ 16-2.5-147. Federal special agents

(1) A special agent of the federal bureau of investigation or the United States bureau of alcohol, tobacco, firearms, and explosives, a deputy or special deputy United States marshal, or an officer of the federal protective service of the United States department of homeland security immigration and customs enforcement, in any jurisdiction within the state of Colorado, is a peace officer whose authority is limited as provided in this section. The special agent, deputy or special deputy, or officer is authorized to act in the following circumstances:

(a) The special agent, deputy or special deputy, or officer is:

(I) Responding to a nonfederal felony or misdemeanor that has been committed in the presence of the special agent, deputy or special deputy, or officer;

(II) Responding to an emergency situation in which the special agent, deputy or special deputy, or officer has probable cause to believe that a nonfederal felony or misdemeanor involving injury or threat of injury to a person or property has been, or is being, committed and immediate action is required to prevent escape, serious bodily injury, or destruction of property;

(III) Rendering assistance at the request of a Colorado peace officer; or

(IV) Effecting an arrest or providing assistance as part of a bona fide task force or joint investigation with Colorado peace officers; and

(b) The agent, deputy or special deputy, or officer acts in accordance with the rules and regulations of his or her employing agency.

(2) A special agent of the federal bureau of investigation or the United States bureau of alcohol, tobacco, firearms, and explosives, a deputy or special deputy United States marshal, or an officer of the federal protective service of the United States department of homeland security immigration and customs enforcement is a person who is employed by the United States government, assigned to the federal bureau of investigation, the United States bureau of alcohol, tobacco, firearms, and explosives, the United States marshal service, or the federal protective service of the United States department of homeland security immigration and customs enforcement, empowered to effect an arrest with or without a warrant for violations of the United States code, and authorized to carry a firearm and use deadly force in the performance of the special agent's, deputy's or special deputy's, or officer's official duties as a federal law enforcement officer.

(3) Upon effecting an arrest under the authority of this section, a special agent of the federal bureau of investigation or the United States bureau of alcohol, tobacco, firearms, and explosives, a deputy or special deputy United States marshal, or an officer of the federal protective service of the United States department of homeland security immigration and customs enforcement shall immediately surrender custody of the arrested individual to a Colorado peace officer.

(4) This section does not impose liability on or require indemnification or create a waiver of sovereign immunity by the state of Colorado for any action performed under this section by a special agent of the federal bureau of investigation or the United States bureau of alcohol, tobacco, firearms, and explosives, a deputy or special deputy United States marshal, or an officer of the federal protective service of the United States department of homeland security immigration and customs enforcement.

(5) Nothing in this section shall be construed to expand the authority of federal law enforcement officers to initiate or conduct an independent investigation into violations of Colorado law.



§ 16-2.5-148. Colorado state higher education police officer

A Colorado state higher education police officer employed by a state institution of higher education pursuant to article 7.5 of title 24, C.R.S., is a peace officer whose authority shall include the enforcement of all laws of the state of Colorado and who shall be certified by the P.O.S.T. board.



§ 16-2.5-149. City attorney - town attorney - senior assistant city attorney - assistant city attorney - chief deputy city attorney - deputy city attorney - special deputy city attorney - prosecuting attorney - senior prosecuting attorney - senior prosecutor - special prosecutor

(1) A city attorney, town attorney, senior assistant city attorney, assistant city attorney, chief deputy city attorney, deputy city attorney, special deputy city attorney, prosecuting attorney, senior prosecuting attorney, senior prosecutor, or special prosecutor employed or contracted by a municipality, city, town, statutory city or town, or city and county is a peace officer only while engaged in the performance of his or her duties as a prosecutor. Such peace officer's authority shall include the enforcement of all laws of the municipality, city, town, statutory city or town, or city and county and the state of Colorado, and the peace officer may be certified by the P.O.S.T. board.

(2) Notwithstanding the provisions of subsection (1) of this section, the peace officer status conferred by subsection (1) of this section shall not be available to an attorney specified in subsection (1) of this section who chooses to practice as a criminal defense attorney in the state of Colorado while also working as a prosecuting attorney or an attorney who contracts with a municipality, city, town, statutory city or town, or city and county, local government to serve as a city attorney, town attorney, senior assistant city attorney, assistant city attorney, chief deputy city attorney, deputy city attorney, special deputy city attorney, prosecuting attorney, senior prosecuting attorney, senior prosecutor, or special prosecutor on a less than a full-time basis.



§ 16-2.5-150. Fort Carson police officers

A Fort Carson police officer is a peace officer while engaged in the performance of his or her duties. Fort Carson police officers are employed by the Fort Carson police, a federal civilian law enforcement agency within the state of Colorado. A Fort Carson police officer's authority includes enforcing all the laws of the constitution of the United States, the United States code, the "Uniform Code of Military Justice", 10 U.S.C. chapter 47, and the laws of the state of Colorado within the jurisdiction and properties of Fort Carson and the Pintilde;on Canyon maneuver site, including all fixed and mobile properties of Fort Carson and the Pintilde;on Canyon maneuver site. A Fort Carson police officer may be P.O.S.T.-certified.



§ 16-2.5-151. Federal secret service agents

(1) A special agent, uniform division officer, physical security technician, physical security specialist, or special officer of the United States secret service, referred to in this section as a "secret service agent", in any jurisdiction within the state of Colorado, is a peace officer whose authority is limited as provided in this section. The secret service agent is a peace officer in the following circumstances:

(a) (I) Responding to a nonfederal felony or misdemeanor that has been committed in his or her presence;

(II) Responding to an emergency situation in which he or she has probable cause to believe that a nonfederal felony or misdemeanor involving injury or threat of injury to a person or property has been, or is being, committed and immediate action is required to prevent escape, serious bodily injury, or destruction of property;

(III) Rendering assistance at the request of a Colorado peace officer; or

(IV) Effecting an arrest or providing assistance as part of a bona fide task force or joint investigation with Colorado peace officers; and

(b) The secret service agent acts in accordance with the rules and regulations of his or her employing agency.

(2) A secret service agent is a person who is employed by the United States government, assigned to the United States secret service, empowered to effect an arrest with or without a warrant for violations of the United States code, and authorized to carry a firearm and use deadly force in the performance of his or her duties as a federal law enforcement officer.

(3) Upon effecting an arrest under the authority of this section, a secret service agent shall immediately surrender custody of the arrested individual to a Colorado peace officer.

(4) This section does not impose liability on or require indemnification or create a waiver of sovereign immunity by the state of Colorado for any action performed under this section by a secret service agent.

(5) Nothing in this section shall be construed to expand the authority of federal law enforcement officers to initiate or conduct an independent investigation into violations of Colorado law.






Part 2 - Sunrise Review of Peace Officer Status

§ 16-2.5-201. General assembly sunrise review of groups seeking statutory peace officer status

(1) The general assembly finds that it is necessary to ensure that clear standards exist for obtaining peace officer status in the state of Colorado. The general assembly further finds it made statutory changes in 2003 to end the stratification of peace officers and ensure all peace officers receive a consistent level of statutory protection. The general assembly therefore declares, in order to maintain clear standards and consistent statutory protections for peace officers, it is necessary for the P.O.S.T. board to review a group that seeks peace officer status either for the group or for a specific position, prior to the group seeking authorization from the general assembly for the status.

(2) No later than July 1 of any year, a group, or political subdivision of the state that seeks peace officer status either for the group or for a specific position, shall submit to the P.O.S.T. board, for its review, a proposal containing the following information:

(a) A complete description of the position or a description of the group proposed for peace officer status and an estimate of the number of persons who hold the position or are in the group;

(b) A description of the specific need for the authority and protections required for the position or group;

(c) The benefit to the public that would result from granting the status;

(d) The costs associated with granting the status; and

(e) A resolution or letter of support for proposed change in status from the chief executive officer of the unit of government or political subdivision employing the group or overseeing the proposed position.

(3) After receiving the information specified in subsection (2) of this section, the P.O.S.T. board shall prepare an analysis, evaluation, and recommendation of the proposed status. The analysis, evaluation, and recommendation shall be based upon criteria established by the P.O.S.T. board in rules adopted pursuant to section 16-2.5-203.

(4) (a) The P.O.S.T. board shall conduct a hearing with the group seeking peace officer status for the group or for a specific position.

(b) At the hearing, the determination as to whether peace officer status is needed shall be based upon the criteria contained in the P.O.S.T. board rules.

(5) After the hearing, the P.O.S.T. board shall submit a report to the group seeking peace officer status for the group or specific position and to the judiciary committees of the house of representatives and the senate no later than October 15 of the year following the year in which the proposal was submitted.

(6) The group seeking peace officer status for the group or specific position may request members of the general assembly to present appropriate legislation to the general assembly during each of the two regular sessions that immediately succeed the date of the report required pursuant to subsection (2) of this section without having to comply again with the provisions of subsections (2) and (4) of this section. Bills introduced pursuant to this subsection (6) shall count against the number of bills to which members of the general assembly are limited by joint rule of the senate and the house of representatives. The general assembly shall not consider peace officer status of more than five positions or groups in any one session of the general assembly.

(7) This section is exempt from the provisions of section 24-1-136 (11), C.R.S., and the periodic reporting requirement of that section shall remain in effect until changed by the general assembly acting by bill.



§ 16-2.5-202. P.O.S.T. board review of peace officer status

(1) For a position, group, or political subdivision that received peace officer status after July 1, 2003, and did not go through the process described in section 16-2.5-201, the P.O.S.T. board shall review the peace officer authority of the position, group, or political subdivision.

(2) The P.O.S.T. board shall require the group that received the peace officer status or the group or political subdivision that oversees a position that received peace officer status to submit to the P.O.S.T. board the information required in section 16-2.5-201 (2).

(3) After receiving the information, the P.O.S.T. board shall prepare an analysis, evaluation, and recommendation of the peace officer status. The analysis, evaluation, and recommendation shall be based upon the criteria established in P.O.S.T. board rule.

(4) The P.O.S.T. board shall conduct a hearing concerning peace officer status for the group or the specific position, pursuant to the provisions of section 16-2.5-201 (4).

(5) The P.O.S.T. board shall submit a report to the group or political subdivision seeking to retain peace officer status, either for the group or for a specific position, and to the judiciary committees of the house of representatives and the senate no later than October 15 of the year following the year in which the P.O.S.T. board began the review. The report may include legislative recommendations.



§ 16-2.5-203. Rules

Pursuant to article 4 of title 24, C.R.S., the P.O.S.T. board shall promulgate rules establishing the criteria that shall be applied in determining whether to recommend peace officer status for a group or specific position as provided in section 16-2.5-201 (4).






Part 3 - Peace Officer-Involved Shootings

§ 16-2.5-301. Peace officer-involved shooting investigations - protocol

(1) Each police department, sheriff's office, and district attorney within the state shall develop protocols for participating in a multi-agency team, which shall include at least one other police department or sheriff's office, or the Colorado bureau of investigation, in conducting any investigation, evaluation, and review of an incident involving the discharge of a firearm by a peace officer that resulted in injury or death. The law enforcement agencies participating need not be from the same judicial district.

(2) Each law enforcement agency shall post the protocol on its website or, if it does not have a website, make it publicly available upon request. The protocols required by this section shall be completed and implemented by December 31, 2015.









Article 2.7 - Missing Person Reports - Unidentified Human Remains

§ 16-2.7-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "DNA" means deoxyribonucleic acid.

(2) "Missing person" means a person whose whereabouts are unknown and whose safety or welfare is the subject of concern.



§ 16-2.7-102. Missing person reports - acceptance

(1) Any person with relevant, credible information suggesting that a person is missing may make a missing person report to a law enforcement agency.

(2) A law enforcement agency shall accept without delay a missing person report that is submitted in person if:

(a) The missing person resides, or was last known to reside, within the jurisdiction of the law enforcement agency and the missing person's last-known location is the missing person's residence or his or her location is unknown; or

(b) There is credible information indicating that the missing person was last believed to be within the jurisdiction of the law enforcement agency.

(3) Each law enforcement agency is encouraged to accept a missing person report submitted by telephone or by electronic or other media to the extent that:

(a) The report meets the conditions of paragraph (a) or (b) of subsection (2) of this section; and

(b) Acceptance of the report is consistent with law enforcement policies or practices.

(4) A law enforcement agency shall not refuse to accept a missing person report on the basis that the missing person has not yet been missing for any length of time.

(5) Notwithstanding the provisions of subsections (2) and (3) of this section, a law enforcement agency is not required to accept a missing person report if the person is the subject of a missing person report under investigation by another law enforcement agency within this state.



§ 16-2.7-103. Missing person reports - response

(1) Upon receiving a report of a missing person, a law enforcement agency shall assess the information received from the reporting person and other available information. The law enforcement agency shall then determine the best course of action based on the circumstances.

(2) (a) If the missing person is eighteen years of age or older and has allegedly been missing for twenty-four hours or more, the appropriate course of action includes entry of relevant information into state and national databases and appropriate communications with other law enforcement agencies that may assist in locating the missing person.

(b) (I) If the missing person is under eighteen years of age, the law enforcement agency shall, within twenty-four hours after receiving the report, notify the Colorado bureau of investigation pursuant to section 24-33.5-415.1 (3), C.R.S.; or

(II) If the missing person is under eighteen years of age and under the legal custody of the state department of human services or a county department of human or social services, the law enforcement agency shall, within twenty-four hours after receiving notification pursuant to section 19-1-115.3, C.R.S., notify the Colorado bureau of investigation for transmission to the federal bureau of investigation for entry into the national crime information center database.



§ 16-2.7-104. Unidentified human remains - reporting - DNA samples

(1) Except as provided in section 24-80-1303, C.R.S., with regard to anthropological investigations, a person who has custody of unidentified human remains shall immediately notify the coroner or medical examiner of the county in which the remains are located and the sheriff, police chief, or land managing agency official in accordance with section 24-80-1302 (1), C.R.S.

(2) If a coroner or medical examiner takes legal custody of unidentified human remains pursuant to section 24-80-1302 (2), C.R.S., or section 30-10-606 (1.2), C.R.S., the coroner or medical examiner shall make reasonable attempts to identify the human remains. These attempts may include, but need not be limited to, obtaining:

(a) Photographs of the human remains prior to an autopsy;

(b) Dental or skeletal X rays of the human remains;

(c) Photographs of items found with the human remains;

(d) Fingerprints from the human remains;

(e) Samples of tissue suitable for DNA typing from the human remains;

(f) Samples of whole bone or hair from the human remains suitable for DNA typing.

(3) If a coroner or medical examiner takes legal custody of unidentified human remains pursuant to section 24-80-1302 (2), C.R.S., or section 30-10-606 (1.2), C.R.S., the coroner or medical examiner shall:

(a) Enter information concerning the physical appearance and structure of the unidentified human remains, including DNA typing information, into the national crime information center database; or

(b) Work with law enforcement officials to ensure that information concerning the physical appearance and structure of the unidentified human remains, including DNA typing information, is entered into the national crime information center database.

(4) A coroner or medical examiner shall neither dispose of nor engage in actions that will materially affect unidentified human remains before the coroner or medical examiner:

(a) Obtains from the unidentified human remains samples suitable for DNA identification and archiving, if possible;

(b) Obtains photographs of the unidentified human remains; and

(c) Exhausts all other appropriate steps for identification of the human remains.

(5) Until all available information concerning the physical appearance and structure of unidentified human remains is entered into the national crime information center database, cremation of unidentified human remains is prohibited.






Article 3 - Arrest - Searches and Seizures

Part 1 - Authority of Peace Officer to Make an Arrest

§ 16-3-101. Arrest - when and how made

(1) An arrest may be made on any day and at any time of the day or night.

(2) All necessary and reasonable force may be used in making an arrest.

(3) All necessary and reasonable force may be used to effect an entry upon any building or property or part thereof to make an authorized arrest.



§ 16-3-102. Arrest by peace officer

(1) A peace officer may arrest a person when:

(a) He has a warrant commanding that such person be arrested; or

(b) Any crime has been or is being committed by such person in his presence; or

(c) He has probable cause to believe that an offense was committed and has probable cause to believe that the offense was committed by the person to be arrested.



§ 16-3-103. Stopping of suspect

(1) A peace officer may stop any person who he reasonably suspects is committing, has committed, or is about to commit a crime and may require him to give his name and address, identification if available, and an explanation of his actions. A peace officer shall not require any person who is stopped pursuant to this section to produce or divulge such person's social security number. The stopping shall not constitute an arrest.

(2) When a peace officer has stopped a person for questioning pursuant to this section and reasonably suspects that his personal safety requires it, he may conduct a pat-down search of that person for weapons.



§ 16-3-104. Arrest by peace officer from another jurisdiction - definitions

(1) As used in this section:

(a) "State" means any state of the United States and the District of Columbia;

(b) "Peace officer" means any officer of another state having powers of arrest in that state;

(c) "Fresh pursuit" means the pursuit without unnecessary delay of a person who has committed a crime or who is reasonably believed to have committed a crime.

(2) Any peace officer of another state who enters this state in fresh pursuit and continues within this state in fresh pursuit of a person in order to arrest him on the ground that he has committed a crime in the other state has the same authority to arrest and hold such person in custody as a peace officer of this state has to arrest and hold a person in custody.

(3) Except as otherwise provided by law, if an arrest is made in this state by a peace officer of another state in accordance with the provisions of this section, he shall without unnecessary delay take the person arrested before the nearest available judge of a court of record. Such judge shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the judge determines that the arrest was lawful, he shall commit the person arrested to await the time provided by law for issuance of an extradition warrant by the governor of this state, or the waiver thereof, and shall set bail if the offense is bailable under the laws of the state of Colorado. If the judge determines that the arrest was unlawful, he shall order the discharge of the person arrested.



§ 16-3-105. Release by arresting authority

(1) When a person has been arrested without a warrant, he may be released by the arresting authority on its own authority if:

(a) The arresting officer or a responsible command officer of the arresting authority is satisfied that there are no adequate grounds for criminal complaint against the person arrested; or

(b) The offense for which the person was arrested and is being held is a misdemeanor or petty offense and the arresting officer or a responsible command officer of the arresting authority is satisfied that the person arrested will obey a summons commanding his appearance at a later date.

(1.5) No person arrested for any crime or offense, the underlying factual basis of which includes an act of domestic violence as defined in section 18-6-800.3 (1), C.R.S., shall be released at the scene of the alleged crime pursuant to subsection (1) of this section.

(2) If the person is released in accordance with subsection (1)(b) of this section, he shall be given a summons and complaint as provided for in sections 16-2-104 and 16-2-106 and shall sign a written acknowledgment of its receipt and a promise to appear at the time and place specified.



§ 16-3-106. Peace officer may pursue offender

When any peace officer is in fresh pursuit of any alleged offender, having a warrant for his arrest or having knowledge that such warrant has been issued, or, in the absence of an arrest warrant, when the offense was committed in the officer's presence or the officer has reasonable grounds to believe that the alleged offender has committed a criminal offense, and the alleged offender crosses a boundary line marking the territorial limit of his authority, such peace officer may pursue him beyond such boundary line and make the arrest, issue a summons and complaint, or issue a notice of penalty assessment.



§ 16-3-107. Custodial care of prisoner in transit

It is lawful for any peace officer who has the custody of any alleged offender following an arrest to pass through any counties which lie on his route between the place of arrest and the county to which he is taking the alleged offender and to lodge him in any jail on his route for safe custody for one night or more, as the occasion requires.



§ 16-3-107.5. Transportation of prisoners - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Contracting entity" means any person or entity contracting with this state, another state, or a political subdivision of this or another state to transport a prisoner; except that "contracting entity" shall not include the department of corrections, any community corrections program operated pursuant to this title, or a county sheriff of a county located within the state of Colorado.

(b) "Prisoner" means any person convicted of an offense in Colorado or any other state or any person under arrest for suspicion of the commission of a crime in Colorado or any other state.

(c) "Secure facility" means a county, city and county, or municipal jail or a nonstate-owned prison facility, as defined in section 17-24-125 (1)(b), C.R.S.

(d) "Supervising individual" means a person employed by a contracting entity to transport prisoners from one location to another.

(e) "Transport" means to move a prisoner within, into, out of, or through the state of Colorado.

(2) (a) A supervising individual in each vehicle in which one or more prisoners are being transported by a contracting entity shall maintain a log book that documents for each prisoner:

(I) His or her name, date of birth, social security number, and any prescribed medication;

(II) The name of the jurisdictional authority authorizing the transportation, the date and time that the prisoner was first picked up, and the date and time that the prisoner was released to the jurisdictional authority;

(III) The date, time, length, and purpose of any stop made by the vehicle transporting any prisoner; and

(IV) Information concerning any injuries suffered by the prisoner while being transported.

(b) Upon request, a supervising individual shall surrender for inspection the log book required by paragraph (a) of this subsection (2) to any federal, state, county, or municipal law enforcement officer.

(3) Whenever a prisoner is transported by a contracting entity, the prisoner:

(a) At a minimum, shall be shackled and placed in a transport belt or chains with handcuffs and shall be under the observation of at least one supervising individual who shall remain awake;

(b) (Deleted by amendment, L. 2000, p. 852, § 59, effective May 24, 2000.)

(c) Shall not be shackled to another prisoner; and

(d) Shall have available in the vehicle in which the prisoner is being transported appropriate attire for the season, including footwear.

(3.5) Any vehicle in which one or more prisoners are being transported by a contracting entity shall only contain as many individuals as the vehicle was designed to carry.

(4) (a) At least once every twenty-four hours that a prisoner is being transported by a contracting entity, the prisoner shall be housed unshackled in a cell at a secure facility for a period of not less than six hours and permitted to shower and sleep.

(b) The contracting entity or the supervising individual shall, if practicable, notify the chief law enforcement officer in charge of the secure facility in which the prisoner is to be housed, at least twenty-four hours prior to the delivery of the prisoner to the secure facility, of each prisoner's name, date of birth, criminal history, and any special medical needs.

(5) Whenever a vehicle transporting one or more prisoners for a contracting entity stops for more than two hours for any reason:

(a) The supervising individual shall promptly notify, if practicable, the law enforcement agency of the local jurisdiction in which the vehicle is stopped; and

(b) All prisoners shall be housed in a secure facility unless, according to the chief law enforcement officer of the secure facility, it would be impractical to do so.

(6) Whenever a vehicle transporting prisoners for a contracting entity enters the state, a supervising individual shall promptly notify the Colorado bureau of investigation of the number of prisoners and the location or locations within the state where the vehicle is scheduled to stop.

(7) Whenever a prisoner is housed in a secure facility, the contracting entity shall pay to the operator of the secure facility providing the housing the actual cost of housing the prisoner.

(8) Any individual or entity who violates any provision of subsections (2) to (5) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars.

(9) If any prisoner being transported escapes due to the negligence of the contracting entity or a supervising individual, the contracting entity shall be held liable for all actual costs incurred by any governmental entity in recapturing the escaped prisoner and all actual damages caused by the escaped prisoner while at large.



§ 16-3-108. Issuance of arrest warrant without information or complaint

A court shall issue an arrest warrant only on affidavit sworn to or affirmed before the judge or a notary public and relating facts sufficient to establish probable cause that an offense has been committed and probable cause that a particular person committed that offense. The court shall issue a warrant for the arrest of such person commanding any peace officer to arrest the person so named and to take the person without unnecessary delay before the nearest judge of a court of record. Once a person is brought before the judge, the Colorado rules of criminal procedure are applicable.



§ 16-3-109. Peace officer - authority to make arrest while off duty

A peace officer, as described in section 16-2.5-101, who, while off duty, is employed in a capacity specifically permitted by policies and procedures adopted by such officer's governmental entity employer shall possess the status and authority which would otherwise be afforded an on-duty peace officer as described in section 16-2.5-101, acting within the course and scope of such officer's employment. To be within the scope of this section, a peace officer employed by a nongovernmental entity must be in uniform with the peace officer's public entity badge plainly visible, or such peace officer must have been approved for plain clothes work by the peace officer's governmental employer.



§ 16-3-110. Peace officers - duties

(1) For the purposes of this section, "peace officer" means:

(a) A peace officer as described in section 16-2.5-101; or

(b) A federal law enforcement officer who, pursuant to federal statutes and the policy of the agency by which the officer is employed, is authorized to use deadly physical force in the performance of his or her duties.

(2) A peace officer shall have the authority to act in any situation in which a felony or misdemeanor has been or is being committed in such officer's presence, and such authority shall exist regardless of whether such officer is in the jurisdiction of the law enforcement agency that employs such officer or in some other jurisdiction within the state of Colorado or whether such officer was acting within the scope of such officer's duties when he or she observed the commission of the crime, when such officer has been authorized by such agency to so act. The local law enforcement agency having jurisdiction shall be immediately notified of the arrest and any person arrested shall be released to the custody of the local law enforcement agency.

(3) This section shall not be construed to authorize any federal officer to use deadly physical force in excess of that authorized in section 18-1-707, C.R.S.






Part 2 - Authority of Person Not a Peace Officer to Make an Arrest

§ 16-3-201. Arrest by a private person

A person who is not a peace officer may arrest another person when any crime has been or is being committed by the arrested person in the presence of the person making the arrest.



§ 16-3-202. Assisting peace officer - arrest - furnishing information - immunity

(1) A peace officer making an arrest may command the assistance of any person who is in the vicinity.

(2) A person commanded to assist a peace officer has the same authority to arrest as the officer who commands his assistance.

(3) A person commanded to assist a peace officer in making an arrest shall not be civilly or criminally liable for any reasonable conduct in aid of the officer or for any acts expressly directed by the officer.

(4) Private citizens, acting in good faith, shall be immune from any civil liability for reporting to any police officer or law enforcement authority the commission or suspected commission of any crime or for giving other information to aid in the prevention of any crime.



§ 16-3-203. Preventing a crime - reimbursement

Any person who is not a peace officer as defined in section 24-31-301 (5), C.R.S., who is made the defendant in any civil action as a result of having sought to prevent a crime being committed against any other person, and who has judgment entered in his favor shall be entitled to all his court costs and to reasonable attorney fees incurred in such action.






Part 3 - Searches and Seizures

§ 16-3-301. Search warrants - issuance - grounds

(1) A search warrant authorized by this section may be issued by any judge of a court of record.

(2) A search warrant may be issued under this section to search for and seize any property:

(a) Which is stolen or embezzled; or

(b) Which is designed or intended for use as a means of committing a criminal offense; or

(c) Which is or has been used as a means of committing a criminal offense; or

(d) The possession of which is illegal; or

(e) Which would be material evidence in a subsequent criminal prosecution in this state or in another state; or

(f) The seizure of which is expressly required, authorized, or permitted by any statute of this state; or

(g) Which is kept, stored, maintained, transported, sold, dispensed, or possessed in violation of a statute of this state, under circumstances involving a serious threat to public safety or order or to public health; or

(h) Which would aid in the detection of the whereabouts of or in the apprehension of a person for whom a lawful arrest warrant is outstanding.

(3) A search warrant may be issued under this section to search for any person for whom a lawful arrest warrant is outstanding.



§ 16-3-301.1. Court orders for the production of records - definitions

(1) A judge of a court of record may order the production of records.

(2) A court may order the production of records under this section to require the production of records in the actual or constructive control of a business entity:

(a) That have been stolen or embezzled;

(b) That are designed or intended for use as a means of committing a criminal offense;

(c) That are or have been used as a means of committing a criminal offense;

(d) The possession of which is illegal;

(e) That would be material evidence in a subsequent criminal prosecution in this state, another state, or federal court;

(f) The seizure of which is expressly required, authorized, or permitted by a statute of this state or the United States; or

(g) That would aid in the detection of the whereabouts of or in the apprehension of a person for whom a lawful arrest order is outstanding.

(3) (a) A court shall order the production of records only on receipt of an affidavit sworn to or affirmed before the judge and relating facts sufficient to:

(I) Identify or describe, as nearly as may be, the business entity that is in actual or constructive control of the records;

(II) Identify or describe, as nearly as may be, the records that shall be produced;

(III) Establish the grounds for issuance of the court order for production of records or probable cause to believe the grounds exist; and

(IV) Establish probable cause that the records described are in the actual or constructive control of the business entity.

(b) The affidavit required by paragraph (a) of this subsection (3) may include sworn testimony reduced to writing and signed under oath by the witness giving the testimony before the issuance of the court order for the production of records. A copy of the affidavit and a copy of the transcript of testimony taken in support of the request for a court order for the production of records shall be attached to the court order for the production of records filed with the court.

(4) (a) If the court is satisfied that grounds for the application exist or that there is probable cause to believe that the grounds exist, the court shall issue a court order for the production of records, which shall:

(I) Identify or describe, as nearly as may be, the business entity that is in actual or constructive control of the records;

(II) Identify or describe, as nearly as may be, the records that shall be produced;

(III) State the grounds or probable cause for its issuance; and

(IV) State the names of the persons whose affidavits or testimony have been taken in support of the motion.

(b) The court order for the production of records may also contain other and further orders that the court deems necessary to comply with the provisions of this statute, or to provide for the custody or delivery to the proper person of the records produced and seized under the order, or otherwise to accomplish the purpose of the order.

(c) Unless the court otherwise directs, every court order for the production of records shall authorize a Colorado criminal investigator or peace officer:

(I) To serve the order during normal business hours of the business entity or at any other convenient time for the business entity that is in actual or constructive control of the records; and

(II) To receive the records during normal business hours of the business entity that is in the actual or constructive control of the records.

(5) (a) A court order for the production of records may be granted to a Colorado criminal investigator or peace officer whose affidavit supports the issuance of the order. The Colorado criminal investigator or peace officer granted the order need not have authorization to execute a search warrant in the jurisdiction in which the business entity is located.

(b) A court order for the production of records shall be served upon the business entity to whom it is directed within fourteen days after its date.

(c) A court order for production of records may be served in the same manner as a summons in a civil action or by personal service on a manager or supervisor of the business entity that is in actual or constructive control of the records or through any electronic or other means established and utilized by the business to receive service of process.

(6) (a) A business entity that is properly served with a court order for the production of records shall deliver the records, or copies of the records, identified in the court order to the officer who is designated in the court order within thirty-five days after the date the court order is served. The business entity shall also provide a notarized attestation of accuracy that the records produced represent complete and accurate copies of all records identified in the court order that are in the actual or constructive control of the business entity. If the business entity does not produce all records identified in the court order for production of records, the records not produced shall be identified. The attestation of accuracy shall be signed by the records custodian, or an officer or director of the business entity, who shall attest to the truth of the attestation to the best of the person's knowledge, information, and belief. The attestation may also attest to any one or all of the following: That the records were made at or near the time by, or from information transmitted by, a person with knowledge; that the records were kept in the course of a regular business activity; and that it was the regular practice of the business to record the information contained in the records. The business entity need only provide a copy of the attestation at the time of providing the records to the officer and may provide the original of the attestation to the officer within fourteen days after providing the records. The records and attestation of accuracy shall be sufficient to establish the authenticity of the records produced, without further necessity of extrinsic evidence.

(b) A business entity that is served with a court order for the production of records may file a motion in the court that issued the court order to allow for an extension of time in which to comply with the court order. The motion shall be filed within the time period required to produce the records. The motion shall state with particularity the reasons why the business entity cannot comply with the court order. The motion shall be served upon the Colorado criminal investigator or peace officer named in the court order.

(c) Upon the filing of a motion for an extension of time, the court shall hold a hearing within fourteen days, unless the business entity and the Colorado criminal investigator or peace officer named in the court order agree to a later time. The court may grant an extension for a reasonable time for the business to produce the records upon good cause shown or by agreement with the Colorado criminal investigator or peace officer named in the court order.

(d) Failure of the business entity to comply with the requirements of a court order for the production of records shall support a finding of contempt of court.

(e) Upon receiving the records from the business entity, the criminal investigator or peace officer named in the court order shall file a return and inventory with the court indicating the records that have been received and the date upon which the records were received. The criminal investigator or peace officer named in the court order may also file with the court the original of the attestation of authenticity and completeness.

(7) Records produced pursuant to a court order for the production of records may be supplied in any form or format that is convenient for the business entity and that may be accessed by the Colorado criminal investigator or peace officer named in the court order or his or her agency or department. Production of records using proprietary software or another method that is not accessible shall not constitute compliance with the requirements of the court order. The court may order the defendant pay the cost of production of records.

(8) A cause of action shall not lie against a business entity or an officer, director, or employee, for providing records pursuant to a court order for the production of records.

(9) Nothing in this section shall preclude a Colorado criminal investigator or peace officer from seeking a search warrant.

(10) The provisions of this section shall govern the procedures for court orders for the production of records. Motions to suppress evidence seized pursuant to a court order for the production of records shall be governed by the rules of criminal procedure.

(11) As used in this section, unless the context otherwise requires:

(a) "Actual or constructive control" means the records are maintained or stored in any form or format on the premises of the business entity or at another location or facility under the custody or control of the business entity or a parent or subsidiary business, including pursuant to an agreement or contract with the business entity or any parent or subsidiary business and third-party service provider, in Colorado or elsewhere.

(b) "Business entity" means a corporation or other entity that is subject to the provisions of title 7, C.R.S.; a foreign corporation qualified to do business in this state pursuant to article 115 of title 7, C.R.S., specifically including a federally chartered or authorized financial institution; a corporation or other entity that is subject to the provisions of title 11, C.R.S.; or a sole proprietorship or other association or group of individuals doing business in the state.

(c) "Colorado criminal investigator" means an employee of the Colorado department of regulatory agencies, the Colorado department of labor and employment, or the Colorado department of revenue who has been classified as a criminal investigator by the director of the employing department.

(d) "Peace officer" means a peace officer as described in section 16-2.5-101.

(e) "Records" shall include all documents, electronic notations, journal entries, data, reports, statements, financial documentation, correspondence, electronic mail, or other information retained by a business entity in connection with business activity, but shall not include an item that is privileged pursuant to section 13-90-107, C.R.S., unless the person who possesses the privilege gives consent.



§ 16-3-302. Search warrants - municipalities - inspections - grounds

A search warrant may be issued by a judge of any municipal court by compliance with the applicable rule of the Colorado municipal court rules.



§ 16-3-303. Search warrants - application

(1) A search warrant shall issue only on affidavit sworn to or affirmed before the judge and relating facts sufficient to:

(a) Identify or describe, as nearly as may be, the premises, person, place, or thing to be searched;

(b) Identify or describe, as nearly as may be, the property to be searched for, seized, or inspected;

(c) Establish the grounds for issuance of the warrant or probable cause to believe that such grounds exist; and

(d) Establish probable cause to believe that the property to be searched for, seized, or inspected is located at, in, or upon the premises, person, place, or thing to be searched.

(2) The affidavit required by this section may include sworn testimony reduced to writing and signed under oath by the witness giving the testimony before issuance of the warrant. A copy of the affidavit and a copy of the transcript of testimony taken in support of the request for a search warrant shall be attached to the search warrant filed with the court.

(3) Procedures governing application for and issuance of search warrants consistent with this section may be established by rule of the supreme court.

(4) A no-knock search warrant shall be issued only if the affidavit for such warrant:

(a) Complies with the provisions of subsections (1), (2), and (3) of this section;

(b) Specifically requests the issuance of a no-knock search warrant; and

(c) Has been reviewed and approved for legal sufficiency and signed by a district attorney pursuant to section 20-1-106.1 (1)(b), C.R.S. Such review and approval may take place as allowed by statute or court rule or by means of facsimile transmission, telephonic transmission, or other electronic transfer.

(5) If the grounds for the issuance of a no-knock search warrant are established by a confidential informant, the affidavit for such warrant shall contain a statement by the affiant concerning when such grounds became known or were verified by the affiant. The statement shall not identify the confidential informant.

(6) For the purposes of this section, unless the context otherwise requires, "no-knock search warrant" means a search warrant served by entry without prior identification.



§ 16-3-303.5. Location information - search warrant required - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Electronic communication service" means a service that provides the ability to send or receive wire or electronic communications to users of the service.

(b) "Electronic device" means a device that enables access to or use of an electronic communication service, remote computing service, or location information service.

(c) "Government entity" means a state or local agency, including but not limited to a law enforcement entity or any other investigative entity, agency, department, division, bureau, board, or commission, or an individual acting or purporting to act for or on behalf of a state or local agency.

(d) "Location information" means information concerning the location of an electronic device that, in whole or in part, is generated or derived from or obtained by the operation of an electronic device on a cellular telephone network or a location information service rather than obtained from a service provider.

(e) "Location information service" means the provision of a global positioning service or other mapping, locational, or directional information service.

(f) "Remote computing service" means the provision of computer storage or processing services by means of an electronic communications system.

(2) Except as provided in subsection (3) or (4) of this section, a government entity shall not obtain the location information of an electronic device without a search warrant issued by a court pursuant to the provisions of this part 3, a subpoena, or a court order.

(3) A government entity may obtain location information of an electronic device without a warrant, subpoena, or court order under any of the following circumstances:

(a) The device is reported stolen by the owner;

(b) In order to respond to the user's call for emergency services;

(c) With the informed, affirmative consent of:

(I) The owner or user of the electronic device;

(II) The next of kin of the owner or user of the electronic device if the owner or user is believed to be deceased or is reported missing and unable to be contacted; or

(III) The child's parent or legal guardian if the owner or user is under eighteen years of age;

(d) There exist exigent circumstances such that the search would be recognized as constitutionally permissible without the warrant;

(e) A representative of the government entity has a good faith belief that his or her actions were legal and, under the information available at the time, a reasonable person would believe that his or her actions were legal;

(f) The owner or user of the electronic device has voluntarily or publicly disclosed the location information;

(g) The electronic device has been abandoned by the owner or user; or

(h) In accordance with any other judicially recognized exception to the search warrant requirement.

(4) The provisions of this section do not apply to probation departments within the judicial department or to the division of adult parole within the department of corrections.

(5) Any evidence obtained in violation of this section is not admissible in a civil, criminal, or administrative proceeding and shall not be used in an affidavit of probable cause in an effort to obtain a search warrant, subpoena, or court order. In order to seek suppression of evidence pursuant to this subsection (5) in any proceeding, the person seeking the suppression of evidence must have an ownership, leasehold, rental, or legitimate possessory interest in or a reasonable expectation of privacy in the electronic device at issue.

(6) (a) A court shall not admit location information obtained pursuant to this section or evidence derived from that information at a trial, hearing, or other proceeding unless the party seeking to introduce the evidence provides a copy of the warrant, subpoena, or court order and any accompanying affidavit to each party pursuant to rule 16 of the Colorado rules of criminal procedure, or any successor rule.

(b) A court may waive the requirement under paragraph (a) of this subsection (6) if the court finds that it was not possible to provide a party with the warrant, subpoena, or court order and any accompanying application within the time required by rule 16 of the Colorado rules of criminal procedure, or any successor rule, and that the party will not be prejudiced by the delay in receiving the information.

(7) An electronic communication service provider and its officers, employees, or agents are not liable for providing information, facilities, or assistance in compliance with the terms of a search warrant, subpoena, or court order issued pursuant to this section or when provided without a warrant, subpoena, or court order issued pursuant to this section or if otherwise provided for by law.

(8) This section does not apply to a law enforcement agency obtaining basic subscriber information from an electronic communications service provider pursuant to a valid subpoena, court order, or search warrant.



§ 16-3-303.8. Testing for communicable diseases - court order required - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Communicable disease" means a disease or infection that is spread from one person to another through the exchange of blood or other bodily fluid and the human immunodeficiency virus (HIV).

(b) "Emergency medical care provider" has the same meaning as defined in section 18-3-201 (1), C.R.S.

(c) "Emergency medical service provider" has the same meaning as defined in section 18-3-201 (1.3), C.R.S.

(d) "Firefighter" has the same meaning as defined in section 18-3-201 (1.5), C.R.S.

(e) "Peace officer" means any person described in section 16-2.5-101.

(2) Consent. Unless a person has admitted that he or she has a communicable disease and provides confirmation of the disease, a law enforcement agency shall ask a person to voluntarily consent to a blood test to determine if the person has a communicable disease if:

(a) The person committed an assault in the first degree in violation of section 18-3-202, C.R.S.; assault in the second degree in violation of section 18-3-203, C.R.S.; or assault in the third degree in violation of section 18-3-204, C.R.S.; and

(b) During or as a result of the assault, the person's blood or other bodily fluid came into contact with any victim of the assault, a peace officer, firefighter, or emergency medical care provider, or an emergency medical service provider, and there is reason to believe, based on information from a medical professional, the department of public health and environment, or a local health agency, that the victim of the assault, peace officer, firefighter, emergency medical care provider, or emergency medical service provider is at risk of transmission of a communicable disease.

(3) Application. (a) A court shall order a person to submit blood required for a test for communicable diseases if an affidavit sworn to or affirmed before the judge establishes the following grounds for the order:

(I) There is probable cause that a person committed the crime of assault in the first degree in violation of section 18-3-202, C.R.S.; assault in the second degree in violation of section 18-3-203, C.R.S.; or assault in the third degree in violation of section 18-3-204, C.R.S.;

(II) The person has been asked to voluntarily submit to a blood test for a communicable disease and the person has refused; and

(III) There is probable cause to believe that the person's blood or other bodily fluid came into contact with any victim of the assault, a peace officer, firefighter, or emergency medical care provider, or an emergency medical service provider, and there is reason to believe, based on information from a medical professional, the department of public health and environment, or a local health agency, that the victim of the assault, peace officer, firefighter, emergency medical care provider, or emergency medical service provider is at risk of transmission of a communicable disease.

(b) The affidavit required by paragraph (a) of this subsection (3) may include sworn testimony reduced to writing and signed under oath by the witness giving the testimony before the issuance of the court order. A copy of the affidavit and a copy of the transcript of testimony taken in support of the request for the court order must be attached to a court order issued pursuant to this section.

(4) Order. If the court is satisfied that grounds for the application exist or that there is probable cause to believe that the grounds exist, the court shall issue the court order, which shall:

(a) Identify the name or description of the individual who is to give the blood;

(b) Identify the names of any persons making affidavits for issuance of the order;

(c) Identify the criminal offense concerning which the order has been issued;

(d) Identify the name of the victim of the assault, peace officer, firefighter, emergency medical care provider, or emergency medical service provider;

(e) Include a mandate to the officer to whom the order is directed to detain the person for only such time as is necessary to obtain the blood; and

(f) Include the typewritten or printed name of the judge issuing the order and his or her signature.

(5) Execution and return. (a) The blood tests must be conducted under medical supervision. A person who appears under an order of appearance issued pursuant to this section shall not be detained longer than is reasonably necessary to obtain the blood unless he or she is arrested for an offense.

(b) The order may be executed and returned only within thirty-five days after its issuance.

(c) The officer executing the order shall give a copy of the order to the person upon whom it is served.

(6) Disclosure of results and confidentiality. (a) The results of any test on the blood obtained pursuant to an order issued under this section must be reported to the court or the court's designee, who shall then disclose the results to any person named in paragraph (d) of subsection (4) of this section who requests the disclosure.

(b) Except as required by paragraph (a) of this subsection (6), the court shall keep the test results, disclosure of the test results, and any records relating to the test results or the disclosure of the test results confidential.

(7) Voluntary submission. If a person described in paragraph (a) of subsection (3) of this section voluntarily submits to a test for communicable diseases, the fact of the person's voluntary submission is admissible in mitigation of sentence if the person is convicted of the charged offense.



§ 16-3-304. Search warrants - contents

(1) If the judge is satisfied that grounds for the application exist or that there is probable cause to believe that such grounds exist, he shall issue a search warrant, which shall:

(a) Identify or describe, as nearly as may be, the premises, person, place, or thing to be searched;

(b) Identify or describe, as nearly as may be, the property to be searched for, seized, or inspected;

(c) State the grounds or probable cause for its issuance; and

(d) State the names of the persons whose affidavits or testimony have been taken in support thereof.

(2) The search warrant may also contain such other and further orders as the judge deems necessary to comply with the provisions of a statute, charter, or ordinance, or to provide for the custody or delivery to the proper officer of any property seized under the warrant, or otherwise to accomplish the purposes of the warrant.

(3) Unless the court otherwise directs, every search warrant authorizes the officer executing the same:

(a) To execute and serve the warrant at any time; and

(b) To use and employ such force as is reasonably necessary in the performance of the duties commanded by the warrant.



§ 16-3-305. Search warrants - direction - execution and return

(1) Except as otherwise provided in this section, a search warrant shall be directed to any officer authorized by law to execute it in the county wherein the property is located.

(2) A search warrant issued by a judge of a municipal court shall be directed to any officer authorized by law to execute it in the municipality wherein the property is located.

(3) Any judge issuing a search warrant, on the grounds stated in section 16-3-301, for the search of a person or for the search of any motor vehicle, aircraft, or other object which is mobile or capable of being transported may make an order authorizing a peace officer to be named in the warrant to execute the same, and the person named in such order may execute the warrant anywhere in the state. All sheriffs, coroners, police officers, and officers of the Colorado state patrol, when required, in their respective counties, shall aid and assist in the execution of such warrant. The order authorized by this subsection (3) may also authorize execution of the warrant by any officer authorized by law to execute it in the county wherein the property is located.

(4) When any officer, having a warrant for the search of a person or for the search of any motor vehicle, aircraft, or other object which is mobile or capable of being transported is in pursuit thereof and the person, motor vehicle, aircraft, or other object crosses or enters into another county, such officer is authorized to execute the warrant in the other county.

(5) It is the duty of all peace officers into whose hands any search warrant comes to execute the same, in their respective counties or municipalities, and make due return thereof. Procedures consistent with this section for the execution and return of search warrants may be provided by rule of the supreme court.

(6) A search warrant shall be executed within fourteen days after its date.



§ 16-3-306. Search warrants - joinder

The search of one or more persons, premises, places, or things, or any combination of persons, premises, places, or things, may be commanded in a single warrant or in separate warrants, if compliance is made with section 16-3-303 (1)(d).



§ 16-3-307. Limiting clause

Nothing in this part 3 shall be construed to require the issuance of a search warrant in cases in which such warrant is not required by law. This statute does not modify any statute inconsistent with it, regulating search, seizure, and the issuance and execution of search warrants in circumstances for which special provision is made.



§ 16-3-308. Evidence - admissibility - declaration of purpose - definitions

(1) Evidence which is otherwise admissible in a criminal proceeding shall not be suppressed by the trial court if the court determines that the evidence was seized by a peace officer, as described in section 16-2.5-101, as a result of a good faith mistake or of a technical violation.

(2) As used in subsection (1) of this section:

(a) "Good faith mistake" means a reasonable judgmental error concerning the existence of facts or law which if true would be sufficient to constitute probable cause.

(b) "Technical violation" means a reasonable good faith reliance upon a statute which is later ruled unconstitutional, a warrant which is later invalidated due to a good faith mistake, or a court precedent which is later overruled.

(3) Evidence which is otherwise admissible in a criminal proceeding and which is obtained as a result of a confession voluntarily made in a noncustodial setting shall not be suppressed by the trial court.

(4) (a) It is hereby declared to be the public policy of the state of Colorado that, when evidence is sought to be excluded from the trier of fact in a criminal proceeding because of the conduct of a peace officer leading to its discovery, it will be open to the proponent of the evidence to urge that the conduct in question was taken in a reasonable, good faith belief that it was proper, and in such instances the evidence so discovered should not be kept from the trier of fact if otherwise admissible. This section is necessary to identify the characteristics of evidence which will be admissible in a court of law. This section does not address or attempt to prescribe court procedure.

(b) It shall be prima facie evidence that the conduct of the peace officer was performed in the reasonable good faith belief that it was proper if there is a showing that the evidence was obtained pursuant to and within the scope of a warrant, unless the warrant was obtained through intentional and material misrepresentation.



§ 16-3-309. Admissibility of laboratory test results

(1) When evidence is seized in so small a quantity or unstable condition that qualitative laboratory testing will not leave a sufficient quantity of the evidence for independent analysis by the defendant's expert and when a state agent, in the regular performance of his duties, can reasonably foresee that the evidence might be favorable to the defendant, the trial court shall not suppress the prosecution's evidence if the court determines that the testing was performed in good faith and in accordance with regular procedures designed to preserve the evidence which might have been favorable to the defendant.

(2) The trial court shall consider the following factors in determining, pursuant to subsection (1) of this section, whether the state has met its obligation to preserve the evidence:

(a) Whether or not a suspect has been identified and apprehended and whether or not the suspect has retained counsel or has had counsel appointed for him at the time of testing;

(b) Whether the state should have used an available test method more likely to preserve the results of seized evidence;

(c) Whether, when the test results are susceptible to subjective interpretation, the state should have photographed or otherwise documented the test results as evidence;

(d) Whether the state should have preserved the used test samples;

(e) Whether it was necessary for the state agency to conduct quantitative analysis of the evidence;

(f) Whether there is a sufficient sample for the defendant's expert to utilize for analysis and the suspect or defendant has made a specific request to preserve such sample;

(g) If paragraph (f) of this subsection (2) cannot be complied with, in view of the small amount of evidence, or when the state's duty to preserve the evidence would otherwise be enhanced, whether it was reasonable for the state to have contacted the defendant to determine if he wished his expert to be present during the testing.

(3) With regard to testing performed on blood, urine, and breath samples which form the basis for a conclusion upon which a statutory presumption arises, it is hereby declared to be the public policy of the state of Colorado that when the prosecution's evidence of test results is sought to be excluded from the trier of fact in a criminal proceeding because the testing destroyed evidence which might have been favorable to the defense, it shall be open to the proponent of the evidence to urge that the testing in question was performed in good faith and in accordance with regular procedures designed to preserve the evidence which might have been favorable to the defense, and, in such instances, the evidence so discovered should not be kept from the trier of fact if otherwise admissible.

(4) For all other types of blood analysis, breath analysis, and urine analysis and for laboratory testing, such as serial number restoration, firearms testing, and gunpowder pattern testing, it is hereby declared to be the public policy of the state of Colorado that, when the prosecution's evidence of test results is sought to be excluded from the trier of fact in a criminal proceeding because of the destruction of evidence upon which the test was performed, it shall be open to the proponent of the evidence to urge that the testing in question was performed in a reasonable, good faith belief that it was proper and, in such instances, the evidence so discovered should not be kept from the trier of fact if otherwise admissible.

(5) Any report or copy thereof or the findings of the criminalistics laboratory shall be received in evidence in any court, preliminary hearing, or grand jury proceeding in the same manner and with the same force and effect as if the employee or technician of the criminalistics laboratory who accomplished the requested analysis, comparison, or identification had testified in person. Any party may request that such employee or technician testify in person at a criminal trial on behalf of the state before a jury or to the court, by notifying the witness and other party at least fourteen days before the date of such criminal trial.

(6) In no event shall evidence be suppressed which results from laboratory testing performed before identification of a suspect for the sole reason that the later identified suspect or his attorney was not present at the time of the testing.

(7) This section is necessary to identify the characteristics of evidence which will be admissible in a court of law. This section does not address or attempt to prescribe court procedure.



§ 16-3-310. Oral advisement and consent prior to search of a vehicle or a person during a police contact

(1) (a) Prior to conducting a consensual search of a person who is not under arrest, the person's effects, or a vehicle, a peace officer shall comply with paragraph (b) of this subsection (1).

(b) A peace officer may conduct a consensual search only after articulating the following factors to, and subsequently receiving consent from, the person subject to the search or the person with the apparent or actual authority to provide permission to search the vehicle or effects. The factors are:

(I) The person is being asked to voluntarily consent to a search; and

(II) The person has the right to refuse the request to search.

(c) After providing the advisement required in paragraph (b) of this subsection (1), a peace officer may conduct the requested search only if the person subject to the search voluntarily provides verbal or written consent. Other evidence of knowing and voluntary consent may be acceptable, if the person is unable to provide written or verbal consent.

(2) A peace officer providing the advisement required pursuant to subsection (1) of this section need not provide a specific recitation of the advisement; substantial compliance with the substance of the factors is sufficient to comply with the requirement.

(3) If a defendant moves to suppress any evidence obtained in the course of the search, the court shall consider the failure to comply with the requirements of this section as a factor in determining the voluntariness of the consent.

(4) This section shall not apply to a search conducted pursuant to section 16-3-103, a valid search incident to or subsequent to a lawful arrest, or a search for which there is a legal basis other than voluntary consent. This shall include, but not be limited to, a search in a correctional facility or on correctional facility property, a detention facility, county detention facility, custody facility, juvenile correctional facility or any mental health institute or mental health facility operated by or under a contract with the department of human services, a community corrections facility, or a jail or a search of a person subject to probation or parole by a community supervision or parole officer when the person has consented to search as a term and condition of any probation or parole.



§ 16-3-311. Peace officer incident recordings

(1) A person has the right to lawfully record any incident involving a peace officer and to maintain custody and control of that recording and the device used to record the recording. A peace officer shall not seize a recording or recording device without consent, without a search warrant or subpoena, or without a lawful exception to the warrant requirement.

(2) (a) If a peace officer seeks to obtain from a person a device used to record an incident involving a peace officer in order to access the recording as possible evidence in an investigation, the officer shall first:

(I) Advise the person of his or her name, his or her badge number or other identifying number, and the name of the law enforcement agency;

(II) Identify the legal reason for which the information is requested; and

(III) If practicable under the circumstances, inquire whether the person will voluntarily provide the officer with a copy of the specific recording that is relevant to the investigation either by voluntarily providing the device to the officer or immediately electronically transferring the information to the officer or the law enforcement agency so that the person may retain possession of his or her device, the recording, and any personal non-evidentiary private information contained on the device.

(b) If the person consents voluntarily to the transfer of the device to law enforcement, the peace officer shall limit his or her search of the device to a search for the recording that is relevant evidence to the investigation, and the device shall be returned to the person upon request and with all convenient speed.

(c) If the person consents to an electronic transfer of the recording, the electronic transfer shall take place as soon as possible and without unnecessary delay.

(d) In circumstances when the immediate electronic transfer is not practicable or if the person does not consent to the electronic transfer of the evidentiary information or to the seizure of the device, the peace officer may arrange for the transfer or delivery of the information or device with the person to the peace officer or to the law enforcement agency by any alternative means consistent with any policies and procedures of the law enforcement agency.

(e) Notwithstanding the provisions of this section, a peace officer has the authority to temporarily seize and maintain control over a device that was used to record an incident involving a peace officer for no longer than seventy-two hours to obtain a search warrant when exigent circumstances exist such that the peace officer believes it is necessary to save a life or when the peace officer has a reasonable, articulable, good-faith belief that seizure of the device is necessary to prevent the destruction of the evidentiary recording while a warrant is obtained.

(3) The provisions of this section do not apply to devices seized incident to arrest.

(4) Nothing in this section shall be construed to allow a person to interfere with a peace officer in the lawful performance of his or her duties.






Part 4 - Rights of Persons in Custody

§ 16-3-401. Treatment while in custody

(1) No unlawful means of any kind shall be used to obtain a statement, admission, or confession from any person in custody.

(2) Persons arrested or in custody shall be treated humanely and provided with adequate food, shelter, and, if required, medical treatment. Anyone receiving medical treatment while held in custody may be assessed a medical treatment charge as provided in section 17-26-104.5, C.R.S.



§ 16-3-402. Right to communicate with attorney and family

(1) Persons who are arrested shall have the right to communicate with an attorney of their choice and a member of their family by making a reasonable number of telephone calls or by communicating in any other reasonable manner. Such communication shall be permitted at the earliest possible time after arrival at the police station, sheriff's office, jail, or other like confinement facility to which such person is first taken after arrest.

(2) If the accused is transferred to a new place of custody, his right to communicate with an attorney and a member of his family is renewed.

(2.5) If the victim is able to demonstrate through the use of caller identification or other credible evidence that the incarcerated defendant has called the victim from the jail or correctional facility in violation of the protection order issued pursuant to section 18-1-1001, C.R.S., or in violation of any other valid protection order or emergency protection order in effect, the defendant shall not be entitled to further telephone calls except to such defendant's attorney, which calls shall be placed by a jail or correctional facility staff member. If the defendant was arrested for violating an order not to contact certain family members, the right to contact those family members by telephone shall be prohibited, and the jail or correctional facility staff shall place all outgoing telephone calls that the defendant wishes to make that are not identified in the protection order as prohibited.

(3) (a) Consistent with the provisions of section 21-1-103, C.R.S., if any person in custody indicates in any manner his desire to speak with an attorney or the court determines that an inquiry into the matter of indigency should occur, the public defender shall be permitted to communicate with that person to determine whether that person has counsel and, if the person desires that the public defender represent him, to make an initial determination as to whether the person is indigent. If the public defender determines that the person is indigent, such person shall apply for representation by the public defender in accordance with section 21-1-103, C.R.S.

(b) The public defender, upon his request and with due regard for reasonable law enforcement administrative procedures, shall be permitted to determine whether or not any person in custody has been taken without unnecessary delay before the nearest available county or district judge.



§ 16-3-403. Right to consult with attorney

Any person committed, imprisoned, or arrested for any cause, whether or not such person is charged with an offense, shall be allowed to consult with an attorney-at-law of this state whom such person desires to see or consult, alone and in private at the place of custody, as many times and for such period each time as is reasonable. Except where extradition proceedings have been completed or are not required by law, when any such person is about to be moved beyond the limits of this state, the person to be moved shall be entitled to a reasonable delay for the purpose of obtaining counsel and of availing himself of the laws of this state for the security of personal liberty.



§ 16-3-404. Duty of officers to admit attorney

(1) All peace officers or persons having in custody any person committed, imprisoned, or arrested for any alleged cause shall forthwith admit any attorney-at-law in this state, upon the demand of the prisoner or of a friend, relative, spouse, or attorney of the prisoner, to see and consult the person so imprisoned, alone and in private, at the jail or other place of custody, if such person so imprisoned expressly consents to see or to consult with the attorney.

(2) Any peace officer or person violating the duty imposed by this section or section 16-3-403 shall forfeit and pay not less than one hundred dollars nor more than one thousand dollars to the person imprisoned or to his attorney for the benefit of the person imprisoned, to be recovered in any court of competent jurisdiction.



§ 16-3-405. Strip searches - when authorized or prohibited

(1) No person arrested for a traffic or a petty offense shall be strip searched, prior to arraignment, unless there is reasonable belief that the individual is concealing a weapon or a controlled substance or that the individual, upon identification, is a parolee or an offender serving a sentence in any correctional facility in the state or that the individual is arrested for driving while under the influence of drugs.

(2) As used in this section, "strip search" means having an arrested person remove or arrange some or all of his or her clothing so as to permit a visual inspection of the genitals, buttocks, anus, or female breasts of such person.

(3) Any strip search that is conducted shall be performed by a person of the same sex as the arrested person and on premises where the search cannot be observed by persons not physically conducting the search.

(4) Every peace officer or employee of a police department or sheriff's department conducting a strip search shall obtain the written permission of the police commander or an agent thereof or a sheriff or an agent thereof designated for the purposes of authorizing a strip search in accordance with this section.

(5) No search of any body cavity other than the mouth shall be conducted without the written permission of the police commander or an agent thereof or a sheriff or an agent thereof authorizing a body cavity search. The search must be performed under sanitary conditions and conducted by a licensed physician or nurse.

(6) Any peace officer or employee of a police department or a sheriff's department who knowingly or intentionally fails to comply with any provision of this section commits second degree official misconduct, as defined in section 18-8-405, C.R.S. Nothing contained in this section shall preclude prosecution of a peace officer or employee of a police department or sheriff's department under any other provision of the law.

(7) Nothing in this section shall be construed as limiting the statutory or common-law rights of any person for the purposes of any civil action or injunctive relief.

(8) The provisions of subsections (1) to (6) of this section shall not apply when, following arraignment and pursuant to a court order, the person is taken into custody by or remanded to a sheriff or a correctional facility.






Part 5 - Warrants and Bonds for Persons Illegally in the Country

§ 16-3-501. Warrants issued for persons illegally in the country

(1) If a person has posted a bond in a criminal case, at any stage of a criminal proceeding, and the person is released to the United States immigration and customs enforcement agency, the court shall issue a warrant commanding the arrest of the person when contacted anywhere within the United States and shall set the amount of the bond on the warrant. The warrant shall be entered in the Colorado crime information center and the national crime information center databases. The criminal case shall remain active for an indefinite period of time; except that the case may be dismissed upon a motion by the district attorney.

(2) A bond issued pursuant to this section shall include all known aliases for the person and the person's date of birth.



§ 16-3-502. No dismissal of cases against persons illegally in the country

(1) A court shall not dismiss criminal charges against a person because the person has been removed or is facing removal from the United States prior to a conviction or other disposition of all criminal charges against the person; except that the court may dismiss the criminal charges upon a motion of the district attorney.

(2) A court shall not dismiss criminal charges against a person who has been convicted or pled guilty to a crime because the person has been removed or is facing removal from the United States. The defendant shall serve his or her sentence and pay all restitution prior to removal.

(3) If the provisions of part 3 of article 4.1 of title 24, C.R.S., apply, the victim shall be consulted pursuant to the provisions of sections 24-4.1-302.5 and 24-4.1-303, C.R.S.



§ 16-3-503. Bonds for persons with immigration-related issues

On and after June 6, 2017, a law enforcement agency holding a defendant charged with a criminal offense shall not notify the defendant's bail bonding agent or a noncompensated surety before the bond is posted that his or her bond or fees may be forfeited if the defendant is removed from the country. On and after June 6, 2017, a law enforcement officer shall no longer ask a defendant or a person other than a bail bonding agent to execute a waiver prior to posting a bond for a person charged with a criminal offense that states that he or she understands that the bond or fees shall be forfeited if the defendant is removed from the country. A bail bonding agent shall not communicate to a defendant that his or her bond or fees shall be forfeited if the defendant is removed from the country.






Part 6 - Recording Custodial Interrogations

§ 16-3-601. Recording custodial interrogations - definitions

(1) On and after July 1, 2017, except as provided for in subsection (2) of this section, when a peace officer reasonably believes he or she is investigating a class 1 or class 2 felony or a felony sexual assault described in section 18-3-402, 18-3-404, 18-3-405, or 18-3-405.5, C.R.S., the peace officer shall electronically record a custodial interrogation occurring in a permanent detention facility of any person suspected of such an offense.

(2) Subsection (1) of this section does not apply if:

(a) The defendant requests the interrogation not be recorded, as long as this request is preserved by electronic recording or in writing;

(b) The recording equipment fails;

(c) Recording equipment is unavailable, either through damage or extraordinary circumstances;

(d) Exigent circumstances relating to public safety prevent the preservation by electronic recording; or

(e) The interrogation is conducted outside the state of Colorado.

(3) Nothing in this section prevents a court from admitting a statement made in a custodial interrogation in a permanent detention facility as rebuttal or impeachment testimony of the defendant.

(4) If a law enforcement agency does not make an electronic recording of the custodial interrogation as required by this section, the court may still admit evidence from the interrogation. If the prosecution, when offering the evidence from the interrogation, establishes by a preponderance of the evidence that one of the exceptions identified in subsection (2) of this section applies or the circumstances described in subsection (3) of this section apply, the court may admit the evidence without a cautionary instruction. If the prosecution does not meet this burden of proof, the court shall provide a cautionary instruction to the jury regarding the failure to record the interrogation after admitting the evidence. The court shall instruct the jury that the failure to record the interrogation is a violation of the law enforcement agency's policy and state law and that the violation may be considered by the jury in determining the weight that is given to any statement of the defendant in violation of this policy in the course of the jury's deliberations.

(5) By July 1, 2017, all law enforcement agencies shall have available equipment for making electronic recordings and have in place policies and procedures for the preservation of custodial interrogations consistent with this section.

(6) For the purposes of this section, the following definitions apply:

(a) "Custodial interrogation" means any interrogation of a person while such person is in custody.

(b) "Custody" means restraint on a person's freedom such that a reasonable person would believe he or she is in police custody to the degree associated with a formal arrest.

(c) "Electronic recording" means an audio-visual recording that accurately preserves the statements of all parties to a custodial interrogation.

(d) "Interrogation" means words or conduct initiated by a law enforcement officer that the officer should know are reasonably likely to elicit an incriminating response from the suspect.

(e) "Permanent detention facility" means any building, structure, or place where persons are or may lawfully be held in custody or confinement under the jurisdiction of the state of Colorado or any political subdivision of the state of Colorado, including a building housing the offices of a law enforcement agency. "Permanent detention facility" does not include a vehicle, trailer, mobile office, or temporary structure.









Article 4 - Release From Custody Pending Final Adjudication

Part 1 - Release on Bail

§ 16-4-101. Bailable offenses - definitions

(1) All persons shall be bailable by sufficient sureties except:

(a) For capital offenses when proof is evident or presumption is great; or

(b) When, after a hearing held within ninety-six hours of arrest and upon reasonable notice, the court finds that the proof is evident or the presumption is great as to the crime alleged to have been committed and finds that the public would be placed in significant peril if the accused were released on bail and such person is accused in any of the following cases:

(I) A crime of violence alleged to have been committed while on probation or parole resulting from the conviction of a crime of violence;

(II) A crime of violence alleged to have been committed while on bail pending the disposition of a previous crime of violence charge for which probable cause has been found;

(III) A crime of violence alleged to have been committed after two previous felony convictions, or one such previous felony conviction if such conviction was for a crime of violence, upon charges separately brought and tried under the laws of this state or under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States which, if committed in this state, would be a felony;

(IV) A crime of possession of a weapon by a previous offender alleged to have been committed in violation of section 18-12-108 (2)(b), (2)(c), (4)(b), (4)(c), or (5), C.R.S.;

(V) Sexual assault, as described in section 18-3-402, sexual assault in the first degree, as described in section 18-3-402, as it existed prior to July 1, 2000, sexual assault in the second degree, as described in section 18-3-403, as it existed prior to July 1, 2000, sexual assault on a child, as described in section 18-3-405, or sexual assault on a child by one in a position of trust, as described in section 18-3-405.3 in which the victim is fourteen years of age or younger and seven or more years younger than the accused.

(c) When a person has been convicted of a crime of violence or a crime of possession of a weapon by a previous offender, as described in section 18-12-108 (2)(b), (2)(c), (4)(b), (4)(c), or (5), C.R.S., at the trial court level and such person is appealing such conviction or awaiting sentencing for such conviction and the court finds that the public would be placed in significant peril if the convicted person were released on bail.

(2) For purposes of this section, "crime of violence" shall have the same meaning as set forth in section 18-1.3-406 (2), C.R.S.

(3) In any capital case, the defendant may make a written motion for admission to bail upon the ground that the proof is not evident or that presumption is not great, and the court shall promptly conduct a hearing upon such motion. At such hearing, the burden shall be upon the people to establish that the proof is evident or that the presumption is great. The court may combine in a single hearing the questions as to whether the proof is evident or the presumption great with the determination of the existence of probable cause to believe that the defendant committed the crime charged.

(4) Except in the case of a capital offense, if a person is denied bail under this section, the trial of the person shall be commenced not more than ninety-one days after the date on which bail is denied. If the trial is not commenced within ninety-one days and the delay is not attributable to the defense, the court shall immediately schedule a bail hearing and shall set the amount of the bail for the person.

(5) When a person is arrested for a crime of violence, as defined in section 16-1-104 (8.5), or a criminal offense alleging the use or possession of a deadly weapon or the causing of bodily injury to another person, or a criminal offense alleging the possession of a weapon by a previous offender, as described in section 18-12-108 (2)(b), (2)(c), (4)(b), (4)(c), or (5), C.R.S., and such person is on parole, the law enforcement agency making the arrest shall notify the department of corrections within twenty-four hours. The person so arrested shall not be eligible for bail to be set until at least seventy-two hours from the time of his or her arrest has passed.



§ 16-4-102. Right to bail - before conviction

Any person who is in custody, and for whom the court has not set bond and conditions of release pursuant to the applicable rule of criminal procedure, and who is not subject to the provisions of section 16-4-101 (5), has the right to a hearing to determine bond and conditions of release. A person in custody may also request a hearing so that bond and conditions of release can be set. Upon receiving the request, the judge shall notify the district attorney immediately of the arrested person's request, and the district attorney shall have the right to attend and advise the court of matters pertinent to the type of bond and conditions of release to be set. The judge shall also order the appropriate law enforcement agency having custody of the prisoner to bring him or her before the court forthwith, and the judge shall set bond and conditions of release if the offense for which the person was arrested is bailable. It shall not be a prerequisite to bail that a criminal charge of any kind has been filed.



§ 16-4-103. Setting and selection type of bond - criteria

(1) At the first appearance of a person in custody before any court or any person designated by the court to set bond, the court or person shall determine the type of bond and conditions of release unless the person is subject to the provisions of section 16-4-101.

(2) If an indictment, information, or complaint has been filed and the type of bond and conditions of release have been fixed upon return of the indictment or filing of the information or complaint, the court shall review the propriety of the type of bond and conditions of release upon first appearance of a person in custody.

(3) (a) The type of bond and conditions of release shall be sufficient to reasonably ensure the appearance of the person as required and to protect the safety of any person or the community, taking into consideration the individual characteristics of each person in custody, including the person's financial condition.

(b) In determining the type of bond and conditions of release, if practicable and available in the jurisdiction, the court shall use an empirically developed risk assessment instrument designed to improve pretrial release decisions by providing to the court information that classifies a person in custody based upon predicted level of risk of pretrial failure.

(4) When the type of bond and conditions of release are determined by the court, the court shall:

(a) Presume that all persons in custody are eligible for release on bond with the appropriate and least-restrictive conditions consistent with provisions in paragraph (a) of subsection (3) of this section unless a person is otherwise ineligible for release pursuant to the provisions of section 16-4-101 and section 19 of article II of the Colorado constitution. A monetary condition of release must be reasonable, and any other condition of conduct not mandated by statute must be tailored to address a specific concern.

(b) To the extent a court uses a bond schedule, the court shall incorporate into the bond schedule conditions of release and factors that consider the individualized risk and circumstances of a person in custody and all other relevant criteria and not solely the level of offense; and

(c) Consider all methods of bond and conditions of release to avoid unnecessary pretrial incarceration and levels of community-based supervision as conditions of pretrial release.

(5) The court may also consider the following criteria as appropriate and relevant in making a determination of the type of bond and conditions of release:

(a) The employment status and history of the person in custody;

(b) The nature and extent of family relationships of the person in custody;

(c) Past and present residences of the person in custody;

(d) The character and reputation of the person in custody;

(e) Identity of persons who agree to assist the person in custody in attending court at the proper time;

(f) The likely sentence, considering the nature and the offense presently charged;

(g) The prior criminal record, if any, of the person in custody and any prior failures to appear for court;

(h) Any facts indicating the possibility of violations of the law if the person in custody is released without certain conditions of release;

(i) Any facts indicating that the defendant is likely to intimidate or harass possible witnesses; and

(j) Any other facts tending to indicate that the person in custody has strong ties to the community and is not likely to flee the jurisdiction.

(6) When a person is charged with an offense punishable by fine only, any monetary condition of release shall not exceed the amount of the maximum fine penalty.



§ 16-4-104. Types of bond set by the court

(1) The court shall determine, after consideration of all relevant criteria, which of the following types of bond is appropriate for the pretrial release of a person in custody, subject to the relevant statutory conditions of release listed in section 16-4-105. The person may be released upon execution of:

(a) An unsecured personal recognizance bond in an amount specified by the court. The court may require additional obligors on the bond as a condition of the bond.

(b) An unsecured personal recognizance bond with additional nonmonetary conditions of release designed specifically to reasonably ensure the appearance of the person in court and the safety of any person or persons or the community;

(c) A bond with secured monetary conditions when reasonable and necessary to ensure the appearance of the person in court or the safety of any person or persons or the community. The financial conditions shall state an amount of money that the person must post with the court in order for the person to be released. The person may be released from custody upon execution of bond in the full amount of money to be secured by any one of the following methods, as selected by the person to be released, unless the court makes factual findings on the record with respect to the person to be released that a certain method of bond, as selected by the court, is necessary to ensure the appearance of the person in court or the safety of any person, persons, or the community:

(I) By a deposit with the clerk of the court of an amount of cash equal to the monetary condition of the bond;

(II) By real estate situated in this state with unencumbered equity not exempt from execution owned by the accused or any other person acting as surety on the bond, which unencumbered equity shall be at least one and one-half the amount of the security set in the bond;

(III) By sureties worth at least one and one-half of the security set in the bond; or

(IV) By a bail bonding agent, as defined in section 16-1-104 (3.5).

(d) A bond with secured real estate conditions when it is determined that release on an unsecured personal recognizance bond without monetary conditions will not reasonably ensure the appearance of the person in court or the safety of any person or persons or the community. For a bond secured by real estate, the bond shall not be accepted by the clerk of the court unless the record owner of such property presents to the clerk of the court the original deed of trust as set forth in subparagraph (IV) of this paragraph (d) and the applicable recording fee. Upon receipt of the deed of trust and fee, the clerk of the court shall record the deed of trust with the clerk and recorder for the county in which the property is located. For a bond secured by real estate, the amount of the owner's unencumbered equity shall be determined by deducting the amount of all encumbrances listed in the owner and encumbrances certificate from the actual value of such real estate as shown on the current notice of valuation. The owner of the real estate shall file with the bond the following, which shall constitute a material part of the bond:

(I) The current notice of valuation for such real estate prepared by the county assessor pursuant to section 39-5-121, C.R.S.; and

(II) Evidence of title issued by a title insurance company or agent licensed pursuant to article 11 of title 10, C.R.S., within thirty-five days after the date upon which the bond is filed; and

(III) A sworn statement by the owner of the real estate that the real estate is security for the compliance by the accused with the primary condition of the bond; and

(IV) A deed of trust to the public trustee of the county in which the real estate is located that is executed and acknowledged by all record owners of the real estate. The deed of trust shall name the clerk of the court approving the bond as beneficiary. The deed of trust shall secure an amount equal to one and one-half times the amount of the bond.

(2) Unless the district attorney consents or unless the court imposes certain additional individualized conditions of release as described in section 16-4-105, a person must not be released on an unsecured personal recognizance bond pursuant to paragraph (a) of subsection (1) of this section under the following circumstances:

(a) The person is presently free on another bond of any kind in another criminal action involving a felony or a class 1 misdemeanor;

(b) The person has a record of conviction of a class 1 misdemeanor within two years or a felony within five years, prior to the bail hearing; or

(c) The person has willfully failed to appear on bond in any case involving a felony or a class 1 misdemeanor charge in the preceding five years.

(3) A person may not be released on an unsecured personal recognizance bond if, at the time of such application, the person is presently on release under a surety bond for felony or class 1 misdemeanor charges unless the surety thereon is notified and afforded an opportunity to surrender the person into custody on such terms as the court deems just under the provisions of section 16-4-108.

(4) Because of the danger posed to any person and the community, a person who is arrested for an offense under section 42-4-1301 (1) or (2)(a), C.R.S., may not attend a bail hearing until the person is no longer intoxicated or under the influence of drugs. The person shall be held in custody until the person may safely attend such hearing.



§ 16-4-105. Conditions of release on bond

(1) For each bond, the court shall require that the released person appear to answer the charge against the person at a place and upon a date certain and at any place or upon any date to which the proceeding is transferred or continued. This condition is the only condition for which a breach of surety or security on the bail bond may be subject to forfeiture.

(2) For a person who has been arrested for a felony offense, the court shall require as a condition of a bond that the person execute a waiver of extradition stating the person consents to extradition to this state and waives all formal procedures incidental to extradition proceedings in the event that he or she is arrested in another state while at liberty on such bail bond and acknowledging that he or she shall not be admitted to bail in any other state pending extradition to this state.

(3) Additional conditions of every bond is that the released person shall not commit any felony while free on such a bail bond, and the court in which the action is pending has the power to revoke the release of the person, to change any bond condition, including the amount of any monetary condition if it is shown that a competent court has found probable cause to believe that the defendant has committed a felony while released, pending the resolution of a prior felony charge.

(4) An additional condition of every bond in cases involving domestic violence as defined in section 18-6-800.3 (1), C.R.S., in cases of stalking under section 18-3-602, C.R.S., or in cases involving unlawful sexual behavior as defined in section 16-22-102 (9), is that the released person acknowledge the protection order as provided in section 18-1-1001 (5), C.R.S.

(5) An additional condition of every bond in a case of an offense under section 42-2-138 (1)(d)(I), C.R.S., of driving while such person's driver's license or privilege to drive, either as a resident or nonresident, is restrained solely or partially because of a conviction of a driving offense pursuant to section 42-4-1301 (1) or (2)(a), C.R.S., is that such person not drive any motor vehicle during the period of such driving restraint.

(6) (a) If a person is arrested for driving under the influence or driving while ability impaired, pursuant to section 42-4-1301, C.R.S., and the person has one or more previous convictions for an offense in section 42-4-1301, C.R.S., or one or more convictions in any other jurisdiction that would constitute a violation of section 42-4-1301, C.R.S., as a condition of any bond, the court shall order that the person abstain from the use of alcohol or illegal drugs, and such abstinence shall be monitored.

(b) A person seeking relief from any of the conditions imposed pursuant to subsection (6)(a) of this section shall file a motion with the court, and the court shall conduct a hearing upon the motion. The court shall consider whether the condition from which the person is seeking relief is in the interest of justice and whether public safety would be endangered if the condition were not enforced. When determining whether to grant relief pursuant to this subsection (6)(b), the court shall consider whether the person has voluntarily enrolled and is participating in an appropriate substance use disorder treatment program.

(c) Notwithstanding subsection (6)(a) or any other provision of this section, if a person possesses a valid registry identification card, as defined in section 25-1.5-106 (2)(e), that establishes that he or she is a patient who uses medical marijuana, the court shall not require as a condition of any bond that the person abstain from the use of medical marijuana.

(7) A person may be released on a bond with monetary condition of bond, when appropriate, as described in section 16-4-104 (1)(c).

(8) In addition to the conditions specified in this section, the court may impose any additional conditions on the conduct of the person released that will assist in obtaining the appearance of the person in court and the safety of any person or persons and the community. These conditions may include, but are not limited to, supervision by a qualified person or organization or supervision by a pretrial services program established pursuant to section 16-4-106. While under the supervision of a qualified organization or pretrial services program, the conditions of release imposed by the court may include, but are not limited to:

(a) Periodic telephone contact with the program;

(b) Periodic office visits by the person to the pretrial services program or organization;

(c) Periodic visits to the person's home by the program or organization;

(d) Treatment of the person's behavioral, mental health, or substance use disorder, if applicable, including residential treatment if the defendant consents to the treatment;

(e) Periodic alcohol or drug testing of the person;

(f) Domestic violence counseling for the defendant if the defendant consents to the counseling;

(g) Electronic or global position monitoring of the person;

(h) Pretrial work release for the person; and

(i) Other supervision techniques shown by research to increase court appearance and public safety rates for persons released on bond.



§ 16-4-106. Pretrial services programs

(1) The chief judge of any judicial district may order a person who is eligible for bond or other pretrial release to be evaluated by a pretrial services program established pursuant to this section, which program may advise the court if the person is bond eligible, may provide information that enables the court to make an appropriate decision on bond and conditions of release, and may recommend conditions of release consistent with this section. The chief judge may make such order in any or all of the counties of the chief judge's judicial district.

(2) The chief judge of any judicial district shall endeavor to consult, on an annual basis, with the county or counties within the judicial district in an effort to support and encourage the development by the county or counties, to the extent practicable and within available resources, of pretrial services programs that support the work of the court and evidence-based decision-making in determining the type of bond and conditions of release.

(3) To reduce barriers to the pretrial release of persons in custody whose release on bond with appropriate conditions reasonably assures court appearance and public safety, all counties and cities and counties are encouraged to develop a pretrial services program in consultation with the chief judge of the judicial district in an effort to establish a pretrial services program that may be utilized by the district court of such county or city and county. Any pretrial services program must be established pursuant to a plan formulated by a community advisory board created for such purpose and appointed by the chief judge of the judicial district. Membership on such community advisory board must include, at a minimum, a representative of a local law enforcement agency, a representative of the district attorney, a representative of the public defender, and a representative of the citizens at large. The chief judge is encouraged to appoint to the community advisory board at least one representative of the bail bond industry who conducts business in the judicial district, which may include a bail bondsman, a bail surety, or other designated bail industry representative. The plan formulated by such community advisory board must be approved by the chief judge of the judicial district prior to the establishment and utilization of the pretrial services program. The option contained in this section that a pretrial services program be established pursuant to a plan formulated by the community advisory board does not apply to any pretrial services program that existed before May 31, 1991.

(4) Any pretrial services program approved pursuant to this section must meet the following criteria:

(a) The program must establish a procedure for the screening of persons who are detained due to an arrest for the alleged commission of a crime so that such information may be provided to the judge who is setting the bond and conditions of release. The program must provide information that provides the court with the ability to make an appropriate initial bond decision that is based upon facts relating to the person's risk of failure to appear for court and risk of danger to the community.

(b) The program must make all reasonable attempts to provide the court with such information delineated in this section as is appropriate to each individual person seeking release from custody;

(c) The program, in conjunction with the community advisory board, must make all reasonable efforts to implement an empirically developed pretrial risk assessment tool, to be used by the program, the court, and the parties to the case solely for the purpose of assessing pretrial risk, and a structured decision-making design based upon the person's charge and the risk assessment score; and

(d) The program must work with all appropriate agencies and assist with all efforts to comply with sections 24-4.1-302.5 and 24-4.1-303, C.R.S.

(5) Any pretrial services program may also include different methods and levels of community-based supervision as a condition of release, and the program must use established methods for persons who are released prior to trial in order to decrease unnecessary pretrial detention. The program may include, but is not limited to, any of the criteria as outlined in section 16-4-105 (8) as conditions for pretrial release.

(6) Commencing July 1, 2012, each pretrial services program established pursuant to this section shall provide an annual report to the judicial department no later than November 1 of each year, regardless of whether the program existed prior to May 31, 1991. Notwithstanding section 24-1-136 (11)(a)(I), the judicial department shall present an annual combined report to the house and senate judiciary committees of the house of representatives and the senate, or any successor committees, of the general assembly. The report to the judicial department must include, but is not limited to, the following information:

(a) The total number of pretrial assessments performed by the program and submitted to the court;

(b) The total number of closed cases by the program in which the person was released from custody and supervised by the program;

(c) The total number of closed cases in which the person was released from custody, was supervised by the program, and, while under supervision, appeared for all scheduled court appearances on the case;

(d) The total number of closed cases in which the person was released from custody, was supervised by the program, and was not charged with a new criminal offense that was alleged to have occurred while under supervision and that carried the possibility of a sentence to jail or imprisonment;

(e) The total number of closed cases in which the person was released from custody and was supervised by the program, and the person's bond was not revoked by the court due to a violation of any other terms and conditions of supervision; and

(f) Any additional information the judicial department may request.

(7) For the reports required in subsection (6) of this section, the pretrial services program shall include information detailing the number of persons released on a commercial surety bond in addition to pretrial supervision, the number of persons released on a cash, private surety, or property bond in addition to pretrial supervision, and the number of persons released on any form of a personal recognizance bond in addition to pretrial supervision.



§ 16-4-107. Hearing after setting of monetary conditions of bond

(1) If a person is in custody and the court imposed a monetary condition of bond for release, and the person, after seven days from the setting of the monetary condition of bond, is unable to meet the monetary obligations of the bond, the person may file a written motion for reconsideration of the monetary conditions of the bond. The person may only file the written motion pursuant to this section one time during the pendency of the case and may only file the written motion if he or she believes that, upon presentation of evidence not fully considered by the court, he or she is entitled to a personal recognizance bond or an unsecured bond with conditions of release or a change in the monetary conditions of bond. The court shall promptly conduct a hearing on this motion for reconsideration, but the hearing must be held within fourteen days after the filing of the motion. However, the court may summarily deny the motion if the court finds that there is no additional evidence not fully considered by the court presented in the written motion. In considering the motion, the court shall consider the results of any empirically developed risk assessment instrument.

(2) Nothing in this section shall preclude a person from filing a motion for relief from a monetary condition of bond pursuant to section 16-4-109 at any time during the pendency of the case.



§ 16-4-108. When original bond continued

Once a bond has been executed and the person released from custody thereon, whether a charge is then pending or is thereafter filed or transferred to a court of competent jurisdiction, the original bond shall continue in effect until final disposition of the case in the trial court. If a charge filed in the county court is dismissed and the district attorney states on the record that the charge will be refiled in the district court or that the dismissal by the county court will be appealed to the district court, the county court before entering the dismissal shall fix a return date, not later than sixty-three days thereafter, upon which the defendant must appear in the district court and continue the bond. Any bond continued pursuant to this section is subject to the provisions of section 16-4-109.



§ 16-4-109. Reduction or increase of monetary conditions of bond - change in type of bond or conditions of bond - definitions

(1) Upon application by the district attorney or the defendant, the court before which the proceeding is pending may increase or decrease the financial conditions of bond, may require additional security for a bond, may dispense with security theretofore provided, or may alter any other condition of the bond.

(2) Reasonable notice of an application for modification of a bond by the defendant shall be given to the district attorney.

(3) Reasonable notice of application for modification of a bond by the district attorney shall be given to the defendant, except as provided in subsection (4) of this section.

(4) (a) Upon verified application by the district attorney or a bonding commissioner stating facts or circumstances constituting a breach or a threatened breach of any of the conditions of the bond, the court may issue a warrant commanding any peace officer to bring the defendant without unnecessary delay before the court for a hearing on the matters set forth in the application. Upon issuance of the warrant, the bonding commissioner shall notify the bail bond agent of record by electronic mail to the agent if available within twenty-four hours or by certified mail not more than fourteen days after the warrant is issued. At the conclusion of the hearing, the court may enter an order authorized by subsection (1) of this section. If a bonding commissioner files an application for a hearing pursuant to this subsection (4), the bonding commissioner shall notify the district attorney, for the jurisdiction in which the application is made, of the application within twenty-four hours following the filing of the application.

(b) As used in this subsection (4), "bonding commissioner" means a person employed by a pretrial services program as described in section 16-4-106 (3), and so designated as a bonding commissioner by the chief or presiding judge of the judicial district.

(5) The district attorney has the right to appear at all hearings seeking modification of the terms and conditions of bond and may advise the court on all pertinent matters during the hearing.



§ 16-4-110. Exoneration from bond liability

(1) Any person executing a bail bond as principal or as surety shall be exonerated as follows:

(a) When the condition of the bond has been satisfied; or

(b) When the amount of the forfeiture has been paid; or

(c) (I) When the surety appears and provides satisfactory evidence to the court that the defendant is unable to appear before the court due to such defendant's death or the detention or incarceration of such defendant in a foreign jurisdiction if the defendant is incarcerated for a period in excess of ninety-one days and the state of Colorado has refused to extradite such defendant; except that, if the state extradites such defendant, all costs associated with such extradition shall be borne by the surety up to the amount of the bond.

(II) For the purposes of this paragraph (c), "costs associated with extradition" shall be calculated as and limited to the round-trip mileage between the Colorado court of jurisdiction and the location of the defendant's incarceration at the rate allowed for reimbursement pursuant to section 24-9-104, C.R.S., up to the amount of the bond.

(d) Upon surrender of the defendant into custody at any time before a judgment has been entered against the sureties for forfeiture of the bond, upon payment of all costs occasioned thereby. A surety may seize and surrender the defendant to the sheriff of the county wherein the bond is taken, and it is the duty of the sheriff, on such surrender and delivery to him or her of a certified copy of the bond by which the surety is bound, to take the person into custody and, by writing, acknowledge the surrender. If a compensated surety is exonerated by surrendering a defendant prior to the initial appearance date fixed in the bond, the court, after a hearing, may require the surety to refund part or all of the bond premium paid by the defendant if necessary to prevent unjust enrichment.

(e) After three years have elapsed from the posting of the bond, unless a judgment has been entered against the surety or the principal for the forfeiture of the bond, or unless the court grants an extension of the three-year time period for good cause shown, upon motion by the prosecuting attorney and notice to surety of record.

(f) (I) When the surety provides satisfactory evidence to the court that the defendant has been removed from the country. The court shall exonerate the bail bond if all of the following occur:

(A) The surety files a motion requesting exoneration of the bail bond;

(B) The surety files an affidavit along with the motion stating that the surety has received information from the United States department of homeland security, the United States immigration and customs enforcement, or a foreign consulate that the defendant has been detained or removed from the United States. If the surety is unable to obtain such information from the above sources, the surety must file an affidavit that is signed under penalty of perjury by a person with personal knowledge that the defendant has been detained or removed from the United States.

(C) The district attorney does not object.

(II) If the court exonerates the liability on the bail bond pursuant to subsection (1)(f)(I) of this section and the bond premium has been paid, any collateral securing the bail bond is released.

(2) If, within fourteen days after the posting of a bond by a defendant, the terms and conditions of the bond are changed or altered either by order of court or upon the motion of the district attorney or the defendant, the court, after a hearing, may order a compensated surety to refund a portion of the premium paid by the defendant, if necessary and supported by factual findings, to prevent unjust enrichment. If more than fourteen days have elapsed after posting of a bond by a defendant, the court shall not order the refund of any premium.

(3) Upon entry of an order for deferred prosecution as it existed before August 7, 2013, a diversion authorized by section 18-1.3-101, C.R.S., or deferred judgment as authorized in sections 18-1.3-101 and 18-1.3-102, C.R.S., sureties upon any bond given for the appearance of the defendant shall be released from liability on such bond.



§ 16-4-111. Disposition of security deposits upon forfeiture or termination of bond

(1) (a) If a defendant is released upon deposit of cash in any amount or upon deposit of any stocks or bonds and the defendant is later discharged from all liability under the terms of the bond, the clerk of the court shall return the deposit to the person who made the deposit.

(b) (I) Notwithstanding the provisions of paragraph (a) of this subsection (1), if the depositor of the cash bond is the defendant and the defendant owes court costs, fees, fines, restitution, or surcharges at the time the defendant is discharged from all liability under the terms of the bond, the court may apply the deposit toward any amount owed by the defendant in court costs, fees, fines, restitution, or surcharges. If any amount of the deposit remains after paying the defendant's outstanding court costs, fees, fines, restitution, or surcharges, the court shall return the remainder of the deposit to the defendant.

(II) Notwithstanding the provisions of paragraph (a) of this subsection (1), if the depositor of the cash bond is not the defendant, but the defendant owes court costs, fees, fines, restitution, or surcharges at the time the defendant is discharged from all liability under the terms of the bond, the court may apply the deposit toward the amount owed by the defendant in court costs, fees, fines, restitution, or surcharges if the depositor agrees in writing to the use of the deposit for such purpose. If any amount of the deposit remains after paying the defendant's outstanding court costs, fees, fines, restitution, or surcharges, the court shall return the remainder of the deposit to the depositor.

(2) (a) Upon satisfaction of the terms of the bond, the clerk of the court shall execute, within fourteen days after such satisfaction, a release of any deed of trust given to secure the bond and an affidavit that states that the obligation for which the deed of trust had been recorded has been satisfied, either fully or partially, and that the release of such deed of trust may be recorded at the expense of the record owner of the property described in such deed of trust.

(b) If there is a forfeiture of the bond pursuant to this section, and if the forfeiture is not set aside pursuant to subsection (4) of this section, the deed of trust may be foreclosed as provided by law.

(c) If there is a forfeiture of the bond pursuant to this section, but the forfeiture is set aside pursuant to subsection (3) of this section, the clerk of the court shall execute a release of any deed of trust given to secure the bond and an affidavit that states that the obligation for which the deed of trust had been recorded has been satisfied, either fully or partially, and that the release of such deed of trust may be recorded at the expense of the record owner of the real estate described in such deed of trust.

(3) When the defendant has been released upon deposit of cash or property, upon an unsecured personal recognizance bond with a monetary condition pursuant to section 16-4-104 (1)(a) or (1)(b), or upon a surety bond secured by property, if the defendant fails to appear in accordance with the primary condition of the bond, the court shall declare a forfeiture. Notice of the order of forfeiture shall be mailed by the court to the defendant, all sureties, and all depositors or assignees of any deposits of cash or property if such sureties, depositors, or assignees have direct contact with the court, at their last-known addresses. Such notice shall be sent within fourteen days after the entry of the order of forfeiture. If the defendant does not appear and surrender to the court having jurisdiction within thirty-five days from the date of the forfeiture or within that period satisfy the court that appearance and surrender by the defendant is impossible and without fault by such defendant, the court may enter judgment for the state against the defendant for the amount of the bond and costs of the court proceedings. Any cash deposits made with the clerk of the court shall be applied to the payment of costs. If any amount of such cash deposit remains after the payment of costs, it shall be applied to payment of the judgment.

(4) The court may order that a forfeiture be set aside, upon such conditions as the court may impose, if it appears that justice so requires.

(5) If, within one year after judgment, the person who executed the forfeited bond as principal or as surety effects the apprehension or surrender of the defendant to the sheriff of the county from which the bond was taken or to the court which granted the bond, the court may vacate the judgment and order a remission less necessary and actual costs of the court.

(6) The provisions of this section shall not apply to appearance bonds written by compensated sureties, as defined in section 16-4-114 (2)(c), which bonds shall be subject to the provisions of section 16-4-114.

(7) On and after July 1, 2008, all moneys collected from payment toward a judgment entered for the state pursuant to paragraph (b) of subsection (1) of this section shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6), C.R.S.



§ 16-4-112. Enforcement when forfeiture not set aside

By entering into a bond, each obligor, whether he or she is the principal or a surety, submits to the jurisdiction of the court. His or her liability under the bond may be enforced, without the necessity of an independent action, as follows: The court shall order the issuance of a citation directed to the obligor to show cause, if any there be, why judgment should not be entered against him or her forthwith and execution issue thereon. Said citation may be served personally or by certified mail upon the obligor directed to the address given in the bond. Hearing on the citation shall be held not less than twenty-one days after service. The defendant's attorney and the prosecuting attorney shall be given notice of the hearing. At the conclusion of the hearing, the court may enter a judgment for the state and against the obligor, and execution shall issue thereon as on other judgments. The district attorney shall have execution issued forthwith upon the judgment and deliver it to the sheriff to be executed by levy upon the stocks, bond, or real estate which has been accepted as security for the bond.



§ 16-4-113. Type of bond in certain misdemeanor cases

(1) In exercising the discretion mentioned in section 16-4-104, the judge shall release the accused person upon personal recognizance if the charge is a class 3 misdemeanor or a petty offense, or any unclassified offense for a violation of which the maximum penalty does not exceed six months' imprisonment, and he or she shall not be required to supply a surety bond, or give security of any kind for his or her appearance for trial other than his or her personal recognizance, unless one or more of the following facts are found to be present:

(a) The arrested person fails to sufficiently identify himself or herself; or

(b) The arrested person refuses to sign a personal recognizance; or

(c) The continued detention or posting of a surety bond is necessary to prevent imminent bodily harm to the accused or to another; or

(d) The arrested person has no ties to the jurisdiction of the court reasonably sufficient to assure his or her appearance, and there is substantial likelihood that he or she will fail to appear for trial if released upon his or her personal recognizance; or

(e) The arrested person has previously failed to appear for trial for an offense concerning which he or she had given his written promise to appear; or

(f) There is outstanding a warrant for his or her arrest on any other charge or there are pending proceedings against him or her for suspension or revocation of parole or probation.



§ 16-4-114. Enforcement procedures for compensated sureties - definitions

(1) (a) The general assembly hereby finds, determines, and declares that the simplicity, effectiveness, and uniformity of bail forfeiture procedures applicable to compensated sureties who are subject to the regulatory authority of the Colorado division of insurance are matters of statewide concern.

(b) It is the intent of the general assembly in adopting this section to:

(I) Adopt a board system that will simplify and expedite bail forfeiture procedures by authorizing courts to bar compensated sureties who fail to pay forfeiture judgments from writing further bonds;

(II) Minimize the need for day-to-day involvement of the division of insurance in routine forfeiture enforcement; and

(III) Reduce court administrative workload.

(2) As used in this section, unless the context otherwise requires:

(a) "Bail insurance company" means an insurer as defined in section 10-1-102 (13), C.R.S., engaged in the business of writing appearance bonds through bonding agents, which company is subject to regulation by the division of insurance in the department of regulatory agencies.

(b) "Board system" means any reasonable method established by a court to publicly post or disseminate the name of any compensated surety who is prohibited from posting bail bonds.

(c) "Compensated surety" means any person who is in the business of writing appearance bonds and who is subject to regulation by the division of insurance in the department of regulatory agencies, including bonding agents and bail insurance companies. Nothing in this paragraph (c) authorizes bail insurance companies to write appearance bonds except through bail bonding agents.

(d) "On the board" means that the name of a compensated surety has been publicly posted or disseminated by a court as being ineligible to write bail bonds pursuant to paragraph (e) or (f) of subsection (5) of this section.

(3) Each court of record in this state shall implement a board system for the recording and dissemination of the names of those compensated sureties who are prohibited from posting bail bonds in the state due to an unpaid judgment as set forth in this section.

(4) By entering into a bond, each obligor, including the bond principal and compensated surety, submits to the jurisdiction of the court and acknowledges the applicability of the forfeiture procedures set forth in this section.

(5) Liability of bond obligors on bonds issued by compensated sureties may be enforced, without the necessity of an independent action, as follows:

(a) In the event a defendant does not appear before the court and is in violation of the primary condition of an appearance bond, the court may declare the bond forfeited.

(b) (I) If a bond is declared forfeited by the court, notice of the bail forfeiture order shall be served on the bonding agent by certified mail and on the bail insurance company by regular mail within fourteen days after the entry of said forfeiture. If the compensated surety on the bond is a cash bonding agent, only the cash bonding agent shall be notified of the forfeiture. Service of notice of the bail forfeiture on the defendant is not required.

(II) The notice described in subparagraph (I) of this paragraph (b) shall include, but need not be limited to:

(A) A statement intended to inform the compensated surety of the entry of forfeiture;

(B) An advisement that the compensated surety has the right to request a show cause hearing pursuant to subparagraph (III) of this paragraph (b) within fourteen days after receipt of notice of forfeiture, by procedures set by the court; and

(C) An advisement that if the compensated surety does not request a show cause hearing pursuant to subparagraph (III) of this paragraph (b), judgment shall be entered upon expiration of thirty-five days following the entry of forfeiture.

(III) A compensated surety, upon whom notice of a bail forfeiture order has been served, shall have fourteen days after receipt of notice of such forfeiture to request a hearing to show cause why judgment on the forfeiture should not be entered for the state against the compensated surety. Such request shall be granted by the court and a hearing shall be set within thirty-five days after entry of forfeiture or at the court's earliest convenience. At the conclusion of the hearing requested by the compensated surety, if any, the court may enter judgment for the state against the compensated surety, or the court may in its discretion order further hearings. Upon expiration of thirty-five days after the entry of forfeiture, the court shall enter judgment for the state against the compensated surety if the compensated surety did not request within fourteen days after receipt of notice of such forfeiture a hearing to show cause.

(IV) If such a show cause hearing was timely set but the hearing did not occur within thirty-five days after the entry of forfeiture, any entry of judgment at the conclusion of the hearing against the compensated surety shall not be vacated on the grounds that the matter was not timely heard. If judgment is entered against a compensated surety upon the conclusion of a requested show cause hearing, and such hearing did not occur within thirty-five days after the entry of forfeiture, execution upon said judgment shall be automatically stayed for no more than one hundred twenty-six days after entry of forfeiture.

(V) (A) If at any time prior to the entry of judgment, the defendant appears in court, either voluntarily or in custody after surrender or arrest, the court shall on its own motion direct that the bail forfeiture be set aside and the bond exonerated at the time the defendant first appears in court; except that, if the state extradites such defendant, all necessary and actual costs associated with such extradition shall be borne by the surety up to the amount of the bond.

(B) If, at a time prior to the entry of judgment, the surety provides proof to the court that the defendant is in custody in any other jurisdiction within the state, the court shall on its own motion direct that the bail forfeiture be set aside and the bond exonerated; except that, if the court extradites the defendant, all necessary and actual costs associated with the extradition shall be borne by the surety up to the amount of the bond. If the court elects to extradite the defendant, any forfeiture will be stayed until such time the defendant appears in the court where the bond returns.

(C) A compensated surety shall be exonerated from liability upon the bond by satisfaction of the bail forfeiture judgment, surrender of the defendant, or order of the court. If the surety provides proof to the court that the defendant is in custody in any other jurisdiction within the state, within ninety-one days after the entry of judgment, the court shall on its own motion direct that the bail forfeiture judgment be vacated and the bond exonerated; except that, if the court extradites the defendant, all necessary and actual costs associated with the extradition shall be borne by the surety up to the amount of the bond. If the court elects to extradite the defendant, any judgment will be stayed until the time the defendant appears in the court where the bond returns.

(VI) A compensated surety shall be exonerated from liability upon the bond when the surety provides satisfactory evidence to the court that the defendant has been removed from the country pursuant action by a federal immigration agency while on bond. The court shall exonerate the bail bond if all of the following occur:

(A) The compensated surety files a motion requesting exoneration of the bail bond;

(B) The compensated surety files an affidavit along with the motion stating that the compensated surety has received information from the United States department of homeland security, the United States immigration and customs enforcement, or a foreign consulate that the defendant has been detained or removed from the United States. If the compensated surety is unable to obtain such information from the above sources, the compensated surety must file an affidavit that is signed under penalty of perjury by a person with personal knowledge that the defendant has been detained or removed from the United States.

(C) The district attorney does not object.

(VII) If the court exonerates the liability on the bail bond pursuant to subsection (5)(b)(VI) of this section and the bond premium has been paid, any collateral securing the bail bond is released.

(c) Execution upon said bail forfeiture judgment shall be automatically stayed for ninety-one days from the date of entry of judgment; except that, if judgment is entered against a compensated surety upon the conclusion of a requested show cause hearing, and such hearing did not occur within thirty-five days after the entry of forfeiture, the judgment shall be automatically stayed as set forth in subparagraph (IV) of paragraph (b) of this subsection (5).

(d) Upon the expiration of the stay of execution described in paragraph (c) of this subsection (5), the bail forfeiture judgment shall be paid forthwith by the compensated surety, if not previously paid, unless the defendant appears in court, either voluntarily or in custody after surrender or arrest, or the court enters an order granting an additional stay of execution or otherwise vacates the judgment.

(e) If a bail forfeiture judgment is not paid on or before the expiration date of the stay of execution described in paragraph (c) of this subsection (5), the name of the bonding agent shall be placed on the board of the court that entered the judgment. The bonding agent shall be prohibited from executing any further bail bonds in this state until the judgment giving rise to placement on the board is satisfied, vacated, or otherwise discharged by order of the court.

(f) If a bail forfeiture judgment remains unpaid for thirty-five days after the name of the bonding agent is placed on the board, the court shall send notice by certified mail to the bail insurance company for whom the bonding agent has executed the bond that if said judgment is not paid within fourteen days after the date of mailing of said notice, the name of the bail insurance company shall be placed on the board and such company shall be prohibited from executing any further bail bonds in this state until the judgment giving rise to placement on the board is satisfied, vacated, or otherwise discharged by order of the court.

(g) A compensated surety shall be removed forthwith from the board only after every judgment for which the compensated surety was placed on the board is satisfied, vacated, or discharged or stayed by entry of an additional stay of execution. No compensated surety shall be placed on the board in the absence of the notice required by paragraph (b) or (f) of this subsection (5).

(h) The court may order that a bail forfeiture judgment be vacated and set aside or that execution thereon be stayed upon such conditions as the court may impose, if it appears that justice so requires.

(i) A compensated surety shall be exonerated from liability upon the bond by satisfaction of the bail forfeiture judgment, surrender of the defendant, or by order of the court. If the defendant appears in court, either voluntarily or in custody after surrender or arrest, within ninety-one days after the entry of judgment, the court, at the time the defendant first appears in court, shall on its own motion direct that the bail forfeiture judgment be vacated and the bond exonerated; except that, if the state extradites such defendant, all necessary and actual costs associated with such extradition shall be borne by the surety up to the amount of the bond.

(j) If, within one year after payment of the bail forfeiture judgment, the compensated surety effects the apprehension or surrender of the defendant and provides reasonable notice to the court to which the bond returns that the defendant is available for extradition, the court shall vacate the judgment and order a remission of the amount paid on the bond less any necessary and actual costs incurred by the state and the sheriff who has actually extradited the defendant.

(k) Bail bonds shall be deemed valid notwithstanding the fact that a bond may have been written by a compensated surety who has been placed on the board pursuant to paragraph (e) or (f) of this subsection (5) and is otherwise prohibited from writing bail bonds. The ineligibility of a compensated surety to write bonds because the name of the compensated surety has been placed on the board pursuant to paragraph (e) or (f) of this subsection (5) shall not be a defense to liability on any appearance bond accepted by a court.

(l) The automatic stay of execution upon a bail forfeiture judgment as described in paragraph (c) of this subsection (5) shall expire pursuant to its terms unless the defendant appears and surrenders to the court having jurisdiction or satisfies the court that appearance and surrender by the defendant was impossible and without fault by such defendant. The court may order that a forfeiture be set aside and judgment vacated as set forth in paragraph (h) of this subsection (5).

(6) A bail insurance company shall not write bail bonds unless through a licensed bail bonding agent.



§ 16-4-115. Severability

If any provision of this part 1 or the application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this part 1 that can be given effect without the invalid provision or application, and to this end the provisions of this part 1 are declared to be severable.






Part 2 - Bail After Conviction

§ 16-4-201. Bail after conviction

(1) (a) After conviction, either before or after sentencing, the defendant may orally, or in writing, move for release on bail pending determination of a motion for a new trial or motion in arrest of judgment or during any stay of execution or pending review by an appellate court, and, except in cases where the defendant has been convicted of a capital offense, the trial court, in its discretion, may continue the bond given for pretrial release, or may release the defendant on bond with additional conditions including monetary conditions, or require bond under one or more of the alternatives set forth in section 16-4-104.

(b) The district attorney must be present at the time the court passes on a defendant's motion for release on bail after conviction.

(c) Bond shall not be continued in effect following a plea of guilty or of nolo contendere or following conviction unless the written consents of the sureties, if any, are filed with the court. In the initial bond documents filed with the court, a surety shall indicate, in writing and at the time of the posting of bond, if the surety consents to the continuance of the bond through sentencing of the defendant. If the surety does not provide written consent at the time of the initial posting of bond, the surety may provide written consent at the time of the plea of guilty or nolo contendere or within a reasonable time thereafter as determined by the court. A court shall not require the posting of any form of bond that allows for the continuance of said bond after a plea of guilty or of nolo contendere or following conviction without filing with the court the written consents of the sureties, if any.

(d) For a defendant who has been convicted of a felony offense, a condition of bail bond shall be that the court shall require the defendant to execute or subscribe a written prior waiver of extradition stating that the defendant consents to extradition to this state and waives all formal procedures incidental to extradition proceedings in the event that he or she is arrested in another state while released on such bail bond and acknowledging that he or she shall not be admitted to bail in any other state pending extradition to this state.

(2) After conviction, a defendant who is granted probation pursuant to section 18-1.3-202, C.R.S., may orally, or in writing, move for a stay of probation pending determination of a motion for a new trial or a motion in arrest of judgment or pending review by an appellate court. The trial court, in its discretion, may grant a stay of probation and require the defendant to post an appeal bond under one or more of the alternatives set forth in section 16-4-104. The district attorney shall be present at the time the court passes on a defendant's motion for stay of probation after conviction.



§ 16-4-201.5. Right to bail after a conviction - exceptions

(1) The court may grant bail after a person is convicted, pending sentencing or appeal, only as provided by this part 2; except that no bail is allowed for persons convicted of:

(a) Murder;

(b) Any felony sexual assault involving the use of a deadly weapon;

(c) Any felony sexual assault committed against a child who is under fifteen years of age;

(d) A crime of violence, as defined in section 18-1.3-406, C.R.S.;

(e) Any felony during the commission of which the person used a firearm;

(f) A crime of possession of a weapon by a previous offender, as described in section 18-12-108 (2)(b), (2)(c), (4)(b), (4)(c), or (5);

(g) Child abuse, as described in section 18-6-401 (7)(a)(I), C.R.S.;

(h) A class 5 felony act of domestic violence, as described in section 18-6-801 (7);

(i) A second or subsequent offense for stalking that occurs within seven years after the date of a prior offense for which the person was convicted, as described in section 18-3-602 (3)(b); or

(j) Stalking when there was a temporary or permanent protection order, injunction, or condition of bond, probation, or parole or any other court order in effect that protected the victim from the person, including but not limited to stalking, as described in section 18-3-602 (5).

(2) The court shall not set bail that is otherwise allowed pursuant to subsection (1) of this section unless the court finds that:

(a) The person is unlikely to flee and does not pose a danger to the safety of any person or the community; and

(b) The appeal is not frivolous or is not pursued for the purpose of delay.

(3) The provisions of this section shall apply to offenses committed on or after January 1, 1995.



§ 16-4-202. Appeal bond hearing - factors to be considered

(1) The court shall consider the following factors in deciding whether or not an appeal bond should be granted and determining the type of bond and conditions of release required:

(a) The nature and circumstances of the offense before the court and the sentence imposed for that offense;

(b) The defendant's length of residence in the community;

(c) The defendant's employment, family ties, character, reputation, and mental condition;

(d) The defendant's past criminal record and record of appearance at court proceedings;

(e) Any showing of intimidation or harassment of witnesses or potential witnesses, or likelihood that the defendant will harm or threaten any person having a part in the trial resulting in conviction;

(f) Any other criminal charges pending against the defendant and the potential sentences should the defendant be convicted of those charges;

(g) The circumstances of, and sentences imposed in, any criminal case in which the defendant has been convicted but execution stayed pending appeal;

(h) The likelihood that the defendant will commit additional criminal offenses during the pendency of such defendant's appeal; and

(i) The defendant's likelihood of success on appeal.



§ 16-4-203. Appeal bond hearing - order

(1) After considering the factors set forth in section 16-4-202, the court may enter one of the following orders:

(a) Deny the defendant appeal bond; or

(b) Repealed.

(c) Grant the defendant appeal bond.

(2) If the court determines that an appeal bond should be granted, the court shall set the amount of bail and order either:

(a) An appeal bond in the amount of the bail to be executed and secured by depositing cash or property as provided by statute or by an approved surety or sureties; or

(b) An appeal bond in the amount of the bail to be executed on the personal recognizance of the defendant.

(2.5) If the court determines that an appeal bond should be granted, the court shall provide as an explicit condition of the appeal bond that the defendant not harass, molest, intimidate, retaliate against, or tamper with the victim of or any prosecution witnesses to the crime, unless the court makes written findings that such condition is not necessary.

(3) In addition to the above, the court may:

(a) Place the defendant in the custody of the probation department or a designated person who agrees to supervise him;

(b) Place restrictions on the travel, activities, associations, or place of abode of the defendant during the pendency of the appeal;

(c) Impose any other condition deemed necessary to assure defendant's appearance as required.

(4) Upon written motion of the state or the defendant, the sentencing court may increase or reduce the amount of appeal bond, alter the security for or conditions of the appeal bond, or revoke the appeal bond. Notice of hearing on the motion shall be given in the manner provided in section 16-4-107.

(5) If the defendant has been charged with committing another felony, level 1 drug misdemeanor, or class 1 misdemeanor while he or she is at liberty on an appeal bond, and probable cause has been found with respect to such other felony, level 1 drug misdemeanor, or class 1 misdemeanor or the defendant has waived his or her right to a probable cause determination as to the felony, level 1 drug misdemeanor, or class 1 misdemeanor, the court shall revoke his or her appeal bond on motion of the attorney general or district attorney.



§ 16-4-204. Appellate review of terms and conditions of bail or appeal bond

(1) After entry of an order pursuant to section 16-4-109 or 16-4-201, the defendant or the state may seek review of said order by filing a petition for review in the appellate court. If an order has been entered pursuant to section 16-4-104, 16-4-109, or 16-4-201, the petition shall be the exclusive method of appellate review.

(2) The petition shall be in writing, shall be served as provided by court rule for service of motions, and shall have appended thereto a transcript of the hearing held pursuant to section 16-4-109 or 16-4-203. The opposing party may file a response thereto within seven days or as provided by court rule.

(3) After review, the appellate court may:

(a) Remand the petition for further hearing if it determines that the record does not disclose the findings upon which the court entered the order; or

(b) Order the trial court to modify the terms and conditions of bail or appeal bond; or

(c) Order the trial court to modify the terms and conditions of bail or appeal bond and remand for further hearing on additional conditions of bail or appeal bond; or

(d) Dismiss the petition.

(4) Nothing contained in this section shall be construed to deny any party the rights secured by section 21 of article II of the Colorado constitution.



§ 16-4-205. When appellate court may fix appeal bond

If a trial court fails or refuses to grant or deny an appeal bond within forty-eight hours following application for such bond, the defendant may move the appellate court for such an order, and that court shall promptly hear and rule upon the motion.






Part 3 - Uniform Rendition of Accused Persons Act

§ 16-4-301. Short title

This part 3 shall be known and may be cited as the "Uniform Rendition of Accused Persons Act", and shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 16-4-302. Arrest of person illegally in state

(1) If a person who has been charged with crime in another state and released from custody prior to final judgment, including the final disposition of any appeal, is alleged to have violated the terms and conditions of his release, and is present in this state, a designated agent of the court, judge, or magistrate who authorized the release may request the issuance of a warrant for the arrest of the person and an order authorizing his return to the demanding court, judge, or magistrate. Before the warrant is issued, the designated agent shall file with the judge of a court of record of this state the following documents:

(a) An affidavit stating the name and whereabouts of the person whose return is sought, the crime with which the person was charged, the time and place of the crime charged, and the status of the proceedings against him; and

(b) A certified copy of the order or other document specifying the terms and conditions under which the person was released from custody; and

(c) A certified copy of an order of the demanding judge, court, or magistrate stating the manner in which the terms and conditions of the release have been violated and designating the affiant its agent for seeking the return of the person.

(2) Upon initially determining that the affiant is a designated agent of the demanding judge, court, or magistrate, and that there is probable cause for believing that the person whose return is sought has violated the terms and conditions of his release, the judge of this state shall issue a warrant to a peace officer of this state for the person's arrest.

(3) The judge of this state shall notify the district attorney of his action and shall direct him to investigate the case and to ascertain the validity of the affidavits and documents required by subsection (1) of this section and the identity and authority of the affiant.



§ 16-4-303. Hearing and right to counsel

(1) The person whose return is sought shall be brought before the judge of this state immediately upon arrest pursuant to the warrant; whereupon the judge shall set a time and place for hearing and shall advise the person of his right to have the assistance of counsel, to confront the witnesses against him, and to produce evidence in his own behalf at the hearing.

(2) The person whose return is sought may at this time in writing waive the hearing and agree to be returned to the demanding court, judge, or magistrate. If a waiver is executed, the judge shall issue an order pursuant to section 16-4-304.

(3) The judge may impose conditions of release authorized by the laws of this state which will reasonably assure the appearance at the hearing of the person whose return is sought.



§ 16-4-304. Order of return to demanding court

The district attorney shall appear at the hearing and report to the judge the results of his investigation. If the judge finds that the affiant is a designated agent of the demanding court, judge, or magistrate, and that the person whose return is sought was released from custody by the demanding court, judge, or magistrate, and that the person has violated the terms or conditions of his release, the judge shall issue an order authorizing the return of the person to the custody of the demanding court, judge, or magistrate forthwith.









Article 5 - Commencement of Criminal Action

Part 1 - General Provisions

§ 16-5-101. Commencement of prosecution

(1) Unless otherwise provided by law, a criminal action for violation of any statute may be commenced in one of the following ways:

(a) By the return of an indictment by a grand jury;

(b) By the filing of an information in the district court;

(c) By the filing of a felony complaint in the county court;

(d) Prosecution of a misdemeanor or petty offense may be commenced in the county court by:

(I) The issuance of a summons and complaint;

(II) The issuance of a summons following the filing of a complaint;

(III) The filing of a complaint following an arrest; or

(IV) The filing of a summons and complaint following arrest; or, in the event that the offense is a class 2 petty offense, by the issuance of a notice of penalty assessment pursuant to section 16-2-201.

(2) The procedures governing felony complaints filed in the county court and warrants or summons issued in connection therewith shall be in accordance with and as required by the applicable provisions of the rules of criminal procedure promulgated by the supreme court of Colorado.

(3) Where the offense charged is a misdemeanor or petty offense, the action may be commenced in the county court as provided in subsection (1)(d) of this section, and the issues shall then be tried in the county court. As to misdemeanors or petty offenses thus filed and tried in the county court, the simplified procedures enumerated in part 1 of article 2 of this title shall be applicable.



§ 16-5-102. Summons to corporate defendant

(1) When a corporation is charged with the commission of an offense, the court shall issue a summons setting forth the nature of the offense and commanding the corporation to appear before the court at a certain time and place.

(2) The summons for the appearance of a corporation may be served by a peace officer in the manner provided for service of summons upon a corporation in a civil action.



§ 16-5-103. Identity theft victims - definitions

(1) A person whose identifying information has been mistakenly associated with an arrest, summons, summons and complaint, felony complaint, information, indictment, or conviction is a victim of identity theft for the purposes of this section. A victim of identify theft may proceed either through the judicial process in subsection (2) of this section or the Colorado bureau of investigation process in subsection (3) of this section.

(2) (a) If a criminal charge is not pending, a victim of identity theft may, with notice to the prosecutor, petition the court with jurisdiction over the arrest, summons, summons and complaint, felony complaint, information, indictment, or conviction to judicially determine the person's factual innocence. Alternatively, the court, on its own motion, may make such a determination in the case. If a criminal charge is pending, the prosecuting attorney may request the court to make such a determination. A judicial determination of factual innocence made pursuant to this section may be determined, with or without a hearing, upon declarations, affidavits, or police reports or upon any other relevant, material, reliable information submitted by the parties and records of the court.

(b) If the court determines that there is no reasonable cause to believe that a victim of identity theft committed the offense for which the victim's identity has been mistakenly associated with an arrest, summons, summons and complaint, felony complaint, information, indictment, or conviction, the court shall find the victim factually innocent of that offense. If the victim is found factually innocent, the court shall issue an order certifying this determination.

(c) After the court has determined that a person is factually innocent, the court shall provide the Colorado bureau of investigation with the order of factual innocence. Upon receipt of the order of factual innocence, the Colorado bureau of investigation shall modify the victim of identity theft's law enforcement-only and public criminal history record accordingly.

(d) A court that issues a determination of factual innocence pursuant to this section may at any time vacate that determination if the petition, or information submitted in support of the petition, contains material misrepresentation or fraud. If the court vacates a determination of factual innocence, the court shall issue an order rescinding any orders made pursuant to this subsection (2).

(2.5) (a) A person who has had his or her identity stolen or used that is not associated with an arrest, summons, summons and complaint, felony complaint, information, indictment, or conviction may petition the district court in the county where the person lives for an order of factual innocence. A judicial determination of factual innocence made pursuant to this section may be determined, with or without a hearing, upon declarations, affidavits, or any other relevant, material, reliable information submitted by the parties and records of the court.

(b) If the court finds that the person's identity was stolen or used by another, the court shall issue an order certifying this determination.

(c) A court that issues a determination of factual innocence pursuant to this subsection (2.5) may at any time vacate that determination if the petition, or information submitted in support of the petition, contains material misrepresentation or fraud. If the court vacates a determination of factual innocence, the court shall issue an order rescinding any orders made pursuant to this subsection (2.5).

(3) (a) A victim of identity theft may contact the Colorado bureau of investigation and submit a records challenge to one or more criminal charges the victim of identity theft is alleged to have committed. The victim of identity theft shall include a copy of his or her fingerprints with the records challenge.

(b) (I) A Colorado bureau of investigation fingerprint examiner shall compare the submitted fingerprints in the records challenge to the fingerprints obtained in each criminal case that the victim of identity theft is making a records challenge.

(II) The fingerprint examiner shall determine either that the fingerprints submitted in the records challenge are not the same as the individual arrested or that they are the same as the individual arrested.

(III) If the fingerprint examiner determines the fingerprints submitted in the fingerprint challenge are not the same as the individual arrested, the Colorado bureau of investigation shall issue a letter of misidentification and shall modify the victim of identity theft's law enforcement-only and public criminal history record accordingly. The letter of misidentification shall state the holder of the letter is a victim of identity theft in each criminal case identified by the letter.

(4) A person who knows or reasonably suspects that his or her identifying information has been unlawfully used by another person may initiate a law enforcement investigation by contacting the local law enforcement agency that has jurisdiction over the victim's residence or over the place where a crime was committed. Such agency shall take a police report of the matter, provide the complainant with a copy of that report, and begin an investigation of the facts. If the suspected crime was committed in a different jurisdiction, the local law enforcement agency may refer the matter to the local law enforcement agency where the suspected crime was committed for investigation of the facts.

(5) For the purposes of this section:

(a) "Biometric data" means data, such as fingerprints, voice prints, or retina and iris prints that capture, represent, or enable the reproduction of the unique physical attributes of an individual.

(b) "Identifying information" means information that, alone or in conjunction with other information, identifies an individual, including but not limited to such individual's:

(I) Name;

(II) Address;

(III) Birth date;

(IV) Telephone, social security, taxpayer identification, driver's license, identification card, alien registration, government passport, or checking, savings, or deposit account number;

(V) Biometric data;

(VI) Unique electronic identification device; and

(VII) Telecommunication identifying device.

(c) "Telecommunication identifying device" means a number, code, or magnetic or electronic device that enables the holder to use telecommunications technology to access an account; obtain money, goods, or services; or transfer funds.






Part 2 - Indictments and Informations

§ 16-5-201. Indictments - allegations - form

Every indictment or accusation of the grand jury shall be deemed sufficient technically and correct which states the offense in the terms and language of the statute defining it, including either conjunctive or disjunctive clauses, or so plainly that the nature of the offense may be easily understood by the jury. Pleading in either the conjunctive or the disjunctive shall place a defendant on notice that the prosecution may rely on any or all of the alternatives alleged. The commencement of the indictment shall be in substance as follows:

STATE OF COLORADO)

) ss.

County of.................................................)

Of the ....... term of the ....... court, in the year ....... . The grand jurors chosen, selected, and sworn, in and for the county of .........., in the name and by the authority of the people of the state of Colorado, upon their oaths, present. (Here insert the offense, the name of the person charged, and the time and place of committing the same, with reasonable certainty.) Every indictment shall be signed by the foreman of the grand jury returning it and by the prosecuting attorney, his or her assistant, or his or her deputy.



§ 16-5-202. Requisites of information - form

(1) The information is sufficient if it can be understood therefrom:

(a) That it is presented by the person authorized by law to prosecute the offense;

(b) That the defendant is identified therein, either by name or by the defendant's patterned chemical structure of genetic information, or described as a person whose name is unknown to the informant;

(c) That the offense was committed within the jurisdiction of the court or is triable therein;

(d) That the offense charged is set forth with such degree of certainty that the court may pronounce judgment upon a conviction.

(2) The information may be in the following form:

STATE OF COLORADO)

) ss.

County of.................................................)

In the ....... Court ....... The People of the State of Colorado, against ....... A ....... B ....... C ....... D ........, district attorney within and for the ......... judicial district of the state of Colorado, in the county of ......... in the state aforesaid, in the name and by the authority of the people of the state of Colorado, informs the court that A ....... B ....... on the ....... day of ........ A.D. 20 ...., at the said county of .........., did (here state the offense) against the peace and dignity of the people of the state of Colorado.

C .............................................D ...........................................

District Attorney.

or C ...................... D ......................,District Attorney,

by H ..................... M ......................,Deputy.

(3) An information may be filed using the language of the statute defining the offense, including either conjunctive or disjunctive clauses. Pleading in either the conjunctive or the disjunctive shall place a defendant on notice that the prosecution may rely on any or all of the alternatives alleged.

(4) A court shall not refuse to accept a complaint or information that contains the requirements of this section.



§ 16-5-203. Furnishing witnesses' names

Whether a prosecution is commenced by indictment, information, or felony complaint, the district attorney shall make available to the defendant not later than twenty-one days after the defendant's first appearance at the time of or following the filing of charges a written list of the names and addresses of the witnesses then known to the district attorney whom he or she intends to call upon at trial. The district attorney shall also furnish the defendant in writing prior to trial the names and addresses of any additional witnesses who have become known to him or her prior to trial and whom he or she intends to call upon at trial, but this shall not preclude the calling of witnesses whose names or the materiality of whose testimony are first learned by the district attorney upon the trial. However, the court may, in its discretion, enter an order that denies the disclosure to the defendant of the names and addresses of witnesses, or that requires the defense counsel not to disclose such information to the defendant, subject to rule 16 part I (d)(2) and part III (d) of the Colorado rules of criminal procedure. The names and addresses of witnesses who are the subject of the order may be withheld pending a ruling of the court, but the prosecution shall notify the defense counsel in writing that a motion to withhold witness information has been filed and that such information will be withheld pending the court's order. Where the defendant has not had or waived a preliminary hearing, there shall be filed with the information the affidavit of some credible person verifying the information upon the personal knowledge of the affiant that the offense was committed.



§ 16-5-204. Witnesses before a grand jury - procedure

(1) (a) Whenever a witness in any proceeding before any grand jury refuses, without just cause shown, to comply with an order of the court to testify or provide other information, including any book, paper, document, record, recording, or other material, the prosecuting attorney may submit an application to the court for an order directing the witness to show why the witness should not be held in contempt. After submission of such application and a hearing at which the witness may be represented by counsel, the court may, if the court finds that such refusal was without just cause, hold the witness in contempt and order the witness to be confined. Such confinement shall continue until such time as the witness is willing to give such testimony or provide such information; however, the court may release the witness from confinement if the court determines that further confinement will not cause the witness to give such testimony or provide such information. No period of such confinement shall exceed the term of the grand jury, including extensions, before which such refusal to comply with the court order occurred, and in no event shall such confinement exceed six months.

(b) If a witness has been confined in accordance with paragraph (a) of this subsection (1), he or she may, upon petition filed with the court, request a hearing to be held within fourteen days to review the contempt order at which hearing he or she shall have the right to be represented by counsel. The court, at the hearing, may rescind, modify, or affirm the order.

(c) In any proceeding conducted under this section, counsel may be appointed for a person financially unable to obtain adequate assistance.

(1.5) (a) Upon verified application of the prosecuting attorney stating that a witness was lawfully served with a subpoena to appear and testify before the grand jury and that the witness failed to appear in accordance with such subpoena, the court shall issue a warrant commanding any peace officer to bring the witness without unnecessary delay before the court for a hearing on the matters set forth in the application and to determine whether the witness should be held in contempt pursuant to subsection (1) of this section.

(b) Upon issuance of the warrant, the court may fix an appropriate bond and direct, as a condition of the bond, that the witness appear on a date and at a time certain for the hearing.

(2) No person who has been imprisoned or fined by a court for refusal to testify or provide other information concerning any criminal incident or incidents in any proceeding before a grand jury impaneled before any district court shall again be imprisoned or fined for a subsequent refusal to testify or provide other information concerning the same criminal incident or incidents before any grand jury.

(3) Upon impanelment of each grand jury, the court shall give to such grand jury adequate and reasonable written notice of and shall assure that the grand jury reasonably understands the nature of:

(a) Its duty to inquire into offenses against the criminal laws of the state of Colorado alleged to have been committed;

(b) Its right to call and interrogate witnesses;

(c) Its right to request the production of documents or other evidence;

(d) The subject matter of the investigation and the criminal statutes or other statutes involved, if these are known at the time the grand jury is impaneled;

(e) The duty of the grand jury by an affirmative vote of nine or more members of the grand jury to determine, based on the evidence presented before it, whether or not there is probable cause for finding indictments and to determine the violations to be included in any such indictments; and

(f) The requirement that the grand jury may not find an indictment in cases of perjury unless at least two witnesses to the same fact present evidence establishing probable cause to find such an indictment.

(4) (a) At the option of the prosecuting attorney, a grand jury subpoena may contain an advisement of rights. If the prosecuting attorney determines that an advisement is necessary, the grand jury subpoena shall contain the following advisement prominently displayed on the front of the subpoena:

NOTICE

(I)You have the right to retain an attorney to represent you and to advise you regarding your grand jury appearance.---(II)Anything you say to the grand jury may be used against you in a court of law.---(III)You have the right to refuse to answer questions if you feel the answers would tend to incriminate you or to implicate you in any illegal activity.---(IV)If you cannot afford or obtain an attorney, you may request the court to appoint an attorney to consult with or represent you.

(b) Any witness who is not advised of his rights pursuant to paragraph (a) of this subsection (4) shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he testifies or any evidence he produces, nor shall any such testimony or evidence be used as evidence in any criminal proceeding, except for perjury, against him in any court.

(c) Repealed.

(d) Any witness subpoenaed to appear and testify before a grand jury or to produce books, papers, documents, or other objects before such grand jury shall be entitled to assistance of counsel during any time that such witness is being questioned in the presence of such grand jury, and counsel may be present in the grand jury room with his client during such questioning. However, counsel for the witness shall be permitted only to counsel with the witness and shall not make objections, arguments, or address the grand jury. Such counsel may be retained by the witness or may, for any person financially unable to obtain adequate assistance, be appointed in the same manner as if that person were eligible for appointed counsel. An attorney present in the grand jury room shall take an oath of secrecy. If the court, at an in camera hearing, determines that counsel was disruptive, then the court may order counsel to remain outside the courtroom when advising his client. No attorney shall be permitted to provide counsel in the grand jury room to more than one witness in the same criminal investigation, except with the permission of the grand jury.

(e) Once a grand jury has returned a no true bill based upon a transaction, set of transactions, event, or events, a grand jury inquiry into the same transaction or events shall not be initiated unless the court finds, upon a proper showing by the prosecuting attorney, that the prosecuting attorney has discovered additional evidence relevant to such inquiry.

(f) An authorized reporter shall be present at all grand jury sessions. All grand jury proceedings and testimony from commencement to adjournment shall be reported. The reporter's notes and any transcripts which may be prepared shall be preserved, sealed, and filed with the court. No release or destruction of the notes or transcripts shall occur without prior court approval.

(g) Upon application by the prosecutor, or by any witness after notice to the prosecutor, the court, for good cause, may enter an order to furnish to that witness a transcript of his own grand jury testimony, or minutes, reports, or exhibits relating to them.

(h) Any witness summoned to testify before a grand jury, or an attorney for such witness with the witness's written approval, shall be entitled, prior to testifying, to examine and copy at the witness's expense any statement in the possession of the prosecuting attorney or the grand jury which such witness has made to any law enforcement or prosecution official or under an oath required by law that relates to the subject matter under inquiry by the grand jury. If a witness is proceeding in forma pauperis, he shall be furnished, upon request, a copy of such transcript and shall not pay a fee.

(i) No person subpoenaed to testify or to produce books, papers, documents, or other objects in any proceeding before any grand jury shall be required to testify or to produce such objects, or be confined as provided in this section, for his failure to so testify or produce such objects if, upon filing a motion and upon an evidentiary hearing before the court which issued such subpoena or a court having jurisdiction under this section, the court finds that:

(I) A primary purpose or effect of requiring such person to so testify or to produce such objects before the grand jury is or will be to secure testimony for trial for which the defendant has already been charged by information, indictment, or criminal complaint;

(II) Compliance with a subpoena would be unreasonable or oppressive;

(III) A primary purpose of the issuance of the subpoena is to harass the witness;

(IV) The witness has already been confined, imprisoned, or fined under this section for his refusal to testify before any grand jury investigating the same transaction, set of transactions, event, or events; or

(V) The witness has not been advised of his rights as specified in paragraph (a) of this subsection (4).

(j) Any grand jury may indict a person for an offense when the evidence before such grand jury provides probable cause to believe that such person committed such offense.

(k) The district court before which the indicted defendant is to be tried shall dismiss any indictment of the grand jury if such district court finds, upon the filing of a motion by the indicted defendant based upon the grand jury record without argument or further evidence, that the grand jury finding of probable cause is not supported by the record.

(l) Any person may approach the prosecuting attorney or the grand jury and request to testify or retestify in an inquiry before a grand jury or to appear before a grand jury. The prosecuting attorney or the grand jury shall keep a record of all denials of such requests to that prosecuting attorney or grand jury, including the reasons for not allowing such person to testify or appear. If the person making such request is dissatisfied with the decision of the prosecuting attorney or the grand jury, such person may petition the court for hearing on the denial by the prosecuting attorney or the grand jury. If the court grants the hearing, then the court may permit the person to testify or appear before the grand jury, if the court finds that such testimony or appearance would serve the interests of justice.

(m) The foreman, or acting foreman when designated by the court, of the grand jury may swear or affirm all witnesses who come before the grand jury.

(n) Any other motions testing the validity of the indictment may be heard by the court based only on the record and argument of counsel, unless there is cause shown for the need for additional evidence.



§ 16-5-205. Informations - authority to file - indictments - warrants and summons

(1) The prosecuting attorney may file an information in the court having jurisdiction over the offense charged, alleging that a person committed the criminal offense described therein. The court shall enter an order fixing the amount of bail, if the offense is bailable, and the amount of bail shall be endorsed upon any warrant issued for the arrest of the alleged offender. When a summons is issued instead of a warrant, no bail shall be fixed; except that, when a person is charged with an offense pursuant to section 42-2-138 (1)(d) or 42-4-1301 (1) or (2)(a), C.R.S., the court may enter an order fixing the amount of bail even if a summons is issued.

(2) Upon the return of an indictment by a grand jury, or the filing of an information, or the filing of a felony complaint in the county court, the prosecuting attorney shall request the court to order that a warrant shall issue for the arrest of the defendant, or that a summons shall issue and be served upon the defendant. If a warrant is requested upon an information or a felony complaint, the information or felony complaint must contain, or be accompanied by, a sworn written statement of facts establishing probable cause to believe that the criminal offense was committed as alleged by the person for whom the warrant is sought. In lieu of such sworn statement, the information or felony complaint may be supplemented by sworn testimony of such facts. Such testimony must be transcribed and then signed under oath by the witness giving the testimony.

(3) Except as otherwise provided in this article, any information, indictment, felony complaint, warrant, or summons shall comply with the requirements of applicable rules of criminal procedure adopted by the supreme court of Colorado. Any procedures connected with service of summons, the arrest and detention of an alleged offender upon a warrant, and the duties of the arresting officer relating to the summons or arrest, not specifically set forth in this code, shall be as provided by the applicable rules of criminal procedure adopted by the supreme court of Colorado.

(4) Repealed.



§ 16-5-205.5. Grand jury reports

(1) In any case in which a grand jury does not return an indictment, the grand jury may prepare or ask to be prepared a report of its findings if the grand jury determines that preparation and release of a report would be in the public interest, as described in subsection (5) of this section. The determination to prepare and release a report pursuant to this section must be made by an affirmative vote of at least the number of jurors that would have been required to return an indictment. The report shall be accompanied by certification that the grand jury has determined that release of the report is in the public interest, as described in subsection (5) of this section.

(2) The provisions of this section shall not apply in any instance in which the prosecuting attorney chooses to file charges against the person or business that was the subject of the grand jury investigation.

(3) Within fourteen days after receiving a report of the grand jury prepared pursuant to subsection (1) of this section, the prosecuting attorney shall notify in writing all persons and businesses named in the grand jury report to give such persons and businesses an opportunity to review the grand jury report and prepare a response to be submitted to the court with the grand jury report. Such notice shall be by personal service or by certified mail return receipt requested. Any responses shall be submitted to the prosecuting attorney within fourteen days after notification.

(4) Upon completion of the time for submitting responses, the prosecuting attorney shall submit the grand jury report to the court, together with the certification of public interest and any responses that may have been submitted. The court shall examine the report and make an order accepting and filing the report, including the certification and any responses that the respondent, by written notice to the prosecuting attorney and the court, has agreed to release, as a public record only if the court is satisfied that:

(a) The grand jury and the prosecuting attorney were acting within the statutory jurisdiction of such persons in convening the grand jury; and

(b) The grand jury foreman and the prosecuting attorney have verified on the record that:

(I) The certification of public interest by the grand jury complies with the provisions of subsection (5) of this section; and

(II) The report is based on facts revealed in the course of the grand jury investigation and is supported by a preponderance of the evidence; and

(III) The report does not contain material the sole effect of which is to ridicule or abuse a person or business or to subject such person or business to public disgrace or embarrassment; and

(IV) The report does not contain material that is personal in nature that does not relate to any lawful inquiry; and

(V) No confidentiality agreement will be violated and the identity of no confidential informant will be disclosed in making such grand jury report public; and

(VI) The filing of such report as a public record does not prejudice the fair consideration of a criminal matter.

(5) Release of a grand jury report pursuant to this section may be deemed to be in the public interest only if the report addresses one or more of the following:

(a) Allegations of the misuse or misapplication of public funds;

(b) Allegations of abuse of authority by a public servant, as defined in section 18-1-901 (3)(o), C.R.S., or a peace officer, as described in section 16-2.5-101;

(c) Allegations of misfeasance or malfeasance with regard to a governmental function, as defined in section 18-1-901 (3)(j), C.R.S.;

(d) Allegations of commission of a class 1, class 2, or class 3 felony.



§ 16-5-206. Summons in lieu of warrant

(1) Except in class 1, class 2, and class 3 felonies, level 1 and level 2 drug felonies, and in unclassified felonies punishable by a maximum penalty of more than ten years, if an indictment is returned or an information, felony complaint, or complaint has been filed prior to the arrest of the person named as defendant therein, the court has power to issue a summons commanding the appearance of the defendant in lieu of a warrant for his or her arrest unless a law enforcement officer presents in writing a basis to believe there is a significant risk of flight or that the victim or public safety may be compromised.

(1.5) (a) Except in class 1, class 2, class 3, and class 4 felonies; in crimes described in section 24-4.1-302 (1), C.R.S.; and in unclassified felonies punishable by a maximum penalty of more than ten years, a law enforcement officer may issue a summons commanding the appearance of the defendant in lieu of a warrant for his or her arrest based on probable cause if:

(I) The local district attorney consents to such procedure and has developed and approved criteria for the issuance of such a summons pursuant to this subsection (1.5);

(II) There is a reasonable likelihood that the defendant will appear;

(III) The defendant has had no felony arrests during the preceding five years;

(IV) There is no allegation that the defendant used a deadly weapon as defined in section 18-1-901 (3)(e), C.R.S., in the commission of the crime; and

(V) There are no outstanding warrants for the defendant's arrest.

(b) No later than ten days after a law enforcement officer issues a summons pursuant to this subsection (1.5), he or she shall deliver a copy to the court and to the office of the district attorney where jurisdiction lies.

(c) When the procedure described in this subsection (1.5) is used, an information or complaint may be filed in open court on the date specified in the summons.

(2) If a summons is issued in lieu of a warrant under this section:

(a) It shall be in writing.

(b) It shall state the name of the person summoned and his address.

(c) It shall identify the nature of the offense.

(d) It shall state the date when issued and the county where issued.

(e) It shall be signed by the judge or clerk of the court with the title of his office or by the law enforcement officer who issued the summons.

(f) It shall command the person to appear before the court at a certain time and place.

(3) A summons issued under this section may be served in the same manner as the summons in a civil action or by mailing it to the defendant's last-known address by certified mail with return receipt requested not less than fourteen days prior to the time the defendant is requested to appear. Service by mail is complete upon the return of the receipt signed by the defendant.

(4) If any person summoned under this section fails to appear as commanded by the summons, the court shall forthwith issue a warrant for his arrest.



§ 16-5-207. Standards and criteria relating to issuance of summons in lieu of warrant

(1) A summons shall be issued instead of a warrant in all petty offenses, class 3 misdemeanors, and all unclassified offenses which are punishable by a maximum penalty of six months' imprisonment or less, except in those cases where the court finds that:

(a) The defendant has previously failed to respond to a summons for an offense; or

(b) There is a substantial likelihood that the defendant will not respond to a summons; or

(c) The whereabouts of the defendant is unknown and the issuance of an arrest warrant is necessary in order to subject him to the jurisdiction of the court.

(2) Except in class 1, class 2, and class 3 felonies or level 1 or level 2 drug felonies, the general policy shall favor issuance of a summons instead of a warrant for the arrest of the defendant except where there is reasonable ground to believe that, unless taken into custody, the defendant will flee to avoid prosecution or will fail to respond to a summons. The court shall issue a summons instead of an arrest warrant when the prosecuting attorney so requests. When an application is made to a court for issuance of an arrest warrant or summons, the court may require the applicant to provide such information as reasonably is available concerning the following:

(a) The defendant's residence;

(b) The defendant's employment;

(c) The defendant's family relationships;

(d) The defendant's past history of response to legal process; and

(e) The defendant's past criminal record.



§ 16-5-208. Information not filed - reasons

In all cases where on preliminary hearing in the county court concerning the commission of a felony the accused is bound over and is committed to jail, or recognized and held to bail, it is the duty of the district attorney to file an information in the district court. If the district attorney determines in any such case that an information ought not to be filed, he or she shall file with the clerk of the district court having jurisdiction of the supposed offense a written statement containing his or her reasons, in fact and in law, for not filing an information in the case, and such statement shall be filed within sixty-three days following the date upon which the offender was held for appearance.



§ 16-5-209. Judge may require prosecution

The judge of a court having jurisdiction of the alleged offense, upon affidavit filed with the judge alleging the commission of a crime and the unjustified refusal of the prosecuting attorney to prosecute any person for the crime, may require the prosecuting attorney to appear before the judge and explain the refusal. If after that proceeding, based on the competent evidence in the affidavit, the explanation of the prosecuting attorney, and any argument of the parties, the judge finds that the refusal of the prosecuting attorney to prosecute was arbitrary or capricious and without reasonable excuse, the judge may order the prosecuting attorney to file an information and prosecute the case or may appoint a special prosecutor to do so. The judge shall appoint the special prosecutor from among the full-time district attorneys, assistant district attorneys, or deputy district attorneys who serve in judicial districts other than where the appointment is made; except that, upon the written approval of the chief justice of the supreme court, the judge may appoint any disinterested private attorney who is licensed to practice law in the state of Colorado to serve as the special prosecutor. Any special prosecutor appointed pursuant to this section shall be compensated as provided in section 20-1-308, C.R.S.






Part 3 - Preliminary Hearing

§ 16-5-301. Preliminary hearing or waiver - dispositional hearing

(1) (a) Every person accused of a class 1, 2, or 3 felony or level 1 or level 2 drug felony by direct information or felony complaint has the right to demand and receive a preliminary hearing within a reasonable time to determine whether probable cause exists to believe that the offense charged in the information or felony complaint was committed by the defendant. In addition, only those persons accused of a class 4, 5, or 6 felony by direct information or felony complaint which felony requires mandatory sentencing or is a crime of violence as defined in section 18-1.3-406, C.R.S., or is a sexual offense under part 4 of article 3 of title 18, C.R.S., shall have the right to demand and receive a preliminary hearing within a reasonable time to determine whether probable cause exists to believe that the offense charged in the information or felony complaint was committed by the defendant. The procedure to be followed in asserting the right to a preliminary hearing and the time within which demand therefor must be made, as well as the time within which the hearing, if demanded, shall be had, shall be as provided by applicable rule of the supreme court of Colorado. A failure to observe and substantially comply with such rule shall be deemed a waiver of this right to a preliminary hearing.

(b) (I) No person accused of a class 4, 5, or 6 felony or level 3 or level 4 drug felony by direct information or felony complaint, except those which require mandatory sentencing or which are crimes of violence as defined in section 18-1.3-406, C.R.S., or which are sexual offenses under part 4 of article 3 of title 18, C.R.S., shall have the right to demand or receive a preliminary hearing; except that such person shall participate in a dispositional hearing for the purposes of case evaluation and potential resolution.

(II) Any defendant accused of a class 4, 5, or 6 felony or level 3 or level 4 drug felony who is not otherwise entitled to a preliminary hearing pursuant to subparagraph (I) of this paragraph (b), may demand and shall receive a preliminary hearing within a reasonable time pursuant to paragraph (a) of this subsection (1), if the defendant is in custody for the offense for which the preliminary hearing is requested; except that, upon motion of either party, the court shall vacate the preliminary hearing if there is a reasonable showing that the defendant has been released from custody prior to the preliminary hearing.

(III) The chief justice of the Colorado supreme court is encouraged to promulgate rules defining the term "dispositional hearing" for purposes of this paragraph (b), section 18-1-404 (2), C.R.S., and section 19-2-705 (1.5), C.R.S.

(2) If a person is accused of an unlawful sexual offense classified as a felony, upon the request of any party to the proceeding, the court may exclude from the preliminary hearing any member of the general public. In making a ruling for exclusion, the court shall:

(a) Set forth sufficient findings of fact and conclusions of law to support the order; and

(b) Make its order sufficiently narrow to protect the requesting party's compelling interest considering any reasonable alternative to exclusion for the entire hearing of all members of the general public.

(3) The court may exempt a victim's advocate from any order entered pursuant to subsection (2) of this section. For the purposes of this section, "victim's advocate" means any person whose regular or volunteer duties include the support of an alleged victim of physical or sexual abuse or assault.






Part 4 - Statute of Limitations

§ 16-5-401. Limitation for commencing criminal proceedings and juvenile delinquency proceedings

(1) (a) Except as otherwise provided by statute applicable to specific offenses, delinquent acts, or circumstances, no adult person or juvenile shall be prosecuted, tried, or punished for any offense or delinquent act unless the indictment, information, complaint, or petition in delinquency is filed in a court of competent jurisdiction or a summons and complaint or penalty assessment notice is served upon the defendant or juvenile within the period of time after the commission of the offense or delinquent act as specified below:

Murder, kidnapping, treason, any sex offense against a

child, and any forgery regardless of the penalty provided:No limit

Attempt, conspiracy, or solicitation to commit murder;

attempt, conspiracy, or solicitation to commit kidnapping;

attempt, conspiracy, or solicitation to commit treason;

attempt, conspiracy, or solicitation to commit any sex

offense against a child; and attempt, conspiracy, or

solicitation to commit any forgery regardless of the

penalty provided:No limit

Vehicular homicide, except as described in paragraph

(a.5) of this subsection (1); leaving the scene of an

accident that resulted in the death of a person:Five years

Other felonies:Three years

Misdemeanors:Eighteen months

Class 1 and 2 misdemeanor traffic offenses:One year

Petty offenses:Six months

(a.5) The period of time during which an adult person or juvenile may be prosecuted for the offense of vehicular homicide, as described in section 18-3-106, C.R.S., and leaving the scene of an accident that resulted in the death of a person, as described in section 42-4-1601 (2)(c), C.R.S., when both offenses are alleged to have occurred as part of the same criminal episode in the same indictment, information, complaint, or petition in delinquency filed in a court of competent jurisdiction is ten years.

(b) Repealed.

(c) For purposes of this section:

(I) "Delinquent act" has the same meaning as defined in section 19-1-103 (36), C.R.S.

(II) "Juvenile" means a child as defined in section 19-1-103 (18), C.R.S.

(III) "Petition in delinquency" means any petition filed by a district attorney pursuant to section 19-2-512, C.R.S.

(IV) "Sex offense against a child" means any "unlawful sexual offense", as defined in section 18-3-411 (1), C.R.S., that is a felony.

(1.5) (a) Except as otherwise provided in paragraph (b) of this subsection (1.5), the provisions of paragraph (a) of subsection (1) of this section concerning sex offenses against children shall apply to offenses and delinquent acts committed on or after July 1, 1996.

(b) The provisions of paragraph (a) of subsection (1) of this section concerning sex offenses against children shall apply to an offense or delinquent act committed before July 1, 1996, if the applicable statute of limitations, as it existed prior to July 1, 2006, has not yet run on July 1, 2006.

(c) It is the intent of the general assembly in enacting the provisions of paragraph (a) of subsection (1) of this section concerning sex offenses against children to apply an unlimited statute of limitations to sex offenses against children committed on or after July 1, 1996, and to sex offenses against children committed before July 1, 1996, for which the applicable statute of limitations in effect prior to July 1, 2006, has not yet run on July 1, 2006.

(2) The time limitations imposed by this section shall be tolled if the adult offender or juvenile is absent from the state of Colorado, and the duration of such absence, not to exceed five years, shall be excluded from the computation of the time within which any complaint, information, indictment, or petition in delinquency must otherwise be filed or returned.

(3) (a) The period within which a prosecution must be commenced does not include any period in which a prosecution is pending against the adult defendant or juvenile for the same conduct, even if the indictment, information, complaint, or petition in delinquency which commences the prosecution is quashed or the proceedings thereon are set aside or are reversed on appeal.

(b) The period within which a prosecution must be commenced does not include any period in which a prosecution is pending against the adult defendant or juvenile for the same conduct, even if filed in a court without jurisdiction, when based on a reasonable belief the court possesses jurisdiction.

(4) When an offense or delinquent act is based on a series of acts performed at different times, the period of limitation prescribed by this code or by the "Colorado Securities Act", article 51 of title 11, C.R.S., starts at the time when the last act in the series of acts is committed.

(4.5) The period within which a prosecution must be commenced begins to run upon discovery of the criminal act or the delinquent act for:

(a) Offenses relating to the "Uniform Commercial Code", pursuant to part 5 of article 5 of title 18, C.R.S.;

(b) Computer crime, pursuant to article 5.5 of title 18, C.R.S.;

(c) Theft, pursuant to section 18-4-401, C.R.S.;

(d) Theft of trade secrets, pursuant to section 18-4-408, C.R.S.;

(e) Defacing or destruction of written instruments, pursuant to section 18-4-507, C.R.S.;

(f) Criminal simulation, pursuant to section 18-5-110, C.R.S.;

(g) Obtaining signature by deception, pursuant to section 18-5-112, C.R.S.;

(h) Criminal impersonation, pursuant to section 18-5-113, C.R.S.;

(i) Offering a false instrument for recording, pursuant to section 18-5-114, C.R.S.;

(j) Dual contracts to induce loan, pursuant to section 18-5-208, C.R.S.;

(k) Issuing a false financial statement or obtaining a financial transaction device by false statements, pursuant to section 18-5-209, C.R.S.;

(l) Unlawful activity concerning the selling of land, pursuant to section 18-5-302, C.R.S.;

(m) Offenses relating to equity skimming, pursuant to part 8 of article 5 of title 18, C.R.S.;

(m.5) Offenses relating to identity theft, pursuant to part 9 of article 5 of title 18, C.R.S.;

(n) Offenses relating to bribery and corrupt influences, pursuant to part 3 of article 8 of title 18, C.R.S.;

(o) Offenses relating to abuse of public office, pursuant to part 4 of article 8 of title 18, C.R.S.;

(p) Offenses relating to perjury, pursuant to part 5 of article 8 of title 18, C.R.S.;

(q) Offenses relating to the "Colorado Organized Crime Control Act", pursuant to article 17 of title 18, C.R.S.;

(r) Unlawful concealment of transactions, pursuant to section 11-107-105, C.R.S.;

(s) Embezzlement or misapplication of funds, pursuant to section 11-107-107, C.R.S.;

(t) Unlawful acts or omissions relating to financial institutions, pursuant to section 11-107-108, C.R.S.;

(u) Repealed.

(v) Criminal offenses relating to savings and loan associations, pursuant to section 11-41-127;

(w) Criminal offenses relating to securities fraud, pursuant to part 5 of article 51 of title 11; and

(x) Insurance fraud, pursuant to section 18-5-211.

(5) The period of time during which an adult person or juvenile may be prosecuted shall be extended for an additional three years as to any offense or delinquent act charged under sections 18-8-302, 18-8-303, 18-8-306, 18-8-307, 18-8-402, 18-8-406, 18-8-407, 39-21-118, and 39-22-621 (3), C.R.S.

(6) Except as otherwise provided in paragraph (a) of subsection (1) of this section pertaining to sex offenses against children or felony sexual assault in violation of section 18-3-402, C.R.S., the period of time during which an adult person or juvenile may be prosecuted shall be extended for an additional seven years as to any offense or delinquent act charged under section 18-6-403, C.R.S., or charged as criminal attempt, conspiracy, or solicitation to commit any of the acts specified in said sections.

(7) When the victim at the time of the commission of the offense or delinquent act is a child under fifteen years of age, the period of time during which an adult person or juvenile may be prosecuted shall be extended for an additional three years and six months as to a misdemeanor charged under section 18-3-404, C.R.S., or criminal attempt, conspiracy, or solicitation to commit such a misdemeanor.

(8) (a) Except as otherwise provided in paragraph (a) of subsection (1) of this section pertaining to sex offenses against children or felony sexual assault in violation of section 18-3-402, C.R.S., and except as otherwise provided in paragraphs (a.3) and (a.5) of this subsection (8), the period of time during which an adult person or juvenile may be prosecuted shall be ten years after the commission of the offense or delinquent act as to any offense or delinquent act:

(I) Charged under section 18-3-403, C.R.S., as said section existed prior to July 1, 2000, or section 18-6-403, C.R.S.;

(II) Charged as a felony under section 18-3-404, C.R.S.; or

(III) Charged as criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in subparagraphs (I) and (II) of this paragraph (a).

(a.3) Except as otherwise provided in paragraph (a) of subsection (1) of this section concerning sex offenses against children or felony sexual assault in violation of section 18-3-402, C.R.S., if the victim at the time of the commission of an offense or delinquent act is a child under eighteen years of age, the period of time during which an adult person or juvenile may be prosecuted shall be ten years after such victim reaches the age of eighteen years as to any offense or delinquent act:

(I) Charged as a felony under section 18-3-403, C.R.S., as said section existed prior to July 1, 2000, or section 18-3-404, C.R.S.; or

(II) Charged as criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in subparagraph (I) of this paragraph (a.3).

(a.5) Except as otherwise provided in paragraph (a) of subsection (1) of this section concerning sex offenses against children or felony sexual assault in violation of section 18-3-402, C.R.S., in any case in which the identity of the defendant or juvenile is determined, in whole or in part, by patterned chemical structure of genetic information, and in which the offense has been reported to a law enforcement agency, as defined in section 26-1-114 (3)(a)(III)(B), C.R.S., within ten years after the commission of the offense, there shall be no limit on the period of time during which a person may be prosecuted after the commission of the offense as to any offense or delinquent act charged:

(I) (Deleted by amendment, L. 2016.)

(II) Under section 18-3-403, C.R.S., as said section existed prior to July 1, 2000; or

(III) (Deleted by amendment, L. 2016.)

(IV) As criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in subparagraph (II) of this paragraph (a.5).

(a.7) (I) Except as otherwise provided in paragraph (a) of subsection (1) of this section pertaining to sex offenses against children and except as otherwise provided in paragraphs (a.3) and (a.5) of this subsection (8), the period of time during which an adult person or juvenile may be prosecuted shall be twenty years after the commission of the offense or delinquent act as to any offense or delinquent act charged as a felony under section 18-3-402, C.R.S., or as criminal attempt, conspiracy, or solicitation to commit a felony under section 18-3-402, C.R.S.

(II) Except as otherwise provided in paragraph (a) of subsection (1) of this section concerning sex offenses against children, if the victim at the time of the commission of an offense or delinquent act is a child under eighteen years of age, the period of time during which an adult person or juvenile may be prosecuted shall be twenty years after such victim reaches eighteen years of age as to any offense or delinquent act charged as a felony under section 18-3-402, C.R.S., or as criminal attempt, conspiracy, or solicitation to commit a felony under section 18-3-402, C.R.S.

(III) Except as otherwise provided in paragraph (a) of subsection (1) of this section concerning sex offenses against children, in any case in which the identity of the defendant or juvenile is determined, in whole or in part, by patterned chemical structure of genetic information, and in which the offense has been reported to a law enforcement agency, as defined in section 26-1-114 (3)(a)(III)(B), C.R.S., within twenty years after the commission of the offense, there shall be no limit on the period of time during which a person may be prosecuted after the commission of the offense:

(A) As to any offense or delinquent act charged as a felony under section 18-3-402, C.R.S.;

(B) Under any other criminal statute if the offense is a felony or would be a felony if committed by an adult and is based on the same act or series of acts arising from the same criminal episode as the offense or delinquent act charged as a felony under section 18-3-402, C.R.S.; except that this sub-subparagraph (B) does not apply if the court finds that there is no probable cause for the felony under section 18-3-402, C.R.S.; or

(C) As to criminal attempt, conspiracy, or solicitation to commit any of the offenses in this subparagraph (III).

(b) This subsection (8) shall apply to offenses and delinquent acts committed on or after July 1, 1984; except that subparagraph (III) of paragraph (a.5) of this subsection (8) applies to offenses and delinquent acts committed on or after July 1, 2011.

(9) Notwithstanding the provisions of paragraph (a) of subsection (1) of this section, the period of time during which an adult person or juvenile may be prosecuted shall be five years after the commission of the offense or delinquent act as to a misdemeanor charged under section 18-3-404, C.R.S., or criminal attempt, conspiracy, or solicitation to commit such a misdemeanor. This subsection (9) shall apply to offenses and delinquent acts committed on or after January 1, 1986.

(10) Notwithstanding the provisions of paragraph (a) of subsection (1) of this section, the period of time during which an adult person or juvenile may be prosecuted shall be three years after the date of the affected election as to a charge of any violation of any provision of the "Fair Campaign Practices Act", article 45 of title 1, C.R.S., or any criminal attempt, conspiracy, or solicitation to violate any provision of the "Fair Campaign Practices Act". This subsection (10) shall apply to offenses and delinquent acts committed on or after July 1, 1991.

(11) Notwithstanding the provisions of paragraph (a) of subsection (1) of this section, the period of time during which an adult person or juvenile may be prosecuted shall be three years after the discovery of the offense or delinquent act as to any offense or delinquent act charged under section 18-4-408, C.R.S. This subsection (11) shall apply to offenses and delinquent acts committed on or after July 1, 1998.

(12) The applicable period of limitations specified in subsection (1) of this section shall not apply to charges of offenses or delinquent acts brought to facilitate the disposition of a case, or to lesser included or non-included charges of offenses or delinquent acts given to the court or a jury at a trial on the merits, by the accused.



§ 16-5-401.1. Legislative intent in enacting section 16-5-401 (6) and (7)

(1) The intent of the general assembly in enacting section 16-5-401 (6) and (7) in 1982 was to create a ten-year statute of limitations as to offenses and delinquent acts specified in said subsections committed on or after July 1, 1979.

(2) (Deleted by amendment, L. 94, p. 1050, § 4, effective July 1, 1994.)



§ 16-5-402. Limitation for collateral attack upon trial judgment

(1) Except as otherwise provided in subsection (2) of this section, no person who has been convicted as an adult or who has been adjudicated as a juvenile under a criminal statute of this or any other state of the United States shall collaterally attack the validity of that conviction or adjudication unless such attack is commenced within the applicable time period, as provided in this subsection (1), following the date of said conviction, or for purposes of juvenile adjudication the applicable time period will begin at the time of the juvenile's eighteenth birthday:

All class 1 felonies:No limit

All other felonies:Three years

Misdemeanors:Eighteen months

Petty offenses:Six months

(1.5) If an appellate court can determine on the face of the motion, files, and record in a case that a collateral attack is outside the time limits specified in subsection (1) of this section, the appellate court may deny relief on that basis, regardless of whether the issue of timeliness was raised in the trial court.

(2) In recognition of the difficulties attending the litigation of stale claims and the potential for frustrating various statutory provisions directed at repeat offenders, former offenders, and habitual offenders, the only exceptions to the time limitations specified in subsection (1) of this section shall be:

(a) A case in which the court entering judgment of conviction or entering adjudication did not have jurisdiction over the subject matter of the alleged offense;

(b) A case in which the court entering judgment of conviction or entering adjudication did not have jurisdiction over the person of the defendant or juvenile;

(c) Where the court hearing the collateral attack finds by a preponderance of the evidence that the failure to seek relief within the applicable time period was caused by an adjudication of incompetence or by commitment of the defendant or juvenile to an institution for treatment as a person with a mental illness; or

(d) Where the court hearing the collateral attack finds that the failure to seek relief within the applicable time period was the result of circumstances amounting to justifiable excuse or excusable neglect.

(3) Repealed.

(4) For purposes of this section:

(a) "Adjudication", except as used in paragraph (c) of subsection (2) of this section, includes "adjudicated" and has the same meaning as defined in section 19-1-103 (2), C.R.S.

(b) "Juvenile" means a child as defined in section 19-1-103 (18), C.R.S.






Part 5 - Incarceration






Article 6 - Change of Venue and Disqualification of Judge

Part 1 - Change of Venue

§ 16-6-101. Grounds for change of venue

(1) The place of trial may be changed:

(a) When a fair trial cannot take place in the county or district in which the trial is pending; or

(b) When a more expeditious trial may be had by a change in the place of trial from one county to another; or

(c) When the parties stipulate to a change in the place of trial to another county in the same judicial district or to a county in an adjoining judicial district.



§ 16-6-102. Motion for change of venue

(1) A motion for change of venue must be accompanied by one or more affidavits setting forth the facts upon which the defendant relies or by a stipulation of the parties.

(2) Whether circumstances exist requiring, in the interest of justice, a change in the place of trial is a question to be determined by the court in its sound discretion.



§ 16-6-103. Change of venue where offense committed in two or more counties

Where a prosecution has been commenced in one county, the court, for good cause shown, may transfer the proceeding to another county within the same judicial district if it is shown that the offense was committed in more than one county within the same judicial district and if the court is satisfied that the interests of justice would be served by transferring the action to the other county.



§ 16-6-103.5. Plea of guilty to offenses committed in two or more counties

(1) Any person charged with crimes in more than one county of this state may apply to the district attorney of one of said counties to be charged with all crimes so that he may enter into a disposition and be sentenced for them in that single county. The application shall contain a description of all charged crimes and the name of the county in which each was committed.

(2) Upon receipt of the application, the district attorney shall prepare an information charging all the charged crimes and naming in each count the county where each was committed. He shall send a copy of the information to the district attorney of each other county in which the defendant stands charged, together with a statement that the defendant has applied to enter into a disposition in the county of application. Upon receipt of the information and statement, the district attorney of the other county may execute a consent in writing allowing the defendant to enter a plea of guilty in the county to which application has been made to the crime charged in the information and committed in the other county and send it to the district attorney who prepared the information.

(3) If necessary, the district attorney shall amend the information so that it includes only the offenses for which he has received written consent from the district attorney of other counties, and he shall file the information in any court of his county having jurisdiction to try or accept a plea of guilty to the most serious crime alleged therein. The defendant then may enter a plea of guilty to all offenses alleged to have been committed in the county where the court is located and to all offenses alleged to have been committed in other counties as to which consents have been executed pursuant to subsection (2) of this section. Before entering his plea of guilty, the defendant shall waive in writing any right to be tried in the county where the crime was committed. The district attorney of the county where the crime was committed need not be present when the plea is made, but his written consent shall be filed with the court.

(4) Thereupon the court shall enter such judgment, the same as if all the crimes charged were alleged to have been committed in the county where the court is located, whether or not the court has jurisdiction to try all those crimes to which the defendant has pleaded guilty under this section.

(5) The clerk of the court in the county where the plea is made shall file a copy of the judgment of conviction with the clerk in each county where a crime covered by the plea was committed. The district attorney in each of said counties shall then move to dismiss any charges covered by the plea of guilty which are pending against the defendant in his county, and the same shall thereupon be dismissed.



§ 16-6-104. Application of rules of criminal procedure

Except as otherwise provided by sections 16-6-101 to 16-6-103, the filing of an application for change of venue and all proceedings relating thereto are governed by the provisions of applicable rules of criminal procedure adopted by the supreme court of Colorado.






Part 2 - Disqualification of Judge

§ 16-6-201. Disqualification of judge

(1) A judge of a court of record shall be disqualified to hear or try a case if:

(a) He is related to the defendant or to any attorney of record or attorney otherwise engaged in the case; or

(b) The offense charged is alleged to have been committed against the person or property of the judge or of some person related to him; or

(c) He has been of counsel in the case; or

(d) He is in any way interested or prejudiced with respect to the case, the parties, or counsel.

(2) Any judge who knows of circumstances which disqualify him in a case shall, on his own motion, disqualify himself.

(3) A motion for change of judge on any ground must be verified and supported by the affidavits of at least two credible persons not related to the defendant, stating facts showing the existence of grounds for disqualification. If the verified motion and supporting affidavits state facts showing grounds for disqualification, the judge must enter an order disqualifying himself. After disqualifying himself, the judge may require a full hearing upon the issues raised by the affidavits and shall request that another judge conduct the hearing. The other judge shall make findings of fact with regard thereto, and such findings shall be included as a part of the trial court record.

(4) The disqualified judge shall certify the need for a judge to the chief justice of the Colorado supreme court, who shall assign a judge to the case.

(5) The term "related", when used in this section, means related within the third degree by blood, adoption, or marriage.









Article 7 - Separate Trial - Arraignment - Plea Agreements - Deferred Prosecution and Deferred Sentencing

Part 1 - Separate Trial - Alibi Notice

§ 16-7-101. Separate trial of joint defendants

When two or more defendants are jointly indicted or informed against for any offense and there is material evidence, not relating to reputation, which is admissible against one or some of them but which is not admissible against all of them if they are tried separately and which is prejudicial to those against whom it is not admissible, those against whom such evidence is admissible shall be tried separately upon motion of any of those against whom the evidence is not admissible. In all other cases, defendants jointly prosecuted shall be tried separately or jointly in the discretion of the court.



§ 16-7-102. Required notice of defense of alibi

If the defendant intends to introduce evidence that the defendant was at a place other than the location of the offense, the defendant shall serve upon the prosecuting attorney as soon as practicable, but not later than thirty-five days before trial, a statement in writing specifying the place where the defendant claims to have been and the names and addresses of the witnesses the defendant will call to support the defense of alibi. Upon receiving the defendant's statement, the prosecuting attorney shall advise the defendant of the names and addresses of any additional witnesses who may be called to refute such alibi as soon as practicable after the names of such witnesses become known. Neither the prosecuting attorney nor the defendant shall be permitted at the trial to introduce evidence inconsistent with the specification statement unless the court for good cause and upon just terms permits the specification statement to be amended. If the defendant fails to make the specification required by this section, the court shall exclude evidence offered in support of the defense of alibi unless the court finds upon good cause shown that such evidence should be admitted in the interest of justice.






Part 2 - Arraignment

§ 16-7-201. Place of arraignment

The defendant shall be arraigned in the court having trial jurisdiction in which the indictment, information, or complaint is filed, unless before arraignment the cause has been removed to another court, in which case he shall be arraigned in that court.



§ 16-7-202. Presence of defendant

(1) If the offense charged is a felony, a level 1 drug misdemeanor, or a class 1 misdemeanor or if the maximum penalty for the offense charged is more than one year's imprisonment, the defendant must be personally present for arraignment; except that the court, for good cause shown, may accept a plea of not guilty made by an attorney representing the defendant without requiring the defendant to be personally present. In all prosecutions for lesser offenses, the defendant may appear by his or her attorney who may enter a plea on his or her behalf. If the defendant appears personally for a charge that is not in title 42, the court may advise the defendant of the possibility that restorative justice practices may be part of a sentence, if available in the jurisdiction.

(2) If a plea of guilty or nolo contendere (no contest) is entered by counsel in the absence of the defendant, the court may command the appearance of the defendant in person for the imposition of sentence.



§ 16-7-203. Irregularity of arraignment

No irregularity in the arraignment which does not affect the substantial rights of the defendant shall affect the validity of any proceeding in the cause if the defendant pleads to the charge or proceeds to trial without objecting to the irregularity.



§ 16-7-204. Procedures on arraignment

The procedure to be followed upon arraignment shall be in compliance with the provisions of applicable rules of criminal procedure adopted by the supreme court of Colorado.



§ 16-7-205. Pleas authorized on arraignment

(1) A defendant personally, or, where permissible, by counsel may orally enter:

(a) A plea of guilty; or

(b) A plea of not guilty; or

(c) A plea of nolo contendere (no contest) with the consent of the court; or

(d) A plea of not guilty by reason of insanity, in which event a not guilty plea may also be entered.



§ 16-7-206. Guilty pleas - procedure and effect

(1) Every person charged with an offense shall be permitted to tender a plea of guilty to that offense if the following conditions have been satisfied:

(a) The court shall have advised the defendant that if the plea is accepted the defendant shall be determined to have waived his right to trial by jury on all issues including the determination of the penalty to be assessed, and the court shall also have advised the defendant as to the maximum and minimum penalties that the court may impose.

(b) In class 1 felonies or where the plea of guilty is to a lesser included offense, a written consent has been filed with the court by the district attorney.

(c) In all felony, level 1 drug misdemeanor, and class 1 misdemeanor cases, the defendant shall be represented by counsel or waive his right thereto in open court, and the guilty plea shall be tendered in open court by the defendant in the presence of counsel, if any.

(2) The refusal or consent of the district attorney or the court to accept a plea of guilty to the charge shall not be a basis for assignment of error, and such refusal or acceptance by the district attorney or court is final.

(3) The acceptance by the court of a plea of guilty acts as a waiver by the defendant of the right to trial by jury on all issues including the determination of the penalty to be assessed, and the acceptance of such plea also acts as a conviction for the offense.



§ 16-7-207. Court's duty to inform on first appearance in court and on pleas of guilty

(1) At the first appearance of the defendant in court or upon arraignment, whichever is first in time, it is the duty of the judge to inform the defendant and make certain that the defendant understands the following:

(a) The defendant need make no statement, and any statement made can and may be used against him or her.

(b) The defendant has a right to counsel.

(c) If the defendant is an indigent person, he or she may make application for a court-appointed attorney, and, upon payment of the application fee, he or she will be assigned counsel as provided by law or applicable rule of criminal procedure.

(d) Any plea the defendant makes must be voluntary on his or her part and not the result of undue influence or coercion on the part of anyone.

(e) The defendant has a right to bail, if the offense is bailable, and the amount of bail that has been set by the court.

(f) The defendant has a right to a jury trial.

(g) The nature of the charges against the defendant.

(2) The court shall not accept a plea of guilty or nolo contendere (no contest) without first determining that the defendant is advised of all the matters set forth in subsection (1) of this section and also determining:

(a) That the defendant understands the nature of the charge and the elements of the offense to which he is pleading and the effect of his plea;

(b) That the plea is voluntary on defendant's part and is not the result of undue influence or coercion on the part of anyone;

(c) That he understands the right to trial by jury;

(d) That he understands the possible penalty or penalties and the possible places of incarceration;

(e) That the defendant understands that the court will not be bound by any representations made to the defendant by anyone concerning the penalty to be imposed or the granting or the denial of probation, unless the representations are included in a formal plea agreement approved by the court and supported by the findings of the presentence report, if any; and

(f) That there is a factual basis for the plea. If the plea is entered as a result of a plea agreement, the court shall explain to the defendant and satisfy itself that the defendant understands the basis for the plea agreement, and the defendant may then waive the establishment of a factual basis for the particular charge to which he pleads guilty.

(3) This section applies to prosecutions for violations of municipal charters and prosecutions for violations of municipal ordinances, except for traffic infractions for which the penalty is only a fine and arrest is prohibited and for which a court shall not issue a bench warrant, including a warrant for failure to appear.



§ 16-7-208. Failure or refusal to plead

If a defendant refuses to plead, or if the court refuses to accept a plea of guilty or a plea of nolo contendere (no contest), or if a corporation fails to appear, the court shall enter a plea of not guilty. If for any reason a plea has not been entered, the case shall for all purposes be considered as one in which a plea of not guilty has been entered.






Part 3 - Plea Discussions and Plea Agreements

§ 16-7-301. Propriety of plea discussions and plea agreements

(1) Where it appears that the effective administration of criminal justice will thereby be served, the district attorney may engage in plea discussions for the purpose of reaching a plea agreement. The district attorney should engage in plea discussions or reach plea agreements with the defendant only through or in the presence of defense counsel except where the defendant is not eligible for appointment of counsel because the defendant is not indigent or the charged offense does not include a possible sentence of incarceration or because the defendant refuses appointment of counsel and has not retained counsel.

(2) The district attorney may agree to one or more of the following, depending upon the circumstances of the individual case:

(a) To make or not to oppose favorable recommendations concerning the sentence to be imposed if the defendant enters a plea of guilty or nolo contendere (no contest);

(b) To seek or not to oppose the dismissal of an offense charged if the defendant enters a plea of guilty or nolo contendere (no contest) to another offense reasonably related to the defendant's conduct;

(c) To seek or not to oppose the dismissal of other charges or not to prosecute other potential charges against the defendant if the defendant enters a plea of guilty or nolo contendere (no contest);

(d) To consent to diversion, as provided in section 18-1.3-101, C.R.S.;

(e) To consent to deferred sentencing, as provided in section 18-1.3-102, C.R.S.;

(f) To consent to an assessment for suitability for participation in restorative justice practices, including victim-offender conferences.

(3) Defendants whose situations are similar should be afforded similar opportunities for plea agreement.

(4) Repealed.

(5) Any plea agreement in a case involving a plea to a violation of article 18 of title 18, C.R.S., may not require a waiver by the defendant of the right to petition to have the defendant's criminal conviction records sealed pursuant to part 3 of article 72 of title 24, C.R.S.



§ 16-7-302. Responsibilities of the trial judge with respect to plea discussions and agreements

(1) The trial judge shall not participate in plea discussions.

(2) If a tentative plea agreement has been reached which contemplates entry of a plea of guilty or nolo contendere (no contest) in the expectation that other charges before that court will be dismissed or that sentence concessions will be granted, the trial judge may, upon request of the parties, permit the disclosure to him of the tentative agreement and the reasons therefor in advance of the time for tender of the plea. He may then indicate to the district attorney and defense counsel or defendant whether he will concur in the proposed disposition if the information in the presentence report is consistent with the representations made to him. If the trial judge concurs but later decides that the final disposition should not include the charge or sentence concessions contemplated by the plea agreement, he shall so advise the defendant and then call upon the defendant to either affirm or withdraw his plea of guilty or nolo contendere (no contest).

(3) Notwithstanding the reaching of a plea agreement between the district attorney and defense counsel or defendant, the judge in every case should exercise an independent judgment in deciding whether to grant charge and sentence concessions.



§ 16-7-303. Fact of discussion and agreement not admissible

Except as to proceedings resulting from a plea of guilty or nolo contendere (no contest) which is not withdrawn, the fact that the defendant or his defense counsel and the district attorney engaged in plea discussions or made a plea agreement shall not be received in evidence against or in favor of the defendant in any criminal or civil action or administrative proceeding.



§ 16-7-304. Charges for bad checks

The department or agency supervising the collection of restitution agreed to as a condition of a plea agreement, including dismissal of a charge, may assess a charge of fifteen dollars to a defendant for collection of each bad check or each bad check received as a restitution payment. For the purposes of this section, "bad check" means a check or similar sight order for the payment of money which is dishonored by the bank or other drawee because the issuer does not have sufficient funds upon deposit with the bank or other drawee to pay the check or order upon presentation within thirty days after issue.






Part 4 - Deferred Prosecution and Deferred Sentencing

§ 16-7-404. Charges for bad checks

The department or agency supervising the collection of restitution ordered as a condition of a deferred prosecution or deferred sentence pursuant to this part 4 may assess a charge of fifteen dollars to a defendant for collection of each bad check or each bad check received as a restitution payment. For the purposes of this section, "bad check" means a check or similar sight order for the payment of money which is dishonored by the bank or other drawee because the issuer does not have sufficient funds upon deposit with the bank or other drawee to pay the check or order upon presentation within thirty days after issue.









Article 8 - Insanity - Release

Part 1 - General Provisions

§ 16-8-101. Insanity defined - offenses committed before July 1, 1995

(1) The applicable test of insanity shall be, and the jury shall be so instructed: "A person who is so diseased or defective in mind at the time of the commission of the act as to be incapable of distinguishing right from wrong with respect to that act is not accountable. But care should be taken not to confuse such mental disease or defect with moral obliquity, mental depravity, or passion growing out of anger, revenge, hatred, or other motives, and kindred evil conditions, for when the act is induced by any of these causes the person is accountable to the law.".

(2) The term "diseased or defective in mind", as used in subsection (1) of this section, does not refer to an abnormality manifested only by repeated criminal or otherwise antisocial conduct.

(3) This section shall apply to offenses committed before July 1, 1995.



§ 16-8-101.3. Legislative intent in enacting section 16-8-101.5 and in making conforming amendments

The intent of the general assembly in enacting section 16-8-101.5 and making conforming amendments to sections 16-8-101 to 16-8-104, 16-8-106, 16-8-110, 16-8-114, 16-8-115, and 16-8-120 in 1995, and in enacting clarifying provisions in this section and sections 16-8-104.5 and 16-8-105.5 and making conforming amendments to sections 16-8-105 and 16-8-107 and sections 18-1-802 and 18-1-803, C.R.S., in 1996, was to combine the defense of not guilty by reason of insanity and the affirmative defense of impaired mental condition into the affirmative defense of not guilty by reason of insanity and to create a unitary process for hearing the issues raised by said affirmative defense to apply to offenses committed on or after July 1, 1995.



§ 16-8-101.5. Insanity defined - offenses committed on and after July 1, 1995

(1) The applicable test of insanity shall be:

(a) A person who is so diseased or defective in mind at the time of the commission of the act as to be incapable of distinguishing right from wrong with respect to that act is not accountable; except that care should be taken not to confuse such mental disease or defect with moral obliquity, mental depravity, or passion growing out of anger, revenge, hatred, or other motives and kindred evil conditions, for, when the act is induced by any of these causes, the person is accountable to the law; or

(b) A person who suffered from a condition of mind caused by mental disease or defect that prevented the person from forming a culpable mental state that is an essential element of a crime charged, but care should be taken not to confuse such mental disease or defect with moral obliquity, mental depravity, or passion growing out of anger, revenge, hatred, or other motives and kindred evil conditions because, when the act is induced by any of these causes, the person is accountable to the law.

(2) As used in subsection (1) of this section:

(a) "Diseased or defective in mind" does not refer to an abnormality manifested only by repeated criminal or otherwise antisocial conduct.

(b) "Mental disease or defect" includes only those severely abnormal mental conditions that grossly and demonstrably impair a person's perception or understanding of reality and that are not attributable to the voluntary ingestion of alcohol or any other psychoactive substance but does not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct.

(3) This section shall apply to offenses committed on or after July 1, 1995.



§ 16-8-102. Other definitions

As used in this article, unless the context otherwise requires:

(1) and (2) Repealed.

(2.5) "Forensic psychologist" means a licensed psychologist who is board certified in forensic psychology by the American board of professional psychology or who has completed a fellowship in forensic psychology meeting criteria established by the American board of forensic psychology.

(2.7) (a) "Impaired mental condition" means a condition of mind, caused by mental disease or defect that prevents the person from forming the culpable mental state that is an essential element of any crime charged. For the purposes of this subsection (2.7), "mental disease or defect" includes only those severely abnormal mental conditions which grossly and demonstrably impair a person's perception or understanding of reality and which are not attributable to the voluntary ingestion of alcohol or any other psychoactive substance; except that it does not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct.

(b) This subsection (2.7) shall apply only to offenses committed before July 1, 1995.

(3) Repealed.

(4) "Ineligible for release" means the defendant is suffering from a mental disease or defect which is likely to cause him to be dangerous to himself, to others, or to the community, in the reasonably foreseeable future, if he is permitted to remain at liberty.

(4.5) "Ineligible to remain on conditional release" means the defendant has violated one or more conditions in his release, or the defendant is suffering from a mental disease or defect which is likely to cause him to be dangerous to himself, to others, or to the community in the reasonably foreseeable future, if he is permitted to remain on conditional release.

(4.7) "Mental disease or defect" means only those severely abnormal mental conditions that grossly and demonstrably impair a person's perception or understanding of reality and that are not attributable to the voluntary ingestion of alcohol or any other psychoactive substance; except that it does not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct.

(5) "Release examination" means a court-ordered examination of a defendant directed to developing evidence relevant to determining whether he is eligible for release.

(6) "Release hearing" means a hearing for the purpose of determining whether a defendant previously committed to the department of human services, following a verdict of not guilty by reason of insanity, has become eligible for release.

(7) Repealed.

(8) "Sanity examination" means a court-ordered examination of a defendant who has entered a plea of not guilty by reason of insanity, directed to developing information relevant to determining the sanity or insanity of the defendant at the time of the commission of the act with which he is charged and also his competency to proceed.



§ 16-8-103. Pleading insanity as a defense

(1) (a) The defense of insanity may only be raised by a specific plea entered at the time of arraignment; except that the court, for good cause shown, may permit the plea to be entered at any time prior to trial. The form of the plea shall be: "Not guilty by reason of insanity"; and it must be pleaded orally either by the defendant or by the defendant's counsel. A defendant who does not raise the defense as provided in this section shall not be permitted to rely upon insanity as a defense to the crime charged but, when charged with a crime requiring a specific intent as an element thereof, may introduce evidence of the defendant's mental condition as bearing upon his or her capacity to form the required specific intent. The plea of not guilty by reason of insanity includes the plea of not guilty.

(b) This subsection (1) shall apply only to offenses committed before July 1, 1995.

(1.5) (a) The defense of insanity may only be raised by a specific plea entered at the time of arraignment; except that the court, for good cause shown, may permit the plea to be entered at any time prior to trial. The form of the plea shall be: "Not guilty by reason of insanity"; and it must be pleaded orally either by the defendant or by the defendant's counsel. The plea of not guilty by reason of insanity includes the plea of not guilty.

(b) This subsection (1.5) shall apply to offenses committed on or after July 1, 1995.

(2) If counsel for the defendant believes that a plea of not guilty by reason of insanity should be entered on behalf of the defendant but the defendant refuses to permit the entry of the plea, counsel may so inform the court. The court shall then conduct such investigation as it deems proper, which may include the appointment of psychiatrists or forensic psychologists to assist in examining the defendant and advising the court. After its investigation the court shall conduct a hearing to determine whether the plea should be entered. If the court finds that the entry of a plea of not guilty by reason of insanity is necessary for a just determination of the charge against the defendant, it shall enter the plea on behalf of the defendant, and the plea so entered shall have the same effect as though it had been voluntarily entered by the defendant himself or herself.

(3) If there has been no grand jury indictment or preliminary hearing prior to the entry of the plea of not guilty by reason of insanity, the court shall hold a preliminary hearing prior to the trial of the insanity issue. If probable cause is not established, the case shall be dismissed, but the court may order the district attorney to institute civil proceedings pursuant to article 65 of title 27, C.R.S., if it appears that the protection of the public or the accused requires it.

(4) Before accepting a plea of not guilty by reason of insanity, the court shall advise the defendant of the effect and consequences of the plea.



§ 16-8-103.5. Impaired mental condition - when raised - procedure - legislative intent

(1) If the defendant intends to assert the affirmative defense of impaired mental condition, he shall indicate that intention to the court and to the prosecution at the time of arraignment; except that the court, for good cause shown, shall permit the defendant to inform the court and the prosecution of his intention to assert the affirmative defense of impaired mental condition at any time prior to trial.

(2) If counsel for the defendant believes that an assertion of the affirmative defense of impaired mental condition should be entered on behalf of the defendant but the defendant refuses to permit counsel to offer such evidence, counsel may so inform the court. The court shall then conduct such investigation as it deems proper, which may include the appointment of psychiatrists or forensic psychologists to assist in examining the defendant and advising the court. After its investigation, the court shall conduct a hearing to determine whether evidence of impaired mental condition should be offered at trial. If the court finds that such a defense is necessary for a just determination of the charge against the defendant, it shall inform the prosecution that such defense shall be asserted at trial by the defendant and shall order the defendant's counsel to present evidence at trial on the defense of impaired mental condition.

(3) At the time at which the defendant announces his intention to assert the affirmative defense of impaired mental condition, the court shall advise the defendant of the effect and consequences of asserting the defense.

(4) When the defendant indicates his intention to assert the defense of impaired mental condition, the court shall order an examination of the defendant pursuant to section 16-8-106. The court shall order both the prosecutor and the defendant to exchange the names, addresses, reports, and statements of persons, other than medical experts subject to the provisions of section 16-8-103.6, whom the parties intend to call as witnesses with regard to the affirmative defense of impaired mental condition.

(5) If the trier of fact finds the defendant not guilty by reason of impaired mental condition, pursuant to section 18-1-803 (3), C.R.S., the court shall commit the defendant to the custody of the department of human services until such time as he is found eligible for release, pursuant to the standards set forth in sections 16-8-115 and 16-8-120. The executive director of the department of human services shall designate the state facility at which the defendant shall be held for care and psychiatric treatment and may transfer the defendant from one institution to another if in the opinion of the director it is desirable to do so in the interest of the proper care, custody, and treatment of the defendant or the protection of the public or the personnel of the facilities in question.

(6) It is the intent of the general assembly that the assertion of the affirmative defense of impaired mental condition not be made in such a fashion that it is used to circumvent the requirements of disclosure specified in rule 16 of the Colorado rules of criminal procedure.

(7) A defendant may raise impaired mental condition only through an assertion of affirmative defense.

(8) This section shall apply only to offenses committed before July 1, 1995.



§ 16-8-103.6. Waiver of privilege

(1) (a) A defendant who places his or her mental condition at issue by pleading not guilty by reason of insanity pursuant to section 16-8-103, asserting the affirmative defense of impaired mental condition pursuant to section 16-8-103.5, or disclosing witnesses who may provide evidence concerning the defendant's mental condition during a sentencing hearing held pursuant to section 18-1.3-1201 or 18-1.3-1302, C.R.S., waives any claim of confidentiality or privilege as to communications made by the defendant to a physician or psychologist in the course of an examination or treatment for such mental condition for the purpose of any trial, hearing on the issue of such mental condition, or sentencing hearing conducted pursuant to section 18-1.3-1201 or 18-1.3-1302, C.R.S. The court shall order both the prosecutor and the defendant to exchange the names, addresses, reports, and statements of any physician or psychologist who has examined or treated the defendant for such mental condition.

(b) This subsection (1) shall apply only to offenses committed before July 1, 1995.

(2) (a) A defendant who places his or her mental condition at issue by pleading not guilty by reason of insanity pursuant to section 16-8-103 or disclosing witnesses who may provide evidence concerning the defendant's mental condition during a sentencing hearing held pursuant to section 18-1.3-1201 or 18-1.4-102, C.R.S., or, for offenses committed on or after July 1, 1999, by seeking to introduce evidence concerning his or her mental condition pursuant to section 16-8-107 (3) waives any claim of confidentiality or privilege as to communications made by the defendant to a physician or psychologist in the course of an examination or treatment for such mental condition for the purpose of any trial, hearing on the issue of such mental condition, or sentencing hearing conducted pursuant to section 18-1.3-1201 or 18-1.4-102, C.R.S. The court shall order both the prosecutor and the defendant to exchange the names, addresses, reports, and statements of any physician or psychologist who has examined or treated the defendant for such mental condition.

(b) This subsection (2) shall apply to offenses committed on or after July 1, 1995.



§ 16-8-103.7. Examination after entry of defenses of insanity and impaired mental condition

(1) (a) When, at the time of arraignment, the defense of insanity is raised, pursuant to section 16-8-103, and the defendant asserts his or her intention to raise the affirmative defense of impaired mental condition, pursuant to section 16-8-103.5, the court shall order one examination of the defendant with regard to both defenses pursuant to section 16-8-106.

(b) This subsection (1) shall apply only to offenses committed before July 1, 1995.

(2) (a) When, at the time of arraignment, the defense of insanity is raised pursuant to section 16-8-103, the court shall order an examination of the defendant with regard to the insanity defense pursuant to section 16-8-106.

(b) This subsection (2) shall apply to offenses committed on or after July 1, 1995.

(3) (a) When the defendant gives notice pursuant to section 16-8-107 (3) that he or she intends to introduce evidence in the nature of expert opinion concerning his or her mental condition, the court shall order an examination of the defendant pursuant to section 16-8-106.

(b) The provisions of this subsection (3) shall apply to offenses committed on or after July 1, 1999.



§ 16-8-104. Separate trial of issues

The issues raised by the plea of not guilty by reason of insanity shall be tried separately to different juries, and the sanity of the defendant shall be tried first. This section shall apply only to offenses committed before July 1, 1995.



§ 16-8-104.5. Single trial of issues

(1) The issues raised by the plea of not guilty by reason of insanity shall be treated as an affirmative defense and shall be tried at the same proceeding and before the same trier of fact as the charges to which not guilty by reason of insanity is offered as a defense.

(2) This section shall apply to offenses committed on or after July 1, 1995.



§ 16-8-105. Procedure after plea for offenses committed before July 1, 1995

(1) When a plea of not guilty by reason of insanity is accepted, the court shall forthwith commit the defendant for a sanity examination, specifying the place and period of commitment.

(2) Upon receiving the report of the sanity examination, the court shall immediately set the case for trial to a jury on the issue raised by the plea of not guilty by reason of insanity. In all cases except class 1, class 2, and class 3 felonies, the defendant may waive jury trial by an express written instrument or announcement in open court appearing of record. If the court and the district attorney consent, jury trial may be waived in a class 1, class 2, or class 3 felony case. Every person is presumed to be sane; but, once any evidence of insanity is introduced, the people have the burden of proving sanity beyond a reasonable doubt.

(3) If the trier of fact finds the defendant was sane at the time of commission of the offense, the court, unless it has reason to believe that the defendant is incompetent to proceed or the question is otherwise raised as provided in section 16-8.5-102, shall immediately set the case for trial on the issues raised by the plea of not guilty. If the question of whether the defendant is incompetent to proceed is raised, the court shall follow the procedure set forth in section 16-8.5-103.

(4) If the trier of fact finds the defendant not guilty by reason of insanity, the court shall commit the defendant to the custody of the department of human services until such time as he is found eligible for release. The executive director of the department of human services shall designate the state facility at which the defendant shall be held for care and psychiatric treatment and may transfer the defendant from one institution to another if in the opinion of the director it is desirable to do so in the interest of the proper care, custody, and treatment of the defendant or the protection of the public or the personnel of the facilities in question.

(5) This section shall apply to offenses committed before July 1, 1995.



§ 16-8-105.5. Procedure after plea for offenses committed on or after July 1, 1995

(1) When a plea of not guilty by reason of insanity is accepted, the court shall forthwith commit the defendant for a sanity examination, specifying the place and period of commitment.

(2) Upon receiving the report of the sanity examination, the court shall immediately set the case for trial. Every person is presumed to be sane; but, once any evidence of insanity is introduced, the people have the burden of proving sanity beyond a reasonable doubt.

(3) When the affirmative defense of not guilty by reason of insanity has been raised, the jury shall be given special verdict forms containing interrogatories. The trier of fact shall decide first the question of guilt as to felony charges that are before the court. If the trier of fact concludes that guilt has been proven beyond a reasonable doubt as to one or more of the felony charges submitted for consideration, the special interrogatories shall not be answered. Upon completion of its deliberations on the felony charges as previously set forth in this subsection (3), the trier of fact shall consider any other charges before the court in a similar manner; except that it shall not answer the special interrogatories regarding such charges if it has previously found guilt beyond a reasonable doubt with respect to one or more felony charges. The interrogatories shall provide for specific findings of the jury with respect to the affirmative defense of not guilty by reason of insanity. When the court sits as the trier of fact, it shall enter appropriate specific findings with respect to the affirmative defense of not guilty by reason of insanity.

(4) If the trier of fact finds the defendant not guilty by reason of insanity, the court shall commit the defendant to the custody of the department of human services until such time as the defendant is found eligible for release. The executive director of the department of human services shall designate the state facility at which the defendant shall be held for care and psychiatric treatment and may transfer the defendant from one facility to another if in the opinion of the director it is desirable to do so in the interest of the proper care, custody, and treatment of the defendant or the protection of the public or the personnel of the facilities in question.

(5) This section shall apply to offenses committed on or after July 1, 1995.



§ 16-8-106. Examinations and report

(1) (a) All examinations ordered by the court in criminal cases shall be accomplished by the entry of an order of the court specifying the place where such examination is to be conducted and the period of time allocated for such examination. The defendant may be committed for such examination to the Colorado psychiatric hospital in Denver, the Colorado mental health institute at Pueblo, the place where he or she is in custody, or such other public institution designated by the court. In determining the place where such examination is to be conducted, the court shall give priority to the place where the defendant is in custody, unless the nature and circumstances of the examination require designation of a different facility. The defendant shall be observed and examined by one or more psychiatrists or forensic psychologists during such period as the court directs. For good cause shown, upon motion of the prosecution or defendant, or upon the court's own motion, the court may order such further or other examination as is advisable under the circumstances. Nothing in this section shall abridge the right of the defendant to procure an examination as provided in section 16-8-108.

(b) An interview conducted in any case that includes a class 1 or class 2 felony charge or a felony sex offense charge described in section 18-3-402, 18-3-404, 18-3-405, or 18-3-405.5, C.R.S., pursuant to this section must be video and audio recorded and preserved. The court shall advise the defendant that any examination with a psychiatrist or forensic psychologist may be video and audio recorded. A copy of the recording must be provided to all parties and the court with the examination report. Any jail or other facility where the court orders the examination to take place must permit the recording to occur and must provide the space and equipment necessary for such recording. If space and equipment are not available, the sheriff or facility director shall attempt to coordinate a location and the availability of equipment with the court, which may consult with the district attorney and defense counsel for an agreed upon location. If no agreement is reached, and upon the request of either the defense counsel or district attorney, the court shall order the location of the examination, which may include the Colorado mental health institute at Pueblo.

(c) (I) Prior to or during any examination required by this section, the psychiatrist or forensic psychologist shall assess whether the recording of the examination is likely to cause or is causing mental or physical harm to the defendant or others or will make the examination not useful to the expert forensic opinion. If such a determination is made and documented contemporaneously in writing, the psychiatrist or forensic psychologist shall not record the examination or shall cease recording the examination, and the psychiatrist or forensic psychologist shall advise the court and the parties of this determination and the reasons therefore in a written report to the court. If only a partial recording is made, the psychiatrist or forensic psychologist shall provide the partial recording to the court and the parties, and the partial recording may be used by any psychiatrist or forensic psychologist in forming an opinion, submitting a report, or testifying on the issue of the defendant's mental health.

(II) If the examination is not recorded in whole or in part, the written report explaining the decision not to record the examination is admissible as evidence, and, at the request of either party, the court shall instruct the jury that failure to record the examination may be considered by the jury in determining the weight to afford the expert witness testimony.

(III) The psychiatrist or forensic psychologist does not need to record the administration of psychometric testing that involves the use of copyrighted material.

(d) The court shall determine the admissibility of any recording or partial recording, in whole or in part, subject to all available constitutional and evidentiary objections.

(2) (a) The defendant shall have a privilege against self-incrimination during the course of an examination under this section. The fact of the defendant's noncooperation with psychiatrists, forensic psychologists, and other personnel conducting the examination may be admissible in the defendant's trial on the issue of insanity or impaired mental condition and in any sentencing hearing held pursuant to section 18-1.3-1201 or 18-1.3-1302, C.R.S. This paragraph (a) shall apply only to offenses committed before July 1, 1995.

(b) The defendant shall have a privilege against self-incrimination during the course of an examination under this section. The fact of the defendant's noncooperation with psychiatrists, forensic psychologists, and other personnel conducting the examination may be admissible in the defendant's trial on the issue of insanity and in any sentencing hearing held pursuant to section 18-1.3-1201 or 18-1.4-102, C.R.S. This paragraph (b) shall apply to offenses committed on or after July 1, 1995, but prior to July 1, 1999.

(c) The defendant shall cooperate with psychiatrists, forensic psychologists, and other personnel conducting any examination ordered by the court pursuant to this section. Statements made by the defendant in the course of such examination shall be protected as provided in section 16-8-107. If the defendant does not cooperate with psychiatrists, forensic psychologists, and other personnel conducting the examination, the court shall not allow the defendant to call any psychiatrist, forensic psychologist, or other expert witness to provide evidence at the defendant's trial concerning the defendant's mental condition including, but not limited to, providing evidence on the issue of insanity or at any sentencing hearing held pursuant to section 18-1.3-1201 or 18-1.4-102, C.R.S. In addition, the fact of the defendant's noncooperation with psychiatrists, forensic psychologists, and other personnel conducting the examination may be admissible in the defendant's trial to rebut any evidence introduced by the defendant with regard to the defendant's mental condition including, but not limited to, the issue of insanity and in any sentencing hearing held pursuant to section 18-1.3-1201 or 18-1.4-102, C.R.S. This paragraph (c) shall apply to offenses committed on or after July 1, 1999.

(3) (a) To aid in forming an opinion as to the mental condition of the defendant, it is permissible in the course of an examination under this section to use confessions and admissions of the defendant and any other evidence of the circumstances surrounding the commission of the offense, as well as the medical and social history of the defendant, in questioning the defendant. When the defendant is noncooperative with psychiatrists, forensic psychologists, and other personnel conducting the examination, an opinion of the mental condition of the defendant may be rendered by such psychiatrists, forensic psychologists, or other personnel based upon such confessions, admissions, and any other evidence of the circumstances surrounding the commission of the offense, as well as the known medical and social history of the defendant, and such opinion may be admissible into evidence at trial and in any sentencing hearing held pursuant to section 18-1.3-1201 or 18-1.3-1302, C.R.S. It shall also be permissible to conduct a narcoanalytic interview of the defendant with such drugs as are medically appropriate and to subject the defendant to polygraph examination. In any trial or hearing on the issue of the defendant's sanity, eligibility for release, or impaired mental condition, and in any sentencing hearing held pursuant to section 18-1.3-1201 or 18-1.3-1302, C.R.S., the physicians and other personnel conducting the examination may testify to the results of any such procedures and the statements and reactions of the defendant insofar as the same entered into the formation of their opinions as to the mental condition of the defendant both at the time of the commission of the alleged offense and at the present time. This paragraph (a) shall apply only to offenses committed before July 1, 1995.

(b) To aid in forming an opinion as to the mental condition of the defendant, it is permissible in the course of an examination under this section to use confessions and admissions of the defendant and any other evidence of the circumstances surrounding the commission of the offense, as well as the medical and social history of the defendant, in questioning the defendant. When the defendant is noncooperative with psychiatrists, forensic psychologists, and other personnel conducting the examination, an opinion of the mental condition of the defendant may be rendered by such psychiatrists, forensic psychologists, or other personnel based upon such confessions, admissions, and any other evidence of the circumstances surrounding the commission of the offense, as well as the known medical and social history of the defendant, and such opinion may be admissible into evidence at trial and in any sentencing hearing held pursuant to section 18-1.3-1201 or 18-1.4-102, C.R.S. It shall also be permissible to conduct a narcoanalytic interview of the defendant with such drugs as are medically appropriate and to subject the defendant to polygraph examination. In any trial or hearing on the issue of the defendant's sanity or eligibility for release and in any sentencing hearing held pursuant to section 18-1.3-1201 or 18-1.4-102, C.R.S., the physicians and other personnel conducting the examination may testify to the results of any such procedures and the statements and reactions of the defendant insofar as the same entered into the formation of their opinions as to the mental condition of the defendant both at the time of the commission of the alleged offense and at the present time. This paragraph (b) shall apply to offenses committed on or after July 1, 1995.

(c) For offenses committed on or after July 1, 1999, when a defendant undergoes an examination pursuant to the provisions of paragraph (b) of this subsection (3) because the defendant has given notice pursuant to section 16-8-107 (3) that he or she intends to introduce expert opinion evidence concerning his or her mental condition, the physicians, forensic psychologists, and other personnel conducting the examination may testify to the results of any such procedures and the statements and reactions of the defendant insofar as such statements and reactions entered into the formation of their opinions as to the mental condition of the defendant.

(4) A written report of the examination shall be prepared in triplicate and delivered to the clerk of the court which ordered it. The clerk shall furnish a copy of the report both to the prosecuting attorney and the counsel for the defendant.

(5) With respect to offenses committed before July 1, 1995, the report of examination shall include, but is not limited to:

(a) The name of each physician, forensic psychologist, or other expert who examined the defendant; and

(b) A description of the nature, content, extent, and results of the examination and any tests conducted; and

(c) A diagnosis and prognosis of the defendant's physical and mental condition; and

(d) (I) An opinion as to whether the defendant suffers from a mental disease or defect; and, if so,

(II) Separate opinions as to whether the defendant was insane or had an impaired mental condition at the time of the commission of the act or is ineligible for release, as those terms are defined in this article, and, in any class 1 felony case, an opinion as to how the mental disease or defect affects any mitigating factor. The nature of the opinions required depends upon the type of examination ordered by the court.

(6) With respect to offenses committed on or after July 1, 1995, the report of examination shall include, but is not limited to, the items described in paragraphs (a) to (c) of subsection (5) of this section, and:

(a) An opinion as to whether the defendant suffered from a mental disease or defect or from a condition of mind caused by mental disease or defect that prevented the person from forming the culpable mental state that is an essential element of any crime charged; and, if so,

(b) Separate opinions as to whether the defendant was insane or is ineligible for release, as those terms are defined in this article, and, in any class 1 felony case, an opinion as to how the mental disease or defect or the condition of mind caused by mental disease or defect affects any mitigating factor. The nature of the opinions required depends upon the type of examination ordered by the court.

(7) With respect to offenses committed on or after July 1, 1999, when a defendant has undergone an examination pursuant to the provisions of this section because the defendant has given notice pursuant to section 16-8-107 (3) that he or she intends to introduce expert opinion evidence concerning his or her mental condition, the report of examination shall include, but is not limited to, the items described in paragraphs (a) to (c) of subsection (5) of this section and:

(a) An opinion as to whether the defendant suffered from a mental disease or defect or from a condition of mind caused by mental disease or defect that affected the defendant's mental condition; and, if so,

(b) Separate opinions as to the defendant's mental condition including, but not limited to, whether the defendant was insane or is ineligible for release, as those terms are defined in this article, and, in any class 1 felony case, an opinion as to how the mental disease or defect or the condition of mind caused by mental disease or defect affects any mitigating factor. The nature of the opinions required depends upon the type of examination ordered by the court.



§ 16-8-107. Evidence

(1) (a) Except as provided in this subsection (1), no evidence acquired directly or indirectly for the first time from a communication derived from the defendant's mental processes during the course of a court-ordered examination under section 16-8-106 or acquired pursuant to section 16-8-103.6 is admissible against the defendant on the issues raised by a plea of not guilty, if the defendant is put to trial on those issues, except to rebut evidence of his or her mental condition introduced by the defendant to show incapacity to form a culpable mental state; and, in such case, that evidence may be considered by the trier of fact only as bearing upon the question of capacity to form a culpable mental state, and the jury, at the request of either party, shall be so instructed.

(b) Evidence acquired directly or indirectly for the first time from a communication derived from the defendant's mental processes during the course of a court-ordered examination under section 16-8-108 or acquired pursuant to section 16-8-103.6 is admissible at any sentencing hearing held pursuant to section 18-1.3-1201, 18-1.3-1302, or 18-1.4-102, C.R.S., only to prove the existence or absence of any mitigating factor.

(c) If the defendant testifies in his or her own behalf upon the trial of the issues raised by the plea of not guilty or at a sentencing hearing held pursuant to section 18-1.3-1201, 18-1.3-1302, or 18-1.4-102, C.R.S., the provisions of this section shall not bar any evidence used to impeach or rebut the defendant's testimony.

(1.5) (a) Except as otherwise provided in this subsection (1.5), evidence acquired directly or indirectly for the first time from a communication derived from the defendant's mental processes during the course of a court-ordered examination pursuant to section 16-8-106 or acquired pursuant to section 16-8-103.6 is admissible only as to the issues raised by the defendant's plea of not guilty by reason of insanity, and the jury, at the request of either party, shall be so instructed; except that, for offenses committed on or after July 1, 1999, such evidence shall also be admissible as to the defendant's mental condition if the defendant undergoes the examination because the defendant has given notice pursuant to subsection (3) of this section that he or she intends to introduce expert opinion evidence concerning his or her mental condition.

(b) Evidence acquired directly or indirectly for the first time from a communication derived from the defendant's mental processes during the course of a court-ordered examination under section 16-8-106 or acquired pursuant to section 16-8-103.6 is admissible at any sentencing hearing held pursuant to section 18-1.3-1201 or 18-1.4-102, C.R.S., only to prove the existence or absence of any mitigating factor.

(c) If the defendant testifies in his or her own behalf, the provisions of this section shall not bar any evidence used to impeach or rebut the defendant's testimony. This subsection (1.5) shall apply to offenses committed on or after July 1, 1995.

(2) In any trial or hearing concerning the defendant's mental condition, physicians, forensic psychologists, and other experts may testify as to their conclusions reached from their examination of hospital records, laboratory reports, X rays, electroencephalograms, and psychological test results if the material which they examined in reaching their conclusions is produced at the time of the trial or hearing.

(3) (a) In no event shall a court permit a defendant to introduce evidence relevant to the issue of insanity, as described in section 16-8-101.5, unless the defendant enters a plea of not guilty by reason of insanity, pursuant to section 16-8-103.

(b) Regardless of whether a defendant enters a plea of not guilty by reason of insanity pursuant to section 16-8-103, the defendant shall not be permitted to introduce evidence in the nature of expert opinion concerning his or her mental condition without having first given notice to the court and the prosecution of his or her intent to introduce such evidence and without having undergone a court-ordered examination pursuant to section 16-8-106. A defendant who places his or her mental condition at issue by giving such notice waives any claim of confidentiality or privilege as provided in section 16-8-103.6. Such notice shall be given at the time of arraignment; except that the court, for good cause shown, shall permit the defendant to inform the court and prosecution of the intent to introduce such evidence at any time prior to trial. Any period of delay caused by the examination and report provided for in section 16-8-106 shall be excluded, as provided in section 18-1-405 (6)(a), C.R.S., from the time within which the defendant must be brought to trial.

(c) The provisions of this subsection (3) shall apply to offenses committed on or after July 1, 1999.



§ 16-8-108. Examination at instance of defendant

(1) (a) If the defendant wishes to be examined by a psychiatrist, psychologist, or other expert of his own choice in connection with any proceeding under this article, the court, upon timely motion, shall order that the examiner chosen by the defendant be given reasonable opportunity to conduct the examination. An interview conducted pursuant to a court order under this section must be video and audio recorded and preserved. The court shall advise the defendant that any examination with a psychiatrist or forensic psychologist may be audio and video recorded. A copy of the recording must be provided to the prosecution with the examination report. Any jail or other facility where the court orders the examination to take place must permit the recording to occur and must provide the space and equipment necessary for such recording, if available. If space and equipment are not available, the sheriff or facility director shall attempt to coordinate a location and the availability of equipment with the court, which may consult with the district attorney and defense counsel for an agreed upon location. If no agreement is reached, and upon the request of either the defense counsel or district attorney, the court shall order the location of the examination, which may include the Colorado mental health institute at Pueblo.

(b) Prior to or during any examination required by this section, the psychiatrist or forensic psychologist shall assess whether the recording of the examination is likely to cause or is causing mental or physical harm to the defendant or others. If such a determination is made and documented contemporaneously in writing, the psychiatrist or forensic psychologist shall not record the examination or shall cease recording the examination, and the psychiatrist or forensic psychologist shall advise the court and the parties of this determination and the reasons therefore in a written report to the court. If only a partial recording is made, the psychiatrist or forensic psychologist shall provide the partial recording to the court and the parties, and the partial recording may be used by any psychiatrist or forensic psychologist in forming an opinion, submitting a report, or testifying on the issue of the defendant's mental health.

(c) The court shall determine the admissibility of any recording or partial recording, in whole or in part, subject to all available constitutional and evidentiary objections.

(2) A copy of any report of examination of the defendant made at the instance of the defense shall be furnished to the prosecution a reasonable time in advance of trial.



§ 16-8-109. Testimony of lay witnesses

In any trial or hearing in which the mental condition of the defendant is an issue, witnesses not specially trained in psychiatry or psychology may testify as to their observation of the defendant's actions and conduct, and as to conversations which they have had with him bearing upon his mental condition, and they shall be permitted to give their opinions or conclusions concerning the mental condition of the defendant.



§ 16-8-114. Evidence concerning competency - inadmissibility

(1) and (2) (Deleted by amendment, L. 2008, p. 1857, § 11, effective July 1, 2008.)

(3) (a) Evidence of any determination as to the defendant's competency or incompetency is not admissible on the issues raised by the pleas of not guilty or not guilty by reason of insanity or the affirmative defense of impaired mental condition. This paragraph (a) shall apply only to offenses committed before July 1, 1995.

(b) Evidence of any determination as to the defendant's competency or incompetency is not admissible on the issues raised by the pleas of not guilty or not guilty by reason of insanity. This paragraph (b) shall apply to offenses committed on or after July 1, 1995.



§ 16-8-115. Release from commitment after verdict of not guilty by reason of insanity or not guilty by reason of impaired mental condition

(1) The court may order a release hearing at any time on its own motion, on motion of the prosecuting attorney, or on motion of the defendant. The court shall order a release hearing upon receipt of the report of the chief officer of the institution in which the defendant is committed that the defendant no longer requires hospitalization, as provided in section 16-8-116, or upon motion of the defendant made after one hundred eighty-two days following the date of the initial commitment order. Except for the first hearing following the initial commitment order, unless the court for good cause shown permits, the defendant is not entitled to a hearing within one year subsequent to a previous hearing.

(1.5) (a) Any victim of any crime or any member of such victim's immediate family, if the victim has died or is a minor, the perpetrator of which has been found not guilty by reason of insanity or not guilty by reason of impaired mental condition, shall be notified by the court in a timely manner prior to any hearing for release of the perpetrator held pursuant to subsection (1) of this section, if such victim or family member can reasonably be located. This paragraph (a) shall apply only to offenses committed before July 1, 1995.

(b) Any victim of any crime or any member of such victim's immediate family, if the victim has died or is a minor, the perpetrator of which has been found not guilty by reason of insanity, shall be notified by the court in a timely manner prior to any hearing for release of the perpetrator held pursuant to subsection (1) of this section, if such victim or family member can reasonably be located. This paragraph (b) shall apply to offenses committed on or after July 1, 1995.

(2) (a) The court shall order a release examination of the defendant when a current one has not already been furnished or when either the prosecution or defense moves for an examination of the defendant at a different institution or by different experts. The court may order any additional or supplemental examination, investigation, or study which it deems necessary to a proper consideration and determination of the question of eligibility for release. The court shall set the matter for release hearing after it has received all of the reports which it has ordered under this section. When none of said reports indicates that the defendant is eligible for release, the defendant's request for release hearing shall be denied by the court if the defendant is unable to show by way of an offer of proof any evidence by a medical expert in mental disorders that would indicate that the defendant is eligible for release. For the purposes of this subsection (2), "medical expert in mental disorders" means a physician licensed under the provisions of article 36 of title 12, C.R.S., a psychologist licensed under the provisions of article 43 of title 12, C.R.S., a psychiatric technician licensed under the provisions of article 42 of title 12, C.R.S., a registered professional nurse as defined in section 12-38-103 (11), C.R.S., who by reason of postgraduate education and additional nursing preparation has gained knowledge, judgment, and skill in psychiatric or mental health nursing, or a social worker licensed under the provisions of part 4 of article 43 of title 12, C.R.S. The release hearing shall be to the court or, on demand by the defendant, to a jury of not to exceed six persons. At the release hearing, if any evidence of insanity is introduced, the defendant has the burden of proving restoration of sanity by a preponderance of the evidence; if any evidence of ineligibility for release by reason of impaired mental condition is introduced, the defendant has the burden of proving, by a preponderance of the evidence, that the defendant is eligible for release by no longer having an impaired mental condition. This paragraph (a) shall apply only to offenses committed before July 1, 1995.

(b) The court shall order a release examination of the defendant when a current one has not already been furnished or when either the prosecution or defense moves for an examination of the defendant at a different institution or by different experts. The court may order any additional or supplemental examination, investigation, or study that it deems necessary to a proper consideration and determination of the question of eligibility for release. The court shall set the matter for release hearing after it has received all of the reports that it has ordered under this section. When none of the reports indicates that the defendant is eligible for release, the defendant's request for release hearing shall be denied by the court if the defendant is unable to show by way of an offer of proof any evidence by a medical expert in mental disorders that would indicate that the defendant is eligible for release. For the purposes of this subsection (2), "medical expert in mental disorders" means a physician licensed under the provisions of article 36 of title 12, C.R.S., a psychologist licensed under the provisions of article 43 of title 12, C.R.S., a psychiatric technician licensed under the provisions of article 42 of title 12, C.R.S., a registered professional nurse as defined in section 12-38-103 (11), C.R.S., who by reason of postgraduate education and additional nursing preparation has gained knowledge, judgment, and skill in psychiatric or mental health nursing, or a social worker licensed under the provisions of part 4 of article 43 of title 12, C.R.S. The release hearing shall be to the court or, on demand by the defendant, to a jury composed of not more than six persons. At the release hearing, if any evidence that the defendant does not meet the release criteria is introduced, the defendant has the burden of proving by a preponderance of the evidence that the defendant has no abnormal mental condition which would be likely to cause him or her to be dangerous either to himself or herself or to others or to the community in the reasonably foreseeable future. This paragraph (b) shall apply to offenses committed on or after July 1, 1995.

(3) (a) If the court or jury finds the defendant eligible for release, the court may impose such terms and conditions as the court determines are in the best interests of the defendant and the community, and the jury shall be so instructed. If the court or jury finds the defendant ineligible for release, the court shall recommit the defendant. The court's order placing the defendant on conditional release shall include notice that the defendant's conditional release may be revoked pursuant to the provisions of section 16-8-115.5.

(b) When a defendant is conditionally released, the chief officer of the institution in which the defendant is committed shall forthwith give written notice of the terms and conditions of such release to the executive director of the department of human services and to the director of any community mental health center which may be charged with continued treatment of the defendant. The director of such mental health center shall make written reports every three months to the executive director of the department of human services and to the district attorney for the judicial district where the defendant was committed and to the district attorney for any judicial district where the defendant may be required to receive treatment concerning the treatment and status of the defendant. Such reports shall include all known violations of the terms and conditions of the defendant's release and any changes in the defendant's mental status which would indicate that the defendant has become ineligible to remain on conditional release as defined in section 16-8-102 (4.5).

(c) A defendant who has been conditionally released remains under the supervision of the department of human services until the committing court enters a final order of unconditional release. When a defendant fails to comply with any conditions of his release requiring him to establish, maintain, and reside at a specific residence and his whereabouts have therefore become unknown to the authorities charged with his supervision or when the defendant leaves the state of Colorado without the consent of the committing court, the defendant's absence from supervision shall constitute escape, as defined in section 18-8-208, C.R.S. Such offense occurs in the county in which the defendant is authorized to reside.

(d) Any terms and conditions imposed by the court on the defendant's release and the defendant's mental status shall be reviewed at least every twelve months unless the court sooner holds a release hearing as provided in this section.

(e) As long as the defendant is granted conditional release and is subject to the provisions thereof, there shall be free transmission of all information, including clinical information regarding the defendant, among the department of human services, the appropriate community mental health centers, and appropriate district attorneys, law enforcement, and court personnel.

(4) (a) In addition to any terms and conditions of release imposed pursuant to subsection (3) of this section, a court shall order a defendant, as a condition of release, to register with the local law enforcement agency of the jurisdiction in which the defendant resides if the court finds that:

(I) The defendant was found not guilty by reason of insanity on a charge of an offense involving unlawful sexual behavior; or

(II) The defendant was found not guilty by reason of insanity on a charge of any other offense, the underlying factual basis of which includes an offense involving unlawful sexual behavior.

(a.5) In addition to any terms and conditions of release imposed pursuant to subsection (3) of this section, a court may order a defendant, as a condition of release, to register with the local law enforcement agency of the jurisdiction in which the defendant resides if the court finds that the chief officer of the institution in which the defendant has been committed recommends registration based on information obtained from the defendant during the course of treatment that indicates the defendant has committed an offense involving unlawful sexual behavior.

(b) The court's order placing the defendant on conditional release shall include notice of the requirement to register. The court's order, at a minimum, shall specify:

(I) The time period following release within which the defendant shall register with the local law enforcement agency;

(II) The time period following a change of residence within which the defendant shall reregister with the local law enforcement agency of the jurisdiction in which the defendant resides;

(III) The frequency with which the defendant must reregister with the local law enforcement agency of the jurisdiction in which the defendant resides to provide a periodic verification of the defendant's location;

(IV) Any other circumstances under which the defendant must reregister with the local law enforcement agency of the jurisdiction in which the defendant resides.

(c) Prior to release of any defendant who is required to register as a condition of release pursuant to this subsection (4), the department of human services shall obtain from the defendant the address at which the defendant plans to reside upon release. At least two days prior to release of the defendant, the department of human services shall notify the local law enforcement agency of the jurisdiction in which the defendant plans to reside upon release and the Colorado bureau of investigation of the anticipated release of the defendant and shall provide to the local law enforcement agency and the Colorado bureau of investigation the address at which the defendant plans to reside, a copy of the court order establishing the condition to register pursuant to this section, and any other pertinent information concerning the defendant.

(d) If the defendant plans to reside within the corporate limits of any city, town, or city and county, the defendant shall register at the office of the chief law enforcement officer of the city, town, or city and county. If the defendant plans to reside outside of such corporate limits, the defendant shall register at the office of the county sheriff of the county in which the defendant plans to reside.

(e) A defendant who registers with a local law enforcement agency as a condition of release pursuant to this subsection (4) shall register using forms provided by the local law enforcement agency and shall provide the information requested by the local law enforcement agency, including at a minimum a photograph and a complete set of fingerprints.

(f) The local law enforcement agency shall transmit any registrations received pursuant to paragraph (e) of this subsection (4) to the Colorado bureau of investigation within three business days following receipt. The Colorado bureau of investigation shall include any registration information received pursuant to this section in the central registry established pursuant to section 16-22-110, and shall specify that the information applies to a defendant required to register as a condition of release pursuant to this section. The forms completed by defendants required to register as a condition of release pursuant to this subsection (4) shall be confidential and shall not be open to inspection except as provided in paragraph (e) of subsection (3) of this section and except as provided for release of information to the public pursuant to sections 16-22-110 (6) and 16-22-112.

(g) As used in this subsection (4), "an offense involving unlawful sexual behavior" means any of the following offenses:

(I) (A) Sexual assault, in violation of section 18-3-402, C.R.S.; or

(B) Sexual assault in the first degree, in violation of section 18-3-402, C.R.S., as it existed prior to July 1, 2000;

(II) Sexual assault in the second degree, in violation of section 18-3-403, C.R.S., as it existed prior to July 1, 2000;

(III) (A) Unlawful sexual contact, in violation of section 18-3-404, C.R.S.; or

(B) Sexual assault in the third degree, in violation of section 18-3-404, C.R.S., as it existed prior to July 1, 2000;

(IV) Sexual assault on a child, in violation of section 18-3-405, C.R.S.;

(V) Sexual assault on a child by one in a position of trust, in violation of section 18-3-405.3, C.R.S.;

(VI) Sexual assault on a client by a psychotherapist, in violation of section 18-3-405.5, C.R.S.;

(VII) Enticement of a child, in violation of section 18-3-305, C.R.S.;

(VIII) Incest, in violation of section 18-6-301, C.R.S.;

(IX) Aggravated incest, in violation of section 18-6-302, C.R.S.;

(X) Human trafficking of a minor for sexual servitude, as described in section 18-3-504 (2), C.R.S.;

(XI) Sexual exploitation of children, in violation of section 18-6-403, C.R.S.;

(XII) Procurement of a child for sexual exploitation, in violation of section 18-6-404, C.R.S.;

(XIII) Indecent exposure, in violation of section 18-7-302, C.R.S.;

(XIV) Soliciting for child prostitution, in violation of section 18-7-402, C.R.S.;

(XV) Pandering of a child, in violation of section 18-7-403, C.R.S.;

(XVI) Procurement of a child, in violation of section 18-7-403.5, C.R.S.;

(XVII) Keeping a place of child prostitution, in violation of section 18-7-404, C.R.S.;

(XVIII) Pimping of a child, in violation of section 18-7-405, C.R.S.;

(XIX) Inducement of child prostitution, in violation of section 18-7-405.5, C.R.S.;

(XX) Patronizing a prostituted child, in violation of section 18-7-406, C.R.S.; or

(XXI) Criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in this paragraph (g).

(h) Any condition imposed pursuant to this subsection (4) shall be in addition to any conditions that may be imposed pursuant to subsection (3) of this section and shall be subject to monitoring, review, and enforcement in the same manner as any condition imposed pursuant to subsection (3) of this section.

(i) (I) Any defendant required to register as a condition of release pursuant to this subsection (4), upon completion of a period of not less than twenty years from the date the defendant is placed on conditional release, may petition the district court for an order that discontinues the requirement for such registration and removes the defendant's name from the central registry established pursuant to section 16-22-110. The court may issue such order only if the court makes written findings of fact that the defendant has neither been convicted nor found not guilty by reason of insanity of an offense involving unlawful sexual behavior subsequent to his or her conditional release and that the defendant would not pose an undue threat to the community if allowed to live in the community without registration.

(II) Upon the filing of a petition pursuant to this paragraph (i), the court shall set a date for a hearing on the petition. The defendant shall notify the local law enforcement agency with which the defendant is required to register and the prosecuting attorney for the jurisdiction in which the local law enforcement agency is located of the filing of the petition and the hearing date. Upon the victim's request, the court shall notify the victim of the filing of the petition and the hearing date. At the hearing, the court shall give opportunity to the victim to provide written or oral testimony. If the court enters an order discontinuing the defendant's duty to register, the defendant shall send a copy of the order to the local law enforcement agency and the Colorado bureau of investigation.



§ 16-8-115.5. Enforcement and revocation of conditional release from commitment

(1) The terms and conditions imposed upon a defendant's release pursuant to section 16-8-115 (3) or (4) may be enforced as are any other orders of court.

(2) (Deleted by amendment, L. 94, p. 1423, § 2, effective July 1, 1994.)

(3) Whenever the superintendent of the Colorado mental health institute at Pueblo has probable cause to believe that such defendant has become ineligible to remain on conditional release as defined in section 16-8-102 (4.5), said superintendent shall notify the district attorney for the judicial district where the defendant was committed. The superintendent or the district attorney shall apply for a warrant to be directed to the sheriff or a peace officer in the jurisdiction in which the defendant resides or may be found commanding such sheriff or peace officer to take custody of the defendant. The application shall include the order conditionally releasing the defendant pursuant to section 16-8-115 (3) and supporting documentation showing that defendant has become ineligible to remain on conditional release as defined in section 16-8-102 (4.5). The committing court and the district court for the tenth judicial district are authorized to issue such a warrant pursuant to the provisions of section 16-1-106. The superintendent shall mail a copy of the application to the committing court and the district attorney in the committing jurisdiction.

(4) The sheriff or peace officer to whom the warrant is directed pursuant to subsection (3) of this section shall take all necessary legal action to take custody of the defendant. A sheriff shall deliver the defendant immediately to the Colorado mental health institute at Pueblo which shall provide care and security for the defendant. If any other peace officer takes custody of the defendant, such peace officer shall deliver the defendant to the custody of the sheriff of the jurisdiction in which the defendant was found, and such sheriff shall comply with the provisions of this subsection (4).

(5) The Colorado mental health institute at Pueblo shall examine the defendant to evaluate the defendant's ability to remain on conditional release. The examination shall be consistent with the procedure provided in section 16-8-106. If the defendant refuses to submit to and cooperate with the examination, the committing court shall revoke the conditional release. The examination shall be completed within twenty-one days after the defendant has been delivered to the institute as a result of the defendant's arrest. The institute shall mail or deliver a written report of the examination to the committing court and the district attorney in the committing jurisdiction promptly after the examination is completed. The defendant may request an examination as provided in section 16-8-108.

(6) (a) The district attorney for the judicial district where the defendant was committed may file in the committing court a petition for the revocation of the defendant's conditional release. The petition shall set forth the name of the defendant, an allegation that the defendant has become ineligible to remain on conditional release as defined in section 16-8-102 (4.5), and the substance of the evidence sustaining the allegation.

(b) If the district attorney for the committing judicial district does not file a petition for revocation, as provided in paragraph (a) of this subsection (6), within ten days after the defendant is delivered to the Colorado mental health institute at Pueblo, the defendant shall be immediately released from custody; except that, upon a showing of good cause by the district attorney, the court may grant a reasonable extension of time to file the petition for revocation.

(c) The court may dismiss revocation proceedings at any time upon receipt of a written request for dismissal from the district attorney who filed the petition for revocation.

(d) The district attorney for the committing judicial district shall ensure that the defendant receives a copy of the petition for revocation prior to any appearance by the defendant before the court.

(7) (Deleted by amendment, L. 97, p. 1554, § 9, effective July 1, 1997.)

(8) Within thirty-five days after the defendant is delivered to the Colorado mental health institute in Pueblo pursuant to subsection (4) of this section, and if the defendant is not released from custody pursuant to paragraph (b) of subsection (6) of this section, the committing court shall hold a hearing on the petition for revocation of conditional release. At such hearing, any evidence having probative value shall be admissible, but the defendant shall be permitted to offer testimony and to call, confront, and cross-examine witnesses. If the court finds by a preponderance of the evidence that the defendant has become ineligible to remain on conditional release as defined in section 16-8-102 (4.5), it shall enter an order revoking the defendant's conditional release and recommitting the defendant. At any time thereafter, the defendant may be afforded a release hearing as provided in section 16-8-115. If the court does not find by a preponderance of the evidence that the defendant has become ineligible to remain on conditional release as defined in section 16-8-102 (4.5), it shall dismiss the petition and reinstate or modify the original order of conditional release.



§ 16-8-116. Release by hospital authority

(1) When the chief officer of the institution in which a defendant has been committed after a finding of not guilty by reason of insanity determines that the defendant no longer requires hospitalization because he no longer suffers from a mental disease or defect which is likely to cause him to be dangerous to himself, to others, or to the community in the reasonably foreseeable future, such chief officer shall report this determination to the court that committed the defendant and the prosecuting attorney, including in the report a report of examination equivalent to a release examination. The clerk of the court shall forthwith furnish a copy of the report to counsel for the defendant.

(2) Within thirty-five days after receiving the report of the chief officer of the institution having custody of the defendant, the court shall set a hearing on the discharge of the defendant in accordance with section 16-8-115, whether or not such report is contested.

(3) Repealed.



§ 16-8-117. Advisement on matters to be determined

When a determination is to be made as to a defendant's eligibility for release, the court shall explain to the defendant the nature and consequences of the proceeding and the rights of the defendant under this section, including his or her right to a jury trial upon the question of eligibility for release. The defendant, if he or she wishes to contest the question, may request a hearing which shall then be granted as a matter of right. At the hearing, the defendant and the prosecuting attorney are entitled to be present in person, to examine any reports of examination or other matter to be considered by the court as bearing upon the determination, to introduce evidence, summon witnesses, cross-examine witnesses for the other side or the court, and to make opening and closing statements and argument. The court may examine or cross-examine any witness called by the defendant or prosecuting attorney and may summon and examine witnesses on its own motion.



§ 16-8-118. Temporary removal for treatment and rehabilitation

(1) The chief officer of the institution in which a defendant has been committed under this article or article 8.5 of this title may authorize treatment and rehabilitation activities involving temporary physical removal of such person from the institution in which the defendant has been placed, if prior to such authorization the following procedures are carried out:

(a) Such chief officer shall give written notice by certified mail, with return receipt requested, to the committing court and the district attorney that on or after thirty-five days from the date of mailing such notice he or she will authorize treatment and rehabilitation activities involving temporary physical removal of the defendant from the institution, unless written objections to such authorization are received by him or her within thirty-five days from the date of mailing such notice.

(b) The clerk of the committing court shall deliver a copy of the notice mentioned in paragraph (a) of this subsection (1) to the attorney of record for the defendant. The district attorney or the attorney of record for the defendant may file objections with the clerk of the committing court to the proposed action of the chief officer of the institution in which such defendant is held. A copy of any such objections shall be delivered by the party making such objections, either by mail or by personal service, to such chief officer prior to the expiration of thirty-five days from the mailing of the notice by the chief officer of the institution.

(c) In the event that objections are filed and served as provided in paragraphs (a) and (b) of this subsection (1), the committing court shall fix a time for a hearing upon the objections, and no removal of the defendant from the institution in which he is held shall be authorized unless and until approval thereof is given by the committing court following such hearing.

(1.5) The chief officer of the institution is authorized to allow a defendant, without court authorization as set forth in subsection (1) of this section, to leave the physical premises of the treatment or habilitation facility for needed medical treatment at a hospital, clinic, or other health care facility, so long as the defendant is accompanied by staff from the facility.

(2) (a) A court shall order any defendant who receives treatment and rehabilitation activities involving temporary physical removal of the defendant from the institution to register with the local law enforcement agency of the jurisdiction in which the defendant resides if the court finds that:

(I) The defendant was found not guilty by reason of insanity on a charge of an offense involving unlawful sexual behavior; or

(II) The defendant was found not guilty by reason of insanity on a charge of any other offense, the underlying factual basis of which includes an offense involving unlawful sexual behavior.

(a.5) A court may order any defendant who receives treatment and rehabilitation activities involving temporary physical removal of the defendant from the institution to register with the local law enforcement agency of the jurisdiction in which the defendant resides if the court finds that the chief officer of the institution in which the defendant has been committed recommends registration based on information obtained from the defendant during the course of treatment that indicates the defendant has committed an offense involving unlawful sexual behavior.

(b) Prior to temporary physical removal from the institution of any defendant who is required to register pursuant to this subsection (2), the department of human services shall obtain from the defendant the address at which the defendant plans to reside and shall notify the local law enforcement agency of the jurisdiction in which the defendant plans to reside and the Colorado bureau of investigation as provided in section 16-8-115 (4)(c).

(c) Any defendant required to register pursuant to this subsection (2) shall register as provided in section 16-8-115 (4). The local law enforcement agency shall transmit any registrations received pursuant to this subsection (2) to the Colorado bureau of investigation within three business days following receipt. The Colorado bureau of investigation shall include any registration information received pursuant to this section in the central registry established pursuant to section 16-22-110, and shall specify that the information applies to a defendant required to register as a condition of temporary physical removal from an institution. The forms completed by defendants required to register pursuant to this subsection (2) shall be confidential and shall not be open to inspection except as otherwise provided in section 16-8-115 (3)(e) for information pertaining to persons granted conditional release and except as provided for release of information to the public pursuant to sections 16-22-110 (6) and 16-22-112.

(d) (I) Any defendant required to register pursuant to this subsection (2), upon completion of a period of not less than twenty years from the date the defendant begins receiving treatment and rehabilitation activities involving temporary physical removal of the defendant from the institution, may petition the district court for an order that discontinues the requirement for such registration and removes the defendant's name from the central registry established pursuant to section 16-22-110. The court may issue such order only if the court makes written findings of fact that the defendant has neither been convicted nor found not guilty by reason of insanity of an offense involving unlawful sexual behavior subsequent to such temporary removal and that the defendant would not pose an undue threat to the community if allowed to live in the community without registration.

(II) Upon the filing of a petition pursuant to this paragraph (d), the court shall set a date for a hearing on the petition. The defendant shall notify the local law enforcement agency with which the defendant is required to register and the prosecuting attorney for the jurisdiction in which the local law enforcement agency is located of the filing of the petition and the hearing date. Upon the victim's request, the court shall notify the victim of the filing of the petition and the hearing date. At the hearing, the court shall give opportunity to the victim to provide written or oral testimony. If the court enters an order discontinuing the defendant's duty to register, the defendant shall send a copy of the order to the local law enforcement agency and the Colorado bureau of investigation.



§ 16-8-119. Counsel and physicians for indigent defendants

In all proceedings under this article, upon motion of the defendant and proof that he is indigent and without funds to employ physicians, psychologists, or attorneys to which he is entitled under this article, the court shall appoint such physicians, psychologists, or attorneys for him at state expense.



§ 16-8-120. Applicable tests for release

(1) As to any person charged with any crime allegedly committed on or after June 2, 1965, the test for determination of a defendant's sanity for release from commitment, or his eligibility for conditional release, shall be: "That the defendant has no abnormal mental condition which would be likely to cause him to be dangerous either to himself or to others or to the community in the reasonably foreseeable future".

(2) As to any person charged with any crime allegedly committed prior to June 2, 1965, the test for determination of a defendant's sanity for release from commitment, or his eligibility for conditional release, shall be the test provided by law at the time of the alleged crime to determine the sanity or insanity of such defendant.

(3) As to any person charged with any crime allegedly committed on or after July 1, 1983, the test for determination of a defendant's sanity for release from commitment, or his eligibility for conditional release, shall be: "That the defendant has no abnormal mental condition which would be likely to cause him to be dangerous either to himself or others or to the community in the reasonably foreseeable future, and is capable of distinguishing right from wrong and has substantial capacity to conform his conduct to requirements of law".

(4) As to any person charged with any crime allegedly committed on or after July 1, 1983, but before July 1, 1995, resulting in commitment by reason of impaired mental condition, the test for determination of a defendant's mental condition for release from commitment, or a defendant's eligibility for conditional release, shall be: "That the defendant has no abnormal mental condition which would be likely to cause the defendant to be dangerous either to himself or herself or to others or to the community in the reasonably foreseeable future".



§ 16-8-121. Escape - return to institution

(1) If any defendant, confined in an institution for the care and treatment of persons with behavioral or mental health disorders or intellectual and developmental disabilities under the supervision of the executive director of the department of human services, escapes from such institution, it is the duty of the chief officer to apply forthwith to the district court for the county in which the hospital or institution is located for a warrant of arrest directed to the sheriff of the county, commanding him or her forthwith to take all necessary legal action to effect the arrest of the defendant and to return him or her promptly to the institution. The fact of an escape becomes a part of the official record of a defendant and must be certified to the committing court as part of the record in any proceeding to determine whether the defendant is eligible for release from commitment or eligible for conditional release.

(2) If any defendant committed to the custody of the executive director of the department of human services and placed in an institution under his or her supervision has escaped from an institution for the care and treatment of persons with behavioral, mental health, or substance use disorders in another state, the chief officer is authorized to return the defendant to the institution from which he or she escaped. The chief officer is further authorized to effect the return at the expense of the state of Colorado and under such terms and conditions as the chief officer deems suitable.



§ 16-8-122. Commitment and observation

Upon the termination of the period of observation of a defendant committed under section 16-8-106, the authorities shall present to the court their account, evidenced by a statement thereof based upon the established per diem rate of the place of confinement. If approved by the court, the account shall be paid by the state pursuant to section 13-3-104, C.R.S.






Part 2 - Intensive Treatment Management for Persons With Mental Illness



Part 3 - Competency of Persons to Be Executed






Article 8.5 - Competency to Proceed

§ 16-8.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Competency evaluation" includes both court-ordered competency evaluations and second evaluations.

(2) "Competency evaluator" means a licensed physician who is a psychiatrist or a licensed psychologist, each of whom is trained in forensic competency assessments, or a psychiatrist who is in forensic training and practicing under the supervision of a psychiatrist with expertise in forensic psychiatry, or a psychologist who is in forensic training and is practicing under the supervision of a licensed psychologist with expertise in forensic psychology.

(3) "Competency hearing" means a hearing to determine whether a defendant is competent to proceed.

(4) "Competent to proceed" means that the defendant does not have a mental disability or developmental disability that prevents the defendant from having sufficient present ability to consult with the defendant's lawyer with a reasonable degree of rational understanding in order to assist in the defense or prevents the defendant from having a rational and factual understanding of the criminal proceedings.

(5) "Court-ordered competency evaluation" means a court-ordered examination of a defendant either before, during, or after trial, directed to developing information relevant to a determination of the defendant's competency to proceed at a particular stage of the criminal proceeding, that is performed by a competency evaluator and includes evaluations concerning restoration to competency.

(6) "Court-ordered report" means a report of an evaluation, conducted by or under the direction of the department, that is the statutory obligation of the department to prepare when requested to do so by the court.

(7) "Criminal proceedings" means trial, sentencing, execution, and any pretrial matter that is not susceptible of fair determination without the personal participation of the defendant.

(8) "Department" means the department of human services.

(9) "Developmental disability" means a disability that has manifested before the person reaches twenty-two years of age, that constitutes a substantial disability to the affected individual, and is attributable to mental retardation or other neurological conditions when such conditions result in impairment of general intellectual functioning or adaptive behavior similar to that of a person with mental retardation. Unless otherwise specifically stated, the federal definition of "developmental disability", 42 U.S.C. sec. 15001 et seq., shall not apply.

(10) "Executive director" means the executive director of the department of human services.

(11) "Incompetent to proceed" means that, as a result of a mental disability or developmental disability, the defendant does not have sufficient present ability to consult with the defendant's lawyer with a reasonable degree of rational understanding in order to assist in the defense, or that, as a result of a mental disability or developmental disability, the defendant does not have a rational and factual understanding of the criminal proceedings.

(12) "Mental disability" means a substantial disorder of thought, mood, perception, or cognitive ability that results in marked functional disability, significantly interfering with adaptive behavior. "Mental disability" does not include acute intoxication from alcohol or other substances, or any condition manifested only by antisocial behavior, or any substance abuse impairment resulting from recent use or withdrawal. However, substance abuse that results in a long-term, substantial disorder of thought, mood, or cognitive ability may constitute a mental disability.

(13) "Restoration hearing" means a hearing to determine whether a defendant who has previously been determined to be incompetent to proceed has become competent to proceed.

(14) "Second evaluation" means an evaluation requested by the court, the district attorney, or the defendant that is performed by a competency evaluator and that is not performed by or under the direction of, or paid for by, the department.



§ 16-8.5-102. Mental incompetency to proceed - how and when raised

(1) While a defendant is incompetent to proceed, the defendant shall not be tried or sentenced, nor shall the court consider or decide pretrial matters that are not susceptible of fair determination without the personal participation of the defendant. However, a determination that a defendant is incompetent to proceed shall not preclude the furtherance of the proceedings by the court to consider and decide matters, including a preliminary hearing and motions, that are susceptible of fair determination prior to trial and without the personal participation of the defendant. Those proceedings may be later reopened if, in the discretion of the court, substantial new evidence is discovered after and as a result of the restoration to competency of the defendant.

(2) The question of a defendant's competency to proceed shall be raised in the following manner:

(a) If the judge has reason to believe that the defendant is incompetent to proceed, it is the judge's duty to suspend the proceeding and determine the competency or incompetency of the defendant pursuant to section 16-8.5-103.

(b) If either the defense or the prosecution has reason to believe that the defendant is incompetent to proceed, either party may file a motion in advance of the commencement of the particular proceeding. A motion to determine competency shall be in writing and contain a certificate of counsel stating that the motion is based on a good faith doubt that the defendant is competent to proceed. The motion shall set forth the specific facts that have formed the basis for the motion. The motion shall be sealed by the court. If the motion is made by the prosecution, the prosecution shall provide to the defense a copy of the motion. If the motion is made by the defense, the defense shall provide to the prosecution notice of the filing of the motion at the time of filing, and if the defense requests a hearing, the defense shall provide the motion to the prosecution at the time the hearing is requested. The motion may be filed after the commencement of the proceeding if, for good cause shown, the mental disability or developmental disability of the defendant was not known or apparent before the commencement of the proceeding.

(c) By the affidavit of any chief officer of an institution having custody of a defendant awaiting execution.

(3) Notwithstanding any provision of this article to the contrary, the question of whether a convicted person is mentally incompetent to be executed shall be raised and determined as provided in part 14 of article 1.3 of title 18, C.R.S.



§ 16-8.5-103. Determination of competency to proceed

(1) Whenever the question of a defendant's competency to proceed is raised, by either party or on the court's own motion, the court may make a preliminary finding of competency or incompetency, which shall be a final determination unless a party to the case objects within fourteen days after the court's preliminary finding.

(2) If either party objects to the court's preliminary finding, or if the court determines that it has insufficient information to make a preliminary finding, the court shall order that the defendant be evaluated for competency by the department and that the department prepare a court-ordered report.

(3) Within fourteen days after receipt of the court-ordered report, either party may request a hearing or a second evaluation.

(4) If a party requests a second evaluation, any pending requests for a hearing shall be continued until the receipt of the second evaluation report. The report of the expert conducting the second evaluation shall be completed and filed with the court within sixty-three days after the court order allowing the second evaluation, unless the time period is extended by the court for good cause. If the second evaluation is requested by the court, it shall be paid for by the court.

(5) If neither party requests a hearing or a second evaluation within the applicable time frame, the court shall enter a final determination, based on the information then available to the court, whether the defendant is or is not competent to proceed.

(6) If a party makes a timely request for a hearing, the hearing shall be held within thirty-five days after the request for a hearing or, if applicable, within thirty-five days after the filing of the second evaluation report, unless the time is extended by the court after a finding of good cause.

(7) At any hearing held pursuant to this section, the party asserting the incompetency of the defendant shall have the burden of submitting evidence and the burden of proof by a preponderance of the evidence.

(8) If the question of the defendant's incompetency to proceed is raised after a jury is impaneled to try the issues raised by a plea of not guilty and the court determines that the defendant is incompetent to proceed or orders the defendant committed for a court-ordered competency evaluation, the court may declare a mistrial. Declaration of a mistrial under these circumstances does not constitute jeopardy, nor does it prohibit the trial, sentencing, or execution of the defendant for the same offense after he or she has been found restored to competency.



§ 16-8.5-104. Waiver of privilege

(1) When a defendant raises the issue of competency to proceed, or when the court determines that the defendant is incompetent to proceed and orders that the defendant undergo restoration treatment, any claim by the defendant to confidentiality or privilege is deemed waived, and the district attorney, the defense attorney, and the court are granted access, without written consent of the defendant or further order of the court, to:

(a) Reports of competency evaluations, including second evaluations;

(b) Information and documents relating to the competency evaluation that are created by, obtained by, reviewed by, or relied on by an evaluator performing a court-ordered evaluation; and

(c) The evaluator, for the purpose of discussing the competency evaluation.

(2) Upon a request by either party or the court for the information described in subsection (1) of this section, the evaluator or treatment provider shall provide the information for use in preparing for a hearing on competency or restoration and for use during such a hearing.

(3) An evaluator or a facility providing competency evaluation or restoration treatment services pursuant to a court order issued pursuant to this article is authorized to provide, and shall provide, procedural information to the court, district attorney, or defense counsel, concerning the defendant's location, the defendant's hospital or facility admission status, the status of evaluation procedures, and other procedural information relevant to the case.

(4) Nothing in this section limits the court's ability to order that information in addition to that set forth in subsections (1) and (3) of this section be provided to the evaluator, or to either party to the case, nor does it limit the information that is available after the written consent of the defendant.

(5) The court shall order both the prosecutor and the defendant or the defendant's counsel to exchange the names, addresses, reports, and statements of each physician or psychologist who has examined or treated the defendant for competency.

(6) Statements made by the defendant in the course of any evaluation shall be protected as provided in section 16-8.5-108.



§ 16-8.5-105. Evaluations and report

(1) (a) The court shall order that the evaluation be conducted on an outpatient basis or, if the defendant is in custody, at the place where the defendant is in custody. The defendant shall be released on bond if otherwise eligible for bond.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), the court may order the defendant placed in the custody of the Colorado mental health institute at Pueblo for the time necessary to conduct the evaluation if:

(I) The court finds the defendant may be a danger to self or others as defined in section 27-65-102, C.R.S.;

(II) The court finds that an inadequate competency evaluation and report has been completed or two or more conflicting competency evaluations and reports have been completed;

(III) The court finds that an observation period is necessary to determine if the defendant is competent to stand trial;

(IV) The court receives a recommendation from the Colorado mental health institute at Pueblo court services evaluator that conducting the evaluation at the Colorado mental health institute at Pueblo is appropriate because the evaluator conducting the evaluation for the Colorado mental health institute at Pueblo determines that the defendant has been uncooperative or the defendant has clinical needs that warrant transfer to the Colorado mental health institute at Pueblo; or

(V) The court receives written approval for the evaluation to be conducted at the Colorado mental health institute at Pueblo from the executive director of the department of human services, or his or her designee.

(c) The court, when setting bond pursuant to section 16-4-103, if the defendant is eligible for bond, and after receiving any information pursuant to section 16-4-106, shall not consider the need for the defendant to receive an evaluation pursuant to this article.

(d) If a defendant is in custody at the Colorado mental health institute at Pueblo for purposes of the evaluation ordered pursuant to this article and the defendant has completed the evaluation and must be returned to a county jail, the county sheriff in the jurisdiction where the defendant must return shall make all reasonable efforts to take custody of the defendant as soon as practicable once the defendant's evaluation is completed.

(e) Nothing in this section shall restrict the right of the defendant to procure an evaluation as provided in section 16-8.5-107.

(2) The defendant shall cooperate with the competency evaluator and with other personnel providing ancillary services, such as testing and radiological services. Statements made by the defendant in the course of the evaluation shall be protected as provided in section 16-8.5-108. If the defendant does not cooperate with the competency evaluator and other personnel providing ancillary services and the lack of cooperation is not the result of a developmental disability or a mental disability, the fact of the defendant's noncooperation with the competency evaluator and other personnel providing ancillary services may be admissible in the defendant's competency or restoration hearing to rebut any evidence introduced by the defendant with regard to the defendant's competency.

(3) To aid in forming an opinion as to the competency of the defendant, it is permissible in the course of an evaluation under this section to use confessions and admissions of the defendant and any other evidence of the circumstances surrounding the commission of the offense, as well as the medical and social history of the defendant, in questioning the defendant. When the defendant is noncooperative with the competency evaluator or personnel providing ancillary services, an opinion of the competency of the defendant may be rendered by the competency evaluator based upon confessions, admissions, and any other evidence of the circumstances surrounding the commission of the offense, as well as the known medical and social history of the defendant, and the opinion may be admissible into evidence at the defendant's competency or restoration hearing.

(4) A written report of the evaluation shall be prepared in triplicate and delivered to the clerk of the court that ordered it. The clerk shall provide a copy of the report both to the prosecuting attorney and the counsel for the defendant.

(5) The report of evaluation shall include but need not be limited to:

(a) The name of each physician, psychologist, or other expert who examined the defendant; and

(b) A description of the nature, content, extent, and results of the evaluation and any tests conducted; and

(c) A diagnosis and prognosis of the defendant's mental disability or developmental disability; and

(d) An opinion as to whether the defendant suffers from a mental disability or developmental disability; and

(e) An opinion as to whether the defendant is competent to proceed.



§ 16-8.5-106. Evaluation at request of defendant

(1) If a defendant wishes to be examined by a competency evaluator of his or her own choice in connection with any proceeding under this article, the court, upon timely motion, shall order that the competency evaluator chosen by the defendant be given reasonable opportunity to conduct the second evaluation, in accordance with sections 16-8.5-103 and 16-8.5-111.

(2) A copy of the second evaluation shall be furnished to the prosecution in a reasonable amount of time in advance of the competency or restoration hearing.



§ 16-8.5-107. Counsel and evaluators for indigent defendants

In all proceedings under this article, the court shall appoint competency evaluators or attorneys for a defendant at state expense upon motion of the defendant with proof that he or she is indigent and without funds to employ competency evaluators or attorneys to which he or she is entitled under this article. If a second evaluation is requested by an indigent defendant, it shall be paid for by the court.



§ 16-8.5-108. Evidence

(1) (a) Except as otherwise provided in this subsection (1), evidence acquired directly or indirectly for the first time from a communication derived from the defendant's mental processes during the course of a competency evaluation or involuntary medication proceeding is not admissible against the defendant on the issues raised by a plea of not guilty, or, if the offense occurred before July 1, 1995, a plea of not guilty by reason of impaired mental condition. Such evidence may be admissible at trial to rebut evidence introduced by the defendant of the defendant's mental condition to show incapacity of the defendant to form a culpable mental state; and, in such case, the evidence may only be considered by the trier of fact as bearing upon the question of capacity to form a culpable mental state, and the jury shall be so instructed at the request of either party.

(b) Evidence acquired directly or indirectly for the first time from a communication derived from the defendant's mental processes during the course of a competency evaluation or involuntary medication proceeding is admissible at any sentencing hearing held pursuant to section 18-1.3-1201, 18-1.3-1302, or 18-1.4-102, C.R.S., only to prove the existence or absence of any mitigating factor.

(c) If the defendant testifies on his or her own behalf upon the trial of the issues raised by the plea of not guilty or, for offenses that occurred before July 1, 1995, a plea of not guilty by reason of impaired mental condition, or at a sentencing hearing held pursuant to section 18-1.3-1201, 18-1.3-1302, or 18-1.4-102, C.R.S., the provisions of this section shall not bar any evidence used to impeach or rebut the defendant's testimony.

(2) In any hearing concerning competency to proceed or restoration to competency, competency evaluators and other experts may testify as to their conclusions reached from their examination of hospital records, laboratory reports, X rays, electroencephalograms, and psychological test results if the material that they examined in reaching their conclusions is produced at the time of the hearing. Nothing in this section prevents the parties from obtaining the information authorized by section 16-8.5-104 prior to the hearing.



§ 16-8.5-109. Advisement on matters to be determined

(1) When a determination is to be made as to a defendant's competency to proceed, the court shall explain to the defendant the nature and consequences of the proceeding and the rights of the defendant under this section. The defendant, if he or she wishes to contest the question, may request a competency hearing that shall then be granted as a matter of right.

(2) At a competency hearing, the defendant and the prosecuting attorney are entitled:

(a) To be present in person;

(b) To examine any reports of the evaluation or other matter to be considered by the court as bearing upon the determination;

(c) To introduce evidence, summon witnesses, cross-examine opposing witnesses or witnesses called by the court; and

(d) To make opening and closing statements and arguments.

(3) The court may examine or cross-examine any witness called by the defendant or prosecuting attorney at a competency hearing and may summon and examine witnesses on its own motion.



§ 16-8.5-110. Testimony of lay witnesses

In any hearing at which the competency of the defendant is an issue, witnesses not specially trained in psychiatry or psychology and not testifying as expert witnesses may testify as to their observation of the defendant's actions and conduct and as to conversations that they have had with the defendant bearing upon the defendant's mental condition. Any such witnesses, as part of their testimony, shall be permitted to give their opinions or conclusions concerning the competency of the defendant.



§ 16-8.5-111. Procedure after determination of competency or incompetency

(1) If the final determination made pursuant to section 16-8.5-103 is that the defendant is competent to proceed, the judge shall order that the suspended proceeding continue or, if a mistrial has been declared, shall reset the case for trial at the earliest possible date.

(2) If the final determination made pursuant to section 16-8.5-103 is that the defendant is incompetent to proceed, the court has the following options:

(a) If the defendant is on bond or summons, the court shall consider whether restoration to competency should occur on an outpatient and out-of-custody basis. If the defendant is in custody, the court may release the defendant on bond upon compliance with the standards and procedures for such release prescribed by statute and by the Colorado rules of criminal procedure. As a condition of bond, the court may require the defendant to obtain any treatment or habilitation services that are available to the defendant, such as inpatient or outpatient treatment at a community mental health center or in any other appropriate treatment setting, as determined by the court. Nothing in this section authorizes the court to order community mental health centers or other providers to provide treatment for persons not otherwise eligible for these services. At any hearing to determine eligibility for release on bond, the court shall consider any effect the defendant's incompetency may have on the court's ability to ensure the defendant's presence for hearing or trial. There is a presumption that the defendant's incompetency will inhibit the defendant's ability to ensure his or her presence for trial. Pursuant to section 27-60-105, the office of behavioral health is the entity responsible for the oversight of restoration education and coordination of services necessary to competency restoration.

(b) If the court finds that the defendant is not eligible for release from custody, the court may commit the defendant to the custody of the department, in which case the executive director has the same powers with respect to commitment as the executive director has following a commitment under section 16-8-105.5 (4). At such time as the department recommends to the court that the defendant is restored to competency, the defendant may be returned to custody of the county jail or to previous bond status.



§ 16-8.5-112. Venue for collateral hearings

(1) If a defendant committed to the custody of the department for evaluation or for restoration treatment meets the constitutional requirements for the administration of involuntary medication, the defendant's treating physician may petition the court for an order requiring that the defendant accept the treatment or, alternatively, that the medication be forcibly administered to the defendant. The department shall, prior to the hearing on the petition, deliver a copy of the petition to the court that committed the defendant to the custody of the department, the prosecuting attorney, and the defendant's legal representation in the criminal case, if such representation exists, and to the defendant directly if he or she does not have legal representation. A physician shall assess and document the defendant's mental status prior to the administration of medication.

(2) A petition for involuntary treatment shall be heard in the court of the jurisdiction where the defendant is located. The department shall promptly deliver a copy of the order granting or denying the petition to the court that committed the defendant to the custody of the department, the prosecuting attorney, and the defendant's legal representation in the criminal case, if such representation exists, and to the defendant directly if he or she does not have legal representation.

(3) If the committing court elects to transfer venue for medication hearings to the court of the jurisdiction in which the defendant is located, the committing county shall reimburse the county in which the proceeding is heard for the reasonable costs incurred in conducting the proceeding. Alternatively, the district attorney for the committing county, or in any county or any city and county having a population exceeding fifty thousand persons the county attorney for the committing county, may prosecute the proceeding as the proponent of the physician's petition.

(4) If a defendant committed to the custody of the department for evaluation or for restoration treatment is ordered by a court to accept treatment as set forth in subsection (1) of this section and is subsequently returned to jail for pending court proceedings, the county jail may require the defendant to continue to receive the same court-ordered treatment that was administered by the department before the defendant was discharged from inpatient care, or, alternatively, appropriate medical personnel provided by the jail may forcibly administer such court-ordered medication to the defendant.



§ 16-8.5-113. Restoration to competency

(1) The court may order a restoration hearing at any time on its own motion, on motion of the prosecuting attorney, or on motion of the defendant.

(2) Within fourteen days after receipt of a report from the department or other court-approved provider of restoration services certifying that the defendant is competent to proceed, either party may request a hearing or a second evaluation. The court shall determine whether to allow the second evaluation or proceed to a hearing on competency. If the second evaluation is requested by the court or by an indigent defendant, it shall be paid for by the court.

(3) If a second evaluation is allowed, any pending requests for a hearing shall be continued until receipt of the second evaluation report. The report of the expert conducting the second evaluation report shall be completed and filed with the court within sixty-three days after the court order allowing the second evaluation, unless the time period is extended by the court after a finding of good cause.

(4) If neither party requests a hearing or second evaluation within the time frame set forth in subsection (2) of this section, the court shall enter a final determination, based on the information then available to the court, whether the defendant is or is not competent to proceed.

(5) If a party makes a timely request for a hearing, the hearing shall be held within thirty-five days after the request for a hearing or, if applicable, within thirty-five days after the filing of the second evaluation report, unless the time is extended by the court after a finding of good cause.

(6) At the hearing, the burden of submitting evidence and the burden of proof by a preponderance of the evidence shall be upon the party asserting that the defendant is competent. At the hearing, the court shall determine whether the defendant is restored to competency.



§ 16-8.5-114. Procedure after hearing concerning restoration to competency

(1) If a defendant is found to be restored to competency after the hearing held pursuant to section 16-8.5-113, the court shall resume the criminal proceedings or order the sentence carried out. The court shall credit any time the defendant spent in confinement while committed pursuant to section 16-8.5-111 against any term of imprisonment imposed after restoration to competency.

(2) If, after the hearing held pursuant to section 16-8.5-113, the court determines that the defendant remains incompetent to proceed, the court may continue or modify any orders entered at the time of the original determination of incompetency and may commit or recommit the defendant or enter any new order necessary to facilitate the defendant's restoration to mental competency.

(3) Evidence of any determination as to the defendant's competency or incompetency is not admissible on the issues raised by a plea of not guilty, not guilty by reason of insanity, or, for offenses that occurred before July 1, 1995, the affirmative defense of impaired mental condition.



§ 16-8.5-116. Commitment - termination of proceedings

(1) A defendant committed to the department or otherwise confined as a result of a determination of incompetency to proceed shall not remain confined for a period in excess of the maximum term of confinement that could be imposed for the offenses with which the defendant is charged, less any earned time to which the defendant would be entitled under article 22.5 of title 17, C.R.S.

(2) The court shall review the case of a defendant committed or confined as incompetent to proceed at least every three months with regard to the probability that the defendant will eventually be restored to competency and with regard to the justification for continued commitment or confinement. The review may be held in conjunction with a restoration hearing under section 16-8.5-113. Prior to each review, the institution treating the defendant shall provide the court with a report regarding the competency of the defendant. If, on the basis of the available evidence, not including evidence resulting from a refusal by the defendant to accept treatment, there is a substantial probability that the defendant will not be restored to competency within the foreseeable future, the court may order the release of the defendant from commitment under this article through one or more of the following means:

(a) Upon motion of the district attorney or the defendant, the court may terminate the criminal proceeding and terminate the commitment or treatment order;

(b) The court may order the release of the defendant on bond, with such conditions as the court deems advisable;

(c) The court or a party may commence civil proceedings under the provisions of article 65 of title 27, C.R.S., if the defendant meets the requirements for commitment pursuant to said article 65; or

(d) In the case of a defendant who has been found eligible for services under article 10.5 of title 27, C.R.S., due to a developmental disability, the court or a party may initiate an action to restrict the rights of the defendant under article 10.5 of title 27, C.R.S.

(3) In each case, the court shall enter a written decision outlining why the court terminated the criminal proceeding or did not terminate the criminal proceeding.



§ 16-8.5-117. Escape - return to institution

If a defendant committed to the custody of the executive director for a competency evaluation or for restoration to competency escapes from the institution or hospital, it is the duty of the chief officer of the institution or hospital to apply to the district court for the county in which the institution or hospital is located for a warrant of arrest directed to the sheriff of the county, commanding him or her to take all necessary legal action to effect the arrest of the defendant and to return the defendant promptly to the institution or hospital. The fact of an escape becomes a part of the official record of the defendant and shall be certified to the committing court as part of the record in any proceeding to determine whether the defendant is eligible for release on bond or from custody.



§ 16-8.5-118. Temporary removal for treatment and rehabilitation

The chief officer of an institution in which a defendant has been committed under this article may authorize treatment and rehabilitation activities involving temporary physical removal of the person from the institution in which the defendant has been placed, according to the procedures and requirements of section 16-8-118.






Article 9 - Preparation for Trial

Part 1 - Subpoenas

§ 16-9-101. Right to compel attendance of witnesses

(1) In every criminal case, the prosecuting attorney and the defendant have the right to compel the attendance of witnesses and the production of tangible evidence by service upon them of a subpoena to appear for examination as a witness at any proceeding before the court. Service of a subpoena upon a parent or legal guardian who has physical care of an unemancipated minor that contains wording commanding said parent or legal guardian to produce the unemancipated minor for the purpose of testifying before the court shall be valid service compelling the attendance of both said parent or legal guardian and the unemancipated minor for examination as witnesses. In addition, service of a subpoena as described in this subsection (1) shall compel said parent or legal guardian either to make all necessary arrangements to ensure that the unemancipated minor is available before the court to testify or to appear in court and show good cause for the unemancipated minor's failure to appear.

(2) The issuance and service of subpoenas and all procedures related thereto shall be in conformity with and as required by applicable rule of criminal procedure adopted by the Colorado supreme court.






Part 2 - Witnesses From Outside the State

§ 16-9-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "State" includes any territory of the United States and the District of Columbia.

(2) "Summons" includes a subpoena, order, or other notice requiring the appearance of a witness.

(3) "Witness" includes a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution, or proceeding.



§ 16-9-202. Summoning witness to testify in another state

(1) If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of the court that there is a criminal prosecution pending in such court or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution or grand jury investigation, and that his presence will be required for a specified number of days, upon presentation of the certificate to any judge of a court of record in the county in which such person is, the judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

(2) If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him protection from arrest and the service of civil and criminal process in connection with matters which arose before his entering into that state under the summons, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing, the certificate shall be prima facie evidence of all the facts stated therein.

(3) If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, the judge may, in lieu of notification of the hearing, direct that the witness be forthwith brought before him for the hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, in lieu of issuing subpoena or summons, shall order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

(4) If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and twenty dollars for each day that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.



§ 16-9-203. Witness from another state

(1) If a person in any state which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this state is a material witness in a prosecution pending in a court of record in this state or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

(2) If the witness is summoned to attend and testify in this state, or if the witness appears voluntarily at the request of the prosecution or the defense and the court would have otherwise approved a certificate for such witness pursuant to subsection (1) of this section, he shall be tendered the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending or, in the alternative and at the discretion of the court, an airplane ticket and twenty dollars for each day that he is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If a witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.



§ 16-9-204. Exemption from arrest

(1) If a person comes into this state in obedience to a summons directing him to attend and testify in this state, he shall not while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

(2) If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, while so passing through this state, he shall not be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.



§ 16-9-205. Production of tangible evidence

The procedures set forth in this part 2 shall apply to both the compulsory attendance of witnesses and the production of tangible evidence by witnesses located in this state whose presence is required in an action in another state and to witnesses from another state whose presence is required in an action in this state.






Part 3 - Compelling Attendance of Material Witnesses Within the State

§ 16-9-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Summons" includes a subpoena, order, or other notice requiring the appearance of a witness.

(2) "Witness" includes a person whose testimony is desired or who is desired to produce tangible evidence in any proceeding or investigation by a grand jury or a criminal action or proceeding in this state.



§ 16-9-302. Summoning witness to testify or produce tangible evidence in another county

(1) In order to secure the attendance of a material witness who either the prosecution or the defense has reasonable grounds to believe will absent himself from the jurisdiction of the requesting court, a judge of a court of record in any county in this state upon such showing may certify that there is a criminal action pending in such court or that a grand jury investigation has commenced or is about to commence, that a person located within any county or city and county in this state is a material witness in such action or grand jury investigation, and that his presence will be required for a specified number of days. When a court of record in the county in which such person is located receives the certificate, it shall fix a time and place for a hearing and shall make an order directing the witness to appear at the hearing at the time and place specified in the order.

(2) If at the hearing held pursuant to subsection (1) of this section the court determines that the witness is material and necessary and that it will not cause undue hardship to the witness to be compelled to attend and testify in the criminal action or grand jury investigation in the requesting county, the court shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the requesting court at the time and place specified in the summons. In any such hearing, the certificate shall be prima facie evidence of all the facts stated therein.

(3) If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting county to assure his attendance in the requesting county, the receiving court may, in lieu of notification of the hearing, direct that the witness be brought before the court for the hearing. If the court is satisfied at the hearing that the requested custody and delivery is desirable, the court shall order that the witness be taken into custody and delivered to an officer of the requesting county for said hearing, if said hearing is to commence within forty-eight hours of the issuance of the certificate, or for the purpose of the taking of a criminal deposition pursuant to rule 15, Colorado rules of criminal procedure. The certificate shall be prima facie evidence that the requested custody and delivery is desirable. If said witness can post reasonable security, he shall be discharged.

(4) If the witness who is summoned pursuant to subsection (2) of this section, after being paid or tendered the appropriate witness fees, fails without good cause to attend and testify or produce evidence as directed in the summons, he shall be subject to any sanctions available to the requesting court.



§ 16-9-303. Protection from arrest or service of process

When a person enters into or passes through any county in this state in obedience to a summons issued pursuant to section 16-9-302 (2) or when returning from testifying under the summons, he shall not be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into said county in response to the summons.






Part 4 - Pretrial Motions in Class 1 Felony Cases Alleging That a Defendant Is a Mentally Retarded Defendant



Part 5 - Motions Alleging an Unconstitutional Law

§ 16-9-501. Notice to the attorney general when a defendant alleges a law is unconstitutional

If a defendant in a criminal proceeding files a motion or other pleading that includes a claim alleging a state statute or municipal ordinance is unconstitutional, the defendant shall serve the attorney general with a copy of the motion or pleading. The attorney general shall be entitled to be heard on the matter. Failure to comply with this section shall not constitute a waiver of a defendant's constitutional rights or a defendant's right to raise a constitutional challenge.






Part 6 - Prohibition on Reproduction of Sexually Exploitative Material

§ 16-9-601. Prohibition on reproduction of sexually exploitative material

(1) For purposes of this part 6, "sexually exploitative material" shall have the same meaning as provided in section 18-6-403 (2)(j), C.R.S.

(2) For the reasons stated in section 18-6-403 (1) and (1.5), C.R.S., regarding the harm and victimization related to sexually exploitative material, in a criminal proceeding, all sexually exploitative material shall remain in the care, custody, and control of either the prosecution, a law enforcement agency, or the court.

(3) (a) Notwithstanding any provision of the Colorado rules of criminal procedure, a court shall deny a request by the defendant in a criminal proceeding to copy, photograph, duplicate, or otherwise reproduce sexually exploitative material, so long as the prosecuting attorney makes the material reasonably available to the defendant; except that if, after a hearing, the defendant shows that for reasons specific to the case, the access provided by the prosecuting attorney does not provide ample opportunity for inspection, viewing, and examination by a defense expert, the court may order reproduction of the material with an appropriate protective order.

(b) For purposes of paragraph (a) of this subsection (3), sexually exploitative material shall be deemed to be reasonably available to the defendant if the prosecuting attorney provides ample opportunity for inspection, viewing, and examination, at the prosecutor's office or a law enforcement facility, of the property or material by the defendant, his or her attorney, and any individual the defendant may seek to qualify to furnish expert testimony at trial.






Part 7 - Discovery Project Steering Committee

§ 16-9-701. Discovery project steering committee

(1) (a) There shall be a discovery project steering committee convened to assist in developing a request for proposal application and selection process to choose a vendor to develop a statewide discovery sharing system. The steering committee consists of:

(I) The attorney general or his or her designee, who shall serve as the chair of the steering committee;

(II) The state court administrator or his or her designee, who shall serve as the vice-chair of the steering committee;

(III) The state public defender or his or her designee;

(IV) A representative of the criminal defense bar appointed by the chief justice;

(V) Three district attorneys appointed by the governor, one representing an urban judicial district, one representing a mid-sized district, and one representing a rural district;

(VI) A county sheriff appointed by the governor;

(VII) The alternate defense counsel or his or her designee;

(VIII) A chief of police appointed by the governor; and

(IX) A district court judge appointed by the chief justice.

(b) The project steering committee must also have a nonvoting member appointed by the governor from the office of information technology who serves only as a technology advisor to assist the steering committee.

(2) and (3) Repealed.

(4) (a) The discovery project steering committee shall develop benchmarks and contractual requirements for the statewide discovery sharing system.

(b) The Colorado district attorneys' council shall enter into a contract with the selected vendor to complete the system by June 30, 2017. The contract must include the benchmarks and requirements developed pursuant to paragraph (a) of this subsection (4). The executive director of the Colorado district attorneys' council shall provide periodic reports to the steering committee and the joint budget committee regarding benchmarks and requirements and the progress of the development of the system. It is not necessary for the steering committee to meet to receive the periodic reports.

(5) The discovery project steering committee may meet as necessary to provide practical and technical support for the maintenance and enhancement of the system and to ensure that the system is meeting the needs of the criminal justice system.

(6) Once the statewide discovery sharing system is operational, a district attorney or the Colorado district attorneys' council, who, after making a good-faith effort to redact all information from a discovery document provided to a defendant or defense counsel, provides a document that contains information that is legally required to be redacted, is not liable for civil damages as a result of acts or omissions related to providing discovery documents that contain information required to be redacted that is not redacted.



§ 16-9-702. Statewide discovery sharing system

(1) The Colorado district attorneys' council shall develop and maintain a statewide discovery sharing system integrated with its ACTION system. The statewide discovery sharing system must be operational by July 1, 2017. The Colorado district attorneys' council shall maintain and operate the system with the assistance of the discovery project steering committee created in section 16-9-701.

(2) The general assembly shall appropriate the necessary moneys from the general fund and the statewide discovery sharing system surcharge fund created in section 18-26-102 (2), C.R.S., to fund the development, continuing enhancement, and maintenance of the statewide discovery sharing system and maintenance and continuing enhancement of the existing ACTION system operated by the Colorado district attorneys' council. The judicial department shall allocate the appropriated moneys to the Colorado district attorneys' council for the development, continuing enhancement, and maintenance of the statewide discovery sharing system and the existing ACTION system.

(3) The Colorado district attorneys' council shall provide the judicial department financial reports regarding the statewide discovery sharing system. The judicial department shall use the reports in preparing its annual budget request. The reports must include the following:

(a) Actual expenditures of the moneys appropriated for the maintenance of the ACTION system and for the development, enhancement, implementation, and maintenance of the discovery sharing system so that the judicial department can include the expenditure data in its annual budget request. The judicial department shall require the Colorado district attorneys' council to provide the information in a format that is consistent with actual expenditures reported for other line item appropriations.

(b) The amount of state funding requested for the next fiscal year for such purpose, including a breakdown and justification for the amount requested.









Article 10 - Jury Trials

Part 1 - Composition and Selection of the Jury

§ 16-10-101. Jury trials - statement of policy

The right of a person who is accused of an offense other than a noncriminal traffic infraction or offense, or other than a municipal charter, municipal ordinance, or county ordinance violation as provided in section 16-10-109 (1), to have a trial by jury is inviolate and a matter of substantive due process of law as distinguished from one of "practice and procedure". The people shall also have the right to refuse to consent to a waiver of a trial or sentencing determination by jury in all cases in which the accused has the right to request a trial or sentencing determination by jury.



§ 16-10-102. When jury panel exhausted

In all criminal cases where the panel of jurors is exhausted by challenge or otherwise, and whether any juror has been selected and sworn or not, the court may order the issuance of a venire for any number of jurors not exceeding twenty-four, returnable forthwith, out of which persons so ordered to be summoned it is lawful to impanel a jury for the trial of any criminal case. Should the jurors thus summoned be insufficient, by reason of challenges or otherwise, to form an impartial jury, the court may make further orders for additional jurors, returnable forthwith, until a full jury is obtained.



§ 16-10-103. Challenge of jurors for cause

(1) The court shall sustain a challenge for cause on one or more of the following grounds:

(a) Absence of any qualification prescribed by statute to render a person competent as a juror;

(b) Relationship within the third degree, by blood, adoption, or marriage, to a defendant or to any attorney of record or attorney engaged in the trial of the case;

(c) Standing in the relation of guardian and ward, employer and employee, landlord and tenant, debtor and creditor, or principal and agent to, or being a member of the household of, or a partner in business with, or surety on any bond or obligation for any defendant;

(d) The juror is or has been a party adverse to the defendant in a civil action or has complained against or been accused by him in a criminal prosecution;

(e) The juror has served on the grand jury which returned the indictment, or on a coroner's jury which inquired into the death of a person whose death is the subject of the indictment or information, or on any other investigatory body which inquired into the facts of the crime charged;

(f) The juror was a juror at a former trial arising out of the same factual situation or involving the same defendant;

(g) The juror was a juror in a civil action against the defendant arising out of the act charged as a crime;

(h) The juror was a witness to any matter related to the crime or its prosecution;

(i) The juror occupies a fiduciary relationship to the defendant or a person alleged to have been injured by the crime or the person on whose complaint the prosecution was instituted;

(j) The existence of a state of mind in the juror evincing enmity or bias toward the defendant or the state; however, no person summoned as a juror shall be disqualified by reason of a previously formed or expressed opinion with reference to the guilt or innocence of the accused, if the court is satisfied, from the examination of the juror or from other evidence, that he will render an impartial verdict according to the law and the evidence submitted to the jury at the trial;

(k) The juror is a compensated employee of a public law enforcement agency or a public defender's office.

(2) If any juror knows of anything which would disqualify him as a juror or be a ground for challenge to him for cause, it is his duty to inform the court concerning it whether or not he is specifically asked about it. The jury panel shall be advised of this duty and of the grounds for challenge for cause before any prospective jurors are called to the jury box.

(3) If either party desires to introduce evidence of the incompetency, disqualification, or prejudice of any prospective juror who upon the voir dire examination appears to be qualified, competent, and unprejudiced, such evidence shall be heard, and the competency of the juror shall be determined, by the court, out of the presence of the other jurors, but this action cannot be taken after the jury has been sworn to try the case except upon a motion for mistrial.



§ 16-10-104. Peremptory challenges

(1) In capital cases, the state and the defendant, when there is one defendant, shall each be entitled to ten peremptory challenges. In all other cases, where there is one defendant and the punishment may be by imprisonment in the correctional facilities operated by the department of corrections, the state and the defendant shall each be entitled to five peremptory challenges, and in all other cases to three peremptory challenges. If there is more than one defendant, each side shall be entitled to an additional three peremptory challenges for every defendant after the first in capital cases, but not exceeding twenty peremptory challenges to each side; in all other cases, where the punishment may be by imprisonment in the correctional facilities operated by the department of corrections, to two additional peremptory challenges for every defendant after the first, not exceeding fifteen peremptory challenges to each side; and in all other cases, to one additional peremptory challenge for every defendant after the first, not exceeding ten peremptory challenges to each side. In any case where there are multiple defendants, every peremptory challenge shall be made and considered as the joint peremptory challenge of all defendants. In case of the consolidation of any indictments, informations, complaints, or summonses and complaints for trial, such consolidated cases shall be considered, for all purposes concerning peremptory challenges, as though the defendants had been joined in the same indictment, information, complaint, or summons and complaint. When trial is held on a plea of not guilty by reason of insanity, the number of peremptory challenges shall be the same as if trial were on the issue of substantive guilt.

(2) Peremptory challenges shall be exercised as provided by applicable rule of criminal procedure.



§ 16-10-105. Alternate jurors

The court may direct that a sufficient number of jurors in addition to the regular jury be called and impaneled to sit as alternate jurors. Alternate jurors in the order in which they are called shall replace jurors who, prior to the time the jury retires to consider its verdict, become unable or disqualified to perform their duties. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the regular jurors. An alternate juror shall be discharged when the jury retires to consider its verdict or at such time as determined by the court. When alternate jurors are impaneled, each side is entitled to one peremptory challenge in addition to those otherwise allowed by law. In a case in which a class 1, 2, or 3 felony, as described in section 18-1.3-401 (1)(a)(IV) and (1)(a)(V), C.R.S., is charged, and in a case in which a level 1 or level 2 drug felony as described in section 18-1.3-401.5, C.R.S., is charged, and in any case in which a felony listed in section 24-4.1-302 (1), C.R.S., is charged, the court shall impanel at least one juror to sit as an alternate if requested by any party.



§ 16-10-106. Incapacity of juror

Where a jury of twelve has been sworn to try the case, and any juror by reason of illness or other cause becomes unable to continue until a verdict is reached, the court may excuse such juror. If no alternate juror is available to replace the juror, the parties at any time before verdict may stipulate in writing with court approval that the jury shall consist of any number less than twelve, and the jurors thus remaining shall proceed to try the case and determine the issues unless discharged by the court for inability to reach a verdict.



§ 16-10-107. Challenge to entire jury panel

A challenge to the panel is an objection to the entire panel of prospective trial jurors made by the defendant or by the prosecuting attorney. No challenge to the panel shall be made, except as provided by section 13-71-139, C.R.S.



§ 16-10-108. Verdict

The verdict of the jury shall be unanimous. The jury shall return its verdict in open court, but a sealed verdict may be received as provided by rule of the supreme court of Colorado.



§ 16-10-109. Trial by jury for petty offenses

(1) For the purposes of this section, "petty offense" means any crime or offense classified as a petty offense or, if not so classified, which is punishable by imprisonment other than in a correctional facility for not more than six months, or by a fine of not more than five hundred dollars, or by both such imprisonment and fine, and includes any violation of a municipal ordinance or offense which was not considered a crime at common law; except that violation of a municipal traffic ordinance which does not constitute a criminal offense or any other municipal charter, municipal ordinance, or county ordinance offense which is neither criminal nor punishable by imprisonment under any counterpart state statute shall not constitute a petty offense. No child under the age of eighteen years shall be entitled to a trial by jury for a violation of a municipal ordinance or a county ordinance for which imprisonment in jail is not a possible penalty. Nothing in this subsection (1) shall prohibit a municipality or county from granting a right to trial by jury for ordinance violations.

(2) A defendant charged with a petty offense shall be entitled to a jury trial if, within twenty-one days after entry of a plea, the defendant makes a request to the court for a jury trial, in writing, and tenders to the court a jury fee of twenty-five dollars unless the fee is waived by the judge because of the indigence of the defendant. The jury shall consist of three jurors unless a greater number, not to exceed six, is requested by the defendant in said jury demand. If the charge is dismissed or the defendant is acquitted of the charge or if the defendant, having paid the jury fee, files with the court at least seven days before the scheduled trial date a written waiver of jury trial, the jury fee shall be refunded.

(3) At the time of arraignment for any petty offense in this state, the judge shall advise any defendant not represented by counsel of the defendant's right to trial by jury, of the requirement that the defendant, if he or she desires to invoke his or her right to trial by jury, request such trial by jury within twenty-one days after entry of a plea, in writing, of the number of jurors allowed by law, and of the requirement that the defendant, if he or she desires to invoke his or her right to trial by jury, tender to the court within twenty-one days after entry of a plea a jury fee of twenty-five dollars unless the fee is waived by the judge because of the indigence of the defendant.



§ 16-10-110. Jury instructions - cases involving the possibility of the death penalty

At the trial of any felony in which the prosecution is not seeking the death penalty, upon the request of the prosecution or the defendant, the court shall instruct the jury during voir dire that the prosecution is not seeking the death penalty.






Part 2 - Evidence of Inconsistent Statements - Variance

§ 16-10-201. Inconsistent statement of witness - competency of evidence

(1) Where a witness in a criminal trial has made a previous statement inconsistent with his testimony at the trial, the previous inconsistent statement may be shown by any otherwise competent evidence and is admissible not only for the purpose of impeaching the testimony of the witness, but also for the purpose of establishing a fact to which his testimony and the inconsistent statement relate, if:

(a) The witness, while testifying, was given an opportunity to explain or deny the statement or the witness is still available to give further testimony in the trial; and

(b) The previous inconsistent statement purports to relate to a matter within the witness's own knowledge.



§ 16-10-202. Variance - allegations and proof

When on the trial of any indictment, information, felony complaint, or complaint for any offense there appears to be any variance between the statements in the indictment, complaint, or information and the evidence offered in proof thereof, of any given name or surname, or both given name and surname, or other description whatever of any person who is therein named or described, or in the name or description of any matter or thing whatsoever therein named or described, such variance is not grounds for the acquittal of the defendant, unless the court before which such trial be had finds such variance is material to the merits of the case or may be prejudicial to the defendant. No indictment, information, felony complaint, or complaint shall be deemed insufficient nor shall the trial, judgment, or other proceedings thereon be reversed or affected by any defect which does not tend to prejudice the substantial rights of the defendant on the merits.






Part 3 - Evidence of Similar Transactions

§ 16-10-301. Evidence of similar transactions - legislative declaration

(1) The general assembly hereby finds and declares that sexual offenses are a matter of grave statewide concern. These frequently occurring offenses are aggressive and assaultive violations of the well-being, privacy, and security of the victims, are severely contrary to common notions of proper behavior between people, and result in serious and long-lasting harm to individuals and society. These offenses often are not reported or are reported long after the offense for many reasons, including: The frequency with which the victims are vulnerable, such as young children who may be related to the perpetrator; the personal indignity, humiliation, and embarrassment involved in the offenses themselves; and the fear of further personal indignity, humiliation, and embarrassment in connection with investigation and prosecution. These offenses usually occur under circumstances in which there are no witnesses except for the accused and the victim, and, because of this and the frequent delays in reporting, there is often no evidence except for the conflicting testimony. Moreover, there is frequently a reluctance on the part of others to believe that the offenses occurred because of the inequality between the victim and the perpetrator, such as between the child victim and the adult accused, or because of the deviant and distasteful nature of the charges. In addition, it is recognized that some sex offenders cannot or will not respond to treatment or otherwise resist the impulses which motivate such conduct and that sex offenders are extremely habituated. As a result, such offenders often commit numerous offenses involving sexual deviance over many years, with the same or different victims, and often, but not necessarily, through similar methods or by common design. The general assembly reaffirms and reemphasizes that, in the prosecution of sexual offenses, including in proving the corpus delicti of such offenses, there is a greater need and propriety for consideration by the fact finder of evidence of other relevant acts of the accused, including any actions, crimes, wrongs, or transactions, whether isolated acts or ongoing actions and whether occurring prior to or after the charged offense. The general assembly finds that such evidence of other sexual acts is typically relevant and highly probative, and it is expected that normally the probative value of such evidence will outweigh any danger of unfair prejudice, even when incidents are remote from one another in time.

(2) This section applies to prosecution for any offense involving unlawful sexual behavior as defined in section 16-22-102 (9), or first degree murder, as defined in section 18-3-102 (1)(d), C.R.S., in which the underlying felony on which the first degree murder charge is based is the commission or attempted commission of sexual assault, as described in section 18-3-402, C.R.S., sexual assault in the first or second degree as those offenses were described in sections 18-3-402 and 18-3-403, C.R.S., as they existed prior to July 1, 2000, or the commission of a class 3 felony for sexual assault on a child as defined in section 18-3-405 (2), C.R.S.

(3) The prosecution may introduce evidence of other acts of the defendant to prove the commission of the offense as charged for any purpose other than propensity, including: Refuting defenses, such as consent or recent fabrication; showing a common plan, scheme, design, or modus operandi, regardless of whether identity is at issue and regardless of whether the charged offense has a close nexus as part of a unified transaction to the other act; showing motive, opportunity, intent, preparation, including grooming of a victim, knowledge, identity, or absence of mistake or accident; or for any other matter for which it is relevant. The prosecution may use such evidence either as proof in its case in chief or in rebuttal, including in response to evidence of the defendant's good character.

(4) If the prosecution intends to introduce evidence of other acts of the defendant pursuant to this section, the following procedures shall apply:

(a) The prosecution shall advise the trial court and the defendant in advance of trial of the other act or acts and the purpose or purposes for which the evidence is offered.

(b) The trial court shall determine by a preponderance of the evidence whether the other act occurred and whether the purpose is proper under the broad inclusionary expectations of this section.

(c) The trial court may determine the admissibility of other acts by an offer of proof.

(d) The trial court shall, at the time of the reception into evidence of other acts and again in the general charge to the jury, direct the jury as to the limited purpose or purposes for which the evidence is admitted and for which the jury may consider it.

(e) The court in instructing the jury, and the parties when making statements in the presence of the jury, shall use the words "other act or transaction" and at no time shall refer to "other offense", "other crime", or other terms with a similar connotation.

(5) The procedural requirements of this section shall not apply when the other acts are presented to prove that the offense was committed as part of a pattern of sexual abuse under section 18-3-405 (2)(d), C.R.S.






Part 4 - Trial Proceedings

§ 16-10-401. Trials - authority to exclude victim's advocate from sequestration orders

Notwithstanding any sequestration order entered by the court that excludes members of the general public from a jury trial or a trial before the court, the court may allow a victim's advocate to remain in the courtroom during such trial. For the purposes of this section, "victim's advocate" means any person whose regular or volunteer duties include the support of an alleged victim of physical or sexual abuse or assault.



§ 16-10-402. Use of closed-circuit television - child or witness with intellectual and developmental disabilities

(1) (a) When a witness at the time of a trial is a child less than twelve years of age, or is a person who has an intellectual and developmental disability as defined in section 25.5-10-202, C.R.S., the court may, upon motion of a party or upon its own motion, order that the witness's testimony be taken in a room other than the courtroom and be televised by closed-circuit television in the courtroom if:

(I) The testimony is taken during the proceeding;

(II) The judge determines that testimony by the witness in the courtroom and in the presence of the defendant would result in the witness suffering serious emotional distress or trauma such that the witness would not be able to reasonably communicate; and

(III) Closed-circuit television equipment is available for such use.

(b) To obtain an order authorizing the use of closed-circuit television for testimony by a child or developmentally disabled witness, the party shall file a written motion with the court no less than fourteen days prior to the trial.

(c) Only the prosecuting attorney, the attorney for the defendant, the guardian ad litem, if any, and the judge may question the witness when he or she testifies by closed-circuit television.

(d) The operators of the closed-circuit television equipment shall make every effort to be unobtrusive while the witness is testifying.

(2) (a) Only the following persons may be in the room with the witness when the child or developmentally disabled person testifies by closed-circuit television:

(I) The prosecuting attorney;

(II) The attorney for the defendant;

(III) The guardian ad litem, if any;

(IV) The operators of the closed-circuit television equipment;

(V) A person whose presence, in the opinion of the court, contributes to the welfare and well-being of the witness, including a person who has dealt with the witness in a therapeutic setting; and

(VI) The jury.

(b) During the witness's testimony by closed-circuit television, the judge and the defendant, if present, shall remain in the courtroom.

(c) The judge and the defendant shall be allowed to communicate with the persons in the room where the witness is testifying by an appropriate electronic method.

(3) The provisions of this section shall not apply if the defendant is appearing pro se.

(4) This section shall not be interpreted to preclude, for purposes of identification of a defendant, the presence of both the witness and the defendant in the courtroom at the same time.

(5) Nothing in this section shall be interpreted to preclude the removal of the defendant, rather than the witness, from the courtroom upon the stipulation of both parties and the approval of the court.



§ 16-10-403. Option to close court

The court may, if it determines that the best interest of a child in a closed proceeding overrides the public interest in an open criminal proceeding and the defendant's right to a public trial, close the court to the public when images of sexually exploitative materials or forensic interviews directly related to said child are being presented as evidence in court and the child or the forensic interviewer is on the witness stand.









Article 11 - Imposition of Sentence

Part 1 - Alternatives - Investigation

§ 16-11-101.6. Collection of fines and fees - methods - charges - judicial collection enhancement fund

(1) If the defendant is assessed any fines, fees, costs, surcharges, or other monetary assessments with regard to the sentencing, disposition, or adjudication of a felony, misdemeanor, juvenile delinquency petition, petty offense, traffic offense, or traffic infraction and does not pay all amounts assessed in full on the date of the assessment, the defendant shall pay to the clerk of the court an additional time payment fee of twenty-five dollars. The time payment fee may be assessed once per case; except that, if amounts owed in the case have still not been paid in full one year after the date of the assessment, said fee shall be assessed annually until the defendant has fully satisfied his or her financial obligation in the case. In addition, there may be assessed against a defendant a late penalty fee of ten dollars each time a payment toward the fines, fees, costs, surcharges, or other amounts owed is not received on or before the date due. If the court determines that the defendant does not have the financial resources to pay a time payment fee or a late penalty fee, the court may waive or suspend a time payment fee or a late penalty fee. Amounts collected shall be credited first against the time payment and any late penalty fees assessed under this subsection (1), then against any fines, and finally against any costs.

(2) All time payment fees and late penalty fees collected shall be credited to the judicial collection enhancement fund, which fund is hereby created in the state treasury. In addition, reasonable costs incurred and collected by the state shall be credited to the fund. The general assembly shall make annual appropriations from the fund to the judicial department for administrative and personnel costs incurred in collecting restitution, fines, costs, fees, and other monetary assessments. At the end of any fiscal year, all unexpended and unencumbered moneys and any interest shall remain in the fund for appropriation to the judicial department for ongoing enforcement and collection of restitution, fines, fees, costs, surcharges, and other monetary assessments.

(3) To collect on past due orders of fines or fees, the state may employ any method available to collect state receivables, including assigning such accounts to private counsel or private collection agencies under section 24-30-202.4 (2), C.R.S. Any fees or costs of the private counsel or collection agency shall also be added to the amount due, but such fees and costs shall not exceed twenty-five percent of the amount collected.

(4) (a) On past due orders, the court may, on its own motion or through the use of a collections investigator, direct that a certain portion of a defendant's earnings, not to exceed fifty percent, be withheld and applied to any unpaid fines or fees, if such an order does not adversely impact the defendant's ability to comply with other orders of the court. An attachment of earnings under this section may be modified to a lesser or greater amount based upon changes in a defendant's circumstances as long as the amount withheld does not exceed fifty percent and may be suspended or cancelled at the court's discretion. For purposes of this section, "earnings" shall have the same meaning as set forth in section 13-54.5-101 (2), C.R.S., and shall include profits.

(b) An attachment of earnings or a writ of garnishment to collect judgments from a garnishee's earnings for court assessments, including fines, fees, costs, restitution, and surcharges pursuant to this section or section 16-18.5-105:

(I) Has priority over any other garnishment, lien, or income assignment except for a writ for arrearages for child support, for maintenance when combined with child support, for child support debts, or for maintenance or a writ previously served on the same garnishee pursuant to this section; and

(II) Shall require the garnishee to withhold, pursuant to section 13-54-104 (3), C.R.S., the portion of earnings subject to garnishment at each succeeding earnings disbursement interval until the judgment is satisfied or the garnishment is released by the court or in writing by the judgment creditor.

(5) During any period of time that a defendant is a state inmate as defined in section 17-1-102 (8), C.R.S., the superintendent of the correctional facility to which such defendant is assigned, or his or her designee, may fix the manner and time of payment of fines and fees and may direct that a portion of the wages of such defendant under section 17-24-122 (3), C.R.S., or compensation under section 17-24-114, C.R.S., be applied to any unpaid fines or fees.

(6) (a) The judicial department may enter into a memorandum of understanding with the state treasurer, acting as the administrator of unclaimed property under the "Unclaimed Property Act", article 13 of title 38, C.R.S., for the purpose of offsetting against a claim for unclaimed property the amount of outstanding fines, fees, costs, or surcharges owed pursuant to law or an order entered by a court of this state by the person claiming unclaimed property. When an offset is to be made, the judicial department or the court to which the fines, fees, costs, or surcharges are owed shall notify the defendant in writing that the state intends to offset the defendant's outstanding fines, fees, costs, or surcharges against his or her claim for unclaimed property.

(b) The state court administrator may adopt rules establishing the process by which an unclaimed property claimant may object to an offset and request an administrative review. The sole issues to be determined at the administrative review shall be whether the person is required to pay the fines, fees, costs, or surcharges pursuant to law or an order entered by a court of this state and the amount of the outstanding fines, fees, costs, or surcharges.

(c) For purposes of this subsection (6), "claim for unclaimed property" means a cash claim filed in accordance with section 38-13-117, C.R.S.



§ 16-11-101.7. Repayment of crime stopper reward - crime stopper reward reimbursement fund - created

(1) In addition to any other penalty authorized by law, after a defendant has been convicted of or entered a plea of guilty or nolo contendere to a felony offense, or enters into a plea bargain agreement concerning a felony offense which is reduced to a misdemeanor pursuant to such agreement, the court may order such defendant to repay all or part of any reward paid by a crime stopper organization that led to the defendant's arrest and conviction. The amount of such repayment may not exceed the actual reward paid by any crime stopper organization and shall be used solely for paying rewards.

(2) (a) Upon an order to repay all or part of a crime stopper reward, the court shall assess such repayment against the defendant in the same manner as other costs of prosecution are assessed against a defendant. The court shall order the defendant to:

(I) Pay the entire amount when sentence is pronounced; or

(II) Pay the entire amount on such later date as may be specified by the court.

(b) Any order for the repayment of all or part of a crime stopper reward shall be prioritized in accordance with the provisions of section 18-1.3-204 (2.5), C.R.S.

(3) All moneys collected by the court pursuant to this section, together with transmittal information which includes the court's docket number, the defendant's name, and the crime stopper organization which is designated to receive the repayment of reward, shall be promptly forwarded to the division of criminal justice created by section 24-33.5-502, C.R.S. Upon receipt, the division of criminal justice shall promptly transmit the moneys to the state treasurer who shall deposit them in the crime stopper reward reimbursement fund which is hereby created. Moneys in the fund shall be continuously appropriated to the division of criminal justice for the purposes of this section. The disbursement of any such moneys to the designated crime stopper organization shall be made by the division of criminal justice within thirty-five days after the date of deposit in the crime stopper reward reimbursement fund.

(4) As used in this section, "crime stopper organization" has the same meaning as provided in section 16-15.7-102 (1).



§ 16-11-101.8. State income tax refund offsets - fines, fees, costs, or surcharges - definitions

(1) In any case in which a defendant has an unsatisfied fine, fee, cost, or surcharge obligation imposed pursuant to law or a court order, the judicial department is authorized to transmit data concerning the obligation to the department of revenue for the purpose of conducting a data match and offsetting the obligation against a state income tax refund pursuant to section 39-21-108 (3), C.R.S. For any obligation identified by the judicial department for offset, the state court administrator shall:

(a) On at least an annual basis, certify to the department of revenue the social security number of the defendant who is obligated to pay the obligation and the amount of the outstanding obligation. The department of revenue may request additional identifying information from the judicial department that is necessary to obtain an accurate data match.

(b) Upon notification by the department of revenue of a data match, notify the appropriate court that a match has occurred and that an offset is pending and provide to the court the identifying information received from the department concerning the defendant whose state income tax refund is subject to the offset;

(c) Provide or require the appropriate court to provide written notice to the defendant that the state intends to offset the defendant's obligation against his or her state income tax refund and that the defendant has the right to object to the offset and request an administrative review; and

(d) Upon receipt of funds for offset from the department of revenue, transmit the funds to the appropriate court.

(2) The clerk of court shall apply funds received pursuant to this section to the defendant's outstanding fines, fees, costs, or surcharges. If the moneys received exceed the defendant's current obligation, the excess may be applied to other financial obligations the defendant owes the court or the judicial department. If no other financial obligations are owed, the clerk of court shall refund any excess moneys to the defendant.

(3) The state court administrator may adopt rules establishing the process by which a defendant may object to an offset and request an administrative review. The sole issues to be determined at the administrative review shall be whether the person is required to pay the fines, fees, costs, or surcharges pursuant to law or an order entered by a court of this state and the amount of the outstanding fines, fees, costs, or surcharges.

(4) The department of revenue is authorized to receive data from the judicial department and execute offsets of state income tax refunds in accordance with this section and section 39-21-108 (3), C.R.S.

(5) As used in this section, "defendant" means any person who has been assessed a fine, fee, cost, or surcharge as an adult or juvenile pursuant to law or a court order.



§ 16-11-102. Presentence or probation investigation

(1) (a) (I) Following the return of a verdict of guilty of a felony, other than a class 1 felony, or following a finding of guilt on such charge where the issues were tried to the court, or on a plea of guilty or nolo contendere to such a charge, or upon order of the court in any misdemeanor conviction, the probation officer shall make an investigation and written report to the court before the imposition of sentence. Each presentence report must include a substance abuse assessment or evaluation made pursuant to article 11.5 of this title and, unless waived by the court, must include, but not be limited to, information as to the defendant's family background, educational history, employment record, and past criminal record, including the defendant's past juvenile delinquency record, if any; information indicating whether the defendant has been convicted of unlawful sexual behavior as defined in section 16-22-102 (9); an evaluation of the alternative dispositions available for the defendant; the information required by the court pursuant to article 18.5 of this title; a victim impact statement; and such other information as the court may require.

(II) Except as described in subparagraph (VI) of this paragraph (a), if the defendant is convicted of a felony that occurred after July 1, 2004, and he or she is eligible to receive a sentence to the department of corrections, the report described in subparagraph (I) of this paragraph (a) must include the following statement:

"If the defendant is sentenced to the Department of Corrections, he or she may not serve his or her entire sentence in prison but may be released to community corrections or parole. The defendant's Parole Eligibility Date (PED) occurs after he or she has served fifty or seventy-five percent of his or her sentence, as provided in section 17-22.5-403, Colorado Revised Statutes, less any authorized earned time.

If the defendant is sentenced to the Department of Corrections, he or she may be eligible for a reduction in the length of his or her sentence by earned time. Regular earned time is up to ten or twelve days per month, not to exceed thirty percent of the defendant's sentence; however, the defendant may be eligible for further limited reductions through the application of various types of earned time provided in statute and administered pursuant to the policy of the Department of Corrections.

If the defendant is sentenced to the Department of Corrections, he or she may be eligible for release, to await parole in a community corrections facility, if such release is approved by the local community corrections board. If the defendant was not convicted of a crime of violence, as defined in section 18-1.3-406 (2), Colorado Revised Statutes, he or she may be moved to a community corrections placement as early as sixteen months prior to his or her PED. If the defendant was convicted of a crime of violence, he or she cannot be moved to a community corrections placement earlier than one hundred eighty days prior to his or her PED.

A defendant's eligibility for community corrections or parole does not necessarily mean that community corrections or parole will be granted. The inmate locator on the internet website of the Department of Corrections can provide additional information regarding the sentence of an individual defendant.

The provisions of this statement do not apply to a defendant who has been sentenced to the youthful offender system within the Department of Corrections."

(III) The district attorney's office shall prepare a victim impact statement. The department of human services shall provide the district attorney's office with the information necessary for the preparation of a victim impact statement. In addition, the court, in cases that it deems appropriate, may require the presentence report to include the findings and results of a professionally conducted psychiatric examination of the defendant.

(IV) No less than seventy-two hours prior to the sentencing hearing, the probation department shall provide copies of the presentence report, including any recommendations as to probation, to the prosecuting attorney and defense counsel or to the defendant if he or she is unrepresented. Upon request of either the defense or the district attorney, the probation department shall provide the presentence report at least seven days prior to the sentencing hearing. If the probation department informs the court it cannot provide the report at least seven days prior to the sentencing hearing, the court shall grant the probation department additional time to complete the report and shall reset the sentencing hearing so that the hearing is held at least seven days after the probation department provides the report.

(V) The probation department shall transmit a copy of the presentence report, and the court shall transmit the mittimus to the department of corrections.

(VI) The report described in subparagraph (I) of this paragraph (a) need not include the statement described in subparagraph (II) of this paragraph (a) if:

(A) The defendant is a sex offender for whom the sex offender management board has established separate and distinct release guidelines pursuant to section 18-1.3-1009, C.R.S.;

(B) The defendant has at least one previous conviction for a crime of violence and must be referred by the department to the state board of parole pursuant to section 17-22.5-403 (3.5), C.R.S.;

(C) The defendant is convicted of a class 1 felony or is a juvenile convicted as an adult of a class 1 felony; or

(D) The probation department has reasonable grounds to believe that the language of the statement is inapplicable to the defendant. If the probation department elects to omit the statement pursuant to this sub-subparagraph (D), the probation department shall document in the report its grounds for doing so.

(b) (I) Each presentence report prepared regarding a sex offender, as defined in section 16-11.7-102 (2), with respect to any offense committed on or after January 1, 1996, shall contain the results of an evaluation and identification conducted pursuant to article 11.7 of this title; except that:

(A) If the offense is a misdemeanor pursuant to the provisions of section 18-3-412.6, C.R.S., an evaluation and identification conducted pursuant to article 11.7 of this title shall not be ordered by the court;

(B) If the offense is a misdemeanor pursuant to title 42, C.R.S., or the history of sex-offending behavior was a misdemeanor sex offense committed when the defendant was a juvenile, an evaluation and identification conducted pursuant to article 11.7 of this title is not required but may be ordered by the court; and

(C) If the court accepts a stipulation that the defendant will not be sentenced to probation or if the defendant is already serving a sentence in the department of corrections, an evaluation and identification conducted pursuant to article 11.7 of this title is not required but may be ordered by the court.

(II) In addition, the presentence report shall include, when appropriate as provided in section 18-3-414.5, C.R.S., the results of the risk assessment screening instrument developed pursuant to section 16-11.7-103 (4)(d). Notwithstanding the provisions of subsection (4) of this section, a presentence report shall be prepared for each person convicted as a sex offender, and the court may not dispense with the presentence evaluation, risk assessment, and report unless an evaluation and risk assessment has been completed within the last two years and there has been no material change that would affect the evaluation and risk assessment in the past two years.

(c) (I) The state court administrator may implement a behavioral or mental health disorder screening program to screen defendants for which the court has ordered an investigation pursuant to this section. If the state court administrator chooses to implement a behavioral or mental health disorder screening program, the state court administrator shall use the standardized behavioral or mental health disorder screening instrument developed pursuant to section 16-11.9-102 and conduct the screening in accordance with the procedures established pursuant to said section. The findings and results of any standardized behavioral or mental health disorder screening conducted pursuant to this subsection (1)(c) must be included in the written report to the court prepared and submitted pursuant to this subsection (1).

(II) Prior to implementation of a behavioral or mental health disorder screening program pursuant to this subsection (1)(c), if implementation of the program would require an increase in appropriations, the state court administrator shall submit to the joint budget committee a request for funding in the amount necessary to implement the behavioral or mental health disorder screening program. If implementation of the program would require an increase in appropriations, implementation of the behavioral or mental health disorder screening program is conditional upon approval of the funding request.

(1.1) Repealed.

(1.5) A victim impact statement may include the following:

(a) An identification of the victim of the offense;

(b) An itemization of any economic loss suffered by the victim as a result of the offense, including any loss incurred after the offense and after criminal charges were filed formally against the defendant. The victim impact statement shall be prepared by the district attorney's office at the time the offense is filed and shall be updated to include any loss incurred by the victim after criminal charges were filed.

(c) An identification of any physical injury suffered by the victim as a result of the offense, including information on its seriousness and permanence;

(d) A description of any change in the victim's personal welfare or familial relationships as a result of the offense;

(e) An identification of any request for psychological services initiated by the victim or the victim's family as a result of the offense;

(e.5) An evaluation of the victim's and the victim's children's safety if probation is granted;

(f) Any other information related to the impact of the offense upon the victim that the court requires.

(1.7) Each presentence report shall also include information from the offender and any other source available to the probation officer regarding the offender's estate, as defined in section 18-1.3-701 (5)(b), C.R.S., and other pertinent financial information, for the purpose of determining whether such offender or juvenile has sufficient assets to pay all or part of such offender's or juvenile's cost of care, as defined in section 18-1.3-701 (5)(a), C.R.S. The financial information obtained from the offender shall be submitted in writing and under oath.

(1.8) Upon the request of either the prosecution or the defense, each presentence report prepared regarding a youthful offender, as defined in section 18-1.3-407, C.R.S., who is eligible for sentencing to the youthful offender system pursuant to section 18-1.3-407.5, 19-2-517 (6), or 19-2-518 (1)(d)(II), C.R.S., shall include a determination by the warden of the youthful offender system whether the youthful offender is acceptable for sentencing to the youthful offender system. When making a determination, the warden shall consider the nature and circumstances of the crime, the circumstances and criminal history of the youthful offender, the available bed space in the youthful offender system, and any other appropriate considerations.

(1.9) Each presentence report must also:

(a) Include the results of an actuarial assessment of the offender's criminological risks and needs;

(b) Provide sufficient information to allow the court to consider:

(I) Whether the offender is a suitable candidate for a sentencing option that does not involve incarceration or a combination of sentencing options that does not involve incarceration; and

(II) The appropriate conditions to impose if a defendant is sentenced to probation;

(b.5) Indicate whether the offender meets the minimum eligibility requirements as provided in sections 18-1.3-104 (1)(b.5) and 18-1.3-204 (2)(a)(III.5) for participation in restorative justice practices;

(c) Describe the projected costs, if known, that are associated with each sentencing option that is available to the court; and

(d) Set forth the purposes of title 18, C.R.S., with respect to sentencing, as such purposes are described in section 18-1-102.5, C.R.S.

(2) The report of the probation officer and the procedures to be followed at the time sentence is imposed and final judgment is entered shall be as required by the Colorado rules of criminal procedure. In addition to the requirements of such rules, the report shall include a statement showing the amount of time during which the defendant was imprisoned awaiting trial upon the charge resulting in conviction.

(3) The court, upon its own motion or upon the petition of the probation officer, may order any defendant who is subject to presentence investigation or who has made application for probation to submit to a mental and physical examination.

(4) The court, with the concurrence of the defendant and the prosecuting attorney, may dispense with the presentence examination and report; except that the information required by section 18-1.3-603 (2), C.R.S., and a victim impact statement shall be made in every case. The amount of restitution shall be ordered pursuant to section 18-1.3-603, C.R.S., and article 18.5 of this title and endorsed upon the mittimus.

(5) After receiving the presentence report and before imposing sentence, the court shall afford the defendant an opportunity to make a statement in his or her own behalf and to present any information in mitigation of punishment. The prosecution also shall be given an opportunity to be heard on any matter material to the imposition of sentence. The court shall then sentence the defendant pursuant to the provisions of this article and section 18-1.3-401, C.R.S.

(6) Following the return of a verdict of guilty of a felony, or a finding of guilt on such charge where the issues were tried to the court, or on a plea of guilty or nolo contendere to such a charge, the district attorney may file with the court identification photographs and fingerprints of the defendant or defendants, and such identification photographs and fingerprints shall become part of the court record. Such identification photographs and fingerprints of the defendant or defendants shall constitute prima facie evidence of identity under section 18-1.3-802, C.R.S.



§ 16-11-102.4. Genetic testing of convicted offenders

(1) Beginning July 1, 2007, each of the following convicted offenders shall submit to and pay for collection and a chemical testing of the offender's biological substance sample to determine the genetic markers thereof, unless the offender has already provided a biological substance sample for such testing pursuant to a statute of this state:

(a) Every offender who, on or after July 1, 2007, is in the custody of the department of corrections based on a sentence imposed before that date, including an offender on parole. The department shall collect the sample at least thirty-five days prior to the offender's discharge or release from custody, release on parole, or transfer to community corrections placement.

(b) (I) Every offender who, on or after July 1, 2007, is on probation under a sentence imposed before that date for a conviction of:

(A) An offense involving unlawful sexual behavior or for which the factual basis involved an offense involving unlawful sexual behavior, committed on or after July 1, 1996;

(B) An offense involving unlawful sexual behavior, or for which the factual basis involved an offense involving unlawful sexual behavior, committed before July 1, 1996, if the offender was on probation for the offense as of July 1, 2000;

(C) An offense that is a crime of violence as listed in section 18-1.3-406 (2), C.R.S., committed on or after July 1, 1999;

(D) An offense that is a crime of violence as listed in section 18-1.3-406 (2), C.R.S., committed before July 1, 1999, if the offender was on probation for the offense as of July 1, 2000;

(E) Second degree murder in violation of section 18-3-103 (1), C.R.S., committed on or after July 1, 1999;

(F) Second degree murder in violation of section 18-3-103 (1), C.R.S., committed before July 1, 1999, if the offender was on probation for the conviction as of July 1, 2000;

(G) First degree assault in violation of section 18-3-202 (1), C.R.S., committed on or after July 1, 1999;

(H) First degree assault in violation of section 18-3-202 (1), C.R.S., committed before July 1, 1999, if the offender was on probation for the conviction as of July 1, 2000;

(I) Second degree assault in violation of section 18-3-203 (1)(b), (1)(c), (1)(d), (1)(g), or (2)(b.5), C.R.S., committed on or after July 1, 1999;

(J) Second degree assault in violation of section 18-3-203 (1)(b), (1)(c), (1)(d), (1)(g), or (2)(b.5), C.R.S., committed before July 1, 1999, if the offender was on probation for the conviction as of July 1, 2000;

(K) Second degree kidnapping in violation of section 18-3-302 (4), C.R.S., committed on or after July 1, 1999;

(L) Second degree kidnapping in violation of section 18-3-302 (4), C.R.S., committed before July 1, 1999, if the offender was on probation for the conviction as of July 1, 2000;

(M) First degree arson in violation of section 18-4-102 (3), C.R.S., committed on or after July 1, 1999;

(N) First degree arson in violation of section 18-4-102 (3), C.R.S., committed before July 1, 1999, if the offender was on probation for the conviction as of July 1, 2000;

(O) First degree burglary in violation of section 18-4-202, C.R.S., committed on or after July 1, 1999;

(P) First degree burglary in violation of section 18-4-202, C.R.S., committed before July 1, 1999, if the offender was on probation for the conviction as of July 1, 2000;

(Q) Second degree burglary in violation of section 18-4-203, C.R.S., committed on or after July 1, 2000;

(R) Third degree burglary in violation of section 18-4-204, C.R.S., committed on or after July 1, 2000;

(S) Aggravated robbery in violation of section 18-4-302 (4), C.R.S., committed on or after July 1, 1999;

(T) Aggravated robbery in violation of section 18-4-302 (4), C.R.S., committed before July 1, 1999, if the offender was on probation for the conviction as of July 1, 2000; or

(U) Any other felony, if the offender was on probation for the conviction as of July 1, 2000, and had been previously convicted of an offense involving unlawful sexual behavior or for which the factual basis involved an offense involving unlawful sexual behavior, an offense that is a crime of violence as listed in section 18-1.3-406 (2), C.R.S., second degree murder in violation of section 18-3-103 (1), C.R.S., first degree assault in violation of section 18-3-202 (1), C.R.S., second degree assault in violation of section 18-3-203 (1)(b), (1)(c), (1)(d), (1)(g), or (2)(b.5), C.R.S., second degree kidnapping in violation of section 18-3-302 (4), C.R.S., first degree arson in violation of section 18-4-102 (3), C.R.S., first degree burglary in violation of section 18-4-202, C.R.S., or aggravated robbery in violation of section 18-4-302 (4), C.R.S.

(II) The judicial department or a probation department shall collect the sample required by this subsection (1) at least thirty days prior to the offender's scheduled termination of probation, but, in any event, by December 31, 2007.

(c) Every offender who, on or after July 1, 2007, is on a deferred judgment and sentence as authorized in section 18-1.3-102, C.R.S., that was granted on or after July 1, 1999, but before July 1, 2007, for an offense involving unlawful sexual behavior or for which the factual basis involved an offense involving unlawful sexual behavior. The judicial department or a probation department shall collect the sample required by this subsection (1) at least thirty days prior to the offender's scheduled termination of the deferred judgment, but, in any event, by October 1, 2007.

(d) Every offender who, on or after July 1, 2007, is in a county jail or a community corrections facility pursuant to article 27 of title 17, C.R.S., based on a sentence imposed before that date for a felony conviction. The sheriff or the community corrections program shall collect the sample at least thirty-five days prior to the offender's release from the custody of the county jail or community corrections facility.

(e) Every offender who, on or after July 1, 2007, is in a county jail or a community corrections facility based on a sentence imposed before that date for conviction of a misdemeanor offense involving unlawful sexual behavior or for which the factual basis involved an offense involving unlawful sexual behavior. The sheriff or the community corrections program shall collect the sample at least thirty-five days prior to the offender's release from the custody of the county jail or community corrections facility.

(f) Every offender who, on or after July 1, 2007, is in the custody of the youthful offender system based on a sentence imposed before that date, including an offender on community supervision. The department of corrections shall collect the sample at least thirty-five days prior to the offender's discharge or release from custody or release to community supervision.

(g) Every offender sentenced on or after July 1, 2007, for a felony conviction; except that this paragraph (g) shall not apply to an offender granted a deferred judgment and sentencing as authorized in section 18-1.3-102, C.R.S., unless otherwise required to submit to a sample pursuant to this section, or unless the deferred judgment and sentencing is revoked and a sentence is imposed. The sample shall be collected:

(I) From an offender sentenced to the department of corrections, by the department during the intake process but in any event within thirty-five days after the offender is received by the department;

(II) From an offender sentenced to county jail or community corrections, by the sheriff or by the community corrections program within thirty-five days after the offender is received into the custody of the county jail or the community corrections facility;

(III) From an offender sentenced to probation, by the judicial department within thirty-five days after the offender is placed on probation;

(IV) From an offender sentenced to the youthful offender system, by the department of corrections within thirty-five days after the offender is received at the youthful offender system; and

(V) From an offender who receives any other sentence or who receives a suspended sentence, by the judicial department within thirty-five days after the offender is sentenced or the sentence is suspended.

(h) Every offender who, on or after July 1, 2007, is sentenced for a conviction of, or who receives a deferred judgment and sentence for, an offense involving unlawful sexual behavior or for which the underlying factual basis involves unlawful sexual behavior. The sample shall be collected:

(I) From an offender sentenced to county jail or community corrections, by the sheriff or by the community corrections program within thirty-five days after the offender is received into the custody of the county jail or the community corrections facility;

(II) From an offender sentenced to probation, by the judicial department or a probation department within thirty-five days after the offender is placed on probation;

(III) From an offender who receives a deferred judgment and sentence, by the judicial department or a probation department within thirty-five days after the offender receives the deferred judgment and sentence; and

(IV) From an offender who receives any other sentence or who receives a suspended sentence, by the judicial department or a probation department within thirty-five days after the offender is sentenced or the sentence is suspended.

(2) For purposes of this section:

(a) "Convicted" means having received a verdict of guilty by a judge or jury or having pled guilty or nolo contendere. Except where otherwise indicated, "convicted" does not include deferred judgment and sentencing pursuant to section 18-1.3-102, C.R.S., unless the deferred judgment and sentence is revoked and a sentence is imposed.

(b) "Unlawful sexual behavior" shall have the same meaning as provided in section 16-22-102 (9).

(3) The judicial department, the department of corrections, a probation department, a sheriff, or a contractor may:

(a) Use reasonable force to obtain biological substance samples in accordance with this section using medically recognized procedures. In addition, an offender's refusal to comply with this section may be grounds for revocation or denial of parole, probation, suspension of sentence, or deferred judgment and sentence. Failure to pay for collection and a chemical testing of a biological substance sample shall be considered a refusal to comply if the offender has the present ability to pay.

(b) Collect biological substance samples notwithstanding that collection was not accomplished within an applicable deadline set forth in this section.

(4) Any moneys received from an offender pursuant to this section shall be deposited in the offender identification fund created in section 24-33.5-415.6, C.R.S.

(5) The Colorado bureau of investigation shall conduct the chemical testing of the biological substance samples obtained pursuant to this section. The Colorado bureau of investigation shall file and maintain the results thereof and shall furnish the results to a law enforcement agency upon request. The Colorado bureau of investigation shall store and preserve all biological substance samples obtained pursuant to this section.

(6) This section shall not apply to juvenile adjudications under title 19, C.R.S.






Part 2 - Probation

§ 16-11-205. Arrest of probationer - revocation

(1) A probation officer may arrest any probationer when:

(a) He has a warrant commanding that the probationer be arrested; or

(b) He has probable cause to believe that a warrant for the probationer's arrest has been issued in this state or another state for any criminal offense or for violation of the conditions of probation; or

(c) Any offense under the laws of this state has been or is being committed by the probationer in his presence; or

(d) He has probable cause to believe that a crime has been committed and the probationer has committed such crime; or

(e) He has probable cause to believe that the conditions of probation have been violated and probable cause to believe that the probationer is leaving or about to leave the state, or that the probationer will fail or refuse to appear before the court to answer charges of violation of the conditions of probation, or that the arrest of the probationer is necessary to prevent physical harm to the probationer or another person or the commission of a crime; or

(f) The probationer, who is on probation as a result of a conviction of any felony except a class 1 felony, has been tested for the illegal or unauthorized use of a controlled substance and the result of such test is positive.

(2) If a probation officer has reason to believe that the conditions of probation have been violated by any probationer, he may issue a summons requiring the probationer to appear before the court at a specified time and place to answer charges of violation of the conditions of probation. The summons, unless accompanied by a copy of a complaint, shall contain a brief statement of the violation and the date and place thereof. Failure of the probationer to appear before the court as required by the summons shall be deemed a violation of the conditions of probation.

(3) If, rather than issuing a summons, a probation officer makes an arrest, without warrant, of a probationer, the probationer shall be taken without unnecessary delay before the nearest available judge of a court of record. Any probationer so arrested shall have all of the rights afforded by the provisions of this code to persons incarcerated before trial of criminal charges and may be admitted to bail pending probation revocation hearing.

(4) Within seven days after the arrest of any probationer as provided in this section, or within a reasonable time after the issuance of a summons under this section, the probation officer shall complete his or her investigation and either:

(a) File a complaint in the court having jurisdiction of the violation of probation; or

(b) Order the release of the probationer, if imprisoned, and notify the probationer that he is relieved of obligation to appear before the court. In such event, the probation officer shall give written notification to the court of his action.

(5) A complaint alleging the violation of a condition of probation may be filed either by the probation officer pursuant to subsection (4) of this section or by the district attorney. Such complaint shall contain the name of the probationer, shall identify the violation charged and the condition of probation alleged to have been violated, including the date and approximate location thereof, and shall be signed by the probation officer or the district attorney. A copy thereof shall be given to the probationer a reasonable length of time before he appears before the court.

(6) A warrant for the arrest of any probationer for violation of the conditions of probation may be issued by any judge of a court of record upon the report of a probation officer or upon the verified complaint of any person, establishing to the satisfaction of the judge probable cause to believe that a condition of probation has been violated and that the arrest of the probationer is reasonably necessary. The warrant may be executed by any probation officer or by a peace officer authorized to execute warrants in the county in which the probationer is found.

(7) A person or entity that provides supervision pursuant to section 18-1.3-202 (2), C.R.S., may issue a summons and file a complaint with the court for a defendant under his or her supervision in accordance with the provisions of this section.



§ 16-11-206. Revocation hearing

(1) At the first appearance of the probationer in court or at the commencement of the hearing, whichever is first in time, the court shall advise the probationer as provided in section 16-7-207 insofar as such matters are applicable; except that there is no right to a trial by jury in proceedings for revocation of probation.

(2) At or prior to the commencement of the hearing, the court shall advise the probationer of the charges against him and the possible penalties therefor and shall require the probationer to plead guilty or not guilty.

(3) At the hearing, the prosecution has the burden of establishing by a preponderance of the evidence the violation of a condition of probation; except that the commission of a criminal offense must be established beyond a reasonable doubt unless the probationer has been convicted thereof in a criminal proceeding. When, in a revocation hearing, the alleged violation of a condition is the probationer's failure to pay court-ordered compensation to appointed counsel, probation fees, court costs, restitution, or reparations, evidence of the failure to pay shall constitute prima facie evidence of a violation. The court may, when it appears that the alleged violation of conditions of probation consists of an offense with which the probationer is charged in a criminal proceeding then pending, continue the probation revocation hearing until the termination of the criminal proceeding. Any evidence having probative value shall be received regardless of its admissibility under the exclusionary rules of evidence if the defendant is accorded a fair opportunity to rebut hearsay evidence.

(4) If the probationer is in custody, the hearing shall be held within fourteen days after the filing of the complaint, unless delay or continuance is granted by the court at the instance or request of the probationer or for other good cause found by the court justifying further delay.

(5) If the court determines that a violation of a condition of probation has been committed, it shall, within seven days after the said hearing, either revoke or continue the probation. If probation is revoked, the court may then impose any sentence or grant any probation pursuant to the provisions of this part 2 which might originally have been imposed or granted.



§ 16-11-207. Absent violator - arrest and return

When there is reason to believe that a condition of probation has been violated and the alleged violator is not in the state or cannot be apprehended in the state, the probation officer shall report these facts to the court which granted probation, and the court may forthwith order the issuance of a warrant for the arrest and return of the probationer.



§ 16-11-208. Officer's appointment - salary - oath

(1) Probation officers shall be appointed pursuant to the provisions of section 13-3-105, C.R.S., and shall not be removed except for cause.

(2) Before entering upon the duties of his office, each probation officer shall take an oath of office as an officer of the court, as prescribed by law.



§ 16-11-209. Duties of probation officers

(1) It is the duty of a probation officer to investigate and report upon any case referred to him or her by the court for investigation. The probation officer shall furnish to each person released on probation under his or her supervision a written statement of the conditions of probation and shall instruct the person regarding the same. The officer shall keep informed concerning the conduct and condition of each person on probation under his or her supervision and shall report thereon to the court at such times as it directs. Such officers shall use all suitable methods, not inconsistent with the conditions imposed by the court, to aid persons on probation and to bring about improvement in their conduct and condition. Each officer shall keep records of his or her work; shall make such reports to the court as are required; and shall perform such other duties as the court may direct.

(2) Any probationer, on probation as a result of a conviction, who is under the supervision of a probation officer pursuant to this part 2 and who is initially tested for the illegal or unauthorized use of a controlled substance and the result of such test is positive shall be subject to any or all of the following actions:

(a) An immediate warrantless arrest;

(b) An immediate increase in the level of supervision;

(c) Random screenings for the detection of the illegal or unauthorized use of a controlled substance, which use may serve as the basis for additional punishment or any other community placement;

(d) Referral to a substance use disorder treatment program.

(3) If any probationer described in subsection (2) of this section is subjected to a second or subsequent test for the illegal or unauthorized use of a controlled substance and the result of such test is positive, the probation officer shall take one or more of the following actions:

(a) Make an immediate warrantless arrest;

(b) Seek a probation revocation in accordance with sections 16-11-205 and 16-11-206;

(c) Immediately increase the level of supervision;

(d) Increase the number of drug screenings for the illegal or unauthorized use of controlled substances;

(e) Refer the probationer to a substance use disorder treatment program.

(4) (a) Prior to an offender being released from probation, the probation officer releasing the individual shall provide the notice described in paragraph (b) of this subsection (4) at the last meeting the officer has with the person.

(b) The notice shall contain the following information:

(I) That a person convicted of certain crimes has the right to seek to have his or her criminal record sealed;

(II) That there are collateral consequences associated with a criminal conviction that a sealing order can alleviate;

(III) The list of crimes that are eligible for sealing and the associated time period that a person must wait prior to seeking sealing;

(IV) That the state public defender has compiled a list of laws that impose collateral consequences related to a criminal conviction and that the list is available on the state public defender's website; and

(V) That the person should seek legal counsel if he or she has any questions regarding record sealing.



§ 16-11-210. County and juvenile courts

Any county court or juvenile court in this state may exercise the powers provided for and granted to district courts in this part 2, and the probation officers provided for in this part 2 shall also serve such courts in the same capacity as required by this part 2 for district courts.



§ 16-11-211. Interdistrict probation department - personnel

(1) Any two or more contiguous judicial districts may, by the election of the district judges or a majority of the judges of each district, combine in the formation of an interdistrict probation department; except that such formation shall be approved by the chief justice of the supreme court.

(2) This department, if created, shall have an administrative head who shall be appointed by the judges or the majority of the judges of the districts which comprise the interdistrict probation department, subject to section 13-3-105, C.R.S., and such administrative head shall be the chief probation officer of the department. The department shall consist of such other probation officers as may be appointed, together with such administrative and clerical employees as may be required, as provided pursuant to section 13-3-105, C.R.S.

(3) The chief probation officer shall be charged with the duty of administering the affairs of the department and supervising the probation officers and personnel of the department and conducting the department in accordance with the laws pertaining to probation and the rules of the district courts of the said districts.

(4) Any district which participates in an interdistrict probation department may withdraw from such department by the election of the judges or a majority of the judges of the district and the approval of the chief justice of the supreme court, by giving written notice to the presiding judges of all other judicial districts affected. However, the withdrawal shall not be effective until January 1 of the year following the written notification.



§ 16-11-214. Fund created - probation services

(1) (a) There is hereby created in the state treasury the offender services fund to which shall be credited one hundred percent of any cost of care payments or probation supervision fees paid to the state pursuant to section 18-1.3-204 (2)(a)(V) or 19-2-114 (1), C.R.S., and from which the general assembly shall make annual appropriations for administrative and personnel costs for adult and juvenile probation services as well as for adjunct adult and juvenile probation services in the judicial department, including treatment services, contract services, drug and alcohol treatment services, and program development, and for associated administrative and personnel costs. Any moneys remaining in said fund at the end of any fiscal year shall not revert to the general fund.

(b) Repealed.

(c) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, on April 20, 2009, the state treasurer shall deduct two hundred fifty thousand dollars from the offender services fund and transfer such sum to the general fund.

(d) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, on July 1, 2009, the state treasurer shall deduct two million four hundred ninety-eight thousand four hundred thirty-nine dollars from the offender services fund and transfer such sum to the general fund.

(2) (Deleted by amendment, L. 2000, p. 997, § 2, effective May 26, 2000.)






Part 3 - Sentences to Imprisonment

§ 16-11-301. Sentences - commitments - correctional facilities - county jail - age limit

(1) As a general rule, imprisonment for the conviction of a felony by an adult offender shall be served by confinement in an appropriate facility as determined by the executive director of the department of corrections. In such cases, the court will sentence the offender to the custody of the executive director of the department of corrections.

(2) Unless otherwise provided in the "Colorado Children's Code", title 19, C.R.S., a defendant convicted of a crime which may be punished by imprisonment in a county jail may be sentenced to a correctional facility other than state correctional facilities if at the time of sentencing the defendant is sixteen years of age or older but under the age of twenty-one years, and if, in the opinion of the court, rehabilitation of the person convicted can best be obtained by such a sentence, and if it also appears to the court that the best interests of the person and of the public and the ends of justice would thereby be served.

(3) Repealed.

(4) With regard to any juvenile sentenced to the department of corrections, the executive director shall consider the juvenile's safety and well-being in determining the facility in which to house the juvenile, the persons with whom the juvenile has contact, and the activities in which the juvenile engages.



§ 16-11-307. Credit for confinement pending appeal

(1) (a) A defendant whose sentence was stayed pending appeal prior to July 1, 1972, but who was confined pending disposition of the appeal, is entitled to credit against the maximum and minimum terms of his sentence for the entire period of confinement served while the stay of execution was in effect.

(b) A defendant whose sentence is stayed pending appeal after July 1, 1972, but who is confined pending disposition of the appeal, is entitled to credit against the term of his sentence for the entire period of such confinement, and this is so even though the defendant could have elected to commence serving his sentence before disposition of his appeal.

(2) The sheriff or other officer having charge of the defendant during such confinement shall endorse the length of such confinement on the mittimus and deliver it to the prison authorities when the defendant is delivered for commitment.

(3) The credit shall be computed by the prison authorities to the date of commitment. The computation shall be made as soon as practicable and the credit automatically awarded. The defendant shall be advised of the credit as soon as it is computed.



§ 16-11-308. Custody of department of corrections - procedure

(1) When any person is sentenced to any correctional facility, that person shall be deemed to be in the custody of the executive director of the department of corrections or his designee.

(2) Any person sentenced pursuant to subsection (1) of this section shall initially be confined in the diagnostic center, as defined in section 17-40-101 (1.5), C.R.S., unless otherwise authorized by the executive director or the executive director's designee, to undergo evaluation and diagnosis to determine whether such person should be confined in a correctional facility or any other state institution, or whether such person should participate in a rehabilitation program as provided by law; except that no person subject to the provisions of section 16-11-301 (2) shall serve such person's sentence in any state correctional facility.

(3) When such evaluation and diagnosis is completed, a recommendation shall be made to the executive director of the department of corrections or his designee as to the place of confinement or rehabilitation program as provided by law which may result in the maximum rehabilitation of the offender.

(4) Copies of the evaluation and diagnosis and the recommendation shall be shown and explained to the offender upon request; except that the executive director of the department of corrections or his designee may withhold any information he deems to be detrimental to the rehabilitation of the offender.

(4.5) Repealed.

(5) The executive director of the department of corrections or his designee is further authorized to transfer said person to any state institution or treatment facility under the jurisdiction of or approved by the department of corrections if he deems it to be in the best interests of said person and the public. Insofar as is practicable, said transfer shall be consistent with the evaluation and diagnosis and recommendation.



§ 16-11-308.5. Authority to contract with a county or a city and county for placement of prisoners in custody of executive director

(1) The general assembly hereby finds and declares that the department of corrections needs to reduce the backlog of state prisoners in local jails and that such reduction may occur by means of contracting with local jails for jail space in an amount equal to the number of inmates backlogged in local jails. The general assembly also finds and declares that it is the general assembly's intent that the department of corrections cooperate with each contracting county or city and county to select inmates for placement who will eventually be released in that county, city and county, or geographic area, or who have special protective needs, or who have occupational skills or plans that are compatible with the county's or city and county's needs.

(1.5) For the purposes of this section, "local jail" means a jail or an adult detention center of a county or city and county.

(2) (a) The executive director of the department of corrections may enter into a contract with any county or city and county for the placement in a local jail of any person who is in the custody of the executive director. Subject to appropriations, the executive director may provide an incentive to any county or city and county to encourage such county or city and county to so contract. The incentive shall not exceed ten percent of the daily rate as determined pursuant to section 17-1-112, C.R.S., multiplied by the number of days of confinement of any such person in such local jail.

(b) In any such placement in a local jail, the executive director shall be governed by the provisions of section 16-11-308 and shall retain jurisdiction over any person so placed for the purpose of any transfer to a state institution or treatment facility pursuant to section 16-11-308 (5).

(3) Except for contracts executed in the fiscal year beginning July 1, 1988, the board of county commissioners in each county or city council of each city and county desiring to contract with the department of corrections shall notify said department, on or before September 1 of each year, of the jail space available for contract on July 1 of the following year.

(4) Commencing with the fiscal year beginning July 1, 1988, the department of corrections shall execute contracts with counties or city and counties indicating a willingness to contract for available jail space as soon as is practicable after July 1, 1988.

(5) Beginning with budget requests required to be submitted by November 1, 1988, the executive director of the department of corrections shall include the costs of contracting for jail space in the department's annual budget request to be submitted to the joint budget committee.






Part 4 - Death Penalty - Execution



Part 5 - Sentences to Payment of Fines - Costs



Part 6 - Right to Attend Sentencing

§ 16-11-601. Right to attend sentencing

The victim of any crime or a relative of the victim, if the victim has died, has the right to attend all sentencing proceedings resulting from a conviction of said crime under any laws of this state. Said person has the right to appear, personally or with counsel, at the sentencing proceeding and to adequately and reasonably express his or her views concerning the crime, the defendant, the need for restitution, and the type of sentence which should be imposed by the court. The court, in imposing sentence, shall consider the statements of such person and shall make a finding, on the record, as to whether or not the defendant would pose a threat to public safety if granted probation.






Part 7 - Community or Useful Public Service



Part 8 - Applicability of Procedure in Class 1 Felony Cases for Crimes Committed on or After July 1, 1988, and Prior to September 20, 1991






Article 11.3 - Colorado Commission on Criminal and Juvenile Justice

§ 16-11.3-101. Legislative declaration

(1) The general assembly finds and declares that:

(a) Ensuring public safety and respecting the rights of victims are paramount concerns of the citizens of Colorado;

(b) Improving the effective administration of justice involves a comprehensive examination of, and recommendations regarding, the criminal and juvenile justice systems;

(c) Current commitments to the department of corrections require expending a significant percentage of the state budget for incarceration of offenders;

(d) The number of offenders projected to be sentenced in the future will require that an even greater percentage of the state budget be dedicated to incarceration;

(e) The rate of recidivism is high, resulting in the return of many offenders to the justice system with additional significant expense;

(f) It is in the interest of the people of the state of Colorado to maintain public safety through the most cost-effective use of limited criminal justice resources;

(g) Many factors may contribute to an offender's criminal behavior, including but not limited to substance abuse and substance use disorders, behavioral or mental health disorders, poverty, child abuse, domestic violence, and educational deficiencies. Factors contributing to criminal conduct and re-victimization are frequently not addressed adequately within the justice system.

(h) Appropriate intervention in a child's life through the juvenile justice system or prevention programs may limit or prevent future criminal conduct;

(i) It is in the best interest of the public to engage in a comprehensive, evidence-based analysis of the circumstances and characteristics of the offenders being sentenced to the department of corrections, the alternatives to incarceration, the effectiveness of prevention programs, and the effectiveness of the criminal code and sentencing laws in securing public safety.

(2) Therefore, the general assembly declares that a commission comprised of experts in criminal justice, corrections, mental and behavioral health, drug abuse, victims' rights, higher education, juvenile justice, local government, and other pertinent disciplines shall be formed to engage in an evidence-based analysis of the criminal justice system in Colorado and annually report to the governor, the speaker of the house of representatives, the president of the senate, and the chief justice of the Colorado supreme court.



§ 16-11.3-102. Colorado commission on criminal and juvenile justice - creation - membership - operation

(1) (a) There is hereby created in the department of public safety the Colorado commission on criminal and juvenile justice, referred to in this article as the "commission". The commission shall have the powers and duties specified in this article.

(b) The commission shall exercise its powers and perform its duties and functions as if the same were transferred to the department of public safety by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) (a) The commission consists of twenty-six voting members, as follows:

(I) The executive director of the department of public safety, or his or her designee;

(II) The executive director of the department of corrections, or his or her designee;

(III) The executive director of the department of human services, or his or her designee;

(IV) The executive director of the department of higher education, or his or her designee;

(V) The attorney general, or his or her designee;

(VI) The state public defender, or his or her designee;

(VII) The chairperson of the state board of parole, or his or her designee;

(VIII) The chairperson of the juvenile parole board, or his or her designee;

(IX) Two members appointed by the chief justice of the Colorado supreme court from the judicial branch, at least one of whom shall be a current or retired judge;

(X) Four members of the general assembly appointed as follows:

(A) One member appointed by the speaker of the house of representatives;

(B) One member appointed by the minority leader of the house of representatives;

(C) One member appointed by the president of the senate; and

(D) One member appointed by the minority leader of the senate; and

(XI) Twelve members appointed by the governor as follows:

(A) A representative of a police department;

(B) A representative of a sheriff's department;

(C) An expert in juvenile justice issues;

(D) Two elected district attorneys;

(E) A county commissioner;

(F) A criminal defense attorney;

(G) A representative of a victims' rights organization;

(H) One member who is a representative of a community corrections provider, a community corrections board member, or a behavioral, mental health, or substance use disorder treatment provider; and

(I) Three members who shall be appointed at-large.

(b) The director of the division of criminal justice in the department of public safety shall serve as a nonvoting member of the commission.

(3) (a) The appointed members of the commission shall serve terms of three years; except that the members first appointed pursuant to sub-subparagraphs (D) to (I) of subparagraph (XI) of paragraph (a) of subsection (2) of this section shall each serve a two-year term. The members appointed after the initial two-year terms shall serve three-year terms.

(b) Each appointing authority shall appoint the initial appointed members of the commission within sixty days after May 23, 2007. An appointed member shall not serve more than two consecutive full terms, in addition to any partial term. In the event of a vacancy in an appointed position by death, resignation, removal for misconduct, incompetence, neglect of duty, or otherwise, the appointing authority shall appoint a member to fill the position for the remainder of the unexpired term.

(4) (a) The governor shall select the chairperson and vice-chairperson of the commission from among its members.

(b) The members of the commission shall serve without compensation except as otherwise provided in section 2-2-326, C.R.S., and except that the members of the commission may be reimbursed for any actual and necessary travel expenses incurred in the performance of their duties under this article.

(5) The commission may establish by-laws as appropriate for its effective operation.

(6) The commission shall meet at least once per month or on a schedule determined by the chairperson to review information necessary for making recommendations.

(7) Members of the commission, employees, and consultants shall be immune from suit in any civil action based upon any official act performed in good faith pursuant to this article.



§ 16-11.3-103. Duties of the commission - mission - staffing

(1) The mission of the commission is to enhance public safety, to ensure justice, and to ensure protection of the rights of victims through the cost-effective use of public resources. The work of the commission will focus on evidence-based recidivism reduction initiatives and the cost-effective expenditure of limited criminal justice funds.

(2) The commission shall have the following duties:

(a) To conduct an empirical analysis of and collect evidence-based data on sentencing policies and practices, including but not limited to the effectiveness of the sentences imposed in meeting the purposes of sentencing and the need to prevent recidivism and revictimization;

(b) To investigate effective alternatives to incarceration, the factors contributing to recidivism, evidence-based recidivism reduction initiatives, and cost-effective crime prevention programs;

(c) To make an annual report of findings and recommendations, including evidence-based analysis and data;

(d) To study and evaluate the outcomes of commission recommendations as implemented;

(e) To conduct and review studies, including but not limited to work and resources compiled by other states, and make recommendations concerning policies and practices in the criminal and juvenile justice systems. The areas of study shall include, but are not limited to, the reduction of racial and ethnic disparities within the criminal and juvenile justice systems. The commission shall prioritize areas of study based on the potential impact on crime and corrections and the resources available for conducting the work.

(f) To work with other state-established boards, task forces, or commissions that study or address criminal justice issues.

(2.5) (a) Using empirical analysis and evidence-based data, the commission shall study sentences in Colorado.

(b) to (d) Repealed.

(2.7) and (2.8) Repealed.

(3) The commission shall establish advisory committees that focus on specific subject matters and make recommendations to the full commission. The chairperson of the commission shall select the chairpersons for the advisory committees as well as the commission members to serve on the advisory committees. The chairperson of an advisory committee may select noncommission members from interested members of the community to serve on the advisory committee. Each advisory committee shall make findings and recommendations for consideration by the commission. Noncommission members of an advisory committee shall serve without compensation and without reimbursement for expenses.

(4) The commission, at its discretion, may respond to inquiries referred by members of the general assembly, the governor, and the chief justice of the Colorado supreme court, as resources allow.

(5) (a) The division of criminal justice in the department of public safety, in consultation with the department of corrections, shall provide resources for data collection, research, analysis, and publication of the commission's findings and reports.

(b) Upon the request of the commission, the office of legislative legal services created pursuant to section 2-3-501, C.R.S., shall provide a staff member to attend meetings of the commission.

(6) The commission is encouraged to create and make publicly available a document describing the provisions of section 18-1-711, C.R.S.



§ 16-11.3-104. Colorado commission on criminal and juvenile justice cash fund - created - donations

(1) The department of public safety and the commission are authorized to accept gifts, grants, or donations, including in-kind donations from private or public sources, for the purposes of this article. All private and public funds received through gifts, grants, or donations by the department of public safety or by the commission shall be transmitted to the state treasurer, who shall credit the same to the Colorado commission on criminal and juvenile justice cash fund, which fund is hereby created and referred to in this article as the "cash fund". Any moneys in the cash fund not expended for the purposes of this article shall be invested by the state treasurer as provided in section 24-36-113, C.R.S. All interest and income derived from the investment and deposit of moneys in the cash fund shall be credited to the cash fund. Any unexpended and unencumbered moneys remaining in the cash fund at the end of any fiscal year shall remain in the cash fund and shall not be credited or transferred to the general fund or any other fund.

(2) The department of public safety shall not be required to solicit gifts, grants, or donations from any source for the purposes of this article.



§ 16-11.3-105. Repeal of article

This article is repealed effective July 1, 2018.






Article 11.5 - Substance Abuse in the Criminal Justice System

§ 16-11.5-101. Legislative declaration

The general assembly hereby declares that substance abuse, specifically the abuse of alcohol and controlled substances, is a major problem in the criminal justice system of the state of Colorado and in the entire nation. Substance abuse is a significant factor in the commission of crimes and it is a significant factor in impeding the rehabilitation of persons convicted of crimes which results in an increased rate of recidivism. Therefore, the general assembly hereby resolves to curtail the disastrous effects of substance abuse in the criminal justice system by providing for consistency in the response to substance abuse throughout the criminal justice system and to improve and standardize substance abuse treatment for offenders at each stage of the criminal justice system and to provide punitive measures for offenders who refuse to cooperate with and respond to substance abuse treatment while such offenders are involved with the criminal justice system.



§ 16-11.5-102. Substance abuse assessment - standardized procedure

(1) The judicial department, the department of corrections, the state board of parole, the division of criminal justice of the department of public safety, and the department of public health and environment shall cooperate to develop and implement the following:

(a) A standardized procedure for the assessment of the use of controlled substances by offenders, which procedure shall include the administration of a chemical test of such offender for the presence of controlled substances or alcohol, or such other test of the offender for the presence of controlled substances or alcohol as deemed appropriate by the supervising agency. The assessment procedure developed pursuant to this paragraph (a) shall provide an evaluation of the extent of an offender's abuse of substances, if any, and recommend treatment which is appropriate to the needs of the particular offender.

(b) A system of programs for education and treatment of abuse of substances which can be utilized by offenders who are placed on probation, incarcerated with the department of corrections, placed on parole, or placed in community corrections. The programs developed pursuant to this paragraph (b) shall be as flexible as possible so that such programs may be utilized by each particular offender to the extent appropriate to that offender. The programs developed pursuant to this paragraph (b) shall be structured in such a manner that the programs provide a continuum of education and treatment programs for each offender as he proceeds through the criminal justice system and may include, but shall not be limited to, attendance at self-help groups, group counseling, individual counseling, outpatient treatment, inpatient treatment, day care, or treatment in a therapeutic community. Also, such programs shall be developed in such a manner that, to the extent possible, the programs may be accessed by all offenders in the criminal justice system. Any programs developed pursuant to this paragraph (b) shall include a system of periodic or random chemical testing for the presence of controlled substances or alcohol, or such other testing as provided in paragraph (a) of this subsection (1). The frequency of such testing shall be that which is appropriate to the particular offender in accordance with the offender's assessment performed pursuant to paragraph (a) of this subsection (1).

(c) A system of punitive sanctions for offenders who test positive for the use of substances subsequent to the initial test and after being placed in an education or treatment program. The sanctions developed pursuant to this paragraph (c) should allow for appropriate responses by the criminal justice system to each occurrence of a positive test by an offender, each of which shall become a permanent part of the offender's record.

(2) to (9) Repealed.



§ 16-11.5-105. Departments shall develop testing programs - punitive sanctions

(1) The judicial department, the department of public health and environment, the department of corrections, the state board of parole, and the division of criminal justice of the department of public safety shall cooperate to develop programs for the periodic testing of offenders under the jurisdiction of each agency and programs for the periodic reassessment of appropriate offenders under the jurisdiction of each agency. Any such periodic testing or treatment of an offender shall be based upon recommendations of appropriate treatment and testing made in the initial substance abuse assessment required by section 18-1.3-209, C.R.S., or any subsequent reassessment.

(2) Any offender who tests positive for the use of alcohol or controlled substances subsequent to the initial test required by section 18-1.3-209, C.R.S., shall be subjected to a punitive sanction. The judicial department, the department of corrections, the state board of parole, and the division of criminal justice of the department of public safety shall cooperate to develop and make public a range of punitive sanctions for those offenders under the jurisdiction of each agency which are appropriate to the offenders supervised by each particular agency. Such punitive sanctions shall be formulated in such a way as to promote fairness and consistency in the treatment of offenders and may include, but shall not be limited to, increases in the level of an offender's supervision, increases in the use of electronic monitoring of an offender, loss of earned time granted pursuant to section 17-22.5-405, C.R.S., and referral of the offender to the court or the state board of parole for resentencing or revocation of probation or parole. It is the intent of the general assembly that any offender's test which is positive for the use of controlled substances or alcohol shall result in an intensified level of testing, treatment, supervision, or other sanctions designed to control abuse of substances for such offender.

(3) The judicial department, the department of corrections, the state board of parole, and the division of criminal justice of the department of public safety shall cooperate to develop a range of incentives for offenders under the jurisdiction of each particular agency to discontinue abuse of alcohol or controlled substances.

(4) On or before July 1, 1992, the state board of parole shall develop and make public guidelines for the revocation of parole due to the abuse of alcohol or controlled substances in violation of this article.



§ 16-11.5-106. Samples for testing of offenders - collected by probation or community parole officers or contract providers of testing services

Any type of sample for the chemical testing of any offender for the presence of controlled substances or alcohol pursuant to this article may be collected from the offender by his or her probation officer, community parole officer, case manager within the department of corrections, or any contract provider of testing services.






Article 11.7 - Standardized Treatment Program for Sex Offenders

§ 16-11.7-101. Legislative declaration

(1) The general assembly finds that, to protect the public and to work toward the elimination of sexual offenses, it is necessary to comprehensively evaluate, identify, treat, manage, and monitor adult sex offenders who are subject to the supervision of the criminal justice system and juveniles who have committed sexual offenses who are subject to the supervision of the juvenile justice system.

(2) Therefore, the general assembly declares that it is necessary to create a program that establishes evidence-based standards for the evaluation, identification, treatment, management, and monitoring of adult sex offenders and juveniles who have committed sexual offenses at each stage of the criminal or juvenile justice system to prevent offenders from reoffending and enhance the protection of victims and potential victims. The general assembly does not intend to imply that all offenders can or will positively respond to treatment.



§ 16-11.7-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Adult sex offender" means a person who has been convicted, as described in subparagraphs (I) to (III) of paragraph (a) of subsection (2) of this section, of a sex offense.

(1.3) "Board" means the sex offender management board created in section 16-11.7-103.

(1.5) "Juvenile who has committed a sexual offense" means a juvenile who has been adjudicated as a juvenile or who receives a deferred adjudication on or after July 1, 2002, for an offense that would constitute a sex offense, as defined in subsection (3) of this section, if committed as an adult, or a juvenile who has committed any offense, the underlying factual basis of which involves a sex offense.

(2) (a) "Sex offender" means any person who is:

(I) Convicted in the state of Colorado, on or after January 1, 1994, of any sex offense as defined in subsection (3) of this section; or

(II) Convicted in the state of Colorado on or after January 1, 1994, of any criminal offense, if such person has previously been convicted of a sex offense as described in subsection (3) of this section in the state of Colorado, or if such person has previously been convicted in any other jurisdiction of any offense that would constitute a sex offense as defined in subsection (3) of this section, or if such person has a history of any sex offenses as defined in subsection (3) of this section; or

(III) Convicted in the state of Colorado on or after July 1, 2000, of any criminal offense, the underlying factual basis of which involves a sex offense; or

(IV) A juvenile who has committed a sexual offense.

(b) For purposes of this subsection (2), any person who receives a deferred judgment or deferred sentence for the offenses specified in this subsection (2) is deemed convicted.

(3) "Sex offense" means any felony or misdemeanor offense described in this subsection (3) as follows:

(a) (I) Sexual assault, in violation of section 18-3-402, C.R.S.; or

(II) Sexual assault in the first degree, in violation of section 18-3-402, C.R.S., as it existed prior to July 1, 2000;

(b) Sexual assault in the second degree, in violation of section 18-3-403, C.R.S., as it existed prior to July 1, 2000;

(c) (I) Unlawful sexual contact, in violation of section 18-3-404, C.R.S.; or

(II) Sexual assault in the third degree, in violation of section 18-3-404, C.R.S., as it existed prior to July 1, 2000;

(d) Sexual assault on a child, in violation of section 18-3-405, C.R.S.;

(e) Sexual assault on a child by one in a position of trust, in violation of section 18-3-405.3, C.R.S.;

(f) Sexual assault on a client by a psychotherapist, in violation of section 18-3-405.5, C.R.S.;

(g) Enticement of a child, in violation of section 18-3-305, C.R.S.;

(h) Incest, in violation of section 18-6-301, C.R.S.;

(i) Aggravated incest, in violation of section 18-6-302, C.R.S.;

(j) Human trafficking of a minor for sexual servitude, as described in section 18-3-504 (2), C.R.S.;

(k) Sexual exploitation of children, in violation of section 18-6-403, C.R.S.;

(l) Procurement of a child for sexual exploitation, in violation of section 18-6-404, C.R.S.;

(m) Indecent exposure, in violation of section 18-7-302, C.R.S.;

(n) Soliciting for child prostitution, in violation of section 18-7-402, C.R.S.;

(o) Pandering of a child, in violation of section 18-7-403, C.R.S.;

(p) Procurement of a child, in violation of section 18-7-403.5, C.R.S.;

(q) Keeping a place of child prostitution, in violation of section 18-7-404, C.R.S.;

(r) Pimping of a child, in violation of section 18-7-405, C.R.S.;

(s) Inducement of child prostitution, in violation of section 18-7-405.5, C.R.S.;

(t) Patronizing a prostituted child, in violation of section 18-7-406, C.R.S.;

(u) Criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in this subsection (3);

(v) Class 4 felony internet luring of a child, in violation of section 18-3-306 (3), C.R.S.;

(w) Internet sexual exploitation of a child in violation of section 18-3-405.4, C.R.S.;

(x) Public indecency, committed in violation of section 18-7-301 (2)(b), C.R.S., if a second offense is committed within five years of the previous offense or a third or subsequent offense is committed; or

(y) Invasion of privacy for sexual gratification, as described in section 18-3-405.6, C.R.S.

(4) "Treatment" means therapy, monitoring, and supervision of any sex offender which conforms to the standards created by the board pursuant to section 16-11.7-103.



§ 16-11.7-103. Sex offender management board - creation - duties - repeal

(1) There is hereby created in the department of public safety a sex offender management board that consists of twenty-five members. The membership of the board must reflect, to the extent possible, representation of urban and rural areas of the state and a balance of expertise in adult and juvenile issues relating to persons who commit sex offenses. The membership of the board consists of the following persons who are appointed as follows:

(a) The chief justice of the supreme court shall appoint three members as follows:

(I) One member who represents the judicial department;

(II) One member who is a district court judge; and

(III) One member who is a juvenile court judge or juvenile court magistrate;

(b) The executive director of the department of corrections shall appoint one member who represents the department of corrections;

(c) The executive director of the department of human services shall appoint three members as follows:

(I) One member who represents the department of human services and who has recognizable expertise in child welfare and case management;

(II) One member who represents the division of youth services in the department of human services; and

(III) One member who is a provider of out-of-home placement services with recognizable expertise in providing services to juveniles who have committed sexual offenses;

(d) The executive director of the department of public safety shall appoint sixteen members as follows:

(I) One member who represents the division of criminal justice in the department of public safety;

(II) Two members who are licensed mental health professionals with recognizable expertise in the treatment of adult sex offenders;

(III) Two members who are licensed mental health professionals with recognizable expertise in the treatment of juveniles who have committed sexual offenses;

(IV) One member who is a member of a community corrections board;

(V) One member who is a public defender with recognizable expertise related to sexual offenses;

(VI) One member who represents law enforcement with recognizable expertise in addressing sexual offenses and victimization;

(VII) Three members who are recognized experts in the field of sexual abuse and who can represent sexual abuse victims and victims' rights organizations;

(VIII) One member who is a clinical polygraph examiner;

(IX) One member who is a private criminal defense attorney with recognizable expertise related to sexual offenses;

(X) One member who is a county director of social services, appointed after consultation with a statewide group representing counties; and

(XI) Two members who are county commissioners or members of the governing council for a jurisdiction that is a contiguous city and county, one of whom shall represent an urban or suburban county and one of whom shall represent a rural county, appointed after consultation with a statewide group representing counties;

(e) The executive director of the Colorado district attorneys' council shall appoint one member who represents the interests of prosecuting attorneys and who has recognizable expertise in prosecuting sexual offenses; and

(f) The commissioner of education shall appoint one member who has experience with juveniles who have committed sexual offenses and who are in the public school system.

(2) The members of the board shall elect presiding officers for the board, including a chair and vice-chair, from among the board members appointed pursuant to subsection (1) of this section, which presiding officers shall serve terms of two years. Board members may re-elect a presiding officer.

(3) Members of the board shall serve at the pleasure of the appointing authority for terms of four years; except that the member appointed pursuant to subparagraph (IX) of paragraph (d) of subsection (1) of this section prior to July 1, 2011, shall serve the term of years in effect at the time of his or her appointment. The appointing authority may reappoint a member for an additional term or terms. Members of the board shall serve without compensation.

(4) Duties of the board. The board shall carry out the following duties:

(a) Standards for identification and evaluation of adult sex offenders. (I) The board shall develop, prescribe, and revise, as appropriate, a standard procedure to evaluate and identify adult sex offenders, including adult sex offenders with developmental disabilities. The procedures shall provide for an evaluation and identification of the adult sex offender and recommend management, monitoring, and treatment based upon existing research and shall incorporate the concepts of the risk-need-responsivity or another evidence-based correctional model. There is currently no way to ensure that adult sex offenders with the propensity to commit sexual offenses will not reoffend. Because there are adult sex offenders who can learn to manage unhealthy patterns and learn behaviors that can lessen their risk to society in the course of ongoing treatment, management, and monitoring, the board shall develop a procedure for evaluating and identifying, on a case-by-case basis, reliably lower-risk sex offenders whose risk to sexually reoffend may not be further reduced by participation in treatment as described in paragraph (b) of this subsection (4). The board shall develop and implement methods of intervention for adult sex offenders, which methods have as a priority the physical and psychological safety of victims and potential victims and which are appropriate to the assessed needs of the particular offender, so long as there is no reduction in the safety of victims and potential victims.

(II) (A) Once the board has approved revised portions of the standards, the board shall make every effort to publish the approved portions. The board shall complete a revision of the standards to identify and evaluate adult sex offenders by July 1, 2017. If the board determines that it will be unable to complete the revision of the standards by July 1, 2017, the board shall report to the judiciary committees of the general assembly, or any successor committees, a projected completion date as part of its annual report presented pursuant to section 16-11.7-109 (2) in January 2017.The revised standards must be consistent with the recommendations provided to the board in the 2014 independent evaluation of the board's standards and guidelines funded by the general assembly in 2013; except that, if the standards are not consistent with the 2014 independent evaluation, in its annual report to the judiciary committees of the general assembly, or any successor committees, pursuant to section 16-11.7-109 (2), the board shall describe any inconsistencies and explain the evidence-based reasons for the inconsistencies.

(B) This subparagraph (II) is repealed, effective July 1, 2018.

(b) (I) Guidelines and standards for treatment of adult offenders. (I) The board shall develop, implement, and revise, as appropriate, guidelines and standards to treat adult sex offenders, including adult sex offenders with intellectual and developmental disabilities, incorporating in the guidelines and standards the concepts of the risk-need-responsivity or another evidence-based correctional model, which guidelines and standards can be used in the treatment of offenders who are placed on probation, incarcerated with the department of corrections, placed on parole, or placed in community corrections. Programs implemented pursuant to the guidelines and standards developed pursuant to this subsection (4)(b) must be as flexible as possible so that the programs may be accessed by each adult sex offender to prevent the offender from harming victims and potential victims. Programs must include a continuing monitoring process and a continuum of treatment options available to an adult sex offender as he or she proceeds through the criminal justice system. Treatment options must be determined by a current risk assessment and evaluation and may include, but need not be limited to, group counseling, individual counseling, family counseling, outpatient treatment, inpatient treatment, shared living arrangements, or treatment in a therapeutic community. Programs implemented pursuant to the guidelines and standards developed pursuant to this subsection (4)(b) must, to the extent possible, be accessible to all adult sex offenders in the criminal justice system, including those offenders with behavioral, mental health, and co-occurring disorders. The procedures for evaluation, identification, treatment, and monitoring developed pursuant to this subsection (4) must be implemented only to the extent that money is available in the sex offender surcharge fund created in section 18-21-103 (3).

(II) To revise the guidelines and standards developed pursuant to this paragraph (b), the board shall establish a committee to make recommendations to the board. At least eighty percent of the members of the committee must be approved treatment providers.

(III) (A) Once the board has approved revised portions of the standards, the board shall make every effort to publish the approved portions. The board shall complete a revision of the guidelines and standards to treat adult sex offenders by July 1, 2017. If the board determines that it will be unable to complete the revision of the standards by July 1, 2017, the board shall report to the judiciary committees of the general assembly, or any successor committees, a projected completion date as part of its annual report presented pursuant to section 16-11.7-109 (2) in January 2017. The revised guidelines and standards must be consistent with the recommendations provided to the board in the 2014 independent evaluation of the board's standards and guidelines funded by the general assembly in 2013; except that, if the standards are not consistent with the 2014 independent evaluation, in its annual report to the general assembly pursuant to section 16-11.7-109 (2), the board shall describe any inconsistencies and explain the evidence-based reasons for the inconsistencies.

(B) This subparagraph (III) is repealed, effective July 1, 2018.

(c) Allocation of moneys in sex offender surcharge fund. The board shall develop an annual plan for the allocation of moneys deposited in the sex offender surcharge fund created pursuant to section 18-21-103 (3), C.R.S., among the judicial department, the department of corrections, the division of criminal justice in the department of public safety, and the department of human services. In addition, the board shall coordinate the expenditure of moneys from the sex offender surcharge fund with any moneys expended by any of the departments described in this paragraph (c) to identify, evaluate, and treat adult sex offenders and juveniles who have committed sexual offenses. The general assembly may appropriate moneys from the sex offender surcharge fund in accordance with the plan.

(d) Risk assessment screening instrument. The board shall consult on, approve, and revise, as necessary, the risk assessment screening instrument developed by the division of criminal justice to assist the sentencing court in determining the likelihood that an adult sex offender will commit one or more of the offenses specified in section 18-3-414.5 (1)(a)(II), C.R.S., under the circumstances described in section 18-3-414.5 (1)(a)(III), C.R.S. In carrying out this duty, the board shall consider research on adult sex offender risk assessment and shall consider as one element the risk posed by an adult sex offender who suffers from psychopathy or a personality disorder that makes the person more likely to engage in sexually violent predatory offenses. If a defendant is found to be a sexually violent predator, the defendant shall be required to register pursuant to article 22 of this title and shall be subject to community notification pursuant to part 9 of article 13 of this title.

(e) Evaluation of policies and procedures - report. (I) The board shall research, either through direct evaluation or through a review of relevant research articles and sex offender treatment empirical data, and analyze, through a comprehensive review of evidence-based practices, the effectiveness of the evaluation, identification, and treatment policies and procedures for adult sex offenders developed pursuant to this article. This research shall specifically include, but need not be limited to, reviewing and researching reoffense and factors that contribute to reoffense for sex offenders as defined in this article, the effective use of cognitive behavioral therapy to prevent reoffense, the use of polygraphs in treatment, and the containment model for adult sex offender management and treatment and its effective application. The board shall revise the guidelines and standards for evaluation, identification, and treatment, as appropriate, based upon the results of the board's research and analysis. The board shall also develop and prescribe a system to implement the guidelines and standards developed pursuant to paragraph (b) of this subsection (4).

(II) Repealed.

(f) Criteria for measuring progress in treatment. (I) Pursuant to section 18-1.3-1009, C.R.S., concerning the criteria for release from incarceration, reduction in supervision, and discharge for certain adult sex offenders, the board, in collaboration with the department of corrections, the judicial department, and the state board of parole, shall develop and revise, as appropriate, criteria for measuring an adult sex offender's progress in treatment. The criteria shall assist the court and the state board of parole in determining whether an adult sex offender may appropriately be released from incarceration pursuant to section 18-1.3-1006 (1), C.R.S., or whether the adult sex offender's level of supervision may be reduced pursuant to section 18-1.3-1006 (2)(a) or 18-1.3-1008, C.R.S., or whether the adult sex offender may appropriately be discharged from probation or parole pursuant to section 18-1.3-1006 or 18-1.3-1008, C.R.S. At a minimum, the criteria shall be designed to assist the court and the state board of parole in determining whether the adult sex offender could be appropriately supervised in the community if he or she were released from incarceration, released to a reduced level of supervision, or discharged from probation or parole. The criteria shall not limit the decision-making authority of the court or the state board of parole.

(II) The board, in collaboration with the department of corrections, the judicial department, and the state board of parole, shall establish standards for community entities that provide supervision and treatment specifically designed for adult sex offenders who have developmental disabilities. At a minimum, the standards shall determine whether an entity would provide adequate support and supervision to minimize any threat that the adult sex offender may pose to the community.

(g) Living arrangements for adult sex offenders - recommendations. The board shall research, analyze, and make recommendations that reflect best practices for living arrangements for and the location of adult sex offenders within the community, including but not limited to shared living arrangements. At a minimum, the board shall consider the safety issues raised by the location of sex offender residences, especially in proximity to public or private schools and child care facilities, and public notification of the location of sex offender residences. The board shall adopt and revise as appropriate such guidelines as it may deem appropriate regarding the living arrangements and location of adult sex offenders and adult sex offender housing. The board shall accomplish the requirements specified in this paragraph (g) within existing appropriations.

(h) Data collection from treatment providers. (I) If the department of public safety acquires sufficient funding, the board may request that individuals or entities providing sex-offender-specific evaluation, treatment, or polygraph services that conform with standards developed by the board pursuant to paragraph (b) of this subsection (4) submit to the board data and information as determined by the board at the time that funding becomes available. This data and information may be used by the board to evaluate the effectiveness of the guidelines and standards developed pursuant to this article; to evaluate the effectiveness of individuals or entities providing sex-offender-specific evaluation, treatment, or polygraph services; or for any other purposes consistent with the provisions of this article.

(II) The board shall develop a data collection plan, including associated costs, in consultation with the research and evaluation professionals on the board and within the department of public safety. The board shall report on the data collection plan to the judiciary committees of the general assembly, or any successor committees, as part of its annual report presented pursuant to section 16-11.7-109 (2) in January 2017. By July 1, 2017, the board shall revise the guidelines and standards for approved providers developed pursuant to paragraphs (b) and (j) of this subsection (4) to require evaluators, treatment providers, and polygraph examiners to collect data pursuant to the data collection plan. If the board determines that it will be unable to complete the revision of the guidelines and standards by July 1, 2017, the board shall report to the judiciary committees of the general assembly, or any successor committees, a projected completion date as part of its annual report presented pursuant to section 16-11.7-109 (2) in January 2017.

(i) Standards for identification and evaluation of juvenile offenders. The board shall develop, prescribe, and revise, as appropriate, a standard procedure to evaluate and identify juveniles who have committed sexual offenses, including juveniles with developmental disabilities. The procedure shall provide for an evaluation and identification of the juvenile offender and recommend behavior management, monitoring, treatment, and compliance and shall incorporate the concepts of the risk-need-responsivity or another evidence-based correctional model based upon the knowledge that all unlawful sexual behavior poses a risk to the community and that certain juveniles may have the capacity to change their behavior with appropriate intervention and treatment. The board shall develop and implement methods of intervention for juveniles who have committed sexual offenses, which methods have as a priority the physical and psychological safety of victims and potential victims and that are appropriate to the needs of the particular juvenile offender, so long as there is no reduction in the safety of victims and potential victims.

(j) (I) Guidelines and standards for treatment of juvenile offenders. The board shall develop, implement, and revise, as appropriate, guidelines and standards to treat juveniles who have committed sexual offenses, including juveniles with intellectual and developmental disabilities, incorporating in the guidelines and standards the concepts of the risk-need-responsivity or another evidence-based correctional model, which guidelines and standards may be used for juvenile offenders who are placed on probation, committed to the department of human services, placed on parole, or placed in out-of-home placement. Programs implemented pursuant to the guidelines and standards developed pursuant to this subsection (4)(j) must be as flexible as possible so that the programs may be accessed by each juvenile offender to prevent him or her from harming victims and potential victims. Programs must provide a continuing monitoring process and a continuum of treatment options available to a juvenile offender as he or she proceeds through the juvenile justice system. Treatment options may include, but need not be limited to, group counseling, individual counseling, family counseling, outpatient treatment, inpatient treatment, shared living arrangements, and treatment in a therapeutic community. Programs implemented pursuant to the guidelines and standards developed pursuant to this subsection (4)(j) must be, to the extent possible, accessible to all juveniles who have committed sexual offenses and who are in the juvenile justice system, including juveniles with behavioral, mental health, or co-occurring disorders.

(II) To revise the guidelines and standards developed pursuant to this paragraph (j), the board shall establish a committee to make recommendations to the board. At least eighty percent of the members of the committee must be approved treatment providers.

(k) Evaluation of policies and procedures for juvenile offenders. The board shall research and analyze the effectiveness of the evaluation, identification, and treatment procedures developed pursuant to this article for juveniles who have committed sexual offenses. The board shall revise the guidelines and standards for evaluation, identification, and treatment, as appropriate, based upon the results of the board's research and analysis. The board shall also develop and prescribe a system to implement the guidelines and standards developed pursuant to paragraph (j) of this subsection (4).

(l) Educational materials. The board, in collaboration with law enforcement agencies, victim advocacy organizations, the department of education, and the department of public safety, shall develop and revise, as appropriate, for use by schools, the statement identified in section 22-1-124, C.R.S., and educational materials regarding general information about adult sex offenders and juveniles who have committed sexual offenses, safety concerns related to such offenders, and other relevant materials. The board shall provide the statement and materials to the department of education, and the department of education shall make the statement and materials available to schools in the state.

(5) Immunity. The board and the individual board members shall be immune from any liability, whether civil or criminal, for the good faith performance of the duties of the board.

(6) Repeal. (a) This section is repealed, effective September 1, 2020.

(b) Prior to said repeal, the sex offender management board appointed pursuant to this section shall be reviewed as provided for in section 24-34-104, C.R.S.



§ 16-11.7-104. Sex offenders - evaluation and identification required

(1) On and after January 1, 1994, each convicted adult sex offender and juvenile who has committed a sexual offense who is to be considered for probation shall be required, as a part of the presentence or probation investigation required pursuant to section 16-11-102, to submit to an evaluation for treatment, an evaluation for risk, procedures required for monitoring of behavior to protect victims and potential victims, and an identification developed pursuant to section 16-11.7-103 (4).

(2) The evaluation and identification required by subsection (1) of this section shall be at the expense of the person evaluated, based upon such person's ability to pay for such treatment.



§ 16-11.7-105. Sentencing of sex offenders - treatment based upon evaluation and identification required

(1) Each adult sex offender and juvenile who has committed a sexual offense sentenced by the court for an offense committed on or after January 1, 1994, shall be required, as a part of any sentence to probation, commitment to the department of human services, sentence to community corrections, incarceration with the department of corrections, placement on parole, or out-of-home placement to undergo treatment to the extent appropriate to such offender based upon the recommendations of the evaluation and identification made pursuant to section 16-11.7-104 or based upon any subsequent recommendations by the department of corrections, the judicial department, the department of human services, or the division of criminal justice in the department of public safety, whichever is appropriate. The treatment and monitoring shall be provided by an approved provider pursuant to section 16-11.7-106, and the offender shall pay for the treatment to the extent the offender is financially able to do so.

(2) For offenders who begin community supervision on or after August 10, 2016, the supervising agency of each adult sex offender and juvenile who has committed a sexual offense shall provide the offender with a choice of two appropriate treatment provider agencies staffed by approved providers unless the supervising agency documents in the file that, based upon the nature of the program offered, the needs of the offender, or the proximity of the appropriate treatment provider agency, fewer than two such agencies can meet the specific needs of the offender, ensure the safety of the public, and provide the supervising agency with reasonable access to the treatment provider agency and the offender during the course of treatment. Once selected, the treatment provider agency may not be changed by the offender without the approval of the community supervision team, the multidisciplinary team, or the court.



§ 16-11.7-106. Sex offender evaluation, treatment, and polygraph services - contracts with providers - placement on provider list - grievances - fund created

(1) The department of corrections, the judicial department, the division of criminal justice in the department of public safety, or the department of human services shall not employ or contract with, and shall not allow an adult sex offender or a juvenile who has committed a sexual offense to employ or contract with, an individual or entity to provide sex-offender-specific evaluation, treatment, or polygraph services pursuant to this article unless the sex-offender-specific evaluation, treatment, or polygraph services to be provided by the individual or entity conform with the guidelines and standards developed pursuant to section 16-11.7-103, and the name of the individual providing services is on the list created pursuant to paragraph (b) of subsection (2) of this section of persons who may provide sex-offender-specific services.

(2) (a) The board shall develop an application and review process for treatment providers, evaluators, and polygraph examiners who provide services pursuant to this article to adult sex offenders and to juveniles who have committed sexual offenses. The application and review process shall allow providers to demonstrate that they are in compliance with the standards adopted pursuant to this article. The application and review process shall consist of the following three parts:

(I) The board shall develop separate application and review processes for standards that apply to the criminal justice component, such as criminal history record checks, for evaluators, individual treatment providers, and polygraph examiners. Applications for the criminal justice components, including fingerprints, shall be submitted to the board. The board shall forward the fingerprints to the Colorado bureau of investigation for use in conducting a state criminal history record check and for transmittal to the federal bureau of investigation for a national criminal history record check. The board may use information obtained from the state and national criminal history record checks to determine an applicant's eligibility for placement on the approved provider list. The board shall be responsible for the implementation of the provisions of this subparagraph (I).

(II) The board shall develop an application and review process for the verification of the qualifications and credentials of evaluators, treatment providers, and polygraph examiners.

(III) The board shall require a person who applies for placement, including a person who applies for continued placement, on the list of persons who may provide sex-offender-specific evaluation, treatment, and polygraph services pursuant to this article to submit to a current background investigation that goes beyond the scope of the criminal history record check described in subparagraph (I) of this paragraph (a). In conducting the current background investigation required by this subparagraph (III), the board shall obtain reference and criminal history information and recommendations that may be relevant to the applicant's fitness to provide sex-offender-specific evaluation, treatment, and polygraph services pursuant to this article.

(b) After the process developed pursuant to paragraph (a) of this subsection (2) is established and providers have met all the criteria of the application and review process, the board may approve the provider. The board and the department of regulatory agencies shall jointly publish at least annually a list of approved providers. The board shall forward the list to the office of the state court administrator, the department of public safety, the department of human services, and the department of corrections. The board shall update and forward the list of approved providers as necessary.

(3) The board shall use the information obtained from the state and national criminal history record checks and the current background investigation in determining whether to place or continue the placement of a person on the approved provider list.

(4) The board may determine the requirements for an evaluator's, treatment provider's, or polygraph examiner's name to be placed on the approved provider list after his or her name has been removed from the list for any reason.

(5) The board shall develop a renewal process for the continued placement of a person on the approved provider list published pursuant to paragraph (b) of subsection (2) of this section.

(6) The board may assess a fee to an applicant for placement on the approved provider list. The fee shall not exceed one hundred twenty-five dollars per application to cover the costs of conducting a current background investigation required by subsection (2) of this section. All moneys collected pursuant to this subsection (6) shall be transmitted to the state treasurer, who shall credit the same to the sex offender treatment provider fund, which fund is hereby created and referred to in this subsection (6) as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly to the division of criminal justice in the department of public safety for the direct and indirect costs associated with the current background investigation required by subsection (2) of this section. Any moneys in the fund not expended for the purpose of subsection (2) of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(7) (a) The board shall notify the department of regulatory agencies of the receipt of any complaints or grievances against an individual who provides sex-offender-specific treatment or evaluation services pursuant to this article and advise the department of any disciplinary action taken pursuant to paragraph (b) of this subsection (7). The department of regulatory agencies or the appropriate board, pursuant to article 43 of title 12, C.R.S., and referred to in this subsection (7) as the "DORA board", shall notify the board of the receipt of any complaint or grievance against a provider who provides sex-offender-specific treatment or evaluation services pursuant to this article, if the complaint or grievance was not referred by the board, and advise the board of any disciplinary action taken against the individual pursuant to any professional licensing act.

(b) The board shall review and investigate all complaints and grievances concerning compliance with its standards against individuals who provide sex-offender-specific treatment, evaluation, or polygraph services pursuant to this article. Notwithstanding any action taken by the department of regulatory agencies or the DORA board, the board may take appropriate disciplinary action, as permitted by law, against an individual who provides sex-offender-specific treatment, evaluation, or polygraph services pursuant to this article. The disciplinary action may include, but need not be limited to, the removal of the individual's name from the list of persons who may provide sex offender evaluation, treatment, or polygraph services pursuant to this article.

(c) (I) Nothing in this subsection (7) limits the rights or responsibilities of the department of regulatory agencies or the DORA board with respect to the investigation and resolution of complaints pursuant to article 43 of title 12, C.R.S.

(II) Nothing in this subsection (7) limits the rights or responsibilities of the board with respect to the addition or removal of an individual's name from the list of persons who may provide sex offender evaluation, treatment, or polygraph services pursuant to this article.



§ 16-11.7-109. Reporting requirements - legislative declaration

(1) (a) The general assembly finds and declares that:

(I) As a body, the board is one of Colorado's most important resources on the treatment and management of adult sex offenders and juveniles who have committed sexual offenses;

(II) The board's research and analysis of treatment standards and programs, as well as empirical evidence collected and compiled by the board with respect to the treatment outcomes of adult sex offenders and juveniles who have committed sexual offenses, is vital to inform the decisions of policymakers.

(b) The general assembly therefore finds that it is appropriate for the board to report to the general assembly on an annual basis concerning the status of the treatment and management of adult sex offenders and juveniles who have committed sexual offenses in Colorado.

(2) Notwithstanding section 24-1-136 (11)(a)(I), on or before January 31, 2012, and on or before January 31 each year thereafter, the board shall prepare and present to the judiciary committees of the senate and the house of representatives, or any successor committees, a written report concerning best practices for the treatment and management of adult sex offenders and juveniles who have committed sexual offenses, including any evidence-based analysis of treatment standards and programs as well as information concerning any new federal legislation relating to the treatment and management of adult sex offenders and juveniles who have committed sexual offenses. The report may include the board's recommendations for legislation to carry out the purpose and duties of the board to protect the community.






Article 11.8 - Management of Domestic Violence Offenders

§ 16-11.8-101. Legislative declaration

The general assembly hereby declares that the consistent and comprehensive evaluation, treatment, and continued monitoring of domestic violence offenders who have been convicted of, pled guilty to, or received a deferred judgment or prosecution for any crime the underlying factual basis of which includes an act of domestic violence as defined in section 18-6-800.3 (1), C.R.S., and who are subject to the supervision of the criminal justice system is necessary in order to work toward the elimination of recidivism by such offenders. Therefore, the general assembly hereby creates a program that standardizes the evaluation, treatment, and continued monitoring of domestic violence offenders at each stage of the criminal justice system so that such offenders will be less likely to offend again and the protection of victims and potential victims will be enhanced.



§ 16-11.8-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the domestic violence offender management board created in section 16-11.8-103.

(2) "Domestic violence offender" means any person who on or after January 1, 2001, has been convicted of, pled guilty to, or received a deferred judgment and sentence for any domestic violence offense as defined in subsection (3) of this section.

(3) "Domestic violence offense" means any crime the underlying factual basis of which includes an act of domestic violence as defined in section 18-6-800.3 (1), C.R.S.

(4) "Treatment" means counseling, monitoring, and supervision of any domestic violence offender that conforms to the standards created by the board pursuant to section 16-11.8-103.

(5) "Treatment evaluation" means a determination of treatment amenability as recommended by a domestic violence evaluator approved by the domestic violence offender management board.



§ 16-11.8-103. Domestic violence offender management board - creation - duties - repeal

(1) There is created, in the department of public safety, the domestic violence offender management board consisting of nineteen members with recognizable expertise in the field of domestic violence offenders. The membership of the board consists of the following persons:

(a) One member representing the judicial department appointed by the chief justice of the supreme court;

(b) One member representing the department of corrections appointed by the executive director of such department;

(c) One member representing the department of human services appointed by the executive director of such department;

(d) One member representing the department of public safety, division of criminal justice, appointed by the executive director of such department;

(e) One member representing the department of regulatory agencies who is appointed by the executive director of such department;

(f) One member appointed by the chief justice of the supreme court who is a judge;

(g) (I) Five members appointed by the executive director of the department of public safety who are regulated pursuant to article 43 of title 12 and have experience in the field of domestic violence.

(II) Of the five members appointed pursuant to this subsection (1)(g), at least three members must be mental health professionals licensed pursuant to article 43 of title 12.

(III) Of the five members appointed pursuant to this subsection (1)(g), at least three must be providers on the approved list pursuant to subsection (4)(a)(III)(C) of this section.

(IV) Interested parties shall submit nominations for persons to serve as members appointed pursuant to this paragraph (g). The executive director shall appoint members under this paragraph (g) from the nominees submitted by the interested parties.

(h) One member appointed by the executive director of the Colorado district attorney's council who represents the interests of prosecuting attorneys;

(i) One member appointed by the Colorado state public defender who is a public defender;

(j) One member appointed by the executive director of the department of public safety who is a representative of law enforcement;

(k) Two members appointed by the executive director of the department of public safety who can represent domestic violence victims and victim organizations;

(l) One member appointed by the executive director of the department of public safety who is from a rural area and is active in the local coordination of criminal justice and victim services advocacy for domestic violence;

(m) One member appointed by the executive director of the department of public safety who is from an urban area and is active in the local coordination of criminal justice and victim services advocacy for domestic violence; and

(n) One member appointed by the executive director of the department of public safety, after consultation with a statewide organization of criminal defense attorneys, who is a private criminal defense attorney.

(2) The board shall elect a presiding officer for the board from among its members who serves at the pleasure of the board.

(3) (a) Any member of the board appointed pursuant to subsections (1)(a) to (1)(f) of this section serves a term of four years at the pleasure of the official who appointed the member.

(b) Any member of the board appointed pursuant to subsections (1)(g) to (1)(m) of this section serves a term of four years.

(c) No member shall serve more than eight consecutive years.

(d) All members serve without compensation.

(4) (a) The board shall carry out the following duties:

(I) Adopt and implement a standardized procedure for the treatment evaluation of domestic violence offenders. Such procedure shall provide for the evaluation and recommend behavior management, monitoring, and treatment and include a procedure for when a treatment provider recommends that an offender does not need treatment. The board shall develop and implement methods of intervention for domestic violence offenders that have as a priority the physical and psychological safety of victims and potential victims and that are appropriate to the needs of the particular offender, so long as there is no reduction in the level of safety of victims and potential victims.

(II) Adopt and implement guidelines and standards for a system of programs for the treatment of domestic violence offenders that shall be utilized by offenders who have committed a crime, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, and who are placed on probation, placed on parole, or placed in community corrections or who receive a deferred judgment and sentence. The programs developed pursuant to this subparagraph (II) shall be as flexible as possible so that the programs may be utilized by each offender to prevent the offender from harming victims and potential victims. The programs shall be structured in such a manner that they provide a continuing monitoring process as well as a continuum of treatment programs for each offender as that offender proceeds through the criminal justice system and may include, but shall not be limited to, group counseling, individual counseling, outpatient treatment, or treatment in a therapeutic community. Also, the programs shall be developed in such a manner that, to the extent possible, the programs may be accessed by all offenders in the criminal justice system.

(III) Develop an application and review process for treatment providers who provide services to domestic violence offenders pursuant to subsection (4)(a)(I) or (4)(a)(II) of this section. The standards must allow providers to demonstrate that they are in compliance with the standards adopted pursuant to subsections (4)(a)(I) and (4)(a)(II) of this section. The application and review process must consist of the following three parts:

(A) The board shall develop separate application and review processes for standards that apply to the criminal justice component, such as criminal history record checks, for individual treatment providers and treatment programs. Applications for the criminal justice components, including fingerprints, must be submitted to the board. The board shall forward the fingerprints to the Colorado bureau of investigation for use in conducting a state criminal history record check and for transmittal to the federal bureau of investigation for a national criminal history record check. The information obtained from the state and national criminal history record check may be used by the board to determine an applicant's eligibility for placement on the approved provider list. The board is responsible for the implementation of this subsection (4)(a)(III)(A) of the application and review process.

(B) The board shall develop an application and review process for the verification of the qualifications and credentials of the treatment providers. The applications must be submitted to the board. The board is responsible for the implementation of this subsection (4)(a)(III)(B) of the application and review process. The board shall require that treatment providers complete mandatory continuing education courses in areas related to domestic violence.

(C) After providers have met the criteria of both parts of the application and review process, the board shall publish at least annually a list of approved providers. The board shall forward the list to the office of the state court administrator, the department of public safety, the department of human services, and the department of corrections. The board shall update the list of approved providers and forward as changes are made.

(D) Notwithstanding any action taken by the department of regulatory agencies against a treatment provider, the board may take action against a treatment provider including, but not limited to, removing a treatment provider from the approved provider list. The board may determine the requirements for a treatment provider's name to be placed on the list after his or her name has been removed from the list pursuant to this subsection (4)(a)(III).

(III.5) Develop a treatment provider renewal process for the continued placement of a person on the approved provider list published pursuant to sub-subparagraph (C) of subparagraph (III) of this paragraph (a).

(IV) Research and analyze the effectiveness of the treatment evaluation and treatment procedures and programs developed pursuant to this article. The board shall also develop and prescribe a system for implementation of the guidelines and standards developed pursuant to subparagraphs (I) and (II) of this paragraph (a) and for tracking offenders who have been evaluated and treated pursuant to this article. In addition, the board shall develop a system for monitoring offender behaviors and offender adherence to prescribed behavioral changes. The results of such tracking and behavioral monitoring shall be a part of any analysis made pursuant to this subparagraph (IV).

(b) After the guidelines and standards required pursuant to subparagraphs (I) and (II) of paragraph (a) of this subsection (4) are adopted, the board shall refer any complaints or grievances against domestic violence offender treatment providers to the department of regulatory agencies for resolution. Notwithstanding any other law or administrative rule, the resolution of any complaint or grievance referred by the board pursuant to this paragraph (b) shall be based on such standards. All complaints and grievances shall be reviewed by the appropriate board pursuant to part 2 of article 43 of title 12, C.R.S., whose decision shall be based on accepted community standards as described in subparagraphs (I) and (II) of paragraph (a) of this subsection (4) and the prohibited activities as defined in section 12-43-222 (1), C.R.S. The department of regulatory agencies shall provide notice of the disciplinary action to the board.

(5) The board and the individual members thereof shall be immune from any liability, whether civil or criminal, for the good faith performance of the duties of the board as specified in this section.

(6) Repealed.

(7) (a) This section is repealed, effective September 1, 2022.

(b) Prior to said repeal, the domestic violence offender management board appointed pursuant to this section shall be reviewed as provided in section 24-34-104, C.R.S.



§ 16-11.8-104. Domestic violence offender treatment - contracts with providers - fund created

(1) On and after January 1, 2001, the department of corrections, the judicial department, the division of criminal justice within the department of public safety, or the department of human services shall not employ or contract with and shall not allow a domestic violence offender to employ or contract with any individual or entity to provide domestic violence offender treatment evaluation or treatment services pursuant to this article unless the individual or entity appears on the approved list developed pursuant to section 16-11.8-103 (4).

(2) (a) The board shall require any person who applies for placement, including any person who applies for continued placement, on the approved provider list developed pursuant to section 16-11.8-103 (4) to submit to a current background investigation that goes beyond the scope of the criminal history record check described in section 16-11.8-103 (4)(a)(III)(A). In conducting the current background investigation, the board shall obtain reference and criminal history information and recommendations that may be relevant to the applicant's fitness to provide domestic violence offender treatment evaluation or treatment services pursuant to this article.

(b) The board may assess a fee to a person who applies for initial placement or renewed placement on the approved provider list not to exceed three hundred dollars per application to cover the costs of conducting the current background investigation required by this subsection (2) and the costs associated with the initial application review and the renewal process pursuant to section 16-11.8-103 (4)(a)(III) and other costs associated with administering the program. All moneys collected pursuant to this paragraph (b) shall be transmitted to the state treasurer, who shall credit the same to the domestic violence offender treatment provider fund, which fund is hereby created and referred to in this paragraph (b) as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the current background investigation required by this subsection (2) and the application review and renewal process and other costs associated with administering the program. Any moneys in the fund not expended for the purpose of this subsection (2) may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.






Article 11.9 - Standardized Screening Process for Mentally Ill Offenders

§ 16-11.9-101. Legislative declaration

The general assembly finds and declares that, based upon the findings and recommendations of the 1999 interim committee to study the treatment of persons with mental illness in the Colorado criminal justice system, detecting behavioral or mental health disorders in persons in the criminal justice system is a difficult process with no current statewide standards or requirements. The lack of a standardized screening process to detect persons with behavioral or mental health disorders in the criminal justice system is a significant impediment to consistent identification, diagnosis, treatment, and rehabilitation of all offenders with behavioral or mental health disorders, ultimately resulting in an increased rate of recidivism. Therefore, the general assembly resolves to create a standardized screening process to be utilized at each stage of the criminal justice system to identify persons with behavioral or mental health disorders.



§ 16-11.9-102. Screening for behavioral or mental health disorders - standardized process - development

(1) The director of the division of criminal justice within the department of public safety is responsible for ensuring that the head of the department of psychiatry at the university of Colorado health sciences center, the judicial department, the department of corrections, the state board of parole, the division of criminal justice within the department of public safety, and the office of behavioral health in the department of human services meet and cooperate to develop a standardized screening procedure for the assessment of behavioral or mental health disorders in persons who are involved in the adult criminal justice system. The standardized screening procedure must include, but is not limited to:

(a) Development or identification of one or more standardized instruments for screening persons who are involved in the adult criminal justice system;

(b) Development of criteria for potential use of such standardized instruments, including consideration of methods of addressing confidential communications by those persons who will be screened for behavioral or mental health disorders;

(c) Identification of those persons who will be utilizing the standardized screening instruments, and consideration of training requirements for such persons;

(d) Identification of those persons who will be screened for behavioral or mental health disorders;

(e) The stages within the adult criminal justice system at which a person shall be screened for a behavioral or mental health disorder, including consideration of methods of addressing confidential communications by a person screened for a behavioral or mental health disorder;

(f) Consideration of a standard definition of a behavioral or mental health disorder, including a serious behavioral or mental health disorder; and

(g) Development of procedures for referral for further assessment based on the results of the screening.

(2) In conjunction with the development of a standardized behavioral or mental health disorder screening procedure for the adult criminal justice system as specified in subsection (1) of this section, the judicial department, the division of youth services within the department of human services, the unit responsible for child welfare services within the department of human services, the office of behavioral health in the department of human services, the division of criminal justice within the department of public safety, and the department of corrections shall cooperate to develop a standardized screening procedure for the assessment of behavioral or mental health disorders in juveniles who are involved in the juvenile justice system. The standardized screening procedure must include, but is not limited to:

(a) Development or identification of one or more standardized instruments for screening persons who are involved in the juvenile justice system;

(b) Development of criteria for potential use of such standardized instruments, including consideration of methods of addressing confidential communications by those persons who will be screened for behavioral or mental health disorders;

(c) Identification of those persons who will be utilizing the standardized screening instruments, and consideration of training requirements for such persons;

(d) Identification of those persons who will be screened for behavioral or mental health disorders;

(e) The stages within the juvenile justice system at which a person shall be screened for a behavioral or mental health disorder, including consideration of methods of addressing confidential communications by a person screened for a behavioral or mental health disorder;

(f) Consideration of a standard definition of a behavioral or mental health disorder, including a serious behavioral or mental health disorder; and

(g) Development of procedures for referral for further assessment based on the results of the screening.



§ 16-11.9-103. Report to the general assembly

On or before March 1, 2002, the judicial department, the department of corrections, the state board of parole, the division of criminal justice within the department of public safety, and the department of human services shall jointly make a report to a joint meeting of the judiciary committees of the senate and the house of representatives regarding the standardized screening procedures developed pursuant to this article and the need for and utility of further legislation to implement the standardized screening procedures developed pursuant to this article.



§ 16-11.9-105. Periodic review

On or before October 1, 2004, and on or before October 1 every two years thereafter, the judicial department, the department of corrections, the state board of parole, the division of criminal justice within the department of public safety, and the department of human services shall jointly review the implementation of the standardized procedures and the use of the standardized screening instruments developed pursuant to this article.






Article 12 - Review of Judgments in Criminal Cases

Part 1 - Review

§ 16-12-101. Review of proceedings resulting in conviction

Every person convicted of an offense under the statutes of this state has the right of appeal to review the proceedings resulting in conviction. The procedures to be followed in any such appeal shall be as provided by applicable rule of the supreme court of Colorado.



§ 16-12-101.5. Review of proceedings regarding class 1 felony convictions - legislative intent

(1) The general assembly urges the Colorado supreme court to adopt an expedited process to review class 1 felony convictions where the death penalty has been imposed and any order by the district court granting or denying postconviction relief in such cases. It is the general assembly's intent that the Colorado supreme court give priority to cases in which a sentence of death has been imposed over other cases before the court, except to the extent of any conflict with the requirement that the court give the highest priority to enforcement actions brought in accordance with section 20 (1) of article X of the state constitution.

(2) In any direct appeal of any class 1 felony case in which a conviction is entered and in which a sentence of death is imposed prior to the date upon which the Colorado supreme court adopts rules implementing the unitary system of review established by part 2 of this article, all challenges to any such conviction or sentence, with the exception of any newly discovered evidence or any claim of ineffective assistance of counsel, shall be included in the brief of the person challenging such conviction or sentence, as such brief is defined by rule 28 of the Colorado appellate rules, at the time such brief is filed with the supreme court of the state of Colorado. Any issue which is not raised in the manner prescribed in this section shall be deemed to be irrevocably waived by the person challenging such conviction or sentence. The failure of such person to file a brief within any time limits ordered by the supreme court of the state of Colorado shall constitute an irrevocable waiver of all issues which could have been raised in such brief.



§ 16-12-102. Appeals by the prosecution

(1) The prosecution may appeal any decision of a court in a criminal case upon any question of law. Any order of a court that either dismisses one or more counts of a charging document prior to trial or grants a new trial after the entry of a verdict or judgment shall constitute a final order that shall be immediately appealable pursuant to this subsection (1). If any act of the general assembly is adjudged inoperative or unconstitutional in any criminal case, it is the duty of the district attorney of the judicial district in which the court making such decision is situated to appeal on behalf of the people of the state of Colorado, unless the same issue of constitutionality is already pending before a reviewing court in another case. Nothing in this section shall authorize placing the defendant in jeopardy a second time for the same offense. No docket fee shall be required of the people upon an appeal under this section. The procedure to be followed in filing and prosecuting appeals under this section shall be as provided by applicable rule of the supreme court of Colorado. However, if a statute providing for the imposition of the death penalty is adjudged inoperative or inapplicable for any reason, such adjudication shall constitute a final order that shall be immediately appealable to the supreme court of Colorado, notwithstanding any statute or court rule to the contrary.

(2) The prosecution may file an interlocutory appeal in the supreme court from a ruling of the trial court granting a motion made in advance of trial by the defendant for the return of property and to suppress evidence or granting a motion to suppress an extrajudicial confession or admission if the prosecution certifies to the judge who granted such motion and to the supreme court that the appeal is not taken for the purposes of delay and the evidence is a substantial part of the proof of the charge pending against the defendant. The prosecution may also file an interlocutory appeal in the supreme court from a ruling of the trial court granting a motion in limine pertaining to the matters described in this subsection (2), or from a ruling on a motion made pursuant to section 18-1-202 (11), C.R.S., challenging the place of trial or from a ruling on a motion to disqualify a district attorney pursuant to section 20-1-107, C.R.S.



§ 16-12-103. Stays of execution

When a person has been convicted of an offense and a notice of appeal is filed, he shall be entitled to a stay of execution by compliance with the provisions and requirements of the applicable rules of the supreme court of Colorado.






Part 2 - Unitary Review in Death Penalty Cases

§ 16-12-201. Legislative declaration

(1) The general assembly hereby declares that the purpose of this part 2 is to establish an expedited system of unitary review of class 1 felony cases in which a death sentence is imposed.

(2) The general assembly finds that enactment of this part 2 will accomplish the following goals:

(a) Ensuring compliance with the requirements of the federal "Antiterrorism and Effective Death Penalty Act of 1996", 28 U.S.C. sec. 2261 et seq.;

(b) Improving the accuracy, completeness, and justice of review proceedings by requiring that postconviction review commence immediately after the imposition of a sentence of death;

(c) Allowing for the full and fair examination of all legally cognizable postconviction and appellate issues by the trial court and the Colorado supreme court; and

(d) Eliminating, to the fullest extent possible, unreasonable and unjust delays in the resolution of postconviction issues by combining and reducing the number of proceedings in class 1 felony cases.



§ 16-12-202. Unitary procedure for appeals - scope and applicability

(1) Notwithstanding any state statute or rule of the Colorado supreme court to the contrary, this part 2 and the supreme court rules adopted pursuant to this part 2 establish the only procedure for challenging a sentence of death or the conviction that resulted in the sentence of death.

(2) This part 2 does not apply to class 1 felony cases in which a sentence of death is not sought or to class 1 felony convictions for which the death penalty is not imposed.

(3) This part 2 shall apply to any class 1 felony conviction for which the death penalty is imposed as punishment, regardless of whether the sentence is imposed pursuant to section 18-1.3-1201, 18-1.3-1302, or 18-1.4-102, C.R.S., which death sentence is imposed on or after the date upon which the supreme court adopts rules implementing the unitary system of review established by this part 2.

(4) For cases in which a death sentence is imposed prior to the date upon which the Colorado supreme court adopts rules implementing the unitary system of review established by this part 2, appellate review and postconviction review shall be as otherwise provided by law.



§ 16-12-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Direct appeal" means the appeal to the Colorado supreme court of any issues raised at the entry of a guilty plea, before trial, at trial, at the penalty phase hearing, or in a motion for new trial.

(2) "Direct appeal counsel" means the attorney retained by the defendant, or appointed by the trial court to represent an indigent defendant, as the successor to trial counsel for purposes of representing the defendant in direct appeal proceedings.

(3) "New postconviction counsel" means the attorney retained by the defendant, or appointed by the trial court to represent an indigent defendant, for the purposes of representing the defendant in postconviction review and postconviction review appeal proceedings. New postconviction counsel cannot have previously represented the defendant with regard to the class 1 felony charge.

(4) "Postconviction review" means review as provided in this part 2 by the trial court that occurs after conviction in a class 1 felony case in which the death penalty is imposed as punishment.

(5) "Postconviction review appeal" means the appeal to the Colorado supreme court of any issues raised in postconviction review proceedings.

(6) "Trial counsel" means the attorney who represents the defendant with regard to the class 1 felony charge: For the purposes of any guilty plea; before trial; at trial; at the penalty phase hearing; for the purposes of a motion for new trial; for the purposes of postconviction review if the defendant chooses to continue with trial counsel for purposes of postconviction review; and for the purposes of direct appeal if the defendant chooses to continue with trial counsel for purposes of direct appeal. "Trial counsel" does not include new postconviction counsel appointed pursuant to section 16-12-205 or direct appeal counsel.



§ 16-12-204. Stay of execution - postconviction review

(1) The trial court, upon the imposition of a death sentence, shall set the time of execution pursuant to section 18-1.3-1205, C.R.S., and enter an order staying execution of the judgment and sentence until receipt of an order from the Colorado supreme court. The trial court shall direct the clerk of the trial court to mail to the Colorado supreme court immediately a copy of the judgment, sentence, and mittimus.

(2) The trial court shall order the defendant, trial counsel, and the prosecution to attend a hearing to be held after the date upon which the sentence of death is imposed. At the hearing, the trial court shall:

(a) Advise the defendant of the nature of review as provided in this part 2;

(b) Advise the defendant of the right to direct appeal counsel;

(c) Advise the defendant that the issue of ineffective assistance of trial counsel before trial, at trial, or during the penalty phase hearing may only be raised on postconviction review and on postconviction review appeal;

(d) Advise the defendant that the issue of ineffective assistance of counsel during direct appeal by trial counsel or direct appeal counsel may only be raised by way of a petition for rehearing filed in the Colorado supreme court by new postconviction counsel or the defendant pursuant to the rules adopted by the Colorado supreme court to implement this part 2;

(e) Determine whether the defendant intends to pursue postconviction review; and

(f) If the defendant intends to pursue postconviction review, determine whether the defendant intends to proceed with or without counsel.

(3) After a full discussion on the record, if the defendant knowingly, voluntarily, and intelligently waives the right to pursue postconviction review, trial counsel or direct appeal counsel, if appointed or retained, or the defendant, if proceeding without counsel, may file any notice of appeal with the Colorado supreme court, as provided by Colorado supreme court rule.



§ 16-12-205. Postconviction review - appointment of new postconviction counsel - qualifications - compensation

(1) At the hearing held pursuant to section 16-12-204 (2), if the defendant chooses to pursue postconviction review, the trial court shall enter an order appointing new postconviction counsel for the defendant if the trial court finds that the defendant is indigent and either the defendant requests and accepts such appointment or the trial court finds that the defendant is unable to competently decide whether to accept or reject the appointment. However, the trial court shall not appoint new postconviction counsel if:

(a) The defendant has retained new postconviction counsel; or

(b) The defendant has elected to proceed without counsel and the trial court finds, after a full discussion on the record, that the defendant's election to proceed without counsel is knowing, intelligent, and voluntary; or

(c) The defendant elects to have trial counsel continue representing the defendant for purposes of postconviction review and the trial court finds, after a full discussion on the record, that:

(I) The defendant understands that new postconviction counsel can be retained by the defendant for purposes of postconviction review or appointed by the trial court for the defendant if the defendant is indigent;

(II) The defendant understands that, by electing to have trial counsel continue to represent the defendant for purposes of postconviction review, the defendant waives the right to challenge the effectiveness of trial counsel's representation at any stage of the proceedings;

(III) The defendant's election to have trial counsel continue to represent the defendant for purposes of postconviction review is knowing, intelligent, and voluntary; and

(IV) Trial counsel agrees to continue representing the defendant for purposes of postconviction review.

(2) In appointing new postconviction counsel to represent an indigent defendant, the trial court shall appoint one or more attorneys who, alone or in combination, meet all of the following minimum qualifications:

(a) Each appointed attorney shall be licensed to practice law in Colorado or be admitted to practice in Colorado solely for the purpose of representing the defendant;

(b) At least one of the appointed attorneys shall have a minimum of five years' experience in criminal law litigation, including work on trials and postconviction proceedings;

(c) At least one of the appointed attorneys shall have a minimum of three years' experience in trying felony cases, including having tried at least five felony cases to verdict in the preceding five years or having tried a minimum total of twenty-five felony cases; and

(d) At least one of the appointed attorneys shall have a minimum of three years' experience in handling appeals of felony cases, having served as counsel in at least five appeals in felony cases.

(3) In appointing new postconviction counsel, the trial court may also consider the following factors:

(a) Whether the attorney under consideration has previously appeared as counsel in a class 1 felony case in which the death penalty was sought;

(b) Whether the attorney under consideration has tried at least one first degree murder case to verdict;

(c) Whether, within the preceding five years, the attorney under consideration has taught or attended a continuing legal education course that dealt in substantial part with the trial, appeal, and postconviction review of class 1 felony cases in which the death penalty is sought;

(d) The workload of the attorney under consideration and how that workload would affect the attorney's representation of the defendant;

(e) The diligence and ability of the attorney under consideration; and

(f) Any other factor that may be relevant to a determination of whether the attorney under consideration will fairly, efficiently, and effectively represent the defendant for purposes of postconviction review.

(4) In any case in which the trial court appoints new postconviction counsel or new postconviction counsel is retained, said new postconviction counsel shall not be retained or appointed to act as co-counsel with trial counsel and shall not be associated or affiliated with trial counsel. New postconviction counsel shall exercise independent judgment and act independently from trial counsel.

(5) The ineffectiveness of counsel during postconviction review shall not be a basis for relief.

(6) The office of the public defender or the office of alternate defense counsel, created in section 21-2-101, C.R.S., whichever is appropriate, shall pay the compensation and reasonable litigation expenses of defendant's counsel incurred during the unitary review proceeding.



§ 16-12-206. Postconviction review - motion

(1) (a) In any case in which a defendant has been convicted of a class 1 felony and been sentenced to death, all motions for postconviction review and all postconviction review proceedings are governed by this part 2 and by the supreme court rules adopted to implement this part 2.

(b) Any motion for postconviction review shall state with particularity the grounds upon which the defendant intends to rely, including a statement of the facts and citations of law. A motion for postconviction review may include only those issues specified in paragraph (c) of this subsection (1) and shall not include any issues that were raised at the entry of any guilty plea, before trial, at trial, at the penalty phase hearing, or in the motion for new trial.

(c) A motion for postconviction review may raise only the following issues:

(I) Whether there exists evidence of material facts, not previously presented and heard, which by the exercise of reasonable diligence could not have been known or learned by the defendant or trial counsel prior to the imposition of the sentence and which require that the conviction or the death sentence be vacated in the interests of justice; or

(II) Whether the conviction was obtained or the sentence was imposed in violation of the constitution or laws of the United States or Colorado; or

(III) Whether the defendant was convicted under a statute that violates the constitution of the United States or Colorado or whether the conduct for which the defendant was prosecuted was constitutionally protected; or

(IV) Whether the judgment was rendered without jurisdiction over the defendant or the subject matter; or

(V) Any other grounds that are properly the basis for collateral attack upon a criminal judgment; or

(VI) Whether trial counsel rendered ineffective assistance.

(2) By alleging that trial counsel rendered ineffective assistance, the defendant automatically waives confidentiality pursuant to the provisions of section 18-1-417, C.R.S., between the defendant and trial counsel but only with respect to the information that is related to the defendant's claim of ineffective assistance.

(3) Neither the defendant nor the prosecution may file a motion for reconsideration or rehearing of the trial court's ruling on the motion for postconviction review. The granting or denying of a motion for postconviction review under this section is a final order reviewable on appeal by the Colorado supreme court.



§ 16-12-207. Supreme court - appeal - filing of notice

(1) (a) If the defendant waives his or her right to postconviction review as provided in section 16-12-204, but intends to proceed with direct appeal, trial counsel, direct appeal counsel, if appointed or retained, or the defendant, if proceeding on direct appeal without counsel, shall file any notice of appeal for purposes of direct appeal in the Colorado supreme court.

(b) If the trial court conducts postconviction review and the defendant intends to seek direct appeal or postconviction review appeal, the notices of appeal, including both direct appeal and postconviction review appeal issues, shall be filed in the Colorado supreme court.

(2) Any appeal to the Colorado supreme court filed by the defendant pursuant to this part 2 shall consolidate and resolve, in one proceeding, all direct appeal and postconviction review appeal issues.

(3) The prosecution may appeal any final ruling by the trial court in the course of proceedings pursuant to this part 2, including but not limited to:

(a) A ruling granting a motion for new trial or other relief; and

(b) A ruling by the trial court granting postconviction relief; and

(c) A ruling by the trial court that any statute, including but not limited to a statute providing for the imposition of the death penalty, is adjudged inoperative or unconstitutional for any reason.

(4) Any appeal filed by the defendant or by the prosecution pursuant to this part 2 shall be taken directly to the Colorado supreme court.



§ 16-12-208. Supreme court - rules

(1) No later than January 1, 1998, the Colorado supreme court shall adopt rules to establish procedures, including time limits, for the postconviction review and unitary appeal process created by this part 2.

(2) The rules adopted by the Colorado supreme court pursuant to subsection (1) of this section shall address, but are not limited to:

(a) Filing and resolution of motions for new trial;

(b) The timing of the advisement hearing described in section 16-12-204 (2);

(c) The preparation of transcripts for postconviction review and unitary appeal;

(d) Filing and resolution of motions for postconviction review, including but not limited to provisions for determining whether evidentiary hearings are necessary to resolve such motions;

(e) Reciprocal discovery for the defendant and the prosecution during the postconviction review process;

(f) Prompt access by new postconviction counsel to trial counsel's files and materials;

(g) Waiver of a defendant's right to postconviction review and appeal of a conviction and sentence of death;

(h) Resolution of claims of ineffective assistance of counsel on direct appeal by way of a petition for rehearing;

(i) Filing of notices of appeal in the supreme court;

(j) Certification of the appellate record to the supreme court;

(k) Filing of briefs in the supreme court;

(l) Establishment of expedited procedures for resolving second or subsequent requests for relief filed by a defendant after conclusion of the process established by this part 2, including but not limited to motions filed under section 16-12-209;

(m) Creation of meaningful sanctions for violations of the rules promulgated by the supreme court; and

(n) Issuance and dissolution of stays of execution.

(3) The supreme court rules adopted pursuant to subsection (1) of this section shall ensure that all proceedings for postconviction review, the certification of the record, and all appellate briefing shall be completed within two years after the date upon which the sentence of death is imposed. There shall be no extensions of time of any kind beyond the two-year period.

(4) Unless otherwise provided in this part 2, the Colorado appellate rules govern the procedures to be followed in appeals to the Colorado supreme court of trial court rulings under this part 2.

(5) The general assembly urges the Colorado supreme court to render its decisions expeditiously in review of class 1 felony convictions where the death penalty has been imposed and any order by the trial court granting or denying postconviction relief in such cases. It is the general assembly's intent that the Colorado supreme court give priority to cases in which a sentence of death has been imposed over all other cases before the court, except to the extent of any conflict with the requirement that the court give the highest priority to enforcement actions brought in accordance with section 20 (1) of article X of the state constitution.



§ 16-12-209. Limitation on postconviction review

(1) No further postconviction review is available to the defendant after the time specified by supreme court rule for filing a petition for postconviction review has expired. Any claim or petition filed thereafter shall be deemed waived and shall be dismissed summarily unless the defendant establishes that:

(a) The failure to raise the claim within the time limit was the direct result of interference by government officials with the presentation of the claim in a manner which violated the constitution or laws of the United States or Colorado; or

(b) The facts upon which the claim are based were unknown to the defendant and could not have been ascertained by the exercise of due diligence; or

(c) The right asserted by the defendant is a constitutional right that was recognized by the supreme court of either the United States or Colorado after the time limits specified by supreme court rule for the filing of the petition for postconviction review had expired and the constitutional right applies retroactively.

(2) If the defendant files a motion for postconviction review raising any of the grounds specified in subsection (1) of this section, the motion shall be filed with the trial court within thirty-five days after the date upon which the grounds are discovered.



§ 16-12-210. Severability

If any provision of this part 2 or the application of this part 2 to any person or circumstance is held to be invalid or unconstitutional, such invalidity or unconstitutionality shall not affect other provisions or applications of this part 2 that can be given effect without the invalid or unconstitutional provision or application. Therefore, to this end, the provisions of this part 2 are declared to be severable.









Article 13 - Special Proceedings

Part 1 - Sentencing of Habitual Criminals



Part 2 - Sentencing of Sex Offenders

§ 16-13-216. Powers and duties of the board

(1) (a) Within six months after a person is committed pursuant to section 18-1.3-904, C.R.S., and at least once during each twelve months thereafter, the board shall review all reports, records, and information concerning said person, for the purpose of determining whether said person shall be paroled.

(b) The board shall, in each instance, make a written ruling and shall serve a copy of the ruling upon the said person.

(2) The board is authorized and it is its duty to order the transfer of any person committed pursuant to section 18-1.3-904, C.R.S., if the board deems it to be in the best interests of said person and the public, to any facility under the jurisdiction of the department or to the department of human services subject to the availability of staff and housing.

(3) The board is granted exclusive control over the parole and reparole of all persons committed pursuant to section 18-1.3-904, C.R.S., regardless of the facility in which those persons are confined.

(4) The board is authorized to parole and reparole, and to commit and recommit for violation of parole, any person committed pursuant to section 18-1.3-904, C.R.S.

(5) The board is authorized to issue an absolute release to any person committed pursuant to section 18-1.3-904, C.R.S., if the board deems it in the best interests of that person and the public and that the person, if at large, would not constitute a threat of bodily harm to members of the public.

(6) Except as otherwise provided in this part 2, the board has all the powers conferred and duties imposed upon it with respect to the parole of prisoners generally, in the parole and supervision of persons committed pursuant to section 18-1.3-904, C.R.S.






Part 3 - Abatement of Public Nuisance

§ 16-13-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Action to abate a public nuisance" means any action authorized by this part 3 to restrain, remove, terminate, prevent, abate, or perpetually enjoin a public nuisance.

(2) "Building" means a structure which has the capacity to contain, and is designed for the shelter of, man, animals, or property, including any house, office building, store, warehouse, or structure of any kind, whether or not such building is permanently affixed to the ground upon which it is situate, and any trailer, semitrailer, trailer coach, mobile home, or other vehicle designed or used for occupancy by persons for any purpose.

(2.1) "Conviction" means a verdict of guilty by a judge or jury or a plea of guilty or nolo contendere that is accepted by the court or adjudication for an offense that would constitute a criminal offense if committed by an adult.

(2.2) "Drive-by crime" means a first degree assault as defined in section 18-3-202, C.R.S., second degree assault as defined in section 18-3-203, C.R.S., attempted first degree or second degree assault, felony menacing as defined in section 18-3-206, C.R.S., or illegal discharge of a firearm as defined in section 18-12-107.5, C.R.S., any of which is committed while utilizing a vehicle for means of concealment or transportation.

(2.3) "Instrumental" means a substantial connection exists between the property and the public nuisance act.

(2.4) "Proceeds traceable" or "traceable proceeds" means all property, real and personal, corporeal and incorporeal, which is proceeds attributable to, derived from, or realized through, directly or indirectly, a public nuisance act, whether proved by direct, circumstantial, or documentary evidence. There shall be no requirement of showing a trail of documentary evidence to trace proceeds provided that the standard of proof by clear and convincing evidence is met.

(2.5) "Public nuisance act" means any of the crimes, offenses, or violations set forth in section 16-13-303 (1)(a) to (1)(n), regardless of the location where the act occurred.

(2.6) "Real property" means all lands and franchises and interests in land located within this state, including water rights, mineral rights, oil and gas rights, space rights, condominium rights, and air rights, and any and all other things usually included within said term. "Real property" includes any and all interests in such property less than full title, such as easements, incorporeal hereditaments, and every estate, interest, or right, legal or equitable.

(2.7) "Seizing agency" means any agency that is charged with the enforcement of the laws of this state, of any other state, or of the United States and that has participated in a seizure or has been substantially involved in effecting a forfeiture through the development of evidence underlying the claim for forfeiture or through legal representation pursuant to this part 3. The department of corrections, the division of parks and wildlife in the department of natural resources, and a multijurisdictional law enforcement task force shall be deemed to be included under this definition.

(3) "Vehicle" means any device of conveyance capable of moving itself or of being moved from place to place upon wheels or track or by water or air, whether or not intended for the transport of persons or property, and includes any place therein adapted for overnight accommodation of persons or animals or for the carrying on of business.



§ 16-13-302. Public nuisances - policy

(1) It is the policy of the general assembly that every public nuisance shall be restrained, prevented, abated, and perpetually enjoined. It is the duty of the district attorney in each judicial district of this state to bring and maintain an action, pursuant to the provisions of this part 3, to restrain, prevent, abate, and perpetually enjoin any such public nuisance and to seek the forfeiture of property as provided in this part 3. The general assembly intends that proceedings under this part 3 be remedial and equitable in nature. Nothing contained in this part 3 shall be construed as an amendment or repeal of any of the criminal laws of this state, but the provisions of this part 3, insofar as they relate to those laws, shall be considered a cumulative right of the people in the enforcement of such laws. The provisions of this part 3 shall not be construed to limit or preempt the powers of any court or political subdivision to abate or control nuisances.

(2) It is also the policy of the general assembly that asset forfeiture pursuant to this part 3 shall be carried out pursuant to the following:

(a) Generation of revenue shall not be the primary purpose of asset forfeiture.

(b) No prosecutor's or law enforcement officer's employment or level of salary shall depend upon the frequency of seizures or forfeitures which such person achieves.

(c) All seizures of real property pursuant to this part 3 shall be made pursuant to a temporary restraining order or injunction based upon a judicial finding of probable cause.

(d) Each seizing agency shall have policies and procedures for the expeditious release of seized property which is not subject to forfeiture pursuant to this part 3, when such release is appropriate.

(e) Each seizing agency retaining forfeited property for official law enforcement use shall ensure that the property is subject to controls consistent with controls which are applicable to property acquired through the normal appropriations process.

(f) Each seizing agency which receives forfeiture proceeds shall conform with reporting, audit, and disposition procedures enumerated in this article.

(g) Each seizing agency shall prohibit its employees from purchasing forfeited property.



§ 16-13-303. Class 1 public nuisance

(1) Every building or part of a building including the ground upon which it is situate and all fixtures and contents thereof, every vehicle, and any real property shall be deemed a class 1 public nuisance when:

(a) Used as a public or private place of prostitution or used as a place where the commission of soliciting for prostitution, as defined in section 18-7-202, C.R.S.; pandering, as defined in section 18-7-203, C.R.S.; keeping a place of prostitution, as defined in section 18-7-204, C.R.S.; pimping, as defined in section 18-7-206, C.R.S.; or human trafficking, as described in section 18-3-503 or 18-3-504, C.R.S., occurs;

(b) (I) Used, or designed and intended to be used, as gambling premises, as defined in section 18-10-102 (5), C.R.S., or as a place where any gambling device or gambling record, as such terms are defined in section 18-10-102 (3) and (7), C.R.S., is kept;

(II) Used for transporting gambling proceeds, records, or devices as defined in section 18-10-102 (3), (6), and (7), C.R.S.;

(c) (I) Used for unlawful manufacture, cultivation, growth, production, processing, sale, or distribution or for storage or possession for any unlawful manufacture, sale, or distribution of any controlled substance, as defined in section 18-18-102 (5), C.R.S., or any other drug the possession of which is an offense under the laws of this state, or any imitation controlled substance, as defined in section 18-18-420 (3), C.R.S.;

(II) Used for unlawful possession of any controlled substance, as defined in section 18-18-102 (5), C.R.S., except for possession of less than sixteen ounces of marijuana;

(d) Used for a purpose declared by a statute of this state to be a class 1 public nuisance;

(e) (I) Used as a place where the commission of theft, as specified in section 18-4-401, C.R.S., occurs;

(II) Used for transporting property which is the subject of theft, as specified in section 18-4-401, C.R.S.;

(f) Used for the unlawful manufacture, sale, or distribution of drug paraphernalia, as defined in section 18-18-426, C.R.S.;

(g) Used for prostitution of a child, as defined in section 18-7-401, C.R.S., or used as a place where the commission of soliciting for child prostitution, as defined in section 18-7-402, C.R.S., pandering of a child, as defined in section 18-7-403, C.R.S., keeping a place of child prostitution, as defined in section 18-7-404, C.R.S., pimping of a child, as defined in section 18-7-405, C.R.S., or inducement of child prostitution, as defined in section 18-7-405.5, C.R.S., occurs;

(h) Used for the sexual exploitation of children pursuant to part 4 of article 6 of title 18, C.R.S.;

(h.5) Repealed.

(h.6) Used in violation of section 43-10-114, C.R.S.;

(i) Used in the commission of any felony not otherwise included in this section;

(j) Used in the commission of felony vehicular eluding pursuant to section 18-9-116.5, C.R.S.;

(k) Used in the commission of hit and run with serious bodily injury or death pursuant to section 42-4-1601 (1), (2)(b), and (2)(c), C.R.S.;

(l) Used in committing a drive-by crime, as defined in section 16-13-301 (2.2);

(m) (I) Used, or designed and intended to be used, as gaming premises, or as a place where any gaming device, as such term is defined in section 12-47.1-103 (10), C.R.S., or gaming record is kept, in violation of article 47.1 of title 12, C.R.S., or in violation of article 20 of title 18, C.R.S.;

(II) Used for transporting adjusted gross proceeds or gaming devices as such terms are defined in section 12-47.1-103 (1) and (10), C.R.S., or records in violation of the provisions of article 47.1 of title 12, C.R.S., or in violation of article 20 of title 18, C.R.S.;

(III) Used for the unlawful manufacture, production, sale, distribution, or for storage or possession for any unlawful manufacture, sale, or distribution of any gaming device, as defined in section 12-47.1-103 (10), C.R.S., or any other gaming device, equipment, key, electronic or mechanical device, slot machine, bogus chips, counterfeit chips, cards, coins, gaming billets, cheating device, thieving device, tools, drills, or wires used in violation of article 47.1 of title 12, C.R.S., or in violation of article 20 of title 18, C.R.S.; or

(n) Used in committing, attempting to commit, or conspiring to commit against an elderly person any felony set forth in part 4 of article 4 of title 18, C.R.S., in part 1, 2, 3, or 5 of article 5 of title 18, C.R.S., article 5.5 of title 18, C.R.S., or section 11-51-603, C.R.S. For purposes of this paragraph (n), an "elderly person" means a person sixty years of age or older.

(1.5) All equipment, mechanical systems, or machinery, or parts thereof, shall be deemed to be a class 1 public nuisance at the location of the automatic dialing system when used for soliciting with an automatic dialing system containing a prerecorded message in violation of section 18-9-311 (1), C.R.S.

(2) All fixtures and contents of any building, structure, vehicle, or real property which is a class 1 public nuisance under subsection (1) of this section and all property which is a class 1 public nuisance under subsection (1.5) of this section are subject to seizure, confiscation, and forfeiture as provided in this part 3. In addition, the personal property of every kind and description, including currency and other negotiable instruments and vehicles, used in conducting, maintaining, aiding, or abetting any class 1 public nuisance is subject to seizure, confiscation, and forfeiture, as provided in this part 3.

(3) The following shall be deemed class 1 public nuisances and be subject to forfeiture and distributed as provided in section 16-13-311 (3), and no property rights shall exist in them:

(a) All currency, negotiable instruments, securities, or other things of value furnished or intended to be furnished by any person in exchange for any public nuisance act; or

(b) All proceeds traceable to any public nuisance act; or

(c) All currency, negotiable instruments, and securities used or intended to be used to facilitate any public nuisance act; or

(d) All equipment of any kind, including but not limited to computers and any type of computer hardware, software, or other equipment, used in committing sexual exploitation of a child, as described in section 18-6-403, C.R.S., or computer crime, as described in section 18-5.5-102, C.R.S.

(4) Whenever it is established, in an action brought pursuant to this part 3, that a person has received proceeds derived from any public nuisance act, the court shall award to the plaintiff a money judgment of forfeiture for the amount of said proceeds shown to have been derived from any public nuisance act or for an amount shown to have been derived from a series of similar acts which fall within a pattern of public nuisance acts. The person subjected to such a money judgment may claim a setoff equal to the fair market value of the property forfeited if he shows that said property is traceable to the public nuisance act upon which the money judgment is predicated.

(5) (a) In any action seeking forfeiture of property pursuant to this part 3, any person contesting the forfeiture shall establish by a preponderance of the evidence such person's standing as a true owner of the property or a true owner with an interest in the property.

(b) To establish standing, the person shall first prove that the person had a recorded or registered interest in the property, or a bona fide marital interest in the property, prior to title-vesting in the state, if the property is of the type for which interests can be, and customarily are, recorded or registered in a public office.

(c) The person shall also prove that he or she is a true owner of the property or a true owner of an interest in the property. The factors to be considered by the court in determining whether a person is a true owner shall include, but need not be limited to:

(I) Whether the person had the primary use, benefit, possession, or control of the property;

(II) How much of the consideration for the purchase or ownership of the property was furnished by the person, and whether the person furnished reasonably equivalent value in exchange for the property or interest;

(III) Whether the transaction by which the person acquired the property or interest was secret, concealed, undisclosed, hurried, or not in the usual mode of doing business;

(IV) Whether the transaction by which the person acquired the property or interest was conducted through the use of a shell, alter ego, nominee, or fictitious party;

(V) Whether the person is a relative, a co-conspirator, complicitor, or an accessory in the public nuisance act or acts or other criminal activity, a business associate in a legal or illegal business, one who maintains a special or close relationship with, or an insider with respect to the perpetrator of the alleged public nuisance act or acts;

(VI) Whether the person is silent or fails to call parties to testify or to produce available evidence explaining the acquisition of the property or factors which may be badges of fraud or deceit, or show lack of true ownership;

(VII) Whether the timing of the transaction by which the person acquired the property was during the pendency or threat of litigation, or during any time when the person knew, should have known, or had notice of the public nuisance act or acts or the threat of a forfeiture action;

(VIII) Whether the placing of the title in the name of, or the putative ownership in, or transfer to, the person was done with intent to delay, hinder, or avoid a forfeiture, or for some purpose other than ownership of the property;

(IX) Whether the perpetrator of the alleged public nuisance act or acts has absconded or is a fugitive from justice and the conveyance occurred after the flight, or before the flight, in any of the circumstances set forth in subparagraph (III) of this paragraph (c);

(X) Whether the subject matter property is of a kind in which property or ownership rights can legally exist;

(XI) Any other badge or indicia of fraud under article 8 of title 38, C.R.S., or the general law of fraudulent transfers or conveyances.

(d) The court shall consider the totality of the circumstances in determining whether a person is a true owner. A person contesting the forfeiture does not necessarily have to show that all of the factors enumerated in paragraph (c) of this subsection (5) support the claim of true ownership, nor does the person necessarily establish true ownership by showing the absence of fraudulent intent or badges of fraud.

(e) No private sale or conveyance of a used motor vehicle shall be deemed to make a party eligible to assert standing to contest the forfeiture thereof, unless the title to the motor vehicle, with transfer duly executed to the party, has been filed with the division of motor vehicles in the department of revenue prior to the physical seizure of the vehicle and the recording of a notice of seizure, or the party attempting to assert standing has exclusive possession of the vehicle at the time of seizure. A party eligible to assert standing under this paragraph (e) must nevertheless establish that the party is a true owner of the vehicle or has an interest therein pursuant to paragraph (c) of this subsection (5).

(f) Unless the standing of a particular party is conceded in the complaint initiating the public nuisance action, a party must assert standing in the answer and fully describe the party's interest in the property which is the subject matter of the action, and submit a verified statement, supported by any available documentation, of the party's ownership of or interest in the property.

(5.1) (a) In any action to forfeit property pursuant to this part 3, the plaintiff, in addition to any other matter which must be proven in the plaintiff's case in chief, shall prove by clear and convincing evidence that possession of the property is unlawful or that the owner of the property was a party to the creation of the public nuisance. The plaintiff shall also prove by clear and convincing evidence that the property was instrumental in the commission or facilitation of a crime creating a public nuisance or the property constitutes traceable proceeds of the crime or related criminal activity.

(a.5) (I) The defendant in an action brought pursuant to this part 3 may petition the court to determine whether a forfeiture was constitutionally excessive. Upon the conclusion of a trial resulting in a judgment of forfeiture in an action brought pursuant to this part 3, if the evidence presented raises an issue of proportionality under this paragraph (a.5), the defendant may petition the court to set a hearing, or the court may on its own motion set a hearing, to determine whether a forfeiture was constitutionally excessive. This determination shall be made prior to any sale or distribution of forfeited property.

(II) In making this determination, the court shall compare the forfeiture to the gravity of the public nuisance act giving rise to the forfeiture and related criminal activity.

(III) The defendant shall have the burden of establishing by a preponderance of the evidence that the forfeiture is grossly disproportional.

(IV) If the court finds that the forfeiture is grossly disproportional to the public nuisance act and related criminal activity, it shall reduce or eliminate the forfeiture as necessary to avoid a violation of the excessive fines clause of the eighth amendment of the United States constitution or article II, section 20, of the Colorado constitution.

(V) and (VI) (Deleted by amendment, L. 2003, p. 889, § 1, effective July 1, 2003.)

(b) As used in paragraph (a) of this subsection (5.1), an owner was a "party to the creation of the public nuisance" if it is established that:

(I) The owner was involved in the public nuisance act; or

(II) (A) The owner knew of the public nuisance act or had notice of the acts creating the public nuisance or prior similar conduct.

(B) Notwithstanding the provisions of sub-subparagraph (A) of this subparagraph (II), if the plaintiff proves by clear and convincing evidence the owner knew or had notice of the public nuisance, the owner must prove by a preponderance of the evidence that the owner took reasonable steps to prohibit or abate the unlawful use of the property for the court to find the owner was not a party to the creation of the public nuisance.

(5.2) (a) With respect to a partial or whole ownership interest in existence at the time the conduct constituting a public nuisance took place, "innocent owner" means any owner who:

(I) Did not have actual knowledge of the conduct constituting a public nuisance, or notice of an act or circumstance creating the public nuisance or prior similar conduct, notice being satisfied by, but not limited to, sending notice of an act or circumstance creating the public nuisance by certified mail; or

(II) Upon learning of the conduct constituting a public nuisance, took reasonable action to prohibit such use of the property. An owner may demonstrate that he or she took reasonable action to prohibit the conduct constituting a public nuisance if the owner:

(A) Timely revoked or attempted to revoke permission for the persons engaging in such conduct to use the property; or

(B) Took reasonable action to discourage or prevent the use of the property in conduct constituting a public nuisance.

(b) With respect to a partial or whole ownership interest acquired after the conduct constituting a public nuisance has occurred, "innocent owner" means a person who, at the time he or she acquired the interest in the property, had no knowledge or notice that the illegal conduct subjecting the property to seizure had occurred or that the property had been seized for forfeiture, and:

(I) Acquired an interest in the property in a bona fide transaction for value; or

(II) Acquired an interest in the property through probate or inheritance; or

(III) Acquired an interest in the property through dissolution of marriage or by operation of law.

(c) An innocent owner's interest in property shall not be forfeited under any provision of state law. An innocent owner has the burden of proving by a preponderance of the evidence that he or she has an ownership interest in the subject property. Otherwise, the burden of proof under this subsection (5.2) shall be as provided in subsection (5.1) of this section.

(d) A person who is convicted of a criminal offense arising from the same activity giving rise to the forfeiture proceedings in accordance with section 16-13-307 (1.5) shall not be eligible to assert an innocent owner defense.

(6) Whenever clear and convincing evidence adduced in an action pursuant to this part 3 shows a substantial connection between currency and the acts specified in subparagraph (I) of paragraph (c) of subsection (1) of this section, a rebuttable presumption shall arise that said currency is property subject to forfeiture. A substantial connection exists if:

(a) Currency in the aggregate amount of one thousand dollars or more was seized at or close to the time that evidence of the acts specified in subparagraph (I) of paragraph (c) of subsection (1) of this section was developed or recovered; and

(b) (I) Said amount of currency was seized on the same premises or in the same vehicle where evidence of said acts was developed or recovered; or

(II) Said amount of currency was seized from the possession or control of a person engaged in said acts; or

(III) Traces of a controlled substance were discovered on the currency or an animal trained in the olfactory detection of controlled substances indicated the presence of the odor of a controlled substance on the currency as testified to by an expert witness.

(6.5) Notwithstanding any other provision of this part 3 to the contrary, the plaintiff shall have the burden of proving, by clear and convincing evidence, only the facts that give rise to the presumption that currency is property subject to forfeiture pursuant to subsection (6) of this section. However, when a preponderance of credible evidence is adduced to rebut a presumption that has arisen pursuant to subsection (6) of this section, the burden of proof shall revert to the plaintiff to prove, by clear and convincing evidence, the elements of the plaintiff's case with respect to the currency.

(7) Currency seized pursuant to this part 3 may be placed in an interest-bearing account during the proceedings pursuant to this part 3 if so ordered by the court upon the motion of any party. Photocopies of portions of the bills shall serve as evidence at all hearings. The account and all interest accrued shall be forfeited or returned to the prevailing party in lieu of the currency.

(8) The provisions of subsection (6) of this section shall not be construed so as to limit the introduction of any other competent evidence offered to prove that seized currency is a public nuisance.



§ 16-13-304. Class 2 public nuisance

(1) The following are deemed to be a class 2 public nuisance:

(a) Any place where people congregate, which encourages a disturbance of the peace, or where the conduct of persons in or about that place is such as to annoy or disturb the peace of the occupants of or persons attending such place, or the residents in the vicinity, or the passersby on the public street or highway; or

(b) Any public or private place or premises which encourages professional gambling, unlawful use, sale, or distribution of imitation controlled substances, as defined in section 18-18-420 (3), C.R.S., drugs, controlled substances, as defined in section 18-18-102 (5), C.R.S., or other drugs the possession of which is an offense under the laws of this state, furnishing or selling intoxicating liquor to minors, furnishing or selling fermented malt beverages to persons under the age of twenty-one, solicitation for prostitution, or traffic in stolen property; or

(b.5) Any public or private place or premises used for soliciting by means of a prerecorded message in violation of section 18-9-311 (1), C.R.S.; or

(c) Any public or private place used for a purpose declared to be a class 2 public nuisance by any other statute of this state.



§ 16-13-305. Class 3 public nuisance

(1) The following are a class 3 public nuisance:

(a) The conducting or maintaining of any business, occupation, operation, or activity prohibited by a statute of this state; or

(b) The continuous or repeated conducting or maintaining of any business, occupation, operation, activity, building, land, or premises in violation of a statute of this state; or

(c) Any building, structure, or land open to or used by the general public, the condition of which presents a substantial danger or hazard to public health or safety; or

(d) Any dilapidated building of whatever kind which is unused by the owner, or uninhabited because of deterioration or decay, which condition constitutes a fire hazard, or subjects adjoining property to danger of damage by storm, soil erosion, or rodent infestation, or which becomes a place frequented by trespassers and transients seeking a temporary hideout or shelter; or

(e) Any unlawful pollution or contamination of any surface or subsurface waters in this state, or of the air, or any water, substance, or material intended for human consumption, but no action shall be brought under this paragraph (e) if the state department of public health and environment or any other agencies of state or local government charged by and acting pursuant to statute or duly adopted regulation have assumed jurisdiction by the institution of proceedings on that pollution or contamination. Nothing in this paragraph (e) shall abridge the right of any person to institute a private nuisance action or of any district attorney to institute a public nuisance action under the common law or other statutory law of this state.

(f) Any activity, operation, or condition which, after being ordered abated, corrected, or discontinued by a lawful order of an agency or officer of the state of Colorado, continues to be conducted or continues to exist in violation of:

(I) Any statute of this state;

(II) Any regulation enacted pursuant to the authority of a statute of this state; or

(g) Any condition declared by a statute of this state to be a class 3 public nuisance.



§ 16-13-306. Class 4 public nuisance

If any person carries on or practices any profession or calling or operates any business required to be licensed by the laws of the state of Colorado without first procuring a license therefor, or carries on or practices such profession or calling or operates such business after the license therefor required by the laws of the state of Colorado has been lawfully cancelled or revoked, the carrying on or practicing of such profession or calling, or the operation of such business without a license is a class 4 public nuisance and may be restrained and abated.



§ 16-13-306.5. Limitations on receipt of forfeiture payments from federal agencies

(1) A seizing agency or participant in any joint task force or other multijurisdictional collaboration shall accept payment or distribution from a federal agency of all or a portion of any forfeiture proceeds resulting from adoption or a joint task force or other multijurisdictional collaboration only if the aggregate net equity value of the property and currency seized in a case is in excess of fifty thousand dollars and a forfeiture proceeding is commenced by the federal government and relates to a filed criminal case.

(2) Subsection (1) of this section shall not be construed to restrict seizing agencies from collaborating with a federal agency to seize property that the seizing agency has probable cause to believe is the proceeds or instruments of a crime through an intergovernmental joint task force.



§ 16-13-307. Jurisdiction - venue - parties - process

(1) The several district courts of this state shall have original jurisdiction of proceedings under this part 3.

(1.5) No judgment of forfeiture of property in any forfeiture proceeding shall be entered unless and until an owner of the property is convicted of an offense listed in section 16-13-301 or 16-13-303, or a lesser included offense of an eligible offense if the conviction is the result of a negotiated guilty plea. Nothing in this section shall be construed to require the conviction to be obtained in the same jurisdiction as the jurisdiction in which the forfeiture action is brought. In the event criminal charges arising from the same activity giving rise to the forfeiture proceedings are filed against any individual claiming an interest in the property subject to the forfeiture proceeding, the trial and discovery phases of the forfeiture proceeding shall be stayed by the court until the disposition of the criminal charges. A stay shall not be maintained during an appeal or post-conviction proceeding challenging a criminal conviction. Nothing in this section shall be construed to prohibit or prevent the parties from contemporaneously resolving criminal charges and a forfeiture proceeding arising from the same activity.

(1.6) Upon acquittal or dismissal of a criminal action against a person named in a forfeiture action related to the criminal action, unless the forfeiture action was brought pursuant to one or more of paragraphs (a) to (f) of subsection (1.7) of this section, the forfeiture claim shall be dismissed and the seized property shall be returned as respects the subject matter property or interest therein of that person, if the case has been adjudicated as to all other claims, interests, and owners, unless possession of the property is illegal. If the forfeiture action is dismissed or judgment is entered in favor of the claimant, the claimant shall not be subject to any monetary charges by the state for storage of the property or expenses incurred in the preservation of the property, unless at the time of dismissal the plaintiff shows that those expenses would have been incurred to prevent waste of the property even if it had not been seized.

(1.7) Notwithstanding the provisions of subsection (1.5) of this section:

(a) (I) A person shall lack standing for and shall be disallowed from pursuit of a claim or defense in a civil forfeiture action upon a finding that a warrant or other process has been issued for the apprehension of the person, and, in order to avoid criminal prosecution, the person:

(A) Purposely leaves the state; or

(B) Declines to enter or reenter the state to submit to its jurisdiction; or

(C) Otherwise evades the jurisdiction of the court in which a criminal case is pending against the person or from which a warrant has been issued, by failing to appear in court or surrender on a warrant; and

(D) Is not known to be confined or held in custody in any other jurisdiction within the United States for commission of criminal conduct in that jurisdiction.

(II) If a person lacks standing pursuant to this paragraph (a), the forfeiture action may proceed and a judgment of forfeiture may be entered without a criminal conviction of an owner, upon motion and notice as provided in the rules of civil procedure.

(b) If, following notice to all persons known to have an interest, or who have asserted an interest in the property subject to forfeiture, an owner fails to file an answer or other appropriate pleading with the court claiming an interest in the subject matter property, or no person establishes standing to contest the forfeiture action pursuant to section 16-13-303 (5), a forfeiture action may proceed and a judgment of forfeiture may be entered without a criminal conviction of an owner.

(c) If the plaintiff proves by clear and convincing evidence that the property was instrumental in the commission of an offense listed in section 16-13-303 (1) or that the property is traceable proceeds of the offense or related criminal activity by a nonowner and the plaintiff proves by clear and convincing evidence that an owner is not an innocent owner pursuant to section 16-13-303 (5.2)(a), a judgment of forfeiture may be entered without a criminal conviction of an owner.

(d) If an owner of the property who was involved in the public nuisance act or conduct giving rise to the claim of forfeiture subsequently dies, and was not an innocent owner pursuant to section 16-13-303 (5.2)(a), a judgment of forfeiture may be entered without a criminal conviction of an owner.

(e) If an owner received a deferred judgment, deferred sentence, or participated in a diversion program, or in the case of a juvenile a deferred adjudication or deferred sentence or participated in a diversion program for the offense, a judgment of forfeiture may be entered without a criminal conviction.

(f) A defendant or claimant shall be permitted to waive the requirement of a criminal conviction in order to settle a forfeiture action.

(1.8) Nothing in this section shall be construed to limit the temporary seizure of property for evidentiary, investigatory, or protective purposes.

(2) An action to abate a public nuisance shall be brought in the county in which the subject matter of the action, or some part thereof, is located or found or in the county where the public nuisance act, or any portion thereof, was committed.

(2.5) All forfeiture actions shall proceed in state district court if the property was seized by a local or state law enforcement agency as a result of an ongoing state criminal investigation and the owner is being prosecuted in state court. Unless directed by an authorized agent of the federal government, no state or local law enforcement agency may transfer any property seized by the state or local agency to a federal agency for forfeiture under federal law unless an owner of the property is being prosecuted in federal court.

(3) Except as otherwise provided in this part 3, the practice and procedure in an action to abate a public nuisance shall be governed by the Colorado rules of civil procedure.

(3.5) An action brought pursuant to this part 3 regarding a class 1 public nuisance shall be filed within sixty-three days following the seizure of the property pursuant to section 16-13-315. The plaintiff may file the complaint after the expiration of sixty-three days from the date of seizure only if the complaint is accompanied by a written petition for late filing. Such petition for late filing shall demonstrate good cause for the late filing of the complaint. The sixty-three-day time limitation established by this subsection (3.5) shall not apply where the seizure of the property occurred pursuant to a warrant authorizing such seizure or otherwise under any statute or rule of criminal procedure, if the property is held as evidence in a pending criminal investigation or in a pending criminal case.

(4) An action to abate a public nuisance may be brought by the district attorney, or the attorney general with the consent of the district attorney, in the name of the people of the state of Colorado or in the name of any officer, agency, county, or municipality of this state whose duties or functions include or relate to the subject matter of the action. Any action to abate a class 3 public nuisance as defined by section 16-13-305 (1)(f) may be brought only upon the request of the agency or officer issuing the order or under whose authority the order was issued when such order relates to unlawful pollution or contamination.

(5) An action to abate a public nuisance, other than a class 4 public nuisance, and any action in which a temporary restraining order, temporary writ of injunction, or preliminary injunction is requested, shall be commenced by the filing of a complaint, which shall be verified or supported by affidavit. Summons shall be issued and served as in civil cases; except that a copy of the complaint and copies of any orders issued by the court at the time of filing shall be served with the summons.

(6) During all discovery procedures in actions brought pursuant to this part 3, a witness or party may refuse to answer any question if said witness or party makes a good faith assertion that the disclosure would tend to identify, directly or indirectly, a confidential informant for a law enforcement agency, unless the district attorney intends to call said informant as a witness at any adversarial hearing. On a motion to compel discovery, no witness or party shall be sanctioned in any manner for withholding information pursuant to this subsection (6).

(7) Actions to abate a public nuisance shall be heard by the court, without a jury, at all stages of the proceedings.

(8) Repealed.

(9) Part 2 of article 41 of title 38, C.R.S., shall not apply to any action under this part 3.

(10) (a) Continuance of the trial of a public nuisance action shall be granted upon stipulation of the parties or upon good cause shown.

(b) (Deleted by amendment, L. 2003, p. 897, § 8, effective July 1, 2003.)

(c) Public nuisance actions shall be included in the category of "expedited proceedings" specified in rules 16 and 26 of the Colorado rules of civil procedure; except that each party may conduct limited discovery as provided for in rule 26 (b)(2) of the Colorado rules of civil procedure. In addition, each party may move the court to authorize additional discovery upon good cause shown.

(11) No claim for relief shall be asserted by any party other than the plaintiff in a public nuisance action; except that the defendant may make a request for the return of property seized pursuant to this part 3.

(12) If a public nuisance trial pursuant to this part 3 results in an order to return subject personal property and the prosecution states an intent to appeal and proceeds to appeal that judgment or order, the court shall stay the judgment or order pending appeal, unless the court finds that the appeal was taken in bad faith or for the purpose of delay. No appeal bond shall be required, but the court may make appropriate orders to preserve the value of the property pending appeal.

(13) Unknown persons who may claim an interest in the property, persons whose whereabouts are unknown despite a diligent good faith search, and persons upon whom the plaintiff has been unable to effect service as otherwise provided in the Colorado rules of civil procedure despite diligent good faith efforts may be served pursuant to a court order by publishing a copy of a summons twice in a newspaper of general circulation. The summons shall describe the property and state where the complaint and attendant documents may be obtained, and a party shall have thirty-five days after the last publication date to respond.



§ 16-13-308. Temporary restraining order - preliminary injunction - when to issue

(1) (a) If probable cause for the existence of a class 1 public nuisance is shown to the court by means of a complaint supported by an affidavit, the court shall issue a temporary restraining order to abate and prevent the continuance or recurrence of the nuisance or to secure property subject to forfeiture pursuant to this part 3. Such temporary restraining order shall:

(I) Direct the sheriff or a peace officer to seize and, where applicable, close the public nuisance and keep the same effectually closed against its use for any purpose until further order of the court;

(II) Direct the seizure or holding, if previously seized, of all personal property subject to the provisions of this part 3; and

(III) Restrain and enjoin persons from selling, transferring, encumbering, damaging, destroying, or using as security for a bond any property subject to this part 3.

(b) The temporary restraining order may make such provisions as the court finds reasonable for the maintenance, utilities, insurance, and security with respect to real property subject to a public nuisance temporary restraining order, including imposing those responsibilities on the owner or defendant, if said owner or defendant is allowed reasonable access to the property consistent with those limited purposes.

(c) The court may order that all fixtures and contents of a public nuisance be stored on the premises of such public nuisance while an action under this part 3 is pending.

(d) The court may require that documents evidencing title or registration or that keys to property subject to this part 3 be deposited with a sheriff or peace officer, to be kept in the constructive custody of the court, while an action under this part 3 is pending.

(e) The court may require the sheriff or peace officer executing the order to post a copy of the order on property subject to the order.

(f) Any person with an ownership interest adversely affected by a temporary restraining order issued pursuant to this subsection (1) may file a motion to vacate the temporary restraining order. Such motion shall be filed within fourteen days of the time said person is served with or otherwise has notice of the temporary restraining order. The motion shall be set for hearing within fourteen days after its filing. At said hearing, the court shall determine whether the various provisions of the temporary restraining order should remain in effect pending final determination of the action. No part of the temporary restraining order shall be vacated unless the proponent of the motion demonstrates that there is no probable cause to believe that a public nuisance exists or that the public nuisance acts underlying the action occurred, or that the proponent has a reasonable likelihood of prevailing on the merits of the case with respect to the temporary seizure or closure of the property. No issue regarding the forfeiture of the property shall be raised at the hearing on the motion, except the court may consider an innocent owner defense pursuant to section 16-13-303 (5.2) by a proponent who has not been charged in a parallel criminal action arising from the same activity giving rise to the forfeiture proceedings. When the innocent owner defense is raised as grounds for vacating the order, the issues at the hearing shall be limited to modifying the order to provide for the use of the property during the pendency of the action by an innocent owner, but only if such use is consistent with preserving it for forfeiture as to any other interest. Such a modifying order may include, without limitation, reasonable provisions for the continued occupancy of a residence, or the operation of a business and the sale or disposition of business inventory. However, no such modifying order shall include the release of currency. The determination of the facts by the court at the hearing is independent of and shall not be considered in the determination of the same or similar facts in the adjudication of any criminal charges arising out of the same occurrences. Any motion to vacate a temporary restraining order shall state specifically the factual and legal grounds upon which it is based, and only those grounds may be considered at the hearing. Until vacated, the temporary restraining order shall remain in full force and effect.

(2) In an action to abate a class 2 public nuisance, the court may, as a part of a preliminary injunction, direct the sheriff to seize and close such public nuisance and to keep the same effectually closed against its use for any purpose, until further order of the court. While the preliminary injunction remains in effect, the building or place seized and closed, and all personal property seized thereunder, shall be subject to the orders of the court.

(3) Temporary restraining orders and preliminary injunctions for public nuisances other than class 1 public nuisances may be issued as provided by the Colorado rules of civil procedure. No bond or security shall be required of the district attorney or the people of the state in any action to abate a public nuisance.



§ 16-13-309. Judgment - relief

(1) The judgment in an action to abate a public nuisance may include a permanent injunction to restrain, abate, and prevent the continuance or recurrence of the nuisance and an order directing the confiscation and forfeiture of property. The court may grant declaratory relief, mandatory orders, or any other relief deemed necessary to accomplish the purposes of the injunction or order and enforce the same, and the court may retain jurisdiction of the case for the purpose of enforcing its orders.

(2) If the existence of a class 1 public nuisance is established in an action authorized by this part 3, an order of abatement shall be entered as a part of the judgment in the case, which order shall direct the removal from the building, place, vehicle, or real property and the forfeiture of all fixtures and contents thereof and the confiscation and forfeiture of all personal property, including vehicles, seized or subject to seizure as provided in section 16-13-303 and shall direct the sale of the personal property, including vehicles, as provided in this part 3. If the building, place, or real property is not forfeited pursuant to this part 3, the order shall direct the effectual closing of such property against its use for any purpose for a period of one year, unless sooner released by the court pursuant to the provisions of this part 3. While the order remains in effect as to closing, such building, place, or real property shall remain in the custody of the court. The court shall cause a copy of the order of abatement to be recorded in the office of the county clerk and recorder of the county in which the property is located.

(3) The judgment in an action to abate a class 2 public nuisance may include an order directing the sheriff to seize and close the public nuisance, and to keep the same effectually closed until further order of the court, not to exceed one year.

(4) The judgment in an action to abate a class 3 public nuisance may include, in addition to or in the alternative to other injunctive relief, an order requiring the removal, correction, or other abatement of a public nuisance, in whole or in part, by the sheriff, at the expense of the owner or operator of the public nuisance.

(5) The judgment in an action to abate a public nuisance may include, in addition to or in the alternative to any other relief authorized by the provisions of this part 3, the imposition of a fine, within the limits provided in section 16-13-312, conditioned upon failure or refusal of compliance with the orders of the court within any time limits therein fixed.



§ 16-13-310. Redelivery of seized premises

(1) If the owner of a building, a place, or any real property seized and closed as a class 1 public nuisance has not been guilty of any contempt of court in the proceedings, and appears and pays all costs, fees, and allowances which are declared by this section to be a lien on the building, place, or real property, and files a bond in the amount fixed by the court not to exceed the full value of said property, with sureties to be approved by the court, conditioned that he will immediately abate any such nuisance that exists at the building, place, or real property and prevent the same from being established or kept thereat within a period of one year thereafter, the court, if satisfied of his good faith and satisfied that such owner had not conducted, used, maintained, or knowingly permitted the conducting, using, or maintaining of such public nuisance, may order the building, place, or real property to be delivered to said owner and the order of abatement cancelled so far as the same relates to said property. If any property is found not to be a public nuisance pursuant to this part 3 or if said property fits the description of property specified in section 16-13-303 (2) and (3) and the property is not subject to forfeiture or an affirmative defense has been proven, said property shall be released to the owner without conditions. The release of the property under the provisions of this section shall not release it from any judgment, lien, penalty, or liability to which it is subject by law.

(2) If the owner or operator of a building or place seized and closed as a class 2 public nuisance has not been guilty of any contempt of court in the proceedings, and demonstrates by evidence satisfactory to the court that the public nuisance has been abated and will not recur, the court may order the premises delivered to the owner or operator. As a condition of such order, the court may require the posting of bond, in an amount fixed by the court, for the faithful performance of the obligation of the owner or operator thereunder to prevent recurrence or continuance of the public nuisance.

(3) If the tenant or occupant, other than the owner, of a building, a place, or any real property is involved in conducting or maintaining a public nuisance, the owner need not be made a party to the action until the tenant or occupant is evicted or the district attorney seeks to enforce the remedies of this part 3 against the owner. However, the owner may intervene in the action at any time.



§ 16-13-311. Disposition of seized personal property

(1) Any personal property subject to seizure, confiscation, forfeiture, or destruction under the provisions of this part 3, and which is seized as a part of or incident to proceedings under this part 3 for which disposition is not provided by another statute of this state, shall be disposed of as provided in this section.

(2) Any such property which is required by law to be destroyed, or the possession of which is illegal, or which in the opinion of the court is not properly the subject of a sale may be destroyed pursuant to a warrant for the destruction of personal property issued by the court and directed to the sheriff of the proper county or any peace officer and returned by the sheriff or peace officer after execution thereof. The court shall stay the execution of any such warrant during the period in which the property is used as evidence in any pending criminal or civil proceeding.

(3) (a) If the prosecution prevails in the forfeiture action, the court shall order the property forfeited. Such order shall perfect the state's right and interest in and title to such property and shall relate back to the date when title to the property vested in the state pursuant to section 16-13-316. Except as otherwise provided in subsection (3)(c) of this section, the court shall also order such property to be sold at a public sale by the law enforcement agency in possession of the property in the manner provided for sales on execution, or in another commercially reasonable manner. Property forfeited pursuant to this section or proceeds therefrom shall be distributed or applied in the following order:

(I) To payment of the balances due on any liens perfected on or before the date of seizure preserved by the court in the forfeiture proceedings, in the order of their priority;

(II) To compensate an innocent partial owner for the fair market value of his or her interest in the property;

(III) To any person who suffers bodily injury, property damage, or property loss as a result of the conduct constituting a public nuisance that resulted in such forfeiture, if said person petitions the court therefor prior to the hearing dividing the proceeds pursuant to this section and the court finds that such person suffered said damages as a result of the subject acts that resulted in the forfeiture;

(IV) To the law enforcement agency in possession of the property for reasonable fees and costs of sale, maintenance, and storage of the property;

(V) To the district attorney for actual and reasonable expenses related to the costs of prosecuting the forfeiture proceeding and title transfer not to exceed ten percent of the value of the property;

(VI) One percent of the value of the property to the clerk of the court for administrative costs associated with compliance with this section;

(VII) The balance shall be delivered, upon order of the court, as follows:

(A) Fifty percent to the general fund of the governmental body or bodies with budgetary authority over the seizing agency for public safety purposes or, if the seizing agency was a multijurisdictional task force, fifty percent to be distributed in accordance with the appropriate intergovernmental agreement; and

(B) The remaining amount to the managed service organization contracting with the office of behavioral health in the department of human services serving the judicial district where the forfeiture proceeding was prosecuted to fund detoxification and substance use disorder treatment. Money appropriated to the managed service organization must be in addition to, and not be used to supplant, other funding appropriated to the office of behavioral health.

(b) (Deleted by amendment, L. 2002, p. 921, § 5, effective July 1, 2002.)

(c) If, in a forfeiture proceeding, a partial owner is determined to be an innocent owner under law, at the option of the innocent partial owner, in lieu of a public sale, the innocent partial owner may purchase the forfeited items from the state at a private sale for fair market value. Proceeds received by the state shall be disposed of pursuant to this section.

(d) After a judgment of forfeiture has been entered, any seizing agency in possession of any money forfeited shall deposit the money in the registry of the court where the forfeiture order was entered. Upon the sale of forfeited real or personal property, the seizing agency responsible for overseeing the sale shall ensure that any lienholders are compensated from the proceeds of the sale pursuant to the priorities specified in paragraph (a) of this subsection (3) for their interests in the forfeited property. The seizing agency shall deposit all remaining proceeds from the sale in the registry of the court immediately upon completion of the sale. The seizing agency shall notify the court and the district attorney when all property subject to the forfeiture order has been sold and all proceeds and money have been deposited in the registry of the court where the forfeiture order was entered.

(e) Within thirty-five days after the date the order of forfeiture is entered, the district attorney may submit a motion, an affidavit, and any supporting documentation to the court to request compensation consistent with this section. Within thirty-five days after the date the order of forfeiture is entered, any victim of the criminal act giving rise to the forfeiture may submit a request for compensation, an affidavit, and supporting documentation to the district attorney to request compensation from the forfeiture proceeds.

(f) Within fourteen days after the date a seizing agency notifies the court that all property forfeited has been sold and all proceeds and money have been deposited in the registry of the court where the forfeiture order was entered, the seizing agency may submit a motion, an affidavit, and supporting documentation to the court for reimbursement of expenses consistent with this section. In its motion, the seizing agency shall identify any other seizing agencies that participated in the seizure and specify the details of any intergovernmental agreement regarding sharing of proceeds. The seizing agency shall send a copy of this motion to the district attorney.

(g) The district attorney shall prepare a motion and proposed order for distribution based upon the motions and requests submitted by the parties. The order shall include allocation of one percent of the value of the property to the clerk of the court for the direct and indirect costs incurred by the clerk in implementing the provisions of this subsection (3). The district attorney shall send copies to all remaining interested parties.

(h) Any party shall have fourteen days after filing of the proposed order to file any objections to the proposed order filed by the district attorney.

(3.5) Instead of liens and encumbrances on real property being satisfied from the proceeds of sale, real property may be sold subject to all liens or encumbrances on record. The purchase of the property by the successful bidder under this subsection (3.5) shall be conditioned on the bidder satisfying and obtaining the release of the first and second priority liens within sixty-three days after the sale, or obtaining written authorization from those lien holders for the bidder to receive the sheriff's deed which shall be issued after such satisfaction or authorization. The purchaser of the property shall take title free of any lien, encumbrance, or cloud on the title recorded after title vests in the state pursuant to section 16-13-316.

(4) It is the intent of the general assembly that moneys allocated to a seizing agency pursuant to subsection (3) of this section shall not be considered a source of revenue to meet normal operating needs.

(5) If more than one seizing agency was substantially involved in effecting the forfeiture, the agencies shall enter into a stipulation with regard to costs incurred by the agencies and the percentage of any remaining proceeds to be deposited for the benefit of the agencies or any property to be directly forfeited for use of such agencies. Upon the filing by such agencies of such stipulation with the court, the court shall order the proceeds or property so distributed. If the agencies are unable to reach an agreement, the court shall take testimony and equitably distribute the proceeds.

(6) The state shall issue a certificate of title for a vehicle to the purchaser or seizing agency if said vehicle is acquired pursuant to this part 3.



§ 16-13-312. Violation of injunction

Any violation or disobedience of any injunction or order issued by the court in an action to abate a public nuisance shall be punished as a contempt of court by a fine of not less than two hundred dollars nor more than two thousand dollars; but the court may treat each day on which the violation or disobedience of an injunction or order continues or recurs as a separate contempt and may impose a fine, in addition to the fine provided in this section, in an amount not to exceed five hundred dollars per day.



§ 16-13-313. Fees - costs and fines - lien and collection

(1) For removing and selling personal property as provided in this part 3, the sheriff shall be entitled to charge and receive the same fees as he would for levying upon and selling like property on execution.

(2) For seizing and closing any building, premises, or vehicle as provided in this part 3, or for performing other duties pursuant to the direction of the court pursuant to the provisions of this part 3, the sheriff shall be entitled to a reasonable sum fixed by the court, in addition to the actual costs incurred or expended.

(3) All fees and costs allowed by the provisions of this section, the costs of court action to abate any public nuisance, and all fines levied by the court in contempt proceedings incident to an action to abate a public nuisance shall be a first and prior lien upon any real or personal property seized under the provisions of this part 3, and the same shall be enforceable and collectible by execution issued by order of the court, from the property of any person liable therefor.



§ 16-13-314. Disposition of forfeited real property

(1) In an action to abate a class 1 public nuisance, if the court finds that such class 1 public nuisance exists and that the same has been conducted, used, or maintained by the owner of a building, place, or any real property seized and closed as a class 1 public nuisance, or that the nuisance has been conducted, used, or maintained by any person with the actual knowledge and consent of the owner, a permanent order of abatement shall be entered as a part of the judgment in the case. The order of abatement shall direct the sheriff to sell such building or place and the ground upon which such building or place is situate or any other real property, to the extent of the interest of such owner therein, at public sale in the manner provided for sales of property upon execution. In no event shall real property that is neither proceeds of nor part of the same lot or tract of land used for the public nuisance act that was the underlying subject matter of the public nuisance action, be subject to seizure and forfeiture, excepting access and egress routes.

(2) The proceeds of such sale shall be applied in the same manner and priority as enumerated in section 16-13-311 (3).

(3) It is the intent of the general assembly that moneys allocated to a seizing agency pursuant to subsection (2) of this section shall not be considered a source of revenue to meet normal operating needs.

(4) If more than one seizing agency was substantially involved in effecting the forfeiture, the agencies shall enter into a stipulation with regard to costs incurred by the agencies and the percentage of any remaining proceeds to be deposited for the benefit of the agencies. Upon the filing by such agencies of such stipulation with the court, the court shall order the proceeds so distributed. If the agencies are unable to reach an agreement, the court shall take testimony and equitably distribute the proceeds.



§ 16-13-315. Seizure of personal property

(1) Any personal property subject to seizure, confiscation, or forfeiture under the provisions of this part 3 may be seized:

(a) Pursuant to any writ, order, or injunction issued under the provisions of this part 3; or

(b) Under the authority of a search warrant; or

(c) By any peace officer or agent of a seizing agency with probable cause to believe that such property is a public nuisance or otherwise subject to confiscation and forfeiture under this part 3 if the seizure is incident to a lawful search or arrest.

(2) The provisions of this section shall not be construed to limit or forbid the seizure of any such personal property in any manner now or hereafter required, authorized, or permitted by law.

(3) If a rental motor vehicle is seized pursuant to this part 3, the seizing agency shall notify the motor vehicle rental company of the seizure if the motor vehicle is identified as a rental motor vehicle. The motor vehicle rental company may appear at the seizing agency and request the return of the rental motor vehicle. The rental motor vehicle shall be returned to the motor vehicle rental company unless the motor vehicle must be maintained in the custody of the seizing agency for evidentiary purposes or if the seizing agency has probable cause to believe the motor vehicle rental company, at the time of rental, had knowledge or notice of the criminal activity for which the rental car was used.



§ 16-13-316. Prior liens not subject to forfeiture - vesting of title

(1) Nothing in this part 3 shall be construed in such manner as to destroy the validity of a bona fide lien upon real or personal property appearing of record prior to the seizure of personal property, prior to the filing of a notice of seizure, as provided in subsection (3) of this section, prior to the filing of a notice of lis pendens on real property, or prior to actual or constructive notice to the lienholder of the state's potential claim of public nuisance.

(2) Title to real or personal property subject to forfeiture pursuant to the provisions of this section shall vest in the state and the seizing agency at the earliest of: For currency, the time of the commission of the public nuisance act; the time of the physical seizure of said property, except for real property; the time of filing of a notice of seizure, as provided in subsection (3) of this section; the time of the filing of a notice of lis pendens on real property; or the time of the issuance of court process for seizure of property, as against anyone with prior actual notice thereof.

(3) Before or after the commencement of litigation regarding a vehicle or real property for which seizure or forfeiture is sought, the prosecuting attorney or seizing agency shall file a notice of seizure with the office of the clerk and recorder in the county where the property is located. A notice of seizure for real property shall expire within seventy days after filing unless an action is filed in court for abatement or forfeiture, under this part 3 or other applicable law. A notice of seizure shall contain: A description of the property for which seizure or forfeiture is being sought, including the street address and legal description for real property and the make, model, year, license number, and vehicle identification number for a vehicle; the date and location of the seizure if the property has already been seized; the identity of the seizing agency and prosecuting attorney; and the name of any person who is an owner of record or registered owner of the property or who is known to have, or who has asserted an interest in, the property. The notice of seizure shall also contain a statement giving notice that seizure or forfeiture of the property may be sought pursuant to this part 3, or other applicable law, and that any interest acquired in the property after the filing of the notice of the seizure will be subject to the forfeiture action in the event the property is forfeited.






Part 4 - Preservation of the Peace



Part 5 - Colorado Contraband Forfeiture Act

§ 16-13-501. Short title

This part 5 shall be known and may be cited as the "Colorado Contraband Forfeiture Act".



§ 16-13-501.5. Legislative declaration

(1) It is the intent of the general assembly that proceedings under this part 5 be remedial in nature and designed to benefit the public good by appropriating contraband property for use by law enforcement.

(2) It is also the policy of the general assembly that asset forfeiture pursuant to this part 5 shall be carried out pursuant to the following:

(a) Generation of revenue shall not be the primary purpose of asset forfeiture.

(b) No prosecutor's or law enforcement officer's employment or level of salary shall depend upon the frequency of seizures or forfeitures which such person achieves.

(c) Each seizing agency shall have policies and procedures for the expeditious release of seized property which is not subject to forfeiture pursuant to this part 5, when such release is appropriate.

(d) Each seizing agency retaining forfeited property for official law enforcement use shall ensure that the property is subject to controls consistent with controls which are applicable to property acquired through the normal appropriations process.

(e) Each seizing agency which receives forfeiture proceeds shall conform with reporting, audit, and disposition procedures enumerated in this article.

(f) Each seizing agency shall prohibit its employees from purchasing forfeited property.



§ 16-13-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Contraband article" means any controlled substance, as defined in section 18-18-102 (5), C.R.S., any other drug the possession of which is an offense under the laws of this state, any imitation controlled substance, as defined in section 18-18-420 (3), C.R.S., or any drug paraphernalia, as defined in section 18-18-426, C.R.S.

(1.5) "Conviction" means a verdict of guilty by a judge or jury or a plea of guilty or nolo contendere that is accepted by the court or adjudication for an offense that would constitute a criminal offense if committed by an adult.

(1.7) "Instrumental" means a substantial connection exists between the property and the unlawful use of the property.

(1.8) "Proceeds traceable" or "traceable proceeds" means all property, real and personal, corporeal and incorporeal, which is proceeds attributable to, derived from, or realized through, directly or indirectly, a subject act described in section 16-13-503, whether proved by direct, circumstantial, or documentary evidence. There shall be no requirement of showing of a trail of documentary evidence to trace proceeds if the standard of proof by clear and convincing evidence is met.

(2) "Seizing agency" means any agency that is charged with the enforcement of the laws of this state, of any other state, or of the United States relating to controlled substances and that has participated in a seizure or has been substantially involved in effecting a forfeiture through legal representation pursuant to this part 5; except that the filing of any lien against property forfeited under this part 5 by the governing body or agency thereof of any seizing agency after the date of seizure shall preclude such agency from participating pursuant to this part 5 as a seizing agency and shall deny any such agency from receiving any proceeds under this part 5. The department of corrections and a multijurisdictional task force shall be deemed to be included under this definition.

(3) "Vehicle" means any device of conveyance capable of moving itself or of being moved from place to place upon wheels, tracks, or water or through the air, whether or not intended for the transport of persons or property, and includes any place therein adapted for overnight accommodation of persons or animals or for the carrying on of business.



§ 16-13-503. Subject acts

(1) The following acts are subject to this part 5:

(a) Engaging in the unlawful manufacture, cultivation, growth, production, processing, or distribution for sale of, or sale of, or storing or possessing for any unlawful manufacture or distribution for sale of, or for sale of, any controlled substance, as defined in section 18-18-102 (5), C.R.S., any other drug the possession of which is an offense under the laws of this state, or any imitation controlled substance, as defined in section 18-18-420 (3), C.R.S.;

(b) Engaging in the unlawful manufacture, sale, or distribution of drug paraphernalia, as defined in section 18-18-426, C.R.S.;

(c) Transporting, carrying, or conveying any contraband article in, upon, or by means of any vehicle for the purpose of sale, storage, or possession of such contraband article;

(d) Concealing or possessing any contraband article in or upon any vehicle for the purpose of sale of such contraband article;

(e) Using any vehicle to facilitate the transportation, carriage, conveyance, concealment, receipt, possession, or purchase for sale of any contraband article, or the sale, barter, exchange, or giving away of any contraband article; and

(f) Concealing or possessing any contraband article for the purpose of sale.

(2) Mere possession of less than sixteen ounces of marijuana shall not be an act subject to the provisions of this part 5.



§ 16-13-504. Forfeiture of vehicle, fixtures and contents of building, personal property, or contraband article - exceptions

(1) Any vehicle or personal property, including fixtures and contents of a structure or building, as defined in section 16-13-301 (2), currency, securities, or negotiable instruments, which has been or is being used in any of the acts specified in section 16-13-503 or in, upon, or by means of which any act under said section has taken or is taking place; or any currency, negotiable instruments, securities, or other things of value furnished or intended to be furnished by any person in exchange for any of the acts listed in section 16-13-503; or any proceeds traceable to the acts listed in section 16-13-503; or any currency, negotiable instruments, or securities used or intended to be used to facilitate any of the acts listed in section 16-13-503 are contraband property and shall be seized, as well as any contraband article. Any peace officer or agent of a seizing agency may seize and hold such property or articles if there is probable cause to believe that such property or articles are contraband and the seizure is incident to a lawful search. All rights and interest in and title to contraband property shall immediately vest in the state upon seizure by a seizing agency, subject only to perfection of title, rights, and interests in accordance with this part 5. Neither replevin nor any other action to recover any interest in such property shall be maintained in any court except as provided in this part 5.

(1.5) If a rental motor vehicle is seized pursuant to this part 5, the seizing agency shall notify the motor vehicle rental company of the seizure if the motor vehicle is identified as a rental motor vehicle. The motor vehicle rental company may appear at the seizing agency and request the return of the rental motor vehicle. The rental motor vehicle shall be returned to the motor vehicle rental company unless the motor vehicle must be maintained in the custody of the seizing agency for evidentiary purposes or if the seizing agency has probable cause to believe the motor vehicle rental company, at the time of rental, had knowledge or notice of the criminal activity for which the rental car was used.

(2) (a) In any action seeking forfeiture of property pursuant to this part 5, any person, including a lienholder, who seeks to contest the forfeiture shall establish by a preponderance of the evidence such person's standing as a true owner of the property or a true owner with an interest in the property.

(b) To establish standing, the person shall first prove that the person has a recorded or registered interest in the property, or a bona fide marital interest in the property, if the property is of a type for which interests can be, and customarily are, recorded or registered in a public office.

(c) The person shall also prove that the person is a true owner of the property or a true owner of an interest in the property. The factors to be considered by the court in determining whether a person is a true owner shall include, but need not be limited to:

(I) Whether the person had the primary use, benefit, possession, or control of the property;

(II) How much of the consideration for the purchase or ownership of the property was furnished by the person, and whether the person furnished reasonably equivalent value in exchange for the property or interest;

(III) Whether the transaction by which the person acquired the property or interest was secret, concealed, undisclosed, hurried, or not in the usual mode of doing business;

(IV) Whether the transaction by which the person acquired the property or interest was conducted through the use of a shell, alter ego, nominee, or fictitious party;

(V) Whether the person is a relative, a co-conspirator, complicitor, or an accessory in the public nuisance act or acts or other criminal activity, a business associate in a legal or illegal business, one who maintains a special or close relationship with, or an insider with respect to the perpetrator of the alleged public nuisance act or acts;

(VI) Whether the person is silent or fails to call parties to testify or to produce available evidence explaining the acquisition of the property or factors which may be badges of fraud or deceit, or show lack of true ownership;

(VII) Whether the timing of the transaction by which the person acquired the property was during the pendency or threat of litigation, or during any time when the person knew, should have known, or had notice of the public nuisance act or acts or the threat of a forfeiture action;

(VIII) Whether the placing of the title in the name of, or the putative ownership in, or transfer to, the person was done with intent to delay, hinder, or avoid a forfeiture, or for some purpose other than ownership of the property;

(IX) Whether the perpetrator of the alleged public nuisance act or acts has absconded or is a fugitive from justice and the conveyance occurred after the flight, or before the flight, in any of the circumstances set forth in subparagraph (III) of this paragraph (c);

(X) Whether the subject matter property is of a kind in which property or ownership rights can legally exist;

(XI) Any other badge or indicia of fraud under article 8 of title 38, C.R.S., or the general law of fraudulent transfers or conveyances.

(d) The court shall consider the totality of the circumstances in determining whether a person is a true owner. A person contesting the forfeiture does not necessarily have to show that all of the factors enumerated in paragraph (c) of this subsection (2) support the claim of true ownership, nor does the person necessarily establish true ownership by showing the absence of fraudulent intent or badges of fraud.

(e) No private sale or conveyance of a used motor vehicle shall be deemed to make a party eligible to assert standing to contest the forfeiture thereof, unless the title to the motor vehicle, with transfer duly executed to the party, has been filed with the division of motor vehicles in the department of revenue prior to the physical seizure of the vehicle and the recording of a notice of seizure, or the party attempting to assert standing has exclusive possession of the vehicle at the time of seizure. A party eligible to assert standing under this paragraph (e) must nevertheless establish that the party is a true owner of the vehicle or has an interest therein pursuant to paragraph (c) of this subsection (2).

(f) Unless the standing of a particular party is conceded in the complaint initiating the public nuisance action, a party must assert standing in the answer and fully describe the party's interest in the property which is the subject matter of the action, and submit a verified statement, supported by any available documentation, of the party's ownership of or interest in the property.

(2.1) (a) In any action to forfeit property pursuant to this part 5, the plaintiff, in addition to any other matter which must be proven in the plaintiff's case in chief, shall prove by clear and convincing evidence that possession of the property is unlawful, or that the owner of the property or interest therein was involved in or knew of the subject act. The plaintiff shall also prove by clear and convincing evidence that the property was instrumental in the commission or facilitation of the crime or the property constitutes traceable proceeds of the crime or related criminal activity.

(a.5) (I) The claimant in an action brought pursuant to this part 5 may petition the court to determine whether a forfeiture was constitutionally excessive. Upon the conclusion of a trial resulting in a judgment of forfeiture in an action brought pursuant to this part 5, if the evidence presented raises an issue of proportionality under this paragraph (a.5), the defendant may petition the court to set a hearing, or the court may on its own motion set a hearing to determine whether a forfeiture was constitutionally excessive. This determination shall be made prior to any sale or distribution of forfeited property.

(II) In making this determination, the court shall compare the forfeiture to the gravity of the public nuisance act giving rise to the forfeiture and related criminal activity.

(III) The defendant shall have the burden of establishing by a preponderance of the evidence that the forfeiture is grossly disproportional.

(IV) If the court finds that the forfeiture is grossly disproportional to the public nuisance act and related criminal activity, it shall reduce or eliminate the forfeiture as necessary to avoid a violation of the excessive fines clause of the eighth amendment of the United States constitution or article II, section 20, of the Colorado constitution.

(V) and (VI) (Deleted by amendment, L. 2003, p. 890, § 2, effective July 1, 2003.)

(b) As used in paragraph (a) of this subsection (2.1), an owner was "involved in or knew of the subject act" if it is established that:

(I) The owner was involved in the subject act; or

(II) (A) The owner knew of the subject act or had notice of the acts facilitating the criminal activity or prior similar conduct and failed to take reasonable steps to prohibit or abate the illegal use of the property;

(B) Notwithstanding the provisions of sub-subparagraph (A) of this subparagraph (II), if the plaintiff proves by clear and convincing evidence that the owner knew or had notice of the unlawful use of the property, the owner must prove by a preponderance of the evidence that the owner took reasonable steps to prohibit or abate the unlawful use of the property for the court to find the owner was not a party to the offense or related criminal activity.

(2.2) (a) With respect to a partial or whole ownership interest in existence at the time the conduct subjecting the property to seizure took place, the term "innocent owner" means any owner who:

(I) Did not have actual knowledge of the conduct subjecting the property to seizure or notice of an act or circumstance facilitating the criminal activity or prior similar conduct, notice being satisfied by, but not limited to, sending notice of an act or circumstance facilitating the criminal activity by certified mail; or

(II) Upon learning of the conduct subjecting the property to seizure, took reasonable steps to prohibit the conduct. An owner may demonstrate that he or she took reasonable action to prohibit such conduct if the owner:

(A) Timely revoked or attempted to revoke permission for those engaging in such conduct to use the property; or

(B) Took reasonable actions to discourage or prevent the use of the property in conduct subjecting the property to seizure.

(b) With respect to a partial or whole ownership interest acquired after the conduct subjecting the property to seizure has occurred, the term "innocent owner" means a person who, at the time he or she acquired the interest in the property, had no knowledge that the illegal conduct subjecting the property to seizure had occurred or that the property had been seized for forfeiture, and:

(I) Acquired an interest in the property in a bona fide transaction for value;

(II) Acquired an interest in the property through probate or inheritance; or

(III) Acquired an interest in the property through dissolution of marriage or by operation of law.

(c) An innocent owner's interest in property shall not be forfeited under any provision of state law. An innocent owner has the burden of proving by a preponderance of the evidence that he or she has an ownership interest in the subject property. Otherwise, the burden of proof under this subsection (2.2) shall be as provided in subsection (2.1) of this section.

(d) A person who is convicted of a criminal offense arising from the same activity giving rise to the forfeiture proceedings in accordance with section 16-13-505 (1.5) shall not be eligible to assert an innocent owner defense.

(2.3) The prosecuting attorney shall set forth in the petition initiating the forfeiture action pursuant to this part 5 the existence of any liens and whether forfeiture of any liens will be sought. If forfeiture of a lien is not sought, the lienholder does not need to appear to preserve any interest in the property which is the subject of the forfeiture action which such lienholder may possess.

(3) (Deleted by amendment, L. 93, p. 627, § 2, effective July 1, 1993.)



§ 16-13-504.5. Limitations on receipt of forfeiture payments from federal agencies

(1) A seizing agency or participant in any joint task force or other multijurisdictional collaboration shall accept payment or distribution from a federal agency of all or a portion of any forfeiture proceeds resulting from adoption or a joint task force or other multijurisdictional collaboration only if the aggregate net equity value of the property and currency seized in a case is in excess of fifty thousand dollars and a forfeiture proceeding is commenced by the federal government and relates to a filed criminal case.

(2) Subsection (1) of this section shall not be construed to restrict seizing agencies from collaborating with a federal agency to seize property that the seizing agency has probable cause to believe is the proceeds or instruments of a crime through an intergovernmental joint task force.



§ 16-13-505. Forfeiture proceedings

(1) The several district courts of this state shall have original jurisdiction in proceedings under this part 5.

(1.5) No judgment of forfeiture of property in any forfeiture proceeding shall be entered unless and until an owner of the property is convicted of an offense involving the conduct listed in section 16-13-503, or a lesser included offense of an eligible offense if the conviction is the result of a negotiated guilty plea. Nothing in this section shall be construed to require the conviction to be obtained in the same jurisdiction as the jurisdiction in which the forfeiture action is brought. In the event criminal charges arising from the same activity giving rise to the forfeiture proceedings are filed against any individual claiming an interest in the property subject to the forfeiture proceeding, the trial and discovery phases of the forfeiture proceeding shall be stayed by the court until the disposition of the criminal charges. A stay shall not be maintained during an appeal or post-conviction proceeding challenging a criminal conviction. Nothing in this section shall be construed to prohibit or prevent the parties from contemporaneously resolving criminal charges and a forfeiture proceeding arising from the same activity.

(1.6) Upon acquittal or dismissal of a criminal action against a person named in a forfeiture action related to the criminal action, unless the forfeiture action was brought pursuant to one or more of paragraphs (a) to (f) of subsection (1.7) of this section, the forfeiture claim shall be dismissed and the seized property shall be returned as respects the subject matter property or interest therein of that person, if the case has been adjudicated as to all other claims, interests, and owners, unless possession of the property is illegal. If the forfeiture action is dismissed or judgment is entered in favor of the claimant, the claimant shall not be subject to any monetary charges by the state for storage of the property or expenses incurred in the preservation of the property, unless at the time of dismissal the plaintiff shows that those expenses would have been incurred to prevent waste of the property even if it had not been seized.

(1.7) Notwithstanding the provisions of subsection (1.5) of this section:

(a) (I) A person shall lack standing for and shall be disallowed from pursuit of a claim or defense in a civil forfeiture action upon a finding that a warrant or other process has been issued for the apprehension of the person, and, in order to avoid criminal prosecution, the person:

(A) Purposely leaves the state; or

(B) Declines to enter or reenter the state to submit to its jurisdiction; or

(C) Otherwise evades the jurisdiction of the court in which a criminal case is pending against the person or from which a warrant has been issued, by failing to appear in court or surrender on the warrant; and

(D) Is not known to be confined or held in custody in any other jurisdiction within the United States for commission of criminal conduct in that jurisdiction.

(II) If a person lacks standing pursuant to this paragraph (a), the forfeiture action may proceed and a judgment of forfeiture may be entered without a criminal conviction of an owner, upon motion and notice as provided in the rules of civil procedure.

(b) If, following notice to all persons known to have an interest or who have asserted an interest in the property subject to forfeiture, an owner fails to file an answer or other appropriate response with the court claiming an interest in the subject matter property, or no person establishes standing to contest the forfeiture action pursuant to section 16-13-504 (2), a forfeiture action may proceed and a judgment of forfeiture may be entered without a criminal conviction of an owner.

(c) If the plaintiff proves by clear and convincing evidence that the property was instrumental in the commission of an offense listed in section 16-13-503 (1) or that the property is traceable proceeds of the offense or related criminal activity by a nonowner and the plaintiff proves by clear and convincing evidence that an owner is not an innocent owner pursuant to section 16-13-504 (2.2), a judgment of forfeiture may be entered without a criminal conviction of an owner.

(d) If an owner of the property who was involved in the public nuisance act or conduct giving rise to the claim of forfeiture subsequently dies, and was not an innocent owner pursuant to section 16-13-504 (2.2), a judgment of forfeiture may be entered without a criminal conviction of an owner.

(e) If an owner received a deferred judgment, deferred sentence, or participated in a diversion program, or in the case of a juvenile a deferred adjudication or deferred sentence or participated in a diversion program for the offense, a judgment of forfeiture may be entered without a criminal conviction.

(f) A defendant or claimant shall be permitted to waive the requirement of a criminal conviction in order to settle a forfeiture action.

(2) (a) The prosecuting attorney shall file a petition in forfeiture to perfect title in seized contraband property no later than sixty-three days after the seizure. The prosecuting attorney may file the petition after the expiration of sixty-three days from the date of seizure only if the petition is accompanied by a written statement of good cause for the late filing. The sixty-three-day time limitation established by this paragraph (a) shall not apply where the seizure of the property occurred pursuant to a warrant authorizing such seizure or otherwise under any statute or rule of criminal procedure if the property is held as evidence in a pending criminal investigation or in a pending criminal case. The petition shall be accompanied by a supporting affidavit, and both shall describe the property seized with reasonable particularity and shall include a list of witnesses to be called in support of the claim for forfeiture, including the addresses and telephone numbers thereof.

(b) If the court finds from the petition and supporting affidavit that probable cause exists to believe that the seized property is contraband property as defined in this part 5, it shall, without delay, issue a citation directed to interested parties to show cause why the property should not be forfeited. The citation shall fix the date and time for a first appearance on the petition. The date fixed shall be no less than thirty-five days and no more than sixty-three days from the date of the issuance of the citation.

(c) At the first appearance on the petition, the court shall set a date and time for a hearing on the merits of the petition within forty-nine days after the first appearance.

(d) The only responsive pleading shall be designated a response to petition and citation to show cause and shall be filed with the court at or before the first appearance on the petition and shall include:

(I) A statement admitting or denying the averments of the petition;

(II) A statement setting forth with particularity why the seized property should not be forfeited. The statement shall include specific factual and legal grounds supporting it and any affirmative defense to forfeiture as provided in this part 5.

(III) A list of witnesses whom the respondent intends to call at the hearing on the merits, including the addresses and telephone numbers thereof; and

(IV) A verified statement, supported by documentation, that the claimant is the true owner of the property or an interest therein.

(e) No claim for relief against the plaintiff shall be set forth in the response, except a request for return of the seized property.

(2.5) All forfeiture actions shall proceed in state district court if the property was seized by a local or state law enforcement agency as a result of an ongoing state criminal investigation and the owner is being prosecuted in state court. Unless, directed by an authorized agent of the federal government, no state or local law enforcement agency may transfer any property seized by the state or local agency to a federal agency for forfeiture under federal law unless an owner of the property is being prosecuted in federal court.

(3) The citation specified in paragraph (b) of subsection (2) of this section shall:

(a) Describe the property;

(b) State the county, place, and date of seizure;

(c) State the name of the agency holding the seized property;

(d) State the date and time of the first appearance and the court in which it will be held;

(e) State that judgment in favor of the plaintiff shall enter forthwith against any party who fails to file a response pursuant to paragraph (d) of subsection (2) of this section or who fails to appear personally or by counsel at the first appearance before the court; and

(f) Advise the defendant of the right to continue the action under the circumstances stated in subsection (5) of this section.

(4) Except as otherwise provided in this part 5, the practice and procedure in an action to perfect title to contraband property shall be governed by the Colorado rules of civil procedure. Actions to perfect title to contraband property shall be included in the category of "expedited proceedings" specified in rules 16 and 26 of the Colorado rules of civil procedure; except that each party may conduct limited discovery as provided for in rule 26 (b)(2) of the Colorado rules of civil procedure. In addition, each party may move the court to authorize additional discovery upon good cause shown.

(5) Continuance of the hearing on the merits shall be granted upon stipulation of the parties or upon good cause shown.

(6) The hearing on the merits shall be heard by the court without a jury.

(7) If the seized property is of a type for which title or registration is required by law, or if the owner of the property and his or her address are known in fact, or if the seized property is subject to a perfected security interest, the prosecuting attorney shall give notice of the forfeiture action to the claimant, either by personal service of the petition, supporting affidavit, and citation upon him or her or by sending copies of such documents by certified mail, return receipt requested, to the last-known address of such claimant. If the documents are properly mailed to an address which the prosecutor has reasonable grounds to believe is the last-known address of the potential claimant, said documents shall be deemed served whether or not the claimant responds to the notice to claim them at the post office. Unknown persons who may claim any interest in the property, persons whose addresses are unknown, and persons upon whom the prosecutor has been unable to effect service as otherwise provided in this subsection (7) despite diligent good faith efforts may be served pursuant to a court order by publishing a copy of the citation twice in a newspaper of general circulation in the county in which the proceeding is instituted. The fact of such publication shall be conclusively established by the publisher's affidavit of publication. The first publication shall be more than fourteen days and the last publication not less than seven days before the first appearance date on the citation.

(8) If any claimant to the property subject to a forfeiture action, including a claimant unknown to the plaintiff, is properly served with the citation according to the procedures specified in subsection (7) of this section and fails to appear personally or by counsel on the first appearance date or fails to file a response as required by this section, the court shall forthwith find said person in default and enter an order forfeiting said person's interest in the property and distributing the proceeds of forfeiture as provided in this part 5. A default order of forfeiture entered pursuant to this section shall only be set aside upon an express finding by the court that a claimant was improperly served through no fault of such claimant and had no notice of the first appearance on the citation or was prevented from appearing and responding due to an emergency situation caused by events beyond such claimant's control when such claimant had made diligent, good faith, and reasonable efforts to prepare a response and appear.

(9) If a forfeiture hearing held pursuant to this part 5 results in an order to return the subject property to a claimant and the prosecution states an intent to appeal and proceeds to initiate an appeal of the order, the court shall stay execution of the order pending appeal, unless the court finds that the appeal is taken in bad faith or for the purpose of delay. No appeal bond shall be required, but the court may make appropriate orders to preserve the value of the property pending appeal.

(10) The evidentiary burdens at a forfeiture hearing brought pursuant to this part 5 shall be as follows:

(a) The claimant shall first prove by a preponderance of the evidence that such claimant is the true owner of the property.

(b) If the claimant establishes that such claimant is the true owner of the property sought to be forfeited, the prosecuting attorney shall have the burden of going forward with the evidence and proving the allegations of the petition by clear and convincing evidence.

(c) (Deleted by amendment, L. 93, p. 629, § 3, effective July 1, 1993.)

(11) Actions pursuant to this part 5 shall be brought in the name of the people of the state of Colorado by the district attorney in the county in which the property was seized or in the county in which any subject act occurred. With the consent of the district attorney, the attorney general may also bring such an action.



§ 16-13-506. Final order - disposition of property

(1) If the prosecution prevails in the forfeiture action, the court shall order the property forfeited and perfect the state's right and interest in and title to such property. The court shall also order such property to be sold at public sale by the law enforcement agency in possession of the property in the manner provided for sales on execution or in another commercially reasonable manner. The proceeds of sale shall be applied in the manner and priority enumerated in section 16-13-311. The order for sale shall perfect the state's right and interest in and title to the property and shall relate back to the date when title to the property vested in the state pursuant to section 16-13-316.

(2) In the event that the seizing agency is a state agency, proceeds allocated to such agency pursuant to subsection (1) of this section shall be distributed directly to said state agency.

(3) It is the intent of the general assembly that moneys allocated to a seizing agency pursuant to subsection (1) of this section shall not be considered a source of revenue to meet normal operating needs.

(4) If more than one seizing agency was substantially involved in effecting the forfeiture, the agencies shall enter into a stipulation with regard to costs incurred by the agencies and the percentage of any remaining proceeds which shall be deposited for the benefit of the agencies, and, upon filing such stipulation with the court, the court shall order the proceeds so distributed. If the agencies are unable to reach an agreement, the court shall take testimony and equitably distribute the proceeds according to the formula set out in subsection (1) of this section.

(4.5) If the court finds that a vehicle or personal property forfeited pursuant to this part 5 can be used for law enforcement purposes by a seizing agency, the court shall order that the vehicle or personal property be delivered to the agency instead of sold. If more than one seizing agency was substantially involved in effecting the forfeiture, the priority for receiving such vehicle or personal property shall be established by stipulation pursuant to subsection (4) of this section.

(5) Any forfeited money or currency shall be in addition to the proceeds obtained from sale of forfeited personalty and shall be equitably distributed pursuant to subsection (1) of this section.

(6) Upon the sale of any vehicle, the state shall issue a certificate of title to the purchaser thereof.

(7) In any order issued by the court pursuant to subsections (1) and (4) of this section, the court shall only order the amounts to be distributed and to whom, and the courts shall not have the power to dictate the use for which the moneys are to be appropriated, employed, received, or expended by the seizing agency or injured person.

(8) (a) (Deleted by amendment, L. 92, p. 450, § 5, effective July 1, 1992.)

(b) Repealed.



§ 16-13-507. Disposition of contraband article or property

Any property seized pursuant to section 16-13-504 which is required by law to be destroyed, or the possession of which is illegal, or which in the opinion of the court is not properly the subject of a sale may be destroyed pursuant to a warrant for the destruction of personal property issued by the court and directed to the sheriff of the proper county or any peace officer and returned by the sheriff or peace officer after execution thereof. The court shall stay the execution of any such warrant during the period in which the property is used as evidence in any pending criminal or civil proceeding.



§ 16-13-508. Forfeitures

Notwithstanding anything contained in this part 5, this part 5 shall not be construed as an amendment or repeal of any of the criminal laws of this state, but the provisions of this part 5, insofar as they relate to those laws, shall be considered a cumulative right of the people in the enforcement of such laws. Nothing in this part 5 shall be construed to limit or preempt the powers of any court or political subdivision to abate or control public nuisances, and this part 5 shall be an additional remedy in those situations where an action could be brought under part 3 of this article.



§ 16-13-509. Evidentiary presumption

(1) Whenever clear and convincing evidence adduced in an action pursuant to this part 5 shows a substantial connection between currency and the acts specified in section 16-13-503, a rebuttable presumption shall arise that said currency is contraband property. A substantial connection exists if:

(a) Currency in the aggregate amount of one thousand dollars or more was seized at or close to the time of the occurrence of the subject act or of the recovery of evidence of the subject act; and

(b) (I) Said amount of currency was seized on the same premises or in the same vehicle where the subject acts occurred or where evidence of said acts was developed or recovered; or

(II) Said amount of currency was seized from the possession or control of a person engaged in said acts; or

(III) Traces of a controlled substance were discovered on the currency or an animal trained in the olfactory detection of controlled substances indicated the presence of the odor of a controlled substance on the currency as testified to by an expert witness.

(1.5) Notwithstanding any other provision of this part 5 to the contrary, the plaintiff shall have the burden of proving, by clear and convincing evidence, only the facts that give rise to the presumption that currency is contraband property pursuant to subsection (1) of this section. However, when a preponderance of credible evidence is adduced to rebut a presumption that has arisen pursuant to subsection (1) of this section, the burden of proof shall revert to the plaintiff to prove, by clear and convincing evidence, the elements of the plaintiff's case with respect to the currency.

(2) The provisions of subsection (1) of this section shall not be construed so as to limit the introduction of any other competent evidence offered to prove that seized currency is contraband property.



§ 16-13-510. Money placed in account

Currency seized pursuant to this part 5 may be placed in an interest-bearing account during the proceedings pursuant to this part 5 if so ordered by the court upon the motion of any party. Photocopies of portions of the bills shall serve as evidence at all hearings. The account and all interest accrued shall be forfeited or returned to the prevailing party in lieu of the currency.



§ 16-13-511. Severability

If any provision of this part 5 is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of this part 5 are valid, unless it appears to the court that the valid provisions of this part 5 are so essentially and inseparably connected with, and so dependent upon, the void provision that it cannot be presumed that the general assembly would have enacted the valid provisions without the void provision or unless the court determines that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent of this part 5.






Part 6 - Receipt of Federally Forfeited Property

§ 16-13-601. Receipt of federally forfeited property

Any agency charged with the enforcement of the laws of this state, including the Colorado National Guard when participating in operations pursuant to the drug interdiction and enforcement plan required by part 13 of article 3 of title 28, C.R.S., is authorized to accept, receive, dispose of, and expend the property or proceeds from any property forfeited to the federal government and allocated to such agency by the United States attorney general pursuant to 21 U.S.C. sec. 881 (e). Such revenues shall be in addition to the moneys appropriated to such law enforcement agency by the general assembly or any unit of local government. Said property or proceeds may be credited to any lawfully created fund designated to receive proceeds of forfeitures. Any proceeds received pursuant to this section are exempt from the distribution requirements of section 16-13-311 (3)(a).






Part 7 - Reporting and Disposition of Forfeited Property

§ 16-13-701. Reports related to seizures and forfeitures - legislative declaration - definitions

(1) The general assembly finds that:

(a) Under state and federal forfeiture laws and subject to the due process provisions provided in both state and federal law as applicable, state and local law enforcement agencies are authorized to seize money and other property and to use forfeiture proceeds as permitted and expressly limited by both operation of state and federal law and applicable asset forfeiture policies and guidelines;

(b) It is the responsibility of state legislators to monitor seizures by law enforcement agencies, forfeiture litigation by prosecutors, and their expenditures of forfeited proceeds when such money is received by a law enforcement agency or prosecutor's office; and

(c) This section provides legislators and the public with the information necessary for basic oversight of law enforcement agencies and prosecutors' offices that seize property, obtain the proceeds of such seizures through the asset forfeiture process, and expend the proceeds of such forfeitures under both state and federal laws.

(2) As used in this section, unless the context otherwise requires:

(a) "Department" means the department of local affairs created pursuant to section 24-1-125.

(b) "Executive director" means the executive director of the department of local affairs.

(c) "Seizing agency" has the same meaning as defined in section 16-13-301 (2.7).

(3) This section applies to property seized under the following:

(a) Part 3 of this article 13, abatement of public nuisance;

(b) Part 5 of this article 13, "Colorado Contraband Forfeiture Act";

(c) Part 6 of this article 13, receipt of federally forfeited property; and

(d) Sections 18-17-105 and 18-17-106 of the "Colorado Organized Crime Control Act".

(4) (a) The executive director shall establish, maintain, and amend as necessary and post on the department's website a biannual reporting form for use by seizing agencies to report the information required by subsection (5) of this section. Each seizing agency that received any forfeiture proceeds through either a state or federal forfeiture process within the reporting period shall complete a form on the department's website for that reporting period. In creating the form, the executive director shall consider the input from the following:

(I) The Colorado district attorneys' council;

(II) A statewide association of chiefs of police;

(III) A statewide association of county sheriffs;

(IV) The department of public safety; and

(V) The attorney general.

(b) If a seizing agency has not received any forfeiture proceeds during a reporting period, it shall submit a report indicating that no forfeiture proceeds were received.

(c) On or before December 31, 2017, the executive director shall provide access to the uniform report form developed pursuant to subsection (4)(a) of this section for seizing agencies to file or update information as required by this section.

(5) Based upon the information received on the forms submitted pursuant to subsection (4) of this section, the department shall establish and maintain a searchable, public access database that includes the following, if known at the time of reporting:

(a) Information from each case in which an agency received any forfeiture proceeds specifying:

(I) The name of the seizing agency and, if seized by a multijurisdictional task force, the name of the lead agency;

(II) The date of the seizure;

(III) The place of the seizure, whether a home, business, or traffic stop, and, if a traffic stop on an interstate or state highway, the direction of the traffic flow, whether eastbound, westbound, southbound, or northbound;

(IV) The basis for the law enforcement contact;

(V) The type of property seized:

(A) If currency, the amount of the currency; and

(B) If property other than currency, any make, model, or serial number related to the property and the estimated net equity of the property;

(VI) Whether a state or federal criminal case was filed in relation to the seizure and, if so, the court in which the case was filed, the case number and charges filed, and any disposition of the criminal case;

(VII) If forfeiture is sought under federal law, the reason for the federal transfer, whether adoption, joint task force, or other; and

(VIII) Information relating to any forfeiture proceeding including:

(A) The court in which the forfeiture case was filed;

(B) The forfeiture case number;

(C) If any owner or interest owner filed a counterclaim;

(D) If any owner was determined by the court to be an innocent owner;

(E) The date of the forfeiture order;

(F) If any asset was returned in whole to an owner or interest holder, a description of the asset and the date of the return;

(G) If any property was sold, the proceeds received from the sale;

(H) If any property was retained by a state or local agency, the purpose for which it was used;

(I) The date of any disposition of the property;

(J) If the property was destroyed by a state or local agency, the date of destruction;

(K) If an order for destruction was issued by the federal government; and

(L) The amount of any proceeds received by the reporting agency; and

(b) Information from each seizing agency on the use of forfeiture proceeds reported pursuant to this section including:

(I) The total amount of money expended in each of the following categories during the reporting period:

(A) Drug abuse, crime, and gang prevention programs;

(B) Victim services programs;

(C) Informant fees and controlled buys on closed cases;

(D) Salaries, overtime, and employment benefits, as permitted by law;

(E) Professional outside services, including auditing, court reporting, expert witness and outside counsel fees, and membership fees paid to trade associations;

(F) Travel, meals, entertainment, training conferences, and continuing education seminars;

(G) Operating expenses, including office supplies, postage, and advertising;

(H) Capital expenditures, including vehicles, firearms, equipment, computers, and furniture; and

(I) Other expenditures of forfeiture proceeds; and

(II) The total value of seized and forfeited property held by the seizing agency at the end of the reporting period.

(6) The department shall also post on the website a summary of information received pursuant to subsection (4) of this section that, to the extent available for the reporting period, describes:

(a) The total number of forfeiture actions initiated or administered by each seizing agency;

(b) The total number of federal judicial or administrative forfeiture actions initiated by a multijurisdictional task force including a federal agency or referred by a seizing agency and accepted by the federal government for forfeiture under federal law;

(c) The type of assets seized and the total value of the net proceeds received in all reported forfeitures; and

(d) The recipients of any forfeiture proceeds including the amount received by each and the date of receipt.

(7) (a) Each seizing agency, including any district attorney or other prosecutor, that receives or expends forfeiture-related money or property shall submit a report with all the information required pursuant to subsection (5) of this section that is known to the agency at the time of the report on the form developed pursuant to subsection (4)(a) of this section. Commencing July 1, 2017, for the reporting period between July 1 and December 31 of each year, the seizing agency shall file the report by June 1 of the following calendar year. For the reporting period between January 1 and June 30, the seizing agency shall file the report by December 1 of that calendar year. If a seizing agency has previously filed a report, but for the reporting period it has not received or expended any forfeiture proceeds, it shall submit a report indicating that fact.

(b) Notwithstanding the provisions of this section, if the reporting of any information required by subsection (5) of this section is likely to disclose the identity of a confidential source; disclose confidential investigative or prosecution material that could endanger the life or physical safety of any person; disclose the existence of a confidential surveillance or investigation; or disclose techniques or procedures for law enforcement procedures, investigation, or prosecutions, the seizing agency is not required to include such information in the report developed pursuant to subsection (4)(a) of this section. The executive director shall include in the form developed pursuant to subsection (4)(a) of this section a box for a seizing agency to check if it is not disclosing information pursuant to this subsection (7)(b).

(c) If a seizing agency fails to file a report required by subsection (7)(a) of this section within thirty days after the date the report is due, the executive director shall send notice of the failure to the seizing agency. If the report:

(I) Is filed within forty-five days after the notice of failure is sent, the seizing agency shall pay a civil fine of five hundred dollars; or

(II) Is not filed within forty-five days after the notice of failure is sent, the seizing agency shall pay a civil fine of the greater of five hundred dollars or an amount equal to fifty percent of the forfeiture proceeds received by the seizing agency during the reporting period.

(d) If the department pursues legal action to enforce the civil fines established pursuant to subsection (7)(c) of this section and the department prevails in the action, the department is entitled to its reasonable attorney fees and costs related to the action.

(8) (a) Not later than December 31, 2019, and each December 31 thereafter, the executive director shall submit a report summarizing seizure and forfeiture activity in the state for the prior fiscal year to the governor; the attorney general; and the judiciary committees of the senate and the house of representatives, or any successor committees. The report must also be posted on the division's website. The report must include:

(I) The type, approximate value, and disposition of all property seized;

(II) The amount of any forfeiture proceeds received by the state and any subdivision of the state; and

(III) A categorized accounting of all forfeiture proceeds expended by the state and any subdivision of the state.

(b) The executive director may include in the report prepared pursuant to subsection (8)(a) of this section recommendations to improve statutes, rules, or policies to better ensure that seizures, forfeitures, and expenditures are done and reported in a manner that is fair to crime victims, innocent property owners, secured interest holders, citizens, law enforcement personnel, and taxpayers.

(c) Notwithstanding section 24-1-136 (11)(a)(I), the report required in this subsection (8) continues indefinitely.

(9) (a) The office of behavioral health shall prepare an annual accounting report of money received by the managed service organization pursuant to section 16-13-311 (3)(a)(VII)(B), including revenues, expenditures, beginning and ending balances, and services provided. The office of behavioral health shall provide this report to the health and human services committee of the senate and the public health care and human services committee of the house of representatives, or any successor committees.

(b) Pursuant to section 24-1-136 (11)(a)(I), the report required in this subsection (9) expires on February 1, 2021.

(10) The executive director may adopt policies and procedures to implement the provisions of this section.

(11) Notwithstanding any provision in article 72 of title 24, information, except for information described in subsection (7)(b) of this section, and reports prepared pursuant to this section are public records and subject to inspection pursuant to part 2 or 3 of article 72 of title 24.



§ 16-13-702. Disposition of forfeited property

(1) No forfeited property shall be used nor shall any forfeited proceeds be expended by any seizing agency to whom section 16-13-701 applies unless such use or expenditure has been approved by a committee on disposition of forfeited property which is created in subsection (2) of this section.

(2) There is hereby created, for each seizing agency, a committee on disposition of forfeited property. The committee on disposition of forfeited property shall meet as necessary to approve the use of forfeited property or the expenditure of forfeited proceeds by the seizing agency.

(3) The composition of the committee for a seizing agency shall, at a minimum, include the district attorney of the judicial district having jurisdiction over the forfeited property, or a designee of such district attorney; the head of the seizing agency, or the designee of such person; and a representative of the governmental body having budgetary authority over the seizing agency appointed by the governmental body. The required members of the committee may select other members to serve on the committee by unanimous agreement.

(4) The composition of the committee, where the seizing agency is a district attorney's office, shall, at a minimum, include the district attorney or the designee of such district attorney; the head of a law enforcement agency from among the law enforcement agencies in the district attorney's judicial district, who is appointed by the district attorney; and one representative of one of the governmental bodies having budgetary authority over the district attorney's budget, to be selected by the unanimous agreement of all of the governmental bodies in the judicial district which have budgetary authority over the district attorney's budget. The required members of the committee may select other members to serve on the committee by unanimous agreement.

(5) The composition of the committee for any group of law enforcement agencies which have associated and are authorized to perform special law enforcement functions shall include the district attorney of the judicial district having jurisdiction over the property forfeited under this article, or the designee of such district attorney; the head of the seizing agency having jurisdiction over the property forfeited under this article, or such person's designee; and a representative from the governing body having budgetary authority over the seizing agency. The required members of the committee may select other members to serve on the committee by unanimous agreement.

(6) Nothing in this article shall be construed to prevent multiple seizing agencies from combining to form a single committee on disposition of forfeited property which has a membership different from the committees described in subsection (3), (4), or (5) of this section so long as the membership of such committee is approved by all governing bodies which have approval over the budgets of each of the seizing agencies which have combined to form the committee.






Part 8 - Lifetime Supervision of Sex Offenders



Part 9 - Community Notification Concerning Sexually Violent Predators

§ 16-13-901. Legislative declaration

The general assembly hereby finds that persons who are convicted of offenses involving unlawful sexual behavior and who are identified as sexually violent predators pose a high enough level of risk to the community that persons in the community should receive notification concerning the identity of these sexually violent predators. The general assembly also recognizes the high potential for vigilantism that often results from community notification and the dangerous potential that the fear of such vigilantism will drive a sex offender to disappear and attempt to live without supervision. The general assembly therefore finds that sex offender notification should only occur in cases involving a high degree of risk to the community and should only occur under carefully controlled circumstances that include providing additional information and education to the community concerning supervision and treatment of sex offenders.



§ 16-13-902. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Department" means the department of corrections created in section 24-1-128.5, C.R.S.

(2) "Management board" means the sex offender management board created in section 16-11.7-103.

(3) "Parole board" means the state board of parole created in section 17-2-201, C.R.S.

(4) "Sex offender" means a person sentenced pursuant to part 10 of article 1.3 of title 18, C.R.S.

(5) "Sexually violent predator" means a sex offender who is identified as a sexually violent predator pursuant to section 18-3-414.5, C.R.S., or who is found to be a sexually violent predator or its equivalent in any other state or jurisdiction, including but not limited to a military or federal jurisdiction. For purposes of this subsection (5), "equivalent", with respect to an offender found to be a sexually violent predator or its equivalent, means a sex offender convicted in another state or jurisdiction, including but not limited to a military, tribal, territorial, or federal jurisdiction, who has been assessed or labeled at the highest registration and notification levels in the jurisdiction where the conviction was entered and who satisfies the age, date of offense, and conviction requirements for sexually violent predator status pursuant to Colorado law.

(6) "Technical assistance team" means the group of persons established by the division of criminal justice pursuant to section 16-13-906 to assist local law enforcement in carrying out community notification and to provide general community education concerning sex offenders.



§ 16-13-903. Sexually violent predator subject to community notification - determination - implementation

(1) A sexually violent predator shall be subject to community notification as provided in this part 9, pursuant to criteria, protocols, and procedures established by the management board pursuant to section 16-13-904.

(2) (Deleted by amendment, L. 2006, p. 1312, § 3, effective May 30, 2006.)

(3) (a) When a sexually violent predator is sentenced to probation or community corrections or is released into the community following incarceration, the sexually violent predator's supervising officer, or the official in charge of the releasing facility or his or her designee if there is no supervising officer, shall notify the local law enforcement agency for the jurisdiction in which the sexually violent predator resides or plans to reside upon release from incarceration. The local law enforcement agency shall notify the Colorado bureau of investigation, and the sexually violent predator's status as being subject to community notification shall be entered in the central registry of persons required to register as sex offenders created pursuant to section 16-22-110.

(b) When a sexually violent predator living in a community changes residence, upon registration in the new community or notification to the new community's law enforcement agency, that agency shall notify the Colorado bureau of investigation and implement community notification protocols.

(4) Nothing in this section shall be construed to abrogate or limit the sovereign immunity granted to public entities pursuant to the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(5) A sex offender convicted in another jurisdiction who is designated as a sexually violent predator by the department of public safety for purposes of Colorado law shall be notified of his or her designation and shall have the right to appeal the designation in district court.



§ 16-13-904. Sex offender management board - duties

(1) The management board, in collaboration with the department of corrections, the judicial department, and the parole board, shall establish and revise when necessary:

(a) (Deleted by amendment, L. 2006, p. 1312, § 4, effective May 30, 2006.)

(b) Criteria to be applied by a local law enforcement agency in determining when to carry out a community notification;

(c) Protocols and procedures for carrying out community notification.

(2) The management board shall collaborate with the technical assistance team in establishing the protocols and procedures for carrying out community notification. Such protocols and procedures shall be designed to ensure that notice is provided in a manner that is as specific as possible to the population within the community that is at risk. Such protocols and procedures shall also include provision to the community of general information and education concerning sex offenders, including treatment and supervision of sex offenders, and procedures to attempt to minimize the risk of vigilantism.

(3) (Deleted by amendment, L. 2006, p. 1312, § 4, effective May 30, 2006.)



§ 16-13-905. Local law enforcement - duties - immunity

(1) The local law enforcement agency for the jurisdiction in which a sexually violent predator who is subject to community notification resides shall be responsible for carrying out any community notification regarding said sexually violent predator. Such community notification shall only occur under the circumstances and in the manner specified by the management board pursuant to section 16-13-904. The local law enforcement agency may apply to the division of criminal justice for assistance from the technical assistance team in carrying out any community notification.

(2) Nothing in this section shall be construed to abrogate or limit the sovereign immunity granted to public entities pursuant to the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 16-13-906. Division of criminal justice - technical assistance team

(1) The division of criminal justice of the department of public safety shall establish a technical assistance team to provide assistance to local law enforcement agencies in carrying out community notification. The technical assistance team shall include persons with expertise in sex offender management, sex offender supervision, and law enforcement.

(2) The technical assistance team shall also be available upon request to assist communities in providing general information concerning sex offenders, including treatment, management, and supervision of sex offenders within society. Such education may be provided in situations that are not related to the provision of notice concerning a specific sexually violent predator.

(3) Nothing in this section shall be construed to abrogate or limit the sovereign immunity granted to public entities pursuant to the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.






Part 10 - Resentencing Hearing for Juvenile Offenders Serving Life Sentences

§ 16-13-1001. Legislative declaration

(1) The general assembly finds that:

(a) (I) In the 2012 case of Miller v. Alabama, the United States supreme court held that imposing a mandatory life sentence without the possibility of parole on a juvenile is a cruel and unusual punishment prohibited by the eighth amendment to the United States constitution; and

(II) The court further held that children are constitutionally different than adults for purposes of sentencing; and

(b) (I) In the 2016 case of Montgomery v. Louisiana, the court held thatMiller v. Alabama announced a substantive rule of constitutional law that applies retroactively; and

(II) In light of the court's holding that children are constitutionally different than adults in their level of culpability, the court further held that prisoners serving life sentences for crimes that they committed as juveniles must be given the opportunity to show that their crimes did not reflect irreparable corruption, and, if they did not, then their hope for some years of life outside prison walls must be restored; and

(III) The court made it clear that a sentence to a lifetime in prison is an unconstitutional sentence for all but the rarest of children.

(2) The general assembly further finds that:

(a) A juvenile sentenced in Colorado for a conviction of a class 1 felony as a result of a direct file or transfer of an offense committed on or after July 1, 1990, and before July 1, 2006, was sentenced to a mandatory life sentence without the possibility of parole; and

(b) Approximately fifty persons in Colorado received such an unconstitutional sentence.

(3) Now, therefore, the general assembly hereby declares that this part 10 is necessary to provide persons serving such unconstitutional sentences the opportunity for resentencing.



§ 16-13-1002. Resentencing hearing for persons serving life sentences without the possibility of parole as the result of a direct file or transfer

(1) A person may petition the sentencing court for a resentencing hearing if he or she was:

(a) A juvenile at the time of his or her offense;

(b) Convicted as an adult of a class 1 felony following direct filing of an information or indictment in the district court pursuant to section 19-2-517, C.R.S., or transfer of proceedings to the district court pursuant to section 19-2-518, C.R.S., or pursuant to either of these sections as they existed prior to their repeal and reenactment, with amendments, by House Bill 96-1005; and

(c) Sentenced to life imprisonment without the possibility of parole for an offense committed on or after July 1, 1990, and before July 1, 2006.

(2) If a petition is filed pursuant to subsection (1) of this section, the sentencing court shall conduct a resentencing hearing and resentence the offender as described in section 18-1.3-401 (4)(c), C.R.S.

(3) The provisions of sections 17-22.5-403 (2)(c) and 17-22.5-405 (1.2), C.R.S., take effect upon resentencing.

(4) A petition filed under this section is not a motion under rule 35 (c) of the Colorado rules of criminal procedure.












Uniform Mandatory Disposition of Detainers Act

Article 14 - Uniform Mandatory Disposition of Detainers Act

§ 16-14-101. Short title

This article shall be known and may be cited as the "Uniform Mandatory Disposition of Detainers Act".



§ 16-14-102. Request for disposition of untried complaint or information

(1) Any person who is in the custody of the department of corrections pursuant to section 16-11-301 or parts 8 and 9 of article 1.3 of title 18, C.R.S., may request final disposition of any untried indictment, information, or criminal complaint pending against him in this state. The request shall be in writing addressed to the court in which the indictment, information, or criminal complaint is pending and to the prosecuting official charged with the duty of prosecuting it and shall set forth the place of confinement.

(2) It is the duty of the superintendent of the institution where the prisoner is confined to promptly inform each prisoner, in writing, of the source and nature of any untried indictment, information, or criminal complaint against him of which the superintendent has knowledge, and of the prisoner's right to make a request for final disposition thereof.

(3) Failure of the superintendent of the institution where the prisoner is confined to inform a prisoner, as required by subsection (2) of this section, within one year after a detainer from this state has been filed with the institution where the prisoner is confined shall entitle the prisoner to a dismissal with prejudice of the indictment, information, or criminal complaint.



§ 16-14-103. Duties of superintendent upon delivery of request

(1) Any request made pursuant to section 16-14-102 shall be delivered to the superintendent where the prisoner is confined who shall forthwith:

(a) Certify the term of commitment under which the prisoner is being held, the time already served on the sentence, the time remaining to be served, the earned time earned, the time of parole eligibility of the prisoner, and any decisions of the state board of parole relating to the prisoner; and

(b) Send, by registered mail, a copy of the request made by the prisoner and a copy of the information certified under paragraph (a) of this subsection (1) to both the court having jurisdiction of the untried offense and to the prosecuting official charged with the duty of prosecuting the offense.



§ 16-14-104. Trial or dismissal

(1) Within one hundred eighty-two days after the receipt of the request by the court and the prosecuting official, or within such additional time as the court for good cause shown in open court may grant, the prisoner or the prisoner's counsel being present, the indictment, information, or criminal complaint shall be brought to trial; but the parties may stipulate for a continuance or a continuance may be granted on notice to the prisoner's attorney and opportunity to be heard. If, after such a request, the indictment, information, or criminal complaint is not brought to trial within that period, no court of this state shall any longer have jurisdiction thereof, nor shall the untried indictment, information, or criminal complaint be of any further force or effect, and the court shall dismiss it with prejudice.

(2) Any prisoner who requests disposition pursuant to section 16-14-102 may waive the right to disposition within the time specified in subsection (1) of this section by express waiver on the record after full advisement by the court. If a prisoner makes said waiver, the time for trial of the indictment, information, or criminal complaint shall be extended as provided in section 18-1-405 (4), C.R.S., concerning waiver of the right to speedy trial.



§ 16-14-105. Escape voids request

Escape from custody by any prisoner subsequent to his execution of a request for final disposition of an untried indictment, information, or criminal complaint shall void the request.



§ 16-14-106. Article does not apply

The provisions of this article do not apply to any person determined to be mentally incompetent by a court of competent jurisdiction.



§ 16-14-107. Prisoners to be informed of provisions of article

The superintendent shall arrange for all prisoners under his care and control to be informed in writing of the provisions of this article and for a record thereof to be placed in each prisoner's file.



§ 16-14-108. Construction of article

This article shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.









Wiretapping and Eavesdropping

Article 15 - Wiretapping and Eavesdropping

§ 16-15-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Aggrieved person" means a person who was a party to any intercepted wire, oral, or electronic communication or a person against whom the interception was directed.

(1.5) "Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

(2) "Common carrier" means any person engaged as a common carrier for hire, in intrastate, interstate, or foreign communication by wire or radio, or in intrastate, interstate, or foreign radio transmission of energy.

(3) "Contents", when used with respect to any wire, oral, or electronic communication, includes any information concerning the substance, purport, or meaning of that communication.

(3.3) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photooptical system that affects interstate or foreign commerce but does not include:

(a) (Deleted by amendment, L. 97, p. 601, § 1, effective August 6, 1997.)

(b) Any wire or oral communication;

(c) Any communication made through a tone-only paging device; or

(d) Any communication from a tracking device.

(3.5) "Electronic communication service" means any service which provides to users thereof the ability to send or receive wire or electronic communications.

(3.7) "Electronic communications system" means any wire, radio, electromagnetic, photooptical, or photoelectronic facilities for the transmission of electronic communications and any computer facilities or related electronic equipment for the electronic storage of such communications.

(4) "Electronic, mechanical, or other device" means any device or apparatus which can be used to intercept a wire, oral, or electronic communication, other than:

(a) Any telephone or telegraph instrument, equipment, or facility, or any component thereof, furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business, or furnished by such subscriber or user for connection to the facilities of such service and being used in the ordinary course of its business, or being used by a provider of wire or electronic communication service in the ordinary course of its business or by an investigative or law enforcement officer in the ordinary course of his duties;

(b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal hearing.

(4.5) "Electronic storage" means:

(a) Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof; and

(b) Any storage of such communication by an electronic communication service for purposes of backup protection of such communication.

(5) "Intercept" means the aural or other acquisition of the contents of any wire, electronic, or oral communication through the use of any electronic, mechanical, or other device.

(6) "Investigative or law enforcement officer" means any officer of the United States or of the state of Colorado or a political subdivision thereof, who is empowered by law to conduct investigations of, or to make arrests for, offenses enumerated in title 18, C.R.S., and any attorney authorized by law to prosecute or participate in the prosecution of those offenses.

(7) "Judge of competent jurisdiction" means any justice of the supreme court of Colorado and a judge of any district court of the state of Colorado.

(8) "Oral communication" means any oral communication uttered by any person believing that such communication is not subject to interception, under circumstances justifying that belief, but does not include any electronic communication.

(8.5) "Readily accessible to the general public" means, with respect to a radio communication, that such communication is not:

(a) Scrambled or encrypted;

(b) Transmitted using modulation techniques having essential parameters withheld from the public with the intention of preserving the privacy of such communication;

(c) Carried on a subcarrier or other signal subsidiary to a radio transmission;

(d) Transmitted over a communication system provided by a common carrier, unless the communication is a tone-only paging system communication; or

(e) Transmitted on frequencies allocated under part 25, subpart D, E, or F of part 74, or part 94 of the rules of the federal communications commission, unless, in the case of a communication transmitted on a frequency allocated under part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio.

(8.6) "Tracking device" means an electronic or mechanical device which permits the tracking of the movement of a person or object.

(8.7) "User" means any person or entity which uses an electronic communication service and is duly authorized by the provider of such service to engage in such use.

(9) "Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection, including the use of such connection in a switching station, between the point of origin and the point of reception, furnished or operated by any person engaged in providing or operating such facilities for the transmission of communications and includes any electronic storage of such communication.



§ 16-15-102. Ex parte order authorizing the interception of wire, oral, or electronic communications

(1) (a) An ex parte order authorizing or approving the interception of any wire, oral, or electronic communication may be issued by any judge of competent jurisdiction of the state of Colorado upon application of the attorney general or a district attorney, or his or her designee if the attorney general or district attorney is absent from his or her jurisdiction, showing by affidavit that there is probable cause to believe that evidence will be obtained of the commission of any one of the crimes enumerated in this subsection (1) or that one of said enumerated crimes will be committed:

(I) Murder in the first or second degree as defined in sections 18-3-102 and 18-3-103, C.R.S.;

(II) Kidnapping in the first or second degree as defined in sections 18-3-301 and 18-3-302, C.R.S.;

(III) Gambling, meaning professional gambling, as defined in section 18-10-102 (8), C.R.S., and subject to prosecution under section 18-10-103 (2), C.R.S.;

(IV) Robbery as defined in section 18-4-301, C.R.S., aggravated robbery as defined in section 18-4-302, C.R.S., or burglary in the first or second degree as defined in sections 18-4-202 and 18-4-203, C.R.S.;

(V) Bribery as defined in section 18-8-302, C.R.S., compensation for past official behavior as defined in section 18-8-303, C.R.S., attempt to influence a public servant as defined in section 18-8-306, C.R.S., designation of supplier as defined in section 18-8-307, C.R.S., or misuse of official information as defined in section 18-8-402, C.R.S.;

(VI) Dealing in controlled substances as covered by part 1 of article 42.5 of title 12, C.R.S., or part 2 of article 80 of title 27, C.R.S., as such offenses are subject to prosecution as felonies;

(VII) Crimes dangerous to life, limb, or property, meaning extortion, as defined as menacing by use of a deadly weapon in section 18-3-206, C.R.S., theft by means other than the use of force, threat, or intimidation as defined in section 18-4-401 (5), C.R.S., arson as defined in sections 18-4-102 to 18-4-105, C.R.S., as these offenses are subject to prosecution as felonies, assault in the first or second degree as defined in sections 18-3-202 and 18-3-203, C.R.S.;

(VII.5) Escape, as defined in section 18-8-208, C.R.S., or introducing contraband in the first or second degree, as defined in sections 18-8-203 and 18-8-204, C.R.S.;

(VIII) A criminal conspiracy as defined in section 18-2-201, C.R.S., to commit any of the aforementioned enumerated crimes;

(IX) Limited gaming as defined in article 47.1 of title 12 or in violation of article 20 of title 18; or

(X) Human trafficking as described in section 18-3-503 or 18-3-504.

(b) Anything to the contrary notwithstanding, an ex parte order for wiretapping or eavesdropping may be issued only for a crime specified in this subsection (1) for which a felony penalty is authorized upon conviction.

(c) For the purposes of paragraph (a) of this subsection (1):

(I) The district attorney shall designate the assistant district attorney or the chief deputy district attorney; and

(II) The attorney general shall designate either the chief deputy attorney general or the deputy attorney general of the criminal section of the office of the attorney general.

(2) Each application for an order authorizing or approving the interception of any wire, oral, or electronic communication shall be made in writing upon oath or affirmation to a judge of competent jurisdiction and shall state the applicant's authority to make such application. Each application shall include the following information:

(a) The identity of the investigative or law enforcement officer making the application, and the officer authorizing the application;

(b) A complete statement of the facts and circumstances relied upon by the applicant, to justify his belief that an order should be issued, including: Details as to the particular offense that has been, is being, or is about to be committed, except as provided in subsection (17) of this section, a particular description of the nature and location of the facilities from which, or the place where, the communication is to be intercepted; a particular description of the type of communication sought to be intercepted; and the identity of the person, if known, committing the offense and whose communications are to be intercepted;

(c) A complete statement as to whether or not other investigative procedures have been tried and failed, or why they reasonably appear to be unlikely to succeed if tried, or to be too dangerous;

(d) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, there shall be required a particular description of the facts establishing probable cause to believe that additional communications of the same type will occur thereafter.

(e) A complete statement of the facts concerning all previous applications known to the individual authorizing and making the application, made to any judge for authorization to intercept, or for approval of interceptions of, wire, oral, or electronic communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the judge on each such application; and

(f) Where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain those results.

(3) The judge may require the applicant to furnish additional testimony or documentary evidence in support of the application.

(4) Upon an application, the judge may enter an ex parte order, as requested or as modified, authorizing or approving the interception of any wire, oral, or electronic communication within the territorial jurisdiction of the court in which the judge is sitting and outside that jurisdiction but within the United States in the case of a mobile interception device, if the judge determines on the basis of the facts submitted by the applicant that:

(a) There is probable cause for belief that a person is committing, has committed, or is about to commit a particular offense enumerated in this section;

(b) There is probable cause for belief that particular communications concerning that offense will be obtained through the interception;

(c) Normal investigative procedures have been tried and have failed, or reasonably appear to be unlikely to succeed if tried, or to be too dangerous;

(d) Except as provided in subsection (17) of this section, there is probable cause for belief that the facilities from which or the place where the wire, oral, or electronic communications are to be intercepted are being used, or are about to be used, in connection with the commission of an offense or are leased to, listed in the name of, or commonly used by the person alleged to be involved in the commission of the offense.

(5) Each order authorizing or approving wiretapping or eavesdropping shall specify:

(a) The identity of the person, if known, whose communications are to be intercepted;

(b) Except as otherwise provided in subsection (17) of this section, the nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

(c) A particular description of the type of communication sought to be intercepted, and a statement of the particular offense to which it relates;

(d) The identity of the agency authorized to intercept the communications, and of the person authorizing the application; and

(e) The period of time during which an interception is authorized, including a statement as to whether or not the interception automatically terminates when the described communication is first obtained.

(6) An order entered under this section may not authorize or approve the interception of any wire, oral, or electronic communication for any period longer than is necessary to achieve the objective of the authorization nor in any event longer than thirty days. Such thirty-day period begins the first day on which the investigative or law enforcement officer begins to conduct an interception under the order or ten days after the order is entered, whichever occurs earlier. An extension of an order may be granted but only upon application for an extension made in accordance with subsection (2) of this section and the court making the findings required by subsection (4) of this section. The period of an extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than thirty days. Every order and each extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception under this section, and must terminate upon attainment of the authorized objective, or in any event in thirty days. No more than three extensions may be granted for any order entered under this section. In the event that the intercepted communication is in a code or foreign language and an expert in that foreign language or code is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after such interception. An interception made pursuant to this section may be conducted in whole or in part by government personnel or by an individual operating pursuant to a contract with the government and acting under the supervision of an investigative or law enforcement officer authorized to conduct the interception.

(7) If an order authorizing interception is entered pursuant to this section, the order may require reports to be made to the judge who issued the order, showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such report shall be made at such times as the judge may require.

(8) (a) The contents of any wire, oral, or electronic communication intercepted by any means authorized by this section shall, if possible, be recorded on tape, wire, or other comparable device. The recording of the contents of any wire, oral, or electronic communication under this subsection (8) shall be done in such a way as will protect the recording from editing or other alterations. Immediately upon expiration of the period of the order, or extension thereof, the recording shall be made available to the judge issuing the order and sealed under his directions. Custody of the recording shall be wherever the judge orders. A recording shall not be destroyed except upon an order of the judge and in any event shall be kept for ten years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of this section. The presence of the seal provided for by this subsection (8), or a satisfactory explanation for the absence thereof, is a prerequisite for the use or disclosure of the contents of any wire, oral, or electronic communication or evidence derived under this section.

(b) Applications made and orders granted under this section shall be sealed by the judge. Custody of the applications and orders shall be wherever the judge directs. The applications and orders shall be disclosed only upon a showing of good cause before a judge of competent jurisdiction, and shall not be destroyed except on order of the judge to whom presented, and in any event shall be kept for ten years. Information obtained pursuant to a court order authorizing interception of wire, oral, or electronic communications shall not be used, published, or divulged except in accordance with the provisions of this article.

(c) Any violation of the provisions of this subsection (8) may be punished as contempt of court.

(d) Within a reasonable time, but not later than ninety days after the filing of an application for an order of approval under this section, which application is denied, or after the termination of the period of an order or extensions thereof, the judge to whom the application was presented shall cause to be served, on the persons named in the order or the application, and such other parties to intercepted communications as the judge may determine in his discretion is in the interest of justice, notice of the following:

(I) The fact of the entry of the order or application;

(II) The date of the entry and the period of authorized, approved, or disapproved interception, or the denial of the application; and

(III) The fact that during the period wire, oral, or electronic communications were or were not intercepted. The judge, upon the filing of a motion, may, in his discretion, make available to any such person or his counsel for inspection such portions of the intercepted communications, applications, and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge of competent jurisdiction, the serving of the matter required by this paragraph (d) may be postponed.

(9) The contents of any intercepted wire, oral, or electronic communication or the evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in a state court, unless each party, not less than ten days before the trial, hearing, or proceeding, has been furnished with a copy of the court order, and accompanying application, under which the interception was authorized or approved. This ten-day period may be waived by the court if it finds that it was not possible to furnish the party with the information ten days before the trial, hearing, or proceeding and that the party will not be prejudiced by the delay in receiving this information.

(10) Any aggrieved person in any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the state of Colorado, or a political subdivision thereof, may move to suppress the contents of any intercepted wire, oral, or electronic communication or the evidence derived therefrom on the grounds that: The communication was unlawfully intercepted; the order of authorization or approval under which it was intercepted is insufficient on its face; or the interception was not made in conformity with the order of authorization or approval. This motion shall be made before the trial, hearing, or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire, oral, or electronic communication or the evidence derived therefrom shall not be received as evidence. The remedies and sanctions provided for in this section with respect to the interception of electronic communications are the only judicial remedies and sanctions for nonconstitutional violations of this section involving such communications.

(11) In addition to any other right to appeal, the state of Colorado has the right to appeal from an order granting a motion to suppress made under subsection (10) of this section, or the denial of an application for an order of approval, if the person making or authorizing the application certifies to the judge granting the motion or denying an application that the appeal is not taken for purposes of delay. Such appeal shall be taken within thirty days after the date the order was entered and shall be diligently prosecuted.

(12) Any investigative or law enforcement officer who, by any means authorized by this section, has obtained knowledge of the contents of any wire, oral, or electronic communication or the evidence derived therefrom may disclose such contents to another investigative or law enforcement officer to the extent that this disclosure is appropriate in the proper performance of the official duties of the officer making or receiving the disclosure.

(13) Any investigative or law enforcement officer who, by any means authorized by this section, has obtained knowledge of the contents of any wire, oral, or electronic communication or the evidence derived therefrom may use those contents to the extent the use is appropriate in the official performance of his official duties.

(14) Any person who has received, by any means authorized by this section, any information concerning a wire, oral, or electronic communication or any evidence derived therefrom, intercepted in accordance with the provisions of this section, may disclose the contents of that communication or derivative evidence while giving testimony in any criminal proceeding in any court of this state or in a grand jury proceeding.

(15) No otherwise privileged wire, oral, or electronic communication intercepted in accordance with, or in violation of, the provisions of this section shall lose its privileged character.

(16) When an investigative or law enforcement officer, while engaged in intercepting wire, oral, or electronic communications in the manner authorized in this section, intercepts wire, oral, or electronic communications relating to an offense other than one specified in the order of authorization or approval, the contents thereof and the evidence derived therefrom may be disclosed or used as provided in subsections (12) and (13) of this section only if an offense other than one specified in the order is an offense which constitutes a felony under Colorado statutes. The contents thereof and the evidence derived therefrom, as authorized by this section, may be used under subsection (14) of this section only when authorized or approved by a judge of competent jurisdiction when the judge finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of this section. This application shall be made as soon as practicable.

(17) (a) The requirements of paragraph (b) of subsection (2), paragraph (d) of subsection (4), and paragraph (b) of subsection (5) of this section relating to the specification of the facilities from which, or the place where, the communications are to be intercepted do not apply if:

(I) In the case of an application with respect to the interception of an oral communication:

(A) The application is made by an investigative or law enforcement officer and is approved by the attorney general or the district attorney of the district in which the application is sought;

(B) The application contains a full and complete statement as to why such specification is not practical and identifies the person committing the offense and whose communications are to be intercepted; and

(C) The judge finds that such specification is not practical; and

(II) In the case of an application with respect to the interception of a wire or electronic communication:

(A) The application is made by an investigative or law enforcement officer and is approved by the attorney general or the district attorney of the district in which the application is sought;

(B) The application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing of a purpose, on the part of that person, to thwart interception by changing facilities; and

(C) The judge finds that such purpose has been adequately shown.

(b) An interception of a communication under an order with respect to which the requirements of paragraph (b) of subsection (2), paragraph (d) of subsection (4), and paragraph (b) of subsection (5) of this section do not apply pursuant to the provisions of paragraph (a) of this subsection (17) shall not begin until the facilities from which, or the place where, the communication is to be intercepted is ascertained by the person implementing the interception order. A provider of wire or electronic communications service that has received an order pursuant to subparagraph (II) of paragraph (a) of this subsection (17) may move the court to modify or quash the order on the ground that its assistance with respect to the interception cannot be performed in a timely or reasonable fashion. The court, upon notice to the government, shall decide such a motion expeditiously.

(18) (a) Any other provision of this article notwithstanding, any investigative or law enforcement officer specifically designated by the attorney general or a district attorney may intercept wire, oral, or electronic communications for a period not to exceed twenty-four hours under the following circumstances:

(I) When an emergency situation exists that involves the holding of hostages or kidnapping by the use of physical force, a deadly weapon, or an explosive device, and there is imminent danger of serious bodily injury or death to any person, or where one or more suspects in a felony crime have barricaded themselves in a building and there is a reasonable belief that one or more of the suspects is armed with a deadly weapon or explosive device; and

(II) There are reasonable and sufficient grounds present upon which an order could be entered to authorize such interception.

(b) Any emergency interception shall terminate upon attainment of the authorized objective as set forth in subparagraph (I) of paragraph (a) of this subsection (18) or at the end of the twenty-four-hour period, whichever comes first.

(c) The investigative or law enforcement officer designated pursuant to paragraph (a) of this subsection (18) and the official making such designation shall submit an application for the interception of wire, oral, or electronic communications to a judge of competent jurisdiction within the twenty-four-hour period described in paragraph (a) of this subsection (18). Such application shall be submitted regardless of whether or not the interception was terminated within the twenty-four-hour period. Such application shall comply in all respects with the requirements of this section and sections 16-15-101, 16-15-103, and 16-15-104.

(d) If, after the application described in paragraph (c) of this subsection (18) is made, the application is denied, any interception shall immediately cease. In such case, all recordings shall be sealed by the court as soon as practicable, and any communication intercepted shall be treated as a communication which has been obtained in violation of section 18-9-305, C.R.S., and an inventory shall be served in accordance with this article. Any such communication shall not be admissible in any legal action against any person whose communication was intercepted.

(e) All provisions of this article shall be applicable with respect to the execution of any interception under emergency circumstances.

(f) Repealed.



§ 16-15-103. Order may direct others to furnish assistance

An order authorizing the interception of a wire, oral, or electronic communication shall, upon request of the applicant, direct that a provider of wire or electronic communication service shall furnish the applicant forthwith all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such service provider is according the person whose communications are to be intercepted. Any provider of wire or electronic communication service furnishing these facilities or technical assistance shall be compensated therefor by the applicant for reasonable expenses incurred in providing such facilities or assistance.



§ 16-15-104. Reports to state court administrator and attorney general

(1) All courts having jurisdiction to issue orders under section 16-15-102 shall submit to the state court administrator reports, as prescribed by the chief justice of the supreme court of Colorado, on the number of applications for orders permitting wiretapping or eavesdropping, whether the applications were granted or denied, the period for which an interception was authorized, and whether any extensions were granted on the original order.

(2) (Deleted by amendment, L. 98, p. 726, § 6, effective May 18, 1998.)

(3) District attorneys shall report annually to the attorney general information as to the number of applications made for orders permitting the interception of wire, oral, or electronic communications; the offense specified in the order or application; the nature of the facilities from which, or the place where, communications were to be intercepted; a general description of the interceptions made under any order or extension, including the nature and frequency of incriminating communications intercepted, the nature and frequency of other communications intercepted, the number of persons whose communications were intercepted, and the nature, amount, and cost of the manpower and other resources used in the interceptions; the number of arrests resulting from interceptions made under such order or extension and the offenses for which arrests were made; the number of motions to suppress made with respect to such interceptions and the number granted or denied; the number of convictions resulting from the interceptions and the offenses for which the convictions were obtained; and a general assessment of the importance of the interceptions. These reports shall be submitted to the attorney general by February 1 of each year and shall include all orders and applications made during the preceding year.

(4) Repealed.









Criminal Activity Information

Article 15.5 - Formal Requests for Criminal Activity Information From Public Utilities

§ 16-15.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Life-threatening situation" means a circumstance in which a person is causing or has caused or is threatening to cause serious bodily injury to another person or persons, including a situation in which a person has taken another person or persons hostage.



§ 16-15.5-102. Formal written request for information relating to specific criminal activity

(1) Except as otherwise provided in subsection (2) of this section, upon a receipt of a formal written request for information about a particular individual in connection with a life-threatening situation made pursuant to this section by a chief of police, an elected district attorney, the state attorney general, a sheriff, or the director of the Colorado bureau of investigation, an authorized representative of a fixed public utility shall, as soon as possible, provide to the person making such request the following information about the individual named in the formal written request, including and limited to the name or names used, the address or addresses used, and the nonpublished number. Such requests shall be made during regular business hours, whenever practicable.

(2) Notwithstanding the provisions of subsection (1) of this section, if the need for information about a particular individual in connection with a life-threatening situation arises at a time other than regular business hours, a law enforcement officer listed in subsection (1) of this section or, if such officer is unavailable, the next officer in command, may orally request and obtain such information; except that a formal written request shall be submitted in accordance with subsection (1) of this section by the end of the next working day for the law enforcement agency.

(3) A formal written request for information made pursuant to this section shall be returned to the district court for review in the judicial district within which the formal written request was made. Such return shall be made within seventy-two hours after the issuance of the formal written request for information.

(4) The public utilities and local law enforcement agencies shall establish a procedure for obtaining information based on oral requests. A fixed public utility or authorized representative thereof which responds to a formal written or oral request made pursuant to this section shall not be liable to any person or entity for providing the information requested absent a showing of willful, wanton, or malicious intent.






Article 15.7 - Crime Stopper Organizations

§ 16-15.7-101. Legislative declaration

The general assembly finds that a significant number of criminal offenders remain at large in this state because law enforcement agencies often lack information concerning criminal activity. In many instances private citizens have information that, if known to law enforcement agencies, would lead to the detection and apprehension of such offenders. Private, nonprofit crime stopper organizations that offer rewards for such information have been successful at encouraging some citizens to come forward; however, even with the offer of a reward, many citizens do not come forward because they fear involvement and shun publicity. In order to remedy this situation and to increase the effectiveness of crime stopper organizations, the general assembly finds and declares that it is appropriate to provide for the anonymity of any person who provides information concerning criminal activity to a crime stopper organization and to provide for the confidentiality of crime stopper organization records.



§ 16-15.7-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Crime stopper organization" means a private, nonprofit organization:

(a) Whose primary purposes are to accept donations for the payment of rewards to persons who provide information concerning criminal activity and to forward such information to appropriate law enforcement agencies;

(b) Is subject to the provisions of articles 121 to 137 of title 7, C.R.S.;

(c) Is held to be tax exempt by the United States internal revenue service; and

(d) Has complied with the requirements of section 16-15.7-103.



§ 16-15.7-103. Requirements for articles of incorporation of crime stopper organizations

(1) In addition to any other requirements for articles of incorporation imposed by articles 121 to 137 of title 7, C.R.S., the articles of incorporation for any crime stopper organization that elects to avail itself of the confidentiality provisions of this article shall provide that the organization shall:

(a) Establish a method to ensure that the identity of any person who provides information concerning criminal activity to the organization remains unknown to all persons and entities, including officers and employees of the organization;

(b) Establish a method to ensure that if the identity of any person who provides information becomes known to the crime stopper organization, whether through voluntary disclosure or by any other means, such identity is not further disclosed;

(c) Assist law enforcement agencies in the detection of crime and apprehension of criminal offenders by promptly forwarding information received concerning criminal acts to such agencies;

(d) Foster the detection of crime and encourage citizens to report information about criminal activity; and

(e) Encourage news and other media to promote local crime stopper organizations by informing the public of the functions and benefits of the organization.



§ 16-15.7-104. In camera review - confidentiality - records and information - criminal penalty

(1) (a) A crime stopper organization may not be compelled to produce records concerning a report of criminal activity before a court or other tribunal except on the motion of a criminal defendant to the court in which the offense is being tried that the records or report contain impeachment evidence or evidence that is exculpatory to the defendant in the trial of that offense.

(b) On motion of a defendant pursuant to paragraph (a) of this subsection (1), the court may subpoena the records or report. The court shall conduct an ex parte in camera inspection of materials produced under subpoena to determine whether the materials contain impeachment evidence or evidence that is exculpatory to the defendant.

(c) If the court determines that the materials produced contain impeachment evidence or evidence that is exculpatory to the defendant, the court shall present the evidence to the defendant. In the event the materials contain information which would identify the person who was the source of the evidence, the court shall ensure that such identity is not disclosed, unless the state or federal constitution requires the disclosure of that person's identity. The court shall execute an affidavit accompanying the disclosed materials swearing that, in the opinion of the court, the materials disclosed represent the impeachment or exculpatory evidence the defendant is entitled to receive under this section.

(d) The court shall return to the crime stoppers organization all materials produced under this subsection (1) which are not disclosed to the defendant. The crime stoppers organization shall retain such materials until the conclusion of the criminal trial and the expiration of the time for all direct appeals in the case.

(2) (a) Records and information of a crime stopper organization concerning criminal acts are confidential, and no person shall disclose such records or information. A crime stopper organization shall only be compelled to produce such records or information before a court or other tribunal pursuant to court order for an in camera review. Any such review shall be limited to an inspection of records and information which are relevant to the specific case pending before the court.

(b) Any person who knowingly or intentionally discloses confidential records or information in violation of the provisions of this subsection (2) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. Any criminal prosecution brought pursuant to the provisions of this subsection (2) shall be brought within five years after the date the violation occurred.






Article 15.8 - Safe2tell Program






Sentencing and Imprisonment

Article 16 - Criminal Sentencing Act of 1967

§ 16-16-101. Short title

This article shall be known and may be cited as the "Criminal Sentencing Act of 1967".



§ 16-16-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Executive director" means the executive director of the department of corrections.

(2) "Facility" means any residential community treatment center, honor farm, preparole release center, or other correctional facility.

(3) "Immediate family" means a spouse, child (including stepchild, adopted child, or child as to whom the prisoner, though not a natural parent, has acted in the place of a parent), parent (including a person who, though not a natural parent, has acted in the place of a parent), brother, or sister.

(4) and (5) Repealed.

(6) "Warden" means the chief correctional officer at a correctional facility.



§ 16-16-103. Place of confinement - extension of limits

(1) The wardens, with the approval of the executive director, shall designate one or more facilities that may be physically separated from the correctional facilities and that may be used for the following purposes:

(a) Honor farm or camp;

(b) Agricultural, industrial, or vocational training or rehabilitation;

(c) Preparole center;

(d) Medical treatment or research center;

(e) Work-release residential center;

(f) Any other use or function properly connected with or in aid of the uses and purposes of correctional facilities.

(2) The executive director, in the exercise of his or her discretion, may extend the limits of confinement of any inmate in the following instances:

(a) Repealed.

(b) To work at paid employment or participate in a program of job training, only if:

(I) Representatives of labor organizations in the community in which the inmate will work or obtain employment are advised of such actions;

(II) Such paid employment will not result in the significant displacement of employed workers, or such inmates will not be utilized in skills, crafts, or trades in which there is a surplus of available labor in the community, or such inmates will not impair existing contracts for services;

(III) The rates of pay, hours, and other conditions of employment will be substantially comparable to those afforded others in the community for the performance of work of a similar nature.

(3) (a) Any inmate who is allowed to participate in such paid employment or in such job training for which a subsistence allowance is paid in connection with the job training shall pay over to the executive director all moneys received from the paid employment or job training; except that the inmate may retain that part of the moneys so received that the executive director deems necessary for expenses connected with the employment or job training. These expenses shall include, but not be limited to, travel expenses, food expenses, clothing, tools, and safety equipment.

(b) The remainder of the moneys shall be disbursed by the executive director for the following purposes, in the order stated:

(I) To the state treasurer for the reasonable cost of the inmate's confinement as determined by the executive director;

(II) The support of the inmate's dependents, if any;

(III) The payment, either in full or ratably, of the inmate's obligations acknowledged by him in writing or which have been reduced to judgment;

(IV) The balance, if any, to the inmate upon his parole or discharge.

(c) The state of Colorado shall have a lien upon the wages or subsistence allowance of any such inmate who fails to comply with the provisions of this subsection (3).

(4) The extension of the limits of confinement by the executive director shall not for any purpose be considered to be parole as provided in part 2 of article 2 or article 22.5 of title 17, C.R.S.






Article 17 - Commutation of Sentence

§ 16-17-101. Governor may commute sentence

The governor is hereby fully authorized, when he deems it proper and advisable and consistent with the public interests and the rights and interests of the condemned, to commute the sentence in any case by reducing the penalty in a capital case to imprisonment for life or for a term of not less than twenty years at hard labor.



§ 16-17-102. Application - character certificate

After a conviction, all applications for commutation of sentence or pardon for crimes committed shall be accompanied by a certificate of the respective superintendent of the correctional facility, showing the conduct of an applicant during his or her confinement in the correctional facility, together with such evidences of former good character as the applicant may be able to produce. Before the governor approves such application, it shall be first submitted to the present district attorney of the district in which the applicant was convicted and to the judge who sentenced and the attorney who prosecuted at the trial of the applicant, if available, for such comment as they may deem proper concerning the merits of the application, so as to provide the governor with information upon which to base his or her action. The governor shall make reasonable efforts to locate the judge who sentenced and the attorney who prosecuted at the trial of the applicant and shall afford them a reasonable time, not less than fourteen days, to comment on such applications. The requirements of this section shall be deemed to have been met if the persons to whom the application is submitted for comment do not comment within fourteen days after their receipt of the application or within such other reasonable time in excess of fourteen days as specified by the governor, or if the sentencing judge or prosecuting attorney cannot be located, are incapacitated, or are otherwise unavailable for comment despite the good-faith efforts of the governor to obtain their comments. Good character previous to conviction, good conduct during confinement in the correctional facility, the statements of the sentencing judge and the district attorneys, if any, and any other material concerning the merits of the application shall be given such weight as to the governor may seem just and proper, in view of the circumstances of each particular case, a due regard being had to the reformation of the accused. The governor shall have sole discretion in evaluating said comments and in soliciting other comments he or she deems appropriate.



§ 16-17-103. Effect of pardon and commutation of sentence - definitions

(1) A pardon issued by the governor shall waive all collateral consequences associated with each conviction for which the person received a pardon unless the pardon limits the scope of the pardon regarding collateral consequences.

(2) If the governor grants a pardon or a request for commutation of sentence, the governor shall provide a copy of the pardon or commutation of sentence to the Colorado bureau of investigation, and the Colorado bureau of investigation shall note in the individual's record in the Colorado crime information center that a pardon was issued or commutation of sentence was granted.

(3) For purposes of this section, "collateral consequences" means a penalty, prohibition, bar, disadvantage, or disqualification, however denominated, imposed on an individual as a result of the individual's conviction of an offense, which penalty, prohibition, bar, or disadvantage applies by operation of law regardless of whether the penalty, prohibition, bar, or disadvantage is included in the judgment or sentence. "Collateral consequences" does not include imprisonment, probation, parole, supervised release, forfeiture, restitution, fine, assessment, or costs of prosecution.









Costs - Criminal Actions

Article 18 - Costs in Criminal Actions

§ 16-18-101. Costs in criminal cases

(1) The costs in criminal cases shall be paid by the state pursuant to section 13-3-104, C.R.S., when the defendant is acquitted or when the defendant is convicted and the court determines he is unable to pay them.

(2) The costs of preliminary hearings, including any reporters' transcripts thereof ordered by a defendant, shall be paid pursuant to subsection (1) of this section. Reporters' transcripts of preliminary hearings which are ordered by the prosecution shall be paid for by the prosecution, unless otherwise ordered by the court.

(3) The department of corrections, from annual appropriations made by the general assembly, shall reimburse the county or counties in a judicial district for the costs of prosecuting any crime alleged to have been committed by a person in the custody of the department. The county or counties shall certify these costs to the department, and upon approval of the executive director of the department, the costs shall be paid. The provisions of this subsection (3) shall apply to costs that are not otherwise paid by the state.



§ 16-18-102. Costs taxed against complainant

If any informer or complainant under a penal statute of this state, to whom the penalty or any part thereof, if recovered, is given, dismisses his suit or prosecution, or fails in the same, or willfully absents himself from trial or examination, he shall be adjudged to pay all costs accruing on such suit or prosecution, unless he is an officer whose duty it is to make and file the information or complaint; but in all cases of examination into any criminal charge before a county judge, where the party accused is discharged, and it appears to the judge before whom such examination was made that there was no reasonable ground for the complaint, or that it was maliciously entered, and in all cases where the complaining witness willfully absents himself from or fails to appear at such examination or trial, the county judge shall give judgment against the complainant for all costs of the examination or trial and shall issue execution thereon. Appeal may be had in all such cases, as provided by law for the taking of appeals from judgments rendered in county courts.



§ 16-18-103. When taxed against informant before grand jury

If any person complains to any grand jury of injury done to his person, or to any person of his household, or to his property, done by another, and upon hearing evidence of the charge it appears to the grand jury that the same is untrue, and that it was maliciously entered, it is the duty of the grand jury to return the facts into court, and the court shall thereupon tax the costs incurred in the investigation of the charge and enter judgment against the person who made the complaint for the amount thereof. In proceedings under this section, the action of the grand jury shall be determined by twelve members thereof.



§ 16-18-104. Prosecuting witness before grand jury liable - when

If any person complains to any grand jury of injury done to his person, or to any person of his household, or to his property, and after indictment found does not appear in the court in which the indictment is pending to give evidence in that behalf against the party charged in the indictment, and the party charged is acquitted, or if proceedings under said indictment are discontinued for want of testimony, the court in which the indictment is pending shall give judgment against the person who preferred the complaint for the costs arising in that case. Upon the trial of the party charged in any such indictment, if he is acquitted and the jury finds that the proceeding was maliciously commenced, the court shall give judgment against the prosecuting witness for the costs arising in the case. Whenever any person complains, the grand jury shall cause the name of the person so complaining to be endorsed upon the indictment, with the words "prosecuting witness" added, and this shall be evidence that the complaint was made by the person whose name is thus endorsed.



§ 16-18-105. Enforcing judgment

Judgment rendered under the provisions of sections 16-18-103 and 16-18-104 may be enforced in the same manner as in other criminal cases.






Article 18.5 - Restitution in Criminal Actions

§ 16-18.5-104. Initial collections investigation - payment schedule

(1) Orders for restitution shall be due and payable at the time that the order of conviction is entered. Unless the defendant is sentenced to the custody of the executive director of the department of corrections, if at the time that the court enters an order for restitution pursuant to section 18-1.3-603, C.R.S., the defendant alleges that he or she cannot pay the full amount of restitution, the court shall direct that the defendant report immediately to the collections investigator.

(2) The time payment fee established in section 16-11-101.6 shall be assessed, and the associated provisions of section 16-11-101.6 shall apply to cases in which restitution is not paid in full on the date that it is imposed. The fee shall be collected from the defendant after the defendant has satisfied all orders for restitution. All payments for the time payment fee shall be credited to the judicial collection enhancement fund created in section 16-11-101.6 (2). In addition, reasonable costs incurred and collected by the state for restitution shall be credited to the fund.

(3) (a) Upon referral of a defendant pursuant to subsection (2) of this section, the collections investigator shall conduct an investigation into the financial ability of the defendant to pay the restitution ordered by the court. Such investigation may consist of but is not limited to:

(I) Submission of written financial affidavits or disclosures of the defendant's personal, household, and business income, assets, and liabilities;

(II) Submission to an oral examination of the defendant's financial circumstances;

(III) Submission of books, papers, documents, or other tangible things related to the defendant's financial circumstances including but not limited to:

(A) Payroll stubs;

(B) Financial institution account statements;

(C) Stock certificates;

(D) Deeds, titles, or other evidence of ownership;

(E) State and federal tax records; and

(F) Insurance policies and statements;

(IV) Research and verification of all oral and written statements made by the defendant.

(b) In the case of a juvenile defendant, the collections investigator may conduct the investigation into the juvenile's parents' or legal guardian's financial circumstances as well as the juvenile's.

(c) For purposes of conducting the investigation required by this subsection (3), the collections investigator shall have access to data maintained by other state agencies including but not limited to wage data, employment data, and income tax data. The judicial department and any other departments are authorized to enter into agreements for the sharing of such data.

(d) Notwithstanding the provisions of article 72 of title 24, C.R.S., documents and information obtained by the collections investigators pursuant to this subsection (3) shall not be public records, but shall be open to public inspection only upon an order of the court based on a finding of good cause. Documents and information obtained by the collection investigators may be made available to the victim and to any private collection agency or third party with whom the judicial department may contract for the collection of past due restitution. In addition, if any warrant is issued for the arrest of any defendant due to nonpayment of restitution, information concerning the defendant's address and place of employment may be shared with a criminal justice agency.

(4) (a) (I) Following the investigation described in subsection (3) of this section, the collections investigator shall establish a payment schedule and direct that the defendant:

(A) Pay the full amount ordered immediately;

(B) Pay the full amount ordered as a single payment on a specified date; or

(C) Pay the full amount ordered in specified partial amounts on specified dates.

(II) The collections investigator may ask the court to enter the payment schedule as an order of court.

(b) In addition to the payments required by paragraph (a) of this subsection (4), the collections investigator may direct that:

(I) If the defendant is unemployed, the defendant seek gainful employment and report to the investigator on such efforts by a specified date;

(II) The defendant shall not incur additional debt or financial obligation without the approval of the collections investigator, which approval shall not be unreasonably withheld; or

(III) The defendant promptly report to the collections investigator any changes in income, assets, or other financial circumstances.

(5) Following the investigation required by subsection (3) of this section, the collections investigator may also:

(a) (I) Record a transcript of the order for restitution in the real estate records in the office of the clerk and recorder of any county in which the defendant holds an interest in real property. From the time of the recording of the transcript, there shall be a lien that is an encumbrance in favor of the state or the victim, or an assignee of the state or the victim, and shall encumber any interest of the defendant in real property in such county.

(II) (A) The lien created by this paragraph (a) shall remain in effect until all amounts of restitution, including interest, costs, time payment fees, and late fees are paid or for a period of twenty years after the recording of the transcript. So long as there is an amount still owing, the collections investigator or the victim or the assignee of the state or the victim may record a new transcript of the order of restitution. Any transcript of the order for restitution recorded pursuant to this subparagraph (II) prior to the expiration of the twenty-year period shall relate back to the date of the recording of the original transcript of the order for restitution and shall be valid for a period of twenty years after the recording of the subsequent transcript. More than one subsequent transcript shall be permitted.

(B) Within twenty-one days after the payment of all such amounts of restitution, the collections investigator or the victim, or the assignee of the state or the victim, shall record a certificate of satisfaction of judgment issued by the clerk of the court with each clerk and recorder where a transcript was recorded. The satisfaction of judgment shall be conclusive evidence that the lien was extinguished.

(III) The collections investigator and the victim shall be exempt from the payment of recording fees charged by the clerk and recorder for the recording of the transcripts and satisfactions of judgment.

(b) (I) File a transcript of the order for restitution with the secretary of state. From the time of the filing of the transcript, there shall be a lien that is an encumbrance in favor of the state or the victim, or an assignee of the state or the victim, and shall encumber any interest of the defendant in any personal property.

(II) The lien created by this paragraph (b), shall remain in effect without the necessity of renewal for twelve years or until all amounts of restitution, including interest, costs, time payment fees, and late fees are paid. Within twenty-one days after the payment of all such amounts of restitution, the collections investigator or the victim, or the assignee of the state or the victim, shall file a satisfaction of judgment with the secretary of state. The satisfaction of judgment shall be conclusive evidence that the lien was extinguished.

(III) The collections investigator and the victim shall be exempt from the payment of filing fees charged by the secretary of state.

(c) (I) File a transcript of the order for restitution with the authorized agent as defined in section 42-6-102 (1.5). From the time of the filing of the transcript, there shall be a lien that is an encumbrance in favor of the state or the victim, or an assignee of the state or the victim, and shall encumber any interest of the defendant in a motor vehicle. In order for such lien to be effective as a valid lien against a motor vehicle, the state or the victim, or the assignee of the state or the victim, shall have such lien filed for public record and noted on the owner's certificate of title in the manner provided in sections 42-6-121 and 42-6-129.

(II) The lien created by this paragraph (c), shall remain in effect for the same period of time as any other lien on motor vehicles as specified in section 42-6-127, C.R.S., or until all amounts of restitution, including interest, costs, time payment fees, and late fees are paid, whichever occurs first. A lien created pursuant to this paragraph (c) may be renewed pursuant to section 42-6-127, C.R.S. Within twenty-one days after the payment of all such amounts of restitution, the collections investigator or the victim or the assignee of the state or the victim shall release the lien pursuant to the procedures specified in section 42-6-125, C.R.S. When a lien created by this paragraph (c) is released, the authorized agent and the executive director of the department of revenue shall proceed as provided in section 42-6-126, C.R.S.

(III) The collections investigator and the victim shall not be exempt from the payment of filing fees charged by the authorized agent for the filing of either the transcript of order or the release of lien. However, the state or the victim, or the assignee of the state or the victim, may add the amount of the filing fees to the lien amount and collect the amount from the defendant.



§ 16-18.5-105. Monitoring - default - penalties

(1) The collections investigator shall be responsible for monitoring the payments of restitution by any defendant referred to the investigator pursuant to section 16-18.5-104. Based upon changes in the defendant's financial circumstances, the collections investigator may modify the payment schedule established pursuant to section 16-18.5-104 (4). If a payment schedule has been made an order of the court pursuant to section 16-18.5-104 (4)(a)(II), prior to enforcing a new schedule, the collections investigator shall request and obtain a modification of the order.

(2) In addition to any other costs that may accrue, for each payment of restitution that a defendant fails to make within seven days after the date that the payment is due pursuant to any payment schedule established pursuant to this article, the late penalty fee established in section 16-11-101.6 shall be assessed, and the associated provisions of section 16-11-101.6 may apply. The late fees shall be collected from the defendant after the defendant has satisfied all orders for restitution. All payments for late fees shall be credited to the judicial collection enhancement fund created in section 16-11-101.6 (2).

(3) Whenever a defendant fails to make a payment of restitution within seven days after the date that the payment is due pursuant to a payment schedule established pursuant to this article, in addition to any other remedy, the collections investigator may:

(a) Conduct an additional financial investigation of the defendant as described in section 16-18.5-104 (3);

(b) Issue an attachment of earnings requiring that a certain portion of a defendant's earnings, not to exceed fifty percent, be withheld and applied to any unpaid restitution, if such an attachment does not adversely impact the defendant's ability to comply with other orders of the court. An attachment of earnings under this paragraph (b) may be modified to a lesser or greater amount based upon changes in a defendant's circumstances as long as the amount withheld does not exceed fifty percent and may be suspended or cancelled at the court's discretion. An attachment of earnings issued pursuant to this paragraph (b) shall be enforceable in the same manner as a garnishment in a civil action. For purposes of this section, "earnings" shall have the same meaning as set forth for any type of garnishment in section 13-54.5-101, C.R.S., and shall include profits.

(c) Request that the clerk of the court issue a writ of execution, writ of attachment, or other civil process to collect upon a judgment pursuant to article 52 of title 13, C.R.S.;

(d) Request that the court issue a notice to show cause requiring the defendant to appear before the court and show cause why the required payment or payments were not made. Upon a finding of the defendant's failure to pay, unless the defendant establishes that he or she was unable to make the payments, the court may:

(I) Revoke probation and impose any other sentence permitted by law;

(II) Order that the defendant be confined to jail with a recommendation that the defendant participate in a work release program;

(III) Extend the period of probation; or

(IV) Find the defendant in contempt of court and impose any authorized penalties for such action.

(e) (I) Employ any method available to collect state receivables, including the assignment of the defendant's accounts to a third party that has an agreement with the judicial department under this paragraph (e).

(II) The judicial department may enter into agreements with third parties for collection-related services. Any fees or costs of the third parties shall be added to the amount of restitution owed by the defendant, but such fees and costs shall not exceed twenty-five percent of the amount collected.



§ 16-18.5-106. Restitution for persons sentenced to the department of corrections

(1) Whenever a person is sentenced to the department of corrections, the department of corrections is authorized to conduct an investigation into the financial circumstances of the defendant, as described in section 16-18.5-104 (3), for purposes of determining the defendant's ability to pay court ordered costs, surcharges, restitution, time payment fees, late fees, and other fines, fees, or surcharges pursuant to section 16-18.5-110.

(2) During any period of time that a defendant is a state inmate, as defined in section 17-1-102 (8), C.R.S., the executive director of the department of corrections, or his or her designee, may fix the time and manner of payment for court ordered costs, surcharges, restitution, time payment fees, late fees, and any other fines, fees, or surcharges pursuant to section 16-18.5-110 resulting from a criminal case or for child support, and may direct that a portion of the deposits into such inmate's bank account be applied to any outstanding balance existing before, on, or after September 1, 2000. At a minimum, the executive director shall order that twenty percent of all deposits into an inmate's bank account, including deposits for inmate pay shall be deducted and paid toward any outstanding order from a criminal case or for child support. If an inmate owes money on more than one order from a criminal case or for child support, the executive director may equitably apportion payments among the outstanding obligations.

(3) Whenever a defendant is released from a correctional facility, the defendant shall be obligated to make payments for restitution as required by section 17-2-201 (5)(c)(I), C.R.S.

(4) The department of corrections may enter into a memorandum of understanding with the judicial department or contract with a private collection agency for the collection of court ordered costs, surcharges, restitution, time payment fees, late fees, and any other fines, fees, or surcharges pursuant to section 16-18.5-110 from defendants sentenced to the department of corrections or released on parole.



§ 16-18.5-106.5. Lottery winnings offset - restitution

(1) (a) The judicial department shall, on no less than a monthly basis, certify to the department of revenue information regarding any defendant who has been ordered to pay restitution pursuant to section 18-1.3-603 or 19-2-918, C.R.S.

(b) The information described in paragraph (a) of this subsection (1) shall include the social security number of the person who is obligated to pay restitution and the amount of restitution due and owing. The department of revenue may request additional identifying information, as needed, from the judicial department in order to obtain an accurate data match pursuant to subsection (2) of this section.

(2) (a) Prior to the payment of lottery winnings required by rule and regulation of the Colorado lottery commission to be paid only at the lottery offices, the department of revenue shall check the social security number of each winner with those certified by the judicial department pursuant to subsection (1) of this section. If the name and associated social security number of a lottery winner appear among those certified, the department of revenue shall obtain the current address of the winner, shall suspend the payment of the winnings, and shall notify the judicial department. The notification shall include the name, home address, and social security number of the winner. The judicial department shall forward the notification to the court in which the lottery winner's restitution obligation is pending.

(b) (I) After receipt of the notification, the court shall notify the person that is obligated to pay restitution, in writing, that the state intends to offset the person's restitution obligation against his or her winnings from the state lottery. Such notification shall include information concerning the obligated person's right to object to the offset and to request an administrative review pursuant to the rules and regulations of the state court administrator.

(II) The sole issues to be determined at the administrative review described in subparagraph (I) of this paragraph (b) shall be:

(A) Whether the person is required to pay restitution pursuant to an order entered by a court of this state; and

(B) The amount of restitution outstanding.

(3) (a) Except as otherwise provided in subsection (5) of this section, upon notification by the department of revenue of amounts deposited with the state treasurer pursuant to section 24-35-212.5, C.R.S., and upon the transfer of the amounts by the state treasurer to the court in which the restitution obligation is pending, the court shall disburse the amounts in accordance with this subsection (3).

(b) The clerk of the court shall apply the amounts toward the outstanding restitution balance owed in the criminal or juvenile case. The clerk shall distribute the remainder, if any, to the person against whom the restitution order was entered. The court shall notify the crime victim or victims of actions taken under this paragraph (b).

(4) The state court administrator shall promulgate rules and regulations, subject to the approval of the supreme court, establishing procedures to implement this section including but not limited to the process by which a lottery winner may object to an offset against restitution in accordance with paragraph (b) of subsection (2) of this section.

(5) If a lottery winner owes restitution in a criminal or juvenile case and also owes a child support debt or arrearages as described in section 26-13-118 (1), C.R.S., the lottery winnings offset described in sections 24-35-212 (5) and 26-13-118, C.R.S., shall take priority and be applied first. Any remaining lottery winnings shall be disbursed and distributed in accordance with this section.

(6) The home addresses and social security numbers of persons subject to the state lottery winnings offset described in this section that are provided to the judicial department by the department of revenue shall be sent to the respective court.



§ 16-18.5-106.7. Unclaimed property offset

(1) The judicial department may enter into a memorandum of understanding with the state treasurer, acting as the administrator of unclaimed property under the "Unclaimed Property Act", article 13 of title 38, C.R.S., for the purpose of offsetting against a claim for unclaimed property the unpaid amount of restitution the person making the claim has been ordered to pay pursuant to section 18-1.3-603 or 19-2-918, C.R.S. When an offset is to be made, the judicial department or the court in which the person's restitution obligation is pending shall notify the person in writing that the state intends to offset the amount of the person's unpaid restitution obligation against his or her claim for unclaimed property.

(2) The state court administrator may adopt rules establishing the process by which an unclaimed property claimant may object to an offset and request an administrative review. The sole issues to be determined at the administrative review shall be whether the person is required to pay restitution pursuant to an order entered by a court of this state and the amount of the outstanding restitution.

(3) For purposes of this section, "claim for unclaimed property" means a cash claim filed in accordance with section 38-13-117, C.R.S.



§ 16-18.5-106.8. State income tax refund offsets - restitution - definitions

(1) In any case in which a defendant has an unsatisfied restitution obligation ordered pursuant to section 18-1.3-603 or 19-2-918, C.R.S., the judicial department is authorized to transmit data concerning the obligation to the department of revenue for the purpose of conducting a data match and offsetting the restitution obligation against a state income tax refund pursuant to section 39-21-108 (3), C.R.S. For any restitution obligation identified by the judicial department for offset, the state court administrator shall:

(a) On at least an annual basis, certify to the department of revenue the social security number of the defendant who is obligated to pay the restitution obligation and the amount of the outstanding restitution obligation. The department of revenue may request additional identifying information from the judicial department that is necessary to obtain an accurate data match.

(b) Upon notification by the department of revenue of a data match, notify the appropriate court that a match has occurred and that an offset is pending and provide to the court the identifying information received from the department concerning the defendant whose state income tax refund is subject to the offset;

(c) Provide or require the appropriate court to provide written notice to the defendant that the state intends to offset the defendant's restitution obligation against his or her state income tax refund and that the defendant has the right to object to the offset and request an administrative review; and

(d) Upon receipt of funds for offset from the department of revenue, transmit the funds to the appropriate court.

(2) The clerk of court shall apply funds received pursuant to this section to the defendant's outstanding restitution obligation. If the moneys received exceed the defendant's current restitution obligation, the excess may be applied to other financial obligations the defendant owes the court or the judicial department. If no other financial obligations are owed, the clerk of court shall refund any excess to the defendant.

(3) The state court administrator may adopt rules establishing the process by which a defendant may object to an offset and request an administrative review. The sole issues to be determined at the administrative review shall be whether the person is required to pay the restitution and the amount of the outstanding restitution.

(4) The department of revenue is authorized to receive data from the judicial department and execute offsets of state income tax refunds in accordance with this section and section 39-21-108 (3), C.R.S.

(5) As used in this section, "defendant" means any person, including an adult or juvenile, who has been ordered to pay restitution pursuant to section 18-1.3-603 or 19-2-918, C.R.S.



§ 16-18.5-107. Collection of restitution by the victim

(1) Any victim in whose name a restitution order has been entered shall have a right to pursue collection of the amount of restitution owed to such person in such person's own name. Any victim who wishes to collect restitution pursuant to the provisions of this section shall first deliver to the clerk of the court or, if the defendant was sentenced to the department of corrections, to the executive director of the department of corrections a notice of intent to pursue collection. Upon receipt of notice of intent to pursue collection, the court, the collections investigator, and the department of corrections shall cease all attempts to collect the restitution due to the person or persons named in the notice, except that the collections investigator may still assist the victim in the victim's effort. The filing of a victim's intent to pursue collection and a victim's subsequent collection efforts do not alter a court's order that restitution is a condition of the defendant's probation, and such probation may still be revoked by the court upon a finding of failure to pay restitution.

(2) Any victim who has filed a notice of intent to pursue collection may apply to the sentencing court for issuance of any of the following that, if provided, shall be provided without cost:

(a) One or more certified copies of the transcript of the order for restitution;

(b) An order that a portion of the defendant's earnings be withheld pursuant to section 16-18.5-105 (3)(b);

(c) A writ of execution, writ of attachment, or other civil process to collect upon a judgment pursuant to article 52 of title 13, C.R.S.

(3) If the victim chooses to record a copy of the transcript with a clerk and recorder or with the secretary of state, the victim may do so without charge.

(4) A victim may withdraw his or her intent to pursue collection by filing a notice of such withdrawal with the person to whom the notice of intent was served pursuant to subsection (1) of this section. Such notice shall state the amount, if any, of restitution collected by the victim. Upon receipt of a notice of withdrawal, the collections investigator or the department of corrections shall pursue collection of the restitution pursuant to this article.

(5) The judicial department shall develop informational brochures for victims explaining the process of restitution and the victim's rights and remedies.



§ 16-18.5-108. Dishonored check fee

Whenever a payment of restitution that was presented in the form of a check or similar sight draft for the payment of money is subsequently dishonored by the financial institution for any reason upon presentment within thirty days after issue, the agency supervising the collection of such payment may assess a twenty dollar penalty against the defendant. The penalty provided in this section shall be assessed in addition to any other penalties or interest authorized by law.



§ 16-18.5-109. Declined or unclaimed restitution

(1) If at the time that an order for restitution is entered no victim can be reasonably located or the victim declines to accept restitution, the defendant shall still pay restitution but such restitution shall be made to the state and distributed as provided for in subsection (3) of this section.

(2) Notwithstanding the provisions of sections 13-32-108 and 13-32-112, C.R.S., all restitution paid to the clerk of any court or into the registry of any court that has been unclaimed for a period of two years or more after the final determination of any case in which said restitution was collected or money deposited shall be distributed as provided for in subsection (3) of this section.

(3) The amounts of restitution remaining undistributed pursuant to subsections (1) and (2) of this section shall be paid to the victims and witnesses assistance and law enforcement fund created pursuant to section 24-4.2-103, C.R.S., and to the crime victim compensation fund created pursuant to section 24-4.1-117, C.R.S., in the judicial district in which the crime occurred. The chair of the victims and witnesses assistance and law enforcement board, in consultation with the board, and the chair of the crime victim compensation board, in consultation with the board, in each judicial district shall designate on or before each December 1, starting December 1, 2000, how moneys received pursuant to this section shall be divided between the two funds during the next calendar year for that judicial district. If the chairs are unable to agree on a distribution, the crime victim services advisory board created in section 24-4.1-117.3 (1), C.R.S., shall designate how the moneys shall be divided between the funds for that judicial district. If no designation is made, the payments shall be made to the victims and witnesses assistance and law enforcement fund.



§ 16-18.5-110. Order of crediting payments

(1) Payments received shall be credited in the following order:

(a) Costs for crime victim compensation fund, pursuant to section 24-4.1-119, C.R.S.;

(b) Surcharges for victims and witnesses assistance and law enforcement fund, pursuant to section 24-4.2-104, C.R.S.;

(c) Restitution to victims in the following order:

(I) A victim, as defined in section 18-1.3-602 (4)(a)(I), C.R.S.;

(II) A victim, as defined in section 18-1.3-602 (4)(a)(II), C.R.S.;

(III) A victim, as defined in section 18-1.3-602 (4)(a)(III), C.R.S.;

(c.5) Surcharges related to the address confidentiality program pursuant to section 24-30-2114, C.R.S.;

(d) Time payment fee;

(e) Late fees; and

(f) Any other fines, fees, or surcharges.



§ 16-18.5-111. Effect of termination of deferred judgment and sentence or deferred adjudication, expungement, or sealing

The provisions of this article apply notwithstanding the termination of a deferred judgment and sentence or a deferred adjudication, the entry of an order of expungement pursuant to section 19-1-306, C.R.S., or an order to seal entered pursuant to part 7 of article 72 of title 24, C.R.S.



§ 16-18.5-112. Effect of expungement

Notwithstanding the entry of an order of expungement pursuant to section 19-1-306, the provisions of this article 18.5 apply.









Fugitives and Extradition

Article 19 - Fugitives and Extradition

§ 16-19-101. Short title

This article shall be known and may be cited as the "Uniform Criminal Extradition Act".



§ 16-19-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Executive authority" includes the governor and any person performing the function of governor in a state other than this state.

(2) "Governor" includes any person performing the functions of governor by authority of the law of this state.

(3) "State", referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States.



§ 16-19-103. Fugitives from justice

Subject to the provisions of this article, the provisions of the constitution of the United States controlling, and any act of congress enacted in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.



§ 16-19-104. Form of demand

No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless in writing alleging, except in cases arising under section 16-19-107, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon, or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation, or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of the indictment, information, affidavit, or judgment of conviction or sentence must be authenticated by the executive authority making the demand.



§ 16-19-105. Governor may investigate case

When a demand is made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.



§ 16-19-106. Extradition of persons imprisoned or awaiting trial

(1) When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the governor of this state may agree with the executive authority of the other state for the extradition of that person before the conclusion of such proceedings or his term of sentence in the other state, upon condition that such person be returned to the other state at the expense of this state as soon as the prosecution in this state is terminated.

(2) The governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in section 16-19-124 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.



§ 16-19-107. Extradition of persons not present where crime committed

The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in section 16-19-104 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this article not otherwise inconsistent shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime and has not fled therefrom.



§ 16-19-108. Issue of governor's warrant

If the governor decides that the demand should be complied with, the governor shall sign a warrant of arrest, which shall be sealed with the state seal and be directed to any peace officer or other person whom the governor may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance. Any electronically or electromagnetically transmitted facsimile of a governor's warrant shall be treated as an original document.



§ 16-19-109. Manner and place of execution

The warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant and to deliver the accused, subject to the provisions of this article, to the duly authorized agent of the demanding state.



§ 16-19-110. Authority of arresting officer

Every peace officer or other person empowered to make the arrest shall have the same authority, in arresting the accused, to command assistance therein as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.



§ 16-19-111. Rights of accused - habeas corpus

No person arrested upon such a warrant shall be delivered over to the agent whom the executive authority demanding him has appointed to receive him unless he shall first be taken forthwith before a judge of a court of record in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged and that he has the right to demand and procure legal counsel. If the prisoner or his counsel states that he or they desire to test the legality of his arrest, the judge of the court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody and to the agent of the demanding state. Review beyond the court of record shall be only in the supreme court by petition for certiorari, pursuant to such rules as that court may promulgate.



§ 16-19-112. Penalty for noncompliance

Any person who delivers to the agent for extradition of the demanding state a person in his custody under the governor's warrant, in willful disobedience to section 16-19-111, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.



§ 16-19-113. Confinement in jail

The officer or person executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner has been delivered, when necessary, may confine the prisoner in the jail in any county or city through which he may pass. The keeper of the jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such person being chargeable with the expense of keeping. The officer or agent of a demanding state to whom a prisoner has been delivered following extradition proceedings in another state, or to whom a prisoner has been delivered after waiving extradition in such other state, and who is passing through this state with the prisoner for the purpose of immediately returning the prisoner to the demanding state, when necessary, may confine the prisoner in the jail of any county or city through which he may pass. The keeper of the jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping; but the officer or agent shall produce and show to the keeper of the jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of the demanding state. The prisoner shall not be entitled to demand a new requisition while in this state.



§ 16-19-114. Arrest prior to requisition

When any person within this state is charged on the oath of any credible person before any judge of this state with the commission of any crime in any other state and, except in cases arising under section 16-19-107, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation, or parole, or whenever complaint has been made before any judge in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in the other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under section 16-19-107, has fled from justice or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation, or parole, and is believed to be in this state, the judge shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other judge or court which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.



§ 16-19-115. Arrest without warrant

The arrest of a person may be lawfully made also by any peace officer or a private person without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year. When so arrested the accused must be taken before a judge with all practicable speed, and complaint must be made against him under oath setting forth the ground for arrest as in section 16-19-114; and thereafter his answer shall be heard as if he had been arrested on a warrant.



§ 16-19-116. Commitment to await requisition - bail

If from the examination before the judge it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under section 16-19-107, that he or she has fled from justice, the judge shall, by a warrant reciting the accusation, commit him or her to the county jail for such a time not exceeding thirty-five days and as specified in the warrant as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in section 16-19-117, or until he or she is legally discharged.



§ 16-19-117. Bail pending extradition

(1) Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state or territory or country in which it is alleged to have been committed, or having been convicted of a crime in the demanding state, the fugitive is alleged to have escaped from custody or confinement in the demanding state or to have violated the terms of his or her bail, probation, parole, or sentence, or the fugitive has executed a written waiver of extradition pursuant to section 16-19-126, the judge of any district court within the state of Colorado may admit any person arrested, held, or detained for extradition or interstate rendition to another state or territory of the United States or to any foreign country, to bail by bond or undertaking, with such sufficient sureties and in such sum as such judge deems proper, conditioned upon the appearance of such person before the court at a time specified in the bond or undertaking and for such person's surrender upon the warrant of the governor of this state for such person's extradition or interstate rendition to another state or territory of the United States or to any foreign country. When any such person has been served with a governor's warrant, such person shall no longer be eligible to be admitted to bail.

(2) Before granting the bond provided for in subsection (1) of this section, the judge of the district court within the state of Colorado to whom such application for bail is made shall cause reasonable notice to be served upon the district attorney of the judicial district within which an application is made and also upon the person or authority holding or detaining the person.



§ 16-19-118. Extension of time

If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant or bond, a judge of a district court shall either recommit him or her for a further period not to exceed sixty days or again take bail for his or her appearance and surrender, as provided in section 16-19-117, but within a period not to exceed sixty days after the date of the new bond.



§ 16-19-119. Forfeiture of bail

If the person so held is admitted to bail as provided for in section 16-19-117 and fails to appear and surrender himself according to the conditions of his bond, the judge of the district court, by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he is within this state. Recovery may be had on such bond in the name of the people of the state of Colorado as in the case of other bonds or undertakings given by a defendant in criminal proceedings.



§ 16-19-119.5. Custody pending arrival of agent of the demanding state

Upon ordering the delivery of a fugitive forthwith to the agent of a demanding state, a judge shall allow the agent of the demanding state a period of not less than fifteen days and not more than thirty days from the date of the order within which to complete transportation arrangements, travel to this state, and appear to take custody of the fugitive. During this period, pending the arrival of the agent of the demanding state, the fugitive shall remain in custody in this state without bail and shall not be discharged.



§ 16-19-120. Persons under prosecution when demanded

If a criminal prosecution has been instituted against a person under the laws of this state and is still pending, the governor, in his discretion, subject to such criminal prosecution, either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.



§ 16-19-121. When guilt inquired into

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the governor or in any proceedings after the demand for extradition accompanied by a charge of crime in legal form has been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.



§ 16-19-122. Governor may recall warrant

The governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.



§ 16-19-123. Fugitives from this state

When the governor of this state demands a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation, or parole in this state from the executive authority of any other state or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this state, to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.



§ 16-19-124. Application for requisition

(1) When the return to this state of a person charged with crime in this state is required, the district attorney shall present to the governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place, and circumstances of its commission, and the state in which he is believed to be, including the location of the accused therein at the time the application is made, and certifying that, in the opinion of the said district attorney, the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

(2) When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his bail, probation, or parole, the prosecuting attorney of the county in which the offense was committed, the state board of parole, or the superintendent of the institution or sheriff of the county from which escape was made shall present to the governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation, or parole, and the state in which he is believed to be, including the location of the person therein at the time application is made.

(3) The application shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, state board of parole, superintendent, or sheriff may also attach such further affidavits and other documents in duplicate as he deems proper to be submitted with such application. One copy of the application, with the action of the governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits or of the judgment of conviction or of the sentence shall be filed in the office of the secretary of state to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.



§ 16-19-125. Immunity from civil process

A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he is being or has been returned, until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.



§ 16-19-126. Written waiver of extradition

(1) Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement or broken the terms of his or her bail, probation, or parole may waive the issuance and service of the warrant provided for in sections 16-19-108 and 16-19-109 and all other procedure incidental to extradition proceedings by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that he or she consents to return to the demanding state and acknowledging that he or she shall not be admitted to bail; but, before the waiver is executed or subscribed by such person, it is the duty of the judge to inform such person of his or her rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in section 16-19-111.

(2) If and when a consent has been duly executed, it shall forthwith be forwarded to the office of the governor of this state and filed therein. The judge shall direct the officer having the person in custody to deliver such person forthwith to the duly accredited agent or agents of the demanding state and shall deliver or cause to be delivered to that agent or those agents a copy of the consent. Nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights, or duties of the officers of the demanding state or of this state.

(3) A fugitive shall not be permitted to withdraw a waiver of extradition unless the fugitive makes a showing of good cause for the withdrawal of the waiver of extradition. The fugitive shall provide the court, governor, and district attorney with the request to withdraw the waiver of extradition stating the reasons for withdrawing the waiver. If the court grants the withdrawal, it shall provide the governor with an order permitting the withdrawal of the waiver of extradition. A judge shall commit a fugitive who is permitted to withdraw his or her waiver of extradition to the county jail without bond for a specified period of time, of not less than thirty days and not more than ninety days, as will enable the arrest of the accused to be made under warrant of the governor or on a requisition of the executive authority of the state having jurisdiction of the offense.



§ 16-19-126.5. Prior waiver of extradition

(1) Notwithstanding any other provision of law, a law enforcement agency in the state of Colorado holding a person who is alleged to have broken the terms of such person's probation, parole, bail, or any other conditional release in the demanding state shall immediately deliver the person to the duly authorized agent of the demanding state without the requirement of a demand by the executive authority of the demanding state, and without the requirement of a governor's warrant issued by the governor of the state of Colorado, if such person has signed a prior waiver of extradition as a condition of such person's current probation, parole, bail, or other conditional release in the demanding state.

(2) The law enforcement agency shall immediately deliver any person pursuant to subsection (1) of this section upon the receipt of the following documents, which shall be accepted as conclusive proof of the contents of such documents and of the validity of the waiver set forth therein:

(a) A certified copy of the prior waiver of extradition signed by the person being held by the law enforcement agency, or an electronically or electromagnetically transmitted facsimile thereof;

(b) A certified copy of an order or warrant from the demanding state directing the return of the person for violating the conditions of such person's probation, parole, bail, or other conditional release, or an electronically or electromagnetically transmitted facsimile thereof; and

(c) A photograph, fingerprints, or other evidence which identifies the person held by the law enforcement agency as the person who signed the waiver of extradition and who is named in the order or warrant, or an electronically or electromagnetically transmitted facsimile thereof.

(3) Nothing in this section shall be deemed to limit the right, power, or privilege of the state of Colorado to hold, try, and punish any person demanded by another state for any crime committed in the state of Colorado before delivering such person to the demanding state.



§ 16-19-127. Nonwaiver by this state

Nothing contained in this article shall be deemed to constitute a waiver by this state of its right, power, or privilege to try such demanded person for any crime committed within this state, or of its right, power, or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence, or punishment for any crime committed within this state, nor shall any proceedings had under this article which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges, or jurisdiction in any way whatsoever.



§ 16-19-128. Prosecution of other charges

After a person has been brought back to this state by, or after waiver of, extradition proceedings, he may be tried in this state for other crimes which he may be charged with committing here as well as that specified in the requisition for his extradition.



§ 16-19-129. Security for costs - default - fees

(1) In all cases where complaint is made against any fugitive from justice, the judge or justice in his discretion may require from complainant good and sufficient security for the payment of all costs which may accrue from the arrest and detention of such fugitive, which security shall be by bond to the clerk of the district court, conditioned for the payment of costs, which bond, together with a statement of the costs which have accrued on the examination, shall be returned to the office of the clerk of the district court. Upon the determination of the proceedings against the fugitive within that county, the clerk shall issue a fee bill as in other cases, to be served on the persons named in the bond, or any of them, which fee bill shall be served and returned by the sheriff, for which he shall be allowed the same fees as are given him for serving notices. If the fees are not paid on or before the first day of the next district court to be held in and for that county, nor any cause then shown why they should not be paid, the clerk may issue an execution for the same against those parties on whom the fee bill has been served and when the fees are collected shall pay over the same to the persons respectively entitled thereto. The clerk shall be entitled to one dollar for his trouble in each case, besides the usual taxed fees which are allowed in other cases for like services. Nothing contained in this section shall prevent the clerk from instituting suits on said bonds in the ordinary mode of judicial proceedings, if he deems it proper. The costs which may accrue from the arrest and detention of such fugitive, as described in this section, shall include any reasonable and necessary costs incurred by the district attorney which are directly the result of the prosecution of such fugitive from justice. When such costs are recovered by the clerk, such costs shall be remitted to the office of the district attorney which incurred such costs.

(2) For purposes of this section, reasonable costs incurred by the district attorney include but are not limited to those in section 18-1.3-701, C.R.S., as well as attorney fees and support staff costs.



§ 16-19-130. Rewards - how audited - paid

When the governor is satisfied that the crime of murder or arson or kidnapping has been committed within the state, and that the person charged therewith has not been arrested or has escaped therefrom, he may in his discretion offer a reward not exceeding one thousand dollars for the arrest and delivery to the proper authorities of the person so charged, which reward, upon the certificate of the governor that the same has been earned, shall be audited and paid by the state out of any funds appropriated for that purpose.



§ 16-19-131. Escape - reward

If any person charged with or convicted of a felony breaks prison or escapes or flees from justice or absconds and secretes himself, it shall be lawful for the governor, if he judges it necessary, to offer any reward not exceeding two hundred dollars for apprehending and delivering such person into custody of the sheriff or other officer as he may direct. Upon the person or persons so apprehending and delivering any such person and producing the sheriff's or justice's receipt for the body to the governor, it shall be lawful for the governor to certify the amount of the claim to the controller, who shall issue his warrant on the treasury for the same.



§ 16-19-132. Interpretation

The provisions of this article shall be so interpreted and construed as to effectuate its general purposes to make uniform the laws of those states which enact it.



§ 16-19-134. Securing the attendance of a defendant who is outside the United States

(1) When a criminal action for an offense committed in this state is pending in a criminal court of this state against a defendant who is in a foreign country with which the United States has an extradition treaty, and when the accusatory instrument charges an offense that is declared in the treaty to be an extraditable offense, and when the district attorney of the judicial district in which the offense was allegedly committed desires the international extradition of the defendant, the district attorney shall apply to the governor, requesting the governor to apply to the president of the United States, to institute extradition proceedings for the return of the defendant to this country and state for the purpose of prosecution of the action. The district attorney's application shall comply with the rules, regulations, and guidelines established by the governor for such applications and shall be accompanied by all of the accusatory instruments, affidavits, and other documents required by the governor's rules, regulations, and guidelines.

(2) Upon receipt of the district attorney's application, the governor, if satisfied that the defendant is in the foreign country in question, that the offense charged is an extraditable offense pursuant to the treaty in question, and that there are no factors or impediments which in law may preclude such an extradition, may in his or her discretion submit an application, addressed to the secretary of state of the United States, requesting that the president of the United States institute extradition proceedings for the return of the defendant from the foreign country. The governor's application shall comply with the rules, regulations, and guidelines established by the secretary of state of the United States for such applications and shall be accompanied by all of the accusatory instruments, affidavits, and other documents required by such rules, regulations, and guidelines.

(3) Nothing in this section shall preclude prosecution in another country of a fugitive from justice charged with committing a crime in Colorado, if the other country offers domestic prosecution of such fugitives as an alternative to extradition. This includes, but is not limited to, prosecution in Mexico pursuant to the Mexican federal penal code.

(4) The provisions of this section also apply equally to extradition or attempted extradition of a person who is a fugitive following the entry of a judgment of conviction against him or her in a criminal court of this state.






Article 20 - Extradition of Persons of Unsound Mind

§ 16-20-101. Short title

This article shall be known and may be cited as the "Colorado Extradition of Persons of Unsound Mind Act".



§ 16-20-102. Definitions

As used in this article 20, unless the context otherwise requires:

(1) "Executive authority" means the executive authority of any state; and, when used in connection with a request to return any person, pursuant to the provisions of this article, to or from the District of Columbia, "executive authority" includes a justice of the supreme court of the District of Columbia and any other authority.

(2) "Flight" or "fled" means any voluntary or involuntary departure from the jurisdiction of the court where proceedings for determination as a person of unsound mind have been instituted and are still pending with the effect of avoiding, impeding, or delaying the action of the court in which such proceedings have been instituted or are pending or any such departure from the state where the person demanded then was, if he was then under detention by law as a person of unsound mind and subject to detention.

(3) "Person of unsound mind" includes the terms "insane person", "mentally ill person", "person with a mental illness", "person with a mental health disorder", and "mentally incompetent person".



§ 16-20-103. Persons subject to extradition

(1) A person alleged to be of unsound mind found in this state who has fled from another state shall be extradited from this state on demand of the executive authority of the state from which he fled if, at the time of his flight:

(a) He was under detention by law in a hospital, asylum, or other institution for the insane as a person of unsound mind;

(b) He had been determined by a legal proceeding to be of unsound mind prior to his flight, the finding being unreversed and in full force and effect and the control of his person having been acquired by a court of competent jurisdiction of the state from which he fled; or

(c) He was subject to detention in such state, being then his legal domicile (personal process having been made), based on legal proceedings to have him declared of unsound mind.



§ 16-20-104. Executive authority - procedure

(1) When the executive authority of any state demands of the executive authority of this state any fugitive pursuant to this article and produces a copy of commitment, decree, or other process and proceedings certified as authentic by the executive authority of the state from which the person so charged has fled, with an affidavit made before a proper officer showing the person to be such fugitive, it is the duty of the executive authority of this state to cause immediate notice of the apprehension to be given to the executive authority making such demand or to the agent of such executive authority appointed to receive the fugitive and to cause the fugitive to be delivered to such agent when he appears. If no such agent appears within thirty days from the time of the apprehension, the fugitive may be discharged. Any agent so appointed who receives the fugitive into his custody shall transmit him to the state from which he has fled.

(2) All costs and expenses incurred in apprehending, securing, maintaining, and transmitting such fugitive to the state making such demand shall be paid by such state.

(3) The executive authority of this state has the power, on the application of any person interested, to demand the return of any fugitive from this state in accordance with this article.









Offenders - Registration

Article 20.5 - Integrated Criminal Justice Information System

§ 16-20.5-101. Short title

This article and article 21 of this title shall be known and may be cited as the "Criminal Justice Information System Act".



§ 16-20.5-101.5. Legislative declaration

(1) The general assembly hereby finds and determines that, since 1974, there have been proposals for an automated criminal justice information system that shares and tracks data concerning offenders among the various criminal justice agencies. Because each of the criminal justice agencies in the state has developed independent information systems to address each agency's own management and planning needs, the status of criminal justice information in the state has been fragmented.

(2) The general assembly hereby declares that this article is enacted for the purpose of developing, operating, supporting, maintaining, and enhancing, in a cost-effective manner, a seamless, integrated criminal justice information system that maximizes standardization of data and communications technology among law enforcement agencies, district attorneys, the courts, and state-funded corrections for adult and youth offenders and other agencies as approved by the general assembly or by the executive board pursuant to this article. Such a system will improve:

(a) Public safety by making more timely, accurate, and complete information concerning offenders available statewide to all criminal justice agencies and to individual decision-makers in the criminal justice system, including but not limited to police officers, prosecutors, judges, probation officers, and corrections officers;

(b) Decision-making by increasing the availability of statistical measures for evaluating public policy;

(c) Productivity of existing staff by continually working toward eliminating redundant data collection and input efforts among the agencies and by reducing or eliminating paper-based processing;

(d) Access to timely, accurate, and complete information by both staff from all criminal justice agencies and the public when permitted by article 72 of title 24, C.R.S.

(3) Because information about offenders collected by local law enforcement agencies may be the most current, the general assembly directs criminal justice agencies, where practical, to cooperate with and to encourage local law enforcement agencies to participate in the Colorado integrated criminal justice information system program developed under this article.

(4) The general assembly hereby finds that the Colorado integrated criminal justice information system program has been successfully implemented and that the sharing of criminal justice information is being enhanced as a result. The general assembly further finds that there is a need to provide ongoing maintenance, support, and leadership for the continued operation and enhancement of the Colorado integrated criminal justice information system program.

(5) The general assembly hereby finds and declares that the operation of the integrated criminal justice information system established by this article is critical to the accurate, complete, and timely performance of criminal background checks and to the effective communications between and among law enforcement, the state judicial department, and executive agencies and political subdivisions of the state. The general assembly further finds and declares that it is in the best interests of the citizens of the state and for the enhancement of public safety that the collaborative effort surrounding the integrated criminal justice information system be maintained, supported, and enhanced.



§ 16-20.5-102. Definitions

As used in this article 20.5, unless the context otherwise requires:

(1) "Action" means the district attorneys' case management system.

(2) "CCIC" means the Colorado crime information center.

(3) "Chief information officer" means the chief information officer who reports to the executive board and who is selected pursuant to section 16-20.5-103 and who is responsible for coordinating the implementation of a strategic plan for and operating, supporting, maintaining, and enhancing the integrated criminal justice information system.

(4) "CICJIS" means the automated system of the Colorado integrated criminal justice information system program that integrates agency systems.

(5) Repealed.

(6) "Criminal justice agency" means any of the following: The department of public safety, department of corrections, department of human services, judicial department, Colorado district attorneys council, and other approved agencies.

(7) "DCIS" means the department of corrections information system.

(8) "ICON" or "eclipse" means the integrated Colorado online network that is the judicial department's case management system.

(9) "Integrated criminal justice information system" or "system" means an automated information system capable of tracking the complete life cycle of a criminal case throughout its various stages involving different criminal justice agencies through potentially separate and individual systems and without unnecessary duplication of data collection, data storage, or data entry.

(10) "TRAILS" means the case management system of the division of youth services of the department of human services.



§ 16-20.5-103. Colorado integrated criminal justice information system program - executive board

(1) There is hereby established the Colorado integrated criminal justice information system program, referred to in this article as the "program". The program shall be a joint effort of the criminal justice agencies and other approved agencies. The program shall be implemented, maintained, supported, and enhanced by the criminal justice information program executive board, which is hereby created and referred to in this article as the "executive board". Membership of the executive board shall be comprised initially of the executive directors of the department of public safety, department of corrections, department of human services, and Colorado district attorneys council and the state court administrator. The executive board shall unanimously designate a chief information officer. Upon unanimous agreement, the executive board may approve the addition of either voting or nonvoting members.

(2) The executive board shall be responsible and accountable for the program. The program shall include mechanisms to enable the criminal justice agencies to share data stored in each agency's information system. Initially, the program shall maximize the use of existing data bases and platforms through the use of a virtual data base created by a network linking existing data bases and platforms among the various departments. The program shall also develop plans for new interoperable system platforms when the existing platforms become obsolete.



§ 16-20.5-107. Future modifications and purchases

(1) The executive board shall develop and maintain a process to determine if and how changes to existing criminal justice applications impact the integrated network. Changes to criminal justice applications, databases, platforms, or business processes that have an impact on the integrated network must be coordinated through and approved by the executive board.

(2) Any state-funded expenditures by a criminal justice agency for computer platforms, databases, or applications in support of criminal justice applications shall be reviewed and approved by the executive board. The executive board shall make recommendations concerning such purchases to all appropriate budgetary approval agencies.






Article 21 - Offender-Based Tracking System

§ 16-21-101. Legislative declaration

The general assembly hereby finds and declares that the creation of an offender-based tracking system is necessary in order to improve the consistency of data shared by the different elements of the criminal justice system and to allow for the tracking of offenders through the criminal justice system. The general assembly further finds and declares that the offender-based tracking system should be operated through the Colorado integrated criminal justice information system program.



§ 16-21-102. "Offender" defined

Except as otherwise provided in section 16-21-103, for the purposes of this article, "offender" means any person charged as an adult with a felony, a class 1 misdemeanor, or a misdemeanor pursuant to section 42-4-1301, C.R.S., or a crime, the underlying factual basis of which included an act of domestic violence, as defined in section 18-6-800.3 (1), C.R.S.



§ 16-21-103. Information on offenders required - duties of law enforcement agencies - court

(1) (a) For purposes of this section, unless the context otherwise requires:

(I) "Act of domestic violence" has the same meaning as set forth in section 18-6-800.3 (1), C.R.S.

(II) "Arrest number" means a number that shall be assigned by the arresting agency to an arrest of the arrestee.

(III) "Bureau" means the Colorado bureau of investigation.

(III.3) "CICJIS" means the Colorado integrated criminal justice information system program, as defined in section 16-20.5-102.

(III.5) "Electronic signature" means information transferred from one agency to another through CICJIS, including but not limited to warrants, mittimuses, judgments, and plea agreements.

(III.7) "ICON" means the integrated Colorado online network, as defined in section 16-20.5-102.

(IV) "Sexual offense" means crimes described in article 3 of title 18, C.R.S., and crimes described in articles 6 and 7 of title 18, C.R.S.

(V) "State identification number" means the number assigned to an offender by the bureau based on fingerprint identification.

(b) The requirements of this section are intended to complement the rules of criminal procedure and shall not be interpreted to conflict with or supersede any such rules.

(2) (a) A law enforcement agency that requests the filing of any criminal case shall submit to the district attorney the arresting agency's name, the offender's full name and date of birth, the charge or charges being requested, the investigating agency's case number, and the date of arrest and the arrest number. In addition, the law enforcement agency shall submit to the district attorney any relevant information about the offender's affiliation or association with gangs or gang activities.

(b) In addition to the information described in paragraph (a) of this subsection (2), a law enforcement agency shall comply with the following procedures:

(I) When requesting the filing of any felony, misdemeanor, or petty offense, criminal charge, or a violation of a municipal ordinance, the factual basis of which includes an act of domestic violence or a sexual offense, the law enforcement agency shall submit to the prosecuting attorney the information set forth in this subsection (2).

(II) If a law enforcement agency directly issues a complaint, summons, or summons and complaint for the charges described in subparagraph (I) of this paragraph (b), the agency shall identify on the face of such document whether the factual basis for the charge or charges includes an act of domestic violence or a sexual offense.

(3) A district attorney who files any criminal case with the court or who reports to the bureau a final disposition occurring in the district attorney's office shall submit the arresting agency's name, the offender's full name and date of birth, the investigating agency's case number, the date of arrest and the arrest number, and any other information that a law enforcement agency is required to submit in accordance with subsection (2) of this section.

(4) (a) Upon the issuance of a warrant of arrest, the court shall notify the sheriff of the county in which the court is located of the issuance of such warrant. When the court withdraws, cancels, quashes, or otherwise renders a warrant of arrest invalid, the court shall immediately notify the bureau of such action in a manner that is consistent with procedures established jointly by the state court administrator and the director of the bureau.

(b) When the court creates a new criminal case in ICON, the court shall electronically notify the bureau of such action and shall provide the bureau with the arresting agency's name, the arrest date, and the arrest number provided to the court in accordance with subsection (3) of this section. Thereafter, the bureau shall electronically notify the court of the state identification number, if any, assigned to the offender.

(c) The court shall report the final disposition concerning an offender to the bureau in a form that is electronically consistent with applicable law. The report shall be made within seventy-two hours after the final disposition; except that the time period shall not include Saturdays, Sundays, or legal holidays. The report shall include the information provided to the court in accordance with subsection (3) of this section, the disposition of each charge, and the court case number, and, with respect to any charge, the factual basis of which includes an act of domestic violence or a sexual offense, the court and the bureau shall comply with the following procedures:

(I) The court shall advise the bureau to reflect the change of the status of domestic violence or sexual offense if the defendant is found not guilty of the alleged crime or if the case is dismissed.

(II) The court shall specify that there is a change in the status of the charge originally submitted to the bureau in accordance with paragraph (b) of this subsection (4), based upon the court's findings.

(III) The bureau shall reflect the change of status but shall not delete or eliminate information concerning the original charge.

(5) (a) The bureau shall maintain the information it receives pursuant to this article and shall make such information immediately available electronically to the department of corrections and to any other criminal justice agency upon request.

(b) Upon receipt of the fingerprints required pursuant to this article, the bureau shall perform a complete search of the bureau's files to identify any prior criminal record that the offender may have. Upon the association of a unique state identification number with any such offender, the bureau shall report such number electronically to CICJIS, the submitting agency, and the district attorney with jurisdiction over the offense. Upon nonassociation, the bureau shall create a new state identification number and electronically report the number to CICJIS and the submitting agency. Upon receipt of the number, CICJIS shall electronically report the number to the court and the district attorney with jurisdiction over the offense.

(6) The information received by the bureau pursuant to this article shall be made available to any sentencing court, probation office, or other pretrial services agency preparing a report on domestic violence or sexual offense cases.



§ 16-21-104. Fingerprinting - ordered by court

(1) If the offender has not been fingerprinted and photographed for the charges pending before the court, the court at the first appearance of the offender after the filing of charges shall order the offender to report to the investigating agency within fourteen days for fingerprinting and photographing. The investigating agency shall endorse upon a copy of the order the completion of the fingerprinting and photographing and return the same to the court. At least one set of fingerprints and one set of photographs ordered pursuant to this section shall be forwarded by the investigating agency to the Colorado bureau of investigation in a form and manner prescribed by such bureau.

(2) Any fingerprints required by this section to be forwarded shall be forwarded within twenty-four hours after completion; except that such time period shall not include Saturdays, Sundays, and legal holidays.



§ 16-21-104.5. Electronic signatures - validity

The information contained in an electronic signature, as defined in section 16-21-103 (1)(a)(III.5), sent between agencies using CICJIS, as defined in section 16-20.5-102, shall be presumed to be valid on its face without signed hard copy.



§ 16-21-105. Applicability of article to municipal courts - local law enforcement

(1) The provisions of this article concerning the duty of a law enforcement agency to identify on the face of a complaint, summons, or summons and complaint whether the factual basis of the charge or charges being filed include an act of domestic violence shall apply to local law enforcement agencies.

(2) The provisions of this article concerning the duty of a court to notify the bureau concerning actions involving crimes in which the charge or charges include an act of domestic violence shall apply to municipal courts.






Article 22 - Colorado Sex Offender Registration Act

§ 16-22-101. Short title

This article shall be known and may be cited as the "Colorado Sex Offender Registration Act".



§ 16-22-102. Definitions

As used in this article 22, unless the context otherwise requires:

(1) "Birthday" means a person's birthday as reflected on the notice provided to the person pursuant to section 16-22-106 or 16-22-107 or the person's actual date of birth if the notice does not reflect the person's birthday.

(2) "CBI" means the Colorado bureau of investigation established pursuant to part 4 of article 33.5 of title 24, C.R.S.

(3) "Convicted" or "conviction" means having received a verdict of guilty by a judge or jury, having pleaded guilty or nolo contendere, having received a disposition as a juvenile, having been adjudicated a juvenile delinquent, or having received a deferred judgment and sentence or a deferred adjudication.

(3.5) "Employed at an institution of postsecondary education" means a person:

(a) Is employed by or is an independent contractor with an institution of postsecondary education or is employed by or is an independent contractor with an entity that contracts with an institution of postsecondary education; and

(b) Spends any period of time in furtherance of the employment or independent contractor relationship on the campus of the postsecondary institution or at a site that is owned or leased by the postsecondary institution.

(4) "Immediate family" means a person's spouse, parent, grandparent, sibling, or child.

(4.3) (a) "Lacks a fixed residence" means that a person does not have a living situation that meets the definition of "residence" pursuant to subsection (5.7) of this section. "Lacks a fixed residence" may include, but need not be limited to, outdoor sleeping locations or any public or private locations not designed as traditional living accommodations. "Lacks a fixed residence" may also include temporary public or private housing or temporary shelter facilities, residential treatment facilities, or any other residential program or facility if the person remains at the location for less than fourteen days.

(b) "Lacks a fixed residence" also includes a person who is registered in any jurisdiction if the person:

(I) Ceases to reside at an address in that jurisdiction; and

(II) Fails to register:

(A) A change of address in the same jurisdiction; or

(B) In a new jurisdiction pursuant to section 16-22-108 (4); or

(C) Pursuant to section 16-22-108 (3).

(4.5) "Local law enforcement agency" means the law enforcement agency, including but not limited to a campus police agency, that has jurisdiction over a certain geographic area.

(5) "Register" and "registration" include initial registration pursuant to section 16-22-104, and registration, confirmation of registration, and reregistration, as required in section 16-22-108.

(5.5) "Registrant" means a person who is required to register in accordance with this article.

(5.7) "Residence" means a place or dwelling that is used, intended to be used, or usually used for habitation by a person who is required to register pursuant to section 16-22-103. "Residence" may include, but need not be limited to, a temporary shelter or institution, if the person resides at the temporary shelter or institution for fourteen consecutive days or longer, if the owner of the shelter or institution consents to the person utilizing the shelter or institution as his or her registered address as required by section 16-22-106 (4) or 16-22-107 (4)(a), and if the residence of the person at the shelter or institution can be verified as required by section 16-22-109 (3.5). A person may establish multiple residences by residing in more than one place or dwelling.

(5.8) "Resides" includes residence and lacks a fixed residence.

(6) "Sex offender registry" means the Colorado sex offender registry created and maintained by the CBI pursuant to section 16-22-110.

(7) "Sexually violent predator" means a person who is found to be a sexually violent predator pursuant to section 18-3-414.5, C.R.S.

(8) "Temporary resident" means a person who is a resident of another state but in Colorado temporarily because the person is:

(a) Employed in this state on a full-time or part-time basis, with or without compensation, for more than fourteen consecutive business days or for an aggregate period of more than thirty days in any calendar year; or

(b) Enrolled in any type of educational institution in this state on a full-time or part-time basis; or

(c) Present in Colorado for more than fourteen consecutive business days or for an aggregate period of more than thirty days in a calendar year for any purpose, including but not limited to vacation, travel, or retirement.

(9) "Unlawful sexual behavior" means any of the following offenses or criminal attempt, conspiracy, or solicitation to commit any of the following offenses:

(a) (I) Sexual assault, in violation of section 18-3-402, C.R.S.; or

(II) Sexual assault in the first degree, in violation of section 18-3-402, C.R.S., as it existed prior to July 1, 2000;

(b) Sexual assault in the second degree, in violation of section 18-3-403, C.R.S., as it existed prior to July 1, 2000;

(c) (I) Unlawful sexual contact, in violation of section 18-3-404, C.R.S.; or

(II) Sexual assault in the third degree, in violation of section 18-3-404, C.R.S., as it existed prior to July 1, 2000;

(d) Sexual assault on a child, in violation of section 18-3-405, C.R.S.;

(e) Sexual assault on a child by one in a position of trust, in violation of section 18-3-405.3, C.R.S.;

(f) Sexual assault on a client by a psychotherapist, in violation of section 18-3-405.5, C.R.S.;

(g) Enticement of a child, in violation of section 18-3-305, C.R.S.;

(h) Incest, in violation of section 18-6-301, C.R.S.;

(i) Aggravated incest, in violation of section 18-6-302, C.R.S.;

(j) Human trafficking of a minor for sexual servitude, as described in section 18-3-504 (2), C.R.S.;

(j.5) Human trafficking for sexual servitude, as described in section 18-3-504 (1);

(k) Sexual exploitation of children, in violation of section 18-6-403, C.R.S.;

(l) Procurement of a child for sexual exploitation, in violation of section 18-6-404, C.R.S.;

(m) Indecent exposure, in violation of section 18-7-302, C.R.S.;

(n) Soliciting for child prostitution, in violation of section 18-7-402, C.R.S.;

(o) Pandering of a child, in violation of section 18-7-403, C.R.S.;

(p) Procurement of a child, in violation of section 18-7-403.5, C.R.S.;

(q) Keeping a place of child prostitution, in violation of section 18-7-404, C.R.S.;

(r) Pimping of a child, in violation of section 18-7-405, C.R.S.;

(s) Inducement of child prostitution, in violation of section 18-7-405.5, C.R.S.;

(t) Patronizing a prostituted child, in violation of section 18-7-406, C.R.S.;

(u) Engaging in sexual conduct in a correctional institution, in violation of section 18-7-701, C.R.S.;

(v) Wholesale promotion of obscenity to a minor, in violation of section 18-7-102 (1.5), C.R.S.;

(w) Promotion of obscenity to a minor, in violation of section 18-7-102 (2.5), C.R.S.;

(x) Class 4 felony internet luring of a child, in violation of section 18-3-306 (3), C.R.S.;

(y) Internet sexual exploitation of a child, in violation of section 18-3-405.4, C.R.S.;

(z) Public indecency, committed in violation of section 18-7-301 (2)(b), C.R.S., if a second offense is committed within five years of the previous offense or a third or subsequent offense is committed;

(aa) Invasion of privacy for sexual gratification, in violation of section 18-3-405.6, C.R.S.; or

(bb) Second degree kidnapping, if committed in violation of section 18-3-302 (3)(a), C.R.S.



§ 16-22-103. Sex offender registration - required - applicability - exception

(1) Effective July 1, 1998, the following persons shall be required to register pursuant to the provisions of section 16-22-108 and shall be subject to the requirements and other provisions specified in this article:

(a) Any person who was convicted on or after July 1, 1991, in the state of Colorado, of an unlawful sexual offense, as defined in section 18-3-411 (1), C.R.S., enticement of a child, as described in section 18-3-305, C.R.S., or internet luring of a child, as described in section 18-3-306, C.R.S.;

(b) Any person who was convicted on or after July 1, 1991, in another state or jurisdiction, including but not limited to a military, tribal, territorial, or federal jurisdiction, of an offense that, if committed in Colorado, would constitute an unlawful sexual offense, as defined in section 18-3-411 (1), C.R.S., enticement of a child, as described in section 18-3-305, C.R.S., or internet luring of a child, as described in section 18-3-306, C.R.S.; and

(c) Any person who was released on or after July 1, 1991, from the custody of the department of corrections of this state or any other state, having served a sentence for an unlawful sexual offense, as defined in section 18-3-411 (1), C.R.S., enticement of a child, as described in section 18-3-305, C.R.S., or internet luring of a child, as described in section 18-3-306, C.R.S.

(2) (a) On and after July 1, 1994, any person who is convicted in the state of Colorado of unlawful sexual behavior or of another offense, the underlying factual basis of which involves unlawful sexual behavior, or any person who is released from the custody of the department of corrections having completed serving a sentence for unlawful sexual behavior or for another offense, the underlying factual basis of which involved unlawful sexual behavior, shall be required to register in the manner prescribed in section 16-22-104, section 16-22-106 or 16-22-107, whichever is applicable, and section 16-22-108.

(b) A person shall be deemed to have been convicted of unlawful sexual behavior if he or she is convicted of one or more of the offenses specified in section 16-22-102 (9), or of attempt, solicitation, or conspiracy to commit one or more of the offenses specified in said section.

(c) (I) For convictions entered on or after July 1, 2002, a person shall be deemed to be convicted of an offense, the underlying factual basis of which involves unlawful sexual behavior, if:

(A) The person is convicted of an offense that requires proof of unlawful sexual behavior as an element of the offense; or

(B) The person is convicted of an offense and is eligible for and receives an enhanced sentence based on a circumstance that requires proof of unlawful sexual behavior; or

(C) The person was originally charged with unlawful sexual behavior or with an offense that meets the description in sub-subparagraph (A) or (B) of this subparagraph (I), the person pleads guilty to an offense that does not constitute unlawful sexual behavior, and, as part of the plea agreement, the person admits, after advisement as provided in subparagraph (III) of this paragraph (c), that the underlying factual basis of the offense to which he or she is pleading guilty involves unlawful sexual behavior; or

(D) The person was charged with and convicted of an offense that does not constitute unlawful sexual behavior and the person admits on the record, after advisement as provided in subparagraph (III) of this paragraph (c), that the underlying factual basis of the offense involved unlawful sexual behavior.

(II) If a person is originally charged with unlawful sexual behavior or with an offense that meets the description in sub-subparagraph (A) or (B) of subparagraph (I) of this paragraph (c), the court may accept a plea agreement to an offense that does not constitute unlawful sexual behavior only if:

(A) The district attorney stipulates that the underlying factual basis of the offense to which the person is pleading guilty does not involve unlawful sexual behavior; or

(B) The person admits, after advisement as provided in subparagraph (III) of this paragraph (c), that the underlying factual basis of the offense to which he or she is pleading guilty involves unlawful sexual behavior.

(III) The advisement provided for purposes of this paragraph (c), in addition to meeting the requirements of the Colorado rules of criminal procedure, shall advise the person that admitting that the underlying factual basis of the offense to which the person is pleading or of which the person is convicted involves unlawful sexual behavior will have the collateral result of making the person subject to the requirements of this article. Notwithstanding any provision of this paragraph (c) to the contrary, failure to advise a person pursuant to the provisions of this subparagraph (III) shall not constitute a defense to the offense of failure to register as a sex offender if there is evidence that the defendant had actual notice of the duty to register.

(IV) In any case in which a person is deemed to have been convicted of an offense, the underlying factual basis of which involves unlawful sexual behavior, as provided in this paragraph (c), the judgment of conviction shall specify that the person is convicted of such an offense and specify the particular crime of unlawful sexual behavior involved.

(V) The provisions of this paragraph (c) shall apply to juveniles for purposes of determining whether a juvenile is convicted of an offense, the underlying factual basis of which involves unlawful sexual behavior.

(d) (I) Notwithstanding any other provision of this section, any stipulation by a district attorney and any finding by the court with regard to whether the offense of which the person is convicted includes an underlying factual basis involving unlawful sexual behavior, as defined in section 16-22-102, shall be binding on the department of corrections for purposes of classification. On or after July 1, 2008, if the department of corrections receives a mittimus that does not indicate the necessary findings as required by subsection (2)(c)(II) of this section, the department shall notify the court and request that the court enter the necessary findings pursuant to subsection (2)(c)(II) of this section.

(II) The department of corrections shall have the authority to make a determination that a person is a sex offender, as defined in section 16-11.7-102 (2)(a), for the purposes of classification and treatment if:

(A) The person has one or more prior convictions for a sex offense as defined in section 16-11.7-102 (3);

(B) The person has a prior offense for which a determination has been made by the court that the underlying factual basis involved a sex offense as defined in section 16-11.7-102 (3); or

(C) The person has been classified as a sex offender in accordance with procedures established by the department of corrections.

(III) The procedures established by the department of corrections to classify a person as a sex offender shall require that:

(A) The classification proceeding be conducted by a licensed attorney who shall serve as an administrative hearing officer;

(B) The offender's attorney be permitted to attend, represent, and assist the offender at the classification proceeding; and

(C) The offender be entitled to written notice of the reason for the proceeding, disclosure of the evidence to be presented against him or her, an opportunity to be heard in person and to present witnesses and documentary evidence, the right to confront and cross-examine adverse witnesses, unless the administrative hearing officer finds good cause for not allowing confrontation, and written findings and conclusions indicating the evidence and reasons relied upon for the classification as a sex offender.

(IV) Notwithstanding any statutory provisions to the contrary, the department of corrections shall ensure that all procedures and policies comply with the federal "Prison Rape Elimination Act of 2003", Pub.L. 108-79, as amended.

(3) In addition to the persons specified in subsections (1) and (2) of this section, any person convicted of an offense in any other state or jurisdiction, including but not limited to a military or federal jurisdiction, for which the person, as a result of the conviction, is, was, has been, or would be required to register if he or she resided in the state or jurisdiction of conviction, or for which such person would be required to register if convicted in Colorado, shall be required to register in the manner specified in section 16-22-108, so long as such person is a temporary or permanent resident of Colorado. Such person may petition the court for an order that discontinues the requirement for registration in this state at the times specified in section 16-22-113 for offense classifications that are comparable to the classification of the offense for which the person was convicted in the other state or jurisdiction.

(4) The provisions of this article 22 apply to any person who receives a disposition or is adjudicated a juvenile delinquent based on the commission of any act that may constitute unlawful sexual behavior or who receives a deferred adjudication based on commission of any act that may constitute unlawful sexual behavior; except that, with respect to section 16-22-113 (1)(a) to (1)(e), a person may petition the court for an order to discontinue the duty to register as provided in those paragraphs, but only if the person has not subsequently received a disposition for, been adjudicated a juvenile delinquent for, or been otherwise convicted of any offense involving unlawful sexual behavior. In addition, the duty to provide notice to a person of the duty to register, as set forth in sections 16-22-105 to 16-22-107, applies to juvenile parole and probation officers and appropriate personnel of the division of youth services in the department of human services.

(5) (a) Notwithstanding any provision of this article 22 to the contrary, if, pursuant to a motion filed by a person described in this subsection (5) or on its own motion, a court determines that the registration requirement specified in this section would be unfairly punitive and that exempting the person from the registration requirement would not pose a significant risk to the community, the court, upon consideration of the totality of the circumstances, may exempt the person from the registration requirements imposed pursuant to this section if:

(I) The person was younger than eighteen years of age at the time of the commission of the offense; and

(II) The person has not been previously charged with unlawful sexual behavior; and

(III) The offense, as charged in the first petition filed with the court, is a first offense of either misdemeanor unlawful sexual contact, as described in section 18-3-404, C.R.S., or indecent exposure, as described in section 18-7-302, C.R.S.; and

(III) The offense, as charged in the first petition filed with the court, is a first offense of misdemeanor unlawful sexual contact, as described in section 18-3-404; indecent exposure, as described in section 18-7-302; or sexual exploitation of a child, as described in section 18-6-403, and the person's conduct is limited to the elements in posting private images by a juvenile, as described in section 18-7-109 (1), or possessing private images by a juvenile, as described in section 18-7-109 (2); and

(IV) The person has received a sex offender evaluation that conforms with the standards developed pursuant to section 16-11.7-103 (4)(i), from an evaluator who meets the standards established by the sex offender management board, and the evaluator recommends exempting the person from the registration requirements based upon the best interests of that person and the community; and

(V) The court makes written findings of fact specifying the grounds for granting such exemption.

(b) Any defendant who files a motion pursuant to this subsection (5) or the court, if considering its own motion, shall provide notice of the motion to the prosecuting district attorney. In addition, the court shall provide notice of the motion to the victim of the offense. Prior to deciding the motion, the court shall conduct a hearing on the motion at which both the district attorney and the victim shall have opportunity to be heard.

(6) Any person who is required to register pursuant to this section and fails to do so or otherwise fails to comply with the provisions of this article may be subject to prosecution for the offense of failure to register as a sex offender, as described in section 18-3-412.5, C.R.S. Failure of any governmental entity or any employee of any governmental entity to comply with any requirement of this article shall not constitute a defense to the offense of failure to register as a sex offender if there is evidence that the defendant had actual notice of the duty to register.



§ 16-22-104. Initial registration - effective date

(1) (a) (I) Beginning January 1, 2005, for any person required to register pursuant to section 16-22-103, the court, within the later of twenty-four hours or the next business day after sentencing the person, shall electronically file with the CBI the initial registration of the person, providing the information required by the CBI.

(II) Beginning May 27, 2004, the court shall specify on the judgment of conviction the person's duty to register as required in section 16-22-108, including but not limited to the duty to confirm registration if the person is sentenced on or after January 1, 2005, and the person's duty to reregister.

(b) Any person who is sentenced prior to January 1, 2005, and who is required to register pursuant to section 16-22-103 shall initially register in the manner provided and within the times specified in section 16-22-108 (1)(a) for registration.

(c) The state court administrator is hereby authorized to receive and expend any public or private gifts, grants, or donations that may be available to offset the costs incurred in implementing the provisions of this subsection (1).

(2) Repealed.



§ 16-22-105. Notice - requirements - residence - presumption

(1) Any person who is required to register pursuant to section 16-22-103 shall receive notice of the duty to register as provided in section 16-22-106 or 16-22-107, whichever is applicable. Such notice shall inform the person of the duty to register, in the manner provided in section 16-22-108, with the local law enforcement agency of each jurisdiction in which the person resides. The notice shall inform the person that he or she has a duty to register with local law enforcement agencies in any state or other jurisdiction to which the person may move and that the CBI shall notify the agency responsible for registration in the new state as provided in section 16-22-108 (4). The notice shall also inform the person that, at the time the person registers, he or she must provide his or her date of birth, a current photograph, and a complete set of fingerprints.

(2) Failure of any person to sign the notice of duty to register, as required in sections 16-22-106 and 16-22-107, shall not constitute a defense to the offense of failure to register as a sex offender if there is evidence that the person had actual notice of the duty to register.

(3) For purposes of this article, any person who is required to register pursuant to section 16-22-103 shall register in all jurisdictions in which he or she establishes a residence. A person establishes a residence through an intent to make any place or dwelling his or her residence. The prosecution may prove intent to establish residence by reference to hotel or motel receipts or a lease of real property, ownership of real property, proof the person accepted responsibility for utility bills, proof the person established a mailing address, or any other action demonstrating such intent. Notwithstanding the existence of any other evidence of intent, occupying or inhabiting any dwelling for more than fourteen days in any thirty-day period shall constitute the establishment of residence.



§ 16-22-106. Duties - probation department - community corrections administrator - court personnel - jail personnel - notice

(1) (a) If a person who is required to register pursuant to section 16-22-103 is sentenced to probation, the probation department, as soon as possible following sentencing, shall provide notice, as described in section 16-22-105, to the person of his or her duty to register in accordance with the provisions of this article with the local law enforcement agency of each jurisdiction in which the person resides, and the notice shall include the requirements for a person who registers as "lacks a fixed residence". The person shall be required to sign the notice as confirmation of receipt and to provide the person's date of birth and the address or addresses at which the person resides or a statement that the person lacks a fixed residence. Beginning on May 27, 2004, the court shall specify on the judgment of conviction the duty to register as required in section 16-22-108, including but not limited to the duty to confirm registration if sentenced on or after January 1, 2005, and to reregister.

(b) The probation department shall electronically notify the CBI of the date on which the person's probation is terminated, and the probation department shall notify the CBI if the person absconds or dies prior to the probation termination date. The CBI shall electronically notify the local law enforcement agency of each jurisdiction in which the person resides of the occurrence of any of the events specified in this paragraph (b).

(2) (a) If a person who is required to register pursuant to section 16-22-103 receives a direct sentence to community corrections, the administrator for the community corrections program, or his or her designee, as soon as possible following sentencing, shall provide notice, as described in section 16-22-105, to the person of the duty to register in accordance with the provisions of this article with the local law enforcement agency of each jurisdiction in which the person resides. The person shall be required to sign the notice as confirmation of receipt and to provide the person's date of birth and the address or addresses at which the person resides. The court shall specify on the judgment of conviction the duty to register as required in section 16-22-108, including but not limited to the duty to confirm registration, if sentenced on or after January 1, 2005, and to reregister.

(b) The administrator of the community corrections program, or his or her designee, shall electronically notify the CBI of the date on which the sentence to community corrections is terminated, and the administrator of the community corrections program shall notify the CBI if the person escapes or dies prior to the sentence termination date. The CBI shall electronically notify the local law enforcement agency of each jurisdiction in which the person resides of the occurrence of any of the events specified in this paragraph (b).

(3) (a) (I) If a person who is required to register pursuant to section 16-22-103 is held for more than five business days in a county jail pending court disposition for any offense, the sheriff of the county in which the county jail is located, or his or her designee, shall transmit to the local law enforcement agency of the jurisdiction in which the person was last registered and to the CBI confirmation of the person's registration. The confirmation shall be transmitted on a standardized form provided by the CBI and shall include the address or addresses at which the person will reside while in custody of the county jail, the person's date of birth, a current photograph of the person, and the person's fingerprints.

(II) If a person who is required to register pursuant to section 16-22-103 is sentenced to a county jail for any offense, the sheriff of the county in which the county jail is located, or his or her designee, as soon as possible following sentencing, shall transmit to the local law enforcement agency of the jurisdiction in which the person was last registered and to the CBI confirmation of the person's registration. The confirmation shall be transmitted on a standardized form provided by the CBI and shall include the address or addresses at which the person will reside while in custody of the county jail, the person's date of birth, a current photograph of the person, and the person's fingerprints.

(III) The provisions of this paragraph (a) shall apply to persons sentenced on or after January 1, 2005.

(b) At least five days prior to the discharge of the person from custody, the sheriff, or his or her designee, shall provide notice, as described in section 16-22-105, to the person of the duty to register in accordance with the provisions of this article with the local law enforcement agency of each jurisdiction in which the person resides. The person shall be required to sign the notice as confirmation of receipt and to provide the person's date of birth and the address at which the person intends to reside upon discharge.

(c) Within five days, but not fewer than two days, prior to the discharge of the person from custody, the sheriff, or his or her designee, shall notify the CBI and the local law enforcement agency of the jurisdiction in which the person intends to reside of the date of the person's discharge. Such notice, at a minimum, shall include the address at which the person plans to reside upon discharge, provided by the person pursuant to paragraph (b) of this subsection (3), and the person's date of birth, fingerprints, and current photograph.

(3.5) With regard to a person who is required to register within a state, military, or federal jurisdiction other than Colorado, the chief local law enforcement officer, or his or her designee, of the Colorado jurisdiction in which the person resides shall provide notice, as described in section 16-22-105, to the person as soon as possible after discovering the person's presence in the jurisdiction, of the duty to register in accordance with the provisions of this article with the local law enforcement agency of each Colorado jurisdiction in which the person resides. The person shall be required to sign the notice as confirmation of receipt and to provide the person's date of birth and the address or addresses at which the person resides.

(4) For any person who is required to register pursuant to section 16-22-103, who is not committed to the department of human services, and who is not sentenced to probation, community corrections, county jail, or the department of corrections, the judge or magistrate who has jurisdiction over the person shall, at sentencing, provide notice, as described in section 16-22-105, to the person of the duty to register in accordance with the provisions of this article with the local law enforcement agency of each jurisdiction in which the person resides, and the notice shall include the requirements for a person who registers as "lacks a fixed residence". The person shall be required to sign the notice as confirmation of receipt and to provide the person's date of birth and the address or addresses at which the person resides or a statement that the person lacks a fixed residence.



§ 16-22-107. Duties - department of corrections - department of human services - confirmation of registration - notice - address verification

(1) (a) If a person who is required to register pursuant to section 16-22-103 is sentenced to the department of corrections, the department of corrections shall transmit to the CBI confirmation of the person's registration on a standardized form provided by the CBI, including the person's date of birth and the person's fingerprints. The department of corrections shall also transmit a photograph of the person if requested by the CBI.

(b) The provisions of this subsection (1) shall apply to persons sentenced on or after January 1, 2005.

(2) At least ten business days prior to the release or discharge of any person who has been sentenced to the department of corrections and is required to register pursuant to section 16-22-103, the department of corrections shall provide notice, as described in section 16-22-105, to the person of the duty to register in accordance with the provisions of this article with the local law enforcement agency of each jurisdiction in which the person resides, and the notice shall include the requirements for a person who registers as "lacks a fixed residence". The person shall be required to sign the notice as confirmation of receipt and to provide the person's date of birth and the address at which the person intends to reside upon release or discharge or a statement that the person lacks a fixed residence.

(3) Within five days, but not fewer than two days, prior to the release or discharge of any person who has been sentenced to the department of corrections and is required to register pursuant to section 16-22-103, the department shall notify the CBI and the local law enforcement agency of the jurisdiction in which the person intends to reside of the date of the person's release or discharge. Such notice shall include the address at which the person intends to reside upon release or discharge, provided by the person pursuant to subsection (2) of this section, and the person's date of birth and the person's current photograph if requested by the CBI. In addition, such notice may include additional information concerning the person, including but not limited to any information obtained in conducting the assessment to determine whether the person may be subject to community notification pursuant to section 16-13-903.

(4) (a) Prior to the release or discharge of any person who has been sentenced to the department of corrections and is required to register pursuant to section 16-22-103, department of corrections personnel, if the person is being released on parole, or the local law enforcement agency of the jurisdiction in which the person intends to reside, if the person is being discharged, shall verify that:

(I) The address provided by the person pursuant to subsection (2) of this section is a residence;

(II) The occupants or owners of the residence know of the person's history of unlawful sexual behavior;

(III) The occupants or owners of the residence have agreed to allow the person to reside at the address; and

(IV) If the person is being released on parole, the address complies with any conditions imposed by the parole board.

(b) If, in attempting to verify the address provided by the person, department of corrections personnel or local law enforcement officers determine that any of the information specified in paragraph (a) of this subsection (4) is not true, the person shall be deemed to have provided false information to department personnel concerning the address at which the person intends to reside upon release.

(4.5) With regard to a person who has been sentenced to the department of corrections, is released on parole, and is required to register pursuant to section 16-22-103, the department shall electronically notify the CBI of the date on which the person's parole is terminated, and the department shall notify the CBI if the person absconds or dies prior to the parole termination date. The CBI shall electronically notify the local law enforcement agency of each jurisdiction in which the person resides of the occurrence of any of the events specified in this subsection (4.5).

(5) In the case of a juvenile who is required to register pursuant to section 16-22-103 and is committed to the department of human services, said department shall have and carry out the duties specified in this section for the department of corrections with regard to said juvenile.



§ 16-22-108. Registration - procedure - frequency - place - change of address - fee

(1) (a) (I) Each person who is required to register pursuant to section 16-22-103 shall register with the local law enforcement agency in each jurisdiction in which the person resides. A local law enforcement agency shall accept the registration of a person who lacks a fixed residence; except that the law enforcement agency is not required to accept the person's registration if it includes a residence or location that would violate state law or local ordinance. If the residence or location with which the person attempts to register constitutes such a violation, the law enforcement agency shall so advise the person and give the person an opportunity to secure an alternate location within five days.

(II) Each person who is required to register pursuant to section 16-22-103 shall initially register or, if sentenced on or after January 1, 2005, confirm his or her initial registration within five business days after release from incarceration for commission of the offense requiring registration or within five business days after receiving notice of the duty to register, if the person was not incarcerated. The person shall register with the local law enforcement agency during business hours by completing a standardized registration form provided to the person by the local law enforcement agency and paying the registration fee imposed by the local law enforcement agency as provided in subsection (7) of this section. The CBI shall provide standardized registration forms to the local law enforcement agencies pursuant to section 16-22-109.

(b) Except as otherwise provided in paragraph (d) of this subsection (1), each person who is required to register pursuant to section 16-22-103 shall reregister within five business days before or after the person's first birthday following initial registration and annually within five business days before or after the person's birthday thereafter. Such person shall reregister pursuant to this paragraph (b) with the local law enforcement agency of each jurisdiction in which the person resides within five business days before or after his or her birthday, in the manner provided in paragraph (a) of this subsection (1).

(c) Each person who is required to register pursuant to section 16-22-103 and who establishes an additional residence shall, within five business days after establishing an additional residence in any city, town, county, or city and county within Colorado, register with the local law enforcement agency of the jurisdiction in which he or she establishes the additional residence. The person shall register in said jurisdiction in the manner provided in paragraph (a) of this subsection (1) and shall reregister as provided in paragraph (b) of this subsection (1) or paragraph (d) of this subsection (1), whichever is applicable, in said jurisdiction so long as the person resides in said jurisdiction. For purposes of this paragraph (c), "additional residence" shall include, when the person's residence is a trailer or motor home, an address at which the person's trailer or motor home is lawfully located.

(d) (I) Any person who is a sexually violent predator and any person who is convicted as an adult of any of the offenses specified in subparagraph (II) of this paragraph (d) has a duty to register for the remainder of his or her natural life; except that, if the person receives a deferred judgment and sentence for one of the offenses specified in subparagraph (II) of this paragraph (d), the person may petition the court for discontinuation of the duty to register as provided in section 16-22-113 (1)(d). In addition to registering as required in paragraph (a) of this subsection (1), the person shall reregister within five business days before or after the date that is three months after the date on which the person was released from incarceration for commission of the offense requiring registration or, if the person was not incarcerated, after the date on which he or she received notice of the duty to register. The person shall register within five business days before or after that date every three months thereafter until the person's birthday. The person shall reregister within five business days before or after his or her next birthday and shall reregister within five business days before or after that date every three months thereafter. The person shall reregister pursuant to this paragraph (d) with the local law enforcement agency of each jurisdiction in which the person resides or in any jurisdiction if the person lacks a fixed residence on the reregistration date, in the manner provided in paragraph (a) of this subsection (1).

(I.5) (A) A person convicted of an offense in another state or jurisdiction, including but not limited to a military or federal jurisdiction, who, as a result of the conviction, is required to register quarterly as a sex offender in the state or jurisdiction of conviction is required to register as provided in subparagraph (I) of this paragraph (d) so long as the person is a temporary or permanent resident of Colorado.

(B) A person convicted of an offense in another state or jurisdiction, including but not limited to a military or federal jurisdiction, which conviction would require the person to register as provided in subparagraph (I) of this paragraph (d) if the conviction occurred in Colorado, is required to register as provided in said subparagraph (I) so long as the person is a temporary or permanent resident of Colorado.

(II) The provisions of this paragraph (d) shall apply to persons convicted of one or more of the following offenses:

(A) Felony sexual assault, in violation of section 18-3-402, C.R.S., or sexual assault in the first degree, in violation of section 18-3-402, C.R.S., as it existed prior to July 1, 2000, or felony sexual assault in the second degree, in violation of section 18-3-403, C.R.S., as it existed prior to July 1, 2000; or

(B) Sexual assault on a child in violation of section 18-3-405, C.R.S.; or

(C) Sexual assault on a child by one in a position of trust, in violation of section 18-3-405.3, C.R.S.; or

(D) Sexual assault on a client by a psychotherapist, in violation of section 18-3-405.5, C.R.S.; or

(E) Incest, in violation of section 18-6-301, C.R.S.; or

(F) Aggravated incest, in violation of section 18-6-302, C.R.S.

(e) Notwithstanding the time period for registration specified in paragraph (a) of this subsection (1), any person who is discharged from the department of corrections of this state or another state without supervision shall register in the manner provided in paragraph (a) of this subsection (1) no later than the next business day following discharge.

(2) Persons who reside within the corporate limits of any city, town, or city and county shall register at the office of the chief law enforcement officer of such city, town, or city and county; except that, if there is no chief law enforcement officer of the city, town, or city and county in which a person resides, the person shall register at the office of the county sheriff of the county in which the person resides. Persons who reside outside of the corporate limits of any city, town, or city and county shall register at the office of the county sheriff of the county where such person resides.

(2.5) (a) Any person who is required to register pursuant to section 16-22-103 and who has been convicted of a child sex crime shall be required to register all e-mail addresses, instant-messaging identities, or chat room identities prior to using the address or identity. The entity that accepts the registration of a person required to register all e-mail addresses shall make a reasonable effort to verify all e-mail addresses provided by the person.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2.5), a person shall not be required to register an employment e-mail address if:

(I) The person's employer provided the e-mail address for use primarily in the course of the person's employment;

(II) The e-mail address identifies the employer by name, initials, or other commonly recognized identifier; and

(III) The person required to register is not an owner or operator of the employing entity that provided the e-mail address.

(c) For purposes of this section, "child sex crime" means sexual assault on a child, as described in section 18-3-405, C.R.S.; sexual assault on a child by one in a position of trust, as described in section 18-3-405.3, C.R.S.; unlawful sexual contact, as described in section 18-3-404 (1.5), C.R.S.; enticement of a child, as described in section 18-3-305, C.R.S.; aggravated incest, as described in section 18-6-302 (1)(b), C.R.S.; human trafficking of a minor for sexual servitude, as described in section 18-3-504 (2), C.R.S.; sexual exploitation of children, as described in section 18-6-403, C.R.S.; procurement of a child for sexual exploitation, as described in section 18-6-404, C.R.S.; soliciting for child prostitution, as described in section 18-7-402, C.R.S.; pandering of a child, as described in section 18-7-403, C.R.S.; procurement of a child, as described in section 18-7-403.5, C.R.S.; keeping a place of child prostitution, as described in section 18-7-404, C.R.S.; pimping of a child, as described in section 18-7-405, C.R.S.; inducement of child prostitution, as described in section 18-7-405.5, C.R.S.; patronizing a prostituted child, as described in section 18-7-406, C.R.S.; internet luring of a child, as described in section 18-3-306, C.R.S.; internet sexual exploitation of a child, as described in section 18-3-405.4, C.R.S.; wholesale promotion of obscenity to a minor, as described in section 18-7-102 (1.5), C.R.S.; promotion of obscenity to a minor, as described in section 18-7-102 (2.5), C.R.S.; sexual assault, as described in section 18-3-402 (1)(d) and (1)(e), C.R.S.; sexual assault in the second degree as it existed prior to July 1, 2000, as described in section 18-3-403 (1)(e) and (1)(e.5), C.R.S.; or criminal attempt, conspiracy, or solicitation to commit any of the acts specified in this paragraph (c).

(d) The entity that accepts the registration of a person required to register all e-mail addresses, instant-messaging identities, or chat room identities pursuant to paragraph (a) of this subsection (2.5) shall require the person to sign a statement that the e-mail addresses, instant-messaging identities, or chat room identities provided on the registration form are e-mail addresses, instant-messaging identities, or chat room identities that the person has the authority to use. The statement shall also state that providing false information related to the person's e-mail addresses, instant-messaging identities, or chat room identities may constitute a misdemeanor or felony criminal offense. This signed statement constitutes a reasonable effort to verify all e-mail addresses provided by the person as required by paragraph (a) of this subsection (2.5), but does not preclude additional verification efforts.

(3) Any person who is required to register pursuant to section 16-22-103 shall be required to register within five business days before or after each time the person:

(a) Changes such person's address, regardless of whether such person has moved to a new address within the jurisdiction of the law enforcement agency with which such person previously registered;

(a.5) Changes the address at which a vehicle, trailer, or motor home is located, if the vehicle, trailer, or motor home is the person's place of residence, regardless of whether the new address is within the jurisdiction of the law enforcement agency with which such person previously registered;

(b) Legally changes such person's name;

(c) Establishes an additional residence in another jurisdiction or an additional residence in the same jurisdiction;

(d) Becomes employed or changes employment or employment location, if employed at an institution of postsecondary education;

(e) Becomes enrolled or changes enrollment in an institution of postsecondary education, or changes the location of enrollment;

(f) Becomes a volunteer or changes the volunteer work location, if volunteering at an institution of postsecondary education;

(g) Changes his or her e-mail address, instant-messaging identity, or chat room identity, if the person is required to register that information pursuant to subsection (2.5) of this section. The person shall register the e-mail address, instant-messaging identity, or chat room identity prior to using it.

(h) Ceases to lack a fixed residence and establishes a residence; or

(i) Ceases to reside at an address and lacks a fixed residence.

(4) (a) (I) Any time a person who is required to register pursuant to section 16-22-103 ceases to reside at an address, the person shall register with the local law enforcement agency for his or her new address and include the address at which the person will no longer reside and all addresses at which the person will reside. The person shall file the new registration form within five business days after ceasing to reside at an address. The local law enforcement agency that receives the new registration form shall inform the previous jurisdiction of the cancellation of that registration and shall electronically notify the CBI of the registration cancellation.

(II) Any time a person who is required to register pursuant to section 16-22-103 ceases to reside at an address and moves to another state, the person shall notify the local law enforcement agency of the jurisdiction in which said address is located by completing a written registration cancellation form, available from the local law enforcement agency. At a minimum, the registration cancellation form shall indicate the address at which the person will no longer reside and all addresses at which the person will reside. The person shall file the registration cancellation form within five business days after ceasing to reside at an address. A local law enforcement agency that receives a registration cancellation form shall electronically notify the CBI of the registration cancellation. If the person moves to another state, the CBI shall promptly notify the agency responsible for registration in the other state.

(b) If a person fails to submit the new registration form or registration cancellation form as required in paragraph (a) of this subsection (4) and the address at which the person is no longer residing is a group facility, officials at such facility may provide information concerning the person's cessation of residency to the local law enforcement agency of the jurisdiction in which the address is located. If the person is a juvenile or developmentally disabled and fails to submit the registration cancellation form as required in paragraph (a) of this subsection (4) and the address at which the person is no longer residing is the residence of his or her parent or legal guardian, the person's parent or legal guardian may provide information concerning the person's cessation of residency to the local law enforcement agency of the jurisdiction in which the address is located. Any law enforcement agency that receives such information shall reflect in its records that the person no longer resides at said group facility or the parent's or legal guardian's residence and shall transmit such information to the CBI. Provision of information by a group facility or a person's parent or legal guardian pursuant to this paragraph (b) shall not constitute a defense to a charge of failure to register as a sex offender.

(5) During the initial registration process for a temporary resident, the local law enforcement agency with which the temporary resident is registering shall provide the temporary resident with the registration information specified in section 16-22-105. A temporary resident who is required to register pursuant to the provisions of section 16-22-103 shall, within five business days after arrival in Colorado, register with the local law enforcement agency of each jurisdiction in which the temporary resident resides.

(6) Any person required to register pursuant to section 16-22-103, at the time the person registers with any local law enforcement agency in this state, and thereafter when annually reregistering on the person's birthday or the first business day following the birthday as required in paragraph (b) of subsection (1) of this section, shall sit for a current photograph or image of himself or herself and shall supply a set of fingerprints to verify the person's identity. The person shall bear the cost of the photograph or image and fingerprints.

(7) (a) A local law enforcement agency may establish a registration fee to be paid by persons registering and reregistering annually or quarterly with the local law enforcement agency pursuant to the provisions of this section. The amount of the fee shall reflect the actual direct costs incurred by the local law enforcement agency in implementing the provisions of this article but shall not exceed seventy-five dollars for the initial registration with the local law enforcement agency and twenty-five dollars for any subsequent annual or quarterly registration.

(b) The local law enforcement agency may waive the fee for an indigent person. For all other persons, the local law enforcement agency may pursue payment of the fee through a civil collection process or any other lawful means if the person is unable to pay at the time of registration. A local law enforcement agency shall accept a timely registration in all circumstances even if the person is unable to pay the fee at the time of registration.

(c) A local law enforcement agency may not charge a fee to a person who provides an update to his or her information pursuant to subsection (3) of this section.



§ 16-22-109. Registration forms - local law enforcement agencies - duties

(1) The director of the CBI shall prescribe standardized forms to be used to comply with this article, and the CBI shall provide copies of the standardized forms to the courts, probation departments, community corrections programs, the department of corrections, the department of human services, and local law enforcement agencies. The standardized forms may be provided in electronic form. The standardized forms shall be used to register persons pursuant to this article and to enable persons to cancel registration, as necessary. The standardized forms shall provide that the persons required to register pursuant to section 16-22-103 disclose such information as is required on the standardized forms. The information required on the standardized forms shall include, but need not be limited to:

(a) The name, date of birth, address, and place of employment of the person required to register, and, if the place of employment is at an institution of postsecondary education, all addresses and locations of the institution of postsecondary education at which the person may be physically located;

(a.3) If the person's place of residence is a trailer or motor home, the address at which the trailer or motor home is lawfully located and the vehicle identification number, license tag number, registration number, and description, including color scheme, of the trailer or motor home;

(a.5) If the person is volunteering at an institution of postsecondary education, all addresses and locations of the institution of postsecondary education at which the person may be physically located;

(a.7) If the person enrolls or is enrolled in an institution of a postsecondary education, all addresses and locations of the institution of postsecondary education at which the person attends classes or otherwise participates in required activities;

(a.9) If a person lacks a fixed residence, any public or private locations where the person may be found or habitually sleeps, which information may include, but need not be limited to, cross-streets, intersections, directions to or identifiable landmarks of the locations, or any other information necessary to accurately identify the locations;

(b) All names used at any time by the person required to register, including both aliases and legal names;

(c) For any person who is a temporary resident of the state, the person's address in his or her state of permanent residence and the person's place of employment in this state or the educational institution in which he or she is enrolled in this state and, if the temporary resident of the state is enrolled in, employed by, or volunteers at an institution of postsecondary education, all addresses and locations of the institution of postsecondary education at which the temporary resident attends classes or otherwise participates in required activities or works or performs volunteer activities;

(d) The name, address, and location of any institution of postsecondary education where the person required to register is enrolled;

(e) The name, address, and location of any institution of postsecondary education where the person required to register volunteers;

(f) The vehicle identification number, license tag number, registration number, and description, including color scheme, of any motor vehicle owned or leased by the person;

(g) All e-mail addresses, instant-messaging identities, and chat room identities to be used by the person if the person is required to register that information pursuant to section 16-22-108 (2.5).

(2) The standardized forms prepared by the CBI pursuant to this section, including electronic versions of said forms, shall be admissible in court without exclusion on hearsay or other evidentiary grounds and shall be self-authenticating as a public record pursuant to the Colorado rules of evidence.

(3) Upon receipt of any completed registration form pursuant to this article, the local law enforcement agency shall retain a copy of such form and shall report the registration to the CBI in the manner and on the standardized form prescribed by the director of the CBI. The local law enforcement agency shall, within three business days after the date on which a person is required to register, report to the CBI such registration and, if it is the registrant's first registration with the local law enforcement agency, transmit the registrant's fingerprints to the CBI. The local law enforcement agency shall transfer additional sets of fingerprints only when requesting CBI to conduct a comparison. The local law enforcement agency shall transmit a photograph of a registrant only upon request of the CBI.

(3.5) (a) The local law enforcement agency with which a person registers pursuant to this article shall, as soon as possible following the registrant's first registration with the local law enforcement agency and at least annually thereafter, verify the residential address reported by the registrant on the standardized form; except that, if the registrant is a sexually violent predator, the local law enforcement agency shall verify the registrant's residential address quarterly.

(b) If a person registers as "lacks a fixed residence", verification of the location or locations reported by the person shall be accomplished by the self-verification enhanced reporting process as described in paragraph (c) of this subsection (3.5). A local law enforcement agency shall not be required to verify the physical location of a person who is required to comply with the self-verification enhanced reporting process.

(c) (I) In addition to any other requirements pursuant to this article, a person who is subject to annual registration and who lacks a fixed residence shall, at least every three months, report to the local law enforcement agency in whose jurisdiction or jurisdictions the person is registered for the self-verification enhancement reporting of the location or locations where the person remains without a fixed residence. The self-verification process shall be accomplished consistent with any time schedule established by the local jurisdiction, which may include a time schedule that is within five business days before or after the person's birthday. The person shall be required to verify his or her location or locations and verify any and all information required to be reported pursuant to this section.

(II) In addition to any other requirements pursuant to this article, a person who is subject to quarterly registration or registration every three months and who lacks a fixed residence shall, at least every month, report to each local law enforcement agency in whose jurisdiction the person is registered for the self-verification enhanced reporting of the location or locations where the person remains without a fixed residence. The self-verification process shall be accomplished consistent with any time schedule established by the local jurisdiction, which may include a time schedule that is within five business days before or after the person's birthday. The person shall be required to verify his or her location or locations and verify any and all information required to be reported pursuant to this section.

(III) A person required to register pursuant to this article who lacks a fixed residence and who fails to comply with the provisions of subparagraphs (I) and (II) of this paragraph (c) is subject to prosecution for the crime of failure to verify location as defined in section 18-3-412.6, C.R.S.

(d) Beginning on July 1, 2012, and ending January 1, 2015, the Colorado bureau of investigation and each local law enforcement agency, subject to available resources, shall report every six months to the department of public safety the number of persons who registered without a fixed residence. The department may require additional information to be reported. By March 31, 2015, the department shall assess the effectiveness of the registration for offenders who lack a fixed residence.

(4) The forms completed by persons required to register pursuant to this article shall be confidential and shall not be open to inspection by the public or any person other than law enforcement personnel, except as provided in sections 16-22-110 (6), 16-22-111, and 16-22-112 and section 25-1-124.5, C.R.S.

(5) Notwithstanding any provision of this article to the contrary, a requirement for electronic notification or electronic transmission of information specified in this article shall be effective on and after January 1, 2005. Prior to said date, or if an agency does not have access to electronic means of transmitting information, the notification and information requirements shall be met by providing the required notification or information by a standard means of transmittal.



§ 16-22-110. Colorado sex offender registry - creation - maintenance - release of information

(1) The director of the Colorado bureau of investigation shall establish a statewide central registry of persons required to register pursuant to section 16-8-115 or 16-8-118 or as a condition of parole or pursuant to this article, to be known as the Colorado sex offender registry. The CBI shall create and maintain the sex offender registry as provided in this section. In addition, the CBI shall be the official custodian of all registration forms completed pursuant to this article and other documents associated with sex offender registration created pursuant to this article.

(2) The sex offender registry shall provide, at a minimum, the following information to all criminal justice agencies with regard to registered persons:

(a) Identification of a person's registration status;

(b) A person's date of birth;

(c) Descriptions of the offenses of unlawful sexual behavior of which a person has been convicted;

(d) Identification of persons who are identified as sexually violent predators;

(e) Notification to local law enforcement agencies when a person who is required to register pursuant to section 16-22-103 fails to register, when a person is required to reregister as provided in section 16-22-108, or when a person reregisters with another jurisdiction in accordance with the provisions of section 16-22-108;

(f) Specification of modus operandi information concerning any person who is required to register pursuant to section 16-22-103.

(3) (a) In addition to the sex offender registry, the CBI shall maintain one or more interactive data base systems to provide, at a minimum, cross validation of a registrant's known names and known addresses with information maintained by the department of revenue concerning driver's licenses and identification cards issued under article 2 of title 42, C.R.S. Discrepancies between the known names or known addresses listed in the sex offender registry and information maintained by the department of revenue shall be reported through the Colorado crime information center to each local law enforcement agency that has jurisdiction over the location of the person's last-known residences.

(b) The Colorado integrated criminal justice information system established pursuant to article 20.5 of this title shall be used to facilitate the exchange of information among agencies as required in this subsection (3) whenever practicable.

(3.5) The Colorado bureau of investigation shall develop an interactive database within the sex offender registry to provide, at a minimum, the following information to all criminal justice agencies in whose jurisdictions an institution of postsecondary education is located:

(a) Identification of all persons required to register pursuant to section 16-22-103 who volunteer or are employed or enrolled at an institution of postsecondary education and the institution at which each such person volunteers, is employed, or is enrolled;

(b) Identification of all persons who are sexually violent predators who volunteer or are employed or enrolled at an institution of postsecondary education and the institution at which each such person volunteers, is employed, or is enrolled.

(4) Upon development of the interactive databases pursuant to subsection (3) of this section, personnel in the judicial department, the department of corrections, and the department of human services shall be responsible for entering and maintaining in the databases the information specified in subsection (2) of this section for persons in those departments' legal or physical custody. Each local law enforcement agency shall be responsible for entering and maintaining in the databases the information for persons registered with the agency who are not in the physical or legal custody of the judicial department, the department of corrections, or the department of human services.

(5) The CBI, upon receipt of fingerprints and conviction data concerning a person convicted of unlawful sexual behavior, shall transmit promptly such fingerprints and conviction data to the federal bureau of investigation.

(6) (a) The general assembly hereby recognizes the need to balance the expectations of persons convicted of offenses involving unlawful sexual behavior and the public's need to adequately protect themselves and their children from these persons, as expressed in section 16-22-112 (1). The general assembly declares, however, that, in making information concerning persons convicted of offenses involving unlawful sexual behavior available to the public, it is not the general assembly's intent that the information be used to inflict retribution or additional punishment on any person convicted of unlawful sexual behavior or of another offense, the underlying factual basis of which involves unlawful sexual behavior.

(b) Pursuant to a request for a criminal history check under the provisions of part 3 of article 72 of title 24, C.R.S., the CBI may inform the requesting party as to whether the person who is the subject of the criminal history check is on the sex offender registry.

(c) A person may request from the CBI a list of persons on the sex offender registry.

(d) (Deleted by amendment, L. 2005, p. 611, § 1, effective May 27, 2005.)

(e) Any person requesting information pursuant to paragraph (c) of this subsection (6) shall show proper identification.

(f) Information released pursuant to this subsection (6), at a minimum, shall include the name, address or addresses, and aliases of the registrant; the registrant's date of birth; a photograph of the registrant, if requested and readily available; and the conviction resulting in the registrant being required to register pursuant to this article. Information concerning victims shall not be released pursuant to this section.

(7) The CBI may assess reasonable fees for the search, retrieval, and copying of information requested pursuant to subsection (6) of this section. The amount of such fees shall reflect the actual costs, including but not limited to personnel and equipment, incurred in operating and maintaining the sex offender registry. Any such fees received shall be credited to the sex offender registry fund, which fund is hereby created in the state treasury. The moneys in the sex offender registry fund shall be subject to annual appropriation by the general assembly for the costs, including but not limited to personnel and equipment, incurred in operating and maintaining the sex offender registry. The sex offender registry fund shall consist of the moneys credited thereto pursuant to this subsection (7) and subsection (9) of this section and any additional moneys that may be appropriated thereto by the general assembly. All interest derived from the deposit and investment of moneys in the sex offender registry fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the sex offender registry fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(8) Any information released pursuant to this section shall include in writing the following statement:

The Colorado sex offender registry includes only those persons who have been required by law to register and who are in compliance with the sex offender registration laws. Persons should not rely solely on the sex offender registry as a safeguard against perpetrators of sexual assault in their communities. The crime for which a person is convicted may not accurately reflect the level of risk.

(9) The CBI shall seek and is hereby authorized to receive and expend any public or private gifts, grants, or donations that may be available to implement the provisions of this article pertaining to establishment and maintenance of the sex offender registry, including but not limited to provisions pertaining to the initial registration of persons pursuant to section 16-22-104 and the transmittal of information between and among local law enforcement agencies, community corrections programs, the judicial department, the department of corrections, the department of human services, and the CBI. Any moneys received pursuant to this subsection (9), except federal moneys that are custodial funds, shall be transmitted to the state treasurer for deposit in the sex offender registry fund created in subsection (7) of this section.



§ 16-22-111. Internet posting of sex offenders - procedure

(1) The CBI shall post a link on the state of Colorado home page on the internet to a list containing the names, addresses, and physical descriptions of certain persons and descriptions of the offenses committed by said persons. A person's physical description shall include, but need not be limited to, the person's sex, height, and weight, any identifying characteristics of the person, and a digitized photograph or image of the person. The list shall specifically exclude any reference to any victims of the offenses. The list shall include the following persons:

(a) Any person who is a sexually violent predator;

(b) Any person sentenced as or found to be a sexually violent predator under the laws of another state or jurisdiction;

(c) Any person who is required to register pursuant to section 16-22-103 and who has been convicted as an adult of two or more of the following offenses:

(I) A felony offense involving unlawful sexual behavior; or

(II) A crime of violence as defined in section 18-1.3-406, C.R.S.; and

(d) Any person who is required to register pursuant to section 16-22-103 because the person was convicted of a felony as an adult and who fails to register as required by section 16-22-108.

(1.5) In addition to the posting required by subsection (1) of this section, the CBI may post a link on the state of Colorado home page on the internet to a list, including but not limited to the names, addresses, and physical descriptions of any person required to register pursuant to section 16-22-103, as a result of a conviction for a felony. A person's physical description shall include, but need not be limited to, the person's sex, height, weight, and any other identifying characteristics of the person. The list shall specifically exclude any reference to any victims of the offenses.

(2) (a) For purposes of paragraph (d) of subsection (1) of this section, a person's failure to register shall be determined by the CBI. Whenever the CBI's records show that a person has failed to register as required by this article, the CBI shall forward to each law enforcement agency with which the person is required to register notice of the person's failure to register by the required date. Each law enforcement agency, within three business days after receiving the notice, shall submit to the CBI written confirmation of the person's failure to register. Upon receipt of the written confirmation from the law enforcement agency, the CBI shall post the information concerning the person on the internet as required in this section.

(b) If a local law enforcement agency files criminal charges against a person for failure to register as a sex offender, as described in section 18-3-412.5, C.R.S., the local law enforcement agency shall notify the CBI. On receipt of the notification, the CBI shall post the information concerning the person on the internet, as specified in subsection (1) of this section.

(3) The internet posting required by this section shall be in addition to any other release of information authorized pursuant to this article or pursuant to part 9 of article 13 of this title, or any other provision of law.



§ 16-22-112. Release of information - law enforcement agencies16-22-112. Release of information - law enforcement agencies

(1) The general assembly finds that persons convicted of offenses involving unlawful sexual behavior have a reduced expectation of privacy because of the public's interest in public safety. The general assembly further finds that the public must have access to information concerning persons convicted of offenses involving unlawful sexual behavior that is collected pursuant to this article to allow them to adequately protect themselves and their children from these persons. The general assembly declares, however, that, in making this information available to the public, as provided in this section and section 16-22-110 (6), it is not the general assembly's intent that the information be used to inflict retribution or additional punishment on any person convicted of unlawful sexual behavior or of another offense, the underlying factual basis of which involves unlawful sexual behavior.

(2) (a) A local law enforcement agency shall release information regarding any person registered with the local law enforcement agency pursuant to this article to any person residing within the local law enforcement agency's jurisdiction. In addition, the local law enforcement agency may post the information specified in paragraph (b) of this subsection (2) on the law enforcement agency's website.

(b) A local law enforcement agency may post on its website sex offender registration information of a person from its registration list only if the person is:

(I) An adult convicted of a felony requiring the adult to register pursuant to section 16-22-103;

(II) An adult convicted of a second or subsequent offense of any of the following misdemeanors:

(A) Sexual assault as described in section 18-3-402 (1)(e), C.R.S.;

(B) Unlawful sexual contact as described in section 18-3-404, C.R.S.;

(C) Sexual assault on a client as described in section 18-3-405.5 (2), C.R.S.;

(D) Sexual exploitation of a child by possession of sexually exploitive material as described in section 18-6-403, C.R.S.;

(E) Indecent exposure as described in section 18-7-302, C.R.S.; or

(F) Sexual conduct in a correctional institution as described in section 18-7-701, C.R.S.;

(III) A juvenile with a second or subsequent adjudication involving unlawful sexual behavior or for a crime of violence as defined in section 18-1.3-406, C.R.S.; or

(IV) A juvenile who is required to register pursuant to section 16-22-103 because he or she was adjudicated for an offense that would have been a felony if committed by an adult and has failed to register as required by section 16-22-103.

(3) (a) (Deleted by amendment, L. 2005, p. 612, § 2, effective May 27, 2005.)

(b) At its discretion, a local law enforcement agency may release information regarding any person registered with the local law enforcement agency pursuant to this article to any person who does not reside within the local law enforcement agency's jurisdiction or may post the information specified in paragraph (b) of subsection (2) of this section on the law enforcement agency's website. If a local law enforcement agency does not elect to release information regarding any person registered with the local law enforcement agency to a person not residing within the local law enforcement agency's jurisdiction, the local law enforcement agency may submit a request from the person to the CBI.

(c) (Deleted by amendment, L. 2005, p. 612, § 2, effective May 27, 2005.)

(d) Upon receipt of a request for information from a law enforcement agency pursuant to this subsection (3), the CBI shall mail the requested information to the person making the request.

(e) (Deleted by amendment, L. 2007, p. 648, § 1, effective April 26, 2007.)

(3.5) To assist members of the public in protecting themselves from persons who commit offenses involving unlawful sexual behavior, a local law enforcement agency that chooses to post sex offender registration information on its website shall either post educational information concerning protection from sex offenders on its website or provide a link to the educational information included on the CBI website maintained pursuant to section 16-22-111. A local law enforcement agency that posts the educational information shall work with the sex offender management board created pursuant to section 16-11.7-103 and sexual assault victims' advocacy groups in preparing the educational information.

(4) Information released pursuant to this section, at a minimum, shall include the name, address or addresses, and aliases of the registrant; the registrant's date of birth; a photograph of the registrant, if requested and readily available; and a history of the convictions of unlawful sexual behavior resulting in the registrant being required to register pursuant to this article. Information concerning victims shall not be released pursuant to this section.

(5) Any information released pursuant to this section shall include in writing the following statement:

The Colorado sex offender registry includes only those persons who have been required by law to register and who are in compliance with the sex offender registration laws. Persons should not rely solely on the sex offender registry as a safeguard against perpetrators of sexual assault in their communities. The crime for which a person is convicted may not accurately reflect the level of risk.



§ 16-22-113. Petition for removal from registry

(1) Except as otherwise provided in subsection (3) of this section, any person required to register pursuant to section 16-22-103 or whose information is required to be posted on the internet pursuant to section 16-22-111 may file a petition with the court that issued the order of judgment for the conviction that requires the person to register for an order to discontinue the requirement for such registration or internet posting, or both, as follows:

(a) Except as otherwise provided in paragraphs (d), (e), and (f) of this subsection (1), if the offense that required such person to register constituted or would constitute a class 1, 2, or 3 felony, after a period of twenty years from the date of such person's discharge from the department of corrections, if such person was sentenced to incarceration, or discharge from the department of human services, if such person was committed, or final release from the jurisdiction of the court for such offense, if such person has not subsequently been convicted of unlawful sexual behavior or of any other offense, the underlying factual basis of which involved unlawful sexual behavior;

(a.5) Except as otherwise provided in subsection (1)(d), (1)(e), and (1)(f) of this section, if the offense that required the person to register constituted human trafficking for sexual servitude pursuant to section 18-3-504 (1)(a), upon completion of the person's sentence and his or her discharge from the department of corrections, if he or she was sentenced to incarceration, or discharge from the department of human services, if he or she was committed to such department, or final release from the jurisdiction of the court for the offense, if the person has not subsequently been convicted of unlawful sexual behavior or of any other offense, the underlying factual basis of which involved unlawful sexual behavior, the person may file a petition with the court pursuant to subsection (2) of this section. Notwithstanding any other information obtained by the court during the hearing of the petition, a court shall not issue an order discontinuing the petitioner's duty to register unless the petitioner has at least established by a preponderance of the evidence that at the time he or she committed the offense of human trafficking for sexual servitude, he or she had been trafficked by another person, as described in section 18-3-503 or 18-3-504, for the purpose of committing the offense. Failure to make the required showing pursuant to this subsection (1)(a.5) requires the person to comply with the provisions of subsection (1)(a) of this section for any subsequent petition to discontinue the person's duty to register.

(b) Except as otherwise provided in paragraphs (d), (e), and (f) of this subsection (1), if the offense that required such person to register constituted or would constitute a class 4, 5, or 6 felony or the class 1 misdemeanor of unlawful sexual contact, as described in section 18-3-404, C.R.S., or sexual assault in the third degree as described in section 18-3-404, C.R.S., as it existed prior to July 1, 2000, after a period of ten years from the date of such person's discharge from the department of corrections, if such person was sentenced to incarceration, or discharge from the department of human services, if such person was committed, or final release from the jurisdiction of the court for such offense, if such person has not subsequently been convicted of unlawful sexual behavior or of any other offense, the underlying factual basis of which involved unlawful sexual behavior;

(c) Except as otherwise provided in paragraphs (d), (e), and (f) of this subsection (1), if the offense that required such person to register constituted or would constitute a misdemeanor other than the class 1 misdemeanor of unlawful sexual contact, as described in section 18-3-404, C.R.S., or sexual assault in the third degree as described in section 18-3-404, C.R.S., as it existed prior to July 1, 2000, after a period of five years from the date of such person's final release from the jurisdiction of the court for such offense, if such person has not subsequently been convicted of unlawful sexual behavior or of any other offense, the underlying factual basis of which involved unlawful sexual behavior;

(d) If the person was required to register due to being placed on a deferred judgment and sentence or a deferred adjudication for an offense involving unlawful sexual behavior, after the successful completion of the deferred judgment and sentence or deferred adjudication and dismissal of the case, if the person prior to such time has not been subsequently convicted of unlawful sexual behavior or of any other offense, the underlying factual basis of which involved unlawful sexual behavior and the court did not issue an order either continuing the duty to register or discontinuing the duty to register pursuant to paragraph (a) of subsection (1.3) of this section;

(e) Except as otherwise provided in subparagraph (II) of paragraph (b) of subsection (1.3) of this section, if the person was younger than eighteen years of age at the time of commission of the offense, after the successful completion of and discharge from a juvenile sentence or disposition, and if the person prior to such time has not been subsequently convicted or has a pending prosecution for unlawful sexual behavior or for any other offense, the underlying factual basis of which involved unlawful sexual behavior and the court did not issue an order either continuing the duty to register or discontinuing the duty to register pursuant to paragraph (b) of subsection (1.3) of this section. Any person petitioning pursuant to this paragraph (e) may also petition for an order removing his or her name from the sex offender registry. In determining whether to grant the order, the court shall consider whether the person is likely to commit a subsequent offense of or involving unlawful sexual behavior. The court shall base its determination on recommendations from the person's probation or community parole officer, the person's treatment provider, and the prosecuting attorney for the jurisdiction in which the person was tried and on the recommendations included in the person's presentence investigation report. In addition, the court shall consider any written or oral testimony submitted by the victim of the offense for which the petitioner was required to register. Notwithstanding the provisions of this subsection (1), a juvenile who files a petition pursuant to this section may file the petition with the court to which venue is transferred pursuant to section 19-2-105, C.R.S., if any.

(f) If the information about the person was required to be posted on the internet pursuant to section 16-22-111 (1)(d) only for failure to register, if the person has fully complied with all registration requirements for a period of not less than one year and if the person, prior to such time, has not been subsequently convicted of unlawful sexual behavior or of any other offense, the underlying factual basis of which involved unlawful sexual behavior; except that the provisions of this paragraph (f) shall apply only to a petition to discontinue the requirement for internet posting.

(1.3) (a) If a person is eligible to petition to discontinue his or her duty to register pursuant to paragraph (d) of subsection (1) of this section, the court, at least sixty-three days before dismissing the case, shall notify each of the parties described in paragraph (a) of subsection (2) of this section, the person, and the victim of the offense for which the person was required to register, if the victim has requested notice and has provided current contact information, that the court will consider whether to order that the person may discontinue his or her duty to register when the court dismisses the case as a result of the person's successful completion of the deferred judgment and sentence or deferred adjudication. The court shall set the matter for hearing if any of the parties described in paragraph (a) of subsection (2) of this section or the victim of the offense objects or if the person requests a hearing. If the court enters an order discontinuing the person's duty to register, the person shall send a copy of the order to each local law enforcement agency with which the person is registered and to the CBI. If the victim of the offense has requested notice, the court shall notify the victim of its decision either to continue or discontinue the person's duty to register.

(b) (I) If a juvenile is eligible to petition to discontinue his or her duty to register pursuant to paragraph (e) of subsection (1) of this section, the court, at least sixty-three days before discharging the juvenile's sentence, shall notify each of the parties described in paragraph (a) of subsection (2) of this section, the juvenile, and the victim of the offense for which the juvenile was required to register, if the victim has requested notice and has provided current contact information, that the court shall consider whether to order that the juvenile may discontinue his or her duty to register when the court discharges the juvenile's sentence. The court shall set the matter for hearing if any of the parties described in paragraph (a) of subsection (2) of this section or the victim of the offense objects, or if the juvenile requests a hearing, and shall consider the criteria in paragraph (e) of subsection (1) of this section in determining whether to continue or discontinue the duty to register. If the court enters an order discontinuing the juvenile's duty to register, the department of human services shall send a copy of the order to each local law enforcement agency with which the juvenile is registered, the juvenile parole board, and to the CBI. If the victim of the offense has requested notice, the court shall notify the victim of its decision either to continue or discontinue the juvenile's duty to register.

(II) If a juvenile is eligible to petition to discontinue his or her registration pursuant to paragraph (e) of subsection (1) of this section and is under the custody of the department of human services and yet to be released on parole by the juvenile parole board, the department of human services may petition the court to set a hearing pursuant to paragraph (e) of subsection (1) of this section at least sixty-three days before the juvenile is scheduled to appear before the juvenile parole board.

(III) If a juvenile is eligible to petition to discontinue his or her registration pursuant to paragraph (e) of subsection (1) of this section and is under the custody of the department of human services and yet to be released on parole by the juvenile parole board, the department of human services, prior to setting the matter for hearing, shall modify the juvenile's parole plan or parole hearing to acknowledge the court order or petition unless it is already incorporated in the parole plan.

(1.5) If the conviction that requires a person to register pursuant to the provisions of section 16-22-103 was not obtained from a Colorado court, the person seeking to discontinue registration or internet posting or both may file a civil case with the district court of the judicial district in which the person resides and seek a civil order to discontinue the requirement to register or internet posting or both under the circumstances specified in subsection (1) of this section.

(2) (a) Prior to filing a petition pursuant to this section, the petitioner shall notify each of the following parties by certified mail of the petitioner's intent to file a request pursuant to this section:

(I) Each local law enforcement agency with which the petitioner is required to register;

(II) The prosecuting attorney for the jurisdiction in which each such local law enforcement agency is located; and

(III) The prosecuting attorney who obtained the conviction for which the petitioner is required to register.

(b) When filing the petition, the petitioner shall attach to the petition copies of the return receipts received from each party notified pursuant to paragraph (a) of this subsection (2).

(c) Upon the filing of the petition, the court shall set a date for a hearing and shall notify the victim of the offense for which the petitioner was required to register, if the victim of the offense has requested notice and has provided current contact information. If the court enters an order discontinuing the petitioner's duty to register, the petitioner shall send a copy of the order to each local law enforcement agency with which the petitioner is registered and the CBI. If the victim of the offense has requested notice, the court shall notify the victim of the offense of its decision either to continue or discontinue the petitioner's duty to register.

(d) On receipt of a copy of an order discontinuing a petitioner's duty to register:

(I) The CBI shall remove the petitioner's sex offender registration information from the sex offender registry; and

(II) If the local law enforcement agency maintains a local registry of sex offenders who are registered with the local law enforcement agency, the local law enforcement agency shall remove the petitioner's sex offender registration information from the local sex offender registry.

(3) The following persons shall not be eligible for relief pursuant to this section, but shall be subject for the remainder of their natural lives to the registration requirements specified in this article or to the comparable requirements of any other jurisdictions in which they may reside:

(a) Any person who is a sexually violent predator;

(b) Any person who is convicted as an adult of:

(I) Sexual assault, in violation of section 18-3-402, C.R.S., or sexual assault in the first degree, in violation of section 18-3-402, C.R.S., as it existed prior to July 1, 2000, or sexual assault in the second degree, in violation of section 18-3-403, C.R.S., as it existed prior to July 1, 2000; or

(II) Sexual assault on a child, in violation of section 18-3-405, C.R.S.; or

(III) Sexual assault on a child by one in a position of trust, in violation of section 18-3-405.3, C.R.S.; or

(IV) Sexual assault on a client by a psychotherapist, in violation of section 18-3-405.5, C.R.S.; or

(V) Incest, in violation of section 18-6-301, C.R.S.; or

(VI) Aggravated incest, in violation of section 18-6-302, C.R.S.;

(c) Any adult who has more than one conviction or adjudication for unlawful sexual behavior in this state or any other jurisdiction.



§ 16-22-114. Immunity

State agencies and their employees and local law enforcement agencies and their employees are immune from civil or criminal liability for the good faith implementation of this article.



§ 16-22-115. CBI assistance in apprehending sex offenders who fail to register

In an effort to ensure that a sexual offender who fails to respond to address-verification attempts or who otherwise absconds from registration is located in a timely manner, the Colorado bureau of investigation shall share information with local law enforcement agencies. The Colorado bureau of investigation shall use analytical resources to assist local law enforcement agencies to determine the potential whereabouts of sex offenders who fail to respond to address-verification attempts or who otherwise abscond from registration. The Colorado bureau of investigation shall review and analyze all available information concerning a sex offender who fails to respond to address-verification attempts or otherwise absconds from registration and provide the information to local law enforcement agencies in order to assist in locating and apprehending the sex offender.






Article 23 - DNA Crime Prevention and Exoneration of the Innocent Act

§ 16-23-101. Short title

This article shall be known and may be cited as "Katie's Law".



§ 16-23-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The collection and use of DNA by law enforcement agencies is a valuable tool in preventing crime;

(b) The analysis of DNA has been used numerous times in the exoneration of innocent individuals charged with or convicted of crimes; and

(c) The implementation of this article will result in preventing a significant number of violent crimes in Colorado and in solving a number of unsolved crimes in Colorado.



§ 16-23-103. Collection of biological samples from persons arrested for or charged with felonies

(1) The following persons shall submit to collection of a biological substance sample for testing to determine the genetic markers thereof, unless the person has previously provided a biological substance sample for such testing pursuant to a statute of this state and the Colorado bureau of investigation has that sample:

(a) Every adult arrested on or after September 30, 2010, for a felony offense or for the investigation of a felony offense. The arresting law enforcement agency shall collect the biological substance sample from the arrested person as part of the booking process.

(b) (I) Every adult who is charged with a felony by an indictment, information, or felony complaint filed on or after September 30, 2010, and who is not arrested in connection with the felony charge on or after September 30, 2010, whether because the person's arrest occurred before that date, because the person's appearance is procured by summons rather than arrest, or for other reasons.

(II) In cases where a booking process occurs on or after September 30, 2010, the law enforcement agency conducting the booking process shall collect the biological substance sample from the charged adult as part of the booking process.

(III) In all other cases, upon the adult's first appearance in court following the filing of charges, the court shall require the adult to submit to collection of a biological substance sample by the investigating agency responsible for fingerprinting pursuant to section 16-21-104, and that agency shall collect the sample.

(2) (a) At the person's first appearance in court following the filing of charges, the court shall advise the person that the biological substance sample collected pursuant to this section shall be destroyed and the results of the testing of the sample shall be expunged from the federal combined DNA index system and any state index system pursuant to the circumstances described in section 16-23-105.

(b) When an action occurs that qualifies an adult for expungement pursuant to section 16-23-105 (1), the court or district attorney shall advise the adult that the adult may make a request to the Colorado bureau of investigation to have the biological substance sample collected pursuant to this section destroyed and results of the testing of the sample expunged from the federal combined DNA index system and any state index system pursuant to the process described in section 16-23-105.

(3) If collection of a biological substance sample is impractical at the time specified in subsection (1) of this section, an appropriate agency may collect a sample at any other time during the adult's detention or during the pendency of charges.

(4) An agency collecting a biological substance sample pursuant to this section shall make reasonable efforts to determine if the Colorado bureau of investigation already holds a biological substance sample from the adult. If, but only if, the agency determines that the Colorado bureau of investigation already holds a sample from the adult, then the agency need not collect a sample.

(5) A law enforcement agency may use reasonable force to collect biological substance samples in accordance with this article using medically recognized procedures.

(6) Each law enforcement agency that collects a biological substance sample shall submit the sample to the Colorado bureau of investigation for testing.



§ 16-23-104. Collection and testing

(1) The Colorado bureau of investigation shall provide all specimen vials, mailing tubes, labels, and other materials and instructions necessary for the collection of biological substance samples required pursuant to this article.

(2) The Colorado bureau of investigation shall chemically test the biological substance samples collected pursuant to this article. The Colorado bureau of investigation shall file and maintain the testing results in the state index system after receiving confirmation from the arresting or charging agency that the adult was charged with a felony. If the Colorado bureau of investigation does not receive confirmation of a felony charge within a year after receiving the sample for testing, the Colorado bureau of investigation shall destroy the biological sample and any results from the testing of the sample. The Colorado bureau of investigation shall furnish the results to a law enforcement agency upon request. The Colorado bureau of investigation shall store and preserve all biological substance samples obtained pursuant to this article.



§ 16-23-105. Expungement

(1) Except as provided in subsection (7) of this section, a person whose biological substance sample is collected pursuant to section 16-23-103 qualifies for expungement if:

(a) In the case of a sample collected based upon the filing of a charge or based upon a final court order, each felony charge stemming from the charges has, by final court order, been dismissed, resulted in an acquittal, or resulted in a conviction for an offense other than a felony offense;

(b) In the case of a sample collected based upon an arrest:

(I) A felony charge was not filed within ninety days after the arrest; or

(II) Each felony charge stemming from the arrest has, by final court order, been dismissed, resulted in an acquittal, or resulted in a conviction for an offense other than a felony offense.

(2) A person who qualifies for expungement under subsection (1) of this section may submit a written request for expungement to the Colorado bureau of investigation. The request shall include the items listed in this subsection (2) and may include any additional information that may assist the bureau in locating the records of arrest or charges or the biological substance sample or testing results. The following information shall be included in the submitted request:

(a) The person's name, date of birth, and mailing address;

(b) The name of the agency that collected the biological substance sample;

(c) The date of arrest or other date when the sample was taken;

(d) Whether any charges were filed stemming from the arrest for which a biological substance sample was collected, the identity of the court, and the case number of each case in which charges were filed; and

(e) A declaration that, to the best of the person's knowledge, he or she qualifies for expungement.

(3) Upon receipt of a request satisfying the requirements of subsection (2) of this section, the Colorado bureau of investigation shall promptly submit a written inquiry to the district attorney in the jurisdiction in which the person's biological substance sample was collected concerning the outcome of the arrest or charges.

(4) Within ninety days after receiving the request submitted pursuant to subsection (2) of this section, the Colorado bureau of investigation shall destroy the biological substance sample collected pursuant to section 16-23-103 and expunge the results of the testing of the sample from the federal combined DNA index system and any state index system, unless the bureau receives written notification from the applicable district attorney that the person does not qualify for expungement and the reasons that the person does not qualify.

(5) Within thirty days after receiving a notice from a district attorney pursuant to subsection (4) of this section, or at the end of the ninety-day period identified in subsection (4) of this section, whichever is earlier, the Colorado bureau of investigation shall send notification by first class mail to the person arrested or charged, either stating that the bureau has destroyed the biological substance sample and expunged the results of the testing of the sample or stating why the bureau has not destroyed the sample and expunged the test results.

(6) A data bank or database match shall not be admitted as evidence against a person in a criminal prosecution and shall not be used as a basis to identify a person if the match is:

(a) Derived from a biological substance sample that is required to be destroyed or expunged pursuant to this section; and

(b) Obtained after the required date of destruction or expungement.

(7) This section shall not apply if the person has been arrested for, charged with, or convicted of some other offense on the basis of which a biological substance sample was or could have been collected under state statute.

(8) For purposes of this section, a court order shall not be deemed final if time remains for an appeal or application for discretionary review with respect to the order.












Title 17 - Corrections

Department of Corrections

Article 1 - Department of Corrections

Part 1 - Corrections Administration

§ 17-1-101. Executive director - creation - division heads - medical personnel

(1) The governor, with the consent of the senate, shall appoint an executive director of the department of corrections, who shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109, C.R.S.

(2) There is hereby created, within the department of corrections, the division of correctional industries, the division of adult parole, and such other divisions and programs as are deemed necessary by the executive director for the safe and efficient operation of the department. The executive director shall organize such divisions and programs in an appropriate manner. Subject to the provisions of section 13 of article XII of the state constitution, the executive director shall appoint the heads of such divisions, and the heads of such divisions shall appoint such personnel as are necessary to carry out the functions of the divisions.

(3) (a) Medical personnel employed at any of the institutions subject to the control of the executive director, the medical director of which is licensed to practice medicine in this state, shall be exempt from the provisions of the "Colorado Medical Practice Act", article 36 of title 12, C.R.S., with respect to service rendered to bona fide patients or inmates at said institutions, if such personnel are licensed to practice medicine in any other state of the United States or any province of Canada, have satisfactorily completed an internship of not less than one year in the United States, Canada, or Puerto Rico in a hospital approved for that purpose by the American medical association, have satisfactorily completed three years of postgraduate residency training, or its equivalent, in their particular specialty in a hospital approved for that purpose by the American medical association, and can read, write, speak, and understand the English language. Proof of said requirements shall be submitted to and approved or disapproved by the executive director.

(b) All such personnel as cannot satisfy all of the requirements set forth in paragraph (a) of this subsection (3) shall be exempt from the "Colorado Medical Practice Act", article 36 of title 12, C.R.S., with respect to services rendered to bona fide patients or inmates at said institutions, if such personnel are of good moral character, are graduates of an approved medical college as defined in section 12-36-102.5, C.R.S., have completed an approved internship of at least one year as defined in section 12-36-102.5, C.R.S., and, within nine months after first being employed, pass the examinations approved by the Colorado medical board under the provisions of the "Colorado Medical Practice Act" and the national board of medical examiners, the national board of examiners for osteopathic physicians and surgeons, or the federation of state medical boards, or their successor organizations, on subjects relating to the basic sciences, are able to read, write, speak, and understand the English language, and, in the case of personnel who are not citizens of the United States, become citizens within the minimum period of time within which the particular individual can become a citizen according to the laws of the United States and the regulations of the immigration and naturalization service of the United States, or any successor agency, or within such additional time as may be granted by said boards.

(c) Medical personnel granted exemption under paragraphs (a) and (b) of this subsection (3) may not practice medicine except as described in this subsection (3) without first complying with all of the provisions of said "Colorado Medical Practice Act".



§ 17-1-102. Definitions

As used in this title 17, unless the context otherwise requires:

(1) and (1.3) (Deleted by amendment, L. 93, p. 404, § 1, effective April 19, 1993.)

(1.7) "Correctional facility" means any facility under the supervision of the department in which persons are or may be lawfully held in custody as a result of conviction of a crime.

(2) "Department" means the department of corrections.

(3) (Deleted by amendment, L. 94, p. 602, § 2, effective July 1, 1994.)

(4) "Executive director" means the executive director of the department of corrections.

(5) and (6) (Deleted by amendment, L. 2000, p. 829, § 2, effective May 24, 2000.)

(6.5) "Inmate" means any person who is sentenced to a term of imprisonment for a violation of the laws of this state, any other state, or the United States.

(7) "Local jail" means a jail or an adult detention center of a county or city and county.

(7.3) "Private contract prison" means any private prison facility operated by a county, city and county, or private corporation located in this state; except that "private contract prison" does not include any local jail, multijurisdictional jail, or community corrections center.

(7.5) (a) "Special needs offender" means a person in the custody of the department:

(I) Who is sixty years of age or older and has been diagnosed by a licensed health care provider who is employed by or under contract with the department as suffering from a chronic infirmity, illness, condition, disease, or behavioral or mental health disorder and the department or the state board of parole determines that the person is incapacitated to the extent that he or she is not likely to pose a risk to public safety; or

(II) Who, as determined by a licensed health care provider who is employed by or under contract with the department, suffers from a chronic, permanent, terminal, or irreversible physical illness, condition, disease, or a behavioral or mental health disorder that requires costly care or treatment and who is determined by the department or the state board of parole to be incapacitated to the extent that he or she is not likely to pose a risk to public safety.

(III) (Deleted by amendment, L. 2011, (SB 11-241), ch. 200, p. 831, § 1, effective May 23, 2011.)

(b) Notwithstanding the provisions of paragraph (a) of this subsection (7.5), "special needs offender" does not include a person who:

(I) Was convicted of a class 1 felony, unless the offense was committed before July 1, 1990, and the offender has served at least twenty years in a department of corrections facility for the offense; or

(II) Was convicted of a class 2 felony crime of violence as described in section 18-1.3-406, C.R.S., and the offender has served fewer than ten years in a department of corrections facility for the offense.

(III) (Deleted by amendment, L. 2011, (SB 11-241), ch. 200, p. 831, § 1, effective May 23, 2011.)

(8) "State inmate" means any person who is sentenced by the state to a term of imprisonment in a correctional facility or who is sentenced to a term of imprisonment pursuant to section 16-11-308.5, C.R.S.

(8.5) "Tampering" means intentionally attempting to disable, damage, or destroy an electronic monitoring device so as to render the device nonfunctional in order to avoid supervision.

(9) "Warden" means the administrative head of a correctional facility.



§ 17-1-103. Duties of the executive director

(1) The duties of the executive director shall be:

(a) To manage, supervise, and control the correctional institutions operated and supported by the state; to monitor and supervise the activities of private contract prisons; to manage and supervise the divisions, agencies, boards, and commissions that are or may be transferred to or established within the department by law or by the executive director pursuant to section 17-1-101 (2); to provide work and self-improvement opportunities; and to establish an environment that promotes habilitation for successful reentry into society;

(a.5) To develop policies and procedures governing the operation of the department;

(b) To supervise the business, fiscal, budget, personnel, and financial operations of the department and the institutions and activities under his or her control;

(c) In consultation with the division directors and the wardens, to develop a systematic building program providing for the projected, long-range needs of the institutions under his or her control;

(d) To efficiently manage the lands associated with or owned by the department;

(e) To the extent practical, to utilize the staff and services of other state agencies and departments, within their respective statutory functions, to carry out the purposes of this title;

(f) To the extent practical, to develop within the correctional institutions industries that develop work skills for inmates and that also will serve the purpose of supplying necessary products for state institutions and other public purposes as provided by law;

(g) Repealed.

(h) (Deleted by amendment, L. 2000, p. 830, § 3, effective May 24, 2000.)

(i) Repealed.

(j) (Deleted by amendment, L. 2000, p. 830, § 3, effective May 24, 2000.)

(k) To carry out the duties prescribed in article 11.5 of title 16, C.R.S.;

(l) To carry out the duties prescribed in article 11.7 of title 16, C.R.S.;

(m) To provide information to the director of research of the legislative council concerning population projections, research data, and the projected long-range needs of the institutions under the control of the executive director and any other related data requested by the director;

(n) To contract with the department of human services to house in a facility operated by the department of human services any juvenile under the age of fourteen years who is sentenced as an adult to the department of corrections and to provide services for the juvenile, as provided in section 19-2-518 (1)(e), C.R.S.;

(o) To appoint an inspector general and investigators as provided in section 17-1-103.8;

(p) Notwithstanding the provisions of the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., and part 3 of said article 72, to adopt such policies and guidelines as may be necessary concerning the release of records to inmates;

(q) To collaborate with the department of personnel and the office of information technology on their existing efforts to modernize the state's personnel timekeeping systems in order to produce a system that is transparent, accountable, and easily employed by department personnel.

(2) The executive director shall have such other duties and functions as are prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(3) (a) (I) The executive director shall, upon the recommendation of the department's chief medical officer, appoint a panel of medical consultants.

(II) The executive director shall, upon the recommendation of the department's chief medical officer, determine the membership of the panel based on the medical and surgical needs of the department.

(III) The executive director shall determine the qualifications for appointment to the panel of medical consultants; except that all members of the panel shall be licensed by the Colorado medical board pursuant to article 36 of title 12, C.R.S., or the Colorado dental board pursuant to article 35 of title 12, C.R.S.

(b) Members of the panel of medical consultants shall be compensated at a rate which shall be approved by the executive director. Compensation shall be paid from available funds of the department.

(c) The panel members shall act as medical consultants to the department with respect to persons receiving services from any correctional facility as defined in section 17-1-102 (1.7).

(d) A member of the panel of medical consultants, for all activities performed within the course and scope of said member's responsibilities to the department, shall be entitled to all of the protections of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., as if the panel member were a "public employee" as defined in section 24-10-103 (4), C.R.S. This provision shall not be construed to afford independent contractors hired as panel members any of the protections of the state personnel system, article 50 of title 24, C.R.S.

(e) For purposes of this subsection (3), "panel of medical consultants" means a panel of medical physicians, dentists, or oral surgeons whose duty is to deliver medical services or services related to oral surgery.

(4) For an inmate who was convicted as an adult of a class 1 felony following direct filing of an information or indictment in the district court pursuant to section 19-2-517, C.R.S., or transfer of proceedings to the district court pursuant to section 19-2-518, C.R.S., the executive director shall ensure that the inmate has the opportunity to participate in treatment, programs, and services that is equal to the opportunities granted to other inmates who will be eligible for parole or discharge.



§ 17-1-103.8. Executive director - inspector general - investigators - duties

(1) The executive director, pursuant to section 13 of article XII of the state constitution, shall appoint a person to the position of inspector general. The person appointed to the position shall report to the executive director and shall have the powers of a peace officer, as described in sections 16-2.5-101 and 16-2.5-134, C.R.S.

(1.5) The executive director, in consultation with the inspector general, shall appoint investigators who shall operate under the inspector general's direct authority. Investigators appointed pursuant to this section shall have the powers of a peace officer, as described in sections 16-2.5-101 and 16-2.5-134, C.R.S.

(2) The inspector general and the investigators under his or her direction shall have the following duties:

(a) To investigate, detect, and prevent any crimes, criminal enterprises, or conspiracies originating within the department and any crimes, criminal enterprises, or conspiracies originating outside correctional facilities if the crimes, criminal enterprises, or conspiracies are related to the safety and security of correctional facilities, public or private. Evidence obtained by the inspector general or an investigator of any crimes so investigated shall be:

(I) Reported to the applicable local law enforcement agency; or

(II) With the consent of the district attorney, reported directly to the district attorney, attorney general, or United States attorney having jurisdiction over the issue; or

(III) In the case of a city and county, reported immediately to the local law enforcement agency, and the agency may complete the investigation and report the findings to the district attorney having jurisdiction over the city and county.

(b) To investigate, detect, and prevent any violations of administrative regulations or state policy and procedure and any waste or mismanagement of departmental resources and corruption that may occur within the department and any other violation that may be committed by department staff where the violation could affect the performance of staff duties or tend to erode public confidence in the performance of the department;

(c) and (d) (Deleted by amendment, L. 2008, p. 464, § 1, effective April 14, 2008.)

(e) To conduct preemployment investigations and integrity interviews of all persons who apply for employment with the department, including employment as contractors and subcontractors. The preemployment investigations and integrity interviews shall ensure that department employees meet the minimum standards set forth by state personnel rules, executive orders, and department policies.

(3) (Deleted by amendment, L. 2008, p. 464, § 1, effective April 14, 2008.)

(4) For purposes of this section, "correctional facilities" includes but is not limited to any facility with which the department has contracted to house offenders who are in the legal custody of the department.

(5) (Deleted by amendment, L. 2008, p. 464, § 1, effective April 14, 2008.)



§ 17-1-104.3. Correctional facilities - locations - security level

(1) (a) Each facility operated by or under contract with the department shall have a designated security level. Designation of security levels shall be as follows:

(I) Level I facilities shall have designated boundaries, but need not have perimeter fencing. Inmates classified as minimum may be incarcerated in level I facilities, but generally inmates of higher classifications shall not be incarcerated in level I facilities.

(II) Level II facilities shall have designated boundaries with a single or double perimeter fencing. The perimeter of level II facilities shall be patrolled periodically. Inmates classified as minimum restrictive and minimum may be incarcerated in level II facilities, but generally inmates of higher classifications shall not be incarcerated in level II facilities.

(III) Level III facilities generally shall have towers, a wall or double perimeter fencing with razor wire, and detection devices. The perimeter of level III facilities shall be continuously patrolled. Appropriately designated close classified inmates, medium classified inmates, and inmates of lower classification levels may be incarcerated in level III facilities, but generally inmates of higher classifications shall not be incarcerated in level III facilities.

(IV) Level IV facilities shall generally have towers, a wall or double perimeter fencing with razor wire, and detection devices. The perimeter of level IV facilities shall be continuously patrolled. Close classified inmates and inmates of lower classification levels may be incarcerated in level IV facilities, but generally inmates of higher classifications shall not be incarcerated in level IV facilities on a long-term basis.

(V) Level V facilities comprise the highest security level and are capable of incarcerating all classification levels. The facilities shall have double perimeter fencing with razor wire and detection devices or equivalent security architecture. These facilities generally shall use towers or stun-lethal fencing as well as controlled sally ports. The perimeter of level V facilities shall be continuously patrolled.

(b) The correctional facilities operated by the department, the location of such facilities, and the designated security level of such facilities shall be as follows:

Correctional facility Location Security level

Colorado stateFremont countyLevel V

penitentiary

Centennial correctionalFremont countyLevel V

facility

Limon correctionalLincoln countyLevel IV

facility

Arkansas ValleyCrowley countyLevel III

correctional facility

Buena VistaChaffee countyLevel III

correctional complex

Colorado TerritorialFremont countyLevel III

correctional facility

Fremont correctionalFremont countyLevel III

facility

ArrowheadFremont countyLevel II

correctional center

Four MileFremont countyLevel II

correctional center

Skyline correctionalFremont countyLevel I

center

Colorado correctionalJefferson countyLevel I

center

Delta correctionalDelta countyLevel I

center

Rifle correctionalGarfield countyLevel I

center

Colorado correctionalChaffee countyLevel I

alternative program

Colorado women'sFremont countyLevel IV

correctional facility

Denver reception andCity and countyLevel V

diagnostic centerof Denver

La Vista correctionalPueblo countyLevel III

facility

San CarlosPueblo countyLevel V

correctional facility

Sterling correctionalLogan countyLevel V

facility

Trinidad correctionalLas Animas countyLevel II

facility

Denver women'sCity and countyLevel V

correctional facilityof Denver

Youthful offenderPueblo countyLevel III

system

(b.5) Notwithstanding the provisions of paragraph (b) of this subsection (1), beginning February 1, 2013, the Centennial south campus of the Centennial correctional facility shall not be operated by the department for the purpose of housing inmates in the housing units but, if necessary, may be maintained to provide support and other services to the Centennial correctional facility. The department shall actively pursue options to sell or lease the Centennial south campus of the Centennial correctional facility, which is also known as Colorado state penitentiary II or CSP II. Any proceeds received as a result of a sale or lease of Centennial south campus of the Centennial correctional facility shall be first applied to the payment of the certificates of participation.

(c) For the purposes of retrofitting the Pueblo minimum center from a level II facility to a level III facility, the department shall expend moneys received from the federal "Jobs and Growth Tax Relief Reconciliation Act of 2003", as amended, Pub.L. 108-27, and shall not request additional capital construction dollars for this purpose.

(2) Subsection (1) of this section shall be construed to set forth the features and general operation status of the facilities described in that subsection. Nothing in subsection (1) of this section shall be construed to define or restrict the custody level of inmates placed in the facilities described in that subsection.

(3) (Deleted by amendment, L. 2000, p. 831, § 6, effective May 24, 2000.)

(4) Repealed.

(5) Notwithstanding section 24-1-136 (11)(a)(I), monthly the department shall submit a project status report on construction and a monthly population and capacity report to the office of state planning and budgeting, the joint budget committee, the capital development committee, and the legislative council. The monthly population and capacity report must include information on state and private contract facilities, including operational capacity for the previous month, the month just ending and capacity changes, on grounds population, and operational capacity for this period in the previous year. The department shall include total beds occupied in each facility, state or private contract, by custody level and by gender. The report shall itemize operational capacities for jail backlog, community corrections, parole, youthful offenders, escapees, and revocations.



§ 17-1-104.5. Incarceration of inmates from other states - private contract prison facilities

(1) The general assembly finds and declares that the importation of prisoners from other states into correctional facilities not operated by the department of corrections is a matter of statewide concern.

(2) No inmate from a state other than Colorado may be received into the state of Colorado and be housed in a private contract prison facility or a prison facility operated by a political subdivision of the state:

(a) Without the express approval of the executive director, which approval shall not be unreasonably withheld; and

(b) Unless the private contract prison facility or a prison facility operated by a political subdivision is designed to meet or exceed the appropriate security level for the inmate.



§ 17-1-104.6. Planning and review requirements - legislative intent

(1) The general assembly hereby finds and declares that the construction, expansion, renovation, or improvement of state-built and operated department of corrections facilities is a matter of statewide and not local concern. Therefore, the department, in authorizing and financing the construction, expansion, renovation, or improvement of its facilities, is exempt from regional, county, and local planning requirements, including those specified in section 30-28-110, C.R.S., and those authorized by section 29-20-104, C.R.S.

(2) Notwithstanding the provisions of subsection (1) of this section, whenever the department plans to locate a new corrections facility or expand an existing corrections facility, the department shall submit facility program plans to the governing body of the county or municipality in which the facility is proposed to be located or expanded and afford the governing body an opportunity for advisory review of such plans.

(3) The intent of the general assembly in enacting this section is to clarify the meaning of current law concerning regional, county, and local planning requirements and to clarify that the general assembly never intended to require the department to submit plans to authorize or construct its facilities for approval by local, county, or regional planning authorities. Accordingly, this section is intended to apply to causes of action pending on or filed on or after July 1, 1996.



§ 17-1-104.9. Custody levels for state inmates at private prisons - correctional emergency - definition

(1) Based upon available appropriations and based upon an annual review by the general assembly, the department is authorized to permanently place state inmates classified as medium custody and below in private contract prisons. Except as otherwise provided in subsection (2) of this section, the department may not place state inmates classified higher than medium custody in private contract prisons or in private prison facilities located outside the state of Colorado. This section does not prevent a private contract prison from incarcerating an inmate who has been reclassified to a higher custody designation as a result of an offense committed within the private contract prison. However, it is the intent of the general assembly that the department move any inmate of a higher custody designation out of the private contract prison as soon as space is available at a state-operated correctional facility.

(2) (a) At the request of the executive director, the governor may, in his or her discretion, declare a correctional emergency and by proclamation authorize the department to place state inmates classified higher than medium custody in private contract prisons or in private prison facilities located outside the state of Colorado. A proclamation issued under this subsection (2) shall remain in effect for thirty days.

(b) At the request of the executive director, the governor may, in his or her discretion, renew a declaration of correctional emergency and reissue a proclamation in accordance with paragraph (a) of this subsection (2) for one or more additional thirty-day periods as the governor deems appropriate.

(c) For purposes of this section, "correctional emergency" means a riot, a disturbance, a homicide, or inmate violence occurring in a correctional facility or in transit to or from a correctional facility, or a situation involving inmates that presents a clear and immediate danger to the safety, security, and control of the department. "Correctional emergency" does not include inmate overcrowding.



§ 17-1-105. Powers of executive director

(1) The executive director shall have and exercise:

(a) All the right and power to transfer an inmate between correctional facilities.

(b) Repealed.

(c) The authority to enter into contracts and agreements with other jurisdictions, including other states, the federal government, and political subdivisions of this state, for the confinement and maintenance in state correctional facilities of inmates sentenced to imprisonment by the courts of such other jurisdictions. The executive director shall notify the appropriate authorities of other jurisdictions, as the executive director deems appropriate, of the availability of space in state correctional facilities for the confinement and maintenance of inmates from other jurisdictions.

(d) The authority to lease real property and personal property of the department and any interest therein pursuant to law;

(e) The authority to enter into contracts with any county for the placement of inmates pursuant to section 16-11-308.5, C.R.S.;

(f) The authority to enter into contracts and agreements with other jurisdictions, including other states, the federal government, and political subdivisions of this state, for the confinement and maintenance of offenders sentenced to imprisonment by the courts of this state and the authority to reimburse such jurisdictions for the expenses incurred by such jurisdictions in the confinement and maintenance of said offenders;

(g) The authority to issue administrative warrants, solely for the purpose of returning to a correctional facility, jail, or community corrections center, offenders who have escaped from the custody and care of the department, community corrections, the parole board, or the division of adult parole, containing notice to appropriate law enforcement agencies that there is probable cause to believe that an offender has escaped from custody;

(h) The authority to enter into written agreements with any local, state, regional, or federal law enforcement agency operating within the state to allow such agencies and the department to provide personnel or operational support to one another, if deemed available by the executive director, in support of emergency law enforcement operations in Colorado;

(i) The authority to enter into written agreements with any local, state, regional, or federal law enforcement agency operating within the state to permit department personnel to assist in apprehending offenders who have escaped from the custody of the department.

(1.5) The executive director shall have such other powers and functions as are prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) (a) The executive director shall, subject to approval by the capital development committee and subject to annual appropriation, be authorized to enter into agreements under which the state may acquire title to correctional facilities developed and constructed with private funds upon payment of the stipulated aggregate annual payments within a period of time not to exceed thirty years. The executive director shall also consider all costs associated with the agreement, including indirect costs for administration and monitoring of the agreement and total costs of the agreement including principal and interest.

(b) The executive director shall establish design standards and specifications which shall be met by any facility which is to be occupied pursuant to this subsection (2).

(c) Any proposal which meets such design standards and specifications and which has been approved by the capital development committee shall be specifically authorized, prior to its execution, by a separate bill enacted by the general assembly. Subsequent to such authorization by the general assembly in such manner, payments by the state may be made from moneys appropriated by the general assembly without the necessity of a separate bill.

(d) Payments under such agreements shall be included in the capital construction fund, subject to annual appropriation by the general assembly, and shall be certified, audited, and paid in the same manner as all other accounts and expenditures are paid out of such funds appropriated to the capital construction fund. Such obligations shall not create an indebtedness of the state within the meaning of any provisions of the state constitution or laws of the state concerning or limiting the creation of indebtedness of the state.

(e) Each agreement entered into pursuant to this subsection (2) may contain such terms, provisions, and conditions as the executive director deems appropriate, including provisions by which the state may receive fee title to the real and personal property which is the subject of each agreement on or prior to the expiration of the terms thereof, including all optional terms.

(f) Property acquired or occupied pursuant to this subsection (2) shall be exempt from taxation so long as it is used for a public purpose connected with any authorized work or programs of the department.

(g) Subject to annual appropriations by the general assembly, agreements entered into pursuant to this subsection (2) shall be enforceable in any court of competent jurisdiction in the state.

(3) The entity with which the department enters into an agreement pursuant to subsection (2) of this section shall submit a detailed plan for the department of corrections to assume responsibility for a correctional facility when the contract between the state and the entity terminates. The state, through the executive director of the department of corrections, may terminate the agreement for cause after written notice of material deficiencies and after sixty workdays have been provided to the entity to correct the material deficiencies. If any event occurs involving the noncompliance with or violation of contract terms and presents a serious threat to the safety, health, or security of the inmates, employees, or the public, the department of corrections may temporarily assume responsibility for the correctional facility. In addition, the entity shall submit a plan for the temporary assumption of operations of a correctional facility by the department of corrections in the event of bankruptcy or the financial insolvency of the entity. The entity shall provide an emergency plan to address inmate disturbances, employee work stoppages, strikes, or other serious events. The plan shall comply with applicable national correctional standards. The state may assume responsibility for the operation of a facility upon approval by the general assembly through the enactment of legislation.



§ 17-1-105.1. Accreditation of private contract prisons

(1) Repealed.

(2) Prior to submitting building plans to any county, municipality, city and county, or other local governmental agency, any company proposing to construct a private prison within the state shall conduct at least one hearing in the county where the facility is proposed to be constructed for public input following at least twenty days' notice published in a newspaper of general circulation in the county in which the private prison is to be located.

(3) (a) A private prison shall not contract to house any inmate, except on a temporary basis, unless within two years of the date that it accepts its first inmate it holds a current accreditation by the American correctional association.

(b) The executive director may extend the time period for a private prison to obtain the accreditation required by paragraph (a) of this subsection (3) upon a showing of good cause.



§ 17-1-105.5. Contract rates

(1) Contracts for the confinement and maintenance of state inmates in private contract facilities or facilities operated by a political subdivision of the state entered into pursuant to this article shall be at rates that are negotiated by the department; except that the rate shall not exceed the maximum rate that is provided in the annual general appropriation bill.

(2) Repealed.



§ 17-1-107. Department may accept gifts, donations, and grants

The department may accept, or refuse to accept, on behalf of and in the name of the state, gifts, donations, and grants, including grants of federal funds, for any purpose connected with the work or programs of the department. The executive director, with the approval of the governor, shall have the power to direct the disposition of any such gift, donation, or grant so accepted for any purpose consistent with the terms and conditions under which given.



§ 17-1-107.5. State criminal alien assistance program cash fund - creation

(1) There is hereby created in the state treasury the state criminal alien assistance program cash fund. The fund shall consist of moneys received by the state under the federal state criminal alien assistance program of the federal "Immigration and Nationality Act", 8 U.S.C. sec. 1231 (i). All such moneys shall be transmitted to the state treasurer, who shall credit the same to the fund. The moneys in the fund shall be subject to appropriation by the general assembly to the department of corrections for the 2004-05 state fiscal year and each fiscal year thereafter for the purposes of defraying the costs of incarcerating undocumented criminal aliens sentenced to a term of imprisonment with the department. All investment earnings derived from the deposit and investment of moneys in the fund shall remain in the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of the fiscal year shall remain in the fund and shall not be transferred or credited to the general fund or another fund.

(2) For the purpose of maximizing revenues in the state criminal alien assistance program cash fund, the governor shall, in connection with an annual request for compensation to the state for incarcerating undocumented criminal aliens pursuant to the federal "Immigration and Nationality Act", 8 U.S.C. sec. 1231 (i), submit to the United States attorney general the average per-inmate cost and the total cost of incarcerating such undocumented criminal aliens for the state fiscal year for which the request is made.



§ 17-1-108. Transfer of inmates

(1) A person committed to the care and custody of the department as an inmate who is transferred to another institution, agency, or person for care and keeping, or who is transferred from a jail to the department, shall be transferred with medical records and any other record necessary and relevant to the nature and length of the transfer. Such records shall be provided to the person or agency who will receive the inmate, and the receiving person or agency shall acknowledge receipt of the records and approve of the transfer.

(2) (Deleted by amendment, L. 94, p. 603, § 4, effective July 1, 1994.)



§ 17-1-109. Duties and functions of the warden

(1) The warden of each correctional facility shall exercise the powers and perform the duties and functions assigned to the warden by this article under the supervision and control of the executive director or the executive director's designee.

(2) (a) The warden of each correctional facility should, wherever possible, take such measures as are reasonably necessary to restrict the confinement of any person who actively participates in disruptive security-threat group behavior, as defined in paragraph (b) of this subsection (2), so as to prevent contact with other inmates at such facility. The warden should, wherever possible, also take such measures as are reasonably necessary to prevent recruitment of new security-threat group members from among the general inmate population. Association with an inmate gang or security-threat group alone shall not be sufficient to meet the requirements of this paragraph (a).

(b) For the purposes of this subsection (2), unless the context otherwise requires, "security-threat group" means a group of three or more individuals acting in concert or individually in an activity that is characterized by criminal conduct or conduct that violates the department's code of penal discipline for the purpose of disrupting prison operations, recruiting new members, damaging property, or inflicting or threatening to inflict harm to employees, contract workers, volunteers, or other state inmates.



§ 17-1-109.5. Correctional facility employees - rules

(1) On and after April 1, 2004, the department shall not hire a person who is required to register as a sex offender pursuant to the provisions of the "Colorado Sex Offender Registration Act", article 22 of title 16, C.R.S., to work at a correctional facility.

(2) The department shall ensure that any person who is employed to work at a correctional facility as of April 1, 2004, and who is required to register as a sex offender pursuant to the provisions of the "Colorado Sex Offender Registration Act", article 22 of title 16, C.R.S., does not have unsupervised contact with an inmate on and after April 1, 2004.

(3) If a person, while employed by the department, is convicted of an offense that requires the employee to register as a sex offender pursuant to the provisions of the "Colorado Sex Offender Registration Act", article 22 of title 16, C.R.S., the employee shall immediately notify the department of the conviction and the registration requirement. The department shall ensure that the employee does not have unsupervised contact with an inmate on and after the date it receives notice pursuant to this subsection (3).

(4) The executive director shall adopt such rules as may be necessary to ensure compliance with the requirements of this section.



§ 17-1-111. Certain provisions of the administrative procedure act not to apply

The provisions of this title relating to the placement, assignment, management, discipline, and classification of inmates shall not be subject to section 24-4-103, 24-4-105, or 24-4-106, C.R.S.



§ 17-1-112. Expenses - reimbursement by department

(1) Subject to available appropriations the department shall reimburse any county or city and county for a portion of the expenses and costs incurred by that county or city and county in the confinement and maintenance in a local jail of any person who is sentenced to a term of imprisonment in a correctional facility. The general assembly shall annually establish the amount of reimbursement in the general appropriations bill. Such reimbursement shall be for each day following seventy-two hours after such sentence is imposed but prior to the transmittal of the sentenced inmate to a department facility. Subject to available appropriations, the department may contract with any county or city and county for the expenses incurred by that county or city and county in the confinement and maintenance of any person who is sentenced to a term of imprisonment pursuant to section 16-11-308.5, C.R.S.

(1.5) In no event shall any agreement to reimburse any city and county or county affect or reduce any city and county's or county's duty to exercise reasonable care and use its best efforts to supervise and use reasonable precautions to assure the adequate care of any state inmate.

(1.7) On or after April 19, 1993, each city and county or county shall send an invoice to the executive director within three months after the expenses and costs for the confinement and maintenance of inmates in local jails are incurred; however, each city and county or county is encouraged to send such invoice on a monthly basis, when possible. Failure by a city and county or county to send an invoice to the executive director within three months after such expenses and costs are incurred shall result in a forfeiture of any reimbursement by the state for such expenses and costs.

(2) Any moneys to which a county or city and county may be entitled pursuant to the provisions of this section shall be paid to the treasurer of the county or the manager of revenue of the city and county, who shall credit the same to the general fund of the county or city and county or such other fund as the board of county commissioners of the county or the city council of the city and county may direct and who shall account for such moneys as provided by law.

(3) (Deleted by amendment, L. 88, p. 710, § 9, effective July 1, 1988.)



§ 17-1-113. Medical visits - charge to inmates - legislative declaration

(1) (a) The general assembly hereby finds that the procedures for charging inmates a copayment for medical services are confusing to department personnel and, as a result, are inconsistently applied.

(b) The general assembly therefore finds and determines that the department should establish clear and consistent written procedures concerning copayments for medical, dental, mental health, and optometric services rendered to or on behalf of inmates and should require the facilities rendering the services to comply with the procedures, including the maintenance of detailed records regarding the assessment of copayments.

(2) The department shall assess a copayment, in an amount established by written procedures of the executive director pursuant to subsection (4) of this section, not to exceed five dollars per visit, against an inmate's account for every inmate-initiated request for medical or mental health services provided to the inmate by a physician, physician assistant, nurse practitioner, registered nurse, or licensed practical nurse. The department shall assess a copayment, in an amount established by written procedures of the executive director pursuant to subsection (4) of this section, against an inmate's account for every inmate-initiated visit by the inmate to a dentist or optometrist. The amount of the copayment for the dental or optometric services need not be the same as the copayment for medical or mental health services.

(3) The department shall communicate the copayment procedures to every correctional facility that provides medical, dental, mental health, and optometric services to or on behalf of inmates to ensure that all department personnel consistently and regularly assess the required copayment.

(4) The executive director shall establish written procedures relating to medical, dental, mental health, and optometric service copayments, which procedures shall address, but need not be limited to, the following:

(a) The amount of the copayment to be assessed against an inmate's account for inmate-initiated medical services, including but not limited to mental health services, which copayment shall not exceed the direct and indirect costs associated with any type of medical or mental health service that may be rendered;

(b) The amount of the copayment to be assessed against an inmate's account for inmate-initiated dental and optometric services, which copayment shall not exceed the direct and indirect costs associated with any dental or optometric service that may be rendered;

(c) The detailed procedures that department personnel are to follow in assessing the copayments;

(d) The specific services for which a copayment will be assessed, waived, or reduced, as well as the specific and exclusive bases upon which a copayment may be waived by department personnel, including but not limited to the inmate's inability to pay the copayment, the health needs of the inmate, and the public health and safety needs of the institution;

(e) The information to be obtained by department personnel at the time of the inmate's medical, dental, mental health, or optometric visit on a standardized department form, including the inmate's name, the inmate's identification number, the amount of the copayment assessed, if any, the reason for the visit, the type of service rendered, and the basis for any waiver of the copayment; and

(f) The appropriate action that will be taken, consistent with state personnel rules, against department personnel who fail to comply with the copayment procedures.

(5) The department shall monitor the information collected pursuant to paragraph (e) of subsection (4) of this section to ensure that the copayment procedures are being applied consistently to all inmates.

(6) Repealed.



§ 17-1-113.1. Administration or monitoring of medications to persons in correctional facilities

(1) The executive director has the power to direct the administration or monitoring of medications to persons in correctional facilities, as described in section 25-1.5-301 (2)(a), C.R.S., under the executive director's control, in a manner consistent with part 3 of article 1.5 of title 25, C.R.S.

(2) The executive director may authorize the transfer, delivery, or distribution to a corporation, individual, or other entity, other than a consumer, entitled to possess prescription drugs in an amount that is less than, equal to, or in excess of five percent of the total number of dosage units or drugs dispensed and distributed on an annual basis.



§ 17-1-113.5. Inmates held in correctional facilities - medical benefits application assistance - county of residence

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), on and after January 1, 2003, any person who is sentenced to a term of imprisonment in a correctional facility who was receiving medical assistance pursuant to section 25.5-5-101 (1)(f) or 25.5-5-201 (1)(j), C.R.S., immediately prior to entering the correctional facility, or who is reasonably expected to meet eligibility criteria pursuant to section 25.5-5-101 (1)(f) or 25.5-5-201 (1)(j), C.R.S., upon release, shall receive assistance from correctional facility personnel in applying for such medical assistance at least ninety days prior to release.

(b) On and after January 1, 2003, any person who is sentenced to a term of imprisonment in a correctional facility who was eligible for supplemental security income benefits under Title II of the federal "Social Security Act" immediately prior to entering the correctional facility, or who is reasonably expected to meet eligibility criteria for supplemental security income benefits upon release, shall receive assistance from the correctional facility personnel in applying for such supplemental security income benefits at least ninety days prior to release or sooner, if possible.

(2) The department of health care policy and financing shall provide information and training on medical assistance eligibility requirements and assistance to each correctional facility to assist in and expedite the application process for medical assistance for any inmate held in custody who meets the requirements of paragraph (a) of subsection (1) of this section.

(3) The department of human services shall provide information and education regarding the supplemental security income systems and processes to each correctional facility.

(4) (a) For purposes of determining eligibility pursuant to section 25.5-4-205, C.R.S., the county of residence of the inmate held in custody shall be the county specified by the inmate as his or her county of residence upon release.

(b) The department of health care policy and financing shall promulgate rules to simplify the processing of applications for medical assistance pursuant to paragraph (a) of subsection (1) of this section and to allow inmates determined to be eligible for such medical assistance to access the medical assistance upon release and thereafter. If a county department of social services determines that an inmate is eligible for medical assistance, the county shall enroll the inmate in medicaid effective upon release of the inmate. At the time of the inmate's release, the correctional facility shall give the inmate information and paperwork necessary for the inmate to access medical assistance. Such information shall be provided by the applicable county department of social services.

(c) The department of corrections shall attempt to enter into prerelease agreements with local social security administration offices, and, if appropriate, the county departments of social services, the department of human services, or the department of health care policy and financing to simplify the processing of applications for medicaid or for supplemental security income to enroll inmates who are eligible for medical assistance pursuant to section 25.5-5-101 (1)(f) or 25.5-5-201 (1)(j), C.R.S., effective upon release and to provide such inmates with the information and paperwork necessary to access medical assistance immediately upon release.

(5) (Deleted by amendment, L. 2007, p. 1991, § 1, effective June 1, 2007.)



§ 17-1-113.7. Prohibition against the use of restraints on pregnant inmates in the custody of correctional facilities and private contract prisons

(1) The staff of a correctional facility or private contract prison, when restraining a female inmate, shall use the least restrictive restraints necessary to ensure safety if the staff of the correctional facility or private contract prison have actual knowledge or a reasonable belief that the inmate is pregnant. The requirement that staff use the least restrictive restraints necessary to ensure safety shall continue during postpartum recovery and transport to or from a correctional facility and private contract prison.

(2) (a) (I) Staff of a correctional facility, private contract prison, or medical facility shall not use restraints of any kind on a pregnant inmate during labor and delivery of the child; except that staff may use restraints if:

(A) The medical staff determine that restraints are medically necessary for safe childbirth;

(B) The prison staff or medical staff determine that the inmate presents an immediate and serious risk of harm to herself, to other patients, or to medical staff; or

(C) The warden or his or her designee determines that the inmate poses a substantial risk of escape that cannot reasonably be reduced by the use of other existing means.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (a) to the contrary, under no circumstances shall staff use leg shackles or waist restraints on an inmate during labor and delivery of the child, postpartum recovery while in a medical facility, or transport to or from a medical facility for childbirth.

(b) The correctional facility, private contract prison, or medical facility staff authorizing the use of restraints on a pregnant inmate during labor or delivery of the child shall make a written record of the use of the restraints, which record shall include, at a minimum, the type of restraint used, the circumstances that necessitated the use of the restraint, and the length of time the restraint was used. The staff of the correctional facility or private contract prison shall retain the record for a minimum of five years and shall make the record available for public inspection with individually identifying information redacted from the record unless the inmate who is the subject of the record gives prior written consent for the public release of the record. The written record of the use of restraint shall not constitute a medical record under state or federal law.

(3) Upon return to a correctional facility or private contract prison after childbirth, the inmate shall be entitled to have a member of the correctional facility's or private contract prison's medical staff present during any strip search.

(4) When an inmate's pregnancy is determined, the staff of a correctional facility or private contract prison shall inform a pregnant inmate in writing in a language and in a manner understandable to the inmate of the provisions of this section concerning the use of restraints and the presence of medical staff during a strip search.

(5) The executive director of the department of corrections shall ensure that the staff of the department of corrections and of private contract prisons receive adequate training concerning the provisions of this section.



§ 17-1-113.8. Persons with serious behavioral or mental health disorders - long-term isolated confinement - work group

(1) The department shall not place a person with a behavioral or serious mental health disorder in long-term isolated confinement except when exigent circumstances are present.

(2) (a) There is hereby established within the department a serious mental illness in long-term isolated confinement work group, referred to in this section as the "work group". The work group consists of:

(I) The deputy executive director of the department, or his or her designee, who shall convene and serve as the chair of the work group;

(II) The director of clinical and correctional services, within the department, or his or her designee;

(III) The director of prisons, within the department, or his or her designee;

(IV) The chief of psychiatry, within the department, or his or her designee;

(V) The director of behavioral health, within the department, or his or her designee;

(VI) Two representatives from a nonprofit prisoners' rights advocacy group, one who is appointed by the speaker of the house of representatives and one who is appointed by the president of the senate; and

(VII) Two mental health professionals independent from the department with particular knowledge of prisons and conditions of confinement, one who is appointed by the speaker of the house of representatives and one who is appointed by the president of the senate.

(b) (I) The work group shall advise the department on policies and procedures related to the proper treatment and care of offenders with serious behavioral or mental health disorders in long-term isolated confinement, with a focus on persons with serious behavioral or mental health disorders in long-term isolated confinement.

(II) The work group has the power to request, on a periodic basis, information and data from the department on the status of the department's work on the subject matter of the work group.

(c) The chair of the work group shall convene the work group's first meeting no later than July 1, 2014, and the work group must meet at least semi-annually thereafter. The chair shall schedule and convene the work group's meetings.

(d) The chair shall provide the work group with quarterly updates on the department's policies related to the work group's subject area.



§ 17-1-113.9. Use of administrative segregation for state inmates - reporting

(1) Notwithstanding section 24-1-136 (11)(a)(I), on or before January 1, 2012, and each January 1 thereafter, the executive director shall provide a written report to the judiciary committees of the senate and house of representatives, or any successor committees, concerning the status of administrative segregation; reclassification efforts for offenders with mental illnesses or developmental disabilities, including duration of stay, reason for placement, and number and percentage discharged; and any internal reform efforts since July 1, 2011.

(2) Any cost savings achieved as a result of the implementation of sections 17-22.5-302 (1.3) and 17-22.5-405 (8) shall be appropriated and redirected to the department to support behavior-modification programs, incentive programs, mental health services or programs, or similar efforts designed as viable alternatives to administrative segregation.



§ 17-1-114. Pool of funds - continuance of community supervision

There is hereby created in the state treasury a fund to be known as the community supervision supplemental fund, which shall consist of moneys appropriated by the general assembly. All moneys in the fund shall be subject to withdrawal by the department of corrections, the judicial department, or the department of public safety for the purpose of continuing community supervision, such as parole supervision, probation supervision, community corrections programs, or home electronic monitoring over offenders who would otherwise be removed to secure custody due to lack of resources. Such moneys may be withdrawn upon a request by the department of corrections, the judicial department, or the department of public safety which is made to the director of the office of state planning and budgeting. The director of the office of state planning and budgeting, in consultation with the joint budget committee, shall approve or disapprove the request made by each department and budget the amount of such request. Any withdrawal approved by the director of the office of state planning and budgeting shall be dispersed to the department making the request.



§ 17-1-115.2. Correctional law enforcement agencies to provide identification cards to retired peace officers upon request - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Law enforcement agency of the department" means the department and any agency within the department that employs at least one peace officer.

(b) "Peace officer" means a certified peace officer described in section 16-2.5-102, C.R.S.

(c) "Photographic identification" means a photographic identification that satisfies the description at 18 U.S.C. sec. 926C (d).

(2) Except as described in subsection (3) of this section, on and after August 7, 2013, if a law enforcement agency of the department has a policy, on August 7, 2013, of issuing photographic identification to peace officers who have retired from the agency, and the agency discontinues said policy after August 7, 2013, the agency shall continue to provide such photographic identification to peace officers who have retired from the agency if:

(a) The peace officer requests the identification;

(b) The peace officer retired from the law enforcement agency before the date upon which the agency discontinued the policy; and

(c) The peace officer is a qualified retired law enforcement officer, as defined in 18 U.S.C. sec. 926C (c).

(3) Before issuing or renewing a photographic identification to a retired law enforcement officer pursuant to this section, a law enforcement agency of the state shall complete a criminal background check of the officer through a search of the national instant criminal background check system created by the federal "Brady Handgun Violence Prevention Act" (Pub.L. 103-159), the relevant portion of which is codified at 18 U.S.C. sec. 922 (t), and a search of the state integrated criminal justice information system. If the background check indicates that the officer is prohibited from possessing a firearm by state or federal law, the law enforcement agency shall not issue the photographic identification.

(4) A law enforcement agency of the department may charge a fee for issuing a photographic identification to a retired peace officer pursuant to subsection (2) of this section, which fee shall not exceed the direct and indirect costs assumed by the agency in issuing the photographic identification.

(5) Notwithstanding any provision of this section to the contrary, a law enforcement agency of the department shall not be required to issue a photographic identification to a particular peace officer if the chief administrative officer of the agency elects not to do so.

(6) If a law enforcement agency of the department denies a photographic identification to a retired peace officer who requests a photographic identification pursuant to this section, the law enforcement agency shall provide the retired peace officer a written statement setting forth the reason for the denial.



§ 17-1-115.5. Prison sexual assault prevention program

(1) The department shall develop, with respect to sexual assaults that occur in correctional facilities operated by or pursuant to a contract with the department, policies and procedures to:

(a) Require disciplinary action for employees who fail to report incidences of sexual assault to the inspector general appointed pursuant to section 17-1-103.8;

(b) Require the inspector general or the department of corrections investigator, whichever is appropriate, after completing an investigation for sexual assault, to submit the findings to the district attorney with jurisdiction over the facility in which the alleged sexual assault occurred;

(c) Prohibit retaliation and disincentives for reporting sexual assaults;

(d) Provide, in situations in which there is reason to believe that a sexual assault has occurred, reasonable and appropriate measures to ensure victim safety by separating the victim from the assailant, if known;

(e) Ensure the confidentiality of prison rape complaints and protection of inmates who make complaints of prison rape;

(f) Provide acute trauma care for sexual assault victims, including treatment of injuries, HIV prophylaxis measures, and testing for sexually transmitted infections;

(g) Provide, at intake and periodically thereafter, department-approved, easy-to-understand information developed by the department on sexual assault prevention, treatment, reporting, and counseling in consultation with community groups with expertise in sexual assault prevention, treatment, reporting, and counseling;

(h) Provide sexual-assault-specific training to department mental health professionals and all employees who have direct contact with inmates regarding treatment and methods of prevention and investigation;

(i) Provide confidential mental health counseling for victims of sexual assault;

(j) Monitor victims of sexual assault for suicidal impulses, post-traumatic stress disorder, depression, and other mental health consequences resulting from the sexual assault; and

(k) Require termination of an employee who engages in a sexual assault on or sexual conduct with an inmate consistent with constitutional due process protections and state personnel laws and rules.

(2) Investigation of a sexual assault shall be conducted by investigators trained in the investigation of sex crimes. The investigation shall include, but need not be limited to, use of forensic rape kits, questioning of suspects and witnesses, and gathering and preserving relevant evidence.

(3) The department shall annually report the data that it is required to compile and report to the federal bureau of justice statistics as required by the federal "Prison Rape Elimination Act of 2003", Pub.L. 108-79, as amended, to the judiciary committees of the house of representatives and the senate, or any successor committees.



§ 17-1-115.7. Prevention of sexual assaults on youthful inmates - compliance with federal law - report - definitions

(1) On or before August 20, 2013, the department shall implement policies pursuant to the federal "Prison Rape Elimination Act of 2003", 42 U.S.C. sec. 15601 et seq., to ensure compliance with the provisions thereof relating to youthful inmates, as codified at 28 CFR 115.14.

(2) Notwithstanding section 24-1-136 (11)(a)(I), on or before October 1, 2013, and on or before each October 1 thereafter, the department shall report to the judiciary committees of the house of representatives and senate, or any successor committees, concerning the implementation of the policies described in subsection (1) of this section within the youth offender system described in section 18-1.3-407.5.

(3) As used in this section, "youthful inmate" means any person less than eighteen years of age who is under adult court supervision and incarcerated or detained in a correctional facility.



§ 17-1-115.8. Corrections officer staffing - report - double shift criteria - definition

(1) Notwithstanding section 24-1-136 (11)(a)(I), the department shall prepare a report for the members of the general assembly by January 15, 2014, and by January 15 each year thereafter, regarding corrections officer staffing levels. The report must include:

(a) Staffing levels for corrections officers at each correctional facility and private contract prison in Colorado;

(b) Staffing levels for corrections officers for each correctional facility security level; and

(c) A comparison of staffing levels at Colorado correctional facilities and the national standards adopted by the national institute of corrections and the American correctional association.

(2) The department shall develop criteria for when a corrections officer may work two consecutive shifts, and the criteria must apply to a seven-day period and must account for different security-level facilities.

(3) The department, through discussions with employees, shall establish work period and compensation practices that comply with the following standards that:

(a) A work period for correctional officers may be from seven consecutive days to fourteen consecutive days in length. Overtime pay for correctional officers must be required when the number of hours worked exceeds the number of hours that bears the same relationship to eighty-five hours in a fourteen-day period.

(b) Corrections officers who work twelve or more hours in one twenty-four hour period shall be paid the amount of one and one-half times their regular rate of pay for the time they worked that exceeded eight and one-half hours;

(c) All department employees receive with their pay check a pay stub that clearly and accurately reflects all hours worked, standard rate of pay, rate of overtime pay, accrual of any paid leave and compensatory time, remaining paid leave, and compensatory time balances;

(d) The department shall establish administrative regulation practices that create greater flexibility in the staffing of facilities, including but not limited to employee shift substitution, voluntary overtime lists, roving, and pool staff coverage; and

(e) All practices must be compliant with federal wage and hour law.

(4) For purposes of this section, "corrections officer" means an employee of the department of corrections who is subject to the exemption in 29 U.S.C. sec. 207 (k); except that it does not include a parole officer.



§ 17-1-116. Corrections expansion reserve fund

There is hereby created in the state treasury the corrections expansion reserve fund. Moneys in the fund shall be subject to annual appropriation by the general assembly for the purpose of complying with the provisions of section 2-2-703, C.R.S., which requires that any bill which results in a net increase in periods of imprisonment in state correctional facilities provide for the funding of any increased capital construction costs or increased operating costs associated therewith. Any unexpended or unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not revert to or be transferred to the general fund or any other fund of the state.



§ 17-1-119. Lethal perimeter security systems for correctional facilities - governmental immunity - limitations

(1) The general assembly hereby finds and declares that the installation and operation of electrified, lethal perimeter security systems at certain state correctional facilities will enhance the safety of the citizens of this state and will result in reduced costs for operating such correctional facilities.

(2) The department is authorized, through its agents and contractors, to design and construct electrified, lethal perimeter security systems at correctional facilities to be managed, operated, supervised, and controlled by the department if the department determines the use of such security systems to be necessary and appropriate.

(3) The department, any agent of the department, or contractor hired by the department for the design and construction of an electrified, lethal perimeter security system at a state correctional facility shall be provided all protections of governmental immunity provided to public employees by article 10 of title 24, C.R.S., including but not limited to the payment of judgments and settlements, the provision of legal defense, and the payment of costs incurred in court actions in regard to any and all claims arising from the design and construction, consistent with the design approved by the department, of the lethal aspect of such security system.

(4) The provisions of subsection (3) of this section shall be construed as a specific exception for independent contractors hired to design and construct electrified, lethal perimeter security systems at state correctional facilities from the general exclusion of independent contractors from the protections of governmental immunity provided in article 10 of title 24, C.R.S.



§ 17-1-119.5. Compilation of data related to inmates with children attending school

(1) The department of corrections shall obtain information from each inmate concerning whether the inmate is the parent of a child who is under the age of eighteen in the state of Colorado and, if so, whether the child is enrolled in a school in the state and the school district or state charter school in which the child is enrolled. In the process of obtaining the information from the inmate, the department shall not provide the inmate with information that would pose a safety threat to the child or child's family.

(2) The department shall collect and compile information related to programs that assist students whose parents are incarcerated.






Part 2 - Corrections Privatization - Requests for Proposals Process

§ 17-1-201. Duties of department

(1) The department shall adopt rules and implement a process to issue requests for competitive proposals for the use and development of private contract prisons.

(2) Notwithstanding section 24-1-136 (11)(a)(I), no later than December 1 of each fiscal year, beginning with the 1996-97 fiscal year, the executive director shall submit a report to the speaker of the house of representatives and the president of the senate concerning the status of contracts in effect, and, with respect to completed prisons, the effectiveness of each private contract prison governed by a contract with the department.



§ 17-1-202. Requests for competitive proposals and contract requirements

(1) Before entering into any contract for designing, financing, acquiring, constructing, or operating a private contract prison or any contract for any combination of these functions, the department may issue a request for competitive proposals. Prior to issuing a request for competitive proposals requiring new construction under this section, the department shall notify the capital development committee, established pursuant to section 2-3-1302, C.R.S. The department's rules, at a minimum, shall require that any contract proposed and awarded by the executive director pursuant to this part 2 shall be governed by the following principles:

(a) A contract shall be negotiated with the contractor which, in the determination of the department, is found to be the most qualified and the most competitive under the circumstances; except that a contract for private correctional facilities shall not be executed unless the executive director of the department of corrections determines that the contractor has demonstrated compliance with the following standards:

(I) The qualifications, experience, and management personnel necessary to carry out the terms of the contract. At a minimum, this standard shall prohibit the contractor from employing a person who is required to register pursuant to the provisions of the "Colorado Sex Offender Registration Act", article 22 of title 16, C.R.S., to work in the private correctional facility. In connection with this standard, the contractor shall require applicants for employment to submit a set of fingerprints to the Colorado bureau of investigation for a criminal background check as provided in section 17-1-204.

(II) The ability to expedite the location, design, and construction of a private correctional facility; and

(III) The ability to comply with applicable laws, court orders, and national correctional standards.

(b) A contractor shall agree to indemnify the state and the department of corrections, including their officials and agents, against any and all liability including but not limited to any civil rights claims. The department of corrections shall require proof of satisfactory insurance, the amount to be determined by the department of corrections following consultation with the division of insurance in the department of regulatory agencies.

(c) The contractor shall seek, obtain, and maintain accreditation by the association responsible for adopting national correctional standards. In addition, the contractor shall comply with the association's amendments to the accreditation standards upon approval of the amendments by the department of corrections.

(d) The proposed private contract prisons and the management plans for inmates shall meet applicable national correctional standards and the requirements of applicable court orders and state law.

(e) The contractor shall agree to abide by operations standards for correctional facilities adopted by the executive director of the department of corrections.

(f) The contractor shall be responsible for a range of dental, medical, and psychological services and diet, education, and work programs at least equal to those services and programs provided by the department of corrections at comparable state correctional facilities. The work and education programs shall be designed to reduce recidivism.

(g) The executive director shall monitor all private contract prisons. Each contractor shall bear the costs of monitoring associated with out-of-state inmates and shall reimburse the department on a per-inmate basis for out-of-state inmates, but shall not bear the costs of monitoring associated with Colorado inmates.

(1.5) For the purposes of a contract in existence as of April 1, 2004, if a contractor employs a person in a private correctional facility who is required to register as a sex offender pursuant to the provisions of the "Colorado Sex Offender Registration Act", article 22 of title 16, C.R.S., the contractor shall ensure that the person does not have unsupervised contact with an inmate on and after April 1, 2004. Failure to comply with the provisions of this subsection (1.5) shall constitute a breach and grounds for termination of the contract.

(2) A contract entered into under this part 2 does not accord third-party beneficiary status to any inmate or to any member of the general public.

(3) Each contract shall include any other requirements the department considers necessary and appropriate for carrying out the purposes of this part 2.



§ 17-1-202.5. Private prison planning process

(1) In any fiscal year, if the general assembly determines that the amount of moneys credited to the capital construction fund, created in section 24-75-302, C.R.S., is not sufficient to pay for the design and construction of a correctional facility for adult offenders that is deemed necessary to satisfy future prison bed projections and needs, the department may request competitive proposals from private prison providers three years before desired occupancy of the correctional facility. Prior to issuing a request for competitive proposals requiring new construction under this section, the department shall notify the capital development committee, established pursuant to section 2-3-1302, C.R.S.

(2) (a) The department, during the request for competitive proposals process described in subsection (1) of this section, shall determine the level of security, the desired location, and the number of beds necessary for the facility, as well as other criteria applicable to the appropriate conditions of confinement to be maintained at the facility. The department shall be under no obligation or duty to place offenders in a facility covered by this section.

(b) The department in all instances shall ensure that requests for competitive proposals adequately inform prospective contractors that the department will give priority to proposals that satisfy the requirements of section 17-1-202 and that are competitive to the extent they contain terms that are most favorable to the department. The department shall, to the extent possible, also take steps to provide a competitive market environment for prospective contractors and to avoid decreased competition and the creation of a monopoly in the market.

(3) Nothing in this section shall be construed to require or permit the department to lend or pledge the credit or faith of the department or of the state in any manner that would violate section 1 of article XI of the Colorado constitution.



§ 17-1-203. Powers and duties not delegable to contractor

(1) A contract executed pursuant to this part 2 shall not be construed as authorizing, allowing, or delegating authority to the contractor to:

(a) Choose the correctional facility to which an inmate is initially assigned or subsequently transferred. The contractor may request, in writing, that an inmate be transferred to a facility operated by the department. The executive director and the contractor shall develop and implement a cooperative agreement for transferring inmates between a correctional facility operated by the department and a private contract prison. The department and the contractor must comply with the cooperative agreement.

(b) Develop or adopt disciplinary rules or penalties that differ from the disciplinary rules and penalties that apply to inmates housed in correctional facilities operated by the department of corrections;

(c) Make a final determination on a disciplinary action that affects the liberty of an inmate. The contractor may remove an inmate from the general prison population during an emergency, before final resolution of a disciplinary hearing, or in response to an inmate's request for assigned housing in protective custody.

(d) Make a decision that affects the sentence imposed upon or the time served by an inmate, including a decision to award, deny, or forfeit earned time;

(e) Make recommendations to the state board of parole with respect to the denial or granting of parole or release; however, the contractor may submit written reports to the state board of parole and shall respond to any written request by the state board of parole for information;

(f) Develop and implement requirements that inmates engage in any type of work, except to the extent that those requirements are accepted by the department;

(g) Determine inmate eligibility for any form of release from a correctional facility.



§ 17-1-204. Background checks

(1) The Colorado bureau of investigation may accept fingerprints of individuals who apply for employment at a private correctional facility and who shall be subject to background checks in accordance with section 17-1-202 (1)(a)(I).

(2) For the purpose of conducting background checks, to the extent provided for by federal law, the Colorado bureau of investigation may exchange with the department state, multistate, and federal criminal history records of individuals who apply for employment at a private correctional facility.



§ 17-1-205. Contract termination - control of a correctional facility by the department

A contractor shall submit a detailed plan for the department to assume temporary responsibility for a private contract prison when the contract between the state and the contractor terminates. The state, through the executive director, may terminate the contract for cause, including but not limited to failure to obtain or maintain facility accreditation, after written notice of material deficiencies and after sixty workdays have been provided to the contractor to correct the material deficiencies. If any event occurs involving the noncompliance with or violation of contract terms and presents a serious threat to the safety, health, or security of the inmates, employees, or the public, the department may temporarily assume responsibility for the private contract prison. In addition, a contractor shall submit a plan for the temporary assumption of operations and purchase of a private contract prison by the department in the event of bankruptcy or the financial insolvency of the contractor. The contractor shall provide an emergency plan to address inmate disturbances, employee work stoppages, strikes, or other serious events. The plan shall comply with applicable national correctional standards. Nothing in this section shall be construed to require the state to assume the responsibility for the operation of private contract prisons and costs associated with contractual termination described in this section. If the state chooses, it may assume responsibility upon approval by the general assembly through the enactment of legislation.



§ 17-1-206. Inmates in custody of the department

The provisions of section 16-11-308, C.R.S., shall apply to inmates placed in a private contract prison pursuant to this part 2.



§ 17-1-206.5. Preparole release and revocation facility - community return-to-custody facility

(1) On or before December 1, 2001, the department shall issue a request for proposal for the construction and operation of a private contract prison to serve as a preparole and revocation center, that shall be a level III facility, as described in section 17-1-104.3 (1)(a)(III).

(2) The prison described in subsection (1) of this section shall contain at least three hundred beds and incarcerate any of the following:

(a) Inmates who have not been convicted of a crime of violence as defined in section 18-1.3-406, C.R.S., and who have no more than nineteen months remaining until such inmate's parole eligibility date;

(b) Inmates who have been convicted of a crime of violence as defined in section 18-1.3-406, C.R.S., and who have no more than nine months remaining until such inmate's parole eligibility date; or

(c) Offenders whose parole has been revoked; except that such incarceration shall be for no more than ninety days.

(3) Repealed.



§ 17-1-207. Applicability of part

This part 2 shall not apply to the contracts between counties and the department of corrections under which the county agrees to house the backlog of inmates as provided by section 16-11-308.5, C.R.S., which contracts shall be governed by said section. In addition, this part 2 shall not apply to any contract entered into by the department under circumstances where the contract has been reviewed in accordance with section 17-1-105 (2).









Article 2 - Correctional Services

Part 1 - Division of Adult Parole

§ 17-2-100.2. Legislative intent regarding parole

The general assembly hereby finds and declares that the primary consideration for any decision to grant parole shall be the public safety. The general assembly further finds and declares that, since parole is a privilege granted by the general assembly and not a right guaranteed under the state or federal constitutions, if the parolee violates the conditions of his parole, that privilege may be revoked.



§ 17-2-101. Division of adult parole

In order to promote the maximum efficiency, economy, and continuity of services in carrying out the purposes of this part 1, the division of administration created by the "State Parole Reorganization Act of 1951", formerly transferred to the department of institutions and identified as the division of parole, and the director thereof are hereby transferred by a type 3 transfer to the department of corrections as the division of adult parole and the director thereof, and the division of parole is abolished. The division shall be organized as directed by the executive director.



§ 17-2-102. Division of adult parole - general powers, duties, and functions - definition - repeal

(1) The division of adult parole in the department shall administer the adult parole program. The division shall keep a complete record in respect to all domestic as well as interstate parolees. The director of the division of adult parole shall exercise the power of suspension of paroles in the interim of the meetings of the state board of parole, referred to in this part 1 as the "board", and in connection therewith the director may arrest such suspended parolee without warrant and return such suspended parolee to an appropriately secure facility to await the further action of the board. In case of such suspension of parole, the director shall send to the board, at its first session thereafter, a transcript of all proceedings taken in connection with such suspension and the reasons for his or her action.

(2) (Deleted by amendment, L. 2000, p. 839, § 24, effective May 24, 2000.)

(3) The director of the division of adult parole, pursuant to the provisions of section 13 of article XII of the state constitution, shall appoint such other officers and employees as may be necessary to properly supervise all adult parolees released from any state correctional institution or private contract prison together with such other persons as are accepted for supervision under the interstate compact.

(4) and (5) (Deleted by amendment, L. 2000, p. 839, § 24, effective May 24, 2000.)

(6) Repealed.

(7) (Deleted by amendment, L. 2000, p. 839, § 24, effective May 24, 2000.)

(8) The division of adult parole shall establish and administer appropriate programs of education and treatment and other productive activities, which programs and activities are designed to assist in the rehabilitation of an offender.

(8.5) (a) Any parolee, on parole as a result of a conviction of any felony, who is under the supervision of the division of adult parole pursuant to this part 1 and who is initially tested for the illegal or unauthorized use of a controlled substance and the result of such test is positive shall be subject to any or all of the following actions:

(I) An immediate warrantless arrest;

(II) An immediate increase in the level of supervision, including but not limited to intensive supervision;

(III) Random screenings for the detection of the illegal or unauthorized use of a controlled substance, which use may serve as the basis for any other community placement;

(IV) Referral to a substance use disorder treatment program.

(b) If any parolee described in subsection (8.5)(a) of this section is subjected to a second or subsequent test for the illegal or unauthorized use of a controlled substance and the result of the test is positive, the community parole officer shall take one or more of the following actions:

(I) Make an immediate warrantless arrest;

(II) Seek a parole revocation in accordance with section 17-2-103;

(III) Immediately increase the level of supervision, including but not limited to intensive supervision;

(IV) Increase the number of drug screenings for the illegal or unauthorized use of controlled substances;

(V) Refer the parolee to a substance use disorder treatment program.

(c) This subsection (8.5) shall not apply to any parolee to whom article 11.5 of title 16, C.R.S., applies.

(9) (Deleted by amendment, L. 2000, p. 839, § 24, effective May 24, 2000.)

(10) (a) The division of adult parole shall, in accordance with section 17-2-106:

(I) Notify a municipality of any site within such municipality that the division has selected to become a branch parole office; or

(II) Notify a county of any site within such county that the division has selected to become a branch parole office if the site is not within a municipality located in the county.

(b) For purposes of this subsection (10) and section 17-2-106, "branch parole office" means any real estate in this state that the division of adult parole, on behalf of the department of corrections, may acquire by purchase, leasehold, or other method for the purpose of operating an office to perform any function required or permitted by this title concerning parolee interview, reporting, testing, screening, and supervision.

(11) The division of adult parole shall provide to the judiciary committees of the senate and the house of representatives, or any successor committees, a status report on the effect on parole outcomes and use of any moneys allocated pursuant to House Bill 10-1360, enacted in 2010.

(12) (a) Prior to an offender being released from parole, the community parole officer releasing the individual shall provide the notice described in paragraph (b) of this subsection (12) at the last meeting the officer has with the person.

(b) The notice shall contain the following information:

(I) That a person convicted of certain crimes has the right to seek to have his or her criminal record sealed;

(II) That there are collateral consequences associated with a criminal conviction that a sealing order can alleviate;

(III) The list of crimes that are eligible for sealing and the associated time period that a person must wait prior to seeking sealing;

(IV) That the state public defender has compiled a list of laws that impose collateral consequences related to a criminal conviction and that the list is available on the state public defender's website; and

(V) That the person should seek legal counsel if he or she has any questions regarding record sealing.

(13) (a) On or before January 1, 2016, and on or before January 1 each year thereafter, the division of adult parole shall provide to the judiciary committees of the senate and the house of representatives, or any successor committees, a status report on the effect on parole outcomes and the use of any money allocated pursuant to Senate Bill 15-124, enacted in 2015.

(b) Pursuant to section 24-1-136 (11)(a)(I), this subsection (13) is repealed, effective January 2, 2019.



§ 17-2-103. Arrest of parolee - revocation proceedings

(1) The director of the division of adult parole or any community parole officer may arrest any parolee when:

(a) He or she has a warrant commanding that such parolee be arrested; or

(b) He or she has probable cause to believe that a warrant for the parolee's arrest has been issued in this state or another state for any criminal offense or for violation of a condition of parole; or

(c) Any offense under the laws of this state has been or is being committed by the parolee in the community parole officer's presence; or

(d) He or she has probable cause to believe that a crime has been committed and that the parolee has committed such crime; or

(e) He or she has probable cause to believe that the parolee is leaving or about to leave the state; or

(f) He or she has probable cause to believe that the parolee has violated one or more conditions of parole and that the parolee will fail or refuse to appear before the board to answer charges of violations of one or more conditions of parole; or

(g) He or she has a reasonable belief that the arrest is necessary to prevent serious bodily injury to the parolee or any other person or to prevent the commission of a crime; or

(h) He or she has probable cause to believe that the parolee has committed a technical violation of parole for which the underlying behavior is not a criminal offense and the community parole officer has exhausted all appropriate or available intermediate sanctions, treatment, and support services.

(1.5) (a) Except where arrest or revocation is mandatory pursuant to this section or section 17-2-103.5, and except as provided in paragraph (g) of this subsection (1.5), a community parole officer must consider all appropriate or available intermediate sanctions, as determined by the policies of the division of adult parole, before he or she files a complaint for revocation of a parolee for a technical violation of a condition of parole for which the underlying behavior is not a criminal offense.

(b) A community parole officer shall utilize intermediate sanctions to address a parolee's noncompliance or seek modification of parole conditions, or do both, as deemed appropriate by the community parole officer, in a manner that is consistent with the severity of the noncompliance and the risk level of the parolee.

(c) A community parole officer shall also make referrals to any needed treatment or other support services that may help a parolee become compliant with the conditions of parole and succeed in reintegrating into society. For the purposes of this section, testing positive for the use of illegal drugs is considered a technical violation of parole.

(d) If a parolee has a technical violation, the parolee's community parole officer, with the approval of the director of the division of adult parole or the director's designee, may impose a brief term of confinement in the county jail, not to exceed five consecutive days, as an intermediate sanction.

(e) A parolee's community parole officer must notify the parolee when a brief term of incarceration in jail may be imposed as an intermediate sanction against the parolee.

(f) The division of adult parole is responsible for reimbursing county jails for beds used as an intermediate sanction. The sheriff of each county has the authority and discretion to determine the number of jail beds, if any, that are available to the department of corrections in their respective facilities for the purpose of imposing an intermediate sanction. If jail beds are unavailable in the local community of the facility in which the parolee is being supervised, the division of adult parole is authorized to utilize other available county jail beds if transportation to and from the jail is provided to the parolee.

(g) Notwithstanding any other provision of this section, a community parole officer may bypass the use of intermediate sanctions or any additional intermediate sanctions in response to a technical violation of parole and file a complaint seeking revocation of parole if:

(I) The parolee has received up to four intermediate sanctions committing the parolee to a brief term of incarceration in jail; or

(II) The nature of the technical violation, in combination with the parolee's risk assessment, indicates a heightened risk to public safety, as defined by policy of the division of adult parole.

(2) (a) A board hearing relating to the revocation of parole shall be held, at the discretion of the board, in the courthouse or other facility that is acceptable to the board in the county in which the alleged violation occurred, the county of the parolee's confinement, or the county of the parolee's residence if not confined.

(b) In all hearings relating to revocation of parole, one member of the board shall hear the case to a conclusion, unless the chairperson of the board assigns another board member due to the illness or unavailability of the first board member. The parolee may appeal to two members of the board. Such appeal shall be on the record.

(c) At evidentiary hearings concerning revocation of parole, the district attorney of the county in which the hearing is held may be in attendance to present the case.

(d) At all hearings before the board which are held outside of the institution to which the parolee is sentenced, it is the duty of the county sheriff to provide for the safety of all persons present. All counties shall make sufficient room available to conduct parole revocation proceedings in their respective courthouses or other facilities that are acceptable to the board.

(e) All votes of the board at any hearing or appeal held pursuant to this section shall be recorded by member and shall be a public record open to inspection and shall be subject to the provisions of part 3 of article 72 of title 24, C.R.S.

(3) (a) Whenever a community parole officer has reasonable grounds to believe that a condition of parole has been violated by any parolee, he or she may issue a summons requiring the parolee to appear before the board at a specified time and place to answer charges of violation of one or more conditions of parole. The summons shall be accompanied by a copy of the complaint filed before the board seeking revocation of parole. Willful failure of the parolee to appear before the board as required by the summons is a violation of a condition of parole.

(b) A community parole officer may request that the board issue a warrant for the arrest of a parolee for violation of the conditions of his or her parole by filing a complaint with the board showing probable cause to believe that the parolee has violated a condition of his or her parole. The warrant may be executed by a peace officer, as described in section 16-2.5-101, C.R.S.

(4) (a) If, rather than issuing a summons, a community parole officer makes an arrest of a parolee, with or without a warrant, or the parolee is otherwise arrested, the parolee shall be held in a county jail or a preparole facility or program pending action by the community parole officer pursuant to subsection (5) of this section.

(b) Repealed.

(5) Not later than ten working days after the arrest of any parolee, as provided in subsection (4) of this section, the community parole officer shall complete his or her investigation and either:

(a) File a complaint before the board in which the facts are alleged upon which a revocation of parole is sought; or

(b) Order the release of the parolee and request that any warrant be quashed and that any complaint be dismissed, and parole shall be restored; or

(c) Order the release of the parolee and issue a summons requiring the parolee to appear before the board at a specified time and place to answer charges of violation of one or more conditions of parole.

(6) (a) Any complaint filed by the community parole officer in which revocation of parole is sought shall contain the name of the parolee and his or her department of corrections number, identify the nature of the charges that are alleged to justify revocation of his or her parole, the substance of the evidence sustaining the charges, and the condition of parole alleged to have been violated, including the date and approximate location thereof, together with the signature of the community parole officer. A copy thereof shall be given to the parolee a reasonable length of time before any parole board hearing.

(b) At any time after the filing of a complaint, the director of the division of adult parole may cause the revocation proceedings to be dismissed by giving written notification of the decision for the dismissal to the board, the community parole officer, and the parolee. Upon receipt of the notification by the director, the community parole officer shall order the release of the parolee pursuant to subsection (5) of this section, and parole shall be restored.

(c) The filing of a complaint by the community parole officer tolls the expiration of the parolee's parole.

(7) If the parolee is in custody pursuant to subsection (4) of this section, or the parolee was arrested and then released pursuant to paragraph (c) of subsection (5) of this section, the hearing on revocation shall be held within a reasonable time, not to exceed thirty days after the parolee was arrested; except that the board may grant a delay when it finds good cause to exist therefor. If the parolee was issued a summons, the final hearing shall be held within thirty working days from the date the summons was issued; except that the board may grant a delay when it finds good cause to exist therefor. The board shall notify the sheriff, the community parole officer, and the parolee of the date, time, and place of the hearing. It shall be the responsibility of the sheriff to assure the presence of the parolee being held in custody at the time and place of the hearing and to provide for the safety of all present.

(8) Prior to appearance before the board, a parolee shall be advised in writing by the director of the division of adult parole concerning the nature of the charges that are alleged to justify revocation of parole and the substance of the evidence sustaining the charges; the parolee shall be given a copy of the complaint unless he or she has already received one; the parolee shall be informed of the consequences which may follow in the event parole is revoked; the parolee shall then be advised that a full and final hearing will be held before the board at which hearing the parolee will be required to plead guilty or not guilty to the charges contained in the complaint; and the parolee shall be further advised that at the hearing before the board he or she may be represented by an attorney and that he or she may testify and present witnesses and documentary evidence in defense of the charges or in mitigation or explanation thereof. The hearing may be continued by the board upon a showing of good cause.

(9) (a) In the event of a plea of not guilty, the division of adult parole, at the final hearing before the board, shall have the burden of establishing by a preponderance of the evidence the violation of a condition of parole; except that the commission of a criminal offense must be established beyond a reasonable doubt, unless the parolee has been convicted thereof in a criminal proceeding. When it appears that the alleged violation of a condition or conditions of parole consists of an offense with which the parolee is charged in a criminal case then pending, testimony given before the board in a parole revocation proceeding shall not be admissible in such criminal proceeding before a court. When, in a parole revocation hearing, the alleged violation of a condition of parole is the parolee's failure to pay court-ordered compensation to appointed counsel, probation fees, court costs, restitution, or reparations, evidence of the failure to pay shall constitute prima facie evidence of a violation. The board may revoke the parole if requested to do so by the parolee. Any evidence having probative value shall be admissible in all proceedings related to a parole violation complaint, regardless of its admissibility under the exclusionary rules of evidence, if the parolee is accorded a fair opportunity to rebut hearsay evidence. The parolee shall have the right to confront and to cross-examine adverse witnesses unless the board specifically finds good cause for not allowing confrontation of an informer.

(b) If the parolee has been convicted of a criminal offense while on parole, the board shall accept said conviction as conclusive proof of a violation and shall conduct a hearing as to the disposition of the parole only.

(10) Repealed.

(11) (a) If the board determines that a violation of a condition or conditions of parole has been committed, the board shall, within five working days after the completion of the final hearing, either revoke the parole, as provided in paragraph (b) of this subsection (11), or continue it in effect, or modify the conditions of parole if circumstances then shown to exist require such modifications. If parole is revoked, the board shall serve upon the parolee a written statement as to the evidence relied on and the reasons for revoking parole.

(b) (I) If the board determines that the parolee has violated parole through commission of a crime, the board may revoke parole and request the sheriff of the county in which the hearing is held to transport the parolee to a place of confinement designated by the executive director for up to the remainder of the parole period.

(II) If the board determines that the parolee has violated any condition of parole that does not involve the commission of a crime, and the provisions of subsection (11)(b)(III) or (11)(b)(III.5) of this section are not applicable, the board may revoke parole and request the sheriff of the county in which the hearing is held to transport the parolee to a place of confinement for up to the remainder of the parole period and order the parolee confined at a facility designated by the executive director.

(II.5) (Deleted by amendment, L. 2017.)

(III) If the board determines that the parolee has violated any condition of parole that does not involve the commission of a crime, the parolee has no active felony warrant, felony detainer, or pending felony criminal charge, and the parolee was on parole for an offense that was a level 3 or level 4 drug felony or class 4, class 5, or class 6 nonviolent felony as defined in section 17-22.5-405 (5)(b), except for menacing as defined in section 18-3-206, or any unlawful sexual behavior contained in section 16-22-102 (9), or unless the parolee was subject to article 6.5 of title 18, or section 18-6-801, the board may revoke parole and request the sheriff of the county in which the hearing is held to transport the parolee to a place of confinement for a period not to exceed thirty days and order the parolee confined at a facility designated by the executive director.

(III.5) If the board determines that the parolee has violated any condition of parole that does not involve the commission of a crime, the parolee has no active felony warrant, felony detainer, or pending felony criminal charge, and the parolee was on parole for an offense that was a level 2 drug felony or a class 3 nonviolent felony as defined in section 17-22.5-405 (5)(b), except for stalking as described in section 18-9-111 (4), as it existed prior to August 11, 2010, or section 18-3-602, or any unlawful sexual behavior described in section 16-22-102 (9), or unless the parolee was subject to article 6.5 of title 18, or section 18-6-801, the board may revoke parole and request the sheriff of the county in which the hearing is held to transport the parolee to a place of confinement for up to ninety days and order the parolee confined at a facility designated by the executive director.

(IV) and (V) (Deleted by amendment, L. 2017.)

(VI) If the board determines that a parolee who has been designated as a sexually violent predator pursuant to section 18-3-414.5 or found to be a sexually violent predator or its equivalent in any other state or jurisdiction, including but not limited to a military or federal jurisdiction, has violated any condition of parole, the board may revoke parole and request the sheriff of the county in which the hearing is held to transport the parolee for up to the remainder of the parole period and order the parolee confined at a place of confinement designated by the executive director.

(c) If the board determines that the parolee is in need of treatment and is amenable to treatment, the board shall consider placing the parolee in one of the following treatment options and, if appropriate, may modify the conditions of parole to include:

(I) Participation in an outpatient program for the treatment of substance abuse, mental illness, or co-occurring disorders; or

(II) (A) Placement in a residential treatment program for the treatment of substance abuse, mental illness, or co-occurring disorders, which program is under contract with the department of public safety and may include, but need not be limited to, intensive residential treatment, therapeutic community, and mental health programs.

(B) A parolee may be placed in a residential treatment program only upon acceptance by the residential treatment program and any community corrections board with jurisdiction over the residential treatment program. Residential treatment programs and community corrections boards are encouraged to develop an expedited review process to facilitate decision-making and placement of the parolee, if accepted.

(d) If the parole board orders the parolee to participate in a treatment program as a condition of parole pursuant to paragraph (c) of this subsection (11), the level of treatment ordered shall be consistent with the treatment level need of the parolee based upon an assessment instrument approved for use by the unit within the department of human services that administers behavioral health programs and services, including those related to mental health and substance abuse.

(e) If the parolee is unsuccessful in participating in a treatment program ordered pursuant to paragraph (c) of this subsection (11) and his or her participation is terminated, the board may consider placement of the parolee in additional treatment, as appropriate, including a higher level of treatment.

(f) (I) A parolee who violates the conditions of his or her parole by removing or tampering with an electronic monitoring device that the parolee is required to wear as a condition of his or her parole is subject to an immediate warrantless arrest.

(II) Notwithstanding any other provision of this section, if the board determines that a parolee has violated the conditions of his or her parole by removing or tampering with an electronic monitoring device that the parolee is required to wear as a condition of his or her parole, the board may revoke the parolee's parole pursuant to paragraph (b) of this subsection (11).

(11.5) Each fiscal year, the general assembly shall appropriate a portion of the savings generated by House Bill 10-1360, enacted in 2010. This appropriation shall be used only for re-entry support services for parolees related to obtaining employment, housing, transportation, substance abuse treatment, mental health treatment, mental health medication, or offender-specific services. The appropriation shall be made after consideration of the division of adult parole's status report required pursuant to section 17-2-102 (11).

(12) If the community parole officer is informed by any law enforcement agency that a parolee has been arrested for a criminal offense and is being detained in the county jail, the community parole officer shall file a complaint alleging the criminal offense as a violation of parole. The community parole officer shall advise the board of any pending criminal proceeding and shall request that a parole revocation proceeding be deferred pending a disposition of the criminal charge.

(13) (a) The board may revoke the parole if requested to do so by the parolee. If a parolee requests to have his or her parole revoked, the parolee shall provide the board a justifiable reason for requesting revocation of parole.

(b) Prior to revoking parole upon the request of a parolee, the board may recommend or implement appropriate interventions in order to assist in the parolee with reintegration and prevent a return to incarceration.

(c) If the board revokes the parole upon the request of the parolee, the board shall proceed pursuant to paragraph (b) of subsection (11) of this section.

(14) If the board revokes parole and places the parolee in custody, completion of the term of custody shall not constitute discharge of the parolee's remaining period of parole unless the term of custody is equal to the parolee's remaining period of parole.



§ 17-2-103.5. Revocation proceedings - parolee arrested for certain offenses

(1) (a) Notwithstanding any provision of section 17-2-103, a community parole officer shall file a complaint seeking revocation of the parole of any parolee who:

(I) Is found in possession of a deadly weapon as defined in section 18-1-901, C.R.S.;

(II) Is arrested and charged with:

(A) A felony;

(B) A crime of violence as defined in section 16-1-104 (8.5), C.R.S.;

(C) A misdemeanor assault involving a deadly weapon or resulting in bodily injury to the victim;

(D) Sexual assault in the third degree as defined in section 18-3-404 (2), C.R.S., as it existed prior to July 1, 2000; or

(E) Unlawful sexual contact as defined in section 18-3-404 (2), C.R.S.; or

(III) Has removed or tampered with an electronic monitoring device that the parolee is required to wear as a condition of his or her parole; except that, before making such an arrest, the community parole officer shall first determine that the notification of removal or tampering was not merely the result of an equipment malfunction.

(b) A community parole officer shall present to the district attorney of the proper judicial district for the purpose of prosecution all the facts ascertained by the community parole officer and all other papers, documents, or evidence pertaining thereto that the community parole officer has in his or her possession for any parolee found in possession of a weapon pursuant to section 18-12-108, C.R.S.

(c) A hearing relating to such revocation shall be held, unless a board member is advised that a criminal charge is still pending or where the parolee does not request revocation, in which case the hearing shall be delayed until a disposition concerning the criminal charge is reached.

(2) If the hearing officer or board member conducting the hearing pursuant to subsection (1) of this section finds the parolee guilty of the conduct charged but decides against revoking the parole of the parolee, the record of such hearing shall be reviewed within fifteen days of the decision by two members of the board, exclusive of the board member who conducted the hearing, who may overturn the decision and order the parole to be revoked.



§ 17-2-104. Records - reports - publications

(1) The office of director of the division of adult parole shall be maintained as a clearing house for all information on domestic as well as interstate parolees, and the director shall prescribe, prepare, and furnish such forms, records, and reports as the executive director may require from time to time. Such data and information so compiled shall not be considered to be public records but shall be held to be confidential in character.

(2) The director shall report to the executive director at such times and on such matters as the executive director may require; except that confidential information shall not be made public. Publications of the director circulated in quantity outside the division shall be subject to the approval and control of the executive director.



§ 17-2-106. Branch parole offices - acquisition - duty to inform public

(1) (a) The director of the division of adult parole shall contemporaneously send written notice to the chief executive officer of the municipality and the city council or board of trustees of the municipality in which the division intends to operate the branch parole office.

(b) If the site of the branch parole office that the division intends to operate is not located within a municipality, the director of the division shall send written notice to the board of county commissioners of the county in which the division intends to operate the branch parole office.

(c) For purposes of this section:

(I) "Actual acquisition" means the legal process necessary to vest the department of corrections with fee title or a new leasehold interest in real estate that the division of adult parole intends to operate as a branch parole office in a new location.

(II) "Branch parole office" means any real estate in this state that the division of adult parole, on behalf of the department of corrections, may acquire by purchase, leasehold, or other method for the purpose of operating an office to perform any function required or permitted by this title concerning parolee interview, reporting, testing, screening, and supervision.

(2) A municipality or county notified pursuant to subsection (1) of this section may notify its residents and invite public review and comment on the division's selection of the branch parole office site through public meeting, public hearing, or any other public forum deemed appropriate by the municipality or county.

(3) Nothing in this section shall be construed to hinder or prohibit the department of corrections, division of adult parole, from engaging in the selection or the actual acquisition of any site to operate as a branch parole office that the department or division determines will best enable the division to perform and exercise its duties and powers under this title.






Part 2 - State Board of Parole

§ 17-2-201. State board of parole - duties - definitions

(1) (a) There is hereby created a state board of parole, referred to in this part 2 as the "board", which shall consist of seven members. The members of the board shall be appointed by the governor and confirmed by the senate, and they shall devote their full time to their duties as members of the board. The members shall be appointed for three-year terms and may serve consecutive terms. The governor may remove a board member for incompetency, neglect of duty, malfeasance in office, continued failure to use the risk assessment guidelines as required by section 17-22.5-404, or failure to regularly attend meetings as determined by the governor. Final conviction of a felony during the term of office of a board member shall automatically result in the disqualification of the member from further service on the board. The board shall be composed of representatives from multidisciplinary areas of expertise. Two members shall have experience in law enforcement and one member shall have experience in offender supervision, including parole, probation, or community corrections. Four members shall have experience in other relevant fields. Each member of the board shall have a minimum of five years of experience in a relevant field, and knowledge of parole laws and guidelines, rehabilitation, correctional administration, the functioning of the criminal justice system, issues associated with victims of crime, the duties of parole board members, and actuarial risk assessment instruments and other offender assessment instruments used by the board and the department of corrections. A person who has been convicted of a felony or of a misdemeanor involving moral turpitude or who has any financial interests which conflict with the duties of a member of the parole board shall not be eligible for appointment.

(b) The parole board in existence prior to July 1, 1987, is abolished on July 1, 1987. The governor shall appoint a new parole board pursuant to this section, two members of which shall be appointed for terms of three years, two members of which shall be appointed for terms of two years, and one member of which shall be appointed for a term of one year. Thereafter, members shall be appointed for terms of three years. If a member is appointed during a period of time in which the general assembly is not in session, that member shall serve on a temporary basis until the general assembly next convenes.

(c) The parole board in existence prior to July 1, 1990, shall be expanded to seven members on July 1, 1990. The governor shall appoint an additional law enforcement representative and an additional citizen representative to the board, one for a term of two years to expire on July 1, 1992, and one for a term of three years to expire on July 30, 1993. Thereafter, such members shall be appointed for terms of three years.

(d) The governor may appoint a temporary member to replace any member of the board who becomes temporarily incapacitated. Such temporary member shall not require senate confirmation unless he serves for a period longer than ninety days and shall serve at the pleasure of the governor or until the incapacitated member of the parole board is able to resume his duties. Any temporary member shall assume all the powers and duties of the incapacitated member. Any such temporary member shall have the same qualifications as a permanent member as defined in paragraph (a) of this subsection (1). The board may not have more than two temporary members at any time.

(e) Each board member shall complete a minimum of twenty hours of continuing education or training every year in order to maintain proficiency and to remain current on changes in parole laws and developments in the field. Each parole board member shall submit to the chairperson proof of attendance and details regarding any continuing education or training attended including the date, place, topic, the length of the training, the trainer's name, and any agency or organizational affiliation. Members may attend trainings individually or as part of a specific training offered to the parole board as a whole. The sole remedy for failure to comply with training and data collection requirements shall be removal of the board member by the governor, and the failure to comply with training and data collection requirements shall not create any right for any offender.

(2) The governor shall appoint one of the members of the board as the chairperson of the board and shall also appoint one of the members as the vice-chairperson. Such appointments are subject to change by the governor. The chairperson shall be the administrative head of the board. The chairperson shall assure that board policy and rules and regulations are enforced. The chairperson shall also assure that proper calendars for hearings are compiled and that members are assigned to conduct such hearings. The vice-chairperson shall act in the absence of the chairperson and may fulfill such administrative duties as are delegated by the chairperson.

(3) The chairperson, in addition to other provisions of law, has the following powers and duties:

(a) To promulgate rules governing the granting and revocation of parole, including special needs parole pursuant to section 17-22.5-403.5, from correctional facilities where adult offenders are confined and the fixing of terms of parole and release dates. All rules governing the granting and revocation of parole promulgated by the chairperson shall be subject to the approval of a majority of the board and shall be promulgated pursuant to the provisions of section 24-4-103, C.R.S.

(b) To promulgate rules for the conduct of board members, the procedures for board hearings, and procedures for the board to comply with state fiscal and procurement regulations. All administrative rules and regulations promulgated by the chairperson shall be promulgated pursuant to the provisions of section 24-4-103, C.R.S.

(c) To develop and update a written operational manual for parole board members, release hearing officers, and administrative hearing officers under contract with the board by December 31, 2012. The operational manual shall include, but need not be limited to, board policies and rules, a summary of state laws governing the board, and all administrative release and revocation guidelines that the parole board is required to use. The chairperson will ensure that all new parole board members receive training and orientation on the operational manual.

(c.5) (Deleted by amendment, L. 2011, (SB 11-241), ch. 200, p. 833, § 3, effective May 23, 2011.)

(d) To adopt a policy pursuant to which the board may conduct parole hearings, parole revocation hearings, and board meetings using video teleconferencing technology. At a minimum, the policy shall identify:

(I) The agenda items, if any, that the board may not consider during video teleconferences of hearings or meetings;

(II) The correctional facilities that the chairperson determines will be accessible via video teleconferencing for purposes of conducting hearings or meetings. In identifying such correctional facilities, the chairperson may include the Colorado mental health institute at Pueblo for purposes of hearings held at the institute pursuant to subsection (10) of this section.

(e) To ensure that parole board members, release hearing officers, and administrative hearing officers under contract with the board fulfill the annual training requirements described in paragraph (e) of subsection (1) of this section and in section 17-2-202.5. The chairperson shall notify the governor if any board member, release hearing officer, or administrative hearing officer fails to comply with the training requirements.

(f) To ensure that parole board members, release hearing officers, and administrative hearing officers under contract with the board are accurately collecting data and information on his or her decision-making as required by section 17-22.5-404 (6). The chairperson shall notify the governor immediately if any board member, release hearing officer, or administrative hearing officer fails to comply with data collection requirements.

(g) To conduct an annual comprehensive review of board functions to identify workload inefficiencies and to develop strategies or recommendations to address any workload inefficiencies;

(h) (I) To contract with licensed attorneys to serve as administrative hearing officers to conduct parole revocation hearings pursuant to rules adopted by the parole board; or

(II) To appoint an administrative law judge pursuant to the provisions of section 24-30-1003, C.R.S., to conduct parole revocation hearings pursuant to the rules and regulations promulgated pursuant to this subsection (3). Any references to the board regarding parole revocation hearings or revocation of parole shall include an administrative law judge appointed pursuant to this paragraph (h).

(h.1) To contract with qualified individuals to serve as release hearing officers:

(I) To conduct parole application hearings for inmates convicted of class 4, class 5, or class 6 felonies or level 3 or level 4 drug felonies who have been assessed to be less than high risk by the Colorado risk assessment scale developed pursuant to section 17-22.5-404 (2)(a), pursuant to rules adopted by the parole board; and

(II) To set parole conditions for inmates eligible for release to mandatory parole.

(3.5) Notwithstanding section 24-1-136 (11)(a)(I), the chairperson shall annually make a presentation to the judiciary committees of the house of representatives and the senate, or any successor committees, regarding the operations of the board.

(3.7) (a) Notwithstanding any other provision in this section, an inmate is not eligible for parole if the inmate:

(I) Has been convicted of a class 1 code of penal discipline violation within the twelve months preceding his or her next ordinarily scheduled parole hearing; or

(II) Has, within the twelve months preceding his or her next ordinarily scheduled parole hearing, declined in writing to participate in programs that have been recommended and made available to the inmate.

(b) An inmate who is described by subparagraph (I) or (II) of paragraph (a) of this subsection (3.7) may be eligible for parole when the applicable condition has not been in effect for the preceding twelve months.

(c) If two schedules with different parole application hearing dates apply to the same inmate, the board shall give effect to the schedule that includes the later parole application hearing date.

(d) The board shall provide victim notification in accordance with section 24-4.1-302.5, C.R.S., for all parole application hearings for which the inmate is eligible for parole, as such eligibility is determined pursuant to the provisions of this section.

(e) As used in this subsection (3.7), "eligible for parole" means an inmate is eligible to make application to the board for parole and includes an inmate's initial application as well as any subsequent application for parole review or reconsideration.

(4) The board has the following powers and duties:

(a) To meet as often as necessary every month to consider all applications for parole. The board may parole any person who is sentenced or committed to a correctional facility when such person has served his or her minimum sentence, less time allowed for good behavior, and there is a strong and reasonable probability that the person will not thereafter violate the law and that release of such person from institutional custody is compatible with the welfare of society. If the board refuses an application for parole, the board shall reconsider the granting of parole to such person within one year thereafter, or earlier if the board so chooses, and shall continue to reconsider the granting of parole each year thereafter until such person is granted parole or until such person is discharged pursuant to law; except that, if the person applying for parole was convicted of any class 3 sexual offense described in part 4 of article 3 of title 18, C.R.S., a habitual criminal offense as defined in section 18-1.3-801 (2.5), C.R.S., or of any offense subject to the requirements of section 18-1.3-904, C.R.S., the board need only reconsider granting parole to such person once every three years, until the board grants such person parole or until such person is discharged pursuant to law, or if the person applying for parole was convicted of a class 1 or class 2 felony that constitutes a crime of violence, as defined in section 18-1.3-406, C.R.S., the board need only reconsider granting parole to such person once every five years, until the board grants such person parole or until such person is discharged pursuant to law.

(b) To conduct hearings on parole revocations as required by section 17-2-103. Such hearings shall be exempt from the requirements set forth in section 24-4-105, C.R.S. Judicial review of any revocation of parole shall be held pursuant to section 18-1-410 (1)(h), C.R.S.

(c) To issue, pursuant to rules and regulations, an order of exigent circumstances to place an offender under parole supervision immediately upon release from a correctional facility when the board is prevented from complying with publication and interview requirements due to the application of time served prior to confinement in a correctional facility and the operation of good time credits;

(d) To carry out the duties prescribed in article 11.5 of title 16, C.R.S.;

(e) To carry out the duties prescribed in article 11.7 of title 16, C.R.S.;

(f) (I) To conduct an initial or subsequent parole release review in lieu of a hearing, without the presence of the inmate, if:

(A) The application for release is for special needs parole pursuant to section 17-22.5-403.5, and victim notification is not required pursuant to section 24-4.1-302.5;

(B) A detainer from the United States immigration and customs enforcement agency has been filed with the department, the inmate meets the criteria for the presumption of parole in section 17-22.5-404.7, and victim notification is not required pursuant to section 24-4.1-302.5;

(C) The inmate has a statutory discharge date or mandatory release date within six months after his or her next ordinarily scheduled parole hearing and victim notification is not required pursuant to section 24-4.1-302.5; or

(D) The inmate is assessed to be a "low" or "very low" risk on the validated risk assessment instrument developed pursuant to section 17-22.5-404 (2) and meets readiness criteria established by the board and victim notification is not required pursuant to section 24-4.1-302.5.

(II) The board shall notify the inmate's case manager if the board decides to conduct a parole release review without the presence of the inmate, and the case manager shall notify the inmate of the board's decision. The case manager may request that the board reconsider and conduct a hearing with the inmate present.

(5) (a) As to any person sentenced for conviction of a felony committed prior to July 1, 1979, or of a misdemeanor and as to any person sentenced for conviction of an offense involving unlawful sexual behavior or for which the factual basis involved an offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., committed prior to July 1, 1996, or a class 1 felony and as to any person sentenced as a habitual criminal pursuant to section 18-1.3-801, C.R.S., for an offense committed prior to July 1, 2003, the board has the sole power to grant or refuse to grant parole and to fix the condition thereof and has full discretion to set the duration of the term of parole granted, but in no event shall the term of parole exceed the maximum sentence imposed upon the inmate by the court or five years, whichever is less; except that the five-year limitation shall not apply to parole granted pursuant to section 17-22.5-403.7 for a class 1 felony.

(a.3) (I) Any person sentenced as a habitual criminal pursuant to section 18-1.3-801 (1.5) or (2), C.R.S., for an offense committed on or after July 1, 2003, shall be subject to the mandatory parole set forth in section 18-1.3-401 (1)(a)(V)(A) or 18-1.3-401.5, C.R.S., for the class or level of felony of which the person is convicted.

(II) As to any person sentenced as a habitual criminal pursuant to section 18-1.3-801 (1) or (2.5), C.R.S., for an offense committed on or after July 1, 2003, upon completion of forty calendar years of incarceration in the department of corrections, the parole board may schedule a hearing to determine whether the inmate may be released on parole. If the inmate is released on parole, the life sentence shall continue and shall not be deemed to be discharged until such time as the parole board may discharge the offender. The offender shall serve at least five years on parole prior to discharge. If the parole board revokes the parole, the offender shall be returned to the department of corrections to serve the remainder of the life sentence. The parole board need only reconsider granting parole to such inmate once every three years.

(a.5) Except as otherwise provided in paragraph (a.7) of this subsection (5), as to any person sentenced for conviction of an offense involving unlawful sexual behavior or for which the factual basis involved an offense involving unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S., committed on or after July 1, 1996, but prior to July 1, 2002, the board has the sole power to grant or refuse to grant parole and to fix the condition thereof and has full discretion to set the duration of the term of parole granted, but in no event shall the term of parole exceed the maximum sentence imposed upon the inmate by the court.

(a.6) As to any person who is sentenced for conviction of an offense committed on or after July 1, 2002, involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., or for conviction of an offense committed on or after July 1, 2002, the underlying factual basis of which involved unlawful sexual behavior, and who is not subject to the provisions of part 10 of article 1.3 of title 18, C.R.S., such person shall be subject to the mandatory period of parole set forth in section 18-1.3-401 (1)(a)(V)(A), C.R.S.

(a.7) As to any person sentenced for conviction of a sex offense pursuant to the provisions of part 10 of article 1.3 of title 18, C.R.S., committed on or after November 1, 1998, the board shall grant parole or refuse to grant parole, fix the conditions thereof, and set the duration of the term of parole granted pursuant to the provisions of part 10 of article 1.3 of title 18, C.R.S.

(b) Conditions imposed for parole may include, but are not limited to, requiring that the offender pay reasonable costs of supervision of parole or placing the offender on home detention as defined in section 18-1.3-106 (1.1), C.R.S.

(c) (I) As a condition of parole, the board shall order that the offender make restitution to the victim or victims of his or her conduct if such restitution has been ordered by the court pursuant to article 18.5 of title 16. The order must require the offender to make restitution within the period of time that the offender is on parole as specified by the board. In the event that the defendant does not make full restitution by the date specified by the board, the restitution may be collected as provided for in article 18.5 of title 16.

(II) If the offender fails to pay the restitution, he or she may be returned to the board and, upon proof of failure to pay, the board shall:

(A) (Deleted by amendment, L. 96, p. 1779, § 5, effective June 3, 1996.)

(B) Order that the offender continue on parole or extend the period of parole, either subject to the same condition or modified conditions of parole; or

(C) Revoke the parole and request the sheriff of the county in which the hearing is held to transport the parolee to a place of confinement designated by the executive director; or

(D) Revoke parole for a period not to exceed one hundred eighty days and request the sheriff of the county in which the hearing is held to transport the parolee to a community corrections program pursuant to section 18-1.3-301 (3), C.R.S., a place of confinement within the department of corrections, or any private facility that is under contract with the department of corrections; or

(E) Revoke parole for a period not to exceed ninety days and request the sheriff of the county in which the hearing is held to transport the parolee to the county jail of such county or to any private facility that is under contract with the department of corrections.

(III) (Deleted by amendment, L. 2000, p. 1043, § 4, effective September 1, 2000.)

(d) If, as a condition of parole pursuant to paragraph (b) of this subsection (5), a parolee will be required to attend a postsecondary educational institution as a part of his parole plan, the board, before granting parole, shall first notify the postsecondary educational institution and the prosecuting attorney of the parolee's plan and request their comments thereon. The notice shall include all relevant information pertaining to the person and the crime for which he was convicted. The postsecondary educational institution and the prosecuting attorney shall reply to the board in writing within ten days of receipt of the notification or within such other reasonable time in excess of ten days as specified by the board. The postsecondary educational institution's reply shall include a statement of whether or not it will accept the parolee as a student. Acceptance by a state postsecondary educational institution shall be pursuant to section 23-5-106, C.R.S.

(e) As a condition of parole of every person convicted of the class 2 felony of sexual assault in the first degree under section 18-3-402 (3), C.R.S., for an offense committed prior to November 1, 1998, the board shall require that the parolee participate in a program of mental health counseling or receive appropriate treatment to the extent that the board deems appropriate to effectuate the successful reintegration of the parolee into the community.

(f) (I) As a condition of every parole, the parolee shall sign a written agreement that contains such parole conditions as deemed appropriate by the board, which conditions shall include but need not be limited to the following:

(A) That the parolee shall go directly to a place designated by the board upon his release from the institution to which he has been confined;

(B) That the parolee shall establish a residence of record and shall not change it without giving prior notification to his or her community parole officer and that the parolee shall not leave the state without the permission of his or her community parole officer;

(C) That the parolee shall obey all state and federal laws and municipal ordinances, conduct himself or herself as a law-abiding citizen, and obey and cooperate with his or her community parole officer;

(D) That the parolee shall make reports as directed by his or her community parole officer, permit residential visits by the community parole officer, and allow the community parole officer to make searches of his or her person, residence, or vehicle;

(E) That the parolee shall not own, possess, or have under his control or in his custody any firearm or other deadly weapon;

(F) Repealed.

(G) That the parolee shall seek and obtain employment or shall participate in a full-time educational or vocational program while on parole, unless such requirement is waived by his or her community parole officer;

(H) That the parolee shall not abuse alcoholic beverages or use illegal drugs while on parole;

(I) That the parolee shall abide by any other condition the board may determine to be necessary;

(J) That the parolee shall contact any delegate child support enforcement unit with whom the parolee may have a child support case to arrange and fulfill a payment plan to pay current child support, child support arrearages, or child support debt due under a court or administrative order.

(II) The parole agreement shall also contain a notification to the parolee that, should he violate any of the said conditions or should his behavior while on parole indicate the potentiality for criminality or violence, his parole may be subject to revocation.

(III) The provisions of this paragraph (f) shall apply to any person paroled on or after July 1, 1987, and to any person whose parole conditions are modified by the board on or after said date.

(g) (I) As a condition of parole, the board shall require any offender convicted of or who pled guilty or nolo contendere to an offense for which the factual basis involved a sexual offense as described in part 4 of article 3 of title 18, C.R.S., to submit to chemical testing of a biological substance sample from the offender to determine the genetic markers thereof and to chemical testing of his or her saliva to determine the secretor status thereof. Such testing shall occur prior to the offender's release from incarceration, and the results thereof shall be filed with and maintained by the Colorado bureau of investigation. The results of such tests shall be furnished to any law enforcement agency upon request.

(II) The provisions of this paragraph (g) shall apply to any person who is paroled on or after May 29, 1988, and to any person whose parole conditions are modified by the board on or after said date.

(III) Any costs of implementing this paragraph (g) shall be derived solely from appropriations made from moneys in the victims assistance and law enforcement fund created pursuant to section 24-33.5-506, C.R.S.

(h) Repealed.

(i) (Deleted by amendment, L. 2001, p. 955, § 3, effective July 1, 2001.)

(j) As a condition of parole, the board may order any person who is not otherwise subject to the provisions of article 22 of title 16, C.R.S., and is convicted of an offense, the underlying factual basis of which is determined by the department of corrections to involve unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., to register as a sex offender for the period of the person's parole. Such registration shall be completed as provided in article 22 of title 16, C.R.S. Within five business days after completion of the period of parole and final discharge from the legal custody of the department of corrections, the department of corrections shall notify the Colorado bureau of investigation to remove the person's name from the Colorado sex offender registry.

(k) As a condition of every grant of parole, the board shall require the offender to execute a written prior waiver of extradition stating that the offender consents to extradition to this state and waives all formal procedures incidental to extradition proceedings in the event that the offender is arrested in another state upon an allegation that the defendant has violated the terms of his or her parole, and acknowledging that the offender shall not be admitted to bail in any other state pending extradition to this state.

(5.5) (a) As a condition of parole, the board may require every parolee at the parolee's own expense to submit to random chemical testing of a biological substance sample from the parolee to determine the presence of drugs or alcohol.

(b) For purposes of this subsection (5.5), "drug" means:

(I) Any "controlled substance" as defined in section 18-18-102 (5), C.R.S.; and

(II) Any "drug" as defined in section 27-80-203 (13), C.R.S., if chemical testing conducted pursuant to paragraph (a) of this subsection (5.5) reveals such drug is present at such a level as to be considered abusive pursuant to regulations established by the board in consultation with the department of human services.

(c) (I) If chemical testing is required as a condition of parole, the community parole officer is responsible for acquiring at random a biological substance sample from a parolee.

(II) At the time the community parole officer acquires a biological substance sample pursuant to subparagraph (I) of this paragraph (c), the community parole officer shall direct the parolee to pay the necessary fee for the testing of his or her biological substance sample directly to the private laboratory under contract with the department, the department of public safety, or a local governmental agency pursuant to subparagraph (IV) of this paragraph (c).

(III) The community parole officer shall submit the biological substance sample to a private laboratory under contract with the department, the department of public safety, or a local governmental agency pursuant to subparagraph (IV) of this paragraph (c) for testing. The contracting laboratory shall return the results of the tests to the community parole officer within five working days after receipt of the sample. The results of the test shall be made available by the community parole officer to the parolee or the parolee's attorney on request.

(IV) The department and the department of public safety and local governmental agencies for inmates paroled to community corrections facilities shall enter into one or more contracts with private laboratories for chemical testing under this subsection (5.5). Any private laboratory that contracts with the department, the department of public safety, or a local governmental agency shall use appropriate methods to ensure compliance with evidentiary rules and requirements. Any contract entered into pursuant to this subparagraph (IV) shall specify the fee to be charged the parolee for chemical biological substance sample testing.

(d) (I) If a chemical test administered pursuant to the requirements of this subsection (5.5) reflects the presence of drugs or alcohol, the parolee may be required to participate at his own expense in an appropriate drug or alcohol program, community correctional nonresidential program, mental health program, or other fee-based or non-fee-based treatment program approved by the parole board.

(II) (A) Any subsequent chemical testing reflecting the presence of alcohol may be grounds for arrest of the parolee and the initiation of revocation proceedings at the discretion of the community parole officer pursuant to section 17-2-103.

(B) A parolee may be arrested and a proceeding for revocation may be initiated pursuant to the provisions of section 17-2-103 if any subsequent chemical test reflects the presence of drugs pursuant to subparagraph (I) of paragraph (b) of this subsection (5.5).

(C) A parolee may be arrested and proceedings for revocation may be initiated pursuant to section 17-2-103 if any subsequent chemical test reveals the presence of drugs as defined in subparagraph (II) of paragraph (b) of this subsection (5.5) at a level considered to be abusive as established by the board pursuant to said section.

(e) Repealed.

(f) Section 16-3-309, C.R.S., pertaining to the admissibility of laboratory tests shall apply to the admissibility of chemical tests required by this subsection (5.5) in parole revocation hearings conducted pursuant to section 17-2-103.

(g) This subsection (5.5) shall not apply to any parolee to whom article 11.5 of title 16, C.R.S., applies.

(5.7) If, as a condition of parole, an offender is required to undergo counseling or treatment, unless the parole board determines that treatment at another facility or with another person is warranted, the treatment or counseling must be at a facility or with a person:

(a) Approved by the office of behavioral health in the department of human services, established in article 80 of title 27, if the treatment is for alcohol or drug abuse;

(b) Certified or approved by the sex offender management board, established in section 16-11.7-103, C.R.S., if the offender is a sex offender;

(c) Certified or approved by a domestic violence treatment board, established pursuant to part 8 of article 6 of title 18, C.R.S., if the offender was convicted of or the underlying factual basis of the offense included an act of domestic violence as defined in section 18-6-800.3, C.R.S.; or

(d) Licensed or certified by the division of adult parole in the department of corrections, the department of regulatory agencies, the office of behavioral health in the department of human services, the state board of nursing, or the Colorado medical board, whichever is appropriate for the required treatment or counseling.

(5.8) Notwithstanding the provisions of subsection (5.7) of this section, if, as a condition of parole, an offender who was convicted of or pled guilty to an offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., is required to undergo counseling or treatment, such treatment or counseling shall be at a facility or with a person listed in subsection (5.7) of this section and the parole board may not determine treatment at another facility or with another person is warranted.

(5.9) As a condition of parole of each person convicted of a felony DUI offense described in section 42-4-1301 (1)(a), (1)(b), or (2)(a), C.R.S., the board shall require the parolee to use an approved ignition interlock device for the entire period of the person's parole.

(6) The board has the authority at any time after the period of any parole is fixed to shorten the period thereof or to lengthen said period within the limits specified in subsection (5) of this section; except that the provisions of this subsection (6) shall not apply to any person sentenced as a sex offender pursuant to part 10 of article 1.3 of title 18, C.R.S.

(7) The board has exclusive power to conduct all proceedings involving an application for revocation of parole.

(8) The board has the power, in the performance of official duties, to issue warrants and subpoenas, to compel the attendance of witnesses and the production of books, papers, and other documents pertinent to the subject of its inquiry, and to administer oaths and take the testimony of persons under oath. The issuance of a warrant tolls the expiration of a parolee's parole.

(9) (a) (I) Except as otherwise provided in subparagraph (I) of paragraph (f) of subsection (4) of this section, whenever an inmate initially applies for parole, the board shall conduct an interview with the inmate. At such interview at least one member of the board shall be present. Any final action on an application shall not be required to be made in the presence of the inmate or parolee, and any such action shall require the concurrence of at least two members of the board. When the two members do not concur, a third member shall review the record and, if deemed necessary, interview the applicant and cast the deciding vote. Any subsequent application for parole shall be considered by the board in accordance with the provisions of paragraph (a) of subsection (4) of this section.

(II) The provisions of subparagraph (I) of this paragraph (a) shall also apply to all interviews of inmates who apply for parole pursuant to section 17-22.5-303, who were sentenced for an offense committed on or after July 1, 1979.

(b) When a recommendation has been made before the board for revocation or modification of a parole, the final disposition of such application shall be reduced to writing. The parolee shall be advised by the board of the final decision at the conclusion of the hearing or within a period not to exceed five working days following said hearing; however, a parolee may waive the five-day notice requirement. A copy of the final order of the board shall be delivered to the parolee within ten working days after the completion of the hearing.

(c) If the parolee decides to appeal the decision to revoke his parole, such appeal shall be filed within thirty days of such decision. The parolee shall remain in custody pending the appeal. Two members of the board, excluding the one who conducted the revocation proceeding, shall review the record within fifteen working days after the filing of the appeal. They shall notify the parolee of their decision in writing within ten working days after such decision has been made.

(d) The district attorney or the attorney general may appeal the decision of a member of the board to two members of the board, excluding the member who conducted the parole revocation proceeding.

(10) The board shall interview all parole applicants at the institution or in the community in which the inmate is physically held or through teleconferencing as provided in subparagraph (II) of paragraph (d) of subsection (3) of this section. The site location of an interview shall not be changed within the thirty days preceding the interview date without the approval of the board. Any inmate of an adult correctional institution who has been transferred by executive order or by civil commitment or ordered by a court of law to the Colorado mental health institute at Pueblo may be heard at the Colorado mental health institute at Pueblo upon an application for parole.

(11) Repealed.

(12) All votes of the board at any hearing or appeal held pursuant to this section shall be recorded by member and shall be a public record open to inspection and shall be subject to the provisions of part 3 of article 72 of title 24, C.R.S.

(13) (a) The board may appoint or contract with an attorney to represent a parolee at a parole revocation hearing only if:

(I) The parolee denies that he violated the condition or conditions of his parole, as set forth in the complaint;

(II) The parolee is incapable of speaking effectively for himself;

(III) The parolee establishes to the satisfaction of the board that he is indigent; and

(IV) The board, after reviewing the complaint, makes specific findings in writing that the issues to be resolved are complex and that the parolee requires the assistance of counsel.

(b) Repealed.

(14) The board shall consider the parole of a person whose parole is revoked either for a technical violation or based on a self-revocation at least once within one hundred eighty days after the revocation if the person's release date is more than nine months from the date of the person's revocation; except that a person whose parole is revoked based on a technical violation that involved the use of a weapon shall not be considered for parole for one year.

(15) Each correctional facility and private contract prison shall make available to the board hearing room space and video teleconferencing technology that are acceptable to the board for the purpose of conducting parole hearings within the administrative area of or another location within the facility acceptable to the board.



§ 17-2-202.5. Administrative hearing officers and release hearing officers - qualifications - duties

(1) (a) To be eligible to serve as an administrative hearing officer or administrative law judge under contract with the board, an attorney shall have five years' experience in the practice of law and be knowledgeable of parole laws and guidelines, offender rehabilitation, correctional administration, the functioning of the criminal justice system, issues associated with victims of crime, the duties of parole board members, and actuarial risk assessment instruments and other offender assessment instruments used by the board and the department of corrections.

(b) An administrative hearing officer or administrative law judge under contract with the board is required to complete twelve hours annually of continuing education or training consistent with section 17-2-201 (1)(e).

(c) An administrative hearing officer or administrative law judge under contract with the board shall comply with the data and information collection on decision-making as required by section 17-22.5-404 (6) and shall transmit this information as directed by the chairperson or board policy.

(d) The sole remedy for failure to comply with training and data collection requirements shall be termination of the employee, and the failure to comply with training and data collection requirements shall not create any right for any offender.

(2) (a) A release hearing officer shall have three years of relevant experience and be knowledgeable of parole laws and guidelines, offender rehabilitation, correctional administration, the functioning of the criminal justice system, the issues associated with victims of crime, the duties of parole board members, and actuarial risk assessment instruments and other offender assessment instruments used by the board and the department of corrections.

(b) A release hearing officer under contract with the board is required to complete twelve hours annually of continuing education or training consistent with section 17-2-201 (1)(e).

(c) A release hearing officer shall comply with the data and information collection on decision-making required by section 17-22.5-404 (6) and shall transmit this information as directed by the chairperson or board policy.

(d) The sole remedy for failure to comply with training and data collection requirements shall be termination of the employee, and the failure to comply with training and data collection requirements shall not create any right for any offender.



§ 17-2-204. Parole may issue - when

(1) The board, pursuant to rules and regulations, may issue a parole or permit to go at large to any inmate who now is imprisoned in a correctional facility and who may have served the minimum term pronounced by the court or, in the absence of such minimum term pronounced by the court, the minimum term provided by law for the crime for which he was convicted.

(2) (a) Any inmate who does not wish to be considered for parole shall sign a waiver witnessed by an institutional supervisory employee no later than thirty days prior to the date of the scheduled parole hearing. Except as otherwise provided in this subsection (2), any waiver signed by an inmate in accordance with this subsection (2) shall become effective on the date of signing and shall remain in effect for six months after the date of the scheduled parole hearing. The inmate may not withdraw such waiver or submit an application for parole at any time during the six-month period.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), an inmate who waives parole consideration may, no later than thirty days prior to the date of the scheduled parole hearing, make a written request that the six-month waiver period be shortened to a lesser period of time. Such request shall specifically state grounds constituting sufficient and reasonable cause as to why the six-month waiver period should be shortened. Such request shall also specifically state the lesser period of time being requested by the inmate. The chairperson of the board, vice-chairperson of the board, or the designee of either, in his or her discretion, shall grant or deny the inmate's request for the shortened waiver period made under this paragraph (b).

(c) If the inmate's request for the shortened waiver period is made and granted in accordance with paragraph (b) of this subsection (2), the inmate may not, at any time prior to the date of the rescheduled parole hearing, make another such request. In the event such inmate is not prepared for or otherwise not ready to proceed at the rescheduled parole hearing, the inmate shall be deemed to have waived parole consideration for a period of six months following the date of such hearing.



§ 17-2-207. Parole - regulations

(1) and (2) Repealed.

(3) Offenders on parole shall remain under legal custody and shall be subject at any time to be returned to a correctional facility.

(4) From and after the suspension, cancellation, or revocation of the parole of any prisoner and until his return to custody, he shall be deemed a parole violator and fugitive from justice, and no part of the time during which he was on parole shall be deemed a part of his term.



§ 17-2-209. Civil proceedings - inmate subject to parole

When an inmate has met all of the requirements to be eligible for parole, but the board has reason to believe that the inmate may have a mental health disorder as defined in section 27-65-102, the board shall initiate civil proceedings pursuant to article 23 of this title 17 and articles 10.5, 65, 67, 92, 93, and 94 of title 27.



§ 17-2-210. Duties of board

The board, acting through its chairperson or an assistant or a community parole officer, shall promptly commence civil proceedings pursuant to section 17-2-209 and shall notify the office of the attorney general, who shall then represent the board in the hearings.



§ 17-2-211. Jurisdiction of courts

All civil actions under sections 17-2-209 to 17-2-212 shall be brought in the court of proper jurisdiction in the county of Pueblo, state of Colorado. Wherever and whenever possible, qualified witnesses in the field of mental health shall be obtained from the Colorado mental health institute at Pueblo.



§ 17-2-212. Duty of warden

If the board has previously considered an inmate for release and the inmate is still imprisoned and if the inmate's mental condition is questioned by a warden of a correctional facility, it is the duty of said warden to notify the chairperson of the board at least forty days prior to the discharge of the inmate, and the chairperson then shall proceed in the same manner outlined in sections 17-2-210 and 17-2-211.



§ 17-2-213. Application of part

Effective July 1, 1979, the provisions of this part 2 relating to the power of the state board of parole to grant parole and to establish the duration of the term of parole shall apply only to persons sentenced for conviction of a felony committed prior to July 1, 1979, persons sentenced for conviction of a misdemeanor, persons sentenced for conviction of a sex offense, as defined in section 18-1.3-903 (5), C.R.S., or a class 1 felony, and persons sentenced as habitual criminals pursuant to section 18-1.3-801, C.R.S. Parole for persons sentenced for conviction of a class 2, class 3, class 4, or class 5 felony committed on or after July 1, 1979, or a level 1, level 2, level 3, or level 4 drug felony committed on or after October 1, 2013, shall be as provided in sections 18-1.3-401 and 18-1.3-401.5, C.R.S., and article 22.5 of this title.



§ 17-2-214. Right to attend parole hearings

(1) The victim of any crime or any person requested by the victim to appear on behalf of such victim or a relative of the victim, if the victim has died or is a minor or is incapacitated and unable to appear, has the right to attend any parole proceeding under this title relative to said crime and has the right to appear, personally or with counsel, at the proceeding and to reasonably express his or her views concerning the crime, the offender, and whether or not the offender should be released on parole, and if so released under what conditions. The board, in deciding whether to release the offender on parole, and if so under what conditions, shall consider the testimony of such person.

(2) (a) In the case of any offenses against the person, as specified in article 3 of title 18, C.R.S., notice of any parole proceeding shall be sent by the department of corrections, working in cooperation with the board, to any victim of the crime or relative of the victim, if the victim has died, at least sixty days before the hearing. Such notice shall be sent to the last address in the possession of the department of corrections or the board, and the victim of the crime or relative of the victim, if the victim has died, has the duty to keep the department of corrections or the board informed of his or her most current address.

(b) In the case of any offenses other than offenses against the person as specified in article 3 of title 18, C.R.S., notice of any parole proceeding shall be sent by the department of corrections, working in cooperation with the board, only upon request to the department of corrections or the board, to any victim of the crime or relative of a victim, if the victim has died, who makes such a request at least sixty days before the hearing. Such notice shall be sent to the last address in the possession of the department of corrections or the board, and the victim of the crime or relative of the victim, if the victim has died, has the duty to keep the department of corrections or the board informed of his or her most current address.



§ 17-2-215. Notification of parole proceeding

In addition to the notice required by section 17-2-214 (2), the department of corrections shall establish a system of notification under which any person may make a written request to the department of corrections or the board for the notification of any parole proceeding concerning an offender, which notice shall be given by the department of corrections, working in cooperation with the board, at least thirty days before the hearing. Such notice shall be sent to the last-known address of the person making a written request for notification in the possession of the department of corrections or the board, and the person making such written request for notification has the duty to keep the department of corrections or the board informed of his or her current address.



§ 17-2-216. Application of sections 17-2-214 and 17-2-215

The provisions of sections 17-2-214 and 17-2-215 shall apply to any parole proceeding held on or after July 1, 1985, irrespective of when the offender was sentenced or incarcerated.



§ 17-2-217. Release hearing officers - pilot program

(1) The department and the board are hereby authorized to conduct a release hearing officers pilot program that utilizes the officers described in section 17-2-201 (3)(c.5).

(2) Repealed.






Part 3 - Cooperative Return of Parole and Probation Violators

§ 17-2-301. Short title

This part 3 shall be known and may be cited as the "Cooperative Return of Parole and Probation Violators Act of 1957".



§ 17-2-302. Director - powers

The executive director is authorized to deputize any person regularly employed by the state of Colorado, or any person regularly employed by another state, to act as an officer and agent of this state in effecting the return of any person who has violated the terms and conditions of parole or probation as granted by this state. In any matter relating to the return of such a person, any agent so deputized shall have all the powers of a police official of this state.



§ 17-2-303. Deputization

Any deputization pursuant to section 17-2-302 shall be in writing, and any person authorized to act as an agent of this state pursuant to this part 3 shall carry formal evidence of his deputization and shall produce the same upon demand.



§ 17-2-304. Interstate agreements

The executive director is authorized to enter into contracts with similar officials of any other state, subject to approval of the governor, for the purpose of sharing an equitable portion of the cost of effecting the return of any person who has violated the terms and conditions of parole or probation as granted by this state.









Article 10 - Cost of Care Reimbursement

§ 17-10-101. Legislative declaration

The general assembly hereby finds that persons who are convicted of offenses in the state which result in such persons being confined to a local jail or a correctional facility, being sentenced to home detention, being placed on probation by the sentencing court, or being placed on parole by the state board of parole should be required, where appropriate, to reimburse the state or a county or a city and county for the cost of care incurred as a result of such sentence. The general assembly further finds that a convicted person's financial circumstances may be fraudulently misrepresented to the sentencing court or that such circumstances may change after sentencing so that a person who is unable to pay the cost of care at sentencing may be or become able to contribute to the cost of care at a later date.



§ 17-10-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Cost of care" means the cost to the department or a county or a city and county charged with the custody of an offender for providing room, board, clothing, medical care, and other normal living expenses for an offender confined to a local jail or a correctional facility, or any costs associated with maintaining an offender in a home detention program contracted for by the department of public safety, as determined by the executive director of the department of corrections or the executive director of the department of public safety, whichever is appropriate, or the cost of supervision of probation when the offender is granted probation, or the cost of supervision of parole when the offender is placed on parole by the state board of parole, as determined by the court.

(2) "Estate" means any tangible or intangible properties, real or personal, belonging to or due to an offender, including income or payments to such person received or earned prior to or during incarceration from salary or wages, bonuses, annuities, pensions, or retirement benefits, or any source whatsoever except federal benefits of any kind. Real property that is held in joint ownership or ownership in common with an offender's spouse, while being used and occupied by the spouse as a place of residence, shall not be considered a part of the estate of the offender for the purposes of this article.

(3) "Offender" means a person confined to a correctional facility or a local jail as the result of a conviction of a crime or to home detention, a person placed on probation by the sentencing court, or a person placed on parole by the state board of parole.



§ 17-10-103. Action for reimbursement of cost of care

(1) When any person has been sentenced to confinement in a local jail or a correctional facility or to home detention or has been granted probation or has been placed on parole by the state board of parole and the sentencing court has not entered an order pursuant to section 18-1.3-701, C.R.S., requiring such person to pay the full cost of care incurred during such person's sentence, the state, the appropriate prosecuting attorney, the department of corrections, the judicial department, or any government agency which has incurred cost of care of such person may file an action for reimbursement for cost of care.

(2) In an action filed pursuant to this article, the plaintiff seeking reimbursement for cost of care shall demonstrate that the offender substantially misrepresented such offender's financial status to the sentencing court or that such offender's financial circumstances have changed substantially after sentencing.

(3) If, after a hearing, the court determines that the offender has sufficient assets to pay all or part of the cost of care, the court shall order the offender to make such payments toward the cost of care as are appropriate under the circumstances. In setting the amount of such payments, the court shall take into consideration and make allowances for any restitution ordered to the victim or victims of a crime, which shall take priority over any payments ordered pursuant to this article, and for the maintenance and support of the offender's spouse, dependent children, or any other persons having a legal right to support and maintenance out of the offender's estate. If the offender is confined to a local jail or a correctional facility or is under home detention, the court shall also consider the financial needs of the offender for the six-month period immediately following the offender's release, for the purpose of allowing the offender to seek employment. The court shall determine the amount which shall be paid by the offender for cost of care, which amount shall in no event be in excess of the per capita cost of maintaining prisoners in the local jail or a correctional facility, the per capita cost of maintaining an offender under home detention, the per capita cost of supervising an offender on probation, or the per capita cost of supervising an offender placed on parole, as the case may be.

(4) After the set-offs for restitution and for maintenance and support as provided in subsection (3) of this section, any amounts recovered pursuant to this section that are available to reimburse the costs of providing medical care shall be used to reimburse the state for the state's financial participation for medical assistance if medical care is provided for the inmate or an infant of a female inmate under the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S.



§ 17-10-104. Action for reimbursement of cost of care - when commenced

(1) An action may be commenced pursuant to section 17-10-103 against any offender:

(a) At any time during the imprisonment of such offender;

(b) During the period of probation supervision of such offender; or

(c) Within two years after the offender's release from imprisonment or release from probation supervision.

(2) A plaintiff may recover the expenses incurred on behalf of an offender during the entire period the offender has been confined in a correctional facility or a local jail, under home detention, under probation supervision, or placed on parole.



§ 17-10-105. Jurisdiction - process

(1) An action to recover cost of care brought pursuant to this article shall be brought in the district court of any county in which the offender has been confined, supervised on probation, or placed on parole.

(2) The practice and procedure in an action to recover cost of care shall be governed by the Colorado rules of civil procedure.



§ 17-10-106. Costs of the action - payment by offender

If the court determines that the offender has a sufficient estate to pay the cost of care, the court may also order that such offender pay the costs of any action filed pursuant to this article.









Correctional Facilities and Programs

Article 18 - Correctional Facilities - Statutory Appropriations

§ 17-18-108. Appropriation to comply with section 2-2-703 - HB 13-1154 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations, or so much thereof as may be necessary, are made in order to implement House Bill 13-1154, enacted in 2013:

(a) For the fiscal year beginning July 1, 2014, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of one hundred twenty-four thousand sixty-three dollars ($124,063).

(b) For the fiscal year beginning July 1, 2015, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of one hundred twenty-one thousand seven hundred seventy-three dollars ($121,773).

(c) For the fiscal year beginning July 1, 2016, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of seventy-six thousand six hundred fifty-five dollars ($76,655).

(d) For the fiscal year beginning July 1, 2017, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of seventy-six thousand six hundred fifty-five dollars ($76,655).

(2) This section is repealed, effective July 1, 2018.



§ 17-18-111. Appropriation to comply with section 2-2-703 - SB 14-049 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations, or so much thereof as may be necessary, are made in order to implement Senate Bill 14-049, enacted in 2014:

(a) For the fiscal year beginning July 1, 2015, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of twenty-one thousand four hundred eighty-four dollars ($21,484).

(b) For the fiscal year beginning July 1, 2016, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of forty-two thousand nine hundred sixty-eight dollars ($42,968).

(c) For the fiscal year beginning July 1, 2017, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of sixty-four thousand four hundred fifty-two dollars ($64,452).

(d) For the fiscal year beginning July 1, 2018, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of eighty-five thousand nine hundred thirty-five dollars ($85,935).

(2) This section is repealed, effective July 1, 2019.



§ 17-18-114. Appropriation to comply with section 2-2-703 - HB 14-1037 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations, or so much thereof as may be necessary, are made in order to implement House Bill 14-1037, enacted in 2014:

(a) For the fiscal year beginning July 1, 2015, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of twenty-one thousand four hundred eighty-four dollars ($21,484).

(b) For the fiscal year beginning July 1, 2016, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of twenty-one thousand four hundred eighty-four dollars ($21,484).

(c) For the fiscal year beginning July 1, 2017, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of twenty-one thousand four hundred eighty-four dollars ($21,484).

(d) For the fiscal year beginning July 1, 2018, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of twenty-one thousand four hundred eighty-four dollars ($21,484).

(2) This section is repealed, effective July 1, 2019.



§ 17-18-115. Appropriation to comply with section 2-2-703 - HB 14-1214 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations, or so much thereof as may be necessary, are made in order to implement House Bill 14-1214, enacted in 2014:

(a) For the fiscal year beginning July 1, 2017, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of twenty thousand fifty-two dollars ($20,052).

(b) For the fiscal year beginning July 1, 2018, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of fifty-nine thousand two hundred ninety-five dollars ($59,295).

(2) This section is repealed, effective July 1, 2019.



§ 17-18-116. Appropriation to comply with section 2-2-703 - SB 14-176 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations, or so much thereof as may be necessary, are made in order to implement Senate Bill 14-176, enacted in 2014:

(a) For the fiscal year beginning July 1, 2015, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of twenty-one thousand four hundred eighty-four dollars ($21,484).

(b) For the fiscal year beginning July 1, 2016, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of forty-two thousand nine hundred sixty-eight dollars ($42,968).

(c) For the fiscal year beginning July 1, 2017, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of sixty-four thousand four hundred fifty-two dollars ($64,452).

(d) For the fiscal year beginning July 1, 2018, in addition to any other appropriation, there is hereby appropriated to the department, out of any moneys in the general fund not otherwise appropriated, the sum of eighty-two thousand five hundred thirty-four dollars ($82,534).

(2) This section is repealed, effective July 1, 2019.



§ 17-18-117. Appropriation to comply with section 2-2-703 - HB 15-1229 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations are made in order to implement House Bill 15-1229, enacted in 2015:

(a) For the 2016-17 state fiscal year, twenty-two thousand sixty-eight dollars is appropriated to the department from the general fund.

(b) For the 2017-18 state fiscal year, twenty-two thousand sixty-eight dollars is appropriated to the department from the general fund.

(c) For the 2018-19 state fiscal year, twenty-two thousand sixty-eight dollars is appropriated to the department from the general fund.

(d) For the 2019-20 state fiscal year, five thousand seventy-six dollars is appropriated to the department from the general fund.

(2) This section is repealed, effective July 1, 2020.



§ 17-18-118. Appropriation to comply with section 2-2-703 - HB 15-1305 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations are made in order to implement House Bill 15-1305, enacted in 2015:

(a) For the 2016-17 state fiscal year, twenty-two thousand sixty-eight dollars is appropriated to the department from the general fund.

(b) For the 2017-18 state fiscal year, twenty-two thousand sixty-eight dollars is appropriated to the department from the general fund.

(c) For the 2018-19 state fiscal year, eleven thousand thirty-four dollars is appropriated to the department from the general fund.

(2) This section is repealed, effective July 1, 2020.



§ 17-18-119. Appropriation to comply with section 2-2-703 - HB 15-1341 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations are made in order to implement House Bill 15-1341, enacted in 2015:

(a) For the 2015-16 state fiscal year, eleven thousand thirty-four dollars is appropriated to the department from the general fund.

(b) For the 2016-17 state fiscal year, two hundred seventy-five thousand eight hundred forty-nine dollars is appropriated to the department from the general fund.

(c) For the 2017-18 state fiscal year, four hundred eighty-seven thousand seven hundred one dollars is appropriated to the department from the general fund.

(d) For the 2018-19 state fiscal year, four hundred eighty-seven thousand seven hundred one dollars is appropriated to the department from the general fund.

(e) For the 2019-20 state fiscal year, four hundred eighty-seven thousand seven hundred one dollars is appropriated to the department from the general fund.

(2) This section is repealed, effective July 1, 2020.



§ 17-18-120. Appropriation to comply with section 2-2-703 - HB 15-1043 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations are made in order to implement House Bill 15-1043, enacted in 2015:

(a) For the 2016-17 state fiscal year, two million five hundred eighty-one thousand nine hundred forty-four dollars is appropriated to the department from the general fund.

(b) For the 2017-18 state fiscal year, six million four hundred ninety-seven thousand one hundred fifty-eight dollars is appropriated to the department from the general fund.

(c) For the 2018-19 state fiscal year, nine million three hundred ninety-seven thousand six hundred eighty-nine dollars is appropriated to the department from the general fund.

(d) For the 2019-20 state fiscal year, nine million three hundred ninety-seven thousand six hundred eighty-nine dollars is appropriated to the department from the general fund.

(2) This section is repealed, effective July 1, 2020.



§ 17-18-121. Appropriation to comply with section 2-2-703 - SB 15-067 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations are made in order to implement Senate Bill 15-067, enacted in 2015:

(a) For the 2016-17 state fiscal year, two hundred nineteen thousand five hundred seventy-six dollars is appropriated to the department from the general fund.

(b) For the 2017-18 state fiscal year, three hundred twenty-nine thousand three hundred sixty-three dollars is appropriated to the department from the general fund.

(c) For the 2018-19 state fiscal year, four hundred seventeen thousand six hundred thirty-five dollars is appropriated to the department from the general fund.

(d) For the 2019-20 state fiscal year, five hundred five thousand nine hundred seven dollars is appropriated to the department from the general fund.

(2) This section is repealed, effective July 1, 2020.



§ 17-18-122. Appropriation to comply with section 2-2-703 - SB 16-142 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations are made in order to implement Senate Bill 16-142, enacted in 2016:

(a) For the 2017-18 state fiscal year, twenty-one thousand eight hundred sixty-four dollars is appropriated to the department from the general fund; and

(b) For the 2018-19 state fiscal year, five hundred forty-six dollars is appropriated to the department from the general fund.

(2) This section is repealed, effective July 1, 2019.



§ 17-18-123. Appropriation to comply with section 2-2-703 - HB 16-1080 - repeal

(1) Pursuant to section 2-2-703, C.R.S., the following statutory appropriations are made in order to implement House Bill 16-1080, enacted in 2016:

(a) For the 2017-18 state fiscal year, forty-three thousand seven hundred twenty-seven dollars is appropriated to the department from the general fund;

(b) For the 2018-19 state fiscal year, eighty-seven thousand four hundred fifty-four dollars is appropriated to the department from the general fund;

(c) For the 2019-20 state fiscal year, one hundred thirty-one thousand one hundred eighty-one dollars is appropriated to the department from the general fund; and

(d) For the 2020-21 state fiscal year, one hundred seventy thousand nine hundred dollars is appropriated to the department from the general fund.

(2) This section is repealed, effective July 1, 2021.






Article 19 - Correctional Facilities - Visitors and Employees

§ 17-19-101. Visitors at correctional facilities

(1) Any person who wishes to enter a correctional facility shall be asked, prior to entering the facility, to sign a consent form in which the visitor shall give his consent to be stopped and searched by a person of the same sex and to have his vehicle, if any, searched without probable cause while in the correctional facility. Said form shall be as promulgated by the executive director with the advice of the attorney general. A person who refuses to sign said form shall not be admitted to a correctional facility.

(2) At each entrance to a correctional facility, the executive director shall cause to be displayed at all times in a prominent place a sign in English and in Spanish with a minimum height of two feet and a minimum width of three feet and with each letter to be a minimum of two inches in height, which shall read as follows:

NOTICE

ANY PERSON WHO WISHES TO ENTER THIS CORRECTIONAL FACILITY SHALL BE ASKED, PRIOR TO ENTERING THE FACILITY, TO SIGN A CONSENT FORM IN WHICH SAID PERSON SHALL GIVE HIS CONSENT TO BE STOPPED AND SEARCHED BY A PERSON OF THE SAME SEX AND TO HAVE HIS VEHICLE, IF ANY, SEARCHED WITHOUT PROBABLE CAUSE WHILE IN THE CORRECTIONAL FACILITY. ANY PERSON WHO REFUSES TO SIGN SAID FORM SHALL NOT BE ADMITTED TO THIS

CORRECTIONAL FACILITY.(3) "Correctional facility", as used in this section, means any facility under the supervision of the department in which persons are or may be lawfully held in custody as a result of conviction of a crime.



§ 17-19-102. Employees of correctional facilities

Any person who wishes to become or to continue as an employee, including but not limited to contract employees and volunteers, of a correctional facility, as defined in section 17-19-101 (3), shall sign, as a condition of his or her employment or of volunteering, a consent form in which the employee or volunteer shall give his or her consent to be stopped and searched without probable cause by a person of the same sex while engaged in the performance of his or her duties within or around the correctional facility. Said form shall be as promulgated by the executive director with the advice of the attorney general.






Article 20 - Correctional Facilities

§ 17-20-101. State institutions

All correctional facilities under the supervision of the executive director, wherever located, shall be maintained as state institutions.



§ 17-20-102. Administration of correctional facilities - wardens - reports

(1) The organization and administration of all correctional facilities under the supervision of the executive director shall be the responsibility of such executive director.

(2) (Deleted by amendment, L. 93, p. 49, § 2, effective July 1, 1993.)

(3) The wardens of correctional facilities shall report to such persons as the executive director designates at such times and on such matters as the executive director may require. Publications of all correctional facilities under the supervision of the executive director that are intended to be circulated in quantity outside such facilities are subject to the approval and control of the executive director or the executive director's designee.



§ 17-20-103. Wardens and others - conservators of peace

The wardens of all correctional facilities under the supervision of the executive director and the staff of such correctional facilities shall be conservators of the peace. As such they shall have the power to arrest or cause to be arrested, with or without process, upon any grounds owned or leased by this state and used by such correctional facilities, any person who breaks the peace, has an outstanding arrest warrant, or is found upon said grounds violating any criminal law of this state and to turn such person over to local law enforcement for detainment and disposition. Local law enforcement authorities are obligated to respond at the facilities' request to carry out the provisions of this section.



§ 17-20-112. Wardens shall record infractions

It is the duty of the wardens to keep a record of all infractions of the prison rules and regulations, as prescribed by the department.



§ 17-20-114.5. Restriction of privileges in correctional facilities - restriction of privileges because of lawsuit filed without justification

(1) Any person convicted of a crime and confined in any state correctional facility listed in section 17-1-104.3 is not entitled to any privileges that may be made available by the department. If any such person is required by the department to perform any available labor, participate in any available educational program or work program, undergo any available counseling, or any one or a combination of the foregoing and such person does not perform the labor, participate in the program, undergo the counseling, or do any one or a combination of the foregoing as required by the department, the department shall deny specified privileges to such person. The privileges that the department shall deny to such person include, but are not limited to, television, radios, entertainment systems, and access to snacks. If the department denies television privileges, it may allow a person to watch television for educational purposes, including public television broadcasts transmitted to or available to the facility. A person who is physically unable to perform labor, participate in an educational program or work program, or undergo counseling may be allowed the privileges specified in this subsection (1). Nothing in this subsection (1) shall be construed to grant as a right any such labor, program, or counseling or any privileges listed in this subsection (1).

(2) (a) If any person is convicted of a crime and confined in any state correctional facility listed in section 17-1-104.3 or in any facility that houses adult offenders and such person files a lawsuit against the state of Colorado or against any state government official, officer, employee, or agent, the department or its agent having custody of the person shall deny specified privileges to such person if, upon the motion of any party or the court itself, a state or federal court finds that the action, or any part thereof, lacked substantial justification, was baseless, or was malicious or that the action, or any part thereof, was interposed for harassment. As used in this subsection (2), "lacked substantial justification" has the same meaning as that provided for such term in section 13-17-102 (4), C.R.S.

(b) The privileges denied to a person pursuant to the provisions of this subsection (2) include, but are not limited to, the privileges described in subsection (1) of this section. The department or its agent having custody of the person shall deny the privileges to the person for a period not to exceed one hundred twenty days for any such lawsuit.

(c) The department or its agent having custody of the person may not deny privileges to a person pursuant to the provisions of this subsection (2) if the court determines the lawsuit was asserted by the person in a good faith attempt to establish a new theory of law in Colorado.

(d) The department or its agent having custody of the person may determine not to deny privileges to a person pursuant to the provisions of this subsection (2) if, after filing the lawsuit, a voluntary dismissal of the action is filed within a reasonable time after the person filing the dismissal knew, or reasonably should have known, that he or she would not prevail in the action.



§ 17-20-115. Persons to perform labor

All persons convicted of any crime and confined in any state correctional facilities under the laws of this state, except such as are precluded by the terms of the judgment of conviction, shall perform labor under such rules and regulations as may be prescribed by the department.



§ 17-20-117. Labor of inmates

Every able-bodied inmate shall be put to and kept at the work most suitable to such inmate's capacity and most advantageous to the people of this state. Inmates who work in the department shall not be entitled to any right, benefit, or privilege applicable to employees of the state of Colorado.



§ 17-20-122. Justification of officer

If an inmate sentenced to any state correctional facility resists the authority of any officer or refuses to obey any officer's lawful commands, it is the duty of such officer immediately to enforce obedience by the use of such weapons or other aid as may be effectual. If in so doing any inmate thus resisting is wounded or killed by such officer or such officer's assistants, such use of force is justified and any officer using such force shall be held guiltless; but such officer shall not be excused for using greater force than the emergency of the case demands.



§ 17-20-123. Insurrection - duty of citizens

It is the duty of all the officers and other citizens of the state, by every means in their power, to suppress any insurrection among the inmates sentenced to any correctional facilities under the supervision of the executive director and to prevent the escape or rescue of any such inmate therefrom, or from any other legal confinement, or from any person in whose legal custody such inmate may be. If, in so doing or in arresting any inmate who may have escaped, such officer or other person wounds or kills such inmate or other person aiding or assisting such inmate, such officer or other person shall be justified and held guiltless; but such officer or other person shall not be excused for using greater force than the emergency of the case demands.



§ 17-20-124. Visitors at correctional facilities

The following persons are authorized to visit any correctional facilities under the supervision of the executive director at pleasure: The governor and the judges of the supreme court, court of appeals, and district courts. No other persons shall be permitted to go within a correctional facility where inmates are confined, except as otherwise provided under prison rules or by special permission of the warden.






Article 21 - Women's Correctional Institution



Article 22 - Reformatory



Article 22.5 - Inmate and Parole Time Computation

Part 1 - Applicability

§ 17-22.5-101. One continuous sentence

For the purposes of this article, when any inmate has been committed under several convictions with separate sentences, the department shall construe all sentences as one continuous sentence.



§ 17-22.5-102. Custody of department

When any person is sentenced to any correctional facility, that person shall be deemed to be in the custody of the executive director or his designee and shall begin serving his sentence on the date of sentencing.



§ 17-22.5-102.5. Purpose of parole

(1) The purposes of this article with respect to parole are:

(a) To further all purposes of sentencing and improve public safety by reducing the incidence of crime and technical parole violations committed by people on parole;

(b) To prepare, select, and assist people who, after serving a statutorily defined period of incarceration, will be transitioned and returned to the community;

(c) To set individualized conditions of parole and to provide supervision services and support to assist people on parole in addressing identified risks and needs; and

(d) To achieve a successful discharge from parole supervision for people on parole through compliance with the terms and conditions of release that address their risks and needs.



§ 17-22.5-103. Computation of time

No inmate shall be discharged from the department until he has remained the full term for which he was sentenced, to be computed on and after the day on which he was received into the same and excluding any time the inmate may have been at large by reason of escape therefrom, unless he is pardoned or otherwise released by legal authority.



§ 17-22.5-104. Parole - regulations

(1) Any inmate in the custody of the department may be allowed to go on parole in accordance with section 17-22.5-403, subject to the provisions and conditions contained in this article and article 2 of this title.

(2) (a) No inmate imprisoned under a life sentence for a crime committed before July 1, 1977, shall be paroled until such inmate has served at least ten calendar years, and no application for parole shall be made or considered during such period of ten years.

(b) No inmate imprisoned under a life sentence for a crime committed on or after July 1, 1977, but before July 1, 1985, shall be paroled until such inmate has served at least twenty calendar years, and no application for parole shall be made or considered during such period of twenty years.

(c) (I) Except as described in section 18-1.3-401 (4)(c), C.R.S., and in subparagraphs (IV) and (V) of paragraph (d) of this subsection (2), no inmate imprisoned under a life sentence for a crime committed on or after July 1, 1985, shall be paroled until such inmate has served at least forty calendar years, and no application for parole shall be made or considered during such period of forty years.

(II) Subparagraph (I) of this paragraph (c) does not apply to an inmate sentenced pursuant to section 16-13-101 (2), C.R.S., as it existed prior to July 1, 1993, for any crime committed on or after July 1, 1985, and the inmate shall be eligible for parole after the inmate has served forty calendar years less any time authorized pursuant to section 17-22.5-405.

(d) (I) No inmate imprisoned under a life sentence for a class 1 felony committed on or after July 1, 1990, shall be eligible for parole.

(II) This paragraph (d) shall not apply to any inmate sentenced pursuant to section 18-1.3-801 (2), C.R.S., for any crime committed on or after July 1, 1993, and any such inmate shall be eligible for parole in accordance with section 17-22.5-403.

(III) No inmate imprisoned under a life sentence pursuant to section 18-1.3-801 (2.5), C.R.S., and no inmate imprisoned under a life sentence pursuant to section 18-1.3-801 (1), C.R.S., on and after July 1, 1994, for a crime committed on and after that date, shall be paroled until such inmate has served at least forty calendar years, and no application for parole shall be made or considered during such period of forty years.

(IV) Notwithstanding the provisions of subparagraph (I) of this paragraph (d), an inmate imprisoned under a life sentence for a class 1 felony committed before July 1, 1990, or on or after July 1, 2006, who was convicted as an adult following direct filing of an information or indictment in the district court pursuant to section 19-2-517, C.R.S., or transfer of proceedings to the district court pursuant to section 19-2-518, C.R.S., may be eligible for parole after the inmate has served at least forty years, less any earned time granted pursuant to section 17-22.5-405. An application for parole may not be made or considered during this period.

(V) Notwithstanding the provisions of subparagraph (I) of this paragraph (d), an inmate sentenced to life imprisonment for a class 1 felony committed on or after July 1, 1990, and before July 1, 2006, who was convicted as an adult following direct filing of an information or indictment in the district court pursuant to section 19-2-517, C.R.S., or transfer of proceedings to the district court pursuant to section 19-2-518, C.R.S., or pursuant to either of these sections as they existed prior to their repeal and reenactment, with amendments, by House Bill 96-1005, may be eligible for parole after serving forty years, less any earned time granted pursuant to section 17-22.5-405.

(3) Repealed.



§ 17-22.5-105. Applicability of part

The provisions of this part 1 shall apply to all offenders sentenced to the department.



§ 17-22.5-107. Administrative release and revocation guidelines - creation

(1) (a) The division of criminal justice in the department of public safety, in consultation with the state board of parole, shall develop an administrative release guideline instrument for use by the board in evaluating applications for parole.

(b) The administrative release guideline instrument shall be used to provide the state board of parole with consistent and comprehensive information relevant to the factors listed in section 17-22.5-404 (4)(a). The instrument shall include a matrix of advisory-release-decision recommendations for the different risk levels.

(2) (a) The department of corrections, in consultation with the state board of parole, shall develop administrative revocation guidelines for use by the board in evaluating complaints filed for parole revocation.

(b) The administrative revocation guidelines shall be used to provide the state board of parole with consistent and comprehensive information based on the factors identified in section 17-22.5-404 (5)(a). The guidelines shall include a matrix of advisory-decision recommendations for the different risk levels.






Part 2 - Offenders Sentenced for Crimes Committed Prior to July 1, 1979

§ 17-22.5-201. Good time credit allowable

(1) Unless otherwise provided by law, every inmate confined in a correctional facility of the department who has committed no infraction of the rules or regulations of the department or the laws of the state and who performs in a faithful, diligent, industrious, orderly, and peaceable manner the work, duties, and tasks assigned to him to the satisfaction of the executive director or any of his designees may be allowed time credit reductions as follows: A deduction of two months in each of the first two years, four months in each of the next two years, and five months in each of the remaining years of his term of confinement, and correspondingly for any part of the year if such term of confinement is for less than a year. The mode of computing credits shall be as follows:

and so continuing through as many years as may be the time of confinement.

(2) To those inmates whom the executive director or any of his designees may designate as trusties and who conduct themselves in accordance with departmental rules and perform their work in a creditable manner, upon approval of the executive director or any of his designees, additional good time to that allowed in the table set forth in subsection (1) of this section, not to exceed ten days in any one calendar month, shall be credited upon the time remaining to be served, such credit to be allowed only upon the actual number of months served in each year in a correctional facility of the department.

(3) The executive director or any of his designees may grant to any inmate confined in a correctional facility additional good time credit to that allowed under subsections (1) and (2) of this section, not to exceed five days per month for each calendar year remaining to be served, for the following reasons:

(a) Meritorious service by an inmate; or

(b) Outstanding performance of assigned tasks in correctional industries.

(4) The executive director or any of his designees may restore to the credit of any inmate confined in a correctional facility all or any portion of good time credits which have been forfeited by the inmate as a result of any disciplinary action or provision of law.

(5) (a) The provisions of this section shall apply to a defendant whose sentence was stayed pending appeal prior to July 1, 1972, but who was confined pending disposition of the appeal. Such credit shall be against the maximum and minimum terms of his sentence for the entire period of confinement served while the stay of execution was in effect.

(b) A defendant whose sentence is stayed pending appeal after July 1, 1972, but who is confined pending disposition of the appeal is entitled to the credit provided by this section against the maximum and minimum terms of his sentence for the entire period of confinement served while the stay of execution was in effect.

(6) If any inmate assaults any keeper, guard, foreman, officer, inmate, or other person, or threatens or endangers the person or life of anyone, or violates or disregards any departmental rule or regulation, or neglects or refuses to do the work to which he is assigned, or is guilty of any misconduct, or violates any of the rules or regulations governing parole, the department may order the forfeiture of all time credits theretofore earned by or allowed to him before the commission of such offense under this section.



§ 17-22.5-202. Ticket to leave - discharge - clothes, money, transportation

(1) Ten days prior to the date on which any inmate confined in a correctional facility is entitled to be discharged or to be paroled from said correctional facility, the executive director or the executive director's designee shall give such inmate a ticket of leave therefrom, which shall entitle the inmate to depart from said correctional facility. The executive director or the executive director's designee shall at the same time furnish such inmate with suitable clothing and may furnish transportation, at the expense of the state, from the place at which said correctional facility is located to the place of the inmate's residence in Colorado, or any other place in Colorado. The executive director or the executive director's designee shall also furnish to any inmate being discharged, other than a parolee, one hundred dollars. The executive director or the executive director's designee may furnish any inmate being released on parole a reasonable sum of money not to exceed one hundred dollars; except that, if the executive director or the executive director's designee furnishes less than one hundred dollars, the difference between one hundred dollars and the amount furnished shall be credited to an account for such parolee. Notwithstanding any other provision of this subsection (1), if the inmate has previously been returned to custody in a correctional facility after being paroled and before the completion of his or her period of parole and previously received such sum of money, the executive director or the executive director's designee shall not furnish a sum of money to the inmate. The executive director or the executive director's designee shall certify any amount so credited to the division of adult parole, and any such amount shall be distributed to an inmate in accordance with rules promulgated by the department.

(2) An inmate furnished with a ticket of leave for discharge shall be deemed to be fully discharged from the sentence upon which he was confined at the end of said ten-day period.

(3) Prior to the release from a correctional facility by discharge or parole of any person imprisoned for the commission of a child abuse offense which occurred within the state of Colorado, the executive director shall:

(a) Notify the Colorado bureau of investigation of:

(I) The identity of the offender; and

(II) The anticipated release date of the offender; and

(III) The last-known home address of the offender; and

(IV) The parole address of the offender; and

(V) The results of a chemical test of a sex offender's biological substance sample in accordance with paragraph (b.5) of this subsection (3);

(b) Notify the local law enforcement agency having jurisdiction over the last-known home address of the offender of:

(I) The identity of the offender; and

(II) The last-known home address of the offender; and

(III) The anticipated release date of the offender; and

(IV) The parole address of the offender;

(b.5) (I) On and after July 1, 1994, direct appropriate personnel with the department of corrections to require any offender who is released from the custody of the department of corrections having completed serving a sentence for an offense involving unlawful sexual behavior or for which the factual basis involved unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S., who is under their jurisdiction to sign a notice that informs the offender of the duty to register with local law enforcement agencies in accordance with the provisions of article 22 of title 16, C.R.S. The same persons, after obtaining a signed notice from an offender, shall notify local law enforcement agencies where the offender plans to reside of the offender's address within forty-eight hours after an offender has been placed on parole or probation when such an address is provided in the signed notice. Department of corrections personnel shall provide such notice no later than two days before the offender is to be released from the department of corrections.

(II) Repealed.

(III) The department may use reasonable force to obtain a biological substance sample in accordance with section 16-11-102.4, C.R.S. In addition, any person who refuses to comply with section 16-11-102.4, C.R.S., may be denied parole, or, if such person has been granted parole, such parole may be revoked.

(c) Notify the local law enforcement agency having jurisdiction over the parole address of the offender if the parole address is not the same as the last-known home address of the offender of:

(I) The identity of the offender; and

(II) The anticipated release date of the offender; and

(III) The last-known home address of the offender; and

(IV) The parole address of the offender;

(d) Notify the victim or victims individually or through those persons with whom they reside of:

(I) The identity of the offender; and

(II) The anticipated release date of the offender; and

(III) The last-known home address of the offender; and

(IV) The parole address of the offender;

(e) Check with the Colorado bureau of investigation to determine whether there are any outstanding warrants for the arrest of any person confined for the commission of a Colorado child abuse offense and about to be released from a correctional facility, and, if so, said release shall be into the custody of the law enforcement agency issuing the warrant.

(3.5) Repealed.

(4) (a) If the victim of a child abuse crime under section 18-6-401, C.R.S., or a relative of the victim, if the victim has died or is a minor or is incapacitated, or any person requested by the victim to receive notice has requested notice from the parole board of any parole proceedings pursuant to section 17-2-214, relative to the person convicted of said crime, the executive director shall not be required to provide duplicate notice under paragraph (d) of subsection (3) of this section.

(b) The notice to the victim pursuant to paragraph (d) of subsection (3) of this section shall be sent by the department to the last-known address in the possession of the department, and the victim of the crime or a relative of the victim, if the victim has died or is a minor or is incapacitated, or any person requested by the victim to receive notice has the duty to keep the department informed of his or her most current address.



§ 17-22.5-203. Time of parole not considered when inmate is reincarcerated

(1) The paroled inmate, upon an order of the state board of parole, may be returned to the custody of the department according to the terms of his original sentence, and, in computing the period of his confinement, the time between his release and his return to said custody shall not be considered any part of the term of his sentence.

(2) Parole shall not be construed in any sense to operate as a discharge of any inmate paroled under the provisions of law but simply a permit to any such inmate to go outside a correctional facility; and, if, while so at large, he behaves and conducts himself as not to incur his reincarceration, he shall be deemed to be still serving out the sentence imposed upon him by the court and shall be entitled to good time the same as if he had not been paroled, except as provided in subsection (3) of this section. If the said paroled inmate is returned to the department, he shall serve out his original sentence, as provided for in this part 2.

(3) No inmate released on parole on or after July 1, 1981, shall be entitled to a good time deduction from his sentence while on parole. In the event that his parole is revoked, he shall become eligible for any good time deductions authorized pursuant to this article on the date he is returned to the custody of the department.






Part 3 - Offenders Sentenced for Crimes Committed on or After July 1, 1979

§ 17-22.5-301. Good time

(1) Each person sentenced for a crime committed on or after July 1, 1979, but before July 1, 1981, whose conduct indicates that he has substantially observed all of the rules and regulations of the institution or facility in which he has been confined and has faithfully performed the duties assigned to him shall be entitled to a good time deduction of fifteen days a month from his sentence. The good time authorized by this section shall vest quarterly and may not be withdrawn once it has vested. No more than forty-five days of good time may be withheld by the department in any three-month period of sentence.

(2) Each person sentenced for a crime committed on or after July 1, 1981, but before July 1, 1985, shall be subject to all the provisions of this part 3; except that the good time authorized by this section shall vest semiannually and no more than ninety days of good time may be withheld by the department in any six-month period of sentence.

(3) Each person sentenced for a crime committed on or after July 1, 1985, shall be subject to all the provisions of this part 3; except that the good time authorized by this section shall not vest and may be withheld or deducted by the department.

(4) Nothing in this section shall be so construed as to prevent the department from withholding good time earnable in subsequent periods of sentence, but not yet earned, for conduct occurring in a given period of sentence.



§ 17-22.5-302. Earned time

(1) In addition to the good time authorized in section 17-22.5-301, earned time, not to exceed thirty days for every six months of incarceration, may be deducted from the inmate's sentence upon a demonstration to the department by the inmate that he has made substantial and consistent progress in each of the following categories:

(a) Work and training, including attendance, promptness, performance, cooperation, care of materials, and safety;

(b) Group living, including housekeeping, personal hygiene, cooperation, social adjustment, and double bunking;

(c) Participation in counseling sessions and involvement in self-help groups;

(d) Progress toward the goals and programs established by the Colorado diagnostic program.

(1.3) Notwithstanding the provisions of subsection (1) of this section to the contrary, after his or her first ninety days in administrative segregation, a state inmate in administrative segregation shall be eligible to receive earned time if he or she meets the criteria required by this section or any modified criteria developed by the department to allow a state inmate to receive the maximum amount of earned time allowable for good behavior and participation in any programs available to the state inmate in administrative segregation.

(1.5) (a) In addition to the thirty days of earned time authorized in subsection (1) of this section, an inmate who makes positive progress, in accordance with performance standards, goals, and objectives established by the department, in the correctional education program established pursuant to section 17-32-105, shall receive earned time pursuant to section 17-22.5-405; except that, if, upon review of the inmate's performance record, the inmate has failed to satisfactorily perform in the literacy corrections or correctional education program, any earned time received pursuant to this paragraph (a) may be withdrawn as provided in subsection (4) of this section. For purposes of this paragraph (a), "positive progress", at a minimum, means that the person is attentive, responsive, and cooperative during the course of instruction and satisfactorily completes required work assignments equivalent to the courses and hours necessary for advancement at a rate of one grade level per calendar year in the school district where such inmate was last enrolled.

(b) Repealed.

(2) The department shall develop objective standards for measuring substantial and consistent progress in the categories listed in subsection (1) of this section. Such standards shall be applied in all evaluations of inmates for the earned time authorized in this section.

(3) For each inmate sentenced for a crime committed on or after July 1, 1979, but before July 1, 1985, the department shall review the performance record of the inmate and shall grant, consistent with the provisions of this section, an earned time deduction from the sentence imposed. Such review shall be conducted at least annually; except that, in the case of an inmate who has one year or less of his sentence remaining to be served, the review shall be conducted at least semiannually. The earned time deduction authorized by this section shall vest upon being granted and may not be withdrawn once it is granted.

(4) For each inmate sentenced for a crime committed on or after July 1, 1985, the department shall review the performance record of the inmate and may grant, withhold, withdraw, or restore, consistent with the provisions of this section, an earned time deduction from the sentence imposed. Such review shall be conducted as specified in subsection (3) of this section; except that the earned time deduction authorized by this subsection (4) shall not vest upon being granted and may be withdrawn once it is granted.

(5) For each inmate sentenced for a crime committed on or after July 1, 1987, the department shall not credit such inmate with more than one-half of his allowable earned time for any six-month period or portion thereof unless such inmate was employed or was participating in institutional training or treatment programs provided by the department or was participating in some combination of such employment, training, or treatment programs. This subsection (5) shall not apply to those inmates excused from such employment or programs for medical reasons.



§ 17-22.5-303. Parole

(1) As to any person sentenced for a class 2, class 3, class 4, or class 5 felony committed on or after July 1, 1979, but before July 1, 1981, the division of adult parole shall provide a one-year period of parole supervision and assistance in securing employment, housing, and such other services as may effect the successful reintegration of such offender into the community while recognizing the need for public safety; except that the state board of parole may discharge an offender at any time during the year upon a determination that the offender has been sufficiently rehabilitated and reintegrated into society and can no longer benefit from parole supervision. The conditions of parole for any such person shall be established by the state board of parole prior to his release from incarceration. Upon a determination that the conditions of parole have been violated in any parole revocation proceeding, the state board of parole shall continue the parole in effect, modify the conditions of parole if circumstances then shown to exist require such modifications, or revoke the parole and order the return of the offender to the institution in which he was originally received for a period of not more than six months. For second and subsequent revocations of parole, the offender shall be reincarcerated; but in no event shall any such person spend more than one year under parole supervision and reincarceration as provided in this section. The good time deduction authorized by section 17-22.5-301 shall apply to periods of reincarceration provided for in this section.

(2) As to any person sentenced for a class 2, class 3, class 4, or class 5 felony committed on or after July 1, 1981, and before July 1, 1984, the division of adult parole shall provide a one-year period of parole supervision and assistance in securing employment, housing, and such other services as may effect the successful reintegration of such offender into the community while recognizing the need for public safety; except that the state board of parole may discharge an offender at any time during the year upon a determination that the offender has been sufficiently rehabilitated and reintegrated into society and can no longer benefit from parole supervision. The conditions of parole for any such person shall be subject to section 17-2-201 (5)(b) and (5)(c) prior to his or her release from incarceration; but in no event shall any such person whose initial parole has not been revoked spend more than one year under parole supervision, as provided in this section. Upon a determination that the conditions of parole have been violated in any such parole revocation proceeding, the state board of parole shall continue the parole in effect, modify the conditions of parole if circumstances then shown to exist require such modifications, or revoke the parole and order the return of the offender to the institution in which he or she was originally received for a period of not more than two years; but in no event shall any period of reincarceration, subsequent term of parole, and sentence actually served exceed the sentence imposed pursuant to section 18-1.3-401, C.R.S. The good time deduction authorized by section 17-22.5-301 shall apply to periods of reincarceration provided for in this section.

(3) The state board of parole, working in conjunction with the department, shall adopt risk assessment guidelines, based upon risk of violence to the general population, to be utilized for determining whether any person sentenced pursuant to the provisions of section 18-1.3-401, C.R.S., for committing a class 2, class 3, class 4, or class 5 felony committed on or after July 1, 1984, but before July 1, 1985, may be suitable for release on his or her parole eligibility date or shall be subject to extended parole of up to three years. Such guidelines shall include provisions which take into consideration the progress toward rehabilitation made by the individual as well as the necessity of guarding the welfare of the community.

(4) As to any person sentenced for a class 2, class 3, class 4, or class 5 felony committed on or after July 1, 1984, but before July 1, 1985, the division of adult parole shall either release an offender on his or her parole eligibility date, pursuant to the determination made by the state board of parole, or shall provide up to three years of parole for any offender who is determined by the state board of parole to present a high risk to the general population upon release from incarceration. For persons who are provided parole, the division of adult parole shall provide a period of up to three years of parole supervision and assistance in securing employment, housing, and such other services as may effect the successful reintegration of such offender into the community while recognizing the need for public safety. The conditions for parole for any such offender under this subsection (4) shall be established pursuant to section 17-2-201 (5)(b) and (5)(c) by the state board of parole prior to his or her release from incarceration. Upon a determination that the conditions of parole have been violated in a parole revocation proceeding, the state board of parole shall continue the parole in effect, modify the conditions of parole if circumstances then shown to exist require such modifications, or revoke the parole and order the return of the offender to the institution in which he or she was originally received for a period of not more than five years. In no event shall any period of reincarceration, subsequent term of parole, and sentence actually served exceed the sentence imposed pursuant to section 18-1.3-401, C.R.S. The state board of parole may discharge an offender granted parole under this section at any time during the term of parole upon a determination that the offender has been sufficiently rehabilitated and reintegrated into society and can no longer benefit from parole supervision. The good time deduction authorized by section 17-22.5-301 shall apply to periods of reincarceration provided for in this section.

(5) Pursuant to section 17-2-201 (9)(a), an interview of an inmate who applies for parole, who was sentenced for an offense committed on or after July 1, 1979, may be conducted by one member of the parole board.

(6) Any person sentenced for a class 2, class 3, class 4, class 5, or class 6 felony committed on or after July 1, 1985, shall be eligible for parole after such person has served the sentence imposed less any time authorized for good time earned pursuant to section 17-22.5-301 and for earned time pursuant to section 17-22.5-302. Upon an application for parole, the state board of parole, working in conjunction with the department and using the guidelines established pursuant to section 17-22.5-404, shall determine whether or not to grant parole and, if granted, the length of the period of parole, which may be for a period of up to five years. If an application for parole is refused by the state board of parole, the state board shall reconsider within one year thereafter the granting of parole to such person and shall continue the reconsideration each year thereafter until such person is granted parole or until such person is discharged pursuant to law; except that, if the person applying for parole was convicted of any class 3 sexual offense described in part 4 of article 3 of title 18, C.R.S., a habitual criminal offense as defined in section 18-1.3-801 (2.5), C.R.S., or of any offense subject to the requirements of section 18-1.3-904, C.R.S., the board need only reconsider granting parole to such person once every three years, until the board grants such person parole or until such person is discharged pursuant to law, or if the person applying for parole was convicted of a class 1 or class 2 felony that constitutes a crime of violence, as defined in section 18-1.3-406, C.R.S., the board need only reconsider granting parole to such person once every five years, until the board grants such person parole or until such person is discharged pursuant to law.

(7) For persons who are granted parole pursuant to subsection (6) of this section, the division of adult parole shall provide a period of up to five years of parole supervision and assistance in securing employment, housing, and such other services as may effect the successful reintegration of such offender into the community while recognizing the need for public safety. The conditions for parole for any such offender under this subsection (7) shall be established pursuant to section 17-22.5-404 by the state board of parole prior to such offender's release from incarceration. Upon a determination that the conditions of parole have been violated in a parole revocation proceeding, the state board of parole shall continue the parole in effect, modify the conditions of parole if circumstances then shown to exist require such modifications, which circumstances shall be set forth in writing, or revoke the parole and order the return of the offender to a place of confinement designated by the executive director for a period of not more than five years. In computing the period of reincarceration for an offender other than an offender sentenced for a nonviolent felony offense, as defined in section 17-22.5-405 (5), the time between the offender's release on parole and return to custody in Colorado for revocation of such parole shall not be considered to be any part of the term of the sentence. In no event shall any period of reincarceration and sentence actually served exceed the sentence imposed pursuant to section 18-1.3-401, C.R.S. The state board of parole may discharge an offender granted parole under this section at any time during the term of parole upon a determination that the offender has been sufficiently rehabilitated and reintegrated into society and can no longer benefit from parole supervision.

(8) The state board of parole shall consider the parole of a person whose parole is revoked either for a technical violation or based on a self-revocation at least once within one hundred eighty days after the revocation if the person's release date is more than nine months from the date of the person's revocation; except that a person whose parole is revoked based on a technical violation that involved the use of a weapon shall not be considered for parole for one year.



§ 17-22.5-303.3. Violent offenders - parole

(1) Any person sentenced for second degree murder, first degree assault, first degree kidnapping, unless the first degree kidnapping is a class 1 felony, first or second degree sexual assault, first degree arson, first degree burglary, or aggravated robbery, committed on or after July 1, 1987, who has previously been convicted of a crime of violence, shall be eligible for parole after he has served seventy-five percent of the sentence imposed less any time authorized for earned time pursuant to section 17-22.5-302. Thereafter, the provisions of section 17-22.5-303 (6) and (7) shall apply.

(2) Any person sentenced for any crime enumerated in subsection (1) of this section, who has twice previously been convicted for a crime of violence, shall be eligible for parole after he has served the sentence imposed less any time authorized for earned time pursuant to section 17-22.5-302. Thereafter, the provisions of section 17-22.5-303 (6) and (7) shall apply.

(3) The governor may grant parole to an offender to whom this section applies before such offender's parole eligibility date if, in the governor's opinion, extraordinary mitigating circumstances exist and such offender's release from institutional custody is compatible with the safety and welfare of society.



§ 17-22.5-304. Part affects only certain inmates

The good time provisions of this part 3 are effective July 1, 1979, and shall apply only to those persons convicted of crimes committed on or after said date. No person subject to the good time provisions of part 2 of this article shall be eligible for any of the provisions authorized by this part 3.



§ 17-22.5-305. Eligibility for other statutory provisions

(1) No person subject to the provisions of section 17-22.5-301 (1) shall be eligible for any of the time limit and vesting provisions of section 17-22.5-301 (2) or (3) or 17-22.5-302 (4).

(2) No person subject to the provisions of section 17-22.5-301 (2) shall be eligible for any of the time limit and vesting provisions of section 17-22.5-301 (1) or (3) or 17-22.5-302 (4).

(3) No person subject to the provisions of section 17-22.5-301 (3) shall be eligible for any of the time limit and vesting provisions of section 17-22.5-301 (1) or (2) or 17-22.5-302 (3).



§ 17-22.5-306. Transfer of functions

The executive director shall, on and after July 1, 1984, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations formerly vested in the state board of parole with respect to the earned time provisions of section 17-22.5-302. Notwithstanding any other provision of law to the contrary, the state board of parole shall carry out all of its other functions as if this section had not been enacted.



§ 17-22.5-307. Consecutive or concurrent sentences - clarification of mittimus

(1) If the department receives custody of a defendant who is sentenced to serve two or more terms of incarceration in the custody of the department, and any mittimus concerning the defendant's sentence or sentences does not clearly indicate whether the defendant's sentences are to be served consecutively or concurrently, then the department shall seek clarification in writing from the court regarding the defendant's sentence or sentences. The department shall seek such clarification not more than two business days after the department's receipt of the mittimus.

(2) A court that receives a written request from the department pursuant to subsection (1) of this section shall respond to the department and clarify the mittimus in question in order to accurately reflect the sentence previously entered in open court. The court shall provide such clarification in writing not more than two business days after receiving the request. The court shall provide a copy of the court's response to the counsel of record for the prosecution and the defense.

(3) Until the department obtains clarification of the mittimus from the court, the department shall not make any determination of the defendant's parole eligibility date or mandatory release date.






Part 4 - Parole Eligibility and Discharge From Custody

§ 17-22.5-401. Legislative declaration

The general assembly hereby declares that if any inmate does not demonstrate positive behavior during incarceration, such inmate should be required to serve out the full sentence imposed upon such inmate. If any inmate does demonstrate positive behavior during incarceration, such inmate should be considered for release from incarceration prior to the end of the full sentence imposed upon him. Therefore, the general assembly, in enacting this part 4, intends to provide standards whereby any inmate can earn a reduction of incarceration time and to provide incentives for inmates to demonstrate positive behavior during incarceration.



§ 17-22.5-402. Discharge from custody

(1) No inmate shall be discharged from the department until he has remained the full term for which he was sentenced, to be computed on and after the date upon which the sentence becomes effective and excluding any time the inmate may have been at large by reason of escape therefrom, unless he is pardoned or otherwise released by legal authority.

(2) Notwithstanding subsection (1) of this section, the full term for which an inmate is sentenced shall be reduced by any earned release time and earned time granted pursuant to section 17-22.5-405, except as provided in section 17-22.5-403 (3) and (3.5).

(3) This part 4 shall not apply to any offender to whom section 17-22.5-104 (2)(a), (2)(b), (2)(c), (2)(d)(I), (2)(d)(II), or (2)(d)(III) applies.



§ 17-22.5-403. Parole eligibility

(1) Any person sentenced for a class 2, class 3, class 4, class 5, or class 6 felony, or a level 1, level 2, level 3, or level 4 drug felony, or any unclassified felony shall be eligible for parole after such person has served fifty percent of the sentence imposed upon such person, less any time authorized for earned time granted pursuant to section 17-22.5-405. However, the date established by this subsection (1) upon which any person shall be eligible for parole may be extended by the executive director for misconduct during incarceration. The executive director shall promulgate rules and regulations concerning when and under what conditions any inmate's parole eligibility date may be extended. Such rules and regulations shall be promulgated in such a manner as to promote fairness and consistency in the treatment of all inmates.

(2) (a) Notwithstanding subsection (1) of this section, any person convicted and sentenced for second degree murder, first degree assault, first degree kidnapping unless the first degree kidnapping is a class 1 felony, first or second degree sexual assault, first degree arson, first degree burglary, or aggravated robbery, committed on or after June 7, 1990, and before July 1, 2004, which person has previously been convicted of a crime which would have been a crime of violence as defined in section 18-1.3-406, C.R.S., shall be eligible for parole after such person has served seventy-five percent of the sentence imposed upon such person, less any time authorized for earned time granted pursuant to section 17-22.5-405.

(b) The provisions of paragraph (a) of this subsection (2) shall not apply to persons sentenced pursuant to part 10 of article 1.3 of title 18, C.R.S.

(c) (I) A person who is convicted as an adult of a class 1 felony following a direct filing of an information or indictment in the district court pursuant to section 19-2-517, C.R.S., or transfer of proceedings to the district court pursuant to section 19-2-518, C.R.S., or pursuant to either of these sections as they existed prior to their repeal and reenactment, with amendments, by House Bill 96-1005, which felony was committed on or after July 1, 1990, and before July 1, 2006, and who is resentenced pursuant to section 18-1.3-401 (4)(c), C.R.S., is not entitled to receive any reduction of his or her sentence pursuant to this section.

(II) Repealed.

(2.5) (a) Notwithstanding subsection (1) of this section, any person convicted and sentenced for second degree murder, first degree assault, first degree kidnapping unless the first degree kidnapping is a class 1 felony, first degree arson, first degree burglary, or aggravated robbery, committed on or after July 1, 2004, shall be eligible for parole after such person has served seventy-five percent of the sentence imposed upon such person, less any time authorized for earned time granted pursuant to section 17-22.5-405.

(b) The provisions of paragraph (a) of this subsection (2.5) shall only apply to:

(I) A person convicted and sentenced for a crime listed in paragraph (a) of this subsection (2.5) that is a class 2 or class 3 felony offense; or

(II) A person convicted and sentenced for a crime listed in paragraph (a) of this subsection (2.5) that is a class 4 or class 5 felony offense, which person has previously been convicted of a crime of violence as defined in section 18-1.3-406, C.R.S.

(3) Notwithstanding subsection (1) or (2) of this section, any person convicted and sentenced for any crime enumerated in subsection (2) of this section, committed on or after June 7, 1990, and before July 1, 2004, who has twice previously been convicted for a crime which would have been a crime of violence as defined in section 18-1.3-406, C.R.S., shall be eligible for parole after such person has served seventy-five percent of the sentence served upon such person, at which time such person shall be referred by the department to the state board of parole which may place such person on parole for a period of time which does not exceed the time remaining on such person's original sentence. For offenses committed on or after July 1, 1993, such person shall be placed on parole for the period of time specified in section 18-1.3-401 (1)(a)(V), C.R.S. Section 17-22.5-402 (2) shall not apply to any such offender.

(3.5) (a) Notwithstanding subsection (1) or (2.5) of this section, any person convicted and sentenced for any crime enumerated in subsection (2.5) of this section, committed on or after July 1, 2004, who has previously been convicted for a crime which would have been a crime of violence as defined in section 18-1.3-406, C.R.S., shall be eligible for parole after such person has served seventy-five percent of the sentence served upon such person, at which time such person shall be referred by the department to the state board of parole which may place the person on parole for the period of time specified in section 18-1.3-401 (1)(a)(V), C.R.S. Section 17-22.5-402 (2) shall not apply to any such offender.

(b) The provisions of paragraph (a) of this subsection (3.5) shall only apply to:

(I) A person convicted and sentenced for a crime listed in paragraph (a) of subsection (2.5) of this section that is a class 2 or class 3 felony offense; or

(II) A person convicted and sentenced for a crime listed in paragraph (a) of subsection (2.5) of this section that is a class 4 or class 5 felony offense, which person has twice previously been convicted of a crime of violence as defined in section 18-1.3-406, C.R.S.

(4) The governor may grant parole to an inmate to whom subsection (2) or (3) of this section applies prior to such inmate's parole eligibility date or discharge date if, in the governor's opinion, extraordinary mitigating circumstances exist and such inmate's release from institutional custody is compatible with the safety and welfare of society.

(4.5) (a) After considering any relevant evidence presented by any person or agency and considering the presumptions set forth in section 17-34-102 (8), the governor may grant early parole to an offender to whom subsection (1) or (2.5) of this section applies when the offender successfully completes the specialized program described in section 17-34-102 if, in the governor's opinion, extraordinary mitigating circumstances exist and the offender's release from institutional custody is compatible with the safety and welfare of society.

(b) When an offender applies for early parole pursuant to paragraph (a) of this subsection (4.5) after having successfully completed the specialized program described in section 17-34-102, the offender shall make his or her application to the governor's office with notice and a copy of the application sent to the state board of parole created in section 17-2-201. The state board of parole shall review the offender's application and all supporting documents and schedule a hearing if the board considers making a recommendation for early parole, at which hearing any victim must have the opportunity to be heard, pursuant to section 24-4.1-302.5 (1)(j), C.R.S. Not later than ninety days after receipt of a copy of an offender's application for early parole, the state board of parole, after considering the presumptions set forth in section 17-34-102 (8), shall make a recommendation to the governor concerning whether early parole should be granted to the offender.

(c) The department, in consultation with the state board of parole, shall develop any necessary policies and procedures to implement this subsection (4.5), including procedures for providing notice to any victim, as required by sections 24-4.1-302.5 (1)(j) and 24-4.1-303 (14), C.R.S., and to the district attorney's office that prosecuted the crime for which the offender was sentenced.

(5) For any offender who is incarcerated for an offense committed prior to July 1, 1993, upon application for parole, the state board of parole, working in conjunction with the department and using the guidelines established pursuant to section 17-22.5-404, shall determine whether or not to grant parole and, if granted, the length of the period of parole. Prior to the parole release hearing, the division of adult parole shall conduct a parole plan investigation and inform the state board of parole of the results of the investigation. If the state board of parole finds an inmate's parole plan inadequate, it may table the parole release decision and require the department to submit a revised parole plan developed in conjunction with the inmate within thirty days after the parole board's request. The state board of parole may set the length of the period of parole for any time period up to the date of final discharge as determined in accordance with section 17-22.5-402. If an application for parole is refused by the state board of parole, the state board of parole shall reconsider within one year thereafter whether such inmate should be granted parole. The state board of parole shall continue such reconsideration each year thereafter until such inmate is granted parole or until such inmate is discharged pursuant to law; except that:

(a) If the inmate applying for parole was convicted of any class 3 sexual offense described in part 4 of article 3 of title 18, C.R.S., a habitual criminal offense as defined in section 18-1.3-801 (2.5), C.R.S., or of any offense subject to the requirements of section 18-1.3-904, C.R.S., the board need only reconsider granting parole to such inmate once every three years, until the board grants such inmate parole or until such inmate is discharged pursuant to law; or

(b) If the inmate was convicted of a class 1 or class 2 felony that constitutes a crime of violence, as defined in section 18-1.3-406, C.R.S., the board need only reconsider granting parole to such inmate once every five years, until the board grants such inmate parole or until such inmate is discharged pursuant to law.

(6) For persons who are granted parole pursuant to subsection (5) of this section, the division of adult parole shall provide parole supervision and assistance in securing employment, housing, and such other services as may effect the successful reintegration of such offender into the community while recognizing the need for public safety. The conditions for parole for any such offender under this subsection (6) shall be established pursuant to section 17-22.5-404 by the state board of parole prior to such offender's release from incarceration. Upon a determination in a parole revocation proceeding that the conditions of parole have been violated, the state board of parole shall continue the parole in effect, modify the conditions of parole if circumstances then shown to exist require such modifications, which circumstances shall be set forth in writing, or revoke the parole and order the return of the offender to a place of confinement designated by the executive director for any period of time up to the period remaining on such person's sentence, including the remainder of the offender's natural life if applicable, until the discharge date as determined by section 17-22.5-402 or one year, whichever is longer. In computing the period of reincarceration for an offender other than an offender sentenced for a nonviolent felony offense, as defined in section 17-22.5-405 (5), the time between the offender's release on parole and return to custody in Colorado for revocation of such parole shall not be considered to be part of the term of the sentence. The state board of parole may discharge an offender granted parole under this section at any time during the term of parole upon a determination that the offender has been sufficiently rehabilitated and reintegrated into society and can no longer benefit from parole supervision.

(7) (a) For any offender who is incarcerated for an offense committed on or after July 1, 1993, upon application for parole, the state board of parole, working in conjunction with the department and using the guidelines established pursuant to section 17-22.5-404, shall determine whether or not to grant parole. The state board of parole, if it determines that placing an offender on parole is appropriate, shall set the length of the period of parole at the mandatory period of parole established in section 18-1.3-401 (1)(a)(V) or 18-1.3-401.5 (2)(a), C.R.S., except as otherwise provided for specified offenses in section 17-2-201 (5)(a), (5)(a.5), and (5)(a.7).

(b) Notwithstanding the provisions of paragraph (a) of this subsection (7), for any sex offender, as defined in section 18-1.3-1003 (4), C.R.S., who is sentenced pursuant to the provisions of part 10 of article 1.3 of title 18, C.R.S., for commission of a sex offense committed on or after November 1, 1998, the state board of parole shall determine whether or not to grant parole as provided in section 18-1.3-1006, C.R.S. If the state board of parole determines that placing a sex offender on parole is appropriate, it shall set an indeterminate period of parole as provided in section 18-1.3-1006, C.R.S.

(8) (a) For persons who are granted parole pursuant to paragraph (a) of subsection (7) of this section, the division of adult parole shall provide parole supervision and assistance in securing employment, housing, and such other services as may affect the successful reintegration of such offender into the community while recognizing the need for public safety. The conditions for parole for any such offender under this paragraph (a) shall be established pursuant to section 17-22.5-404 by the state board of parole prior to such offender's release from incarceration. Upon a determination that the conditions of parole have been violated in a parole revocation proceeding, the state board of parole shall continue the parole in effect, modify the conditions of parole if circumstances then shown to exist require such modifications, which circumstances shall be set forth in writing, or revoke the parole and order the return of the offender to a place of confinement designated by the executive director for any period of time up to the period remaining on such person's mandatory period of parole established in section 18-1.3-401 (1)(a)(V) or 18-1.3-401.5 (2)(a), C.R.S. Any offender who has been reincarcerated due to a parole revocation pursuant to this paragraph (a) shall be eligible for parole at any time during such reincarceration. The state board of parole may discharge an offender granted parole under this section at any time during the term of parole upon a determination that the offender has been sufficiently rehabilitated and reintegrated into society and can no longer benefit from parole supervision. In making any such determination, the state board of parole shall make written findings as to why such offender is no longer in need of parole supervision.

(b) For sex offenders, as defined in section 18-1.3-1003 (4), C.R.S., who are convicted of an offense committed on or after November 1, 1998, and who are granted parole pursuant to paragraph (b) of subsection (7) of this section, the division of adult parole shall provide parole supervision and assistance in securing employment, housing, and such other services as may affect the successful reintegration of the sex offender into the community while recognizing the need for public safety. The conditions for parole for any sex offender shall be established pursuant to section 18-1.3-1006, C.R.S., and section 17-22.5-404 by the state board of parole prior to the sex offender's release from incarceration. Upon a determination in a parole revocation proceeding that the sex offender has violated the conditions of parole, the state board of parole shall continue the parole in effect, modify the conditions of parole if circumstances then shown to exist require such modifications, which circumstances shall be set forth in writing, or revoke the parole and order the return of the sex offender to a place of confinement designated by the executive director for any period of time up to the remainder of the sex offender's natural life. The revocation hearing shall be held and the state board of parole shall make its determination as provided in section 18-1.3-1010, C.R.S. The state board of parole may discharge a sex offender from parole as provided in section 18-1.3-1006 (3), C.R.S.

(9) The state board of parole shall consider the parole of a person whose parole is revoked either for a technical violation or based on a self-revocation at least once within one hundred eighty days after the revocation if the person's release date is more than nine months from the date of the person's revocation; except that a person whose parole is revoked based on a technical violation that involved the use of a weapon shall not be considered for parole for one year.



§ 17-22.5-403.5. Special needs parole

(1) Notwithstanding any provision of law to the contrary, a special needs offender, as defined in section 17-1-102 (7.5)(a), may be eligible for parole prior to or after the offender's parole eligibility date pursuant to this section if:

(a) The state board of parole determines, based on the special needs offender's condition and a medical evaluation, that he or she does not constitute a threat to public safety and is not likely to commit an offense; and

(b) The state board of parole approves a special needs parole plan that ensures appropriate supervision of and continuity of medical care for the special needs offender.

(2) This section shall apply to any inmate applying for parole on or after July 1, 2001, regardless of when the inmate was sentenced. The provisions of this section shall not affect the length of the parole period to which a special needs offender would otherwise be subject.

(3) (a) The department is responsible for identifying inmates who meet the eligibility criteria for special needs parole and shall submit a referral to the state board of parole for all eligible inmates.

(b) The referral shall include:

(I) A summary of the inmate's medical or physical condition and the risk of reoffense that the inmate poses to society. In rendering an opinion regarding the inmate's level of risk of reoffense, the department may consider such factors as the inmate's medical or physical condition, the severity of any disability or incapacitation, risk assessment scores, the nature and severity of the offense for which the inmate is currently incarcerated, the inmate's criminal history, institutional conduct, and other relevant factors.

(II) The details of a special needs parole plan recommended by the department;

(III) A recommendation to the parole board that an offender be released or not be released as a special needs offender pursuant to the provisions of subsection (1) of this section. Prior to making any recommendation pursuant to this subparagraph (III), the department shall establish objective criteria on which to base a recommendation for parole pursuant to the provisions of this section; and

(IV) A victim impact statement or response from the district attorney that prosecuted the offender, if received pursuant to paragraph (c) of this subsection (3).

(c) (I) The department shall provide notification to any victim, as required under section 24-4.1-302.5, C.R.S. A victim shall have thirty days after receiving notification to submit a victim impact statement to the department. The department shall include any victim impact statement in the referral to the state board of parole.

(II) At the same time that the department completes the notification required by subparagraph (I) of this paragraph (c), the department shall notify the district attorney that prosecuted the offender if the offender is serving a sentence for a conviction of a crime of violence as described in section 18-1.3-406, C.R.S., or a sex offense as listed in section 16-22-102 (9)(j), (9)(k), (9)(l), (9)(n), (9)(o), (9)(p), (9)(q), (9)(r), or (9)(s), C.R.S. A district attorney shall have thirty days after receiving notification to submit a response to the department. The department shall include any district attorney response in the referral to the state board of parole.

(4) (a) The state board of parole shall consider an inmate for special needs parole upon referral by the department.

(b) The state board of parole shall make a determination of the risk of reoffense that the inmate poses after considering such factors as the inmate's medical or physical condition, the severity of any disability or incapacitation, the inmate's risk assessment scores, the nature and severity of the offense for which the inmate is currently incarcerated, the inmate's criminal history, the inmate's institutional conduct, and other relevant factors.

(c) The state board of parole may schedule a hearing on the application for special needs parole with the inmate present, or the board may review the application and issue a decision without a hearing, pursuant to section 17-2-201 (4)(f).

(d) The state board of parole shall make a determination of whether to grant special needs parole within thirty days after receiving the referral from the department. The board may delay the decision in order to request that the department modify the special needs parole plan.

(e) A denial of special needs parole by the state board of parole shall not affect an inmate's eligibility for any other form of parole or release under applicable law.

(5) The board may consider the application for special needs parole pursuant to the proceedings set forth in section 17-2-201 (4)(f) or 17-2-201 (9)(a). If the department recommends to the state board of parole that an offender be released to parole as a special needs offender pursuant to the provisions of subsection (1) of this section, the board may deny parole only by a majority vote of the board.

(6) The department shall not have any responsibility for the payment of medical care for any offender upon his or her release.



§ 17-22.5-403.7. Parole eligibility - class 1 felony - juvenile offender convicted as adult - definition

(1) As used in this section, "inmate" means a person:

(a) (I) Who is convicted as an adult of a class 1 felony following direct filing of an information or indictment in the district court pursuant to section 19-2-517, C.R.S.; or

(II) Who is convicted as an adult of a class 1 felony following transfer of proceedings to the district court pursuant to section 19-2-518, C.R.S.; and

(b) Who is sentenced to life imprisonment with the possibility of parole after serving a period of forty calendar years as provided in section 18-1.3-401 (4)(b), C.R.S.

(2) After considering any relevant evidence presented by any person or agency and considering the presumptions set forth in section 17-34-102 (8), the governor may grant parole to an inmate prior to the inmate's parole eligibility date if, in the governor's opinion, extraordinary mitigating circumstances exist and the inmate's release from institutional custody is compatible with the safety and welfare of society.

(3) Upon application for parole by an inmate, the state board of parole, working in conjunction with the department and using the guidelines established pursuant to section 17-22.5-404, shall determine whether to grant parole. If the state board of parole determines that placing the inmate on parole is appropriate, the inmate shall remain in the legal custody of the department of corrections for the remainder of his or her life. If an application for parole is refused by the state board of parole, the state board of parole shall reconsider within five years thereafter whether the inmate should be granted parole. The state board of parole shall continue such reconsideration at least once every five years thereafter until the inmate is granted parole.

(4) (a) If the state board of parole grants parole pursuant to subsection (3) of this section, the division of adult parole shall provide parole supervision and assistance in securing employment, housing, and such other services as may affect the successful reintegration of the inmate into the community while recognizing the need for public safety.

(b) The conditions for parole for the inmate under this subsection (4) shall be established pursuant to section 17-22.5-404 by the state board of parole prior to the inmate's release from incarceration. Upon a determination that the conditions of parole have been violated in a parole revocation proceeding, the state board of parole shall:

(I) Continue the parole in effect;

(II) Modify the conditions of parole if circumstances then shown to exist require such modifications and set forth those circumstances in writing; or

(III) Revoke the parole and order the return of the inmate to a place of confinement designated by the executive director for any period of time remaining on the inmate's sentence to incarceration.

(c) An inmate who has been reincarcerated due to a parole revocation pursuant to this subsection (4) shall be eligible for parole at any time during the reincarceration.

(5) (a) If an inmate is subsequently reincarcerated pursuant to paragraph (b) of subsection (4) of this section, following reincarceration, the inmate may apply for parole and the state board of parole, working in conjunction with the department and using the guidelines established pursuant to section 17-22.5-404, shall determine whether to grant parole. If the state board of parole refuses the application for parole, the state board of parole shall reconsider within one year thereafter whether the inmate should be granted parole. The state board of parole shall continue such reconsideration each year thereafter, until the board grants the inmate parole.

(b) If the state board of parole grants parole to an inmate pursuant to paragraph (a) of this subsection (5), the provisions of subsection (4) of this section shall apply while the inmate is serving the remainder of the period of parole.

(6) (a) When an offender applies for early parole pursuant to this section after having successfully completed the specialized program described in section 17-34-102, the offender shall make his or her application to the governor's office with notice and a copy of the application sent to the state board of parole created in section 17-2-201. The state board of parole shall review the offender's application and all supporting documents and schedule a hearing if the board considers making a recommendation for early parole, at which hearing any victim must have the opportunity to be heard, pursuant to section 24-4.1-302.5 (1)(j), C.R.S. Not later than ninety days after receipt of a copy of an offender's application for early parole, the state board of parole, after considering the presumptions set forth in section 17-34-102 (8), shall make a recommendation to the governor concerning whether early parole should be granted to the offender.

(b) The department, in consultation with the state board of parole, shall develop any necessary policies and procedures to implement this subsection (6), including procedures for providing notice to any victim, as required by sections 24-4.1-302.5 (1)(j) and 24-4.1-303 (14), C.R.S., and to the district attorney's office that prosecuted the crime for which the offender was sentenced.



§ 17-22.5-404. Parole guidelines - definition

(1) The general assembly hereby finds that:

(a) The risk of reoffense shall be the central consideration by the state board of parole in making decisions related to the timing and conditions of release on parole or revocation of parole;

(b) Research demonstrates that actuarial risk assessment tools can predict the likelihood or risk of reoffense with significantly greater accuracy than professional judgment alone. Evidence-based correctional practices prioritize the use of actuarial risk assessment tools to promote public safety. The best outcomes are derived from a combination of empirically based actuarial tools and clinical judgment.

(c) Although the state board of parole is made up of individuals, using structured decision-making unites the parole board members with a common philosophy and set of goals and purposes while retaining the authority of individual parole board members to make decisions that are appropriate for particular situations. Evidence-based correctional practices support the use of structured decision-making.

(d) Structured decision-making by the state board of parole provides for greater accountability, standards for evaluating outcomes, and transparency of decision-making that can be better communicated to victims, offenders, other criminal justice professionals, and the community; and

(e) An offender's likelihood of success may be increased by aligning the intensity and type of parole supervision, conditions of release, and services with assessed risk and need level.

(2) (a) The division of criminal justice in the department of public safety shall develop the Colorado risk assessment scale to be used by the state board of parole in considering inmates for release on parole. The risk assessment scale shall include criteria that statistically have been shown to be good predictors of the risk of reoffense. The division of criminal justice shall validate the Colorado risk assessment scale at least every five years or more often if the predictive accuracy, as determined by data collection and analysis, falls below an acceptable level of predictive accuracy as determined by the division of criminal justice, the state board of parole, and the division of adult parole in the department of corrections.

(b) The division of criminal justice, the department of corrections, and the state board of parole shall cooperate to develop parole board action forms consistent with this section that capture the rationale for decision-making that shall be published as official forms of the department of corrections. Victim identity and input shall be protected from display on the parole board action form or any parole hearing report that may become a part of an inmate record.

(c) The division of criminal justice, in cooperation with the department of corrections and the state board of parole, shall provide training on the use of the administrative release guideline instrument developed pursuant to section 17-22.5-107 (1) and the Colorado risk assessment scale to personnel of the department of corrections, the state board of parole, administrative hearing officers, and release hearing officers. The division shall conduct the training on a semiannual basis.

(d) The department of corrections, in cooperation with the state board of parole, shall provide training on the use of the administrative revocation guidelines developed pursuant to section 17-22.5-107 (2) to personnel of the department of corrections, the state board of parole, and administrative hearing officers. The department shall conduct the training semiannually.

(3) For a person sentenced for a class 2, class 3, class 4, class 5, or class 6 felony or level 1, level 2, level 3, or level 4 drug felony who is eligible for parole pursuant to section 17-22.5-403, or a person who is eligible for parole pursuant to section 17-22.5-403.7, the state board of parole may consider all applications for parole, as well as all persons to be supervised under any interstate compact. The state board of parole may parole any person who is sentenced or committed to a correctional facility when the board determines, by using, where available, evidence-based practices and the guidelines established by this section, that there is a reasonable probability that the person will not violate the law while on parole and that the person's release from institutional custody is compatible with public safety and the welfare of society. The state board of parole shall first consider the risk of reoffense in every release decision it makes.

(4) (a) In considering offenders for parole, the state board of parole shall consider the totality of the circumstances, which include, but need not be limited to, the following factors:

(I) The testimony or written statement from the victim of the crime, or a relative of the victim, or a designee, pursuant to section 17-2-214;

(II) The actuarial risk of reoffense;

(III) The offender's assessed criminogenic need level;

(IV) The offender's program or treatment participation and progress;

(V) The offender's institutional conduct;

(VI) The adequacy of the offender's parole plan;

(VII) Whether the offender while under sentence has threatened or harassed the victim or the victim's family or has caused the victim or the victim's family to be threatened or harassed, either verbally or in writing;

(VIII) Aggravating or mitigating factors from the criminal case;

(IX) The testimony or written statement from a prospective parole sponsor, employer, or other person who would be available to assist the offender if released on parole;

(X) Whether the offender had previously absconded or escaped or attempted to abscond or escape while on community supervision; and

(XI) Whether the offender successfully completed or worked toward completing a high school diploma, a high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S., or a college degree during his or her period of incarceration.

(b) The state board of parole shall use the Colorado risk assessment scale that is developed by the division of criminal justice in the department of public safety pursuant to paragraph (a) of subsection (2) of this section in considering inmates for release on parole.

(c) (I) Except as provided in subparagraph (II) of this paragraph (c), the state board of parole shall also use the administrative release guideline instrument developed pursuant to section 17-22.5-107 (1) in evaluating an application for parole.

(II) The administrative release guideline instrument shall not be used in considering those inmates classified as sex offenders with indeterminate sentences for whom the sex offender management board pursuant to section 18-1.3-1009, C.R.S., has established separate and distinct release guidelines. The sex offender management board in collaboration with the department of corrections, the judicial department, the division of criminal justice in the department of public safety, and the state board of parole shall develop a specific sex offender release guideline instrument for use by the state board of parole for those inmates classified as sex offenders with determinate sentences.

(5) (a) In conducting a parole revocation hearing, the state board of parole and the administrative hearing officer shall consider, where available, evidence-based practices and shall consider, but need not be limited to, the following factors:

(I) A determination by the state board of parole that a parolee committed a new crime while on parole, if applicable;

(II) The parolee's actuarial risk of reoffense;

(III) The seriousness of the technical violation, if applicable;

(IV) The parolee's frequency of technical violations, if applicable;

(V) The parolee's efforts to comply with a previous corrective action plan or other remediation plan required by the state board of parole or parole officer;

(VI) The imposition of intermediate sanctions by the parole officer in response to the technical violations that may form the basis of the complaint for revocation; and

(VII) Whether modification of parole conditions is appropriate and consistent with public safety in lieu of revocation.

(b) The state board of parole shall use the administrative revocation guidelines developed pursuant to section 17-22.5-107 (2), in evaluating complaints filed for parole revocation.

(c) The state board of parole or the administrative hearing officer shall not revoke parole for a technical violation unless the board or administrative hearing officer determines on the record that appropriate intermediate sanctions have been utilized and have been ineffective or that the modification of conditions of parole or the imposition of intermediate sanctions is not appropriate or consistent with public safety and the welfare of society.

(6) (a) The state board of parole shall work in consultation with the division of criminal justice in the department of public safety and the department of corrections to develop and implement a process to collect and analyze data related to the basis for and the outcomes of the board's parole decisions. The process shall collect data related to the board's rationale for granting, revoking, or denying parole. Any information relating to victim identification or victim input that is identifiable to an individual defendant or case shall be maintained, but kept confidential and released only to other government agencies, pursuant to a nondisclosure agreement, for the purpose of analysis and reporting, pursuant to paragraph (c) of this subsection (6). When the board grants parole, the process shall also collect data related to whether the offender has previously recidivated, the type of reentry program given to the offender as a part of the offender's parole plan, and whether the offender recidivates while on parole.

(b) The state board of parole shall also determine whether a decision granting, revoking, or denying parole conformed with or departed from the administrative guidelines created pursuant to section 17-22.5-107 and, if the decision was a departure from the guidelines, the reason for the departure. The data collected pursuant to this paragraph (b) are subject to the same victim protections described in paragraph (a) of this subsection (6).

(c) The state board of parole shall provide the data collected pursuant to this subsection (6) to the division of criminal justice in the department of public safety for analysis. The division of criminal justice shall analyze the data received pursuant to this paragraph (c) and shall provide its analysis to the board. The board and the division of criminal justice shall use the data and analysis to identify specific factors that are important in the decision-making process.

(d) The division of criminal justice in the department of public safety shall provide the state board of parole with training regarding how to use the data obtained and analyzed pursuant to paragraph (c) of this subsection (6) to facilitate the board's future decision-making.

(e) (I) Notwithstanding section 24-1-136 (11)(a), C.R.S., on or before March 31, 2017, and on or before March 31 each year thereafter, the state board of parole and the division of criminal justice in the department of public safety shall issue a report to the general assembly regarding outcomes of decisions by the state board of parole. The data must be reported to the general assembly only in the aggregate.

(II) (Deleted by amendment, L. 2011, (SB 11-241), ch. 200, p. 838, § 7, effective May 23, 2011.)

(7) The department of corrections, the state board of parole, the division of adult parole, and the division of criminal justice in the department of public safety shall cooperate in implementing all aspects of this section.

(8) This section shall apply to any person to whom section 17-22.5-303.5, as it existed prior to May 18, 1991, would apply pursuant to the operation of section 17-22.5-406, because the provisions of such sections are substantially similar.

(9) For purposes of this section, "technical violation" means a violation of a condition of parole that is not a conviction for a new criminal offense or not determined by the state board of parole to be a commission of a new criminal offense.



§ 17-22.5-404.5. Presumption of parole - drug offenders

(1) There shall be a presumption, subject to the final discretion of the parole board, in favor of granting parole to an inmate who has reached his or her parole eligibility date and who:

(a) Is serving a sentence for which the controlling term of incarceration is based on a felony possession or use offense described in section 18-18-404, or section 18-18-405, C.R.S., as it existed prior to August 11, 2010;

(b) Has not incurred a class I code of penal discipline violation within the last twelve months or a class II code of penal discipline violation within the last three months;

(c) Is program-compliant;

(d) Was not convicted of, and has not previously been convicted of, a felony crime described in section 18-3-303, 18-3-305, 18-3-306, or 18-6-701; sections 18-7-402 to 18-7-407; or section 18-12-102 or 18-12-109, C.R.S.; or a felony crime listed in section 24-4.1-302 (1), C.R.S.; and

(e) Does not have an active felony or immigration detainer.

(2) Notwithstanding any provision of law to the contrary, an inmate who is eligible for the presumption in subsection (1) of this section shall have a parole release hearing within ninety days after becoming eligible for the presumption in subsection (1) of this section.

(3) If the parole board grants parole to an inmate pursuant to subsection (1) of this section, the parole board shall require as a condition of parole that the parolee participate in substance abuse treatment consistent with the assessed treatment need of the parolee.

(4) Repealed.

(5) Nothing in this section shall be construed to limit the discretion of the parole board in considering the statutory release guidelines in section 17-22.5-404 or the administrative release guidelines developed pursuant to section 17-22.5-107 (1) in making a decision regarding an inmate's application for release to parole.



§ 17-22.5-404.7. Presumption of parole - nonviolent offenders with ICE detainers

(1) There shall be a presumption, subject to the final discretion of the parole board, in favor of granting parole to an inmate who has reached his or her parole eligibility date and who:

(a) Has been assessed by the Colorado risk assessment scale developed pursuant to section 17-22.5-404 (2)(a), to be medium risk or below of reoffense;

(b) Is not serving a sentence for a felony crime described in section 18-3-303, 18-3-306, or 18-6-701, C.R.S.; sections 18-7-402 to 18-7-407, C.R.S.; or section 18-12-102 or 18-12-109, C.R.S.; section 18-17-104, C.R.S., or section 18-18-407, C.R.S.; or a felony crime listed in section 24-4.1-302 (1), C.R.S.; and

(c) Has an active detainer lodged by the United States immigration and customs enforcement agency.

(2) In determining whether to grant parole pursuant to provisions of subsection (1) of this section, the board shall consider the cost of incarceration to the state of Colorado in relation to the needs of further confinement of the inmate to achieve the purpose of the inmate's sentence.

(3) (a) The state board of parole may release an eligible inmate, pursuant to subsection (1) of this section, only to the custody of the United States immigration and customs enforcement agency or other law enforcement agency with authority to execute the detainer on behalf of the United States immigration and customs enforcement agency.

(b) If the United States immigration and customs enforcement agency withdraws the detainer or declines to take the inmate into custody, the state board of parole shall hold a recission hearing to reconsider the granting of parole to the inmate.

(c) If the United States immigration and customs enforcement agency issues an order of deportation for the inmate, the department of corrections shall submit a request to the state board of parole to discharge parole.

(d) A denial of parole by the state board of parole pursuant to this section shall not affect an inmate's eligibility for another form of parole or release applicable under law.

(4) The board may consider the application for parole pursuant to the proceedings set forth in section 17-2-201 (4)(f) or 17-2-201 (9)(a).

(5) For inmates who were parole eligible before May 23, 2011, the department shall notify the state board of parole of any of those inmates who meet the criteria listed in subsection (1) of this section, and the board shall either set a release hearing or conduct a release review within ninety days after May 23, 2011.



§ 17-22.5-405. Earned time - earned release time - achievement earned time - definition

(1) Earned time, not to exceed ten days for each month of incarceration or parole, may be deducted from the inmate's sentence upon a demonstration to the department by the inmate, which is certified by the inmate's case manager or community parole officer, that he or she has made consistent progress in the following categories as required by the department of corrections:

(a) Work and training, including attendance, promptness, performance, cooperation, care of materials, and safety;

(b) Group living, including housekeeping, personal hygiene, cooperation, social adjustment, and double bunking;

(c) Participation in counseling sessions and involvement in self-help groups;

(d) Progress toward the goals and programs established by the Colorado diagnostic program;

(e) For any inmates who have been paroled, compliance with the conditions of parole release;

(f) The offender has not harassed the victim either verbally or in writing;

(g) The inmate has made positive progress, in accordance with performance standards established by the department, in the literacy corrections program or the correctional education program established pursuant to article 32 of this title.

(1.2) Subsection (1) of this section applies to a person who was convicted as an adult for a class 1 felony committed while the person was a juvenile and who was sentenced pursuant to section 18-1.3-401 (4)(b) or (4)(c), C.R.S. As to a person who was convicted as an adult for a class 1 felony committed while the person was a juvenile and who was sentenced pursuant to section 18-1.3-401 (4)(c), C.R.S., it is the intent of the general assembly that the department award earned time to such a person both prospectively and retroactively from June 10, 2016, as if the person had been eligible to be awarded earned time from the beginning of his or her incarceration pursuant to the sentence that he or she originally received for such felony.

(1.5) (a) Earned time, not to exceed twelve days for each month of incarceration or parole, may be deducted from an inmate's sentence if the inmate:

(I) Is serving a sentence for a class 4, class 5, or class 6 felony or level 3 or level 4 drug felony;

(II) Has not incurred a class I code of penal discipline violation within the twenty-four months immediately preceding the time of crediting or during his or her entire term of incarceration if the term is less than twenty-four months or a class II code of penal discipline violation within the twelve months immediately preceding the time of crediting or during his or her entire term of incarceration if the term is less than twelve months;

(III) Is program-compliant; and

(IV) Was not convicted of, and has not previously been convicted of, a felony crime described in section 18-3-303, 18-3-305, 18-3-306, or 18-6-701, sections 18-7-402 to 18-7-407, or section 18-12-102 or 18-12-109, C.R.S., or a felony crime listed in section 24-4.1-302 (1), C.R.S.

(b) The earned time specified in paragraph (a) of this subsection (1.5) may be deducted based upon a demonstration to the department by the inmate, which is certified by the inmate's case manager or community parole officer, that he or she has made consistent progress in the categories described in subsection (1) of this section.

(c) Nothing in this subsection (1.5) shall preclude an inmate from receiving earned time pursuant to subsection (1) of this section if the inmate does not qualify for earned time pursuant to this subsection (1.5).

(2) The department shall develop objective standards for measuring consistent progress in the categories listed in subsection (1) of this section. Such standards shall be applied in all evaluations of inmates for the earned time authorized in this section.

(3) For each inmate sentenced to the custody of the department, or for each parolee, the department shall review the performance record of the inmate or parolee and may grant, withhold, withdraw, or restore, consistent with the provisions of this section, an earned time deduction from the sentence imposed. Such review shall be conducted annually while such person is incarcerated and semiannually while such person is on parole and shall vest upon being granted. However, any earned time granted to a parolee shall vest upon completion of any semiannual review unless an administrative hearing within the department determines that such parolee engaged in criminal activity during the time period for which such earned time was granted, in which case the earned time granted during such period may be withdrawn. In addition to any other sanctions, the executive director may refer to the district attorney all cases where the offender tests positive for the presence of drugs.

(3.5) In addition to the earned time deducted pursuant to subsection (1) of this section, an inmate working at a disaster site pursuant to section 17-24-124 shall be entitled to additional earned time in the amount of one day of earned time for every day spent at a disaster site.

(4) (a) Except as described in subsection (6) or (9) of this section or in paragraph (b) of this subsection (4), and notwithstanding any other provision of this section, earned time may not reduce the sentence of an inmate as defined in section 17-22.5-402 (1) by a period of time that is more than thirty percent of the sentence.

(b) Earned time may not reduce the sentence of an inmate described in subsection (1.2) of this section by a period of time that is more than twenty-five percent of the sentence.

(5) (a) Notwithstanding subsections (1), (2), and (3) of this section, an offender who is sentenced and paroled for a felony offense other than a nonviolent felony committed on or after July 1, 1993, shall not be eligible to receive any earned time while the offender is on parole. An offender who is sentenced and paroled for a nonviolent felony offense committed on or after July 1, 1993, shall be eligible to receive any earned time while the offender is on parole.

(a.5) Notwithstanding the provisions of paragraph (a) of this subsection (5), an offender who is sentenced for a felony committed on or after July 1, 1993, and paroled on or after January 1, 2009, shall be eligible to receive any earned time while on parole or after reparole following a parole revocation.

(b) As used in this subsection (5), unless the context otherwise requires, a "nonviolent felony offense" means a felony offense other than a crime of violence as defined in section 18-1.3-406 (2), C.R.S., any of the felony offenses set forth in section 18-3-104, 18-4-203, or 18-4-301, C.R.S., or any felony offense committed against a child as set forth in articles 3, 6, and 7 of title 18, C.R.S.

(6) Earned release time shall be scheduled by the state board of parole and the time computation unit in the department of corrections for inmates convicted of class 4 and class 5 felonies or level 3 drug felonies up to sixty days prior to the mandatory release date and for inmates convicted of class 6 felonies or level 4 drug felonies up to thirty days prior to the mandatory release date for inmates who meet the following criteria:

(a) The inmate has not incurred a class I code of penal discipline violation within the twenty-four months immediately preceding the time of crediting or during his or her entire term of incarceration if the term is less than twenty-four months or a class II code of penal discipline violation within the twelve months immediately preceding the time of crediting or during his or her entire term of incarceration if the term is less than twelve months;

(b) The inmate is program-compliant; and

(c) The inmate was not convicted of, and has not previously been convicted of, a felony crime described in section 18-3-303, 18-3-305, 18-3-306, or 18-6-701, sections 18-7-402 to 18-7-407, or section 18-12-102 or 18-12-109, C.R.S., or a felony crime listed in section 24-4.1-302 (1), C.R.S.

(7) Beginning in the fiscal year 2012-13, the general assembly may appropriate the savings generated by subsections (1.5) and (6) of this section to recidivism-reduction programs.

(8) Notwithstanding any provision of this section to the contrary, after his or her first ninety days in administrative segregation, a state inmate in administrative segregation shall be eligible to receive earned time if he or she meets the criteria required by this section or any modified criteria developed by the department to allow a state inmate to receive the maximum amount of earned time allowable for good behavior and participation in any programs available to the state inmate in administrative segregation.

(9) (a) Notwithstanding any provision of this section to the contrary, in addition to the earned time authorized in this section, an offender who successfully completes a milestone or phase of an educational, vocational, therapeutic, or reentry program, or who demonstrates exceptional conduct that promotes the safety of correctional staff, volunteers, contractors, or other persons under the supervision of the department of corrections, may be awarded as many as sixty days of achievement earned time per program milestone or phase or per instance of exceptional conduct, at the discretion of the executive director; except that an offender shall not be awarded more than one hundred twenty days of achievement earned time pursuant to this subsection (9).

(a.5) (I) Pursuant to the intent of the general assembly in enacting House Bill 12-1223 during the 2012 regular session, the general assembly shall appropriate savings generated from the enactment of this subsection (9) to:

(A) The education subprogram, for academic and vocational programs to offenders; and

(B) The parole subprogram, for parole wrap-around services.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a.5), the appropriation described in said subparagraph (I) must not exceed six million five hundred thousand dollars in any fiscal year.

(III) In allocating the moneys appropriated pursuant to sub-subparagraph (B) of subparagraph (I) of this paragraph (a.5), the department shall give priority to parole wrap-around services that are administered based on evidence-based practices.

(b) As used in this section, unless the context otherwise requires, "exceptional conduct" includes, but is not limited to:

(I) Saving or attempting to save the life of another person;

(II) Aiding in the prevention of serious bodily injury or loss of life;

(III) Providing significant assistance in the prevention of a major facility disruption;

(IV) Providing significant assistance in the solving of a cold case, as defined in section 24-4.1-302 (1.2), C.R.S.;

(V) Acting to prevent an escape; or

(VI) Providing direct assistance in a documented facility or community emergency.



§ 17-22.5-406. Applicability of part

(1) (a) This part 4 applies to all offenders sentenced for crimes committed on or after July 1, 1979.

(b) Notwithstanding paragraph (a) of this subsection (1), the amount of earned time which may be credited pursuant to this part 4 to any inmate incarcerated on or before July 1, 1990, shall not exceed the amount of earned time actually earned by such inmate pursuant to earned time provisions in effect prior to July 1, 1990.

(c) If the application of the provisions of this subsection (1) would result in the early discharge of any offender, the department shall refer such offender to the state board of parole which may, in its discretion, grant or deny parole using the guidelines established pursuant to section 17-22.5-404, discharge the offender or place such offender under conditional parole supervision. If the offender is placed on parole pursuant to this paragraph (c), the state board of parole may revoke the parole granted to such inmate for a period not to exceed the amount of earned time granted to the offender pursuant to this part 4.

(d) Nothing in this subsection (1) shall be construed as a mandate to the state board of parole to release any inmate.

(e) If any inmate incarcerated prior to June 7, 1990, has not accrued any earned time prior to such date, the provisions of law in effect at the time of such inmate's sentencing shall apply to such inmate in determining such inmate's discharge date.

(2) Notwithstanding subsection (1) of this section, no offender incarcerated on June 7, 1990, shall be released pursuant to the provisions of subsection (1) of this section unless the department of corrections makes a written certification that the offender has met the conditions of paragraph (a) of this subsection (2) and at least two additional of the following criteria:

(a) The offender has not used controlled substances, except pursuant to the prescription of a physician, for at least one year prior to such certification.

(b) The offender has engaged in a satisfactory participation in available educational programs during his incarceration.

(c) The offender has engaged in a satisfactory participation in any treatment programs indicated in his diagnostic evaluation.

(d) The offender has had no serious infractions of the penal code of discipline for at least two years.

(e) The offender has had an exemplary work record while being incarcerated under the custody of the department of corrections.

(3) This part 4 shall not apply to any offender who is presently incarcerated who does not meet the appropriate criteria stated in subsection (2) of this section. Any such offender's sentence shall be governed by provisions in existence prior to June 7, 1990.

(4) Repealed.









Article 23 - Inmates With a Behavioral or Mental Health Disorder or an Intellectual and Developmental Disability - Transfer

§ 17-23-101. Transfer of an inmate who has a behavioral or mental health disorder or an intellectual and developmental disability

(1) (a) The executive director, in coordination with the executive director of the department of human services, may only transfer an inmate who has a behavioral or mental health disorder or an intellectual and developmental disability and who cannot be safely confined in a correctional facility to an appropriate facility operated by the department of human services for observation and stabilization if the department of corrections follows the policy established pursuant to subsection (1)(b) of this section. The costs associated with care provided in the facility operated by the department of human services are charged to the department of human services.

(b) On or before August 1, 2015, the department of corrections shall develop and maintain a policy that provides for due process guarantees prior to the transfer of an inmate who cannot be safely confined in a correctional facility to a facility operated by the department of human services for observation and stabilization.

(2) (Deleted by amendment, L. 2000, p. 846, § 43, effective May 24, 2000.)

(3) The executive director of the department of human services may transfer to a correctional facility a person who is receiving care at the Colorado mental health institute at Pueblo or Fort Logan only if the person is serving a sentence to the department.

(4) (Deleted by amendment, L. 2000, p. 846, § 43, effective May 24, 2000.)



§ 17-23-102. Transfer of recovered inmate

When the superintendent of an institution or facility in which a person has been placed by transfer from a correctional facility, as provided in section 17-23-101, is of the opinion that the person is stabilized or cannot be safely confined in the institution or facility, it is the duty of the superintendent to give written notice of such recovery or safety concerns to the executive director who shall transfer the person to the place of former commitment for the purpose of serving out his or her sentence, if the same has not expired.






Article 24 - Correctional Industries

§ 17-24-101. Short title

This article shall be known and may be cited as the "Correctional Industries Act".



§ 17-24-102. Legislative declaration

(1) The general assembly hereby finds and declares that, to the extent possible, all able-bodied offenders should be employed and that the means now provided for the employment of offenders are inadequate to allow a forty-hour-week work assignment for all able-bodied offenders and for correctional industries programs to be operated on a financially profitable basis. Therefore, it is the intent of the general assembly in this article to:

(a) Create a division of correctional industries which is profit-oriented, which generates revenue for its operations and capital investment, which partly reimburses the general fund for the expense of correctional services, and which assumes responsibility for training offenders in general work habits, work skills, and specific training skills that increase their employment prospects when released;

(b) Develop, to the extent possible, industries that provide forty hours of work activity each week for all able-bodied offenders;

(c) Provide an environment for the operation of correctional industries that closely resembles the environment for the business operations of a private corporate entity;

(d) Make the division of correctional industries responsible for and accountable to the general assembly and to the governor for correctional industries programs in this state.

(2) It is the intent of the general assembly that the division of correctional industries assume all duties and functions for correctional industries.



§ 17-24-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Able-bodied offender" means an offender in the custody of the department who is to participate in a work program or other productive activity authorized by this article and who is physically able to do so. The term does not include an offender who is participating in a community corrections program, who is a part of the "blind count", or who is ill or unable to participate in a work program or other productive activity.

(2) "Director" means the director of the division of correctional industries.

(3) "Division" means the division of correctional industries created in section 17-24-104.

(4) "Programs" means the correctional industries programs provided and administered by the division but does not include educational services or other productive activities administered by the division of adult parole.



§ 17-24-104. Creation of division of correctional industries and advisory committee - enterprise status of division - duties of committee - sunset review of committee - rules

(1) There is hereby created in the department of corrections the division of correctional industries, which shall be under the direction of the director of correctional industries, who shall be appointed by the executive director of the department of corrections pursuant to section 13 of article XII of the state constitution. The division shall constitute an enterprise for the purposes of section 20 of article X of the state constitution so long as it retains the authority to issue revenue bonds and receives less than ten percent of its total annual revenues in grants, as defined in section 24-77-102 (7), C.R.S., from all Colorado state and local governments combined. So long as it constitutes an enterprise pursuant to the provisions of this section, the division of correctional industries shall not be a district for purposes of section 20 of article X of the state constitution.

(2) (a) There is hereby created the correctional industries advisory committee, which shall consist of:

(I) The state treasurer for the duration of his term of office;

(II) Four members of the general assembly, two of whom shall be appointed by the speaker of the house of representatives and two of whom shall be appointed by the president of the senate. Of the legislative members appointed, one shall be a member of the minority party of the house of representatives and one shall be a member of the minority party of the senate. The legislative members shall be appointed in January at the beginning of the regular session held in odd-numbered years and shall serve through the legislative biennium.

(III) The director of the office of state planning and budgeting;

(IV) The executive director of the department of personnel;

(V) Two members from affected industries in the business community, who shall be appointed by the governor for terms of three years each;

(VI) Two members from organized labor, who shall be appointed by the governor for terms of three years each;

(VII) The executive director of the department of corrections; and

(VIII) A county sheriff appointed by the governor.

(b) Each member shall hold office for his or her term and until his or her successor is appointed and qualified. Any member shall be eligible for reappointment, but he or she shall not be eligible to serve more than two consecutive full terms. Except as otherwise provided in section 2-2-326, C.R.S., members of the advisory committee shall receive no compensation for such services but may be reimbursed for their necessary expenses while serving as members of the board. Any vacancy shall be filled in the same manner as for an original appointment and shall be for the unexpired term. The chairman shall be elected by the voting members of the advisory committee from among the appointed members of the general assembly.

(c) Any member appointed by the governor may be removed by the governor and any member appointed by the speaker of the house of representatives or the president of the senate may be removed by the appropriate appointing officer for malfeasance in office, for failure to regularly attend meetings, or for any cause which renders said member incapable of or unable to discharge the duties of his office.

(d) Repealed.

(3) (a) Before any industry is established to utilize the services of prisoners as provided by this article, including but not limited to any industry in a nonstate-owned facility pursuant to section 17-24-125, the advisory committee shall consider the feasibility of establishing such industry and the effect of such establishment on similar industries already established in the state and shall make its recommendations thereon to the director. A majority of the members of the advisory committee at any meeting duly called by the chairman has full power to act upon and resolve any matter or question referred to it by the director.

(b) Repealed.

(4) Repealed.

(5) (a) The advisory committee shall consider the advisability of issuing any revenue bonds and make recommendations in the form of a resolution to the director. A majority of the members of the advisory committee at any meeting duly called by the chairman has full power to act upon and make such recommendations. Any resolution authorizing the issuance of bonds under the terms of this section shall include:

(I) The date of issuance of the bonds;

(II) The maturity date or dates during a period not to exceed thirty years from the date of issuance of the bonds;

(III) The interest rate or rates on, and the denomination or denominations of, the bonds;

(IV) The form of the bond, whether bearer or registered; and

(V) The medium of payment of the bonds and the place where the bonds will be paid.

(b) Any resolution authorizing the issuance of bonds under the terms of this section may:

(I) State that the bonds are to be issued in one or more series;

(II) State a rank or priority of the bonds; and

(III) Provide for redemption of the bonds prior to maturity, with or without premium.

(c) A resolution pertaining to issuance of bonds under this section may contain covenants as to:

(I) The purpose to which the proceeds of sale of the bonds may be applied and to the use and disposition thereof;

(II) Such matters as are customary in the issuance of revenue bonds including, without limitation, the issuance and lien position of other or additional bonds; and

(III) Books of account and the inspection and audit thereof.

(d) The committee may provide for preferential security for any bonds, both principal and interest, to be issued under this section to the extent deemed feasible and desirable by such committee over any bonds that may be issued thereafter.

(e) Upon issuance of a bond by the division pursuant to the provisions of section 17-24-106.3, any resolution made pursuant to the terms of this section shall be deemed a contract with the holders of the bonds, and the duties of the committee under such resolution shall be enforceable by any appropriate action in a court of competent jurisdiction.

(6) Repealed.



§ 17-24-105. Personnel

(1) The director shall have considerable business operations experience, including the supervision and management of production operations.

(2) The director shall have the authority to determine the personnel needs and requirements of the programs and shall have the authority to hire all subordinate personnel pursuant to section 13 of article XII of the state constitution.



§ 17-24-106. General powers of the division

(1) In addition to any other powers granted to the division by this article, the division shall have the following powers:

(a) To provide programs which are profit-oriented, which generate revenue for their operation and capital investment, and which partly reimburse the general fund for the use of inmate labor for the expense of adult correctional services;

(b) To develop, to the extent possible, programs that provide forty hours of work activity each week for all able-bodied offenders;

(c) To develop programs that assume responsibility for training offenders in general work habits, general work skills, and specific training skills which increase the offenders' employment prospects when released;

(d) To acquire or purchase equipment, raw materials, supplies, office space, insurance, and services and to engage the supervisory personnel necessary to establish and maintain for the state programs at the state's correctional institutions pursuant to law;

(e) To utilize the labor services of prisoners in the manufacture or production of goods and services that are needed for the construction, operation, or maintenance of any office, department, institution, or agency supported in whole or in part by the state, any political subdivision of the state, or the federal government;

(f) (I) To sell all goods and services, including capital construction items, produced by the programs to agencies supported in whole or in part by the state, any political subdivision of the state, other states or their political subdivisions, or the federal government; or

(II) To sell such goods to lessors who have entered into lease-purchase agreements with any public entity enumerated in subparagraph (I) of this paragraph (f) pursuant to which such goods are leased to and used by such public entity;

(g) To adopt, have, and use a seal and to alter the same at its pleasure;

(h) To sue and be sued;

(i) To enter into any contract or agreement not inconsistent with this article or the laws of this state;

(j) To borrow money from the state treasury in an amount not to exceed three million dollars pursuant to section 24-75-203, C.R.S., for a period of time not to exceed ten years. All moneys borrowed, including principal and interest shall be repaid in nine equal annual installments, commencing after the first year. The three-million-dollar limit shall include any amounts loaned to correctional industries in supplemental appropriation bills passed prior to May 22, 1979.

(k) (I) To purchase, lease, trade, exchange, or otherwise acquire, maintain, and dispose of real property and personal property and any interest therein pursuant to law.

(II) to (IV) Repealed.

(V) As used in this paragraph (k), "real property" means land, including land under water, buildings, structures, fixtures, and improvements on land, any property appurtenant to or used in connection with land, and every estate, interest, privilege, easement, right-of-way, and other right in land, legal or equitable, including, without limiting the generality of the foregoing, rights-of-way, terms for years, and liens, charges, or encumbrances by way of judgment, mortgage, or otherwise, and the indebtedness secured by such liens. However, the term "real property" does not include leasehold interests.

(l) To accept grants or loans from the federal, the state, or any local government and to do all things necessary, not inconsistent with this article or any other laws of this state, in order to avail itself of such aid, assistance, and cooperation under any federal legislation;

(m) To enter into contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this article pursuant to law;

(n) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this article, which powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this article;

(o) To adopt rules and regulations pursuant to article 4 of title 24, C.R.S., consistent with the provisions of this article;

(p) To sell Colorado state flags produced by the programs to retailers in this state at a price as near to the prevailing wholesale market price and quality as is practical and to individuals at retail price; however, the division must supply the requirements of state agencies and political subdivisions of the state before selling such flags as provided in this paragraph (p). The price of flags to state agencies and political subdivisions of this state shall be determined pursuant to section 17-24-112.

(q) Repealed.

(r) To utilize the labor services of prisoners in order to receive, repair, and distribute surplus property pursuant to the powers and duties provided in part 4 of article 82 of title 24, C.R.S., and to use such labor services in order to receive, repair, sell, or otherwise dispose of surplus state property as provided in section 17-24-106.6;

(s) To authorize and issue revenue bonds pursuant to the provisions of section 17-24-106.3;

(t) To establish and operate a canteen for the use and benefit of the inmates of state correctional facilities and to operate vending machines for the use of visitors to such facilities.

(2) Repealed.



§ 17-24-106.3. Revenue bonds - authority - issuance - requirements - covenants

(1) (a) Subject to the prior approval of the correctional industries advisory committee acting by resolution in accordance with the provisions of section 17-24-104 (5) and from both houses of the general assembly acting either by bill or joint resolution, the division may, in accordance with the requirements of subsection (2) of this section, authorize and issue revenue bonds in an amount not to exceed one million dollars in the aggregate for expenses of the division.

(b) All bonds issued by the division shall provide that:

(I) No holder of any such bond may compel the state or any subdivision thereof to exercise its appropriation or taxing power; and

(II) The bond does not constitute a debt of the state and is payable only from the net revenues allocated to the division for expenses as designated in such bond.

(2) Any bonds issued pursuant to the terms of this section may be sold at public or private sale. If bonds are to be sold at a public sale, the division shall advertise the sale in such manner as the general assembly authorizes by bill or joint resolution. All bonds issued pursuant to the terms of this section shall be sold at a price not less than the par value thereof, together with all accrued interest to the date of delivery.

(3) Notwithstanding any provisions of the law to the contrary, all bonds issued pursuant to this section are negotiable.

(4) Bonds issued under this section shall be valid and binding obligations, regardless of whether, prior to the delivery thereof and payment therefor, any or all of the persons whose signatures appear thereon have ceased to serve in their official capacities.

(5) (a) Except as otherwise provided in a resolution authorizing bonds pursuant to the provisions of section 17-24-104 (5), all bonds of the same issue under this section shall have a prior and paramount lien on the net revenues pledged therefor.

(b) Bonds of the same issue or series issued under this section shall be equally and ratably secured, without priority by reason of number, date, sale, execution, or delivery, by a lien on the net revenue pledged in accordance with the terms of the resolution authorizing the bonds.



§ 17-24-106.6. Surplus state property - definitions

(1) As used in this section, unless the context otherwise requires:

(a) (Deleted by amendment, L. 2002, p. 218, § 1, effective April 3, 2002.)

(b) "State agency" means this state or any department or other agency of the state, but not including the department of transportation or the Auraria higher education center established in article 70 of title 23, C.R.S.

(c) "Surplus state property" means any equipment and supplies no longer having any use to the state or any state agency.

(2) The director shall promulgate rules to be utilized by the division in governing:

(a) The sale or disposal of surplus state property by public auction, invitation for bids, or daily warehouse sales; and

(b) (Deleted by amendment, L. 2002, p. 218, 1, effective April 3, 2002.)

(c) The circumstances under which a public employee may purchase surplus state property.

(d) (Deleted by amendment, L. 2011, (HB 11-1301), ch. 297, p. 1424, § 16, effective August 10, 2011.)

(2.1) (a) (Deleted by amendment, L. 2002, p. 218, § 1, effective April 3, 2002.)

(b) Repealed.

(c) (Deleted by amendment, L. 2002, p. 218, § 1, effective April 3, 2002.)

(3) Such rules shall include, but shall not be limited to:

(a) The preparation of a perpetual inventory of surplus state property collected by the division;

(a.5) A procedure to inform all state agencies of the availability of such surplus state property;

(b) (Deleted by amendment, L. 2002, p. 218, § 1, effective April 3, 2002.)

(c) Procedures coordinating, to the extent possible, the programs administered by the division under section 17-24-106 with the division's responsibility with respect to surplus state property;

(d) A procedure whereby surplus state property which is not sold or otherwise disposed of within six months after being received by the division shall be disposed of as soon as possible thereafter.

(4) Any moneys used to cover the administrative costs of the transfer of responsibilities with respect to surplus state property from the department of personnel to the department of corrections shall be transmitted to the state treasurer, who shall credit the same to the surplus property fund, which fund is hereby created, and such fund shall be subject to appropriation by the general assembly for the purposes of this section.

(5) Any moneys in any accounts or funds administered by the department of personnel that are derived from the administration of part 4 of article 82 of title 24 shall be transferred to the surplus property fund.

(6) The division may assess fees from the disposer or recipient of any surplus state property, which fees shall be limited to reasonable administrative costs of the division incurred in effecting the collection of surplus state property. All such fees shall be credited to the surplus property fund.



§ 17-24-107. Records

The account of all moneys received by and disbursed on behalf of the division shall also be a public record. Any public record of the division shall be open for inspection by any citizen.



§ 17-24-108. Disclosure of interests

Any employee or any other agent or adviser of the division who has a direct or indirect interest in any contract or transaction with the division shall disclose this interest to the division. No such employee or other agent or adviser having such an interest shall participate on behalf of the division in the authorization of any such contract or transaction.



§ 17-24-109. Required programs

(1) The division shall establish programs that provide license plates and highway signs for the state.

(2) Repealed.

(3) All vocational training programs, personnel, inventories, and equipment shall be resources dedicated to the establishment of the correctional industries program.

(4) The executive director shall designate a portion of the real property at each correctional institution as an industry area, and all facilities and buildings within this area are assigned to the division in cooperation with the division of adult parole. The responsibility for the upkeep of these facilities, buildings, and grounds is vested in the division.



§ 17-24-109.5. License plates - highway signs

(1) The division may purchase such equipment, machinery, and other materials as may be necessary to manufacture and deliver motor vehicle license plates, temporary registration plates and certificates, validating tabs or decals, road signs, markers, and metal badges used by any department and manufactured under the authority of this article. Each year the executive director of the department of revenue shall estimate the number of license plates, temporary registration plates and certificates, and validating tabs or decals that will be required and the cost of manufacturing thereof for the year such estimate is made and shall certify such estimates to the joint budget committee of the general assembly.

(2) During the year the estimate required by subsection (1) of this section is made and certified by the executive director of the department of revenue from the sale of motor vehicle license plates, temporary registration plates and certificates, and validating tabs or decals, the joint budget committee shall consider the estimate in making its budget recommendation for the division of correctional industries to the general assembly. Any amounts appropriated by the general assembly for the purposes of this section shall be used and expended by the division of correctional industries to purchase such equipment and machinery, including repairs thereof, sheet steel or aluminum, paints, enamels, and other materials and support services as may be necessary to manufacture and deliver as a finished product motor vehicle license plates required by the executive director of the department of revenue to be furnished under the motor vehicle laws of this state.



§ 17-24-110. Financial payment incentives

(1) The division shall establish a system of financial payments to serve as an incentive for more effective and efficient performance of its programs.

(2) The division shall be provided, from the diagnostic services unit of the division of adult parole, personnel testing services that perform a vocational assessment of work experience and training needs; from the superintendent of each correctional institution, offender labor services; and from the superintendent of each such institution, security services at the work site, in addition to perimeter and scheduled security, when the division and the superintendent determine such additional services are reasonably necessary to ensure the safety of the public, the staff, and the offenders.

(3) Repealed.

(4) The director and the director of the division of adult parole are authorized to negotiate resource allocations for the exchange of services set forth in this section, subject to the annual review by the joint budget committee and the governor and appropriation by the general assembly. Payment rates shall be negotiated and set before the exchange of any of the services.



§ 17-24-111. Purchasing requirement

(1) (a) The director is hereby authorized to develop programs that produce goods and services, including capital construction items, which are used by agencies financed in whole or in part by the state, any political subdivision thereof, or the federal government and to develop programs that produce goods, including capital construction items, which are used by public entities involved in lease-purchase agreements as provided in section 17-24-106 (1)(f)(II). The director shall also develop programs to market goods and services to distributor networks, nonprofit organizations, private sector retailers, and the general public. The state and its institutions, agencies, and departments may purchase through the department of personnel or purchasing agency authorized by section 24-102-302 (2) such goods and services as are produced by the division, unless similar goods and services can be obtained at or below the amount established for small purchases which are exempt from the invitation-for-bids requirements of the "Procurement Code" contained in part 2 of article 103 of title 24. Goods and services produced by the division shall be provided at a price comparable to the current market price for similar goods and services. State agencies may purchase goods and services from sources other than the division; except that office furniture and office systems shall be purchased from the division. Printing services shall be purchased from the division unless a state agency operates its own printing operation. If the division is not able to provide its goods or services at a price or level of quality which is comparable to that provided by the private sector or provide them in a timely manner, which price, level of quality, or timeliness is determined by the department of personnel, the department of personnel shall make a certification to that effect, and the state agency purchasing such goods or services shall not be required to purchase them from the division.

(b) Repealed.

(c) The financial and staff resources dedicated to said purchasing function in the affected agency shall be under the authority of the department of personnel during the period of suspension, and purchases made for the affected agency shall be in accordance with the requirements of this subsection (1).

(d) When a state agency issues an invitation for bids pursuant to section 24-103-202, C.R.S., for goods or services which are available from the division of correctional industries, as shown on the list provided by the division pursuant to paragraph (a) of subsection (2) of this section, the division of correctional industries shall be included on its list of prospective bidders.

(e) Repealed.

(f) The division of correctional industries shall have access to the purchasing records of the department of personnel and the records of purchasing agents of state agencies established pursuant to section 24-102-302, C.R.S.

(2) (a) Repealed.

(b) State agencies which have purchased goods and services available from the division of correctional industries, as shown on the list provided by the division pursuant to paragraph (a) of this subsection (2), shall, as a part of their annual budget requests to the joint budget committee of the general assembly, report on all such purchases and of the value of the goods and services actually purchased from the division of correctional industries, and the division of correctional industries shall, as a part of its annual budget request to the joint budget committee, report on the value of all goods and services sold to each state agency.

(c) and (d) Repealed.

(3) Repealed.

(4) To the extent the articles and products which are produced or manufactured by the division are not purchased pursuant to the provisions of subsection (1) of this section, said articles or products may be purchased from the division on the open market by any person at the then current prevailing market prices.

(5) Articles and products manufactured or produced by the division shall first be used in supplying the requirements of state agencies and secondly in supplying the political subdivisions of the state which purchase the same. Only the surplus of such articles and products left after meeting the requirements of state agencies and their political subdivisions shall be made available for purchase by the general public.

(6) (a) Notwithstanding any provision of this section to the contrary, on and after July 1, 2012, a state institution of higher education or the Auraria higher education center created in article 70 of title 23, may, but is not required to, purchase goods and services from the division pursuant to this section. In purchasing furniture and office systems that exceed the amount established for small purchases that are exempt from the invitation-for-bids requirements of the "Procurement Code" contained in part 2 of article 103 of title 24, a state institution of higher education or the Auraria higher education center shall request a bid from the division for the purchase, and the institution or the center shall consider the bid on a competitive basis.

(b) Nothing in paragraph (a) of this subsection (6) shall require a state institution of higher education or the Auraria higher education center to engage in competitive bidding for an item or items if the institution or the center chooses to use the division as the sole source supplier for the item or items.



§ 17-24-112. Pricing

(1) The division shall fix and determine the prices at which all labor is performed and at which all goods and services produced are sold. Such prices for industry products shall be as near the prevailing market prices for similar goods and services and quality as is practical. Such prices, other than prices for agricultural products, shall not exceed the wholesale market prices for like articles and products in the case of sales to the state or its political subdivisions or the prevailing retail market prices for like articles and products in the case of sales to the general public.

(2) The division shall prepare catalogs containing the description of all goods and services produced, with the price of each item. Copies of such catalogs shall be sent by the division to all state agencies and shall be available for political subdivisions of the state and the federal government.

(3) The director shall ensure that the level of quality for goods and services produced is comparable to similar goods and services available from the private sector. The director shall determine if the quality of goods and services produced is approximately the same as the quality requested by the purchasing agencies and departments. The sale of such goods or services shall not give rise to any warranties, but, in the case of a sale to a state agency or political subdivision, if the quality of the goods or services is not approximately the same as that requested, the director shall refund the purchase price or replace the goods or services. In the case of a sale of surplus goods or services, no refund or replacement shall be made after ninety days from the date of the sale.



§ 17-24-113. Business operations and budget

(1) The division is hereby authorized, within appropriations which may be at its disposal, to procure or cause to be procured and maintained all necessary materials, supplies, space, services, and equipment required for the proper operation of the division.

(2) The division shall require that the operation of industries be conducted on a thorough-going business basis, and the value of the labor and the amount of money received shall be accurately recorded, together with the number of work hours used in the production of correctional industries goods and services.

(3) Except as provided in section 17-24-126, all revenues collected by the division from the sale of industry goods and services and from the sale or disposal of surplus state property shall be transmitted to the state treasurer, who shall credit the same to a special revolving enterprise account designated as the correctional industries account. All interest derived from the deposit and investment of moneys in the correctional industries account shall be credited to said account. All moneys in said account shall be used for the purchase of requirements necessary for the production of industry goods and services, for the responsibilities set forth in section 17-24-106.6, and for all necessary personnel, in accordance with the annual appropriation by the general assembly; but such account shall not exceed the requirements of activities authorized by this article, as determined necessary by the director, and any excess, upon order of the director, shall be transferred to the general fund by the state treasurer.

(4) Except as provided in section 17-24-126, all acquisitions, purchases, and loan repayments of the division shall be payable out of the revenues derived from the sale of correctional industry goods and services authorized in this article and from the sale or disposal of surplus state property under section 17-24-106.6.

(5) The division is authorized to enter into a borrowing arrangement with the state treasurer or other organizations when initial money is needed for a new or expanded program, if the advisory committee has approved such an arrangement and such an arrangement is within the authorized appropriation for the division.

(6) The director shall make regular reports, including monthly operating statements and annual financial reports, to the governor, the joint budget committee, and the office of state planning and budgeting regarding the financial operation of the division.

(7) On January 1 of each year, the division shall submit a proposed annual budget as a part of the total budget of the department of corrections for the following fiscal year beginning July 1. The budget of the division shall be reviewed by the advisory committee. This proposed budget shall contain at least the following:

(a) Repealed.

(b) A statement of proposed industry products and services to be produced by the division during said fiscal year and their prices;

(c) A statement of the past, current, and expected number of offenders employed in each program and at each institution;

(d) A financial statement of past, current, and expected production levels, sales revenues, operating expenses, profits, and reversions to the general fund of the division;

(e) A statement of the payment rates specified in section 17-24-110;

(f) A statement of past, current, and expected staff personnel;

(g) Capital requirements for equipment and facilities;

(h) All budgetary schedules, forms, and other information required by the joint budget committee.

(8) The general assembly, upon recommendation of the joint budget committee, shall make appropriations based on the evaluation of the budget request that determines the production level and financial operation of the division.



§ 17-24-114. Provisions for offenders

(1) The director shall make all offender work assignments within the division. Each such offender work assignment shall take into account the diagnostic services unit recommendation of employment training needs of the offender and the security classification of the offender as determined by the superintendent of each correctional institution.

(2) The director shall establish the rate of compensation for the offenders working. The director and the director of the division of adult parole shall have the authority to make rules and regulations regarding the method and time of compensation payments. A portion of such compensation shall be paid to the division of adult parole to defray the cost of operations for adult parole, and a portion of such compensation shall be paid to each offender in relation to the number of hours worked, type of work assignment, and quality of work performed. Payment rates shall be established on an annual basis after review by the joint budget committee and by appropriation of the general assembly. No offender shall be compensated if he is placed in administrative or punitive segregation or if he is able-bodied but refuses to participate in an available work program or other productive activity. The department will provide hygienic items to all inmates in administrative or punitive segregation.

(3) The division of adult parole is empowered to grant earned time allowances consistent with part 4 of article 22.5 of this title in relation to an offender's work performance and evaluation, as recommended by the director.

(4) The division has the power to establish rules and regulations governing the employment, conduct, and management of offenders while assigned to programs. All such rules and regulations pertaining to the payment, employment, conduct, and management of offenders shall be published and posted for offenders.



§ 17-24-115. Rules and regulations

Pursuant to article 4 of title 24, C.R.S., the director has the power to promulgate the rules and regulations which are deemed necessary for the implementation of this article.



§ 17-24-116. Sole authority

The division shall have sole authority for operating any programs within the adult correctional institutions of this state.



§ 17-24-119. Training and employment by organizations - account for proceeds and wages

(1) The division, after consultation with the respective superintendents of the correctional facilities and with the director of the division of adult parole, is authorized to contract with any corporation, association, labor organization, or private nonprofit organization or with any federal or state agency for the purpose of training or employing offenders who have been committed to the department of corrections or who have been assigned to a community correctional program.

(2) Proceeds and wages due an offender from the sale of products produced by the offender under a program authorized by subsection (1) of this section shall be held in an account maintained by the division and distributed periodically for:

(a) Compensation of the victim of the crime committed by the offender in an amount not to exceed forty percent of the offender's wages for expenses actually and reasonably incurred as a result of the injury to the person or property of the victim, including medical expenses, loss of earning power, and any other pecuniary loss directly resulting from the injury to the person or property or the death of the victim, which a court of competent jurisdiction determines to be reasonable and proper;

(b) Payment of such amounts for the support of the offender's dependents as is deemed appropriate by the division after consultation with the respective superintendents of the correctional facilities and with the director of the division of adult parole;

(c) Establishment of funds in trust for the offender upon his release; except that an amount consistent with the payment plan for existing correctional industries programs shall be allocated by the division to the offender for personal expenses while serving his sentence;

(d) Voluntary payment of such amounts to the victims assistance and law enforcement fund established in section 24-33.5-506, C.R.S., as is deemed appropriate by the division after consultation with the respective superintendents of the correctional facilities and with the director of the division of adult parole.

(3) A portion of said wages and proceeds in an amount determined by the division, but not to exceed twenty percent, may be used to defray the costs incident to the offender's confinement.

(4) The provisions of this section shall apply only to a program established pursuant to this section and not to other programs established pursuant to this article.



§ 17-24-121. Venture agreements

(1) The department of corrections, working through the division, is authorized to enter into agreements with private persons for the utilization of inmate labor in the manufacture, processing, or assembly of components, finished goods, services, or product lines within facilities owned or leased by the department. Such agreements shall be subject to the prior review of the attorney general and the correctional industries advisory committee.

(2) The department is authorized to enter into agreements subject to state fiscal rules and the prior review of the attorney general which allow for shared financing by the division and the private contractor for the facility, equipment, raw materials, and operation of industries developed pursuant to the provisions of this section.

(3) Inmates producing goods and services under the terms of an agreement authorized by this section shall be paid on a scale to be determined by the executive director of the department in the best interests of the division.

(4) The division is authorized to market goods and services produced under a venture agreement to any office, department, institution, or agency supported in whole or in part by the state or any political subdivision thereof or to any other state, the federal government, any nonprofit organization, any private sector retailer, or the general public.

(5) The wages of an inmate working under an agreement entered into pursuant to this section with a private person shall be distributed under guidelines established by the executive director in order to offset the cost of imprisonment and incidental expenses, pay court-ordered restitution, make voluntary payments to the victims assistance and law enforcement fund established in section 24-33.5-506, C.R.S., pay the pro rata share of child support cost as established by the department of human services, and establish a savings account to assist the inmate upon release and to offset state costs at the time of release.



§ 17-24-122. Agreements for the employment of inmates by private entities

(1) The department of corrections, working through the division, is authorized to enter into agreements with private persons or entities for the utilization of inmate labor in the manufacturing, processing, or assembly of components, finished goods, services, or product lines within facilities owned or leased by the department. Such agreements shall be subject to the prior review of the attorney general and the correctional industries advisory committee.

(2) The department is authorized to enter into agreements subject to state fiscal rules and the prior review of the attorney general which allow for financing by the private contractor for equipment, raw materials, training of workers, and operation of industries developed pursuant to the provisions of this section. In any such agreement, the department may provide for the recovery of the costs of providing facilities for the private contractor by requiring the payment of rent for such facilities.

(3) Agreements entered into pursuant to this section shall provide that any inmate assigned pursuant to section 17-24-114 (1) to work as inmate labor for a private person or entity which made such agreement pursuant to subsection (1) of this section shall be an employee of the private person or entity and, notwithstanding section 17-24-114 (2), such inmate shall be paid at least the federal minimum wage for the labor performed. Such wages shall be paid to the department of corrections and shall be held in trust for the inmate in a revenue-producing account until the inmate is paroled or discharged from custody. The provisions of section 8-40-301 (3), C.R.S., shall apply to any inmate employed by a private person or entity pursuant to this section.

(4) Out of the wages held in trust for an inmate pursuant to subsection (3) of this section, the department of corrections shall deduct up to fifty percent of such wages to be used to defray the costs incident to the inmate's confinement.

(5) Out of the wages held in trust for an inmate pursuant to subsection (3) of this section, and subsequent to the deduction made pursuant to subsection (4) of this section, the department of corrections shall deduct periodically for the following purposes and in the following order of priority:

(a) Compensation of the victim of the crime committed by the inmate for expenses actually and reasonably incurred as a result of the injury to the person or property of the victim, including medical expenses, loss of earning power, and any other pecuniary loss directly resulting from the injury to the person or property or the death of the victim, which a court of competent jurisdiction determines or has determined to be reasonable and proper;

(a.5) Voluntary payment of such amounts to the victims assistance and law enforcement fund established in section 24-33.5-506, C.R.S., as is deemed appropriate by the executive director of the department of corrections;

(b) Payment of such amounts for the support of the inmate's dependents as is deemed appropriate by the executive director of the department of corrections, taking into account any court orders for such support; and

(c) Payment of incidental expenses of the inmate while the inmate is still in custody.

(6) Any amounts of money which remain in trust for the inmate after the deductions made pursuant to this section shall be paid to the inmate upon parole or discharge from custody. The executive director of the department of corrections shall have the discretion to pay to the inmate any amounts of money which remain in trust for such inmate in installments over the period of one year from the date of parole or discharge. If an inmate dies prior to discharge from custody and the body goes unclaimed for more than five days, the amount remaining in trust may be used to defray any costs incurred by the state of Colorado in connection with the burial of such inmate and any amount remaining after burial costs have been paid or the body has been claimed shall be paid to the inmate's estate.

(7) Any agreement entered into pursuant to this section shall provide that appropriate security measures for a state correctional facility shall not be jeopardized due to any operations which result from such agreement.

(8) In making offender work assignments pursuant to section 17-24-114, there shall be a presumption that the most fit and able inmates shall be assigned by the director to a work assignment pursuant to this section.



§ 17-24-123. Clean-up of illegally disposed and abandoned waste tires - services to counties

(1) The general assembly finds that the clean-up, removal, and transportation of illegally dumped, stored, or abandoned waste tires is necessary and that inmate labor is one source of labor that should be used to correct these problems.

(2) The division is authorized to:

(a) Provide labor using supervised inmate crews to counties or private entities for the clean-up, loading, and any on-site processing of illegally dumped, stored, or abandoned waste tires prior to transporting such waste tires to a county- or state-approved recycling or disposal facility and to pay the personnel and operating costs necessary to do so;

(b) Contract with county and city and county sheriffs for the provision of supervised inmate crews to clean up illegally dumped, stored, or abandoned waste tires;

(c) Contract with private haulers for the moving of illegally dumped, stored, or abandoned waste tires to a county- or state-approved recycling or disposal facility and shall do so whenever feasible and cost-effective; and

(d) Pay any fees necessary for a county- or state-approved recycling or disposal facility to accept illegally dumped, stored, or abandoned waste tires.

(3) Any moneys received from contracts entered into pursuant to this section shall be credited to the correctional industries account described in section 17-24-113 (3).



§ 17-24-124. Inmate disaster relief program - legislative declaration

(1) The general assembly finds that inmates housed in certain prison facilities throughout the state form a labor pool that could be safely utilized to fight forest fires, help with flood relief, and assist in the prevention of or clean up after other natural or man-made disasters.

(2) As used in this section, unless the context otherwise requires, "disaster" means the occurrence or imminent threat of widespread or severe damage, injury, or loss of life or property resulting from any natural cause or cause of human origin, but "disaster" does not include any hazardous substance incident, oil spill or other contamination, epidemic, air pollution, blight, drought, infestation, explosion, civil disturbance, or hostile military or paramilitary action.

(3) There is hereby established in the division the inmate disaster relief program, referred to in this section as the "program". The purpose of the program shall be to establish one or more inmate disaster relief crews composed of inmates from minimum restrictive, or minimum security facilities. An inmate shall receive an additional amount of earned time pursuant to section 17-22.5-405 in the amount of one day of earned time for every day spent at the site of a disaster. An inmate disaster relief crew may be utilized by the state or by local or federal governmental agencies that apply to the division for assistance.

(4) The executive director shall promulgate rules governing the program including but not limited to:

(a) The inmates who are eligible to participate in the program;

(b) Types of disasters to which an inmate disaster relief crew may be sent;

(c) The security measures that are required to prevent escapes and protect the public;

(d) The procedures that must be followed before an inmate disaster relief crew may be utilized;

(e) The fees that may be charged by the division for the provision of services by an inmate disaster relief crew; and

(f) The compensation that may be paid to inmates participating in the program.

(5) The division is authorized to purchase equipment and obtain necessary training for any inmate disaster relief crews.

(6) The department is authorized to solicit, accept, and expend grants, donations, gifts, and other moneys to defer the costs of equipping and training one or more inmate disaster relief crews. The program shall not be implemented or made available to other agencies until sufficient moneys are available from appropriations, grants, donations, gifts, and other moneys to cover the costs of equipping and training at least one inmate disaster relief crew.



§ 17-24-125. Correctional industries at nonstate-owned facilities - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Inmate labor program" means a program operated at a nonstate-owned prison facility as a business or for profit utilizing in whole or in part labor of inmates; except that "inmate labor program" does not include a program that is operated by a local government or combination of local governments of this state as a nonprofit business within the jurisdiction boundaries of the local government or governments and whose operation has been reviewed and approved by the local government or local governments.

(b) "Nonstate-owned prison facility" means any private correctional facility or any jail or other detention facility operated by a political subdivision of the state that houses state prisoners or that houses inmates from another state whose incarceration in this state is approved pursuant to section 17-1-104.5; except that "nonstate-owned prison facility" shall not include a jail or other detention facility operated by a political subdivision of the state that only houses state prisoners pursuant to a contract under section 16-11-308.5 (2), C.R.S., or a facility in which a community corrections program is operated pursuant to article 27 of this title.

(2) (a) On and after March 1, 1999, all inmate labor programs operated at a nonstate-owned prison facility shall be approved by the division prior to commencing operations.

(b) Repealed.

(3) (a) On or before February 1, 1999, the division shall promulgate rules governing the approval required by subsection (2) of this section including but not limited to:

(I) Establishing a procedure for approving inmate labor programs that shall include review by the correctional industries advisory committee of a business plan for each inmate labor program;

(II) Establishing the duration of any approval and procedures for reapproval and revocation of any approval;

(III) Requiring all inmate labor programs to comply with all federal laws and regulations relating to the use of inmate labor;

(IV) Requiring that all goods or services be priced at prevailing market rates; except that goods or services sold to governmental or nonprofit entities may be priced at wholesale cost;

(V) Requiring that persons employed by a nonstate-owned prison facility shall not be involved in decisions involving the inmate labor program relating to persons or entities with whom the person has a conflict or potential conflict of interest;

(VI) Requiring that inmates be compensated as determined by rule promulgated by the department;

(VII) Requiring that all records pertaining to inmate labor programs shall be available for inspection and copying by representatives of the division to ensure compliance with this section and any rules promulgated thereunder; and

(VIII) Requiring nonstate-owned prison facilities to reimburse the division for any expenses incurred in certifying and monitoring the inmate labor programs.

(b) The rules promulgated pursuant to this subsection (3) shall be substantially similar to the rules governing programs at facilities operated by the department.

(4) (a) Each nonstate-owned prison facility operating an inmate labor program shall hold wages earned by a state prisoner in trust for the prisoner in a revenue-producing account until the prisoner is paroled or discharged from custody. Out of the wages held in trust for a state prisoner pursuant to the provisions of this paragraph (a), the nonstate-owned prison facility shall make disbursements pursuant to the provisions of section 17-24-122 (4) and (5). Section 17-24-122 (6) shall also apply to any wages held in trust for a state prisoner pursuant to this paragraph (a).

(b) Each nonstate-owned prison facility operating an inmate labor program shall hold and distribute wages earned by an inmate from a state other than Colorado pursuant to the statutes and rules of that state or the contract between that state and the prison facility.



§ 17-24-126. Canteen, vending machine, and library account created - receipts - disbursements

(1) There is hereby created in the state treasury a special revolving enterprise account to be known as the canteen, vending machine, and library account. The account shall be used by the division to establish and operate a canteen for the use and benefit of the inmates of state correctional facilities and to operate vending machines for the use of visitors to state correctional facilities. The moneys in the account shall be continuously available to the division and are appropriated for the purposes set forth in subsection (3) of this section.

(2) The canteen and vending machines shall be managed by the division, and they shall not be operated in any manner for the personal profit of any employees of the division or any inmates of state correctional facilities.

(3) Items in the canteen shall be sold to inmates, and items in vending machines shall be sold to visitors, at prices set so that revenues from the sale are sufficient to fund all expenses of the canteen and vending machines, including the cost of services of employees of the canteen and the cost of servicing the vending machines, and to produce a reasonable profit. All revenues derived from the canteen and vending machines and interest derived from the deposit and investment of moneys in the canteen, vending machine, and library account shall be credited to such account. Any profits arising from the operation of the canteen and vending machines shall be expended for the educational, recreational, and social benefit of the inmates and to supplement direct inmate needs.

(4) Part 2 of article 84 of title 8, C.R.S., regarding vending facilities in state buildings, does not apply to vending machines operated in visiting areas of any department facility.

(5) Repealed.






Article 25 - Minimum Security Facilities

§ 17-25-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of corrections.

(2) "Minimum security facility" means a facility which is designed and operated to protect the public from least security risk inmates and is operated by the department for adult felony inmates committed to the custody of the executive director of the department and includes but is not limited to the Colorado correctional center at Golden, the Rifle correctional center at Rifle, and the Delta correctional center at Delta, but does not include any community corrections program as defined in section 17-27-102 (3).



§ 17-25-102. Minimum security facility - limitations

(1) Except for correctional facilities located in Fremont county and Delta county, a permanent minimum security facility existing on July 14, 1989, including the Rifle correctional center, shall not exceed a capacity of one hundred ninety-two inmates.

(2) Notwithstanding the provisions of subsection (1) of this section, the Colorado correctional center shall not exceed a capacity of one hundred fifty inmates.



§ 17-25-103. Placement limitations

No adult felony violent or sex offender shall be placed by the department in a minimum security facility located in any county without first having been placed in at least one more restrictive setting for not less than six months. Said six-month time period shall include any time spent by the inmate in any diagnostic unit operated by the department. The six-month requirement may be waived only with the approval of the executive director.






Article 26 - Jails

Part 1 - General Provisions

§ 17-26-101. Jail in each county

There shall be maintained in each county in this state, at the expense of the county, a county jail for the detention, safekeeping, and confinement of persons and prisoners lawfully committed. Nothing in this article shall be construed to compel the erection of jails in counties having a population of less than two thousand or when the county owns a jail erected in any other place in the county.



§ 17-26-102. Keeper of jail - expenses

The sheriff of the county, in person or by deputy appointed for that purpose, shall be the keeper of the county jail. He shall be responsible for the manner in which the same is kept. He shall see that the same is kept clean, safe, and wholesome. The expenses of keeping the jail in good order and repair and of lighting and warming that part thereof wherein prisoners are confined and the office in the jail shall be paid by the county wherein the jail is situated. Nothing in this section shall authorize the lighting or warming of that part of the jail occupied by the keeper thereof as his dwelling house.



§ 17-26-103. Duties of keeper

The keepers of the several county jails and adult detention centers in this state shall receive and safely keep every person duly committed or placed pursuant to section 16-11-308.5, C.R.S., to such jail or adult detention center for safekeeping, examination, or trial or duly sentenced to imprisonment in such jail or adult detention center upon conviction for any contempt or misconduct or for any criminal offense, and they shall not without lawful authority let out of such jail, on bail or otherwise, any such person.



§ 17-26-104. Feeding prisoners

The sheriff of each county shall feed all the prisoners kept in confinement by him with good and sufficient food. The board of county commissioners of such county, at the expense of the county, shall furnish to such sheriff all the groceries, supplies, utensils, equipment, and assistants he requires to perform his duty of properly feeding such prisoners and shall also pay all the costs and expenses incurred therein.



§ 17-26-104.5. Medical visits - charge to persons in custody - provider charges - state hospital in Pueblo

(1) A county jail may assess a medical treatment charge against any person who receives while being held in custody medical treatment performed by a physician, dentist, nurse, or licensed hospital or as a result of a sick call or for whom a prescription is filled. The county jail may assess any such medical treatment charge against the person's jail account. In addition, the county jail may assess a reasonable medical treatment charge for each visit by a person in custody to an institutional or noninstitutional physician, dentist, or optometrist; except that a medical treatment charge shall not be assessed for any visit required by the county jail during the intake process or an annual physical examination required by the county jail. In no case shall a person's inability to pay be the basis for not providing medical treatment equivalent to the community standard of care. Any medical treatment charge that remains unpaid shall constitute a cost of care that the person shall be ordered to pay pursuant to section 18-1.3-701, C.R.S., and that may be collected by the county pursuant to the provisions of section 16-11-101.6, C.R.S.

(1.3) A provider of medical care that receives any state money, including but not limited to providers that receive money from the medical assistance program established in articles 4, 5, and 6 of title 25.5, C.R.S., or the Colorado indigent care program established in part 1 of article 3 of title 25.5, C.R.S., shall charge a county for medical care provided to a person in custody in a county jail:

(a) At the same rate that the provider is reimbursed for such services by the medical assistance program; or

(b) If the provider is not reimbursed by the medical assistance program, at the highest rate that the provider is reimbursed in whole or in part with state moneys in any other program.

(1.5) (a) If economical, a county sheriff may transport a person held in custody in a county jail to the Colorado mental health institute at Pueblo for medical treatment. Within the bed and medical capacity of the facility, the Colorado mental health institute at Pueblo shall provide medical care to a person held in custody in a county jail. The county in which the person was held shall be responsible for the payment to the hospital for medical costs incurred by a person in custody, but, if such costs are not repaid to the county by the person in custody, such costs constitute a medical treatment charge that may be collected as provided for in subsection (1) of this section.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1.5), the mental health institute at Pueblo shall charge a county the actual costs of the medical care provided to a person held in custody. The charges shall cover the full direct and indirect costs of the care provided as determined by generally accepted accounting principles. The general assembly shall include within the appropriation for the general medical division of the institute an amount equal to the estimated reimbursements to be received from counties pursuant to this paragraph (b).

(2) The provisions of this section shall apply to any person held in custody in a county jail regardless of whether the person is a juvenile, is being held prior to trial, or is in custody for conviction under a state statute or a county or municipal ordinance.

(3) When a person is held in custody in a county jail, the person shall be primarily responsible for the payment of the cost of medical care provided to the person for a self-inflicted injury or a condition that was preexisting prior to the person's arrest and shall be charged for the medical care by the provider of care. For purposes of this section, "preexisting condition" means an illness beginning or an injury sustained before a person is in the peaceable custody of the county's officers. This subsection (3) shall not apply to care required by the county jail pursuant to subsection (1) of this section, care paid for by other entities pursuant to section 17-26-120 or 17-26-124, care paid for by any other entity, or medical care provided by the Colorado mental health institute at Pueblo.

(4) A county may seek payment or reimbursement for any medical treatment costs from a person being held in custody and receiving such services, except as otherwise provided in subsection (1) of this section.



§ 17-26-104.7. Prohibition against the use of restraints on pregnant women in custody

(1) The staff of a county jail, in restraining a woman who is committed, detained, or confined to the county jail, shall use the least restrictive restraints necessary to ensure safety if the staff of the county jail have actual knowledge or a reasonable belief that the woman is pregnant. The requirement that staff use the least restrictive restraints necessary to ensure safety shall continue during postpartum recovery and transport to or from the county jail.

(2) (a) (I) The county jail staff or medical facility staff shall not use restraints of any kind on the woman during labor and delivery of the child; except that staff may use restraints if:

(A) The medical staff determine that restraints are medically necessary for safe childbirth;

(B) The county jail staff or medical staff determine that the woman presents an immediate and serious risk of harm to herself, to other patients, or to medical staff; or

(C) The sheriff or his or her designee determines that the woman poses a substantial risk of escape that cannot reasonably be reduced by the use of other existing means.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (a) to the contrary, under no circumstances shall staff use leg shackles or waist restraints on a woman during labor and delivery of the child, postpartum recovery while in a medical facility, or transport to or from a medical facility for childbirth.

(b) The county jail or medical facility staff authorizing the use of restraints on a pregnant woman during labor or delivery of the child shall make a written record of the use of the restraints, which record shall include, at a minimum, the type of restraint used, the circumstances that necessitated the use of the restraint, and the length of time the restraint was used. The sheriff shall retain the record for a minimum of five years and shall make the record available for public inspection with individually identifying information redacted from the record unless the woman who is the subject of the record gives prior written consent for the public release of the record. The written record of the use of restraint shall not constitute a medical record under state or federal law.

(3) Upon return to a county jail after childbirth, the woman shall be entitled to have a member of the county jail's or county's medical staff present during any strip search.

(4) When a woman's pregnancy is determined, the staff of a county jail shall inform a pregnant woman committed, detained, or confined in a county jail in writing in a language and in a manner understandable to the woman of the provisions of this section concerning the use of restraints and the presence of medical staff during a strip search.

(5) Each sheriff shall ensure that staff of the county jail receive adequate training concerning the provisions of this section.



§ 17-26-105. Separation of prisoners

Persons committed on criminal process and detained for trial and persons committed for contempt or upon civil process shall be kept in rooms separate and distinct from those in which prisoners convicted and under sentence are confined. This section shall not apply to any county whose jail does not have sufficient room for such separate confinement.



§ 17-26-106. Male and female prisoners

Male and female prisoners, except husband and wife, shall not be put or kept in the same room.



§ 17-26-107. Prisoners to work - work outside of jail - expenses

(1) When any able-bodied prisoner is confined in the county jail of any county or city and county, having been convicted of a misdemeanor or of the violation of a municipal ordinance and being confined in punishment therefor, the sheriff of such county or the person having the duties of a sheriff of such city and county shall compel such prisoner to work eight hours of every working day. The provisions of this section shall not apply to any case where there are fewer than three prisoners so confined in said jail at any one time or to any prisoner physically unable to work. In counties and city and counties, it shall be discretionary with the sheriff or person having the duties of a sheriff to employ prisoners on the road serving sentences of sixty or fewer days. It is the duty of the sheriff of such county or the sheriff or person having the duties of a sheriff of such city and county, when no other work is available, to compel the prisoners to work upon the public roads, highways, or streets of such county or city and county. Employment as a jail trusty shall be sufficient to meet the requirements of this section.

(2) The county commissioners of the county or the governing body of the city and county, when informed by the sheriff or person having the duties of a sheriff that there are prisoners confined in the jail who may be put to work upon the roads, highways, or streets, if there is such work upon the roads, highways, or streets, shall provide for the payment of additional expenses of guarding such prisoners while performing such work. Such prisoners shall not be used for the purpose of building any bridge or structure of like character that requires the employment of skilled labor.

(3) (Deleted by amendment, L. 2000, p. 1120, § 1, effective August 2, 2000.)

(4) Except as described by the terms of a judgment, any person sentenced to and confined in the county jail shall perform labors under such rules and regulations as may be prescribed by the county commissioners or sheriff of the county in which the jail is situated.

(5) Upon the written request of a majority of the board of county commissioners of any county, the sheriff shall detail such inmates in the county jail as in his or her judgment seems proper, not exceeding the number specified in the written request, to work upon such public roads and highways of the county or streets and alleys of any municipality within the county as are designated in the written request of the county commissioners. The county shall furnish all tools and materials necessary in the performance of the work. No such work shall be done within the limits of a municipality without the consent of the proper authorities thereof, but when such work is done within the limits of a municipality within such county, the municipality where the work is done shall pay all additional expenses of guarding the inmates while they perform the work and shall furnish all tools and necessary materials used in the work.



§ 17-26-108. County to support spouse - when

When any able-bodied person is confined in the county jail, having been convicted of the nonsupport of his or her spouse or minor children, the county shall pay toward the support of such spouse or minor children not less than fifty cents nor more than one dollar per day for each day such person so works if such spouse or minor children would otherwise be a public charge.



§ 17-26-109. Deductions of time - record keeping - forfeitures - definition

(1) Every person who is sentenced to and imprisoned in any county jail of this state or sentenced to pay a fine and costs or either or all thereof and who performs faithfully the duties assigned to him or her during his or her imprisonment therein earns deductions from the time of his or her sentence as follows:

(a) An inmate receives a one-day deduction for each fifteen days on his or her sentence;

(b) In addition to the deduction described in subsection (1)(a) of this section, an inmate may receive a ten-day deduction for each thirty days on his or her sentence if he or she:

(I) Successfully completes a designated program or educational activity within the jail; or

(II) Demonstrates outstanding progress in any designated program or educational activity within the jail;

(c) In addition to the deduction described in subsection (1)(a) of this section, an inmate may receive a thirteen-day deduction for each thirty days on his or her sentence if the inmate:

(I) Is designated by the county sheriff as a trusty prisoner;

(II) Is engaged in work within or outside the walls of the jail;

(III) Performs his or her work in a creditable manner;

(IV) Conducts himself or herself in accordance with the rules of the jail; and

(V) Is approved by the sheriff to receive a deduction pursuant to this subsection (1)(c);

(d) An inmate may receive a deduction of up to thirteen days for each thirty days on his or her sentence if the inmate:

(I) Is sentenced to the county jail as a direct sentence or as a condition of probation; and

(II) Is permitted to participate in work, educational programming outside the jail, medical release, home detention, or day reporting programs pursuant to section 18-1.3-106 (1);

(e) Notwithstanding any other provision of this section, an inmate may not receive a deduction of more than fifteen days in any thirty-day period, regardless of how many programs the inmate participates in, whether the inmate is designated a trusty prisoner or is sentenced as described in subsection (1)(d) of this section;

(f) (I) In addition to the deductions described in subsections (1)(a), (1)(b), (1)(c), and (1)(d) of this section, an inmate may receive a three-day maximum deduction when the inmate takes an unusual or extraordinary action, as determined by the county sheriff. This deduction may be granted on an incident-by-incident basis and is not subject to the deduction cap described in subsection (1)(e) of this section.

(II) If a county sheriff awards a deduction pursuant to this subsection (1)(f), he or she shall notify the chief judge of the judicial district of such fact not later than three business days after the deduction is awarded. In providing such notice, the sheriff shall indicate how many days were deducted and the nature of the unusual or extraordinary action taken by the inmate.

(2) Each county sheriff shall develop and implement a program and schedule for administering reductions of inmates' sentences in his or her county jail, as described in this section and in accordance with the expectations and standards of the community in which he or she serves. Each county jail shall keep a record of each inmate's deductions of time and changes in deductions of time as a result of policy violations by the inmate.

(3) (a) If an inmate is found to have committed a willful violation of any of the rules or regulations of the jail, he or she may forfeit some or all of the deductions from his or her sentence that he or she received up to the time of the violation, as determined by the sheriff of the county in which the jail is situated.

(b) If an inmate escapes or attempts to escape from a jail or an alternative sentence program, he or she forfeits all deductions from his or her sentence that he or she received up to the time of the escape or attempted escape.

(4) An inmate who is sentenced to any alternative sentence pursuant to section 18-1.3-106 arising out of a sentence pursuant to section 42-4-1307 (5)(a)(I), (5)(b), or (6)(a)(I) may receive a sentence deduction pursuant to this section only after serving any mandatory period of time pursuant to those sections.

(5) As used in this section, "day" means a twenty-four-hour calendar day.



§ 17-26-111. Separate sentences continuous

For the purpose of section 17-26-109, when any such persons confined in the county jail are sentenced under several convictions, with separate sentences, they shall be construed as one continuous sentence.



§ 17-26-116. Commitment - copy to sheriff - return endorsed

When a prisoner is committed to any jail by virtue of any process which the sheriff is required to return to the court from which it issued, it is the duty of the court, clerk, or officer issuing such process to issue the same in duplicate, and the sheriff shall keep one copy of the same, together with a copy of his return thereto, endorsed thereon, which duplicate copy of such process retained by the sheriff shall be sufficient prima facie authority to retain such prisoner in custody.



§ 17-26-117. Commitment box - successor

All instruments of every kind, or attested copies thereof duly certified, by which any person is committed to or liberated from the county jail shall be regularly endorsed and filed and kept in a suitable box in the jail by the sheriff, or by his deputy acting as jailer, and such box, together with its contents, shall be delivered to his successor in office.



§ 17-26-118. Record - contents - inspection

It is the duty of the keeper of each county jail to keep in a book, provided by the county for that purpose, a daily record of the commitments and discharges of all persons delivered to his custody, which record shall exhibit the date of entrance, name, offense, term of sentence, fine, age, sex, citizenship, how and by whom committed, and when and by whom discharged. The record shall be open to inspection by the public at all reasonable hours and shall be delivered by the sheriff to his successor in office.



§ 17-26-118.5. Prevention of erroneous payments to prisoners - identifying information reporting system

(1) In order to eliminate erroneous payments of benefits to persons confined in local jails in the state, county sheriffs, the department of human services, county departments of social services, and the department of labor and employment shall cooperatively develop a system for reporting identifying information about persons confined in local jails for a period exceeding thirty days to state and county agencies responsible for the administration of workers' compensation and public assistance benefits. Such a system shall be implemented on or before July 1, 2000, within existing appropriations.

(2) On and after the implementation date of the information reporting system developed pursuant to subsection (1) of this section, but in any event no later than July 1, 2000, each sheriff in the state shall periodically transmit identifying information about each person confined for a period exceeding thirty days in any local jail within the sheriff's jurisdiction to the department of human services, county departments of social services, and the department of labor and employment.



§ 17-26-119. Jail in another county - costs

When there is no sufficient jail in any county wherein any criminal offense has been committed, any county or district judge, upon application of the sheriff, may order any person charged with any criminal offense and ordered to be committed to jail to be sent to the jail of the county nearest having a sufficient jail. The sheriff of such nearest county, on exhibit of the order of such judge, shall receive and keep in safe custody in the jail of his county the person ordered to be so committed. Such sheriff, upon the order of the district court thereof, shall redeliver such person when demanded, and all the expenses of keeping such person shall be paid by the county from which such person was sent. The board of county commissioners of the county from which any prisoner is sent, at the next regular meeting after receiving the bill for the expenses of such maintenance, safekeeping, and custody, shall audit and allow the claim and pay the same to the treasurer of the county in which such jail is situated for the use of such county.



§ 17-26-120. Keeping of fugitives - charges

Any county jail may be used for the detention and safekeeping of any fugitive from justice from another state or territory, and in this case the county shall be entitled to compensation at the rate prescribed by the board of county commissioners. The rate so charged for the maintenance and safekeeping of such fugitive in custody shall be subject to the approval of the district judge, to be paid by the officer demanding the custody of such fugitive to the sheriff of the county and by him paid over to the treasurer of the county for the use of the county.



§ 17-26-121. Juveniles - confinement - when

No jail shall receive a juvenile prisoner for confinement unless the juvenile has been charged by the direct filing of an information in the district court or by indictment pursuant to section 19-2-517, C.R.S., or the juvenile has been ordered by the court to be held for criminal proceedings pursuant to section 19-2-518 (1), C.R.S.



§ 17-26-122. Guards - compensation

When the safekeeping and detention of persons lawfully committed to any jail in this state, in the opinion of the board of county commissioners, requires the employment of one or more guards, the board of county commissioners of the county where such jail is situated shall authorize the sheriff of such county to employ such guards at the expense of the county, at such reasonable compensation as the board shall allow, which guards shall be under the command of the keeper of the jail. Such guards shall be discharged from service when in the judgment of the board of county commissioners their services are not required.



§ 17-26-123. Federal prisoners - expense

It is the duty of the keeper of each county jail to receive into the jail every person duly committed thereto for any offense against the United States, by any court or officer of the United States, and to confine every such person in the jail until he is duly discharged, the United States paying all the expenses of the confinement, safekeeping, and custody of such person, including the keeper's fees, at the rate established by the board of county commissioners of the county where such jail is situated.



§ 17-26-124. Charges for foreign prisoners

It is the duty of the board of county commissioners of each county having a jail in this state to establish a rate of charges to be paid for the confinement, safekeeping, and maintenance of prisoners sent from other counties in this state, fugitives from justice, and persons committed by authority of the United States, which rate of charges may be altered, changed, or modified by the board of county commissioners of such county when in their judgment it seems best to do so. The rate so charged shall be subject to the approval of the district court of such county.



§ 17-26-125. Account of moneys - report

It is the duty of the keeper of every jail within this state to keep an accurate account of all moneys received by him on account of the confinement, safekeeping, and maintenance of persons committed from other counties, fugitives from justice, and prisoners committed to the jail by authority of the United States, to report the same monthly to the board of county commissioners of the county wherein such jail is situated, and to pay over to the treasurer of such county monthly all such moneys for the use of such county.



§ 17-26-126. Commissioners to examine jail

It is the duty of the board of county commissioners, as often as they deem necessary, but at least once annually, to make personal examination of the jail of its county, its sufficiency, and the management thereof and to correct all irregularities and improprieties therein found.



§ 17-26-127. Escape - duty of sheriff - expenses

In case of escape of any person lawfully committed to any jail of any county in this state, it is the duty of the sheriff of the county where such jail is situated to pursue and recapture such escaped person at the expense of the office of such sheriff. In case of any escape without any fault or negligence on the part of the keeper of the jail or the guards under such keeper's command, the board of county commissioners of the county where such jail is situated may audit and allow to the office of the sheriff the necessary expenses incurred in such recapture.



§ 17-26-129. Applicability of provisions

The provisions of sections 17-26-107 and 17-26-108 shall not be applicable to any prisoner who is employed or detained outside of the jail under the provisions of section 18-1.3-106, C.R.S.






Part 2 - Reimbursement of Cost of Care by Inmates to Counties






Article 26.5 - Multijurisdictional Jails

§ 17-26.5-101. Multijurisdictional jails - authorized

The general assembly hereby authorizes any county, city and county, city, or the department of corrections of the state of Colorado to enter into a contract or contracts with each other in accordance with part 2 of article 1 of title 29, C.R.S., to design, locate, construct, and operate a multijurisdictional jail for the incarceration of county, city and county, city, or state prisoners. In the alternative, the described governmental entities may enter into the necessary contracts with a private contractor for the provision and operation of such jail.



§ 17-26.5-102. Contracts for multijurisdictional jails - requirements

(1) Any contract or contracts for the creation of a multijurisdictional jail as described in section 17-26.5-101 shall contain the following requirements:

(a) An agreement regarding involvement by each of the governmental entities in the predesign planning, design, location, and construction of such a jail facility or involvement in any agreement to obtain a private contractor to provide a jail facility and the operation thereof;

(b) An agreement regarding involvement by each of the governmental entities in construction management and oversight for such a jail facility;

(c) An agreement regarding involvement by each of the governmental entities in financing the construction of such a jail facility;

(d) An agreement regarding involvement by each of the governmental entities in financing and providing for staffing and operation of such jail facility, which may provide for staffing and operation solely by any county, city and county, or city with financial assistance from the state department of corrections or any other governmental entity involved, or staffing and operation through a joint staffing and operation agreement between any county, city and county, or city and the state department of corrections, if the department is involved in the multijurisdictional jail facility;

(e) An agreement regarding involvement by each of the governmental entities in financing and providing for programs for such jail facility;

(f) An agreement regarding utilization of such jail facility by each of the governmental entities involved in the multijurisdictional jail facility. However, if the state department of corrections is involved in the facility, such agreement shall provide that a proportionate number of beds in the facility, equal to the proportionate percentage of the financing of the construction and operation of the facility which was provided by the state department of corrections bears to the entire cost of the construction and operation of the facility, shall be reserved for utilization by the state department of corrections if such beds are needed by the department. Any such beds so reserved shall be counted by the department as available beds when determining the number of beds available in the state correctional system.






Article 27 - Community Corrections Programs

§ 17-27-101. Legislative declaration

The general assembly hereby declares that it is the purpose of this article to establish and maintain community corrections programs which provide the courts, the department of corrections, and the state board of parole with more flexibility and a broader range of correctional options for offenders under the jurisdiction of such entities. It is the further purpose of this article to increase public safety and promote community-based correctional programming through collaboration between the state of Colorado and local units of government. It is also the purpose of this article to give local units of government the authority to designate the programs, boards, and networks established under this article to address local criminal justice needs with resources other than those appropriated pursuant to this article.



§ 17-27-101.5. Purposes of community corrections

(1) The purpose of this article 27, with respect to community corrections, is to:

(a) Further all purposes of sentencing and improve public safety by reducing the incidence of future crime through design and implementation of research-based policies, practices, programs, and standards;

(b) Prepare, select, and assist people who, after serving a statutorily defined period of incarceration, will be transitioned and returned to the community through supported partnerships with local community corrections boards;

(c) Set individualized conditions of community corrections supervision and provide services and support to assist people in community corrections in addressing identified risks and needs; and

(d) Achieve a successful discharge from community corrections supervision through reduction of risks and needs and satisfactory compliance with conditions of placement.



§ 17-27-102. Definitions

As used in this article 27:

(1) "Administrative review process" means a sequence of actions that includes written notification to an offender of the decision to reject and terminate program placement, a brief explanation of the reason for the termination, instructions for the offender to request review of the action of the community corrections board or community corrections program, and a method for the community corrections board or community corrections program to informally review the rejection and termination.

(2) "Community corrections board" means the governing body of any unit of local government, any combinations of such governing bodies for the purpose of this article, or any separate board created by any governing body or bodies pursuant to this article.

(2.5) "Community corrections facility" means a facility used by a community corrections program.

(3) "Community corrections program" means a community-based or community-oriented program that provides supervision of offenders pursuant to this article. Such program shall be operated by a unit of local government, the department, or any private individual, partnership, corporation, or association. Such program may provide residential or nonresidential services for offenders, monitoring of the activities of offenders, oversight of victim restitution and community service by offenders, programs and services to aid offenders in obtaining and holding regular employment, programs and services to aid offenders in enrolling in and maintaining academic courses, programs and services to aid offenders in participating in vocational training programs, programs and services to aid offenders in utilizing the resources of the community, meeting the personal and family needs of such offenders, programs and services to aid offenders in obtaining appropriate treatment for such offenders, programs and services to aid offenders in participating in whatever specialized programs exist within the community, day reporting programs, and such other services and programs as may be appropriate to aid in offender rehabilitation and public safety.

(3.5) "Community parole officer" means an officer who is an employee of the department and is a peace officer, as described in sections 16-2.5-101 and 16-2.5-136, C.R.S., with the powers and duties described in section 17-27-105.5.

(4) "Governing body" means the board or council of elected or appointed officials which is responsible for governing any unit of local government, such as a city council or a board of county commissioners.

(5) "Nongovernmental agency" means any private individual, partnership, corporation, or association.

(6) "Offender" means any person accused of or convicted of a felony or misdemeanor as defined by the laws of the state of Colorado.

(7) "Referring agency" means the agency which maintains legal jurisdiction over any offender referred to or placed in a community corrections program such as the sentencing court, the department of corrections, or the state board of parole.

(8) "Unit of local government" means any county, city and county, city, town, or service authority which may be established pursuant to section 17 of article XIV of the state constitution.



§ 17-27-103. Community corrections boards - establishment - duties

(1) A community corrections board may be established by resolution or ordinance of a governing body, or a combination of governing bodies. Any community corrections board which is established may be advisory to the governing body or bodies which created such board or it may be functionally independent from the governing body or bodies. Pursuant to subsection (8) of this section, the governing body or bodies may delegate to the community corrections board the authority which such governing body or bodies have to approve or disapprove the establishment and operation of community corrections programs within the jurisdiction of such governing body or bodies. In addition, the governing body or bodies may delegate such other powers which the governing body or bodies possess to the community corrections board to accomplish the purposes of this article.

(2) A community corrections board shall have the authority to enter into contracts with the state of Colorado, receive grants from governmental and private sources, and receive court-authorized expense reimbursement related to community corrections programs. A community corrections board may designate a community corrections program or programs within the jurisdiction of such board to contract with the state of Colorado to provide services and supervision for offenders.

(3) A community corrections board may establish programs to be operated by a unit or units of local government, or an agency of state government, to accomplish the purposes of this article, or such board may contract with other units of local government, other community corrections boards, any agency of state government, or any community corrections program to provide supervision of and services for offenders.

(4) A community corrections board may establish and enforce standards for the operation of any community corrections program located within the physical boundaries of the jurisdiction of the governing body or bodies which created such board. The standards established by a community corrections board may exceed, but shall not conflict with, standards established for community corrections programs by the division of criminal justice of the department of public safety pursuant to section 17-27-108. The community corrections board shall, in coordination with state and local agencies, monitor community corrections programs within the jurisdiction of such board and oversee compliance with state and local standards. The community corrections board's oversight of the community corrections programs within the board's jurisdiction shall include the following:

(a) Making an assessment of the number of offenders who have escaped from custody as such term is described in section 17-27-106, which assessment shall be based on the reports prepared by the administrators of community corrections programs in accordance with section 17-27-104 (11);

(b) Determining compliance by community corrections programs with the recommendations made in audit reports prepared by the division of criminal justice in accordance with section 17-27-108.

(5) A community corrections board has the authority to accept or reject any offender referred for placement in a community corrections program under the jurisdiction of such board. The community corrections board shall provide, in writing, acceptance criteria and screening procedures to each referring agency.

(6) A community corrections board may establish conditions or guidelines for the conduct of offenders placed in any community corrections program operated within the physical boundaries of the jurisdiction of the governing body or bodies which created such board. Written copies of such conditions or guidelines shall be made available to offenders placed in community corrections programs under the jurisdiction of the community corrections board.

(7) A community corrections board has the authority to reject after acceptance the placement of any offender in a community corrections program within the jurisdiction of such board. If the referring agency does not provide an administrative review process relating to such rejection after acceptance, the community corrections board shall provide an administrative review process for any offender who is rejected after acceptance by such board. The community corrections board shall provide written notification of the rejection after acceptance of any offender to the referring agency and the administrator of the community corrections program in which the offender is placed.

(8) A governing body shall approve or disapprove the establishment and operation of all community corrections programs within the jurisdiction of such governing body, but such authority may be delegated to the community corrections board created by such governing body.

(9) A community corrections board may serve in a planning and coordinating capacity by advising the governing body which created such board and consulting with officials of state criminal justice agencies to improve local community corrections services.

(10) A community corrections board, and each individual member of such board, shall be immune from any civil liability for the performance of the duties of such board or such individual member as specified in this article, if such person was acting in good faith within the scope of such person's respective capacity, makes a reasonable effort to obtain the facts of the matter as to which action was taken, and acts in the reasonable belief that the action taken by such person was warranted by the facts.



§ 17-27-103.5. Statements relating to a transitional referral to community corrections

(1) Pursuant to the provisions of section 24-4.1-302.5 (1)(j.5), C.R.S., a victim shall have the right to provide a written victim impact statement and a separate oral statement to a community corrections board considering an offender's transitional referral to community corrections.

(2) (a) (I) A community corrections board shall allow, within the parameters set by the board, an offender who is under consideration for transitional placement in a community corrections program under the board's jurisdiction to provide a written statement to the community corrections board concerning the offender's transition plan and community support and the appropriateness of placing the offender in a community corrections program.

(II) If an offender elects to submit a written statement to a community corrections board pursuant to subparagraph (I) of this paragraph (a), and the offender provides a written statement to the department pursuant to the procedures and time frame established by the department, the department shall include the statement with any referral to a community corrections board considering the offender's transitional referral to a community corrections program.

(b) A community corrections board may allow, within the parameters set by the board, an offender to designate a person other than the offender to submit a written statement or give an oral statement on the offender's behalf to a community corrections board considering the offender's transitional referral to a community corrections program.

(3) A community corrections board shall develop written policies and procedures consistent with the provisions of this section and section 24-4.1-302.5 (1)(j.5), C.R.S., that are available to the public concerning the parameters for written and oral statements by victims and the permissibility of and the parameters for a written or oral statement by a person designated by an offender.

(4) Nothing in this section shall be construed to require the department or a community corrections board to provide transportation or make arrangements for the appearance at a community corrections hearing of an offender or, if permitted by a community corrections board, the person designated by the offender pursuant to paragraph (b) of subsection (2) of this section to give an oral statement or to submit a written statement on the offender's behalf.

(5) The department shall not be required to provide notice to any person, other than a registered victim, of a community corrections board hearing relating to the offender.



§ 17-27-104. Community corrections programs operated by units of local government, state agencies, or nongovernmental agencies

(1) Any unit of local government, or any state agency authorized by this article, may establish, maintain, and operate such community corrections programs as such unit or agency deems necessary to serve the needs of such unit of local government or state agency and offenders who are assigned to such programs by the department of corrections, placed in such programs by the state board of parole, or sentenced to such programs by the court.

(2) Pursuant to provisions of section 17-27-103, any nongovernmental agency may establish, maintain, and operate a community corrections program under a contract with the state of Colorado, a contract with a unit or units of local government, or a contract with other nongovernmental agencies for the purpose of providing services to offenders who are assigned to such programs by the department of corrections, placed in such programs by the state board of parole, or sentenced to such programs by the court.

(3) The administrators of any community corrections program established pursuant to this section shall have the authority to accept or reject any offender referred for placement in such program. Screening procedures shall be developed in cooperation with the community corrections board of the jurisdiction in which such community corrections program is located. Acceptance criteria and screening procedures shall be provided in writing by each community corrections program to each referring agency.

(4) (a) The administrators of each community corrections program established pursuant to this section shall establish conditions or guidelines for the conduct of offenders accepted and placed in such program. Such conditions or guidelines shall not conflict with any conditions or guidelines established pursuant to section 17-27-103 (6) by the community corrections board of the jurisdiction in which such community corrections program is located. Offenders accepted and placed in any community corrections program shall have access to written copies of such conditions or guidelines for the conduct of offenders upon placement in such program.

(b) One such condition shall be that an offender, upon being placed in a community corrections program, shall execute a limited power of attorney to the director, or the director's designee, of the community corrections program with which the offender is being placed. The limited power of attorney shall grant to the director or the director's designee the authority to dispose of moneys the offender has earned since being placed in the program and that have been left in accounts or on deposit with the community corrections program in the event that, after the offender is accepted by the community corrections program, the offender is rejected from such program due to escape. The moneys shall be disposed of for the following purposes and in the following order of priority:

(I) Payment of court-ordered restitution to the victim of the crime committed by the offender;

(II) Payment for the court-ordered support of the offender's dependents;

(III) Payment of fines, offender fees and surcharges, and other court-ordered financial obligations imposed as part of the offender's sentence; and

(IV) Any remaining funds shall be paid into the victims and witnesses assistance and law enforcement fund, established pursuant to section 24-4.2-103, C.R.S., in the judicial district in which the community corrections program is located.

(c) The director of the community corrections program, or the director's designee, shall maintain records of any disbursements of offenders' funds pursuant to this subsection (4).

(d) The limited power of attorney shall be valid until the offender's sentence to community corrections is discharged from community placement by the court.

(5) The administrators of each community corrections program established pursuant to this section shall have the authority to reject after acceptance and terminate the placement of any offender who violates conditions or guidelines established pursuant to subsection (4) of this section, or if any conditions of such offender's placement in the program are not satisfied. If the referring agency does not provide an administrative review process, the community corrections program shall provide an administrative review process for any offender who is rejected after acceptance. If the termination of placement of an offender is initiated by the community corrections program, the referring agency shall be notified immediately to arrange a transfer of custody for such offender. The community corrections program may be required by the referring agency to maintain temporary custody of the offender whose placement is being terminated for a reasonable period of time pending receipt of appropriate transfer orders from the referring agency unless the provisions of subsection (6) of this section apply.

(6) When the administrator of a community corrections program established pursuant to this section, or any other appropriate referring agency, has cause to believe that an offender placed in a community corrections program has violated any rule or condition of such offender's placement in such program, or cannot be safely housed in such program, the administrator or other appropriate authority shall notify the appropriate judicial or executive authority of the facts which are the basis of such administrator's belief. Such administrator may then execute a transfer order to any sheriff, undersheriff, deputy sheriff, police officer, or state patrol officer which authorizes such peace officer to transport the offender to the county jail in the county in which the community corrections program is located and the offender shall be confined in such jail pending a determination by the appropriate judicial or executive authority as to whether the offender should remain in community corrections or be removed therefrom. Such offender shall be confined without bond.

(7) The administrator of any community corrections program established pursuant to this section shall notify a referring agency immediately that an offender has been transferred to a county jail pursuant to subsection (6) of this section. Such notification shall contain the name of the offender and identify the rule or condition of placement violated, and describe such violation, or state the reason the offender cannot be safely housed in the community corrections program.

(8) Upon placement of an offender in a community corrections program, the administrator of the program shall notify local law enforcement agencies of the identity of each such offender.

(9) The administrator of any community corrections program shall document the number of days of residential and nonresidential time completed by each offender sentenced directly to the community corrections program by the court and the time credits granted to such offender pursuant to section 18-1.3-301 (1)(i), C.R.S. If any such offender is rejected after acceptance by the community corrections board or the community corrections program, the program administrator shall provide a written summary of the residential days completed by such offender to the referring agency. If the offender is thereafter committed to the department of corrections, such summary shall be reported to the department of corrections to facilitate the calculation of any time credits pursuant to part 3 or part 4 of article 22.5 of this title.

(10) The administrator of any community corrections program shall enforce any order relating to the payment of restitution, court costs, fees, or community service which is ordered by the sentencing court. Such administrator shall establish a payment contract and schedule for each offender placed in the community corrections program.

(11) The administrator of each community corrections program shall report to the division of criminal justice and the community corrections board of the jurisdiction in which such program is located on the offenders who have escaped from custody as such term is described in section 17-27-106 (1). The division of criminal justice is authorized to prepare forms for these reports.

(12) The administrators of a community corrections program established pursuant to this section may implement a behavioral or mental health disorder screening program to screen the persons accepted and placed in the community corrections program. If the administrators choose to implement a behavioral or mental health disorder screening program, the administrators shall use the standardized screening instrument developed pursuant to section 16-11.9-102 and conduct the screening in accordance with procedures established pursuant to said section.



§ 17-27-105.5. Community parole officers - duties - arrest powers - definitions

(1) For purposes of this section:

(a) "Director" means the director of the department's community corrections program whose powers and duties include those of a community parole officer.

(b) "Offender" means an inmate assigned to residential and nonresidential community corrections programs as those programs are set forth in articles 27, 27.5, and 27.7 of this title and an offender who is in phase III of the youthful offender system as set forth in section 18-1.3-407, C.R.S.

(2) The executive director of the department of corrections shall designate staff of the department to maintain jurisdiction over all offenders placed in any community corrections program by order of the executive director or as a condition of parole. Such staff may include community parole officers and the director.

(3) Community parole officers are authorized to:

(a) Supervise and habilitate offenders;

(b) Investigate, detect, and prevent crime involving offenders;

(c) Issue warrants for the arrest of offenders;

(d) Arrest offenders;

(e) Process reports or other official documents regarding offenders;

(f) Coordinate with community corrections boards and community corrections programs;

(g) Review offender supervision and treatment;

(h) Authorize offender transfers between residential and nonresidential phases of placement; and

(i) Carry out such other duties as the executive director directs.

(4) The director of community corrections or any community parole officer may arrest any offender when any offense under the laws of this state has been or is being committed by the offender in the presence of the director or the community parole officer, the director or the community parole officer has a warrant commanding that such offender be arrested, or the director or the community parole officer has probable cause to believe:

(a) That a warrant for the offender's arrest has been issued in this state or another state for any criminal offense or for a violation of the department's administrative code of penal discipline, a supervision order, or other administrative order;

(b) That a crime has been committed and that the offender has committed such crime;

(c) That the offender has violated a condition of the administrative code of penal discipline;

(d) That the offender is leaving or is about to leave the state;

(e) That the offender will fail or refuse to appear at a hearing to answer charges for a violation of the department's code of penal discipline; or

(f) That the arrest of the offender is necessary to prevent physical harm to the offender or another person or to prevent the commission of a crime.

(5) If a community parole officer makes an arrest of an offender with or without a warrant, or the offender is otherwise arrested, the offender shall be held in a county jail or program pending action by the community parole officer or the director of the community corrections program.

(6) A community parole officer shall seek out and arrest any fugitive from a correctional facility when called upon and assist other agencies in the apprehension of fugitives from jurisdictions throughout the state.

(7) Notwithstanding any other provision of this section, each community parole officer, or the director acting as a community parole officer, shall notify the local law enforcement agency when the community parole officer is operating or intends to operate anywhere within the local law enforcement agency's jurisdiction and shall cooperate with such agency during the conduct of the investigation.

(8) Notwithstanding any other provision of this title, if a community parole officer has probable cause to believe that a parolee who is under the supervision of the community parole officer has removed or tampered with an electronic monitoring device that the parolee is required to wear as a condition of his or her parole, the parole officer shall either:

(a) Immediately make a warrantless arrest of the parolee; except that, before making such an arrest, the community parole officer shall first determine that the notification of removal or tampering was not merely the result of an equipment malfunction.

(b) Not later than twelve hours after acquiring such probable cause, notify a law enforcement agency with jurisdiction over the parolee's last-known address that the parolee is subject to an immediate warrantless arrest.



§ 17-27-106. Escape from custody from a community corrections program

(1) (a) If an offender fails to remain within the extended limits of such offender's confinement or placement or fails to return within the time prescribed to any community corrections program to which such offender was assigned or transferred or if any offender who participates in a program established under the provisions of this article leaves such offender's place of employment or, having been ordered by the executive director of the department of corrections or the chief probation officer of the judicial district to return to the community corrections program, neglects or fails to do so, such offender shall be deemed to have escaped from custody and shall, upon conviction thereof, be punished as provided in section 18-8-208, C.R.S., and all reductions in sentence authorized by part 2 of article 22.5 of this title shall be forfeited.

(b) (I) In addition to the forfeiture of all reductions in sentence authorized by part 2 of article 22.5 of this title, any person convicted of escape from custody from a community correction program in violation of paragraph (a) of this subsection (1) shall also forfeit all reductions in sentence authorized by section 18-1.3-301 (1)(i), C.R.S.

(II) Repealed.

(2) The division of criminal justice is hereby authorized to provide notice to appropriate law enforcement agencies and the sentencing court, if applicable, that there is probable cause to believe that an offender has escaped from custody.



§ 17-27-107. Administrative procedure act not to apply

The provisions of this article shall not be subject to the "State Administrative Procedure Act", article 4 of title 24, C.R.S.



§ 17-27-108. Division of criminal justice of the department of public safety - duties - community corrections contracts - repeal

(1) The division of criminal justice of the department of public safety is authorized to administer and execute all contracts with units of local government, community corrections boards, or nongovernmental agencies for the provision of community corrections programs and services.

(2) (a) The division of criminal justice is authorized to establish standards for community corrections programs operated by units of local government or nongovernmental agencies. Such standards shall prescribe minimum levels of offender supervision and services, health and safety conditions of facilities, and other measures to ensure quality services. The standards shall be promulgated or revised after consultation with representatives of referring agencies, community corrections boards, and administrators of community corrections programs.

(b) (I) The division of criminal justice shall audit community corrections programs to determine levels of compliance with standards promulgated pursuant to paragraph (a) of this subsection (2). Such audits shall include an evaluation of compliance with the reporting requirements pursuant to section 17-27-104 (11).

(II) (A) Before July 1, 2003, such audits shall occur at least once in each three-year period, unless waived by the executive director of the department of public safety.

(B) On and after July 1, 2003, the division of criminal justice shall implement a schedule for auditing community corrections programs that is based on risk factors such that community corrections programs with low risk factors shall be audited less frequently than community corrections programs with higher risk factors. In no event shall such audits occur less frequently than at least once in each five-year period. Prior to July 1, 2003, the division of criminal justice shall create classifications of community corrections programs that are based on risk factors as those factors are established by standards of the division of criminal justice.

(III) Written reports of such audits shall be provided to the administrator of the program which is audited, the local community corrections board, and referring agencies. Such written reports shall include findings of noncompliance with contractual obligations, including the standards promulgated pursuant to paragraph (a) of this subsection (2), and shall identify those material findings that, if not corrected within a reasonable time, will result in a recommendation to terminate the contract to operate the program. As used in this subparagraph (III), "material findings" includes those findings related to:

(A) Public safety, including but not limited to offender monitoring and rehabilitation;

(B) Health and life safety pertaining to but not limited to staff and offenders;

(C) Efficiency and effectiveness of programs' internal control systems;

(D) Statutory compliance; and

(E) Fiduciary duties and responsibilities.

(3) The division of criminal justice shall allocate appropriations for community corrections to local community corrections boards and community corrections programs in a manner which considers the distribution of offender populations and supports program availability proportionate to such distribution and projected need.

(4) Prior to April 1, 2003, and on and after July 1, 2006, the division of criminal justice may authorize up to five percent of community corrections appropriations to be spent by units of local government and community corrections boards in support of administrative costs incurred pursuant to this article. On and after April 1, 2003, through June 30, 2006, the division of criminal justice may authorize up to four percent of community corrections appropriations to be spent by units of local government and community corrections boards in support of administrative costs incurred pursuant to this article. Such moneys for administrative costs may be applied to support functions authorized in section 17-27-103, to supplement administrative expenses of community corrections programs which have contracted with or are under the jurisdiction of a unit of local government, or to support other direct or indirect costs of involvement in community corrections.

(5) The division of criminal justice is authorized to transfer up to ten percent of annual appropriations among or between line items for community corrections program services. Advance notice of such transfers shall be provided to the general assembly, the governor, the executive director of the department of corrections, and the chief justice of the supreme court.

(6) The division of criminal justice shall provide technical assistance to community corrections boards, community corrections programs, and referring agencies.

(7) (a) Notwithstanding any law to the contrary, for the fiscal year commencing July 1, 2016, any money appropriated from the general fund to the division of criminal justice for the purposes of this article 27 that is unexpended or unencumbered as of the close of that fiscal year shall not revert to the general fund, and the state treasurer and the controller shall transfer such money to the housing assistance for persons transitioning from the criminal or juvenile justice system cash fund created pursuant to section 24-32-721 (4)(d).

(b) This subsection (7) is repealed, effective July 1, 2018.






Article 27.1 - Nongovernmental Facilities - Notice Requirements

§ 17-27.1-101. Nongovernmental facilities for offenders - registration - notifications - penalties - definitions

(1) (a) The general assembly finds that the transfer into Colorado of persons that have been convicted of or have agreed to a deferred judgment, deferred sentence, or deferred prosecution for a crime in another state who are required to participate in private treatment programs in this state is a matter of statewide and local concern.

(b) The general assembly further finds that although Colorado is a signatory to the "Interstate Compact for Adult Offender Supervision" established pursuant to part 28 of article 60 of title 24, C.R.S., more information concerning out-of-state offenders is necessary for the protection of the citizens of Colorado, and it may be necessary to further regulate programs that provide treatment and services to such persons.

(2) As used in this section, unless the context otherwise requires:

(a) (Deleted by amendment, L. 2011, (HB 11-1009), ch. 5, p. 9, § 1, effective March 1, 2011.)

(b) "Chief law enforcement official" means:

(I) If a facility of a private treatment program is located within a municipality, the chief of police of such municipality;

(II) If a facility of a private treatment program is located within a city and county, the manager of safety of such city and county or other person with such duties; and

(III) If a facility of a private treatment program is not located within a municipality or city and county, the county sheriff of the county where the facility is located.

(b.5) "Compact administrator" means the person appointed pursuant to the provisions of part 28 of article 60 of title 24, C.R.S., to be responsible for the administration of the interstate compact.

(c) "Interstate compact" means the "Interstate Compact for Adult Offender Supervision", part 28 of article 60 of title 24, C.R.S.

(d) "Private treatment program" means any residential or nonresidential program that provides services, treatment, rehabilitation, education, or criminal history-related treatment for supervised or unsupervised persons but does not include a private contract prison facility, a prison facility operated by a political subdivision of the state, a facility providing treatment for persons with mental illness or developmental disabilities, or a community corrections program established pursuant to article 27 of this title.

(e) "Sending state" shall have the same meaning as in the interstate compact.

(f) "Supervised person" means a person eighteen years of age or older who is adjudicated for or convicted of or has agreed to a deferred judgment, deferred sentence, or deferred prosecution for a crime in another state but is or will be under the supervision of a probation officer or community parole officer in Colorado pursuant to the interstate compact.

(g) "Supervising person" means the person in this state who is in charge of the overall administration of a private treatment program.

(h) "Unsupervised person" means a person eighteen years of age or older who, although not required to be under the jurisdiction of a probation officer or community parole officer in Colorado, is adjudicated for or convicted of or has agreed to a deferred judgment, deferred sentence, or deferred prosecution for a crime outside of the state of Colorado and is directed to attend a private treatment program in Colorado by any court, department of corrections, state board of parole, probation department, parole division, adult diversion program, or any other similar entity or program in a state other than Colorado.

(3) (a) In order to ensure uniformity and consistency, the sending state shall be in compliance with the provisions of the interstate compact, or the compact administrator shall reject the placement of the supervised person pursuant to subsection (6) of this section.

(b) A sending state shall not permit travel of a supervised person who is a nonresident of this state to the state of Colorado without written notification from the compact administrator of acceptance of the supervised person into a private treatment program.

(c) Any request for placement of a nonresident of this state in a private treatment program from a sending state shall contain written justification as to why treatment in the state of Colorado is preferable or more beneficial than treatment in the sending state.

(4) No private treatment program in Colorado shall admit or accept a supervised or unsupervised person into the program unless the supervised or unsupervised person has signed a waiver that authorizes the release of confidential information.

(5) A private treatment program in Colorado shall not admit or accept a supervised or unsupervised person into the program unless the program:

(a) Is registered with the compact administrator, and, if the person is a supervised person, the private treatment program is:

(I) Approved by the office of behavioral health in the department of human services, established in article 80 of title 27, if the program provides alcohol or drug abuse treatment;

(II) Certified or approved by the sex offender management board, established in section 16-11.7-103, C.R.S., if the program provides sex offender treatment;

(III) Certified or approved by a domestic violence treatment board, established pursuant to part 8 of article 6 of title 18, C.R.S., if the program provides treatment for persons who were convicted of an act of domestic violence as defined in section 18-6-800.3, C.R.S., or of an act for which the underlying factual basis included an act of domestic violence; or

(IV) Licensed or certified by the division of adult parole in the department of corrections, the department of regulatory agencies, the office of behavioral health in the department of human services, the state board of nursing, or the Colorado medical board if the program provides treatment that requires certification or licensure;

(b) If the person is unsupervised, has notified the compact administrator of the following information for each such unsupervised person:

(I) Name, date and place of birth, and social security number;

(II) Complete criminal history of the person as shown by a national criminal information check;

(III) Name and address of any court, department, board of parole, probation department, parole division, adult diversion program, or other similar entity or program having jurisdiction over the person; and

(IV) Terms and conditions under which the person is required or directed to attend the program; and

(c) (I) If the person is supervised and is a resident of the state of Colorado, has confirmed that the sending state has provided all information concerning the supervised person required by the interstate compact to the compact administrator; and

(II) If the person is supervised and is a nonresident of the state of Colorado, has confirmed that the compact administrator has accepted the person for placement in the private treatment program.

(6) (a) Pursuant to criteria established by the interstate compact, the compact administrator shall either accept or reject the placement of the supervised person in the private treatment program.

(b) For all unsupervised persons and for supervised persons that the compact administrator accepts for placement in a private treatment program, the compact administrator shall immediately notify the appropriate chief law enforcement official and the director of the Colorado bureau of investigation.

(c) (Deleted by amendment, L. 2000, p. 232, § 1, effective July 1, 2000.)

(7) By written policy, a local law enforcement agency shall require a supervised or unsupervised person to physically appear at the local law enforcement agency for fingerprinting and photographing.

(8) (a) The private treatment program shall immediately notify the chief law enforcement official where the program is located and, if supervised, the person's probation or community parole officer whenever any person directed to appear in a facility operated by the program fails to appear or is absent without authority.

(b) The private treatment program shall notify the chief law enforcement official where the program is located and, if supervised, the person's probation or community parole officer at least seven days prior to the release of any person placed in such program.

(9) (a) Any private treatment program or supervising person that violates this section commits a misdemeanor. Upon a first conviction, the private treatment program or supervising person shall be punished by a fine of five hundred dollars. Upon a second conviction, a private treatment program or supervising person shall be punished by a fine of one thousand dollars. Upon a third or subsequent conviction, a private treatment program or supervising person shall be punished by a fine of five thousand dollars.

(b) Each failure to comply with a provision of this section by a private treatment program or supervising person relating to a different person constitutes a separate violation.

(10) (a) In addition to any other duties, the compact administrator may promulgate rules governing unsupervised persons including but not limited to their identification.

(b) (Deleted by amendment, L. 2000, p. 232, § 1, effective July 1, 2000.)

(11) Nothing in this section shall be deemed to prohibit any unit of local government, as defined in section 17-27-102 (8), from enacting ordinances and regulations concerning the licensing of private treatment programs located within their jurisdiction and providing for the punishment for the operation of unlicensed private treatment programs.

(12) (Deleted by amendment, L. 2000, p. 232, § 1, effective July 1, 2000.)






Article 27.5 - Intensive Supervision Programs

§ 17-27.5-101. Authority to establish intensive supervision programs for parolees and community corrections offenders

(1) (a) The department shall have the authority to establish and directly operate an intensive supervision program for any offender not having more than one hundred eighty days remaining until such offender's parole eligibility date and for any offender who successfully completes a regimented inmate discipline program pursuant to article 27.7 of this title.

(b) The department shall also be authorized to refer for placement to an intensive supervision program operated under the jurisdiction of units of local government under contract with and approved by the department:

(I) Any offender not having more than one hundred eighty days remaining until such offender's parole eligibility date and any offender who successfully completes a regimented inmate discipline program pursuant to article 27.7 of this title;

(II) Any offender who has met program objectives of a residential community corrections program and who has not more than one hundred eighty days remaining until such offender's parole eligibility date.

(c) The department shall have the authority to contract with community corrections programs and other providers for intensive supervision services subject to the approval of the affected unit of local government. In contracting for such programs, the department shall obtain the advice and consent of affected units of local government and shall consider the needs of the communities and offenders for successful reintegration into communities and the appropriate allocation of resources for effective correction of offenders.

(2) The department may place in an intensive supervision program authorized pursuant to subsection (1) of this section any offender who has been referred to a community corrections program pursuant to section 18-1.3-301 (2)(b), C.R.S., and approved for placement in the program pursuant to section 17-27-103 (5) or section 17-27-104 (3) if the placement will not increase the overall vacancy rate as of June 30, 1995, for the community corrections program.



§ 17-27.5-102. Minimum standards and criteria for the operation of intensive supervision programs

(1) The department shall have the power to establish and enforce standards and criteria for administration of intensive supervision programs.

(2) The standards and criteria shall require that offenders in the program receive at least the minimum services consistent with public safety, including highly restricted activities, weekly face-to-face contact between the offender and the program staff, daily telephone contact between the offender and the program staff, a monitored curfew at the offender's place of residence at least once a month, employment visitation and monitoring at least twice each month, home visitation, drug and alcohol screening, treatment referrals and monitoring, assuring the payment of restitution, and community service in a manner that shall minimize any risk to the public.

(3) An offender as defined in section 17-27-102 (6) is eligible for an intensive supervision program only upon the recommendation of the department if such offender has not more than one hundred eighty days remaining until such offender's parole eligibility date or upon a transfer from a community corrections residential program under article 27 of this title if such offender has not more than one hundred eighty days remaining until such offender's parole eligibility date and if the local community corrections board finds that the correctional needs of such offender will be better served by such supervision. The local community corrections board has the authority to accept, reject, or reject after acceptance the participation of any offender in each and every intensive supervision program under this article. In selecting offenders for transfer to an intensive supervision program, the department and the local community corrections board shall consider, but shall not be limited to, the following factors:

(a) The frequency, severity, and recency of disciplinary actions against the offender;

(b) The offender's escape history, if any;

(c) Whether the offender has functioned at a high level of responsibility in a community corrections program, if applicable;

(d) Whether the offender will have adequate means of support and suitable housing in the community; and

(e) The nature of the offense for which the offender has been incarcerated.

(4) At least two weeks prior to placement of a nonparoled offender in an intensive supervision program, the executive director shall notify or cause to be notified the respective prosecuting attorney and the law enforcement agency of the affected unit of local government; and he shall have previously notified the affected corrections board.



§ 17-27.5-103. Confinement in county jail

Where the community corrections administrator of an intensive supervision program has cause to believe that an offender placed in the program has violated any rule or condition of his or her placement or cannot be safely supervised in that program, the administrator shall certify to the supervising community parole officer the facts that are the basis for his or her belief and execute a transfer order to the sheriff of the county in which the program is being operated, who shall confine the offender in the county jail pending a determination by the supervising community parole officer as to whether or not the offender shall remain in the program.



§ 17-27.5-104. Escape from custody - duties of peace officer or community parole officer - definitions

(1) If an offender fails to remain within the extended limits on his or her confinement as established under the intensive supervision program; or, having been ordered by the parole board, the executive director, or the administrator of the program to return to the correctional institution, neglects or fails to do so; or knowingly removes or tampers with an electronic monitoring device that he or she is required to wear as a condition of parole, he or she shall be deemed to have escaped from custody and shall, upon conviction thereof, be punished as provided in section 18-8-208.

(2) When a peace officer or community parole officer has probable cause to believe that an offender has committed an escape, as described in subsection (1) of this section and section 18-8-208, by knowingly removing or tampering with an electronic monitoring device that he or she is required to wear as a condition of parole, the officer shall immediately seek a warrant for the offender's arrest or effectuate an immediate arrest if the offender is in the presence of the officer. However, before an officer arrests an offender pursuant to this subsection (2), the officer, if practicable, shall determine that the notification of removal or tampering was not merely the result of an equipment malfunction.

(3) Subsequent to any arrest pursuant to subsection (2) of this section, if a peace officer or community parole officer has probable cause to believe that a person has committed the offense of escape under this section, the peace officer or community parole officer shall submit charges to the office of the district attorney for consideration of filing pursuant to section 16-5-205.

(4) As used in this section, unless the context otherwise requires:

(a) "Peace officer" means a certified peace officer described in section 16-2.5-102.

(b) "Tampering" has the same meaning as set forth in section 17-1-102 (8.5).



§ 17-27.5-106. Authority of state board of parole to utilize intensive supervision programs

An offender who is granted parole or whose parole is modified may be required by the state board of parole, as a condition of such parole, to participate in an intensive supervision program as defined by this article; except that the offender shall not be subject to the authority of the local community corrections board under section 17-27.5-102 (3).






Article 27.7 - Regimented Inmate Discipline and Treatment Program

§ 17-27.7-101. Legislative declaration

It is the intent of the general assembly that the program established pursuant to this article shall benefit the state by reducing prison overcrowding and shall benefit persons who have been convicted of offenses and placed in the custody of the department by promoting such person's personal development and self-discipline.



§ 17-27.7-102. Regimented inmate training programs - authorization - standards for operation

(1) The department may develop and implement a regimented inmate training program. Any regimented inmate training program shall include, but shall not be limited to, the following aspects:

(a) A military-styled intensive physical training and discipline program;

(b) An educational and vocational assessment and training program emphasizing job seeking skills;

(c) A health education program; and

(d) A drug and alcohol education and treatment program which shall be structured as an integral part of the entire regimented inmate training program.

(2) The department may establish and enforce standards for the regimented inmate training program and each of the aspects thereof described in subsection (1) of this section.

(3) The regimented inmate training program shall be structured in such a manner that any offender who is assigned to the program by the executive director shall remain in the program for a period of ninety days, unless removed from the program and reassigned by the executive director for unsatisfactory performance. The executive director may authorize an extension of the program for any offender not to exceed thirty days when such extension will allow the offender to be considered for probation under rule 35b of the Colorado rules of criminal procedure.



§ 17-27.7-103. Regimented inmate training program - eligibility of offenders

(1) The executive director may assign an inmate to a regimented inmate training program pursuant to section 17-40-102 (2). The executive director shall assign to a regimented inmate training program only those inmates who are nonviolent offenders thirty years of age or younger who are not serving a sentence, and have not served a previous sentence, in a correctional facility for an unlawful sexual behavior offense described in section 16-22-102 (9), a crime of violence described in section 18-1.3-406, an assault offense described in part 2 of article 3 of title 18, or a child abuse offense described in part 4 of article 6 of title 18, or who are not presently serving a sentence for a nonviolent offense that was reduced from an unlawful sexual behavior offense described in section 16-22-102 (9), a crime of violence described in section 18-1.3-406, an assault offense described in part 2 of article 3 of title 18, or a child abuse offense described in part 4 of article 6 of title 18, as a result of a plea agreement or who are not aliens subject to a removal order. Any offender assigned to the program shall be free of any physical or mental disability that could jeopardize his or her ability to complete the program. The department may eliminate any offender from the program upon a determination by the department that a physical disability or a mental illness will prevent full participation in the program by the offender. The department is absolved of liability for participation in the program.

(2) The executive director shall assign no more than one hundred offenders to the regimented inmate training program at any one time. No more than a maximum of four hundred offenders shall be assigned to the program in any one year. However, the executive director may assign offenders to the program to replace those offenders who fail to complete the program.



§ 17-27.7-104. Acceptance and completion of the program by an offender - reconsideration of sentence

(1) The department, upon acceptance of an offender into the program, shall immediately notify the court of such acceptance.

(2) (a) If an offender successfully completes a regimented inmate training program, such offender, within sixty days of termination or completion of the program, shall automatically be referred to the sentencing court so that the offender may make a motion for reduction of sentence pursuant to rule 35 (b) of the Colorado rules of criminal procedure.

(b) The department shall submit a report to the court concerning such offender's performance in the program. Such report may recommend that the offender be placed in a specialized probation or community corrections program. The court may not summarily deny the offender's motion without a complete consideration of all pertinent information provided by the offender, the offender's attorney, and the district attorney. The court may issue an order modifying the offender's sentence and placing the offender on probation or in a community corrections program.

(b.5) Notwithstanding the fact that the offender's case is on appeal, the sentencing court shall retain jurisdiction to consider and rule on motions for reconsideration filed pursuant to this subsection (2).

(c) (I) Any motion filed pursuant to paragraph (a) of this subsection (2) shall be given priority for consideration by the sentencing court. An offender who successfully completes the regimented inmate training program within twenty-eight months prior to such offender's parole eligibility date shall be eligible for placement in a community corrections program operated pursuant to article 27 of this title.

(II) An offender placed in a community corrections program pursuant to subparagraph (I) of this paragraph (c) may be required to participate in a structured, transitional discipline program in such community corrections program for six months or until completion of the offender's sentence, whichever occurs first.

(III) Upon satisfactory completion of the community corrections program, an offender whose sentence has not been completely served may be required to participate in the intensive supervision program pursuant to section 17-27.5-102.






Article 27.8 - Home Detention Programs

§ 17-27.8-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Home detention" means an alternative correctional sentence or term of probation supervision wherein a defendant convicted of any felony, other than a class 1 or violent felony, is allowed to serve his sentence or term of probation, or a portion thereof, within his home or other approved residence. Such sentence or term of probation shall require the offender to remain within his approved residence at all times except for approved employment, court-ordered activities, and medical needs.

(2) "Offender" means any person who has been convicted of or who has received a deferred sentence for a felony, other than a class 1 or violent felony.



§ 17-27.8-103. Home detention program - contracted by department of public safety

(1) The division of criminal justice of the department of public safety is hereby authorized to contract with private entities to develop, administer, and operate home detention programs which may be utilized by any sentencing judge pursuant to section 18-1.3-105 (1), C.R.S.

(2) Any home detention program developed pursuant to subsection (1) of this section shall include each of the following components:

(a) Supervision of the offender by personal monitoring by a home detention officer employed by the entity operating the home detention program;

(b) Supervision of the offender through monitoring by electronic devices which are capable of detecting and reporting the offender's presence or absence at such offender's approved residence, place of employment, or other court-approved activity; and

(c) Access for the offender to attend any court-ordered counseling, substance abuse treatment, vocational rehabilitation or training, or education.



§ 17-27.8-104. Home detention program - operated by the judicial department

(1) The judicial department is hereby authorized to develop, administer, and operate a home detention program which may be utilized by any sentencing judge pursuant to section 18-1.3-105 (1), C.R.S., or to contract with the division of criminal justice of the department of public safety for the utilization of home detention programs contracted for by that division.

(2) Any home detention program developed pursuant to subsection (1) of this section shall include each of the following components:

(a) Supervision of the offender by personal monitoring by a probation officer employed by the judicial department, or a home detention officer employed by a private entity operating a home detention program;

(b) Supervision of the offender through monitoring by electronic devices which are capable of detecting and reporting the offender's presence or absence at such offender's approved residence, place of employment, or other court-approved activity; and

(c) Access for the offender to attend any court-ordered counseling, substance abuse treatment, vocational rehabilitation or training, or education.



§ 17-27.8-105. Home detention program - operated by the department of corrections for offenders who are paroled

The department of corrections is hereby authorized to develop, administer, and operate a home detention program or to contract with the division of criminal justice of the department of public safety pursuant to section 17-27.8-103 for a home detention program which may be utilized by the state board of parole for an offender as a condition of parole or modified parole.



§ 17-27.8-106. Escape from custody

If an offender fails to remain within the extended limits of a home detention program as ordered by a sentencing judge, he shall be deemed to have escaped from custody and shall, upon conviction thereof, be punished as provided in section 18-8-208, C.R.S. An offender on parole who fails to remain within the limits of a home detention program shall be deemed to be in violation of parole pursuant to section 17-2-103 (1)(e).






Article 27.9 - Specialized Restitution and Community Service Programs

§ 17-27.9-102. Specialized restitution and community service programs - contract with treatment providers - division of criminal justice

(1) The director of the division of criminal justice of the department of public safety may, pursuant to section 17-27-108, contract with one or more public or private providers or community corrections boards, as defined in section 17-27-102 (2), who operate restitution and community service facilities, to provide specialized restitution and community service programs that meet the requirements of this section. As used in this article 27.9, such providers are referred to as "providers". The office of behavioral health in the department of human services shall approve any entity that provides treatment for substance use disorders pursuant to article 80 of title 27.

(2) Any contract entered into for a specialized restitution and community service program pursuant to this section shall meet the following criteria:

(a) The goals of the program shall include, but shall not be limited to:

(I) A level of supervision for each offender appropriate to ensure public safety;

(II) The reimbursement to the victim and to society for the damage caused by the offender's crime through restitution and community service performed by the offender;

(III) The reduction of any substance abuse by any offender placed in the program, with the ultimate goal of abstinence from the use of drugs or alcohol by each such offender;

(IV) The reduction of recidivism by offenders who have completed the program;

(V) The development of employment skills and the attainment of meaningful employment by any offender placed in the program;

(VI) The use of peer support and accountability for any offender placed in the program, and the continuation of services and ongoing participation in the program to maintain the offender's progress;

(VII) The enhancement of the educational skills of any offender placed in the program, including the enhancement of self-care and self-sufficiency capabilities.

(b) (I) The program shall consist of three phases as follows:

(A) The first phase shall be intensive residential treatment;

(B) The second phase shall consist of residential treatment in conjunction with gradual reentry into the community;

(C) The third phase shall consist of nonresidential treatment.

(II) The first and second phases may continue for up to nine months, and the third phase may continue for up to twelve months or longer if restitution and community service have not been completed. The degree of supervision during the third phase shall be designed to decrease in intensity as the offender responds to the program and becomes substantially reestablished in the community.

(III) Victim restitution and community service shall be a primary emphasis in the second and third phases.



§ 17-27.9-104. Contracts with providers - amounts - loans

(1) Any provider who contracts with the executive director of the department of public safety to provide specialized restitution and community service programs pursuant to section 17-27.9-102 shall be reimbursed on a per diem rate for residential supervision and a monthly rate for nonresidential supervision which rate shall be the final rate proposed by the provider during the competitive bidding process.

(2) Any offender who has the ability to pay all or any part of the cost of the offender's treatment and room and board pursuant to this article through assets or through any employment during the second or third phase of the program shall be ordered to make such payments to the provider. Any moneys collected by the provider pursuant to this subsection (2) shall be used to offset payments made to the provider pursuant to subsection (1) of this section. The amount of any such payments shall be set by the probation department after considering the offender's expenses for family support, victim restitution, and other living expenses.

(3) Any provider who contracts with the executive director of the department of public safety to provide specialized restitution and community service programs pursuant to section 17-27.9-102 may use the payments which such provider receives pursuant to this section to match federal or private grants in order to fund the provision of additional specialized restitution and community service programs, so long as matching such grants does not cause a reduction in the available bed space and so long as matching such grants does not bind the general assembly to fund such programs in future years.



§ 17-27.9-105. Evaluation of specialized restitution and community service programs

(1) The director of the division of criminal justice shall conduct annual evaluations of each specialized restitution and community service program under which services are provided pursuant to this article. Evaluations shall include the consideration of the physical facility for each program, the financial operation of each program, and the effectiveness of each program in meeting the goals and requirements set forth in this article. The division of criminal justice shall develop specific evaluation criteria for each specialized restitution and community service program throughout the state after consultation with the local corrections board in the community where such program is located. Any provider that fails to meet the evaluation criteria within a reasonable time shall be subject to the termination of any contract entered into with such provider pursuant to this article.

(2) Repealed.



§ 17-27.9-106. Executive director of department - authority to accept funds - cash fund created

The executive director of the department of public safety is hereby authorized to accept any grants or donations from any private or public source for the purpose of administering specialized restitution and community service programs pursuant to this article. Any such grants or donations shall be transmitted to the state treasurer, who shall credit the same to the specialized restitution and community service cash fund, which fund is hereby created. The moneys in the fund shall be subject to annual appropriation by the general assembly and, in accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of this fund shall be credited to the general fund.






Article 28 - Restitution to Victims of Crime

§ 17-28-101. Legislative declaration

(1) The general assembly finds and declares that:

(a) The number of victims of crime increases daily;

(b) These victims suffer undue hardship by virtue of physical, mental, and emotional injury or loss of property;

(c) Persons found guilty of causing such suffering are under a moral and legal obligation to make adequate restitution and restoration to those injured by their conduct;

(d) Restitution and restoration provided by criminal offenders to their victims may be instruments of rehabilitation for offenders and may contribute to the healing and improved emotional well-being of their victims.

(2) The purpose of this article is to encourage the establishment of programs to provide for restitution to and restoration of victims of crime by offenders who are sentenced, or who have been released on parole, or who are being held in local correctional and detention facilities. It is the intent of the general assembly that restitution be utilized wherever feasible to restore losses to the victims of crime and to aid the offender in reintegration as a productive member of society. It is also the purpose of this article to promote establishment of victim-offender conferences in the institutions under the control of the department of corrections, using restorative justice practices as defined in section 18-1-901 (3)(o.5), C.R.S.



§ 17-28-102. Establishment of restitution programs

The department shall, as a means of assisting in the rehabilitation of persons committed to its care, including persons placed in community correctional facilities or programs, establish programs and procedures whereby such persons may contribute toward restitution of those persons injured as a consequence of their criminal acts.



§ 17-28-103. Victim-offender conferences - pilot program

The department is authorized to establish a pilot program, when funds become available, in its correctional facilities to facilitate victim-initiated victim-offender conferences whereby a victim of a crime may request a facilitated conference with the offender who committed the crime, if the offender is in the custody of the department. After such a pilot program is established, the department may establish policies and procedures for the victim-offender conferences using volunteers to facilitate the conferences. The volunteers shall complete the department's volunteer and facility-specific training programs and complete high-risk victim-offender training and victim advocacy training. The department shall not compensate or reimburse a volunteer or victim for any expenses nor otherwise incur any additional expenses to establish or operate the victim-offender conferences pilot program. If a pilot program is available, and subsequent to the victim's or the victim representative's request, the department shall arrange such a conference only after determining that the conference would be safe and only if the offender agrees to participate. The purposes of the conference shall be to enable the victim to meet the offender, to obtain answers to questions only the offender can answer, to assist the victim in healing from the impact of the crime, and to promote a sense of remorse and acceptance of responsibility by the offender that may contribute to his or her rehabilitation.






Article 29 - Physical Labor by Inmates

§ 17-29-101. Legislative declaration

The general assembly hereby finds and declares that the people of this state would benefit from a program to reclaim and maintain the land and resources of public entities within this state; that the executive director has custody over inmates, both male and female, who could be utilized as a labor force in such a program; that such a program would reinforce the rehabilitation of such inmates, provide work skills, and instill a work ethic in the inmates, thereby facilitating their readjustment to society; and that work assignments involving physical labor will assist the executive director and the wardens in the management of correctional facilities under their supervision. To these ends, it is the purpose of this article to create within the department physical labor work programs, including an intensive labor work program for all inmates sentenced to the department, including repeat offenders and parole violators as well as those inmates who demonstrate behavior inconsistent with the rules of the department or any of its facilities, which utilize the physical labor of inmates. The executive director or the executive director's designee may appoint facility wardens, responsible for the administration of correctional facilities, to perform the duties and functions set forth in this article.



§ 17-29-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Able-bodied offender" has the same meaning as set forth in section 17-24-103 (1).

(2) "Work program" means a work program established pursuant to the provisions of this article.



§ 17-29-103. Executive director to establish work program

(1) The executive director may establish an intensive labor work program at all facilities, utilizing the physical labor of able-bodied offenders, which will be directed toward the reclamation and maintenance of land and resources, including but not limited to those of any federal, state, or local governmental agency or nonprofit agency within this state, and which will be administered by the various wardens responsible for the administration of any correctional facility. Such intensive labor work program shall be operated on an incentive basis so that an offender assigned to the intensive labor work program who demonstrates that he or she is willing to modify his or her behavioral patterns, to cooperate in his or her rehabilitation, and to learn both a work ethic and a job skill becomes eligible for reassignment from the intensive labor work program.

(2) Immediately after the evaluation and diagnosis required by section 16-11-308 (2), C.R.S., and initial placement at a correctional facility, every able-bodied offender may, by departmental classification action, be assigned to and shall participate in the intensive labor work program for a period of not less than thirty days; except that the executive director or the wardens responsible for the administration of correctional facilities may waive or delay an offender's initial assignment to the intensive labor work program for the good of the department. Offenders assigned to the intensive labor work program will be compensated at a rate set in accordance with the regulations of the department concerning offender pay, including but not limited to provisions concerning deductions and reimbursement for care claims.

(3) The executive director is specifically authorized to assign such other able-bodied offenders whose behavior is inconsistent with the rules established by the executive director or the executive director's designee to the intensive labor work program for such periods of time as may best serve the offenders and assist the executive director in the management of correctional facilities under the supervision of the executive director. Eligibility for reassignment from the intensive labor work program to such educational or vocational work programs as are consistent with the diagnosis and evaluation conducted pursuant to article 40 of this title will be determined by departmental classification action after reviewing the offender's willingness to modify behavioral patterns, to commit to cooperating in rehabilitation, and to learn both a work ethic and a job skill. Offenders assigned to the intensive labor work program pursuant to this section will also be compensated at a rate set in accordance with the regulations concerning offender pay promulgated by the department.

(4) The executive director shall establish rules to implement this article.



§ 17-29-105. Minimum security off-grounds work programs - authorized

(1) The executive director may establish an off-grounds work program for any appropriate minimum and minimum-restrictive inmates. The purpose of the program is to provide employment opportunities for such inmates, to reinforce the rehabilitation of such inmates, and to provide inmates with the necessary skills and appropriate work ethics in reentering the work force and their communities. Under the program, inmates may be assigned to appropriate work assignments requested by any federal, state, or local governmental agency or nonprofit agency. Appropriate work assignments shall be determined by the executive director. Requests from agencies and agency agreements with the department shall comply with criteria established by the executive director pursuant to section 17-20-115; except that such criteria may include but is not limited to the following requirements:

(a) That a requesting agency outline in detail any work to be performed by inmates, the period of time for completing the project, and the respective responsibilities of the requesting agency and the department of corrections in connection with the project agreement;

(b) That a requesting agency provide any necessary materials, equipment, and transportation or defray operational costs of state vehicles;

(c) That appropriate security be provided at all times. In connection with this requirement, agencies may contract with the department of corrections for the department to provide such security.

(d) That a requesting agency ensure that any person who supervises an inmate in connection with a work project be trained by department of corrections personnel to supervise correctional inmates. Such training may be provided by department of corrections personnel.

(e) That the number of inmates supervised by one person not exceed ten;

(f) That a requesting agency comply with any reporting requirements established by the executive director in connection with an off-grounds work project and the inmates participating in such project;

(g) That an inmate receive security clearance to leave a correctional facility by the classification officer or committee and receive approval from the executive director;

(h) That inmates be compensated in accordance with the provisions of this title and with the Colorado department of corrections inmate pay regulation, including, but not limited to, provisions with respect to deductions and reimbursement for care claims.

(2) No project shall be undertaken or agreement made for any project that results in any personal benefit or profit for a private individual as opposed to the public.

(3) The executive director may appoint one or more designees to perform the duties and functions set forth in this section.






Article 30 - Interdepartmental Cooperation Concerning Offenders



Article 30.5 - Interdepartmental Agreements to Consolidate Parole and Probation Offices



Article 31 - Volunteerism in the Juvenile and Adult Criminal Justice System

§ 17-31-101. Legislative declaration

The general assembly hereby finds it necessary to provide for and encourage the implementation of programs within the state's correctional facilities, the probation division of the judicial department, the parole division within the department of corrections, the division of youth services within the department of human services, and the department of public safety that enable volunteers to effectively assist with the rehabilitation and transition of adult and juvenile offenders. The general assembly encourages the maximum use of volunteers to complement the regular staffs of such adult corrections, parole, probation, and juvenile services divisions and encourages volunteers to participate in existing programs for adult and juvenile offenders in those divisions. The general assembly finds that such volunteers should be allowed, where practical and within the safety and security requirements of the applicable institution or program, to meet with and freely communicate with offenders to assist with the rehabilitation and transition of such offenders, in order to establish support groups and systems outside of the correctional facility.



§ 17-31-102. Definitions

As used in this article 31, unless the context otherwise requires:

(1) "Approved volunteer organization" means an organization which has screened and trained volunteers for working with adult and juvenile offenders in correctional facilities and in parole and probation programs of the judicial department, the department of corrections, the department of human services, and the department of public safety prior to January 1, 1990, or pursuant to guidelines for training volunteers established by either the executive director of the department of corrections, the executive director of the department of human services, the executive director of the department of public safety, or the chief justice of the supreme court. Such guidelines shall address the issues of liability, supervision, support, and training of volunteers.

(2) "Division" means the division or department directing or administering any public or private correctional institution or detention facility in which offenders are housed or treated, any probation program within each judicial district, or any juvenile or adult parole program, including but not limited to, the judicial department, the department of public safety and the division of criminal justice therein, the department of corrections and the division of adult parole therein, and the department of human services and the division of youth services therein.

(3) "Institution" means any of the following:

(a) A correctional facility, as that term is defined in section 17-1-102 (1.7);

(b) A community corrections program, as that term is defined in section 17-27-102 (3);

(c) A halfway house, as that term is defined in section 19-1-103 (62), C.R.S.;

(d) A diagnostic and evaluation center, as that term is defined in section 19-1-103 (41), C.R.S.;

(e) A receiving center, as that term is defined in section 19-1-103 (90), C.R.S.;

(f) A diagnostic center, as that term is defined in section 17-40-101 (1.5);

(g) Any jail operated by a county or a city and county;

(h) A minimum security facility, as that term is defined in section 17-25-101 (2).

(4) "Offender" means any person who has been convicted of or who has received a deferred sentence for a felony or misdemeanor who is under the authority of an agency.

(5) "Volunteer" means any person who has completed the training from an approved volunteer organization and gives his services without any express or implied promise of remuneration.



§ 17-31-103. Volunteers - rehabilitation and transition - programs

(1) Each division shall facilitate, where practicable, the use of volunteers to assist and participate in the development and implementation of programs for the rehabilitation and transition of and growth of support groups and systems for adult and juvenile offenders in the following institutions and programs:

(a) Any correctional facility or county or city and county jail;

(b) Any community correctional facility or program operated pursuant to article 27 of this title;

(c) The adult parole program of the division of adult parole within the department;

(d) The juvenile parole program of the division of youth services within the department of human services;

(e) Any intensive supervision program operated by the department or operated by a local government under contract with the department pursuant to section 17-27.5-101;

(f) Any work release or education release program pursuant to section 18-1.3-207, C.R.S.;

(g) Any intensive supervision probation program, established by the judicial department pursuant to section 18-1.3-208, C.R.S.;

(h) Any adjunct probation services program pursuant to section 16-11-214, C.R.S.;

(i) The juvenile diversion program established and administered by the division of criminal justice of the department of public safety.

(j) (Deleted by amendment, L. 92, p. 2174, § 25, effective June 2, 1992.)

(2) Each division may implement programs in addition to those set forth in subsection (1) of this section which utilize volunteers to assist in such division with such division's parole, probation, or other offender rehabilitation functions.



§ 17-31-104. Right to visit offenders

(1) A volunteer who has completed minimum training from an approved volunteer organization may visit any offender or offenders to whom such volunteer has been assigned at any institution and in any program utilizing volunteers as set forth in section 17-31-103, subject to reasonable times and for purposes within such guidelines as may be prescribed by the division of adult parole within the department, if such volunteer presents no security risk to such institution or program and has received basic training in volunteer services. Nothing in this section shall restrict the right of a warden of any facility or program from denying access to a facility or program to a volunteer seeking to visit any offender or offenders.

(2) The rights set forth and recognized under subsection (1) of this section are subject to the right of any offender to refuse such visitation.






Article 32 - Correctional Education Program

§ 17-32-101. Short title

This article shall be known and may be cited as the "Correctional Education Program Act of 1990".



§ 17-32-102. Legislative declaration

(1) The general assembly hereby finds and declares that illiteracy is a problem in today's society and a particular problem among persons in correctional facilities.

(2) The general assembly further finds and declares that:

(a) Illiteracy and cognitive and vocational deficiencies among persons in the custody of the department contribute to their inability to successfully reintegrate into society upon their release from custody and the likelihood of their return to criminal activity; and

(b) Research demonstrates a clear relationship between employment of such persons and a reduction in their recidivism.

(3) It is therefore the intent of the general assembly in enacting this article to:

(a) Develop and implement a comprehensive competency-based educational and vocational program to combat illiteracy and develop marketable employment skills among persons in correctional facilities so they can become productive members of society when they are reintegrated into society; and

(b) Ensure that state funding is provided to educational and vocational programs that meet performance objectives, provide market-relevant training, and are proven to increase the likelihood that persons who are released from a correctional facility will successfully reintegrate into society.



§ 17-32-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Correctional education program" means the comprehensive competency-based educational and vocational program for persons in the custody of the department developed and implemented pursuant to the provisions of this article in order to ensure that each such person reaches maximum proficiency and readiness for reintegration into society.

(2) and (3) Repealed.



§ 17-32-105. Development of correctional education program - goals and objectives - performance objectives - evaluation - transfers of custody - reports

(1) On and after July 1, 1990, the correctional education program is responsible for providing educational services to persons in correctional facilities under the control of the department and for developing and implementing a comprehensive competency-based educational and vocational program, which must conform to the goals and objectives outlined in this subsection (1). The correctional education program may be implemented in phases with the goals and objectives implemented in all facilities in the order specified in this subsection (1); except that the goal and objective stated in paragraph (a) of this subsection (1) must be implemented in all correctional facilities no later than July 1, 1991, and the entire program must be completely implemented in all correctional facilities no later than July 1, 1992. The program shall continue to operate instructional services currently offered in correctional facilities until such services are incorporated in or replaced by instructional services offered under the correctional education program. The correctional education program must encompass the following goals and objectives:

(a) First, to ensure that every inmate in a correctional facility shall receive appropriate academic services mandated by federal or state statutes, regulations, or orders;

(b) Second, to ensure that every person in a correctional facility who has an expectation of release from custody within five years and lacks basic and functional literacy skills receive adult basic education instruction in accordance with the provisions of subsection (3) of this section;

(c) Third, to provide every person in a correctional facility who has an expectation of release from custody within five years with the opportunity to achieve functional literacy, specifically the ability to read and write the English language and the ability to perform routine mathematical functions prior to his or her release;

(d) Fourth, to provide every person in a correctional facility who has an expectation of release from custody within five years and who has demonstrated the intellectual capacity with the opportunity to successfully complete a high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S. A person who wishes to receive a standard high school diploma must meet the graduation requirements established by the school district where he or she was last enrolled or pass the high school equivalency examination. To be eligible to receive credit for completion of a course required for the receipt of a high school diploma, a person must satisfy the requirements for the course as established by the school district where he or she was last enrolled.

(e) Fifth, to ensure that every person in a correctional facility who has an expectation of release from custody within five years has an opportunity to acquire at least entry-level marketable vocational skills in one or more occupational fields for which there is a demonstrable demand in the economy of this state;

(f) Sixth, to ensure that every person in a correctional facility be released possessing life management skills which will allow him to function successfully in a free society;

(g) Seventh, to provide every person in a correctional facility who demonstrates college-level aptitudes with the opportunity to participate in college-level academic programs that may be offered within the correctional facility. Unless financial assistance for costs of the programs is provided through programs described in subsection (4) of this section or through private or federally funded grants or scholarships, costs associated with the college-level academic programs shall be borne entirely by the person participating in the program.

(2) The correctional education program developed pursuant to subsection (1) of this section shall provide that training in the fundamentals of personal health be an integral part of all instructional services offered in such program. Such training shall include instruction in personal hygiene, general health, and substance abuse education. The program shall also provide courses of instruction in the evening in order to accommodate those persons in work programs.

(3) (a) Except as otherwise provided in paragraph (b) of this subsection (3), any person in a correctional facility who lacks basic and functional literacy skills, as determined through the use of a literacy test approved by the state board of education, shall be required to complete sequential course work sufficient to allow the inmate to pass a competency test or the test of general education development or both. If a composite test score of functional literacy is not attained, the program may require the inmate to continue to receive adult basic education instruction.

(b) A person in a correctional facility who lacks basic and functional literacy skills shall be required to attend adult basic education instruction unless such person:

(I) Is serving a life sentence or is under sentence of death;

(II) Is specifically exempted by the program from participation for security or health reasons;

(III) Is housed at a community correctional facility;

(IV) Is determined, through testing, to have attained a functional literacy level;

(V) Is, because of a disability, at a maximum level of proficiency;

(VI) Refuses, in writing, to participate in adult basic education instruction; or

(VII) Fails to make "positive progress" after a minimum of twenty hours.

(4) This section shall not affect the eligibility of any person for educational training programs, vocational programs, or other programs expressly created under federal or state statutes, regulations, or orders.

(5) On or before December 31, 2010, the department shall develop a plan for each educational or vocational program offered pursuant to this article to meet the following performance objectives:

(a) The department is encouraged to use a vocational skills assessment to determine the vocational needs of each offender who is eligible to participate in a vocational program. To the extent practicable, the department shall assign each such offender to a vocational program based on this assessment.

(b) The program shall use a curriculum or a set of training practices that is:

(I) Approved by the department of education created in section 24-1-115, C.R.S., or the state board for community colleges and occupational education created in section 23-60-104, C.R.S.; or

(II) Described as part of an agreement or contract entered into pursuant to section 17-32-106 (1)(b).

(c) The program shall provide offenders training and competency in marketable skills that are relevant and likely to be in demand in the workplace as determined by data provided to the department by the department of labor and employment pursuant to subsection (6) of this section.

(6) On or before October 1, 2010, and on or before October 1 of each year thereafter, the department of labor and employment created in section 24-1-121, C.R.S., shall provide the department with data on current market trends and labor needs in Colorado to assist the department in providing educational and vocational programs that satisfy the performance objective described in paragraph (c) of subsection (5) of this section.

(7) When considering an offender for transfer, the department shall take the offender's enrollment in an educational or vocational program into consideration unless the offender is granted parole or is placed into a community corrections program pursuant to article 27 of this title. If the department transfers an offender enrolled in an educational or vocational program to another facility, the department is encouraged to give the offender priority for placement in a comparable educational or vocational program if such a program exists at the facility.

(8) The department shall annually report the following information concerning educational and vocational programs offered pursuant to this article:

(a) A list of the specific programs offered at each state-operated facility and private prison that houses offenders on behalf of the department;

(b) The number of instructors and the number of instructor vacancies, by program and facility;

(c) The annual capacity of each program;

(d) The annual enrollment of each program, including the number of offenders who were placed on a waiting list for the program and the average length of time spent on the waiting list by each such offender;

(e) The number of offenders who successfully completed each program in the previous fiscal year;

(f) The number of offenders who enrolled in each program but failed to successfully complete the program in the previous fiscal year, including for each such offender the reason for the offender's noncompletion;

(g) The percentage of parolees who are employed full-time, employed part-time, or unemployed at the end of the previous fiscal year;

(h) A summary of the results of any program evaluations or cost-benefit analyses performed by the department; and

(i) The total amount of state and federal funding allocated by the department during the most recently completed fiscal year for vocational and educational programs, including information concerning the allocation of each source of funding and the amount of funding received by each program.



§ 17-32-106. Powers and duties of the program

(1) In connection with the development and implementation of the correctional education program, the program shall have the following powers and duties:

(a) To promulgate rules and regulations necessary to implement the correctional education program;

(b) To enter into agreements and contracts with school districts, charter schools, nonpublic schools, community colleges, local district colleges, state colleges and universities, trade unions, private occupational schools, private businesses, the department of labor and employment created in section 24-1-121, C.R.S., state and local government agencies, and private agencies as may be deemed appropriate for the purpose of providing instructional services necessary to implement the correctional education program. Agreements and contracts for the provision of instructional services shall expressly state the educational goals and objectives of the program and the specific requirements for instructional services.

(b.5) To sell goods and services pursuant to the provisions of section 17-32-108;

(c) To submit a budget request for the correctional education program for inclusion in the budget request for the department as a separate line item. Such line item shall be the department's total budget request for correctional education funding from the general fund and shall replace or include any such previous request for instructional or educational funding. Such budget request shall itemize the amount of the budget to be funded from the general fund of the state and the amount to be funded from moneys in the correctional education program fund created in section 17-32-107. No other funds from the general assembly shall be allocated to the department for any education program.

(d) To accept moneys from the federal government as well as contributions, grants, gifts, bequests, and donations from individuals, private organizations, and foundations and do all things necessary, not inconsistent with this article or any other laws of this state, in order to avail itself of such federal moneys under any federal legislation. All moneys accepted by the program shall be transmitted to the state treasurer for credit to the correctional education program fund.

(e) To enter into agreements with state agencies, as appropriate, in order to receive any funding or moneys available for correctional education;

(f) To expend moneys appropriated to the program by the general assembly, including moneys in the correctional education program fund, for the purpose of implementing the correctional education program;

(g) Repealed.

(h) To enter into negotiations with the department of human services for the purpose of coordinating and offering education services to juveniles in the custody of that department. The executive directors of the departments of corrections and human services shall each submit a proposed plan to the governor and general assembly, no later than January 1, 1992, for integrating such juveniles into the correctional education program.

(i) To exercise any other powers or perform any other duties that are consistent with the purposes for which the program was created and that are reasonably necessary for the fulfillment of the program's responsibilities under this article.



§ 17-32-107. Correctional education program fund

There is created in the state treasury the correctional education program fund, which shall be administered by the program, and that consists of all moneys received by the program from the federal government, from the sale of goods or services by the program, and from contributions, grants, gifts, bequests, and donations from individuals, private organizations, and foundations. The moneys in the fund are subject to annual appropriation by the general assembly to the program for the purpose of developing and implementing a correctional education program. Any moneys not appropriated or not expended at the end of the fiscal year remain in the fund and shall not be transferred to or revert to the general fund of the state. Any interest earned on the investment or deposit of moneys in the fund remains in the fund and shall not be credited to the general fund of the state.



§ 17-32-108. Sale of goods and services

(1) (a) The correctional education program is authorized to sell goods and services to inmates, invited guests, employees of the department, governmental agencies, or nonprofit organizations only if the provision of the goods or services offers a valuable educational experience for inmates and fulfills the goals and objectives of the program.

(b) The department shall adopt procedures for hearing complaints of unfair competition by privately owned businesses. If a privately owned business makes a complaint of unfair competition in relation to the activities of the correctional education program, the department shall hold a hearing on the complaint. The executive director or his or her designee shall hear the complaint, and the decision of the director or designee is final. As part of the report required by section 17-32-105 (8), the department shall report the number of complaints filed pursuant to this paragraph (b) and the outcome of the complaints.

(2) (a) The program shall fix and determine the prices at which all labor is performed and at which all goods and services produced are sold. Such prices must be as near to the prevailing market prices for goods and services of similar quality as is practical or goods and services sold through the Colorado community college system pursuant to section 24-113-104, C.R.S.

(b) The program shall ensure that the level of quality of goods and services produced is comparable to similar goods and services available from the private sector or the Colorado community college system. The sale of such goods or services shall not give rise to any warranties. No refund or replacement shall be made after ninety days from the date of the sale.

(c) The correctional education program shall transmit all revenues collected by the program from the sale of goods or services to the state treasurer for deposit in the correctional education program fund, created pursuant to section 17-32-107.






Article 33 - Reentry Program

§ 17-33-101. Reentry planning and programs for adult parole - grant program - rules - reports - repeal

(1) The department shall administer appropriate programs for offenders prior to and after release to assist offenders with reentry into society based upon the assessed need as determined by the executive director and suitability of individual offenders for such services. The department shall administer the reentry programs in collaboration with the division of adult parole in the department and the youthful offender system in the department.

(2) The department shall design the reentry program to reduce the possibility of each offender returning to prison, to assist each offender in rehabilitation, and to provide each offender with life management skills that allow him or her to function successfully in society.

(3) On and after July 1, 2014, the department shall develop and implement initiatives within the department specifically designed to decrease recidivism, enhance public safety, and increase each offender's chances of achieving success upon his or her release to the community.

(4) Subject to appropriations, on and after July 1, 2014, the department shall develop and implement initiatives specifically designed to assist offenders in a correctional facility to prepare for release to the community. An initiative developed and implemented pursuant to this subsection (4) may include, but need not be limited to, the following components:

(a) Enhanced case management capabilities to allow case managers the ability to create individualized institutional case plans that help address the offender's assessed risks and needs;

(b) Pre-release specialists to develop pre-release plans and programs for offenders;

(c) The assignment of community parole officers to facilities so that each offender has an understanding of the expectations of community supervision, available services, and parole; and

(d) Transportation for high-risk and high-needs offenders, as defined by the department, who are being released from a correctional facility to a community parole office, to help provide effective supervision, enhance public safety, and expedite critical services.

(5) Subject to appropriations, on and after July 1, 2014, the department shall develop and implement initiatives specifically designed to assist each offender's transition from a correctional facility into the community. An initiative developed and implemented pursuant to this subsection (5) may include, but need not be limited to, the following components:

(a) An evidence-based cognitive behavioral program for offenders;

(b) Community-based mental health consultants to provide assistance with case planning and to consult with and train community parole officers concerning how to secure appropriate and available mental health services for parolees in the community;

(c) In collaboration with the state department of labor and employment created in section 24-1-121, C.R.S., or any other employment or job training program within the community, initiatives to help offenders in the community obtain employment, job placement, or training;

(d) Reentry specialists to help offenders successfully reenter the community;

(e) Consolidation and expansion of emergency assistance contract funding to effectively provide assistance to parolees in the community; and

(f) A program to provide medication-assisted therapies to eligible offenders.

(6) Subject to appropriations, on and after July 1, 2014, the department shall make necessary operational enhancements and develop and implement initiatives specifically designed to ensure that the department has the proper equipment, training, and programs to properly supervise offenders in the community to enhance public safety. An initiative developed and implemented pursuant to this subsection (6) may include, but need not be limited to, the following components:

(a) A comprehensive staff training program that:

(I) Is consistent with research and evidence-based practices;

(II) Enhances basic training and provides annual in-service training for community parole officers and staff; and

(III) Creates staff development within the division of adult parole so that the division will effectively supervise offenders through successful reintegration;

(b) Acquisition of equipment and resources that will effectively monitor and respond to tampering and other alerts released by electronic monitoring units;

(c) Establishment of an equipment replacement plan for enhanced community parole officer safety; and

(d) Enhancements to parole information technology and parolee tracking systems.

(7) (a) Subject to appropriations, on and after January 1, 2015, the department shall develop and implement a grant program to provide funding to eligible community-based organizations that provide reentry services to offenders in the community. The department shall administer the grant program in accordance with policies developed by the executive director pursuant to paragraph (b) of this subsection (7).

(b) On or before January 1, 2015, the executive director shall develop policies for the administration of the grant program, including but not limited to the following:

(I) A process for determining eligibility criteria for a community-based organization, including but not limited to a community-based organization that serves as an intermediary on behalf of a collaboration of eligible community-based organizations, to receive a grant from the grant program;

(II) A process and timeline whereby a community-based organization may apply for a grant from the grant program;

(III) A process for determining the amount of each grant that is awarded to an eligible community-based organization;

(IV) A process for establishing data-reporting requirements for each eligible community-based organization that receives a grant from the grant program; and

(V) A process for determining the maximum amount of moneys that an eligible community-based organization may receive from the grant program in a single fiscal year.

(c) In developing policies for the administration of the grant program pursuant to paragraph (b) of this subsection (7), the executive director may require that staff members of an eligible community-based organization seeking funding from the grant program must submit to a criminal background check before an award decision is made. However, the executive director may not exclude a community-based organization from receiving grant moneys solely because one or more staff members of the community-based organization has a criminal record. If the executive director determines that one or more staff members of an applicant eligible community-based organization has a criminal record, he or she shall consider the factors described in section 24-5-101 (4), C.R.S., before deciding whether to award grant moneys to the community-based organization.

(d) The executive director, or his or her designee, shall make the final decision whether to award or deny a grant from the grant program.

(e) In awarding grants from the grant program each fiscal year, the department shall not award any grant moneys in excess of the amount appropriated to the department for the purposes of this section.

(f) This subsection (7) is repealed, effective September 1, 2018. Before repeal, the department of regulatory agencies shall review the grant program pursuant to section 24-34-104, C.R.S.

(8) (a) On and after January 1, 2016, during its annual presentation before the joint judiciary committee of the general assembly, or any successor joint committee, pursuant to section 2-7-203, the department shall include a status report regarding the progress and outcomes of the initiatives developed and implemented by the department pursuant to this section during the preceding year.

(b) Pursuant to section 24-1-136 (11)(a)(I), this subsection (8) is repealed, effective January 2, 2019.






Article 34 - Specialized Program for Juveniles Convicted as Adults

§ 17-34-101. Juveniles who are convicted as adults in district court - eligibility for specialized program placement - petitions

(1) (a) Notwithstanding any other provision of law, an offender serving a sentence in the department for a felony offense as a result of the filing of criminal charges by an information or indictment pursuant to section 19-2-517, or the transfer of proceedings to the district court pursuant to section 19-2-518, or pursuant to either of these sections as they existed prior to their repeal and reenactment, with amendments, by House Bill 96-1005, and who remains in the custody of the department for that felony offense may petition for placement in the specialized program described in section 17-34-102, referred to within this section as the "specialized program", as follows:

(I) If the felony of which the person was convicted was not murder in the first degree, as described in section 18-3-102, then the offender may petition for placement in the specialized program after serving twenty years of his or her sentence if he or she:

(A) Has not been released on parole;

(B) Has not been convicted of unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(C) Is not in a treatment program within the department for a serious behavioral or mental health disorder;

(D) Has obtained, at a minimum, a high school diploma or has successfully passed a high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S.;

(E) Has participated in programs offered to him or her by the department and demonstrated responsibility and commitment in those programs;

(F) Has demonstrated positive growth and change through increasing developmental maturity and quantifiable good behavior during the course of his or her incarceration; and

(G) Has accepted responsibility for the criminal behavior underlying the offense for which he or she was convicted.

(II) If the felony of which the person was convicted was murder in the first degree, as described in section 18-3-102 (1)(b) or (1)(d), C.R.S., then the offender may petition for placement in the specialized program after serving twenty years of his or her sentence if he or she satisfies the criteria described in sub-subparagraphs (A), (B), (C), (D), (E), (F), and (G) of subparagraph (I) of this paragraph (a).

(III) If the felony of which the person was convicted was murder in the first degree, as described in section 18-3-102, C.R.S., but was not murder in the first degree, as described in section 18-3-102 (1)(b) or (1)(d), C.R.S., then the offender may petition for placement in the specialized program after serving twenty-five years of his or her sentence if he or she satisfies the criteria described in sub-subparagraphs (A), (B), (C), (D), (E), (F), and (G) of subparagraph (I) of this paragraph (a).

(b) An offender who is described in paragraph (a) of this subsection (1) may apply for placement in the specialized program notwithstanding his or her sentence or parole eligibility date.

(2) Upon receiving a petition from an offender described in subsection (1) of this section, the executive director or his or her designee shall review the petition and determine whether to place the offender in the specialized program. In making this determination, the executive director or his or her designee shall consider the following criteria:

(a) The nature of the offense and the circumstances surrounding the offense, including the extent of the offender's participation in the criminal conduct;

(b) The age and maturity of the offender at the time of the offense;

(c) The behavior of the offender in any institution for the duration of his or her sentence, including consideration of any violations of the inmate code of conduct and dates of the violations or, in the alternative, the lack of any such violations;

(d) The assessed risk and needs of the offender;

(e) The impact of the offense on any victim and any victim's immediate family member; and

(f) Any other factor determined to be relevant by the executive director or his or her designee in assessing and making a determination regarding the offender's demonstrated rehabilitation.

(3) The department may make restorative justice practices, as defined in section 18-1-901 (3)(o.5), C.R.S., available to any victim of any offender who petitions for placement in the specialized program, as may be appropriate, but only if requested by the victim and the victim has registered with the department of corrections requesting notice of victims' rights pursuant to the provisions of part 3 of article 4.1 of title 24, C.R.S.

(4) (a) If after review of an offender's petition, the executive director or his or her designee determines that the offender is an appropriate candidate for placement in the specialized program, the department shall place the offender in the specialized program as soon as practicable.

(b) Any victim or victim's immediate family member, as defined in section 24-4.1-302 (5) and (6), C.R.S., has the right to be informed of the placement of an offender pursuant to sections 24-4.1-302.5 (1)(q) and 24-4.1-303 (14), C.R.S.

(5) If the executive director or his or her designee denies an offender's petition for placement in the specialized program based on a determination that the offender is inappropriate for such placement after consideration of the criteria set forth in subsection (2) of this section, the offender may petition the executive director or his or her designee for placement in the specialized program not sooner than three years after the issuance of the denial.

(6) The department shall develop policies and procedures for the preparation, submission, and review of petitions for placement of offenders in the specialized program, as described in this section.



§ 17-34-102. Specialized program for juveniles convicted as adults - report - repeal

(1) The department shall develop and implement a specialized program for offenders who have been sentenced to an adult prison for a felony offense committed while the offender was less than eighteen years of age as a result of the filing of criminal charges by an information or indictment pursuant to section 19-2-517, C.R.S., or the transfer of proceedings to the district court pursuant to section 19-2-518, C.R.S., or pursuant to either of these sections as they existed prior to their repeal and reenactment, with amendments, by House Bill 96-1005, and who are determined to be appropriate for placement in the specialized program. The department shall implement the specialized program within or in conjunction with a facility operated by, or under contract with, the department.

(2) The specialized program must include components that allow an offender to experience placement with more independence in daily life, with additional work-related responsibilities and other program components that will assist and support the offender's successful reintegration into the community of offenders who have never lived independently or functioned in the community as an adult. The specialized program must also include best and promising practices in independent living skills development, reentry services for long-term offenders, and intensive supervision and monitoring.

(3) The department shall not allow any participating offender to complete the specialized program in less than three years.

(4) The department may make restorative justice practices, as defined in section 18-1-901 (3)(o.5), C.R.S., available to any victim of any offender who petitions for placement in the specialized program, as may be appropriate, but only if requested by the victim and the victim has registered with the department of corrections requesting notice of victims' rights pursuant to the provisions of part 3 of article 4.1 of title 24, C.R.S.

(5) (a) The department shall complete the design of the specialized program on or before August 10, 2017. The department shall commence placement of eligible offenders in the specialized program on or before November 10, 2017. If the specialized program is not operational by this date, the executive director shall report to the general assembly on or before November 30, 2017, the reasons for the delay and the date that the specialized program will be operational.

(b) This subsection (5) is repealed, effective December 1, 2017.

(6) (a) The department shall include in the specialized program rules of conduct for program participants and a policy whereby program participants who fail to comply with the rules of conduct are terminated from participation in the specialized program and returned to an appropriate prison placement.

(b) An offender who is terminated from the specialized program may not re-petition for placement in the specialized program sooner than three years from the date of such termination.

(7) Notwithstanding any provision of law, an offender who successfully completes the specialized program is eligible to apply for early parole pursuant to the provisions of section 17-22.5-403 (4.5) or 17-22.5-403.7.

(8) (a) Except as described in paragraph (b) of this subsection (8), if an offender has served at least twenty-five calendar years of his or her sentence and successfully completed the specialized program, unless rebutted by relevant evidence, it is presumed that:

(I) The offender has met the factual burden of presenting extraordinary mitigating circumstances; and

(II) The offender's release to early parole is compatible with the safety and welfare of society.

(b) If an offender who committed murder in the first degree, as described in section 18-3-102 (1)(a), (1)(c), (1)(e), or (1)(f), C.R.S., has served thirty years of his or her sentence and successfully completed the program, unless rebutted by relevant evidence, the presumptions described in subparagraphs (I) and (II) of paragraph (a) of this subsection (8) apply.

(9) On and after January 1, 2018, during its annual presentation before the joint judiciary committee of the general assembly, or any successor joint committee, pursuant to section 2-7-203, C.R.S., the department shall include a status report regarding the progress and outcomes of the specialized program developed and implemented by the department pursuant to this section during the preceding year. The report, at a minimum, shall include:

(a) A description of the specialized program, including the evidence-based and promising practices that are included in the specialized program;

(b) The policies and procedures developed by the department to determine which eligible offenders may be placed in the specialized program;

(c) The policies and procedures developed by the department to address the conduct of participants in the specialized program;

(d) The location of the program and the number of beds available for specialized program participants;

(e) The number of offenders selected to participate in the specialized program; the number of offenders who were denied placement in the specialized program, including the reasons for such denials; and the number of offenders who were removed from the specialized program and the reasons for their removal;

(f) A summary concerning the staffing of the specialized program;

(g) Information concerning the behavior patterns of the offenders in the specialized program;

(h) The number of offenders who successfully completed the specialized program;

(i) The number of specialized program participants who have been referred to the parole board for early parole; and

(j) The number of specialized program participants who were granted early parole by the governor.









Diagnostic Programs

Article 40 - Colorado Diagnostic Program

§ 17-40-101. Definitions

As used in this article 40, unless the context otherwise requires:

(1) "Correctional institution" means the correctional facilities at Cantilde;on City, the correctional facilities at Buena Vista, or any other institution established for the rehabilitation of male or female offenders.

(1.5) "Diagnostic center" means the diagnostic center located within the city and county of Denver.

(2) "Diagnostic services" means diagnostic examination and evaluation programs, including medical and dental evaluations, psychological testing, and academic and vocational assessment. "Diagnostic services" also includes identification of special needs, such as protective custody, services for persons who have behavioral or mental health disorders or intellectual and developmental disabilities, and special arrangements for those deemed potentially disruptive to institutional safety and operation.

(3) (Deleted by amendment, L. 94, p. 605, § 12, effective July 1, 1994.)

(4) "Superintendent" means the administrative head of the diagnostic center.



§ 17-40-102. Program established

(1) There is hereby established the Colorado diagnostic program, referred to in this article as the "program".

(2) The primary function and purpose of the program shall be to provide a diagnostic examination and evaluation of all offenders sentenced by the courts of this state, so that each such offender may be assigned to a correctional institution or a program established pursuant to article 27.7 of this title which has the type of security and, to the extent possible, appropriate programs of education, employment, and treatment available, which are designed to accomplish maximum rehabilitation of such offender and to prepare an offender for placement into as productive an employment as possible following imprisonment.



§ 17-40-103. Examination of offenders - report

(1) As soon as possible after July 1, 1974, each offender entering the diagnostic center shall receive appropriate diagnostic services, and each offender's treatment and employment needs shall be identified. Information provided pursuant to section 17-40-104 shall be considered in structuring the rehabilitation program. An offender shall be assigned to the assessment program for a period not to exceed sixty days; except that an offender may be held for an additional thirty days upon approval of the executive director. Upon completion of the recommended rehabilitation report, it shall be transmitted by the superintendent to the executive director, who, within fifteen days, shall cause the offender to be:

(a) Assigned to a correctional institution or to a program established pursuant to article 27.7 of this title, unless otherwise prohibited by law, based upon the examination and study of the offender; or

(b) Upon order of the court, returned to the court for the purpose of granting probation or other modification of sentence.

(2) A copy of the recommended rehabilitation report shall be shown and explained to the offender upon request; except that the executive director may withhold any information he deems to be detrimental to the rehabilitation of the offender.

(3) Nothing in this section shall be construed to restrict or deny the power of the court to grant an application for postconviction review pursuant to section 18-1-410, C.R.S.



§ 17-40-104. Responsibility to the program of court imposing sentence

Before or at the same time any offender is transported to the diagnostic center, the sentencing court shall transmit to the superintendent of the program any available presentence report, offense report, or diagnostic or clinical information and any recommendation the court may deem appropriate.



§ 17-40-105. Appointment of personnel to the program

Subject to the provisions of section 13 of article XII of the state constitution, the executive director shall appoint the superintendent. The superintendent shall appoint such supervisors, psychiatrists, psychologists, social workers, correctional specialists, and other officers and employees as are deemed necessary. No inmate of any correctional institution shall be appointed to any task directly involved with the diagnostic services provided by the program. This shall not prohibit tasks performed by inmates in custodial capacities and food service duties and similar tasks approved by the executive director.



§ 17-40-106. Responsibilities of the superintendent

(1) The superintendent shall be responsible for the administration of diagnostic services and the supervision of the employees of the program.

(2) The superintendent shall be responsible for the management, control, regulation, and operation of the physical facilities and for the reception, discipline, and confinement of all offenders.

(3) The superintendent or superintendent's designee shall separate all offenders in the diagnostic program from the offenders in the correctional institution.

(4) (a) The superintendent may implement a behavioral or mental health disorder screening program to screen offenders entering the diagnostic center. If the superintendent chooses to implement a behavioral or mental health disorder screening program, the superintendent shall use the standardized screening instrument developed pursuant to section 16-11.9-102 and conduct the screening in accordance with procedures established pursuant to said section.

(b) Prior to implementation of a behavioral or mental health disorder screening program pursuant to this subsection (4), if implementation of the program would require an increase in appropriations, the superintendent shall submit to the joint budget committee a request for funding in the amount necessary to implement the behavioral or mental health disorder screening program. If implementation of the behavioral or mental health disorder screening program would require an increase in appropriations, implementation of the program is conditional upon approval of the funding request.



§ 17-40-107. Transfer of prisoners for examination - assignment

The executive director may transfer any offender to the program for study and examination and, upon completion thereof, shall cause the offender to be assigned pursuant to this article.






Article 41 - Colorado Prerelease Program






Miscellaneous Provisions

Article 42 - Miscellaneous Provisions

§ 17-42-101. Freedom of worship

(1) All persons who are confined to a correctional facility as defined in section 17-1-102 shall have the right to worship according to the dictates of their consciences, and such persons shall be afforded a reasonable opportunity to freely exercise their religious beliefs without fear of retaliation or discrimination for the free exercise thereof. The practice of religion by any particular sect may not be curtailed or prohibited unless such practices threaten the reasonable security interests of the correctional facility.

(2) Upon the request of any inmate, and to the extent practicable and consistent with reasonable security considerations, religious facilities shall be made available in a nondiscriminatory manner. Services shall be held and advice and ministration given within the buildings or grounds of the correctional facility where the inmate is confined. Attendance at any services so provided shall be voluntary.

(3) The department shall permit access to objects of a religious nature where possession of such objects would not unduly burden the reasonable security interests of the correctional facility. Prison officials shall accord appropriate respect for sacred objects. When the reasonable security interests of the correctional facility necessitate the inspection of any sacred object, such inspection shall be done visually.

(4) In order to provide for and attend to the spiritual needs of inmates, the department shall permit inmates to consult with and receive spiritual advice and ministration from a spiritual leader.

(5) This section shall not require the department of corrections to construct additional facilities, remodel or reconfigure existing structures, or hire additional employees to meet the directives of this section.



§ 17-42-102. American Indians - freedom of worship - definitions

(1) The general assembly hereby finds, determines, and declares that American Indian religions and religious beliefs predate the creation of the United States constitution; however, understanding of and respect for American Indian religious practices is not widespread among non-indigenous persons. The general assembly further finds that serious problems in the practice of religious freedom persist for the American Indian and particularly for American Indians who are incarcerated. Therefore, in order to protect this most basic freedom for American Indians who are incarcerated, traditional religious and ceremonial practices of American Indians should be permitted in correctional facilities to the extent that such practices do not impinge on the reasonable security interests of the correctional facilities to which such Indians are confined.

(2) American Indians who are confined to a correctional facility as defined in section 17-1-102 and who practice an American Indian religion as defined in subsection (5) of this section shall have access on a regular basis to the following:

(a) American Indian traditional spiritual leaders;

(b) Items and materials utilized in religious ceremonies; and

(c) American Indian religious facilities.

(3) Access of American Indians to spiritual leaders, religious items and materials, and religious facilities shall be comparable to access to clergy, religious items and materials, and religious facilities which is afforded to inmates who practice Judeo-Christian religions.

(4) The provisions of this section shall not be construed as requiring prison authorities to permit or prohibit access to peyote or American Indian religious sites.

(5) For purposes of this section:

(a) "American Indian" means an individual of aboriginal ancestry who is a member of an Indian tribe. "American Indian" includes any individual who is an Alaska native or any individual who is a native Hawaiian.

(b) "American Indian religion" means any religion which is practiced by American Indians and the origin and interpretation of which is from a traditional American Indian culture or community.

(c) "Indian tribe" means any tribe, band, nation, or other organized group or community of Indians, including any Alaska native village as defined in the "Alaska Native Claims Settlement Act", federal Public Law 92-203, as amended, which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.

(d) "Native Hawaiian" means any individual who is a descendant of the aboriginal people who, prior to 1778, occupied and exercised sovereignty in the area that now comprises the state of Hawaii.



§ 17-42-103. Policies concerning inmates' use of telephones - excessive rates prohibited

In administering the use of telephones by inmates in any state or private prison facility, the department shall not receive any commission from the phone provider except as much as is necessary to pay for calling costs and the direct and indirect costs incurred by the department in managing the calling system. For the purposes of this provision, "direct and indirect costs incurred by the department in managing the calling system" includes costs related to the provision of security and monitoring systems by either the department or the phone provider.












Title 18 - Criminal Code

Article 1 - Provisions Applicable to Offenses Generally

Part 1 - Purpose and Scope of Code - Classification of Offenses

§ 18-1-101. Citation of title 18

(1) This title shall be known and may be cited as the "Colorado Criminal Code"; within this title, the "Colorado Criminal Code" is sometimes referred to as "this code".

(2) The portion of any section, subsection, paragraph, or subparagraph contained in this code which precedes a list of examples, requirements, conditions, or other items may be referred to and cited as the "introductory portion" of the section, subsection, paragraph, or subparagraph.



§ 18-1-102. Purpose of code, statutory construction

(1) This code shall be construed in such manner as to promote maximum fulfillment of its general purposes, namely:

(a) To define offenses, to define adequately the act and mental state which constitute each offense, to place limitations upon the condemnation of conduct as criminal when it is without fault, and to give fair warning to all persons concerning the nature of the conduct prohibited and the penalties authorized upon conviction;

(b) To forbid the commission of offenses and to prevent their occurrence through the deterrent influence of the sentences authorized; to provide for the rehabilitation of those convicted and their punishment when required in the interests of public protection;

(c) To differentiate on reasonable grounds between serious and minor offenses, and prescribe penalties which are proportionate to the seriousness of offenses and which permit recognition of differences in rehabilitation possibilities as between individual offenders;

(d) To prevent arbitrary or oppressive treatment of persons accused or convicted of offenses and to identify certain minimum standards for criminal justice which, within the concept of due process of law, have the stature of substantive rights of persons accused of crime;

(e) To promote acceptance of responsibility and accountability by offenders and to provide restoration and healing for victims and the community while attempting to reduce recidivism and the costs to society by the use of restorative justice practices.



§ 18-1-102.5. Purposes of code with respect to sentencing

(1) The purposes of this code with respect to sentencing are:

(a) To punish a convicted offender by assuring the imposition of a sentence he deserves in relation to the seriousness of his offense;

(b) To assure the fair and consistent treatment of all convicted offenders by eliminating unjustified disparity in sentences, providing fair warning of the nature of the sentence to be imposed, and establishing fair procedures for the imposition of sentences;

(c) To prevent crime and promote respect for the law by providing an effective deterrent to others likely to commit similar offenses;

(d) To promote rehabilitation by encouraging correctional programs that elicit the voluntary cooperation and participation of convicted offenders;

(e) To select a sentence, a sentence length, and a level of supervision that addresses the offender's individual characteristics and reduces the potential that the offender will engage in criminal conduct after completing his or her sentence; and

(f) To promote acceptance of responsibility and accountability by offenders and to provide restoration and healing for victims and the community while attempting to reduce recidivism and the costs to society by the use of restorative justice practices.



§ 18-1-103. Scope and application of code

(1) Except as otherwise expressly provided by sections 18-1.3-402 and 18-1.3-504, or unless the context otherwise requires, the provisions of this code govern the construction of and punishment for any offense defined in any statute of this state, whether in this title or elsewhere, and which is committed on or after July 1, 1972, as well as the construction and application of any defense to a prosecution for such an offense.

(2) Except as otherwise provided by section 18-1-410, the provisions of this code do not apply to or govern the construction of, prosecution for, and punishment for any offense committed prior to July 1, 1972, or the construction and application of any defense to a prosecution for such an offense. Such an offense shall be tried and disposed of according to the provisions of law existing at the time of the commission thereof in the same manner as if this code had not been enacted. All pending actions shall proceed to final disposition in the same manner as if this code had not been enacted.

(3) The provisions of this code do not bar, suspend, or otherwise affect any right or liability to damages, penalty, forfeiture, or other remedy authorized by law to be recovered or enforced in a civil action for any conduct which this code makes punishable; and the civil injury is not merged in the offense.



§ 18-1-104. "Offense" defined - offenses classified - common-law crimes abolished

(1) The terms "offense" and "crime" are synonymous and mean a violation of, or conduct defined by, any state statute for which a fine or imprisonment may be imposed.

(2) Each offense falls into one of eleven classes, one of six drug offense levels, or one unclassified category. There are six classes of felonies as described in section 18-1.3-401 and four levels of drug felonies as described in section 18-1.3-401.5, three classes of misdemeanors as described in section 18-1.3-501 and two levels of drug misdemeanors as described in section 18-1.3-501, two classes of petty offenses as described in section 18-1.3-503, and the category of drug petty offense as described in section 18-1.3-501 (1)(e).

(3) Common-law crimes are abolished and no conduct shall constitute an offense unless it is described as an offense in this code or in another statute of this state, but this provision does not affect the power of a court to punish for contempt, or to employ any sanction authorized by law for the enforcement of an order lawfully entered, or a civil judgment or decree; nor does it affect the use of case law as an interpretive aid in the construction of the provisions of this code.






Part 2 - Jurisdiction and Place of Trial

§ 18-1-201. State jurisdiction

(1) A person is subject to prosecution in this state for an offense which he commits, by his own conduct or that of another for which he is legally accountable, if:

(a) The conduct constitutes an offense and is committed either wholly or partly within the state; or

(b) The conduct outside the state constitutes an attempt, as defined by this code, to commit an offense within the state; or

(c) The conduct outside the state constitutes a conspiracy to commit an offense within the state, and an act in furtherance of the conspiracy occurs in the state; or

(d) The conduct within the state constitutes an attempt, solicitation, or conspiracy to commit in another jurisdiction an offense prohibited under the laws of this state and such other jurisdiction.

(2) An offense is committed partly within this state if conduct occurs in this state which is an element of an offense or if the result of conduct in this state is such an element. In homicide, the "result" is either the physical contact which causes death or the death itself; and if the body of a criminal homicide victim is found within the state, the death is presumed to have occurred within the state.

(3) Whether an offender is in or outside of the state is immaterial to the commission of an offense based on an omission to perform a duty imposed by the law of this state.



§ 18-1-202. Place of trial - applicability

(1) Except as otherwise provided by law, criminal actions shall be tried in the county where the offense was committed, or in any other county where an act in furtherance of the offense occurred.

(2) If a person committing an offense upon the person of another is in one county and his victim is in another county at the time of the commission of an act constituting an element of the offense, the offense is committed and trial may be had in either of said counties.

(3) In a case involving the death of a person, the offense is committed and the offender may be tried in any county in which the cause of death is inflicted, or in which death occurs, or in which the body of the deceased or any part of such body is found.

(4) Theft of property is committed and the offender may be tried in any county in which he exercised control over the property.

(5) If the commission of an offense commenced outside the state is consummated within this state, the offense is committed and the offender shall be tried in the county where the offense is consummated.

(6) If an offense is committed in or upon any automobile, trailer, railroad car, aircraft, or other vehicle of transportation passing within or over this state, the offense is deemed to have been committed and the offender may be tried in any county through or over which the vehicle of transportation passed.

(7) (a) When multiple crimes are based upon the same act or series of acts arising from the same criminal episode and are committed in several counties, the offender may be tried in any county in which any one of the individual crimes could have been tried, regardless of whether or not the counties are in the same judicial district.

(b) (I) For purposes of this subsection (7), when a person commits one of the offenses listed in subparagraph (II) of this paragraph (b) on two or more occasions within a six-month period, it may be considered part of the same criminal episode. Nothing in this subsection (7) shall bar prosecution of an offense that could have been joined in another prosecution.

(II) The provisions of subsection (7)(b)(I) of this section shall apply to the following offenses:

(A) Theft, as defined in section 18-4-401;

(B) and (C) Repealed.

(D) Criminal mischief, as defined in section 18-4-501;

(E) Fraud by check, as defined in section 18-5-205;

(F) Defrauding a secured creditor or debtor, as defined in section 18-5-206;

(G) Failure to pay over assigned accounts, as defined in section 18-5-502;

(H) Concealment or removal of secured property, as defined in section 18-5-504;

(I) Failure to pay over proceeds, as defined in section 18-5-505;

(J) Unauthorized use of a financial transaction device, as defined in section 18-5-702;

(K) Computer crime, as defined in section 18-5.5-102;

(L) Procuring food or accommodation with intent to defraud, as defined in section 6-25-103;

(M) Trafficking in food stamps, as defined in section 26-2-306, C.R.S.;

(N) Unlawful use of a patient personal needs trust fund, as defined in section 25.5-6-206, C.R.S.;

(O) Criminal tampering with a motor vehicle, as defined in section 42-5-103, C.R.S.;

(P) Theft of motor vehicle parts, as defined in section 42-5-104, C.R.S.;

(Q) Theft in connection with assistive technology, as described in section 6-1-409, C.R.S.;

(R) Theft of farm products, as defined in section 35-37-121;

(S) Fraud in connection with obtaining public assistance, as described in section 26-1-127, C.R.S.;

(T) Fraud in connection with obtaining food stamps, as described in section 26-2-305, C.R.S.;

(U) An offense described in part 1 of article 5 of this title;

(V) Forgery, as defined in sections 18-5-102 and 18-5-104; and

(W) Identity theft, as defined in section 18-5-902.

(c) (I) For an indictment or information that includes an offense described in article 5 of this title, the offender may be tried in a county where the offense occurred, in a county where an act in furtherance of the offense occurred, or in a county where a bank, savings and loan, credit union, or government agency processed a document or transaction related to the offense.

(II) For the purpose of this section, "processed" means to physically handle a document or to make a written or electronic entry in a permanent or temporary record of the transaction, whether the entry is made manually or through automated means.

(8) An inchoate offense is committed and the offender may be tried in any county in which any act which is an element of the offense, including formation of the agreement in conspiracy, is committed.

(9) When a person in one county solicits, abets, agrees, aids, or attempts to aid another in the planning or commission of an offense in another county, the offense is committed and the offender may be tried for the offense in either county, or in any other county in which the principal offense could be tried.

(10) When an offense is committed on the boundary line between two counties, or so close thereto as to be difficult to readily ascertain in which county the offense occurred, the offense is committed and the offender may be tried for the offense in either county.

(11) Proof of the county in which the offense occurred or which county is the proper place for trial pursuant to this section shall not constitute an element of any offense and need not be proven by the prosecution at trial unless required by the statute defining the offense. Any challenge to the place of trial pursuant to this section shall be made by motion in writing no later than twenty-one days after arraignment, except for good cause shown. The court shall determine any such issue prior to the commencement of the trial and the selection of a jury. If the court finds that trial is not proper in the county in which the charges were filed, the court shall transfer the case to a court of appropriate jurisdiction in the proper county. Failure to challenge the place of trial as provided in this subsection (11) shall constitute a waiver of any objection to the place of trial. Pursuant to section 16-12-102 (2), C.R.S., the prosecution may file an interlocutory appeal of a decision transferring the case to another county.

(12) If a person commits the offense of failure to register as a sex offender as provided in section 18-3-412.5, the offense is committed and the offender may be tried in the county in which the offender was released from incarceration for commission of the offense requiring registration, in the county in which the offender resides, in the county in which the offender completed his or her last registration, or in the county in which the offender is apprehended.

(13) If a person commits identity theft as described in section 18-5-902, identity theft is committed and the offender may be tried in any county where a prohibited act was committed, in any county where an act in furtherance of the offense was committed, or in any county where the victim resides during all or part of the offense. For purposes of this subsection (13), a business entity resides in any county in which it maintains a physical location.

(14) (a) If a person commits sexual assault on a child as described in section 18-3-405 (1) and commits the offense as part of a pattern of sexual abuse as described in section 18-3-405 (2)(d), or commits sexual assault on a child by one in a position of trust as described in section 18-3-405.3 (1) and commits the offense as part of a pattern of sexual abuse as described in section 18-3-405.3 (2)(b), the offender may be tried for all acts:

(I) In a county where at least one of the acts constituting the offense or the pattern of sexual abuse was committed; or

(II) In a county where an act in furtherance of the offense was committed.

(b) This subsection (14) takes effect on April 4, 2017, and applies to an act constituting a pattern of sexual abuse for which the offense's statute of limitations has not yet run on April 4, 2017.

(c) Nothing in this subsection (14) allows for a defendant to be placed in jeopardy twice for the same incident of sexual conduct involving a child that has been previously alleged as an incident necessary to form a pattern of sexual abuse as defined in section 18-3-401(2.5) in violation of the prohibition against second trials in sections 18-1-301, 18-1-302, and 18-1-303.






Part 3 - When Prosecution Barred by Former Proceedings

§ 18-1-301. Second trial barred by former prosecution for same offense

(1) If a prosecution is for a violation of the same provision of law and is based upon the same facts as a former prosecution, it is barred by the former prosecution under the following circumstances:

(a) The former prosecution resulted in an acquittal. There is an acquittal if the prosecution resulted in a finding of not guilty by the trier of fact or in a determination that there was insufficient evidence to warrant a conviction. A finding of guilty of a lesser included offense is an acquittal of the greater inclusive offense even though the conviction is subsequently set aside.

(b) The former prosecution was terminated by a final order or judgment for the defendant that has not been set aside, reversed, or vacated, and that necessarily required a determination inconsistent with a fact or a legal proposition that must be established for conviction of the offense.

(c) The former prosecution resulted in a conviction. There is a conviction if the prosecution resulted in a judgment of conviction that has not been reversed or vacated, a verdict of guilty that has not been set aside and that is capable of supporting a judgment, or a plea of guilty accepted by the court. In the latter two instances, failure to enter judgment must be for a reason other than a motion of the defendant.

(d) The former prosecution was improperly terminated. Except as otherwise provided in subsection (2) of this section, there is an improper termination of a prosecution if the termination is for reasons not amounting to an acquittal, and it takes place after the jury is sworn if the case is tried by a jury or after the first prosecution witness is sworn if trial is by court following waiver of jury trial.

(2) Termination is not improper under any of the following circumstances:

(a) The defendant consents to the termination or waives his right to object to the termination. The defendant is deemed to have waived all objections to a termination of the trial unless his objections to the order of termination are made of record at the time of the entry thereof.

(b) The trial court finds that:

(I) The termination is necessary because it is physically impossible to proceed with the trial in conformity with the law; or

(II) There is a legal defect in the proceedings that would make any judgment entered upon a verdict reversible as a matter of law; or

(III) Prejudicial conduct has occurred in or outside the courtroom making it unjust either to the defendant or to the state to proceed with the trial; or

(IV) The jury is unable to agree upon a verdict; or

(V) False statements of a juror on voir dire prevent a fair trial.



§ 18-1-302. Second trial barred by former prosecution for different offense

(1) Although a prosecution is for a violation of a different provision of law than a former prosecution or is based on different facts, it is barred by the former prosecution under the following circumstances:

(a) The former prosecution resulted in an acquittal or a conviction as defined in section 18-1-301 (1)(a) and (1)(c) and the subsequent prosecution is for:

(I) Any offense of which the defendant could have been convicted under the allegation of the complaint, information, or indictment of the first prosecution; or

(II) The same conduct, unless the offense of which the defendant was formerly convicted or acquitted and the offense for which he is subsequently prosecuted each requires proof of a fact not required by the other and the law defining each of the offenses is intended to prevent a substantially different harm or evil or the second offense was not consummated when the former trial began.

(b) The former prosecution was terminated by an acquittal or by a final order or judgment for the defendant that has not been set aside, reversed, or vacated and that necessarily required a determination inconsistent with a fact that must be established for conviction of the second offense.

(c) The former prosecution was improperly terminated, as improper termination is defined in section 18-1-301 (1)(d) and (2), and the subsequent prosecution is for an offense of which the defendant could have been convicted had the former prosecution not been improperly terminated.



§ 18-1-303. Second trial barred by prosecution in another jurisdiction

(1) If conduct constitutes an offense within the concurrent jurisdiction of this state and of the United States, or another state, or of a municipality, a prosecution in any other of these jurisdictions is a bar to a subsequent prosecution in this state under either of the following circumstances:

(a) The first prosecution resulted in a conviction or an acquittal as defined in section 18-1-301 (1)(a) and (1)(c), and the subsequent prosecution is based on the same conduct, unless:

(I) The offense for which the defendant was formerly convicted or acquitted requires proof of a fact not required by the offense for which he is subsequently prosecuted and the law defining each of the offenses is intended to prevent a substantially different harm or evil; or

(II) The second offense was not consummated when the former trial began.

(b) The former prosecution was terminated by an acquittal or by a final order or judgment for the defendant that has not been set aside, reversed, or vacated and that necessarily required a determination inconsistent with a fact that must be established for conviction of the offense for which the defendant is subsequently prosecuted.



§ 18-1-304. Former prosecution not a bar

(1) A former prosecution is not a bar within the meaning of sections 18-1-301 to 18-1-303, if the former prosecution:

(a) Was before a court that lacked jurisdiction over the defendant or the offense; or

(b) Was procured by the defendant without the knowledge of the appropriate prosecuting official and with the intent to avoid the sentence that otherwise might be imposed; or

(c) Resulted in a judgment of conviction that was set aside, reversed, or vacated upon appeal or in any other subsequent judicial proceeding.






Part 4 - Rights of Defendant

§ 18-1-401. Purpose

It is the intent of this part 4 to confer upon every person accused of an offense the benefits arising from said part 4 as a matter of substantive right, in implementation of minimum standards of criminal justice within the concept of due process of law.



§ 18-1-402. Presumption of innocence

Every person is presumed innocent until proved guilty. No person shall be convicted of any offense unless his guilt thereof is proved beyond a reasonable doubt.



§ 18-1-403. Legal assistance and supporting services

All indigent persons who are charged with or held for the commission of a crime are entitled to legal representation and supporting services at state expense, to the extent and in the manner provided for in articles 1 and 2 of title 21, C.R.S.



§ 18-1-404. Preliminary hearing or waiver - dispositional hearing

(1) Every person accused of a class 1, 2, or 3 felony or level 1 or level 2 drug felony by direct information or felony complaint has the right to demand and receive a preliminary hearing within a reasonable time to determine whether probable cause exists to believe that the offense charged in the information has been committed by the defendant. In addition, only those persons accused of a class 4, 5, or 6 felony by direct information or felony complaint which felony requires mandatory sentencing or is a crime of violence as defined in section 18-1.3-406, or is a sexual offense under part 4 of article 3 of this title, shall have the right to demand and receive a preliminary hearing within a reasonable time to determine whether probable cause exists to believe that the offense charged in the information or felony complaint was committed by the defendant. The procedure to be followed in asserting the right to a preliminary hearing, and the time within which demand therefor must be made, as well as the time within which the hearing, if demanded, shall be had, shall be as provided by rule of the supreme court of the state of Colorado. A failure to observe and substantially comply with such rule is a waiver of the right to a preliminary hearing.

(2) (a) No person accused of a class 4, 5, or 6 felony or level 3 or level 4 drug felony by direct information or felony complaint, except those which require mandatory sentencing or which are crimes of violence as defined in section 18-1.3-406, or which are sexual offenses under part 4 of article 3 of this title, shall have the right to demand or receive a preliminary hearing; except that such person shall participate in a dispositional hearing for the purposes of case evaluation and potential resolution.

(b) Any defendant accused of a class 4, 5, or 6 felony or level 3 or level 4 drug felony who is not otherwise entitled to a preliminary hearing pursuant to paragraph (a) of this subsection (2), may demand and shall receive a preliminary hearing within a reasonable time pursuant to subsection (1) of this section, if the defendant is in custody; except that, upon motion of either party, the court shall vacate the preliminary hearing if there is a reasonable showing that the defendant has been released from custody prior to the preliminary hearing.



§ 18-1-405. Speedy trial

(1) Except as otherwise provided in this section, if a defendant is not brought to trial on the issues raised by the complaint, information, or indictment within six months from the date of the entry of a plea of not guilty, he shall be discharged from custody if he has not been admitted to bail, and, whether in custody or on bail, the pending charges shall be dismissed, and the defendant shall not again be indicted, informed against, or committed for the same offense, or for another offense based upon the same act or series of acts arising out of the same criminal episode.

(2) If trial results in conviction which is reversed on appeal, any new trial must be commenced within six months after the date of the receipt by the trial court of the mandate from the appellate court.

(3) If a trial date has been fixed by the court, and thereafter the defendant requests and is granted a continuance for trial, the period within which the trial shall be had is extended for an additional six-month period from the date upon which the continuance was granted.

(3.5) If a trial date has been fixed by the court and the defendant fails to make an appearance in person on the trial date, the period within which the trial shall be had is extended for an additional six-month period from the date of the defendant's next appearance.

(4) If a trial date has been fixed by the court, and thereafter the prosecuting attorney requests and is granted a continuance, the time is not thereby extended within which the trial shall be had, as is provided in subsection (1) of this section, unless the defendant in person or by his counsel in open court of record expressly agrees to the continuance or unless the defendant without making an appearance before the court in person or by his counsel files a dated written waiver of his rights to a speedy trial pursuant to this section and files an agreement to the continuance signed by the defendant. The time for trial, in the event of such agreement, is then extended by the number of days intervening between the granting of such continuance and the date to which trial is continued.

(5) To be entitled to a dismissal under subsection (1) of this section, the defendant must move for dismissal prior to the commencement of his trial and prior to any pretrial motions which are set for hearing immediately before the trial or prior to the entry of a plea of guilty to the charge or an included offense. Failure to so move is a waiver of the defendant's rights under this section.

(5.1) If a trial date is offered by the court to a defendant who is represented by counsel and neither the defendant nor his counsel expressly objects to the offered date as being beyond the time within which such trial shall be had pursuant to this section, then the period within which the trial shall be had is extended until such trial date and may be extended further pursuant to any other applicable provisions of this section.

(6) In computing the time within which a defendant shall be brought to trial as provided in subsection (1) of this section, the following periods of time shall be excluded:

(a) Any period during which the defendant is incompetent to stand trial, or is unable to appear by reason of illness or physical disability, or is under observation or examination at any time after the issue of the defendant's mental condition, insanity, incompetency, or impaired mental condition is raised;

(b) The period of delay caused by an interlocutory appeal whether commenced by the defendant or by the prosecution;

(c) A reasonable period of delay when the defendant is joined for trial with a codefendant as to whom the time for trial has not run and there is good cause for not granting a severance;

(d) The period of delay resulting from the voluntary absence or unavailability of the defendant; however, a defendant shall be considered unavailable whenever his whereabouts are known but his presence for trial cannot be obtained, or he resists being returned to the state for trial;

(e) The period of delay caused by any mistrial, not to exceed three months for each mistrial;

(f) The period of any delay caused at the instance of the defendant;

(g) The period of delay not exceeding six months resulting from a continuance granted at the request of the prosecuting attorney, without the consent of the defendant, if:

(I) The continuance is granted because of the unavailability of evidence material to the state's case, when the prosecuting attorney has exercised due diligence to obtain such evidence and there are reasonable grounds to believe that this evidence will be available at the later date; or

(II) The continuance is granted to allow the prosecuting attorney additional time in felony cases to prepare the state's case and additional time is justified because of exceptional circumstances of the case and the court enters specific findings with respect to the justification;

(h) The period of delay between the new date set for trial following the expiration of the time periods excluded by paragraphs (a), (b), (c), (d), and (f) of this subsection (6), not to exceed three months;

(i) The period of delay between the filing of a motion pursuant to section 18-1-202 (11) and any decision by the court regarding such motion, and if such decision by the court transfers the case to another county, the period of delay until the first appearance of all the parties in a court of appropriate jurisdiction in the county to which the case has been transferred, and in such event the provisions of subsection (7) of this section shall apply.

(7) If a trial date has been fixed by the court and the case is subsequently transferred to a court in another county, the period within which trial must be had is extended for an additional three months from the date of the first appearance of all of the parties in a court of appropriate jurisdiction in the county to which the case has been transferred.



§ 18-1-406. Right to jury trial

(1) Except as otherwise provided in subsection (7) of this section, every person accused of a felony has the right to be tried by a jury of twelve whose verdict shall be unanimous. In matters involving misdemeanors, the accused is entitled to be tried by a jury of six. In matters involving petty offenses, the accused has the right to be tried by a jury under the terms and conditions of section 16-10-109, C.R.S.

(2) Except as to class 1 felonies, the person accused of a felony or misdemeanor may waive a trial by jury by express written instrument filed of record or by announcement in open court appearing of record.

(3) A defendant may not withdraw a voluntary and knowing waiver of trial by jury as a matter of right, but the court, in its discretion, may permit withdrawal of the waiver prior to the commencement of the trial.

(4) Except as to class 1 felonies, the defendant in any felony or misdemeanor case may, with the approval of the court, elect, at any time before the swearing in of the jury, or after the swearing in of the jury and before verdict, with the agreement of the district attorney and the approval of the court, to be tried by a number of jurors less than the number to which he would otherwise be entitled.

(5) Upon request of the defendant in advance of the commencement of the trial, the defendant shall be furnished with a list of prospective jurors who will be subject to call in the trial.

(6) Either the district attorney or the defendant may challenge the array on the ground that there has been a material departure from the requirements of the law governing the selection of jurors, but such challenge shall be made in writing setting forth the particular grounds upon which it is based and shall be filed prior to the swearing in of the jury selected to try the case.

(7) Except as to class 1 felonies, with respect to a twelve-person jury, if the court excuses a juror for just cause after the jury has retired to consider its verdict, the court in its discretion may allow the remaining eleven jurors to return the jury's verdict.



§ 18-1-407. Affirmative defense

(1) "Affirmative defense" means that unless the state's evidence raises the issue involving the alleged defense, the defendant, to raise the issue, shall present some credible evidence on that issue.

(2) If the issue involved in an affirmative defense is raised, then the guilt of the defendant must be established beyond a reasonable doubt as to that issue as well as all other elements of the offense.



§ 18-1-408. Prosecution of multiple counts for same act

(1) When any conduct of a defendant establishes the commission of more than one offense, the defendant may be prosecuted for each such offense. He may not be convicted of more than one offense if:

(a) One offense is included in the other, as defined in subsection (5) of this section; or

(b) One offense consists only of an attempt to commit the other; or

(c) Inconsistent findings of fact are required to establish the commission of the offenses; or

(d) The offenses differ only in that one is defined to prohibit a designated kind of conduct generally and the other to prohibit a specific instance of such conduct; or

(e) The offense is defined as a continuing course of conduct and the defendant's course of conduct was uninterrupted, unless the law provides that specific periods or instances of such conduct constitute separate offenses.

(2) If the several offenses are actually known to the district attorney at the time of commencing the prosecution and were committed within the district attorney's judicial district, all such offenses upon which the district attorney elects to proceed must be prosecuted by separate counts in a single prosecution if they are based on the same act or series of acts arising from the same criminal episode. Any offense not thus joined by separate count cannot thereafter be the basis of a subsequent prosecution; except that, if at the time jeopardy attaches with respect to the first prosecution against the defendant the defendant or counsel for the defendant actually knows of additional pending prosecutions that this subsection (2) requires the district attorney to charge and the defendant or counsel for the defendant fails to object to the prosecution's failure to join the charges, the defendant waives any claim pursuant to this subsection (2) that a subsequent prosecution is prohibited.

(3) When two or more offenses are charged as required by subsection (2) of this section and they are supported by identical evidence, the court upon application of the defendant may require the state, at the conclusion of all the evidence, to elect the count upon which the issues shall be tried. If more than one guilty verdict is returned as to any defendant in a prosecution where multiple counts are tried as required by subsection (2) of this section, the sentences imposed shall run concurrently; except that, where multiple victims are involved, the court may, within its discretion, impose consecutive sentences.

(4) When a defendant is charged with two or more offenses based on the same act or series of acts arising from the same criminal episode, the court, on application of either the defendant or the district attorney, may order any such charge to be tried separately, if it is satisfied that justice so requires.

(5) A defendant may be convicted of an offense included in an offense charged in the indictment or the information. An offense is so included when:

(a) It is established by proof of the same or less than all the facts required to establish the commission of the offense charged; or

(b) It consists of an attempt or solicitation to commit the offense charged or to commit an offense otherwise included therein; or

(c) It differs from the offense charged only in the respect that a less serious injury or risk of injury to the same person, property, or public interest or a lesser kind of culpability suffices to establish its commission.

(6) The court shall not be obligated to charge the jury with respect to an included offense unless there is a rational basis for a verdict acquitting the defendant of the offense charged and convicting him of the included offense.

(7) If the same conduct is defined as criminal in different enactments or in different sections of this code, the offender may be prosecuted under any one or all of the sections or enactments subject to the limitations provided by this section. It is immaterial to the prosecution that one of the enactments or sections characterizes the crime as of lesser degree than another, or provides a lesser penalty than another, or was enacted by the general assembly at a later date than another unless the later section or enactment specifically repeals the earlier.

(8) Without the consent of the prosecution, no jury shall be instructed to return a guilty verdict on a lesser offense if any juror remains convinced by the facts and law that the defendant is guilty of a greater offense submitted for the jury's consideration, the retrial of which would be barred by conviction of the lesser offense.



§ 18-1-409. Appellate review of sentence for a felony

(1) When sentence is imposed upon any person following a conviction of any felony, other than a class 1 felony in which a death sentence is automatically reviewed pursuant to section 18-1.3-1201 (6), 18-1.3-1302 (6), or 18-1.4-102 (6), the person convicted shall have the right to one appellate review of the propriety of the sentence, having regard to the nature of the offense, the character of the offender, and the public interest, and the manner in which the sentence was imposed, including the sufficiency and accuracy of the information on which it was based; except that, if the sentence is within a range agreed upon by the parties pursuant to a plea agreement, the defendant shall not have the right of appellate review of the propriety of the sentence. The procedures to be employed in the review shall be as provided by supreme court rule.

(2) No appellate court shall review any sentence which is imposed unless, within forty-nine days from the date of the imposition of sentence, a written notice is filed in the trial court to the effect that review of the sentence will be sought; said notice must state the grounds upon which it is based.

(2.1) and (2.2) Repealed.

(3) The reviewing court shall have power to affirm the sentence under review, substitute for the sentence under review any penalty that was open to the sentencing court other than granting probation or other conditional release, or remand the case for any further proceedings that could have been conducted prior to the imposition of the sentence under review, and for resentencing on the basis of such further proceedings. No sentence in excess of the one originally imposed shall be given unless matters of aggravation in addition to those known to the court at the time of the original sentence are brought to the attention of the court during the hearing conducted under this section. If the court imposes a sentence in excess of the one first given, it shall specifically identify the additional aggravating facts considered by it in imposing the increased sentence.



§ 18-1-410. Postconviction remedy

(1) Notwithstanding the fact that no review of a conviction of crime was sought by appeal within the time prescribed therefor, or that a judgment of conviction was affirmed upon appeal, every person convicted of a crime is entitled as a matter of right to make applications for postconviction review. Except as otherwise required by subsection (1.5) of this section, an application for postconviction review must, in good faith, allege one or more of the following grounds to justify a hearing thereon:

(a) That the conviction was obtained or sentence imposed in violation of the constitution or laws of the United States or the constitution or laws of this state;

(b) That the applicant was convicted under a statute that is in violation of the constitution of the United States or the constitution of this state, or that the conduct for which the applicant was prosecuted is constitutionally protected;

(c) That the court rendering judgment was without jurisdiction over the person of the applicant or the subject matter;

(d) That the sentence imposed exceeded the maximum authorized by law, or is otherwise not in accordance with the sentence authorized by law;

(e) That there exists evidence of material facts, not theretofore presented and heard, which, by the exercise of reasonable diligence, could not have been known to or learned of by the defendant or his attorney prior to the submission of the issues to the court or jury, and which requires vacation of the conviction or sentence in the interest of justice;

(f) (I) That there has been significant change in the law, applied to the applicant's conviction or sentence, allowing in the interests of justice retroactive application of the changed legal standard.

(II) The ground set forth in this paragraph (f) may not be asserted if, prior to filing for relief pursuant to this paragraph (f), a person has not sought appeal of a conviction within the time prescribed therefor or if a judgment of conviction has been affirmed upon appeal.

(g) Any grounds otherwise properly the basis for collateral attack upon a criminal judgment; or

(h) That the sentence imposed has been fully served or that there has been unlawful revocation of parole, probation, or conditional release.

(1.5) An application for postconviction review in a class 1 felony case where a sentence of death has been imposed shall be limited to claims of newly discovered evidence and ineffective assistance of counsel; except that, for any sentence of death imposed on or after the date upon which the Colorado supreme court adopts rules implementing the unitary system of review established by part 2 of article 12 of title 16, C.R.S., any application for postconviction review in such case shall be governed by the provisions of part 2 of article 12 of title 16, C.R.S.

(2) (a) Except as otherwise required by paragraph (b) of this subsection (2), procedures to be followed in implementation of the right to postconviction remedy shall be as prescribed by rule of the supreme court of the state of Colorado.

(b) In any class 1 felony case where a sentence of death has been imposed, the district court shall expeditiously consider an application for postconviction remedy. It is the general assembly's intent that the district court give priority to cases in which a sentence of death has been imposed.

(3) (a) Except as otherwise provided in paragraph (b) of this subsection (3), an appeal of any order by the district court granting or denying postconviction relief in a case in which a sentence of death has been imposed shall be to the Colorado supreme court as provided by section 13-4-102 (1)(h), C.R.S. The procedures to be followed in the implementation of such review shall be in accordance with any rules adopted by the Colorado supreme court in response to the legislative intent expressed in section 16-12-101.5 (1), C.R.S.

(b) In any class 1 felony case in which a sentence of death is imposed on or after the date upon which the Colorado supreme court adopts rules implementing the unitary system of review established under part 2 of article 12 of title 16, C.R.S., the procedures for appealing any order by the district court granting or denying postconviction relief and review by the Colorado supreme court of such order shall be governed by the provisions of part 2 of article 12 of title 16, C.R.S., and by such rules adopted by the supreme court.



§ 18-1-411. Postconviction testing of DNA - definitions

As used in this section and in sections 18-1-412 to 18-1-416, unless the context otherwise requires:

(1) "Actual innocence" means clear and convincing evidence such that no reasonable juror would have convicted the defendant.

(2) "Actual or constructive possession" means the biological evidence is maintained or stored on the premises of the law enforcement agency or at another location or facility under the custody or control of the law enforcement agency, including pursuant to an agreement or contract with the law enforcement agency and a third-party service provider, in Colorado or elsewhere.

(3) "DNA" means deoxyribonucleic acid.

(4) "Incarcerated" means physically housed in a department of corrections facility, a private correctional facility under contract with the department of corrections, or a county jail following a felony conviction, or in a juvenile facility following adjudication for an offense that would have been a felony if committed by an adult, or under parole supervision.



§ 18-1-412. Procedure for application for DNA testing - appointment of counsel

(1) An incarcerated person may apply to the district court in the district where the conviction was secured for DNA testing concerning the conviction and sentence the person is currently serving.

(2) A motion filed pursuant to this section shall include specific facts sufficient to support a prima facie showing that post-conviction relief is warranted under the criteria set forth in section 18-1-413. The motion shall include the results of all prior DNA tests, regardless of whether a test was performed by the defense or the prosecution.

(3) If the motion, files, and record of the case show to the satisfaction of the court that the petitioner is not entitled to relief based on the criteria specified in section 18-1-413, the court shall deny the motion without a hearing and without appointment of counsel. The court may deny a second or subsequent motion requesting relief pursuant to this section.

(4) If the court does not deny the petitioner's motion for testing, the court shall appoint counsel if the court determines the petitioner is indigent and has requested counsel. The court shall forward a copy of the motion for DNA testing to the district attorney.

(5) Counsel for the defendant may request the court to set the matter for a hearing, if, upon investigation of the petitioner's motion for testing, counsel believes sufficient grounds exist to support an order for DNA testing. If the petitioner represents himself or herself, the court may set the matter for a hearing upon his or her request.

(6) Following a request for a hearing, the court shall allow the district attorney a reasonable amount of time, but not less than thirty-five days, to respond to the motion and any supplement filed by the petitioner's counsel and to prepare for the hearing.

(7) A court shall not order DNA testing without a hearing, except upon written stipulation of the district attorney.

(8) The court shall deny a motion for production of transcripts unless the petitioner makes a prima facie showing that a transcript will be necessary at a hearing conducted pursuant to this section.

(9) Upon motion of the defendant or his or her counsel, the court shall order a database search by a law enforcement agency if the court determines that a reasonable probability exists that the database search will produce exculpatory or mitigating evidence relevant to a claim of wrongful conviction or sentencing. DNA profiles must meet current national DNA database index system eligibility standards and conform to current federal bureau of investigation quality assurance standards in order to be eligible for search against the state index system.



§ 18-1-413. Content of application for DNA testing

(1) A court shall not order DNA testing unless the petitioner demonstrates by a preponderance of the evidence that:

(a) Favorable results of the DNA testing will demonstrate the petitioner's actual innocence;

(b) A law enforcement agency collected biological evidence pertaining to the offense and retains actual or constructive possession of the evidence that allows for reliable DNA testing;

(c) (I) Conclusive DNA results were not available prior to the petitioner's conviction; and

(II) The petitioner did not secure DNA testing prior to his or her conviction because DNA testing was not reasonably available or for reasons that constitute justifiable excuse, ineffective assistance of counsel, or excusable neglect; and

(d) The petitioner consents to provide a biological sample for DNA testing.



§ 18-1-414. Preservation of evidence

(1) A petitioner shall not be entitled to relief based solely on an allegation that a law enforcement agency failed to preserve biological evidence.

(2) (a) A court granting a motion for hearing pursuant to section 18-1-412 shall order the appropriate law enforcement agency to preserve existing biological evidence for DNA testing.

(b) If a law enforcement agency, through negligence, destroys, loses, or otherwise disposes of biological evidence that is the subject of an order pursuant to this subsection (2) before the evidence may be tested, the court shall set a hearing to determine whether a remedy is warranted. If the court determines that a remedy is warranted, the court may order whatever remedy the court finds is just, equitable, and appropriate. Nothing in this subsection (2) shall be construed to limit or eliminate the court's authority to order any remedy otherwise available under law for the destruction, loss, or disposal of evidence.

(c) For the purposes of this subsection (2), "negligence" means a departure from the ordinary standard of care.

(3) Except as provided in subsection (2) of this section, this section does not create a duty to preserve biological evidence. Notwithstanding the provisions of subsection (2) of this section, this section does not create a liability on the part of a law enforcement agency for failing to preserve biological evidence.



§ 18-1-415. Testing - payment

All testing shall be performed at a law enforcement facility, and the petitioner shall pay for the testing. If the petitioner is indigent and represented by either the public defender or alternate defense counsel, and with the approval of the public defender or the alternate defense counsel, the costs of the testing shall be paid from their budget.



§ 18-1-416. Results of the DNA test

(1) Notwithstanding any law or rule of procedure that bars a motion for post-conviction review as untimely, a petitioner may use the results of a DNA test ordered pursuant to section 18-1-413 as the grounds for filing a motion for post-conviction review under section 18-1-410 and the Colorado rules of criminal procedure.

(2) The testing laboratory shall make the results of a DNA test ordered pursuant to section 18-1-413 available to the combined DNA index system and to any Colorado, federal, or other law enforcement DNA databases.



§ 18-1-417. Ineffective assistance of counsel claims - waiver of confidentiality

(1) Notwithstanding any other provision of law, whenever a defendant alleges ineffective assistance of counsel, the defendant automatically waives any confidentiality, including attorney-client and work-product privileges, between counsel and defendant, and between the defendant or counsel and any expert witness retained or appointed in connection with the representation, but only with respect to the information that is related to the defendant's claim of ineffective assistance. After the defendant alleges ineffective assistance of counsel, the allegedly ineffective counsel and an expert witness may discuss with, may disclose any aspect of the representation that is related to the defendant's claim of ineffective assistance to, and may produce documents related to such representation that are related to the defendant's claim of ineffective assistance to the prosecution without the need for an order by the court that confidentiality has been waived.

(2) If the allegedly ineffective counsel or an expert witness has released his or her file or a portion thereof to defendant or defendant's current counsel, defendant or current counsel shall permit the prosecution to inspect and copy any or all portions of the file that are related to the defendant's claim of ineffective assistance upon request of the prosecution.






Part 5 - Principles of Criminal Culpability

§ 18-1-501. Definitions

The following definitions are applicable to the determination of culpability requirements for offenses defined in this code:

(1) "Act" means a bodily movement, and includes words and possession of property.

(2) "Conduct" means an act or omission and its accompanying state of mind or, where relevant, a series of acts or omissions.

(3) "Criminal negligence". A person acts with criminal negligence when, through a gross deviation from the standard of care that a reasonable person would exercise, he fails to perceive a substantial and unjustifiable risk that a result will occur or that a circumstance exists.

(4) "Culpable mental state" means intentionally, or with intent, or knowingly, or willfully, or recklessly, or with criminal negligence, as these terms are defined in this section.

(5) "Intentionally" or "with intent". All offenses defined in this code in which the mental culpability requirement is expressed as "intentionally" or "with intent" are declared to be specific intent offenses. A person acts "intentionally" or "with intent" when his conscious objective is to cause the specific result proscribed by the statute defining the offense. It is immaterial to the issue of specific intent whether or not the result actually occurred.

(6) "Knowingly" or "willfully". All offenses defined in this code in which the mental culpability requirement is expressed as "knowingly" or "willfully" are declared to be general intent crimes. A person acts "knowingly" or "willfully" with respect to conduct or to a circumstance described by a statute defining an offense when he is aware that his conduct is of such nature or that such circumstance exists. A person acts "knowingly" or "willfully", with respect to a result of his conduct, when he is aware that his conduct is practically certain to cause the result.

(7) "Omission" means a failure to perform an act as to which a duty of performance is imposed by law.

(8) "Recklessly". A person acts recklessly when he consciously disregards a substantial and unjustifiable risk that a result will occur or that a circumstance exists.

(9) "Voluntary act" means an act performed consciously as a result of effort or determination, and includes the possession of property if the actor was aware of his physical possession or control thereof for a sufficient period to have been able to terminate it.



§ 18-1-502. Requirements for criminal liability in general and for offenses of strict liability and of mental culpability

The minimum requirement for criminal liability is the performance by a person of conduct which includes a voluntary act or the omission to perform an act which he is physically capable of performing. If that conduct is all that is required for commission of a particular offense, or if an offense or some material element thereof does not require a culpable mental state on the part of the actor, the offense is one of "strict liability". If a culpable mental state on the part of the actor is required with respect to any material element of an offense, the offense is one of "mental culpability".



§ 18-1-503. Construction of statutes with respect to culpability requirements

(1) When the commission of an offense, or some element of an offense, requires a particular culpable mental state, that mental state is ordinarily designated by use of the terms "intentionally", "with intent", "knowingly", "willfully", "recklessly", or "criminal negligence" or by use of the terms "with intent to defraud" and "knowing it to be false" describing a specific kind of intent or knowledge.

(2) Although no culpable mental state is expressly designated in a statute defining an offense, a culpable mental state may nevertheless be required for the commission of that offense, or with respect to some or all of the material elements thereof, if the proscribed conduct necessarily involves such a culpable mental state.

(3) If a statute provides that criminal negligence suffices to establish an element of an offense, that element also is established if a person acts recklessly, knowingly, or intentionally. If recklessness suffices to establish an element, that element also is established if a person acts knowingly or intentionally. If acting knowingly suffices to establish an element, that element also is established if a person acts intentionally.

(4) When a statute defining an offense prescribes as an element thereof a specified culpable mental state, that mental state is deemed to apply to every element of the offense unless an intent to limit its application clearly appears.



§ 18-1-503.5. Principles of criminal culpability

(1) If the criminality of conduct depends on a child being younger than eighteen years of age and the child was in fact at least fifteen years of age, it shall be an affirmative defense that the defendant reasonably believed the child to be eighteen years of age or older. This affirmative defense shall not be available if the criminality of conduct depends on the defendant being in a position of trust.

(2) If the criminality of conduct depends on a child's being younger than eighteen years of age and the child was in fact younger than fifteen years of age, there shall be no defense that the defendant reasonably believed the child was eighteen years of age or older.

(3) If the criminality of conduct depends on a child being younger than fifteen years of age, it shall be no defense that the defendant did not know the child's age or that the defendant reasonably believed the child to be fifteen years of age or older.



§ 18-1-504. Effect of ignorance or mistake upon culpability

(1) A person is not relieved of criminal liability for conduct because he engaged in that conduct under a mistaken belief of fact, unless:

(a) It negatives the existence of a particular mental state essential to commission of the offense; or

(b) The statute defining the offense or a statute relating thereto expressly provides that a factual mistake or the mental state resulting therefrom constitutes a defense or exemption; or

(c) The factual mistake or the mental state resulting therefrom is of a kind that supports a defense of justification as defined in sections 18-1-701 to 18-1-707.

(2) A person is not relieved of criminal liability for conduct because he engages in that conduct under a mistaken belief that it does not, as a matter of law, constitute an offense, unless the conduct is permitted by one or more of the following:

(a) A statute or ordinance binding in this state;

(b) An administrative regulation, order, or grant of permission by a body or official authorized and empowered to make such order or grant the permission under the laws of the state of Colorado;

(c) An official written interpretation of the statute or law relating to the offense, made or issued by a public servant, agency, or body legally charged or empowered with the responsibility of administering, enforcing, or interpreting a statute, ordinance, regulation, order, or law. If such interpretation is by judicial decision, it must be binding in the state of Colorado.

(3) Any defense authorized by this section is an affirmative defense.



§ 18-1-505. Consent

(1) The consent of the victim to conduct charged to constitute an offense or to the result thereof is not a defense unless the consent negatives an element of the offense or precludes the infliction of the harm or evil sought to be prevented by the law defining the offense.

(2) When conduct is charged to constitute an offense because it causes or threatens bodily injury, consent to that conduct or to the infliction of that injury is a defense only if the bodily injury consented to or threatened by the conduct consented to is not serious, or the conduct and the injury are reasonably foreseeable hazards of joint participation in a lawful athletic contest or competitive sport, or the consent establishes a justification under sections 18-1-701 to 18-1-707.

(3) Unless otherwise provided by this code or by the law defining the offense, assent does not constitute consent if:

(a) It is given by a person who is legally incompetent to authorize the conduct charged to constitute the offense; or

(b) It is given by a person who, by reason of immaturity, behavioral or mental health disorder, or intoxication, is manifestly unable and is known or reasonably should be known by the defendant to be unable to make a reasonable judgment as to the nature or harmfulness of the conduct charged to constitute the offense; or

(c) It is given by a person whose consent is sought to be prevented by the law defining the offense; or

(d) It is induced by force, duress, or deception.

(4) Any defense authorized by this section is an affirmative defense.






Part 6 - Parties to Offenses - Accountability

§ 18-1-601. Liability based upon behavior

A person is guilty of an offense if it is committed by the behavior of another person for which he is legally accountable as provided in sections 18-1-602 to 18-1-607.



§ 18-1-602. Behavior of another

(1) A person is legally accountable for the behavior of another person if:

(a) He is made accountable for the conduct of that person by the statute defining the offense or by specific provision of this code; or

(b) He acts with the culpable mental state sufficient for the commission of the offense in question and he causes an innocent person to engage in such behavior.

(2) As used in subsection (1) of this section, "innocent person" includes any person who is not guilty of the offense in question, despite his behavior, because of duress, legal incapacity or exemption, or unawareness of the criminal nature of the conduct in question or of the defendant's criminal purpose, or any other factor precluding the mental state sufficient for the commission of the offense in question.



§ 18-1-603. Complicity

A person is legally accountable as principal for the behavior of another constituting a criminal offense if, with the intent to promote or facilitate the commission of the offense, he or she aids, abets, advises, or encourages the other person in planning or committing the offense.



§ 18-1-604. Exemptions from liability based upon behavior of another

(1) Unless otherwise provided by the statute defining the offense, a person shall not be legally accountable for behavior of another constituting an offense if he is a victim of that offense or the offense is so defined that his conduct is inevitably incidental to its commission.

(2) It shall be an affirmative defense to a charge under section 18-1-603 if, prior to the commission of the offense, the defendant terminated his effort to promote or facilitate its commission and either gave timely warning to law enforcement authorities or gave timely warning to the intended victim.



§ 18-1-605. Liability based on behavior of another - no defense

In any prosecution for an offense in which criminal liability is based upon the behavior of another pursuant to sections 18-1-601 to 18-1-604, it is no defense that the other person has not been prosecuted for or convicted of any offense based upon the behavior in question or has been convicted of a different offense or degree of offense, or the defendant belongs to a class of persons who by definition of the offense are legally incapable of committing the offense in an individual capacity.



§ 18-1-606. Criminal liability of business entities - definitions

(1) A business entity is guilty of an offense if:

(a) The conduct constituting the offense consists of an omission to discharge a specific duty of affirmative performance imposed on the business entity by law; or

(b) The conduct constituting the offense is engaged in, authorized, solicited, requested, commanded, or knowingly tolerated by the governing body or individual authorized to manage the affairs of the business entity or by a high managerial agent acting within the scope of his or her employment or in behalf of the business entity.

(2) As used in this section:

(a) "Agent" means any director, officer, or employee of a business entity, or any other person who is authorized to act in behalf of the business entity, and "high managerial agent" means an officer of a business entity or any other agent in a position of comparable authority with respect to the formulation of the business entity's policy or the supervision in a managerial capacity of subordinate employees.

(b) "Business entity" means a corporation or other entity that is subject to the provisions of title 7, C.R.S.; foreign corporations qualified to do business in this state pursuant to article 115 of title 7, C.R.S., specifically including federally chartered or authorized financial institutions; a corporation or other entity that is subject to the provisions of title 11, C.R.S.; or a sole proprietorship or other association or group of individuals doing business in the state.

(3) Every offense committed by a corporation prior to July 1, 1985, which would be a felony if committed by an individual shall subject the corporation to the payment of a fine of not less than one thousand dollars nor more than fifteen thousand dollars. For such offenses committed on or after July 1, 1985, the corporation shall be subject to the payment of a fine within the presumptive ranges authorized by section 18-1.3-401 (1)(a)(III). Every offense committed by a corporation which would be a misdemeanor or petty offense if committed by an individual shall subject the corporation to the payment of a fine within the minimum and maximum fines authorized by sections 18-1.3-501 and 18-1.3-503 for the particular offense of which the corporation is convicted. For an offense committed on or after July 1, 2003, a business entity shall be subject to the payment of a fine within the presumptive ranges authorized by section 18-1.3-401 (1)(a)(III). An offense committed by a business entity that would be a misdemeanor or petty offense if committed by an individual shall subject the business entity to the payment of a fine within the minimum and maximum fines authorized by sections 18-1.3-501 and 18-1.3-503 for the particular offense of which the business entity is convicted.



§ 18-1-607. Criminal liability of an individual for corporate conduct

A person is criminally liable for conduct constituting an offense which he performs or causes to occur in the name of or in behalf of a corporation to the same extent as if that conduct were performed or caused by him in his own name or behalf.






Part 7 - Justification and Exemptions From Criminal Responsibility

§ 18-1-701. Execution of public duty

(1) Unless inconsistent with other provisions of sections 18-1-702 to 18-1-710, defining justifiable use of physical force, or with some other provision of law, conduct which would otherwise constitute an offense is justifiable and not criminal when it is required or authorized by a provision of law or a judicial decree binding in Colorado.

(2) A "provision of law" and a "judicial decree" in subsection (1) of this section mean:

(a) Laws defining duties and functions of public servants;

(b) Laws defining duties of private citizens to assist public servants in the performance of certain of their functions;

(c) Laws governing the execution of legal process;

(d) Laws governing the military service and conduct of war;

(e) Judgments and orders of court.



§ 18-1-702. Choice of evils

(1) Unless inconsistent with other provisions of sections 18-1-703 to 18-1-707, defining justifiable use of physical force, or with some other provision of law, conduct which would otherwise constitute an offense is justifiable and not criminal when it is necessary as an emergency measure to avoid an imminent public or private injury which is about to occur by reason of a situation occasioned or developed through no conduct of the actor, and which is of sufficient gravity that, according to ordinary standards of intelligence and morality, the desirability and urgency of avoiding the injury clearly outweigh the desirability of avoiding the injury sought to be prevented by the statute defining the offense in issue.

(2) The necessity and justifiability of conduct under subsection (1) of this section shall not rest upon considerations pertaining only to the morality and advisability of the statute, either in its general application or with respect to its application to a particular class of cases arising thereunder. When evidence relating to the defense of justification under this section is offered by the defendant, before it is submitted for the consideration of the jury, the court shall first rule as a matter of law whether the claimed facts and circumstances would, if established, constitute a justification.



§ 18-1-703. Use of physical force - special relationships

(1) The use of physical force upon another person which would otherwise constitute an offense is justifiable and not criminal under any of the following circumstances:

(a) A parent, guardian, or other person entrusted with the care and supervision of a minor or an incompetent person, and a teacher or other person entrusted with the care and supervision of a minor, may use reasonable and appropriate physical force upon the minor or incompetent person when and to the extent it is reasonably necessary and appropriate to maintain discipline or promote the welfare of the minor or incompetent person.

(b) A superintendent or other authorized official of a jail, prison, or correctional institution may, in order to maintain order and discipline, use reasonable and appropriate physical force when and to the extent that he reasonably believes it necessary to maintain order and discipline, but he may use deadly physical force only when he reasonably believes it necessary to prevent death or serious bodily injury.

(c) A person responsible for the maintenance of order in a common carrier of passengers, or a person acting under his direction, may use reasonable and appropriate physical force when and to the extent that it is necessary to maintain order and discipline, but he may use deadly physical force only when it is reasonably necessary to prevent death or serious bodily injury.

(d) A person acting under a reasonable belief that another person is about to commit suicide or to inflict serious bodily injury upon himself may use reasonable and appropriate physical force upon that person to the extent that it is reasonably necessary to thwart the result.

(e) A duly licensed physician, advanced practice nurse, or a person acting under his or her direction, may use reasonable and appropriate physical force for the purpose of administering a recognized form of treatment that he or she reasonably believes to be adapted to promoting the physical or mental health of the patient if:

(I) The treatment is administered with the consent of the patient, or if the patient is a minor or an incompetent person, with the consent of his parent, guardian, or other person entrusted with his care and supervision; or

(II) The treatment is administered in an emergency when the physician or advanced practice nurse reasonably believes that no one competent to consent can be consulted and that a reasonable person, wishing to safeguard the welfare of the patient, would consent.



§ 18-1-704. Use of physical force in defense of a person

(1) Except as provided in subsections (2) and (3) of this section, a person is justified in using physical force upon another person in order to defend himself or a third person from what he reasonably believes to be the use or imminent use of unlawful physical force by that other person, and he may use a degree of force which he reasonably believes to be necessary for that purpose.

(2) Deadly physical force may be used only if a person reasonably believes a lesser degree of force is inadequate and:

(a) The actor has reasonable ground to believe, and does believe, that he or another person is in imminent danger of being killed or of receiving great bodily injury; or

(b) The other person is using or reasonably appears about to use physical force against an occupant of a dwelling or business establishment while committing or attempting to commit burglary as defined in sections 18-4-202 to 18-4-204; or

(c) The other person is committing or reasonably appears about to commit kidnapping as defined in section 18-3-301 or 18-3-302, robbery as defined in section 18-4-301 or 18-4-302, sexual assault as set forth in section 18-3-402, or in section 18-3-403 as it existed prior to July 1, 2000, or assault as defined in sections 18-3-202 and 18-3-203.

(3) Notwithstanding the provisions of subsection (1) of this section, a person is not justified in using physical force if:

(a) With intent to cause bodily injury or death to another person, he provokes the use of unlawful physical force by that other person; or

(b) He is the initial aggressor; except that his use of physical force upon another person under the circumstances is justifiable if he withdraws from the encounter and effectively communicates to the other person his intent to do so, but the latter nevertheless continues or threatens the use of unlawful physical force; or

(c) The physical force involved is the product of a combat by agreement not specifically authorized by law.

(4) In a case in which the defendant is not entitled to a jury instruction regarding self-defense as an affirmative defense, the court shall allow the defendant to present evidence, when relevant, that he or she was acting in self-defense. If the defendant presents evidence of self-defense, the court shall instruct the jury with a self-defense law instruction. The court shall instruct the jury that it may consider the evidence of self-defense in determining whether the defendant acted recklessly, with extreme indifference, or in a criminally negligent manner. However, the self-defense law instruction shall not be an affirmative defense instruction and the prosecuting attorney shall not have the burden of disproving self-defense. This section shall not apply to strict liability crimes.



§ 18-1-704.5. Use of deadly physical force against an intruder

(1) The general assembly hereby recognizes that the citizens of Colorado have a right to expect absolute safety within their own homes.

(2) Notwithstanding the provisions of section 18-1-704, any occupant of a dwelling is justified in using any degree of physical force, including deadly physical force, against another person when that other person has made an unlawful entry into the dwelling, and when the occupant has a reasonable belief that such other person has committed a crime in the dwelling in addition to the uninvited entry, or is committing or intends to commit a crime against a person or property in addition to the uninvited entry, and when the occupant reasonably believes that such other person might use any physical force, no matter how slight, against any occupant.

(3) Any occupant of a dwelling using physical force, including deadly physical force, in accordance with the provisions of subsection (2) of this section shall be immune from criminal prosecution for the use of such force.

(4) Any occupant of a dwelling using physical force, including deadly physical force, in accordance with the provisions of subsection (2) of this section shall be immune from any civil liability for injuries or death resulting from the use of such force.

(5) As used in this section, unless the context otherwise requires, "dwelling" does not include any place of habitation in a detention facility, as defined in section 18-8-211 (4).



§ 18-1-705. Use of physical force in defense of premises

A person in possession or control of any building, realty, or other premises, or a person who is licensed or privileged to be thereon, is justified in using reasonable and appropriate physical force upon another person when and to the extent that it is reasonably necessary to prevent or terminate what he reasonably believes to be the commission or attempted commission of an unlawful trespass by the other person in or upon the building, realty, or premises. However, he may use deadly force only in defense of himself or another as described in section 18-1-704, or when he reasonably believes it necessary to prevent what he reasonably believes to be an attempt by the trespasser to commit first degree arson.



§ 18-1-706. Use of physical force in defense of property

A person is justified in using reasonable and appropriate physical force upon another person when and to the extent that he reasonably believes it necessary to prevent what he reasonably believes to be an attempt by the other person to commit theft, criminal mischief, or criminal tampering involving property, but he may use deadly physical force under these circumstances only in defense of himself or another as described in section 18-1-704.



§ 18-1-706.5. Justification and exemption from liability when rendering emergency assistance to an at-risk person or animal in a locked vehicle

A person is justified and exempt from criminal liability for criminal mischief, criminal trespass, or criminal tampering involving property if such action occurred when he or she rendered emergency assistance to an at-risk person or animal in a locked vehicle, provided the person rendering assistance acted in accordance with the provisions of section 13-21-108.4.



§ 18-1-707. Use of physical force in making an arrest or in preventing an escape - definitions

(1) Except as provided in subsections (2) and (2.5) of this section, a peace officer is justified in using reasonable and appropriate physical force upon another person when and to the extent that he reasonably believes it necessary:

(a) To effect an arrest or to prevent the escape from custody of an arrested person unless he knows that the arrest is unauthorized; or

(b) To defend himself or a third person from what he reasonably believes to be the use or imminent use of physical force while effecting or attempting to effect such an arrest or while preventing or attempting to prevent such an escape.

(2) A peace officer is justified in using deadly physical force upon another person for a purpose specified in subsection (1) of this section only when he reasonably believes that it is necessary:

(a) To defend himself or a third person from what he reasonably believes to be the use or imminent use of deadly physical force; or

(b) To effect an arrest, or to prevent the escape from custody, of a person whom he reasonably believes:

(I) Has committed or attempted to commit a felony involving the use or threatened use of a deadly weapon; or

(II) Is attempting to escape by the use of a deadly weapon; or

(III) Otherwise indicates, except through a motor vehicle violation, that he is likely to endanger human life or to inflict serious bodily injury to another unless apprehended without delay.

(2.5) (a) A peace officer is justified in using a chokehold upon another person for the purposes specified in subsection (1) of this section only when he or she reasonably believes that it is necessary:

(I) To defend himself or herself or a third person from what he or she reasonably believes to be the use or imminent use of deadly physical force or infliction of bodily injury; or

(II) To effect an arrest, or to prevent the escape from custody, of a person whom he or she reasonably believes:

(A) Has committed or attempted to commit a felony involving or threatening the use of a deadly weapon; or

(B) Is attempting to escape by the use of physical force; or

(C) Indicates, except through a motor vehicle, that he or she is likely to endanger human life or to inflict serious bodily injury to another unless he or she is apprehended without delay.

(b) For the purposes of this subsection (2.5), "chokehold" means a method by which a person holds another person by putting his or her arm around the other person's neck with sufficient pressure to make breathing difficult or impossible and includes, but is not limited to, any pressure to the throat or windpipe, which may prevent or hinder breathing or reduce intake of air.

(3) Nothing in subsection (2)(b) or subsection (2.5) of this section shall be deemed to constitute justification for reckless or criminally negligent conduct by a peace officer amounting to an offense against or with respect to innocent persons whom he is not seeking to arrest or retain in custody.

(4) For purposes of this section, a reasonable belief that a person has committed an offense means a reasonable belief in facts or circumstances that if true would in law constitute an offense. If the believed facts or circumstances would not in law constitute an offense, an erroneous though not unreasonable belief that the law is otherwise does not render justifiable the use of force to make an arrest or to prevent an escape from custody. A peace officer who is effecting an arrest pursuant to a warrant is justified in using the physical force prescribed in subsections (1), (2), and (2.5) of this section unless the warrant is invalid and is known by the officer to be invalid.

(5) Except as provided in subsection (6) of this section, a person who has been directed by a peace officer to assist him to effect an arrest or to prevent an escape from custody is justified in using reasonable and appropriate physical force when and to the extent that he reasonably believes that force to be necessary to carry out the peace officer's direction, unless he knows that the arrest or prospective arrest is not authorized.

(6) A person who has been directed to assist a peace officer under circumstances specified in subsection (5) of this section may use deadly physical force to effect an arrest or to prevent an escape only when:

(a) He reasonably believes that force to be necessary to defend himself or a third person from what he reasonably believes to be the use or imminent use of deadly physical force; or

(b) He is directed or authorized by the peace officer to use deadly physical force and does not know, if that happens to be the case, that the peace officer himself is not authorized to use deadly physical force under the circumstances.

(7) A private person acting on his own account is justified in using reasonable and appropriate physical force upon another person when and to the extent that he reasonably believes it necessary to effect an arrest, or to prevent the escape from custody of an arrested person who has committed an offense in his presence; but he is justified in using deadly physical force for the purpose only when he reasonably believes it necessary to defend himself or a third person from what he reasonably believes to be the use or imminent use of deadly physical force.

(8) A guard or peace officer employed in a detention facility is justified:

(a) In using deadly physical force when he reasonably believes it necessary to prevent the escape of a prisoner convicted of, charged with, or held for a felony or confined under the maximum security rules of any detention facility as such facility is defined in subsection (9) of this section;

(b) In using reasonable and appropriate physical force, but not deadly physical force, in all other circumstances when and to the extent that he reasonably believes it necessary to prevent what he reasonably believes to be the escape of a prisoner from a detention facility.

(9) "Detention facility" as used in subsection (8) of this section means any place maintained for the confinement, pursuant to law, of persons charged with or convicted of an offense, held pursuant to the "Colorado Children's Code", held for extradition, or otherwise confined pursuant to an order of a court.



§ 18-1-708. Duress

A person may not be convicted of an offense, other than a class 1 felony, based upon conduct in which he engaged at the direction of another person because of the use or threatened use of unlawful force upon him or upon another person, which force or threatened use thereof a reasonable person in his situation would have been unable to resist. This defense is not available when a person intentionally or recklessly places himself in a situation in which it is foreseeable that he will be subjected to such force or threatened use thereof. The choice of evils defense, provided in section 18-1-702, shall not be available to a defendant in addition to the defense of duress provided under this section unless separate facts exist which warrant its application.



§ 18-1-709. Entrapment

The commission of acts which would otherwise constitute an offense is not criminal if the defendant engaged in the proscribed conduct because he was induced to do so by a law enforcement official or other person acting under his direction, seeking to obtain evidence for the purpose of prosecution, and the methods used to obtain that evidence were such as to create a substantial risk that the acts would be committed by a person who, but for such inducement, would not have conceived of or engaged in conduct of the sort induced. Merely affording a person an opportunity to commit an offense is not entrapment even though representations or inducements calculated to overcome the offender's fear of detection are used.



§ 18-1-710. Affirmative defense

The issues of justification or exemption from criminal liability under sections 18-1-701 to 18-1-709 are affirmative defenses.



§ 18-1-711. Immunity for persons who suffer or report an emergency drug or alcohol overdose event - definitions

(1) A person is immune from arrest and prosecution for an offense described in subsection (3) of this section if:

(a) The person reports in good faith an emergency drug or alcohol overdose event to a law enforcement officer, to the 911 system, or to a medical provider;

(b) The person remains at the scene of the event until a law enforcement officer or an emergency medical responder arrives or the person remains at the facilities of the medical provider until a law enforcement officer arrives;

(c) The person identifies himself or herself to, and cooperates with, the law enforcement officer, emergency medical responder, or medical provider; and

(d) The offense arises from the same course of events from which the emergency drug or alcohol overdose event arose.

(2) The immunity described in subsection (1) of this section also extends to the person who suffered the emergency drug or alcohol overdose event if all of the conditions of subsection (1) of this section are satisfied.

(3) The immunity described in subsection (1) of this section shall apply to the following criminal offenses:

(a) Unlawful possession of a controlled substance, as described in section 18-18-403.5 (2);

(b) Unlawful use of a controlled substance, as described in section 18-18-404;

(c) Unlawful possession of two ounces or less of marijuana, as described in section 18-18-406 (5)(a)(I); or more than two ounces of marijuana but no more than six ounces of marijuana, as described in section 18-18-406 (4)(c); or more than six ounces of marijuana but no more than twelve ounces of marijuana or three ounces or less of marijuana concentrate as described in section 18-18-406 (4)(b);

(d) Open and public display, consumption, or use of less than two ounces of marijuana as described in section 18-18-406 (5)(b)(I);

(e) Transferring or dispensing two ounces or less of marijuana from one person to another for no consideration, as described in section 18-18-406 (5)(c);

(f) Use or possession of synthetic cannabinoids or salvia divinorum, as described in section 18-18-406.1;

(g) Possession of drug paraphernalia, as described in section 18-18-428; and

(h) Illegal possession or consumption of ethyl alcohol or marijuana by an underage person or illegal possession of marijuana paraphernalia by an underage person, as described in section 18-13-122.

(4) Nothing in this section shall be interpreted to prohibit the prosecution of a person for an offense other than an offense listed in subsection (3) of this section or to limit the ability of a district attorney or a law enforcement officer to obtain or use evidence obtained from a report, recording, or any other statement provided pursuant to subsection (1) of this section to investigate and prosecute an offense other than an offense listed in subsection (3) of this section.

(5) As used in this section, unless the context otherwise requires, "emergency drug or alcohol overdose event" means an acute condition including, but not limited to, physical illness, coma, mania, hysteria, or death resulting from the consumption or use of a controlled substance, or of alcohol, or another substance with which a controlled substance or alcohol was combined, and that a layperson would reasonably believe to be a drug or alcohol overdose that requires medical assistance.



§ 18-1-712. Immunity for a person who administers an opiate antagonist during an opiate-related drug overdose event - definitions

(1) Legislative declaration. The general assembly hereby encourages the administration of opiate antagonists for the purpose of saving the lives of people who suffer opiate-related drug overdose events. A person who administers an opiate antagonist to another person is urged to call for emergency medical services immediately.

(2) General immunity. A person, other than a health care provider or a health care facility, who acts in good faith to furnish or administer an opiate antagonist to an individual the person believes to be suffering an opiate-related drug overdose event or to an individual who is in a position to assist the individual at risk of experiencing an opiate-related overdose event is immune from criminal prosecution for the act. This subsection (2) also applies to a first responder or an employee or volunteer of a harm reduction organization acting in accordance with section 12-42.5-120 (3)(d), C.R.S.

(3) (a) Licensed prescribers and dispensers. An individual who is licensed by the state under title 12, C.R.S., and is permitted by section 12-36-117.7, 12-38-125.5, or 12-42.5-120 (3), C.R.S., or by other applicable law to prescribe or dispense an opiate antagonist is immune from criminal prosecution for:

(I) Prescribing or dispensing an opiate antagonist in accordance with the applicable law; or

(II) Any outcomes resulting from the eventual administration of the opiate antagonist by a layperson.

(b) Repealed.

(4) The provisions of this section shall not be interpreted to establish any duty or standard of care in the prescribing, dispensing, or administration of an opiate antagonist.

(5) Definitions. As used in this section, unless the context otherwise requires:

(a) "Health care facility" means a hospital, a hospice inpatient residence, a nursing facility, a dialysis treatment facility, an assisted living residence, an entity that provides home- and community-based services, a hospice or home health care agency, or another facility that provides or contracts to provide health care services, which facility is licensed, certified, or otherwise authorized or permitted by law to provide medical treatment.

(b) (I) "Health care provider" means:

(A) A licensed or certified physician, nurse practitioner, physician assistant, or pharmacist; or

(B) A health maintenance organization licensed and conducting business in this state.

(II) "Health care provider" does not include a podiatrist, optometrist, dentist, or veterinarian.

(c) "Opiate" has the same meaning as set forth in section 18-18-102 (21).

(d) "Opiate antagonist" means naloxone hydrochloride or any similarly acting drug that is not a controlled substance and that is approved by the federal food and drug administration for the treatment of a drug overdose.

(e) "Opiate-related drug overdose event" means an acute condition, including a decreased level of consciousness or respiratory depression, that:

(I) Results from the consumption or use of a controlled substance or another substance with which a controlled substance was combined;

(II) A layperson would reasonably believe to be an opiate-related drug overdose event; and

(III) Requires medical assistance.






Part 8 - Responsibility

§ 18-1-801. Insufficient age

The responsibility of a person for his conduct is the same for persons between the ages of ten and eighteen as it is for persons over eighteen except to the extent that responsibility is modified by the provisions of the "Colorado Children's Code", title 19, C.R.S. No child under ten years of age shall be found guilty of any offense.



§ 18-1-802. Insanity

(1) (a) A person who is insane, as defined in section 16-8-101, C.R.S., is not responsible for his or her conduct defined as criminal. Insanity as a defense shall not be an issue in any prosecution unless it is raised by a plea of not guilty by reason of insanity as provided in section 16-8-103, C.R.S.

(b) This subsection (1) applies to offenses committed before July 1, 1995.

(2) (a) A person who is insane, as defined in section 16-8-101.5, C.R.S., is not responsible for his or her conduct defined as criminal. Insanity as a defense shall not be an issue in any prosecution unless it is raised by a plea of not guilty by reason of insanity as provided in section 16-8-103, C.R.S.

(b) This subsection (2) shall apply to offenses occurring on or after July 1, 1995.



§ 18-1-803. Impaired mental condition

(1) Evidence of an impaired mental condition, as defined in section 16-8-102 (2.7), C.R.S., though not legal insanity may be offered in a proper case as bearing upon the capacity of the accused to form the culpable mental state which is an element of the offense charged.

(2) An intention to assert the affirmative defense of impaired mental condition shall be made pursuant to section 16-8-103.5, C.R.S.

(3) When the affirmative defense of impaired mental condition has been raised, the jury will be given special verdict forms containing interrogatories. The trier of fact shall decide first the question of guilt as to felony charges which are before the court. If the trier of fact concludes that guilt has been proven beyond a reasonable doubt as to one or more of the felony charges submitted for consideration, the special interrogatories shall not be answered. Upon completion of its deliberations on the felony charges as previously set forth in this subsection (3), the trier of fact shall consider any other charges before the court in a similar manner; except that it shall not answer the special interrogatories regarding such charges if it has previously found guilt beyond a reasonable doubt with respect to one or more felony charges. The interrogatories shall provide for specific findings of the jury with respect to the affirmative defense of impaired mental condition in accordance with the Colorado rules of criminal procedure. When the court sits as the trier of fact, it shall enter appropriate specific findings with respect to the affirmative defense of impaired mental condition. If the trier of fact finds that the defendant is not guilty by reason of the affirmative defense of impaired mental condition, the court shall commit the defendant to the department of human services pursuant to section 16-8-103.5 (5), C.R.S.

(4) This section shall apply to offenses committed before July 1, 1995.



§ 18-1-804. Intoxication

(1) Intoxication of the accused is not a defense to a criminal charge, except as provided in subsection (3) of this section, but in any prosecution for an offense, evidence of intoxication of the defendant may be offered by the defendant when it is relevant to negative the existence of a specific intent if such intent is an element of the crime charged.

(2) Intoxication does not, in itself, constitute mental disease or defect within the meaning of section 18-1-802.

(3) A person is not criminally responsible for his conduct if, by reason of intoxication that is not self-induced at the time he acts, he lacks capacity to conform his conduct to the requirements of the law.

(4) "Intoxication", as used in this section means a disturbance of mental or physical capacities resulting from the introduction of any substance into the body.

(5) "Self-induced intoxication" means intoxication caused by substances which the defendant knows or ought to know have the tendency to cause intoxication and which he knowingly introduced or allowed to be introduced into his body, unless they were introduced pursuant to medical advice or under circumstances that would afford a defense to a charge of crime.



§ 18-1-805. Responsibility - affirmative defense

The issue of responsibility under sections 18-1-801 to 18-1-804 is an affirmative defense.






Part 9 - Definitions

§ 18-1-901. Definitions

(1) Definitions set forth in any section of this title apply wherever the same term is used in the same sense in another section of this title unless the definition is specifically limited or the context indicates that it is inapplicable.

(2) The terms defined in section 18-1-104 and in section 18-1-501, as well as the terms defined in subsection (3) of this section, are terms which appear in various articles of this code. Other terms which need definition but which are used only in a limited number of sections of this code are defined in the particular section or article in which the terms appear.

(3) (a) "To aid" or "to assist" includes knowingly to give or lend money or extend credit to be used for, or to make possible or available, or to further the activity thus aided or assisted.

(b) "Benefit" means any gain or advantage to the beneficiary including any gain or advantage to another person pursuant to the desire or consent of the beneficiary.

(c) "Bodily injury" means physical pain, illness, or any impairment of physical or mental condition.

(d) "Deadly physical force" means force, the intended, natural, and probable consequence of which is to produce death, and which does, in fact, produce death.

(e) "Deadly weapon" means:

(I) A firearm, whether loaded or unloaded; or

(II) A knife, bludgeon, or any other weapon, device, instrument, material, or substance, whether animate or inanimate, that, in the manner it is used or intended to be used, is capable of producing death or serious bodily injury.

(III) and (IV) (Deleted by amendment, L. 2013.)

(f) "Deface" means to alter the appearance of something by removing, distorting, adding to, or covering all or a part of the thing.

(g) "Dwelling" means a building which is used, intended to be used, or usually used by a person for habitation.

(h) "Firearm" means any handgun, automatic, revolver, pistol, rifle, shotgun, or other instrument or device capable or intended to be capable of discharging bullets, cartridges, or other explosive charges.

(i) "Government" includes the United States, any state, county, municipality, or other political unit, any branch, department, agency, or subdivision of any of the foregoing, and any corporation or other entity established by law to carry out any governmental function.

(j) "Governmental function" includes any activity which a public servant is legally authorized to undertake on behalf of government.

(k) "Motor vehicle" includes any self-propelled device by which persons or property may be moved, carried, or transported from one place to another by land, water, or air, except devices operated on rails, tracks, or cables fixed to the ground or supported by pylons, towers, or other structures.

(l) Repealed.

(m) "Pecuniary benefit" means benefit in the form of money, property, commercial interests, or anything else, the primary significance of which is economic gain.

(n) "Public place" means a place to which the public or a substantial number of the public has access, and includes but is not limited to highways, transportation facilities, schools, places of amusement, parks, playgrounds, and the common areas of public and private buildings and facilities.

(o) "Public servant" means any officer or employee of government, whether elected or appointed, and any person participating as an advisor, consultant, process server, or otherwise in performing a governmental function, but the term does not include witnesses.

(o.5) "Restorative justice practices" means practices that emphasize repairing the harm caused to victims and the community by offenses. Restorative justice practices include victim-offender conferences, family group conferences, circles, community conferences, and other similar victim-centered practices. Restorative justice practices are facilitated meetings attended voluntarily by the victim or victim's representatives, the victim's supporters, the offender, and the offender's supporters and may include community members. By engaging the parties to the offense in voluntary dialogue, restorative justice practices provide an opportunity for the offender to accept responsibility for the harm caused to the victim and community, promote victim healing, and enable the participants to agree on consequences to repair the harm, to the extent possible, including but not limited to apologies, community service, reparation, restoration, and counseling. Restorative justice practices may be used in addition to any other conditions, consequences, or sentence imposed by the court.

(p) "Serious bodily injury" means bodily injury which, either at the time of the actual injury or at a later time, involves a substantial risk of death, a substantial risk of serious permanent disfigurement, a substantial risk of protracted loss or impairment of the function of any part or organ of the body, or breaks, fractures, or burns of the second or third degree.

(q) "Tamper" means to interfere with something improperly, to meddle with it, or to make unwarranted alterations in its condition.

(r) "Thing of value" includes real property, tangible and intangible personal property, contract rights, choses in action, services, confidential information, medical records information, and any rights of use or enjoyment connected therewith.

(s) "Utility" means an enterprise which provides gas, sewer, electric, steam, water, transportation, or communication services, and includes any carrier, pipeline, transmitter, or source, whether publicly or privately owned or operated.






Part 10 - Orders and Proceedings Against Defendant

§ 18-1-1001. Protection order against defendant - definitions

(1) There is hereby created a mandatory protection order against any person charged with a violation of any of the provisions of this title, which order shall remain in effect from the time that the person is advised of his or her rights at arraignment or the person's first appearance before the court and informed of such order until final disposition of the action. Such order shall restrain the person charged from harassing, molesting, intimidating, retaliating against, or tampering with any witness to or victim of the acts charged. The protection order issued pursuant to this section shall be on a standardized form prescribed by the judicial department and a copy shall be provided to the protected parties.

(2) At the time of arraignment or the person's first appearance before the court, the court shall inform the defendant of the protection order effective pursuant to this section and shall inform the defendant that a violation of such order is punishable by contempt.

(3) Nothing in this section shall preclude the defendant from applying to the court at any time for modification or dismissal of the protection order issued pursuant to this section or the district attorney from applying to the court at any time for further orders, additional provisions under the protection order, or modification or dismissal of the same. The trial court shall retain jurisdiction to enforce, modify, or dismiss the protection order until final disposition of the action. Upon motion of the district attorney or on the court's own motion for the protection of the alleged victim or witness, the court may, in cases involving domestic violence as defined in section 18-6-800.3 (1) and cases involving crimes listed in section 24-4.1-302, C.R.S., except those listed in paragraphs (cc.5) and (cc.6) of subsection (1) of that section, enter any of the following further orders against the defendant:

(a) An order to vacate or stay away from the home of the alleged victim or witness and to stay away from any other location where the victim or witness is likely to be found;

(b) An order to refrain from contact or direct or indirect communication with the alleged victim or witness;

(c) An order prohibiting possession or control of firearms or other weapons;

(d) An order prohibiting possession or consumption of alcohol or controlled substances; and

(e) Any other order the court deems appropriate to protect the safety of the alleged victim or witness.

(4) Any person failing to comply with a protection order issued pursuant to this section commits the crime of violation of a protection order and may be punished as provided in section 18-6-803.5.

(5) Before a defendant is released on bail pursuant to article 4 of title 16, C.R.S., the court shall, in cases involving domestic violence as defined in section 18-6-800.3 (1), in cases of stalking pursuant to section 18-3-602, or in cases involving unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S., state the terms of the protection order issued pursuant to this section, including any additional provisions added pursuant to subsection (3) of this section, to the defendant on the record, and the court shall further require the defendant to acknowledge the protection order in court and in writing prior to release as a condition of any bond for the release of the defendant. The prosecuting attorney shall, in such domestic violence cases, stalking cases, or in cases involving unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S., notify the alleged victim, the complainant, and the protected person of the order if such persons are not present at the time the protection order is issued.

(6) The defendant or, in cases involving domestic violence as defined in section 18-6-800.3 (1), in cases of stalking pursuant to section 18-3-602, or in cases involving unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S., the prosecuting attorney may request a hearing before the court to modify the terms of a protection order issued pursuant to this section. Upon such a request, the court shall set a hearing and the prosecuting attorney shall send notice of the hearing to the defendant and the alleged victim. At the hearing the court shall review the terms of the protection order and any further orders entered and shall consider the modifications, if any, requested by the defendant or the prosecuting attorney.

(7) The duties of peace officers enforcing orders issued pursuant to this section shall be in accordance with section 18-6-803.5 and any rules adopted by the Colorado supreme court pursuant to said section.

(8) For purposes of this section:

(a) "Court" means the trial court or a designee of the trial court.

(a.5) "Protection order" shall include a restraining order entered pursuant to this section prior to July 1, 2003.

(b) "Until final disposition of the action" means until the case is dismissed, until the defendant is acquitted, or until the defendant completes his or her sentence. Any defendant sentenced to probation is deemed to have completed his or her sentence upon discharge from probation. A defendant sentenced to incarceration is deemed to have completed his or her sentence upon release from incarceration and discharge from parole supervision.

(9) (a) When the court subjects a defendant to a mandatory protection order that qualifies as an order described in 18 U.S.C. sec. 922 (g)(8), the court, as part of such order:

(I) Shall order the defendant to:

(A) Refrain from possessing or purchasing any firearm or ammunition for the duration of the order; and

(B) Relinquish, for the duration of the order, any firearm or ammunition in the defendant's immediate possession or control or subject to the defendant's immediate possession or control; and

(II) May require that before the defendant is released from custody on bond, the defendant shall relinquish, for the duration of the order, any firearm or ammunition in the defendant's immediate possession or control or subject to the defendant's immediate possession or control.

(b) Upon issuance of an order pursuant to paragraph (a) of this subsection (9), the defendant shall relinquish any firearm or ammunition not more than twenty-four hours after being served with the order; except that a court may allow a defendant up to seventy-two hours to relinquish a firearm or up to five days to relinquish ammunition pursuant to this paragraph (b) if the defendant demonstrates to the satisfaction of the court that he or she is unable to comply within twenty-four hours. To satisfy this requirement, the defendant may:

(I) Sell or transfer possession of the firearm or ammunition to a federally licensed firearms dealer described in 18 U.S.C. sec. 923, as amended; except that this provision shall not be interpreted to require any federally licensed firearms dealer to purchase or accept possession of any firearm or ammunition;

(II) Arrange for the storage of the firearm or ammunition by a law enforcement agency; except that this provision shall not be interpreted to require any law enforcement agency to provide storage of firearms or ammunition for any person; or

(III) Sell or otherwise transfer the firearm or ammunition to a private party who may legally possess the firearm or ammunition; except that a defendant who sells or transfers a firearm pursuant to this subparagraph (III) shall satisfy all of the provisions of section 18-12-112, concerning private firearms transfers, including but not limited to the performance of a criminal background check of the transferee.

(c) If a defendant is unable to satisfy the provisions of paragraph (b) of this subsection (9) because he or she is incarcerated or otherwise held in the custody of a law enforcement agency, the court shall require the defendant to satisfy such provisions not more than twenty-four hours after his or her release from incarceration or custody or be held in contempt of court. Notwithstanding any provision of this paragraph (c), the court may, in its discretion, require the defendant to relinquish any firearm or ammunition in the defendant's immediate possession or control or subject to the defendant's immediate possession or control before the end of the defendant's incarceration. In such a case, a defendant's failure to relinquish a firearm or ammunition as required shall constitute contempt of court.

(d) A federally licensed firearms dealer who takes possession of a firearm or ammunition pursuant to this section shall issue a receipt to the defendant at the time of relinquishment. The federally licensed firearms dealer shall not return the firearm or ammunition to the defendant unless the dealer:

(I) Contacts the bureau to request that a background check of the defendant be performed; and

(II) Obtains approval of the transfer from the bureau after the performance of the background check.

(e) A local law enforcement agency may elect to store firearms or ammunition for persons pursuant to this subsection (9). If an agency so elects:

(I) The agency may charge a fee for such storage, the amount of which shall not exceed the direct and indirect costs incurred by the agency in providing such storage;

(II) The agency may establish policies for disposal of abandoned or stolen firearms or ammunition; and

(III) The agency shall issue a receipt to each defendant at the time the defendant relinquishes possession of a firearm or ammunition.

(f) If a local law enforcement agency elects to store firearms or ammunition for a defendant pursuant to this subsection (9), the law enforcement agency shall not return the firearm or ammunition to the defendant unless the agency:

(I) Contacts the bureau to request that a background check of the defendant be performed; and

(II) Obtains approval of the transfer from the bureau after the performance of the background check.

(g) (I) A law enforcement agency that elects to store a firearm or ammunition for a defendant pursuant to this subsection (9) may elect to cease storing the firearm or ammunition. A law enforcement agency that elects to cease storing a firearm or ammunition for a defendant shall notify the defendant of such decision and request that the defendant immediately make arrangements for the transfer of the possession of the firearm or ammunition to the defendant or, if the defendant is prohibited from possessing a firearm, to another person who is legally permitted to possess a firearm.

(II) If a law enforcement agency elects to cease storing a firearm or ammunition for a person and notifies the defendant as described in subparagraph (I) of this paragraph (g), the law enforcement agency may dispose of the firearm or ammunition if the defendant fails to make arrangements for the transfer of the firearm or ammunition and complete said transfer within ninety days of receiving such notification.

(h) If a defendant sells or otherwise transfers a firearm or ammunition to a private party who may legally possess the firearm or ammunition, as described in subparagraph (III) of paragraph (b) of this subsection (9), the defendant shall acquire:

(I) From the transferee, a written receipt acknowledging the transfer, which receipt shall be dated and signed by the defendant and the transferee; and

(II) From the licensed gun dealer who requests from the bureau a background check of the transferee, as described in section 18-12-112, a written statement of the results of the background check.

(i) (I) Not more than three business days after the relinquishment, the defendant shall file a copy of the receipt issued pursuant to paragraph (d), (e), or (h) of this subsection (9) and, if applicable, the written statement of the results of a background check performed on the defendant as described in subparagraph (II) of paragraph (h) of this subsection (9), with the court as proof of the relinquishment. If a defendant fails to timely file a receipt or written statement as described in this paragraph (i):

(A) The failure constitutes a violation of the protection order pursuant to section 18-6-803.5 (1)(c); and

(B) The court shall issue a warrant for the defendant's arrest.

(II) In any subsequent prosecution for a violation of a protection order described in this paragraph (i), the court shall take judicial notice of the defendant's failure to file a receipt or written statement, which will constitute prima facie evidence of a violation of the protection order pursuant to section 18-6-803.5 (1)(c), C.R.S., and testimony of the clerk of the court or his or her deputy is not required.

(j) Nothing in this subsection (9) shall be construed to limit a defendant's right to petition the court for dismissal of a protection order.

(k) A person subject to a mandatory protection order issued pursuant to this subsection (9) who possesses or attempts to purchase or receive a firearm or ammunition while the protection order is in effect violates the order pursuant to section 18-6-803.5 (1)(c).

(l) (I) A law enforcement agency that elects in good faith to not store a firearm or ammunition for a defendant pursuant to sub-subparagraph (B) of subparagraph (III) of paragraph (b) of this subsection (9) shall not be held criminally or civilly liable for such election not to act.

(II) A law enforcement agency that returns possession of a firearm or ammunition to a defendant in good faith as permitted by paragraph (f) of this subsection (9) shall not be held criminally or civilly liable for such action.



§ 18-1-1002. Criminal contempt proceedings - notice to district attorney

Before a criminal contempt proceeding is heard before the court, notice of the proceedings shall be provided to the district attorney for the district of the court where the proceedings are to be heard and the district attorney for the district of the court where the alleged act of criminal contempt occurred. The district attorney for either district shall be allowed to appear and argue for the imposition of contempt sanctions.






Part 11 - Preservation of DNA Evidence

§ 18-1-1101. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Disposed of" means evidence is destroyed, thrown away, or returned to the owner or his or her designee.

(2) "DNA" means deoxyribonucleic acid.

(3) "DNA evidence" means all evidence collected by law enforcement in a criminal investigation, which evidence may be reasonably believed to contain DNA that is relevant to a disputed issue in the investigation and prosecution of the case.

(4) "DNA profile" means an identifier obtained as a result of a specific DNA analysis.



§ 18-1-1102. Scope

(1) The provisions of this part 11 shall apply to the preservation of DNA evidence only when:

(a) The investigation of a felony does not result in or has not resulted in charges being filed; or

(b) The filed charges resulted in a conviction for a class 1 felony or for a sex offense that carries an indeterminate sentence pursuant to section 18-1.3-1004; or

(c) The filed charges resulted in a conviction for a felony not covered by paragraph (b) of this subsection (1); or

(d) The filed charges resulted in a conviction for any offense not covered by paragraphs (b) and (c) of this subsection (1), and at least one of the charges filed involved a sex offense as defined in section 18-1.3-1003 (5).

(2) For purposes of subsection (1) of this section, conviction shall include a verdict of guilty by a judge or jury, a plea of guilty or nolo contendere, or a deferred judgment and sentence. For purposes of paragraph (d) of subsection (1) of this section, conviction shall also include a juvenile delinquent adjudication or deferred adjudication.

(3) This part 11 does not impose a statutory duty to retain or store evidence other than in the situations described in this section.



§ 18-1-1103. Duty to preserve DNA evidence

(1) A law enforcement agency that collects DNA evidence in conducting a criminal investigation of a felony that does not result in or has not resulted in charges being filed shall preserve the DNA evidence for the length of the statute of limitations for the felony crime that was investigated.

(2) Except as provided in sections 18-1-1105 to 18-1-1107, a law enforcement agency that collects DNA evidence in conducting a criminal investigation that results in a conviction listed in section 18-1-1102 (1) shall preserve the DNA evidence for the life of the defendant who is convicted.



§ 18-1-1104. Manner and location of preservation of DNA evidence

(1) When DNA evidence that is subject to preservation pursuant to section 18-1-1103 is processed for the development of a DNA profile, the DNA profile shall be preserved by the accredited laboratory in Colorado that develops the DNA profile. If the DNA profile is not developed by an accredited laboratory in Colorado, the laboratory that processes the DNA profile shall send the DNA profile to an accredited laboratory in Colorado for preservation.

(2) A law enforcement agency that has custody of DNA evidence that is subject to preservation pursuant to section 18-1-1103 shall preserve the evidence in an amount and manner sufficient to develop a DNA profile, based on the best scientific practices at the time of collection, from the biological material contained in or included on the evidence. If DNA evidence is of such a size, bulk, or physical character as to render retention impracticable, the law enforcement agency shall remove and preserve portions of the evidence likely to contain DNA related to the offense in a quantity sufficient, based on the best scientific practices at the time of collection, to permit future DNA testing. The preserved DNA evidence shall, whenever possible, include a sample sufficient to allow for independent testing by the defendant. After preserving the necessary amount of the DNA evidence, the law enforcement agency may dispose of the remainder of the evidence.

(3) If a law enforcement agency is asked to produce DNA evidence that is subject to preservation pursuant to section 18-1-1103 and cannot produce the evidence, the chief evidence custodian for the law enforcement agency shall provide an affidavit in which he or she describes, under penalty of perjury, the efforts taken to locate the DNA evidence and affirms that the DNA evidence could not be located.

(4) If upon request a law enforcement agency cannot produce DNA evidence that is subject to preservation pursuant to section 18-1-1103, the court shall determine whether the disposal of the DNA evidence violated the defendant's due process rights, and, if so, the court shall order an appropriate remedy.



§ 18-1-1105. Law enforcement agency request for permission to dispose of evidence - procedures

(1) A law enforcement agency may not request permission to dispose of DNA evidence in cases described in section 18-1-1102 (1)(a) and (1)(b).

(2) In cases described in section 18-1-1102 (1)(c) and (1)(d), a law enforcement agency may seek to dispose of DNA evidence by providing notice, in the form developed pursuant to section 18-1-1108, to the district attorney that prosecuted the charges arising out of the investigation.

(3) Upon receipt of the notice described in subsection (2) of this section, the district attorney shall determine whether to object to the disposal of the DNA evidence. The district attorney may determine that a portion of the DNA evidence may be disposed of and a portion of the DNA evidence shall be preserved.

(4) (a) If the district attorney determines that the DNA evidence should not be disposed of, the district attorney shall provide notice to the law enforcement agency that the DNA evidence shall be preserved. Upon the receipt of the notice from the district attorney to preserve the DNA evidence, the law enforcement agency shall preserve the DNA evidence until such time as the law enforcement agency is permitted by a court order to dispose of the DNA evidence.

(b) (I) If the district attorney determines that all or a portion of the DNA evidence may be disposed of, he or she shall send notice to the defendant and the law enforcement agency specifying which DNA evidence may be disposed of. Notice to the defendant shall include a copy of the notice form prepared by the law enforcement agency pursuant to subsection (2) of this section.

(II) The defendant shall have ninety-eight days from the date the notice was sent by the district attorney to file a motion to preserve DNA evidence in the court in which the defendant was convicted. The motion shall state specific grounds supporting the preservation of the DNA evidence, and the defendant shall provide copies of the motion to the district attorney and the law enforcement agency.

(III) If no motion is filed within the ninety-eight-day period, the district attorney or the law enforcement agency requesting disposal of the evidence shall file with the court a copy of the notice sent to the defendant pursuant to subparagraph (I) of this paragraph (b), and the court shall forthwith, without hearing, enter an order authorizing disposal of the DNA evidence and provide copies of the order to the defendant, district attorney, and law enforcement agency.

(IV) If the defendant files a motion, the court shall follow the procedure set forth in subsection (6) of this section.

(c) (I) If the law enforcement agency does not receive notice from the district attorney as described in paragraph (a) or (b) of this subsection (4) within a reasonable amount of time or does receive timely notice from the district attorney pursuant to paragraph (a) of this subsection (4), the law enforcement agency may file a motion with the court that entered the conviction in the case in which the evidence was collected, asking for a court order to dispose of the DNA evidence. The motion shall include a copy of the notice the law enforcement agency provided to the district attorney. The law enforcement agency shall provide a copy of the disposal motion to the district attorney and the defendant contemporaneously with the filing of the motion. The law enforcement agency shall specify the DNA evidence for which disposal is requested in the motion.

(II) The defendant or the district attorney shall have ninety-eight days after the disposal motion is sent to file an objection in the court in which the disposal motion was filed. The objection shall state specific grounds supporting the preservation of the DNA evidence. If the district attorney files an objection, the district attorney shall provide copies of the objection to the defendant and the law enforcement agency. If the defendant files an objection, the defendant shall provide copies of the objection to the district attorney and the law enforcement agency.

(5) The defendant, through legal counsel, shall have a reasonable right to review the DNA evidence to prepare the filing of a timely objection to the disposal motion or the district attorney's notice received pursuant to paragraph (b) of subsection (4) of this section.

(6) (a) Upon receipt pursuant to subparagraph (II) of paragraph (c) of subsection (4) of this section of a timely filed objection, the court may deny the objection without a hearing if it finds on the face of the objection no grounds supporting the request to preserve the DNA evidence. The court shall then enter an order authorizing disposal of the DNA evidence and provide copies of the order to the defendant, district attorney, and law enforcement agency.

(b) If the court determines that a timely filed objection or motion to preserve states adequate grounds to require preservation of the DNA evidence, the court may set a hearing on the objection or motion to preserve, with notice to the district attorney, the law enforcement agency, and the defendant, or the court may deny the disposal motion without a hearing.

(c) In considering an objection or motion to preserve pursuant to this subsection (6), the court shall consider the following factors in determining whether to order preservation of the DNA evidence:

(I) Whether identification was a disputed issue;

(II) Whether the evidence contains known DNA;

(III) Whether it is possible to perform DNA testing on the evidence that has not previously been performed;

(IV) Whether the defendant has served all of his or her sentence; and

(V) Whether the defendant has state appellate or collateral attack rights that have not been exhausted, in which case there shall be a presumption that the DNA evidence should be preserved.

(d) Following a hearing on a disposal motion or motion to preserve, the court shall enter an order either authorizing disposal of the DNA evidence or ordering the DNA evidence to be preserved. If the court orders preservation, the order may state the length of time the DNA evidence shall be preserved or establish a condition precedent for the disposition of the DNA evidence.



§ 18-1-1106. Defendant request for disposition of or waiver of preservation of DNA evidence - procedures

(1) In a case described in section 18-1-1102 (1), a defendant may petition the court on his or her own behalf for the disposal of DNA evidence in his or her case. The defendant shall provide a copy of the petition to the district attorney, who may join with or object to the defendant's petition. Upon the filing of the petition, the timing and procedures of section 18-1-1105 shall apply. By filing a petition for disposition of DNA evidence, the defendant waives any right to preservation of that evidence under this part 11. However, a defendant may not be compelled to file a motion under this section in order to obtain a plea or sentence agreement.

(2) In a case described in section 18-1-1102 (1), a defendant may waive his or her right to preservation of DNA evidence under this part 11 at any stage of the proceeding by making a knowing and voluntary waiver. A waiver executed as a part of a plea bargain or sentencing agreement shall be voluntarily agreed to by all parties and shall include a written list describing all evidence to be disposed of.



§ 18-1-1107. Victim request for disposition of DNA evidence - procedures

In a case described in section 18-1-1102 (1), if DNA evidence is being held that is the property of the victim, as defined in section 24-4.1-302 (5), C.R.S., of the crime, the victim may request the district attorney to review whether the DNA evidence may be returned. If the district attorney determines the DNA evidence may be returned, the district attorney may file a petition with the court for the return of the DNA evidence. The district attorney shall provide notice to the defendant of the petition. Upon the filing of the petition, the timing and procedures of section 18-1-1105 shall apply.



§ 18-1-1108. Notice - form and sufficiency

(1) Notice to the defendant as required by this part 11 shall be proper if it is sent by United States mail or hand-delivered to the attorney of record for the defendant as defined in rule 44 of the Colorado rules of criminal procedure. If there is no attorney of record, notice to the defendant shall be proper if it is sent by United States mail to the last-known address of the defendant as reflected in the current motor vehicle records or, if no such record exists, the last-known address in the court file. Prior to sending notice by United States mail, however, the district attorney shall first review the department of corrections records to determine whether the defendant is in the physical custody of the department of corrections or on parole. If the defendant is in the physical custody of the department of corrections or on parole, the district attorney shall send notice by United States mail to the correctional facility in which, according to the department's records, the defendant is housed or to the address to which the defendant has been paroled. If the letter is returned because the defendant has been transferred to a different correctional facility, the district attorney shall send notice to the new facility in which the defendant is housed.

(2) The department of public safety, in consultation with state and local law enforcement agencies, shall develop a form to be used by all law enforcement agencies for providing notice to the district attorney and the defendant as described in section 18-1-1105 (2).









Article 1.3 - Sentencing in Criminal Cases

Part 1 - Alternatives in Sentencing

§ 18-1.3-101. Pretrial diversion

(1) Legislative intent. The intent of this section is to facilitate and encourage diversion of defendants from the criminal justice system when diversion may prevent defendants from committing additional criminal acts, restore victims of crime, facilitate the defendant's ability to pay restitution to victims of crime, and reduce the number of cases in the criminal justice system. Diversion should ensure defendant accountability while allowing defendants to avoid the collateral consequences associated with criminal charges and convictions. A district attorney's office may develop or continue to operate its own diversion program that is not subject to the provisions of this section. If a district attorney's office accepts state moneys to create or operate a diversion program pursuant to this section, the district attorney's office must comply with the provisions of this section.

(2) Period of diversion. In any case, either before or after charges are filed, the district attorney may suspend prosecution of the offense for a period not to exceed two years. The period of diversion may be extended for an additional time up to one year if the failure to pay restitution is the sole condition of diversion that has not been fulfilled, because of inability to pay, and the defendant has a future ability to pay. During the period of diversion the defendant may be placed under the supervision of the probation department or a diversion program approved by the district attorney.

(3) Guidelines for eligibility. Each district attorney that uses state moneys for a diversion program pursuant to this section shall adopt policies and guidelines delineating eligibility criteria for pretrial diversion and may agree to diversion in any case in which there exists sufficient admissible evidence to support a conviction. In determining whether an individual is appropriate for diversion, the district attorney shall consider:

(a) The nature of the crime charged and the circumstances surrounding it;

(b) Any special characteristics or circumstances of the defendant;

(c) Whether diversion is consistent with the defendant's rehabilitation and reintegration; and

(d) Whether the public interest will be best served by diverting the individual from prosecution.

(4) Before entering into a pretrial diversion agreement, the district attorney may require a defendant to provide information regarding prior criminal charges, education and work experience, family, residence in the community, and other information relating to the diversion program. The defendant shall not be denied the opportunity to consult with legal counsel before consenting to diversion. Legal counsel may be appointed as provided under article 1 of title 21, C.R.S.

(5) In a jurisdiction that receives state moneys for the creation or operation of diversion programs pursuant to this section, an individual accused of an offense, the underlying factual basis of which involves domestic violence as defined in section 18-6-800.3 (1), is not eligible for pretrial diversion unless charges have been filed, the individual has had an opportunity to consult with counsel, and the individual has completed a domestic violence treatment evaluation, which includes the use of a domestic violence risk assessment instrument, conducted by a domestic violence treatment provider approved by the domestic violence offender management board as required by section 16-11.8-103 (4), C.R.S. The district attorney may agree to place the individual in the diversion program established by the district attorney pursuant to this section if he or she finds that, based on the results of that evaluation and the other factors in subsection (3) of this section, the individual is appropriate for the program.

(6) In a jurisdiction that receives state moneys for the creation or operation of diversion programs pursuant to this section, an individual accused of a sex offense as defined in section 18-1.3-1003 (5) is not eligible for pretrial diversion unless charges have been filed and, after the individual has had an opportunity to consult with counsel, the individual has completed a sex-offense-specific evaluation, which includes the use of a sex-offense-specific risk assessment instrument, conducted by an evaluator approved by the sex offender management board as required by section 16-11.7-103 (4), C.R.S. The district attorney may agree to place the individual in the diversion program established by the district attorney pursuant to this section if he or she finds that, based on the results of that evaluation and the other factors in subsection (3) of this section, the individual is appropriate for the program. Notwithstanding that a successfully completed diversion agreement does not constitute a history of sex offenses for purposes of sections 16-11.7-102 (2)(a)(II) and 16-22-103 (2)(d), C.R.S., the information constituting the crimes charged and facts alleged shall be available for use by a court, district attorney, any law enforcement agency, or agency of the state judicial department, if otherwise permitted by law, in any subsequent criminal investigation, prosecution, risk or needs assessment evaluation, sentencing hearing, or during a probation or parole supervision period.

(7) Notwithstanding any other provision of this section, an individual accused of any of the following sexual offenses is not eligible for participation in a diversion program established in a jurisdiction that receives state moneys for the creation or operation of diversion programs pursuant to this section:

(a) Sexual assault as described in section 18-3-402;

(b) Sexual assault on a child as described in section 18-3-405;

(c) Any sexual offense committed against an at-risk adult or an at-risk juvenile, as defined in section 18-6.5-102 (2) and (4);

(d) Any sexual offense committed with the use of a deadly weapon as described in section 18-1-901 (3)(e);

(e) Enticement of a child, as described in section 18-3-305;

(f) Sexual exploitation of a child as described in section 18-6-403;

(g) Procurement of a child for exploitation, as described in section 18-6-404;

(h) Sexual assault on a child by one in a position of trust, as described in section 18-3-405.3; or

(i) Any child prostitution offense in part 4 of article 7 of this title.

(8) Diversion programs may include, but are not limited to, programs operated by law enforcement upon agreement with a district attorney, district attorney internally operated programs, programs operated by other approved agencies, restorative justice programs, or supervision by the probation department. References to "deferred prosecution" in Colorado statutes and court rules shall apply to pretrial diversion as authorized by this section.

(9) Diversion agreements. (a) All pretrial diversions shall be governed by the terms of an individualized diversion agreement signed by the defendant, the defendant's attorney if the defendant is represented by an attorney, and the district attorney.

(b) The diversion agreement shall include a written waiver of the right to a speedy trial for the period of the diversion. All diversion agreements shall include a condition that the defendant not commit any criminal offense during the period of the agreement. Diversion agreements may also include provisions, agreed to by the defendant, concerning payment of restitution and court costs, payment of a supervision fee not to exceed that provided for in section 18-1.3-204 (2)(a)(V), or participation in restorative justice practices as defined in section 18-1-901 (3)(o.5). Any pretrial diversion supervision fees collected may be retained by the district attorney for purposes of funding its adult pretrial diversion program. The conditions of diversion shall be limited to those specific to the individual defendant or necessary for proper supervision of the individual defendant. A diversion agreement shall provide that if the defendant fulfills the obligations described therein, the court shall order all criminal charges filed against the defendant dismissed with prejudice.

(c) The diversion agreement may require an assessment of the defendant's criminogenic needs, to be performed after the period of diversion has begun by either the probation department or a diversion program approved by the district attorney. Based on the results of that assessment, the probation department or approved diversion program may direct the defendant to participate in programs offering medical, therapeutic, educational, vocational, corrective, preventive, or other rehabilitative services. Defendants with the ability to pay may be required to pay for such programs or services.

(d) The diversion agreement may include a statement of the facts the charge is based upon authored by the defendant and agreed to by the defendant's attorney if the defendant is represented by an attorney and the district attorney. The statement is admissible as impeachment evidence against the defendant in the criminal proceedings if the defendant fails to fulfill the terms of the diversion agreement and criminal proceedings are resumed.

(e) A defendant shall not be required to enter any plea to a criminal charge as a condition of pretrial diversion. A defendant's or counsel's statement in a diversion conference or in any other discussion of a proposed diversion agreement, including an evaluation performed pursuant to subsections (5) and (6) of this section, other than a statement provided for in paragraph (d) of this subsection (9), shall not be admissible as evidence in criminal proceedings on the crimes charged or facts alleged.

(f) If the district attorney agrees to offer diversion in lieu of further criminal proceedings and the defendant agrees to all of the terms of the proposed agreement, the diversion agreement may be either filed with the court or held by the parties. A court filing shall be required only if the probation department supervises the defendant. When a diversion agreement is reached, the court shall stay further proceedings.

(10) Diversion outcomes. (a) During the period of diversion, the supervising program or agency designated in the diversion agreement shall provide the level of supervision necessary to facilitate rehabilitation and ensure the defendant is completing the terms of the diversion agreement.

(b) Upon the defendant's satisfactory completion of and discharge from supervision, the court shall dismiss with prejudice all charges against the defendant. The effect of the dismissal is to restore the defendant to the status he or she occupied before the arrest, citation, or summons. A successfully completed diversion agreement shall not be considered a conviction for any purpose. A person with an order of dismissal entered pursuant to this article may not be subject to charge, prosecution, or liability under Colorado law of perjury or otherwise giving a false statement by reason of his or her failure to recite or acknowledge the arrest, citation, or summons in response to any inquiry made for any purpose.

(c) At any point after a diversion agreement is completed, a defendant may petition the court to seal all arrest and other criminal records pertaining to the offense using the procedure described in section 24-72-702, C.R.S. Unless otherwise prohibited under section 24-72-702 (4)(a), C.R.S., the court shall issue a sealing order if requested by the defendant following successful completion of a diversion agreement.

(d) If the defendant violates the conditions of the diversion agreement, the supervising entity shall provide written notice of the violation to the defendant, the district attorney, and the court. The district attorney, in his or her sole discretion, may initiate revocation of a diversion agreement by the filing of a criminal complaint, information, or indictment, or if charges have already been filed, by giving the court notice of intent to proceed with the prosecution. The defendant may, within fourteen days after the first court appearance following such a filing, request a hearing to contest whether a violation occurred. The district attorney has the burden by a preponderance of the evidence to show that a violation has in fact occurred, and the procedural safeguards required in a revocation of probation hearing pursuant to section 16-11-206, C.R.S., shall apply. The court may, when it appears that the alleged violation of the diversion agreement is a pending criminal offense against the defendant, continue the diversion revocation hearing until the completion of the criminal proceeding. If the court finds a violation has occurred, or a hearing is not requested, the prosecution may continue. If the court finds the district attorney has not proven a violation, the court shall dismiss the criminal case without prejudice and return the defendant to the supervision of the diversion program to complete the terms of the agreement.

(e) If a defendant is prosecuted following a violation of a diversion agreement, a factual statement entered pursuant to paragraph (d) of subsection (9) of this section is admissible as impeachment evidence. Any other information concerning diversion, including participation in a diversion program, including an evaluation performed pursuant to subsections (5) and (6) of this section, the terms of a diversion agreement, or statements made to treatment providers during a diversion program, shall not be admitted into evidence at trial for any purpose.



§ 18-1.3-102. Deferred sentencing of defendant

(1) (a) In any case in which the defendant has entered a plea of guilty, the court accepting the plea has the power, with the written consent of the defendant and his or her attorney of record and the district attorney, to continue the case for the purpose of entering judgment and sentence upon the plea of guilty for a period not to exceed four years for a felony or two years for a misdemeanor or petty offense or traffic offense. The period shall begin to run from the date that the court continues the case.

(b) The period may be extended for an additional time:

(I) Up to one hundred eighty-two days if the failure to pay restitution is the sole condition of supervision which has not been fulfilled, because of inability to pay, and the defendant has shown a future ability to pay. During such time, the court may place the defendant under the supervision of the probation department; or

(II) Up to two years if the deferred judgment is for an offense listed in section 16-11.7-102 (3), C.R.S., good cause is shown, and the district attorney and defendant consent to the extension.

(2) Prior to entry of a plea of guilty to be followed by deferred judgment and sentence, the district attorney, in the course of plea discussion as provided in sections 16-7-301 and 16-7-302, C.R.S., is authorized to enter into a written stipulation, to be signed by the defendant, the defendant's attorney of record, and the district attorney, under which the defendant is obligated to adhere to such stipulation. The conditions imposed in the stipulation shall be similar in all respects to conditions permitted as part of probation. A person convicted of a crime, the underlying factual basis of which included an act of domestic violence, as defined in section 18-6-800.3 (1), shall stipulate to the conditions specified in section 18-1.3-204 (2)(b). In addition, the stipulation may require the defendant to perform community or charitable work service projects or make donations thereto. Upon full compliance with such conditions by the defendant, the plea of guilty previously entered shall be withdrawn and the charge upon which the judgment and sentence of the court was deferred shall be dismissed with prejudice. The stipulation shall specifically provide that, upon a breach by the defendant of any condition regulating the conduct of the defendant, the court shall enter judgment and impose sentence upon the guilty plea; except that, if the offense is a violation of article 18 of this title, the court may accept an admission or find a violation of the stipulation without entering judgment and imposing sentence if the court first makes findings of fact on the record stating the entry of judgment and sentencing would not be consistent with the purposes of sentencing, that the defendant would be better served by continuing the deferred judgment period, and that public safety would not be jeopardized by the continuation of the deferred judgment. If the court makes those findings and continues the deferred judgment over the objection of the prosecution, the court shall also impose additional and immediate sanctions upon the defendant to address the violation, to include, but not be limited to, the imposition of further terms and conditions that will enhance the likelihood of the defendant's success, respond to the defendant's noncompliance, and promote further individual accountability, including extending the time period of the deferred judgment for up to two additional years or incarceration in the county jail for a period not to exceed ninety days consistent with the provisions of section 18-1.3-202 (1), or both. When, as a condition of the deferred sentence, the court orders the defendant to make restitution, evidence of failure to pay the restitution shall constitute prima facie evidence of a violation. Whether a breach of condition has occurred shall be determined by the court without a jury upon application of the district attorney or a probation officer and upon notice of hearing thereon of not less than seven days to the defendant or the defendant's attorney of record. Application for entry of judgment and imposition of sentence may be made by the district attorney or a probation officer at any time within the term of the deferred judgment or within thirty-five days thereafter. The burden of proof at the hearing shall be by a preponderance of the evidence, and the procedural safeguards required in a revocation of probation hearing shall apply.

(3) When a defendant signs a stipulation by which it is provided that judgment and sentence shall be deferred for a time certain, he or she thereby waives all rights to a speedy trial, as provided in section 18-1-405.

(4) A warrant for the arrest of any defendant for breach of a condition of a deferred sentence may be issued by any judge of a court of record upon the report of a probation officer, or upon the verified complaint of any person, establishing to the satisfaction of the judge probable cause to believe that a condition of the deferred sentence has been violated and that the arrest of the defendant is reasonably necessary. The warrant may be executed by any probation officer or by a peace officer authorized to execute warrants in the county in which the defendant is found.



§ 18-1.3-103.4. Senate Bill 13-250 - legislative intent - clarification of internal reference to level 4 drug felonies

The intent of the general assembly in enacting Senate Bill 13-250 was to allow courts, for offenses committed on and after October 1, 2013, to vacate certain level 4 drug felony convictions and enter misdemeanor convictions if the offender completes community-based sentencing. While the term "level 4 drug felony" to which section 18-1.3-103.5 (3)(b) refers was described in section 18-8-405 (2)(c)(II) of the introduced version of Senate Bill 13-250, an amendment to the bill during the legislative process moved the level 4 drug felony description to section 18-8-405 (2)(d). The conforming change was not made to the internal reference in section 18-1.3-103.5 (3)(b), resulting in an incorrect internal reference being published in the 2013 version of the Colorado Revised Statutes. When enacting Senate Bill 13-250, it was the intent of the general assembly that the level 4 drug felonies to which section 18-1.3-103.5 (3)(b) refers be those described in section 18-8-405 (2)(d). Accordingly, by the passage of Senate Bill 14-163, enacted in 2014, the general assembly corrects the internal reference found in section 18-1.3-103.5 (3)(b). The correction to the internal reference is effective as of the effective date of Senate Bill 13-250, October 1, 2013, and applies to offenses committed on or after October 1, 2013.



§ 18-1.3-103.5. Felony convictions - vacate and enter conviction on misdemeanor after successful completion

(1) In order to expand opportunities for offenders to avoid a drug felony conviction, to reduce the significant negative consequences of that felony conviction, and to provide positive reinforcement for drug offenders who work to successfully complete any community-based sentence imposed by the court, the legislature hereby creates an additional opportunity for those drug offenders who may not otherwise have been eligible for or successful in other statutorily created programs that allow the drug offender to avoid a felony conviction, such as diversion or deferred judgment.

(2) (a) In a case in which the defendant enters a plea of guilty or is found guilty by the court or a jury for a crime listed in subsection (3) of this section, the court shall order, upon successful completion of any community-based sentence to probation or to a community corrections program, the drug felony conviction vacated and shall enter a conviction for a level 1 drug misdemeanor offense of possession of a controlled substance pursuant to section 18-18-403.5. Upon entry of the judgment of conviction pursuant to section 18-18-403.5, the court shall indicate in its order that the judgment of conviction is entered pursuant to the provisions of this section.

(b) Whether a sentence is successfully completed shall be determined by the court without a jury with notice to the district attorney and the defendant or the defendant's attorney of record. A community-based sentence is not successfully completed if the defendant has not successfully completed the treatment as ordered by the court and determined appropriate to address the defendant's treatment needs.

(3) This section applies to convictions for the following offenses:

(a) Possession of a controlled substance; but only when the quantity of the controlled substance is not more than four grams of a schedule I or schedule II controlled substance, not more than two grams of methamphetamine, heroin, ketamine, or cathinones, or not more than four milligrams of flunitrazepam. The district attorney and defendant may stipulate to the amount of the controlled substance possessed by the defendant at the time of sentencing, or the court shall determine the amount at the time of sentencing.

(b) A level 4 drug felony for distribution pursuant to the provisions of section 18-18-405 (2)(d)(II);

(c) Possession of more than twelve ounces of marijuana or more than three ounces of marijuana concentrate; or

(d) A violation of section 18-18-415.

(4) Notwithstanding any provision of this section to the contrary, a defendant is not eligible for relief under this section if:

(a) The defendant has a prior conviction for a crime of violence as described in section 18-1.3-406 or a prior conviction for an offense that is required to be sentenced pursuant to the provisions of section 18-1.3-406 in this state, or a crime in another state, the United States, or any territory subject to the jurisdiction of the United States that would be a crime of violence or an offense required to be sentenced pursuant to the provisions of section 18-1.3-406 in this state;

(b) The defendant is ineligible for probation pursuant to section 18-1.3-201; or

(c) (I) The defendant has two or more prior felony convictions for a drug offense pursuant to this title, or a crime in another state, the United States, or any territory subject to the jurisdiction of the United States that would be a drug offense violation of this title.

(II) For purposes of this paragraph (c), a felony conviction includes any diversion, deferred prosecution, or deferred judgment and sentence, whether or not completed, for a felony, and any conviction entered as a result of relief previously granted pursuant to this section or as a result of a guilty plea to a misdemeanor offense, as described in article 18 of this title, originally charged as a felony drug offense, as described in article 18 of this title.



§ 18-1.3-104. Alternatives in imposition of sentence

(1) Within the limitations of the applicable statute pertaining to sentencing and subject to the provisions of this title, the trial court has the following alternatives in entering judgment imposing a sentence:

(a) The defendant may be granted probation unless any provision of law makes him or her ineligible for probation. The granting or denial of probation and the conditions of probation including the length of probation shall not be subject to appellate review unless probation is granted contrary to the provisions of this title.

(b) Subject to the provisions of sections 18-1.3-401 and 18-1.3-401.5, in class 2, class 3, class 4, class 5, and class 6 felonies and level 1, level 2, level 3, and level 4 drug felonies, the defendant may be sentenced to imprisonment for a definite period of time.

(b.5) (I) Except as otherwise provided by subparagraph (II) of this paragraph (b.5), any defendant who, in the determination of the court, is a candidate for an alternative sentencing option and who would otherwise be sentenced to imprisonment pursuant to paragraph (b) of this subsection (1) may, as an alternative, be sentenced to a specialized restitution and community service program pursuant to section 18-1.3-302, which may include restorative justice practices, as defined in section 18-1-901 (3)(o.5), if such defendant is determined eligible and is accepted into such program. To be eligible for restorative justice practices, the defendant shall not have been convicted of unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S., a crime in which the underlying factual basis involves domestic violence, as defined in section 18-6-800.3 (1), stalking as defined in section 18-3-602, or violation of a protection order as defined in section 18-6-803.5. If the court orders the defendant to attend a restorative justice practices victim-offender conference, the facilitator of the conference shall provide his or her services for a fee of no more than one hundred twenty-five dollars, based on a sliding scale; however, the fee may be waived by the court. Any statements made during the conference shall be confidential and shall not be used as a basis for charging or prosecuting the defendant unless the defendant commits a chargeable offense during the conference.

(II) (A) The court shall consider and may sentence any defendant who is a nonviolent offender as defined in sub-subparagraph (B) of this subparagraph (II) pursuant to subsection (2) of this section.

(B) As used in this section, "nonviolent offender" means a person convicted of a felony other than a crime of violence as defined in section 18-1.3-406 (2), one of the felonies set forth in section 18-3-104, 18-4-203, 18-4-301, or 18-4-401 (2)(c), (2)(d), or (5), or a felony offense committed against a child as set forth in articles 3, 6, and 7 of this title, and who is not subject to the provisions of section 18-1.3-801.

(c) The defendant shall be sentenced to death in those cases in which a death sentence is required under section 18-1.3-1201, 18-1.3-1302, or 18-1.4-102.

(d) The defendant may be sentenced to the payment of a fine or to a term of imprisonment or to both a term of imprisonment and the payment of a fine; except that a person who has been twice convicted of a felony under the laws of this state, any other state, or the United States prior to the conviction for which he or she is being sentenced is not eligible to receive a fine in lieu of imprisonment. No fine shall be imposed for conviction of a felony except as provided in sections 18-1.3-401 and 25-15-310, articles 22 to 29 of title 39, or article 3 of title 42, C.R.S.

(e) The defendant may be sentenced to comply with any other court order authorized by law.

(f) The defendant may be sentenced to payment of costs.

(g) The defendant may be sentenced pursuant to part 4 or 5 of this article.

(h) (I) If the defendant is eligible pursuant to section 18-1.3-407.5 or section 19-2-517 (6), C.R.S., the defendant may be sentenced to the youthful offender system in accordance with section 18-1.3-407.

(II) Repealed.

(i) Notwithstanding any provision of this subsection (1) to the contrary, the court shall sentence any person convicted of a sex offense, as defined in section 18-1.3-1003 (5), committed on or after November 1, 1998, pursuant to the provisions of part 10 of this article.

(2) (a) The sentencing court shall consider the following factors in sentencing nonviolent offenders:

(I) The nature and character of the offense;

(II) The character and record of the nonviolent offender, including whether the offender is a first-time offender;

(III) The offender's employment history;

(IV) The potential rehabilitative value of the sentencing alternatives available to the court;

(V) Any potential impact on the safety of the victim, the victim's family, and the general public based upon sentencing alternatives available to the court; and

(VI) The offender's ability to pay restitution to the victim or the victim's family based upon the sentencing alternatives available to the court.

(b) Repealed.

(c) The court shall consider and may sentence a nonviolent offender to any one or any combination of the sentences described in this paragraph (c) if, upon consideration of the factors described in paragraph (a) of this subsection (2), the court does not grant probation pursuant to paragraph (b) of this subsection (2) or does not sentence the offender to the department of corrections as provided under paragraph (d) of this subsection (2):

(I) A community corrections program pursuant to section 18-1.3-301;

(II) A home detention program pursuant to section 18-1.3-105; or

(III) A specialized restitution and community service program pursuant to section 18-1.3-302.

(d) Nothing in this subsection (2) shall be construed as prohibiting a court from exercising its discretion in sentencing a nonviolent offender to the department of corrections based upon, but not limited to, any one or more factors described in paragraph (a) of this subsection (2).

(3) (a) In determining the appropriate sentencing alternative for a defendant who has been convicted of unlawful sexual behavior as defined in section 16-22-102 (9), the sentencing court shall consider the defendant's previous criminal and juvenile delinquency records, if any, set forth in the presentence investigation report prepared pursuant to section 16-11-102 (1)(a), C.R.S.

(b) For purposes of this subsection (3), "convicted" means a conviction by a jury or by a court and shall also include a deferred judgment and sentence, a deferred adjudication, an adjudication, and a plea of guilty or nolo contendere.



§ 18-1.3-104.5. Alternatives in imposition of sentence in drug felony cases - exhaustion of remedies

(1) The general assembly finds that it is essential in certain level 4 drug felony cases that the court consider all sentencing options to ensure that the state's costly prison resources are used for those offenders for whom another sentence is not appropriate or will not properly meet the goals of community safety and rehabilitation of the offender.

(2) (a) Prior to the imposition of any sentence to the department of corrections for a level 4 drug felony offense at sentencing or at resentencing after a revocation of probation or community corrections sentence, the court shall exhaust all reasonable and appropriate alternative sentences for the offense considering all factors outlined in paragraph (b) of this subsection (2).

(b) If the court sentences the defendant to the department of corrections for a level 4 drug felony offense, it must determine that incarceration is the most suitable option given the facts and circumstances of the case, including the defendant's willingness to participate in treatment. Further, the court must also determine that all other reasonable and appropriate sanctions and responses to the violation that are available to the court have been tried and failed, do not appear likely to be successful if tried, or present an unacceptable risk to public safety.

(c) In making the determination in paragraph (b) of this subsection (2), the court shall review, to the extent available, the information provided by the supervising agency, which includes, but is not limited to, a complete statement as to what treatment and sentencing options have been tried and have failed, what other community options are available and the reasons why any other available community options appear to be unlikely to be successful. The supervising agency shall provide to the court the risk level of the offender as determined by an evidence-based risk assessment tool employed by the supervising agency and any other information relevant to the defendant's risk to public safety.



§ 18-1.3-105. Authority of sentencing courts to utilize home detention programs

(1) (a) A sentencing judge is authorized to sentence any offender, as defined in subsection (5) of this section, to a home detention program operated pursuant to a contractual agreement with the department of public safety pursuant to this article for all or part of such offender's sentence.

(b) Prior to sentencing any offender directly to a home detention program, the sentencing judge shall consider the following factors:

(I) The safety of victims and witnesses of the offender's criminal acts;

(II) The safety of the public at large;

(III) The seriousness of any offense committed by the offender together with any information relating to the original charge against the offender;

(IV) The offender's prior criminal record; and

(V) The ability of the offender to pay for the costs of home detention and any restitution to victims of his or her criminal acts.

(c) The sentencing judge shall make every reasonable effort to notify the victims of crime that the offender has been sentenced to a home detention program. Such notice shall be sent to the last address in the possession of the court, and the victim of the crime has the duty to keep the court informed of his or her most current address.

(d) An offender who has been convicted of a crime, the underlying factual basis of which was found by the court to include an act of domestic violence, as defined in section 18-6-800.3 (1), shall not be eligible for home detention in the home of the victim pursuant to this article.

(2) Any offender who is directly sentenced to a home detention program pursuant to subsection (1) of this section and fails to carry out the terms and conditions prescribed by the sentencing court in his or her sentence to a home detention program shall be returned to the court and resentenced as soon as possible.

(3) A sentencing judge is authorized to require any offender, as defined in subsection (5) of this section, as a condition of probation, to serve an appropriate period of time extending from ninety days to one year in a home detention program operated directly by the judicial department, or in a home detention program operated pursuant to a contractual agreement with the department of public safety.

(4) The general assembly hereby declares that this section shall be effective July 1, 1990, only in the counties of Boulder, Larimer, and Pueblo in order to facilitate a pilot program in Boulder, Larimer, and Pueblo counties which shall extend from July 1, 1990, until July 1, 1992.

(5) As used in this section, unless the context otherwise requires:

(a) "Home detention" means an alternative correctional sentence or term of probation supervision wherein a defendant convicted of any felony, other than a class 1 or violent felony, is allowed to serve his or her sentence or term of probation, or a portion thereof, within his or her home or other approved residence. Such sentence or term of probation shall require the offender to remain within his or her approved residence at all times except for approved employment, court-ordered activities, and medical needs.

(b) "Offender" means any person who has been convicted of or who has received a deferred sentence for a felony, other than a class 1 or violent felony.



§ 18-1.3-106. County jail sentencing alternatives - work, educational, and medical release - home detention - day reporting - definitions

(1) (a) Any county may provide a program whereby any person sentenced to the county jail upon conviction for a crime, nonpayment of any fine or forfeiture, or contempt of court may be granted by the court the privilege of leaving the jail during necessary and reasonable hours for any of the following purposes:

(I) Seeking employment;

(II) Working at his or her employment;

(III) Conducting his or her own business or other self-employed occupation including housekeeping and attending to the needs of the family;

(IV) Attendance at an educational institution;

(V) Medical treatment;

(VI) Home detention; or

(VII) Day reporting.

(b) A court may order a person who would otherwise be sentenced to the county jail upon conviction of a crime to be sentenced directly to an available day reporting program if the court deems such a sentence to be appropriate for the offender.

(1.1) For purposes of this section, "home detention" means an alternative correctional sentence or term of legal supervision wherein a defendant charged or convicted of a misdemeanor, felony, nonpayment of any fine, or contempt of court is allowed to serve his or her sentence or term of supervision, or a portion thereof, within his or her home or other approved residence. Such sentence or term of supervision shall cause the defendant to remain within such defendant's approved residence at all times except for approved employment, court-ordered activities, and medical needs. Supervision of the defendant shall include personal monitoring by an agent or designee of the referring unit of government and monitoring by electronic or global positioning devices that are capable of detecting and reporting the defendant's absence or presence within the approved residence.

(1.3) Before a court may grant a person sentenced to the county jail the privilege of leaving the jail to attend a postsecondary educational institution, the court shall first notify the prosecuting attorney and the postsecondary educational institution of its intention to grant the privilege and request their comments thereon. The notice shall include all relevant information pertaining to the person and the crime for which he or she was convicted. Both the prosecuting attorney and the postsecondary institution shall reply to the court in writing within fourteen days after receipt of the notification or within such other reasonable time in excess of fourteen days as specified by the court. The postsecondary educational institution's reply shall include a statement of whether or not it will accept the person as a student. Acceptance by a state postsecondary educational institution shall be pursuant to section 23-5-106, C.R.S.

(2) Unless directly sentenced to a day reporting program pursuant to paragraph (b) of subsection (1) of this section or unless such privilege is otherwise expressly granted by the sentencing court, the prisoner shall be confined as sentenced. The prisoner may petition the court for such privilege at the time of sentencing or thereafter and, in the discretion of the court, may renew his or her petition. The court may withdraw the privilege at any time by order entered with or without notice.

(3) The sheriff or the director of an alternative sentencing program may endeavor to secure employment for unemployed prisoners under this section. If a prisoner is employed for wages or salary, the sheriff may collect the same or require the prisoner to turn over his or her wages or salary in full when received, and the sheriff shall deposit the same in a trust checking account and shall keep a ledger showing the status of the account of each prisoner.

(4) Every prisoner gainfully employed shall be liable for the cost of his or her board in the jail or the cost of the supervision and administrative services if he or she is home-detained, as fixed by the board of county commissioners. If necessarily absent from jail at mealtime, he or she shall, at his or her request, be furnished with an adequate nourishing lunch to carry to work. The sheriff or the director of the alternative sentencing program, as may be applicable, shall charge his or her account, if he or she has one, for such board. If the prisoner is gainfully self-employed, he or she shall pay the sheriff or the director of the alternative sentencing program for such board, in default of which his or her privilege under this section is automatically forfeited. If the jail food is furnished directly by the county, the sheriff or the director of the alternative sentencing program shall account for and pay over such board payments to the county treasurer. The board of county commissioners may, by resolution, provide that the county furnish or pay for the transportation of prisoners employed under this section to and from the place of employment. The sheriff or the director of the alternative sentencing program shall reimburse the county or other disbursing agent for all such expenses incurred in accordance with this section and article 26 of title 17 as soon as adequate funds are available in the prisoner's account and in accordance with subsection (5)(b) of this section.

(5) By order of the court, the wages or salaries of employed prisoners shall be disbursed by the sheriff for the following purposes, in the order stated:

(a) Payment of any current child support order;

(b) Payment of any child support arrearage;

(b.3) Payment of any child support debt order;

(c) Payment of any spousal maintenance;

(d) Payment of costs for the crime victim compensation fund, pursuant to section 24-4.1-119, C.R.S.;

(e) Payment of surcharges for the victims and witnesses assistance and law enforcement fund, pursuant to section 24-4.2-104, C.R.S.;

(f) Payment of restitution;

(g) Payment of a time payment fee;

(h) Payment of late fees;

(i) Payment of any other fines, fees, or surcharges;

(j) Payment of the board of the prisoner;

(k) Payment of the supervision and administrative services provided to the prisoner during his or her home detention;

(l) Payment of necessary travel expense to and from work and other incidental expenses of the prisoner;

(m) Payment, either in full or ratably, of the prisoner's obligations acknowledged by him or her in writing or which have been reduced to judgment; and

(n) The balance, if any, to the prisoner upon his or her discharge.

(6) The court may by order authorize the sheriff to whom the prisoner is committed to arrange with another sheriff for the employment or home detention of the prisoner in the other's county and, while so employed or so detained, for the prisoner to be in the other's custody but in other respects to be and continue subject to the commitment.

(7) If the prisoner was convicted in a court in another county, the court of record having criminal jurisdiction may, at the request or with the concurrence of the committing court, make all determinations and orders under this section which might otherwise be made by the sentencing court after the prisoner is received at the jail.

(8) The board of county commissioners may, by resolution, direct that functions of the sheriff under either subsection (3) or (5) of this section, or both, be performed by the county department of social services; or, if the board of county commissioners has not so directed, a court of record may order that the prisoner's earnings be collected and disbursed by the clerk of the court. Such order shall remain in force until rescinded by the board or the court, whichever made it.

(9) The county department of social services shall at the request of the court investigate and report to the court the amount necessary for the support of the prisoner's dependents.

(10) The sheriff may refuse to permit the prisoner to exercise his or her privilege to leave the jail as provided in subsection (1) of this section for any breach of discipline or other violation of jail regulations. Any such breach of discipline or other violation of jail regulations shall be reported to the sentencing court.

(11) A prisoner who has been convicted of one of the crimes of violence as defined in section 18-1.3-406 (2), who has been convicted of a sex offense as defined in sections 18-1.3-903 (5) and 18-3-411, who has been convicted of a crime, the underlying factual basis of which was found by the court to include an act of domestic violence, as defined in section 18-6-800.3 (1), or who has been convicted of a class 1 misdemeanor in which a deadly weapon is used shall not be eligible for home detention pursuant to this section.

(12) Repealed.



§ 18-1.3-107. Sentencing order - collateral relief - definitions

(1) At the time a defendant enters into an alternative to sentencing in this part 1, upon the request of the defendant or upon the court's own motion, a court may enter an order of collateral relief for the purpose of preserving or enhancing the defendant's employment or employment prospects and to improve the defendant's likelihood of success in the alternative to sentencing program.

(2) Application contents. (a) An application for an order of collateral relief must cite the grounds for granting the relief, the type of relief sought, and the specific collateral consequence from which the applicant is seeking relief and must include a copy of a recent Colorado bureau of investigation fingerprint-based criminal history records check. The state court administrator may produce an application form that an applicant may submit in application.

(b) The applicant shall provide a copy of the application to the district attorney and to the regulatory or licensing body that has jurisdiction over the collateral consequence from which the applicant is seeking relief, if any, by certified mail or personal service within ten days after filing the application with the court.

(3) An order of collateral relief may relieve a defendant of any collateral consequences of the conviction, whether in housing or employment barriers or any other sanction or disqualification that the court shall specify, including but not limited to statutory, regulatory, or other collateral consequences that the court may see fit to relieve that will assist the defendant in successfully completing probation or a community corrections sentence.

(4) (a) Notwithstanding any other provision of law, an order of collateral relief cannot relieve any collateral consequences imposed by law for licensure by the department of education or any collateral consequences imposed by law for employment with the judicial branch, the department of corrections, division of youth services in the department of human services, or any other law enforcement agency in the state of Colorado.

(b) A court shall not issue an order of collateral relief if the defendant:

(I) Has been convicted of a felony that included an element that requires a victim to suffer permanent disability;

(II) Has been convicted of a crime of violence as described in section 18-1.3-406; or

(III) Is required to register as a sex offender pursuant to section 16-22-103, C.R.S.

(5) Hearing. (a) The court may conduct a hearing or include a hearing on the matter at the defendant's sentencing hearing on the application or on any matter relevant to the granting or denying of the application and may take testimony under oath.

(b) The court may hear testimony from victims or any proponent or opponent of the application and may hear argument from the petitioner and the district attorney.

(6) Standard for granting relief. (a) A court may issue an order of collateral relief if the court finds that:

(I) The order of collateral relief is consistent with the applicant's rehabilitation; and

(II) Granting the application would improve the applicant's likelihood of success in reintegrating into society and is in the public's interest.

(b) The court that previously issued an order of collateral relief, on its own motion or either by cause shown by the district attorney or on grounds offered by the applicant, may at any time issue a subsequent judgment to enlarge, limit, or circumscribe the relief previously granted.

(c) Upon the motion of the district attorney or probation officer or upon the court's own motion, a court may revoke an order of collateral relief upon evidence of a subsequent criminal conviction or proof that the defendant is no longer entitled to relief. Any bars, prohibitions, sanctions, and disqualifications thereby relieved shall be reinstated as of the date of the written order of revocation. The court shall provide a copy of the order of revocation to the holder and to any regulatory or licensing entity that the defendant noticed in his or her motion for relief.

(7) If the court issues an order of collateral relief, it shall send a copy of the order of collateral relief through the Colorado integrated criminal justice information system to the Colorado bureau of investigation, and the Colorado bureau of investigation shall note in the applicant's record in the Colorado crime information center that the order of collateral relief was issued.

(8) Definitions. As used in this section, unless the context otherwise requires:

(a) "Collateral consequence" means a collateral sanction or a disqualification.

(b) "Collateral sanction" means a penalty, prohibition, bar, or disadvantage, however denominated, imposed on an individual as a result of the individual's conviction of an offense, which penalty, prohibition, bar, or disadvantage applies by operation of law regardless of whether the penalty, prohibition, bar, or disadvantage is included in the judgment or sentence. "Collateral sanction" does not include imprisonment, probation, parole, supervised release, forfeiture, restitution, fine, assessment, costs of prosecution, or a restraint or sanction on an individual's driving privilege.

(c) "Conviction" or "convicted" means a verdict of guilty by a judge or jury or a plea of guilty or nolo contendere that is accepted by the court or a conviction of a crime under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States, which, if committed within this state, would be a felony or misdemeanor. "Conviction" or "convicted" also includes having received a deferred judgment and sentence; except that a person shall not be deemed to have been convicted if the person has successfully completed a deferred sentence.

(d) "Disqualification" means a penalty, prohibition, bar, or disadvantage, however denominated, that an administrative agency, governmental official, or court in a civil proceeding is authorized, but not required, to impose on an individual on grounds relating to the individual's conviction of an offense.






Part 2 - Probation

§ 18-1.3-201. Application for probation

(1) (a) A person who has been convicted of an offense, other than a class 1 felony or a class 2 petty offense, is eligible to apply to the court for probation.

(b) Repealed.

(2) (a) The provisions of this subsection (2) shall apply to any person whose application for probation is based on a conviction for a felony, which conviction occurred before May 25, 2010.

(a.5) A person who has been twice or more convicted of a felony under the laws of this state, any other state, or the United States prior to the conviction on which his or her application is based shall not be eligible for probation.

(b) Notwithstanding any other provision of law except the provisions of paragraph (c) of this subsection (2), a person who has been convicted of one or more felonies under the laws of this state, any other state, or the United States within ten years prior to a class 1, 2, or 3 felony conviction on which his or her application is based shall not be eligible for probation.

(c) Notwithstanding the provisions of paragraph (a.5) of this subsection (2) and subsection (4) of this section, an offender convicted of a violation of section 18-18-403.5 may be eligible for probation upon recommendation of the district attorney.

(d) Repealed.

(2.1) Repealed.

(2.5) (a) The provisions of this subsection (2.5) shall apply to any person whose application for probation is based on a conviction for a felony, which conviction occurred on or after May 25, 2010.

(b) Except as described in paragraph (a) of subsection (4) of this section, a person who has been twice or more convicted of a felony upon charges separately brought and tried and arising out of separate and distinct criminal episodes under the laws of this state, any other state, or the United States prior to the conviction on which his or her application is based shall not be eligible for probation if the current conviction or a prior conviction is for:

(I) First or second degree murder, as described in section 18-3-102 or 18-3-103;

(II) Manslaughter, as described in section 18-3-104;

(III) First or second degree assault, as described in section 18-3-202 or 18-3-203;

(IV) First or second degree kidnapping, as described in section 18-3-301 or 18-3-302;

(V) A sexual offense as described in part 4 of article 3 of this title;

(VI) First degree arson, as described in section 18-4-102;

(VII) First or second degree burglary, as described in section 18-4-202 or 18-4-203;

(VIII) Robbery, as described in section 18-4-301;

(IX) Aggravated robbery, as described in section 18-4-302 or 18-4-303;

(X) Theft from the person of another, as described in section 18-4-401 (5);

(XI) Any felony offense committed against a child, as described in article 3, 6, or 7 of this title; or

(XII) Any criminal attempt or conspiracy to commit any of the offenses specified in this paragraph (b).

(c) Failure to register as a sex offender, as described in section 18-3-412.5, shall not constitute a sexual offense for the purposes of subparagraph (V) of paragraph (b) of this subsection (2.5).

(3) An application for probation shall be in writing upon forms furnished by the court, but, when the defendant has been convicted of a misdemeanor or any petty offense, the court, in its discretion, may waive the written application for probation.

(4) (a) (I) The restrictions upon eligibility for probation in subsections (2) and (2.5) of this section may be waived by the sentencing court regarding a particular defendant upon recommendation of the district attorney approved by an order of the sentencing court.

(II) Repealed.

(b) Upon entry of an order pursuant to this subsection (4) regarding a particular defendant, such defendant shall be deemed to be eligible to apply to the court for probation pursuant to this section.

(5) For purposes of paragraph (a.5) of subsection (2) of this section and paragraph (a) of subsection (2.5) of this section, "conviction" means a verdict of guilty or the entry of a plea of guilty or nolo contendere. "Conviction" does not include a plea to a deferred judgment and sentence pursuant to section 18-1.3-102 until the deferred judgment and sentence is revoked.



§ 18-1.3-202. Probationary power of court

(1) (a) When it appears to the satisfaction of the court that the ends of justice and the best interest of the public, as well as the defendant, will be served thereby, the court may grant the defendant probation for such period and upon such terms and conditions as it deems best. The length of probation shall be subject to the discretion of the court and may exceed the maximum period of incarceration authorized for the classification of the offense of which the defendant is convicted but shall not exceed five years for any misdemeanor or petty offense. If the court chooses to grant the defendant probation, the order placing the defendant on probation shall take effect upon entry and, if any appeal is brought, shall remain in effect pending review by an appellate court unless the court grants a stay of probation pursuant to section 16-4-201. Unless an appeal is filed that raises a claim that probation was granted contrary to the provisions of this title, the trial court shall retain jurisdiction of the case for the purpose of adjudicating complaints filed against the defendant that allege a violation of the terms and conditions of probation. In addition to imposing other conditions, the court has the power to commit the defendant to any jail operated by the county or city and county in which the offense was committed during such time or for such intervals within the period of probation as the court determines. Except as described in subsection (1)(b) of this section, the aggregate length of any such commitment whether continuous or at designated intervals may not exceed ninety days for a felony, sixty days for a misdemeanor, or ten days for a petty offense unless it is a part of a work release program pursuant to section 18-1.3-207. That the defendant submit to commitment imposed under this section is deemed a condition of probation.

(b) For a defendant who is convicted of a felony offense described in section 42-4-1301 (1)(a), (1)(b), or (2)(a), the aggregate length of any commitment to a county jail is determined as provided in section 42-4-1307 (6.5)(b).

(2) The probation department in each judicial district may enter into agreements with any state agency or other public agency, any corporation, and any private agency or person to provide supervision or other services for defendants placed on probation by the court. The agreements shall not include management of any intensive supervision probation programs created pursuant to section 18-1.3-208.



§ 18-1.3-203. Criteria for granting probation

(1) The court, subject to the provisions of this title and title 16, C.R.S., and having considered the purposes of sentencing described in section 18-1-102.5, in its discretion may grant probation to a defendant unless, having regard to the nature and circumstances of the offense and to the history and character of the defendant, it is satisfied that imprisonment is the more appropriate sentence for the protection of the public because:

(a) There is undue risk that during a period of probation the defendant will commit another crime; or

(b) The defendant is in need of correctional treatment that can most effectively be provided by a sentence to imprisonment as authorized by section 18-1.3-104; or

(c) A sentence to probation will unduly depreciate the seriousness of the defendant's crime or undermine respect for law; or

(d) His or her past criminal record indicates that probation would fail to accomplish its intended purposes; or

(e) The crime, the facts surrounding it, or the defendant's history and character when considered in relation to statewide sentencing practices relating to persons in circumstances substantially similar to those of the defendant do not justify the granting of probation.

(2) The following factors, or the converse thereof where appropriate, while not controlling the discretion of the court, shall be accorded weight in making determinations called for by subsection (1) of this section:

(a) The defendant's criminal conduct neither caused nor threatened serious harm to another person or his or her property;

(b) The defendant did not plan or expect that his or her criminal conduct would cause or threaten serious harm to another person or his or her property;

(c) The defendant acted under strong provocation;

(d) There were substantial grounds which, though insufficient to establish a legal defense, tend to excuse or justify the defendant's conduct;

(e) The victim of the defendant's conduct induced or facilitated its commission;

(f) The defendant has made or will make restitution or reparation to the victim of his or her conduct for the damage or injury which was sustained;

(g) The defendant has no history of prior criminal activity or has led a law-abiding life for a substantial period of time before the commission of the present offense;

(h) The defendant's conduct was the result of circumstances unlikely to recur;

(i) The character, history, and attitudes of the defendant indicate that he or she is unlikely to commit another crime;

(j) The defendant is particularly likely to respond affirmatively to probationary treatment;

(k) The imprisonment of the defendant would entail undue hardship to himself or herself or his or her dependents;

(l) The defendant is elderly or in poor health;

(m) The defendant did not abuse a public position of responsibility or trust;

(n) The defendant cooperated with law enforcement authorities by bringing other offenders to justice, or otherwise.

(3) Nothing in this section shall be deemed to require explicit reference to these factors in a presentence report or by the court at sentencing.



§ 18-1.3-204. Conditions of probation - interstate compact probation transfer cash fund - creation

(1) (a) The conditions of probation shall be such as the court in its discretion deems reasonably necessary to ensure that the defendant will lead a law-abiding life and to assist the defendant in doing so. The court shall provide as explicit conditions of every sentence to probation that the defendant not commit another offense during the period for which the sentence remains subject to revocation, that the defendant make restitution pursuant to part 6 of this article and article 18.5 of title 16, C.R.S., that the defendant comply with any court orders regarding substance abuse testing and treatment issued pursuant to sections 18-1.3-209 and 18-1.3-211 and article 11.5 of title 16, C.R.S., and that the defendant comply with any court orders regarding the treatment of sex offenders issued pursuant to article 11.7 of title 16, C.R.S. The court shall provide as an explicit condition of every sentence to probation that the defendant not harass, molest, intimidate, retaliate against, or tamper with the victim of or any prosecution witnesses to the crime, unless the court makes written findings that such condition is not necessary.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), unless the defendant is sentenced to probation for a conviction of a crime under article 43.3 of title 12, C.R.S., the possession or use of medical marijuana, as authorized pursuant to section 14 of article XVIII of the state constitution, shall not be considered another offense such that its use constitutes a violation of the terms of probation.

(1.5) If the defendant is being sentenced to probation as a result of a conviction of a felony offense or a qualifying misdemeanor offense pursuant to the "Interstate Compact for Adult Offender Supervision", part 28 of article 60 of title 24, C.R.S., a condition of probation shall be that the court shall require the defendant to execute or subscribe a written prior waiver of extradition stating that the defendant consents to extradition to this state and waives all formal proceedings in the event that he or she is arrested in another state while at liberty on such bail bond and acknowledging that he or she shall not be admitted to bail in any other state pending extradition to this state. If the offender is returned to the state pursuant to the "Interstate Compact for Adult Offender Supervision", part 28 of article 60 of title 24, C.R.S., a court may not impose the cost of the offender's return on the offender.

(2) (a) When granting probation, the court may, as a condition of probation, require that the defendant:

(I) Work faithfully at a suitable employment or faithfully pursue a course of study or of vocational training that will equip the defendant for suitable employment;

(II) Undergo available medical or psychiatric treatment and remain in a specified institution if required for that purpose. In any case where inpatient psychiatric treatment is indicated, the court shall proceed in accordance with article 65 of title 27, C.R.S., and require the defendant to comply with the recommendation of the professional person in charge of the evaluation required pursuant to section 27-65-105 or 27-65-106, C.R.S.

(III) Attend or reside in a facility established for the instruction, recreation, or residence of persons on probation;

(III.5) Participate in restorative justice practices, as defined in section 18-1-901 (3)(o.5), if available in the jurisdiction, and the defendant is determined suitable by a designated restorative justice practices facilitator. If a defendant wants to participate in restorative justice practices, the defendant must make the request to the district attorney or the law enforcement agency administering the program and may not make the request to the victim. If requested by the defendant, district attorney, or law enforcement agency, a victim-offender conference may only be conducted after the victim is consulted by the district attorney and offered the opportunity to participate or submit a victim impact statement. If a victim elects not to attend, a victim offender conference may be held with a suitable victim surrogate or victim advocate, and the victim may submit a victim-impact statement. To be eligible for restorative justice practices, the defendant shall not have been convicted of unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S., a crime in which the underlying factual basis involves domestic violence, as defined in section 18-6-800.3 (1), stalking as defined in section 18-3-602, or violation of a protection order as defined in section 18-6-803.5. Any statements made during a restorative justice conference shall be confidential and shall not be used as a basis for charging or prosecuting the defendant unless the defendant commits a chargeable offense during the conference. Failure to complete the requirements arising from a restorative justice conference may be considered a violation of probation. Nothing in this subparagraph (III.5) shall be construed to require a victim to participate in restorative justice practices or a restorative justice victim-offender conference.

(IV) Support the defendant's dependents and meet other family responsibilities, including arranging and fulfilling a payment plan for current child support, child support arrearages, and child support debt due under a court or administrative order through any delegate child support enforcement unit that may have a child support case with the defendant;

(V) Pay reasonable costs of the court proceedings or costs of supervision of probation, or both. The probation supervision fee shall be fifty dollars per month for the length of ordered probation. Notwithstanding the amount specified in this subparagraph (V), the court may lower the costs of supervision of probation to an amount the defendant will be able to pay. The court shall fix the manner of performance for payment of the fee. If the defendant receives probation services from a private provider, the court shall order the defendant to pay the probation supervision fee directly to the provider. The fee shall be imposed for the length of ordered probation.

(VI) Pay any fines or fees imposed by the court;

(VI.5) Repay all or part of any reward paid by a crime stopper organization that led to the defendant's arrest and conviction in accordance with article 15.7 of title 16, C.R.S.;

(VII) Refrain from possessing a firearm, destructive device, or other dangerous weapon unless granted written permission by the court or probation officer;

(VIII) Refrain from excessive use of alcohol or any unlawful use of controlled substances, as defined in section 18-18-102 (5), or of any other dangerous or abusable drug without a prescription; except that the court shall not, as a condition of probation, prohibit the possession or use of medical marijuana, as authorized pursuant to section 14 of article XVIII of the state constitution, unless:

(A) The defendant is sentenced to probation for conviction of a crime under article 43.3 of title 12, C.R.S.; or

(B) The court determines, based on any material evidence, that a prohibition against the possession or use of medical marijuana is necessary and appropriate to accomplish the goals of sentencing as stated in section 18-1-102.5;

(IX) Report to a probation officer at reasonable times as directed by the court or the probation officer;

(X) Permit the probation officer to visit the defendant at reasonable times at the defendant's home and elsewhere;

(XI) Remain within the jurisdiction of the court, unless granted permission to leave by the court or the probation officer;

(XII) Answer all reasonable inquiries by the probation officer and promptly notify the probation officer of any change in address or employment;

(XIII) Be subject to home detention as defined in section 18-1.3-106 (1.1);

(XIV) Be restrained from contact with the victim or the victim's family members in cases in which the defendant was convicted of a crime, the underlying factual basis of which included an act of domestic violence, as defined in section 18-6-800.3 (1);

(XIV.5) Be subject to electronic or global position monitoring;

(XV) Satisfy any other conditions reasonably related to the defendant's rehabilitation and the purposes of probation.

(b) When granting probation, in addition to the consideration of the provisions set forth in paragraph (a) of this subsection (2), the court shall order as a condition of probation in cases in which the defendant was convicted of a crime, the underlying factual basis of which included an act of domestic violence, as defined in section 18-6-800.3 (1), that the defendant:

(I) Comply with existing court orders regarding family support;

(II) Comply with any existing court orders concerning a proceeding to determine paternity, custody, the allocation of decision-making responsibility, parenting time, or support;

(III) Comply with the terms of any protection order in effect against the defendant during the probation period;

(IV) Refrain from possessing a firearm, destructive device, or other dangerous weapon, unless granted written permission by the court or probation officer which shall not be granted in such domestic violence cases unless:

(A) It is required by the defendant's employment; and

(B) The court finds that the defendant's possession of the weapon does not endanger the victim or the victim's children; and

(C) The weapon is stored away from the home and the yard surrounding the home.

(c) If the court orders counseling or treatment as a condition of probation, unless the court makes a specific finding that treatment in another facility or with another person is warranted, the court shall order that the treatment or counseling be at a facility or with a person:

(I) Approved by the office of behavioral health in the department of human services, established in article 80 of title 27, if the treatment is for alcohol or drug abuse;

(II) Certified or approved by the sex offender management board, established in section 16-11.7-103, C.R.S., if the offender is a sex offender;

(III) Certified or approved by the domestic violence offender management board created in section 16-11.8-103, C.R.S., if the offender was convicted of or the underlying factual basis of the offense included an act of domestic violence as defined in section 18-6-800.3; or

(IV) Licensed or certified by the division of adult parole in the department of corrections, the department of regulatory agencies, the office of behavioral health in the department of human services, the state board of nursing, or the Colorado medical board, whichever is appropriate for the required treatment or counseling.

(d) Notwithstanding the provisions of paragraph (c) of this subsection (2), if the court orders counseling or treatment as a condition of probation for an offender convicted of an offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., the court shall order such treatment or counseling be at a facility or with a person listed in paragraph (c) of this subsection (2), and the court may not make a specific finding that treatment in another facility or with another person is warranted.

(e) If the defendant is convicted of an offense that subjects the defendant to genetic testing pursuant to section 16-11-102.4, C.R.S., the court shall assess to the defendant the cost of collecting and testing a biological substance sample from the defendant as required in section 16-11-102.4, C.R.S.

(2.2) When granting probation, the court may include as a condition of probation a requirement that the defendant participate in drug treatment. If the defendant's assessed treatment need is for residential treatment, the court may make residential drug treatment a condition of probation and may place the offender in a community corrections program that can provide the appropriate level of treatment subject to the provision of section 18-1.3-301 (4).

(2.3) (a) When granting probation, the court may, as a condition of probation, require any defendant who is less than eighteen years of age at the time of sentencing to attend school or an educational program or to work toward the attainment of a high school diploma or the successful completion of a high school equivalency examination, as that term is defined in section 22-33-102 (8.5), C.R.S.; except that the court shall not require any such juvenile to attend a school from which he or she has been expelled without the prior approval of that school's local board of education.

(b) Following specification of the terms and conditions of probation for a defendant who is less than eighteen years of age at the time of sentencing, where the conditions of probation include the requirement that the defendant attend school, the court shall notify the school district in which the defendant will be enrolled of such requirement.

(2.5) The order of priority for any payments required of a defendant pursuant to subparagraph (IV), (V), (VI), or (VI.5) of paragraph (a) of subsection (2) of this section shall be as follows:

(a) Payment of a current child support order;

(b) Payment of child support arrearage;

(c) Payment of child support debt order;

(d) Payment of spousal maintenance;

(e) Payment of costs for the crime victim compensation fund, pursuant to section 24-4.1-119, C.R.S.;

(f) Payment of surcharges for the victims and witnesses assistance and law enforcement fund, pursuant to section 24-4.2-104, C.R.S.;

(g) Payment of restitution;

(h) Payment of a time payment fee;

(i) Payment of late fees;

(i.2) Payment of probation supervision fees;

(i.4) Payment of a drug offender surcharge pursuant to article 19 of this title;

(i.6) Payment of a sex offender surcharge pursuant to article 21 of this title;

(i.7) Payment of a surcharge for a crime against an at-risk person pursuant to section 18-6.5-107;

(i.8) Payment of collection and chemical testing of a biological substance to determine the genetic markers thereof;

(i.9) Payment of a surcharge related to the address confidentiality program pursuant to section 24-30-2114, C.R.S.;

(j) Payment of any other fines, fees, or surcharges; and

(k) Repayment of all or part of any reward paid by a crime stopper organization that led to the defendant's arrest and conviction.

(3) When a defendant is granted probation, he or she shall be given a written statement explicitly setting forth the conditions on which he or she is being released.

(4) (a) For good cause shown and after notice to the defendant, the district attorney, and the probation officer, and after a hearing if the defendant or the district attorney requests it, the judge may reduce or increase the term of probation or alter the conditions or impose new conditions.

(b) (I) If an offender applies to transfer his or her probation to another state, the offender shall pay a filing fee of one hundred dollars, unless the offender is indigent.

(II) (A) The clerk of the court shall transmit all moneys collected pursuant to this paragraph (b) to the state treasurer, who shall credit the same to the interstate compact probation transfer cash fund, which fund is hereby created and referred to in this paragraph (b) as the "fund". Beginning January 1, 2013, the moneys in the fund are subject to annual appropriation by the general assembly to the judicial department for the direct and indirect costs associated with returning probationers to Colorado. The state treasurer may invest any moneys in the fund not expended for the purpose of this paragraph (b) as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.

(B) On or after January 1, 2013, a law enforcement agency may submit to the state court administrator a request to be reimbursed for the costs of returning a probationer pursuant to the "Interstate Compact for Adult Offender Supervision", part 28 of article 60 of title 24, C.R.S., incurred on or after January 1, 2013. The state court administrator shall, to the extent that funds are available, reimburse reasonable costs incurred by a law enforcement agency for the return of the probationer.



§ 18-1.3-205. Restitution as a condition of probation

As a condition of every sentence to probation, the court shall order that the defendant make full restitution pursuant to the provisions of part 6 of this article and article 18.5 of title 16, C.R.S. Such order shall require the defendant to make restitution within a period of time specified by the court. Such restitution shall be ordered by the court as a condition of probation.



§ 18-1.3-206. Repayment of crime stopper reward as a condition of probation

(1) As a condition of every sentence to probation where information received through a crime stopper organization led to the arrest and felony conviction of a defendant, the court may require such defendant, as a condition of probation, to repay all or part of any reward paid by such organization. The amount of such repayment shall not exceed the actual reward paid by any crime stopper organization and shall be used solely for paying rewards. The court shall fix the manner and time of repayment.

(2) In the event the defendant fails to repay the crime stopper reward in accordance with an order of the court, the defendant shall be returned to the sentencing court and the court, upon proof of failure to pay, may:

(a) Modify the amount of the repayment;

(b) Extend the period of probation;

(c) Order the defendant committed to jail with work release privileges; or

(d) Revoke probation and impose the sentence otherwise required by law.

(3) When, as a result of a plea bargain agreement, a defendant is ordered to repay a reward pursuant to subsection (1) of this section, the department or agency supervising the collection of such repayment may assess a charge of fifteen dollars to the defendant for collection of each bad check or each bad check received as a repayment.

(4) Any order for the repayment of all or part of a crime stopper reward as a condition of probation shall be prioritized in accordance with section 18-1.3-204 (2.5).

(5) As used in this section, unless the context otherwise requires:

(a) "Bad check" has the same meaning provided in section 16-7-404.

(b) "Crime stopper organization" has the same meaning provided in section 16-15.7-102 (1), C.R.S.



§ 18-1.3-207. Work and education release programs

(1) As a specific condition of probation for a person convicted of a felony or misdemeanor, the court may require the probationer to participate for a period not to exceed two years or the term to which he or she might be sentenced for the offense committed, whichever is less, in a supervised work release or education release program. Utilization of the county jail, a municipal jail, or any other facility may be used for the probationer's full-time confinement, care, and maintenance, except for the time he or she is released for scheduled work or education.

(1.1) Before a final ruling by the court authorizing a probationer to participate in a supervised education release program, the court shall notify the prosecuting attorney and the postsecondary educational institution requesting their comments on the pending release. The notice shall include all relevant information pertaining to the probationer and to the nature of the crime for which he or she was convicted. Both the prosecuting attorney and the postsecondary educational institution shall reply to the court in writing within fourteen days after receipt of the notification or within such other reasonable time in excess of fourteen days as specified by the court. The postsecondary educational institution's reply shall include a statement of whether or not it will accept the probationer as a student. Acceptance by a state postsecondary educational institution shall be pursuant to section 23-5-106, C.R.S.

(2) All employment income of a probationer participating in a work release program shall be received and deposited by the probation officer in the registry of the court. The court shall order disbursement of the funds so deposited in payment of the following items which are listed in the order of their priority:

(a) Any current child support order;

(b) Any child support arrearage;

(c) Any child support debt order;

(d) Any spousal maintenance;

(e) Costs for the crime victim compensation fund, pursuant to section 24-4.1-119, C.R.S.;

(f) Surcharges for the victims and witnesses assistance and law enforcement fund, pursuant to section 24-4.2-104, C.R.S.;

(g) Restitution;

(h) A time payment fee;

(i) Late fees;

(j) Any other fines, fees, or surcharges;

(k) Room, board, and work supervision inside and outside the county jail or other facility; and

(l) The probationer.

(3) Any acts by the probationer in violation of the conditions of probation under subsection (1) of this section may be asserted as a basis for revocation of probation as provided in sections 16-11-205 and 16-11-206, C.R.S., and any willful failure to return to the jail or other facility may be punishable as an escape under section 18-8-208.



§ 18-1.3-208. Intensive supervision probation programs - legislative declaration

(1) The general assembly finds and declares that intensive supervision probation programs are an effective and desirable alternative to sentences to imprisonment, community corrections, or jail. It is the purpose of this section to encourage the judicial department to establish programs for the intensive supervision of selected probationers. It is the intent of the general assembly that such programs be formulated so that they protect the safety and welfare of the public in the community where the programs are operating and throughout the state of Colorado.

(2) The judicial department may establish an intensive supervision probation program in any judicial district or combination of judicial districts in order to provide supervision tailored to the specific characteristics that produce a risk classification requiring intensive services for the offender and to facilitate the offender's participation in rehabilitative programs intended to address those characteristics. When establishing such programs, the judicial department shall seek the counsel of the chief judge of the district court, the office of the district attorney, the state public defender or his or her designee, the county sheriff, the chief probation officer in the judicial district, the department of corrections, the local community corrections board, and members of the public at-large.

(3) The judicial department shall require that offenders in the program receive the highest level of supervision that is provided to probationers.

(4) When the court sentences any offender to probation, the probation department shall complete an initial assessment of the offender's risk and needs, using valid assessment tools approved by the state court administrator's office. Offenders who are determined through assessment to be high risk and who meet the acceptance criteria may be placed in an intensive supervision probation program by probation. Furthermore, intensive supervision probation may be used for an offender who has been under the supervision of probation for a period of time and a reassessment indicates the offender's risk of reoffense has increased to high and the offender meets the acceptance criteria of the intensive program. For purposes of this section, "offender" shall have the same meaning as that set forth in section 17-27-102 (6), C.R.S.

(5) The judicial department shall have the power to establish and enforce standards and criteria for the administration of intensive supervision probation programs.

(6) (a) It is the intent of the general assembly in enacting this subsection (6) to recognize that high-risk offenders can be managed in the community with the appropriate supervision and the use of evidence-based treatment programs and practices.

(b) The judicial department is directed to create and implement intensive supervision probation programs based on the current evidence for reducing recidivism by October 1, 2013. Intensive supervision probation programs must require the use of validated assessments to determine the offender's risk of reoffending. The judicial department shall develop acceptance criteria for placement in all intensive supervision probation programs. The judicial department shall develop criteria for offenders to transition from intensive supervision probation programs to regular probation, based on assessment of risk and need and program compliance. An offender may not be placed in or transferred out of an intensive supervision probation program without meeting established criteria.



§ 18-1.3-209. Substance abuse assessment required

(1) Each person convicted of a felony committed on or after July 1, 1992, and each person convicted of a misdemeanor or petty offense on or after July 1, 2008, who is to be considered for probation or a deferred judgment and sentence that includes supervision by the probation department, shall be required to submit to an assessment for the use of controlled substances or alcohol developed pursuant to section 16-11.5-102 (1)(a), C.R.S., as part of the presentence or probation investigation required pursuant to section 16-11-102, C.R.S., or, if the investigation is waived pursuant to section 16-11-102 (4), C.R.S., and the person is sentenced to probation or supervised by a probation officer, then as a part of intake.

(2) The court shall order each person required to submit to an assessment pursuant to subsection (1) of this section to comply with the recommendations of the alcohol and drug assessment. If the person is sentenced to probation, a deferred judgment and sentence that includes supervision by the probation department, or any other sentence except a sentence only to jail, the person shall be ordered to comply with the recommendations as a condition or as part of the sentence imposed, at the person's own expense, unless the person is indigent.

(3) The assessment required by subsection (1) of this section shall be at the expense of the person assessed, unless the person is indigent.



§ 18-1.3-210. Counseling or treatment for alcohol or drug abuse or substance use disorder

(1) In any case in which treatment or counseling for alcohol or drug abuse or a substance use disorder is authorized in connection with a deferred prosecution, deferred judgment and sentence, or probation, the court may require the defendant to obtain counseling or treatment for the condition. If the court orders the counseling or treatment, the court shall order that the counseling or treatment is obtained from a treatment facility or person approved by the office of behavioral health in the department of human services, established in article 80 of title 27, unless the court makes a finding that counseling or treatment in another facility or with another person is warranted. If the defendant voluntarily submits himself or herself for treatment or counseling, the district attorney and the court may consider his or her willingness to correct his or her condition as a basis for granting deferred prosecution or deferred judgment and sentence.

(2) Notwithstanding the provisions of subsection (1) of this section, in any case in which treatment or counseling for alcohol or drug abuse or a substance use disorder is authorized and ordered by the court in connection with a deferred prosecution, deferred judgment and sentence, or probation for an offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), the court shall order that the counseling or treatment is obtained from a treatment facility or person approved by the office of behavioral health in the department of human services, established in article 80 of title 27.



§ 18-1.3-211. Sentencing of felons - parole of felons - treatment and testing based upon assessment required

(1) Each person sentenced by the court for a felony committed on or after July 1, 1992, is required, as a part of any sentence to probation, community corrections, or incarceration with the department of corrections, to undergo periodic testing and treatment for substance abuse that is appropriate to the felon based upon the recommendations of the assessment made pursuant to section 18-1.3-209, or based upon any subsequent recommendations by the department of corrections, the judicial department, or the division of criminal justice of the department of public safety, whichever is appropriate. Any testing or treatment must be at a facility or with a person approved by the office of behavioral health in the department of human services, established in article 80 of title 27, and at the felon's own expense, unless he or she is indigent.

(2) Each person placed on parole by the state board of parole on or after July 1, 1992, is required, as a condition of parole, to undergo periodic testing and treatment for substance abuse that is appropriate to the parolee based upon the recommendations of the assessment made pursuant to section 18-1.3-209 or any assessment or subsequent reassessment made regarding the parolee during his or her incarceration or any period of parole. Any testing or treatment must be at a facility or with a person approved by the office of behavioral health in the department of human services, established in article 80 of title 27, and at the parolee's own expense, unless he or she is indigent.



§ 18-1.3-212. Drug testing of offenders by judicial department - pilot program

The judicial department is hereby authorized and directed to develop as soon as possible a pilot program for the drug testing of persons during presentence investigation and on probation. Such program shall include testing of persons during presentence investigation and may include random drug testing when an offender is assigned to specialized treatment and rehabilitation programs.



§ 18-1.3-213. Sentencing order - collateral relief - definitions

(1) At the time of sentencing, upon the request of the defendant or upon the court's own motion, a court that sentences the defendant to probation may enter an order of collateral relief for the purpose of preserving or enhancing the defendant's employment or employment prospects and to improve the defendant's likelihood of success on probation or in the community corrections program.

(2) Application contents. (a) An application for an order of collateral relief must cite the grounds for granting the relief, the type of relief sought, and the specific collateral consequence from which the applicant is seeking relief and must include a copy of a recent Colorado bureau of investigation fingerprint-based criminal history records check. The state court administrator may produce an application form that an applicant may submit in application.

(b) The applicant shall provide a copy of the application to the district attorney and to the regulatory or licensing body that has jurisdiction over the collateral consequence from which the applicant is seeking relief, if any, by certified mail or personal service within ten days after filing the application with the court.

(3) An order of collateral relief may relieve a defendant of any collateral consequences of the conviction, whether in housing or employment barriers or any other sanction or disqualification that the court shall specify, including but not limited to statutory, regulatory, or other collateral consequences that the court may see fit to relieve that will assist the defendant in successfully completing probation or a community corrections sentence.

(4) (a) Notwithstanding any other provision of law, an order of collateral relief cannot relieve any collateral consequences imposed by law for licensure by the department of education or any collateral consequences imposed by law for employment with the judicial branch, the department of corrections, division of youth services in the department of human services, or any other law enforcement agency in the state of Colorado.

(b) A court shall not issue an order of collateral relief if the defendant:

(I) Has been convicted of a felony that included an element that requires a victim to suffer permanent disability;

(II) Has been convicted of a crime of violence as described in section 18-1.3-406; or

(III) Is required to register as a sex offender pursuant to section 16-22-103, C.R.S.

(5) Hearing. (a) The court may conduct a hearing or include a hearing on the matter at the defendant's sentencing hearing on the application or on any matter relevant to the granting or denying of the application and may take testimony under oath.

(b) The court may hear testimony from victims or any proponent or opponent of the application and may hear argument from the petitioner and the district attorney.

(6) Standard for granting relief. (a) A court may issue an order of collateral relief if the court finds that:

(I) The order of collateral relief is consistent with the applicant's rehabilitation; and

(II) Granting the application would improve the applicant's likelihood of success in reintegrating into society and is in the public's interest.

(b) The court that previously issued an order of collateral relief, on its own motion or either by cause shown by the district attorney or on grounds offered by the applicant, may at any time issue a subsequent judgment to enlarge, limit, or circumscribe the relief previously granted.

(c) Upon the motion of the district attorney or probation officer or upon the court's own motion, a court may revoke an order of collateral relief upon evidence of a subsequent criminal conviction or proof that the defendant is no longer entitled to relief. Any bars, prohibitions, sanctions, and disqualifications thereby relieved shall be reinstated as of the date of the written order of revocation. The court shall provide a copy of the order of revocation to the holder and to any regulatory or licensing entity that the defendant noticed in his or her motion for relief.

(7) If the court issues an order of collateral relief, it shall send a copy of the order of collateral relief through the Colorado integrated criminal justice information system to the Colorado bureau of investigation, and the Colorado bureau of investigation shall note in the applicant's record in the Colorado crime information center that the order of collateral relief was issued.

(8) Definitions. As used in this section, unless the context otherwise requires:

(a) "Collateral consequence" means a collateral sanction or a disqualification.

(b) "Collateral sanction" means a penalty, prohibition, bar, or disadvantage, however denominated, imposed on an individual as a result of the individual's conviction of an offense, which penalty, prohibition, bar, or disadvantage applies by operation of law regardless of whether the penalty, prohibition, bar, or disadvantage is included in the judgment or sentence. "Collateral sanction" does not include imprisonment, probation, parole, supervised release, forfeiture, restitution, fine, assessment, costs of prosecution, or a restraint or sanction on an individual's driving privilege.

(c) "Conviction" or "convicted" means a verdict of guilty by a judge or jury or a plea of guilty or nolo contendere that is accepted by the court or a conviction of a crime under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States, which, if committed within this state, would be a felony or misdemeanor. "Conviction" or "convicted" also includes having received a deferred judgment and sentence; except that a person shall not be deemed to have been convicted if the person has successfully completed a deferred sentence.

(d) "Disqualification" means a penalty, prohibition, bar, or disadvantage, however denominated, that an administrative agency, governmental official, or court in a civil proceeding is authorized, but not required, to impose on an individual on grounds relating to the individual's conviction of an offense.






Part 3 - Community Corrections and Specialized Restitution and Community Service Programs

§ 18-1.3-301. Authority to place offenders in community corrections programs

(1) (a) Any judge of a district court may refer any offender convicted of a felony to a community corrections program unless such offender is required to be sentenced pursuant to section 18-1.3-406 (1) or a sentencing provision that requires a sentence to the department of corrections. If an offender who is sentenced pursuant to section 18-1.3-406 (1) has such sentence modified upon the finding of unusual and extenuating circumstances pursuant to such section, such offender may be referred to a community corrections program if such offender is otherwise eligible for such program and is approved for placement pursuant to section 17-27-103 (5), C.R.S., and section 17-27-104 (3), C.R.S. For the purposes of this article, persons sentenced pursuant to the provisions of sections 19-2-908 (1)(a)(I) and (1)(c)(I)(B) and 19-2-910 (2), C.R.S., shall be deemed to be offenders.

(b) In making a direct sentence to a community corrections program, the sentencing court may impose a sentence to community corrections which includes terms, lengths, and conditions pursuant to section 18-1.3-401. The sentencing court may also refer any offender to a community corrections program as a condition of probation pursuant to section 18-1.3-202. Any placement of offenders referred as a direct sentence or as a condition of probation shall be subject to approval pursuant to section 17-27-103 (5), C.R.S., and section 17-27-104 (3), C.R.S.

(b.5) As a condition of every placement in a community corrections program, the court shall require the offender, as a condition of placement, to execute or subscribe a written prior waiver of extradition stating that the offender consents to extradition to this state and waives all formal procedures incidental to extradition proceedings in the event that the offender is arrested in another state upon an allegation that the offender has violated the terms of his or her community corrections placement, and acknowledging that the offender shall not be admitted to bail in any other state pending extradition to this state.

(c) A probation officer, in making a presentence report to the court pursuant to section 16-11-102, C.R.S., or in making a report to the court after a probation violation, may recommend the utilization of a community corrections program in sentencing or resentencing an offender.

(d) If an offender is rejected by a community corrections board or a community corrections program before placement in a program, the court shall promptly resentence the offender. If a sentence to the department of corrections was imposed upon the offender prior to the referral of the offender to community corrections, the resentence shall not exceed the sentence which was originally imposed upon the offender.

(e) If an offender is rejected after acceptance by a community corrections board or a community corrections program, the court may resentence the offender without any further hearing so long as the offender's sentence does not exceed the sentence which was originally imposed upon the offender.

(f) The probation department of the judicial district in which a community corrections program is located shall have jurisdiction over all offenders sentenced directly to a community corrections program. Such probation department shall initiate arrest warrants, process reports or other official documents regarding offenders at the direction of the court, coordinate with community corrections boards and community corrections programs, review offender supervision and treatment, authorize offender transfers between residential and nonresidential phases of placement, and carry out such other duties as the court directs.

(g) The sentencing court may make appropriate orders for the detention, transfer, or resentencing of any offender whose placement in a community corrections program is terminated pursuant to section 17-27-103 (7), C.R.S., or section 17-27-104 (5), C.R.S. As to any offender held pursuant to section 17-27-104 (6), C.R.S., in a jail operated by a unit of local government in a county other than where the offender's original conviction occurred, the sentencing court shall order the transfer of the offender to the jail of the county where the original conviction occurred as soon as possible. The sentencing court is not required to provide the offender with an evidentiary hearing pertaining to the rejection of placement in a community corrections program prior to resentencing.

(g.5) Notwithstanding any other provision of law to the contrary, if an offender is terminated or rejected from a community corrections program after having been sentenced to the program for a level 4 drug felony, the court shall conduct a resentencing hearing in order to comply with each exhaustion of remedy provision in section 18-1.3-104.5 or shall make written findings regarding resentencing after consideration of all the information provided to the court pursuant to section 18-1.3-104.5 (2)(c). Nothing in this section requires that a community corrections program accept or maintain an offender who has been terminated from a community corrections program.

(h) (I) The sentencing court shall have the authority to modify the sentence of an offender who has been directly sentenced to a community corrections program in the same manner as if the offender had been placed on probation.

(II) A defendant who successfully completes the residential phase of a community corrections sentence, has paid the costs of the residential program in full, and is being supervised on nonresidential status at either a minimum or administrative level is eligible for consideration for early termination of his or her community corrections sentence by the court.

(III) When the defendant has met the eligibility criteria enumerated in subparagraph (II) of this paragraph (h), the defendant's probation officer shall submit a petition for early termination of sentence to the court and notify the district attorney and the defendant.

(IV) If victim notification is required, the probation officer shall provide victim notification pursuant to part 3 of article 4.1 of title 24, C.R.S.

(V) In determining whether to grant or deny the petition, the court may consider the following factors:

(A) The defendant's assessed risk of reoffense;

(B) Victim input, if any;

(C) The defendant's compliance with the terms and conditions of the sentence or community corrections program;

(D) Completion of any treatment required by the court or community corrections program; and

(E) Other factors deemed relevant by the court.

(VI) The fact that the defendant owes restitution, costs, fees, fines, or surcharges shall not prohibit the court from granting the motion for early termination if the court finds the motion otherwise appropriate.

(i) (I) An offender sentenced directly to a community corrections program by the sentencing court pursuant to this subsection (1) shall be eligible for time credit deductions from the offender's sentence not to exceed ten days for each month of placement upon a demonstration to the program administrator by the offender that the offender has made consistent progress in the following categories:

(A) Maintenance of employment, education, or training, including attendance, promptness, performance, cooperation, care of materials, and safety;

(B) Development and maintenance of positive social and domestic relations;

(C) Compliance with rules, regulations, and requirements of residential or nonresidential program placement;

(D) Completion and compliance with components of the individualized program plan; and

(E) Demonstration of financial responsibility and accountability.

(II) The administrator of each community corrections program shall develop objective standards for measuring progress in the categories listed in subparagraph (I) of this paragraph (i), shall apply such standards consistently to evaluations of all such offenders, and shall develop procedures for recommending the award of time credits to such offenders.

(III) The administrator of each community corrections program shall review the performance record of each offender directly sentenced to such program. Such review shall be conducted at intervals to be determined by each program administrator. Such reviews shall be conducted at least once every six months, but may be conducted at more frequent intervals as determined by the program administrator. If the program administrator determines that the offender engaged in criminal activity during the time period for which the time credits were granted, the program administrator may withdraw the time credits granted during such period. Prior to the time of the offender's release, the program administrator shall submit to the sentencing court the time credit deductions granted, withdrawn, or restored consistent with the provisions of this paragraph (i). Such time credit deductions shall be submitted on standardized forms prepared by the division of criminal justice of the department of public safety that include verification by the program administrator that the time credit deductions are true and accurate. The sentencing court shall certify such time credit deductions as part of the offender's permanent record. Any time credits authorized under this paragraph (i) shall vest upon certification of time credit deductions by the sentencing court at the time of the offender's release from the program.

(IV) An offender shall not be credited with more than one-half the allowable time credits for any month or portion thereof unless the offender was employed, was unable to be employed due to a disability waiver, or was participating in training, education, or treatment programs which precluded the ability to remain employed. This subparagraph (IV) shall not apply to those offenders excused from such employment or training by the program administrator or for medical reasons.

(V) No time credit deductions shall be granted to any offender for time spent in jail, whether awaiting sentencing, placement in the program, disciplinary action, or as a result of a subsequent arrest, unless such time spent in jail was a prearranged component of the offender's individualized program plan and the offender has made consistent progress in the categories listed in subparagraph (I) of this paragraph (i).

(VI) (Deleted by amendment, L. 2011, (SB 11-254), ch. 274, p. 1236, § 1, effective June 2, 2011.)

(j) Except as otherwise provided in paragraph (k) of this subsection (1), any offender sentenced to the department of corrections subsequent to placement in a community corrections program is entitled to credit against the term of confinement as described in section 17-27-104 (9), C.R.S. The court shall make a finding of the amount of such time credits and include such finding in the mittimus that orders the offender to be placed in the custody of the department of corrections. The department of corrections shall apply credits for residential and nonresidential time completed in a community corrections program in the same manner as credits for time served in a department of corrections facility.

(k) Any offender who escapes from a residential community corrections program or who absconds from a nonresidential community corrections program shall forfeit any time credit deductions earned pursuant to paragraph (i) of this subsection (1) and shall not be credited with any time on escape or absconder status. Within thirty-five days after an offender's escape or abscondment, the program administrator shall submit to the sentencing court a statement on the form described in subparagraph (III) of paragraph (i) of this subsection (1) of the time credit deductions that would have been earned by the offender.

(2) (a) Initial referral. The executive director of the department of corrections may transfer any offender who is eligible pursuant to this subsection (2) to a community corrections program if such offender is accepted for placement by a community corrections board pursuant to section 17-27-103, C.R.S., and a community corrections program pursuant to section 17-27-104, C.R.S.

(b) Unless the offender has an active felony warrant or detainer or has refused community placement, the executive director of the department of corrections shall refer an offender who has displayed acceptable institutional behavior for placement in a community corrections program according to the following timeline:

(I) No more than twenty-eight months prior to the offender's parole eligibility date for any offender who successfully completes a regimented inmate discipline program pursuant to article 27.7 of title 17, C.R.S.;

(II) No more than sixteen months prior to the offender's parole eligibility date for any offender who is not serving a sentence for an offense referred to in section 18-1.3-406; and

(III) No more than one hundred eighty days prior to the parole eligibility date for any other offender not described in subparagraph (I) or (II) of this paragraph (b).

(c) Prior to placement of an offender in any community corrections program, the executive director of the department of corrections shall give the first right to refuse placement of such offender to the community corrections board and community corrections programs in the community where the offender intends to reside after release from custody of the department of corrections or parole by the state board of parole.

(d) As to any offender held in a county jail pursuant to section 17-27-104 (6), C.R.S., the executive director of the department of corrections shall order transfer of such offender to a facility of the department of corrections as soon as possible.

(e) Subsequent referrals. For an offender who is serving a sentence for a class 1 or 2 felony that constitutes a crime of violence under section 18-1.3-406, excluding escape, and whose parole hearing has been deferred for at least thirty-six months, the executive director of the department of corrections shall not refer the offender for placement in community corrections earlier than six months prior to the date of the offender's second or any subsequent parole hearing.

(3) The state board of parole may refer any parolee for placement in a community corrections program. Such placement, if approved by the community corrections board pursuant to section 17-27-103, C.R.S., and the community corrections program pursuant to section 17-27-104, C.R.S., may be made a condition of release on parole or as a modification of the conditions of an offender's parole after release or upon temporary revocation of parole pursuant to section 17-2-103 (11), C.R.S.

(4) (a) District courts, county courts, and other local criminal justice officials may enter into agreements with community corrections programs which include the use of such programs to supervise offenders awaiting trial for felony or misdemeanor offenses, offenders convicted of misdemeanors, or offenders under deferred judgments. Such agreements are subject to review and approval by the community corrections board of the jurisdiction in which any community corrections program making such agreement is located. Any such use of a community corrections program may be supported with funding from local governments, public or private grants, offender fees, and other sources other than the state general fund.

(b) A district court, county court, and any other criminal justice official may enter into agreements with community corrections programs that provide residential drug treatment, for the placement and supervision of offenders as a term and condition of probation when assessed treatment need levels indicate that residential drug treatment is necessary and appropriate. The agreement is subject to review and approval by the community corrections board in the jurisdiction where a community corrections program is located. A community corrections program used pursuant to this paragraph (b) may receive funds from the correctional treatment cash fund, as well as local funding, public or private grants, or offender fees.



§ 18-1.3-302. Legislative declaration - offenders who may be sentenced to the specialized restitution and community service program

(1) The general assembly hereby finds that:

(a) The taxpayer costs to incarcerate nonviolent offenders, most of whom have committed property-related offenses, usually outbalances the need to incarcerate such persons to protect the public's safety and that imprisonment generally renders offenders less able to compensate their victims. Therefore, the general assembly declares that the purpose for enacting this article regarding specialized restitution and community service programs is to increase the cost-efficiency and the effectiveness of Colorado corrections. This article authorizes the establishment of an intermediate sanction whereby nonviolent offenders, at less taxpayer cost than imprisonment, would be required to work under strict supervision in a highly structured program in order to compensate their victims and society for the damage they have caused; and

(b) Using incarceration as a routine punishment for nonviolent offenders, either upon sentencing or upon the revocation of parole or probation, punishes Colorado's taxpayers. The general assembly finds that limiting the pool of offenders eligible for the specialized restitution and community service program to first-time offenders unreasonably restricts entrance into the program and that the level of supervision mandated for repeat offenders by this article is adequate to ensure public safety from such offenders. The general assembly further finds that the vast majority of repeat offenders do not possess the requisite skills to obtain legitimate employment and that the specialized restitution and community service program will train such repeat offenders for legitimate employment. Therefore, it is in the best interests of the people of the state of Colorado to allow nonviolent repeat offenders and offenders with technical violations of parole or probation into such program.

(2) Any offender shall be eligible to be placed in a specialized restitution and community service program if:

(a) The offender is not eligible for probation pursuant to section 18-1.3-201, and has been convicted of an offense other than a crime of violence, as described in section 18-1.3-406 (2)(a), or any felony offense committed against a child set forth in articles 3, 6, and 7 of this title, or an offense that requires incarceration or imprisonment in the department of corrections or community corrections, or any sexual offense as defined in section 18-1.3-1003; and

(b) (I) A determination is made by the court that the offender would be incarcerated, either pursuant to section 18-1.3-104 (1)(b) or pursuant to a probation revocation, if such offender is not placed in the specialized restitution and community service program; or

(II) A determination is made by the parole board that the offender would be incarcerated pursuant to a parole violation.

(3) Prior to sentencing an eligible offender to a specialized restitution and community service program pursuant to this section, the court shall make the determinations required in subsection (2) of this section and such offender must have been accepted by both of the following:

(a) The provider of the specialized restitution and community service program in which it is proposed that the offender be placed; and

(b) The community corrections board, as defined in section 17-27-102 (2), C.R.S., of the community in which the program is located.

(4) If an eligible offender is accepted by a provider pursuant to subsection (3) of this section, the court may sentence an offender to pay restitution or perform community service, or both, in an amount commensurate with the seriousness of the crime and to the custody of any specialized restitution and community service program adopted pursuant to this section or article 27.9 of title 17, C.R.S. Notwithstanding any other provision of law to the contrary, a minimum of full restitution may be imposed in an amount that exceeds any actual losses or damages suffered by a victim of the crime. An offender shall be supervised in accordance with and subject to the provisions of article 27 of title 17, C.R.S.

(5) The parole board may place parole violators who meet the eligibility criteria of subsection (2) of this section and who have been accepted pursuant to paragraphs (a) and (b) of subsection (3) of this section in specialized restitution and community service programs. Such parole violators shall be supervised in accordance with and subject to the provisions of article 27 of title 17, C.R.S.



§ 18-1.3-303. Sentencing order - collateral relief - definitions

(1) At the time of sentencing, upon the request of the defendant or upon the court's own motion, a court may enter an order of collateral relief if the court sentences the defendant to a community corrections program for the purpose of preserving or enhancing the defendant's employment or employment prospects and to improve the defendant's likelihood of success on probation or in the community corrections program.

(2) Application contents. (a) An application for an order of collateral relief must cite the grounds for granting the relief, the type of relief sought, and the specific collateral consequence from which the applicant is seeking relief and must include a copy of a recent Colorado bureau of investigation fingerprint-based criminal history records check. The state court administrator may produce an application form that an applicant may submit in application.

(b) The applicant shall provide a copy of the application to the district attorney and to the regulatory or licensing body that has jurisdiction over the collateral consequence from which the applicant is seeking relief, if any, by certified mail or personal service within ten days after filing the application with the court.

(3) An order of collateral relief may relieve a defendant of any collateral consequences of the conviction, whether in housing or employment barriers or any other sanction or disqualification that the court shall specify, including but not limited to statutory, regulatory, or other collateral consequences that the court may see fit to relieve that will assist the defendant in successfully completing probation or a community corrections sentence.

(4) (a) Notwithstanding any other provision of law, an order of collateral relief cannot relieve any collateral consequences imposed by law for licensure by the department of education or any collateral consequences imposed by law for employment with the judicial branch, the department of corrections, division of youth services in the department of human services, or any other law enforcement agency in the state of Colorado.

(b) A court shall not issue an order of collateral relief if the defendant:

(I) Has been convicted of a felony that included an element that requires a victim to suffer permanent disability;

(II) Has been convicted of a crime of violence as described in section 18-1.3-406; or

(III) Is required to register as a sex offender pursuant to section 16-22-103, C.R.S.

(5) Hearing. (a) The court may conduct a hearing or include a hearing on the matter at the defendant's sentencing hearing on the application or on any matter relevant to the granting or denying of the application and may take testimony under oath.

(b) The court may hear testimony from victims or any proponent or opponent of the application and may hear argument from the petitioner and the district attorney.

(6) Standard for granting relief. (a) A court may issue an order of collateral relief if the court finds that:

(I) The order of collateral relief is consistent with the applicant's rehabilitation; and

(II) Granting the application would improve the applicant's likelihood of success in reintegrating into society and is in the public's interest.

(b) The court that previously issued an order of collateral relief, on its own motion or either by cause shown by the district attorney or on grounds offered by the applicant, may at any time issue a subsequent judgment to enlarge, limit, or circumscribe the relief previously granted.

(c) Upon the motion of the district attorney or probation officer or upon the court's own motion, a court may revoke an order of collateral relief upon evidence of a subsequent criminal conviction or proof that the defendant is no longer entitled to relief. Any bars, prohibitions, sanctions, and disqualifications thereby relieved shall be reinstated as of the date of the written order of revocation. The court shall provide a copy of the order of revocation to the holder and to any regulatory or licensing entity that the defendant noticed in his or her motion for relief.

(7) If the court issues an order of collateral relief, it shall send a copy of the order of collateral relief through the Colorado integrated criminal justice information system to the Colorado bureau of investigation, and the Colorado bureau of investigation shall note in the applicant's record in the Colorado crime information center that the order of collateral relief was issued.

(8) Definitions. As used in this section, unless the context otherwise requires:

(a) "Collateral consequence" means a collateral sanction or a disqualification.

(b) "Collateral sanction" means a penalty, prohibition, bar, or disadvantage, however denominated, imposed on an individual as a result of the individual's conviction of an offense, which penalty, prohibition, bar, or disadvantage applies by operation of law regardless of whether the penalty, prohibition, bar, or disadvantage is included in the judgment or sentence. "Collateral sanction" does not include imprisonment, probation, parole, supervised release, forfeiture, restitution, fine, assessment, costs of prosecution, or a restraint or sanction on an individual's driving privilege.

(c) "Conviction" or "convicted" means a verdict of guilty by a judge or jury or a plea of guilty or nolo contendere that is accepted by the court or a conviction of a crime under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States, which, if committed within this state, would be a felony or misdemeanor. "Conviction" or "convicted" also includes having received a deferred judgment and sentence; except that a person shall not be deemed to have been convicted if the person has successfully completed a deferred sentence.

(d) "Disqualification" means a penalty, prohibition, bar, or disadvantage, however denominated, that an administrative agency, governmental official, or court in a civil proceeding is authorized, but not required, to impose on an individual on grounds relating to the individual's conviction of an offense.






Part 4 - Sentences to Imprisonment

§ 18-1.3-401. Felonies classified - presumptive penalties

(1) (a) (I) As to any person sentenced for a felony committed after July 1, 1979, and before July 1, 1984, felonies are divided into five classes which are distinguished from one another by the following presumptive ranges of penalties which are authorized upon conviction:

Class Presumptive Range

1Life imprisonment or death

2Eight to twelve years plus one year of parole

3Four to eight years plus one year of parole

4Two to four years plus one year of parole

5One to two years plus one year of parole

(II) As to any person sentenced for a felony committed on or after July 1, 1984, and before July 1, 1985, felonies are divided into five classes which are distinguished from one another by the following presumptive ranges of penalties which are authorized upon conviction:

Class Presumptive Range

1Life imprisonment or death

2Eight to twelve years

3Four to eight years

4Two to four years

5One to two years

(III) (A) As to any person sentenced for a felony committed on or after July 1, 1985, except as otherwise provided in sub-subparagraph (E) of this subparagraph (III), in addition to, or in lieu of, any sentence to imprisonment, probation, community corrections, or work release, a fine within the following presumptive ranges may be imposed for the specified classes of felonies:

Class Minimum Sentence Maximum Sentence

1No fineNo fine

2Five thousand dollarsOne million dollars

3Three thousand dollarsSeven hundred fifty thousand dollars

4Two thousand dollarsFive hundred thousand dollars

5One thousand dollarsOne hundred thousand dollars

6One thousand dollarsOne hundred thousand dollars

(A.5) Notwithstanding any provision of law to the contrary, any person who attempts to commit, conspires to commit, or commits against an elderly person any felony set forth in part 4 of article 4 of this title, part 1, 2, 3, or 5 of article 5 of this title, article 5.5 of this title, or section 11-51-603, C.R.S., shall be required to pay a mandatory and substantial fine within the limits permitted by law. However, all moneys collected from the offender shall be applied in the following order: Costs for crime victim compensation fund pursuant to section 24-4.1-119, C.R.S.; surcharges for victims and witnesses assistance and law enforcement fund pursuant to section 24-4.2-104, C.R.S.; restitution; time payment fee; late fees; and any other fines, fees, or surcharges. For purposes of this sub-subparagraph (A.5), an "elderly person" or "elderly victim" means a person sixty years of age or older.

(B) Failure to pay a fine imposed pursuant to this subparagraph (III) is grounds for revocation of probation or revocation of a sentence to community corrections, assuming the defendant's ability to pay. If such a revocation occurs, the court may impose the maximum sentence allowable in the given sentencing ranges.

(C) Each judicial district shall have at least one clerk who shall collect and administer the fines imposed under this subparagraph (III) and under section 18-1.3-501 in accordance with the provisions of sub-subparagraph (D) of this subparagraph (III).

(D) All fines collected pursuant to this subparagraph (III) shall be deposited in the fines collection cash fund, which fund is hereby created. The general assembly shall make annual appropriations out of such fund for administrative and personnel costs incurred in the collection and administration of said fines. All unexpended balances shall revert to the general fund at the end of each fiscal year.

(E) Notwithstanding the provisions of sub-subparagraph (A) of this subparagraph (III), a person who has been twice convicted of a felony under the laws of this state, any other state, or the United States prior to the conviction for which he or she is being sentenced shall not be eligible to receive a fine in lieu of any sentence to imprisonment, community corrections, or work release but shall be sentenced to at least the minimum sentence specified in subparagraph (V) of this paragraph (a) and may receive a fine in addition to said sentence.

(IV) As to any person sentenced for a felony committed on or after July 1, 1985, but prior to July 1, 1993, felonies are divided into six classes which are distinguished from one another by the following presumptive ranges of penalties which are authorized upon conviction:

Class Minimum Sentence Maximum Sentence

1 Life imprisonmentDeath

2 Eight years imprisonmentTwenty-four years imprisonment

3 Four years imprisonmentSixteen years imprisonment

4 Two years imprisonmentEight years imprisonment

5 One year imprisonmentFour years imprisonment

6 One year imprisonmentTwo years imprisonment

(V) (A) Except as otherwise provided in section 18-1.3-401.5 for offenses contained in article 18 of this title committed on or after October 1, 2013, as to any person sentenced for a felony committed on or after July 1, 1993, felonies are divided into six classes that are distinguished from one another by the following presumptive ranges of penalties that are authorized upon conviction:

Class Minimum Maximum Mandatory Period Sentence Sentence of Parole

1 Life imprisonmentDeathNone

2 Eight years imprisonment Twenty-four years imprisonment Five years

3 Four years imprisonment Twelve years imprisonment Five years

4 Two years imprisonment Six years imprisonmentThree years

5 One year imprisonment Three years imprisonmentTwo years

6 One year imprisonment Eighteen months imprisonment One year

(B) Any person who is paroled pursuant to section 17-22.5-403, C.R.S., or any person who is not paroled and is discharged pursuant to law, shall be subject to the mandatory period of parole established pursuant to sub-subparagraph (A) of this subparagraph (V). Such mandatory period of parole may not be waived by the offender or waived or suspended by the court and shall be subject to the provisions of section 17-22.5-403 (6), C.R.S., which permits the state board of parole to discharge the offender at any time during the term of parole upon a determination that the offender has been sufficiently rehabilitated and reintegrated into society and can no longer benefit from parole supervision.

(C) Notwithstanding sub-subparagraph (A) of this subparagraph (V), the mandatory period of parole for a person convicted of a felony offense committed prior to July 1, 1996, pursuant to part 4 of article 3 of this title, or part 3 of article 6 of this title, shall be five years. Notwithstanding sub-subparagraph (A) of this subparagraph (V), and except as otherwise provided in sub-subparagraph (C.5) of this subparagraph (V), the period of parole for a person convicted of a felony offense committed on or after July 1, 1996, but prior to July 1, 2002, pursuant to part 4 of article 3 of this title, or part 3 of article 6 of this title, shall be set by the state board of parole pursuant to section 17-2-201 (5)(a.5), C.R.S., but in no event shall the term of parole exceed the maximum sentence imposed upon the inmate by the court.

(C.3) (Deleted by amendment, L. 2002, p. 124, § 1, effective March 26, 2002.)

(C.5) Notwithstanding the provisions of sub-subparagraph (A) of this subparagraph (V), any person sentenced for a sex offense, as defined in section 18-1.3-1003 (5), committed on or after November 1, 1998, shall be sentenced pursuant to the provisions of part 10 of this article.

(C.7) Any person sentenced for a felony committed on or after July 1, 2002, involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., or for a felony, committed on or after July 1, 2002, the underlying factual basis of which involved unlawful sexual behavior, and who is not subject to the provisions of part 10 of this article, shall be subject to the mandatory period of parole specified in sub-subparagraph (A) of this subparagraph (V).

(D) The mandatory period of parole imposed pursuant to sub-subparagraph (A) of this subparagraph (V) shall commence immediately upon the discharge of an offender from imprisonment in the custody of the department of corrections. If the offender has been granted release to parole supervision by the state board of parole, the offender shall be deemed to have discharged the offender's sentence to imprisonment provided for in sub-subparagraph (A) of this subparagraph (V) in the same manner as if such sentence were discharged pursuant to law; except that the sentence to imprisonment for any person sentenced as a sex offender pursuant to part 10 of this article shall not be deemed discharged on release of said person on parole. When an offender is released by the state board of parole or released because the offender's sentence was discharged pursuant to law, the mandatory period of parole shall be served by such offender. An offender sentenced for nonviolent felony offenses, as defined in section 17-22.5-405 (5), C.R.S., may receive earned time pursuant to section 17-22.5-405, C.R.S., while serving a mandatory parole period in accordance with this section, but not while such offender is reincarcerated after a revocation of the mandatory period of parole. An offender who is sentenced for a felony committed on or after July 1, 1993, and paroled on or after January 1, 2009, shall be eligible to receive any earned time while on parole or after reparole following a parole revocation. The offender shall not be eligible for earned time while the offender is reincarcerated after revocation of the mandatory period of parole pursuant to this subparagraph (V).

(E) If an offender is sentenced consecutively for the commission of two or more felony offenses pursuant to sub-subparagraph (A) of this subparagraph (V), the mandatory period of parole for such offender shall be the mandatory period of parole established for the highest class felony of which such offender has been convicted.

(VI) Any person sentenced for a class 2, 3, 4, or 5 felony, or a class 6 felony that is the offender's second or subsequent felony offense, committed on or after July 1, 1998, regardless of the length of the person's sentence to incarceration and the mandatory period of parole, shall not be deemed to have fully discharged his or her sentence until said person has either completed or been discharged by the state board of parole from the mandatory period of parole imposed pursuant to subparagraph (V) of this paragraph (a).

(b) (I) Except as provided in subsection (6) and subsection (8) of this section and in section 18-1.3-804, a person who has been convicted of a class 2, class 3, class 4, class 5, or class 6 felony shall be punished by the imposition of a definite sentence which is within the presumptive ranges set forth in paragraph (a) of this subsection (1). In imposing the sentence within the presumptive range, the court shall consider the nature and elements of the offense, the character and record of the offender, and all aggravating or mitigating circumstances surrounding the offense and the offender. The prediction of the potential for future criminality by a particular defendant, unless based on prior criminal conduct, shall not be considered in determining the length of sentence to be imposed.

(II) As to any person sentenced for a felony committed on or after July 1, 1985, a person may be sentenced to imprisonment as described in subparagraph (I) of this paragraph (b) or to pay a fine that is within the presumptive ranges set forth in subparagraph (III) of paragraph (a) of this subsection (1) or to both such fine and imprisonment; except that any person who has been twice convicted of a felony under the laws of this state, any other state, or the United States prior to the conviction for which he or she is being sentenced shall not be eligible to receive a fine in lieu of any sentence to imprisonment as described in subparagraph (I) of this paragraph (b) but shall be sentenced to at least the minimum sentence specified in subparagraph (V) of paragraph (a) of this subsection (1) and may receive a fine in addition to said sentence.

(II.5) Notwithstanding anything in this section to the contrary, any person sentenced for a sex offense, as defined in section 18-1.3-1003 (5), committed on or after November 1, 1998, may be sentenced to pay a fine in addition to, but not instead of, a sentence for imprisonment or probation pursuant to section 18-1.3-1004.

(III) Notwithstanding anything in this section to the contrary, as to any person sentenced for a crime of violence, as defined in section 18-1.3-406, committed on or after July 1, 1985, a person may be sentenced to pay a fine in addition to, but not instead of, a sentence for imprisonment.

(IV) If a person is convicted of assault in the first degree pursuant to section 18-3-202 or assault in the second degree pursuant to section 18-3-203 (1)(c.5), and the victim is a peace officer, firefighter, or emergency medical service provider engaged in the performance of his or her duties, as defined in section 18-1.3-501 (1.5)(b), notwithstanding the provisions of subparagraph (III) of paragraph (a) of this subsection (1) and subparagraph (II) of this paragraph (b), the court shall sentence the person to the department of corrections. In addition to a term of imprisonment, the court may impose a fine on the person pursuant to subparagraph (III) of paragraph (a) of this subsection (1).

(c) Except as otherwise provided by statute, felonies are punishable by imprisonment in any correctional facility under the supervision of the executive director of the department of corrections. Nothing in this section shall limit the authority granted in part 8 of this article to increase sentences for habitual criminals. Nothing in this section shall limit the authority granted in parts 9 and 10 of this article to sentence sex offenders to the department of corrections or to sentence sex offenders to probation for an indeterminate term. Nothing in this section shall limit the authority granted in section 18-1.3-804 for increased sentences for habitual burglary offenders.

(2) (a) A corporation which has been found guilty of a class 2 or class 3 felony shall be subject to imposition of a fine of not less than five thousand dollars nor more than fifty thousand dollars. A corporation which has been found guilty of a class 4, class 5, or class 6 felony shall be subject to imposition of a fine of not less than one thousand dollars nor more than thirty thousand dollars.

(b) A corporation which has been found guilty of a class 2, class 3, class 4, class 5, or class 6 felony, for an act committed on or after July 1, 1985, shall be subject to imposition of a fine which is within the presumptive ranges set forth in subparagraph (III) of paragraph (a) of subsection (1) of this section.

(3) Every person convicted of a felony, whether defined as such within or outside this code, shall be disqualified from holding any office of honor, trust, or profit under the laws of this state or from practicing as an attorney in any of the courts of this state during the actual time of confinement or commitment to imprisonment or release from actual confinement on conditions of probation. Upon his or her discharge after completion of service of his or her sentence or after service under probation, the right to hold any office of honor, trust, or profit shall be restored, except as provided in section 4 of article XII of the state constitution.

(4) (a) A person who has been convicted of a class 1 felony shall be punished by life imprisonment in the department of corrections unless a proceeding held to determine sentence according to the procedure set forth in section 18-1.3-1201, 18-1.3-1302, or 18-1.4-102, results in a verdict that requires imposition of the death penalty, in which event such person shall be sentenced to death. As to any person sentenced for a class 1 felony, for an act committed on or after July 1, 1985, and before July 1, 1990, life imprisonment shall mean imprisonment without the possibility of parole for forty calendar years. As to any person sentenced for a class 1 felony, for an act committed on or after July 1, 1990, life imprisonment shall mean imprisonment without the possibility of parole.

(b) (I) Notwithstanding the provisions of sub-subparagraph (A) of subparagraph (V) of paragraph (a) of subsection (1) of this section and notwithstanding the provisions of paragraph (a) of this subsection (4), as to a person who is convicted as an adult of a class 1 felony following direct filing of an information or indictment in the district court pursuant to section 19-2-517, C.R.S., or transfer of proceedings to the district court pursuant to section 19-2-518, C.R.S., the district court judge shall sentence the person to a term of life imprisonment with the possibility of parole after serving a period of forty years, less any earned time granted pursuant to section 17-22.5-405, C.R.S. Regardless of whether the state board of parole releases the person on parole, the person shall remain in the legal custody of the department of corrections for the remainder of the person's life and shall not be discharged.

(II) The provisions of this paragraph (b) shall apply to persons sentenced for offenses committed on or after July 1, 2006.

(c) (I) Notwithstanding the provisions of sub-subparagraph (A) of subparagraph (V) of paragraph (a) of subsection (1) of this section and notwithstanding the provisions of paragraphs (a) and (b) of this subsection (4), as to a person who is convicted as an adult of a class 1 felony following a direct filing of an information or indictment in the district court pursuant to section 19-2-517, C.R.S., or transfer of proceedings to the district court pursuant to section 19-2-518, C.R.S., or pursuant to either of these sections as they existed prior to their repeal and reenactment, with amendments, by House Bill 96-1005, which felony was committed on or after July 1, 1990, and before July 1, 2006, and who received a sentence to life imprisonment without the possibility of parole:

(A) If the felony for which the person was convicted is murder in the first degree, as described in section 18-3-102 (1)(b), then the district court, after holding a hearing, may sentence the person to a determinate sentence within the range of thirty to fifty years in prison, less any earned time granted pursuant to section 17-22.5-405, C.R.S., if, after considering the factors described in subparagraph (II) of this paragraph (c), the district court finds extraordinary mitigating circumstances. Alternatively, the court may sentence the person to a term of life imprisonment with the possibility of parole after serving forty years, less any earned time granted pursuant to section 17-22.5-405, C.R.S.

(B) If the felony for which the person was convicted is not murder in the first degree, as described in section 18-3-102 (1)(b), then the district court shall sentence the person to a term of life imprisonment with the possibility of parole after serving forty years, less any earned time granted pursuant to section 17-22.5-405, C.R.S.

(II) In determining whether extraordinary mitigating circumstances exist, the court shall conduct a sentencing hearing, make factual findings to support its decision, and consider relevant evidence presented by either party regarding the following factors:

(A) The diminished culpability and heightened capacity for change associated with youth;

(B) The offender's developmental maturity and chronological age at the time of the offense and the hallmark features of such age, including but not limited to immaturity, impetuosity, and inability to appreciate risks and consequences;

(C) The offender's capacity for change and potential for rehabilitation, including any evidence of the offender's efforts toward, or amenability to, rehabilitation;

(D) The impact of the offense upon any victim or victim's immediate family; and

(E) Any other factors that the court deems relevant to its decision, so long as the court identifies such factors on the record.

(III) If a person is sentenced to a determinate range of thirty to fifty years in prison pursuant to this paragraph (c), the court shall impose a mandatory period of ten years parole.

(IV) If a person is sentenced to a term of life imprisonment with the possibility of parole after serving forty years, less any earned time granted pursuant to section 17-22.5-405, C.R.S., regardless of whether the state board of parole releases the person on parole, the person shall remain in the legal custody of the department of corrections for the remainder of his or her life and shall not be discharged.

(5) In the event the death penalty as provided for in this section is held to be unconstitutional by the Colorado supreme court or the United States supreme court, a person convicted of a crime punishable by death under the laws of this state shall be punished by life imprisonment. In such circumstance, the court which previously sentenced a person to death shall cause such person to be brought before the court, and the court shall sentence such person to life imprisonment.

(6) In imposing a sentence to incarceration, the court shall impose a definite sentence which is within the presumptive ranges set forth in subsection (1) of this section unless it concludes that extraordinary mitigating or aggravating circumstances are present, are based on evidence in the record of the sentencing hearing and the presentence report, and support a different sentence which better serves the purposes of this code with respect to sentencing, as set forth in section 18-1-102.5. If the court finds such extraordinary mitigating or aggravating circumstances, it may impose a sentence which is lesser or greater than the presumptive range; except that in no case shall the term of sentence be greater than twice the maximum nor less than one-half the minimum term authorized in the presumptive range for the punishment of the offense.

(7) In all cases, except as provided in subsection (8) of this section, in which a sentence which is not within the presumptive range is imposed, the court shall make specific findings on the record of the case, detailing the specific extraordinary circumstances which constitute the reasons for varying from the presumptive sentence.

(8) (a) The presence of any one or more of the following extraordinary aggravating circumstances shall require the court, if it sentences the defendant to incarceration, to sentence the defendant to a term of at least the midpoint in the presumptive range but not more than twice the maximum term authorized in the presumptive range for the punishment of a felony:

(I) The defendant is convicted of a crime of violence under section 18-1.3-406;

(II) The defendant was on parole for another felony at the time of commission of the felony;

(III) The defendant was on probation or was on bond while awaiting sentencing following revocation of probation for another felony at the time of the commission of the felony;

(IV) The defendant was under confinement, in prison, or in any correctional institution as a convicted felon, or an escapee from any correctional institution for another felony at the time of the commission of a felony;

(V) At the time of the commission of the felony, the defendant was on appeal bond following his or her conviction for a previous felony;

(VI) At the time of the commission of a felony, the defendant was on probation for or on bond while awaiting sentencing following revocation of probation for a delinquent act that would have constituted a felony if committed by an adult.

(b) In any case in which one or more of the extraordinary aggravating circumstances provided for in paragraph (a) of this subsection (8) exist, the provisions of subsection (7) of this section shall not apply.

(c) Nothing in this subsection (8) shall preclude the court from considering aggravating circumstances other than those stated in paragraph (a) of this subsection (8) as the basis for sentencing the defendant to a term greater than the presumptive range for the felony.

(d) (I) If the defendant is convicted of the class 2 or the class 3 felony of child abuse under section 18-6-401 (7)(a)(I) or (7)(a)(III), the court shall be required to sentence the defendant to the department of corrections for a term of at least the midpoint in the presumptive range but not more than twice the maximum term authorized in the presumptive range for the punishment of that class felony.

(II) In no case shall any defendant sentenced pursuant to subparagraph (I) of this paragraph (d) be eligible for suspension of sentence or for probation or deferred prosecution.

(e) (I) If the defendant is convicted of the class 2 felony of sexual assault in the first degree under section 18-3-402 (3), commission of which offense occurs prior to November 1, 1998, the court shall be required to sentence the defendant to a term of at least the midpoint in the presumptive range but not more than twice the maximum term authorized in the presumptive range for the punishment of that class of felony.

(II) In no case shall any defendant sentenced pursuant to subparagraph (I) of this paragraph (e) be eligible for suspension of sentence or probation.

(III) As a condition of parole under section 17-2-201 (5)(e), C.R.S., a defendant sentenced pursuant to this paragraph (e) shall be required to participate in a program of mental health counseling or receive appropriate treatment to the extent that the state board of parole deems appropriate to effectuate the successful reintegration of the defendant into the community while recognizing the need for public safety.

(e.5) If the defendant is convicted of the class 2 felony of sexual assault under section 18-3-402 (5) or the class 2 felony of sexual assault in the first degree under section 18-3-402 (3) as it existed prior to July 1, 2000, commission of which offense occurs on or after November 1, 1998, the court shall be required to sentence the defendant to the department of corrections for an indeterminate sentence of at least the midpoint in the presumptive range for the punishment of that class of felony up to the defendant's natural life.

(f) The court may consider aggravating circumstances such as serious bodily injury caused to the victim or the use of a weapon in the commission of a crime, notwithstanding the fact that such factors constitute elements of the offense.

(g) If the defendant is convicted of class 4 or class 3 felony vehicular homicide under section 18-3-106 (1)(a) or (1)(b), and while committing vehicular homicide the defendant was in immediate flight from the commission of another felony, the court shall be required to sentence the defendant to the department of corrections for a term of at least the midpoint in the presumptive range but not more than twice the maximum term authorized in the presumptive range for the punishment of the class of felony vehicular homicide of which the defendant is convicted.

(9) The presence of any one or more of the following sentence-enhancing circumstances shall require the court, if it sentences the defendant to incarceration, to sentence the defendant to a term of at least the minimum in the presumptive range but not more than twice the maximum term authorized in the presumptive range for the punishment of a felony:

(a) At the time of the commission of the felony, the defendant was charged with or was on bond for a felony in a previous case and the defendant was convicted of any felony in the previous case;

(a.5) At the time of the commission of the felony, the defendant was charged with or was on bond for a delinquent act that would have constituted a felony if committed by an adult;

(b) At the time of the commission of the felony, the defendant was on bond for having pled guilty to a lesser offense when the original offense charged was a felony;

(c) The defendant was under a deferred judgment and sentence for another felony at the time of the commission of the felony;

(c.5) At the time of the commission of the felony, the defendant was on bond in a juvenile prosecution under title 19, C.R.S., for having pled guilty to a lesser delinquent act when the original delinquent act charged would have constituted a felony if committed by an adult;

(c.7) At the time of the commission of the felony, the defendant was under a deferred judgment and sentence for a delinquent act that would have constituted a felony if committed by an adult;

(d) At the time of the commission of the felony, the defendant was on parole for having been adjudicated a delinquent child for an offense which would constitute a felony if committed by an adult.

(10) (a) The general assembly hereby finds that certain crimes which are listed in paragraph (b) of this subsection (10) present an extraordinary risk of harm to society and therefore, in the interest of public safety, for such crimes which constitute class 3 felonies, the maximum sentence in the presumptive range shall be increased by four years; for such crimes which constitute class 4 felonies, the maximum sentence in the presumptive range shall be increased by two years; for such crimes which constitute class 5 felonies, the maximum sentence in the presumptive range shall be increased by one year; for such crimes which constitute class 6 felonies, the maximum sentence in the presumptive range shall be increased by six months.

(b) Crimes that present an extraordinary risk of harm to society shall include the following:

(I) to (VIII) Repealed.

(IX) Aggravated robbery, as defined in section 18-4-302;

(X) Child abuse, as defined in section 18-6-401;

(XI) Unlawful distribution, manufacturing, dispensing, sale, or possession of a controlled substance with the intent to sell, distribute, manufacture, or dispense, as defined in section 18-18-405;

(XII) Any crime of violence, as defined in section 18-1.3-406;

(XIII) Stalking, as described in section 18-9-111 (4), as it existed prior to August 11, 2010, or section 18-3-602;

(XIV) Sale or distribution of materials to manufacture controlled substances, as described in section 18-18-412.7;

(XV) Felony invasion of privacy for sexual gratification, as described in section 18-3-405.6;

(XVI) A class 3 felony offense of human trafficking for involuntary servitude, as described in section 18-3-503;

(XVII) A class 3 felony offense of human trafficking for sexual servitude, as described in section 18-3-504; and

(XVIII) Assault in the second degree, as described in section 18-3-203 (1)(i).

(c) Repealed.

(11) When it shall appear to the satisfaction of the court that the ends of justice and the best interest of the public, as well as the defendant, will be best served thereby, the court shall have the power to suspend the imposition or execution of sentence for such period and upon such terms and conditions as it may deem best; except that in no instance shall the court have the power to suspend a sentence to a term of incarceration when the defendant is sentenced pursuant to a sentencing provision that requires incarceration or imprisonment in the department of corrections, community corrections, or jail. In no instance shall a sentence be suspended if the defendant is ineligible for probation pursuant to section 18-1.3-201, except upon an express waiver being made by the sentencing court regarding a particular defendant upon recommendation of the district attorney and approval of such recommendation by an order of the sentencing court pursuant to section 18-1.3-201 (4).

(12) Every sentence entered under this section shall include consideration of restitution as required by part 6 of this article and by article 18.5 of title 16, C.R.S.

(13) (a) The court, if it sentences a defendant who is convicted of any one or more of the offenses specified in paragraph (b) of this subsection (13) to incarceration, shall sentence the defendant to a term of at least the midpoint, but not more than twice the maximum, of the presumptive range authorized for the punishment of the offense of which the defendant is convicted if the court makes the following findings on the record:

(I) The victim of the offense was pregnant at the time of commission of the offense; and

(II) The defendant knew or reasonably should have known that the victim of the offense was pregnant.

(III) (Deleted by amendment, L. 2003, p. 2163, § 3, effective July 1, 2003.)

(b) The provisions of this subsection (13) shall apply to the following offenses:

(I) Murder in the second degree, as described in section 18-3-103;

(II) Manslaughter, as described in section 18-3-104;

(III) Criminally negligent homicide, as described in section 18-3-105;

(IV) Vehicular homicide, as described in section 18-3-106;

(V) Assault in the first degree, as described in section 18-3-202;

(VI) Assault in the second degree, as described in section 18-3-203;

(VII) Vehicular assault, as described in section 18-3-205.

(c) Notwithstanding any provision of this subsection (13) to the contrary, for any of the offenses specified in paragraph (b) of this subsection (13) that constitute crimes of violence, the court shall sentence the defendant in accordance with the provisions of section 18-1.3-406.

(14) The court may sentence a defendant to the youthful offender system created in section 18-1.3-407 if the defendant is an eligible young adult offender pursuant to section 18-1.3-407.5.



§ 18-1.3-401.5. Drug felonies classified - presumptive and aggravated penalties

(1) The provisions of this section only apply to a conviction for a drug felony offense described in article 18 of this title committed on or after October 1, 2013. For purposes of this section, "felony" means any felony or drug felony defined in the state statutes.

(2) (a) For offenses committed on or after October 1, 2013, drug felonies are divided into four levels that are distinguished from one another by the ranges of penalties, which are authorized upon conviction of a drug felony:

Level Presumptive Range Period of Parole

DF1Eight years Thirty-two yearsThree years

DF2Four years Eight yearsTwo years

DF3Two years Four yearsOne year

DF4Six months One yearOne year

Level Aggravated Range

DF2Eight years Sixteen yearsTwo years

DF3Four years Six yearsOne year

DF4 One year Two yearsOne year

(b) (I) As to any person sentenced for a drug felony committed on or after October 1, 2013, except as otherwise provided in subparagraph (V) of this paragraph (b) and in subsection (7) of this section, in addition to, or in lieu of, any sentence to imprisonment, probation, community corrections, or work release, a fine within the following ranges may be imposed for the specified level of drug felonies:

Level Minimum Sentence Maximum Sentence

DF1Five thousand dollarsOne million dollars

DF2Three thousand dollarsSeven hundred fifty thousand dollars

DF3Two thousand dollarsFive hundred thousand dollars

DF4One thousand dollarsOne hundred thousand dollars

(II) Failure to pay a fine imposed pursuant to this paragraph (b) is grounds for revocation of probation, community corrections, or a suspended sentence, if the defendant has the ability to pay the fine.

(III) If a revocation occurs pursuant to subparagraph (II) of this paragraph (b), the court may impose any sentence legally available, subject to the provisions of section 18-1.3-104.5 (2).

(IV) All fines collected pursuant to this paragraph (b) must be deposited in the fines collection fund created in section 18-1.3-401 (1)(a)(III)(D) and are subject to the provisions of that section.

(V) Notwithstanding the provisions of subparagraph (I) of this paragraph (b), a person who has been twice convicted of a felony under the laws of this state, any other state, or the United States prior to the conviction for which he or she is being sentenced shall not be eligible to receive a fine in lieu of any sentence to imprisonment, community corrections, or work release but shall be sentenced to at least the minimum sentence specified in paragraph (a) of this subsection (2) and may receive a fine in addition to said sentence.

(3) A person who is paroled pursuant to section 17-22.5-403, C.R.S., or any person who is not paroled and is discharged pursuant to law, shall be subject to the mandatory period of parole established pursuant to paragraph (a) of subsection (2) of this section. The mandatory period of parole may not be waived by the offender or waived or suspended by the court and is subject to the provisions of section 17-22.5-403 (6), C.R.S., which permits the state board of parole to discharge the offender at any time during the term of parole upon a determination that the offender has been sufficiently rehabilitated and reintegrated into society and can no longer benefit from parole supervision.

(4) The mandatory period of parole imposed pursuant to paragraph (a) of subsection (2) of this section commences immediately upon the discharge of an offender from imprisonment in the custody of the department of corrections. If the offender has been granted release to parole supervision by the state board of parole, the offender is deemed to have discharged the offender's sentence to imprisonment provided for in subsection (2) of this section in the same manner as if such sentence were discharged pursuant to law. When an offender is released by the state board of parole or released because the offender's sentence was discharged pursuant to law, the mandatory period of parole must be served by the offender. An offender sentenced for a drug felony may receive earned time pursuant to section 17-22.5-405, C.R.S., while serving a mandatory parole period in accordance with this section.

(5) If an offender is sentenced consecutively for the commission of two or more felony offenses pursuant to sentencing provisions in this section or section 18-1.3-401, the mandatory period of parole for the offender must be the longest mandatory period of parole established for a felony for which the offender was convicted.

(6) Any person sentenced for a level 1, 2, 3, or 4 drug felony that is the offender's second or subsequent felony or drug felony offense, regardless of the length of the person's sentence to incarceration and the mandatory period of parole, is not deemed to have fully discharged his or her sentence until the person either completes, or is discharged by the state board of parole from, the mandatory period of parole imposed pursuant to paragraph (a) of subsection (2) of this section.

(7) Notwithstanding any provision of this section to the contrary, if the defendant is convicted of a level 1 drug felony, the court shall sentence the defendant to a term of incarceration in the department of corrections of at least eight years but not more than thirty-two years. The presence of one or more of the aggravating circumstances provided in paragraph (a) of subsection (10) of this section or in section 18-18-407 (1) requires the court to sentence a defendant convicted of a level 1 drug felony to a term of incarceration in the department of corrections of at least twelve years but no more than thirty-two years. The court may impose a fine in addition to imprisonment.

(8) In imposing a sentence to incarceration, the court shall impose a definite sentence that is within the presumptive ranges set forth in subsection (2) of this section; except that, for level 2, level 3, and level 4 drug felonies, the court may sentence the defendant in the aggravated range if it concludes aggravating circumstances exist. The aggravating circumstances must be based on evidence in the record of the sentencing hearing, the presentence report, and any factors agreed to by the parties and must support a different sentence that better serves the purposes of this code with respect to sentencing, as set forth in section 18-1-102.5.

(9) In all cases, except as provided in subsection (10) of this section, in which a sentence that is not within the presumptive range is imposed, the court shall make specific findings on the record, detailing the aggravating circumstances that constitute the reasons for varying from the presumptive sentence.

(10) (a) Except for a level 1 drug felony, the presence of one or more of the following aggravating circumstances at the time of the commission of a drug felony offense requires the court, if it sentences the defendant to incarceration, to sentence the defendant to a term of at least the midpoint in the presumptive range but not more than the maximum term of the aggravated range:

(I) The defendant was on parole for another felony;

(II) The defendant was on probation or was on bond while awaiting sentencing following revocation of probation for another felony;

(III) The defendant was under confinement, in prison, or in any correctional institution as a convicted felon, or an escapee from any correctional institution for another felony; or

(III.5) The defendant was on appeal bond following his or her conviction for a previous felony;

(IV) The defendant was on probation for or on bond while awaiting sentencing following revocation of probation for a delinquent act that would have constituted a felony if committed by an adult.

(b) In any case in which one or more of the aggravating circumstances provided for in paragraph (a) of this subsection (10) exist, the provisions of subsection (9) of this section do not apply.

(c) Nothing in this subsection (10) precludes the court from considering aggravating circumstances other than those stated in paragraph (a) of this subsection (10) as the basis for sentencing the defendant to a term greater than the presumptive range for the drug felony.

(11) Except for a level 1 drug felony, the presence of any one or more of the following sentence-enhancing circumstances allows the court, if it sentences the defendant to incarceration, to sentence the defendant to a term in the presumptive or aggravated range:

(a) At the time of the commission of the drug felony, the defendant was charged with or was on bond for a felony in a previous case and the defendant was convicted of any felony in the previous case;

(b) At the time of the commission of the drug felony, the defendant was charged with or was on bond for a delinquent act that would have constituted a felony if committed by an adult;

(c) At the time of the commission of the drug felony, the defendant was on bond for having pled guilty to a lesser offense when the original offense charged was a felony;

(c.5) At the time of the commission of the drug felony, the defendant was under a deferred judgment and sentence for another felony;

(d) At the time of the commission of the drug felony, the defendant was on bond in a juvenile prosecution under title 19, C.R.S., for having pled guilty to a lesser delinquent act when the original delinquent act charged would have constituted a felony if committed by an adult;

(e) At the time of the commission of the drug felony, the defendant was under a deferred judgment and sentence for a delinquent act that would have constituted a felony if committed by an adult; or

(f) At the time of the commission of the drug felony, the defendant was on parole for having been adjudicated a delinquent child for an offense that would constitute a felony if committed by an adult.

(12) When it appears to the satisfaction of the court that the ends of justice and the best interest of the public, as well as the defendant, will be best served thereby, the court has the power to suspend the imposition or execution of sentence for such period and upon such terms and conditions as it may deem best; except that the court may not suspend a sentence when the defendant is convicted of a level 1 drug felony. In no instance may a sentence be suspended if the defendant is ineligible for probation pursuant to section 18-1.3-201, except upon an express waiver being made by the sentencing court regarding a particular defendant upon recommendation of the district attorney and approval of such recommendation by an order of the sentencing court pursuant to section 18-1.3-201 (4).

(13) Every sentence entered under this section must include consideration of restitution as required by part 6 of this article and by article 18.5 of title 16, C.R.S.



§ 18-1.3-402. Felony offenses not classified

(1) Any felony defined by state statute without specification of its class shall be punishable as provided in the statute defining it. For felony offenses committed on or after July 1, 1993, if the sentencing court sentences an offender to incarceration pursuant to the provisions of this section, the sentencing court shall also impose a mandatory period of parole of two years.

(2) Every sentence entered under this section shall include consideration of restitution as required by part 6 of this article and by article 18.5 of title 16, C.R.S.



§ 18-1.3-403. Penalty for felony not fixed by statute - punishment

(1) In all cases where an offense is denominated by statute as being a felony and no penalty is fixed in the statute therefor, the punishment shall be imprisonment for not more than five years in a correctional facility, as defined in section 17-1-102, C.R.S., or a fine of not more than fifteen thousand dollars, or both such imprisonment and fine. For offenses committed on or after July 1, 1985, a fine of not more than one hundred thousand dollars may be levied. For offenses committed on or after July 1, 1993, if the sentencing court sentences an offender to incarceration pursuant to the provisions of this section, the sentencing court shall also impose a mandatory period of parole of two years.

(2) Every sentence entered under this section shall include consideration of restitution as required by part 6 of this article and by article 18.5 of title 16, C.R.S.



§ 18-1.3-404. Duration of sentences for felonies

(1) Unless otherwise provided by law and except as otherwise provided in the "Colorado Children's Code", title 19, C.R.S., courts sentencing any person for the commission of a felony to the custody of the executive director of the department of corrections shall fix a definite term as provided by section 18-1.3-401. The persons so sentenced shall be imprisoned and discharged as provided by other applicable statutes. No person sentenced to a correctional facility for the commission of a felony shall be subjected to imprisonment for a term exceeding the term provided by the statute fixing the length of the sentence for the crime of which the person was convicted and for which the person was sentenced.

(2) (a) If a court sentences a defendant to the custody of the department of corrections, the court shall, after fixing a definite term of imprisonment, read the following statement:

"The defendant may spend less time incarcerated than the term announced here today. The actual time served will be influenced by a number of factors including, but not limited to, previous criminal activities, eligibility for earned time for good behavior, correctional education program earned time, credit for time served, or community corrections eligibility."

(b) By requiring the court to read the statement contained in paragraph (a) of this subsection (2), the general assembly does not intend to grant any additional rights to the defendant. Failure of a court to comply with the requirements of paragraph (a) of this subsection (2) shall not be grounds for a defendant to withdraw a guilty plea or in any way gain a reversal of a conviction or reduction in sentence.

(3) (a) Nothing in subsection (2) of this section shall be construed to affect the duties otherwise imposed by law on the court or on the executive director of the department of corrections.

(b) Nothing in subsection (2) of this section shall be construed to limit, expand, or otherwise affect any provision of law concerning the availability, administration, entitlement, or award of good time credits and earned time credits.



§ 18-1.3-405. Credit for presentence confinement

A person who is confined for an offense prior to the imposition of sentence for said offense is entitled to credit against the term of his or her sentence for the entire period of such confinement. At the time of sentencing, the court shall make a finding of the amount of presentence confinement to which the offender is entitled and shall include such finding in the mittimus. The period of confinement shall be deducted from the sentence by the department of corrections. A person who is confined pending a parole revocation hearing is entitled to credit for the entire period of such confinement against any period of reincarceration imposed in the parole revocation proceeding. The period of confinement shall be deducted from the period of reincarceration by the department of corrections. If a defendant is serving a sentence or is on parole for a previous offense when he or she commits a new offense and he or she continues to serve the sentence for the previous offense while charges on the new offense are pending, the credit given for presentence confinement under this section shall be granted against the sentence the defendant is currently serving for the previous offense and shall not be granted against the sentence for the new offense.



§ 18-1.3-406. Mandatory sentences for violent crimes - definitions

(1) (a) Any person convicted of a crime of violence shall be sentenced pursuant to the provisions of section 18-1.3-401 (8) to the department of corrections for a term of incarceration of at least the midpoint in, but not more than twice the maximum of, the presumptive range provided for such offense in section 18-1.3-401 (1)(a), as modified for an extraordinary risk crime pursuant to section 18-1.3-401 (10), without suspension; except that, within ninety-one days after he or she has been placed in the custody of the department of corrections, the department shall transmit to the sentencing court a report on the evaluation and diagnosis of the violent offender, and the court, in a case which it considers to be exceptional and to involve unusual and extenuating circumstances, may thereupon modify the sentence, effective not earlier than one hundred nineteen days after his or her placement in the custody of the department. Such modification may include probation if the person is otherwise eligible therefor. Whenever a court finds that modification of a sentence is justified, the judge shall notify the state court administrator of his or her decision and shall advise said administrator of the unusual and extenuating circumstances that justified such modification. The state court administrator shall maintain a record, which shall be open to the public, summarizing all modifications of sentences and the grounds therefor for each judge of each district court in the state. Except as described in paragraph (c) of this subsection (1), a court shall sentence a person convicted of two or more separate crimes of violence arising out of the same incident so that his or her sentences are served consecutively rather than concurrently.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), any person convicted of a sex offense, as defined in section 18-1.3-1003 (5), committed on or after November 1, 1998, that constitutes a crime of violence shall be sentenced to the department of corrections for an indeterminate term of incarceration of at least the midpoint in the presumptive range specified in section 18-1.3-401 (1)(a)(V)(A) up to a maximum of the person's natural life, as provided in section 18-1.3-1004 (1).

(c) The court may require a defendant to serve his or her sentences concurrently rather than consecutively if the defendant is convicted of two or more separate crimes of violence arising out of the same incident and one of such crimes is:

(I) Aggravated robbery, as described in section 18-4-302;

(II) Assault in the second degree, as described in section 18-3-203; or

(III) Escape, as described in section 18-8-208.

(2) (a) (I) "Crime of violence" means any of the crimes specified in subparagraph (II) of this paragraph (a) committed, conspired to be committed, or attempted to be committed by a person during which, or in the immediate flight therefrom, the person:

(A) Used, or possessed and threatened the use of, a deadly weapon; or

(B) Caused serious bodily injury or death to any other person except another participant.

(II) Subparagraph (I) of this paragraph (a) applies to the following crimes:

(A) Any crime against an at-risk adult or at-risk juvenile;

(B) Murder;

(C) First or second degree assault;

(D) Kidnapping;

(E) A sexual offense pursuant to part 4 of article 3 of this title;

(F) Aggravated robbery;

(G) First degree arson;

(H) First degree burglary;

(I) Escape;

(J) Criminal extortion; or

(K) First or second degree unlawful termination of pregnancy.

(b) (I) "Crime of violence" also means any unlawful sexual offense in which the defendant caused bodily injury to the victim or in which the defendant used threat, intimidation, or force against the victim. For purposes of this subparagraph (I), "unlawful sexual offense" shall have the same meaning as set forth in section 18-3-411 (1), and "bodily injury" shall have the same meaning as set forth in section 18-1-901 (3)(c).

(II) The provisions of subparagraph (I) of this paragraph (b) shall apply only to felony unlawful sexual offenses.

(c) As used in this section, "at-risk adult" has the same meaning as set forth in section 18-6.5-102 (2), and "at-risk juvenile" has the same meaning as set forth in section 18-6.5-102 (4).

(3) In any case in which the accused is charged with a crime of violence as defined in subsection (2)(a) of this section, the indictment or information shall so allege in a separate count, even though the use or threatened use of such deadly weapon or infliction of such serious bodily injury or death is not an essential element of the crime charged.

(4) The jury, or the court if no jury trial is had, in any case as provided in subsection (3) of this section shall make a specific finding as to whether the accused did or did not use, or possessed and threatened to use, a deadly weapon during the commission of such crime or whether such serious bodily injury or death was caused by the accused. If the jury or court finds that the accused used, or possessed and threatened the use of, such deadly weapon or that such injury or death was caused by the accused, the penalty provisions of this section shall be applicable.

(5) In any case in which the accused is charged with a crime of violence as defined in subsection (2)(b)(I) of this section, the indictment or information shall so allege in a separate count, even though the use of threat, intimidation, or force or the infliction of bodily injury is not an essential element of the crime charged.

(6) The jury, or the court if no jury trial is had, in any case as provided in subsection (5) of this section shall make a specific finding as to whether the accused did or did not use threat, intimidation, or force during the commission of such crime or whether such bodily injury was caused by the accused. If the jury or court finds that the accused used threat, intimidation, or force or that such bodily injury was caused by the accused, the penalty provisions of this section shall be applicable.

(7) (a) In any case in which the accused is charged with a crime of violence as defined in this section and the indictment or information specifies the use of a dangerous weapon as defined in sections 18-12-101 and 18-12-102, or the use of a semiautomatic assault weapon as defined in paragraph (b) of this subsection (7), upon conviction for said crime of violence, the judge shall impose an additional sentence to the department of corrections of five years for the use of such weapon. The sentence of five years shall be in addition to the mandatory sentence imposed for the substantive offense and shall be served consecutively to any other sentence and shall not be subject to suspension or probation.

(b) For the purposes of this subsection (7), "semiautomatic assault weapon" means any semiautomatic center fire firearm that is equipped with a detachable magazine with a capacity of twenty or more rounds of ammunition.



§ 18-1.3-407. Sentences - youthful offenders - legislative declaration - powers and duties of district court - authorization for youthful offender system - powers and duties of department of corrections - definitions

(1) (a) It is the intent of the general assembly that the youthful offender system established pursuant to this section shall benefit the state by providing as a sentencing option for certain youthful offenders a controlled and regimented environment that affirms dignity of self and others, promotes the value of work and self-discipline, and develops useful skills and abilities through enriched programming.

(b) It is the further intent of the general assembly in enacting this section that female and male offenders who are eligible for sentencing to the youthful offender system pursuant to section 18-1.3-407.5 or section 19-2-517 (6) or 19-2-518 (1)(d)(II), C.R.S., receive equitable treatment in sentencing, particularly in regard to the option of being sentenced to the youthful offender system. Accordingly, it is the general assembly's intent that necessary measures be taken by the department of corrections to establish separate housing for female and male offenders who are sentenced to the youthful offender system without compromising the equitable treatment of either.

(c) (I) It is the intent of the general assembly that offenders sentenced to the youthful offender system be housed and serve their sentences in a facility specifically designed and programmed for the youthful offender system and that offenders so sentenced be housed separate from and not brought into daily physical contact with inmates older than twenty-four years sentenced to the department of corrections who have not been sentenced to the youthful offender system, except as specifically provided under subsection (5) of this section.

(II) For the purposes of public safety, academic achievement, rehabilitation, the development of pro-social behavior, or reentry planning for youthful offenders, the executive director or his or her designee may transfer any offender age twenty-four years or younger and sentenced to the department of corrections into and out of the youthful offender system at his or her discretion.

(III) The facility that houses offenders sentenced to the youthful offender system shall be limited to two hundred fifty-six beds.

(IV) (A) The department of corrections shall develop policies and procedures for decision-making regarding the transfer of any offender not sentenced to the youthful offender system into the youthful offender system in order to ensure that the goals of the youthful offender system, as described in this section; the operations of the rehabilitative program within the youthful offender system; and the delivery of services to those offenders directly sentenced to the youthful offender system are not compromised in any way by the comingled population.

(B) The department of corrections shall include in its annual report to the judiciary committees of the house of representatives and senate, or to any successor committees, pursuant to section 2-7-203, C.R.S., and in any annual youthful offender system report produced by the department, information regarding the policies and procedures developed by the department pursuant to sub-subparagraph (A) of this subparagraph (IV), the characteristics of the population of youthful offenders transferred pursuant to this paragraph (c), and the impact, if any, of transferred inmates on any youthful offender system programming or department of corrections programming.

(C) Notwithstanding any provisions of this section to the contrary, the department of corrections shall not initiate any transfers of inmates to the youthful offender system until the department has developed the policies and procedures described in sub-subparagraph (A) of this subparagraph (IV).

(d) It is the intent of the general assembly that offenders sentenced to the youthful offender system be sentenced as adults and be subject to all laws and department of corrections rules, regulations, and standards pertaining to adult inmates, except as otherwise provided in this section.

(2) (a) (I) A juvenile may be sentenced to the youthful offender system created pursuant to this section under the circumstances set forth in section 19-2-517 (6)(a)(II) or 19-2-518 (1)(d)(II), C.R.S. A young adult offender may be sentenced to the youthful offender system created pursuant to this section under the circumstances set forth in section 18-1.3-407.5. In order to sentence a juvenile or young adult offender to the youthful offender system, the court shall first impose upon such person a sentence to the department of corrections in accordance with section 18-1.3-401. The court shall thereafter suspend such sentence conditioned on completion of a sentence to the youthful offender system, including a period of community supervision. The court shall impose any such sentence to the youthful offender system for a determinate period of not fewer than two years nor more than six years; except that a juvenile or young adult offender convicted of a class 2 felony may be sentenced for a determinate period of up to seven years. In imposing such sentence, the court shall grant authority to the department of corrections to place the offender under a period of community supervision for a period of not fewer than six months and up to twelve months any time after the date on which the offender has twelve months remaining to complete the determinate sentence. The court may award an offender sentenced to the youthful offender system credit for presentence confinement; except that such credit shall not reduce the offender's actual time served in the youthful offender system to fewer than two years. The court shall have a presentence investigation conducted before sentencing a juvenile or young adult offender pursuant to this section. Upon the request of either the prosecution or the defense, the presentence report shall include a determination by the warden of the youthful offender system whether the offender is acceptable for sentencing to the youthful offender system. When making a determination, the warden shall consider the nature and circumstances of the crime; the age, circumstances, and criminal history of the offender; the available bed space in the youthful offender system; and any other appropriate considerations.

(II) Upon the successful completion of the determinate sentence to the youthful offender system, including the mandatory period of community supervision, the suspended sentence pursuant to section 18-1.3-401 shall have been completed. Whenever an offender is returned to the district court for revocation pursuant to subsection (5) of this section, the court shall impose the original sentence following the revocation of the sentence to the youthful offender system, except as otherwise provided in paragraph (b) of subsection (5) of this section.

(III) For the purposes of this section, unless the context otherwise requires:

(A) "Juvenile" means a person who is under eighteen years of age when the crime is committed and under twenty-one years of age at the time of sentencing pursuant to this section.

(B) "Young adult offender" means a person who is at least eighteen years of age but under twenty years of age when the crime is committed and under twenty-one years of age at the time of sentencing pursuant to this section.

(C) "Youthful offender" or "offender" means a juvenile or a young adult offender who has been sentenced to the youthful offender system or who is eligible for sentencing to the youthful offender system.

(IV) As used in this section, "community supervision" shall not be construed to mean a community corrections program, as defined in section 17-27-102, C.R.S.

(a.5) During any period of incarceration under the youthful offender system, privileges including, but not limited to, televisions, radios, and entertainment systems, shall not be available for an offender unless such privileges have been earned under a merit system.

(b) Article 22.5 of title 17, C.R.S., concerning time credits, shall not apply to any person sentenced to the youthful offender system; except that an offender whose sentence to the youthful offender system is revoked pursuant to subsection (5) of this section may receive one day of credit against the suspended sentence imposed by the court following revocation of the sentence to the youthful offender system for each day the offender served in the youthful offender system, excluding any period of time during which the offender was under community supervision.

(2.1) (a) As originally enacted, this section applied only to offenses committed by juveniles on or after September 13, 1993. For purposes of extending the availability of sentencing options, a juvenile who meets the criteria set forth in section 19-2-517 (6)(a)(II), C.R.S., may be sentenced to the youthful offender system pursuant to this section, under the following circumstances:

(I) The juvenile is sentenced on or after June 3, 1994, for an offense committed prior to, on, or after September 13, 1993;

(II) The juvenile committed an offense prior to September 13, 1993, and was sentenced for the offense on or after September 13, 1993, but prior to June 3, 1994. Such a juvenile may only be resentenced to the youthful offender system if a court, in its discretion, so orders in response to a motion filed in accordance with rule 35 of the Colorado rules of criminal procedure.

(b) A juvenile who committed an offense prior to September 13, 1993, and who was sentenced prior to September 13, 1993, shall not be eligible to be sentenced to the youthful offender system.

(c) A juvenile described in paragraph (a) of this subsection (2.1) may be sentenced pursuant to this section only if the juvenile meets the age requirement set forth in subparagraph (III) of paragraph (a) of subsection (2) of this section.

(3) The department of corrections shall develop and implement a youthful offender system for offenders sentenced in accordance with subsection (2) of this section. The youthful offender system shall be under the direction and control of the executive director of the department of corrections. The youthful offender system shall be based on the following principles:

(a) The system should provide for teaching offenders self-discipline by providing clear consequences for inappropriate behavior;

(b) The system should include a daily regimen that involves offenders in physical training, self-discipline exercises, educational and work programs, and meaningful interaction, with a component for a tiered system for swift and strict discipline for noncompliance;

(c) The system should use staff models and mentors to promote within an offender the development of socially accepted attitudes and behaviors;

(d) The system should provide offenders with instruction on problem-solving skills and should incorporate methods to reinforce the use of cognitive behavior strategies that change offenders' orientation toward criminal thinking and behavior;

(e) The system should promote among offenders the creation and development of new group cultures which result in a transition to prosocial behavior; and

(f) The system should provide offenders the opportunity to gradually reenter the community while demonstrating the capacity for self-discipline and the attainment of respect for the community.

(3.3) The youthful offender system consists of the following components, and the department of corrections has the authority described in paragraphs (a) to (d) of this subsection (3.3) in connection with the administration of the components:

(a) An intake, diagnostic, and orientation phase;

(b) Phase I, during which time a range of core programs, supplementary activities, and educational and prevocational programs and services are provided to offenders;

(c) (I) Phase II, which may be administered during the last three months of the period of institutional confinement and during which time the department of corrections is authorized to transfer an offender to a twenty-four-hour custody residential program that serves youthful offenders.

(II) In connection with the component described in subparagraph (I) of this paragraph (c), the department of corrections is authorized to operate or to contract with a prerelease residential program for those sentenced as youthful offenders. The department of corrections or the contract provider shall provide for twenty-four-hour custody of offenders in phase II.

(d) (I) Phase III, which is to be administered for the period of community supervision that remains after the completion of phase II and during which the offender is monitored during reintegration into society.

(II) After the department determines appropriate phase III placement, the department shall notify, no later than thirty days prior to placement, the local law enforcement agency for the jurisdiction in which the offender shall be placed for phase III. The notice shall include the offender's name, the crime committed by the offender, the disposition of the offender's case, and the basis for the placement. The local law enforcement agency may appeal the placement, if the placement is in a jurisdiction other than the jurisdiction where the offender was convicted, it may appeal to the executive director of the department at least fifteen days prior to the placement. Except that the local law enforcement agency may not appeal if the placement is in the jurisdiction where the offender was residing at the time the offense was committed. If there is an appeal, after considering the department's basis for placement and the local law enforcement's basis for appeal, the executive director shall make the final determination of the placement.

(3.4) In addition to the powers granted to the department of corrections in subsection (3.3) of this section, the department of corrections may:

(a) Transfer a youthful offender to an appropriate facility for the purpose of accomplishing the offender's redirection goals, as long as the transfer does not jeopardize the safety and welfare of the offender;

(b) Operate an emancipation program and provide other support or monitoring services and residential placement for offenders participating in phase II and phase III under the youthful offender system for whom family reintegration poses difficulties. The department of corrections shall provide reintegration support services to an offender placed in an emancipation house.

(c) Contract with any public or private entity, including but not limited to a school district, for provision or certification of educational services. Offenders receiving educational services or diplomas from a school district under an agreement entered into pursuant to this paragraph (c) shall not be included in computing the school district's student performance on statewide assessments pursuant to section 22-7-1006.3, C.R.S., or the school district's levels of attainment of the performance indicators pursuant to article 11 of title 22, C.R.S.

(3.5) The executive director of the department of corrections shall have final approval on the hiring and transferring of staff for the youthful offender system. In staffing the youthful offender system, the executive director shall select persons who are trained in the treatment of youthful offenders or will be trained in the treatment of youthful offenders prior to working with such population, are trained to act as role models and mentors pursuant to paragraph (c) of subsection (3) of this section, and are best equipped to enable the youthful offender system to meet the principles specified in subsection (3) of this section. The executive director shall make a recommendation to the department of personnel regarding the classification of positions with the youthful offender system, taking into account the level of education and training required for such positions.

(4) The youthful offender system shall provide for community supervision which shall consist of highly structured surveillance and monitoring and educational and treatment programs. Community supervision shall be administered by the department of corrections, and revocation of the inmate's supervision status shall be subject to the provisions of subsections (2) and (5) of this section.

(4.3) The youthful offender system shall provide sex offender treatment services for an offender who is sentenced to the youthful offender system and who has a history of committing a sex offense as defined in section 16-11.7-102 (3), C.R.S., or who has a history of committing any other offense, the underlying factual basis of which includes a sex offense. Prior to July 1, 2002, the sex offender treatment services provided pursuant to this subsection (4.3) shall comply with any existing national standards for juvenile sex offender treatment. On and after July 1, 2002, the sex offender treatment services provided pursuant to this subsection (4.3) shall comply with the sex offender treatment standards adopted by the sex offender management board pursuant to section 16-11.7-103, C.R.S.

(4.5) The consent of the parent, parents, or legal guardian of an offender under the age of eighteen years who has been sentenced to the youthful offender system pursuant to this section shall not be necessary in order to authorize hospital, medical, mental health, dental, emergency health, or emergency surgical care. In addition, neither the department nor any hospital, physician, surgeon, mental health care provider, dentist, trained emergency health care provider, or agent or employee thereof who, in good faith, relies on such a minor offender's consent shall be liable for civil damages for failure to secure the consent of such an offender's parent, parents, or legal guardian prior to rendering such care. However, the parent, parents, or legal guardian of a minor offender described in this subsection (4.5) may be liable, as provided by law, to pay the charges for the care provided the minor on said minor's consent.

(5) (a) Except as otherwise provided by paragraph (b) of this subsection (5), the department of corrections shall implement a procedure for the transfer of an offender to another facility when an offender in the system poses a danger to himself or herself or others. The executive director of the department of corrections shall review any transfer determination by the department prior to the actual transfer of an inmate, including a transfer back to the district court for revocation of the sentence to the youthful offender system. A transfer pursuant to this paragraph (a) shall be limited to a period not to exceed sixty days, at which time the offender shall be returned to the youthful offender facility to complete his or her sentence or returned to the district court for revocation of the sentence to the youthful offender system. In no case shall an offender initially sentenced to the youthful offender system be held in isolation or segregation or in an adult facility for longer than sixty consecutive days without action by the sentencing court.

(b) (I) An offender who is thought to have a behavioral or mental health disorder or an intellectual and developmental disability by a mental health clinician, as defined by regulation of the department of corrections, may be transferred to another facility for a period not to exceed sixty days for diagnostic validation of said disorder or disability. At the conclusion of the sixty-day period, the psychiatrists or other appropriate professionals conducting the diagnosis shall forward to the executive director of the department of corrections their findings, which at a minimum must include a statement of whether the offender has the ability to withstand the rigors of the youthful offender system. If the diagnosis determines that the offender is incapable of completing his or her sentence to the youthful offender system due to a behavioral or mental health disorder or an intellectual and developmental disability, the executive director shall forward such determination to the sentencing court. Based on the determination, the sentencing court shall review the offender's sentence to the youthful offender system and may:

(A) Impose the offender's original sentence to the department of corrections; or

(B) Reconsider and reduce the offender's sentence to the department of corrections in consideration of the offender's behavioral or mental health disorder or intellectual and developmental disability.

(II) Any offender who is resentenced pursuant to this paragraph (b) shall continue to be treated as an adult for purposes of sentencing and shall not be sentenced pursuant to article 2 of title 19, C.R.S.

(III) In no event shall the sentencing court, after reviewing the offender's sentence to the youthful offender system pursuant to this subsection (5)(b), increase the offender's sentence to the department of corrections due to the offender's diagnosis of a behavioral or mental health disorder or determination of an intellectual and developmental disability.

(IV) Any offender who is diagnosed as having a behavioral or mental health disorder or determined to have an intellectual and developmental disability and is therefore incapable of completing his or her sentence to the youthful offender system may be housed in any department of corrections facility deemed appropriate by the executive director or transferred in accordance with procedures set forth in section 17-23-101 pending action by the sentencing court with regard to the offender's sentence.

(c) The department of corrections shall implement a procedure for returning offenders who cannot successfully complete the sentence to the youthful offender system, or who fail to comply with the terms or conditions of the youthful offender system, to the district court. An offender returned to the district court pursuant to subsection (5)(a) of this section or because he or she cannot successfully complete the sentence to the youthful offender system for reasons other than a behavioral or mental health disorder or an intellectual and developmental disability, or because he or she fails to comply with the terms or conditions of the youthful offender system, shall receive imposition of the original sentence to the department of corrections. After the executive director of the department upholds the department's decision, the offender may be held in any correctional facility deemed appropriate by the executive director; except that an offender who cannot successfully complete the sentence to the youthful offender system for reasons other than a behavioral or mental health disorder or an intellectual and developmental disability, or because he or she fails to comply with the terms or conditions of the youthful offender system, shall be transferred, within thirty-five days after the executive director upholds the department's decision, to a county jail for holding prior to resentencing. The department shall notify the district attorney of record, and the district attorney of record shall be responsible for seeking the revocation or review of the offender's sentence and the imposition of the original sentence or modification of the original sentence pursuant to subsection (5)(b)(I)(B) of this section. The district court shall review the offender's sentence within one hundred twenty-six days after notification to the district attorney of record by the department of corrections that the offender is not able to complete the sentence to the youthful offender system or fails to comply with the terms or conditions of the youthful offender system.

(6) The department of corrections shall establish and enforce standards for the youthful offender system. Offenders in the youthful offender system, including those under community supervision, shall be considered inmates for the purposes of section 17-1-111, C.R.S.

(7) The number of offenders in any program element under the youthful offender system shall be determined by the department within available appropriations.

(8) The department of corrections may and is encouraged to contract with any private or public entity for the provision of services and facilities under the youthful offender system.

(9) On or before November 1, 1993, the department, in conjunction with the division of criminal justice, shall develop and the department shall implement a process for monitoring and evaluating the youthful offender system. In implementing such system, the department may contract with a private agency for assistance.

(10) (a) (Deleted by amendment, L. 2002, p. 881, § 19, effective August 7, 2002.)

(b) The division of criminal justice shall independently monitor and evaluate, or contract with a public or private entity to independently monitor and evaluate, the youthful offender system. Notwithstanding section 24-1-136 (11)(a)(I), on or before November 1, 2002, and on or before November 1 every two years thereafter, the division of criminal justice shall report its findings, or the findings of the contract entity, to the judiciary committees of the senate and the house of representatives. The department of corrections shall cooperate in providing the necessary data to the division of criminal justice or an entity designated by the division of criminal justice to complete the evaluation required in this section.

(11) Any district attorney in the state shall maintain records regarding juveniles who are sentenced to the youthful offender system and such records shall indicate which juveniles have been filed on as adults or are sentenced to the system and the offenses committed by such juveniles.

(11.5) (a) (I) An offender who is sentenced to the youthful offender system shall submit to and pay for collection and a chemical testing of a biological substance sample from the offender to determine the genetic markers thereof.

(II) Collection of the biological substance sample shall occur as soon as possible after being sentenced to the youthful offender system, and the results thereof shall be filed with and maintained by the Colorado bureau of investigation. The results of such tests shall be furnished to any law enforcement agency upon request.

(b) The department of corrections or its designee or contractor may use reasonable force to obtain biological substance samples in accordance with paragraph (a) of this subsection (11.5).

(c) Any moneys received from offenders pursuant to paragraph (a) of this subsection (11.5) shall be deposited in the offender identification fund created in section 24-33.5-415.6, C.R.S.

(d) The Colorado bureau of investigation is directed to conduct the chemical testing of the biological substance samples obtained pursuant to this subsection (11.5).

(12) The general assembly recognizes that the increased number of violent crimes committed by juveniles and young adults is a problem faced by all the states of this nation. By creating the youthful offender system, Colorado stands at the forefront of the states in creating a new approach to addressing this problem. The general assembly also declares that the cost of implementing and operating the youthful offender system will create a burden on the state's limited resources. Accordingly, the general assembly directs the department of corrections to seek out and accept available federal, state, and local public funds, including project demonstration funds, and private moneys and private systems for the purpose of conducting the youthful offender system.

(13) Repealed.



§ 18-1.3-407.5. Sentences - young adult offenders - youthful offender system - definitions

(1) (a) A young adult offender may be sentenced to the youthful offender system in the department of corrections in accordance with section 18-1.3-407, under the following circumstances:

(I) The young adult offender is convicted of a felony enumerated as a crime of violence pursuant to section 18-1.3-406;

(II) The young adult offender is convicted of a felony offense described in part 1 of article 12 of this title;

(III) The young adult offender used, or possessed and threatened the use of, a deadly weapon during the commission of a felony offense against a person, as set forth in article 3 of this title;

(IV) The young adult offender is convicted of vehicular homicide, as described in section 18-3-106, vehicular assault, as described in section 18-3-205, or felonious arson, as described in part 1 of article 4 of this title;

(V) The young adult offender is convicted of a felony offense described in section 18-1.3-401 as a class 3 felony, other than the felonies described in section 18-3-402 (1)(d) and section 18-3-403 (1)(e), as it existed prior to July 1, 2000, and has, within the two previous years, been adjudicated a juvenile delinquent for a delinquent act that would constitute a felony if committed by an adult; or

(VI) The young adult offender is convicted of a felony offense, and is determined to have been an "habitual juvenile offender", as defined in section 19-1-103 (61), C.R.S.

(b) The offenses described in paragraph (a) of this subsection (1) shall include the attempt, conspiracy, or solicitation to commit such offenses.

(2) (a) Notwithstanding the circumstances described in subsection (1) of this section, a young adult offender shall be ineligible for sentencing to the youthful offender system if the young adult offender is convicted of any of the following:

(I) A class 1 or class 2 felony;

(II) A sexual offense described in section 18-6-301, section 18-6-302, or part 4 of article 3 of this title; or

(III) Any offense, if the young adult offender has received a sentence to the youthful offender system for any prior conviction.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), a young adult offender who is charged with first degree murder as described in section 18-3-102 (1)(b) and pleads guilty to a class 2 felony as a result of a plea agreement is eligible for sentencing to the youthful offender system if the young adult offender would be eligible for sentencing to the youthful offender system for a conviction of the felony underlying the charge of first degree murder as described in section 18-3-102 (1)(b).

(3) As used in this section, unless the context otherwise requires, a "young adult offender" means a person who is at least eighteen years of age but under twenty years of age at the time the crime is committed and under twenty-one years of age at the time of sentencing pursuant to this section.



§ 18-1.3-408. Determinate sentence of imprisonment imposed by court

When a person has been convicted of a felony and a sentence of imprisonment imposed, the court imposing the sentence shall fix a definite term of imprisonment, which shall be not longer than the terms authorized in section 18-1.3-401; except that, for persons convicted on or after November 1, 1998, of a sex offense, as defined in section 18-1.3-1003 (5), the court shall impose an indeterminate sentence as provided in part 10 of this article.



§ 18-1.3-409. Concurrent or consecutive sentences - court to clarify sentencing in mittimus

Before remitting any mittimus to the department of corrections sentencing a defendant to the custody of the department, a court shall confirm that the mittimus properly reflects the sentencing order of the court and includes all necessary information regarding the sentence and any information as to whether a sentence is to be served concurrent with, or consecutive to, the sentence for any other count or any other case.






Part 5 - Misdemeanor and Petty Offense Sentencing

§ 18-1.3-501. Misdemeanors classified - drug misdemeanors and drug petty offenses classified - penalties - definitions

(1) (a) Except as otherwise provided in paragraph (d) of this subsection (1), misdemeanors are divided into three classes that are distinguished from one another by the following penalties that are authorized upon conviction except as provided in subsection (1.5) of this section:

(b) A term of imprisonment for conviction of a misdemeanor shall not be served in a state correctional facility unless served concurrently with a term for conviction of a felony.

(c) A term of imprisonment in a county jail for a conviction of a misdemeanor, petty, or traffic misdemeanor offense shall not be ordered to be served consecutively to a sentence to be served in a state correctional facility; except that if, at the time of sentencing, the court determines, after consideration of all the relevant facts and circumstances, that a concurrent sentence is not warranted, the court may order that the misdemeanor sentence be served prior to the sentence to be served in the state correctional facility and prior to the time the defendant is transported to the state correctional facility to serve all or the remainder of the defendant's state correctional facility sentence.

(d) For purposes of sentencing a person convicted of a misdemeanor drug offense described in article 18 of this title, committed on or after October 1, 2013, drug misdemeanors are divided into two levels that are distinguished from one another by the following penalties that are authorized upon conviction:

Level Minimum Sentence Maximum Sentence

DM1Six months imprisonment,Eighteen months imprisonment,

five hundred dollars fine, or bothfive thousand dollars fine, or both

DM2No imprisonment, fiftyTwelve months imprisonment, seven

dollars finehundred fifty dollars fine, or both

(e) For each drug petty offense, the sentencing range is stated in the offense statute.

(1.5) (a) If a defendant is convicted of assault in the third degree under section 18-3-204 and the victim is a peace officer, emergency medical service provider, emergency medical care provider, or firefighter engaged in the performance of his or her duties, notwithstanding subsection (1) of this section, the court shall sentence the defendant to a term of imprisonment greater than the maximum sentence but no more than twice the maximum sentence authorized for the same crime when the victim is not a peace officer, emergency medical service provider, emergency medical care provider, or firefighter engaged in the performance of his or her duties. In addition to the term of imprisonment, the court may impose a fine on the defendant under subsection (1) of this section. At any time after sentencing and before the discharge of the defendant's sentence, the victim may request that the defendant participate in restorative justice practices with the victim. If the defendant accepts responsibility for and expresses remorse for his or her actions and is willing to repair the harm caused by his or her actions, an individual responsible for the defendant's supervision shall make the necessary arrangements for the restorative justice practices requested by the victim.

(b) As used in this section, "peace officer, emergency medical service provider, emergency medical care provider, or firefighter engaged in the performance of his or her duties" means a peace officer as described in section 16-2.5-101, C.R.S., emergency medical service provider as defined in part 1 of article 3.5 of title 25, C.R.S., emergency medical care provider as defined by section 18-3-201 (1), or a firefighter as defined in section 18-3-201 (1.5), who is engaged or acting in or who is present to engage or act in the performance of a duty, service, or function imposed, authorized, required, or permitted by law to be performed by a peace officer, emergency medical service provider, emergency medical care provider, or firefighter, whether or not the peace officer, emergency medical service provider, emergency medical care provider, or firefighter is within the territorial limits of his or her jurisdiction, if the peace officer, emergency medical service provider, emergency medical care provider, or firefighter is in uniform or the person committing an assault upon or offense against or otherwise acting toward the peace officer, emergency medical service provider, emergency medical care provider, or firefighter knows or reasonably should know that the victim is a peace officer, emergency medical service provider, emergency medical care provider, or firefighter or if the peace officer, emergency medical service provider, emergency medical care provider, or firefighter is intentionally assaulted in retaliation for the performance of his or her official duties.

(1.7) (a) If a defendant is convicted of assault in the third degree pursuant to section 18-3-204 or reckless endangerment pursuant to section 18-3-208 and the victim is a mental health professional employed by or under contract with the department of human services engaged in the performance of his or her duties, notwithstanding the provisions of subsection (1) of this section, the court may sentence the defendant to a term of imprisonment greater than the maximum sentence but not more than twice the maximum sentence authorized for the crime when the victim is not a mental health professional employed by or under contract with the department of human services engaged in the performance of his or her duties. In addition to a term of imprisonment, the court may impose a fine on the defendant pursuant to subsection (1) of this section.

(b) "Mental health professional" means a mental health professional licensed to practice medicine pursuant to part 1 of article 36 of title 12, C.R.S., or a person licensed as a mental health professional pursuant to article 43 of title 12, C.R.S., a person licensed as a nurse pursuant to part 1 of article 38 of title 12, C.R.S., a nurse aide certified pursuant to part 1 of article 38.1 of title 12, C.R.S., and a psychiatric technician licensed pursuant to part 1 of article 42 of title 12, C.R.S.

(2) The defendant may be sentenced to perform a certain number of hours of community or useful public service in addition to any other sentence provided by subsection (1) of this section, subject to the conditions and restrictions of section 18-1.3-507. An inmate in county jail acting as a trustee shall not be given concurrent credit for community or useful public service when such service is performed in his or her capacity as trustee. For the purposes of this subsection (2), "community or useful public service" means any work which is beneficial to the public, any public entity, or any bona fide nonprofit private or public organization, which work involves a minimum of direct supervision or other public cost and which work would not, with the exercise of reasonable care, endanger the health or safety of the person required to work.

(3) (a) The general assembly hereby finds that certain misdemeanors which are listed in paragraph (b) of this subsection (3) present an extraordinary risk of harm to society and therefore, in the interest of public safety, the maximum sentence for such misdemeanors shall be increased by six months.

(b) Misdemeanors that present an extraordinary risk of harm to society shall include the following:

(I) Assault in the third degree, as defined in section 18-3-204;

(I.5) (A) Sexual assault, as defined in section 18-3-402; or

(B) Sexual assault in the second degree, as defined in section 18-3-403, as it existed prior to July 1, 2000;

(II) (A) Unlawful sexual contact, as defined in section 18-3-404; or

(B) Sexual assault in the third degree, as defined in section 18-3-404, as it existed prior to July 1, 2000;

(III) Child abuse, as defined in section 18-6-401 (7)(a)(V);

(IV) Second and all subsequent violations of a protection order as defined in section 18-6-803.5 (1.5)(a.5);

(V) Misdemeanor failure to register as a sex offender, as described in section 18-3-412.5; and

(VI) Misdemeanor invasion of privacy for sexual gratification, as described in section 18-3-405.6.

(4) Notwithstanding any provision of law to the contrary, any person who attempts to commit, conspires to commit, or commits against an elderly person any misdemeanor set forth in part 4 of article 4 of this title, part 1, 2, 3, or 5 of article 5 of this title, or article 5.5 of this title shall be required to pay a mandatory and substantial fine within the limits permitted by law. However, all moneys collected from the offender shall be applied in the following order: Costs for crime victim compensation fund pursuant to section 24-4.1-119, C.R.S.; surcharges for victims and witnesses assistance and law enforcement fund pursuant to section 24-4.2-104, C.R.S.; restitution; time payment fee; late fees; and any other fines, fees, or surcharges. For purposes of this subsection (4), an "elderly person" or "elderly victim" means a person sixty years of age or older.

(5) Every sentence entered under this section shall include consideration of restitution as required by part 6 of this article and by article 18.5 of title 16, C.R.S.

(6) For a defendant who is convicted of assault in the third degree, as described in section 18-3-204, the court, in addition to any fine the court may impose, shall sentence the defendant to a term of imprisonment of at least six months, but not longer than the maximum sentence authorized for the offense, as specified in this section, which sentence shall not be suspended in whole or in part, if the court makes the following findings on the record:

(a) The victim of the offense was pregnant at the time of commission of the offense; and

(b) The defendant knew or should have known that the victim of the offense was pregnant.

(c) (Deleted by amendment, L. 2003, p. 2163, § 4, effective July 1, 2003.)



§ 18-1.3-502. Duration of sentences for misdemeanors

Courts sentencing any person for the commission of a misdemeanor to the custody of the executive director of the department of corrections shall not fix a minimum term but may fix a maximum term less than the maximum provided by law for the offense. The persons so sentenced shall be imprisoned, released under parole, and discharged as provided by other applicable statutes. No person sentenced to a correctional facility for the commission of a misdemeanor shall be subjected to imprisonment for a term exceeding the maximum term provided by the statute fixing the maximum length of the sentence for the crime of which he or she was convicted and for which he or she was sentenced. A person sentenced to a term of imprisonment for the commission of a misdemeanor shall be entitled to the same time credits as if he or she were sentenced to a term of imprisonment for the commission of a felony. No person committed as a juvenile delinquent shall be imprisoned for a term exceeding two years, except as otherwise provided for aggravated juvenile offenders in section 19-2-601, C.R.S.



§ 18-1.3-503. Petty offenses classified - penalties

(1) A violation of a statute of this state is a petty offense if specifically classified as a class 1 or class 2 petty offense. The penalty for commission of a class 1 petty offense, upon conviction, is a fine of not more than five hundred dollars, or imprisonment for not more than six months other than in state correctional facilities, or both. The penalty for commission of a class 2 petty offense is a fine specified in the section defining the offense. The penalty assessment procedure of section 16-2-201, C.R.S., is available for the payment of fines in class 2 petty offense cases.

(2) Every sentence entered under this section shall include consideration of restitution as required by part 6 of this article and by article 18.5 of title 16, C.R.S.



§ 18-1.3-504. Misdemeanors and petty offenses not classified

(1) Any misdemeanor or petty offense defined by state statute without specification of its class shall be punishable as provided in the statute defining it.

(2) Every sentence entered under this section shall include consideration of restitution as required by part 6 of this article and by article 18.5 of title 16, C.R.S.



§ 18-1.3-505. Penalty for misdemeanor not fixed by statute - punishment

(1) In all cases where an offense is denominated a misdemeanor and no penalty is fixed in the statute therefor, the punishment shall be imprisonment for not more than one year in the county jail, or a fine of not more than one thousand dollars, or both such imprisonment and fine.

(2) Every sentence entered under this section shall include consideration of restitution as required by part 6 of this article and by article 18.5 of title 16, C.R.S.



§ 18-1.3-506. Payment and collection of fines for class 1, 2, or 3 misdemeanors and class 1 or 2 petty offenses - release from incarceration

(1) Whenever the court imposes a fine for a nonviolent class 1, 2, or 3 misdemeanor or for a class 1 or 2 petty offense, if the person who committed the offense is unable to pay the fine at the time of the court hearing or if he or she fails to pay any fine imposed for the commission of such offense, in order to guarantee the payment of such fine, the court may:

(a) Require the person to post sufficient bond or collateral; or

(b) Enter a judgment in favor of the state or political subdivision to whom the fine is owed and enter an order based on such judgment for the garnishment of the person's earnings in accordance with the provisions of either article 54 or 54.5 of title 13, C.R.S., for the purpose of collecting said fine and the costs incurred in collecting said fine; or

(c) Enter a judgment in favor of the state or political subdivision to whom the fine is owed and execute a lien based on such judgment on any chattels, lands, tenements, moneys, and real estate of the person in accordance with article 52 of title 13, C.R.S., for the purpose of collecting said fine and the costs incurred in collecting said fine.

(2) The state or a political subdivision may appear before a court of record in this state and request that the court order the release from a county jail or a correctional facility of a person who has been incarcerated as a result of the failure to pay a fine or the failure to appear in court in connection with the commission of a nonviolent class 1, 2, or 3 misdemeanor or a class 1 or 2 petty offense upon the condition that the fine and any costs of collection are collected from the person incarcerated by the use of one of the methods set forth in subsection (1) of this section.

(3) For the purposes of this section, "nonviolent class 1, 2, or 3 misdemeanor" means a class 1, 2, or 3 misdemeanor that does not involve cruelty to an animal, as described in section 18-9-202 (1)(a), or the use or threat of physical force on or to a person in the commission of the misdemeanor.



§ 18-1.3-507. Community or useful public service - misdemeanors

(1) Any sentence imposed pursuant to section 18-1.3-501 (2) is subject to the conditions and restrictions of this section.

(2) (a) A probation department, sentencing court, county sheriff, board of county commissioners, or any other governmental entity, or a private nonprofit or for-profit entity that has a contract with a governmental entity, may establish a community or useful public service program. It is the purpose of the community or useful public service program: To identify and seek the cooperation of governmental entities and political subdivisions thereof, as well as corporations, associations, or charitable trusts, for the purpose of providing community or useful public service jobs; to interview persons who have been ordered by the court to perform community or useful public service and to assign such persons to suitable community or useful public service jobs; and to monitor compliance or noncompliance of such persons in performing community or useful public service assignments within the time established by the court.

(b) Nothing in this subsection (2) limits the authority of an entity that is the recipient of community or useful public service to accept or reject such service, in its sole discretion.

(2.5) The following organizations are eligible to provide community or useful public service jobs established under this article 1.3 or any other provision of law so long as they meet any other requirement related to the provision of those jobs, as established by the entity that is the recipient of community or useful public service:

(a) A charitable trust or other organization that is exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended;

(b) A civic league or organization that is exempt from taxation under section 501 (c)(4) of the federal "Internal Revenue Code of 1986", as amended, and that also would qualify as a veterans' service organization as defined in section 501 (c)(19) of the federal "Internal Revenue Code of 1986", as amended; and

(c) A veterans' service organization that is exempt from taxation under section 501 (c)(19) of the federal "Internal Revenue Code of 1986", as amended.

(3) Any general public liability insurance policy obtained pursuant to this section shall provide coverage for injuries caused by a person performing services under this section and shall be in a sum of not less than the current limit on government liability under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(4) For the purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., public employee, as defined in section 24-10-103, C.R.S., does not include any person who is sentenced to participate in any type of community or useful public service.

(5) No governmental entity or private nonprofit or for-profit entity which has a contract with a governmental entity shall be liable under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., or under the "Colorado Employment Security Act", articles 70 to 82 of title 8, C.R.S., for any benefits on account of any person who is sentenced to participate in any type of community or useful public service, but nothing in this subsection (5) shall prohibit a governmental entity or private nonprofit or for-profit entity from electing to accept the provisions of the "Workers' Compensation Act of Colorado" by purchasing and keeping in force a policy of workers' compensation insurance covering such person.

(6) (a) The court shall assess a fee, not to exceed one hundred twenty dollars, upon every person required to perform community or useful public service pursuant to section 18-1.3-501 (2), 18-18-432, or 42-4-1301.4. The amount of the fee must be commensurate with the costs of administering the person's community or useful public service program. The court may waive this fee if the court determines the defendant to be indigent. In counties where the judicial department operates the local useful public service program, the court shall transfer each such fee to the state treasurer, who shall credit the fee to the fund created in section 18-1.3-507.5.

(b) Money collected as fees pursuant to subsection (6)(a) of this section may be used by the operating agency responsible for overseeing such person's community or useful public service program or by the judicial department, as may be applicable, to pay the cost of administration of the program and the cost of personal services. The proceeds from such amounts may be used by the operating agency only for defraying the cost of personal services and other operating expenses related to the administration of the program, a general liability policy covering such person, and, if such person will be covered by workers' compensation insurance pursuant to subsection (5) of this section or an insurance policy providing such or similar coverage, the cost of purchasing and keeping in force such insurance coverage and may not be used by the operating agency for any other purpose.



§ 18-1.3-507.5. Useful public service cash fund created

(1) The useful public service cash fund, referred to within this section as the "fund", is created in the state treasury. The fund consists of money collected as fees and credited to the fund pursuant to subsection (3) of this section and any other money that the general assembly may appropriate or transfer to the fund. Money in the fund is continuously appropriated to the judicial department for the cost of administering useful public service programs and associated costs for personal services; except that the fund is subject to the limitations on uncommitted reserves described in section 24-75-402.

(2) The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund. Any unexpended and unencumbered money remaining in the fund at the end of a fiscal year remains in the fund and may not be transferred to the general fund or to another fund.

(3) In counties where the judicial department operates a useful public service program as provided in section 18-1.3-507, 18-18-432, or 42-4-1301.4, the court shall collect any money assessed as fees pursuant to such sections and transfer such money to the state treasurer, who shall credit the money to the fund.



§ 18-1.3-508. Definite sentence not void

If, through oversight or otherwise, any person is sentenced or committed to the custody of the executive director of the department of corrections for the commission of a misdemeanor for a definite period of time, the sentence or commitment shall not for that reason be void, but the person so sentenced or committed shall be subject to the liabilities and entitled to the benefits which are applicable to those persons who are properly sentenced.



§ 18-1.3-509. Credit for time served on misdemeanor sentences

A person who is confined for a misdemeanor offense prior to the imposition of a sentence for the misdemeanor offense shall be entitled to credit against the term of his or her sentence for the entire period of the confinement. At the time of sentencing, the court shall make a finding of the amount of presentence confinement to which the offender is entitled and shall include the finding in the mittimus. The period of confinement shall be deducted from the offender's sentence by the county jail.






Part 6 - Restitution

§ 18-1.3-601. Legislative declaration

(1) The general assembly finds and declares that:

(a) Crime victims endure undue suffering and hardship resulting from physical injury, emotional and psychological injury, or loss of property;

(b) Persons found guilty of causing such suffering and hardship should be under a moral and legal obligation to make full restitution to those harmed by their misconduct;

(c) The payment of restitution by criminal offenders to their victims is a mechanism for the rehabilitation of offenders;

(d) Restitution is recognized as a deterrent to future criminality;

(e) An effective criminal justice system requires timely restitution to victims of crime and to members of the immediate families of such victims in order to lessen the financial burdens inflicted upon them, to compensate them for their suffering and hardship, and to preserve the individual dignity of victims;

(f) Former procedures for restitution assessment, collection, and distribution have proven to be inadequate and inconsistent from case to case;

(g) The purposes of this part 6 are to facilitate:

(I) The establishment of programs and procedures to provide for and collect full restitution for victims of crime in the most expeditious manner; and

(II) The effective and timely assessment, collection, and distribution of restitution requires the cooperation and collaboration of all criminal justice agencies and departments.

(2) It is the intent of the general assembly that restitution be ordered, collected, and disbursed to the victims of crime and their immediate families. Such restitution will aid the offender in reintegration as a productive member of society. This part 6 shall be liberally construed to accomplish all such purposes.



§ 18-1.3-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Collections investigator" means a person employed by the judicial department whose primary responsibility is to administer, enforce, and collect on court orders or judgments entered with respect to fines, fees, restitution, or any other accounts receivable of the court, judicial district, or judicial department.

(2) "Conviction" means a verdict of guilty by a judge or jury or a plea of guilty or nolo contendere that is accepted by the court for a felony, misdemeanor, petty offense, or traffic misdemeanor offense, or adjudication for an offense that would constitute a criminal offense if committed by an adult. "Conviction" also includes having received a deferred judgment and sentence or deferred adjudication; except that a person shall not be deemed to have been convicted if the person has successfully completed a deferred sentence or deferred adjudication.

(2.3) "Money advanced by a governmental agency for a service animal" means costs incurred by a peace officer, law enforcement agency, fire department, fire protection district, or governmental search and rescue agency for the veterinary treatment and disposal of a service animal that was harmed while aiding in official duties and for the training of an animal to become a service animal to replace a service animal that was harmed while aiding in official duties, as applicable.

(2.5) Repealed.

(3) (a) "Restitution" means any pecuniary loss suffered by a victim and includes but is not limited to all out-of-pocket expenses, interest, loss of use of money, anticipated future expenses, rewards paid by victims, money advanced by law enforcement agencies, money advanced by a governmental agency for a service animal, adjustment expenses, and other losses or injuries proximately caused by an offender's conduct and that can be reasonably calculated and recompensed in money. "Restitution" does not include damages for physical or mental pain and suffering, loss of consortium, loss of enjoyment of life, loss of future earnings, or punitive damages.

(a.5) "Restitution" includes, for a person convicted of assault in the first, second, or third degree, as described in section 18-3-202, 18-3-203, or 18-3-204, all or any portion of the financial obligations of medical tests performed on and treatment prescribed for a victim, peace officer, firefighter, emergency medical care provider, or emergency medical service provider.

(b) "Restitution" may also include extraordinary direct public and all private investigative costs.

(c) (I) "Restitution" shall also include all costs incurred by a government agency or private entity to:

(A) Remove, clean up, or remediate a place used to manufacture or attempt to manufacture a controlled substance or which contains a controlled substance or which contains chemicals, supplies, or equipment used or intended to be used in the manufacturing of a controlled substance;

(B) Store, preserve, or test evidence of a controlled substance violation; or

(C) Sell and provide for the care of and provision for an animal disposed of under the animal cruelty laws in accordance with part 2 of article 9 of this title or article 42 of title 35, C.R.S.

(II) Costs under this paragraph (c) shall include, but are not limited to, overtime wages for peace officers or other government employees, the operating expenses for any equipment utilized, and the costs of any property designed for one-time use, such as protective clothing.

(d) "Restitution" shall also include costs incurred by a governmental agency or insurer that provides medical benefits, health benefits, or nonmedical support services directly related to a medical or health condition to a victim for losses or injuries proximately caused by an offender's conduct, including but not limited to costs incurred by medicaid and other care programs for indigent persons.

(3.5) "Service animal" means any animal, the services of which are used to aid the performance of official duties by a peace officer, law enforcement agency, fire department, fire protection district, or governmental search and rescue agency.

(4) (a) "Victim" means any person aggrieved by the conduct of an offender and includes but is not limited to the following:

(I) Any person against whom any felony, misdemeanor, petty, or traffic misdemeanor offense has been perpetrated or attempted;

(II) Any person harmed by an offender's criminal conduct in the course of a scheme, conspiracy, or pattern of criminal activity;

(III) Any person who has suffered losses because of a contractual relationship with, including but not limited to, an insurer, or because of liability under section 14-6-110, C.R.S., for a person described in subparagraph (I) or (II) of this paragraph (a);

(IV) Any victim compensation board that has paid a victim compensation claim;

(V) If any person described in subparagraph (I) or (II) of this paragraph (a) is deceased or incapacitated, the person's spouse, parent, legal guardian, natural or adopted child, child living with the victim, sibling, grandparent, significant other, as defined in section 24-4.1-302 (4), C.R.S., or other lawful representative;

(VI) Any person who had to expend resources for the purposes described in paragraphs (b), (c), and (d) of subsection (3) of this section.

(b) "Victim" shall not include a person who is accountable for the crime or a crime arising from the same conduct, criminal episode, or plan as defined under the law of this state or of the United States.

(c) Any "victim" under the age of eighteen is considered incapacitated, unless that person is legally emancipated or the court orders otherwise.

(d) It is the intent of the general assembly that this definition of the term "victim" shall apply to this part 6 and shall not be applied to any other provision of the laws of the state of Colorado that refers to the term "victim".

(e) Notwithstanding any other provision of this section, "victim" includes a person less than eighteen years of age who has been trafficked by an offender, as described in section 18-3-503 or 18-3-504.



§ 18-1.3-603. Assessment of restitution - corrective orders

(1) Every order of conviction of a felony, misdemeanor, petty, or traffic misdemeanor offense, except any order of conviction for a state traffic misdemeanor offense issued by a municipal or county court in which the prosecuting attorney is acting as a special deputy district attorney pursuant to an agreement with the district attorney's office, shall include consideration of restitution. Each such order shall include one or more of the following:

(a) An order of a specific amount of restitution be paid by the defendant;

(b) An order that the defendant is obligated to pay restitution, but that the specific amount of restitution shall be determined within the ninety-one days immediately following the order of conviction, unless good cause is shown for extending the time period by which the restitution amount shall be determined;

(c) An order, in addition to or in place of a specific amount of restitution, that the defendant pay restitution covering the actual costs of specific future treatment of any victim of the crime; or

(d) Contain a specific finding that no victim of the crime suffered a pecuniary loss and therefore no order for the payment of restitution is being entered.

(2) The court shall base its order for restitution upon information presented to the court by the prosecuting attorney, who shall compile such information through victim impact statements or other means to determine the amount of restitution and the identities of the victims. Further, the prosecuting attorney shall present this information to the court prior to the order of conviction or within ninety-one days, if it is not available prior to the order of conviction. The court may extend this date if it finds that there are extenuating circumstances affecting the prosecuting attorney's ability to determine restitution.

(3) Any order for restitution may be:

(a) Increased if additional victims or additional losses not known to the judge or the prosecutor at the time the order of restitution was entered are later discovered and the final amount of restitution due has not been set by the court; or

(b) Decreased:

(I) With the consent of the prosecuting attorney and the victim or victims to whom the restitution is owed; or

(II) If the defendant has otherwise compensated the victim or victims for the pecuniary losses suffered.

(4) (a) (I) Any order for restitution entered pursuant to this section is a final civil judgment in favor of the state and any victim. Notwithstanding any other civil or criminal statute or rule, any such judgment remains in force until the restitution is paid in full. The provisions of article 18.5 of title 16, C.R.S., apply notwithstanding the termination of a deferred judgment and sentence or a deferred adjudication, the entry of an order of expungement pursuant to section 19-1-306, C.R.S., or an order to seal entered pursuant to part 7 of article 72 of title 24, C.R.S.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a), two years after the presentation of the defendant's original death certificate to the clerk of the court or the court collections investigator, the court may terminate the remaining balance of the judgment and order for restitution if, following notice by the clerk of the court or the court collections investigator to the district attorney, the district attorney does not object and there is no evidence of a continuing source of income of the defendant to pay restitution. The termination of a judgment and order pursuant to this subparagraph (II) does not terminate an associated judgment against a defendant who is jointly and severally liable with the deceased defendant.

(b) Any order for restitution made pursuant to this section is also an order that:

(I) The defendant owes simple interest from the date of the entry of the order at the rate of eight percent per annum; and

(II) The defendant owes all reasonable and necessary attorney fees and costs incurred in collecting such order due to the defendant's nonpayment.

(c) The entry of an order for restitution under this section creates a lien by operation of law against the defendant's personal property and any interest that the defendant may have in any personal property.

(d) Any order of restitution imposed shall be considered a debt for "willful and malicious" injury for purposes of exceptions to discharge in bankruptcy as provided in 11 U.S.C. sec. 523.

(e) The clerk of the court is authorized to adjust the unpaid balance in the case upon proof that any restitution or related interest amounts have been or will be satisfied outside of the court registry and receipting process regardless of when the restitution order and judgment were entered. The accounting adjustment does not modify a court's order.

(5) If more than one defendant owes restitution to the same victim for the same pecuniary loss, the orders for restitution shall be joint and several obligations of the defendants.

(6) Any amount paid to a victim under an order of restitution shall be set off against any amount later recovered as compensatory damages by such victim in any federal or state civil proceeding.

(7) When a person's means of identification or financial information was used without that person's authorization in connection with a conviction for any crime in violation of part 2, 3, or 4 of article 4, part 1, 2, 3, or 7 of article 5, or article 5.5 of this title, the sentencing court may issue such orders as are necessary to correct a public record that contains false information resulting from any violation of such laws. In addition, the restitution order shall include any costs incurred by the victim related to section 16-5-103, C.R.S.

(8) (a) Notwithstanding the provisions of subsection (1) of this section, for a non-felony conviction under title 42, C.R.S., the court shall order restitution concerning only the portion of the victim's pecuniary loss for which the victim cannot be compensated under a policy of insurance, self-insurance, an indemnity agreement, or a risk management fund.

(b) The court, in determining the restitution amount, shall consider whether the defendant or the vehicle driven by the defendant at the time of the offense was covered by:

(I) A complying policy of insurance or certificate of self-insurance as required by the laws of this state;

(II) Self-insurance including but not limited to insurance coverage pursuant to the provisions of part 15 of article 30 of title 24, C.R.S.; or

(III) Any other insurance or indemnity agreement that would indemnify the defendant for any damages sustained by the victim.

(c) (I) Except as otherwise provided in this paragraph (c), a court may not award restitution to a victim concerning a pecuniary loss for which the victim has received or is entitled to receive benefits or reimbursement under a policy of insurance or other indemnity agreement.

(II) (A) A court may award a victim restitution for a deductible amount under his or her policy of insurance.

(B) (Deleted by amendment, L. 2004, p. 904, § 28, effective May 21, 2004.)

(d) (I) (Deleted by amendment, L. 2004, p. 904, § 28, effective May 21, 2004.)

(II) Nothing in this paragraph (d) shall prohibit a nonowner driver or passenger in the vehicle from being awarded restitution if the driver or passenger was not covered by his or her own medical payments coverage policy.

(e) (I) Notwithstanding any provision of law to the contrary, an insurance company, risk management fund, or public entity shall not be obligated to defend a defendant in a hearing concerning restitution. No court shall interpret an indemnity or insurance contract so as to obligate an insurance company, risk management fund, or public entity to defend a defendant at a restitution hearing absent a specific agreement.

(II) Notwithstanding any provision of law, indemnity contract, or insurance contract to the contrary, an insurance company, risk management fund, or public entity shall not be obligated to pay or otherwise satisfy a civil judgment entered pursuant to this part 6, or to indemnify a defendant for an amount awarded in a restitution order.

(f) Nothing in this article shall be construed to limit or abrogate the rights and immunities set forth in the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(g) The provisions of this subsection (8) shall not preclude the court, pursuant to article 4.1 of title 24, C.R.S., from ordering restitution to reimburse an expenditure made by a victim compensation fund.

(9) For a conviction for human trafficking for involuntary servitude, as described in section 18-3-503, or for human trafficking for sexual servitude, as described in section 18-3-504, the court shall order restitution, if appropriate, pursuant to this section even if the victim is unavailable to accept payment of restitution.

(10) (a) If, as a result of the defendant's conduct, a crime victim compensation board has provided assistance to or on behalf of a victim pursuant to article 4.1 of title 24, C.R.S., the amount of assistance provided and requested by the crime victim compensation board is presumed to be a direct result of the defendant's criminal conduct and must be considered by the court in determining the amount of restitution ordered.

(b) The amount of assistance provided is established by either:

(I) A list of the amount of money paid to each provider; or

(II) If the identity or location of a provider would pose a threat to the safety or welfare of the victim, summary data reflecting what total payments were made for:

(A) Medical and dental expenses;

(B) Funeral or burial expenses;

(C) Mental health counseling;

(D) Wage or support losses; or

(E) Other expenses.

(c) Records of a crime victim compensation board relating to a claimed amount of restitution are subject to the provisions of section 24-4.1-107.5, C.R.S.






Part 7 - Fines and Costs

§ 18-1.3-701. Judgment for costs and fines - definitions

(1) (a) Where any person, association, or corporation is convicted of an offense, or any juvenile is adjudicated a juvenile delinquent for the commission of an act that would have been a criminal offense if committed by an adult, the court shall give judgment in favor of the state of Colorado, the appropriate prosecuting attorney, or the appropriate law enforcement agency and against the offender or juvenile for the amount of the costs of prosecution, the amount of the cost of care, and any fine imposed. No fine shall be imposed for conviction of a felony except as provided in section 18-1.3-401 or 18-7-203 (2)(a). Such judgments shall be enforceable in the same manner as are civil judgments, and, in addition, the provisions of section 16-11-101.6, C.R.S., and section 18-1.3-702 apply. A county clerk and recorder may not charge a fee for the recording of a transcript or satisfaction of a judgment entered pursuant to this section.

(b) Except as otherwise provided in paragraph (c) of this subsection (1), on and after July 1, 2010, all judgments collected pursuant to this section for fees and court costs shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6), C.R.S.

(c) Judgments collected pursuant to this section for fees for interpreters or auxiliary services provided pursuant to section 13-90-204, C.R.S., and reimbursed pursuant to section 13-90-210, C.R.S., shall be remitted to the Colorado commission for the deaf and hard of hearing in the department of human services created in section 26-21-104, C.R.S.

(2) The costs assessed pursuant to subsection (1) of this section or section 16-18-101 may include:

(a) Any docket fee required by article 32 of title 13, C.R.S., or any other fee or tax required by statute to be paid to the clerk of the court;

(b) The jury fee required by section 13-71-144, C.R.S.;

(c) Any fees required to be paid to sheriffs pursuant to section 30-1-104, C.R.S.;

(d) Any fees of the court reporter for all or any part of a transcript necessarily obtained for use in the case, including the fees provided for in section 16-18-101 (2), C.R.S., and including the fees for a transcript of any preliminary hearing;

(d.5) The actual costs paid to any expert witness;

(e) (I) The witness fees and mileage paid pursuant to article 33 of title 13, C.R.S., and section 16-9-203, C.R.S.;

(II) For any person required to travel more than fifty miles from the person's place of residence to the place where specified in the subpoena, in addition to the witness fee and mileage specified in subparagraph (I) of this paragraph (e):

(A) Actual lodging expenses incurred; and

(B) Actual rental car, taxi, or other transportation costs incurred;

(e.5) If a person under eighteen years of age is required to appear, the amount that a parent or guardian of the person was paid for transportation and lodging expenses incurred while accompanying the person;

(f) Any fees for exemplification and copies of papers necessarily obtained for use in the case;

(g) Any costs of taking depositions for the perpetuation of testimony, including reporter's fees, witness fees, expert witness fees, mileage for witnesses, and sheriff fees for service of subpoenas;

(h) Any statutory fees for service of process or statutory fees for any required publications;

(h.5) Any fees for interpreters required during depositions or during trials;

(i) Any item specifically authorized by statute to be included as part of the costs;

(j) Repealed.

(j.5) On proper motion of the prosecuting attorney and at the discretion of the court, any other reasonable and necessary costs incurred by the prosecuting attorney or law enforcement agency that are directly the result of the successful prosecution of the defendant, including the costs resulting from the collection and analysis of any chemical test upon the defendant pursuant to section 42-4-1301.1, which costs the court shall assess against the defendant, collect from the defendant, and transfer to the prosecuting attorney or law enforcement agency.

(k) Any costs incurred in obtaining a governor's warrant pursuant to section 16-19-108, C.R.S.;

(l) Any costs incurred by the law enforcement agency in photocopying reports, developing film, and purchasing videotape as necessary for use in the case;

(m) Any costs of participation in a diversion program if the offender or juvenile unsuccessfully participated in a diversion program prior to the conviction or adjudication.

(3) Where any person, association, or corporation is granted probation, the court shall order the offender to make such payments toward the cost of care as are appropriate under the circumstances. In setting the amount of such payments, the court shall take into consideration and make allowances for any restitution ordered to the victim or victims of a crime, which shall take priority over any payments ordered pursuant to this article, and for the maintenance and support of the offender's spouse, dependent children, or other persons having a legal right to support and maintenance from the estate of the offender. If the court determines that the offender has a sufficient estate to pay all or part of the cost of care, the court shall determine the amount which shall be paid by the offender for the cost of care, which amount shall in no event be in excess of the per capita cost of supervising an offender on probation.

(4) Where any person is sentenced to a term of imprisonment, whether to a county jail or the department of corrections, the court shall order such person to make such payments toward the cost of care as are appropriate under the circumstances. In setting the amount of such payments, the court shall take into consideration and make allowances for any restitution ordered to the victim or victims of a crime, which shall take priority over any payments ordered pursuant to this article, and for the maintenance and support of the inmate's spouse, dependent children, or any other persons having a legal right to support and maintenance out of the offender's estate. The court shall also consider the financial needs of the offender for the six-month period immediately following the offender's release, for the purpose of allowing said offender to seek employment. If the court determines that the person has a sufficient estate to pay all or part of the cost of care, the court shall determine the amount which shall be paid by the offender, which amount in no event shall be in excess of the per capita cost of maintaining prisoners in the institution or facility in which the offender has been residing prior to sentencing for the purpose of reimbursing the appropriate law enforcement agency and the per capita cost of maintaining prisoners in the department of corrections for the purpose of paying the cost of care after sentencing.

(4.5) Notwithstanding the entry of an order of expungement pursuant to section 19-1-306, the provisions of this part 7 apply.

(5) As used in this section, unless the context otherwise requires:

(a) "Cost of care" means the cost to the department or the local government charged with the custody of an offender for providing room, board, clothing, medical care, and other normal living expenses for an offender confined to a jail or correctional facility, or any costs associated with maintaining an offender in a home detention program contracted for by the department of public safety, as determined by the executive director of the department of corrections or the executive director of the department of public safety, whichever is appropriate, or the cost of supervision of probation when the offender is granted probation, or the cost of supervision of parole when the offender is placed on parole by the state board of parole, as determined by the court.

(b) "Estate" means any tangible or intangible properties, real or personal, belonging to or due to an offender, including income or payments to such person received or earned prior to or during incarceration from salary or wages, bonuses, annuities, pensions, or retirement benefits, or any source whatsoever except federal benefits of any kind. Real property that is held in joint ownership or ownership in common with an offender's spouse, while being used and occupied by the spouse as a place of residence, shall not be considered a part of the estate of the offender for the purposes of this section.

(6) After the set-offs for restitution and for maintenance and support as provided in subsection (4) of this section, any amounts recovered pursuant to this section that are available to reimburse the costs of providing medical care shall be used to reimburse the state for the state's financial participation for medical assistance if medical care is provided for the inmate or an infant of a female inmate under the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S.



§ 18-1.3-702. Monetary payments - due process required

(1) (a) When the court imposes a sentence, enters a judgment, or issues an order that obligates the defendant to pay a monetary amount, the court may direct as follows:

(I) That the defendant pay the entire monetary amount at the time sentence is pronounced;

(II) That the defendant pay the entire monetary amount at some later date;

(III) That the defendant pay as directed by the court or the court's designated official:

(A) At a future date certain in its entirety;

(B) By periodic payments, which may include payments at intervals, referred to in this section as a "payment plan"; or

(C) By other payment arrangement as determined by the court or the court's designated official;

(IV) When the defendant is sentenced to a period of probation as well as payment of a monetary amount, that payment of the monetary amount be made a condition of probation.

(b) A court's designated official shall report to the court on any failure to pay.

(c) As used in this section, "court's designated official" includes, but is not limited to, a "collections investigator" as defined in section 18-1.3-602 (1).

(2) When the court imposes a sentence, enters a judgment, or issues an order that obligates a defendant to pay any monetary amount, the court shall instruct the defendant as follows:

(a) If at any time the defendant is unable to pay the monetary amount due, the defendant must contact the court's designated official or appear before the court to explain why he or she is unable to pay the monetary amount;

(b) If the defendant lacks the present ability to pay the monetary amount due without undue hardship to the defendant or the defendant's dependents, the court shall not jail the defendant for failure to pay; and

(c) If the defendant has the ability to pay the monetary amount as directed by the court or the court's designee but willfully fails to pay, the defendant may be imprisoned for failure to comply with the court's lawful order to pay pursuant to the terms of this section.

(3) Incarceration for failure to pay is prohibited absent provision of the following procedural protections:

(a) When a defendant is unable to pay a monetary amount due without undue hardship to himself or herself or his or her dependents, the court shall not imprison the defendant for his or her failure to pay;

(b) Except in the case of a corporation, if the defendant failed to pay a monetary amount due and the record indicates that the defendant has willfully failed to pay that monetary amount, the court, when appropriate, may consider a motion to impose part or all of a suspended sentence, may consider a motion to revoke probation, or may institute proceedings for contempt of court. When instituting contempt of court proceedings, the court, including a municipal court, shall provide all procedural protections mandated in rule 107 of the Colorado rules of civil procedure or rule 407 of the Colorado rules of county court civil procedure.

(c) The court shall not find the defendant in contempt of court, nor impose a suspended sentence, nor revoke probation, nor order the defendant to jail for failure to pay unless the court has made findings on the record, after providing notice to the defendant and a hearing, that the defendant has the ability to comply with the court's order to pay a monetary amount due without undue hardship to the defendant or the defendant's dependents and that the defendant has not made a good-faith effort to comply with the order. If the defendant fails to appear at the hearing referenced in this paragraph (c) after receiving notice, the court may issue a warrant for his or her arrest for failure to appear.

(d) The court shall not accept a defendant's guilty plea for contempt of court for failure to pay or failure to comply with the court's order to pay a monetary amount unless the court has made findings on the record that the defendant has the ability to comply with the court's order to pay a monetary amount due without undue hardship to the defendant or the defendant's dependents and that the defendant has not made a good-faith effort to comply with the order; and

(e) The court shall not issue a warrant for failure to pay money, failure to appear to pay money, or failure to appear at any post-sentencing court appearance wherein the defendant was required to appear if he or she failed to pay a monetary amount; however, a court may issue an arrest warrant or incarcerate a defendant related to his or her failure to pay a monetary amount only through the procedures described in paragraphs (a) to (d) of this subsection (3).

(4) For purposes of this section, a defendant or a defendant's dependents are considered to suffer undue hardship if he, she, or they would be deprived of money needed for basic living necessities, such as food, shelter, clothing, necessary medical expenses, or child support. In determining whether a defendant is able to comply with an order to pay a monetary amount without undue hardship to the defendant or the defendant's dependents, the court shall consider:

(a) Whether the defendant is experiencing homelessness;

(b) The defendant's present employment, income, and expenses;

(c) The defendant's outstanding debts and liabilities, both secured and unsecured;

(d) Whether the defendant has qualified for and is receiving any form of public assistance, including food stamps, temporary assistance for needy families, medicaid, or supplemental security income benefits;

(e) The availability and convertibility, without undue hardship to the defendant or the defendant's dependents, of any real or personal property owned by the defendant;

(f) Whether the defendant resides in public housing;

(g) Whether the defendant's family income is less than two hundred percent of the federal poverty line, adjusted for family size; and

(h) Any other circumstances that would impair the defendant's ability to pay.

(5) If the court finds a defendant in contempt of court for willful failure to pay, the court may direct that the defendant be imprisoned until the monetary payment ordered by the court is made, but the court shall specify a maximum period of imprisonment subject to the following limits:

(a) When the monetary amount was imposed for a felony, the period shall not exceed one year;

(b) When the monetary amount was imposed for a misdemeanor, the period shall not exceed one-third of the maximum term of imprisonment authorized for the misdemeanor;

(c) When the monetary amount was imposed for a petty offense, a traffic violation, or a violation of a municipal ordinance, any of which is punishable by a possible jail sentence, the period shall not exceed fifteen days;

(d) There shall be no imprisonment in those cases when no imprisonment is provided for in the possible sentence; and

(e) When a sentence of imprisonment and a monetary amount was imposed, the aggregate of the period and the term of the sentence shall not exceed the maximum term of imprisonment authorized for the offense.

(6) This section applies to all courts of record in Colorado, including but not limited to municipal courts.

(7) Nothing in this section prevents the collection of a monetary amount in the same manner as a judgment in a civil action.



§ 18-1.3-703. Reimbursement of amounts paid following a vacated conviction or amended order for restitution - petition

(1) The following persons are eligible under this section for a refund of monetary payments actually paid:

(a) A defendant whose court-ordered fines, fees, costs, surcharges, restitution, interest, or other monetary amounts resulting from a criminal conviction in a district or county court of this state have been paid if the amount paid relates solely to a conviction:

(I) That is vacated after postconviction proceedings or is overturned on appeal; and

(II) The charge on which the conviction was based is dismissed or the person is acquitted of the charge after a new trial;

(b) A defendant whose court-ordered restitution and interest resulting from a criminal conviction in a district or county court of this state have been paid and:

(I) The restitution ordered by the court is reversed on appeal; or

(II) The amount of restitution ordered by the court is reversed on appeal and the restitution, including interest, that has been paid is in excess of the amount upheld on appeal.

(2) (a) A defendant may file a written motion in the court in which the conviction was entered for a refund of any monetary amounts described in subsection (1) of this section within one year after the defendant becomes eligible for the refund. The court may only extend the one-year time limit for good cause.

(b) The defendant bears the burden of proving by a preponderance of the evidence that the amount was actually paid and that the defendant is eligible for a refund pursuant to subsection (1) of this section. If the court finds that the defendant has established eligibility for a refund, the court shall issue an order directing the state court administrator to issue a refund for the total monetary amount found to be due.

(3) Nothing in this section requires a victim to repay restitution received as a result of a criminal conviction.






Part 8 - Special Proceedings - Sentencing of Habitual Criminals

§ 18-1.3-801. Punishment for habitual criminals

(1) (a) A person shall be adjudged an habitual criminal and shall be punished by a term in the department of corrections of life imprisonment if the person:

(I) Is convicted of:

(A) Any class 1 or 2 felony or level 1 drug felony; or

(B) Any class 3 felony that is a crime of violence, as defined in section 18-1.3-406 (2); and

(II) Has been twice convicted previously for any of the offenses described in subparagraph (I) of this paragraph (a).

(b) A felony described in subparagraph (I) of paragraph (a) of this subsection (1) is:

(I) One based upon charges separately brought and tried, and arising out of separate and distinct criminal episodes, in this or any other state; or

(II) A crime under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States, which, if committed within this state, would be such a felony described in paragraph (a) of this subsection (1).

(c) No person sentenced pursuant to this subsection (1) shall be eligible for parole until such person has served at least forty calendar years.

(d) Nothing in this subsection (1) prohibits the governor from issuing a pardon or a clemency order on a case-by-case basis; however, the governor shall submit a report to the general assembly on each such pardon or clemency order in accordance with section 7 of article IV of the state constitution.

(e) Nothing in this subsection (1) is to be construed to prohibit a person convicted of a class 1 felony from being sentenced pursuant to section 18-1.3-1201, 18-1.3-1302, or 18-1.4-102.

(f) This subsection (1) shall not apply to a person convicted of first or second degree burglary, which person shall be subject to subsections (1.5), (2), and (2.5) of this section and section 18-1.3-804.

(1.5) Except as otherwise provided in subsection (5) of this section, every person convicted in this state of any class 1, 2, 3, 4, or 5 felony or level 1, 2, or 3 drug felony who, within ten years of the date of the commission of the said offense, has been twice previously convicted upon charges separately brought and tried, and arising out of separate and distinct criminal episodes, either in this state or elsewhere, of a felony or, under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States, of a crime which, if committed within this state, would be a felony shall be adjudged an habitual criminal and shall be punished:

(a) For the felony offense of which such person is convicted by imprisonment in the department of corrections for a term of three times the maximum of the presumptive range pursuant to section 18-1.3-401 for the class or level of felony of which such person is convicted; or

(b) For the level 1 drug felony offense of which such person is convicted by imprisonment in the department of corrections for a term of forty-eight years.

(2) (a) (I) Except as otherwise provided in paragraph (b) of this subsection (2) and in subsection (5) of this section, every person convicted in this state of any felony, who has been three times previously convicted, upon charges separately brought and tried, and arising out of separate and distinct criminal episodes, either in this state or elsewhere, of a felony or, under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States, of a crime which, if committed within this state, would be a felony, shall be adjudged an habitual criminal and shall be punished:

(A) For the felony offense of which such person is convicted by imprisonment in the department of corrections for a term of four times the maximum of the presumptive range pursuant to section 18-1.3-401 for the class or level of felony of which such person is convicted; or

(B) For the level 1 drug felony offense of which such person is convicted by imprisonment in the department of corrections for a term of sixty-four years.

(II) Such former conviction or convictions and judgment or judgments shall be set forth in apt words in the indictment or information. Nothing in this part 8 shall abrogate or affect the punishment by death in any and all crimes punishable by death on or after July 1, 1972.

(b) The provisions of paragraph (a) of this subsection (2) shall not apply to a conviction for a level 4 drug felony pursuant to section 18-18-403.5 (2), or a conviction for a level 4 drug felony for attempt or conspiracy to commit unlawful possession of a controlled substance, as described in section 18-18-403.5 (2), if the amount of the schedule I or schedule II controlled substance possessed is not more than four grams or not more than two grams of methamphetamine, heroin, cathinones, or ketamine or not more than four milligrams of flunitrazepam, even if the person has been previously convicted of three or more qualifying felony convictions.

(2.5) Any person who is convicted and sentenced pursuant to subsection (2) of this section, or section 16-13-101 (2), C.R.S., as it existed prior to October 1, 2002, who is thereafter convicted of a felony which is a crime of violence pursuant to section 18-1.3-406, shall be adjudged an habitual criminal and shall be punished by a term in the department of corrections of life imprisonment. No person sentenced pursuant to this subsection (2.5) shall be eligible for parole until such person has served at least forty calendar years.

(3) No drug law conviction shall be counted as a prior felony conviction under this section unless such prior offense would be a felony if committed in this state at the time of the commission of the new offense.

(4) A person who meets the criteria set forth in subsection (1) of this section shall be adjudged an habitual criminal and sentenced only in accordance with that subsection and not pursuant to subsections (1.5), (2), and (2.5) of this section.

(5) A current or prior conviction for escape, as described in section 18-8-208 (1), (2), or (3), or attempt to escape, as described in section 18-8-208.1 (1), (1.5), or (2), may not be used for the purpose of adjudicating a person an habitual criminal as described in subsection (1.5) or subsection (2) of this section unless the conviction is based on the offender's escape or attempt to escape from a correctional facility, as defined in section 17-1-102, or from physical custody within a county jail; except that, for the purposes of this section, "correctional facility" does not include a community corrections facility, as defined in section 17-27-102 (2.5), or a halfway house, as defined in section 19-1-103 (62).



§ 18-1.3-802. Evidence of former convictions - identity

On any trial under the provisions of this section and sections 18-1.3-801 and 18-1.3-803, a duly authenticated copy of the record of former convictions and judgments of any court of record for any of said crimes against the party indicted or informed against shall be prima facie evidence of such convictions and may be used in evidence against such party. Identification photographs and fingerprints that are part of the record of such former convictions and judgments, or are part of the records kept at the place of such party's incarceration or by any custodian authorized by the executive director of the department of corrections after sentencing for any of such former convictions and judgments, shall be prima facie evidence of the identity of such party and may be used in evidence against him or her.



§ 18-1.3-803. Verdict of jury

(1) If the allegation of previous convictions of other felony offenses is included in an indictment or information and if a verdict of guilty of the substantive offense with which the defendant is charged is returned, the court shall conduct a separate sentencing hearing to determine whether or not the defendant has suffered such previous felony convictions. As soon as practicable, the hearing shall be conducted by the judge who presided at trial or before whom the guilty plea was entered or a replacement for said judge in the event he or she dies, resigns, is incapacitated, or is otherwise disqualified as provided in section 16-6-201, C.R.S.

(2) An information or indictment seeking the increased penalties authorized by section 18-1.3-801 shall identify by separate counts each alleged former conviction and shall allege that the defendant on a date and at a place specified was convicted of a specific felony. If any such conviction was had outside this state, the information or indictment shall allege that the offense, if committed in this state, would be a felony.

(3) Upon arraignment of the defendant, such defendant shall be required to admit or deny that such defendant has been previously convicted of the crimes identified in the information or indictment. If the defendant refuses to admit or deny the previous convictions, such refusal shall be treated as a denial by such defendant that the defendant has been convicted as alleged. If the defendant admits to having been convicted as alleged in any count charging a previous conviction, no proof of such previous conviction is required. Such admission shall constitute conclusive proof in determining whether the defendant has been previously convicted of an alleged felony and the court shall sentence the defendant in accordance with section 18-1.3-801.

(4) If the defendant denies that he or she has been previously convicted as alleged in any count of an information or indictment, the trial judge, or a replacement judge as provided in subsection (1) of this section, shall determine by separate hearing and verdict whether the defendant has been convicted as alleged. The procedure in any case in which the defendant does not become a witness in his or her own behalf upon the trial of the substantive offense shall be as follows:

(a) The jury shall render a verdict upon the issue of the defendant's guilt or innocence of the substantive offense charged;

(b) If the verdict is that the defendant is guilty of the substantive offense charged, the trial judge, or a replacement judge as provided in subsection (1) of this section, shall proceed to try the issues of whether the defendant has been previously convicted as alleged. The prosecuting attorney has the burden of proving beyond a reasonable doubt that the defendant has been previously convicted as alleged.

(5) (a) If, upon the trial of the issues upon the substantive offense charged, the defendant testifies in his or her own defense and denies that he or she has been previously convicted as alleged, the prosecuting attorney on rebuttal may present all evidence relevant to the issues of previous convictions for the sole purpose of impeachment of the defendant's credibility, subject to the rules governing admission of evidence at criminal trials.

(b) If, upon the trial of the issues upon the substantive offense charged, the defendant testifies in his or her own defense and, after having denied the previous conviction under subsection (3) of this section, admits that he or she has been previously convicted as alleged, the trial judge, or a replacement judge as provided in subsection (1) of this section, shall, in any sentencing hearing, consider any admissions of prior convictions elicited from the defendant in connection with his or her testimony on the substantive offense only as they affect the defendant's credibility. In any sentencing hearing, the prosecution shall be required to meet its burden of proving beyond a reasonable doubt the defendant's prior convictions by evidence independent of the defendant's testimony.

(6) If the prosecuting attorney does not have any information indicating that the defendant has been previously convicted of a felony prior to the time a verdict of guilty is rendered on a felony charge and if thereafter the prosecuting attorney learns of the felony conviction prior to the time that sentence is pronounced by the court, he or she may file a new information in which it shall be alleged in separate counts that the defendant has been convicted of the particular offense upon which judgment has not been entered and that prior thereto at a specified date and place the defendant has been convicted of a felony warranting application of increased penalties authorized in this section and sections 18-1.3-801 and 18-1.3-802. The defendant shall be arraigned upon the new information, and, if the defendant denies the previous conviction, the trial judge, or a replacement judge as provided in subsection (1) of this section, shall try the issue prior to imposition of sentence.



§ 18-1.3-804. Habitual burglary offenders - punishment - legislative declaration

(1) Every person convicted in this state of first degree burglary, first degree burglary of controlled substances, or second degree burglary of a dwelling who, within ten years of the date of the commission of the said offense, has been previously convicted upon charges separately brought and tried, either in this state or elsewhere, of first degree burglary, first degree burglary of drugs or first degree burglary of controlled substances, or second degree burglary of a dwelling or, under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States, of a felony which, if committed within this state, would be first degree burglary, first degree burglary of drugs or first degree burglary of controlled substances, or second degree burglary of a dwelling shall be adjudged a habitual burglary offender and shall be sentenced to the department of corrections for a term of incarceration greater than the maximum in the presumptive range, but not more than twice the maximum term, provided for such offense in section 18-1.3-401 (1)(a).

(2) Every person convicted in this state of first degree burglary, first degree burglary of controlled substances, or second degree burglary of a dwelling who has been previously convicted of two or more felonies shall be subject to the applicable provisions of section 18-1.3-801.

(3) Such former conviction or convictions and judgment or judgments shall be set forth in apt words in the indictment or information.

(4) In no case shall any person who is subject to the provisions of this section be eligible for suspension of sentence or probation.

(5) Insofar as they may be applicable, sections 18-1.3-802 and 18-1.3-803 shall govern trials which are held as a result of the provisions of this section.

(6) The general assembly hereby finds and declares that the frequency of incidence of the crime of burglary, together with particularly high rates of recidivism among burglary offenders and the extensive economic impact which results from the crime of burglary, requires the special classification and punishment of habitual burglary offenders as provided in this section.






Part 9 - Sentencing of Sex Offenders

§ 18-1.3-901. Short title

This part 9 shall be known and may be cited as the "Colorado Sex Offenders Act of 1968".



§ 18-1.3-902. Applicability of part

The provisions of this part 9 shall apply to persons sentenced for offenses committed prior to November 1, 1998.



§ 18-1.3-903. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Board" means the state board of parole.

(2) "Conviction" means conviction after trial by court or jury or acceptance of a plea of guilty.

(3) "Department" means the department of corrections.

(4) "Sex offender" means a person convicted of a sex offense.

(5) "Sex offense" means sexual assault, except misdemeanor sexual assault in the third degree, as set forth in section 18-3-404 (2), as it existed prior to July 1, 2000; sexual assault on a child, as defined in section 18-3-405; aggravated incest, as defined in section 18-6-302; and an attempt to commit any of the offenses mentioned in this subsection (5).



§ 18-1.3-904. Indeterminate commitment

The district court having jurisdiction may, subject to the requirements of this part 9, in lieu of the sentence otherwise provided by law, commit a sex offender to the custody of the department for an indeterminate term having a minimum of one day and a maximum of his or her natural life.



§ 18-1.3-905. Requirements before acceptance of a plea of guilty

Before the district court may accept a plea of guilty from any person charged with a sex offense, the court shall, in addition to any other requirement of law, advise the defendant that he or she may be committed to the custody of the department, including any penal institution under the jurisdiction of the department, as provided in section 18-1.3-904.



§ 18-1.3-906. Commencement of proceedings

Within twenty-one days after the conviction of a sex offense, upon the motion of the district attorney, the defendant, or the court, the court shall commence proceedings under this part 9 by ordering the district attorney to prepare a notice of the commencement of proceedings and to serve that notice upon the defendant personally.



§ 18-1.3-907. Defendant to be advised of rights

(1) Upon the commencement of proceedings, the court shall advise the defendant, orally and in writing, that:

(a) The defendant is to be examined in accordance with the provisions of section 18-1.3-908;

(b) The defendant has a right to counsel, and, if the defendant is indigent, counsel will be appointed to represent him or her;

(c) The defendant has a right to remain silent;

(d) An evidentiary hearing will be held pursuant to section 18-1.3-911, and the defendant and his or her counsel will be furnished with copies of all reports prepared for the court pursuant to sections 18-1.3-908 and 18-1.3-909 at least fourteen days prior to the evidentiary hearing.

(2) The written advisement of rights may be incorporated into the notice of commencement of proceedings.



§ 18-1.3-908. Psychiatric examination and report

(1) (a) After advising the defendant of his or her rights, the court shall forthwith commit the defendant to the Colorado mental health institute at Pueblo, the university of Colorado psychiatric hospital, or the county jail.

(b) If committed to the Colorado mental health institute at Pueblo or the university of Colorado psychiatric hospital, the defendant shall be examined by two psychiatrists of the receiving institution.

(c) If committed to the county jail, the defendant shall be examined by two psychiatrists appointed by the court.

(2) (a) The examining psychiatrists shall make independent written reports to the court which shall contain the opinion of the psychiatrist as to whether the defendant, if at large, constitutes a threat of bodily harm to members of the public.

(b) The written reports shall also contain opinions concerning:

(I) Whether the defendant is mentally deficient;

(II) Whether the defendant could benefit from psychiatric treatment; and

(III) Whether the defendant could be adequately supervised on probation.

(3) The examinations shall be made and the reports filed with the court and the probation department within sixty-three days after the commencement of proceedings, and this time may not be enlarged by the court.



§ 18-1.3-909. Report of probation department

(1) Upon the commencement of proceedings under this part 9, the court shall order an investigation and report to be made by the probation officer similar to the presentence report provided for in section 16-11-102, C.R.S.

(2) The report shall be filed with the court within seventy-seven days after the commencement of proceedings, and this time may not be enlarged by the court.



§ 18-1.3-910. Termination of proceedings

After reviewing the reports of the psychiatrists and the probation officer, the court may terminate proceedings under this part 9 and proceed with sentencing as otherwise provided by law.



§ 18-1.3-911. Evidentiary hearing

(1) (a) The court shall set a hearing date at least fourteen days and no more than twenty-eight days after service upon the defendant and his or her counsel of the reports required by sections 18-1.3-908 and 18-1.3-909.

(b) The court may, in its discretion, upon the motion of the defendant, continue the hearing an additional twenty-one days.

(2) (a) The court shall, upon motion of the district attorney or the defendant, subpoena all witnesses required by the moving party in accordance with the Colorado rules of criminal procedure.

(b) The district attorney shall serve upon the defendant and his or her counsel a list of all witnesses to be called by the district attorney at least fourteen days before the evidentiary hearing.

(3) In the evidentiary hearing, the court shall receive evidence bearing on the issue of whether the defendant, if at large, constitutes a threat of bodily harm to members of the public.

(4) In the evidentiary hearing, the following procedure shall govern:

(a) The district attorney may call and examine witnesses, and the defendant shall be allowed to cross-examine those witnesses.

(b) The defendant may call and examine witnesses, and the district attorney shall be allowed to cross-examine those witnesses.

(c) The defendant may call and cross-examine as adverse witnesses the psychiatrists and probation officers who have filed reports pursuant to sections 18-1.3-908 and 18-1.3-909.

(5) The reports of the psychiatrists and probation officers filed with the court pursuant to sections 18-1.3-908 and 18-1.3-909 may be received into evidence.

(6) Except as otherwise provided in this section, the laws of this state concerning evidence in criminal trials shall govern in the evidentiary hearing.



§ 18-1.3-912. Findings of fact and conclusions of law

(1) After the evidentiary hearing, the court shall, within seven days, make oral or written findings of fact and conclusions of law.

(2) If the court finds beyond a reasonable doubt that the defendant, if at large, constitutes a threat of bodily harm to members of the public, the court shall commit the defendant pursuant to section 18-1.3-904.

(3) If the court does not find as provided in subsection (2) of this section, it shall terminate proceedings under this part 9 and proceed with sentencing as otherwise provided by law.

(4) If the findings and conclusions are oral, they shall be reduced to writing and filed within fourteen days, and the defendant shall not be committed to the custody of the department pursuant to section 18-1.3-904 until the findings and conclusions are filed.



§ 18-1.3-913. Appeal

The defendant may appeal an adverse finding made pursuant to section 18-1.3-912 in the same manner as is provided by law for other criminal appeals.



§ 18-1.3-914. Time allowed on sentence

If the proceedings under this part 9 are terminated by the court, as provided in section 18-1.3-910 or 18-1.3-912 (3), the court shall deduct the time from the commencement of proceedings to the termination of proceedings from the minimum sentence of the defendant.



§ 18-1.3-915. Costs

The costs of the maintenance of the prisoner during the pendency of proceedings under this part 9 and the costs of the psychiatric examinations and reports shall be paid by the state of Colorado.



§ 18-1.3-916. Diagnostic center as receiving center

The diagnostic center, as defined in section 17-40-101 (1.5), C.R.S., shall be the receiving center for all persons committed pursuant to section 18-1.3-904.






Part 10 - Lifetime Supervision of Sex Offenders

§ 18-1.3-1001. Legislative declaration

The general assembly hereby finds that the majority of persons who commit sex offenses, if incarcerated or supervised without treatment, will continue to present a danger to the public when released from incarceration and supervision. The general assembly also finds that keeping all sex offenders in lifetime incarceration imposes an unacceptably high cost in both state dollars and loss of human potential. The general assembly further finds that some sex offenders respond well to treatment and can function as safe, responsible, and contributing members of society, so long as they receive treatment and supervision. The general assembly therefore declares that a program under which sex offenders may receive treatment and supervision for the rest of their lives, if necessary, is necessary for the safety, health, and welfare of the state.



§ 18-1.3-1002. Short title

This part 10 shall be known and may be cited as the "Colorado Sex Offender Lifetime Supervision Act of 1998".



§ 18-1.3-1003. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Department" means the department of corrections.

(2) "Management board" means the sex offender management board created in section 16-11.7-103, C.R.S.

(3) "Parole board" means the state board of parole created in section 17-2-201, C.R.S.

(4) "Sex offender" means a person who is convicted of or pleads guilty or nolo contendere to a sex offense.

(5) (a) "Sex offense" means any of the following offenses:

(I) (A) Sexual assault, as described in section 18-3-402; or

(B) Sexual assault in the first degree, as described in section 18-3-402 as it existed prior to July 1, 2000;

(II) Sexual assault in the second degree, as described in section 18-3-403 as it existed prior to July 1, 2000;

(III) (A) Felony unlawful sexual contact, as described in section 18-3-404 (2); or

(B) Felony sexual assault in the third degree, as described in section 18-3-404 (2) as it existed prior to July 1, 2000;

(IV) Sexual assault on a child, as described in section 18-3-405;

(V) Sexual assault on a child by one in a position of trust, as described in section 18-3-405.3;

(VI) Aggravated sexual assault on a client by a psychotherapist, as described in section 18-3-405.5 (1);

(VII) Enticement of a child, as described in section 18-3-305;

(VIII) Incest, as described in section 18-6-301;

(IX) Aggravated incest, as described in section 18-6-302;

(X) Patronizing a prostituted child, as described in section 18-7-406;

(XI) Class 4 felony internet luring of a child, in violation of section 18-3-306 (3); or

(XII) Internet sexual exploitation of a child, in violation of section 18-3-405.4.

(b) "Sex offense" also includes criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in paragraph (a) of this subsection (5) if such criminal attempt, conspiracy, or solicitation would constitute a class 2, 3, or 4 felony.



§ 18-1.3-1004. Indeterminate sentence

(1) (a) Except as otherwise provided in this subsection (1) and in subsection (2) of this section, the district court having jurisdiction shall sentence a sex offender to the custody of the department for an indeterminate term of at least the minimum of the presumptive range specified in section 18-1.3-401 for the level of offense committed and a maximum of the sex offender's natural life.

(b) If the sex offender committed a sex offense that constitutes a crime of violence, as defined in section 18-1.3-406, the district court shall sentence the sex offender to the custody of the department for an indeterminate term of at least the midpoint in the presumptive range for the level of offense committed and a maximum of the sex offender's natural life.

(c) If the sex offender committed a sex offense that makes him or her eligible for sentencing as an habitual sex offender against children pursuant to section 18-3-412, the district court shall sentence the sex offender to the custody of the department for an indeterminate term of at least three times the upper limit of the presumptive range for the level of offense committed and a maximum of the sex offender's natural life.

(d) If the sex offender committed a sex offense that constitutes a sexual offense, as defined in section 18-3-415.5, and the sex offender, prior to committing the offense, had notice that he or she had tested positive for the human immunodeficiency virus (HIV) and HIV infection, and the infectious agent of the HIV infection was in fact transmitted, the district court shall sentence the sex offender to the custody of the department for an indeterminate term of at least the upper limit of the presumptive range for the level of offense committed and a maximum of the sex offender's natural life.

(e) (I) Notwithstanding any other provision of law, the district court shall sentence a sex offender to the custody of the department for an indeterminate term as specified in subparagraph (II) of this paragraph (e) if the sex offender:

(A) Committed a class 2, class 3, or class 4 sex offense in violation of section 18-3-402, 18-3-405, or 18-3-405.3 when the act includes sexual intrusion as defined in section 18-3-401 (5) or sexual penetration as defined in section 18-3-401 (6);

(B) Committed the act against a child who was under twelve years of age at the time of the offense; and

(C) Was at least eighteen years of age and at least ten years older than the child.

(II) The district court shall sentence a sex offender to the department of corrections for an indeterminate term of incarceration of:

(A) At least ten to sixteen years for a class 4 felony to a maximum of the person's natural life, as provided in this subsection (1), if he or she committed a crime as described in subparagraph (I) of this paragraph (e);

(B) At least eighteen to thirty-two years for a class 3 felony to a maximum of the person's natural life, as provided in this subsection (1), if he or she committed a crime as described in subparagraph (I) of this paragraph (e); and

(C) At least twenty-four to forty-eight years for a class 2 felony, to a maximum of the person's natural life, as provided in this subsection (1), if he or she committed a crime as described in subparagraph (I) of this paragraph (e).

(III) If the defendant is placed on parole, the parole board shall order the defendant to wear electronic monitoring for the duration of his or her period of parole.

(2) (a) The district court having jurisdiction, based on consideration of the evaluation conducted pursuant to section 16-11.7-104, C.R.S., and the factors specified in section 18-1.3-203, may sentence a sex offender to probation for an indeterminate period of at least ten years for a class 4 felony or twenty years for a class 2 or 3 felony and a maximum of the sex offender's natural life; except that, if the sex offender committed a sex offense that constitutes a crime of violence, as defined in section 18-1.3-406, or committed a sex offense that makes him or her eligible for sentencing as a habitual sex offender against children pursuant to section 18-3-412, or a sex offense requiring sentencing pursuant to paragraph (e) of subsection (1) of this section, the court shall sentence the sex offender to the department of corrections as provided in subsection (1) of this section. For any sex offender sentenced to probation pursuant to this subsection (2), the court shall order that the sex offender, as a condition of probation, participate in an intensive supervision probation program established pursuant to section 18-1.3-1007, until further order of the court.

(b) The court, as a condition of probation, may sentence a sex offender to a residential community corrections program pursuant to section 18-1.3-301 for a minimum period specified by the court. Following completion of the minimum period, the sex offender may be released to intensive supervision probation as provided in section 18-1.3-1008 (1.5).

(3) Each sex offender sentenced pursuant to this section shall be required as a part of the sentence to undergo treatment to the extent appropriate pursuant to section 16-11.7-105, C.R.S.

(4) Repealed.

(5) (a) Any sex offender sentenced pursuant to subsection (1) of this section and convicted of one or more additional crimes arising out of the same incident as the sex offense shall be sentenced for the sex offense and such other crimes so that the sentences are served consecutively rather than concurrently.

(b) (I) Except as otherwise provided in subparagraph (II) of this paragraph (b), if a sex offender sentenced pursuant to this part 10 is convicted of a subsequent crime prior to being discharged from parole pursuant to section 18-1.3-1006 or discharged from probation pursuant to section 18-1.3-1008, any sentence imposed for the second crime shall not supersede the sex offender's sentence pursuant to the provisions of this part 10. If the sex offender commits the subsequent crime while he or she is on parole or probation and the sex offender receives a sentence to the department of corrections for the subsequent crime, the sex offender's parole or probation shall be deemed revoked pursuant to section 18-1.3-1010, and the sex offender shall continue to be subject to the provisions of this part 10.

(II) The provisions of subparagraph (I) of this paragraph (b) shall not apply if the sex offender commits a subsequent crime that is a class 1 felony.



§ 18-1.3-1005. Parole - intensive supervision program

(1) The department shall establish an intensive supervision parole program for sex offenders sentenced to incarceration and subsequently released on parole pursuant to this part 10. In addition, the parole board may require a person, as a condition of parole, to participate in the intensive supervision parole program established pursuant to this section if the person is convicted of:

(a) Indecent exposure, as described in section 18-7-302;

(b) Criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in section 18-1.3-1003 (5)(a), which attempt, conspiracy, or solicitation would constitute a class 5 felony; or

(c) Any of the offenses specified in section 16-22-102 (9)(j), (9)(k), (9)(l), (9)(n), (9)(o), (9)(p), (9)(q), (9)(r), or (9)(s), C.R.S.

(1.5) In addition to the persons specified in subsection (1) of this section, the parole board shall require, as a condition of parole, any person convicted of felony failure to register as a sex offender, as described in section 18-3-412.5, who is sentenced to incarceration and subsequently released on parole, to participate in the intensive supervision parole program established pursuant to this section.

(2) The department shall require that sex offenders and any other persons in the intensive supervision parole program established pursuant to this section receive the highest level of supervision that is provided to parolees. The intensive supervision parole program may include, but is not limited to, severely restricted activities, daily contact between the sex offender or other person and the community parole officer, monitored curfew, home visitation, employment visitation and monitoring, drug and alcohol screening, treatment referrals and monitoring, including physiological monitoring, and payment of restitution. In addition, the intensive supervision parole program shall be designed to minimize the risk to the public to the greatest extent possible.

(3) The executive director of the department shall establish and enforce standards and criteria for administration of the intensive supervision parole program created pursuant to this section.



§ 18-1.3-1006. Release from incarceration - parole - conditions

(1) (a) On completion of the minimum period of incarceration specified in a sex offender's indeterminate sentence, less any earned time credited to the sex offender pursuant to section 17-22.5-405, C.R.S., the parole board shall schedule a hearing to determine whether the sex offender may be released on parole. In determining whether to release the sex offender on parole, the parole board shall determine whether the sex offender has successfully progressed in treatment and would not pose an undue threat to the community if released under appropriate treatment and monitoring requirements and whether there is a strong and reasonable probability that the person will not thereafter violate the law. The department shall make recommendations to the parole board concerning whether the sex offender should be released on parole and the level of treatment and monitoring that should be imposed as a condition of parole. The recommendation shall be based on the criteria established by the management board pursuant to section 18-1.3-1009.

(b) If a sex offender is released on parole pursuant to this section, the sex offender's sentence to incarceration shall continue and shall not be deemed discharged until such time as the parole board may discharge the sex offender from parole pursuant to subsection (3) of this section. The period of parole for any sex offender convicted of a class 4 felony shall be an indeterminate term of at least ten years and a maximum of the remainder of the sex offender's natural life. The period of parole for any sex offender convicted of a class 2 or 3 felony shall be an indeterminate term of at least twenty years and a maximum of the remainder of the sex offender's natural life.

(c) If the parole board does not release the sex offender on parole pursuant to paragraph (a) of this subsection (1), the parole board shall review such denial pursuant to the time periods set forth in section 17-2-201 (4)(a), C.R.S. At each review, the department shall make recommendations, based on the criteria established by the management board pursuant to section 18-1.3-1009, concerning whether the sex offender should be released on parole.

(2) (a) As a condition of release on parole pursuant to this section, a sex offender shall participate in the intensive supervision parole program created by the department pursuant to section 18-1.3-1005. Participation in the intensive supervision parole program shall continue until the sex offender can demonstrate that he or she has successfully progressed in treatment and would not pose an undue threat to the community if paroled to a lower level of supervision, at which time the sex offender's community parole officer may petition the parole board for a reduction in the sex offender's level of supervision. The sex offender's community parole officer and treatment provider shall make recommendations to the parole board concerning whether the sex offender has met the requirements specified in this subsection (2) such that the level of parole supervision should be reduced. The recommendations shall be based on the criteria established by the management board pursuant to section 18-1.3-1009.

(b) Following reduction in a sex offender's level of parole supervision pursuant to paragraph (a) of this subsection (2), the sex offender's community parole officer may return the sex offender to the intensive supervision parole program if the community parole officer determines that an increased level of supervision is necessary to protect the public safety. The community parole officer shall notify the parole board as soon as possible after returning the sex offender to the intensive supervision parole program. To subsequently reduce the sex offender's level of supervision, the community parole officer may petition the parole board as provided in paragraph (a) of this subsection (2).

(3) (a) On completion of twenty years on parole for any sex offender convicted of a class 2 or 3 felony or on completion of ten years of parole for any sex offender convicted of a class 4 felony, the parole board shall schedule a hearing to determine whether the sex offender may be discharged from parole. In determining whether to discharge the sex offender from parole, the parole board shall determine whether the sex offender has successfully progressed in treatment and would not pose an undue threat to the community if allowed to live in the community without treatment or supervision. The sex offender's community parole officer and treatment provider shall make recommendations to the parole board concerning whether the sex offender has met the requirements specified in this subsection (3) such that the sex offender should be discharged from parole. The recommendations shall be based on the criteria established by the management board pursuant to section 18-1.3-1009.

(b) If the parole board does not discharge the sex offender from parole pursuant to paragraph (a) of this subsection (3), the parole board shall review such denial at least once every three years until it determines that the sex offender meets the criteria for discharge specified in paragraph (a) of this subsection (3). At each review, the sex offender's community parole officer and treatment provider shall make recommendations, based on the criteria established by the management board pursuant to section 18-1.3-1009, concerning whether the sex offender should be discharged.

(4) In determining whether to release a sex offender on parole, reduce the level of supervision, or discharge a sex offender from parole pursuant to this section, the parole board shall consider the recommendations of the department and the sex offender's community parole officer and treatment provider. If the parole board chooses not to follow the recommendations made, it shall make findings on the record in support of its decision.



§ 18-1.3-1007. Probation - intensive supervision program

(1) (a) The judicial department shall establish an intensive supervision probation program for sex offenders sentenced to probation pursuant to this part 10. In addition, the court shall require a person, as a condition of probation, to participate in the intensive supervision probation program established pursuant to this section if the person is convicted of one of the following offenses and sentenced to probation:

(I) Indecent exposure, as described in section 18-7-302 (4);

(II) Criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in section 18-1.3-1003 (5)(a), which attempt, conspiracy, or solicitation would constitute a class 5 felony;

(III) Any of the offenses specified in section 16-22-102 (9)(j), (9)(k), (9)(l), (9)(n), (9)(o), (9)(p), (9)(q), (9)(r), or (9)(s), C.R.S.;

(IV) Any felony offense that involves unlawful sexual behavior or any felony offense with an underlying factual basis, as determined by the court, resulting in a conviction or plea of guilty or nolo contendere on or after July 1, 2001;

(V) Sexual assault in the third degree, in violation of section 18-3-404 (2), as it existed prior to July 1, 2000.

(b) The judicial department may establish the intensive supervision probation program in any judicial district or combination of judicial districts.

(1.5) In addition to the persons specified in subsection (1) of this section, the court may require any person convicted of felony failure to register as a sex offender, as described in section 18-3-412.5, and sentenced to probation to participate, as a condition of probation and until further order of the court, in the intensive supervision probation program established pursuant to this section.

(2) The judicial department shall require that sex offenders and any other persons participating in the intensive supervision probation program created pursuant to this section receive the highest level of supervision that is provided to probationers. The intensive supervision probation program may include but not be limited to severely restricted activities, daily contact between the sex offender or other person and the probation officer, monitored curfew, home visitation, employment visitation and monitoring, drug and alcohol screening, treatment referrals and monitoring, including physiological monitoring, and payment of restitution. In addition, the intensive supervision probation program shall be designed to minimize the risk to the public to the greatest extent possible.

(3) The judicial department shall establish and enforce standards and criteria for administration of the intensive supervision probation program created pursuant to this section.

(4) For the purposes of this section, "convicted" means having entered a plea of guilty, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102, or a plea of no contest, accepted by the court, or having received a verdict of guilty by a judge or jury.



§ 18-1.3-1008. Probation - conditions - release

(1) If the court sentences a sex offender to probation, in addition to any conditions imposed pursuant to section 18-1.3-204, the court shall require as a condition of probation that the sex offender participate until further order of the court in the intensive supervision probation program created pursuant to section 18-1.3-1007.

(1.5) If the court as a condition of probation sentences a sex offender to a residential community corrections program, following completion of the minimum period of sentence specified by the court, the community corrections program shall notify the judicial department when it determines that the sex offender has successfully progressed in treatment and would not pose an undue threat to the community if allowed to live in the community while continuing on intensive supervision probation. The community corrections program shall base its determination on the criteria established by the management board pursuant to section 18-1.3-1009. The judicial department shall file the recommendations of the community corrections program with the court. Upon order of the court, the sex offender shall be released from the community corrections program, and the court shall order the sex offender, as a condition of probation, to participate in the intensive supervision program created in section 18-1.3-1007. The sex offender shall participate in such program until further order of the court.

(2) On completion of twenty years of probation for any sex offender convicted of a class 2 or 3 felony or on completion of ten years of probation for any sex offender convicted of a class 4 felony, the court shall schedule a review hearing to determine whether the sex offender should be discharged from probation. In making its determination, the court shall determine whether the sex offender has successfully progressed in treatment and would not pose an undue threat to the community if allowed to live in the community without treatment or supervision. The sex offender's probation officer and treatment provider shall make recommendations to the court concerning whether the sex offender has met the requirements of this section such that he or she should be discharged from probation.

(3) (a) In determining whether to discharge a sex offender from probation pursuant to this section, the court shall consider the recommendations of the sex offender's probation officer and treatment provider. The recommendations of the probation officer and the treatment provider shall be based on the criteria established by the management board pursuant to section 18-1.3-1009. If the court chooses not to follow the recommendations made, the court shall make findings on the record in support of its decision.

(b) If the court does not discharge the sex offender from probation pursuant to paragraph (a) of this subsection (3), the court shall review such denial at least once every three years until it determines that the sex offender meets the criteria for discharge as specified in paragraph (a) of this subsection (3). At each review, the sex offender's probation officer and treatment provider shall make recommendations, based on the criteria established by the management board pursuant to section 18-1.3-1009, concerning whether the sex offender should be discharged.



§ 18-1.3-1009. Criteria for release from incarceration, reduction in supervision, and discharge

(1) On or before July 1, 1999, the management board, in collaboration with the department of corrections, the judicial department, and the parole board, shall establish:

(a) The criteria by and the manner in which a sex offender may demonstrate that he or she would not pose an undue threat to the community if released on parole or to a lower level of supervision while on parole or probation or if discharged from parole or probation. The court and the parole board may use the criteria to assist in making decisions concerning release of a sex offender, reduction of the level of supervision for a sex offender, and discharge of a sex offender.

(b) The methods of determining whether a sex offender has successfully progressed in treatment; and

(c) Standards for community entities that provide supervision and treatment specifically designed for sex offenders who have developmental disabilities. At a minimum, the standards shall determine whether an entity would provide adequate support and supervision to minimize any threat that the sex offender may pose to the community.



§ 18-1.3-1010. Arrest of parolee or probationer - revocation

(1) (a) A sex offender paroled pursuant to section 18-1.3-1006 is subject to arrest and revocation of parole as provided in sections 17-2-103 and 17-2-103.5, C.R.S. At any revocation proceeding, the sex offender's community parole officer and the treatment provider shall submit written recommendations concerning the level of treatment and monitoring that should be imposed as a condition of parole if parole is not revoked or whether the sex offender poses a sufficient threat to the community that parole should be revoked. The recommendations shall be based on the criteria established by the management board pursuant to section 18-1.3-1009. If the parole board revokes the sex offender's parole, the sex offender shall continue to be subject to the provisions of this part 10.

(b) At a revocation hearing held pursuant to this subsection (1), the parole board shall consider the recommendations of the community parole officer and the treatment provider, in addition to evidence concerning any of the grounds for revocation of parole specified in sections 17-2-103 and 17-2-103.5, C.R.S. If the parole board chooses not to follow the recommendations made, it shall make findings on the record in support of its decision.

(2) (a) A sex offender sentenced to probation pursuant to section 18-1.3-1004 (2) is subject to arrest and revocation of probation as provided in sections 16-11-205 and 16-11-206, C.R.S. At any revocation proceeding, the sex offender's probation officer and the sex offender's treatment provider shall submit recommendations concerning the level of treatment and monitoring that should be imposed as a condition of probation if probation is not revoked or whether the sex offender poses a sufficient threat to the community that probation should be revoked. The recommendations shall be based on the criteria established by the management board pursuant to section 18-1.3-1009. If the court revokes the sex offender's probation, the court shall sentence the sex offender as provided in section 18-1.3-1004, and the sex offender shall be subject to the provisions of this part 10.

(b) At a revocation hearing held pursuant to this subsection (2), the court shall consider the recommendations of the probation officer and the treatment provider, in addition to evidence concerning any of the grounds for revocation of probation specified in sections 16-11-205 and 16-11-206, C.R.S. If the court chooses not to follow the recommendations made, it shall make findings on the record in support of its decision.



§ 18-1.3-1011. Annual report

(1) Notwithstanding section 24-1-136 (11)(a)(I), on or before November 1, 2000, and on or before each November 1 thereafter, the department of corrections, the department of public safety, and the judicial department shall submit a report to the judiciary committees of the house of representatives and the senate, or any successor committees, and to the joint budget committee of the general assembly specifying, at a minimum:

(a) The impact on the prison population, the parole population, and the probation population in the state due to the extended length of incarceration and supervision provided for in sections 18-1.3-1004, 18-1.3-1006, and 18-1.3-1008;

(b) The number of offenders placed in the intensive supervision parole program and the intensive supervision probation program and the length of supervision of offenders in said programs;

(c) The number of sex offenders sentenced pursuant to this part 10 who received parole release hearings and the number released on parole during the preceding twelve months, if any;

(d) The number of sex offenders sentenced pursuant to this part 10 who received parole or probation discharge hearings and the number discharged from parole or probation during the preceding twelve months, if any;

(e) The number of sex offenders sentenced pursuant to this part 10 who received parole or probation revocation hearings and the number whose parole or probation was revoked during the preceding twelve months, if any;

(f) A summary of the evaluation instruments developed by the management board and use of the evaluation instruments in evaluating sex offenders pursuant to this part 10;

(g) The availability of sex offender treatment providers throughout the state, including location of the treatment providers, the services provided, and the amount paid by offenders and by the state for the services provided, and the manner of regulation and review of the services provided by sex offender treatment providers;

(h) The average number of sex offenders sentenced pursuant to this part 10 that participated in phase I and phase II of the department's sex offender treatment and monitoring program during each month of the preceding twelve months;

(i) The number of sex offenders sentenced pursuant to this part 10 who were denied admission to treatment in phase I and phase II of the department's sex offender treatment and monitoring program for reasons other than length of remaining sentence during each month of the preceding twelve months;

(j) The number of sex offenders sentenced pursuant to this part 10 who were terminated from phase I and phase II of the department's sex offender treatment and monitoring program during the preceding twelve months and the reason for termination in each case;

(k) The average length of participation by sex offenders sentenced pursuant to this part 10 in phase I and phase II of the department's sex offender treatment and monitoring program during the preceding twelve months;

(l) The number of sex offenders sentenced pursuant to this part 10 who were denied readmission to phase I and phase II of the department's sex offender treatment and monitoring program after having previously been terminated from the program during the preceding twelve months;

(m) The number of sex offenders sentenced pursuant to this part 10 who were recommended by the department's sex offender treatment and monitoring program to the parole board for release on parole during the preceding twelve months and whether the recommendation was followed in each case; and

(n) The number of sex offenders sentenced pursuant to this part 10 who were recommended by the department's sex offender treatment and monitoring program for placement in community corrections during the preceding twelve months and whether the recommendation was followed in each case.



§ 18-1.3-1012. Applicability of part

The provisions of this part 10 shall apply to any person who commits a sex offense on or after November 1, 1998.






Part 11 - Special Proceedings - Pretrial Motions in Class 1 Felony Cases Alleging That a Defendant Is a Mentally Retarded Defendant

§ 18-1.3-1101. Definitions

As used in this part 11:

(1) "Defendant" means any person charged with a class 1 felony.

(2) "Mentally retarded defendant" means any defendant with significantly subaverage general intellectual functioning existing concurrently with substantial deficits in adaptive behavior and manifested and documented during the developmental period. The requirement for documentation may be excused by the court upon a finding that extraordinary circumstances exist.



§ 18-1.3-1102. Pretrial motion by defendant in class 1 felony case - determination whether defendant is mentally retarded - procedure

(1) Any defendant may file a motion with the trial court in which the defendant may allege that such defendant is a mentally retarded defendant. Such motion shall be filed at least ninety-one days prior to trial.

(2) The court shall hold a hearing upon any motion filed pursuant to subsection (1) of this section and shall make a determination regarding such motion no later than fourteen days prior to trial. At such hearing, the defendant shall be permitted to present evidence with regard to such motion and the prosecution shall be permitted to offer evidence in rebuttal. The defendant shall have the burden of proof to show by clear and convincing evidence that such defendant is mentally retarded.

(3) The court shall enter specific findings of fact and conclusions of law regarding whether or not the defendant is a mentally retarded defendant as defined in section 18-1.3-1101.



§ 18-1.3-1103. Mentally retarded defendant - death penalty not imposed thereon

A sentence of death shall not be imposed upon any defendant who is determined to be a mentally retarded defendant pursuant to section 18-1.3-1102. If any person who is determined to be a mentally retarded defendant is found guilty of a class 1 felony, such defendant shall be sentenced to life imprisonment.



§ 18-1.3-1104. Evaluation and report

(1) When the defendant files a motion alleging that the defendant is a mentally retarded defendant, the court shall order one or more evaluations of the defendant with regard to such motion.

(2) In ordering an evaluation of the defendant pursuant to subsection (1) of this section, the court shall specify the place where the evaluation is to be conducted and the period of time allocated for the evaluation. In determining the place where the evaluation is to be conducted, the court shall give priority to the place where the defendant is in custody, unless the nature and circumstances of the evaluation requires designation of a different location. The court shall direct one or more psychologists who are recommended by the executive director of the department of health care policy and financing pursuant to section 25.5-10-239, C.R.S., or his or her designee, to evaluate the defendant. For good cause shown, upon motion of the prosecution or the defendant or upon the court's own motion, the court may order such further or other evaluation as it deems necessary. Nothing in this section shall abridge the right of the defendant to procure an evaluation as provided in section 18-1.3-1105.

(3) The defendant shall have a privilege against self-incrimination that may be invoked prior to or during the course of an evaluation under this section. A defendant's failure to cooperate with the evaluators or other personnel conducting the evaluation may be admissible in the defendant's mental retardation hearing.

(4) To aid in the formation of an opinion as to mental retardation, it is permissible in the course of an evaluation under this section to use statements of the defendant and any other evidence, including but not limited to the circumstances surrounding the commission of the offense as well as the medical and social history of the defendant, in evaluating the defendant.

(5) A written report of the evaluation shall be prepared in triplicate and delivered to the appropriate clerk of the court. The clerk shall furnish a copy of the report to both the prosecuting attorney and the counsel for the defendant.

(6) The report of evaluation shall include, but is not limited to:

(a) The name of each expert who evaluated the defendant;

(b) A description of the nature, content, extent, and results of the evaluation and any tests conducted; and

(c) Diagnosis and an opinion as to whether the defendant is mentally retarded.

(7) Nothing in this section shall be construed to preclude the application of section 16-8-109, C.R.S.



§ 18-1.3-1105. Evaluation at insistence of defendant

(1) If the defendant wishes to be evaluated by an expert in mental retardation of the defendant's choice in connection with the mental retardation hearing under this part 11, the court, upon timely motion, shall order that the evaluator chosen by the defendant be given reasonable opportunity to conduct the evaluation.

(2) Whenever an expert is endorsed as a witness by the defendant, a copy of any report of an evaluation of the defendant shall be furnished to the prosecution within a reasonable time but not less than thirty-five days prior to the mental retardation hearing.






Part 12 - Special Proceedings - Sentencing in Class 1 Felonies

§ 18-1.3-1201. Imposition of sentence in class 1 felonies - appellate review

(1) (a) Upon conviction of guilt of a defendant of a class 1 felony, the trial court shall conduct a separate sentencing hearing to determine whether the defendant should be sentenced to death or life imprisonment, unless the defendant was under the age of eighteen years at the time of the commission of the offense or unless the defendant has been determined to be a mentally retarded defendant pursuant to part 11 of this article, in either of which cases, the defendant shall be sentenced to life imprisonment. The hearing shall be conducted by the trial judge before the trial jury as soon as practicable. Alternate jurors shall not be excused from the case prior to submission of the issue of guilt to the trial jury and shall remain separately sequestered until a verdict is entered by the trial jury. If the verdict of the trial jury is that the defendant is guilty of a class 1 felony, the alternate jurors shall sit as alternate jurors on the issue of punishment. If, for any reason satisfactory to the court, any member or members of the trial jury are excused from participation in the sentencing hearing, the trial judge shall replace each juror or jurors with an alternate juror or jurors. If a trial jury was waived or if the defendant pled guilty, the hearing shall be conducted before the trial judge. The court shall instruct the defendant when waiving his or her right to a jury trial or when pleading guilty, that he or she is also waiving his or her right to a jury determination of the sentence at the sentencing hearing.

(a.5) and (a.7) (Deleted by amendment, L. 2002, 3rd Ex. Sess., p. 7, § 2, effective July 12, 2002.)

(b) All admissible evidence presented by either the prosecuting attorney or the defendant that the court deems relevant to the nature of the crime, and the character, background, and history of the defendant, including any evidence presented in the guilt phase of the trial, any matters relating to any of the aggravating or mitigating factors enumerated in subsections (4) and (5) of this section, and any matters relating to the personal characteristics of the victim and the impact of the crimes on the victim's family may be presented. Any such evidence, including but not limited to the testimony of members of the victim's immediate family, as defined in section 24-4.1-302 (6), C.R.S., which the court deems to have probative value may be received, as long as each party is given an opportunity to rebut such evidence. The prosecuting attorney and the defendant or the defendant's counsel shall be permitted to present arguments for or against a sentence of death. The jury shall be instructed that life imprisonment means imprisonment for life without the possibility of parole.

(c) (Deleted by amendment, L. 2002, 3rd Ex. Sess., p. 7, § 2, effective July 12, 2002.)

(d) The burden of proof as to the aggravating factors enumerated in subsection (5) of this section shall be beyond a reasonable doubt. There shall be no burden of proof as to proving or disproving mitigating factors.

(2) (a) After hearing all the evidence and arguments of the prosecuting attorney and the defendant, the jury shall deliberate and render a verdict based upon the following considerations:

(I) Whether at least one aggravating factor has been proved as enumerated in subsection (5) of this section;

(II) Whether sufficient mitigating factors exist which outweigh any aggravating factor or factors found to exist; and

(III) Based on the considerations in subparagraphs (I) and (II) of this paragraph (a), whether the defendant should be sentenced to death or life imprisonment.

(b) (I) In the event that no aggravating factors are found to exist as enumerated in subsection (5) of this section, the jury shall render a verdict of life imprisonment, and the court shall sentence the defendant to life imprisonment.

(II) The jury shall not render a verdict of death unless it unanimously finds and specifies in writing that:

(A) At least one aggravating factor has been proved; and

(B) There are insufficient mitigating factors to outweigh the aggravating factor or factors that were proved.

(c) In the event that the jury's verdict is to sentence to death, such verdict shall be unanimous and shall be binding upon the court unless the court determines, and sets forth in writing the basis and reasons for such determination, that the verdict of the jury is clearly erroneous as contrary to the weight of the evidence, in which case the court shall sentence the defendant to life imprisonment.

(d) If the jury's verdict is not unanimous, the jury shall be discharged, and the court shall sentence the defendant to life imprisonment.

(2.5) In all cases where the sentencing hearing is held before the court alone, the court shall determine whether the defendant should be sentenced to death or life imprisonment in the same manner in which a jury determines its verdict under paragraphs (a) and (b) of subsection (2) of this section. The sentence of the court shall be supported by specific written findings of fact based upon the circumstances as set forth in subsections (4) and (5) of this section and upon the records of the trial and sentencing hearing.

(3) (a) The provisions of this subsection (3) shall apply only in a class 1 felony case in which the prosecuting attorney has filed a statement of intent to seek the death penalty pursuant to rule 32.1 (b) of the Colorado rules of criminal procedure.

(b) The prosecuting attorney shall provide the defendant with the following information and materials not later than twenty-one days after the prosecution files its written intention to seek the death penalty or within such other time frame as the supreme court may establish by rule; except that any reports, recorded statements, and notes, including results of physical or mental examinations and scientific tests, experiments, or comparisons, of any expert whom the prosecuting attorney intends to call as a witness at the sentencing hearing shall be provided to the defense as soon as practicable but not later than sixty-three days before trial:

(I) A list of all aggravating factors that are known to the prosecuting attorney at that time and that the prosecuting attorney intends to prove at the sentencing hearing;

(II) A list of all witnesses whom the prosecuting attorney may call at the sentencing hearing, specifying for each the witness' name, address, and date of birth and the subject matter of the witness' testimony;

(III) The written and recorded statements, including any notes of those statements, for each witness whom the prosecuting attorney may call at the sentencing hearing;

(IV) (Deleted by amendment, L. 2002, 3rd Ex. Sess., p. 7, § 2, effective July 12, 2002.)

(V) A list of books, papers, documents, photographs, or tangible objects that the prosecuting attorney may introduce at the sentencing hearing; and

(VI) All material or information that tends to mitigate or negate the finding of any of the aggravating factors the prosecuting attorney intends to prove at the sentencing hearing.

(b.5) Upon receipt of the information required to be disclosed by the defendant pursuant to paragraph (c) of this subsection (3), the prosecuting attorney shall notify the defendant as soon as practicable of any additional witnesses whom the prosecuting attorney intends to call in response to the defendant's disclosures.

(c) The defendant shall provide the prosecuting attorney with the following information and materials no later than thirty-five days before the first trial date set for the beginning of the defendant's trial or within such other time frame as the supreme court may establish by rule; however, any reports, recorded statements, and notes, including results of physical or mental examinations and scientific tests, experiments, or comparisons, of any expert whom the defense intends to call as a witness at the sentencing hearing shall be provided to the prosecuting attorney as soon as practicable but not later than thirty-five days before trial:

(I) A list of all witnesses whom the defendant may call at the sentencing hearing, specifying for each the witness' name, address, and date of birth and the subject matter of the witness' testimony;

(II) The written and recorded statements, including any notes of those statements, of each witness whom the defendant may call at the sentencing hearing; and

(III) (Deleted by amendment, L. 2002, 3rd Ex. Sess., p. 7, § 2, effective July 12, 2002.)

(IV) A list of books, papers, documents, photographs, or tangible objects that the defendant may introduce at the sentencing hearing.

(c.5) (I) Any material subject to this subsection (3) that the defendant believes contains information that is privileged to the extent that the prosecution cannot be aware of it in connection with its preparation for, or conduct of, the trial to determine guilt on the substantive charges against the defendant shall be submitted by the defendant to the trial judge under seal no later than forty-nine days before trial.

(II) The trial judge shall review any such material submitted under seal pursuant to subparagraph (I) of this paragraph (c.5) to determine whether it is in fact privileged. Any material the trial judge finds not to be privileged shall be provided forthwith to the prosecuting attorney. Any material submitted under seal that the trial judge finds to be privileged shall be provided forthwith to the prosecution if the defendant is convicted of a class 1 felony.

(d) (I) Except as otherwise provided in subparagraph (II) of this paragraph (d), if the witnesses disclosed by the defendant pursuant to paragraph (c) of this subsection (3) include witnesses who may provide evidence concerning the defendant's mental condition at the sentencing hearing conducted pursuant to this section, the trial court, at the request of the prosecuting attorney, shall order that the defendant be examined and a report of said examination be prepared pursuant to section 16-8-106, C.R.S.

(II) The court shall not order an examination pursuant to subparagraph (I) of this paragraph (d) if:

(A) Such an examination was previously performed and a report was prepared in the same case; and

(B) The report included an opinion concerning how any mental disease or defect of the defendant or condition of mind caused by mental disease or defect of the defendant affects the mitigating factors that the defendant may raise at the sentencing hearing held pursuant to this section.

(e) If the witnesses disclosed by the defendant pursuant to paragraph (c) of this subsection (3) include witnesses who may provide evidence concerning the defendant's mental condition at a sentencing hearing conducted pursuant to this section, the provisions of section 16-8-109, C.R.S., concerning testimony of lay witnesses shall apply to said sentencing hearing.

(f) There is a continuing duty on the part of the prosecuting attorney and the defendant to disclose the information and materials specified in this subsection (3). If, after complying with the duty to disclose the information and materials described in this subsection (3), either party discovers or obtains any additional information and materials that are subject to disclosure under this subsection (3), the party shall promptly notify the other party and provide the other party with complete access to the information and materials.

(g) The trial court, upon a showing of extraordinary circumstances that could not have been foreseen and prevented, may grant an extension of time to comply with the requirements of this subsection (3).

(h) If it is brought to the attention of the court that either the prosecuting attorney or the defendant has failed to comply with the provisions of this subsection (3) or with an order issued pursuant to this subsection (3), the court may enter any order against such party that the court deems just under the circumstances, including but not limited to an order to permit the discovery or inspection of information and materials not previously disclosed, to grant a continuance, to prohibit the offending party from introducing the information and materials not disclosed, or to impose sanctions against the offending party.

(4) For purposes of this section, mitigating factors shall be the following factors:

(a) The age of the defendant at the time of the crime; or

(b) The defendant's capacity to appreciate wrongfulness of the defendant's conduct or to conform the defendant's conduct to the requirements of law was significantly impaired, but not so impaired as to constitute a defense to prosecution; or

(c) The defendant was under unusual and substantial duress, although not such duress as to constitute a defense to prosecution; or

(d) The defendant was a principal in the offense which was committed by another, but the defendant's participation was relatively minor, although not so minor as to constitute a defense to prosecution; or

(e) The defendant could not reasonably have foreseen that the defendant's conduct in the course of the commission of the offense for which the defendant was convicted would cause, or would create a grave risk of causing, death to another person; or

(f) The emotional state of the defendant at the time the crime was committed; or

(g) The absence of any significant prior conviction; or

(h) The extent of the defendant's cooperation with law enforcement officers or agencies and with the office of the prosecuting district attorney; or

(i) The influence of drugs or alcohol; or

(j) The good faith, although mistaken, belief by the defendant that circumstances existed which constituted a moral justification for the defendant's conduct; or

(k) The defendant is not a continuing threat to society; or

(l) Any other evidence which in the court's opinion bears on the question of mitigation.

(5) For purposes of this section, the following are aggravating factors:

(a) The class 1 felony was committed by a person under sentence of imprisonment for a class 1, 2, or 3 felony as defined by Colorado law or United States law, or for a crime committed against another state or the United States which would constitute a class 1, 2, or 3 felony as defined by Colorado law; or

(b) The defendant was previously convicted in this state of a class 1 or 2 felony involving violence as specified in section 18-1.3-406, or was previously convicted by another state or the United States of an offense which would constitute a class 1 or 2 felony involving violence as defined by Colorado law in section 18-1.3-406; or

(c) The defendant intentionally killed any of the following persons while the person was engaged in the course of the performance of the person's official duties, and the defendant knew or reasonably should have known that the victim was a person engaged in the performance of the person's official duties, or the victim was intentionally killed in retaliation for the performance of the victim's official duties:

(I) A peace officer or former peace officer as described in section 16-2.5-101, C.R.S.; or

(II) A firefighter as defined in section 24-33.5-1202 (4), C.R.S.; or

(II.5) An emergency medical service provider, as defined in section 18-3-201 (1); or

(III) A judge, referee, or former judge or referee of any court of record in the state or federal system or in any other state court system or a judge or former judge in any municipal court in this state or in any other state. For purposes of this subparagraph (III), the term "referee" shall include a hearing officer or any other officer who exercises judicial functions.

(IV) An elected state, county, or municipal official; or

(V) A federal law enforcement officer or agent or former federal law enforcement officer or agent; or

(d) The defendant intentionally killed a person kidnapped or being held as a hostage by the defendant or by anyone associated with the defendant; or

(e) The defendant has been a party to an agreement to kill another person in furtherance of which a person has been intentionally killed; or

(f) The defendant committed the offense while lying in wait, from ambush, or by use of an explosive or incendiary device or a chemical, biological, or radiological weapon. As used in this paragraph (f), "explosive or incendiary device" means:

(I) Dynamite and all other forms of high explosives; or

(II) Any explosive bomb, grenade, missile, or similar device; or

(III) Any incendiary bomb or grenade, fire bomb, or similar device, including any device which consists of or includes a breakable container including a flammable liquid or compound, and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound, and can be carried or thrown by one individual acting alone.

(g) The defendant committed a class 1, 2, or 3 felony and, in the course of or in furtherance of such or immediate flight therefrom, the defendant intentionally caused the death of a person other than one of the participants; or

(h) The class 1 felony was committed for pecuniary gain; or

(i) In the commission of the offense, the defendant knowingly created a grave risk of death to another person in addition to the victim of the offense; or

(j) The defendant committed the offense in an especially heinous, cruel, or depraved manner; or

(k) The class 1 felony was committed for the purpose of avoiding or preventing a lawful arrest or prosecution or effecting an escape from custody. This factor shall include the intentional killing of a witness to a criminal offense.

(l) The defendant unlawfully and intentionally, knowingly, or with universal malice manifesting extreme indifference to the value of human life generally, killed two or more persons during the commission of the same criminal episode; or

(m) The defendant intentionally killed a child who has not yet attained twelve years of age; or

(n) The defendant committed the class 1 felony against the victim because of the victim's race, color, ancestry, religion, or national origin; or

(o) The defendant's possession of the weapon used to commit the class 1 felony constituted a felony offense under the laws of this state or the United States; or

(p) The defendant intentionally killed more than one person in more than one criminal episode; or

(q) The victim was a pregnant woman, and the defendant intentionally killed the victim, knowing she was pregnant.

(6) (a) Whenever a sentence of death is imposed upon a person pursuant to the provisions of this section, the supreme court shall review the propriety of that sentence, having regard to the nature of the offense, the character and record of the offender, the public interest, and the manner in which the sentence was imposed, including the sufficiency and accuracy of the information on which it was based. The procedures to be employed in the review shall be as provided by supreme court rule. The supreme court shall combine its review pursuant to this subsection (6) with consideration of any appeal that may be filed pursuant to part 2 of article 12 of title 16, C.R.S.

(b) A sentence of death shall not be imposed pursuant to this section if the supreme court determines that the sentence was imposed under the influence of passion or prejudice or any other arbitrary factor or that the evidence presented does not support the finding of statutory aggravating circumstances.

(7) (a) If any provisions of this section are determined by the United States supreme court or by the Colorado supreme court to render this section unconstitutional or invalid such that this section does not constitute a valid and operative death penalty statute for class 1 felonies, but severance of such provisions would, through operation of the remaining provisions of this section, maintain this section as a valid and operative death penalty statute for class 1 felonies, it is the intent of the general assembly that those remaining provisions are severable and are to have full force and effect.

(b) If any death sentence is imposed upon a defendant pursuant to the provisions of this section and, on appellate review including consideration pursuant to subsection (8) of this section, the imposition of such death sentence upon such defendant is held invalid for reasons other than unconstitutionality of the death penalty or insufficiency of the evidence to support the sentence, the case shall be remanded to the trial court to set a new sentencing hearing before a newly impaneled jury or, if the defendant pled guilty or waived the right to jury sentencing, before the trial judge; except that, if the prosecutor informs the trial court that, in the opinion of the prosecutor, capital punishment would no longer be in the interest of justice, said defendant shall be returned to the trial court and shall then be sentenced to life imprisonment. If a death sentence imposed pursuant to this section is held invalid based on unconstitutionality of the death penalty or insufficiency of the evidence to support the sentence, said defendant shall be returned to the trial court and shall then be sentenced to life imprisonment.

(8) If, on appeal, the supreme court finds one or more of the aggravating factors that were found to support a sentence to death to be invalid for any reason, the supreme court may determine whether the sentence of death should be affirmed on appeal by:

(a) Reweighing the remaining aggravating factor or factors and all mitigating factors and then determining whether death is the appropriate punishment in the case; or

(b) Applying harmless error analysis by considering whether, if the sentencing body had not considered the invalid aggravating factor, it would have nonetheless sentenced the defendant to death; or

(c) If the supreme court finds the sentencing body's consideration of an aggravating factor was improper because the aggravating factor was not given a constitutionally narrow construction, determining whether, beyond a reasonable doubt, the sentencing body would have returned a verdict of death had the aggravating factor been properly narrowed; or

(d) Employing any other constitutionally permissible method of review.



§ 18-1.3-1202. Death penalty inflicted by lethal injection

The manner of inflicting the punishment of death shall be by the administration of a lethal injection within the time prescribed in this part 12, unless for good cause the court or governor may prolong the time. For the purposes of this part 12, "lethal injection" means a continuous intravenous injection of a lethal quantity of sodium thiopental or other equally or more effective substance sufficient to cause death. The manner of inflicting the punishment of death shall, in all circumstances, be by the administration of a lethal injection regardless of the date of the commission of the offense or offenses for which the death penalty is imposed.



§ 18-1.3-1203. Genetic testing prior to execution

Prior to the execution of the death penalty pursuant to this part 12, the judicial department shall obtain the chemical testing of a biological substance sample from the convicted offender to determine the genetic markers thereof.



§ 18-1.3-1204. Implements - sentence executed by executive director

The executive director of the department of corrections, at the expense of the state of Colorado, shall provide a suitable and efficient room or place, enclosed from public view, within the walls of the correctional facilities at Cantilde;on City and therein at all times have in preparation all necessary implements requisite for carrying into execution the death penalty by means of the administration of a lethal injection. The execution shall be performed in the room or place by a person selected by the executive director and trained to administer intravenous injections. Death shall be pronounced by a licensed physician or a coroner according to accepted medical standards.



§ 18-1.3-1205. Week of execution - warrant

When a person is convicted of a class 1 felony, the punishment for which is death, and the convicted person is sentenced to suffer the penalty of death, the judge passing such sentence shall appoint and designate in the warrant of conviction a week of time within which the sentence must be executed; the end of such week so appointed shall be not fewer than ninety-one days nor more than one hundred twenty-six days from the day of passing the sentence. Said warrant shall be directed to the executive director of the department of corrections or the executive director's designee commanding said executive director or designee to execute the sentence imposed upon some day within the week of time designated in the warrant and shall be delivered to the sheriff of the county in which such conviction is had, who, within three days thereafter, shall proceed to the correctional facilities at Cantilde;on City and deliver the convicted person, together with the warrant, to said executive director or designee, who shall keep the convict in confinement until execution of the death penalty. Persons shall be permitted access to the inmate pursuant to prison rules. Such rules shall provide, at a minimum, for the inmate's attendants, counsel, and physician, a spiritual adviser selected by the inmate, and members of the inmate's family to have access to the inmate.



§ 18-1.3-1206. Execution - witnesses

The particular day and hour of the execution of said sentence within the week specified in said warrant shall be fixed by the executive director of the department of corrections or the executive director's designee, and the executive director shall be present thereat or shall appoint some other representative among the officials or officers of the correctional facilities at Cantilde;on City to be present in his or her place and stead. There shall also be present a physician and such guards, attendants, and other persons as the executive director or the executive director's designee in his or her discretion deems necessary to conduct the execution. In addition, there may be present such witnesses as the executive director or the executive director's designee in his or her discretion deems desirable, not to exceed eighteen persons. The executive director or the executive director's designee shall notify the governor of the day and hour for the execution as soon as it has been fixed.



§ 18-1.3-1207. Record and certificate of execution

The executive director of the department of corrections or his or her designee shall keep a book of record, to be known as record of executions, in which shall be entered the reports specified in this section. Immediately after the execution, a postmortem examination of the body of the convict shall be made by the attending physician, who shall enter in said book of record the nature and extent of the examination and sign and certify to the same. The executive director or his or her designee shall also immediately make and enter in said book a report, setting forth the time of such execution and that the convict (naming him or her) was then and there executed in conformity to the sentence specified in the warrant of the court (naming such court) to him or her directed and in accordance with the provisions of this part 12, and shall insert in said report the names of all the persons who were present and witnessed the execution, and shall procure each of such persons to sign said report with his or her full name and place of residence before leaving the place of execution. The executive director or his or her designee shall thereupon attach his or her certificate to said report, certifying to the truth and correctness thereof, and shall immediately deliver a certified transcript of the record entry to the court which sentenced the convict.






Part 13 - Special Proceedings - Applicability of Procedure in Class 1 Felony Cases for Crimes Committed on or After July 1, 1988, and Prior to September 20, 1991

§ 18-1.3-1301. Applicability of procedure for the imposition of sentences in class 1 felony cases

(1) It is the expressed intention of the general assembly that there be no hiatus in the imposition of the death penalty as a sentence for the commission of a class 1 felony in the state of Colorado as a result of the holding of the Colorado supreme court in People v. Young, 814 P.2d 834 (Colo. 1991). Toward that end, the provisions of former section 16-11-103, C.R.S., as it existed prior to the enactment of senate bill 78, enacted at the second regular session of the fifty-sixth general assembly, and as it currently exists as section 18-1.3-1201, to the extent such provisions were not automatically revitalized by the operation of law, are reenacted as section 18-1.3-1302 and are hereby made applicable to offenses committed on or after July 1, 1988, and prior to September 20, 1991.

(2) It is the intent of the general assembly that this part 13 is independent from former section 16-11-103, C.R.S., now section 18-1.3-1201, and that if any provision of this part 13 or the application thereof to any person or circumstance is held to be invalid or unconstitutional, such invalidity or unconstitutionality shall not affect the application of section 18-1.3-1201 to any offense committed on or after September 20, 1991.



§ 18-1.3-1302. Imposition of sentences in class 1 felonies for crimes committed on or after July 1, 1988, and prior to September 20, 1991 - appellate review

(1) (a) Upon conviction of guilt of a defendant of a class 1 felony, the trial court shall conduct a separate sentencing hearing to determine whether the defendant should be sentenced to death or life imprisonment, unless the defendant was under the age of eighteen years at the time of the commission of the offense, in which case the defendant shall be sentenced to life imprisonment. The hearing shall be conducted by the trial judge before the trial jury as soon as practicable. Alternate jurors shall not be excused from the case prior to submission of the issue of guilt to the trial jury and shall remain separately sequestered until a verdict is entered by the trial jury. If the verdict of the trial jury is that the defendant is guilty of a class 1 felony, the alternate jurors shall sit as alternate jurors on the issue of punishment. If, for any reason satisfactory to the court, any member or members of the trial jury are excused from participation in the sentencing hearing, the trial judge shall replace such juror or jurors with an alternate juror or jurors. If a trial jury was waived or if the defendant pleaded guilty, the hearing shall be conducted before the trial judge.

(b) All admissible evidence presented by either the prosecuting attorney or the defendant that the court deems relevant to the nature of the crime, and the character, background, and history of the defendant, including any evidence presented in the guilt phase of the trial, and any matters relating to any of the aggravating or mitigating factors enumerated in subsections (4) and (5) of this section may be presented. Any such evidence which the court deems to have probative value may be received, as long as each party is given an opportunity to rebut such evidence. The prosecuting attorney and the defendant or the defendant's counsel shall be permitted to present arguments for or against a sentence of death. For offenses committed before July 1, 1985, the jury shall be instructed that life imprisonment means life without the possibility of parole for twenty calendar years. For offenses committed on or after July 1, 1985, the jury shall be instructed that life imprisonment means life without the possibility of parole for forty calendar years.

(c) Both the prosecuting attorney and the defense shall notify each other of the names and addresses of any witnesses to be called in the sentencing hearing and the subject matter of such testimony. Such discovery shall be provided within a reasonable amount of time as determined by order of the court and shall be provided not less than twenty-four hours prior to the commencement of the sentencing hearing. Unless good cause is shown, noncompliance with this paragraph (c) shall result in the exclusion of such evidence without further sanction.

(d) The burden of proof as to the aggravating factors enumerated in subsection (5) of this section shall be beyond a reasonable doubt. There shall be no burden of proof as to proving or disproving mitigating factors.

(2) (a) After hearing all the evidence and arguments of the prosecuting attorney and the defendant, the jury shall deliberate and render a verdict based upon the following considerations:

(I) Whether at least one aggravating factor has been proved as enumerated in subsection (5) of this section;

(II) Whether sufficient mitigating factors exist which outweigh any aggravating factor or factors found to exist; and

(III) Based on the considerations in subparagraphs (I) and (II) of this paragraph (a), whether the defendant should be sentenced to death or life imprisonment.

(b) (I) In the event that no aggravating factors are found to exist as enumerated in subsection (5) of this section, the jury shall render a verdict of life imprisonment, and the court shall sentence the defendant to life imprisonment.

(II) The jury shall not render a verdict of death unless it finds and specifies in writing that:

(A) At least one aggravating factor has been proved; and

(B) There are insufficient mitigating factors to outweigh the aggravating factor or factors that were proved.

(c) In the event that the jury's verdict is to sentence to death, such verdict shall be unanimous and shall be binding upon the court unless the court determines, and sets forth in writing the basis and reasons for such determination, that the verdict of the jury is clearly erroneous as contrary to the weight of the evidence, in which case the court shall sentence the defendant to life imprisonment.

(d) If the jury's verdict is not unanimous, the jury shall be discharged, and the court shall sentence the defendant to life imprisonment.

(3) In all cases where the sentencing hearing is held before the court alone, the court shall determine whether the defendant should be sentenced to death or life imprisonment in the same manner in which a jury determines its verdict under paragraphs (a) and (b) of subsection (2) of this section. The sentence of the court shall be supported by specific written findings of fact based upon the circumstances as set forth in subsections (4) and (5) of this section and upon the records of the trial and the sentencing hearing.

(4) For purposes of this section, mitigating factors shall be the following factors:

(a) The age of the defendant at the time of the crime; or

(b) The defendant's capacity to appreciate wrongfulness of the defendant's conduct or to conform the defendant's conduct to the requirements of law was significantly impaired, but not so impaired as to constitute a defense to prosecution; or

(c) The defendant was under unusual and substantial duress, although not such duress as to constitute a defense to prosecution; or

(d) The defendant was a principal in the offense which was committed by another, but the defendant's participation was relatively minor, although not so minor as to constitute a defense to prosecution; or

(e) The defendant could not reasonably have foreseen that the defendant's conduct in the course of the commission of the offense for which the defendant was convicted would cause, or would create a grave risk of causing, death to another person; or

(f) The emotional state of the defendant at the time the crime was committed; or

(g) The absence of any significant prior conviction; or

(h) The extent of the defendant's cooperation with law enforcement officers or agencies and with the office of the prosecuting district attorney; or

(i) The influence of drugs or alcohol; or

(j) The good faith, although mistaken, belief by the defendant that circumstances existed which constituted a moral justification for the defendant's conduct; or

(k) The defendant is not a continuing threat to society; or

(l) Any other evidence which in the court's opinion bears on the question of mitigation.

(5) For purposes of this section, aggravating factors shall be the following factors:

(a) The class 1 felony was committed by a person under sentence of imprisonment for a class 1, 2, or 3 felony as defined by Colorado law or United States law, or for a crime committed against another state or the United States which would constitute a class 1, 2, or 3 felony as defined by Colorado law; or

(b) The defendant was previously convicted in this state of a class 1 or 2 felony involving violence as specified in section 18-1.3-406, or was previously convicted by another state or the United States of an offense which would constitute a class 1 or 2 felony involving violence as defined by Colorado law in section 18-1.3-406; or

(c) The defendant intentionally killed any of the following persons while such person was engaged in the course of the performance of such person's official duties, and the defendant knew or reasonably should have known that such victim was such a person engaged in the performance of such person's official duties, or the victim was intentionally killed in retaliation for the performance of the victim's official duties:

(I) A peace officer or former peace officer as described in section 16-2.5-101, C.R.S.; or

(II) A firefighter as defined in section 24-33.5-1202 (4), C.R.S.; or

(III) A judge, referee, or former judge or referee of any court of record in the state or federal system or in any other state court system or a judge or former judge in any municipal court in this state or in any other state. For purposes of this subparagraph (III), the term "referee" shall include a hearing officer or any other officer who exercises judicial functions.

(IV) An elected state, county, or municipal official; or

(V) A federal law enforcement officer or agent or former federal law enforcement officer or agent; or

(d) The defendant intentionally killed a person kidnapped or being held as a hostage by the defendant or by anyone associated with the defendant; or

(e) The defendant has been a party to an agreement to kill another person in furtherance of which a person has been intentionally killed; or

(f) The defendant committed the offense while lying in wait, from ambush, or by use of an explosive or incendiary device. As used in this paragraph (f), "explosive or incendiary device" means:

(I) Dynamite and all other forms of high explosives; or

(II) Any explosive bomb, grenade, missile, or similar device; or

(III) Any incendiary bomb or grenade, fire bomb, or similar device, including any device which consists of or includes a breakable container including a flammable liquid or compound, and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound, and can be carried or thrown by one individual acting alone.

(g) The defendant committed or attempted to commit a class 1, 2, or 3 felony and, in the course of or in furtherance of such or immediate flight therefrom, the defendant intentionally caused the death of a person other than one of the participants; or

(h) The class 1 felony was committed for pecuniary gain; or

(i) In the commission of the offense, the defendant knowingly created a grave risk of death to another person in addition to the victim of the offense; or

(j) The defendant committed the offense in an especially heinous, cruel, or depraved manner; or

(k) The class 1 felony was committed for the purpose of avoiding or preventing a lawful arrest or prosecution or effecting an escape from custody. This factor shall include the intentional killing of a witness to a criminal offense.

(6) (a) Whenever a sentence of death is imposed upon a person pursuant to the provisions of this section, the supreme court shall review the propriety of that sentence, having regard to the nature of the offense, the character and record of the offender, the public interest, and the manner in which the sentence was imposed, including the sufficiency and accuracy of the information on which it was based. The procedures to be employed in the review shall be as provided by supreme court rule. The supreme court shall combine its review pursuant to this subsection (6) with consideration of any appeal that may be filed pursuant to part 2 of article 12 of title 16, C.R.S.

(b) A sentence of death shall not be imposed pursuant to this section if the supreme court determines that the sentence was imposed under the influence of passion or prejudice or any other arbitrary factor or that the evidence presented does not support the finding of statutory aggravating circumstances.

(7) (a) If any provision of this section or the application thereof to any person or circumstances is held invalid or unconstitutional, such invalidity or unconstitutionality shall not affect other provisions or applications of this section, which can be given effect without the invalid or unconstitutional provision or application, and to this end the provisions of this section are declared to be severable.

(b) If any death sentence imposed upon a defendant pursuant to the provisions of this section and the imposition of such death sentence upon such defendant is held invalid or unconstitutional, said defendant shall be returned to the trial court and shall then be sentenced to life imprisonment.






Part 14 - Competency of Persons to Be Executed

§ 18-1.3-1401. Definitions

As used in this part 14, unless the context otherwise requires:

(1) "Colorado mental health institute" means the Colorado mental health institute at Pueblo.

(2) "Mentally incompetent to be executed" means that, due to a mental disease or defect, a person who has been sentenced to death is presently unaware that he or she is to be punished for the crime of murder or that the impending punishment for that crime is death.



§ 18-1.3-1402. Mental competency to be executed - presumptions

(1) A person who is sentenced to death shall not be executed so long as the person is mentally incompetent to be executed.

(2) Any convicted person who is sentenced to death is presumed mentally competent to be executed. A convicted person may be found mentally incompetent to be executed only on clear and convincing evidence of such condition. The party asserting that the convicted person is mentally incompetent to be executed bears the burden of proof regarding such condition and the burden of producing evidence of such condition.



§ 18-1.3-1403. Mental incompetency to be executed - filing of motion

(1) (a) If, after a sentence of death is imposed, the executive director of the department of corrections, the convicted person's attorney, or an attorney for the state has a good faith reason to believe that the convicted person may be mentally incompetent to be executed, the executive director, the convicted person's attorney, or the state attorney may file a motion raising the issue of whether the convicted person is mentally incompetent to be executed. The motion shall be filed in the district court in the judicial district in which the convicted person was sentenced and shall be directed to the judge who presided over the convicted person's sentencing hearing. If that judge is unavailable, the chief judge of the same judicial district shall decide the motion. The motion shall be filed in both the district court clerk's office and the office of the judge who will hear the motion. On the same day the motion and accompanying materials are filed with the court, the motion and all accompanying materials shall be served upon the office of the prosecuting attorney who tried the case and the attorney general's office.

(b) If the judge who presided at the sentencing hearing has a good faith reason to believe that the convicted person may be mentally incompetent to be executed, the judge shall so advise the convicted person's attorney or shall appoint an attorney to investigate the issue and file any motions the attorney deems appropriate under this part 14.

(2) (a) A motion filed pursuant to subsection (1) of this section shall set forth the facts relating to the convicted person's conviction and sentence and the facts giving rise to the belief that the convicted person may be mentally incompetent to be executed and shall request the district court to order that the convicted person be examined for mental incompetency to be executed. The motion shall be accompanied by the names and addresses of any mental health experts who have examined the convicted person with respect to the issue of whether the convicted person is mentally incompetent to be executed and the results of those examinations, as well as any records of any other mental health examinations, treatment, or reports that are not privileged and are available to the moving party or in the moving party's possession. If the moving party has any question regarding whether any such report is privileged, the report shall be submitted to the court ex parte and the court shall make a determination as to release of the report. If the moving party is the convicted person's attorney, the convicted person shall be deemed to have waived any claim of confidentiality or privilege as to communications made by the convicted person to any physician, psychiatrist, or psychologist in the course of examination or treatment for any mental health condition for which the convicted person has received treatment, and the moving party shall include any records of any other mental health examinations, treatment, or reports.

(b) On receipt of a motion raising the issue of whether a convicted person is mentally incompetent to be executed, the clerk of the district court shall transmit copies of the motion to the supreme court. The clerk of the district court shall transmit copies of all subsequent filings to the supreme court as they are received.



§ 18-1.3-1404. Mental incompetency to be executed - examination

(1) (a) On receipt of a motion filed pursuant to section 18-1.3-1403, the district court shall determine whether the motion is timely, as prescribed by section 18-1.3-1405, and whether it presents reasonable grounds for ordering an examination. Prior to making any determinations, the district court shall ensure that the prosecution has an opportunity to respond to the motion and to submit any additional information for consideration. The district court shall also provide an opportunity for the executive director of the department of corrections, the convicted person's attorney, or an attorney for the state to respond to the motion and to submit additional information for consideration. All responses and additional submissions shall be filed with the court within three days following the filing of the motion. Within seven days following the filing of the motion, the district court shall determine whether there are reasonable grounds for ordering the examination, based on the motion and any supporting information, any information submitted by the prosecuting attorney or any other responding party, and the record in the case, including transcripts of previous hearings and orders.

(b) The district court shall issue a stay of execution upon a showing of reasonable grounds for granting the stay. A stay of execution may be requested only by the convicted person's attorney, the executive director of the department of corrections, or an attorney for the state.

(2) (a) If the court finds there are no reasonable grounds for the requested examination, the court shall dismiss the motion. If the court finds the motion is timely and there are reasonable grounds for ordering an examination, the court may order the convicted person to submit to physical, neurological, psychiatric, psychological, or other examinations or evaluations that are reasonably necessary to adequately determine whether the convicted person is mentally incompetent to be executed.

(b) The Colorado mental health institute shall create and maintain a list of licensed, qualified psychiatrists and psychologists who shall be available to perform the examinations required pursuant to this part 14.

(c) If the court determines an examination is necessary, the court shall appoint one or more licensed psychiatrists to observe and examine the convicted person. In making such appointment, the court may select one or more licensed psychiatrists from the list prepared by the Colorado mental health institute pursuant to paragraph (b) of this subsection (2) or appoint another qualified, licensed psychiatrist. If requested in the motion for competency examination or by motion of the executive director of the department of corrections, the prosecution, or the attorney for the convicted person or by request of the appointed psychiatrist, and for good cause shown, the court may order further examinations, including the services of licensed psychologists, licensed physicians, or psychiatrists. All examinations shall be completed and reports filed with the court within thirty-five days following the court's initial appointment of experts.

(3) (a) Any examination ordered pursuant to this section shall be conducted at a department of corrections facility.

(b) At the time of appointment of experts, the parties shall disclose to the appointed experts and to each other the names and addresses of any other previously undisclosed mental health experts who have examined the convicted person and the results of the examinations, as well as any and all records of any other previously undisclosed mental health examinations, treatment, or reports that are not privileged. If the party has any question regarding whether any such records are privileged, the records shall be submitted to the court ex parte and the court shall make a determination as to release of the record. The appointed experts shall make copies of their reports available to all of the parties at the time of filing the reports with the court. The experts' reports shall indicate whether the convicted person has a mental disease or defect which renders the convicted person mentally incompetent to be executed.

(4) The convicted person shall submit to and cooperate in all examinations or evaluations ordered by the court, regardless of which party selects the examining mental health expert. The district court shall consider any relevant evidence concerning the issue of the convicted person's competency to be executed, including but not limited to the convicted person's refusal to be examined or evaluated.

(5) (a) After the examinations are completed and reports are filed, the court shall conduct a hearing within seven days following the court's receipt of all reports from appointed experts. The hearing shall be limited to the sole issue of whether the convicted person is mentally incompetent to be executed. At the hearing, all parties may present evidence, cross-examine witnesses, and present argument or, by stipulation, may submit the matter for the court's determination on the basis of the experts' reports or other evidence.

(b) The Colorado rules of evidence shall apply to each hearing held pursuant to this section. The transcript of the hearing shall be forwarded to the Colorado supreme court within three days following the conclusion of the hearing.

(6) (a) Within three days following the conclusion of the hearing held pursuant to subsection (5) of this section, the district court, either on the record or by written ruling, shall specifically state its findings on the motion raising the issue of whether the convicted person is mentally incompetent to be executed. If the ruling is in written form, it shall be transmitted by facsimile or electronic mail to all parties and the Colorado supreme court on the same day of its issuance.

(b) If the court finds the convicted person is not mentally incompetent to be executed, the court shall immediately remand the convicted person to the custody of the executive director of the department of corrections who shall execute the judgment as specified in the warrant issued pursuant to section 18-1.3-1205. If the week specified in the warrant has passed, the district court shall issue a new warrant designating a week of time within which the sentence shall be executed.

(c) If the court finds the convicted person is mentally incompetent to be executed, the court shall stay the execution and shall immediately transmit a copy of its order to the Colorado supreme court.

(7) The time frames specified in this section shall apply only if the motion filed pursuant to section 18-1.3-1403 is filed within one hundred nineteen days prior to the convicted person's execution date. In all other cases, the court shall establish time frames for filing of responses and additional submissions and for completion of the examinations and shall hear and rule on the motion as expeditiously as possible.



§ 18-1.3-1405. Mentally incompetent to be executed - untimely or successive motions

(1) A motion raising the issue of whether a convicted person is mentally incompetent to be executed that is filed pursuant to section 18-1.3-1404 fewer than thirty-five days before the scheduled execution is untimely and shall not be considered by the court unless it is accompanied by both of the following:

(a) At least one affidavit from a licensed physician, licensed psychiatrist, or licensed psychologist who has examined the convicted person that states the physician's, psychiatrist's, or psychologist's opinion that the convicted person is mentally incompetent to be executed; and

(b) A statement that establishes good cause for the failure to file the motion in a timely manner.

(2) (a) Except as provided in paragraph (b) of this subsection (2), if the court has determined, pursuant to section 18-1.3-1404 or 18-1.3-1406 (3), that a convicted person is not mentally incompetent to be executed, no further consideration of the convicted person's mental incompetence to be executed may be granted by the court.

(b) A successive motion raising the issue of whether a convicted person is mentally incompetent to be executed may be filed only if the successive motion is accompanied by an affidavit from a licensed physician, licensed psychiatrist, or licensed psychologist who has examined the convicted person that shows a substantial change of circumstances since the previous motion was denied or the prior determination of restoration to competency to be executed was made and the showing is sufficient to raise a significant question regarding whether the convicted person is mentally incompetent to be executed.



§ 18-1.3-1406. Persons mentally incompetent to be executed - restoration to competency

(1) The court may order a restoration hearing at any time on its own motion, on motion of an attorney for the state, or on motion of the convicted person's attorney. The court shall order a hearing if the executive director of the department of corrections files a report that the convicted person is no longer mentally incompetent to be executed.

(2) At the hearing, if the question is contested, the burden of submitting evidence and the burden of proof by clear and convincing evidence shall be upon the party asserting that the convicted person is mentally competent to be executed.

(3) At the hearing, the court shall determine whether the convicted person is mentally competent to be executed and, if so, shall order that the execution be conducted according to the original warrant issued pursuant to section 18-1.3-1205, if unexpired, or shall issue a new warrant appointing a time for execution of the judgment.



§ 18-1.3-1407. Appeal of determination of mental incompetency to be executed

(1) Within seven days after the district court rules on a motion raising the issue of whether a convicted person is mentally incompetent to be executed filed pursuant to this part 14, a party may file with the Colorado supreme court a petition to obtain a review of the district court's decision and requesting a stay of execution pending the review.

(2) The supreme court shall expedite its review of the district court's decision and, if the designated week of execution in an existing warrant of conviction has not passed, shall not take more than seven days to render its decision.









Article 1.4 - Class 1 Felonies Committed - July 1, 1995, Through July 12, 2002

§ 18-1.4-101. Applicability of procedure for the imposition of sentences in class 1 felony cases

(1) It is the expressed intention of the general assembly that there be no hiatus in the imposition of the death penalty as a sentence for the commission of a class 1 felony in the state of Colorado as a result of the holding of the United States supreme court inRing v. Arizona, 536 U.S. 584 (2002). Toward that end, the provisions of section 16-11-103, C.R.S., as it existed prior to the passage of Senate Bill 95-54, enacted at the first regular session of the sixtieth general assembly, are reenacted as section 18-1.4-102, and are hereby made applicable to offenses committed on or after July 1, 1995, and prior to July 12, 2002.

(2) It is the expressed intention of the general assembly that the adoption of section 18-1.4-102 shall not be construed by any court as a legislative statement that the provisions of Senate Bill 95-54, enacted at the first regular session of the sixtieth general assembly, are unconstitutional in any way or that any death sentence obtained pursuant to the provisions of Senate Bill 95-54, enacted at the first regular session of the sixtieth general assembly, is invalid in any way.

(3) It is the expressed intention of the general assembly that this article is independent from section 16-11-103, C.R.S., as it existed prior to October 1, 2002, and section 18-1.3-1201 and that, if any provision of this article or the application thereof to any person or circumstances is held invalid or unconstitutional, such invalidity or unconstitutionality shall not affect the application of section 16-11-103, C.R.S., as it existed prior to October 1, 2002, and section 18-1.3-1201 to any offense committed on or after the effective date of amendments to said sections enacted at the third extraordinary session of the sixty-third general assembly.



§ 18-1.4-102. Imposition of sentence in class 1 felonies for crimes committed on or after July 1, 1995, and prior to July 12, 2002 - appellate review

(1) (a) Upon conviction of guilt of a defendant of a class 1 felony, the trial court shall conduct a separate sentencing hearing to determine whether the defendant should be sentenced to death or life imprisonment, unless the defendant was under the age of eighteen years at the time of the commission of the offense, or unless the defendant has been determined to be a mentally retarded defendant pursuant to part 4 of article 9 of title 16, C.R.S., as it existed prior to October 1, 2002, in either of which cases, the defendant shall be sentenced to life imprisonment. The hearing shall be conducted by the trial judge before the trial jury as soon as practicable. Alternate jurors shall not be excused from the case prior to submission of the issue of guilt to the trial jury and shall remain separately sequestered until a verdict is entered by the trial jury. If the verdict of the trial jury is that the defendant is guilty of a class 1 felony, the alternate jurors shall sit as alternate jurors on the issue of punishment. If, for any reason satisfactory to the court, any member or members of the trial jury are excused from participation in the sentencing hearing, the trial judge shall replace such juror or jurors with an alternate juror or jurors. If a trial jury was waived or if the defendant pled guilty, the hearing shall be conducted before the trial judge. The court shall instruct the defendant when waiving his or her right to a jury trial or when pleading guilty, that he or she is also waiving his or her right to a jury determination of the sentence at the sentencing hearing.

(b) All admissible evidence presented by either the prosecuting attorney or the defendant that the court deems relevant to the nature of the crime, and the character, background, and history of the defendant, including any evidence presented in the guilt phase of the trial, any matters relating to any of the aggravating or mitigating factors enumerated in subsections (4) and (5) of this section, and any matters relating to the personal characteristics of the victim and the impact of the crimes on the victim's family may be presented. Any such evidence, including but not limited to the testimony of members of the victim's immediate family, as defined in section 24-4.1-302 (6), C.R.S., which the court deems to have probative value may be received, as long as each party is given an opportunity to rebut such evidence. The prosecuting attorney and the defendant or the defendant's counsel shall be permitted to present arguments for or against a sentence of death. The jury shall be instructed that life imprisonment means imprisonment for life without the possibility of parole.

(c) (Deleted by amendment, L. 2002, 3rd Ex. Sess., p. 24, § 14, effective July 12, 2002.)

(d) The burden of proof as to the aggravating factors enumerated in subsection (5) of this section shall be beyond a reasonable doubt. There shall be no burden of proof as to proving or disproving mitigating factors.

(e) If, as of July 12, 2002, the prosecution has announced it will be seeking the death sentence as the punishment for a conviction of a class 1 felony and a defendant has been convicted at trial of a class 1 felony or has pled guilty to a class 1 felony, but a sentencing hearing to determine whether that defendant shall be sentenced to death or life imprisonment has not yet been held, a jury shall be impaneled to determine the sentence at the sentencing hearing pursuant to the procedures set forth in this section or, if the defendant pled guilty or waived the right to jury sentencing, the sentence shall be determined by the trial judge.

(2) (a) After hearing all the evidence and arguments of the prosecuting attorney and the defendant, the jury shall deliberate and render a verdict based upon the following considerations:

(I) Whether at least one aggravating factor has been proved as enumerated in subsection (5) of this section;

(II) Whether sufficient mitigating factors exist which outweigh any aggravating factor or factors found to exist; and

(III) Based on the considerations in subparagraphs (I) and (II) of this paragraph (a), whether the defendant should be sentenced to death or life imprisonment.

(b) (I) In the event that no aggravating factors are found to exist as enumerated in subsection (5) of this section, the jury shall render a verdict of life imprisonment, and the court shall sentence the defendant to life imprisonment.

(II) The jury shall not render a verdict of death unless it finds and specifies in writing that:

(A) At least one aggravating factor has been proved; and

(B) There are insufficient mitigating factors to outweigh the aggravating factor or factors that were proved.

(c) In the event that the jury's verdict is to sentence to death, such verdict shall be unanimous and shall be binding upon the court unless the court determines, and sets forth in writing the basis and reasons for such determination, that the verdict of the jury is clearly erroneous as contrary to the weight of the evidence, in which case the court shall sentence the defendant to life imprisonment.

(d) If the jury's verdict is not unanimous, the jury shall be discharged, and the court shall sentence the defendant to life imprisonment.

(3) In all cases where the sentencing hearing is held before the court alone, the court shall determine whether the defendant should be sentenced to death or life imprisonment in the same manner in which a jury determines its verdict under paragraphs (a) and (b) of subsection (2) of this section. The sentence of the court shall be supported by specific written findings of fact based upon the circumstances as set forth in subsections (4) and (5) of this section and upon the records of the trial and the sentencing hearing.

(3.5) (a) The provisions of this subsection (3.5) shall apply only in a class 1 felony case in which the prosecuting attorney has filed a statement of intent to seek the death penalty pursuant to rule 32.1 (b) of the Colorado rules of criminal procedure.

(b) The prosecuting attorney shall provide the defendant with the following information and materials not later than twenty-one days after the prosecution files its written intention to seek the death penalty or within such other time frame as the supreme court may establish by rule; except that any reports, recorded statements, and notes, including results of physical or mental examinations and scientific tests, experiments, or comparisons, of any expert whom the prosecuting attorney intends to call as a witness at the sentencing hearing shall be provided to the defense as soon as practicable but not later than sixty-three days before trial:

(I) A list of all aggravating factors that are known to the prosecuting attorney at that time and that the prosecuting attorney intends to prove at the sentencing hearing;

(II) A list of all witnesses whom the prosecuting attorney may call at the sentencing hearing, specifying for each the witness' name, address, and date of birth and the subject matter of the witness' testimony;

(III) The written and recorded statements, including any notes of those statements, for each witness whom the prosecuting attorney may call at the sentencing hearing;

(IV) A list of books, papers, documents, photographs, or tangible objects that the prosecuting attorney may introduce at the sentencing hearing; and

(V) All material or information that tends to mitigate or negate the finding of any of the aggravating factors the prosecuting attorney intends to prove at the sentencing hearing.

(c) Upon receipt of the information required to be disclosed by the defendant pursuant to paragraph (d) of this subsection (3.5), the prosecuting attorney shall notify the defendant as soon as practicable of any additional witnesses whom the prosecuting attorney intends to call in response to the defendant's disclosures.

(d) The defendant shall provide the prosecuting attorney with the following information and materials no later than thirty-five days before the first trial date set for the beginning of the defendant's trial or within such other time frame as the supreme court may establish by rule; however, any reports, recorded statements, and notes, including results of physical or mental examinations and scientific tests, experiments, or comparisons, of any expert whom the defense intends to call as a witness at the sentencing hearing shall be provided to the prosecuting attorney as soon as practicable but not later than thirty-five days before trial:

(I) A list of all witnesses whom the defendant may call at the sentencing hearing, specifying for each the witness' name, address, and date of birth and the subject matter of the witness' testimony;

(II) The written and recorded statements, including any notes of those statements, of each witness whom the defendant may call at the sentencing hearing; and

(III) A list of books, papers, documents, photographs, or tangible objects that the defendant may introduce at the sentencing hearing.

(e) (I) Any material subject to this subsection (3.5) that the defendant believes contains information that is privileged to the extent that the prosecution cannot be aware of it in connection with its preparation for, or conduct of, the trial to determine guilt on the substantive charges against the defendant shall be submitted by the defendant to the trial judge under seal no later than forty-nine days before trial.

(II) The trial judge shall review any such material submitted under seal pursuant to subparagraph (I) of this paragraph (e) to determine whether it is in fact privileged. Any material the trial judge finds not to be privileged shall be provided forthwith to the prosecuting attorney. Any material submitted under seal that the trial judge finds to be privileged shall be provided forthwith to the prosecution if the defendant is convicted of a class 1 felony.

(f) (I) Except as otherwise provided in subparagraph (II) of this paragraph (f), if the witnesses disclosed by the defendant pursuant to paragraph (d) of this subsection (3.5) include witnesses who may provide evidence concerning the defendant's mental condition at the sentencing hearing conducted pursuant to this section, the trial court, at the request of the prosecuting attorney, shall order that the defendant be examined and a report of said examination be prepared pursuant to section 16-8-106, C.R.S.

(II) The court shall not order an examination pursuant to subparagraph (I) of this paragraph (f) if:

(A) Such an examination was previously performed and a report was prepared in the same case; and

(B) The report included an opinion concerning how any mental disease or defect of the defendant or condition of mind caused by mental disease or defect of the defendant affects the mitigating factors that the defendant may raise at the sentencing hearing held pursuant to this section.

(g) If the witnesses disclosed by the defendant pursuant to paragraph (d) of this subsection (3.5) include witnesses who may provide evidence concerning the defendant's mental condition at a sentencing hearing conducted pursuant to this section, the provisions of section 16-8-109, C.R.S., concerning testimony of lay witnesses shall apply to said sentencing hearing.

(h) There is a continuing duty on the part of the prosecuting attorney and the defendant to disclose the information and materials specified in this subsection (3.5). If, after complying with the duty to disclose the information and materials described in this subsection (3.5), either party discovers or obtains any additional information and materials that are subject to disclosure under this subsection (3.5), the party shall promptly notify the other party and provide the other party with complete access to the information and materials.

(i) The trial court, upon a showing of extraordinary circumstances that could not have been foreseen and prevented, may grant an extension of time to comply with the requirements of this subsection (3.5).

(j) If it is brought to the attention of the court that either the prosecuting attorney or the defendant has failed to comply with the provisions of this subsection (3.5) or with an order issued pursuant to this subsection (3.5), the court may enter any order against such party that the court deems just under the circumstances, including but not limited to an order to permit the discovery or inspection of information and materials not previously disclosed, to grant a continuance, to prohibit the offending party from introducing the information and materials not disclosed, or to impose sanctions against the offending party.

(4) For purposes of this section, mitigating factors shall be the following factors:

(a) The age of the defendant at the time of the crime; or

(b) The defendant's capacity to appreciate wrongfulness of the defendant's conduct or to conform the defendant's conduct to the requirements of law was significantly impaired, but not so impaired as to constitute a defense to prosecution; or

(c) The defendant was under unusual and substantial duress, although not such duress as to constitute a defense to prosecution; or

(d) The defendant was a principal in the offense which was committed by another, but the defendant's participation was relatively minor, although not so minor as to constitute a defense to prosecution; or

(e) The defendant could not reasonably have foreseen that the defendant's conduct in the course of the commission of the offense for which the defendant was convicted would cause, or would create a grave risk of causing, death to another person; or

(f) The emotional state of the defendant at the time the crime was committed; or

(g) The absence of any significant prior conviction; or

(h) The extent of the defendant's cooperation with law enforcement officers or agencies and with the office of the prosecuting district attorney; or

(i) The influence of drugs or alcohol; or

(j) The good faith, although mistaken, belief by the defendant that circumstances existed which constituted a moral justification for the defendant's conduct; or

(k) The defendant is not a continuing threat to society; or

(l) Any other evidence which in the court's opinion bears on the question of mitigation.

(5) For purposes of this section, aggravating factors shall be the following factors:

(a) The class 1 felony was committed by a person under sentence of imprisonment for a class 1, 2, or 3 felony as defined by Colorado law or United States law, or for a crime committed against another state or the United States which would constitute a class 1, 2, or 3 felony as defined by Colorado law; or

(b) The defendant was previously convicted in this state of a class 1 or 2 felony involving violence as specified in section 16-11-309, C.R.S., as it existed prior to October 1, 2002, or section 18-1.3-406, or was previously convicted by another state or the United States of an offense which would constitute a class 1 or 2 felony involving violence as defined by Colorado law in section 16-11-309, C.R.S., as it existed prior to October 1, 2002, or section 18-1.3-406; or

(c) The defendant intentionally killed any of the following persons while such person was engaged in the course of the performance of such person's official duties, and the defendant knew or reasonably should have known that such victim was such a person engaged in the performance of such person's official duties, or the victim was intentionally killed in retaliation for the performance of the victim's official duties:

(I) A peace officer or former peace officer as described in section 16-2.5-101, C.R.S.; or

(II) A firefighter as defined in section 24-33.5-1202 (4), C.R.S.; or

(III) A judge, referee, or former judge or referee of any court of record in the state or federal system or in any other state court system or a judge or former judge in any municipal court in this state or in any other state. For purposes of this subparagraph (III), the term "referee" shall include a hearing officer or any other officer who exercises judicial functions.

(IV) An elected state, county, or municipal official; or

(V) A federal law enforcement officer or agent or former federal law enforcement officer or agent; or

(d) The defendant intentionally killed a person kidnapped or being held as a hostage by the defendant or by anyone associated with the defendant; or

(e) The defendant has been a party to an agreement to kill another person in furtherance of which a person has been intentionally killed; or

(f) The defendant committed the offense while lying in wait, from ambush, or by use of an explosive or incendiary device. As used in this paragraph (f), "explosive or incendiary device" means:

(I) Dynamite and all other forms of high explosives; or

(II) Any explosive bomb, grenade, missile, or similar device; or

(III) Any incendiary bomb or grenade, fire bomb, or similar device, including any device which consists of or includes a breakable container including a flammable liquid or compound, and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound, and can be carried or thrown by one individual acting alone.

(g) The defendant committed a class 1, 2, or 3 felony and, in the course of or in furtherance of such or immediate flight therefrom, the defendant intentionally caused the death of a person other than one of the participants; or

(h) The class 1 felony was committed for pecuniary gain; or

(i) In the commission of the offense, the defendant knowingly created a grave risk of death to another person in addition to the victim of the offense; or

(j) The defendant committed the offense in an especially heinous, cruel, or depraved manner; or

(k) The class 1 felony was committed for the purpose of avoiding or preventing a lawful arrest or prosecution or effecting an escape from custody. This factor shall include the intentional killing of a witness to a criminal offense.

(l) The defendant unlawfully and intentionally, knowingly, or with universal malice manifesting extreme indifference to the value of human life generally, killed two or more persons during the commission of the same criminal episode; or

(m) The defendant intentionally killed a child who has not yet attained twelve years of age; or

(n) (I) The defendant committed the class 1 felony against the victim because of the victim's race, color, ancestry, religion, or national origin.

(II) The provisions of this paragraph (n) shall apply to offenses committed on or after July 1, 1998.

(o) (I) The defendant's possession of the weapon used to commit the class 1 felony constituted a felony offense under the laws of this state or the United States.

(II) The provisions of this paragraph (o) shall apply to offenses committed on or after August 2, 2000.

(6) (a) Whenever a sentence of death is imposed upon a person pursuant to the provisions of this section, the supreme court shall review the propriety of that sentence, having regard to the nature of the offense, the character and record of the offender, the public interest, and the manner in which the sentence was imposed, including the sufficiency and accuracy of the information on which it was based. The procedures to be employed in the review shall be as provided by supreme court rule. The supreme court shall combine its review pursuant to this subsection (6) with consideration of any appeal that may be filed pursuant to part 2 of article 12 of title 16, C.R.S.

(b) A sentence of death shall not be imposed pursuant to this section if the supreme court determines that the sentence was imposed under the influence of passion or prejudice or any other arbitrary factor or that the evidence presented does not support the finding of statutory aggravating circumstances.

(7) (a) It is the expressed intent of the general assembly that there be in place a valid and operative procedure for the imposition of a sentence of death concerning class 1 felonies committed on or after July 1, 1995, and prior to July 12, 2002. Towards that end, if any provisions of this section are determined by the United States supreme court or by the Colorado supreme court to render this section unconstitutional or invalid such that this section does not constitute a valid and operative death penalty statute concerning such class 1 felonies, but severance of such provisions would, through operation of the remaining provisions of this section, maintain this section as a valid and operative death penalty statute concerning such class 1 felonies, it is the intent of the general assembly that those remaining provisions are severable and are to have full force and effect. If, instead, any provisions of this section are determined by the United States supreme court or by the Colorado supreme court to render this section unconstitutional or invalid such that this section does not constitute a valid and operative death penalty statute concerning such class 1 felonies, and severance of such provisions would not, through operation of the remaining provisions of this section, render this section a valid and operative death penalty statute concerning such offenses, it is the intent of the general assembly that this entire article be void and inoperative.

(b) If any death sentence is imposed upon a defendant pursuant to the provisions of this section and, on appellate review including consideration pursuant to subsection (9) of this section, the imposition of such death sentence upon such defendant is held invalid for reasons other than unconstitutionality of the death penalty or insufficiency of the evidence to support the sentence, the case shall be remanded to the trial court to set a new sentencing hearing before a newly impaneled jury or, if the defendant pled guilty or waived the right to jury sentencing, before the trial judge; except that, if the prosecutor informs the trial court that, in the opinion of the prosecutor, capital punishment would no longer be in the interest of justice, said defendant shall be returned to the trial court and shall then be sentenced to life imprisonment. If a death sentence imposed pursuant to this section is held invalid based on unconstitutionality of the death penalty or insufficiency of the evidence to support the sentence, said defendant shall be returned to the trial court and shall then be sentenced to life imprisonment.

(8) When reviewing a sentence of death imposed by a three-judge panel, if the Colorado supreme court concludes that any one or more of the determinations made by the three-judge panel were constitutionally required to have been made by a jury, the supreme court may:

(a) Examine the record and the jury's verdicts or the defendant's guilty pleas at the guilt phase of the trial and determine whether any of the aggravating factors found to exist by the three-judge panel were also fairly determined to exist beyond a reasonable doubt by the jury's verdicts or the defendant's guilty pleas; and

(b) (I) If the supreme court determines that one or more aggravating factors were fairly determined to exist beyond a reasonable doubt by the jury's verdicts or the defendant's guilty pleas, the supreme court shall determine whether the sentence of death should be affirmed on appeal by proceeding in accordance with the provisions of paragraphs (a) to (d) of subsection (9) of this section; or

(II) If the supreme court determines there were no aggravating factors fairly determined to exist beyond a reasonable doubt by the jury's verdicts or the defendant's guilty pleas, the supreme court shall remand the case to the trial court for a sentencing hearing before a newly impaneled jury.

(9) If, on appeal, the supreme court finds one or more of the aggravating factors that were found to support a sentence to death to be invalid for any reason, the supreme court may determine whether the sentence of death should be affirmed on appeal by:

(a) Reweighing the remaining aggravating factor or factors and all mitigating factors and then determining whether death is the appropriate punishment in the case; or

(b) Applying harmless error analysis by considering whether, if the sentencing body had not considered the invalid aggravating factor, it would have nonetheless sentenced the defendant to death; or

(c) If the supreme court finds the sentencing body's consideration of an aggravating factor was improper because the aggravating factor was not given a constitutionally narrow construction, determining whether, beyond a reasonable doubt, the sentencing body would have returned a verdict of death had the aggravating factor been properly narrowed; or

(d) Employing any other constitutionally permissible method of review.






Article 1.5 - Criminal Justice Commission

§ 18-1. 5-101 to 18-1.5-105. (Repealed)

(2) Section 18-1.5-105 provided for the repeal of this article, effective March 15, 1994. (See L. 89, p. 833.)






Article 1.7 - Treatment of Persons With Mental Illness Involved in the Criminal Justice System

§ 18-1. 7-101 to 18-1.7-106. (Repealed)

(2) Section 18-1.7-106 provided for the repeal of this article, effective July 1, 2003. (See L. 2000, p. 1567.)






Article 1.8 - Interagency Task Force on Trafficking in Persons



Article 1.9 - Continuing Examination of the Treatment of Persons With Mental Health Disorders Who Are Involved in the Justice System

§ 18-1.9-101. Legislative declaration

(1) The general assembly finds that:

(a) In November of 1998, the Colorado department of corrections reported that ten percent of its correctional population met the diagnostic criteria for having a serious mental health disorder. That number was double the number identified two years earlier, and five to six times the number documented in 1988, only ten years earlier.

(b) The Colorado department of corrections estimates that in 2002, sixteen percent of its inmate population met the diagnostic criteria for having a major mental health disorder;

(c) The Colorado division of youth services estimates that twenty-four percent of juveniles in the juvenile justice system are diagnosed with a mental health disorder;

(d) A study conducted in 1995 found that approximately six percent of the persons held in county jails and in community corrections throughout the state had been diagnosed as persons with a serious mental health disorder;

(e) It is estimated that nationally, nearly nine percent of all adults and juveniles on probation have been identified as having a serious mental health disorder;

(f) For the 1998-99 fiscal year, approximately forty-four percent of the inpatient population at the Colorado mental health institute at Pueblo had been committed following the return of a verdict of not guilty by reason of insanity or a determination by the court that the person was incompetent to stand trial due to a mental health disorder;

(g) A person with a mental health disorder, as a direct or indirect result of his or her condition, is often more likely than a person who does not have a mental health disorder to be involved in the criminal and juvenile justice systems;

(h) The existing procedures and diagnostic tools used by persons working in the criminal and juvenile justice systems may not be sufficient to identify appropriately and diagnose persons with mental health disorders who are involved in the criminal and juvenile justice systems;

(i) The criminal and juvenile justice systems may not be structured in such a manner as to provide the level of treatment and care for persons with mental health disorders that is necessary to ensure the safety of these persons, of other persons in the criminal and juvenile justice systems, and of the community at large;

(j) Studies show that, for offenders under community supervision, treatment of the offender's mental health disorder decreases repeat arrests by forty-four percent; and

(k) The ongoing supervision, care, and monitoring, especially with regard to medication, of persons with mental health disorders who are released from incarceration are crucial to ensuring the safety of the community.

(2) The general assembly further finds that pursuant to the findings in a report requested by the joint budget committee in 1999 that recommended cross-system collaboration and communication as a method for reducing the number of persons with mental health disorders who are involved in the criminal and juvenile justice systems, the legislative oversight committee and advisory task force for the examination of the treatment of persons with mental illness who are involved in the criminal justice system were created in 1999 and extended for an additional three years in 2000. Over the course of four years, the legislative oversight committee and advisory task force began to address, but did not finish addressing, the issues specified in subsection (1) of this section, through both legislative and nonlegislative solutions including, but not limited to:

(a) Community-based intensive treatment management programs for juveniles involved in the juvenile justice system;

(b) An expedited application process for aid to the needy disabled benefits for persons with mental health disorders upon release from incarceration;

(c) Standardized interagency screening to detect mental health disorders in adults who are involved in the criminal justice system and juveniles who are involved in the juvenile justice system;

(d) Training of law enforcement officers to recognize and safely deal with persons who have mental health disorders through the use of crisis intervention teams; and

(e) Creating local initiative committee pilot programs for the management of community-based programs for adults with mental health disorders who are involved in the criminal justice system.

(3) Experts involved in cross-system collaboration and communication to reduce the number of persons with mental health disorders who are involved in the criminal and juvenile justice systems recommend a five-year plan to continue the work of the task force and the legislative oversight committee in order to more fully effectuate solutions to these issues.

(4) Therefore, the general assembly declares that it is necessary to create a task force to continue to examine the identification, diagnosis, and treatment of persons with mental health disorders who are involved in the state criminal and juvenile justice systems and to make additional recommendations to a legislative oversight committee for the continuing development of legislative proposals related to this issue.



§ 18-1.9-102. Definitions

As used in this article 1.9, unless the context otherwise requires:

(1) "Committee" means the legislative oversight committee concerning the treatment of persons with mental health disorders in the criminal and juvenile justice systems established in section 18-1.9-103.

(1.5) "Co-occurring disorder" means a disorder that commonly coincides with mental health disorders and may include, but is not limited to, substance abuse and substance use disorders, behavioral health disorders, intellectual and developmental disabilities, fetal alcohol syndrome, and traumatic brain injury.

(2) "Task force" means the task force concerning the treatment of persons with mental health disorders in the criminal and juvenile justice systems established in section 18-1.9-104.



§ 18-1.9-103. Legislative oversight committee concerning the treatment of persons with mental health disorders in the criminal and juvenile justice systems - creation - duties

(1) Creation. (a) There is created a legislative oversight committee concerning the treatment of persons with mental health disorders in the criminal and juvenile justice systems.

(b) The committee shall consist of six members. The president of the senate, the minority leader of the senate, and the speaker of the house of representatives shall appoint the members of the committee, as follows:

(I) The president of the senate shall appoint two senators to serve on the committee, and the minority leader of the senate shall appoint one senator to serve on the committee;

(II) The speaker of the house of representatives shall appoint three representatives to serve on the committee, no more than two of whom shall be members of the same political party;

(III) The terms of the members appointed by the speaker of the house of representatives, the president of the senate, and the minority leader of the senate and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker, the president, and the minority leader of the senate shall each appoint or reappoint members in the same manner as provided in subparagraphs (I) and (II) of this paragraph (b). Thereafter, the terms of members appointed or reappointed by the speaker, the president, and the minority leader of the senate shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker, the president, and the minority leader of the senate shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members appointed or reappointed by the speaker, the president, and the minority leader of the senate shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(c) The president of the senate shall select the first chair of the committee, and the speaker of the house of representatives shall select the first vice-chair. The chair and vice-chair shall alternate annually thereafter between the two houses. The chair and vice-chair of the committee may establish such organizational and procedural rules as are necessary for the operation of the committee.

(d) (I) Members of the committee may receive payment of per diem and reimbursement for actual and necessary expenses authorized pursuant to section 2-2-307.

(II) The director of research of the legislative council and the director of the office of legislative legal services may supply staff assistance to the committee as they deem appropriate, within existing appropriations. If staff assistance is not available within existing appropriations, then the director of research of the legislative council and the director of the office of legislative legal services may supply staff assistance to the task force only if money is credited to the treatment of persons with mental health disorders in the criminal and juvenile justice systems fund created in section 18-1.9-106 in an amount sufficient to fund staff assistance.

(2) Duties. (a) Beginning in 2005 and continuing each year thereafter, the committee shall meet at least three times each year and at such other times as it deems necessary.

(b) (I) The committee shall be responsible for the oversight of the task force and shall submit annual reports to the general assembly regarding the findings and recommendations of the task force. In addition, the committee may recommend legislative changes that shall be treated as bills recommended by an interim legislative committee for purposes of any introduction deadlines or bill limitations imposed by the joint rules of the general assembly.

(II) The provisions of subparagraph (I) of this paragraph (b) shall not apply during the suspension of the committee during the 2010 interim.

(c) (I) The committee shall submit a report to the general assembly by January 15, 2005, and by each January 15 thereafter. The annual reports must summarize the issues addressing the treatment of persons with mental health disorders who are involved in the criminal and juvenile justice systems that have been considered and recommended legislative proposals, if any. The reports must comply with the provisions of section 24-1-136 (9). Notwithstanding section 24-1-136 (11)(a)(I), the requirement in this section to report to the general assembly continues indefinitely.

(II) The general assembly reviewed the reporting requirements in subparagraph (I) of this paragraph (c) during the 2008 regular session and continued the requirements.



§ 18-1.9-104. Task force concerning treatment of persons with mental health disorders in the criminal and juvenile justice systems - creation - membership - duties

(1) Creation. (a) There is created a task force concerning treatment of persons with mental health disorders in the criminal and juvenile justice systems in Colorado. The task force consists of thirty-two members appointed as provided in subsections (1)(b) and (1)(c) of this section and any staff support as provided for in section 18-1.9-105.

(b) The chief justice of the Colorado supreme court shall appoint four members who represent the judicial department, two of whom shall represent the division of probation within the department, one of whom shall have experience handling juvenile justice matters within the department, and one of whom shall have experience handling adult criminal justice matters within the department.

(c) The chair and vice-chair of the committee shall appoint twenty-eight members as follows:

(I) One member who represents the division of criminal justice within the department of public safety;

(II) Two members who represent the department of corrections, one of whom represents the division of parole within the department;

(III) Two members who represent local law enforcement agencies, one of whom shall be in active service and the other one of whom shall have experience dealing with juveniles in the juvenile justice system;

(IV) Five members who represent the department of human services, as follows:

(A) One member who represents the office of behavioral health in the department of human services;

(B) One member who represents the division of youth services;

(C) One member who represents the unit within the department of human services that is responsible for child welfare services;

(D) (Deleted by amendment, L. 2009, p. 140, § 3, effective August 5, 2009.)

(E) One member who represents the Colorado mental health institute at Pueblo; and

(F) One member who represents the mental health planning and advisory committee within the department of human services;

(V) One member who represents the interests of county departments of social services;

(VI) One member who represents the department of education;

(VII) One member who represents the state attorney general's office;

(VIII) One member who represents the district attorneys within the state;

(IX) Two members who represent the criminal defense bar within the state, one of whom shall have experience representing juveniles in the juvenile justice system;

(X) Two members who are licensed mental health professionals practicing within the state, one of whom shall have experience treating juveniles;

(XI) One member who represents community mental health centers within the state;

(XII) One member who is a person with knowledge of public benefits and public housing within the state;

(XIII) One member who is a practicing forensic professional within the state;

(XIV) Three members of the public as follows:

(A) One member who has a mental health disorder and has been involved in the criminal justice system in this state;

(B) One member who has an adult family member who has a mental health disorder and has been involved in the criminal justice system in this state; and

(C) One member who is the parent of a child who has a mental health disorder and has been involved in the juvenile justice system in this state;

(XV) One member who represents the department of health care policy and financing;

(XVI) One member who represents the department of labor and employment;

(XVII) One member who represents the office of the child's representative; and

(XVIII) One member who represents the office of the alternate defense counsel.

(d) A vacancy occurring in a position filled by the chief justice of the Colorado supreme court pursuant to paragraph (b) of this subsection (1) shall be filled as soon as possible by the chief justice of the Colorado supreme court in accordance with the limitations specified in paragraph (b) of this subsection (1). In addition, the chief justice of the Colorado supreme court may remove and replace any appointment to the task force made pursuant to paragraph (b) of this subsection (1).

(e) A vacancy occurring in a position filled by the chair and vice-chair of the committee pursuant to paragraph (c) of this subsection (1) shall be filled as soon as possible by the chair and vice-chair of the committee in accordance with the limitations specified in paragraph (c) of this subsection (1). In addition, the chair and vice-chair of the committee may remove and replace any appointment to the task force made pursuant to paragraph (c) of this subsection (1).

(f) In making appointments to the task force, the appointing authorities shall ensure that the membership of the task force reflects the ethnic, cultural, and gender diversity of the state; includes representation of all areas of the state; and, to the extent practicable, includes persons with disabilities.

(2) Issues for study. The task force shall examine the identification, diagnosis, and treatment of persons with mental health disorders who are involved in the state criminal and juvenile justice systems, including an examination of liability, safety, and cost as they relate to these issues. The task force shall specifically consider, but need not be limited to, the following issues, on or after July 1, 2014:

(a) Housing for a person with a mental health disorder after his or her release from the criminal or juvenile justice system;

(b) Medication consistency, delivery, and availability;

(c) Best practices for suicide prevention, within and outside of correctional facilities;

(d) Treatment of co-occurring disorders;

(e) Awareness of and training for enhanced staff safety, including expanding training opportunities for providers;

(f) Enhanced data collection related to issues affecting persons with mental health disorders in the criminal and juvenile justice systems; and

(g) Any other issue related to the treatment of persons with mental health disorders in the criminal and juvenile justice systems.

(3) Additional duties of the task force. The task force shall provide guidance and make findings and recommendations to the committee for its development of reports and legislative recommendations for modification of the criminal and juvenile justice systems, with respect to persons with mental health disorders who are involved in these systems. In addition, the task force shall:

(a) On or before August 1, 2004, and by each August 1 thereafter, select a chair and a vice-chair from among its members;

(b) Meet at least six times each year, or more often as directed by the chair of the committee;

(c) Communicate with and obtain input from groups throughout the state affected by the issues identified in subsection (2) of this section;

(d) Create subcommittees as needed to carry out the duties of the task force. The subcommittees may consist, in part, of persons who are not members of the task force. Such persons may vote on issues before the subcommittee but shall not be entitled to a vote at meetings of the task force.

(e) Submit a report to the committee by October 1, 2004, and by each October 1 thereafter, that, at a minimum, specifies:

(I) Issues to be studied in upcoming task force meetings and a prioritization of those issues;

(II) Findings and recommendations regarding issues of prior consideration by the task force;

(III) Legislative proposals of the task force that identify the policy issues involved, the agencies responsible for the implementation of the changes, and the funding sources required for implementation.

(4) Flexibility. No requirement set forth in subsection (2) of this section shall prohibit the task force from studying, presenting findings and recommendations on, or requesting permission to draft legislative proposals concerning any issue described in subsection (2) of this section at any time during the existence of the task force.

(5) Compensation. Members of the task force shall serve without compensation. However, members of the task force appointed pursuant to subparagraph (XIV) of paragraph (c) of subsection (1) of this section may receive reimbursement for actual and necessary expenses associated with their duties on the task force.

(6) Coordination. The task force may work with other task forces, committees, or organizations that are pursuing policy initiatives similar to those addressed in subsection (2) of this section. The task force shall consider developing relationships with other task forces, committees, and organizations to leverage efficient policy-making opportunities through collaborative efforts.



§ 18-1.9-105. Task force funding - staff support

(1) The division of criminal justice of the department of public safety, the office of behavioral health in the department of human services, and any state department or agency with an active representative on the task force are authorized to receive and expend gifts, grants, and donations, including donations of in-kind services for staff support, from any public or private entity for any direct or indirect costs associated with the duties of the task force.

(2) The director of research of the legislative council, the director of the office of legislative legal services, the director of the division of criminal justice within the department of public safety, the director of the office of behavioral health, and the executive directors of the departments represented on the task force may supply staff assistance to the task force as they deem appropriate within existing appropriations or if money is credited to the treatment of persons with mental illness in the criminal and juvenile justice systems cash fund created in section 18-1.9-106 for the purpose of and in an amount sufficient to fund staff assistance. The task force may also accept donations of in-kind services for staff support from the private sector.



§ 18-1.9-106. Treatment of persons with mental health disorders in the criminal and juvenile justice systems fund - repeal

(1) The treatment of persons with mental health disorders in the criminal and juvenile justice systems fund, referred to in this section as the "fund", is created in the state treasury. The fund consists of money appropriated or transferred to the fund by the general assembly and any private and public funds received through gifts, grants, or donations for the purpose of implementing the provisions of this article 1.9. Money in the fund is subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of this article 1.9. Money in the fund not expended for the purpose of implementing this article 1.9 may be invested by the state treasurer as provided by law. The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund. The state treasurer shall transfer all unexpended and unencumbered money remaining in the fund as of July 1, 2020, to the general fund.

(1.3) (a) All unexpended and unencumbered money remaining in the treatment of persons with mental illness in the criminal and juvenile justice systems cash fund as of April 28, 2017, shall be transferred to the treatment of persons with mental health disorders in the criminal and juvenile justice systems fund.

(b) This subsection (1.3) is repealed, effective September 1, 2018.

(1.5) Repealed.

(2) Compensation as provided in sections 18-1.9-103 (1)(d) and 18-1.9-105 (2) for members of the general assembly and for staff assistance to the committee and task force provided by the director of research of the legislative council and the director of the office of legislative legal services shall be approved by the chair of the legislative council and paid by vouchers and warrants drawn as provided by law from moneys appropriated for such purpose and allocated to the legislative council from the fund.



§ 18-1.9-107. Repeal of article

This article is repealed, effective July 1, 2020.






Article 2 - Inchoate Offenses

Part 1 - Attempts

§ 18-2-101. Criminal attempt

(1) A person commits criminal attempt if, acting with the kind of culpability otherwise required for commission of an offense, he engages in conduct constituting a substantial step toward the commission of the offense. A substantial step is any conduct, whether act, omission, or possession, which is strongly corroborative of the firmness of the actor's purpose to complete the commission of the offense. Factual or legal impossibility of committing the offense is not a defense if the offense could have been committed had the attendant circumstances been as the actor believed them to be, nor is it a defense that the crime attempted was actually perpetrated by the accused.

(2) A person who engages in conduct intending to aid another to commit an offense commits criminal attempt if the conduct would establish his complicity under section 18-1-603 were the offense committed by the other person, even if the other is not guilty of committing or attempting the offense.

(3) It is an affirmative defense to a charge under this section that the defendant abandoned his effort to commit the crime or otherwise prevented its commission, under circumstances manifesting the complete and voluntary renunciation of his criminal intent.

(3.5) Criminal attempt to commit any crime for which a court is required to sentence a defendant for a crime of violence in accordance with section 18-1.3-406 is itself a crime of violence for the purposes of that section.

(4) Criminal attempt to commit a class 1 felony is a class 2 felony; criminal attempt to commit a class 2 felony is a class 3 felony; criminal attempt to commit a class 3 felony is a class 4 felony; criminal attempt to commit a class 4 felony is a class 5 felony; criminal attempt to commit a class 5 or 6 felony is a class 6 felony.

(5) Criminal attempt to commit a felony which is defined by any statute other than one contained in this title and for which no penalty is specifically provided is a class 6 felony.

(6) Criminal attempt to commit a class 1 misdemeanor is a class 2 misdemeanor.

(7) Criminal attempt to commit a misdemeanor other than a class 1 misdemeanor is a class 3 misdemeanor.

(8) Criminal attempt to commit a petty offense is a crime of the same class as the offense itself.

(9) The provisions of subsections (4) to (8) of this section shall not apply to a person who commits criminal attempt to escape. A person who commits criminal attempt to escape shall be punished as provided in section 18-8-208.1.

(10) (a) Except as otherwise provided by law, criminal attempt to commit a level 1 drug felony is a level 2 drug felony; criminal attempt to commit a level 2 drug felony is a level 3 drug felony; criminal attempt to commit a level 3 drug felony is a level 4 drug felony; and criminal attempt to commit a level 4 drug felony is a level 4 drug felony.

(b) Except as otherwise provided by law, criminal attempt to commit a level 1 drug misdemeanor is a level 2 drug misdemeanor; and criminal attempt to commit a level 2 drug misdemeanor is a level 2 drug misdemeanor.






Part 2 - Criminal Conspiracy

§ 18-2-201. Conspiracy

(1) A person commits conspiracy to commit a crime if, with the intent to promote or facilitate its commission, he agrees with another person or persons that they, or one or more of them, will engage in conduct which constitutes a crime or an attempt to commit a crime, or he agrees to aid the other person or persons in the planning or commission of a crime or of an attempt to commit such crime.

(2) No person may be convicted of conspiracy to commit a crime, unless an overt act in pursuance of that conspiracy is proved to have been done by him or by a person with whom he conspired.

(3) If a person knows that one with whom he conspires to commit a crime has conspired with another person or persons to commit the same crime, he is guilty of conspiring to commit a crime with the other person or persons, whether or not he knows their identity.

(4) If a person conspires to commit a number of crimes, he is guilty of only one conspiracy so long as such multiple crimes are part of a single criminal episode.

(4.5) Conspiracy to commit any crime for which a court is required to sentence a defendant for a crime of violence in accordance with section 18-1.3-406 is itself a crime of violence for the purposes of that section.

(5) If a person conspires to commit a felony which is defined by any statute other than one contained in this title and for which conspiracy no penalty is specifically provided, he is guilty of a class 6 felony. If a person conspires to commit a misdemeanor which is defined by any statute other than one contained in this title and for which conspiracy no penalty is specifically provided, he is guilty of a class 3 misdemeanor.



§ 18-2-202. Joinder and venue in conspiracy prosecutions

(1) Subject to the provisions of subsection (2) of this section, two or more persons charged with criminal conspiracy may be prosecuted jointly if:

(a) They are charged with conspiring with one another; or

(b) They are charged with being involved in conspiracies that are so related as to constitute different aspects of a scheme of organized criminal conduct. In such case it is immaterial that the persons charged are not parties to the same conspiracy.

(2) In any joint prosecution under subsection (1) of this section:

(a) No defendant shall be charged with a conspiracy in any judicial district other than one in which he entered into the conspiracy or in which an overt act pursuant to such conspiracy was done by him or by a person with whom he conspired; and

(b) Neither the liability of any defendant nor the admissibility against him of evidence of acts or declarations of another shall be enlarged by this joinder; and

(c) The court shall order a severance or take a special verdict as to any defendant who so requests, if it deems it necessary or appropriate to promote the fair determination of his guilt or innocence.



§ 18-2-203. Renunciation of criminal purpose

It is an affirmative defense to a charge of conspiracy that the offender, after conspiring to commit a crime, thwarted the success of the conspiracy, under circumstances manifesting a complete and voluntary renunciation of his criminal intent.



§ 18-2-204. Duration of conspiracy

(1) Conspiracy is a continuing course of conduct which terminates when the crime or crimes which are its object are committed or the agreement that they be committed is abandoned by the defendant and by those with whom he conspired.

(2) Abandonment is presumed if neither the defendant nor anyone with whom he conspired does any overt act in pursuance of the conspiracy during the applicable period of limitation.

(3) If an individual abandons the agreement, the conspiracy is terminated as to him only if and when he gives timely notice to those with whom he conspired of his abandonment and the notice is evidenced by circumstances corroborating the giving of the same, or he informs the law enforcement authorities, having jurisdiction, of the existence of the conspiracy and of his participation therein.



§ 18-2-205. Incapacity, irresponsibility, or immunity of party to conspiracy

(1) It is immaterial to the liability of a person who conspires with another to commit a crime that:

(a) He or the person with whom he conspires does not occupy a particular position or have a particular characteristic which is an element of the crime, if he believes that one of them does; or

(b) The person with whom he conspires is irresponsible or has an immunity to prosecution or conviction for the commission of the crime.



§ 18-2-206. Penalties for criminal conspiracy - when convictions barred

(1) Conspiracy to commit a class 1 felony is a class 2 felony; conspiracy to commit a class 2 felony is a class 3 felony; conspiracy to commit a class 3 felony is a class 4 felony; conspiracy to commit a class 4 felony is a class 5 felony; conspiracy to commit a class 5 or 6 felony is a class 6 felony.

(2) A person may not be convicted of conspiracy to commit an offense if he is acquitted of the offense which is the object of the conspiracy where the sole evidence of conspiracy is the evidence establishing the commission of the offense which is the object of the conspiracy.

(3) If the particular conduct charged to constitute a criminal conspiracy is so inherently unlikely to result or culminate in the commission of a crime that neither that conduct nor the offender presents a public danger warranting the grading of the offense under this section, the court may enter judgment and impose sentence for a crime of a lesser class or, in extreme cases, may dismiss the prosecution.

(4) Conspiracy to commit a class 1 misdemeanor is a class 2 misdemeanor.

(5) Conspiracy to commit a misdemeanor other than a class 1 misdemeanor is a class 3 misdemeanor.

(6) Conspiracy to commit a petty offense is a crime of the same class as the offense itself.

(7) (a) Except as otherwise provided by law, conspiracy to commit a level 1 drug felony is a level 2 drug felony; conspiracy to commit a level 2 drug felony is a level 3 drug felony; conspiracy to commit a level 3 drug felony is a level 4 drug felony; and conspiracy to commit a level 4 drug felony is a level 4 drug felony.

(b) Except as otherwise provided by law, conspiracy to commit a level 1 drug misdemeanor is a level 2 drug misdemeanor; and conspiracy to commit a level 2 drug misdemeanor is a level 2 drug misdemeanor.






Part 3 - Criminal Solicitation

§ 18-2-301. Criminal solicitation

(1) Except as to bona fide acts of persons authorized by law to investigate and detect the commission of offenses by others, a person is guilty of criminal solicitation if he or she commands, induces, entreats, or otherwise attempts to persuade another person, or offers his or her services or another's services to a third person, to commit a felony, whether as principal or accomplice, with intent to promote or facilitate the commission of that crime, and under circumstances strongly corroborative of that intent.

(2) It is a defense to a prosecution under this section that, if the criminal object were achieved, the defendant would be the sole victim of the offense or the offense is so defined that his conduct would be inevitably incident to its commission or he otherwise would not be guilty under the statute defining the offense or under section 18-1-603 dealing with complicity.

(3) It is no defense to a prosecution under this section that the person solicited could not be guilty of the offense because of lack of responsibility or culpability, or other incapacity.

(4) It is an affirmative defense to a prosecution under this section that the defendant, after soliciting another person to commit a felony, persuaded him not to do so or otherwise prevented the commission of the felony, under circumstances manifesting a complete and voluntary renunciation of the defendant's criminal intent.

(5) Criminal solicitation is subject to the penalties provided for criminal attempt in section 18-2-101.






Part 4 - Renunciation and Abandonment

§ 18-2-401. Nonavailability of defenses

(1) Renunciation and abandonment are not voluntary and complete so as to be a defense to prosecution under this article if they are motivated in whole or in part by:

(a) A belief that a circumstance exists which increases the probability of detection or apprehension of the defendant or another or which makes more difficult the consummation of the crime; or

(b) A decision to postpone the crime until another time or to substitute another victim or another but similar objective.









Article 3 - Offenses Against the Person

Part 1 - Homicide and Related Offenses

§ 18-3-101. Definition of terms

As used in this part 1, unless the context otherwise requires:

(1) "Homicide" means the killing of a person by another.

(2) "Person", when referring to the victim of a homicide, means a human being who had been born and was alive at the time of the homicidal act.

(2.5) One in a "position of trust" includes, but is not limited to, any person who is a parent or acting in the place of a parent and charged with any of a parent's rights, duties, or responsibilities concerning a child, including a guardian or someone otherwise responsible for the general supervision of a child's welfare, or a person who is charged with any duty or responsibility for the health, education, welfare, or supervision of a child, including foster care, child care, family care, or institutional care, either independently or through another, no matter how brief, at the time of an unlawful act.

(3) The term "after deliberation" means not only intentionally but also that the decision to commit the act has been made after the exercise of reflection and judgment concerning the act. An act committed after deliberation is never one which has been committed in a hasty or impulsive manner.



§ 18-3-102. Murder in the first degree

(1) A person commits the crime of murder in the first degree if:

(a) After deliberation and with the intent to cause the death of a person other than himself, he causes the death of that person or of another person; or

(b) Acting either alone or with one or more persons, he or she commits or attempts to commit arson, robbery, burglary, kidnapping, sexual assault as prohibited by section 18-3-402, sexual assault in the first or second degree as prohibited by section 18-3-402 or 18-3-403 as those sections existed prior to July 1, 2000, or a class 3 felony for sexual assault on a child as provided in section 18-3-405 (2), or the crime of escape as provided in section 18-8-208, and, in the course of or in furtherance of the crime that he or she is committing or attempting to commit, or of immediate flight therefrom, the death of a person, other than one of the participants, is caused by anyone; or

(c) By perjury or subornation of perjury he procures the conviction and execution of any innocent person; or

(d) Under circumstances evidencing an attitude of universal malice manifesting extreme indifference to the value of human life generally, he knowingly engages in conduct which creates a grave risk of death to a person, or persons, other than himself, and thereby causes the death of another; or

(e) He or she commits unlawful distribution, dispensation, or sale of a controlled substance to a person under the age of eighteen years on school grounds as provided in section 18-18-407 (2), and the death of such person is caused by the use of such controlled substance; or

(f) The person knowingly causes the death of a child who has not yet attained twelve years of age and the person committing the offense is one in a position of trust with respect to the victim.

(2) It is an affirmative defense to a charge of violating subsection (1)(b) of this section that the defendant:

(a) Was not the only participant in the underlying crime; and

(b) Did not commit the homicidal act or in any way solicit, request, command, importune, cause, or aid the commission thereof; and

(c) Was not armed with a deadly weapon; and

(d) Had no reasonable ground to believe that any other participant was armed with such a weapon, instrument, article, or substance; and

(e) Did not engage himself in or intend to engage in and had no reasonable ground to believe that any other participant intended to engage in conduct likely to result in death or serious bodily injury; and

(f) Endeavored to disengage himself from the commission of the underlying crime or flight therefrom immediately upon having reasonable grounds to believe that another participant is armed with a deadly weapon, instrument, article, or substance, or intended to engage in conduct likely to result in death or serious bodily injury.

(3) Murder in the first degree is a class 1 felony.

(4) The statutory privilege between patient and physician and between husband and wife shall not be available for excluding or refusing testimony in any prosecution for the crime of murder in the first degree as described in paragraph (f) of subsection (1) of this section.



§ 18-3-103. Murder in the second degree

(1) A person commits the crime of murder in the second degree if the person knowingly causes the death of a person.

(2) Diminished responsibility due to self-induced intoxication is not a defense to murder in the second degree.

(2.5) (Deleted by amendment, L. 96, p. 1844, § 12, effective July 1, 1996.)

(3) (a) Except as otherwise provided in paragraph (b) of this subsection (3), murder in the second degree is a class 2 felony.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), murder in the second degree is a class 3 felony where the act causing the death was performed upon a sudden heat of passion, caused by a serious and highly provoking act of the intended victim, affecting the defendant sufficiently to excite an irresistible passion in a reasonable person; but, if between the provocation and the killing there is an interval sufficient for the voice of reason and humanity to be heard, the killing is a class 2 felony.

(4) A defendant convicted pursuant to subsection (1) of this section shall be sentenced by the court in accordance with the provisions of section 18-1.3-406.



§ 18-3-104. Manslaughter

(1) A person commits the crime of manslaughter if:

(a) Such person recklessly causes the death of another person; or

(b) Such person intentionally causes or aids another person to commit suicide.

(c) (Deleted by amendment, L. 96, p. 1844, § 13, effective July 1, 1996.)

(2) Manslaughter is a class 4 felony.

(3) This section shall not apply to a person, including a proxy decision-maker as such person is described in section 15-18.5-103, C.R.S., who complies with any advance medical directive in accordance with the provisions of title 15, C.R.S., including a medical durable power of attorney, a living will, or a cardiopulmonary resuscitation (CPR) directive.

(4) (a) This section shall not apply to a medical caregiver with prescriptive authority or authority to administer medication who prescribes or administers medication for palliative care to a terminally ill patient with the consent of the terminally ill patient or his or her agent.

(b) For purposes of this subsection (4):

(I) "Agent" means a person appointed to represent the interests of the terminally ill patient by a medical power of attorney, power of attorney, health care proxy, or any other similar statutory or regular procedure used for designation of such person.

(II) "Medical caregiver" means a physician, registered nurse, nurse practitioner, physician assistant, or anesthesiologist assistant licensed by this state.

(III) "Palliative care" means medical care and treatment provided by a licensed medical caregiver to a patient with an advanced chronic or terminal illness whose condition may not be responsive to curative treatment and who is, therefore, receiving treatment that relieves pain and suffering and supports the best possible quality of his or her life.

(c) Paragraph (a) of this subsection (4) shall not be interpreted to permit a medical caregiver to assist in the suicide of the patient.



§ 18-3-105. Criminally negligent homicide

Any person who causes the death of another person by conduct amounting to criminal negligence commits criminally negligent homicide which is a class 5 felony.



§ 18-3-106. Vehicular homicide

(1) (a) If a person operates or drives a motor vehicle in a reckless manner, and such conduct is the proximate cause of the death of another, such person commits vehicular homicide.

(b) (I) If a person operates or drives a motor vehicle while under the influence of alcohol or one or more drugs, or a combination of both alcohol and one or more drugs, and such conduct is the proximate cause of the death of another, such person commits vehicular homicide. This is a strict liability crime.

(II) For the purposes of this subsection (1), one or more drugs means any drug, as defined in section 27-80-203 (13), C.R.S., any controlled substance, as defined in section 18-18-102 (5), and any inhaled glue, aerosol, or other toxic vapor or vapors, as defined in section 18-18-412.

(III) The fact that any person charged with a violation of this subsection (1) is or has been entitled to use one or more drugs under the laws of this state shall not constitute a defense against any charge of violating this subsection (1).

(IV) "Driving under the influence" means driving a vehicle when a person has consumed alcohol or one or more drugs, or a combination of alcohol and one or more drugs, which alcohol alone, or one or more drugs alone, or alcohol combined with one or more drugs affect such person to a degree that such person is substantially incapable, either mentally or physically, or both mentally and physically, of exercising clear judgment, sufficient physical control, or due care in the safe operation of a vehicle.

(c) Vehicular homicide, in violation of paragraph (a) of this subsection (1), is a class 4 felony. Vehicular homicide, in violation of paragraph (b) of this subsection (1), is a class 3 felony.

(2) In any prosecution for a violation of subsection (1) of this section, the amount of alcohol in the defendant's blood or breath at the time of the commission of the alleged offense, or within a reasonable time thereafter, as shown by analysis of the defendant's blood or breath, gives rise to the following:

(a) If there was at such time 0.05 or less grams of alcohol per one hundred milliliters of blood, or if there was at such time 0.05 or less grams of alcohol per two hundred ten liters of breath, it shall be presumed that the defendant was not under the influence of alcohol.

(b) If there was at such time in excess of 0.05 but less than 0.08 grams of alcohol per one hundred milliliters of blood, or if there was at such time in excess of 0.05 but less than 0.08 grams of alcohol per two hundred ten liters of breath, such fact may be considered with other competent evidence in determining whether or not the defendant was under the influence of alcohol.

(c) If there was at such time 0.08 or more grams of alcohol per one hundred milliliters of blood, or if there was at such time 0.08 or more grams of alcohol per two hundred ten liters of breath, such fact gives rise to the permissible inference that the defendant was under the influence of alcohol.

(d) If at such time the driver's blood contained five nanograms or more of delta 9-tetrahydrocannabinol per milliliter in whole blood, as shown by analysis of the defendant's blood, such fact gives rise to a permissible inference that the defendant was under the influence of one or more drugs.

(3) The limitations of subsection (2) of this section shall not be construed as limiting the introduction, reception, or consideration of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol.

(4) (a) If a law enforcement officer has probable cause to believe that any person was driving a motor vehicle in violation of paragraph (b) of subsection (1) of this section, the person, upon the request of the law enforcement officer, shall take, and complete, and cooperate in the completing of any test or tests of the person's blood, breath, saliva, or urine for the purpose of determining the alcoholic or drug content within his or her system. The type of test or tests shall be determined by the law enforcement officer requiring the test or tests. If the person refuses to take, or to complete, or to cooperate in the completing of any test or tests, the test or tests may be performed at the direction of a law enforcement officer having probable cause, without the person's authorization or consent. If any person refuses to take or complete, or cooperate in the taking or completing of any test or tests required by this paragraph (a), the person shall be subject to license revocation pursuant to the provisions of section 42-2-126 (3), C.R.S. When the test or tests show that the amount of alcohol in a person's blood was in violation of the limits provided for in section 42-2-126 (3)(a), (3)(b), (3)(d), or (3)(e), C.R.S., the person shall be subject to license revocation pursuant to the provisions of section 42-2-126, C.R.S.

(b) Any person who is required to submit to testing shall cooperate with the person authorized to obtain specimens of his blood, breath, saliva, or urine, including the signing of any release or consent forms required by any person, hospital, clinic, or association authorized to obtain such specimens. If such person does not cooperate with the person, hospital, clinic, or association authorized to obtain such specimens, including the signing of any release or consent forms, such noncooperation shall be considered a refusal to submit to testing.

(c) The tests shall be administered at the direction of a law enforcement officer having probable cause to believe that the person committed a violation of subparagraph (I) of paragraph (b) of subsection (1) of this section and in accordance with rules and regulations prescribed by the state board of health concerning the health of the person being tested and the accuracy of such testing. Strict compliance with such rules and regulations shall not be a prerequisite to the admissibility of test results at trial unless the court finds that the extent of noncompliance with a board of health rule has so impaired the validity and reliability of the testing method and the test results as to render the evidence inadmissible. In all other circumstances, failure to strictly comply with such rules and regulations shall only be considered in the weight to be given to the test results and not to the admissibility of such test results. It shall not be a prerequisite to the admissibility of test results at trial that the prosecution present testimony concerning the composition of any kit used to obtain blood, urine, saliva, or breath specimens. A sufficient evidentiary foundation concerning the compliance of such kits with the rules and regulations of the department of public health and environment shall be established by the introduction of a copy of the manufacturer's or supplier's certificate of compliance with such rules and regulations if such certificate specifies the contents, sterility, chemical makeup, and amounts of chemicals contained in such kit.

(d) No person except a physician, a registered nurse, a paramedic as certified in part 2 of article 3.5 of title 25, C.R.S., an emergency medical service provider as defined in part 1 of article 3.5 of title 25, C.R.S., or a person whose normal duties include withdrawing blood samples under the supervision of a physician or registered nurse is entitled to withdraw blood for the purpose of determining the alcoholic or drug content of the blood for purposes of this section. In a trial for a violation of paragraph (b) of subsection (1) of this section, testimony of a law enforcement officer that he or she witnessed the taking of a blood specimen by a person who he or she reasonably believed was authorized to withdraw blood specimens is sufficient evidence that the person was authorized, and testimony from the person who obtained the blood specimens concerning the person's authorization to obtain blood specimens is not a prerequisite to the admissibility of test results concerning the blood specimens obtained. No civil liability shall attach to any person authorized to obtain blood, breath, saliva, or urine specimens or to any hospital, clinic, or association in or for which such specimens are obtained pursuant to this subsection (4) as a result of the act of obtaining the specimens from a person if the specimens were obtained according to the rules prescribed by the state board of health; except that such provision does not relieve the person from liability for negligence in obtaining any specimen sample.

(e) Any person who is dead or unconscious shall be tested to determine the alcohol or drug content of his blood or any drug content of his system as provided in this subsection (4). If a test cannot be administered to a person who is unconscious, hospitalized, or undergoing medical treatment because the test would endanger the person's life or health, the law enforcement agency shall be allowed to test any blood, urine, or saliva which was obtained and not utilized by a health care provider and shall have access to that portion of the analysis and results of any tests administered by such provider which shows the alcohol or drug content of the person's blood or any drug content within his system. Such test results shall not be considered privileged communications and the provisions of section 13-90-107, C.R.S., relating to the physician-patient privilege shall not apply. Any person who is dead, in addition to the tests prescribed, shall also have his blood checked for carbon monoxide content and for the presence of drugs, as prescribed by the department of public health and environment. Such information obtained shall be made a part of the accident report.

(f) If a person refuses to take, or to complete, or to cooperate in the completing of any test or tests as provided in this subsection (4) and such person subsequently stands trial for a violation of subsection (1)(b) of this section, the refusal to take or to complete, or to cooperate with the completing of any test or tests shall be admissible into evidence at the trial, and a person may not claim the privilege against self-incrimination with regard to the admission of his refusal to take, or to complete, or to cooperate with the completing of any test or tests.

(g) Notwithstanding any provision in section 42-4-1301.1, C.R.S., concerning requirements which relate to the manner in which tests are administered, the test or tests taken pursuant to the provisions of this section may be used for the purposes of driver's license revocation proceedings under section 42-2-126, C.R.S., and for the purposes of prosecutions for violations of section 42-4-1301 (1) or (2), C.R.S.

(5) In all actions, suits, and judicial proceedings in any court of this state concerning alcohol-related or drug-related traffic offenses, the court shall take judicial notice of methods of testing a person's alcohol or drug level and of the design and operation of devices, as certified by the department of public health and environment, for testing a person's blood, breath, saliva, or urine to determine his alcohol or drug level. This subsection (5) shall not prevent the necessity of establishing during a trial that the testing devices used were working properly and that such testing devices were properly operated. Nothing in this subsection (5) shall preclude a defendant from offering evidence concerning the accuracy of testing devices.



§ 18-3-107. First degree murder of a peace officer, firefighter, or emergency medical service provider - legislative declaration

(1) A person who commits murder in the first degree, as defined in section 18-3-102, and the victim is a peace officer, firefighter, or emergency medical service provider, engaged in the performance of his or her duties, commits the felony crime of first degree murder of a peace officer, firefighter, or emergency medical service provider.

(2) As used in this section, "peace officer, firefighter, or emergency medical service provider engaged in the performance of his or her duties" means a peace officer as described in section 16-2.5-101, C.R.S., a firefighter, as defined in section 18-3-201 (1.5), or an emergency medical service provider, as defined in section 18-3-201 (1), who is engaged or acting in, or who is present for the purpose of engaging or acting in, the performance of any duty, service, or function imposed, authorized, required, or permitted by law to be performed by a peace officer, firefighter, or emergency medical service provider, whether or not the peace officer, firefighter, or emergency medical service provider is within the territorial limits of his or her jurisdiction, if the peace officer, firefighter, or emergency medical service provider is in uniform or the person committing an assault upon or offense against or otherwise acting toward the peace officer, firefighter, or emergency medical service provider knows or reasonably should know that the victim is a peace officer, firefighter, or emergency medical service provider.

(3) A person convicted of first degree murder of a peace officer, firefighter, or emergency medical service provider shall be punished by life imprisonment without the possibility of parole for the rest of his or her natural life, unless a proceeding held to determine sentence according to the procedure set forth in section 18-1.3-1201, 18-1.3-1302, or 18-1.4-102 results in a verdict that requires imposition of the death penalty, in which event the person shall be sentenced to death. Nothing in this subsection (3) is construed as limiting the power of the governor to grant reprieves, commutations, and pardons pursuant to section 7 of article IV of the Colorado constitution.

(4) In the event the death penalty as provided for in this section is held to be unconstitutional by the Colorado supreme court or the United States supreme court, a person convicted of first degree murder of a peace officer, firefighter, or emergency medical service provider under subsection (1) of this section shall be punished by life imprisonment without the possibility of parole. In such circumstance, the court which previously sentenced a person to death shall cause the person to be brought before the court, and the court shall sentence the person to life imprisonment without the possibility of parole.

(5) The general assembly recognizes that protection of peace officers, firefighters, and emergency medical service providers from crime is a major concern of our state because society depends on peace officers, firefighters, and emergency medical service providers for protection against crime and other dangers and because peace officers, firefighters, and emergency medical service providers are disproportionately damaged by crime because their duty to protect society often places them in dangerous circumstances. Society as a whole benefits from affording special protection to peace officers, firefighters, and emergency medical service providers because the protection deters crimes against them and allows them to better serve and protect our state. The general assembly therefore finds that the penalties for first degree murder of a peace officer, firefighter, or emergency medical service provider should be more severe than the penalty for first degree murder of other members of society.






Part 2 - Assaults

§ 18-3-201. Definitions

As used in sections 18-3-201 to 18-3-204, unless the context otherwise requires:

(1) "Emergency medical care provider" means a doctor, intern, nurse, nurse's aide, physician's assistant, ambulance attendant or operator, air ambulance pilot, paramedic, or any other member of a hospital or health care facility staff or security force who is involved in providing emergency medical care at a hospital or health care facility, or in an air ambulance or ambulance as defined in section 25-3.5-103 (1) and (1.5), C.R.S.

(1.3) "Emergency medical service provider" has the same meaning as set forth in section 25-3.5-103 (8), C.R.S. The term refers to both paid and volunteer emergency medical service providers.

(1.5) "Firefighter" means an officer or member of a fire department or fire protection or fire-fighting agency of the state, or any municipal or quasi-municipal corporation in this state, whether that person is a volunteer or receives compensation for services rendered as such firefighter.

(2) "Peace officer, firefighter, or emergency medical service provider engaged in the performance of his or her duties" means a peace officer, as described in section 16-2.5-101, C.R.S., a firefighter, or an emergency medical service provider, who is engaged or acting in, or who is present for the purpose of engaging or acting in, the performance of any duty, service, or function imposed, authorized, required, or permitted by law to be performed by a peace officer, firefighter, or emergency medical service provider, whether or not the peace officer, firefighter, or emergency medical service provider is within the territorial limits of his or her jurisdiction, if the peace officer, firefighter, or emergency medical service provider is in uniform or the person committing an assault upon or offense against or otherwise acting toward the peace officer, firefighter, or emergency medical service provider knows or reasonably should know that the victim is a peace officer, firefighter, or emergency medical service provider. For the purposes of this subsection (2) and this part 2, the term "peace officer" includes county enforcement personnel designated pursuant to section 29-7-101 (3), C.R.S.



§ 18-3-202. Assault in the first degree

(1) A person commits the crime of assault in the first degree if:

(a) With intent to cause serious bodily injury to another person, he causes serious bodily injury to any person by means of a deadly weapon; or

(b) With intent to disfigure another person seriously and permanently, or to destroy, amputate, or disable permanently a member or organ of his body, he causes such an injury to any person; or

(c) Under circumstances manifesting extreme indifference to the value of human life, he knowingly engages in conduct which creates a grave risk of death to another person, and thereby causes serious bodily injury to any person; or

(d) Repealed.

(e) With intent to cause serious bodily injury upon the person of a peace officer, firefighter, or emergency medical service provider, he or she threatens with a deadly weapon a peace officer, firefighter, or emergency medical service provider engaged in the performance of his or her duties, and the offender knows or reasonably should know that the victim is a peace officer, firefighter, or emergency medical service provider acting in the performance of his or her duties; or

(e.5) With intent to cause serious bodily injury upon the person of a judge of a court of competent jurisdiction or an officer of said court, he threatens with a deadly weapon a judge of a court of competent jurisdiction or an officer of said court, and the offender knows or reasonably should know that the victim is a judge of a court of competent jurisdiction or an officer of said court; or

(f) While lawfully confined or in custody as a result of being charged with or convicted of a crime or as a result of being charged as a delinquent child or adjudicated as a delinquent child and with intent to cause serious bodily injury to a person employed by or under contract with a detention facility, as defined in section 18-8-203 (3), or to a person employed by the division in the department of human services responsible for youth services and who is a youth services counselor or is in the youth services worker classification series, he or she threatens with a deadly weapon such a person engaged in the performance of his or her duties and the offender knows or reasonably should know that the victim is such a person engaged in the performance of his or her duties while employed by or under contract with a detention facility or while employed by the division in the department of human services responsible for youth services. A sentence imposed pursuant to this paragraph (f) shall be served in the department of corrections and shall run consecutively with any sentences being served by the offender. A person who participates in a work release program, a furlough, or any other similar authorized supervised or unsupervised absence from a detention facility, as defined in section 18-8-203 (3), and who is required to report back to the detention facility at a specified time shall be deemed to be in custody.

(g) With the intent to cause serious bodily injury, he or she applies sufficient pressure to impede or restrict the breathing or circulation of the blood of another person by applying such pressure to the neck or by blocking the nose or mouth of the other person and thereby causes serious bodily injury.

(2) (a) If assault in the first degree is committed under circumstances where the act causing the injury is performed upon a sudden heat of passion, caused by a serious and highly provoking act of the intended victim, affecting the person causing the injury sufficiently to excite an irresistible passion in a reasonable person, and without an interval between the provocation and the injury sufficient for the voice of reason and humanity to be heard, it is a class 5 felony.

(b) If assault in the first degree is committed without the circumstances provided in paragraph (a) of this subsection (2), it is a class 3 felony.

(c) If a defendant is convicted of assault in the first degree pursuant to subsection (1) of this section, the court shall sentence the defendant in accordance with the provisions of section 18-1.3-406.

(d) Repealed.

(3) Repealed.



§ 18-3-203. Assault in the second degree

(1) A person commits the crime of assault in the second degree if:

(a) Repealed.

(b) With intent to cause bodily injury to another person, he or she causes such injury to any person by means of a deadly weapon; or

(c) With intent to prevent one whom he or she knows, or should know, to be a peace officer, firefighter, emergency medical care provider, or emergency medical service provider from performing a lawful duty, he or she intentionally causes bodily injury to any person; or

(c.5) With intent to prevent one whom he or she knows, or should know, to be a peace officer, firefighter, or emergency medical service provider from performing a lawful duty, he or she intentionally causes serious bodily injury to any person; or

(d) He recklessly causes serious bodily injury to another person by means of a deadly weapon; or

(e) For a purpose other than lawful medical or therapeutic treatment, he intentionally causes stupor, unconsciousness, or other physical or mental impairment or injury to another person by administering to him, without his consent, a drug, substance, or preparation capable of producing the intended harm; or

(f) While lawfully confined or in custody, he or she knowingly and violently applies physical force against the person of a peace officer, firefighter, or emergency medical service provider engaged in the performance of his or her duties, or a judge of a court of competent jurisdiction, or an officer of said court, or, while lawfully confined or in custody as a result of being charged with or convicted of a crime or as a result of being charged as a delinquent child or adjudicated as a delinquent child, he or she knowingly and violently applies physical force against a person engaged in the performance of his or her duties while employed by or under contract with a detention facility, as defined in section 18-8-203 (3), or while employed by the division in the department of human services responsible for youth services and who is a youth services counselor or is in the youth services worker classification series, and the person committing the offense knows or reasonably should know that the victim is a peace officer, firefighter, or emergency medical service provider engaged in the performance of his or her duties, or a judge of a court of competent jurisdiction, or an officer of said court, or a person engaged in the performance of his or her duties while employed by or under contract with a detention facility or while employed by the division in the department of human services responsible for youth services. A sentence imposed pursuant to this paragraph (f) shall be served in the department of corrections and shall run consecutively with any sentences being served by the offender; except that, if the offense is committed against a person employed by the division in the department of human services responsible for youth services, the court may grant probation or a suspended sentence in whole or in part, and the sentence may run concurrently or consecutively with any sentences being served. A person who participates in a work release program, a furlough, or any other similar authorized supervised or unsupervised absence from a detention facility, as defined in section 18-8-203 (3), and who is required to report back to the detention facility at a specified time is deemed to be in custody.

(f.5) (I) While lawfully confined in a detention facility within this state, a person with intent to infect, injure, harm, harass, annoy, threaten, or alarm a person in a detention facility whom the actor knows or reasonably should know to be an employee of a detention facility, causes such employee to come into contact with blood, seminal fluid, urine, feces, saliva, mucus, vomit, or any toxic, caustic, or hazardous material by any means, including but not limited to throwing, tossing, or expelling such fluid or material.

(II) Repealed.

(III) (A) As used in this paragraph (f.5), "detention facility" means any building, structure, enclosure, vehicle, institution, or place, whether permanent or temporary, fixed or mobile, where persons are or may be lawfully held in custody or confinement under the authority of the state of Colorado or any political subdivision of the state of Colorado.

(B) As used in this paragraph (f.5), "employee of a detention facility" includes employees of the department of corrections, employees of any agency or person operating a detention facility, law enforcement personnel, and any other persons who are present in or in the vicinity of a detention facility and are performing services for a detention facility. "Employee of a detention facility" does not include a person lawfully confined in a detention facility.

(g) With intent to cause bodily injury to another person, he or she causes serious bodily injury to that person or another; or

(h) With intent to infect, injure, or harm another person whom the actor knows or reasonably should know to be engaged in the performance of his or her duties as a peace officer, a firefighter, an emergency medical care provider, or an emergency medical service provider, he or she causes such person to come into contact with blood, seminal fluid, urine, feces, saliva, mucus, vomit, or any toxic, caustic, or hazardous material by any means, including by throwing, tossing, or expelling such fluid or material; or

(i) With the intent to cause bodily injury, he or she applies sufficient pressure to impede or restrict the breathing or circulation of the blood of another person by applying such pressure to the neck or by blocking the nose or mouth of the other person and thereby causes bodily injury.

(2) (a) If assault in the second degree is committed under circumstances where the act causing the injury is performed upon a sudden heat of passion, caused by a serious and highly provoking act of the intended victim, affecting the person causing the injury sufficiently to excite an irresistible passion in a reasonable person, and without an interval between the provocation and the injury sufficient for the voice of reason and humanity to be heard, it is a class 6 felony.

(b) If assault in the second degree is committed without the circumstances provided in paragraph (a) of this subsection (2), it is a class 4 felony.

(b.5) Assault in the second degree by any person under subsection (1) of this section without the circumstances provided in paragraph (a) of this subsection (2) is a class 3 felony if the person who is assaulted, other than a participant in the crime, suffered serious bodily injury during the commission or attempted commission of or flight from the commission or attempted commission of murder, robbery, arson, burglary, escape, kidnapping in the first degree, sexual assault, sexual assault in the first or second degree as such offenses existed prior to July 1, 2000, or class 3 felony sexual assault on a child.

(c) (I) If a defendant is convicted of assault in the second degree pursuant to paragraph (c.5) of subsection (1) of this section or paragraph (b.5) of this subsection (2), except with respect to sexual assault or sexual assault in the first degree as it existed prior to July 1, 2000, the court shall sentence the defendant in accordance with the provisions of section 18-1.3-406. A defendant convicted of assault in the second degree pursuant to paragraph (b.5) of this subsection (2) with respect to sexual assault or sexual assault in the first degree as it existed prior to July 1, 2000, shall be sentenced in accordance with section 18-1.3-401 (8)(e) or (8)(e.5).

(II) If a defendant is convicted of assault in the second degree pursuant to paragraph (b), (c), (d), or (g) of subsection (1) of this section, the court shall sentence the offender in accordance with section 18-1.3-406; except that, notwithstanding the provisions of section 18-1.3-406, the court is not required to sentence the defendant to the department of corrections for a mandatory term of incarceration.

(3) Repealed.



§ 18-3-204. Assault in the third degree

(1) A person commits the crime of assault in the third degree if:

(a) The person knowingly or recklessly causes bodily injury to another person or with criminal negligence the person causes bodily injury to another person by means of a deadly weapon; or

(b) The person, with intent to harass, annoy, threaten, or alarm another person whom the actor knows or reasonably should know to be a peace officer, a firefighter, an emergency medical care provider, or an emergency medical service provider, causes the other person to come into contact with blood, seminal fluid, urine, feces, saliva, mucus, vomit, or toxic, caustic, or hazardous material by any means, including throwing, tossing, or expelling the fluid or material.

(2) Repealed.

(3) Assault in the third degree is a class 1 misdemeanor and is an extraordinary risk crime that is subject to the modified sentencing range specified in section 18-1.3-501 (3).

(4) Repealed.



§ 18-3-205. Vehicular assault

(1) (a) If a person operates or drives a motor vehicle in a reckless manner, and this conduct is the proximate cause of serious bodily injury to another, such person commits vehicular assault.

(b) (I) If a person operates or drives a motor vehicle while under the influence of alcohol or one or more drugs, or a combination of both alcohol and one or more drugs, and this conduct is the proximate cause of a serious bodily injury to another, such person commits vehicular assault. This is a strict liability crime.

(II) For the purposes of this subsection (1), one or more drugs means any drug, as defined in section 27-80-203 (13), C.R.S., any controlled substance, as defined in section 18-18-102 (5), and any inhaled glue, aerosol, or other toxic vapor or vapors, as defined in section 18-18-412.

(III) The fact that any person charged with a violation of this subsection (1) is or has been entitled to use one or more drugs under the laws of this state shall not constitute a defense against any charge of violating this subsection (1).

(IV) "Driving under the influence" means driving a vehicle when a person has consumed alcohol or one or more drugs, or a combination of alcohol and one or more drugs, which alcohol alone, or one or more drugs alone, or alcohol combined with one or more drugs affect such person to a degree that such person is substantially incapable, either mentally or physically, or both mentally and physically, of exercising clear judgment, sufficient physical control, or due care in the safe operation of a vehicle.

(c) Vehicular assault, in violation of paragraph (a) of this subsection (1), is a class 5 felony. Vehicular assault, in violation of paragraph (b) of this subsection (1), is a class 4 felony.

(2) In any prosecution for a violation of subsection (1) of this section, the amount of alcohol in the defendant's blood or breath at the time of the commission of the alleged offense, or within a reasonable time thereafter, as shown by analysis of the defendant's blood or breath, gives rise to the following:

(a) If there was at such time 0.05 or less grams of alcohol per one hundred milliliters of blood, or if there was at such time 0.05 or less grams of alcohol per two hundred ten liters of breath, it shall be presumed that the defendant was not under the influence of alcohol.

(b) If there was at such time in excess of 0.05 but less than 0.08 grams of alcohol per one hundred milliliters of blood, or if there was at such time in excess of 0.05 but less than 0.08 grams of alcohol per two hundred ten liters of breath, such fact may be considered with other competent evidence in determining whether or not the defendant was under the influence of alcohol.

(c) If there was at such time 0.08 or more grams of alcohol per one hundred milliliters of blood, or if there was at such time 0.08 or more grams of alcohol per two hundred ten liters of breath, such fact gives rise to the permissible inference that the defendant was under the influence of alcohol.

(d) If at such time the driver's blood contained five nanograms or more of delta 9-tetrahydrocannabinol per milliliter in whole blood, as shown by analysis of the defendant's blood, such fact gives rise to a permissible inference that the defendant was under the influence of one or more drugs.

(3) The limitations of subsection (2) of this section shall not be construed as limiting the introduction, reception, or consideration of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol.

(4) (a) If a law enforcement officer has probable cause to believe that any person was driving a motor vehicle in violation of paragraph (b) of subsection (1) of this section, the person, upon the request of the law enforcement officer, shall take, and complete, and cooperate in the completing of any test or tests of the person's blood, breath, saliva, or urine for the purpose of determining the alcoholic or drug content within his or her system. The type of test or tests shall be determined by the law enforcement officer requiring the test or tests. If the person refuses to take, or to complete, or to cooperate in the completing of any test or tests, the test or tests may be performed at the direction of a law enforcement officer having probable cause, without the person's authorization or consent. If any person refuses to take, or to complete, or to cooperate in the taking or completing of any test or tests required by this paragraph (a), the person shall be subject to license revocation pursuant to the provisions of section 42-2-126 (3), C.R.S. When the test or tests show that the amount of alcohol in a person's blood was in violation of the limits provided for in section 42-2-126 (3)(a), (3)(b), (3)(d), or (3)(e), C.R.S., the person shall be subject to license revocation pursuant to the provisions of section 42-2-126, C.R.S.

(b) Any person who is required to submit to testing shall cooperate with the person authorized to obtain specimens of his blood, breath, saliva, or urine, including the signing of any release or consent forms required by any person, hospital, clinic, or association authorized to obtain such specimens. If such person does not cooperate with the person, hospital, clinic, or association authorized to obtain such specimens, including the signing of any release or consent forms, such noncooperation shall be considered a refusal to submit to testing.

(c) The tests shall be administered at the direction of a law enforcement officer having probable cause to believe that the person committed a violation of subparagraph (I) of paragraph (b) of subsection (1) of this section and in accordance with rules and regulations prescribed by the state board of health concerning the health of the person being tested and the accuracy of such testing. Strict compliance with such rules and regulations shall not be a prerequisite to the admissibility of test results at trial unless the court finds that the extent of noncompliance with a board of health rule has so impaired the validity and reliability of the testing method and the test results as to render the evidence inadmissible. In all other circumstances, failure to strictly comply with such rules and regulations shall only be considered in the weight to be given to the test results and not to the admissibility of such test results. It shall not be a prerequisite to the admissibility of test results at trial that the prosecution present testimony concerning the composition of any kit used to obtain blood, urine, saliva, or breath specimens. A sufficient evidentiary foundation concerning the compliance of such kits with the rules and regulations of the department of public health and environment shall be established by the introduction of a copy of the manufacturer's or supplier's certificate of compliance with such rules and regulations if such certificate specifies the contents, sterility, chemical makeup, and amounts of chemicals contained in such kit.

(d) No person except a physician, a registered nurse, a paramedic as certified in part 2 of article 3.5 of title 25, C.R.S., an emergency medical service provider as defined in part 1 of article 3.5 of title 25, C.R.S., or a person whose normal duties include withdrawing blood samples under the supervision of a physician or registered nurse is entitled to withdraw blood to determine the alcoholic or drug content of the blood for purposes of this section. In a trial for a violation of paragraph (b) of subsection (1) of this section, testimony of a law enforcement officer that the officer witnessed the taking of a blood specimen by a person who the officer reasonably believed was authorized to withdraw blood specimens is sufficient evidence that the person was authorized, and testimony from the person who obtained the blood specimens concerning the person's authorization to obtain blood specimens is not a prerequisite to the admissibility of test results concerning the blood specimens obtained. No civil liability shall attach to a person authorized to obtain blood, breath, saliva, or urine specimens or to a hospital, clinic, or association in or for which the specimens are obtained in accordance with this subsection (4) as a result of the act of obtaining the specimens from any person if the specimens were obtained according to the rules prescribed by the state board of health; except that the provision does not relieve the person from liability for negligence in obtaining the specimen sample.

(e) Any person who is dead or unconscious shall be tested to determine the alcohol or drug content of his blood or any drug content of his system as provided in this subsection (4). If a test cannot be administered to a person who is unconscious, hospitalized, or undergoing medical treatment because the test would endanger the person's life or health, the law enforcement agency shall be allowed to test any blood, urine, or saliva which was obtained and not utilized by a health care provider and shall have access to that portion of the analysis and results of any tests administered by such provider which shows the alcohol or drug content of the person's blood or any drug content within his system. Such test results shall not be considered privileged communications, and the provisions of section 13-90-107, C.R.S., relating to the physician-patient privilege shall not apply. Any person who is dead, in addition to the tests prescribed, shall also have his blood checked for carbon monoxide content and for the presence of drugs, as prescribed by the department of public health and environment. Such information obtained shall be made a part of the accident report.

(f) If a person refuses to take, or to complete, or to cooperate in the completing of any test or tests as provided in this subsection (4) and such person subsequently stands trial for a violation of subsection (1)(b) of this section, the refusal to take, or to complete, or to cooperate with the completing of any test or tests shall be admissible into evidence at the trial, and a person may not claim the privilege against self-incrimination with regard to the admission of his refusal to take, or to complete, or to cooperate with the completing of any test or tests.

(g) Notwithstanding any provision in section 42-4-1301.1, C.R.S., concerning requirements which relate to the manner in which tests are administered, the test or tests taken pursuant to the provisions of this section may be used for the purposes of driver's license revocation proceedings under section 42-2-126, C.R.S., and for the purposes of prosecutions for violations of section 42-4-1301 (1) or (2), C.R.S.

(5) In all actions, suits, and judicial proceedings in any court of this state concerning alcohol-related or drug-related traffic offenses, the court shall take judicial notice of methods of testing a person's alcohol or drug level and of the design and operation of devices, as certified by the department of public health and environment, for testing a person's blood, breath, saliva, or urine to determine his alcohol or drug level. This subsection (5) shall not prevent the necessity of establishing during a trial that the testing devices used were working properly and that such testing devices were properly operated. Nothing in this subsection (5) shall preclude a defendant from offering evidence concerning the accuracy of testing devices.



§ 18-3-206. Menacing

(1) A person commits the crime of menacing if, by any threat or physical action, he or she knowingly places or attempts to place another person in fear of imminent serious bodily injury. Menacing is a class 3 misdemeanor, but, it is a class 5 felony if committed:

(a) By the use of a deadly weapon or any article used or fashioned in a manner to cause a person to reasonably believe that the article is a deadly weapon; or

(b) By the person representing verbally or otherwise that he or she is armed with a deadly weapon.



§ 18-3-207. Criminal extortion - aggravated extortion

(1) A person commits criminal extortion if:

(a) The person, without legal authority and with the intent to induce another person against that other person's will to perform an act or to refrain from performing a lawful act, makes a substantial threat to confine or restrain, cause economic hardship or bodily injury to, or damage the property or reputation of, the threatened person or another person; and

(b) The person threatens to cause the results described in paragraph (a) of this subsection (1) by:

(I) Performing or causing an unlawful act to be performed; or

(II) Invoking action by a third party, including, but not limited to, the state or any of its political subdivisions, whose interests are not substantially related to the interests pursued by the person making the threat.

(1.5) A person commits criminal extortion if the person, with the intent to induce another person against that other person's will to give the person money or another item of value, threatens to report to law enforcement officials the immigration status of the threatened person or another person.

(2) A person commits aggravated criminal extortion if, in addition to the acts described in subsection (1) of this section, the person threatens to cause the results described in paragraph (a) of subsection (1) of this section by means of chemical, biological, or harmful radioactive agents, weapons, or poison.

(3) For the purposes of this section, "substantial threat" means a threat that is reasonably likely to induce a belief that the threat will be carried out and is one that threatens that significant confinement, restraint, injury, or damage will occur.

(4) Criminal extortion, as described in subsections (1) and (1.5) of this section, is a class 4 felony. Aggravated criminal extortion, as described in subsection (2) of this section, is a class 3 felony.



§ 18-3-208. Reckless endangerment

A person who recklessly engages in conduct which creates a substantial risk of serious bodily injury to another person commits reckless endangerment, which is a class 3 misdemeanor.






Part 3 - Kidnapping

§ 18-3-301. First degree kidnapping

(1) Any person who does any of the following acts with the intent thereby to force the victim or any other person to make any concession or give up anything of value in order to secure a release of a person under the offender's actual or apparent control commits first degree kidnapping:

(a) Forcibly seizes and carries any person from one place to another; or

(b) Entices or persuades any person to go from one place to another; or

(c) Imprisons or forcibly secretes any person.

(2) Whoever commits first degree kidnapping is guilty of a class 1 felony if the person kidnapped shall have suffered bodily injury; but no person convicted of first degree kidnapping shall suffer the death penalty if the person kidnapped was liberated alive prior to the conviction of the kidnapper.

(3) Whoever commits first degree kidnapping commits a class 2 felony if, prior to his conviction, the person kidnapped was liberated unharmed.



§ 18-3-302. Second degree kidnapping

(1) Any person who knowingly seizes and carries any person from one place to another, without his consent and without lawful justification, commits second degree kidnapping.

(2) Any person who takes, entices, or decoys away any child not his own under the age of eighteen years with intent to keep or conceal the child from his parent or guardian or with intent to sell, trade, or barter such child for consideration commits second degree kidnapping.

(3) Second degree kidnapping is a class 2 felony if any of the following circumstances exist:

(a) The person kidnapped is a victim of a sexual offense pursuant to part 4 of this article; or

(b) The person kidnapped is a victim of a robbery.

(4) (a) Unless it is a class 2 felony under subsection (3) of this section, second degree kidnapping is a class 3 felony if any of the following circumstances exist:

(I) The kidnapping is accomplished with intent to sell, trade, or barter the victim for consideration; or

(II) The kidnapping is accomplished by the use of a deadly weapon or any article used or fashioned in a manner to cause a person to reasonably believe that the article is a deadly weapon; or

(III) The kidnapping is accomplished by the perpetrator representing verbally or otherwise that he or she is armed with a deadly weapon.

(b) A defendant convicted of second degree kidnapping committed under any of the circumstances set forth in this subsection (4) shall be sentenced by the court in accordance with the provisions of section 18-1.3-406.

(5) Second degree kidnapping is a class 4 felony, except as provided in subsections (3) and (4) of this section.



§ 18-3-303. False imprisonment

(1) Any person who knowingly confines or detains another without the other's consent and without proper legal authority commits false imprisonment. This section shall not apply to a peace officer acting in good faith within the scope of his or her duties.

(2) False imprisonment is a class 2 misdemeanor; except that false imprisonment is a class 5 felony if:

(a) The person uses force or threat of force to confine or detain the other person; and

(b) The person confines or detains the other person for twelve hours or longer.



§ 18-3-304. Violation of custody order or order relating to parental responsibilities

(1) Except as otherwise provided in subsection (2.5) of this section, any person, including a natural or foster parent, who, knowing that he or she has no privilege to do so or heedless in that regard, takes or entices any child under the age of eighteen years from the custody or care of the child's parents, guardian, or other lawful custodian or person with parental responsibilities with respect to the child commits a class 5 felony.

(2) Except as otherwise provided in subsection (2.5) of this section, any parent or other person who violates an order of any district or juvenile court of this state, granting the custody of a child or parental responsibilities with respect to a child under the age of eighteen years to any person, agency, or institution, with the intent to deprive the lawful custodian or person with parental responsibilities of the custody or care of a child under the age of eighteen years, commits a class 5 felony.

(2.5) Any person who, in the course of committing the offenses described in subsections (1) and (2) of this section, removes a child under the age of eighteen years from this country commits a class 4 felony.

(3) It shall be an affirmative defense either that the offender reasonably believed that his conduct was necessary to preserve the child from danger to his welfare, or that the child, being at the time more than fourteen years old, was taken away at his own instigation without enticement and without purpose to commit a criminal offense with or against the child.

(4) Any criminal action charged pursuant to this section may be tried in either the county where the act is committed or in which the court issuing the orders granting custody or allocating parental responsibilities is located, if such court is within this state.

(5) Repealed.



§ 18-3-305. Enticement of a child

(1) A person commits the crime of enticement of a child if he or she invites or persuades, or attempts to invite or persuade, a child under the age of fifteen years to enter any vehicle, building, room, or secluded place with the intent to commit sexual assault or unlawful sexual contact upon said child. It is not necessary to a prosecution for attempt under this subsection (1) that the child have perceived the defendant's act of enticement.

(2) Enticement of a child is a class 4 felony. It is a class 3 felony if the defendant has a previous conviction for enticement of a child or sexual assault on a child or for conspiracy to commit or the attempted commission of either offense, or if the enticement of a child results in bodily injury to that child.

(3) When a person is convicted, pleads nolo contendere, or receives a deferred sentence for a violation of the provisions of this section and the court knows the person is a current or former employee of a school district in this state or holds a license or authorization pursuant to the provisions of article 60.5 of title 22, C.R.S., the court shall report such fact to the department of education.



§ 18-3-306. Internet luring of a child

(1) An actor commits internet luring of a child if the actor knowingly communicates over a computer or computer network, telephone network, or data network or by a text message or instant message to a person who the actor knows or believes to be under fifteen years of age and, in that communication or in any subsequent communication by computer, computer network, telephone network, data network, text message, or instant message, describes explicit sexual conduct as defined in section 18-6-403 (2)(e), and, in connection with that description, makes a statement persuading or inviting the person to meet the actor for any purpose, and the actor is more than four years older than the person or than the age the actor believes the person to be.

(2) It shall not be a defense to this section that a meeting did not occur.

(a) and (b) (Deleted by amendment, L. 2007, p. 1688, § 8, effective July 1, 2007.)

(3) Internet luring of a child is a class 5 felony; except that luring of a child is a class 4 felony if committed with the intent to meet for the purpose of engaging in sexual exploitation as defined in section 18-6-403 or sexual contact as defined in section 18-3-401.

(4) For purposes of this section, "in connection with" means communications that further, advance, promote, or have a continuity of purpose and may occur before, during, or after the invitation to meet.






Part 4 - Unlawful Sexual Behavior

§ 18-3-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Actor" means the person accused of a sexual offense pursuant to this part 4.

(1.5) "Consent" means cooperation in act or attitude pursuant to an exercise of free will and with knowledge of the nature of the act. A current or previous relationship shall not be sufficient to constitute consent under the provisions of this part 4. Submission under the influence of fear shall not constitute consent. Nothing in this definition shall be construed to affect the admissibility of evidence or the burden of proof in regard to the issue of consent under this part 4.

(1.7) "Diagnostic test" means a human immunodeficiency virus (HIV) screening test followed by a supplemental HIV test for confirmation in those instances when the HIV screening test is repeatedly reactive.

(2) "Intimate parts" means the external genitalia or the perineum or the anus or the buttocks or the pubes or the breast of any person.

(2.4) "Medical-reporting victim" means a victim who seeks medical treatment services following a sexual assault but who elects not to participate in the criminal justice system at the time the victim receives medical services.

(2.5) "Pattern of sexual abuse" means the commission of two or more incidents of sexual contact involving a child when such offenses are committed by an actor upon the same victim.

(3) "Physically helpless" means unconscious, asleep, or otherwise unable to indicate willingness to act.

(3.5) One in a "position of trust" includes, but is not limited to, any person who is a parent or acting in the place of a parent and charged with any of a parent's rights, duties, or responsibilities concerning a child, including a guardian or someone otherwise responsible for the general supervision of a child's welfare, or a person who is charged with any duty or responsibility for the health, education, welfare, or supervision of a child, including foster care, child care, family care, or institutional care, either independently or through another, no matter how brief, at the time of an unlawful act.

(4) "Sexual contact" means the knowing touching of the victim's intimate parts by the actor, or of the actor's intimate parts by the victim, or the knowing touching of the clothing covering the immediate area of the victim's or actor's intimate parts if that sexual contact is for the purposes of sexual arousal, gratification, or abuse.

(5) "Sexual intrusion" means any intrusion, however slight, by any object or any part of a person's body, except the mouth, tongue, or penis, into the genital or anal opening of another person's body if that sexual intrusion can reasonably be construed as being for the purposes of sexual arousal, gratification, or abuse.

(6) "Sexual penetration" means sexual intercourse, cunnilingus, fellatio, analingus, or anal intercourse. Emission need not be proved as an element of any sexual penetration. Any penetration, however slight, is sufficient to complete the crime.

(7) "Victim" means the person alleging to have been subjected to a criminal sexual assault.



§ 18-3-402. Sexual assault

(1) Any actor who knowingly inflicts sexual intrusion or sexual penetration on a victim commits sexual assault if:

(a) The actor causes submission of the victim by means of sufficient consequence reasonably calculated to cause submission against the victim's will; or

(b) The actor knows that the victim is incapable of appraising the nature of the victim's conduct; or

(c) The actor knows that the victim submits erroneously, believing the actor to be the victim's spouse; or

(d) At the time of the commission of the act, the victim is less than fifteen years of age and the actor is at least four years older than the victim and is not the spouse of the victim; or

(e) At the time of the commission of the act, the victim is at least fifteen years of age but less than seventeen years of age and the actor is at least ten years older than the victim and is not the spouse of the victim; or

(f) The victim is in custody of law or detained in a hospital or other institution and the actor has supervisory or disciplinary authority over the victim and uses this position of authority to coerce the victim to submit, unless the act is incident to a lawful search; or

(g) The actor, while purporting to offer a medical service, engages in treatment or examination of a victim for other than a bona fide medical purpose or in a manner substantially inconsistent with reasonable medical practices; or

(h) The victim is physically helpless and the actor knows the victim is physically helpless and the victim has not consented.

(2) Sexual assault is a class 4 felony, except as provided in subsections (3), (3.5), (4), and (5) of this section.

(3) If committed under the circumstances of paragraph (e) of subsection (1) of this section, sexual assault is a class 1 misdemeanor and is an extraordinary risk crime that is subject to the modified sentencing range specified in section 18-1.3-501 (3).

(3.5) Sexual assault is a class 3 felony if committed under the circumstances described in paragraph (h) of subsection (1) of this section.

(4) Sexual assault is a class 3 felony if it is attended by any one or more of the following circumstances:

(a) The actor causes submission of the victim through the actual application of physical force or physical violence; or

(b) The actor causes submission of the victim by threat of imminent death, serious bodily injury, extreme pain, or kidnapping, to be inflicted on anyone, and the victim believes that the actor has the present ability to execute these threats; or

(c) The actor causes submission of the victim by threatening to retaliate in the future against the victim, or any other person, and the victim reasonably believes that the actor will execute this threat. As used in this paragraph (c), "to retaliate" includes threats of kidnapping, death, serious bodily injury, or extreme pain; or

(d) The actor has substantially impaired the victim's power to appraise or control the victim's conduct by employing, without the victim's consent, any drug, intoxicant, or other means for the purpose of causing submission.

(e) (Deleted by amendment, L. 2002, p. 1578, § 2, effective July 1, 2002.)

(5) (a) Sexual assault is a class 2 felony if any one or more of the following circumstances exist:

(I) In the commission of the sexual assault, the actor is physically aided or abetted by one or more other persons; or

(II) The victim suffers serious bodily injury; or

(III) The actor is armed with a deadly weapon or an article used or fashioned in a manner to cause a person to reasonably believe that the article is a deadly weapon or represents verbally or otherwise that the actor is armed with a deadly weapon and uses the deadly weapon, article, or representation to cause submission of the victim.

(b) (I) If a defendant is convicted of sexual assault pursuant to this subsection (5), the court shall sentence the defendant in accordance with section 18-1.3-401 (8)(e). A person convicted solely of sexual assault pursuant to this subsection (5) shall not be sentenced under the crime of violence provisions of section 18-1.3-406 (2). Any sentence for a conviction under this subsection (5) shall be consecutive to any sentence for a conviction for a crime of violence under section 18-1.3-406.

(II) The provisions of this paragraph (b) shall apply to offenses committed prior to November 1, 1998.

(6) Any person convicted of felony sexual assault committed on or after November 1, 1998, under any of the circumstances described in this section shall be sentenced in accordance with the provisions of part 10 of article 1.3 of this title.

(7) A person who is convicted on or after July 1, 2013, of a sexual assault under this section, upon conviction, shall be advised by the court that the person has no right:

(a) To notification of the termination of parental rights and no standing to object to the termination of parental rights for a child conceived as a result of the commission of that offense;

(b) To allocation of parental responsibilities, including parenting time and decision-making responsibilities for a child conceived as a result of the commission of that offense;

(c) Of inheritance from a child conceived as a result of the commission of that offense; and

(d) To notification of or the right to object to the adoption of a child conceived as a result of the commission of that offense.



§ 18-3-404. Unlawful sexual contact

(1) Any actor who knowingly subjects a victim to any sexual contact commits unlawful sexual contact if:

(a) The actor knows that the victim does not consent; or

(b) The actor knows that the victim is incapable of appraising the nature of the victim's conduct; or

(c) The victim is physically helpless and the actor knows that the victim is physically helpless and the victim has not consented; or

(d) The actor has substantially impaired the victim's power to appraise or control the victim's conduct by employing, without the victim's consent, any drug, intoxicant, or other means for the purpose of causing submission; or

(e) Repealed.

(f) The victim is in custody of law or detained in a hospital or other institution and the actor has supervisory or disciplinary authority over the victim and uses this position of authority, unless incident to a lawful search, to coerce the victim to submit; or

(g) The actor engages in treatment or examination of a victim for other than bona fide medical purposes or in a manner substantially inconsistent with reasonable medical practices.

(1.5) Any person who knowingly, with or without sexual contact, induces or coerces a child by any of the means set forth in section 18-3-402 to expose intimate parts or to engage in any sexual contact, intrusion, or penetration with another person, for the purpose of the actor's own sexual gratification, commits unlawful sexual contact. For the purposes of this subsection (1.5), the term "child" means any person under the age of eighteen years.

(1.7) Repealed.

(2) (a) Unlawful sexual contact is a class 1 misdemeanor and is an extraordinary risk crime that is subject to the modified sentencing range specified in section 18-1.3-501 (3).

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), unlawful sexual contact is a class 4 felony if the actor compels the victim to submit by use of such force, intimidation, or threat as specified in section 18-3-402 (4)(a), (4)(b), or (4)(c) or if the actor engages in the conduct described in paragraph (g) of subsection (1) of this section or subsection (1.5) of this section.

(3) If a defendant is convicted of the class 4 felony of unlawful sexual contact pursuant to paragraph (b) of subsection (2) of this section, the court shall sentence the defendant in accordance with the provisions of section 18-1.3-406; except that this subsection (3) shall not apply if the actor engages in the conduct described in paragraph (g) of subsection (1) of this section.

(4) A person who is convicted on or after July 1, 2013, of unlawful sexual contact under this section, upon conviction, shall be advised by the court that the person has no right:

(a) To notification of the termination of parental rights and no standing to object to the termination of parental rights for a child conceived as a result of the commission of that offense;

(b) To allocation of parental responsibilities, including parenting time and decision-making responsibilities for a child conceived as a result of the commission of that offense;

(c) Of inheritance from a child conceived as a result of the commission of that offense; and

(d) To notification of or the right to object to the adoption of a child conceived as a result of the commission of that offense.



§ 18-3-405. Sexual assault on a child

(1) Any actor who knowingly subjects another not his or her spouse to any sexual contact commits sexual assault on a child if the victim is less than fifteen years of age and the actor is at least four years older than the victim.

(2) Sexual assault on a child is a class 4 felony, but it is a class 3 felony if:

(a) The actor applies force against the victim in order to accomplish or facilitate sexual contact; or

(b) The actor, in order to accomplish or facilitate sexual contact, threatens imminent death, serious bodily injury, extreme pain, or kidnapping against the victim or another person, and the victim believes that the actor has the present ability to execute the threat; or

(c) The actor, in order to accomplish or facilitate sexual contact, threatens retaliation by causing in the future the death or serious bodily injury, extreme pain, or kidnapping against the victim or another person, and the victim believes that the actor will execute the threat; or

(d) The actor commits the offense as a part of a pattern of sexual abuse as described in subsection (1) of this section. No specific date or time must be alleged for the pattern of sexual abuse; except that the acts constituting the pattern of sexual abuse, whether charged in the information or indictment or committed prior to or at any time after the offense charged in the information or indictment, shall be subject to the provisions of section 16-5-401 (1)(a), concerning sex offenses against children. The offense charged in the information or indictment shall constitute one of the incidents of sexual contact involving a child necessary to form a pattern of sexual abuse as defined in section 18-3-401 (2.5). Prosecution for any incident of sexual contact constituting the offense or any incident of sexual contact constituting the pattern of sexual abuse may be commenced and charged in an information or indictment in a county where at least one of the incidents occurred or in a county where an act in furtherance of the offense was committed.

(3) If a defendant is convicted of the class 3 felony of sexual assault on a child pursuant to paragraphs (a) to (d) of subsection (2) of this section, the court shall sentence the defendant in accordance with the provisions of section 18-1.3-406.

(4) A person who is convicted on or after July 1, 2013, of sexual assault on a child under this section, upon conviction, shall be advised by the court that the person has no right:

(a) To notification of the termination of parental rights and no standing to object to the termination of parental rights for a child conceived as a result of the commission of that offense;

(b) To allocation of parental responsibilities, including parenting time and decision-making responsibilities for a child conceived as a result of the commission of that offense;

(c) Of inheritance from a child conceived as a result of the commission of that offense; and

(d) To notification of or the right to object to the adoption of a child conceived as a result of the commission of that offense.



§ 18-3-405.3. Sexual assault on a child by one in a position of trust

(1) Any actor who knowingly subjects another not his or her spouse to any sexual contact commits sexual assault on a child by one in a position of trust if the victim is a child less than eighteen years of age and the actor committing the offense is one in a position of trust with respect to the victim.

(2) Sexual assault on a child by one in a position of trust is a class 3 felony if:

(a) The victim is less than fifteen years of age; or

(b) The actor commits the offense as a part of a pattern of sexual abuse as described in subsection (1) of this section. No specific date or time need be alleged for the pattern of sexual abuse; except that the acts constituting the pattern of sexual abuse whether charged in the information or indictment or committed prior to or at any time after the offense charged in the information or indictment, shall be subject to the provisions of section 16-5-401 (1)(a), concerning sex offenses against children. The offense charged in the information or indictment shall constitute one of the incidents of sexual contact involving a child necessary to form a pattern of sexual abuse as defined in section 18-3-401 (2.5). Prosecution for any incident of sexual contact constituting the offense or any incident of sexual contact constituting the pattern of sexual abuse may be commenced and the offenses charged in an information or indictment in a county where at least one of the incidents occurred or in a county where an act in furtherance of the offense was committed.

(3) Sexual assault on a child by one in a position of trust is a class 4 felony if the victim is fifteen years of age or older but less than eighteen years of age and the offense is not committed as part of a pattern of sexual abuse, as described in paragraph (b) of subsection (2) of this section.

(4) If a defendant is convicted of the class 3 felony of sexual assault on a child pursuant to paragraph (b) of subsection (2) of this section, the court shall sentence the defendant in accordance with the provisions of section 18-1.3-406.

(5) A person who is convicted on or after July 1, 2013, of sexual assault on a child by one in a position of trust under this section, upon conviction, shall be advised by the court that the person has no right:

(a) To notification of the termination of parental rights and no standing to object to the termination of parental rights for a child conceived as a result of the commission of that offense;

(b) To allocation of parental responsibilities, including parenting time and decision-making responsibilities for a child conceived as a result of the commission of that offense;

(c) Of inheritance from a child conceived as a result of the commission of that offense; and

(d) To notification of or the right to object to the adoption of a child conceived as a result of the commission of that offense.



§ 18-3-405.4. Internet sexual exploitation of a child

(1) An actor commits internet sexual exploitation of a child if the actor knowingly importunes, invites, or entices through communication via a computer network or system, telephone network, or data network or by a text message or instant message, a person whom the actor knows or believes to be under fifteen years of age and at least four years younger than the actor, to:

(a) Expose or touch the person's own or another person's intimate parts while communicating with the actor via a computer network or system, telephone network, or data network or by a text message or instant message; or

(b) Observe the actor's intimate parts via a computer network or system, telephone network, or data network or by a text message or instant message.

(2) (Deleted by amendment, L. 2009, (HB 09-1163), ch. 343, p. 1797, § 1, effective July 1, 2009.)

(3) Internet sexual exploitation of a child is a class 4 felony.



§ 18-3-405.5. Sexual assault on a client by a psychotherapist - definitions

(1) (a) Any actor who knowingly inflicts sexual penetration or sexual intrusion on a victim commits aggravated sexual assault on a client if:

(I) The actor is a psychotherapist and the victim is a client of the psychotherapist; or

(II) The actor is a psychotherapist and the victim is a client and the sexual penetration or intrusion occurred by means of therapeutic deception.

(b) Aggravated sexual assault on a client is a class 4 felony.

(2) (a) Any actor who knowingly subjects a victim to any sexual contact commits sexual assault on a client if:

(I) The actor is a psychotherapist and the victim is a client of the psychotherapist; or

(II) The actor is a psychotherapist and the victim is a client and the sexual contact occurred by means of therapeutic deception.

(b) Sexual assault on a client is a class 1 misdemeanor.

(3) Consent by the client to the sexual penetration, intrusion, or contact shall not constitute a defense to such offense.

(4) As used in this section, unless the context otherwise requires:

(a) "Client" means a person who seeks or receives psychotherapy from a psychotherapist.

(b) "Psychotherapist" means any person who performs or purports to perform psychotherapy, whether the person is licensed or registered by the state pursuant to title 12, C.R.S., or certified by the state pursuant to part 5 of article 1 of title 25, C.R.S.

(c) "Psychotherapy" means the treatment, diagnosis, or counseling in a professional relationship to assist individuals or groups to alleviate behavioral or mental health disorders, understand unconscious or conscious motivation, resolve emotional, relationship, or attitudinal conflicts, or modify behaviors that interfere with effective emotional, social, or intellectual functioning.

(d) "Therapeutic deception" means a representation by a psychotherapist that sexual contact, penetration, or intrusion by the psychotherapist is consistent with or part of the client's treatment.

(5) A person who is convicted on or after July 1, 2013, of sexual assault on a client by a psychotherapist under this section, upon conviction, shall be advised by the court that the person has no right:

(a) To notification of the termination of parental rights and no standing to object to the termination of parental rights for a child conceived as a result of the commission of that offense;

(b) To allocation of parental responsibilities, including parenting time and decision-making responsibilities for a child conceived as a result of the commission of that offense;

(c) Of inheritance from a child conceived as a result of the commission of that offense; and

(d) To notification of or the right to object to the adoption of a child conceived as a result of the commission of that offense.



§ 18-3-405.6. Invasion of privacy for sexual gratification

(1) A person who knowingly observes or takes a photograph of another person's intimate parts without that person's consent, in a situation where the person observed or photographed has a reasonable expectation of privacy, for the purpose of the observer's own sexual gratification, commits unlawful invasion of privacy for sexual gratification.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), invasion of privacy for sexual gratification is a class 1 misdemeanor and is an extraordinary risk crime subject to the modified sentencing range specified in section 18-1.3-501 (3).

(b) Invasion of privacy for sexual gratification is a class 6 felony and is an extraordinary risk crime subject to the modified sentencing range specified in section 18-1.3-401 (10) if either of the following circumstances exist:

(I) The offense is committed subsequent to a prior conviction, as defined in section 16-22-102 (3), C.R.S., for unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S.; or

(II) The person observes or takes a photograph of the intimate parts of a person under fifteen years of age. This subparagraph (II) shall not apply if the defendant is less than four years older than the person observed or photographed.

(3) For purposes of this section, "photograph" includes a photograph, motion picture, videotape, live feed, print, negative, slide, or other mechanically, electronically, or chemically produced or reproduced visual material.



§ 18-3-407. Victim's and witness's prior history - evidentiary hearing - victim's identity - protective order

(1) Evidence of specific instances of the victim's or a witness's prior or subsequent sexual conduct, opinion evidence of the victim's or a witness's sexual conduct, and reputation evidence of the victim's or a witness's sexual conduct may be admissible only at trial and shall not be admitted in any other proceeding except at a proceeding pursuant to paragraph (c) of subsection (2) of this section. At trial, such evidence shall be presumed to be irrelevant except:

(a) Evidence of the victim's or witness' prior or subsequent sexual conduct with the actor;

(b) Evidence of specific instances of sexual activity showing the source or origin of semen, pregnancy, disease, or any similar evidence of sexual intercourse offered for the purpose of showing that the act or acts charged were or were not committed by the defendant.

(2) In any criminal prosecution for class 4 felony internet luring of a child, as described in section 18-3-306 (3) or under sections 18-3-402 to 18-3-405.5, 18-3-504, 18-6-301, 18-6-302, 18-6-403, 18-6-404, and any offense described in part 4 of article 7 of this title, or for attempt or conspiracy to commit any of said crimes, if evidence, that is not excepted under subsection (1) of this section, of specific instances of the victim's or a witness's prior or subsequent sexual conduct, or opinion evidence of the victim's or a witness's sexual conduct, or reputation evidence of the victim's or a witness's sexual conduct, or evidence that the victim or a witness has a history of false reporting of sexual assaults is to be offered at trial, the following procedure shall be followed:

(a) A written motion shall be made at least thirty-five days prior to trial, unless later for good cause shown, to the court and to the opposing parties stating that the moving party has an offer of proof of the relevancy and materiality of evidence of specific instances of the victim's or witness' prior or subsequent sexual conduct, or opinion evidence of the victim's or witness' sexual conduct, or reputation evidence of the victim's or witness' sexual conduct, or evidence that the victim or witness has a history of false reporting of sexual assaults that is proposed to be presented.

(b) The written motion shall be accompanied by an affidavit in which the offer of proof shall be stated.

(c) If the court finds that the offer of proof is sufficient, the court shall notify the other party of such. If the prosecution stipulates to the facts contained in the offer of proof, the court shall rule on the motion based upon the offer of proof without an evidentiary hearing. Otherwise, the court shall set a hearing to be held in camera prior to trial. In such hearing, to the extent the facts are in dispute, the court may allow the questioning of the victim or witness regarding the offer of proof made by the moving party or otherwise allow a presentation of the offer of proof, including but not limited to the presentation of witnesses.

(d) An in camera hearing may be held during trial if evidence first becomes available at the time of the trial or for good cause shown.

(e) At the conclusion of the hearing, or by written order if no hearing is held, if the court finds that the evidence proposed to be offered regarding the sexual conduct of the victim or witness is relevant to a material issue to the case, the court shall order that evidence may be introduced and prescribe the nature of the evidence or questions to be permitted. The moving party may then offer evidence pursuant to the order of the court.

(f) All motions and supporting documents filed pursuant to this section shall be filed under seal and may be unsealed only if the court rules the evidence is admissible and the case proceeds to trial. If the court determines that only part of the evidence contained in the motion is admissible, only that portion of the motion and supporting documents pertaining to the admissible portion may be unsealed.

(g) The court shall seal all court transcripts, tape recordings, and records of proceedings, other than minute orders, of a hearing held pursuant to this section. The court may unseal the transcripts, tape recordings, and records only if the court rules the evidence is admissible and the case proceeds to trial. If the court determines that only part of the evidence is admissible, only the portion of the hearing pertaining to the admissible evidence may be unsealed.

(3) (a) In a criminal prosecution including an offense described in subsection (2) of this section, the court may, at any time upon motion of the prosecution or on the court's own motion, issue a protective order pursuant to the Colorado rules of criminal procedure concerning disclosure of information relating to the victim or a witness. The court may punish a violation of a protective order by contempt of court.

(b) The victim who would be the subject of the protective order may object to the motion for a protective order.



§ 18-3-407.5. Victim evidence - forensic evidence - electronic lie detector exam without victim's consent prohibited

(1) A law enforcement agency with jurisdiction over a sexual assault must pay for any direct cost associated with the collection of forensic evidence from a victim who reports the assault to the law enforcement agency.

(2) A law enforcement agency, prosecuting officer, or other government official may not ask or require a victim of a sexual offense to submit to a polygraph examination or any form of a mechanical or electrical lie detector examination as a condition for proceeding with any criminal investigation or prosecution of an offense. A law enforcement agency shall conduct the examination only with the victim's written informed consent. Consent shall not be considered informed unless the law enforcement agency informs the victim in writing of the victim's right to refuse to submit to the examination. In addition, the law enforcement agency shall orally provide to the victim information about the potential uses of the results of the examination.

(3) (a) A law enforcement agency, prosecuting officer, or other government official may not ask or require a victim of a sexual offense to participate in the criminal justice system process or cooperate with the law enforcement agency, prosecuting officer, or other government official as a condition of receiving a forensic medical examination that includes the collection of evidence.

(b) A victim of a sexual offense shall not bear the cost of a forensic medical examination that includes the collection of evidence that is used for the purpose of evidence collection even if the victim does not want to participate in the criminal justice system or otherwise cooperate with the law enforcement agency, prosecuting officer, or other government official. The division of criminal justice in the department of public safety shall pay the cost of the examination.

(c) When personnel at a medical facility perform a medical forensic examination that includes the collection of evidence based on the request of a victim of a sexual offense and the medical facility performing the examination knows where the crime occurred, the facility shall contact the law enforcement agency in whose jurisdiction the crime occurred regarding preservation of the evidence. If the medical facility does not know where the crime occurred, the facility shall contact its local law enforcement agency regarding preservation of the evidence. Notwithstanding any other statutory requirements regarding storage of biological evidence, the law enforcement agency contacted by the medical facility shall retrieve the evidence from the facility and store it for at least two years.

(d) A law enforcement agency shall not submit medical forensic evidence associated with an anonymous report submitted pursuant to section 12-36-135, C.R.S., to the Colorado bureau of investigation or any other laboratory for testing as described in section 24-33.5-113, C.R.S. Medical forensic evidence associated with a medical report submitted pursuant to section 12-36-135, C.R.S., when the victim has consented to evidence testing, shall be submitted to the Colorado bureau of investigation or another laboratory and tested, pursuant to section 24-33.5-113, C.R.S., regardless of whether the victim has chosen to participate in the criminal justice system.



§ 18-3-407.7. Sexual assault victim emergency payment program - creation - eligibility

(1) There is hereby created the sexual assault victim emergency payment program, referred to in this section as the "program", in the division of criminal justice in the department of public safety. The purpose of the program is to assist medical-reporting victims of sexual assault with medical expenses associated with a sexual assault that are not otherwise covered pursuant to section 18-3-407.5 or any other victim compensation program.

(2) (a) A medical-reporting victim must request and receive a medical forensic examination to be eligible to have medical costs and fees covered through the program. The division of criminal justice shall develop a policy for administering the program. The policy must include a requirement to establish a cap for the amount payable per victim based on actual and reasonable costs and available funds, but the minimum cap must not be less than one thousand dollars. The program must cover medical fees and costs associated with obtaining the medical forensic examination, including but not limited to emergency department fees and costs, laboratory fees, prescription medication, and physician's fees, as long as funds are available. The program may also cover medical fees and costs for injuries directly related to the sexual assault. The program may also pay for any uncovered direct costs of the medical forensic examination for a medical-reporting victim. The total amount paid for all expenses must not exceed the annual cap established by the division of criminal justice.

(b) The program shall be the payor of last resort.

(c) A hospital shall limit the amounts charged for emergency or associated fees and costs eligible for payment pursuant to paragraph (a) of this subsection (2) to not more than the lowest negotiated rate from a private health plan.

(3) The division of criminal justice may waive any requirement set forth in this section for good cause shown or in the interests of justice, if it is so required.



§ 18-3-408. Jury instruction prohibited

In any criminal prosecution under sections 18-3-402 to 18-3-405, or for attempt or conspiracy to commit any crime under sections 18-3-402 to 18-3-405, the jury shall not be instructed to examine with caution the testimony of the victim solely because of the nature of the charge, nor shall the jury be instructed that such a charge is easy to make but difficult to defend against, nor shall any similar instruction be given. However, the jury shall be instructed not to allow gender bias or any kind of prejudice based upon gender to influence the decision of the jury.



§ 18-3-408.5. Jury instruction on consent - when required

(1) In any criminal prosecution for a crime listed in subsection (2) of this section or for attempt or conspiracy to commit a crime listed in subsection (2) of this section, upon request of any party to the proceedings, the jury shall be instructed on the definition of consent as set forth in section 18-3-401 (1.5). Notwithstanding the provisions of section 18-1-505 (4), an instruction on the definition of consent given pursuant to this section shall not constitute an affirmative defense, but shall only act as a defense to the elements of the offense.

(2) The provisions of subsection (1) of this section shall apply to the following crimes:

(a) Sexual assault as described in section 18-3-402 (1)(a);

(b) Sexual assault as described in section 18-3-402 (1)(b), (1)(c), or (1)(e), as they existed prior to July 1, 2000, for offenses committed prior to July 1, 2000;

(c) Sexual assault in the second degree as described in section 18-3-403 (1)(a) or (1)(b), as they existed prior to July 1, 2000, for offenses committed prior to July 1, 2000;

(d) Unlawful sexual contact as described in section 18-3-404 (1)(a), (1)(c), or (1)(d);

(e) Unlawful sexual contact as described in section 18-3-404 (1.7), as it existed prior to July 1, 2010, for offenses committed prior to July 1, 2010;

(f) Invasion of privacy for sexual gratification as described in section 18-3-405.6; or

(g) Criminal invasion of privacy in violation of section 18-7-801.



§ 18-3-409. Marital defense

Any marital relationship, whether established statutorily, putatively, or by common law, between an actor and a victim shall not be a defense to any offense under this part 4 unless such defense is specifically set forth in the applicable statutory section by having the elements of the offense specifically exclude a spouse.



§ 18-3-410. Medical exception

The provisions of this part 4 shall not apply to any act performed for bona fide medical purposes if such act is performed in a manner which is not inconsistent with reasonable medical practices.



§ 18-3-411. Sex offenses against children - "unlawful sexual offense" defined - limitation for commencing proceedings - evidence - statutory privilege

(1) As used in this section, "unlawful sexual offense" means enticement of a child, as described in section 18-3-305, sexual assault, as described in section 18-3-402, when the victim at the time of the commission of the act is a child less than fifteen years of age, sexual assault in the first degree, as described in section 18-3-402, as it existed prior to July 1, 2000, when the victim at the time of the commission of the act is a child less than fifteen years of age; sexual assault in the second degree, as described in section 18-3-403 (1)(a), (1)(b), (1)(c), (1)(d), (1)(g), or (1)(h), as it existed prior to July 1, 2000, when the victim at the time of the commission of the act is a child less than fifteen years of age, or as described in section 18-3-403 (1)(e), as it existed prior to July 1, 2000, when the victim is less than fifteen years of age and the actor is at least four years older than the victim; unlawful sexual contact, as described in section 18-3-404 (1)(a), (1)(b), (1)(c), (1)(d), (1)(f), or (1)(g), when the victim at the time of the commission of the act is a child less than fifteen years of age; sexual assault in the third degree, as described in section 18-3-404 (1)(a), (1)(b), (1)(c), (1)(d), (1)(f), or (1)(g), as it existed prior to July 1, 2000, when the victim at the time of the commission of the act is a child less than fifteen years of age; sexual assault on a child, as described in section 18-3-405; sexual assault on a child by one in a position of trust, as described in section 18-3-405.3; aggravated incest, as described in section 18-6-302; human trafficking of a minor for sexual servitude, as described in section 18-3-504 (2); sexual exploitation of a child, as described in section 18-6-403; procurement of a child for sexual exploitation, as described in section 18-6-404; indecent exposure, as described in section 18-7-302, soliciting for child prostitution, as described in section 18-7-402; pandering of a child, as described in section 18-7-403; procurement of a child, as described in section 18-7-403.5; keeping a place of child prostitution, as described in section 18-7-404; pimping of a child, as described in section 18-7-405; inducement of child prostitution, as described in section 18-7-405.5; patronizing a prostituted child, as described in section 18-7-406; class 4 felony internet luring of a child, as described in section 18-3-306 (3); internet sexual exploitation of a child, as described in section 18-3-405.4; or criminal attempt, conspiracy, or solicitation to commit any of the acts specified in this subsection (1).

(2) No person shall be prosecuted, tried, or punished for a misdemeanor offense specified in section 18-3-402 or 18-3-404, unless the indictment, information, complaint, or action for the same is found or instituted within five years after the commission of the offense. The limitation for commencing criminal proceedings and juvenile delinquency proceedings concerning unlawful sexual offenses that are felonies shall be governed by section 16-5-401 (1)(a), C.R.S.

(3) Out-of-court statements made by a child describing any act or attempted act of sexual contact, intrusion, or penetration, as defined in section 18-3-401, performed or attempted to be performed with, by, or on the child declarant, not otherwise admissible by a statute or court rule which provides an exception to the objection of hearsay, may be admissible in any proceeding in which the child is a victim of an unlawful sexual offense pursuant to the provisions of section 13-25-129, C.R.S.

(4) All cases involving the commission of an unlawful sexual offense shall take precedence before the court; the court shall hear these cases as soon as possible after they are filed.

(5) The statutory privilege between the husband and the wife shall not be available for excluding or refusing testimony in any prosecution of an unlawful sexual offense.

(6) Prosecution for any incident of sexual contact constituting the offense or any incident of sexual contact constituting a pattern offense of sexual abuse pursuant to section 18-3-405 (2)(d) or 18-3-405.3 (2)(b) may be commenced and the offenses charged in an information or indictment in a county where at least one of the incidents occurred or in a county where an act in furtherance of the offense was committed.



§ 18-3-412. Habitual sex offenders against children - indictment or information - verdict of the jury

(1) For the purpose of this section, "unlawful sexual offense" means sexual assault, as described in section 18-3-402, when the victim at the time of the commission of the act is a child less than fifteen years of age, sexual assault in the first degree, as described in section 18-3-402, as it existed prior to July 1, 2000, when the victim at the time of the commission of the act is a child less than fifteen years of age; sexual assault in the second degree, as described in section 18-3-403 (1)(a), (1)(b), (1)(c), (1)(d), (1)(g), or (1)(h), as it existed prior to July 1, 2000, when the victim at the time of the commission of the act is a child less than fifteen years of age, or as described in section 18-3-403 (1)(e), as it existed prior to July 1, 2000, when the victim is less than fifteen years of age and the actor is at least four years older than the victim; unlawful sexual contact, as described in section 18-3-404 (1)(a), (1)(b), (1)(c), (1)(d), (1)(f), or (1)(g), when the victim at the time of the commission of the act is a child less than fifteen years of age; sexual assault in the third degree, as described in section 18-3-404 (1)(a), (1)(b), (1)(c), (1)(d), (1)(f), or (1)(g), as it existed prior to July 1, 2000, when the victim at the time of the commission of the act is a child less than fifteen years of age; sexual assault on a child, as described in section 18-3-405; sexual assault on a child by one in a position of trust, as described in section 18-3-405.3; aggravated incest, as described in section 18-6-302; human trafficking of a minor for sexual servitude, as described in section 18-3-504 (2); sexual exploitation of a child, as described in section 18-6-403; procurement of a child for sexual exploitation, as described in section 18-6-404; soliciting for child prostitution, as described in section 18-7-402; pandering of a child, as described in section 18-7-403; procurement of a child, as described in section 18-7-403.5; keeping a place of child prostitution, as described in section 18-7-404; pimping of a child, as described in section 18-7-405; inducement of child prostitution, as described in section 18-7-405.5; patronizing a prostituted child, as described in section 18-7-406; or criminal attempt, conspiracy, or solicitation to commit any of the acts specified in this subsection (1).

(2) Every person convicted in this state of an unlawful sexual offense who has been previously convicted upon charges prior to the commission of the present act, which were separately brought, either in this state or elsewhere, of an unlawful sexual offense or who has been previously convicted under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States of an unlawful act that, if committed within this state, would be an unlawful sexual offense shall be adjudged an habitual sex offender against children. If the second or subsequent unlawful sexual offense for which a defendant is convicted constitutes a felony, the court shall impose a sentence to the department of corrections of not less than three times the upper limit of the presumptive range for that class felony as set out in section 18-1.3-401. If the second or subsequent unlawful sexual offense for which a defendant is convicted constitutes a misdemeanor, the court shall impose a sentence to the county jail of not less than three times the maximum sentence for that class misdemeanor as set out in section 18-1.3-501.

(3) Any previous conviction of an unlawful sexual offense shall be set forth in apt words in the complaint, indictment, or information. For purposes of trial, a duly authenticated copy of the record of previous convictions and judgments of any court of record for any of said crimes of the party indicted, charged, or informed against shall be prima facie evidence of such convictions and may be used in evidence against such party. A duly authenticated copy of the records of institutions of treatment or incarceration, including, but not limited to, records pertaining to identification of the party indicted, charged, or informed against, shall be prima facie evidence of the facts contained therein and may be used in evidence against such party.

(4) Any person who is subject to the provisions of this section shall not be eligible for suspension of sentence.

(5) The procedures specified in section 18-1.3-803 shall govern in a trial to which the provisions of this section are alleged to apply based on a previous conviction or convictions for an unlawful sexual offense as set out in the complaint, indictment, or information.



§ 18-3-412.5. Failure to register as a sex offender

(1) A person who is required to register pursuant to article 22 of title 16, C.R.S., and who fails to comply with any of the requirements placed on registrants by said article, including but not limited to committing any of the acts specified in this subsection (1), commits the offense of failure to register as a sex offender:

(a) Failure to register pursuant to article 22 of title 16, C.R.S.;

(b) Submission of a registration form containing false information or submission of an incomplete registration form;

(c) Failure to provide information or knowingly providing false information to a probation department employee, to a community corrections administrator or his or her designee, or to a judge or magistrate when receiving notice pursuant to section 16-22-106 (1), (2), or (3), C.R.S., of the duty to register;

(d) If the person has been sentenced to a county jail, otherwise incarcerated, or committed, due to conviction of or disposition or adjudication for an offense specified in section 16-22-103, C.R.S., failure to provide notice of the address where the person intends to reside upon release as required in sections 16-22-106 and 16-22-107, C.R.S.;

(e) Knowingly providing false information to a sheriff or his or her designee, department of corrections personnel, or department of human services personnel concerning the address where the person intends to reside upon release from the county jail, the department of corrections, or the department of human services. Providing false information shall include, but is not limited to, providing false information as described in section 16-22-107 (4)(b), C.R.S.

(f) Failure when registering to provide the person's current name and any former names;

(g) Failure to register with the local law enforcement agency in each jurisdiction in which the person resides upon changing an address, establishing an additional residence, or legally changing names;

(h) Failure to provide the person's correct date of birth, to sit for or otherwise provide a current photograph or image, to provide a current set of fingerprints, or to provide the person's correct address;

(i) Failure to complete a cancellation of registration form and file the form with the local law enforcement agency of the jurisdiction in which the person will no longer reside;

(j) When the person's place of residence is a trailer or motor home, failure to register an address at which the trailer or motor home is lawfully located pursuant to section 16-22-109 (1)(a.3), C.R.S.;

(k) Failure to register an e-mail address, instant-messaging identity, or chat room identity prior to using the address or identity if the person is required to register that information pursuant to section 16-22-108 (2.5), C.R.S.

(1.5) (a) In a prosecution for a violation of this section, it is an affirmative defense that:

(I) Uncontrollable circumstances prevented the person from complying;

(II) The person did not contribute to the creation of the circumstances in reckless disregard of the requirement to comply; and

(III) The person complied as soon as the circumstances ceased to exist.

(b) In order to assert the affirmative defense pursuant to this subsection (1.5), the defendant shall provide notice to the prosecuting attorney as soon as practicable, but not later than thirty-five days prior to trial, of his or her notice of intent to rely upon the affirmative defense. The notice shall include a description of the uncontrollable circumstance or circumstances and the dates the uncontrollable circumstances began and ceased to exist in addition to the names and addresses of any witnesses the defendant plans to call to support the affirmative defense. The prosecuting attorney shall advise the defendant of the names and addresses of any additional witnesses who may be called to refute such affirmative defense as soon as practicable after their names become known. Upon the request of the prosecution, the court shall first rule as a matter of law whether the claimed facts and circumstances would, if established, constitute sufficient evidence to support submission to the jury.

(2) (a) Failure to register as a sex offender is a class 6 felony if the person was convicted of felony unlawful sexual behavior, or of another offense, the underlying factual basis of which includes felony unlawful sexual behavior, or if the person received a disposition or was adjudicated for an offense that would constitute felony unlawful sexual behavior if committed by an adult, or for another offense, the underlying factual basis of which involves felony unlawful sexual behavior; except that any second or subsequent offense of failure to register as a sex offender by such person is a class 5 felony.

(b) Any person convicted of felony failure to register as a sex offender shall be sentenced pursuant to the provisions of section 18-1.3-401. If such person is sentenced to probation, the court may require, as a condition of probation, that the person participate until further order of the court in an intensive supervision probation program established pursuant to section 18-1.3-1007. If such person is sentenced to incarceration and subsequently released on parole, the parole board may require, as a condition of parole, that the person participate in an intensive supervision parole program established pursuant to section 18-1.3-1005.

(c) A person who is convicted of a felony sex offense in another state or jurisdiction, including but not limited to a military or federal jurisdiction, and who commits failure to register as a sex offender in this state commits felony failure to register as a sex offender as specified in paragraph (a) of this subsection (2) and shall be sentenced as provided in paragraph (b) of this subsection (2).

(3) (a) Failure to register as a sex offender is a class 1 misdemeanor if the person was convicted of misdemeanor unlawful sexual behavior, or of another offense, the underlying factual basis of which involves misdemeanor unlawful sexual behavior, or if the person received a disposition or was adjudicated for an offense that would constitute misdemeanor unlawful sexual behavior if committed by an adult, or for another offense, the underlying factual basis of which involves misdemeanor unlawful sexual behavior. A class 1 misdemeanor conviction pursuant to this subsection (3) is an extraordinary risk crime that is subject to the modified sentencing range specified in section 18-1.3-501 (3).

(b) A person who is convicted of a misdemeanor sex offense in another state or jurisdiction, including but not limited to a military or federal jurisdiction, and who commits failure to register as a sex offender in this state commits misdemeanor failure to register as a sex offender as specified in paragraph (a) of this subsection (3).

(4) (a) Any juvenile who receives a disposition or is adjudicated for a delinquent act of failure to register as a sex offender that would constitute a felony if committed by an adult shall be sentenced to a forty-five-day mandatory minimum detention sentence; except that any juvenile who receives a disposition or is adjudicated for a second or subsequent delinquent act of failure to register as a sex offender that would constitute a felony if committed by an adult shall be placed or committed out of the home for not less than one year.

(b) Any juvenile who receives a disposition or is adjudicated for a delinquent act of failure to register as a sex offender that would constitute a misdemeanor if committed by an adult shall be sentenced to a thirty-day mandatory minimum detention sentence; except that any juvenile who receives a disposition or is adjudicated for a second or subsequent delinquent act of failure to register as a sex offender that would constitute a misdemeanor if committed by an adult shall be sentenced to a forty-five-day mandatory minimum detention sentence.

(5) For purposes of this section, unless the context otherwise requires, "unlawful sexual behavior" has the same meaning as set forth in section 16-22-102 (9), C.R.S.

(6) (a) When a peace officer determines that there is probable cause to believe that a crime of failure to register as a sex offender has been committed by a person required to register as a sexually violent predator in this state pursuant to article 22 of title 16, C.R.S., or in any other state, the officer shall arrest the person suspected of the crime. It shall be a condition of any bond posted by such person that the person shall register pursuant to the provisions of section 16-22-108, C.R.S., within seven days after release from incarceration.

(b) When a peace officer makes a warrantless arrest pursuant to this subsection (6), the peace officer shall immediately notify the Colorado bureau of investigation of the arrest. Upon receiving the notification, the Colorado bureau of investigation shall notify the jurisdiction where the sexually violent predator last registered. The jurisdiction where the sexually violent predator last registered, if it is not the jurisdiction where the probable cause arrest is made, shall coordinate with the arresting jurisdiction immediately to determine the appropriate jurisdiction that will file the charge. If the sexually violent predator is being held in custody after the arrest, the appropriate jurisdiction shall have no less than seven days after the date of the arrest to charge the sexually violent predator.



§ 18-3-412.6. Failure to verify location as a sex offender

(1) A person who is required to register pursuant to article 22 of title 16, C.R.S., and who lacks a fixed residence, as defined in that article, and who fails to comply with the provisions of section 16-22-109 (3.5)(c)(I) or 16-22-109 (3.5)(c)(II), C.R.S., commits the offense of failure to verify location as a sex offender.

(2) (a) In a prosecution for a violation of this section, it is an affirmative defense that:

(I) Uncontrollable circumstances prevented the person from complying; and

(II) The person did not contribute to the creation of the circumstances in reckless disregard of the requirement to comply; and

(III) The person complied as soon as the circumstances ceased to exist.

(b) In order to assert the affirmative defense pursuant to this subsection (2), the defendant shall provide notice to the prosecuting attorney as soon as practicable, but not later than thirty days prior to trial, of his or her notice of intent to rely upon the affirmative defense. The notice shall include a description of the uncontrollable circumstance or circumstances and the dates that the uncontrollable circumstances began and ceased to exist in addition to the names and addresses of any witnesses the defendant plans to call to support the affirmative defense. The prosecuting attorney shall advise the defendant of the names and addresses of any additional witnesses who may be called to refute the affirmative defense as soon as practicable after their names become known. Upon the request of the prosecution, the court shall first rule as a matter of law whether the claimed facts and circumstances would, if established, constitute sufficient evidence to support submission to the jury.

(3) Failure to verify location as a sex offender is an unclassified misdemeanor punishable by a sentence of up to thirty days in the county jail; except that a third or subsequent violation of this section is an unclassified misdemeanor punishable by up to one year in the county jail.

(4) Failure to verify location as a sex offender is not a sexual offense subject to the provisions of sections 16-11.7-104 and 16-11.7-105, C.R.S., and, notwithstanding any other provision of law to the contrary, offenders convicted of a violation of this section are not eligible for probation pursuant to part 2 of article 1.3 of this title.



§ 18-3-413. Video tape depositions - children - victims of sexual offenses

(1) When a defendant has been charged with an unlawful sexual offense, as defined in section 18-3-411 (1), or incest, as defined in section 18-6-301, and when the victim at the time of the commission of the act is a child less than fifteen years of age, the prosecution may apply to the court for an order that a deposition be taken of the victim's testimony and that the deposition be recorded and preserved on video tape.

(2) The prosecution shall apply for the order in writing at least three days prior to the taking of the deposition. The defendant shall receive reasonable notice of the taking of the deposition.

(3) Upon timely receipt of the application, the court shall make a preliminary finding regarding whether, at the time of trial, the victim is likely to be medically unavailable or otherwise unavailable within the meaning of rule 804 (a) of the Colorado rules of evidence. Such finding shall be based on, but not be limited to, recommendations from the child's therapist or any other person having direct contact with the child, whose recommendations are based on specific behavioral indicators exhibited by the child. If the court so finds, it shall order that the deposition be taken, pursuant to rule 15 (d) of the Colorado rules of criminal procedure, and preserved on video tape. The prosecution shall transmit the video tape to the clerk of the court in which the action is pending.

(4) If at the time of trial the court finds that further testimony would cause the victim emotional trauma so that the victim is medically unavailable or otherwise unavailable within the meaning of rule 804 (a) of the Colorado rules of evidence, the court may admit the video tape of the victim's deposition as former testimony under rule 804 (b)(1) of the Colorado rules of evidence.

(5) Nothing in this section shall prevent the admission into evidence of any videotaped statements of children which would qualify for admission pursuant to section 13-25-129, C.R.S., or any other statute or rule of evidence.



§ 18-3-414. Payment of treatment costs for the victim or victims of a sexual offense against a child

(1) In addition to any other penalty provided by law, the court may order any person who is convicted of an unlawful sexual offense, as defined in section 18-3-411 (1), or of incest, as defined in section 18-6-301, when the victim was under the age of fifteen at the time of the commission of the offense, to meet all or any portion of the financial obligations of treatment prescribed for the victim or victims of his or her offense.

(2) At the time of sentencing, the court may order that an offender described in subsection (1) of this section be put on a period of probation for the purpose of paying the treatment costs of the victim or victims.



§ 18-3-414.5. Sexually violent predators - assessment - annual report - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Sexually violent predator" means an offender:

(I) Who is eighteen years of age or older as of the date the offense is committed or who is less than eighteen years of age as of the date the offense is committed but is tried as an adult pursuant to section 19-2-517 or 19-2-518, C.R.S.;

(II) Who has been convicted on or after July 1, 1999, of one of the following offenses, or of an attempt, solicitation, or conspiracy to commit one of the following offenses, committed on or after July 1, 1997:

(A) Sexual assault, in violation of section 18-3-402 or sexual assault in the first degree, in violation of section 18-3-402, as it existed prior to July 1, 2000;

(B) Sexual assault in the second degree, in violation of section 18-3-403, as it existed prior to July 1, 2000;

(C) Unlawful sexual contact, in violation of section 18-3-404 (1.5) or (2) or sexual assault in the third degree, in violation of section 18-3-404 (1.5) or (2), as it existed prior to July 1, 2000;

(D) Sexual assault on a child, in violation of section 18-3-405; or

(E) Sexual assault on a child by one in a position of trust, in violation of section 18-3-405.3;

(III) Whose victim was a stranger to the offender or a person with whom the offender established or promoted a relationship primarily for the purpose of sexual victimization; and

(IV) Who, based upon the results of a risk assessment screening instrument developed by the division of criminal justice in consultation with and approved by the sex offender management board established pursuant to section 16-11.7-103 (1), C.R.S., is likely to subsequently commit one or more of the offenses specified in subparagraph (II) of this paragraph (a) under the circumstances described in subparagraph (III) of this paragraph (a).

(b) "Convicted" includes having received a verdict of guilty by a judge or jury, having pleaded guilty or nolo contendere, or having received a deferred judgment and sentence.

(2) When a defendant is convicted of one of the offenses specified in subparagraph (II) of paragraph (a) of subsection (1) of this section, the probation department shall, in coordination with the evaluator completing the mental health sex offense specific evaluation, complete the sexually violent predator risk assessment, unless the evaluation and assessment have been completed within the six months prior to the conviction or the defendant has been previously designated a sexually violent predator. Based on the results of the assessment, the court shall make specific findings of fact and enter an order concerning whether the defendant is a sexually violent predator. If the defendant is found to be a sexually violent predator, the defendant shall be required to register pursuant to the provisions of section 16-22-108, C.R.S., and shall be subject to community notification pursuant to part 9 of article 13 of title 16, C.R.S. If the department of corrections receives a mittimus that indicates that the court did not make a specific finding of fact or enter an order regarding whether the defendant is a sexually violent predator, the department shall immediately notify the court and, if necessary, return the defendant to the custody of the sheriff for delivery to the court, and the court shall make a finding or enter an order regarding whether the defendant is a sexually violent predator; except that this provision shall not apply if the court was not required to enter the order when imposing the original sentence in the case.

(3) When considering release on parole or discharge for an offender who was convicted of one of the offenses specified in subparagraph (II) of paragraph (a) of subsection (1) of this section, if there has been no previous court order, the parole board shall make specific findings concerning whether the offender is a sexually violent predator, based on the results of a sexually violent predator assessment. If no previous assessment has been completed, the parole board shall order the department of corrections to complete a sexually violent predator assessment. If the parole board finds that the offender is a sexually violent predator, the offender shall be required to register pursuant to the provisions of section 16-22-108, C.R.S., and shall be subject to community notification pursuant to part 9 of article 13 of title 16, C.R.S.

(4) On or before January 15, 2008, and, notwithstanding section 24-1-136 (11)(a)(I), on or before January 15 each year thereafter, the judicial department and the department of corrections shall jointly submit to the division of criminal justice in the department of public safety and to the governor a report specifying the following information:

(a) The number of offenders evaluated pursuant to this section in the preceding twelve months;

(b) The number of sexually violent predators identified pursuant to this section in the preceding twelve months;

(c) The total number of sexually violent predators in the custody of the department of corrections at the time of the report, specifying those incarcerated, those housed in community corrections, and those on parole, including the level of supervision for each sexually violent predator on parole;

(d) The length of the sentence imposed on each sexually violent predator in the custody of the department of corrections at the time of the report;

(e) The number of sexually violent predators discharged from parole during the preceding twelve months;

(f) The total number of sexually violent predators on probation at the time of the report and the level of supervision of each sexually violent predator on probation; and

(g) The number of sexually violent predators discharged from probation during the preceding twelve months.



§ 18-3-415. Testing for persons charged with sexual offense

The court shall order any adult or juvenile who is bound over for trial for any sexual offense involving sexual penetration as defined in section 18-3-401 (6), subsequent to a preliminary hearing or after having waived the right to a preliminary hearing, or any person who is indicted for or is convicted of any such offense, to submit to a diagnostic test for a sexually transmitted infection pursuant to section 18-3-415.5. The results of the diagnostic test must be reported to the court or the court's designee, who shall then disclose the results to any victim of the sexual offense who requests such disclosure. Review and disclosure of diagnostic test results by the courts are closed and confidential, and any transaction records relating thereto are also closed and confidential. Disclosure of diagnostic test results must comply with the requirements of section 25-4-410 (2), C.R.S. If the person who is bound over for trial or who is indicted for or convicted of any such offense voluntarily submits to a diagnostic test for sexually transmitted infections, the fact of such person's voluntary submission is admissible in mitigation of sentence if the person is convicted of the charged offense.



§ 18-3-415.5. Testing persons charged with certain sexual offenses for serious sexually transmitted infections - mandatory sentencing

(1) For purposes of this section, "sexual offense" is limited to a sexual offense that consists of sexual penetration, as defined in section 18-3-401 (6), involving sexual intercourse or anal intercourse, and "HIV" has the same meaning set forth in section 25-4-402 (4).

(2) The court shall order any adult or juvenile who is bound over for trial subsequent to a preliminary hearing or after having waived the right to a preliminary hearing on a charge of committing a sexual offense to submit to a diagnostic test for the human immunodeficiency virus (HIV) and HIV infection, said diagnostic test to be ordered in conjunction with the diagnostic test ordered pursuant to section 18-3-415. The results of the diagnostic test must be reported to the district attorney. The district attorney shall keep the results of such diagnostic test strictly confidential, except for purposes of pleading and proving the mandatory sentencing provisions specified in subsection (5) of this section.

(3) (a) If the person tested pursuant to subsection (2) of this section tests positive for the human immunodeficiency virus (HIV) and HIV infection, the district attorney may contact the state department of public health and environment or any county, district, or municipal public health agency to determine whether the person had been notified prior to the date of the offense for which the person has been bound over for trial that he or she tested positive for the human immunodeficiency virus (HIV) and HIV infection.

(b) If the district attorney determines that the person tested pursuant to subsection (2) of this section had notice of his or her HIV infection prior to the date the offense was committed, the district attorney may file an indictment or information alleging such knowledge and seeking the mandatory sentencing provisions authorized in subsection (5) of this section. Any such allegation must be kept confidential from the jury and under seal of court.

(c) The state department of public health and environment or any county, district, or municipal public health agency shall provide documentary evidence limited to whether the person tested pursuant to subsection (2) of this section had notice of or had discussion concerning his or her HIV infection and the date of such notice or discussion. The parties may stipulate that the person identified in the documents as having notice or discussion of his or her HIV infection is the person tested pursuant to subsection (2) of this section. Such stipulation shall constitute conclusive proof that said person had notice of his or her HIV infection prior to committing the substantive offense, and the court shall sentence said person in accordance with subsection (5) of this section.

(d) If the parties do not stipulate as provided in paragraph (c) of this subsection (3), an officer or employee of the state department of public health and environment or of the county, district, or municipal public health agency who has had contact with the person tested pursuant to subsection (2) of this section regarding his or her HIV infection and can identify the person shall provide, for purposes of pretrial preparation and in court proceedings, oral and documentary evidence limited to whether the person had notice of or had discussion concerning his or her HIV infection and the date of such notice or discussion. If the state department or the county, district, or municipal public health agency no longer employs an officer or employee who has had contact with the person tested pursuant to subsection (2) of this section regarding the person's HIV infection, the state department or the county, district, or municipal public health agency shall provide:

(I) The names of and current addresses, if available, for each former officer or employee who had contact with the person tested pursuant to subsection (2) of this section regarding the person's HIV infection;

(II) Documentary evidence concerning whether the person tested pursuant to subsection (2) of this section was provided notice of or had discussion concerning his or her HIV infection and the date of such notice or discussion; and

(III) If none of said former officers or employees are available, any officer or employee who has knowledge regarding whether the person tested pursuant to subsection (2) of this section was provided notice of or had discussion concerning his or her HIV infection and the date of such notice or discussion. The officer or employee shall provide such evidence for purposes of pretrial preparation and in court proceedings.

(4) Nothing in this section shall be interpreted as abridging the confidentiality requirements imposed on the state department of public health and environment and the county, district, and municipal public health agencies pursuant to part 4 of article 4 of title 25, C.R.S., with regard to any person or entity other than as specified in this section.

(5) (a) If a verdict of guilty is returned on the substantive offense with which the person tested pursuant to subsection (2) of this section is charged, the court shall conduct a separate sentencing hearing as soon as practicable to determine whether said person had notice of his or her HIV infection prior to the date the offense was committed, as alleged. The judge who presided at trial or before whom the guilty plea was entered or a replacement for said judge in the event he or she dies, resigns, is incapacitated, or is otherwise disqualified as provided in section 16-6-201, C.R.S, shall conduct the hearing. At the sentencing hearing, the district attorney has the burden of proving beyond a reasonable doubt that:

(I) The person had notice of his or her HIV infection prior to the date the offense was committed, as alleged; and

(II) The infectious agent of the HIV infection was in fact transmitted.

(b) If the court determines that the person tested pursuant to subsection (2) of this section had notice of the HIV infection prior to the date the offense was committed and the infectious agent of the HIV infection was in fact transmitted, the judge shall sentence the person to a mandatory term of incarceration of at least the upper limit of the presumptive range for the level of offense committed, up to the remainder of the person's natural life, as provided in section 18-1.3-1004.



§ 18-3-416. Reports of convictions to department of education

When a person is convicted, pleads nolo contendere, or receives a deferred sentence for a violation of the provisions of this part 4 when the victim is a child and the court knows the person is a current or former employee of a school district in this state or holds a license or authorization pursuant to the provisions of article 60.5 of title 22, C.R.S., the court shall report such fact to the department of education.



§ 18-3-417. Reports of sexual assault by applicants, registrants, or licensed professionals

When the director of the division of professions and occupations or a board or commission within the division of professions and occupations in the department of regulatory agencies refers a case to the office of expedited settlement or the office of the attorney general for disciplinary action related to an alleged offense described in this part 4, the office of expedited settlement or the office of the attorney general shall forward the victim's contact information to a victim's advocate in the office of the attorney general. The victim's advocate shall make reasonable efforts to advise the victim of the right to pursue criminal action, the right to pursue civil action, the applicable statutes of limitations, and contact information for the police, sheriff, and community-based resources in the jurisdiction where the alleged offense occurred. This provision shall not prohibit additional reporting of criminal offenses by the attorney general.






Part 5 - Human Trafficking and Slavery

§ 18-3-501. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Human trafficking constitutes a serious problem in Colorado and across the nation;

(b) Human trafficking is abhorrent to a civilized society and deserving of the most diligent response from the state;

(c) Human trafficking often involves minors who have been forced into involuntary servitude and commercial sexual activity;

(d) Human trafficking can take many forms but generally includes the use of physical abuse, threats of harm, or fear of other consequences to prevent victims from reporting the activity; and

(e) Human trafficking creates a cycle of violence, impacting victims, families, and communities.

(2) The general assembly further finds and declares that:

(a) Legislation is required to combat this despicable practice, to make it easier to prosecute and punish persons who engage in human trafficking, and to protect the victims; and

(b) The general assembly supports a comprehensive approach to combating human trafficking, which approach includes prevention, protection, prosecution, and partnerships.

(3) Now, therefore, the general assembly joins the federal government and other states around the nation in passing legislation in order to combat human trafficking and protect the victims.



§ 18-3-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Adult" means a person eighteen years of age or older.

(2) "Coercing" means inducing a person to act or to refrain from acting, if the inducement is accomplished by any one or more of the following means:

(a) The use or threat of the use of force against, abduction of, causing of serious harm to, or physical restraint of a person;

(b) The use of a plan, pattern, or statement for the purpose of causing the person to believe that failure to perform the act or failure to refrain from performing the act will result in the use of force against, abduction of, causing of serious harm to, or physical restraint of that person or another person;

(c) Using or threatening to use the law or the legal process, whether administrative, civil, or criminal, in any manner or for any purpose for which the law was not designed;

(d) Threatening to notify law enforcement officials that a person is present in the United States in violation of federal immigration laws;

(e) The destruction or taking, or a threat to destroy or take, a person's identification document or other property;

(f) Controlling or threatening to control a person's access to a controlled substance, as defined in section 18-18-102 (5);

(g) The use of debt bondage; or

(h) The exploitation of a person's physical or mental impairment, where such impairment has a substantial adverse effect on the person's cognitive or volitional functions.

(3) "Commercial sexual activity" means sexual activity for which anything of value is given to, promised to, or received by a person.

(4) "Debt bondage" means:

(a) Demanding commercial sexual activity as payment toward or satisfaction of a real or purported debt; or

(b) Demanding labor or services as payment toward or satisfaction of a real or purported debt and failing to apply the reasonable value of the labor or services toward the liquidation of the debt; or

(c) Demanding labor or services where the length of the labor or services is not limited and the nature of the labor or services is not defined.

(5) "Identification document" means a real or purported passport, driver's license, immigration document, travel document, or other government-issued identification document, including a document issued by a foreign government.

(6) "Maintain" means to provide sustenance or care for a minor and includes but is not limited to providing shelter, food, clothing, drugs, medical care, or communication services.

(7) "Makes available" means to facilitate contact between a minor and another person.

(8) "Minor" means a person less than eighteen years of age.

(9) "Person" has the same meaning as set forth in section 2-4-401 (8), C.R.S.

(10) "Serious harm" means bodily injury or any other harm, whether physical or nonphysical, including psychological, financial, or reputational harm, which is sufficiently serious, under all the surrounding circumstances, to compel a reasonable person to perform or continue to perform labor or services or sexual activity to avoid incurring the harm.

(11) "Sexual activity" means:

(a) Sexual contact, as defined in section 18-3-401 (4);

(b) Sexual intrusion, as defined in section 18-3-401 (5);

(c) Sexual penetration, as defined in section 18-3-401 (6);

(d) Sexual exploitation of a child, pursuant to section 18-6-403 (3)(a) and (3)(d); or

(e) An obscene performance, as defined in section 18-7-101.

(11.5) "Travel services" includes, but is not limited to, the following services, offered either on a wholesale or retail basis:

(a) Transportation by air, sea, road, or rail;

(b) Related ground transportation;

(c) Hotel accommodations; or

(d) Package tours.

(12) "Victim" means a person who is alleged to have been, or who has been, subjected to human trafficking, as described in section 18-3-503 or section 18-3-504.



§ 18-3-503. Human trafficking for involuntary servitude - human trafficking of a minor for involuntary servitude

(1) A person who knowingly sells, recruits, harbors, transports, transfers, isolates, entices, provides, receives, or obtains by any means another person for the purpose of coercing the other person to perform labor or services commits human trafficking for involuntary servitude.

(2) Human trafficking for involuntary servitude is a class 3 felony; except that human trafficking of a minor for involuntary servitude is a class 2 felony.



§ 18-3-504. Human trafficking for sexual servitude - human trafficking of a minor for sexual servitude

(1) (a) A person who knowingly sells, recruits, harbors, transports, transfers, isolates, entices, provides, receives, or obtains by any means another person for the purpose of coercing the person to engage in commercial sexual activity commits human trafficking for sexual servitude.

(b) Human trafficking for sexual servitude is a class 3 felony.

(2) (a) (I) A person who knowingly sells, recruits, harbors, transports, transfers, isolates, entices, provides, receives, obtains by any means, maintains, or makes available a minor for the purpose of commercial sexual activity commits human trafficking of a minor for sexual servitude.

(II) A person who knowingly advertises, offers to sell, or sells travel services that facilitate an activity prohibited pursuant to subsection (2)(a)(I) of this section commits human trafficking of a minor for sexual servitude.

(b) Human trafficking of a minor for sexual servitude is a class 2 felony. The court shall sentence a person convicted of such a class 2 felony to the department of corrections for a term of at least the minimum of the presumptive range for a class 2 felony, as set forth in section 18-1.3-401.

(c) In any prosecution under this subsection (2), it is not a defense that:

(I) The minor consented to being sold, recruited, harbored, transported, transferred, isolated, enticed, provided, received, obtained, or maintained by the defendant for the purpose of engaging in commercial sexual activity;

(II) The minor consented to participating in commercial sexual activity;

(III) The defendant did not know the minor's age or reasonably believed the minor to be eighteen years of age or older; or

(IV) The minor or another person represented the minor to be eighteen years of age or older.

(2.5) It is an affirmative defense to a charge pursuant to subsection (2) of this section if the person being charged can demonstrate by a preponderance of the evidence that, at the time of the offense, he or she was a victim of human trafficking for sexual servitude who was forced or coerced into engaging in the human trafficking of minors for sexual servitude pursuant to subsection (2) of this section.

(3) A person does not need to receive any of the proceeds of any commercial sexual activity to commit an offense described in this section.

(4) Conviction for an offense described in this section does not preclude conviction for an offense described in article 6 or 7 of this title based in whole or in part on the same or related conduct, and the court shall not require the prosecution to elect at trial between such offenses.



§ 18-3-505. Human trafficking council - created - duties - repeal

(1) (a) There is created in the department of public safety the Colorado human trafficking council, referred to within this section as the "council". The purpose of the council is to bring together leadership from community-based and statewide anti-trafficking efforts, to build and enhance collaboration among communities and counties within the state, to establish and improve comprehensive services for victims and survivors of human trafficking, to assist in the successful prosecution of human traffickers, and to help prevent human trafficking in Colorado.

(b) The membership of the council shall reflect, to the extent possible, representation of urban and rural areas of the state and a balance of expertise, both governmental and nongovernmental, in issues relating to human trafficking. The council shall include members with expertise in child welfare and human services to address the unique needs of child victims, including those child victims who are involved in the child welfare system. The membership of the council shall consist of the following persons, who shall be appointed as follows:

(I) Two representatives from the department of human services, each to be appointed by the executive director of the department of human services;

(II) A representative of the department of law, to be appointed by the attorney general;

(III) A representative of the state department of labor and employment, to be appointed by the executive director of the department of labor and employment;

(IV) A representative of the division of the Colorado state patrol that addresses human smuggling and human trafficking pursuant to section 24-33.5-211, C.R.S., to be appointed by the executive director of the department of public safety;

(V) A representative of a statewide association of police chiefs, to be appointed by the governor or his or her designee;

(VI) A representative of a statewide association of county sheriffs, to be appointed by the governor or his or her designee;

(VII) A representative of a statewide coalition for victims of sexual assault, to be appointed by the governor or his or her designee;

(VIII) A representative of a statewide organization that provides services to crime victims, to be appointed by the governor or his or her designee;

(IX) A representative of a statewide immigrant rights organization, to be appointed by the governor or his or her designee;

(X) A representative of a statewide organization of district attorneys, to be appointed by the governor or his or her designee;

(XI) A representative of a statewide organization of criminal defense attorneys, to be appointed by the governor or his or her designee;

(XII) At least three but not more than five persons, each representing a regional or city-wide human trafficking task force or coalition, each to be appointed by the governor or his or her designee;

(XIII) A representative of a nonprofit organization that facilitates the treatment or housing of human trafficking victims, to be appointed by the governor or his or her designee;

(XIV) A representative of a college or university department that conducts research on human trafficking, to be appointed by the governor or his or her designee;

(XV) A representative of a statewide organization that provides legal advocacy to abused, neglected, and at-risk children, to be appointed by the governor or his or her designee;

(XVI) Two representatives of organizations that provide direct services to victims of human trafficking, to be appointed by the governor or his or her designee;

(XVII) One representative of a faith-based organization that assists victims of human trafficking, to be appointed by the governor or his or her designee;

(XVIII) Two persons, each of whom is a director of a county department of social services, one from an urban county and the other from a rural county, each to be appointed by the governor or his or her designee;

(XIX) One person who provides child welfare services for a county department of social services, to be appointed by the governor or his or her designee;

(XX) Two persons who are former victims of human trafficking, one who is a former victim of human trafficking for involuntary servitude and one who is a former victim of human trafficking for sexual servitude, each to be appointed by the governor or his or her designee;

(XXI) A representative of a child advocacy center;

(XXII) One person to be appointed by the commissioner of agriculture; and

(XXIII) One person representing the judicial branch, to be appointed by the chief justice of the supreme court.

(2) Each appointing authority described in subsection (1) of this section shall make his or her appointments to the council on or before August 1, 2014. The members of the council shall elect presiding officers for the council, including a chair and vice-chair, from among the council members appointed pursuant to subsection (1) of this section, which presiding officers shall serve terms of two years. Council members may reelect a presiding officer.

(3) Each member of the council shall serve at the pleasure of his or her appointing authority for a term of four years. The appointing authority may reappoint the member for an additional term or terms. Members of the council shall serve without compensation but may be reimbursed for actual travel expenses incurred in the performance of their duties.

(4) The council shall hold its first meeting on or before November 1, 2014, at a time and place to be designated by the executive director of the department of public safety, or by his or her designee. The council shall meet at least four times each year and shall carry out the following duties:

(a) On or before January 1, 2016, make recommendations to the judiciary committees of the house of representatives and senate, or any successor committees, concerning:

(I) Whether the general assembly should establish standards and a process for the certification of organizations that provide services to victims of human trafficking;

(II) Whether the general assembly should establish a grant program for organizations that provide services to victims of human trafficking, including consideration of how such a grant program may be funded; and

(III) Whether the general assembly should enact legislation concerning:

(A) The prosecution of or granting of immunity to a child victim of commercial sexual exploitation for offenses related to that exploitation;

(B) The creation of other legal protections, including statutory defenses for child victims of commercial sexual exploitation for offenses related to that exploitation and the creation of any necessary changes to title 19, C.R.S., to implement those legal protections or defenses; or

(C) Standards, guidelines, or mandates regarding the appropriate assessment, placement, and treatment of child victims of commercial sexual exploitation through title 19, C.R.S., including but not limited to the use of locked placement.

(a.5) The recommendations submitted pursuant to paragraph (a) of this subsection (4) must include a full explanation of each recommendation with a discussion of the benefits of each recommendation, any problems that might be encountered, and how those problems, if any, might be mitigated.

(b) On or before January 1, 2017, and on or before January 17 of each year thereafter, submit a report to the judiciary committees of the house of representatives and senate, or any successor committees, summarizing the activities of the council during the preceding year;

(c) Consider and make, as it deems necessary, recommendations to the judiciary committees of the house of representatives and senate, or to any successor committees, concerning any statutory changes that the council deems necessary to facilitate the prosecution and punishment of persons who engage in, and to protect the victims of, human trafficking;

(d) Develop an implementation plan for a public awareness campaign to educate the public about human trafficking and place victims services contact information in places where victims of human trafficking are likely to see it;

(e) Develop training standards and curricula for organizations that provide assistance to victims of human trafficking, for persons who work in or who frequent places where human trafficking victims are likely to appear, and for law enforcement agencies;

(f) Identify best practices for the prevention of human trafficking, particularly for the prevention of child sex trafficking;

(g) Collect data relating to the prevalence of, and the efforts of law enforcement to combat, human trafficking in Colorado. The council shall annually report the data to the judiciary committees of the house of representatives and senate, or to any successor committees.

(h) Research and pursue funding opportunities for the council;

(i) On or after January 1, 2019, perform a post-enactment review of section 18-7-201.3 and report its findings to the judiciary committees of the senate and house of representatives, or any successor committees.

(5) The department of public safety is authorized to accept and expend gifts, grants, and donations for the purpose of assisting the council in fulfilling its duties pursuant to this section.

(6) This section is repealed, effective September 1, 2019. Before repeal, the department of regulatory agencies shall review the council pursuant to section 2-3-1203, C.R.S.






Part 6 - Stalking

§ 18-3-601. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Stalking is a serious problem in this state and nationwide;

(b) Although stalking often involves persons who have had an intimate relationship with one another, it can also involve persons who have little or no past relationship;

(c) A stalker will often maintain strong, unshakable, and irrational emotional feelings for his or her victim and may likewise believe that the victim either returns these feelings of affection or will do so if the stalker is persistent enough. Further, the stalker often maintains this belief, despite a trivial or nonexistent basis for it and despite rejection, lack of reciprocation, efforts to restrict or avoid the stalker, and other facts that conflict with this belief.

(d) A stalker may also develop jealousy and animosity for persons who are in relationships with the victim, including family members, employers and co-workers, and friends, perceiving them as obstacles or as threats to the stalker's own "relationship" with the victim;

(e) Because stalking involves highly inappropriate intensity, persistence, and possessiveness, it entails great unpredictability and creates great stress and fear for the victim;

(f) Stalking involves severe intrusions on the victim's personal privacy and autonomy, with an immediate and long-lasting impact on quality of life as well as risks to security and safety of the victim and persons close to the victim, even in the absence of express threats of physical harm.

(2) The general assembly hereby recognizes the seriousness posed by stalking and adopts the provisions of this part 6 with the goal of encouraging and authorizing effective intervention before stalking can escalate into behavior that has even more serious consequences.



§ 18-3-602. Stalking - penalty - definitions - Vonnie's law

(1) A person commits stalking if directly, or indirectly through another person, the person knowingly:

(a) Makes a credible threat to another person and, in connection with the threat, repeatedly follows, approaches, contacts, or places under surveillance that person, a member of that person's immediate family, or someone with whom that person has or has had a continuing relationship; or

(b) Makes a credible threat to another person and, in connection with the threat, repeatedly makes any form of communication with that person, a member of that person's immediate family, or someone with whom that person has or has had a continuing relationship, regardless of whether a conversation ensues; or

(c) Repeatedly follows, approaches, contacts, places under surveillance, or makes any form of communication with another person, a member of that person's immediate family, or someone with whom that person has or has had a continuing relationship in a manner that would cause a reasonable person to suffer serious emotional distress and does cause that person, a member of that person's immediate family, or someone with whom that person has or has had a continuing relationship to suffer serious emotional distress. For purposes of this paragraph (c), a victim need not show that he or she received professional treatment or counseling to show that he or she suffered serious emotional distress.

(2) For the purposes of this part 6:

(a) Conduct "in connection with" a credible threat means acts that further, advance, promote, or have a continuity of purpose, and may occur before, during, or after the credible threat.

(b) "Credible threat" means a threat, physical action, or repeated conduct that would cause a reasonable person to be in fear for the person's safety or the safety of his or her immediate family or of someone with whom the person has or has had a continuing relationship. The threat need not be directly expressed if the totality of the conduct would cause a reasonable person such fear.

(c) "Immediate family" includes the person's spouse and the person's parent, grandparent, sibling, or child.

(d) "Repeated" or "repeatedly" means on more than one occasion.

(3) A person who commits stalking:

(a) Commits a class 5 felony for a first offense except as otherwise provided in subsection (5) of this section; or

(b) Commits a class 4 felony for a second or subsequent offense, if the offense occurs within seven years after the date of a prior offense for which the person was convicted.

(4) Stalking is an extraordinary risk crime that is subject to the modified presumptive sentencing range specified in section 18-1.3-401 (10).

(5) If, at the time of the offense, there was a temporary or permanent protection order, injunction, or condition of bond, probation, or parole or any other court order in effect against the person, prohibiting the behavior described in this section, the person commits a class 4 felony.

(6) Nothing in this section shall be construed to alter or diminish the inherent authority of the court to enforce its orders through civil or criminal contempt proceedings; however, before a criminal contempt proceeding is heard before the court, notice of the proceedings shall be provided to the district attorney for the judicial district of the court where the proceedings are to be heard and the district attorney for the judicial district in which the alleged act of criminal contempt occurred. The district attorney for either district shall be allowed to appear and argue for the imposition of contempt sanctions.

(7) A peace officer shall have a duty to respond as soon as reasonably possible to a report of stalking and to cooperate with the alleged victim in investigating the report.

(8) (a) When a person is arrested for an alleged violation of this section, the fixing of bail for the crime of stalking shall be done in accordance with section 16-4-105 (4), C.R.S., and a protection order shall issue in accordance with section 18-1-1001 (5).

(b) This subsection (8) shall be known and may be cited as "Vonnie's law".

(9) When a violation under this section is committed in connection with a violation of a court order, including but not limited to any protection order or any order that sets forth the conditions of a bond, any sentences imposed pursuant to this section and pursuant to section 18-6-803.5 or any sentence imposed in a contempt proceeding for violation of the court order shall be served consecutively and not concurrently.









Article 3.5 - Offenses Against Pregnant Women

§ 18-3.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Consent" has the same meaning as provided in section 18-1-505.

(2) "Intentionally" or "with intent" has the same meaning as provided in section 18-1-501.

(3) "Knowingly" has the same meaning as provided in section 18-1-501.

(4) "Pregnancy", for purposes of this article only and notwithstanding any other definition or use to the contrary, means the presence of an implanted human embryo or fetus within the uterus of a woman.

(5) "Recklessly" shall have the same meaning as provided in section 18-1-501.

(6) "Unlawful termination of pregnancy" means the termination of a pregnancy by any means other than birth or a medical procedure, instrument, agent, or drug, for which the consent of the pregnant woman, or a person authorized by law to act on her behalf, has been obtained, or for which the pregnant woman's consent is implied by law.



§ 18-3.5-102. Exclusions

(1) Nothing in this article shall permit the prosecution of a person for any act of providing medical, osteopathic, surgical, mental health, dental, nursing, optometric, healing, wellness, or pharmaceutical care; furnishing inpatient or outpatient hospital or clinic services; furnishing telemedicine services; or furnishing any service related to assisted reproduction or genetic testing.

(2) Nothing in this article shall permit the prosecution of a woman for any act or any failure to act with regard to her own pregnancy.



§ 18-3.5-103. Unlawful termination of pregnancy in the first degree

(1) A person commits the offense of unlawful termination of pregnancy in the first degree if, with the intent to terminate unlawfully the pregnancy of a woman, the person unlawfully terminates the woman's pregnancy.

(2) Unlawful termination of pregnancy in the first degree is a class 3 felony but is a class 2 felony if the woman dies as a result of the unlawful termination of a pregnancy.

(3) A defendant convicted pursuant to subsection (1) of this section shall be sentenced by the court in accordance with the provisions of section 18-1.3-406.



§ 18-3.5-104. Unlawful termination of pregnancy in the second degree

(1) A person commits the offense of unlawful termination of pregnancy in the second degree if the person knowingly causes the unlawful termination of the pregnancy of a woman.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), unlawful termination of pregnancy in the second degree is a class 4 felony.

(b) If unlawful termination of pregnancy in the second degree is committed under circumstances where the act causing the unlawful termination of pregnancy is performed upon a sudden heat of passion, caused by a serious and highly provoking act of the intended victim, affecting the person causing the unlawful termination of pregnancy sufficiently to excite an irresistible passion in a reasonable person, and without an interval between the provocation and the unlawful termination of pregnancy sufficient for the voice of reason and humanity to be heard, it is a class 5 felony.

(3) A defendant convicted pursuant to subsection (1) of this section shall be sentenced by the court in accordance with the provisions of section 18-1.3-406.



§ 18-3.5-105. Unlawful termination of pregnancy in the third degree

(1) A person commits the offense of unlawful termination of pregnancy in the third degree if, under circumstances manifesting extreme indifference to the value of human life, the person knowingly engages in conduct that creates a grave risk of death to another person, and thereby causes the unlawful termination of the pregnancy of a woman.

(2) Unlawful termination of pregnancy in the third degree is a class 5 felony.



§ 18-3.5-106. Unlawful termination of pregnancy in the fourth degree

(1) A person commits the offense of unlawful termination of pregnancy in the fourth degree if the person recklessly causes the unlawful termination of the pregnancy of a woman at such time as the person knew or reasonably should have known that the woman was pregnant.

(2) (a) Unlawful termination of pregnancy in the fourth degree is a class 6 felony.

(b) Unlawful termination of pregnancy in the fourth degree by any person is a class 5 felony if the pregnancy of the woman, other than a participant in the crime, is unlawfully terminated during the commission or attempted commission of or flight from the commission or attempted commission of murder, assault in the first or second degree, robbery, arson, burglary, escape, kidnapping in the first degree, sexual assault, sexual assault in the first or second degree as such offenses existed prior to July 1, 2000, or class 3 felony sexual assault on a child, but only to the extent that the person is a principal in the criminal act or attempted criminal act, as described in section 18-1-603.



§ 18-3.5-107. Vehicular unlawful termination of pregnancy

(1) If a person operates or drives a motor vehicle in a reckless manner, and this conduct is the proximate cause of the unlawful termination of the pregnancy of a woman, such person commits vehicular unlawful termination of pregnancy.

(2) Vehicular unlawful termination of pregnancy in violation of subsection (1) of this section is a class 5 felony.



§ 18-3.5-108. Aggravated vehicular unlawful termination of pregnancy - definitions

(1) (a) If a person operates or drives a motor vehicle while under the influence of alcohol or one or more drugs, or a combination of both alcohol and one or more drugs, and this conduct is the proximate cause of the unlawful termination of the pregnancy of a woman, such person commits aggravated vehicular unlawful termination of pregnancy. This is a strict liability crime.

(b) As used in this subsection (1):

(I) "Driving under the influence" means driving a vehicle when a person has consumed alcohol or one or more drugs, or a combination of alcohol and one or more drugs, which alcohol alone, or one or more drugs alone, or alcohol combined with one or more drugs affect such person to a degree that such person is substantially incapable, either mentally or physically, or both mentally and physically, of exercising clear judgment, sufficient physical control, or due care in the safe operation of a vehicle.

(II) "One or more drugs" means all substances defined as a drug in section 12-42.5-102 (13), C.R.S., and all controlled substances defined in section 18-18-102 (5), and glue-sniffing, aerosol inhalation, or the inhalation of any other toxic vapor or vapors as defined in section 18-18-412.

(c) The fact that a person charged with a violation of this subsection (1) is or has been entitled to use one or more drugs under the laws of this state shall not constitute a defense against any charge of violating this subsection (1).

(2) Aggravated vehicular unlawful termination of pregnancy, in violation of paragraph (a) of subsection (1) of this section, is a class 4 felony.

(3) In any prosecution for a violation of subsection (1) of this section, the amount of alcohol in the defendant's blood or breath at the time of the commission of the alleged offense or within a reasonable time thereafter, as shown by analysis of the defendant's blood or breath, shall give rise to the following presumptions:

(a) If there was at such time 0.05 or less grams of alcohol per one hundred milliliters of blood, or if there was at such time 0.05 or less grams of alcohol per two hundred ten liters of breath, it shall be presumed that the defendant was not under the influence of alcohol.

(b) If there was at such time in excess of 0.05 grams but less than 0.08 grams of alcohol per one hundred milliliters of blood, or if there was at such time in excess of 0.05 grams but less than 0.08 grams of alcohol per two hundred ten liters of breath, such fact may be considered with other competent evidence in determining whether or not the defendant was under the influence of alcohol.

(c) If there was at such time 0.08 or more grams of alcohol per one hundred milliliters of blood, or if there was at such time 0.08 or more grams of alcohol per two hundred ten liters of breath, it shall be presumed that the defendant was under the influence of alcohol.

(4) The limitations of subsection (3) of this section shall not be construed as limiting the introduction, reception, or consideration of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol.

(5) (a) If a law enforcement officer has probable cause to believe that a person was driving a motor vehicle in violation of paragraph (a) of subsection (1) of this section, the person, upon the request of the law enforcement officer, shall take and complete, and cooperate in completing, any test or tests of the person's blood, breath, saliva, or urine for the purpose of determining the alcohol or drug content within his or her system. The type of test or tests shall be determined by the law enforcement officer requiring the test or tests. If the person refuses to take, complete, or cooperate in completing any test or tests, the test or tests may be performed at the direction of a law enforcement officer having probable cause, without the person's authorization or consent. If a person refuses to take, complete, or cooperate in taking or completing any test or tests required by this paragraph (a), the person shall be subject to license revocation pursuant to the provisions of section 42-2-126 (3), C.R.S. When the test or tests show that the amount of alcohol in a person's blood was in violation of the limits provided for in section 42-2-126 (3)(a), (3)(b), (3)(d), or (3)(e), C.R.S., the person shall be subject to license revocation pursuant to the provisions of section 42-2-126, C.R.S.

(b) Any person who is required to submit to testing shall cooperate with the person authorized to obtain specimens of his or her blood, breath, saliva, or urine, including the signing of any release or consent forms required by any person, hospital, clinic, or association authorized to obtain such specimens. If such person does not cooperate with the person, hospital, clinic, or association authorized to obtain such specimens, including the signing of any release or consent forms, such noncooperation shall be considered a refusal to submit to testing.

(c) The tests shall be administered at the direction of a law enforcement officer having probable cause to believe that the person committed a violation of paragraph (a) of subsection (1) of this section and in accordance with rules and regulations prescribed by the state board of health concerning the health of the person being tested and the accuracy of the testing. Strict compliance with the rules and regulations shall not be a prerequisite to the admissibility of test results at trial unless the court finds that the extent of noncompliance with a board of health rule has so impaired the validity and reliability of the testing method and the test results as to render the evidence inadmissible. In all other circumstances, failure to strictly comply with such rules and regulations shall only be considered in the weight to be given to the test results and not to the admissibility of the test results. It shall not be a prerequisite to the admissibility of test results at trial that the prosecution present testimony concerning the composition of any kit used to obtain blood, urine, saliva, or breath specimens. A sufficient evidentiary foundation concerning the compliance of such kits with the rules and regulations of the department of public health and environment shall be established by the introduction of a copy of the manufacturer's or supplier's certificate of compliance with the rules and regulations if the certificate specifies the contents, sterility, chemical makeup, and amounts of chemicals contained in such kit.

(d) No person except a physician, a registered nurse, an emergency medical service provider as certified in part 2 of article 3.5 of title 25, C.R.S., an emergency medical technician as defined in part 1 of article 3.5 of title 25, C.R.S., or a person whose normal duties include withdrawing blood samples under the supervision of a physician or registered nurse shall be entitled to withdraw blood for the purpose of determining the alcohol or drug content therein. In any trial for a violation of paragraph (b) of subsection (1) of this section, testimony of a law enforcement officer that he or she witnessed the taking of a blood specimen by a person who he or she reasonably believed was authorized to withdraw blood specimens shall be sufficient evidence that the person was so authorized, and testimony from the person who obtained the blood specimens concerning the person's authorization to obtain blood specimens shall not be a prerequisite to the admissibility of test results concerning the blood specimens obtained. No civil liability shall attach to any person authorized to obtain blood, breath, saliva, or urine specimens or to any hospital, clinic, or association in or for which such specimens are obtained pursuant to this subsection (5) as a result of the act of obtaining such specimens from any person if such specimens were obtained according to the rules and regulations prescribed by the state board of health; except that this subsection (5) shall not relieve any such person from liability for negligence in the obtaining of any specimen sample.

(e) Any person who is dead or unconscious shall be tested to determine the alcohol or drug content of his or her blood or any drug content of his or her system as provided in this subsection (5). If a test cannot be administered to a person who is unconscious, hospitalized, or undergoing medical treatment because the test would endanger the person's life or health, the law enforcement agency shall be allowed to test any blood, urine, or saliva that was obtained and not utilized by a health care provider and shall have access to that portion of the analysis and results of any tests administered by the provider that show the alcohol or drug content of the person's blood or any drug content within his or her system. Such test results shall not be considered privileged communications, and the provisions of section 13-90-107, C.R.S., relating to the physician-patient privilege shall not apply. Any person who is dead, in addition to the tests prescribed, shall also have his or her blood checked for carbon monoxide content and for the presence of drugs, as prescribed by the department of public health and environment. Any information obtained shall be made a part of the law enforcement officer's accident report.

(f) If a person refuses to take, complete, or cooperate in completing any test or tests as provided in this subsection (5) and the person subsequently stands trial for a violation of paragraph (b) of subsection (1) of this section, the refusal to take, complete, or cooperate with completing any test or tests shall be admissible into evidence at the trial, and the person may not claim the privilege against self-incrimination with regard to the admission of his or her refusal to take, complete, or cooperate with completing any test or tests.

(g) Notwithstanding any provision of section 42-4-1301.1, C.R.S., concerning requirements that relate to the manner in which tests are administered, the test or tests taken pursuant to the provisions of this section may be used for the purposes of driver's license revocation proceedings under section 42-2-126, C.R.S., and for the purposes of prosecutions for violations of section 42-4-1301 (1) or (2), C.R.S.

(6) In all actions, suits, and judicial proceedings in any court of this state concerning alcohol-related or drug-related traffic offenses, the court shall take judicial notice of methods of testing a person's alcohol or drug level and of the design and operation of devices, as certified by the department of public health and environment, for testing a person's blood, breath, saliva, or urine to determine his or her alcohol or drug level. This subsection (6) shall not prevent the necessity of establishing during a trial that the testing devices used were working properly and that such testing devices were properly operated. Nothing in this subsection (6) shall preclude a defendant from offering evidence concerning the accuracy of testing devices.



§ 18-3.5-109. Careless driving resulting in unlawful termination of pregnancy - penalty

(1) A person who drives a motor vehicle, bicycle, electrical assisted bicycle, or low-power scooter in a careless and imprudent manner, without due regard for the width, grade, curves, corners, traffic, and use of the streets and highways and all other attendant circumstances and causes the unlawful termination of a pregnancy of a woman is guilty of careless driving, resulting in unlawful termination of pregnancy. A person convicted of careless driving of a bicycle or electrical assisted bicycle resulting in the unlawful termination of pregnancy shall not be subject to the provisions of section 42-2-127, C.R.S.

(2) Any person who violates any provision of this section commits a class 1 misdemeanor traffic offense.



§ 18-3.5-110. Construction

Nothing in this article shall be construed to confer the status of "person" upon a human embryo, fetus, or unborn child at any stage of development prior to live birth.






Article 4 - Offenses Against Property

Part 1 - Arson

§ 18-4-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Building" means a structure which has the capacity to contain, and is designed for the shelter of, man, animals, or property, and includes a ship, trailer, sleeping car, airplane, or other vehicle or place adapted for overnight accommodations of persons or animals, or for carrying on of business therein, whether or not a person or animal is actually present.

(2) "Occupied structure" means any area, place, facility, or enclosure which, for particular purposes, may be used by persons or animals upon occasion, whether or not included within the definition of "building" in subsection (1) of this section, and which is in fact occupied by a person or animal, and known by the defendant to be thus occupied at the time he acts in violation of one or more of sections 18-4-102 to 18-4-105.

(3) Property is that of "another" if anyone other than the defendant has a possessory or proprietary interest therein.

(4) If a building is divided into units for separate occupancy, any unit not occupied by the defendant is a "building of another".



§ 18-4-102. First degree arson

(1) A person who knowingly sets fire to, burns, causes to be burned, or by the use of any explosive damages or destroys, or causes to be damaged or destroyed, any building or occupied structure of another without his consent commits first degree arson.

(2) First degree arson is a class 3 felony.

(3) A defendant convicted of committing first degree arson by the use of any explosive shall be sentenced by the court in accordance with the provisions of section 18-1.3-406.



§ 18-4-103. Second degree arson

(1) A person who knowingly sets fire to, burns, causes to be burned, or by the use of any explosive damages or destroys, or causes to be damaged or destroyed, any property of another without his consent, other than a building or occupied structure, commits second degree arson.

(2) Second degree arson is a class 4 felony, if the damage is one hundred dollars or more.

(3) Second degree arson is a class 2 misdemeanor, if the damage is less than one hundred dollars.



§ 18-4-104. Third degree arson

(1) A person who, by means of fire or explosives, intentionally damages any property with intent to defraud commits third degree arson.

(2) Third degree arson is a class 4 felony.



§ 18-4-105. Fourth degree arson

(1) A person who knowingly or recklessly starts or maintains a fire or causes an explosion, on his own property or that of another, and by so doing places another in danger of death or serious bodily injury or places any building or occupied structure of another in danger of damage commits fourth degree arson.

(2) Fourth degree arson is a class 4 felony if a person is thus endangered.

(3) Fourth degree arson is a class 2 misdemeanor if only property is thus endangered and the value of the property is one hundred dollars or more.

(4) Fourth degree arson is a class 3 misdemeanor if only property is thus endangered and the value of the property is less than one hundred dollars.

(5) It shall not be an arson offense pursuant to this section if:

(a) A person starts and maintains a fire as a controlled agricultural burn in a reasonably cautious manner; and

(b) No person suffers any of the following as a result of the fire:

(I) Bodily injury;

(II) Serious bodily injury; or

(III) Death.

(6) For purposes of this section, "controlled agricultural burn" means a technique used in farming to clear the land of any existing crop residue, kill weeds and weed seeds, or reduce fuel buildup and decrease the likelihood of a future fire.






Part 2 - Burglary and Related Offenses

§ 18-4-201. Definitions

As used in this article, unless the context otherwise requires:

(1) "Premises" means any real estate and all improvements erected thereon.

(2) "Separate building" means each unit of a building consisting of two or more units separately secured or occupied.

(3) A person "enters unlawfully" or "remains unlawfully" in or upon premises when the person is not licensed, invited, or otherwise privileged to do so. A person who, regardless of his or her intent, enters or remains in or upon premises that are at the time open to the public does so with license and privilege unless the person defies a lawful order not to enter or remain, personally communicated to him or her by the owner of the premises or some other authorized person. A license or privilege to enter or remain in a building that is only partly open to the public is not a license or privilege to enter or remain in that part of the building that is not open to the public. Except as is otherwise provided in section 33-6-116 (1), C.R.S., a person who enters or remains upon unimproved and apparently unused land that is neither fenced nor otherwise enclosed in a manner designed to exclude intruders does so with license and privilege unless notice against trespass is personally communicated to the person by the owner of the land or some other authorized person or unless notice forbidding entry is given by posting with signs at intervals of not more than four hundred forty yards or, if there is a readily identifiable entrance to the land, by posting with signs at such entrance to the private land or the forbidden part of the land. In the case of a designated access road not otherwise posted, said notice shall be posted at the entrance to private land and shall be substantially as follows:

"ENTERING PRIVATE PROPERTY REMAIN ON ROADS".



§ 18-4-202. First degree burglary

(1) A person commits first degree burglary if the person knowingly enters unlawfully, or remains unlawfully after a lawful or unlawful entry, in a building or occupied structure with intent to commit therein a crime, other than trespass as defined in this article, against another person or property, and if in effecting entry or while in the building or occupied structure or in immediate flight therefrom, the person or another participant in the crime assaults or menaces any person, the person or another participant is armed with explosives, or the person or another participant uses a deadly weapon or possesses and threatens the use of a deadly weapon.

(2) First degree burglary is a class 3 felony.

(3) If under the circumstances stated in subsection (1) of this section the property involved is a controlled substance, as defined in section 18-18-102 (5), within a pharmacy or other place having lawful possession thereof, such person commits first degree burglary of controlled substances, which is a class 2 felony.



§ 18-4-203. Second degree burglary

(1) A person commits second degree burglary, if the person knowingly breaks an entrance into, enters unlawfully in, or remains unlawfully after a lawful or unlawful entry in a building or occupied structure with intent to commit therein a crime against another person or property.

(2) Second degree burglary is a class 4 felony, but it is a class 3 felony if:

(a) It is a burglary of a dwelling; or

(b) It is a burglary, the objective of which is the theft of a controlled substance, as defined in section 18-18-102 (5), lawfully kept within any building or occupied structure.



§ 18-4-204. Third degree burglary

(1) A person commits third degree burglary if with intent to commit a crime he enters or breaks into any vault, safe, cash register, coin vending machine, product dispenser, money depository, safety deposit box, coin telephone, coin box, or other apparatus or equipment whether or not coin operated.

(2) Third degree burglary is a class 5 felony, but it is a class 4 felony if it is a burglary, the objective of which is the theft of a controlled substance, as defined in section 18-18-102 (5), lawfully kept in or upon the property burglarized.



§ 18-4-205. Possession of burglary tools

(1) A person commits possession of burglary tools if he possesses any explosive, tool, instrument, or other article adapted, designed, or commonly used for committing or facilitating the commission of an offense involving forcible entry into premises or theft by a physical taking, and intends to use the thing possessed, or knows that some person intends to use the thing possessed, in the commission of such an offense.

(2) Possession of burglary tools is a class 5 felony.






Part 3 - Robbery

§ 18-4-301. Robbery

(1) A person who knowingly takes anything of value from the person or presence of another by the use of force, threats, or intimidation commits robbery.

(2) Robbery is a class 4 felony.



§ 18-4-302. Aggravated robbery

(1) A person who commits robbery is guilty of aggravated robbery if during the act of robbery or immediate flight therefrom:

(a) He is armed with a deadly weapon with intent, if resisted, to kill, maim, or wound the person robbed or any other person; or

(b) He knowingly wounds or strikes the person robbed or any other person with a deadly weapon or by the use of force, threats, or intimidation with a deadly weapon knowingly puts the person robbed or any other person in reasonable fear of death or bodily injury; or

(c) He has present a confederate, aiding or abetting the perpetration of the robbery, armed with a deadly weapon, with the intent, either on the part of the defendant or confederate, if resistance is offered, to kill, maim, or wound the person robbed or any other person, or by the use of force, threats, or intimidation puts the person robbed or any other person in reasonable fear of death or bodily injury; or

(d) He possesses any article used or fashioned in a manner to lead any person who is present reasonably to believe it to be a deadly weapon or represents verbally or otherwise that he is then and there so armed.

(2) Repealed.

(3) Aggravated robbery is a class 3 felony and is an extraordinary risk crime that is subject to the modified presumptive sentencing range specified in section 18-1.3-401 (10).

(4) If a defendant is convicted of aggravated robbery pursuant to paragraph (b) of subsection (1) of this section, the court shall sentence the defendant in accordance with the provisions of section 18-1.3-406.



§ 18-4-303. Aggravated robbery of controlled substances

(1) A person who takes any controlled substance, as defined in section 18-18-102 (5), from any pharmacy or other place having lawful possession thereof or from any pharmacist or other person having lawful possession thereof under the aggravating circumstances defined in section 18-4-302 is guilty of aggravated robbery of controlled substances.

(2) Aggravated robbery of controlled substances is a class 2 felony.



§ 18-4-305. Use of photographs, video tapes, or films of property

Pursuant to section 13-25-130, C.R.S., photographs, video tapes, or films of property over which a person is alleged to have exerted unauthorized control or otherwise to have obtained unlawfully are competent evidence if the photographs, video tapes, or films are admissible into evidence under the rules of law governing the admissibility of photographs, video tapes, or films into evidence.






Part 4 - Theft

§ 18-4-401. Theft

(1) A person commits theft when he or she knowingly obtains, retains, or exercises control over anything of value of another without authorization or by threat or deception; or receives, loans money by pawn or pledge on, or disposes of anything of value or belonging to another that he or she knows or believes to have been stolen, and:

(a) Intends to deprive the other person permanently of the use or benefit of the thing of value;

(b) Knowingly uses, conceals, or abandons the thing of value in such manner as to deprive the other person permanently of its use or benefit;

(c) Uses, conceals, or abandons the thing of value intending that such use, concealment, or abandonment will deprive the other person permanently of its use or benefit;

(d) Demands any consideration to which he or she is not legally entitled as a condition of restoring the thing of value to the other person; or

(e) Knowingly retains the thing of value more than seventy-two hours after the agreed-upon time of return in any lease or hire agreement.

(1.5) For the purposes of this section, a thing of value is that of "another" if anyone other than the defendant has a possessory or proprietary interest therein.

(2) Theft is:

(a) (Deleted by amendment, L. 2007, p. 1690, § 3, effective July 1, 2007.)

(b) A class 1 petty offense if the value of the thing involved is less than fifty dollars;

(b.5) Repealed.

(c) A class 3 misdemeanor if the value of the thing involved is fifty dollars or more but less than three hundred dollars;

(d) A class 2 misdemeanor if the value of the thing involved is three hundred dollars or more but less than seven hundred fifty dollars;

(e) A class 1 misdemeanor if the value of the thing involved is seven hundred fifty dollars or more but less than two thousand dollars;

(f) A class 6 felony if the value of the thing involved is two thousand dollars or more but less than five thousand dollars;

(g) A class 5 felony if the value of the thing involved is five thousand dollars or more but less than twenty thousand dollars;

(h) A class 4 felony if the value of the thing involved is twenty thousand dollars or more but less than one hundred thousand dollars;

(i) A class 3 felony if the value of the thing involved is one hundred thousand dollars or more but less than one million dollars; and

(j) A class 2 felony if the value of the thing involved is one million dollars or more.

(3) and (3.1) Repealed.

(4) (a) When a person commits theft twice or more within a period of six months, two or more of the thefts may be aggregated and charged in a single count, in which event the thefts so aggregated and charged shall constitute a single offense, the penalty for which shall be based on the aggregate value of the things involved, pursuant to subsection (2) of this section.

(b) When a person commits theft twice or more against the same person pursuant to one scheme or course of conduct, the thefts may be aggregated and charged in a single count, in which event they shall constitute a single offense, the penalty for which shall be based on the aggregate value of the things involved, pursuant to subsection (2) of this section.

(5) Theft from the person of another by means other than the use of force, threat, or intimidation is a class 5 felony without regard to the value of the thing taken.

(6) In every indictment or information charging a violation of this section, it shall be sufficient to allege that, on or about a day certain, the defendant committed the crime of theft by unlawfully taking a thing or things of value of a person or persons named in the indictment or information. The prosecuting attorney shall at the request of the defendant provide a bill of particulars.

(7) Repealed.

(8) A municipality shall have concurrent power to prohibit theft, by ordinance, where the value of the thing involved is less than one thousand dollars.

(9) (a) If a person is convicted of or pleads guilty or nolo contendere to theft by deception and the underlying factual basis of the case involves the mortgage lending process, a minimum fine of the amount of pecuniary harm resulting from the theft shall be mandatory, in addition to any other penalty the court may impose.

(b) A court shall not accept a plea of guilty or nolo contendere to another offense from a person charged with a violation of this section that involves the mortgage lending process unless the plea agreement contains an order of restitution in accordance with part 6 of article 1.3 of this title that compensates the victim for any costs to the victim caused by the offense.

(c) The district attorneys and the attorney general have concurrent jurisdiction to investigate and prosecute a violation of this section that involves making false statements or filing or facilitating the use of a document known to contain a false statement or material omission relied upon by another person in the mortgage lending process.

(d) Documents involved in the mortgage lending process include, but are not limited to, uniform residential loan applications or other loan applications; appraisal reports; HUD-1 settlement statements; supporting personal documentation for loan applications such as W-2 forms, verifications of income and employment, bank statements, tax returns, and payroll stubs; and any required disclosures.

(e) For the purposes of this subsection (9):

(I) "Mortgage lending process" means the process through which a person seeks or obtains a residential mortgage loan, including, without limitation, solicitation, application, or origination; negotiation of terms; third-party provider services; underwriting; signing and closing; funding of the loan; and perfecting and releasing the mortgage.

(II) "Residential mortgage loan" means a loan or agreement to extend credit, made to a person and secured by a mortgage or lien on residential real property, including, but not limited to, the refinancing or renewal of a loan secured by residential real property.

(III) "Residential real property" means real property used as a residence and containing no more than four families housed separately.



§ 18-4-403. Statutory intent

If any law of this state refers to or mentions larceny, stealing, embezzlement (except embezzlement of public moneys), false pretenses, confidence games, or shoplifting, that law shall be interpreted as if the word "theft" were substituted therefor; and in the enactment of sections 18-4-401 to 18-4-403 it is the intent of the general assembly to define one crime of theft and to incorporate therein such crimes, thereby removing distinctions and technicalities which previously existed in the pleading and proof of such crimes.



§ 18-4-404. Obtaining control over any stolen thing of value - conviction

Every person who obtains control over any stolen thing of value, knowing the thing of value to have been stolen by another, may be tried, convicted, and punished whether or not the principal is charged, tried, or convicted.



§ 18-4-405. Rights in stolen property

All property obtained by theft, robbery, or burglary shall be restored to the owner, and no sale, whether in good faith on the part of the purchaser or not, shall divest the owner of his right to such property. The owner may maintain an action not only against the taker thereof but also against any person in whose possession he finds the property. In any such action, the owner may recover two hundred dollars or three times the amount of the actual damages sustained by him, whichever is greater, and may also recover costs of the action and reasonable attorney fees; but monetary damages and attorney fees shall not be recoverable from a good-faith purchaser or good-faith holder of the property.



§ 18-4-406. Concealment of goods

If any person willfully conceals unpurchased goods, wares, or merchandise owned or held by and offered or displayed for sale by any store or other mercantile establishment, whether the concealment be on his own person or otherwise and whether on or off the premises of said store or mercantile establishment, such concealment constitutes prima facie evidence that the person intended to commit the crime of theft.



§ 18-4-407. Questioning of person suspected of theft without liability

If any person triggers an alarm or a theft detection device as defined in section 18-4-417 (2) or conceals upon his person or otherwise carries away any unpurchased goods, wares, or merchandise held or owned by any store or mercantile establishment, the merchant or any employee thereof or any peace officer, acting in good faith and upon probable cause based upon reasonable grounds therefor, may detain and question such person, in a reasonable manner for the purpose of ascertaining whether the person is guilty of theft. Such questioning of a person by a merchant, merchant's employee, or peace or police officer does not render the merchant, merchant's employee, or peace officer civilly or criminally liable for slander, false arrest, false imprisonment, malicious prosecution, or unlawful detention.



§ 18-4-408. Theft of trade secrets - penalty

(1) Any person who, with intent to deprive or withhold from the owner thereof the control of a trade secret, or with an intent to appropriate a trade secret to his own use or to the use of another, steals or discloses to an unauthorized person a trade secret, or, without authority, makes or causes to be made a copy of an article representing a trade secret, commits theft of a trade secret.

(2) As used in this section:

(a) "Article" means any object, material, device, or substance, or copy thereof, including any writing, record, recording, drawing, sample, specimen, prototype, model, photograph, microorganism, blueprint, or map.

(b) "Copy" means any facsimile, replica, photograph, or other reproduction of an article, and any note, drawing, or sketch made of or from an article.

(c) "Representing" means describing, depicting, containing, constituting, reflecting, or recording.

(d) "Trade secret" means the whole or any portion or phase of any scientific or technical information, design, process, procedure, formula, improvement, confidential business or financial information, listing of names, addresses, or telephone numbers, or other information relating to any business or profession which is secret and of value. To be a trade secret the owner thereof must have taken measures to prevent the secret from becoming available to persons other than those selected by the owner to have access thereto for limited purposes.

(3) (a) Theft of a trade secret is a class 1 misdemeanor. A second or subsequent offense under this section committed within five years after the date of a prior conviction is a class 5 felony.

(b) Notwithstanding section 16-5-401 (1)(a), C.R.S., any prosecution for violation of this section shall be commenced within three years after discovery of the offense.



§ 18-4-409. Aggravated motor vehicle theft

(1) As used in this section, unless the context otherwise requires:

(a) "Motor vehicle" means all vehicles of whatever description propelled by any power other than muscular, except vehicles running on rails.

(b) "Vehicle identification number" means the serial number placed upon the motor vehicle by the manufacturer thereof or assigned to the motor vehicle by the department of revenue.

(2) A person commits aggravated motor vehicle theft in the first degree if he or she knowingly obtains or exercises control over the motor vehicle of another without authorization or by threat or deception and:

(a) Retains possession or control of the motor vehicle for more than twenty-four hours; or

(b) Attempts to alter or disguise or alters or disguises the appearance of the motor vehicle; or

(c) Attempts to alter or remove or alters or removes the vehicle identification number; or

(d) Uses the motor vehicle in the commission of a crime other than a traffic offense; or

(e) Causes five hundred dollars or more property damage, including but not limited to property damage to the motor vehicle involved, in the course of obtaining control over or in the exercise of control of the motor vehicle; or

(f) Causes bodily injury to another person while he or she is in the exercise of control of the motor vehicle; or

(g) Removes the motor vehicle from this state for a period of time in excess of twelve hours; or

(h) Unlawfully attaches or otherwise displays in or upon the motor vehicle license plates other than those officially issued for the motor vehicle.

(3) Aggravated motor vehicle theft in the first degree is a:

(a) Class 5 felony if the value of the motor vehicle or motor vehicles involved is less than twenty thousand dollars;

(a.5) Class 4 felony if the value of the motor vehicle or motor vehicles involved is twenty thousand dollars or more but less than one hundred thousand dollars;

(b) Class 3 felony if the value of the motor vehicle or motor vehicles involved is more than one hundred thousand dollars or if the defendant has twice previously been convicted or adjudicated of charges separately brought and tried either in this state or elsewhere of an offense involving theft of a motor vehicle under the laws of this state, any other state, the United States, or any territory subject to the jurisdiction of the United States.

(4) A person commits aggravated motor vehicle theft in the second degree if he or she knowingly obtains or exercises control over the motor vehicle of another without authorization or by threat or deception and if none of the aggravating factors in subsection (2) of this section are present. Aggravated motor vehicle theft in the second degree is a:

(a) Class 5 felony if the value of the motor vehicle or motor vehicles involved is twenty thousand dollars or more;

(b) Class 6 felony if the value of the motor vehicle or motor vehicles involved is one thousand dollars or more but less than twenty thousand dollars;

(c) Class 1 misdemeanor if the value of the motor vehicle or motor vehicles involved is less than one thousand dollars.

(4.5) Whenever a person is convicted of, pleads guilty or nolo contendere to, receives a deferred judgment or sentence for, or is adjudicated a juvenile delinquent for, a violation of this section, the offender's driver's license shall be revoked as provided in section 42-2-125, C.R.S.

(5) Consistent with section 18-1-202, if the theft of a motor vehicle occurs in one jurisdiction and the motor vehicle is recovered in another jurisdiction, the offender may be tried in the jurisdiction where the theft occurred, in any jurisdiction through which the motor vehicle was operated or transported, or in the jurisdiction in which the motor vehicle was recovered.



§ 18-4-411. Transactions for profit in stolen goods

If any person obtains control over stolen property knowing or believing the property to have been stolen, and such offense involves two or more separate stolen things of value each of which is the property of a separate owner, such commission of theft constitutes prima facie evidence that the person is engaged in the business of buying, selling, or otherwise disposing of stolen goods for a profit.



§ 18-4-412. Theft of medical records or medical information - penalty - definitions

(1) Any person who, without proper authorization, knowingly obtains a medical record or medical information with the intent to appropriate the medical record or medical information to his own use or to the use of another, who steals or discloses to an unauthorized person a medical record or medical information, or who, without authority, makes or causes to be made a copy of a medical record or medical information commits theft of a medical record or medical information.

(2) As used in this section:

(a) "Medical record" means the written or graphic documentation, sound recording, or computer record pertaining to medical, mental health, and health care services, including medical marijuana services, performed at the direction of a physician or other licensed health care provider on behalf of a patient by physicians, dentists, nurses, service providers, emergency medical service providers, mental health professionals, prehospital providers, or other health care personnel. "Medical record" includes such diagnostic documentation as X rays, electrocardiograms, electroencephalograms, and other test results. "Medical record" includes data entered into the prescription drug monitoring program under section 12-42.5-403, C.R.S.

(b) "Medical information" means any information contained in the medical record or any information pertaining to the medical, mental health, and health care services performed at the direction of a physician or other licensed health care provider which is protected by the physician-patient privilege established by section 13-90-107 (1)(d), C.R.S.

(c) "Proper authorization" means:

(I) A written authorization signed by the patient or his or her duly designated representative; or

(II) An appropriate order of court; or

(III) Authorized possession pursuant to law or regulation for claims processing, possession for medical audit or quality assurance purposes, possession by a consulting physician to the patient, or possession by hospital personnel for record-keeping and billing purposes; or

(IV) Authorized possession pursuant to section 18-3-415, 18-3-415.5, 25-1-122, or 30-10-606 (6), C.R.S.; or

(V) Authorized possession by a law enforcement officer or agency, acting in official capacity and pursuant to an official investigation.

(d) "Copy" means any facsimile, replica, photograph, sound recording, magnetic or electronic recording, or other reproduction of a medical record and any note, drawing, or sketch made of or from a medical record.

(3) Theft of a medical record or medical information is a class 6 felony.

(4) The obtaining, accessing, use, or disclosure of relevant medical records or medical information pursuant to 18 U.S.C. sec. 922 (t) and sections 24-33.5-424, 13-5-142, and 13-9-123, C.R.S., by the Colorado bureau of investigation, the clerk of the court of any judicial district in the state, the clerk of the probate court of the city and county of Denver, or by any of their employees and accessing such records and information through the NICS system shall not constitute theft of a medical record or medical information under this section.

(5) This section shall not apply to covered entities, their business associates, or health oversight agencies as each is defined in the federal "Health Insurance Portability and Accountability Act of 1996" as amended by the federal "Health Information Technology for Economic and Clinical Health Act" and the respective implementing regulations.



§ 18-4-413. Mandatory sentencing for repeated felony theft from a store - store defined

(1) For purposes of this section and section 18-4-414, "store" means any establishment primarily engaged in the sale of goods at retail.

(2) Any person convicted of felony theft, which felony theft was from a store, who within the immediately preceding four years was twice convicted of felony theft, which felony theft was each time from a store, shall be sentenced to at least the minimum term provided for such offense. A person convicted under this section shall not be eligible for probation or suspension of sentence.

(3) The mandatory sentencing requirements specified in subsection (2) of this section shall not apply when the person is being sentenced pursuant to section 18-4-401 (4).



§ 18-4-414. Evidence of value

(1) For purposes of this part 4, when theft occurs from a store, evidence of the retail value of the thing involved shall be prima facie evidence of the value of the thing involved. Evidence offered to prove retail value may include, but shall not be limited to, affixed labels and tags, signs, shelf tags, and notices.

(2) For the purposes of this part 4, in all cases where theft occurs, evidence of the value of the thing involved may be established through the sale price of other similar property and may include, but shall not be limited to, testimony regarding affixed labels and tags, signs, shelf tags, and notices tending to indicate the price of the thing involved. Hearsay evidence shall not be excluded in determining the value of the thing involved.



§ 18-4-415. Use of photographs, video tapes, or films of property

Pursuant to section 13-25-130, C.R.S., photographs, video tapes, or films of property over which a person is alleged to have exerted unauthorized control or otherwise to have obtained unlawfully are competent evidence if the photographs, video tapes, or films are admissible into evidence under the rules of law governing the admissibility of photographs, video tapes, or films into evidence.



§ 18-4-416. Theft by resale of a lift ticket or coupon

Any unauthorized person who, with the intent to profit therefrom, resells or offers to resell any ticket, pass, badge, pin, coupon, or other device which then entitles the bearer to the use, benefit, or enjoyment of any skiing service or skiing facility commits a class 2 petty offense. The penalty of a violation of this section shall be a fine in an amount not to exceed three hundred dollars. Under no circumstances shall a person being charged with this class 2 petty offense be arrested by any peace officer, and a summons to the appropriate court of jurisdiction shall be issued to the accused person.



§ 18-4-417. Unlawful acts - theft detection devices

(1) (a) It is unlawful for any person to knowingly manufacture, distribute, or sell a theft detection shielding device or a theft detection deactivating device with the knowledge that some person intends to use the device in the commission of an offense involving theft.

(b) It is unlawful for any person to possess a theft detection shielding device or a theft detection deactivating device with the intent to use the device possessed, or with the knowledge that some person intends to use the device possessed, in the commission of an offense involving theft.

(c) It is unlawful for any person to knowingly deactivate or remove a theft detection device or any component thereof in any store or mercantile establishment without authorization prior to purchase.

(2) As used in this section:

(a) "Theft detection deactivating device" means any tool, instrument, mechanism, or other article adapted, designed, engineered, used, or operated to inactivate, incapacitate, or remove a theft detection device without authorization. "Theft detection deactivating device" includes, but is not limited to, jumper wires, wire cutters, and electronic article surveillance removal devices.

(b) "Theft detection device" means an electronic or magnetic mechanism, machine, apparatus, tag, or article designed and operated for the purpose of detecting the unauthorized removal of merchandise from a store or mercantile establishment.

(c) "Theft detection shielding device" means any tool, instrument, mechanism, or article adapted, designed, engineered, used, or operated to avoid detection by a theft detection device during the commission of an offense involving theft. "Theft detection shielding device" includes, but is not limited to, foil-lined or otherwise modified clothing, bags, purses, or containers capable of and for the sole purpose of avoiding detection devices.

(3) Any person who violates any of the provisions of subsection (1) of this section commits a class 1 misdemeanor.



§ 18-4-420. Chop shop activity - ownership or operation of a chop shop - altered or removed identification number - penalties - definitions

(1) A person commits ownership or operation of a chop shop if he or she knowingly:

(a) Owns or operates a chop shop, knowing that it is a chop shop, or conspires with another person to own or operate a chop shop, knowing that it is a chop shop;

(b) Transports an unlawfully obtained motor vehicle or major component motor vehicle part to or from a chop shop, knowing that it is a chop shop; or

(c) Sells or transfers to, or purchases or receives from, a chop shop, knowing that it is a chop shop, an unlawfully obtained motor vehicle or major component motor vehicle part.

(2) A violation of paragraph (a) of subsection (1) of this section is a class 4 felony. A violation of paragraph (b) or (c) of subsection (1) of this section is a class 5 felony.

(3) (a) A person commits altering or removing a vehicle identification number if he or she knowingly:

(I) Removes, changes, alters, counterfeits, defaces, destroys, disguises, falsifies, forges, or obliterates the vehicle identification number, manufacturer's number, or engine number of a motor vehicle or major component motor vehicle part with an intent to misrepresent the identity or prevent the identification of a motor vehicle or major component motor vehicle part; or

(II) Possesses, purchases, disposes of, sells, or transfers a motor vehicle or a major component motor vehicle part with knowledge that it contains a removed, changed, altered, counterfeited, defaced, destroyed, disguised, falsified, forged, or obliterated vehicle identification number, manufacturer's number, or engine number unless such motor vehicle or major component motor vehicle part is otherwise in compliance with the provisions of section 42-5-110, C.R.S.

(b) This subsection (3) does not apply to a private party or to an agent of a private party that is acting with the authorization of a law enforcement agency to lawfully seize, retain, recycle, transport, or otherwise dispose of a motor vehicle or major component motor vehicle part with a vehicle identification number, manufacturer number, or engine number that is removed, changed, altered, counterfeited, defaced, destroyed, disguised, falsified, forged, or obliterated.

(4) Altering or removing a vehicle identification number is a class 5 felony.

(5) As used in this section, unless the context otherwise requires:

(a) "Chop shop" means any building, lot, facility, or other structure or premise where:

(I) Any person or persons possess, receive, store, disassemble, or alter, including the alteration or concealment of any identifying feature or number, an unlawfully obtained motor vehicle or major component motor vehicle part for the purpose of using, selling, or disposing of the motor vehicle or major component motor vehicle part; or

(II) Two or more unlawfully obtained motor vehicles are present for the purpose of alteration, sale, or disposal; or

(III) Six or more unlawfully obtained major component motor vehicle parts from two or more motor vehicles are present for the purpose of alteration, sale, or disposal.

(b) "Major component motor vehicle part" means any of the following parts of a motor vehicle:

(I) The engine;

(II) The transmission;

(III) A front fender;

(IV) The hood;

(V) Any door allowing entrance to or egress from the passenger compartment of the vehicle;

(VI) The front or rear bumper;

(VII) A rear quarter panel;

(VIII) The deck lid, tailgate, or hatchback;

(IX) The trunk floor pan;

(X) The cargo box of a pickup truck;

(XI) The frame, or if the vehicle has a unitized body, the supporting structure or structures that serve as the frame;

(XII) The cab of a truck;

(XIII) The body of a passenger vehicle;

(XIV) An airbag or airbag assembly;

(XV) A wheel or tire; or

(XVI) Any other part of a motor vehicle that is comparable in design or function to any of the parts that have been listed, or that have been labeled with a unique traceable identification number, by the manufacturer of the motor vehicle or part.

(c) "Motor vehicle" means all vehicles of whatever description that are propelled by any power other than muscular power; except that "motor vehicle" does not include vehicles that run on rails.

(d) "Unlawfully obtained" means obtained by theft, fraud, or deceit or obtained without the permission of the owner.






Part 5 - Trespass, Tampering, and Criminal Mischief

§ 18-4-501. Criminal mischief

(1) A person commits criminal mischief when he or she knowingly damages the real or personal property of one or more other persons, including property owned by the person jointly with another person or property owned by the person in which another person has a possessory or proprietary interest, in the course of a single criminal episode.

(2) and (3) Repealed.

(4) Criminal mischief is:

(a) A class 3 misdemeanor when the aggregate damage to the real or personal property is less than three hundred dollars;

(b) A class 2 misdemeanor when the aggregate damage to the real or personal property is three hundred dollars or more but less than seven hundred fifty dollars;

(c) A class 1 misdemeanor when the aggregate damage to the real or personal property is seven hundred fifty dollars or more but less than one thousand dollars;

(d) A class 6 felony when the aggregate damage to the real or personal property is one thousand dollars or more but less than five thousand dollars;

(e) A class 5 felony when the aggregate damage to the real or personal property is five thousand dollars or more but less than twenty thousand dollars;

(f) A class 4 felony when the aggregate damage to the real or personal property is twenty thousand dollars or more but less than one hundred thousand dollars;

(g) A class 3 felony when the aggregate damage to the real or personal property is one hundred thousand dollars or more but less than one million dollars; and

(h) A class 2 felony when the aggregate damage to the real or personal property is one million dollars or more.



§ 18-4-502. First degree criminal trespass

A person commits the crime of first degree criminal trespass if such person knowingly and unlawfully enters or remains in a dwelling of another or if such person enters any motor vehicle with intent to commit a crime therein. First degree criminal trespass is a class 5 felony.



§ 18-4-503. Second degree criminal trespass

(1) A person commits the crime of second degree criminal trespass if such person:

(a) Unlawfully enters or remains in or upon the premises of another which are enclosed in a manner designed to exclude intruders or are fenced; or

(b) Knowingly and unlawfully enters or remains in or upon the common areas of a hotel, motel, condominium, or apartment building; or

(c) Knowingly and unlawfully enters or remains in a motor vehicle of another.

(2) Second degree criminal trespass is a class 3 misdemeanor, but:

(a) It is a class 2 misdemeanor if the premises have been classified by the county assessor for the county in which the land is situated as agricultural land pursuant to section 39-1-102 (1.6), C.R.S.; and

(b) It is a class 4 felony if the person trespasses on premises so classified as agricultural land with the intent to commit a felony thereon.

(3) Whenever a person is convicted of, pleads guilty or nolo contendere to, receives a deferred judgment or sentence for, or is adjudicated a juvenile delinquent for, a violation of paragraph (c) of subsection (1) of this section, the offender's driver's license shall be revoked as provided in section 42-2-125, C.R.S.



§ 18-4-504. Third degree criminal trespass

(1) A person commits the crime of third degree criminal trespass if such person unlawfully enters or remains in or upon premises of another.

(2) Third degree criminal trespass is a class 1 petty offense, but:

(a) It is a class 3 misdemeanor if the premises have been classified by the county assessor for the county in which the land is situated as agricultural land pursuant to section 39-1-102 (1.6), C.R.S.; and

(b) It is a class 5 felony if the person trespasses on premises so classified as agricultural land with the intent to commit a felony thereon.



§ 18-4-504.5. Definition of premises

As used in sections 18-4-503 and 18-4-504, "premises" means real property, buildings, and other improvements thereon, and the stream banks and beds of any nonnavigable fresh water streams flowing through such real property.



§ 18-4-505. First degree criminal tampering

Except as provided in sections 18-4-506.3 and 18-4-506.5, a person commits the crime of first degree criminal tampering if, with intent to cause interruption or impairment of a service rendered to the public by a utility or by an institution providing health or safety protection, he tampers with property of a utility or institution. First degree criminal tampering is a class 1 misdemeanor.



§ 18-4-506. Second degree criminal tampering

Except as provided in sections 18-4-506.3 and 18-4-506.5, a person commits the crime of second degree criminal tampering if he tampers with property of another with intent to cause injury, inconvenience, or annoyance to that person or to another or if he knowingly makes an unauthorized connection with property of a utility. Second degree criminal tampering is a class 2 misdemeanor.



§ 18-4-506.3. Tampering with equipment associated with oil or gas gathering operations - penalty

(1) Any person who in any manner knowingly destroys, breaks, removes, or otherwise tampers with or attempts to destroy, break, remove, or otherwise tamper with any equipment associated with oil or gas gathering operations commits a class 2 misdemeanor.

(2) Any person who in any manner, without the consent of the owner or operator, knowingly alters, obstructs, interrupts, or interferes with or attempts to alter, obstruct, interrupt, or interfere with the action of any equipment used or associated with oil or gas gathering operations commits a class 2 misdemeanor.



§ 18-4-506.5. Tampering with a utility meter - penalty

(1) Any person who connects any pipe, tube, stopcock, wire, cord, socket, motor, or other instrument or contrivance with any main, service pipe, or other medium conducting or supplying gas, water, or electricity to any building without the knowledge and consent of the person supplying such gas, water, or electricity commits a class 2 misdemeanor.

(2) Any person who in any manner alters, obstructs, or interferes with the action of any meter provided for measuring or registering the quantity of gas, water, or electricity passing through said meter without the knowledge and consent of the person owning said meter commits a class 2 misdemeanor.

(3) Nothing in this section shall be construed to apply to any licensed electrical or plumbing contractor while performing usual and ordinary services in accordance with recognized customs and standards.



§ 18-4-507. Defacing or destruction of written instruments

Every person who defaces or destroys any written instrument evidencing a property right, whether vested or contingent, with the intent to defraud commits a class 1 misdemeanor.



§ 18-4-508. Defacing, destroying, or removing landmarks, monuments, or accessories

(1) Any person who knowingly cuts, fells, alters, or removes any certain boundary tree knowing such is a boundary tree, monument, or other allowed landmark, to the damage of any person, or any person who intentionally defaces, removes, pulls down, injures, or destroys any location stake, side post, corner post, landmark, or monument, or any other legal land boundary monument in this state, designating or intending to designate the location, boundary, or name of any mining claim, lode, or vein of mineral, or the name of the discoverer or date of discovery thereof, commits a class 2 misdemeanor.

(2) Any person who knowingly removes or knowingly causes to be removed any public land survey monument, as defined by section 38-53-103 (18), C.R.S., or control corner, as defined in section 38-53-103 (6), C.R.S., or a restoration of any such monument or who knowingly removes or knowingly causes to be removed any bearing tree knowing such is a bearing tree or other accessory, as defined by section 38-53-103 (1), C.R.S., even if said person has title to the land on which said monument or accessory is located, commits a class 2 misdemeanor unless, prior to such removal, said person has caused a Colorado professional land surveyor to establish at least two witness corners or reference marks for each such monument or accessory removed and has filed or caused to be filed a monument record pursuant to article 53 of title 38, C.R.S.



§ 18-4-509. Defacing property - definitions

(1) (a) Any person who destroys, defaces, removes, or damages any historical monument commits the crime of defacing property.

(b) Any person who defaces or causes, aids in, or permits the defacing of public or private property without the consent of the owner by any method of defacement, including but not limited to painting, drawing, writing, or otherwise marring the surface of the property by use of paint, spray paint, ink, or any other substance or object, commits the crime of defacing property.

(c) (I) Any person who, with regard to a cave that is public property or the property of another, knowingly performs any of the following acts without the consent of the owner commits the crime of defacing property:

(A) Breaking or damaging any lock, fastening, door, or structure designed to enclose or protect any such cave;

(B) Defacing, damaging, or breaking from any part of such cave any cave resource; or

(C) Removing from such cave any cave resource.

(II) For purposes of this section:

(A) "Cave" means any naturally occurring void, cavity, recess, lava tube, or system of interconnected passages that occurs beneath the surface of the earth or within a cliff or ledge, including any cave resource therein, but not including any mine, tunnel, aqueduct, or other artificial excavation, and that is large enough to permit an individual to enter, regardless of whether the entrance is naturally formed or has been artificially created or enlarged. "Cave" includes any natural pit, sinkhole, or other feature that is an extension of the entrance.

(B) "Cave resource" includes any material or substance occurring naturally in caves, such as animal life, plant life, paleontological deposits, sediments, minerals, speleogens, and speleothems.

(B.5) "Juvenile" shall have the same meaning as set forth in section 19-1-103 (68), C.R.S.

(C) "Speleogen" means relief features on the walls, ceiling, or floor of any cave that are part of the surrounding rock, including, but not limited to, anastomoses, scallops, meander niches, petromorphs, and rock pendants in solution caves and similar features unique to volcanic caves.

(D) "Speleothem" means any natural mineral formation or deposit occurring in a cave, including, but not limited to, any stalactite, stalagmite, helictite, cave flower, flowstone, concretion, drapery, rimstone, or formation of clay or mud.

(2) (a) (I) Defacing property is a class 2 misdemeanor; except that:

(A) A second or subsequent conviction for the offense of defacing property is a class 1 misdemeanor and the court shall impose a mandatory minimum fine of seven hundred fifty dollars upon conviction; and

(B) If a person violates paragraph (b) of subsection (1) of this section twice or more within a period of six months, the damages caused by two or more of the violations may be aggregated and charged in a single count, in which event the violations so aggregated and charged shall constitute a single offense, and, if the aggregate damages are five hundred dollars or more, it is a class 1 misdemeanor and the court shall impose a mandatory minimum fine of seven hundred fifty dollars upon conviction.

(II) In sentencing a person who violates this section, the court has discretion to impose alternatives in sentencing as described in part 1 of article 1.3 of this title, including but not limited to restorative justice practices, as defined in section 18-1-901 (3)(o.5), or in the case of a juvenile offender, to impose restorative justice, as defined in section 19-1-103 (94.1), C.R.S.

(III) The court may suspend all or part of the mandatory minimum fine associated with a conviction under this section upon the offender's successful completion of any sentence alternative imposed by the court pursuant to subparagraph (II) of this paragraph (a).

(IV) Fifty percent of the fines collected pursuant to this paragraph (a) shall be credited to the highway users tax fund, created in section 43-4-201, C.R.S., and allocated and expended as specified in section 43-4-205 (5.5)(a), C.R.S., and fifty percent of the fines collected pursuant to this paragraph (a) shall be credited to the juvenile diversion cash fund created in section 19-2-303.5, C.R.S.; except that the fines collected pursuant to paragraph (c) of subsection (1) of this section shall be credited to the Colorado travel and tourism promotion fund created in section 24-49.7-106, C.R.S.

(b) Any person convicted of defacing property pursuant to paragraph (b) or (c) of subsection (1) of this section shall be ordered by the court to personally make repairs to any property damaged, or properties similarly damaged, if possible. If the property cannot be repaired, the court shall order a person convicted of defacing property to replace or compensate the owner for the damaged property but may, in the case of a violation of paragraph (b) of subsection (1) of this section, limit such compensation to two thousand five hundred dollars.

(c) Repealed.



§ 18-4-510. Defacing posted notice

Any person who knowingly mars, destroys, or removes any posted notice authorized by law commits a class 1 petty offense.



§ 18-4-511. Littering of public or private property

(1) Any person who deposits, throws, or leaves any litter on any public or private property or in any waters commits littering.

(2) It shall be an affirmative defense that:

(a) Such property is an area designated by law for the disposal of such material and the person is authorized by the proper public authority to so use the property; or

(b) The litter is placed in a receptacle or container installed on such property for that purpose; or

(c) Such person is the owner or tenant in lawful possession of such property, or he has first obtained written consent of the owner or tenant in lawful possession, or the act is done under the personal direction of said owner or tenant.

(3) (a) The term "litter" as used in this section means all rubbish, waste material, refuse, garbage, trash, debris, or other foreign substances, solid or liquid, of every form, size, kind, and description.

(b) The phrase "public or private property" as used in this section includes, but is not limited to, the right-of-way of any road or highway, any body of water or watercourse, including frozen areas or the shores or beaches thereof, any park, playground, or building, any refuge, conservation, or recreation area, and any residential, farm, or ranch properties or timberlands.

(4) Except as otherwise provided in sections 33-15-108 (2) and 42-4-1406, C.R.S., littering is a class 2 petty offense punishable, upon conviction, by a mandatory fine of not less than twenty dollars nor more than five hundred dollars upon a first conviction, by a mandatory fine of not less than fifty dollars nor more than one thousand dollars upon a second conviction, and by a mandatory fine of not less than one hundred dollars nor more than one thousand dollars upon a third or subsequent conviction.

(5) It is in the discretion of the court, upon the conviction of any person and the imposition of a fine under this section, to suspend any or all of the fine in excess of the mandatory minimum fine upon the condition that the convicted person gather and remove from specified public property or specified private property, with prior permission of the owner or tenant in lawful possession thereof, any litter found thereon, or upon the condition that the convicted person pick up litter at a time prescribed by and a place within the jurisdiction of the court for not less than eight hours upon a first conviction or for not less than sixteen hours upon a second or subsequent conviction.

(6) Whenever litter is thrown, deposited, dropped, or dumped from any motor vehicle in violation of this section, the operator of said motor vehicle is presumed to have caused or permitted the litter to be so thrown, deposited, dropped, or dumped therefrom.

(7) In addition to those law enforcement officers and agencies of this state and the political subdivisions thereof authorized to enforce this section, the officers of the Colorado state patrol and the district wildlife managers and other commissioned officers of the division of parks and wildlife are expressly authorized, empowered, and directed to enforce the provisions of this section.



§ 18-4-512. Abandonment of a motor vehicle

(1) Any person who abandons any motor vehicle upon a street, highway, right-of-way, or any other public property, or upon any private property without the express consent of the owner or person in lawful charge of that private property commits abandonment of a motor vehicle.

(2) To "abandon" means to leave a thing with the intention not to retain possession of or assert ownership over it. The intent need not coincide with the act of leaving.

(3) It is prima facie evidence of the necessary intent that:

(a) The motor vehicle has been left for more than seven days unattended and unmoved; or

(b) License plates or other identifying marks have been removed from the motor vehicle; or

(c) The motor vehicle has been damaged or is deteriorated so extensively that it has value only for junk or salvage; or

(d) The owner has been notified by a law enforcement agency to remove the motor vehicle, and it has not been removed within three days after notification.

(4) Abandonment of a motor vehicle is a class 3 misdemeanor.



§ 18-4-513. Criminal use of a noxious substance

(1) Any person who deposits on the land or in the building or vehicle of another, without his consent, any stink bomb or device, irritant, or offensive-smelling substance with the intent to interfere with another's use or enjoyment of the land, building, or vehicle commits a class 3 misdemeanor.

(2) It shall be an affirmative defense that a peace officer in the performance of his duties reasonably used a noxious substance.



§ 18-4-514. Use of photographs, video tapes, or films of property

Pursuant to section 13-25-130, C.R.S., photographs, video tapes, or films of property over which a person is alleged to have exerted unauthorized control or otherwise to have obtained unlawfully are competent evidence if the photographs, video tapes, or films are admissible into evidence under the rules of law governing the admissibility of photographs, video tapes, or films into evidence.



§ 18-4-515. Entry to survey property - exception to criminal trespass

(1) Effective July 1, 1992, no person shall be in violation of the trespass laws of this part 5 if the requirements of this section are met. The provisions of this section provide an exception to the trespass laws only and do not affect or supersede the provisions and requirements of articles 1 to 7 of title 38, C.R.S., concerning condemnation proceedings, notwithstanding any laws to the contrary.

(2) Any person who is licensed as a professional land surveyor pursuant to section 12-25-214, C.R.S., or who is under the direct supervision of such a person as an employee, agent, or representative, may enter public or private land to investigate and utilize boundary evidence and to perform boundary surveys if the notice requirement in this subsection (2) is met. The notice of the pending survey shall contain the identity of the party for whom the survey is being performed and the purpose for which the survey will be performed, the employer of the surveyor, the identity of the surveyor, the dates the land will be entered, the time, location, and timetable for such entry, the estimated completion date, the estimated number of entries that will be required, and a statement requesting the landowner to provide the surveyor with the name of each person who occupies the land as a tenant or lessee, whether on a permanent or a temporary basis. Nothing in this subsection (2) shall be deemed to confer liability upon a landowner who fails or refuses to provide such requested statement. At least fourteen days before the desired date of entry the professional land surveyor shall cause such notice to be given to the landowner by certified mail, return receipt requested, and by regular mail. Any landowner may waive the requirement that notice be given by certified mail, return receipt requested, and by regular mail. The waivers described in this subsection (2) may be given orally or in writing.

(3) If a landowner does not acknowledge receipt of the notice within fourteen days of such receipt, the professional land surveyor or other persons described in subsection (2) of this section shall have the right to enter the land pursuant to the specifications given in the notice. If a landowner acknowledges receipt of the notice within fourteen days of receipt, such landowner has the right to modify the time and other provisions of the surveyor's access, as long as such modifications do not unreasonably restrict completion of the survey.

(4) All persons described in subsection (2) of this section who enter land pursuant to and for a purpose described in this section shall carry upon their person at all times during entry and stay upon the land sufficient identification to identify themselves and their employer or principal, and shall present such identification upon request.

(5) Persons described in subsection (2) of this section shall be liable for actual damages caused during entry and stay upon a landowner's land. No professional land surveyor or person under such surveyor's direct supervision shall have a civil cause of action against a landowner or lessee for personal injury or property damage incurred while on the land for purposes consistent with those described in subsection (2) of this section, except when such damages and injury were willfully or deliberately caused by the landowner.



§ 18-4-516. Criminal operation of a device in motion picture theater

(1) A person who, while within a motion picture theater, knowingly operates an audiovisual recording function of a device for the purpose of recording a motion picture, while a motion picture is being exhibited, without the consent of the owner or lessee of the motion picture theater, commits the offense of criminal operation of a device in a motion picture theater.

(2) Criminal operation of a device in a motion picture theater is a class 1 misdemeanor.

(3) If a person operates or appears to operate an audiovisual recording function for the purpose of recording a motion picture in a motion picture theater, the owner or lessee of a facility in which a motion picture is being exhibited, or the authorized agent or employee of the owner of lessee, or any peace or police officer, acting in good faith and upon probable cause based upon reasonable grounds therefor, may detain and question such person, in a reasonable manner for the purpose of ascertaining whether the person is guilty of criminal operation of a device in motion picture theater. Such questioning of a person by the owner or lessee of a motion picture theater, or the authorized agent or employee of the owner or lessee, or peace or police officer does not render the owner or lessee of a motion picture theater, or the authorized agent or employee of the owner or lessee, or peace or police officer civilly or criminally liable for slander, false arrest, false imprisonment, malicious prosecution, or unlawful detention.

(4) This section does not prevent a lawfully authorized investigative, law enforcement, or intelligence-gathering employee or agent of the state or federal government, while operating within the scope of lawfully authorized investigative, protective, law enforcement, or intelligence-gathering activities, from operating an audiovisual recording function of a device in a motion picture theater.

(5) Nothing in this section prevents prosecution under any other provision of law providing for greater penalty.

(6) As used in this section:

(a) "Audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part thereof by means of any technology now known or hereafter developed.

(b) "Motion picture theater" means a movie theater, screening room, or other venue when used primarily for the exhibition of motion pictures.






Part 6 - Theft of Sound Recordings

§ 18-4-601. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Aggregate wholesale value" means the average wholesale value of lawfully manufactured and authorized sound or audio-visual recordings corresponding to the number of nonconforming recorded articles involved in the offense. Proof of the specific wholesale value of each nonconforming device shall not be required.

(1.3) "Article" means a tangible medium on which sounds, images, or both are recorded or otherwise stored, including an original phonograph record, disc, tape, audio or video cassette, wire, film, memory card, flash drive, hard drive, data storage device, or other medium now existing or developed later on which sounds, images, or both are or can be recorded or otherwise stored, or a copy or reproduction that duplicates, in whole or in part, the original.

(1.5) "Copyright" means the ownership rights that accrue to an owner and relate solely to the common law copyright accruing to such owner. The term "copyright" does not include a federal copyright, which inures to the benefit of owners pursuant to Public Law 92-140, as amended by Public Law 93-573, which became effective February 15, 1972. For the purposes of this part 6, no common law copyright shall exist for a period longer than fifty-six years after an original copyright accrues to an owner.

(1.7) "Manufacturer" means the person who actually makes a recording or causes a recording to be made. "Manufacturer" does not include a person who manufactures a medium upon which sounds or images can be recorded or stored, or who manufactures the cartridge or casing itself, unless such person actually makes the recording or causes the recording to be made.

(2) "Owner" means the person who owns the copyright on the original fixation of sounds embodied in the master phonograph record, master disc, master tape, master film, or other device used for reproducing sounds on phonograph records, discs, tapes, films, or other articles upon which sound is recorded and from which the transferred recorded sounds are directly derived.

(3) "Person" means any individual, firm, partnership, corporation, or association.



§ 18-4-602. Unlawful transfer for sale

(1) A person who knowingly and without the consent of the owner transfers any copyrighted sounds recorded on a phonograph record, video disc, wire, tape, film, or other article on which sounds are recorded with the intent to sell such article on which such sounds are so transferred or to cause the same to be sold for profit or to be used to promote the sale of any product commits unlawful transfer for sale.

(2) Unlawful transfer for sale is a class 6 felony.



§ 18-4-603. Unlawful trafficking in unlawfully transferred articles

(1) A person who knowingly, or who reasonably should have such knowledge, advertises, offers for sale or resale, sells or resells, distributes, or possesses for any of the purposes provided in this subsection (1) any article that has been transferred without consent of the owner as provided in section 18-4-602 commits unlawful trafficking in unlawfully transferred articles.

(2) Each act of unlawful trafficking in unlawfully transferred articles is a class 3 misdemeanor.



§ 18-4-604. Dealing in unlawfully packaged recorded articles

(1) A person who knowingly and for commercial advantage or private financial gain advertises, offers for sale or resale, sells or resells, transports, or possesses for any of the purposes provided in this subsection (1) any article on which sounds are recorded, the cover, box, jacket, or label of which does not clearly and conspicuously disclose the actual name and address of the manufacturer, commits dealing in unlawfully packaged recorded articles.

(2) Dealing in unlawfully packaged recorded articles is a class 1 misdemeanor. If the offense involves more than one hundred unlawfully packaged recorded articles or the offense is a second or subsequent offense, the court shall assess a fine of at least one thousand dollars.



§ 18-4-604.3. Unlawful recording of a live performance

(1) A person who, without the consent of the owner of the right to record a live performance, records or causes to be recorded the live performance on a phonograph record, compact disc, video disc, wire, tape, film, or other article on which a live performance is recorded with the intent to sell the article on which the live performance is recorded or to cause the same to be sold for profit or to be used to promote the sale of any product commits unlawful recording of a live performance.

(2) In the absence of a written agreement or law to the contrary, the performer or performers of a live performance are presumed to own the rights to record the live performance.

(3) For purposes of this section, a person who is authorized to maintain custody and control of business records that reflect whether the owner of the live performance consented to having the live performance recorded is a competent witness in a proceeding regarding the issue of consent.

(4) Unlawful recording of a live performance is a class 1 misdemeanor.

(5) As used in this section, "live performance" means a recitation, rendering, or playing of a series of images, musical, spoken, or other sounds, or a combination of images and sounds, in an audible sequence.



§ 18-4-604.7. Trafficking in unlawfully recorded live performance

(1) A person who knows or reasonably should know that an article has been recorded in violation of section 18-4-604.3 and advertises, offers for sale or resale, sells or resells, or distributes the article, or possesses the article for any of the said purposes, commits trafficking in an unlawfully recorded live performance.

(2) Each act of trafficking in an unlawfully recorded live performance is a class 1 misdemeanor.



§ 18-4-605. Applicability

(1) This part 6 shall not apply to:

(a) Any broadcaster who, in connection with or as part of a radio, television, or cable broadcast transmission or for the purpose of archival preservation, transfers any copyrighted sounds recorded on a sound recording;

(b) Any person who transfers copyrighted sounds in the home for personal use and without compensation for such transfer.

(2) This part 6 shall neither enlarge nor diminish the rights of the respective parties in a civil litigation concerning the subject matter of this part 6.



§ 18-4-606. Confiscation and disposition of items

(1) A law enforcement officer shall, upon discovery, confiscate all unlawfully labeled, transferred, or recorded articles possessed for the purposes of selling or distributing in violation of this part 6 and all equipment and components used or intended to be used to knowingly and unlawfully transfer, manufacture, or record articles for the purposes of selling or distributing in violation of this part 6.

(2) Notwithstanding any other provision of law, recorded articles and equipment and components that are confiscated pursuant to subsection (1) of this section are contraband and shall be delivered to the district attorney in the county in which the confiscation was made. Upon conviction of the person, the district attorney may request a court order for destruction of the recorded articles and a court order for distribution of the equipment and components. Upon conviction of the person and motion of the district attorney, the court shall order the recorded articles to be destroyed or otherwise disposed of if the court finds that the person claiming title to the recorded articles possessed the recorded articles for the purposes of selling or distributing in violation of this part 6. The court shall order the equipment and components distributed to a charitable or educational organization if the court finds that the person claiming title to the equipment possessed the equipment to record nonconforming articles for the purposes of selling or distributing in violation of this part 6.



§ 18-4-607. Restitution

Notwithstanding any other provision of law, upon conviction of a violation of this part 6, the convicted person shall be ordered to make restitution to the owner or lawful producer of the master sound or audio-visual recording, or to the trade association representing the owner or lawful producer who suffered injury resulting from the crime. The order of restitution shall be based on the aggregate wholesale value of lawfully manufactured and authorized recordings corresponding to the number of nonconforming recorded articles involved in the offense unless a greater value can be proven. The order of restitution shall also include investigative costs relating to the offense.






Part 7 - Theft of Cable Television Service

§ 18-4-701. Theft of cable service - definitions

(1) As used in this part 7, unless the context otherwise requires:

(a) "Cable operator" means any person who:

(I) Provides cable service over a cable system in which such person directly or through one or more affiliates owns a significant interest; or

(II) Controls or is responsible for the management and operation of such cable system through any arrangement.

(b) "Cable service" means:

(I) The one-way transmission to subscribers of a video programming service;

(II) Two-way interactive services delivered over a cable system;

(III) Subscriber interaction, if any, that is required for the selection or use of such video programming or interactive service.

(c) "Cable system" means a facility consisting of a set of closed transmission paths and associated signal operation, reception, and control equipment that is designed to provide cable service.

(2) A person commits theft of cable service if such person knowingly:

(a) Obtains cable service from a cable operator by trick, artifice, deception, use of an unauthorized device or decoder, or other means without authorization or with the intent to deprive such cable operator of lawful compensation for the services rendered;

(b) (I) Makes or maintains, without authority from or payment to a cable operator, a connection or connections, whether physical, electrical, mechanical, acoustical, or otherwise with any cable, wire, component, or other device used for the distribution of cable services.

(II) Notwithstanding subparagraph (I) of this paragraph (b), this paragraph (b) shall not include circumstances where a person has attached a wire or cable to extend service that the person has paid for or that has been authorized to an additional outlet, or where the cable operator has failed to disconnect a previously authorized cable service.

(c) Modifies, alters, or maintains a modification or alteration to a device installed or capable of being installed with the authorization of a cable operator, which modification or alteration is for the purpose of intercepting or receiving cable service carried by such cable operator without authority from or payment to such cable operator;

(d) Possesses without authority, with the intent to receive cable operator services without authorization from or payment to a cable operator, a device or printed circuit board designed in whole or in part to facilitate the following acts:

(I) To receive cable services offered for sale over a cable system; or

(II) To perform or facilitate the performance of any act set forth in paragraphs (a) to (c) of this subsection (2).

(e) Manufactures, imports into this state, distributes, sells, leases, or offers or advertises for sale or lease, with the intent to receive cable services or with the intent to promote the reception of cable services without payment or authorization from a cable operator, any device, printed circuit board, or plan or kit for a device or printed circuit board designed in whole or in part to facilitate the following acts:

(I) To receive any cable services offered for sale over a cable system; or

(II) To perform or facilitate the performance of any act set forth in paragraphs (a) to (c) of this subsection (2).

(f) Fails to return or surrender equipment used to receive cable service and provided by a cable operator, after such service has been terminated for any reason.

(3) This section does not apply to satellite dishes.

(4) Any person who violates this section commits a class 2 misdemeanor.



§ 18-4-702. Civil action - damages

(1) (a) A licensed or duly permitted cable operator may bring a civil action for damages against any person who commits civil theft of cable service.

(b) Civil theft of cable service is the willful or intentional commission of any act described in section 18-4-701 (2).

(c) No plaintiff that files an action pursuant to this section for theft of cable services shall be required to plead damages with particularity as a condition precedent for maintaining such an action.

(d) There is a rebuttable presumption that a violation of section 18-4-701 (2)(a) has occurred if there exists in the actual possession of the person a device that permits the reception of unauthorized cable services for which no payment has been made to a cable operator and no legitimate purpose exists.

(e) There is a rebuttable presumption that a violation of section 18-4-701 (2)(b) has occurred if cable service to the person's business or residential property was disconnected by a cable operator, notification of such action by certified mail was provided to such person, and a connection of such service exists at such person's business or residential property after the date of the disconnection.

(f) There is a rebuttable presumption that a violation of section 18-4-701 (2)(c) has occurred if the cable operator, as a matter of standard procedure:

(I) Places written warning labels on its converters or decoders explaining that tampering with such devices is a violation of law and a converter or decoder is found to have been tampered with, altered, or modified so as to allow the reception or interception of cable services without authority from or payment to a cable operator; or

(II) Seals its converters or decoders with a label or mechanical device and the label or device has been removed or broken.

(g) There is a rebuttable presumption that a violation of section 18-4-701 (2)(d) has occurred if a person possesses ten or more devices or printed circuit boards. If such rebuttable presumption is not overcome, the court shall find that such person committed civil theft of cable service willfully and for purposes of commercial advantage and shall increase the damages award in accordance with paragraph (a) of subsection (3) of this section.

(h) There is a rebuttable presumption that a violation of section 18-4-701 (2)(e) has occurred if the person, while engaging in any of the prohibited acts, made apparent to the buyer that the product would enable the buyer to obtain cable service without payment to a cable operator. If such rebuttable presumption is not overcome, the court shall find that such person committed civil theft of cable service willfully and for purposes of commercial advantage and shall increase the damages award in accordance with paragraph (a) of subsection (3) of this section.

(i) There is a rebuttable presumption that a violation of section 18-4-701 (2)(f) has occurred if a cable operator mailed by certified mail to the person, at the provided address, a written demand requesting the return of an operator-owned converter, decoder, or other device and the person failed to return said device or to make reasonable arrangements to do so within fifteen days after the date of such notice. Such reasonable arrangements may include requesting that the cable operator collect the equipment, subject to the cable operator's policies.

(2) In any civil action brought pursuant to this section, a cable operator shall be entitled, upon proof of civil theft of cable service, to recover the greater of the following amounts as damages:

(a) Four thousand dollars; or

(b) Three times the amount of any actual damages sustained.

(3) (a) Notwithstanding any provision of subsection (2) of this section to the contrary, a court may increase the award of damages in any civil action brought pursuant to this section by an amount of not more than fifty thousand dollars if such court finds that civil theft of cable service was committed willfully and for the purpose of commercial advantage.

(b) In any civil action described in paragraph (a) of this subsection (3), a cable operator need not prove that the final purchaser actually used the device, plan, kit, or printed circuit board without authorization from or payment to a cable operator.

(c) No attempt by a person to limit or shift legal liability in an action described in this subsection (3) by requiring purchasers to sign a disclaimer acknowledging their responsibility to report use of a device, plan, kit, or printed circuit board to a cable operator shall be effective, and any such disclaimer shall be void.

(d) (Deleted by amendment, L. 98, p. 830, § 57, effective August 5, 1998.)

(4) In any action for civil theft of cable service, the prevailing party shall be awarded reasonable attorney fees and direct costs incurred as a result of such theft, including, but not limited to, the costs of any investigation, disconnection or reconnection, service calls, employees, equipment, and expert witnesses and costs of the civil action.

(5) A cable operator may seek an injunction to enjoin or restrain a violation of this section and damages arising from such violation in the same action.



§ 18-4-703. Severability

If any provision of this part 7 or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect the other provisions or applications of this part 7 which can be given effect without the invalid provision or application, and to this end the provisions of this part 7 are declared to be severable.






Part 8 - Theft of Public Transportation Services






Article 5 - Offenses Involving Fraud

Part 1 - Forgery, Simulation, Impersonation, and Related Offenses

§ 18-5-101. Definitions

As used in sections 18-5-101 to 18-5-110, unless the context otherwise requires:

(1) "Complete written instrument" means one which purports to be a genuine written instrument fully drawn with respect to every essential feature thereof.

(1.5) "Document-making implement" means any implement or impression, including, but not limited to, a template or a computerized template or form, specially designed or primarily used for making identification documents, false identification documents, or another document-making implement.

(2) To "falsely alter" a written instrument means to change a written instrument without the authority of anyone entitled to grant such authority, whether it be in complete or incomplete form, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or any other means, so that such instrument in its thus altered form falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible maker.

(3) To "falsely complete" a written instrument means:

(a) To transform an incomplete written instrument into a complete one by adding, inserting, or changing matter without the authority of anyone entitled to grant that authority, so that the complete written instrument falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible maker; or

(b) To transform an incomplete written instrument into a complete one by adding or inserting materially false information or adding or inserting a materially false statement. A materially false statement is a false assertion that affects the action, conduct, or decision of the person who receives or is intended to receive the asserted information in a manner that directly or indirectly benefits the person making the assertion.

(4) To "falsely make" a written instrument means to make or draw a written instrument, whether complete or incomplete, which purports to be an authentic creation of its ostensible maker, but which is not, either because the ostensible maker is fictitious or because, if real, he did not authorize the making or the drawing thereof.

(5) "Forged instrument" means a written instrument which has been falsely made, completed, or altered.

(6) "Government" means the United States, any state, county, municipality, or other political unit, any department, agency, or subdivision of any of the foregoing, or any corporation or other entity established by law to carry out governmental functions.

(6.5) "Identification document" means a document made or issued by or under the authority of the United States government, a state, political subdivision of a state, a foreign government, political subdivision of a foreign government, an international governmental, or an international quasi-governmental organization which, when completed with information concerning a particular individual, is of a type intended or commonly accepted for the purpose of identification of individuals.

(7) "Incomplete written instrument" means one which contains some matter by way of content or authentication but which requires additional matter in order to render it a complete written instrument.

(7.5) "Produce" includes alter, authenticate, or assemble.

(8) "Utter" means to transfer, pass, or deliver, or attempt or cause to be transferred, passed, or delivered, to another person any written instrument, article, or thing.

(9) "Written instrument" means any paper, document, or other instrument containing written or printed matter or the equivalent thereof, used for purposes of reciting, embodying, conveying, or recording information, and any money, credit card, token, stamp, seal, badge, or trademark or any evidence or symbol of value, right, privilege, or identification, which is capable of being used to the advantage or disadvantage of some person.



§ 18-5-102. Forgery

(1) A person commits forgery, if, with intent to defraud, such person falsely makes, completes, alters, or utters a written instrument which is or purports to be, or which is calculated to become or to represent if completed:

(a) Part of an issue of money, stamps, securities, or other valuable instruments issued by a government or government agency; or

(b) Part of an issue of stock, bonds, or other instruments representing interests in or claims against a corporate or other organization or its property; or

(c) A deed, will, codicil, contract, assignment, commercial instrument, promissory note, check, or other instrument which does or may evidence, create, transfer, terminate, or otherwise affect a legal right, interest, obligation, or status; or

(d) A public record or an instrument filed or required by law to be filed or legally fileable in or with a public office or public servant; or

(e) A written instrument officially issued or created by a public office, public servant, or government agency; or

(f) Part of an issue of tokens, transfers, certificates, or other articles manufactured and designed for use in transportation fees upon public conveyances, or as symbols of value usable in place of money for the purchase of property or services available to the public for compensation; or

(g) Part of an issue of lottery tickets or shares designed for use in the lottery held pursuant to part 2 of article 35 of title 24, C.R.S.; or

(h) A document-making implement that may be used or is used in the production of a false identification document or in the production of another document-making implement to produce false identification documents.

(2) Forgery is a class 5 felony.

(3) Uttering a forged document to a peace officer shall create a presumption that the person intended to defraud such peace officer.



§ 18-5-104. Second degree forgery

(1) A person commits second degree forgery if, with intent to defraud, such person falsely makes, completes, alters, or utters a written instrument of a kind not described in section 18-5-102 or 18-5-104.5.

(2) Second degree forgery is a class 1 misdemeanor.



§ 18-5-104.5. Use of forged academic record

(1) A person commits use of a forged academic record if, with intent to seek employment or with intent to seek admission to a public or private institution of higher education in this state or for the purpose of securing a scholarship or other form of financial assistance from the institution itself or from other public or private sources of financial assistance, such person falsely makes, completes, alters, or utters a written instrument which is or purports to be, or is calculated to become or to represent if completed, a bona fide academic record of an institution of secondary or higher education.

(2) For purposes of this section:

(a) "Academic record" means a transcript, diploma, grade report, or similar document of an institution of secondary or higher education.

(b) "Financial assistance" means financial assistance for educational purposes, including, but not limited to, loans, scholarships, grants, fellowships, assistantships, work-study programs, or other forms of financial aid.

(3) Use of a forged academic record is a class 1 misdemeanor.



§ 18-5-105. Criminal possession of a forged instrument

A person commits a class 6 felony when, with knowledge that it is forged and with intent to use to defraud, such person possesses any forged instrument of a kind described in section 18-5-102.



§ 18-5-107. Criminal possession of second degree forged instrument

A person commits a class 2 misdemeanor, when, with knowledge that it is forged, and with intent to defraud, such person possesses any forged instrument of a kind covered by section 18-5-104.



§ 18-5-108. Merger of offenses

A person may not be convicted of both forgery and criminal possession of a forged instrument with respect to the same written instrument.



§ 18-5-109. Criminal possession of forgery devices

(1) A person commits criminal possession of forgery devices when:

(a) Such person makes or possesses with knowledge of its character any plate, die, or other device, apparatus, equipment, or article specifically designed for use in counterfeiting, unlawfully simulating, or otherwise forging written instruments or counterfeit marks; or

(b) Such person makes or possesses any device, apparatus, equipment, or article capable of or adaptable to a use specified in paragraph (a) of this subsection (1), with intent to use it, or to aid or permit another to use it, for purposes of forgery or the production of counterfeit marks; or

(c) Such person illegally possesses a genuine plate, die, or other device used in the production of written instruments or counterfeit marks, with intent to fraudulently use the same; or

(d) Such person unlawfully makes, produces, possesses, or utters a document-making implement knowing that such document-making implement may be used or is used in the production of a false identification document or counterfeit mark or another implement for the production of false identification documents or counterfeit marks.

(2) Criminal possession of forgery devices is a class 6 felony.

(3) As used in this section, "counterfeit mark" has the meaning set forth in section 18-5-110.5 (3)(a).



§ 18-5-110. Criminal simulation

(1) A person commits a criminal simulation, when:

(a) With intent to defraud, he makes, alters, or represents any object in such fashion that it appears to have an antiquity, rarity, source or authorship, ingredient, or composition which it does not in fact have; or

(b) With knowledge of its true character and with intent to use to defraud, he utters, misrepresents, or possesses any object made or altered as specified in paragraph (a) of this subsection (1).

(2) Criminal simulation is a class 1 misdemeanor.



§ 18-5-110.5. Trademark counterfeiting

(1) A person commits trademark counterfeiting if such person intentionally manufactures, displays, advertises, distributes, offers for sale, sells, or possesses with intent to sell or distribute marks, goods, or services that the person knows are, bear, or are identified by one or more counterfeit marks and has possession, custody, or control of more than twenty-five items bearing a counterfeit mark.

(2) (a) Trademark counterfeiting is:

(I) A class 2 misdemeanor if a person has not previously been convicted under this section and the violation involves fewer than one hundred items that are, bear, or are identified by a counterfeit mark or the total retail value of all goods or services that are, bear, or are identified by a counterfeit mark is less than one thousand dollars;

(II) A class 1 misdemeanor if:

(A) A person has one or more previous convictions under this section; or

(B) The violation involves one hundred or more items that are, bear, or are identified by a counterfeit mark or the total retail value of all goods or services that are, bear, or are identified by a counterfeit mark is one thousand dollars or more.

(b) In addition to the penalties specified in paragraph (a) of this subsection (2), any person convicted under this section shall be liable for a fine in an amount equal to three times the total retail value of all goods or services that bear or are identified by a counterfeit mark unless extenuating circumstances are shown by such person.

(c) The remedies provided in this section are in addition to, and not in lieu of, any other civil or criminal penalties or remedies provided by law.

(3) For purposes of this section:

(a) "Counterfeit mark" means a mark identical to or substantially indistinguishable from a trademark that, without the permission of the owner of the trademark, is:

(I) Affixed or designed to be affixed to, or displayed or otherwise associated with, goods; or

(II) Displayed in advertising for, or otherwise associated with, services.

(b) (I) "Retail value" means the counterfeiter's regular selling price for the goods or services that bear or are identified by a counterfeit mark.

(II) In the case of items bearing a counterfeit mark that are components of a finished product, "retail value" means the counterfeiter's regular selling price for the finished product.

(III) For purposes of subsection (2) of this section, the quantity or retail value of goods or services shall include the aggregate quantity or retail value of all marks, goods, and services that are, bear, or are identified by counterfeit marks.

(c) "Trademark" means any trademark registered under the laws of this state or of the United States.

(4) In a trial under this section, any state or federal certificate of registration of a trademark shall be prima facie evidence of the facts stated therein.



§ 18-5-111. Unlawfully using slugs

(1) A person commits unlawfully using slugs, if:

(a) With intent to defraud the vendor of property or a service sold by means of a coin machine, he knowingly inserts, deposits, or uses a slug in such machine or causes the machine to be operated by any other unauthorized means; or

(b) He makes, possesses, or disposes of a slug or slugs with intent to enable a person to use it or them fraudulently in a coin machine.

(2) "Coin machine" means a coin box, turnstile, vending machine, or other mechanical or electronic device or receptacle designed to receive a coin or bill of a certain denomination or token made for the purpose and, in return for the insertion or deposit thereof, to offer, to provide, to assist in providing, or to permit the acquisition of some property or some public or private service.

(3) "Slug" means any object or article which, by virtue of its size, shape, or any other quality, is capable of being inserted, deposited, or otherwise used in a coin machine as an improper but effective substitute for a genuine coin, bill, or token, and of thereby enabling a person to obtain without valid consideration the property or service sold through the machine.

(4) Unlawfully using slugs is a class 3 misdemeanor.



§ 18-5-112. Obtaining signature by deception

(1) A person commits obtaining signature by deception if, by deception and with intent to defraud or to acquire a benefit for himself or another, he causes another to sign or execute a written instrument.

(2) As used in this section, "by deception" means by knowingly:

(a) Creating or confirming another's impression which is false and which the deceiver does not believe to be true; or

(b) Failing to correct a false impression held by another which the deceiver previously has created or confirmed; or

(c) Preventing another from acquiring information pertinent to any matter material to a proper understanding of any transaction in which the signature of such person is procured.

(3) Obtaining signatures by deception is a class 2 misdemeanor.



§ 18-5-113. Criminal impersonation

(1) A person commits criminal impersonation if he or she knowingly:

(a) Assumes a false or fictitious identity or legal capacity, and in such identity or capacity he or she:

(I) Marries, or pretends to marry, or to sustain the marriage relation toward another without the connivance of the latter;

(II) Becomes bail or surety for a party in an action or proceeding, civil or criminal, before a court or officer authorized to take the bail or surety; or

(III) Confesses a judgment, or subscribes, verifies, publishes, acknowledges, or proves a written instrument which by law may be recorded, with the intent that the same may be delivered as true; or

(b) Assumes a false or fictitious identity or capacity, legal or other, and in such identity or capacity he or she:

(I) Performs an act that, if done by the person falsely impersonated, might subject such person to an action or special proceeding, civil or criminal, or to liability, charge, forfeiture, or penalty; or

(II) Performs any other act with intent to unlawfully gain a benefit for himself, herself, or another or to injure or defraud another.

(2) Criminal impersonation is a class 6 felony.

(3) For the purposes of subsection (1) of this section, using false or fictitious personal identifying information, as defined in section 18-5-901 (13), shall constitute the assumption of a false or fictitious identity or capacity.



§ 18-5-114. Offering a false instrument for recording

(1) A person commits offering a false instrument for recording in the first degree if, knowing that a written instrument relating to or affecting real or personal property or directly affecting contractual relationships contains a material false statement or material false information, and with intent to defraud, he presents or offers it to a public office or a public employee, with the knowledge or belief that it will be registered, filed, or recorded or become a part of the records of that public office or public employee.

(2) Offering a false instrument for recording in the first degree is a class 5 felony.

(3) A person commits offering a false instrument for recording in the second degree if, knowing that a written instrument relating to or affecting real or personal property or directly affecting contractual relationships contains a material false statement or material false information, he presents or offers it to a public office or a public employee, with the knowledge or belief that it will be registered, filed, or recorded or become a part of the records of that public office or public employee.

(4) Offering a false instrument for recording in the second degree is a class 1 misdemeanor.



§ 18-5-116. Controlled substances - inducing consumption by fraudulent means

(1) It is unlawful for any person, surreptitiously or by means of fraud, misrepresentation, suppression of truth, deception, or subterfuge, to cause any other person to unknowingly consume or receive the direct administration of any controlled substance, as defined in section 18-18-102 (5); except that nothing in this section shall diminish the scope of health care authorized by law.

(2) Any person who violates the provisions of this section commits a class 4 felony.






Part 2 - Fraud in Obtaining Property or Services

§ 18-5-205. Fraud by check - definitions - penalties

(1) As used in this section, unless the context otherwise requires:

(a) "Check" means a written, unconditional order to pay a sum certain in money, drawn on a bank, payable on demand, and signed by the drawer. "Check", for the purposes of this section only, also includes a negotiable order of withdrawal and a share draft.

(b) "Drawee" means the bank upon which a check is drawn or a bank, savings and loan association, or credit union on which a negotiable order of withdrawal or a share draft is drawn.

(c) "Drawer" means a person, either real or fictitious, whose name appears on a check as the primary obligor, whether the actual signature be that of himself or of a person authorized to draw the check on himself.

(d) "Insufficient funds" means a drawer has insufficient funds with the drawee to pay a check when the drawer has no checking account, negotiable order of withdrawal account, or share draft account with the drawee or has funds in such an account with the drawee in an amount less than the amount of the check plus the amount of all other checks outstanding at the time of issuance; and a check dishonored for "no account" shall also be deemed to be dishonored for "insufficient funds".

(e) "Issue". A person issues a check when he makes, draws, delivers, or passes it or causes it to be made, drawn, delivered, or passed.

(f) "Negotiable order of withdrawal" and "share draft" mean negotiable or transferable instruments drawn on a negotiable order of withdrawal account or a share draft account, as the case may be, for the purpose of making payments to third persons or otherwise.

(g) "Negotiable order of withdrawal account" means an account in a bank or savings and loan association and "share draft account" means an account in a credit union, on which payment of interest or dividends may be made on a deposit with respect to which the bank or savings and loan association or the credit union, as the case may be, may require the depositor to give notice of an intended withdrawal not less than thirty days before the withdrawal is made, even though in practice such notice is not required and the depositor is allowed to make withdrawal by negotiable order of withdrawal or share draft.

(2) Any person, knowing he has insufficient funds with the drawee, who, with intent to defraud, issues a check for the payment of services, wages, salary, commissions, labor, rent, money, property, or other thing of value, commits fraud by check.

(3) Fraud by check is:

(a) (Deleted by amendment, L. 2007, p. 1693, 8, effective July 1, 2007.)

(a.5) A class 1 petty offense if the fraudulent check was for the sum of less than fifty dollars or if the offender is convicted of fraud by check involving the issuance of two or more checks within a sixty-day period in the state of Colorado totaling less than fifty dollars in the aggregate;

(a.7) A class 3 misdemeanor if the fraudulent check was for the sum of fifty dollars or more but less than three hundred dollars or if the offender is convicted of fraud by check involving the issuance of two or more checks within a sixty-day period in the state of Colorado totaling fifty dollars or more but less than three hundred dollars in the aggregate;

(b) A class 2 misdemeanor if the fraudulent check was for the sum of three hundred dollars or more but less than seven hundred fifty dollars or if the offender is convicted of fraud by check involving the issuance of two or more checks within a sixty-day period in the state of Colorado totaling three hundred dollars or more but less than seven hundred fifty dollars in the aggregate;

(b.5) (Deleted by amendment, L. 2014.)

(c) A class 1 misdemeanor if the fraudulent check was for the sum of seven hundred fifty dollars or more but less than two thousand dollars or if the offender is convicted of fraud by check involving the issuance of two or more checks within a sixty-day period in the state of Colorado totaling seven hundred fifty dollars or more but less than two thousand dollars in the aggregate;

(d) A class 6 felony if the fraudulent check was for the sum of two thousand dollars or more or if the offender is convicted of fraud by check involving the issuance of two or more checks within a sixty-day period in the state of Colorado totaling two thousand dollars or more in the aggregate;

(e) A class 6 felony if the fraudulent check was drawn on an account which did not exist or which has been closed for a period of thirty days or more prior to the issuance of said check.

(4) Any person having acquired rights with respect to a check which is not paid because the drawer has insufficient funds shall have standing to file a complaint under this section, whether or not he is the payee, holder, or bearer of the check.

(5) Any person who opens a checking account, negotiable order of withdrawal account, or share draft account using false identification or an assumed name for the purpose of issuing fraudulent checks commits a class 2 misdemeanor.

(6) If deferred prosecution is ordered, the court as a condition of supervision shall require the defendant to make restitution on all checks issued by the defendant that are unpaid as of the date of commencement of the supervision in addition to other terms and conditions appropriate for the treatment or rehabilitation of the defendant.

(7) A bank, savings and loan association, or credit union is not civilly or criminally liable for releasing information relating to the drawer's account to a sheriff, deputy sheriff, undersheriff, police officer, agent of the Colorado bureau of investigation, division of gaming investigator, division of lottery investigator, parks and outdoor recreation officer, Colorado wildlife officer, district attorney, assistant district attorney, deputy district attorney, or authorized investigator for a district attorney or the attorney general investigating or prosecuting a charge under this section.

(8) This section does not relieve the prosecution from the necessity of establishing the required culpable mental state. However, for purposes of this section, the issuer's knowledge of insufficient funds is presumed, except in the case of a postdated check or order, if:

(a) He has no account upon which the check or order is drawn with the bank or other drawee at the time he issues the check or order; or

(b) He has insufficient funds upon deposit with the bank or other drawee to pay the check or order, on presentation within thirty days after issue.

(9) Restitution for offenses described in this section may be collected as a condition of pretrial diversion by a district attorney, an employee of a district attorney's office, or a person under contract with a district attorney's office. Such collection is governed by the provisions of article 18.5 of title 16, C.R.S., and is not the collection of a debt.



§ 18-5-206. Defrauding a secured creditor or debtor

(1) If a person, with intent to defraud a creditor by defeating, impairing, or rendering worthless or unenforceable any security interest, sells, assigns, transfers, conveys, pledges, encumbers, conceals, destroys, or disposes of any collateral subject to a security interest, the person commits:

(a) (Deleted by amendment, L. 2007, p. 1694, 9, effective July 1, 2007.)

(b) A class 1 petty offense if the value of the collateral is less than fifty dollars;

(b.5) (Deleted by amendment, L. 2014.)

(c) A class 3 misdemeanor if the value of the collateral is fifty dollars or more but less than three hundred dollars;

(d) A class 2 misdemeanor if the value of the collateral is three hundred dollars or more but less than seven hundred fifty dollars;

(e) A class 1 misdemeanor if the value of the collateral is seven hundred fifty dollars or more but less than two thousand dollars;

(f) A class 6 felony if the value of the collateral is two thousand dollars or more but less than five thousand dollars;

(g) A class 5 felony if the value of the collateral is five thousand dollars or more but less than twenty thousand dollars;

(h) A class 4 felony if the value of the collateral is twenty thousand dollars or more but less than one hundred thousand dollars;

(i) A class 3 felony if the value of the collateral is one hundred thousand dollars or more but less than one million dollars; and

(j) A class 2 felony if the value of the collateral is one million dollars or more.

(2) If a creditor, with intent to defraud a debtor, sells, assigns, transfers, conveys, pledges, buys, or encumbers a promissory note or contract signed by the debtor, the creditor commits:

(a) (Deleted by amendment, L. 2007, p. 1694, 9, effective July 1, 2007.)

(b) A class 1 petty offense if the amount owing on the note or contract is less than fifty dollars;

(b.5) (Deleted by amendment, L. 2014.)

(c) A class 3 misdemeanor if the amount owing on the note or contract is fifty dollars or more but less than three hundred dollars;

(d) A class 2 misdemeanor if the amount owing on the note or contract is three hundred dollars or more but less than seven hundred fifty dollars;

(e) A class 1 misdemeanor if the amount owing on the note or contract is seven hundred fifty dollars or more but less than two thousand dollars;

(f) A class 6 felony if the amount owing on the note or contract is two thousand dollars or more but less than five thousand dollars;

(g) A class 5 felony if the amount owing on the note or contract is five thousand dollars or more but less than twenty thousand dollars;

(h) A class 4 felony if the amount owing on the note or contract is twenty thousand dollars or more but less than one hundred thousand dollars;

(i) A class 3 felony if the amount owing on the note or contract is one hundred thousand dollars or more but less than one million dollars; and

(j) A class 2 felony if the amount owing on the note or contract is one million dollars or more.



§ 18-5-207. Purchase on credit to defraud

A person who purchases any personal property on credit and thereafter, before paying for it, sells, hypothecates, pledges, or disposes of it with intent to defraud the seller or vendor commits a class 2 misdemeanor.



§ 18-5-208. Dual contracts to induce loan

It is a class 3 misdemeanor for any person to knowingly make, issue, deliver, or receive dual contracts for the purchase or sale of real property. The term "dual contracts", either written or oral, means two separate contracts concerning the same parcel of real property, one of which states the true and actual purchase price and one of which states a purchase price in excess of the true and actual purchase price, and is used, or intended to be used, to induce persons to make a loan or a loan commitment on such real property in reliance upon the stated inflated value.



§ 18-5-209. Issuing a false financial statement - obtaining a financial transaction device by false statements

(1) A person commits issuing a false financial statement if, with intent to defraud, he:

(a) Knowingly makes or utters a written instrument which purports to describe the financial condition or ability to pay of himself or another person and which is false in some material respect and reasonably relied upon; or

(b) Represents in writing that a written instrument purporting to describe another person's financial condition or ability to pay as of a prior date is accurate with respect to that person's current financial condition or ability to pay, knowing the instrument to be materially false in that respect and reasonably relied upon.

(2) Issuing a false financial statement is a class 2 misdemeanor.

(3) A person commits issuing a false financial statement for purposes of obtaining a financial transaction device, as defined in section 18-5-701 (3), if, with intent to defraud, upon filing an application for a financial transaction device with an issuer, he knowingly makes or causes to be made a false statement or report, which is false in some material respect and reasonably relied upon, relative to his name, occupation, financial condition, assets, or liabilities or willfully and substantially overvalues any assets or willfully omits or substantially undervalues any indebtedness for the purpose of influencing the issuer to issue a financial transaction device.

(4) Issuing a false financial statement for purposes of obtaining a financial transaction device when such device is used to obtain property or services or money is a class 1 misdemeanor.

(5) Issuing two or more false financial statements for purposes of obtaining two or more financial transaction devices when such devices are used to obtain property or services or money is a class 6 felony.



§ 18-5-210. Receiving deposits in a failing financial institution

A person commits a class 6 felony if, as an officer, manager, or other person participating in the direction of a financial institution, he knowingly receives or permits the receipt of a deposit or investment, knowing that the institution is insolvent. A financial institution is insolvent within the meaning of this section when from any cause it is unable to pay its obligations in the ordinary or usual course of business or its liabilities exceed its assets.



§ 18-5-211. Insurance fraud - definitions

(1) A person commits insurance fraud if the person does any of the following:

(a) With an intent to defraud presents or causes to be presented in written, verbal, or digital form an application or request for the issuance, modification, or renewal of an insurance policy, which application or request, or documentation in support of such application or request, contains false material information or withholds material information that is requested by the insurer and results in the issuance of an insurance policy or insurance coverage for the applicant or another;

(b) With an intent to defraud presents or causes to be presented any insurance claim, which claim contains false material information or withholds material information;

(c) With an intent to defraud causes or participates, or purports to be involved, in a vehicular collision, or any other vehicular accident, for the purpose of presenting any false or fraudulent insurance claim;

(d) With an intent to defraud presents or causes to be presented an insurance claim where the loss or damage claimed occurred outside of the period of time that coverage was in effect for the applicable contract of insurance or policy unless otherwise permitted under the contract of insurance or policy; or

(e) With an intent to defraud presents or causes to be presented any written, verbal, or digital material or statement as part of, in support of or in opposition to, a claim for payment or other benefit pursuant to an insurance policy, knowing that the material or statement contains false material information or withholds material information.

(2) A person commits insurance fraud if he or she knowingly moves, diverts, or misappropriates premium funds belonging to an insurer or unearned premium funds belonging to an insured or applicant for insurance from a trust or other account without the authorization of the owner of the funds or other lawful justification.

(3) A person commits insurance fraud if he or she with an intent to defraud makes, alters, presents, or causes to be presented a certificate or other evidence of the existence of insurance in any form that contains false material information or omits material information.

(4) Insurance fraud committed in violation of paragraph (a) of subsection (1) of this section is a class 1 misdemeanor. Insurance fraud committed in violation of paragraphs (b) to (e) of subsection (1) of this section or subsection (2) or (3) of this section is a class 5 felony.

(5) The commissioner of insurance shall revoke the license to conduct business in this state of any licensed insurance producer under article 2 of title 10, C.R.S., who is convicted of any provision under this section.

(6) No provision of this article 5 may be interpreted to supersede, limit, abrogate, or impair the ability of the prosecuting authority to concurrently bring charges for any other state criminal offense that is otherwise applicable in addition to any offenses described by this section.

(7) As used in this section, unless the context otherwise requires:

(a) "Claim" means a demand for money, property, or services pursuant to a contract of insurance as well as any documentation in support of such claim whether submitted contemporaneously with the claim or at a different time. A claim and any supporting information may be in written, verbal, or digital form.

(b) "Insurance" has the same meaning as defined in section 10-1-102 (12), C.R.S.

(c) "Insurance producer" has the same meaning as defined in section 10-2-103 (6), C.R.S.

(d) "Insurer" has the same meaning as defined in section 10-1-102 (13), C.R.S.

(e) "Material information" is a statement or assertion directly pertaining to an application for insurance or an insurance claim that a reasonable person making such an assertion knows or should know will affect the action, conduct, or decision of the person who receives or is intended to receive the asserted information in a manner that would directly or indirectly benefit the person making the assertion.






Part 3 - Fraudulent and Deceptive Sales and Business Practices

§ 18-5-301. Fraud in effecting sales

(1) A person commits a class 2 misdemeanor if, in the course of business, he knowingly:

(a) Uses or possesses for use a false weight or measure, or any other device for falsely determining or recording any quality or quantity; or

(b) Sells, offers, or exposes for sale or delivers less than the represented quantity of any commodity or service; or

(c) Takes or attempts to take more than the represented quantity of any commodity or service when as buyer he furnishes the weight or measure; or

(d) Sells, offers, or exposes for sale an adulterated or mislabeled commodity. "Adulterated" means varying from the standard of composition or quality prescribed by or pursuant to any statute of the state of Colorado or the United States providing criminal penalties for such variance, or set by established commercial usage. "Mislabeled" means varying from the standard of truth or disclosure in labeling prescribed or pursuant to any statute of the state of Colorado or the United States providing criminal penalties for such variance, or set by established commercial usage; or

(e) Makes a false or misleading statement in any advertisement addressed to the public or to a substantial segment thereof for the purpose of promoting the purchase or sale of property or services.

(f) Repealed.



§ 18-5-302. Unlawful activity concerning the selling of land

(1) Any person who, after once selling, bartering, or disposing of any land, or executing any bond or agreement for sale of any land, again sells, barters, or disposes of the same tract of land or any part thereof, or executes any bond or agreement to sell or barter or dispose of the same land or any part thereof, to any other person, with intent to defraud, commits selling land twice. Selling land twice is a class 5 felony.

(2) Any person who knowingly makes a false representation as to the existence of an ownership interest in land which he has as a seller or which his principal has, and which is relied upon, commits a class 6 felony.

(3) A person who signs a lien waiver for a construction loan under section 38-22-119, C.R.S., and knowingly fails to timely pay any debts resulting from a construction agreement covered by the waiver commits a class 1 misdemeanor, unless there is a bona fide dispute as to the existence or amount of the debt.



§ 18-5-303. Bait advertising

(1) A person commits bait advertising if, in any manner, including advertising or any other means of communication, he offers property or services as part of a scheme or plan, with the intent, plan, or purpose not to sell or provide the advertised property or services at all, or not at the price at which he offered them, or not in a quantity sufficient to meet the reasonable expected public demand, unless the quantity is specifically stated in the advertisement.

(2) It shall be an affirmative defense that a television or radio broadcasting station or a publisher or printer of a newspaper, magazine, or other form of printed advertising which broadcasted, published, or printed a false advertisement prohibited by section 18-5-301 (1)(e) or a bait advertisement prohibited by subsection (1) of this section or a telephone company which furnished service to a subscriber did so without knowledge of the advertiser's or subscriber's intent, plan, or purpose.

(3) Bait advertising is a class 2 misdemeanor.



§ 18-5-304. False statements as to circulation

It is a class 1 petty offense for any person engaged in the publication of any newspaper, magazine, periodical, or other advertising medium published in the state of Colorado or for any employee of any such publisher knowingly to make any statement concerning the circulation of the newspaper, magazine, periodical, or other advertising medium which is untrue or misleading where such publisher fixes his charges for advertising space in the publication on the amount of its circulation.



§ 18-5-305. Identification number - altering - possession

(1) A person commits the crime of altering identification number if, with intent that identification of an article be hindered or prevented, he obscures an identification number or in the course of business he sells, offers for sale, leases, or otherwise disposes of an article knowing that an identification number thereon is obscured.

(2) "Identification number" means a serial or motor number placed by the manufacturer upon an article as a permanent individual identifying mark.

(3) "Obscure" means to destroy, remove, alter, conceal, or deface so as to render illegible by ordinary means of inspection.

(4) Possession of an article on which an identification number is obscured is prima facie evidence that the person possessing it obscured the number with intent to hinder or prevent identification of the article, and that he knows that the identification number is obscured, unless, prior to his arrest or the issuance of a warrant for a search of the premises where the article is kept, whichever is earlier, he reports possession of the article to the police or other appropriate law enforcement agency.

(5) Altering identification number is a class 3 misdemeanor.



§ 18-5-307. Fee paid to private employment agencies

(1) As used in this section:

(a) "Applicant" means any person applying to a private employment agency in order to secure employment with any person, firm, association, or corporation other than the private employment agency.

(b) "Employment" means every character of service rendered or to be rendered for wages, salary, commission, or other form of remuneration.

(b.5) "Fee-paid position" means a position of employment which is available to an applicant where no fee or cost accrues to the applicant as a condition of obtaining such position.

(c) (I) "Private employment agency" means any nongovernmental person, firm, association, or corporation which secures or attempts to secure employment, arranges an interview between an applicant and a specific employer other than itself, or, by any form of advertising or representation, holds itself out to a prospective applicant as able to secure employment for the applicant with any person, firm, association, or corporation other than itself, or engages in employment counseling and in connection therewith supplies or represents that it is able to supply employers or available jobs, where an applicant may become liable for the payment of a fee, either directly or indirectly.

(II) "Private employment agency" also means any nongovernmental person, firm, association, or corporation which provides a list of potential employers or available jobs in a publication, if the primary purpose of the publication, as represented by the provider, is to enable applicants to find employment or to list available jobs and if the applicant is charged more than twenty dollars within any period of time of thirty days or less for access to the publication or revisions or updates thereof, unless the listings of all jobs in the publication are initiated by employers rather than the provider.

(2) Any fee paid by an applicant to a private employment agency shall be by written contractual agreement which includes specific provisions for refunds and extended payment options. The exclusion of said options from the contractual agreement shall be explicitly stated in said agreement.

(3) No fee shall be charged by a private employment agency until an applicant is placed in employment.

(4) In the event employment terminates for any reason within one hundred calendar days, an applicant shall not be required to pay a fee to a private employment agency in excess of one percent of the total fee for each calendar day elapsed between the beginning and termination of employment. For purposes of this subsection (4), the amount of the total fee shall be based on the actual gross income earned, annualized in accordance with the contractual fee schedule.

(5) In the event employment terminates for any reason within one hundred calendar days, a private employment agency shall refund any portion of a fee paid by an applicant in excess of the limits specified in subsection (4) of this section. Such a refund shall be made in full within seven calendar days of said agency's receipt of written notification of the termination of employment; except that, if it has not been determined within that period of time that the instrument used to pay the fee is backed by sufficient funds, the refund is due upon such determination. If a refund is not made when due, the private employment agency is liable to the applicant for the refund due plus an additional sum equal to the amount of the refund.

(5.5) It shall be unlawful for any private employment agency knowingly to do or cause to be done any of the following:

(a) Send an applicant to any fictitious job or position or make any false representation concerning the availability of employment;

(b) Send an applicant to any place where a strike or lockout exists or is impending without notifying the applicant of the circumstances;

(c) Conspire or arrange with any employer to secure the discharge of an employee or give or receive any gratuity or divide or share with an employer any fee, charge, or remuneration received from any applicant for employment;

(d) Circulate or publish, by advertisement or otherwise, any false statements or representations to persons seeking employment or to employers seeking employees;

(e) Fail to refund fees to an applicant where such refund is due pursuant to subsection (5) of this section;

(f) Advertise or represent the availability of fee-paid positions where no cost accrues to the applicant if hired in such a manner as to confuse such position with other available positions which are not available on a fee-paid basis;

(g) Advertise or represent that an available position is available on a free or no fee basis or otherwise indicate that no charge or cost accrues to anyone when in fact the employer is obligated to pay a fee contingent upon the acceptance of employment of the applicant;

(h) Advertise for any position, including personnel for its own staff, without identifying in the advertisement that it is a private employment agency.

(6) A private employment agency or any employee of such agency commits a misdemeanor if said agency or employee knowingly violates any provision of this section. An agency found guilty of such a crime shall be subject to a fine of not more than one thousand dollars per conviction, and any employee of such agency found directly responsible for committing acts in violation of this section shall be subject to a fine of not more than one thousand dollars, or by imprisonment for not more than one year in the county jail, or by both such fine and imprisonment.

(7) A private employment agency which has been convicted of a misdemeanor pursuant to this article, or any person connected therewith pursuant to paragraph (c) of subsection (1) of this section prior to conducting business in this state after such conviction, regardless of how classified as person, firm, association, or corporation, shall file with the department of labor and employment a cash or corporate surety bond in the sum of twenty thousand dollars. Such bond shall be executed by the private employment agency as principal and by a surety company authorized to do business in this state. Said private employment agency shall maintain such bond in effect as long as it conducts business in this state. Any person who suffers loss or damage as the result of a violation of this article, including any person who is owed a refund or any part thereof pursuant to subsections (4) and (5) of this section, may recover against the bond to the extent of the loss or damage suffered. A surety on any bond filed under the provisions of this section shall be released therefrom after such surety serves written notice thereof to the department of labor and employment at least sixty days prior to such release. Said release shall not discharge or otherwise affect any claim for loss or damage which occurred while said bond was in effect or which occurred under any contract executed during any period of time when said bond was in effect, except when another bond is filed in a like amount and provides indemnification for any such loss. The sole responsibilities of the department of labor and employment under this subsection (7) shall be to serve as a repository of bonds filed pursuant to this subsection (7) and to notify the district attorney in the county in which a private employment agency is located when the department of labor and employment receives written notice from a surety seeking release from a bond that has been filed with the department of labor and employment by said private employment agency pursuant to this subsection (7). A private employment agency that violates the provisions of this section with regard to any three or more different applicants in any one-year period shall be deemed a class 1 public nuisance and shall be subject to the provisions of part 3 of article 13 of title 16, C.R.S. Any surety bond filed by such agency shall be forfeited and the proceeds distributed as provided in section 16-13-311, C.R.S.



§ 18-5-308. Electronic mail fraud

(1) A person commits electronic mail fraud if he or she violates any provision of 18 U.S.C. sec. 1037 (a).

(2) This section shall not apply to a provider of internet access service, as defined in 47 U.S.C. sec. 231, who does not initiate the commercial electronic mail message.

(3) Electronic mail fraud is a class 2 misdemeanor; except that a second or subsequent offense within two years is a class 1 misdemeanor.



§ 18-5-309. Money laundering - illegal investments - penalty - definitions

(1) A person commits money laundering if he or she:

(a) Conducts or attempts to conduct a financial transaction that involves money or any other thing of value that he or she knows or believes to be the proceeds, in any form, of a criminal offense:

(I) With the intent to promote the commission of a criminal offense; or

(II) With knowledge or a belief that the transaction is designed in whole or in part to:

(A) Conceal or disguise the nature, location, source, ownership, or control of the proceeds of a criminal offense; or

(B) Avoid a transaction reporting requirement under federal law;

(b) Transports, transmits, or transfers a monetary instrument or moneys:

(I) With the intent to promote the commission of a criminal offense; or

(II) With knowledge or a belief that the monetary instrument or moneys represent the proceeds of a criminal offense and that the transportation, transmission, or transfer is designed, in whole or in part, to:

(A) Conceal or disguise the nature, location, source, ownership, or control of the proceeds of a criminal offense; or

(B) Avoid a transaction reporting requirement under federal law; or

(c) Intentionally conducts a financial transaction involving property that is represented to be the proceeds of a criminal offense, or involving property that the person knows or believes to have been used to conduct or facilitate a criminal offense, to:

(I) Promote the commission of a criminal offense;

(II) Conceal or disguise the nature, location, source, ownership, or control of property that the person believes to be the proceeds of a criminal offense; or

(III) Avoid a transaction reporting requirement under federal law.

(2) Money laundering is a class 3 felony.

(3) As used in this section, unless the context otherwise requires:

(a) "Conducts or attempts to conduct a financial transaction" includes, but is not limited to, initiating, concluding, or participating in the initiation or conclusion of a transaction.

(b) "Financial transaction" means a transaction involving:

(I) The movement of moneys by wire or other means;

(II) One or more monetary instruments;

(III) The transfer of title to any real property, vehicle, vessel, or aircraft; or

(IV) The use of a financial institution.

(c) "Monetary instrument" means:

(I) Coin or currency of the United States or any other country; a traveler's check; a personal check; a bank check; a cashier's check; a money order; a bank draft of any country; or gold, silver, or platinum bullion or coins;

(II) An investment security or negotiable instrument in bearer form or in other form such that title passes upon delivery; or

(III) A gift card or other device that is the equivalent of money and can be used to obtain cash, property, or services.

(d) "Represent" includes, but is not limited to, the making of a representation by a peace officer, a federal officer, or another person acting at the direction of, or with the approval of, a peace officer or federal officer.

(e) "Transaction" includes a purchase, sale, loan, pledge, gift, transfer, delivery, or other disposition and, with respect to a financial institution, includes a deposit; a withdrawal; a transfer between accounts; an exchange of currency; a loan; an extension of credit; a purchase or sale of any stock, bond, certificate of deposit, or other monetary instrument; the use of a safe deposit box; or any other payment, transfer, or delivery by, through, or to a financial institution by whatever means.






Part 4 - Bribery and Rigging of Contests

§ 18-5-401. Commercial bribery and breach of duty to act disinterestedly

(1) A person commits a class 6 felony if he solicits, accepts, or agrees to accept any benefit as consideration for knowingly violating or agreeing to violate a duty of fidelity to which he is subject as:

(a) Agent or employee; or

(b) Trustee, guardian, or other fiduciary; or

(c) Lawyer, physician, accountant, appraiser, or other professional adviser; or

(d) Officer, director, partner, manager, or other participant in the direction of the affairs of an incorporated or unincorporated association; or

(e) Duly elected or appointed representative or trustee of a labor organization or employee welfare trust fund; or

(f) Arbitrator or other purportedly disinterested adjudicator or referee.

(2) A person who holds himself out to the public as being engaged in the business of making disinterested selection, appraisal, or criticism of commodities, property, or services commits a class 6 felony if he knowingly solicits, accepts, or agrees to accept any benefit to alter, modify, or change his selection, appraisal, or criticism.

(3) A person commits a class 6 felony if he confers or offers or agrees to confer any benefit the acceptance of which would be a felony under subsections (1) and (2) of this section.



§ 18-5-402. Rigging publicly exhibited contests

(1) A person commits a class 3 misdemeanor if, with the intent to prevent a publicly exhibited or advertised contest from being conducted in accordance with the rules and usages purporting to govern it, he:

(a) Confers or offers or agrees to confer any benefit upon, or threatens any detriment to a participant, official, or other person associated with the contest or exhibition; or

(b) Tampers with any person, animal, or thing; or

(c) Knowingly solicits, accepts, or agrees to accept any benefit the conferring of which is prohibited by paragraph (a) of this subsection (1).

(2) A person commits a class 3 misdemeanor if he knowingly engages in, sponsors, produces, judges, or otherwise participates in a publicly exhibited or advertised contest knowing that the contest is not being conducted in compliance with the rules and usages purporting to govern it, by reason of conduct prohibited by this section.



§ 18-5-403. Bribery in sports

(1) As used in this section:

(a) "Sports contest" means any professional or amateur sport or athletic game, race, or contest viewed by the public.

(b) "Sports participant" means any person who participates or expects to participate in a sports contest as a player, contestant, or member of a team, or as a coach, manager, trainer, owner, or other person directly associated with a player, contestant, team, or entry.

(c) "Sports official" means any person who acts or expects to act in a sports contest as an umpire, referee, judge, or otherwise to officiate at a sports contest.

(2) A person commits bribery in sports if:

(a) He confers, or offers or agrees to confer, any benefit upon or threatens any detriment to a sports participant with intent to influence him not to give his best efforts in a sports contest; or

(b) He confers, or offers or agrees to confer, any benefit upon or threatens any detriment to a sports official with intent to influence him to perform his duties improperly; or

(c) Being a sports participant, he knowingly accepts, agrees to accept, or solicits any benefit from another person upon an understanding that he will thereby be influenced not to give his best efforts in a sports contest; or

(d) Being a sports official, he knowingly accepts, agrees to accept, or solicits any benefit from another person upon an understanding that he will perform his duties improperly; or

(e) With intent to influence the outcome of a sports contest, he tampers with any sports participant, sports official, or any animal or equipment or other thing involved in the conduct or operation of a sports contest in a manner contrary to the rules and usages purporting to govern such a contest.

(3) Bribery in sports is a class 6 felony.






Part 5 - Offenses Relating to the Uniform Commercial Code

§ 18-5-501. Definitions

The definitions set forth in the "Uniform Commercial Code", title 4, C.R.S., shall apply to sections 18-5-502 to 18-5-511.



§ 18-5-502. Failure to pay over assigned accounts

Where, under the terms of an assignment of an account, as defined in section 4-9-102 (a)(2), C.R.S., the assignor, being permitted to collect the proceeds from the debtor, is to pay over to the assignee any of the proceeds and, after collection thereof, the assignor willfully and wrongfully fails to pay over to the assignee the proceeds amounting to one thousand dollars or more, the person commits a class 5 felony. Where the amount of the proceeds withheld by the assignor is less than one thousand dollars, the person commits a class 1 misdemeanor.



§ 18-5-504. Concealment or removal of secured property

If a person who has given a security interest in personal property, as security interest is defined in section 4-1-201 (b)(35), C.R.S., or other person with actual knowledge of the security interest, during the existence of the security interest, knowingly conceals or removes the encumbered property from the state of Colorado without written consent of the secured creditor, the person commits a class 5 felony where the value of the property concealed or removed is one thousand dollars or more. Where the value of the property concealed or removed is less than one thousand dollars, the person commits a class 1 misdemeanor.



§ 18-5-505. Failure to pay over proceeds unlawful

Where, under the terms of an instrument creating a security interest in personal property, as security interest is defined in section 4-1-201 (b)(35), C.R.S., the person giving the security interest and retaining possession of the encumbered property and having liberty of sale or other disposition, is required to account to the secured creditor for the proceeds of the sale or other disposition, and willfully and wrongfully fails to pay to the secured creditor the amounts due on account thereof, the person giving the security interest commits a class 5 felony where the amount of the proceeds withheld is one thousand dollars or more. If the amount of the proceeds withheld is less than one thousand dollars, the person commits a class 1 misdemeanor.



§ 18-5-506. Fraudulent receipt - penalty

A warehouse, as defined in section 4-7-102 (a)(13), C.R.S., or any officer, agent, or servant of a warehouse, that issues or aids in issuing a receipt knowing that the goods for which the receipt is issued have not been actually received by the warehouse, or are not under the warehouse's actual control at the time of issuing the receipt, commits a class 6 felony.



§ 18-5-507. False statement in receipt - penalty

A warehouse, as defined in section 4-7-102 (a)(13), C.R.S., or any officer, agent, or servant of a warehouse, that fraudulently issues or aids in fraudulently issuing a receipt for goods knowing that it contains any false statement, commits a class 2 misdemeanor.



§ 18-5-508. Duplicate receipt not marked - penalty

A warehouse, as defined in section 4-7-102 (a)(13), C.R.S., or any officer, agent, or servant of a warehouse, that issues or aids in issuing a duplicate or additional negotiable receipt for goods knowing that a former negotiable receipt for the same goods or any part of them is outstanding and uncancelled, without placing upon the face thereof the word "duplicate", except in case of a lost or destroyed receipt after proceedings as provided for in section 4-7-601, C.R.S., commits a class 6 felony.



§ 18-5-509. Warehouse's goods mingled - receipts - penalty

Where there are deposited with or held by a warehouse, as defined in section 4-7-102 (a)(13), C.R.S., goods of which the warehouse is owner, either solely or jointly or in common with others, the warehouse or any of the warehouse's officers, agents, or servants that, knowing this ownership, issue or aid in issuing a negotiable receipt for the goods that does not state such ownership commits a class 2 misdemeanor.



§ 18-5-510. Delivery of goods without receipt - penalty

A warehouse, as defined in section 4-7-102 (a)(13), C.R.S., or any officer, agent, or servant of a warehouse, that delivers goods out of the possession of such warehouse, knowing that a negotiable receipt the negotiation of which would transfer the right of the possession of those goods is outstanding and uncancelled, without obtaining the possession of that receipt at or before the time of the delivery, except the cases provided for in section 4-7-601, C.R.S., commits a class 2 misdemeanor.



§ 18-5-511. Mortgaged goods receipt - penalty

Any person who deposits goods to which the person does not have title, or upon which there is a security interest in personal property, as security interest is defined in section 4-1-201 (b)(35), C.R.S., and who takes for such goods a negotiable receipt that the person afterwards negotiates for value with intent to deceive and without disclosing the person's want of title or the existence of such security interest, commits a class 2 misdemeanor.



§ 18-5-512. Issuance of bad check

(1) In adopting this section, the general assembly declares as a matter of policy that the issuance and delivery of a known bad check by any person is, in itself, not only harmful to the person to whom it is given but is also injurious to the community at large and is, therefore, a proper subject for criminal sanction without regard to the purpose for which the check was given.

(2) "Insufficient funds" means not having a sufficient balance in account with a bank or other drawee for the payment of a check or order when the check or order is presented for payment and it remains unpaid thirty days after such presentment.

(3) Except as provided in section 18-5-205, a person commits a class 3 misdemeanor if he issues or passes a check or similar sight order for the payment of money, knowing that the issuer does not have sufficient funds in or on deposit with the bank or other drawee for the payment in full of the check or order as well as all other checks or orders outstanding at the time of issuance.

(4) This section does not relieve the prosecution from the necessity of establishing the required knowledge by evidence. However, for purposes of this section, the issuer's knowledge of insufficient funds is presumed, except in the case of a postdated check or order, if:

(a) He has no account with the bank or other drawee at the time he issues the check or order; or

(b) He has insufficient funds upon deposit with the bank or other drawee to pay the check or order, on presentation within thirty days after issue.

(5) A bank shall not be civilly or criminally liable for releasing information relating to the issuer's account to a sheriff, deputy sheriff, undersheriff, police officer, agent of the Colorado bureau of investigation, division of gaming investigator, division of lottery investigator, parks and outdoor recreation officer, Colorado wildlife officer, district attorney, assistant district attorney, deputy district attorney, or authorized investigator for a district attorney investigating or prosecuting a charge under this section.

(6) Restitution for offenses described in this section may be collected as a condition of pretrial diversion by a district attorney, an employee of a district attorney's office, or a person under contract with a district attorney's office. Such collection is governed by the provisions of article 18.5 of title 16, C.R.S., and is not the collection of a debt.






Part 6 - Imitation Controlled Substances Act



Part 7 - Financial Transaction Device Crime Act

§ 18-5-701. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Account holder" means the person or business entity named on the face of a financial transaction device to whom or for whose benefit the financial transaction device is issued by an issuer.

(2) "Automated banking device" means any machine which, when properly activated by a financial transaction device or a personal identification code, may be used for any of the purposes for which a financial transaction device may be used.

(3) "Financial transaction device" means any instrument or device whether known as a credit card, banking card, debit card, electronic fund transfer card, or guaranteed check card, or account number representing a financial account or affecting the financial interest, standing, or obligation of or to the account holder, that can be used to obtain cash, goods, property, or services or to make financial payments, but shall not include a "check", a "negotiable order of withdrawal", and a "share draft" as defined in section 18-5-205.

(4) "Issuer" means any person or banking, financial, or business institution, corporation, or other business entity that assigns financial rights by acquiring, distributing, controlling, or cancelling a financial transaction device.

(5) "Personal identification code" means any grouping of letters, numbers, or symbols assigned to the account holder of a financial transaction device by the issuer to permit authorized electronic use of that financial transaction device.

(6) "Sales form" means any written record of a financial transaction involving use of a financial transaction device.



§ 18-5-702. Unauthorized use of a financial transaction device

(1) A person commits unauthorized use of a financial transaction device if he uses such device for the purpose of obtaining cash, credit, property, or services or for making financial payment, with intent to defraud, and with notice that either:

(a) The financial transaction device has expired, has been revoked, or has been cancelled; or

(b) For any reason his use of the financial transaction device is unauthorized either by the issuer thereof or by the account holder.

(2) For purposes of paragraphs (a) and (b) of subsection (1) of this section, "notice" includes either notice given in person or notice given in writing to the account holder. The sending of a notice in writing by registered or certified mail, return receipt requested, duly stamped and addressed to such account holder at his last address known to the issuer, evidenced by a signed returned receipt signed by the account holder, is prima facie evidence that the notice was received.

(3) Unauthorized use of a financial transaction device is:

(a) (Deleted by amendment, L. 2007, p. 1695, 13, effective July 1, 2007.)

(b) A class 1 petty offense if the value of the cash, credit, property, or services obtained or of the financial payments made is less than fifty dollars;

(c) A class 3 misdemeanor if the value of the cash, credit, property, or services obtained or of the financial payments made is fifty dollars or more but less than three hundred dollars;

(d) A class 2 misdemeanor if the value of the cash, credit, property, or services obtained or of the financial payments made is three hundred dollars or more but less than seven hundred fifty dollars;

(e) A class 1 misdemeanor if the value of the cash, credit, property, or services obtained or of the financial payments made is seven hundred fifty dollars or more but less than two thousand dollars;

(f) A class 6 felony if the value of the cash, credit, property, or services obtained or of the financial payments made is two thousand dollars or more but less than five thousand dollars;

(g) A class 5 felony if the value of the cash, credit, property, or services obtained or of the financial payments made is five thousand dollars or more but less than twenty thousand dollars;

(h) A class 4 felony if the value of the cash, credit, property, or services obtained or of the financial payments made is twenty thousand dollars or more but less than one hundred thousand dollars;

(i) A class 3 felony if the value of the cash, credit, property, or services obtained or of the financial payments made is one hundred thousand dollars or more but less than one million dollars; and

(j) A class 2 felony if the value of the cash, credit, property, or services obtained or of the financial payments made is one million dollars or more.

(4) The value of the cash, credit, property, or services obtained and the financial payments made shall be the total value of the cash, credit, property, or services obtained or financial payments made by unauthorized use of a single financial transaction device within a six-month period from the date of the first unauthorized use.



§ 18-5-705. Criminal possession or sale of a blank financial transaction device

(1) A person commits criminal possession or sale of a blank financial transaction device if, without the authorization of the issuer or manufacturer, he has in his possession or under his control or receives from another person, with intent to use, deliver, circulate, or sell it or with intent to cause the use, delivery, circulation, or sale of it, or sells any financial transaction device which has not been embossed or magnetically encoded with the name of the account holder, personal identification code, expiration date, or other proprietary institutional information.

(2) Criminal possession of a blank financial transaction device is a class 6 felony.

(3) Criminal possession of two or more blank financial transaction devices is a class 5 felony.

(4) Delivery, circulation, or sale of one blank financial transaction device is a class 5 felony.

(5) Delivery, circulation, or sale of two or more blank financial transaction devices is a class 3 felony.

(6) For purposes of this section, a blank financial transaction device is one that has at least one or more characteristics of a financial transaction device but does not contain all of the characteristics of a completed financial transaction device.



§ 18-5-706. Criminal possession of forgery devices

(1) A person commits possession of forgery devices if he possesses any tools, photographic equipment, printing equipment, or any other device adapted, designed, or commonly used for committing or facilitating the commission of an offense involving the unauthorized manufacture, printing, embossing, or magnetic encoding of a financial transaction device or the altering or addition of any uniform product codes, optical characters, or holographic images to a financial transaction device, and intends to use the thing possessed, or knows that some person intends to use the thing possessed, in the commission of such an offense.

(2) Possession of a forgery device is a class 6 felony.



§ 18-5-707. Unlawful manufacture of a financial transaction device

(1) A person commits unlawful manufacture of a financial transaction device if, with intent to defraud, he:

(a) Falsely makes or manufactures, by printing, embossing, or magnetically encoding, a financial transaction device; or

(b) Falsely alters or adds uniform product codes, optical characters, or holographic images to a device which is or purports to be, or which is calculated to become or to represent if completed, a financial transaction device; or

(c) Falsely completes a financial transaction device by adding to an incomplete device to make it a complete one.

(2) As used in this section, unless the context otherwise requires:

(a) To "falsely alter" a financial transaction device means to change such device without the authority of anyone entitled to grant such authority, whether it be in complete or incomplete form, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or any other means, so that such device in its thus altered form falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible issuer.

(b) To "falsely complete" a financial transaction device means to transform an incomplete device into a complete one by adding, inserting, or changing matter without the authority of anyone entitled to grant that authority, so that the complete device falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible issuer.

(c) To "falsely make" a financial transaction device means to make or manufacture a device, whether complete or incomplete, which purports to be an authentic creation of its ostensible issuer, but which is not, either because the ostensible issuer is fictitious or because, if real, he did not authorize the making or the manufacturing thereof.

(3) Unlawful manufacture of a financial transaction device is a class 5 felony.






Part 8 - Equity Skimming and Related Offenses

§ 18-5-801. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Lease" means any grant of use and possession for consideration, with or without an option to buy.

(2) "Real property" means land and any interest or estate in land and includes a manufactured home as defined in section 42-1-102 (106)(b), C.R.S.

(3) "Rent" means any moneys or any other thing of value received as a payment or as a deposit for the privilege of living in or using real property.

(4) "Security interest" means an interest in personal property which secures payment or performance of an obligation.

(5) "Vehicle" means any device of conveyance capable of moving itself or of being moved from place to place upon wheels or a track or by water or air, whether or not intended for the transport of persons or property, and includes any space within such "vehicle" adapted for overnight accommodation of persons or animals or for the carrying on of business. "Vehicle" does not include a manufactured home as defined in section 42-1-102 (106)(b), C.R.S.



§ 18-5-802. Equity skimming of real property

(1) A person commits the crime of equity skimming of real property if the person knowingly:

(a) Acquires an interest in real property that is encumbered by a loan secured by a mortgage or deed of trust and the loan is in arrears at the time the person acquires the interest or is placed in default within eighteen months after the person acquires the interest; and

(b) Either:

(I) Fails to apply all rent derived from the person's interest in the real property first toward the satisfaction of all outstanding payments due on the loan and second toward any fees due to any association of real property owners that charges such fees for the upkeep of the housing facility, or common area including buildings and grounds thereof, of which the real property is a part before appropriating the remainder of such rent or any part thereof for any other purpose except for the purpose of repairs necessary to prevent waste of the real property; or

(II) After a foreclosure in which title has vested pursuant to section 38-38-501, C.R.S., collects rent on behalf of any person other than the owner of the real property.

(2) Repealed.

(3) Equity skimming of real property is a class 5 felony.

(4) It shall be an affirmative defense to this section:

(a) That all deficiencies in all underlying encumbrances at the time of acquisition have been fully satisfied and brought current and that, in addition, any regular payments on the underlying encumbrances during the succeeding nine months after the date of acquisition have been timely paid in full; except that this shall not be an affirmative defense to a crime that includes the element set forth in subparagraph (II) of paragraph (b) of subsection (1) of this section;

(b) That any fees due to an association of real property owners for the upkeep of the housing facility, or common area including buildings and grounds thereof, of which the real property is a part have been paid in full.

(5) The provisions of this section shall not apply to any bona fide lender who accepts a deed in lieu of foreclosure or who forecloses upon the real property.

(6) The provisions of this section shall not apply to any bona fide purchaser who acquires fee title in any real property without agreeing to pay all underlying encumbrances and takes fee title subject to all underlying encumbrances, if the following written, verbatim warning was provided to the seller in capital letters of no less than ten-point, bold-faced type and acknowledged by the seller's signature:

WARNING: PURCHASER, ______________________, WILL NOT ASSUME OR PAY ANY PRESENT MORTGAGE, DEEDS OF TRUST, OR OTHER LIENS OR ENCUMBRANCES AGAINST THE PROPERTY. THE SELLER, ______________________, UNDERSTANDS HE/SHE WILL REMAIN RESPONSIBLE FOR ALL PAYMENTS DUE ON SUCH MORTGAGES, DEEDS OF TRUST, OR OTHER LIENS OR ENCUMBRANCES AND FOR ANY DEFICIENCY JUDGMENT UPON FORECLOSURE.

I HAVE HAD THE FOREGOING READ TO ME AND UNDERSTAND THE PURCHASER, ______________________, WILL NOT ASSUME ANY PRESENT MORTGAGES, DEEDS OF TRUST, OR OTHER

LIENS OR ENCUMBRANCES AGAINST THE PROPERTY DESCRIBED AS ______________________.

DATE SELLER .



§ 18-5-803. Equity skimming of a vehicle

(1) A person commits equity skimming of a vehicle if, knowing the vehicle is subject to a security interest, lien, or lease, he accepts possession of or exercises any control over the vehicle in exchange for consideration given which may be verbal assurance or otherwise, and:

(a) Obtains or exercises control over the vehicle of another and then sells or leases the vehicle to a third party without first obtaining written authorization from the secured creditor, lessor, or lienholder for the transaction of the sale or lease to the third party, unless the entire balance of the security interest, lien, or lease is paid or satisfied within thirty days of said transaction; or

(b) Arranges the sale or lease of the vehicle of another to a third party without first obtaining written authorization from the secured creditor, lessor, or lienholder for the transaction of the sale or lease to the third party and exercises control over any part of the funds received, unless the entire balance of the security interest, lien, or lease is paid or satisfied within thirty days of said transaction; or

(c) Knowingly fails to ascertain on a monthly basis whether payments are due to the secured creditor, lienholder, or lessor and to apply all funds he receives for any lease or sale of the vehicle toward the satisfaction of any outstanding payment due to the secured creditor, lienholder, or lessor in a timely manner.

(2) Equity skimming of a vehicle is a class 6 felony.



§ 18-5-804. Civil action

A condominium association, a property owners' association, or any like association of real property owners which charges fees for the upkeep of a housing facility, a housing project, or a common area thereof may proceed pursuant to rule 102 of the Colorado rules of civil procedure if such fees have not been received by the condominium association, property owners' association, or any like association for a period of ninety days or more.






Part 9 - Identity Theft and Related Offenses

§ 18-5-901. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Account holder" means any person or business entity named on or associated with the account or named on the face of a financial device to whom or for whose benefit the financial device is issued by an issuer.

(2) "Extension of credit" means any loan or agreement, express or implied, whereby the repayment or satisfaction of any debt or claim, whether acknowledged or disputed, valid or invalid, and however arising, may or will be deferred.

(3) To "falsely alter" a written instrument or financial device means to change a written instrument or financial device without the authority of anyone entitled to grant such authority, whether it be in complete or incomplete form, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or any other means, so that the written instrument or financial device in its thus altered form falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible maker.

(4) To "falsely complete" a written instrument or financial device means:

(a) To transform an incomplete written instrument or financial device into a complete one by adding, inserting, or changing matter without the authority of anyone entitled to grant that authority, so that the complete written instrument or financial device falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible maker; or

(b) To transform an incomplete written instrument or financial device into a complete one by adding or inserting materially false information or adding or inserting a materially false statement. A materially false statement is a false assertion that affects the action, conduct, or decision of the person who receives or is intended to receive the asserted information in a manner that directly or indirectly benefits the person making the assertion.

(5) To "falsely make" a written instrument or financial device means to make or draw a written instrument or financial device, whether it be in complete or incomplete form, that purports to be an authentic creation of its ostensible maker, but that is not, either because the ostensible maker is fictitious or because, if real, the ostensible maker did not authorize the making or the drawing of the written instrument or financial device.

(6) "Financial device" means any instrument or device that can be used to obtain cash, credit, property, services, or any other thing of value or to make financial payments, including but not limited to:

(a) A credit card, banking card, debit card, electronic fund transfer card, or guaranteed check card;

(b) A check;

(c) A negotiable order of withdrawal;

(d) A share draft; or

(e) A money order.

(7) "Financial identifying information" means any of the following that can be used, alone or in conjunction with any other information, to obtain cash, credit, property, services, or any other thing of value or to make a financial payment:

(a) A personal identification number, credit card number, banking card number, checking account number, debit card number, electronic fund transfer card number, guaranteed check card number, or routing number; or

(b) A number representing a financial account or a number affecting the financial interest, standing, or obligation of or to the account holder.

(8) "Government" means:

(a) The United States and its departments, agencies, or subdivisions;

(b) A state, county, municipality, or other political unit and its departments, agencies, or subdivisions; and

(c) A corporation or other entity established by law to carry out governmental functions.

(9) "Issuer" means a person, a banking, financial, or business institution, or a corporation or other business entity that assigns financial rights by acquiring, distributing, controlling, or cancelling an account or a financial device.

(10) "Number" includes, without limitation, any grouping or combination of letters, numbers, or symbols.

(11) "Of another" means that of a natural person, living or dead, or a business entity as defined in section 16-3-301.1 (11)(b), C.R.S.

(12) "Personal identification number" means a number assigned to an account holder by an issuer to permit authorized use of an account or financial device.

(13) "Personal identifying information" means information that may be used, alone or in conjunction with any other information, to identify a specific individual, including but not limited to a name; a date of birth; a social security number; a password; a pass code; an official, government-issued driver's license or identification card number; a government passport number; biometric data; or an employer, student, or military identification number.

(14) "Utter" means to transfer, pass, or deliver, or to attempt or cause to be transferred, passed, or delivered, to another person a written instrument or financial device, article, or thing.

(15) "Written instrument" means a paper, document, or other instrument containing written or printed matter or the equivalent thereof, used for purposes of reciting, embodying, conveying, or recording information, and any money, token, stamp, seal, badge, or trademark or any evidence or symbol of value, right, privilege, or identification, that is capable of being used to the advantage or disadvantage of another.



§ 18-5-902. Identity theft

(1) A person commits identity theft if he or she:

(a) Knowingly uses the personal identifying information, financial identifying information, or financial device of another without permission or lawful authority with the intent to obtain cash, credit, property, services, or any other thing of value or to make a financial payment;

(b) Knowingly possesses the personal identifying information, financial identifying information, or financial device of another without permission or lawful authority, with the intent to use or to aid or permit some other person to use such information or device to obtain cash, credit, property, services, or any other thing of value or to make a financial payment;

(c) With the intent to defraud, falsely makes, completes, alters, or utters a written instrument or financial device containing any personal identifying information or financial identifying information of another;

(d) Knowingly possesses the personal identifying information or financial identifying information of another without permission or lawful authority to use in applying for or completing an application for a financial device or other extension of credit;

(e) Knowingly uses or possesses the personal identifying information of another without permission or lawful authority with the intent to obtain a government-issued document; or

(f) (Deleted by amendment, L. 2009, (SB 09-093), ch. 326, p. 1737, § 1, effective July 1, 2009.)

(2) Identity theft is a class 4 felony.

(3) The court shall be required to sentence the defendant to the department of corrections for a term of at least the minimum of the presumptive range and may sentence the defendant to a maximum of twice the presumptive range if:

(a) The defendant is convicted of identity theft or of attempt, conspiracy, or solicitation to commit identity theft; and

(b) The defendant has a prior conviction for a violation of this part 9 or a prior conviction for an offense committed in any other state, the United States, or any other territory subject to the jurisdiction of the United States that would constitute a violation of this part 9 if committed in this state, or for attempt, conspiracy, or solicitation to commit a violation of this part 9 or for attempt, conspiracy, or solicitation to commit an offense in another jurisdiction that would constitute a violation of this part 9 if committed in this state.



§ 18-5-903. Criminal possession of a financial device

(1) A person commits criminal possession of a financial device if the person has in his or her possession or under his or her control any financial device that the person knows, or reasonably should know, to be lost, stolen, or delivered under mistake as to the identity or address of the account holder.

(2) (a) Criminal possession of one financial device is a class 1 misdemeanor.

(b) Criminal possession of two or more financial devices is a class 6 felony.

(c) Criminal possession of four or more financial devices, of which at least two are issued to different account holders, is a class 5 felony.



§ 18-5-903.5. Criminal possession of an identification document

(1) A person commits criminal possession of an identification document if the person knowingly has in his or her possession or under his or her control another person's actual driver's license, actual government-issued identification card, actual social security card, or actual passport, knowing that he or she does so without permission or lawful authority.

(2) (a) Criminal possession of one or more identification documents issued to the same person is a class 1 misdemeanor.

(b) Criminal possession of two or more identification documents, of which at least two are issued to different persons, is a class 6 felony.



§ 18-5-904. Gathering identity information by deception

(1) A person commits gathering identity information by deception if he or she knowingly makes or conveys a materially false statement, without permission or lawful authority, with the intent to obtain, record, or access the personal identifying information or financial identifying information of another.

(2) Gathering identity information by deception is a class 5 felony.



§ 18-5-905. Possession of identity theft tools

(1) A person commits possession of identity theft tools if he or she possesses any tools, equipment, computer, computer network, scanner, printer, or other article adapted, designed, or commonly used for committing or facilitating the commission of the offense of identity theft as described in section 18-5-902, and intends to use the thing possessed, or knows that a person intends to use the thing possessed, in the commission of the offense of identity theft.

(2) Possession of identity theft tools is a class 5 felony.









Article 5.5 - Computer Crime

§ 18-5.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authorization" means the express consent of a person which may include an employee's job description to use said person's computer, computer network, computer program, computer software, computer system, property, or services as those terms are defined in this section.

(2) "Computer" means an electronic, magnetic, optical, electromagnetic, or other data processing device which performs logical, arithmetic, memory, or storage functions by the manipulations of electronic, magnetic, radio wave, or light wave impulses, and includes all input, output, processing, storage, software, or communication facilities which are connected or related to or operating in conjunction with such a device.

(3) "Computer network" means the interconnection of communication lines (including microwave or other means of electronic communication) with a computer through remote terminals, or a complex consisting of two or more interconnected computers.

(4) "Computer program" means a series of instructions or statements, in a form acceptable to a computer, which permits the functioning of a computer system in a manner designed to provide appropriate products from such computer system.

(5) "Computer software" means computer programs, procedures, and associated documentation concerned with the operation of a computer system.

(6) "Computer system" means a set of related, connected or unconnected, computer equipment, devices, and software.

(6.3) "Damage" includes, but is not limited to, any impairment to the integrity of availability of information, data, computer program, computer software, or services on or via a computer, computer network, or computer system or part thereof.

(6.7) "Exceed authorized access" means to access a computer with authorization and to use such access to obtain or alter information, data, computer program, or computer software that the person is not entitled to so obtain or alter.

(7) "Financial instrument" means any check, draft, money order, certificate of deposit, letter of credit, bill of exchange, credit card, debit card, or marketable security.

(8) "Property" includes, but is not limited to, financial instruments, information, including electronically produced data, and computer software and programs in either machine or human readable form, and any other tangible or intangible item of value.

(9) "Services" includes, but is not limited to, computer time, data processing, and storage functions.

(10) To "use" means to instruct, communicate with, store data in, retrieve data from, or otherwise make use of any resources of a computer, computer system, or computer network.



§ 18-5.5-102. Computer crime

(1) A person commits computer crime if the person knowingly:

(a) Accesses a computer, computer network, or computer system or any part thereof without authorization; exceeds authorized access to a computer, computer network, or computer system or any part thereof; or uses a computer, computer network, or computer system or any part thereof without authorization or in excess of authorized access; or

(b) Accesses any computer, computer network, or computer system, or any part thereof for the purpose of devising or executing any scheme or artifice to defraud; or

(c) Accesses any computer, computer network, or computer system, or any part thereof to obtain, by means of false or fraudulent pretenses, representations, or promises, money; property; services; passwords or similar information through which a computer, computer network, or computer system or any part thereof may be accessed; or other thing of value; or

(d) Accesses any computer, computer network, or computer system, or any part thereof to commit theft; or

(e) Without authorization or in excess of authorized access alters, damages, interrupts, or causes the interruption or impairment of the proper functioning of, or causes any damage to, any computer, computer network, computer system, computer software, program, application, documentation, or data contained in such computer, computer network, or computer system or any part thereof; or

(f) Causes the transmission of a computer program, software, information, code, data, or command by means of a computer, computer network, or computer system or any part thereof with the intent to cause damage to or to cause the interruption or impairment of the proper functioning of or that actually causes damage to or the interruption or impairment of the proper functioning of any computer, computer network, computer system, or part thereof; or

(g) Uses or causes to be used a software application that runs automated tasks over the internet to access a computer, computer network, or computer system, or any part thereof, that circumvents or disables any electronic queues, waiting periods, or other technological measure intended by the seller to limit the number of event tickets that may be purchased by any single person in an online event ticket sale as defined in section 6-1-720, C.R.S.

(2) (Deleted by amendment, L. 2000, p. 695, § 8, effective July 1, 2000.)

(3) (a) Except as provided in paragraphs (b) and (c) of this subsection (3), if the loss, damage, value of services, or thing of value taken, or cost of restoration or repair caused by a violation of this section is:

(I) Less than fifty dollars, computer crime is a class 1 petty offense;

(II) Fifty dollars or more but less than three hundred dollars, computer crime is a class 3 misdemeanor;

(III) Three hundred dollars or more but less than seven hundred fifty dollars, computer crime is a class 2 misdemeanor;

(IV) Seven hundred fifty dollars or more but less than two thousand dollars, computer crime is a class 1 misdemeanor;

(V) Two thousand dollars or more but less than five thousand dollars, computer crime is a class 6 felony;

(VI) Five thousand dollars or more but less than twenty thousand dollars, computer crime is a class 5 felony;

(VII) Twenty thousand dollars or more but less than one hundred thousand dollars, computer crime is a class 4 felony;

(VIII) One hundred thousand dollars or more but less than one million dollars, computer crime is a class 3 felony; and

(IX) One million dollars or more, computer crime is a class 2 felony.

(b) Computer crime committed in violation of paragraph (a) of subsection (1) of this section is a class 2 misdemeanor; except that, if the person has previously been convicted under this section, a previous version of this section, or a statute of another state of similar content and purport, computer crime committed in violation of paragraph (a) of subsection (1) of this section is a class 6 felony.

(c) (I) Computer crime committed in violation of paragraph (g) of subsection (1) of this section is a class 1 misdemeanor.

(II) If computer crime is committed to obtain event tickets, each ticket purchased shall constitute a separate offense.

(III) Paragraph (g) of subsection (1) of this section shall not prohibit the resale of tickets in a secondary market by a person other than the event sponsor or promoter.

(d) Consistent with section 18-1-202, a prosecution for a violation of paragraph (g) of subsection (1) of this section may be tried in the county where the event has been, or will be, held.






Article 6 - Offenses Involving the Family Relations

Part 1 - Abortion



Part 2 - Bigamy

§ 18-6-201. Bigamy

(1) Any married person who, while still married, marries, enters into a civil union, or cohabits in this state with another person commits bigamy, unless as an affirmative defense it appears that at the time of the cohabitation, subsequent marriage, or subsequent civil union:

(a) The accused reasonably believed the prior spouse to be dead; or

(b) The prior spouse had been continually absent for a period of five years during which time the accused did not know the prior spouse to be alive; or

(c) The accused reasonably believed that he or she was legally eligible to remarry or legally eligible to enter into a civil union.

(1.5) Any person who is a partner in a civil union, while still legally in a civil union, who marries, enters into another civil union, or cohabits in the state with another person other than a current partner in a civil union, commits bigamy, unless as an affirmative defense it appears that at the time of the cohabitation or subsequent marriage or subsequent civil union:

(a) The accused reasonably believed the prior partner to be dead; or

(b) The prior partner had been continually absent for a period of five years during which time the accused did not know the prior partner to be alive; or

(c) The accused reasonably believed that he or she was legally eligible to marry or legally eligible to enter into a civil union.

(2) Bigamy is a class 6 felony.



§ 18-6-202. Marrying a bigamist

Any unmarried person who knowingly marries or cohabits with another in this state under circumstances known to him which would render the other person guilty of bigamy under the laws of this state commits marrying a bigamist, which is a class 2 misdemeanor.



§ 18-6-203. Definitions

As used in sections 18-6-201 and 18-6-202, "cohabitation" means to live together under the representation of being married.






Part 3 - Incest

§ 18-6-301. Incest

(1) Any person who knowingly marries, inflicts sexual penetration or sexual intrusion on, or subjects to sexual contact, as defined in section 18-3-401, an ancestor or descendant, including a natural child, child by adoption, or stepchild twenty-one years of age or older, a brother or sister of the whole or half blood, or an uncle, aunt, nephew, or niece of the whole blood commits incest, which is a class 4 felony. For the purpose of this section only, "descendant" includes a child by adoption and a stepchild, but only if the person is not legally married to the child by adoption or the stepchild.

(2) When a person is convicted of, pleads nolo contendere to, or receives a deferred sentence for a violation of the provisions of this section and the victim is a child who is under eighteen years of age and the court knows the person is a current or former employee of a school district or a charter school in this state or holds a license or authorization pursuant to the provisions of article 60.5 of title 22, C.R.S., the court shall report such fact to the department of education.



§ 18-6-302. Aggravated incest

(1) A person commits aggravated incest when he or she knowingly:

(a) Marries his or her natural child or inflicts sexual penetration or sexual intrusion on or subjects to sexual contact, as defined in section 18-3-401, his or her natural child, stepchild, or child by adoption, but this paragraph (a) shall not apply when the person is legally married to the stepchild or child by adoption. For the purpose of this paragraph (a) only, "child" means a person under twenty-one years of age.

(b) Marries, inflicts sexual penetration or sexual intrusion on, or subjects to sexual contact, as defined in section 18-3-401, a descendant, a brother or sister of the whole or half blood, or an uncle, aunt, nephew, or niece of the whole blood who is under ten years of age.

(2) Aggravated incest is a class 3 felony.

(3) When a person is convicted, pleads nolo contendere, or receives a deferred sentence for a violation of the provisions of this section and the court knows the person is a current or former employee of a school district in this state or holds a license or authorization pursuant to the provisions of article 60.5 of title 22, C.R.S., the court shall report such fact to the department of education.



§ 18-6-303. Sentencing

(1) The court may suspend a portion of the sentence of any person who is convicted of a violation committed prior to November 1, 1998, of any offense listed in this part 3 who is not a habitual sex offender against children, as described in section 18-3-412, if the offender receives a presentence evaluation that recommends a treatment program and the offender satisfactorily completes the recommended treatment program.

(2) In addition to any other penalty provided by law, the court may sentence a defendant who is convicted of a first offense pursuant to this part 3, committed prior to November 1, 1998, to a period of probation for purposes of treatment that, when added to any time served, does not exceed the maximum sentence imposable for the offense.

(3) The court shall sentence a defendant who is convicted of any offense specified in this part 3 committed on or after November 1, 1998, pursuant to the provisions of part 10 of article 1.3 of this title.






Part 4 - Wrongs to Children

§ 18-6-401. Child abuse

(1) (a) A person commits child abuse if such person causes an injury to a child's life or health, or permits a child to be unreasonably placed in a situation that poses a threat of injury to the child's life or health, or engages in a continued pattern of conduct that results in malnourishment, lack of proper medical care, cruel punishment, mistreatment, or an accumulation of injuries that ultimately results in the death of a child or serious bodily injury to a child.

(b) (I) Except as otherwise provided in subparagraph (III) of this paragraph (b), a person commits child abuse if such person excises or infibulates, in whole or in part, the labia majora, labia minora, vulva, or clitoris of a female child. A parent, guardian, or other person legally responsible for a female child or charged with the care or custody of a female child commits child abuse if he or she allows the excision or infibulation, in whole or in part, of such child's labia majora, labia minora, vulva, or clitoris.

(II) Belief that the conduct described in subparagraph (I) of this paragraph (b) is required as a matter of custom, ritual, or standard practice or consent to the conduct by the child on whom it is performed or by the child's parent or legal guardian shall not be an affirmative defense to a charge of child abuse under this paragraph (b).

(III) A surgical procedure as described in subparagraph (I) of this paragraph (b) is not a crime if the procedure:

(A) Is necessary to preserve the health of the child on whom it is performed and is performed by a person licensed to practice medicine under article 36 of title 12, C.R.S.; or

(B) Is performed on a child who is in labor or who has just given birth and is performed for medical purposes connected with that labor or birth by a person licensed to practice medicine under article 36 of title 12, C.R.S.

(IV) If the district attorney having jurisdiction over a case arising under this paragraph (b) has a reasonable belief that any person arrested or charged pursuant to this paragraph (b) is not a citizen or national of the United States, the district attorney shall report such information to the immigration and naturalization service, or any successor agency, in an expeditious manner.

(c) (I) A person commits child abuse if, in the presence of a child, or on the premises where a child is found, or where a child resides, or in a vehicle containing a child, the person knowingly engages in the manufacture or attempted manufacture of a controlled substance, as defined by section 18-18-102 (5), or knowingly possesses ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers, with the intent to use the product as an immediate precursor in the manufacture of a controlled substance. It shall be no defense to the crime of child abuse, as described in this subparagraph (I), that the defendant did not know a child was present, a child could be found, a child resided on the premises, or that a vehicle contained a child.

(II) A parent or lawful guardian of a child or a person having the care or custody of a child who knowingly allows the child to be present at or reside at a premises or to be in a vehicle where the parent, guardian, or person having care or custody of the child knows or reasonably should know another person is engaged in the manufacture or attempted manufacture of methamphetamine commits child abuse.

(III) A parent or lawful guardian of a child or a person having the care or custody of a child who knowingly allows the child to be present at or reside at a premises or to be in a vehicle where the parent, guardian, or person having care or custody of the child knows or reasonably should know another person possesses ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers, with the intent to use the product as an immediate precursor in the manufacture of methamphetamine commits child abuse.

(2) In this section, "child" means a person under the age of sixteen years.

(3) The statutory privilege between patient and physician and between husband and wife shall not be available for excluding or refusing testimony in any prosecution for a violation of this section.

(4) No person, other than the perpetrator, complicitor, coconspirator, or accessory, who reports an instance of child abuse to law enforcement officials shall be subjected to criminal or civil liability for any consequence of making such report unless he knows at the time of making it that it is untrue.

(5) Deferred prosecution is authorized for a first offense under this section unless the provisions of subsection (7.5) of this section or section 18-6-401.2 apply.

(6) Repealed.

(7) (a) Where death or injury results, the following shall apply:

(I) When a person acts knowingly or recklessly and the child abuse results in death to the child, it is a class 2 felony except as provided in paragraph (c) of this subsection (7).

(II) When a person acts with criminal negligence and the child abuse results in death to the child, it is a class 3 felony.

(III) When a person acts knowingly or recklessly and the child abuse results in serious bodily injury to the child, it is a class 3 felony.

(IV) When a person acts with criminal negligence and the child abuse results in serious bodily injury to the child, it is a class 4 felony.

(V) When a person acts knowingly or recklessly and the child abuse results in any injury other than serious bodily injury, it is a class 1 misdemeanor; except that, if it is committed under the circumstances described in paragraph (e) of this subsection (7), then it is a class 5 felony.

(VI) When a person acts with criminal negligence and the child abuse results in any injury other than serious bodily injury to the child, it is a class 2 misdemeanor; except that, if it is committed under the circumstances described in paragraph (e) of this subsection (7), then it is a class 5 felony.

(b) Where no death or injury results, the following shall apply:

(I) An act of child abuse when a person acts knowingly or recklessly is a class 2 misdemeanor; except that, if it is committed under the circumstances described in paragraph (e) of this subsection (7), then it is a class 5 felony.

(II) An act of child abuse when a person acts with criminal negligence is a class 3 misdemeanor; except that, if it is committed under the circumstances described in paragraph (e) of this subsection (7), then it is a class 5 felony.

(c) When a person knowingly causes the death of a child who has not yet attained twelve years of age and the person committing the offense is one in a position of trust with respect to the child, such person commits the crime of murder in the first degree as described in section 18-3-102 (1)(f).

(d) When a person commits child abuse as described in paragraph (c) of subsection (1) of this section, it is a class 3 felony.

(e) A person who has previously been convicted of a violation of this section or of an offense in any other state, the United States, or any territory subject to the jurisdiction of the United States that would constitute child abuse if committed in this state and who commits child abuse as provided in subparagraph (V) or (VI) of paragraph (a) of this subsection (7) or as provided in subparagraph (I) or (II) of paragraph (b) of this subsection (7) commits a class 5 felony if the trier of fact finds that the new offense involved any of the following acts:

(I) The defendant, who was in a position of trust, as described in section 18-3-401 (3.5), in relation to the child, participated in a continued pattern of conduct that resulted in the child's malnourishment or failed to ensure the child's access to proper medical care;

(II) The defendant participated in a continued pattern of cruel punishment or unreasonable isolation or confinement of the child;

(III) The defendant made repeated threats of harm or death to the child or to a significant person in the child's life, which threats were made in the presence of the child;

(IV) The defendant committed a continued pattern of acts of domestic violence, as that term is defined in section 18-6-800.3, in the presence of the child; or

(V) The defendant participated in a continued pattern of extreme deprivation of hygienic or sanitary conditions in the child's daily living environment.

(7.3) Felony child abuse is an extraordinary risk crime that is subject to the modified presumptive sentencing range specified in section 18-1.3-401 (10). Misdemeanor child abuse is an extraordinary risk crime that is subject to the modified sentencing range specified in section 18-1.3-501 (3).

(7.5) If a defendant is convicted of the class 2 or class 3 felony of child abuse under subparagraph (I) or (III) of paragraph (a) of subsection (7) of this section, the court shall sentence the defendant in accordance with section 18-1.3-401 (8)(d).

(8) Repealed.

(9) If a parent is charged with permitting a child to be unreasonably placed in a situation that poses a threat of injury to the child's life or health, pursuant to paragraph (a) of subsection (1) of this section, and the child was seventy-two hours old or younger at the time of the alleged offense, it is an affirmative defense to the charge that the parent safely, reasonably, and knowingly handed the child over to a firefighter, as defined in section 18-3-201 (1.5), or to a hospital staff member who engages in the admission, care, or treatment of patients, when the firefighter is at a fire station or the hospital staff member is at a hospital.



§ 18-6-401.1. Child abuse - limitation for commencing proceedings - evidence - statutory privilege

(1) For the purposes of this section, "child abuse" means child abuse as defined in section 18-6-401 (1).

(2) No person shall be prosecuted, tried, or punished for an act of child abuse other than the misdemeanor offenses specified in section 18-6-401 (7)(a)(V), (7)(a)(VI), and (7)(b), unless the indictment, information, complaint, or action for the same is found or instituted within ten years after commission of the offense. No person shall be prosecuted, tried, or punished for the misdemeanor offenses specified in section 18-6-401 (7)(a)(V), (7)(a)(VI), and (7)(b), unless the indictment, information, complaint, or action for the same is found or instituted within five years after the commission of the offense.

(3) Out-of-court statements made by a child describing any act of child abuse performed on the child declarant, not otherwise admissible by a statute or court rule which provides an exception to the objection of hearsay, may be admissible in any proceeding in which the child is a victim of an act of child abuse pursuant to the provisions of section 13-25-129, C.R.S.

(4) All cases involving the commission of an act of child abuse shall take precedence before the court; the court shall hear these cases as soon as possible after they are filed.

(5) The statutory privilege between the victim-patient and his physician and between the husband and the wife shall not be available for excluding or refusing testimony in any prosecution of an act of child abuse.



§ 18-6-401.2. Habitual child abusers - indictment or information - verdict of the jury

(1) For the purposes of this section, "child abuse" means child abuse as defined in section 18-6-401 (1).

(2) Every person convicted in this state of an act of child abuse who has been previously convicted upon charges prior to the commission of the present act, which were separately brought, either in this state or elsewhere, of an act of child abuse or who has been previously convicted under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States of an unlawful act which, if committed within this state, would be an act of child abuse shall be adjudged an habitual child abuser. If the second or subsequent act of child abuse for which a defendant is convicted constitutes a class 3 felony under section 18-6-401 (7)(a)(II) or a class 4 felony under section 18-6-401 (7)(a)(IV), the sentence imposed shall be served in the department of corrections and shall not be less than the upper limit of the presumptive range for that class felony as set out in section 18-1.3-401. If the second or subsequent act of child abuse for which a defendant is convicted constitutes a misdemeanor, the sentence imposed shall be served in the county jail and shall not be less than the maximum sentence for that class misdemeanor as set out in section 18-1.3-501.

(3) Any previous conviction of an act of child abuse shall be set forth in apt words in the complaint, indictment, or information. For purposes of trial, a duly authenticated copy of the record of previous convictions and judgments of any court of record for any of said crimes of the party indicted, charged, or informed against shall be prima facie evidence of such convictions and may be used in evidence against such party. A duly authenticated copy of the records of institutions of treatment or incarceration, including, but not limited to, records pertaining to identification of the party indicted, charged, or informed against, shall be prima facie evidence of the facts contained therein and may be used in evidence against such party.

(4) Any person who is subject to the provisions of this section shall not be eligible for probation or suspension of sentence or deferred prosecution.

(5) The procedures specified in section 18-1.3-803 shall govern in a trial to which the provisions of this section are alleged to apply based on a previous conviction or convictions for an act of child abuse as set out in the complaint, indictment, or information.



§ 18-6-401.3. Video tape depositions - children - victims of child abuse

(1) When a defendant has been charged with an act of child abuse, as defined in section 18-6-401 (1), and when the victim at the time of the commission of the act is a child less than fifteen years of age, the prosecution may apply to the court for an order that a deposition be taken of the victim's testimony and that the deposition be recorded and preserved on video tape.

(2) The prosecution shall apply for the order in writing at least three days prior to the taking of the deposition. The defendant shall receive reasonable notice of the taking of the deposition.

(3) Upon timely receipt of the application, the court shall make a preliminary finding regarding whether, at the time of trial, the victim is likely to be medically unavailable or otherwise unavailable within the meaning of rule 804 (a) of the Colorado rules of evidence. Such finding shall be based on, but not be limited to, recommendations from the child's therapist or any other person having direct contact with the child, whose recommendations are based on specific behavioral indicators exhibited by the child. If the court so finds, it shall order that the deposition be taken, pursuant to rule 15 (d) of the Colorado rules of criminal procedure, and preserved on video tape. The prosecution shall transmit the video tape to the clerk of the court in which the action is pending.

(4) If at the time of trial the court finds that further testimony would cause the victim emotional trauma so that the victim is medically unavailable or otherwise unavailable within the meaning of rule 804 (a) of the Colorado rules of evidence, the court may admit the video tape of the victim's deposition as former testimony under rule 804 (b)(1) of the Colorado rules of evidence.

(5) Nothing in this section shall prevent the admission into evidence of any videotaped statements of children that would qualify for admission pursuant to section 13-25-129, C.R.S., or any other statute or rule of evidence.



§ 18-6-401.4. Payment of treatment costs for the victim or victims of an act of child abuse

(1) In addition to any other penalty provided by law, the court may order any person who is convicted of an act of child abuse, as defined in section 18-6-401 (1), to meet all or any portion of the financial obligations of treatment prescribed for the victim or victims of his offense.

(2) At the time of sentencing, the court may order that an offender described in subsection (1) of this section be put on a period of probation for the purpose of paying the treatment costs of the victim or victims.



§ 18-6-403. Sexual exploitation of a child - legislative declaration - definitions

(1) The general assembly hereby finds and declares: That the sexual exploitation of children constitutes a wrongful invasion of the child's right of privacy and results in social, developmental, and emotional injury to the child; that a child below the age of eighteen years is incapable of giving informed consent to the use of his or her body for a sexual purpose; and that to protect children from sexual exploitation it is necessary to prohibit the production of material which involves or is derived from such exploitation and to exclude all such material from the channels of trade and commerce.

(1.5) The general assembly further finds and declares that the mere possession or control of any sexually exploitative material results in continuing victimization of our children by the fact that such material is a permanent record of an act or acts of sexual abuse of a child; that each time such material is shown or viewed, the child is harmed; that such material is used to break down the will and resistance of other children to encourage them to participate in similar acts of sexual abuse; that laws banning the production and distribution of such material are insufficient to halt this abuse; that in order to stop the sexual exploitation and abuse of our children, it is necessary for the state to ban the possession of any sexually exploitative materials; and that the state has a compelling interest in outlawing the possession of any sexually exploitative materials in order to protect society as a whole, and particularly the privacy, health, and emotional welfare of its children.

(2) As used in this section, unless the context otherwise requires:

(a) "Child" means a person who is less than eighteen years of age.

(b) (Deleted by amendment, L. 2003, p. 1882, 1, effective July 1, 2003.)

(b.5) "Defense counsel personnel" means any defense attorney lawfully representing a defendant in a criminal case or a juvenile in a delinquency case that involves sexually exploitative material or another individual employed or retained by the defense attorney who performs or assists in the duties relating to the defense of the accused that may involve sexually exploitative materials.

(c) "Erotic fondling" means touching a person's clothed or unclothed genitals or pubic area, developing or undeveloped genitals or pubic area (if the person is a child), buttocks, breasts, or developing or undeveloped breast area (if the person is a child), for the purpose of real or simulated overt sexual gratification or stimulation of one or more of the persons involved. "Erotic fondling" shall not be construed to include physical contact, even if affectionate, which is not for the purpose of real or simulated overt sexual gratification or stimulation of one or more of the persons involved.

(d) "Erotic nudity" means the display of the human male or female genitals or pubic area, the undeveloped or developing genitals or pubic area of the human male or female child, the human breasts, or the undeveloped or developing breast area of the human child, for the purpose of real or simulated overt sexual gratification or stimulation of one or more of the persons involved.

(e) "Explicit sexual conduct" means sexual intercourse, erotic fondling, erotic nudity, masturbation, sadomasochism, or sexual excitement.

(e.5) "Law enforcement personnel" means any peace officer, prosecutor, criminal investigator, crime analyst, or other individual who is employed by a law enforcement agency or district attorney's office and who performs or assists in investigative duties that may involve sexually exploitative materials.

(f) "Masturbation" means the real or simulated touching, rubbing, or otherwise stimulating of a person's own clothed or unclothed genitals or pubic area, developing or undeveloped genitals or pubic area (if the person is a child), buttocks, breasts, or developing or undeveloped breast area (if the person is a child), by manual manipulation or self-induced or with an artificial instrument, for the purpose of real or simulated overt sexual gratification or arousal of the person.

(g) "Sadomasochism" means:

(I) Real or simulated flagellation or torture for the purpose of real or simulated sexual stimulation or gratification; or

(II) The real or simulated condition of being fettered, bound, or otherwise physically restrained for sexual stimulation or gratification of a person.

(h) "Sexual excitement" means the real or simulated condition of human male or female genitals when in a state of real or simulated overt sexual stimulation or arousal.

(i) "Sexual intercourse" means real or simulated intercourse, whether genital-genital, oral-genital, anal-genital, or oral-anal, between persons of the same or opposite sex, or between a human and an animal, or with an artificial genital.

(j) "Sexually exploitative material" means any photograph, motion picture, video, recording or broadcast of moving visual images, print, negative, slide, or other mechanically, electronically, chemically, or digitally reproduced visual material that depicts a child engaged in, participating in, observing, or being used for explicit sexual conduct.

(k) "Video", "recording or broadcast", or "motion picture" means any material that depicts a moving image of a child engaged in, participating in, observing, or being used for explicit sexual conduct.

(3) A person commits sexual exploitation of a child if, for any purpose, he or she knowingly:

(a) Causes, induces, entices, or permits a child to engage in, or be used for, any explicit sexual conduct for the making of any sexually exploitative material; or

(b) Prepares, arranges for, publishes, including but not limited to publishing through digital or electronic means, produces, promotes, makes, sells, finances, offers, exhibits, advertises, deals in, or distributes, including but not limited to distributing through digital or electronic means, any sexually exploitative material; or

(b.5) Possesses or controls any sexually exploitative material for any purpose; except that this subsection (3)(b.5) does not apply to law enforcement personnel, defense counsel personnel, or court personnel in the performance of their official duties, nor does it apply to physicians, psychologists, therapists, or social workers, so long as such persons are licensed in the state of Colorado and the persons possess such materials in the course of a bona fide treatment or evaluation program at the treatment or evaluation site; or

(c) Possesses with the intent to deal in, sell, or distribute, including but not limited to distributing through digital or electronic means, any sexually exploitative material; or

(d) Causes, induces, entices, or permits a child to engage in, or be used for, any explicit sexual conduct for the purpose of producing a performance.

(3.5) A juvenile's conduct that is limited to the elements of the petty offense of possession of a private image by a juvenile, as described in section 18-7-109 (2), or limited to the elements of the civil infraction of exchange of a private image by a juvenile, as described in section 18-7-109 (3), is not subject to prosecution pursuant to subsection (3)(b) or (3)(b.5) of this section.

(4) (Deleted by amendment, L. 2003, p. 1882, 1, effective July 1, 2003.)

(5) (a) Except as provided in paragraph (b) of this subsection (5), sexual exploitation of a child is a class 3 felony.

(b) Sexual exploitation of a child by possession of sexually exploitative material pursuant to paragraph (b.5) of subsection (3) of this section is a class 5 felony; except that said offense is a class 4 felony if:

(I) It is a second or subsequent offense; or

(II) The possession is of a video, recording or broadcast of moving visual images, or motion picture or more than twenty different items qualifying as sexually exploitative material.

(6) If any provision of this section or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared to be severable.

(7) A juvenile charged with a violation of section 18-7-109 (1) is not subject to prosecution for violation of this section for the same electronic or digital photograph, video, or image arising out of the same criminal episode.



§ 18-6-404. Procurement of a child for sexual exploitation

Any person who intentionally gives, transports, provides, or makes available, or who offers to give, transport, provide, or make available, to another person a child for the purpose of sexual exploitation of a child commits procurement of a child for sexual exploitation, which is a class 3 felony.



§ 18-6-405. Reports of convictions to department of education

(1) When a person is convicted, pleads nolo contendere, or receives a deferred sentence for a violation of the provisions of this part 4 and the court knows the person is a current or former employee of a school district in this state or holds a license or authorization pursuant to the provisions of article 60.5 of title 22, C.R.S., the court shall report such fact to the department of education.

(2) Repealed.






Part 5 - Adultery



Part 6 - Harboring a Minor

§ 18-6-601. Harboring a minor

(1) (a) A person commits the crime of harboring a minor if the person knowingly provides shelter to a minor without the consent of a parent, guardian, custodian of the minor, or the person with whom the child resides the majority of the time pursuant to a court order allocating parental responsibilities and if the person intentionally:

(I) Fails to release the minor to a law enforcement officer after being requested to do so by the officer; or

(II) Fails to disclose the location of the minor to a law enforcement officer when requested to do so, if the person knows the location of the minor and had either taken the minor to that location or had assisted the minor in reaching that location; or

(III) Obstructs a law enforcement officer from taking the minor into custody; or

(IV) Assists the minor in avoiding or attempting to avoid the custody of a law enforcement officer; or

(V) Fails to notify the parent, guardian, custodian of the minor, or the person with whom the child resides the majority of the time pursuant to a court order allocating parental responsibilities or a law enforcement officer that the minor is being sheltered within twenty-four hours after shelter has been provided.

(b) If the shelter provided to the minor is by a licensed child care facility, including a licensed homeless youth shelter, the minor, despite the minor's status, may reside at such facility or shelter for a period not to exceed two weeks after the time of intake, pursuant to the procedures set forth in article 5.7 of title 26, C.R.S.

(c) It is a defense to a prosecution under this section that the defendant had custody of the minor or lawful parenting time with the minor pursuant to a court order.

(2) Harboring a minor is a class 2 misdemeanor.






Part 7 - Contributing to Delinquency

§ 18-6-701. Contributing to the delinquency of a minor

(1) Any person who induces, aids, or encourages a child to violate any federal or state law, municipal or county ordinance, or court order commits contributing to the delinquency of a minor. For the purposes of this section, the term "child" means any person under the age of eighteen years.

(2) Contributing to the delinquency of a minor is a class 4 felony.

(3) When a person is convicted, pleads nolo contendere, or receives a deferred sentence for a violation of the provisions of this section and the court knows the person is a current or former employee of a school district in this state or holds a license or authorization pursuant to the provisions of article 60.5 of title 22, C.R.S., the court shall report such fact to the department of education.






Part 8 - Domestic Violence

§ 18-6-800.3. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Domestic violence" means an act or threatened act of violence upon a person with whom the actor is or has been involved in an intimate relationship. "Domestic violence" also includes any other crime against a person, or against property, including an animal, or any municipal ordinance violation against a person, or against property, including an animal, when used as a method of coercion, control, punishment, intimidation, or revenge directed against a person with whom the actor is or has been involved in an intimate relationship.

(2) "Intimate relationship" means a relationship between spouses, former spouses, past or present unmarried couples, or persons who are both the parents of the same child regardless of whether the persons have been married or have lived together at any time.



§ 18-6-801. Domestic violence - sentencing

(1) (a) In addition to any sentence that is imposed upon a person for violation of any criminal law under this title, any person who is convicted of any crime, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3 (1), or any crime against property, whether or not such crime is a felony, when such crime is used as a method of coercion, control, punishment, intimidation, or revenge directed against a person with whom the actor is or has been involved in an intimate relationship shall be ordered to complete a treatment program and a treatment evaluation that conform with the standards adopted by the domestic violence offender management board as required by section 16-11.8-103 (4), C.R.S. If an intake evaluation conducted by an approved treatment program provider discloses that sentencing to a treatment program would be inappropriate, the person shall be referred back to the court for alternative disposition.

(b) The court may order a treatment evaluation to be conducted prior to sentencing if a treatment evaluation would assist the court in determining an appropriate sentence. The person ordered to undergo such evaluation shall be required to pay the cost of the treatment evaluation. If such treatment evaluation recommends treatment, and if the court so finds, the person shall be ordered to complete a treatment program that conforms with the standards adopted by the domestic violence offender management board as required by section 16-11.8-103 (4), C.R.S.

(c) Nothing in this subsection (1) shall preclude the court from ordering domestic violence treatment in any appropriate case.

(2) Subsection (1) of this section shall not apply to persons sentenced to the department of corrections.

(3) A person charged with the commission of a crime, the underlying factual basis of which includes an act of domestic violence as defined in section 18-6-800.3 (1), shall not be entitled to plead guilty or plead nolo contendere to an offense which does not include the domestic violence designation required in section 16-21-103, C.R.S., unless the prosecuting attorney makes a good faith representation on the record that such attorney would not be able to establish a prima facie case that the person and the alleged victim were currently or formerly involved in an intimate relationship if the defendant were brought to trial on the original domestic violence offense and upon such a finding by the court. The prosecuting attorney's record and the court's findings shall specify the relationship in the alleged domestic violence case which the prosecuting attorney is not able to prove beyond a reasonable doubt and the reasons therefor. No court shall accept a plea of guilty or nolo contendere to an offense which does not include the domestic violence designation required in section 16-21-103, C.R.S., when the facts of the case indicate that the underlying factual basis includes an act of domestic violence as defined in section 18-6-800.3 (1) unless there is a good faith representation by the prosecuting attorney that he or she would be unable to establish a prima facie case if the defendant were brought to trial on the original offense.

(4) No person accused or convicted of a crime, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3 (1), shall be eligible for home detention in the home of the victim pursuant to section 18-1.3-105 or 18-1.3-106. Nothing in this subsection (4) is intended to prohibit a court from ordering a deferred sentence for a person accused or convicted of a crime, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3 (1).

(5) Before granting probation, the court shall consider the safety of the victim and the victim's children if probation is granted.

(6) Nothing in this section shall preclude the ability of a municipality to enact concurrent ordinances.

(7) (a) Any misdemeanor offense that includes an act of domestic violence is a class 5 felony if the defendant at the time of sentencing has been previously convicted of three or more prior offenses that included an act of domestic violence and that were separately brought and tried and arising out of separate criminal episodes.

(b) The prior convictions must be set forth in apt words in the indictment or information. For the purposes of this section, "conviction" includes any federal, state, or municipal conviction for a felony, misdemeanor, or municipal ordinance violation.

(c) Trials in cases alleging that the defendant is an habitual domestic violence offender pursuant to this subsection (7) must be conducted in accordance with the rules of criminal procedure for felonies. The trier of fact shall determine whether an offense charged includes an act of domestic violence.

(d) Following a conviction for an offense which underlying factual basis includes an act of domestic violence:

(I) If any prior conviction included a determination by a jury or was admitted by the defendant that the offense included an act of domestic violence, the court shall proceed to sentencing without further findings as to that prior conviction by the jury or by the court, if no jury trial is had;

(II) For any prior conviction in which the factual basis was found by the court to include an act of domestic violence, but did not include a finding of domestic violence by a jury or that was not admitted by the defendant, the trial court shall proceed to a sentencing stage of the proceedings. The prosecution shall present evidence to the trier of fact that the prior conviction included an act of domestic violence. The prosecution has the burden of proof beyond a reasonable doubt.

(III) At the sentencing stage, the following applies:

(A) A finding of domestic violence made by a court at the time of the prior conviction constitutes prima facie evidence that the crime involved domestic violence;

(B) Evidence of the prior conviction is admissible through the use of certified documents under seal, or the court may take judicial notice of a prior conviction;

(C) Evidence admitted in the guilt stage of the trial, including testimony of the defendant and other acts admitted pursuant to section 18-6-801.5, may be considered by the finder of fact.

(8) (a) In addition to any sentence that is imposed upon a defendant for violation of any criminal law under this title, if a defendant is convicted of any crime, the underlying factual basis of which is found by the court on the record to be a misdemeanor crime of domestic violence, as defined in 18 U.S.C. sec. 921 (a)(33), or that is punishable by a term of imprisonment exceeding one year and includes an act of domestic violence, as defined in section 18-6-800.3 (1), the court:

(I) Shall order the defendant to:

(A) Refrain from possessing or purchasing any firearm or ammunition for the duration of the order; and

(B) Relinquish any firearm or ammunition in the defendant's immediate possession or control or subject to the defendant's immediate possession or control; and

(II) May require that before the defendant is released from custody on bond, the defendant shall relinquish, for the duration of the order, any firearm or ammunition in the defendant's immediate possession or control or subject to the defendant's immediate possession or control.

(b) Upon issuance of an order to relinquish one or more firearms or ammunition pursuant to paragraph (a) of this subsection (8), the defendant shall relinquish any firearm or ammunition not more than twenty-four hours after being served with the order; except that a court may allow a defendant up to seventy-two hours to relinquish a firearm or up to five days to relinquish ammunition pursuant to this paragraph (b) if the defendant demonstrates to the satisfaction of the court that he or she is unable to comply within twenty-four hours. To satisfy this requirement, the defendant may:

(I) Sell or transfer possession of the firearm or ammunition to a federally licensed firearms dealer described in 18 U.S.C. sec. 923, as amended; except that this provision shall not be interpreted to require any federally licensed firearms dealer to purchase or accept possession of any firearm or ammunition;

(II) Arrange for the storage of the firearm or ammunition by a law enforcement agency; except that this provision shall not be interpreted to require any law enforcement agency to provide storage of firearms or ammunition for any person; or

(III) Sell or otherwise transfer the firearm or ammunition to a private party who may legally possess the firearm or ammunition; except that a defendant who sells or transfers a firearm pursuant to this subparagraph (III) shall satisfy all of the provisions of section 18-12-112, concerning private firearms transfers, including but not limited to the performance of a criminal background check of the transferee.

(c) If a defendant is unable to satisfy the provisions of paragraph (b) of this subsection (8) because he or she is incarcerated or otherwise held in the custody of a law enforcement agency, the court shall require the defendant to satisfy such provisions not more than twenty-four hours after his or her release from incarceration or custody or be held in contempt of court. Notwithstanding any provision of this paragraph (c), the court may, in its discretion, require the defendant to relinquish any firearm or ammunition in the defendant's immediate possession or control or subject to the defendant's immediate possession or control before the end of the defendant's incarceration. In such a case, a defendant's failure to relinquish a firearm or ammunition as required shall constitute contempt of court.

(d) A federally licensed firearms dealer who takes possession of a firearm or ammunition pursuant to this subsection (8) shall issue a receipt to the defendant at the time of relinquishment. The federally licensed firearms dealer shall not return the firearm or ammunition to the defendant unless the dealer:

(I) Contacts the bureau to request that a background check of the defendant be performed; and

(II) Obtains approval of the transfer from the bureau after the performance of the background check.

(e) A local law enforcement agency may elect to store firearms or ammunition for persons pursuant to this subsection (8). If an agency so elects:

(I) The agency may charge a fee for such storage, the amount of which shall not exceed the direct and indirect costs incurred by the agency in providing such storage;

(II) The agency may establish policies for disposal of abandoned or stolen firearms or ammunition; and

(III) The agency shall issue a receipt to each defendant at the time the defendant relinquishes possession of a firearm or ammunition.

(f) If a local law enforcement agency elects to store firearms or ammunition for a defendant pursuant to this subsection (8), the law enforcement agency shall not return the firearm or ammunition to the defendant unless the agency:

(I) Contacts the bureau to request that a background check of the defendant be performed; and

(II) Obtains approval of the transfer from the bureau after the performance of the background check.

(g) (I) A law enforcement agency that elects to store a firearm or ammunition for a defendant pursuant to this subsection (8) may elect to cease storing the firearm or ammunition. A law enforcement agency that elects to cease storing a firearm or ammunition for a defendant shall notify the defendant of such decision and request that the defendant immediately make arrangements for the transfer of the possession of the firearm or ammunition to the defendant or, if the defendant is prohibited from possessing a firearm, to another person who is legally permitted to possess a firearm.

(II) If a law enforcement agency elects to cease storing a firearm or ammunition for a defendant and notifies the defendant as described in subparagraph (I) of this paragraph (g), the law enforcement agency may dispose of the firearm or ammunition if the defendant fails to make arrangements for the transfer of the firearm or ammunition and complete said transfer within ninety days of receiving such notification.

(h) If a defendant sells or otherwise transfers a firearm or ammunition to a private party who may legally possess the firearm or ammunition, as described in subparagraph (III) of paragraph (b) of this subsection (8), the defendant shall acquire:

(I) From the transferee, a written receipt acknowledging the transfer, which receipt shall be dated and signed by the defendant and the transferee; and

(II) From the licensed gun dealer who requests from the bureau a background check of the transferee, as described in section 18-12-112, a written statement of the results of the background check.

(i) (I) Not more than three business days after the relinquishment, the defendant shall file a copy of the receipt issued pursuant to paragraph (d), (e), or (h) of this subsection (8), and, if applicable, the written statement of the results of a background check performed on the transferee, as described in subparagraph (II) of paragraph (h) of this subsection (8), with the court as proof of the relinquishment. If a defendant fails to timely file a receipt or written statement as described in this paragraph (i):

(A) The failure constitutes a class 2 misdemeanor, and the defendant shall be punished as provided in section 18-1.3-501; and

(B) The court shall issue a warrant for the defendant's arrest.

(II) In any subsequent prosecution for a violation of this paragraph (i), the court shall take judicial notice of the defendant's failure to file a receipt or written statement, which will constitute prima facie evidence that the defendant has violated this paragraph (i), and testimony of the clerk of the court or his or her deputy is not required.

(j) (I) A law enforcement agency that elects in good faith to not store a firearm or ammunition for a defendant pursuant to sub-subparagraph (B) of subparagraph (III) of paragraph (b) of this subsection (8) shall not be held criminally or civilly liable for such election not to act.

(II) A law enforcement agency that returns possession of a firearm or ammunition to a defendant in good faith as permitted by paragraph (f) of this subsection (8) shall not be held criminally or civilly liable for such action.



§ 18-6-801.5. Domestic violence - evidence of similar transactions

(1) The general assembly hereby finds that domestic violence is frequently cyclical in nature, involves patterns of abuse, and can consist of harm with escalating levels of seriousness. The general assembly therefore declares that evidence of similar transactions can be helpful and is necessary in some situations in prosecuting crimes involving domestic violence.

(2) In criminal prosecutions involving domestic violence in which the defendant and the victim named in the information have engaged in an intimate relationship as of the time alleged in the information, evidence of any other acts of domestic violence between the defendant and the victim named in the information, and between the defendant and other persons, constitute other acts or transactions for the purposes of this section, and the court may authorize the admission of evidence as provided in subsection (3) of this section.

(3) The proponent of evidence of other acts or transactions under this section shall advise the trial court by offer of proof of such evidence and shall specify whether the evidence is offered to show a common plan, scheme, design, identity, modus operandi, motive, or guilty knowledge or for some other purpose.

(4) Upon the offer of proof under subsection (3) of this section, the trial court shall determine whether the probative value of the evidence of similar acts or transactions is substantially outweighed by the danger of unfair prejudice to the defendant, confusion of the issues, or misleading of the jury if the evidence is allowed or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.

(5) Upon admitting evidence of other acts or transactions into evidence pursuant to this section and again in the general charge to the jury, the trial court shall direct the jury as to the limited purpose for which the evidence is admitted and for which the jury may consider it.



§ 18-6-801.6. Domestic violence - summons and complaint

Any person completing or preparing a summons, complaint, summons and complaint, indictment, information, or application for an arrest warrant shall indicate on the face of such document whether the facts forming the basis of the alleged criminal act, if proven, could constitute domestic violence as defined in section 18-6-800.3 (1).



§ 18-6-802.5. Domestic violence - treatment programs

Any defendant who is sentenced to a treatment program pursuant to section 18-6-801 or who is ordered to complete an evaluation pursuant to section 18-6-801 (1) shall pay for the evaluation and treatment programs on a sliding fee basis, as provided in the standardized procedures for the treatment evaluation of domestic violence offenders and the guidelines and standards for a system of programs for the treatment of domestic violence offenders adopted by the domestic violence offender management board pursuant to section 16-11.8-103, C.R.S.



§ 18-6-803.5. Crime of violation of a protection order - penalty - peace officers' duties - definitions

(1) A person commits the crime of violation of a protection order if, after the person has been personally served with a protection order that identifies the person as a restrained person or otherwise has acquired from the court or law enforcement personnel actual knowledge of the contents of a protection order that identifies the person as a restrained person, the person:

(a) Contacts, harasses, injures, intimidates, molests, threatens, or touches the protected person or protected property, including an animal, identified in the protection order or enters or remains on premises or comes within a specified distance of the protected person, protected property, including an animal, or premises or violates any other provision of the protection order to protect the protected person from imminent danger to life or health, and such conduct is prohibited by the protection order;

(b) Except as permitted pursuant to section 18-13-126 (1)(b), hires, employs, or otherwise contracts with another person to locate or assist in the location of the protected person; or

(c) Violates a civil protection order issued pursuant to section 13-14-105.5, C.R.S., or pursuant to section 18-1-1001 (9) by:

(I) Possessing or attempting to purchase or receive a firearm or ammunition while the protection order is in effect; or

(II) Failing to timely file a receipt or written statement with the court as described in section 13-14-105.5 (9), C.R.S., or in section 18-1-1001 (9)(i) or 18-6-801 (8)(i).

(1.5) As used in this section:

(a) "Protected person" means the person or persons identified in the protection order as the person or persons for whose benefit the protection order was issued.

(a.5) (I) "Protection order" means any order that prohibits the restrained person from contacting, harassing, injuring, intimidating, molesting, threatening, or touching any protected person or protected animal, or from entering or remaining on premises, or from coming within a specified distance of a protected person or protected animal or premises or any other provision to protect the protected person or protected animal from imminent danger to life or health, that is issued by a court of this state or a municipal court, and that is issued pursuant to:

(A) Article 14 of title 13, C.R.S., section 18-1-1001, section 19-2-707, C.R.S., section 19-4-111, C.R.S., or rule 365 of the Colorado rules of county court civil procedure;

(B) Sections 14-4-101 to 14-4-105, C.R.S., section 14-10-107, C.R.S., section 14-10-108, C.R.S., or section 19-3-316, C.R.S., as those sections existed prior to July 1, 2004;

(C) An order issued as part of the proceedings concerning a criminal municipal ordinance violation; or

(D) Any other order of a court that prohibits a person from contacting, harassing, injuring, intimidating, molesting, threatening, or touching any person, or from entering or remaining on premises, or from coming within a specified distance of a protected person or premises.

(II) For purposes of this section only, "protection order" includes any order that amends, modifies, supplements, or supersedes the initial protection order. "Protection order" also includes any restraining order entered prior to July 1, 2003, and any foreign protection order as defined in section 13-14-110, C.R.S.

(b) "Registry" means the computerized information system created in section 18-6-803.7 or the national crime information center created pursuant to 28 U.S.C. sec. 534.

(c) "Restrained person" means the person identified in the order as the person prohibited from doing the specified act or acts.

(d) (Deleted by amendment, L. 2003, p. 1003, § 6, effective July 1, 2003.)

(2) (a) Violation of a protection order is a class 2 misdemeanor; except that, if the restrained person has previously been convicted of violating this section or a former version of this section or an analogous municipal ordinance, or if the protection order is issued pursuant to section 18-1-1001, the violation is a class 1 misdemeanor.

(a.5) A second or subsequent violation of a protection order is an extraordinary risk crime that is subject to the modified sentencing range specified in section 18-1.3-501 (3).

(b) (Deleted by amendment, L. 95, p. 567, 3, effective July 1, 1995.)

(c) Nothing in this section shall preclude the ability of a municipality to enact concurrent ordinances. Any sentence imposed for a violation of this section shall run consecutively and not concurrently with any sentence imposed for any crime which gave rise to the issuing of the protection order.

(3) (a) Whenever a protection order is issued, the protected person shall be provided with a copy of such order. A peace officer shall use every reasonable means to enforce a protection order.

(b) A peace officer shall arrest, or, if an arrest would be impractical under the circumstances, seek a warrant for the arrest of a restrained person when the peace officer has information amounting to probable cause that:

(I) The restrained person has violated or attempted to violate any provision of a protection order; and

(II) The restrained person has been properly served with a copy of the protection order or the restrained person has received actual notice of the existence and substance of such order.

(c) In making the probable cause determination described in paragraph (b) of this subsection (3), a peace officer shall assume that the information received from the registry is accurate. A peace officer shall enforce a valid protection order whether or not there is a record of the protection order in the registry.

(d) The arrest and detention of a restrained person is governed by applicable constitutional and applicable state rules of criminal procedure. The arrested person shall be removed from the scene of the arrest and shall be taken to the peace officer's station for booking, whereupon the arrested person may be held or released in accordance with the adopted bonding schedules for the jurisdiction in which the arrest is made, or the arrested person may be taken to the jail in the county where the protection order was issued. The law enforcement agency or any other locally designated agency shall make all reasonable efforts to contact the protected party upon the arrest of the restrained person. The prosecuting attorney shall present any available arrest affidavits and the criminal history of the restrained person to the court at the time of the first appearance of the restrained person before the court.

(e) The arresting agency arresting the restrained person shall forward to the issuing court a copy of such agency's report, a list of witnesses to the violation, and, if applicable, a list of any charges filed or requested against the restrained person. The agency shall give a copy of the agency's report, witness list, and charging list to the protected party. The agency shall delete the address and telephone number of a witness from the list sent to the court upon request of such witness, and such address and telephone number shall not thereafter be made available to any person, except law enforcement officials and the prosecuting agency, without order of the court.

(4) If a restrained person is on bond in connection with a violation or attempted violation of a protection order in this or any other state and is subsequently arrested for violating or attempting to violate a protection order, the arresting agency shall notify the prosecuting attorney who shall file a motion with the court which issued the prior bond for the revocation of the bond and for the issuance of a warrant for the arrest of the restrained person if such court is satisfied that probable cause exists to believe that a violation of the protection order issued by the court has occurred.

(5) A peace officer arresting a person for violating a protection order or otherwise enforcing a protection order shall not be held criminally or civilly liable for such arrest or enforcement unless the peace officer acts in bad faith and with malice or does not act in compliance with rules adopted by the Colorado supreme court.

(6) (a) A peace officer is authorized to use every reasonable means to protect the alleged victim or the alleged victim's children to prevent further violence. Such peace officer may transport, or obtain transportation for, the alleged victim to shelter. Upon the request of the protected person, the peace officer may also transport the minor child of the protected person, who is not an emancipated minor, to the same shelter if such shelter is willing to accept the child, whether or not there is a custody order or an order allocating parental responsibilities with respect to such child or an order for the care and control of the child and whether or not the other parent objects. A peace officer who transports a minor child over the objection of the other parent shall not be held liable for any damages that may result from interference with the custody, parental responsibilities, care, and control of or access to a minor child in complying with this subsection (6).

(b) For purposes of this subsection (6), "shelter" means a battered women's shelter, a friend's or family member's home, or such other safe haven as may be designated by the protected person and which is within a reasonable distance from the location at which the peace officer found the victim.

(7) The protection order shall contain in capital letters and bold print a notice informing the protected person that such protected person may either initiate contempt proceedings against the restrained person if the order is issued in a civil action or request the prosecuting attorney to initiate contempt proceedings if the order is issued in a criminal action.

(8) A protection order issued in the state of Colorado shall contain a statement that:

(a) The order or injunction shall be accorded full faith and credit and be enforced in every civil or criminal court of the United States, another state, an Indian tribe, or a United States territory pursuant to 18 U.S.C. sec. 2265;

(b) The issuing court had jurisdiction over the parties and subject matter; and

(c) The defendant was given reasonable notice and opportunity to be heard.

(9) A criminal action charged pursuant to this section may be tried either in the county where the offense is committed or in the county in which the court that issued the protection order is located, if such court is within this state.



§ 18-6-803.6. Duties of peace officers and prosecuting agencies - preservation of evidence

(1) When a peace officer determines that there is probable cause to believe that a crime or offense involving domestic violence, as defined in section 18-6-800.3 (1), has been committed, the officer shall, without undue delay, arrest the person suspected of its commission pursuant to the provisions in subsection (2) of this section, if applicable, and charge the person with the appropriate crime or offense. Nothing in this subsection (1) shall be construed to require a peace officer to arrest both parties involved in an alleged act of domestic violence when both claim to have been victims of such domestic violence. Additionally, nothing in this subsection (1) shall be construed to require a peace officer to arrest either party involved in an alleged act of domestic violence when a peace officer determines there is no probable cause to believe that a crime or offense of domestic violence has been committed. The arrested person shall be removed from the scene of the arrest and shall be taken to the peace officer's station for booking, whereupon the arrested person may be held or released in accordance with the adopted bonding schedules for the jurisdiction in which the arrest is made.

(2) If a peace officer receives complaints of domestic violence from two or more opposing persons, the officer shall evaluate each complaint separately to determine if a crime has been committed by one or more persons. In determining whether a crime has been committed by one or more persons, the officer shall consider the following:

(a) Any prior complaints of domestic violence;

(b) The relative severity of the injuries inflicted on each person;

(c) The likelihood of future injury to each person; and

(d) The possibility that one of the persons acted in self-defense.

(3) (a) A peace officer is authorized to use every reasonable means to protect the alleged victim or the alleged victim's children to prevent further violence. Such peace officer may transport, or obtain transportation for, the alleged victim to shelter. Upon the request of the protected person, the peace officer may also transport the minor child of the protected person, who is not an emancipated minor, to the same shelter if such shelter is willing to accept the child, whether or not there is a custody order or an order for the care and control of the child or an order allocating parental responsibilities with respect to the child and whether or not the other parent objects. A peace officer who transports a minor child over the objection of the other parent shall not be held liable for any damages that may result from interference with the custody, parental responsibilities, care, and control of or access to a minor child in complying with this subsection (3).

(b) For purposes of this subsection (3), "shelter" means a battered women's shelter, a friend's or family member's home, or such other safe haven as may be designated by the protected person and which is within a reasonable distance from the location at which the peace officer found the victim.

(4) (a) The arresting agency shall make reasonable efforts to collect and preserve any pertinent evidence until the time of final disposition of the matter, including, but not limited to, the following:

(I) Any dispatch tape recording relating to the event;

(II) Any on-scene video or audio tape recordings;

(III) Any medical records of treatment of the alleged victim or the defendant; and

(IV) Any other relevant physical evidence or witness statements.

(b) However, in the absence of bad faith, any failure to collect or preserve any evidence listed in paragraph (a) of this subsection (4) shall not be grounds to dismiss the matter.

(4.5) When a peace officer responds to a call or is otherwise responding to a report about an alleged offense involving domestic violence, as defined in section 18-6-800.3 (1), or other domestic dispute, the officer shall include in his or her written or oral report concerning such incident whether children may have seen or heard the alleged offense; except that, in the absence of bad faith, the failure of a peace officer to note that a child may have seen or heard the alleged offense shall not be grounds to dismiss the matter.

(5) A peace officer shall not be held civilly or criminally liable for acting pursuant to this section if the peace officer acts in good faith and without malice.



§ 18-6-803.7. Central registry of protection orders - creation

(1) As used in this section:

(a) "Bureau" means the Colorado bureau of investigation.

(b) "Protected person" means the person or persons identified in the protection order as the person or persons for whose benefit the protection order was issued.

(b.5) (I) "Protection order" means any order that prohibits the restrained person from contacting, harassing, injuring, intimidating, molesting, threatening, or touching any protected person, or from entering or remaining on premises, or from coming within a specified distance of a protected person or premises, that is issued by a court of this state or an authorized municipal court, and that is issued pursuant to:

(A) Article 14 of title 13, C.R.S., section 18-1-1001, section 19-2-707, C.R.S., section 19-4-111, C.R.S., or rule 365 of the Colorado rules of county court civil procedure;

(B) Sections 14-4-101 to 14-4-105, C.R.S., section 14-10-107, C.R.S., section 14-10-108, C.R.S., or section 19-3-316, C.R.S., as those sections existed prior to July 1, 2004; or

(C) An order issued as part of the proceedings concerning a criminal municipal ordinance violation.

(II) "Protection order" also includes any restraining order entered prior to July 1, 2003, and any foreign protection order as described in section 13-14-110, C.R.S.

(c) "Registry" means a computerized information system.

(d) "Restrained person" means the person identified in the order as the person prohibited from doing the specified act or acts.

(e) (Deleted by amendment, L. 2003, p. 1007, § 7, effective July 1, 2003.)

(f) "Subsequent order" means an order which amends, modifies, supplements, or supersedes a protection order.

(2) (a) There is hereby created in the bureau a computerized central registry of protection orders which shall be accessible to any state law enforcement agency or to any local law enforcement agency having a terminal which communicates with the bureau. The central registry computers shall communicate with computers operated by the state judicial department.

(b) Protection orders and subsequent orders shall be entered into the registry by the clerk of the court issuing the protection order; except that orders issued pursuant to sections 18-1-1001 and 19-2-707, C.R.S., shall be entered into the registry only at the discretion of the court or upon motion of the district attorney. The clerk of the court issuing the protection order shall be responsible for updating the registry electronically in a timely manner to ensure the notice is as complete and accurate as is reasonably possible with regard to the information specified in subsection (3) of this section.

(c) The restrained person's attorney, if present at the time the protection order or subsequent order is issued, shall notify the restrained person of the contents of such order if the restrained person was absent when such order was issued.

(d) Protection orders and subsequent orders shall be placed in the registry not later than twenty-four hours after they have been issued; except that, if the court issuing the protection order or subsequent order specifies that it be placed in the registry immediately, such order shall be placed in the registry immediately.

(e) Upon reaching the expiration date of a protection order or subsequent order, if any, the bureau shall note the termination in the registry.

(f) In the event the protection order or subsequent order does not have a termination date, the clerk of the issuing court shall be responsible for noting the termination of the protection order or subsequent order in the registry.

(3) (a) In addition to any information, notice, or warning required by law, a protection order or subsequent order entered into the registry shall contain the following information, if such information is available:

(I) The name, date of birth, sex, and physical description of the restrained person to the extent known;

(II) The date the order was issued and the effective date of the order if such date is different from the date the order was issued;

(III) The names of the protected persons and their dates of birth;

(IV) If the protection order is one prohibiting the restrained person from entering in, remaining upon, or coming within a specified distance of certain premises, the address of the premises and the distance limitation;

(V) The expiration date of the protection order, if any;

(VI) Whether the restrained person has been served with the protection order and, if so, the date and time of service;

(VII) The amount of bail and any conditions of bond which the court has set in the event the restrained person has violated a protection order; and

(VIII) An indication whether the conditions of the protection order are also conditions of a bail bond for a felony charge.

(b) If available, the protection order or subsequent order shall contain the fingerprint-based state identification number issued by the bureau to the restrained person.



§ 18-6-803.9. Assaults and deaths related to domestic violence - report

Notwithstanding section 24-1-136 (11)(a)(I), the Colorado bureau of investigation shall prepare a report by November 1, 1995, and by November 1 of each year thereafter, for the governor and the members of the general assembly on the number of assaults related to and the number of deaths caused directly by domestic violence, including, but not limited to, homicides of victims, self-defense killings of alleged perpetrators, and incidental killings of children, peace officers, persons at work, neighbors, and bystanders in the course of episodes of domestic violence.









Article 6.5 - Wrongs to At-Risk Adults

§ 18-6.5-101. Legislative declaration

The general assembly recognizes that fear of mistreatment is one of the major personal concerns of at-risk persons and that at-risk persons are more vulnerable to and disproportionately damaged by crime in general but, more specifically, by abuse, exploitation, and neglect because they are less able to protect themselves against offenders, a number of whom are in positions of trust, and because they are more likely to receive serious injury from crimes committed against them and not to fully recover from such injury. At-risk persons are more impacted by crime than the general population because they tend to suffer great relative deprivation, financially, physically, and psychologically, as a result of the abuses against them. A significant number of at-risk persons are not as physically, intellectually, or emotionally equipped to protect themselves or aid in their own security as non-at-risk persons in society. They are far more susceptible than the general population to the adverse long-term effects of crimes committed against them, including abuse, exploitation, and neglect. The general assembly therefore finds that penalties for specified crimes committed against at-risk persons should be more severe than the penalties for the commission of the same crimes against other members of society.



§ 18-6.5-102. Definitions

As used in this article 6.5, unless the context otherwise requires:

(1) "Abuse" means any of the following acts or omissions committed against an at-risk person:

(a) The nonaccidental infliction of bodily injury, serious bodily injury, or death;

(b) Confinement or restraint that is unreasonable under generally accepted caretaking standards; or

(c) Subjection to sexual conduct or contact classified as a crime under this title.

(2) "At-risk adult" means any person who is seventy years of age or older or any person who is eighteen years of age or older and is a person with a disability as said term is defined in subsection (11) of this section.

(2.5) "At-risk adult with IDD" means a person who is eighteen years of age or older and is a person with an intellectual and developmental disability, as defined in section 25.5-10-202 (26)(a), C.R.S.

(3) "At-risk elder" means any person who is seventy years of age or older.

(4) "At-risk juvenile" means any person who is under the age of eighteen years and is a person with a disability as said term is defined in subsection (11) of this section.

(4.5) "At-risk person" means an at-risk adult, an at-risk adult with IDD, an at-risk elder, or an at-risk juvenile.

(5) "Caretaker" means a person who:

(a) Is responsible for the care of an at-risk person as a result of a family or legal relationship;

(b) Has assumed responsibility for the care of an at-risk person; or

(c) Is paid to provide care or services to an at-risk person.

(6) (a) "Caretaker neglect" means neglect that occurs when adequate food, clothing, shelter, psychological care, physical care, medical care, habilitation, supervision, or any other treatment necessary for the health or safety of an at-risk person is not secured for an at-risk person or is not provided by a caretaker in a timely manner and with the degree of care that a reasonable person in the same situation would exercise, or a caretaker knowingly uses harassment, undue influence, or intimidation to create a hostile or fearful environment for an at-risk person.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (6), the withholding, withdrawing, or refusing of any medication, any medical procedure or device, or any treatment, including but not limited to resuscitation, cardiac pacing, mechanical ventilation, dialysis, and artificial nutrition and hydration, in accordance with any valid medical directive or order or as described in a palliative plan of care, is not deemed caretaker neglect.

(c) As used in this subsection (6), "medical directive or order" includes a medical durable power of attorney, a declaration as to medical treatment executed pursuant to section 15-18-104, C.R.S., a medical order for scope of treatment form executed pursuant to article 18.7 of title 15, C.R.S., and a CPR directive executed pursuant to article 18.6 of title 15, C.R.S.

(7) "Clergy member" means a priest; rabbi; duly ordained, commissioned, or licensed minister of a church; member of a religious order; or recognized leader of any religious body.

(8) "Convicted" and "conviction" mean a plea of guilty accepted by the court, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102, a verdict of guilty by a judge or jury, or a plea of no contest accepted by the court.

(9) "Crime against an at-risk person" means any offense listed in section 18-6.5-103 or criminal attempt, conspiracy, or solicitation to commit any of those offenses.

(10) "Exploitation" means an act or omission committed by a person who:

(a) Uses deception, harassment, intimidation, or undue influence to permanently or temporarily deprive an at-risk person of the use, benefit, or possession of any thing of value;

(b) Employs the services of a third party for the profit or advantage of the person or another person to the detriment of the at-risk person;

(c) Forces, compels, coerces, or entices an at-risk person to perform services for the profit or advantage of the person or another person against the will of the at-risk person; or

(d) Misuses the property of an at-risk person in a manner that adversely affects the at-risk person's ability to receive health care or health care benefits or to pay bills for basic needs or obligations.

(10.5) "Mistreated" or "mistreatment" means:

(a) Abuse;

(b) Caretaker neglect; or

(c) Exploitation.

(11) "Person with a disability" means any person who:

(a) Is impaired because of the loss of or permanent loss of use of a hand or foot or because of blindness or the permanent impairment of vision of both eyes to such a degree as to constitute virtual blindness;

(b) Is unable to walk, see, hear, or speak;

(c) Is unable to breathe without mechanical assistance;

(d) Is a person with an intellectual and developmental disability as defined in section 25.5-10-202, C.R.S.;

(e) Is a person with a mental health disorder as the term is defined in section 27-65-102 (11.5);

(f) Is mentally impaired as the term is defined in section 24-34-501 (1.3)(b)(II), C.R.S.;

(g) Is blind as that term is defined in section 26-2-103 (3), C.R.S.; or

(h) Is receiving care and treatment for a developmental disability under article 10.5 of title 27, C.R.S.

(12) "Position of trust" means assuming a responsibility, duty, or fiduciary relationship toward an at-risk adult or at-risk juvenile.

(13) "Undue influence" means the use of influence to take advantage of an at-risk person's vulnerable state of mind, neediness, pain, or emotional distress.



§ 18-6.5-103. Crimes against at-risk persons - classifications

(1) Crimes against at-risk persons are as prescribed in this section.

(2) Any person whose conduct amounts to criminal negligence, as defined in section 18-1-501 (3), commits:

(a) A class 4 felony if such negligence results in the death of an at-risk person;

(b) A class 5 felony if such negligence results in serious bodily injury to an at-risk person; and

(c) A class 6 felony if such negligence results in bodily injury to an at-risk person.

(3) (a) Any person who commits a crime of assault in the first degree, as such crime is described in section 18-3-202, and the victim is an at-risk person, commits a class 4 felony if the circumstances described in section 18-3-202 (2)(a) are present and a class 2 felony if such circumstances are not present.

(b) Any person who commits a crime of assault in the second degree, as such crime is described in section 18-3-203, and the victim is an at-risk person, commits a class 5 felony if the circumstances described in section 18-3-203 (2)(a) are present and a class 3 felony if such circumstances are not present.

(c) Any person who commits a crime of assault in the third degree, as such crime is described in section 18-3-204, and the victim is an at-risk person, commits a class 6 felony.

(4) Any person who commits robbery, as such crime is described in section 18-4-301 (1), and the victim is an at-risk person, commits a class 3 felony. If the offender is convicted of robbery of an at-risk person, the court shall sentence the defendant to the department of corrections for at least the presumptive sentence under section 18-1.3-401 (1).

(5) Any person who commits theft, and commits any element or portion of the offense in the presence of the victim, as such crime is described in section 18-4-401 (1), and the victim is an at-risk person, or who commits theft against an at-risk person while acting in a position of trust, whether or not in the presence of the victim, or who commits theft against an at-risk person knowing the victim is an at-risk person, whether in the presence of the victim or not, commits a class 5 felony if the value of the thing involved is less than five hundred dollars or a class 3 felony if the value of the thing involved is five hundred dollars or more. Theft from the person of an at-risk person by means other than the use of force, threat, or intimidation is a class 4 felony without regard to the value of the thing taken.

(5.5) (Deleted by amendment, L. 2016.)

(6) Any person who knowingly commits caretaker neglect against an at-risk person or knowingly acts in a manner likely to be injurious to the physical or mental welfare of an at-risk person commits a class 1 misdemeanor.

(7) (a) Any person who commits a crime of sexual assault, as such crime is described in section 18-3-402, sexual assault in the first degree, as such crime was described in section 18-3-402, as it existed prior to July 1, 2000, and the victim is an at-risk person, commits a class 2 felony.

(b) Any person who commits a crime of sexual assault in the second degree, as such crime was described in section 18-3-403, as it existed prior to July 1, 2000, and the victim is an at-risk person, commits a class 3 felony.

(c) Any person who commits unlawful sexual contact, as such crime is described in section 18-3-404, or sexual assault in the third degree, as such crime was described in section 18-3-404, as it existed prior to July 1, 2000, and the victim is an at-risk person, commits a class 6 felony; except that the person commits a class 3 felony if the person compels the victim to submit by use of such force, intimidation, or threat as specified in section 18-3-402 (4)(a), (4)(b), or (4)(c), or if the actor engages in the conduct described in section 18-3-404 (1)(g) or (1.5).

(d) Any person who commits sexual assault on a child, as such crime is described in section 18-3-405, and the victim is an at-risk juvenile, commits a class 3 felony; except that, if the circumstances described in section 18-3-405 (2)(a), (2)(b), (2)(c), or (2)(d) are present, the person commits a class 2 felony.

(e) Any person who commits sexual assault on a child by one in a position of trust, as such crime is described in section 18-3-405.3, and the victim is an at-risk juvenile, commits a class 2 felony if the victim is less than fifteen years of age or a class 3 felony if the victim is fifteen years of age or older but less than eighteen years of age.

(f) Any person who commits sexual assault on a client by a psychotherapist, as such crime is described in section 18-3-405.5, and the victim is an at-risk person, commits a class 3 felony if the circumstances described in section 18-3-405.5 (1) exist or a class 6 felony if such circumstances are not present.

(7.5) (a) A person commits criminal exploitation of an at-risk person when he or she knowingly uses deception, harassment, intimidation, or undue influence to permanently or temporarily deprive an at-risk person of the use, benefit, or possession of any thing of value.

(b) Criminal exploitation of an at-risk person is a class 3 felony if the thing of value is five hundred dollars or greater. Criminal exploitation of an at-risk person is a class 5 felony if the thing of value is less than five hundred dollars.

(8) (Deleted by amendment, L. 2016.)



§ 18-6.5-103.5. Video tape depositions - at-risk adult victims and witnesses

(1) In any case in which a defendant is charged with a crime against an at-risk adult or at-risk elder, or in any case involving a victim or witness who is an at-risk adult or at-risk elder, the prosecution may file a motion with the court at any time prior to commencement of the trial for an order that a deposition be taken of the testimony of the victim or witness and that the deposition be recorded and preserved on a video imaging format.

(2) The prosecution shall file a motion requesting a recorded deposition at least fourteen days prior to the taking of the deposition. The defendant shall receive reasonable notice of the taking of the deposition. The defendant shall have the right to be present and to be represented by counsel at the deposition; except that for good cause shown, the court may permit the filing of a motion requesting a recorded deposition less than fourteen days prior to taking the deposition.

(3) (a) (I) Upon receipt of the motion, the court shall schedule the deposition to take place within fourteen days without further findings, except for good cause shown by the prosecution if the motion asks for the deposition to be taken in less than fourteen days, if the victim is an at-risk elder.

(II) Except for depositions of at-risk elder victims as described in subparagraph (I) of this paragraph (a), upon the filing of the motion by the prosecution stating reasons the victim or witness may be unavailable at trial, the court may order a deposition for an at-risk adult victim or witness or at-risk elder witness. Filing the motion creates a rebuttable presumption that a deposition should be taken to prevent injustice. The court may deny the motion for deposition upon a finding that granting the motion will not prevent injustice. The prosecution may file a new request for a deposition if circumstances change prior to trial.

(III) Both the prosecution and the defendant shall provide all available discovery no later than five days before the scheduled deposition. If the discovery has not been provided as set forth in this subparagraph (III), either party may file a motion with the court to reschedule the deposition in order to obtain the necessary discovery to adequately prepare for the deposition.

(b) The deposition must be taken, preserved on a video imaging format, and conducted pursuant to rule 15 (d) of the Colorado rules of criminal procedure; except that after consultation with the chief judge of the judicial district, the trial court may appoint an active or senior district or county court judge to serve in its place and preside over all aspects of the taking of the deposition. After the deposition is taken, the prosecution shall transmit the recording to the clerk of the court in which the action is pending.

(4) If at the time of trial the court finds that the victim or witness is medically unavailable or otherwise unavailable within the meaning of rule 804 (a) of the Colorado rules of evidence, the court may admit the recording of the victim's or witness' deposition as former testimony under rule 804 (b)(1) of the Colorado rules of evidence.



§ 18-6.5-104. Statutory privilege not allowed

The statutory privileges provided in section 13-90-107 (1), C.R.S., are not available for excluding or refusing testimony in any prosecution for a crime committed against an at-risk person pursuant to this article.



§ 18-6.5-105. Preferential trial dates of cases involving crimes against at-risk persons

Consistent with the constitutional right to a speedy trial, all cases involving the commission of a crime against an at-risk person must take precedence before the court, and the court shall hear these cases as soon as possible after they are filed.



§ 18-6.5-106. Payment of treatment costs for victims of crimes against at-risk persons - restitution

(1) In addition to any other penalty provided by law, the court may order any person who is convicted of a crime against an at-risk person, as set forth in this article, to meet all or any portion of the financial obligations of treatment prescribed for the victim or victims of such person's offense.

(2) At the time of sentencing, the court may order that an offender described in subsection (1) of this section be put on a period of probation for the purpose of paying the treatment costs of the victim or victims, which, when added to any time served, does not exceed the maximum sentence imposable for the offense.

(3) If an at-risk person has sustained monetary damages as a result of the commission of a crime described in this article against such person, the court shall order the offender to provide restitution pursuant to article 18.5 of title 16 and article 28 of title 17, C.R.S. If, after a reasonable period not to exceed one hundred eighty-two days, the offender has not, in the opinion of the court, completed adequate restitution, the offender's probation may be revoked. However, any remaining amount of restitution continues to have the full force and effect of a final judgment and remain enforceable pursuant to article 18.5 of title 16, C.R.S.



§ 18-6.5-107. Surcharge - collection and distribution of funds - crimes against at-risk persons surcharge fund - creation - report

(1) Each person who is convicted of a crime against an at-risk person or who is convicted of identity theft pursuant to section 18-5-902, when the victim is an at-risk person, shall be required to pay a surcharge to the clerk of the court for the judicial district in which the conviction occurs.

(2) Surcharges pursuant to subsection (1) of this section shall be in the following amounts:

(a) For each class 2 felony of which a person is convicted, one thousand five hundred dollars;

(b) For each class 3 felony of which a person is convicted, one thousand dollars;

(c) For each class 4 felony of which a person is convicted, five hundred dollars;

(d) For each class 5 felony of which a person is convicted, three hundred seventy-five dollars;

(e) For each class 6 felony of which a person is convicted, two hundred fifty dollars;

(f) For each class 1 misdemeanor of which a person is convicted, two hundred dollars;

(g) For each class 2 misdemeanor of which a person is convicted, one hundred fifty dollars; and

(h) For each class 3 misdemeanor of which a person is convicted, seventy-five dollars.

(3) The clerk of the court shall allocate the surcharge required pursuant to this section as follows:

(a) Five percent shall be retained by the clerk of the court for administrative costs incurred pursuant to this subsection (3). Such amount retained shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6), C.R.S.

(b) Ninety-five percent shall be transferred to the state treasurer, who shall credit the same to the crimes against at-risk persons surcharge fund created pursuant to subsection (4) of this section.

(4) (a) There is created in the state treasury the crimes against at-risk persons surcharge fund, referred to in this section as the "fund", that consists of money received by the state treasurer pursuant to this section. The money in the fund is subject to annual appropriation by the general assembly to the state office on aging in the department of human services, created pursuant to section 26-11-202, C.R.S., for distribution to a fiscal agent that is an affiliate of a national organization that serves individuals affected by a disability and chronic condition across the life span and is working with the state of Colorado to implement the lifespan respite care program, referred to in this section as the "fiscal agent". Provided that programs selected to receive money from the fund meet the guidelines for distribution pursuant to paragraph (b) of this subsection (4), the fiscal agent shall award money to programs selected by a statewide coalition of nonprofit or not-for-profit organizations that focus on the needs of caregivers of at-risk persons.

(b) The state office on aging in the department of human services shall establish guidelines for the distribution of the moneys from the fund, including but not limited to:

(I) Procedures for programs to use in applying for an award of moneys from the fund;

(II) Procedures for the fiscal agent to use in reporting to the state office on aging pursuant to paragraph (e) of this subsection (4); and

(III) Accountability and performance standards for programs that receive moneys from the fund.

(c) Notwithstanding any provisions of paragraph (a) of this subsection (4) to the contrary, the fiscal agent may use a portion of the money that it receives pursuant to paragraph (a) of this subsection (4) for training and to facilitate the coordination of programs that provide respite services for caregivers of at-risk persons. The fiscal agent shall distribute the remainder of the money directly to the programs.

(d) Each program that receives moneys from the fund shall:

(I) Provide respite services that allow a caregiver to have a break from caregiving;

(II) Have a signed agreement and protocol with the fiscal agent;

(III) Conduct a fingerprint-based criminal history record check of staff and providers; and

(IV) Satisfy the accountability and performance standards established by the state office on aging pursuant to subparagraph (III) of paragraph (b) of this subsection (4).

(e) The fiscal agent shall report to the state office on aging in the department of human services on a regular basis to be specified by the state office on aging. The report shall include, but need not be limited to:

(I) A list of all programs that received moneys from the fund in the preceding fiscal year;

(II) A description of how each program that received moneys from the fund in the preceding fiscal year used those moneys; and

(III) Documentation demonstrating that each program that received moneys from the fund in the preceding fiscal year satisfied all of the criteria specified in paragraph (d) of this subsection (4).

(f) The state office on aging shall not expend any moneys until the fund has enough money to pay the expenses necessary to administer the fund.

(g) All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated by the general assembly shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(5) The court may waive all or any portion of the surcharge required by subsection (1) of this section if the court finds that a person convicted of a crime against an at-risk person is indigent or financially unable to pay all or any portion of the surcharge. The court may waive only that portion of the surcharge that the court finds that the person convicted of a crime against an at-risk person is financially unable to pay.



§ 18-6.5-108. Mandatory reports of mistreatment of at-risk elders and at-risk adults with IDD - list of reporters - penalties

(1) (a) On and after July 1, 2016, a person specified in paragraph (b) of this subsection (1) who observes the mistreatment of an at-risk elder or an at-risk adult with IDD, or who has reasonable cause to believe that an at-risk elder or an at-risk adult with IDD has been mistreated or is at imminent risk of mistreatment, shall report such fact to a law enforcement agency not more than twenty-four hours after making the observation or discovery.

(b) The following persons, whether paid or unpaid, shall report as required by subsection (1)(a) of this section:

(I) Any person providing health care or health-care-related services, including general medical, surgical, or nursing services; medical, surgical, or nursing speciality services; dental services; vision services; pharmacy services; chiropractic services; naturopathic medicine services; or physical, occupational, musical, or other therapies;

(II) Hospital and long-term care facility personnel engaged in the admission, care, or treatment of patients;

(III) First responders including emergency medical service providers, fire protection personnel, law enforcement officers, and persons employed by, contracting with, or volunteering with any law enforcement agency, including victim advocates;

(IV) Medical examiners and coroners;

(V) Code enforcement officers;

(VI) Veterinarians;

(VII) Psychologists, addiction counselors, professional counselors, marriage and family therapists, and registered psychotherapists, as those persons are defined in article 43 of title 12, C.R.S.;

(VIII) Social workers, as defined in part 4 of article 43 of title 12, C.R.S.;

(IX) Staff of community-centered boards;

(X) Staff, consultants, or independent contractors of service agencies as defined in section 25.5-10-202 (34), C.R.S.;

(XI) Staff or consultants for a licensed or unlicensed, certified or uncertified, care facility, agency, home, or governing board, including but not limited to long-term care facilities, home care agencies, or home health providers;

(XII) Staff of, or consultants for, a home care placement agency, as defined in section 25-27.5-102 (5), C.R.S.;

(XIII) Persons performing case management or assistant services for at-risk elders or at-risk adults with IDD;

(XIV) Staff of county departments of human or social services;

(XV) Staff of the state departments of human services, public health and environment, or health care policy and financing;

(XVI) Staff of senior congregate centers or senior research or outreach organizations;

(XVII) Staff, and staff of contracted providers, of area agencies on aging, except the long-term care ombudsmen;

(XVIII) Employees, contractors, and volunteers operating specialized transportation services for at-risk elders and at-risk adults with IDD;

(XIX) Court-appointed guardians and conservators;

(XX) Personnel at schools serving persons in preschool through twelfth grade;

(XXI) Clergy members; except that the reporting requirement described in paragraph (a) of this subsection (1) does not apply to a person who acquires reasonable cause to believe that an at-risk elder or an at-risk adult with IDD has been mistreated or has been exploited or is at imminent risk of mistreatment or exploitation during a communication about which the person may not be examined as a witness pursuant to section 13-90-107 (1)(c), C.R.S., unless the person also acquires such reasonable cause from a source other than such a communication; and

(XXII) (A) Personnel of banks, savings and loan associations, credit unions, and other lending or financial institutions who directly observe in person the mistreatment of an at-risk elder or who have reasonable cause to believe that an at-risk elder has been mistreated or is at imminent risk of mistreatment; and

(B) Personnel of banks, savings and loan associations, credit unions, and other lending or financial institutions who directly observe in person the mistreatment of an at-risk adult with IDD or who have reasonable cause to believe that an at-risk adult with IDD has been mistreated or is at imminent risk of mistreatment by reason of actual knowledge of facts or circumstances indicating the mistreatment.

(c) A person who willfully violates paragraph (a) of this subsection (1) commits a class 3 misdemeanor and shall be punished in accordance with section 18-1.3-501.

(d) Notwithstanding the provisions of paragraph (a) of this subsection (1), a person described in paragraph (b) of this subsection (1) is not required to report the mistreatment of an at-risk elder or an at-risk adult with IDD if the person knows that another person has already reported to a law enforcement agency the same mistreatment that would have been the basis of the person's own report.

(2) (a) A law enforcement agency that receives a report of mistreatment of an at-risk elder or an at-risk adult with IDD shall acquire, to the extent possible, the following information from the person making the report:

(I) The name, age, address, and contact information of the at-risk elder or at-risk adult with IDD;

(II) The name, age, address, and contact information of the person making the report;

(III) The name, age, address, and contact information of the caretaker of the at-risk elder or at-risk adult with IDD, if any;

(IV) The name of the alleged perpetrator;

(V) The nature and extent of any injury, whether physical or financial, to the at-risk elder or at-risk adult with IDD;

(VI) The nature and extent of the condition that required the report to be made; and

(VII) Any other pertinent information.

(b) Not more than twenty-four hours after receiving a report of mistreatment of an at-risk elder or an at-risk adult with IDD, a law enforcement agency shall provide the report to the county department for the county in which the at-risk elder or at-risk adult with IDD resides and the district attorney's office of the location where the mistreatment occurred.

(c) The law enforcement agency shall complete a criminal investigation when appropriate. The law enforcement agency shall provide a summary report of the investigation to the county department for the county in which the at-risk elder or at-risk adult with IDD resides and to the district attorney's office of the location where the mistreatment occurred.

(3) A person, including but not limited to a person specified in paragraph (b) of subsection (1) of this section, who reports mistreatment of an at-risk elder or an at-risk adult with IDD to a law enforcement agency pursuant to subsection (1) of this section is immune from suit and liability for damages in any civil action or criminal prosecution if the report was made in good faith; except that such a person is not immune if he or she is the alleged perpetrator of the mistreatment.

(4) A person, including but not limited to a person specified in paragraph (b) of subsection (1) of this section, who knowingly makes a false report of mistreatment of an at-risk elder or an at-risk adult with IDD to a law enforcement agency commits a class 3 misdemeanor and must be punished as provided in section 18-1.3-501 and is liable for damages proximately caused thereby.

(5) The reporting duty described in subsection (1) of this section does not create a civil duty of care or establish a civil standard of care that is owed to an at-risk elder or an at-risk adult with IDD by a person specified in paragraph (b) of subsection (1) of this section.






Article 7 - Offenses Relating to Morals

Part 1 - Obscenity - Offenses

§ 18-7-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Material" means anything tangible that is capable of being used or adapted to arouse interest, whether through the medium of reading, observation, sound, or in any other manner, but does not include an actual three-dimensional obscene device.

(1.5) "Minor" means a person under eighteen years of age.

(2) "Obscene" means material or a performance that:

(a) The average person, applying contemporary community standards, would find that taken as a whole appeals to the prurient interest in sex;

(b) Depicts or describes:

(I) Patently offensive representations or descriptions of ultimate sex acts, normal or perverted, actual or simulated, including sexual intercourse, sodomy, and sexual bestiality; or

(II) Patently offensive representations or descriptions of masturbation, excretory functions, sadism, masochism, lewd exhibition of the genitals, the male or female genitals in a state of sexual stimulation or arousal, or covered male genitals in a discernibly turgid state; and

(c) Taken as a whole, lacks serious literary, artistic, political, or scientific value.

(3) "Obscene device" means a device including a dildo or artificial vagina, designed or marketed as useful primarily for the stimulation of human genital organs.

(4) "Patently offensive" means so offensive on its face as to affront current community standards of tolerance.

(5) "Performance" means a play, motion picture, dance, or other exhibition performed before an audience.

(6) "Promote" means to manufacture, issue, sell, give, provide, lend, mail, deliver, transfer, transmit, publish, distribute, circulate, disseminate, present, exhibit, or advertise, or to offer or agree to do the same.

(6.5) "Prurient interest" means a shameful or morbid interest.

(7) "Simulated" means the explicit depiction or description of any of the types of conduct set forth in paragraph (b) of subsection (2) of this section, which creates the appearance of such conduct.

(8) "Wholesale promote" means to manufacture, issue, sell, provide, mail, deliver, transfer, transmit, publish, distribute, circulate, disseminate, or to offer or agree to do the same for purpose of resale.

(9) If any of the depictions or descriptions of sexual conduct described in this section are declared by a court of competent jurisdiction to be unlawfully included herein, this declaration shall not invalidate this section as to other patently offensive sexual conduct included herein.



§ 18-7-102. Obscenity

(1) (a) Except as otherwise provided in subsection (1.5) of this section, a person commits wholesale promotion of obscenity if, knowing its content and character, such person wholesale promotes or possesses with intent to wholesale promote any obscene material.

(b) Wholesale promotion of obscenity is a class 1 misdemeanor.

(1.5) (a) A person commits wholesale promotion of obscenity to a minor if, knowing its content and character, such person wholesale promotes to a minor or possesses with intent to wholesale promote to a minor any obscene material.

(b) Wholesale promotion of obscenity to a minor is a class 6 felony.

(2) (a) Except as otherwise provided in subsection (2.5) of this section, a person commits promotion of obscenity if, knowing its content and character, such person:

(I) Promotes or possesses with intent to promote any obscene material; or

(II) Produces, presents, or directs an obscene performance or participates in a portion thereof that is obscene or that contributes to its obscenity.

(b) Promotion of obscenity is a class 2 misdemeanor.

(2.5) (a) A person commits promotion of obscenity to a minor if, knowing its content and character, such person:

(I) Promotes to a minor or possesses with intent to promote to a minor any obscene material; or

(II) Produces, presents, or directs an obscene performance involving a minor or participates in a portion thereof that is obscene or that contributes to its obscenity.

(b) Promotion of obscenity to a minor is a class 6 felony.

(3) Repealed.

(4) A person who possesses six or more identical obscene materials is presumed to possess them with intent to promote the same.

(5) This section does not apply to a person who possesses or distributes obscene material or participates in conduct otherwise proscribed by this section when the possession, participation, or conduct occurs in the course of law enforcement activities.

(6) This section does not apply to a person's conduct otherwise proscribed by this section which occurs in that person's residence as long as that person does not engage in the wholesale promotion or promotion of obscene material in his residence.



§ 18-7-103. Injunctions to restrain the promotion of obscene materials

(1) The district courts of this state and the judges thereof shall have full power, authority, and jurisdiction to enjoin the wholesale promotion, promotion, or display of obscene materials as specified in this section and to issue all necessary and proper restraining orders, injunctions, and writs and processes in connection therewith not inconsistent with this article.

(2) The district attorney of the county in which a person, firm, or corporation wholesale promotes, promotes, or displays, or is about to wholesale promote, promote, or display, or has in his, her, or its possession with intent to wholesale promote, promote, or display, or is about to acquire possession with intent to wholesale promote, promote, or display any obscene material may maintain an action for injunction against such person, firm, or corporation to prevent the wholesale promotion, promotion, or display or further wholesale promotion, promotion, or display of said material described or identified in said suit for injunction.

(3) This article shall not authorize the issuance of temporary restraining orders except where exigent circumstances require the same. In matters of exigent circumstances, the restraining order shall provide that the action must be commenced on the earliest possible date. No temporary restraining order may be issued to restrain the continued exhibitions of a motion picture being shown commercially before the public, notwithstanding the existence of exigent circumstances.

(4) No temporary restraining order or temporary injunction may be issued except after notice to the person, firm, or corporation sought to be enjoined and only after all parties have been offered or afforded an opportunity to be heard. A person, firm, or corporation shall be deemed to have been offered or afforded an opportunity to be heard if notice has been given and he, she, or it fails to appear. At such hearing, evidence shall be presented and witnesses examined.

(5) Before or after the commencement of the hearing on an application for a temporary injunction, the court may, and on motion of the party sought to be restrained shall, order the trial on the action on the merits to be advanced and consolidated with the hearing on the application. Where such hearings are not so consolidated, and a temporary injunction or restraining order is issued, the court shall hold a final hearing and a trial of the issues within one day after joinder of issue, and a decision shall be rendered within two days of the conclusion of the trial. If a final hearing is not held within one day after joinder of issue or a decision not rendered within two days of the conclusion of the trial, the injunction shall be dissolved. No temporary injunction or restraining order shall issue until after a showing of probable cause to believe that the material or display is obscene and a showing of probable success on the merits. Any such temporary injunction or restraining order shall provide that the defendant may not be punished for contempt if the material is found not to be obscene after joinder of issue, final hearing, and trial.

(6) Nothing contained in this article shall prevent the court from issuing a temporary restraining order forbidding the removing, destroying, deleting, splicing, or otherwise altering of any motion picture alleged to be obscene.

(7) Any person, firm, or corporation sought to be permanently enjoined shall be entitled to a full adversary trial of the issues within one day after the joinder of issue, and a decision shall be rendered by the court within two days of the conclusion of the trial. If the defendant in any suit for a permanent injunction filed under the terms of this article shall fail to answer or otherwise join issue within the time required to file his, her, or its answer, the court, on motion of the party applying for the injunction, shall enter a general denial for the defendant and set a date for hearing on the question raised in the suit for injunction within fourteen days following the entry of the general denial entered by the court. The court shall render its decision within two days after the conclusion of the hearing.

(8) In the event that a final order or judgment of injunction is entered against the person, firm, or corporation sought to be enjoined, such final order or judgment shall contain a provision directing the person, firm, or corporation to surrender to the sheriff of the county in which the action was brought any of the material described in subsection (2) of this section, and such sheriff shall be directed to seize and destroy the same six months after the entry of the said final order unless criminal proceedings or an indictment is brought before that time, in which event, said material may be used as evidence in such criminal proceeding.

(9) In any action brought as herein provided, the district attorney shall not be required to file any undertaking, bond, or security before the issuance of any injunction order provided for above, shall not be liable for costs, and shall not be liable for damages sustained by reason of the injunction order in cases where judgment is rendered in favor of the person, firm, or corporation sought to be enjoined.

(10) Every person, firm, or corporation who wholesale promotes, promotes, displays, or acquires possession with intent to wholesale promote, promote, or display any of the material described in subsection (2) of this section, after the service upon him of a summons and complaint in an action brought pursuant to this article, is chargeable with knowledge of the contents.



§ 18-7-104.5. Remedies under the "Colorado Organized Crime Control Act"

When a person or persons, through an enterprise, engage in a pattern of racketeering activity for which the predicate offenses are the promotion or wholesale promotion of obscenity, pursuant to article 17 of this title, the difference in the fair market value of real property in the vicinity of the location of such enterprise from what the value would be if such enterprise or any part thereof were not located in the vicinity, as established by the opinion testimony of experts or otherwise, shall be deemed a compensable injury for which the owners of victimized real property can exercise all civil remedies set forth in article 17 of this title, in addition to any other measure of damages provable pursuant to article 17 of this title.



§ 18-7-105. Severability

If any provision of this part 1 is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of this part 1 are valid, unless it appears to the court that the valid provisions of this part 1 are so essentially and inseparably connected with, and so dependent upon, the void provision that it cannot be presumed that the general assembly would have enacted the valid provisions without the void provision or unless the court determines that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.



§ 18-7-107. Posting a private image for harassment - definitions

(1) (a) An actor who is eighteen years of age or older commits the offense of posting a private image for harassment if he or she posts or distributes through the use of social media or any website any photograph, video, or other image displaying the private intimate parts of an identified or identifiable person eighteen years of age or older:

(I) With the intent to harass the depicted person and inflict serious emotional distress upon the depicted person;

(II) (A) Without the depicted person's consent; or

(B) When the actor knew or should have known that the depicted person had a reasonable expectation that the image would remain private; and

(III) The conduct results in serious emotional distress of the depicted person.

(b) Posting a private image for harassment is a class 1 misdemeanor.

(c) Notwithstanding the provisions of section 18-1.3-501 (1)(a), in addition to any other sentence the court may impose, the court shall fine the defendant up to ten thousand dollars. The fines collected pursuant to this paragraph (c) shall be credited to the crime victim compensation fund created in section 24-4.1-117, C.R.S.

(2) It shall not be an offense under this section if the photograph, video, or image is related to a newsworthy event.

(3) Nothing in this section precludes punishment under any section of law providing for greater punishment.

(4) (a) An individual whose private intimate parts have been posted in accordance with this section may bring a civil action against the person who caused the posting of the private images and is entitled to injunctive relief, the greater of ten thousand dollars or actual damages incurred as a result of the posting of the private images, exemplary damages, and reasonable attorney fees and costs.

(b) An individual whose private intimate parts have been posted in accordance with this section shall retain a protectable right of authorship regarding the commercial use of the private image.

(5) Nothing in this section shall be construed to impose liability on the provider of an interactive computer service, as defined in 47 U.S.C. sec. 230 (f)(2), an information service, as defined in 47 U.S.C. sec. 153, or a telecommunications service, as defined in 47 U.S.C. sec. 153, for content provided by another person.

(6) For purposes of this section, unless the context otherwise requires:

(a) "Newsworthy event" means a matter of public interest, of public concern, or related to a public figure who is intimately involved in the resolution of important public questions or, by reason of his or her fame, shapes events in areas of concern to society.

(b) "Private intimate parts" means external genitalia or the perineum or the anus or the pubes of any person or the breast of a female.

(c) "Social media" means any electronic medium, including an interactive computer service, telephone network, or data network, that allows users to create, share, and view user-generated content, including but not limited to videos, still photographs, blogs, video blogs, podcasts, instant messages, electronic mail, or internet website profiles.



§ 18-7-108. Posting a private image for pecuniary gain - definitions

(1) (a) An actor who is eighteen years of age or older commits the offense of posting a private image for pecuniary gain if he or she posts or distributes through social media or any website any photograph, video, or other image displaying the private intimate parts of an identified or identifiable person eighteen years of age or older:

(I) With the intent to obtain a pecuniary benefit from any person as a result of the posting, viewing, or removal of the private image; and

(II) (A) When the actor has not obtained the depicted person's consent; or

(B) When the actor knew or should have known that the depicted person had a reasonable expectation that the image would remain private.

(b) Posting a private image for pecuniary gain is a class 1 misdemeanor.

(c) Notwithstanding the provisions of section 18-1.3-501 (1)(a), in addition to any other sentence the court may impose, the court shall fine the defendant up to ten thousand dollars. The fines collected pursuant to this paragraph (c) shall be credited to the crime victim compensation fund created in section 24-4.1-117, C.R.S.

(2) It shall not be an offense under this section if the photograph, video, or image is related to a newsworthy event.

(3) Nothing in this section precludes punishment under any section of law providing for greater punishment.

(4) (a) An individual whose private intimate parts have been posted in accordance with this section may bring a civil action against the person who caused the posting of the private images and is entitled to injunctive relief, the greater of ten thousand dollars or actual damages incurred as a result of the posting of the private images, exemplary damages, and reasonable attorney fees and costs.

(b) An individual whose private intimate parts have been posted in accordance with this section shall retain a protectable right of authorship regarding the commercial use of the private image.

(5) Nothing in this section shall be construed to impose liability on the provider of an interactive computer service, as defined in 47 U.S.C. sec. 230 (f)(2), an information service, as defined in 47 U.S.C. sec. 153, or a telecommunications service, as defined in 47 U.S.C. sec. 153, for content provided by another person.

(6) For purposes of this section, unless the context otherwise requires:

(a) "Newsworthy event" means a matter of public interest, of public concern, or related to a public figure who is intimately involved in the resolution of important public questions or, by reason of his or her fame, shapes events in areas of concern to society.

(b) "Private intimate parts" means external genitalia or the perineum or the anus or the pubes of any person or the breast of a female.

(c) "Social media" means any electronic medium, including an interactive computer service, telephone network, or data network, that allows users to create, share, and view user-generated content, including but not limited to videos, still photographs, blogs, video blogs, podcasts, instant messages, electronic mail, or internet website profiles.



§ 18-7-109. Posting, possession, or exchange of a private image by a juvenile - definitions - penalties

(1) A juvenile commits the offense of posting a private image by a juvenile if he or she, through digital or electronic means:

(a) Knowingly distributes, displays, or publishes to the view of another person a sexually explicit image of a person other than himself or herself who is at least fourteen years of age or is less than four years younger than the juvenile:

(I) Without the depicted person's permission; or

(II) When the recipient did not solicit or request to be supplied with the image and suffered emotional distress; or

(III) When the juvenile knew or should have known that the depicted person had a reasonable expectation that the image would remain private; or

(b) Knowingly distributes, displays, or publishes, to the view of another person who is at least fourteen years of age or is less than four years younger than the juvenile, a sexually explicit image of himself or herself when the recipient did not solicit or request to be supplied with the image and suffered emotional distress.

(2) A juvenile commits the offense of possessing a private image by a juvenile if he or she, through digital or electronic means, knowingly possesses a sexually explicit image of another person who is at least fourteen years of age or is less than four years younger than the juvenile without the depicted person's permission; except that it is not a violation of this subsection (2) if the juvenile:

(a) Took reasonable steps to either destroy or delete the image within seventy-two hours after initially viewing the image; or

(b) Reported the initial viewing of such image to law enforcement or a school resource officer within seventy-two hours after initially viewing the image.

(3) A juvenile commits the civil infraction of exchange of a private image by a juvenile if he or she, through digital or electronic means:

(a) Knowingly sends a sexually explicit image or images of himself or herself to another person who is at least fourteen years of age or is less than four years younger than the juvenile, and the image or images depict only the sender and no other person and the sender reasonably believed that the recipient had solicited or otherwise agreed to the transmittal of the image or images; or

(b) Knowingly possesses a sexually explicit image or images of another person who is at least fourteen years of age or is less than four years younger than the juvenile, and the image or images depict only the sender and no other person and the juvenile reasonably believed that the depicted person had transmitted the image or images or otherwise agreed to the transmittal of the image or images.

(4) It is an affirmative defense to subsection (1), (2), or (3) of this section if a juvenile is coerced, threatened, or intimidated into distributing, displaying, publishing, possessing, or exchanging a sexually explicit image of a person under eighteen years of age.

(5) (a) Posting a private image by a juvenile is a class 2 misdemeanor; except that it is a class 1 misdemeanor if:

(I) The juvenile committed the offense with the intent to coerce, intimidate, threaten, or otherwise cause emotional distress to the depicted person; or

(II) The juvenile had previously posted a private image and completed a diversion program or education program for the act pursuant to the provisions of this section or had a prior adjudication for posting a private image by a juvenile; or

(III) The juvenile distributed, displayed, or published three or more images that depicted three or more separate and distinct persons.

(b) Possessing a private image by a juvenile is a petty offense; except that it is a class 2 misdemeanor if the unsolicited possessor of the image possessed ten or more separate images that depicted three or more separate and distinct persons.

(c) Exchange of a private image by a juvenile is a civil infraction and is punishable by participation in a program designed by the school safety resource center or other appropriate program addressing the risks and consequences of exchanging a sexually explicit image of a juvenile or a fine of up to fifty dollars, which may be waived by the court upon a showing of indigency. If the juvenile fails to appear in response to a civil infraction citation or fails to complete the required class or pay the imposed fee, the court may issue an order to show cause requiring the juvenile's appearance in court and impose additional age-appropriate penalties. The court shall not issue a warrant for the arrest of the juvenile or impose incarceration as a penalty.

(d) In addition to any other sentence the court may impose for a violation of subsection (1) of this section, the court shall order the juvenile be assessed for suitability to participate in restorative justice practices, if available, and, upon a determination of suitability, the court shall inform the victim about the possibility of restorative justice practices as defined in section 18-1-901 (3)(o.5). The court shall not consider the victim's unwillingness to participate in restorative justice practices when determining other sentencing options.

(e) Each district attorney is encouraged to develop a diversion program for juveniles who violate the provisions of this section and offer the program to a juvenile who is alleged to have violated this section for the first time. If the jurisdiction does not have a diversion program, the district attorney is encouraged to provide alternative programming designed to allow the juvenile to avoid any adjudication.

(6) The court shall order all records in a juvenile delinquency case in the custody of the court, and any records related to the case and charges in the custody of any other agency, person, company, or organization, that are related to an offense pursuant to this section expunged within forty-two days after the completion of the sentence or other alternative program.

(7) A person who is a victim of a violation of subsection (1), (2), or (3) of this section is eligible for compensation and services pursuant to part 1 of article 4.1 of title 24.

(8) As used in this section:

(a) "Juvenile" means a person under eighteen years of age.

(b) "Sexually explicit image" means any electronic or digital photograph, video, or video depiction of the external genitalia or perineum or anus or buttocks or pubes of any person or the breast of a female person.






Part 2 - Prostitution

§ 18-7-201. Prostitution prohibited

(1) Any person who performs or offers or agrees to perform any act of sexual intercourse, fellatio, cunnilingus, masturbation, or anal intercourse with any person not his spouse in exchange for money or other thing of value commits prostitution.

(2) (a) "Fellatio", as used in this section, means any act of oral stimulation of the penis.

(b) "Cunnilingus", as used in this section, means any act of oral stimulation of the vulva or clitoris.

(c) "Masturbation", as used in this section, means stimulation of the genital organs by manual or other bodily contact exclusive of sexual intercourse.

(d) "Anal intercourse", as used in this section, means contact between human beings of the genital organs of one and the anus of another.

(3) Prostitution is a class 3 misdemeanor.



§ 18-7-201.3. Affirmative defense - human trafficking - expungement of record protective order - definitions

(1) A person charged with prostitution, as described in section 18-7-201 or any corresponding municipal code or ordinance, for an offense committed on or after July 1, 2015, which offense was committed as a direct result of being a victim of human trafficking, may assert as an affirmative defense that he or she is a victim of human trafficking as defined in subsection (4) of this section. To assert the affirmative defense pursuant to this subsection (1), the person charged with the offense must demonstrate by a preponderance of the evidence that he or she was a victim of human trafficking at the time of the offense. An official determination or documentation is not required to assert an affirmative defense pursuant to this subsection (1), but official documentation from a federal, state, local, or tribal government agency indicating that the defendant was a victim at the time of the offense creates a presumption that his or her participation in the offense was a direct result of being a victim.

(2) (a) On or after January 1, 2016, a person charged with or convicted of prostitution, as described in section 18-7-201 or any corresponding municipal code or ordinance, for an offense committed before July 1, 2015, which offense was committed as a direct result of being a victim of human trafficking, as defined in subsection (4) of this section, may apply to the court for a sealing of his or her records pursuant to section 24-72-702 or 24-72-706, C.R.S., as applicable.

(b) A juvenile charged with or adjudicated of prostitution, as described in section 18-7-201 or any corresponding municipal code or ordinance, for an offense committed before July 1, 2015, which offense was committed as a direct result of being a victim of human trafficking, as defined in subsection (4) of this section, may apply to the court for expungement of his or her record pursuant to section 19-1-306, C.R.S.

(b) Repealed.

(c) An official determination or documentation is not required to grant a motion pursuant to this subsection (2), but official documentation from a federal, state, local, or tribal government agency indicating that the defendant was a victim at the time of the offense creates a presumption that his or her participation in the offense was a direct result of being a victim.

(3) At the request of a person who asserted the affirmative defense pursuant to subsection (1) of this section, the court may at any time issue a protective order concerning protecting the confidentiality of the person asserting the affirmative defense.

(4) As used in this section, unless the context otherwise requires:

(a) "Human trafficking" means an offense described in part 5 of article 3 of this title or any conduct that, if it occurred prior to the enactment of such part 5, would constitute an offense of human trafficking pursuant to part 5 of article 3 of this title.

(b) "Victim of human trafficking" means a "victim" as defined in section 18-3-502 (12).



§ 18-7-202. Soliciting for prostitution

(1) A person commits soliciting for prostitution if he:

(a) Solicits another for the purpose of prostitution; or

(b) Arranges or offers to arrange a meeting of persons for the purpose of prostitution; or

(c) Directs another to a place knowing such direction is for the purpose of prostitution.

(2) Soliciting for prostitution is a class 3 misdemeanor. A person who is convicted of soliciting for prostitution may be required to pay a fine of not more than five thousand dollars in addition to any penalty imposed by the court pursuant to section 18-1.3-501, which additional fine shall be transferred to the state treasurer, who shall transfer the same to the prostitution enforcement cash fund created in section 24-33.5-513, C.R.S.



§ 18-7-203. Pandering

(1) Any person who does any of the following for money or other thing of value commits pandering:

(a) Inducing a person by menacing or criminal intimidation to commit prostitution; or

(b) Knowingly arranging or offering to arrange a situation in which a person may practice prostitution.

(2) (a) Pandering under paragraph (a) of subsection (1) of this section is a class 5 felony. A person who is convicted of pandering under paragraph (a) of subsection (1) of this section shall be required to pay a fine of not less than five thousand dollars and not more than ten thousand dollars in addition to any penalty imposed by the court pursuant to section 18-1.3-401, which additional fine shall be transferred to the state treasurer, who shall transfer the same to the prostitution enforcement cash fund created in section 24-33.5-513, C.R.S.

(b) Pandering under paragraph (b) of subsection (1) of this section is a class 3 misdemeanor. A person who is convicted of pandering under paragraph (b) of subsection (1) of this section shall be required to pay a fine of not less than five thousand dollars and not more than ten thousand dollars in addition to any penalty imposed by the court pursuant to section 18-1.3-501, which additional fine shall be transferred to the state treasurer, who shall transfer the same to the prostitution enforcement cash fund created in section 24-33.5-513, C.R.S.



§ 18-7-204. Keeping a place of prostitution

(1) Any person who has or exercises control over the use of any place which offers seclusion or shelter for the practice of prostitution and who performs any one or more of the following commits keeping a place of prostitution if he:

(a) Knowingly grants or permits the use of such place for the purpose of prostitution; or

(b) Permits the continued use of such place for the purpose of prostitution after becoming aware of facts or circumstances from which he should reasonably know that the place is being used for purposes of prostitution.

(2) Keeping a place of prostitution is a class 2 misdemeanor.



§ 18-7-205. Patronizing a prostitute

(1) Any person who performs any of the following with a person not his spouse commits patronizing a prostitute:

(a) Engages in an act of sexual intercourse or of deviate sexual conduct with a prostitute; or

(b) Enters or remains in a place of prostitution with intent to engage in an act of sexual intercourse or deviate sexual conduct.

(2) Patronizing a prostitute is a class 1 misdemeanor. A person who is convicted of patronizing a prostitute may be required to pay a fine of not more than five thousand dollars in addition to any penalty imposed by the court pursuant to section 18-1.3-401 or 18-1.3-503, which additional fine shall be transferred to the state treasurer, who shall transfer the same to the prostitution enforcement cash fund created in section 24-33.5-513, C.R.S.



§ 18-7-206. Pimping

Any person who knowingly lives on or is supported or maintained in whole or in part by money or other thing of value earned, received, procured, or realized by any other person through prostitution commits pimping, which is a class 3 felony.



§ 18-7-207. Prostitute making display

Any person who by word, gesture, or action endeavors to further the practice of prostitution in any public place or within public view commits a class 1 petty offense.






Part 3 - Public Indecency

§ 18-7-301. Public indecency

(1) Any person who performs any of the following in a public place or where the conduct may reasonably be expected to be viewed by members of the public commits public indecency:

(a) An act of sexual intercourse; or

(b) (Deleted by amendment, L. 2010, (HB 10-1334), ch. 359, p. 1707, § 1, effective August 11, 2010.)

(c) A lewd exposure of an intimate part as defined by section 18-3-401 (2) of the body, not including the genitals, done with intent to arouse or to satisfy the sexual desire of any person; or

(d) A lewd fondling or caress of the body of another person; or

(e) A knowing exposure of the person's genitals to the view of a person under circumstances in which such conduct is likely to cause affront or alarm to the other person.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), public indecency is a class 1 petty offense.

(b) Public indecency as described in paragraph (e) of subsection (1) of this section is a class 1 misdemeanor if the violation is committed subsequent to a conviction for a violation of paragraph (e) of subsection (1) of this section or for a violation of a comparable offense in any other state or in the United States, or for a violation of a comparable municipal ordinance.

(3) (Deleted by amendment, L. 2010, (HB 10-1334), ch. 359, p. 1707, § 1, effective August 11, 2010.)



§ 18-7-302. Indecent exposure

(1) A person commits indecent exposure:

(a) If he or she knowingly exposes his or her genitals to the view of any person under circumstances in which such conduct is likely to cause affront or alarm to the other person with the intent to arouse or to satisfy the sexual desire of any person;

(b) If he or she knowingly performs an act of masturbation in a manner which exposes the act to the view of any person under circumstances in which such conduct is likely to cause affront or alarm to the other person.

(2) (a) (Deleted by amendment, L. 2003, p. 1435, § 31, effective July 1, 2003.)

(b) Indecent exposure is a class 1 misdemeanor.

(3) (Deleted by amendment, L. 2002, p. 1587, § 21, effective July 1, 2002.)

(4) Indecent exposure is a class 6 felony if the violation is committed subsequent to two prior convictions of a violation of this section or of a violation of a comparable offense in any other state or in the United States, or of a violation of a comparable municipal ordinance.

(5) For purposes of this section, "masturbation" means the real or simulated touching, rubbing, or otherwise stimulating of a person's own genitals or pubic area for the purpose of sexual gratification or arousal of the person, regardless of whether the genitals or pubic area is exposed or covered.






Part 4 - Child Prostitution

§ 18-7-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Anal intercourse" means contact between human beings of the genital organs of one and the anus of another.

(2) "Child" means a person under the age of eighteen years.

(3) "Cunnilingus" means any act of oral stimulation of the vulva or clitoris.

(4) "Fellatio" means any act of oral stimulation of the penis.

(5) "Masturbation" means stimulation of the genital organs by manual or other bodily contact, or by any object, exclusive of sexual intercourse.

(6) "Prostitution by a child" means either a child performing or offering or agreeing to perform any act of sexual intercourse, fellatio, cunnilingus, masturbation, or anal intercourse with any person not the child's spouse in exchange for money or other thing of value or any person performing or offering or agreeing to perform any act of sexual intercourse, fellatio, cunnilingus, masturbation, or anal intercourse with any child not the person's spouse in exchange for money or other thing of value.

(7) "Prostitution of a child" means either inducing a child to perform or offer or agree to perform any act of sexual intercourse, fellatio, cunnilingus, masturbation, or anal intercourse with any person not the child's spouse by coercion or by any threat or intimidation or inducing a child, by coercion or by any threat or intimidation or in exchange for money or other thing of value, to allow any person not the child's spouse to perform or offer or agree to perform any act of sexual intercourse, fellatio, cunnilingus, masturbation, or anal intercourse with or upon such child. Such coercion, threat, or intimidation need not constitute an independent criminal offense and shall be determined solely through its intended or its actual effect upon the child.



§ 18-7-402. Soliciting for child prostitution

(1) A person commits soliciting for child prostitution if he:

(a) Solicits another for the purpose of prostitution of a child or by a child;

(b) Arranges or offers to arrange a meeting of persons for the purpose of prostitution of a child or by a child; or

(c) Directs another to a place knowing such direction is for the purpose of prostitution of a child or by a child.

(2) Soliciting for child prostitution is a class 3 felony.



§ 18-7-403. Pandering of a child

(1) Any person who does any of the following for money or other thing of value commits pandering of a child:

(a) Inducing a child by menacing or criminal intimidation to commit prostitution; or

(b) Knowingly arranging or offering to arrange a situation in which a child may practice prostitution.

(2) Pandering under paragraph (a) of subsection (1) of this section is a class 2 felony. Pandering under paragraph (b) of subsection (1) of this section is a class 3 felony.



§ 18-7-403.5. Procurement of a child

Any person who intentionally gives, transports, provides, or makes available, or who offers to give, transport, provide, or make available, to another person a child for the purpose of prostitution of the child commits procurement of a child, which is a class 3 felony.



§ 18-7-404. Keeping a place of child prostitution

(1) Any person who has or exercises control over the use of any place which offers seclusion or shelter for the practice of prostitution and who performs any one or more of the following commits keeping a place of child prostitution if he:

(a) Knowingly grants or permits the use of such place for the purpose of prostitution of a child or by a child; or

(b) Permits the continued use of such place for the purpose of prostitution of a child or by a child after becoming aware of facts or circumstances from which he should reasonably know that the place is being used for purposes of such prostitution.

(2) Keeping a place of child prostitution is a class 3 felony.



§ 18-7-405. Pimping of a child

Any person who knowingly lives on or is supported or maintained in whole or in part by money or other thing of value earned, received, procured, or realized by a child through prostitution commits pimping of a child, which is a class 3 felony.



§ 18-7-405.5. Inducement of child prostitution

(1) Any person who by word or action, other than conduct specified in section 18-7-403 (1)(a), induces a child to engage in an act which is prostitution by a child, as defined in section 18-7-401 (6), commits inducement of child prostitution.

(2) Inducement of child prostitution is a class 3 felony.



§ 18-7-406. Patronizing a prostituted child

(1) Any person who performs any of the following with a child not his spouse commits patronizing a prostituted child:

(a) Engages in an act which is prostitution of a child or by a child, as defined in section 18-7-401 (6) or (7); or

(b) Enters or remains in a place of prostitution with intent to engage in an act which is prostitution of a child or by a child, as defined in section 18-7-401 (6) or (7).

(2) Patronizing a prostituted child is a class 3 felony.



§ 18-7-407. Criminality of conduct

In any criminal prosecution under sections 18-7-402 to 18-7-407, it shall be no defense that the defendant did not know the child's age or that he reasonably believed the child to be eighteen years of age or older.



§ 18-7-408. Severability

If any provision of this part 4 or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions of this part 4 which may be given effect without the invalid provision or application, and, to this end, the provisions of this part 4 are declared to be severable.



§ 18-7-409. Reports of convictions to department of education

When a person is convicted, pleads nolo contendere, or receives a deferred sentence for a violation of the provisions of this part 4 and the court knows the person is a current or former employee of a school district in this state or holds a license or authorization pursuant to the provisions of article 60.5 of title 22, C.R.S., the court shall report such fact to the department of education.






Part 5 - Sexually Explicit Materials Harmful to Children

§ 18-7-501. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Child" means a person under the age of eighteen years.

(2) "Harmful to children" means that quality of any description or representation, in whatever form, of sexually explicit nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, when it:

(a) Taken as a whole, predominantly appeals to the prurient interest in sex of children;

(b) Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for children; and

(c) Is, when taken as a whole, lacking in serious literary, artistic, political, and scientific value for children.

(3) "Knowingly" means having general knowledge of, or reason to know, or a belief or ground for belief which warrants further inspection or inquiry, or both, of:

(a) The character and content of any material described herein which is reasonably susceptible of examination; and

(b) The age of the child; however, an honest mistake shall constitute an excuse from liability hereunder if a reasonable bona fide attempt is made to ascertain the true age of such child.

(4) "Sadomasochistic abuse" means actual or explicitly simulated flagellation or torture by or upon a person who is nude or clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound, or otherwise physically restrained on the part of one so clothed.

(5) "Sexual conduct" means actual or explicitly simulated acts of masturbation, homosexuality, sexual intercourse, sodomy, or physical contact in an act of apparent sexual stimulation or gratification with a person's clothed or unclothed genitals, pubic area, buttocks, or, if such be female, breast.

(6) "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.

(7) "Sexually explicit nudity" means a state of undress so as to expose the human male or female genitals, pubic area, or buttocks with less than a full opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the areola, or the depiction of covered or uncovered male genitals in a discernibly turgid state.



§ 18-7-502. Unlawful acts

(1) It shall be unlawful for any person knowingly to sell or loan for monetary consideration to a child:

(a) Any picture, photograph, drawing, sculpture, motion picture film, or similar visual representation or image of a person or portion of the human body which depicts sexually explicit nudity, sexual conduct, or sadomasochistic abuse and which, taken as a whole, is harmful to children; or

(b) Any book, pamphlet, magazine, printed matter however reproduced, or sound recording which contains any matter enumerated in paragraph (a) of this subsection (1), or explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct, or sadomasochistic abuse and which, taken as a whole, is harmful to children.

(2) It shall be unlawful for any person knowingly to sell to a child an admission ticket or pass, or knowingly to admit a child to premises whereon there is exhibited a motion picture, show, or other presentation which, in whole or in part, depicts sexually explicit nudity, sexual conduct, or sadomasochistic abuse and which is harmful to children or to exhibit any such motion picture at any such premises which are not designed to prevent viewing from any public way of such motion picture by children not admitted to any such premises.

(3) It shall be unlawful for any child falsely to represent to any person mentioned in subsection (1) or (2) of this section, or to his agent, that he is eighteen years of age or older, with the intent to procure any material set forth in subsection (1) of this section, or with the intent to procure his admission to any motion picture, show, or other presentation, as set forth in subsection (2) of this section.

(4) It shall be unlawful for any person knowingly to make a false representation to any person mentioned in subsection (1) or (2) of this section, or to his agent, that he is the parent or guardian of any juvenile, or that any child is eighteen years of age or older, with the intent to procure any material set forth in subsection (1) of this section, or with the intent to procure any child's admission to any motion picture, show, or other presentation, as set forth in subsection (2) of this section.

(5) It shall be unlawful for any person knowingly to exhibit, expose, or display in public at newsstands or any other business or commercial establishment frequented by children or where children are or may be invited as part of the general public:

(a) Any picture, photograph, drawing, sculpture, motion picture film, or similar visual representation or image of a person or portion of the human body which depicts sexually explicit nudity, sexual conduct, or sadomasochistic abuse and which is harmful to children; or

(b) Any book, pamphlet, magazine, printed matter however reproduced, or sound recording which contains any matter enumerated in paragraph (a) of this subsection (5), or explicit verbal descriptions or narrative accounts of sexual excitement, sexual conduct, or sadomasochistic abuse and which, taken as a whole, is harmful to children.

(6) A violation of any provision of this section is a class 2 misdemeanor.



§ 18-7-503. Applicability

(1) Nothing contained in this part 5 shall be construed to apply to:

(a) The purchase, distribution, exhibition, or loan of any work of art, book, magazine, or other printed or manuscript material by any accredited museum, library, school, or institution of higher education;

(b) The exhibition or performance of any play, drama, tableau, or motion picture by any theater, museum, school, or institution of higher education, either supported by public appropriation or which is an accredited institution supported by private funds.



§ 18-7-504. Severability

If any provision of this part 5 or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions of this part 5 which may be given effect without the invalid provision or application, and, to this end, the provisions of this part 5 are declared to be severable.






Part 6 - Visual Representations Containing Actual Violence

§ 18-7-601. Dispensing violent films to minors - misdemeanors

(1) No person shall sell, rent, or otherwise furnish to a minor any video tape, video disc, film representation, or other form of motion picture if:

(a) The average person, applying contemporary community standards, would find that the work, taken as a whole, predominantly appeals to the interest in violence; and

(b) The work depicts or describes, in a patently offensive way, repeated acts of actual, not simulated, violence resulting in serious bodily injury or death; and

(c) The work, taken as a whole, lacks serious literary, artistic, political, or scientific value.

(2) For the purposes of this section, "minor" means any person under eighteen years of age, and "serious bodily injury" shall be defined as provided in section 18-1-901 (3)(p).

(3) Any person who violates subsection (1) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of one thousand dollars; except that, for a second or subsequent offense, the fine shall be five thousand dollars.






Part 7 - Sexual Conduct in a Correctional Institution

§ 18-7-701. Sexual conduct in a correctional institution

(1) An employee, contract employee, or volunteer of a correctional institution or an individual who performs work or volunteer functions in a correctional institution who engages in sexual conduct with a person who is in lawful custody in a correctional institution commits the offense of sexual conduct in a correctional institution.

(2) For purposes of this section:

(a) "Correctional institution" means a correctional facility, as defined in section 17-1-102 (1.7), C.R.S., a local jail, as defined in section 17-1-102 (7), C.R.S., operated by or under contract with the department of corrections, a jail, a facility operated by or under contract with the department of human services in which juveniles are or may be lawfully held for detention or commitment for the commission of a crime, or a facility of a community corrections program as defined in section 17-27-102 (3), C.R.S.

(b) "Sexual conduct" means sexual contact as defined in section 18-3-401 (4), sexual intrusion as defined in section 18-3-401 (5), or sexual penetration as defined in section 18-3-401 (6). "Sexual conduct" does not include acts of an employee of a correctional institution or a person who has custody of another person that are performed to carry out the necessary duties of the employee or the person with custody.

(3) Sexual conduct in a correctional institution is a class 5 felony if the sexual conduct includes sexual intrusion or sexual penetration and is committed by an employee or contract employee of a correctional institution or by an employee, contract employee, or individual who performs work functions in a correctional institution or for the department of corrections, the department of human services, or a community corrections program.

(4) Sexual conduct in a correctional institution is a class 6 felony if:

(a) The sexual conduct consists solely of sexual contact and is committed by an employee or contract employee of a correctional institution or by an employee, contract employee, or individual who performs work functions in a correctional institution or for the department of corrections, the department of human services, or a community corrections program;

(b) The sexual conduct includes sexual intrusion or sexual penetration and is committed by a volunteer.

(5) Sexual conduct in a correctional institution is a class 1 misdemeanor if the sexual conduct consists solely of sexual contact and is committed by a volunteer.






Part 8 - Criminal Invasion of Privacy

§ 18-7-801. Criminal invasion of privacy

(1) A person who knowingly observes or takes a photograph of another person's intimate parts, as defined in section 18-3-401 (2), without that person's consent, in a situation where the person observed or photographed has a reasonable expectation of privacy, commits criminal invasion of privacy.

(2) Criminal invasion of privacy is a class 2 misdemeanor.

(3) For the purposes of this section, "photograph" includes a photograph, motion picture, videotape, live feed, print, negative, slide, or other mechanically, electronically, digitally, or chemically reproduced visual material.









Article 8 - Offenses - Governmental Operations

Part 1 - Obstruction of Public Justice

§ 18-8-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Government" has the same meaning as described in section 18-1-901 (3)(i).

(2) "Governmental function" has the same meaning as described in section 18-1-901 (3)(j).

(2.5) "Peace officer" has the same meaning as described in section 16-2.5-101, C.R.S.

(3) "Public servant" has the same meaning as described in section 18-1-901 (3)(o).



§ 18-8-102. Obstructing government operations

(1) A person commits obstructing government operations if he intentionally obstructs, impairs, or hinders the performance of a governmental function by a public servant, by using or threatening to use violence, force, or physical interference or obstacle.

(2) It shall be an affirmative defense that:

(a) The obstruction, impairment, or hindrance was of unlawful action by a public servant; or

(b) The obstruction, impairment, or hindrance was of the making of an arrest; or

(c) The obstruction, impairment, or hindrance of a governmental function was by lawful activities in connection with a labor dispute with the government.

(3) Obstructing government operations is a class 3 misdemeanor.



§ 18-8-103. Resisting arrest

(1) A person commits resisting arrest if he knowingly prevents or attempts to prevent a peace officer, acting under color of his official authority, from effecting an arrest of the actor or another, by:

(a) Using or threatening to use physical force or violence against the peace officer or another; or

(b) Using any other means which creates a substantial risk of causing bodily injury to the peace officer or another.

(2) It is no defense to a prosecution under this section that the peace officer was attempting to make an arrest which in fact was unlawful, if he was acting under color of his official authority, and in attempting to make the arrest he was not resorting to unreasonable or excessive force giving rise to the right of self-defense. A peace officer acts "under color of his official authority" when, in the regular course of assigned duties, he is called upon to make, and does make, a judgment in good faith based upon surrounding facts and circumstances that an arrest should be made by him.

(3) The term "peace officer" as used in this section and section 18-8-104 means a peace officer in uniform or, if out of uniform, one who has identified himself by exhibiting his credentials as such peace officer to the person whose arrest is attempted.

(4) Resisting arrest is a class 2 misdemeanor.



§ 18-8-104. Obstructing a peace officer, firefighter, emergency medical services provider, rescue specialist, or volunteer

(1) (a) A person commits obstructing a peace officer, firefighter, emergency medical services provider, rescue specialist, or volunteer when, by using or threatening to use violence, force, physical interference, or an obstacle, such person knowingly obstructs, impairs, or hinders the enforcement of the penal law or the preservation of the peace by a peace officer, acting under color of his or her official authority; knowingly obstructs, impairs, or hinders the prevention, control, or abatement of fire by a firefighter, acting under color of his or her official authority; knowingly obstructs, impairs, or hinders the administration of medical treatment or emergency assistance by an emergency medical service provider or rescue specialist, acting under color of his or her official authority; or knowingly obstructs, impairs, or hinders the administration of emergency care or emergency assistance by a volunteer, acting in good faith to render such care or assistance without compensation at the place of an emergency or accident.

(b) To assure that animals used in law enforcement or fire prevention activities are protected from harm, a person commits obstructing a peace officer or firefighter when, by using or threatening to use violence, force, physical interference, or an obstacle, he or she knowingly obstructs, impairs, or hinders any such animal.

(2) It is not a defense to a prosecution under this section that the peace officer was acting in an illegal manner, if he or she was acting under color of his or her official authority. A peace officer acts "under color of his or her official authority" if, in the regular course of assigned duties, he or she makes a judgment in good faith based on surrounding facts and circumstances that he or she must act to enforce the law or preserve the peace.

(3) Repealed.

(4) Obstructing a peace officer, firefighter, emergency medical service provider, rescue specialist, or volunteer is a class 2 misdemeanor.

(5) For purposes of this section, unless the context otherwise requires:

(a) "Emergency medical service provider" means a member of a public or private emergency medical service agency, whether that person is a volunteer or receives compensation for services rendered as such emergency medical service provider.

(b) "Rescue specialist" means a member of a public or private rescue agency, whether that person is a volunteer or receives compensation for services rendered as such rescue specialist.



§ 18-8-105. Accessory to crime

(1) A person is an accessory to crime if, with intent to hinder, delay, or prevent the discovery, detection, apprehension, prosecution, conviction, or punishment of another for the commission of a crime, he renders assistance to such person.

(2) "Render assistance" means to:

(a) Harbor or conceal the other; or

(a.5) Harbor or conceal the victim or a witness to the crime; or

(b) Warn such person of impending discovery or apprehension; except that this does not apply to a warning given in an effort to bring such person into compliance with the law; or

(c) Provide such person with money, transportation, weapon, disguise, or other thing to be used in avoiding discovery or apprehension; or

(d) By force, intimidation, or deception, obstruct anyone in the performance of any act which might aid in the discovery, detection, apprehension, prosecution, conviction, or punishment of such person; or

(e) Conceal, destroy, or alter any physical or testimonial evidence that might aid in the discovery, detection, apprehension, prosecution, conviction, or punishment of such person.

(3) Being an accessory to crime is a class 4 felony if the offender knows that the person being assisted has committed, or has been convicted of, or is charged by pending information, indictment, or complaint with a crime, and if that crime is designated by this code as a class 1 or class 2 felony.

(4) Being an accessory to crime is a class 5 felony if the offender knows that the person being assisted is suspected of or wanted for a crime, and if that crime is designated by this code as a class 1 or class 2 felony.

(5) Being an accessory to crime is a class 5 felony if the offender knows that the person being assisted has committed, or has been convicted of, or is charged by pending information, indictment, or complaint with a crime, or is suspected of or wanted for a crime, and if that crime is designated by this code as a felony other than a class 1 or class 2 felony; except that being an accessory to a class 6 felony is a class 6 felony.

(6) Being an accessory to crime is a class 1 petty offense if the offender knows that the person being assisted has committed, or has been convicted of, or is charged by pending information, indictment, or complaint with a crime, or is suspected of or wanted for a crime, and if that crime is designated by this code as a misdemeanor of any class.



§ 18-8-106. Refusal to permit inspections

(1) A person commits a class 1 petty offense if, knowing that a public servant is legally authorized to inspect property:

(a) He refuses to produce or make available the property for inspection at a reasonable hour; or

(b) If the property is available for inspection he refuses to permit the inspection at a reasonable hour.

(2) For purposes of this section, "property" means any real or personal property, including books, records, and documents which are owned, possessed, or otherwise subject to the control of the defendant. A "legally authorized inspection" means any lawful search, sampling, testing, or other examination of property, in connection with the regulation of a business or occupation, that is authorized by statute or lawful regulatory provision.



§ 18-8-107. Refusing to aid a peace officer

A person, eighteen years of age or older, commits a class 1 petty offense when, upon command by a person known to him to be a peace officer, he unreasonably refuses or fails to aid the peace officer in effecting or securing an arrest or preventing the commission by another of any offense.



§ 18-8-108. Compounding

(1) A person commits compounding if he accepts or agrees to accept any pecuniary benefit as consideration for:

(a) Refraining from seeking prosecution of an offender; or

(b) Refraining from reporting to law enforcement authorities the commission or suspected commission of any crime or information relating to a crime.

(2) It is an affirmative defense to prosecution under this section that the benefit received by the defendant did not exceed an amount which the defendant reasonably believed to be due as restitution or indemnification for harm caused by the crime.

(3) Compounding is a class 3 misdemeanor.



§ 18-8-109. Concealing death

Any person who conceals the death of another person and thereby prevents a determination of the cause or circumstances of death commits a class 1 misdemeanor. For the purpose of this section only, "another person" includes a fetus born dead.



§ 18-8-110. False report of explosives, weapons, or harmful substances

Any person who reports to any other person that a bomb or other explosive, any chemical or biological agent, any poison or weapon, or any harmful radioactive substance has been placed in any public or private place or vehicle designed for the transportation of persons or property, knowing that the report is false, commits a class 6 felony.



§ 18-8-111. False reporting to authorities

(1) A person commits false reporting to authorities, if:

(a) He or she knowingly:

(I) Causes by any means, including but not limited to activation, a false alarm of fire or other emergency or a false emergency exit alarm to sound or to be transmitted to or within an official or volunteer fire department, ambulance service, law enforcement agency, or any other government agency which deals with emergencies involving danger to life or property; or

(II) Prevents by any means, including but not limited to deactivation, a legitimate fire alarm, emergency exit alarm, or other emergency alarm from sounding or from being transmitted to or within an official or volunteer fire department, ambulance service, law enforcement agency, or any other government agency that deals with emergencies involving danger to life or property; or

(b) He makes a report or knowingly causes the transmission of a report to law enforcement authorities of a crime or other incident within their official concern when he knows that it did not occur; or

(c) He or she makes a report or knowingly causes the transmission of a report to law enforcement authorities pretending to furnish information relating to an offense or other incident within their official concern when he or she knows that he or she has no such information or knows that the information is false; or

(d) He or she knowingly provides false identifying information to law enforcement authorities.

(2) False reporting to authorities is a class 3 misdemeanor; except that if it is committed in violation of paragraph (a) of subsection (1) of this section and committed during the commission of another criminal offense, it is a class 2 misdemeanor.

(3) For purposes of this section, "identifying information" means a person's name, address, birth date, social security number, or driver's license or Colorado identification number.



§ 18-8-112. Impersonating a peace officer

(1) A person who falsely pretends to be a peace officer and performs an act in that pretended capacity commits impersonating a peace officer.

(2) Impersonating a peace officer is a class 6 felony.



§ 18-8-113. Impersonating a public servant

(1) A person commits impersonating a public servant if he falsely pretends to be a public servant other than a peace officer and performs any act in that pretended capacity.

(2) It is no defense to a prosecution under this section that the office the actor pretended to hold did not in fact exist.

(3) Impersonating a public servant is a class 3 misdemeanor.



§ 18-8-114. Abuse of public records

(1) A person commits a class 1 misdemeanor if:

(a) The person knowingly makes a false entry in or falsely alters any public record; or

(b) Knowing the person lacks the authority to do so, the person knowingly destroys, mutilates, conceals, removes, or impairs the availability of any public record; or

(c) Knowing the person lacks the authority to retain the record, the person refuses to deliver up a public record in the person's possession upon proper request of any person lawfully entitled to receive such record; or

(d) Knowing the person has not been authorized by the custodian of the public record to do so, the person knowingly alters any public record.

(2) As used in this section, the term "public record" includes all official books, papers, or records created, received, or used by or in any governmental office or agency.



§ 18-8-115. Duty to report a crime - liability for disclosure

It is the duty of every corporation or person who has reasonable grounds to believe that a crime has been committed to report promptly the suspected crime to law enforcement authorities. Notwithstanding any other provision of the law to the contrary, a corporation or person may disclose information concerning a suspected crime to other persons or corporations for the purpose of giving notice of the possibility that other such criminal conduct may be attempted which may affect the persons or corporations notified. When acting in good faith, such corporation or person shall be immune from any civil liability for such reporting or disclosure. This duty shall exist notwithstanding any other provision of the law to the contrary; except that this section shall not require disclosure of any communication privileged by law.



§ 18-8-116. Disarming a peace officer

(1) A person commits disarming a peace officer if he or she knowingly, without justification and without consent, removes the firearm or self-defense electronic control device, direct-contact stun device, or other similar device of a peace officer who is acting under color of his or her official authority.

(2) Disarming a peace officer is a class 5 felony.

(3) The term "peace officer" as used in this section means a peace officer in uniform or, if out of uniform, one who has identified himself by exhibiting his credentials as such peace officer to the person.



§ 18-8-117. Unlawful sale of publicly provided services or appointments - definitions

(1) A person commits an unlawful sale of public services if the person does any of the following with respect to a government service or an appointment to receive a government service and if a government entity makes the service or appointment publicly available without charge:

(a) The person reserves or obtains the service or appointment, and the person sells the service or appointment;

(b) The person reserves or obtains, with the intent to sell, the service or appointment;

(c) The person reserves or obtains the service or appointment, and the person appends the service or appointment to another good or service the person offers for sale; or

(d) The person falsely represents to the potential customer that the person has obtained or secured the service or appointment, and the person attempts to sell the service or appointment.

(2) This section does not apply when the person:

(a) Has consent from the government entity to sell the specific service or appointment obtained or reserved; or

(b) Is obtaining and selling or offering to sell only information.

(3) Unlawful sale of public services is a class 1 misdemeanor, as defined in section 18-1.3-501.

(4) As used in this section, "government entity" means the state of Colorado, a political subdivision of Colorado, or an agency of either the state of Colorado or a political subdivision of Colorado.






Part 2 - Escape and Offenses Relating to Custody

§ 18-8-201. Aiding escape

(1) Any person who knowingly aids, abets, or assists another person to escape or attempt to escape from custody or confinement commits the offense of aiding escape.

(2) "Escape" is deemed to be a continuing activity commencing with the conception of the design to escape and continuing until the escapee is returned to custody or the attempt to escape is thwarted or abandoned.

(3) "Assist" includes any activity characterized as "rendering assistance" in section 18-8-105.

(4) Aiding escape is a class 2 felony if the person aided was in custody or confinement as a result of conviction of a class 1 or class 2 felony.

(5) Aiding escape is a class 3 felony if the person aided was in custody or confinement and charged with or held for any felony or convicted of any felony other than a class 1 or class 2 felony.

(6) Aiding escape is a class 1 misdemeanor if the person aided was in custody or confinement and charged with, held for, or convicted of a misdemeanor or a petty offense.



§ 18-8-201.1. Aiding escape from an institution for the care and treatment of persons with behavioral or mental health disorders

Any person who knowingly aids the escape of a person who is an inmate of an institution for the care and treatment of persons with behavioral or mental health disorders and who knows the person aided is confined in such institution pursuant to a commitment pursuant to article 8 of title 16 commits the offense of aiding escape from an institution for the care and treatment of persons with behavioral or mental health disorders, which is a class 5 felony.



§ 18-8-202. Inducing prisoners to absent selves

Any person who invites, entices, solicits, or induces any prisoner in custody or confinement to absent himself from his work or who substantially delays or hinders a prisoner in his work commits a class 1 petty offense.



§ 18-8-203. Introducing contraband in the first degree

(1) A person commits introducing contraband in the first degree if he or she knowingly and unlawfully:

(a) Introduces or attempts to introduce a dangerous instrument, malt, vinous, or spirituous liquor, as defined in section 12-47-103, C.R.S., fermented malt beverage, as defined in section 12-46-103, C.R.S., controlled substance, as defined in section 18-18-102 (5), or marijuana or marijuana concentrate, as defined in section 27-80-203 (15) and (16), C.R.S., into a detention facility or at any location where an inmate is or is likely to be located, while the inmate is in the custody and under the jurisdiction of a political subdivision of the state of Colorado or the department of corrections, but not on parole; or

(b) Being a person confined in a detention facility, makes any dangerous instrument, controlled substance, marijuana or marijuana concentrate, or alcohol.

(2) Introducing contraband in the first degree is a class 4 felony.

(3) "Detention facility" means any building, structure, enclosure, vehicle, institution, work site, or place, whether permanent or temporary, fixed or mobile, where persons are or may be lawfully held in custody or confinement under the jurisdiction of the department of corrections or under the authority of the United States, the state of Colorado, or any political subdivision of the state of Colorado.

(4) "Dangerous instrument" as used in this section and in section 18-8-204.1, means a firearm, explosive device or substance (including ammunition), knife or sharpened instrument, poison, acid, bludgeon, or projective device, or any other device, instrument, material, or substance which is readily capable of causing or inducing fear of death or bodily injury, the use of which is not specifically authorized.



§ 18-8-204. Introducing contraband in the second degree

(1) A person commits introducing contraband in the second degree if he or she knowingly and unlawfully:

(a) Introduces or attempts to introduce contraband into a detention facility; or

(b) Being a person confined in a detention facility, makes any contraband, as defined in subsection (2) of this section.

(1.5) A person confined in a detention facility commits introducing contraband in the second degree if he or she knowingly and unlawfully introduces or attempts to introduce contraband into a detention facility or at any location where an inmate is likely to be located, while such inmate is in the custody and under the jurisdiction of a political subdivision of the state of Colorado or the department of corrections, but not on parole.

(2) "Contraband" as used in this section means any of the following, but does not include any article or thing referred to in section 18-8-203:

(a) Any key, key pattern, key replica, or lock pick;

(b) Any tool or instrument that could be used to cut fence or wire, dig, pry, or file;

(c) Any money or coin of United States or foreign currency or any written instrument of value;

(d) Any uncancelled postage stamp or implement of the United States postal service;

(e) Any counterfeit or forged identification card;

(f) Any combustible material other than safety matches;

(g) Any drug, other than a controlled substance as defined in section 18-18-102 (5), in quantities other than those authorized by a physician;

(h) Any mask, wig, disguise, or other means of altering normal physical appearance which could hinder ready identification;

(i) Any drug paraphernalia as defined in section 18-18-426;

(j) Any material which is "obscene" as defined in section 18-7-101;

(k) Any chain, rope, or ladder;

(l) Any article or thing that poses or may pose a threat to the security of the detention facility as determined by the administrative head of the detention facility if reasonable notice is given that such article or thing is contraband;

(m) For purposes of a facility of the department of corrections or any private contract prison, any cigarettes or tobacco products, as defined in section 39-28.5-101 (5), C.R.S.; or

(n) Any portable electronic communication device, including but not limited to cellular telephones; cloned cellular telephones as defined in section 18-9-309; public, private, or family-style radios; pagers; personal digital assistants; any other device capable of transmitting or intercepting cellular or radio signals between providers and users of telecommunication and data services; and portable computers; except those devices authorized by the executive director of the department of corrections or his or her designee.

(3) Introducing contraband in the second degree is a class 6 felony.



§ 18-8-204.1. Possession of contraband in the first degree

(1) A person being confined in a detention facility commits the crime of possession of contraband in the first degree if he knowingly obtains or has in his possession contraband as listed in section 18-8-203 (1)(a) or alcohol; except that this subsection (1) shall not apply to contraband specified in section 18-18-405.

(2) Possession of contraband in the first degree, other than a dangerous instrument, is a class 6 felony.

(3) Possession of contraband in the first degree involving a dangerous instrument is a class 4 felony.



§ 18-8-204.2. Possession of contraband in the second degree

(1) A person being confined in a detention facility commits the crime of possession of contraband in the second degree if he knowingly obtains or has in his possession contraband as defined in section 18-8-204 (2) unless possession is authorized by rule or regulation promulgated by the administrative head of the detention facility.

(2) Possession of contraband in the second degree is a class 1 misdemeanor.



§ 18-8-205. Aiding escape from civil process

Any person who aids, abets, or assists the escape of a person in legal custody under civil process commits a class 1 petty offense.



§ 18-8-206. Assault during escape

(1) Any person confined in any lawful place of confinement within the state who, while escaping or attempting to escape, commits an assault with intent to commit bodily injury upon the person of another with a deadly weapon, or by any means of force likely to produce serious bodily injury, commits:

(a) A class 1 felony, if the person has been convicted of a class 1 felony; or

(b) A class 2 felony, if the person has been convicted of a felony other than a class 1 felony; or

(c) A class 3 felony, if the person was in custody or confinement and held for or charged with but not convicted of a felony; or

(d) A class 3 felony, if the person was in custody or confinement and charged with, held for, or convicted of a misdemeanor or a petty offense.



§ 18-8-207. Holding hostages

Any person in lawful custody or confinement within the state who, while escaping or attempting to escape, holds as hostage any person or by force or threat of force holds any person against his will commits a class 2 felony.



§ 18-8-208. Escapes

(1) A person commits a class 2 felony if, while being in custody or confinement following conviction of a class 1 or class 2 felony, he knowingly escapes from said custody or confinement.

(2) A person commits a class 3 felony if, while being in custody or confinement following conviction of a felony other than a class 1 or class 2 felony, he knowingly escapes from said custody or confinement.

(3) A person commits a class 4 felony if, while being in custody or confinement and held for or charged with but not convicted of a felony, he knowingly escapes from said custody or confinement.

(4) A person commits a class 3 misdemeanor if, while being in custody or confinement following conviction of a misdemeanor or petty offense or a violation of a municipal ordinance, he or she knowingly escapes from said place of custody or confinement.

(4.5) A person commits a class 3 misdemeanor if he or she has been committed to the division of youth services in the department of human services for a delinquent act, is over eighteen years of age, and escapes from a staff secure facility as defined in section 19-1-103 (101.5), other than a state-operated locked facility.

(5) A person commits a class 1 petty offense if, while being in custody or confinement and held for or charged with but not convicted of a misdemeanor or petty offense or violation of a municipal ordinance, he or she knowingly escapes from said custody or confinement.

(6) A person who knowingly escapes confinement while being confined pursuant to a commitment under article 8 of title 16, C.R.S.:

(a) Commits a class 1 misdemeanor if the person had been charged with a misdemeanor at the proceeding in which the person was committed;

(b) Commits a class 1 misdemeanor if the person had been charged with a felony at the proceeding in which the person was committed, if in the escape the person does not travel from the state of Colorado;

(c) Commits a class 5 felony if the person had been charged with a felony at the proceeding in which the person was committed, if in the escape the person travels outside of the state of Colorado.

(7) In a prosecution for an offense under subsection (6) of this section, it shall be a defense for any person who, while being confined pursuant to a commitment under article 8 of title 16, C.R.S., escapes and who voluntarily returns to the place of confinement.

(8) A person commits a class 5 felony if he knowingly escapes while in custody or confinement pursuant to the provisions of article 19 of title 16, C.R.S.

(9) The minimum sentences provided by sections 18-1.3-401, 18-1.3-501, and 18-1.3-503, respectively, for violation of the provisions of this section shall be mandatory, and the court shall not grant probation or a suspended sentence, in whole or in part; except that the court may grant a suspended sentence if the court is sentencing a person to the youthful offender system pursuant to section 18-1.3-407. The provisions of this subsection (9) do not apply to subsection (4.5) of this section.

(10) Repealed.

(11) A person who is placed in a community corrections program for purposes of obtaining residential treatment as a condition of probation pursuant to section 18-1.3-204 (2.2) or 18-1.3-301 (4)(b) is not in custody or confinement for purposes of this section.



§ 18-8-208.1. Attempt to escape

(1) Except as otherwise provided in subsection (1.5) of this section, if a person, while in custody or confinement following conviction of a felony, knowingly attempts to escape from said custody or confinement, he or she commits a class 4 felony. The sentence imposed pursuant to this subsection (1) shall run consecutively with any sentences being served by the offender.

(1.5) If a person, while in custody or confinement following conviction of a felony and either serving a direct sentence to a community corrections program pursuant to section 18-1.3-301, or having been placed in an intensive supervision parole program pursuant to section 17-27.5-101, C.R.S., knowingly attempts to escape from his or her custody or confinement, he or she commits a class 5 felony. The sentence imposed pursuant to this subsection (1.5) may run concurrently or consecutively with any sentence being served by the offender.

(2) If a person, while in custody or confinement and held for or charged with but not convicted of a felony, knowingly attempts to escape from said custody or confinement, he commits a class 5 felony. If the person is convicted of the felony or other crime for which he was originally in custody or confinement, the sentence imposed pursuant to this subsection (2) shall run consecutively with any sentences being served by the offender.

(3) If a person, while in custody or confinement following conviction of a misdemeanor or petty offense, knowingly attempts to escape from said custody or confinement, he is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail for not less than two months nor more than four months. The sentence imposed pursuant to this subsection (3) shall run consecutively with any sentences being served by the offender.

(4) If a person, while in custody or confinement and held for or charged with but not convicted of a misdemeanor or petty offense, knowingly attempts to escape from said custody or confinement, he is guilty of a petty offense and, upon conviction thereof, shall be punished by imprisonment in the county jail for not less than two months nor more than four months. If the person is convicted of the misdemeanor or petty offense for which he was originally in custody or confinement, the sentence imposed pursuant to this subsection (4) shall run consecutively with any sentences being served by the offender.

(5) The sentences imposed by subsections (1), (1.5), and (2) of this section and the minimum sentences imposed by subsections (3) and (4) of this section shall be mandatory, and the court shall not grant probation or a suspended sentence, in whole or in part; except that the court may grant a suspended sentence if the court is sentencing a person to the youthful offender system pursuant to section 18-1.3-407.

(6) A person who participates in a work release program, a home detention program, as defined in section 18-1.3-106 (1.1), a furlough, an intensive supervision program, or any other similar authorized supervised or unsupervised absence from a detention facility, as defined in section 18-8-203 (3), and who is required to report back to the detention facility at a specified time shall be deemed to be in custody.

(7) Any person held in a staff secure facility, as defined in section 19-1-103 (101.5), C.R.S., shall be deemed to be in custody or confinement for purposes of this section.



§ 18-8-209. Concurrent and consecutive sentences

(1) Except as otherwise provided in subsection (2) of this section, any sentence imposed following conviction of an offense under sections 18-8-201 to 18-8-208 or section 18-8-211 shall run consecutively and not concurrently with any sentence which the offender was serving at the time of the conduct prohibited by those sections.

(2) If an offender was serving a direct sentence to a community corrections program pursuant to section 18-1.3-301 or was in an intensive supervision parole program pursuant to section 17-27.5-101, C.R.S., at the time he or she committed an offense specified in section 18-8-201 or 18-8-208, the sentence imposed following a conviction of said offense may run concurrently with any sentence the offender was serving at the time he or she committed said offense.



§ 18-8-210. Persons in custody or confinement for unclassified offenses

For the purpose of determining the grade and classification of an offense under sections 18-8-201, 18-8-206, and 18-8-208, a person in custody or confinement for an offense which is unclassified or was not classified under this code at the time the custody or confinement began is deemed to have been in custody or confinement for a class 2 misdemeanor if such custody or confinement was for a misdemeanor offense or a class 5 felony if such custody or confinement was for a felony offense.



§ 18-8-210.1. Persons in custody or confinement - juvenile offenders

For the purposes of this part 2, any reference to custody, confinement, charged with, held for, convicted of, a felony, misdemeanor, or petty offense shall be deemed to include a juvenile who is detained or committed for the commission of an act which would constitute such a felony, misdemeanor, or petty offense if committed by an adult or who is the subject of a petition filed pursuant to article 2 of title 19, C.R.S., alleging the commission of such a delinquent act or a juvenile who has been adjudicated a juvenile delinquent as provided for in article 2 of title 19, C.R.S., for an act which would constitute a felony, misdemeanor, or petty offense if committed by an adult.



§ 18-8-210.2. Persons in custody or confinement

For the purposes of this part 2, any reference to custody, confinement, charged with, held for, or convicted of, a felony, misdemeanor, or petty offense shall be deemed to include any felony, misdemeanor, or petty offense under the laws of this state and any felony, misdemeanor, or petty offense having similar elements under the laws of another state, the United States, or any territory subject to the jurisdiction of the United States.



§ 18-8-211. Riots in detention facilities

(1) A person confined in any detention facility within the state commits active participation in a riot when he, with two or more other persons, actively participates in violent conduct that creates grave danger of, or does cause, damage to property or injury to persons and substantially obstructs the performance of institutional functions, or commands, induces, entreats, or otherwise attempts to persuade others to engage in such conduct.

(2) Active participation in a riot by any person while confined in any detention facility within the state:

(a) Is a class 3 felony if the participant employs in the course of such participation a deadly weapon, as defined in section 18-1-901 (3)(e), destructive device, as defined in section 18-9-101 (1), or any article used or fashioned in a manner to cause a person to reasonably believe that the article is a deadly weapon, or if the participant, in the course of such participation, represents verbally or otherwise that he or she is armed with a deadly weapon; or

(b) Is a felony if the participant does not employ any such weapon or device in the course of such participation, and, upon conviction thereof, the punishment shall be imprisonment in a detention facility for not less than two years nor more than ten years.

(3) A person confined in any detention facility in this state commits a class 5 felony if, during a riot or when a riot is impending, he intentionally disobeys an order of a detention officer to move, disperse, or refrain from specified activities in the immediate vicinity of the riot or impending riot.

(4) "Detention facility", as used in this section, means any building, structure, enclosure, vehicle, institution, or place, whether permanent or temporary, fixed or mobile, where persons are or may be lawfully held in custody or confinement under the authority of the state of Colorado or any political subdivision of the state of Colorado.



§ 18-8-212. Violation of bail bond conditions

(1) A person who is released on bail bond of whatever kind, and either before, during, or after release is accused by complaint, information, indictment, or the filing of a delinquency petition of any felony arising from the conduct for which he was arrested, commits a class 6 felony if he knowingly fails to appear for trial or other proceedings in the case in which the bail bond was filed or if he knowingly violates the conditions of the bail bond.

(2) A person who is released on bail bond of whatever kind, and either before, during, or after release is accused by complaint, information, indictment, or the filing of a delinquency petition of any misdemeanor arising from the conduct for which he was arrested, commits a class 3 misdemeanor if he knowingly fails to appear for trial or other proceedings in the case in which the bail bond was filed or if he knowingly violates the conditions of the bail bond.

(3) The court shall sentence any person who is convicted of a misdemeanor offense in violation of section 18-6-803.5, or a felony offense in violation of section 18-8-704, 18-8-705, 18-8-706, or 18-8-707, involving a victim or witness in the underlying offense while on bond in the underlying case to imprisonment of not less than one year for violation of subsection (1) of this section and not less than six months for violation of subsection (2) of this section. The court shall order the sentence to be served consecutively with any sentence for the offense on which the person is on bail if the underlying sentence is a sentence to incarceration.

(3.5) A person who is on bond for a sex offense as defined in section 18-1.3-1003 who is convicted under this section for a bond violation shall not be eligible for probation or a suspended sentence and shall be sentenced to imprisonment of not less than one year. Any such sentence shall be served consecutively with any sentence for the offense on which the person is on bail.

(4) A criminal action charged pursuant to this section may be tried either in the county where the offense is committed or in the county in which the court that issued the bond is located, if such court is within this state.



§ 18-8-213. Unauthorized residency by an adult offender from another state

(1) A person commits the crime of unauthorized residency by an adult offender if the person, in order to stay in the state, is required to have the permission of the compact administrator or a designated deputy of the compact administrator of the interstate compact for adult offender supervision established pursuant to part 28 of article 60 of title 24, C.R.S., and the person:

(a) Is not a resident of this state, has not been accepted by the compact administrator of the interstate compact for adult offender supervision established pursuant to part 28 of article 60 of title 24, C.R.S., and is found residing in this state; or

(b) Is a resident of this state, has not been accepted by the compact administrator of the interstate compact for adult offender supervision established pursuant to part 28 of article 60 of title 24, C.R.S., and is found residing in this state more than ninety days after his or her transfer from the receiving state.

(2) Unauthorized residency by a parolee or probationer is a class 5 felony.






Part 3 - Bribery and Corrupt Influences

§ 18-8-301. Definitions

The definitions contained in section 18-8-101 are applicable to this part 3, unless the context otherwise requires, and, in addition to those definitions:

(1) "Benefit" means any gain or advantage to the beneficiary, including any gain or advantage to a third person pursuant to the desire or consent of the beneficiary.

(2) "Party officer" means a person who holds any position or office in a political party, whether by election, appointment, or otherwise.

(3) "Pecuniary benefit" is benefit in the form of money, property, commercial interests, or anything the primary significance of which is economic gain.

(4) "Public servant", as used in sections 18-8-302 to 18-8-308, includes persons who presently occupy the position of a public servant as defined in section 18-8-101 (3) or have been elected, appointed, or designated to become a public servant although not yet occupying that position.



§ 18-8-302. Bribery

(1) A person commits the crime of bribery, if:

(a) He offers, confers, or agrees to confer any pecuniary benefit upon a public servant with the intent to influence the public servant's vote, opinion, judgment, exercise of discretion, or other action in his official capacity; or

(b) While a public servant, he solicits, accepts, or agrees to accept any pecuniary benefit upon an agreement or understanding that his vote, opinion, judgment, exercise of discretion, or other action as a public servant will thereby be influenced.

(2) It is no defense to a prosecution under this section that the person sought to be influenced was not qualified to act in the desired way, whether because he had not yet assumed office, lacked jurisdiction, or for any other reason.

(3) Bribery is a class 3 felony.



§ 18-8-303. Compensation for past official behavior

(1) A person commits a class 6 felony, if he:

(a) Solicits, accepts, or agrees to accept any pecuniary benefit as compensation for having, as a public servant, given a decision, opinion, recommendation, or vote favorable to another or for having otherwise exercised a discretion in his favor, whether or not he has in so doing violated his duty; or

(b) Offers, confers, or agrees to confer compensation, acceptance of which is prohibited by this section.



§ 18-8-304. Soliciting unlawful compensation

A public servant commits a class 2 misdemeanor if he requests a pecuniary benefit for the performance of an official action knowing that he was required to perform that action without compensation or at a level of compensation lower than that requested.



§ 18-8-305. Trading in public office

(1) A person commits trading in public office if:

(a) He offers, confers, or agrees to confer any pecuniary benefit upon a public servant or party officer upon an agreement or understanding that he or a particular person will or may be appointed to a public office or designated or nominated as a candidate for public office; or

(b) While a public servant or party officer, he solicits, accepts, or agrees to accept any pecuniary benefit from another upon an agreement or understanding that a particular person will or may be appointed to a public office or designated or nominated as a candidate for public office.

(2) It shall be an affirmative defense that the pecuniary benefit was a customary contribution to political campaign funds solicited and received by lawfully constituted political parties.

(3) Trading in public office is a class 1 misdemeanor.



§ 18-8-306. Attempt to influence a public servant

Any person who attempts to influence any public servant by means of deceit or by threat of violence or economic reprisal against any person or property, with the intent thereby to alter or affect the public servant's decision, vote, opinion, or action concerning any matter which is to be considered or performed by him or the agency or body of which he is a member, commits a class 4 felony.



§ 18-8-307. Designation of supplier prohibited

(1) No public servant shall require or direct a bidder or contractor to deal with a particular person in procuring any goods or service required in submitting a bid to or fulfilling a contract with any government.

(2) Any provision in invitations to bid or any contract documents prohibited by this section are against public policy and void.

(3) It shall be an affirmative defense that the defendant was a public servant acting within the scope of his authority exercising the right to reject any material, subcontractor, service, bond, or contract tendered by a bidder or contractor because it does not meet bona fide specifications or requirements relating to quality, availability, form, experience, or financial responsibility.

(4) Any public servant who violates the provisions of subsection (1) of this section commits a class 6 felony.



§ 18-8-308. Failing to disclose a conflict of interest

(1) A public servant commits failing to disclose a conflict of interest if he exercises any substantial discretionary function in connection with a government contract, purchase, payment, or other pecuniary transaction without having given seventy-two hours' actual advance written notice to the secretary of state and to the governing body of the government which employs the public servant of the existence of a known potential conflicting interest of the public servant in the transaction with reference to which he is about to act in his official capacity.

(2) A "potential conflicting interest" exists when the public servant is a director, president, general manager, or similar executive officer or owns or controls directly or indirectly a substantial interest in any nongovernmental entity participating in the transaction.

(3) Failing to disclose a conflict of interest is a class 2 misdemeanor.






Part 4 - Abuse of Public Office

§ 18-8-401. Definitions

The definitions contained in sections 18-8-101 and 18-8-301 are applicable to this part 4, unless a different meaning is plainly required.



§ 18-8-402. Misuse of official information

(1) Any public servant, in contemplation of official action by himself or by a governmental unit with which he is associated or in reliance on information to which he has access in his official capacity and which has not been made public, commits misuse of official information if he:

(a) Acquires a pecuniary interest in any property, transaction, or enterprise which may be affected by such information or official action; or

(b) Speculates or wagers on the basis of such information or official action; or

(c) Aids, advises, or encourages another to do any of the foregoing with intent to confer on any person a special pecuniary benefit.

(2) Misuse of official information is a class 6 felony.



§ 18-8-403. Official oppression

(1) A public servant, while acting or purporting to act in an official capacity or taking advantage of such actual or purported capacity, commits official oppression if, with actual knowledge that his conduct is illegal, he:

(a) Subjects another to arrest, detention, search, seizure, mistreatment, dispossession, assessment, or lien; or

(b) Has legal authority and jurisdiction of any person legally restrained of his liberty and denies the person restrained the reasonable opportunity to consult in private with a licensed attorney-at-law, if there is no danger of imminent escape and the person in custody expresses a desire to consult with such attorney.

(2) Official oppression is a class 2 misdemeanor.



§ 18-8-404. First degree official misconduct

(1) A public servant commits first degree official misconduct if, with intent to obtain a benefit for the public servant or another or maliciously to cause harm to another, he or she knowingly:

(a) Commits an act relating to his office but constituting an unauthorized exercise of his official function; or

(b) Refrains from performing a duty imposed upon him by law; or

(c) Violates any statute or lawfully adopted rule or regulation relating to his office.

(2) First degree official misconduct is a class 2 misdemeanor.



§ 18-8-405. Second degree official misconduct

(1) A public servant commits second degree official misconduct if he knowingly, arbitrarily, and capriciously:

(a) Refrains from performing a duty imposed upon him by law; or

(b) Violates any statute or lawfully adopted rule or regulation relating to his office.

(2) Second degree official misconduct is a class 1 petty offense.



§ 18-8-406. Issuing a false certificate

A person commits a class 6 felony, if, being a public servant authorized by law to make and issue official certificates or other official written instruments, he makes and issues such an instrument containing a statement which he knows to be false.



§ 18-8-407. Embezzlement of public property

(1) Every public servant who lawfully or unlawfully comes into possession of any public moneys or public property of whatever description, being the property of the state or of any political subdivision of the state, and who knowingly converts any of such public moneys or property to his own use or to any use other than the public use authorized by law is guilty of embezzlement of public property. Every person convicted under the provisions of this section shall be forever thereafter ineligible and disqualified from being a member of the general assembly of this state or from holding any office of trust or profit in this state.

(2) Embezzlement of public property is a class 5 felony.



§ 18-8-408. Designation of insurer prohibited

(1) No public servant shall, directly or indirectly, require or direct a bidder on any public building or construction contract which is about to be or has been competitively bid to obtain from a particular insurer, agent, or broker any surety bond or contract of insurance required in such bid or contract or required by any law, ordinance, or regulation.

(2) Any such public servant who violates any of the provisions of subsection (1) of this section commits a class 1 petty offense.

(3) Any provisions in invitations to bid or in any contract documents prohibited by this section are declared void as against the public policy of this state.

(4) Nothing in this section shall be construed to prevent any such public servant acting on behalf of the government from exercising the right to approve or reject a surety bond or contract of insurance as to its form or sufficiency or the lack of financial capability of an insurer selected by a bidder.

(5) This section shall apply only to contracts entered into on or after July 1, 1977.



§ 18-8-409. Violation of rules and regulations of judicial nominating commissions not subject to criminal prosecution

A person who violates a rule or regulation promulgated by any judicial nominating commission shall not be subject to criminal prosecution.






Part 5 - Perjury and Related Offenses

§ 18-8-501. Definitions

The definitions in sections 18-8-101 and 18-8-301 are applicable to this part 5, and, in addition to those definitions:

(1) "Materially false statement" means any false statement, regardless of its admissibility under the rules of evidence, which could have affected the course or outcome of an official proceeding, or the action or decision of a public servant, or the performance of a governmental function.

(2) (a) "Oath" includes an affirmation and every other mode authorized by law of attesting to the truth of that which is stated. For the purposes of this section, written statements shall also be treated as if made under oath if:

(I) The statement was made on or pursuant to a form bearing notice, authorized by law, to the effect that false statements made therein are punishable; or

(II) The statement recites that it was made under oath, the declarant was aware of such recitation at the time he made the statement and intended that the statement should be represented as a sworn statement, and the statement was in fact so represented by its delivery or utterance with the signed jurat of an officer authorized to administer oaths appended thereto; or

(III) The statement is made, used, or offered with the intent that it be accepted as compliance with a statute, rule, or regulation which requires a statement under oath or other like form of attestation to the truth of the matter contained in the statement; or

(IV) The statement meets the requirements for an unsworn declaration under the "Uniform Unsworn Declarations Act", part 3 of article 55 of title 12.

(b) An oath is "required or authorized by law" when the use of the oath is specifically provided for by statute, court rule, or appropriate regulatory provision.

(3) "Official proceeding" means a proceeding heard before any legislative, judicial, administrative, or other government agency, or official authorized to hear evidence under oath, including any magistrate, hearing examiner, commissioner, notary, or other person taking testimony or depositions in any such proceedings.



§ 18-8-502. Perjury in the first degree

(1) A person commits perjury in the first degree if in any official proceeding he knowingly makes a materially false statement, which he does not believe to be true, under an oath required or authorized by law.

(2) Knowledge of the materiality of the statement is not an element of this crime, and the defendant's mistaken belief that his statement was not material is not a defense, although it may be considered by the court in imposing sentence.

(3) Perjury in the first degree is a class 4 felony.



§ 18-8-503. Perjury in the second degree

(1) A person commits perjury in the second degree if, other than in an official proceeding, with an intent to mislead a public servant in the performance of his duty, he makes a materially false statement, which he does not believe to be true, under an oath required or authorized by law.

(2) Perjury in the second degree is a class 1 misdemeanor.



§ 18-8-504. False swearing

(1) A person commits false swearing if he knowingly makes a materially false statement, other than those prohibited by sections 18-8-502 and 18-8-503, which he does not believe to be true, under an oath required or authorized by law.

(2) False swearing is a class 1 petty offense.



§ 18-8-505. Perjury or false swearing - inconsistent statements

(1) Where a person charged with perjury or false swearing has made inconsistent material statements under oath, both having been made within the period of the statute of limitations, the prosecution may proceed by setting forth the inconsistent statements in a single count alleging in the alternative that one or the other was false and not believed by the defendant. In such case it shall not be necessary for the prosecution to prove which statement was false but only that one or the other statement was false and not believed by the defendant to be true.

(2) The highest offense of which a person may be convicted in such an instance shall be determined by hypothetically assuming each statement to be false. If the assumption establishes perjury of different degrees, the person may be convicted of the lesser degree at most. If perjury or false swearing is established by the making of the two statements, the person may be convicted of false swearing at the most.



§ 18-8-506. Perjury and false swearing - proof

In any prosecution for perjury or false swearing, except a prosecution based upon inconsistent statements pursuant to section 18-8-505, falsity of a statement may not be established solely through contradiction by the uncorroborated testimony of a single witness.



§ 18-8-507. Perjury and false swearing - previous criminal action

No prosecution may be brought under section 18-8-502, 18-8-503, or 18-8-504 if the substance of the defendant's false statement is the entry of a plea of not guilty in a previous criminal action in which he or she was accused of an offense.



§ 18-8-508. Perjury - retraction

No person shall be convicted of perjury in the first degree if he retracted his false statement in the course of the same proceeding in which it was made. Statements made in separate hearings at separate stages of the same trial or administrative proceeding shall be deemed to have been made in the course of the same proceeding. Retraction is an affirmative defense.



§ 18-8-509. Perjury and false swearing - irregularities no defense

(1) It is no defense to a prosecution under sections 18-8-502 to 18-8-504 that:

(a) The defendant was not competent, for reasons other than mental disability or immaturity, to make the false statement alleged;

(b) The statement was inadmissible under the law of evidence;

(c) The oath was administered or taken in an irregular manner; or

(d) The person administering the oath lacked authority to do so, if the taking of the oath was required by law.






Part 6 - Offenses Relating to Judicial and Other Proceedings

§ 18-8-601. Definitions

The definitions contained in sections 18-8-101, 18-8-301, and 18-8-501 are applicable to the provisions of this part 6, and, in addition to those definitions:

(1) "Juror" means any person who is a member of any jury or grand jury impaneled by any court of this state or by any public servant authorized by law to impanel a jury. The term "juror" also includes any person who has been drawn or summoned to attend as a prospective juror.

(2) "Testimony" includes oral or written statements, documents, or any other evidence that may be offered by or through a witness in an official proceeding.



§ 18-8-603. Bribe-receiving by a witness

(1) A witness or a person believing he is to be called as a witness in any official proceeding commits a class 4 felony if he intentionally solicits, accepts, or agrees to accept any benefit upon an agreement or understanding that:

(a) He will testify falsely or unlawfully withhold testimony; or

(b) He will attempt to avoid legal process summoning him to testify; or

(c) He will attempt to absent himself from an official proceeding to which he has been legally summoned.



§ 18-8-606. Bribing a juror

(1) A person commits bribing a juror if he offers, confers, or agrees to confer any benefit upon a juror with intent to influence the juror's vote, opinion, decision, or other action as a juror.

(2) Bribing a juror is a class 4 felony.



§ 18-8-607. Bribe-receiving by a juror

(1) A person commits bribe-receiving by a juror if he intentionally solicits, accepts, or agrees to accept any benefit upon an agreement or understanding that his vote, opinion, decision, or other action as a juror will thereby be influenced.

(2) Bribe-receiving by a juror is a class 4 felony.



§ 18-8-608. Intimidating a juror

(1) A person commits intimidating a juror if he intentionally attempts by use of a threat of harm or injury to any person or property to influence a juror's vote, opinion, decision, or other action as a juror.

(2) Intimidating a juror is a class 4 felony.



§ 18-8-609. Jury-tampering

(1) A person commits jury-tampering if, with intent to influence a juror's vote, opinion, decision, or other action in a case, he attempts directly or indirectly to communicate with a juror other than as a part of the proceedings in the trial of the case.

(1.5) A person commits jury-tampering if he knowingly participates in the fraudulent processing or selection of jurors or prospective jurors.

(2) Jury-tampering is a class 5 felony; except that jury-tampering in any class 1 felony trial is a class 4 felony.



§ 18-8-610. Tampering with physical evidence

(1) A person commits tampering with physical evidence if, believing that an official proceeding is pending or about to be instituted and acting without legal right or authority, he:

(a) Destroys, mutilates, conceals, removes, or alters physical evidence with intent to impair its verity or availability in the pending or prospective official proceeding; or

(b) Knowingly makes, presents, or offers any false or altered physical evidence with intent that it be introduced in the pending or prospective official proceeding.

(2) "Physical evidence", as used in this section, includes any article, object, document, record, or other thing of physical substance; except that "physical evidence" does not include a human body, part of a human body, or human remains subject to a violation of section 18-8-610.5.

(3) Tampering with physical evidence is a class 6 felony.



§ 18-8-610.5. Tampering with a deceased human body

(1) A person commits tampering with a deceased human body if, believing that an official proceeding is pending, in progress, or about to be instituted and acting without legal right or authority, the person willfully destroys, mutilates, conceals, removes, or alters a human body, part of a human body, or human remains with intent to impair its or their appearance or availability in the official proceedings.

(2) Tampering with a deceased human body is a class 3 felony.



§ 18-8-611. Simulating legal process

(1) A person commits simulating legal process if he knowingly delivers or causes to be delivered to another a request for the payment of money on behalf of any creditor including himself which in form and substance simulates any legal process issued by any court of this state.

(2) Simulating legal process is a class 3 misdemeanor.



§ 18-8-612. Failure to obey a juror summons

(1) A juror commits failure to obey a juror summons if he receives a summons to serve as a trial or grand juror as provided in section 13-71-110, C.R.S., and knowingly fails to obey the summons without justifiable excuse.

(2) Failure to obey a juror summons is a class 3 misdemeanor.



§ 18-8-613. Willful misrepresentation of material fact on juror questionnaire

(1) A juror commits willful misrepresentation of a material fact if he willfully makes a misrepresentation of a material fact when he provides information on the juror questionnaire as provided in section 13-71-115, C.R.S.

(2) Willful misrepresentation of a material fact on a juror questionnaire is a class 3 misdemeanor.



§ 18-8-614. Willful harassment of juror by employer

(1) An employer commits willful harassment of a juror if he willfully deprives an employed juror of employment or any incidents or benefits thereof or willfully harasses, threatens, or coerces an employee because the employee receives a juror summons, responds thereto, performs any obligation or election of juror service as a trial or grand juror, or exercises any right under the "Colorado Uniform Jury Selection and Service Act", article 71 of title 13, C.R.S.

(2) Willful harassment of a juror is a class 2 misdemeanor.



§ 18-8-615. Retaliation against a judge

(1) (a) An individual commits retaliation against a judge if the individual makes a credible threat, as defined in section 18-3-602 (2)(b), or commits an act of harassment, as defined in section 18-9-111 (1), or an act of harm or injury upon a person or property as retaliation or retribution against a judge, which action is directed against or committed upon:

(I) A judge who has served or is serving in a legal matter assigned to the judge involving the individual or a person on whose behalf the individual is acting;

(II) A member of the judge's family;

(III) A person in close relationship to the judge; or

(IV) A person residing in the same household with the judge.

(b) An individual commits retaliation against a judge by means of a credible threat as described in paragraph (a) of this subsection (1) if the individual knowingly makes the credible threat:

(I) Directly to the judge; or

(II) To another person:

(A) If the individual intended that the communication would be relayed to the judge; or

(B) If the other person is required by statute or ethical rule to report the communication to the judge.

(2) Retaliation against a judge is a class 4 felony.

(3) As used in this section, unless the context otherwise requires, "judge" means any justice of the supreme court, judge of the court of appeals, district court judge, juvenile court judge, probate court judge, water court judge, county court judge, district court magistrate, county court magistrate, municipal judge, administrative law judge, or unemployment insurance hearing officer.



§ 18-8-616. Retaliation against a prosecutor

(1) (a) An individual commits retaliation against a prosecutor if the individual makes a credible threat, as defined in section 18-3-602 (2)(b), or commits an act of harm or injury upon a person or property as retaliation or retribution against a prosecutor, which action is directed against or committed upon:

(I) An elected district attorney;

(II) A prosecutor who has served or is serving in a legal matter assigned to the prosecutor involving the individual or a person on whose behalf the individual is acting;

(III) A member of the prosecutor's family;

(IV) A person in close relationship to the prosecutor; or

(V) A person residing in the same household with the prosecutor.

(b) An individual commits retaliation against a prosecutor by means of a credible threat as described in paragraph (a) of this subsection (1) if the individual knowingly makes the credible threat:

(I) Directly to the prosecutor; or

(II) To another person:

(A) If the individual intended that the communication would be relayed to the prosecutor; or

(B) If the other person is required by statute or ethical rule to report the communication to the prosecutor or to the court.

(2) Retaliation against a prosecutor is a class 4 felony.

(3) As used in this section, unless the context otherwise requires, "prosecutor" means the attorney general, deputy attorney general, assistant attorney general, district attorney, deputy district attorney, assistant district attorney, appointed special prosecutor, city attorney, United States attorney, deputy United States attorney, assistant United States attorney, or special assistant United States attorney.






Part 7 - Victims and Witnesses Protection

§ 18-8-701. Short title

This part 7 shall be known and may be cited as the "Colorado Victim and Witness Protection Act of 1984".



§ 18-8-702. Definitions

The definitions contained in sections 18-8-301, 18-8-501, and 18-8-601 are applicable to the provisions of this part 7, and in addition to those definitions:

(1) "Victim" means any natural person against whom any crime has been perpetrated or attempted, as crime is defined under the laws of this state or of the United States.

(2) "Witness" means any natural person:

(a) Having knowledge of the existence or nonexistence of facts relating to any crime;

(b) Whose declaration under oath is received or has been received as evidence for any purpose;

(c) Who has reported any crime to any peace officer, correctional officer, or judicial officer;

(d) Who has been served with a subpoena issued under the authority of any court in this state, of any other state, or of the United States; or

(e) Who would be believed by any reasonable person to be an individual described in paragraph (a), (b), (c), or (d) of this subsection (2).



§ 18-8-703. Bribing a witness or victim

(1) A person commits bribing a witness or victim if he or she offers, confers, or agrees to confer any benefit upon a witness, or a victim, or a person he or she believes is to be called to testify as a witness or victim in any official proceeding, or upon a member of the witness' family, a member of the victim's family, a person in close relationship to the witness or victim, or a person residing in the same household as the witness or victim with intent to:

(a) Influence the witness or victim to testify falsely or unlawfully withhold any testimony; or

(b) Induce the witness or victim to avoid legal process summoning him to testify; or

(c) Induce the witness or victim to absent himself or herself from an official proceeding.

(2) Bribing a witness or victim is a class 4 felony.



§ 18-8-704. Intimidating a witness or victim

(1) A person commits intimidating a witness or victim if, by use of a threat, act of harassment as defined in section 18-9-111, or act of harm or injury to any person or property directed to or committed upon a witness or a victim to any crime, a person he or she believes has been or is to be called or who would have been called to testify as a witness or a victim, a member of the witness' family, a member of the victim's family, a person in close relationship to the witness or victim, a person residing in the same household with the witness or victim, or any person who has reported a crime or who may be called to testify as a witness to or victim of any crime, he or she intentionally attempts to or does:

(a) Influence the witness or victim to testify falsely or unlawfully withhold any testimony; or

(b) Induce the witness or victim to avoid legal process summoning him to testify; or

(c) Induce the witness or victim to absent himself or herself from an official proceeding; or

(d) Inflict such harm or injury prior to such testimony or expected testimony.

(2) Intimidating a witness or victim is a class 4 felony.



§ 18-8-705. Aggravated intimidation of a witness or victim

(1) A person who commits intimidating a witness or victim commits aggravated intimidation of a witness or victim if, during the act of intimidating, he:

(a) Is armed with a deadly weapon with the intent, if resisted, to kill, maim, or wound the person being intimidated or any other person; or

(b) Knowingly wounds the person being intimidated or any other person with a deadly weapon, or by the use of force, threats, or intimidation with a deadly weapon knowingly puts the person being intimidated or any other person in reasonable fear of death or bodily injury.

(2) For purposes of subsection (1) of this section, possession of any article used or fashioned in a manner to lead any person reasonably to believe it to be a deadly weapon, or any verbal or other representation by the person that he is so armed, is prima facie evidence that the person is armed with a deadly weapon.

(3) Aggravated intimidation of a witness or victim is a class 3 felony.



§ 18-8-706. Retaliation against a witness or victim

(1) An individual commits retaliation against a witness or victim if such person uses a threat, act of harassment as defined in section 18-9-111, or act of harm or injury upon any person or property, which action is directed to or committed upon a witness or a victim to any crime, an individual whom the person believes has been or would have been called to testify as a witness or victim, a member of the witness' family, a member of the victim's family, an individual in close relationship to the witness or victim, an individual residing in the same household with the witness or victim, as retaliation or retribution against such witness or victim.

(2) Retaliation against a witness or victim is a class 3 felony.



§ 18-8-706.5. Retaliation against a juror

(1) An individual commits retaliation against a juror if such individual uses a threat, act of harassment as defined in section 18-9-111, or act of harm or injury upon any person or property, which action is directed to or committed upon a juror who has served for a criminal or civil trial involving the individual or a person or persons on whose behalf the individual is acting, a member of the juror's family, an individual in close relationship to the juror, or an individual residing in the same household with the juror, as retaliation or retribution against such juror.

(2) Retaliation against a juror is a class 3 felony.



§ 18-8-707. Tampering with a witness or victim

(1) A person commits tampering with a witness or victim if he intentionally attempts without bribery or threats to induce a witness or victim or a person he believes is to be called to testify as a witness or victim in any official proceeding or who may be called to testify as a witness to or victim of any crime to:

(a) Testify falsely or unlawfully withhold any testimony; or

(b) Absent himself from any official proceeding to which he has been legally summoned; or

(c) Avoid legal process summoning him to testify.

(2) Tampering with a witness or victim is a class 4 felony.



§ 18-8-708. Suit for damages by victim of intimidation or retaliation

(1) The following persons are eligible for relief pursuant to this section:

(a) Any person who testifies as a witness or victim in any official proceeding;

(b) Any person who may be called to testify as a witness to or victim of any crime;

(c) Any person who is a member of the witness' or victim's family;

(d) Any person who is in a close relationship to the witness or victim;

(e) Any person who is residing in the same household with the witness or victim.

(2) Any person who is eligible pursuant to subsection (1) of this section who suffers any physical injury or property damage as the result of the commission of intimidating a witness or victim pursuant to section 18-8-704, aggravated intimidation of a witness or victim pursuant to section 18-8-705, or retaliation against a witness or victim pursuant to section 18-8-706 shall, in a civil proceeding to recover for such injury or property damage, be eligible for the award of treble damages and attorney fees.

(3) Nothing in this section shall limit the amount of recovery which a person specified in subsection (1) of this section may receive in a civil proceeding or in any other proceeding.






Part 8 - Offenses Relating to Use of Force by Peace Officers

§ 18-8-801. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Materially false statement" has the meaning set out in section 18-8-501 (1).

(2) "Peace officer" has the meaning set out in section 16-2.5-101, C.R.S.



§ 18-8-802. Duty to report use of force by peace officers

(1) (a) A peace officer who, in pursuance of such officer's law enforcement duties, witnesses another peace officer, in pursuance of such other peace officer's law enforcement duties in carrying out an arrest of any person, placing any person under detention, taking any person into custody, booking any person, or in the process of crowd control or riot control, use physical force which exceeds the degree of physical force permitted pursuant to section 18-1-707 must report such use of force to such officer's immediate supervisor.

(b) At a minimum, the report required by this section shall include the date, time, and place of the occurrence, the identity, if known, and description of the participants, and a description of the events and the force used. A copy of an arrest report or other similar report required as a part of a peace officer's duties can be substituted for the report required by this section, so long as it includes such information. The report shall be made in writing within ten days of the occurrence of the use of such force.

(c) Any peace officer who fails to report such use of force in the manner prescribed in this subsection (1) commits a class 1 misdemeanor.

(2) Any peace officer who knowingly makes a materially false statement, which the officer does not believe to be true, in any report made pursuant to subsection (1) of this section commits false reporting to authorities pursuant to section 18-8-111 (1)(c).

(3) No report filed pursuant to subsection (1) of this section shall be used as evidence against a peace officer in a criminal proceeding unless there is other credible evidence which corroborates such report or in a civil action over a claim of executive or statutory privilege without a valid court order.



§ 18-8-803. Use of excessive force

(1) Subject to the provisions of section 18-1-707, a peace officer who uses excessive force in pursuance of such officer's law enforcement duties shall be subject to the criminal laws of this state to the same degree as any other citizen, including the provisions of part 1 of article 3 of this title concerning homicide and related offenses and the provisions of part 2 of said article 3 concerning assaults.

(2) As used in this section, "excessive force" means physical force which exceeds the degree of physical force permitted pursuant to section 18-1-707. The use of excessive force shall be presumed when a peace officer continues to apply physical force in excess of the force permitted by section 18-1-707 to a person who has been rendered incapable of resisting arrest.



§ 18-8-804. Approved policy or guidelines

Each public entity which employs any peace officer shall adopt policies or guidelines concerning the use of force by peace officers which shall be complied with by peace officers in carrying out the duties of such officers within the jurisdiction of the public entity.









Article 9 - Offenses Against Public Peace, Order, and Decency

Part 1 - Public Peace and Order

§ 18-9-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Destructive device" means any material, substance, or mechanism capable of being used, either by itself or in combination with any other substance, material, or mechanism, to cause sudden and violent injury, damage, destruction, or death.

(1.4) "Funeral" means the ceremonies, rituals, and memorial services held in connection with the burial, cremation, or memorial of a deceased person, including the assembly and dispersal of the mourners.

(1.5) "Funeral site" means a church, synagogue, mosque, funeral home, mortuary, cemetery, gravesite, mausoleum, or other place where a funeral is conducted.

(2) "Riot" means a public disturbance involving an assemblage of three or more persons which by tumultuous and violent conduct creates grave danger of damage or injury to property or persons or substantially obstructs the performance of any governmental function.



§ 18-9-102. Inciting riot

(1) A person commits inciting riot if he:

(a) Incites or urges a group of five or more persons to engage in a current or impending riot; or

(b) Gives commands, instructions, or signals to a group of five or more persons in furtherance of a riot.

(2) A person may be convicted under section 18-2-101, 18-2-201, or 18-2-301 of attempt, conspiracy, or solicitation to incite a riot only if he engages in the prohibited conduct with respect to a current or impending riot.

(3) Inciting riot is a class 1 misdemeanor, but, if injury to a person or damage to property results therefrom, it is a class 5 felony.



§ 18-9-103. Arming rioters

(1) A person commits arming rioters if he:

(a) Knowingly supplies a deadly weapon or destructive device for use in a riot; or

(b) Teaches another to prepare or use a deadly weapon or destructive device with intent that any such thing be used in a riot.

(2) Arming rioters is a class 4 felony.



§ 18-9-104. Engaging in a riot

(1) A person commits an offense if he or she engages in a riot. The offense is a class 4 felony if in the course of rioting the actor employs a deadly weapon, a destructive device, or any article used or fashioned in a manner to cause a person to reasonably believe that the article is a deadly weapon, or if in the course of rioting the actor represents verbally or otherwise that he or she is armed with a deadly weapon; otherwise, it is a class 2 misdemeanor.

(2) The provisions of section 18-9-102 (2) are applicable to attempt, solicitation, and conspiracy to commit an offense under this section.



§ 18-9-105. Disobedience of public safety orders under riot conditions

A person commits a class 3 misdemeanor if, during a riot or when one is impending, he knowingly disobeys a reasonable public safety order to move, disperse, or refrain from specified activities in the immediate vicinity of the riot. A public safety order is an order designed to prevent or control disorder or promote the safety of persons or property issued by an authorized member of the police, fire, military, or other forces concerned with the riot. No such order shall apply to a news reporter or other person observing or recording the events on behalf of the public press or other news media, unless he is physically obstructing efforts by such forces to cope with the riot or impending riot. Inapplicability of the order is an affirmative defense.



§ 18-9-106. Disorderly conduct

(1) A person commits disorderly conduct if he or she intentionally, knowingly, or recklessly:

(a) Makes a coarse and obviously offensive utterance, gesture, or display in a public place and the utterance, gesture, or display tends to incite an immediate breach of the peace; or

(b) (Deleted by amendment, L. 2000, p. 708, § 39, effective July 1, 2000.)

(c) Makes unreasonable noise in a public place or near a private residence that he has no right to occupy; or

(d) Fights with another in a public place except in an amateur or professional contest of athletic skill; or

(e) Not being a peace officer, discharges a firearm in a public place except when engaged in lawful target practice or hunting or the ritual discharge of blank ammunition cartridges as an attendee at a funeral for a deceased person who was a veteran of the armed forces of the United States; or

(f) Not being a peace officer, displays a deadly weapon, displays any article used or fashioned in a manner to cause a person to reasonably believe that the article is a deadly weapon, or represents verbally or otherwise that he or she is armed with a deadly weapon in a public place in a manner calculated to alarm.

(2) Repealed.

(3) (a) An offense under paragraph (a) or (c) of subsection (1) of this section is a class 1 petty offense; except that, if the offense is committed with intent to disrupt, impair, or interfere with a funeral, or with intent to cause severe emotional distress to a person attending a funeral, it is a class 2 misdemeanor.

(b) An offense under paragraph (d) of subsection (1) of this section is a class 3 misdemeanor.

(c) An offense under paragraph (e) or (f) of subsection (1) of this section is a class 2 misdemeanor.



§ 18-9-107. Obstructing highway or other passageway

(1) An individual or corporation commits an offense if without legal privilege such individual or corporation intentionally, knowingly, or recklessly:

(a) Obstructs a highway, street, sidewalk, railway, waterway, building entrance, elevator, aisle, stairway, or hallway to which the public or a substantial group of the public has access or any other place used for the passage of persons, vehicles, or conveyances, whether the obstruction arises from his acts alone or from his acts and the acts of others; or

(b) Disobeys a reasonable request or order to move issued by a person the individual or corporation knows to be a peace officer, a firefighter, or a person with authority to control the use of the premises, to prevent obstruction of a highway or passageway or to maintain public safety by dispersing those gathered in dangerous proximity to a fire, riot, or other hazard.

(2) For purposes of this section, "obstruct" means to render impassable or to render passage unreasonably inconvenient or hazardous.

(3) An offense under this section is a class 3 misdemeanor; except that knowingly obstructing the entrance into, or exit from, a funeral or funeral site, or knowingly obstructing a highway or other passageway where a funeral procession is taking place is a class 2 misdemeanor.



§ 18-9-108. Disrupting lawful assembly

(1) A person commits disrupting lawful assembly if, intending to prevent or disrupt any lawful meeting, procession, or gathering, he significantly obstructs or interferes with the meeting, procession, or gathering by physical action, verbal utterance, or any other means.

(2) Disrupting lawful assembly is a class 3 misdemeanor; except that, if the actor knows the meeting, procession, or gathering is a funeral, it is a class 2 misdemeanor.



§ 18-9-108.5. Residential picketing - legislative declaration

(1) (a) The general assembly hereby finds that:

(I) The protection and preservation of the home is a compelling state interest;

(II) Residents of Colorado are entitled to enjoy a feeling of well-being, tranquility, and privacy in their homes and dwellings;

(III) The practice of targeted residential picketing causes emotional disturbances and distress to the occupants and has the potential to incite breaches of the peace; and

(IV) The practice of targeted residential picketing does not seek to disseminate a message to the general public but, instead, seeks to harass and intrude on the privacy of the targeted resident.

(b) The general assembly further finds that ample alternative means of communication are available to those who would choose to engage in picketing outside a person's residence.

(2) As used in this section, unless the context otherwise requires:

(a) "Residence" means any single-family or multi-family dwelling unit that is not being used as a targeted occupant's sole place of business or as a place of public meeting.

(b) "Targeted picketing" means picketing, with or without signs, that is specifically directed toward a residence, or one or more occupants of the residence, and that takes place on that portion of a sidewalk or street in front of the residence, in front of an adjoining residence, or on either side of the residence.

(3) (a) It shall be unlawful for a person to engage in targeted picketing except when the person is engaging in picketing while marching, without stopping in front or on either side of a residence, over a route that proceeds a distance that extends beyond three adjacent structures to one side of the targeted residence along the one-way length and three adjacent structures to the other side of the targeted residence along the one-way length or three hundred feet to one side of the targeted residence along the one-way length and three hundred feet to the other side of the targeted residence along the one-way length, whichever distance is shorter.

(b) (I) It shall be unlawful for a person while engaged in targeted picketing to hold, carry, or otherwise display on his or her person a sign or placard while he or she is on a street or sidewalk in a residential area if the person does not comply with the following restrictions:

(A) All signs or placards shall be no greater in size than six square feet;

(B) Each person may carry, hold, or otherwise display no more than one sign or placard.

(II) The restrictions specified pursuant to subparagraph (I) of this paragraph (b) shall not apply to a person while engaged in targeted picketing carrying a sign or placard temporarily while transporting the sign or placard from the person's residence or business to a vehicle.

(4) Vehicles or trailers used in targeted picketing shall not park within three residences or three hundred feet of a residence that is the subject of targeted picketing. There is a presumption that a vehicle or trailer is used in targeted picketing when signage is affixed to the vehicle containing content related to the targeted picketing.

(5) It shall not be a violation of subsection (3) of this section unless a person has previously been ordered by a peace officer or other law enforcement official to move, disperse, or take other appropriate action to comply with this section and the person has failed to promptly comply with the warning. The warning issued by the peace officer or other law enforcement official shall indicate the required distances the person engaging in picketing must march or other conditions necessary to comply with this section. In order to ensure that an appropriate warning has been given, the local law enforcement agency shall maintain a written record indicating the name of each warned individual, the address or addresses of the targeted residence or residences, and the date and time of the warning.

(6) A person who violates subsection (3) of this section commits an unclassified misdemeanor. The court may impose a fine of no more than five thousand dollars.

(7) The provisions of this section shall not prohibit a local government from adopting more restrictive provisions concerning targeted picketing or carrying in a residential area more than one sign of a certain size.



§ 18-9-109. Interference with staff, faculty, or students of educational institutions

(1) No person shall, on or near the premises or facilities of any educational institution, willfully deny to students, school officials, employees, and invitees:

(a) Lawful freedom of movement on the premises;

(b) Lawful use of the property or facilities of the institution;

(c) The right of lawful ingress and egress to the institution's physical facilities.

(2) No person shall, on the premises of any educational institution or at or in any building or other facility being used by any educational institution, willfully impede the staff or faculty of such institution in the lawful performance of their duties or willfully impede a student of the institution in the lawful pursuit of his educational activities through the use of restraint, abduction, coercion, or intimidation or when force and violence are present or threatened.

(3) No person shall willfully refuse or fail to leave the property of or any building or other facility used by any educational institution upon being requested to do so by the chief administrative officer, his designee charged with maintaining order on the school premises and in its facilities, or a dean of such educational institution, if such person is committing, threatens to commit, or incites others to commit any act which would disrupt, impair, interfere with, or obstruct the lawful missions, processes, procedures, or functions of the institution.

(4) It shall be an affirmative defense that the defendant was exercising his right to lawful assembly and peaceful and orderly petition for the redress of grievances, including any labor dispute between an educational institution and its employees, any contractor or subcontractor, or any employee thereof.

(5) Any person who violates any of the provisions of this section, except subsection (6) of this section, commits a class 3 misdemeanor.

(6) (a) A person shall not knowingly make or convey to another person a credible threat to cause death or to cause bodily injury with a deadly weapon against:

(I) A person the actor knows or believes to be a student, school official, or employee of an educational institution; or

(II) An invitee who is on the premises of an educational institution.

(b) For purposes of this subsection (6), "credible threat" means a threat or physical action that would cause a reasonable person to be in fear of bodily injury with a deadly weapon or death.

(c) A person who violates this subsection (6) commits a class 1 misdemeanor.



§ 18-9-110. Public buildings - trespass, interference - penalty

(1) No person shall so conduct himself at or in any public building owned, operated, or controlled by the state, or any of the political subdivisions of the state or at any building owned, operated, or controlled by the federal government as to willfully deny to any public official, public employee, or invitee on such premises the lawful rights of such official, employee, or invitee to enter, to use the facilities of, or to leave any such public building.

(2) No person shall, at or in any such public building, willfully impede any public official or employee in the lawful performance of duties or activities through the use of restraint, abduction, coercion, or intimidation or by force and violence or threat thereof.

(3) No person shall willfully refuse or fail to leave any such public building upon being requested to do so by the chief administrative officer or his designee charged with maintaining order in such public building, if the person has committed, is committing, threatens to commit, or incites others to commit any act which did, or would if completed, disrupt, impair, interfere with, or obstruct the lawful missions, processes, procedures, or functions being carried on in the public building.

(4) No person shall, at any meeting or session conducted by any judicial, legislative, or administrative body or official at or in any public building, willfully impede, disrupt, or hinder the normal proceedings of such meeting or session by any act of intrusion into the chamber or other areas designated for the use of the body or official conducting the meeting or session or by any act designed to intimidate, coerce, or hinder any member of such body or official engaged in the performance of duties at such meeting or session.

(5) No person shall, by any act of intrusion into the chamber or other areas designated for the use of any executive body or official at or in any public building, willfully impede, disrupt, or hinder the normal proceedings of such body or official.

(6) No person, alone or in concert with another, shall picket inside any building in which the chambers, galleries, or offices of the general assembly, or either house thereof, are located, or in which the legislative office of any member of the general assembly is located, or in which a legislative hearing or meeting is being or is to be conducted.

(7) The term "public building", as used in this section, includes any premises being temporarily used by a public officer or employee in the discharge of his official duties.

(8) Any person who violates any of the provisions of this section commits a class 2 misdemeanor.



§ 18-9-111. Harassment - Kiana Arellano's law

(1) A person commits harassment if, with intent to harass, annoy, or alarm another person, he or she:

(a) Strikes, shoves, kicks, or otherwise touches a person or subjects him to physical contact; or

(b) In a public place directs obscene language or makes an obscene gesture to or at another person; or

(c) Follows a person in or about a public place; or

(d) Repealed.

(e) Directly or indirectly initiates communication with a person or directs language toward another person, anonymously or otherwise, by telephone, telephone network, data network, text message, instant message, computer, computer network, computer system, or other interactive electronic medium in a manner intended to harass or threaten bodily injury or property damage, or makes any comment, request, suggestion, or proposal by telephone, computer, computer network, computer system, or other interactive electronic medium that is obscene; or

(f) Makes a telephone call or causes a telephone to ring repeatedly, whether or not a conversation ensues, with no purpose of legitimate conversation; or

(g) Makes repeated communications at inconvenient hours that invade the privacy of another and interfere in the use and enjoyment of another's home or private residence or other private property; or

(h) Repeatedly insults, taunts, challenges, or makes communications in offensively coarse language to, another in a manner likely to provoke a violent or disorderly response.

(1.5) As used in this section, unless the context otherwise requires, "obscene" means a patently offensive description of ultimate sexual acts or solicitation to commit ultimate sexual acts, whether or not said ultimate sexual acts are normal or perverted, actual or simulated, including masturbation, cunnilingus, fellatio, anilingus, or excretory functions.

(2) Harassment pursuant to subsection (1) of this section is a class 3 misdemeanor; except that harassment is a class 1 misdemeanor if the offender commits harassment pursuant to subsection (1) of this section with the intent to intimidate or harass another person because of that person's actual or perceived race; color; religion; ancestry; national origin; physical or mental disability, as defined in section 18-9-121 (5)(a); or sexual orientation, as defined in section 18-9-121 (5)(b).

(3) Any act prohibited by paragraph (e) of subsection (1) of this section may be deemed to have occurred or to have been committed at the place at which the telephone call, electronic mail, or other electronic communication was either made or received.

(4) to (6) Repealed.

(7) Paragraph (e) of subsection (1) of this section shall be known and may be cited as "Kiana Arellano's Law".

(8) This section is not intended to infringe upon any right guaranteed to any person by the first amendment to the United States constitution or to prevent the expression of any religious, political, or philosophical views.



§ 18-9-112. Loitering - definition - legislative declaration

(1) The word "loiter" means to be dilatory, to stand idly around, to linger, delay, or wander about, or to remain, abide, or tarry in a public place.

(2) A person commits a class 1 petty offense if he or she, with intent to interfere with or disrupt the school program or with intent to interfere with or endanger schoolchildren, loiters in a school building or on school grounds or within one hundred feet of school grounds when persons under the age of eighteen are present in the building or on the grounds, not having any reason or relationship involving custody of, or responsibility for, a pupil or any other specific, legitimate reason for being there, and having been asked to leave by a school administrator or his representative or by a peace officer.

(3) It shall be an affirmative defense that the defendant's acts were lawful and he was exercising his rights of lawful assembly as a part of peaceful and orderly petition for the redress of grievances, either in the course of labor disputes or otherwise.

(4) The general assembly hereby finds and declares that the state has a special interest in the protection of children and, particularly, in protecting children who attend schools because required to do so by the "School Attendance Law of 1963", article 33 of title 22, C.R.S., and the prohibition of loitering in subsection (2) of this section is enacted in furtherance of these interests.



§ 18-9-113. Desecration of venerated objects

(1) (a) A person commits a class 3 misdemeanor if he knowingly desecrates any public monument or structure or desecrates in a public place any other object of veneration by the public.

(b) Except as otherwise provided in section 24-80-1305, C.R.S., with respect to the disturbance of an unmarked human burial, a person commits a class 1 misdemeanor if he knowingly desecrates any place of worship or burial of human remains.

(c) The court shall order that any person convicted pursuant to this section make restitution to cover the costs of repairing any damages to any monument, headstone, memorial marker, structure, or place that are the result of such person's conduct. Such restitution shall be paid to any person or entity that repairs such damages, as required in article 18.5 of title 16, C.R.S.

(2) The term "desecrate" means defacing, damaging, polluting, or otherwise physically mistreating in a way that the defendant knows will outrage the sensibilities of persons likely to observe or discover his action or its result.



§ 18-9-114. Hindering transportation

A person commits a class 2 misdemeanor if he knowingly and without lawful authority forcibly stops and hinders the operation of any vehicle used in providing transportation services of any kind to the public or to any person, association, or corporation.



§ 18-9-115. Endangering public transportation and utility transmission

(1) A person commits endangering public transportation if such person:

(a) Tampers with a facility of public transportation with intent to cause any damage, malfunction, nonfunction, theft, or unauthorized removal of material which would result in the creation of a substantial risk of death or serious bodily injury to anyone; or

(b) Stops or boards a public conveyance with the intent of committing a crime thereon; or

(c) On a public conveyance, knowingly threatens any operator, crew member, attendant, or passenger:

(I) With death or imminent serious bodily injury; or

(II) With a deadly weapon or with words or actions intended to induce belief that such person is armed with a deadly weapon; or

(d) On a public conveyance:

(I) Knowingly or recklessly causes bodily injury to another person; or

(II) With criminal negligence causes bodily injury to another person by means of a deadly weapon.

(1.5) A person commits endangering utility transmission if such person tampers with a facility of utility transmission with intent to cause any damage, malfunction, nonfunction, theft, or unauthorized removal of material which would:

(a) Interrupt performance of utility transmission; or

(b) Result in a creation of a substantial risk of death or serious bodily injury to anyone.

(2) "Public" means offered or available to the public generally, either free or upon payment of a fare, fee, rate, or tariff, or offered or made available by a school or school district to pupils regularly enrolled in public or nonpublic schools in preschool through grade twelve.

(3) "Public conveyance" includes a passenger or freight train, airplane, bus, truck, car, boat, tramway, gondola, lift, elevator, escalator, or other device intended, designed, adapted, and used for the public carriage of persons or property.

(4) "Facility of public transportation" includes a public conveyance and any area, structure, or device which is designed, adapted, and used to support, guide, control, permit, or facilitate the movement, starting, stopping, takeoff, landing, or servicing of a public conveyance or the loading or unloading of passengers, freight, or goods.

(4.5) "Facility of utility transmission" includes any area, structure, or device that is designed, adopted, or used to support, guide, control, permit, or facilitate transmission of:

(a) Electrical energy in excess of thirty thousand volts; or

(b) Water, liquid fuel, or gaseous fuel by pipeline.

(5) Endangering public transportation or endangering utility transmission is a class 3 felony.



§ 18-9-115.5. Violation of a restraining order related to public conveyances

Any violation of an order of court obtained pursuant to rule 65 of the Colorado rules of civil procedure, which order has specifically restrained a person from traveling in or on a particular public conveyance, shall be a class 3 misdemeanor.



§ 18-9-116. Throwing missiles at vehicles - harassment of bicyclists

(1) Any person who knowingly projects any missile at or against any vehicle or equipment designed for the transportation of persons or property, other than a bicycle, commits a class 1 petty offense.

(2) Any person who knowingly projects any missile at or against a bicyclist commits a class 2 misdemeanor.

(3) As used in this section, "missile" means any object or substance.



§ 18-9-116.5. Vehicular eluding

(1) Any person who, while operating a motor vehicle, knowingly eludes or attempts to elude a peace officer also operating a motor vehicle, and who knows or reasonably should know that he or she is being pursued by said peace officer, and who operates his or her vehicle in a reckless manner, commits vehicular eluding.

(2) (a) Vehicular eluding is a class 5 felony; except that vehicular eluding that results in bodily injury to another person is a class 4 felony and vehicular eluding that results in death to another person is a class 3 felony.

(b) Notwithstanding section 18-1.3-401, the minimum sentence within the presumptive range for a violation of this section shall be increased as follows:

(I) For a class 5 felony, the minimum fine shall be two thousand dollars;

(II) For a class 4 felony, the minimum fine shall be four thousand dollars; and

(III) For a class 3 felony, the minimum fine shall be six thousand dollars.



§ 18-9-117. Unlawful conduct on public property

(1) It is unlawful for any person to enter or remain in any public building or on any public property or to conduct himself or herself in or on the same in violation of any order, rule, or regulation concerning any matter prescribed in this subsection (1), limiting or prohibiting the use or activities or conduct in such public building or on such public property, issued by any officer or agency having the power of control, management, or supervision of the building or property. In addition to any authority granted by any other law, each such officer or agency may adopt such orders, rules, or regulations as are reasonably necessary for the administration, protection, and maintenance of such public buildings and property, specifically, orders, rules, and regulations upon the following matters:

(a) Preservation of property, vegetation, wildlife, signs, markers, statues, buildings and grounds, and other structures, and any object of scientific, historical, or scenic interest;

(b) Restriction or limitation of the use of such public buildings or property as to time, manner, or permitted activities;

(c) Prohibition of activities or conduct within public buildings or on public property which may be reasonably expected to substantially interfere with the use and enjoyment of such places by others or which may constitute a general nuisance or which may interfere with, impair, or disrupt a funeral or funeral procession;

(d) Necessary sanitation, health, and safety measures, consistent with section 25-13-113, C.R.S.;

(e) Camping and picnicking, public meetings and assemblages, and other individual or group usages, including the place, time, and manner in which such activities may be permitted;

(f) Use of all vehicles as to place, time, and manner of use;

(g) Control and limitation of fires, including but not limited to the prohibition, restriction, or ban on fires or other regulation of fires to avert the start of or lessen the likelihood of wildfire, and the designation of places where fires are permitted, restricted, prohibited, or banned.

(2) No conviction may be obtained under this section unless notice of such limitations or prohibitions is prominently posted at all public entrances to such building or property or unless such notice is actually first given the person by the officer or agency, including any agent thereof, or by any law enforcement officer having jurisdiction or authority to enforce this section.

(3) (a) Except as otherwise provided in paragraphs (b) and (c) of this subsection (3), any person who violates subsection (1) of this section is guilty of a class 3 misdemeanor.

(b) Any person who violates any order, rule, or regulation adopted pursuant to paragraph (g) of subsection (1) of this section is guilty of a class 2 misdemeanor and shall be assessed a fine of not less than two hundred fifty dollars and not greater than one thousand dollars. The fine imposed by this paragraph (b) shall be mandatory and not subject to suspension. Nothing in this paragraph (b) shall be construed to limit the court's discretion in exercising other available sentencing alternatives in addition to the mandatory fine.

(c) Any person who violates any order, rule, or regulation adopted pursuant to paragraph (c) of subsection (1) of this section concerning funerals or funeral processions is guilty of a class 2 misdemeanor.



§ 18-9-118. Firearms, explosives, or incendiary devices in facilities of public transportation

A person commits a class 6 felony if, without legal authority, he has any loaded firearm or explosive or incendiary device, as defined in section 9-7-103, C.R.S., in his possession in, or carries, brings, or causes to be carried or brought any of such items into, any facility of public transportation, as defined in section 18-9-115 (4).



§ 18-9-119. Failure or refusal to leave premises or property upon request of a peace officer - penalties - payment of costs

(1) The general assembly hereby finds and declares that any individual who violates any provision of this section presents a significant threat to life and property in this state; that such violations require the use of highly trained personnel and sophisticated equipment; and that any such individual, if guilty, shall be convicted of committing a crime and be required to pay for any extraordinary expenses which are a result of said violation.

(2) Any person who barricades or refuses police entry to any premises or property through use of or threatened use of force and who knowingly refuses or fails to leave any premises or property upon being requested to do so by a peace officer who has probable cause to believe a crime is occurring and that such person constitutes a danger to himself or others commits a class 3 misdemeanor.

(3) Any person who violates subsection (2) of this section and who, in the same criminal episode, knowingly holds another person hostage or who confines or detains such other person without his consent, without proper legal authority, and without the use of a deadly weapon commits a class 2 misdemeanor.

(4) Any person who violates subsection (2) or (3) of this section and who, in the same criminal episode, recklessly or knowingly causes a peace officer to believe that he possesses a deadly weapon commits a class 1 misdemeanor.

(5) Any person who violates subsection (2) of this section and who, in the same criminal episode, knowingly holds another person hostage or who confines or detains such other person through the possession, use, or threatened use of a deadly weapon, without the other person's consent, and without proper legal authority commits a class 4 felony.

(6) (a) Any person convicted of a violation of this section or any person who enters a plea of guilty or nolo contendere to a violation of this section or is placed on deferred judgment and sentence for a violation of this section shall be responsible for the payment of up to a maximum of two thousand dollars for any extraordinary expenses incurred by a law enforcement agency as a result of such violation.

(b) As used in paragraph (a) of this subsection (6), "extraordinary expenses" means any cost relating to a violation of the provisions of this section, including, but not limited to, overtime wages for officers and operating expenses of any equipment utilized as a result of such violation or any damage to property occurring as a result of any violation of this section.

(7) Any person who violates subsection (2) of this section and who, in the same criminal episode, knowingly holds another person hostage or confines or detains such other person by knowingly causing such other person to reasonably believe that he possesses a deadly weapon commits a class 5 felony.

(8) As used in this section, to "hold hostage" means to seize, imprison, entice, detain, confine, or persuade another person to remain in any premises or on any property during a violation of any provision of this section in order to seek concessions from law enforcement personnel or their representatives, or to prevent their entry to property or premises. The term includes imprisoning, enticing, detaining, confining, or persuading any child to remain in said premises or on said property in an attempt to secure said concessions.



§ 18-9-120. Terrorist training activities - penalties - exemptions

(1) As used in this section, unless the context otherwise requires:

(a) "Civil disorder" means any planned public disturbance involving acts of violence by an assemblage of two or more persons that causes an immediate danger of, or results in, damage or injury to property or to another person.

(b) "Explosive or incendiary device" means:

(I) Dynamite and all other forms of high explosives;

(II) Any explosive bomb, grenade, missile, or similar device;

(III) Any incendiary bomb or grenade, fire bomb, or similar device, including any device which:

(A) Consists of or includes a breakable receptacle containing a flammable liquid or compound and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound; and

(B) Can be carried or thrown by one person acting alone.

(c) "Firearm" means any weapon which is designed to expel or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon.

(d) "Law enforcement officer" means any peace officer of this state, as described in section 16-2.5-101, C.R.S., including a member of the Colorado National Guard or any peace officer of the United States, any state, any political subdivision of a state, or the District of Columbia. "Law enforcement officer" includes, but is not limited to, any member of the National Guard, as defined in 10 U.S.C. sec. 101 (9), any member of the organized militia of any state or territory of the United States, the Commonwealth of Puerto Rico, or the District of Columbia who is not included within the definition of National Guard, and any member of the armed forces of the United States.

(2) Any person who teaches or demonstrates to any person the use, application, or making of any firearm, explosive or incendiary device, or technique capable of causing injury or death to any person and who knows that the same will be unlawfully used in furtherance of a civil disorder and any person who assembles with one or more other persons for the purpose of training or practicing with, or being instructed in the use of, any firearm, explosive or incendiary device, or technique capable of causing injury or death to any person with the intent to unlawfully use the same in furtherance of a civil disorder commits a class 5 felony.

(3) (a) Nothing in this section makes unlawful any activity pursuant to section 13 of article II of the state constitution or activity of the parks and wildlife commission, any law enforcement agency, any hunting club, or any rifle club, any activity engaged in on a rifle range, pistol range, or shooting range, or any activity undertaken pursuant to any shooting school or other program or instruction, any of which activities is intended to teach the safe handling or use of firearms, archery equipment, or other weapons or techniques and is employed in connection with lawful sports or teach the use of arms for the defense of home, person, or property, or the lawful use of force as defined in part 7 of article 1 of this title, or other lawful activities.

(b) Nothing in this section shall make unlawful any act of a law enforcement officer which is performed as a part of his official duties.



§ 18-9-121. Bias-motivated crimes

(1) The general assembly hereby finds and declares that it is the right of every person, regardless of race, color, ancestry, religion, national origin, physical or mental disability, or sexual orientation to be secure and protected from fear, intimidation, harassment, and physical harm caused by the activities of individuals and groups. The general assembly further finds that the advocacy of unlawful acts against persons or groups because of a person's or group's race, color, ancestry, religion, national origin, physical or mental disability, or sexual orientation for the purpose of inciting and provoking bodily injury or damage to property poses a threat to public order and safety and should be subject to criminal sanctions.

(2) A person commits a bias-motivated crime if, with the intent to intimidate or harass another person because of that person's actual or perceived race, color, religion, ancestry, national origin, physical or mental disability, or sexual orientation, he or she:

(a) Knowingly causes bodily injury to another person; or

(b) By words or conduct, knowingly places another person in fear of imminent lawless action directed at that person or that person's property and such words or conduct are likely to produce bodily injury to that person or damage to that person's property; or

(c) Knowingly causes damage to or destruction of the property of another person.

(3) Commission of a bias-motivated crime as described in paragraph (b) or (c) of subsection (2) of this section is a class 1 misdemeanor. Commission of a bias-motivated crime as described in paragraph (a) of subsection (2) of this section is a class 5 felony; except that commission of a bias-motivated crime as described in said paragraph (a) is a class 4 felony if the offender is physically aided or abetted by one or more other persons during the commission of the offense.

(3.5) (a) In determining the sentence for a first-time offender convicted of a bias-motivated crime, the court shall consider the following alternatives, which shall be in addition to and not in lieu of any other sentence received by the offender:

(I) Sentencing the offender to pay for and complete a period of useful community service intended to benefit the public and enhance the offender's understanding of the impact of the offense upon the victim;

(II) At the request of the victim, referring the case to a restorative justice or other suitable alternative dispute resolution program established in the judicial district pursuant to section 13-22-313, C.R.S.

(b) In considering whether to impose the alternatives described in paragraph (a) of this subsection (3.5), the court shall consider the criminal history of the offender, the impact of the offense on the victim, the availability of the alternatives, and the nature of the offense. Nothing in this section shall be construed to require the court to impose the alternatives specified in paragraph (a) of this subsection (3.5).

(4) The criminal penalty provided in this section for commission of a bias-motivated crime does not preclude the victim of such action from seeking any other remedies otherwise available under law.

(5) For purposes of this section:

(a) "Physical or mental disability" refers to a disability as used in the definition of the term "person with a disability" in section 18-6.5-102 (11).

(b) "Sexual orientation" means a person's actual or perceived orientation toward heterosexuality, homosexuality, bisexuality, or transgender status.



§ 18-9-122. Preventing passage to and from a health care facility - engaging in prohibited activities near facility

(1) The general assembly recognizes that access to health care facilities for the purpose of obtaining medical counseling and treatment is imperative for the citizens of this state; that the exercise of a person's right to protest or counsel against certain medical procedures must be balanced against another person's right to obtain medical counseling and treatment in an unobstructed manner; and that preventing the willful obstruction of a person's access to medical counseling and treatment at a health care facility is a matter of statewide concern. The general assembly therefore declares that it is appropriate to enact legislation that prohibits a person from knowingly obstructing another person's entry to or exit from a health care facility.

(2) A person commits a class 3 misdemeanor if such person knowingly obstructs, detains, hinders, impedes, or blocks another person's entry to or exit from a health care facility.

(3) No person shall knowingly approach another person within eight feet of such person, unless such other person consents, for the purpose of passing a leaflet or handbill to, displaying a sign to, or engaging in oral protest, education, or counseling with such other person in the public way or sidewalk area within a radius of one hundred feet from any entrance door to a health care facility. Any person who violates this subsection (3) commits a class 3 misdemeanor.

(4) For the purposes of this section, "health care facility" means any entity that is licensed, certified, or otherwise authorized or permitted by law to administer medical treatment in this state.

(5) Nothing in this section shall be construed to prohibit a statutory or home rule city or county or city and county from adopting a law for the control of access to health care facilities that is no less restrictive than the provisions of this section.

(6) In addition to, and not in lieu of, the penalties set forth in this section, a person who violates the provisions of this section shall be subject to civil liability, as provided in section 13-21-106.7, C.R.S.



§ 18-9-123. Bringing alcohol beverages, bottles, or cans into the major league baseball stadium

(1) (a) It shall be unlawful for any person to carry or bring into the Denver metropolitan major league baseball stadium district stadium, as defined in section 32-14-103 (5) and (10), C.R.S., and referred to in this section as the "stadium", the following:

(I) Any alcohol beverage as defined in section 12-47-103 (2), C.R.S.; or

(II) Any bottle or can except as provided in subsection (2) of this section.

(b) As used in this section:

(I) "Bottle" means a container that is made of nonporous material including but not limited to glass or ceramic, typically with a comparatively narrow neck or mouth, but excluding:

(A) Containers made of cardboard, paper, or plastic; or

(B) Thermos bottles.

(II) "Can" means a container of cylindrical shape that is made of metal or metallic alloys.

(2) Nothing in this section shall be construed to prohibit a person from bringing or carrying into the stadium a beverage, bottle, or can required in connection with the person's practice of religion, the person's medical or physical condition, or food or formula for the person's infant.

(3) Any person who violates subsection (1) of this section commits a class 1 petty offense.

(4) Nothing in this section shall be construed to prohibit a home rule municipality from enacting an ordinance that is at least as restrictive as or more restrictive than this section that prohibits a person from bringing any alcoholic beverage or alcoholic liquor, any bottle, or any can into the stadium.



§ 18-9-124. Hazing - penalties - legislative declaration

(1) (a) The general assembly finds that, while some forms of initiation constitute acceptable behavior, hazing sometimes degenerates into a dangerous form of intimidation and degradation. The general assembly also recognizes that although certain criminal statutes cover the more egregious hazing activities, other activities that may not be covered by existing criminal statutes may threaten the health of students or, if not stopped early enough, may escalate into serious injury.

(b) In enacting this section, it is not the intent of the general assembly to change the penalty for any activity that is covered by any other criminal statute. It is rather the intent of the general assembly to define hazing activities not covered by any other criminal statute.

(2) As used in this section, unless the context otherwise requires:

(a) "Hazing" means any activity by which a person recklessly endangers the health or safety of or causes a risk of bodily injury to an individual for purposes of initiation or admission into or affiliation with any student organization; except that "hazing" does not include customary athletic events or other similar contests or competitions, or authorized training activities conducted by members of the armed forces of the state of Colorado or the United States.

(b) "Hazing" includes but is not limited to:

(I) Forced and prolonged physical activity;

(II) Forced consumption of any food, beverage, medication or controlled substance, whether or not prescribed, in excess of the usual amounts for human consumption or forced consumption of any substance not generally intended for human consumption;

(III) Prolonged deprivation of sleep, food, or drink.

(3) It shall be unlawful for any person to engage in hazing.

(4) Any person who violates subsection (3) of this section commits a class 3 misdemeanor.



§ 18-9-125. Interference with a funeral

(1) A person commits interference with a funeral if he or she, knowing a funeral is being conducted:

(a) Refuses to leave any private property within one hundred feet of the funeral site upon the request of the owner of the private property or the owner's agent; or

(b) Refuses to leave any public property within one hundred feet of the funeral site upon the request of a public official with authority over the property or upon the request of a peace officer, and the public official or peace officer making the request has reasonable grounds to believe the person has violated a rule or regulation applicable to that property or a statute or local ordinance.

(2) Interference with a funeral is a class 2 misdemeanor. The minimum fine prescribed by section 18-1.3-501 (1) for the offense shall be mandatory and may not be suspended in whole or in part.

(3) Each violation of subsection (1) of this section shall constitute a separate offense for which an offender may be separately convicted and sentenced.

(4) Any person who violates any provision of this section may also be proceeded against for violation of any other provision of law.






Part 2 - Cruelty to Animals

§ 18-9-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Abandon" means the leaving of an animal without adequate provisions for the animal's proper care by its owner, the person responsible for the animal's care or custody, or any other person having possession of such animal.

(2) "Animal" means any living dumb creature, including a certified police working dog and a service animal as those terms are defined, respectively, in subsections (2.3) and (4.7) of this section.

(2.3) "Certified police working dog" means a dog that has current certification from a state or national agency or an association that certifies police working dogs, and that is part of a working law enforcement team.

(2.5) "Disposal" or "disposition" means adoption of an animal; return of an animal to the owner; sale of an animal under section 18-9-202.5 (4); release of an animal to a rescue group licensed pursuant to article 80 of title 35, C.R.S.; release of an animal to another pet animal facility licensed pursuant to article 80 of title 35, C.R.S.; or release of an animal to a rehabilitator licensed by the parks and wildlife division or the United States fish and wildlife service; or euthanasia.

(2.7) "Euthanasia" means to produce a humane death by techniques accepted by the American veterinary medical association.

(2.9) "Livestock" means bovine, camelids, caprine, equine, ovine, porcine, and poultry.

(3) "Mistreatment" means every act or omission that causes or unreasonably permits the continuation of unnecessary or unjustifiable pain or suffering.

(4) "Neglect" means failure to provide food, water, protection from the elements, or other care generally considered to be normal, usual, and accepted for an animal's health and well-being consistent with the species, breed, and type of animal.

(4.5) "Serious physical harm", as used in section 18-9-202, means any of the following:

(a) Any physical harm that carries a substantial risk of death;

(b) Any physical harm that causes permanent maiming or that involves some temporary, substantial maiming; or

(c) Any physical harm that causes acute pain of a duration that results in substantial suffering.

(4.7) "Service animal" means any animal, the services of which are used to aid the performance of official duties by a fire department, fire protection district, or governmental search and rescue agency. Unless otherwise specified, "service animal" does not include a "certified police working dog" as defined in subsection (2.3) of this section.

(5) "Sexual act with an animal" means an act between a person and an animal involving direct physical contact between the genitals of one and the mouth, anus, or genitals of the other. A sexual act with an animal may be proven without allegation or proof of penetration. Nothing in this subsection (5) shall be construed to prohibit accepted animal husbandry practices.



§ 18-9-201.5. Scope of part 2

(1) Nothing in this part 2 shall affect accepted animal husbandry practices utilized by any person in the care of companion or livestock animals or in the extermination of undesirable pests as defined in articles 7, 10, and 43 of title 35, C.R.S.

(2) In case of any conflict between this part 2 or section 35-43-126, C.R.S., and the wildlife statutes of the state, said wildlife statutes shall control.

(3) Nothing in this part 2 shall affect animal care otherwise authorized by law.

(4) Nothing in this part 2 shall affect facilities licensed under the provisions of the federal "Animal Welfare Act of 1970", 7 U.S.C. sec. 2131 et seq., as amended.



§ 18-9-202. Cruelty to animals - aggravated cruelty to animals - service animals

(1) (a) A person commits cruelty to animals if he or she knowingly, recklessly, or with criminal negligence overdrives, overloads, overworks, torments, deprives of necessary sustenance, unnecessarily or cruelly beats, allows to be housed in a manner that results in chronic or repeated serious physical harm, carries or confines in or upon any vehicles in a cruel or reckless manner, engages in a sexual act with an animal, or otherwise mistreats or neglects any animal, or causes or procures it to be done, or, having the charge or custody of any animal, fails to provide it with proper food, drink, or protection from the weather consistent with the species, breed, and type of animal involved, or abandons an animal.

(b) Any person who intentionally abandons a dog or cat commits the offense of cruelty to animals.

(1.5) (a) A person commits cruelty to animals if he or she recklessly or with criminal negligence tortures, needlessly mutilates, or needlessly kills an animal.

(b) A person commits aggravated cruelty to animals if he or she knowingly tortures, needlessly mutilates, or needlessly kills an animal.

(c) A person commits cruelty to a service animal or a certified police working dog if he or she violates the provisions of subsection (1) of this section with respect to a service animal or certified police working dog, as those terms are defined in sections 18-9-201 (2.3) and 18-9-201 (4.7), whether the service animal or certified police working dog is on duty or not on duty.

(1.6) Repealed.

(1.8) A peace officer having authority to act under this section may take possession of and impound an animal that the peace officer has probable cause to believe is a victim of a violation of subsection (1) or (1.5) of this section or is a victim of a violation of section 18-9-204 and as a result of the violation is endangered if it remains with the owner or custodian. If, in the opinion of a licensed veterinarian, an animal impounded pursuant to this subsection (1.8) is experiencing extreme pain or suffering, or is severely injured past recovery, severely disabled past recovery, or severely diseased past recovery, the animal may be euthanized without a court order.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), cruelty to animals, or cruelty to a service animal or certified police working dog pursuant to paragraph (c) of subsection (1.5) of this section, is a class 1 misdemeanor.

(a.5) (I) Repealed.

(II) In addition to any other sentence imposed for a violation of this section, the court may order an offender to complete an anger management treatment program or any other appropriate treatment program.

(III) The court shall order an evaluation to be conducted prior to sentencing to assist the court in determining an appropriate sentence. The person ordered to undergo an evaluation shall be required to pay the cost of the evaluation, unless the person qualifies for a public defender, then the cost will be paid by the judicial district. If the evaluation results in a recommendation of treatment and if the court so finds, the person shall be ordered to complete an anger management treatment program or any other treatment program that the court may deem appropriate.

(IV) Upon successful completion of an anger management treatment program or any other treatment program deemed appropriate by the court, the court may suspend any fine imposed, except for a five hundred dollar mandatory minimum fine which shall be imposed at the time of sentencing.

(V) In addition to any other sentence imposed upon a person for a violation of any criminal law under this title, any person convicted of a second or subsequent conviction for any crime, the underlying factual basis of which has been found by the court to include an act of cruelty to animals or cruelty to a service animal or a certified police working dog pursuant to paragraph (c) of subsection (1.5) of this section is required to pay a mandatory minimum fine of one thousand dollars and is required to complete an anger management treatment program or any other appropriate treatment program.

(VI) Nothing in this paragraph (a.5) shall preclude the court from ordering treatment in any appropriate case.

(VII) This paragraph (a.5) does not apply to the treatment of pack or draft animals by negligently overdriving, overloading, or overworking them, or the treatment of livestock and other animals used in the farm or ranch production of food, fiber, or other agricultural products when such treatment is in accordance with accepted agricultural animal husbandry practices, the treatment of animals involved in activities regulated pursuant to article 60 of title 12, C.R.S., the treatment of animals involved in research if such research facility is operating under rules set forth by the state or federal government, the treatment of animals involved in rodeos, the treatment of dogs used for legal hunting activities, wildlife nuisances, or to statutes regulating activities concerning wildlife and predator control in the state, including trapping.

(b) (I) A second or subsequent conviction under the provisions of paragraph (a) of subsection (1) of this section is a class 6 felony. A plea of nolo contendere accepted by the court shall be considered a conviction for the purposes of this section.

(II) In any case where the court sentences a person convicted of a class 6 felony under the provisions of this paragraph (b) to probation, the court shall, in addition to any other condition of probation imposed, order that:

(A) The offender, pursuant to section 18-1.3-202 (1), be committed to the county jail for ninety days; or

(B) The offender, pursuant to section 18-1.3-105 (3), be subject to home detention for no fewer than ninety days.

(III) In any case where an offender is committed to the county jail or placed in home detention pursuant to subparagraph (II) of this paragraph (b), the court shall enter judgment against the offender for all costs assessed pursuant to section 18-1.3-701, including, but not limited to, the cost of care.

(c) Aggravated cruelty to animals is a class 6 felony; except that a second or subsequent conviction for the offense of aggravated cruelty to animals is a class 5 felony. A plea of nolo contendere accepted by the court shall be considered a conviction for purposes of this section.

(d) (I) If a person is convicted of cruelty to a service animal pursuant to paragraph (c) of subsection (1.5) of this section, the court shall order him or her to make restitution to the agency or individual owning the service animal for any veterinary bills and replacement costs of the service animal if it is disabled or killed as a result of the cruelty to animals incident.

(II) If a person is convicted of cruelty to a certified police working dog pursuant to paragraph (c) of subsection (1.5) of this section, the court shall order him or her to make restitution to the agency or individual owning the certified police working dog for all expenses, including any immediate and ongoing veterinary expenses related to the incident, and replacement costs for the certified police working dog if it is permanently disabled or killed as a result of the cruelty to animals incident. If the court finds that the person who is convicted of cruelty to a certified police working dog pursuant to paragraph (c) of subsection (1.5) of this section did so with malicious intent, the person shall additionally make restitution to the agency or individual owning the certified working dog for all training and certification costs related to the certified police working dog.

(2.5) It shall be an affirmative defense to a charge brought under this section involving injury or death to a dog that the dog was found running, worrying, or injuring sheep, cattle, or other livestock.

(3) Nothing in this part 2 modifies in any manner the authority of the parks and wildlife commission, as established in title 33, C.R.S., or prohibits any conduct authorized or permitted under title 33, C.R.S.



§ 18-9-202.5. Impounded animals - costs of impoundment, provision, and care - disposition - procedures - application - definition

(1) (a) (I) The owner or custodian of an animal that has been impounded by an impound agency because of alleged neglect or abuse or because of investigation of charges of cruelty to animals pursuant to section 18-9-202; animal fighting pursuant to section 18-9-204; mistreatment, neglect, or abandonment under article 42 of title 35, C.R.S.; or unlawful ownership of a dangerous dog as described in section 18-9-204.5, may prevent disposition of the animal by an impound agency by filing a payment for impoundment, care, and provision costs with the court in an amount determined by the impound agency to be sufficient to provide for the animal's care and provision at the impound agency for at least thirty days, including the day on which the animal was taken into custody.

(II) To the extent practicable, within seventy-two hours after an impoundment described under subparagraph (I) of this paragraph (a), upon request from the owner or custodian of the impounded animal, the impound agency shall allow a licensed veterinarian of the owner's or custodian's choosing and at his or her expense to examine the animal at a time and place selected by the impound agency, which examination may include taking photographs of the animal and taking biological samples for the purpose of diagnostic testing.

(b) The owner or custodian must file the payment:

(I) Within ten days after the animal is impounded; or

(II) If the owner or custodian requests a hearing pursuant to subparagraph (I) of paragraph (c) of this subsection (1), in accordance with subparagraph (IV) of paragraph (c) of this subsection (1).

(c) (I) Within ten days after the date of impoundment, the owner or custodian may request a hearing in a criminal court of competent jurisdiction. The owner or custodian must provide notice to the district attorney of his or her request for a hearing. If the owner or custodian requests a hearing, the court shall hold the hearing within ten days after the request is made.

(II) At the hearing, the court shall determine, as appropriate:

(A) Whether costs associated with the impoundment, care, and provision, as determined by the impound agency, are fair and reasonable and necessary, which costs shall be specifically itemized by the impound agency prior to the date of the hearing and shall include, at a minimum, an accounting of the costs of upkeep and veterinary services;

(B) Whether there was sufficient probable cause for the impoundment; and

(C) If the court finds probable cause for impoundment existed and the owner or custodian elects not to pay the reasonable impoundment, care, or provision costs to prevent disposition, release of the animal to the impound agency for disposition.

(III) A warrant issued in accordance with C.R.C.P. 41 (b) authorizing seizure of the impounded animal constitutes prima facie evidence of sufficient cause for impoundment.

(IV) If probable cause is found at a hearing conducted under this paragraph (c), the owner or custodian shall file payment for costs at the hearing.

(d) At the end of the time for which expenses are covered by an initial or any subsequent impoundment, care, and provision payment:

(I) If the owner or custodian desires to prevent disposition of the animal, the owner or custodian must file a new payment with the court within ten days prior to the previous payment's expiration.

(II) If the owner or custodian has not timely filed an additional payment for impoundment, care, and provision costs, the impound agency may determine disposition of the animal unless there is a court order prohibiting disposition. Unless subsection (4) of this section applies, the owner or custodian is liable for any additional costs for the care of, provision for, or disposal of the animal.

(2) (a) Failure to pay the impoundment, care, and provision costs pursuant to subsection (1) of this section results in the forfeiture of the right to contest those costs and any ownership rights to the animal in question.

(b) A dog that is not claimed by its owner within five days after being eligible for release from impoundment for investigation of a charge of unlawful ownership of a dangerous dog as described in section 18-9-204.5 is deemed abandoned and may be disposed of as the impound agency deems proper.

(c) If, in the opinion of a licensed veterinarian, an impounded animal is experiencing extreme pain or suffering or is severely injured past recovery, severely disabled past recovery, or severely diseased past recovery, the animal may be euthanized without a court order.

(3) The court shall order an impound agency to refund to the owner or custodian all impoundment, care, and provision payments made for the animal if, after trial, a judge or jury enters or returns in favor of the owner or custodian a verdict of not guilty for all charges related to the original impoundment of the animal.

(4) (a) With respect to the sale of an animal, the proceeds are first applied to the costs of the sale and then to the expenses for the care of and provision for the animal during impoundment and the pendency of the sale, including expenses incurred by the impound agency that have not been paid by the owner or custodian. If the owner of the animal is convicted of cruelty to animals under section 18-9-202, animal fighting under section 18-9-204, or unlawful ownership of a dangerous dog under section 18-9-204.5 or is found by court order to have mistreated, neglected, or abandoned the animal under article 42 of title 35, C.R.S., the remaining proceeds, if any, are paid to the impound agency. If the owner of the animal is not convicted of such charges or is not found by court order to have mistreated, neglected, or abandoned the animal, the impound agency shall pay over the remaining proceeds, if any, to the owner of the animal.

(b) If the impound agency is the department of agriculture, the department shall transmit the moneys credited for expenses to the state treasurer, who shall credit them to the animal protection fund created in section 35-42-113, C.R.S.

(c) If the owner of the animal cannot be found, the court shall pay any remaining proceeds after all other expenses have been paid to the impound agency into the animal protection fund or, if the impound agency is not the department of agriculture, to such other impound agency as the court orders. An owner claiming the remaining proceeds must make the claim within one year after the payment of the proceeds to the impound agency. A claim not so presented to the court is forever barred unless the court, by proper order made in any case, otherwise decrees. An impound agency shall pay to the claimant any refund ordered by court decree.

(d) At least six days prior to sale of the animal, the impound agency shall provide written notice to the owner, at the owner's last-known address, of the time and place of the sale of the animal.

(e) If the owner of the animal is unknown, the impound agency shall publish for one week, in a newspaper of general circulation in the jurisdiction in which the animal was found, notice of sale of the animal and shall further post notice of the sale of the animal at a place provided for public notices in the jurisdiction in which the sale will take place, at least five days prior to the sale.

(f) This subsection (4) does not apply to the disposition of an animal for a fee by:

(I) Adoption of an animal;

(II) Release of an animal to a rescue group licensed pursuant to article 80 of title 35, C.R.S.;

(III) Release of an animal to another pet animal facility licensed pursuant to article 80 of title 35, C.R.S.; or

(IV) Release of an animal to a rehabilitator licensed by the parks and wildlife division or the United States fish and wildlife service.

(5) For purposes of this section, "impound agency" means an animal shelter as defined in section 35-80-102 (1), C.R.S., the department of agriculture, created in section 24-1-123, C.R.S., or any other agency that impounds an animal pursuant to paragraph (a) of subsection (1) of this section or section 18-9-202 (1.8).

(6) This section does not apply to animals impounded solely under article 42 of title 35, C.R.S.



§ 18-9-204. Animal fighting - penalty

(1) (a) No person shall cause, sponsor, arrange, hold, or encourage a fight between animals for the purpose of monetary gain or entertainment.

(b) For the purposes of this section, a person encourages a fight between animals for the purpose of monetary gain or entertainment if he or she:

(I) Is knowingly present at or wagers on such a fight;

(II) Owns, trains, transports, possesses, breeds, sells, transfers, or equips an animal with the intent that such animal will be engaged in such a fight;

(III) Knowingly allows any such fight to occur on any property owned or controlled by him;

(IV) Knowingly allows any animal used for such a fight to be kept, boarded, housed, or trained on, or transported in, any property owned or controlled by him;

(V) Knowingly uses any means of communication for the purpose of promoting such a fight; or

(VI) Knowingly possesses any animal used for such a fight or any device intended to enhance the animal's fighting ability.

(2) (a) Except as described in paragraph (b) of this subsection (2), a person who violates the provisions of this section commits a class 5 felony and, in addition to the punishment provided in section 18-1.3-401, the court shall impose upon the person a mandatory fine of at least one thousand dollars.

(b) A person who commits a second or subsequent violation of this section commits a class 4 felony and, in addition to the punishment provided in section 18-1.3-401, the court shall impose upon the person a mandatory fine of at least five thousand dollars.

(3) Nothing in this section shall prohibit normal hunting practices as approved by the division of parks and wildlife.

(4) Nothing in this section shall be construed to prohibit the training of animals or the use of equipment in the training of animals for any purpose not prohibited by law.



§ 18-9-204.5. Unlawful ownership of dangerous dog - legislative declaration - definitions

(1) The general assembly hereby finds, determines, and declares that:

(a) Dangerous dogs are a serious and widespread threat to the safety and welfare of citizens throughout the state because of the number and serious nature of attacks by such dogs; and

(b) The regulation and control of dangerous dogs is a matter of statewide concern.

(2) As used in this section, unless the context otherwise requires:

(a) "Bodily injury" means any physical injury that results in severe bruising, muscle tears, or skin lacerations requiring professional medical treatment or any physical injury that requires corrective or cosmetic surgery.

(a.5) "Bureau" means the bureau of animal protection in the department of agriculture, division of animal industry, created pursuant to section 35-42-105, C.R.S.

(b) "Dangerous dog" means any dog that:

(I) Inflicts bodily or serious bodily injury upon or causes the death of a person or domestic animal; or

(II) Demonstrates tendencies that would cause a reasonable person to believe that the dog may inflict bodily or serious bodily injury upon or cause the death of any person or domestic animal; or

(III) Engages in or is trained for animal fighting as described and prohibited in section 18-9-204.

(c) "Dog" means any domesticated animal related to the fox, wolf, coyote, or jackal.

(d) "Domestic animal" means any dog, cat, any animal kept as a household pet, or livestock.

(e) "Owner" or "owns" means any person, firm, corporation, or organization owning, possessing, harboring, keeping, having financial or property interest in, or having control or custody of a domestic animal, as the term is defined in paragraph (d) of this subsection (2), including a dangerous dog as the term is defined in paragraph (b) of this subsection (2).

(f) "Serious bodily injury" has the same meaning as such term is defined in section 18-1-901 (3)(p).

(3) (a) A person commits ownership of a dangerous dog if such person owns, possesses, harbors, keeps, has a financial or property interest in, or has custody or control over a dangerous dog.

(b) Any owner who violates paragraph (a) of this subsection (3) whose dog inflicts bodily injury upon any person commits a class 3 misdemeanor. Any owner involved in a second or subsequent violation under this paragraph (b) commits a class 2 misdemeanor.

(c) Any owner who violates paragraph (a) of this subsection (3) whose dog inflicts serious bodily injury to a person commits a class 1 misdemeanor. Any owner involved in a second or subsequent violation under this paragraph (c) commits a class 6 felony.

(d) Any owner who violates paragraph (a) of this subsection (3) whose dog causes the death of a person commits a class 5 felony.

(e) (I) Any owner who violates paragraph (a) of this subsection (3) whose dog injures or causes the death of any domestic animal commits a class 3 misdemeanor.

(II) Any owner of a dog that is involved in a second or subsequent violation under this paragraph (e) commits a class 2 misdemeanor. The minimum fine specified in section 18-1.3-501 for a class 2 misdemeanor shall be mandatory.

(III) (A) The court shall order the convicted owner and any owner who enters into a deferred judgment or deferred prosecution to make restitution to the injured or dead domestic animal's owner pursuant to applicable provisions of title 16, C.R.S., governing restitution.

(B) Restitution shall be equal to the greater of the fair market value or the replacement cost of the domestic animal on the date, but before the time, the animal was injured or destroyed plus any reasonable and necessary medical expenses incurred in treating the animal and any actual costs incurred in replacing the injured or destroyed animal.

(B.5) An owner who violates paragraph (a) of this subsection (3) and whose dog damages or destroys the property of another person commits a class 1 petty offense.

(C) Any owner whose dog damages or destroys property shall make restitution to the owner of such property in an amount equal to the greater of the fair market value or the replacement cost of such property before its destruction plus any actual costs incurred in replacing such property.

(e.5) The court shall order any owner of a dangerous dog who has been convicted of a violation of this section to:

(I) Confine the dangerous dog in a building or enclosure designed to be escape-proof and, whenever the dog is outside of the building or enclosure, keep the dog under the owner's control by use of a leash. The owner shall post a conspicuous warning sign on the building or enclosure notifying others that a dangerous dog is housed in the building or enclosure. In addition, if the conviction is for a second or subsequent offense, the dangerous dog shall also be muzzled whenever it is outside of the building or enclosure.

(II) Immediately report to the bureau in writing any material change in the dangerous dog's situation, including but not limited to a change, transfer, or termination of ownership, change of address, escape, or death;

(III) At the owner's expense, permanently identify the dangerous dog through the implantation of a microchip by a licensed veterinarian or a licensed shelter. A veterinarian or licensed shelter that implants a microchip in a dangerous dog shall report the microchipping information to the bureau within ten days after implantation of the microchip, pursuant to section 35-42-115 (2), C.R.S.

(IV) Prior to the implantation of the microchip, pay a nonrefundable dangerous dog microchip license fee of fifty dollars to the bureau;

(V) Prior to the dangerous dog receiving any service or treatment, disclose in writing to any provider of the service or treatment, including but not limited to a veterinary health care worker, dog groomer, humane agency staff person, pet animal care facility staff person, professional dog handler, or dog trainer, each acting in the performance of his or her respective duties, that the dangerous dog has been the subject of a conviction of a violation of this section;

(VI) Prior to a change, transfer, or termination of ownership of a dangerous dog, disclose in writing to the prospective owner that the dangerous dog has been the subject of a conviction of a violation of this section.

(f) In addition to any other penalty set forth in this subsection (3), upon an owner's entry of a guilty plea or the return of a verdict of guilty by a judge or jury or a deferred judgment or deferred prosecution for a violation that results in bodily injury, serious bodily injury, or death to a person, the court, pursuant to applicable provisions of title 16, C.R.S., governing restitution, shall order the defendant to make restitution in accordance with said provisions.

(g) (I) In addition to the penalties set forth in paragraphs (b) to (e) of this subsection (3), upon an owner's entry of a guilty plea or the return of a verdict of guilty by a judge or jury or a deferred judgment or deferred prosecution for a violation that results in serious bodily injury to a person or death to a person or domestic animal or for a second or subsequent violation of paragraph (b) or (e) of this subsection (3) resulting in a conviction or a deferred judgment or a deferred prosecution involving the same dog of the same owner, the court shall order that the dangerous dog be immediately confiscated and placed in a public animal shelter and shall order that, upon exhaustion of any right an owner has to appeal a conviction based on a violation of this subsection (3), the owner's dangerous dog be destroyed by euthanasia administered by a licensed veterinarian.

(II) In addition to any penalty set forth in paragraphs (b) to (e) of this subsection (3), for a second or subsequent violation of paragraph (b) or (e) of this subsection (3) resulting in a conviction or a deferred judgment or a deferred prosecution involving the same dog of a different owner, the court may order that the dangerous dog be immediately confiscated and placed in a public animal shelter and that, upon exhaustion of any right an owner has to appeal a conviction based on a violation of this subsection (3), the owner's dangerous dog be destroyed by euthanasia administered by a licensed veterinarian.

(h) (I) An affirmative defense to the violation of this subsection (3) shall be:

(A) That, at the time of the attack by the dangerous dog which causes injury to or the death of a domestic animal, the domestic animal was at large, was an estray, and entered upon the property of the owner and the attack began, but did not necessarily end, upon such property;

(B) That, at the time of the attack by the dangerous dog which causes injury to or the death of a domestic animal, said animal was biting or otherwise attacking the dangerous dog or its owner;

(C) That, at the time of the attack by the dangerous dog which causes injury to or the death of a person, the victim of the attack was committing or attempting to commit a criminal offense, other than a petty offense, against the dog's owner, and the attack did not occur on the owner's property;

(D) That, at the time of the attack by the dangerous dog which causes injury to or the death of a person, the victim of the attack was committing or attempting to commit a criminal offense, other than a petty offense, against a person on the owner's property or the property itself and the attack began, but did not necessarily end, upon such property; or

(E) That the person who was the victim of the attack by the dangerous dog tormented, provoked, abused, or inflicted injury upon the dog in such an extreme manner which resulted in the attack.

(II) The affirmative defenses set forth in subparagraph (I) of this paragraph (h) shall not apply to any dog that has engaged in or been trained for animal fighting as said term is described in section 18-9-204.

(4) Upon taking an owner into custody for an alleged violation of this section or the issuing of a summons and complaint to the owner, pursuant to the Colorado rules of criminal procedure and part 1 of article 4 of title 16, C.R.S., the owner's dangerous dog may be taken into custody and placed in a public animal shelter, at the owner's expense, pending final disposition of the charge against the owner. In addition, in the event the court, pursuant to the Colorado rules of criminal procedure and part 1 of article 4 of title 16, C.R.S., sets bail for an owner's release from custody pending final disposition, the court may require, as a condition of bond, that the owner's dangerous dog be placed by an impound agency, as defined in section 18-9-202.5 (5), at the owner's expense in a location selected by the impound agency including a public animal shelter, licensed boarding facility, or veterinarian's clinic, pending final disposition of the alleged violation of this section. The owner is liable for the total cost of board and care for a dog placed pursuant to this subsection (4).

(5) (a) Nothing in this section shall be construed to prohibit a municipality from adopting any rule or law for the control of dangerous dogs; except that any such rule or law shall not regulate dangerous dogs in a manner that is specific to breed.

(b) Nothing in this section shall be construed to abrogate a county's authority under part 1 of article 15 of title 30, C.R.S., to adopt dog control and licensing resolutions and to impose the penalties set forth in section 30-15-102, C.R.S.; except that any such resolution shall not regulate dangerous dogs in a manner that is specific to breed.

(c) No municipality or county may destroy or dispose of a dog that is awaiting destruction or disposition as of April 21, 2004, in connection with a violation or charged violation of a municipal or county ban on one or more specific dog breeds.

(6) The provisions of this section shall not apply to the following:

(a) To any dog that is used by a peace officer while the officer is engaged in the performance of peace officer duties;

(b) To any dog that inflicts bodily or serious bodily injury to any veterinary health care worker, dog groomer, humane agency personnel, professional dog handler, or trainer each acting in the performance of his or her respective duties, unless the owner is subject to a court order issued pursuant to paragraph (e.5) of subsection (3) of this section and the owner has failed to comply with the provisions of subparagraph (V) of paragraph (e.5) of subsection (3) of this section; or

(c) To any dog that inflicts injury upon or causes the death of a domestic animal while the dog was working as a hunting dog, herding dog, or predator control dog on the property of or under the control of the dog's owner and the injury or death was to a domestic animal naturally associated with the work of such dog.



§ 18-9-205. Disposition of fines

Any fines collected pursuant to section 18-9-204 shall be transmitted to the state treasurer, who shall then transmit the same to the county where the offense occurred for deposit in the general fund to be used for the care of the animals involved in the offense, if required, or, if not required, for any other lawful purpose.



§ 18-9-206. Unauthorized release of an animal - penalty - restitution

(1) Any person who intentionally releases any animal which is lawfully confined for scientific, research, commercial, legal sporting, or educational purposes or for public safety purposes because the animal has been determined to be dangerous to people, has an infectious disease, or is quarantined to determine whether or not it has an infectious disease without the consent of the owner or custodian of such animal commits the offense of unauthorized release of an animal.

(2) Unauthorized release of an animal is a class 2 misdemeanor.

(3) Any person who is convicted of unauthorized release of an animal shall be ordered to pay restitution for any damages resulting from such release, including the cost of restoring any animal to confinement, the cost of restoring the health of any animal which is released, the cost of any damage to real or personal property which is caused by a released animal, or any cost which results if the release causes the failure of an experiment, including the costs of repeating the experiment, replacement of any animal released, and the cost of labor and materials associated with such experiment.



§ 18-9-207. Tampering or drugging of livestock

(1) As used in this section, unless the context otherwise requires:

(a) "Exhibition" means a show or sale of livestock at a fair or elsewhere in this state that is sponsored by or under the authority of the state or any unit of local government or any agricultural, horticultural, or livestock society, association, or corporation.

(b) "Livestock" means any domestic animal generally used for food or in the production of food, including, but not limited to, cattle, sheep, goats, poultry, swine, or llamas.

(c) "Sabotage" means intentionally tampering with an animal belonging to or owned by another person that has been registered, entered, or exhibited in any exhibition or raised for the apparent purpose of being entered in an exhibition.

(d) (I) "Tamper" means any of the following:

(A) Treatment of livestock in such a manner that food derived from the livestock would be considered adulterated under the "Colorado Food and Drug Act", part 4 of article 5 of title 25, C.R.S.;

(B) The injection, use, or administration of any drug that is prohibited by any federal, state, or local law or any drug that is used in a manner prohibited by federal law or the law of this state or any locality thereof;

(C) The injection or other internal or external administration of any product or material, whether gas, solid, or liquid, to an animal for the purposes of deception, including concealing, enhancing, or transforming the true conformation, configuration, color, breed, condition, or age of the animal or making the animal appear more sound than the animal would appear otherwise;

(D) The use or administration for cosmetic purposes of steroids, growth stimulants, or internal artificial filling, including paraffin, silicone injection, or any other substance;

(E) The use or application of any drug or feed additive affecting the central nervous system of the animal;

(F) The use or administration of diuretics for cosmetic purposes;

(G) The manipulation or removal of tissue, by surgery or otherwise, so as to change, transform, or enhance the true conformation or configuration of the animal;

(H) Subjecting the animal to inhumane conditions or procedures for the purpose of concealing, enhancing, or transforming the true conformation, configuration, condition, or age of the animal or making the animal appear more sound than the animal would appear otherwise;

(I) Attaching to the animal's hide foreign objects, including hair or hair substitutes, cloth, and fibers, for the purpose of deception, including concealing, enhancing, or transforming the true conformation, configuration, color, breed, condition, or age of the animal or making the animal appear more sound than the animal would appear otherwise;

(J) Substituting a different animal for the animal registered or entered in the exhibition without the permission of a responsible official of the exhibition.

(II) "Tamper" does not include any action taken or activity performed or administered by a licensed veterinarian or in accordance with instructions of a licensed veterinarian if the action or activity was undertaken for accepted medical purposes during the course of a valid veterinarian-client-patient relationship or any action taken as part of accepted grooming, ranching, commercial, or medical practices. "Tampering" shall not be construed to include normal ranching practices.

(2) (a) No person shall commit any act in this state that would constitute tampering with or sabotaging any livestock that has been registered, entered, or exhibited in any exhibition in this state.

(b) No person shall administer, dispense, distribute, manufacture, possess, sell, or use any drug to or for livestock unless such drug is approved by the United States food and drug administration or the United States department of agriculture; except that, if either agency has approved an application submitted for investigational use in accordance with the "Federal Food, Drug, and Cosmetic Act", the drug may be used only for the approved investigational use.

(c) No person shall administer, distribute, possess, sell, or use any dangerous drug to or for livestock unless the drug is accompanied by a prescription issued by a licensed veterinarian entitled to practice in this state.

(3) Any person who violates the provisions of this section commits a class 1 misdemeanor. However, in lieu of the fine provided in section 18-1.3-501, the court may impose a fine of not less than one thousand dollars or more than one hundred thousand dollars.

(4) The name and photograph of any person convicted of violating the provisions of this section shall be made available for publication in newspapers of general circulation and trade journals.



§ 18-9-208. Forfeiture of animals

(1) Upon the motion of the prosecuting attorney or upon the court's own motion, after the conviction of a defendant for cruelty to animals as described in section 18-9-202, or for animal fighting as described in section 18-9-204, the court may order the forfeiture of any animal owned by or in the custody of the defendant that:

(a) Was abused, neglected, mistreated, injured, or used by the defendant during the course of the criminal episode that gave rise to such conviction;

(b) Participated in or was affected by any act set forth in section 18-9-204 (1).

(2) (a) If an animal is the subject of a motion made under subsection (1) of this section and is not owned by the defendant, the court may nevertheless enter an order of forfeiture of the animal if the court finds that:

(I) The animal was abandoned prior to the criminal episode described in subsection (1) of this section;

(II) The owner of the animal is unknown; or

(III) The owner of the animal is known but cannot be located.

(b) Any person who contests a motion brought under this section shall establish such person's standing as a true owner of the animal. The factors to be considered by the court in determining whether such person is a true owner shall include, but shall not be limited to, the following:

(I) Whether the person was the primary user, custodian, or possessor of the animal;

(II) Whether there is evidence that ownership of the animal is vested in the person;

(III) Whether consideration was paid for the purchase of the animal, and, if so, how much of the consideration was furnished by the person.

(c) If the court determines that a person other than the defendant is the true owner of the animal, the court may not enter an order forfeiting the animal under this section unless the court finds:

(I) The true owner was involved in the criminal episode described in subsection (1) of this section;

(II) The true owner knew or reasonably should have known of the criminal episode described in subsection (1) of this section and failed to take all reasonable steps available to him or her to prevent it; or

(III) Ownership of the animal was conveyed to the true owner in order to avoid a forfeiture.

(3) An order of forfeiture entered pursuant to this section shall provide for the immediate disposition of the forfeited animal by any means described in section 18-9-201 (2.5) other than return to the owner. If, in the opinion of a licensed veterinarian, the animal is experiencing extreme pain or suffering, or is severely injured past recovery, severely disabled past recovery, or severely diseased past recovery, the animal may be euthanized without a court order.

(4) The owner or custodian of an animal that is the subject of a motion brought under this section shall be liable for the cost of the care, keeping, transport, or disposal of the animal. In no event shall the prosecuting attorney or the office of the prosecuting attorney be liable for such cost.

(5) The court in its discretion may order a forfeiture authorized by this section as an element of sentencing, as a condition of probation, or as a condition of a deferred sentence.



§ 18-9-209. Immunity for reporting cruelty to animals - false report - penalty

(1) Except as otherwise provided in subsection (2) of this section, a person who, in good faith, reports a suspected incident of cruelty to animals, service animals, or certified police working dogs, as described in section 18-9-202, to a local law enforcement agency or to the state bureau of animal protection is immune from civil liability for reporting the incident.

(2) The provisions of subsection (1) of this section shall not apply to a person who knowingly makes a false report of animal cruelty.

(3) A person who knowingly makes a false report of animal cruelty to a local law enforcement agency or to the state bureau of animal protection commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501.






Part 3 - Offenses Involving Communications

§ 18-9-301. Definitions

As used in sections 18-9-301 to 18-9-305, unless the context otherwise requires:

(1) "Aggrieved person" means a person who was a party to any intercepted wire, oral, or electronic communication or a person against whom the interception was directed.

(1.5) "Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

(2) "Common carrier" means any person engaged as a common carrier for hire in intrastate, interstate, or foreign communication by wire or radio or in intrastate, interstate, or foreign radio transmission of energy.

(3) "Contents", when used with respect to any wire, oral, or electronic communication, includes any information concerning the substance, purport, or meaning of that communication.

(3.3) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photooptical system that affects interstate or foreign commerce but does not include:

(a) (Deleted by amendment, L. 97, p. 602, § 2, effective August 6, 1997.)

(b) Any wire or oral communication;

(c) Any communication made through a tone-only paging device; or

(d) Any communication from a tracking device.

(3.5) "Electronic communication service" means any service which provides to users thereof the ability to send or receive wire or electronic communications.

(3.7) "Electronic communications system" means any wire, radio, electromagnetic, photooptical, or photoelectronic facilities for the transmission of electronic communications and any computer facilities or related electronic equipment for the electronic storage of such communications.

(4) "Electronic, mechanical, or other device" means any device or apparatus which can be used to intercept a wire, oral, or electronic communication, other than:

(a) Any telephone or telegraph instrument, equipment, or facility, or any component thereof, furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business, or furnished by such subscriber or user for connection to the facilities of such service and being used in the ordinary course of its business, or being used by a provider of wire or electronic communication service in the ordinary course of its business or by an investigative or law enforcement officer in the ordinary course of his duties;

(b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal hearing.

(4.5) "Electronic storage" means:

(a) Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof; and

(b) Any storage of such communication by an electronic communication service for purposes of backup protection of such communication.

(5) "Intercept" means the aural or other acquisition of the contents of any wire, electronic, or oral communication through the use of any electronic, mechanical, or other device.

(6) "Investigative or law enforcement officer" means any officer of the United States or of the state of Colorado or a political subdivision thereof who is empowered by law to conduct investigations of, or to make arrests for, offenses enumerated in this part 3, and any attorney authorized by law to prosecute or participate in the prosecution of such offenses.

(7) "Judge of competent jurisdiction" means any justice of the supreme court or a judge of any district court of the state of Colorado.

(8) "Oral communication" means any oral communication uttered by any person believing that such communication is not subject to interception, under circumstances justifying such belief, but does not include any electronic communication.

(8.3) "Pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which such device is attached but shall not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communications services provided by such provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business.

(8.5) "Readily accessible to the general public" means, with respect to a radio communication, that such communication is not:

(a) Scrambled or encrypted;

(b) Transmitted using modulation techniques having essential parameters withheld from the public with the intention of preserving the privacy of such communication;

(c) Carried on a subcarrier or other signal subsidiary to a radio transmission;

(d) Transmitted over a communication system provided by a common carrier, unless the communication is a tone-only paging system communication; or

(e) Transmitted on frequencies allocated under part 25, subpart D, E, or F of part 74, or part 94 of the rules of the federal communications commission, unless, in the case of a communication transmitted on a frequency allocated under part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio.

(8.7) "Trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted.

(8.9) "User" means any person or entity which uses an electronic communication service and is duly authorized by the provider of such service to engage in such use.

(9) "Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection, including the use of such connection in a switching station, between the point of origin and the point of reception, furnished or operated by any person engaged in providing or operating such facilities for the transmission of communications and includes any electronic storage of such communication.



§ 18-9-302. Wiretapping and eavesdropping devices prohibited - penalty

Any person who manufactures, buys, sells, or knowingly has in his possession any instrument, device, contrivance, machine, or apparatus designed or commonly used for wiretapping or eavesdropping, as prohibited in sections 18-9-303 and 18-9-304, with the intent to unlawfully use or employ or allow the same to be so used or employed, or who knowingly aids, authorizes, agrees with, employs, permits, or conspires with any person to unlawfully manufacture, buy, sell, or have the same in his possession is guilty of a class 2 misdemeanor. Upon commission of a second or subsequent offense, any person committing the same commits a class 5 felony.



§ 18-9-303. Wiretapping prohibited - penalty

(1) Any person not a sender or intended receiver of a telephone or telegraph communication commits wiretapping if he:

(a) Knowingly overhears, reads, takes, copies, or records a telephone, telegraph, or electronic communication without the consent of either a sender or a receiver thereof or attempts to do so; or

(b) Intentionally overhears, reads, takes, copies, or records a telephone, telegraph, or electronic communication for the purpose of committing or aiding or abetting the commission of an unlawful act; or

(c) Knowingly uses for any purpose or discloses to any person the contents of any such communication, or attempts to do so, while knowing or having reason to know the information was obtained in violation of this section; or

(d) Knowingly taps or makes any connection with any telephone or telegraph line, wire, cable, or instrument belonging to another or with any electronic, mechanical, or other device belonging to another or installs any device whether connected or not which permits the interception of messages; or

(e) Repealed.

(f) Knowingly uses any apparatus to unlawfully do, or cause to be done, any act prohibited by this section or aids, authorizes, agrees with, employs, permits, or intentionally conspires with any person to violate the provisions of this section.

(2) Wiretapping is a class 6 felony; except that, if the wiretapping involves a cordless telephone, it is a class 1 misdemeanor.



§ 18-9-304. Eavesdropping prohibited - penalty

(1) Any person not visibly present during a conversation or discussion commits eavesdropping if he:

(a) Knowingly overhears or records such conversation or discussion without the consent of at least one of the principal parties thereto, or attempts to do so; or

(b) Intentionally overhears or records such conversation or discussion for the purpose of committing, aiding, or abetting the commission of an unlawful act; or

(c) Knowingly uses for any purpose, discloses, or attempts to use or disclose to any other person the contents of any such conversation or discussion while knowing or having reason to know the information was obtained in violation of this section; or

(d) Knowingly aids, authorizes, agrees with, employs, permits, or intentionally conspires with any person to violate the provisions of this section.

(2) Eavesdropping is a class 1 misdemeanor.



§ 18-9-305. Exceptions

(1) Nothing in sections 18-9-302 to 18-9-304 shall be interpreted to prevent a news agency, or an employee thereof, from using the accepted tools and equipment of that news medium in the course of reporting or investigating a public and newsworthy event; nor shall said sections prevent any person from using wiretapping or eavesdropping devices on his own premises for security or business purposes if reasonable notice of the use of such devices is given to the public.

(2) No part of sections 18-9-302 to 18-9-304 shall apply to the normal use of services, facilities, and equipment provided by a provider of wire or electronic communication service pursuant to its tariffs on file with the public utilities commission of the state of Colorado and with the federal communications commission; and said sections shall not apply to the normal functions of any operator of a switchboard nor to any officer, agent, or employee of a provider of wire or electronic communication service or other person engaged in the business of providing service, equipment, and facilities for communication who performs an otherwise prohibited act if such act is necessary to provide the communication services, equipment, or facilities or is necessary in the construction, maintenance, repair, operations, or use of the same, including the obtaining of billing and accounting information, the protecting of the communication services, equipment, and facilities from illegal use in violation of the tariffs referred to in this subsection (2), the protecting of the provider of wire or electronic communication service from the commission of fraud against it, and the providing of requested information in response to a subpoena or court order issued by a court of competent jurisdiction or on demand of other lawful authority.

(3) It shall not be unlawful under sections 18-9-302 to 18-9-304 for an officer, employee, or agent of any provider of wire or electronic communication service or other person to provide information, facilities, or technical assistance to an investigative or law enforcement officer who, pursuant to section 16-15-102, C.R.S., is authorized to intercept a wire, oral, or electronic communication for that purpose.

(4) A good faith reliance on a court order or the provisions of article 15 of title 16, C.R.S., shall constitute a complete defense to any criminal action brought under provision of sections 18-9-302 to 18-9-304 or any civil action brought under any other law of the state of Colorado. This section shall not be construed in any manner which would allow an investigative or law enforcement officer of the state of Colorado to engage in any wiretapping or eavesdropping without prior authorization by a court of competent jurisdiction under the provisions of article 15 of title 16, C.R.S., except as provided in section 16-15-102 (18), C.R.S.

(4.3) It shall not be unlawful under sections 18-9-302 to 18-9-304 for any person:

(a) To intercept or access an electronic communication made through an electronic communications system that is configured so that such electronic communication is readily accessible to the general public;

(b) To intercept any radio communication which is transmitted by:

(I) Any station for the use of the general public or that relates to ships, aircraft, vehicles, or persons in distress;

(II) Any governmental, law enforcement, civil defense, private land mobile, or public safety communications system, including police and fire, readily accessible to the general public;

(III) A station operating on an authorized frequency within the bands allocated to the amateur, citizens band, or general mobile radio services; or

(IV) Any marine or aeronautical communications system;

(c) To engage in any conduct which is:

(I) Prohibited by section 633 of the federal "Communications Act of 1934", as amended; or

(II) Excepted from the application of section 705 (a) of the federal "Communications Act of 1934", as amended, by section 705 (b) of said act;

(d) To intercept any wire or electronic communication, the transmission of which is causing harmful interference to any lawfully operating station or consumer electronic equipment, to the extent necessary to identify the source of such interference; or

(e) For other users of the same frequency to intercept any radio communication made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of such system, if such communication is not scrambled or encrypted.

(4.5) It shall not be unlawful under sections 18-9-302 to 18-9-304:

(a) To use a pen register or a trap and trace device; or

(b) For a provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service from fraudulent, unlawful, or abusive use of such service.

(4.7) A person or entity providing an electronic communication service to the public shall not intentionally divulge the contents of any communication other than a communication to such person or entity, or an agent thereof, while in transmission on that service to any person or entity other than an addressee or intended recipient of such communication or an agent of such addressee or intended recipient; except that a person or entity providing electronic communication service to the public may divulge the contents of any such communication:

(a) As otherwise authorized in section 16-15-102 (12), (13), (14), and (16), C.R.S., and subsections (2) and (3) of this section;

(b) With the lawful consent of the originator or any addressee or intended recipient of such communication;

(c) To a person employed or authorized, or whose facilities are used, to forward such communication to its destination; or

(d) Which were inadvertently obtained by the service provider and which appear to pertain to the commission of a crime, if such divulgence is made to a law enforcement agency.

(4.9) It shall not be unlawful for a district attorney or law enforcement officer to listen to a recording of or to read a transcription of the contents of an electronic communication involving a cordless telephone when the district attorney or law enforcement officer has come into possession of such materials from a third party. In order to use such materials as evidence in a prosecution for a crime other than wiretapping or eavesdropping, the district attorney or law enforcement officer shall have a reasonable basis for believing that the recording or transcription is reliable and shall also have separate probable cause based on corroborating evidence to support a reasonable belief that the crime was committed. Nothing in this subsection (4.9) shall preclude a district attorney from prosecuting a person for a violation of section 18-9-303 or 18-9-304.

(5) The exceptions in this section shall be affirmative defenses.



§ 18-9-306. Abuse of telephone and telegraph service

(1) A person commits a class 3 misdemeanor, if:

(a) As an employee of a telegraph or telephone company he knowingly divulges the contents or the purport of any message or part thereof sent or intended to be sent to any person other than one to whom said message is sent or person authorized to receive the same; or

(b) He knowingly sends or delivers a false message or furnishes or conspires to furnish such message to an operator to be sent or delivered with intent to injure, deceive, or defraud any person, corporation, or the public; or

(c) He knowingly and without authorization opens any sealed envelope enclosing a message with the purpose of learning the contents; or

(d) He impersonates another, and thereby procures the delivery to himself of the message directed to such person, with the intent to use, destroy, or detain the same; or

(e) He knowingly and without authorization reads or learns the contents or meaning of a message on its transit and uses or communicates to another any information so obtained; or

(f) He knowingly bribes a telegraph or telephone operator or employee of a telegraph or telephone company to disclose any private message or the purport of the same received by him by reason of his trust as agent of the company or uses such information when thus obtained.



§ 18-9-306.5. Obstruction of telephone or telegraph service

(1) A person commits obstruction of telephone or telegraph service if the person knowingly prevents, obstructs, or delays, by any means whatsoever, the sending, transmission, conveyance, or delivery in this state of any message, communication, or report by or through any telegraph or telephone line, wire, cable, or other facility or any cordless, wireless, electronic, mechanical, or other device.

(2) Obstruction of telephone or telegraph service is a class 1 misdemeanor.



§ 18-9-307. Refusal to yield party line

(1) The following definitions are applicable to this section:

(a) "Party line" means a subscribers' line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number.

(b) "Emergency" means a situation in which property or human safety is in jeopardy and the prompt summoning of aid is essential.

(2) Any person who willfully refuses to immediately yield or surrender the use of a party line when informed that the line is needed for an emergency call to a fire department, or police department, or sheriff's office or for medical aid or ambulance service commits a class 1 petty offense. This section shall not apply to persons using a party line for such an emergency call.

(3) Any person who requests the use of a party line on the pretext that an emergency exists, knowing that no emergency in fact exists, commits a class 1 petty offense, punishable by a fine of one hundred dollars.



§ 18-9-308. Telephone directories to contain notice

Every telephone directory published for distribution to the members of the general public shall contain a notice which explains the provisions of section 18-9-307. Such notice shall be printed in type which is no smaller than ten-point type and shall be preceded by the word "WARNING". The provisions of this section shall not apply to those directories distributed solely for business advertising purposes, commonly known as classified directories. Any person, firm, or corporation providing telephone service which distributes or causes to be distributed in this state telephone directories which are subject to the provisions of this section and which do not contain the notice provided for in this section commits a class 1 petty offense.



§ 18-9-309. Telecommunications crime

(1) As used in this section and section 18-9-309.5:

(a) "Access device" means any card, plate, code, account number, or other means of access that can be used, alone or in conjunction with another access device, to obtain telecommunications service.

(a.5) "Cellular phone" means a radio telecommunications device that may be used to obtain telecommunications services and that is programmed with an electronic serial number by or with the consent of the cellular phone manufacturer.

(a.7) "Cloned cellular phone" means a cellular phone, the electronic serial number of which has been altered without the consent of the cellular phone's manufacturer.

(a.8) "Cloning equipment" means any instrument, apparatus, equipment, computer hardware, computer software, operating procedure or code, or device, whether used separately or in combination, that is designed or adapted and is used, is intended to be used, or is capable of being used:

(I) To intercept signals, including signals transmitted to or from cellular phones, between a telecommunications provider and persons using telecommunications services or between persons using telecommunications services; or

(II) To create cloned cellular phones.

(b) "Credit card number" means the card number appearing on a credit card which is an identification card or plate issued to a person by any supplier of telecommunications service which permits the person to whom the card has been issued to obtain telecommunications service on credit. The term includes the number or description of the card or plate even if the card or plate itself is not produced at the time of obtaining telecommunications service.

(b.7) "Electronic serial number" means an electronic number that is programmed into a cellular phone by or with the consent of the manufacturer, transmitted by the cellular phone, and used by cellular phone telecommunications providers to validate radio transmissions as having been made by cellular phones authorized or approved by telecommunications providers.

(c) "Illegal telecommunications equipment" means any instrument, apparatus, equipment, computer hardware, computer software, mechanism, operating procedure or code, or device, whether used separately or in combination, that is designed or adapted and is used or is intended to be used to evade the lawful charges for any telecommunications service or for concealing from any telecommunications provider or lawful authority the existence, place of origin, or destination of any telecommunication. Illegal telecommunications equipment includes cloned cellular phones.

(c.5) To "intercept signals" means to electronically capture, record, reveal, or otherwise access signals, including data, electronic serial numbers, and mobile identification numbers, that are emitted, transmitted, or received by a telecommunications provider without consent of the telecommunications provider or the person receiving or initiating the signal.

(c.7) "Mobile identification number" means the cellular phone number assigned to a cellular phone by the cellular phone telecommunications provider.

(d) "Telecommunications device" means any instrument, apparatus, method, system, or equipment which controls, measures, directs, or facilitates telecommunications service. The term includes, but is not limited to, computer hardware, software, programs, electronic mail systems, voice mail systems, identification validation systems, and private branch exchanges.

(e) "Telecommunications provider" means any person, firm, association, or any corporation, private or municipal, owning, operating, or managing any facilities used to provide telecommunications service.

(f) "Telecommunications service" means a service which, in exchange for a pecuniary consideration, provides or offers to provide transmission of messages, signals, facsimiles, or other communication between persons who are physically separated from each other by means of telephone, telegraph, cable, wire, or the projection of energy without physical connection.

(g) "Telephone company" means any telecommunications provider which provides local exchange telecommunications service.

(2) A person commits a class 3 misdemeanor if he or she knowingly:

(a) Accesses, uses, manipulates, or damages any telecommunications device without the authority of the owner or person who has the lawful possession or use thereof;

(b) Makes, possesses, or uses illegal telecommunications equipment; except that a person who knowingly uses cloning equipment to create a cloned cellular phone commits a class 4 felony as provided in subsection (4) of this section;

(c) Sells, gives, or furnishes to another or advertises or offer for sale illegal telecommunications equipment;

(d) Sells, gives, or furnishes to another or advertises or offers for sale any plans or instructions for making, assembling, or using illegal telecommunications equipment; or

(e) Sells, rents, lends, gives, publishes, or otherwise transfers or discloses to another or offers or advertises for sale or rental the number or code of a counterfeited, cancelled, expired, revoked, or nonexistent telephone number or credit card number or method of numbering or coding which is employed in the issuance of telephone numbers access devices or credit card numbers or an existing number or code or method of numbering or coding without the authority of the owner or person who has the lawful possession or use thereof.

(2.5) A person commits a class 6 felony if, within five years after a previous violation of subsection (2) of this section, the person commits a second or subsequent violation of subsection (2) of this section; except that a second or subsequent violation of subsection (2) of this section involving knowingly using cloning equipment to create a cloned cellular phone, as described in paragraph (b) of subsection (2) of this section, is a class 4 felony.

(3) A person commits theft as defined in section 18-4-401 and shall be subject to the penalties as set forth in that section if he knowingly:

(a) Obtains any telecommunications service by charging such service to or causing such service to be charged to an existing telephone number, access device, or credit card number without the authority of the person to whom issued or of the subscriber thereto or of the lawful holder thereof or to a nonexistent, counterfeit, expired, revoked, or cancelled credit card number, or by any method of code calling, or by installing, rearranging, or tampering with any equipment, physically or electronically, or by the use of any other fraudulent means, method, trick, or device or scheme;

(b) Obtains telecommunications service with fraudulent intent through the use of a false or fictitious name, telephone number, address, or credit information or through the unauthorized use of the name, telephone number, address, or credit information of another.

(4) (a) A person commits a class 4 felony if he or she knowingly uses cloning equipment to:

(I) Intercept signals, including signals transmitted to or from cellular phones, between a telecommunications provider and persons using telecommunications services or between persons using telecommunications services; or

(II) Create a cloned cellular phone.

(b) A person commits a class 4 felony if he or she aids, abets, advises, or encourages one or more persons who engage in the activities described in paragraph (a) of this subsection (4).

(c) Each violation of this subsection (4), including each instance of intercepting signals or of creating a cloned cellular phone, shall be a separate offense.

(5) The provisions of this section do not apply to:

(a) Officers, employees, or agents of telecommunications providers who engage in conduct prohibited by this section for the purpose of constructing, maintaining, or conducting telecommunications services or for law enforcement purposes;

(b) Law enforcement officers and public officials in charge of jails, police premises, sheriffs' offices, department of corrections' institutions, or other penal or correctional institutions or any other person under the color of law who engages in conduct prohibited by this section for the purpose of law enforcement or in the normal course of the officer's or official's employment activities or duties; or

(c) Officers, employees, or agents of federal or state agencies who are authorized to monitor or intercept cellular telephone service in the normal course of the officer's, employee's, or agent's employment.

(6) Prosecution under this section does not preclude civil liability under any applicable provision of law.



§ 18-9-309.5. Civil remedies - injunctions - forfeiture

(1) Whenever it appears that any person is engaged in or about to engage in any act which constitutes or will constitute a violation of section 18-9-309 (2) or (3), the attorney general, the district attorney, a representative of a telecommunications provider, or any person or company harmed by such alleged violation may initiate a civil proceeding in a district court to enjoin such violation and may petition the court to issue an order for the discontinuance of telecommunications service, used in violation of section 18-9-309 (2) or (3).

(2) An action under this section shall be brought in the county in which the subject matter of the action, or some part thereof, is located or found and shall be commenced by the filing of a complaint, which shall be verified by affidavit.

(3) If it is shown to the satisfaction of the court, either by verified complaint or affidavit, that a person is engaged in or about to engage in any act which constitutes a violation of section 18-9-309 (2) or (3), the court shall issue a temporary restraining order to abate and prevent the continuance or recurrence of such act. The court shall direct the sheriff to seize and retain until further order of the court any device which is being used in violation of section 18-9-309 (2) or (3). While the temporary restraining order remains in effect, all property seized pursuant to the order of the court shall remain in the custody of the court. Within fourteen days following the filing of a motion of any person adversely affected by a temporary restraining order, the court shall conduct a hearing and determine whether such temporary restraining order shall be continued pending final determination of the action. Until such hearing takes place, the temporary restraining order shall remain in full force and effect.

(4) The court may issue a permanent injunction to restrain, abate, or prevent the continuance or recurrence of the violation of section 18-9-309 (2) or (3). The court may grant declaratory relief, mandatory orders, or any other relief deemed necessary to accomplish the purposes of the injunction. The court may retain jurisdiction of the case for the purpose of enforcing its orders.

(5) If it is shown to the satisfaction of the court, either by verified complaint or affidavit, that a person is engaged in or is about to engage in any act which constitutes a violation of section 18-9-309 (2) or (3), the court may issue an order which shall be promptly served upon the person in whose name the illegal telecommunications equipment is listed, requiring the party, within a reasonable time to be fixed by the court but not exceeding forty-eight hours from the time of service of the petition on said party, to show cause before the judge why telecommunications service should not promptly be discontinued. At the hearing the burden of proof shall be on the complainant.

(6) Upon a finding by the court that the illegal telecommunications equipment is being used or has been used in violation of section 18-9-309 (2) or (3), the court shall issue an order requiring the telephone company which is rendering service over the device to disconnect such service. Upon receipt of such order, which shall be served upon an officer of the telephone company by the sheriff of the county in which the illegal telecommunications equipment is installed or by a duly authorized deputy, the telephone company shall proceed promptly to disconnect and remove such device and discontinue all telecommunications service until further order of the court.

(7) The telecommunications provider who petitions the court for the removal of any illegal telecommunications equipment under this section shall be a necessary party to any proceeding or action arising out of or under section 18-9-309 (2) or (3).

(8) No telephone company shall be liable for any damages, penalty, or forfeiture, whether civil or criminal, for any act performed in good faith and in compliance with any order issued by the court.

(9) Property seized pursuant to the direction of the court which the court has determined to have been used in violation of section 18-9-309 (2) or (3) shall be forfeited to the state. Prior to the disposition of the seized property, a petition for the remission or mitigation of forfeiture may be filed. The court may remit or mitigate the forfeiture upon terms and conditions as the court deems reasonable if it finds that such forfeiture was incurred without willful negligence or without any intention on the petitioner to violate the law or finds the existence of such mitigating circumstances as to justify the remission or the mitigation of the forfeiture. In determining whether to remit or mitigate forfeiture, the court shall consider losses which may have been suffered by victims as the result of the use of the forfeited property.



§ 18-9-310. Unlawful use of information - penalty

Any person who, having obtained information pursuant to a court order for wiretapping or eavesdropping, knowingly uses, publishes, or divulges the information to any person or in any manner not authorized by this part 3 commits a class 6 felony.



§ 18-9-311. Automated dialing systems prohibited

(1) No person shall utilize an automated dialing system with a prerecorded message for the purpose of soliciting another person to purchase goods or services, whether such solicitation occurs or is intended to occur during the prerecorded message or during some further communication initiated by or resulting from the prerecorded message, unless there is an existing business relationship between such persons and the person being called then consents to hear the prerecorded message.

(2) Any person who violates this section commits a class 1 petty offense.



§ 18-9-312. Hostage, endangered person, or armed person in geographical area - telephone, electronic, cellular, or digital communications

(1) (a) Notwithstanding the provisions of sections 18-9-302 to 18-9-311, any supervising representative of a law enforcement agency shall have the authority to order a previously designated security employee of a communications or internet access provider to arrange, to the extent the necessary technology is reasonably available to the provider, to cut, reroute, or divert telephone lines or cellular or digital communications signals if the supervising representative has probable cause to believe that:

(I) A person has taken one or more other persons hostage and is holding the hostages in the geographical area in which the supervising representative has jurisdiction; or

(II) A person has barricaded himself or herself in a structure or a motor vehicle within the geographical area in which the supervising representative has jurisdiction and the supervising representative has a reasonable belief that the person is armed with a deadly weapon or explosive device and poses a danger to himself or herself or others.

(b) The supervising representative of a law enforcement agency may order the cutting, rerouting, or diverting of telephone lines or cellular or digital communications signals pursuant to paragraph (a) of this subsection (1) only for the purpose of preventing telephone or other electronic, cellular, or digital communication by the hostage holder or the armed person with any person other than a peace officer or a person authorized by the peace officer. The communications or internet access provider shall restore the normal operations of the telephone lines or cellular or digital communications signals as soon as practicable following resolution of the exigent circumstances.

(1.5) (a) Notwithstanding the provisions of sections 18-9-302 to 18-9-311, any supervising representative of a law enforcement agency may order a previously designated security employee of a wireless telecommunications provider to provide to the law enforcement agency, without requiring the agency to obtain a court order, location information concerning the telecommunications device of a named person if the supervising representative has probable cause to believe that:

(I) An emergency situation exists that involves the risk of death or serious bodily injury to the named person or to another person who is in the named person's company; and

(II) The time required to obtain a search warrant or other court order authorizing the acquisition of the information would increase such risk.

(b) A wireless telecommunications provider may establish protocols by which the provider discloses location information, provided that such protocols shall include keeping a record of:

(I) The name of the supervising representative of a law enforcement agency that requested the location information; and

(II) The time and date when the request was made.

(c) With regard to compliance with the requirements of this subsection (1.5), no cause of action may be brought against any wireless telecommunications provider, its officers, employees, agents, or other specified persons for providing location information in response to a request from a law enforcement agent with actual or apparent authority to act as a supervising representative under this subsection (1.5).

(d) A law enforcement agency that acquires information pursuant to this subsection (1.5) shall not divulge the acquired information to any person other than to another law enforcement agency, or an employee thereof, unless the law enforcement agency has obtained a court order stating that the information was lawfully obtained and authorizing the law enforcement agency to retain the information, as described in subparagraph (I) of paragraph (d) of this subsection (1.5).

(e) (I) Not more than forty-eight hours after ordering a previously designated security employee of a wireless telecommunications provider to provide information as described in paragraph (a) of this subsection (1.5), a law enforcement agency shall request a court order stating whether:

(A) At the time that the supervising representative of a law enforcement agency ordered the previously designated security employee of a wireless telecommunications provider to provide the information, the supervising representative had probable cause to believe that the conditions described in paragraph (a) of this subsection (1.5) existed; and

(B) The law enforcement agency may retain the information for a bona fide investigative purpose.

(II) Unless a court orders that the law enforcement agency may retain the information for a bona fide investigative purpose, as described in sub-subparagraph (B) of subparagraph (I) of this paragraph (e), the law enforcement agency shall destroy the information and not retain any copy of the information for any purpose.

(III) If the court issues an order stating that the supervising representative of the law enforcement agency did not have probable cause to believe that the conditions described in paragraph (a) of this subsection (1.5) existed and that the information was not lawfully obtained, then neither the information nor any other evidence that is obtained as a result of the law enforcement agency's acquisition of the information may be admitted in any subsequent criminal proceeding unless the information or other evidence was also acquired independently in a lawful manner.

(IV) Any ruling by a court that the information obtained may be retained for a bona fide investigative purpose shall not be considered a ruling on the admissibility of the evidence in any criminal proceeding under the constitutional and statutory provisions of the United States or Colorado.

(2) The serving communications or internet access provider within the geographical area of a law enforcement agency shall designate a security official employed by the provider and an alternate to provide all required assistance to law enforcement officials to carry out the purposes of this section.

(3) Good faith reliance on an order by any supervising representative of a law enforcement agency shall constitute a complete defense to any action brought against a communications or internet access provider or any of its employees or agents in connection with actions taken under this section. A communications or internet access provider and its employees or agents shall not be liable in any civil action to any person or entity for injuries, death, or loss to any person or property incurred as a result of any act or omission resulting from, connected with, or incidental to compliance with this section.



§ 18-9-313. Personal information on the internet - law enforcement official - victims of domestic violence, sexual assault, and stalking - definitions

(1) As used in this section:

(a) "Immediate family" means a law enforcement official's spouse, child, or parent or any other blood relative who lives in the same residence as the law enforcement official.

(a.5) "Law enforcement official" means a peace officer as described in section 16-2.5-101, C.R.S., a judge as defined by section 18-8-615 (3), or a prosecutor, as defined in section 18-8-616 (3).

(a.9) "Participant in the address confidentiality program" means an individual accepted into the address confidentiality program in accordance with part 21 of article 30 of title 24, C.R.S.

(b) "Personal information" means the home address, home telephone number, personal mobile telephone number, pager number, personal e-mail address, or a personal photograph of a law enforcement official or participant in the address confidentiality program; or directions to the home of a law enforcement official or participant in the address confidentiality program; or photographs of the home or vehicle of a law enforcement official or participant in the address confidentiality program.

(2) It is unlawful for a person to knowingly make available on the internet personal information about a law enforcement official or the official's immediate family member, if the dissemination of the personal information poses an imminent and serious threat to the law enforcement official's safety or the safety of the law enforcement official's immediate family and the person making the information available on the internet knows or reasonably should know of the imminent and serious threat.

(2.5) An address confidentiality program participant may submit a written request to a state or local government official and follow the process in section 24-30-2108, C.R.S., including the presentation of a valid address confidentiality program authorization card. If a state or local government official has received the above information, then the state or local government official shall not knowingly make available on the internet personal information about such participant in the address confidentiality program or the actual address, as defined in section 24-30-2103 (1), C.R.S., of such participant in the address confidentiality program.

(3) A violation of subsection (2) of this section is a class 1 misdemeanor.



§ 18-9-314. Interference with lawful distribution of newspapers - definitions

(1) A person commits the offense of interference with lawful distribution of newspapers when that person obtains or exerts unauthorized control over more than five copies of an edition of a newspaper from a newspaper distribution container owned or leased by the newspaper publisher with the intent to prevent other individuals from reading that edition of the newspaper. Control is unauthorized if there is a notice on the newspaper or on the newspaper distribution container that possession of more than five copies with intent to prevent other individuals from reading that edition of the newspaper is illegal.

(2) Interference with lawful distribution of newspapers is an unclassified misdemeanor and shall be punished by a fine of:

(a) Up to one thousand dollars if the number of newspapers involved was one hundred or fewer or the number of newspapers involved was not determined;

(b) Up to two thousand five hundred dollars if the number of newspapers involved was more than one hundred and fewer than five hundred;

(c) Up to five thousand dollars if the number of newspapers involved was five hundred or more.

(3) As used in this section:

(a) "Edition of a newspaper" means a single press run of a newspaper.

(b) "Newspaper" means a periodical that includes news, editorials, opinion, features, or other matters of public interest distributed on a complimentary basis. "Newspaper" includes any student periodical distributed at any institution of higher education.

(c) "Periodical" means a publication produced on a regular interval.

(4) Notwithstanding any other remedies provided under this section, the newspaper publisher who is the victim of interference with lawful distribution of newspapers, an advertiser who placed an advertisement in the newspaper, or a newspaper reader who regularly reads the newspaper shall have a private civil right of action as provided in section 13-21-123, C.R.S., against the person or persons who acted in violation of subsection (1) of this section.

(5) This section shall not apply to a person who, with the authority or permission of the person who possesses real or personal property, removes or disposes of newspapers that have been deposited in or left on that property without the authority or permission of the person who possesses the real or personal property.









Article 10 - Gambling

§ 18-10-101. Legislative declaration - construction

(1) It is declared to be the policy of the general assembly, recognizing the close relationship between professional gambling and other organized crime, to restrain all persons from seeking profit from gambling activities in this state; to restrain all persons from patronizing such activities when conducted for the profit of any person; to safeguard the public against the evils induced by common gamblers and common gambling houses; and at the same time to preserve the freedom of the press and to avoid restricting participation by individuals in sport and social pastimes which are not for profit, do not affect the public, and do not breach the peace.

(2) All the provisions of this article shall be liberally construed to achieve these ends and administered and enforced with a view to carrying out the declaration of policy stated in subsection (1) of this section.



§ 18-10-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Gain" means the direct realization of winnings; "profit" means any other realized or unrealized benefit, direct or indirect, including without limitation benefits from proprietorship, management, or unequal advantage in a series of transactions.

(2) "Gambling" means risking any money, credit, deposit, or other thing of value for gain contingent in whole or in part upon lot, chance, the operation of a gambling device, or the happening or outcome of an event, including a sporting event, over which the person taking a risk has no control, but does not include:

(a) Bona fide contests of skill, speed, strength, or endurance in which awards are made only to entrants or the owners of entries;

(b) Bona fide business transactions which are valid under the law of contracts;

(c) Other acts or transactions now or hereafter expressly authorized by law;

(d) Any game, wager, or transaction which is incidental to a bona fide social relationship, is participated in by natural persons only, and in which no person is participating, directly or indirectly, in professional gambling; or

(e) Repealed.

(f) Any use of or transaction involving a crane game, as defined in section 12-47.1-103 (5.5), C.R.S.

(3) "Gambling device" means any device, machine, paraphernalia, or equipment that is used or usable in the playing phases of any professional gambling activity, whether that activity consists of gambling between persons or gambling by a person involving the playing of a machine; except that the term does not include a crane game, as defined in section 12-47.1-103 (5.5), C.R.S.

(4) "Gambling information" means a communication with respect to any wager made in the course of, and any information intended to be used for, professional gambling. In the application of this definition the following shall be presumed to be intended for use in professional gambling: Information as to wagers, betting odds, or changes in betting odds. Legitimate news reporting of an event for public dissemination is not gambling information within the meaning of this article.

(5) "Gambling premises" means any building, room, enclosure, vehicle, vessel, or other place, whether open or enclosed, used or intended to be used for professional gambling. In the application of this definition, any place where a gambling device is found is presumed to be intended to be used for professional gambling.

(6) "Gambling proceeds" means all money or other things of value at stake or displayed in or in connection with professional gambling.

(7) "Gambling record" means any record, receipt, ticket, certificate, token, slip, or notation given, made, used, or intended to be used in connection with professional gambling.

(8) "Professional gambling" means:

(a) Aiding or inducing another to engage in gambling, with the intent to derive a profit therefrom; or

(b) Participating in gambling and having, other than by virtue of skill or luck, a lesser chance of losing or a greater chance of winning than one or more of the other participants.

(9) "Repeating gambling offender" means any person who is convicted of an offense under section 18-10-103 (2) or sections 18-10-105 to 18-10-107 or sections 12-47.1-809 to 12-47.1-811 or 12-47.1-818 to 12-47.1-832 or 12-47.1-839, C.R.S., or sections 18-20-103 to 18-20-114 within five years after a previous misdemeanor conviction under these sections or a former statute prohibiting gambling activities, or at any time after a previous felony conviction under any of the mentioned sections. A conviction in any jurisdiction of the United States of an offense which, if committed in this state, would be professional gambling shall warrant a prosecution in this state as a repeating gambling offender.

(10) "Vintage slot machine" means any model slot machine, as defined in section 12-47.1-103 (26), C.R.S., that was introduced on the market prior to January 1, 1984.



§ 18-10-103. Gambling - professional gambling - offenses

(1) A person who engages in gambling commits a class 1 petty offense.

(2) A person who engages in professional gambling commits a class 1 misdemeanor. If he is a repeating gambling offender, it is a class 5 felony.



§ 18-10-104. Gambling devices - gambling records - gambling proceeds

(1) Except as provided in subsection (2) of this section, all gambling devices, gambling records, and gambling proceeds are subject to seizure by any peace officer and may be confiscated and destroyed by order of a court acquiring jurisdiction. Gambling proceeds shall be forfeited to the state and shall be transmitted by court order to the general fund of the state.

(2) If a gambling device is a vintage slot machine and is not operated for gambling purposes for profit or for business purposes, it shall not be confiscated or destroyed pursuant to subsection (1) of this section. If a gambling device is confiscated and the owner shows that such gambling device is a vintage slot machine and is not used for gambling purposes, the court acquiring jurisdiction shall order such vintage slot machine returned to the person from whom it was confiscated.



§ 18-10-105. Possession of a gambling device or record

(1) Except as provided in subsection (1.5) of this section, a person who owns, manufactures, sells, transports, possesses, or engages in any transaction designed to affect the ownership, custody, or use of a gambling device or gambling record, knowing that it is to be used in professional gambling, commits possession of a gambling device or record.

(1.5) The sale, transportation, manufacture, and remanufacture of gambling devices, including the acquisition of essential parts therefor and the assembly of such parts, is permitted if such devices are sold, transported, manufactured, and remanufactured only for transportation in interstate or foreign commerce when such transportation is not prohibited by any applicable foreign, state, or federal law. Storage of gambling devices is also permitted but only for purposes of manufacturing, remanufacturing, and transporting such devices in interstate or foreign commerce when their transportation is not prohibited. Such activities may be conducted only by persons who have registered with the United States government pursuant to the provisions of chapter 24 of Title XV of the United States Code, as amended. Such gambling devices shall not be openly displayed, except to legal buyers, or sold for use in Colorado regardless of where purchased, nor manufactured, remanufactured, or stored for purposes of manufacture, remanufacture, and transportation in violation of any applicable state or federal law. For purposes of this subsection (1.5), "legal buyer" means a buyer who resides in another state or country which does not restrict the possession of the specific gambling device in question.

(2) Possession of a gambling device or record or violation of subsection (1.5) of this section is a class 2 misdemeanor. If the offender is a repeating gambling offender, it is a class 6 felony.



§ 18-10-106. Gambling information

(1) Whoever knowingly transmits or receives gambling information by telephone, telegraph, radio, semaphore, or other means or knowingly installs or maintains equipment for the transmission or receipt of gambling information commits a class 3 misdemeanor. If the offender is a repeating gambling offender, it is a class 6 felony.

(2) Facilities and equipment furnished by a public utility in the regular course of business, and which remain the property of the utility while so furnished, shall not be seized except in connection with an alleged violation of this article by the public utility and shall be forfeited only upon conviction of the public utility therefor.



§ 18-10-107. Gambling premises

(1) Whoever as owner, lessee, agent, employee, operator, or occupant knowingly maintains, aids, or permits the maintaining of gambling premises commits maintaining gambling premises.

(2) All gambling premises are common nuisances which shall be subject to abatement as provided by law.

(3) Maintaining gambling premises is a class 3 misdemeanor. If the offender is a repeating gambling offender, it is a class 6 felony.



§ 18-10-108. Exceptions

Nothing contained in this article shall be construed to modify, amend, or otherwise affect the validity of any provisions contained in articles 9, 47.1, and 60 of title 12, C.R.S.






Article 10.5 - Simulated Gambling Devices

§ 18-10.5-101. Legislative declaration

(1) The general assembly finds, determines, and declares that:

(a) Recently, certain individuals and companies have developed electronic machines, systems, and devices to enable gambling through pretextual sweepstakes relationships predicated on the sale of internet services, telephone cards, and other products at business locations that are or may be commonly known as internet sweepstakes cafes. These machines, systems, and devices, as more fully described in this article, appear designed to evade the existing constitutional and statutory regulations on gambling activity in Colorado and therefore are declared to be contrary to the public policy of this state.

(b) The gambling occurring at internet sweepstakes cafes has none of the protections that are afforded to players at legal gaming sites in Colorado. This absence of uniform regulation and ongoing, governmental oversight presents a danger to consumers throughout the state of Colorado. These sites comply with none of the regulatory requirements, such as surveillance and tracking of wagers and payouts, to assure consumers that gambling is being conducted fairly and honestly. The general assembly finds that these dangers are profound, putting at risk the financial resources of vulnerable persons and customers who are used to wagering based on clear regulatory standards and who have official lines of authority to which they may appeal when there are questionable or illegal practices used by a licensed gaming operator.

(c) The proliferation of internet sweepstakes cafes presents an increasing risk to consumers, particularly as these sweepstakes cafes have spread to sites throughout the state and are capable of operating without facing adverse consequences for their illegal, unfair, or unregulated acts;

(d) The diversion of consumer dollars to these untaxed gambling activities not only presents the opportunity for theft but also undermines state and local programs that are funded by revenue derived from legalized gambling, including parks and recreation, historic preservation, and the state's general fund;

(e) There is no adequate local or federal regulation of internet sweepstakes cafes, and the ability of the owners of those facilities to operate in any community in the state or to move their operations from one part of the state to another without notifying any regulatory body makes this an issue of statewide concern, appropriate for action by the general assembly;

(f) The voters of Colorado have carefully chosen the forms of gambling to which to give their approval and the conditions under which those forms of gambling may be conducted. At no time has the question of legalization of internet sweepstakes cafes been presented to the voters of this state. Without a vote of the people, the state of Colorado cannot permit the operation of unauthorized, unregulated, and unsupervised gambling or lotteries in violation of section 2 or 9 of article XVIII of the Colorado constitution.



§ 18-10.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Electronic gaming machine" means an electrically or electronically operated machine or device that is used by a sweepstakes entrant and that displays the results of a game entry or game outcome to a participant on a screen or other mechanism at a business location, including a private club, that is owned, leased, or otherwise possessed, in whole or in part, by a person conducting the sweepstakes or by that person's partners, affiliates, subsidiaries, agents, or contractors. The term includes a machine or device that:

(a) Uses a simulated game terminal as a representation of the prizes associated with the results of the sweepstakes entries;

(b) Uses software that simulates a game that influences or determines the winning or value of the prize, or appears to influence or determine the winning or value of the prize;

(c) Selects prizes from a predetermined, finite pool of entries;

(d) Uses a mechanism that reveals the content of a predetermined sweepstakes entry;

(e) Predetermines the prize results and stores those results for delivery when the sweepstakes entry is revealed;

(f) Uses software to create a game result;

(g) Requires a deposit of any currency or token or the use of any credit card, debit card, prepaid card, or other method of payment to activate the machine or device;

(h) Requires direct payment into the machine or device or remote activation of the machine or device upon payment to the person offering the sweepstakes game;

(i) Requires the purchase of a related product at additional cost in order to participate in the sweepstakes game or makes a related product available for no cost but under restrictive conditions;

(j) Reveals a sweepstakes prize incrementally even though the progress of the images on the screen does not influence whether a prize is awarded or the value of any prize awarded; or

(k) Determines and associates the prize with an entry or entries at the time the sweepstakes is entered.

(2) "Enter" or "entry" means the act or process by which a person becomes eligible to receive a prize offered in a sweepstakes.

(3) "Entrant" means a person who is or seeks to become eligible to receive a prize offered in a sweepstakes.

(4) "Local jurisdiction" means a town, city, city and county, or the unincorporated area of a county.

(5) "Prize" means a gift, award, gratuity, good, service, credit, or anything of value that may be transferred to a person, whether or not possession of the prize is actually transferred or placed on an account or other record as evidence of the intent to transfer the prize. "Prize" does not include free or additional play or any intangible or virtual award that cannot be converted into money, goods, or services.

(6) "Simulated gambling device" means a mechanically or electronically operated machine, network, system, program, or device that is used by an entrant and that displays simulated gambling displays on a screen or other mechanism at a business location, including a private club, that is owned, leased, or otherwise possessed, in whole or in part, by a person conducting the game or by that person's partners, affiliates, subsidiaries, agents, or contractors. The term includes:

(a) A video poker game or any other kind of video card game;

(b) A video bingo game;

(c) A video craps game;

(d) A video keno game;

(e) A video lotto game;

(f) A video roulette game;

(g) A pot-of-gold;

(h) An eight-liner;

(i) A video game based on or involving the random or chance matching of different pictures, words, numbers, or symbols;

(j) An electronic gaming machine, including a personal computer of any size or configuration that performs any of the functions of an electronic gaming machine;

(k) A slot machine; and

(l) A device that functions as, or simulates the play of, a slot machine.

(7) "Sweepstakes" means any game, advertising scheme or plan, or other promotion that, with or without payment of any consideration, allows a person to enter to win or become eligible to receive a prize.



§ 18-10.5-103. Prohibition - penalties - exemptions

(1) A person commits unlawful offering of a simulated gambling device if the person offers, facilitates, contracts for, or otherwise makes available to or for members of the public or members of an organization or club any simulated gambling device where:

(a) The payment of consideration is required or permitted for use of the device, for admission to premises on which the device is located, or for the purchase of any product or service associated with access to or use of the device; and

(b) As a consequence of, in connection with, or after the play of the simulated gambling device, an award of a prize is expressly or implicitly made to a person using the device.

(2) Unlawful offering of a simulated gambling device is a class 3 misdemeanor.

(3) Without regard to any penalty imposed under subsection (2) of this section, the attorney general and each district attorney may apply to the district court of a district in which a person who violates subsection (1) of this section is located, advertises for entrants, or does business for appropriate additional relief, including:

(a) Injunctive relief, including a temporary restraining order or preliminary or permanent injunction, to restrain and enjoin violations of this section;

(b) Damages, up to and including three times the total dollar amount of business transacted or facilitated by any person who violates subsection (1) of this section, payable to the local jurisdiction in which the person is located, advertises for entrants, or does business; and

(c) Other relief the district court deems appropriate.

(4) A person who suffers any ascertainable loss of money or of any tangible or intangible personal property as a result of a violation of this section and who also holds a license to offer gambling services under Colorado law may apply to the district court of any district where the person who violates subsection (1) of this section is or was located, advertises for entrants, or does business for appropriate additional relief, including:

(a) Injunctive relief, including a temporary restraining order or preliminary or permanent injunction, to restrain and enjoin violations of this section;

(b) Damages up to and including three times the actual damages sustained as a result of violations of this section;

(c) Reasonable attorney fees and costs; and

(d) Other relief the district court deems appropriate.

(5) The court may award reasonable attorney fees and costs to a defendant for any action filed pursuant to subsection (4) of this section that was substantially groundless, frivolous, or vexatious.

(6) A criminal conviction against a named defendant under subsection (2) of this section is prima facie evidence of the liability of that named defendant in an action brought under subsection (3) or (4) of this section.

(7) A civil action under this section must be filed within one year after the act or transaction giving rise to the cause of action.

(8) Conducting or assisting in the conduct of gaming wagering activities and live or simulcast racing and parimutuel wagering activities otherwise authorized by Colorado law is not a violation of this section.

(9) Nothing in this section:

(a) Prohibits, limits, or otherwise affects any purchase, sale, exchange, or other transaction related to stocks, bonds, futures, options, commodities, or other similar instruments or transactions occurring on a stock or commodities exchange, brokerage house, or similar entity; or

(b) Limits or alters the application of the requirements for sweepstakes, contests, and similar activities that are otherwise established under the laws of this state.

(10) The provision of internet or other online access, transmission, routing, storage, or other communication-related services or website design, development, storage, maintenance, billing, advertising, hypertext linking, transaction processing, or other site-related services by a telephone company, internet service provider, software developer or licensor, or other party providing similar services to customers in the normal course of its business does not violate this section even if those customers use the services to conduct a prohibited game, contest, lottery, or other activity in violation of this article; except that this subsection (10) does not exempt from criminal prosecution or civil liability a software developer, licensor, or other party whose primary purpose in providing such service is to support the offering of simulated gambling devices.






Article 11 - Offenses Involving Disloyalty

Part 1 - Treason and Related Offenses

§ 18-11-101. Treason

(1) A person commits treason if he levies war against the state of Colorado or adheres to its enemies, giving them aid and comfort. No person shall be convicted of treason unless upon the testimony of two witnesses to the same overt act or upon confession in open court.

(2) Treason is a class 1 felony.



§ 18-11-102. Insurrection

(1) Any person who, with the intent by force of arms to obstruct, retard, or resist the execution of any law of this state, engages, cooperates, or participates with any armed force or with an armed force invades any portion of this state commits insurrection.

(2) Insurrection is a class 5 felony.






Part 2 - Anarchy - Sedition

§ 18-11-201. Advocating overthrow of government

(1) Every person who, in this state, either orally or by writing, printing, exhibiting, or circulating written or printed words or pictures, or otherwise, shall advocate, teach, incite, propose, aid, abet, encourage, or advise resistance by physical force to, or the destruction or overthrow by physical force of, constituted government in general, or of the government or laws of the United States, or of this state, under circumstances constituting a clear and present danger that violent action will result therefrom, commits sedition.

(2) Sedition is a class 5 felony.



§ 18-11-202. Inciting destruction of life or property

Every person who, in this state, either orally or by writing, printing, exhibiting, or circulating written or printed words or pictures, shall advocate, teach, incite, propose, aid, abet, encourage, or advise the unlawful injury or destruction of private or public property by the use of physical force, violence, or bodily injury, or the unlawful injury by the use of physical force or violence of any person, or the unlawful taking of human life, as a policy or course of conduct, under circumstances constituting a clear and present danger that violent action will result therefrom, commits a class 6 felony.



§ 18-11-203. Membership in anarchistic and seditious associations

(1) Any association, organization, society, or corporation, one of whose purposes or professed purposes is to bring about any governmental, social, industrial, or economic change in this state or in the United States by the use of sabotage, terrorism, physical force, violence, or bodily injury, or which teaches, advocates, advises, or defends the use of sabotage, terrorism, physical force, violence, or bodily injury to person or property, or threats of such injury, to accomplish such change, and which shall, by any such means, prosecute or pursue such purpose or professed purpose is declared to be anarchistic and seditious in character and to be an unlawful association.

(2) Any person who, in this state, shall act or profess to act as an officer of any such unlawful association, or shall speak, write, or publish as a representative or professed representative of any such unlawful association, or, knowing the purpose, teachings, and doctrine of such association, shall become or continue to be a member thereof or contribute dues, money, or other things of value to it or to anyone for it commits a class 5 felony.



§ 18-11-204. Mutilation - contempt of flag - penalty

(1) It is unlawful for any person to mutilate, deface, defile, trample upon, burn, cut, or tear any flag in public:

(a) With intent to cast contempt or ridicule upon the flag; or

(b) With intent to outrage the sensibilities of persons liable to observe or discover the action or its results; or

(c) With intent to cause a breach of the peace or incitement to riot; or

(d) Under such circumstances that it may cause a breach of the peace or incitement to riot.

(2) "Flag", as used in this section, means any flag, ensign, banner, standard, colors, or replica or representation thereof which is an official or commonly recognized symbol of the United States of America or the state of Colorado.

(3) Any person violating the provisions of this section commits a class 3 misdemeanor.



§ 18-11-205. Unlawful to display flag - exceptions

(1) Any person who displays any flag other than the flag of the United States of America or the state of Colorado or any of its subdivisions, agencies, or institutions on a permanent flagstaff located on a state, county, municipal, or other public building or on its grounds within this state commits a class 1 petty offense.

(2) (Deleted by amendment, L. 2007, p. 423, § 1, effective August 3, 2007.)

(3) "Flag", as used in this section, means any flag, ensign, banner, standard, colors, or replica or representation thereof which is an official or commonly recognized symbol of a particular nation, state, movement, cause, or organization.

(4) (a) This section does not apply to:

(I) The display of the flag of the United Nations or the flag of a foreign nation displayed to identify persons officially representing such foreign nation or the property or premises of the person or nation;

(II) The display of an appropriate flag upon ceremonial or commemorative occasions proclaimed by the president of the United States, the governor of the state of Colorado, the board of county commissioners of any county, or the mayor or other chief executive officer of a city or town within this state;

(III) The display of the flag of any adjacent state with the flag of the state of Colorado at the ports of entry weigh stations, in recognition of the joint state port operation; or

(IV) (Deleted by amendment, L. 2007, p. 423, § 1, effective August 3, 2007.)

(V) The display of a prisoners of war and missing in action flag or other appropriate veteran commemorative, United States or state armed forces, or military commemorative flag when displayed in accordance with 4 U.S.C. sec. 7;

(VI) The display of flags of foreign nations for special, occasional, ceremonial purposes when displayed in accordance with 4 U.S.C. sec. 7; or

(VII) The display of a flag for educational, cultural, or historical purposes with the prior permission of the chief administrative officer of the state, county, municipal, or other public building or grounds.

(b) This subsection (4) shall be an affirmative defense.









Article 12 - Offenses Relating to Firearms and Weapons

Part 1 - Firearms and Weapons - General

§ 18-12-101. Definitions - peace officer affirmative defense

(1) As used in this article 12, unless the context otherwise requires:

(a) "Adult" means any person eighteen years of age or older.

(a.3) "Ballistic knife" means any knife that has a blade which is forcefully projected from the handle by means of a spring-loaded device or explosive charge.

(a.5) "Blackjack" includes any billy, sand club, sandbag, or other hand-operated striking weapon consisting, at the striking end, of an encased piece of lead or other heavy substance and, at the handle end, a strap or springy shaft which increases the force of impact.

(b) "Bomb" means any explosive or incendiary device or molotov cocktail as defined in section 9-7-103, C.R.S., or any chemical device which causes or can cause an explosion, which is not specifically designed for lawful and legitimate use in the hands of its possessor.

(b.5) "Bureau" means the Colorado bureau of investigation created in section 24-33.5-401, C.R.S.

(c) "Firearm silencer" means any instrument, attachment, weapon, or appliance for causing the firing of any gun, revolver, pistol, or other firearm to be silent or intended to lessen or muffle the noise of the firing of any such weapon.

(d) "Gas gun" means a device designed for projecting gas-filled projectiles which release their contents after having been projected from the device and includes projectiles designed for use in such a device.

(e) Repealed.

(e.5) "Handgun" means a pistol, revolver, or other firearm of any description, loaded or unloaded, from which any shot, bullet, or other missile can be discharged, the length of the barrel of which, not including any revolving, detachable, or magazine breech, does not exceed twelve inches.

(e.7) "Juvenile" means any person under the age of eighteen years.

(f) "Knife" means any dagger, dirk, knife, or stiletto with a blade over three and one-half inches in length, or any other dangerous instrument capable of inflicting cutting, stabbing, or tearing wounds, but does not include a hunting or fishing knife carried for sports use. The issue that a knife is a hunting or fishing knife must be raised as an affirmative defense.

(g) "Machine gun" means any firearm, whatever its size and usual designation, that shoots automatically more than one shot, without manual reloading, by a single function of the trigger.

(h) "Short rifle" means a rifle having a barrel less than sixteen inches long or an overall length of less than twenty-six inches.

(i) "Short shotgun" means a shotgun having a barrel or barrels less than eighteen inches long or an overall length of less than twenty-six inches.

(i.5) "Stun gun" means a device capable of temporarily immobilizing a person by the infliction of an electrical charge.

(j) Repealed.

(2) It shall be an affirmative defense to any provision of this article that the act was committed by a peace officer in the lawful discharge of his duties.



§ 18-12-102. Possessing a dangerous or illegal weapon - affirmative defense

(1) As used in this section, the term "dangerous weapon" means a firearm silencer, machine gun, short shotgun, short rifle, or ballistic knife.

(2) As used in this section, the term "illegal weapon" means a blackjack, gas gun, or metallic knuckles.

(3) A person who knowingly possesses a dangerous weapon commits a class 5 felony. Each subsequent violation of this subsection (3) by the same person shall be a class 4 felony.

(4) A person who knowingly possesses an illegal weapon commits a class 1 misdemeanor.

(5) It shall be an affirmative defense to the charge of possessing a dangerous weapon, or to the charge of possessing an illegal weapon, that the person so accused was a peace officer or member of the armed forces of the United States or Colorado National Guard acting in the lawful discharge of his duties, or that said person has a valid permit and license for possession of such weapon.



§ 18-12-103. Possession of a defaced firearm

A person commits a class 1 misdemeanor if he knowingly and unlawfully possesses a firearm, the manufacturer's serial number of which, or other distinguishing number or identification mark, has been removed, defaced, altered, or destroyed, except by normal wear and tear.



§ 18-12-103.5. Defaced firearms - contraband - destruction

(1) After a judgment of conviction under section 18-12-103 or 18-12-104 has become final, any defaced firearm upon which the judgment was based shall be deemed to be contraband, the possession of which is contrary to the public peace, health, and safety.

(2) Defaced firearms that are deemed to be contraband shall be placed in the possession of the bureau or of a local law enforcement agency designated by the bureau and shall be destroyed or rendered permanently inoperable.



§ 18-12-104. Defacing a firearm

A person commits a class 1 misdemeanor if such person knowingly removes, defaces, covers, alters, or destroys the manufacturer's serial number or any other distinguishing number or identification mark of a firearm.



§ 18-12-105. Unlawfully carrying a concealed weapon - unlawful possession of weapons

(1) A person commits a class 2 misdemeanor if such person knowingly and unlawfully:

(a) Carries a knife concealed on or about his or her person; or

(b) Carries a firearm concealed on or about his or her person; or

(c) Without legal authority, carries, brings, or has in such person's possession a firearm or any explosive, incendiary, or other dangerous device on the property of or within any building in which the chambers, galleries, or offices of the general assembly, or either house thereof, are located, or in which a legislative hearing or meeting is being or is to be conducted, or in which the official office of any member, officer, or employee of the general assembly is located.

(d) (Deleted by amendment, L. 93, p. 964, § 1, effective July 1, 1993.)

(2) It shall not be an offense if the defendant was:

(a) A person in his or her own dwelling or place of business or on property owned or under his or her control at the time of the act of carrying; or

(b) A person in a private automobile or other private means of conveyance who carries a weapon for lawful protection of such person's or another's person or property while traveling; or

(c) A person who, at the time of carrying a concealed weapon, held a valid written permit to carry a concealed weapon issued pursuant to section 18-12-105.1, as it existed prior to its repeal, or, if the weapon involved was a handgun, held a valid permit to carry a concealed handgun or a temporary emergency permit issued pursuant to part 2 of this article; except that it shall be an offense under this section if the person was carrying a concealed handgun in violation of the provisions of section 18-12-214; or

(d) A peace officer, as described in section 16-2.5-101, C.R.S., when carrying a weapon in conformance with the policy of the employing agency as provided in section 16-2.5-101 (2), C.R.S.; or

(e) (Deleted by amendment, L. 2003, p. 1624, § 46, effective August 6, 2003.)

(f) A United States probation officer or a United States pretrial services officer while on duty and serving in the state of Colorado under the authority of rules and regulations promulgated by the judicial conference of the United States.



§ 18-12-105.5. Unlawfully carrying a weapon - unlawful possession of weapons - school, college, or university grounds

(1) A person commits a class 6 felony if such person knowingly and unlawfully and without legal authority carries, brings, or has in such person's possession a deadly weapon as defined in section 18-1-901 (3)(e) in or on the real estate and all improvements erected thereon of any public or private elementary, middle, junior high, high, or vocational school or any public or private college, university, or seminary, except for the purpose of presenting an authorized public demonstration or exhibition pursuant to instruction in conjunction with an organized school or class, for the purpose of carrying out the necessary duties and functions of an employee of an educational institution that require the use of a deadly weapon, or for the purpose of participation in an authorized extracurricular activity or on an athletic team.

(2) (Deleted by amendment, L. 2000, p. 709, § 45, effective July 1, 2000.)

(3) It shall not be an offense under this section if:

(a) The weapon is unloaded and remains inside a motor vehicle while upon the real estate of any public or private college, university, or seminary; or

(b) The person is in that person's own dwelling or place of business or on property owned or under that person's control at the time of the act of carrying; or

(c) The person is in a private automobile or other private means of conveyance and is carrying a weapon for lawful protection of that person's or another's person or property while traveling; or

(d) The person, at the time of carrying a concealed weapon, held a valid written permit to carry a concealed weapon issued pursuant to section 18-12-105.1, as said section existed prior to its repeal; except that it shall be an offense under this section if the person was carrying a concealed handgun in violation of the provisions of section 18-12-214 (3); or

(d.5) The weapon involved was a handgun and the person held a valid permit to carry a concealed handgun or a temporary emergency permit issued pursuant to part 2 of this article; except that it shall be an offense under this section if the person was carrying a concealed handgun in violation of the provisions of section 18-12-214 (3); or

(e) The person is a school resource officer, as defined in section 22-32-109.1 (1)(g.5), C.R.S., or a peace officer, as described in section 16-2.5-101, C.R.S., when carrying a weapon in conformance with the policy of the employing agency as provided in section 16-2.5-101 (2), C.R.S.; or

(f) and (g) (Deleted by amendment, L. 2003, p. 1626, § 51, effective August 6, 2003.)

(h) The person has possession of the weapon for use in an educational program approved by a school which program includes, but shall not be limited to, any course designed for the repair or maintenance of weapons.



§ 18-12-105.6. Limitation on local ordinances regarding firearms in private vehicles

(1) The general assembly hereby finds that:

(a) A person carrying a weapon in a private automobile or other private means of conveyance for hunting or for lawful protection of such person's or another's person or property, as permitted in sections 18-12-105 (2)(b) and 18-12-105.5 (3)(c), may tend to travel within a county, city and county, or municipal jurisdiction or in or through different county, city and county, and municipal jurisdictions, en route to the person's destination;

(b) Inconsistent laws exist in local jurisdictions with regard to the circumstances under which weapons may be carried in automobiles and other private means of conveyance;

(c) This inconsistency creates a confusing patchwork of laws that unfairly subjects a person who lawfully travels with a weapon to criminal penalties because he or she travels within a jurisdiction or into or through another jurisdiction;

(d) This inconsistency places citizens in the position of not knowing when they may be violating local laws while traveling within a jurisdiction or in, through, or between different jurisdictions, and therefore being unable to avoid committing a crime.

(2) (a) Based on the findings specified in subsection (1) of this section, the general assembly concludes that the carrying of weapons in private automobiles or other private means of conveyance for hunting or for lawful protection of a person's or another's person or property while traveling into, through, or within, a municipal, county, or city and county jurisdiction, regardless of the number of times the person stops in a jurisdiction, is a matter of statewide concern and is not an offense.

(b) Notwithstanding any other provision of law, no municipality, county, or city and county shall have the authority to enact or enforce any ordinance or resolution that would restrict a person's ability to travel with a weapon in a private automobile or other private means of conveyance for hunting or for lawful protection of a person's or another's person or property while traveling into, through, or within, a municipal, county, or city and county jurisdiction, regardless of the number of times the person stops in a jurisdiction.



§ 18-12-106. Prohibited use of weapons

(1) A person commits a class 2 misdemeanor if:

(a) He knowingly and unlawfully aims a firearm at another person; or

(b) Recklessly or with criminal negligence he discharges a firearm or shoots a bow and arrow; or

(c) He knowingly sets a loaded gun, trap, or device designed to cause an explosion upon being tripped or approached, and leaves it unattended by a competent person immediately present; or

(d) The person has in his or her possession a firearm while the person is under the influence of intoxicating liquor or of a controlled substance, as defined in section 18-18-102 (5). Possession of a permit issued under section 18-12-105.1, as it existed prior to its repeal, or possession of a permit or a temporary emergency permit issued pursuant to part 2 of this article is no defense to a violation of this subsection (1).

(e) He knowingly aims, swings, or throws a throwing star or nunchaku as defined in this paragraph (e) at another person, or he knowingly possesses a throwing star or nunchaku in a public place except for the purpose of presenting an authorized public demonstration or exhibition or pursuant to instruction in conjunction with an organized school or class. When transporting throwing stars or nunchaku for a public demonstration or exhibition or for a school or class, they shall be transported in a closed, nonaccessible container. For purposes of this paragraph (e), "nunchaku" means an instrument consisting of two sticks, clubs, bars, or rods to be used as handles, connected by a rope, cord, wire, or chain, which is in the design of a weapon used in connection with the practice of a system of self-defense, and "throwing star" means a disk having sharp radiating points or any disk-shaped bladed object which is hand-held and thrown and which is in the design of a weapon used in connection with the practice of a system of self-defense.



§ 18-12-106.5. Use of stun guns

A person commits a class 5 felony if he knowingly and unlawfully uses a stun gun in the commission of a criminal offense.



§ 18-12-107. Penalty for second offense

Any person who has within five years previously been convicted of a violation under section 18-12-103, 18-12-105, or 18-12-106 shall, upon conviction for a second or subsequent offense under the same section, be guilty of a class 5 felony.



§ 18-12-107.5. Illegal discharge of a firearm - penalty

(1) Any person who knowingly or recklessly discharges a firearm into any dwelling or any other building or occupied structure, or into any motor vehicle occupied by any person, commits the offense of illegal discharge of a firearm.

(2) It shall not be an offense under this section if the person who discharges a firearm in violation of subsection (1) of this section is a peace officer as described in section 16-2.5-101, C.R.S., acting within the scope of such officer's authority and in the performance of such officer's duties.

(3) Illegal discharge of a firearm is a class 5 felony.



§ 18-12-108. Possession of weapons by previous offenders

(1) A person commits the crime of possession of a weapon by a previous offender if the person knowingly possesses, uses, or carries upon his or her person a firearm as described in section 18-1-901 (3)(h) or any other weapon that is subject to the provisions of this article subsequent to the person's conviction for a felony, or subsequent to the person's conviction for attempt or conspiracy to commit a felony, under Colorado or any other state's law or under federal law.

(2) (a) Except as otherwise provided by paragraphs (b) and (c) of this subsection (2), a person commits a class 6 felony if the person violates subsection (1) of this section.

(b) A person commits a class 5 felony, as provided by section 18-12-102, if the person violates subsection (1) of this section and the weapon is a dangerous weapon, as defined in section 18-12-102 (1).

(c) A person commits a class 5 felony if the person violates subsection (1) of this section and the person's previous conviction was for burglary, arson, or any felony involving the use of force or the use of a deadly weapon and the violation of subsection (1) of this section occurs as follows:

(I) From the date of conviction to ten years after the date of conviction, if the person was not incarcerated; or

(II) From the date of conviction to ten years after the date of release from confinement, if such person was incarcerated or, if subject to supervision imposed as a result of conviction, ten years after the date of release from supervision.

(d) Any sentence imposed pursuant to this subsection (2) shall run consecutively with any prior sentences being served by the offender.

(3) A person commits the crime of possession of a weapon by a previous offender if the person knowingly possesses, uses, or carries upon his or her person a firearm as described in section 18-1-901 (3)(h) or any other weapon that is subject to the provisions of this article subsequent to the person's adjudication for an act which, if committed by an adult, would constitute a felony, or subsequent to the person's adjudication for attempt or conspiracy to commit a felony, under Colorado or any other state's law or under federal law.

(4) (a) Except as otherwise provided by paragraphs (b) and (c) of this subsection (4), a person commits a class 6 felony if the person violates subsection (3) of this section.

(b) A person commits a class 5 felony, as provided by section 18-12-102, if the person violates subsection (3) of this section and the weapon is a dangerous weapon, as defined in section 18-12-102 (1).

(c) A person commits a class 5 felony if the person commits the conduct described in subsection (3) of this section and the person's previous adjudication was based on an act that, if committed by an adult, would constitute burglary, arson, or any felony involving the use of force or the use of a deadly weapon and the violation of subsection (3) of this section occurs as follows:

(I) From the date of adjudication to ten years after the date of adjudication, if the person was not committed to the department of institutions, or on or after July 1, 1994, to the department of human services; or

(II) From the date of adjudication to ten years after the date of release from commitment, if such person was committed to the department of institutions, or on or after July 1, 1994, to the department of human services or, if subject to supervision imposed as a result of an adjudication, ten years after the date of release from supervision.

(d) Any sentence imposed pursuant to this subsection (4) shall run consecutively with any prior sentences being served by the offender.

(5) A second or subsequent offense under paragraphs (b) and (c) of subsection (2) and paragraphs (b) and (c) of subsection (4) of this section is a class 4 felony.

(6) (a) Upon the discharge of any inmate from the custody of the department of corrections, the department shall provide a written advisement to such inmate of the prohibited acts and penalties specified in this section. The written advisement, at a minimum, shall include the written statement specified in paragraph (c) of this subsection (6).

(b) Any written stipulation for deferred judgment and sentence entered into by a defendant pursuant to section 18-1.3-102 shall contain a written advisement of the prohibited acts and penalties specified in this section. The written advisement, at a minimum, shall include the written statement specified in paragraph (c) of this subsection (6).

(c) The written statement shall provide that:

(I) (A) A person commits the crime of possession of a weapon by a previous offender in violation of this section if the person knowingly possesses, uses, or carries upon his or her person a firearm as described in section 18-1-901 (3)(h), or any other weapon that is subject to the provisions of this title subsequent to the person's conviction for a felony, or subsequent to the person's conviction for attempt or conspiracy to commit a felony, or subsequent to the person's conviction for a misdemeanor crime of domestic violence as defined in 18 U.S.C. sec. 921 (a)(33)(A), or subsequent to the person's conviction for attempt or conspiracy to commit such misdemeanor crime of domestic violence; and

(B) For the purposes of this paragraph (c), "felony" means any felony under Colorado law, federal law, or the laws of any other state; and

(II) A violation of this section may result in a sentence of imprisonment or fine, or both.

(d) The act of providing the written advisement described in this subsection (6) or the failure to provide such advisement may not be used as a defense to any crime charged and may not provide any basis for collateral attack on, or for appellate relief concerning, any conviction.



§ 18-12-108.5. Possession of handguns by juveniles - prohibited - exceptions - penalty

(1) (a) Except as provided in this section, it is unlawful for any person who has not attained the age of eighteen years knowingly to have any handgun in such person's possession.

(b) Any person possessing any handgun in violation of paragraph (a) of this subsection (1) commits the offense of illegal possession of a handgun by a juvenile.

(c) (I) Illegal possession of a handgun by a juvenile is a class 2 misdemeanor.

(II) For any second or subsequent offense, illegal possession of a handgun by a juvenile is a class 5 felony.

(d) Any person under the age of eighteen years who is taken into custody by a law enforcement officer for an offense pursuant to this section shall be taken into temporary custody in the manner described in section 19-2-508, C.R.S.

(2) This section shall not apply to:

(a) Any person under the age of eighteen years who is:

(I) In attendance at a hunter's safety course or a firearms safety course; or

(II) Engaging in practice in the use of a firearm or target shooting at an established range authorized by the governing body of the jurisdiction in which such range is located or any other area where the discharge of a firearm is not prohibited; or

(III) Engaging in an organized competition involving the use of a firearm or participating in or practicing for a performance by an organized group under 501 (c)(3) as determined by the federal internal revenue service which uses firearms as a part of such performance; or

(IV) Hunting or trapping pursuant to a valid license issued to such person pursuant to article 4 of title 33, C.R.S.; or

(V) Traveling with any handgun in such person's possession being unloaded to or from any activity described in subparagraph (I), (II), (III), or (IV) of this paragraph (a);

(b) Any person under the age of eighteen years who is on real property under the control of such person's parent, legal guardian, or grandparent and who has the permission of such person's parent or legal guardian to possess a handgun;

(c) Any person under the age of eighteen years who is at such person's residence and who, with the permission of such person's parent or legal guardian, possesses a handgun for the purpose of exercising the rights contained in section 18-1-704 or section 18-1-704.5.

(3) For the purposes of subsection (2) of this section, a handgun is "loaded" if:

(a) There is a cartridge in the chamber of the handgun; or

(b) There is a cartridge in the cylinder of the handgun, if the handgun is a revolver; or

(c) The handgun, and the ammunition for such handgun, is carried on the person of a person under the age of eighteen years or is in such close proximity to such person that such person could readily gain access to the handgun and the ammunition and load the handgun.

(4) Repealed.



§ 18-12-108.7. Unlawfully providing or permitting a juvenile to possess a handgun - penalty - unlawfully providing a firearm other than a handgun to a juvenile - penalty

(1) (a) Any person who intentionally, knowingly, or recklessly provides a handgun with or without remuneration to any person under the age of eighteen years in violation of section 18-12-108.5 or any person who knows of such juvenile's conduct which violates section 18-12-108.5 and fails to make reasonable efforts to prevent such violation commits the crime of unlawfully providing a handgun to a juvenile or permitting a juvenile to possess a handgun.

(b) Unlawfully providing a handgun to a juvenile or permitting a juvenile to possess a handgun in violation of this subsection (1) is a class 4 felony.

(2) (a) Any person who intentionally, knowingly, or recklessly provides a handgun to a juvenile or permits a juvenile to possess a handgun, even though such person is aware of a substantial risk that such juvenile will use a handgun to commit a felony offense, or who, being aware of such substantial risk, fails to make reasonable efforts to prevent the commission of the offense, commits the crime of unlawfully providing or permitting a juvenile to possess a handgun. A person shall be deemed to have violated this paragraph (a) if such person provides a handgun to or permits the possession of a handgun by any juvenile who has been convicted of a crime of violence, as defined in section 18-1.3-406, or any juvenile who has been adjudicated a juvenile delinquent for an offense which would constitute a crime of violence, as defined in section 18-1.3-406, if such juvenile were an adult.

(b) Unlawfully providing a handgun to a juvenile or permitting a juvenile to possess a handgun in violation of this subsection (2) is a class 4 felony.

(3) With regard to firearms other than handguns, no person shall sell, rent, or transfer ownership or allow unsupervised possession of a firearm with or without remuneration to any juvenile without the consent of the juvenile's parent or legal guardian. Unlawfully providing a firearm other than a handgun to a juvenile in violation of this subsection (3) is a class 1 misdemeanor.

(4) It shall not be an offense under this section if a person believes that a juvenile will physically harm the person if the person attempts to disarm the juvenile or prevent the juvenile from committing a violation of section 18-12-108.5.



§ 18-12-109. Possession, use, or removal of explosives or incendiary devices - possession of components thereof - chemical, biological, and nuclear weapons - persons exempt - hoaxes

(1) As used in this section:

(a) (I) "Explosive or incendiary device" means:

(A) Dynamite and all other forms of high explosives, including, but not limited to, water gel, slurry, military C-4 (plastic explosives), blasting agents to include nitro-carbon-nitrate, and ammonium nitrate and fuel oil mixtures, cast primers and boosters, R.D.X., P.E.T.N., electric and nonelectric blasting caps, exploding cords commonly called detonating cord or det-cord or primacord, picric acid explosives, T.N.T. and T.N.T. mixtures, and nitroglycerin and nitroglycerin mixtures;

(B) Any explosive bomb, grenade, missile, or similar device; and

(C) Any incendiary bomb or grenade, fire bomb, or similar device, including any device, except kerosene lamps, which consists of or includes a breakable container including a flammable liquid or compound and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound and can be carried or thrown by one individual acting alone.

(II) "Explosive or incendiary device" shall not include rifle, pistol, or shotgun ammunition, or the components for handloading rifle, pistol, or shotgun ammunition.

(b) (I) "Explosive or incendiary parts" means any substances or materials or combinations thereof which have been prepared or altered for use in the creation of an explosive or incendiary device. Such substances or materials may include, but shall not be limited to, any:

(A) Timing device, clock, or watch which has been altered in such a manner as to be used as the arming device in an explosive;

(B) Pipe, end caps, or metal tubing which has been prepared for a pipe bomb;

(C) Mechanical timers, mechanical triggers, chemical time delays, electronic time delays, or commercially made or improvised items which, when used singly or in combination, may be used in the construction of a timing delay mechanism, booby trap, or activating mechanism for any explosive or incendiary device.

(II) "Explosive or incendiary parts" shall not include rifle, pistol, or shotgun ammunition, or the components for handloading rifle, pistol, or shotgun ammunition, or any signaling device customarily used in operation of railroad equipment.

(2) Any person who knowingly possesses, controls, manufactures, gives, mails, sends, or causes to be sent an explosive or incendiary device commits a class 4 felony.

(2.5) Any person who knowingly possesses, controls, manufacturers, gives, mails, sends, or causes to be sent a chemical, biological, or radiological weapon commits a class 3 felony.

(3) Subsection (2) of this section shall not apply to the following persons:

(a) A peace officer while acting in his official capacity transporting or otherwise handling explosives or incendiary devices;

(b) A member of the armed forces of the United States or Colorado National Guard while acting in his official capacity;

(c) An authorized employee of the office of active and inactive mines in the division of reclamation, mining, and safety while acting within the scope of his or her employment;

(d) A person possessing a valid permit issued under the provisions of article 7 of title 9, C.R.S., or an employee of such permittee acting within the scope of his employment;

(e) A person who is exempt from the necessity of possessing a permit under the provisions of section 9-7-106 (5), C.R.S., or an employee of such exempt person acting within the scope of his employment;

(f) A person or entity authorized to use chemical, biological, or radiological materials in their lawful business operations while using the chemical, biological, or radiological materials in the course of legitimate business activities. Authorized users shall include clinical, environmental, veterinary, agricultural, public health, or radiological laboratories and entities otherwise licensed to possess radiological materials.

(4) Any person who knowingly uses or causes to be used or gives, mails, sends, or causes to be sent an explosive or incendiary device or a chemical, biological, or radiological weapon or materials in the commission of or in an attempt to commit a felony commits a class 2 felony.

(5) Any person who removes or causes to be removed or carries away any explosive or incendiary device from the premises where said explosive or incendiary device is kept by the lawful user, vendor, transporter, or manufacturer thereof, without the consent or direction of the lawful possessor, commits a class 4 felony. A person convicted of this offense shall be subjected to a mandatory minimum sentence of two years in the department of corrections.

(5.5) Any person who removes or causes to be removed or carries away any chemical, biological, or radiological weapon from the premises where said chemical, biological, or radiological weapon is kept by the lawful user, vendor, transporter, or manufacturer thereof, without the consent or direction of the lawful possessor, commits a class 3 felony. A person convicted of this offense shall be subject to a mandatory minimum sentence of four years in the department of corrections.

(6) Any person who possesses any explosive or incendiary parts commits a class 4 felony.

(6.5) Any person who possesses any chemical weapon, biological weapon, or radiological weapon parts commits a class 3 felony.

(7) Any person who manufactures or possesses or who gives, mails, sends, or causes to be sent any false, facsimile, or hoax explosive or incendiary device or chemical, biological, or radiological weapon to another person or places any such purported explosive or incendiary device or chemical, biological, or radiological weapon in or upon any real or personal property commits a class 5 felony.

(8) Any person possessing a valid permit issued under the provisions of article 7 of title 9, C.R.S., or an employee of such permittee acting within the scope of his employment, who knowingly dispenses, distributes, or sells explosive or incendiary devices to a person who is not authorized to possess or control such explosive or incendiary device commits a class 4 felony.



§ 18-12-110. Forfeiture of firearms

Upon the motion of the prosecuting attorney after the conviction of a defendant, the court may order the forfeiture of any firearms which were used by the defendant during the course of the criminal episode which gave rise to said conviction as an element of sentencing or as a condition of probation or of a deferred sentence. Firearms forfeited under this section shall be disposed of pursuant to section 16-13-311, C.R.S.



§ 18-12-111. Unlawful purchase of firearms

(1) Any person who knowingly purchases or otherwise obtains a firearm on behalf of or for transfer to a person who the transferor knows or reasonably should know is ineligible to possess a firearm pursuant to federal or state law commits a class 4 felony.

(2) (a) Any person who is a licensed dealer, as defined in 18 U.S.C. sec. 921 (a)(11), shall post a sign displaying the provisions of subsection (1) of this section in a manner that is easily readable. The person shall post such sign in an area that is visible to the public at each location from which the person sells firearms to the general public.

(b) Any person who violates any provision of this subsection (2) commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of two hundred fifty dollars.



§ 18-12-112. Private firearms transfers - background check required - penalty - definitions

(1) (a) On and after July 1, 2013, except as described in subsection (6) of this section, before any person who is not a licensed gun dealer, as defined in section 12-26.1-106 (6), C.R.S., transfers or attempts to transfer possession of a firearm to a transferee, he or she shall:

(I) Require that a background check, in accordance with section 24-33.5-424, C.R.S., be conducted of the prospective transferee; and

(II) Obtain approval of a transfer from the bureau after a background check has been requested by a licensed gun dealer, in accordance with section 24-33.5-424, C.R.S.

(b) As used in this section, unless the context requires otherwise, "transferee" means a person who desires to receive or acquire a firearm from a transferor. If a transferee is not a natural person, then each natural person who is authorized by the transferee to possess the firearm after the transfer shall undergo a background check, as described in paragraph (a) of this subsection (1), before taking possession of the firearm.

(2) (a) A prospective firearm transferor who is not a licensed gun dealer shall arrange for a licensed gun dealer to obtain the background check required by this section.

(b) A licensed gun dealer who obtains a background check on a prospective transferee shall record the transfer, as provided in section 12-26-102, C.R.S., and retain the records, as provided in section 12-26-103, C.R.S., in the same manner as when conducting a sale, rental, or exchange at retail. The licensed gun dealer shall comply with all state and federal laws, including 18 U.S.C. sec. 922, as if he or she were transferring the firearm from his or her inventory to the prospective transferee.

(c) A licensed gun dealer who obtains a background check for a prospective firearm transferor pursuant to this section shall provide the firearm transferor and transferee a copy of the results of the background check, including the bureau's approval or disapproval of the transfer.

(d) A licensed gun dealer may charge a fee for services rendered pursuant to this section, which fee shall not exceed ten dollars.

(3) (a) A prospective firearm transferee under this section shall not accept possession of the firearm unless the prospective firearm transferor has obtained approval of the transfer from the bureau after a background check has been requested by a licensed gun dealer, as described in paragraph (b) of subsection (1) of this section.

(b) A prospective firearm transferee shall not knowingly provide false information to a prospective firearm transferor or to a licensed gun dealer for the purpose of acquiring a firearm.

(4) If the bureau approves a transfer of a firearm pursuant to this section, the approval shall be valid for thirty calendar days, during which time the transferor and transferee may complete the transfer.

(5) A person who transfers a firearm in violation of the provisions of this section may be jointly and severally liable for any civil damages proximately caused by the transferee's subsequent use of the firearm.

(6) The provisions of this section do not apply to:

(a) A transfer of an antique firearm, as defined in 18 U.S.C. sec. 921(a)(16), as amended, or a curio or relic, as defined in 27 CFR 478.11, as amended;

(b) A transfer that is a bona fide gift or loan between immediate family members, which are limited to spouses, parents, children, siblings, grandparents, grandchildren, nieces, nephews, first cousins, aunts, and uncles;

(c) A transfer that occurs by operation of law or because of the death of a person for whom the prospective transferor is an executor or administrator of an estate or a trustee of a trust created in a will;

(d) A transfer that is temporary and occurs while in the home of the unlicensed transferee if:

(I) The unlicensed transferee is not prohibited from possessing firearms; and

(II) The unlicensed transferee reasonably believes that possession of the firearm is necessary to prevent imminent death or serious bodily injury to the unlicensed transferee;

(e) A temporary transfer of possession without transfer of ownership or a title to ownership, which transfer takes place:

(I) At a shooting range located in or on premises owned or occupied by a duly incorporated organization organized for conservation purposes or to foster proficiency in firearms;

(II) At a target firearm shooting competition under the auspices of, or approved by, a state agency or a nonprofit organization; or

(III) While hunting, fishing, target shooting, or trapping if:

(A) The hunting, fishing, target shooting, or trapping is legal in all places where the unlicensed transferee possesses the firearm; and

(B) The unlicensed transferee holds any license or permit that is required for such hunting, fishing, target shooting, or trapping;

(f) A transfer of a firearm that is made to facilitate the repair or maintenance of the firearm; except that this paragraph (f) does not apply unless all parties who possess the firearm as a result of the transfer may legally possess a firearm;

(g) Any temporary transfer that occurs while in the continuous presence of the owner of the firearm;

(h) A temporary transfer for not more than seventy-two hours. A person who transfers a firearm pursuant to this paragraph (h) may be jointly and severally liable for damages proximately caused by the transferee's subsequent unlawful use of the firearm; or

(i) A transfer of a firearm from a person serving in the armed forces of the United States who will be deployed outside of the United States within the next thirty days to any immediate family member, which is limited to a spouse, parent, child, sibling, grandparent, grandchild, niece, nephew, first cousin, aunt, and uncle of the person.

(7) For purposes of paragraph (f) of subsection (6) of this section:

(a) An owner, manager, or employee of a business that repairs or maintains firearms may rely upon a transferor's statement that he or she may legally possess a firearm unless the owner, manager, or employee has actual knowledge to the contrary and may return possession of the firearm to the transferor upon completion of the repairs or maintenance without a background check;

(b) Unless a transferor of a firearm has actual knowledge to the contrary, the transferor may rely upon the statement of an owner, manager, or employee of a business that repairs or maintains firearms that no owner, manager, or employee of the business is prohibited from possessing a firearm.

(8) Nothing in subsection (6) of this section shall be interpreted to limit or otherwise alter the applicability of section 18-12-111 concerning the unlawful purchase or transfer of firearms.

(9) (a) A person who violates a provision of this section commits a class 1 misdemeanor and shall be punished in accordance with section 18-1.3-501. The person shall also be prohibited from possessing a firearm for two years, beginning on the date of his or her conviction.

(b) When a person is convicted of violating a provision of this section, the state court administrator shall report the conviction to the bureau and to the national instant criminal background check system created by the federal "Brady Handgun Violence Prevention Act", Pub.L. 103-159, the relevant portion of which is codified at 18 U.S.C. sec. 922 (t). The report shall include information indicating that the person is prohibited from possessing a firearm for two years, beginning on the date of his or her conviction.






Part 2 - Permits to Carry Concealed Handguns

§ 18-12-201. Legislative declaration

(1) The general assembly finds that:

(a) There exists a widespread inconsistency among jurisdictions within the state with regard to the issuance of permits to carry concealed handguns and identification of areas of the state where it is lawful to carry concealed handguns;

(b) This inconsistency among jurisdictions creates public uncertainty regarding the areas of the state in which it is lawful to carry concealed handguns;

(c) Inconsistency results in the arbitrary and capricious denial of permits to carry concealed handguns based on the jurisdiction of residence rather than the qualifications for obtaining a permit;

(d) The criteria and procedures for the lawful carrying of concealed handguns historically has been regulated by state statute and should be consistent throughout the state to ensure the consistent implementation of state law; and

(e) It is necessary that the state occupy the field of regulation of the bearing of concealed handguns since the issuance of a concealed handgun permit is based on a person's constitutional right of self-protection and there is a prevailing state interest in ensuring that no citizen is arbitrarily denied a concealed handgun permit and in ensuring that the laws controlling the use of the permit are consistent throughout the state.

(2) Based on the findings specified in subsection (1) of this section, the general assembly hereby concludes that:

(a) The permitting and carrying of concealed handguns is a matter of statewide concern; and

(b) It is necessary to provide statewide uniform standards for issuing permits to carry concealed handguns for self-defense.

(3) In accordance with the findings and conclusions specified in subsections (1) and (2) of this section, the general assembly hereby instructs each sheriff to implement and administer the provisions of this part 2. The general assembly does not delegate to the sheriffs the authority to regulate or restrict the issuance of permits provided for in this part 2 beyond the provisions of this part 2. An action or rule that encumbers the permit process by placing burdens on the applicant beyond those sworn statements and specified documents detailed in this part 2 or that creates restrictions beyond those specified in this part 2 is in conflict with the intent of this part 2 and is prohibited.



§ 18-12-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) Repealed.

(2) "Certified instructor" means an instructor for a firearms safety course who is certified as a firearms instructor by:

(a) A county, municipal, state, or federal law enforcement agency;

(b) The peace officers standards and training board created in section 24-31-302, C.R.S.;

(c) A federal military agency; or

(d) A national nonprofit organization that certifies firearms instructors, operates national firearms competitions, and provides training, including courses in personal protection, in small arms safety, use, and marksmanship.

(3) "Chronically and habitually uses alcoholic beverages to the extent that the applicant's normal faculties are impaired" means:

(a) The applicant has at any time been committed as an alcoholic pursuant to section 27-81-111 or 27-81-112, C.R.S.; or

(b) Within the ten-year period immediately preceding the date on which the permit application is submitted, the applicant:

(I) Has been committed as an alcoholic pursuant to section 27-81-109 or 27-81-110, C.R.S.; or

(II) Has had two or more alcohol-related convictions under section 42-4-1301 (1) or (2), C.R.S., or a law of another state that has similar elements, or revocations related to misdemeanor, alcohol-related convictions under section 42-2-126, C.R.S., or a law of another state that has similar elements.

(4) "Handgun" means a handgun as defined in section 18-12-101 (1)(e.5); except that the term does not include a machine gun as defined in section 18-12-101 (1)(g).

(5) (a) "Handgun training class" means:

(I) A law enforcement training firearms safety course;

(II) A firearms safety course offered by a law enforcement agency, an institution of higher education, or a public or private institution or organization or firearms training school, that is open to the general public and is taught by a certified instructor; or

(III) A firearms safety course or class that is offered and taught by a certified instructor.

(b) Notwithstanding paragraph (a) of this subsection (5), "handgun training class" does not include any firearms safety course that allows a person to complete the entire course:

(I) Via the internet or an electronic device; or

(II) In any location other than the physical location where the certified instructor offers the course.

(6) "Permit" means a permit to carry a concealed handgun issued pursuant to the provisions of this part 2; except that "permit" does not include a temporary emergency permit issued pursuant to section 18-12-209.

(7) "Sheriff" means the sheriff of a county, or his or her designee, or the official who has the duties of a sheriff in a city and county, or his or her designee.

(8) "Training certificate" means a certificate, affidavit, or other document issued by the instructor, school, club, or organization that conducts a handgun training class that evidences an applicant's successful completion of the class requirements.



§ 18-12-203. Criteria for obtaining a permit

(1) Beginning May 17, 2003, except as otherwise provided in this section, a sheriff shall issue a permit to carry a concealed handgun to an applicant who:

(a) Is a legal resident of the state of Colorado. For purposes of this part 2, a person who is a member of the armed forces and is stationed pursuant to permanent duty station orders at a military installation in this state, and a member of the person's immediate family living in Colorado, shall be deemed to be a legal resident of the state of Colorado.

(b) Is twenty-one years of age or older;

(c) Is not ineligible to possess a firearm pursuant to section 18-12-108 or federal law;

(d) Has not been convicted of perjury under section 18-8-503, in relation to information provided or deliberately omitted on a permit application submitted pursuant to this part 2;

(e) (I) Does not chronically and habitually use alcoholic beverages to the extent that the applicant's normal faculties are impaired.

(II) The prohibition specified in this paragraph (e) shall not apply to an applicant who provides an affidavit, signed by a professional counselor or addiction counselor who is licensed pursuant to article 43 of title 12, C.R.S., and specializes in alcohol addiction, stating that the applicant has been evaluated by the counselor and has been determined to be a recovering alcoholic who has refrained from using alcohol for at least three years.

(f) Is not an unlawful user of or addicted to a controlled substance as defined in section 18-18-102 (5). Whether an applicant is an unlawful user of or addicted to a controlled substance shall be determined as provided in federal law and regulations.

(g) Is not subject to:

(I) A protection order issued pursuant to section 18-1-1001 or section 19-2-707, C.R.S., that is in effect at the time the application is submitted; or

(II) A permanent protection order issued pursuant to article 14 of title 13, C.R.S.; or

(III) A temporary protection order issued pursuant to article 14 of title 13, C.R.S., that is in effect at the time the application is submitted;

(h) Demonstrates competence with a handgun by submitting:

(I) Evidence of experience with a firearm through participation in organized shooting competitions or current military service;

(II) Evidence that, at the time the application is submitted, the applicant is a certified instructor;

(III) Proof of honorable discharge from a branch of the United States armed forces within the three years preceding submittal of the application;

(IV) Proof of honorable discharge from a branch of the United States armed forces that reflects pistol qualifications obtained within the ten years preceding submittal of the application;

(V) A certificate showing retirement from a Colorado law enforcement agency that reflects pistol qualifications obtained within the ten years preceding submittal of the application; or

(VI) A training certificate from a handgun training class obtained within the ten years preceding submittal of the application. The applicant shall submit the original training certificate or a photocopy thereof that includes the original signature of the class instructor. To the extent permitted by section 18-12-202 (5), in obtaining a training certificate from a handgun training class, the applicant shall have discretion in selecting which handgun training class to complete.

(2) Regardless of whether an applicant meets the criteria specified in subsection (1) of this section, if the sheriff has a reasonable belief that documented previous behavior by the applicant makes it likely the applicant will present a danger to self or others if the applicant receives a permit to carry a concealed handgun, the sheriff may deny the permit.

(3) (a) The sheriff shall deny, revoke, or refuse to renew a permit if an applicant or a permittee fails to meet one of the criteria listed in subsection (1) of this section and may deny, revoke, or refuse to renew a permit on the grounds specified in subsection (2) of this section.

(b) Following issuance of a permit, if the issuing sheriff has a reasonable belief that a permittee no longer meets the criteria specified in subsection (1) of this section or that the permittee presents a danger as described in subsection (2) of this section, the sheriff shall suspend the permit until such time as the matter is resolved and the issuing sheriff determines that the permittee is eligible to possess a permit as provided in this section.

(c) If the sheriff suspends or revokes a permit, the sheriff shall notify the permittee in writing, stating the grounds for suspension or revocation and informing the permittee of the right to seek a second review by the sheriff, to submit additional information for the record, and to seek judicial review pursuant to section 18-12-207.



§ 18-12-204. Permit contents - validity - carrying requirements

(1) (a) Each permit shall bear a color photograph of the permittee and shall display the signature of the sheriff who issues the permit. In addition, the sheriffs of this state shall ensure that all permits issued pursuant to this part 2 contain the same items of information and are the same size and the same color.

(b) A permit is valid for a period of five years after the date of issuance and may be renewed as provided in section 18-12-211. A permit issued pursuant to this part 2, including a temporary emergency permit issued pursuant to section 18-12-209, is effective in all areas of the state, except as otherwise provided in section 18-12-214.

(2) (a) A permittee, in compliance with the terms of a permit, may carry a concealed handgun as allowed by state law. The permittee shall carry the permit, together with valid photo identification, at all times during which the permittee is in actual possession of a concealed handgun and shall produce both documents upon demand by a law enforcement officer. Failure to produce a permit upon demand by a law enforcement officer raises a rebuttable presumption that the person does not have a permit. Failure to carry and produce a permit and valid photo identification upon demand as required in this subsection (2) is a class 1 petty offense. A charge of failure to carry and produce a permit and valid photo identification upon demand pursuant to this subsection (2) shall be dismissed by the court if, at or before the permittee's scheduled court appearance, the permittee exhibits to the court a valid permit and valid photo identification, both of which were issued to the permittee prior to the date on which the permittee was charged with failure to carry and produce a permit and valid photo identification upon demand.

(b) The provisions of paragraph (a) of this subsection (2) apply to temporary emergency permits issued pursuant to section 18-12-209.

(3) (a) A person who may lawfully possess a handgun may carry a handgun under the following circumstances without obtaining a permit and the handgun shall not be considered concealed:

(I) The handgun is in the possession of a person who is in a private automobile or in some other private means of conveyance and who carries the handgun for a legal use, including self-defense; or

(II) The handgun is in the possession of a person who is legally engaged in hunting activities within the state.

(b) The provisions of this subsection (3) shall not be construed to authorize the carrying of a handgun in violation of the provisions of section 18-12-105 or 18-12-105.5.



§ 18-12-205. Sheriff - application - procedure - background check

(1) (a) To obtain a permit, a person shall submit a permit application on a statewide standardized form developed by the sheriffs and available from each sheriff. The permit application form shall solicit only the following information from the applicant:

(I) The applicant's full name, date of birth, and address;

(II) The applicant's birth name, if different from the name provided pursuant to subparagraph (I) of this paragraph (a), and any other names the applicant may have used or by which the applicant may have been known;

(III) The applicant's home address or addresses for the ten-year period immediately preceding submittal of the application;

(IV) Whether the applicant is a resident of this state as of the date of application and whether the applicant has a valid driver's license or other state-issued photo identification or military order proving residence; and

(V) Whether the applicant meets the criteria for obtaining a permit specified in section 18-12-203 (1).

(b) The permit application form shall not require the applicant to waive or release a right or privilege, including but not limited to waiver or release of privileged or confidential information contained in medical records.

(2) (a) An applicant shall complete the permit application form and return it, in person, to the sheriff of the county or city and county in which the applicant resides or to the sheriff of the county or city and county in which the applicant maintains a secondary residence or owns or leases real property used by the applicant in a business. The applicant shall sign the completed permit application form in person before the sheriff. The applicant shall provide his or her signature voluntarily upon a sworn oath that the applicant knows the contents of the permit application and that the information contained in the permit application is true and correct. An applicant who knowingly and intentionally makes a false or misleading statement on a permit application or deliberately omits any material information requested on the application commits perjury as described in section 18-8-503. Upon conviction, the applicant shall be punished as provided in section 18-1.3-501. In addition, the applicant shall be denied the right to obtain or possess a permit, and the sheriff shall revoke the applicant's permit if issued prior to conviction.

(b) An applicant shall also submit to the sheriff a permit fee not to exceed one hundred dollars for processing the permit application. The sheriff shall set the amount of the permit fee as provided in subsection (5) of this section. In addition, the applicant shall submit an amount specified by the director of the bureau, pursuant to section 24-72-306, C.R.S., for processing the applicant's fingerprints through the bureau and through the federal bureau of investigation. Neither the permit fee nor the fingerprint processing fee shall be refundable in the event the sheriff denies the applicant's permit application or suspends or revokes the permit subsequent to issuance.

(3) In addition to the items specified in subsection (2) of this section, an applicant, when submitting the completed permit application, shall submit the following items to the sheriff:

(a) Documentary evidence demonstrating competence with a handgun as specified in section 18-12-203 (1)(h); and

(b) A full frontal view color photograph of the applicant's head taken within the thirty days immediately preceding submittal of the permit application; except that the applicant need not submit a photograph if the sheriff photographs the applicant for purposes of issuing a permit. Any photograph submitted shall show the applicant's full head, including hair and facial features, and the depiction of the applicant's head shall measure one and one-eighth inches wide and one and one-fourth inches high.

(4) (a) The sheriff shall witness an applicant's signature on the permit application as provided in subsection (2) of this section and verify that the person making application for a permit is the same person who appears in any photograph submitted and the same person who signed the permit application form. To verify the applicant's identity, the applicant shall present to the sheriff the applicant's valid Colorado driver's license or valid Colorado or military photo identification.

(b) After verifying the applicant's identity, the sheriff shall take two complete sets of the applicant's fingerprints. The sheriff shall submit both sets of fingerprints to the bureau, and the sheriff shall not retain a set of the applicant's fingerprints.

(c) After receipt of a permit application and the items specified in this section, the sheriff shall verify that the applicant meets the criteria specified in section 18-12-203 (1) and is not a danger as described in section 18-12-203 (2). The verification at a minimum shall include requesting the bureau to conduct a search of the national instant criminal background check system and a search of the state integrated criminal justice information system to determine whether the applicant meets the criteria specified in section 18-12-203 (1). In addition, if the applicant resides in a municipality or town, the sheriff shall consult with the police department of the municipality or town in which the applicant resides, and the sheriff may consult with other local law enforcement agencies.

(5) The sheriff in each county or city and county in the state shall establish the amount of the new and renewal permit fees within his or her jurisdiction. The amount of the new and renewal permit fees shall comply with the limits specified in paragraph (b) of subsection (2) of this section and section 18-12-211 (1), respectively. The fee amounts shall reflect the actual direct and indirect costs to the sheriff of processing permit applications and renewal applications pursuant to this part 2.



§ 18-12-206. Sheriff - issuance or denial of permits - report

(1) Within ninety days after the date of receipt of the items specified in section 18-12-205, a sheriff shall:

(a) Approve the permit application and issue the permit; or

(b) Deny the permit application based solely on the ground that the applicant fails to qualify under the criteria listed in section 18-12-203 (1) or that the applicant would be a danger as described in section 18-12-203 (2). If the sheriff denies the permit application, he or she shall notify the applicant in writing, stating the grounds for denial and informing the applicant of the right to seek a second review of the application by the sheriff, to submit additional information for the record, and to seek judicial review pursuant to section 18-12-207.

(2) If the sheriff does not receive the results of the fingerprint checks conducted by the bureau and by the federal bureau of investigation within ninety days after receiving a permit application, the sheriff shall determine whether to grant or deny the permit application without considering the fingerprint check information. If, upon receipt of the information, the sheriff finds that the permit was issued or denied erroneously, based on the criteria specified in section 18-12-203 (1) and (2), the sheriff shall either revoke or issue the permit, whichever is appropriate.

(3) (a) Each sheriff shall maintain a list of the persons to whom he or she issues permits pursuant to this part 2. Upon request by another criminal justice agency for law enforcement purposes, the sheriff may, at his or her discretion, share information from the list of permittees with a law enforcement agency for the purpose of determining the validity of a permit. A database maintained pursuant to this subsection (3) and any database operated by a state agency that includes permittees shall be searchable only by name.

(b) (I) Notwithstanding the provisions of paragraph (a) of this subsection (3), on and after July 1, 2011, a sheriff shall not share information from the list of permittees with a law enforcement agency for the purpose of creating a statewide database of permittees, and any law enforcement agency that receives information concerning permittees from a sheriff shall not use the information to create or maintain a statewide database of permittees. Any information concerning a permittee that is included in a statewide database pursuant to paragraph (a) of this subsection (3) shall be removed from the database no later than July 1, 2011.

(II) Repealed.

(c) Except for suspected violations of sections 18-12-105 and 18-12-105.5, a peace officer may not use or search a database of permittees maintained by a law enforcement agency to establish reasonable suspicion for a traffic stop, or when contacting an individual, to justify probable cause for a search or seizure of a person or a person's vehicle or property.

(4) Each sheriff shall annually prepare a report specifying, at a minimum, the number of permit applications received during the year for which the report was prepared, the number of permits issued during the year, the number of permits denied during the year, the reasons for denial, the number of revocations during the year, and the reasons for the revocations. The report shall not include the name of a person who applies for a permit, regardless of whether the person receives or is denied a permit. Each sheriff shall submit the report on or before March 1, 2004, and on or before March 1 each year thereafter, to the members of the general assembly. In addition, each sheriff shall provide a copy of the annual report prepared pursuant to this subsection (4) to a member of the public upon request.



§ 18-12-207. Judicial review - permit denial - permit suspension - permit revocation

(1) If a sheriff denies a permit application, refuses to renew a permit, or suspends or revokes a permit, the applicant or permittee may seek judicial review of the sheriff's decision. The applicant or permittee may seek judicial review either in lieu of or subsequent to the sheriff's second review.

(2) The procedure and time lines for filing a complaint, an answer, and briefs for judicial review pursuant to this section shall be in accordance with the procedures specified in rule 106 (a)(4) and (b) of the Colorado rules of civil procedure.

(3) Notwithstanding any other provision of law to the contrary, at a judicial review sought pursuant to this section, the sheriff shall have the burden of proving by a preponderance of the evidence that the applicant or permittee is ineligible to possess a permit under the criteria listed in section 18-12-203 (1) or, if the denial, suspension, or revocation was based on the sheriff's determination that the person would be a danger as provided in section 18-12-203 (2), the sheriff shall have the burden of proving the determination by clear and convincing evidence. Following completion of the review, the court may award attorney fees to the prevailing party.



§ 18-12-208. Colorado bureau of investigation - duties

(1) Upon receipt of a permit applicant's fingerprints from a sheriff pursuant to section 18-12-205 (4) or upon a sheriff's request pursuant to section 18-12-211 (1), the bureau shall process the full set of fingerprints to obtain any available state criminal justice information or federal information pursuant to section 16-21-103 (5), C.R.S., and shall report any information received to the sheriff. In addition, within ten days after receiving the fingerprints, the bureau shall forward one set of the fingerprints to the federal bureau of investigation for processing to obtain any available state criminal justice information or federal information.

(2) The bureau shall use the fingerprints received pursuant to this part 2 solely for the purposes of:

(a) Obtaining information for the issuance or renewal of permits; and

(b) Notifying an issuing sheriff that a permittee has been arrested for or charged with an offense that would require revocation or suspension of the permit or that a permittee has been convicted of such an offense.

(3) On or before January 15, 2004, and on or before January 15 each year thereafter until January 15, 2007, the bureau shall provide to the general assembly a list of the jurisdictions in which the sheriff provides to the bureau the names of persons to whom the sheriff issues permits.



§ 18-12-209. Issuance by sheriffs of temporary emergency permits

(1) Notwithstanding any provisions of this part 2 to the contrary, a sheriff, as provided in this section, may issue a temporary emergency permit to carry a concealed handgun to a person whom the sheriff has reason to believe may be in immediate danger.

(2) (a) To receive a temporary emergency permit, a person shall submit to the sheriff of the county or city and county in which the person resides or in which the circumstances giving rise to the emergency exist the items specified in section 18-12-205; except that an applicant for a temporary emergency permit need not submit documentary evidence demonstrating competence with a handgun as required under section 18-12-205 (3)(a), and the applicant shall submit a temporary permit fee not to exceed twenty-five dollars, as set by the sheriff. Upon receipt of the documents and fee, the sheriff shall request that the bureau conduct a criminal history record check of the bureau files and a search of the national instant criminal background check system. The sheriff may issue a temporary emergency permit to the applicant if the sheriff determines the person may be in immediate danger and the criminal history record check shows that the applicant meets the criteria specified in section 18-12-203; except that the applicant need not demonstrate competence with a handgun and the applicant may be eighteen years of age or older.

(b) (I) A temporary emergency permit issued pursuant to this section is valid for a period of ninety days after the date of issuance. Prior to or within ten days after expiration of a temporary emergency permit, the permittee may apply to the sheriff of the county or city and county in which the person resides or in which the circumstances giving rise to the emergency exist for renewal of the permit. The sheriff may renew a temporary emergency permit once for an additional ninety-day period; except that, if the permittee is younger than twenty-one years of age, the sheriff may renew the temporary emergency permit for subsequent ninety-day periods until the permittee reaches twenty-one years of age.

(II) If the sheriff is not the same sheriff who issued the temporary emergency permit to the permittee:

(A) The permittee shall submit to the renewing sheriff, in addition to the materials described in section 18-12-205, a legible photocopy of the temporary emergency permit; and

(B) The renewing sheriff shall contact the office of the sheriff who issued the temporary emergency permit and confirm that the issuing sheriff has not revoked or suspended the temporary emergency permit.



§ 18-12-210. Maintenance of permit - address change - invalidity of permit

(1) Within thirty days after a permittee changes the address specified on his or her permit or within three business days after his or her permit is lost, stolen, or destroyed, the permittee shall notify the issuing sheriff of the change of address or permit loss, theft, or destruction. Failure to notify the sheriff pursuant to this subsection (1) is a class 1 petty offense.

(2) If a permit is lost, stolen, or destroyed, the permit is automatically invalid. The person to whom the permit was issued may obtain a duplicate or substitute therefor upon payment of fifteen dollars to the issuing sheriff and upon submission of a notarized statement to the issuing sheriff that the permit has been lost, stolen, or destroyed.

(3) The provisions of this section apply to temporary emergency permits issued pursuant to section 18-12-209.



§ 18-12-211. Renewal of permits

(1) (a) Within one hundred twenty days prior to expiration of a permit, the permittee may obtain a renewal form from the sheriff of the county or city and county in which the permittee resides or from the sheriff of the county or city and county in which the permittee maintains a secondary residence or owns or leases real property used by the permittee in a business and renew the permit by submitting to the sheriff a completed renewal form, a notarized affidavit stating that the permittee remains qualified pursuant to the criteria specified in section 18-12-203 (1)(a) to (1)(g), and the required renewal fee not to exceed fifty dollars, as set by the sheriff pursuant to section 18-12-205 (5). The renewal form must meet the requirements specified in section 18-12-205 (1) for an application.

(b) If the sheriff is not the same sheriff who issued the permit to the permittee:

(I) The permittee shall submit to the renewing sheriff, in addition to the materials described in paragraph (a) of this subsection (1), a legible photocopy of the permit; and

(II) The renewing sheriff shall contact the office of the sheriff who issued the permit and confirm that the issuing sheriff has not revoked or suspended the permit.

(c) The sheriff shall verify pursuant to section 18-12-205 (4) that the permittee meets the criteria specified in section 18-12-203 (1)(a) to (1)(g) and is not a danger as described in section 18-12-203 (2) and shall either renew or deny the renewal of the permit in accordance with the provisions of section 18-12-206 (1). If the sheriff denies renewal of a permit, the permittee may seek a second review of the renewal application by the sheriff and may submit additional information for the record. The permittee may also seek judicial review as provided in section 18-12-207.

(2) A permittee who fails to file a renewal form on or before the permit expiration date may renew the permit by paying a late fee of fifteen dollars in addition to the renewal fee established pursuant to subsection (1) of this section. No permit shall be renewed six months or more after its expiration date, and the permit shall be deemed to have permanently expired. A person whose permit has permanently expired may reapply for a permit, but the person shall submit an application for a permit and the fee required pursuant to section 18-12-205. A person who knowingly and intentionally files false or misleading information or deliberately omits material information required under this section is subject to criminal prosecution for perjury under section 18-8-503.



§ 18-12-212. Exemption

(1) This part 2 shall not apply to law enforcement officers employed by jurisdictions outside this state, so long as the foreign employing jurisdiction exempts peace officers employed by jurisdictions within Colorado from any concealed handgun or concealed weapons laws in effect in the foreign employing jurisdiction.

(2) Notwithstanding any provision of this part 2 to the contrary, a retired peace officer, level I or Ia, as defined in section 18-1-901 (3)(l)(I) and (3)(l)(II), as said section existed prior to its repeal in 2003, within the first five years after retirement may obtain a permit by submitting to the sheriff of the jurisdiction in which the retired peace officer resides a letter signed by the sheriff or chief of police of the jurisdiction by which the peace officer was employed immediately prior to retirement attesting that the retired officer meets the criteria specified in section 18-12-203 (1). A retired peace officer who submits a letter pursuant to this subsection (2) is not subject to the fingerprint or criminal history check requirements specified in this part 2 and is not required to pay the permit application fee. Upon receipt of a letter submitted pursuant to this subsection (2), the sheriff shall issue the permit. A permit issued pursuant to this subsection (2) may not be renewed. Upon expiration of the permit, the permittee may apply for a new permit as provided in this part 2.



§ 18-12-213. Reciprocity

(1) A permit to carry a concealed handgun or a concealed weapon that is issued by a state that recognizes the validity of permits issued pursuant to this part 2 shall be valid in this state in all respects as a permit issued pursuant to this part 2 if the permit is issued to a person who is:

(a) Twenty-one years of age or older; and

(b) (I) A resident of the state that issued the permit, as demonstrated by the address stated on a valid picture identification that is issued by the state that issued the permit and is carried by the permit holder; or

(II) A resident of Colorado for no more than ninety days, as determined by the date of issuance on a valid picture identification issued by Colorado and carried by the permit holder.

(2) For purposes of this section, a "valid picture identification" means a driver's license or a state identification issued in lieu of a driver's license.



§ 18-12-214. Authority granted by permit - carrying restrictions

(1) (a) A permit to carry a concealed handgun authorizes the permittee to carry a concealed handgun in all areas of the state, except as specifically limited in this section. A permit does not authorize the permittee to use a handgun in a manner that would violate a provision of state law. A local government does not have authority to adopt or enforce an ordinance or resolution that would conflict with any provision of this part 2.

(b) A peace officer may temporarily disarm a permittee, incident to a lawful stop of the permittee. The peace officer shall return the handgun to the permittee prior to discharging the permittee from the scene.

(2) A permit issued pursuant to this part 2 does not authorize a person to carry a concealed handgun into a place where the carrying of firearms is prohibited by federal law.

(3) A permit issued pursuant to this part 2 does not authorize a person to carry a concealed handgun onto the real property, or into any improvements erected thereon, of a public elementary, middle, junior high, or high school; except that:

(a) A permittee may have a handgun on the real property of the public school so long as the handgun remains in his or her vehicle and, if the permittee is not in the vehicle, the handgun is in a compartment within the vehicle and the vehicle is locked;

(b) A permittee who is employed or retained by contract by a school district or charter school as a school security officer may carry a concealed handgun onto the real property, or into any improvement erected thereon, of a public elementary, middle, junior high, or high school while the permittee is on duty;

(c) A permittee may carry a concealed handgun on undeveloped real property owned by a school district that is used for hunting or other shooting sports.

(4) A permit issued pursuant to this part 2 does not authorize a person to carry a concealed handgun into a public building at which:

(a) Security personnel and electronic weapons screening devices are permanently in place at each entrance to the building;

(b) Security personnel electronically screen each person who enters the building to determine whether the person is carrying a weapon of any kind; and

(c) Security personnel require each person who is carrying a weapon of any kind to leave the weapon in possession of security personnel while the person is in the building.

(5) Nothing in this part 2 shall be construed to limit, restrict, or prohibit in any manner the existing rights of a private property owner, private tenant, private employer, or private business entity.

(6) The provisions of this section apply to temporary emergency permits issued pursuant to section 18-12-209.



§ 18-12-215. Immunity

(1) The bureau and a local law enforcement agency and an individual employed by the bureau or a local law enforcement agency shall not be liable for any damages that may result from good faith compliance with the provisions of this part 2.

(2) A law enforcement officer or agency, medical personnel, and an organization that offers handgun training classes and its personnel who in good faith provide information regarding an applicant shall not be liable for any damages that may result from issuance or denial of a permit.



§ 18-12-216. Permits issued prior to May 17, 2003

(1) A permit issued pursuant to section 18-12-105.1, as it existed prior to its repeal, shall permanently expire on June 30, 2007, or on the expiration date specified on the permit, whichever occurs first. A person who submitted a full set of fingerprints to obtain a permit prior to May 17, 2003, upon expiration of the permit, may apply for renewal of the permit as provided in this part 2. A person who did not submit a full set of fingerprints to obtain a permit prior to May 17, 2003, upon expiration of the permit, may apply for a new permit as provided in this part 2.

(2) Within one hundred twenty days prior to the expiration of a permit issued pursuant to section 18-12-105.1, as it existed prior to its repeal, the issuing authority shall send a notice of expiration to the permittee to notify the permittee of the permit expiration as provided in subsection (1) of this section and of his or her ability to renew the permit or obtain a new permit as provided in subsection (1) of this section.






Part 3 - Large-Capacity Ammunition Magazines

§ 18-12-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Bureau" means the Colorado bureau of investigation created and existing pursuant to section 24-33.5-401, C.R.S.

(2) (a) "Large-capacity magazine" means:

(I) A fixed or detachable magazine, box, drum, feed strip, or similar device capable of accepting, or that is designed to be readily converted to accept, more than fifteen rounds of ammunition;

(II) A fixed, tubular shotgun magazine that holds more than twenty-eight inches of shotgun shells, including any extension device that is attached to the magazine and holds additional shotgun shells; or

(III) A nontubular, detachable magazine, box, drum, feed strip, or similar device that is capable of accepting more than eight shotgun shells when combined with a fixed magazine.

(b) "Large-capacity magazine" does not mean:

(I) A feeding device that has been permanently altered so that it cannot accommodate more than fifteen rounds of ammunition;

(II) An attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition; or

(III) A tubular magazine that is contained in a lever-action firearm.



§ 18-12-302. Large-capacity magazines prohibited - penalties - exceptions

(1) (a) Except as otherwise provided in this section, on and after July 1, 2013, a person who sells, transfers, or possesses a large-capacity magazine commits a class 2 misdemeanor.

(b) Any person who violates this subsection (1) after having been convicted of a prior violation of said subsection (1) commits a class 1 misdemeanor.

(c) Any person who violates this subsection (1) commits a class 6 felony if the person possessed a large-capacity magazine during the commission of a felony or any crime of violence, as defined in section 18-1.3-406.

(2) (a) A person may possess a large-capacity magazine if he or she:

(I) Owns the large-capacity magazine on July 1, 2013; and

(II) Maintains continuous possession of the large-capacity magazine.

(b) If a person who is alleged to have violated subsection (1) of this section asserts that he or she is permitted to legally possess a large-capacity magazine pursuant to paragraph (a) of this subsection (2), the prosecution has the burden of proof to refute the assertion.

(3) The offense described in subsection (1) of this section shall not apply to:

(a) An entity, or any employee thereof engaged in his or her employment duties, that manufactures large-capacity magazines within Colorado exclusively for transfer to, or any licensed gun dealer, as defined in section 12-26.1-106 (6), C.R.S., or any employee thereof engaged in his or her official employment duties, that sells large-capacity magazines exclusively to:

(I) A branch of the armed forces of the United States;

(II) A department, agency, or political subdivision of the state of Colorado, or of any other state, or of the United States government;

(III) A firearms retailer for the purpose of firearms sales conducted outside the state;

(IV) A foreign national government that has been approved for such transfers by the United States government; or

(V) An out-of-state transferee who may legally possess a large-capacity magazine; or

(b) An employee of any of the following agencies who bears a firearm in the course of his or her official duties:

(I) A branch of the armed forces of the United States; or

(II) A department, agency, or political subdivision of the state of Colorado, or of any other state, or of the United States government; or

(c) A person who possesses the magazine for the sole purpose of transporting the magazine to an out-of-state entity on behalf of a manufacturer of large-capacity magazines within Colorado.



§ 18-12-303. Identification markings for large-capacity magazines - rules

(1) A large-capacity magazine that is manufactured in Colorado on or after July 1, 2013, must include a permanent stamp or marking indicating that the large-capacity magazine was manufactured or assembled after July 1, 2013. The stamp or marking must be legibly and conspicuously engraved or cast upon the outer surface of the large-capacity magazine.

(2) The bureau may promulgate such rules as may be necessary for the implementation of this section, including but not limited to rules requiring a large-capacity magazine that is manufactured on or after July 1, 2013, to bear identifying information in addition to the identifying information described in subsection (1) of this section.

(3) A person who manufactures a large-capacity magazine in Colorado in violation of subsection (1) of this section commits a class 2 misdemeanor and shall be punished in accordance with section 18-1.3-501.









Article 13 - Miscellaneous Offenses

§ 18-13-101. Abuse of a corpse

(1) A person commits abuse of a corpse if, without statutory or court-ordered authority, he or she:

(a) Removes the body or remains of any person from a grave or other place of sepulcher without the consent of the person who has the right to dispose of the remains pursuant to section 15-19-106, C.R.S; or

(b) Treats the body or remains of any person in a way that would outrage normal family sensibilities.

(2) Abuse of a corpse is a class 2 misdemeanor.



§ 18-13-104. Fighting by agreement - dueling

(1) If two or more persons shall fight by agreement in a public place, except in a sporting event authorized by law, the persons so fighting commit a class 1 petty offense.

(2) Persons who by agreement engage in a fight with deadly weapons, whether in a public or private place, commit dueling, which is a class 4 felony.



§ 18-13-106. Unlawful to discard or abandon iceboxes or motor vehicles and similar items

Any person abandoning or discarding, in any public or private place accessible to children, any chest, closet, piece of furniture, refrigerator, icebox, motor vehicle, or other article, having a compartment of a capacity of one and one-half cubic feet or more and having a door or lid which when closed cannot be opened easily from the inside, or who, being the owner, lessee, or manager of such place, knowingly permits such abandoned or discarded article to remain in such condition commits a class 1 petty offense.



§ 18-13-107. Interference with persons with disabilities

(1) A person shall not falsely impersonate an individual with a disability, as that term is defined in section 24-34-301 (5.6), C.R.S.

(2) Repealed.

(3) A person shall not knowingly deny an individual with a disability, as defined in section 24-34-301 (5.6), C.R.S., any right or privilege protected in section 24-34-502, 24-34-502.2, 24-34-601, 24-34-802 (1), or 24-34-803, C.R.S.

(4) Violation of the provisions of subsection (1) of this section is a class 1 petty offense. Violation of the provisions of subsection (3) of this section is a class 3 misdemeanor.



§ 18-13-107.3. Intentional misrepresentation of entitlement to an assistance animal - penalty - definitions

(1) A person commits intentional misrepresentation of entitlement to an assistance animal if:

(a) The person intentionally misrepresents entitlement to an animal in his or her possession as an assistance animal for the purpose of obtaining any of the rights or privileges set forth in state or federal law for an individual with a disability as a reasonable accommodation in housing;

(b) The person was previously given a written or verbal warning regarding the fact that it is illegal to intentionally misrepresent entitlement to an assistance animal; and

(c) The person knows that:

(I) The animal is not an assistance animal with regard to that person; or

(II) The person does not have a disability.

(2) A person who violates subsection (1) of this section commits a class 2 petty offense and, upon conviction, shall be punished as follows:

(a) For a first offense, a fine of twenty-five dollars;

(b) For a second offense, a fine of not less than fifty dollars but not more than two hundred dollars; and

(c) For a third or subsequent offense, a fine of not less than one hundred dollars but not more than five hundred dollars.

(3) (a) A defendant may petition the district court of the district in which any conviction records pertaining to the defendant's first conviction for intentional misrepresentation of entitlement to an assistance animal, as described in subsection (1) of this section, are located for the sealing of the conviction records, except for basic identifying information.

(b) If a petition is filed pursuant to paragraph (a) of this subsection (3) for the sealing of a record of conviction for intentional misrepresentation of entitlement to an assistance animal, the court shall order the record sealed if the following criteria are met:

(I) The petition is filed;

(II) The filing fee is paid or the defendant has filed a motion to file without payment with a supporting financial affidavit and the court has granted the motion;

(III) The defendant's first conviction for intentional misrepresentation of entitlement to an assistance animal was at least three years prior to the date of the filing of the petition; and

(IV) The defendant has not had a subsequent conviction for intentional misrepresentation of entitlement to an assistance animal.

(c) An order entered pursuant to this subsection (3) must be directed to each custodian who may have custody of any part of the conviction records that are the subject of the order. Whenever a court enters an order sealing conviction records pursuant to this subsection (3), the defendant shall provide the Colorado bureau of investigation and each custodian of the conviction records with a copy of the order and shall pay to the bureau any costs related to the sealing of his or her criminal conviction records that are in the custody of the bureau unless the court has granted the motion specified in subparagraph (II) of paragraph (b) of this subsection (3). Thereafter, the defendant may request and the court may grant an order sealing the civil case in which the conviction records were sealed.

(4) A written finding made pursuant to section 12-36-142 (1)(a), 12-38-132.5 (1)(a), or 12-43-226.5 (1)(a), C.R.S., is an affirmative defense to the offense established by this section. The lack of such a finding is not proof of the offense established by this section, and nothing in this section or in sections 12-36-142, 12-38-132.5, or 12-43-226.5, C.R.S., limits the means by which a person with a disability may demonstrate, pursuant to state or federal law, that the person has a disability or that the person has a disability-related need for an assistance animal.

(5) As used in this section, unless the context otherwise requires:

(a) "Assistance animal" means an animal that qualifies as a reasonable accommodation under the federal "Fair Housing Act", 42 U.S.C. sec. 3601 et seq., as amended or section 504 of the federal "Rehabilitation Act of 1973", 29 U.S.C. sec. 794, as amended.

(b) "Disability" has the same meaning as set forth in the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., and its related amendments and implementing regulations and includes a handicap as that term is defined in the federal "Fair Housing Act", 42 U.S.C. sec. 3601 et seq., as amended, and 24 CFR 100.201.

(c) "Service animal" has the same meaning as set forth in the implementing regulations of Title II and Title III of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq.

(d) "State and federal law" includes section 24-34-803, C.R.S., the federal laws specified in paragraph (a) of this subsection (5), and rules and regulations implementing those laws.



§ 18-13-107.7. Intentional misrepresentation of a service animal for a person with a disability - penalty - sealing of conviction records - definitions

(1) A person commits intentional misrepresentation of a service animal if:

(a) The person intentionally misrepresents an animal in his or her possession as his or her service animal or service-animal-in-training for the purpose of obtaining any of the rights or privileges set forth in section 24-34-803, C.R.S.;

(b) The person was previously given a written or verbal warning regarding the fact that it is illegal to intentionally misrepresent a service animal; and

(c) The person knows that the animal in question is not a service animal or service-animal-in-training.

(2) A person who violates subsection (1) of this section commits a class 2 petty offense and, upon conviction, shall be punished as follows:

(a) For a first offense, a fine of twenty-five dollars;

(b) For a second offense, a fine of not less than fifty dollars but not more than two hundred dollars; and

(c) For a third or subsequent offense, a fine of not less than one hundred dollars but not more than five hundred dollars.

(3) (a) A defendant may petition the district court of the district in which any conviction records pertaining to the defendant's first conviction for intentional misrepresentation of a service animal, as described in subsection (1) of this section, are located for the sealing of the conviction records, except for basic identifying information.

(b) If a petition is filed pursuant to paragraph (a) of this subsection (3) for the sealing of a record of conviction for intentional misrepresentation of a service animal, the court shall order the record sealed if the following criteria are met:

(I) The petition is filed;

(II) The filing fee is paid or the defendant has filed a motion to file without payment with a supporting financial affidavit and the court has granted the motion;

(III) The defendant's first conviction for intentional misrepresentation of a service animal was at least three years prior to the date of the filing of the petition; and

(IV) The defendant has not had a subsequent conviction for intentional misrepresentation of a service animal.

(c) An order entered pursuant to this subsection (3) must be directed to each custodian who may have custody of any part of the conviction records that are the subject of the order. Whenever a court enters an order sealing conviction records pursuant to this subsection (3), the defendant shall provide the Colorado bureau of investigation and each custodian of the conviction records with a copy of the order and shall pay to the bureau any costs related to the sealing of his or her criminal conviction records that are in the custody of the bureau unless the court has granted the motion specified in subparagraph (II) of paragraph (b) of this subsection (3). Thereafter, the defendant may request and the court may grant an order sealing the civil case in which the conviction records were sealed.

(4) As used in this section, unless the context otherwise requires:

(a) "Disability" has the same meaning as set forth in the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., and its related amendments and implementing regulations.

(b) "Qualified individual with a disability" has the same meaning as set forth in the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., and its related amendments and implementing regulations.

(c) "Service animal" has the same meaning as set forth in the implementing regulations of Title II and Title III of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq.

(d) "Service-animal-in-training" means a dog or miniature horse that is being individually trained to do work or perform tasks for the benefit of a qualified individual with a disability.

(e) "Trainer of a service animal" means a person who is individually training a service animal to do work or perform tasks for the benefit of a qualified individual with a disability.



§ 18-13-108. Removal of timber from state lands

Any person who cuts or removes any timber from any state land without lawful authority commits a class 3 misdemeanor.



§ 18-13-109. Firing woods or prairie

(1) (a) Except as otherwise provided in subsection (2) of this section, any person who, without lawful authority and knowingly, recklessly, or with criminal negligence, sets on fire, or causes to be set on fire, any woods, prairie, or grounds of any description, other than his or her own, or who, knowingly, recklessly, or with criminal negligence, permits a fire, set or caused to be set by such person, to pass from his or her own grounds to the injury of any other person commits a class 2 misdemeanor.

(b) Any person convicted under paragraph (a) of this subsection (1) shall be assessed a fine of not less than two hundred fifty dollars and not greater than one thousand dollars. The fine imposed by this paragraph (b) shall be mandatory and not subject to suspension. Nothing in this paragraph (b) shall be construed to limit the court's discretion in exercising other available sentencing alternatives in addition to the mandatory fine.

(2) (a) Any person who knowingly violates paragraph (a) of subsection (1) of this section and who knows or reasonably should know that he or she violates any applicable order, rule, or regulation lawfully issued by a governmental authority that prohibits, bans, restricts, or otherwise regulates fires during periods of extreme fire hazard and that is designed to promote the safety of persons and property, commits a class 6 felony.

(b) The following activities do not constitute offenses under this subsection (2):

(I) Open burning lawfully conducted in the course of agricultural operations;

(II) State, municipality, or county fire management operations;

(III) Lawfully conducted prescribed or controlled burns;

(IV) Lawful activities conducted pursuant to rules, regulations, or policies adopted by the relevant state, tribal, or federal regulatory agency or agencies.



§ 18-13-109.5. Intentionally setting wildfire

(1) A person commits the crime of intentionally setting a wildfire if he or she:

(a) (I) Intentionally and without lawful authority sets on fire, or causes to be set on fire, any woods, prairie, or grounds of any description, other than his or her own; or

(II) Intentionally permits a fire, set or caused to be set by such person, to pass from his or her own grounds to the grounds of another; and

(b) By so doing, places another in danger of death or serious bodily injury or places any building or occupied structure of another in danger of damage.

(2) Intentionally setting a wildfire is a class 3 felony.

(3) For purposes of this section, "building" shall have the same meaning as set forth in section 18-4-101 (1) and "occupied structure" shall have the same meaning as set forth in section 18-4-101 (2).



§ 18-13-111. Purchases of commodity metals - violations - commodity metals theft task force - creation - composition - reports - legislative declaration - definitions - repeal

(1) (a) Except as otherwise provided in subsection (3) of this section, every owner, keeper, or proprietor of a junk shop, junk store, salvage yard, or junk cart or other vehicle and every collector of or dealer in junk, salvage, or other secondhand property shall keep a book or register detailing all transactions involving commodity metals.

(b) The owner, keeper, proprietor, collector, or dealer shall record the identification of a seller of commodity metals in the book or register and the method by which the seller verified his or her identity. The seller shall verify his or her identity by one of the following:

(I) A valid Colorado driver's license;

(II) An identification card issued in accordance with section 42-2-302, C.R.S.;

(III) A valid driver's license from another state that contains a picture identification;

(IV) A military identification card;

(V) A valid United States passport; or

(VI) An alien registration card.

(VII) (Deleted by amendment, L. 2011, (HB 11-1130), ch. 106, p. 330, § 1, effective April 13, 2011.)

(c) The owner, keeper, proprietor, collector, or dealer shall require the seller of a commodity metal to provide for the book or register:

(I) A signed affidavit, sworn and affirmed under penalty of law, that the seller is the owner of the commodity metal or is otherwise entitled to sell the commodity metal. The owner, keeper, proprietor, collector, or dealer shall provide the affidavit form to the seller.

(II) The license plate number and description of the vehicle or conveyance, if any, in which the commodity metal was delivered.

(d) The owner, keeper, proprietor, collector, or dealer shall include the following in the book or register:

(I) The date and place of each purchase of the commodity metal; and

(II) The description and quantity of the commodity metal purchased.

(e) The book or register shall be made available to any peace officer for inspection at any reasonable time.

(1.3) (a) A purchaser of commodity metals shall:

(I) Sign up with the scrap theft alert system maintained by the institute of scrap recycling industries, incorporated, or its successor organization, to receive alerts regarding thefts of commodity metals in the purchaser's geographic area;

(II) Download and maintain the scrap metal theft alerts generated by the scrap theft alert system;

(III) Use the alerts to identify potentially stolen commodity metals, including training the purchaser's employees to use the alerts during the purchaser's daily operations.

(b) A purchaser of commodity metals shall maintain for ninety days copies of any theft alerts received and downloaded pursuant to paragraph (a) of this subsection (1.3). A purchaser shall also maintain documentation that the purchaser educates employees about, and provides to employees, scrap theft alerts.

(1.5) (a) An owner, keeper, proprietor, collector, or dealer is permitted to pay a seller in cash for any commodity metals transaction of three hundred dollars or less.

(b) If the transaction costs more than three hundred dollars, the owner, keeper, proprietor, collector, or dealer shall pay the seller of a commodity metal by check unless the seller is paid by means of any process in which a picture of the seller is taken when the money is paid.

(2) Except as otherwise provided in subsection (3) of this section, the owner, keeper, proprietor, collector, or dealer of any commodity metal shall make a digital photographic record, video record, or other record that identifies the seller and the commodity metal that the seller is selling. The digital photographic record, video record, or other record format shall be retained for one hundred eighty days, and the owner shall permit a law enforcement officer to make inspections of the record.

(3) The following transactions and materials are exempt from the requirements specified in subsections (1) and (2) of this section:

(a) Any materials purchased from a regulated public utility or an original manufacturer of scrap or industrially generated scrap;

(b) The purchase of recyclable food and beverage containers from any source; except that, for purposes of this exemption, a metal beer keg suitable for reuse shall not be considered a recyclable beverage container;

(c) Any scrap that is involved in a transaction between dealers or governmental entities.

(d) (Deleted by amendment, L. 2007, p. 759, § 1, effective July 1, 2007.)

(e) (Deleted by amendment, L. 2011, (HB 11-1130), ch. 106, p. 330, § 1, effective April 13, 2011.)

(4) The information entered in the book or register, as provided in subsection (1) of this section, need not be kept for a period longer than three years after the date of purchase of the commodity metal.

(5) A person who violates subsection (1) of this section by failing to keep a book or register, any person who knowingly gives false information with respect to the information required to be maintained in the book or register provided for in subsection (1) of this section, and any person who violates subsection (1.3), (1.5), or (2) of this section commits:

(a) A class 2 misdemeanor if the value of the commodity metal involved is less than five hundred dollars; or

(b) A class 1 misdemeanor if the value of the commodity metal involved is five hundred dollars or more.

(6) There is a rebuttable presumption that metal purchased by a dealer for the purpose of recycling is a commodity metal if the commodity metal has a value of fifty cents per pound or greater for purposes of recycling the commodity metal.

(7) This section shall not apply to a person or entity that does not provide remuneration for commodity metals collected in drop-off curbside containers or at materials recovery sites.

(8) For the purposes of this section, unless the context otherwise requires:

(a) (Deleted by amendment, L. 2007, p. 759, § 1, effective July 1, 2007.)

(b) "Book or register" means any written or electronic record of transactions kept by any owner, keeper, proprietor, collector, or dealer, including sequentially numbered receipts containing the information required by subsection (1) of this section.

(b.5) "Commodity metal" means copper; a copper alloy, including bronze or brass; or aluminum. "Commodity metal" does not include precious metals such as gold, silver, or platinum.

(c) (Deleted by amendment, L. 2007, p. 759, § 1, effective July 1, 2007.)

(d) "Dealer" means any person, business, or entity that buys, sells, or distributes, for the purpose of recycling, any commodity metal on a wholesale basis.

(e) (Deleted by amendment, L. 2011, (HB 11-1130), ch. 106, p. 330, § 1, effective April 13, 2011.)

(9) (a) There is hereby created the commodity metals theft task force, also referred to in this subsection (9) as the "task force".

(b) The task force consists of the following ten persons or their designees:

(I) The chief of the Colorado state patrol;

(II) A sheriff appointed by a Colorado sheriffs' association;

(III) A municipal police chief appointed by the Colorado association of chiefs of police;

(IV) A contractor that uses commodity metals in construction;

(V) A representative of a national trade association or other organization that represents commodity metals recyclers, such as the institute of scrap recycling industries, incorporated, or its successor organization or another entity representing comparable interests;

(VI) A scrap metal dealer located in Colorado who is a member of the institute of scrap recycling industries, incorporated, or its successor organization;

(VII) A representative of the Colorado municipal league, or its successor entity;

(VIII) A representative of Colorado counties, incorporated, or its successor entity;

(IX) A representative of a public utility that uses commodity metals; and

(X) A representative of a railroad company that operates in Colorado.

(c) The task force shall hold its first meeting no later than July 1, 2011. At the first meeting, the task force shall discuss the best way to distribute and use information related to theft of scrap metals, including whether and how to promote use by law enforcement agencies of the scrap theft alert system maintained by the institute of scrap recycling industries, incorporated, or its successor organization. Thereafter, the task force shall meet on a regular basis, convening at least every October, to discuss issues related to theft of commodity metals, including sharing relevant information on theft of scrap metal, identifying ways in which Colorado's laws regulating commodity metals purchases can be improved to reduce theft, and reviewing any performance problems or communication issues. The task force is specifically directed to consider: Possible policies or practices to aid in tracking or apprehending stolen commodity metals prior to the point of sale in order to assist law enforcement personnel in theft prevention and recovery of stolen materials; recommendations regarding when and how a commodity metals purchaser should be required to apprise local law enforcement authorities if a purchased commodity metal is a potential match of a commodity metal reported stolen in the scrap theft alert system; and the creation and attributes of a civil penalty process for egregious and repeat violators of the record-keeping requirements of this section.

(d) A member of the task force, as designated by the task force, shall report annually to the judiciary committees of the house of representatives and the senate, or any successor committees, regarding the task force's meetings, findings, and recommendations.

(e) Members of the task force shall not be compensated for, or reimbursed for expenses incurred in, attending meetings of the task force.

(f) This subsection (9) is repealed, effective September 1, 2025. Before the repeal, the commodity metals theft task force, created pursuant to this subsection (9), shall be reviewed as provided in section 2-3-1203, C.R.S.

(10) (a) The general assembly hereby finds, determines, and declares that:

(I) Thefts of commodity metals jeopardize the safety and welfare of the public, financially burden taxpayers and industry, and exhaust law enforcement resources;

(II) Such thefts impact every community in Colorado; and

(III) The regulation of commodity metal purchases is a matter of statewide concern.

(b) In order to continue the ability of the state to identify causes of commodity metal theft and provide realistic solutions to the theft problem, the general assembly encourages law enforcement authorities in the state to join the scrap theft alert system maintained by the institute of scrap recycling industries, incorporated, or its successor organization, and to report thefts of commodity metals occurring within their jurisdictions to this system. The general assembly also encourages commercial stakeholders affected by commodity metals theft to sign up for and participate in the scrap theft alert system.



§ 18-13-112. Hazardous waste violations

(1) No person shall abandon any vehicle containing any hazardous waste or intentionally spill hazardous waste upon a street, highway, right-of-way, or any other public property or upon any private property without the express consent of the owner or person in lawful charge of that private property.

(2) As used in this section:

(a) (I) "Abandon" means to leave a thing with the intention not to retain possession of or assert ownership or control over it. The intent need not coincide with the act of leaving.

(II) It is prima facie evidence of the necessary intent that:

(A) The vehicle has been left for more than three days unattended and unmoved; or

(B) License plates or other identifying marks have been removed from the vehicle; or

(C) The vehicle has been damaged or is deteriorated so extensively that it has value only for junk or salvage; or

(D) The owner has been notified by a law enforcement agency to remove the vehicle and it has not been removed within twenty-four hours after notification.

(b) (I) "Hazardous waste" means any waste or other material, alone, mixed with, or in combination with other wastes or materials, which because of its quantity, concentration, or physical or chemical characteristics:

(A) Causes, or significantly contributes to, an increase in mortality or an increase in serious irreversible, or incapacitating reversible, illness; or

(B) Poses a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise improperly managed.

(II) "Hazardous waste" also means any waste or other material defined as a hazardous waste in the rules and regulations promulgated pursuant to the federal "Solid Waste Disposal Act" (42 U.S.C. 3251 et seq.), as amended by the federal "Resource Conservation and Recovery Act of 1976", as amended (42 U.S.C. 6905, 6912 (a), 6921-6927, 6930, 6974), as such rules and regulations are set forth in 40 C.F.R. Parts 122-124 and 260-265 on July 1, 1981.

(c) "Hazardous waste" does not include:

(I) Discharges which are point sources subject to permits under section 402 of the "Federal Water Pollution Control Act", as amended;

(II) Source, special nuclear, or byproduct material as defined by the federal "Atomic Energy Act of 1954", as amended;

(III) Agricultural waste;

(IV) Domestic sewage which includes final use for beneficial purposes, including fertilizer, soil conditioner, fuel, and livestock feed, of sludge from wastewater treatment plants if such sludge meets all applicable standards of the department;

(V) Irrigation return flows;

(VI) Inert materials deposited for construction fill or topsoil placement in connection with actual or contemplated construction at such location or for changes in land contour for agricultural purposes; or

(VII) Any waste or other materials exempted or otherwise not regulated as a hazardous waste in the rules and regulations promulgated pursuant to the federal "Solid Waste Disposal Act" (42 U.S.C. 3251 et seq.), as amended by the federal "Resource Conservation and Recovery Act of 1976", as amended (42 U.S.C. 6905, 6912 (a), 6921-6927, 6930, 6974), as such rules and regulations are set forth in 40 C.F.R. Parts 122-124 and 260-265 on July 1, 1981.

(d) "Inert material" means non-water-soluble and nondecomposable inert solids together with such minor amounts and types of other materials as will not significantly affect the inert nature of such solids. The term includes but is not limited to earth, sand, gravel, rock, concrete which has been in a hardened state for at least sixty days, masonry, asphalt paving fragments, and such other non-water-soluble and nondecomposable inert solids.

(e) "Vehicle" means any device which is capable of moving itself, or of being moved, from place to place upon wheels or endless tracks. The term includes but is not limited to any motor vehicle, trailer, or semitrailer.

(3) Any person who violates any provision of this section commits a class 4 felony.



§ 18-13-113. Unlawful to sell metal beverage containers with detachable opening devices

(1) As used in this section:

(a) "Beverage" means each of the following forms of liquid refreshment intended for human consumption:

(I) Fermented malt beverages, malt liquors, beers, or any beverages obtained by the fermentation of any infusion or decoction of barley, malt, hops, or any similar product, or any combination thereof, in water;

(II) Alcoholic beverages obtained by distillation, and mixed with water or other substances in solution;

(III) Alcoholic beverages obtained by the fermentation of the natural sugar contents of fruits or other agricultural products containing sugar;

(IV) Mineral or soda waters;

(V) Carbonated or noncarbonated soft drinks; or

(VI) Fruit juices or vegetable juices or fruitades.

(b) "Beverage container" means an individual, sealed metal can which contains a beverage.

(c) "Within Colorado" means within the exterior limits of Colorado and includes all territory within these limits owned or ceded to the United States of America.

(2) No person shall sell or offer for sale at retail within Colorado any metal beverage container with a detachable opening device designed to detach from the beverage container when a user opens the beverage container in a manner reasonably calculated to gain access to its contents.

(3) Subsection (2) of this section shall not apply to metal beverage containers with opening devices consisting of sensitized adhesive tape.

(4) Any person who violates subsection (2) of this section commits a class 2 petty offense and, upon conviction thereof, shall be fined not less than fifty dollars nor more than one hundred dollars.



§ 18-13-114. Sale of secondhand property - record - inspection - crime - definitions

(1) Every secondhand dealer, as defined in subsection (5) of this section, shall make a record, as provided in subsection (2) of this section, of each sale or trade of secondhand property made by him, his agent, or any person acting on his behalf, which sale or trade equals or exceeds thirty dollars in value for each item. Such record shall be made available to any peace officer for inspection at any reasonable time. The secondhand dealer shall mail or deliver the record of the sale or trade to the local law enforcement agency within three days of the date of such sale or trade. The secondhand dealer shall keep a copy of the record of the sale or trade for at least one year after the date of the sale or trade.

(2) The record required by this section shall be made in writing on forms designed by the Colorado bureau of investigation or a reasonable facsimile thereof as provided in subsection (3) or (4) of this section and shall consist of the following:

(a) The name, address, and date of birth of the seller or trader;

(b) The date, time, and place of the sale or trade;

(c) An accurate and detailed account and description of the item sold or traded, including, but not limited to, any trademark, identification number, serial number, model number, brand name, or other identifying mark on such item;

(d) The identification number from any of the following forms of identification of the seller or trader:

(I) A valid Colorado driver's license;

(II) An identification card issued in accordance with section 42-2-302, C.R.S.;

(III) A valid driver's license, containing a picture, issued by another state;

(IV) A military identification card;

(V) A valid passport;

(VI) An alien registration card; or

(VII) A nonpicture identification document issued by a state or federal government entity;

(e) The signature of the seller or trader;

(f) A declaration by the secondhand dealer that he is the rightful owner of the secondhand property and a description of how he obtained the property, including the serial number of such property if available or a copy of the bill of sale of such property; and

(g) A declaration by the secondhand dealer that he has knowledge of the requirement that he mail or deliver a record of the sale or trade to the local law enforcement agency, as required by subsection (1) of this section.

(3) Any city, municipality, city and county, or county which regulates secondhand dealers and assesses a fee as provided in section 18-13-118 shall print and provide the forms for reporting required pursuant to subsection (2) of this section.

(4) In cities, municipalities, city and counties, and counties which do not license secondhand dealers and assess a fee as provided in section 18-13-118, the secondhand dealer shall report all the information required pursuant to subsection (2) of this section in a form acceptable to the local law enforcement agency.

(5) As used in this section and sections 18-13-115 to 18-13-118, unless the context otherwise requires:

(a) "Local law enforcement agency" means any marshal's office, police department, or sheriff's office with jurisdiction in the locality in which the sale or trade occurs.

(b) "Peace officer" means any undersheriff, deputy sheriff other than one appointed with authority only to receive and serve summons and civil process, police officer, Colorado state patrol officer, town marshal, or investigator for a district attorney or the attorney general who is engaged in full-time employment by the state, a city, city and county, town, judicial district, or county within this state.

(c) "Secondhand dealer" means any person whose principal business is that of engaging in selling or trading secondhand property. The term also includes the following: Any person whose principal business is not that of engaging in selling or trading secondhand property but who sells or trades secondhand property through means commonly known as flea markets or any similar facilities in which secondhand property is offered for sale or trade; any person who sells or trades secondhand property from a nonpermanent location; and any person who purchases for resale any secondhand property which carries a manufacturer or serial number. The term does not include:

(I) A person selling or trading secondhand property so long as such property was not originally purchased for resale and so long as such person does not sell or trade secondhand property more than five weekend periods in any one calendar year, as verified by a declaration to be prepared by the seller. For the purposes of this subparagraph (I), "weekend period" means Friday through the immediately following Monday.

(II) A person who is a retailer as defined in section 39-26-102 (8), C.R.S., or a wholesaler as defined in section 39-26-102 (18), C.R.S., and who is selling or trading secondhand property in a location which is a permanent storefront location, unless such property carries a manufacturer or serial number;

(III) A person or organization selling or trading secondhand property at an exhibition or show which is intended to display and advertise a particular commodity or class of products, including, but not limited to, antique exhibitions, firearm exhibitions, home and garden shows, and recreational vehicle shows;

(IV) A person or organization which is charitable, nonprofit, recreational, fraternal, or political in nature or which is exempt from taxation pursuant to section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended;

(V) A person selling or trading firewood, Christmas trees, plants, food products, agricultural products, fungible goods, pets, livestock, or arts and crafts, excluding jewelry and items crafted of gold or silver, if sold or traded by the artist or craftsman, his immediate family, or regular employees;

(VI) A person who sells new goods exclusively, is in the business of selling such goods, is in all respects a retailer of such goods, and holds a retail license and a sales tax license in the city, county, or city and county in which the sale occurs;

(VII) An antique dealer who sells antiques, has a retail license and sales tax license in the city, county, or city and county in which the sale occurs, and sells such antiques from a permanent storefront location.

(d) "Secondhand property" means the following items of tangible personal property sold or traded by a secondhand dealer:

(I) Cameras, camera lenses, slide or movie projectors, projector screens, flashguns, enlargers, tripods, binoculars, telescopes, and microscopes;

(II) Televisions, phonographs, tape recorders, video recorders, radios, tuners, speakers, turntables, amplifiers, record changers, citizens' band broadcasting units and receivers, and video games;

(III) Skis, ski poles, ski boots, ski bindings, golf clubs, guns, jewelry, coins, luggage, boots, and furs;

(IV) Typewriters, adding machines, calculators, computers, portable air conditioners, cash registers, copying machines, dictating machines, automatic telephone answering machines, and sewing machines;

(V) Bicycles, bicycle frames, bicycle derailleur assemblies, bicycle hand brake assemblies, and other bicycle components; and

(VI) Any item of tangible personal property which is marked with a serial or identification number and the selling price of which is thirty dollars or more, except motor vehicles, off-highway vehicles as defined in section 42-1-102 (63), C.R.S., snowmobiles, ranges, stoves, dishwashers, refrigerators, garbage disposals, boats, airplanes, clothes washers, clothes driers, freezers, mobile homes, and nonprecious scrap metal.

(6) (a) Any secondhand dealer who violates any of the provisions of subsection (1) or (2) of this section commits a class 1 misdemeanor. Upon a second or subsequent conviction for a violation of subsection (1) or (2) of this section within three years of the date of a prior conviction, a secondhand dealer commits a class 5 felony.

(b) Any buyer or person who trades with a secondhand dealer or any secondhand dealer who knowingly gives false information with respect to the information required by subsection (2) of this section commits a class 1 misdemeanor.

(7) (a) Local law enforcement agencies who print and provide forms as designed by the Colorado bureau of investigation for recording the information required by subsection (2) of this section may charge a reasonable fee for each form to defray the cost of providing such form.

(b) Each local law enforcement agency may establish rules or policies requiring that secondhand dealers provide it with copies of such records. The local law enforcement agency may set forth how often such copies shall be provided to it. Each local law enforcement agency shall forward copies of records received by it to the law enforcement agency having jurisdiction in the area in which the buyer or trader resides.

(8) In the case of flea markets and similar facilities in which secondhand property is offered for sale or trade, the operator thereof shall inform each secondhand dealer of the requirements of this section and shall provide the forms for recording the information required by subsection (2) of this section. Any person who violates the provisions of this subsection (8) commits a class 3 misdemeanor.

(9) In the case of flea markets and similar facilities in which secondhand property is offered for sale or trade, the operator thereof shall record the name and address of each secondhand dealer operating at the flea market or similar facility and the identification number of such dealer as obtained from any of the forms of identification enumerated in paragraph (d) of subsection (2) of this section. Such record shall be mailed or delivered by the operator to the local law enforcement agency within three days of the date the secondhand dealer offered secondhand property for sale or trade at the flea market or similar facility. A copy of such record shall be retained by the operator for at least one year after the date the secondhand dealer offered secondhand property for sale or trade at the flea market or similar facility.



§ 18-13-114.5. Proof of ownership required - penalty - definitions

(1) A person who is a secondhand dealer or a dealer and retailer of new goods and who sells goods at a flea market or similar facility shall not sell or offer for sale any of the following property items without proof of ownership:

(a) Baby food of a type usually consumed by children under three years of age;

(b) Cosmetics;

(c) Devices;

(d) Drugs;

(e) Infant formula;

(f) Batteries; or

(g) Razor blades.

(2) A person required to have proof of ownership under subsection (1) of this section shall make such proof of ownership available to any peace officer for inspection at any reasonable time.

(3) For purposes of this section:

(a) "Cosmetic" means an article, or its components, intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to, the human body, or any part of the human body, for cleansing, beautifying, promoting attractiveness, or altering appearance. "Cosmetic" does not include soap.

(b) "Device" means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related article, including a component, part, or accessory, that is:

(I) Recognized in the official national formulary or the United States pharmacopoeia, or any supplement to them;

(II) Intended for use in the diagnosis of disease or other condition, or in the cure, mitigation, treatment, or prevention of disease in humans or animals; or

(III) Intended to affect the structure or any function of the body of humans or animals and that does not achieve any of its principal intended purposes through chemical action within or on the body of humans or animals and that is not dependent upon being metabolized for the achievement of any of its principal intended purposes.

(c) "Drug" means:

(I) Any article recognized in an official compendium of drugs;

(II) An article used or intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or animals;

(III) An article, other than food, that is used or intended to affect the structure or any function of the body of humans or animals; or

(IV) An article intended for use as a component of an article specified in subparagraph (I), (II), or (III) of this paragraph (c).

(d) "Infant formula" means a food that purports to be or is represented for special dietary use solely as a food for infants by reason of its simulation of human milk or its suitability as a complete or partial substitute for human milk.

(e) "Proof of ownership" shall include:

(I) The name, address, telephone number, and signature of the seller or the seller's authorized representative;

(II) The name and address of the buyer or consignee if not sold; and

(III) A description and quantity of the product.

(4) A violation of this section is a class 3 misdemeanor.



§ 18-13-115. Notice - penalties

(1) Except in the case of flea markets and similar facilities as provided in this subsection (1), every secondhand dealer shall conspicuously post a notice in a place clearly visible to all buyers and traders which sets forth the provisions of this section and of sections 18-13-114 and 18-13-116 and which sets forth the penalties for violating such sections and for violating section 18-4-401, concerning theft. Such notification shall include information to the effect that stolen property may be confiscated by any peace officer and returned to the rightful owner without compensation to the buyer. In the case of flea markets and similar facilities, the operator thereof shall post the notice required in this subsection (1) in such a manner as to be obvious to all persons who enter the flea market or similar facility.

(2) Each city, municipality, city and county, and county which regulates secondhand dealers as provided in section 18-13-118 shall print and provide the notices required by subsection (1) of this section to the secondhand dealers within their jurisdiction who are licensed pursuant to section 18-13-116. In any city, municipality, city and county, and county, which does not regulate secondhand dealers as provided in section 18-13-118, the secondhand dealers shall construct a notification containing the information required by subsection (1) of this section.

(3) Any secondhand dealer or operator of a flea market or similar facility who violates any of the provisions of subsection (1) of this section commits a class 3 misdemeanor.



§ 18-13-116. Sales tax license

(1) Every secondhand dealer shall obtain a sales tax license as provided in section 39-26-103, C.R.S.; except that secondhand dealers and other persons operating at a flea market or similar facility shall not be required to obtain a sales tax license, but they shall be required to collect the sales tax and to remit the proceeds to the operator of the flea market or similar facility, as provided in this section. The operator shall obtain a sales tax license which is applicable to all sales occurring at the flea market or similar facility, shall collect the sales tax from each secondhand dealer operating therein who does not have his own sales tax license, and shall remit such proceeds as provided by law for the remittance of sales taxes.

(2) Any person who violates any of the provisions of subsection (1) of this section commits a class 3 misdemeanor.



§ 18-13-117. Record of sales

(1) Every secondhand dealer or any person who is a dealer of new goods who is a retailer and sells such goods at a flea market or similar facility or any nonpermanent location shall keep and preserve suitable records of sales made by him and such other books or accounts as may be necessary to determine the amount of tax for the collection of which he is liable under part 1 of article 26 of title 39, C.R.S. It is the duty of every such person to keep and preserve for a period of three years all invoices of goods and merchandise purchased for resale, and all such books, invoices, and other records shall be open for examination at any time by the executive director of the department of revenue, his duly authorized agent, or any peace officer.

(2) Any person who violates any of the provisions of subsection (1) of this section commits a class 3 misdemeanor.



§ 18-13-118. Regulation of secondhand dealers

Any city, municipality, city and county, or county may enact ordinances or resolutions regulating secondhand dealers, including license requirements and assessment of fees to cover costs of administration and enforcement of such regulation; however, such ordinances may not be less stringent than the provisions of sections 18-13-114 to 18-13-117.



§ 18-13-119. Health care providers - abuse of health insurance

(1) The general assembly hereby finds, determines, and declares that:

(a) Business practices that have the effect of eliminating the need for actual payment by the recipient of health care of required copayments and deductibles in health benefit plans interfere with contractual obligations entered into between the insured and the insurer relating to such payments;

(b) Such interference is not in the public interest when it is conducted as a regular business practice because it has the effect of increasing health care costs by removing the incentive that copayments and deductibles create in making the consumer a cost-conscious purchaser of health care; and

(c) Advertising of such practices may aggravate the adverse financial and other impacts upon recipients of health care.

(2) Therefore, the general assembly declares that such business practices are illegal and that violation thereof or the advertising thereof shall be grounds for disciplinary actions. The general assembly further declares that nothing contained in this section shall be construed to otherwise prohibit advertising by health care providers.

(3) Except as otherwise provided in subsections (5), (6), and (8) of this section, if the effect is to eliminate the need for payment by the patient of any required deductible or copayment applicable in the patient's health benefit plan, a person who provides health care commits abuse of health insurance if the person knowingly:

(a) Accepts from any third-party payor, as payment in full for services rendered, the amount the third-party payor covers; or

(b) Submits a fee to a third-party payor which is higher than the fee he has agreed to accept from the insured patient with the understanding of waiving the required deductible or copayment.

(4) Abuse of health insurance is a class 1 petty offense.

(5) (a) Reimbursements made pursuant to articles 3 to 6 of title 25.5, C.R.S., federal medicare laws for inpatient hospitalization, and mental health services purchased in accordance with article 66 of title 27, C.R.S., are exempt from the provisions of this section.

(b) Health care services are exempt from the provisions of this section if such health care services are provided:

(I) In accordance with a contract or agreement between an employer and an employee or employees and the contract includes, as a part of an employee's salary or employment benefits, terms that authorize a practice that would otherwise be prohibited by subsection (3) of this section; or

(II) In accordance with a contract or agreement between a town, city, city and county, or municipality or a special health assurance district pursuant to section 31-15-302 (1), C.R.S., under terms that authorize a practice that would otherwise be prohibited by subsection (3) of this section.

(6) (a) The waiver of any required deductible or copayment for charitable purposes is exempt from the provisions of subsection (3) of this section if:

(I) The person who provides the health care determines that the services are necessary for the immediate health and welfare of the patient; and

(II) The waiver is made on a case-by-case basis and the person who provides the health care determines that payment of the deductible or copayment would create a substantial financial hardship for the patient; and

(III) The waiver is not a regular business practice of the person who provides the health care.

(b) Any person who provides health care and who waives the deductible or copayment for more than one-fourth of his patients during any calendar year, excluding patients covered by subsection (5) of this section, or who advertises through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise that he will accept from any third-party payor, as payment in full for services rendered, the amount the third-party payor covers shall be presumed to be engaged in waiving the deductible or copayment as a regular business practice.

(7) Repealed.

(8) The waiver of a required deductible or copayment for health care services provided by a school-based health center, as defined in section 25-20.5-502, C.R.S., is exempt from the provisions of this section.



§ 18-13-119.5. Abuse of property insurance

(1) The general assembly hereby finds, determines, and declares that:

(a) (I) Business practices that have the effect of reducing or eliminating the need for actual payment of required copayments and deductibles by an insured for property damages interfere with contractual obligations entered into by the insured and insurer relating to such payments;

(II) Interference described in subparagraph (I) of this paragraph (a) is not in the public interest because it has the effect of increasing insurance costs by removing the incentives that copayments and deductibles create in making the consumer a cost-conscious purchaser; and

(b) (I) Business practices that have the effect of providing rebates or something of value to an insured to attract business relating to property damages when the costs of the rebate or thing of value is passed on to an insurer interfere with contractual obligations entered into by the insured and insurer relating to such property damages;

(II) Interference described in subparagraph (I) of this paragraph (b) is not in the public interest because it has the effect of increasing insurance costs by including items unrelated to the property damage in the costs paid by insurers; and

(c) Advertising of practices described in paragraphs (a) and (b) of this subsection (1) may aggravate the impact of such practices.

(2) (a) The general assembly further declares that business practices described in subsection (1) of this section are illegal and that such practices or the advertising thereof shall be grounds for disciplinary actions by any governmental body which is responsible for licensing or regulating persons who engage in such practices.

(b) The general assembly further declares that this section shall create a private right of action in courts of the state of Colorado, including an action for injunctive relief.

(3) Any person who provides repairs, goods, or services commits abuse of property insurance if such person knowingly:

(a) Submits a fee to an insurer which is higher than a fee estimate such person provided to the insured or which is higher than the fee such person has agreed to accept from the insured if the effect is to provide the insured a rebate or something of value to attract the insured to do business with such person and the cost of providing the rebate or thing of value is passed on to the insurer as a part of the higher fee; or

(b) Provides a rebate or a gift, cash, or thing of value to an insurance company or its representative, agent, employee, or others acting on behalf of the insurance company, in connection with any claim under an insurance policy which insures for property damage.

(4) Any insurance company, or its agent, employee, representative, or other person acting on behalf of the insurance company, commits abuse of property insurance if such company or person knowingly: Accepts a rebate or a gift, cash, or thing of value from any person who provides repairs, goods, or services in connection with any claim under an insurance policy which insures for property damage.

(5) Abuse of property insurance is a class 2 misdemeanor.



§ 18-13-120. Use, transportation, and storage of drip gasoline

(1) As used in this section, "drip gasoline" means a combustible hydrocarbon liquid formed as a product of condensation from either associated or nonassociated natural or casing-head gas which remains a liquid at the existing atmospheric temperature and pressure.

(2) Every person, other than a producer, refiner, pipeline company, or owner or operator of a natural gas processing plant or their authorized agents, who transports or stores drip gasoline in this state shall have in his possession a written instrument issued and signed by a licensed seller of gasoline, stating the names and addresses of the seller and purchaser, the date of sale, and the amount sold and paid for such drip gasoline, or a copy of a contract authorizing the loading and transportation of the drip gasoline.

(3) The use of drip gasoline in a motor vehicle operated on the highways of this state is prohibited.

(4) Any person who violates subsection (2) or (3) of this section commits a class 2 misdemeanor.



§ 18-13-121. Furnishing cigarettes, tobacco products, or nicotine products to minors

(1) (a) A person shall not give, sell, distribute, dispense, or offer for sale a cigarette, tobacco product, or nicotine product to any person who is under eighteen years of age.

(b) Before giving, selling, distributing, dispensing, or offering to sell to an individual any cigarette, tobacco product, or nicotine product, a person shall request from the individual and examine a government-issued photographic identification that establishes that the individual is eighteen years of age or older; except that, in face-to-face transactions, this requirement is waived if the individual appears older than thirty years of age.

(c) A person who violates paragraph (a) or (b) of this subsection (1) commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of two hundred dollars.

(d) It is an affirmative defense to a prosecution under paragraph (a) of this subsection (1) that the person furnishing the cigarette, tobacco product, or nicotine product was presented with and reasonably relied upon a document that identified the individual receiving the cigarette, tobacco product, or nicotine product as being eighteen years of age or older.

(2) (a) A person who is under eighteen years of age and who purchases or attempts to purchase any cigarettes, tobacco products, or nicotine products commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of one hundred dollars; except that, following a conviction or adjudication for a first offense under this subsection (2), the court in lieu of the fine may sentence the person to participate in a tobacco education program. The court may allow a person convicted under this subsection (2) to perform community service and be granted credit against the fine and court costs at the rate of five dollars for each hour of work performed for up to fifty percent of the fine and court costs.

(b) It is not an offense under paragraph (a) of this subsection (2) if the person under eighteen years of age was acting at the direction of an employee of a governmental agency authorized to enforce or ensure compliance with laws relating to the prohibition of the sale of cigarettes, tobacco products, or nicotine products to minors.

(3) Nothing in this section prohibits a statutory or home-rule municipality from enacting an ordinance that prohibits a person under eighteen years of age from purchasing any cigarettes, tobacco products, or nicotine products or imposes requirements more stringent than provided in this section.

(3.5) Nothing in this section affects federal laws concerning cigarettes, tobacco products, or nicotine products, as they apply to military bases and Indian reservations within the state.

(4) (Deleted by amendment, L. 98, p. 1185, 2, effective July 1, 1998.)

(5) (a) As used in this section, "cigarette, tobacco product, or nicotine product" means:

(I) A product that contains nicotine or tobacco or is derived from tobacco and is intended to be ingested or inhaled by or applied to the skin of an individual; or

(II) Any device that can be used to deliver tobacco or nicotine to the person inhaling from the device, including an electronic cigarette, cigar, cigarillo, or pipe.

(b) Notwithstanding any provision of paragraph (a) of this subsection (5) to the contrary, "cigarette, tobacco product, or nicotine product" does not mean a product that the food and drug administration of the United States department of health and human services has approved as a tobacco use cessation product.



§ 18-13-122. Illegal possession or consumption of ethyl alcohol or marijuana by an underage person - illegal possession of marijuana paraphernalia by an underage person - definitions - adolescent substance abuse prevention and treatment fund - legislative declaration

(1) (a) The general assembly finds and declares that it is necessary for the state of Colorado to educate Colorado youth about the dangers of early use of alcohol and marijuana, to actively promote programs that prevent the illegal use of alcohol and marijuana, and to teach Colorado youth about responsible use and the healthy choices available to an adult once he or she is able to legally consume alcohol or marijuana.

(b) The Colorado general assembly finds it is necessary for the state of Colorado to provide more adolescent substance abuse education and treatment in a developmentally, intellectually, and socially appropriate manner. Therefore, it is necessary to create the adolescent substance abuse prevention and treatment fund for that purpose.

(2) As used in this section, unless the context otherwise requires:

(a) "Establishment" means a business, firm, enterprise, service or fraternal organization, club, institution, entity, group, or residence; any real property, including buildings and improvements, connected therewith; and any members, employees, and occupants associated therewith.

(b) "Ethyl alcohol" means any substance which is or contains ethyl alcohol.

(c) "Marijuana" has the same meaning as in section 16 (2)(f) of article XVIII of the Colorado constitution.

(d) "Marijuana paraphernalia" has the same meaning as marijuana accessories in section 16 (2)(g) of article XVIII of the Colorado constitution.

(e) "Possession of ethyl alcohol" means that a person has or holds any amount of ethyl alcohol anywhere on his or her person or that a person owns or has custody of ethyl alcohol or has ethyl alcohol within his or her immediate presence and control.

(f) "Possession of marijuana" means that a person has or holds any amount of marijuana anywhere on his or her person or that a person owns or has custody of marijuana or has marijuana within his or her immediate presence and control.

(g) "Private property" means any dwelling and its curtilage which is being used by a natural person or natural persons for habitation and which is not open to the public and privately owned real property which is not open to the public. "Private property" shall not include:

(I) Any establishment which has or is required to have a license pursuant to article 46, 47, or 48 of title 12, C.R.S.;

(II) Any establishment which sells ethyl alcohol or upon which ethyl alcohol is sold; or

(III) Any establishment which leases, rents, or provides accommodations to members of the public generally.

(3) (a) Except as described by section 18-1-711 and subsection (6) of this section, a person under twenty-one years of age who possesses or consumes ethyl alcohol anywhere in the state of Colorado commits illegal possession or consumption of ethyl alcohol by an underage person. Illegal possession or consumption of ethyl alcohol by an underage person is a strict liability offense.

(b) Except as described by section 14 of article XVIII of the Colorado constitution and section 18-18-406.3, a person under twenty-one years of age who possesses one ounce or less of marijuana or consumes marijuana anywhere in the state of Colorado commits illegal possession or consumption of marijuana by an underage person. Illegal possession or consumption of marijuana by an underage person is a strict liability offense.

(c) Except as described by section 14 of article XVIII of the Colorado constitution and section 18-18-406.3, a person under twenty-one years of age who possesses marijuana paraphernalia anywhere in the state of Colorado and knows or reasonably should know that the drug paraphernalia could be used in circumstances in violation of the laws of this state commits illegal possession of marijuana paraphernalia by an underage person. Illegal possession of marijuana paraphernalia by an underage person is a strict liability offense.

(d) A violation of this subsection (3) is an unclassified petty offense.

(4) (a) Upon conviction of a first offense of subsection (3) of this section, the court shall sentence the underage person to a fine of not more than one hundred dollars, or the court shall order that the underage person complete a substance abuse education program approved by the office of behavioral health in the department of human services, or both.

(b) Upon conviction of a second offense of subsection (3) of this section, the court shall sentence the underage person to a fine of not more than one hundred dollars, and the court shall order the underage person to:

(I) Complete a substance abuse education program approved by the office of behavioral health in the department of human services;

(II) If determined necessary and appropriate, submit to a substance abuse assessment approved by the office of behavioral health in the department of human services and complete any treatment recommended by the assessment; and

(III) Perform up to twenty-four hours of useful public service, subject to the conditions and restrictions specified in section 18-1.3-507.

(c) Upon conviction of a third or subsequent offense of subsection (3) of this section, the court shall sentence the defendant to a fine of up to two hundred fifty dollars, and the court shall order the underage person to:

(I) Submit to a substance abuse assessment approved by the office of behavioral health in the department of human services and complete any treatment recommended by the assessment; and

(II) Perform up to thirty-six hours of useful public service, subject to the conditions and restrictions specified in section 18-1.3-507.

(d) Nothing in this section prohibits a prosecutor from entering into a diversion or deferred judgment agreement with any underage person for any offense under this section, and prosecutors are encouraged to enter into those agreements when they are consistent with the legislative declaration of this section and in the interests of justice.

(e) A person convicted of a violation of this section is subject to an additional penalty surcharge of twenty-five dollars, which may be waived by the court upon a showing of indigency, that shall be transferred to the adolescent substance abuse prevention and treatment fund created pursuant to subsection (18) of this section.

(5) It is an affirmative defense to the offense described in subsection (3)(a) of this section that the ethyl alcohol was possessed or consumed by a person under twenty-one years of age under the following circumstances:

(a) While such person was legally upon private property with the knowledge and consent of the owner or legal possessor of such private property and the ethyl alcohol was possessed or consumed with the consent of his or her parent or legal guardian who was present during such possession or consumption;

(b) When the existence of ethyl alcohol in a person's body was due solely to the ingestion of a confectionery which contained ethyl alcohol within the limits prescribed by section 25-5-410 (1)(i)(II), C.R.S.; or the ingestion of any substance which was manufactured, designed, or intended primarily for a purpose other than oral human ingestion; or the ingestion of any substance which was manufactured, designed, or intended solely for medicinal or hygienic purposes; or solely from the ingestion of a beverage which contained less than one-half of one percent of ethyl alcohol by weight; or

(c) The person is a student who:

(I) Tastes but does not imbibe an alcohol beverage only while under the direct supervision of an instructor who is at least twenty-one years of age and employed by a post-secondary school;

(II) Is enrolled in a university or a post-secondary school accredited or certified by an agency recognized by the United States department of education, a nationally recognized accrediting agency or association, or the "Private Occupational Education Act of 1981", article 64 of title 23;

(III) Is participating in a culinary arts, food service, or restaurant management degree program; and

(IV) Tastes but does not imbibe the alcohol beverage for instructional purposes as a part of a required course in which the alcohol beverage, except the portion the student tastes, remains under the control of the instructor.

(6) The possession or consumption of ethyl alcohol or marijuana shall not constitute a violation of this section if such possession or consumption takes place for religious purposes protected by the first amendment to the United States constitution.

(7) (a) An underage person is immune from arrest and prosecution under this section if he or she establishes the following:

(I) The underage person called 911 and reported in good faith that another underage person was in need of medical assistance due to alcohol or marijuana consumption;

(II) The underage person who called 911 provided his or her name to the 911 operator;

(III) The underage person was the first person to make the 911 report; and

(IV) The underage person who made the 911 call remained on the scene with the underage person in need of medical assistance until assistance arrived and cooperated with medical assistance or law enforcement personnel on the scene.

(b) The immunity described in paragraph (a) of this subsection (7) also extends to the underage person who was in need of medical assistance due to alcohol or marijuana consumption if the conditions of said paragraph (a) are satisfied.

(8) Prima facie evidence of a violation of subsection (3) of this section shall consist of:

(a) Evidence that the defendant was under twenty-one years of age and possessed or consumed ethyl alcohol or marijuana or possessed marijuana paraphernalia anywhere in this state; or

(b) Evidence that the defendant was under the age of twenty-one years and manifested any of the characteristics commonly associated with ethyl alcohol intoxication or impairment or marijuana impairment while present anywhere in this state.

(9) During any trial for a violation of subsection (3) of this section, any bottle, can, or any other container with labeling indicating the contents of such bottle, can, or container shall be admissible into evidence, and the information contained on any label on such bottle, can, or other container shall be admissible into evidence and shall not constitute hearsay. A jury or a judge, whichever is appropriate, may consider the information upon such label in determining whether the contents of the bottle, can, or other container were composed in whole or in part of ethyl alcohol or marijuana. A label which identifies the contents of any bottle, can, or other container as "beer", "ale", "malt beverage", "fermented malt beverage", "malt liquor", "wine", "champagne", "whiskey" or "whisky", "gin", "vodka", "tequila", "schnapps", "brandy", "cognac", "liqueur", "cordial", "alcohol", or "liquor" shall constitute prima facie evidence that the contents of the bottle, can, or other container was composed in whole or in part of ethyl alcohol.

(10) A parent or legal guardian of a person under twenty-one years of age or any natural person who has the permission of such parent or legal guardian may give or permit the possession and consumption of ethyl alcohol to or by a person under twenty-one years of age under the conditions described in paragraph (a) of subsection (5) of this section. This subsection (10) shall not be construed to permit any establishment which is licensed or is required to be licensed pursuant to article 46, 47, or 48 of title 12, C.R.S., or any members, employees, or occupants of any such establishment to give, provide, make available, or sell ethyl alcohol to a person under twenty-one years of age.

(11) Nothing in this section shall be construed to prohibit any statutory or home rule municipality from enacting any ordinance which prohibits persons under twenty-one years of age from possessing or consuming ethyl alcohol or marijuana or possessing marijuana paraphernalia, which ordinance is at least as restrictive or more restrictive than this section.

(12) Nothing in this section shall be construed to limit or preclude prosecution for any offense pursuant to article 46, 47, or 48 of title 12, C.R.S., except as provided in such articles.

(13) Sealing of record. (a) Upon dismissal of a case pursuant to this section after completion of a deferred judgment or diversion or any other action resulting in dismissal of the case or upon completion of the court-ordered substance abuse education and payment of any fine for a first conviction of subsection (3) of this section, the court shall immediately order the case sealed and provide to the underage person and the prosecutor a copy of the order sealing the case for distribution by the appropriate party to all law enforcement agencies in the case.

(b) Upon the expiration of one year from the date of a second or subsequent conviction for a violation of subsection (3) of this section, the underage person convicted of such violation may petition the court in which the conviction was assigned for an order sealing the record of the conviction. The petitioner shall submit a verified copy of his or her criminal history, current through at least the twentieth day prior to the date of the filing of the petition, along with the petition at the time of filing, but in no event later than the tenth day after the petition is filed. The petitioner shall be responsible for obtaining and paying for his or her criminal history record. The court shall grant the petition if the petitioner has not been arrested for, charged with, or convicted of any felony, misdemeanor, or petty offense during the period of one year following the date of the petitioner's conviction for a violation of subsection (3) of this section.

(14) The qualitative result of an alcohol or marijuana test or tests shall be admissible at the trial of any person charged with a violation of subsection (3) of this section upon a showing that the device or devices used to conduct such test or tests have been approved as accurate in detecting alcohol or marijuana by the executive director of the department of public health and environment.

(15) Official records of the department of public health and environment relating to the certification of breath test instruments, certification of operators and operator instructors of breath test instruments, certification of standard solutions, and certification of laboratories shall be official records of the state. Copies of such records, attested by the executive director of the department of public health and environment or his or her designee and accompanied by a certificate bearing the official seal for said department, which state that the executive director of the department has custody of such records, shall be admissible in all courts of record and shall constitute prima facie evidence of the information contained in such records. The official seal of the department described in this subsection (15) may consist of a watermark of the state seal within the document.

(16) In any judicial proceeding in any court of this state concerning a charge under subsection (3) of this section, the court shall take judicial notice of methods of testing a person's blood, breath, saliva, or urine for the presence of alcohol or marijuana and of the design and operation of devices certified by the department of public health and environment for testing a person's blood, breath, saliva, or urine for the presence of alcohol or marijuana. This subsection (16) shall not prevent the necessity of establishing during a trial that the testing devices were working properly and that such testing devices were properly operated. Nothing in this subsection (16) shall preclude a defendant from offering evidence concerning the accuracy of testing devices.

(17) A law enforcement officer may not enter upon any private property to investigate any violation of this section without probable cause.

(18) Cash fund. The surcharge collected pursuant to subsection (4)(e) of this section must be transmitted to the state treasurer, who shall credit the same to the adolescent substance abuse prevention and treatment fund, which is created and referred to in this section as the "fund". Money in the fund is subject to annual appropriation by the general assembly to the office of behavioral health in the department of human services, established in article 80 of title 27, for adolescent substance abuse prevention and treatment programs. The office of behavioral health is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this section. All private and public money received through gifts, grants, or donations must be transmitted to the state treasurer, who shall credit the same to the fund. Any unexpended money in the fund may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of money in the fund must be credited to the fund. Any unexpended and unencumbered money remaining in the fund at the end of a fiscal year remains in the fund and must not be credited or transferred to the general fund or another fund.



§ 18-13-123. Unlawful administration of gamma hydroxybutyrate (GHB) or ketamine

(1) and (2) (Deleted by amendment, L. 2001, p. 858, § 4, effective July 1, 2001.)

(3) Except as otherwise provided in subsection (4) of this section, it shall be unlawful for any person to knowingly cause or attempt to cause any other person to unknowingly consume or receive the direct administration of gamma hydroxybutyrate (GHB) or ketamine or the immediate chemical precursors or chemical analogs for either of such substances.

(4) (a) It shall not be a violation of this section if gamma hydroxybutyrate (GHB) or ketamine is distributed or dispensed for bona fide medical needs by or under the direction of a person licensed or authorized by law to prescribe, administer, or dispense such substances.

(b) It shall not be a violation of this section if ketamine is distributed or dispensed by or under the direction of such authorized person for use by a humane society that is duly registered with the secretary of state and has been in existence and in business for at least five years in this state as a nonprofit corporation or by an animal control agency that is operated by a unit of government to control animals and to euthanize injured, sick, homeless, or unwanted pets or animals if the humane society or animal control agency is registered pursuant to section 12-42.5-117 (12), C.R.S.

(5) Violation of the provisions of subsection (3) of this section is a class 3 felony; except that such violation is a class 2 felony if the violation is subsequent to a prior conviction for a violation of subsection (3) of this section or section 18-18-405 where the controlled substance was gamma hydroxybutyrate (GHB) or ketamine or the immediate chemical precursors or chemical analogs for either of such substances.



§ 18-13-124. Dissemination of false information to obtain hospital admittance or care

(1) Any person commits the offense of dissemination of false information to obtain hospital admittance or care where such person knowingly provides false identifying information for the purpose of either obtaining admittance to, or health services from, a hospital or evading an obligation by the person to make payment to the hospital for services provided at the person's request. For purposes of this section, "identifying information" includes, without limitation, a name, address, or telephone number, or health coverage information.

(2) Any person who commits the offense of dissemination of false information to obtain hospital admittance or care commits a class 1 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501.



§ 18-13-125. Telephone records - sale or purchase

(1) A person commits unauthorized trading in telephone records if the person, without lawful authorization:

(a) Knowingly procures or attempts to procure a telephone record;

(b) Knowingly sells, buys, offers to sell, or offers to buy a telephone record;

(c) Possesses a telephone record with the intent to use such record, or information contained in such record, to harm another person; or

(d) Receives a telephone record of a resident of Colorado knowing that such record was obtained without lawful authorization or by fraud or deception.

(2) For the purposes of this section:

(a) "Lawful authorization" means authorization from the person or the agent of the person to whom the telephone number is assigned or from the person or the agent of the person who purchases the telephone service.

(b) "Procure" means to obtain by any means, with or without consideration.

(c) "Telecommunications provider" means a company and its affiliates that provide commercial telephone service to a customer, irrespective of the technology employed, including, without limitation, wired, wireless, cable, broadband, satellite, or voice-over-internet protocol.

(d) (I) "Telephone record" means information retained by a telecommunications provider that relates to the number dialed by the customer or subscriber, to the number of a person who dialed the customer, or to other data that are typically contained on a customer's telephone bill for either wired or wireless telephone service, including, without limitation, the time a call was made, the duration of a call, or the charges for a call.

(II) "Telephone record" shall not include a directory listing or information collected and retained by customers utilizing caller identification technology or similar technology.

(3) (a) This section shall not prohibit a peace officer, a law enforcement agency, or an employee or agent of a law enforcement agency from obtaining telephone records in the performance of their duties or as authorized by law.

(b) This section shall not prohibit a telecommunications provider from obtaining, using, disclosing, or permitting access to a telephone record when such access:

(I) Is otherwise authorized by Colorado law, any other state law, or federal law, including, without limitation, the rules promulgated by the federal communications commission;

(II) Is necessary to operations of the telecommunications provider, or to provide services or products, or to protect the rights and property of the telecommunications provider;

(III) Protects users of the service and other telecommunications providers from fraudulent, abusive, or unlawful use of or subscription to such service;

(IV) Is made to a government entity if the telecommunications provider reasonably believes that an emergency involving immediate danger of serious physical injury to any person justifies disclosure of the information;

(V) Is made to the national center for missing and exploited children or its successor entity and concerns a report submitted under 42 U.S.C. sec. 13032;

(VI) Is in connection with the sale, purchase, or transfer of all or part of a telecommunications provider's business; or

(VII) Is in connection with the migration of a customer from one telecommunications provider to another.

(c) This section shall not be construed to imply that telephone records belong to a person other than the telecommunications provider that maintains them.

(4) Unauthorized trading in telephone records is a class 1 misdemeanor.

(5) This section shall not apply to a telecommunications provider or its agents or representatives who reasonably and in good faith act pursuant to Colorado law, any other state law, or federal law, including, without limitation, the rules promulgated by the federal communications commission, notwithstanding a later determination that the act was not authorized by such law.



§ 18-13-126. Locating protected persons

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), a person shall not accept money or other form of compensation to assist a restrained person from discovering the location of a protected person when the person knows or reasonably should know that the restrained person is subject to a court order prohibiting contact with the protected person.

(b) The provisions of paragraph (a) of this subsection (1) shall not apply to a person who is working pursuant to an agreement with counsel for a restrained person or with the restrained person if he or she is representing himself or herself, if:

(I) (A) The restrained person seeks discovery of the location of the protected person for a lawful purpose as specified in a written agreement between the person and the restrained person or his or her counsel; and

(B) The written agreement states that the location of the protected person shall not be disclosed by the person or by counsel for the restrained person to the restrained person unless the protected person has agreed to the disclosure in writing or the restrained person obtains court permission to obtain disclosure of the location for the stated lawful purpose; or

(II) (A) The restrained person is a defendant in a criminal case or a party to a civil case, an action for dissolution of marriage, or other legal proceeding; and

(B) The agreement states that the lawful purpose for locating the protected person is to interview or issue a lawful subpoena or summons to the protected person or for any other lawful purpose relating to the proper investigation of the case.

(2) A violation of subsection (1) of this section is a class 1 misdemeanor offense.

(3) It shall be an affirmative defense to a charge under subsection (1) of this section if the person:

(a) Within seventy-two hours prior to disclosing the location of the protected person to the restrained person, verified that there was not a protection order relating to the protected person; and

(b) Prior to disclosing the location of the protected person to the restrained person, obtained from the restrained person a signed affidavit verifying that the restrained person was not aware of any protection order related to the protected person.

(4) As used in this section, unless the context otherwise requires:

(a) "Protected person" means the person or persons identified in a protection order as the person or persons for whose benefit the protection order was issued.

(b) "Protection order" means an order as described in section 18-6-803.5 (1.5)(a.5) that prohibits a restrained person from contacting a protected person.

(c) "Restrained person" means the person identified in the protection order as the person prohibited from doing the specified act or acts.



§ 18-13-128. Smuggling of humans

(1) A person commits smuggling of humans if, for the purpose of assisting another person to enter, remain in, or travel through the United States or the state of Colorado in violation of immigration laws, he or she provides or agrees to provide transportation to that person in exchange for money or any other thing of value.

(2) Smuggling of humans is a class 3 felony.

(3) A person commits a separate offense for each person to whom he or she provides or agrees to provide transportation in violation of subsection (1) of this section.

(4) Notwithstanding the provisions of section 18-1-202, smuggling of humans offenses may be tried in any county in the state where a person who is illegally present in the United States who is a subject of the action is found.



§ 18-13-130. Bail bond - prohibited activities - penalties

(1) It is unlawful for any person who engages in the business of writing bail bonds to engage in any of the following activities related to a bail bond transaction:

(a) Specify, suggest, or advise the employment of a particular attorney to represent the licensee's principal;

(b) Pay a fee or rebate or give or promise anything of value to a jailer, peace officer, clerk, deputy clerk, an employee of a court, district attorney or district attorney's employees, or any person who has power to arrest or to hold a person in custody;

(c) Pay a fee or rebate or give anything of value to an attorney in bail bond matters, except in defense of any action on a bond or as counsel to represent the person who wrote or posted the bond or the person's representative or employees;

(d) Pay a fee or rebate or give or promise to give anything of value to the person on whose bond the person is surety;

(e) Accept anything of value from a person on whose bond the person in the business of writing bail bonds is surety or from others on behalf of the person except the fee or premium on the bond, but the producer or agent may accept collateral security or other indemnity if:

(I) No collateral or security in tangible property is taken by pledge or debt instrument that allows retention, sale, or other disposition of the property upon default except in accordance with article 9 of title 4, C.R.S.;

(II) No collateral or security interest in real property is taken by deed or any other instrument unless the interest in the property is limited to the amount of the bond and the interest is recorded in the name of the bail insurance company or insurance producer, cash-bonding agent, or professional cash-bail agent who posted the bond with the court;

(III) The collateral or security is not pledged directly to any court as security for any appearance bond; and

(IV) The person from whom the collateral or security is taken is issued a receipt describing the condition of the collateral at the time it is taken into custody;

(f) Coerce, suggest, aid and abet, offer promise of favor, or threaten any person on whose bail bond the person is surety or offers to become surety to induce that person to commit any crime;

(g) Post a bail bond in any court of record in this state while the name of the person is on the board under section 16-4-114 (5)(e), C.R.S., or under any circumstance where the person has failed to pay a bail forfeiture judgment after all applicable stays of execution have expired and the bond has not been exonerated or discharged;

(h) Except for the bond fee, to fail to return any nonforfeited collateral or security within fourteen days after receipt of a copy of the court order that results in a release of the bond by the court, or if the defendant fails to appear and the surety is exonerated, fails to return the collateral to the indemnitor upon request within fourteen days after the three-year period, unless:

(I) The collateral also secures another obligation, premium payment plan, or bail recovery fee; or

(II) The later of three years or, if the court grants an extension, six years have elapsed from the date the bond was posted.

(i) Accept anything of value from a person on whose bond the person in the business of writing bail bonds is indemnitor or from another on behalf of the principal except the premium, except as authorized by title 10, C.R.S., or any rule of the division of insurance promulgated under title 10, C.R.S.;

(j) Sign or countersign blank bail bonds;

(k) To have more than one bond posted at one time in one case on behalf of one person;

(l) Fail to issue to the person from whom collateral or security is taken a receipt that includes a description of the collateral or security when it is taken into custody.

(2) A person who violates subsection (1) of this section is guilty of an unclassified misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment. Any criminal penalty prescribed in this section for a violation of this article is in addition to, and not exclusive of, any other applicable penalty prescribed by law.






Article 14 - Hotel Facility Rates: Posting - Notice

§ 18-14-101. Definitions

"Hotel facility" means an establishment engaged in the business of furnishing overnight room accommodations primarily for transient persons.



§ 18-14-102. Accommodations and rates posted

(1) There shall be displayed at each hotel facility in its office or place of guest registration, in a conspicuous place, a sign which includes, in letters and figures of the same size and prominence, the following information: The number of apartments, rooms, or units in the hotel facility and the rates charged for each; whether the rates quoted are for single or multiple occupancy where such fact affects the rates charged; and the dates during which rates are in effect.

(2) There shall be posted in a plainly legible fashion, in a conspicuous place in, or at, each room, unit, and apartment of every hotel facility, the rates at which such room or apartment is rented. Such posting shall be in the form of a sign showing the maximum amount charged for occupancy and the maximum amount per person if the rate varies with the number of occupants. The sign shall also show the amount charged for extra conveniences, more complete accommodations, or additional furnishings and shall show the dates during the year when such charges prevail.



§ 18-14-103. Advertising prohibited - when

(1) No person shall display or cause to be displayed any sign which may be seen from a public highway or street, which sign includes in dollars and cents a statement relating to the rates charged at a hotel facility unless accommodations are available at the rates quoted at all times such sign is posted.

(2) No person shall publish or cause to be published an advertisement which includes in dollars and cents a statement relating to rates charged at a hotel facility unless such advertisement includes in letters or figures of similar size and prominence: The number of apartments or rooms in said hotel facility at the published rates; whether the rates quoted are for single or multiple occupancy where such fact affects the rates charged; the dates during which such rates are in effect; and an indication as to whether there are other rates in effect in said hotel facility. Advertisements or listings in guides or directories which are published by nonprofit hotel, motel, motor court, or apartment organizations or similar associations are excepted from this subsection (2).

(3) There shall not be published or displayed any sign with regard to any hotel facility which may be seen from a public highway or street and which contains any advertisement that contains false or misleading statements as to any matter whatsoever.



§ 18-14-104. Violations - penalty

Any owner, agent, lessee, or manager of any hotel facility who violates, or causes to be violated, any of the provisions of this article commits a class 1 petty offense.






Article 15 - Offenses - Making, Financing, or Collection of Loans

§ 18-15-101. Definitions

As used in this article, unless the context otherwise requires:

(1) To "collect" an extension of credit means to induce in any way any person to make repayment thereof.

(2) "Creditor" means any person who extends credit or any person claiming by, under, or through any such person.

(3) "Debtor" means any person who receives an extension of credit or any person who guarantees the repayment of an extension of credit or in any manner undertakes to indemnify the creditor against loss resulting from the failure of any person who receives an extension of credit to repay the same.

(4) To "extend credit" means to make or renew any loan or to enter into any agreement, express or implied, whereby the repayment or satisfaction of any debt or claim, whether acknowledged or disputed, valid or invalid, and however arising, may or will be deferred.

(5) An "extortionate means" is any means which involves the use, or an express or implicit threat of use, of violence or other criminal means to cause harm to the person, reputation, or property of any person.

(6) (a) "Loan finance charge" means the sum of all charges payable directly or indirectly by the debtor and imposed directly or indirectly by the lender as an incident to or as a condition of the extension of credit, whether paid or payable by the debtor, the lender, or any other person on behalf of the debtor to the lender or to a third party, including, but not limited to, any of the following types of charges that are applicable:

(I) Interest or any amount payable under a point, discount, or other system of charges, however denominated;

(II) Premium or other charge for any guarantee of insurance protecting the lender against the debtor's default or other credit loss;

(III) Charges incurred for investigating the collateral or credit-worthiness of the debtor or for commissions or brokerage for obtaining the credit.

(b) The term does not include the charges as a result of additional charges as defined in section 5-2-202, C.R.S., delinquency charges as defined in section 5-2-203, C.R.S., deferral charges as defined in section 5-2-204, C.R.S., similar charges specifically authorized by law, or additional interest charges permitted by section 5-12-107 (3), C.R.S.

(7) "Repayment" of an extension of credit includes the repayment, satisfaction, or discharge, in whole or in part, of any debt or claim, acknowledged or disputed, valid or invalid, resulting from or in connection with that extension of credit.



§ 18-15-102. Extortionate extension of credit - penalty

Any person who makes any extension of credit in any amount regardless of the loan finance charge with respect to which it is the understanding of the creditor and the debtor at the time it is made that delay in making repayment or failure to make repayment will result in the use of extortionate means of collection is guilty of extortionate extension of credit, which is a class 4 felony.



§ 18-15-103. Presumption that extension of credit is extortionate

(1) The provisions of this section are nonexclusive and in no way limit the effect or applicability of section 18-15-102.

(2) In any prosecution under section 18-15-102, if it is shown that the factors enumerated in paragraphs (a), (b), and (c) of this subsection (2) were present in connection with the making of the extension of credit in question, there shall arise a presumption that the extension of credit was extortionate:

(a) The extension of credit was made with a loan finance charge in excess of that established for criminal usury.

(b) At the time credit was extended, the debtor reasonably believed that one or more extensions of credit by the creditor had been collected or attempted to be collected by extortionate means or the nonrepayment thereof had been punished by extortionate means.

(c) Upon the making of the extension of credit, the total of the extensions of credit by the creditor to the debtor then outstanding, including any unpaid interest or similar charges, exceeded one hundred dollars.

(3) In any prosecution under section 18-15-102, evidence of similar offenses tending to establish the existence of a plan, scheme, or design on the part of the defendant to produce a result of which the act charged is a part shall be admissible in evidence against the defendant. Such evidence of similar offenses, if known to the debtor, shall also be admissible in evidence for the purpose of establishing the reasonable belief of the debtor referred to in paragraph (b) of subsection (2) of this section.

(4) Whether evidence introduced under the provisions of subsection (2) of this section giving rise to the presumption that the extension of credit was extortionate is sufficient to establish the guilt of the defendant beyond a reasonable doubt, if such evidence is not disputed, is a question to be determined by the jury under proper instructions or by the court if no jury trial is had. Where there is evidence tending to show the innocence of the transaction, the issue of whether the extension of credit was extortionate shall be submitted to the jury, if trial is to a jury, unless the court is satisfied that the evidence as a whole clearly negates the presumed offense.



§ 18-15-104. Engaging in criminal usury

(1) Any person who knowingly charges, takes, or receives any money or other property as a loan finance charge where the charge exceeds an annual percentage rate of forty-five percent or the equivalent for a longer or shorter period commits the crime of criminal usury, which is a class 6 felony.

(2) It is an affirmative defense to criminal usury for a person, or his agent or assignee, who charges, takes, or receives money or property as a loan finance charge in excess of an annual percentage rate of forty-five percent in either of the following circumstances:

(a) That at the time of making the loan finance charge it could not have been determined by a mathematical computation that the annual percentage rate would exceed an annual percentage rate of forty-five percent;

(b) That the loan finance charge was not in excess of an annual percentage rate of forty-five percent when the rate of the finance charge was calculated on the unpaid balance of the debt on the assumption that the debt is to be paid according to its terms and is not paid before the end of the agreed term.

(3) The affirmative defenses referred to in subsection (2) of this section shall only apply when the provisions relating to the loan finance charge are set forth in a written agreement signed by all the parties and such written agreement is submitted to the court and the district attorney at least ten days prior to trial.

(4) This section shall not apply to:

(a) Charges and fees permitted by articles 1 to 6 of title 5, C.R.S., or charges and fees that are similar to such charges and fees and are specifically authorized by law;

(b) Credit card charges and fees not exceeding those permitted for consumer transactions under articles 1 to 6 of title 5, C.R.S., when imposed upon or collected from a person or in a transaction not subject to said provisions;

(c) A reverse mortgage as defined in section 11-38-102, C.R.S.; and

(d) Additional interest charges permitted by section 5-12-107 (3), C.R.S.



§ 18-15-105. Financing extortionate extensions of credit

Any person who knowingly advances money or property, whether as a gift, a loan, or an investment, pursuant to a partnership or profit-sharing agreement, or otherwise, to any person, with reasonable grounds to believe that it is the intention of the person to whom the advance is made to use the money or property, directly or indirectly, for the purpose of making an extortionate extension of credit, commits financing extortionate extensions of credit, which is a class 5 felony.



§ 18-15-106. Financing criminal usury

Any person who knowingly advances money or property, whether as a gift, a loan, or an investment, pursuant to a partnership or profit-sharing agreement, or otherwise, to any person, with reasonable grounds to believe that it is the intention of the person to whom the advance is made to use the money or property, directly or indirectly, for the purpose of engaging in criminal usury, commits financing criminal usury, which is a class 6 felony.



§ 18-15-107. Collection of extensions of credit by extortionate means

(1) It is unlawful for any person knowingly to participate in any way, or to conspire to do so, in the use of any extortionate means to collect or to attempt to collect any extension of credit or to punish any person for the nonrepayment of any extension of credit.

(2) Any person who violates the provisions of subsection (1) of this section commits collection of extensions of credit by extortionate means, which is a class 4 felony.

(3) In any prosecution under this section for the purpose of showing an implicit threat as a means of collection, evidence may be introduced tending to show that one or more extensions of credit by the creditor were, to the knowledge of the person against whom the implicit threat was alleged to have been made, collected or attempted to be collected by extortionate means or that the nonrepayment of an extension of credit was punished by extortionate means.



§ 18-15-108. Possession or concealment of records of criminal usury

(1) Any person who possesses or conceals any writing, paper, instrument, or article used to record criminally usurious transactions, and who knows or has reasonable grounds to know that the contents have been used, are being used, or are intended to be used to conduct a criminally usurious transaction, or who possesses or conceals such instruments with intent to aid, assist, or facilitate criminal usury commits possession or concealment of records of criminal usury, which is a class 6 felony.

(2) This section is not applicable to any person who may take possession of any such documents while acting on behalf of another as attorney or in a related capacity with respect to judicial proceedings already commenced.



§ 18-15-109. Loan finder - definitions - prohibited fees

(1) As used in this section, unless the context otherwise requires:

(a) "Borrower" means any person seeking to obtain a loan through the services of a loan finder.

(b) "Loan" has the same meaning as set forth in section 5-1-301 (25), C.R.S.

(c) "Loan finder" means any person who, directly or indirectly, serves or offers to serve as a lender or as an agent to obtain a loan or who holds himself or herself out as capable of obtaining a loan for any person; except that the following persons shall be exempt from the provisions of this section:

(I) A supervised financial organization, as defined in section 5-1-301 (45), C.R.S., and its employees, when acting within the scope of their employment;

(II) A person duly licensed to make supervised loans pursuant to part 3 of article 2 of title 5, C.R.S.;

(III) A business development corporation, created pursuant to article 48 of title 7, C.R.S.;

(IV) A pawnbroker licensed pursuant to article 11.9 of title 29, acting as such;

(V) Any governmental entity or employee thereof, acting in his official capacity;

(VI) A mortgage broker, as defined in paragraph (d) of this subsection (1), acting as such.

(d) "Mortgage broker" means any person who, directly or indirectly, serves or offers to serve as an agent for any person to obtain a loan secured by a mortgage, deed of trust, or lien on real property.

(2) A loan finder shall not charge or collect any fee from a borrower until a borrower actually receives the agreed-upon loan; except that nothing in this section shall preclude a borrower from paying for a credit check or for an appraisal of security for the loan where such payment is by check or money order made payable to a party independent of the loan finder.

(3) In any proceeding brought pursuant to this section, the burden of production with respect to an exemption from its provisions shall be upon the person claiming the exemption, and said claim of exemption shall constitute an affirmative defense.

(4) Any person who violates this section commits a class 1 misdemeanor. A violation of this section shall also constitute a class 1 public nuisance subject to the provisions of part 3 of article 13 of title 16, C.R.S.






Article 16 - Purchasers of Valuable Articles

§ 18-16-101. Legislative declaration

The general assembly hereby finds and determines that illicit traffic in stolen valuable articles is encouraged by the absence of any required record-keeping system by persons purchasing such valuable articles. The general assembly further finds that law enforcement officials are hindered in the identification and recovery of stolen valuable articles, and that law enforcement officials are hindered in the discovery and identification of persons selling stolen valuable articles due to the absence of such a required record-keeping system. Accordingly, it is the intent of the general assembly, by enacting this article, to aid law enforcement officials in the discovery and identification of sellers of stolen valuable articles and in the identification and recovery of stolen valuable articles by providing a mandatory record-keeping and reporting system by purchasers and by providing a holding period during which time such articles shall not be disposed of or altered in any manner. Local governments may adopt ordinances more strict than the provisions of this article.



§ 18-16-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Local law enforcement agency" means any marshal's office, police department, or sheriff's office with jurisdiction in the locality in which the purchaser makes the purchase.

(2) "Peace officer" means any undersheriff, deputy sheriff other than one appointed with authority only to receive and serve summons and civil process, police officer, state patrol officer, town marshal, or investigator for a district attorney or the attorney general who is engaged in full-time employment by the state, a city, city and county, town, judicial district, or county within this state.

(3) "Precious or semiprecious metals or stones" means such metals as, but not limited to, gold, silver, platinum, and pewter and such stones as, but not limited to, alexandrite, diamonds, emeralds, garnets, opals, rubies, sapphires, and topaz. For the purposes of this article, ivory, coral, pearls, jade, and such other minerals, stones, or gems as are customarily regarded as precious or semiprecious are deemed to be precious or semiprecious stones.

(4) "Purchase" means giving money to acquire any valuable article, taking valuable articles in full or part satisfaction of a debt, taking valuable articles for resale for the purpose of full or part satisfaction of a debt, or taking valuable articles for sale on consignment.

(5) "Purchaser" means any person holding himself out to the public as being engaged in the business of buying valuable articles or any person who purchases five or more valuable articles during any thirty-day period. "Purchaser" does not include a person purchasing valuable articles from an estate or from a retail or wholesale merchant.

(6) "Seller" means any person offering a valuable article for money to any purchaser, offering a valuable article in full or part satisfaction of a debt, or offering a valuable article for resale for the purpose of full or part satisfaction of a debt.

(7) (a) "Valuable article" means any tangible personal property consisting, in whole or in part, of precious or semiprecious metals or stones, whether solid, plated, or overlaid, including, but not limited to, household goods, jewelry, United States commemorative medals or tokens, and gold and silver bullion.

(b) "Valuable article" shall also include foreign currency when purchased for more than its face value or foreign currency exchange value.



§ 18-16-103. Purchaser to identify seller

(1) No purchaser shall purchase any valuable article without first securing adequate identification from the seller. The type and kind of identification shall be limited to the following:

(a) A valid Colorado driver's license;

(b) An identification card issued in accordance with section 42-2-302, C.R.S.;

(c) A valid driver's license, containing a picture, issued by another state;

(d) A military identification card;

(e) A valid passport;

(f) An alien registration card; or

(g) A nonpicture identification document issued by a state or federal government entity if the purchaser also obtains a clear imprint of the seller's right index finger.



§ 18-16-104. Purchases prohibited

No purchaser shall purchase any valuable article from any person under the age of eighteen years.



§ 18-16-105. Purchaser to maintain register and obtain declaration of seller's ownership

(1) Every purchaser of valuable articles shall keep a register, in a permanent, well-bound book, in which he shall record the following information: The name, address, and date of birth of the seller and his driver's license number or other I.D. number from any other allowed form of identification pursuant to section 18-16-103; the date, time, and place of the purchase; an accurate and detailed account and description of each valuable article being purchased, including, but not limited to, any trademark, identification number, serial number, model number, brand name, or other identifying marks on such articles and a description by weight and design of such articles. The purchaser shall also obtain a written declaration of the seller's ownership which shall state whether the valuable article is totally owned by the seller, how long the seller has owned the article, whether the seller or someone found the article, and, if the article was found, the details of its finding.

(2) The seller shall sign his name in such register and on the declaration of ownership.

(3) Such register shall be made available to any peace officer for inspection at any reasonable time.

(4) The purchaser shall keep each register for at least three years after the last date of purchase of valuable articles described therein.



§ 18-16-106. Holding period

(1) Except as provided in subsection (2) of this section, a purchaser shall hold all valuable articles within the jurisdiction of purchase for a period of thirty days from the date of purchase, during which time the valuable articles shall be held separate and apart from any other transaction and shall not be changed in form or altered in any way. The purchaser shall permit any requesting law enforcement officer to inspect the valuable articles during the thirty-day period.

(2) Stamped and assayed gold and silver bullion and gold coins shall not be subject to the holding requirement imposed by subsection (1) of this section. In lieu of such requirement, the purchaser shall be required to record the identity of any person to whom he transfers any such bullion or coins and the date, time, and place of such transfer.



§ 18-16-107. Reports required

(1) Every purchaser of valuable articles shall provide the local law enforcement agency, on a weekly basis, with two records, on a form to be provided by the local law enforcement agency, of all valuable articles purchased during the preceding week and one copy of the seller's declaration of ownership. The form for recording such purchases shall contain the information required to be recorded in the purchaser's register pursuant to section 18-16-105 and shall also include a physical description of the seller and the dollar amount of the purchase. Said form shall be signed, at the time of the purchase, by the seller and by the individual purchaser or his agent who participated in the purchase. The local law enforcement agency shall designate the day of the week on which the records and declarations shall be submitted.

(2) A copy of such record and the seller's declaration of ownership shall also be forwarded to the local law enforcement agency having jurisdiction in the area where the seller resides.

(3) The local law enforcement agency shall forward copies of such records and declarations of sellers' ownership, upon request, to any other law enforcement agency.



§ 18-16-108. Penalty

Any person who violates any of the provisions of this article commits a class 6 felony. Any person who knowingly gives false information with respect to the information required by sections 18-16-103 and 18-16-105 commits a class 6 felony.



§ 18-16-109. Applicability

The provisions of this article shall not apply to private collectors purchasing collectors' items from other private collectors or businesses engaged in selling valuable articles exclusively as collectors' items, and who pay for such purchases by check, nor shall the provisions of sections 18-16-101 to 18-16-108 apply to valuable articles purchased exclusively in interstate commerce and paid for by check mailed to the seller in another state, if a record of the check by which payment was made and the name and address of the seller is maintained for a period of three years, or a retail merchant who, in a retail transaction involving the sale of a valuable article, receives another valuable article as a trade-in and credits the retail purchaser with the value thereof if the retail purchaser provides proof satisfactory to the retailer that the valuable article was originally purchased from that retailer. For the purpose of this section, a "private collector" is an individual, business, or corporation who purchases an item for a price based on the value of the article as a historical item rather than the prevailing market price of the item's metallic or stone composition; who has an interest in preserving the item in its unique or historical form and who does not alter the form of the article; and whose primary purpose is to keep the article in a collection or to sell to another collector.



§ 18-16-110. Severability

If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect the other provisions of this article which may be given effect without the invalid provision or application, and, to this end, the provisions of this article are declared to be severable.






Article 17 - Colorado Organized Crime Control Act

§ 18-17-101. Short title

This article shall be known and may be cited as the "Colorado Organized Crime Control Act".



§ 18-17-102. Legislative declaration

The general assembly hereby finds that organized crime in the state of Colorado, as well as nationwide, is a highly sophisticated, diversified, and widespread activity that annually consumes millions of dollars locally and billions of dollars nationally from this state's and the nation's economy through unlawful conduct and the illegal use of force, fraud, and corruption. Organized crime derives a major portion of its power through money procured from such illegal endeavors as syndicated and organized gambling, loan-sharking, the theft of property and fencing of stolen property, the illegal importation, manufacture, and distribution of drugs and other controlled substances, and other forms of social exploitation. This money and power are increasingly being used to infiltrate and corrupt legitimate business and labor organizations and to subvert and corrupt our democratic processes. Organized crime activities within this state weaken the stability of this state's and the nation's economy, harm innocent investors and competing organizations, impede free competition, threaten the peace and health of the public, endanger the domestic security, and undermine the general welfare of the state and its citizens. The general assembly further finds that organized crime continues to grow and flourish because of defects in the evidence-gathering process of the law which inhibits the development and use of the legally admissible evidence necessary to bring criminal and other sanctions or remedies to bear on the unlawful activities of those engaged in organized crime and because the sanctions and remedies presently available to the state are unnecessarily limited in scope and impact. Therefore, the general assembly declares that it is the purpose of this article to seek the eradication of organized crime in this state by strengthening the legal tools in the evidence-gathering process, by establishing new penal prohibitions, and by providing enhanced sanctions and new remedies to deal with the unlawful activities of those engaged in organized crime.



§ 18-17-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Documentary material" means any book, paper, document, writing, drawing, graph, chart, photograph, phonorecord, magnetic tape, computer printout, other data compilation from which information can be obtained or from which information can be translated into usable form, or other functionally similar tangible item.

(2) "Enterprise" means any individual, sole proprietorship, partnership, corporation, trust, or other legal entity or any chartered union, association, or group of individuals, associated in fact although not a legal entity, and shall include illicit as well as licit enterprises and governmental as well as other entities.

(3) "Pattern of racketeering activity" means engaging in at least two acts of racketeering activity which are related to the conduct of the enterprise, if at least one of such acts occurred in this state after July 1, 1981, and if the last of such acts occurred within ten years (excluding any period of imprisonment) after a prior act of racketeering activity.

(4) "Person" means any individual or entity holding or capable of holding a legal or beneficial interest in property.

(5) "Racketeering activity" means to commit, to attempt to commit, to conspire to commit, or to solicit, coerce, or intimidate another person to commit:

(a) Any conduct defined as "racketeering activity" under 18 U.S.C. 1961 (1)(A), (1)(B), (1)(C), and (1)(D); or

(b) Any violation of the following provisions of the Colorado statutes or any criminal act committed in any jurisdiction of the United States which, if committed in this state, would be a crime under the following provisions of the Colorado statutes:

(I) Offenses against the person, as defined in sections 18-3-102 (first degree murder), 18-3-103 (second degree murder), 18-3-104 (manslaughter), 18-3-202 (first degree assault), 18-3-203 (second degree assault), 18-3-204 (third degree assault), 18-3-206 (menacing), 18-3-207 (criminal extortion), 18-3-301 (first degree kidnapping), 18-3-302 (second degree kidnapping), 18-3-503 (human trafficking for involuntary servitude), and 18-3-504 (human trafficking for sexual servitude);

(II) Offenses against property, as defined in sections 18-4-102 (first degree arson), 18-4-103 (second degree arson), 18-4-104 (third degree arson), 18-4-105 (fourth degree arson), 18-4-202 (first degree burglary), 18-4-203 (second degree burglary), 18-4-301 (robbery), 18-4-302 (aggravated robbery), 18-4-303 (aggravated robbery of controlled substances), 18-4-401 (theft), 18-4-409 (aggravated motor vehicle theft), and 18-4-501 (criminal mischief);

(III) Offenses involving computer crime, as defined in article 5.5 of this title;

(IV) Offenses involving fraud, as defined in sections 18-5-102 (forgery), 18-5-104 (second degree forgery), 18-5-105 (criminal possession of forged instrument), 18-5-109 (criminal possession of forgery devices), 18-5-110.5 (trademark counterfeiting), 6-16-111, C.R.S., (felony charitable fraud), 18-5-206 (defrauding a secured creditor or debtor), 18- 5-309 (money laundering), 18-5-403 (bribery in sports), 18-5-113 (criminal impersonation), 18-5-114 (offering a false document for recording), 18-5-702 (unauthorized use of a financial transaction device), 18-5-705 (criminal possession or sale of a blank financial transaction device), 18-5-706 (criminal possession of forgery devices), 18-5-707 (unlawful manufacture of a financial transaction device), 18-5-902 (identity theft), 18-5-903 (criminal possession of a financial device), 18-5-903.5 (criminal possession of an identification document), 18-5-904 (gathering identity information by deception), and 18-5-905 (possession of identity theft tools);

(V) Offenses involving the family relation, as defined in section 18-6-403 (sexual exploitation of children);

(VI) Offenses relating to morals, as defined in sections 18-7-102 (wholesale promotion of obscenity or promotion of obscenity), 18-7-203 (pandering), 18-7-206 (pimping), 18-7-402 (soliciting for child prostitution), 18-7-403 (pandering of a child), 18-7-404 (keeping a place of child prostitution), and 18-7-405 (pimping of a child);

(VII) Offenses involving governmental operations, as defined in sections 18-8-302 (bribery), 18-8-303 (compensation for past official behavior), 18-8-306 (attempt to influence a public servant), 18-8-402 (misuse of official information), 18-8-502 (first degree perjury), 18-8-503 (second degree perjury), 18-8-603 (bribe-receiving by a witness), 18-8-606 (bribing a juror), 18-8-608 (intimidating a juror), 18-8-609 (jury-tampering), 18-8-610 (tampering with physical evidence), 18-8-703 (bribing a witness or victim), 18-8-704 (intimidating a witness or victim), and 18-8-707 (tampering with a witness or victim);

(VIII) Offenses against public peace, order, and decency, as defined in sections 18-9-303 (prohibited wiretapping) and 18-9-304 (prohibited eavesdropping);

(IX) Gambling, as defined in sections 18-10-103 (2) (professional gambling), 18-10-105 (possession of a gambling device or record), 18-10-106 (transmission of receipt of gambling information), and 18-10-107 (maintaining gambling premises);

(X) Offenses relating to firearms and weapons, as defined in sections 18-12-102 (possessing an illegal weapon or a dangerous weapon), 18-12-107.5 (illegal discharge of a firearm), and 18-12-109 (possession, use, or removal of explosives or incendiary devices or the possession of components thereof);

(XI) Offenses involving the making, financing, or collection of loans, as defined in sections 18-15-102 (extortionate extension of credit), 18-15-104 (engaging in criminal usury), 18-15-105 (financing extortionate extensions of credit), 18-15-106 (financing criminal usury), 18-15-107 (collection of extensions of credit by extortionate means), and 18-15-108 (possession or concealment of records of criminal usury);

(XII) Fraud upon the department of revenue, as defined in section 39-21-118, C.R.S.;

(XIII) Securities offenses, as defined in sections 11-51-401 and 11-51-603 (registration of brokers and dealers), 11-51-301 and 11-51-603 (registration of securities), and 11-51-501 and 11-51-603 (fraud and other prohibited practices), C.R.S.;

(XIV) Offenses relating to controlled substances (part 1 of article 42.5 of title 12, C.R.S., part 2 of article 80 of title 27, C.R.S., and article 18 of this title);

(XV) Offenses relating to taxation, as defined in section 39-22-621, C.R.S.;

(XVI) Offenses relating to limited gaming, as defined in article 47.1 of title 12, C.R.S., or article 20 of this title; and

(XVII) Offenses relating to telecommunications crime as set forth in section 18-9-309.

(6) "Unlawful debt" means a debt incurred or contracted in an illegal gambling activity or business or which is unenforceable under state or federal law in whole or in part as to principal or interest because of the law relating to usury.



§ 18-17-104. Prohibited activities

(1) (a) It is unlawful for any person who knowingly has received any proceeds derived, directly or indirectly, from a pattern of racketeering activity or through the collection of an unlawful debt to use or invest, whether directly or indirectly, any part of such proceeds or the proceeds derived from the investment or use thereof in the acquisition of any title to, or any right, interest, or equity in, real property or in the establishment or operation of any enterprise.

(b) A purchase of securities on the open market for purposes of investment, and without the intention of controlling or participating in the control of the issuer, or of assisting another to do so, shall not be unlawful under this subsection (1) if the securities of the issuer held by the purchaser, the members of his immediate family, and his or their accomplices in any pattern of racketeering activity or the collection of an unlawful debt after such purchase do not amount in the aggregate to one percent of the outstanding securities of any one class and do not confer, either in law or in fact, the power to elect one or more directors of the issuer.

(2) It is unlawful for any person, through a pattern of racketeering activity or through the collection of an unlawful debt, to knowingly acquire or maintain, directly or indirectly, any interest in or control of any enterprise or real property.

(3) It is unlawful for any person employed by, or associated with, any enterprise to knowingly conduct or participate, directly or indirectly, in such enterprise through a pattern of racketeering activity or the collection of an unlawful debt.

(4) It is unlawful for any person to conspire or endeavor to violate any of the provisions of subsection (1), (2), or (3) of this section.



§ 18-17-105. Criminal penalties

(1) Any person convicted of engaging in activity in violation of the provisions of section 18-17-104 commits a class 2 felony and, upon conviction thereof, shall, in addition to the penalty provided for in section 18-1.3-401:

(a) Be fined not more than twenty-five thousand dollars; and

(b) Forfeit to the state any interest, including proceeds, he has acquired or maintained in violation of section 18-17-104 and any interest in, security of, claim against, or property or contractual right of any kind affording a source of influence over any enterprise which has established, operated, controlled, conducted, or participated in the conduct of in violation of section 18-17-104.

(2) In lieu of the fine authorized by paragraph (a) of subsection (1) of this section, any person convicted of engaging in conduct in violation of the provisions of section 18-17-104, through which he derived pecuniary value, or by which he caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

(3) The court shall hold a hearing to determine the amount of the fine authorized by subsection (2) of this section.

(4) For the purposes of subsection (2) of this section, "pecuniary value" means:

(a) Anything of value in the form of money, a negotiable instrument, or a commercial interest or anything else, the primary significance of which is economic advantage; or

(b) Any other property or service that has a value in excess of one hundred dollars.

(5) In any action brought under this section, the district court may, at any time, enter such injunctions, prohibitions, or restraining orders, or take such actions, including the acceptance of satisfactory performance bonds, in connection with any property or other interest subject to forfeiture under this section, as the court may deem proper.

(6) Upon conviction of a person under this section, the district court shall authorize the district attorney or the attorney general to seize all property or other interest declared forfeited under this section upon such terms and conditions as the court shall deem proper. The state shall dispose of all property or other interest seized under this section as soon as feasible, making due provision for the rights of innocent persons. If a property right or other interest is not exercisable or transferable for value by the state, it shall expire and shall not revert to the convicted person. The disposition of seized property shall be as follows:

(a) Any personal property which is required by law to be destroyed, or the possession of which is illegal, or which, in the opinion of the court is not properly the subject of a sale may be destroyed pursuant to a warrant for the destruction of personal property, issued by the district court, directed to the sheriff, and returned by the sheriff upon execution thereof. The district court shall stay the execution of any such warrant during the period in which the property is used as evidence in any pending criminal or civil proceeding.

(b) Any personal property seized and forfeited under the provisions of this section shall be sold by the sheriff in the manner provided for sales on execution. In lieu of ordering the sale of such property, the court may, if it finds that it can be used by a law enforcement agency, order it delivered to a law enforcement agency for such use.

(c) As to any real property, the district court shall enter a permanent order of abatement. The order of abatement shall direct the sheriff to sell such building or place and the ground upon which it is situated, to the extent of the interest, direct or indirect, of such person convicted under this section, at public sale in the manner provided for sales of property upon execution.

(d) The proceeds realized from such sales shall be applied as follows:

(I) To the fees and costs of sale;

(II) All costs and expenses of investigation and prosecution, including, but not limited to, costs of resources and manpower incurred in investigation and prosecution;

(III) The balance, if any, to the general fund of the state.



§ 18-17-106. Civil remedies

(1) Any district court may, after making due provision for the rights of innocent persons, enjoin violations of the provisions of section 18-17-104 by issuing appropriate orders and judgments, including, but not limited to:

(a) Ordering any defendant to divest himself of any interest in any enterprise, including real property;

(b) Imposing reasonable restrictions upon the future activities or investments of any defendant, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which he was engaged in violation of the provisions of section 18-17-104;

(c) Ordering the dissolution or reorganization of any enterprise;

(d) Ordering the suspension or revocation of a license, permit, or prior approval granted to any enterprise by any agency of the state;

(e) Ordering the forfeiture of the charter of a corporation organized under the laws of this state or the revocation of a certificate authorizing a foreign corporation to conduct business within the state, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of section 18-17-104 and that, for the prevention of future criminal activity, the public interest requires the charter of the corporation forfeited and the corporation dissolved or the certificate revoked.

(2) All property, real or personal, including money, used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of the provisions of section 18-17-104 is subject to civil forfeiture to the state. The state shall dispose of all forfeited property as soon as commercially feasible. If property is not exercisable or transferable for value by the state, it shall expire. All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons. The disposition of seized property shall be as follows:

(a) Any personal property which is required by law to be destroyed, or the possession of which is illegal, or which, in the opinion of the court is not properly the subject of a sale may be destroyed pursuant to a warrant for the destruction of personal property, issued by the district court, directed to the sheriff, and returned by the sheriff upon execution thereof. The district court shall stay the execution of any such warrant during the period in which the property is used as evidence in any pending criminal or civil proceeding.

(b) Any personal property seized and forfeited under the provisions of this section shall be sold by the sheriff in the manner provided for sales on execution.

(c) As to any real property, the district court shall enter a permanent order of abatement. The order of abatement shall direct the sheriff to sell such building or place and the ground upon which it is situated, to the extent of the interest, direct or indirect, of such person found to be in violation of the provisions of section 18-17-104, at public sale in the manner provided for sales of property upon execution.

(d) The proceeds realized from such sales shall be applied pursuant to section 16-13-311 (3)(a), C.R.S.

(3) Property subject to forfeiture under this section may be seized by a law enforcement officer upon court process. Seizure without process may be made if:

(a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant;

(b) The property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding based upon this section.

(4) In the event of a seizure under subsection (3) of this section, a forfeiture proceeding shall be instituted promptly. Property taken or detained under this section shall not be subject to replevin but is deemed to be in the custody of the law enforcement officer making the seizure, subject only to the order of the court. When property is seized under this section, pending forfeiture and final disposition, the law enforcement officer may:

(a) Place the property under seal;

(b) Remove the property to a place designated by court;

(c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

(5) The attorney general or district attorney may institute civil proceedings under this section. Any action instituted under this section shall conform to the procedures set forth in part 3 or part 5 of article 13 of title 16, C.R.S. In any action brought under this section, the district court shall proceed as soon as practicable to the hearing and determination. Pending final determination, the district court may, at any time, enter such injunctions, prohibitions, or restraining orders or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper.

(6) Any aggrieved person may institute a proceeding under subsection (1) of this section. In such proceeding, relief shall be granted in conformity with the principles that govern that granting of injunctive relief from threatened loss or damage in other civil cases; except that no showing of special or irreparable damage to the person shall have to be made. Upon the execution of proper bond against damages for an injunction improvidently granted and a showing of immediate danger of significant loss or damage, a temporary restraining order and a preliminary injunction may be issued in any such action before a final determination on the merits.

(7) Any person injured by reason of any violation of the provisions of section 18-17-104 shall have a cause of action for threefold the actual damages sustained. Such person shall also recover attorney fees in the trial and appellate courts and costs of investigation and litigation reasonably incurred; except that:

(a) The defendant or any injured person may demand a trial by jury in any civil action brought pursuant to this section; and

(b) Any injured person shall have a right or claim to forfeited property or to the proceeds derived therefrom superior to any right or claim the state has in the same property or proceeds.

(8) A final judgment or decree rendered in favor of the people in any criminal proceeding under this article shall estop the defendant in any subsequent civil action or proceeding as to all matters as to which such judgment or decree would be an estoppel as between the parties.

(9) The application of one civil remedy under any provision of this article shall not preclude the application of any other remedy, civil or criminal, under this article or any other provision of law. Civil remedies under this article are supplemental and not mutually exclusive.

(10) Whenever it is established in an action brought pursuant to this section that a person has received proceeds derived from activities prohibited by section 18-17-104, the court shall, upon request, award to the plaintiff a money judgment of forfeiture for the amount of such proceeds. The person subjected to such a money judgment may claim a setoff in an amount equal to the fair market value of other property forfeited if he shows that said property is traceable to a pattern of racketeering activity.

(11) The burden of proof in an action brought pursuant to this section shall be by clear and convincing evidence.

(12) (Deleted by amendment, L. 2002, p. 931, § 14, effective July 1, 2002.)



§ 18-17-107. Civil investigative demand

(1) Whenever the attorney general or the district attorney has reason to believe that any person or enterprise may be in possession, custody, or control of any documentary materials relevant to a racketeering investigation, he or she may, prior to the institution of a civil or criminal proceeding thereon, issue in writing, and cause to be served upon such person, a civil investigative demand requiring such person to produce such material for examination.

(2) Each such demand shall:

(a) State the nature of the conduct constituting the alleged racketeering violation which is under investigation and the provision of law applicable thereto;

(b) Describe the class or classes of documentary material demanded thereunder with such definiteness and certainty as to permit such material to be fairly identified;

(c) State that the demand is returnable forthwith or prescribe a return date which will provide a reasonable period of time within which the material so demanded may be assembled and made available for inspection and copying or reproduction;

(d) Identify the custodian to whom such material shall be made available; and

(e) State an advisement of rights, available under the provisions of this article, in addition to any appropriate constitutional rights advisement.

(3) No such demand shall:

(a) Contain any requirement which would be held to be unreasonable if contained in a subpoena duces tecum issued by a court of the state in aid of a grand jury investigation of such alleged racketeering violation; or

(b) Require the production of any documentary evidence which would be privileged from disclosure if demanded by a subpoena duces tecum issued by a court of the state in aid of a grand jury investigation of such alleged racketeering violation.

(4) Service of such demand or any petition filed under this section may be made upon a person by:

(a) Delivering a duly executed copy thereof to any partner, executive officer, managing agent, or general agent thereof, or to any agent thereof authorized by appointment or by law to receive service of process on behalf of such person or upon any individual person;

(b) Delivering a duly executed copy thereof to the residence, principal office, or place of business of the person to be served; or

(c) Depositing such copy in the United States mail, by registered or certified mail, duly addressed to such person at its residence, principal office, or place of business.

(5) A verified return by the individual serving any such demand or petition setting forth the manner of such service shall be prima facie proof of such service. In the case of service by registered or certified mail, such return shall be accompanied by the return post-office receipt of delivery of such demand.

(6) (a) The attorney general or district attorney shall designate an investigator to serve as racketeer document custodian and such racketeering investigators as he or she shall determine to be necessary to serve as deputies to such officer.

(b) Any person upon whom any demand issued under this section has been duly served shall make such material available for inspection and copying or reproduction to the custodian designated therein at the principal place of such person, or at such other place as such custodian and such person thereafter may agree and prescribe in writing or as the court may direct, pursuant to this section, on the return date specified in such demand or on such later date as such custodian may prescribe in writing. Such person may, upon written agreement between such person and the custodian, substitute for copies of all or any part of such material originals thereof.

(c) The custodian to whom any documentary material is so delivered shall take physical possession thereof and shall be responsible for the use made thereof and for the return thereof pursuant to this article. The custodian may cause the preparation of such copies of such documentary material as may be required for official use under regulations which shall be promulgated by the attorney general or the district attorney. Under such reasonable terms and conditions as the attorney general or district attorney shall prescribe, documentary material, while in the possession of the custodian, shall be available for examination by the person who produced such material or any duly authorized representatives of such person.

(d) Whenever any attorney has been designated to appear on behalf of the state before any court or grand jury in any case or proceeding involving any alleged violation of this article, the custodian may deliver to such attorney such documentary material in the possession of the custodian as such attorney determines to be required for use in the presentation of such case or proceeding on behalf of the state. Upon the conclusion of any such case or proceeding, such attorney shall return to the custodian any documentary material so withdrawn which has not passed into the control of such court or grand jury through the introduction thereof into the record of such case or proceeding.

(e) Upon the completion of the racketeering investigation for which any documentary material was produced under this article or in any case or proceeding arising from such investigation, the custodian shall return to the person who produced such material all such material other than copies thereof made by the attorney general or the district attorney pursuant to this subsection (6) which has not passed into the control of any court or grand jury through the introduction thereof into the record of such case or proceeding.

(f) When any documentary material has been produced by any person under this section for use in any racketeering investigation, and no such case or proceeding arising therefrom has been instituted within a reasonable time after completion of the examination and analysis of all evidence assembled in the course of such investigation, such person shall be entitled, upon written demand made upon the attorney general or district attorney, to the return of all documentary material other than copies thereof made pursuant to this subsection (6) so produced by such person.

(g) In the event of the death, disability, or separation from service of the custodian of any documentary material produced under any demand issued under this section or the official relief of such custodian from responsibility for the custody and control of such material, the attorney general or district attorney shall promptly designate another racketeering investigator to serve as custodian thereof and transmit notice in writing to the person who produced such material as to the identity and address of the successor so designated. Any successor so designated shall have with regard to such materials all duties and responsibilities imposed by this section upon his predecessor in office with regard thereto; except that he shall not be held responsible for any default or dereliction which occurred before his designation as custodian.

(7) Whenever any person fails to comply with any civil investigative demand duly served upon him under this section or whenever satisfactory copying or reproduction of any such material cannot be done and such person refuses to surrender such material, the attorney general or a district attorney may file, in the district court of the state for any judicial district in which such person resides, is found, or transacts business, and serve upon such person a petition for an order of such court for the enforcement of this section.

(8) Within twenty-one days after the service of any such demand upon any person, or at any time before the return date specified in the demand, whichever period is shorter, such person may file, in the district court of the state for the judicial district within which such person resides, is found, or transacts business, and serve upon such custodian a petition for an order of such court modifying or setting aside such demand. The time allowed for compliance with the demand in whole or in part as deemed proper and ordered by the court shall not run during the pendency of such petition in the court. Such petition shall specify each ground upon which the petitioner relies in seeking such relief and may be based upon any failure of such demand to comply with the provisions of this section or upon any constitutional or other legal right or privilege of such person.

(9) At any time during which any custodian is in custody or control of any documentary material delivered by any person in compliance with any such demand, such person may file, in the district court of the state for the judicial district within which the office of such custodian is situated, and serve upon such custodian a petition for an order of such court requiring the performance by such custodian of any duty imposed upon him by this section.

(10) Whenever any petition is filed in any district court of the state under this section, such court shall have jurisdiction to hear and determine the matter so presented and to enter such order or orders as may be required to carry into effect the provisions of this section.



§ 18-17-108. Construction of article

To effectuate the intent and purpose of this article, the provisions of this article shall be liberally construed.



§ 18-17-109. Severability

If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions of this article which may be given effect without the invalid provision or application, and, to this end, the provisions of this article are declared to be severable.






Article 18 - Uniform Controlled Substances Act of 2013

Part 1 - Definitions

§ 18-18-101. Short title

This article shall be known and may be cited as the "Uniform Controlled Substances Act of 2013".



§ 18-18-102. Definitions

As used in this article:

(1) "Administer", unless the context otherwise requires, means to apply a controlled substance, whether by injection, inhalation, ingestion, or any other means, directly to the body of a patient or research subject by:

(a) A practitioner (or, in the practitioner's presence, by the practitioner's authorized agent); or

(b) The patient or research subject at the direction and in the presence of the practitioner.

(2) "Agent" means an authorized person who acts on behalf of or at the direction of a person licensed or otherwise authorized under this article or under part 2 of article 80 of title 27, C.R.S. "Agent" does not include a common or contract carrier, a public warehouseman, or an employee of a carrier or warehouseman.

(3) (a) "Anabolic steroid" means any material, drug, hormonal compound, salt, isomer or salts of isomers of testosterone, or synthetic or natural derivatives of testosterone having pronounced anabolic properties which is used primarily to promote growth of muscle tissue, which includes, but is not limited to, any of the following:

(I) Boldenone;

(II) Chlorotestosterone;

(III) Clostebol;

(IV) Dehydrochlormethyltestosterone;

(V) Dihydrotestosterone;

(VI) Drostanolone;

(VII) Ethylestrenol;

(VIII) Fluoxymesterone;

(IX) Formebulone;

(X) Human chorionic gonadotropin;

(XI) Human growth hormone;

(XII) Mesterolone;

(XIII) Methandienone;

(XIV) Methandranone;

(XV) Methandriol;

(XVI) Methandrostenolone;

(XVII) Methenolone;

(XVIII) Methyltestosterone;

(XIX) Mibolerone;

(XX) Nandrolone;

(XXI) Norethandrolone;

(XXII) Oxandrolone;

(XXIII) Oxymesterone;

(XXIV) Oxymetholone;

(XXV) Stanolone;

(XXVI) Stanozolol;

(XXVII) Testolactone;

(XXVIII) Testosterone;

(XXIX) Trenbolone;

(XXX) Any salt, ester, or isomer of a drug or substance described or listed in this paragraph (a) if that salt, ester, or isomer promotes muscle growth.

(b) (I) Except as provided in subsection (3)(b)(II) of this section, "anabolic steroid" does not include human chorionic gonadotropin licensed for animal use only that is expressly intended for administration through implants or injection into cattle or other nonhuman species and that has been approved by the secretary of health and human services for such administration.

(II) If any person prescribes, dispenses, or distributes human chorionic gonadotropin licensed for animal use only, as described in subsection (3)(b)(I) of this section for human use, such person is considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of subsection (3)(a) of this section.

(3.5) (a) "Cathinones" means any synthetic or natural material containing any quantity of a cathinone chemical structure, including any analogs, salts, isomers, or salts of isomers of any synthetic or natural material containing a cathinone chemical structure, including but not limited to the following substances and any analogs, salts, isomers, or salts of isomers of any of the following substances:

(I) alpha-Phthalimidopropiophenone;

(II) N, N-Dimethylcathinone (Metamfepramone);

(III) N-Ethylcathinone (Ethcathinone);

(IV) alpha-Pyrrolidinopropiophenone (agr;-PPP);

(V) 2-Methylamino-1-phenylbutan-1-one (Buphedrone);

(VI) alpha-Pyrrolidinobutiophenone (agr;-PBP);

(VII) alpha-Pyrrolidinovalerophenone (agr;-PVP, PVP);

(VIII) 4-Methylmethcathinone (4-MMC, Mephedrone);

(IX) 4'-Methyl-alpha-pyrrolidinopropiophenone (MePPP);

(X) 4'-Methyl-alpha-pyrrolidinobutiophenone (MPBP);

(XI) 4'-Methyl-alpha-pyrrolidinohexiophenone (MPHP);

(XII) 4-Methoxymethcathinone (PMMC, Methedrone, bk-PMMA);

(XIII) 4'-Methoxy-alpha-pyrrolidinopropiophenone (MOPPP);

(XIV) Fluoromethcathinone (4-FMC, Flephedrone, 3-FMC);

(XV) 3,4-Methylenedioxymethcathinone (methylone, bk-MDMA);

(XVI) 3,4-Methylenedioxyethcathinone (Ethylone, bk-MDEA);

(XVII) 3',4'-Methylenedioxy-alpha-pyrrolidinopropiophenone (MDPPP);

(XVIII) 2-Methylamino-1-(3,4-methylenedioxyphenyl)-1-butanone (Butylone, bk-MDBD);

(XIX) 3',4'-Methylenedioxy-alpha-pyrrolidinobutiophenone (MDPBP);

(XX) 2-Methylamino-1-(3,4-methylenedioxyphenyl)-1-cpentanone (bk-MBDP);

(XXI) 3,4-Methylenedioxypyrovalerone (MDPV);

(XXII) Naphthylpyrovalerone (Naphyrone);

(XXIII) 2-(Methylamino)-1-phenyl-1-pentanone Pentedrone);

(XXIV) N-methylethcathinone (4-MEC); and

(XXV) (S)-2-Amino-1-phenyl-1-propanone (cathinone).

(b) "Cathinones" does not include diethylproprion or buproprion.

(c) As used in this subsection (3.5), "analog" means any chemical that is substantially similar in chemical structure to the chemical structure of any cathinones.

(4) "Cocaine" means coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed; cocaine, its salts, optical and geometric isomers, and salts of isomers; ecgonine, its derivatives, their salts, isomers, and salts of isomers; or any compound, mixture, or preparation which contains any quantity of any of the substances referred to in this subsection (4).

(5) "Controlled substance" means a drug, substance, or immediate precursor included in schedules I through V of part 2 of this article, including cocaine, marijuana, marijuana concentrate, cathinones, any synthetic cannabinoid, and salvia divinorum.

(6) (a) "Controlled substance analog" means a substance the chemical structure of which is substantially similar to the chemical structure of a controlled substance in or added to schedule I or II and:

(I) Which has a stimulant, depressant, or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance included in schedule I or II; or

(II) With respect to a particular individual, which the individual represents or intends to have a stimulant, depressant, or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance included in schedule I or II.

(b) The term does not include:

(I) A controlled substance;

(II) A substance for which there is an approved drug application, so long as such substance is in its intended and unconverted form;

(III) A substance with respect to which an exemption is in effect for investigational use by a particular person under section 505 of the "Federal Food, Drug, and Cosmetic Act", 21 U.S.C. sec. 355, to the extent conduct with respect to the substance is pursuant to the exemption; or

(IV) Any substance to the extent not intended for human consumption before an exemption takes effect with respect to the substance.

(7) "Deliver" or "delivery", unless the context otherwise requires, means to transfer or attempt to transfer a substance, actually or constructively, from one person to another, whether or not there is an agency relationship.

(8) "Department" means the department of human services.

(9) "Dispense" means to deliver a controlled substance to an ultimate user, patient, or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery.

(10) "Dispenser" means a practitioner who dispenses.

(11) "Distribute" means to deliver other than by administering or dispensing a controlled substance, with or without remuneration.

(12) "Distributor" means a person who distributes.

(13) (a) "Drug" means:

(I) Substances recognized as drugs in the official United States pharmacopoeia, national formulary, or the official homeopathic pharmacopoeia of the United States, or any supplement to any of them;

(II) Substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in individuals or animals;

(III) Substances (other than food) intended to affect the structure or any function of the body of individuals or animals; and

(IV) Substances intended for use as a component of any substance specified in subparagraph (I), (II), or (III) of this paragraph (a).

(b) The term does not include devices or their components, parts, or accessories.

(14) "Drug enforcement administration" means the drug enforcement administration in the United States department of justice, or its successor agency.

(14.5) "Enclosed" means a permanent or semi-permanent area covered and surrounded on all sides. Temporary opening of windows or doors or the temporary removal of wall or ceiling panels does not convert the area into an unenclosed space.

(15) "Immediate precursor" means a substance which is a principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used, or likely to be used, in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture.

(16) "Isomer" means an optical isomer, but in paragraph (e) of subsection (20) of this section and sections 18-18-203 (2)(a)(XII) and (2)(a)(XXXIV) and 18-18-204 (2)(a)(IV) the term includes a geometric isomer; in sections 18-18-203 (2)(a)(VIII) and (2)(a)(XLII) and 18-18-206 (2)(c) the term includes a positional isomer; and in sections 18-18-206 (2)(b)(XXXV) and (2)(c) and 18-18-205 (2)(a) the term includes any positional or geometric isomer.

(16.5) "Locked space" means secured at all points of ingress or egress with a locking mechanism designed to limit access such as with a key or combination lock.

(17) "Manufacture" means to produce, prepare, propagate, compound, convert, or process a controlled substance, directly or indirectly, by extraction from substances of natural origin, chemical synthesis, or a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container. The term does not include the preparation, compounding, packaging, repackaging, labeling, or relabeling of a controlled substance:

(a) By a practitioner as an incident to the practitioner's administering or dispensing of a controlled substance in the course of the practitioner's professional practice; or

(b) By a practitioner, or by the practitioner's authorized agent under the practitioner's supervision, for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale.

(18) "Marijuana" means all parts of the plant cannabis sativa L., whether growing or not, the seeds thereof, the resin extracted from any part of the plant, and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or its resin. It does not include fiber produced from the stalks, oil, or cake made from the seeds of the plant, or sterilized seed of the plant which is incapable of germination if these items exist apart from any other item defined as "marijuana" in this subsection (18). "Marijuana" does not include marijuana concentrate as defined in subsection (19) of this section.

(19) "Marijuana concentrate" means hashish, tetrahydrocannabinols, or any alkaloid, salt, derivative, preparation, compound, or mixture, whether natural or synthesized, of tetrahydrocannabinols.

(20) "Narcotic drug" means any of the following, however manufactured:

(a) Opium, opium derivative, and any derivative of either including any salts, isomers, and salts of isomers of them that are theoretically possible within the specific chemical designation, but not isoquinoline alkaloids of opium;

(b) Synthetic opiate and any derivative of synthetic opiate, including any isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, of them that are theoretically possible within the specific chemical designation;

(c) Poppy straw and concentrate of poppy straw;

(d) Coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed;

(e) Cocaine, or any salt, isomer, or salt of isomer of cocaine;

(f) Cocaine base;

(g) Ecgonine, or any derivative, salt, isomer, or salt of isomer of ecgonine;

(h) Any compound, mixture, or preparation containing any quantity of a substance listed in this subsection (20).

(21) "Opiate" means a substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. The term includes opium, opium derivatives, and synthetic opiates. The term does not include, unless specifically scheduled as a controlled substance under section 18-18-201, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). The term includes the racemic and levorotatory forms of dextromethorphan.

(22) "Opium poppy" means the plant of the species Papaver somniferum L., except its seeds.

(23) "Order" means:

(a) A prescription order which is any order, other than a chart order, authorizing the dispensing of drugs or devices that is written, mechanically produced, computer generated, transmitted electronically or by facsimile, or produced by other means of communication by a practitioner and that includes the name or identification of the patient, the date, the symptom or purpose for which the drug is being prescribed, if included by the practitioner at the patient's authorization, and sufficient information for compounding, dispensing, and labeling; or

(b) A chart order which is an order for inpatient drugs or medications to be dispensed by a pharmacist, or pharmacy intern under the direct supervision of a pharmacist, which is to be administered by an authorized person only during the patient's stay in a hospital facility. It shall contain the name of the patient and of the medicine ordered and such directions as the practitioner may prescribe concerning strength, dosage, frequency, and route of administration.

(24) "Peace officer" shall have the same meaning as set forth in section 16-2.5-101, C.R.S.

(25) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government or governmental subdivision or agency, or any other legal or commercial entity.

(26) "Peyote" means all parts of the plant presently classified botanically as lophophora williamsii lemaire, whether growing or not, the seeds thereof, any extraction from any part of such plant, and every compound, manufacture, salt, derivative, mixture, or preparation of such plant or its seeds or extracts.

(27) "Pharmacy" means a prescription drug outlet as defined in section 12-42.5-102 (35), C.R.S.

(28) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

(29) "Practitioner" means a physician, podiatrist, dentist, optometrist, veterinarian, researcher, pharmacist, pharmacy, hospital, or other person licensed, registered, or otherwise permitted, by this state, to distribute, dispense, conduct research with respect to, administer, or to use in teaching or chemical analysis, a controlled substance in the course of professional practice or research.

(30) "Production", unless the context otherwise requires, includes the manufacturing of a controlled substance and the planting, cultivating, growing, or harvesting of a plant from which a controlled substance is derived.

(31) "Remuneration" means anything of value, including money, real property, tangible and intangible personal property, contract rights, choses in action, services, and any rights of use or employment or promises or agreements connected therewith.

(32) "Researcher" means any person licensed by the department pursuant to this article to experiment with, study, or test any controlled substance within this state and includes analytical laboratories.

(33) "Sale" means a barter, an exchange, or a gift, or an offer therefor, and each such transaction made by any person, whether as the principal, proprietor, agent, servant, or employee.

(33.5) "Salvia divinorum" means salvia divinorum, salvinorin A, and any part of the plant classified as salvia divinorum, whether growing or not, including the seeds thereof, any extract from any part of the plant, and any compound, manufacture, salts, derivative, mixture, or preparation of the plant, its seeds, or its extracts.

(34) "State", unless the context otherwise requires, means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States.

(34.5) (a) "Synthetic cannabinoid" means any chemical compound that is chemically synthesized and either:

(I) Has been demonstrated to have binding activity at one or more cannabinoid receptors; or

(II) Is a chemical analog or isomer of a compound that has been demonstrated to have binding activity at one or more cannabinoid receptors.

(b) "Synthetic cannabinoid" includes but is not limited to the following substances:

(I) HU-210: (6aR, 10aR)-9-(hydroxymethyl)-6, 6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol;

(II) HU-211: dexanabinol, (6aS, 10aS)-9-(hydroxymethyl)-6, 6-dimethyl-3-(2- methyloctan-2-yl)-6a, 7, 10, 10a-tetrahydrobenzo[c]chromen-1-ol;

(III) JWH-018: 1-pentyl-3-(1-naphthoyl)indole;

(IV) JWH-073: 1-butyl-3-(1-naphthoyl)indole;

(V) JWH-081: 1-pentyl-3-(4-methoxy-1-napthoyl)indole, also known as 4- methoxynapthalen-1-yl-(1-pentylindol-3-yl)methanone;

(VI) JWH-200: 1-[2-(4-morpholinyl)ethyl]-3-(1-napthoyl)indole;

(VII) JWH-250: 1-pentyl-3-(2-methoxyphenylacetyl)indole, also known as 2-(2- methoxyphenyl)-1-(1- pentylindol-3-yl)ethanone; and

(VIII) CP 47, 497, and homologues: 2-[(1R, 3S)-3-hydroxycyclohexyl]-5-(2- methyloctan-2-yl)phenol.

(c) "Synthetic cannabinoid" does not mean:

(I) Any tetrahydrocannabinols, as defined in subsection (35) of this section; or

(II) Nabilone.

(d) As used in this subsection (34.5), "analog" means any chemical that is substantially similar in chemical structure to a chemical compound that has been determined to have binding activity at one or more cannabinoid receptors.

(35) (a) "Tetrahydrocannabinols" means synthetic equivalents of the substances contained in the plant, or in the resinous extractives of, cannabis, sp., or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity, such as the following:

(I) sup1;Cis or trans tetrahydrocannabinol, and their optical isomers;

(II) 6Cis or trans tetrahydrocannabinol, and their optical isomers;

(III) 3,4Cis or trans tetrahydrocannabinol, and their optical isomers.

(b) Since the nomenclature of the substances listed in paragraph (a) of this subsection (35) is not internationally standardized, compounds of these structures, regardless of the numerical designation of atomic positions, are included in this definition.

(36) "Ultimate user" means an individual who lawfully possesses a controlled substance for the individual's own use or for the use of a member of the individual's household or for administering to an animal owned by the individual or by a member of the individual's household.



§ 18-18-103. Special definition - board

As used in parts 1 and 2 of this article, "board" means the state board of pharmacy. As used in parts 3, 4, 5, and 6 of this article, "board" means the respective licensing board responsible for licensing and registering practitioners or other persons who are subject to registration pursuant to part 3 of this article. For physicians the respective board is the Colorado medical board; for podiatrists the respective board is the Colorado podiatry board; for dentists the respective board is the Colorado dental board; for optometrists the respective board is the state board of optometry; for pharmacists and pharmacies the respective board is the state board of pharmacy; for veterinarians the respective board is the state board of veterinary medicine; and for manufacturers, distributors, and humane societies the respective board is the state board of pharmacy.






Part 2 - Standards and Schedules

§ 18-18-201. Authority to control

The board shall administer this part 2 and the general assembly, by bill, may add substances to or delete or reschedule substances listed in section 18-18-203, 18-18-204, 18-18-205, 18-18-206, or 18-18-207.



§ 18-18-202. Nomenclature

The controlled substances listed in or to be added to the schedules in sections 18-18-203, 18-18-204, 18-18-205, 18-18-206, and 18-18-207 are listed or added by any official, common, usual, chemical, or trade name used.



§ 18-18-203. Schedule I

(1) A substance shall be added to schedule I by the general assembly when:

(a) The substance has high potential for abuse;

(b) The substance has no currently accepted medical use in treatment in the United States; and

(c) The substance lacks accepted safety for use under medical supervision.

(2) Unless specifically excepted by Colorado or federal law or Colorado or federal regulation or more specifically included in another schedule, the following controlled substances are listed in schedule I:

(a) Any of the following synthetic opiates, including any isomers, esters, ethers, salts, and salts of isomers, esters, and ethers of them that are theoretically possible within the specific chemical designation:

(I) Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-phenethyl)-4-piperidinyl ] -N- phenylacetamide);

(II) Acetylmethadol;

(III) Allylprodine;

(IV) Alphacetylmethadol;

(V) Alphameprodine;

(VI) Alphamethadol;

(VII) Alpha-methylfentanyl (N-[1-(alpha-methyl-beta-phenyl) ethyl-4-piperidyl] propionanilide; 1-(1-methyl-2-phenylethyl)- 4-(N-propanilido) piperidine);

(VIII) Alpha-methylthiofentanyl (N-[1-methyl-2-(2-thienyl) ethyl-4-piperidinyl]-N-phenylpropanamide);

(IX) Benzethidine;

(X) Betacetylmethadol;

(XI) Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2-phenethyl)-4- piperidinyl]-N-phenylpropanamide);

(XII) Beta-hydroxy-3-methylfentanyl (other name: N-[1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl-] N-phenylpropanamide);

(XIII) Betameprodine;

(XIV) Betamethadol;

(XV) Betaprodine;

(XVI) Clonitazene;

(XVII) Dextromoramide;

(XVIII) Diampromide;

(XIX) Diethylthiambutene;

(XX) Difenoxin;

(XXI) Dimenoxadol;

(XXII) Dimepheptanol;

(XXIII) Dimethylthiambutene;

(XXIV) Dioxaphetyl butyrate;

(XXV) Dipipanone;

(XXVI) Ethylmethylthiambutene;

(XXVII) Etonitazene;

(XXVIII) Etoxeridine;

(XXIX) Furethidine;

(XXX) Hydroxypethidine;

(XXXI) Ketobemidone;

(XXXII) Levomoramide;

(XXXIII) Levophenacylmorphan;

(XXXIV) 3-methylfentanyl (N-[3-methyl-1-(2- phenylethyl)-4-piperidyl]-N-phenylpropanamide);

(XXXV) 3-methylthiofentanyl (N-[3-methyl-1-(2- thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide);

(XXXVI) Morpheridine;

(XXXVII) MPPP (1-methyl-4-phenyl-4-propionoxypiperidine);

(XXXVIII) Noracymethadol;

(XXXIX) Norlevorphanol;

(XL) Normethadone;

(XLI) Norpipanone;

(XLII) Para-fluorofentanyl (N-(4-fluorophenyl)-N- [1-(2-phenethyl) -4-piperidinyl]-propanamide);

(XLIII) PEPAP (1-(-2-phenethyl)-4-phenyl- 4-acetoxypiperidine);

(XLIV) Phenadoxone;

(XLV) Phenampromide;

(XLVI) Phenomorphan;

(XLVII) Phenoperidine;

(XLVIII) Piritramide;

(XLIX) Proheptazine;

(L) Properidine;

(LI) Propiram;

(LII) Racemoramide;

(LIII) Thiofentanyl (N-phenyl-N-[1-(2- thienyl) ethyl-4-piperidinyl]-propanamide);

(LIV) Tilidine;

(LV) Trimeperidine.

(b) Any of the following opium derivatives, including their salts, isomers, and salts of isomers of them that are theoretically possible within the specific chemical designation:

(I) Acetorphine;

(II) Acetyldihydrocodeine;

(III) Benzylmorphine;

(IV) Codeine methylbromide;

(V) Codeine-N-Oxide;

(VI) Cyprenorphine;

(VII) Desomorphine;

(VIII) Dihydromorphine;

(IX) Drotebanol;

(X) Etorphine, except hydrochloride salt;

(XI) Heroin;

(XII) Hydromorphinol;

(XIII) Methyldesorphine;

(XIV) Methyldihydromorphine;

(XV) Morphine methylbromide;

(XVI) Morphine methylsulfonate;

(XVII) Morphine-N-Oxide;

(XVIII) Myrophine;

(XIX) Nicocodeine;

(XX) Nicomorphine;

(XXI) Normorphine;

(XXII) Pholcodine;

(XXIII) Thebacon.

(c) Any material, compound, mixture, or preparation containing any quantity of the following hallucinogenic substances, including any salts, isomers, and salts of isomers of them that are theoretically possible within the specific chemical designation:

(I) 4-bromo-2, 5-dimethoxy-amphetamine (Some trade or other names: 4-bromo-2, 5-dimethoxy-alpha- methylphenethylamine; 4-bromo-2, 5-DMA.);

(II) 2,5-dimethoxyamphetamine (Some trade or other names: 2,5-dimethoxy-alpha-methylphenethylamine; 2,5-DMA.);

(II.5) 2,5-Dimethoxy-4-ethylamphetamine (DOET);(III) 4-methoxyamphetamine (Some trade or other names: 4-methoxy-alpha-methylphenethylamine; paramethoxyamphetamine, PMA.);

(IV) 5-methoxy-3,4-methylenedioxy amphetamine;

(IV.5) 5-methoxy-N, N-diisopropyltryptamine (5-MeO-DiPT);(V) 4-methyl-2,5-dimethoxy-amphetamine (Some trade and other names: 4-methyl-2,5-dimethoxy-alpha- methylphenethylamine; DOM; and STP.);

(VI) 3,4-methylenedioxy amphetamine;

(VII) 3,4-methylenedioxymethamphetamine (MDMA);

(VIII) 3,4,5-trimethoxy amphetamine;

(VIII.5) Alpha-methyltryptamine (AMT);(IX) Bufotenine (Some trade and other names: 3-(beta-Dimethylaminoethyl)-5-hydroxyindole; 3-(2- dimethylaminoethyl)-5-indolol; N, N-dimethylserotonin; 5-hydroxy-N,N-dimethyltryptamine; mappine.);

(X) Diethyltryptamine (Some trade or other names: N,N-Diethyltryptamine; DET.);

(XI) Dimethyltryptamine (Some trade or other names: DMT.);

(XII) Ibogaine (Some trade and other names: (7-Ethyl-6,6B,7,8,9,10,12,13-octahydro-2- methoxy-6,9-methano-5H-pyrido [1', 2':1,2] azepine [5,4- b] indole; Tabernanthe iboga.);

(XIII) Lysergic acid diethylamide;

(XIV) Mescaline;

(XV) Parahexyl (Some trade or other names: 3-Hexyl-1-hydroxy-7,8,9,10-tetrahydro-6,6,9- trimethyl-6H-dibenzo[b,d]pyran; Synhexyl.);

(XVI) Peyote (Meaning all parts of the plant classified botanically as Lophophora williamsii Lemaire, whether growing or not, its seeds, any extract from any part of the plant, and every compound, salt, derivative, mixture, or preparation of the plant, or its seeds or extracts);

(XVII) N-ethyl MDA;

(XVIII) N-ethyl-3-piperidyl benzilate;

(XIX) N-hydroxy MDA;

(XX) N-methyl-3-piperidyl benzilate;

(XXI) Psilocybin;

(XXII) Psilocyn;

(XXIII) Tetrahydrocannabinols;

(XXIV) Ethylamine analog of phencyclidine (Some trade or other names: N-ethyl-1- phenylcyclohexylamine, (1-phenylcyclohexyl) ethylamine, N-(1-phenylcyclohexl) ethylamine, cyclohexamine, PCE.);

(XXV) Pyrrolidine analog of phencyclidine (Some trade or other names: 1-(1-phenylcyclohexyl)- pyrrolidine, PCPy, PHP.);

(XXVI) Thiophene analog of phencyclidine (Some trade or other names: 1-]1-(2-thienyl)-cyclohexyl- piperidine, 2-thienyl analog of phencyclidine, TPCP, TCP.);

(XXVII) TCPy.

(d) Any material, compound, mixture, or preparation containing any quantity of the following substances having a depressant effect on the central nervous system, including any salts, isomers, and salts of isomers of them that are theoretically possible within the specific chemical designation:

(I) Mecloqualone;

(II) Methaqualone.

(e) Any material, compound, mixture, or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers, and salts of isomers:

(I) Repealed.

(II) Fenethylline;

(III) Methcathinone;

(IV) N-ethylamphetamine;

(V) (+) Cis-4-methylaminorex;

(VI) N,N-dimethylamphetamine.

(f) Any material, compound, mixture, or preparation containing any quantity of gamma hydroxybutyrate [GHB], including its salts, isomers, and salts of isomers.

(g) Any material, compound, mixture, or preparation which is a controlled substance analog, the chemical structure of which is substantially similar to the chemical structure of a controlled substance listed in this subsection (2) or that was specifically designed to produce an effect substantially similar to or greater than the effect of a controlled substance listed in this subsection (2), all or part of which is intended for human consumption.

(h) Any material, compound, mixture, or preparation containing any quantity of N-benzylpiperazine (BZP), including its salts, isomers, and salts of isomers.



§ 18-18-204. Schedule II

(1) A substance shall be added to schedule II by the general assembly when:

(a) The substance has high potential for abuse;

(b) The substance has currently accepted medical use in treatment in the United States, or currently accepted medical use with severe restrictions; and

(c) The abuse of the substance may lead to severe psychological or physical dependence.

(2) Unless specifically excepted by Colorado or federal law or Colorado or federal regulation or more specifically included in another schedule, the following controlled substances are listed in schedule II:

(a) Any of the following substances, however manufactured:

(I) Opium and opium derivative, and any salt, compound, derivative, or preparation of opium or opium derivative, excluding apomorphine, dextrorphan, nalbuphine, butorphanol, nalmefene, naloxone, and naltrexone, but including:

(A) Raw opium;

(B) Opium extracts;

(C) Opium fluid;

(D) Powdered opium;

(E) Granulated opium;

(F) Tincture of opium;

(G) Codeine;

(H) Ethylmorphine;

(I) Etorphine hydrochloride;

(J) Hydrocodone;

(K) Hydromorphone;

(L) Metopon;

(M) Morphine;

(N) Oxycodone;

(O) Oxymorphone;

(P) Thebaine.

(II) Any salt, compound, derivative, or preparation that is chemically equivalent or identical with any of the substances listed in subparagraph (I) of this paragraph (a), but not isoquinoline alkaloids of opium;

(III) Opium poppy and poppy straw;

(IV) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, including cocaine and ecgonine and their salts, isomers, derivatives, and salts of isomers and derivatives, and any salt, compound, derivative, or preparation that is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine;

(V) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid, or powder form which contains the phenanthrene alkaloids of the opium poppy).

(b) Any of the following synthetic opiates, including any isomers, esters, ethers, salts, and salts of isomers, esters, and ethers of them that are theoretically possible within the specific chemical designation:

(I) Alfentanil;

(II) Alphaprodine;

(III) Anileridine;

(IV) Benzitramide;

(V) Carfentanal;

(VI) Dihydrocodeine;

(VII) Diphenoxylate;

(VIII) Fentanyl;

(IX) Isomethadone;

(IX.5) Levo-alphacetylmethadol;

(X) Levomethorphan;

(XI) Levorphanol;

(XII) Metazocine;

(XIII) Methadone;

(XIV) Methadone - Intermediate, 4-cyano-2- dimethylamino-4, 4-diphenyl butane;

(XV) Moramide - Intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropane-carboxylic acid;

(XVI) Pethidine (meperidine);

(XVII) Pethidine - Intermediate-A, 4-cyano-1- methyl-4-phenylpiperidine;

(XVIII) Pethidine - Intermediate-B, ethyl-4- phenylpiperidine-4-carboxylate;

(XIX) Pethidine - Intermediate-C, 1-methyl- 4-phenylpiperidine-4-carboxylic acid;

(XX) Phenazocine;

(XXI) Piminodine;

(XXII) Propoxyphene (non-dosage forms);

(XXIII) Racemethorphan;

(XXIV) Racemorphan;

(XXV) Sufentanil.

(c) Any material, compound, mixture, or preparation containing any quantity of the following substances, their salts, isomers, or salts of isomers, having a stimulant effect on the central nervous system:

(I) Amphetamine;

(II) Methamphetamine;

(III) Phenmetrazine;

(IV) Methylphenidate.

(d) Any material, compound, mixture, or preparation containing any quantity of the following substances having a depressant effect on the central nervous system, including any salts, isomers, and salts of isomers of them that are theoretically possible within the specific chemical designation:

(I) Amobarbital;

(II) Pentobarbital;

(III) Phencyclidine;

(IV) Secobarbital;

(V) Glutethimide.

(e) (I) Repealed.

(II) Nabilone [Another name for nabilone: (+) trans-3-(1,1-demethylheptyl)-6,6a,7,8,10, 10a-hexahydro- 1-hydroxy-6,6-dimethyl-9Hdibenzo [b,d] pyran-9-one].

(f) Any material, compound, mixture, or preparation containing any quantity of the following substances:

(I) Immediate precursor to amphetamine and methamphetamine: phenylacetone (Some trade or other names: phenyl-2-propanone; P2P; benzyl methyl ketone; methyl benzyl ketone.), ephedrine, alpha-phenylacetoacetonitrile, phenylacetic acid, and 1-phenyl-2-nitropropene;

(II) Immediate precursors to phencyclidine:

(A) 1-phenylcyclohexylamine;

(B) 1-piperidinocyclohexanecarbonitrile (PCC);

(C) Piperdine;

(D) Morpholine;

(E) Pyrrolidine;

(III) Remifentanil hydrochloride.

(g) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which is a controlled substance analog, as defined in section 18-18-102 (6), the chemical structure of which is substantially similar to the chemical structure of a controlled substance in schedule II of this part 2 or that was specifically designed to produce an effect substantially similar to or greater than the effect of a controlled substance in schedule II of this part 2, all or part of which is intended for human consumption, shall be treated for the purposes of this article as a controlled substance in schedule II of this part 2.



§ 18-18-205. Schedule III

(1) A substance shall be added to schedule III by the general assembly when:

(a) The substance has a potential for abuse less than the substances included in schedules I and II;

(b) The substance has currently accepted medical use in treatment in the United States; and

(c) The abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.

(2) Unless specifically excepted by Colorado or federal law, or Colorado or federal regulation, or more specifically included in another schedule, the following controlled substances are listed in schedule III:

(a) Any material, compound, mixture, or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system, including any salts, isomers, and salts of isomers of them that are theoretically possible within the specific chemical designation:

(I) Any compound, mixture, or preparation in dosage unit form containing any stimulant substance included in schedule II and which was listed as an excepted compound on August 25, 1971, pursuant to the federal "Controlled Substances Act", and any other drug of the quantative composition shown in that list for those drugs or which is the same except for containing a lesser quantity of controlled substances;

(II) Benzphetamine;

(III) Chlorphentermine;

(IV) Clortermine;

(V) Phendimetrazine.

(b) Any material, compound, mixture, or preparation containing any quantity of the following substances having a depressant effect on the central nervous system:

(I) Any compound, mixture, or preparation containing any of the following drugs or their salts and one or more other active medicinal ingredients not included in any schedule:

(A) Amobarbital;

(B) Secobarbital;

(C) Pentobarbital;

(II) Any of the following drugs, or their salts, in suppository dosage form, approved by the federal food and drug administration for marketing only as a suppository:

(A) Amobarbital;

(B) Secobarbital;

(C) Pentobarbital;

(III) Any substance containing any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid;

(IV) Chlorhexadol;

(V) Lysergic acid;

(VI) Lysergic acid amide;

(VII) Methyprylon;

(VIII) Sulfondiethylmethane;

(IX) Sulfonethylmethane;

(X) Sulfonmethane;

(XI) Tiletamine and zolazepam or any of their salts (Some trade or other names for a tiletamine-zolazepam combination product: Telazol. Some trade or other names for tiletamine: 2-(ethylamino)-2-(2- thienyl)-cyclohexanone. Some trade or other names for zolazepam: 4-(2-fluorophenyl)-6,8-dihydro-1,3,8-trimethylpyrazolo-[3,4-e] [1,4]-diazepin-7(1H)-one. flupyrazapon.).

(c) Nalorphine;

(d) Any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as follows:

(I) Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(II) Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(III) Not more than 300 milligrams of hydrocodone per 100 milliliters or not more than 15 milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

(IV) Not more than 300 milligrams of hydrocodone per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(V) Not more than 1.8 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(VI) Not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(VII) Not more than 500 milligrams of opium per 100 milliliters or per 100 grams, or not more than 25 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(VIII) Not more than 50 milligrams of morphine per 100 milliliters or per 100 grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(e) Anabolic steroids.

(f) Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a federal food and drug administration approved drug product [Other names for dronabinol: (6aR-trans)-6a,7,8,10a- tetrahydro-6,6,9-trimethyl-3-pentyl-6H-dibenzo [b,d] pyran-1-o1, or (-)-delta-9-(trans)-tetrahydrocannabinol];

(g) Ketamine, its salts, isomers, and salts of isomers [Other names for ketamine: (+)-2-(2-chlorophenyl)-2-(methylamino)-cyclohexanone].

(3) The board may exempt by rule a compound, mixture, or preparation containing any stimulant or depressant substance listed in paragraph (a) or (b) of subsection (2) of this section from the application of all or part of this article if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system and if the admixtures are in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances having a stimulant or depressant effect on the central nervous system.



§ 18-18-206. Schedule IV - repeal

(1) A substance shall be added to schedule IV by the general assembly when:

(a) The substance has a low potential for abuse relative to substances included in schedule III;

(b) The substance has currently accepted medical use in treatment in the United States; and

(c) The abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances included in schedule III.

(2) Unless specifically excepted by Colorado or federal law or Colorado or federal regulation or more specifically included in another schedule, the following controlled substances are listed in schedule IV:

(a) Any material, compound, mixture, isomers or salts or isomers, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as follows:

(I) Not more than 1 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit;

(II) Propoxyphene (dosage forms);

(III) Butorphanol;

(b) Any material, compound, mixture, or preparation containing any quantity of the following substances having a depressant effect on the central nervous system, including any salts, isomers, and salts of isomers of them that are theoretically possible within the specific chemical designation:

(I) Alprazolam;

(II) Barbital;

(III) Bromazepam;

(IV) Camazepam;

(V) Chloral betaine;

(VI) Chloral hydrate;

(VII) Chlordiazepoxide;

(VIII) Clobazam;

(IX) Clonazepam;

(X) Clorazepate;

(XI) Clotiazepam;

(XII) Cloxazolam;

(XIII) Delorazepam;

(XIV) Diazepam;

(XV) Estazolam;

(XVI) Ethchlorvynol;

(XVII) Ethinamate;

(XVIII) Ethyl loflazepate;

(XIX) Fludiazepam;

(XX) Flunitrazepam;

(XXI) Flurazepam;

(XXII) Halazepam;

(XXIII) Haloxazolam;

(XXIV) Ketazolam;

(XXV) Loprazolam;

(XXVI) Lorazepam;

(XXVII) Lormetazepam;

(XXVIII) Mebutamate;

(XXIX) Medazepam;

(XXX) Meprobamate;

(XXXI) Methohexital;

(XXXII) Methylphenobarbital (mephobarbital);

(XXXIII) Midazolam;

(XXXIV) Nimetazepam;

(XXXV) Nitrazepam;

(XXXVI) Nordiazepam;

(XXXVII) Oxazepam;

(XXXVIII) Oxazolam;

(XXXIX) Paraldehyde;

(XL) Petrichloral;

(XLI) Phenobarbital;

(XLII) Pinazepam;

(XLIII) Prazepam;

(XLIV) Quazepam;

(XLV) Temazepam;

(XLVI) Tetrazepam;

(XLVII) Triazolam;

(XLVIII) Zolpidem;

(c) (I) Any material, compound, mixture, or preparation containing any quantity of the following substance, including any salts, isomers of it that are theoretically possible: Fenfluramine.

(II) This paragraph (c) is repealed upon removal of fenfluramine and its salts and isomers from schedule IV of the federal "Controlled Substances Act" (21 U.S.C. sec. 812; 21 CFR 1308.14).

(d) Any material, compound, mixture, or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers, and salts of isomers:

(I) Cathine;

(II) Diethylpropion;

(III) Fencamfamin;

(IV) Fenpropore;

(V) Mazindol;

(VI) Pemoline (including organometallic complexes and chelates thereof);

(VII) Phentermine;

(VIII) Pipradrol;

(IX) SPA ((-)-1-dimethylamino-1,2-diphenylethane);

(e) Any material, compound, mixture, or preparation containing any quantity of the following substances, including their salts and isomers:

(I) Modafinil;

(II) Pentazocine;

(III) Sibutramine;

(IV) Stadol (butorphanol tartrate);

(f) Zaleplon.

(3) The board may exempt by rule any compound, mixture, or preparation containing any depressant substance listed in paragraph (b) of subsection (2) of this section from the application of all or any part of this article if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a depressant effect on the central nervous system, and if the admixtures are in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances having a depressant effect on the central nervous system.



§ 18-18-207. Schedule V

(1) A substance shall be added to schedule V by the general assembly when:

(a) The substance has a low potential for abuse relative to substances included in schedule IV;

(b) The substance has currently accepted medical use in treatment in the United States; and

(c) The abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances included in schedule IV.

(2) Unless specifically excepted by Colorado or federal law or Colorado or federal regulation or more specifically included in another schedule, the following controlled substances are listed in schedule V:

(a) Any material, compound, mixture, or preparation containing any of the following narcotic drug and its salts: Buprenorphine;

(b) Any compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth in this paragraph (b), which also contains one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(I) Not more than 200 milligrams of codeine per 100 milliliters or per 100 grams;

(II) Not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams;

(III) Not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams;

(IV) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(V) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams;

(VI) Not more than 0.5 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit;

(c) Any material, compound, mixture, or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers, and salts of isomers: Pyrovalerone.






Part 3 - Regulation of Manufacture, Distribution, and Dispensing of Controlled Substances

§ 18-18-301. Rules

The board or the department may adopt rules and charge reasonable fees relating to the registration and control of the manufacture, distribution, and dispensing of controlled substances within this state.



§ 18-18-302. Registration requirements - definitions

(1) Every person who manufactures, distributes, or dispenses any controlled substance within this state, or who proposes to engage in the manufacture, distribution, or dispensing of any controlled substance within this state, shall obtain annually or biannually, if applicable, a registration, issued by the respective licensing board or the department in accordance with rules adopted by such board or by the department. For purposes of this section and this article, "registration" or "registered" means the registering of manufacturers, pharmacists, pharmacies, and humane societies located in this state, and distributors located in or doing business in this state, by the state board of pharmacy as set forth in article 42.5 of title 12, C.R.S., the licensing of physicians by the Colorado medical board, as set forth in article 36 of title 12, C.R.S., the licensing of podiatrists by the Colorado podiatry board, as set forth in article 32 of title 12, C.R.S., the licensing of dentists by the Colorado dental board, as set forth in article 35 of title 12, C.R.S., the licensing of optometrists by the state board of optometry, as set forth in article 40 of title 12, C.R.S., the licensing of veterinarians by the state board of veterinary medicine, as set forth in article 64 of title 12, C.R.S., and the licensing of researchers and addiction programs by the department of human services, as set forth in part 2 of article 80 of title 27, C.R.S.

(2) A person registered by the board or the department under this part 3 to manufacture, distribute, dispense, or conduct research with controlled substances may possess, manufacture, distribute, dispense, or conduct research with those substances to the extent authorized by the registration and in conformity with this article and with article 42.5 of title 12, C.R.S.

(3) The following persons need not register and may lawfully possess controlled substances under this article:

(a) An agent or employee of any registered manufacturer, distributor, or dispenser of any controlled substance if the agent or employee is acting in the usual course of business or employment;

(b) A common or contract carrier or warehouseman, or an employee thereof, whose possession of any controlled substance is in the usual course of business or employment;

(c) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner.

(4) The board or department may waive by rule the requirement for registration of certain manufacturers, distributors, or dispensers upon finding it consistent with the public health and safety.

(5) The board or department may inspect the establishment of a registrant or applicant for registration of those persons they are authorized to register under this part 3 in accordance with rules adopted by the board or department.



§ 18-18-303. Registration

(1) The board or department shall register an applicant to manufacture or distribute substances included in schedules I through V unless the board or department determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the board or department shall consider the following factors:

(a) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific, research, or industrial channels;

(b) Compliance with applicable state and local law;

(c) Promotion of technical advances in the art of manufacturing controlled substances and the development of new substances;

(d) Any convictions of the applicant under any laws of another country or federal or state laws relating to any controlled substance;

(e) Past experience of the applicant in the manufacture or distribution of controlled substances, and the existence in the applicant's establishment of effective controls against diversion of controlled substances into other than legitimate medical, scientific, research, or industrial channels;

(f) Furnishing by the applicant of false or fraudulent material in any application filed under this article;

(g) Suspension or revocation of the applicant's federal registration or the applicant's registration of another state to manufacture, distribute, or dispense controlled substances as authorized by federal law; and

(h) Any other factors relevant to and consistent with the public health and safety.

(2) Registration under subsection (1) of this section entitles a registrant to manufacture or distribute a substance included in schedule I or II only if it is specified in the registration.

(3) A practitioner must be registered with the board or department before dispensing a controlled substance or conducting research with respect to a controlled substance included in schedules II through V. The department need not require separate registration under this article for practitioners engaging in research with nonnarcotic substances included in schedules II through V where the registrant is already registered under this article in another capacity. Practitioners registered under federal law to conduct research with substances included in schedule I may conduct research with substances included in schedule I within this state upon furnishing the department evidence of that federal registration.

(4) A manufacturer or distributor registered under the federal "Controlled Substances Act", 21 U.S.C. sec. 801 et seq., may submit a copy of the federal application as an application for registration as a manufacturer or distributor under this section. The board may require a manufacturer or distributor to submit information in addition to the application for registration under the federal act.

(5) Persons licensed or registered under article 42.5 of title 12, C.R.S., or article 32, 35, 36, 40, or 64 of title 12, C.R.S., need not be licensed separately to distribute or dispense controlled substances to the extent provided under law if they are registered or are exempt from registration by the federal drug enforcement administration, provided that such persons indicate on any initial application or renewal application the schedules of controlled substances that the persons are authorized to use under Public Law 91-513, known as the federal "Comprehensive Drug Abuse Prevention and Control Act of 1970".



§ 18-18-304. Suspension or revocation of registration

(1) The board or department may suspend or revoke a registration under section 18-18-303 to manufacture, distribute, or dispense a controlled substance upon finding that the registrant has:

(a) Furnished false or fraudulent material information in any application filed under this part 3;

(b) Been convicted of a felony under any state or federal law relating to any controlled substance;

(c) Had the registrant's federal registration suspended or revoked and is no longer authorized by federal law to manufacture, distribute, or dispense controlled substances; or

(d) Committed acts that would render registration under section 18-18-303 inconsistent with the public interest as determined under that section.

(2) The board or department may deny, suspend, revoke, or take other authorized disciplinary action to limit the authority of any registrant to prescribe, distribute, dispense, or administer controlled substances, or any classification thereof, within this state if grounds for denial, suspension, or revocation exist. These proceedings shall be conducted in accordance with the provisions of article 4 of title 24, C.R.S.

(3) If a registration is suspended or revoked, the board or department may place under seal all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. When a revocation order becomes final, the court may order the controlled substances forfeited to the state.

(4) The board or department may seize or place under seal any controlled substance owned or possessed by a registrant whose registration has expired or who has ceased to practice or do business in the manner contemplated by the registration. The controlled substance must be held for the benefit of the registrant or the registrant's successor in interest. The board or department shall notify a registrant, or the registrant's successor in interest, whose controlled substance is seized or placed under seal, of the procedures to be followed to secure the return of the controlled substance and the conditions under which it will be returned. The board or department may not dispose of any controlled substance seized or placed under seal under this subsection (4) until the expiration of one hundred eighty days after the controlled substance was seized or placed under seal. The costs incurred by the board or department in seizing, placing under seal, maintaining custody, and disposing of any controlled substance under this subsection (4) may be recovered from the registrant, any proceeds obtained from the disposition of the controlled substance, or from both. Any balance remaining after the costs have been recovered from the proceeds of any disposition must be delivered to the registrant or the registrant's successor in interest.

(5) The board or department shall promptly notify the drug enforcement administration of all orders restricting, suspending, or revoking registration and all forfeitures of controlled substances.



§ 18-18-305. Order to show cause

(1) Before denying, suspending, or revoking a registration, or refusing a renewal of registration, the board or department shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked, or suspended, or the renewal refused. The order must state its grounds and direct the applicant or registrant to appear before the board or department at a specified time and place not less than thirty days after the date of service of the order. In case of a refusal to renew a registration, the order must be served not later than thirty days before the expiration of the registration. These proceedings must be conducted in accordance with section 24-4-105, C.R.S. The proceedings do not preclude any criminal prosecution or other proceeding. A proceeding to refuse to renew a registration does not affect the existing registration, which remains in effect until completion of the proceeding.

(2) The board or department may suspend, without an order to show cause, any registration simultaneously with the institution of proceedings under section 18-18-304, or where renewal of registration is refused, upon finding that there is an imminent danger to the public health or safety which warrants this action. The suspension continues in effect until the conclusion of the proceedings, including judicial review thereof, unless sooner withdrawn by the board or department or dissolved by a court of competent jurisdiction.



§ 18-18-306. Records of registrants

Persons registered to manufacture, distribute, or dispense controlled substances under this part 3 shall keep records and maintain inventories in conformance with the record keeping and inventory requirements of federal law and with any additional rules adopted by the board or department.



§ 18-18-307. Order forms

A substance included in schedule I or II may be distributed by a registrant to another registrant only pursuant to an order form. Compliance with the provisions of federal law respecting order forms constitutes compliance with this section.



§ 18-18-308. Prescriptions

(1) As used in this section, "medical treatment" includes dispensing or administering a narcotic drug for pain, including intractable pain.

(2) Except as provided in section 18-18-414, a person may dispense a controlled substance only as provided in this section.

(3) (a) Except as provided in paragraph (b) of this subsection (3), a person shall not dispense a substance included in schedule II to an ultimate user of the substance without:

(I) The written prescription of a practitioner; or

(II) An electronic prescription drug order for a schedule II substance that is created and transmitted in accordance with 21 CFR 1311.

(b) A practitioner, other than a pharmacy, may dispense a schedule II substance directly to the ultimate user without a written prescription.

(4) (a) Except as provided in paragraph (b) of this subsection (4), a person shall not dispense a substance included in schedule III, IV, or V to an ultimate user of the substance without:

(I) A written or oral prescription order of a practitioner; or

(II) An electronic prescription drug order for a schedule III, IV, or V substance that is created and transmitted in accordance with 21 CFR 1311.

(b) A practitioner, other than a pharmacy, may dispense a schedule III, IV, or V substance directly to the ultimate user without a written prescription.

(c) A prescription order for a schedule III, IV, or V substance must not be filled or refilled more than six months after the date of the order or be refilled more than five times.

(5) A practitioner may dispense or deliver a controlled substance to or for an individual or animal only for medical treatment or authorized research in the ordinary course of that practitioner's profession.

(6) No civil or criminal liability or administrative sanction may be imposed on a pharmacist for action taken in reliance on a reasonable belief that an order purporting to be a prescription was issued by a practitioner in the usual course of professional treatment or in authorized research.



§ 18-18-309. Diversion prevention and control

(1) As used in this section, "diversion" means the transfer of any controlled substance from a licit to an illicit channel of distribution or use.

(2) The department shall regularly prepare and make available to other state regulatory, licensing, and law enforcement agencies a report on the patterns and trends of actual distribution, diversion, and abuse of controlled substances.

(3) The department shall enter into written agreements with local, state, and federal agencies for the purpose of improving identification of sources of diversion and to improve enforcement of and compliance with this article and other laws and regulations pertaining to unlawful conduct involving controlled substances. An agreement must specify the roles and responsibilities of each agency that has information or authority to identify, prevent, and control drug diversion and drug abuse. The department shall convene periodic meetings to coordinate a state diversion prevention and control program. The department shall arrange for cooperation and exchange of information among agencies and with neighboring states and the federal government.

(4) Repealed.






Part 4 - Offenses and Penalties

§ 18-18-401. Legislative declaration

(1) The general assembly finds, determines, and declares that:

(a) The regulation of controlled substances in this state is important and necessary for the preservation of public safety and public health;

(b) Meeting the public safety and public health needs of our communities demands a collaborative effort involving primary health care, behavioral health, criminal justice, and social service systems;

(c) Successful, community-based substance abuse treatment and education programs and substance use disorder treatment programs, in conjunction with treatment for behavioral or mental health disorders as necessary, provide effective tools in the effort to reduce drug usage and enhance public safety by reducing the likelihood that drug users will have further contact with the criminal justice system. Therapeutic intervention and ongoing individualized treatment plans prepared through the use of meaningful and proven assessment tools and evaluations offer an effective alternative to incarceration in appropriate circumstances and should be utilized accordingly.

(d) Savings recognized from reductions in incarceration rates should be dedicated toward funding community-based treatment options and other mechanisms that are accessible to all of the state's counties for the implementation and continuation of such programs;

(e) The Colorado commission on criminal and juvenile justice submitted a report to the general assembly on December 15, 2012, after significant study of effective approaches to reduced drug abuse and use of criminal justice sanctions that recommends multiple changes to the criminal law relating to controlled substances. The commission continues work to develop a more effective treatment system in Colorado and continues to collect data to measure the impact of the changes to this part 4 enacted in 2013.



§ 18-18-402. Definitions - terms used

As used in this part 4, unless this part 4 otherwise provides or unless the context otherwise requires, terms used in this part 4 shall have the same meanings as those set forth in part 2 of this article.



§ 18-18-403. Additional definition

As used in this part 4, unless the context otherwise requires:

(1) "Sale" includes a barter, an exchange, or a gift, or an offer therefor, and each such transaction made by any person, whether as the principal, proprietor, agent, servant, or employee, with or without remuneration.



§ 18-18-403.5. Unlawful possession of a controlled substance

(1) Except as authorized by part 1 or 3 of article 42.5 of title 12, C.R.S., part 2 of article 80 of title 27, C.R.S., section 18-1-711, section 18-18-428 (1)(b), or part 2 or 3 of this article, it is unlawful for a person knowingly to possess a controlled substance.

(2) A person who violates subsection (1) of this section by possessing:

(a) Any material, compound, mixture, or preparation that contains any quantity of flunitrazepam, ketamine, cathinones, or a controlled substance listed in schedule I or II of part 2 of this article commits a level 4 drug felony.

(b) (Deleted by amendment, L. 2013.)

(c) Any material, compound, mixture, or preparation that contains any quantity of a controlled substance listed in schedule III, IV, or V of part 2 of this article except flunitrazepam or ketamine commits a level 1 drug misdemeanor.

(3) If the circumstances described in section 18-18-428 (1)(b) occur, the peace officer shall not arrest the person pursuant to this section for any minuscule, residual controlled substance that may be present in the used hypodermic needle or syringe, and the district attorney shall not charge or prosecute the person pursuant to this section for any minuscule, residual controlled substance that may be present in a used hypodermic needle or syringe. The circumstances described in section 18-18-428 (1)(b) may be used as a factor in a probable cause or reasonable suspicion determination of any criminal offense if the original stop or search was lawful.



§ 18-18-404. Unlawful use of a controlled substance

(1) (a) Except as is otherwise provided for offenses concerning marijuana and marijuana concentrate in sections 18-18-406 and 18-18-406.5, any person who uses any controlled substance, except when it is dispensed by or under the direction of a person licensed or authorized by law to prescribe, administer, or dispense the controlled substance for bona fide medical needs, commits a level 2 drug misdemeanor.

(b) Repealed.

(1.1) Repealed.

(2) and (3) (Deleted by amendment, L. 2010, (HB 10-1352), ch. 259, p. 1163, § 2, effective August 11, 2010.)

(4) Repealed.



§ 18-18-405. Unlawful distribution, manufacturing, dispensing, or sale

(1) (a) Except as authorized by part 1 of article 42.5 of title 12, C.R.S., part 2 of article 80 of title 27, C.R.S., or part 2 or 3 of this article, it is unlawful for any person knowingly to manufacture, dispense, sell, or distribute, or to possess with intent to manufacture, dispense, sell, or distribute, a controlled substance; or induce, attempt to induce, or conspire with one or more other persons, to manufacture, dispense, sell, distribute, or possess with intent to manufacture, dispense, sell, or distribute, a controlled substance; or possess one or more chemicals or supplies or equipment with intent to manufacture a controlled substance.

(b) As used in this subsection (1), "dispense" does not include labeling, as defined in section 12-42.5-102 (18), C.R.S.

(2) Except as otherwise provided for an offense concerning marijuana and marijuana concentrate in section 18-18-406 and for special offenders as provided in section 18-18-407, any person who violates any of the provisions of subsection (1) of this section:

(a) Commits a level 1 drug felony and is subject to the mandatory sentencing provisions in section 18-1.3-401.5 (7) if:

(I) The violation involves any material, compound, mixture, or preparation that weighs:

(A) More than two hundred twenty-five grams and contains a schedule I or schedule II controlled substance; or

(B) More than one hundred twelve grams and contains methamphetamine, heroin, ketamine, or cathinones; or

(C) More than fifty milligrams and contains flunitrazepam; or

(II) An adult sells, dispenses, distributes, or otherwise transfers any quantity of a schedule I or schedule II controlled substance or any material, compound, mixture, or preparation that contains any amount of a schedule I or schedule II controlled substance, other than marijuana or marijuana concentrate, to a minor and the adult is at least two years older than the minor;

(b) Commits a level 2 drug felony if:

(I) The violation involves any material, compound, mixture, or preparation that weighs:

(A) More than fourteen grams, but not more than two hundred twenty-five grams, and contains a schedule I or schedule II controlled substance;

(B) More than seven grams, but not more than one hundred twelve grams, and contains methamphetamine, heroin, ketamine, or cathinones; or

(C) More than ten milligrams, but not more than fifty milligrams, and contains flunitrazepam;

(II) An adult sells, dispenses, distributes, or otherwise transfers any quantity of a schedule III or schedule IV controlled substance or any material, compound, mixture, or preparation that contains any quantity of a schedule III or schedule IV controlled substance to a minor and the adult is at least two years older than the minor;

(c) Commits a level 3 drug felony if the violation involves any material, compound, mixture, or preparation that weighs:

(I) Not more than fourteen grams and contains a schedule I or schedule II controlled substance;

(II) Not more than seven grams and contains methamphetamine, heroin, ketamine, or cathinones;

(III) Not more than ten milligrams and contains flunitrazepam; or

(IV) More than four grams and contains a schedule III or schedule IV controlled substance;

(d) Commits a level 4 drug felony if:

(I) The violation involves any material, compound, mixture, or preparation that weighs not more than four grams and contains a schedule III or schedule IV controlled substance; or

(II) Notwithstanding the provisions of paragraph (c) of this subsection (2), the violation involves distribution or transfer of the controlled substance for the purpose of consuming all of the controlled substance with another person or persons at a time substantially contemporaneous with the transfer; except that this subparagraph (II) applies only if the distribution or transfer involves not more than four grams of a schedule I or II controlled substance or not more than two grams of methamphetamine, heroin, ketamine, or cathinones;

(e) Commits a level 1 drug misdemeanor if the violation involves:

(I) A schedule V controlled substance; or

(II) A transfer with no remuneration of not more than four grams of a schedule III or schedule IV controlled substance.

(2.1) Repealed.

(2.3) (a) (Deleted by amendment, L. 2010, (HB 10-1352), ch. 259, p. 1163, § 3, effective August 11, 2010.)

(b) Repealed.

(2.5) to (4) Repealed.

(5) When a person commits unlawful distribution, manufacture, dispensing, sale, or possession with intent to manufacture, dispense, sell, or distribute any schedule I or schedule II controlled substance, as listed in section 18-18-203 or 18-18-204, flunitrazepam, ketamine, or cathinones, or conspires with one or more persons to commit the offense, pursuant to subsection (1) of this section, twice or more within a period of six months, without having been placed in jeopardy for the prior offense or offenses, the aggregate amount of the schedule I or schedule II controlled substance, flunitrazepam, ketamine, or cathinones involved may be used to determine the level of drug offense.

(6) and (7) Repealed.



§ 18-18-406. Offenses relating to marijuana and marijuana concentrate - definitions

(1) (a) The sale, transfer, or dispensing of more than two and one-half pounds of marijuana or more than one pound of marijuana concentrate to a minor if the person is an adult and two years older than the minor is a level 1 drug felony subject to the mandatory sentencing provision in section 18-1.3-401.5 (7).

(b) The sale, transfer, or dispensing of more than six ounces, but not more than two and one-half pounds of marijuana or more than three ounces, but not more than one pound of marijuana concentrate to a minor if the person is an adult and two years older than the minor is a level 2 drug felony.

(c) The sale, transfer, or dispensing of more than one ounce, but not more than six ounces of marijuana or more than one-half ounce, but not more than three ounces, of marijuana concentrate to a minor if the person is an adult and two years older than the minor is a level 3 drug felony.

(d) The sale, transfer, or dispensing of not more than one ounce of marijuana or not more than one-half ounce of marijuana concentrate to a minor if the person is an adult and two years older than the minor is a level 4 drug felony.

(2) (a) (I) It is unlawful for a person to knowingly process or manufacture any marijuana or marijuana concentrate or knowingly allow to be processed or manufactured on land owned, occupied, or controlled by him or her any marijuana or marijuana concentrate except as authorized pursuant to part 1 of article 42.5 of title 12, C.R.S., or part 2 of article 80 of title 27, C.R.S.

(II) A person who violates the provisions of subparagraph (I) of this paragraph (a) commits a level 3 drug felony.

(b) (I) Except as otherwise provided in subsection (7) of this section and except as authorized by part 1 of article 42.5 of title 12, C.R.S., part 2 of article 80 of title 27, C.R.S., or part 2 or 3 of this article, it is unlawful for a person to knowingly dispense, sell, distribute, or possess with intent to manufacture, dispense, sell, or distribute marijuana or marijuana concentrate; or attempt, induce, attempt to induce, or conspire with one or more other persons, to dispense, sell, distribute, or possess with intent to manufacture, dispense, sell, or distribute marijuana or marijuana concentrate.

(II) As used in subparagraph (I) of this paragraph (b), "dispense" does not include labeling, as defined in section 12-42.5-102 (18), C.R.S.

(III) A person who violates any of the provisions of subparagraph (I) of this paragraph (b) commits:

(A) A level 1 drug felony and is subject to the mandatory sentencing provision in section 18-1.3-401.5 (7) if the amount of marijuana is more than fifty pounds or the amount of marijuana concentrate is more than twenty-five pounds;

(B) A level 2 drug felony if the amount of marijuana is more than five pounds but not more than fifty pounds or the amount of marijuana concentrate is more than two and one-half pounds but not more than twenty-five pounds;

(C) A level 3 drug felony if the amount is more than twelve ounces but not more than five pounds of marijuana or more than six ounces but not more than two and one-half pounds of marijuana concentrate;

(D) A level 4 drug felony if the amount is more than four ounces, but not more than twelve ounces of marijuana or more than two ounces but not more than six ounces of marijuana concentrate; or

(E) A level 1 drug misdemeanor if the amount is not more than four ounces of marijuana or not more than two ounces of marijuana concentrate.

(3) (a) It is unlawful for a person to knowingly cultivate, grow, or produce a marijuana plant or knowingly allow a marijuana plant to be cultivated, grown, or produced on land that the person owns, occupies, or controls. A person who violates the provisions of this subsection (3) commits:

(I) A level 3 drug felony if the offense involves more than thirty plants;

(II) A level 4 drug felony if the offense involves more than six but not more than thirty plants; or

(III) A level 1 drug misdemeanor if the offense involves not more than six plants.

(3) (a) (I) It is unlawful for a person to knowingly cultivate, grow, or produce a marijuana plant or knowingly allow a marijuana plant to be cultivated, grown, or produced on land that the person owns, occupies, or controls.

(II) (A) Regardless of whether the plants are for medical or recreational use, it is unlawful for a person to knowingly cultivate, grow, or produce more than twelve marijuana plants on or in a residential property; or to knowingly allow more than twelve marijuana plants to be cultivated, grown, or produced on or in a residential property.

(B) Except as provided in section 25-1.5-106 (8.5)(a.5)(I) or section 25-1.5-106 (8.6)(a)(I.5) for a medical marijuana patient or a primary caregiver with a twenty-four-marijuana-plant-count exception to subsection (3)(a)(II)(A) of this section, it is not a violation of subsection (3)(a)(II)(A) of this section if a county, municipality, or city and county law expressly permits the cultivation, growth, or production of more than twelve marijuana plants on or in a residential property and the person is cultivating, growing, or producing the plants in an enclosed and locked space and within the limit set by the county, municipality, or city and county where the plants are located.

(III) A person who violates the provisions of subsection (3)(a)(I) of this section commits:

(A) A level 3 drug felony if the offense involves more than thirty plants;

(B) A level 4 drug felony if the offense involves more than six but not more than thirty plants; or

(C) A level 1 drug misdemeanor if the offense involves not more than six plants.

(IV) A person who violates the provisions of subsection (3)(a)(II)(A) of this section commits:

(A) A level 1 drug petty offense for a first offense if the offense involves more than twelve plants, and, upon conviction, shall be punished by a fine of up to one thousand dollars;

(B) A level 1 drug misdemeanor for a second or subsequent offense if the offense involves more than twelve but not more than twenty-four plants; or

(C) A level 3 drug felony for a second or subsequent offense if the offense involves more than twenty-four plants.

(V) Prosecution under subsection (3)(a)(II)(A) of this section does not prohibit prosecution under any other section of law.

(b) It is not a violation of this subsection (3) if:

(I) The person is lawfully cultivating medical marijuana pursuant to the authority granted in section 14 of article XVIII of the state constitution in an enclosed and locked space;

(II) The person is lawfully cultivating marijuana in an enclosed and locked space pursuant to the authority granted in section 16 of article XVIII of the state constitution; except that, if the cultivation area is located in a residence and:

(A) A person under twenty-one years of age lives at the residence, the cultivation area itself must be enclosed and locked; and

(B) If no person under twenty-one years of age lives at the residence, the external locks of the residence constitutes an enclosed and locked space. If a person under twenty-one years of age enters the residence, the person must ensure that access to the cultivation site is reasonably restricted for the duration of that person's presence in the residence.

(c) For purposes of this subsection (3):

(I) "Flowering" means the reproductive state of the cannabis plant in which there are physical signs of flower budding out of the nodes in the stem.

(II) "Plant" means any cannabis plant in a cultivating medium which plant is more than four inches wide or four inches high or a flowering cannabis plant regardless of the plant's size.

(III) "Residential property" means a single unit providing complete independent living facilities for one or more persons, including permanent provisions for living, sleeping, eating, cooking, and sanitation. "Residential property" also includes the real property surrounding a structure, owned in common with the structure, that includes one or more single units providing complete independent living facilities.

(3.5) A person is not in compliance with the authority to assist another individual granted in section 14 (2)(b) or section 16 (3)(e) of article XVIII of the state constitution and is subject to the offenses and penalties of subsection (3) of this section if the person possesses any marijuana plant he or she is growing on behalf of another individual, unless he or she is the primary caregiver for the individual and is in compliance with the requirements of section 25-1.5-106.

(4) (a) A person who possesses more than twelve ounces of marijuana or more than three ounces of marijuana concentrate commits a level 4 drug felony.

(b) A person who possesses more than six ounces of marijuana but not more than twelve ounces of marijuana or not more than three ounces of marijuana concentrate commits a level 1 drug misdemeanor.

(c) A person who possesses more than two ounces of marijuana but not more than six ounces of marijuana commits a level 2 drug misdemeanor.

(5) (a) (I) Except as described in section 18-1-711, a person who possesses not more than two ounces of marijuana commits a drug petty offense and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars.

(II) Whenever a person is arrested or detained for a violation of subparagraph (I) of this paragraph (a), the arresting or detaining officer shall prepare a written notice or summons for the person to appear in court. The written notice or summons must contain the name and address of the arrested or detained person, the date, time, and place where such person shall appear, and a place for the signature of the person indicating the person's written promise to appear on the date and at the time and place indicated on the notice or summons. One copy of the notice or summons must be given to the person arrested or detained, one copy must be sent to the court where the arrested or detained person is to appear, and such other copies as may be required by the law enforcement agency employing the arresting or detaining officer must be sent to the places designated by such law enforcement agency. The date specified in the notice or summons to appear must be at least seven days after the arrest or detention unless the person arrested or detained demands an earlier hearing. The place specified in the notice or summons to appear must be before a judge having jurisdiction of the drug petty offense within the county in which the drug petty offense charged is alleged to have been committed. The arrested or detained person, in order to secure release from arrest or detention, must promise in writing to appear in court by signing the notice or summons prepared by the arresting or detaining officer. Any person who does not honor the written promise to appear commits a class 3 misdemeanor.

(b) (I) Except as described in section 18-1-711, a person who openly and publicly displays, consumes, or uses two ounces or less of marijuana commits a drug petty offense and, upon conviction thereof, shall be punished by a fine of up to one hundred dollars and up to twenty-four hours of community service.

(II) Open and public display, consumption, or use of more than two ounces of marijuana or any amount of marijuana concentrate is deemed possession thereof, and violations shall be punished as provided for in subsection (4) of this section.

(III) Except as otherwise provided for in subparagraph (I) of this paragraph (b), consumption or use of marijuana or marijuana concentrate is deemed possession thereof, and violations must be punished as provided for in paragraph (a) of this subsection (5) and subsection (4) of this section.

(c) Transferring or dispensing not more than two ounces of marijuana from one person to another for no consideration is a drug petty offense and is not deemed dispensing or sale thereof.

(5.5) (a) It is unlawful for a person to transfer marijuana or marijuana concentrate at no cost to a person if the transfer is in any way related to remuneration for any other service or product.

(b) A violation of this subsection (5.5) is a level 1 drug misdemeanor.

(6) The provisions of this section do not apply to any person who possesses, uses, prescribes, dispenses, or administers any drug classified under group C guidelines of the national cancer institute, as amended, approved by the federal food and drug administration.

(7) The provisions of this section do not apply to any person who possesses, uses, prescribes, dispenses, or administers dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a federal food and drug administration approved drug product, pursuant to part 1 of article 42.5 of title 12, C.R.S., or part 2 of article 80 of title 27, C.R.S.



§ 18-18-406.1. Unlawful use or possession of synthetic cannabinoids or salvia divinorum

(1) On and after January 1, 2012, it is unlawful for any person to use or possess any amount of any synthetic cannabinoid or salvia divinorum.

(2) A person who violates any provision of subsection (1) of this section commits a level 2 drug misdemeanor.



§ 18-18-406.2. Unlawful distribution, manufacturing, dispensing, sale, or cultivation of synthetic cannabinoids or salvia divinorum

(1) It is unlawful for any person knowingly to:

(a) Manufacture, dispense, sell, or distribute, or to possess with intent to manufacture, dispense, sell, or distribute, any amount of any synthetic cannabinoid or salvia divinorum;

(b) Induce, attempt to induce, or conspire with one or more other persons, to manufacture, dispense, sell, distribute, or possess with intent to manufacture, dispense, sell, or distribute, any amount of any synthetic cannabinoid or salvia divinorum; or

(c) Cultivate salvia divinorum with intent to dispense, sell, or distribute any amount of the salvia divinorum.

(2) A person who violates any provision of subsection (1) of this section commits a level 3 drug felony.

(3) Notwithstanding the provisions of subsection (2) of this section, a person who violates any provision of subsection (1) of this section by dispensing, selling, or distributing any amount of any synthetic cannabinoid or salvia divinorum commits a level 2 drug felony if the person:

(a) Dispenses, sells, or distributes the synthetic cannabinoid or salvia divinorum to a minor who is less than eighteen years of age; and

(b) Is at least eighteen years of age and at least two years older than said minor.

(4) As used in this section, "dispense" does not include labeling, as defined in section 12-42.5-102 (18), C.R.S.



§ 18-18-406.3. Medical use of marijuana by persons diagnosed with debilitating medical conditions - unlawful acts - penalty - medical marijuana program cash fund

(1) The general assembly hereby finds and declares that:

(a) Section 14 of article XVIII of the state constitution was approved by the registered electors of this state at the 2000 general election;

(b) Section 14 of article XVIII of the state constitution creates limited exceptions to the criminal laws of this state for patients, primary care givers, and physicians concerning the medical use of marijuana by a patient to alleviate an appropriately diagnosed debilitating medical condition;

(c) Section 14 of article XVIII of the state constitution requires a state health agency designated by the governor to establish and maintain a confidential registry of patients authorized to engage in the medical use of marijuana;

(d) The governor, in accordance with paragraph (h) of subsection (1) of section 14 of article XVIII of the state constitution, has designated the department of public health and environment, referred to in this section as the department, to be the state health agency responsible for the administration of the medical marijuana program;

(e) Section 14 of article XVIII of the state constitution requires the department to process the applications of patients who wish to qualify for and be placed on the confidential registry for the medical use of marijuana, and to issue registry identification cards to patients who qualify for placement on the registry;

(f) Section 14 of article XVIII of the state constitution sets forth the lawful limits on the medical use of marijuana;

(g) Section 14 of article XVIII of the state constitution requires the general assembly to determine and enact criminal penalties for specific acts described in the constitutional provision;

(h) In interpreting the provisions of section 14 of article XVIII of the state constitution, the general assembly has applied the definitions contained in subsection (1) of the constitutional provision and has attempted to give the remaining words of the constitutional provision their plain meaning;

(i) This section reflects the considered judgment of the general assembly regarding the meaning and implementation of the provisions of section 14 of article XVIII of the state constitution.

(2) (a) Any person who fraudulently represents a medical condition to a physician, the department, or a state or local law enforcement official for the purpose of falsely obtaining a marijuana registry identification card from the department, or for the purpose of avoiding arrest and prosecution for a marijuana-related offense, commits a class 1 misdemeanor.

(b) If an officer or employee of the department receives information that causes such officer or employee reasonably to believe that fraudulent representation, as described in paragraph (a) of this subsection (2), has occurred, such officer or employee shall report the information to either the district attorney of the county in which the applicant for the marijuana registry identification card resides, or to the attorney general.

(3) The fraudulent use or theft of any person's marijuana registry identification card, including, but not limited to, any card that is required to be returned to the department pursuant to section 14 of article XVIII of the state constitution, is a class 1 misdemeanor.

(4) The fraudulent production or counterfeiting of, or tampering with, one or more marijuana registry identification cards is a class 1 misdemeanor.

(5) Any person including, but not limited to, any officer, employee, or agent of the department, or any officer, employee, or agent of any state or local law enforcement agency, who releases or makes public any confidential record or any confidential information contained in any such record that is provided to or by the marijuana registry or primary caregiver registry of the department without the written authorization of the marijuana registry patient commits a class 1 misdemeanor.

(6) The use, possession, manufacturing, dispensing, selling, or distribution of a synthetic cannabinoid, as defined in section 18-18-102 (34.5), shall not be considered an exception to the criminal laws of this state for the purposes of this section or of section 14 of article XVIII of the state constitution.

(7) An owner, officer, or employee of a business licensed pursuant to article 43.3 of title 12, C.R.S., or an employee of the state medical marijuana licensing authority, a local medical marijuana licensing authority, or the department of public health and environment, who releases or makes public a patient's medical record or any confidential information contained in any such record that is provided to or by the business licensed pursuant to article 43.3 of title 12, C.R.S., without the written authorization of the patient commits a class 1 misdemeanor; except that the owner, officer, or employee shall release the records or information upon request by the state or local medical marijuana licensing authority. The records or information produced for review by the state or local licensing authority shall not become public records by virtue of the disclosure and may be used only for a purpose authorized by article 43.3 of title 12, C.R.S., or for another state or local law enforcement purpose. The records or information shall constitute medical data as defined by section 24-72-204 (3)(a)(I), C.R.S. The state or local medical marijuana licensing authority may disclose any records or information so obtained only to those persons directly involved with any investigation or proceeding authorized by article 43.3 of title 12, C.R.S., or for any state or local law enforcement purpose.



§ 18-18-406.4. Unlawful advertising of marijuana - exception

(1) A person who is not licensed to sell medical marijuana pursuant to article 43.3 of title 12 or retail marijuana pursuant to article 43.4 of title 12, or pursuant to the laws regarding medical or retail marijuana under the laws of another state, who knowingly advertises in a newspaper, magazine, handbill, or other publication or on the internet the unlawful sale of marijuana, marijuana concentrate, or a marijuana-infused product by a person not licensed to sell marijuana, marijuana concentrate, or a marijuana-infused product commits a level 2 drug misdemeanor.

(2) The provisions of subsection (1) of this section do not apply to a primary caregiver, as defined in section 14 (1)(f) of article XVIII of the state constitution, who advertises that the primary caregiver is available to be a primary caregiver to a patient, as defined in section 14 (1)(d) of article XVIII of the state constitution.



§ 18-18-406.5. Unlawful use of marijuana in a detention facility

(1) A person confined in a detention facility in this state who possesses or uses marijuana commits a level 1 drug misdemeanor.

(2) Repealed.

(3) For purposes of this section, "detention facility" means any building, structure, enclosure, vehicle, institution, or place, whether permanent or temporary, fixed or mobile, where persons are or may be lawfully held in custody or confinement under the authority of the state of Colorado or any political subdivision of the state of Colorado.



§ 18-18-406.6. Extraction of marijuana concentrate - definitions

(1) It shall be unlawful for any person who is not licensed pursuant to article 43.3 or 43.4 of title 12, C.R.S., to knowingly manufacture marijuana concentrate using an inherently hazardous substance.

(2) It shall be unlawful for any person who is not licensed pursuant to article 43.3 or 43.4 of title 12, C.R.S., who owns, manages, operates, or otherwise controls the use of any premises to knowingly allow marijuana concentrate to be manufactured on the premises using an inherently hazardous substance.

(3) A person who violates this section commits a level 2 drug felony.

(4) As used in this section, unless the context otherwise requires, "inherently hazardous substance" means any liquid chemical, compressed gas, or commercial product that has a flash point at or lower than thirty-eight degrees celsius or one hundred degrees fahrenheit, including butane, propane, and diethyl ether and excluding all forms of alcohol and ethanol.



§ 18-18-407. Special offender - definitions

(1) A person who commits a felony offense under this part 4 under any one or more of the following aggravating circumstances commits a level 1 drug felony and is a special offender:

(a) The defendant committed the violation as part of a pattern of manufacturing, sale, dispensing, or distributing controlled substances, which violation is a felony under applicable laws of Colorado, which constituted a substantial source of that person's income, and in which that person manifested special skill or expertise;

(b) The defendant committed the violation in the course of, or in furtherance of, a conspiracy with one or more persons to engage in a pattern of manufacturing, sale, dispensing, or distributing a controlled substance, which offense is a felony under applicable laws of Colorado, and the defendant did, or agreed that he or she would, initiate, organize, plan, finance, direct, manage, or supervise all or part of such conspiracy or manufacture, sale, dispensing, or distributing, or give or receive a bribe, or use force in connection with such manufacture, sale, dispensing, or distribution;

(c) The defendant committed the violation and in the course of that violation, introduced or imported into the state of Colorado more than fourteen grams of any schedule I or II controlled substance listed in part 2 of this article or more than seven grams of methamphetamine, heroin, ketamine, or cathinones, or ten milligrams of flunitrazepam;

(d) (I) The defendant used, displayed, or possessed on his or her person or within his or her immediate reach, a deadly weapon as defined in section 18-1-901 (3)(e) at the time of the commission of a violation; or

(II) The defendant or a confederate of the defendant possessed a firearm, as defined in section 18-1-901 (3)(h), to which the defendant or confederate had access in a manner that posed a risk to others or in a vehicle the defendant was occupying at the time of the commission of the violation;

(e) The defendant solicited, induced, encouraged, intimidated, employed, hired, or procured a child, as defined in section 19-1-103 (18), C.R.S., to act as his or her agent to assist in the unlawful distribution, manufacturing, dispensing, sale, or possession for the purposes of sale of any controlled substance at the time of the commission of the violation. It shall not be a defense under this paragraph (e) that the defendant did not know the age of any such child.

(f) (I) The defendant engaged in a continuing criminal enterprise by violating any felony provision; and

(II) The violation is a part of a continuing series of two or more violations of this part 4 on separate occasions:

(A) Which are undertaken by that person in concert with five or more other persons with respect to whom that person occupies a position of organizer, supervisor, or any other position of management; and

(B) From which that person obtained substantial income or resources.

(g) (I) The defendant is convicted of selling, distributing, possessing with intent to distribute, manufacturing, or attempting to manufacture any controlled substance either within or upon the grounds of any public or private elementary school, middle school, junior high school, or high school, vocational school, or public housing development; within one thousand feet of the perimeter of any such school or public housing development grounds on any street, alley, parkway, sidewalk, public park, playground, or other area or premises that is accessible to the public; within any private dwelling that is accessible to the public for the purpose of the sale, distribution, use, exchange, manufacture, or attempted manufacture of controlled substances in violation of this article; or in any school vehicle, as defined in section 42-1-102 (88.5), C.R.S., while such school vehicle is engaged in the transportation of persons who are students.

(II) The department of education may cooperate with local boards of education and the officials of public housing developments and make recommendations regarding the uniform implementation and furnishing of notice of the provisions of this paragraph (g). Such recommendations may include, but need not be limited to, the uniform use of signs and other methods of notification that may be used to implement this paragraph (g).

(III) For the purposes of this section, the term "public housing development" means any low-income housing project of any state, county, municipal, or other governmental entity or public body owned and operated by a public housing authority that has an on-site manager. "Public housing development"does not include single-family dispersed housing or small or large clusters of dispersed housing having no on-site manager.

(2) (a) In support of the findings under paragraph (a) of subsection (1) of this section, it may be shown that the defendant has had in his or her own name or under his or her control income or property not explained as derived from a source other than such manufacture, sale, dispensing, or distribution of controlled substances.

(b) For the purposes of paragraph (a) of subsection (1) of this section only, a "substantial source of that person's income" means a source of income which, for any period of one year or more, exceeds the minimum wage, determined on the basis of a forty-hour week and fifty-week year, or which, for the same period, exceeds fifty percent of the defendant's declared adjusted gross income under Colorado or any other state law or under federal law, whichever adjusted gross income is less.

(c) For the purposes of paragraph (a) of subsection (1) of this section, "special skill or expertise" in such manufacture, sale, dispensing, or distribution includes any unusual knowledge, judgment, or ability, including manual dexterity, facilitating the initiation, organizing, planning, financing, directing, managing, supervising, executing, or concealing of such manufacture, sale, dispensing, or distributing, the enlistment of accomplices in such manufacture, sale, dispensing, or distribution, the escape from detection or apprehension for such manufacture, sale, dispensing, or distribution, or the disposition of the fruits or proceeds of such manufacture, sale, dispensing, or distribution.

(d) For the purposes of paragraphs (a) and (b) of subsection (1) of this section, such manufacture, sale, dispensing, or distribution forms a pattern if it embraces criminal acts which have the same or similar purposes, results, participants, victims, or methods of commission or otherwise are interrelated by distinguishing characteristics and are not isolated events.

(4) and (5) (Deleted by amendment, L. 2013.)



§ 18-18-409. Reduction or suspension of sentence for providing substantial assistance

Notwithstanding any other provision of this article, the district attorney may request the sentencing court to reduce or suspend the sentence of any individual who is convicted of a violation of section 18-18-405 or 18-18-407 (1)(e) and who provides substantial assistance in the identification, arrest, or conviction of any person for a violation of this article. Upon good cause shown, the request may be filed and heard in camera. The judge hearing the motion may reduce or suspend the sentence if the judge finds that the assistance rendered was substantial.



§ 18-18-410. Declaration of class 1 public nuisance

Any store, shop, warehouse, dwelling house, building, vehicle, boat, or aircraft or any place whatsoever which is frequented by controlled substance addicts for the unlawful use of controlled substances or which is used for the unlawful storage, manufacture, sale, or distribution of controlled substances is declared to be a class 1 public nuisance and subject to the provisions of section 16-13-303, C.R.S. Any real or personal property which is seized or confiscated as a result of an action to abate a public nuisance shall be disposed of pursuant to part 7 of article 13 of title 16, C.R.S.



§ 18-18-411. Keeping, maintaining, controlling, renting, or making available property for unlawful distribution or manufacture of controlled substances

(1) It is unlawful for any person knowingly or intentionally to keep, maintain, control, rent, lease, or make available for use any store, shop, warehouse, dwelling, building, vehicle, vessel, aircraft, room, enclosure, or other structure or place, which that person knows is resorted to for the purpose of keeping for distribution, transporting for distribution, or distributing controlled substances in violation of this article.

(2) Except as authorized by this article, it is unlawful for any person to:

(a) Knowingly or intentionally open or maintain any place which that person knows is resorted to for the purpose of unlawfully manufacturing a controlled substance; or

(b) Manage or control any building, room, or enclosure, either as an owner, lessee, agent, employee, or mortgagee, and knowingly or intentionally rent, lease, or make available for use, with or without compensation, the building, room, or enclosure which that person knows is resorted to for the purpose of unlawfully manufacturing a controlled substance.

(3) A person does not violate subsection (2) of this section:

(a) By reason of any act committed by another person while that other person is unlawfully on or in the structure or place, if the person lacked knowledge of the unlawful presence of that other person; or

(b) If the person has notified a law enforcement agency with jurisdiction to make an arrest for the illegal conduct.

(4) A person who violates this section commits a level 1 drug misdemeanor.



§ 18-18-412. Abusing toxic vapors - prohibited

(1) No person shall knowingly smell or inhale the fumes of toxic vapors for the purpose of causing a condition of euphoria, excitement, exhilaration, stupefaction, or dulled senses of the nervous system. No person shall knowingly possess, buy, or use any such substance for the purposes described in this subsection (1), nor shall any person knowingly aid any other person to use any such substance for the purposes described in this subsection (1). This subsection (1) shall not apply to the inhalation of anesthesia or other substances for medical or dental purposes.

(2) A person who knowingly violates the provisions of subsection (1) of this section commits the offense of abusing toxic vapors. Abusing toxic vapors is a level 2 drug misdemeanor; except that a person shall not receive a sentence to confinement in jail for being convicted of a first offense pursuant to this subsection (2). A person convicted of a second or subsequent offense pursuant to this subsection (2) may receive a sentence to confinement in jail.

(3) For the purposes of this section, the term "toxic vapors" means the following substances or products containing such substances:

(a) Alcohols, including methyl, isopropyl, propyl, or butyl;

(b) Aliphatic acetates, including ethyl, methyl, propyl, or methyl cellosolve acetate;

(c) Acetone;

(d) Benzene;

(e) Carbon tetrachloride;

(f) Cyclohexane;

(g) Freons, including freon 11 and freon 12;

(h) Hexane;

(i) Methyl ethyl ketone;

(j) Methyl isobutyl ketone;

(k) Naphtha;

(l) Perchlorethylene;

(m) Toluene;

(n) Trichloroethane; or

(o) Xylene.

(4) In a prosecution for a violation of this section, evidence that a container lists one or more of the substances described in subsection (3) of this section as one of its ingredients shall be prima facie evidence that the substance in such container contains toxic vapors and emits the fumes thereof.

(5) Any juvenile charged with an offense pursuant to this section shall be subject to the jurisdiction of the juvenile court pursuant to section 19-2-104, C.R.S.



§ 18-18-412.5. Unlawful possession of materials to make methamphetamine and amphetamine - penalty

(1) The general assembly finds and declares that persons are manufacturing methamphetamine and amphetamine using nonprescription drugs that are readily and legally available. The general assembly further finds that it is necessary to make illegal the possession of such nonprescription drugs with the intent to use them as immediate precursors in manufacturing any controlled substance.

(2) Notwithstanding any other provision of law to the contrary, no person shall possess ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers, with the intent to use such product as an immediate precursor in the manufacture of any controlled substance.

(3) A person who violates the provisions of this section commits a level 2 drug felony.



§ 18-18-412.7. Sale or distribution of materials to manufacture controlled substances

(1) A person who sells or distributes chemicals, supplies, or equipment, and who knows or reasonably should know or believes that a person intends to use the chemicals, supplies, or equipment to illegally manufacture a controlled substance violates this section.

(2) A violation of this section is a level 2 drug felony.



§ 18-18-412.8. Retail sale of methamphetamine precursor drugs - unlawful acts - penalty

(1) (Deleted by amendment, L. 2006, p. 1705, § 3, effective July 1, 2006.)

(2) (a) A person may not knowingly deliver in or from a store to the same individual during any twenty-four-hour period more than three and six-tenths grams of a methamphetamine precursor drug or a combination of two or more methamphetamine precursor drugs.

(b) A person may not purchase more than three and six-tenths grams of a methamphetamine precursor drug or a combination of two or more methamphetamine precursor drugs during any twenty-four-hour period.

(c) It is unlawful for a methamphetamine precursor drug that is offered for retail sale in or from a store to be offered for sale or stored or displayed prior to sale in an area of the store to which the public is allowed access.

(2.5) (a) A person may not deliver in a retail sale in or from a store a methamphetamine precursor drug to a minor under eighteen years of age.

(b) It shall be an affirmative defense to a prosecution under this subsection (2.5) that the person performing the retail sale was presented with and reasonably relied upon a document that identified the person receiving the methamphetamine precursor drug as being eighteen years of age or older.

(3) (a) A person who knowingly violates a provision of this section commits a level 2 drug misdemeanor and, upon conviction, shall be punished as provided in section 18-1.3-501.

(b) A person who is an owner, operator, manager, or supervisor at a store in which, or from which, a retail sale of a methamphetamine precursor drug in violation of this section is made shall not be liable under this section if he or she:

(I) Did not have knowledge of the sale; and

(II) Did not participate in the sale; and

(III) Did not knowingly direct the person making the sale to commit a violation of this section.

(4) For purposes of this section:

(a) (I) Except as otherwise provided in subparagraph (II) of this paragraph (a), "methamphetamine precursor drug" means ephedrine, pseudoephedrine, or phenylpropanolamine or their salts, isomers, or salts of isomers.

(II) "Methamphetamine precursor drug" does not include a substance contained in any package or container that is labeled by the manufacturer as intended for pediatric use.

(b) "Person" means an individual who owns, operates, is employed by, or is an agent of a store.

(c) "Store" means any establishment primarily engaged in the sale of goods at retail.

(5) Nothing in this section shall be construed to restrict the discretion of a district attorney to bring charges under this section against a person who also is charged with violating section 18-18-412.7.



§ 18-18-413. Authorized possession of controlled substances

A person to whom or for whose use any controlled substance has been prescribed or dispensed by a practitioner may lawfully possess it, but only in the container in which it was delivered to him unless he is able to show that he is the legal owner or a person acting at the direction of the legal owner of the controlled substance. Any person convicted of violating this section commits a drug petty offense, and the court shall impose a fine of not more than one hundred dollars.



§ 18-18-414. Unlawful acts - licenses - penalties

(1) Except as otherwise provided in this article or in article 42.5 of title 12, C.R.S., the following acts are unlawful:

(a) The dispensing or possession of a schedule I controlled substance except by a researcher who is registered under federal law to conduct research with that schedule I controlled substance;

(b) Except as provided in subsection (2) of this section, the dispensing of any schedule II controlled substance unless such substance is dispensed:

(I) From a pharmacy pursuant to a written order or an order electronically transmitted in accordance with 21 CFR 1311; or

(II) By any practitioner in the course of his or her professional practice;

(c) The dispensing of any schedule III, IV, or V controlled substance unless such controlled substance is dispensed from a pharmacy pursuant to a written, oral, mechanically produced, computer generated, electronically transmitted, or facsimile transmitted order or is dispensed by any practitioner in the course of his or her professional practice;

(d) The dispensing of any marijuana or marijuana concentrate;

(e) To refill any schedule III, IV, or V controlled substance more than six months after the date on which such prescription was issued or more than five times;

(f) The failure of a pharmacy to file and retain the prescription as required in section 12-42.5-131, C.R.S.;

(g) The failure of a hospital to record and maintain a record of such dispensing as provided in section 12-42.5-131 or 27-80-210, C.R.S.;

(h) The refusal to make available for inspection and to accord full opportunity to check any record or file as required by this article, part 1 of article 42.5 of title 12, C.R.S., or part 2 of article 80 of title 27, C.R.S.;

(i) The failure to keep records as required by this article, part 1 of article 42.5 of title 12, C.R.S., or part 2 of article 80 of title 27, C.R.S.;

(j) The failure to obtain a license or registration as required by this article, part 1 of article 42.5 of title 12, C.R.S., or part 2 of article 80 of title 27, C.R.S.;

(k) Except when controlled substances are dispensed by a practitioner for direct administration in the course of his practice or are dispensed for administration to hospital inpatients, the failure to affix to the immediate container a label stating:

(I) The name and address of the person from whom such controlled substance was dispensed;

(II) The date on which such controlled substance was dispensed;

(III) The number of such prescription as filed in the prescription files of the pharmacy which dispensed such prescription;

(IV) The name of the prescribing practitioner;

(V) The directions for use of the controlled substance as contained in the prescription; and

(VI) The name of the patient and, if for an animal, the name of the owner;

(l) The failure of a practitioner, in dispensing a controlled substance other than by direct administration in the course of his practice, to affix to the immediate container a label bearing directions for use of the controlled substance, his name and registry number, the name of the patient, the date, and, if for an animal, the name of the owner;

(m) The administration of a controlled substance other than to the patient for whom prescribed;

(n) The possession, by any practitioner, of a controlled substance which was not obtained from a pharmacy and which was received from a person who is not licensed as a manufacturer, distributor, or practitioner. It is also unlawful for a pharmacy to have possession of a controlled substance which is received from any person who is not licensed as a manufacturer or distributor; except that a pharmacy may buy controlled substances from another pharmacy.

(o) Knowingly transferring drug precursors to any person who uses them for an unlawful activity;

(p) (Deleted by amendment, L. 96, p. 149, § 5, effective April 8, 1996.)

(q) Knowingly acquiring or obtaining, or attempting to acquire or obtain, possession of a drug precursor by misrepresentation, fraud, forgery, deception, or subterfuge;

(r) Knowingly furnishing false or fraudulent material information in, or omitting any material information from, any application, report, or other document required to be kept or filed under this article, part 1 of article 42.5 of title 12, C.R.S., or part 2 of article 80 of title 27, C.R.S., or any record required to be kept by this article, part 1 of article 42.5 of title 12, C.R.S., or part 2 of article 80 of title 27, C.R.S.;

(s) (Deleted by amendment, L. 96, p. 149, § 5, effective April 8, 1996.)

(t) The refusal of entry into any premises for any inspection authorized by this article, part 1 of article 42.5 of title 12, C.R.S., or part 2 of article 80 of title 27, C.R.S.

(2) (a) A pharmacist in an emergency situation, in lieu of a written or electronically transmitted prescription order, in good faith, may dispense up to a seventy-two-hour supply of any controlled substance listed in schedule II of part 2 of this article without a written or electronically transmitted prescription order. An "emergency situation", as used in this paragraph (a), means a situation in which the prescribing practitioner determines:

(I) That immediate dispensing of the controlled substance is necessary for proper treatment of the intended ultimate user;

(II) That no alternative prescription drug is available, including drugs that are not controlled substances under schedule II of part 2 of this article;

(III) That it is not reasonably possible for the prescribing practitioner to provide a written prescription order to be presented to the person dispensing the controlled substance, or to electronically transmit a prescription order to the dispenser, prior to such dispensing.

(b) (I) Upon receiving an emergency oral prescription order from the practitioner, the pharmacist shall immediately reduce the prescription order to writing or an electronic format and shall write or otherwise ensure that the following language and information is recorded in the prescription record: "Authorization for emergency dispensing" and the date and time of dispensing of the oral prescription.

(II) The prescribing practitioner shall reduce the prescription order to writing or an electronic format and shall deliver the prescription order to the pharmacist in person, by facsimile transmission as provided in paragraph (c) of this subsection (2), by mail, or by electronic transmission within seventy-two hours after prescribing the schedule II controlled substance. If delivered by mail, the envelope must be postmarked within seventy-two hours after prescribing. Upon receipt of the prescription order, the pharmacist shall maintain the prescription order with the oral prescription order that has been reduced to writing or an electronic format.

(III) The pharmacist shall notify the board if the prescribing practitioner fails to deliver the written or electronic prescription order to the pharmacist.

(c) (I) A prescription for a controlled substance listed in schedule II of part 2 of this article may be transmitted via facsimile equipment, so long as the original written, signed prescription is presented to the pharmacist for review prior to the actual dispensing of the controlled substance, except as provided in subparagraph (II) of this paragraph (c).

(II) A prescription written for a schedule II controlled substance for a hospice patient or for a resident of a long-term care facility or for the direct home administration to a patient by parenteral, intravenous, intramuscular, subcutaneous, or intraspinal infusion (infusion drug therapy) may be transmitted by the practitioner or the practitioner's agent to the dispensing pharmacy or pharmacist by facsimile transmission. The practitioner or the practitioner's agent shall note on the prescription that the patient is a hospice patient or a resident in a long-term care facility or a patient receiving infusion drug therapy. The facsimile serves as the original written prescription for purposes of this section and shall be maintained as specified by the board.

(III) For the purposes of this paragraph (c):

(A) "Hospice patient" means an individual who is receiving hospice care from an entity licensed and regulated by the department of public health and environment pursuant to sections 25-1.5-103 (1)(a)(I) and 25-3-101, C.R.S.

(B) "Long-term care facility" means a facility that is licensed and regulated as a skilled nursing facility or nursing care facility by the department of public health and environment pursuant to sections 25-1.5-103 (1)(a)(I) and 25-3-101, C.R.S.

(3) A person who violates paragraph (a), (b), (c), or (d) of subsection (1) of this section commits a level 4 drug felony.

(4) A person who violates paragraph (e), (f), (g), (h), (i), (j), (k), (l), (m), or (n) of subsection (1) of this section or subsection (2) of this section or any other provision of this part 4 for which a penalty is not specified is guilty of a level 2 drug misdemeanor.

(5) A person who violates paragraph (o), (q), (r), or (t) of subsection (1) of this section commits a level 3 drug felony.



§ 18-18-415. Fraud and deceit

(1) (a) No person shall obtain a controlled substance or procure the administration of a controlled substance by fraud, deceit, misrepresentation, or subterfuge; or by the forgery or alteration of an order; or by the concealment of a material fact; or by the use of a false name or the giving of a false address.

(b) Information communicated to a practitioner in an effort to procure a controlled substance other than for legitimate treatment purposes or unlawfully to procure the administration of any such controlled substance shall not be deemed a privileged communication.

(c) No person shall willfully make a false statement in any order, report, or record required by this article.

(d) No person, for the purpose of obtaining a controlled substance, shall falsely assume the title of, or represent himself to be, a manufacturer, distributor, practitioner, or other person authorized by law to obtain a controlled substance.

(e) No person shall make or utter any false or forged order.

(f) No person shall affix any false or forged label to a package or receptacle containing a controlled substance.

(2) Any person who violates any provision of this section commits:

(a) A level 4 drug felony and shall be punished as provided in section 18-1.3-401.5.

(b) (Deleted by amendment, L. 2010, (HB 10-1352), ch. 259, p. 1170, § 8, effective August 11, 2010.)



§ 18-18-416. Controlled substances - inducing consumption by fraudulent means

(1) It is unlawful for any person, surreptitiously or by means of fraud, misrepresentation, suppression of truth, deception, or subterfuge, to cause any other person to unknowingly consume or receive the direct administration of any controlled substance, as defined in section 18-18-102 (5); except that nothing in this section shall diminish the scope of health care authorized by law.

(2) A person who violates the provisions of this section commits a level 3 drug felony.



§ 18-18-417. Notice of conviction

Upon the conviction of any person for a violation of any provision of this part 4, a copy of the judgment, sentence, and opinion, if any, of the court shall be sent by the clerk of the court to the state board of pharmacy or the department of public health and environment or officer, if any, by whom the convicted defendant has been licensed or registered to practice his profession or to carry on his business.



§ 18-18-418. Exemptions

(1) The provisions of section 18-18-414 shall not apply to:

(a) Agents of persons licensed under part 2 of article 80 of title 27, C.R.S., or under part 3 of this article, acting within the provisions of their licenses; or

(b) Officers or employees of appropriate agencies of federal, state, or local governments acting pursuant to their official duties; or

(c) A student who is in possession of an immediate precursor who is enrolled in a chemistry class for credit at an institution of higher education, or a work study student, a teaching assistant, a graduate assistant, or a laboratory assistant, if such student's or technician's use of the immediate precursor is for a bona fide educational purpose or research purpose and if the chemistry department of the institution of higher education otherwise possesses all the necessary licenses required by the department.

(2) All combination drugs that are exempted by regulation of the attorney general of the United States department of justice, pursuant to section 1006 (b) of Public Law 91-513 (84 Stat. 1236), known as the "Comprehensive Drug Abuse Prevention and Control Act of 1970", on or after July 1, 1981, are exempted from the provisions of part 1 of article 42.5 of title 12, C.R.S., part 2 of article 80 of title 27, C.R.S., and part 3 of this article.

(3) The provisions of this part 4 do not apply to peyote if said controlled substance is used in religious ceremonies of any bona fide religious organization.

(4) The provisions of section 12-42.5-131 and 27-80-210, C.R.S., shall not apply to a practitioner authorized to prescribe with respect to any controlled substance that is listed in schedule III, IV, or V of part 2 of this article and that is manufactured, received, or dispensed by the practitioner in the course of his or her professional practice unless he or she dispenses, other than by direct administration, any such controlled substance to patients and they are charged therefor either separately or together with charges for other professional services or unless the practitioner regularly engages in dispensing any such controlled substance to his or her patients.

(5) The exemptions set forth in this section shall be available as a defense to any person accused of violating the provisions of section 18-18-414.

(6) It shall not be necessary for the state to negate any exemption or exception in this part 4, part 1 of article 42.5 of title 12, C.R.S., part 2 of article 80 of title 27, C.R.S., or part 3 of this article in any complaint, information, indictment, or other pleading or in any trial, hearing, or other proceeding under this part 4. The burden of proof of any such exemption or exception is upon the person claiming it.



§ 18-18-419. Imitation and counterfeit controlled substances act

Sections 18-18-419 to 18-18-424 shall be known and may be cited as the "Imitation and Counterfeit Controlled Substances Act".



§ 18-18-420. Imitation controlled substances - definitions

As used in sections 18-18-419 to 18-18-424, unless the context otherwise requires:

(1) "Controlled substance" shall have the same meaning as set forth in section 18-18-102 (5).

(2) "Distribute" means the actual, constructive, or attempted transfer, delivery, or dispensing to another of an imitation controlled substance, with or without remuneration.

(3) "Imitation controlled substance" means a substance that is not the controlled substance that it is purported to be but which, by appearance, including color, shape, size, and markings, by representations made, and by consideration of all relevant factors as set forth in section 18-18-421, would lead a reasonable person to believe that the substance is the controlled substance that it is purported to be.

(4) "Manufacture" means the production, preparation, compounding, processing, encapsulating, packaging or repackaging, or labeling or relabeling of an imitation controlled substance.



§ 18-18-421. Imitation controlled substances - determination - considerations

(1) In determining whether a substance is an imitation controlled substance, the trier of fact may consider, in addition to all other relevant factors, the following:

(a) Statements by an owner or by anyone in control of the substance concerning the nature of the substance or its use or effect;

(b) Statements made to the recipient that the substance may be resold for inordinate profit which is more than the normal markup charged by legal retailers of similar pharmaceutical products;

(c) Whether the substance is packaged in a manner normally used for illicit controlled substances;

(d) Evasive tactics or actions utilized by the owner or person in control of the substance to avoid detection by law enforcement authorities;

(e) The proximity of the imitation controlled substance to any controlled substances when conduct purported to be illegal under this article is observed.



§ 18-18-422. Imitation controlled substances - violations - penalties

(1) (a) Except as provided in section 18-18-424, it is unlawful for a person to manufacture, distribute, or possess with intent to distribute an imitation controlled substance.

(b) A person who violates the provisions of paragraph (a) of this subsection (1) commits:

(I) A level 4 drug felony.

(II) (Deleted by amendment, L. 2013.)

(2) (a) If an adult distributes an imitation controlled substance to a minor and the adult is at least two years older than the minor, the adult commits a level 3 drug felony.

(b) (Deleted by amendment, L. 2013.)

(3) (a) It is unlawful for a person to place in a newspaper, magazine, handbill, or other publication or to post or distribute in a public place an advertisement or solicitation that the person knows will promote the distribution of imitation controlled substances.

(b) A person who violates the provisions of paragraph (a) of this subsection (3) commits a level 1 drug misdemeanor.

(4) It is not a defense to a violation of this section that the defendant believed that the imitation controlled substance was a genuine controlled substance.



§ 18-18-423. Counterfeit substances prohibited - penalty

(1) It is unlawful for any person knowingly or intentionally to manufacture, deliver, or possess with intent to manufacture or deliver, a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser, other than the person who in fact manufactured, distributed, or dispensed the substance.

(2) It is unlawful for any person knowingly or intentionally to make, distribute, or possess a punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof.

(3) A person who violates this section commits a level 3 drug felony.



§ 18-18-424. Imitation controlled substances - exceptions

The provisions of sections 18-18-419 to 18-18-424 shall not apply to practitioners licensed, registered, or otherwise authorized under the laws of this state to possess, administer, dispense, or distribute a controlled substance, if the distribution, possession, dispensing, or administering of the imitation controlled substance is done in the lawful course of his professional practice.



§ 18-18-425. Drug paraphernalia - legislative declaration

(1) The general assembly hereby finds and declares that the possession, sale, manufacture, delivery, or advertisement of drug paraphernalia results in the legitimization and encouragement of the illegal use of controlled substances by making the drug culture more visible and enticing and that the ready availability of drug paraphernalia tends to promote, suggest, or increase the public acceptability of the illegal use of controlled substances. Therefore, the purposes of the provisions controlling drug paraphernalia are:

(a) To protect and promote the public peace, health, safety, and welfare by prohibiting the possession, sale, manufacture, and delivery, or advertisement, of drug paraphernalia; and

(b) To deter the use of controlled substances by controlling the drug paraphernalia associated with their use.



§ 18-18-426. Drug paraphernalia - definitions

As used in sections 18-18-425 to 18-18-430, unless the context otherwise requires:

(1) "Drug paraphernalia" means all equipment, products, and materials of any kind which are used, intended for use, or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance in violation of the laws of this state. "Drug paraphernalia" includes, but is not limited to:

(a) Testing equipment used, intended for use, or designed for use in identifying or in analyzing the strength, effectiveness, or purity of controlled substances under circumstances in violation of the laws of this state;

(b) Scales and balances used, intended for use, or designed for use in weighing or measuring controlled substances;

(c) Separation gins and sifters used, intended for use, or designed for use in removing twigs and seeds from or in otherwise cleaning or refining marijuana;

(d) Blenders, bowls, containers, spoons, and mixing devices used, intended for use, or designed for use in compounding controlled substances;

(e) Capsules, balloons, envelopes, and other containers used, intended for use, or designed for use in packaging small quantities of controlled substances;

(f) Containers and other objects used, intended for use, or designed for use in storing or concealing controlled substances; or

(g) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

(I) Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(II) Water pipes;

(III) Carburetion tubes and devices;

(IV) Smoking and carburetion masks;

(V) Roach clips, meaning objects used to hold burning material, such as a marijuana cigarette that has become too small or too short to be held in the hand;

(VI) Miniature cocaine spoons and cocaine vials;

(VII) Chamber pipes;

(VIII) Carburetor pipes;

(IX) Electric pipes;

(X) Air-driven pipes;

(XI) Chillums;

(XII) Bongs; or

(XIII) Ice pipes or chillers.

(2) "Drug paraphernalia" does not include any marijuana accessories as defined in section 16 (2)(g) of article XVIII of the state constitution.



§ 18-18-427. Drug paraphernalia - determination - considerations

(1) In determining whether an object is drug paraphernalia, a court, in its discretion, may consider, in addition to all other relevant factors, the following:

(a) Statements by an owner or by anyone in control of the object concerning its use;

(b) The proximity of the object to controlled substances;

(c) The existence of any residue of controlled substances on the object;

(d) Direct or circumstantial evidence of the knowledge of an owner, or of anyone in control of the object, or evidence that such person reasonably should know, that it will be delivered to persons who he knows or reasonably should know, could use the object to facilitate a violation of sections 18-18-425 to 18-18-430;

(e) Instructions, oral or written, provided with the object concerning its use;

(f) Descriptive materials accompanying the object which explain or depict its use;

(g) National or local advertising concerning its use;

(h) The manner in which the object is displayed for sale;

(i) Whether the owner, or anyone in control of the object, is a supplier of like or related items to the community for legal purposes, such as an authorized distributor or dealer of tobacco products;

(j) The existence and scope of legal uses for the object in the community;

(k) Expert testimony concerning its use.

(2) In the event a case brought pursuant to sections 18-18-425 to 18-18-430 is tried before a jury, the court shall hold an evidentiary hearing on issues raised pursuant to this section. Such hearing shall be conducted in camera.



§ 18-18-428. Possession of drug paraphernalia - penalty

(1) (a) Except as described in section 18-1-711 and paragraph (b) of this subsection (1), a person commits possession of drug paraphernalia if he or she possesses drug paraphernalia and knows or reasonably should know that the drug paraphernalia could be used under circumstances in violation of the laws of this state.

(b) (I) Prior to searching a person, a person's premises, or a person's vehicle, a peace officer may ask the person whether the person is in possession of a hypodermic needle or syringe that may cut or puncture the officer or whether such a hypodermic needle or syringe is on the premises or in the vehicle to be searched. If a hypodermic needle or syringe is on the person, on the person's premises, or in the person's vehicle and the person, either in response to the officer's question or voluntarily, alerts the officer of that fact prior to the search, assessment, or treatment, the peace officer shall not arrest or cite the person pursuant to this section for the hypodermic needle or syringe or section 18-18-403.5 for any minuscule, residual controlled substance that may be present in a used hypodermic needle or syringe, and the district attorney shall not charge or prosecute the person pursuant to this section for the hypodermic needle or syringe or section 18-18-403.5 for any minuscule, residual controlled substance that may be present in a used hypodermic needle or syringe. The circumstances described in this paragraph (b) may be used as a factor in a probable cause or reasonable suspicion determination of any criminal offense if the original stop or search was lawful.

(II) Prior to assessing or treating a person, an emergency medical technician or other first responder may ask the person whether the person is in possession of a hypodermic needle or syringe that may cut or puncture the technician or first responder. If a hypodermic needle or syringe is on the person, and the person, either in response to the question or voluntarily, alerts the technician or first responder of that fact, a peace officer shall not arrest or cite the person pursuant to this section for the hypodermic needle or syringe or section 18-18-403.5 for any minuscule, residual controlled substance that may be present in a used hypodermic needle or syringe, and the district attorney shall not charge or prosecute the person pursuant to this section for the hypodermic needle or syringe or section 18-18-403.5 for any minuscule, residual controlled substance that may be present in a used hypodermic needle or syringe.

(2) Any person who commits possession of drug paraphernalia commits a drug petty offense and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars.



§ 18-18-429. Manufacture, sale, or delivery of drug paraphernalia - penalty

Any person who sells or delivers, possesses with intent to sell or deliver, or manufactures with intent to sell or deliver equipment, products, or materials knowing, or under circumstances where one reasonably should know, that such equipment, products, or materials could be used as drug paraphernalia commits a level 2 drug misdemeanor.



§ 18-18-430. Advertisement of drug paraphernalia - penalty

Any person who places an advertisement in a newspaper, magazine, handbill, or other publication and who intends thereby to promote the sale in this state of equipment, products, or materials designed and intended for use as drug paraphernalia commits a level 2 drug misdemeanor.



§ 18-18-430.5. Drug paraphernalia - exemption

A person shall be exempt from the provisions of sections 18-18-425 to 18-18-430 if he or she is participating as an employee, volunteer, or participant in an approved syringe exchange program created pursuant to section 25-1-520, C.R.S.



§ 18-18-431. Defenses

The common law defense known as the "procuring agent defense" is not a defense to any crime in this title.



§ 18-18-432. Drug offender public service and rehabilitation program - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Convicted" and "conviction" mean a plea of guilty, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102, or a verdict of guilty by a judge or jury, and includes a plea of no contest accepted by the court.

(b) "Drug offender" means any person convicted of any offense under this article.

(c) "Useful public service" means any work which is beneficial to the public and which involves a minimum of direct supervision or other public cost. "Useful public service" does not include any work which would endanger the health or safety of a drug offender.

(2) (a) Upon conviction, each drug offender, other than an offender sentenced to the department of corrections or an offender sentenced directly to a community corrections facility, shall be sentenced by the court to pay for and complete, at a minimum, forty-eight hours of useful public service for any felony, twenty-four hours of useful public service for any misdemeanor, and sixteen hours of useful public service for any petty offense. Such useful public service shall be in addition to, and not in lieu of, any other sentence received by the drug offender. The court shall not suspend any portion of the minimum number of useful public service hours ordered. If any drug offender is sentenced to probation, whether supervised by the court or by a probation officer, the order to pay for and complete the useful public service hours shall be made a condition of probation.

(b) The provisions of this subsection (2) relating to the performance of useful public service are also applicable to any drug offender who receives a diversion in accordance with section 18-1.3-101 or who receives a deferred sentence in accordance with section 18-1.3-102 and the completion of any stipulated amount of useful public service hours to be completed by the drug offender shall be ordered by the court in accordance with the conditions of such deferred prosecution or deferred sentence as stipulated to by the prosecution and the drug offender.

(c) (I) If not already established pursuant to law, there may be established in each judicial district in the state a useful public service program under the direction of the chief judge of the judicial district. The purpose of the useful public service program is to identify and seek the cooperation of governmental entities and political subdivisions thereof and corporations organized not for profit or charitable trusts, as specified in subsection (2)(c)(II) of this section, for the purpose of providing useful public service jobs; to interview and assign persons who have been ordered by the court to perform useful public service to suitable useful public service jobs; and to monitor compliance or noncompliance of such persons in performing useful public service assignments as specified in subsection (2)(a) of this section. Nothing in this subsection (2) limits the authority of an entity that is the recipient of community or useful public service to accept or reject such service, in its sole discretion.

(II) In addition to governmental entities and political subdivisions thereof, the following organizations are eligible to provide community or useful public service jobs established under this section or any other provision of law so long as they meet any other requirement related to the provision of those jobs, as established by the entity that is the recipient of community or useful public service:

(A) A charitable trust or other organization that is exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended;

(B) A civic league or organization that is exempt from taxation under section 501 (c)(4) of the federal "Internal Revenue Code of 1986", as amended, and that also would qualify as a veterans' service organization as defined in section 501 (c)(19) of the federal "Internal Revenue Code of 1986", as amended; and

(C) A veterans' service organization that is exempt from taxation under section 501 (c)(19) of the federal "Internal Revenue Code of 1986", as amended.

(d) Any general public liability insurance policy obtained pursuant to this subsection (2) shall be in a sum of not less than the current limit on government liability under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(e) For the purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., "public employee" does not include any person who is sentenced pursuant to this subsection (2) to participate in any type of useful public service.

(f) No governmental entity shall be liable under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., or under the "Colorado Employment Security Act", articles 70 to 82 of title 8, C.R.S., for any benefits on account of any person who is sentenced pursuant to this section to participate in any type of useful public service, but nothing in this subsection (2) shall prohibit a governmental entity from electing to accept the provisions of the "Workers' Compensation Act of Colorado" by purchasing and keeping in force a policy of workers' compensation insurance covering such person.

(3) Upon a plea of guilty, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102 or a verdict of guilty by the court or a jury, to any offense under this article, or upon entry of a diversion pursuant to section 18-1.3-101 for any offense under this article, the court shall order the drug offender to immediately report to the sheriff's department in the county where the drug offender was charged, at which time the drug offender's fingerprints and photographs shall be taken and returned to the court, which fingerprints and photographs shall become a part of the court's official documents and records pertaining to the charges against the drug offender and the drug offender's identification in association with such charges. On any trial for a violation of any criminal law of this state, a duly authenticated copy of the record of former convictions and judgments of any court of record for any of said crimes against the drug offender named in said convictions and judgments shall be prima facie evidence of such convictions and may be used in evidence against the drug offender. Identification photographs and fingerprints that are part of the record of such former convictions and judgments of any court of record or which are part of the record at the place of the drug offender's incarceration after sentencing for any of such former convictions and judgments shall be prima facie evidence of the identity of the drug offender and may be used in evidence against such drug offender. Any drug offender who fails to immediately comply with the court's order to report to the sheriff's department, to furnish fingerprints, or to have photographs taken may be held in contempt of court.



§ 18-18-433. Constitutional provisions

The provisions of this part 4 do not apply to a person twenty-one years of age or older acting in conformance with section 16 of article XVIII of the state constitution and do not apply to a person acting in conformance with section 14 of article XVIII of the state constitution.






Part 5 - Enforcement and Administrative Procedures

§ 18-18-501. Administrative inspections and warrants

(1) As used in this section, "controlled premises" means:

(a) Places where persons registered or exempted from registration requirements under this article are required to keep records; and

(b) Places including factories, warehouses, establishments, and conveyances in which persons registered or exempted from registration requirements under this article are permitted to hold, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled substance.

(2) The procedure for issuance and execution of administrative inspection warrants is as follows:

(a) A judge of a state court of record within the judge's jurisdiction, and upon proper oath or affirmation showing probable cause, may issue warrants for the purpose of conducting administrative inspections of controlled premises as authorized by this article or rules adopted under this article, and seizures of property appropriate to the inspections. For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a reasonable belief that this article or the rules adopted therein have been violated, sufficient to justify administrative inspection of the area, premises, building, or conveyance in the circumstances specified in the application for the warrant.

(b) A warrant may issue only upon an affidavit of a designated officer or employee having knowledge of the facts alleged, sworn to before the judge and establishing the grounds for issuing the warrant. If the judge is satisfied that grounds for the application exist or that there is probable cause to believe they exist, the judge shall issue a warrant identifying the area, premises, building, or conveyance to be inspected, the purpose of the inspection, and, if appropriate, the type of property to be inspected, if any. The warrant must:

(I) State the grounds for its issuance and the name of each individual whose affidavit has been taken in support thereof;

(II) Be directed to an individual authorized under Colorado law to execute it;

(III) Command the individual to whom it is directed to inspect the area, premises, building, or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified;

(IV) Identify the item or types of property to be seized, if any; and

(V) Direct that it be served during normal business hours and designate the court to which it must be returned.

(c) A warrant issued pursuant to this section must be executed and returned within fourteen days after its date unless, upon a showing of a need for additional time, the court orders otherwise. If property is seized pursuant to a warrant, a copy must be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant must be made promptly, accompanied by a written inventory of any property taken. The inventory must be made in the presence of the individual executing the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one credible individual other than the individual executing the warrant. A copy of the inventory must be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

(d) The judge or court who has issued a warrant shall attach to the warrant a copy of the return and all papers returnable in connection therewith and file them with the clerk of the appropriate state court for the judicial district in which the inspection was made.

(3) The board or department may make administrative inspections of controlled premises of those persons they are authorized to register under this article in accordance with the following provisions:

(a) If authorized by an administrative inspection warrant issued pursuant to subsection (2) of this section, an officer or employee designated by the board or department, upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, may enter controlled premises for the purpose of conducting an administrative inspection.

(b) If authorized by an administrative inspection warrant, an officer or employee designated by the board or department may:

(I) Inspect and copy records required by this article to be kept;

(II) Inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found therein, and, except as provided in paragraph (d) of this subsection (3), all other things therein, including records, files, papers, processes, controls, and facilities bearing on violation of this article; and

(III) Inventory any stock of any controlled substance therein and obtain samples thereof.

(c) This section does not prevent the inspection without a warrant of books and records pursuant to an administrative subpoena issued in accordance with section 24-4-105, C.R.S., nor does it prevent entries and administrative inspections, including seizures of property, without a warrant:

(I) If the owner, operator, or agent in charge of the controlled premises consents;

(II) In situations involving inspection of conveyances if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

(III) In any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking; or

(IV) In all other situations in which a warrant is not constitutionally required.

(d) An inspection authorized by this section may not extend to financial data, sales data, other than shipment data, or pricing data unless the owner, operator, or agent in charge of the controlled premises consents in writing.



§ 18-18-502. Injunctions

(1) The district courts of this state have jurisdiction to restrain or enjoin violations of this article.

(2) The defendant may demand trial by jury for an alleged violation of an injunction or restraining order under this section. Nothing in this section shall preclude any person from applying for injunctive relief from administrative inspections and warrants conducted under this article or for the immediate return of property seized under this article.



§ 18-18-503. Cooperative arrangements and confidentiality

(1) The board and the department shall cooperate with federal and other state agencies in discharging the board's and the department's responsibilities concerning controlled substances and in controlling the abuse of controlled substances. To this end, the department may:

(a) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances;

(b) Coordinate and cooperate in training programs concerning controlled substance law enforcement at local and state levels;

(c) Cooperate with the drug enforcement administration by establishing a centralized unit to accept, catalog, file, and collect statistics, including records of persons with substance use disorders and other controlled substance law offenders within this state, and make the information available for federal, state, and local law enforcement purposes, but may not furnish the name or identity of a patient or research subject whose identity could not be obtained pursuant to subsection (3) of this section; and

(d) Conduct programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled substances may be extracted.

(2) Results, information, and evidence received from the drug enforcement administration relating to the regulatory functions of this article, including results of inspections conducted by it, may be relied and acted upon by the board or department in the exercise of the regulatory functions under this article.

(3) A practitioner engaged in medical practice or research is not required or compelled to furnish the name or identity of a patient or research subject to the board or department, nor may the practitioner be compelled in any state or local civil, criminal, administrative, legislative, or other proceedings to furnish the name or identity of an individual that the practitioner is obligated to keep confidential.



§ 18-18-504. Pleadings - presumptions - liabilities

(1) It is not necessary for the state to negate any exemption or exception in this article in any complaint, information, indictment, or other pleading or in any trial, hearing, or other proceeding under this article.

(2) No person is presumed to be the holder of an appropriate registration or order form issued under this article.

(3) No civil or criminal liability is imposed by this article upon any authorized state, county, or municipal officer, engaged in the lawful administration or enforcement of this article.



§ 18-18-505. Judicial review

All final determinations, findings, and conclusions of the board or department under this article are subject to judicial review pursuant to section 24-4-106, C.R.S.



§ 18-18-506. Education and research

(1) The department shall carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with these programs, the department may:

(a) Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations;

(b) Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances;

(c) Consult with interested groups and organizations to aid them in solving administrative and organizational problems;

(d) Evaluate procedures, projects, techniques, and controls conducted or proposed as part of educational programs on misuse and abuse of controlled substances;

(e) Disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to alleviate them; and

(f) Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.

(2) The department shall encourage research on misuse and abuse of controlled substances. In connection with the research, and in furtherance of the enforcement of this article, the department may:

(a) Establish methods to assess accurately the effects of controlled substances and identify and characterize those with potential for abuse;

(b) Make studies and undertake programs of research to:

(I) Develop new or improved approaches, techniques, systems, equipment, and devices to strengthen the enforcement of this article;

(II) Determine patterns of misuse and abuse of controlled substances and the social effects thereof; and

(III) Improve methods for preventing, predicting, understanding, and dealing with the misuse and abuse of controlled substances; and

(c) Enter into contracts with public institutions of higher education and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects which bear directly on misuse and abuse of controlled substances.

(3) The department may enter into contracts for educational and research activities.

(4) The department may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of individuals who are the subjects of the research. Persons who obtain this authorization are not compelled in any civil, criminal, administrative, legislative, or other proceeding to identify the individuals who are the subjects of research for which the authorization was obtained.

(5) The department may authorize the possession and distribution of controlled substances by persons engaged in research. Persons who obtain this authorization are exempt from state prosecution for possession and distribution of controlled substances to the extent of the authorization.






Part 6 - Miscellaneous

§ 18-18-601. Pending proceedings - applicability

(1) This article does not affect or abate a prosecution for a violation of law occurring before July 1, 1992. If the offense being prosecuted is similar to one set out in part 4 of this article, the penalties under said part 4 apply if they are less than those under prior law.

(2) This article does not affect a civil seizure, forfeiture, or injunctive proceeding commenced before July 1, 1992.

(3) All administrative proceedings pending under previous laws that are superseded by this article must be continued and brought to a final determination in accord with the laws and rules in effect before July 1, 1992. Any substance controlled under prior law but which is not listed in section 18-18-203, 18-18-204, 18-18-205, 18-18-206, or 18-18-207 is automatically controlled without further proceedings and must be included in the appropriate schedule.

(4) The board or department shall initially permit persons to register who own or operate any establishment engaged in the manufacture, distribution, or dispensing of any controlled substance prior to July 1, 1992, and who are registered or licensed by the state.



§ 18-18-602. Continuation of rules - application to existing relationships

Any orders and rules adopted under any law affected by this article and in effect on July 1, 1992, and not in conflict with this article continue in effect until modified, superseded, or repealed. Rights and duties that matured, penalties that were incurred, and proceedings that were begun prior to July 1, 1992, are not affected by the enactment of the "Uniform Controlled Substances Act of 2013" or the corresponding repeal of provisions in article 42.5 of title 12, C.R.S., and part 6 of article 5 of this title.



§ 18-18-603. Statutes of limitations

A civil action under this article must be commenced within seven years after the claim for relief became known or should have become known, excluding any time during which a party is out of the state or in confinement or during which criminal proceedings relating to a party are in progress.



§ 18-18-604. Uniformity of interpretation

To the extent that this article is uniform, the judiciary may look to decisions regarding the "Uniform Controlled Substances Act of 2013" among states enacting it, subject to rights and obligations provided under other Colorado statutes and the state constitution.



§ 18-18-605. Severability

If any provision of this article or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.



§ 18-18-606. Drug case data collection

(1) The division of criminal justice in the department of public safety shall collect the data specified in subsection (2) of this section for the period between October 1, 2013, and September 30, 2016, and issue a report by December 31, 2016, on the impact of Senate Bill 13-250, enacted in 2013.

(2) The data must include, but is not limited to:

(a) The total number of drug cases diverted from prosecution prior to filing through referral to law enforcement or district attorney diversion programs;

(b) The total number of drug cases filed statewide by jurisdiction;

(c) All demographic information and relevant background information on the defendants for which a drug case has been filed or diverted including prior criminal history; and

(d) For all cases filed, the nature of the charges by statutory citation and the outcome or disposition information on all the cases filed, which shall include but not be limited to:

(I) Dismissal without prosecution;

(II) Dismissal as a result of a plea bargain;

(III) Deferred judgment to the original charge or a lesser charge;

(IV) Any plea bargain that reduces the original charge or charges filed;

(V) Any sentence bargain including, but not limited to, a stipulation to a certain sentence or a limit on the amount of jail or department of corrections imposed;

(VI) Any plea bargain that involves multiple cases;

(VII) Any sentence bargain that involves concurrent or consecutive time in the custody of the department of corrections;

(VIII) Any probation or deferred judgment revocation filed and the result of any revocation;

(IX) Any successful completion of probation or a deferred judgment; and

(X) Any successful completion of supervision resulting in conversion of the felony to a misdemeanor pursuant to the provisions of section 18-1.3-103.5 (2).









Article 18.5 - Substance Abuse Prevention, Intervention, and Treatment and the Response of the Criminal Justice System

§ 18-18.5-101. Legislative declaration

(1) The general assembly finds that:

(a) Each year Colorado spends significant amounts of money related to untreated substance abuse. The magnitude of public funds spent on the direct and indirect consequences of substance use and abuse is staggering, and dozens of Colorado public agencies play a part in controlling substance use or dealing with its consequences.

(b) Deaths in Colorado related to the abuse of prescription opioids, such as oxycodone, hydrocodone, and fentanyl, nearly doubled from one hundred eighty in 2000 to three hundred forty-three in 2010;

(c) Children whose parents abuse alcohol or drugs are three times more likely to be verbally, physically, or sexually abused and four times more likely than other children to be neglected. Additionally, research indicates that children in families affected by substance use are at an increased risk for substance use and mental health issues in adolescence. The health, safety, and future success of drug-endangered children are pressing issues in Colorado.

(d) Substance use by youth is detrimental to brain maturation, impacting brain structure, functioning, and neurocognition;

(e) Substance use during pregnancy places children at direct risk for complications, including premature delivery, altered neonatal behavior patterns such as abnormal reflexes and extreme irritability, congenital deformities, low birth weight, attention deficit disorder, and prenatal and postnatal neglect, many of which cause lifelong defects; and

(f) Each year Colorado spends significant moneys related to untreated substance abuse.

(2) The general assembly further finds that substance abuse, including that related to illicit drugs, prescription drugs, underage marijuana use, and methamphetamine labs and abuse, harms citizens of Colorado. Responses to substance abuse should be supported in the criminal justice system, the public health system, mental health services, social services, child welfare and youth services, community task forces, and with treatment for parents who abuse drugs and prevention and treatment for children affected by substance abuse and nonfederally regulated pharmaceutical drug production and distribution, and other systems affected by substance abuse.

(3) The general assembly, therefore, determines and declares that it is necessary to change the state methamphetamine task force into a substance abuse trend and response task force to:

(a) Examine drug trends and the most effective models and practices for:

(I) The prevention of and intervention into substance abuse;

(II) The prevention of unintended harmful exposures due to nonfederal-drug-administration-regulated pharmaceutical drug production and distribution;

(III) The prevention of potential negative public health impacts due to improper dispensing, management, and disposal of drugs; and

(IV) The treatment of children and adults affected by substance use disorders;

(b) Formulate a response to current and emerging substance abuse problems from the criminal justice, prevention, and treatment sectors; and

(c) Make recommendations to the general assembly for the development of statewide strategies and legislative proposals related to these issues. The recommendations made to the general assembly shall be made in coordination with the task force and the department of human services, the agency responsible for the administration of behavioral health programs and services.



§ 18-18.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Task force" means the state substance abuse trend and response task force established pursuant to section 18-18.5-103.



§ 18-18.5-103. State substance abuse trend and response task force - creation - membership - duties

(1) There is hereby created the state substance abuse trend and response task force.

(2) The task force shall consist of the following members:

(a) (I) The attorney general or his or her designee, who shall serve as the chair;

(II) An expert in the field of substance abuse prevention, who shall be appointed by the president of the senate and serve as a vice-chair;

(III) An expert in the field of substance abuse treatment, who shall be appointed by the speaker of the house of representatives and serve as a vice-chair;

(IV) A representative of the criminal justice system, who shall be appointed by the governor and serve as a vice-chair;

(V) The president of the senate or his or her designee;

(VI) The minority leader of the senate or his or her designee;

(VII) The speaker of the house of representatives or his or her designee;

(VIII) The minority leader of the house of representatives or his or her designee;

(a.5) The terms of the members appointed by the speaker of the house of representatives and the president of the senate and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker and the president shall each appoint or reappoint one member in the same manner as provided in subparagraphs (II) and (III) of paragraph (a) of this subsection (2). Thereafter, the terms of members appointed or reappointed by the speaker and the president shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker and the president shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members appointed or reappointed by the speaker and the president shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(b) Twenty-two members appointed by the task force chair and vice-chairs as follows:

(I) A representative of a local child and family service provider;

(II) A representative of a major health facility that focuses on the treatment of children;

(III) A representative of a human services agency with experience in child welfare issues;

(IV) A representative of the criminal defense bar;

(V) A representative of a behavioral health treatment provider that is an expert in substance abuse treatment procedures;

(VI) A representative of the department of education, who is familiar with the department's drug prevention initiatives;

(VII) A representative of the Colorado district attorneys council;

(VIII) A representative of a Colorado sheriffs' organization;

(IX) A representative of a Colorado police chiefs' organization;

(X) A county commissioner from a rural county;

(XI) A representative of an organization that provides information, advocacy, and support services to municipalities located in rural counties;

(XII) A licensed pharmacist;

(XIII) A representative of the department of public safety;

(XIV) A representative of the office of the child's representative;

(XV) A representative of the division of adult parole of the department of corrections;

(XVI) A representative of the Colorado drug investigators association;

(XVII) A youth representative;

(XVIII) A representative of a substance abuse recovery organization;

(XIX) An expert in environmental protection;

(XX) A representative of a community prevention coalition;

(XXI) A representative of the Colorado department of public health and environment;

(XXII) A representative of the office of behavioral health in the Colorado department of human services.

(c) Two members appointed by the chief justice of the Colorado supreme court who represent the judicial department, one of whom is a district court judge experienced in handling cases involving substance abuse and one of whom represents the division of probation within the judicial department;

(d) A member appointed by the governor who represents the governor's policy staff.

(3) A vacancy occurring in a position shall be filled as soon as possible by the appropriate appointing authority designated in subsection (2) of this section.

(4) The task force, in collaboration with state agencies charged with prevention, intervention, or treatment of substance abuse, shall:

(a) Assist local communities in implementing the most effective models and practices for substance abuse prevention, intervention, and treatment and in developing the responses by the criminal justice system;

(b) Review model programs that have shown the best results in Colorado and across the United States and provide information on the programs to local communities and local drug task forces;

(c) Assist and augment local drug task forces without supplanting them;

(d) Investigate collaborative models on protecting children and other victims of substance abuse and nonfederal- drug-administration-regulated pharmaceutical drug production and distribution;

(e) Measure and evaluate the progress of the state and local jurisdictions in preventing substance abuse and nonfederal-drug-administration-regulated pharmaceutical drug production and distribution and in prosecuting persons engaging in these acts;

(f) Evaluate and promote approaches to increase public awareness of current and emerging substance abuse problems and strategies for addressing those problems;

(g) Assist local communities with implementation of the most effective practices to respond to current and emerging substance abuse problems and nonfederal-drug- administration-regulated pharmaceutical drug production and distribution;

(h) Consider any other issues concerning substance abuse problems and nonfederal-drug-administration- regulated pharmaceutical drug production and distribution that arise during the course of the task force study;

(i) Develop a definition of a "drug-endangered child" to be used in the context of the definition of "child abuse or neglect" as set forth in section 19-1-103 (1), C.R.S., and include the definition in its January 1, 2014, report to the judiciary committees of the senate and the house of representatives, or any successor committees.

(5) All state and local agencies shall cooperate with the task force and provide such data and other information as the task force may require in carrying out its duties under this section. Any state or local agency or organization that is represented on the task force may provide staff assistance to the task force, subject to the discretion of the chair. Any staff assistance provided to the task force pursuant to this subsection (5) shall be without compensation.

(6) In addition, the task force shall:

(a) Meet at least four times each year from the date of the first meeting until January 1, 2018, or more often as directed by the chair of the task force;

(b) Communicate with and obtain input from groups throughout the state affected by the issues identified in subsection (4) of this section;

(c) Create subcommittees as needed to carry out the duties of the task force. The subcommittees may consist, in part, of persons who are not members of the task force. Such persons may vote on issues before the subcommittee but shall not be entitled to a vote at meetings of the task force.

(d) Submit a written report to the judiciary committees, or any successor committees, of the senate and the house of representatives of the general assembly by January 1, 2014, and by each January 1 thereafter through January 1, 2018, at a minimum specifying the following:

(I) Issues to be studied in upcoming task force meetings and a prioritization of those issues;

(II) Findings and recommendations regarding issues of prior consideration by the task force;

(III) Legislative proposals of the task force that identify the policy issues involved, the agencies responsible for the implementation of the changes, and the funding sources required for such implementation.

(7) (a) Except as otherwise provided in section 2-2-326, C.R.S., members of the task force shall serve without compensation.

(b) (Deleted by amendment, L. 2014.)



§ 18-18.5-104. Task force funding

(1) The division of criminal justice in the department of public safety, on behalf of the task force, is authorized to receive and expend contributions, grants, services, and in-kind donations from any public or private entity for any direct or indirect costs associated with the duties and functions of the task force set forth in this article.

(2) The task force shall, no later than August 1, 2006, identify all funding sources described in subsection (1) of this section that the task force intends to utilize for its operation through August 1, 2008.

(3) Subject to available moneys, the task force may approve grants to recipients. In selecting grant recipients, the task force, to the extent possible, shall ensure that grants are awarded to law enforcement agencies or other applicants in a variety of geographic areas of the state.



§ 18-18.5-105. Cash fund - created

(1) (a) All private and public funds received by the task force or the division of criminal justice in the department of public safety, on behalf of the task force, through grants, contributions, and donations pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the substance abuse prevention, intervention, and treatment cash fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of this article. All moneys in the fund not expended for the purpose of this article may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund. All unexpended and unencumbered moneys remaining in the fund as of July 1, 2018, shall be transferred to the general fund.

(b) It is the intent of the general assembly that the task force and the division of criminal justice of the department of public safety, on behalf of the task force, shall not be required to solicit gifts, grants, or donations from any source and that the task force shall operate in accordance with the provisions of this article, independently of the balance in the fund.

(2) Compensation as provided in section 18-18.5-103 (7)(b) for legislative members of the task force shall be approved by the chair of the legislative council and paid by vouchers and warrants drawn as provided by law from moneys appropriated for such purpose and allocated to the legislative council from the fund.



§ 18-18.5-106. Repeal of article

This article is repealed, effective July 1, 2018.






Article 19 - Drug Offender Surcharge

§ 18-19-101. Legislative declaration

The general assembly hereby finds, determines, and declares that the use of controlled substances exacts an unacceptable toll on the fiscal resources of both state and local government and thereby increases the fiscal burden on the taxpayers of this state. It is the intent of the general assembly in enacting this article to shift the costs of controlled substance use to those persons who unlawfully traffic, possess, or use controlled substances.



§ 18-19-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Alcohol- or drug-related offender" means a person convicted of any of the following offenses or of attempt to commit any of the following offenses:

(a) Violation of a protection order as described in section 18-1-1001 (4), if the protection order prohibited the possession or consumption of alcohol or controlled substances and the violation related to such provisions;

(b) Vehicular homicide as described in section 18-3-106 (1)(b);

(c) Vehicular assault as described in section 18-3-205 (1)(b);

(d) Bringing alcohol beverages into the major league stadium as described in section 18-9-123 (1)(a)(I); or

(e) Illegal possession or consumption of ethyl alcohol or marijuana by an underage person or illegal possession of marijuana paraphernalia by an underage person, as described in section 18-13-122.

(1.5) "Convicted" and "conviction" means a plea of guilty, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102, or a verdict of guilty by a judge or jury, and includes a plea of no contest accepted by the court.

(2) "Drug offender" means any person convicted of any offense under article 18 of this title or an attempt to commit such offense as provided by article 2 of this title.



§ 18-19-103. Source of revenues - allocation of money

(1) For offenses committed on and after July 1, 1996, each drug offender who is convicted, or receives a deferred sentence pursuant to section 18-1.3-102, shall be required to pay a surcharge to the clerk of the court in the county in which the conviction occurs or in which the deferred sentence is entered. Such surcharge shall be in the following amounts:

(a) For each class 2 felony or level 1 drug felony of which a person is convicted, four thousand five hundred dollars;

(b) For each class 3 felony or level 2 drug felony of which a person is convicted, three thousand dollars;

(c) For each class 4 felony or level 3 drug felony of which a person is convicted, two thousand dollars;

(d) For each class 5 felony or level 4 drug felony of which a person is convicted, one thousand five hundred dollars;

(e) For each class 6 felony of which a person is convicted, one thousand two hundred fifty dollars;

(f) For each class 1 misdemeanor or level 1 drug misdemeanor of which a person is convicted, one thousand dollars;

(g) For each class 2 misdemeanor of which a person is convicted, six hundred dollars;

(h) For each class 3 misdemeanor or level 2 drug misdemeanor of which a person is convicted, three hundred dollars.

(2) Each drug offender convicted of a violation of section 18-18-406 (5)(a)(I), or who receives a deferred sentence pursuant to section 18-1.3-102 for a violation of section 18-18-406 (5)(a)(I), shall be assessed a surcharge of two hundred dollars.

(3) The clerk of the court shall disburse the surcharge required by subsection (1) of this section as follows:

(a) Five percent shall be retained by the clerk for purposes of administering the disbursal of the surcharge pursuant to this subsection (3).

(b) Four percent shall be disbursed to the investigating agency to cover the costs of fingerprinting and photographing offenders pursuant to section 16-21-104 (1), C.R.S.

(c) One percent shall be disbursed to the sheriff of the county in which the conviction or deferred sentence is entered, to cover the costs of fingerprinting and photographing offenders pursuant to section 18-18-432 (3).

(d) Ninety percent shall be disbursed to the state treasurer who shall credit the same to the correctional treatment cash fund created pursuant to subsection (4) of this section.

(3.5) (a) Repealed.

(b) The general assembly shall appropriate to the correctional treatment cash fund created pursuant to subsection (4) of this section at least seven million six hundred fifty-six thousand two hundred dollars in fiscal year 2012-13 from the general fund, at least nine million five hundred thousand dollars in fiscal year 2013-14 from the general fund, and each year thereafter generated from estimated savings from House Bill 10-1352, enacted in 2010.

(c) The general assembly shall appropriate to the correctional treatment cash fund created pursuant to subsection (4) of this section at least three million five hundred thousand dollars in fiscal year 2014-15 from the general fund generated from estimated savings from Senate Bill 13-250, enacted in 2013.

(4) (a) There is hereby created in the state treasury the correctional treatment cash fund, referred to in this paragraph (a) as the "fund", which consists of moneys appropriated pursuant to section 39-28.8-501, C.R.S., moneys received by the state treasurer pursuant to paragraph (d) of subsection (3) of this section and subsection (3.5) of this section, and, in addition, each year, the general assembly shall appropriate at least two million two hundred thousand dollars generated from estimated savings from the enactment of Senate Bill 03-318, enacted in 2003, to the fund. The moneys in the fund shall be used for the purposes described in paragraph (c) of subsection (5) of this section. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated by the general assembly shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(a.5) Repealed.

(b) Notwithstanding any provision of paragraph (a) of this subsection (4) to the contrary, on April 20, 2009, the state treasurer shall deduct one hundred fifty-one thousand three hundred forty-one dollars from the drug offender surcharge fund and transfer such sum to the general fund.

(c) Notwithstanding any provision of paragraph (a) of this subsection (4) to the contrary, on July 1, 2009, the state treasurer shall deduct one million three hundred sixty thousand dollars from the drug offender surcharge fund and transfer such sum to the general fund.

(5) (a) The correctional treatment board, hereby created and referred to in this subsection (5) as the "board", shall prepare an annual treatment funding plan that includes a fair and reasonable allocation of resources for programs throughout the state. The judicial department shall include the annual treatment funding plan in its annual presentation to the joint budget committee.

(b) The board consists of:

(I) The executive director of the department of corrections or his or her designee;

(II) The director of the division of probation services in the judicial department or his or her designee;

(III) The executive director of the department of public safety or his or her designee;

(IV) The executive director of the department of human services or his or her designee. If the executive director appoints a designee, the executive director is encouraged to select someone with expertise in substance use disorder counseling and substance abuse issues.

(V) The state public defender or his or her designee;

(VI) The president of the statewide association representing district attorneys or his or her designee; and

(VII) The president of the statewide association representing county sheriffs or his or her designee.

(c) The board may direct that moneys in the correctional treatment cash fund may be used for the following purposes:

(I) Alcohol and drug screening, assessment, and evaluation;

(II) Alcohol and drug testing;

(III) Substance abuse education and training;

(IV) An annual statewide conference regarding substance abuse treatment;

(V) Treatment for assessed substance abuse and co-occurring disorders;

(VI) Recovery support services; and

(VII) Administrative support to the correctional treatment board including, but not limited to, facilitating and coordinating data collection, conducting data analysis, developing contracts, preparing reports, scheduling and staffing board and subcommittee meetings, and engaging in budget planning and analysis.

(d) Moneys from the correctional treatment cash fund may be used to serve the following populations:

(I) Adults and juveniles on diversion for a state offense and adults and juveniles under supervision in a pretrial diversion program for a state offense;

(II) Adults and juveniles serving a probation sentence for a state offense, including Denver county;

(III) Adults and juveniles on parole;

(IV) Offenders sentenced or transitioned to a community corrections program;

(V) Offenders serving a sentence in a county jail, on a work-release program supervised by the county jail, or receiving after-care treatment following release from jail if the offender participated in a jail treatment program; and

(VI) Offenders on bond or on summons, with a pending criminal case in a pre-trial treatment program.

(e) Before adopting the annual treatment fund plan, the board shall review the information specified in paragraph (f) of this subsection (5) and shall consider proposals from the drug offender treatment boards created in section 18-19-104 for funding local assessed treatment needs.

(f) The board shall determine the scope, method, and frequency of the data collection and the parties responsible for data collection, analysis, and reporting. The data shall be organized by judicial district and shall include, at a minimum, the following from each treatment program:

(I) Name and location of the program, including the county and judicial district;

(II) The referring criminal agency;

(III) Demographic information including gender and ethnicity;

(IV) Level of treatment delivered;

(V) Actual length of time in treatment for each client;

(VI) Discharge status and, if the status is negative, the reason for the negative discharge; and

(VII) Any special licenses held by the treatment program.

(5.5) Repealed.

(6) (a) The court may not waive any portion of the surcharge required by this section unless the court first finds that the drug offender is financially unable to pay any portion of said surcharge.

(b) The finding required by paragraph (a) of this subsection (6) shall only be made after a hearing at which the drug offender shall have the burden of presenting clear and convincing evidence that he is financially unable to pay any portion of the surcharge.

(c) The court shall waive only that portion of the surcharge which the court has found the drug offender is financially unable to pay.



§ 18-19-103.5. Rural alcohol and substance abuse surcharge - repeal

(1) In addition to the surcharges established in section 18-19-103, each drug offender and each alcohol- or drug-related offender who is convicted, or receives a deferred sentence pursuant to section 18-1.3-102, shall be required to pay a surcharge to the clerk of the court in the county in which the conviction occurs or in which the deferred sentence is entered. The surcharge shall be in an amount determined by the judge but shall be not less than one dollar nor more than ten dollars.

(2) The clerk of the court shall disburse the surcharge required by subsection (1) of this section as follows:

(a) Five percent shall be retained by the clerk for purposes of administering the disbursal of the surcharge pursuant to this subsection (2);

(b) Ninety-five percent shall be disbursed to the state treasurer who shall credit the same to the rural alcohol and substance abuse cash fund created in section 27-80-117 (3), C.R.S.

(3) The minimum penalty surcharge shall be mandatory, and the court shall have no discretion to suspend or waive the surcharge; except that the court may suspend or waive the surcharge for a defendant determined by the court to be indigent.

(4) This section is repealed, effective September 1, 2025, unless the general assembly extends the repeal of the rural alcohol and substance abuse prevention and treatment program created in section 27-80-117.



§ 18-19-104. Judicial district drug offender treatment boards

(1) Each judicial district shall create a drug offender treatment board, whose membership is knowledgeable about adult criminal and juvenile justice matters, consisting of:

(a) The district attorney serving the judicial district or his or her designee;

(b) The chief public defender serving the judicial district or his or her designee;

(c) The chair of the local community corrections board or his or her designee;

(d) A parole officer working in the judicial district chosen by the director of the department of corrections or his or her designee;

(e) A sheriff that serves the judicial district chosen by the chief judge of the judicial district;

(f) A representative of a drug court or similar problem-solving court if such a court exists in the judicial district chosen by the chief judge of the judicial district;

(g) A person with expertise in juvenile matters chosen by the chief judge of the judicial district; and

(h) A probation officer working in the judicial district chosen by the chief judge of the judicial district.

(2) The board shall give priority to drug court funding if the jurisdiction operates a drug court and the drug court operates with best evidence-based or promising practices. Each drug offender treatment board shall annually make recommendations to the correctional treatment board for funding local assessed treatment needs.

(3) Each judicial district's drug offender treatment board may adopt rules and guidelines as necessary to perform the functions of the board.

(4) and (5) Repealed.






Article 20 - Offenses Related to Limited Gaming

§ 18-20-101. Legislative declaration

The general assembly hereby finds, determines, and declares that the strict control of limited gaming in this state is necessary for the immediate and future preservation of the public peace, health, and safety.



§ 18-20-102. Definitions - terms used

(1) As used in this article, unless this article otherwise provides or unless the context otherwise requires, terms used in this article shall have the same meanings as those set forth in article 47.1 of title 12, C.R.S.

(2) The term "repeating gambling offender" means any person who is convicted of an offense under section 18-10-103 (2), sections 18-10-105 to 18-10-107, or sections 18-20-103 to 18-20-114 or sections 12-47.1-809 to 12-47.1-811 or 12-47.1-818 to 12-47.1-832 or 12-47.1-839, C.R.S., within five years after a previous misdemeanor conviction under said sections or under a former statute prohibiting gambling activities or at any time after a previous felony conviction under any of said sections. A conviction in any jurisdiction of the United States of an offense which, if committed in this state, would be professional gambling shall constitute a previous conviction for purposes of a prosecution in this state as a repeating gambling offender.



§ 18-20-103. Violations of taxation provisions - penalties

(1) Any person who:

(a) Makes any false or fraudulent return in attempting to defeat or evade the tax imposed by article 47.1 of title 12, C.R.S., commits a class 5 felony;

(b) Fails to pay tax due under article 47.1 of title 12, C.R.S., within thirty days after the date the tax becomes due commits a class 1 misdemeanor;

(c) Fails to file a return required by article 47.1 of title 12, C.R.S., within thirty days after the date the return is due commits a class 1 misdemeanor;

(d) Violates section 12-47.1-603 (1)(b) or (1)(c), C.R.S., two or more times in any twelve-month period commits a class 5 felony;

(e) Willfully aids or assists in, or procures, counsels, or advises the preparation or presentation under or in connection with any matter arising under any title administered by the commission or a return, affidavit, claim, or other document which is fraudulent or is false as to any material fact, whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such return, affidavit, claim, or document commits a class 5 felony.

(2) For purposes of this section, "person" includes corporate officers having control or supervision of, or responsibility for, completing tax returns or making payments pursuant to article 47.1 of title 12, C.R.S.



§ 18-20-104. False statement on application - violations of rules or provisions of article 47.1 of title 12, C.R.S., as felony

Any person who knowingly makes a false statement in any application for a license or in any statement attached to the application, or who provides any false or misleading information to the commission or the division, or who fails to keep books and records to substantiate the receipts, expenses, or uses resulting from limited gaming conducted under article 47.1 of title 12, C.R.S., as prescribed in rules or regulations promulgated by the commission, or who falsifies any books or records which relate to any transaction connected with the holding, operating, and conducting of any limited card games or slot machines, or who knowingly violates any of the provisions of article 47.1 of title 12, C.R.S., or any rule or regulation adopted by the commission or any terms of any license granted under said article 47.1, commits a class 5 felony.



§ 18-20-105. Slot machines - shipping notices

(1) Any slot machine manufacturer or distributor shipping or importing a slot machine into the state of Colorado shall provide to the Colorado limited gaming control commission created in section 12-47.1-301, C.R.S., at the time of shipment a copy of the shipping invoice which shall include, at a minimum, the destination, the serial number of each machine, and a description of each machine. Any person within the state of Colorado receiving a slot machine shall, upon receipt of the machine, provide to the Colorado limited gaming control commission upon a form available from the commission information showing at a minimum the location of each machine, its serial number, and description. Such report shall be provided regardless of whether the machine is received from a manufacturer or any other person. Any machine licensed pursuant to section 12-47.1-803, C.R.S., shall be licensed for a specific location, and movement of the machine from that location shall be reported to said commission within the time period set out in rules promulgated pursuant to section 12-47.1-803 (1)(d), C.R.S. Any person violating any provision of section 12-47.1-803, C.R.S., commits a class 5 felony. Any slot machine which is not in compliance with article 47.1 of title 12, C.R.S., is declared contraband and may be summarily seized and destroyed after notice and hearing.

(2) Slot machines which because of age and condition bear no manufacturer serial number shall be assigned a serial number by a remanufacturer of slot machines. Such new serial number shall be duly recorded as required by federal regulations.

(3) The director of the division of gaming appointed pursuant to section 12-47.1-201, C.R.S., may approve a change to the registration of a slot machine under circumstances constituting an emergency. If said director approves such an emergency change, the registration of the slot machine shall not be suspended pending the filing of a supplemental application.



§ 18-20-106. Cheating

(1) It is unlawful for any person, whether he is an owner or employee of, or a player in, an establishment, to cheat at any limited gaming activity.

(2) For purposes of article 47.1 of title 12, C.R.S., "cheating" means to alter the selection of criteria which determine:

(a) The result of a game; or

(b) The amount or frequency of payment in a game.

(3) Any person issued a license pursuant to article 47.1 of title 12, C.R.S., violating any provision of this section commits a class 6 felony, and any other person violating any provision of this section commits a class 1 misdemeanor. If the person is a repeating gambling offender, the person commits a class 5 felony.



§ 18-20-107. Fraudulent acts

(1) It is unlawful for any person:

(a) To alter or misrepresent the outcome of a game or other event on which wagers have been made after the outcome is made sure but before it is revealed to the players;

(b) To place, increase, or decrease a bet or to determine the course of play after acquiring knowledge, not available to all players, of the outcome of the game or any event that affects the outcome of the game or which is the subject of the bet or to aid anyone in acquiring such knowledge for the purpose of placing, increasing, or decreasing a bet or determining the course of play contingent upon that event or outcome;

(c) To claim, collect, or take, or attempt to claim, collect, or take, money or anything of value in or from a limited gaming activity with intent to defraud and without having made a wager contingent thereon, or to claim, collect, or take an amount greater than the amount won;

(d) Knowingly to entice or induce another to go to any place where limited gaming is being conducted or operated in violation of the provisions of article 47.1 of title 12, C.R.S., with the intent that the other person play or participate in that limited gaming activity;

(e) To place or increase a bet after acquiring knowledge of the outcome of the game or other event which is the subject of the bet, including past-posting and pressing bets;

(f) To reduce the amount wagered or to cancel a bet after acquiring knowledge of the outcome of the game or other event which is the subject of the bet, including pinching bets;

(g) To manipulate, with the intent to cheat, any component of a gaming device in a manner contrary to the designed and normal operational purpose for the component, including, but not limited to, varying the pull of the handle of a slot machine, with knowledge that the manipulation affects the outcome of the game or with knowledge of any event that affects the outcome of the game;

(h) To, by any trick or sleight of hand performance, or by fraud or fraudulent scheme, cards, or device, for himself or another, win or attempt to win money or property or a representative of either or reduce a losing wager or attempt to reduce a losing wager in connection with limited gaming;

(i) To conduct any limited gaming operation without a valid license;

(j) To conduct any limited gaming operation on an unlicensed premises;

(k) To permit any limited gaming game or slot machine to be conducted, operated, dealt, or carried on in any limited gaming premises by a person other than a person licensed for such premises pursuant to article 47.1 of title 12, C.R.S.;

(l) To place any limited gaming games or slot machines into play or display such games or slot machines without the authorization of the Colorado limited gaming control commission;

(m) To employ or continue to employ any person in a limited gaming operation who is not duly licensed or registered in a position whose duties require a license or registration pursuant to article 47.1 of title 12, C.R.S.; or

(n) To, without first obtaining the requisite license or registration pursuant to article 47.1 of title 12, C.R.S., be employed, work, or otherwise act in a position whose duties would require licensing or registration pursuant to said article.

(2) Any person issued a license pursuant to article 47.1 of title 12, C.R.S., violating any provision of this section commits a class 6 felony, and any other person violating any provision of this section commits a class 1 misdemeanor. If the person is a repeating gambling offender, the person commits a class 5 felony.



§ 18-20-108. Use of device for calculating probabilities

(1) It is unlawful for any person at a licensed gaming establishment to use, or possess with the intent to use, any device to assist:

(a) In projecting the outcome of the game;

(b) In keeping track of the cards played;

(c) In analyzing the probability of the occurrence of an event relating to the game; or

(d) In analyzing the strategy for playing or betting to be used in the game, except as permitted by the Colorado limited gaming control commission.

(2) Any person issued a license pursuant to article 47.1 of title 12, C.R.S., violating any provision of this section commits a class 6 felony and any other person violating any provision of this section commits a class 1 misdemeanor. If the person is a repeating gambling offender, the person commits a class 5 felony.



§ 18-20-109. Use of counterfeit or unapproved chips or tokens or unlawful coins or devices - possession of certain unlawful devices, equipment, products, or materials

(1) It is unlawful for any licensee, employee, or other person to use counterfeit chips in any limited gaming activity.

(2) It is unlawful for any person, in playing or using any limited gaming activity designed to be played with, to receive, or to be operated by chips or tokens approved by the Colorado limited gaming control commission or by lawful coin of the United States of America:

(a) Knowingly to use anything other than chips or tokens approved by the Colorado limited gaming control commission or lawful coin, legal tender of the United States of America, or to use coin not of the same denomination as the coin intended to be used in that limited gaming activity; or

(b) To use any device or means to violate the provisions of article 47.1 of title 12, C.R.S.

(3) It is unlawful for any person to possess any device, equipment, or material which he knows has been manufactured, distributed, sold, tampered with, or serviced in violation of the provisions of article 47.1 of title 12, C.R.S.

(4) It is unlawful for any person, not a duly authorized employee of a licensee acting in furtherance of his or her employment within an establishment, to have on his or her person or in his or her possession any device intended to be used to violate the provisions of article 47.1 of title 12, C.R.S.

(5) It is unlawful for any person, not a duly authorized employee of a licensee acting in furtherance of his or her employment within an establishment, to have on his or her person or in his or her possession while on the premises of any licensed gaming establishment any key or device known to have been designed for the purpose of and suitable for opening, entering, or affecting the operation of any limited gaming activity, drop box, or electronic or mechanical device connected thereto, or for removing money or other contents therefrom.

(6) Possession of more than one of the devices, equipment, products, or materials described in this section shall give rise to a rebuttable presumption that the possessor intended to use them for cheating.

(7) It is unlawful for any person to use or possess while on the premises any cheating or thieving device, including but not limited to, tools, drills, wires, coins, or tokens attached to strings or wires or electronic or magnetic devices, to facilitate the alignment of any winning combination or to facilitate removing from any slot machine any money or contents thereof, unless the person is a duly authorized gaming employee acting in the furtherance of his or her employment.

(8) Any person violating any provision of this section commits a class 6 felony; except that, if the person is a repeating gambling offender, the person commits a class 5 felony.



§ 18-20-110. Cheating game and devices

(1) It is unlawful for any person playing any licensed game in licensed gaming premises to:

(a) Knowingly conduct, carry on, operate, or deal or allow to be conducted, carried on, operated, or dealt any cheating or thieving game or device; or

(b) Knowingly deal, conduct, carry on, operate, or expose for play any game or games played with cards or any mechanical device, or any combination of games or devices, which have in any manner been marked or tampered with or placed in a condition or operated in a manner the result of which tends to deceive the public or tends to alter the normal random selection of characteristics or the normal chance of the game which could determine or alter the result of the game.

(2) Any person violating any provision of this section commits a class 6 felony; except that, if the person is a repeating gambling offender, the person commits a class 5 felony.



§ 18-20-111. Unlawful manufacture, sale, distribution, marking, altering, or modification of equipment and devices related to limited gaming - unlawful instruction

(1) It is unlawful to manufacture, sell, or distribute any cards, chips, dice, game, or device which is intended to be used to violate any provision of article 47.1 of title 12, C.R.S.

(2) It is unlawful to mark, alter, or otherwise modify related equipment or a limited gaming device in a manner that:

(a) Affects the result of a wager by determining win or loss; or

(b) Alters the normal criteria of random selection, which affects the operation of a game or which determines the outcome of a game.

(3) It is unlawful for any person to instruct another in cheating or in the use of any device for that purpose, with the knowledge or intent that the information or use so conveyed may be employed to violate any provision of article 47.1 of title 12, C.R.S.

(4) Any person issued a license pursuant to article 47.1 of title 12, C.R.S., violating any provision of this section commits a class 6 felony, and any other person violating any provision of this section commits a class 1 misdemeanor. If the person is a repeating gambling offender, the person commits a class 5 felony.



§ 18-20-112. Unlawful entry by excluded and ejected persons

(1) It is unlawful for any person whose name is on the list promulgated by the Colorado limited gaming control commission pursuant to section 12-47.1-1001 or 12-47.1-1002, C.R.S., to enter the licensed premises of a limited gaming licensee.

(2) It is unlawful for any person whose name is on the list promulgated by the Colorado limited gaming control commission pursuant to section 12-47.1-1001 or 12-47.1-1002, C.R.S., to have any personal pecuniary interest, direct or indirect, in any limited gaming licensee, licensed premises, establishment, or business involved in or with limited gaming or in the shares in any corporation, association, or firm licensed pursuant to article 47.1 of title 12, C.R.S.

(3) Any person violating the provisions of this section commits a class 5 felony.



§ 18-20-113. Personal pecuniary gain or conflict of interest

(1) It is unlawful for any person to issue, suspend, revoke, or renew any license pursuant to article 47.1 of title 12, C.R.S., for any personal pecuniary gain or any thing of value, as defined in section 18-1-901 (3)(r), or for any person to violate any of the provisions of part 4 of article 47.1 of title 12, C.R.S.

(2) Any person violating any of the provisions of this section commits a class 3 felony.



§ 18-20-114. False or misleading information - unlawful

(1) It is unlawful for any person to provide any false or misleading information under the provisions of article 47.1 of title 12, C.R.S.

(2) Any person violating any of the provisions of this section commits a class 5 felony.



§ 18-20-115. Exceptions

Nothing contained in this article shall be construed to modify, amend, or otherwise affect the validity of any provisions contained in article 10 of this title.






Article 21 - Sex Offender Surcharge

§ 18-21-101. Legislative declaration

The general assembly hereby finds, determines, and declares that the commission of sex offenses exacts an unacceptable toll on the fiscal resources of both state and local government and thereby increases the fiscal burden upon the taxpayers of this state. It is the intent of the general assembly in enacting this article to require, as much as possible, that persons convicted of a sex offense pay for the cost of the evaluation, identification, and treatment and continuing monitoring to protect victims and potential victims as described in article 11.7 of title 16, C.R.S.



§ 18-21-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Convicted" and "conviction" means a plea of guilty, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102 or a verdict of guilty by a judge or jury, and includes a plea of no contest accepted by the court.

(2) "Sex offense" has the same meaning as defined in section 16-11.7-102 (3), C.R.S.



§ 18-21-103. Source of revenues - allocation of moneys - sex offender surcharge fund - creation

(1) On and after July 1, 1992, each person who is convicted of a sex offense, or receives for such offense a deferred sentence pursuant to section 18-1.3-102, shall be required to pay a surcharge to the clerk of the court in which the conviction occurs or in which the deferred sentence is entered. Such surcharge shall be in the following amounts:

(a) For each class 2 felony of which a person is convicted, three thousand dollars;

(b) For each class 3 felony of which a person is convicted, two thousand dollars;

(c) For each class 4 felony of which a person is convicted, one thousand dollars;

(d) For each class 5 felony of which a person is convicted, seven hundred fifty dollars;

(e) For each class 6 felony of which a person is convicted, five hundred dollars;

(f) For each class 1 misdemeanor of which a person is convicted, four hundred dollars;

(g) For each class 2 misdemeanor of which a person is convicted, three hundred dollars;

(h) For each class 3 misdemeanor of which a person is convicted, one hundred fifty dollars.

(1.5) On and after July 1, 2000, each juvenile who is adjudicated for commission of an offense that would constitute a sex offense if committed by an adult or who receives for such offense a deferred adjudication shall be required to pay a surcharge to the clerk of the court in which the adjudication occurs or in which the deferred adjudication is entered. The amount of such surcharge shall be half the amount that would have been assessed against an adult offender pursuant to subsection (1) of this section for commission of the offense.

(2) The clerk of the court shall allocate the surcharge required by subsection (1) of this section as follows:

(a) Five percent shall be retained by the clerk for administrative costs incurred pursuant to this subsection (2). Such amount retained shall be transmitted to the state treasurer, who shall credit the same to the general fund, and such amount shall be subject to appropriation by the general assembly for the costs of such administration.

(b) Ninety-five percent shall be transferred to the state treasurer who shall credit the same to the sex offender surcharge fund created pursuant to subsection (3) of this section.

(3) There is hereby created in the state treasury a sex offender surcharge fund which shall consist of moneys received by the state treasurer pursuant to paragraph (b) of subsection (2) of this section. The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any moneys not appropriated by the general assembly shall remain in the sex offender surcharge fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year. All moneys in the fund shall be subject to annual appropriation by the general assembly to the judicial department, the department of corrections, the division of criminal justice of the department of public safety, and the department of human services, after consideration of the plan developed pursuant to section 16-11.7-103 (4)(c), C.R.S., to cover the direct and indirect costs associated with the evaluation, identification, and treatment and the continued monitoring of sex offenders.

(4) The court may waive all or any portion of the surcharge required by this section if the court finds that a person convicted of a sex offense is indigent or financially unable to pay all or any portion of such surcharge. The court shall waive only that portion of the surcharge which the court has found that the person convicted of a sex offense is financially unable to pay.






Article 22 - Juvenile Offender Surcharge

§ 18-22-101. Legislative declaration

The general assembly hereby finds, determines, and declares that the commission of violent crimes by juveniles exacts an unacceptable toll on the fiscal resources of both state and local government and thereby increases the financial burden upon the taxpayers of this state. It is the intent of the general assembly in enacting this article to require, as much as possible, that juveniles convicted as adults of violent crimes pay for the cost of the rehabilitation, education, and treatment of juveniles sentenced to the youthful offender system or committed to the department of human services.



§ 18-22-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Convicted" and "conviction" means a plea of guilty, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102 or a verdict of guilty by a judge or jury, and includes a plea of no contest accepted by the court.

(2) "Juvenile" means a person under the age of eighteen years.

(3) "Violent crime" means a felony enumerated as a crime of violence pursuant to section 18-1.3-406 or a felony involving a weapon or firearm.



§ 18-22-103. Source of revenues - allocation of moneys

(1) Each juvenile who is convicted as an adult of a violent crime shall be required to pay a surcharge to the clerk of the court in which the conviction occurs in an amount equal to any fine imposed by such court.

(2) The clerk of the court shall allocate the surcharge required by subsection (1) of this section as follows:

(a) (I) Five percent shall be retained by the clerk for administrative costs incurred pursuant to this section. Such amount retained shall be transmitted to the state treasurer, who shall credit the same to the general fund, and such amount shall be subject to appropriation by the general assembly for the costs of such administration.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a), on and after July 1, 2008, the portion of the surcharge that is retained under this paragraph (a) shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6), C.R.S.

(b) Ninety-five percent shall be transferred to the state treasurer who shall credit the same to the youthful offender system surcharge fund created pursuant to subsection (3) of this section.

(3) There is hereby created in the state treasury a youthful offender system surcharge fund which shall consist of moneys received by the state treasurer pursuant to paragraph (b) of subsection (2) of this section. In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of this fund shall be credited to the general fund. Any moneys not appropriated by the general assembly shall remain in the youthful offender system surcharge fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year. All moneys in the fund shall be subject to annual appropriation by the general assembly to the department of corrections to cover the direct and indirect costs associated with the rehabilitation, education, and treatment of youthful offenders sentenced to a youthful offender system.

(4) A surcharge assessed by the court pursuant to this section may be collected in the same manner as a judgment in a civil action and the court shall order the district attorney to institute proceedings to collect such surcharge if the court finds that a juvenile convicted as an adult of a violent crime is financially unable to pay all or any portion of such surcharge at the time of sentencing.






Article 23 - Gang Recruitment Act

§ 18-23-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Criminal street gang" means any ongoing organization, association, or group of three or more persons, whether formal or informal:

(a) Which has as one of its primary objectives or activities the commission of one or more predicate criminal acts; and

(b) Whose members individually or collectively engage in or have engaged in a pattern of criminal gang activity.

(2) "Pattern of criminal gang activity" means the commission, attempt, conspiracy, or solicitation of two or more predicate criminal acts which are committed on separate occasions or by two or more persons.

(3) "Predicate criminal acts" means the commission of or attempt, conspiracy, or solicitation to commit any of the following:

(a) Any conduct defined as racketeering activity in section 18-17-103 (5);

(b) Any violation of section 18-8-706 or any criminal act committed in any jurisdiction of the United States which, if committed in this state, would violate section 18-8-706.



§ 18-23-102. Recruitment of juveniles for a criminal street gang

(1) A person commits recruitment of a juvenile for a criminal street gang if he or she is eighteen years of age or older and:

(a) Knowingly solicits, invites, recruits, encourages, coerces, or otherwise causes a person younger than eighteen years of age to actively participate in or become a member of a criminal street gang; or

(b) By use of force, threat, or intimidation directed at any person, or by the infliction of bodily injury upon any person, knowingly prevents a person younger than eighteen years of age from leaving a criminal street gang.

(2) Recruitment of a juvenile for a criminal street gang is a class 1 misdemeanor.

(3) Nothing in this section shall affect the ability to charge criminal offenses under article 17 of this title.






Article 24 - Crimes Against Children Surcharge

§ 18-24-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Convicted" and "conviction" mean a plea of guilty accepted by the court, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102, a verdict of guilty by a judge or jury, or a plea of no contest accepted by the court.

(2) "Crime against a child" means any offense listed in section 18-3-411, or criminal attempt, conspiracy, or solicitation to commit any of those offenses, and any of the following offenses, or criminal attempt, conspiracy, or solicitation to commit any of the following offenses:

(a) Incest, in violation of section 18-6-301;

(b) Child abuse, in violation of section 18-6-401;

(c) Contributing to the delinquency of a minor, in violation of section 18-6-701;

(d) Internet luring of a child, in violation of section 18-3-306;

(e) Sexual assault on a client by a psychotherapist, in violation of section 18-3-405.5, when the victim is a child;

(f) Invasion of privacy for sexual gratification, in violation of section 18-3-405.6, when the victim is a child; or

(g) Human trafficking of a minor for involuntary servitude, in violation of section 18-3-503.



§ 18-24-102. Surcharge

(1) Each person who is convicted of a crime against a child shall be required to pay a surcharge to the clerk of the court for the judicial district in which the conviction occurs.

(2) Surcharges pursuant to subsection (1) of this section shall be in the following amounts:

(a) For each class 2 felony of which a person is convicted, one thousand five hundred dollars;

(b) For each class 3 felony of which a person is convicted, one thousand dollars;

(c) For each class 4 felony of which a person is convicted, five hundred dollars;

(d) For each class 5 felony of which a person is convicted, three hundred seventy-five dollars;

(e) For each class 6 felony of which a person is convicted, two hundred fifty dollars;

(f) For each class 1 misdemeanor of which a person is convicted, two hundred dollars;

(g) For each class 2 misdemeanor of which a person is convicted, one hundred fifty dollars; and

(h) For each class 3 misdemeanor of which a person is convicted, seventy-five dollars.



§ 18-24-103. Collection and distribution of funds - child abuse investigation surcharge fund - creation

(1) The clerk of the court shall allocate the surcharge required by section 18-24-102 as follows:

(a) Five percent shall be retained by the clerk of the court for administrative costs incurred pursuant to this subsection (1). Such amount retained shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6), C.R.S.

(b) Ninety-five percent shall be transferred to the state treasurer, who shall credit the same to the child abuse investigation surcharge fund created pursuant to subsection (2) of this section.

(2) (a) There is hereby created in the state treasury the child abuse investigation surcharge fund that shall consist of moneys received by the state treasurer pursuant to this section. The moneys in the fund shall be subject to annual appropriation by the general assembly to the division of criminal justice in the department of public safety for distribution to the state chapter of a nonprofit or not-for-profit organization that coordinates programs that offer a multidisciplinary team response for child sexual abuse intervention in child-friendly, child-appropriate facilities, referred to in this section as the "state chapter".

(a.1) The division of criminal justice in the department of public safety shall establish guidelines for the distribution of the moneys from the fund, including but not limited to:

(I) Procedures for programs to use in applying to the state chapter for moneys from the fund;

(II) Procedures for the state chapter to use in reporting to the division pursuant to paragraph (a.7) of this subsection (2); and

(III) Accountability and performance standards for programs that receive moneys from the fund.

(a.3) The state chapter may use a portion of the moneys that it receives pursuant to paragraph (a) of this subsection (2) for training and technical assistance to facilitate the coordination of programs that offer a multidisciplinary team response for child sexual abuse intervention in child-friendly, child-appropriate facilities. The state chapter shall distribute the remainder of the moneys directly to the programs.

(a.5) Each program that receives moneys from the fund shall:

(I) Include in the services provided forensic interviews, therapeutic intervention, medical evaluations, victim advocacy, case tracking, and case review;

(II) Have a signed interagency agreement and protocol with the law enforcement agencies, the district attorney's office, and the county department of social services in the jurisdiction where the program is operating;

(III) Meet the national performance standards of a national accrediting body that requires programs to satisfy the criteria described in subparagraphs (I) and (II) of this paragraph (a.5); and

(IV) Satisfy the accountability and performance standards established by the division pursuant to subparagraph (III) of paragraph (a.1) of this subsection (2).

(a.7) The state chapter shall report to the division of criminal justice in the department of public safety on a regular basis to be specified by the division of criminal justice. The report shall include, but need not be limited to:

(I) A list of all programs that received moneys from the fund in the preceding fiscal year;

(II) A description of how each program that received moneys from the fund in the preceding fiscal year used those moneys;

(III) Documentation demonstrating that each program that received moneys from the fund in the preceding fiscal year satisfied all of the criteria specified in paragraph (a.5) of this subsection (2); and

(IV) Documentation demonstrating that each program that received moneys from the fund in the preceding fiscal year satisfied all of the accountability and performance standards established by the division pursuant to subparagraph (III) of paragraph (a.1) of this subsection (2).

(b) The division of criminal justice shall not expend any moneys until the fund has enough money to pay the expenses necessary to administer the fund.

(c) All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated by the general assembly shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(3) The court may waive all or any portion of the surcharge required by section 18-24-102 if the court finds that a person convicted of a crime against a child is indigent or financially unable to pay all or any portion of the surcharge. The court may waive only that portion of the surcharge that the court finds that the person convicted of a crime against a child is financially unable to pay.






Article 25 - Restorative Justice Surcharge

§ 18-25-101. Restorative justice surcharge - definitions

(1) Each person who is convicted of a crime and each juvenile adjudicated of a crime shall be required to pay a ten-dollar surcharge to the clerk of the court for the judicial district in which the conviction occurs.

(2) The clerk of the court shall allocate the surcharge required by subsection (1) of this section as follows:

(a) Five percent shall be retained by the clerk of the court for administrative costs incurred pursuant to this subsection (1). Such amount retained shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6), C.R.S.

(b) Ninety-five percent shall be transferred to the state treasurer, who shall credit the same to the restorative justice surcharge fund created pursuant to subsection (3) of this section.

(3) (a) There is created in the state treasury the restorative justice surcharge fund that consists of money received by the state treasurer pursuant to this section and section 13-3-116 (4.5). The money in the fund is subject to annual appropriation by the general assembly to the judicial department for distribution to judicial districts that offer restorative justice programs and to the restorative justice coordinating council for administrative expenses.

(b) The judicial department shall establish guidelines for the distribution of the moneys from the fund to assist in defraying the costs of restorative justice programs, including but not limited to procedures for programs to use in applying to the judicial department for moneys from the fund.

(c) The judicial department shall not expend any moneys until the fund has enough money to pay the expenses necessary to administer the fund.

(d) All interest derived from the deposit and investment of moneys in the fund must be credited to the fund. Any moneys not appropriated by the general assembly must remain in the fund and may not be transferred or revert to the general fund of the state at the end of any fiscal year.

(4) The court may waive all or any portion of the surcharge required by subsection (1) of this section if the court finds that a person or juvenile is indigent or financially unable to pay all or any portion of the surcharge. The court may waive only that portion of the surcharge that the court finds that the person or juvenile is financially unable to pay.

(5) As used in this section, "convicted" and "conviction" mean a plea of guilty accepted by the court, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102, a verdict of guilty by a judge or jury, or a plea of no contest accepted by the court.






Article 26 - Statewide Discovery Sharing System Surcharge

§ 18-26-101. Statewide discovery sharing system surcharge

(1) Each person who is represented by private counsel or appears pro se and is convicted of a felony, misdemeanor, drug felony, or drug misdemeanor shall be required to pay a surcharge to the clerk of the court for the judicial district in which the conviction occurs.

(2) Surcharges pursuant to subsection (1) of this section are in the following amounts:

(a) For each felony or drug felony of which a person is convicted, ten dollars; and

(b) For each misdemeanor or drug misdemeanor of which a person is convicted, five dollars.

(3) The court may waive all or any portion of the surcharge required by this section if the court finds that a person convicted of a crime is indigent or financially unable to pay all or any portion of the surcharge. The court may waive only that portion of the surcharge that the court finds that the person convicted of a crime is financially unable to pay.

(4) Repealed.



§ 18-26-102. Collection and distribution of funds - statewide discovery sharing system surcharge fund - creation

(1) The clerk of the court shall allocate the surcharge required by section 18-26-101 as follows:

(a) Five percent shall be retained by the clerk of the court for administrative costs incurred pursuant to this subsection (1). The amount retained shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6), C.R.S.

(b) Ninety-five percent shall be transferred to the state treasurer, who shall credit the same to the statewide discovery sharing system surcharge fund created pursuant to subsection (2) of this section.

(2) (a) There is created in the state treasury the statewide discovery sharing surcharge fund that consists of moneys received by the state treasurer pursuant to this section. The moneys in the fund are subject to annual appropriation by the general assembly to the judicial department for distribution to the Colorado district attorneys' council for development, continuing enhancement, and maintenance of the statewide discovery sharing system under section 16-9-702, C.R.S. These moneys are in addition to general fund moneys appropriated to the judicial department for distribution to the Colorado district attorneys' council for development, continuing enhancement, and maintenance of the statewide discovery sharing system under section 16-9-702, C.R.S.

(b) The state treasurer shall credit all interest derived from the deposit and investment of moneys in the fund to the fund. Any moneys not appropriated by the general assembly must remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.









Title 19 - Children's Code

Article 1 - General Provisions

Part 1 - General Provisions

§ 19-1-101. Short title

This title shall be known and may be cited as the "Colorado Children's Code".



§ 19-1-102. Legislative declaration

(1) The general assembly declares that the purposes of this title are:

(a) To secure for each child subject to these provisions such care and guidance, preferably in his own home, as will best serve his welfare and the interests of society;

(b) To preserve and strengthen family ties whenever possible, including improvement of home environment;

(c) To remove a child from the custody of his parents only when his welfare and safety or the protection of the public would otherwise be endangered and, in either instance, for the courts to proceed with all possible speed to a legal determination that will serve the best interests of the child; and

(d) To secure for any child removed from the custody of his parents the necessary care, guidance, and discipline to assist him in becoming a responsible and productive member of society.

(1.5) (a) The general assembly declares that it is in the best interests of the child who has been removed from his own home to have the following guarantees:

(I) To be placed in a secure and stable environment;

(II) To not be indiscriminately moved from foster home to foster home; and

(III) To have assurance of long-term permanency planning.

(b) (Deleted by amendment, L. 92, p. 220, § 1, effective July 1, 1992.)

(1.6) The general assembly recognizes the numerous studies establishing that children undergo a critical bonding and attachment process prior to the time they reach six years of age. Such studies further disclose that a child who has not bonded with a primary adult during this critical stage will suffer significant emotional damage which frequently leads to chronic psychological problems and antisocial behavior when the child reaches adolescence and adulthood. Accordingly, the general assembly finds and declares that it is appropriate to provide for an expedited placement procedure to ensure that children under the age of six years who have been removed from their homes are placed in permanent homes as expeditiously as possible.

(1.7) The general assembly further declares that it is the intent of the general assembly to have the media and the courts refrain from causing undue hardship, discomfort, and distress to any juvenile victims of sexual assault, child abuse, incest, or any offenses listed in wrongs to children pursuant to part 4 of article 6 of title 18, C.R.S., by not disseminating or publishing the names of such victims.

(2) To carry out these purposes, the provisions of this title shall be liberally construed to serve the welfare of children and the best interests of society.



§ 19-1-103. Definitions

As used in this title 19 or in the specified portion of this title 19, unless the context otherwise requires:

(1) (a) "Abuse" or "child abuse or neglect", as used in part 3 of article 3 of this title, means an act or omission in one of the following categories that threatens the health or welfare of a child:

(I) Any case in which a child exhibits evidence of skin bruising, bleeding, malnutrition, failure to thrive, burns, fracture of any bone, subdural hematoma, soft tissue swelling, or death and either: Such condition or death is not justifiably explained; the history given concerning such condition is at variance with the degree or type of such condition or death; or the circumstances indicate that such condition may not be the product of an accidental occurrence;

(II) Any case in which a child is subjected to unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S.;

(III) Any case in which a child is a child in need of services because the child's parents, legal guardian, or custodian fails to take the same actions to provide adequate food, clothing, shelter, medical care, or supervision that a prudent parent would take. The requirements of this subparagraph (III) shall be subject to the provisions of section 19-3-103.

(IV) Any case in which a child is subjected to emotional abuse. As used in this subparagraph (IV), "emotional abuse" means an identifiable and substantial impairment of the child's intellectual or psychological functioning or development or a substantial risk of impairment of the child's intellectual or psychological functioning or development.

(V) Any act or omission described in section 19-3-102 (1)(a), (1)(b), or (1)(c);

(VI) Any case in which, in the presence of a child, or on the premises where a child is found, or where a child resides, a controlled substance, as defined in section 18-18-102 (5), C.R.S., is manufactured or attempted to be manufactured;

(VII) Any case in which a child tests positive at birth for either a schedule I controlled substance, as defined in section 18-18-203, C.R.S., or a schedule II controlled substance, as defined in section 18-18-204, C.R.S., unless the child tests positive for a schedule II controlled substance as a result of the mother's lawful intake of such substance as prescribed.

(VIII) Any case in which a child is subjected to human trafficking of a minor for sexual servitude, as described in section 18-3-504, C.R.S.

(b) In all cases, those investigating reports of child abuse shall take into account accepted child-rearing practices of the culture in which the child participates including, but not limited to, accepted work-related practices of agricultural communities. Nothing in this subsection (1) shall refer to acts that could be construed to be a reasonable exercise of parental discipline or to acts reasonably necessary to subdue a child being taken into custody pursuant to section 19-2-502 that are performed by a peace officer, as described in section 16-2.5-101, C.R.S., acting in the good faith performance of the officer's duties.

(2) "Adjudication" means a determination by the court that it has been proven beyond a reasonable doubt to the trier of fact that the juvenile has committed a delinquent act or that a juvenile has pled guilty to committing a delinquent act. In addition, when a previous conviction must be pled and proven as an element of an offense or for purposes of sentence enhancement, "adjudication" means conviction.

(3) "Adjudicatory hearing" means a hearing to determine whether the allegations of a petition in dependency and neglect are supported by the evidence.

(4) "Adjudicatory trial" means a trial to determine whether the allegations of a petition in delinquency are supported by the evidence.

(5) "Administrative review" means a review conducted by the state department of human services that is open to the participation of the parents of the child and conducted by an administrative reviewer who is not responsible for the case management of, or the delivery of services to, either the child or the parents who are the subject of the review.

(6) "Adoptee", as used in part 3 of article 5 of this title, means a person who, as a minor, was adopted pursuant to a final decree of adoption entered by a court.

(6.5) (a) "Adoption record", as used in part 3 of article 5 of this title, with the exception of section 19-5-305 (2)(b)(I) to (2)(b)(IV), means the following documents and information:

(I) The adoptee's original birth certificate and amended birth certificate;

(II) The final decree of adoption;

(III) Nonidentifying information, as defined in section 19-1-103 (80);

(IV) The final order of relinquishment; and

(V) The order of termination of parental rights.

(a.5) "Adoption record", as used in section 19-5-305 (2)(b)(I) to (2)(b)(IV), means the following documents and information, without redaction:

(I) The adoptee's original birth certificate and amended birth certificate;

(II) The final decree of adoption;

(III) Any identifying information, such as the name of the adoptee before placement in adoption, the name and address of each birth parent as they appear in the birth records, the name, address, and contact information of the adult adoptee, and the current name, address, and contact information of each birth parent, if known, or other information that might personally identify a birth parent;

(IV) Any nonidentifying information, as defined in section 19-1-103 (80);

(V) The final order of relinquishment; and

(VI) The order of termination of parental rights.

(b) "Adoption record", as used in either paragraph (a) or paragraph (a.5) of this subsection (6.5), shall not include pre-relinquishment counseling records, which records shall remain confidential.

(6.7) "Adoption triad" means the three parties involved in an adoption: The adoptee, the birth parent, and the adoptive parent.

(7) "Adoptive parent", as used in parts 3 and 4 of article 5 of this title, means an adult who has become a parent of a minor through the legal process of adoption.

(8) (a) "Adult" means a person eighteen years of age or older; except that any person eighteen years of age or older who is under the continuing jurisdiction of the court, who is before the court for an alleged delinquent act committed prior to the person's eighteenth birthday, or concerning whom a petition has been filed for the person's adoption other than under this title shall be referred to as a juvenile.

(b) (Deleted by amendment, L. 97, p. 1167, § 14, effective July 1, 1997.)

(9) "Adult adoptee", as used in parts 3 and 4 of article 5 of this title, means an individual who is eighteen years of age or older and who, as a minor, was adopted pursuant to a final decree of adoption entered by a court.

(10) "Appropriate treatment plan", as used in section 19-3-508 (1)(e), means a treatment plan approved by the court that is reasonably calculated to render the particular respondent fit to provide adequate parenting to the child within a reasonable time and that relates to the child's needs.

(10.5) "Assessment center for children", as used in sections 19-1-303 and 19-1-304, means a multi-disciplinary, community-based center that provides services to children and their families, including, but not limited to, detention screening, case management, and therapeutic intervention relating to delinquency, abuse or neglect, family conflict, and truancy.

(11) "Assessment instrument" means an objective tool used to collect pertinent information regarding a juvenile taken into temporary custody in order to determine the appropriate level of security, supervision, and services pending adjudication.

(12) "Basic identification information", as used in article 2 of this title, means the name, place and date of birth, last-known address, social security number, occupation and address of employment, last school attended, physical description, photograph, handwritten signature, sex, fingerprints, and any known aliases of any person.

(13) "Biological parent" or "birth parent", as used in part 3 of article 5 of this title, means a parent, by birth, of an adopted person.

(14) "Biological sibling", as used in part 3 of article 5 of this title, means a sibling, by birth, of an adopted person. "Biological sibling", as used in article 3 and article 5 of this title, for purposes of the definition of sibling group, as defined in subsection (98.5) of this section, means a brother, sister, or half-sibling of a child who is being placed in foster care or being placed for adoption.

(15) "Birth parents", as used in part 4 of article 5 of this title, means genetic, biological, or natural parents whose rights were voluntarily or involuntarily terminated by a court or otherwise. "Birth parents" includes a man who is the parent of a child as established in accordance with the provisions of the "Uniform Parentage Act", article 4 of this title, prior to the termination of parental rights.

(16) "Board", as used in article 3.5 of this title, means the Colorado children's trust fund board created in section 19-3.5-104.

(16.5) "Case management purposes", as used in section 19-1-303, means assessments, evaluations, treatment, education, proper disposition or placement of the child, interagency coordination, and other services that are incidental to the administration of the program and in the best interests of the child.

(17) "Chief justice", as used in part 3 of article 5 of this title, means the chief justice of the Colorado supreme court.

(18) "Child" means a person under eighteen years of age.

(19) "Child abuse", as used in article 3.5 of this title, means any act that reasonably may be construed to fall under the definition of abuse or child abuse or neglect in subsection (1) of this section.

(19.5) "Child advocacy center", as used in part 3 of article 3 of this title, means a center that provides a comprehensive multi-disciplinary team response to allegations of child abuse or neglect in a dedicated, child-friendly setting. The team response to allegations of child abuse or neglect includes, but is not limited to, technical assistance for forensic interviews, forensic medical examinations, mental health and related support services, consultation, training, and education.

(20) "Child care center" means a child care center licensed and approved pursuant to article 6 of title 26, C.R.S. If such facility is located in another state, it shall be designated by the department of human services upon certification that no appropriate available space exists in a child care facility in this state and shall be licensed or approved as required by law in that state.

(21) "Child placement agency" means an agency licensed or approved pursuant to law. If such agency is located in another state, it shall be licensed or approved as required by law in that state.

(22) "Child protection team", as used in part 3 of article 3 of this title, means a multidisciplinary team consisting, where possible, of a physician, a representative of the juvenile court or the district court with juvenile jurisdiction, a representative of a local law enforcement agency, a representative of the county department, a representative of a mental health clinic, a representative of a county, district, or municipal public health agency, an attorney, a representative of a public school district, and one or more representatives of the lay community, at least one of whom shall be a person who serves as a foster parent in the county. Each public agency may have more than one participating member on the team; except that, in voting on procedural or policy matters, each public agency shall have only one vote. In no event shall an attorney member of the child protection team be appointed as guardian ad litem for the child or as counsel for the parents at any subsequent court proceedings, nor shall the child protection team be composed of fewer than three persons. When any racial, ethnic, or linguistic minority group constitutes a significant portion of the population of the jurisdiction of the child protection team, a member of each such minority group shall serve as an additional lay member of the child protection team. At least one of the preceding members of the team shall be chosen on the basis of representing low-income families. The role of the child protection team shall be advisory only.

(23) "Citizen review panel", as used in section 19-3-211, means the panel created in a county by the board of county commissioners or in a city and county by the city council that shall review and make recommendations regarding grievances referred to the panel by the county director pursuant to the conflict resolution process.

(23.5) "Commercial sexual exploitation of children" involves crimes of a sexual nature committed against juvenile victims for financial or other economic reasons.

(24) "Commit", as used in article 2 of this title, means to transfer legal custody.

(24.5) "Community placement" means the placement of a child for whom the state department of human services or a county department has placement and care responsibility pursuant to article 2 or 3 of this title in any licensed or certified twenty-four-hour, non-secure, care and treatment facility away from the child's parent or guardian. "Community placement" includes, but is not limited to, placement in a foster care home, group home, residential child care facility, or residential treatment facility.

(25) "Complainant", as used in section 19-3-211, means any person who was the subject of an investigation of a report of child abuse or neglect or any parent, guardian, or legal custodian of a child who is the subject of a report of child abuse or neglect and brings a grievance against a county department in accordance with the provisions of section 19-3-211.

(26) "Confidential intermediary", as used in part 3 of article 5 of this title, means a person twenty-one years of age or older who has completed a training program for confidential intermediaries that meets the standards set forth by the commission pursuant to section 19-5-303 and who is authorized to inspect confidential relinquishment and adoption records at the request of an adult adoptee, adoptive parent, biological parent, or biological sibling.

(27) "Confirmed", as used in part 3 of article 3 of this title, means any report made pursuant to article 3 of this title that is found by a county department, law enforcement agency, or entity authorized to investigate institutional abuse to be supported by a preponderance of the evidence.

(28) "Consent", as used in part 3 of article 5 of this title, means voluntary, informed, written consent. When used in the context of confidential intermediaries, "consent" always shall be preceded by an explanation that consent permits the confidential intermediary to arrange a personal contact among biological relatives. "Consent" may also mean the agreement for contact or disclosure of records by any of the parties identified in section 19-5-304 (2) as a result of an inquiry by a confidential intermediary pursuant to section 19-5-304.

(28.5) "Consent form", as used in section 19-5-305 (3), means a verified written statement signed by an adult adoptee or an adult adoptee's consenting birth parent or an adoptive parent of a minor adoptee that has been notarized and that authorizes the release of adoption records or identifying information, to the extent available, by a licensed child placement agency.

(28.6) "Contact information" means information supplied voluntarily by a birth parent on a contact preference form, including the name of the birth parent at the time of relinquishment of the adoptee; the alias, if any, used at the time of relinquishment of the adoptee; and the current name, current address, and current telephone number of the birth parent.

(28.7) (a) "Contact preference form" means a written statement signed by a birth parent indicating whether the birth parent prefers future contact with an adult adoptee, an adult descendant of the adoptee, or a legal representative of the adoptee or the descendant and, if contact is preferred, whether the contact should be through a confidential intermediary or a designated employee of a child placement agency.

(b) Repealed.

(29) "Continuously available", as used in section 19-3-308 (4), means the assignment of a person to be near an operable telephone not necessarily located in the premises ordinarily used for business by the county department or to have such arrangements made through agreements with local law enforcement agencies.

(29.3) "Convicted" or "conviction", as used in section 19-5-105.5, means a plea of guilty accepted by the court, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102, C.R.S., a verdict of guilty by a judge or jury, or a plea of no contest accepted by the court, or having received a disposition as a juvenile or having been adjudicated a juvenile delinquent based on the commission of any act that constitutes sexual assault, as defined in subsection (96.5) of this section.

(29.5) Repealed.

(30) "Cost of care" means the cost to the department or the county for a child placed out of the home or charged with the custody of the juvenile for providing room, board, clothing, education, medical care, and other normal living expenses for a child placed out of the home or to a juvenile sentenced to a placement out of the home, as determined by the court. As used in this title, "cost of care" also includes any costs associated with maintenance of a juvenile in a home detention program, supervision of probation when the juvenile is granted probation, or supervision of parole when the juvenile is placed on parole.

(31) "Counsel" means an attorney-at-law who acts as a person's legal advisor or who represents a person in court.

(31.5) "County attorney" means the office of the county attorney or city attorney representing a county or a city and county and includes the attorneys employed or retained by such county or city and county.

(32) (a) "County department", as used in this article and part 2, part 3, and part 7 of article 3 of this title and part 2 of article 5 of this title, means the county or district department of human or social services.

(b) "County department" means a county or a city and county department of human or social services.

(33) "County director", as used in section 19-3-211 and part 3 of article 3 of this title, means the county director or district director appointed pursuant to section 26-1-117, C.R.S.

(34) "Court", as used in part 3 of article 5 of this title, means any court of record with jurisdiction over the matter at issue.

(34.3) "Court-appointed special advocate" or "CASA volunteer" means a volunteer appointed by a court pursuant to the provisions of part 2 of this article to assist in advocacy for children.

(34.5) "Court-appointed special advocate program" or "CASA program" means a program established pursuant to the provisions of part 2 of this article.

(34.6) "Criminal justice agency", as used in section 19-1-303, shall have the same meaning as set forth in section 24-72-302 (3), C.R.S.

(34.7) "Custodial adoption", as used in part 2 of article 5 of this title, means an adoption of a child by any person and such person's spouse, as required under section 19-5-202 (3), who:

(a) Has been awarded custody or allocated parental responsibilities by a court of law in a dissolution of marriage, custody or allocation of parental responsibilities proceeding, or has been awarded guardianship of the child by a court of law in a probate action, such as pursuant to part 2 of article 14 of title 15, C.R.S.; and

(b) Has had physical custody of the child for a period of one year or more.

(35) "Custodian" means a person who has been providing shelter, food, clothing, and other care for a child in the same fashion as a parent would, whether or not by order of court.

(35.3) (a) (I) "Custodian of records", as used in section 19-5-305 (1.5) and (2) and as used in section 19-5-305.5, means any of the following individuals or entities that have custody of records relating to the relinquishment or adoption of a child:

(A) A court;

(B) A state agency; or

(C) The legal agent or representative of any entity described in sub-subparagraphs (A) and (B) of this paragraph (I).

(II) "Custodian of records", as used in section 19-5-305 (1.5) and (2) and as used in section 19-5-305.5, does not include a licensed child placement agency.

(b) "Custodian of records", as used in section 19-5-109, means an entity that has custody of records relating to the relinquishment of a child, including a court, state agency, licensed child placement agency, maternity home, or the legal agent or representative of any such entity.

(36) "Delinquent act", as used in article 2 of this title, means a violation of any statute, ordinance, or order enumerated in section 19-2-104 (1)(a). If a juvenile is alleged to have committed or is found guilty of a delinquent act, the classification and degree of the offense shall be determined by the statute, ordinance, or order that the petition alleges was violated.

(37) "Department", as used in article 5 of this title, means the department of human services.

(38) "Deprivation of custody" means the transfer of legal custody by the court from a parent or a previous legal custodian to another person, agency, or institution.

(39) "Designated adoption" means an adoption in which:

(a) The birth parent or parents designate a specific applicant with whom they wish to place their child for purposes of adoption; and

(b) The anonymity requirements of section 19-1-309 are waived.

(40) "Detention" means the temporary care of a child who requires secure custody in physically restricting facilities pending court disposition or an execution of a court order for placement or commitment.

(40.5) "Determinate period", as used in article 2 of this title, means that the department of human services may not transfer legal or physical custody of a juvenile until the juvenile has completed the period of commitment imposed by the court, unless otherwise ordered by the court; except that the department may release the juvenile on parole prior to completion of the determinate period, as provided in section 19-2-1002.

(41) "Diagnostic and evaluation center", as used in article 2 of this title, means a facility for the examination and study of persons committed to the custody of the department of human services.

(42) "Director", as used in section 19-2-303, means the executive director of the department of public safety.

(43) "Dispositional hearing" means a hearing to determine what order of disposition should be made concerning a child who is neglected or dependent. Such hearing may be part of the proceeding that includes the adjudicatory hearing, or it may be held at a time subsequent to the adjudicatory hearing.

(44) "Diversion" means a decision made by a person with authority or a delegate of that person that results in specific official action of the legal system not being taken in regard to a specific juvenile or child and in lieu thereof providing individually designed services by a specific program. The goal of diversion is to prevent further involvement of the juvenile or child in the formal legal system. Diversion of a juvenile or child may take place either at the prefiling level as an alternative to the filing of a petition pursuant to section 19-2-512 or at the postadjudication level as an adjunct to probation services following an adjudicatory hearing pursuant to section 19-3-505 or a disposition as a part of sentencing pursuant to section 19-2-907. "Services", as used in this subsection (44), includes but is not limited to diagnostic needs assessment, restitution programs, community service, job training and placement, specialized tutoring, constructive recreational activities, general counseling and counseling during a crisis situation, and follow-up activities. Services may include restorative justice practices as defined in section 18-1-901 (3)(o.5), C.R.S., and as deemed suitable by the probation department or a designated restorative justice practices facilitator. Restorative justice practices shall be conducted by facilitators recommended by the district attorney.

(44.5) "Donor", as used in section 19-4-106, means an individual who produces eggs or sperm used for assisted reproduction, whether or not for consideration. "Donor" does not include a husband who provides sperm, or a wife who provides eggs, to be used for assisted reproduction by the wife.

(45) "Emancipated juvenile", as used in section 19-2-511, means a juvenile over fifteen years of age and under eighteen years of age who has, with the real or apparent assent of the juvenile's parents, demonstrated independence from the juvenile's parents in matters of care, custody, and earnings. The term may include, but shall not be limited to, any such juvenile who has the sole responsibility for the juvenile's own support, who is married, or who is in the military.

(46) (Deleted by amendment, L. 96, p. 1684, § 12, effective January 1, 1997.)

(47) (a) "Estate", as used in section 19-2-114, means any tangible or intangible properties, real or personal, belonging to or due to a person, including income or payments to such person from previously earned salary or wages, bonuses, annuities, pensions, or retirement benefits, or any source whatsoever except federal benefits of any kind.

(b) (I) Real property that is held in joint ownership or ownership in common with the juvenile's spouse, while being used and occupied by the spouse as a place of residence, shall not be considered a part of the estate of the juvenile for the purposes of section 19-2-114.

(II) Real property that is held by the juvenile's parent, while being used and occupied by such parent as a place of residence, shall not be considered a part of the estate of the parent for the purposes of section 19-2-114.

(47.5) "Executive director", as used in article 3.3 of this title, means the executive director of the department of human services.

(48) "Expungement", as used in section 19-1-306, means the designation of juvenile delinquency records whereby such records are deemed never to have existed.

(49) "Family child care home" means a family child care home licensed and approved pursuant to article 6 of title 26, C.R.S. If such facility is located in another state, it shall be designated by the department of human services upon certification that no appropriate available space exists in a facility in this state and shall be licensed or approved as required by law in that state.

(50) (Deleted by amendment, L. 96, p. 1684, § 12, effective January 1, 1997.)

(51) "Fire investigator" means a person who:

(a) Is an officer or member of a fire department, fire protection district, or fire fighting agency of the state or any of its political subdivisions;

(b) Is engaged in conducting or is present for the purpose of engaging in the conduct of a fire investigation; and

(c) Is either a volunteer or is compensated for services rendered by the person.

(51.3) "Foster care" means the placement of a child into the legal custody or legal authority of a county department of social services for physical placement of the child in a kinship care placement or certified or licensed facility or the physical placement of a juvenile committed to the custody of the state department of human services into a community placement.

(51.5) "Foster care home" means a foster care home certified pursuant to article 6 of title 26, C.R.S.

(52) "Gang", as used in sections 19-2-205 and 19-2-508, means a group of three or more individuals with a common interest, bond, or activity, characterized by criminal or delinquent conduct, engaged in either collectively or individually.

(53) "Good faith mistake", as used in section 19-2-803, means a reasonable error of judgment concerning the existence of facts or law that, if true, would be sufficient to constitute probable cause.

(54) "Governing body", as used in section 19-3-211, means the board of county commissioners of a county or the city council of a city and county.

(55) "Governmental unit", as used in section 19-2-303, means any county, city and county, city, town, judicial district attorney office, or school district.

(56) (a) "Grandparent" means a person who is the parent of a child's father or mother, who is related to the child by blood, in whole or by half, adoption, or marriage.

(b) "Grandparent", as used in sections 19-1-117 and 19-1-117.5, has the same meaning as set forth in paragraph (a) of this subsection (56); except that "grandparent" does not include the parent of a child's legal father or mother whose parental rights have been terminated in accordance with sections 19-5-101 and 19-1-104 (1)(d).

(56.5) "Great-grandparent", as used in sections 19-1-117 and 19-1-117.5, means a person who is the grandparent of a child's father or mother, who is related to the child by blood, in whole or by half, adoption, or marriage. "Great-grandparent" does not include the grandparent of a child's legal father or mother whose parental rights have been terminated in accordance with sections 19-5-101 and 19-1-104 (1)(d).

(57) "Grievance", as used in section 19-3-211, means a dispute between a complainant and a county department concerning the conduct of county department personnel in performing their duties pursuant to article 3 of this title.

(58) "Group care facilities and homes" means places other than foster family care homes providing care for small groups of children that are licensed as provided in article 6 of title 26, C.R.S., or meet the requirements of section 25.5-10-214, C.R.S.

(59) "Guardian ad litem" means a person appointed by a court to act in the best interests of a person whom the person appointed is representing in proceedings under this title and who, if appointed to represent a person in a dependency and neglect proceeding under article 3 of this title, shall be an attorney-at-law licensed to practice in Colorado.

(60) "Guardianship of the person" means the duty and authority vested by court action to make major decisions affecting a child, including, but not limited to:

(a) The authority to consent to marriage, to enlistment in the armed forces, and to medical or surgical treatment;

(b) The authority to represent a child in legal actions and to make other decisions of substantial legal significance concerning the child;

(c) The authority to consent to the adoption of a child when the parent-child legal relationship has been terminated by judicial decree; and

(d) The rights and responsibilities of legal custody when legal custody has not been vested in another person, agency, or institution.

(61) "Habitual juvenile offender", as used in section 19-2-517, means a juvenile offender who has previously been twice adjudicated a juvenile delinquent for separate delinquent acts, arising out of separate and distinct criminal episodes, that constitute felonies.

(61.5) "Half-sibling" shall have the same meaning as biological sibling provided in subsection (14) of this section.

(62) "Halfway house", as used in article 2 of this title, means a group care facility for juveniles who have been placed on probation or parole under the terms of this title.

(63) "Identifying" means giving, sharing, or obtaining information.

(63.5) "Identifying information", as used in section 19-5-305 (3), means copies of any adoption records, as that term is defined in subsection (6.5) of this section, that are in the possession of the child placement agency. "Identifying information" also includes the name of the adoptee before placement in adoption; the name and address of each consenting birth parent as they appear in the birth records; the current name, address, and telephone number of the adult adoptee; and the current name, address, and telephone number of each consenting birth parent to the extent such information is available to the child placement agency.

(64) "Imminent placement out of the home", as used in section 19-1-116 (2), means that without intercession the child will be placed out of the home immediately.

(65) "Independent living" means a form of placement out of the home arranged and supervised by the county department of social services wherein the child is established in a living situation designed to promote and lead to the child's emancipation. Independent living shall only follow some other form of placement out of the home.

(65.3) "Indian child" means an unmarried person who is younger than eighteen years of age and who is either:

(a) A member of an Indian tribe; or

(b) Eligible for membership in an Indian tribe and who is the biological child of a member of an Indian tribe.

(65.5) "Indian child's tribe" means:

(a) The Indian tribe in which an Indian child is a member or eligible for membership; or

(b) In the case of an Indian child who is a member of or eligible for membership in more than one tribe, the Indian tribe with which the Indian child has the most significant contacts.

(65.7) "Indian tribe" means an Indian tribe, band, nation, or other organized group or community of Indians recognized as eligible for the federal governmental services provided to Indians because of their status as Indians.

(66) "Institutional abuse", as used in part 3 of article 3 of this title, means any case of abuse, as defined in subsection (1) of this section, that occurs in any public or private facility in the state that provides child care out of the home, supervision, or maintenance. "Facility" includes, but is not limited to, family child care homes, foster care homes, and any other facility subject to the Colorado "Child Care Licensing Act" and described in section 26-6-102, C.R.S. "Institutional abuse" shall not include abuse that occurs in any public, private, or parochial school system, including any preschool operated in connection with said system; except that, to the extent the school system provides extended day services, abuse that occurs while such services are provided shall be institutional abuse.

(67) "Intrafamilial abuse", as used in part 3 of article 3 of this title, means any case of abuse, as defined in subsection (1) of this section, that occurs within a family context by a child's parent, stepparent, guardian, legal custodian, or relative, by a spousal equivalent, as defined in subsection (101) of this section, or by any other person who resides in the child's home or who is regularly in the child's home for the purpose of exercising authority over or care for the child; except that "intrafamilial abuse" shall not include abuse by a person who is regularly in the child's home for the purpose of rendering care for the child if such person is paid for rendering care and is not related to the child.

(68) "Juvenile", as used in article 2 of this title, means a child as defined in subsection (18) of this section.

(69) "Juvenile community review board", as used in article 2 of this title 19, means any board appointed by a board of county commissioners for the purpose of reviewing community placements under article 2 of this title 19. The board, if practicable, shall include but not be limited to a representative from a county department of social services, a local school district, a local law enforcement agency, a local probation department, a local bar association, the division of youth services, and private citizens.

(70) "Juvenile court" or "court" means the juvenile court of the city and county of Denver or the juvenile division of the district court outside of the city and county of Denver.

(71) "Juvenile delinquent", as used in article 2 of this title, means a juvenile who has been found guilty of a delinquent act.

(71.3) "Kin", for purposes of a "kinship foster care home" or for purposes of "noncertified kinship care", may be a relative of the child, a person ascribed by the family as having a family-like relationship with the child, or a person that has a prior significant relationship with the child. These relationships take into account cultural values and continuity of significant relationships with the child.

(71.5) "Kinship adoption", as used in part 2 of article 5 of this title, means an adoption of a child by a relative of the child and such relative's spouse, as required under section 19-5-202 (3), who:

(a) Is either a grandparent, brother, sister, half-sibling, aunt, uncle, or first cousin; and

(b) Has had physical custody of the child for a period of one year or more and the child is not the subject of a pending dependency and neglect proceeding pursuant to article 3 of this title.

(72) "Law enforcement officer" means a peace officer, as described in section 16-2.5-101, C.R.S.

(73) (a) "Legal custody" means the right to the care, custody, and control of a child and the duty to provide food, clothing, shelter, ordinary medical care, education, and discipline for a child and, in an emergency, to authorize surgery or other extraordinary care. "Legal custody" may be taken from a parent only by court action.

(b) For purposes of determining the residence of a child as provided in section 22-1-102 (2)(b), C.R.S., guardianship shall be in the person to whom legal custody has been granted by the court.

(73.5) (a) "Legal representative", as used in sections 19-5-304 and 19-5-305, means the person designated by a court to act on behalf of any person described in section 19-5-304 (1)(b)(I) or 19-5-305 (2).

(b) For purposes of the term "legal representative", as used in section 19-5-304 and 19-5-305 and as defined in paragraph (a) of this subsection (73.5), "legal guardian" shall not include a governmental entity of any foreign country from which a child has been adopted or any representative of such governmental entity.

(74) "Local law enforcement agency", as used in part 3 of article 3 of this title, means a police department in incorporated municipalities or the office of the county sheriff.

(75) "Locating" means engaging in the process of searching for or seeking out.

(76) "Mental health hospital placement prescreening" means a face-to-face mental health examination, conducted by a mental health professional, to determine whether a child should be placed in a facility for evaluation pursuant to section 27-65-105 or 27-65-106, C.R.S., and may include consultation with other mental health professionals and review of all available records on the child.

(77) "Mental health professional" means a person licensed to practice medicine or psychology in this state or any person on the staff of a facility designated by the executive director of the department of human services for seventy-two-hour treatment and evaluation authorized by the facility to do mental health hospital placement prescreenings and under the supervision of a person licensed to practice medicine or psychology in this state.

(77.5) "Need to know", as used in section 19-1-303, means agencies or individuals who need access to certain information for the care, treatment, supervision, or protection of a child.

(78) "Neglect", as used in part 3 of article 3 of this title, means acts that can reasonably be construed to fall under the definition of child abuse or neglect as defined in subsection (1) of this section.

(78.5) "Newborn child" means a child who is less than seventy-two hours old.

(78.7) "Noncertified kinship care" means a child is being cared for by a relative or kin who has a significant relationship with the child in circumstances when there is a safety concern by a county department and where the relative or kin has not met the foster care certification requirements for a kinship foster care home or has chosen not to pursue that certification process.

(79) "Nongovernmental agency", as used in section 19-2-303, means any person, private nonprofit agency, corporation, association, or other nongovernmental agency.

(80) "Nonidentifying information", as used in part 4 of article 5 of this title, means information that does not disclose the name, address, place of employment, or any other material information that would lead to the identification of the birth parents and that includes, but is not limited to, the following:

(a) The physical description of the birth parents;

(b) The educational background of the birth parents;

(c) The occupation of the birth parents;

(d) Genetic information about the birth family;

(e) Medical information about the adult adoptee's birth;

(f) Social information about the birth parents;

(g) The placement history of the adoptee.

(81) "Nonpublic agency interstate and foreign adoption", as used in section 19-5-205.5, means an interstate or foreign adoption that is handled by a private, licensed child placement agency.

(82) (a) "Parent" means either a natural parent of a child, as may be established pursuant to article 4 of this title, or a parent by adoption.

(b) "Parent", as used in sections 19-1-114, 19-2-514, and 19-2-515, includes a natural parent having sole or joint custody, regardless of whether the parent is designated as the primary residential custodian, or a parent allocated parental responsibilities with respect to a child, or an adoptive parent. For the purposes of section 19-1-114, "parent" does not include a person whose parental rights have been terminated pursuant to the provisions of this title or the parent of an emancipated minor.

(83) (Deleted by amendment, L. 96, p. 1684, § 12, effective January 1, 1997.)

(83.5) "Permanency hearing" means a hearing in which the permanency plan for a child in foster care is determined by the court.

(84) "Physical custodian", as used in section 19-2-511, means a guardian, whether or not appointed by court order, with whom the juvenile has resided.

(85) "Placement out of the home" means placement for twenty-four-hour residential care in any facility or center operated or licensed by the department of human services, but the term does not include any placement that is paid for totally by private moneys or any placement in a home for the purposes of adoption in accordance with section 19-5-205. "Placement out of the home" may be voluntary or court-ordered. "Placement out of the home" includes independent living.

(85.5) (a) "Post-adoption record", as used in part 3 of article 5 of this title, means information contained in the files subsequent to the completion of an adoption proceeding.

(b) The post-adoption record may contain information concerning, but not limited to:

(I) The written inquiries from persons requesting access to records;

(II) The search efforts of the confidential intermediary;

(III) The response, if any, to those search efforts by the persons sought;

(IV) Any updated medical information gathered pursuant to part 3 of article 5 of this title; and

(V) Any personal identifying information concerning any persons subject to the provisions of part 3 of article 5 of this title.

(86) "Prevention program", as used in article 3.5 of this title, means a program of direct child abuse prevention services to a child, parent, or guardian and includes research or education programs related to the prevention of child abuse. Such a prevention program may be classified as a primary prevention program when it is available to the community on a voluntary basis and as a secondary prevention program when it is directed toward groups of individuals who have been identified as high risk.

(87) "Protective supervision" means a legal status created by court order under which the child is permitted to remain in the child's home or is placed with a relative or other suitable person and supervision and assistance is provided by the court, department of human services, or other agency designated by the court.

(87.5) "Public adoption", as used in part 2 of article 5 of this title, means an adoption involving a child who is in the legal custody and guardianship of the county department of social services that has the right to consent to adoption for that child.

(88) (Deleted by amendment, L. 96, p. 1684, § 12, effective January 1, 1997.)

(89) "Reasonable efforts", as used in articles 1, 2, and 3 of this title, means the exercise of diligence and care throughout the state of Colorado for children who are in out-of-home placement, or are at imminent risk of out-of-home placement. In determining whether it is appropriate to provide, purchase, or develop the supportive and rehabilitative services that are required to prevent unnecessary placement of a child outside of a child's home or to foster the safe reunification of a child with a child's family, as described in section 19-3-208, or whether it is appropriate to find and finalize an alternative permanent plan for a child, and in making reasonable efforts, the child's health and safety shall be the paramount concern. Services provided by a county or city and county in accordance with section 19-3-208 are deemed to meet the reasonable effort standard described in this subsection (89). Nothing in this subsection (89) shall be construed to conflict with federal law.

(90) "Receiving center", as used in article 2 of this title, means a facility used to provide temporary detention and care for juveniles by the department of human services pending placement in a training school, camp, or other facility.

(91) "Recipient", as used in article 3.5 of this title, means and is limited to a nonprofit or public organization that receives a grant from the trust fund created in section 19-3.5-106.

(91.5) "Record", as used in section 19-4-106, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(91.7) "Register of actions" means those portions of the electronic case management system necessary to carry out a statutory purpose or the duties of a court appointment.

(92) "Residential community placement", as used in article 2 of this title, means any placement for residential purposes permitted under this title except in an institutional facility directly operated by, or a secure facility under contract with, the department of human services and except while a juvenile is under the jurisdiction of the juvenile parole board.

(93) "Residual parental rights and responsibilities", as used in article 3 of this title, means those rights and responsibilities remaining with the parent after legal custody, guardianship of the person, or both have been vested in another person, agency, or institution, including, but not necessarily limited to, the responsibility for support, the right to consent to adoption, the right to reasonable parenting time unless restricted by the court, and the right to determine the child's religious affiliation.

(94) "Responsible person", as used in part 3 of article 3 of this title, means a child's parent, legal guardian, or custodian or any other person responsible for the child's health and welfare.

(94.1) "Restorative justice" means those practices that emphasize repairing the harm to the victim and the community caused by criminal acts. Restorative justice practices may include victim-offender conferences attended voluntarily by the victim, a victim advocate, the offender, community members, and supporters of the victim or the offender that provide an opportunity for the offender to accept responsibility for the harm caused to those affected by the crime and to participate in setting consequences to repair the harm. Consequences recommended by the participants may include, but need not be limited to, apologies, community service, restoration, and counseling. The selected consequences are incorporated into an agreement that sets time limits for completion of the consequences and is signed by all participants.

(94.2) "Reunited parties", as used in section 19-5-305, means any two persons who qualify as and meet any specified requirements for parties under the list of individuals in section 19-5-304 (1)(b)(I).

(94.3) "School", as used in sections 19-1-303 and 19-1-304, means a public or parochial or other nonpublic school that provides a basic academic education in compliance with school attendance laws for students in grades one to twelve. "Basic academic education" has the same meaning as set forth in section 22-33-104 (2)(b), C.R.S.

(94.5) "Screening team" means the person or persons designated, pursuant to rule 3.7 of the Colorado rules of juvenile procedure, by the chief judge in each judicial district or, for the second judicial district, the presiding judge of the Denver juvenile court to make recommendations to the juvenile court concerning whether a juvenile taken into temporary custody should be released or admitted to a detention or shelter facility pursuant to section 19-2-508.

(95) "Sentencing hearing", as used in article 2 of this title, means a hearing to determine what sentence shall be imposed on a juvenile delinquent or what other order of disposition shall be made concerning a juvenile delinquent, including commitment. Such hearing may be part of the proceeding that includes the adjudicatory trial, or it may be held at a time subsequent to the adjudicatory trial.

(96) "Services", as used in section 19-2-303, may include, but is not limited to, provision of diagnostic needs assessment, general counseling and counseling during a crisis situation, specialized tutoring, job training and placement, restitution programs, community service, constructive recreational activities, day reporting and day treatment programs, and follow-up activities.

(96.5) "Sexual assault", as used in sections 19-5-105, 19-5-105.5, and 19-5-105.7, means:

(a) "Sexual assault" as defined in section 18-3-402, C.R.S.;

(b) "Sexual assault on a child" as defined in section 18-3-405, C.R.S.;

(c) "Sexual assault on a child by one in a position of trust" as defined in section 18-3-405.3, C.R.S.;

(d) "Sexual assault on a client by a psychotherapist" as defined in section 18-3-405.5, C.R.S.; or

(e) "Unlawful sexual contact" as defined in section 18-3-404, C.R.S.

(97) "Sexual conduct", as used in section 19-3-304 (2.5), means any of the following:

(a) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex or between humans and animals;

(b) Penetration of the vagina or rectum by any object;

(c) Masturbation;

(d) Sexual sadomasochistic abuse.

(98) "Shelter" means the temporary care of a child in physically unrestricting facilities pending court disposition or execution of a court order for placement.

(98.5) "Sibling group", as used in article 3 and article 5 of this title, means biological siblings who have been raised together or have lived together.

(99) "Special county attorney", as used in article 3 of this title, means an attorney hired by a county attorney or city attorney of a city and county or hired by a county department of social services with the concurrence of the county attorney or city attorney of a city and county to prosecute dependency and neglect cases.

(100) "Special respondent", as used in article 3 of this title 19, means any person who is not a parent, guardian, or legal custodian and who is voluntarily or involuntarily joined in a dependency or neglect proceeding for the limited purposes of protective orders or inclusion in a treatment plan, and for the grounds outlined in sections 19-3-502 (6) and 19-3-503 (4).

(101) "Spousal equivalent" means a person who is in a family-type living arrangement with a parent and who would be a stepparent if married to that parent.

(101.5) "Staff secure facility" means a group facility or home at which each juvenile is continuously under staff supervision and at which all services, including but not limited to education and treatment, are provided on site. A staff secure facility may or may not be a locked facility.

(101.7) "Standardized behavioral or mental health disorder screening" means the behavioral or mental health disorder screening conducted using the juvenile standardized screening instruments and the procedures adopted pursuant to section 16-11.9-102.

(102) "State board", as used in part 3 of article 3 of this title, means the state board of human services.

(103) "State department", as used in section 19-3-211, part 3 of article 3 of this title, and article 3.3 of this title, means the department of human services created by section 24-1-120, C.R.S.

(103.5) "State registrar" means the state registrar of vital statistics in the department of public health and environment.

(103.7) "Status offense" shall have the same meaning as is defined in federal law in 28 CFR 31.304, as amended.

(104) "Stepparent" means a person who is married to a parent of a child but who has not adopted the child.

(105) "Technical violation", as used in section 19-2-803, means a reasonable, good faith reliance upon a statute that is later ruled unconstitutional, a warrant that is later invalidated due to a good faith mistake, or a court precedent that is later overruled.

(106) "Temporary holding facility" means an area used for the temporary holding of a child from the time that the child is taken into temporary custody until a detention hearing is held, if it has been determined that the child requires a staff-secure setting. Such an area must be separated by sight and sound from any area that houses adult offenders.

(107) "Termination of the parent-child legal relationship", as used in articles 3 and 5 of this title, means the permanent elimination by court order of all parental rights and duties, including residual parental rights and responsibilities, as provided in section 19-3-608.

(108) "Third-party abuse", as used in part 3 of article 3 of this title, means a case in which a child is subjected to abuse, as defined in subsection (1) of this section, by any person who is not a parent, stepparent, guardian, legal custodian, spousal equivalent, as defined in subsection (101) of this section, or any other person not included in the definition of intrafamilial abuse, as defined in subsection (67) of this section.

(109) "Training school", as used in article 2 of this title, means an institution providing care, education, treatment, and rehabilitation for juveniles in a closed setting and includes a regional center established in part 3 of article 10.5 of title 27, C.R.S.

(110) "Trust fund", as used in article 3.5 of this title, means the Colorado children's trust fund created in section 19-3.5-106.

(111) "Unfounded report", as used in part 3 of article 3 of this title, means any report made pursuant to article 3 of this title that is not supported by a preponderance of the evidence.

(111.5) "Updated medical history statement" means a written narrative statement dated and signed by a birth parent about the medical history of the birth parent or other biological relatives of the adoptee that can be voluntarily submitted by the birth parent to the state registrar for future disclosure to the birth parent's adult child who is an adult adoptee or an adult descendant of the adoptee or legal representative of such person in accordance with the provisions of section 19-5-305 (1.5).

(112) (a) "Victim", as used in article 2 of this title, means the party immediately and directly aggrieved by the juvenile, that party's spouse, the party's parent, sibling, or child who is living with the party, a victim compensation board that has paid a victim compensation claim, a person or entity who has suffered losses because of a contractual relationship with such party, including, but not limited to, an insurer, or because of liability under section 14-6-110, C.R.S., or, in the absence of any of the above, the state.

(b) "Victim", as used in section 19-5-105.5, means any natural person against whom a crime of sexual assault or a crime in which the underlying factual basis was sexual assault has been perpetrated or is alleged to have been perpetrated.

(113) "Youth" means an individual who is less than twenty-one years of age.



§ 19-1-104. Jurisdiction

(1) Except as otherwise provided by law, the juvenile court shall have exclusive original jurisdiction in proceedings:

(a) Concerning any child committing a delinquent act, as defined in section 19-1-103 (36);

(b) Concerning any child who is neglected or dependent, as set forth in section 19-3-102;

(c) To determine the legal custody of any child or to appoint a guardian of the person or legal custodian of any child who comes within the juvenile court's jurisdiction under provisions of this section;

(d) To terminate the legal parent-child relationship;

(e) For the issuance of orders of support under article 6 of this title;

(f) To determine the parentage of a child and to make an order of support in connection therewith;

(g) For the adoption of a person of any age;

(h) For judicial consent to the marriage, employment, or enlistment of a child, when such consent is required by law;

(i) For the treatment or commitment pursuant to article 23 of title 17 and article 10.5 of title 27 of a child who has a behavioral or mental health disorder or an intellectual and developmental disability and who comes within the court's jurisdiction under other provisions of this section;

(j) Under the interstate compact on juveniles, part 7 of article 60 of title 24, C.R.S.;

(k) To make a determination concerning a petition filed pursuant to the "School Attendance Law of 1963", article 33 of title 22, C.R.S., and to enforce any lawful order of court made thereunder;

(l) To make a determination concerning a petition for review of need for placement in accordance with the provisions of section 19-1-115 (8);

(m) To decide the appeal of any child found to be in contempt of a municipal court located within the jurisdiction of the juvenile court, if confinement of the child is ordered by the municipal court.

(2) Except as otherwise provided by law, the juvenile court shall have jurisdiction in proceedings concerning any adult who abuses, ill-treats, neglects, or abandons a child who comes within the court's jurisdiction under other provisions of this section.

(3) (a) Upon hearing after prior notice to the child's parent, guardian, or legal custodian, the court may issue temporary orders providing for legal custody, protection, support, medical evaluation or medical treatment, surgical treatment, psychological evaluation or psychological treatment, or dental treatment as it deems in the best interest of any child concerning whom a petition has been filed prior to adjudication or disposition of his case.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), the court may, on the basis of a report that a child's welfare may be endangered, and if the court believes that a medical evaluation or emergency medical or surgical treatment is reasonably necessary, issue ex parte emergency orders. Where the need for a medical evaluation or medical or surgical emergency orders arises and the court is not in regular session, the judge or magistrate may give oral or telephone authorization for the necessary medical evaluation or emergency medical, surgical, or hospital care, which authorization shall have the same force and effect as if written, the same to be followed by a written order to enter on the first regular court day thereafter. Such written order shall make specific findings of fact that such emergency existed. Prior to the entry of any emergency order, reasonable effort shall be made to notify the parents, guardian, or other legal custodian for the purpose of gaining consent for such care; except that, if such consent cannot be secured and the child's welfare so requires, the court may authorize needed medical evaluation or emergency medical, surgical, or hospital care. Such ex parte emergency orders shall expire twenty-four hours after issuance; except that, at any time during such twenty-four-hour period, the parents, guardian, or other legal custodian may apply for a hearing to set aside the ex parte emergency order.

(4) Nothing in this section shall deprive the district court of jurisdiction to appoint a guardian for a child nor of jurisdiction to determine the legal custody of a child upon writ of habeas corpus or when the question of legal custody is incidental to the determination of a cause in the district court; except that:

(a) If a petition involving the same child is pending in juvenile court or if continuing jurisdiction has been previously acquired by the juvenile court, the district court shall certify the question of legal custody to the juvenile court; and

(b) The district court at any time may request the juvenile court to make recommendations pertaining to guardianship or legal custody.

(5) Where a custody award or an order allocating parental responsibilities with respect to a child has been made in a district court in a dissolution of marriage action or another proceeding and the jurisdiction of the district court in the case is continuing, the juvenile court may take jurisdiction in a case involving the same child if he or she comes within the jurisdiction of the juvenile court. The juvenile court shall provide notice in compliance with the Colorado rules of civil procedure; except that service must be effected not less than seven business days prior to the hearing. The notice must be written in clear language stating that the hearing concerns the allocation of parental responsibilities. When creating or modifying an existing order, the juvenile court shall proceed as set forth in subsection (6) of this section for a dependency and neglect proceeding pursuant to article 3 of this title 19, or as set forth in subsection (8) of this section for a juvenile delinquency case pursuant to article 2 of this title 19.

(6) When the juvenile court maintains jurisdiction in a case involving a child who is dependent or neglected and no child custody action or action for the allocation of parental responsibilities concerning the same child is pending in a district court in this state, upon the petition of a party to the dependency or neglect case, the juvenile court may enter an order allocating parental responsibilities and addressing parenting time and child support matters. The parent or person other than a parent with whom the child resides the majority of the time pursuant to the juvenile court's order shall file a certified copy of the order in the district court in the county where the child is permanently resident. Such order shall be treated in the district court as any other decree issued in a proceeding concerning the allocation of parental responsibilities.

(7) Upon motion of the city or county attorney, guardian ad litem, or respondent parent counsel, the district or the juvenile court has jurisdiction to enter a civil protection order pursuant to article 14 of title 13 in actions brought pursuant to article 3 of this title 19. The court shall use the standardized forms developed by the judicial department pursuant to section 13-1-136 and shall follow the standards and procedures for the issuance of civil protection orders set forth in article 14 of title 13, including but not limited to personal service upon the restrained person. Once issued, the clerk of the issuing court shall enter the civil protection order into the computerized central registry of protection orders created pursuant to section 18-6-803.7. If the person who is the subject of the civil protection order has not been personally served pursuant to section 13-14-107 (3), a peace officer responding to a call for assistance shall serve a copy of the civil protection order on the person who is subject to the order. If the civil protection order is made permanent pursuant to the provisions of section 13-14-106, the civil protection order remains in effect upon termination of the juvenile court action. The clerk of the court issuing the order shall file a certified copy of the permanent civil protection order into an existing case in the district court, if applicable, or with the county court in the county where the protected party resides. Civil protection orders issued by the district or the juvenile court pursuant to article 14 of title 13 have the same force and effect as protection orders issued pursuant to article 14 of title 13 by a court with concurrent jurisdiction.

(8) (a) Upon submission of a stipulated agreement of all parties, parents, guardians, and other legal custodians, if the juvenile court finds that it is in the best interests of the juvenile, the juvenile court may enter an order allocating parental responsibilities and addressing parenting time and child support matters when:

(I) The juvenile court has maintained jurisdiction in a case involving an adjudicated juvenile, a juvenile with a deferred adjudication, or a juvenile on a management plan developed pursuant to section 19-2-1303 (3);

(II) A child custody action, a dependency and neglect action, or an action for allocation of parental responsibilities concerning the same juvenile is not pending in a district court of this state, and the court complies, as applicable, with the requirements of the "Uniform Child-custody Jurisdiction and Enforcement Act", as set forth in article 13 of title 14; and

(III) All parties, parents, guardians, and other legal custodians involved are in agreement, or after notice is given to all parents, guardians, and other legal custodians and a response or objection is not filed.

(b) The parent or person other than a parent with whom the juvenile resides the majority of the time pursuant to a juvenile court order shall file a certified copy of the order in the district court in the county where the juvenile is a permanent resident. The district court shall treat the order as with any other decree issued in a proceeding concerning the allocation of parental responsibilities.



§ 19-1-105. Right to counsel and jury trial

(1) All hearings, including adjudicatory hearings, shall be heard by a judge or magistrate without a jury, except as otherwise provided by this title.

(2) The right to counsel shall be as provided in this title; except that, in all proceedings under the "School Attendance Law of 1963", article 33 of title 22, C.R.S., the court may appoint counsel or a guardian ad litem for the child, unless the child is already represented by counsel. If the court finds that it is in the best interest and welfare of the child, the court may appoint both counsel and a guardian ad litem. Nothing in this title shall prevent the court from appointing counsel if it deems representation by counsel necessary to protect the interests of the child or other parties. In addition, in all proceedings under the "School Attendance Law of 1963", article 33 of title 22, C.R.S., the court shall make available to the child's parent or guardian ad litem information concerning the truancy process.



§ 19-1-106. Hearings - procedure - record

(1) The Colorado rules of juvenile procedure shall apply in all proceedings under this title.

(2) Hearings may be conducted in an informal manner. The general public shall not be excluded unless the court determines that it is in the best interest of the child or of the community to exclude the general public, and, in such event, the court shall admit only such persons as have an interest in the case or the work of the court, including persons whom the district attorney, the county or city attorney, the child, or the parents, guardian, or other custodian of the child wish to be present.

(3) A verbatim record shall be taken of all proceedings.

(4) When more than one child is named in a petition alleging neglect or dependency, the hearings may be consolidated; except that separate hearings may be held with respect to disposition.

(5) Children's cases shall be heard separately from adults' cases, and the child or his parents, guardian, or other custodian may be heard separately when deemed necessary by the court.



§ 19-1-107. Social study and other reports

(1) Unless waived by the court, an agency designated by the court shall make a social study and report in writing in all children's cases; except that:

(a) Repealed.

(b) Adoption reports shall be as provided in article 5 of this title.

(2) For the purpose of determining proper disposition of a child, written reports and other material relating to the child's mental, physical, and social history may be received and considered by the court along with other evidence; but the court, if so requested by the child, his parent or guardian, or other interested party, shall require that the person who wrote the report or prepared the material appear as a witness and be subject to both direct and cross-examination. In the absence of such request, the court may order the person who prepared the report or other material to appear if it finds that the interest of the child so requires.

(2.5) For purposes of determining the appropriate treatment plan in connection with the disposition of a child who is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), the report shall include a list of services available to families that are specific to the needs of the child and the child's family and that are available in the community where the family resides. The report shall establish a priority of the services if multiple services are recommended. The services may include, but are not limited to, transportation services, visitation services, psychological counseling, drug screening and treatment programs, marriage and family counseling, parenting classes, housing and day care assistance, and homemaker services.

(3) In any case where placement out of the home is recommended, the social study required by subsection (1) of this section shall include the cost of the recommended placement and an evaluation for placement containing the information required by section 19-1-115 (8)(e). Placement criteria shall be developed jointly by the department of education and the department of human services and, in the case of matters involving juvenile delinquency, in accordance with the criteria for the placement of juveniles specified in section 19-2-212 (1)(a). Such criteria shall be used by the agency designated by the court to determine its recommendation about the need for placement.

(4) The court shall inform the child, his parent or legal guardian, or other interested party of the right of cross-examination concerning any written report or other material as specified in subsection (2) of this section.



§ 19-1-108. Magistrates - qualifications - duties

(1) The juvenile court may appoint one or more magistrates to hear any case or matter under the court's jurisdiction, except where a jury trial has been requested pursuant to section 19-2-107 and in transfer hearings held pursuant to section 19-2-518. Magistrates shall serve at the pleasure of the court, unless otherwise provided by law.

(2) Every magistrate appointed pursuant to this section shall be licensed to practice law in Colorado; except that county judges who are not lawyers may be appointed to serve as magistrates, as authorized by section 13-6-105 (3), C.R.S., to hear detention and bond matters.

(3) (a) Repealed.

(a.5) Magistrates shall conduct hearings in the manner provided for the hearing of cases by the court. During the initial advisement of the rights of any party, the magistrate shall inform the party that, except as provided in this subsection (3), he or she has the right to a hearing before the judge in the first instance and that he or she may waive that right but that, by waiving that right, he or she is bound by the findings and recommendations of the magistrate, subject to a request for review as provided in subsection (5.5) of this section. The right to require a hearing before a judge shall not apply to hearings at which a child is advised of his or her rights pursuant to section 19-2-706, detention hearings held pursuant to sections 19-2-507 and 19-2-508, preliminary hearings held pursuant to section 19-2-705, temporary custody hearings held pursuant to section 19-3-403, proceedings held pursuant to article 4 of this title, and support proceedings held pursuant to article 6 of this title. In proceedings held pursuant to article 4 or 6 of this title, contested final orders regarding allocation of parental responsibilities may be heard by the magistrate only with the consent of all parties.

(b) In proceedings under article 2 of this title, the right to require a hearing before a judge shall be deemed waived unless a request is made by any party that the hearing be held before a judge at the time the matter is set for hearing.

(c) In proceedings under article 3 of this title, the right to require a hearing before a judge is waived unless:

(I) A request is made by a party or the people of the state of Colorado that the hearing be held before the judge at the time the matter is set for hearing, if counsel for the party is present at the time the matter is set; or

(II) A request is made by a party or the people of the state of Colorado in writing within seven days after receipt of notice of the setting if the matter is set for hearing outside of the presence of counsel for a represented party or if the matter is set on notice.

(4) At the conclusion of a hearing, the magistrate shall:

(a) Advise the parties before him of his findings and ruling;

(b) Advise the parties of their right to review by the judge of his findings and ruling;

(c) Prepare findings and a written order that shall become the order of the court, absent a petition for review being filed as provided in subsection (5.5) of this section; and

(d) Advise the parties that they have a right to object to an order allowing the review of any decree for placement of a child to be conducted as an administrative review by the department of human services and that if any party objects to administrative review, the court shall conduct the review.

(5) Repealed.

(5.5) A request for review must be filed within fourteen days for proceedings under articles 2, 4, and 6 of this title or within seven days for proceedings under article 3 of this title after the parties have received notice of the magistrate's ruling and must clearly set forth the grounds relied upon. Such review is solely upon the record of the hearing before the magistrate and is reviewable upon the grounds set forth in rule 59 of the Colorado rules of civil procedure. A petition for review is a prerequisite before an appeal may be filed with the Colorado court of appeals or Colorado supreme court. The judge may, on his or her own motion, remand a case to another magistrate after action is taken on a petition for review.

(6) A magistrate may issue a lawful warrant taking a child into custody pursuant to section 19-2-503 and may issue search warrants as provided in sections 19-1-112 and 19-2-504.



§ 19-1-109. Appeals

(1) An appeal as provided in the introductory portion to section 13-4-102 (1), C.R.S., may be taken from any order, decree, or judgment. Appellate procedure shall be as provided by the Colorado appellate rules. Initials shall appear on the record on appeal in place of the name of the child and respondents. Appeals shall be advanced on the calendar of the appellate court and shall be decided at the earliest practical time.

(2) (a) The people of the state of Colorado shall have the same right to appeal questions of law in delinquency cases as exists in criminal cases.

(b) An order terminating or refusing to terminate the legal relationship between a parent or parents and one or more of the children of such parent or parents on a petition, or between a child and one or both parents of the child, shall be a final and appealable order.

(c) An order decreeing a child to be neglected or dependent shall be a final and appealable order after the entry of the disposition pursuant to section 19-3-508. Any appeal shall not affect the jurisdiction of the trial court to enter such further dispositional orders as the court believes to be in the best interests of the child.

(3) A workgroup to consider necessary changes to practices, rules, and statutes in order to ensure that appeals in cases concerning relinquishment, adoption, and dependency and neglect be resolved within six months after being filed shall be established. The workgroup shall be known as the child welfare appeals workgroup and shall be created in the state judicial department.



§ 19-1-110. Previous orders and decrees - force and effect

All orders and decrees in proceedings concerning dependency and neglect, delinquency, relinquishment, adoption, paternity, or contributing to dependency or delinquency entered by the court prior to October 1, 1987, shall remain in full force and effect until modified or terminated by the court, as provided in this title.



§ 19-1-111. Appointment of guardian ad litem

(1) The court shall appoint a guardian ad litem for the child in all dependency or neglect cases under this title.

(2) The court may appoint a guardian ad litem in the following cases:

(a) For a child in a delinquency proceeding where:

(I) No parent, guardian, legal custodian, custodian, person to whom parental responsibilities have been allocated, relative, stepparent, or spousal equivalent appears at the first or any subsequent hearing in the case;

(II) The court finds that a conflict of interest exists between the child and parent, guardian, legal custodian, custodian, person to whom parental responsibilities have been allocated, relative, stepparent, or spousal equivalent; or

(III) The court makes specific findings that the appointment of a guardian ad litem is necessary to serve the best interests of the child and such specific findings are included in the court's order of appointment.

(b) For a child in proceedings under the "School Attendance Law of 1963", article 33 of title 22, C.R.S., when the court finds that the appointment is necessary due to exceptional and extraordinary circumstances;

(c) For a parent, guardian, legal custodian, custodian, person to whom parental responsibilities have been allocated, stepparent, or spousal equivalent in dependency or neglect proceedings who has been determined to have a behavioral or mental health disorder or an intellectual and developmental disability by a court of competent jurisdiction; except that, if a conservator has been appointed, the conservator shall serve as the guardian ad litem. If the conservator does not serve as guardian ad litem, the conservator shall be informed that a guardian ad litem has been appointed.

(2.5) A court shall not deem a guardian ad litem who is appointed by the court for a juvenile in a delinquency proceeding pursuant to subsection (2) of this section to be a substitute for defense counsel for the juvenile.

(3) The guardian ad litem for the child shall have the right to participate in all proceedings as a party, except in delinquency cases.

(4) (a) Except as provided in paragraphs (b) and (c) of this subsection (4), the appointment of a guardian ad litem pursuant to this section shall continue until such time as the court's jurisdiction is terminated.

(b) The appointment of the guardian ad litem shall terminate in a delinquency proceeding:

(I) At the time sentence is imposed, unless the court continues the appointment because the child is sentenced to residential or community out-of-home placement as a condition of probation; or

(II) When the child reaches eighteen years of age, unless the child has a developmental disability.

(c) The court may terminate the appointment of a guardian ad litem in a delinquency proceeding on its own motion or on the motion of the guardian ad litem when the appointment is no longer necessary due to any of the following reasons:

(I) The child's parent, guardian, legal custodian, custodian, person to whom parental responsibilities have been allocated, relative, stepparent, or spousal equivalent appears at a hearing in the case;

(II) The conflict of interest described in subparagraph (II) of paragraph (a) of subsection (2) of this section no longer exists; or

(III) The appointment no longer serves the best interests of the child.

(5) The guardian ad litem shall cooperate with any CASA volunteer appointed pursuant to section 19-1-206.

(6) Any person appointed to serve as a guardian ad litem pursuant to this section shall comply with the provisions set forth in any chief justice directive concerning the court appointment of guardians ad litem and other representatives and of counsel for children and indigent persons in titles 14, 15, 19 (dependency and neglect only), 22, and 27, C.R.S., and any subsequent chief justice directive or other practice standards established by rule or directive of the chief justice pursuant to section 13-91-105, C.R.S., concerning the duties or responsibilities of guardians ad litem in legal matters affecting children.



§ 19-1-111.5. Court-appointed special advocate

The court may appoint a CASA volunteer pursuant to the provisions of part 2 of this article if the court finds that the appointment would be in the best interests of the child. The court may direct the manner in which a CASA volunteer and any guardian ad litem appointed in a case shall collaborate.



§ 19-1-112. Search warrants for the protection of children

(1) A search warrant may be issued by the juvenile court to search any place for the recovery of any child within the jurisdiction of the court believed to be a delinquent child or a neglected or dependent child.

(2) Such warrant shall be issued only on the conditions that the application for the warrant shall:

(a) Be in writing and supported by affidavit sworn to or affirmed before the court;

(b) Name or describe with particularity the child sought;

(c) State that the child is believed to be a delinquent child or a neglected or dependent child and the reasons upon which such belief is based;

(d) State the address or legal description of the place to be searched;

(e) State the reasons why it is necessary to proceed pursuant to this section.

(3) If the court is satisfied that grounds for the application exist or that there is probable cause to believe that they exist, it shall issue a search warrant identifying by name or describing with particularity the child sought and the place to be searched for the child.

(4) The search warrant shall be directed to any officer authorized by law to execute it in the county wherein the place to be searched is located.

(5) The warrant shall state the grounds or probable cause for its issuance and the names of the persons whose affidavits have been taken in support thereof.

(6) The warrant shall be served in the daytime unless the application for the warrant alleges that it is necessary to conduct the search at some other time, in which case the court may so direct.

(7) A copy of the warrant, the application therefor, and the supporting affidavit shall be served upon the person in possession of the place to be searched and where the child is to be sought.

(8) If the child is found, the child may be taken into custody in conformance with the provisions of section 19-2-201 or section 19-3-401.

(9) The warrant shall be returned to the issuing court.



§ 19-1-113. Emergency protection orders

(1) The juvenile court is authorized to issue an ex parte written or verbal emergency protection order for the protection of a child pursuant to this section. A judge or magistrate shall be available in the juvenile court in each judicial district to issue by telephone emergency protection orders at all times when the juvenile court is otherwise closed for judicial business.

(2) Any person who has the responsibility of supervising a child placed out of the home by court order may seek an emergency protection order, through a P.O.S.T.-certified peace officer, when such person asserts reasonable grounds to believe that the child is in immediate and present danger based on an allegation that the child is absent without permission from the court-ordered placement.

(3) An emergency protection order may include, but need not be limited to:

(a) Restraining a person from threatening, molesting, or injuring the child;

(b) Restraining a person from interfering with the supervision of the child;

(c) Restraining a person from having contact with the child or the child's court-ordered residence;

(d) Restraining a person from harboring a child who is absent without permission from a court-ordered placement.

(4) An emergency protection order shall expire not later than the close of judicial business on the next day of judicial business following the day of issue, unless otherwise continued by the court. With respect to any continuing order, on two days' notice to the person who obtained the emergency protection order or on such shorter notice to that person as the court may prescribe, the responding person may appear and move for its dissolution or modification. The motion to dissolve or modify the emergency protection order shall be set for hearing at the earliest possible time and shall take precedence over all matters except any emergency protection orders issued earlier, and the court shall determine such motion as expeditiously as the ends of justice require.

(5) (a) An emergency protection order may be issued only if the issuing judge or magistrate finds that an imminent danger exists to the welfare of a child based on an allegation that the child is absent without permission from the court-ordered placement. A verbal order shall be reduced to writing and signed by the peace officer through whom the emergency order was sought and shall include a statement of the grounds for the order asserted through the P.O.S.T.-certified peace officer. An order initially written shall meet the same requirement as an order issued verbally.

(b) The emergency protection order shall be served upon the respondent with a copy given to the person who sought the order and filed with the juvenile court as soon as practicable after issuance. If any person named as a respondent in an order issued pursuant to this section has not been served personally with the order but has received actual notice of the existence and substance of the order from any sheriff, deputy sheriff, or police officer, any act in violation of the order may be deemed by the juvenile court a violation of the order and as such may be sufficient to subject the respondent to the order to any penalty for such violation. If the law enforcement agency having jurisdiction to enforce the emergency protection order has cause to believe that a violation of the order has occurred, it shall enforce the order.

(6) The issuance of an emergency protection order shall not be considered evidence of any wrongdoing.

(7) A law enforcement officer who acts in good faith and without malice shall not be held civilly or criminally liable for acts performed pursuant to this section.



§ 19-1-114. Order of protection

(1) The court may make an order of protection in assistance of, or as a condition of, any decree authorized by this title. The order of protection may set forth reasonable conditions of behavior to be observed for a specified period by the parent, guardian, legal custodian, custodian, person to whom parental responsibilities have been allocated, stepparent, spousal equivalent, or any other person who is party to a proceeding brought under this title.

(2) The order of protection may require any such person:

(a) To stay away from a child or his residence;

(b) To permit a parent to visit a child at stated periods;

(c) To abstain from offensive conduct against a child, the child's parent or parents, the child's guardian or legal custodian, or any other person to whom legal custody of or parental responsibilities with respect to a child has been given;

(d) To give proper attention to the care of the home;

(e) To cooperate in good faith with an agency:

(I) Which has been given legal custody of a child;

(II) Which is providing protective supervision of a child by court order; or

(III) To which the child has been referred by the court;

(f) To refrain from acts of commission or omission that tend to make a home an improper place for a child;

(g) To perform any legal obligation of support; or

(h) To pay for damages recoverable under the provisions of section 13-21-107, C.R.S.

(3) (a) When such an order of protection is made applicable to a parent or guardian, it may specifically require his or her active participation in the rehabilitation process and may impose specific requirements upon such parent or guardian, subject to the penalty of contempt for failure to comply with such order without good cause, as provided in subsection (5) of this section.

(b) The court may, when the court determines that it is in the best interests of the child, make an order of protection which shall be applicable to a parent or guardian of a child and the person with whom the child resides, if other than the child's parent or guardian, subject to the provisions of article 2 of this title. The order shall require the parent or guardian and the person with whom the child resides, if other than the parent or guardian, to be present at any juvenile proceeding concerning the child.

(4) After notice and opportunity for a hearing is given to a person subject to an order of protection, the order may be terminated, modified, or extended for a specified period of time if the court finds that the best interests of the child and the public will be served thereby.

(5) (a) A person failing to comply with an order of protection without good cause may be found in contempt of court.

(b) The court shall issue a bench warrant for any parent or guardian or person with whom the child resides, if other than the parent or guardian, who, without good cause, fails to appear at any proceeding.

(c) For purposes of this subsection (5), good cause for failing to appear shall include, but shall not be limited to, a situation where a parent or guardian:

(I) Does not have physical custody of the child and resides outside of Colorado;

(II) Has physical custody of the child, but resides outside of Colorado and appearing in court will result in undue hardship to such parent or guardian; or

(III) Resides in Colorado, but is outside of the state at the time of the juvenile proceeding for reasons other than avoiding appearance before the court and appearing in court will result in undue hardship to such parent or guardian.

(d) The general assembly hereby declares that every parent or guardian whose child is the subject of a juvenile proceeding under this article should attend any such proceeding as often as is practicable.

(6) Repealed.

(7) Nothing in this section shall be construed to create a right for any juvenile to have his or her parent or guardian present at any proceeding at which such juvenile is present.



§ 19-1-115. Legal custody - guardianship - placement out of the home - petition for review for need of placement

(1) (a) Except as otherwise provided by law, in awarding legal custody of a child pursuant to the provisions of this title, the court may, if in the best interests of the child, give preference to the child's grandparent who is appropriate, capable, willing, and available to care for the child, if the court finds that there is no suitable natural or adoptive parent available, with due diligence having been exercised in attempting to locate any such natural or adoptive parent. Any individual, agency, or institution vested by the court with legal custody of a child shall have the rights and duties defined in section 19-1-103 (73).

(b) Any individual, agency, or institution vested by the court with the guardianship of the person of a child shall have the rights and duties defined in section 19-1-103 (60); except that no guardian of the person may consent to the adoption of a child unless that authority is expressly given by the court.

(2) (a) If legal custody or guardianship of the person is vested in an agency or institution, the court shall transmit, with the court order, copies of the social study, any clinical reports, and other information concerning the care and treatment of the child.

(b) An individual, agency, or institution vested by the court with legal custody or guardianship of the person of a child shall give the court any information concerning the child which the court at any time may require.

(3) (a) Any agency vested by the court with legal custody of a child shall have the right, subject to the approval of the court, to determine where and with whom the child shall live, but this paragraph (a) shall not apply to placement of children committed to the department of human services. In determining where and with whom a child shall live, if in the best interests of the child, preference may be given to the child's grandparent who is appropriate, capable, willing, and available to care for the child.

(b) No individual or agency vested by the court with legal custody of a child or with which a child is placed pursuant to subsection (8) of this section shall remove the child from the state for more than thirty days without court approval. When granting such approval, if appropriate, the court shall enter an order that the individual or agency comply with the requirements of the "Interstate Compact on Placement of Children" set forth in part 18 of article 60 of title 24, C.R.S.

(4) (a) A decree vesting legal custody of a child in an individual, institution, or agency or providing for placement of a child pursuant to section 19-2-906 or 19-3-403 or subsection (8) of this section shall be for a determinate period. Such decree shall be reviewed by the court no later than three months after it is entered, except a decree vesting legal custody of a child with the department of human services.

(b) The individual, institution, or agency vested with the legal custody of a child may petition the court for renewal of the decree. The court, after notice and hearing, may renew the decree for such additional determinate period as the court may determine if it finds such renewal to be in the best interests of the child and of the community. The findings of the court and the reasons therefor shall be entered with the order renewing or denying renewal of the decree.

(c) The court shall review any decree or, if there is no objection by any party to the action, the court may, in its discretion, require an administrative review by the state department of human services of any decree entered in accordance with this subsection (4) each six months after the initial review provided in paragraph (a) of this subsection (4). In the event that an administrative review is ordered, all counsel of record shall be notified and may appear at said review. Periodic reviews shall include the determinations and projections required in section 19-3-702 (6).

(d) (I) A decree vesting legal custody of a child or providing for placement of a child with an agency in which public moneys are expended shall be accompanied by an order of the court that obligates the parent of the child to pay a fee, based on the parent's ability to pay, to cover the costs of the guardian ad litem and of providing for residential care of the child. When custody of the child is given to the county department of social services, such fee for residential care shall be in accordance with the fee requirements as provided by rule of the department of human services, and such fee shall apply, to the extent unpaid, to the entire period of placement. When a child is committed to the department of human services, such fee for care and treatment shall be in accordance with the fee requirements as provided by rule of the department of human services, and such fee shall apply, to the extent unpaid, to the entire period of placement.

(II) For an adoptive family who receives an approved Title IV-E adoption assistance subsidy pursuant to the federal "Social Security Act", 42 U.S.C. sec. 673 et seq., or an approved payment in subsidization of adoption pursuant to section 26-7-103, C.R.S., the cost of care, as defined in section 19-1-103 (30), shall not exceed the amount of the adoption assistance payment.

(5) No legal custodian or guardian of the person may be removed without his consent until given notice and an opportunity to be heard by the court if he so requests.

(6) Any time the court enters an order awarding legal custody of a child to the department of human services or to a county department pursuant to the provisions of this title, even temporarily, said order shall contain specific findings, if warranted by the evidence, as follows:

(a) That continuation of the child in the home would be contrary to the child's best interests;

(b) That there has been compliance with reasonable efforts requirements regarding removal of the child from the home, as follows:

(I) That reasonable efforts have been made to prevent or eliminate the need for removal of the child from the home; or

(II) That an emergency situation exists which requires the immediate temporary removal of the child from the home and it is reasonable that preventive efforts not be made due to the emergency situation; or

(III) That reasonable efforts to prevent the child's removal from the home are not required because of the existence of a circumstance described in subsection (7) of this section;

(c) That reasonable efforts have been made or will be made to reunite the child and the family or that efforts to reunite the child and the family have failed or that reasonable efforts to reunite the child and the family are not required pursuant to subsection (7) of this section; and

(d) That procedural safeguards with respect to parental rights have been applied in connection with the removal of the child from the home, a change in the child's placement out of the home, and any determination affecting parental visitation.

(6.5) Any time the court enters an order continuing a child in a placement out of the home pursuant to this title, said order shall contain specific findings, if warranted by the evidence, as follows:

(a) The continuation of the child in out-of-home placement is in the best interests of the child;

(b) That reasonable efforts have been made to reunite the child and the family or that reasonable efforts to reunite the child and the family are not required pursuant to subsection (7) of this section; and

(c) That procedural safeguards with respect to parental rights have been applied in connection with the continuation of the child in out-of-home placement, a change in the child's placement out of the home, and any determination affecting parental visitation.

(6.7) Any time the court enters an order related to out-of-home placement pursuant to paragraphs (a), (b), and (c) of subsection (6) or paragraph (b) of subsection (6.5) of this section; paragraph (f) of subsection (8) of this section; section 19-2-508 (3)(a)(VII)(A) and (3)(a)(VII)(B); section 19-2-906.5 (1)(a), (1)(b), and (3)(a)(III); or section 19-3-702 (3.5)(b) and (6)(a)(II), the order shall be effective as of the date the findings were made by the court, notwithstanding the date that a written order may be signed by the court. Written orders entered pursuant to paragraphs (a), (b), and (c) of subsection (6) or paragraph (b) of subsection (6.5) of this section; paragraph (f) of subsection (8) of this section; section 19-2-508 (3)(a)(VII)(A) and (3)(a)(VII)(B); section 19-2-906.5 (1)(a), (1)(b), and (3)(a)(III); or section 19-3-702 (3.5)(b) and (6)(a)(II) shall state "the effective date of this order is" and shall not use the words "nunc pro tunc".

(7) Reasonable efforts are not required to prevent the child's removal from the home or to reunify the child and the family in the following circumstances:

(a) When the court finds that the parent has subjected the child to aggravated circumstances as described in sections 19-3-604 (1) and (2); or

(b) When the parental rights of the parent with respect to a sibling of the child have been involuntarily terminated; unless the prior sibling termination resulted from a parent delivering a child to a firefighter or a hospital staff member pursuant to the provisions of section 19-3-304.5; or

(c) When the court finds that the parent has been convicted of any of the following crimes:

(I) Murder of another child of the parent;

(II) Voluntary manslaughter of another child of the parent;

(III) Aiding, abetting, or attempting the commission of or conspiring or soliciting to commit the crimes in subparagraphs (I) and (II) of this paragraph (c); or

(IV) A felony assault that resulted in serious bodily injury to the child or to another child of the parent.

(8) (a) Whenever it appears necessary that the placement of a child out of the home will be for longer than ninety days, the placement is voluntary and not court-ordered, and the placement involves the direct expenditure of funds appropriated by the general assembly to the department of human services, a petition for review of need for placement shall be filed by the department or agency with which the child has been placed before the expiration of ninety days in the placement. A decree providing for voluntary placement of a child with an agency in which public moneys are expended shall be renewable in circumstances where there is documentation that the child has an emotional, a physical, or an intellectual disability that necessitates care and treatment for a longer duration than ninety days as provided pursuant to this paragraph (a). The court shall not transfer or require relinquishment of legal custody of, or otherwise terminate the parental rights with respect to, a child who has an emotional, a physical, or an intellectual disability and who was voluntarily placed out of the home for the purposes of obtaining special treatment or care solely because the parent or legal guardian is unable to provide the treatment or care. Whenever a child fifteen years of age or older consents to placement in a mental health facility pursuant to section 27-65-103, C.R.S., the review under section 27-65-103 (5), C.R.S., shall be conducted in lieu of and shall fulfill the requirements for review under this paragraph (a).

(b) (I) The petition and all subsequent court documents in any proceedings brought under paragraph (a) of this subsection (8) shall be titled "The People of the State of Colorado, in the Interest of , a child (or children) and Concerning, Respondent." The petition shall be verified, and the statements in the petition may be made upon information and belief.

(II) The petition shall set forth plainly the facts that bring the child within the court's jurisdiction, specifying that the child is subject to immediate placement out of the home or has been in voluntary placement out of the home and it appears that continuation of the placement is necessary for a time exceeding ninety days and continuation of the placement is necessary and is in the best interest of the child, the family, and the community. The petition shall also state the name, age, and residence of the child and the names and residences of his or her parents, guardian, or other legal custodian or of his or her nearest known relative if no parent, guardian, or other legal custodian is known.

(III) All petitions filed pursuant to this subsection (8) shall include the following statement: "If the child is placed out of the home for a period of twelve months or longer, the court shall hold a permanency hearing within said twelve months to determine the future status of the child. The review of any decree of placement of a child subsequent to the three-month review required by section 19-1-115 (4)(a), Colorado Revised Statutes, may be conducted as an administrative review by the department of human services. If you are a party to the action, you have a right to object to an administrative review, and, if you object, the review shall be conducted by the court."

(c) After a petition has been filed, the court shall promptly issue a summons reciting briefly the substance of the petition. The summons shall be substantially in the form specified in section 19-3-502 and be dealt with in the manner provided in section 19-3-503 and shall set forth the constitutional and legal rights of the child, his or her parents or guardian, and any other respondent, including the right to have an attorney present at the hearing on the petition. The petitioner shall send the summons to the child and his or her parents, guardian, or legal custodian by certified mail. Notice of the hearing shall be given by the court to the director of the facility or agency in which the child is placed and any person who has physical custody of the child and any attorney or guardian ad litem of record. Nothing in this subsection (8) shall require the presence of any person before the court unless the court so directs.

(d) The court shall appoint a guardian ad litem to protect the interest of the child for any child who is the subject of a petition for review of placement, unless the court makes specific findings that no useful purpose would be served by such appointment.

(e) For purposes of determining proper placement of the child, the petition for review of placement or social study shall be accompanied by an evaluation for placement prepared by the department or agency that recommends placement or with which the child has been placed. The evaluation for placement shall include an assessment of the child's physical and mental health, developmental status, family and social history, and educational status. The petition shall also be accompanied by recommended placements for the child and the monthly cost of each and a treatment plan that contains, at a minimum, the goals to be achieved by the placement; the services to be provided; the intensity, duration, and provider of the services; identification of the services that can be provided only in a residential setting; and the recommended duration of the placement. The petition or social study shall also be accompanied by the required fee to be charged to the parents pursuant to paragraph (d) of subsection (4) of this section. In addition, if a change in legal custody is recommended, the evaluation for placement shall include other alternatives that have been explored and the reason for their rejection, and the evaluation for placement shall contain an explanation of any particular placements that were considered and rejected and the reason for their rejection.

(f) The petition for review of need for placement shall request the court to determine, by a preponderance of the evidence, whether placement or continued placement is necessary and in the best interest of the child, the family, and the community and whether reasonable efforts have been made to return the child to a safe home or whether the child should be permanently removed from his or her home. If the court makes such findings, it shall enter a decree ordering the child's placement out of the home in the facility or setting that most appropriately meets the needs of the child, the family, and the community. In making its decision as to proper placement, the court shall utilize the evaluation for placement prepared pursuant to section 19-1-107 or the evaluation for placement required by paragraph (e) of this subsection (8) that shall state the cost of recommended placement. If the evaluation for placement recommends placement in a facility located in Colorado that can provide appropriate treatment and that will accept the child, then the court shall not place the child in a facility outside this state. If the court deviates from the recommendations of the evaluation for placement in a manner that results in a difference in the cost of the disposition ordered by the court and the cost of the disposition recommended in the evaluation, the court shall make specific findings of fact relating to its decision, including the monthly cost of the placement, if ordered. A copy of such findings shall be sent to the chief justice of the Colorado supreme court, who shall report annually to the joint budget committee and the health and human services committees of the house of representatives and senate of the general assembly, or any successor committees, on such orders. If the court commits the child to the department of human services, it shall not make a specific placement, nor shall the provisions of this paragraph (f) relating to specific findings of fact be applicable. If the court makes a finding that continued placement is not necessary and is not in the best interest of the child, the family, and the community, the court shall dismiss the petition for review of need for placement and shall order that the child be returned home. The court may require a continued hearing of the petition for review of need for placement for a period not to exceed fourteen days if it finds that the materials submitted are insufficient to make a finding as provided in this paragraph (f).

(g) A petition for review of need for placement shall not be handled as an informal adjustment in accordance with the provisions of section 19-3-501 (2).



§ 19-1-115.3. Missing children and youth from out-of-home placement - required reporting to law enforcement

If a child or youth for whom the department of human services or a county department of human or social services has legal custody pursuant to the provisions of this title is determined by the agency to be missing, the agency having legal custody of said child or youth shall report the disappearance immediately, and in no case later than twenty-four hours after learning of the disappearance, to the National Center for Missing and Exploited Children and to law enforcement. Law enforcement authorities shall notify the Colorado bureau of investigation for transmission to the federal bureau of investigation for entry into the national crime information center database pursuant to section 16-2.7-103, C.R.S. Notwithstanding the provisions of this section, the reporting requirements set forth for foster parents and out-of-home placement facilities in section 19-2-920 shall still apply.



§ 19-1-115.5. Placement of children out of home - legislative declaration

(1) (a) (I) The general assembly hereby finds that the number of children in out-of-home placement has increased significantly. The general assembly further finds that the facility in which a child is placed out of home is often not located in the same school district as the child's school district of residence. Nevertheless, the general assembly finds that, under the provisions of the "Public School Finance Act of 1994", article 54 of title 22, C.R.S., children in foster home placement are considered residents of the school district in which the foster home is located. Accordingly, the school district in which the child is placed must accommodate the child and provide the child with the necessary educational services that serve the child's best interests while absorbing the costs associated with such services within the constraints of the school district's existing budget. The general assembly finds that in many circumstances it is not possible to meet the best interests of the child in out-of-home placement and the needs of other children enrolled in the school district within the confines of the district's budget.

(II) The general assembly determines that the number of children in out-of-home placement and the severity of their attendant needs are increasing. The ability to meet the needs of the children in out-of-home placement is frequently restricted by the limited resources available to a school district. Furthermore, the general assembly finds that there is a disproportionately larger number of children in out-of-home placement in some school districts than in others, thereby directly impacting the ability of certain school districts to effectively manage and finance the provision of quality educational services to all students in those districts.

(b) The general assembly therefore determines that it would serve the best interests of all children enrolled in a school district if the number of children placed in out-of-home placement facilities by county departments of social services in each of the various school districts is monitored so that the financial impact on all school districts throughout the state is manageable and equitable and so that the best interests of all children, whether or not in out-of-home placement, can be served.

(2) (a) Contingent upon implementation of the children, youth, and families automation project in the department of human services, the department shall make the following information available to all county departments throughout the state:

(I) Vacancies in out-of-home placement facilities within each county;

(II) The number of out-of-home placement children enrolled in each school district in relation to the total number of students enrolled in the school district;

(III) A list of all out-of-home placement facilities in each school district; and

(IV) To the extent known and within available resources, a list of the types of services available in each school district to meet the special needs of children in out-of-home placement.

(b) In every proceeding pursuant to this title in which the court contemplates placing a child out of home, the county department shall make recommendations to the court concerning the proposed placement. Such recommendations shall include information about placement facilities that are most able to serve appropriately the best interests of the child. In making its recommendations to the court, the county department shall consider:

(I) The special needs, if any, of the child to be placed, including the ability of the proposed out-of-home placement facility and the school district in which the proposed out-of-home placement facility is located to provide the necessary services to meet those needs;

(II) The proximity of the proposed out-of-home placement facility to the child's parents' home, if parental rights have not been terminated;

(III) Whether the proposed placement facility is in the same school district as the child's parents' residence;

(IV) If the proposed placement facility is not in the same school district as the child's parents' residence and if the information is available through the children, youth, and families automation project, the number of children placed out of home by the court who are already enrolled in the school district in which the proposed out-of-home placement facility is located.

(c) If the recommendation of the county department is to place the child in a placement facility that is not located in the same school district as the child's parents' residence, the placing county department shall inform the school district in which the child's parents reside of the recommended placement.

(d) In placing a child out of home, the court shall consider the recommendations of the county department and any information it may have concerning whether the child's educational needs can be met adequately if the child is placed in an out-of-home placement facility located in a school district other than the district in which the child's parents reside.

(e) Upon entry of the court's order placing a child in an out-of-home placement facility located in a school district other than the school district in which the child's parents reside, the county department shall advise the school district in which the child's parents reside of the court's order.

(f) When a school district is advised by the county department that a child residing in that school district is to be placed in an out-of-home placement facility in another school district pursuant to a court order, the school district shall contact the school district in which the child is to be placed concerning:

(I) The special educational needs, if any, of the child; and

(II) The resources necessary to meet those special needs.

(3) The state board of education shall provide the department of human services with all aggregate, nonidentifying information concerning student enrollment in every school district in the state that the department of human services may request for purposes of implementing this section.



§ 19-1-116. Funding - alternatives to placement out of the home - services to prevent continued involvement in child welfare system

(1) The state department of human services shall reimburse allowable expenses to county departments of social services for foster care. The state department's budget request for foster care shall be based upon the actual aggregate expenditure of federal, state, and local funds of all counties during the preceding twenty-four months on foster care. Special purpose funds, not to exceed five percent of the total appropriation for foster care, shall be retained by the department of human services for purposes of meeting emergencies and contingencies in individual counties. The amount thus reimbursed to each county shall represent the total expenditure by an individual county for foster care and for alternative services provided in conformance with the plan prepared and approved pursuant to paragraph (b) of subsection (2) and subsection (4) of this section.

(1.5) No later than July 1, 1994, each county in the state shall assure access to alternatives to out-of-home placements for families with children at imminent risk of out-of-home placements. Beginning September 1, 2011, a county may also provide access for families to alternative services to prevent continued involvement with the county department child welfare system. Two or more counties may jointly provide or purchase alternative services to families in the respective counties. Such services shall either be provided for under the plan adopted by placement alternative commissions in accordance with paragraph (b) of subsection (2) of this section or purchased by the county if such county does not have a placement alternative commission for the county. If a county purchases alternative services, the county shall ensure that the services purchased meet the goals of placement alternative commission plans, as described in subparagraph (I) of paragraph (b) of subsection (2) of this section.

(2) (a) The county commissioners in each county may appoint a placement alternatives commission consisting, where possible, of a physician or a licensed health professional, an attorney, representatives of a local law enforcement agency, representatives recommended by the court and probation department, representatives from the county department of social services, a local mental health clinic, and the county, district, or municipal public health agency, a representative of a local school district specializing in special education, a representative of a local community centered board, representatives of a local residential child care facility and a private not for profit agency providing nonresidential services for children and families, a representative specializing in occupational training or employment programs, a foster parent, and one or more representatives of the lay community. At least fifty percent of the commission members shall represent the private sector. The county commissioners of two or more counties may jointly establish a district placement alternatives commission. A placement alternatives commission may be consolidated with other local advisory boards pursuant to section 24-1.7-103, C.R.S.

(b) (I) On or before July 1, 1994, the commission, if established, shall annually prepare a plan for the provision of services. The primary goals under the plan shall be to prevent imminent placement of children out of the home and to reunite children who have been placed out of the home with their families. If a county provides services to children who, without intervention, risk continued involvement with the child welfare system, the county shall include in the plan the goals to be achieved by providing said services. The plan shall be prepared using all available sources of information in the community, including public hearings. The plan shall specify the nature of the expenditures to be made and shall identify the services which are intended to prevent or minimize placement out of the home and to what extent. The plan shall contain, whenever practicable, a vocational component to provide assistance to older children concerning a transition into the work force upon completion of school. Upon approval of the plan by the county commissioners, the counties shall submit the plan to the department of human services.

(II) On and after July 1, 1994, the commissions shall prepare multi-year plans for services which contain the same goals as described in subparagraph (I) of this paragraph (b), and the period for the plans shall be determined in state board rules. The multi-year plans may be amended annually for budgetary or programmatic changes that are necessary to enhance service delivery or as otherwise deemed necessary to accomplish the goals of the plan, which reasons shall be set forth in state board rules. Counties shall submit the multi-year plans for approval by the state board.

(c) The commission shall review, on an ongoing basis, the effectiveness of programs within its jurisdiction which are designed to prevent or reduce placement and shall report its findings to the county commissioners annually.

(d) Repealed.

(e) Upon approval by the state board of human services of the plan submitted pursuant to paragraph (b) of this subsection (2), the department of human services shall reimburse county departments, as described in section 26-1-122, C.R.S., for eighty percent of the expenditures made in conformance with the plan.

(3) Repealed.

(4) (a) The departments of human services and education and the judicial department shall jointly develop guidelines for the content and submission of plans as described in paragraph (b) of subsection (2) of this section. Said guidelines shall include but not be limited to the information that is gathered by the commission, the goals to be addressed by the plan, the form of the budget for expenditures that are to be made under the plan, the services that are to be provided which are intended to prevent or minimize placement out of the home and to reunite children with their families and to what extent, and the method by which the plan may be amended during the year to meet the changing local conditions; except that amendments to the plan on and after July 1, 1994, shall be in accordance with subparagraph (II) of paragraph (b) of subsection (2) of this section. On and after July 1, 1993, any amendments to the guidelines shall be developed by the department of human services. Said guidelines shall then be submitted to the state board of human services, which shall promulgate rules for the submission of plans.

(b) In addition to the duties described in paragraph (a) of this subsection (4), the state board of human services is hereby authorized to develop through the adoption of rules categories of programs and services that promote the primary goals of the plan established in accordance with paragraph (b) of subsection (2) of this section. Any plan established on and after July 1, 1994, shall provide for the availability and provision of services or programs within such categories. Any plan established before July 1, 1994, shall be amended on or before that date to provide for the availability and provision of services or programs within such categories. The department of human services shall monitor the implementation of the plans as approved by the state board.

(5) Children currently residing in institutions whose condition would permit them to be discharged to less restrictive settings shall be so transferred at the earliest possible date. Moneys appropriated and available to the department of human services shall be allocated on a priority basis by the department to county departments for the purposes of providing care to children who are discharged from the institution in which they reside if such children then receive care that is less intensive, closer to the residence of the parents or family, or in a less restrictive setting.

(6) It is the intent of the general assembly that no state moneys appropriated for placements out of the home shall be used by county boards of social services for the development of new county-run programs or for the expansion of existing staff or programs, if such development or expansion duplicates services already provided in the community, including, but not limited to, day care programs, independent living programs, home based care, transitional care, alternative school programs, counseling programs, street academies, tutorial programs, and in-home treatment and counseling programs.

(7) (a) Any county is hereby authorized to establish a program under which a multidisciplinary, noncategorical program fund for the county shall be created and moneys from such fund shall be used to provide child welfare services to at-risk children and their families. Except as otherwise provided by federal law, the moneys in the county's fund contributed by state agencies shall be exempt from restrictive, categorical rules otherwise governing the use of such funds, including the "M" notation in the state's annual appropriations act which describes the general and federal fund contributions for federally supported programs.

(b) Such services shall include, but are not limited to, assessment, intervention, treatment, supervision, and shelter when and if appropriate.

(c) (I) The fund for each county shall consist of contributions, which shall be made by any state, county, or local agency, of federal, state, or local funds appropriated to or contributed by such agencies for child welfare services for at-risk children and their families. Appropriated funds shall include, but shall not be limited to, those appropriated to county departments of social services, the state department of human services, the department of public health and environment, the department of education, the department of public safety, the judicial department, and the job training partnership office in the governor's office. Each state agency's contribution to a county's fund shall be contingent upon and equal to contributions from the participating county and any other local agency that participates and seeks money from the fund. Nothing in this subsection (7) shall be construed to allow the allocation of general fund moneys to any other participating county in the same manner that such moneys are allocated to Mesa county in accordance with section 2 of HB 93-1171, as enacted during the first regular session of the fifty-ninth general assembly.

(II) The fund for each county may also consist of contributions from the fund of any other participating county.

(d) The county board of social services for a county shall convene a meeting of the local and state agencies that provide child welfare services to at-risk children and their families, that will participate in the program, and that seek moneys from the county's fund. The meeting shall be for the purpose of developing and adopting a memorandum of understanding between such agencies and the county's board of social services concerning the amount of contributions to the fund described in paragraph (c) of this subsection (7) and the allocation and use of moneys allocated from the fund. The memorandum of understanding shall provide for the designation of a governing entity to oversee the administration of the fund and a fiscal agent, a three-year plan, provisions for evaluating the programmatic and fiscal impact and overall effectiveness of the program, and a process for submitting the results of such evaluation to the general assembly and state officials on an annual basis.

(e) The three-year plan described in paragraph (d) of this subsection (7) shall be reviewed for approval by the state agencies affected by the implementation of such plan. The state agencies shall act on such plan within ninety days after such plan is submitted to the state agencies. It is the intent of the general assembly that the plan described in said paragraph (d) be implemented and that the state agencies cooperate in the development and implementation of such plan. Prior to the implementation of the program, a copy of the approved plan shall be submitted to the joint budget committee of the general assembly. Prior to the expiration of the three-year plan, the county board of social services shall follow the procedures described in paragraph (d) of this subsection (7) for readoption of or revisions to the three-year plan.



§ 19-1-117. Visitation rights of grandparents or great-grandparents

(1) Any grandparent or great-grandparent of a child may, in the manner set forth in this section, seek a court order granting the grandparent or great-grandparent reasonable grandchild or great-grandchild visitation rights when there is or has been a child custody case or a case concerning the allocation of parental responsibilities relating to that child. Because cases arise that do not directly deal with child custody or the allocation of parental responsibilities but nonetheless have an impact on the custody of or parental responsibilities with respect to a child, for the purposes of this section, a "case concerning the allocation of parental responsibilities with respect to a child" includes any of the following, whether or not child custody was or parental responsibilities were specifically an issue:

(a) That the marriage of the child's parents has been declared invalid or has been dissolved by a court or that a court has entered a decree of legal separation with regard to such marriage;

(b) That legal custody of or parental responsibilities with respect to the child have been given or allocated to a party other than the child's parent or that the child has been placed outside of and does not reside in the home of the child's parent, excluding any child who has been placed for adoption or whose adoption has been legally finalized; or

(c) That the child's parent, who is the child of the grandparent or grandchild of the great-grandparent, has died.

(2) A party seeking a grandchild or great-grandchild visitation order shall submit, together with his or her motion for visitation, to the district court for the district in which the child resides an affidavit setting forth facts supporting the requested order and shall give notice, together with a copy of his or her affidavit, to the party who has legal custody of the child or to the party with parental responsibilities as determined by a court pursuant to article 10 of title 14, C.R.S. The party with legal custody or parental responsibilities as determined by a court pursuant to article 10 of title 14, C.R.S., may file opposing affidavits. If neither party requests a hearing, the court shall enter an order granting grandchild or great-grandchild visitation rights to the petitioning grandparent or great-grandparent only upon a finding that the visitation is in the best interests of the child. A hearing shall be held if either party so requests or if it appears to the court that it is in the best interests of the child that a hearing be held. At the hearing, parties submitting affidavits shall be allowed an opportunity to be heard. If, at the conclusion of the hearing, the court finds it is in the best interests of the child to grant grandchild or great-grandchild visitation rights to the petitioning grandparent or great-grandparent, the court shall enter an order granting such rights.

(3) A grandparent or great-grandparent shall not file an affidavit seeking an order granting grandchild or great-grandchild visitation rights more than once every two years absent a showing of good cause. If the court finds there is good cause to file more than one such affidavit, it shall allow such additional affidavit to be filed and shall consider it. The court may order reasonable attorney fees to the prevailing party. The court may not make any order restricting the movement of the child if such restriction is solely for the purpose of allowing the grandparent or great-grandparent the opportunity to exercise his grandchild or great-grandchild visitation rights.

(4) The court may make an order modifying or terminating grandchild or great-grandchild visitation rights whenever such order would serve the best interests of the child.

(5) Any order granting or denying parenting time rights to the parent of a child shall not affect visitation rights granted to a grandparent or great-grandparent pursuant to this section.



§ 19-1-117.5. Disputes concerning grandparent or great-grandparent visitation

(1) Upon a verified motion by a grandparent or great-grandparent who has been granted visitation or upon the court's own motion alleging that the person with legal custody or parental responsibilities of the child as determined by a court pursuant to article 10 of title 14, C.R.S., with whom visitation has been granted is not complying with a grandparent or great-grandparent visitation order or schedule, the court shall determine from the verified motion, and response to the motion, if any, whether there has been or is likely to be a substantial and continuing noncompliance with the grandparent or great-grandparent visitation order or schedule and either:

(a) Deny the motion, if there is an inadequate allegation; or

(b) Set the matter for hearing with notice to the grandparent or great-grandparent and the person with legal custody or parental responsibilities of the child as determined by the court of the time and place of the hearing; or

(c) Require said parties to seek mediation and report back to the court on the results of the mediation within sixty days. Mediation services shall be provided in accordance with section 13-22-305, C.R.S. At the end of the mediation period, the court may approve an agreement reached by the parties or shall set the matter for hearing.

(2) After the hearing, if a court finds that the person with legal custody or parental responsibilities of the child as determined by the court has not complied with the visitation order or schedule and has violated the court order, the court, in the best interests of the child, may issue orders which may include but need not be limited to:

(a) Imposing additional terms and conditions which are consistent with the court's previous order;

(b) Modifying the previous order to meet the best interests of the child;

(c) Requiring the violator to post bond or security to insure future compliance;

(d) Requiring that makeup visitation be provided for the aggrieved grandparent or great-grandparent and child under the following conditions:

(I) That such visitation is of the same type and duration of visitation as that which was denied, including but not limited to visitation during weekends, on holidays, and on weekdays and during the summer;

(II) That such visitation is made up within one year after the noncompliance occurs;

(III) That such visitation is in the manner chosen by the aggrieved grandparent or great-grandparent if it is in the best interests of the child;

(e) Finding the person who did not comply with the visitation schedule in contempt of court and imposing a fine or jail sentence;

(f) Awarding to the aggrieved party, where appropriate, actual expenses, including attorney fees, court costs, and expenses incurred by a grandparent or great-grandparent because of the other person's failure to provide or exercise court-ordered visitation. Nothing in this section shall preclude a party's right to a separate and independent legal action in tort.



§ 19-1-117.7. Requests for placement - legal custody by grandparents

Whenever a grandparent seeks the placement of his or her grandchild in the grandparent's home or seeks the legal custody of his or her grandchild pursuant to the provisions of this title, the court entering such order shall consider any credible evidence of the grandparent's past conduct of child abuse or neglect. Such evidence may include, but shall not be limited to, medical records, school records, police reports, information contained in records and reports of child abuse or neglect, and court records received by the court pursuant to section 19-1-307 (2)(f).



§ 19-1-123. Expedited procedures for permanent placement - children under the age of six years - designated counties

(1) (a) The expedited procedures for the permanent placement of children under the age of six years required by article 3 of this title shall be implemented on a county-by-county basis beginning July 1, 1994. The department of human services, in consultation with the judicial department and the governing boards of each county department of social services, shall have the responsibility for establishing an implementation schedule which provides for statewide implementation of such expedited procedures by June 30, 2004. A designated county shall be required to implement the expedited procedures on and after the implementation date applicable to the county as specified in the implementation schedule for each new case filed in the county involving a child who is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2).

(b) (Deleted by amendment, L. 2000, p. 73, § 1, effective March 10, 2000.)

(2) (a) The implementation of expedited procedures in additional counties shall be subject to specific appropriation by the general assembly or by determination by a county that no additional resources are needed.

(b) (Deleted by amendment, L. 2004, p. 193, § 6, effective August 4, 2004.)



§ 19-1-124. Providers of children's services using federal or state moneys - use of state accounting standards

In order to ensure financial accountability, on and after July 1, 1997, all service providers receiving federal or state moneys through the state for the provision of services to children, youth, and families pursuant to this title shall use the accounting standards of the governmental accounting standards board.



§ 19-1-125. Family stabilization services

(1) It is the intent of the general assembly to assist in the provision of appropriate and necessary short-term services to help stabilize families that are at risk of having their children placed in out-of-home placement when those families voluntarily request such services. It is further the intent of the general assembly that county departments provide for family stabilization services through contracts with private or nonprofit organizations or entities whenever possible.

(2) Repealed.

(3) County departments shall use any moneys allocated pursuant to this section to provide for family stabilization services, defined by rule of the state board of human services, that may include but not be limited to:

(a) Less than twenty-four-hour respite care for parents and children;

(b) In-home services that may include kinship care and counseling; or

(c) Services that assist the family to reintegrate following a separation or out-of-home placement.



§ 19-1-126. Compliance with the federal "Indian Child Welfare Act"

(1) Commencing thirty days after May 30, 2002, in each case filed pursuant to this title to which the terms of the federal "Indian Child Welfare Act", 25 U.S.C. sec. 1901, et seq., apply, including but not limited to certain juvenile delinquency proceedings, dependency or neglect proceedings, termination of parental rights proceedings, and pre-adoptive and adoption proceedings, the petitioning or filing party shall:

(a) Make continuing inquiries to determine whether the child who is the subject of the proceeding is an Indian child and, if so, shall determine the identity of the Indian child's tribe;

(b) If the petitioning or filing party knows or has reason to believe that the child who is the subject of the proceeding is an Indian child, send notice by registered mail, return receipt requested, to the parent or Indian custodian of such child, to the tribal agent of the Indian child's tribe as designated in title 25 of the code of federal regulations, part 23, or, if such agent has not been designated, to the highest-elected or highest-appointed official of the Indian child's tribe, to the highest-elected or highest-appointed tribal judge of the Indian child's tribe, and to the social service department of the Indian child's tribe; and

(c) Disclose in the complaint, petition, or other commencing pleading filed with the court that the child who is the subject of the proceeding is an Indian child and the identity of the Indian child's tribe or what efforts the petitioning or filing party has made in determining whether the child is an Indian child. If the child who is the subject of the proceeding is determined to be an Indian child, the petitioning or filing party shall further identify what reasonable efforts have been made to send notice to the persons identified in paragraph (b) of this subsection (1). The postal receipts indicating that notice was properly sent by such petitioning or filing party to the parent or Indian custodian of the Indian child and to the Indian child's tribe shall be attached to the complaint, petition, or other commencing pleading filed with the court; except that, if notification has not been perfected at the time the initial complaint, petition, or other commencing pleading is filed with the court or if the postal receipts have not been received back from the post office, the petitioning or filing party shall identify such circumstances to the court and shall thereafter file the postal receipts with the court within ten days after the filing of the complaint, petition, or other commencing pleading.

(2) In any of the cases identified in subsection (1) of this section in which the initial complaint, petition, or other commencing pleading does not disclose whether the child who is the subject of the proceeding is an Indian child, the court shall inquire of the parties at the first hearing whether the child is an Indian child and, if so, whether the parties have complied with the procedural requirements set forth in the federal "Indian Child Welfare Act", 25 U.S.C. sec. 1901, et seq.

(3) The state department of human services and the county departments of social services are encouraged to work cooperatively in the sharing of information that any of such agencies obtains or receives concerning any federally recognized tribal entities existing outside the state of Colorado, including but not limited to information about the appropriate person from any such tribal entity to contact with the notice prescribed by this section.

(4) (a) In any of the cases identified in subsection (1) of this section involving an Indian child, in determining whether to transfer such a case to a tribal court, the court is encouraged to consider the following guidelines:

(I) The court may find that good cause exists to deny a transfer of the proceeding to the tribal court if the Indian child's tribe does not have a tribal court; or

(II) The court may find that good cause exists to deny a transfer of the proceeding to the tribal court if:

(A) Either of the Indian child's parents objects to such a transfer; or

(B) The proceeding was at an advanced stage when the petition to transfer the proceeding to the tribal court was received from the Indian child's tribe and the petitioning party did not file the petition to transfer to the tribal court promptly after receiving the notice of hearing.

(b) The burden of proof under this subsection (4) shall be on the party opposing a transfer of the case.



§ 19-1-127. Responsibility for placement and care

(1) "Responsibility for placement and care", for purposes of compliance with federal requirements pursuant to the federal "Social Security Act", 42 U.S.C. sec. 672 (2), means the specified entity is considered to have the responsibility for placement and care of a child if:

(a) A county department of social services has entered into a voluntary placement agreement with the parent or guardian of the child;

(b) A court, as a result of a petition for review of need of placement, has determined that a county department of social services shall have continuing placement and care responsibility of the child who entered care pursuant to a voluntary placement;

(c) A court has awarded legal custody of the child to a county department of social services, or has committed the child to the custody of the state department of human services; or

(d) An agency, such as a tribal agency, with which the state department of human services has a contract pursuant to the federal "Social Security Act", has placement and care responsibility of the child pursuant to a voluntary placement agreement or a court order awarding custody of the child to the agency.



§ 19-1-128. Foster care sibling visits - rules

(1) If a child in foster care and his or her sibling mutually request an opportunity to visit each other, the county department that has legal custody of the child shall arrange the visit within a reasonable amount of time and document the visit.

(2) If a child in foster care and his or her sibling mutually request an opportunity to visit each other on a regular basis, the county department that has legal custody of the child shall arrange the visits and ensure that the visits occur with sufficient frequency and duration to promote continuity in the siblings' relationship.

(3) If, in arranging sibling visits pursuant to this section, a county department determines that a requested visit between the siblings would not be in the best interests of one or both of the siblings, the county department shall deny the request and document its reasons for making the determination. In determining whether a requested visit would be in the best interests of one or both of the siblings, the county department shall ascertain whether there is pending in any jurisdiction a criminal action in which either of the siblings is either a victim or a witness. If such a criminal action is pending, the county department, before arranging any visit between the siblings, shall consult with the district attorney for the jurisdiction in which the criminal action is pending to determine whether the requested visit may have a detrimental effect upon the prosecution of the pending criminal action.

(4) Nothing in this section shall be construed to require or permit a county department to arrange a sibling visit if such visit would violate an existing protection order in any case pending in this state or any other state.

(5) As used in this section, "sibling" means:

(a) A sibling from birth who is descended from one or two mutual parents; or

(b) A stepbrother or former stepbrother or a stepsister or former stepsister.

(6) The state board of human services, created in section 26-1-107, C.R.S., may promulgate rules for the implementation of this section.






Part 2 - Court-Appointed Special Advocate Program

§ 19-1-201. Legislative intent

(1) (a) The general assembly hereby finds and declares that quality representation for children requires legal expertise and thorough case monitoring.

(b) The work of community volunteers has been proven to be effective in addressing the needs of children. Partnerships between guardians ad litem and community volunteers can enhance the quality of representation for children.

(c) The general assembly further finds and declares that the state should promote volunteerism and the exercise of responsible citizenship to enable members of local communities to become advocates for children.

(2) Therefore, the general assembly hereby authorizes the creation of volunteer court-appointed special advocate (CASA) programs in order to enhance the quality of representation of children.



§ 19-1-202. Creation of CASA programs

(1) CASA programs may be established in each judicial district or any two or more judicial districts and shall operate pursuant to a memorandum of understanding between the chief judge of the judicial district and the CASA program. The memorandum of understanding must identify the roles and responsibilities of any CASA volunteer appointed in the judicial district or districts and must indicate whether any CASA volunteer may be made a party to the action. The memorandum of understanding may be amended or modified at any time to add or delete roles and responsibilities pursuant to this part 2.

(2) A CASA program established pursuant to the provisions of this part 2 must:

(a) Be a community organization that screens, trains, and supervises CASA volunteers to advocate for the best interests of children in actions brought pursuant to this title and titles 14 and 15, C.R.S., or for a child in a truancy proceeding pursuant to the "School Attendance Law of 1963", part 1 of article 33 of title 22, C.R.S.;

(b) Be a member in good standing of the Colorado CASA association and the national CASA association and adhere to the guidelines established by those associations;

(c) Appoint a program director who shall have the responsibilities set forth in section 19-1-203;

(d) Have adequate supervisory and support staff who shall be easily accessible, hold regular case conferences with CASA volunteers to review case progress, and conduct annual performance reviews for all CASA volunteers;

(e) Provide staff and CASA volunteers with written program policies, practices, and procedures;

(f) Provide the training required pursuant to section 19-1-204; and

(g) Attempt to maintain a CASA volunteer-to-supervisor ratio of thirty-to-one.



§ 19-1-203. Program director

(1) The program director shall be responsible for the administration of the CASA program, including recruitment, selection, training, and supervision and evaluation of staff and CASA volunteers.

(2) The program director shall serve as a professional liaison between the court and community agencies serving children.



§ 19-1-204. Training requirements

(1) All CASA volunteers shall participate fully in preservice training, including instruction on recognizing child abuse and neglect, cultural awareness, child development, education standards, the juvenile court process, permanency planning, volunteer roles and responsibilities, advocacy, information gathering, and documentation. CASA volunteers shall be required to participate in observation of court proceedings prior to appointment.

(2) All CASA volunteers shall receive a training manual that shall include guidelines for their service and duties.

(3) Each CASA program shall provide a minimum of ten hours of in-service training per year to CASA volunteers.



§ 19-1-205. Selection of CASA volunteers

(1) Each CASA program shall adopt regulations consistent with subsection (2) of this section and with the Colorado CASA association and national CASA association guidelines governing qualifications and selection of CASA volunteers. Each CASA program's regulations shall include provisions that qualified adults shall not be discriminated against based on gender, socioeconomic, religious, racial, ethnic, or age factors.

(2) The minimum qualifications for any prospective CASA volunteer are that he or she shall:

(a) Be at least twenty-one years of age or older and have demonstrated an interest in children and their welfare;

(b) Be willing to commit to the court for a minimum of one year of service to a child;

(c) Complete an application, including providing background information required pursuant to subsection (3) of this section;

(d) Participate in a screening interview;

(e) Participate in the training required pursuant to section 19-1-204; and

(f) Meet other qualifications as determined by the CASA program director and the chief judge of the judicial district.

(3) A prospective CASA volunteer's application shall include:

(a) A copy of any criminal history record and motor vehicle record;

(a.5) Written authorization for the CASA program to obtain information contained in any records or reports of child abuse or neglect concerning the prospective CASA volunteer;

(b) At least three references who can address his or her character, judgment, and suitability for the position; and

(c) Records from any other jurisdictions in which he or she resided during the one-year time period prior to the date of the application if the prospective CASA volunteer has resided in the state of Colorado for less than twelve months.



§ 19-1-206. Appointment of CASA volunteers

(1) (a) A judge or magistrate may appoint a CASA volunteer in any action brought pursuant to this title and titles 14 and 15, C.R.S., when, in the opinion of the judge or magistrate, a child who may be affected by such action requires services that a CASA volunteer can provide. At the discretion of the judge or magistrate, a CASA volunteer may be a party to the action if so provided for in the memorandum of understanding.

(b) A judge or magistrate may appoint a CASA volunteer in any action brought in a proceeding pursuant to the "School Attendance Law of 1963", part 1 of article 33 of title 22, C.R.S., provided that at least one parent or legal guardian of the child involved is provided with notice of the appointment of a CASA volunteer.

(2) A CASA volunteer shall be appointed at the earliest stages of an action pursuant to a court order that gives him or her the authority to review all relevant documents and interview all parties involved in the case, including parents, other parties in interest, and any other persons having significant information relating to the child.

(3) The CASA volunteer's appointment concludes:

(a) When the court's jurisdiction over the child terminates; or

(b) Upon discharge by the court on its own motion or at the request of the program director of the CASA program to which the CASA volunteer is assigned.



§ 19-1-207. Restrictions

(1) A CASA volunteer shall not:

(a) Accept any compensation for the duties and responsibilities of his or her appointment;

(b) Have any association that creates a conflict of interest with his or her duties;

(c) Be related to any party or attorney involved in a case;

(d) Be employed in a position that could result in a conflict of interest or give rise to the appearance of a conflict;

(e) Use the CASA volunteer position to seek or accept gifts or special privileges.



§ 19-1-208. Duties of CASA volunteer

(1) Independent case investigation. Upon appointment in an action, a CASA volunteer may have the duty to:

(a) Conduct an independent investigation regarding the best interests of the child that will provide factual information to the court regarding the child and the child's family. The investigation shall include interviews with and observations of the child, interviews with other appropriate individuals, and the review of relevant records and reports.

(b) Determine if an appropriate treatment plan, as described in section 19-1-103 (10), has been created for the child, whether appropriate services are being provided to the child and family, and whether the treatment plan is progressing in a timely manner;

(c) Determine if additional services are necessary to ensure educational success for a child in a proceeding pursuant to the "School Attendance Law of 1963", part 1 of article 33 of title 22, C.R.S.

(2) Recommendations. Unless otherwise ordered by the court, the CASA volunteer, with the support and supervision of the CASA program staff, shall make recommendations consistent with the best interests of the child regarding placement, visitation, and appropriate services for the child and family and shall prepare a written report to be distributed to the parties of the action.

(3) Reports. The CASA volunteer shall assure that the child's best interests are being advocated at every stage of the case and prepare written reports to be distributed to the parties of the action.

(4) Case monitoring. The CASA volunteer shall monitor the case to which he or she has been appointed to assure that the child's essential needs are being met and that the terms of the court's orders have been fulfilled in an appropriate and timely manner.

(5) Witness. The CASA volunteer may be called as a witness in an action by any party or the court and may request of the court the opportunity to appear as a witness.



§ 19-1-209. Role and responsibilities of guardians ad litem - other parties

(1) (a) Any guardian ad litem, and all state and local agencies, departments, authorities, and institutions shall cooperate and share information with any CASA volunteer appointed to serve on a case and with each local CASA program to facilitate the implementation of its program.

(b) The CASA program will help facilitate the cooperation and sharing of information among CASA volunteers, the attorneys, the county department of social services, and other community agencies.

(2) In any case in which the court has appointed both a CASA volunteer and a guardian ad litem, the CASA volunteer and the guardian ad litem shall cooperate to represent the best interests of the child.

(3) The CASA volunteer shall be notified of hearings, staffings, meetings, and any other proceedings concerning the case to which he or she has been appointed.



§ 19-1-210. Access to information

Upon appointment of a CASA volunteer, the court shall issue an order authorizing access to such records and other information relating to the child, parent, legal guardian, or other parties in interest as the court deems necessary.



§ 19-1-211. Confidentiality

A CASA volunteer shall not disclose the contents of any document, record, or other information relating to a case to which the CASA volunteer has access in the course of an investigation. All such information shall be considered confidential and shall not be disclosed to persons other than the court and parties to the action.



§ 19-1-212. Liability

CASA program directors and volunteers participating in a CASA program shall have the same civil immunity and liability as described in sections 13-21-115.5 and 13-21-115.7, C.R.S.






Part 3 - Records and Information

§ 19-1-301. Short title

This part 3 shall be known and may be cited as the "Children's Code Records and Information Act".



§ 19-1-302. Legislative declaration

(1) (a) The general assembly declares that information obtained by public agencies in the course of performing their duties and functions under this title is considered public information under the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S. The general assembly, however, recognizes that certain information obtained in the course of the implementation of this title is highly sensitive and has an impact on the privacy of children and members of their families. The disclosure of sensitive information carries the risk of stigmatizing children; however, absolute confidentiality of such information may result in duplicated services in some cases, fragmented services in others, and the delivery of ineffective and costly programs and, in some situations, may put other members of the public at risk of harm. In addition, disclosure may result in serving the best interests of the child and may be in the public interest.

(b) Furthermore, the general assembly specifically finds that schools, school districts, and criminal justice agencies attempting to protect children and the public are often frustrated by their lack of ability to exchange information concerning disruptive children who may have experienced disciplinary actions at school or whose actions outside of a school setting may have resulted in contact with local law enforcement. The general assembly finds that schools, school districts, and criminal justice agencies are often better able to assist such disruptive children and to preserve school safety when they are equipped with knowledge concerning a child's history and experiences. The general assembly, however, recognizes that any such sharing of information among and between schools, school districts, and agencies to promote school safety or otherwise to assist disruptive children mandates an awareness of the responsibility on the part of those schools, school districts, and agencies receiving or providing the information that it be used only for its intended and limited purpose as authorized by law and that the confidential nature of the information be preserved. The general assembly finds, therefore, that it is desirable to authorize and encourage open communication among appropriate agencies, including criminal justice agencies, assessment centers for children, school districts, and schools, in order to assist disruptive children and to maintain safe schools.

(c) The general assembly further finds that partners in multi-agency assessment centers for children are often frustrated by their lack of ability to exchange information with each other when attempting to serve children and the public. The general assembly finds that assessment centers for children are better able to assist children when they are equipped with knowledge concerning a child's history and experiences. The general assembly, however, recognizes that any such sharing of information among agencies who are part of a multi-agency assessment center for children mandates an awareness of the responsibility on the part of the agencies receiving or providing the information that it be used only for its intended and limited purpose as authorized by law and that the confidential nature of the information be preserved.

(d) The general assembly recognizes the importance of children receiving support from all responsible parties and further finds that the state child support enforcement agency and the delegate child support enforcement units have a need to exchange information with other state, federal, and local agencies in order to effectively locate responsible parties; establish paternity and child support, including child support debt pursuant to section 14-14-104, C.R.S.; enforce support orders; disburse collected child support payments; and facilitate the efficient and effective delivery of services under articles 13 and 13.5 of title 26, C.R.S. Therefore, the general assembly recognizes that the state child support enforcement agency and the delegate child support enforcement units need access to the records and databases of the judicial department, the contents of which are otherwise protected under the provisions of this part 3. The general assembly, however, recognizes that any such information sharing mandates an awareness of responsibility on the part of the state child support enforcement agency and the delegate child support enforcement units receiving information that it be used only for its intended purposes as authorized by law and in accordance with the provisions of section 26-13-102.7, C.R.S., and that the confidential nature of the information be preserved.

(e) The general assembly recognizes the need to make recommendations to the court concerning the many aspects of a child's legal status, including but not limited to existing court orders on placement of the child, legal custody of the child, and orders of protection. Because the population of this state is transitory, and jurisdictional lines for the purpose of court actions are arbitrary, communication of certain information available electronically on a statewide basis may assist state and county agencies, attorneys representing state or county agencies, and attorneys appointed by the court in making recommendations to the court. The general assembly recognizes that any such sharing of information among agencies, attorneys representing agencies, and attorneys appointed by the court mandates an awareness of the responsibility on the part of these agencies, attorneys representing agencies, and attorneys appointed by the court in receiving and providing the information that it be used only for its intended and limited purpose as authorized by law and that the confidential nature of the information be preserved.

(f) (I) The general assembly further recognizes the need for the command authority of military installations under the United States secretary of defense to receive notice and information regarding any report that is assigned for an assessment by the state department of human services or a county department of known or suspected instances of child abuse or neglect in which the person having care of the child in question is a member of the armed forces or a spouse, or a significant other or family member residing in the home of the member of the armed forces. The general assembly recognizes the need for the state department of human services and county departments to collect information concerning the military affiliation of the individual having custody or control of a child who is the subject of an investigation of child abuse or neglect.

(II) To further the fulfillment of these needs, the state department of human services and county departments should be able to enter into memorandums of understanding with the command authority of military installations. The memorandums of understanding may establish protocols for the sharing of information related to assessments of known or suspected instances of child abuse or neglect and for collaboration on the oversight of child abuse or neglect investigations involving a member of the armed forces or a spouse, or a significant other or family member residing in the home of the member of the armed forces.

(III) The general assembly, however, recognizes that any sharing of such information is critical for an awareness of the responsibility of the involved agencies and military installations that receive or provide the information that it be used only for its intended and limited purpose as authorized by law and that the confidential nature of the information must be preserved.

(IV) The general assembly finds, therefore, that it is desirable to authorize and encourage open communication between the state department of human services, county departments, and command authority of military installations to better serve children and families of Colorado.

(2) Therefore, in an effort to balance the best interests of children and the privacy interests of children and their families with the need to share information among service agencies and schools and the need to protect the safety of schools and the public at large, the general assembly enacts the provisions of this part 3.



§ 19-1-303. General provisions - delinquency and dependency and neglect cases - exchange of information - civil penalty - rules - definitions

(1) (a) The judicial department or any agency that performs duties and functions under this title with respect to juvenile delinquency or dependency and neglect cases or any other provisions of this title may exchange information, to the extent necessary, for the acquisition, provision, oversight, or referral of services and support with the judicial department or any other agency or individual, including an attorney representing state or county agencies and an attorney appointed by the court, that performs duties and functions under this title with respect to such cases. In order to receive such information, the judicial department, attorney, or agency shall have a need to know for purposes of investigations and case management in the provision of services or the administration of their respective programs. The judicial department or the agencies shall exchange information in accordance with paragraph (b) of this subsection (1).

(b) The judicial department, an agency, an attorney representing an agency, or an attorney appointed by the court described in paragraph (a) of this subsection (1) shall exchange information with the judicial department or similar agencies or individuals who have a need to know to the extent necessary for the acquisition, provision, oversight, and referral of services and support and if provided in the course of an investigation or for case management purposes. The provision of information by the judicial department shall include electronic read-only access to the name index and register of actions for agencies or attorneys appointed by the court to those case types necessary to carry out their statutory purpose and the duties of their court appointment as provided in this part 3. The state court administrator of the judicial department and the executive directors of the affected agencies shall ensure that there is a process for electronically exchanging information pursuant to this section. Agencies, attorneys, and individuals shall maintain the confidentiality of the information obtained.

(c) Nothing in this section shall require the exchange of information that is subject to the attorney-client privilege under section 13-90-107 (1)(b), C.R.S.

(2) (a) School personnel may obtain from the judicial department or agencies described in paragraph (a) of subsection (1) of this section any information required to perform their legal duties and responsibilities. Said personnel shall maintain the confidentiality of the information obtained.

(b) Notwithstanding any other provision of law to the contrary, any criminal justice agency or assessment center for children in the state may share any information or records concerning a specific child who is or will be enrolled as a student at a school with that school's principal or with the principal's designee and, if the student is or will be enrolled at a public school, with the superintendent of the school district in which the student is or will be enrolled or the superintendent's designee as follows:

(I) Any information or records, except mental health or medical records, relating to incidents that, in the discretion of the agency or center, rise to the level of a public safety concern including, but not limited to, any information or records of threats made by the child, any arrest or charging information, any information regarding municipal ordinance violations, and any arrest or charging information relating to acts that, if committed by an adult, would constitute misdemeanors or felonies; or

(II) Any records, except mental health or medical records, of incidents that such agency or center may have concerning the child that, in the discretion of the agency or center, do not rise to the level of a public safety concern but that relate to the adjudication or conviction of a child for a municipal ordinance violation or that relate to the charging, adjudication, deferred prosecution, deferred judgment, or diversion of a child for an act that, if committed by an adult, would have constituted a misdemeanor or a felony.

(c) Notwithstanding any other provision of law to the contrary, a criminal justice agency investigating a criminal matter or a matter under the "School Attendance Law of 1963", part 1 of article 33 of title 22, C.R.S., concerning a child may seek disciplinary and truancy information from the principal of a school, or the principal's designee, at which the child is or will be enrolled as a student and, if the student is enrolled in a public school, from the superintendent of the school district in which the student is enrolled, or such superintendent's designee. Upon written certification by the criminal justice agency that the information will not be disclosed to any other party, except as specifically authorized or required by law, without the prior written consent of the child's parent, either the principal of the school in which the child is enrolled, or such principal's designee, or, if the student is enrolled in a public school, the superintendent of the school district in which the student is enrolled, or such superintendent's designee, shall provide the child's attendance and disciplinary records to the requesting criminal justice agency. The criminal justice agency receiving such information shall use it only for the performance of its legal duties and responsibilities and shall maintain the confidentiality of the information received.

(d) School and school district personnel receiving information pursuant to this subsection (2) shall use it only in the performance of their legal duties and responsibilities and shall otherwise maintain the confidentiality of the information received. Any information received by a school or a school district pursuant to this subsection (2) that is shared with another school or a school district to which a student may be transferring shall only be shared in compliance with the requirements of federal law.

(2.5) (a) Notwithstanding any other provision of law to the contrary and in addition to the provisions of subsections (1) and (2) of this section, assessment centers for children and the agencies, other than schools and school districts, participating in the local assessment centers for children are authorized to provide and share information, except for mental health or medical records and information, with each other, without the necessity of signed releases, concerning children who have been taken into temporary custody by law enforcement or who have been referred to the assessment center for children for case management purposes. Agencies shall have annually updated signed agreements with assessment centers for children to be considered a participating agency.

(b) For purposes of sharing information pursuant to this subsection (2.5) only, "mental health or medical records and information" does not include the standardized behavioral or mental health disorder screening. An assessment center that conducts a standardized behavioral or mental health disorder screening on a child who has been taken into temporary custody by law enforcement or has been referred to the assessment center for children for case management purposes may share the results of such screening, without the necessity of a signed release, with the agencies, other than schools and school districts, participating in the assessment center for children. To receive the results of the standardized behavioral or mental health disorder screening, a participating agency must have a need to know for purposes of investigations and case management in the administration of its respective programs. Any participating agency receiving such information shall use it only for the performance of its legal duties and responsibilities and shall maintain the confidentiality of the information received, except as may be required pursuant to rule 16 of the Colorado rules of criminal procedure.

(2.6) (a) The state department of human services and county departments:

(I) Shall collect information concerning the military affiliation of any person who has custody or control of a child who is the subject of an investigation of child abuse or neglect;

(II) Shall provide notice and information to the command authority of military installations under the United States secretary of defense regarding any report received of known or suspected instances of child abuse or neglect that is assigned for an assessment and in which the person having custody or control of the child is a member of the armed forces or a spouse, or a significant other or family member residing in the home of the member of the armed forces assigned to that military installation; and

(III) May enter into memorandums of understanding with the command authority of military installations establishing protocols for the sharing of information and for collaboration on the oversight of investigations involving a member of the armed forces or a spouse, or a significant other or family member residing in the home of the member of the armed forces. The military installation receiving information shall ensure it is used only for its intended and limited purpose as authorized by law and that the confidential nature of the information is preserved.

(b) The state board of human services may promulgate any rules necessary for the implementation of this subsection (2.6).

(2.7) (a) Upon the receipt of written notice sent by a foster parent, employees of the department of human services and of county departments, or other individuals with a need to know, shall be prohibited from releasing personally identifiable information about a foster parent, other than the foster parent's first name, to any adult member of the foster child's family, unless the foster parent subsequently provides his or her express written consent for the release of the information. The consent may consist of a hand-written note by the foster parent specifying the foster child's name, the consent for release of information to the foster child's family, the foster parent's signature, and the date. The consent shall be given individually for each foster child, unless the foster children are members of a sibling group.

(b) The civil penalty described in subsection (4.7) of this section shall not apply to any foster child or siblings of the foster child.

(3) and (4) (Deleted by amendment, L. 2000, p. 315, § 2, effective April 7, 2000.)

(4.3) School and school district personnel, employees of the state judicial department, employees of state agencies, employees of criminal justice agencies, and employees of assessment centers for children who share information concerning a child pursuant to this part 3 shall be immune from civil and criminal liability if such personnel or employee acted in good faith compliance with the provisions of this part 3.

(4.4) The judicial department, with respect to dependency or neglect cases or any other provisions under this title, shall exchange information, to the extent necessary, with the state child support enforcement agency and the delegate child support enforcement units for the purposes of effectively locating responsible parties, establishing paternity and child support, including child support debt pursuant to section 14-14-104, C.R.S., enforcing support orders, disbursing collected child support payments, and facilitating the efficient and effective delivery of services under articles 13 and 13.5 of title 26, C.R.S.

(4.7) Any person who knowingly violates the confidentiality provisions of this section shall be subject to a civil penalty of up to one thousand dollars.

(5) The provisions of this section are in addition to and not in lieu of other statutory provisions of law pertaining to the release of information. Access to or exchange of information not otherwise addressed by this section is governed as otherwise provided by law.

(6) For purposes of this section:

(a) "Assessment center for children" is defined in section 19-1-103 (10.5).

(a.1) "Case management purposes" is defined in section 19-1-103 (16.5).

(a.3) "Criminal justice agency" is defined in section 19-1-103 (34.6).

(b) "Need to know" is defined in section 19-1-103 (77.5).

(c) "School" is defined in section 19-1-103 (94.3).

(7) This section shall be interpreted to promote the best interests of the child and, where possible, the child's family.

(8) to (10) (Deleted by amendment, L. 2008, p. 1242, § 4, effective August 5, 2008.)



§ 19-1-304. Juvenile delinquency records - division of youth services critical incident information - definitions

(1) (a) Court records - open. Except as provided in subsection (1)(b.5) of this section, court records in juvenile delinquency proceedings or proceedings concerning a juvenile charged with the violation of any municipal ordinance except a traffic ordinance are open to inspection to the following persons without court order:

(I) The juvenile named in said record;

(II) The juvenile's parent, guardian, or legal custodian;

(II) The juvenile's parent, guardian, legal custodian, or attorney;

(III) Any attorney of record;

(IV) The juvenile's guardian ad litem;

(V) The juvenile probation department and the adult probation department for purposes of a presentence investigation and the preparation of a presentence report as described in section 16-11-102 (1)(a), C.R.S.;

(VI) Any agency to which legal custody of the juvenile has been transferred;

(VII) Any law enforcement agency or police department in the state of Colorado;

(VII.5) The Colorado bureau of investigation for purposes of conducting a criminal background investigation relating to authorization of a firearm purchase;

(VIII) A court which has jurisdiction over a juvenile or domestic action in which the juvenile is named;

(IX) Any attorney of record in a juvenile or domestic action in which the juvenile is named;

(X) The state department of human services;

(XI) Any person conducting an evaluation pursuant to section 14-10-127, C.R.S.;

(XII) All members of a child protection team, if one exists pursuant to section 19-3-308 (6)(a);

(XIII) Any person or agency for research purposes, if all of the following conditions are met:

(A) The person or agency conducting the research is employed by the state of Colorado or is under contract with the state of Colorado and is authorized by the department of human services to conduct the research; except that the department of public safety is not required to obtain prior authorization from the department of human services for purposes of this subsection (1)(a)(XIII);

(B) The person or agency conducting the research ensures that all documents containing identifying information are maintained in secure locations and access to such documents by unauthorized persons is prohibited; that no identifying information is included in documents generated from the research conducted; and that all identifying information is deleted from documents used in the research when the research is completed; and

(C) Any data released must only be in aggregate form;

(XIV) The victim and the complaining party, if different, identified in the court file;

(XV) The department of corrections for aid in determinations of recommended treatment, visitation approval, and supervised conditions;

(XVI) The principal, or the principal's designee, of a school in which the juvenile is or will be enrolled as a student and, if the student is or will be enrolled in a public school, to the superintendent of the school district in which the student is or will be enrolled, or such superintendent's designee;

(XVII) The department of education when acting pursuant to section 22-2-119, C.R.S., or pursuant to the "Colorado Educator Licensing Act of 1991", article 60.5 of title 22, C.R.S.

(b) Court records - limited. With consent of the court, records of court proceedings in delinquency cases may be inspected by any other person having a legitimate interest in the proceedings.

(b.5) Arrest and criminal records - certain juveniles - public access - information limited. The public has access to arrest and criminal records information, as defined in section 24-72-302 (1), C.R.S., and including a person's physical description, that:

(b.5) Arrest and criminal records - certain juveniles - public access - information limited. The public has access to information reporting the arrest or other formal filing of charges against a juvenile; the identity of the criminal justice agency taking such official action relative to an accused juvenile; the date and place that such official action was taken relative to an accused juvenile; the nature of the charges brought or the offenses alleged; and one or more dispositions relating to the charges brought against an accused juvenile, when this information:

(I) Is in the custody of the investigating law enforcement agency, the agency responsible for filing a petition against the juvenile, and the court; and

(II) Concerns a juvenile who:

(A) Is adjudicated a juvenile delinquent or is subject to a revocation of probation for committing the crime of possession of a handgun by a juvenile or for committing an act that would constitute a class 1, 2, 3, or 4 felony or would constitute any crime that involves the use or possession of a weapon if such act were committed by an adult; or

(B) Is charged with the commission of any act described in sub-subparagraph (A) of this subparagraph (II).

(b.7) The information which shall be open to the public pursuant to paragraph (b.5) regarding a juvenile who is charged with the commission of a delinquent act shall not include records of investigation as such records are described in section 24-72-305 (5), C.R.S. In addition, any psychological profile of any such juvenile, any intelligence test results for any such juvenile, or any information regarding whether such juvenile has been sexually abused shall not be open to the public unless released by an order of the court.

(b.7) The information that is open to the public pursuant to subsection (1)(b.5) of this section regarding a juvenile who is charged with the commission of a delinquent act shall not include records of investigation as such records are described in section 24-72-305 (5). In addition, any psychological profile of any such juvenile, any intelligence test results for any such juvenile, or any information regarding whether such juvenile has been sexually abused is not open to the public unless released by an order of the court. The information that is open to the public pursuant to subsection (1)(b.5) of this section regarding a juvenile who is charged with a delinquent act shall not include the juvenile's name, birth date, or photograph.

(b.8) The court shall report the final disposition concerning a juvenile who has been adjudicated a juvenile delinquent to the Colorado bureau of investigation in a form that is electronically consistent with applicable law. The report shall be made within seventy-two hours after the final disposition; except that the time period shall not include Saturdays, Sundays, or legal holidays. The report shall include the information provided to the court in accordance with paragraph (b.7) of this subsection (1), the disposition of each charge, and the court case number, and the Colorado bureau of investigation shall reflect any change of status but shall not delete or eliminate information concerning the original charge.

(b.8) The court shall report the final disposition concerning a juvenile who has been adjudicated a juvenile delinquent to the Colorado bureau of investigation in a form that is electronically consistent with applicable law. The report must be made within seventy-two hours after the final disposition; except that the time period shall not include Saturdays, Sundays, or legal holidays. The report must include the disposition of each charge and the court case number, and the Colorado bureau of investigation shall reflect any change of status but shall not delete or eliminate information concerning the original charge. Colorado bureau of investigation records regarding juvenile offenses are not open to the public.

(c) Probation records - limited access. Except as otherwise authorized by section 19-1-303, a juvenile probation officer's records, whether or not part of the court file, are not open to inspection except as provided in subsection (1)(c)(I) to (1)(c)(XI) of this section:

(I) To persons who have the consent of the court;

(II) To law enforcement officers, as defined in section 19-1-103 (72), and to fire investigators, as defined in section 19-1-103 (51). The inspection shall be limited to the following information:

(A) Basic identification information as defined in section 24-72-302 (2), C.R.S.;

(B) Details of the offense and delinquent acts charged;

(C) Restitution information;

(D) Juvenile record;

(E) Probation officer's assessment and recommendations;

(F) Conviction or plea and plea agreement, if any;

(G) Sentencing information; and

(H) Summary of behavior while the juvenile was in detention, if any;

(II.5) To the Colorado bureau of investigation for purposes of conducting a criminal background investigation relating to authorization of a firearm purchase. The inspection shall be limited to the information identified in sub-subparagraphs (A) to (H) of subparagraph (II) of this paragraph (c).

(III) To a court which has jurisdiction over a juvenile or domestic action in which the juvenile is named;

(IV) To any attorney of record in a juvenile or domestic action in which the juvenile is named;

(V) To the state department of human services;

(VI) To any person conducting an evaluation pursuant to section 14-10-127, C.R.S.;

(VII) To all members of a child protection team, if one exists pursuant to section 19-3-308 (6)(a);

(VII.5) To the juvenile named in the record;

(VIII) To the juvenile's parent, guardian, or legal custodian;

(VIII) To the juvenile's parent, guardian, legal custodian, or attorney;

(IX) To the juvenile's guardian ad litem;

(X) To the principal of a school, or such principal's designee, in which the juvenile is or will be enrolled as a student and, if the student is or will be enrolled in a public school, to the superintendent of the school district in which the student is or will be enrolled, or such superintendent's designee; or

(XI) To the department of education when acting pursuant to section 22-2-119, C.R.S., or pursuant to the "Colorado Educator Licensing Act of 1991", article 60.5 of title 22, C.R.S.

(d) Social and clinical studies - closed - court authorization. Except as otherwise authorized by section 19-1-303, any social and clinical studies, whether or not part of the court file, shall not be open to inspection except by consent of the court.

(d) Social and clinical studies - closed - court authorization. Except as otherwise authorized by section 19-1-303, any social and clinical studies, including all formal evaluations of the juvenile completed by a professional, whether or not part of the court file or any other record, are not open to inspection, except:

(I) To the juvenile named in the record;

(II) To the juvenile's parent, guardian, legal custodian, or attorney; or

(III) By order of the court, upon a finding of a legitimate interest in and need to review the social and clinical studies.

(2) (a) Law enforcement records in general - closed. Except as otherwise provided by subsection (1)(b.5) of this section and otherwise authorized by section 19-1-303, the records of law enforcement officers concerning juveniles, including identifying information, must be identified as juvenile records and not inspected by or disclosed to the public, except:

(a) Law enforcement records in general - closed. Except as otherwise provided by subsection (1)(b.5) of this section and otherwise authorized by section 19-1-303, the records of law enforcement officers concerning juveniles, including identifying information, must be identified as juvenile records and must not be inspected by or disclosed to the public, except:

(I) To the juvenile and the juvenile's parent, guardian, or legal custodian;

(I) To the juvenile and the juvenile's parent, guardian, legal custodian, or attorney;

(II) To other law enforcement agencies and to fire investigators, as defined in section 19-1-103 (51), who have a legitimate need for such information;

(II.5) To the Colorado bureau of investigation for purposes of conducting a criminal background investigation relating to authorization of a firearm purchase;

(III) To the victim and the complaining party, if different, in each case after authorization by the district attorney or prosecuting attorney;

(IV) When the juvenile has escaped from an institution to which such juvenile has been committed;

(V) When the court orders that the juvenile be tried as an adult criminal;

(VI) When there has been an adult criminal conviction and a presentence investigation has been ordered by the court;

(VII) By order of the court;

(VIII) To a court which has jurisdiction over a juvenile or domestic action in which the juvenile is named;

(IX) To any attorney of record in a juvenile or domestic action in which the juvenile is named;

(X) To the state department of human services;

(XI) To any person conducting an evaluation pursuant to section 14-10-127, C.R.S.;

(XII) To all members of a child protection team, if one exists pursuant to section 19-3-308 (6)(a);

(XIII) To the juvenile's guardian ad litem;

(XIV) To any person or agency for research purposes, if all of the following conditions are met:

(A) The person or agency conducting such research is employed by the state of Colorado or is under contract with the state of Colorado and is authorized by the department of human services to conduct such research; and

(A) The person or agency conducting such research is employed by the state of Colorado or is under contract with the state of Colorado and is authorized by the department of human services to conduct such research; except that the department of public safety does not need to obtain prior authorization from the department of human services for the purposes of this subsection (2)(a)(XIV)(A); and

(B) The person or agency conducting the research ensures that all documents containing identifying information are maintained in secure locations and access to such documents by unauthorized persons is prohibited; that no identifying information is included in documents generated from the research conducted; and that all identifying information is deleted from documents used in the research when the research is completed;

(XV) To the principal of a school, or such principal's designee, in which the juvenile is or will be enrolled as a student and, if the student is or will be enrolled in a public school, to the superintendent of the school district in which the student is or will be enrolled, or such superintendent's designee;

(XVI) To assessment centers for children;

(XVII) To the department of education when acting pursuant to section 22-2-119, C.R.S., or pursuant to the "Colorado Educator Licensing Act of 1991", article 60.5 of title 22, C.R.S.

(b) The fingerprints, photograph, name, address, and other identifying information regarding a juvenile may be transmitted to the Colorado bureau of investigation to assist in any apprehension or investigation and for purposes of conducting a criminal background investigation relating to authorization of a firearm purchase.

(2.5) Parole records. Parole records shall be open to inspection by the principal of a school, or such principal's designee, in which the juvenile is or will be enrolled as a student and, if the student is or will be enrolled in a public school, by the superintendent of the school district in which the student is or will be enrolled, or such superintendent's designee. Parole records shall also be open to inspection by assessment centers for children.

(2.5) Parole records. Parole records are open to inspection by the principal of a school, or such principal's designee, in which the juvenile is or will be enrolled as a student and, if the student is or will be enrolled in a public school, by the superintendent of the school district in which the student is or will be enrolled, or such superintendent's designee. Parole records are also open to inspection by assessment centers for children and by the juvenile named in the record and the juvenile's parent, guardian, legal custodian, or attorney.

(3) Prior to adjudication, the defense counsel, the district attorney, the prosecuting attorney, or any other party with consent of the court shall have access to records of any proceedings pursuant to this title, except as provided in section 19-1-309, which involve a juvenile against whom criminal or delinquency charges have been filed. No new criminal or delinquency charges against such juvenile shall be brought based upon information gained initially or solely from such examination of records.

(3) Prior to adjudication, the defense counsel, the district attorney, the prosecuting attorney, or any other party to a pending delinquency petition with consent of the court must have access to records of any proceedings pursuant to this title 19, except as provided in section 19-1-309, which involve a juvenile against whom criminal or delinquency charges have been filed. No new criminal or delinquency charges against such juvenile may be brought based upon information gained initially or solely from such examination of records.

(4) For the purpose of making recommendations concerning sentencing after an adjudication of delinquency, the defense counsel and the district attorney or prosecuting attorney shall have access to records of any proceedings involving the adjudicated juvenile pursuant to this title, except as provided in sections 19-1-307, 19-1-308, and 19-1-309. No new criminal or delinquency charges against the adjudicated juvenile shall be brought based upon information gained initially or solely from such examination of records.

(5) Direct filings - arrest and criminal records open. Whenever a petition filed in juvenile court alleges that a juvenile between the ages of twelve to eighteen years has committed an offense that would constitute unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., or a crime of violence, as defined in section 18-1.3-406, C.R.S., if committed by an adult or whenever charges filed in district court allege that a juvenile has committed such an offense, then the arrest and criminal records information, as defined in section 24-72-302 (1), C.R.S., and including a juvenile's physical description, concerning such juvenile shall be made available to the public. The information is available only from the investigative law enforcement agency, the agency responsible for filing a petition, and the court, and shall not include records of investigation as such records are described in section 24-72-305 (5), C.R.S. Basic identification information, as defined in section 24-72-302 (2), C.R.S., along with the details of the alleged delinquent act or offense, shall be provided immediately to the school district in which the juvenile is enrolled. Such information shall be used by the board of education for purposes of section 22-33-105 (5), C.R.S., but information made available to the school district and not otherwise available to the public shall remain confidential.

(5.5) Whenever a petition is filed in juvenile court involving a felony or a class 1 misdemeanor or the following offenses of any degree: Menacing, in violation of section 18-3-206, C.R.S.; harassment, in violation of section 18-9-111, C.R.S.; fourth degree arson, in violation of section 18-4-105, C.R.S.; theft, in violation of section 18-4-401, C.R.S.; aggravated motor vehicle theft, in violation of section 18-4-409, C.R.S.; criminal mischief, in violation of section 18-4-501, C.R.S.; defacing property, in violation of section 18-4-509, C.R.S.; disorderly conduct, in violation of section 18-9-106, C.R.S.; hazing, in violation of section 18-9-124, C.R.S.; or possession of a handgun by a juvenile, in violation of section 18-12-108.5, C.R.S., the prosecuting attorney, within three working days after the petition is filed, shall make good faith reasonable efforts to notify the principal of the school in which the juvenile is enrolled and shall provide such principal with the arrest and criminal records information, as defined in section 24-72-302 (1), C.R.S. In the event the prosecuting attorney, in good faith, is not able to either identify the school which the juvenile attends or contact the principal of the juvenile's school, then the prosecuting attorney shall contact the superintendent of the juvenile's school district.

(5.5) Whenever a petition is filed in juvenile court alleging a class 1, class 2, class 3, or class 4 felony; a level 1, level 2, or level 3 drug felony; an offense involving unlawful sexual behavior as defined in section 16-22-102 (9); a crime of violence as described in section 18-1.3-406; a burglary offense as described in part 2 of article 4 of title 18; felony menacing, in violation of section 18-3-206; harassment, in violation of section 18-9-111; fourth degree arson, in violation of section 18-4-105; aggravated motor vehicle theft, in violation of section 18-4-409; hazing, in violation of section 18-9-124; or possession of a handgun by a juvenile, in violation of section 18-12-108.5, or when a petition is filed in juvenile court in which the alleged victim of the crime is a student or staff person in the same school as the juvenile or in which it is alleged that the juvenile possessed a deadly weapon during the commission of the alleged crime, the prosecuting attorney, within three working days after the petition is filed, shall make good faith reasonable efforts to notify the principal of the school in which the juvenile is enrolled and shall provide such principal with the arrest and criminal records information, as defined in section 24-72-302 (1). In the event the prosecuting attorney, in good faith, is not able to either identify the school that the juvenile attends or contact the principal of the juvenile's school, then the prosecuting attorney shall contact the superintendent of the juvenile's school district.

(6) The department of human services shall release to the committing court, the district attorney, the Colorado bureau of investigation, and local law enforcement agencies basic identification information as defined in section 24-72-302 (2), C.R.S., concerning any juvenile released or released to parole supervision or any juvenile who escapes.

(6) The department of human services shall release to the committing court, the prosecuting attorney, the Colorado bureau of investigation, and local law enforcement agencies basic identification information as defined in section 24-72-302 (2) concerning any juvenile released or released to parole supervision or any juvenile who escapes. This information is not open to the public.

(7) In addition to the persons who have access to court records pursuant to paragraph (a) of subsection (1) of this section, statewide electronic read-only access to the name index and register of actions of the judicial department must be allowed to the following agencies or attorneys appointed by the court:

(7) In addition to the persons who have access to court records pursuant to subsection (1)(a) of this section, statewide electronic read-only access to the name index and register of actions of the judicial department must be allowed to the following agencies or persons:

(a) County departments, as defined in section 19-1-103 (32), and attorneys who represent the county departments as county attorneys, as defined in section 19-1-103 (31.5), as it relates to the attorneys' work representing the county;

(b) The office of the state public defender, created in section 21-1-101, C.R.S.;

(c) Guardians ad litem under contract with the office of the child's representative, created in section 13-91-104, C.R.S., or authorized by the office of the child's representative to act as a guardian ad litem, as it relates to a case in which they are appointed by the court;

(d) Attorneys under contract with the office of the alternate defense counsel, created in section 21-2-101, as it relates to a case in which they are appointed by the court;

(e) A respondent parent's counsel under contract with the office of the respondent parents' counsel, created in section 13-92-103, or authorized by the office of the respondent parents' counsel to act as a respondent parent's counsel, as it relates to a case in which they are appointed by the court; and

(f) A licensed attorney working with a nonprofit association providing free legal assistance as it relates to screening an applicant for eligibility for free services or to a case in which the organization has entered an appearance to provide free representation, if the office of the alternate defense counsel agrees to monitor the attorney's use of the electronic name index and register of actions.

(8) Division of youth services critical incident information. (a) For the purposes of this subsection (8), "critical incident" means any of the following:

(I) An intentional physical or sexual act of aggression that:

(A) Causes or attempts to cause serious bodily injury;

(B) Causes bodily injury that requires only first aid or lesser attention; or

(C) Causes no bodily injury;

(II) Unauthorized physical or sexual contact caused through recklessness or negligence, where physical or sexual harm was not intended; or

(III) An attempt to harm or gain power by blows or with weapons.

(b) The department of human services, the division of youth services, or any agency with relevant information shall release the following information related to any critical incident, or aggregate of critical incidents, that occurred in a facility operated by the division of youth services upon request so long as the disclosing agency, except as described in subsection (8)(b)(V) of this section, redacts any identifying information, any information concerning security procedures or protocols, and any information that would jeopardize the safety of the community, youths, or staff:

(I) The type of critical incident that occurred or a summary of types of critical incidents that have occurred within a given time frame;

(II) A summary of whether the number and types of critical incidents are increasing or decreasing in frequency and severity;

(III) On average, how many of the youth have been involved in multiple critical incidents and the average length of detainment;

(IV) A summary of responses to critical incidents by the facility involved, such as de-escalation or typical consequence imposed; and

(V) A summary of any critical incident that has occurred, which summary must include a summary of any use of force on a youth, including any physical-management techniques or restraints utilized and any seclusion of a youth. The division shall not redact the information other than to protect the personal identifying information of any individual.

(c) The division of youth services, the department of human services, or any agency with relevant information related to a critical incident shall provide redacted records related to the critical incident, provided confidentiality is maintained. The division may charge a fee in accordance with section 24-72-205.

(d) The division of youth services may release to the public information at any time to correct inaccurate information pertaining to the critical incident that was reported in the news media, so long as the release of information by the division protects the confidentiality of any youth involved; is not explicitly in conflict with federal law; is not contrary to the best interest of the child who is the subject of the report, or his or her siblings; is in the public's best interest; and is consistent with the federal "Child Abuse Prevention and Treatment Reauthorization Act of 2010", Pub.L. 111-320.

(e) Except as otherwise authorized by section 19-1-303, all records prepared or obtained by the department of human services in the course of carrying out its duties pursuant to article 2 of this title are confidential and privileged.



§ 19-1-305. Operation of juvenile facilities

(1) Except as otherwise authorized by section 19-1-303 or 19-1-304 (8), all records prepared or obtained by the department of human services in the course of carrying out its duties pursuant to article 2 of this title are confidential and privileged. Said records may be disclosed only:

(a) To the parents, legal guardian, legal custodian, attorney for the juvenile, district attorney, guardian ad litem, law enforcement official, and probation officer;

(b) In communications between appropriate personnel in the course of providing services or in order to facilitate appropriate referrals for services;

(c) To the extent necessary to make application for or to make claims on behalf of the juvenile who is eligible to receive aid, insurance, federal or state assistance, or medical assistance;

(d) To the court as necessary for the administration of the provisions of article 2 of this title;

(e) To persons authorized by court order after notice and a hearing, to the juvenile, and to the custodian of the record;

(f) For research or evaluation purposes pursuant to rules regarding research or evaluation promulgated by the department of human services. Any rules so promulgated shall require that persons receiving information for research or evaluation purposes are required to keep such information confidential; and

(g) To the department of revenue pursuant to sections 39-22-120 and 39-22-2003, C.R.S.

(2) Nothing in this section shall be construed to limit the effect of any other provision of this part 3 which requires the confidentiality of records under the control of the department of human services.



§ 19-1-306. Expungement of juvenile delinquent records

(1) For the purposes of this section, "expungement" is defined in section 19-1-103 (48). Upon the entry of an expungement order, the person, agency, and court may properly indicate that no record exists.

(2) (a) At the time of the adjudication, the court shall advise the adjudicated juvenile and any respondent parent or guardian of the right to petition the court for the expungement of the juvenile's record. The court, on its own motion or the motion of the juvenile probation department, the juvenile parole department, the juvenile, a respondent parent or guardian, or a court-appointed guardian ad litem, may initiate expungement proceedings concerning the record of any juvenile who has been under the jurisdiction of the court.

(b) Expungement shall be effectuated by physically sealing or conspicuously indicating on the face of the record or at the beginning of the computerized file of the record that said record has been designated as expunged.

(3) After expungement, basic identification information on the juvenile and a list of any state and local agencies and officials having contact with the juvenile, as they appear from the records, shall not be open to the public but shall be available to a district attorney, local law enforcement agency, the department of human services, the state judicial department, and the victim as defined in section 24-4.1-302 (5), C.R.S.; except that such information shall not be available to an agency of the military forces of the United States.

(4) Records designated as expunged may only be inspected by order of the court, after a hearing and good cause shown. Notice of said hearing shall be given to all interested parties at least five days in advance of such hearing.

(5) (a) Expungement proceedings shall be initiated by the filing of a petition in the appropriate juvenile court requesting an order of expungement. No filing fee shall be required. Any record that is ordered expunged shall, notwithstanding any such order for expungement, be available to any judge and the probation department for use in any future juvenile or adult sentencing hearing regarding the person whose record was expunged.

(a.5) Notwithstanding any order for expungement pursuant to this section, any criminal justice record of a juvenile who has been charged, adjudicated, or convicted as a repeat or mandatory juvenile offender shall be available for use by a court, a district attorney, any law enforcement agency, or any agency of the state judicial department in any subsequent criminal investigation, prosecution, or adjudication under this title or during probation or parole supervision, if otherwise permitted by law.

(b) Upon the filing of a petition, the court shall set a date for a hearing on the petition for expungement and shall notify the appropriate prosecuting agency and anyone whom the court has reason to believe may have relevant information related to the expungement of the record.

(c) The court may order expunged all records in the petitioner's case in the custody of the court and any records in the custody of any other agency or official if at the hearing the court finds that:

(I) The petitioner who is the subject of the hearing has not been convicted of, or adjudicated a juvenile delinquent for, any felony offense or a misdemeanor offense involving domestic violence, unlawful sexual behavior, or possession of a weapon since the termination of the court's jurisdiction or the petitioner's unconditional release from parole supervision;

(II) No proceeding concerning a felony, misdemeanor, or delinquency action is pending or being instituted against the petitioner;

(II.5) (A) The petitioner has satisfied court-ordered restitution or is current on a restitution repayment agreement with the court collections investigator that has been entered in the electronic case record to make payment on a schedule pursuant to section 16-18.5-104 (4), C.R.S.

(B) If, following the entry of an order of expungement under this section, a petitioner fails to make required payments on a restitution repayment agreement, a court collections investigator may, following notice to the petitioner, file a motion with the court that entered the order to have the order of expungement reversed.

(III) The rehabilitation of the petitioner has been attained to the satisfaction of the court; and

(IV) The expungement is in the best interests of the petitioner and the community.

(d) The court shall order expunged all records in the custody of the court and any records in the custody of any other agency or official that pertain to the petitioner's conviction for prostitution, as described in section 18-7-201, C.R.S.; soliciting for prostitution, as described in section 18-7-202, C.R.S.; keeping a place of prostitution, as described in section 18-7-204, C.R.S.; public indecency, as described in section 18-7-301, C.R.S.; soliciting for child prostitution, as described in section 18-7-402, C.R.S.; or any corresponding municipal code or ordinance if, at the hearing, the court finds that the petitioner who is the subject of the hearing has established by a preponderance of the evidence that, at the time he or she committed the offense, he or she:

(I) Had been trafficked by another person, as described in section 18-3-503 or 18-3-504, C.R.S., for the purpose of performing the offense; or

(II) Was coerced by another person, as described in section 18-3-503, C.R.S., to perform the offense.

(6) A person is eligible to petition for an expungement order:

(a) Immediately upon:

(I) A finding of not guilty at an adjudicatory trial;

(II) Dismissal of the petition in its entirety as a result of nonprosecution of the offense; or

(III) Successful completion of a juvenile diversion program, a deferred adjudication, or an informal adjustment;

(a.5) At any time for the purposes described in paragraph (d) of subsection (5) of this section;

(b) One year from the date of:

(I) A law enforcement contact that did not result in a referral to another agency; or

(II) The termination of the court's jurisdiction over the petitioner after successful completion of probation;

(c) Three years from the date of:

(I) (Deleted by amendment, L. 2013.)

(II) The petitioner's unconditional release from commitment to the department of human services; or

(III) The petitioner's unconditional release from parole supervision; or

(IV) (Deleted by amendment, L. 96, p. 1163, 6, effective January 1, 1997.)

(d) Five years from the date of the termination of the court's jurisdiction over the petitioner or the petitioner's unconditional release from probation or parole supervision, whichever date is later, if the juvenile has been adjudicated a repeat or mandatory juvenile offender and if the juvenile has not further violated any criminal statute.

(7) The following persons are not eligible to petition for the expungement of any juvenile record:

(a) Any person who has been adjudicated as an aggravated juvenile offender pursuant to section 19-2-516 (4) or a violent juvenile offender pursuant to section 19-2-516 (3);

(b) (Deleted by amendment, L. 2013.)

(c) Any person who, as a juvenile, has been charged by the direct filing of an information in the district court or by indictment pursuant to section 19-2-517, unless the person was sentenced as a juvenile in the same matter;

(d) Any person who has been adjudicated for an offense involving unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S.

(e) Repealed.

(8) A person may file a petition with the court for expungement of his or her record only once during any twelve-month period.

(9) Repealed.

(10) Nothing in this section shall be construed to authorize the physical destruction of any criminal justice record.

ANNOTATION

Law reviews. For article, "Review of New Legislation Relating to Criminal Law", see 11 Colo. Law. 2148 (1982).

Annotator's note. The following annotations include cases decided under former provisions similar to this section.

The disposition of arrest records is subject to legislative control. Davidson v. Dill, 180 Colo. 123, 503 P.2d 157 (1972).

The general assembly did not intend that the limitation on expungement set forth in subsection (7)(d) apply to a person who has successfully completed a deferred adjudication. C.B. v. People, 122 P.3d 1065 (Colo. App. 2005).

The Colorado Children's Code does not supply definition of "interested party". In re People in Interest of C.P., 34 Colo. App. 54, 524 P.2d 316 (1974).

C.R.C.P. 24 has no application in proceeding under the Colorado Children's Code, as the code itself expressly contemplates the active participation of interested parties. People in Interest of M.D.C.M., 34 Colo. App. 91, 522 P.2d 1234 (1974).

Since § 24-72-308 concerns the sealing of criminal records and juvenile delinquency proceedings are noncriminal in nature, the trial court should have proceeded under the expungement provisions set forth in this section when considering a petition to seal arrest and criminal records relating to a juvenile delinquency case. C.B. v. People, 122 P.3d 1065 (Colo. App. 2005).



§ 19-1-306. Expungement of juvenile delinquent records - definition

(1) (a) For the purposes of this section, "expungement" is defined in section 19-1-103 (48). Upon the entry of an expungement order, the person who is the subject of the record that has been expunged may assert that he or she has no juvenile delinquency record. Further, the person who is the subject of the record that has been expunged may lawfully deny that he or she has ever been arrested, charged, adjudicated, convicted, or sentenced in regard to the expunged case, matter, or charge.

(b) The court, law enforcement, and all other agencies shall reply to any inquiry regarding an expunged record that no record exists with respect to the person named in the record, unless information may be shared with the inquiring party pursuant to subsection (3) of this section.

(2) (a) At the time of the adjudication, the court shall advise the adjudicated juvenile and any respondent parent or guardian, in writing, of the right to expunge and the time period and process for expunging the order. The court, on its own motion or the motion of the juvenile probation department, the juvenile parole department, the juvenile, a respondent parent or guardian, or a court-appointed guardian ad litem, may initiate expungement proceedings concerning the record of any juvenile who has been under the jurisdiction of the court.

(b) If a juvenile is supervised by probation, the probation department, upon the termination of the juvenile's supervision period, shall provide the juvenile with a written advisement of the right to expungement and the time period and process for expunging the record.

(c) If a juvenile is supervised by parole, the department or division supervising the juvenile's parole, upon the termination of the juvenile's parole supervision period, shall provide the juvenile with a written advisement of the right to expungement and the time period and process for expunging the record.

(d) If the juvenile is supervised by a diversion officer or agency other than probation, the agency supervising the diversion program, upon the termination of the juvenile's diversion period, shall provide the juvenile with a written advisement of the right to expungement and the time period and process for expunging the record.

(e) If a juvenile is sentenced in municipal court, the municipal court, at sentencing, shall provide the juvenile and any respondent parent or guardian with a written advisement of the right to expungement and the time period and process for expunging the record. The municipal court may provide the notice through a municipal diversion program, the city attorney, or a municipal probation program.

(f) If a juvenile is committed to the division of youth services and is released without a requirement to complete further parole, the division shall provide the juvenile with a written advisement of the right to expungement and the time period and process for expunging the record.

(g) Expungement must be effectuated by physically sealing or conspicuously indicating on the face of the record or at the beginning of the computerized file of the record that the record has been designated as expunged.

(h) The prosecuting attorney shall not require as a condition of a plea agreement that the juvenile waive his or her right to expungement under this section upon the completion of the juvenile's sentence.

(i) Prior to the court ordering any records expunged, the court shall determine whether the juvenile has any felony, drug felony, misdemeanor, drug misdemeanor, petty offense, or delinquency actions pending, and, if the court determines that there is a felony, drug felony, misdemeanor, drug misdemeanor, petty offense, or delinquency action pending against the juvenile, the court shall stay the petition for expungement proceedings until the resolution of the pending case.

(3) (a) After expungement, basic identification information on the juvenile and a list of any state and local agencies and officials having contact with the juvenile, as they appear in the records, are not open to the public but are available to a prosecuting attorney, local law enforcement agency, the department of human services, the state judicial department, and the victim as defined in section 24-4.1-302 (5); except that such information is not available to an agency of the military forces of the United States.

(b) Notwithstanding any order for expungement pursuant to this section, any record that is ordered expunged is available to any judge and the probation department for use in any future proceeding in which the person whose record was expunged is charged with an offense as either a juvenile or as an adult. A new criminal or delinquency charge may not be brought against the juvenile based upon information gained initially or solely from examination of the expunged records.

(c) Notwithstanding an order for expungement pursuant to this section, any criminal justice record of a juvenile who has been charged, adjudicated, or convicted of any offense shall be available for use by the juvenile, the juvenile's attorney, a prosecuting attorney, any law enforcement agency, or any agency of the state judicial department in any subsequent criminal investigation or prosecution as a substantive predicate offense conviction or adjudication of record.

(d) Notwithstanding any order for expungement issued pursuant to this section, nothing prevents the prosecuting attorney, including the staff of a prosecuting attorney's office or a victim or witness assistance program or a law enforcement agency or law enforcement victim assistance program, from discussing with the victim the case, the results of any expungement proceedings, information regarding restitution, and information related to any victim services available to the victim as defined in section 24-4.1-302 (5), but copies of expunged records must not be provided to the victim. The victim may petition the court and request that a copy of the expunged records be provided to the victim. If the court finds that there are compelling reasons for the release, a copy of the expunged records may be released to the victim. If the court orders the release of a copy of the expunged records to the victim, the court must issue a protective order regarding the usage of the expunged records.

(e) Notwithstanding any order for expungement issued pursuant to this section, any information, including police affidavits and reports and records related to any prior conviction or adjudication, are available without court order to the persons, government agencies, or entities allowed access to or allowed to exchange such information pursuant to section 19-1-303 for the purposes described therein. Any person who knowingly violates the confidentiality provisions of section 19-1-303 is subject to the penalty in section 19-1-303 (4.7).

(f) Notwithstanding any order for expungement issued pursuant to this section, nothing in this section precludes a county department of human or social services employee from reviewing internal department records that are ordered expunged and are in the county department's possession for purposes of department investigations and case management in the provision of child welfare services.

(4) (a) The court shall order all records in a juvenile delinquency case in the custody of the court, and any records related to the case and charges in the custody of any other agency, person, company, or organization, expunged within forty-two days after:

(I) A finding of not guilty at an adjudicatory trial;

(II) Dismissal of the petition in its entirety; or

(III) The completion of a sentence for a petty offense, drug petty offense, class 2 or class 3 misdemeanor offense, or level 1 or level 2 drug misdemeanor if the offense does not involve unlawful sexual behavior as defined in section 16-22-102 (9), is not an act of domestic violence as defined in section 18-6-800.3, or is not a crime listed under section 24-4.1-302 (1), and the defendant was under eighteen years of age at the time the offense was committed.

(b) When an expungement order is issued pursuant to this section, the court shall send a copy of the order to the juvenile, the juvenile's last attorney of record, the prosecuting attorney, the law enforcement agency or agencies that investigated the case, the state court administrator's office, the division of youth services, and the Colorado bureau of investigation, directing the entity to expunge the records in its custody as directed in the order. The person who is the subject of records expunged pursuant to this section may petition the court to permit inspection of the records held by persons named in the order, and the court may so order.

(c) The court shall, on or before November 1 of each year, review all juvenile delinquency court files during the two previous years that resulted in a finding of not guilty; a dismissal of the petition; a sentence for a petty offense; a sentence for a drug petty offense; a sentence for a drug misdemeanor offense; or a sentence for a class 2 or class 3 misdemeanor offense if the offense does not involve unlawful sexual behavior as defined in section 16-22-102 (9), is not an act of domestic violence as defined in section 18-6-800.3, or is not a crime listed under section 24-4.1-302 (1), and the defendant was under eighteen years of age at the time the offense was committed. The court shall enter an expungement order for all juveniles eligible for expungement pursuant to this subsection (4), if the expungement order was not previously made.

(5) (a) The court shall send notice to the prosecuting attorney and supervising agency of the juvenile at least ninety-one days prior to the end of the juvenile's diversion program, deferred adjudication, informal adjustment, or sentence that all records in a juvenile delinquency case in the custody of the court, and any records related to the case and charges in the custody of any other agency, person, company, or organization, will be expunged after completion of:

(I) A juvenile diversion program, a deferred adjudication, or an informal adjustment;

(II) A juvenile sentence for an adjudication for a class 1 misdemeanor or a petty or a misdemeanor offense that is not eligible for expungement under subsection (4) of this section, if the offense did not involve unlawful sexual behavior as defined in section 16-22-102 (9);

(III) A juvenile sentence for an adjudication for a misdemeanor offense involving unlawful sexual contact as described in section 18-3-404; or

(IV) A juvenile sentence for an adjudication for a felony offense or felony drug offense if:

(A) The felony offense did not constitute unlawful sexual behavior as defined in section 16-22-102 (9);

(B) The felony offense was not a crime of violence as described in section 18-1.3-406;

(C) The felony offense was not a class 1 or class 2 felony; and

(D) The juvenile had no prior felony adjudications.

(b) Upon receipt of the notice from the court in subsection (5)(a) of this section, the prosecuting attorney shall contact the victim regarding expungement.

(c) Upon issuance of the notice from the court in subsection (5)(a) of this section, the supervising agency must prepare a report and summary of supervision outlining the performance of the juvenile while under supervision. If the juvenile is no longer under supervision, the supervising agency must contact the juvenile and summarize the juvenile's activities since termination of supervision to assist the court in making its determination of the appropriateness for expungement. The supervising agency shall provide the report to the court, the prosecuting attorney, the juvenile, and the juvenile's attorney of record within twenty-eight days of the notice from the court.

(d) If neither the prosecuting attorney nor a victim files an objection within eighty-four days after the issuance of the notice pursuant to subsection (5)(a) of this section, the court shall order all records in the juvenile delinquency case in the custody of the court, and any records related to the case and charges in the custody of any other agency, person, company, or organization, expunged.

(e) If the prosecuting attorney or a victim files an objection within eighty-four days after receipt of the notice by the prosecuting attorney pursuant to subsection (5)(a) of this section, the court shall schedule a hearing on the issue of expungement. The court shall notify all objecting parties of the hearing date. The hearing must be set at least thirty-five days after the date the court sends notice of the hearing.

(f) If a hearing is scheduled pursuant to subsection (5)(e) of this section, the court shall send notice to the last known address of the juvenile notifying the juvenile of the date of the hearing and of the juvenile's right to appear at the hearing and to present evidence to the court in writing prior to the hearing and in person at the hearing. The notice must indicate that, at the hearing, the court will consider whether the juvenile has been rehabilitated and whether expungement is in the best interest of the juvenile and the community. The juvenile is not required to appear at the hearing.

(g) At a hearing held pursuant to this subsection (5), the court shall order all records of the case in the custody of the court, and any records related to the case or charges in the custody of any other agency, person, company, or organization, expunged if the court makes written findings that:

(I) The rehabilitation of the juvenile has been attained to the satisfaction of the court; and

(II) The expungement is in the best interest of the juvenile and the community.

(h) The court shall, starting on November 1, 2019, and each November 1 thereafter, review all juvenile delinquency court files during the two previous years that resulted in participation in diversion, a deferred adjudication, or an informal adjustment; a sentence for a class 1 misdemeanor offense, any drug felony offense, or a misdemeanor offense involving domestic violence as defined in section 18-6-800.3; or a felony offense that did not constitute unlawful sexual behavior as defined in section 16-22-102 (9), was not a crime of violence as described in section 18-1.3-406, and was not a class 1 or class 2 felony. The court shall send the notice required for all records eligible for a notice pursuant to this subsection (5) if the notice was not previously sent and an expungement order was not previously made. After the notice is sent, the provisions of subsections (5)(b) to (5)(g) of this section apply.

(i) With the victim's consent, or if there is no named victim, the prosecuting attorney may agree at the time of a plea that there will be no objection to expungement upon the completion of the juvenile's sentence. In such a case, the court shall order all records of the case in the custody of the court, and any records related to the case or charges in the custody of any other agency, person, company, or organization, expunged upon completion of the juvenile's sentence. A hearing is not required.

(j) A juvenile who was adjudicated as a mandatory sentence offender pursuant to section 19-2-516 (1) or as a repeat juvenile offender pursuant to section 19-2-516 (2) is not eligible for expungement under this subsection (5), but may petition for expungement pursuant to subsection (6)(e) of this section.

(6) (a) A person may petition the juvenile court to expunge records in a closed case pursuant to subsection (4) of this section if the records are otherwise eligible for expungement, have not been expunged by the court, and a proceeding concerning a felony, misdemeanor, or delinquency action is not pending against the petitioner. A filing fee, notarization, or other formalities are not required. If the court determines the records are eligible for expungement pursuant to the requirements of subsection (4) of this section, the court shall grant the petition to expunge without a hearing and shall issue an order pursuant to subsection (4) of this section.

(b) A person may petition the juvenile court to expunge records in a closed case pursuant to subsection (5) of this section if the records are otherwise eligible for expungement, have not been expunged by the court, and a proceeding concerning a felony, misdemeanor, or delinquency action is not pending against the petitioner. A filing fee, notarization, or other formalities are not required. If the records are eligible for expungement pursuant to subsection (5) of this section, the court shall issue a notice pursuant to subsection (5)(a) of this section and the provisions of subsection (5) of this section apply.

(c) A person may petition the juvenile court to expunge records related to a law enforcement contact that did not result in referral to another agency after one year has passed since the law enforcement contact and a proceeding concerning a felony, misdemeanor, or delinquency action is not pending against the petitioner. A filing fee, notarization, or other formalities are not required. If the records are eligible for expungement pursuant to subsection (5) of this section, the court shall issue a notice pursuant to subsection (5)(a) of this section and the provisions of subsection (5) of this section apply.

(d) A person may petition the juvenile court to expunge records in a closed case pursuant to subsection (5) of this section if the person was previously denied an expungement order for those same records pursuant to subsection (5) of this section and at least twelve months have passed since the date of the original denial order, the petitioner provides new information not previously considered by the prior reviewing court, and a proceeding concerning a felony, misdemeanor, or delinquency action is not pending against the petitioner. The court shall schedule a hearing and notify the prosecuting attorney of the hearing date. The court shall set the hearing at least thirty-five days after the court sends the notice of the hearing. All other provisions of subsection (5) of this section apply.

(e) A juvenile who was adjudicated as a mandatory sentence offender pursuant to section 19-2-516 (1) or as a repeat offender pursuant to section 19-2-516 (2), and is not otherwise ineligible for expungement pursuant to the provisions of subsection (8) of this section and does not have a proceeding concerning a felony, misdemeanor, or delinquency action pending against himself or herself, may petition the court to request expungement of his or her record thirty-six months after the date of the petitioner's unconditional release from his or her juvenile sentence. A filing fee, notarization, or other formalities are not required. The court shall issue a notice pursuant to subsection (5)(a) of this section, and the provisions of subsection (5) of this section apply.

(7) Unless otherwise stated in the applicable section, a person may file a petition with the court for expungement of his or her record pursuant to subsections (4), (5), and (6) of this section only once during a twelve-month period.

(8) Notwithstanding the provisions of subsections (4), (5), and (6) of this section, a court shall not expunge the record of a person who is:

(a) Adjudicated as an aggravated juvenile offender pursuant to section 19-2-516 (4) or as a violent juvenile offender pursuant to section 19-2-516 (3);

(b) Adjudicated of homicide and related offenses pursuant to part 1 of article 3 of title 18;

(c) Adjudicated for a felony offense involving unlawful sexual behavior as described in section 16-22-102 (9); or

(d) Charged, adjudicated, or convicted of any offense or infraction pursuant to title 42.

(9) Municipal court records. (a) The court shall send notice to the prosecuting attorney that all records in a case charging a juvenile with a violation of a municipal code or ordinance, excluding offenses charged pursuant to title 42, all records of the case in the custody of the court, and any records related to the case or charges in the custody of any other agency, person, company, or organization will be expunged forty-two days after completion of the municipal sentence.

(b) If the prosecuting attorney does not file an objection within forty-two days after receipt of the notice from the court pursuant to subsection (9)(a) of this section, the municipal court shall order all records related to the case and charges in the custody of any other agency, person, company, or organization expunged.

(c) If the prosecuting attorney files an objection within forty-two days after receipt of the notice by the court pursuant to subsection (9)(a) of this section, the court shall schedule a hearing on the issue of expungement. The court shall notify the prosecuting attorney of the hearing date.

(d) If a hearing is scheduled pursuant to subsection (9)(c) of this section, the court shall send notice to the last known address of the juvenile notifying the juvenile of the date of the hearing and of the juvenile's right to appear at the hearing and to present evidence to the court in writing prior to the hearing and in person at the hearing. The notice must indicate that, at the hearing, the court will consider whether the juvenile has been rehabilitated and whether the expungement is in the best interest of the juvenile and the community. The juvenile is not required to appear at the hearing.

(e) At a hearing held pursuant to this subsection (9), the court shall order all records of the case in the custody of the court, and any records related to the case or charges in the custody of any other agency, person, company, or organization, expunged if the court makes written findings that the juvenile successfully completed the sentence or the municipal court case is closed.

(f) On November 1 of each year, the municipal court shall review all juvenile court files during the two previous years that resulted in a finding of not guilty or guilty or resulted in diversion, deferred judgment, dismissal, or other disposition or resolution, and enter an expungement order for all juveniles eligible for expungement pursuant to this subsection (9) if the expungement order was not previously made.

(g) In the event that municipal records have not been expunged pursuant to this section, an individual may petition the juvenile court in the judicial district where the municipality is located to expunge records of a municipal case brought against a juvenile. Expungement proceedings pursuant to this subsection (9) must be initiated by the filing of a petition requesting an order of expungement. A filing fee, notarization, or other formalities shall not be required. If the petition is not granted without a hearing, the court shall set a date for a hearing on the petition for expungement and shall notify the appropriate prosecuting attorney.

(h) The court shall order all records related to the municipal case in the custody of the court, and any records related to the case and charges in the custody of any other agency, person, company, or organization, expunged pursuant to this subsection (9) if the court finds that the sentence has been completed or the municipal court case is closed.

(10) Upon the entry of an order expunging a record pursuant to this section, the court shall order, in writing, the expungement of all case records in the custody of the court and any records related to the case and charges in the custody of any other agency, person, company, or organization. The court may order expunged any records, but, at a minimum, the following records must be expunged pursuant to every expungement order:

(a) All court records;

(b) All records retained within the office of the prosecuting attorney;

(c) All probation and parole records;

(d) All law enforcement records;

(e) All department of human services records, including disassociating the offense and the disposition information from the name of the youth in the management information system;

(f) All division of youth servicess records;

(g) All department of corrections records; and

(h) References to the criminal case or charge contained in the school records.

(11) When an expungement order is issued pursuant to this section, the court shall send a copy of the order to the juvenile, the juvenile's last attorney of record, and each agency, person, company, or organization named therein, directing the entity to expunge its records within thirty-five days after the receipt of the order. Each such agency, person, company, or organization shall expunge the records in its custody as directed by the order. The person who is the subject of records expunged pursuant to this section may petition the court to permit inspection of the records held by persons named in the order, and the court may so order.

(12) Any agency, person, company, or organization that violates this section and knew that the records in question were subject to an expungement order may be subject to criminal and civil contempt of court and may be punished by a fine.

(13) Employers; educational institutions; landlords; and state and local government agencies, officials, and employees shall not, in any application or interview or in any other way, require an applicant to disclose any information contained in expunged records. In answer to any question concerning arrest or juvenile and criminal records information that has been expunged, an applicant need not include a reference to or information concerning the expunged information and may state that no record exists. An application may not be denied solely because of the applicant's refusal to disclose records or information that has been expunged.

(14) Nothing in this section authorizes the physical destruction of any juvenile or criminal justice record.



§ 19-1-307. Dependency and neglect records and information - access - fee - rules - records and reports fund - misuse of information - penalty - adult protective services data system check

(1) (a) Identifying information - confidential. Except as otherwise provided in this section and section 19-1-303, reports of child abuse or neglect and the name and address of any child, family, or informant or any other identifying information contained in such reports shall be confidential and shall not be public information.

(b) Good cause exception. Disclosure of the name and address of the child and family and other identifying information involved in such reports shall be permitted only when authorized by a court for good cause. Such disclosure shall not be prohibited when there is a death of a suspected victim of child abuse or neglect and the death becomes a matter of public record or the alleged juvenile offender is or was a victim of abuse or neglect or the suspected or alleged perpetrator becomes the subject of an arrest by a law enforcement agency or the subject of the filing of a formal charge by a law enforcement agency.

(c) Any person who violates any provision of this subsection (1) is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars.

(2) Records and reports - access to certain persons - agencies. Except as otherwise provided in section 19-1-303, only the following persons or agencies shall have access to child abuse or neglect records and reports:

(a) The law enforcement agency, district attorney, coroner, or county or district department of social services investigating a report of a known or suspected incident of child abuse or neglect or treating a child or family which is the subject of the report;

(b) A physician who has before him or her a child whom the physician reasonably suspects to be abused or neglected;

(c) An agency having the legal responsibility or authorization to care for, treat, or supervise a child who is the subject of a report or record or a parent, guardian, legal custodian, or other person who is responsible for the child's health or welfare, including, in the case of an anatomical gift, a coroner and a procurement organization, as those terms are defined in section 15-19-202;

(d) Any person named in the report or record who was alleged as a child to be abused or neglected or, if the child named in the report or record is a minor or is otherwise incompetent at the time of the request, his or her guardian ad litem;

(e) A parent, guardian, legal custodian, or other person responsible for the health or welfare of a child named in a report, or the assigned designee of any such person acting by and through a validly executed power of attorney, with protection for the identity of reporters and other appropriate persons;

(e.5) (I) A mandatory reporter specified in this subparagraph (I) who is and continues to be officially and professionally involved in the ongoing care of the child who was the subject of the report, but only with regard to information that the mandatory reporter has a need to know in order to fulfill his or her professional and official role in maintaining the child's safety. A county department shall request written affirmation from a mandatory reporter stating that the reporter continues to be officially and professionally involved in the ongoing care of the child who was the subject of the report and describing the nature of the involvement, unless the county department has actual knowledge that the mandatory reporter continues to be officially and professionally involved in the ongoing care of the child who was the subject of the report. This subparagraph (I) applies to:

(I) A mandatory reporter specified in this subsection (2)(e.5)(I) who is and continues to be officially and professionally involved in the ongoing care of the child who was the subject of the report, but only with regard to information that the mandatory reporter has a need to know in order to fulfill his or her professional and official role in maintaining the child's safety. A county department shall request written affirmation from a mandatory reporter stating that the reporter continues to be officially and professionally involved in the ongoing care of the child who was the subject of the report and describing the nature of the involvement, unless the county department has actual knowledge that the mandatory reporter continues to be officially and professionally involved in the ongoing care of the child who was the subject of the report. This subsection (2)(e.5)(I) applies to:

(A) Hospital personnel engaged in the admission, care, or treatment of children;

(B) Mental health professionals;

(C) Physicians or surgeons, including physicians in training;

(D) Registered nurses or licensed practical nurses;

(E) Dentists;

(F) Psychologists;

(G) Registered psychotherapists;

(H) Licensed professional counselors;

(I) Licensed marriage and family therapists;

(J) Public or private school officials or employees;

(K) Social workers or workers with any facility or agency that is licensed or certified pursuant to part 1 of article 6 of title 26, C.R.S.;

(L) Victim's advocates, as defined in section 13-90-107 (1)(k)(II), C.R.S.;

(M) Clergy members, as defined in section 19-3-304 (2)(aa)(III);

(N) Educators providing services through a federal special supplemental nutrition program for women, infants, and children, as provided for in 42 U.S.C. sec. 1786; and

(N) Educators providing services through a federal special supplemental nutrition program for women, infants, and children, as provided for in 42 U.S.C. sec. 1786;

(O) A person who is registered as a psychologist candidate pursuant to section 12-43-304 (7), C.R.S., marriage and family therapist candidate pursuant to section 12-43-504 (5), C.R.S., or licensed professional counselor candidate pursuant to section 12-43-603 (5), C.R.S., or who is described in section 12-43-215, C.R.S.

(O) A person who is registered as a psychologist candidate pursuant to section 12-43-304 (7), marriage and family therapist candidate pursuant to section 12-43-504 (5), or licensed professional counselor candidate pursuant to section 12-43-603 (5), or who is described in section 12-43-215; and

(P) Officials or employees of county departments of health, human services, or social services.

(II) Within thirty calendar days after receipt of a report of suspected child abuse or neglect from a mandatory reporter specified in subparagraph (I) of this paragraph (e.5), a county department shall provide the following information to the mandatory reporter for the purpose of assisting the mandatory reporter in his or her professional and official role in maintaining the child's safety:

(II) Within sixty calendar days after receipt of a report of suspected child abuse or neglect from a mandatory reporter specified in subsection (2)(e.5)(I) of this section, a county department shall provide the following information to the mandatory reporter for the purpose of assisting the mandatory reporter in his or her professional and official role in maintaining the child's safety:

(A) The name of the child and the date of the report;

(B) Whether the referral was accepted for assessment;

(C) Whether the referral was closed without services;

(D) Whether the assessment resulted in services related to the safety of the child;

(E) The name of and contact information for the county caseworker responsible for investigating the referral; and

(F) Notice that the reporting mandatory reporter may request updated information identified in sub-subparagraphs (A) to (E) of this subparagraph (II) within ninety calendar days after the county department received the report and information concerning the procedure for obtaining updated information.

(III) Information disclosed to a mandatory reporter pursuant to this paragraph (e.5) is confidential and shall not be disclosed by the mandatory reporter to any other person except as provided by law.

(IV) Unless requested by a county department, a mandatory reporter shall not have the authority to participate in any decision made by the county department concerning a report of abuse or neglect.

(V) In accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., the state department shall promulgate any rules necessary for the implementation of this paragraph (e.5).

(f) A court, upon its finding that access to such records may be necessary for determination of an issue before such court, but such access shall be limited to in camera inspection unless the court determines that public disclosure of the information contained therein is necessary for the resolution of an issue then pending before it;

(g) (Deleted by amendment, L. 2003, p. 1401, § 8, effective January 1, 2004.)

(h) All members of a child protection team, if one exists pursuant to section 19-3-308 (6)(a);

(i) Such other persons as a court may determine, for good cause;

(j) The state department of human services or a county or district department of social services or a child placement agency investigating an applicant for a license to operate a child care facility or agency pursuant to section 26-6-107, C.R.S., when the applicant, as a requirement of the license application, has given written authorization to the licensing authority to obtain information contained in records or reports of child abuse or neglect. Access to the records and reports of child abuse or neglect granted to the named department or agencies shall serve only as the basis for further investigation.

(j.5) The state department of human services or a county or district department of social services investigating an exempt family child care home provider pursuant to section 26-6-120, C.R.S., as a prerequisite to issuance or renewal of a contract or any payment agreement to receive moneys for the care of a child from publicly funded state child care assistance programs. Access to the records and reports of child abuse or neglect granted to the named department or agencies shall serve only as the basis for further investigation.

(j.7) The state department of human services investigating an applicant for an employee or volunteer position with, or an employee or volunteer of, a licensed neighborhood youth organization pursuant to section 26-6-103.7 (4), C.R.S., when the applicant, employee, or volunteer has given written authorization to the state department of human services to check records or reports of child abuse or neglect;

(k) The state department of human services, when requested in writing by any operator of a facility or agency that is licensed by the state department of human services pursuant to section 26-6-107, C.R.S., to check records or reports of child abuse or neglect for the purpose of screening an applicant for employment or a current employee. Any such operator who requests such information concerning an individual who is neither a current employee nor an applicant for employment commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. Within ten days of the operator's request, the state department of human services shall provide the date of the report of the incident, the location of investigation, the type of abuse and neglect, and the county which investigated the incident contained in the confirmed reports of child abuse and neglect. Any such operator who releases any information obtained under this paragraph (k) to any other person shall be deemed to have violated the provisions of subsection (4) of this section and shall be subject to the penalty therefor.

(k.5) The state department of human services, when requested in writing by a qualified county department, individual, or child placement agency approved to conduct home study investigations and reports pursuant to section 19-5-207.5 (2)(b)(I) for purposes of screening a prospective adoptive parent or any adult residing in the home under section 19-5-207 (2.5)(c), or investigating a prospective foster care parent, kinship care parent, or an adult residing in the home under section 26-6-107 (1)(a.7), C.R.S. Within ten days after the request, the state department of human services shall provide the date of the report of the incident, the location of investigation, the type of abuse and neglect, and the county that investigated the incident contained in the confirmed reports of child abuse or neglect. The county department, individual, or child placement agency shall be subject to the fee assessment established in subsection (2.5) of this section. With respect to screening a prospective adoptive parent, any employee of the county department or the child placement agency or any individual who releases any information obtained under this paragraph (k.5) to any person other than the adoption court shall be deemed to have violated the provisions of subsection (4) of this section and shall be subject to penalty therefor.

(l) The state department of human services, when requested in writing by the department of education to check records or reports of child abuse or neglect for the purpose of aiding the department of education in its investigation of an allegation of abuse by an employee of a school district in this state. Within ten days of the department of education's request, the state department of human services shall provide the date of the report of the incident, the location of investigation, the type of abuse or neglect, and the county which investigated the incident contained in the confirmed reports of child abuse or neglect. The department of education shall be subject to the fee assessment established in subsection (2.5) of this section. Any employee of the department of education who releases any information obtained under this paragraph (l) to any person not authorized to receive such information pursuant to the provisions of section 22-32-109.7, C.R.S., or any member of the board of education of a school district who releases such information obtained pursuant to said section shall be deemed to have violated the provisions of subsection (4) of this section and shall be subject to the penalty therefor.

(m) The state department of human services and the county departments of social services, for the following purposes:

(I) Screening any person who seeks employment with, is currently employed by, or who volunteers for service with the state department of human services, department of health care policy and financing, or a county department of social services, if such person's responsibilities include direct contact with children;

(II) Conducting evaluations pursuant to section 14-10-127, C.R.S.;

(III) Screening any person who will be responsible to provide child care pursuant to a contract with a county department for placements out of the home or private child care;

(IV) Screening prospective adoptive parents;

(n) Private adoption agencies, including private adoption agencies located in other states, for the purpose of screening prospective adoptive parents;

(o) A person, agency, or organization engaged in a bona fide research or evaluation project, but without information identifying individuals named in a report, unless having said identifying information open for review is essential to the research and evaluation, in which case the executive director of the state department of human services shall give prior written approval and the child through a legal representative shall give permission to release the identifying information;

(o.5) An auditor conducting a financial or performance audit of a county department of human or social services pursuant to section 26-1-114.5, C.R.S.;

(p) The governing body as defined in section 19-1-103 (54) and the citizen review panels created pursuant to section 19-3-211, for the purposes of carrying out their conflict resolution duties as set forth in section 19-3-211 and rules promulgated by the state department of human services;

(q) (Deleted by amendment, L. 2003, p. 1401, § 8, effective January 1, 2004.)

(r) The state department of human services investigating an applicant for a supervisory employee position or an employee of a guest child care facility or a public services short-term child care facility pursuant to section 26-6-103.5, C.R.S., when the applicant or employee, as a requirement of application for employment, has given written authorization to the state department of human services to check records or reports of child abuse or neglect;

(s) The state department of human services investigating a prospective CASA volunteer for the CASA program when the prospective CASA volunteer has given written authorization to the CASA program to check any records or reports of child abuse or neglect pursuant to section 19-1-205 (3)(a.5);

(t) State, county, and local government agencies of other states and child placement agencies located in other states, for the purpose of screening prospective foster or adoptive parents or any adult residing in the home of the prospective foster or adoptive parents;

(u) The child protection ombudsman program created in section 19-3.3-102, when conducting an investigation pursuant to article 3.3 of this title;

(v) A licensed child placement agency, for the purpose of screening prospective foster parents, any adult residing in the home of the prospective foster parent, and specialized group facilities, pursuant to the following conditions:

(I) Access is limited to information concerning a current or prospective foster parent, an adult residing in the home of the current or prospective foster parent, or a specialized group facility and includes only the following information:

(A) Whether a report of child abuse or neglect has been made regarding the person;

(B) The general nature of the alleged incident of child abuse or neglect, including the category of the allegation, and the name and relationship of the perpetrator and victim;

(C) Whether the report of child abuse or neglect was screened for assessment;

(D) The outcome of the investigation including the investigator's summary of the reason or reasons for his or her finding or conclusions; and

(E) Child care and child welfare licensing history;

(II) (A) Access is limited to one person at each child placement agency, as designated by the agency and reported to the state department of human services.

(B) The state department of human services shall monitor a child placement agency's access to the records and reports of child abuse or neglect to ensure that the child placement agency is accessing the records and reports of child abuse or neglect in accordance with this paragraph (v).

(C) An unaccepted referral or an unfounded or inconclusive assessment pursuant to subparagraph (I) of this paragraph (v) does not necessarily require that a current or prospective foster parent be denied placement pursuant to this article.

(w) The designated authorities at the military base of assignment or installation for a member of the armed forces or a spouse, or a significant other or family member residing in the home of the member of the armed forces who is the individual responsible for the abused or neglected child. The authorities may be designated in a memorandum of understanding as described and authorized in section 19-1-303 (2.6).

(2.3) The following agencies or attorneys appointed by the court shall be granted statewide read-only access to the name index and register of actions for the judiciary department:

(a) Criminal justice agencies as described in section 24-72-302 (3), C.R.S.;

(b) County departments as defined in section 19-1-103 (32) and attorneys who represent the county departments as county attorneys, as defined in section 19-1-103 (31.5), as it relates to the attorneys' work representing the county;

(c) Guardians ad litem under contract with the office of the child's representative, created in section 13-91-104, C.R.S., or authorized by the office of the child's representative to act as a guardian ad litem, as it relates to a case in which they are appointed by the court; and

(d) Respondent parent counsel appointed by the court and paid by the judicial department as it relates to a case in which they are appointed by the court.

(2.5) (a) Fee - rules - records and reports fund. Any person or agency provided information from the state department of human services pursuant to subsections (2)(i), (2)(k) to (2)(o), and (2)(t) of this section and any child placement agency shall be assessed a fee that shall be established and collected by the state department of human services pursuant to parameters set forth in rule established by the state board of human services. At a minimum, the rules shall include a provision requiring the state department of human services to provide notice of the fee to interested persons and the maximum fee amount that the department shall not exceed without the express approval of the state board of human services. The fee established shall not exceed the direct and indirect costs of administering subsections (2)(i), (2)(k) to (2)(o), and (2)(t) of this section and the direct and indirect costs of administering section 19-3-313.5 (3) and (4).

(b) All fees collected in accordance with subsection (2.5)(a) of this section shall be transmitted to the state treasurer who shall credit the same to the records and reports fund, which fund is hereby created. The fund also consists of fees credited to the fund pursuant to section 26-3.1-111. The money in the records and reports fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of administering subsections (2)(i), (2)(k) to (2)(o), and (2)(t) of this section, for the direct and indirect costs of administering section 19-3-313.5 (3) and (4), and for the direct and indirect costs described in section 26-3.1-111.

(3) After a child who is the subject of a report to the state department of human services reaches the age of eighteen years, access to that report shall be permitted only if a sibling or offspring of such child is before any person mentioned in subsection (2) of this section and is a suspected victim of child abuse or neglect.

(4) Any person who improperly releases or who willfully permits or encourages the release of data or information contained in the records and reports of child abuse or neglect to persons not permitted access to such information by this section or by section 19-1-303 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 19-1-308. Parentage information

Notwithstanding any other law concerning public hearings and records, any hearing or trial held under article 4 of this title shall be held in closed court without admittance of any person other than those necessary to the action or proceeding. In addition to access otherwise provided for pursuant to section 19-1-303, all papers and records pertaining to the action or proceeding which are part of the permanent record of the court are subject to inspection by the parties to the action and their attorneys of record, and such parties and their attorneys shall be subject to a court order which shall be in effect against all parties to the action prohibiting such parties from disclosing the genetic testing information contained in the court's record. Such court papers and records shall not be subject to inspection by any person not a party to the action except the state child support enforcement agency or delegate child support enforcement units for the purposes set forth in section 19-1-303 (4.4) or upon consent of the court and all parties to the action, or, in exceptional cases only, upon an order of the court for good cause shown. All papers and records in the custody of the county department of social services shall be available for inspection by the parties to the action only upon the consent of all parties to the action and as provided by section 26-1-114, C.R.S., or by the rules governing discovery, but such papers and records shall not be subject to inspection by any person not a party to the action except upon consent of all parties to the action; except that the results of genetic testing may be provided to all parties, when available, notwithstanding laws governing confidentiality and without the necessity of formal discovery. Any person receiving or inspecting paternity information in the custody of the county department of social services shall be subject to a court order which shall be in effect prohibiting such persons from disclosing the genetic testing information contained in the department's record.



§ 19-1-309. Relinquishments and adoption information

Except as provided in parts 3 and 4 of article 5 of this title and section 19-1-303, all records and proceedings in relinquishment or adoption shall be confidential and open to inspection upon order of the court for good cause shown or as otherwise authorized pursuant to article 5 of this title. The court shall act to preserve the anonymity of the biological parents, the adoptive parents, and the child from the general public, except as ordered by the court for good cause shown pursuant to this section or except as authorized pursuant to a designated adoption or pursuant to section 19-5-104 (2) or part 3 or 4 of article 5 of this title. A separate docket shall be maintained for relinquishment proceedings and for adoption proceedings.



§ 19-1-309.3. Exchange of information for child support purposes - process

The state court administrator of the judicial department and the executive director of the state department of human services, or their designees, shall design a process for exchanging information related to dependency or neglect actions, parentage actions, and any other actions brought pursuant to this title, as contemplated in sections 19-1-303 (4.4), 19-1-308, and 19-1-309, for purposes of locating responsible parties to pay child support, establishing paternity and child support, including child support debt pursuant to section 14-14-104, C.R.S., enforcing child support orders, disbursing collected child support payments, and facilitating the efficient and effective delivery of services under articles 13 and 13.5 of title 26, C.R.S. The process shall allow for the exchange of information by the state child support enforcement agency or the delegate child support enforcement units prior to or after intervention by the agency or units in an action brought pursuant to this title. Except for the limited purposes of the duties described in this section, the state child support enforcement agency or a delegate child support enforcement unit shall maintain the confidentiality of the information received pursuant to this part 3 and such information shall not be subject to discovery.



§ 19-1-309.5. Adoptive family resource registry

Limitations concerning the accessibility to information on the adoptive family resource registry are set forth in section 19-5-207.5 (5)(c).






Part 4 - Prevention Programs Funded Through State Agencies






Article 1.5 - Task Force Study to Recodify Code

§ 19-1. 5-101 to 19-1.5-106. (Repealed)

(2) Section 19-1.5-106 provided for the repeal of this article, effective July 1, 1997. (See L. 94, p. 1479.)






Article 2 - the Colorado Juvenile Justice System

Part 1 - General Provisions

§ 19-2-101. Short title

This part 1 shall be known and may be cited as "General Provisions".



§ 19-2-102. Legislative declaration

(1) The general assembly hereby finds that the intent of this article is to protect, restore, and improve the public safety by creating a system of juvenile justice that will appropriately sanction juveniles who violate the law and, in certain cases, will also provide the opportunity to bring together affected victims, the community, and juvenile offenders for restorative purposes. The general assembly further finds that, while holding paramount the public safety, the juvenile justice system shall take into consideration the best interests of the juvenile, the victim, and the community in providing appropriate treatment to reduce the rate of recidivism in the juvenile justice system and to assist the juvenile in becoming a productive member of society.

(2) The general assembly hereby finds that the public has the right to safe and secure homes and communities and that when a delinquent act occurs such safety and security is compromised; and the result is harm to the victim, the community, and the juvenile offender. The general assembly finds that the juvenile justice system should seek to repair such harm and that victims and communities should be provided with the opportunity to elect to participate actively in a restorative process that would hold the juvenile offender accountable for his or her offense.



§ 19-2-103. Definitions

For purposes of this article:

(1) "Adjudication" is defined in section 19-1-103 (2).

(2) "Basic identification information" is defined in section 19-1-103 (12).

(3) "Commit" is defined in section 19-1-103 (24).

(4) "Cost of care" is defined in section 19-1-103 (30).

(5) "Delinquent act" is defined in section 19-1-103 (36).

(6) "Diagnostic and evaluation center" is defined in section 19-1-103 (41).

(7) "Estate" is defined in section 19-1-103 (47).

(8) "Gang" is defined in section 19-1-103 (52).

(9) "Halfway house" is defined in section 19-1-103 (62).

(10) "Juvenile" is defined in section 19-1-103 (68).

(11) "Juvenile community review board" is defined in section 19-1-103 (69).

(12) "Juvenile delinquent" is defined in section 19-1-103 (71).

(12.5) "Office of alternate defense counsel" means the office of alternate defense counsel created and existing pursuant to section 21-2-101, C.R.S.

(12.7) "Office of the state public defender" means the office of state public defender created and existing pursuant to section 21-1-101, C.R.S.

(13) "Receiving center" is defined in section 19-1-103 (90).

(14) "Residential community placement" is defined in section 19-1-103 (92).

(15) "Screening team" is defined in section 19-1-103 (94.5).

(16) "Sentencing hearing" is defined in section 19-1-103 (95).

(17) "Staff secure facility" is defined in section 19-1-103 (101.5).

(18) "Training school" is defined in section 19-1-103 (109).



§ 19-2-104. Jurisdiction

(1) Except as otherwise provided by law, the juvenile court shall have exclusive original jurisdiction in proceedings:

(a) Concerning any juvenile ten years of age or older who has violated:

(I) Any federal or state law, except nonfelony state traffic, game and fish, and parks and recreation laws or rules, the offenses specified in section 18-13-121, C.R.S., concerning tobacco products, the offense specified in section 18-13-122, C.R.S., concerning the illegal possession or consumption of ethyl alcohol or marijuana by an underage person or illegal possession of marijuana paraphernalia by an underage person, and the offenses specified in section 18-18-406 (5)(a)(I), (5)(b)(I), and (5)(b)(II), C.R.S., concerning marijuana and marijuana concentrate;

(I) Any federal or state law, except nonfelony state traffic, game and fish, and parks and recreation laws or rules; the offenses specified in section 18-13-121, concerning tobacco products; the offense specified in section 18-13-122, concerning the illegal possession or consumption of ethyl alcohol or marijuana by an underage person or illegal possession of marijuana paraphernalia by an underage person; the offenses specified in section 18-18-406 (5)(a)(I), (5)(b)(I), and (5)(b)(II), concerning marijuana and marijuana concentrate; and the civil infraction in section 18-7-109 (3) concerning exchange of a private image by a juvenile;

(II) Any county or municipal ordinance except traffic ordinances, the penalty for which may be a jail sentence of more than ten days; or

(III) Any lawful order of the court made under this title;

(b) Concerning any juvenile to which section 19-2-518 applies; except that, after filing charges in the juvenile court but prior to the time that the juvenile court conducts a transfer hearing, the district attorney may file the same or different charges against the juvenile by direct filing of an information in the district court or by indictment pursuant to section 19-2-517. Upon said filing or indictment in the district court, the juvenile court shall no longer have jurisdiction over proceedings concerning said charges.

(2) The juvenile court shall have limited jurisdiction in matters to which section 19-2-517 applies.

(3) The fact that a juvenile has been prosecuted or convicted in the county court for a nonfelony violation under title 42, C.R.S., shall not be a bar to a subsequent or parallel proceeding under this title for delinquent acts arising out of the same criminal episode; nor shall proceedings under this title be a bar to a subsequent or parallel prosecution in the county court for a nonfelony violation under title 42, C.R.S., for the same delinquent acts arising from the same criminal episode.

(4) Notwithstanding any other provision of this section to the contrary, the juvenile court may exercise jurisdiction over a juvenile who is under sixteen years of age and who has violated a traffic law or ordinance if his or her case is transferred to the juvenile court from the county court. Such a transfer shall be subject to approval by the juvenile court.

(5) Notwithstanding any other provision of this section to the contrary, the juvenile court and the county court shall have concurrent jurisdiction over a juvenile who is under eighteen years of age and who is charged with a violation of section 18-13-122, 18-18-406 (5)(a)(I), (5)(b)(I), and (5)(b)(II), 18-18-428, 18-18-429, 18-18-430, or 42-4-1301, C.R.S.; except that, if the juvenile court accepts jurisdiction over such a juvenile, the county court jurisdiction shall terminate.

(6) The juvenile court may retain jurisdiction over a juvenile until all orders have been fully complied with by such person, or any pending cases have been completed, or the statute of limitations applicable to any offense that may be charged has run, regardless of whether such person has attained the age of eighteen years, and regardless of the age of such person.

(7) This section shall not be construed to confer any jurisdiction upon the court over a person for any offense committed after the person attains the age of eighteen years.

(8) Notwithstanding any other provision of this section to the contrary, the juvenile court may exercise jurisdiction over a juvenile to determine the legal custody of a juvenile or to appoint a guardian of the person or legal custodian of any child who comes within the juvenile court's jurisdiction under the provisions of section 19-1-104.



§ 19-2-105. Venue

(1) (a) Proceedings in cases brought under this article shall be commenced in the county in which the alleged violation of the law, ordinance, or court order took place; except that the court may order a change of venue based upon written findings that a change of venue is necessary to ensure that the juvenile receives a fair trial, in which case venue shall be transferred to an appropriate jurisdiction prior to the findings of fact. When the court in which the petition was filed is in a county other than where the juvenile resides, such court may transfer venue to the court of the county of the juvenile's residence for the purposes of supervision after sentencing and entry of any order for payment of restitution. A transfer of venue may not be rejected for any reason except where venue would be improper.

(b) For purposes of determining proper venue, a juvenile who is placed in the legal custody of a county department of social services shall be deemed for the entire period of placement to reside in the county in which the juvenile's legal custodian is located, even if the juvenile is physically residing in a residential facility located in another county. If a juvenile is placed in the legal custody of a county department of social services, the court shall not transfer venue during the period of placement to any county other than the county in which the juvenile's legal custodian is located.

(2) In determining proper venue, the provisions of section 18-1-202, C.R.S., shall apply.

(3) A court transferring venue under this section shall transmit all documents and legal social records, or certified copies thereof, to the receiving court, which court shall proceed with the case as if the petition had been originally filed or the adjudication had been originally made in such court.

(4) Upon transfer of venue, the receiving court shall set a date not more than thirty days following the date upon which the change of venue is ordered for the juvenile and his or her parent or guardian to appear.



§ 19-2-106. Representation of petitioner

In all matters under this article, the petitioner shall be represented by the district attorney.



§ 19-2-107. Right to jury trial

(1) In any action in delinquency in which a juvenile is alleged to be an aggravated juvenile offender, as described in section 19-2-516, or is alleged to have committed an act that would constitute a crime of violence, as defined in section 18-1.3-406, C.R.S., if committed by an adult, the juvenile or the district attorney may demand a trial by a jury of not more than six persons except as provided in section 19-2-601 (3)(a), or the court, on its own motion, may order such a jury to try any case brought under this title, except as provided in subsection (2) of this section.

(2) The juvenile is not entitled to a trial by jury when the petition alleges a delinquent act which is a misdemeanor, a petty offense, a violation of a municipal or county ordinance, or a violation of a court order.

(3) Unless a jury is demanded pursuant to subsection (1) of this section, it shall be deemed waived.

(4) Notwithstanding any other provisions of this article, in any action in delinquency in which a juvenile requests a jury pursuant to this section, the juvenile shall be deemed to have waived the sixty-day requirement for holding the adjudicatory trial established in section 19-2-708. In such a case, the juvenile's right to a speedy trial shall be governed by section 18-1-405, C.R.S., and rule 48 (b) of the Colorado rules of criminal procedure.



§ 19-2-108. Speedy trial - procedural schedule

(1) The juvenile's right to a speedy trial shall be governed by section 18-1-405, C.R.S., and rule 48(b) of the Colorado rules of criminal procedure.

(2) In bringing an adjudicatory action against a juvenile pursuant to this article, the district attorney and the court shall comply with the deadlines for:

(a) Holding the detention hearing, as specified in section 19-2-508 (3)(a)(I);

(b) Filing the petition, as specified in section 19-2-508 (3)(a)(V);

(c) Setting the first appearance, as specified in section 19-2-514 (4); and

(d) Holding the adjudicatory trial, as specified in section 19-2-708 (1).

(3) The court may grant a continuance with regard to any of the deadlines specified in subsection (2) of this section upon making a finding of good cause.



§ 19-2-109. General procedure for juvenile hearings

(1) The Colorado rules of juvenile procedure shall apply in all proceedings conducted under this article.

(2) Hearings shall be held before the court without a jury, except as provided in sections 19-2-107 and 19-2-601 (3), and may be conducted in an informal manner.

(3) A verbatim record shall be taken of all proceedings, including any hearing conducted by a magistrate.

(4) When more than one juvenile is named in a petition or individual petitions are filed against more than one juvenile alleging delinquent acts arising from the same delinquent episode, any proceedings, including trials, may be consolidated.

(5) Juvenile cases shall be heard separately from adult cases, and the juvenile or his or her parents, guardian, or other custodian may be heard separately when deemed necessary by the court.

(6) The parent, guardian, or legal custodian of the juvenile is required to attend all proceedings, including all hearings, concerning the juvenile. Failure, without good cause, to attend a proceeding concerning the juvenile may subject the parent, guardian, or legal custodian to contempt sanctions; except that, if the juvenile's legal custodian is a county department of social services or the department of human services, the legal custodian need not attend any proceeding at which the juvenile's guardian ad litem is present.



§ 19-2-110. Open hearings

The general public shall not be excluded from hearings held under this article unless the court determines that it is in the best interest of the juvenile or of the community to exclude the general public, and, in such event, the court shall admit only such persons as have an interest in the case or work of the court, including persons whom the district attorney, the juvenile, or his or her parents or guardian wish to be present.



§ 19-2-111. Effect of proceedings

No adjudication or proceeding under this article shall impose any civil disability upon a juvenile or disqualify him or her from holding any position under the state personnel system or submitting any governmental or military service application or receiving any governmental or military service appointment or from holding public office.



§ 19-2-112. Victim's right to attend dispositional, review, and restitution proceedings

The victim of any delinquent act or a relative of the victim, if the victim has died, has the right to attend all dispositional, review, and restitution proceedings resulting from the adjudication of such act. The victim or his or her relative has the right to appear at the proceedings personally or with counsel and to adequately and reasonably express his or her views concerning the act, the juvenile, the need for restitution, and the type of dispositional orders that should be issued by the court. When issuing such orders, the court shall consider the statements made by the victim or his or her relative and shall make a finding, on the record, when appropriate, as to whether or not the juvenile would pose a threat to public safety if granted probation.



§ 19-2-113. Parental accountability

(1) (a) The parent, guardian, or legal custodian of any juvenile subject to proceedings under this article is required to attend all proceedings that may be brought under this article concerning the juvenile. The court may impose contempt sanctions against said parent, guardian, or legal custodian for failure, without good cause, to attend any proceeding concerning the juvenile; except that, if the juvenile's legal custodian is a county department of social services or the department of human services, the legal custodian need not attend any proceeding at which the juvenile's guardian ad litem is present.

(b) For any juvenile adjudicated pursuant to this article, the court may specify its expectations for the juvenile's parent, guardian, or legal custodian, so long as the parent, guardian, or legal custodian is a party to the delinquency proceedings.

(2) (a) The general assembly hereby determines that families play a significant role in the cause and cure of delinquent behavior of children. It is therefore the intent of the general assembly that parents cooperate and participate significantly in the assessment and treatment planning for their children.

(b) Any treatment plan developed pursuant to this article may include requirements to be imposed on the juvenile's parent, so long as the parent is a party to the delinquency proceedings. These requirements may include, but are not limited to, the following:

(I) Maximum parent involvement in the sentencing orders;

(II) Participation by the parent in parental responsibility training;

(III) Cooperation by the parent in treatment plans for the juvenile;

(IV) Performance of public service by the parent;

(V) Cost of care reimbursement by the parent;

(VI) Supervision of the juvenile; and

(VII) Any other provisions the court deems to be in the best interests of the juvenile, the parent's other children, or the community.

(c) Any parent who is a party to the delinquency proceedings and who fails to comply with any requirements imposed on the parent in a treatment plan may be subject to contempt sanctions.

(d) The court shall have discretion to exempt the parent from participation in the juvenile's treatment.



§ 19-2-114. Cost of care

(1) (a) Notwithstanding the provisions of section 19-1-115 (4)(d), where a juvenile is sentenced to a placement out of the home or is granted probation as a result of an adjudication, deferral of adjudication, or direct filing in or transfer to district court, the court may order the juvenile or the juvenile's parent to make such payments toward the cost of care as are appropriate under the circumstances. In setting the amount of such payments, the court shall take into consideration and make allowances for any restitution ordered to the victim or victims of a crime, which shall take priority over any payments ordered pursuant to this section, and for the maintenance and support of the juvenile's spouse, dependent children, any other persons having a legal right to support and maintenance out of the estate of the juvenile, or any persons having a legal right to support and maintenance out of the estate of the juvenile's parent. The court shall also consider the financial needs of the juvenile for the six-month period immediately following the juvenile's release, for the purpose of allowing said juvenile to seek employment.

(b) For an adoptive family who receives an approved Title IV-E adoption assistance subsidy pursuant to the federal "Social Security Act", 42 U.S.C. sec. 673 et seq., or an approved payment in subsidization of adoption pursuant to section 26-7-103, C.R.S., the cost of care, as defined in section 19-1-103 (30), shall not exceed the amount of the adoption assistance payment.

(2) Any order for payment toward the cost of care entered by the court pursuant to subsection (1) of this section shall constitute a judgment which shall be enforceable by the state or the governmental agency that would otherwise incur the cost of care for the juvenile in the same manner as are civil judgments.

(3) In order to effectuate the provisions of this section, a juvenile and such juvenile's parent shall be required to provide information to the court regarding the juvenile's estate and the estate of such juvenile's parent. Such financial information shall be submitted in writing and under oath.

(4) and (5) Repealed.






Part 2 - Administrative Entities - Agents

§ 19-2-201. Short title

This part 2 shall be known and may be cited as "Juvenile Administrative Entities and Agents".



§ 19-2-202. Responsible agencies

The department of human services is the single state agency responsible for the oversight of the administration of juvenile programs and the delivery of services for juveniles and their families in this state. In addition, the department of human services is responsible for juvenile parole. The state judicial department is responsible for the oversight of juvenile probation. The department of public safety is responsible for the oversight of community diversion programs. The state agencies described in this section shall jointly oversee the application by judicial districts of the placement criteria established by the working group as provided in section 19-2-212.



§ 19-2-203. Division of youth services - created - interagency agreements - duties of administrators concerning voter registration and casting of ballots - reports - pilot program - fund created - repeal

(1) (a) There is hereby created within the department of human services the division of youth services, referred to within this section as the "division", the head of which is the director of the division. The executive director of the department of human services shall appoint the director of the division pursuant to section 13 of article XII of the state constitution and the laws and rules governing the state personnel system. The director shall exercise powers and perform duties and functions within the office of the executive director of the department of human services in accordance with the provisions of this article 2 and as if transferred thereto by a type 2, transfer as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24.

(b) The purposes of the division are to:

(I) Increase public safety by providing rehabilitative treatment to help youths in the division's care make lasting behavioral changes to prepare themselves for successful transition back to the community;

(II) Promote the physical safety of youths and staff within the division;

(III) Promote a seamless continuum of care from the time of detention or commitment to discharge, in which youths' needs are met in a safe, structured environment with well-trained, caring staff who help youths identify and address their issues, hold youths accountable for their actions, and help youths accept responsibility for their actions;

(IV) Enable youths to develop healthy, supportive relationships with peers, adults, family, and members of their neighborhoods and communities; and

(V) Provide youths with the tools necessary to become law-abiding, contributing members of the community upon their release.

(2) The division may enter into agreements with the judicial department to combine provision of juvenile parole and probation services. Juvenile probation and parole supervision programs implemented pursuant to such agreements may not include provisions for supervision of juveniles sentenced to the department of corrections.

(3) (a) This subsection (3) applies to any individual committed to a juvenile facility and in the custody of the division who is eighteen years of age or older on the date of the next election.

(b) The administrator of a facility in which an individual described in paragraph (a) of this subsection (3) is committed shall facilitate the voting rights of the individual. In connection with such requirements, the administrator shall provide the individual information regarding his or her voting rights and how the individual may register to vote and cast a mail ballot, provide the individual with voter information materials upon the request of the individual, and ensure that any mail ballot cast by the individual is timely delivered to the designated election official. For purposes of this subsection (3), "administrator" and "voter information materials" have the same meaning as set forth in section 1-2-210.5 (5), C.R.S. Notwithstanding any other provision of law, to satisfy the requirements of this paragraph (b), the administrator is exempt from any restriction under law on the number of mail ballots an eligible elector may deliver in person to the designated election official.

(c) The administrator and the secretary of state shall post the type or kind of verification satisfying the requirements of section 1-1-104 (19.5)(d), C.R.S., in a prominent place on the public websites maintained by the department of human services and the secretary, respectively. The secretary shall provide notice to the county clerk and recorders as well as other designated election officials throughout the state that such verification constitutes an acceptable form of identification under section 1-1-104 (19.5), C.R.S., permitting the individuals possessing such identification to register to vote and cast a ballot.

(d) The administrator shall forward applications made under this subsection (3) on a weekly basis, or on a daily basis during the last week allowed for registration prior to any election, to the county clerk and recorder of the county in which the facility is located, and, if the applicant resides in a different county from the facility, the application must then be forwarded to the county clerk and recorder of the county in which the applicant resides.

(4) Pilot program - fund created - repeal. (a) Legislative declaration. The general assembly finds that:

(I) Youths committed to the care of the division deserve to be treated with respect and dignity, using a therapeutic approach delivered in a treatment setting where social-emotional competencies are learned and practiced by youths and staff;

(II) Because many youths committed to the care of the division have experienced trauma, which may include physical and sexual abuse, abandonment, violence in their homes or in their communities, or the loss of a family member at a young age, the experience of a safe, humane, and nurturing environment is necessary for youths to develop coping skills and the ability to trust and form healthy relationships;

(III) Almost all youths committed to the division will return to the community;

(IV) Youths in the division's care need treatment and tools that prepare them to safely rejoin our communities;

(V) The environment in the division should be safe, secure, and nonviolent to promote building trust and healthy relationships between youths and staff and to allow youths to grow and mature responsibly;

(VI) Rates of violence against youths and staff in the division are unacceptably high;

(VII) Improvements can always be made in the division, which strives to have staff and youths engaged with respect and dignity and create an environment that is safe for all;

(VIII) Division staff have an extremely difficult job. They must respond daily to extremely troubled youths, including some who act out with violence. Even with appropriate staff response, some youths will need to be physically restrained.

(IX) Division staff want to help, and not hurt, youths;

(X) Nonetheless, certain restraint practices used in youth corrections, including full-body restraints, the WRAP, solitary confinement, pressure-point or pain-compliance techniques, manipulating nerves, mechanical restraints, and knee strikes to thighs, buttocks, and ribs are physically and psychologically harmful, destructive to relationship building, and inconsistent with the therapeutic, trauma-responsive, and non-violent environment the division is committed to creating;

(XI) Fundamental cultural change is needed at the division in order to provide for the safety of youths and staff and to effectuate real and lasting personal change for the youths in the division's care;

(XII) Division staff need additional tools and training to reduce the use of physical restraints and to promote stronger, healthier relationships with youths; and

(XIII) Transparency and accountability regarding critical incidents, fights, assaults, restraints, and injuries that occur in division facilities are critical components of cultural change.

(b) The division shall implement a pilot program to aid in the establishment of a division-wide therapeutic and rehabilitative culture. The pilot program will test the efficacy of a therapeutic, group-treatment approach and the ability of the division to keep youths and staff safe without the use of seclusion and mechanical restraints other than handcuffs. In administering the pilot program, the division shall:

(I) Provide treatment to at least twenty youths committed to the division's care, divided into groups of no more than twelve. In selecting youths to participate in the pilot program, the division shall ensure that the youths reflect a representative cross section of youths committed to the division's care with respect to age and history of violence.

(II) Give hiring or transfer preference to staff who agree to work as staff in the pilot program;

(III) Create teams of youths and staff by assigning each staff member to a group of youths, to which group the staff member remains assigned throughout the pilot program;

(IV) Require staff assigned to the pilot program to be trained as youth specialists and have or acquire substantial knowledge of rehabilitative treatment, de-escalation, adolescent behavior modification, trauma, safety, and physical management techniques that do not harm youth; assign no staff members to the pilot program solely as security staff; and maintain a ratio of staff to youths that meets or exceeds nationally recognized standards and reflects best practices;

(V) Operate healthy, trauma-responsive organizational environments as demonstrated through prosocial, safe, and non-violent interaction by:

(A) Prioritizing the physical and psychological safety of youths and staff;

(B) Meeting the basic needs of youths, which are food, clothing, shelter, emotional and physical safety, belonging, and family involvement;

(C) Creating a humane environment for youths that is not institutional but is home-like, healthy, and therapeutic;

(D) Holding youths in the least restrictive environment possible;

(E) Emphasizing positive behavioral outcomes with the goal of helping youths to progress from behavioral compliance to internalized change;

(F) Utilizing the small group process as a primary method of providing treatment services, where resolution of core issues and development of social-emotional competency can occur, youth behaviors are viewed as having a cause, and determining the purpose of a behavior is essential to the treatment process;

(G) To the extent possible, ensuring that each youth in the pilot program remains with his or her group and dedicated staff member during waking hours, except for specialized treatment or educational services;

(H) Relying on de-escalation and relationship-building techniques that help staff members avoid physical management and restraint;

(I) Phasing out completely within the first year of the pilot program the use of restraint methods that physically harm youths, including striking youths, using mechanical restraints other than handcuffs, and using pain-compliance or pressure-point techniques;

(J) Prohibiting a youth from participating in the restraint of another youth;

(K) Phasing out completely within the first year of the pilot program the practice of placing youths alone in a room or area behind a locked door from which egress is prevented, except during sleeping hours, and avoiding isolation of youths from their peers;

(L) Integrating trauma-responsive principles and practices into all elements of programming and ensuring that all staff who work with youths are thoroughly trained to provide trauma-responsive care. For the purposes of this section, "trauma-responsive" care means care in which staff are trained to expect the presence of trauma in the youths being served, to recognize how staff response and organizational practices may trigger painful memories and re-traumatize youths with trauma histories, and to resist taking actions or using words that re-traumatize youths.

(M) Providing continuity of services and relationships through a seamless case management system and assignment of a dedicated case manager to each youth, which case manager serves as the primary advocate for the youth and his or her family and works actively with both throughout the pilot program;

(N) Prioritizing family engagement; and

(O) Facilitating community engagement, consistent with principles of restorative justice;

(VI) Contract through a competitive bid process with an independent third party to facilitate, coach, and train staff and leadership throughout the course of the pilot program. The independent third party must have expertise in systemic cultural transformation of a youth correctional system from a punitive, correctional culture to a rehabilitative and therapeutic culture. The independent third party must have experience training staff in providing relationship-based, group-centered, trauma-responsive care and decreasing violence against youths and staff in facilities. The independent third party shall assist with implementation of the pilot program, provide training for staff working in the pilot program, and provide at least one three-quarter-time to full-time consultant to provide on-the-ground mentorship, coaching, and training to pilot-program staff members throughout the pilot program. The consultant shall also provide training to the division's leadership regarding the philosophies and techniques used in the pilot program. For the purposes of this subsection (4)(b)(VI), on or before September 1, 2017, the division shall request proposals from candidates. The division shall require each candidate to submit its proposal to the division on or before November 1, 2017, and the division shall contract with a candidate on or before December 1, 2017. On or before January 1, 2018, the division shall begin working actively with the contracted independent third party to take the necessary steps to commence the pilot program as soon as possible, which must begin to serve youth no later than July 1, 2018.

(VII) (A) Contract through a competitive bid process with an independent contractor other than the independent third party described in subsection (4)(b)(VI) of this section to evaluate the effectiveness and outcome of the pilot program. Prior to the start of the pilot program, the division and the contractor shall work together to identify the data points to be collected throughout the pilot program, which must include, but are not limited to, data concerning fights, assaults on youth, assaults on staff, critical incidents, restraints, mechanical restraints, seclusion, injuries to youth, injuries to staff, criminal charges filed against youth or staff, grievances or complaints regarding abuse that have been filed or sustained, staff absences, staff turnover, and youth educational achievement. The division shall collect the data and make it available to the contractor at the contractor's request throughout the pilot program. For the purposes of this subsection (4)(b)(VII), on or before September 1, 2017, the division shall request proposals from candidates. The division shall require each candidate to submit its proposal to the division on or before November 1, 2017, and the division shall contract with a candidate on or before December 1, 2017. Not later than ninety days after the end of the pilot program, the independent contractor described in this subsection (4)(b)(VII) shall assess the data provided by the division and complete a report evaluating the effectiveness and outcomes of the pilot program when compared to one or more comparable populations of youths in the division. The division shall provide the contractor all available data requested to complete the report.

(B) The independent contractor, at least in part, shall base its evaluation of the effectiveness of the pilot program upon whether it reduces the number of fights, critical incidents, assaults on youth, assaults on staff, injuries to youth, and injuries to staff when compared to comparable populations of youths in the division, and whether it reduces the number of physical managements and mechanical restraints when compared to comparable populations of youths in the division.

(C) Not later than ninety days after the end of the pilot program, the independent contractor shall complete the report described in subsection (4)(b)(II)(A) of this section and submit it to the judiciary committees of the house of representatives and the senate, to the public heath care and human services committee of the house of representatives, and to the health and human services committee of the senate, or to any successor committees.

(VIII) Perform the necessary construction and renovation, in consultation with the independent third party described in subsection (4)(b)(VI) of this section, to create youth residences for the pilot program that are home-like and therapeutic, including home-like sleeping quarters and living and group meeting areas.

(c) (I) The division of youth services pilot program cash fund, referred to in this subsection (4) as the "fund", is hereby created in the state treasury. The fund consists of money credited to the fund pursuant to subsection (4)(c)(IV) of this section and any other money that the general assembly may appropriate or transfer to the fund.

(II) The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund. Any unexpended and unencumbered money remaining in the fund at the end of a fiscal year remains in the fund and does not revert to the general fund.

(III) Subject to annual appropriation by the general assembly, the division may expend money from the fund for the purposes described in this subsection (4).

(IV) The division may seek, accept, and expend gifts, grants, or donations from private or public sources for the purposes of this subsection (4). The division shall transmit all money received through gifts, grants, or donations to the state treasurer, who shall credit the money to the fund.

(V) The state treasurer shall transfer all unexpended and unencumbered money in the fund on July 1, 2021, to the general fund.

(d) This subsection (4) is repealed, effective July 1, 2021.

(5) Assessment of the division of youth services - repeal. (a) On or before December 1, 2017, the division shall contract with an independent third party other than the independent third parties described in subsections (4)(b)(VI) and (4)(b)(VII) of this section to conduct a performance assessment that evaluates safety in all facilities of the division for youths and staff.

(b) On June 6, 2017, the division shall commence preparing a request for proposal to solicit proposals from interested parties who wish to contract for the performance assessment described in this subsection (5). The division shall issue the request for proposal on or before September 1, 2017, and shall require interested parties to submit their completed request for proposals to the division on or before November 1, 2017.

(c) The goal of the assessment is to determine the most humane and effective methods or approaches to keeping youth and staff safe and keeping violence in facilities to a minimum. The assessment must:

(I) Assess the division's de-escalation, physical-management, and safety protocols and actual practices; its treatment approach, including its fidelity to the provision of trauma-responsive care; and its overall ability to maintain the safety of youths and staff;

(II) Compare the division's practices to best practices in other juvenile justice jurisdictions for incarcerated youths up to twenty-one years of age regarding de-escalation, seclusion, and physical management, including physical and mechanical restraint methods;

(III) Compare the division's outcomes to best outcomes from youth correctional agencies in other juvenile justice jurisdictions regarding the frequency of fights, assaults on youths and staff, injuries to youths and staff, education, and recidivism and the use of physical management, mechanical restraints, and seclusion; and

(IV) Evaluate the division's adherence in practice to its own stated policies and existing law concerning the use of restraint and seclusion, the provision of trauma-responsive care, and the use of restorative justice.

(d) In the report described in subsection (5)(e) of this section, the independent third party shall provide the division with comprehensive recommendations for any changes the division can make to its policies and practices regarding de-escalation, physical-management, and the provision of trauma-responsive care consistent with best practices, while avoiding harming youths in the division's custody.

(e) On or before May 1, 2018, the independent third party shall complete its assessment and submit a report of its findings and recommendations to the judiciary committees of the house of representatives and senate, to the public health care and human services committee of the house of representatives, and to the health and human services committee of the senate, or to any successor committees.

(f) This subsection (5) is repealed, effective July 1, 2018.



§ 19-2-203.5. Division of youth services - community boards

(1) There is created in each region of the division of youth services a community board to:

(a) Promote transparency and community involvement in division facilities within the region;

(b) Provide opportunities for youths to build positive relationships with adult role models; and

(c) Promote youth involvement in the community.

(2) (a) Each community board must include six members with a diverse array of experience and perspectives related to incarcerated youths. Each member of each board shall be a resident of, or work within, the region in which he or she serves.

(b) The governor or his or her designee shall appoint each member of each board to a term of three years, and each member may serve an unlimited number of terms. Each member must serve without compensation.

(c) A member of a community board may not be employed by the department of human services or the division of youth services.

(d) Each community board shall elect a chair and a vice-chair from among its members.

(e) Each community board shall meet at least once every three months. The chair of each community board may call such additional meetings as are necessary for the community board to accomplish its duties.

(3) (a) Leadership and staff members of the department of human services and the division of youth services, as well as representatives of an organization in Colorado that exists for the purpose of dealing with the state as an employer concerning issues of mutual concern between employees and the state, are invited to attend community board meetings to provide their perspectives.

(b) A management-level employee of each facility in each region shall attend each meeting of their regional community board. At least once every three months, a representative of the division of youth services shall update the community board regarding new policies, practices, and programs affecting the region and any issues of concern in the region during the past quarter.

(4) The division shall allow board members to have periodic access to enter facilities in their regions on at least a quarterly basis and speak with youths and staff, unless an emergency prevents such access.



§ 19-2-204. Juvenile probation departments or divisions - service agreements

(1) The juvenile court is authorized to establish juvenile probation departments or divisions.

(2) Subject to the provisions of section 13-3-105, C.R.S., the juvenile court is authorized to appoint juvenile probation officers and such other professional and clerical personnel as may be required. Juvenile probation officers shall have the powers and duties specified in section 19-2-926 and shall have the powers of peace officers, as described in sections 16-2.5-101 and 16-2.5-138, C.R.S.

(3) Upon the agreement of the juvenile court judges, the approval of the chief judge in each district or, for the second judicial district, the presiding judge of the Denver juvenile court, and the approval of the chief justice of the supreme court, two or more contiguous judicial districts may combine to form an interdistrict juvenile probation department.

(4) (a) The juvenile court judges are authorized to enter into agreements with the department of human services, county departments of social services, other public agencies, private agencies, or with other juvenile courts to provide supervision or other services for juveniles placed on probation by the court.

(b) The conditions and terms of any such agreement shall be set forth in writing, including any payments to be made by the court for the services provided.

(c) Any agreement made under this subsection (4) may be terminated upon ninety days' written notice by either party thereto.



§ 19-2-205. Facility directors - duties

(1) The director of the division of youth services shall appoint a director of each state-operated facility established by section 19-2-403 and sections 19-2-406 to 19-2-408 pursuant to section 13 of article XII of the state constitution.

(2) It is the duty of the director of each facility established by section 19-2-403 and sections 19-2-406 to 19-2-408:

(a) To report to the executive director of the department of human services at such times and on such matters as the director may require;

(b) To receive juveniles committed to the custody of the department of human services and placed in his or her care under the provisions of this article and to keep them for rehabilitation, education, and training until discharged by law or under the rules of the department of human services or released on parole;

(c) To make a careful and thorough evaluation of every juvenile placed under his or her care at intervals no greater than six months, such evaluation to ascertain whether the juvenile's program should be modified, whether the juvenile's transfer to another facility should be recommended to the said director, or whether the juvenile's release should be recommended to the juvenile parole board;

(d) To take such measures as are necessary to prevent recruitment of new gang members from among the juveniles committed to the custody of the department of human services.



§ 19-2-206. Juvenile parole board - creation - membership

(1) There is hereby created a juvenile parole board, referred to in this section and section 19-2-207 as the "board", to consist of nine members appointed by the governor and confirmed by the senate. Any vacancy that occurs when the general assembly is not in session may be filled by the governor, and such member shall serve temporarily until confirmed at the next regular session of the general assembly.

(2) All nine members shall be voting members, and, of the nine members:

(a) One member shall be from the department of human services;

(b) One member shall be from the department of education;

(c) One member shall be from the department of public safety;

(d) One member shall be from the department of labor and employment; and

(e) (Deleted by amendment, L. 2008, p. 1105, § 10, effective July 1, 2008.)

(f) Five members shall be from the public at large and shall not be employees of the state government. At least one of the members from the public at large shall be a resident of the area west of the continental divide.

(3) All members shall serve at the pleasure of the governor, and the governor shall designate one member of the board to act as chairperson.

(4) The full board shall meet not less than once a month, and the presence of five members, at least two of whom are members described in paragraph (f) of subsection (2) of this section, shall constitute a quorum to transact official business of the full board.

(5) All members of the board shall be reimbursed for expenses necessarily incurred in the performance of their duties. In addition to the reimbursement of expenses, the five citizen board members shall receive a per diem of one hundred fifty dollars per full day and seventy-five dollars per half day spent transacting official business of the board.

(6) Clerical and other assistance for the board shall be furnished by the department of human services. Such clerical and other assistance shall be supervised by a juvenile parole board administrator appointed by the executive director of the department of human services.



§ 19-2-207. Juvenile parole board - authority

The board may grant, deny, defer, suspend, revoke, or specify or modify the conditions of any parole for any juvenile committed to the department of human services under section 19-2-601 or 19-2-907 in a manner that is in the best interests of the juvenile and the public. In addition to any other conditions, the board may require, as a condition of parole, any adjudicated juvenile to attend school or an educational program or to work toward the attainment of a high school diploma or the successful completion of a high school equivalency examination, as that term is defined in section 22-33-102 (8.5), C.R.S.; except that the board shall not require any such juvenile to attend a school from which he or she has been expelled without the prior approval of that school's local board of education. The board shall promulgate rules that establish criteria under which its parole decisions are made. The board has the duties and responsibilities specified in part 10 of this article.



§ 19-2-208. Administrative law judges

An administrative law judge shall assist any hearing panel of the juvenile parole board that is considering the suspension, modification, or revocation of the parole of a juvenile.



§ 19-2-209. Juvenile parole - organization

(1) Juvenile parole services are administered by the division of youth services in the department of human services, under the direction of the director of the division of youth services, appointed pursuant to section 19-2-203.

(2) The director of the division shall appoint juvenile parole officers and other personnel of the division of youth services pursuant to section 13 of article XII of the state constitution and with the consent of the department of human services. Juvenile parole officers have the powers and duties specified in part 10 of this article 2 and the powers of peace officers, as described in sections 16-2.5-101 and 16-2.5-138.

(3) The division of youth services may divide juvenile parole supervision into regions throughout the state. Within each region there may be more than one office location for parole officers.

(4) and (5) (Deleted by amendment, L. 2008, p. 1097, § 1, effective July 1, 2008.)



§ 19-2-210. Juvenile community review board

(1) A board of county commissioners or the city council of the city and county of Denver or more than one board of county commissioners may adopt a written resolution requiring approval by a juvenile community review board of residential community placements within its county of juveniles under commitment to the department of human services. Upon the effective date of such resolution and notice to the department of human services, no juvenile committed to the custody of the department of human services shall be placed into a residential community placement in that county or region unless and until such placement is approved by the juvenile community review board.

(1.5) A juvenile community review board may be consolidated with other local advisory boards pursuant to section 24-1.7-103, C.R.S.

(2) Notification of any placement of a juvenile under the jurisdiction of the juvenile parole board shall be made to the juvenile community review board prior to or at the time of placement.

(3) (a) Prior to placement of a juvenile in a residential community placement, the juvenile community review board shall review the case file of the juvenile. It is the responsibility of the department of human services to provide accurate information regarding the juvenile and the proposed placement to the juvenile community review board. Such information shall include, but not be limited to, a history of delinquent adjudications, a social history, an educational history, a mental health treatment history, a drug and alcohol treatment history, and a summary of institutional progress. Each juvenile referred to the board shall be reviewed within fifteen days from the date the referral is received.

(b) The board shall review the case file of the juvenile and make a decision regarding residential community placement, taking into consideration the results of the objective risk assessment by the department of human services, the needs of the juvenile, and the criteria established by the juvenile community review board based on the interests of the community. Objective risk criteria shall be established and maintained by the department of human services and shall be based upon researched factors that have been demonstrated to be correlative to risk to the community.

(c) All names, addresses, and information regarding a juvenile reviewed by the juvenile community review board shall be confidential and not disclosed except to such board or its designees, the Colorado bureau of investigation, and any law enforcement agency, without express written permission of the juvenile and the legal custodian.

(4) Repealed.



§ 19-2-211. Local juvenile services planning committee - creation - duties

If all of the boards of commissioners of each county or the city council of each city and county in a judicial district agree, there may be created in the judicial district a local juvenile services planning committee that is appointed by the chief judge of the judicial district or, for the second judicial district, the presiding judge of the Denver juvenile court from persons recommended by the boards of commissioners of each county or the city council of each city and county within the judicial district. The committee, if practicable, must include, but need not be limited to, a representative from the county department of social services, a local school district, a local law enforcement agency, a local probation department, the division of youth services, private citizens, the district attorney's office, and the public defender's office and a community mental health representative and a representative of the concerns of municipalities. The committee, if created, shall meet as necessary to develop a plan for the allocation of resources for local juvenile services within the judicial district for the fiscal year. The committee is strongly encouraged to consider programs with restorative justice components when developing the plan. The plan must be approved by the department of human services. A local juvenile services planning committee may be consolidated with other local advisory boards pursuant to section 24-1.7-103.



§ 19-2-212. Working group for criteria for placement of juvenile offenders - establishment of formula - review of criteria

(1) The executive director of the department of human services and the state court administrator of the judicial department, or any designees of such persons, in consultation with the division of criminal justice of the department of public safety, the office of state planning and budgeting, the Colorado district attorneys council, law enforcement representatives, and representatives of local and county governments, shall form a working group that shall carry out the following duties:

(a) To establish a set of criteria for both detention and commitment for the purposes of determining which juvenile offenders are appropriate for placement in the physical or legal custody of the department of human services. Such criteria shall conform with section 19-2-508. This set of criteria, when adopted by the department of human services and the judicial department, shall be used to promote a more uniform system of determining which juveniles should be placed in the physical custody of the department of human services or in the legal custody of the department of human services so that decisions for such placement of a juvenile are made based upon a uniform set of criteria throughout the state. In developing such set of criteria, the working group shall utilize any existing risk scale devised by the department of human services or any other measures to determine when it is appropriate to place a juvenile in the physical custody of the department of human services or in the legal custody of the department of human services. In addition, the criteria shall specifically take into account the educational needs of the juvenile and ensure the juvenile's access to appropriate educational services. The working group established pursuant to this subsection (1) shall hold a meeting once each year to review and propose revision to the criteria established pursuant to this paragraph (a) and the formula created pursuant to paragraph (b) of this subsection (1).

(b) To establish a formula for the purpose of allocating funds by each judicial district in the state of Colorado for alternative services to placing juveniles in the physical custody of the department of human services or in the legal custody of the department of human services. Such allocation shall take into consideration such factors as the population of the judicial district, the incidence of offenses committed by juveniles in such judicial district, and such other factors as deemed appropriate. The working group shall consider and take into account whether any federal moneys or matching funds are available to cover the costs of juveniles within the system, including parent fees and third-party reimbursement as authorized by law or reimbursements under Title IV-E of the federal "Social Security Act", as amended.

(2) Of the members of the working group established pursuant to subsection (1) of this section, the executive director of the department of human services and the state court administrator of the judicial department, or any designees of such persons, shall have final authority to carry out the duty of creating the set of criteria pursuant to paragraph (a) of subsection (1) of this section and creating the formula pursuant to paragraph (b) of subsection (1) of this section. This authority shall be exercised after working with and participating in the working group process established in this section.



§ 19-2-214. Detention center sexual assault prevention program

(1) The division of youth services created in section 19-2-203 shall develop, with respect to sexual assaults that occur in juvenile facilities, policies and procedures to:

(a) Require disciplinary action for employees who fail to report incidences of sexual assault to the inspector general;

(b) Require the inspector general, after completing an investigation for sexual assault, to submit the findings to the district attorney with jurisdiction over the facility in which the alleged sexual assault occurred;

(c) Prohibit retaliation and disincentives for reporting sexual assaults;

(d) Provide, in situations in which there is reason to believe that a sexual assault has occurred, reasonable and appropriate measures to ensure victim safety by separating the victim from the assailant, if known;

(e) Ensure the confidentiality of prison rape complaints and protection of juveniles who make complaints of prison rape;

(f) Provide acute trauma care for sexual assault victims, including treatment of injuries, HIV prophylaxis measures, and testing for sexually transmitted infections;

(g) Provide, at intake and periodically thereafter, division-approved, easy-to-understand information developed by the division on sexual assault prevention, treatment, reporting, and counseling in consultation with community groups with expertise in sexual assault prevention, treatment, reporting, and counseling;

(h) Provide sexual-assault-specific training to division mental health professionals and all employees who have direct contact with juveniles regarding treatment and methods of prevention and investigation;

(i) Provide confidential mental health counseling to victims of sexual assault;

(j) Monitor victims of sexual assault for suicidal impulses, post-traumatic stress disorder, depression, and other mental health consequences resulting from the sexual assault; and

(k) Require termination of an employee who engages in a sexual assault on or sexual conduct with a juvenile consistent with constitutional due process protections and state personnel system laws and rules.

(2) Investigation of a sexual assault shall be conducted by investigators trained in the investigation of sex crimes. The investigation shall include, but need not be limited to, use of forensic rape kits, questioning of suspects and witnesses, and gathering and preserving relevant evidence.

(3) The division shall annually report the data that it is required to compile and report to the federal bureau of justice statistics as required by the federal "Prison Rape Elimination Act of 2003", Pub.L. 108-79, as amended, to the judiciary committees of the house of representatives and the senate, or any successor committees.






Part 3 - Juvenile Administrative Programs - Services

§ 19-2-301. Short title

This part 3 shall be known and may be cited as "Juvenile Administrative Programs and Services".



§ 19-2-302. Preadjudication service program created - community advisory board established - duties of board

(1) The chief judge of any judicial district may issue an order that any juvenile who applies for preadjudication release be evaluated for placement by a preadjudication service program established pursuant to this section. In evaluating the juvenile, the service agency shall follow criteria for the placement of a juvenile established pursuant to section 19-2-212. Upon evaluation, the service agency shall make a recommendation to the court concerning placement of the juvenile with a preadjudication service program.

(2) Any county or city and county or judicial district in the state may establish a preadjudication service program for use by the district court for the county or city and county or judicial district. Such program shall be established in accordance with a local justice plan developed pursuant to section 19-2-211.

(3) The local justice plan shall provide for the assessment of juveniles taken into custody and detained by law enforcement officers, which assessment shall be based on criteria for the placement of juveniles established pursuant to section 19-2-212, so that relevant information may be presented to the judge presiding over the detention hearing. The information provided to the court through the screening process, which information shall include the record of any prior adjudication of the juvenile, is intended to enhance the court's ability to make a more appropriate detention and bond decision, based on facts relative to the juvenile's welfare or the juvenile's risk of danger to the community.

(4) The plan may include different methods and levels of community-based supervision as conditions for preadjudication release. The plan may provide for the use of the same supervision methods that have been established for adult defendants as a pretrial release method to reduce pretrial incarceration or that have been established as sentencing alternatives for juvenile or adult offenders placed on probation or parole. The use of such supervision methods is intended to reduce preadjudication detentions without sacrificing the protection of the community from juveniles who may be risks to the public. The plan may provide for the use of any of the following supervision methods as conditions of preadjudication release:

(a) Periodic telephone communications with the juvenile;

(b) Periodic office visits by the juvenile to the preadjudication service agency;

(c) Periodic home visits to the juvenile's home;

(d) Periodic drug testing of the juvenile;

(e) Periodic visits to the juvenile's school;

(f) Mental health or substance abuse treatment for the juvenile, which treatment may include residential treatment;

(g) Domestic violence or child abuse counseling for the juvenile, if applicable;

(h) Electronic or global position monitoring of the juvenile;

(i) Work release for the juvenile, if school attendance is not applicable or appropriate under the circumstances; or

(j) Juvenile day reporting and day treatment programs.



§ 19-2-302.5. Petty tickets - summons - contracts - data

(1) (a) If a law enforcement officer contacts a juvenile ten years of age or older for a delinquent act that would be a petty offense if committed by an adult or a municipal ordinance violation, the officer may issue the juvenile a petty ticket that requires the juvenile to go through an assessment process or procedure as designated by the municipal, county, or district court, including assessment by a law enforcement officer, assessment officer, or a screening team, referred to in this section as the "screening entity". When a petty ticket is issued, an assessment officer or screening team officer shall offer a petty offense contract to the juvenile and the juvenile's parent or legal guardian if:

(I) The juvenile has no prior adjudication or non-traffic conviction in a municipal, county, juvenile, or district court;

(II) The alleged offense would be a class 1, class 2, or unclassified petty offense;

(III) The juvenile admits to the offense; and

(IV) The petty offense contract is in the best interests of the juvenile.

(b) If the juvenile is otherwise eligible for a petty offense contract pursuant to the provisions of this subsection (1), but the screening entity finds that the issuance of a petty offense contract is not in the best interests of the juvenile, the screening entity shall state the reasons in writing. The screening entity shall provide a copy of the written statement to the juvenile and shall maintain a copy of the written statement. If there is no agreement resulting in a signed contract pursuant to this section, the prosecuting attorney may file a petition of delinquency.

(2) Every contract entered into pursuant to this section must be in writing and contain the following:

(a) Consent to the contract terms by the juvenile and the juvenile's parent or legal guardian;

(b) An agreement to pay restitution, when applicable;

(c) An agreement to perform useful community service, when applicable;

(d) An agreement to attend school unless the juvenile is in a certified home study program or is otherwise legally excused from such attendance;

(e) A requirement of restorative justice practices, when appropriate;

(f) A requirement that the juvenile not commit a delinquent act during the term of the contract; and

(g) Any other conditions determined appropriate by the screening entity.

(3) The term of the contract may not exceed ninety days; except that the contract may be extended for an additional thirty days for good cause.

(4) Upon the successful completion of the contract to the satisfaction of the screening entity, the juvenile is released from any further obligation, and the prosecuting attorney shall not file a petition in delinquency for the admitted act. The completed contract remains confidential except to the ticketing agency, the screening and supervisory entity, the juvenile, and the juvenile's parent or legal guardian.

(5) (a) If a juvenile fails to comply with a written condition of the contract within a specific time designated in the contract, the prosecuting attorney may file charges with the court. The contract and any statements contained in the contract or made by the juvenile to the screening entity administering the contract shall not be used against the juvenile.

(b) If there is no agreement resulting in a signed contract, any statement made by the juvenile to the screening entity administering the assessment shall not be used against the juvenile.

(c) Notwithstanding the provisions of paragraphs (a) and (b) of this subsection (5), statements or admissions of a juvenile contained in the contract or made by the juvenile to the screening entity are admissible into evidence, if the juvenile makes any deliberate misrepresentations affecting the applicability or requirements of this section.

(6) (a) Each law enforcement agency that issues petty offense tickets pursuant to the provisions of this section shall maintain annual data on the number of tickets issued and the age, ethnicity, gender, and final disposition for each ticket.

(b) The data collected pursuant to paragraph (a) of this subsection (6) is public and must be made available upon request.



§ 19-2-303. Juvenile diversion program - authorized

(1) In order to more fully implement the stated objectives of this title, the general assembly declares its intent to establish a juvenile diversion program that, when possible, integrates restorative justice practices to provide community-based alternatives to the formal court system that will reduce juvenile crime and recidivism, change juvenile offenders' behavior and attitudes, promote juvenile offenders' accountability, recognize and support the rights of victims, heal the harm to relationships and the community caused by juvenile crime, and reduce the costs within the juvenile justice system.

(2) The division of criminal justice of the department of public safety is authorized to establish and administer a juvenile diversion program that, when possible, integrates restorative justice practices. In order to effectuate the program, the division may contract with governmental units and nongovernmental agencies to provide services for eligible youth through community-based projects providing an alternative to a petition filed pursuant to section 19-2-512, an adjudicatory hearing pursuant to section 19-3-505, or dispositions of a juvenile delinquent pursuant to section 19-2-907.

(3) For purposes of this section:

(a) "Director" is defined in section 19-1-103 (42).

(b) "Diversion" is defined in section 19-1-103 (44).

(c) "Governmental unit" is defined in section 19-1-103 (55).

(d) "Nongovernmental agency" is defined in section 19-1-103 (79).

(e) "Services" is defined in section 19-1-103 (96).

(4) Projects soliciting service contracts pursuant to this section must demonstrate that they:

(a) Meet a demonstrated community need as shown by a survey of the type of community, its special circumstances, and the type and number of youth who will be served by the project;

(b) Provide services that do not duplicate services already provided in the community; and

(c) Are supported by the community, as demonstrated through receipt of nonstate funds or in-kind supplies or services to meet at least twenty-five percent of the total cost of the project.

(5) When applying for a contract with the division of criminal justice to provide services to youths under the juvenile diversion program, a community project shall submit for review by the division a list of the project's objectives, a list of the restorative justice practices, if applicable, included in the project, a report of the progress made during the previous year if applicable toward implementing the stated objectives, an annual budget, and such other documentation as may be required by the director.

(6) (a) Each project providing services under this section shall develop objectives and report progress toward such objectives as required by rules and regulations promulgated by the director.

(b) The director shall regularly monitor these diversion projects to ensure that progress is being made to accomplish the objectives of this section.

(7) The executive director of the department of public safety is authorized to accept and expend on behalf of the state any funds, grants, gifts, or donations from any private or public source for the purpose of providing restorative justice programs; except that no gift, grant, or donation shall be accepted if the conditions attached to it require the expenditure thereof in a manner contrary to law.

(8) (a) The director may implement a behavioral or mental health disorder screening program to screen juveniles who participate in the juvenile diversion program. If the director chooses to implement a behavioral or mental health disorder screening program, the director shall use the standardized behavioral or mental health disorder screening developed pursuant to section 16-11.9-102 and conduct the screening in accordance with procedures established pursuant to said section.

(b) Prior to implementation of a behavioral or mental health disorder screening program pursuant to this subsection (8), if implementation of the program would require an increase in appropriations, the director shall submit to the joint budget committee a request for funding in the amount necessary to implement the behavioral or mental health disorder screening program. If implementation of the behavioral or mental health disorder screening program would require an increase in appropriations, implementation of the program is conditional upon approval of the funding request.



§ 19-2-303.5. Juvenile diversion cash fund - creation

(1) Fifty percent of the moneys collected pursuant to section 18-4-509 (2)(a), C.R.S., shall be transmitted to the state treasurer, who shall credit the same to the juvenile diversion cash fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of the juvenile diversion program pursuant to section 19-2-303.

(2) The division of criminal justice of the department of public safety is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of implementing the juvenile diversion program pursuant to section 19-2-303. All private and public funds received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the fund.

(3) Any moneys in the fund not expended for the purpose of the juvenile diversion program may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund.

(4) Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 19-2-304. Parental responsibility training programs - criteria

(1) The state department of human services, after consultation with the state department of public safety and the judicial department, shall establish standards and guidelines for parental responsibility training programs for the parent, guardian, or legal custodian of a juvenile or juvenile delinquent that shall include, but shall not be limited to, instruction in the following:

(a) Physical, mental, social, and emotional child growth and development;

(b) Skill development for parents in providing for the child's learning and development, including teaching the child responsibility for his or her actions;

(c) Prevention of drug abuse;

(d) Family structure, function, and management; and

(e) The physical, mental, emotional, social, economic, and psychological aspects of interpersonal and family relationships.

(2) The state department of human services is authorized and directed to establish such standards and guidelines within the available resources of the state government and each of the state departments described in subsection (1) of this section.



§ 19-2-306. Juvenile intensive supervision program - creation - judicial department

The judicial department may establish and operate, either directly or by contracting with one or more private organizations, a juvenile intensive supervision program, which may be utilized by any judge in sentencing any juvenile who has been placed on probation and who presents a high risk of future placement within juvenile correctional facilities according to assessment criteria developed pursuant to section 19-2-307 (2).



§ 19-2-307. Juvenile intensive supervision program - elements

(1) The juvenile intensive supervision program created by section 19-2-306 shall include, but shall not be limited to, utilization of any or all of the following elements:

(a) Increased supervision of the juvenile by probation officers;

(b) Utilization of specific youth case management approaches;

(c) Community service work assignments;

(d) Restitution programs;

(e) Structured group training regarding problem solving, social skills, negotiation skills, emotion management, creative thinking, value enhancement, and critical reasoning;

(f) Use of electronic or global position monitoring and substance abuse testing to monitor compliance with the program by the juvenile and providing sanctions for failure to comply with the program; and

(g) Individual and family treatment.

(2) The judicial department, with the assistance of a juvenile intensive supervision advisory committee, shall develop assessment criteria for placement in the juvenile intensive supervision program and judicial department guidelines for implementation of the program and measurement of the outcome of the program. The advisory committee is appointed by the state court administrator and includes, but is not limited to, representatives of the division of youth services in the department of human services and the division of criminal justice of the department of public safety.



§ 19-2-308. Community service and work programs

(1) As a condition of a deferral of adjudication or of probation, in conjunction with other dispositional orders, or otherwise, the court may order the juvenile to participate in a supervised community service or community work program if the court finds that the program will promote the purposes of this title as set forth in section 19-1-102.

(2) Participation by the juvenile or by both the juvenile and the parent or guardian of the juvenile in a community service or work program may be ordered in addition to or in conjunction with an order to pay restitution pursuant to section 19-2-918 or 19-2-919.

(3) With the written consent of the victim of the juvenile's delinquent act, the juvenile or both the juvenile and the custodial parent, the juvenile's parent who has parental responsibilities, or the guardian of the juvenile may be ordered to perform work for the victim.

(4) Any order issued by the court pursuant to this section shall be structured to allow the juvenile to continue regular school attendance and any employment, if appropriate, and shall be suitable to the age and abilities of the juvenile. The amount of community service or work ordered shall be reasonably related to the seriousness of the juvenile's delinquent act.

(5) The court may order any agency or person supervising a juvenile in a community service or work program to advise the court concerning the juvenile's participation in the program in such manner as the court requires.

(6) The court may order, as a condition of probation, that the juvenile be placed out of the home in a residential child care facility providing a supervised work program or that the juvenile in such facility report to a supervised work program if the court finds the following:

(a) That the juvenile will not be deprived of the education that is appropriate to his or her age, needs, and specific rehabilitative goals;

(b) That the supervised work program is of a constructive nature designed to promote rehabilitation, is appropriate to the age level and physical ability of the juvenile, and is combined with counseling from a probation officer or other guidance personnel; and

(c) That the supervised work program assignment is made for a period of time consistent with the juvenile's best interest but not exceeding one hundred eighty days.

(7) The probation department of the court shall be responsible for establishing and identifying suitable work programs and assignments. There shall be cooperation of boards of county commissioners, county sheriffs, and political subdivisions in helping to establish work programs. The cooperation of suitable nonprofit organizations and other entities may be sought to establish suitable work programs.

(8) For purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., "public employee" does not include any juvenile who is ordered to participate in a work or community service program under this section.

(9) No governmental entity or cooperating nonprofit organization shall be liable under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., or under the "Colorado Employment Security Act", articles 70 to 82 of title 8, C.R.S., for any benefits on account of any juvenile who is ordered to participate in a work or community service program under this section, but nothing in this subsection (9) shall prohibit a governmental entity or cooperating nonprofit organization from electing to accept the provisions of the "Workers' Compensation Act of Colorado" by purchasing and keeping in force a policy of workers' compensation insurance covering such person.

(10) Any general public liability insurance policy obtained to cover juveniles performing work or community service pursuant to this section and to provide coverage for injuries caused to or by juveniles performing work or community service pursuant to this section shall be in a sum of not less than the current limit on government liability under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 19-2-309.5. Community accountability program - legislative declaration - creation

(1) It is the intent of the general assembly that the program established pursuant to this section benefit the state by providing a structured program combining residential and community reintegration components under which certain adjudicated juveniles are subject to an ordered environment affirming the dignity of self and others; promoting the value of education, work, and accountability; adhering to the principals of restorative justice; and developing useful skills that can be applied when the juvenile is reintegrated into the community.

(2) (a) The division of youth services, pursuant to a contract with one or more private entities, shall establish, maintain, and operate a community accountability program, referred to in this section as the "program".

(b) The program shall provide a sentencing option for adjudicated juveniles who are at least fourteen years of age but younger than eighteen years of age. An adjudicated juvenile may be sentenced to participate in the program only as a condition of probation. A sentence to the program may be in addition to, but shall not be in lieu of, a mandatory sentence required by section 19-2-911 (2). The juvenile court shall consider the program as a sentencing option for higher risk juveniles who would have otherwise been sentenced to detention or out-of-home placement or committed to the department of human services.

(c) A sentence imposed pursuant to this section is conditioned on the availability of space in the program and the division of youth services' determination of whether the juvenile's participation in the program is appropriate. A juvenile may be denied participation in the program upon a determination by the division that a physical or mental condition, including severe substance abuse, will prevent the juvenile's full participation in the program. Any juvenile denied participation in the program must be returned to the juvenile court for resentencing.

(d) The judicial department shall provide information to the division of youth services concerning sentencing of the juvenile, including but not limited to the juvenile's criminal history, the presentence investigation report, the risk-need assessment, and demographics pertaining to the juvenile.

(e) The program must be established for up to eighty beds. Under the contract entered into pursuant to subsection (2)(a) of this section, the division of youth services shall pay only for the actual number of juveniles placed in the program.

(3) If feasible, the program may be established regionally, one in each of the division of youth services' regions. The division, through a competitive bid process, shall select one or more private entities to operate the program.

(4) (a) The program consists of two integrated components. Each selected entity shall provide both components within the contracted region as follows:

(I) Component I. Component I shall consist of a sixty-day residential program, which may contain, but need not be limited to, the following program elements:

(A) Assessment and treatment planning;

(B) Behaviorally based programming with appropriate sanctions and reinforcements;

(C) Life and cognitive skill development;

(D) Treatment interventions;

(E) Educational and vocational training;

(F) Competency development;

(G) Victim awareness and empathy;

(H) Gender-specific programming; and

(I) Restorative justice programming.

(II) Component II. The division of youth services shall administer component II, which consists of a community reintegration phase. For each juvenile entering component II, the department of youth services and the local probation department shall jointly establish a reintegration plan. Component II may contain, but need not be limited to, the following program elements:

(A) Multi-systemic therapy;

(B) Functional family therapy;

(C) Aggression replacement training;

(D) Life skills;

(E) Skills development;

(F) Behaviorally based programming with appropriate sanctions and reinforcements;

(G) Education and vocational training;

(H) Work experience;

(I) Victim empathy;

(J) Victim-offender mediation;

(K) Gender-specific programming; and

(L) Restorative justice programming.

(b) The program may be housed in a privately owned and operated facility or in a state-owned and privately operated facility. The departments and any private contractors in each region shall involve local governments in identifying locations for residential facilities.

(c) The division shall include a community involvement component in the development of reintegration plans, which may include the creation of community advisory boards.

(5) If a juvenile in the first component of the program would substantially benefit, the division of youth services shall notify the local department of probation who may petition the court for an extension of up to fifteen days in addition to the initial sixty-day period for the first component of the program. The period of time a juvenile spends in the second component of the program must not exceed one hundred twenty days. The entire period of a juvenile's participation in the program must not exceed the length of the juvenile's probation sentence. Whenever a juvenile fails to progress through or complete the first or second component of the program, the juvenile is subject to the provisions of section 19-2-925 (4) for violating a condition of probation.

(6) The division of youth services and the judicial department shall jointly establish guidelines for the program and for each of the components thereof described in subsection (4) of this section. The division of youth services shall make available necessary support services for the juvenile and the juvenile's family under both components of the program.

(7) Repealed.

(8) The division of youth services shall conduct an ongoing evaluation of the program. On or before January 15 each year, the division of youth services shall submit a report of the evaluation results to the general assembly. The division may contract for the services and labor necessary to perform the ongoing evaluation.



§ 19-2-310. Appropriations to department of human services for services to juveniles - definition

(1) The general assembly shall appropriate money for the provision of services to juveniles to the department of human services. The department of human services shall allocate such money by each judicial district in the state. Such appropriation and allocation shall be made based upon the formula developed in section 19-2-212 (1)(b). The department of human services shall administer the appropriated money. The money appropriated to the department of human services for allocation by each judicial district must be expended in the judicial district by the department of human services for services to juveniles that are intended to prevent the juvenile from being held in detention prior to adjudication, sentenced to detention, or committed to the department of human services or to reduce the length of time the juvenile is held in preadjudication or postadjudication detention or held in a commitment facility operated under section 19-2-403. If a judicial district has a local juvenile services planning committee, the expenditure of money for juvenile services in the judicial district shall be made in accordance with the plan developed pursuant to section 19-2-211.

(2) For the purposes of this section, a "juvenile" also includes a youth ten years of age and older but less than thirteen years of age who received a district court filing and who otherwise could not be detained.



§ 19-2-311. Victim-offender conferences - pilot program

The division of youth services is authorized to establish a pilot program, when funds become available, in its facilities to facilitate victim-initiated victim-offender conferences whereby a victim of a crime may request a facilitated conference with the juvenile who committed the crime, if the juvenile is in the custody of the division of youth services. After such a pilot program is established, the division of youth services may establish policies and procedures for the victim-offender conferences using volunteers to facilitate the conferences. The volunteers shall complete the division of youth services' volunteer and facility-specific training programs and complete high-risk victim-offender training and victim advocacy training. The division of youth services shall not compensate or reimburse a volunteer or victim for any expenses. If a pilot program is available, and subsequent to the victim's or the victim representative's request, the division of youth services shall arrange such a conference only after determining that the conference would be safe and only if the juvenile agrees to participate. The purposes of the conference are to enable the victim to meet the juvenile, to obtain answers to questions only the juvenile can answer, to assist the victim in healing from the impact of the crime, and to promote a sense of remorse and acceptance of responsibility by the juvenile that may contribute to his or her rehabilitation.



§ 19-2-312. Youth corrections monetary incentives award program - designated monetary custodian

(1) The division of youth services in the department of human services is authorized to establish, at its discretion, a youth corrections monetary incentives award program, referred to in this section as the "program". The purpose of the program is to provide monetary awards and incentives for academic, social, and psychological achievement to juveniles who were formerly committed to the division of youth services who are on parole, in community corrections, or now off of parole.

(2) If the division of youth services establishes a program, it shall devise, in collaboration with the nonprofit organization designated pursuant to subsection (3) of this section, appropriate participation criteria, application procedures, any necessary organizational structure, and criteria for awarding individual scholarships. Criteria may, but are not required to, include that the juvenile:

(a) Maintains the highest grades possible each academic term;

(b) Makes consistent progress in his or her therapy or other assigned program, if applicable, during each academic term, as determined by the team of professionals who worked with the juvenile while committed to the division of youth services; and

(c) Use the money earned only for expenses approved as necessary and valid by the division of youth services and the nonprofit organization designated pursuant to subsection (3) of this section.

(3) If the division of youth services establishes a program, it shall, in conjunction with the director of the legislative council, use a request for proposal process to contract with and designate a nonprofit organization, referred to in this section as the "designated nonprofit", to serve as the custodian of money donated to the program through the designated nonprofit. The designated nonprofit shall work with the division of youth services for the purpose of designing the program criteria, accepting funds for program scholarships, and providing a distribution mechanism for such scholarships.

(4) (a) The designated nonprofit and the division of youth services are authorized to solicit, accept, and expend monetary and in-kind gifts, grants, and donations on behalf of the program and for payment of scholarships to juveniles in the program. Any such money donated or awarded to the designated nonprofit for the benefit of the program is not subject to appropriation by the general assembly. The designated nonprofit must not be the custodian of any money appropriated by the state, which must be annually appropriated by the general assembly to the division of youth services in the department of human services. Any money obtained by the division of youth services or the designated nonprofit that is unexpended and unencumbered at such time the program is dissolved must be distributed according to appropriate federal and state laws governing nonprofit organizations.

(b) If a different nonprofit or private organization is subsequently designated as the custodian of donated money in accordance with this subsection (4), the former designated nonprofit shall promptly transfer to the newly designated nonprofit or private organization any money that is unexpended and unencumbered at the time of the change in designation.






Part 4 - Juvenile Facilities

§ 19-2-401. Short title

This part 4 shall be known and may be cited as "Juvenile Facilities".



§ 19-2-402. Juvenile detention services and facilities to be provided by department of human services - education

(1) (a) Except as provided in subsection (1)(c) of this section, the department of human services shall provide detention services for temporary care of a juvenile, pursuant to this article 2. The department of human services shall consult on a regular basis with the court in any district where a detention facility is located concerning the detention program at that facility. The department of human services may use staff secure facilities to provide preadjudication and postadjudication detention services.

(b) Detention facilities operated by or under contract with the department of human services, subject to limitations on physical capacity and programs, shall receive and provide care for any juvenile arrested for or convicted of a violation of any provision of articles 1 to 15 of title 33, C.R.S., or any rule or regulation promulgated thereunder, or any article of title 42, C.R.S., or any municipal or county ordinance and for any juvenile found in contempt of court in connection with a violation or an alleged violation of any of those articles or any municipal or county ordinance.

(c) The department of human services is not required to receive and provide care for any juvenile who is ten years of age and older but less than thirteen years of age, unless such juvenile has been arrested or adjudicated for a felony or weapons charge pursuant to section 18-12-102, 18-12-105, 18-12-106, or 18-12-108.5.

(2) Detention facilities operated in part by a state court, pursuant to section 13-3-108, C.R.S., shall be operated in the same manner by the department of human services, within the limits of available funds appropriated for such purpose.

(3) (a) (I) Juveniles in a juvenile detention facility are exempt from compulsory school attendance requirements pursuant to section 22-33-104 (2)(f), C.R.S. However, it is the intent of the general assembly that the juvenile detention facility and school district in which the facility is located cooperate to ensure that each juvenile who is in detention is offered educational services at the grade level identified for the juvenile in a time frame that aligns with the hourly requirements for attendance specified in section 22-33-104 (1), C.R.S.

(II) The school boards of the school districts that a juvenile detention facility serves or in which the juvenile detention facility is located, when requested by the judge of the juvenile court, shall furnish teachers and any books or equipment needed to provide educational services that align with, and are designed to assist each juvenile in achieving, the statewide model content standards adopted pursuant to section 22-7-1005, C.R.S., for each juvenile's identified grade level. The school districts and the personnel at the detention facility shall cooperate to ensure that the educational services are available to the juveniles in the facility in a time frame that aligns with the hourly requirements for attendance specified in section 22-33-104 (1), C.R.S.

(b) The expenses incurred by a school district pursuant to paragraph (a) of this subsection (3), minus the total amount of per-pupil revenues that the school district receives pursuant to article 54 of title 22, C.R.S., for the juveniles in the juvenile detention facility, shall be shared and paid by each school district served in the proportion that the enrollment of each school district bears to the total enrollment of all the districts served.

(c) (I) For the 2006-07 budget year and each budget year thereafter, the expenses incurred by a school district pursuant to paragraph (b) of this subsection (3) shall be shared and paid by the school district, each charter school of the district, and each institute charter school located in the school district. Each charter school of the district and institute charter school shall pay in the proportion that the charter school of the district's or institute charter school's enrollment bears to the total district enrollment.

(II) For the purpose of this paragraph (c), "total district enrollment" means the total of the pupil enrollment in the school district, plus the district online enrollment, the district preschool program enrollment, and the pupil enrollment in each institute charter school that is located within the school district, as determined in accordance with article 54 of title 22, C.R.S.



§ 19-2-402.5. Juvenile detention facilities - catchment areas

(1) (a) The executive director of the department of human services and the state court administrator in the judicial department shall together establish geographical catchment areas for the juvenile detention facilities operated by or under contract with the department of human services. To the extent practicable, the detention catchment areas shall be established to ensure that the juvenile is held in a juvenile detention facility located within the judicial district in which the offense is committed. For judicial districts in which no juvenile detention facility is located, the department shall establish the catchment areas based on considerations of proximity, bed availability, workload, and cost efficiency.

(b) On or before October 1, 1998, and each October 1 thereafter, the working group established in section 19-2-212 shall submit recommendations to the executive director of the department of human services and the state court administrator concerning configuration of the detention catchment areas and the placement of detained juveniles.

(2) On or before December 1, 1998, the executive director of the department of human services and the state court administrator shall submit a description of the detention catchment areas to the joint budget committee and to the judiciary committees of the senate and house of representatives. The executive director and the state court administrator shall annually reexamine the detention catchment areas and submit a description of any changes in the detention catchment area boundaries to the joint budget committee and to the judiciary committees of the senate and house of representatives by December 1.



§ 19-2-403. Human services facilities - authority

(1) The department of human services shall establish and operate facilities necessary for the care, education, training, treatment, and rehabilitation of those juveniles legally committed to its custody under section 19-2-601 or 19-2-907. As necessary and when funds are available for such purposes, such facilities may include but shall not be limited to:

(a) Group care facilities and homes, including halfway houses, nonresidential transition programs, day reporting and day treatment centers, and staff secure facilities;

(b) Training schools;

(c) Conservation camps;

(d) Diagnostic and evaluation centers and receiving centers; and

(e) Any programs necessary to implement the purposes of this section for juveniles in community placement.

(2) The department shall cooperate with other governmental units and agencies, including appropriate local units of government, state departments and institutions, and agencies of the federal government in order to facilitate the training and rehabilitation of youth.

(3) Once a juvenile is committed to the department of human services, the juvenile shall remain in a facility directly operated by the department of human services or in a secure facility contracted for by the department of human services until his or her commitment expires as provided by law, parole status is granted pursuant to part 10 of this article, or a community placement is approved by order of the juvenile court and by a juvenile community review board, if one exists in the county of proposed placement.

(4) The department of human services shall contract with the department of corrections to house in an appropriate facility operated by the department of human services and, as appropriate, to provide services to any juvenile under the age of fourteen years who is sentenced as an adult to the department of corrections. On reaching fourteen years of age, any juvenile sentenced to the department of corrections shall be transferred to an appropriate facility operated by the department of corrections for the completion of the juvenile's sentence.



§ 19-2-403.3. Juvenile facility employees

(1) On and after April 1, 2004, the department of human services shall not hire a person who is required to register as a sex offender pursuant to the provisions of the "Colorado Sex Offender Registration Act", article 22 of title 16, C.R.S., to work at a juvenile facility.

(2) The department of human services shall ensure that any person who is employed to work at a juvenile facility as of April 1, 2004, and who is required to register as a sex offender pursuant to the provisions of the "Colorado Sex Offender Registration Act", article 22 of title 16, C.R.S., does not have unsupervised contact with a juvenile in the facility on and after April 1, 2004.

(3) If a person, while employed by the department of human services, is convicted of an offense that requires the employee to register as a sex offender pursuant to the provisions of the "Colorado Sex Offender Registration Act", article 22 of title 16, C.R.S., the employee shall immediately notify the department of human services of the conviction and the registration requirement. The department of human services shall ensure that the employee does not have unsupervised contact with a juvenile in the facility on and after the date it receives notice pursuant to this subsection (3).

(4) The executive director of the department of human services shall adopt such rules as may be necessary to ensure compliance with the requirements of this section.



§ 19-2-403.5. Legislative declaration - eminent domain - detention facility site

(1) The general assembly hereby finds and declares that:

(a) The juvenile detention facilities currently located within the city and county of Denver are inadequate to house the dramatically increasing number of juveniles being held in detention by or committed to the custody of the department of human services and this inadequacy poses a serious and immediate threat to public safety;

(b) During the 1994 legislative session, the general assembly attempted to address this situation by appropriating additional state moneys for a new sixty-bed juvenile detention facility to be located in the city and county of Denver;

(c) Although the city and county of Denver was to select a proposed site for this juvenile detention facility, the city and county of Denver had refused to do so until just recently;

(d) Due to numerous factors, the two proposed sites that the city and county of Denver finally recommended are not suitable for a juvenile detention facility;

(e) Due to Denver's delays and refusal to recommend a suitable site, the situation regarding the number of juvenile detention beds located in the city and county of Denver has reached a critical point and it has become necessary for the state of Colorado to take action in order to address this situation;

(f) Granting the department of human services the power of eminent domain to acquire private or public property for juvenile detention facilities in the city and county of Denver is reasonably related to the legitimate state interest of providing a sufficient number of juvenile detention beds within the city and county of Denver so that the department can adequately house the number of juveniles held in detention or committed to the department's custody; and

(g) A general law cannot be made applicable to address the provision of juvenile detention facility beds within the city and county of Denver.

(2) (a) Subject to the provisions of subsection (3) of this section, the department of human services has the right to acquire by eminent domain any real property that is located within the Denver metropolitan area that is necessary for the establishment of one or more juvenile detention facilities. Such real property shall be acquired in accordance with articles 1 to 7 of title 38, C.R.S.

(b) Any real property specified in paragraph (a) of this subsection (2) that is already devoted to a public use may be acquired by the department of human services pursuant to this section; except that no property owned by the federal government may be acquired without the consent of the federal government.

(3) Prior to the acquisition of any real property pursuant to subsection (2) of this section, the proposed acquisition must be reviewed and approved by the joint budget committee established pursuant to section 2-3-201, C.R.S.



§ 19-2-404. Facilities - control and restraint - liability - duty to pursue runaways

(1) Any facility that houses or provides nonresidential services to adjudicated juveniles pursuant to this article whether publicly or privately operated for short-term or long-term commitment or detention is authorized to respond in a reasonable manner to issues of control and restraint of adjudicated juveniles when necessary. Each facility or program shall establish clearly defined policies and procedures for the short-term restraint and control of adjudicated juveniles housed within the facility or receiving services in the nonresidential program.

(2) Any facility that houses or provides nonresidential services to adjudicated juveniles pursuant to this article and any person employed by said facility or program shall not be liable for damages arising from acts committed in the good faith implementation of this section; except that the facility or program and any person employed by the facility or program may be liable for acts that are committed in a willful and wanton manner.

(3) Any facility that houses adjudicated juveniles pursuant to this article shall have a duty to notify the court and the local law enforcement agency as soon as possible after discovering that an adjudicated juvenile housed at the facility has run away.



§ 19-2-405. Receiving centers - designation

(1) The department of human services shall designate receiving centers for juvenile delinquents committed to the department under section 19-2-601 or 19-2-907.

(2) If a change is made in the designation of a receiving center by the department of human services, it shall so notify the juvenile courts at least thirty days prior to the date that the change takes effect.



§ 19-2-406. Lookout Mountain school

(1) There is hereby established at Golden, Jefferson county, a training school known as the Lookout Mountain school, under the supervision and control of the department of human services.

(2) The school shall provide care, education, training, and rehabilitation for juveniles ten years of age or older who have been committed to the custody of the department under section 19-2-601 or 19-2-907. In addition, the school may provide care, education, training, and rehabilitation for any juvenile who has been sentenced to the department of corrections and is being housed in a facility operated by the department of human services pursuant to a contract with the department of corrections as provided in section 19-2-403 (4).



§ 19-2-407. Mount View school

(1) There is hereby established near Morrison, Jefferson county, a training school known as the Mount View school under the supervision and control of the department of human services.

(2) The school shall provide care, education, training, and rehabilitation for juveniles ten years of age or older who have been committed to the custody of the department under section 19-2-601 or 19-2-907. In addition, the school may provide care, education, training, and rehabilitation for any juvenile who has been sentenced to the department of corrections and is being housed in a facility operated by the department of human services pursuant to a contract with the department of corrections as provided in section 19-2-403 (4).



§ 19-2-408. Youth camps

The department of human services may establish and administer youth camps. Staff at youth camps shall provide care, education, training, rehabilitation, and supervision for juveniles ten years of age or older who have been committed to the custody of the department under section 19-2-601 or 19-2-907.



§ 19-2-409. Alternate placement

The executive director of the department of human services may assign any juvenile placed by the department of human services in any facility established under section 19-2-403, 19-2-406, or 19-2-407 to any other facility established by said sections for educational training, treatment, or rehabilitation programs. The assignment and the transportation of a juvenile to and from such programs on a daily basis shall not constitute a transfer or change of placement of the juvenile.



§ 19-2-410. Contracts and agreements with public and private agencies

(1) The executive director of the department of human services shall, subject to available appropriations, enter into agreements or contracts deemed necessary and appropriate with any governmental unit or agency or private facility or provider cooperating or willing to cooperate in a program to carry out the purposes of this article. Such contracts or agreements may provide, among other things, for the type of work to be performed at a camp or other facility, for the rate of payment for such work, and for other matters relating to the care and treatment of juveniles.

(2) Placement of juveniles by the department of human services in any public or private facility not under the jurisdiction of the department shall not terminate the legal custody of the department.

(3) The department shall have the right to inspect all facilities used by it and to examine and consult with persons in its legal custody who have been placed in any such facility.

(4) (a) On and after April 1, 2004, an entity that contracts with the department of human services for the operation of a private juvenile facility shall not employ a person who is required to register pursuant to the provisions of the "Colorado Sex Offender Registration Act", article 22 of title 16, C.R.S., to work in the private juvenile facility.

(b) For the purposes of a contract in existence as of April 1, 2004, if a contractor employs a person in a private juvenile facility who is required to register as a sex offender pursuant to the provisions of the "Colorado Sex Offender Registration Act", article 22 of title 16, C.R.S., the contractor shall ensure that the person does not have unsupervised contact with a juvenile in the facility on and after April 1, 2004. Failure to comply with the provisions of this subsection (4) shall constitute a breach and grounds for termination of the contract.



§ 19-2-411. Facilities for juvenile offenders

The executive director of the department of human services shall adopt rules and implement a process to issue requests for proposals with respect to contracts for designing, financing, acquiring, constructing, and operating private facilities for juvenile offenders. The process to issue requests for proposals and privatization contracts shall meet the requirements set forth in part 2 of article 1 of title 17, C.R.S., with respect to private adult correctional facilities.



§ 19-2-411.5. Juvenile facility - contract for operation

(1) The department of human services is hereby authorized to contract with a private contractor for the operation of a five-hundred-bed facility to house juveniles who are in the custody of the department of human services and to house juveniles who are in the temporary custody of a county department of social services. The facility shall follow an academic model, providing educational, vocational, and positive developmental programming. The contractor shall work with the department of human services to develop and maintain high-quality programming that is appropriate for and meets the needs of the juveniles placed in the facility. The facility shall be constructed in a campus-style design and located on the parcel of real property formerly known as the Lowry bombing range. The state shall retain ownership of the facility constructed and operated pursuant to this section. Nothing in this section requires that the parcel of real property formerly known as the Lowry bombing range be used exclusively for the facility constructed pursuant to this section.

(2) In choosing a contractor, the executive director of the department of human services shall ensure that the contractor and the contract meet the following requirements:

(a) The executive director of the department of human services shall select the lowest responsible bid by the contractor most qualified to operate the facility on an academic model, subject to available appropriations. Prior to final selection, the executive director shall confirm that the contractor has the qualifications, experience, and management personnel necessary to carry out the terms of the contract.

(b) The contractor shall agree to indemnify the state and the department of human services, including their officials and agents, against any and all liability including but not limited to any civil rights claims. The department of human services shall require proof of satisfactory insurance, the amount of which shall be determined by the department of human services following consultation with the division of insurance in the department of regulatory agencies.

(c) The facility and the management plan for juveniles housed at the facility shall meet the requirements of applicable court orders and state law.

(d) The contractor shall be responsible for a range of dental, medical, and psychological services and diet, education, and work programs at least equal to those services and programs provided by the department of human services at comparable state juvenile facilities. The work and education programs shall be designed to reduce recidivism.

(e) The department of human services shall monitor the facility, and the contractor shall bear the costs of monitoring.

(3) The contract for operation of the facility shall be subject to annual renewal. The contract for operation of the facility shall specify the responsibilities the department of human services shall retain with regard to juveniles housed at the facility and the responsibilities the contractor shall exercise.

(4) The contractor shall require applicants for employment at the facility to submit a set of fingerprints to the Colorado bureau of investigation for a criminal background check, and the Colorado bureau of investigation may accept such fingerprints. For the purpose of conducting background checks, to the extent authorized by federal law, the Colorado bureau of investigation may exchange with the department any state, multistate, and federal criminal history records of individuals who apply for employment at the facility.

(5) Repealed.



§ 19-2-412. Transfer of detention facilities and equipment

Whenever the department of human services determines that any property, facilities, and equipment are no longer needed for juvenile detention facilities, the department shall transfer said property, facilities, and equipment back to the county without any cost to the county.



§ 19-2-413. Facility publications

Publications of any of the facilities established by section 19-2-403 and sections 19-2-406 to 19-2-408 intended for circulation in quantity outside such facility shall be subject to the "Information Coordination Act", section 24-1-136, C.R.S.



§ 19-2-414. Facility rules - academic and vocational courses

(1) It is the duty of the department of human services to develop such rules and regulations as may be necessary for imparting instruction, preserving health, and enforcing discipline of juveniles committed to the department.

(2) The academic courses of study and vocational training and instruction given in the facilities established by section 19-2-403 and sections 19-2-406 to 19-2-408 shall include those approved by the department of education for the instruction of pupils in the primary and secondary schools of the state. Full credit shall be given by school districts in this state for completion of any semester, term, or year of study instruction by any juvenile who has earned credit therefor.

(3) The director of the division of youth services may appoint, pursuant to section 13 of article XII of the state constitution, a director and such other officers, teachers, instructors, counselors, and other personnel as the director may consider necessary to transact the business of the schools and may designate their duties. No person shall be appointed as a teacher or instructor in the schools who is not qualified to serve as a teacher or instructor in the schools under the laws of the state and the standards established by the department of education.



§ 19-2-415. Fees for transporting juveniles

It is the duty of the sheriff, undersheriff, or deputy, or in their absence any suitable person appointed by the court for such purpose, to convey any juvenile committed under the provisions of section 19-2-601 or 19-2-907 to facilities of the division of youth services. All officers performing services under this part 4 must be paid the same fees as are allowed for similar services in criminal cases, such fees to be paid by the county from which such juvenile was committed.



§ 19-2-416. Administration or monitoring of medications to persons in juvenile institutional facilities

The executive director of the department of human services has the power to direct the administration or monitoring of medications to persons in juvenile institutional facilities as defined in section 25-1.5-301 (2)(b), C.R.S., in a manner consistent with part 3 of article 1.5 of title 25, C.R.S.



§ 19-2-417. Juvenile detention facilities - behavioral or mental health disorder screening

(1) The executive director of the department of human services may implement a behavioral or mental health disorder screening program to screen juveniles held in juvenile detention facilities following adjudication. If the executive director chooses to implement a behavioral or mental health disorder screening program, the executive director shall use the standardized behavioral or mental health disorder screening developed pursuant to section 16-11.9-102 and conduct the screening in accordance with procedures established pursuant to said section.

(2) Prior to implementation of a behavioral or mental health disorder screening program pursuant to this section, if implementation of the program would require an increase in appropriations, the executive director shall submit to the joint budget committee a request for funding in the amount necessary to implement the behavioral or mental health disorder screening program. If implementation of the behavioral or mental health disorder screening program would require an increase in appropriations, implementation of the program is conditional upon approval of the funding request.



§ 19-2-418. Juveniles - medical benefits application assistance - county of residence - rules

(1) Beginning as soon as practicable, but no later than January 1, 2009, no later than one hundred twenty days prior to release, commitment facility personnel or state personnel shall assist the parent or legal guardian of the following juveniles in applying for medical assistance pursuant to part 1 or 2 of article 5 of title 25.5, C.R.S., or in applying to the children's basic health plan pursuant to section 25.5-8-109, C.R.S.:

(a) A juvenile who was receiving medical assistance pursuant to section 25.5-5-101 (1)(f) or 25.5-5-201 (1)(j), C.R.S., or pursuant to the children's basic health plan pursuant to section 25.5-8-109, C.R.S., immediately prior to entering the juvenile commitment facility and is likely to be terminated from receiving medical assistance while committed or is reasonably expected to meet the eligibility criteria specified in section 25.5-5-101 (1)(f), 25.5-5-201 (1)(j), or 25.5-8-109, C.R.S., upon release; and

(b) A juvenile who is committed to a juvenile commitment facility.

(1.5) If a juvenile is committed or placed for less than one hundred twenty days, commitment facility personnel or state personnel shall make a reasonable effort to assist the parent or legal guardian of the juvenile in applying for medical assistance as soon as practicable.

(2) The department of health care policy and financing shall provide information and training on medical assistance eligibility requirements and assistance to the personnel at each commitment facility to assist in and expedite the application process for medical assistance for a juvenile held in custody who meets the requirements of paragraph (a) of subsection (1) of this section.

(3) (a) For purposes of determining eligibility pursuant to section 25.5-4-205, C.R.S., the county of residence of a juvenile shall be the county specified by the juvenile as his or her county of residence upon release.

(b) The executive director of the department of health care policy and financing shall promulgate rules to simplify the processing of applications for medical assistance pursuant to subsection (1) of this section and to allow a juvenile determined to be eligible for such medical assistance to access the medical assistance upon release and thereafter. If a county department of social services determines that a juvenile is eligible for medical assistance, the county shall enroll the juvenile in medical assistance or the children's basic health plan effective upon release of the juvenile. At the time of the juvenile's release, the commitment facility shall give the juvenile or the juvenile's parent or legal guardian information and paperwork necessary for the juvenile to access medical assistance. The information shall be provided to the commitment facility by the applicable county department of social services.

(c) Each juvenile commitment facility administrator shall attempt to enter into prerelease agreements, if appropriate, with the county department of social services, the department of human services, or the department of health care policy and financing in order to:

(I) Simplify the processing of applications for medical assistance or for the children's basic health plan benefits pursuant to section 25.5-8-109, C.R.S., to enroll, effective upon release, a juvenile who is eligible for medical assistance pursuant to section 25.5-5-101 (1)(f) or 25.5-5-201 (1)(j), C.R.S., or the children's basic health plan pursuant to section 25.5-8-109, C.R.S.; and

(II) Provide the juvenile or the juvenile's parent or legal guardian with the information and paperwork necessary to access medical assistance immediately upon release.






Part 5 - Entry Into System

§ 19-2-501. Short title

This part 5 shall be known and may be cited as "Juvenile Justice - Entry Into System". This part 5 consists of provisions concerning custody, evidence, detention, and commencement of proceedings.



§ 19-2-502. Taking juvenile into custody

(1) A juvenile may be taken into temporary custody by a law enforcement officer without order of the court when there are reasonable grounds to believe that he or she has committed a delinquent act.

(2) A juvenile may be taken into temporary custody by a law enforcement officer executing a lawful warrant taking a juvenile into custody issued pursuant to section 19-2-503.

(3) A juvenile probation officer may take a juvenile into temporary custody:

(a) Under the circumstances stated in subsection (1) of this section; or

(b) If he or she has violated the conditions of probation and is under the continuing jurisdiction of the juvenile court.

(4) A juvenile may be detained temporarily by an adult other than a law enforcement officer if the juvenile has committed or is committing a delinquent act in the presence of such adult. Any person detaining a juvenile shall notify, without unnecessary delay, a law enforcement officer, who shall assume custody of said juvenile.

(5) The taking of a juvenile into temporary custody under this section is not an arrest, nor does it constitute a police record.



§ 19-2-503. Issuance of a lawful warrant taking a juvenile into custody

(1) A lawful warrant taking a juvenile into custody may be issued pursuant to this section by any judge of a court of record or by a juvenile magistrate upon receipt of an affidavit relating facts sufficient to establish probable cause to believe that a delinquent act has been committed and probable cause to believe that a particular juvenile committed that act. Upon receipt of such affidavit, the judge or magistrate shall issue a lawful warrant commanding any peace officer to take the juvenile named in the affidavit into custody and to take him or her without unnecessary delay before the nearest judge of the juvenile court or magistrate as provided in section 19-2-508 (4)(d).

(2) Upon filing of a petition in the juvenile court, the district attorney may request a warrant to issue that authorizes the taking of a juvenile into temporary custody. If a warrant is requested, the petition must be accompanied by a verified affidavit relating facts sufficient to establish probable cause that the juvenile has committed the delinquent act set forth in the petition.

(3) A warrant for the arrest of a juvenile for violation of the conditions of probation or of a bail bond may be issued by any judge of a court of record or juvenile magistrate upon the report of a juvenile probation officer or upon the verified complaint of any person, establishing to the satisfaction of the judge or juvenile magistrate probable cause to believe that a condition of probation or of a bail bond has been violated and that the arrest of the juvenile is reasonably necessary. The warrant may be executed by any juvenile probation officer or by a peace officer authorized to execute warrants in the county in which the juvenile is found.



§ 19-2-503.5. Fingerprinting - juvenile under arrest - ordered by court

(1) For purposes of this section, "juvenile" means any juvenile who is charged with committing, summoned, or held in detention for committing a delinquent act that constitutes a felony, a class 1 misdemeanor, or a misdemeanor pursuant to section 42-4-1301, C.R.S., or a crime, the underlying factual basis of which included an act of domestic violence, as defined in section 18-6-800.3 (1), C.R.S., as if committed by an adult.

(2) Any juvenile detained pursuant to the provisions of this article shall be fingerprinted by the entity authorized by the court or the local law enforcement agency to obtain fingerprints, except for juvenile detention centers and alternative service programs, otherwise known as "SB 91-94 programs", described in section 19-2-302. Such entity or local agency shall forward a set of the juvenile's fingerprints to the Colorado bureau of investigation in the form and manner prescribed by the bureau.

(3) If a juvenile has not been fingerprinted prior to the first appearance of the juvenile before the court, the court shall order the juvenile to report to an entity authorized by the court or the local law enforcement agency for fingerprinting, except for juvenile detention centers and alternative service programs, otherwise known as "SB 91-94 programs", described in section 19-2-302. The authorized entity or local law enforcement agency shall endorse upon a copy of the order the completion of the fingerprinting and return the same to the court. The authorized entity or local law enforcement agency shall forward a set of fingerprints ordered pursuant to this subsection (3) to the Colorado bureau of investigation in the form and manner prescribed by the bureau.

(4) Any fingerprints required by this section to be forwarded to the Colorado bureau of investigation shall be forwarded within twenty-four hours after completion of the fingerprinting; except that such time period shall not include Saturdays, Sundays, and legal holidays.



§ 19-2-504. Search warrants - issuance - grounds

(1) A search warrant authorized by this section may be issued by any judge of a court of record or by a juvenile magistrate.

(2) A search warrant may be issued under this section to search for and seize any property:

(a) That is stolen or embezzled; or

(b) That is designed or intended for use as a means of committing a delinquent act; or

(c) That is or has been used as a means of committing a delinquent act; or

(d) The possession of which is illegal; or

(e) That would be material evidence in a subsequent criminal prosecution or delinquency adjudication in this state or in another state; or

(f) The seizure of which is expressly required, authorized, or permitted by any statute of this state; or

(g) That is kept, stored, maintained, transported, sold, dispensed, or possessed in violation of a statute of this state, under circumstances involving a serious threat to public safety or order or to public health.



§ 19-2-505. Search warrants - application

(1) A search warrant shall issue only on affidavit sworn to or affirmed before the judge or juvenile magistrate and relating facts sufficient to:

(a) Identify or describe, as nearly as may be, the premises, person, place, or thing to be searched;

(b) Identify or describe, as nearly as may be, the property to be searched for, seized, or inspected;

(c) Establish the grounds for issuance of the warrant or probable cause to believe that such grounds exist; and

(d) Establish probable cause to believe that the property to be searched for, seized, or inspected is located at, in, or upon the premises, person, place, or thing to be searched.

(2) The affidavit required by this section may include sworn testimony reduced to writing and signed under oath by the witness giving the testimony before issuance of the warrant. A copy of the affidavit and a copy of the transcript of testimony taken in support of the request for a search warrant shall be attached to the search warrant filed with the court.

(3) Procedures governing application for and issuance of search warrants consistent with this section may be established by rule of the supreme court.



§ 19-2-506. Consent to search

In determining the voluntariness of a juvenile's consent to a search or seizure, the court shall consider the totality of the circumstances.



§ 19-2-507. Duty of officer - screening teams - notification - release or detention

(1) When a juvenile is taken into temporary custody and not released pending charges, the officer shall notify the screening team for the judicial district in which the juvenile is taken into custody. The screening team shall notify the juvenile's parent, guardian, or legal custodian without unnecessary delay and inform him or her that, if the juvenile is placed in detention or a temporary holding facility, all parties have a right to a prompt hearing to determine whether the juvenile is to be detained further. Such notification may be made to a person with whom the juvenile is residing if a parent, guardian, or legal custodian cannot be located. If the screening team is unable to make such notification, it may be made by any law enforcement officer, juvenile probation officer, detention center counselor, or common jailor in whose physical custody the juvenile is placed.

(2) The law enforcement officer or the court shall detain the juvenile if the law enforcement officer or the court determines that the juvenile's immediate welfare or the protection of the community requires detainment. In determining whether a juvenile requires detention, the law enforcement officer or the court shall follow criteria for the detention of juvenile offenders which criteria are established in accordance with section 19-2-212, and shall make efforts to keep the juvenile with his or her parent, guardian, or legal custodian.

(3) The juvenile shall be released to the care of such juvenile's parents or other responsible adult, unless a determination has been made in accordance with subsection (2) of this section that such juvenile's immediate welfare or the protection of the community requires that such juvenile be detained. The court may make reasonable orders as conditions of said release, which conditions may include participation in a preadjudication service program established pursuant to section 19-2-302. In addition, the court may provide that any violation of such orders shall subject the juvenile to contempt sanctions of the court. The parent or other person to whom the juvenile is released shall be required to sign a written promise, on forms supplied by the court, to bring the juvenile to the court at a time set or to be set by the court. Failure, without good cause, to comply with the promise shall subject the juvenile's parent or any other person to whom the juvenile is released to contempt sanctions of the court.

(4) (a) Except as provided in paragraph (b) of this subsection (4), a juvenile shall not be detained by law enforcement officials any longer than is reasonably necessary to obtain basic identification information and to contact his or her parents, guardian, or legal custodian.

(b) If he or she is not released as provided in subsection (3) of this section, he or she shall be taken directly to the court or to the place of detention, a temporary holding facility, or a shelter designated by the court without unnecessary delay.

(5) (a) As an alternative to taking a juvenile into temporary custody pursuant to subsections (1), (3), and (4) of this section, a law enforcement officer may, if authorized by the establishment of a policy that permits such service by order of the chief judge of the judicial district or the presiding judge of the Denver juvenile court, which policy is established after consultation between such judge and the district attorney and law enforcement officials in the judicial district, serve a written promise to appear for juvenile proceedings based on any act that would constitute a felony, misdemeanor, or petty offense upon the juvenile and the juvenile's parent, guardian, or legal custodian.

(b) A promise to appear served pursuant to paragraph (a) of this subsection (5) must state any charges against the juvenile and the date, time, and place where such juvenile shall be required to answer such charges. The promise to appear must also state:

(I) That the juvenile has the right to have the assistance of counsel;

(II) That counsel can be appointed for the juvenile if the juvenile and the juvenile's parent, guardian, or legal custodian lack adequate resources to retain counsel or the juvenile's parent, guardian, or legal custodian refuses to retain counsel for the juvenile;

(III) That, to determine if the juvenile is eligible for court-appointed counsel, or to apply for court-appointed counsel, the juvenile's parent, guardian, or legal custodian is advised to call the office of the state public defender, visit the state public defender's office, or visit the state public defender's internet website;

(IV) That, to avoid delay in obtaining counsel, the juvenile's parent, guardian, or legal custodian is advised to apply for court-appointed counsel at least five days before the juvenile's promised date of appearance; and

(V) The contact information for the local office of the state public defender, including the office's telephone number and address, and the address of the internet website of the office of the state public defender.

(c) The promise to appear shall be signed by the juvenile. The promise to appear shall be served upon the juvenile's parent, guardian, or legal custodian by personal service or by certified mail, return receipt requested. The date established for the juvenile and the juvenile's parent, guardian, or legal custodian to appear shall not be earlier than seven days nor later than thirty days after the promise to appear is served upon both the juvenile and the juvenile's parent, guardian, or legal custodian.



§ 19-2-508. Detention and shelter - hearing - time limits - findings - review - confinement with adult offenders - restrictions

(1) A juvenile who must be taken from his or her home but who does not require physical restriction shall be given temporary care in a shelter facility designated by the court or the county department of social services and shall not be placed in detention.

(2) (a) Unless placement is prohibited pursuant to subsection (2)(b) of this section, when a juvenile is placed in a detention facility, in a temporary holding facility, or in a shelter facility designated by the court, the screening team shall promptly so notify the court, the district attorney, and the local office of the state public defender. The screening team shall also notify a parent or legal guardian or, if a parent or legal guardian cannot be located within the county, the person with whom the juvenile has been residing and inform him or her of the right to a prompt hearing to determine whether the juvenile is to be detained further. The court shall hold the detention hearing within forty-eight hours, excluding Saturdays, Sundays, and legal holidays. For a juvenile being held in detention on a warrant for violating a valid court order on a status offense, the court shall hold the detention hearing within twenty-four hours, excluding Saturdays, Sundays, and legal holidays.

(b) A juvenile who is ten years of age and older but less than thirteen years of age may not be ordered to detention unless the juvenile has been arrested for a felony or weapons charge pursuant to section 18-12-102, 18-12-105, 18-12-106, or 18-12-108.5. A preadjudication service program created pursuant to section 19-2-302 shall evaluate a juvenile described in this subsection (2)(b). The evaluation may result in the juvenile:

(I) Remaining in the custody of a parent, guardian, or legal custodian; or

(II) Being placed in the temporary legal custody of kin, for purposes of a kinship foster care home or noncertified kinship care placement, as defined in section 19-1-103 (71.3), or other suitable person under such conditions as the court may impose; or

(III) Being placed in a shelter facility; or

(IV) Being referred to a local county department of human or social services for assessment for placement.

(2.5) A juvenile who is detained for committing a delinquent act shall be represented at the detention hearing by counsel. If the juvenile has not retained his or her own counsel, the court shall appoint the office of the state public defender or, in the case of a conflict, the office of alternate defense counsel to represent the juvenile. This appointment shall continue if the court appoints the office of the state public defender or the office of alternate defense counsel pursuant to section 19-2-706 (2)(a) unless:

(a) The juvenile retains his or her own counsel; or

(b) The juvenile makes a knowing, intelligent, and voluntary waiver of his or her right to counsel, as described in section 19-2-706 (2)(c).

(3) (a) (I) A juvenile taken into custody pursuant to this article and placed in a detention or shelter facility or a temporary holding facility is entitled to a hearing within forty-eight hours, excluding Saturdays, Sundays, and legal holidays, of such placement to determine if he or she should be detained. The time of the detention hearing must allow defense counsel sufficient time to consult with the juvenile before the detention hearing. This consultation may be performed by secure electronic means if the conditions under which the electronic consultation is held allow the consultation to be confidential. The time in which the hearing must be held may be extended for a reasonable time by order of the court upon good cause shown.

(I.5) The law enforcement agency that arrested the juvenile shall promptly provide to the court and to defense counsel the affidavit supporting probable cause for the arrest and the arrest report, if the arrest report is available, and the screening team shall promptly provide to the court and to defense counsel any screening material prepared pursuant to the juvenile's arrest. Upon completion of the detention hearing, the defense shall return any materials received pursuant to this subparagraph (I.5) unless the appointment is continued at the conclusion of the hearing.

(II) The only purposes of a detention hearing are to determine if a juvenile should be detained further and to define conditions under which he or she may be released, if his or her release is appropriate. A detention hearing shall not be combined with a preliminary hearing or a first advisement. Due to the limited scope of a detention hearing, the representation of a juvenile by appointed counsel at a detention hearing does not, by itself, create a basis for disqualification in the event that such counsel is subsequently appointed to represent another individual whose case is related to the juvenile's case.

(III) With respect to this section, the court may further detain the juvenile only if the court finds from the information provided at the hearing that the juvenile is a danger to himself or herself or to the community; except that a juvenile who is ten years of age and older but less than thirteen years of age may not be ordered to further detention unless the juvenile has been arrested or adjudicated for a felony or weapons charge pursuant to section 18-12-102, 18-12-105, 18-12-106, or 18-12-108.5. The court shall receive any information having probative value regardless of its admissibility under the rules of evidence. In determining whether a juvenile requires detention, the court shall consider any record of any prior adjudications of the juvenile. There is a rebuttable presumption that a juvenile is a danger to himself or herself or to the community if:

(A) The juvenile is alleged to have committed a felony enumerated as a crime of violence pursuant to section 18-1.3-406, C.R.S.; or

(B) The juvenile is alleged to have used, or possessed and threatened to use, a firearm during the commission of any felony offense against a person, as such offenses are described in article 3 of title 18, C.R.S.; or

(C) The juvenile is alleged to have committed possessing a dangerous or illegal weapon, as described in section 18-12-102, C.R.S.; possession of a defaced firearm, as described in section 18-12-103, C.R.S.; unlawfully carrying a concealed weapon, as described in section 18-12-105, C.R.S.; unlawfully carrying a concealed weapon on school, college, or university grounds, as described in section 18-12-105.5, C.R.S.; prohibited use of weapons, as described in section 18-12-106, C.R.S.; illegal discharge of a firearm, as described in section 18-12-107.5, C.R.S.; or illegal possession of a handgun by a juvenile, as described in section 18-12-108.5, C.R.S.

(III.5) Notwithstanding the provisions of subparagraph (III) of this paragraph (a), there shall be no presumption under sub-subparagraph (C) of subparagraph (III) of this paragraph (a) that a juvenile is a danger to himself or herself or the community if the item in the possession of the juvenile is alleged to be a BB gun, a pellet gun, or a gas gun.

(IV) Except as provided in subsection (3)(a)(IV.5) of this section, at the conclusion of the hearing, the court shall enter one of the following orders, while ensuring efforts are made to keep the juvenile with his or her parent, guardian, or legal custodian:

(A) That the juvenile be released to the custody of a parent, guardian, or legal custodian without the posting of bond;

(B) That the juvenile be placed in a shelter facility;

(C) That bail be set and that the juvenile be released upon the posting of that bail;

(D) That no bail be set and that the juvenile be detained without bail upon a finding that such juvenile is a danger to himself or herself or to the community. Any juvenile who is detained without bail must be tried on the charges in the petition filed pursuant to subparagraph (V) of this paragraph (a) within the time limits set forth in section 19-2-108, unless the juvenile is deemed to have waived the time limit for an adjudicatory trial pursuant to section 19-2-107 (4).

(E) That no bail be set and that, upon the court's finding that the juvenile is a danger to himself or herself or to the community, the juvenile be placed in a preadjudication service program established pursuant to section 19-2-302. This sub-subparagraph (E) shall not apply to any case in which the juvenile's alleged offense is one of the offenses described in subparagraph (III) of this paragraph (a).

(IV.5) A preadjudication service program created pursuant to section 19-2-302 shall evaluate a juvenile described in subsection (2)(b) of this section. The evaluation may result in the juvenile:

(A) Remaining in the custody of a parent, guardian, or legal custodian; or

(B) Being placed in the temporary legal custody of kin, for purposes of a kinship foster care home or noncertified kinship care placement, as defined in section 19-1-103 (71.3), or other suitable person under such conditions as the court may impose; or

(C) Being placed in a shelter facility; or

(D) Being referred to a local county department of human or social services for assessment for placement.

(V) When the court orders further detention of the juvenile or placement of the juvenile in a preadjudication service program after a detention hearing, the district attorney shall file a petition alleging the juvenile to be a delinquent within seventy-two hours after the detention hearing, excluding Saturdays, Sundays, and legal holidays. The juvenile shall be held or shall participate in a preadjudication service program pending a hearing on the petition. Upon a showing of good cause, the court may extend such time for the filing of charges.

(VI) Following the detention hearing, if the court orders that the juvenile be released and, as a condition of such release, requires the juvenile to attend school, the court shall notify the school district in which the juvenile is enrolled of such requirement.

(VII) If the court orders further detention of a juvenile pursuant to the provisions of this section, said order shall contain specific findings as follows:

(A) Whether placement of the juvenile out of his or her home would be in the juvenile's and the community's best interests;

(B) Whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the home, whether it is reasonable that such efforts not be provided due to the existence of an emergency situation that requires the immediate removal of the juvenile from the home, or whether such efforts not be required due to the circumstances described in section 19-1-115 (7); and

(C) Whether procedural safeguards to preserve parental rights have been applied in connection with the removal of the juvenile from the home, any change in the juvenile's placement in a community placement, or any determination affecting parental visitation of the juvenile.

(b) (I) If it appears that any juvenile being held in detention or shelter may have an intellectual and developmental disability, as provided in article 10.5 of title 27, the court or detention personnel shall refer the juvenile to the nearest community-centered board for an eligibility determination. If it appears that any juvenile being held in a detention or shelter facility pursuant to the provisions of this article 2 may have a mental health disorder, as provided in sections 27-65-105 and 27-65-106, the intake personnel or other appropriate personnel shall contact a mental health professional to do a mental health hospital placement prescreening on the juvenile. The court shall be notified of the contact and may take appropriate action. If a mental health hospital placement prescreening is requested, it shall be conducted in an appropriate place accessible to the juvenile and the mental health professional. A request for a mental health hospital placement prescreening must not extend the time within which a detention hearing must be held pursuant to this section. If a detention hearing has been set but has not yet occurred, the mental health hospital placement prescreening shall be conducted prior to the hearing; except that the prescreening must not extend the time within which a detention hearing must be held.

(II) If a juvenile has been ordered detained pending an adjudication, disposition, or other court hearing and the juvenile subsequently appears to have a mental health disorder, as provided in section 27-65-105 or 27-65-106, the intake personnel or other appropriate personnel shall contact the court with a recommendation for a mental health hospital placement prescreening. A mental health hospital placement prescreening shall be conducted at any appropriate place accessible to the juvenile and the mental health professional within twenty-four hours of the request, excluding Saturdays, Sundays, and legal holidays.

(III) When the mental health professional finds, as a result of the prescreening, that the juvenile may have a mental health disorder, the mental health professional shall recommend to the court that the juvenile be evaluated pursuant to section 27-65-105 or 27-65-106.

(IV) Nothing in this subsection (3)(b) precludes the use of emergency procedures pursuant to section 27-65-105 (1).

(c) (I) A juvenile taken to a detention or shelter facility or a temporary holding facility pursuant to section 19-2-502 as the result of an allegedly delinquent act that constitutes any of the offenses described in subparagraph (III) of paragraph (a) of this subsection (3) shall not be released from such facility if a law enforcement agency has requested that a detention hearing be held to determine whether the juvenile's immediate welfare or the protection of the community requires that the juvenile be detained. A juvenile shall not thereafter be released from detention except after a hearing, reasonable advance notice of which has been given to the district attorney, alleging new circumstances concerning the further detention of the juvenile.

(II) Following a detention hearing held in accordance with subparagraph (I) of this paragraph (c), a juvenile who is to be tried as an adult for criminal proceedings pursuant to a direct filing or transfer shall not be held at any adult jail or pretrial facility unless the district court finds, after a hearing held pursuant to subparagraph (IV), (V), or (VI) of this paragraph (c), that an adult jail is the appropriate place of confinement for the juvenile.

(III) In determining whether an adult jail is the appropriate place of confinement for the juvenile, the district court shall consider the following factors:

(A) The age of the juvenile;

(B) Whether, in order to provide physical separation from adults, the juvenile would be deprived of contact with other people for a significant portion of the day or would not have access to recreational facilities or age-appropriate educational opportunities;

(C) The juvenile's current emotional state, intelligence, and developmental maturity, including any emotional and psychological trauma, and the risk to the juvenile caused by his or her placement in an adult jail, which risk may be evidenced by mental health or psychological assessments or screenings made available to the district attorney and to defense counsel;

(D) Whether detention in a juvenile facility will adequately serve the need for community protection pending the outcome of the criminal proceedings;

(E) Whether detention in a juvenile facility will negatively impact the functioning of the juvenile facility by compromising the goals of detention to maintain a safe, positive, and secure environment for all juveniles within the facility;

(F) The relative ability of the available adult and juvenile detention facilities to meet the needs of the juvenile, including the juvenile's need for mental health and educational services;

(G) Whether the juvenile presents an imminent risk of harm to himself or herself or others within a juvenile facility;

(H) The physical maturity of the juvenile; and

(I) Any other relevant factors.

(IV) After charges are filed directly in district court against a juvenile pursuant to section 19-2-517 or a juvenile is transferred to district court pursuant to section 19-2-518, the division of youth services may petition the district court to transport the juvenile to an adult jail. The district court shall hold a hearing on the place of pretrial detention for the juvenile as soon as practicable, but no later than twenty-one days after the receipt of the division's petition to transport. The district attorney, sheriff, or juvenile may file a response to the petition and participate in the hearing. The juvenile shall remain in a juvenile detention facility pending hearing and decision by the district court.

(V) If a juvenile is placed in the division of youth services and is being tried in district court, the division of youth services may petition the court for an immediate hearing to terminate juvenile detention placement if the juvenile's placement in a juvenile detention facility presents an imminent danger to the other juveniles or to staff at the detention facility. In making its determination, the court shall review the factors set forth in subsection (3)(c)(III) of this section.

(VI) If the district court determines that an adult jail is the appropriate place of confinement for the juvenile, the juvenile may petition the court for a review hearing. The juvenile may not petition for a review hearing within thirty days after the initial confinement decision or within thirty days after any subsequent review hearing. Upon receipt of the petition, the court may set the matter for a hearing if the juvenile has alleged facts or circumstances that, if true, would warrant reconsideration of the juvenile's placement in an adult jail based upon the factors set forth in subparagraph (III) of this paragraph (c) and the factors previously relied upon by the court.

(3.5) Repealed.

(4) (a) No jail shall receive a juvenile for detention following a detention hearing pursuant to this section unless the juvenile has been ordered by the court to be held for criminal proceedings as an adult pursuant to a transfer or unless the juvenile is to be held for criminal proceedings as an adult pursuant to a direct filing. No juvenile under the age of fourteen and, except upon order of the court, no juvenile fourteen years of age or older shall be detained in a jail, lockup, or other place used for the confinement of adult offenders. The exception for detention in a jail shall be used only if the juvenile is being held for criminal proceedings as an adult pursuant to a direct filing or transfer.

(b) Whenever a juvenile is held pursuant to a direct filing or transfer in a facility where adults are held, the juvenile shall be physically segregated from the adult offenders.

(b.5) (I) When a juvenile who is to be held for criminal proceedings as an adult pursuant to a direct filing or transfer of charges, as provided in sections 19-2-517 and 19-2-518, respectively, is received at a jail or other facility for the detention of adult offenders, the official in charge of the jail or facility, or his or her designee, shall, as soon as practicable, contact the person designated pursuant to section 22-32-141, C.R.S., by the school district in which the jail or facility is located to request that the school district provide educational services for the juvenile for the period during which the juvenile is held at the jail or facility. The school district shall provide the educational services in accordance with the provisions of section 22-32-141, C.R.S. The official, in cooperation with the school district, shall provide an appropriate and safe environment to the extent practicable in which the juvenile may receive educational services.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (b.5), if either the official in charge of the jail or facility or the school district determines that an appropriate and safe environment cannot be provided for a specific juvenile, the official and the school district shall be exempt from the requirement to provide educational services to the juvenile until such time as an environment that is determined to be appropriate and safe by both the official and the school district can be provided. If the school district will not be providing educational services to a juvenile because of the lack of an appropriate and safe environment, the official in charge of the jail or facility shall notify the juvenile, his or her parent or legal guardian, the juvenile's defense attorney, and the court having jurisdiction over the juvenile's case.

(III) The official in charge of the jail or facility for the detention of adult offenders, or his or her designee, in conjunction with each school district that provides educational services at the jail or facility, shall annually collect nonidentifying data concerning:

(A) The number of juveniles held at the jail or facility who are awaiting criminal proceedings as an adult pursuant to a direct filing or transfer of charges, as provided in sections 19-2-517 and 19-2-518, respectively, for the year;

(B) The length of stay of each of the juveniles in the jail or facility;

(C) The number of the juveniles in the jail or facility who received educational services pursuant to this paragraph (b.5);

(D) The number of days on which school districts provided educational services to the juveniles in the jail or facility and the number of hours for which school districts provided the educational services each day;

(E) The number of juveniles in the jail or facility who were exempt from receiving educational services pursuant to section 22-32-141 (2)(c), (2)(e), (2)(f), and (2)(g), C.R.S.;

(F) The number of juveniles in the jail or facility who had previously been determined pursuant to section 22-20-108, C.R.S., to be eligible for special education services and had an individualized education program; and

(G) The number of juveniles in the jail or facility who, while receiving educational services at the jail or facility, were determined pursuant to section 22-20-108, C.R.S., to be eligible for special education services and had subsequently received an individualized education program.

(IV) The official in charge of the jail or facility shall submit the information collected pursuant to subparagraph (III) of this paragraph (b.5) to the division of criminal justice in the department of public safety. The division of criminal justice shall make the information available to a member of the public upon request.

(c) The official in charge of a jail or other facility for the detention of adult offenders shall immediately inform the court that has jurisdiction of the juvenile's alleged offense when a juvenile who is or appears to be under eighteen years of age is received at the facility, except for a juvenile ordered by the court to be held for criminal proceedings as an adult.

(d) (I) Any juvenile arrested and detained for an alleged violation of any article of title 42, C.R.S., or for any alleged violation of a municipal or county ordinance, and not released on bond, shall be taken before a judge with jurisdiction of such violation within forty-eight hours for the fixing of bail and conditions of bond pursuant to subparagraph (IV) of paragraph (a) of subsection (3) of this section. A juvenile may be detained in a jail, lockup, or other place used for the confinement of adult offenders only for processing for no longer than six hours and during such time shall be placed in a setting that is physically segregated by sight and sound from the adult offenders, and in no case may the juvenile be detained in such place overnight. After six hours, the juvenile may be further detained only in a juvenile detention facility operated by or under contract with the department of human services. In calculating time under this subsection (4), Saturdays, Sundays, and legal holidays shall be included.

(II) A sheriff or police chief who violates the provisions of subparagraph (I) of this paragraph (d) may be subject to a civil fine of no more than one thousand dollars. The decision to fine shall be based on prior violations of the provisions of subparagraph (I) of this paragraph (d) by the sheriff or police chief and the willingness of the sheriff or police chief to address the violations in order to comply with subparagraph (I) of this paragraph (d).

(e) The official in charge of a jail, lockup, or other facility for the confinement of adult offenders that receives a juvenile for detention should, wherever possible, take such measures as are reasonably necessary to restrict the confinement of any such juvenile with known past or current affiliations or associations with any gang so as to prevent contact with other inmates at such jail, lockup, or other facility. The official should, wherever possible, also take such measures as are reasonably necessary to prevent recruitment of new gang members from among the general inmate population. For purposes of this paragraph (e), "gang" is defined in section 19-1-103 (52).

(f) Any person who is eighteen years of age or older who is being detained for a delinquent act or criminal charge over which the juvenile court has jurisdiction, or for which charges are pending in district court pursuant to a direct filing or transfer if the person has not already been transferred to the county jail pursuant to the provisions of subparagraph (IV) of paragraph (c) of subsection (3) of this section, shall be detained in the county jail in the same manner as if such person is charged as an adult.

(g) A juvenile court shall not order a juvenile offender who is under eighteen years of age at the time of sentencing to enter a secure setting or secure section of an adult jail or lockup as a disposition for an offense or as a means of modifying the juvenile offender's behavior.

(5) A juvenile has the right to bail as limited by the provisions of this section.

(6) Except for a juvenile described in subsection (2)(b) of this section, the court may also issue temporary orders for legal custody as provided in section 19-1-115.

(7) Any law enforcement officer, employee of the division of youth services, or another person acting under the direction of the court who in good faith transports any juvenile, releases any juvenile from custody pursuant to a written policy of a court, releases any juvenile pursuant to any written criteria established pursuant to this title 19, or detains any juvenile pursuant to court order or written policy or criteria established pursuant to this title 19 is immune from civil or criminal liability that might otherwise result by reason of such act. For purposes of any proceedings, civil or criminal, the good faith of any such person is presumed.

(8) (a) A juvenile who allegedly commits a status offense or is convicted of a status offense shall not be held in a secure area of a jail or lockup.

(b) A sheriff or police chief who violates the provisions of paragraph (a) of this subsection (8) may be subject to a civil fine of no more than one thousand dollars. The decision to fine shall be based on prior violations of the provisions of paragraph (a) of this subsection (8) by the sheriff or police chief and the willingness of the sheriff or police chief to address the violations in order to comply with paragraph (a) of this subsection (8).



§ 19-2-509. Bail

(1) Unless the district attorney consents, no juvenile charged or accused of having committed a delinquent act that constitutes a felony or a class 1 misdemeanor shall be released without a bond or on a personal recognizance bond, if:

(a) The juvenile has been found guilty of a delinquent act constituting a felony or class 1 misdemeanor within one year prior to his or her detention;

(b) The juvenile is currently at liberty on another bond of any type; or

(c) The juvenile has a delinquency petition alleging a felony pending in any district or juvenile court for which probable cause has been established.

(2) In lieu of a bond, a juvenile who the court determines is a danger to himself or herself or to the community may be placed in a preadjudication service program established pursuant to section 19-2-302.

(3) Any application for the revocation or modification of the amount, type, or conditions of bail shall be made in accordance with section 16-4-109, C.R.S.; except that the presumption described in section 19-2-508 (3)(a)(III) shall continue to apply for the purposes of this section.

(4) (a) In determining the type of bond and conditions of release for the juvenile, the judge or magistrate fixing the same shall consider the criteria set forth in section 16-4-103, C.R.S.

(b) In setting, modifying, or continuing any bail bond, it shall be a condition that the released juvenile appear at any place and upon any date to which the proceeding is transferred or continued. Further conditions of every bail bond shall be that the released juvenile not commit any delinquent acts or harass, intimidate, or threaten any potential witnesses. The judge or magistrate may set any other conditions or limitations on the release of the juvenile as are reasonably necessary for the protection of the juvenile and the community. Any juvenile who is held without bail or whose bail or bail bond is revoked or increased under an order entered at any time after the initial detention hearing pursuant to subsection (3) of this section and who remains in custody or detention, must be tried on the charges on which the bail is denied or the bail or bail bond is revoked or increased within sixty days after the entry of such order or within sixty days after the juvenile's entry of a plea, whichever date is earlier; except that, if the juvenile requests a jury trial pursuant to section 19-2-107, the provisions of section 19-2-107 (4) shall apply.

(5) A surety or security on a bail bond may be subject to forfeiture only if the juvenile fails to appear for any scheduled court proceedings, of which the juvenile received proper notice.

(6) The court may order that any personal recognizance bond be secured by the personal obligation of the juvenile and his or her parents, guardian, legal custodian, or other responsible adult.

(7) The parent, guardian, or legal custodian for any juvenile released on bond pursuant to this section or any other responsible adult who secures a personal recognizance bond for a juvenile pursuant to subsection (6) of this section may petition the court, prior to forfeiture or exoneration of the bond, to revoke the bond and remand the juvenile into custody if the parent, guardian, legal custodian, or other responsible adult determines that he or she is unable to control the juvenile. The court shall apply the presumption specified in section 19-2-508 (3)(a)(III) in determining whether to revoke the bond.

(8) A juvenile may be released on bond or as otherwise provided in this section regardless of whether the juvenile appears in court pursuant to a summons or a warrant.



§ 19-2-510. Preliminary investigation

(1) Whenever it appears to a law enforcement officer or any other person that a juvenile is or appears to be within the court's jurisdiction, as provided in section 19-2-104, the law enforcement officer or other person may refer the matter conferring or appearing to confer jurisdiction to the district attorney, who shall determine whether the interests of the juvenile or of the community require that further action be taken.

(2) Upon the request of the district attorney, the matter may be referred to any agency for an investigation and recommendation.



§ 19-2-511. Statements

(1) No statements or admissions of a juvenile made as a result of the custodial interrogation of such juvenile by a law enforcement official concerning delinquent acts alleged to have been committed by the juvenile shall be admissible in evidence against such juvenile unless a parent, guardian, or legal or physical custodian of the juvenile was present at such interrogation and the juvenile and his or her parent, guardian, or legal or physical custodian were advised of the juvenile's right to remain silent and that any statements made may be used against him or her in a court of law, of his or her right to the presence of an attorney during such interrogation, and of his or her right to have counsel appointed if he or she so requests at the time of the interrogation; except that, if a public defender or counsel representing the juvenile is present at such interrogation, such statements or admissions may be admissible in evidence even though the juvenile's parent, guardian, or legal or physical custodian was not present.

(2) (a) Notwithstanding the provisions of subsection (1) of this section, statements or admissions of a juvenile may be admissible in evidence, notwithstanding the absence of a parent, guardian, or legal or physical custodian, if the court finds that, under the totality of the circumstances, the juvenile made a knowing, intelligent, and voluntary waiver of rights and:

(I) The juvenile is eighteen years of age or older at the time of the interrogation or the juvenile misrepresents his or her age as being eighteen years of age or older and the law enforcement official acts in good faith reliance on such misrepresentation in conducting the interrogation;

(II) The juvenile is emancipated from the parent, guardian, or legal or physical custodian; or

(III) The juvenile is a runaway from a state other than Colorado and is of sufficient age and understanding.

(b) For the purposes of this subsection (2), "emancipated juvenile" is defined in section 19-1-103 (45).

(3) Notwithstanding the provisions of subsection (1) of this section, statements or admissions of a juvenile shall not be inadmissible in evidence by reason of the absence of a parent, guardian, or legal custodian if the juvenile was accompanied by a responsible adult who was a custodian of the juvenile or assuming the role of a parent at the time.

(4) For the purposes of this section, "physical custodian" is defined in section 19-1-103 (84).

(5) Notwithstanding the provisions of subsection (1) of this section, the juvenile and his or her parent, guardian, or legal or physical custodian may expressly waive the requirement that the parent, guardian, or legal or physical custodian be present during interrogation of the juvenile. This express waiver shall be in writing and shall be obtained only after full advisement of the juvenile and his or her parent, guardian, or legal or physical custodian of the juvenile's rights prior to the taking of the custodial statement by a law enforcement official. If said requirement is expressly waived, statements or admissions of the juvenile shall not be inadmissible in evidence by reason of the absence of the juvenile's parent, guardian, or legal or physical custodian during interrogation. Notwithstanding the provisions of this subsection (5), a county social services department and the department of human services, as legal or physical custodian, may not waive said requirement.

(6) Notwithstanding the provisions of subsection (1) of this section, statements or admissions of a juvenile shall not be inadmissible into evidence by reason of the absence of a parent, guardian, or legal or physical custodian, if the juvenile makes any deliberate misrepresentations affecting the applicability or requirements of this section and a law enforcement official, acting in good faith and in reasonable reliance on such deliberate misrepresentation, conducts a custodial interrogation of the juvenile that does not comply with the requirements of subsection (1) of this section.



§ 19-2-512. Petition initiation

(1) If the district attorney determines that the interests of the juvenile or of the community require that further action be taken, the district attorney may file a petition in delinquency on the form specified in section 19-2-513, which shall be accepted by the court. If the district attorney chooses to file a petition in delinquency on any juvenile who receives a detention hearing under section 19-2-508, he or she shall file said petition within seventy-two hours after the detention hearing, excluding Saturdays, Sundays, and legal holidays. Upon filing of such petition, the court, if practicable, shall send notice of the pendency of such action to the natural parents of the juvenile who is the subject of such petition.

(2) If the petition is the first juvenile petition filed against the juvenile in any jurisdiction and is initiated in a jurisdiction that has restorative justice practices available, the district attorney or his or her designee may determine whether a juvenile is suitable for restorative justice practices. The district attorney shall consider whether the victim, having been informed about restorative justice practices pursuant to section 24-4.1-303 (11)(g), C.R.S., is requesting consideration of restorative justice practices as an alternative to formal prosecution; the seriousness of the crime; the crime's impact on the victim; the best methodology to involve the victim; whether the juvenile accepts responsibility for, expresses remorse for, and is willing to repair the harm caused by his or her actions; whether the juvenile's parent or legal guardian is willing to support the juvenile in the process; and other programmatic support available. If a juvenile wants to participate in restorative justice practices, the juvenile must make the request to the district attorney or the law enforcement agency administering the program and may not make the request to the victim. If requested by the juvenile, restorative justice practices may only be conducted after the victim is consulted by the district attorney and offered an opportunity to participate or submit a victim impact statement. If a victim elects not to attend, a victim-offender conference may be held with a suitable victim surrogate or victim advocate, and the victim may submit a victim impact statement. The district attorney may offer dismissal of charges as an option for the successful completion of these and any other conditions imposed and designed to address the harm done to the victim and the community by the offender, subject to approval by the court.



§ 19-2-513. Petition form and content

(1) The petition and all subsequent court documents in any proceedings brought under section 19-1-104 (1)(a) or (1)(b) shall be entitled "The People of the State of Colorado, in the Interest of ........, a juvenile (or juveniles) and Concerning ........, Respondent." The petition may be filed using the language of the statutes defining the offense, including either conjunctive or disjunctive clauses. Pleading in either the conjunctive or the disjunctive shall place a respondent on notice that the prosecution may rely on any or all of the alternatives alleged.

(2) The petition shall set forth plainly the facts that bring the juvenile within the court's jurisdiction. If the petition alleges that the juvenile is delinquent, it shall cite the law or municipal or county ordinance that the juvenile is alleged to have violated. The petition shall also state the name, age, and residence of the juvenile and the names and residences of his or her parents, guardian, or other legal custodian or of his or her nearest known relative if no parent, guardian, or other legal custodian is known.

(3) (a) Pursuant to the provisions of section 19-1-126, in those delinquency proceedings to which the federal "Indian Child Welfare Act", 25 U.S.C. sec. 1901, et seq., applies, including but not limited to status offenses such as the illegal possession or consumption of ethyl alcohol or marijuana by an underage person or illegal possession of marijuana paraphernalia by an underage person, as described in section 18-13-122, C.R.S., purchase or attempted purchase of cigarettes or tobacco products by a person under eighteen years of age, as described in section 18-13-121, C.R.S., and possession of handguns by juveniles, as described in section 18-12-108.5, C.R.S., the petition shall:

(I) Include a statement indicating what continuing inquiries the district attorney or the district attorney's representative has made in determining whether the juvenile is an Indian child;

(II) Identify whether the juvenile is an Indian child; and

(III) Include the identity of the Indian child's tribe, if the child is identified as an Indian child.

(b) If notices were sent to the parent or Indian custodian of the child and to the Indian child's tribe, pursuant to section 19-1-126, the postal receipts shall be attached to the petition and filed with the court or filed within ten days after the filing of the petition, as specified in section 19-1-126 (1)(c).



§ 19-2-514. Summons - issuance - contents - service

(1) After a petition has been filed, the court shall promptly issue a summons reciting briefly the substance of the petition. The summons must also state, in a separate box, in bold, and in capitalized letters, the following text, inserting the telephone number and address of the local office of the state public defender and the internet website address of the state public defender, as indicated:

1.YOU HAVE THE RIGHT TO HAVE YOUR OWN LAWYER HELP YOU AT YOUR HEARING.

2.YOU MAY BE ELIGIBLE FOR THIS LAWYER AT NO CHARGE.

3.TO FIND OUT IF YOU ARE ELIGIBLE, YOU OR YOUR PARENT, GUARDIAN, OR LEGAL CUSTODIAN SHOULD CALL THE OFFICE OF THE STATE PUBLIC DEFENDER AT ----------, VISIT THE OFFICE OF THE STATE PUBLIC DEFENDER AT ----------, OR VISIT THE STATE PUBLIC DEFENDER'S WEB SITE AT ----------.

4.YOU ARE MORE LIKELY TO HAVE A FREE LAWYER PRESENT AT YOUR HEARING IF YOU OR YOUR PARENT, GUARDIAN, OR LEGAL CUSTODIAN CALLS OR VISITS THE OFFICE OF THE STATE PUBLIC DEFENDER AT LEAST FIVE DAYS BEFORE YOUR HEARING.

(2) No summons shall issue to any juvenile or respondent who appears voluntarily, or who waives service, or who has promised in writing to appear at the hearing, but any such person shall be provided with a copy of the petition and summons upon appearance or request.

(3) (a) The court may, when the court determines that it is in the best interests of the juvenile, join the juvenile's parent or guardian and the person with whom the juvenile resides, if other than the juvenile's parent or guardian, as a respondent to the action and shall issue a summons requiring the parent or guardian and the person with whom the juvenile resides, if other than the juvenile's parent or guardian, to appear with the juvenile at all proceedings under this article involving the juvenile. If the parent or guardian of any juvenile cannot be found, the court, in its discretion, may proceed with the case without the presence of such parent or guardian. For the purposes of this section and section 19-2-515, "parent" is defined in section 19-1-103 (82)(b). This subsection (3) shall not apply to any person whose parental rights have been terminated pursuant to the provisions of this title or the parent of an emancipated minor. For the purposes of this section, "emancipated minor" shall have the same meaning as set forth in section 13-21-107.5, C.R.S.

(b) The general assembly hereby declares that every parent or guardian whose juvenile is the subject of a juvenile proceeding under this article shall attend any such proceeding.

(4) The summons shall require the person or persons having the physical custody of the juvenile, if other than a parent or guardian, to appear and to bring the juvenile before the court at a time and place stated not more than thirty days after issuance of the summons.

(5) (a) The court on its own motion or on the motion of any party may join as a respondent or require the appearance of any person it deems necessary to the action and authorize the issuance of a summons directed to such person. Any party to the action may request the issuance of compulsory process by the court requiring the attendance of witnesses on his or her own behalf or on behalf of the juvenile.

(b) Repealed.

(6) If it appears that the welfare of the juvenile or of the public requires that the juvenile be taken into custody, the court may, by endorsement upon the summons, direct that the person serving the summons take the juvenile into custody at once.

(7) The court may authorize the payment of necessary travel expenses incurred by persons summoned or otherwise required to appear, which payments shall not exceed the amount allowed to witnesses for travel by the district court.

(8) (a) A summons issued under this section may be served in the same manner as the summons in a civil action or by mailing it to the juvenile's last-known address by certified mail with return receipt requested not less than five days prior to the time the juvenile is requested to appear in court. Service by mail is complete upon return of the receipt signed by the juvenile, his or her parents, guardian, legal custodian, physical custodian, or spousal equivalent as defined in section 19-1-103 (101).

(b) Service upon the parent, guardian, legal custodian, or physical custodian who has physical care of a juvenile of a summons that contains wording commanding said parent, guardian, legal custodian, or physical custodian to produce the juvenile in court shall constitute valid service compelling the attendance of both the juvenile and said parent, guardian, legal custodian, or physical custodian in court. In addition, service of a summons as described in this paragraph (b) shall compel said parent, guardian, legal custodian, or physical custodian either to make all necessary arrangements to ensure that the juvenile is available to appear before the court or to appear in court and show good cause for the juvenile's failure to appear.

(9) If the parents, guardian, or other legal custodian of the juvenile required to be summoned under subsection (4) of this section cannot be found within the state, the fact of the juvenile's presence in the state shall confer jurisdiction on the court as to any absent parent, guardian, or legal custodian.

(10) When the residence of the person to be served outside the state is known, a copy of the summons and petition shall be sent by certified mail with postage prepaid to such person at his or her place of residence with a return receipt requested. Service of summons shall be deemed complete five days after return of the requested receipt.



§ 19-2-515. Contempt - warrant

(1) Except as otherwise provided by subsection (3) of this section, any person summoned or required to appear as provided in section 19-2-514 who has acknowledged service and fails to appear without reasonable cause may be proceeded against for contempt of court.

(2) If after reasonable effort the summons cannot be served or if the welfare of the juvenile requires that he or she be brought immediately into the custody of the court, a bench warrant may be issued for the parents, guardian, or other legal custodian or for the juvenile.

(3) (a) When a parent or other person who signed a written promise to appear and bring the juvenile to court or who has waived or acknowledged service fails to appear with the juvenile on the date set by the court, a bench warrant may be issued for the parent or other person, the juvenile, or both.

(b) Whenever a parent or guardian or person with whom the juvenile resides, if other than the parent or guardian, who has received a summons to appear fails, without good cause, to appear on any other date set by the court, a bench warrant shall be issued for the parent, guardian, or person with whom the juvenile resides, and the parent, guardian, or person with whom the juvenile resides shall be subject to contempt.

(c) For purposes of this subsection (3), good cause for failing to appear shall include, but shall not be limited to, a situation where a parent or guardian:

(I) Does not have physical custody of the juvenile and resides outside of Colorado;

(II) Has physical custody of the juvenile, but resides outside of Colorado and appearing in court will result in undue hardship to such parent or guardian; or

(III) Resides in Colorado, but is outside of the state at the time of the juvenile proceeding for reasons other than avoiding appearance before the court and appearing in court will result in undue hardship to such parent or guardian.

(d) The nonappearance of such parent, guardian, or person with whom the juvenile resides shall not be the basis for a continuance.

(e) The provisions of this subsection (3) shall not be applicable to any proceeding in a case that has been transferred to the district court pursuant to the provisions of section 19-2-518.

(f) The general assembly hereby declares that every parent or guardian whose juvenile is the subject of a juvenile proceeding under this article shall attend any such proceeding.

(g) Nothing in this subsection (3) shall be construed to create a right for any juvenile to have his or her parent or guardian present at any proceeding at which such juvenile is present.



§ 19-2-516. Petitions - special offenders

(1) Mandatory sentence offender. A juvenile is a mandatory sentence offender if he or she:

(a) (I) Has been adjudicated a juvenile delinquent twice; or

(II) Has been adjudicated a juvenile delinquent and if his or her probation has been revoked for a delinquent act; and

(b) (I) Is subsequently adjudicated a juvenile delinquent; or

(II) Has probation revoked for a delinquent act.

(2) Repeat juvenile offender. A juvenile is a repeat juvenile offender if he or she has been previously adjudicated a juvenile delinquent and is adjudicated a juvenile delinquent for a delinquent act that constitutes a felony or if his or her probation is revoked for a delinquent act that constitutes a felony.

(3) Violent juvenile offender. A juvenile is a violent juvenile offender if he or she is adjudicated a juvenile delinquent for a delinquent act that constitutes a crime of violence as defined in section 18-1.3-406 (2), C.R.S.

(4) Aggravated juvenile offender. (a) A juvenile offender is an aggravated juvenile offender if he or she is:

(I) Adjudicated a juvenile delinquent for a delinquent act that constitutes a class 1 or class 2 felony or if his or her probation is revoked for a delinquent act that constitutes a class 1 or class 2 felony; or

(II) Adjudicated a juvenile delinquent for a delinquent act that constitutes a felony and either is subsequently adjudicated a juvenile delinquent for a delinquent act that constitutes a crime of violence, as defined in section 18-1.3-406 (2), C.R.S., or has his or her probation revoked for a delinquent act that constitutes a crime of violence, as defined in section 18-1.3-406 (2), C.R.S.; or

(III) Adjudicated a juvenile delinquent or if his or her probation is revoked for a delinquent act that constitutes felonious unlawful sexual behavior under part 4 of article 3 of title 18, C.R.S., incest under section 18-6-301, C.R.S., or aggravated incest under section 18-6-302, C.R.S.

(b) Provisions concerning aggravated juvenile offenders are located in section 19-2-601.



§ 19-2-517. Direct filing

(1) A juvenile may be charged by the direct filing of an information in the district court or by indictment only if:

(a) The juvenile is sixteen years of age or older at the time of the commission of the alleged offense and:

(I) Is alleged to have committed a class 1 or class 2 felony; or

(II) Is alleged to have committed a sexual assault that is a crime of violence pursuant to section 18-1.3-406, C.R.S., or a sexual assault under the circumstances described in section 18-3-402 (5)(a), C.R.S.; or

(III) (A) Is alleged to have committed a felony enumerated as a crime of violence pursuant to section 18-1.3-406, C.R.S., other than a sexual assault as described in subparagraph (II) of this paragraph (a), or is alleged to have committed sexual assault pursuant to section 18-3-402, C.R.S., sexual assault on a child pursuant to section 18-3-405, C.R.S., or sexual assault on a child by one in a position of trust pursuant to section 18-3-405.3, C.R.S.; and

(B) Is found to have a prior adjudicated felony offense; or

(IV) Has previously been subject to proceedings in district court as a result of a direct filing pursuant to this section or a transfer pursuant to section 19-2-518; except that:

(A) If the juvenile is found not guilty in district court of the prior felony or any lesser included offense, the subsequent charge shall be remanded to the juvenile court; and

(B) If the juvenile is convicted in district court in the prior case of a lesser included or nonenumerated offense for which criminal charges could not have been originally filed by information or indictment in the district court pursuant to this section, the subsequent charge may be remanded to the juvenile court.

(V) to (VII) (Deleted by amendment, L. 2012.)

(b) and (c) (Deleted by amendment, L. 2012.)

(1.5) If, after a preliminary hearing, the district court does not find probable cause for an offense that may be charged by direct filing, or if the direct file eligible offense is dismissed at a later date, the court shall remand the case to the juvenile court.

(2) Notwithstanding the provisions of section 19-2-518, after filing charges in the juvenile court but before the juvenile court conducts a transfer hearing, the district attorney may file the same or different charges against the juvenile by direct filing of an information in the district court or by indictment pursuant to this section. Upon the filing or indictment in the district court, the juvenile court shall no longer have jurisdiction over proceedings concerning the charges.

(3) (a) After a juvenile case has been charged by direct filing of information or by an indictment in district court, the juvenile may file in district court a motion to transfer the case to juvenile court. The juvenile must file the motion no later than the time to request a preliminary hearing. Upon receipt of the motion, the court shall set the reverse-transfer hearing with the preliminary hearing. The court shall permit the district attorney to file a response to the juvenile's motion to transfer the case to juvenile court. The district attorney shall file the response no later than fourteen days before the reverse-transfer hearing.

(b) In determining whether the juvenile and the community would be better served by adjudicative proceedings pursuant to this article or by proceedings under title 16, C.R.S., the court shall consider the following factors:

(I) The seriousness of the alleged offense and whether the protection of the community requires response or consequence beyond that afforded by this article;

(II) Whether the alleged offense was committed in an aggressive, violent, premeditated, or willful manner;

(III) Whether the alleged offense was against persons or property, greater weight being given to offenses against persons;

(IV) The age of the juvenile and the maturity of the juvenile as determined by considerations of the juvenile's home, environment, emotional attitude, and pattern of living;

(V) The record and previous history of the juvenile in prior court-related matters;

(VI) The current and past mental health status of the juvenile as evidenced by relevant mental health or psychological assessments or screenings that are made available to both the district attorney and defense counsel;

(VII) The likelihood of the juvenile's rehabilitation by use of the sentencing options available in the juvenile courts and district courts;

(VIII) The interest of the community in the imposition of a punishment commensurate with the gravity of the offense;

(IX) The impact of the offense on the victim;

(X) Whether the juvenile was previously committed to the department of human services following an adjudication for a delinquent act that constitutes a felony; and

(XI) Whether the juvenile used, or possessed and threatened the use of, a deadly weapon in the commission of the delinquent act.

(c) If the district court determines pursuant to paragraph (b) of this subsection (3) that the juvenile and the community would be better served by adjudicative proceedings pursuant to this article, the court shall enter an order directing that the offenses against the juvenile be adjudicated in juvenile court pursuant to the provisions of this article.

(4) and (5) (Deleted by amendment, L. 2012.)

(6) (a) If a juvenile is convicted following the filing of criminal charges by information or indictment in the district court pursuant to this section, the district judge shall sentence the juvenile either:

(I) As an adult; except that a juvenile is excluded from the mandatory minimum sentencing provisions in section 18-1.3-406, C.R.S., unless the juvenile is convicted of a class 1 felony or a sex offense that is subject to part 9 of article 1.3 of title 18, C.R.S.; or

(II) To the youthful offender system in the department of corrections in accordance with section 18-1.3-407, C.R.S.; except that a juvenile shall be ineligible for sentencing to the youthful offender system if the juvenile is convicted of:

(A) A class 1 felony;

(B) Any sexual offense described in section 18-6-301 or 18-6-302, C.R.S., or part 4 of article 3 of title 18, C.R.S.; or

(C) A second or subsequent offense, if the juvenile received a sentence to the department of corrections or to the youthful offender system for the prior offense.

(III) (Deleted by amendment, L. 2012.)

(b) The district court judge may sentence a juvenile pursuant to the provisions of this article if the juvenile is convicted of a lesser included or nonenumerated felony offense for which criminal charges could not have been originally filed by information or indictment in the district court pursuant to this section. If the juvenile is convicted of only a misdemeanor offense or misdemeanor offenses, the court shall adjudicate the juvenile a delinquent and sentence the juvenile pursuant to this article.

(c) If a juvenile is convicted of an offense that is not eligible for district court jurisdiction under either this section or section 19-2-518, the juvenile shall be remanded to juvenile court.

(7) In the case of a person who is sentenced as a juvenile pursuant to subsection (6) of this section, the following provisions shall apply:

(a) Section 19-2-908 (1)(a), regarding mandatory sentence offenders;

(b) Section 19-2-908 (1)(b), regarding repeat juvenile offenders;

(c) Section 19-2-908 (1)(c), regarding violent juvenile offenders; and

(d) Section 19-2-601, regarding aggravated juvenile offenders.

(8) The court in its discretion may appoint a guardian ad litem for a juvenile charged by the direct filing of an information in the district court or by indictment pursuant to this section.

(9) When a juvenile is sentenced pursuant to the provisions of this article, the juvenile's conviction shall be adjudicated as a juvenile delinquency adjudication.

(10) For purposes of this section, "violent juvenile offender" has the same meaning as defined in section 19-2-516 (3).



§ 19-2-518. Transfers

(1) (a) The juvenile court may enter an order certifying a juvenile to be held for criminal proceedings in the district court if:

(I) A petition filed in juvenile court alleges the juvenile is:

(A) Twelve or thirteen years of age at the time of the commission of the alleged offense and is a juvenile delinquent by virtue of having committed a delinquent act that constitutes a class 1 or class 2 felony or a crime of violence, as defined in section 18-1.3-406, C.R.S.; or

(B) Fourteen years of age or older at the time of the commission of the alleged offense and is a juvenile delinquent by virtue of having committed a delinquent act that constitutes a felony; and

(II) After investigation and a hearing, the juvenile court finds it would be contrary to the best interests of the juvenile or of the public to retain jurisdiction.

(b) A petition may be transferred from the juvenile court to the district court only after a hearing as provided in this section.

(c) If the crime alleged to have been committed is a felony defined by section 18-8-208, C.R.S., and no other crime is alleged to have been committed and the juvenile has been adjudicated a juvenile delinquent for a delinquent act which constitutes a class 4 or 5 felony, then the charge for the crime may not be filed directly in the district court, but the juvenile court may transfer such charge to the district court pursuant to paragraph (a) of this subsection (1).

(d) (I) Except as otherwise provided in subparagraph (II) of this paragraph (d), in cases in which criminal charges are transferred to the district court pursuant to the provisions of this section, the judge of the district court shall sentence the juvenile pursuant to the provisions of section 18-1.3-401, C.R.S., if the juvenile is:

(A) Convicted of a class 1 felony;

(B) Convicted of a crime of violence, as defined in section 18-1.3-406, C.R.S.; or

(C) Convicted of any other criminal charge specified in paragraph (a) of this subsection (1) and the juvenile was previously adjudicated a mandatory sentence offender, a violent juvenile offender, or an aggravated juvenile offender.

(II) In cases in which criminal charges are transferred to the district court pursuant to the provisions of this section, the judge of the district court may sentence to the youthful offender system created in section 18-1.3-407, C.R.S., any juvenile who would otherwise be sentenced pursuant to the provisions of subparagraph (I) of this paragraph (d); except that a juvenile shall be ineligible for sentencing to the youthful offender system if the juvenile is convicted of:

(A) A class 1 felony;

(B) to (D) (Deleted by amendment, L. 2010, (HB 10-1413), ch. 264, p. 1203, § 2, effective August 11, 2010.)

(E) Any sexual offense described in section 18-6-301 or 18-6-302, C.R.S., or part 4 of article 3 of title 18, C.R.S.

(III) In cases in which criminal charges are transferred to the district court pursuant to the provisions of this section and the juvenile is not eligible for sentencing pursuant to subparagraph (I) of this paragraph (d), the judge of the district court shall have the power to make any disposition of the case that any juvenile court would have or to remand the case to the juvenile court for disposition at its discretion.

(IV) If, following transfer of criminal charges to the district court pursuant to this section, a juvenile is convicted of a lesser included offense for which criminal charges could not originally have been transferred to the district court, the court shall sentence the juvenile pursuant to the provisions of this article.

(d.5) (Deleted by amendment, L. 2010, (HB 10-1413), ch. 264, p. 1203, § 2, effective August 11, 2010.)

(e) Whenever a juvenile under the age of fourteen years is sentenced pursuant to section 18-1.3-401, C.R.S., as provided in paragraph (d) of this subsection (1), the department of corrections shall contract with the department of human services to house and provide services to the juvenile in a facility operated by the department of human services until the juvenile reaches the age of fourteen years. On reaching the age of fourteen years, the juvenile shall be transferred to an appropriate facility operated by the department of corrections for the completion of the juvenile's sentence.

(2) After filing charges in the juvenile court but prior to the time that the juvenile court conducts a transfer hearing, the district attorney may file the same or different charges against the juvenile by direct filing of an information in the district court or by indictment pursuant to section 19-2-517. Upon said filing or indictment in the district court, the juvenile court shall no longer have jurisdiction over proceedings concerning said charges.

(3) At the transfer hearing, the court shall consider:

(a) Whether there is probable cause to believe that the juvenile has committed a delinquent act for which waiver of juvenile court jurisdiction over the juvenile and transfer to the district court may be sought pursuant to subsection (1) of this section; and

(b) Whether the interests of the juvenile or of the community would be better served by the juvenile court's waiving its jurisdiction over the juvenile and transferring jurisdiction over him or her to the district court.

(4) (a) The hearing shall be conducted as provided in section 19-1-106, and the court shall make certain that the juvenile and his or her parents, guardian, or legal custodian have been fully informed of their right to be represented by counsel.

(b) In considering whether or not to waive juvenile court jurisdiction over the juvenile, the juvenile court shall consider the following factors:

(I) The seriousness of the offense and whether the protection of the community requires isolation of the juvenile beyond that afforded by juvenile facilities;

(II) Whether the alleged offense was committed in an aggressive, violent, premeditated, or willful manner;

(III) Whether the alleged offense was against persons or property, greater weight being given to offenses against persons;

(IV) The maturity of the juvenile as determined by considerations of the juvenile's home, environment, emotional attitude, and pattern of living;

(V) The record and previous history of the juvenile;

(VI) The likelihood of rehabilitation of the juvenile by use of facilities available to the juvenile court;

(VII) The interest of the community in the imposition of a punishment commensurate with the gravity of the offense;

(VIII) The impact of the offense on the victim;

(IX) That the juvenile was twice previously adjudicated a delinquent juvenile for delinquent acts that constitute felonies;

(X) That the juvenile was previously adjudicated a juvenile delinquent for a delinquent act that constitutes a crime of violence, as defined in section 18-1.3-406, C.R.S.;

(XI) That the juvenile was previously committed to the department of human services following an adjudication for a delinquent act that constitutes a felony;

(XII) That the juvenile is sixteen years of age or older at the time of the offense and the present act constitutes a crime of violence, as defined in section 18-1.3-406, C.R.S.;

(XIII) That the juvenile is sixteen years of age or older at the time of the offense and has been twice previously adjudicated a juvenile delinquent for delinquent acts against property that constitute felonies; and

(XIV) That the juvenile used, or possessed and threatened the use of, a deadly weapon in the commission of a delinquent act.

(c) The amount of weight to be given to each of the factors listed in paragraph (b) of this subsection (4) is discretionary with the court; except that a record of two or more previously sustained petitions for delinquent acts that constitute felonies or a record of two or more juvenile probation revocations based on acts that constitute felonies shall establish prima facie evidence that to retain jurisdiction in juvenile court would be contrary to the best interests of the juvenile or of the community.

(d) The insufficiency of evidence pertaining to any one or more of the factors listed in paragraph (b) of this subsection (4) shall not in and of itself be determinative of the issue of waiver of juvenile court jurisdiction.

(5) Repealed.

(6) Written reports and other materials relating to the juvenile's mental, physical, educational, and social history may be considered by the court, but the court, if so requested by the juvenile, his or her parent or guardian, or other interested party, shall require the person or agency preparing the report and other material to appear and be subject to both direct and cross-examination.

(7) (a) If the court finds that its jurisdiction over a juvenile should be waived, it shall enter an order to that effect; except that such order of waiver shall be null and void if the district attorney fails to file an information in the criminal division of the district court within five days of issuance of the written order of waiver, exclusive of Saturdays, Sundays, and court holidays. Upon failure of the district attorney to file an information within five days of the issuance of the written order of waiver, exclusive of Saturdays, Sundays, and court holidays, the juvenile court shall retain jurisdiction and shall proceed as provided in this article.

(b) As a condition of the waiver of jurisdiction, the court in its discretion may provide that a juvenile shall continue to be held in custody pending the filing of an information in the criminal division of the district court. Where the juvenile has made bond in proceedings in the juvenile court, the bond may be continued and made returnable in and transmitted to the district court, where it shall continue in full force and effect unless modified by order of the district court.

(8) If the court finds that it is in the best interests of the juvenile and of the public for the court to retain jurisdiction, it shall proceed with the adjudicatory trial as provided in part 8 of this article.






Part 6 - Special Proceedings

§ 19-2-601. Aggravated juvenile offender

(1) (a) In any action in delinquency alleging that a juvenile is an aggravated juvenile offender, as described in section 19-2-516 (4), the petition shall allege by separate count that the juvenile is an aggravated juvenile offender and that increased commitment is authorized.

(b) If the petition alleges that the juvenile is an aggravated juvenile offender, pursuant to section 19-2-516 (4), the petition shall identify by separate counts each alleged former adjudication or probation revocation and, for each such count, shall include the date of adjudication or revocation, the court, and the specific act that formed the basis for the adjudication or probation revocation. If the alleged prior adjudication or probation revocation occurred outside of this state, the petition shall so allege and shall state that the delinquent act that formed the basis for the adjudication or probation revocation would constitute a felony in this state.

(2) (a) In any action in delinquency in which it is alleged that a juvenile is an aggravated juvenile offender, the court shall, at the juvenile's first appearance, advise the juvenile of the effect and consequences of the allegation that the juvenile is an aggravated juvenile offender.

(b) If a juvenile is alleged to be an aggravated juvenile offender pursuant to section 19-2-516 (4), the juvenile shall be required, at his or her first appearance before the court, to admit or deny any previous adjudications or probation revocations that are alleged in the petition. A refusal to admit or deny any such adjudication or probation revocation shall be considered a denial.

(3) (a) In addition to the rights specified in section 19-2-706, a juvenile who is alleged to be an aggravated juvenile offender may file a written request that adjudication of the act that is the subject of the petition shall be to a jury of twelve persons, and the court shall so order it. Any juvenile who requests a jury shall be deemed to have waived the time limit for an adjudicatory trial pursuant to section 19-2-107 (4).

(b) When a jury is requested pursuant to this subsection (3), the following challenges shall be allowed:

(I) If the petition alleges that one juvenile is an aggravated juvenile offender, the state and the juvenile shall each be entitled to five peremptory challenges.

(II) If the petition alleges that more than one juvenile is an aggravated juvenile offender and the adjudicatory trials on the acts that are the subject of the petition are not severed, the state and the defense shall be entitled to two additional challenges for every juvenile after the first, not to exceed fifteen peremptory challenges per side; when multiple juveniles are adjudicated in a single hearing, each peremptory challenge made on the part of the juveniles shall be made and considered as the joint peremptory challenge of all of the juveniles.

(c) When more than one petition concerning different juveniles is consolidated for the adjudication of the delinquent acts that are the subjects of the petitions, peremptory challenges shall be allowed as if the juveniles had been joined in the same petition in delinquency.

(4) (a) If a juvenile alleged to be an aggravated juvenile offender pursuant to section 19-2-516 (4) admits the previous adjudications or probation revocations alleged in the petition, pursuant to subsection (2) of this section, no further proof of such previous adjudications or probation revocations is required. Upon a finding that the juvenile has committed the delinquent acts that are the subject of the petition alleging that the juvenile is an aggravated juvenile offender, the court may enter any sentence authorized by this section.

(b) If a juvenile alleged to be an aggravated juvenile offender pursuant to section 19-2-516 (4) denies one or more of the previous adjudications or probation revocations alleged in the petition, pursuant to subsection (2) of this section, the court, after a finding of guilty of the acts that are the subject of this petition, shall conduct a separate hearing in which the court shall be the trier of fact to determine whether or not the juvenile has suffered such adjudications or probation revocations. Each count alleging a previous adjudication or probation revocation shall be proven beyond a reasonable doubt.

(c) In any hearing before the court pursuant to paragraph (b) of this subsection (4), a duly authenticated copy of the record of an adjudication or probation revocation shall be prima facie evidence that the juvenile suffered such adjudication or probation revocation. In addition, any basic identification information that is part of the record of such former adjudication or probation revocation at the place the juvenile was incarcerated after disposition of such adjudication or probation revocation may be introduced into evidence in any hearing before the court pursuant to paragraph (b) of this subsection (4) and shall be prima facie evidence of the identity of the juvenile.

(5) (a) (I) Upon adjudication as an aggravated juvenile offender:

(A) For an offense other than an offense that would constitute a class 1 or 2 felony if committed by an adult, the court may commit the juvenile to the department of human services for a determinate period of up to five years;

(B) For an offense that would constitute a class 2 felony if committed by an adult, the court shall commit the juvenile to the department of human services for a determinate period of at least three but not more than five years;

(C) For an offense that would constitute a class 1 felony if committed by an adult, the court shall commit the juvenile to the department of human services for a determinate period of at least three but not more than seven years;

(D) When the petition alleges the offense of murder in the first degree or murder in the second degree, or sexual assault under section 18-3-402 (3.5) or 18-3-402 (4), C.R.S., and the juvenile is adjudicated a delinquent for either murder in the first degree or murder in the second degree, then the court may sentence the juvenile consecutively or concurrently for any crime of violence as described in section 18-1.3-406, C.R.S., or for a delinquent act contained in the petition for which the juvenile is an aggravated juvenile offender.

(II) An aggravated juvenile offender thus committed to the department of human services shall not be transferred to a nonsecure or community setting for a period of more than forty-eight hours, excluding Saturdays, Sundays, and court holidays, nor released before the expiration of the determinate term imposed by the court without prior order of the court.

(b) (I) Upon court order, the department of human services may transfer a juvenile committed to its custody pursuant to paragraph (a) of this subsection (5) to the department of corrections if the juvenile has reached eighteen years of age and the department of human services has certified that the juvenile is no longer benefiting from its programs.

(II) Such transfer shall be initiated by the filing of a request by the department of human services for transfer with the court of commitment that shall state the basis for the request. Upon receipt of such a request, the court shall notify the interested parties and shall set the matter for a hearing.

(III) The court shall authorize such transfer only upon a finding by a preponderance of the evidence that the juvenile is no longer benefiting from the programs of the department of human services.

(IV) Upon entering an order of transfer to the department of corrections, pursuant to this paragraph (b), the court shall amend the mittimus and transfer all further jurisdiction over the juvenile to the department of corrections. Thereafter the juvenile shall be governed by the provisions for adult felony offenders in titles 16 and 17, C.R.S., as if he or she had been sentenced as an adult felony offender for the unserved portion of sentence that remains upon transfer to the department of corrections.

(6) (a) After a juvenile who is sentenced pursuant to sub-subparagraph (B) or (C) of subparagraph (I) of paragraph (a) of subsection (5) of this section has been in the custody of the department of human services for three years or more, the department may petition the court for an order authorizing the department to place the juvenile on juvenile parole upon approval by the juvenile parole board pursuant to section 19-2-1002. After a juvenile who is sentenced pursuant to sub-subparagraph (A) of subparagraph (I) of paragraph (a) of subsection (5) of this section has served the minimum mandatory period of the commitment or three years, whichever is sooner, the department of human services may petition the court for an order authorizing the department to place the juvenile on juvenile parole upon approval by the juvenile parole board pursuant to section 19-2-1002. The parole supervision shall be conducted by the department of human services. Upon the filing of the petition, the court shall notify the interested parties and set the matter for a hearing. The court shall authorize the department of human services to place the juvenile on juvenile parole upon approval of the juvenile parole board pursuant to section 19-2-1002, only upon finding by a preponderance of the evidence that the safety of the community will not be jeopardized by such release.

(b) Parole supervision of a juvenile who has been transferred to the department of corrections is governed by the provisions for adult felony offenders in titles 16, 17, and 18, C.R.S., as if the juvenile had been sentenced as an adult felony offender; except that, if the juvenile was adjudicated and sentenced for a class 1 felony, then the juvenile shall serve a ten-year period of mandatory parole after completion of his or her sentence.

(7) Upon the filing of a petition with the committing court for transfer of the juvenile to a nonsecure or community setting, or for early release from the custody of the department of corrections or human services, the court shall notify the interested parties and set the matter for a hearing. The court shall order such transfer or release only upon a finding by a preponderance of the evidence that the safety of the community will not be jeopardized by such transfer or release; except that early release of the juvenile from the department of corrections shall be governed by the provisions for adult felony offenders in titles 16 and 17, C.R.S., as if the juvenile had been sentenced as an adult felony offender.

(8) (a) (I) When a juvenile in the custody of the department of human services pursuant to this section reaches the age of twenty years and six months, the department of human services shall file a motion with the court of commitment regarding further jurisdiction of the juvenile. Upon the filing of such a motion, the court shall notify the interested parties, appoint counsel for the juvenile, and set the matter for a hearing. The court shall, as part of this hearing, reconsider the length of the remaining sentence and consider the factors as set forth in paragraph (c) of this subsection (8) herein.

(II) When the court notifies the interested parties, the court shall order that the juvenile submit to and cooperate with a psychological evaluation and risk assessment by a mental health professional to determine whether the juvenile is a danger either to himself or herself or to others. The mental health professional shall prepare a written report and shall provide a copy of the report to the court that ordered it, the prosecuting attorney, and counsel for the juvenile at least fifteen days before the hearing.

(b) At the hearing upon the motion, the court may either transfer the custody of and jurisdiction over the juvenile to the department of corrections for placement in a correctional facility, the youthful offender system, or a community corrections program; authorize early release of the juvenile pursuant to subsection (7) of this section; place the juvenile on adult parole for a period of five years; or order that custody and jurisdiction over the juvenile shall remain with the department of human services; except that the custody of and jurisdiction over the juvenile by the department of human services shall terminate when the juvenile reaches twenty-one years of age.

(c) In considering whether or not to transfer the custody of and jurisdiction over the juvenile to the department of corrections, the court shall consider all relevant factors including, but not limited to, the court-ordered psychological evaluation and risk assessment, the nature of the crimes committed, the prior criminal history of the offender, the maturity of the offender, the offender's behavior in custody, the offender's progress and participation in classes, programs, and educational improvement, the impact of the crimes on the victims, the likelihood of rehabilitation, the placement where the offender is most likely to succeed in reintegrating in the community, and the interest of the community in the imposition of punishment commensurate with the gravity of the offense.

(9) At any postadjudication hearing held pursuant to this section, the state shall be represented by the district attorney and by the attorney general; except that the attorney general may be excused from participation in the hearing with the permission of the district attorney and of the court. At any postadjudication hearing held pursuant to this section, the department of corrections shall be considered an interested party and shall be sent notice of such hearing.

(10) "Mental health professional" means a person who is employed by the department of human services or is employed under contract with the department of human services and is:

(a) A licensed physician with the appropriate training and expertise in psychiatry; or

(b) A licensed psychologist.






Part 7 - Preadjudication

§ 19-2-701. Short title

This part 7 shall be known and may be cited as "Juvenile Justice - Preadjudication".



§ 19-2-703. Informal adjustment

(1) The district attorney may request of the court at any time, either before, during, or after the filing of a petition, that the matter be handled as an informal adjustment if:

(a) The juvenile and his or her parents, guardian, or legal custodian have been informed of their constitutional and legal rights, including the right to have counsel at every stage of the proceedings;

(b) There are sufficient facts to establish the jurisdiction of the court; and

(c) The juvenile and his or her parents, guardian, or legal custodian have waived the right to a speedy trial.

(2) An informal adjustment shall be for an initial period of no longer than six months. One additional extension of up to six months may be ordered by the court upon showing of good cause.

(3) During any informal adjustment, the court may place the juvenile under the supervision of the probation department or other designated agency. The court may require further conditions of conduct, as requested by the district attorney, probation department, or designated agency.

(4) No juvenile shall be granted an informal adjustment if such juvenile has been adjudicated a juvenile delinquent within the preceding twelve months, has had a prior deferred adjudication, or has had an informal adjustment granted within the preceding twelve months.



§ 19-2-704. Diversion

As an alternative to a petition filed pursuant to section 19-2-512, an adjudicatory trial pursuant to part 8 of this article, or disposition of a juvenile delinquent pursuant to section 19-2-907, the district attorney may agree to allow a juvenile to participate in a diversion program established in accordance with section 19-2-303.



§ 19-2-705. Preliminary hearing - dispositional hearing

(1) The district attorney or a juvenile who is accused in a petition of a delinquent act that constitutes a class 1, 2, or 3 felony may demand and receive a preliminary hearing to determine if there is probable cause to believe that the delinquent act alleged in the petition was committed by the juvenile. In addition, the district attorney or a juvenile who is accused in a petition of only those delinquent acts that constitute class 4, 5, or 6 felonies which felonies require mandatory sentencing or which constitute crimes of violence as defined in section 18-1.3-406, C.R.S., or which constitute sexual offenses under part 4 of article 3 of title 18, C.R.S., may demand and receive a preliminary hearing to determine if there is probable cause to believe that the delinquent act alleged in the petition was committed by the juvenile. A preliminary hearing may be heard by a judge of the juvenile court or by a magistrate and shall be conducted as follows:

(a) At the juvenile's advisement hearing and after the filing of the delinquency petition, the prosecution shall make available to the juvenile the discovery material required by the Colorado rules of juvenile procedure. The juvenile or the prosecution may file a written motion for a preliminary hearing, stating the basis therefor. Upon the filing of the motion, the court shall forthwith set the matter for a hearing. The juvenile or the prosecution shall file a written motion for a preliminary hearing not later than ten days after the advisement hearing.

(b) If the juvenile is being detained because of the delinquent act alleged in the petition, the preliminary hearing shall be held within thirty days of the filing of the motion, unless good cause for continuing the hearing beyond that time is shown to the court. If the juvenile is not being detained, it shall be held as promptly as the calendar of the court permits.

(c) At the preliminary hearing, the juvenile shall not be called upon to plead, although the juvenile may cross-examine the prosecution witnesses and may introduce evidence in his or her own behalf. The prosecution shall have the burden of establishing probable cause. The court at the hearing may temper the rules of evidence in the exercise of sound judicial discretion.

(d) If the court determines that probable cause exists, it shall enter a finding to that effect and shall schedule an adjudicatory trial. If from the evidence it appears to the court that probable cause does not exist, it shall dismiss the delinquency petition, and the juvenile shall be discharged from any restriction or other previous temporary order stemming from the petition.

(1.5) (a) The district attorney and the juvenile who is accused in a petition of a delinquent act that constitutes a class 4, 5, or 6 felony, except those that require mandatory sentencing or which constitute crimes of violence as defined in section 18-1.3-406, C.R.S., or which constitute sexual offenses under part 4 of article 3 of title 18, C.R.S., shall not have the right to demand or receive a preliminary hearing but shall participate in a dispositional hearing for the purposes of case evaluation and potential resolution. Such dispositional hearing may be heard by a judge of the juvenile court or by a magistrate.

(b) Any juvenile accused of a class 4, 5, or 6 felony who is not otherwise entitled to a preliminary hearing pursuant to paragraph (a) of this subsection (1.5), may demand and shall receive a preliminary hearing within a reasonable time pursuant to subsection (1) of this section, if the juvenile is in custody; except that, upon motion of either party, the court shall vacate the preliminary hearing if there is a reasonable showing that the juvenile has been released from custody prior to the preliminary hearing.

(2) A request for review of a preliminary hearing finding entered by a magistrate shall be filed pursuant to section 19-1-108 (5.5), and review shall be conducted pursuant to said section.

(3) The prosecution may file a motion to refile the petition in delinquency, which motion shall be accompanied by a verified affidavit stating the grounds therefor.



§ 19-2-706. Advisement - right to counsel - waiver of right to counsel

(1) (a) At the juvenile's first appearance before the court, after the detention hearing or at the first appearance if the juvenile appears on a summons, the court shall advise the juvenile and his or her parents, guardian, or other legal custodian of the juvenile's constitutional rights and legal rights as set forth in rule 3 of the Colorado rules of juvenile procedure, including, but not limited to, the right to counsel. The advisement shall include the possibility of restorative justice practices, including victim-offender conferences if restorative justice practices are available in the jurisdiction. The advisement regarding restorative justice practices does not establish any right to restorative justice practices on behalf of the juvenile.

(b) If the respondent has made an early application for appointed counsel for the juvenile and the office of the state public defender has made a preliminary determination that the juvenile is eligible for appointed counsel as set forth in section 21-1-103, C.R.S., or if the court has appointed counsel for the juvenile pursuant to section 19-2-508 (2.5), an attorney from the office of the state public defender or, in the case of a conflict, from the office of alternate defense counsel, shall be available to represent the juvenile at the juvenile's first appearance, as described in paragraph (a) of this subsection (1).

(c) If the respondent has not made an early application for appointed counsel for the juvenile but the juvenile requests appointment of counsel at the first appearance, the court shall determine if the juvenile is eligible for counsel pursuant to paragraph (a) of subsection (2) of this section.

(d) As used in this subsection (1), unless the context otherwise requires, "early application" means that the respondent has contacted the office of the state public defender and applied for representation of the juvenile by the state public defender not less than five days before the juvenile's scheduled court date for the first appearance and has provided sufficient information to the office of the state public defender to allow that office to make a preliminary determination of eligibility for representation.

(e) Failure of the juvenile's parent, guardian, or legal custodian to apply for court-appointed counsel may not be construed as a waiver of the right to counsel or any other rights held by the juvenile.

(2) (a) If the juvenile and his or her parents, guardian, or other legal custodian are found to be indigent pursuant to section 21-1-103 (3), C.R.S., or the juvenile's parents, guardian, or other legal custodian refuses to retain counsel for the juvenile, or the court, on its own motion, determines that counsel is necessary to protect the interests of the juvenile or other parties, or the juvenile is in the custody of the state department of human services or a county department of social services, the court shall appoint the office of state public defender or, in the case of a conflict, the office of alternate defense counsel for the juvenile; except that the court shall not appoint the office of the state public defender or the office of alternate defense counsel if:

(I) The juvenile has retained his or her own counsel; or

(II) The juvenile has made a knowing, intelligent, and voluntary waiver of his or her right to counsel, as described in paragraph (c) of this subsection (2).

(b) (I) If the court appoints counsel for the juvenile because of the refusal of the parents, guardian, or other legal custodian to retain counsel for the juvenile, the parents, guardian, or legal custodian, other than a county department of social services or the department of human services, shall be advised by the court that if the juvenile's parent, guardian, or legal custodian is determined not to be indigent pursuant to section 21-1-103 (3), C.R.S., then the court will order the juvenile's parent, guardian, or legal custodian, other than a county department of human services or the state department of human services, to reimburse the court for the cost of the representation unless the court, for good cause, waives the reimbursement requirement. The amount of the reimbursement will be a predetermined amount that:

(A) Shall be set by the supreme court, in consultation with the office of the state public defender and the office of alternate defense counsel;

(B) Shall be included in the chief justice directive concerning the appointment of state-funded counsel in criminal and juvenile delinquency cases; and

(C) May be based partly or entirely upon the stage a proceeding has reached when counsel is appointed, the stage a proceeding has reached when representation is terminated, or both.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (b) to the contrary, if the court finds that there exists a conflict of interest between the juvenile and the juvenile's parent, guardian, or legal custodian such that the income and assets of the parent, guardian, or legal custodian are unavailable to the juvenile, then the court shall consider only the juvenile's own income and assets for the purpose of determining whether to issue an order for reimbursement pursuant to this paragraph (b).

(c) The court may accept a waiver of counsel by a juvenile only after finding on the record, based on a dialogue conducted with the juvenile, that:

(I) The juvenile is of a sufficient maturity level to make a voluntary, knowing, and intelligent waiver of the right to counsel;

(II) The juvenile understands the sentencing options that are available to the court in the event of an adjudication or conviction of the offense with which the juvenile is charged;

(III) The juvenile has not been coerced by any other party, including but not limited to the juvenile's parent, guardian, or legal custodian, into making the waiver;

(IV) The juvenile understands that the court will provide counsel for the juvenile if the juvenile's parent, guardian, or legal custodian is unable or unwilling to obtain counsel for the juvenile; and

(V) The juvenile understands the possible consequences that may result from an adjudication or conviction of the offense with which the juvenile is charged, which consequences may occur in addition to the actual adjudication or conviction itself.

(d) The appointment of counsel pursuant to this subsection (2) shall continue until:

(I) The court's jurisdiction is terminated;

(II) The juvenile or the juvenile's parent, guardian, or legal custodian retains counsel for the juvenile;

(III) The court finds that the juvenile or his or her parents, guardian, or other legal custodian has sufficient financial means to retain counsel or that the juvenile's parents, guardian, or other legal custodian no longer refuses to retain counsel for the juvenile; or

(IV) The court finds the juvenile has made a knowing, intelligent, and voluntary waiver of his or her right to counsel, as described in paragraph (c) of this subsection (2).



§ 19-2-707. Mandatory protection order

(1) (a) There is hereby created a mandatory protection order against any juvenile charged with the commission of a delinquent act and the juvenile's parents or legal guardian, which order shall remain in effect from the time that the juvenile is advised of such juvenile's rights and informed of such order at such juvenile's first appearance before the court until final disposition of the action or, in the case of an appeal, until disposition of the appeal. Such order shall restrain the juvenile and the juvenile's parents or legal guardian from harassing, molesting, intimidating, retaliating against, or tampering with any witness to or victim of the delinquent act charged.

(b) Repealed.

(c) The protection order issued pursuant to this section shall be on a standardized form prescribed by the judicial department, and a copy shall be provided to the protected parties.

(2) At the time of the juvenile's first appearance before the court, the court shall inform the juvenile and the juvenile's parents or legal guardian of the protection order effective pursuant to this section and shall also inform the juvenile and the juvenile's parents or legal guardian that a violation of such order is punishable as contempt of court.

(3) Nothing in this section shall preclude the juvenile or the juvenile's parents or legal guardian from applying to the court at any time for modification or dismissal of the protection order issued pursuant to this section or the district attorney from applying to the court at any time for additional provisions under the protection order, modification of the order, or dismissal of the order. The trial court shall retain jurisdiction to enforce, modify, or dismiss the protection order during the pendency of any appeal that may be brought.

(4) The duties of peace officers enforcing orders issued pursuant to this section shall be in accordance with section 18-6-803.5, C.R.S., and any rules adopted by the Colorado supreme court pursuant to said section.



§ 19-2-708. Entry of plea

(1) Upon the entry of a plea of not guilty to the allegations contained in the petition, the court shall set the matter for an adjudicatory trial. Except as otherwise provided in section 19-2-107, the court shall hold the adjudicatory trial within sixty days following the entry of a plea of not guilty.

(2) Upon the entry of a plea of guilty to one or more of the allegations contained in the petition, the court shall advise the juvenile in accordance with rule 3 of the Colorado rules of juvenile procedure. Such advisement shall include the possibility of restorative justice practices, including victim-offender conferences if restorative justice practices are available in the jurisdiction. The advisement regarding restorative justice practices does not establish any right to restorative justice practices on behalf of the juvenile.



§ 19-2-709. Deferral of adjudication

(1) Except as otherwise provided in subsection (1.5) of this section, in any case in which the juvenile has agreed with the district attorney to enter a plea of guilty, the court, with the consent of the juvenile and the district attorney, upon accepting the guilty plea and entering an order deferring adjudication, may continue the case for a period not to exceed one year from the date of entry of the order deferring adjudication. The court may continue the case for an additional one-year period for good cause.

(1.5) In a case in which the juvenile has agreed with the district attorney to enter a plea of guilty, resulting in a conviction as defined in section 16-22-102 (3), C.R.S., for unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., the court, with the consent of the juvenile and district attorney, upon accepting the guilty plea and entering an order deferring adjudication, may continue the case for a period of time not to exceed two years from the date of the order deferring adjudication. Upon a showing of good cause, the court may continue the case for additional time, not to exceed five years from the date of the order deferring adjudication.

(2) Any juvenile granted a deferral of adjudication under this section may be placed under the supervision of a probation department. The court may impose any conditions of supervision that it deems appropriate that are stipulated to by the juvenile and the district attorney.

(3) Upon full compliance with such conditions of supervision, the plea of the juvenile or the finding of guilt by the court shall be withdrawn and the case dismissed with prejudice.

(3.5) Application for entry of adjudication and imposition of sentence may be made by the district attorney or a probation officer at any time within the term of the deferred adjudication or within thirty-five days thereafter.

(4) If the juvenile fails to comply with the terms of supervision, the court shall enter an order of adjudication and proceed to sentencing under section 19-2-906. Such lack of compliance shall be a matter to be determined by the court without a jury, upon written application of the district attorney or probation department. At least five days' notice shall be given to the juvenile and his or her parents, guardian, or legal custodian. The burden of proof shall be the same as if the matter were being heard as a probation revocation proceeding.

(5) If the juvenile agrees to a deferral of adjudication, he or she waives all rights to a speedy trial and sentencing.



§ 19-2-710. Mental health services for juvenile - how and when issue raised - procedure - definitions

(1) At any stage of a delinquency proceeding, if the court, prosecution, probation officer, guardian ad litem, parent, or legal guardian has reason to believe that the juvenile could benefit from mental health services, the party shall immediately advise the court of such belief.

(2) After the party advises the court of the party's belief that the juvenile could benefit from mental health services, the court shall immediately order a mental health screening of the juvenile pursuant to section 16-11.9-102, C.R.S., unless the court already has sufficient information to determine whether the juvenile could benefit from mental health services or unless a mental health screening of the juvenile has been completed within the last three months. The delinquency proceedings shall not be stayed or suspended pending the results of the mental health screening ordered pursuant this section, however, the court may continue the dispositional and sentencing hearing to await the results of the mental health screening.

(3) If the mental health screening indicates that the juvenile could benefit from mental health services, the court may order a mental health assessment.

(4) At the time the court orders a mental health assessment, the court shall specify the date upon which the assessment shall be completed and returned to the court. The court may assign responsibility for the cost of the assessment to any party having legal custody or legal guardianship of the juvenile.

(5) The assessment, at a minimum, shall include an opinion regarding whether the juvenile could benefit from mental health services. If the assessment concludes that the juvenile could benefit from mental health services, the assessment shall identify the juvenile's mental health issues and the appropriate services and treatment.

(6) Evidence or treatment obtained as a result of a mental health screening or assessment ordered pursuant to this section shall not be admissible on the issues raised by a plea of not guilty unless the juvenile places his or her mental health at issue. If the juvenile places his or her mental health at issue, then either party may introduce evidence obtained as a result of a mental health screening or assessment.

(7) For purposes of this section:

(a) "Assessment" means an objective process used to collect pertinent information in order to identify a juvenile who may have mental health needs.

(b) "Juvenile could benefit from mental health services" means a juvenile exhibits one or more of the following characteristics:

(I) A chronic or significant lack of impulse control or of judgment;

(II) Significant abnormal behaviors under normal circumstances;

(III) A history of suspensions, expulsions, or repeated truancy from school settings;

(IV) Severe or frequent changes in sleeping or eating patterns or in levels of activity;

(V) A pervasive mood of unhappiness or of depression; or

(VI) A history of involvement with, or treatment in, two or more state or local governmental agencies, including but not limited to juvenile justice, youth corrections, or child welfare.

(8) Repealed.






Part 8 - Adjudicatory Procedures

§ 19-2-801. Short title

This part 8 shall be known and may be cited as "Adjudicatory Procedures".



§ 19-2-802. Evidentiary considerations

(1) All statutes and rules of this state that apply to evidentiary considerations in adult criminal proceedings shall apply to proceedings under this title except as otherwise specifically provided.

(2) In any case brought under this title, the credibility of any witness may be challenged because of his or her prior adult felony convictions and juvenile felony adjudications. The fact of such conviction or adjudication may be proved either by the witness through testimony or by other competent evidence.

(3) Prior to the juvenile resting his or her case, the trial court shall advise the juvenile outside the presence of the jury that:

(a) He or she has a right to testify in his or her own behalf;

(b) If he or she wants to testify, no one, including his or her attorney, can prevent the juvenile from doing so;

(c) If he or she testifies, the prosecutor will be allowed to cross-examine him or her;

(d) If he or she has been convicted or adjudicated for a felony, the prosecutor shall be entitled to ask him or her about it and thereby disclose it to the jury;

(e) If a felony conviction or adjudication is disclosed to the jury, the jury can be instructed to consider it only as it bears upon his or her credibility;

(f) He or she has a right not to testify and that, if he or she does not testify, the jury shall be instructed about such right.



§ 19-2-803. Legislative declaration - admissibility of evidence

(1) It is hereby declared to be the intent of the general assembly that, when evidence is sought to be excluded from the trier of fact in a delinquency proceeding because of the conduct of a peace officer leading to its discovery, such evidence should not be suppressed if otherwise admissible when the proponent of the evidence can show that the conduct in question was taken in a reasonable, good faith belief that it was proper. It is further declared to be the intent of the general assembly to identify the characteristics of admissible evidence and not to address or attempt to prescribe court procedure.

(2) For purposes of this section:

(a) "Good faith mistake" is defined in section 19-1-103 (53).

(b) "Peace officer" has the meaning set forth in section 16-2.5-101, C.R.S.

(c) "Technical violation" is defined in section 19-1-103 (105).

(3) Evidence sought to be excluded in a delinquency proceeding because of the conduct of the peace officer leading to its discovery shall not be suppressed by the court if the court finds that the evidence was seized by the peace officer as a result of a good faith mistake or a technical violation and the evidence is otherwise admissible.

(4) Evidence that is obtained as a result of a confession voluntarily made in a noncustodial setting shall not be suppressed by the court in a delinquency proceeding if it is otherwise admissible.

(5) It shall be prima facie evidence that the conduct of the peace officer was taken in the reasonable good faith belief that it was proper if there is a showing that the evidence was obtained pursuant to and within the scope of a warrant, unless the warrant was obtained through intentional and material misrepresentation.



§ 19-2-804. Procedures at trial

(1) At the adjudicatory trial, which shall be conducted as provided in section 19-1-106, the court shall consider whether the allegations of the petition are supported by evidence beyond a reasonable doubt. Jurisdictional matters of the age and residence of the juvenile shall be deemed admitted by or on behalf of the juvenile unless specifically denied within a reasonable time prior to the trial.

(2) If the juvenile is found not guilty after an adjudicatory trial, the court shall order the petition dismissed and the juvenile discharged from any detention or restriction previously ordered. The juvenile's parents, guardian, or other legal custodian shall also be discharged from any restriction or other previous temporary order.

(3) If the juvenile is found guilty after an adjudicatory trial, the court may proceed to sentencing or direct that the matter be set for a separate sentencing hearing within forty-five days following completion of the adjudicatory trial.



§ 19-2-805. Method of jury selection

Examination and selection of jurors shall be as provided by rule 47 of the Colorado rules of civil procedure; except that challenges for cause shall be as provided by rule 24 of the Colorado rules of criminal procedure.






Part 9 - Postadjudicatory Process

§ 19-2-901. Short title

This part 9 shall be known and may be cited as "Postadjudicatory Process".



§ 19-2-902. Motion for new trial

(1) All motions for a new trial shall be made pursuant to rule 33 of the Colorado rules of criminal procedure.

(2) If the juvenile was not represented by counsel, the court shall inform the juvenile and his or her parent, guardian, or legal custodian at the conclusion of the trial that they have the right to file a motion for a new trial and that, if such motion is denied, they have the right to appeal.



§ 19-2-903. Appeals

(1) Appellate procedure shall be provided by the Colorado appellate rules. Initials shall appear on the record on appeal in place of the name of the juvenile and other respondents. Appeals shall be advanced on the calendar of the appellate court and shall be decided at the earliest practical time.

(2) The prosecution in a delinquency case may appeal any decision of the trial court as provided in section 16-12-102, C.R.S.



§ 19-2-904. Posttrial bail

A juvenile's application for posttrial bail shall be governed by part 2 of article 4 of title 16, C.R.S., and the provisions concerning bail in section 19-2-509.



§ 19-2-905. Presentence investigation

(1) (a) Prior to the sentencing hearing, the juvenile probation department for the judicial district in which the juvenile is adjudicated shall conduct a presentence investigation unless waived by the court on its own determination or on recommendation of the prosecution or the juvenile. The presentence investigation shall take into consideration and build on the intake assessment performed by the screening team. The presentence investigation may address, but is not limited to, the following:

(I) The details of the offense;

(II) Statements made by the victims of the offense;

(III) The amount of restitution, if any, that should be imposed on the juvenile or the juvenile's parent, guardian, or legal custodian;

(IV) The juvenile's previous criminal record, if any, if the juvenile has not been adjudicated for an act that constitutes unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S.;

(V) Any history of substance abuse by the juvenile;

(VI) The juvenile's education history, including any special education history and any current individualized education program the juvenile may have pursuant to section 22-20-108, C.R.S.;

(VI.5) The juvenile's employment history;

(VII) The juvenile's family;

(VIII) The juvenile's peer relationships;

(IX) The status of juvenile programs and community placements in the juvenile's judicial district of residence;

(X) Other related material;

(XI) Review of placement and commitment criteria adopted pursuant to section 19-2-212, which shall be the criteria for any sentencing recommendations included in the presentence investigation;

(XII) Assessment of the juvenile's needs; and

(XIII) Recommendations and a proposed treatment plan for the juvenile.

(b) If the juvenile has been adjudicated for an act that constitutes unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S., then the report on the presentence investigation shall include the juvenile's previous criminal and juvenile delinquency records, if any.

(2) The probation department shall conduct a presentence investigation in each case unless waived by the court on its own determination or on recommendation of the prosecution or the juvenile. The level of detail included in the presentence investigation may vary, as appropriate, with the services being considered for the juvenile.

(3) (a) The state court administrator may implement a behavioral or mental health disorder screening program to be used by the juvenile court. If the state court administrator chooses to implement a behavioral or mental health disorder screening program, the juvenile court shall use the standardized behavioral or mental health disorder screening developed pursuant to section 16-11.9-102 and conduct the screening in accordance with the procedures established pursuant to said section. The findings and results of any standardized behavioral or mental health disorder screening conducted pursuant to this subsection (3) must be included in the written report to the court prepared and submitted pursuant to this section.

(b) Prior to implementation of a behavioral or mental health disorder screening program pursuant to this subsection (3), if implementation of the program would require an increase in appropriations, the state court administrator shall submit to the joint budget committee a request for funding in the amount necessary to implement the behavioral or mental health disorder screening program. If implementation of the behavioral or mental health disorder screening program would require an increase in appropriations, implementation of the program is conditional upon approval of the funding request.

(4) Prior to sentencing a juvenile who was adjudicated for an offense that would be a felony or misdemeanor not contained in title 42, C.R.S., if committed by an adult, the court may order the juvenile to participate in an assessment to determine whether the juvenile would be suitable for participation in restorative justice practices that would be a part of the juvenile's sentence; except that the court may not order participation in a restorative justice practice if the juvenile was adjudicated a delinquent for unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., a crime in which the underlying factual basis involves domestic violence, as defined in section 18-6-800.3 (1), C.R.S., stalking as defined in section 18-3-602, C.R.S., or violation of a protection order as defined in section 18-6-803.5, C.R.S. If the court orders a suitability assessment, the assessor shall provide the services for a fee of no more than forty dollars based on a sliding scale; however, the fee may be reduced by the court based on a sliding scale consistent with guidelines used to determine eligibility for appointment of counsel. If a juvenile wants to participate in restorative justice practices, the juvenile must make the request to the district attorney or the law enforcement agency administering the program and may not make the request to the victim. If requested by the juvenile or law enforcement agency, a victim-offender conference may only be conducted after the victim is consulted by the district attorney and offered an opportunity to participate or submit a victim impact statement. If a victim elects not to attend, a victim-offender conference may be held with a suitable victim surrogate or victim advocate, and the victim may submit a victim impact statement. If the juvenile participates in a restorative justice practices victim-offender conference, the facilitator shall provide these services for a fee of no more than one hundred twenty-five dollars based on a sliding scale; however, the fee may be waived by the court.



§ 19-2-906. Sentencing hearing

(1) (a) After making a finding of guilt, the court shall hear evidence on the question of the proper disposition best serving the interests of the juvenile and the public. Such evidence shall include, but not necessarily be limited to, the social study and other reports as provided in section 19-1-107.

(b) In those cases in which the juvenile is adjudicated a juvenile delinquent for an act that constitutes unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S., the court shall consider the juvenile's previous criminal and juvenile delinquency records, if any, set forth in the presentence investigation report prepared pursuant to section 19-2-905 (1)(b) in determining the proper disposition for the juvenile and the public.

(2) If the court has reason to believe that the juvenile may have an intellectual and developmental disability, the court shall refer the juvenile to the community-centered board in the designated service area where the action is pending for an eligibility determination pursuant to article 10.5 of title 27. If the court has reason to believe that the juvenile may have a behavioral or mental health disorder, the court shall order a mental health hospital placement prescreening to be conducted in any appropriate place.

(2.5) (a) If the court receives a mental health screening or mental health assessment pursuant to section 19-2-710 determining that the juvenile could benefit from mental health services, or the court already has sufficient information to determine that the juvenile could benefit from mental health services, the court may order mental health services as a part of the disposition.

(b) Repealed.

(3) (a) The court may continue the sentencing hearing, either on its own motion or on the motion of any interested party, for a reasonable period to receive reports or other evidence; except that the court shall determine sentencing within forty-five days following completion of the adjudicatory trial.

(b) If the hearing is continued, the court shall make an appropriate order for detention of the juvenile or for his or her release in the custody of his or her parents, guardian, or other responsible person or agency under such conditions of supervision as the court may impose during the continuance.

(c) In scheduling investigations and hearings, the court shall give priority to proceedings concerning a juvenile who is in detention or who has otherwise been removed from his or her home before an order of disposition has been made.

(4) In any case in which the sentence is placement out of the home, except for juveniles committed to the department of human services, the court shall, at the time of placement, set a review within ninety days to determine if continued placement is necessary and is in the best interest of the juvenile and of the community. Notice of said review shall be given by the court to all parties and to the director of the facility or agency in which the juvenile is placed and any person who has physical custody of the juvenile and any attorney or guardian ad litem of record.



§ 19-2-906.5. Orders - community placement - reasonable efforts required - reviews

(1) If the court orders legal custody of a juvenile to a county department of social services pursuant to the provisions of this article, said order shall contain specific findings as follows:

(a) Whether placement of the juvenile out of the home would be in the juvenile's and the community's best interests; and

(b) Whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the home, whether it is reasonable that such efforts are not made because an emergency situation exists that requires the immediate removal of the juvenile from the home, or whether such efforts are not required because of circumstances described in section 19-1-115 (7).

(c) (Deleted by amendment, L. 2006, p. 508, § 3, effective April 18, 2006.)

(1.5) For all hearings and reviews concerning the juvenile, the court shall ensure that notice is provided to the juvenile and to the following persons with whom the juvenile is placed:

(a) Foster parents;

(b) Pre-adoptive parents; or

(c) Relatives.

(2) (a) Every six months after the sentencing hearing provided in section 19-2-906, the court shall hold a hearing to review any order of community placement or, if there is no objection by any party to the action, the court may require the department of human services to conduct an administrative review. The entity scheduling the review shall provide notice of the review to the juvenile, the juvenile's parents or guardian, any service providers working with the juvenile, the juvenile's guardian ad litem, if one has been appointed, and all attorneys of record to allow appearances of any of said persons at the review. At the review conducted pursuant to this subsection (2), the reviewing entity shall determine:

(I) Whether continued community placement is in the best interests of the juvenile and the community;

(II) Whether the juvenile's safety is protected in the community placement;

(III) Whether reasonable efforts have been made to return the juvenile to the home or whether the juvenile should be permanently removed from his or her home;

(IV) Whether continued community placement is necessary and appropriate;

(V) Whether there has been compliance with the juvenile's case plan;

(VI) Whether progress has been made toward alleviating or mitigating the causes that necessitated the community placement; and

(VII) Whether there is a date projected by which the juvenile will be returned and safely maintained in his or her home, placed for legal guardianship, or placed in a planned permanent living arrangement.

(b) If the juvenile resides in a placement out of state, the entity conducting the review shall make a determination that the out-of-state placement continues to be appropriate and in the best interests of the juvenile.

(c) (Deleted by amendment, L. 2001, p. 844, § 5, effective June 1, 2001.)

(3) (a) If the juvenile is in the legal custody of a county department of social services and is placed in a community placement for a period of twelve months or longer, the district court, another court of competent jurisdiction, or an administrative body appointed or approved by the court that is not under the supervision of the department shall conduct a permanency hearing within said twelve months and every twelve months thereafter for as long as the juvenile remains in community placement. At the permanency hearing, the entity conducting the hearing shall make the following determinations:

(I) Whether continued community placement is in the best interests of the juvenile and the community;

(II) Whether the juvenile's safety is protected in the community placement;

(III) Whether reasonable efforts have been made to finalize the juvenile's permanency plan that is in effect at that time;

(IV) Whether continued community placement is necessary and appropriate;

(V) Whether there has been compliance with the juvenile's case plan;

(VI) Whether progress has been made toward alleviating or mitigating the causes that necessitated the community placement;

(VII) Whether there is a date projected by which the juvenile will be returned and safely maintained in his or her home, placed for legal guardianship, or placed in a planned permanent living arrangement; and

(VIII) Whether procedural safeguards to preserve parental rights have been applied in connection with the removal of the juvenile from the home, any change in the juvenile's community placement, or any determination affecting parental visitation.

(b) If the juvenile resides in a placement out of state, the entity conducting the review shall make a determination that the out-of-state placement continues to be appropriate and in the best interests of the juvenile.

(c) (Deleted by amendment, L. 2001, p. 844, § 5, effective June 1, 2001.)

(d) The entity conducting the permanency hearing shall consult with the juvenile, in an age-appropriate manner, concerning the juvenile's permanency plan.



§ 19-2-907. Sentencing schedule - options

(1) Upon completion of the sentencing hearing, pursuant to section 19-2-906, the court shall enter a decree of sentence or commitment imposing any of the following sentences or combination of sentences, as appropriate:

(a) Commitment to the department of human services, as provided in section 19-2-909;

(b) Confinement in the county jail or in community corrections, as provided in section 19-2-910;

(c) Detention, as provided in section 19-2-911;

(d) Placement of legal custody of the juvenile with a relative or other suitable person, as provided in section 19-2-912;

(e) Probation, as provided in section 19-2-913;

(f) Commitment to the community accountability program, as provided in section 19-2-914;

(g) Placement of legal custody of the juvenile in the county department of social services or a child placement agency, as provided in section 19-2-915;

(h) Placement of the juvenile in a hospital or other suitable facility for receipt of special care, as provided in section 19-2-916;

(i) Imposition of a fine, as provided in section 19-2-917;

(j) Ordering the juvenile to pay restitution, as provided in section 19-2-918;

(k) Ordering the juvenile to complete an anger management treatment program or any other appropriate treatment program, as provided in section 19-2-918.5;

(l) Participation in an evaluation to determine whether the juvenile would be suitable for restorative justice practices that would be a part of the juvenile's sentence; except that the court may not order participation in restorative justice practices if the juvenile was adjudicated a delinquent for unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S., a crime in which the underlying factual basis involves domestic violence as defined in section 18-6-800.3 (1), C.R.S., stalking as defined in section 18-3-602, C.R.S., or violation of a protection order as defined in section 18-6-803.5, C.R.S. If the court orders participation in restorative justice practices, the facilitator shall provide these services for a fee of no more than one hundred twenty-five dollars based on a sliding scale; however, the fee may be waived by the court. Nothing in this paragraph (l) shall be construed to require a victim to participate in a restorative justice victim-offender conference.

(2) The judge shall sentence any juvenile adjudicated as a special offender as provided in section 19-2-908.

(3) Any sentence imposed on a juvenile pursuant to this section may include the juvenile's parent or guardian, as provided in section 19-2-919.

(4) If, as a condition of or in connection with any sentence imposed pursuant to this section, the court requires a juvenile to attend school, the court shall notify the school district in which the juvenile is enrolled of such requirement.

(5) (a) Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender, if the court finds that placement out of the home is necessary and is in the best interests of the juvenile and the community, the court shall place the juvenile, following the criteria established pursuant to section 19-2-212, in the facility or setting that most appropriately meets the needs of the juvenile, the juvenile's family, and the community. In making its decision as to proper placement, the court shall utilize the evaluation for placement prepared pursuant to section 19-1-107 or the evaluation for placement required by section 19-1-115 (8)(e). Any placement recommendation in the evaluation prepared by the county department of social services shall be accorded great weight as the placement that most appropriately meets the needs of the juvenile, the juvenile's family, and the community. Such recommendation prepared by the county department of social services shall set forth specific facts and reasons for the placement recommendation. If the evaluation for placement recommends placement in a facility located in Colorado that can provide appropriate treatment and that will accept the juvenile, then the court shall not place the juvenile in a facility outside this state. If the court places the juvenile in a facility located in Colorado other than one recommended by the evaluation for placement, in a facility located outside this state in accordance with the evaluation for placement, or in a facility in which the average monthly cost exceeds the amount established by the general assembly in the general appropriation bill, it shall make specific findings of fact, including the monthly cost of the facility in which such juvenile is placed, relating to its placement decision. A copy of such findings shall be sent to the chief justice of the supreme court, who shall, notwithstanding section 24-1-136 (11)(a)(I), report monthly to the joint budget committee and annually to the house and senate committees on health and human services, or any successor committees, on such placements. If the court commits the juvenile to the department of human services, it shall not make a specific placement, nor shall the provisions of this subsection (5) relating to specific findings of fact be applicable.

(b) If the court sentences a juvenile to an out-of-home placement funded by the department of human services or any county, or commits a juvenile to the department of human services, and the receiving agency determines that such placement or commitment does not follow the criteria established pursuant to section 19-2-212, including the placement recommended by the receiving agency, the receiving agency may, after assessing such juvenile's needs, file a petition with the court for reconsideration of the placement or commitment. Any such petition shall be filed not later than thirty days after the placement or commitment. The court shall hear such petition and enter an order thereon not later than thirty days after the filing of the petition, and after notice to all agencies or departments that might be affected by the resolution of the petition, and after all such agencies or departments have had an opportunity to participate in the hearing on the petition. Failure of any such agency or department to appear may be a basis for refusal to accept a subsequent petition by any such agency or department that had an opportunity to appear and be present at the original petition hearing. The notification to the parties required pursuant to this paragraph (b) shall be made by the petitioning party, and proof of such service shall be filed with the court. If the court sentences a juvenile to an out-of-home placement funded by the county department of social services, temporary legal custody of such juvenile shall be placed with the county department of social services, and the placement recommended by such county department shall be accorded great weight as the placement that most appropriately meets the needs of the juvenile, the juvenile's family, and the community. Any deviation from such recommendation shall be supported by specific findings on the record of the case detailing the specific extraordinary circumstances that constitute the reasons for deviations from the placement recommendation of the county department of social services.

(6) On and after July 1, 2000, each juvenile who is adjudicated for commission of an offense that would constitute a sex offense if committed by an adult or who receives for such offense a deferred adjudication shall be required to pay a surcharge to the sex offender surcharge fund, as provided in section 18-21-103, C.R.S.; except that the judge may waive payment of all or any portion of such surcharge as provided in section 18-21-103 (4), C.R.S.

(7) The juvenile court in each judicial district may implement a behavioral or mental health disorder screening program to screen juveniles sentenced pursuant to this part 9. If the juvenile court chooses to implement a behavioral or mental health disorder screening program, the juvenile court shall use the standardized behavioral or mental health disorder screening developed pursuant to section 16-11.9-102 and conduct the screening in accordance with procedures established pursuant to said section.



§ 19-2-908. Sentencing - special offenders

(1) The court shall sentence a juvenile adjudicated as a special offender as follows:

(a) Mandatory sentence offender. The court shall place or commit any juvenile adjudicated as a mandatory sentence offender, as described in section 19-2-516 (1), out of the home for not less than one year, unless the court finds that an alternative sentence or a commitment of less than one year out of the home would be more appropriate; except that:

(I) If the person adjudicated as a mandatory sentence offender is eighteen years of age or older on the date of the sentencing hearing, the court may sentence that person to the county jail or to a community correctional facility or program for a period not to exceed two years, if such person has been adjudicated a mandatory sentence offender pursuant to this article for acts committed prior to such person's eighteenth birthday; or

(II) The juvenile or person may be released by the committing judge upon a showing of exemplary behavior.

(b) Repeat juvenile offender. The court shall sentence any juvenile adjudicated as a repeat juvenile offender, as described in section 19-2-516 (2), out of the home for not less than one year, unless the court finds that an alternative sentence or a commitment of less than one year out of the home would be more appropriate; except that:

(I) If the person adjudicated as a repeat juvenile offender is eighteen years of age or older on the date of the sentencing hearing, the court may sentence that person to the county jail or to a community correctional facility or program for a period not to exceed two years, if such person has been adjudicated a repeat juvenile offender pursuant to this article for acts committed prior to such person's eighteenth birthday; or

(II) The juvenile or person may be released by the committing judge upon a showing of exemplary behavior.

(c) Violent juvenile offender. (I) (A) Upon adjudication as a violent juvenile offender, as described in section 19-2-516 (3), the juvenile shall be placed or committed out of the home for not less than one year; except that this sub-subparagraph (A) shall not apply to a juvenile who is ten years of age or older, but less than twelve years of age, when the court finds that an alternative sentence or a commitment of less than one year out of the home would be more appropriate.

(B) Upon adjudication as a violent juvenile offender, if the person is eighteen years of age or older on the date of the sentencing hearing, the court may sentence such person to the county jail or to a community correctional facility or program for a period not to exceed two years, if such person has been adjudicated a violent juvenile offender pursuant to this article for acts committed prior to such person's eighteenth birthday.

(II) The court may commit a violent juvenile offender to the department of human services. The court may impose a minimum sentence during which the juvenile shall not be released from a residential program without prior written approval of the court that made the commitment.

(d) Aggravated juvenile offender. The court shall sentence an aggravated juvenile offender as provided in section 19-2-601.



§ 19-2-909. Sentencing - commitment to the department of human services

(1) (a) Except as otherwise provided in sections 19-2-601 and 19-2-921 for an aggravated juvenile offender, the court may commit a juvenile to the department of human services for a determinate period of up to two years if the juvenile is adjudicated for an offense that would constitute a felony or a misdemeanor if committed by an adult; except that, if the juvenile is younger than twelve years of age and is not adjudicated an aggravated juvenile offender, the court may commit the juvenile to the department of human services only if the juvenile is adjudicated for an offense that would constitute a class 1, class 2, or class 3 felony if committed by an adult.

(b) Any commitment to the department of human services pursuant to section 19-2-601 or paragraph (a) of this subsection (1) shall be followed by a mandatory period of parole of six months, unless the period of parole is extended by the juvenile parole board pursuant to section 19-2-1002 (5).

(c) For purposes of this section:

(I) "Determinate period" is defined in section 19-1-103 (40.5).

(II) "Period of parole" means the period between the parole period start date and the parole period end date as determined by the juvenile parole board. The period of parole applies to both mandatory six-month parole and extended parole pursuant to section 19-2-1002 (5). The period of parole continues unless the juvenile is deemed to be on escape status, parole has been suspended pursuant to section 19-2-1002, or the juvenile returns to commitment status pursuant to section 19-2-1004. In such circumstances, the period of parole stops until the juvenile has returned to parole status.

(2) Any juvenile committed to the department of human services may be placed in the Lookout Mountain school, the Mount View school, or any other training school or facility, or any other disposition may be made that the department may determine as provided by law.

(3) (Deleted by amendment, L. 2008, p. 1106, § 12, effective July 1, 2008.)



§ 19-2-910. Sentencing - persons eighteen years of age or older - county jail - community corrections

(1) Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender, the court may commit a person eighteen years of age or older but less than twenty-one years of age to the department of human services if he or she is adjudicated a juvenile delinquent for an act committed prior to his or her eighteenth birthday or upon revocation of probation.

(2) Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender, the court may sentence a person who is eighteen years of age or older on the date of a sentencing hearing to the county jail for a period not to exceed six months or to a community correctional facility or program for a period not to exceed one year, which may be served consecutively or in intervals, if he or she is adjudicated a juvenile delinquent for an act committed prior to his or her eighteenth birthday.



§ 19-2-911. Sentencing - alternative services - detention

(1) Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender and except as provided in subsection (2) of this section, the court may sentence the juvenile to alternative services funded through section 19-2-212 or other alternative services programs. If a juvenile who is thirteen years of age or older fails to make satisfactory progress in the alternative services to which he or she is sentenced or if the court finds that a sentence to alternative services would be contrary to the community interest, the court may sentence any juvenile adjudicated for an offense that would constitute a class 3, class 4, class 5, or class 6 felony or a misdemeanor weapons charge if committed by an adult to detention for a period not to exceed forty-five days. Release for purposes of work, therapy, education, or other good cause may be granted by the court. The court may not sentence to detention any juvenile adjudicated for an offense that would constitute a class 1 or class 2 felony if committed by an adult.

(2) In the case of a juvenile who has been adjudicated a juvenile delinquent for the commission of one of the offenses described in section 19-2-508 (3)(a)(III), the court shall sentence the juvenile to a minimum mandatory period of detention of not fewer than five days.

(3) A juvenile who is less than thirteen years of age may not be sentenced to detention unless he or she has been adjudicated for a felony or weapons charge pursuant to section 18-12-102, 18-12-105, 18-12-106, or 18-12-108.5. As an alternative, the juvenile probation department may conduct a presentence investigation pursuant to section 19-2-905. The investigation may result in the juvenile:

(a) Remaining in the custody of a parent, guardian, or legal custodian; or

(b) Being placed in the temporary legal custody of kin, for purposes of a kinship foster care home or noncertified kinship care placement, as defined in section 19-1-103 (71.3), or other suitable person under such conditions as the court may impose; or

(c) Being placed in a shelter facility; or

(d) Being referred to a local county department of human or social services for assessment for placement.



§ 19-2-912. Sentencing - placement with relative

Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender, the court may place the juvenile in the legal custody of a relative or other suitable person under such conditions as the court may impose, which may include placing the juvenile on probation, as provided in section 19-2-913, or under protective supervision.



§ 19-2-913. Sentencing - probation - supervised work program

(1) Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender:

(a) The court may place the juvenile on probation or under protective supervision in the legal custody of one or both parents or the guardian under such conditions as the court may impose;

(b) The court may place the juvenile on probation and place the juvenile in the juvenile intensive supervision program created pursuant to section 19-2-306;

(c) The court may require as a condition of probation that the juvenile report for assignment to a supervised work program, place such juvenile in a child care facility that shall provide a supervised work program, or require that the custodial parent or guardian of the juvenile assist the juvenile in participating in a supervised work program, if:

(I) The juvenile is not deprived of the schooling that is appropriate to his or her age, needs, and specific rehabilitative goals;

(II) The supervised work program is of a constructive nature designed to promote rehabilitation, is appropriate to the age level and physical ability of the juvenile, and is combined with counseling from a juvenile probation officer or other guidance personnel;

(III) The supervised work program assignment is made for a period of time consistent with the juvenile's best interest, but not exceeding one hundred eighty days.



§ 19-2-914. Sentencing - community accountability program

Except as otherwise provided in section 19-2-601, the court may sentence the juvenile to participate in the community accountability program as set forth in section 19-2-309.5. Such a sentence is a condition of probation for higher-risk juveniles who would have otherwise been sentenced to detention or out-of-home placement or committed to the department of human services. A sentence pursuant to this section is conditioned on the availability of space in the community accountability program and on a determination by the division of youth services that the juvenile's participation in the program is appropriate. In the event that the division of youth services determines the program is at maximum capacity or that a juvenile's participation is not appropriate, the juvenile must be ordered to return to the sentencing court for another sentencing hearing.



§ 19-2-915. Sentencing - legal custody - social services

Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender, the court, following the criteria for out-of-home placement established pursuant to section 19-2-212, may place legal custody of the juvenile in the county department of social services.



§ 19-2-916. Sentencing - placement based on special needs of the juvenile

(1) Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender, the court may order that the juvenile be examined or treated by a physician, surgeon, psychiatrist, or psychologist or that he or she receive other special care and may place the juvenile in a hospital or other suitable facility for such purposes; except that no juvenile may be placed in a mental health facility operated by the department of human services until the juvenile has received a mental health hospital placement prescreening resulting in a recommendation that the juvenile be placed in a facility for an evaluation pursuant to section 27-65-105 or 27-65-106, or a hearing has been held by the court after notice to all parties, including the department of human services. An order for a seventy-two-hour treatment and evaluation shall not be entered unless a hearing is held and evidence indicates that the prescreening report is inadequate, incomplete, or incorrect and that competent professional evidence is presented by a mental health professional that indicates that the juvenile has a behavioral or mental health disorder. The court shall make, prior to the hearing, such orders regarding temporary custody of the juvenile as are deemed appropriate.

(2) Placement in any mental health facility operated by the department of human services shall continue for such time as ordered by the court or until the professional person in charge of the juvenile's treatment concludes that the treatment or placement is no longer appropriate. If placement or treatment is no longer deemed appropriate, the court shall be notified and a hearing held for further disposition of the juvenile within five days excluding Saturdays, Sundays, and legal holidays. The court shall make, prior to the hearing, such orders regarding temporary custody of the juvenile as are deemed appropriate.



§ 19-2-917. Sentencing - fines

Except as otherwise provided in section 19-2-601 for an aggravated juvenile offender, the court may, as the sole punishment or in addition to any other sentence or commitment specified in section 19-2-907, impose on the juvenile a fine of not more than three hundred dollars.



§ 19-2-918. Sentencing - restitution by juvenile

(1) If the court finds that a juvenile who receives a deferral of adjudication or who is adjudicated a juvenile delinquent has damaged the personal or real property of a victim, that the victim's personal property has been lost, or that personal injury has been caused to a victim as a result of the juvenile's delinquent act, the court, in addition to any other sentence or commitment that it may impose on the juvenile pursuant to section 19-2-907, shall enter a sentencing order requiring the juvenile to make restitution as required by article 18.5 of title 16 and part 6 of article 1.3 of title 18, C.R.S.

(2) Restitution shall be ordered to be paid in a reasonable manner, as determined by the court and in accordance with article 18.5 of title 16 and part 6 of article 1.3 of title 18, C.R.S.



§ 19-2-918.5. Sentencing - animal cruelty - anger management treatment

(1) In addition to any sentence imposed pursuant to this section, any juvenile who has been adjudicated a juvenile delinquent for the commission of cruelty to animals, as described in section 18-9-202 (1)(a), C.R.S., in which the underlining factual basis of which has been found by the court to include the knowing or intentional torture or torment of an animal which needlessly injures, mutilates, or kills an animal, may be ordered to complete an anger management treatment program or any other treatment program deemed appropriate by the court.

(2) The court may order an evaluation to be conducted prior to disposition if an evaluation would assist the court in determining an appropriate disposition. The parents or legal guardian of the juvenile ordered to undergo an evaluation shall be required to pay the cost of the evaluation. If the evaluation results in a recommendation of treatment and if the court so finds, the juvenile shall be ordered to complete an anger management treatment program or any other treatment program deemed appropriate by the court.

(3) The disposition for any juvenile who has been adjudicated a juvenile delinquent a second or subsequent time, the underlying factual basis of which has been found by the court to include an act of cruelty to animals, as described in section 18-9-202 (1)(a), C.R.S., shall include the completion of an anger management treatment program or any other treatment program deemed appropriate by the court.

(4) Nothing in this section shall preclude the court from ordering treatment in any appropriate case.

(5) This section does not apply to the treatment of pack or draft animals by negligently overdriving, overloading, or overworking them, or the treatment of livestock and other animals used in the farm or ranch production of food, fiber, or other agricultural products when such treatment is in accordance with accepted animal husbandry practices, the treatment of animals involved in activities regulated pursuant to article 60 of title 12, C.R.S., the treatment of animals involved in research if such research facility is operating under rules and regulations set forth by the state or federal government, the treatment of animals involved in rodeos, the treatment of dogs used for legal hunting activities, or to statutes regulating activities concerning wildlife and predator control in the state, including trapping.



§ 19-2-919. Sentencing - requirements imposed on parents

(1) In addition to any of the provisions specified in sections 19-2-907 to 19-2-918, any sentence imposed pursuant to section 19-2-907 may require:

(a) The juvenile or both the juvenile and his or her parent or guardian to perform volunteer service in the community designed to contribute to the rehabilitation of the juvenile or to the ability of the parent or guardian to provide proper parental care and supervision of the juvenile;

(b) The parent or guardian of a juvenile or both the parent or guardian and the juvenile to attend the parental responsibility training program described in section 19-2-304. The court may make reasonable orders requiring proof of completion of such training course within a certain time period and may provide that any violation of such orders shall subject the parent or guardian to the contempt sanctions of the court.

(c) The juvenile or both the juvenile and his or her custodial parent or parent with parental responsibilities or guardian to perform services for the victim, as provided in section 19-2-308, designed to contribute to the rehabilitation of the juvenile, if the victim consents in writing to such services. However, the value of the services required to be rendered by the parent, guardian, legal custodian of, or parent with parental responsibilities with respect to the juvenile under this paragraph (c) shall not exceed twenty-five thousand dollars for any one delinquent act.

(2) In addition to any sentence imposed pursuant to section 19-2-907 or subsection (1) of this section and regardless of whether the court orders the juvenile to pay restitution pursuant to section 19-2-918, the court may order:

(a) The guardian or legal custodian of the juvenile or the parent allocated parental responsibilities with respect to the juvenile to make restitution to one or more victims pursuant to the terms and conditions set forth in this subsection (2); except that the liability of the guardian or legal custodian of the juvenile or parent allocated parental responsibilities with respect to the juvenile under this subsection (2) shall not exceed twenty-five thousand dollars for any one delinquent act. If the court finds, after a hearing, that the guardian or legal custodian of the juvenile or the parent allocated parental responsibilities with respect to the juvenile has made diligent, good faith efforts to prevent or discourage the juvenile from engaging in delinquent activity, the court shall absolve the guardian or legal custodian or parent allocated parental responsibilities with respect to the juvenile of liability for restitution under this subsection (2).

(b) The juvenile's parent, so long as the parent is a party to the delinquency proceedings, to make restitution to one or more victims pursuant to the terms and conditions set forth in this paragraph (b); except that the liability of the juvenile's parent under this paragraph (b) shall not exceed the amount of twenty-five thousand dollars for any one delinquent act. Notwithstanding the provisions of this subsection (2), the court may not enter an order of restitution against a juvenile's parent unless the court, prior to entering the order of restitution, holds a restitution hearing at which the juvenile's parent is present. If the court finds, after the hearing, that the juvenile's parent has made diligent, good faith efforts to prevent or discourage the juvenile from engaging in delinquent activity, the court shall absolve the parent of liability for restitution under this paragraph (b). For purposes of this paragraph (b), "parent" is defined in section 19-1-103 (82)(a).

(3) Any order of restitution entered pursuant to this section may be collected pursuant to the provisions of article 18.5 of title 16, C.R.S.



§ 19-2-920. Out-of-home placement - runaways - duty to notify

When a juvenile who is sentenced to detention, committed to the department of human services, or otherwise sentenced or placed in out-of-home placement pursuant to section 19-2-907 runs away from the facility or home in which the juvenile is placed, the person in charge of the facility or the foster parent shall notify the court and the local law enforcement agency as soon as possible after discovering that the juvenile has run away from the facility or home.



§ 19-2-921. Commitment to department of human services

(1) (a) When a juvenile is committed to the department of human services, the court shall transmit, with the commitment order, a copy of the petition, the order of adjudication, copies of the social study, any clinical or educational reports, and other information pertinent to the care and treatment of the juvenile.

(b) The department of human services shall provide the court with any information concerning a juvenile committed to its care that the court at any time may require.

(1.5) (a) When a court commits a juvenile to the state department of human services pursuant to the provisions of this article, the court shall make the following specific determinations:

(I) Whether placement of the juvenile outside the home would be in the juvenile's and community's best interest; and

(II) Whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the home; whether it is reasonable that such efforts are not made because an emergency situation exists that requires the immediate removal of the juvenile from the home; or whether such efforts are not required because of circumstances described in section 19-1-115 (7).

(b) If a juvenile is making a transition from the legal custody of a county department of social services to commitment with the state department of human services, the court shall conduct a permanency hearing in combination with the sentencing hearing. The court shall consider multidisciplinary recommendations for sentencing and permanency planning. In conducting such a permanency hearing, the court shall make determinations pursuant to section 19-2-906.5 (3)(a).

(2) (a) The department of human services shall designate receiving centers for juvenile delinquents committed to the department.

(b) If a change is made in the designation of a receiving center by the department, it shall so notify the juvenile courts at least thirty days prior to the date that the change takes effect.

(3) (a) As provided in section 19-2-907, commitment of a juvenile to the department of human services shall be for a determinate period.

(b) (I) The juvenile court may commit any juvenile adjudicated as an aggravated juvenile offender for an offense other than an offense that would constitute a class 1 or class 2 felony if committed by an adult to the department of human services for a determinate period of up to five years.

(II) The juvenile court shall commit any juvenile adjudicated as an aggravated juvenile offender for an offense that would constitute a class 2 felony if committed by an adult to the department of human services for a determinate period of at least three but not more than five years.

(III) The juvenile court shall commit any juvenile adjudicated as an aggravated juvenile offender for an offense that would constitute a class 1 felony if committed by an adult to the department of human services for a determinate period of at least three but not more than seven years.

(c) The juvenile court may commit any juvenile who is not adjudicated an aggravated juvenile offender but is adjudicated for an offense that would constitute a felony or a misdemeanor to the department of human services, and the determinate period of commitment shall not exceed two years; except that, if the juvenile is ten or eleven years of age and is not adjudicated an aggravated juvenile offender, the juvenile may be committed to the department of human services only if the juvenile is adjudicated for an offense that would constitute a class 1, class 2, or class 3 felony if committed by an adult.

(3.5) For all hearings and reviews concerning a juvenile who is committed to the department of human services, the entity conducting the hearing or review shall ensure that notice is provided to the juvenile and to the following persons with whom the juvenile is placed:

(a) Foster parents;

(b) Pre-adoptive parents; or

(c) Relatives.

(4) The department of human services may petition the committing court to extend the commitment for an additional period not to exceed two years. The petition shall set forth the reasons why it would be in the best interest of the juvenile or the public to extend the commitment. Upon filing the petition, the court shall set a hearing to determine whether the petition should be granted or denied and shall notify all interested parties.

(5) (a) When a juvenile is placed in a community placement by the department of human services following commitment pursuant to section 19-2-601 or 19-2-907, an administrative review shall be conducted every six months after said placement for as long as the juvenile remains in a community placement under the department of human services.

(b) When a juvenile is placed in a community placement for a period of twelve months or longer, a court of competent jurisdiction or an administrative body appointed or approved by the court that is not under the supervision of the department shall conduct a permanency hearing pursuant to the federal "Social Security Act", 42 U.S.C. sec. 675 (5)(C) no later than the twelfth month of the community placement and at least every twelve months thereafter while the juvenile remains in a community placement. At the permanency hearing, the entity conducting the hearing shall make the following determinations:

(I) Whether continued community placement is in the best interests of the juvenile and the community;

(II) Whether the juvenile's safety is protected in the community placement;

(III) Whether reasonable efforts have been made to finalize the juvenile's permanency plan that is in effect at that time;

(IV) Whether continued community placement is necessary and appropriate;

(V) Whether there has been compliance with the juvenile's case plan;

(VI) Whether progress has been made toward alleviating or mitigating the causes that necessitated the community placement;

(VII) Whether there is a date projected by which the juvenile will be returned and safely maintained in his or her home, placed for legal guardianship, or placed in a planned and permanent living arrangement; and

(VIII) Whether procedural safeguards to preserve parental rights have been applied in connection with the removal of the juvenile from the home, any change in the juvenile's community placement, or any determination affecting parental visitation.

(c) The entity conducting the permanency hearing shall consult with the juvenile, in an age-appropriate manner, concerning the juvenile's permanency plan.

(6) Parole supervision of juveniles committed to the department of human services under section 19-2-601 or 19-2-907, as determined by the juvenile parole board, shall not exceed six months, except as otherwise provided by statute.

(7) When a juvenile is released or released to parole supervision by the department of human services or escapes from said department, the department shall notify the committing court, the district attorney, the Colorado bureau of investigation, and the initiating law enforcement agency. If the juvenile is on parole status, the division of youth services shall notify the juvenile parole board, pursuant to section 19-2-1002 (7)(b)(II), of any discharge as a matter of law, any placement change that may impact public safety or victim safety as determined by the division of youth services, and any escape and recapture that occurs during the period of parole.

(7.5) If the terms and conditions of a juvenile's parole include the condition that the juvenile attend school, the department of human services shall notify the school district in which the juvenile will be enrolled of this condition.

(8) When a juvenile is released by the department of human services to parole supervision, the payment of any remaining restitution shall be a condition of parole.

(9) At least ninety days prior to expiration of commitment to the department of human services, notification shall be given to the responsible person who had custody of the juvenile immediately prior to the commitment. Reasonable efforts shall be made to return custody of the juvenile to the family or responsible person who had custody of the juvenile immediately prior to the commitment, unless a court of competent jurisdiction orders that custody of the juvenile shall be with a different person.

(10) When custody of a juvenile who will be under the age of eighteen years at the time of expiration of commitment cannot be determined or none of the resources described in subsection (9) of this section exist, the division of youth services shall make a referral to the last-known county of residence of the responsible person having custody of the juvenile immediately prior to the commitment. The referral to the county must be made by the division of youth services at least ninety days prior to the expiration of the juvenile's commitment. The county department of human services or county department of social services shall conduct an assessment of the child protection needs of the juvenile and, pursuant to rules adopted by the state board, provide services in the best interest of the juvenile. The division of youth services shall work in collaboration with the county department conducting the assessment and shall provide parole supervision services as described in section 19-2-1003.

(11) If a juvenile who is committed to the department of human services escapes from a facility operated by the department or a facility with which the department contracts, the department shall not count the time the juvenile is on escape status toward completion of the juvenile's commitment.



§ 19-2-922. Juveniles committed to department of human services - evaluation and placement

(1) (a) Each juvenile committed to the custody of the department of human services shall be examined and evaluated by the department prior to institutional placement or other disposition.

(b) Such evaluation and examination shall be conducted at a detention facility and shall be completed within thirty days. The department of human services may, by rule, determine the extent and scope of the evaluation and examination. To the extent possible and relevant, the evidence, reports, examination, studies, and other materials utilized in a sentencing hearing conducted under section 19-2-906 shall also be utilized in evaluation and examination conducted under this section. The provisions of this paragraph (b) shall not apply to examination and evaluation conducted pursuant to section 19-2-923 (1).

(c) The examination and evaluation shall include the use of an objective risk assessment that is based upon researched factors that correlate to a risk to the community. The results of the objective risk assessment shall be used to help identify treatment services for the juvenile during his or her commitment and the period of parole supervision.

(2) Each juvenile shall then be placed by the department in the appropriate state institution or facility or placed as provided in section 19-2-409 or 19-2-410, as indicated by the examination and evaluation.

(3) (a) When the department of human services determines that a juvenile requires placement in a state facility for children with intellectual and developmental disabilities, as defined in article 10.5 of title 27, it shall initiate proceedings pursuant to article 10.5 of title 27 and notify the court.

(b) (I) When the department of human services determines that a juvenile may require treatment for a behavioral or mental health disorder, it shall conduct or have a mental health professional conduct a mental health hospital placement prescreening on the juvenile.

(II) If the mental health hospital placement prescreening report recommends that the juvenile be evaluated, the juvenile may be transferred to a mental health facility operated by the department of human services for such evaluation.

(III) If the evaluation report states that the juvenile has a mental health disorder, as provided in sections 27-65-105 and 27-65-106, the department of human services shall initiate proceedings pursuant to article 65 of title 27 and notify the court.



§ 19-2-923. Juveniles committed to department of human services - transfers

(1) The executive director of the department of human services may transfer any juvenile committed under section 19-2-601 or 19-2-907 among the facilities established under sections 19-2-403 and 19-2-406 to 19-2-408; except that, before any juvenile is transferred, he or she shall be examined and evaluated, and such evaluation shall be reviewed by the said executive director before he or she approves the transfer.

(2) When the executive director of the department of human services finds that the welfare and protection of a juvenile or of others requires the juvenile's immediate transfer to another facility, he or she shall make the transfer prior to having the juvenile examined and evaluated.

(3) (a) Any juvenile committed to the department of human services may be transferred temporarily to any state treatment facility for persons with behavioral or mental health disorders or intellectual and developmental disabilities for purposes of diagnosis, evaluation, and emergency treatment; except that a juvenile may not be transferred to a mental health facility until the juvenile has received a mental health hospital placement prescreening resulting in a recommendation that the juvenile be placed in a facility for evaluation pursuant to section 27-65-105 or 27-65-106. A juvenile committed to the department as an aggravated juvenile offender or violent juvenile offender shall not be transferred until the treatment facility has a secure setting in which to house the juvenile. The period of temporary transfer pursuant to this subsection (3)(a) must not exceed sixty days.

(b) When a juvenile has remained in the treatment facility for sixty days, the treatment facility shall determine whether the juvenile requires further treatment or services, and, if so, the treatment facility shall confer with the sending facility concerning continued placement. If both facilities agree that the juvenile should remain in the treatment facility, the executive director of the department of human services shall be notified of the recommendation, and he or she may authorize an additional sixty-day placement. When an additional placement is authorized, the court shall be notified of the transferred placement.

(c) During each subsequent sixty-day placement period, the juvenile shall be reevaluated by both the treatment facility and the sending facility to determine the need for continued transferred placement. The juvenile shall remain in transferred placement until the facilities agree that such placement is no longer appropriate. At that time the juvenile shall be transferred back to the sending facility or to any other facility that the department determines to be appropriate. The period of placement shall not exceed the length of the original commitment to the department of human services unless authorized by the court after notice and a hearing.

(d) When a juvenile is in continued transferred placement and the treatment facility and the sending facility agree that the need for placement of the juvenile is likely to continue beyond the original period of commitment to the department of human services, the treatment facility shall initiate proceedings with the court having jurisdiction over the juvenile pursuant to article 65 of title 27 if the juvenile has a mental health disorder or pursuant to article 10.5 of title 27 if the juvenile has intellectual and developmental disabilities.



§ 19-2-924. Juveniles committed to department of human services - emergency release

The department of human services and the judicial department shall establish guidelines for the emergency release of juveniles committed to the custody of the department of human services during periods of crisis overcrowding of facilities operated by such department. Such guidelines shall take into consideration the best interests of juveniles, the capacity of individual facilities, and the safety of the public.



§ 19-2-924.7. Juveniles committed to the department of human services - prohibition against the use of restraints on pregnant juveniles

(1) The staff of the department of human services, in restraining a female juvenile committed to the department of human services or detained in a juvenile facility, shall use the least restrictive restraints necessary to ensure safety if the staff have actual knowledge or a reasonable belief that the juvenile is pregnant. The requirement that staff use the least restrictive restraints necessary to ensure safety shall continue during postpartum recovery and transport to or from a juvenile facility.

(2) (a) (I) Staff of the department of human services or medical facility staff shall not use restraints of any kind on a pregnant juvenile during labor and delivery of the child; except that staff may use restraints if:

(A) The medical staff determine that restraints are medically necessary for safe childbirth;

(B) The staff of the department of human services or medical staff determine that the juvenile presents an immediate and serious risk of harm to herself, to other patients, or to medical staff; or

(C) The staff of the department of human services determine that the juvenile poses a substantial risk of escape that cannot reasonably be reduced by the use of other existing means.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (a) to the contrary, under no circumstances shall staff use leg shackles or waist restraints on a juvenile during labor and delivery of the child, postpartum recovery while in a medical facility, or transport to or from a medical facility for childbirth.

(b) The staff of the department of human services or medical facility authorizing the use of restraints on a pregnant juvenile during labor or delivery of the child shall make a written record of the use of restraints, which record shall include, at a minimum, the type of restraint used, the circumstances that necessitated the use of the restraint, and the length of time the restraint was used. The department of human services staff shall retain the record for a minimum of five years and shall make the record available for public inspection with individually identifying information redacted from the record unless the juvenile who is the subject of the record gives prior written consent for the public release of the record. The written record of the use of restraint shall not constitute a medical record under state or federal law.

(3) Upon return to a department of human services facility after childbirth, the juvenile shall be entitled to have a member of the department of human services' medical staff present during any strip search.

(4) When a juvenile's pregnancy is determined, the staff of the department of human services shall inform a pregnant juvenile committed to the department of human services in writing in a language and in a manner understandable to the juvenile of the provisions of this section concerning the use of restraints and the presence of medical staff during a strip search.

(5) The executive director of the department of human services shall ensure that the staff of the department of human services receive adequate training concerning the provisions of this section.



§ 19-2-925. Probation - terms - release - revocation

(1) (a) The terms and conditions of probation shall be specified by rules or orders of the court. The court, as a condition of probation for a juvenile who is ten years of age or older but less than eighteen years of age on the date of the sentencing hearing, may impose a commitment or detention. The aggregate length of any such commitment or detention, whether continuous or at designated intervals, shall not exceed forty-five days; except that such limit shall not apply to any placement out of the home through a county department of social services. Each juvenile placed on probation shall be given a written statement of the terms and conditions of his or her probation and shall have such terms and conditions fully explained to him or her.

(b) The court, as a condition of probation for a juvenile eighteen years of age or older at the time of sentencing for delinquent acts committed prior to his or her eighteenth birthday, may impose as a condition of probation a sentence to the county jail that shall not exceed ninety days; except that such sentence may be for a period of up to one hundred eighty days if the court orders the juvenile released for school attendance, job training, or employment.

(2) The court shall, as minimum conditions of probation, order that the juvenile:

(a) Not violate any federal or state statutes, municipal ordinances, or orders of the court;

(b) Not consume or possess any alcohol or use any controlled substance without a prescription;

(c) Not use or possess a firearm, a dangerous or illegal weapon, or an explosive or incendiary device, unless granted written permission by the court or probation officer;

(d) Attend school or an educational program or work regularly at suitable employment, and, if the juvenile has an individualized education program pursuant to section 22-20-108, C.R.S., the court may order the juvenile to comply with his or her individualized education program, taking into account the intellectual functioning, adaptive behavior, and emotional behaviors associated with the juvenile's disabilities, and subject to a manifestation determination pursuant to section 22-33-106 (1)(c), C.R.S.; except that the court shall not require any such juvenile to attend a school from which he or she has been expelled without the prior approval of that school's local board of education;

(e) Report to a probation officer at reasonable times as directed by the court or probation officer;

(f) Permit the probation officer to visit the juvenile at reasonable times at his or her home or elsewhere;

(g) Remain within the jurisdiction of the court, unless granted permission to leave by the court or the probation officer;

(h) Answer all reasonable inquiries by the probation officer and promptly notify the probation officer of any change in address or employment;

(i) Make restitution as ordered by the court;

(j) Pay the victim compensation fee as ordered by the court;

(k) Pay the surcharge levied pursuant to section 24-4.2-104 (1)(a)(I), C.R.S.; and

(l) May be evaluated to determine whether the juvenile would be suitable for restorative justice practices that would be a part of the juvenile's probation program; except that the court may not order participation in restorative justice practices if the juvenile was adjudicated a delinquent for unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S., a crime in which the underlying factual basis involves domestic violence as defined in section 18-6-800.3 (1), C.R.S., stalking as defined in section 18-3-602, C.R.S., or violation of a protection order as defined in section 18-6-803.5, C.R.S.

(3) (a) The court may periodically review the terms and conditions of probation and the progress of each juvenile placed on probation. Counsel for the juvenile does not have to be present at any probation review hearing unless notified by the court that a petition to revoke probation has been filed.

(b) The court may release a juvenile from probation or modify the terms and conditions of his or her probation at any time, but any juvenile who has complied satisfactorily with the terms and conditions of his or her probation for a period of two years shall be released from probation, and the jurisdiction of the court shall be terminated.

(4) (a) When it is alleged that a juvenile has violated the terms and conditions of his or her probation, the court shall set a hearing on the alleged violation and shall give notice to the juvenile and his or her parents, guardian, or other legal custodian and any other parties to the proceeding as provided in section 19-2-514.

(b) The juvenile and his or her parents, guardian, or other legal custodian shall be given a written statement concerning the alleged violation and shall have the right to be represented by counsel at the hearing and shall be entitled to the issuance of compulsory process for the attendance of witnesses.

(c) When the juvenile has been taken into custody because of the alleged violation, the provisions of sections 19-2-507 and 19-2-508 shall apply.

(d) (I) The hearing on the alleged violation shall be conducted as provided in section 19-1-106.

(II) Subject to the provisions of section 19-2-907, if the court finds that the juvenile violated the terms and conditions of probation, it may modify the terms and conditions of probation, revoke probation, or take such other action permitted by this article that is in the best interest of the juvenile and the public.

(III) If the court finds that the juvenile did not violate the terms and conditions of his or her probation as alleged, it shall dismiss the proceedings and continue the juvenile on probation under the terms and conditions previously prescribed.

(e) If the court revokes the probation of a person over eighteen years of age, in addition to other action permitted by this article, the court may sentence him or her to the county jail for a period not to exceed one hundred eighty days during which time he or she may be released during the day for school attendance, job training, or employment, as ordered by the court; except that, if the sentence imposed exceeds ninety days, the court shall order the person released for school attendance, job training, or employment while serving his or her sentence.

(5) Following specification of the terms and conditions of probation, where the conditions of probation include requiring the juvenile to attend school, the court shall notify the school district in which the juvenile is enrolled of such requirement.



§ 19-2-925.6. Genetic testing of adjudicated offenders - definitions

(1) Beginning July 1, 2007, each of the following adjudicated offenders shall submit to and pay for collection and a chemical testing of the offender's biological substance sample to determine the genetic markers thereof, unless the offender has already provided a biological substance sample for such testing pursuant to a statute of this state:

(a) Every offender who, on or after July 1, 2007, is in the custody of the department of human services for a commitment imposed before that date, including an offender on parole, based on adjudication for an offense involving unlawful sexual behavior, or for which the underlying factual basis involved an offense involving unlawful sexual behavior. The department shall collect the sample as soon as possible.

(b) Every offender who, on or after July 1, 2007, is on probation or supervision for a sentence that was imposed before that date, or is on a deferred adjudication that was before that date, for an offense involving unlawful sexual behavior or for which the factual basis involved an offense involving unlawful sexual behavior. The judicial department shall collect the sample at least thirty days prior to the offender's scheduled termination of probation, supervision, or deferred adjudication.

(c) Every offender who, on or after July 1, 2007, is in a county jail or a community corrections facility for a sentence imposed before that date based on adjudication for an offense that would constitute a felony if committed by an adult. The sheriff or the community corrections program shall collect the sample at least thirty days prior to the offender's release from the custody of the county jail or community corrections facility.

(d) Every offender who, on or after July 1, 2007, is in a county jail or a community corrections facility for a sentence imposed before that date based on adjudication for a misdemeanor offense involving unlawful sexual behavior or for which the factual basis involved an offense involving unlawful sexual behavior. The sheriff or the community corrections program shall collect the sample at least thirty days prior to the offender's release from the custody of the county jail or community corrections facility.

(e) Every offender sentenced on or after July 1, 2007, for an offense that would constitute a felony if committed by an adult. This paragraph (e) shall not apply to an offender granted a deferred adjudication, unless otherwise required to submit to a sample pursuant to this section or unless the deferred adjudication is revoked and a sentence is imposed. The sample shall be collected:

(I) From an offender committed to the department of human services, by the department during the intake process but in any event within thirty days after the offender is received by the department;

(II) From an offender sentenced to county jail or to community corrections, by the sheriff or by the community corrections program within thirty days after the offender is received into the custody of the county jail or the community corrections facility;

(III) From an offender sentenced to probation, by the judicial department within thirty days after the offender is placed on probation; and

(IV) From an offender who receives any other sentence, by the judicial department within thirty days after the offender is sentenced.

(f) Every offender who, on or after July 1, 2007, is sentenced for an adjudication of, or who receives a deferred adjudication for, an offense involving unlawful sexual behavior or for which the underlying factual basis involves unlawful sexual behavior. The sample shall be collected:

(I) From an offender committed to the department of human services, by the department during the intake process but in any event within thirty days after the offender is received by the department;

(II) From an offender sentenced to county jail or community corrections, by the sheriff or by the community corrections facility within thirty days after the offender is received into the custody of the county jail or the community corrections facility;

(III) From an offender sentenced to probation, by the judicial department within thirty days after the offender is placed on probation;

(IV) From an offender who receives a deferred adjudication, by the judicial department within thirty days after the offender is granted the deferred adjudication; and

(V) From an offender who receives any other sentence, by the judicial department within thirty days after the offender is sentenced.

(2) For purposes of this section:

(a) "Adjudicated" means having received a verdict of guilty by a judge or jury or having pled guilty or nolo contendere. Except where otherwise indicated, "adjudicated" does not include deferred adjudication unless the deferred adjudication is revoked and a sentence is imposed.

(b) "Unlawful sexual behavior" shall have the same meaning as in section 16-22-102 (9), C.R.S.

(3) The judicial department, the department of human services, a sheriff, or a contractor may:

(a) Use reasonable force to obtain biological substance samples in accordance with this section using medically recognized procedures. In addition, an offender's refusal to comply with this section may be grounds for revocation or denial of parole, probation, or deferred adjudication. Failure to pay for collection and a chemical testing of a biological substance sample shall be considered a refusal to comply if the offender has the present ability to pay.

(b) Collect biological substance samples notwithstanding that the collection was not accomplished within an applicable deadline set forth in this section.

(4) Any moneys received from an offender pursuant to this section shall be deposited in the offender identification fund created in section 24-33.5-415.6, C.R.S.

(5) The Colorado bureau of investigation shall conduct the chemical testing of the biological substance samples obtained pursuant to this section. The Colorado bureau of investigation shall file and maintain the results thereof and shall furnish the results to a law enforcement agency upon request. The Colorado bureau of investigation shall store and preserve all biological substance samples obtained pursuant to this section.



§ 19-2-926. Juvenile probation officers - powers and duties

(1) Juvenile probation officers appointed under the provisions of section 19-2-204 shall make such investigations and keep written records thereof as the court may direct.

(2) When any juvenile is placed on probation, the juvenile probation officer shall give the juvenile a written statement of the terms and conditions of his or her probation and shall explain fully such terms and conditions to him or her, unless such statement has been given him or her and explanation made by the court pursuant to section 19-2-925.

(3) (a) Each juvenile probation officer shall keep informed as to the condition and conduct of each juvenile placed under his or her supervision and shall report thereon to the court as it may direct.

(b) Each juvenile probation officer shall use all suitable methods, including counseling, to aid each juvenile under his or her supervision and shall perform such other duties in connection with the care and custody of juveniles as the court may direct.

(c) Each juvenile probation officer shall keep complete records of all work done, as well as complete accounts of all money collected from those under supervision.

(4) Juvenile probation officers, for the purpose of performing their duties, shall have all the powers of peace officers, as described in sections 16-2.5-101 and 16-2.5-138, C.R.S.

(5) (a) When a juvenile probation officer learns that a juvenile under his or her supervision has changed his or her residence to another county, temporarily or permanently, such officer shall immediately notify the court.

(b) If, after such notification, the court determines that it is in the best interest of the juvenile to transfer jurisdiction to the court in the county in which the juvenile resides or is to reside, the court shall immediately notify such court and shall enter an order transferring jurisdiction to such court. The court transferring jurisdiction pursuant to this paragraph (b) shall transmit all documents and legal and social records, or certified copies thereof, to the receiving court, together with the order transferring jurisdiction. The receiving court shall proceed with the case as if the petition had been originally filed in said court.






Part 10 - Postsentence

§ 19-2-1001. Short title

This part 10 shall be known and may be cited as "Postsentence".



§ 19-2-1002. Juvenile parole

(1) Juvenile parole board - hearing panels authority. (a) The juvenile parole board, referred to in this part 10 as the "board", established pursuant to section 19-2-206, may grant, deny, defer, suspend, revoke, or specify or modify the conditions of any parole for any juvenile committed to the department of human services as provided in sections 19-2-601 and 19-2-907. In addition to any other conditions, the board may require, as a condition of parole, any adjudicated juvenile to attend school or an educational program or to work toward the attainment of a high school diploma or the successful completion of a high school equivalency examination, as that term is defined in section 22-33-102 (8.5), C.R.S.; except that the board shall not require any such juvenile to attend a school from which he or she has been expelled without the prior approval of that school's local board of education. The board may modify any of its decisions, or those of the hearing panel, except an order of discharge.

(b) (Deleted by amendment, L. 2008, p. 1098, § 3, effective July 1, 2008.)

(2) (a) The board or a hearing panel shall have subpoena power and the power to administer oaths to secure attendance and testimony at hearings before the board. All relevant records pertaining to the juvenile shall be made available to the board.

(b) The board or hearing panel shall take into consideration the results of the objective risk assessment administered by the department of human services.

(3) (a) Hearing panels consisting of two members of the board shall interview and review the record of each juvenile who comes before the board for the granting of parole. Whenever possible, one of the hearing panel members shall be a representative of an executive department, and the other shall be a member from the public at large. A hearing panel may grant, deny, defer, suspend, revoke, or specify or modify the conditions of any parole of a juvenile that are in the best interests of the juvenile and the public; except that:

(I) If the members of a hearing panel disagree, a review of that case shall be referred to the board for review and a decision made by a majority vote of the board members present. At least a quorum, as defined in section 19-2-206 (4), of the board must be present to a make a decision under this subparagraph (I).

(II) The hearing panel shall not have authority to grant parole to juveniles committed as violent juvenile offenders as described in section 19-2-516 (3) or aggravated juvenile offenders as described in section 19-2-516 (4). In such cases, the board shall conduct a hearing and make a decision by a majority vote of the board members present at the hearing. However, if expiration of the juvenile's commitment is imminent, as defined by the juvenile parole board, the hearing panel shall hold a hearing and make a recommendation to the board. The board shall review the case and a make a decision by a majority vote of the board members present.

(III) If a written request is made by the juvenile, his or her parents, his or her guardian, or the executive director of the department of human services or his or her designee, the board may review the case of any juvenile who has been interviewed by a hearing panel. If such a review is made, the board shall have the authority to affirm or reverse the decision of the hearing panel or to impose such additional conditions for parole as the board deems appropriate.

(IV) (Deleted by amendment, L. 2008, p. 1098, § 3, effective July 1, 2008.)

(a.5) If a juvenile, while under a juvenile commitment, is in jail pending adult charges, the board may conduct a parole hearing without the presence of the juvenile.

(a.7) When the board conducts a hearing pursuant to paragraph (a) or (a.5) of this subsection (3), a quorum, as defined in section 19-2-206 (4), shall be present.

(b) (I) In addition to any other conditions, the hearing panel may require, as a condition of parole, any adjudicated juvenile to attend school or an educational program or to work toward the attainment of a high school diploma or the successful completion of a high school equivalency examination, as that term is defined in section 22-33-102 (8.5), C.R.S.; except that the hearing panel shall not require any such juvenile to attend a school from which he or she has been expelled without the prior approval of that school's local board of education.

(II) (Deleted by amendment, L. 2008, p. 1098, § 3, effective July 1, 2008.)

(4) The hearing panel shall be assisted in its duties by the juvenile parole board administrator appointed pursuant to section 19-2-206 (6). Said administrator shall also arrange training for the members of the juvenile parole board in all aspects of the juvenile justice system. It shall be mandatory for members of the board to attend such training.

(5) (a) If the hearing panel or the board determines that parole should be granted, the hearing panel shall establish six months as the length of the parole supervision. However, for a juvenile committed to the department of human services due to an adjudication for an offense specified in paragraph (b) of this subsection (5), the hearing panel may extend the period of parole supervision up to an additional fifteen months if the hearing panel makes findings of special circumstances that warrant an extended period of parole services for the juvenile.

(b) The provisions of paragraph (a) of this subsection (5) allowing for extension of the period of parole shall apply to juveniles committed to the department of human services due to an adjudication for one or more of the following offenses:

(I) Any offense specified in article 3 of title 18 or in part 3 of article 4 of title 18, C.R.S., that would constitute a felony if committed by an adult;

(II) Incest, as described in section 18-6-301, C.R.S.;

(III) Aggravated incest, as described in section 18-6-302, C.R.S.;

(IV) Child abuse, as described in section 18-6-401, C.R.S., that would constitute a felony if committed by an adult;

(V) Fourth degree arson, as described in section 18-4-105, C.R.S., that would constitute a felony if committed by an adult;

(VI) Assault during escape, as described in section 18-8-206, C.R.S., that would constitute a felony if committed by an adult;

(VII) Illegal possession of a handgun by a juvenile, as described in section 18-12-108.5, C.R.S., that would constitute a felony if committed by an adult;

(VIII) Illegal possession of a handgun by a juvenile, as described in section 18-12-108.5, C.R.S., that would constitute a misdemeanor if committed by an adult, if the juvenile is contemporaneously committed to the department of human services for an offense that would constitute a felony if committed by an adult; or

(IX) Attempt, conspiracy, or solicitation to commit any of the offenses specified in this paragraph (b), which attempt, conspiracy, or solicitation would constitute a felony if committed by an adult.

(c) Upon completion of the period of parole supervision as established by the board, the juvenile shall be deemed to have discharged the juvenile's sentence to commitment in the same manner as if the sentence were discharged pursuant to law.

(d) (I) If the juvenile court commits a juvenile to the department of human services for concurrent sentences based on the commission of two or more offenses or consecutive sentences based on commission of two or more offenses, the juvenile shall be subject to one six-month mandatory period of parole, unless the period of parole is extended pursuant to paragraph (a) of this subsection (5).

(II) As used in this paragraph (d), "concurrent sentence" means sentences identified by the court as concurrent and any sentences, or portions thereof, that are served simultaneously and that are the basis of the juvenile's treatment services during the juvenile's commitment.

(e) (I) If a juvenile's parole is revoked pursuant to section 19-2-1004, the juvenile shall serve all or a portion of the remainder of his or her sentence to commitment, and the period of reparole or extended period of reparole imposed pursuant to paragraph (a) of this subsection (5), shall be reduced by any time served on parole prior to the revocation. The provisions of this paragraph (e) shall not limit the board's authority to grant, deny, defer, suspend, revoke, or modify a juvenile's parole within the period of parole.

(II) If a juvenile's parole is revoked or modified pursuant to section 19-2-1004, and the juvenile has completed the period of commitment imposed by the court, the period of parole, or extended period of parole imposed pursuant to paragraph (a) of this subsection (5), shall continue pursuant to section 19-2-909 (1)(c)(II). The period of parole shall continue regardless of whether the revocation or modification authorizes the department of human services to place the juvenile in a residential placement while on parole status. This provision shall not limit the board's authority to grant, deny, defer, suspend, revoke, or modify a juvenile's parole within the period of parole.

(6) If the hearing panel or the board determines that parole should be granted, the parolee shall be ordered to pay any unpaid restitution that has previously been ordered as a condition of parole.

(7) Notice. (a) The board, prior to consideration of the case of a juvenile for parole, shall notify the committing court, any affected juvenile community review board, the prosecuting attorney, and any victims of the juvenile's actions whose names and addresses have been provided by the district attorney of the time and place of the juvenile's hearing before the board or a hearing panel of the board. The notice shall be given in order that the persons notified will have an opportunity to present written testimony to the hearing panel or the board. The board, in its sole discretion, may allow oral testimony at any hearing and has sole discretion regarding who may attend a juvenile parole hearing.

(b) (I) (A) Prior to consideration of the case of a juvenile for parole, the board shall provide notice of the time and place of the juvenile's hearing before the board or a hearing panel of the board to a victim who has provided to the division of youth services or the board a written statement pursuant to sections 24-4.1-302.5 and 24-4.1-303. The notice and subsequent interactions with the victim must be consistent with the provisions of article 4.1 of title 24.

(B) The board shall notify the victim of changes in the juvenile's parole pursuant to section 24-4.1-303 (14.3), C.R.S.

(II) For a juvenile who is currently serving parole that implicates the provisions of article 4.1 of title 24, the division of youth services shall notify the board of any discharge as a matter of law and any placement change that may impact public safety or victim safety as determined by the division of youth services, including any escape or recapture.

(8) Representation of juvenile - parent. The juvenile and his or her parents or guardian shall be informed that they may be represented by counsel in any hearing before the board or a hearing panel to grant, modify, or revoke parole.

(9) Parole discharge. (a) The board may discharge a juvenile from parole after the juvenile has served the mandatory parole period of six months but prior to the expiration of his or her period of parole supervision when it appears to the board that there is a reasonable probability that the juvenile will remain at liberty without violating the law.

(b) (I) Based upon a request and recommendation by the division of youth services, the board may discharge all or a portion of a juvenile's period of parole, as defined in section 19-2-909 (1)(b), without holding a hearing before the board or a hearing panel of the board, if the board finds that:

(A) The juvenile is unavailable to complete the period of parole or the extended period of parole and the juvenile is not likely to become available in a time or manner in which he or she will benefit from parole services and neither community safety nor restorative justice interests will be served through the imposition or continuation of the juvenile's parole; or

(B) The community interest in safety or restorative justice will not be served through the imposition or continuation of juvenile parole because the juvenile is under the adult probation supervision of the district court.

(II) As used in this subsection (9), a juvenile is unavailable to complete the period of parole if:

(A) The juvenile, pursuant to an adult sentence, has been placed in a department of corrections facility, adult community corrections, the youthful offender system, or a local jail as defined in section 17-1-102, C.R.S.; or

(B) The juvenile has been or will be transferred out of the state of Colorado and the division of youth services determines that the discharge is not in conflict with the interstate compact on juveniles, part 7 of article 60 of title 24; or

(C) The juvenile is in a medical, mental, or treatment facility or similar institution; or

(D) The board finds any other circumstance that constitutes unavailability as established in rule.

(c) The board may discharge a juvenile from parole before completion of the mandatory six-month parole period when the board finds that the juvenile meets, at a minimum, all of the following conditions of special achievement:

(I) Graduation from a public high school or successful completion of a high school equivalency examination, as that term is defined in section 22-33-102 (8.5);

(II) Payment of one hundred percent of any restitution the juvenile has been ordered to pay;

(III) Certification by the juvenile's parole officer that the juvenile is ready for discharge from parole, which shall take into consideration the results of an objective risk assessment conducted by the department of human services and shall be based upon researched factors that have been demonstrated to be correlative to risk to the community; and

(IV) Presentation to the board of a plan of action prepared by the juvenile that includes the steps the juvenile will accomplish to ensure his or her transition to law-abiding citizenship. If the juvenile's plan of action includes an intent to enlist in military service, the plan shall specify the interim steps that the juvenile will take prior to entering military service.

(d) A discharge from parole pursuant to this subsection (9) shall have the same legal effect as if parole had been discharged upon completion of juvenile parole or when the sentence to commitment was discharged as a matter of law.

(10) Notwithstanding any provisions of law to the contrary, the department of human services shall not retain custody of or jurisdiction over an individual who reaches twenty-one years of age. The sentence to commitment and the period of parole are discharged as a matter of law when a juvenile reaches twenty-one years of age.



§ 19-2-1003. Parole officers - powers - duties

(1) Under the direction of the director of the division of youth services, the juvenile parole officer or officers in each region established in section 19-2-209 (3) shall supervise all juveniles living in the region who, having been committed to the department of human services, are on parole from one of its facilities.

(2) The juvenile parole officer shall give to each juvenile granted parole a written statement of the conditions of his or her parole, shall explain such conditions fully, and shall aid the juvenile to observe them. He or she shall have periodic conferences with and reports from the juvenile. The juvenile parole officer may conduct such investigations or other activities as may be necessary to determine whether the conditions of parole are being met and to accomplish the rehabilitation of the juvenile.

(3) All juvenile parole officers shall have the powers of peace officers, as described in sections 16-2.5-101 and 16-2.5-138, C.R.S., in performing the duties of their position.



§ 19-2-1004. Parole violation and revocation

(1) The director of the division of youth services or any juvenile parole officer may arrest any parolee when:

(a) He or she has a warrant commanding that such parolee be arrested; or

(b) He or she has probable cause to believe that a warrant for the parolee's arrest has been issued in this state or another state for any criminal offense or for violation of a condition of parole; or

(c) Any offense under the laws of this state has been or is being committed by the parolee in his or her presence; or

(d) He or she has probable cause to believe that a violation of law has been committed and that the parolee has committed such a violation; or

(e) He or she has probable cause to believe that a condition of the juvenile's parole has been violated by the parolee and probable cause to believe that the parolee is leaving or about to leave the state, or that the parolee will fail or refuse to appear before the hearing panel to answer charges of violations of one or more conditions of parole, or that the arrest of the parolee is necessary to prevent physical harm to the parolee or another person or to prevent the violation of a law.

(2) When an alleged parole violator is taken into custody, the director of the division of youth services or the juvenile parole officer shall notify the parents, guardian, or legal custodian of the juvenile without unnecessary delay.

(3) When a juvenile parole officer has reasonable grounds to believe that a condition of parole has been violated by any parolee, he or she may issue a summons requiring the parolee to appear before the hearing panel at a specified time and place to answer charges of violation of one or more conditions of parole. Such summons, unless accompanied by a copy of a complaint filed before the hearing panel seeking revocation or suspension of parole or modification of parole conditions, shall contain a brief statement of the alleged parole violation and the date and place thereof. Failure of the parolee to appear before the hearing panel as required by such summons shall be deemed a violation of a condition of parole.

(4) If, rather than issuing a summons, a parole officer makes an arrest of a parolee with or without a warrant or takes custody of a parolee who has been arrested by another, the parole officer shall place the parolee in the nearest local juvenile detention facility or shelter care facility approved by the department of human services, if under eighteen years of age, or in the nearest county jail, if eighteen years of age or older. Within forty-eight hours, not including Saturdays, Sundays, and legal holidays, the parole officer shall take one of the following actions:

(a) Notify the juvenile parole board that the parolee has been arrested or taken into custody and request that a juvenile parole preliminary hearing be conducted by an administrative law judge; or

(b) Repealed.

(c) Obtain from the parolee a written agreement that the parolee waives his or her right to a juvenile parole preliminary hearing, which waiver shall also be signed by a parent or guardian of the parolee if the parolee is a juvenile; or

(d) Release the parolee if he or she is not subject to other actions that require his or her further detention.

(5) An administrative law judge shall, upon the request of the juvenile parole board, conduct a preliminary hearing in a case in which a parole violation has been alleged, to determine whether there is probable cause to believe that a condition of parole has been violated by the parolee, as provided in subsection (4) of this section.

(6) Whenever an administrative law judge schedules a preliminary hearing pursuant to subsection (5) of this section, the juvenile parole officer shall notify the parolee and his or her parent, guardian, or legal custodian of the following information:

(a) The date, the time, and the place of the preliminary hearing and the name of the administrative law judge;

(b) That the purpose of the hearing will be to determine whether there is probable cause to believe that the parolee has violated his or her parole;

(c) That at the preliminary hearing the parolee will be permitted to present evidence, either oral or documentary, in person or by other witnesses, in defense of any alleged parole violation;

(d) A statement of any alleged parole violation;

(e) A brief summary of the evidence tending to establish any alleged parole violation;

(f) That the parolee has the right to counsel at the preliminary hearing.

(7) At any preliminary hearing held pursuant to subsection (5) of this section, the administrative law judge shall hear such testimony as shall be offered and shall determine whether there is probable cause to believe that the parolee has violated his or her parole. If probable cause has not been shown, the administrative law judge shall order the release of the parolee and shall make a written report of his or her findings to the juvenile parole board within ten days of the hearing. If the administrative law judge finds that probable cause exists to believe that the parolee has violated his or her parole, he or she shall order that the parolee be held to answer the charge before a hearing panel and shall order that the juvenile parole officer return the parolee without unnecessary delay to any of the juvenile corrections facilities of the department of human services pending a hearing before a hearing panel on the complaint for revocation, suspension, or modification of the juvenile's parole.

(8) Within ten working days after the finding of probable cause by the preliminary administrative law judge, the juvenile parole officer shall complete his or her investigation and either:

(a) File a complaint before the hearing panel in which the facts are alleged upon which a revocation of parole is sought; or

(b) Recommend to the director of the division of youth services, or his or her designee, that the parolee, if detained, be released and the violation proceedings be dismissed. The director, or his or her designee, shall determine whether to cause the violation proceedings to be dismissed, and, if he or she elects to cause dismissal, the parolee must be released or notified that he or she is relieved of obligation to appear before the hearing panel. In such event, the director, or his or her designee, shall give written notification to the board of his or her action.

(9) A complaint filed by a juvenile parole officer in which revocation of parole is sought shall contain the name of the parolee, shall identify the violation charged and the condition or conditions of parole alleged to have been violated, including the date and approximate location thereof, and shall be signed by the juvenile parole officer. A copy thereof shall be given to the parolee and his or her parents, guardian, or legal custodian at least five days before a hearing on the complaint is held before the hearing panel.

(10) The board may order the detention of any parolee for failure to appear as required by the summons issued under subsection (3) of this section.

(11) At least five days before the appearance of a parolee before the hearing panel, the parolee and his or her parents, guardian, or legal custodian shall be advised in writing by the parole officer of the nature of the charges that are alleged to justify revocation or suspension of his or her parole and the substance of the evidence sustaining the charges; he or she shall be given a copy of the complaint unless he or she has already received one; he or she shall be informed of the consequences that may follow in the event his or her parole is revoked; and he or she shall be advised that, if the parolee denies the charges, a hearing will be held before the hearing panel, that, at the hearing, he or she may testify and present witnesses and documentary evidence in defense of the charges or in mitigation or explanation thereof, and that he or she has the right to counsel at the hearing.

(12) At the hearing before the hearing panel, if the parolee denies the violation, the division of youth services has the burden of establishing by a preponderance of the evidence the violation of a condition or conditions of parole. The hearing panel shall, when it appears that the alleged violation of conditions of parole consists of an offense with which the parolee is charged in a criminal case then pending, continue the parole violation hearing until the termination of the criminal proceeding. Any evidence having probative value is admissible regardless of its admissibility under exclusionary rules of evidence if the parolee is accorded a fair opportunity to rebut hearsay evidence. The parolee has the right to confront and to cross-examine adverse witnesses unless the administrative law judge specifically finds good cause for not allowing confrontation.

(13) If the hearing panel determines that a violation of a condition or conditions of parole has been committed, it shall hear further evidence related to the disposition of the parolee. At the conclusion of the hearing, the hearing panel shall advise the parties before it of its findings and recommendations and of their right to request a review before the board. Such review may be held if a written request is filed within ten days after the conclusion of the hearing before the hearing panel. If a review before the board is not requested or the right to review is waived, the findings and recommendations of the hearing panel, if unanimous, shall become the decision of the juvenile parole board unless the board on its own motion orders a review.

(14) The case of a juvenile alleged or found to have violated the conditions of his or her parole outside the state of Colorado shall be handled according to the provisions of the interstate compact on juveniles, part 7 of article 60 of title 24, C.R.S.






Part 11 - Teen Courts

§ 19-2-1101. Short title

This part 11 shall be known and may be cited as the "Colorado Teen Court Program".



§ 19-2-1102. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Minor offense" means any offense denominated a misdemeanor in title 18, C.R.S., or violation of a municipal ordinance where the maximum penalty authorized does not exceed imprisonment for more than six months.

(2) "Supervising court" means the juvenile court for the city and county of Denver, the district courts of the state other than that of Denver, and any municipal court that establishes a teen court program pursuant to this part 11.

(3) "Teen" means any person over the age of twelve years and under the age of nineteen years who is enrolled in school.

(4) "Teen court judge" means a volunteer, licensed to practice law in the state of Colorado, approved by and serving at the pleasure of the chief judge of the supervising court.

(5) "Teen defendant" means a teen ordered to participate in a teen court program under this part 11.

(6) "Teen defense attorney" means a teen who is chosen by a teen court judge to speak on behalf of a teen defendant.

(7) "Teen jury" means not less than three teens who have been chosen by a teen court judge to decide what sentence should be imposed against a teen defendant.

(8) "Teen prosecutor" means a teen who has been chosen by a teen court judge to advocate on behalf of a school or community for any sentence to be imposed.



§ 19-2-1103. Teen court program - supervising courts

(1) Any supervising court is authorized to establish a teen court program pursuant to the provisions of this part 11. In any jurisdiction where a teen court program is established, a teen charged with a minor offense may receive a deferred judgment, a condition of which is successful participation in the teen court program.

(2) The procedure for determining the eligibility for and imposition of the deferred judgment shall be as follows:

(a) The teen, in the presence of at least one of his or her parents or legal guardian, must enter a plea of guilty to the minor offense charged.

(b) The teen must request to participate in the teen court program, agree to the deferral of further proceedings in the supervising court for a period of six months or until the teen has successfully completed the teen court program, and provide the court with addresses for mailing notices to both the teen and his or her parent or legal guardian.

(c) The supervising court must find that the teen will benefit more from participation in the teen court program than from any other sentence that may be imposed.

(d) The supervising court may accept the teen's plea, order that the teen participate in the teen court program, and defer further proceedings in the supervising court for up to six months.

(e) In addition to ordering the teen to participate in the teen court program, the supervising court may enter an order that the teen pay any restitution otherwise authorized by law.

(3) If the supervising court receives a report from the teen court judge that the teen has not successfully completed the teen court program, or if within six months after the entry of the order for deferred judgment the supervising court has not received a report that the teen has successfully completed the teen court program, the court shall schedule a sentencing hearing, send notice to the teen and his or her parent or legal guardian at the addresses given at the time of the order for deferred judgment or any changed address, and at the sentencing hearing impose any other sentence authorized for the offense charged.

(4) If the supervising court receives a report from the teen court judge that the teen has successfully completed the teen court program, the court shall dismiss all charges against the teen. The dismissal shall not constitute a conviction for any purpose.



§ 19-2-1104. Procedures - hearings

(1) Subject to any applicable rules of the Colorado supreme court, the supervising court shall be responsible for establishing procedures for any teen court program under its jurisdiction, including but not limited to:

(a) The use of its courtroom and other facilities during times when they are not required for other court business;

(b) The approval of teen court judges;

(c) The collection of a fee from any teen defendant;

(d) The range of sentencing options that may be imposed upon a teen defendant that shall not include a term of imprisonment nor the payment of restitution but may include:

(I) Community service supervised by the supervising court;

(II) Participation in law-related education classes, counseling, treatment, or other programs; or

(III) Participation as a juror or other teen court member in proceedings involving teen defendants.

(2) Whenever a teen, as a condition of a deferred judgment, has been ordered to participate in a teen court program, the teen and his or her parent or legal guardian shall be ordered to appear at a teen court sentencing hearing. The teen court judge shall preside over the sentencing hearing. The teen defendant may represent himself or herself or be represented by a teen defense attorney. The following procedures shall be followed at the teen court sentencing hearing:

(a) The teen court judge shall select a teen jury.

(b) The teen prosecutor and either the teen defendant or teen defense attorney may question the jury on their knowledge of the defendant or the facts of the offense for which the teen defendant was charged.

(c) The teen court judge may order that a teen juror be replaced if the judge finds that the juror may be biased.

(d) The teen prosecutor and either the teen defendant or teen defense attorney may make an opening statement.

(e) The teen defendant shall be subject to cross examination by the teen prosecutor concerning the circumstances or facts surrounding the offense or the character of the teen defendant and may either make a statement or be subject to direct examination by the teen defense attorney.

(f) Each side may offer witnesses and documents concerning the circumstances or facts surrounding the offense or the character of the teen defendant.

(g) The teen prosecutor and either the teen defendant or teen defense attorney may make a closing statement.

(h) Unless otherwise ordered by the teen court judge, the teen jury shall deliberate in private and shall unanimously agree upon the sentence to be imposed against the teen defendant, pursuant to guidelines adopted by the court.

(i) If the jury is unable to unanimously agree on a sentence, then the teen court judge shall impose the sentence, pursuant to guidelines adopted by the court.

(3) The teen court judge shall enter a written order that:

(a) Orders the teen defendant to complete the sentence imposed by the teen jury;

(b) Orders the teen defendant to submit a written report to the teen court judge within three months after the sentencing hearing showing satisfactory completion of the terms of the sentence; and

(c) Notifies the teen defendant that if the teen court judge does not receive the written report within the time required, the teen court judge shall file with the supervising court a report stating that the teen defendant has not satisfactorily completed the teen court program.

(4) Within six months after the order for deferred judgment, the teen court judge shall file a written report with the supervising court notifying the court whether the teen defendant has satisfactorily completed the teen court program.



§ 19-2-1105. Alternative procedures

Nothing contained in this part 11 shall be deemed to impair the authority of courts to adopt different or alternative procedures for the establishment and operation of teen court programs within their respective jurisdictions.






Part 12 - Detention Bed Management

§ 19-2-1201. Juvenile detention bed cap

(1) For the fiscal year 2003-04 through fiscal year 2010-11, the number of available juvenile detention beds statewide shall be limited to four hundred seventy-nine.

(2) For the fiscal year 2011-12 and from July 1, 2012, through March 31, 2013, the number of available juvenile detention beds statewide shall be limited to four hundred twenty-two.

(3) From April 1, 2013, through June 30, 2013, and for the fiscal year 2013-14 and each fiscal year thereafter, the number of available juvenile detention beds statewide shall be limited to three hundred eighty-two.



§ 19-2-1202. Working group - allocation of beds

(1) The executive director of the department of human services and the state court administrator in the judicial department, or a designee of such persons, in consultation with the division of criminal justice of the department of public safety, the office of state planning and budgeting, the Colorado district attorneys council, and law enforcement representatives shall form a working group which shall carry out the following duties:

(a) The working group established pursuant to this subsection (1) shall annually allocate the number of juvenile detention beds to each catchment area in the state created pursuant to section 19-2-402.5, based on the number of juvenile beds established pursuant to section 19-2-1201. Once the allocation of juvenile detention beds is made to the catchment areas, the working group shall allocate detention beds within the catchment areas to the judicial districts within each catchment area. Judicial districts shall not exceed the number of beds allocated to them except for circumstances provided for in paragraph (b) of this subsection (1).

(b) The working group shall develop a mechanism for judicial districts within the same catchment area to loan detention beds to other judicial districts within the catchment area in cases of need.

(c) The working group shall develop emergency release guidelines that shall be used by each judicial district to prevent placement of a juvenile in a juvenile detention facility in excess of the number of beds allocated to the judicial district.

(d) The working group shall develop juvenile detention placement guidelines for each judicial district to use in complying with the number of juvenile detention beds allocated to the judicial district.



§ 19-2-1203. Judicial districts - plans for the cap

Each judicial district shall annually develop a plan to manage the limit on the number of juvenile detention beds allocated to the judicial district by the working group pursuant to section 19-2-1202 (1)(a). The judicial district shall consider the emergency release guidelines and placement guidelines developed pursuant to section 19-2-1202 in its annual plan to manage the limit. The annual plan developed by the judicial district shall ensure the judicial district does not exceed the number of juvenile detention beds allocated to it pursuant to section 19-2-1202.



§ 19-2-1204. Use of juvenile detention beds

A juvenile committed to the department of human services pursuant to article 3 of this title shall not be placed in a juvenile detention bed unless the juvenile is subject to an action proceeding under this article.






Part 13 - Competency to Proceed

§ 19-2-1301. Mental incompetency to proceed - effect - how and when raised

(1) The provisions of this part 13 shall only apply to proceedings under this title.

(2) A juvenile shall not be tried or sentenced if the juvenile is incompetent to proceed, as defined in section 16-8.5-101 (11), C.R.S., at that stage of the proceedings against him or her.

(3) When a party specified in this subsection (3) has reason to believe that a juvenile is incompetent to proceed in a delinquency action, the party shall raise the question of the juvenile's competency in the following manner:

(a) On its own motion, the court shall suspend the proceeding and determine the competency or incompetency of the juvenile as provided in section 19-2-1302.

(b) By motion of the prosecution, probation officer, guardian ad litem, or defense, made in advance of the commencement of the particular proceeding. The motion may be filed after the commencement of the proceeding if, for good cause shown, the mental condition of the juvenile was not known or apparent before the commencement of the proceeding.

(c) By the juvenile's parent or legal guardian.

(4) If the issue of competency is raised at the time charges are filed or at any time thereafter and the juvenile is not represented by counsel, the court may immediately appoint counsel and may also appoint a guardian ad litem to assure the best interests of the juvenile are addressed in accordance with existing law.



§ 19-2-1302. Determination of incompetency to proceed

(1) Whenever the question of a juvenile's competency to proceed is raised, the court shall make a preliminary finding that the juvenile is or is not competent to proceed. If the court feels that the information available to it is inadequate for making such a finding, it shall order a competency examination.

(2) The court shall immediately notify the prosecuting attorney and defense counsel of the preliminary finding regarding competency. The prosecuting attorney or the defense counsel may request a hearing on the preliminary finding by filing a written request with the court within ten days after the date on which the court issues the preliminary finding, unless the court extends the time period for good cause. The preliminary finding becomes a final determination if neither the prosecuting attorney nor defense counsel requests a hearing. Upon the timely written request of either the prosecuting attorney or defense counsel, the court shall hold a competency hearing. If the court did not order a competency examination or other evaluation prior to its preliminary determination and the court determines adequate mental health information is not available, the court shall refer the juvenile for a competency examination prior to the hearing. At the conclusion of the competency hearing, the court shall make a final determination regarding the juvenile's competency to proceed. At a competency hearing held pursuant to this subsection (2), the burden of submitting evidence and the burden of proof by a preponderance of the evidence are upon the party asserting the incompetency of the juvenile.

(3) If the question of a juvenile's incompetency to proceed is raised after a jury is impaneled to try the issues raised by a plea of not guilty or after the court as the finder of fact begins to hear evidence and the court determines that the juvenile is incompetent to proceed or orders the juvenile referred for a competency examination, the court may declare a mistrial. If the court declares a mistrial under these circumstances, the juvenile shall not be deemed to have been placed in jeopardy with regard to the charges at issue. The juvenile may be tried on, and sentenced if adjudicated for, the same charges after he or she has been found to be restored to competency.

(4) (a) If the court orders a competency evaluation, the court shall order that the competency evaluation be conducted in the least-restrictive environment, taking into account the public safety and the best interests of the juvenile.

(b) A competency evaluation shall be conducted by a licensed psychiatrist or licensed psychologist who is experienced in the clinical evaluation of juveniles and trained in forensic competency assessments, or a psychiatrist or psychologist who is in forensic training and under the supervision of a licensed forensic psychiatrist or licensed psychologist with expertise in forensic psychology.

(c) The competency evaluation shall, at a minimum, include an opinion regarding whether the juvenile is competent to proceed as defined in section 16-8.5-101 (4), C.R.S. If the evaluation concludes the juvenile is incompetent to proceed, the evaluation shall include a recommendation as to whether the juvenile may be restored to competency and identify appropriate services to restore the juvenile to competency.

(d) The evaluator conducting the competency evaluation shall file the evaluation with the court within:

(I) Thirty days after issuance of the order for the competency evaluation, unless good cause is shown for a delay, if the juvenile is held in a secure detention facility;

(II) Forty-five days after issuance of the order for the competency evaluation, unless good cause is shown for a delay, if the juvenile is not held in a secure detention facility.



§ 19-2-1303. Procedure after determination of competency or incompetency

(1) If the court finally determines pursuant to section 19-2-1302 that the juvenile is competent to proceed, the court shall order that the suspended proceeding continue or, if a mistrial has been declared, shall reset the case for trial at the earliest possible date.

(2) If the court finally determines pursuant to section 19-2-1302 that the juvenile is incompetent to proceed, but may be restored to competency, the court shall stay the proceedings and order that the juvenile receive services designed to restore the juvenile to competency, based upon recommendations in the competency evaluation unless the court makes specific findings that the recommended services in the competency evaluation are not justified. The court shall order that the restoration services ordered are provided in the least restrictive environment, taking into account the public safety and the best interests of the juvenile, and that the provision of the services and the juvenile's participation in those services occurs in a timely manner. The court shall review the provision of and the juvenile's participation in the services and the juvenile's progress toward competency at least every ninety days until competency is restored, unless the juvenile is in custody, in which event the court shall review the case every thirty days to ensure the prompt provision of services in the least restrictive environment. The court shall not maintain jurisdiction longer than the maximum possible sentence for the original offense, unless the court makes specific findings of good cause to retain jurisdiction. However, the juvenile court's jurisdiction shall not extend beyond the juvenile's twenty-first birthday. Pursuant to section 27-60-105, the office of behavioral health is the entity responsible for the oversight of restoration education and coordination of services necessary to competency restoration.

(3) (a) If the court finally determines that the juvenile is incompetent to proceed and cannot be restored to competency, the court shall determine whether a management plan for the juvenile is necessary, taking into account the public safety and the best interests of the juvenile. If the court determines a management plan is necessary, the court shall develop the management plan after ordering that the juvenile be placed in the least-restrictive environment, taking into account the public safety and best interests of the juvenile. If the court determines a management plan is unnecessary, the court may continue any treatment or plan already in place for the juvenile. The management plan shall, at a minimum, address treatment for the juvenile, identify the party or parties responsible for the juvenile, and specify appropriate behavior management tools, if they are not otherwise part of the juvenile's treatment.

(b) The management plan may include:

(I) Placement options included in article 10 or 10.5 of title 27, C.R.S.;

(II) A treatment plan developed by a licensed mental health professional;

(III) An informed supervision model;

(IV) Institution of a guardianship petition; or

(V) Any other remedy deemed appropriate by the court.

(c) If the charges are not dismissed earlier by the district attorney, the charges against a juvenile found to be incompetent and unrestorable shall be dismissed no later than the maximum possible sentence for the original offense after the date of the court's finding of incompetent and unrestorable, unless the court makes specific findings of good cause to retain jurisdiction. However, in no case shall the juvenile court's jurisdiction extend beyond the juvenile's twenty-first birthday.

(4) A determination under subsection (2) of this section that a juvenile is incompetent to proceed shall not preclude the court from considering the release of the juvenile on bail upon compliance with the standards and procedures for such release prescribed by statute. At any hearing to determine eligibility for release on bail, the court may consider any effect the juvenile's incompetency may have on the juvenile's ability to insure his or her presence for trial.



§ 19-2-1304. Restoration to competency

(1) The court may order a restoration hearing, as defined in section 16-8.5-101 (13), C.R.S., at any time on its own motion, on motion of the prosecuting attorney, or on motion of the juvenile. The court shall order a hearing if a mental health professional who has been treating the juvenile files a report certifying that the juvenile is mentally competent to proceed.

(2) At the hearing, if the question is contested, the burden of submitting evidence and the burden of proof by a preponderance of the evidence shall be upon the party asserting that the juvenile is competent.

(3) At the hearing, the court shall determine whether the juvenile is restored to competency.



§ 19-2-1305. Procedure after hearing concerning restoration to competency

(1) If a juvenile is found to be restored to competency after a hearing, as provided in section 19-2-1304, or by the court during a review, as provided in section 19-2-1303 (2), the court shall resume or recommence the trial or sentencing proceeding or order the sentence carried out. The court may credit any time the juvenile spent in confinement or detention while incompetent against any term of commitment imposed after restoration to competency.

(2) If the court determines that the juvenile remains mentally incompetent to proceed and the delinquency petition is not dismissed, the court may continue or modify any orders entered at the time of the original determination of incompetency or enter any new order necessary to facilitate the juvenile's restoration to mental competency.

(3) Evidence obtained during a competency evaluation or during treatment related to the juvenile's competency or incompetency and the determination as to the juvenile's competency or incompetency are not admissible on the issues raised by a plea of not guilty.









Article 3 - Dependency and Neglect

Part 1 - Definitions

§ 19-3-100.5. Legislative declarations - reasonable efforts - movement of children and sibling groups

(1) The general assembly hereby finds and declares that the stability and preservation of the families of this state and the safety and protection of children are matters of statewide concern. The general assembly finds that the federal "Adoption Assistance and Child Welfare Act of 1980", federal Public Law 96-272, requires that each state make a commitment to make "reasonable efforts" to prevent the placement of abused and neglected children out of the home and to reunify the family whenever appropriate.

(2) The general assembly further finds that the federal "Adoption and Safe Families Act of 1997", federal Public Law 105-89, clarifies what constitutes "reasonable efforts" by decreeing that when deciding whether to make such efforts and in the process of making such efforts, the health and safety of the child is the paramount concern. This federal law further encourages expediting permanency planning for children in out-of-home placement by removing barriers to permanency and streamlining entitlement services. The law specifies that one of the goals of all placement decisions, whether leaving the child in the home or placing the child outside the home, is safety for the child.

(3) The general assembly further finds that the implementation of the federal "Adoption Assistance and Child Welfare Act of 1980", federal Public Law 96-272, is not the exclusive responsibility of the state department of social services or of local departments of social services. Elected officials at the state and local levels must ensure that resources and services are available through state and local social services agencies and through the involvement of the resources of public and private sources. Judges, attorneys, and guardians ad litem must be encouraged to take independent responsibility to ensure that "reasonable efforts" to prevent out-of-home placements have been made only when appropriate, that permanency occurs for children in foster care, and that safe child placements occur in each case.

(4) (a) The general assembly also hereby finds that:

(I) The American Academy of Pediatrics has found that emotional and cognitive disruptions in the early lives of children have the potential to impair brain development. Paramount in the lives of children in foster care is their need for continuity with their primary attachment figures and a sense of permanence that is enhanced when the child's placement is stable.

(II) The American Academy of Pediatrics has found that attachment to a primary caregiver is essential to the development of emotional security and social conscience; and

(III) According to the American Academy of Pediatrics, optimal child development occurs when a spectrum of needs is consistently met over an extended period. Separation of a child from his or her primary caregiver occurring between six months and three years of age is more likely to result in subsequent emotional disturbances for the child than if the separation occurs when the child is older. Repeated moves from home to home compound the adverse consequences of separation. Further, the younger the child and the more extended the period of uncertainty or separation, the more detrimental the separation will be to the child's well-being. Any intervention that separates a child from the child's primary caregiver or person who provides psychological support to the child should be cautiously considered and treated as a matter of urgency and profound importance.

(b) The general assembly further finds that older children in foster care are at a high risk of having long-term mental health issues, dropping out of school, developing alcohol and drug dependence, experiencing promiscuity, and interacting with the criminal justice system. Multiple moves for older children lead to disruption in schooling and meaningful relationships and attachments, including relationships with peers and family of origin. As a result these children have few, if any, long-term connections when they leave foster care, resulting in little support for their growth into independent adults.

(c) The general assembly therefore declares that multiple moves for children in the dependency and neglect system should be discouraged in favor of permanent planning upon which these children can rely for their healthy mental, physical, and emotional development.

(5) Therefore, in order to carry out the requirements addressed in this section, to ensure stability in placements, to preserve families, and to decrease the need for out-of-home placement, the general assembly shall define "reasonable efforts" and identify the services and processes that must be in place to ensure that "reasonable efforts" have been made. The general assembly shall provide that "reasonable efforts" are deemed to be met when a county or city and county provides services in accordance with section 19-3-208.



§ 19-3-102. Neglected or dependent child

(1) A child is neglected or dependent if:

(a) A parent, guardian, or legal custodian has abandoned the child or has subjected him or her to mistreatment or abuse or a parent, guardian, or legal custodian has suffered or allowed another to mistreat or abuse the child without taking lawful means to stop such mistreatment or abuse and prevent it from recurring;

(b) The child lacks proper parental care through the actions or omissions of the parent, guardian, or legal custodian;

(c) The child's environment is injurious to his or her welfare;

(d) A parent, guardian, or legal custodian fails or refuses to provide the child with proper or necessary subsistence, education, medical care, or any other care necessary for his or her health, guidance, or well-being;

(e) The child is homeless, without proper care, or not domiciled with his or her parent, guardian, or legal custodian through no fault of such parent, guardian, or legal custodian;

(f) The child has run away from home or is otherwise beyond the control of his or her parent, guardian, or legal custodian;

(g) The child tests positive at birth for either a schedule I controlled substance, as defined in section 18-18-203, C.R.S., or a schedule II controlled substance, as defined in section 18-18-204, C.R.S., unless the child tests positive for a schedule II controlled substance as a result of the mother's lawful intake of such substance as prescribed.

(2) A child is neglected or dependent if:

(a) A parent, guardian, or legal custodian has subjected another child or children to an identifiable pattern of habitual abuse; and

(b) Such parent, guardian, or legal custodian has been the respondent in another proceeding under this article in which a court has adjudicated another child to be neglected or dependent based upon allegations of sexual or physical abuse, or a court of competent jurisdiction has determined that such parent's, guardian's, or legal custodian's abuse or neglect has caused the death of another child; and

(c) The pattern of habitual abuse described in paragraph (a) of this subsection (2) and the type of abuse described in the allegations specified in paragraph (b) of this subsection (2) pose a current threat to the child.



§ 19-3-103. Child not neglected - when

(1) No child who in lieu of medical treatment is under treatment solely by spiritual means through prayer in accordance with a recognized method of religious healing shall, for that reason alone, be considered to have been neglected or dependent within the purview of this article. However, the religious rights of a parent, guardian, or legal custodian shall not limit the access of a child to medical care in a life-threatening situation or when the condition will result in serious disability. In order to make a determination as to whether the child is in a life-threatening situation or that the child's condition will result in serious disability, the court may, as provided under section 19-1-104 (3), order a medical evaluation of the child. If the court determines, on the basis of any relevant evidence before the court, including the medical evaluation ordered pursuant to this section, that the child is in a life-threatening situation or that the child's condition will result in serious disability, the court may, as provided under section 19-1-104 (3), order that medical treatment be provided for the child. A child whose parent, guardian, or legal custodian inhibits or interferes with the provision of medical treatment in accordance with a court order shall be considered to have been neglected or dependent for the purposes of this article and injured or endangered for the purposes of section 18-6-401, C.R.S.

(2) A method of religious healing shall be presumed to be a recognized method of religious healing if:

(a) (I) Fees and expenses incurred in connection with such treatment are permitted to be deducted from taxable income as medical expenses pursuant to regulations or rules promulgated by the United States internal revenue service; and

(II) Fees and expenses incurred in connection with such treatment are generally recognized as reimbursable health care expenses under medical policies of insurance issued by insurers licensed by this state; or

(b) Such treatment provides a rate of success in maintaining health and treating disease or injury that is equivalent to that of medical treatment.



§ 19-3-104. Hearings - procedure

Except for proceedings held pursuant to section 19-3-703, any hearing conducted pursuant to this article in a county designated pursuant to section 19-1-123 regarding a child who is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2) shall not be delayed or continued unless good cause is shown and unless the court finds that the best interests of the child will be served by granting a delay or continuance. Whenever any such delay or continuance is granted, the court shall set forth the specific reasons necessitating the delay or continuance and shall schedule the matter within thirty days after the date of granting the delay or continuance. If appropriate, in any hearing conducted pursuant to this article in a county designated pursuant to section 19-1-123 regarding a child who is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), the court shall include all other children residing in the same household whose placement is subject to determination pursuant to this article.






Part 2 - General Provisions

§ 19-3-201. Venue

(1) (a) Except as provided in paragraph (b) of this subsection (1), all proceedings brought under this article shall be commenced in the county in which the child resides or is present.

(b) A county department, guardian ad litem, or other person filing a petition for reinstatement of the parent-child legal relationship as set forth in section 19-3-612 must file the petition for the reinstatement of the parent-child legal relationship in the county or city and county that has legal custody of the child.

(1.5) For purposes of determining proper venue, a child who is placed in the legal custody of a county department shall be deemed for the entire period of placement to reside in the county in which the child's legal parent or guardian resides or is located, even if the child is physically residing in a foster care or residential facility located in another county. In such circumstance, if a child is placed out of the home, the court shall not transfer venue pursuant to subsection (2) of this section during the period of out-of-home placement to any county other than the county in which the child's legal parent or guardian resides or is located.

(2) When proceedings are commenced under this article in a county other than that of the child's residence, the court in which proceedings were initiated may, on its own motion or on the motion of any interested party, transfer the case to the court in the county where the child's legal parent or guardian resides or is located unless any of the following circumstances exist:

(a) The transfer would be detrimental to the best interests of the child;

(b) Adjudication has taken place and the case has not been continued pursuant to section 19-3-505 (5);

(c) The legal parent or guardian has a history of frequent moves unless there is evidence of stability in the most recent move indicating an intent to remain in the new residence for six or more months, such as the legal parent or guardian has signed a lease whose term is six or more months;

(d) The case is likely to be closed within three to six months;

(e) The transfer will disrupt continuity or provisions of services; or

(f) The case is an expedited permanency planning case, unless the requirements of subsection (3) of this section have been met. Pursuant to subsection (3) of this section, the presumption that a transfer of the proceedings is not in the child's best interest has been rebutted by a preponderance of the evidence.

(2.5) The county attorney of a county that files a motion to change venue pursuant to this section shall immediately provide notice of the motion to the proposed receiving county. Upon receipt of a motion to change venue, the court shall set a hearing to rule on the motion. The requesting county attorney shall provide fourteen days written notice of the hearing to the office of the county attorney in the proposed receiving county, who shall have a right to file responsive pleadings and appear at the hearing.

(3) In a county designated pursuant to section 19-1-123, if the child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), it shall be presumed that any transfer of proceedings pursuant to subsection (2) of this section without good cause shown that results in a delay in the judicial proceedings would be detrimental to the child's best interests. Such presumption may be rebutted by a preponderance of the evidence.

(4) (a) An order granting a change of venue and transferring jurisdiction to the court in the county in which the child resides shall be effective fifteen days after the transferring court signs the order. Within thirty days after signing the order, the transferring court shall forward the court file, including originals or certified copies of all documents and reports, to the receiving court.

(b) The order granting a change of venue and transferring jurisdiction shall include:

(I) Notice to the receiving court of whether a respondent parent's counsel and the guardian ad litem appointed for the child will remain on the case. If a respondent parent's counsel or the guardian ad litem for the child will not remain on the case, the order shall inform the receiving court that the receiving court shall make a new appointment of counsel or guardian ad litem.

(II) Notice that the transferring court shall vacate any existing hearing date after the effective date of the order.

(5) When venue is transferred, as set forth in subsection (2) of this section, the receiving court shall proceed with the case as if the petition had been originally filed or adjudication had been originally made in that court. The receiving court shall hold an initial hearing in the case within thirty days after the effective date of the order granting a change of venue and transferring jurisdiction to the receiving court.

(6) A motion for change of venue shall be made in writing and shall include a certification by the moving party that the moving party has complied with all statutory requirements. The motion for change of venue shall be mailed to all parties and attorneys of record in the case and to the county attorney in the receiving county.



§ 19-3-201.5. Change of venue - county department and county attorney responsibilities - rules

(1) Each county department shall designate a change of venue coordinator to facilitate the transfer of jurisdiction of a case between county departments.

(2) Within fifteen days after a court signs an order pursuant to section 19-3-201 granting a change of venue and transferring jurisdiction, the transferring county department shall:

(a) Provide written case information to the designated change of venue coordinator in the receiving county, which information shall include, but need not be limited to, permanency goals, target dates relating to the case, evaluations, a current family services plan, court reports, dates of placement moves, the progress of the child in placement, all Title IV-E eligibility determinations pursuant to the federal "Social Security Act", as amended, and recommendations for continuing progress in the case;

(b) Update all documentation in the case file, including the record in the state automated system;

(c) Provide information concerning, to the extent known, the physical location of the child's parents, guardians, legal custodians, and relatives; and

(d) (I) Schedule a family engagement meeting involving all parties, county department caseworkers and supervisors, and community providers; or

(II) Conduct a case staffing between county caseworkers and supervisors in the transferring and receiving county departments; or

(III) Submit a written case transfer summary.

(3) Within fifteen days after a court signs an order pursuant to section 19-3-201 granting a change of venue and transferring jurisdiction, the transferring county attorney's office shall forward a complete copy of the case file, excluding any confidential attorney-client communications, to the county attorney's office in the receiving county.

(4) The state department shall promulgate, in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., any rules necessary for the effective transfer of case responsibilities between county departments resulting from a change of venue pursuant to section 19-3-201.



§ 19-3-202. Right to counsel and jury trial

(1) At the first appearance of a respondent parent, guardian, or legal custodian, the court shall fully advise the respondent of his or her legal rights, including the right to a jury trial, the right to be represented by counsel at every stage of the proceedings, and the right to seek the appointment of counsel through the office of respondent parents' counsel established in section 13-92-103, C.R.S., if the respondent is unable to financially secure counsel on his or her own. The court shall fully explain to the respondent the informational notice of rights and remedies for families prepared pursuant to section 19-3-212 and shall recommend that the respondent discuss such notice with his or her counsel. Further, the court shall advise the respondent of the minimum and maximum time frames for the dependency and neglect process, including the minimum and maximum time frames for adjudication, disposition, and termination of parental rights for a child who is under six years of age at the time the petition is filed in a county designated pursuant to section 19-1-123. Nothing in this section limits the power of the court to appoint counsel prior to the filing of a petition for good cause.

(2) The petitioner, any respondent, or the guardian ad litem may demand a trial by jury of six persons at the adjudicatory hearing under section 19-3-505 or the court, on its own motion, may order such a jury to try any case at the adjudicatory hearing under section 19-3-505.



§ 19-3-203. Guardian ad litem

(1) Upon the filing of a petition under section 19-3-502 that alleges abuse or neglect of a minor child, the court shall appoint a guardian ad litem, who shall be an attorney-at-law licensed to practice in Colorado. Nothing in this section shall limit the power of the court to appoint a guardian ad litem prior to the filing of a petition for good cause.

(2) The guardian ad litem shall be provided with all reports relevant to a case submitted to or made by any agency or person pursuant to this article, including reports of examination of the child or persons responsible for the neglect or dependency of the child. The county department shall share with the guardian ad litem the reports of fingerprint-based criminal history record checks from the Colorado bureau of investigation and from the federal bureau of investigation if the court orders the county department to share that information with the guardian ad litem. The court and social workers assigned to the case shall keep the guardian ad litem apprised of significant developments in the case, particularly prior to further neglect or dependency court appearances.

(3) The guardian ad litem shall be charged in general with the representation of the child's interests. To that end, the guardian ad litem shall make such further investigations as the guardian ad litem deems necessary to ascertain the facts and shall talk with or observe the child involved, examine and cross-examine witnesses in both the adjudicatory and dispositional hearings, introduce and examine the guardian ad litem's own witnesses, make recommendations to the court concerning the child's welfare, appeal matters to the court of appeals or the supreme court, and participate further in the proceedings to the degree necessary to adequately represent the child. In addition, the guardian ad litem, if in the best interest of the child, shall seek to assure that reasonable efforts are being made to prevent unnecessary placement of the child out of the home and to facilitate reunification of the child with the child's family or, if reunification is not possible, to find another safe and permanent living arrangement for the child. In determining whether said reasonable efforts are made with respect to a child, and in making such reasonable efforts, the child's health and safety shall be the paramount concern.



§ 19-3-205. Continuing jurisdiction

(1) Except as otherwise provided in this article, the jurisdiction of the court over any child adjudicated as neglected or dependent shall continue until he becomes twenty-one years of age unless earlier terminated by court order.

(2) (a) Commencing January 1, 2012, the court shall consider the individual circumstances of each youth in out-of-home placement who is at least seventeen years of age but who has not yet reached eighteen years of age to determine if the youth is ready to become independent upon reaching eighteen years of age or whether the youth should remain under the care and supervision of the county until the youth reaches twenty-one years of age unless earlier terminated by court order. The court shall determine if the youth is engaged in one of the following activities:

(I) Completing secondary education or is enrolled in a program leading to an equivalent credential;

(II) Enrolled in an institution that provides postsecondary or career and technical education;

(III) Participating in a program or activity designed to promote or remove barriers to employment; or

(IV) Employed for at least eighty hours per month.

(b) If a youth's medical condition makes him or her incapable of engaging in any of the activities described in subparagraphs (I) to (IV) of paragraph (a) of this subsection (2), the applicable county department shall maintain information about the youth's condition in the youth's case plan.



§ 19-3-206. Representation of petitioner

In all proceedings brought under this article, the petitioner shall be represented by a county attorney, special county attorney, or city attorney of a city and county.



§ 19-3-207. Inadmissibility of certain evidence

(1) Upon the request of the county attorney, special county attorney, or the city attorney of a city and county, the court shall set a hearing to determine the admissibility in a subsequent criminal proceeding arising from the same episode of information derived directly from testimony obtained pursuant to compulsory process in a proceeding under this article. The district attorney of the judicial district in which the matter is being heard shall be given five days' written notice of the hearing by the clerk of the court. Such hearing shall be held in camera, and the district attorney shall have the right to appear at the hearing and to object to the entry of the order holding such information inadmissible. The court shall not enter such an order if the district attorney presents prima facie evidence that the inadmissibility of such information would substantially impair his or her ability to prosecute the criminal case. The provisions of this subsection (1) shall not be construed to prevent any law enforcement officer from independently producing or obtaining the same or similar facts, information, or evidence for use in any criminal prosecution.

(2) No professional shall be examined in any criminal case without the consent of the respondent as to statements made pursuant to compliance with court treatment orders, including protective orders, entered under this article; except that such privilege shall not apply to any discussion of any future misconduct or of any other past misconduct unrelated to the allegations involved in the treatment plan. The admissibility of testimony as set forth in this subsection (2) shall not be subject to the hearing and notice provisions of subsection (1) of this section.

(2.5) Notwithstanding any other provision of law to the contrary, a juvenile's statements to a professional made in the course of treatment ordered by the court pursuant to this article shall not, without the juvenile's consent, be admitted into evidence in any criminal or juvenile delinquency case brought against the juvenile; except that the privilege shall not apply to statements regarding future misconduct.

(3) No admission made by a respondent in open court or by written pleading filed with the court to a petition in dependency or neglect may be used against him or her in any criminal prosecution, except for purposes of impeachment or rebuttal.



§ 19-3-208. Services - county required to provide - rules

(1) Each county or city and county shall provide a set of services, as defined in subsection (2) of this section, to children who are in out-of-home placement or meet the social services out-of-home placement criteria and to their families in the state of Colorado eligible for such services as determined necessary by an assessment and a case plan. A county or city and county may enter into an agreement with any other county, city and county, or group of counties to share in the provision of these services. Each county, city and county, or group of counties may enter into contracts with private entities for the provision of these services. Each county or city and county shall have a process in place whereby services can readily be accessed by children and families determined to be in need of such services described in subsection (2) of this section. For the purposes of this subsection (1), the requirements of providing services or a process shall be made available based upon the state's capacity to increase federal funding or any other moneys appropriated for these services.

(2) (a) "Services" shall be designed to accomplish the following goals:

(I) Promote the immediate health, safety, and well-being of children eligible for these services based upon the case assessment and individual case plan;

(II) Reduce the risk of future maltreatment of children who have previously been abused or neglected and protect the siblings of such children and other children who are members of the same household who may be subjected to maltreatment;

(III) Avoid the unnecessary placement of children into foster care resulting from child abuse and neglect, voluntary decisions by families, or the commission of status offenses;

(IV) Facilitate, if appropriate, the speedy reunification of parents with any of their children who have been placed in out-of-home placement;

(V) Ensure that the placement of a child is neither delayed nor denied due to consideration of the race, color, or national origin of the child or any other person unless such consideration is permitted pursuant to federal law; and

(VI) Promote the best interests of the child.

(b) The following services shall be available and provided, as determined necessary and appropriate by individual case plans, commencing on or after July 1, 1993:

(I) Screening, assessments, and individual case plans;

(II) Home-based family and crisis counseling;

(III) Information and referral services to available public and private assistance resources;

(IV) Visitation services for parents with children in out-of-home placement; and

(V) Placement services including foster care and emergency shelter.

(c) (Deleted by amendment, L. 94, p. 1054, § 4, effective May 4, 1994.)

(d) The following services shall be made available and provided based upon the state's capacity to increase federal funding or any other moneys appropriated for these services and as determined necessary and appropriate by individual case plans:

(I) Transportation to these services when other appropriate transportation is not available;

(II) Child care as needed according to a case plan, when other child care is not available;

(III) In-home supportive homemaker services;

(IV) Diagnostic, mental health, and health care services;

(V) Drug and alcohol treatment services;

(VI) After care services to prevent a return to out-of-home placement;

(VII) Family support services while a child is in out-of-home placement including home-based services, family counseling, and placement alternative services;

(VIII) Financial services in order to prevent placement; and

(IX) Family preservation services, which are brief, comprehensive, and intensive services provided to prevent the out-of-home placement of children or to promote the safe return of children to the home.

(e) The department of human services may promulgate such rules and regulations as are necessary to implement the provision of services pursuant to this article.

(f) It is the intent of the general assembly to use existing general fund moneys which have serviced the programs described in this subsection (2) to access federal funds.



§ 19-3-208.5. Pilot program - legislative declaration - child welfare - mental health services - rules - repeal

(1) The general assembly hereby finds and declares that:

(a) Child abuse and neglect is a serious and reprehensible problem in our society and state;

(b) A child who has been abused or neglected is at a significantly increased risk of suffering from mental health or behavioral issues;

(c) If a child who has been abused or neglected does not receive treatment for mental health or behavioral issues, those issues may significantly limit that child's quality of life and future productivity;

(d) A child who has been abused or neglected and who is not provided with treatment for mental health or behavioral issues has a significantly increased risk of involvement in substance abuse, crime, and teen pregnancy and is more likely to have lower performance results on standardized tests, to repeat a grade, or to experience depression or suicidal behavior;

(e) The social and medical issues that may arise in the future for a child who has been abused or neglected and who has not received treatment for mental health or behavioral issues will be more likely to result in a substantial increase in costs to the state for juvenile and correctional facilities, alcohol and drug abuse programs, and loss of productivity;

(f) Providing mental health screenings, evaluations, and mental health services is necessary to creating the best opportunity for a child who is the victim of child abuse or neglect to have a bright future and lead a productive life;

(g) Including mental health screenings, evaluations, and mental health services for siblings of children who are the subject of a substantiated case of abuse or neglect may increase the likelihood of more effective and positive outcomes for everyone involved; and

(h) Establishing a pilot program concerning child welfare and mental health services will provide the opportunity to evaluate the effectiveness of providing mental health screenings and evaluations and mental health services for children from four through ten years of age who are the subject of a substantiated case of abuse or neglect and for siblings to whom they are related.

(2) There is hereby created the child welfare and mental health services pilot program, referred to in this section as the "pilot program", in the state department of human services. The purpose of the pilot program is to provide mental health screenings and evaluations and mental health services for any child who is from four through ten years of age and who is the subject of a case of abuse or neglect that has been substantiated by a county department of social services and to evaluate the effectiveness of providing such services. The pilot program shall provide mental health screenings and evaluations and mental health services regardless of whether the child remains at home with his or her parents, is placed in foster or kinship care, or is under court supervision. The pilot program shall also provide mental health screenings and evaluations and mental health services to siblings of the abused or neglected child.

(3) Notwithstanding the provisions of subsection (2), any child who is receiving services through the pilot program shall continue to be eligible to receive services through the pilot program after his or her tenth birthday.

(4) On or before July 1, 2015, the state department of human services shall issue a request for proposals for the selection of a contractor for the development of the pilot program pursuant to this section. The state department of human services shall establish criteria for the selection of the pilot program contractor, including the expertise of the contractor related to the requirements of the pilot program, the capabilities and resources of the contractor necessary to perform the work, and the quality of the application. On or before April 1, 2016, the state department of human services shall promulgate rules necessary to implement the provisions of this section. The rules shall include, but need not be limited to, criteria based upon scientifically rigorous methods for evaluating the effectiveness of the pilot program.

(5) Beginning on or before July 1, 2016, and ending June 30, 2019, the pilot program shall be implemented in a minimum of three Colorado counties or regions selected by the executive director of the state department of human services based upon applications submitted by a department of human or social services for one or more counties, in conjunction with local community mental health centers, and criteria established by the state department, including a commitment of resources by or through the county, the quality of the county's application, and the historical practices and collaborative initiatives of the county.

(6) The pilot program shall provide the following services and programs:

(a) Age-appropriate mental health screenings for children and their siblings who meet the criteria described in subsection (2) of this section;

(b) A mental health evaluation if the mental health screening described in paragraph (a) of this subsection (6) determines the child or his or her sibling needs such an evaluation;

(c) Mental health services, including evidence-based practices or available practices, in community mental health center settings for children and their siblings based upon the results of the mental health evaluation performed pursuant to paragraph (b) of this subsection (6) and included in the case management plan;

(d) Referrals to other agencies and programs as appropriate for children and their siblings based upon the results of the mental health evaluation performed pursuant to paragraph (b) of this subsection (6);

(e) Integrated child welfare and mental health programs for children and their siblings eligible for services through the pilot program; and

(f) Training programs to provide training and consultation on evidence-based and available practices and the provision of integrated child welfare and community mental health center programs.

(7) If a child is eligible to receive pilot program services pursuant to subsection (3) of this section and he or she is also eligible to receive public assistance funding for those services through the "Colorado Medical Assistance Act", article 4 of title 25.5, C.R.S., or the "Children's Basic Health Plan Act", article 8 of title 25.5, C.R.S., the pilot program services shall be funded with the public assistance moneys first, with any balance to be funded out of moneys available through the pilot program.

(8) The state department of human services shall conduct an evaluation of the pilot program based upon the criteria established pursuant to subsection (4) of this section, as well as the costs of the pilot program, and submit a report based on its evaluation to the health and human services committees of the house of representatives and the senate, or any successor committees, on or before January 30, 2019.

(9) This section is repealed, effective July 1, 2019.



§ 19-3-209. Individual case plan - required

An individual case plan, developed with the input or participation of the family, is required to be in place for all abused and neglected children and the families of such children in each case which is opened for the provision of services beyond the investigation of the report of child abuse or neglect, regardless of whether the child or children involved are placed out of the home or under court supervision.



§ 19-3-211. Conflict resolution process - rules - definitions

(1) (a) The state department, in conjunction with the attorney general, shall adopt rules concerning the statewide implementation of a conflict resolution process in each county and city and county pursuant to the provisions of this section. The purpose of such conflict resolution process is to provide a forum for grievances concerning the conduct of county department personnel in performing their duties pursuant to this article.

(b) A citizen review panel shall be created in each county and city and county. The members of such citizen review panel shall be appointed by the governing body without influence from the state department or the county department, be representative of the community, have demonstrable personal or professional knowledge and experience with children, and not be employees or agents of the state department or any county department. At least one member of the citizen review panel in each county and city and county shall be the parent of a minor child at the time of his or her appointment to serve on such panel.

(c) The conflict resolution process shall provide for the resolution of grievances as follows:

(I) Transmittal of all grievances to the county director for internal resolution by the county department within ten working days after receipt of the grievance;

(II) Closure of the grievance and issuance of a written final decision if the county department has resolved the grievance to the complainant's satisfaction;

(III) Referral of the grievance to the citizen review panel upon the request of the complainant if the county department has not resolved the grievance to the complainant's satisfaction;

(IV) Review by the citizen review panel of the grievance and the county department's proposed resolution of the grievance within thirty days after receipt of the referral;

(V) Written notification by the citizen review panel to the complainant and the county director of its recommendation concerning the grievance and the basis for its recommendation;

(VI) Closure of the grievance and issuance of a written final decision by the county director if the county department agrees with the recommendation of the citizen review panel;

(VII) Referral of a grievance to the governing body for review if the county department or the complainant disagrees with the recommendation of the citizen review panel.

(d) The governing body shall submit a written decision containing its recommendation and the basis for its recommendation to the county director and any county department employee who is the subject of a grievance, and the county director shall issue a written final decision that shall include the county director's plan for implementation of the final decision.

(e) Any recommendations of the citizen review panel and of the governing body shall be limited to actions within the authority of the county director including, but not limited to, recommendations for case reassignment, personnel training, and disciplinary action concerning a county department employee. If disciplinary action is initiated against a county department employee as a result of recommendations, the employee shall be entitled to the rights, including procedural rights to appeal, that the employee has through the merit system or other applicable personnel system under which the employee is employed.

(f) A citizen review panel and any governing body shall have access to child abuse or neglect reports and any information from the complete case file that the governing body believes is pertinent to the grievance, which shall be reviewed solely for the purpose of resolving grievances pursuant to the provisions of this section; except that access to identifying information concerning any person who reported child abuse or neglect shall not be provided and no participant in the conflict resolution process shall divulge or make public any confidential information contained in a report of child abuse or neglect or in other case file records to which he or she has been provided access.

(g) The county department shall prepare a final report to the citizen review panel within thirty days after the issuance of any final decision in the conflict resolution process that shall include the disposition of each grievance referred to the citizen review panel in a manner not inconsistent with applicable state and county personnel rules.

(h) The complainant or county department employee who is the subject of the grievance shall receive copies of the following:

(I) The written decision of the governing body required pursuant to paragraph (d) of this subsection (1);

(II) The final written decision of the county director required pursuant to paragraph (d) of this subsection (1);

(III) The final report of the county department required pursuant to paragraph (g) of this subsection (1).

(2) The state department shall create a system for monitoring compliance with this section that shall include annual reports prepared by each county and city and county as to the grievances received and their disposition. Such annual reports shall be made available to the citizen review panels and the state department and shall be available for public review.

(3) (a) At the request of the complainant, the county department, or the subject of the grievance, each citizen review panel, as part of its review, may take informal testimony submitted voluntarily and without fee by experts or other individuals, including county department personnel.

(b) Each citizen review panel may request and receive information from any other county or city and county that may be pertinent to the grievance.

(4) Each county department shall implement the conflict resolution process. The state department shall promulgate rules governing the implementation of the process in the following areas:

(a) Procedures for making relevant information concerning the conflict resolution process public;

(b) Time frames for the citizen review panel's and the governing body's written notification of recommendations; and

(c) Procedures for processing grievances, for determining if a grievance is within the scope of the conflict resolution process, and for receiving testimony and other information from the complainant, the county department, and the subject of the grievance.

(5) (a) Nothing in this section shall be construed to direct or authorize any participant in the conflict resolution process to use the process to interfere with any civil or criminal investigation or judicial proceeding, to seek relief from any court action, or to seek a remedy that is within the authority of a court having jurisdiction over a pending proceeding.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (5), a county department shall not be precluded from presenting any relevant evidence in a pending civil or criminal investigation or proceeding that the county department has obtained in the course of fulfilling its duties in the conflict resolution process pursuant to the provisions of this section.



§ 19-3-212. Notice of rights and remedies for families

(1) The state department shall prepare, with the assistance of the attorney general, on a standardized written form, a detailed informational notice of rights and remedies for families subject to the provisions of this article.

(2) The notice prepared pursuant to subsection (1) of this section shall be supplied to all social service and law enforcement agencies in the state and shall be delivered to all parents and families from whom children are removed under court order or by law enforcement personnel, along with a copy of the court order directing removal of the child or children from the home. In addition to the notification on the court order, the informational notice shall contain a statement as to the cause of the removal of the child or children. The notice shall also contain disclosure of the availability of the conflict resolution process to persons who are the subject of any child abuse or neglect report and to the parents, Indian custodians, guardian, or legal custodian of a child who is the subject of any child abuse or neglect report. The standardized written notice form prepared pursuant to subsection (1) of this section shall also include a notification of rights of the parents, Indian custodians, guardians, or legal custodians of Indian children under the federal "Indian Child Welfare Act", 25 U.S.C. sec. 1901, et seq.

(3) The notice prepared pursuant to subsection (1) of this section shall be available for public inspection at a review and comment hearing prior to its adoption.



§ 19-3-213. Placement criteria

(1) In any case in which the county department recommends placement out of the home for a child or in which a child is in out-of-home placement, the court, the guardian ad litem, the county department, any CASA volunteer, and other parties shall consider the best interests of the child and shall comply with the following placement criteria:

(a) Prior to the change of placement of a child, the county department shall, to the extent possible, notify the guardian ad litem, any CASA volunteer, and other parties. If the guardian ad litem or other party disagrees with the change of placement, he or she may seek an emergency hearing concerning the appropriate placement for a child. In an emergency, the county department may proceed to make the change of placement prior to any requested hearing.

(b) Except in exceptional circumstances, no child shall remain in an emergency, short-term, or shelter facility for more than sixty days, nor shall a child be moved from one such facility to another, unless all reasonable efforts to return the child to the child's home or to place the child in a more permanent setting have been exhausted.

(c) (I) If the child is part of a sibling group, as defined in section 19-1-103 (98.5), and the sibling group is being placed in foster care, the county department shall make thorough efforts to locate a joint placement for all of the children in the sibling group. If the county department locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, it shall be presumed that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children.

(II) Consideration of the placement of children together as a sibling group in foster care shall not be construed as requiring the removal of a child from his or her home and placement into foster care if that is not in the best interests of the child.

(III) In any proceeding under this article involving a sibling group, the judge shall review the family services plan document regarding placement of siblings.

(d) Prior to the change of placement of a child, all parties shall attempt to promote educational stability for the child by taking into account the child's existing educational situation and, to the extent possible and in accordance with the child's best interests, selecting a change of placement that enables the child to remain in the existing educational situation or to transfer to a new educational situation that is comparable to the existing situation.

(2) If a child runs away from an out-of-home placement facility, the person in charge of the placement facility, foster parent, relative, or other placement provider shall notify the county department as soon as possible after discovering that the child has run away. The county department shall notify the court and other parties within ten days after the county department has received notice and take appropriate steps to locate the child.



§ 19-3-214. Placement reporting

(1) Each county department shall maintain and update on a monthly basis a report of the number of children who have been removed from their homes and placed in the temporary custody of the county department for the preceding month. The report shall indicate whether a child who has been placed out of the home has been placed with relatives.

(2) Notwithstanding section 24-1-136 (11)(a)(I), the state department shall submit an annual report to the joint budget committee of the general assembly no later than December 1 of each year that compiles the monthly reports of the number of children who have been placed out of the home in each county or city and county for the preceding year as required pursuant to subsection (1) of this section.



§ 19-3-215. Foster care - capacity may be exceeded for sibling groups

The state board of human services shall promulgate rules that allow foster care homes to exceed capacity for the number of children and for square footage requirements in order to accommodate the joint placement of sibling groups in a single foster care home.






Part 3 - Child Abuse or Neglect

§ 19-3-301. Short title

This part 3 shall be known and may be cited as the "Child Protection Act of 1987".



§ 19-3-302. Legislative declaration

The general assembly declares that the complete reporting of child abuse is a matter of public concern and that, in enacting this part 3, it is the intent of the general assembly to protect the best interests of children of this state and to offer protective services in order to prevent any further harm to a child suffering from abuse. It is also the intent of the general assembly that if a county or group of counties decides to establish a child protection team, that the child protection teams publicly discuss public agencies' responses to child abuse and neglect reports so that the public and the general assembly are better informed concerning the operation and administration of this part 3.



§ 19-3-304. Persons required to report child abuse or neglect

(1) (a) Except as otherwise provided by section 19-3-307, section 25-1-122 (4)(d), C.R.S., and paragraph (b) of this subsection (1), any person specified in subsection (2) of this section who has reasonable cause to know or suspect that a child has been subjected to abuse or neglect or who has observed the child being subjected to circumstances or conditions that would reasonably result in abuse or neglect shall immediately upon receiving such information report or cause a report to be made of such fact to the county department, the local law enforcement agency, or through the child abuse reporting hotline system as set forth in section 26-5-111, C.R.S.

(b) The reporting requirement described in paragraph (a) of this subsection (1) shall not apply if the person who is otherwise required to report does not:

(I) Learn of the suspected abuse or neglect until after the alleged victim of the suspected abuse or neglect is eighteen years of age or older; and

(II) Have reasonable cause to know or suspect that the perpetrator of the suspected abuse or neglect:

(A) Has subjected any other child currently under eighteen years of age to abuse or neglect or to circumstances or conditions that would likely result in abuse or neglect; or

(B) Is currently in a position of trust, as defined in section 18-3-401 (3.5), C.R.S., with regard to any child currently under eighteen years of age.

(2) Persons required to report such abuse or neglect or circumstances or conditions include any:

(a) Physician or surgeon, including a physician in training;

(b) Child health associate;

(c) Medical examiner or coroner;

(d) Dentist;

(e) Osteopath;

(f) Optometrist;

(g) Chiropractor;

(h) Podiatrist;

(i) Registered nurse or licensed practical nurse;

(j) Hospital personnel engaged in the admission, care, or treatment of patients;

(k) Christian science practitioner;

(l) Public or private school official or employee;

(m) Social worker or worker in any facility or agency that is licensed or certified pursuant to part 1 of article 6 of title 26, C.R.S.;

(n) Mental health professional;

(o) Dental hygienist;

(p) Psychologist;

(q) Physical therapist;

(r) Veterinarian;

(s) Peace officer as described in section 16-2.5-101, C.R.S.;

(t) Pharmacist;

(u) Commercial film and photographic print processor as provided in subsection (2.5) of this section;

(v) Firefighter as defined in section 18-3-201 (1.5), C.R.S.;

(w) Victim's advocate, as defined in section 13-90-107 (1)(k)(II), C.R.S.;

(x) Licensed professional counselors;

(y) Licensed marriage and family therapists;

(z) Registered psychotherapists;

(aa) (I) Clergy member.

(II) The provisions of this paragraph (aa) shall not apply to a person who acquires reasonable cause to know or suspect that a child has been subjected to abuse or neglect during a communication about which the person may not be examined as a witness pursuant to section 13-90-107 (1)(c), C.R.S., unless the person also acquires such reasonable cause from a source other than such a communication.

(III) For purposes of this paragraph (aa), unless the context otherwise requires, "clergy member" means a priest, rabbi, duly ordained, commissioned, or licensed minister of a church, member of a religious order, or recognized leader of any religious body.

(bb) Registered dietitian who holds a certificate through the commission on dietetic registration and who is otherwise prohibited by 7 CFR 246.26 from making a report absent a state law requiring the release of this information;

(cc) Worker in the state department of human services;

(dd) Juvenile parole and probation officers;

(ee) Child and family investigators, as described in section 14-10-116.5, C.R.S.;

(ff) Officers and agents of the state bureau of animal protection, and animal control officers;

(gg) The child protection ombudsman as created in article 3.3 of this title;

(hh) Educator providing services through a federal special supplemental nutrition program for women, infants, and children, as provided for in 42 U.S.C. sec. 1786;

(ii) Director, coach, assistant coach, or athletic program personnel employed by a private sports organization or program. For purposes of this paragraph (ii), "employed" means that an individual is compensated beyond reimbursement for his or her expenses related to the private sports organization or program.

(jj) Person who is registered as a psychologist candidate pursuant to section 12-43-304 (7), marriage and family therapist candidate pursuant to section 12-43-504 (5), or licensed professional counselor candidate pursuant to section 12-43-603 (5), or who is described in section 12-43-215;

(kk) Emergency medical service providers, as defined in sections 25-3.5-103 (8) and 25-3.5-103 (12) and certified pursuant to part 2 of article 3.5 of title 25;

(ll) Officials or employees of county departments of health, human services, or social services; and

(mm) Naturopathic doctor registered under article 37.3 of title 12.

(2.5) Any commercial film and photographic print processor who has knowledge of or observes, within the scope of his or her professional capacity or employment, any film, photograph, video tape, negative, or slide depicting a child engaged in an act of sexual conduct shall report such fact to a local law enforcement agency immediately or as soon as practically possible by telephone and shall prepare and send a written report of it with a copy of the film, photograph, video tape, negative, or slide attached within thirty-six hours of receiving the information concerning the incident.

(3) In addition to those persons specifically required by this section to report known or suspected child abuse or neglect and circumstances or conditions which might reasonably result in abuse or neglect, any other person may report known or suspected child abuse or neglect and circumstances or conditions which might reasonably result in child abuse or neglect to the local law enforcement agency, the county department, or through the child abuse reporting hotline system as set forth in section 26-5-111, C.R.S.

(3.5) No person, including a person specified in subsection (1) of this section, shall knowingly make a false report of abuse or neglect to a county department, a local law enforcement agency, or through the child abuse reporting hotline system as set forth in section 26-5-111, C.R.S.

(4) Any person who willfully violates the provisions of subsection (1) of this section or who violates the provisions of subsection (3.5) of this section:

(a) Commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.;

(b) Shall be liable for damages proximately caused thereby.



§ 19-3-304.5. Emergency possession of certain abandoned children

(1) If a parent voluntarily delivers a child to a firefighter, as defined in section 18-3-201 (1.5), C.R.S., or a hospital staff member who engages in the admission, care, or treatment of patients, when the firefighter is at a fire station or the hospital staff member is at a hospital, the firefighter or hospital staff member shall, without a court order, take temporary physical custody of the child if:

(a) The child is seventy-two hours old or younger; and

(b) The parent did not express an intent to return for the child.

(2) If a firefighter or hospital staff member takes temporary physical custody of a child pursuant to subsection (1) of this section, the firefighter or hospital staff member shall:

(a) Perform any act necessary, in accordance with generally accepted standards of professional practice, to protect, preserve, or aid the physical health or safety of the child during the temporary physical custody; and

(b) Notify a law enforcement officer and the county department of the abandonment within twenty-four hours after the abandonment.

(3) A firefighter or hospital staff member shall incur no civil or criminal liability for any good faith acts or omissions performed pursuant to this section.

(4) Upon receipt of notice pursuant to subsection (2) of this section, a law enforcement officer shall take the abandoned child into temporary custody pursuant to section 19-3-401.

(4.5) Any document prepared by a firefighter, member of a hospital staff, or law enforcement officer pursuant to this section shall be a dependency and neglect record and shall be subject to the confidentiality provisions of section 19-1-307.

(5) Each county department of social services shall maintain and update on a monthly basis a report of the number of children who have been abandoned pursuant to this section. Each county department of social services shall submit such information to the state department of human services.

(6) Notwithstanding section 24-1-136 (11)(a)(I), the state department of human services shall submit an annual report to the general assembly, beginning January 1, 2001, that compiles the monthly reports, required pursuant to subsection (5) of this section, of the number of children abandoned pursuant to this section.

(7) The general assembly hereby finds, determines, and declares that a county department of social services shall place an abandoned child with a potential adoptive parent as soon as possible. The general assembly further declares that, as soon as lawfully possible, a county department of social services shall proceed with a motion to terminate the parental rights of a parent who abandons a child.

(8) A parent who utilizes the provisions of this section shall not, for that reason alone, be found to be responsible in a confirmed report of abuse or neglect.



§ 19-3-305. Required report of postmortem investigation

(1) Any person who is required by section 19-3-304 to report known or suspected child abuse or neglect who has reasonable cause to suspect that a child died as a result of child abuse or neglect shall report such fact immediately to a local law enforcement agency and to the appropriate medical examiner. The local law enforcement agency and the medical examiner shall accept such report for investigation and shall report their findings to the local law enforcement agency, the district attorney, and the county department.

(2) The county department shall forward a copy of such report to the state department of human services.



§ 19-3-306. Evidence of abuse - color photographs and X rays

(1) Any child health associate, person licensed to practice medicine in this state, registered nurse or licensed practical nurse, hospital personnel engaged in the admission, examination, care, or treatment of patients, medical examiner, coroner, social worker, psychologist, or local law enforcement officer who has before him a child he reasonably believes has been abused or neglected may take or cause to be taken color photographs of the areas of trauma visible on the child. If medically indicated, such person may take or cause to be taken X rays of the child.

(2) Copies or duplicate originals of any color photographs which show evidence of child abuse shall be immediately forwarded to the county department or to the local law enforcement agency. Original photographs shall be made available upon the request of such department or agency. X rays which show evidence of child abuse or copies of the X-ray report, or both, shall be made available upon request to the county department or the local law enforcement agency. Any person who forwards original photographs or X rays pursuant to this section shall maintain copies or duplicate originals thereof.



§ 19-3-307. Reporting procedures

(1) Reports of known or suspected child abuse or neglect made pursuant to this article shall be made immediately to the county department, the local law enforcement agency, or through the child abuse reporting hotline system as set forth in section 26-5-111, C.R.S., and shall be followed promptly by a written report prepared by those persons required to report. The county department shall submit a report of confirmed child abuse or neglect within sixty days of receipt of the report to the state department in a manner prescribed by the state department.

(2) Reports of known or suspected child abuse or neglect made pursuant to this article 3 must include the following information whenever possible:

(a) The name, address, age, sex, and race of the child;

(b) The name and address of the person responsible for the suspected abuse or neglect;

(c) The nature and extent of the child's injuries, including any evidence of previous cases of known or suspected abuse or neglect of the child or the child's siblings;

(d) The names and addresses of the persons responsible for the suspected abuse or neglect, if known;

(e) The family composition;

(f) The source of the report and the name, address, and occupation of the person making the report;

(g) Any action taken by the reporting source;

(h) Any other information that the person making the report believes may be helpful in furthering the purposes of this part 3;

(i) The military affiliation of the individual who has custody or control of the child who is the subject of the investigation of child abuse or neglect, if such individual is a member of the armed forces or a spouse, or a significant other or family member residing in the home of the member of the armed forces. This information shall be shared with the appropriate military installation authorities pursuant to the requirements set forth in sections 19-1-303 (2.6) and 19-1-307 (2)(w).

(2.5) Notwithstanding the requirements set forth in subsection (2) of this section, any officer or employee of a county, district, or municipal public health agency or state department of public health and environment who makes a report pursuant to section 25-1-122 (4)(d) or 25-4-405, C.R.S., shall include only the information described in said section.

(3) (a) A copy of the report of known or suspected child abuse or neglect shall be transmitted immediately by the county department to the district attorney's office and to the local law enforcement agency.

(b) When the county department reasonably believes a criminal act of abuse or neglect of a child in foster care has occurred, the county department shall transmit immediately a copy of the written report prepared by the county department in accordance with subsection (1) of this section to the district attorney's office and to the local law enforcement agency.

(4) A written report from persons or officials required by this part 3 to report known or suspected child abuse or neglect shall be admissible as evidence in any proceeding relating to child abuse, subject to the limitations of section 19-1-307.



§ 19-3-308. Action upon report of intrafamilial, institutional, or third-party abuse - investigations - child protection team - rules - report

(1) (a) The county department shall respond immediately upon receipt of any report of a known or suspected incident of intrafamilial abuse or neglect to assess the abuse involved and the appropriate response to the report. The assessment shall be in accordance with rules adopted by the state board of social services to determine the risk of harm to such child and the appropriate response to such risks. Appropriate responses shall include, but are not limited to, screening reports that do not require further investigation, providing appropriate intervention services, pursuing reports that require further investigation, and conducting immediate investigations. The immediate concern of any assessment or investigation shall be the protection of the child, and, where possible, the preservation of the family unit.

(b) Repealed.

(c) It shall be an appropriate response to a report of a known or suspected incident of intrafamilial abuse or neglect for a county department to require a parent or a child placement agency assisting a parent to verify that a petition for relinquishment has been filed or is imminent and to deem that a report does not require additional investigation pending finalization of the relinquishment in the following circumstance:

(I) When the report of a known or suspected incident of intrafamilial abuse or neglect involves a case in which the child tests positive at birth for either a schedule I or a schedule II controlled substance; and

(II) The parents of the child have filed or a child placement agency assisting the parents has filed a petition for relinquishment or anticipates filing a petition for relinquishment pursuant to the expedited relinquishment process described in section 19-5-103.5.

(1.5) (a) Upon referral to the county department, the county department shall assess the possibility of abuse or neglect.

(b) If, during the investigation and assessment process, the county department determines that the family's issues may be attributable to the child's mental health status, rather than dependency or neglect issues, and that mental health treatment services pursuant to section 27-67-104, C.R.S., may be more appropriate, the county department shall contact the mental health agency, as that term is defined in section 27-67-103 (6), C.R.S. Within ten days after the commencement of the investigation, the county department shall meet with a representative from the mental health agency and the family. The county department, in conjunction with the mental health agency, shall jointly determine whether mental health services should be provided pursuant to section 27-67-104, C.R.S., or whether the provision of services through the county department is more appropriate.

(c) On and after April 15, 2010, if a county department of human or social services that is participating in the differential response program pursuant to section 19-3-308.3 determines from an assessment performed pursuant to paragraph (a) of this subsection (1.5) that the known or suspected incident of intrafamilial abuse or neglect that was the basis for the assessment is of low or moderate risk, the county department, in lieu of performing an investigation pursuant to this section, may proceed in accordance with the provisions of section 19-3-308.3.

(2) The investigation, to the extent that it is reasonably possible, shall include:

(a) The credibility of the source or the report;

(b) The nature, extent, and cause of the abuse or neglect;

(c) The identity of the person responsible for such abuse or neglect;

(d) The names and conditions of any other children living in the same place;

(e) The environment and the relationship of any children therein to the person responsible for the suspected abuse or neglect;

(f) All other data deemed pertinent.

(3) (a) The investigation shall include an interview with or observance of the child who is the subject of a report of abuse or neglect. The investigation may include a visit to the child's place of residence or place of custody or wherever the child may be located, as indicated by the report. In addition, in connection with any investigation, the alleged perpetrator shall be advised as to the allegation of abuse and neglect and the circumstances surrounding such allegation and shall be afforded an opportunity to respond.

(b) If admission to the child's place of residence cannot be obtained, the juvenile court or the district court with juvenile jurisdiction, upon good cause shown, shall order the responsible person or persons to allow the interview, examination, and investigation. Should the responsible person or persons refuse to allow the interview, examination, and investigation, the juvenile court or the district court with juvenile jurisdiction shall hold an immediate proceeding to show cause why the responsible person or persons shall not be held in contempt of court and committed to jail until such time as the child is produced for the interview, examination, and investigation or until information is produced that establishes that said person or persons cannot aid in providing information about the child. Such person or persons may be held without bond. During the course of any such hearing, the responsible person or persons, or any necessary witness, may be granted use immunity by the district attorney against the use of any statements made during such hearing in a subsequent or pending criminal action.

(4) (a) The county department, except as provided in subsections (5) and (5.3) of this section, shall be the agency responsible for the coordination of all investigations of all reports of known or suspected incidents of intrafamilial abuse or neglect. The county department shall arrange for such investigations to be conducted by persons trained to conduct either the complete investigation or such parts thereof as may be assigned. The county department shall conduct the investigation in conjunction with the local law enforcement agency, to the extent a joint investigation is possible and deemed appropriate, and any other appropriate agency. The county department may arrange for the initial investigation to be conducted by another agency with personnel having appropriate training and skill. The county department shall provide for persons to be continuously available to respond to such reports. Contiguous counties may cooperate to fulfill the requirements of this subsection (4). The county department or other agency authorized to conduct the investigation pursuant to this subsection (4), for the purpose of such investigation, shall have access to the records and reports of child abuse or neglect maintained by the state department for information under the name of the child or the suspected perpetrator.

(b) Upon the receipt of a report, if the county department reasonably believes that an incident of intrafamilial abuse or neglect has occurred, it shall immediately offer social services to the child who is the subject of the report and his family and may file a petition in the juvenile court or the district court with juvenile jurisdiction on behalf of such child. If, before the investigation is completed, the opinion of the investigators is that assistance of the local law enforcement agency is necessary for the protection of the child or other children under the same care, the local law enforcement agency shall be notified. If immediate removal is necessary to protect the child or other children under the same care from further abuse, the child or children may be placed in protective custody in accordance with sections 19-3-401 (1)(a) and 19-3-405.

(c) Upon the receipt of a report, if the county department assessment concludes that a child has been a victim of intrafamilial, institutional, or third-party abuse or neglect in which he or she has been subjected to human trafficking of a minor for sexual servitude, as described in section 18-3-504, C.R.S., or commercial sexual exploitation of a child, it shall, when necessary and appropriate, immediately offer social services to the child who is the subject of the report and to his or her family, and it may file a petition in the juvenile court or the district court with juvenile jurisdiction on behalf of such child. If, at any time after the commencement of an investigation, the county department has reasonable cause to suspect that the child or any other child under the same care is a victim of human trafficking, the county department shall notify the local law enforcement agency as soon as it is reasonably practicable to do so. If immediate removal is necessary to protect the child or other children under the same care from further abuse, the child or children may be placed in protective custody in accordance with sections 19-3-401 (1)(a) and 19-3-405. In instances of third-party abuse or neglect as it relates to human trafficking, a county department of social services may, but is not required to, interview the person alleged to be responsible for the abuse or neglect or prepare an investigative report pursuant to paragraph (a) of subsection (5.3) of this section. If a county department elects to interview the third-party individual, it shall first confer with its local law enforcement agency.

(4.5) (a) The state department shall adopt rules setting forth procedures for the investigation of reports of institutional abuse. Such rules may provide for investigations to be conducted by an agency that contracts with the state and has staff trained to conduct investigations, the county departments, or any other entity the state department deems appropriate. The procedures may include the use of a review team responsible to make recommendations to the state department concerning the procedures for investigating institutional abuse.

(a.5) (I) The state department shall adopt rules that specify that, prior to notice of an investigation being sent to the parents or legal guardians of children cared for at a child care center, as that term is defined in section 26-6-102 (5), C.R.S., or a family child care home, as that term is defined in section 26-6-102 (13), C.R.S., which children were not involved in the incident being investigated, the state department or the county department shall ensure that:

(A) The incident of alleged child abuse or neglect that prompted the investigation is at the level of a medium, severe, or fatal incident of abuse or neglect, as defined by rule of the state board, or involves sexual abuse;

(B) The state department or county department has made a determination as to whether notice to the parents or legal guardians of the uninvolved children is essential to the investigation of the specific allegation or is necessary for the safety of children cared for at the facility; and

(C) The state department or county department has stated in writing the basis for the determination and a state department or county department supervisor has provided written approval of the determination, which basis and approval may be in electronic form.

(II) The rules adopted pursuant to subparagraph (I) of this paragraph (a.5) shall require the notice of investigation to be sent to the parents or legal guardians within seventy-two hours after the determination described in sub-subparagraph (B) of subparagraph (I) of this paragraph (a.5) is made.

(b) If, as a result of an investigation conducted pursuant to rules adopted in accordance with this subsection (4.5), institutional abuse is found to have occurred, the entity that conducted such investigation may:

(I) If the institutional abuse is the result of a single act or occurrence at the facility, request that the owner, operator, or administrator of the facility formulate a plan of remedial action. Such request shall be made within a period established by the state department. Within thirty days of the agency's request, the owner, operator, or administrator of the facility shall notify the agency, in writing, of a plan for remedial action. Within ninety days of the request, the owner, operator, or administrator shall complete the plan for remedial action.

(II) If the institutional abuse is one of several similar incidents that have occurred at the facility, request that the owner, operator, or administrator of the facility make administrative, personnel, or structural changes at the facility. Such request shall be made within a period established by the state department. Within thirty days of such request, the owner, operator, or administrator of the facility shall notify the agency of the progress in complying with the request. The agency and the owner, operator, or administrator shall establish the period in which the requested changes shall be completed.

(III) If an owner, operator, or administrator of a facility does not formulate or implement a plan for remedial action in accordance with subparagraph (I) of this paragraph (b) or make requested changes in accordance with subparagraph (II) of this paragraph (b), recommend to the entity that licenses, oversees, certifies, or authorizes the operation of the facility that appropriate sanctions or actions be imposed against the facility.

(c) A teacher, employee, volunteer, or staff person of an institution who is alleged to have committed an act of child abuse shall be temporarily suspended from his position at the institution with pay, or reassigned to other duties which would remove the risk of harm to the child victim or other children under such person's custody or control, if there is reasonable cause to believe that the life or health of the victim or other children at the institution is in imminent danger due to continued contact between the alleged perpetrator and a child at the institution. A public employee suspended pursuant to this paragraph (c) shall be accorded and may exercise due process rights, including notice of the proposed suspension and an opportunity to be heard, and any other due process rights provided under the laws of this state governing public employment and under any applicable individual or group contractual agreement. A private employee suspended pursuant to this subsection (4.5) shall be accorded and may exercise due process rights provided for under the laws of this state governing private employment and under any applicable individual or group employee contractual agreement.

(d) Nothing in this subsection (4.5) shall be construed to abrogate or limit any other enforcement action provided by law.

(5) If a local law enforcement agency receives a report of a known or suspected incident of intrafamilial abuse or neglect, it shall forthwith attempt to contact the county department in order to refer the case for investigation. If the local law enforcement agency is unable to contact the county department, it shall forthwith make a complete investigation and may institute appropriate legal proceedings on behalf of the subject child or other children under the same care. As a part of an investigation pursuant to this subsection (5), the local law enforcement agency shall have access to the records and reports of child abuse or neglect maintained by the state department for information under the name of the child or the suspected perpetrator. The local law enforcement agency, upon the receipt of a report and upon completion of any investigation it may undertake, shall forthwith forward a summary of the investigatory data plus all relevant documents to the county department.

(5.3) (a) Local law enforcement agencies shall have the responsibility for the coordination and investigation of all reports of third-party abuse or neglect by persons ten years of age or older. Upon receipt of a report, if the local law enforcement agency reasonably believes that the protection and safety of a child is at risk due to an act or omission on the part of persons responsible for the child's care, such agency shall notify the county department of social services for an assessment regarding neglect or dependency. In addition, the local law enforcement agency shall refer to the county department of social services any report of third-party abuse or neglect in which the person allegedly responsible for such abuse or neglect is under age ten. Upon the completion of an investigation, the local law enforcement agency shall forward a copy of its investigative report to the county department of social services. The county department shall review the law enforcement investigative report and shall determine whether the report contains information that constitutes a case of confirmed child abuse and requires it to be submitted to the state department, which report, upon such determination, shall be submitted to the state department in the manner prescribed by the state department within sixty days after the receipt of the report by the county department.

(b) If, before an investigation is completed, the local law enforcement agency determines that social services are necessary for the child and, if applicable, the child's family or that assistance from the county department of social services is otherwise required, the agency may request said services or assistance from the county department. The county department shall immediately respond to a law enforcement agency's request for services or assistance in a manner deemed appropriate by the county department.

(c) When the investigation involves a suspected perpetrator who was acting in his official capacity as an employee of a school district, the local law enforcement agency shall coordinate such investigation with any concurrent abuse investigation being conducted by the department of education or the school district to the extent such coordination is possible and deemed appropriate.

(5.5) Upon the receipt of a report, if the county department reasonably believes that an incident of abuse or neglect has occurred, it shall immediately notify the local law enforcement agency responsible for investigation of violations of criminal child abuse laws. The local law enforcement agency may conduct an investigation to determine if a violation of any criminal child abuse law has occurred. It is the general assembly's intent that, in each county of the state, law enforcement agencies and the respective county departments of social services shall develop and implement cooperative agreements to coordinate duties of both agencies in connection with the investigation of all child abuse or neglect cases and that the focus of such agreements shall be to ensure the best protection for the child. The said agreements shall provide for special requests by one agency for assistance from the other agency and for joint investigations by both agencies.

(5.7) Upon initial investigation of a report alleging abuse or neglect in which the suspected perpetrator was acting in his official capacity as an employee of a school district, if the county department or the local law enforcement agency reasonably believes that an incident of abuse or neglect has occurred, it shall immediately notify the superintendent of the school district who shall consider such report to be confidential information; except that the superintendent shall notify the department of education of such investigation.

(6) (a) It is the intent of the general assembly to encourage the creation of one or more child protection teams in each county or contiguous group of counties. The creation of a child protection team in any given county is left to the discretion of the county director or the directors of a contiguous group of counties. If a county director or the directors of a contiguous group of counties decides to form a child protection team, the child protection team may be consolidated with other local advisory boards pursuant to section 24-1.7-103. If a child protection team is formed pursuant to this section in a county or contiguous group of counties, the director or directors of the county department or departments of human or social services may, at their discretion, implement the provisions of this section.

(b) If a child protection team is established pursuant to subsection (6)(a) of this section, it may review an assessment or the investigatory reports of a case, including the diagnostic, prognostic, and treatment services being offered to the family in connection with the reported abuse.

(c) At each meeting, each member of a child protection team established pursuant to subsection (6)(a) of this section may be provided with the investigatory reports on each assessment or case being considered.

(d) and (e) (Deleted by amendment, L. 91, p. 223, § 4, effective May 24, 1991.)

(f) Immediately after any executive session at which a child abuse or neglect case is discussed, a child protection team established pursuant to subsection (6)(a) of this section shall publicly review the responses of public and private agencies to each reported incident of child abuse or neglect, publicly state whether the responses were timely, adequate, and in compliance with the provisions of this part 3, and publicly report nonidentifying information relating to any inadequate responses, specifically indicating the public and private agencies involved.

(g) After this mandatory public discussion of agency responses, a child protection team established pursuant to subsection (6)(a) of this section shall go into executive session upon the vote of a majority of the child protection team members to consider identifying details of the case being discussed; discuss confidential reports, including but not limited to the reports of physicians, including psychiatrists; or, when the members of the child protection team desire, act as an advisory body concerning the details of treatment or evaluation programs. The child protection team shall state publicly, before going into executive session, its reasons for doing so. Any recommendation based on information presented in the executive session shall be discussed and formulated at the immediately succeeding public session of the child protection team, without publicly revealing identifying details of the case.

(h) At the next regularly scheduled meeting of a child protection team established pursuant to subsection (6)(a) of this section, or at the earliest possible time, the child protection team shall publicly report whether there were any lapses and inadequacies in the child protection system and if they have been corrected.

(i) A child protection team established pursuant to subsection (6)(a) of this section may make a report of its recommendations to the county department with suggestions for further action or stating that the child protection team has no recommendations or suggestions. Contiguous counties may cooperate in meeting the requirements of this subsection (6).

(7) If a county or group of contiguous counties decides to establish a child protection team pursuant to subsection (6)(a) of this section, each member of the child protection team is appointed by the agency he or she represents, and each child protection team member serves at the pleasure of his or her appointing agency; except that the county director may appoint the representatives of the lay community, including the representatives of any ethnic, racial, or linguistic minority, as well as persons with disabilities, and may actively recruit all interested individuals and consider their applications for appointment as lay-community representatives on the team.

(8) The county director or his or her designee is the local coordinator of the child protection team, if one is established pursuant to subsection (6)(a) of this section.

(9) Repealed.

(10) In the event that the local department initiates a petition in the juvenile court or the district court with juvenile jurisdiction on behalf of the child who is the subject of a report, the department shall notify, in writing, the guardian ad litem appointed by the court under section 19-3-312 to represent the child's interest. Such notice shall include:

(a) The reason for initiating the petition;

(b) Suggestions as to the optimum disposition of this particular case; and

(c) Suggested therapeutic treatment and social services available within the community for the subject child and the responsible person.

(11) Upon a finding that a report contains information that constitutes a case of confirmed child abuse or neglect that requires it to be submitted to the state department, the person who is found to be responsible for the abuse or neglect of a child in the confirmed report shall be given timely notice of this finding and of the right to appeal pursuant to rules established by the state board pursuant to section 19-3-313.5 (3).

(12) The state department shall include a summary and description of work of child protection teams that were implemented pursuant to this section in its annual presentation to the legislative committees during the committees' hearings held prior to the 2017 regular session under the "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act", part 2 of article 7 of title 2.



§ 19-3-308.3. Differential response program for child abuse or neglect cases of low or moderate risk - rules - evaluation

(1) (a) There is created the differential response program, referred to in this section as the "program". The program will allow county departments of human or social services that choose to participate to address known or suspected incidents of intrafamilial abuse or neglect that have been assessed as low or moderate risk, pursuant to rule of the state board. The executive director of the state department shall approve any county department of human or social services that chooses to participate in the program, referred to in this section as a "participating county department".

(b) The state department is authorized to solicit, accept, and expend gifts, grants, and donations for the implementation and administration of the program.

(2) Participation in the program by families who are referred to the program is voluntary.

(3) For each family referred to the program, neither the state department nor a county department of human or social services is required to make a finding concerning the alleged intrafamilial abuse or neglect in the family.

(4) The state department and the participating county departments shall administer the program in accordance with rules promulgated by the state board pursuant to subsection (6) of this section.

(5) To the extent permitted by law and by any rules promulgated by the state board pursuant to subsection (6) of this section, the participating county departments, in administering the program, shall cooperate with local community service organizations in addressing known or suspected incidents of intrafamilial abuse or neglect.

(6) The state board shall promulgate rules to define and implement differential response and for the administration of the program.

(7) to (9) (Deleted by amendment, L. 2015.)



§ 19-3-308.5. Recorded interviews of child

(1) Any interview of a child conducted pursuant to section 19-3-308, concerning a report of child abuse, may be audiotaped or videotaped. However, interviews concerning reports of sexual child abuse are strongly encouraged to be videotaped. Any audiotaped or videotaped interview shall be conducted by a competent interviewer at a child advocacy center, as that term is defined in section 19-1-103 (19.5), that has a memorandum of understanding with the agency responsible for the investigation or by a competent interviewer for the agency responsible for the investigation in accordance with such section; except that an interview shall not be videotaped when doing so is impracticable under the circumstances or will result in trauma to the child, as determined by the investigating agency. No more than one videotaped interview shall be required unless the interviewer or the investigating agency determines that additional interviews are necessary to complete an investigation. Additional interviews shall be conducted, to the extent possible, by the same interviewer. Such recordings shall be preserved as evidence in the manner and for a period provided by law for maintaining such evidence. In addition, access to such recordings shall be subject to the rules of discovery under the Colorado rules of criminal and civil procedure.

(2) The provisions of this section shall not apply to a videotaped deposition taken in accordance with and governed by section 18-3-413, C.R.S., or section 13-25-132, C.R.S., and rule 15 (d) of the Colorado rules of criminal procedure. In addition, this section shall not apply to interviews of the child conducted after a dependency and neglect action or a criminal action has been filed with the court.

(3) Any agency subject to the provisions of this section shall provide equipment necessary to videotape or audiotape the interviews or shall enter into a memorandum of understanding with a child advocacy center authorizing the use of such equipment. The investigating agency shall train persons responsible for conducting videotaped interviews in accordance with this section; except that the agency shall not be responsible for training interviewers employed by a child advocacy center. The agency shall adopt standards for persons conducting such interviews.

(4) An agency that enters into a memorandum of understanding with a child advocacy center that employs interviewers shall assure that such interviewers meet the training standards for persons conducting interviews adopted by the agency pursuant to subsection (3) of this section. In addition, an agency that enters into a memorandum of understanding with a child advocacy center that provides technical assistance for forensic interviews, forensic medical examinations, or evidence collection or preservation may require that the child advocacy center meets the national performance standards for children's advocacy centers as established by the national accrediting body. These standards include, but are not limited to, standards for forensic interviews to be conducted in a manner which is of a neutral, fact-finding nature and coordinated to avoid duplicative interviewing.



§ 19-3-309. Immunity from liability - persons reporting

Any person, other than the perpetrator, complicitor, coconspirator, or accessory, participating in good faith in the making of a report, in the facilitation of the investigation of such a report, or in a judicial proceeding held pursuant to this title, the taking of photographs or X rays, or the placing in temporary protective custody of a child pursuant to section 19-3-405 or otherwise performing his duties or acting pursuant to this part 3 shall be immune from any liability, civil or criminal, or termination of employment that otherwise might result by reason of such acts of participation, unless a court of competent jurisdiction determines that such person's behavior was willful, wanton, and malicious. For the purpose of any proceedings, civil or criminal, the good faith of any such person reporting child abuse, any such person taking photographs or X rays, and any such person who has legal authority to place a child in protective custody shall be presumed.



§ 19-3-309.5. Preconfirmation safety plan agreement - first-time minor incidents of child abuse or neglect - rules

(1) The county department and any person who is believed to be responsible for the abuse or neglect of a child as a result of an investigation of a report of child abuse or neglect pursuant to section 19-3-308 may agree to defer the filing of a confirmed report of child abuse or neglect with the state department as required by section 19-3-307 and enter into a safety plan agreement when the following circumstances exist:

(a) The person who is believed to be responsible for the child abuse or neglect has had no previous allegation of child abuse or neglect investigated;

(b) The child abuse or neglect that the person is believed to be responsible for is at the level of a minor incident of abuse or neglect, as defined by rule of the state board;

(c) The person who is believed to be responsible for the minor incident of child abuse or neglect and the county department decide on a mutually agreeable method for resolving the issues related to the report; and

(d) The requirements set forth in the safety plan agreement for resolving the issues related to the report can be completed within sixty days after the report of child abuse or neglect is made to the county department or the local law enforcement agency.

(2) (a) If a person who is believed to be responsible for the child abuse or neglect completes the mutually agreed upon safety plan agreement entered into pursuant to subsection (1) of this section, then the county department shall release him or her from the terms of the agreement and shall not file a confirmed report of child abuse or neglect related to the incident with the state department.

(b) If a person who is believed to be responsible for the child abuse or neglect does not complete the mutually agreed upon safety plan agreement entered into pursuant to subsection (1) of this section, as determined by the county department, then the county department shall file a confirmed report of child abuse or neglect with the state department.

(c) Nothing in this section shall be construed to eliminate a county department's obligation to report to the state department that there was an investigation of a report of abuse or neglect of a child and to further report the county department's assessment of risk, the county department's decision regarding a referral of the matter to child welfare services, and any county department decision to defer the filing of a confirmed report of child abuse or neglect pursuant to this section.

(3) Participation in a safety plan agreement by any county department and by any person who is believed to be responsible for child abuse or neglect shall be at the discretion of the person believed to be responsible for the child abuse or neglect. Nothing in this section shall be construed to confer a right upon a person who is believed to be responsible for the abuse or neglect of a child to enter into a safety plan agreement or to require a county department to enter into a safety plan agreement with a person who is believed to be responsible for the abuse or neglect of a child.

(4) Nothing in this section shall be construed to obligate a county department to expend moneys to provide services to persons for the purpose of entering into a safety plan agreement pursuant to this section.

(5) For purposes of this section, "safety plan agreement" means an agreement between the county department and the person who is believed to be responsible for the abuse or neglect of a child, developed pursuant to this section after a safety assessment is completed by the county department that identifies conditions that will endanger the child, in order to fully address all obvious safety concerns identified in the safety assessment.

(6) The state board shall promulgate rules to implement this section.

(7) An agreement to enter into a safety plan agreement pursuant to this section shall not negate a person's right to appeal a later finding of child abuse or neglect.



§ 19-3-310. Child abuse and child neglect diversion program

(1) The district attorney, upon recommendation of the county department or any person, may withhold filing a case against any person accused or suspected of child abuse or neglect and refer that person to a nonjudicial source of treatment or assistance, upon conditions set forth by the county department and the district attorney. If a person is so diverted from the criminal justice system, the district attorney shall not file charges in connection with the case if the person participates to the satisfaction of the county department and the district attorney in the diversion program offered.

(2) The initial diversion shall be for a period not to exceed two years. This diversion period may be extended for one additional one-year period by the district attorney if necessary. Decisions regarding extending diversion time periods shall be made following review of the person diverted by the district attorney and the county department.

(3) If the person diverted successfully completes the diversion program to the satisfaction of the county department and the district attorney, he shall be released from the terms and conditions of the program, and no criminal filing for the case shall be made against him.

(4) Participation by a person accused or suspected of child abuse in any diversion program shall be voluntary.



§ 19-3-311. Evidence not privileged

(1) The incident of privileged communication between patient and physician, between patient and registered professional nurse, or between any person licensed pursuant to article 43 of title 12, C.R.S., or certified or licensed school psychologist and client, which is the basis for a report pursuant to section 19-3-304, shall not be a ground for excluding evidence in any judicial proceeding resulting from a report pursuant to this part 3. In addition, privileged communication shall not apply to any discussion of any future misconduct or of any other past misconduct which could be the basis for any other report under section 19-3-304.

(2) The privileged communication between husband and wife shall not be a ground for excluding evidence in any judicial proceeding resulting from a report pursuant to this part 3.



§ 19-3-312. Court proceedings

(1) The county department or local law enforcement agency receiving a report under section 19-3-304 or 19-3-305, in addition to taking such immediate steps pursuant to sections 19-3-401 and 19-3-308 (4) as may be required to protect a child, shall inform, within seventy-two hours, the appropriate juvenile court or district court with juvenile jurisdiction that the child appears to be within the court's jurisdiction. Upon receipt of such information, the court shall make an immediate investigation to determine whether protection of the child from further abuse is required and, upon such determination, may authorize the filing of a petition, as provided for in section 19-3-501 (2).

(2) In any proceeding initiated pursuant to this section, the court shall name as respondents all persons alleged by the petition to have caused or permitted the abuse or neglect alleged in the petition. In every such case, the responsible person shall be named as respondent. Summonses shall be issued for all named respondents in accordance with section 19-3-503.

(3) Repealed.

(4) If a report under section 19-3-304 or 19-3-305 is based solely on an allegation of emotional abuse as defined in section 19-1-103 (1)(a), if requested by any party to the proceeding or upon its own motion, the court shall order a report to be prepared by an independent mental health care provider. The independent mental health care provider shall interview the child and the alleged perpetrator of the abuse. The costs of the report shall be split equally between the county and the party requesting the report, unless the court finds that paying such costs would cause a hardship to the party.

(5) If a petition is filed alleging that a child is neglected or dependent based upon section 19-3-102 (2), the county department shall engage in concurrent planning to expedite the permanency planning process for the child who is the subject of such petition.



§ 19-3-313.5. State department duties - reports of child abuse or neglect - training of county departments - rules - notice and appeal process - confidentiality

(1) Legislative declaration. As a result of the report of the state auditor evaluating the performance of the state central registry of child protection released in November of 2001 and the subsequent repeal of the state central registry of child protection, the general assembly hereby finds and declares that it is in the best interests of the children and the citizens of the state of Colorado for the state department to modify the processing of records and reports of child abuse or neglect. These modifications are intended to ensure that the state department is able to provide reliable, accurate, and timely information concerning records and reports of child abuse or neglect. In addition, these modifications are intended to ensure compliance with federal law regarding the prompt expungement of any records or reports that are used for purposes of employment checks or other background checks in cases determined to be unsubstantiated or false, while allowing the state department to maintain such records and reports in case files for the purpose of assisting in determinations of future risk and safety assessments. Finally, these modifications are intended to ensure that the state department's procedural systems related to records and reports of child abuse or neglect provide adequate protection to the children and the citizens of the state of Colorado.

(2) Training of county departments. On or before January 1, 2004, the state department shall modify the training provided to county departments to achieve consistency and standardization in the performance of the following duties:

(a) Investigating reports of child abuse or neglect;

(b) Reporting confirmed incidents of child abuse or neglect to the state department;

(c) Preparing documents related to records and reports of child abuse or neglect;

(d) Entering data into computer systems maintaining information related to records and reports of child abuse or neglect; and

(e) Maintaining confidentiality in accordance with federal and state law.

(3) Notice and appeals process - rules. On or before January 1, 2004, the state board, in consideration of input and recommendations from the county departments, shall promulgate rules to establish a process at the state level by which a person who is found to be responsible in a confirmed report of child abuse or neglect filed with the state department pursuant to section 19-3-307 may appeal the finding of a confirmed report of child abuse or neglect to the state department. At a minimum, the rules established pursuant to this subsection (3) shall address the following matters, consistent with federal law:

(a) The provision of adequate and timely written notice by the county departments of social services or, for an investigation pursuant to section 19-3-308 (4.5), by the agency that contracts with the state, using a form created by the state department, to a person found to be responsible in a confirmed report of child abuse or neglect of the person's right to appeal the finding of a confirmed report of child abuse or neglect to the state department;

(b) The timeline and method for appealing the finding of a confirmed report of child abuse or neglect;

(c) Designation of the entity, which entity shall be one other than a county department of social services, with the authority to accept and respond to an appeal by a person found to be responsible in a confirmed report of child abuse or neglect at each stage of the appellate process;

(d) The legal standards involved in the appellate process and a designation of the party who bears the burden of establishing that each standard is met;

(e) The confidentiality requirements of the appeals process; and

(f) Provisions requiring, and procedures in place that facilitate, the prompt expungement of and prevent the release of any information contained in any records and reports that are accessible to the general public or are used for purposes of employment or background checks in cases determined to be unsubstantiated or false; except that, the state department and the county departments of social services may maintain information concerning unsubstantiated reports in casework files to assist in future risk and safety assessments.

(4) Confidentiality - rules. On or before January 1, 2004, the state board shall promulgate rules to establish guidelines for the release of information contained in records and reports of child abuse or neglect for screening purposes to assure compliance with sections 19-1-303 and 19-1-307 and any other state or federal law relating to confidentiality of records and reports of child abuse or neglect. Rules promulgated by the state board shall address the following:

(a) How a request for information is to be processed;

(b) Who may be granted access to information;

(c) What information in the records and reports is to be made available to the person or entity granted access;

(d) The purposes for which information contained in the records and reports may be made available to the person or entity granted access; and

(e) The consequences of improper release of information related to records and reports of child abuse or neglect.



§ 19-3-315. Federal funds

The department of human services is authorized to accept federal funds such as child abuse and neglect state grants which are available for the implementation of programs which would further the purposes of this part 3.



§ 19-3-317. Screening tool - human trafficking

On and after January 1, 2017, pursuant to the federal "Preventing Sex Trafficking and Strengthening Families Act", Pub.L. 113-183, the department and each county department, as defined in section 19-1-103 (32)(a), shall implement a uniform screening tool that includes questions that are intended to identify children who are victims of human trafficking of a minor for sexual servitude, as described in section 18-3-504, C.R.S., or commercial sexual exploitation of a child, or who are at risk of being such victims.



§ 19-3-318. Study of child welfare caseworker resiliency programs - creation - membership - report - repeal

(1) (a) A task force to identify and develop models of child welfare caseworker resiliency programs that may be implemented in various counties throughout the state is created and referred to in this section as the "task force". The task force shall base its work and findings on national models of resiliency programs and report its findings and recommendations pursuant to subsection (5) of this section.

(b) For purposes of this section, a "resiliency program" is a type of program that provides supports for child welfare caseworkers who are experiencing secondary trauma. The supports may include, but are not limited to, peer-to-peer programs, mentoring, and mental health services.

(2) (a) The purpose of the task force is to bring together members of statewide working groups, child welfare caseworkers, and parallel professionals who have identified successful resiliency program models. The task force shall use such models to provide insight and guidance to Colorado counties that are interested in implementing a resiliency program. Through the compilation of data and study of national resiliency models, Colorado county departments of human or social services may choose if, and how, they would like to incorporate the models, data, and resources to best fit unique county needs.

(b) The task force shall create a database of statewide resources that will be available to any interested county. Participating counties may utilize data compiled by the task force to identify resources that are available to them and how they can utilize such resources to implement a resiliency program that best fits the unique county needs of its child welfare workforce.

(c) Intended outcomes of the task force include demonstrating Colorado's commitment to its child welfare workforce and exploring Colorado's opportunities to apply for federal or private grants to support the implementation of county-level resiliency programs.

(3) The task force must not exceed sixteen members. The appointing authorities shall make their initial appointments to the task force on or before July 1, 2017. Each member of the task force who is appointed pursuant to this subsection (3) serves at the pleasure of the authority who appointed that member. The task force consists of the following members:

(a) The executive director of the state department of human services, or his or her designee;

(b) The chairperson of Metropolitan state university of Denver's department of social work, or his or her designee;

(c) Two persons representing large county departments of human or social services, as identified by a statewide coalition of county departments of human or social services, who are appointed by the director of each such county department;

(d) Two persons representing mid-sized county departments of human or social services, as identified by a statewide coalition of county departments of human or social services, who are appointed by the director of each such county department;

(e) Two persons representing small or rural counties, as identified by a statewide coalition of county departments of human or social services, who are appointed by the director of each such county department;

(f) Three members who are current child welfare caseworkers, who are appointed by a statewide association of human services directors;

(g) The director of a Colorado children's advocacy center, or his or her designee, who has experience in interviewing children who have been abused or neglected;

(h) An individual with experience in law enforcement who has participated in a resiliency program within a law enforcement agency, who is appointed by the president of a statewide organization of police officers;

(i) An individual representing a statewide association of professional social work who has experience as a child welfare caseworker;

(j) An individual who is trained through the office for victims of crime training and technical assistance center as a facilitator in building resiliency in child welfare organizations, who is appointed by the executive director of the center for trauma and resilience; and

(k) An individual who represents the state's child welfare training academy created in section 26-5-109, who is appointed by the director of the academy.

(4) The chairperson of Metropolitan state university of Denver, or his or her designee, shall convene the first meeting of the task force on or before August 1, 2017. The members of the task force serve without compensation or reimbursement for expenses.

(5) On or before December 31, 2017, and in accordance with the provisions of section 24-1-136 (9), the task force shall submit a written report to the joint budget committee and the joint health and human services committee. The report must include:

(a) A summary of work completed by the task force;

(b) Any best practices or guidelines for counties identified by the task force; and

(c) Any recommendations for future legislation to support county-level resiliency programs.

(6) This section is repealed, effective September 1, 2018.






Part 4 - Temporary Custody and Shelter

§ 19-3-401. Taking children into custody

(1) A child may be taken into temporary custody by a law enforcement officer without order of the court:

(a) When the child is abandoned, lost, or seriously endangered in such child's surroundings or seriously endangers others and immediate removal appears to be necessary for such child's protection or the protection of others;

(b) When there are reasonable grounds to believe that such child has run away or escaped from such child's parents, guardian, or legal custodian and the child's parents, guardian, or legal custodian has not made a report to a law enforcement agency that the child has run away from home; or

(c) When an arrest warrant has been issued for such child's parent or guardian on the basis of an alleged violation of section 18-3-304, C.R.S. No child taken into temporary custody pursuant to this paragraph (c) shall be placed in detention or jail.

(1.3) A child shall be taken into temporary custody by a law enforcement officer without order of the court when there are reasonable grounds to believe the child has run away from the child's parents, guardian, or legal custodian and the child's parents, guardian, or legal custodian has made a report to a law enforcement agency that the child has run away from home.

(1.5) An emergency exists and a child is seriously endangered as described in paragraph (a) of subsection (1) of this section whenever the safety or well-being of a child is immediately at issue and there is no other reasonable way to protect the child without removing the child from the child's home. If such an emergency exists, a child shall be removed from such child's home and placed in protective custody regardless of whether reasonable efforts to preserve the family have been made.

(2) The taking of a child into temporary custody under this section shall not be deemed an arrest, nor shall it constitute a police record.

(3) (a) Notwithstanding the provisions of subsections (1) and (1.5) of this section and except as otherwise provided in paragraphs (b) and (c) of this subsection (3), a newborn child, as defined in section 19-1-103 (78.5), who is not in a hospital setting shall not be taken into temporary protective custody for a period of longer than twenty-four hours without an order of the court made pursuant to section 19-3-405 (1), which order includes findings that an emergency situation exists and that the newborn child is seriously endangered as described in paragraph (a) of subsection (1) of this section.

(b) A newborn child, as defined in section 19-1-103 (78.5), who is in a hospital setting shall not be taken into temporary protective custody without an order of the court made pursuant to section 19-3-405 (1), which order includes findings that an emergency situation exists and that the newborn child is seriously endangered as described in paragraph (a) of subsection (1) of this section. A newborn child may be detained in a hospital by a law enforcement officer upon the recommendation of a county department of social services or by a physician, registered nurse, licensed practical nurse, or physician assistant while an order of the court pursuant to section 19-3-405 (1) is being pursued, but the newborn child must be released if a court order pursuant to section 19-3-405 (1) is denied.

(c) The court orders required by subsections (3)(a) and (3)(b) of this section are not required in the following circumstances:

(I) When a newborn child is identified by a physician, registered nurse, licensed practical nurse, or physician assistant engaged in the admission, care, or treatment of patients as being affected by substance abuse or demonstrating withdrawal symptoms resulting from prenatal drug exposure;

(II) When the newborn child's only identifiable birth parent has been determined by a physician, registered nurse, or qualified mental health professional to meet the criteria specified in section 27-65-105 for custody, treatment, and evaluation of a mental health disorder or grave disability;

(III) When both of the newborn child's birth parents have been determined by a physician, registered nurse, or qualified mental health professional to meet the criteria specified in section 27-65-105 for custody, treatment, and evaluation of a mental health disorder or grave disability; or

(IV) When the newborn child is subject to an environment exposing the newborn child to a laboratory for manufacturing controlled substances as defined in section 18-18-102 (5), C.R.S.

(d) At the time a law enforcement officer takes a newborn child into temporary protective custody, the law enforcement officer shall provide the notices required by sections 19-3-402 and 19-3-212 directly to the newborn child's identifiable birth parent or parents in both verbal and written form. Such notices may be provided to the child's identifiable birth parent or parents in a language that the birth parent or parents understand, and the law enforcement officer may designate another person to assist him or her in providing such written and verbal notices to fulfill this requirement, if necessary.

(e) If a newborn child is taken into temporary protective custody pursuant to this subsection (3), the county department may contact the child's identifiable birth parent or parents to obtain the names of any relatives or other persons in the parent's or parents' community who may be appropriate, capable, and willing to care for the newborn child prior to the hearing required by section 19-3-403. In addition, if the identifiable parent or parents are not citizens of the United States, the county department may request the parent's or parents' consent to notify the parent's or parents' government of origin of the situation and, if consent is given, may contact the parent's or parents' government of origin.



§ 19-3-402. Duty of officer - notification - release or detention

(1) When a child is taken into temporary custody, the officer shall notify a parent, guardian, or legal custodian without unnecessary delay and inform him that, if the child is placed out of the child's home, all parties have a right to a prompt hearing to determine whether the child is to remain out of the child's home for a further period of time. Such notification may be made to a person with whom the child is residing if a parent, guardian, or legal custodian cannot be located. If the officer taking the child into custody is unable to make such notification, it may be made by any other law enforcement officer, probation officer, detention center counselor, shelter care provider, or common jailor in whose physical custody the child is placed.

(2) (a) The child shall then be released to the care of his or her parents or other responsible adult, unless it is in the child's best interests and necessary for the child's welfare to be placed out of the child's home. In the event the child is placed out of the child's home, if in the best interests of the child, preference may be given to placing the child with the child's grandparent who is appropriate, capable, willing, and available to care for the child. The court may make reasonable orders as conditions of said release and may provide that any violation of such orders shall subject the child or the child's parent, guardian, or legal custodian to contempt sanctions of the court. The parent or other person to whom the child is released may be required to sign a written promise, on forms supplied by the court, to bring the child to the court at a time set or to be set by the court.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2) to the contrary, when the child is part of a sibling group and the sibling group is being placed out of the home, if the county department locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, it shall be presumed that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children.

(3) (a) Except as provided in paragraph (b) of this subsection (3), a child shall not be detained by law enforcement officials any longer than is reasonably necessary to obtain his name, age, residence, and other necessary information and to contact his parents, guardian, or legal custodian.

(b) If he is not released as provided in subsection (2) of this section, he shall be taken directly to the court or to the place of detention, or a temporary holding facility, or a shelter designated by the court without unnecessary delay.

(4) The officer or other person who takes a child to a detention or shelter facility or a temporary holding facility shall notify the court and any agency or persons so designated by the court at the earliest opportunity that the child has been taken into custody and where he has been taken. He shall also promptly file a brief written report with the court and any agency or person so designated by the court stating the facts which led to the child being taken into custody and the reason why the child was not released.



§ 19-3-403. Temporary custody - hearing - time limits - restriction - rules

(1) A child who must be taken from his home but who does not require physical restriction may be given temporary care with the grandparent of the child, upon the grandparent's request, if in the best interests of the child, in a shelter facility designated by the court or with the county department of social services and shall not be placed in detention. If no appropriate shelter facility exists, the child may be placed in a staff-secure temporary holding facility authorized by the court.

(2) When a child is placed in a shelter facility or a temporary holding facility not operated by the department of human services designated by the court, the law enforcement official taking the child into custody shall promptly so notify the court. He shall also notify a parent or legal guardian or, if a parent or legal guardian cannot be located within the county, the person with whom the child has been residing and inform him of the right to a prompt hearing to determine whether the child is to be detained further. The court shall hold such hearing within forty-eight hours, excluding Saturdays, Sundays, and legal holidays. A child requiring physical restraint may be placed in a juvenile detention facility operated by or under contract with the department of human services for a period of not more than twenty-four hours, including Saturdays, Sundays, and legal holidays.

(3) Repealed.

(3.5) When temporary custody is placed with the county department of social services pursuant to this section or section 19-3-405 or when an emergency protection order is entered pursuant to section 19-3-405, the court shall hold a hearing within seventy-two hours after placement, excluding Saturdays, Sundays, and court holidays, to determine further custody of the child or whether the emergency protection order should continue. Such a hearing need not be held if a hearing has previously been held pursuant to subsection (2) of this section.

(3.6) (a) (I) The office of the state court administrator shall prepare a form affidavit and advisement. The form affidavit and advisement shall be available at each judicial district to each parent attending a temporary custody hearing. The form affidavit and advisement shall:

(A) Advise the parent that he or she is required to provide the requested information fully and completely under penalties of perjury and contempt of court;

(B) Require the parent to list the names, addresses, and telephone numbers of, and any comments concerning the appropriateness of the child's potential placement with, every grandparent, aunt, uncle, brother, sister, half-sibling, and first cousin of the child;

(C) Provide a section in which the parent may list the names, addresses, telephone numbers of, and any comments concerning the appropriateness of the child's potential placement with, other relatives and kin who have a significant relationship with the child;

(D) Advise the parent that failure to identify these relatives in a timely manner may result in the child being placed permanently outside of the home of the child's relatives, if the child cannot be safely returned to the home of the child's parents;

(E) Advise the parent that the child may risk life-long damage to his or her emotional well-being if the child becomes attached to one caregiver and is later removed from the caregiver's home;

(F) Require the parent to acknowledge that he or she understands the advisements contained in the form; and

(G) Require the parent to sign and date the form.

(II) At the hearing, information may be supplied to the court in the form of written or oral reports, affidavits, testimony, or other relevant information that the court may wish to receive. Any information having probative value may be received by the court, regardless of its admissibility under the Colorado rules of evidence.

(III) The court shall advise the parents of the child that the child may be placed with a relative if, in the court's opinion, such placement is appropriate and in the child's best interests. The court shall order the parents to complete the form affidavit and advisement described in subparagraph (I) of this paragraph (a) no later than seven business days after the date of the hearing or prior to the next hearing on the matter, whichever occurs first. The original completed form shall be filed with the court, and a copy delivered to the county department of human or social services no later than five business days after the date of the hearing. Each parent, the guardian ad litem, and counsel for each parent, if any, shall also receive copies of the completed form. The court may advise each parent of the penalties associated with perjury and contempt of court, if necessary. Each parent may suggest an adult relative or relatives whom he or she believes to be the most appropriate caretaker or caretakers for the child. If appropriate, the child or children shall be consulted regarding suggested relative caretakers. The court shall order each parent to notify every relative who may be an appropriate relative caretaker for the child that failure to come forward in a timely manner may result in the child being placed permanently outside of the home of the child's relatives, if the child is not able to return to the child's home. In addition, the court shall advise each parent that failure to identify these relatives in a timely manner may result in the child being placed permanently outside of the home of the child's relatives.

(IV) The court shall order a county department of human or social services to exercise due diligence to contact all grandparents and other adult relatives within thirty days following the removal of the child and to inform them about placement possibilities for the child, unless the court determines there is good cause not to contact or good cause to delay contacting the child's relatives, including but not limited to family or domestic violence. A county department of human or social services shall provide notice to the relatives that the child has been removed from his or her home; options under federal, state, and local law to participate in the child's care or placement; options that may be lost by failing to respond; and requirements to become a foster parent, and services and supports available to the child placed in a foster home. The county department of human or social services shall advise each appropriate identified relative that the possibility for placement of the child in his or her home may terminate at a future date; request each such relative who is interested in becoming a placement option for the child to come forward at the earliest possible time to seek placement of the child in his or her home and to cooperate with the county department of human or social services to expedite procedures pertaining to the placement of the child in his or her home, if the child cannot be safely returned to the home of the child's parents. The department of human services shall promulgate rules for the implementation of this subparagraph (IV) and subparagraph (III) of this paragraph (a).

(V) The court may consider and give preference to giving temporary custody to a child's relative who is appropriate, capable, willing, and available for care if it is in the best interests of the child and if the court finds that there is no suitable birth or adoptive parent available, with due diligence having been exercised in attempting to locate any such birth or adoptive parent. The court may place or continue custody with the county department of social services if the court is satisfied from the information presented at the hearing that such custody is appropriate and in the child's best interests, or the court may enter such other orders as are appropriate. The court may authorize the county department of social services with custody of a child to place the child with a relative without the necessity for a hearing if a county department locates an appropriate, capable, and willing relative who is available to care for the child and the guardian ad litem of the child concurs that the placement is in the best interests of the child. If the county department of social services places a child with a relative without a hearing pursuant to the provisions of this subparagraph (V), the county department shall fully inform the court of the details concerning the child's placement on the record at the next hearing. If the court enters an order removing a child from the home or continuing a child in a placement out of the home, the court shall make the findings required pursuant to section 19-1-115 (6), if such findings are warranted by the evidence.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3.6) to the contrary, when the child is part of a sibling group and the sibling group is being placed out of the home, if the county department locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, the court shall presume that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children.

(3.7) A child who is alleged to be a runaway from a state other than Colorado may be held in a shelter care or other appropriate facility for up to seven days, during which time arrangements shall be made for returning the child to the state of his residence.

(4) (a) If it appears that any child being held in a shelter facility may have an intellectual and developmental disability, as provided in article 10.5 of title 27, the court shall refer the child to the nearest community-centered board for an eligibility determination. If it appears that any child being held in a shelter facility pursuant to the provisions of this article 3 may have a mental health disorder, as provided in sections 27-65-105 and 27-65-106, the intake personnel or other appropriate personnel shall contact a mental health professional to do a mental health disorder prescreening on the child. The court shall be notified of the contact and may take appropriate action. If a mental health disorder prescreening is requested, it shall be conducted in an appropriate place accessible to the child and the mental health professional. A request for a mental health disorder prescreening must not extend the time within which a hearing is to be held pursuant to this section. If a hearing has been set but has not yet occurred, the mental health disorder prescreening shall be conducted prior to the hearing; except that the prescreening must not extend the time within which a hearing is to be held pursuant to this section.

(b) If a child has been ordered detained pending an adjudication, disposition, or other court hearing and the child subsequently appears to have a mental health disorder, as provided in section 27-65-105 or 27-65-106, the intake personnel or other appropriate personnel shall contact the court with a recommendation for a mental health disorder prescreening. A mental health disorder prescreening shall be conducted at any appropriate place accessible to the child and the mental health professional within twenty-four hours of the request, excluding Saturdays, Sundays, and legal holidays.

(c) If the mental health professional finds, as a result of the prescreening, that the child may have a mental health disorder, the mental health professional shall recommend to the court that the child be evaluated pursuant to section 27-65-105 or 27-65-106, and the court shall proceed as provided in section 19-3-506.

(d) Nothing in this subsection (4) precludes the use of emergency procedures pursuant to section 27-65-105.

(5) The court may, at any time, order the release of any child being held pursuant to section 19-3-401 from shelter care or a temporary holding facility not operated by the department of human services without holding a hearing, either without restriction or upon written promise of the parent, guardian, or legal custodian to bring the child to the court at a time set or to be set by the court.

(6) (a) After making a reasonable effort to obtain the consent of the parent, guardian, or other legal custodian, the court may authorize or consent to medical, surgical, or dental treatment or care for a child placed in shelter care or a temporary holding facility not operated by the department of human services.

(b) When the court finds that emergency medical, surgical, or dental treatment is required for a child placed in shelter care or a temporary holding facility not operated by the department of human services, it may authorize such treatment or care if the parents, guardian, or legal custodian are not immediately available.

(7) The court may also issue temporary orders for legal custody as provided in section 19-1-115.

(8) Any law enforcement officer, employee of the division in the department of human services responsible for youth services, or other person acting under the direction of the court who in good faith transports any child, releases any child from custody pursuant to a written policy of a court, releases any child from custody pursuant to any written criteria established pursuant to this title, or detains any child pursuant to court order or written policy or criteria established pursuant to this title shall be immune from civil or criminal liability that might otherwise result by reason of such act. For purposes of any proceedings, civil or criminal, the good faith of any such person shall be presumed.



§ 19-3-404. Temporary shelter - child's home

The court may find that it is not necessary to remove a child from his home to a temporary shelter facility and may provide temporary shelter in the child's home by authorizing a representative of the county or district department of social services, which has emergency caretaker services available, to remain in the child's home with the child until a parent, legal guardian, or relative of the child enters the home and expresses willingness and has the apparent ability, as determined by the department, to resume charge of the child, but in no event shall such period of time exceed seventy-two hours. In the case of a relative, the relative is to assume charge of the child until a parent or legal guardian enters the home and expresses willingness and has the apparent ability, as determined by the department, to resume charge of the child. The director of the county or district department of social services shall designate in writing the representatives of the county or district departments authorized to perform such duties.



§ 19-3-405. Temporary protective custody

(1) In addition to other powers granted to the court for the protection of children, the court may issue verbal or written temporary protective custody orders or emergency protection orders, or both. Each judicial district shall be responsible for making available a person appointed by the judge of the juvenile court, who may be the judge, a magistrate, or any other officer of the court, to be available by telephone at all times to act with the authorization and authority of the court to issue such orders.

(2) (a) Temporary protective custody orders may be requested by the county department of social services, a law enforcement officer, an administrator of a hospital in which a child reasonably believed to have been neglected or abused is being treated, or any physician who has before him or her a child he or she reasonably believes has been abused or neglected, whether or not additional medical treatment is required, if such person or department believes that the circumstances or conditions of the child are such that continuing the child's place of residence or in the care and custody of the person responsible for the child's care and custody would present a danger to that child's life or health in the reasonably foreseeable future.

(b) Emergency protection orders may be requested by the county department of social services, a law enforcement officer, an administrator of a hospital in which a child reasonably believed to have been neglected or abused is being treated, or any physician who has before him or her a child the physician reasonably believes has been abused or neglected, whether or not additional medical treatment is required, if such person or department believes that the child is able to remain safely in the child's place of residence or in the care and custody of the person responsible for the child's care and custody only if certain emergency protection orders are entered. An emergency protection order may include but is not limited to:

(I) Restraining a person from threatening, molesting, or injuring the child;

(II) Restraining a person from interfering with the supervision of the child; or

(III) Restraining a person from having contact with the child or the child's residence.

(3) The county department of social services shall be notified of such action immediately by the court-appointed official in order that child protection proceedings may be initiated.

(4) In any case, such temporary protective custody or emergency protection shall not exceed seventy-two hours, excluding Saturdays, Sundays, and court holidays.



§ 19-3-406. Fingerprint-based criminal history record check - providers of emergency placement for children - use of criminal justice records - definitions - rules

(1) (a) Any time a child is taken into temporary custody by a law enforcement officer and any time the court places temporary custody of a child with a county department pursuant to the provisions of this part 4, and a relative or other available person is identified as a potential emergency placement for the child, the county department or a local law enforcement agency shall immediately conduct an initial criminal history record check of the relative or other available person prior to the county department or the law enforcement officer placing the child in the emergency placement. A county department may perform initial criminal history record checks through its staff or may collaborate with local law enforcement agencies to perform the initial criminal history record checks. When a county department has temporary custody of a child pursuant to the provisions of this part 4 and contacts the local law enforcement agency for an initial criminal history record check of a person who is identified as a potential emergency placement for the child pursuant to the provisions of this section, the local law enforcement agency shall immediately provide the county department with a verbal response regarding the person's criminal history and shall not provide the county department with documentation of the person's criminal history, consistent with the provisions of Public Law 92-544, and regulations promulgated thereunder, as amended.

(b) The child may not be placed with the relative or other available person if the initial criminal history record check conducted pursuant to paragraph (a) of this subsection (1) reflects a criminal history described in subsection (4) of this section.

(c) The child may be placed with the relative or other available person if the initial criminal history record check does not reflect a criminal history described in subsection (4) of this section; except that the relative or other person who is not disqualified based upon the results of the initial criminal history record check conducted pursuant to subsection (1)(a) of this section shall report to local law enforcement, to the county department when the county department has a fingerprint machine, or to another designated third party approved by the Colorado bureau of investigation to obtain a set of fingerprints for a fingerprint-based criminal history record check as described in subsections (2) and (3) of this section and all of the other required background checks described in subsection (4.5) of this section. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the relative's or other person's information for more than thirty days unless requested to do so by the relative or other person.

(2) A relative or other available person who is not disqualified as an emergency placement for a child pursuant to subsection (1)(b) of this section and who authorizes a child to be placed with him or her on an emergency basis pursuant to the provisions of this part 4 shall submit a complete set of his or her fingerprints to the county department no later than five days after the child is placed in the person's home or no later than fifteen calendar days when exigent circumstances exist. If the relative or other available person fails to submit a complete set of his or her fingerprints to the county department, the county department or the law enforcement officer, as appropriate, shall immediately remove the child from the physical custody of the person. The county department shall confirm within fifteen days after the child has been placed with the relative or other available person that the relative or other available person identified by the county department submitted a complete set of his or her fingerprints within the time period specified by this subsection (2).

(3) When a person submits a complete set of his or her fingerprints to the county department, the county department shall immediately forward the fingerprints to the Colorado bureau of investigation for the purpose of obtaining a fingerprint-based criminal history record check. Upon receipt of fingerprints and payment for the costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. The results of the state and national fingerprint-based criminal history record checks conducted pursuant to this section shall be forwarded immediately to the agency authorized to receive the information. If the fingerprint-based criminal history record check indicates that the person has a criminal history described in subsection (4) of this section, the county department or the local law enforcement officer, whichever is appropriate, shall immediately remove the child from the emergency placement and shall not place a child with the person who has the criminal history without court involvement and an order of the court affirming placement of the child with the person.

(4) A county department or a local law enforcement agency shall not make an emergency placement or continue the emergency placement of a child with a person who has been convicted of one or more of the following offenses:

(a) Child abuse, as described in section 18-6-401, C.R.S.;

(b) A crime of violence, as defined in section 18-1.3-406, C.R.S.;

(c) An offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(d) A felony, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.;

(e) A felony involving physical assault or a drug-related offense, committed within the preceding five years;

(f) Violation of a protection order, as described in section 18-6-803.5, C.R.S.;

(g) A crime involving homicide; or

(h) An offense in any other state, the elements of which are substantially similar to the elements of any one of the offenses described in paragraphs (a) to (g) of this subsection (4).

(4.5) (a) If a relative or other person was not disqualified as an emergency placement based upon the fingerprint-based criminal history record check and the child was placed in an emergency placement with such person, the county department shall perform the following additional background checks of the relative or other person:

(I) A check of the ICON system at the state judicial department pursuant to section 26-6-106.3, C.R.S., to determine the status or disposition of any criminal charges;

(II) A check of the state department's automated database for information to inform decisions about placement to determine if the person has been identified as having a finding of child abuse or neglect and whether such finding presents an unsafe placement for the child; and

(III) A check against the state's sex offender registry and against the national sex offender public registry operated by the United States department of justice that checks names and addresses against the known names and addresses in the registries and the interactive database system for Colorado to determine if a person is a registered sex offender.

(b) If information is found as a result of the additional background checks of the relative or other person that indicate that continued placement with that relative or other person would no longer be safe for the child, the county department shall remove the child from that placement.

(c) The county department shall also request that a local law enforcement agency perform a state and national fingerprint-based criminal history record check of any person residing in the home to determine if the person has a criminal history as described in subsection (4) of this section and also perform the additional background checks described in subparagraphs (I) and (II) of paragraph (a) of this subsection (4.5). The local law enforcement agency shall provide the county department with the results of the state and national fingerprint-based criminal history record check within forty-eight hours. If the fingerprint-based criminal history record check indicates that a person residing in the home has a criminal history described in subsection (4) of this section or the information from the other background checks raises issues about the safety of the child in the home, the county department shall evaluate the continued placement of the child in the home and develop a plan to address the issues within fourteen days. A county department shall remedy the situation as quickly as possible and no later than two weeks after the placement. The state board shall promulgate rules to address child safety and what must be considered in the evaluation.

(5) The state board shall promulgate rules to implement the provisions of this section, consistent with the provisions contained in part 3 of article 72 of title 24, C.R.S.

(6) For purposes of this section, "initial criminal history record check" means a name-based state and federal criminal history record check performed by a local law enforcement agency utilizing the records of the Colorado bureau of investigation and the federal bureau of investigation.

(7) Notwithstanding the provisions of this section, if the county department verifies and documents that all of the criminal history record checks and other background checks described in subsection (4.5) of this section have been completed in the preceding three months for a relative, other person, or a person residing in the home, the county department does not need to repeat the fingerprint-based criminal history record check of that relative, other person, or a person residing in the home; except that the county department shall repeat the other background checks described in subsection (4.5) of this section and contact local law enforcement to determine if there were any new charges for offenses filed against that relative, other person, or a person residing in the home during the preceding three months since the last fingerprint-based criminal history record check.

(8) (a) The Colorado bureau of investigation shall flag the fingerprints of and notify the applicable county department of any new arrests of an individual whose fingerprints the county department submits to a local law enforcement agency that the county department also intends to be subsequently used for foster care certification.

(b) The county department shall notify the Colorado bureau of investigation within five calendar days after submitting the request for a fingerprint-based criminal history record check when the county department intends to accept an application for foster care certification from that person so that the flagging and automatic notification to the county department of new arrests pursuant to paragraph (a) of this subsection (8) occurs for that person and continues through the duration of the individual's foster care certification. The county department shall use the same fingerprints received under this subsection (8) and any updated fingerprint-based criminal history record check results from the automatic notification as a substitute for meeting the fingerprint requirements for a person who is applying for foster care certification pursuant to section 26-6-106.3, C.R.S.



§ 19-3-407. Noncertified kinship care - requirement for background checks and other checks - definitions

(1) Except as described in subsection (1)(a) of this section, a county department shall request that a local law enforcement agency conduct the following background checks of kin or any adult who resides at the home prior to placing a child in noncertified kinship care, unless such placement is an emergency placement pursuant to section 19-3-406:

(a) A fingerprint-based criminal history record check through the Colorado bureau of investigation, which criminal history record check may be conducted by any third party approved by the bureau, and the federal bureau of investigation to determine if the kin or an adult who resides at the home has been convicted of:

(I) Child abuse, as specified in section 18-6-401, C.R.S.;

(II) A crime of violence, as defined in section 18-1.3-406, C.R.S.;

(III) An offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(IV) A felony, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.;

(V) A felony involving physical assault, battery, or a drug-related offense within the five years preceding the date of application for a certificate;

(VI) A pattern of misdemeanor convictions, as defined by rule of the state board, within the ten years immediately preceding the date of submission of the application; or

(VII) Any offense in any other state, the elements of which are substantially similar to the elements of any one of the offenses described in sub-subparagraphs (I) to (VI) of this paragraph (a);

(b) A check of the ICON system at the state judicial department to determine the status or disposition of any pending criminal charges brought against the kin or an adult who resides at the home that were identified by the fingerprint-based criminal history record check through the Colorado bureau of investigation and the federal bureau of investigation;

(c) A check of the state department's automated database for information to determine if the kin or an adult who resides at the home has been identified as having a finding of child abuse or neglect and whether such finding has been determined to present an unsafe placement for a child; and

(d) A check against the state's sex offender registry and against the national sex offender public registry operated by the United States department of justice that checks names and addresses in the registries and the interactive database system for Colorado to determine if the kin or an adult who resides at the home is a registered sex offender.

(2) A county department shall not place a child in noncertified kinship care if the kin or any adult who resides with the kin at the home:

(a) Has been convicted of any of the crimes listed in paragraph (a) of subsection (1) of this section;

(b) Is a registered sex offender in the sex offender registry created pursuant to section 16-22-110, C.R.S., or is a registered sex offender as determined by a check of the national sex offender registry operated by the United States department of justice. The sex offender registry checks must check the kin's or adult resident's known names and addresses in the interactive database system for Colorado or the national sex offender public registry against all of the registrant's known names and addresses; or

(c) Has been identified as having a finding of child abuse or neglect through a check of the state department's automated database and that finding has been determined to present an unsafe placement for the child.

(3) A county department may make a placement with noncertified kin that would otherwise be disqualified pursuant to subsection (2) of this section or allow continued placement with noncertified kin if an adult residing in the home would otherwise be disqualified pursuant to subsection (2) of this section if such placement occurs according to rules promulgated by the state board or if there is county-initiated court involvement and an order of the court affirming placement of the child with the kin.

(4) For the purposes of this section, "convicted" means a conviction by a jury or by a court and includes a deferred judgment and sentence agreement, a deferred prosecution agreement, a deferred adjudication agreement, an adjudication, or a plea of guilty or nolo contendere; except that this does not apply to a diversion or deferral or plea for a juvenile who participated in diversion, as defined in section 19-1-103 (44), and does not apply to a diversion or deferral or plea for a person who participated in and successfully completed the child abuse and child neglect diversion program as described in section 19-3-310.

(5) The convictions identified in paragraph (a) of subsection (1) of this section and in subsection (2) of this section must be determined according to the records of the Colorado bureau of investigation or the federal bureau of investigation and the ICON system at the state judicial department. The screening request in Colorado shall be made pursuant to section 19-1-307 (2)(k.5), rules promulgated by the state board pursuant to section 19-3-313.5, and 42 U.S.C. 671 (a)(2). A certified copy of the judgment of a court of competent jurisdiction of the conviction, deferred judgment and sentence agreement, deferred prosecution agreement, or deferred adjudication agreement is prima facie evidence of a conviction or agreement.

(6) The state board shall adopt rules relating to background checks of relatives and placement of children in noncertified kinship care, including:

(a) Rules on requirements that all county departments that place children in noncertified kinship care conduct and document that all of the background checks have been initiated and completed in accordance with section 19-3-406 and with this section for any person providing noncertified kinship care and for any adult residing at the home;

(b) Rules on the actions a county department should take if a disqualifying factor is found during any of the background checks specified in this section, including rules on reviewing the placement of children, addressing child safety issues, evaluating the vulnerability and the age of the child, and identify alternative remedies to removal of the child from the placement.






Part 5 - Petition, Adjudication, Disposition

§ 19-3-500.2. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is beneficial for a child who is removed from his or her home and placed in foster care to be able to continue relationships with his or her brothers and sisters, regardless of age, in order that the siblings may share their strengths and association in their everyday and often common experiences. The general assembly also finds that the initial decisions about temporary placement of a child may affect the ultimate permanent placement of the child or of the children in a sibling group.

(b) When parents and other adult relatives are no longer available to a child, the child's siblings constitute his or her biological family;

(c) When placing children in foster care, efforts should be made to place siblings together, unless there is a danger of specific harm to a child or it is not in the child's or children's best interests to be placed together. The general assembly further finds that if the county department locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, there should be a rebuttable presumption that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption should be rebuttable by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children.

(2) The general assembly also declares that nothing in this article regarding the placement of sibling groups together should be construed as requiring the removal of a child from his or her home and placement into foster care if that is not in the best interests of the child.



§ 19-3-501. Petition initiation - preliminary investigation - informal adjustment

(1) Whenever it appears to a law enforcement officer or other person that a child is or appears to be within the court's jurisdiction, as provided in this article, the law enforcement officer or other person may refer the matter to the court, which shall have a preliminary investigation made to determine whether the interests of the child or of the community require that further action be taken, which investigation shall be made by the probation department, county department of social services, or any other agency designated by the court. On the basis of the preliminary investigation, the court may:

(a) Decide that no further action is required, either in the interests of the public or of the child;

(b) Authorize a petition to be filed; or

(c) (I) Make whatever informal adjustment is practicable without a petition if:

(A) The child and his parents, guardian, or other legal custodian were informed of their constitutional and legal rights, including being represented by counsel at every stage of the proceedings;

(B) The facts are admitted and establish prima facie jurisdiction; except that such admission shall not be used in evidence if a petition is filed; and

(C) Written consent is obtained from the parents, guardian, or other legal custodian and also from the child, if of sufficient age and understanding.

(II) Efforts to effect informal adjustment may extend no longer than six months.

(2) (a) Upon receipt of a report filed by a law enforcement agency, or any other person required to report pursuant to section 19-3-304 (2) indicating that a child has suffered abuse as defined in section 19-1-103 (1) and that the best interests of the child require that he be protected from risk of further such abuse, the court shall then authorize and may order the filing of a petition.

(b) Upon receipt of a report, as described in paragraph (a) of this subsection (2), from any person other than those specified in said paragraph (a), the court, after such investigation as may be reasonable under the circumstances, may authorize and may order the filing of a petition.



§ 19-3-502. Petition form and content - limitations on claims in dependency or neglect actions

(1) The petition and all subsequent court documents in any proceedings brought under this article shall be entitled "The People of the State of Colorado, in the Interest of , a child (or children) and Concerning, Respondent." The petition shall be verified, and the statements in the petition may be made upon information and belief.

(2) The petition shall set forth plainly the facts which bring the child within the court's jurisdiction. The petition shall also state the name, age, and residence of the child and the names and residences of his parents, guardian, custodian, legal custodian, stepparent, or spousal equivalent or of his nearest known relative if no parent, guardian, custodian, legal custodian, stepparent, or spousal equivalent is known.

(2.5) The petition in each case where removal of a child from the home is sought shall either state that reasonable efforts to prevent out-of-home placement were made and shall summarize such efforts or, if no services to prevent out-of-home placement were provided, the petition shall contain an explanation of why such services were not provided or a description of the emergency which precluded the use of services to prevent out-of-home placement of the child. The petition shall be verified.

(2.7) (a) Pursuant to the provisions of section 19-1-126, the petition shall:

(I) Include a statement indicating what continuing inquiries the county department of social services has made in determining whether the child who is the subject of the proceeding is an Indian child;

(II) Identify whether the child is an Indian child; and

(III) Include the identity of the Indian child's tribe, if the child is identified as an Indian child.

(b) If notices were sent to the parent or Indian custodian of the child and to the Indian child's tribe, pursuant to section 19-1-126, the postal receipts shall be attached to the petition and filed with the court or filed within ten days after the filing of the petition, as specified in section 19-1-126 (1)(c).

(3) All petitions filed alleging the dependency or neglect of a child shall include the following statements:

(a) "Termination of the parent-child legal relationship is a possible remedy available if this petition alleging that a child is dependent or neglected is sustained. A separate hearing must be held before such termination is ordered. Termination of the parent-child legal relationship means that the child who is the subject of this petition would be eligible for adoption."

(b) "If the child is placed out of the home for a period of twelve months or longer, the court shall hold a permanency hearing within said twelve months to determine a permanent placement for the child."

(c) "The review of any decree of placement of a child subsequent to the three-month review required by section 19-1-115 (4)(a) may be conducted as an administrative review by the department of human services, as appropriate. If you are a party to the action, you have a right to object to an administrative review, and if you object, the review shall be conducted by the court."

(4) No counterclaim, cross claim, or other claim for damages may be asserted by a respondent in an action alleging the dependency or neglect of a child, but nothing in this subsection (4) shall be construed to prohibit a respondent from asserting a claim for damages in an action independent of an action alleging the dependency or neglect of a child.

(5) Any parent, guardian, or legal custodian alleged to have abused or neglected a child shall be named as a respondent in the petition concerning such child. The county attorney, city attorney of a city and county, or special county attorney may name any other parent, guardian, custodian, legal custodian, stepparent, or spousal equivalent as a respondent in the petition if he determines that it is in the best interests of the child to do so.

(6) A person may be named as a special respondent on the grounds that he resides with, has assumed a parenting role toward, has participated in whole or in part in the neglect or abuse of, or maintains a significant relationship with the child. Personal jurisdiction shall be obtained over a special respondent once he is given notice by a service of summons and a copy of the petition or motion describing the reasons for his joinder. A special respondent shall be afforded an opportunity for a hearing to contest his joinder and the appropriateness of any orders that affect him and shall have the right to be represented by counsel at such hearing. At any other stage of the proceedings, a special respondent may be represented by counsel at his own expense.

(7) In addition to notice to all parties, the court shall ensure that notice is provided of all hearings and reviews held regarding a child to the following persons with whom a child is placed: Foster parents, pre-adoptive parents, or relatives. Such persons shall have the right to be heard at such hearings and reviews. The persons with whom a child is placed shall provide prior notice to the child of all hearings and reviews held regarding the child. The foster parent, pre-adoptive parent, or relative providing care to a child shall not be made a party to the action for purposes of any hearings or reviews solely on the basis of such notice and right to be heard. Notice of hearings and reviews shall not reveal to the respondent parent or other relative the address, last name, or other such identifying information regarding any person providing care to the child.



§ 19-3-503. Summons - issuance - contents - service

(1) After a petition has been filed, the court shall promptly issue a summons reciting briefly the substance of the petition. The summons shall also contain a statement, when appropriate, that the termination of the parent-child legal relationship is a possible remedy under the proceedings and shall set forth the constitutional and legal rights of the child, his parents, guardian, or legal custodian, or any other respondent or special respondent, including the right to have an attorney present at the hearing on the petition.

(2) No summons shall issue to any respondent who appears voluntarily or who waives service, but any such person shall be provided with a copy of the petition and summons upon appearance or request.

(3) The summons shall require the person or persons having the physical custody of the child to appear, and it may order the child to appear before the court at a time and place stated. If the person or persons so summoned are not the parents or guardian of the child, then a summons shall also be issued to the parents or guardian, or both, notifying them of the pendency of the case and of the time and place set for hearing.

(4) The court on its own motion or on the motion of any party may join as a respondent or special respondent or require the appearance of any person it deems necessary to the action and authorize the issuance of a summons directed to such person. Any party to the action may request the issuance of compulsory process by the court requiring the attendance of witnesses on his own behalf or on behalf of the child.

(5) If it appears that the welfare of the child or of the public requires that the child be taken into custody, the court may, by endorsement upon the summons, direct that the person serving the summons take the child into custody at once.

(6) The court may authorize the payment of necessary travel expenses incurred by persons summoned or otherwise required to appear, which payments shall not exceed the amount allowed to witnesses for travel by the district court.

(7) Summons shall be served personally, pursuant to the Colorado rules of civil procedure. If personal service is used, it shall be sufficient to confer jurisdiction if service is effected not less than two days before the time fixed in the summons for the appearance of the person served; except that personal service shall be effected not less than five days prior to the time set for a hearing concerning a dependent or neglected child.

(8) If the respondent required to be summoned under subsection (3) of this section cannot be found within the state, the fact of the child's presence in the state shall confer jurisdiction on the court as to any absent respondent if due notice has been given in the following manner:

(a) When the residence of the person to be served outside the state is known, a copy of the summons and petition shall be sent by certified mail with postage prepaid to such person at his place of residence with a return receipt requested. Service of summons shall be deemed complete within five days after return of the requested receipt.

(b) When the person to be served has no residence within Colorado and his place of residence is not known or when he cannot be found within the state after due diligence, service may be by publication pursuant to rule 4(h) of the Colorado rules of civil procedure; except that service may be by a single publication and must be completed not less than five days prior to the time set for a hearing concerning a dependent or neglected child.



§ 19-3-504. Contempt - warrant

(1) Any person summoned or required to appear as provided in section 19-3-503 who has acknowledged service and fails to appear without reasonable cause may be proceeded against for contempt of court.

(2) If after reasonable effort the summons cannot be served or if the welfare of the child requires that he be brought immediately into the custody of the court, a bench warrant may be issued for the respondent or for the child.



§ 19-3-505. Adjudicatory hearing - findings - adjudication

(1) At the adjudicatory hearing, the court shall consider whether the allegations of the petition are supported by a preponderance of the evidence; except that jurisdictional matters of the age and residence of the child shall be deemed admitted by or on behalf of the child unless specifically denied prior to the adjudicatory hearing.

(2) Evidence tending to establish the necessity of separating the child from the parents or guardian may be admitted but shall not be required for the making of an order of adjudication.

(3) Adjudicatory hearings shall be held at the earliest possible time, but in no instance shall such hearing be held later than ninety days after service of the petition, or, in a county designated pursuant to section 19-1-123, if the child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), in no instance shall such hearing be held later than sixty days after service of the petition unless the court finds that the best interests of the child will be served by granting a delay. If the court determines that a delay is necessary, it shall set forth the specific reason why such delay is necessary and shall schedule the adjudicatory hearing at the earliest possible time following the delay.

(4) (a) When it appears that the evidence presented at the hearing discloses facts not alleged in the petition, the court may proceed immediately to consider the additional or different matters raised by the evidence if the parties consent.

(b) In such event, the court, on the motion of any interested party or on its own motion, shall order the petition to be amended to conform to the evidence.

(c) If the amendment results in a substantial departure from the original allegations in the petition, the court shall continue the hearing on the motion of any interested party, or the court may grant a continuance on its own motion if it finds it to be in the best interests of the child or any other party to the proceeding.

(d) If it appears from the evidence that the child may have a mental health disorder or an intellectual and developmental disability as these terms are defined in article 10.5 of title 27, subsections (4)(a) to (4)(c) of this section do not apply, and the court shall proceed pursuant to section 19-3-506.

(5) After making a finding as provided by paragraph (a) of subsection (7) of this section but before making an adjudication, the court may continue the hearing from time to time, allowing the child to remain in his own home or in the temporary custody of another person or agency subject to such conditions of conduct and of visitation or supervision by a juvenile probation officer as the court may prescribe, if:

(a) Consent is given by the parties, including the child and his parent, guardian, or other legal custodian after being fully informed by the court of their rights in the proceeding, including their right to have an adjudication made either dismissing or sustaining the petition;

(b) Such continuation shall extend no longer than six months without review by the court. Upon review, the court may continue the case for an additional period not to exceed six months, after which the petition shall either be dismissed or sustained.

(6) When the court finds that the allegations of the petition are not supported by a preponderance of the evidence, the court shall order the petition dismissed and the child discharged from any detention or restriction previously ordered. His or her parents, guardian, or legal custodian shall also be discharged from any restriction or other previous temporary order. The court shall inform the respondent that, pursuant to section 19-3-313.5 (3)(f), the department shall expunge the records and reports for purposes related to employment or background checks.

(7) (a) When the court finds that the allegations of the petition are supported by a preponderance of the evidence, except when the case is continued as provided in the introductory portion to subsection (5) of this section, the court shall sustain the petition and shall make an order of adjudication setting forth whether the child is neglected or dependent. Evidence that child abuse or nonaccidental injury has occurred shall constitute prima facie evidence that such child is neglected or dependent, and such evidence shall be sufficient to support an adjudication under this section.

(b) The court shall then hold the dispositional hearing, but such hearing may be continued on the motion of any interested party or on the motion of the court. Such continuance shall not exceed thirty days unless good cause exists. In a county designated pursuant to section 19-1-123, if the child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), the dispositional hearing shall be held within thirty days after the adjudicatory hearing unless good cause is shown and unless the court finds that the best interests of the child will be served by granting a delay. It is the intent of the general assembly that the dispositional hearing be held on the same day as the adjudicatory hearing, whenever possible.



§ 19-3-506. Child with a mental health disorder or an intellectual and developmental disability - procedure

(1) (a) If it appears from the evidence presented at an adjudicatory hearing or otherwise that a child may have an intellectual and developmental disability, as defined in article 10.5 of title 27, the court shall refer the child to the community-centered board in the designated service area where the action is pending for an eligibility determination pursuant to article 10.5 of title 27.

(b) If it appears from the evidence presented at an adjudicatory hearing or otherwise that a child may have a mental health disorder, as defined in sections 27-65-105 and 27-65-106, and the child has not had a mental health disorder prescreening pursuant to section 19-3-403 (4), the court shall order a prescreening to determine whether the child requires further evaluation. The prescreening shall be conducted as expeditiously as possible, and a prescreening report must be provided to the court within twenty-four hours of the prescreening, excluding Saturdays, Sundays, and legal holidays.

(c) If the mental health professional finds, based upon a prescreening done pursuant to this section or section 19-3-403 (4), that the child may have a mental health disorder, as defined in section 27-65-102, the court shall review the prescreening report within twenty-four hours, excluding Saturdays, Sundays, and legal holidays, and order the child placed for an evaluation at a facility designated by the executive director of the department of human services for a seventy-two-hour treatment and evaluation pursuant to section 27-65-105 or 27-65-106. On and after January 1, 1986, if the child to be placed is in a detention facility, the designated facility shall admit the child within twenty-four hours after the court orders an evaluation, excluding Saturdays, Sundays, and legal holidays.

(d) Any evaluation conducted pursuant to this subsection (1) must be completed within seventy-two hours, excluding Saturdays, Sundays, and legal holidays. A county jail or a detention facility, as described in article 2 of this title 19, is not considered a suitable facility for evaluation, although a mental health disorder prescreening may be conducted in any appropriate setting.

(e) If the mental health professional finds, based upon the prescreening, that the child does not have a mental health disorder, the court shall review the prescreening report within twenty-four hours, excluding Saturdays, Sundays, and legal holidays, and copies of the report shall be furnished to all parties and their attorneys. Any interested party may request a hearing on the issue of the child's mental health disorder, and the court may order additional prescreenings as deemed appropriate. The court shall not enter an order for a seventy-two-hour treatment and evaluation unless a hearing is held and evidence indicates that the prescreening report is inadequate, incomplete, or incorrect and that competent professional evidence is presented from a mental health professional that indicates that a mental health disorder is present in the child. The court shall make, prior to the hearing, such orders regarding temporary custody of the child as are deemed appropriate.

(2) (a) When an evaluation is ordered by the court pursuant to subsection (1) of this section, the order must specify the person or agency to whom the child shall be released when the evaluation indicates that the child does not have a mental health disorder.

(b) When the court orders an evaluation pursuant to subsection (1) of this section, such order shall not obligate the person doing the prescreening or the agency which such person represents to pay for an evaluation or for any hospitalization provided to the child as a result of an evaluation.

(3) (a) When the evaluation conducted pursuant to subsection (1) of this section states that the child has a mental health disorder, as defined in section 27-65-102, the court shall treat the evaluation report as a certification under section 27-65-107 and shall proceed pursuant to article 65 of title 27, assuming all of the powers granted to a court in such proceedings.

(b) When, subsequent to referral to a community centered board pursuant to subsection (1) of this section, it appears that the child has developmental disabilities, the court may proceed pursuant to article 10.5 of title 27, C.R.S., or may follow any of the recommendations contained in the report from the community centered board.

(c) If the child remains in treatment or receives services ordered pursuant to paragraph (a) or (b) of this subsection (3), the court may suspend the proceedings or dismiss any actions pending under this title.

(d) If a child receiving treatment or services ordered pursuant to paragraph (a) or (b) of this subsection (3) leaves a treatment facility or program without prior approval, the facility or program shall notify the court of the child's absence within twenty-four hours. When such child is taken into custody, the facility or program shall be notified by the court and shall readmit the child within twenty-four hours after receiving such notification, excluding Saturdays, Sundays, and legal holidays.

(4) (a) When the report of the evaluation or eligibility determination conducted pursuant to subsection (1) of this section states that the child does not have a mental health disorder or an intellectual and developmental disability, the child shall be released to the person or agency specified pursuant to subsection (2) of this section within twenty-four hours after the evaluation has been completed, excluding Saturdays, Sundays, and legal holidays. The child must not be detained unless a new detention hearing is held within twenty-four hours, excluding Saturdays, Sundays, and legal holidays, and the court finds at that hearing that secure detention is necessary.

(b) When the evaluation report or eligibility determination states that the child does not have a mental health disorder or an intellectual and developmental disability, the court shall set a time for resuming the hearing on the petition or any other pending matters.



§ 19-3-507. Dispositional hearing

(1) (a) After making an order of adjudication, the court shall hear evidence on the question of the proper disposition best serving the interests of the child and the public. Such evidence shall include, but not necessarily be limited to, the social study and other reports as provided in section 19-1-107.

(b) Prior to any dispositional hearing, the caseworker of the department of human services assigned to the case shall submit to the court a statement that details the services that were offered to or provided to the family to prevent unnecessary out-of-home placement of the child and to facilitate the reunification of the child with the family. The statement shall contain an explanation of the services or actions that, had such services or actions been available, would have been necessary to enable the child to remain at home safely. In the alternative, the caseworker may submit a statement as to why no services or actions would have made it possible for the child to remain at home safely. If the child is part of a sibling group, as defined in section 19-1-103 (98.5), and the child was not placed with his or her siblings, the caseworker shall submit to the court a statement about whether it continues to be in the best interests of the child or the children in the sibling group to be placed separately. If the caseworker locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, it shall be presumed that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children.

(2) If the court has reason to believe that the child may have an intellectual and developmental disability, the court shall refer the child to the community-centered board in the designated service area where the action is pending for an eligibility determination pursuant to article 10.5 of title 27. If the court has reason to believe that the child may have a behavioral or mental health disorder, the court shall order a behavioral or mental health disorder prescreening to be conducted in any appropriate place.

(3) (a) Except as provided in section 19-3-508 (1), the court may continue the dispositional hearing, either on its own motion or on the motion of any interested party, for a reasonable period to receive reports or other evidence.

(b) If the hearing is continued, the court shall make an appropriate order for detention of the child or for such child's release in the custody of such child's parents, guardian, or other responsible person or agency under such conditions of supervision as the court may impose during the continuance.

(c) In scheduling investigations and hearings, the court shall give priority to proceedings concerning a child who is in detention or who has otherwise been removed from such child's home before an order of disposition has been made.

(4) In any case in which the disposition is placement out of the home, except for children committed to the department of human services, the court shall, at the time of placement, set a review within ninety days to determine whether continued placement is necessary and in the best interests of the child and the community and whether reasonable efforts have been made to return the child to the home or in the case of a sibling group whether it is in the best interests of the children in the sibling group to be placed together. If the county department locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, it shall be presumed that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children. The judge shall review the family services plan document regarding placement of siblings. Notice of said review shall be given by the court to all parties and to the director of the facility or agency in which the child is placed and any person who has physical custody of the child and any attorney or guardian ad litem of record. The review shall be conducted in accordance with section 19-1-115 (8)(f).

(5) (a) Parents, grandparents, relatives, or foster parents who have the child in their care for more than three months who have information or knowledge concerning the care and protection of the child may intervene as a matter of right following adjudication with or without counsel.

(b) A county department of social services that placed a child in foster care shall provide the foster parent of the child and any pre-adoptive parent or relative providing care for the child with notice of any administrative review of the child's case.

(c) Upon the written request of the foster parent, pre-adoptive parent, or relative, notice of a court hearing for the child's case shall be provided in written form and may be provided through the caseworker at the usual periodic meetings with the person providing care for the child. The notice shall include, at a minimum:

(I) The child's court case number;

(II) The date and time of the next court hearing; and

(III) The name of the magistrate or judge and the court division to which the case has been assigned.



§ 19-3-508. Neglected or dependent child - disposition - concurrent planning

(1) When a child has been adjudicated to be neglected or dependent, the court may enter a decree of disposition the same day, but in any event it shall do so within forty-five days unless the court finds that the best interests of the child will be served by granting a delay. In a county designated pursuant to section 19-1-123, if the child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), the court shall enter a decree of disposition within thirty days after the adjudication and shall not grant a delay unless good cause is shown and unless the court finds that the best interests of the child will be served by granting the delay. It is the intent of the general assembly that the dispositional hearing be held on the same day as the adjudicatory hearing, whenever possible. If a delay is granted, the court shall set forth the reasons why a delay is necessary and the minimum amount of time needed to resolve the reasons for the delay and shall schedule the hearing at the earliest possible time following the delay. When the proposed disposition is termination of the parent-child legal relationship, the hearing on termination must not be held on the same date as the adjudication, and the time limits set forth above for dispositional hearings do not apply. When the proposed disposition is termination of the parent-child legal relationship, the court may continue the dispositional hearing to the earliest available date for a hearing in accordance with the provisions of subsection (3)(a) of this section and part 6 of this article 3. When the decree does not terminate the parent-child legal relationship, the court shall approve an appropriate treatment plan that must include but not be limited to one or more of the following provisions of subsections (1)(a) to (1)(d) of this section:

(a) The court may place the child in the legal custody of one or both parents or the guardian, with or without protective supervision, under such conditions as the court deems necessary and appropriate. In a county designated pursuant to section 19-1-123, if the child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2) and is placed with a parent or guardian who is a named respondent in a petition filed pursuant to section 19-3-502, the treatment plan shall include a requirement that the family obtain services specific to the family's needs if available in the community where the family resides and based on the social study and reports provided pursuant to section 19-1-107 (2.5).

(b) The court may place the child in the legal custody of a relative, including the child's grandparent, or other suitable person, with or without protective supervision, under such conditions as the court deems necessary and appropriate. If a child is not placed with a parent pursuant to paragraph (a) of this subsection (1), preference may be given by the court for placement with a grandparent pursuant to this paragraph (b) if in the best interests of the child.

(c) The court may place legal custody in the county department of social services or a child placement agency for placement in a foster care home or other child care facility. When the child is part of a sibling group and the sibling group is being placed out of the home, if the county department locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, it shall be presumed that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children.

(d) (I) The court may order that the child be examined or treated by a physician, surgeon, psychiatrist, or psychologist or that he or she receive other special care and may place the child in a hospital or other suitable facility for such purposes; except that the child may not be placed in a mental health facility operated by the department of human services until the child has received a behavioral or mental health disorder prescreening resulting in a recommendation that the child be placed in a facility for evaluation pursuant to section 27-65-105 or 27-65-106, or a hearing has been held by the court after notice to all parties, including the department of human services. An order for a seventy-two-hour treatment and evaluation must not be entered unless a hearing is held and evidence indicates that the prescreening report is inadequate, incomplete, or incorrect and that competent professional evidence is presented by a mental health professional that indicates that a behavioral or mental health disorder is present in the child. The court shall make, prior to the hearing, such orders regarding temporary custody of the child as are deemed appropriate.

(II) Placement in any facility operated by the department of human services shall continue for such time as ordered by the court or until the professional person in charge of the child's treatment concludes that the treatment or placement is no longer appropriate. If placement or treatment is no longer deemed appropriate, the court shall be notified and a hearing held for further disposition of the child within five days, excluding Saturdays, Sundays, and legal holidays. The court shall make, prior to the hearing, such orders regarding temporary custody of the child as are deemed appropriate.

(e) (I) Except where the proposed disposition is termination of the parent-child legal relationship, the court shall approve an appropriate treatment plan involving the child named and each respondent named and served in the action. However, the court may find that an appropriate treatment plan cannot be devised as to a particular respondent because the child has been abandoned as set forth in section 19-3-604 (1)(a) and the parents cannot be located, or because the child has been adjudicated as neglected or dependent based upon section 19-3-102 (2), or due to the unfitness of the parents as set forth in section 19-3-604 (1)(b). When the court finds that an appropriate treatment plan cannot be devised, the court shall conduct a permanency hearing as set forth in section 19-3-702 (1), unless a motion for termination of parental rights has been filed within thirty days after the court's finding.

(II) Repealed.

(2) Before a disposition other than that provided in paragraph (a) of subsection (1) of this section is made, it shall be established by a preponderance of the evidence that a separation of the child from the parents or guardian is in the best interests of the child.

(3) (a) The court may enter a decree terminating the parent-child legal relationship of one or both parents pursuant to part 6 of this article. Pursuant to section 19-3-602 (1), in a county designated pursuant to section 19-1-123, if the child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), the court shall hear a motion for termination within one hundred twenty days after such motion is filed, and shall not grant a delay unless good cause is shown and unless the court finds that the best interests of the child will be served by granting a delay in accordance with the requirements of section 19-3-104.

(b) Upon the entry of a decree terminating the parent-child legal relationship of both parents, of the sole surviving parent, or of the only known parent, the court may:

(I) Vest the county department of social services or a child placement agency with the legal custody and guardianship of the person of a child for the purposes of placing the child for adoption; or

(II) Make any other disposition provided in paragraph (b), (c), or (d) of subsection (1) of this section that the court finds appropriate.

(b.5) In making a disposition pursuant to paragraph (b) of this subsection (3), the court may give preference to making a disposition as provided in paragraph (b) of subsection (1) of this section, if in the best interests of the child.

(c) Upon the entry of a decree terminating the parent-child legal relationship of one parent, the court may:

(I) Leave the child in the legal custody of the other parent and discharge the proceedings; or

(II) Make any other disposition provided in subsection (1) of this section that the court finds appropriate.

(4) (Deleted by amendment, L. 97, p. 520, § 8, effective July 1, 1997.)

(5) (a) In placing the legal custody or guardianship of the person of a child with an individual or a private agency, the court shall give primary consideration to the welfare of the child but shall take into consideration the religious preferences of the child or of his parents whenever practicable.

(b) (I) If the court finds that placement out of the home is necessary and is in the best interests of the child and the community, the court shall place the child with a relative, including the child's grandparent, as provided in paragraph (b) of subsection (1) of this section, if such placement is in the child's best interests. The court shall place the child in the facility or setting that most appropriately meets the needs of the child, the family, and the community. In making its decision as to proper placement, the court shall utilize the evaluation for placement prepared pursuant to section 19-1-107. If the court deviates from the recommendations of the evaluation for placement in a manner that results in a difference in the cost of the disposition ordered by the court and the cost of the disposition recommended in the evaluation, the court shall make specific findings of fact relating to its decision, including the monthly cost of the placement, if ordered. A copy of such findings shall be sent to the chief justice of the supreme court, who shall report annually to the joint budget committee and annually to the health, environment, welfare, and institutions committees of the house of representatives and senate of the general assembly on such orders.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (b) to the contrary, when the child is part of a sibling group and the sibling group is being placed out of the home, if the county department locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, it shall be presumed that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children.

(6) The court may grant a new hearing as provided in the Colorado rules of juvenile procedure.

(7) Efforts to place a child for adoption or with a legal guardian or custodian, including identifying appropriate in-state and out-of-state permanent placement options, may be made concurrently with reasonable efforts to preserve and reunify the family.

(8) When entering a decree placing the child in the legal custody of a relative or placing the child in the legal custody of a county department for placement in a foster care home, the court shall ensure that the child's placement at the time of the hearing is in the best interests of the child and shall inquire about documentation that the county department or a licensed child placement agency has adequately screened the foster care provider or the family member who is seeking to care for the child and any adult residing in that home and that all of the criminal history record checks and other background checks have been completed as required pursuant to section 26-6-106.3, C.R.S., or 19-3-407.






Part 6 - Termination of the Parent-Child Legal Relationship

§ 19-3-601. Short title

This part 6 shall be known and may be cited as the "Parent-Child Legal Relationship Termination Act of 1987".



§ 19-3-602. Motion for termination - separate hearing - right to counsel - no jury trial

(1) Termination of a parent-child legal relationship shall be considered only after the filing of a written motion alleging the factual grounds for termination, and termination of a parent-child legal relationship shall be considered at a separate hearing following an adjudication of a child as dependent or neglected. Such motion shall be filed at least thirty days before such hearing. In a county designated pursuant to section 19-1-123, if the child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), the court shall hear the motion for termination within one hundred twenty days after such motion is filed, and shall not grant a delay unless good cause is shown and unless the court finds that the best interests of the child will be served by granting a delay in accordance with the requirements of section 19-3-104.

(1.5) (a) Pursuant to the provisions of section 19-1-126, the motion for termination shall:

(I) Include a statement indicating what continuing inquiries the county department of social services has made in determining whether the child who is the subject of the termination proceeding is an Indian child;

(I.5) Include a statement indicating that a grandparent, aunt, uncle, brother, or sister of the child must file a request for guardianship and legal custody of the child within twenty days of the filing of the motion;

(II) Identify whether the child is an Indian child; and

(III) Include the identity of the Indian child's tribe, if the child is identified as an Indian child.

(b) If notices were sent to the parent or Indian custodian of the child and to the Indian child's tribe, pursuant to section 19-1-126, the postal receipts, or copies thereof, shall be attached to the motion for termination and filed with the court or filed within ten days after the filing of the motion for termination, as specified in section 19-1-126 (1)(c).

(2) After a motion for termination of a parent-child legal relationship is filed pursuant to this part 6, the parent or parents shall be advised of the right to counsel if not already represented by counsel of record; and counsel shall be appointed in accordance with the provisions of section 19-1-105. The parent or parents shall also be advised that a grandparent, aunt, uncle, brother, or sister of the child must file a request for guardianship and legal custody of the child within twenty days of the filing of the motion. Advisement of right to counsel and the time for a relative to file a request may be done in open court or in a writing served as provided by law for motions and notices in a proceeding under section 19-1-104 (1)(b).

(3) A guardian ad litem, who shall be an attorney and who shall be the child's previously appointed guardian ad litem whenever possible, shall be appointed to represent the child's best interests in any hearing determining the involuntary termination of the parent-child legal relationship. Additionally, said attorney shall be experienced, whenever possible, in juvenile law. Such representation shall continue until an appropriate permanent placement of the child is effected or until the court's jurisdiction is terminated. If a respondent parent is a minor, a guardian ad litem shall be appointed and shall serve in addition to any counsel requested by the parent.

(4) There shall be no right to a jury trial at proceedings held to consider the termination of a parent-child legal relationship.



§ 19-3-603. Notice - abandonment

Before a termination of the parent-child legal relationship based on abandonment can be ordered, the petitioner shall file, only if the location of a parent remains unknown, an affidavit stating what efforts have been made to locate the parent or parents of the child subject to the motion for termination. Such affidavit shall be filed not later than ten days prior to the hearing.



§ 19-3-604. Criteria for termination

(1) The court may order a termination of the parent-child legal relationship upon the finding by clear and convincing evidence of any one of the following:

(a) That the child has been adjudicated dependent or neglected and has been abandoned by the child's parent or parents as follows:

(I) That the parent or parents have surrendered physical custody of the child for a period of six months or more and have not manifested during such period the firm intention to resume physical custody of the child or to make permanent legal arrangements for the care of the child except in cases when voluntary placement is renewable under section 19-1-115 (8)(a);

(II) That the identity of the parent of the child is unknown and has been unknown for three months or more and that reasonable efforts to identify and locate the parent in accordance with section 19-3-603 have failed;

(b) That the child is adjudicated dependent or neglected and the court finds that no appropriate treatment plan can be devised to address the unfitness of the parent or parents. In making such a determination, the court shall find one of the following as the basis for unfitness:

(I) An emotional illness, a behavioral or mental health disorder, or an intellectual and developmental disability of the parent of such duration or nature as to render the parent unlikely within a reasonable time to care for the ongoing physical, mental, and emotional needs and conditions of the child;

(II) A single incident resulting in serious bodily injury or disfigurement of the child;

(III) Long-term confinement of the parent of such duration that the parent is not eligible for parole for at least six years after the date the child was adjudicated dependent or neglected or, in a county designated pursuant to section 19-1-123, if the child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), the long-term confinement of the parent of such duration that the parent is not eligible for parole for at least thirty-six months after the date the child was adjudicated dependent or neglected and the court has found by clear and convincing evidence that no appropriate treatment plan can be devised to address the unfitness of the parent or parents;

(IV) Serious bodily injury or death of a sibling due to proven parental abuse or neglect;

(V) An identifiable pattern of habitual abuse to which the child or another child has been subjected and, as a result of which, a court has adjudicated another child as neglected or dependent based upon allegations of sexual or physical abuse, or a court of competent jurisdiction has determined that such abuse has caused the death of another child;

(VI) An identifiable pattern of sexual abuse of the child; or

(VII) The torture of or extreme cruelty to the child, a sibling of the child, or another child of either parent;

(c) That the child is adjudicated dependent or neglected and all of the following exist:

(I) That an appropriate treatment plan approved by the court has not been reasonably complied with by the parent or parents or has not been successful or that the court has previously found, pursuant to section 19-3-508 (1)(e), that an appropriate treatment plan could not be devised. In a county designated pursuant to section 19-1-123, if a child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), no parent or parents shall be found to be in reasonable compliance with or to have been successful at a court-approved treatment plan when:

(A) The parent has not attended visitations with the child as set forth in the treatment plan, unless good cause can be shown for failing to visit; or

(B) The parent exhibits the same problems addressed in the treatment plan without adequate improvement, including but not limited to improvement in the relationship with the child, and is unable or unwilling to provide nurturing and safe parenting sufficiently adequate to meet the child's physical, emotional, and mental health needs and conditions despite earlier intervention and treatment for the family. The court may receive testimony regarding the family's progress under the treatment plan from the child's physician or therapist, foster parent, educational or religious teachers, CASA volunteer, or caseworker.

(II) That the parent is unfit; and

(III) That the conduct or condition of the parent or parents is unlikely to change within a reasonable time.

(2) In determining unfitness, conduct, or condition for purposes of paragraph (c) of subsection (1) of this section, the court shall find that continuation of the legal relationship between parent and child is likely to result in grave risk of death or serious bodily injury to the child or that the conduct or condition of the parent or parents renders the parent or parents unable or unwilling to give the child reasonable parental care to include, at a minimum, nurturing and safe parenting sufficiently adequate to meet the child's physical, emotional, and mental health needs and conditions. In making such determinations, the court shall consider, but not be limited to, the following:

(a) Any one of the bases for a finding of parental unfitness set forth in paragraph (b) of subsection (1) of this section;

(b) Conduct towards the child of a physically or sexually abusive nature;

(c) History of violent behavior;

(d) A single incident of life-threatening or serious bodily injury or disfigurement of the child;

(e) Excessive use of intoxicating liquors or controlled substances, as defined in section 18-18-102 (5), C.R.S., which affects the ability to care and provide for the child;

(f) Neglect of the child;

(g) Injury or death of a sibling due to proven parental abuse or neglect, murder, voluntary manslaughter, or circumstances in which a parent aided, abetted, or attempted the commission of or conspired or solicited to commit murder of a child's sibling;

(h) Reasonable efforts by child-caring agencies which have been unable to rehabilitate the parent or parents;

(i) That any parent who is a named respondent in the termination proceeding has had prior involvement with the department of human services concerning an incident of abuse or neglect involving the child and a subsequent incident of abuse or neglect occurs;

(j) Whether a parent committed felony assault that resulted in serious bodily injury to the child or to another child of the parent;

(k) That the child has been in foster care under the responsibility of the county department for fifteen of the most recent twenty-two months, unless:

(I) The child is placed with a relative of the child;

(II) The county department or a state agency has documented in the case plan, which shall be available for court review, that filing such a motion would not be in the best interests of the child;

(III) Where required to make reasonable efforts, services identified as necessary for the safe return of the child to the child's home have not been provided to the family consistent with the time period in the case plan; or

(IV) The child has been in foster care under the responsibility of the county department for such period of time due to circumstances beyond the control of the parent such as incarceration of the parent for a reasonable period of time, court delays or continuances that are not attributable to the parent, or such other reasonable circumstances that the court finds are beyond the control of the parent;

(l) Whether, on two or more occasions, a child in the physical custody of the parent has been adjudicated dependent or neglected in a proceeding under this article or comparable proceedings under the laws of another state or the federal government;

(m) Whether, on one or more prior occasions, a parent has had his or her parent-child legal relationship terminated pursuant to this article or section 19-5-105 or comparable proceedings under the laws of another state or the federal government.

(3) In considering the termination of the parent-child legal relationship, the court shall give primary consideration to the physical, mental, and emotional conditions and needs of the child. The court shall review and order, if necessary, an evaluation of the child's physical, mental, and emotional conditions. For the purpose of determining termination of the parent-child legal relationship, written reports and other materials relating to the child's mental, physical, and social history may be received and considered by the court along with other evidence; but the court, if so requested by the child, his parent or guardian, or any other interested party, shall require that the person who wrote the report or prepared the material appear as a witness and be subject to both direct and cross-examination. In the absence of such request, the court may order the person who prepared the report or other material to appear if it finds that the interest of the child so requires.



§ 19-3-605. Request for placement with family members

(1) Following an order of termination of the parent-child legal relationship, the court shall consider, but shall not be bound by, a request that guardianship and legal custody of the child be placed with a relative of the child. When ordering guardianship of the person and legal custody of the child, the court may give preference to a grandparent, aunt, uncle, brother, sister, half-sibling, or first cousin of the child when such relative has made a timely request therefor pursuant to the requirement of this subsection (1) and the court determines that such placement is in the best interests of the child. Such request must be submitted to the court no later than twenty days after the motion for termination is filed pursuant to section 19-3-602. Nothing in this section shall be construed to require the child placement agency with physical custody of the child to notify said relatives described in this section of the pending termination of parental rights.

(2) Notwithstanding the provisions of subsection (1) of this section to the contrary, when the child is part of a sibling group and the sibling group is being placed out of the home, if the county department locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, the court shall presume that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children.

(3) In making placement determinations concerning a child following the order of termination of the parent-child legal relationship pursuant to the provisions of this section, the court shall consider all pertinent information related to modifying the placement of the child prior to removing the child from his or her placement, including the following:

(a) An individualized assessment of the child's needs created pursuant to Title IV-E of the federal "Social Security Act", as amended, and regulations promulgated thereunder, as amended;

(b) Whether the child's placement at the time of the hearing is a safe and potentially permanent placement for the child, including documentation that a county department or a licensed child placement agency has adequately screened the family member who is seeking to care for the child and any adult residing in the home and that all of the criminal history record checks and other background checks have been completed as required pursuant to section 26-6-106.3, C.R.S., or section 19-3-407;

(c) The child's actual age and developmental stage and, in consideration of this information, the child's attachment needs;

(d) Whether the child has significant psychological ties to a person who could provide a permanent placement for the child, including a relative, and, if so, whether this person maintained contact with the child during the child's placement out of the home;

(e) Whether a person who could provide a permanent placement for the child is willing to maintain appropriate contact after an adoption of the child with the child's relatives, particularly sibling relatives, when such contact is safe, reasonable, and appropriate;

(f) Whether a person who could provide a permanent placement for the child is aware of the child's culture and willing to provide the child with positive ties to his or her culture;

(g) The child's medical, physical, emotional, or other specific needs, and whether a person who could provide a permanent placement for the child is able to meet the child's needs; and

(h) The child's attachment to the child's caregiver at the time of the hearing and the possible effects on the child's emotional well-being if the child is removed from the caregiver's home.



§ 19-3-606. Review of child's disposition following termination of the parent-child legal relationship

(1) The court, at the conclusion of a hearing in which it ordered the termination of a parent-child legal relationship, shall order that a review hearing be held not later than ninety days following the date of the termination. At such hearing the agency or individual vested with custody of the child shall report to the court what disposition of the child, if any, has occurred, and the guardian ad litem shall submit a written report with recommendations to the court, based upon an independent investigation, for the best disposition of the child. Any report required under this subsection (1) shall be subject to the provisions of section 19-1-309.

(2) If no adoption has taken place within a reasonable time and the court determines that adoption is not immediately feasible or appropriate, the court may order that provision be made immediately for alternative long-term placement of the child.



§ 19-3-607. Expert testimony

(1) An indigent parent has the right to have appointed one expert witness of his or her own choosing whose reasonable fees and expenses, subject to the review and approval by the office of the respondent parents' counsel, shall be paid by the state of Colorado pursuant to section 19-3-610.

(2) All ordered evaluations shall be made available to counsel at least fifteen days prior to the hearing.



§ 19-3-608. Effect of decree

(1) An order for the termination of the parent-child legal relationship divests the child and the parent of all legal rights, powers, privileges, immunities, duties, and obligations with respect to each other, but it shall not modify the child's status as an heir at law which shall cease only upon a final decree of adoption.

(2) No order or decree entered pursuant to this part 6 shall disentitle a child to any benefit due him from any third person, including, but not limited to, any Indian tribe, any agency, any state, or the United States.

(3) After the termination of a parent-child legal relationship, the former parent is not entitled to any notice of proceedings for the adoption of the child by another, nor has he any right to object to the adoption or to otherwise participate in such proceedings.



§ 19-3-609. Appeals

(1) Appeals of court decrees made under this part 6 shall be given precedence on the calendar of the appellate court over all other matters unless otherwise provided by law.

(2) Whenever an appeal is made under this part 6, an indigent parent, upon request, shall be provided a transcript of the trial proceeding for the appeal at the expense of the state pursuant to section 19-3-610.



§ 19-3-610. Budgetary allocation for expenses

The general assembly shall make annual appropriations to the office of the respondent parents' counsel for the purpose of meeting the expenses of sections 19-3-607 (1) and 19-3-609 (2).



§ 19-3-612. Reinstatement of the parent-child legal relationship - circumstances - petition - hearings - legislative declaration

(1) The general assembly finds that, for various reasons, some children are not adopted after the termination of the parent-child legal relationship and in some cases might benefit from a reinstatement of the parent-child legal relationship if the former parent has remediated the issues that led to the termination. The purpose of this section is to address the problem of children who linger in the child welfare system by giving them a second chance at achieving permanency with their rehabilitated former parent. The purpose of this section is to create a process by which the former parent's legal rights may be restored if certain conditions are met, both the child and the former parent want reinstatement of the relationship, a trial period is successful, and it is found to be in the best interests of the child. Reinstatement is a recognition that the situation of the former parent and child has changed since the time of the termination of the parent-child legal relationship, and reunification is now appropriate and in the best interests of the child.

(2) A county department with custody of a child whose parent's rights were terminated voluntarily or involuntarily, or the guardian ad litem of such a child, may file a petition to reinstate the parent-child legal relationship alleging the following:

(a) (I) The child is twelve years of age or older; or

(II) The child is younger than twelve years of age and is part of a sibling group, as defined in section 19-1-103 (98.5), that includes a child described in subparagraph (I) of this paragraph (a) for whom a petition to reinstate the parent-child legal relationship has been filed, and the younger sibling independently meets the conditions set forth in paragraphs (b) to (f) of this subsection (2);

(b) Both the child and the former parent consent to the petition for reinstatement of the parent-child legal relationship;

(c) The child does not have a legal parent, is not in an adoptive placement, and is not likely to be adopted within a reasonable period of time, and other permanency options have been exhausted;

(d) The child is in the legal custody of a county department;

(e) The date of the final order terminating the parent-child legal relationship was at least three years before the filing of the petition or, if the court finds that it is in the best interests of the child to consider a petition for reinstatement of the parent-child legal relationship, less than three years from the date of the final order terminating the parent-child legal relationship; and

(f) The dependency and neglect action did not involve substantiated allegations of sexual abuse or an incident of egregious abuse or neglect against a child, a near fatality, or a suspicious fatality or near fatality as those terms are defined in section 26-1-139, C.R.S.

(3) A child who is sixteen years of age or older, or his or her guardian ad litem, may also file a petition to reinstate the parent-child legal relationship alleging that the conditions set forth in paragraphs (b) to (f) of subsection (2) of this section are met.

(4) If a former parent whose rights have been terminated contacts either the county department that has custody of the child or the child's guardian ad litem about the possible reinstatement of the parent-child legal relationship through a petition filed under this section, the county department or the guardian ad litem who was contacted must notify the other party, as applicable, within thirty days after the contact with the name and address of the former parent.

(5) If a petition to reinstate the parent-child legal relationship is filed, a former parent who is named in the petition and whose rights the petition seeks to have reinstated is entitled to appointed counsel if the former parent meets the income eligibility criteria for public counsel, or the former parent may retain counsel at his or her own expense.

(6) The petition must state the name and age of the child; the county department that has legal custody of the child; and the name and address of the former parent named in the petition. The petition shall be verified, and the statements in the petition may be made upon information and belief. The party filing a petition to reinstate the parent-child legal relationship shall serve the petition on the following nonmovants:

(a) The child's guardian ad litem;

(b) The county department with legal custody of the child; and

(c) The former parent whose parent-child legal relationship the petition seeks to have reinstated.

(7) Upon receipt of the petition for reinstatement of the parent-child legal relationship, the court must set a date for an initial hearing to take place no more than sixty-three days after the filing of the petition. The court shall provide notice of all hearings and reviews to:

(a) The county department with legal custody of the child;

(b) The guardian ad litem;

(c) The former parent whose parent-child legal relationship the petition seeks to have reinstated;

(d) The foster parents, if any; and

(e) The child's tribe if the child is an Indian child.

(8) At the initial hearing and all subsequent hearings on the petition, the court shall consider information from the county department with legal custody of the child, the child, the child's guardian ad litem, the former parent, the person or agency that is providing care for the child, and any other person or agency that may aid the court in its review.

(9) At the initial hearing, the court shall consider and make findings about the following threshold conditions for pursuing a reinstatement of the parent-child legal relationship:

(a) Whether the allegations for filing the petition in paragraphs (a) to (f) of subsection (2) of this section or in subsection (3) of this section have been established by clear and convincing evidence;

(b) Whether the child is of a sufficient age and maturity and able to express his or her preference about reinstatement of the parent-child legal relationship;

(c) Whether the former parent has remedied the conditions that led to the child's removal and termination of the parent-child legal relationship, if applicable;

(d) What temporary transition services would be needed by the child and the former parent to have a successful reinstatement of the parent-child legal relationship;

(e) Whether the former parent can provide a safe and stable home for the child; and

(f) Whether the former parent has participated in an assessment that supports that the reinstatement of the parent-child legal relationship is in the best interests of the child. The state board may adopt rules defining the types of assessments that may be done to support reinstatement of the parent-child legal relationship. A previous finding of termination does not disqualify the former parent from being certified as an appropriate placement for a trial period under this section.

(10) At the conclusion of the initial hearing, the court shall either dismiss the petition because the threshold conditions for reinstatement set forth in subsection (9) of this section have not been met or enter an order finding that the threshold conditions for reinstatement set forth in subsection (9) of this section have been met and that it is in the best interests of the child to work toward reinstatement of the parent-child legal relationship. If the court finds that it is in the best interests of the child to pursue reinstatement of the parent-child legal relationship, the court must approve a transition plan developed by the county department and designed for reinstatement of the parent-child legal relationship, including visitation or placement of the child with the former parent for a designated trial period of up to six months, during which time legal custody of the child remains with the county department. As part of the transition plan, the county department shall provide transition services, as needed. The county department shall assess the visitation or temporary placement of the child with the former parent and prepare a report about the success of the visitation or temporary placement. The county department shall submit the report to the court, the former parent, and the guardian ad litem not later than thirty days prior to the expiration of the designated trial period. The county department may stop the visitation or remove the child from placement with the former parent at any time, in accordance with the procedures outlined in sections 19-3-401 and 19-3-403, if it deems that the child is not safe or that it is no longer in the best interests of the child for the child to remain with the former parent.

(11) (a) The court shall schedule a final hearing prior to the expiration of the designated trial period. At the final hearing, the court shall consider the following:

(I) Whether the threshold criteria for reinstatement of the parent-child legal relationship set forth in subsection (9) of this section are still met;

(II) Whether the trial period of visitation or placement of the child with the former parent was successful;

(III) Whether the child will lose or gain any benefits or services as a result of reinstatement and how this might affect the child; and

(IV) Whether reinstatement of the parent-child legal relationship is in the best interests of the child.

(b) The court shall make findings supporting the disposition of the petition for reinstatement. The court may make the following orders:

(I) The court may grant the petition and order the reinstatement of the parent-child legal relationship if the court finds by clear and convincing evidence that it is in the best interests of the child to reinstate the parent-child legal relationship; or

(II) The court may dismiss the petition, in which case:

(A) The county department retains the legal custody of the child; and

(B) The county department shall arrange for the immediate placement of the child in out-of-home placement; and

(C) The court shall set a hearing to determine the permanency plan in accordance with section 19-3-702; or

(III) The court may continue the matter for no more than sixty days and may issue an order requiring the former parent or the county department to take certain actions before the next hearing; except that the court shall either dismiss or grant a motion for reinstatement of the parent-child legal relationship within twelve months after the date the petition for reinstatement was filed.

(12) An order reinstating the parent-child legal relationship restores all rights, powers, privileges, immunities, duties, and obligations of the former parent as to the child, including those relating to custody, control, and support of the child. If the parent-child legal relationship is reinstated, the court may require periodic review within ninety days after reinstatement.

(13) The granting of a petition for reinstatement of the parent-child legal relationship does not vacate or otherwise affect the validity of the original order terminating the parent-child legal relationship.

(14) The granting of a petition for reinstatement of the parent-child legal relationship for one former parent does not restore or otherwise impact the rights or legal status of the other former parent.

(15) A parent whose parent-child legal relationship is restored pursuant to this section is not liable for child support or the costs of any services provided to the child from the date of the original order terminating the parent-child legal relationship to the date of the order reinstating the parent-child legal relationship.

(16) This section does not create a cause of action against the county department or its employees concerning the original order terminating the parent-child legal relationship. Nothing in this section shall be construed to limit or alter the protections granted to public entities and to their employees under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.






Part 7 - Review of Placement

§ 19-3-702. Permanency hearing - periodic review

(1) In order to provide stable permanent homes for children in as short a time as possible, a court on its own motion or upon motion brought by any party shall conduct a permanency hearing if a child cannot be returned home under section 19-1-115 (4)(b) for the purpose of making a determination regarding the future status of the child. Such permanency hearing shall be held as soon as possible following the dispositional hearing but shall be held no later than twelve months after the date the child is considered to have entered foster care and no later than every twelve months thereafter while the child remains in out-of-home placement, or more frequently as deemed necessary by the court. If the court finds that reasonable efforts to reunify the child and the parent are not required pursuant to section 19-1-115 (7), a permanency hearing that includes consideration of in-state and out-of-state permanent placement options for the child shall be held within thirty days after the finding. If the court finds that reasonable efforts to reunify the child and the parent are not required and a motion for termination has been properly filed pursuant to section 19-3-602, the permanency hearing and the hearing on the motion for termination may be combined, and all of the court determinations required at both hearings shall be made in the combined hearing. In a county designated pursuant to section 19-1-123, if the child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), such permanency hearing shall be held no later than three months after the decree of disposition of the child. A child shall be considered to have entered foster care on the date that the child is placed out of the home. If the court finds that an appropriate treatment plan cannot be devised at a dispositional hearing in accordance with section 19-3-508 (1)(e)(I), the permanency hearing shall be held no later than thirty days after such determination, unless a motion for termination of parental rights has been filed within thirty days after the court's finding. Where possible, the permanency hearing shall be combined with the six-month review as provided for in section 19-1-115 (4)(c).

(1.5) Any hearing or action, such as a paper review, an ex parte hearing, or a stipulated agreement that has been made an order of the court, that is not open to the participation of the parents of a child, the child, if appropriate, and the foster parents, relative caregivers, or pre-adoptive parents of a child, if any, shall not be considered a permanency hearing for purposes of this section.

(2) When the court schedules a permanency hearing under this section, the court shall promptly issue a notice reciting briefly the substance of the motion. The notice shall set forth the constitutional and legal rights of the child and the child's parents or guardian. Notice of the hearing shall be given in accordance with the requirements stated in section 19-3-502 (7). Nothing in this section shall require the presence of any person before the court unless the court so directs. The court shall order the county department of social services to develop a permanency plan for the child, which plan shall be completed and submitted to the court at least three working days in advance of the permanency hearing as required in this section.

(2.5) At a permanency hearing held in a county designated pursuant to section 19-1-123, if the child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2) and has been placed out of the home for three months, the court shall review the progress of the case and the treatment plan including the provision of services. The court may order the county department of social services to show cause why it should not file a motion to terminate the parent-child legal relationship pursuant to part 6 of this article. Cause may include, but not be limited to, the following conditions:

(a) The parents or guardians have maintained regular parenting time and contact with the child, and the child would benefit from continuing this relationship; or

(b) The criteria of section 19-3-604 have not yet been met.

(2.7) Consideration of the placement of children together as a sibling group shall not delay the efforts for expedited permanency planning or permanency planning in order to achieve permanency for each child in the sibling group.

(3) Except as provided in subsection (2.5) of this section, at the permanency hearing, the court shall first determine whether the child shall be returned to the child's parent or guardian, pursuant to section 19-1-115 (4)(b) and, if applicable, the date on which the child shall be returned, and whether reasonable efforts have been made to find a safe and permanent placement for the child. If the child is not returned to the custody of the child's parent or guardian, the court shall determine whether there is a substantial probability that the child will be returned to the physical custody of the child's parent, guardian, or legal custodian within six months. If the court so determines, it shall set another review hearing for not more than six months, which shall be a permanency hearing.

(3.5) At any permanency hearing conducted by the court, the court shall make determinations as to the following:

(a) Whether procedural safeguards to preserve parental rights have been applied in connection with any change in the child's placement or any determination affecting parental visitation of the child;

(b) Whether reasonable efforts have been made to finalize the permanency plan that is in effect at the time of the permanency hearing;

(c) If a child resides in a placement out of state, whether the out-of-state placement continues to be appropriate and in the best interests of the child; and

(d) If the child is sixteen years of age or older, whether the permanency plan includes independent living services.

(3.7) The court conducting the permanency hearing shall consult with the child in an age-appropriate manner regarding the child's permanency plan.

(4) If the court determines that the child cannot be returned to the physical custody of such child's parent or guardian and that there is not a substantial probability that the child will be returned to the physical custody of such child's parent or guardian within six months, the court shall enter an order determining the future status or placement of the child. Any court order regarding future status or placement of a child out of the home shall include specific findings concerning the placement goal for the child. Such findings shall include a determination of whether the placement goal for the child is that the child be returned to the parent, be referred for legal guardianship or custody, be placed in a planned permanent living arrangement, or be placed for adoption, in which case the county department shall file a motion for termination of parental rights. In cases in which the county department has documented to the court a compelling reason for determining that it would not be in the best interests of the child to return home, the court's findings shall include a determination of whether the placement goal for the child is that the child be referred for termination of parental rights, be placed for adoption, be placed with a fit and willing relative, be placed with a legal guardian or custodian, or be placed in another permanent living arrangement. The court must be provided with documentation of a compelling reason for establishing a permanency plan with a goal other than reunification, adoption, or legal guardianship.

(5) In order to enable the child to obtain a permanent home, the court may make the following determinations and orders:

(a) If the court finds from the materials submitted by the county department of social services that the child appears to be adoptable and meets the criteria for adoption in section 19-5-203, the court may order the county department of social services to show cause why it should not file a motion to terminate the parent-child legal relationship pursuant to part 6 of this article. Cause may include, but need not be limited to, any of the following conditions:

(I) The parents or guardians have maintained regular parenting time and contact with the child, and the child would benefit from continuing this relationship; or

(II) A child who is twelve years of age or older objects to the termination of the parent-child legal relationship; or

(III) The child's foster parents are unable to adopt the child because of exceptional circumstances which do not include an unwillingness to accept legal responsibility for the child but are willing and capable of providing the child with a stable and permanent environment, and the removal of the child from the physical custody of his or her foster parents would be seriously detrimental to the emotional well-being of the child; or

(IV) The criteria of section 19-3-604 have not yet been met.

(b) If the child is currently in a foster home and the foster parents are capable of providing and willing to provide a stable and permanent environment, the court may determine that the child shall not be removed from the home if the removal would be seriously detrimental to the emotional well-being of the child because the child has substantial psychological ties to the foster parents.

(6) (a) Periodic reviews conducted by the court or, if there is no objection by any party to the action, in the court's discretion, through an administrative review conducted by the state department of human services, shall determine the following:

(I) Whether the child's safety is protected in the placement;

(II) Whether reasonable efforts have been made to find a safe and permanent placement;

(III) The continuing necessity for and appropriateness of the placement;

(IV) The extent of compliance with the case plan, and the extent of progress that has been made toward alleviating or mitigating the causes necessitating placement in foster care; and

(V) A likely date by which the child may be returned to and safely maintained at the home, placed for adoption, legal guardianship, or placed in another permanent safe placement setting.

(b) (Deleted by amendment, L. 2003, p. 2487, § 2, effective July 1, 2003.)

(c) (Deleted by amendment, L. 2001, p. 847, § 11, effective June 1, 2001.)

(6.5) If the court combines a permanency hearing and a periodic review, the court shall make the determinations required by this section for both the permanency hearing and the periodic review at the combined hearing.

(7) (Deleted by amendment, L. 93, p. 390, § 4, effective April 19, 1993.)

(8) (a) Subsequent reviews by the court or, if there is no objection by any party to the action, in the court's discretion, through an administrative review conducted by the state department of human services, shall be conducted every six months except when the court requires a court review or when a court review is requested by the child's parents or guardians or by the child. In the event that an administrative review is ordered, all counsel of record shall be notified and may appear at said review. The entity conducting the review shall make the same determinations as are required at a periodic review conducted pursuant to paragraph (a) of subsection (6) of this section.

(b) (Deleted by amendment, L. 2003, p. 2487, § 2, effective July 1, 2003.)

(c) (Deleted by amendment, L. 2001, p. 847, § 11, effective June 1, 2001.)

(9) In making placement determinations concerning a child pursuant to the provisions of this section, the court shall consider all pertinent information related to modifying the placement of the child prior to removing the child from his or her placement, including the following:

(a) An individualized assessment of the child's needs created pursuant to Title IV-E of the federal "Social Security Act", as amended, and regulations promulgated thereunder, as amended;

(b) Whether the child's placement at the time of the hearing is a safe and potentially permanent placement for the child;

(c) The child's actual age and developmental stage and, in consideration of this information, the child's attachment needs;

(d) Whether the child has significant psychological ties to a person who could provide a permanent placement for the child, including a relative, and, if so, whether this person maintained contact with the child during the child's placement out of the home;

(e) Whether a person who could provide a permanent placement for the child is willing to maintain appropriate contact after an adoption of the child with the child's relatives, particularly sibling relatives, when such contact is safe, reasonable, and appropriate;

(f) Whether a person who could provide a permanent placement for the child is aware of the child's culture and willing to provide the child with positive ties to his or her culture;

(g) The child's medical, physical, emotional, or other specific needs, and whether a person who could provide a permanent placement for the child is able to meet the child's needs; and

(h) The child's attachment to the child's caregiver at the time of the hearing and the possible effects on the child's emotional well-being if the child is removed from the caregiver's home.

(10) Prior to closing a case prior to a youth's eighteenth birthday, the court or the youth's guardian ad litem shall notify the youth that he or she shall lose the right to receive medicaid until the youth's twenty-first birthday if the case is closed prior to the youth's eighteenth birthday.



§ 19-3-703. Permanent home

In a county designated pursuant to section 19-1-123, if a child is under six years of age at the time a petition is filed in accordance with section 19-3-501 (2), the child shall be placed in a permanent home no later than twelve months after the original placement out of the home unless the court determines that a placement in a permanent home is not in the best interests of the child at that time. In determining whether such a placement delay is in the best interests of the child, the court must be shown clear and convincing evidence that reasonable efforts, as defined in section 19-1-103 (89), were made to find the child an appropriate permanent home and such a home is not currently available or that the child's mental or physical needs or conditions deem it improbable that such child would have a successful permanent placement. The caseworker and the child's guardian ad litem shall provide the court with a report specifying which services are being given the child in order to remedy the child's problems. The case shall be reviewed at least every six months until the child is permanently placed. The six-month reviews and twelve-month permanency hearings shall continue as long as the child remains in foster care. Clear and convincing standards of evidence shall be applicable at any such review. For the purposes of this section, a permanent home shall include, but not be limited to, the child's reunification with the child's parents; placement with a relative, with a potential adoptive parent, or permanent custody granted to another; or, if the child cannot be returned home, placement in the least restrictive level of care.






Part 8 - Task Force on the Collection and Security of Digital Images of Child Abuse or Neglect

§ 19-3-801. Legislative declaration

(1) The general assembly has a strong interest in the practices, standards, and safeguards surrounding county employees in the child welfare system who have an open involvement with a child related to suspected assault or child abuse or neglect that is documented through digital imagery.

(2) The general assembly finds that there is a need to balance the policies and practices used in documenting suspected child abuse or neglect through digital imagery with the need to protect the privacy rights of children and parents.

(3) Due to advances in technology and in digital imagery, it is important to evaluate whether the current statutes, rules, and practices relating to the collection and storage of digital images of children that document suspected child abuse or neglect are handled in ways that ensure the privacy, safety, and protection of children.

(4) In addition, there is a need to ensure there is adequate guidance about the security and confidentiality of evidence that might be obtained in documentation of suspected child abuse or neglect, including the taking and storage of digital images of children and encouraging collaboration between county employees, law enforcement, medical personnel, and other agencies legally authorized in the investigation of abuse and neglect of children. While the general assembly acknowledges that some parents may have concerns about any photographs or digital images being taken of their children, the general assembly finds that documentation of abuse or neglect is important to protect children and that all photographs and digital images taken of children should be safeguarded and remain confidential as required by law.

(5) The general assembly recognizes the importance of establishing clear standards to achieve consistent practices in documenting evidence of abuse or neglect, the need to periodically review whether laws, rules, and practices regarding the collection of digital images of children by government employees need to be updated to reflect changes in technologies and emerging technologies, and the importance of encouraging collaboration between government employees, medical personnel, and any other agencies legally authorized in the investigation of child abuse or neglect.

(6) Therefore, the general assembly finds that it would be valuable to create a task force of persons with experience in or knowledge of the child welfare policy system to examine the current policies and statutes governing the collection and security of digital images of evidence of child abuse or neglect, study best practices on collecting and securing digital images of evidence of child abuse or neglect, study the best practices for documenting evidence of abuse or neglect or the absence of evidence of abuse or neglect in areas visible or not visible in plain sight on the child and private areas of a child, and make recommendations to the executive branch and general assembly on administrative and legislative changes to improve the collecting and securing of digital images of evidence of suspected child abuse or neglect.



§ 19-3-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Child's private areas" means the child's genitals, pubic area, buttocks, or female breast area.

(2) "County department" means a county department of social or human services.

(3) "County employee" means an employee of a county department. "County employee" also includes a person working as a contractor or subcontractor who is providing caseworker services for a county.

(4) "Digital image" or "digital imagery" means any visual depiction created electronically or transformed into an electronic format, including any photograph, film, video, computer or computer-generated image or picture, or any similar visual depiction that is:

(a) Capable of storage in or transmission to an electronic format, including on electronic devices and applications, on the internet, or in the cloud; or

(b) Capable of transformation from an electronic format into another format, such as a printed page.

(5) "Government" means the state; any county, city and county, municipality, or law enforcement agency; and any school district.

(6) "Government employee" means a person employed by the government or acting under the color of state law.

(7) "Open involvement" means a situation in which the county department currently has a referral, has a response to a report, has opened an assessment, is providing services, or has an open case in the Colorado TRAILS system that is related to the provision of child welfare services, as defined in section 26-5-101 (3), C.R.S.

(8) "State department" means the state department of human services.

(9) "Task force" means the task force on the collection and security of digital images of child abuse or neglect, created in section 19-3-803.

(10) "Visible in plain sight on the child" means an area of the child's body that is viewable by the public and that could be observed visually without removal or rearrangement of the child's clothing. "Visible in plain sight on the child" does not include a child's private areas.



§ 19-3-803. Task force on the collection and security of digital images of child abuse or neglect - creation - membership

(1) There is hereby created the task force on the collection and security of digital images of child abuse or neglect, for the purpose of studying the issues set forth in section 19-3-804 and making findings and recommendations to the governor, the state department, the child welfare training academy, the Colorado association of chiefs of police, the county sheriffs of Colorado, the Colorado medical society, and the general assembly on administrative and legislative changes to improve the collection and security of digital images of suspected child abuse or neglect.

(2) The membership of the task force must not exceed twenty-one members and, to the extent practicable, must include persons from throughout the state and must reflect the ethnic diversity of the state. The task force consists of the following members:

(a) The executive director of the state department or his or her designee;

(b) The child protection ombudsman, appointed pursuant to section 19-3.3-102;

(c) An attorney who is a representative of the office of the child's representative created in section 13-91-104, C.R.S., appointed by the director of the office of the child's representative;

(d) An attorney who is a representative of the respondent parents' counsel created in section 13-92-103, C.R.S., appointed by the director of the office of the respondent parents' counsel;

(e) A representative of the attorney general's office, appointed by the attorney general;

(f) A representative of the Colorado district attorneys' council, appointed by the executive director of the Colorado district attorneys' council;

(g) Five members appointed by the governor. In making his or her appointments, the governor shall consider appointing members from among the following individuals or representatives:

(I) An individual who is a licensed pediatrician in this state with previous experience with child abuse or neglect cases;

(II) A representative of the child welfare training academy created in section 26-5-109, C.R.S.;

(III) An individual who is a director or administrator of a county department;

(IV) An individual who is trained as a sexual assault nurse examiner (SANE), as defined in section 23-5-143 (2)(d), C.R.S.;

(V) A licensed psychiatrist or psychologist who works with children who have been abused or neglected; and

(VI) Any other individual or representative with relevant experience, as the governor sees fit.

(h) Five members appointed by the speaker of the house of representatives. In making his or her appointments, the speaker shall consider appointing members from among the following individuals or representatives:

(I) An individual who is a forensic interviewer with an accredited child advocacy center with experience in interviewing children who have been abused or neglected;

(II) An individual representing a professional social work organization with experience counseling children who have experienced child abuse or neglect;

(III) A foster parent who is currently caring for or has previously cared for children in foster care;

(IV) A representative of schools, such as a principal, administrator, or school nurse;

(V) An individual who is a caseworker for a county department who conducts assessments of child abuse or neglect cases; and

(VI) Any other individual or representative with relevant experience, as the speaker sees fit.

(i) Five members appointed by the president of the senate. In making his or her appointments, the president shall consider appointing members from among the following individuals and representatives:

(I) A representative of law enforcement who investigates or has experience with investigating allegations of child abuse or neglect;

(II) An individual who serves as a court-appointed special advocate (CASA) for abused or neglected children, as defined in section 13-91-103 (3), C.R.S.;

(III) An attorney in private practice who has experience dealing with child abuse or neglect cases;

(IV) A county attorney with experience in dependency or neglect cases;

(V) An individual who represents a child advocacy organization active in this state; and

(VI) Any other individual or representative with relevant experience, as the president sees fit.

(3) The appointing authorities in subsection (2) of this section shall make their initial appointments to the task force no later than September 1, 2016. Each member of the task force who is appointed pursuant to subsection (2) of this section serves at the pleasure of the appointing authority who appointed the member.

(4) The members of the task force serve without compensation and without reimbursement for expenses.

(5) (a) The executive director of the state department or his or her designee shall convene the first meeting of the task force on or before October 1, 2016.

(b) The task force shall elect a chair and vice-chair from among its members.

(c) The task force shall meet four to six times per calendar year to complete its duties.

(d) Upon request by the task force, the state department shall provide office space, equipment, and staff services as may be necessary to implement this part 8.



§ 19-3-804. Task force - purposes - issues to study - written reports

(1) The purpose of the task force is to:

(a) Study current laws, rules, and practices followed in the state and best practices in other states regarding the documentation of evidence or the absence of evidence of suspected child abuse through the collection and security of digital images by government employees;

(b) Consider whether the statutes and practices concerning the collection of evidence of suspected abuse or neglect and the use of digital images are consistent with existing technologies and emerging electronic technologies; and

(c) Recommend the best practices to be used in the collection and security of digital imagery evidence of child abuse or neglect.

(2) In carrying out the purposes outlined in subsection (1) of this section, the task force shall consider:

(a) The constitutional standards, case law, statutes, rules, practices, and standards in Colorado, if any, that govern:

(I) How a county employee who has open involvement with a child takes, maintains, and disseminates digital images of a child, including the child's private areas, to document the abuse or neglect or the absence of abuse or neglect; and

(II) How a government employee takes, maintains, and disseminates digital images of a child's body, including those areas of a child's body that are visible in plain sight and those that are private areas;

(b) Whether the criteria or standards that government employees follow when documenting evidence of suspected child abuse or neglect through digital images balance the need to collect evidence of suspected child abuse or neglect with the need to protect the privacy and constitutional rights of both parents and of children;

(c) The safeguards used by a government employee to ensure the best interests of children when documenting evidence of suspected child abuse or neglect through digital imagery;

(d) The role of law enforcement agencies in conducting a child abuse or neglect assessment or investigation jointly with county departments pursuant to cooperative agreements implemented pursuant to section 19-3-308 (5.5) and whether there are best practices that have been developed through cooperative agreements relating to the collection, sharing, and handling of digital images;

(e) How governments and medical professionals collaborate during assessments or investigations of suspected child abuse or neglect to collect, transmit, and share evidence, including digital images, without slowing down the process and while ensuring that there is no impediment to the child's safety;

(f) Whether section 19-3-306, regarding the taking of color photographs of children, should be amended to include all types of digital images and what precautions should be taken regarding the transmission and storage of digital images of children;

(g) The statutes, rules, and policies that govern the taking of digital images of children's bodies, including private areas, on personal or government-owned cell phones, cameras, devices, or other equipment that can be used to take digital images, and the safeguards in place to guide government employees on how to take, maintain, and disseminate digital images;

(h) Whether digital images of children that may be used as evidence in cases of child abuse under section 18-6-401, C.R.S., should be transmitted and stored through the statewide discovery sharing system pursuant to section 16-9-702, C.R.S., and what safeguards should be developed on the transmission and maintenance of digital images through that system;

(i) The statutes, rules, and policies that govern the audiotaping and videotaping of a child interview and the storage and maintaining of those child interviews; and

(j) The best practices followed in other states or recommended by national child welfare experts for child welfare caseworkers to follow when collecting evidence of suspected child abuse or neglect through digital imagery to document evidence or absence of evidence of child abuse or neglect; collaborating with and sharing in the dissemination of evidence with law enforcement agencies, medical professionals, and any other agencies legally authorized in the investigation of child abuse or neglect; referring a child for medical examinations; and maintaining, storing, and safeguarding digital images of children.

(3) The task force shall consider and recommend:

(a) The best practices and procedures that government employees should use when documenting evidence of suspected abuse or neglect on a child's body, including areas that are not visible in plain sight on the child or that are private areas of a child or both; and

(b) The best practices and procedures that government employees should use when observing or assessing a child's private areas or collecting digital images or other evidence of suspected abuse or neglect.

(4) The task force shall study the following sequence of events and recommend best practices when a government employee seeking to view or document evidence of suspected child abuse or neglect of private areas of the child:

(a) Is required to obtain the consent of a parent, guardian, or legal custodian of the child; or

(b) Is required to obtain the consent of a child who is fifteen years of age or older and less than eighteen years of age, in addition to obtaining the consent of that child's parent, guardian, or legal custodian; or

(c) Must obtain a court order directing that the child be presented to and examined and evaluated by an independent medical provider, a sexual assault nurse examiner (SANE), or the child's own physician, if the parent, guardian, or legal custodian, or the child, if between the ages of fifteen and eighteen, refuses to give consent; or

(d) May proceed in examining and photographing the private areas of the child without the parent's consent or the child's consent, if the child is fifteen years of age or older and less than eighteen years of age, and without a court order based upon a reasonable belief that exigent circumstances exist that constitute a medical emergency, such as in conjunction with a call to 911, or based upon a reasonable suspicion that the child needs treatment or is in immediate threat of serious bodily injury.

(5) Based on the study of the issues outlined in subsections (2) to (4) of this section, the task force should develop recommendations for administrative changes that governments should undertake and develop specific recommendations for legislation, if any.

(6) On or before December 1, 2017, the task force shall submit an initial written report on its findings and progress to the governor; the state department; the child welfare training academy; the Colorado association of chiefs of police; the county sheriffs of Colorado; the Colorado medical society; the joint budget committee; and the public health care and human services committee of the house of representatives and the health and human services committee of the senate, or any successor committees. On or before December 1, 2018, the task force shall submit a final written report to the governor; the state department; the child welfare training academy; the Colorado association of chiefs of police; the county sheriffs of Colorado; the Colorado medical society; the joint budget committee; and the public health care and human services committee of the house of representatives and the health and human services committee of the senate, or any successor committees. The final report must include, but need not be limited to, the task force's findings and recommendations for changes in administrative rules and recommendations for legislation, if necessary.



§ 19-3-805. Repeal of part

This part 8 is repealed, effective July 1, 2019.









Article 3.3 - Office of the Child Protection Ombudsman

§ 19-3.3-101. Legislative declaration

(1) The general assembly finds and declares that:

(a) Child abuse and neglect is a serious and reprehensible problem in society;

(b) The protection of children from abuse and neglect by applying prevention measures and observing best practices in treating children who are abused and neglected must be one of Colorado's highest public policy priorities;

(c) The child protection system must protect and serve Colorado's children in a manner that keeps them safe and healthy and promotes their well-being;

(d) The children and families served by the child protection system, as well as the public, must have a high level of confidence that the system will act in a child's best interests and will respond to the child's needs in a timely and professional manner;

(e) To engender this high level of confidence in the child protection system, it is important that children and families who become involved in the system, mandatory reporters, and the general public have a well-publicized, easily accessible, and transparent grievance process for voicing concerns regarding the child protection system along with the expectation that those concerns, once voiced, will be heard and addressed in a timely and appropriate manner; and

(f) To improve child protection outcomes and to foster best practices, there must be effective accountability mechanisms, including the review and evaluation of concerns voiced by children and families, mandatory reporters, persons involved in the child protection system, and members of the general public, that provide policymakers with the information necessary to formulate systemic changes, where appropriate.

(2) The general assembly further finds and declares that the establishment of the office of the child protection ombudsman will:

(a) Improve accountability and transparency in the child protection system and promote better outcomes for children and families involved in the child protection system; and

(b) Allow families, concerned citizens, mandatory reporters, employees of the state department and county departments, and other professionals who work with children and families to voice their concerns, without fear of reprisal, about the response by the child protection system to children experiencing, or at risk of experiencing, child maltreatment.



§ 19-3.3-102. Office of the child protection ombudsman established - child protection ombudsman advisory board - qualifications of ombudsman - duties

(1) (a) On or before January 1, 2016, the independent office of the child protection ombudsman, referred to in this article as the "office", is established in the judicial department as an independent agency for the purpose of ensuring the greatest protections for the children of Colorado.

(a.5) The office and the judicial department shall operate pursuant to a memorandum of understanding between the two entities. The memorandum of understanding contains, at a minimum:

(I) A requirement that the office has its own personnel rules;

(II) A requirement that the ombudsman has independent hiring and termination authority over office employees;

(III) A requirement that the office must follow judicial fiscal rules;

(IV) A requirement that the office of the state court administrator shall offer the office of the child protection ombudsman limited support with respect to:

(A) Personnel matters;

(B) Recruitment;

(C) Payroll;

(D) Benefits;

(E) Budget submission, as needed;

(F) Accounting; and

(G) Office space, facilities, and technical support limited to the building that houses the office of the state court administrator; and

(V) Any other provisions regarding administrative support that will help maintain the independence of the office.

(b) The office and the related child protection ombudsman board, established in subsection (2) of this section, shall operate with full independence. The board and office have complete autonomy, control, and authority over operations, budget, and personnel decisions related to the office, board, and ombudsman.

(c) The office shall work cooperatively with the child protection ombudsman board established in subsection (2) of this section, the department of human services and other child welfare organizations, as appropriate, to form a partnership between those entities and persons, parents, and the state for the purpose of ensuring the greatest protections for the children of Colorado.

(2) (a) There is established an independent, nonpartisan child protection ombudsman board, referred to in this article as the "board". The membership of the board must not exceed twelve members and, to the extent practicable, must include persons from throughout the state and persons with disabilities and must reflect the ethnic diversity of the state. All members must have child welfare policy or system expertise or experience.

(b) The board members must be appointed on or before August 1, 2015, as follows:

(I) The chief justice of the Colorado supreme court shall appoint:

(A) An individual with experience as a respondent parents' counsel;

(B) An individual with experience defending juveniles in court proceedings;

(C) An individual with legal experience in dependency and neglect cases; and

(D) An individual with experience in criminal justice involving children and youth.

(II) The governor shall appoint:

(A) An individual with previous professional experience with a rural county human or social services agency or a rural private child welfare advocacy agency;

(B) An individual with previous professional experience with the department of human services;

(C) An individual with previous professional experience with an urban human or social services agency or an urban private child welfare agency; and

(D) An individual with experience in primary or secondary education.

(III) The president and minority leader of the senate shall appoint:

(A) An individual who was formerly a child in the foster care system; and

(B) An individual with professional experience as a county and community child protection advocate; and

(IV) The speaker and the minority leader of the house of representatives shall appoint:

(A) A current or former foster parent; and

(B) A health care professional with previous experience with child abuse and neglect cases.

(c) Board members shall serve for terms of four years; except that, of the members first appointed, two members appointed pursuant to subparagraphs (I), (II), and (III) of paragraph (b) of this subsection (2) and one member appointed pursuant to subparagraph (IV) of paragraph (b) of this subsection (2), as designated by the appointing officials, shall serve initial terms of two years. The appointing officials shall fill any vacancies on the board for the remainder of any unexpired term.

(d) The board shall meet a minimum of two times per year and additionally as needed. At least one meeting per year must be held outside of the Denver metropolitan area.

(e) Board members shall serve without compensation but may be reimbursed for actual and reasonable expenses incurred in the performance of their duties.

(f) Expenses incurred for the board must be paid from the general operating budget of the office of the child protection ombudsman.

(3) The board has the following duties and responsibilities:

(a) To oversee the following personnel decisions related to the ombudsman:

(I) On or before December 1, 2015, and as necessary thereafter, appointing a person to serve as the child protection ombudsman and director of the office, referred to in this article as the "ombudsman". The ombudsman appointed by the board on or before December 1, 2015, shall assume his or her position on the effective date of the memorandum of understanding between the judicial department and the office. The board may also discharge an acting ombudsman for cause. A two-thirds majority vote is required to hire or discharge the ombudsman. The general assembly shall set the ombudsman's compensation, and such compensation may not be reduced during the term of the ombudsman's appointment.

(II) Filling a vacancy in the ombudsman position;

(III) Evaluating the ombudsman's performance as determined necessary based on feedback received related to the ombudsman; and

(IV) Developing a public complaint process related to the ombudsman's performance;

(b) To oversee and advise the ombudsman on the strategic direction of the office and its mission and to help promote the use, engagement, and access to the office;

(c) To work cooperatively with the ombudsman to provide fiscal oversight of the general operating budget of the office and ensure that the office operates in compliance with the provisions of this article, the memorandum of understanding, and state and federal laws relating to the child welfare system;

(d) to (g) (Deleted by amendment, L. 2016.)

(h) To promote the mission of the office to the public; and

(i) To provide assistance, as practicable and as requested by the ombudsman, to facilitate the statutory intent of this article.

(4) Meetings of the board are subject to the provisions of section 24-6-402, C.R.S., except for executive personnel actions or meetings requiring the protection of confidentiality for children's or parents' personal data pursuant to the federal "Child Abuse Prevention and Treatment Act", Pub.L. 93-247, and state privacy laws.

(5) The records of the board and the office are subject to the provisions of part 2 of article 72 of title 24, C.R.S.



§ 19-3.3-103. Office of the child protection ombudsman - powers and duties - access to information - confidentiality - testimony - judicial review

(1) The ombudsman has the following duties, at a minimum:

(a) (I) (A) To receive complaints concerning child protection services made by or on behalf of a child relating to any action, inaction, or decision of any public agency or any provider that receives public moneys that may adversely affect the safety, permanency, or well-being of the child. The ombudsman may, independently and impartially, investigate and seek resolution of such complaints, which resolution may include, but need not be limited to, referring a complaint to the state department or appropriate agency or entity and making a recommendation for action relating to a complaint.

(B) The ombudsman shall treat all complaints received pursuant to sub-subparagraph (A) of this subparagraph (I) as confidential, including the identities of complainants and individuals from whom information is acquired; except that disclosures may be permitted if the ombudsman deems it necessary to enable the ombudsman to perform his or her duties and to support any recommendations resulting from an investigation. Records relating to complaints received by the office and the investigation of complaints are exempt from public disclosure pursuant to article 72 of title 24, C.R.S.

(II) (A) In investigating a complaint, the ombudsman shall have the authority to request and review any information, records, or documents, including records of third parties, that the ombudsman deems necessary to conduct a thorough and independent review of a complaint so long as either the state department or a county department would be entitled to access or receive such information, records, or documents.

(B) Nothing in the provisions of sub-subparagraph (A) of this subparagraph (II) shall be construed to grant subpoena power to the ombudsman for purposes of investigating a complaint pursuant to sub-subparagraph (A) of subparagraph (I) of this paragraph (a).

(III) The ombudsman shall refer any complaints relating to the judicial department and judicial proceedings, including but not limited to complaints concerning the conduct of judicial officers or attorneys of record, judicial determinations, and court processes and procedures to the appropriate entity or agency within the judicial department.

(b) To evaluate and make a recommendation to the executive director and any appropriate agency or entity for the creation of a statewide grievance policy that is accessible by children and families within the child protection system and that is transparent and accountable;

(c) To report, as required by the provisions of section 19-3.3-108, concerning the actions of the ombudsman related to the goals and duties of the office;

(d) To review the memorandum of understanding between the office and the judicial department and renegotiate such memorandum of understanding at any time as the office and the judicial department mutually deem appropriate;

(e) To act on behalf of the office and serve as signator for the office; and

(f) To ensure accountability and consistency in the operating policies and procedures, including reasonable rules to administer the provisions of this article and any other standards of conduct and reporting requirements as provided by law.

(2) The ombudsman has the following powers, at a minimum:

(a) To review issues raised by members of the community relating to child protection policies or procedures and make recommendations to the appropriate agency or entity concerning those issues;

(b) To review and evaluate the effectiveness and efficiency of any existing grievance resolution mechanisms and to make recommendations to the general assembly, executive director, and any appropriate agency or entity for the improvement of the grievance resolution mechanisms;

(c) To help educate the public concerning child maltreatment and the role of the community in strengthening families and keeping children safe;

(d) To promote best practices and effective programs relating to a publicly funded child protection system and to work collaboratively with county departments, when appropriate, regarding improvement of processes; and

(e) To recommend to the general assembly, the executive director, and any appropriate agency or entity statutory, budgetary, regulatory, and administrative changes, including systemic changes, to improve the safety of and promote better outcomes for children and families receiving child protection services in Colorado.

(3) The ombudsman, employees of the office, and any persons acting on behalf of the office shall comply with all state and federal confidentiality laws that govern the state department or a county department with respect to the treatment of confidential information or records and the disclosure of such information and records.

(4) Nothing in this article shall be construed to direct or authorize the ombudsman to intervene in any criminal or civil judicial proceeding or to interfere in a criminal investigation.

(5) In the performance of his or her duties, the ombudsman shall act independently of the divisions within the state department that are responsible for child welfare, youth services, or child care, of the county departments of human or social services, and of all judicial agencies, including, but not limited to, the office of the child's representative, the office of the respondent parents' counsel, the office of state public defender, the office of alternate defense counsel, and the office of attorney regulation counsel. Any recommendations made by the ombudsman or positions taken by the ombudsman do not reflect those of the state department, judicial department, or of the county departments of human or social services.



§ 19-3.3-104. Qualified immunity

The ombudsman and employees or persons acting on behalf of the office are immune from suit and liability, either personally or in their official capacities, for any claim for damage to or loss of property, or for personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred within the scope of employment, duties, or responsibilities pertaining to the office, including but not limited to issuing reports or recommendations; except that nothing in this section shall be construed to protect such persons from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of that person.



§ 19-3.3-108. Office of the child protection ombudsman - annual report

(1) On or before September 1 of each year, commencing with the September 1 following the first fiscal year in which the office was established, the ombudsman shall prepare a written report that shall include, but need not be limited to, information from the preceding fiscal year and any recommendations concerning the following:

(a) Actions taken by the ombudsman relating to the duties of the office set forth in section 19-3.3-103;

(b) Statutory, regulatory, budgetary, or administrative changes relating to child protection, including systemic changes, to improve the safety of and promote better outcomes for children and families receiving child welfare services in Colorado.

(2) Notwithstanding section 24-1-136 (11)(a)(I), the ombudsman shall distribute the written report to the governor, the chief justice, the board, and the general assembly. The ombudsman shall present the report to the health and human services committees of the house of representatives and of the senate, or any successor committees.

(3) The ombudsman shall post the annual report on the office of the child protection ombudsman's website and the general assembly's website.

(4) The ombudsman shall present or communicate quarterly updates to the board on the activities of the office.



§ 19-3.3-109. Review by the state auditor's office

FIRST OF TWO VERSIONS OF THIS SECTION

At the discretion of the legislative audit committee, the state auditor shall conduct or cause to be conducted a performance and fiscal audit of the office.



§ 19-3.3-110. Funding recommendations

The ombudsman shall make funding recommendations to the joint budget committee of the general assembly for the operation of the office of the child protection ombudsman. The general assembly shall make annual appropriations, in such amount and form as the general assembly determines appropriate, for the operation of the office.






Article 3.5 - Colorado Children's Trust Fund

§ 19-3.5-101. Short title

This article shall be known and may be cited as the "Colorado Children's Trust Fund Act".



§ 19-3.5-102. Legislative declaration

(1) The general assembly hereby finds that child abuse and neglect are a threat to the family unit and impose major expenses on society. The general assembly further finds that there is a need to assist private and public agencies in identifying, planning, and establishing statewide programs for the prevention of child abuse and neglect.

(2) It is the purpose of this article to promote primary and secondary prevention and education programs that are designed to lessen the occurrence of child abuse and neglect and to reduce the need for state intervention in child abuse and neglect prevention and education.



§ 19-3.5-104. Colorado children's trust fund board - creation - members

(1) (a) There is hereby created, in the department of public health and environment, the Colorado children's trust fund board. The board shall exercise its powers and duties as if transferred by a type 2 transfer.

(b) The Colorado children's trust fund board is transferred to the department of human services. The board shall exercise its powers and duties as if transferred by a type 2 transfer. Persons appointed to the Colorado children's trust fund board shall continue serving until completion of their terms and may be reappointed as provided in this section.

(2) The board shall consist of nine members, as follows:

(a) The executive director of the department of human services or his designee;

(a.5) The executive director of the department of public health and environment or such director's designee;

(b) The commissioner of education or his designee; and

(c) Six persons appointed by the governor and confirmed by the senate, five of whom shall be knowledgeable in the area of child abuse prevention and represent some of the following areas: Law enforcement; medicine; law; business; mental health; domestic relations; child abuse prevention; education; and social work; and one who shall be a parent or a representative of a parent organization. In making appointments to the board, the governor is encouraged to include representation by at least one member who is a person with a disability, as defined in section 24-45.5-102 (2), C.R.S., a family member of a person with a disability, or a member of an advocacy group for persons with disabilities, provided that the other requirements of this paragraph (c) are met.

(3) (a) Each appointed member of the board shall serve for a term of three years; except that the original members appointed by the governor shall serve staggered terms not to exceed three years, to be decided by the board.

(b) A vacancy on the board shall be filled for the balance of the unexpired term.

(4) The board shall meet regularly and shall adopt its own rules of procedure.

(5) Members shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their duties.



§ 19-3.5-105. Powers and duties of the board

(1) The board shall have the following powers and duties:

(a) To provide for the coordination and exchange of information on the establishment and maintenance of primary and secondary prevention programs;

(b) To develop and publicize criteria regarding grants from the trust fund, including the duration of grants and any requirements for matching funds which are received from the trust fund;

(c) To review and monitor the expenditure of moneys by recipients;

(d) Repealed.

(e) To accept grants from the federal government as well as to solicit and accept contributions, grants, gifts, bequests, and donations from individuals, private organizations, and foundations;

(f) To expend moneys of the trust fund for the establishment, promotion, and maintenance of primary and secondary prevention programs, including pilot programs, for programs to prevent and reduce the occurrence of prenatal drug exposure, and for operational expenses of the board;

(g) To sue and be sued as a board without individual liability for acts of the board;

(h) To exercise any other powers or perform any other duties which are consistent with the purposes for which the board was created and which are reasonably necessary for the fulfillment of the board's responsibilities.

(i) and (j) Repealed.



§ 19-3.5-106. Colorado children's trust fund - creation - source of funds

(1) There is hereby created in the state treasury the Colorado children's trust fund, which shall be administered by the board and which shall consist of:

(a) All moneys which shall be transferred thereto in accordance with section 13-32-101 (5)(a)(I), C.R.S.; and

(b) All moneys collected by the board pursuant to section 19-3.5-105 (1)(e) from federal grants and other contributions, grants, gifts, bequests, donations, and any moneys appropriated thereto by the state. Such moneys shall be transmitted to the state treasurer for credit to the trust fund.

(2) All moneys in the fund shall be subject to annual appropriation by the general assembly. Any moneys not appropriated shall remain in the fund and shall not be transferred to or revert to the general fund of the state at the end of any fiscal year. Any interest earned on the investment or deposit of moneys in the fund shall also remain in the fund and shall not be credited to the general fund of the state.

(3) Repealed.



§ 19-3.5-107. Disbursement of grants from the trust fund

(1) Grants may be awarded to provide moneys for the start-up, continuance, or expansion of primary or secondary prevention programs, including pilot programs and home visitation programs, to provide educational and public informational seminars, and to study and evaluate primary and secondary prevention programs, pilot programs, and home visitation programs. In addition, grants may be awarded for programs to prevent and reduce the occurrence of prenatal drug exposure.

(2) The board shall have discretion in determining the amount of money to be awarded under each grant; except that:

(a) Until the total amount of assets in the trust fund exceeds five million dollars, not more than seventy-five percent of the moneys credited to the trust fund each year pursuant to section 13-32-101 (5)(a)(I), C.R.S., plus any interest credited thereon to the trust fund during the previous year shall be available for disbursement or expenditure by the board; however, any other moneys deposited or maintained in the fund may be disbursed by the board pursuant to the provisions of this article in accordance with an appropriation from the fund made by the general assembly;

(b) After such time that the state treasurer certifies that the assets in the trust fund exceed five million dollars, no further moneys shall be collected for the trust fund pursuant to section 13-32-101 (5)(a)(I), C.R.S.; however, nothing in this paragraph (b) shall be construed to prohibit the continued collection of moneys for the trust fund pursuant to section 19-3.5-105 (1)(e);

(c) After such time that the state treasurer certifies that the assets in the trust fund exceed five million dollars, only the interest credited to the trust fund, together with any moneys collected for such fund pursuant to section 19-3.5-105 (1)(e), shall be available for disbursement or expenditure by the board.

(3) Any grant or moneys received by the board and credited to the trust fund pursuant to section 19-3.5-106 (1)(b) shall not be subject to the disbursement restriction of paragraph (a) of subsection (2) of this section.



§ 19-3.5-109. Report - repeal of article

(1) The department of human services shall contract for an independent evaluation of the trust fund, including administrative costs of operating the trust fund and the cost-effectiveness and the impact of the grants on reducing and preventing child abuse. A report of the evaluation shall be provided to the house and senate health and human services committees, or any successor committees, by November 1, 2011, and by November 1, 2021.

(2) This article is repealed, effective July 1, 2022.






Article 4 - Uniform Parentage Act

§ 19-4-101. Short title

This article shall be known and may be cited as the "Uniform Parentage Act".



§ 19-4-102. Parent and child relationship defined

As used in this article, "parent and child relationship" means the legal relationship existing between a child and his natural or adoptive parents incident to which the law confers or imposes rights, privileges, duties, and obligations. "Parent and child relationship" includes the mother and child relationship and the father and child relationship.



§ 19-4-103. Relationship not dependent on marriage

The parent and child relationship extends equally to every child and to every parent, regardless of the marital status of the parents.



§ 19-4-104. How parent and child relationship established

The parent and child relationship may be established between a child and the natural mother by proof of her having given birth to the child or by any other proof specified in this article, between a child and the natural father pursuant to the provisions of this article, or between a child and an adoptive parent by proof of adoption.



§ 19-4-105. Presumption of paternity

(1) A man is presumed to be the natural father of a child if:

(a) He and the child's natural mother are or have been married to each other and the child is born during the marriage, within three hundred days after the marriage is terminated by death, annulment, declaration of invalidity of marriage, dissolution of marriage, or divorce, or after a decree of legal separation is entered by a court;

(b) Before the child's birth, he and the child's natural mother have attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and:

(I) If the attempted marriage could be declared invalid only by a court, the child is born during the attempted marriage or within three hundred days after its termination by death, annulment, declaration of invalidity of marriage, dissolution of marriage, or divorce; or

(II) If the attempted marriage is invalid without a court order, the child is born within three hundred days after the termination of cohabitation;

(c) After the child's birth, he and the child's natural mother have married, or attempted to marry, each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and:

(I) He has acknowledged his paternity of the child in writing filed with the court or registrar of vital statistics, if such acknowledgment has not previously become a legal finding pursuant to paragraph (b) of subsection (2) of this section;

(II) With his consent, he is named as the child's father on the child's birth certificate; or

(III) He is obligated to support the child under a written voluntary promise or by court order or by an administrative order issued pursuant to section 26-13.5-110, C.R.S.;

(d) While the child is under the age of majority, he receives the child into his home and openly holds out the child as his natural child;

(e) He acknowledges his paternity of the child in a writing filed with the court or registrar of vital statistics, which shall promptly inform the mother of the filing of the acknowledgment, and she does not dispute the acknowledgment within a reasonable time after being informed thereof, in a writing filed with the court or registrar of vital statistics, if such acknowledgment has not previously become a legal finding pursuant to paragraph (b) of subsection (2) of this section. If another man is presumed under this section to be the child's father, acknowledgment may be effected only with the written consent of the presumed father or after the presumption has been rebutted.

(f) The genetic tests or other tests of inherited characteristics have been administered as provided in section 13-25-126, C.R.S., and the results show that the alleged father is not excluded as the probable father and that the probability of his parentage is ninety-seven percent or higher.

(2) (a) A presumption under this section may be rebutted in an appropriate action only by clear and convincing evidence. If two or more presumptions arise which conflict with each other, the presumption which on the facts is founded on the weightier considerations of policy and logic controls. The presumption is rebutted by a court decree establishing paternity of the child by another man. In determining which of two or more conflicting presumptions should control, based upon the weightier considerations of policy and logic, the judge or magistrate shall consider all pertinent factors, including but not limited to the following:

(I) The length of time between the proceeding to determine parentage and the time that the presumed father was placed on notice that he might not be the genetic father;

(II) The length of time during which the presumed father has assumed the role of father of the child;

(III) The facts surrounding the presumed father's discovery of his possible nonpaternity;

(IV) The nature of the father-child relationship;

(V) The age of the child;

(VI) The relationship of the child to any presumed father or fathers;

(VII) The extent to which the passage of time reduces the chances of establishing the paternity of another man and a child support obligation in favor of the child; and

(VIII) Any other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed father or fathers or the chance of other harm to the child.

(b) A duly executed voluntary acknowledgment of paternity shall be considered a legal finding of paternity on the earlier of:

(I) Sixty days after execution of such acknowledgment; or

(II) On the date of any administrative or judicial proceeding pursuant to this article or any administrative or judicial proceeding concerning the support of a child to which the signatory is a party.

(c) Except as otherwise provided in section 19-4-107.3, a legal finding of paternity may be challenged in court only on the basis of fraud, duress, or mistake of material fact, with the burden of proof upon the challenger. Any legal responsibilities resulting from signing an acknowledgment of paternity, including child support obligations, shall continue during any challenge to the finding of paternity, except for good cause shown.



§ 19-4-105.5. Commencement of proceedings - summons - automatic temporary injunction - enforcement

(1) All proceedings under this article shall be commenced in the manner provided by the Colorado rules of civil procedure or as otherwise provided in this section or section 26-13.5-104, C.R.S.

(2) Upon commencement of a proceeding under this article by one of the parties, the other parties shall be served in the manner set forth in section 19-4-109 (2), the Colorado rules of civil procedure, or as otherwise provided in section 26-13.5-104, C.R.S.

(2.5) Upon the commencement of a proceeding under this article, each party shall provide to the court, in the manner prescribed by the court, his or her social security number and the social security number of each child who is the subject of the proceeding under this article.

(3) Proceedings under this article may be commenced prior to the birth of a child.

(4) If a petition is filed by an alleged father or possible father pursuant to the requirements of section 19-5-103.7, the licensed child placement agency involved shall receive notice of the action in the same manner as a party to the action.

(5) A summons issued upon commencement of a proceeding under this article shall contain the following advisements and notice:

(a) That a request for genetic tests shall not prejudice the requesting party in matters concerning allocation of parental responsibilities pursuant to section 14-10-124 (1.5), C.R.S.;

(b) That, if genetic tests are not obtained prior to a legal establishment of paternity and submitted into evidence prior to the entry of the final order establishing paternity, the genetic tests may not be allowed into evidence at a later date; and

(c) (I) That, except in proceedings initiated pursuant to section 19-1-117 or in proceedings initiated by a delegate child support enforcement unit, as defined in section 26-13-102.5 (1), C.R.S., pursuant to article 13 or 13.5 of title 26, C.R.S., or article 5 of title 14, C.R.S., upon personal service of the petition and summons on a respondent or upon waiver and acceptance of service by a respondent, a temporary injunction shall be in effect against both parties:

(A) Enjoining each party from molesting or disturbing the peace of the other party;

(B) Restraining each party from removing a minor child who is the subject of a proceeding under this article from the state without the consent of all other parties or an order of the court modifying the injunction; and

(C) Restraining each party, without at least fourteen days' advance notification and the written consent of all other parties or an order of the court modifying the injunction, from cancelling, modifying, terminating, or allowing to lapse for nonpayment of premiums, a policy of health insurance or life insurance that provides coverage to a minor child who is the subject of the proceeding or that names the minor child as a beneficiary of a policy.

(II) The temporary injunction shall be in effect upon personal service of the petition and summons on a respondent or upon waiver and acceptance of service by a respondent and shall remain in effect for one hundred twenty days after its effective date unless all parties consent to a modification of the temporary injunction. The court may, upon the motion of a party or upon its own motion, modify the length of time the temporary injunction is in effect to a shorter or longer period of time as the court deems appropriate.

(6) The provisions of the temporary injunction described in subsection (5) of this section shall be printed on the summons and the petition. A party may apply to the court for further temporary orders, an expanded temporary injunction, or modification or revocation of the temporary injunction.

(7) For purposes of enforcing the automatic temporary injunction described in paragraph (c) of subsection (5) of this section, if a respondent shows a duly authorized peace officer, as described in section 16-2.5-101, C.R.S., a copy of the petition and summons filed and issued pursuant to this section, or if a petitioner shows the peace officer a copy of the petition and summons filed and issued pursuant to this section together with a certified copy of the affidavit of service of process or a certified copy of the waiver and acceptance of service, and the peace officer has cause to believe that a violation of the part of the automatic temporary injunction that enjoins a party from molesting or disturbing the peace of the other party has occurred, the peace officer shall use every reasonable means to enforce that part of the injunction against the petitioner or respondent, as applicable. A peace officer shall not be held civilly or criminally liable for his or her actions pursuant to this subsection (7) if the peace officer acts in good faith and without malice.



§ 19-4-105.6. Amendment of proceedings - adding children

(1) In any existing case commenced under this article, if it is alleged that another child has been conceived of the parents named in the existing case, that child shall be added to the existing case if at least one of the presumptions of paternity specified in section 19-4-105 applies for the purpose of establishing paternity and child support. The caption shall be amended to include the added child.

(2) The party amending the petition pursuant to subsection (1) of this section shall serve the amended petition with the new caption upon the other parties in the manner set forth in section 19-4-109 (2), the Colorado rules of civil procedure, or as otherwise provided in section 26-13.5-104, C.R.S.

(2.5) The party amending the petition pursuant to subsection (1) of this section shall provide to the court, in the manner prescribed by the court, the social security number of the added child.

(3) Proceedings under this article may be amended prior to the birth of the child to be added to the proceedings.

(4) If a petition is amended pursuant to the requirements of section 19-5-103.7, the licensed child placement agency involved shall receive notice of the action in the same manner as a party to the action.

(5) A summons issued upon the amendment of a proceeding under this article shall contain the advisements set forth in section 19-4-105.5 (5).

(6) Notwithstanding the provisions of subsection (1) of this section, in any case where there exists more than one alleged or presumed father for a child pursuant to section 19-4-105, a new case shall be commenced for that child to determine the child's paternity, establish child support, and address any other related issues. If it is determined that the child is the child of parents named in an existing case, the cases shall be consolidated into the initial action pursuant to rule 42 of the Colorado rules of civil procedure.



§ 19-4-106. Assisted reproduction

(1) If, under the supervision of a licensed physician or advanced practice nurse and with the consent of her husband, a wife consents to assisted reproduction with sperm donated by a man not her husband, the husband is treated in law as if he were the natural father of a child thereby conceived. If, under the supervision of a licensed physician or advanced practice nurse and with the consent of her husband, a wife consents to assisted reproduction with an egg donated by another woman, to conceive a child for herself, not as a surrogate, the wife is treated in law as if she were the natural mother of a child thereby conceived. Both the husband's and the wife's consent must be in writing and signed by each of them. The physician or advanced practice nurse shall certify their signatures and the date of the assisted reproduction and shall file the consents with the department of public health and environment, where they shall be kept confidential and in a sealed file; however, the physician's failure to do so does not affect the father and child relationship or the mother and child relationship. All papers and records pertaining to the assisted reproduction, whether part of the permanent record of a court or of a file held by the supervising physician or advanced practice nurse or elsewhere, are subject to inspection only upon an order of the court for good cause shown.

(2) A donor is not a parent of a child conceived by means of assisted reproduction, except as provided in subsection (3) of this section.

(3) If a husband provides sperm for, or consents to, assisted reproduction by his wife as provided in subsection (1) of this section, he is the father of the resulting child.

(4) The requirement for consent set forth in subsection (1) of this section does not apply to the donation of eggs by a married woman for assisted reproduction by another woman or to the donation of sperm by a married man for assisted reproduction by a woman who is not his wife.

(5) Failure of the husband to sign a consent required by subsection (1) of this section before or after the birth of the child does not preclude a finding that the husband is the father of a child born to his wife pursuant to section 19-4-105 (2)(a).

(6) If there is no signed consent form, the nonexistence of the father-child relationship shall be determined pursuant to section 19-4-107 (1)(b).

(7) (a) If a marriage is dissolved before placement of eggs, sperm, or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a record that if assisted reproduction were to occur after a dissolution of marriage, the former spouse would be a parent of the child.

(b) The consent of a former spouse to assisted reproduction may be withdrawn by that individual in a record at any time before placement of eggs, sperm, or embryos.

(8) If a spouse dies before placement of eggs, sperm, or embryos, the deceased spouse is not a parent of the resulting child unless the deceased spouse consented in a record that if assisted reproduction were to occur after death, the deceased spouse would be a parent of the child.

(9) This section does not apply to the birth of a child conceived by means of sexual intercourse.

(10) For purposes of this section, "donor" is defined in section 19-1-103 (44.5).



§ 19-4-107. Determination of father and child relationship - who may bring action - when action may be brought

(1) A child, his natural mother, or a man presumed to be his father under section 19-4-105 (1)(a), (1)(b), or (1)(c) or the state, the state department of human services, or a county department of social services, pursuant to article 13 or 13.5 of title 26, C.R.S., or article 5 of title 14, C.R.S., may bring an action:

(a) At any time for the purpose of declaring the existence of the father and child relationship presumed under section 19-4-105 (1)(a), (1)(b), or (1)(c); or

(b) For the purpose of declaring the nonexistence of the father and child relationship presumed under section 19-4-105 (1)(a), (1)(b), or (1)(c) only if the action is brought within a reasonable time after obtaining knowledge of relevant facts but in no event later than five years after the child's birth. After the presumption has been rebutted, paternity of the child by another man may be determined in the same action, if he has been made a party.

(2) Any interested party, including the state, the state department of human services, or a county department of social services, pursuant to article 13 or 13.5 of title 26, C.R.S., or article 5 of title 14, C.R.S., may bring an action at any time for the purpose of determining the existence or nonexistence of the father and child relationship presumed under section 19-4-105 (1)(d), (1)(e), or (1)(f).

(3) An action to determine the existence of the father and child relationship with respect to a child who has no presumed father under section 19-4-105 may be brought by the state, the state department of human services, a county department of social services, the child, the mother or personal representative of the child, the personal representative or a parent of the mother if the mother has died, a man alleged or alleging himself to be the father, or the personal representative or a parent of the alleged father if the alleged father has died or is a minor.

(4) Regardless of its terms, an agreement, other than an agreement approved by the court in accordance with section 19-4-114 (2), between an alleged or presumed father and the mother or child does not bar an action under this section.



§ 19-4-107.3. When determination of parentage is final - modifications - exceptions

(1) (a) An order determining parentage pursuant to this article shall be modified or set aside, within the time frames specified in subsection (2) of this section, if genetic test results based on DNA testing, administered in accordance with section 13-25-126, C.R.S., establish the exclusion of the individual named as the father in the order as the biological parent of the child and the court determines that it is just and proper under the circumstances and in the best interests of the child.

(b) If the court modifies or sets aside an order determining parentage pursuant to paragraph (a) of this subsection (1), then the court shall modify the provisions of the order respecting child support for installments accruing subsequent to the filing of the motion pursuant to section 14-10-122 (6), C.R.S., and may vacate or deem as satisfied, in whole or in part, unpaid child support obligations arising from or based on the order determining parentage. The court shall not order restitution from the state for any sums paid to or collected by the state for the benefit of the child.

(2) (a) A motion to modify or set aside an order determining parentage pursuant to this section must be filed within two years from the date of the entry of the order.

(b) Repealed.

(3) Notwithstanding the provisions of subsection (1) of this section, neither a determination of parentage nor an order respecting child support shall be modified or set aside pursuant to this section if:

(a) The individual named in the order acknowledged paternity pursuant to section 19-4-105 (1)(c) or (1)(e) knowing that he was not the father of the child;

(b) The child was adopted by the individual named in the order; or

(c) The child was conceived by means of assisted reproduction.

(4) A motion filed pursuant to this section may be brought by the individual named as the father in the order and shall be served in the manner set forth in the Colorado rules of civil procedure upon all other parties. The court shall not modify or set aside a final order determining parentage pursuant to this section without a hearing.

(5) For purposes of this section, "DNA" means deoxyribonucleic acid.



§ 19-4-107.5. Required notice of prior civil protection orders to prevent domestic abuse - determination of parent and child relationship

When filing a proceeding under this article, the filing party shall have a duty to disclose to the court the existence of any prior temporary or permanent civil protection orders to prevent domestic abuse issued pursuant to article 14 of title 13, C.R.S., and any emergency protection orders issued pursuant to section 13-14-103, C.R.S., entered against either party by any court within ninety days prior to the filing of the proceeding to determine the parent and child relationship. The disclosure required pursuant to this section shall address the subject matter of the previous protection orders, including the case number and jurisdiction issuing such orders.



§ 19-4-108. Statute of limitations

An action to determine the existence of the father and child relationship may be brought at any time prior to the child's eighteenth birthday by the mother or father of said child, by the child, or by the delegate child support enforcement agency. If, however, the statute of limitations in effect at the time of the child's birth was less than eighteen years, the delegate child support enforcement agency may bring an action on behalf of the said child at any time prior to the child's twenty-first birthday. An action brought by a child whose paternity has not been determined may be brought at any time prior to the child's twenty-first birthday. This section and section 19-4-107 do not extend the time within which a right of inheritance or a right to a succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates or to the determination of heirship, or otherwise.



§ 19-4-109. Jurisdiction - venue

(1) Without limiting the jurisdiction of any other court, the juvenile court has jurisdiction of an action brought under this article. A delegate child support enforcement unit also has jurisdiction to establish paternity in noncontested paternities in accordance with the procedures specified in article 13.5 of title 26, C.R.S. The action may be joined with an action in another court of competent jurisdiction for dissolution of marriage, legal separation, declaration of invalidity of marriage, or support.

(1.5) A paternity determination made by another state, whether established through voluntary acknowledgment, administrative processes, or judicial processes, shall be enforced and otherwise treated in the same manner as a judgment of this state.

(2) A person who has sexual intercourse in this state thereby submits to the jurisdiction of the courts of this state as to an action brought under this article with respect to a child who may have been conceived by that act of intercourse. Upon filing of the petition, the court shall issue a summons. The hearing shall be set for a day not less than ten days after service is completed or on such later date as the court may order. In addition to any other method provided by rule or statute, including rule 4(e) of the Colorado rules of civil procedure, when there is a basis for personal jurisdiction over an individual living outside this state pursuant to section 14-5-201, C.R.S., service may be accomplished by delivering a copy of the summons, together with a copy of the petition upon which it was issued, to the individual served. Such service may be by private process server or by sending such copies to such individual by certified mail with proof of actual receipt by such individual.

(3) The action may be brought in the county in which the child or the alleged father resides or is found, or in any county where public assistance was or is being paid on behalf of the child, or, if the father is deceased, in any county in which proceedings for probate of his estate have been or could be commenced.



§ 19-4-110. Parties

The child may be made a party to the action. If the child is a minor, the court may appoint a guardian ad litem. The child's mother or father may not represent the child as guardian or otherwise. The court shall make the natural mother, each man presumed to be the father under section 19-4-105, and each man alleged to be the natural father parties or, if not subject to the jurisdiction of the court, provide notice of the action in a manner prescribed by the court and an opportunity to be heard. If a man who is alleged to be the natural father is deceased, the court shall make the personal representative of his estate, if one has been appointed, a party. If a personal representative has not been appointed, the court shall make the deceased man's spouse or an immediate blood relative a party. If a spouse or immediate blood relative is not known or does not exist, the court shall appoint a representative for the alleged natural father who is deceased. The court may align the parties. When the person to be served has no residence within Colorado and his or her place of residence is not known or when he or she cannot be found within the state after due diligence, service must be by publication pursuant to rule 4 (g) of the Colorado rules of civil procedure; except that service must be by a single publication and must be completed not less than five days prior to the time set for hearing on paternity adjudication.



§ 19-4-111. Pretrial proceedings

(1) As soon as practicable after an action to declare the existence or nonexistence of the father-child relationship has been brought, an informal hearing shall be held if it is determined by the court to be in the child's best interest. The court may order that the hearing be held before a magistrate. The public shall be barred from the hearing if it is determined by the court to be in the best interest of any of the parties. A record of the proceeding or any portion thereof shall be kept if any party requests or the court orders. Rules of evidence need not be observed. At the informal hearing, the judge or magistrate shall give a verbal advisement to the parties that a request for genetic tests shall not prejudice the requesting party in matters concerning allocation of parental responsibilities pursuant to section 14-10-124 (1.5), C.R.S. The judge or magistrate shall further advise the parties that, if genetic tests are not obtained prior to the legal establishment of paternity and submitted into evidence prior to the entry of the final order establishing paternity, the genetic tests may not be allowed into evidence at a later date.

(2) Upon the refusal of any witness, including a party, to testify under oath or produce evidence, the court may order such witness to testify under oath and produce evidence concerning all relevant facts. If the refusal is upon the ground that such witness' testimony or evidence might tend to incriminate such witness, the court may grant such witness immunity from the use of the testimony or evidence the witness is required to produce to prove the commission of a criminal offense by the witness. The refusal of a witness who has been granted immunity to obey an order to testify or produce evidence is a civil contempt of the court.

(3) Testimony of a physician concerning the medical circumstances of the pregnancy and the condition and characteristics of the child upon birth is not privileged.

(4) Upon the filing of a petition under this article, any party may seek the issuance of a temporary protection order or injunction under the criteria set forth in section 14-10-108, C.R.S. Any party may further seek temporary orders as to the allocation of parental responsibilities, including allocation of decision-making responsibility and parenting time, and support once an order determining the existence of the parent and child relationship has been entered by the court. The filing of a motion for temporary orders shall not prevent a party or public agency from seeking other relief as may be provided by this article. Issues of temporary orders concerning the allocation of parental responsibilities, including decision-making responsibility and parenting time, and issues of support shall be determined in accordance with the criteria set forth in the "Uniform Dissolution of Marriage Act", article 10 of title 14, C.R.S. Any temporary protection order issued pursuant to this subsection (4) shall be on a standardized form prescribed by the judicial department, and a copy shall be provided to the protected person.

(5) At the time a protection order is requested pursuant to this section, the court shall inquire about, and the requesting party and such party's attorney shall have an independent duty to disclose, knowledge such party and such party's attorney may have concerning the existence of any prior protection orders of any court addressing in whole or in part the subject matter of the requested protection order.

(6) The duties of peace officers enforcing orders issued pursuant to this section shall be in accordance with section 18-6-803.5, C.R.S., and any rules adopted by the Colorado supreme court pursuant to said section.



§ 19-4-112. Genetic or other tests

Upon motion of the court or any of the interested parties, genetic tests or other tests of inherited characteristics shall be ordered and the results received in evidence, as provided in section 13-25-126, C.R.S. Upon agreement of the mother and the presumed or alleged father or fathers, genetic tests or other tests of inherited characteristics may be administered prior to filing of an action. If the action is then filed, the test results shall be admitted into evidence as provided in section 13-25-126, C.R.S.



§ 19-4-113. Evidence relating to paternity

(1) Evidence relating to paternity may include:

(a) Evidence of sexual intercourse between the mother and alleged father at any possible time of conception;

(b) An expert's opinion concerning the statistical probability of the alleged father's paternity based upon the duration of the mother's pregnancy;

(c) Genetic test results, weighted in accordance with evidence, if available, of the statistical probability of the alleged father's paternity;

(d) Medical or anthropological evidence relating to the alleged father's paternity of the child based on tests performed by experts. If a man has been identified as a possible father of the child, the court may, and upon request of a party shall, require the child, the mother, and the man to submit to appropriate tests; and

(e) All other evidence relevant to the issue of paternity of the child.

(2) In any action brought pursuant to article 13 or 13.5 of title 26, C.R.S., the parties shall be required to use the laboratory designated by the delegate child support enforcement unit for genetic tests or other tests of inherited characteristics. Any subsequent test or other tests shall be determined by the court as provided in section 13-25-126, C.R.S.



§ 19-4-114. Pretrial recommendations - temporary orders

(1) On the basis of the information produced at the pretrial hearing, the judge or magistrate conducting the hearing shall evaluate the probability of determining the existence or nonexistence of the father and child relationship in a trial and whether a judicial declaration of the relationship would be in the best interest of the child. On the basis of the evaluation, an appropriate recommendation for settlement shall be made to the parties, which may include any of the following:

(a) That the action be dismissed with or without prejudice;

(b) That the matter be compromised by an agreement among the alleged father, the mother, and the child in which the father and child relationship is not determined but in which a defined economic obligation is undertaken by the alleged father in favor of the child and, if appropriate, in favor of the mother, subject to approval by the judge or magistrate conducting the hearing. In reviewing the obligation undertaken by the alleged father in a compromise agreement, the judge or magistrate conducting the hearing shall consider the best interest of the child, in the light of the factors enumerated in section 19-4-116 (6), discounted by the improbability, as it appears to him, of establishing the alleged father's paternity or nonpaternity of the child in a trial of the action. In the best interest of the child, the court may order that the alleged father's identity be kept confidential. In that case, the court may designate a person or agency to receive from the alleged father and disburse on behalf of the child all amounts paid by the alleged father in fulfillment of obligations imposed on him.

(c) That the alleged father voluntarily acknowledge his paternity of the child;

(d) That the action be consolidated with a relinquishment action filed pursuant to part 1 of article 5 of this title.

(2) If the parties accept a recommendation made in accordance with subsection (1) of this section, judgment shall be entered accordingly.

(3) If a party refuses to accept a recommendation made under subsection (1) of this section and genetic tests have not been taken, the court shall require the parties to submit to genetic tests, if practicable. Thereafter, the judge or magistrate shall make an appropriate final recommendation. If a party refuses to accept the final recommendation, the action shall be set for trial. If the evidence relating to paternity meets the requirements set forth in section 13-25-126 (1)(g), C.R.S., the court shall issue temporary orders establishing current child support, foster care maintenance, and medical support to remain in effect pending a final disposition of the proceeding.

(4) The guardian ad litem may accept or refuse to accept a recommendation under this section.

(5) The informal hearing may be terminated and the action set for trial if the judge or magistrate conducting the hearing finds unlikely that all parties would accept a recommendation he might make under subsection (1) or (3) of this section.



§ 19-4-115. Civil action

An action under this article is a civil action governed by the Colorado rules of civil procedure. The mother of the child and the alleged father are competent to testify and may be compelled to testify. Sections 19-4-111 (2) and (3), 19-4-112, and 19-4-113 apply.



§ 19-4-116. Judgment or order - birth-related costs - evidence

(1) The judgment or order of the court determining the existence or nonexistence of the parent and child relationship is determinative for all purposes.

(2) If the judgment or order of the court is at variance with the child's birth certificate or if the court enters a judgment or order determining the existence of a parent and child relationship during the course of a proceeding held pursuant to article 3 of this title, the court shall order that a new birth certificate be issued under section 19-4-124.

(3) (a) The judgment or order may contain any other provision directed against the appropriate party to the proceeding concerning the duty of support, the recovery of child support debt pursuant to section 14-14-104, C.R.S., the allocation of parental responsibilities with respect to the child and guardianship of the child, parenting time privileges with the child, the furnishing of bond or other security for the payment of the judgment, or any other matter in the best interest of the child. The judgment or order may direct the father to pay for genetic testing and to pay the reasonable expenses of the mother's pregnancy and confinement.

(b) Repealed.

(c) Bills for pregnancy, childbirth expenses, and genetic testing are admissible as evidence without the necessity of third-party foundation testimony and shall constitute prima facie evidence of the amounts incurred for such services or for expenses incurred on behalf of the child.

(4) Support judgments or orders ordinarily shall be for periodic payments which may vary in amount. In the best interest of the child, a lump-sum payment or the purchase of an annuity may be ordered in lieu of periodic payments of support. The court or delegate child support enforcement unit may enter an order directing the father to pay for support of the child, in an amount as may be determined by the court or delegate child support enforcement unit to be reasonable under the circumstances, for a time period which occurred prior to the entry of the order establishing paternity. The court may limit the father's liability for past support of the child to the proportion of the expenses already incurred that the court deems just.

(5) The judgment or order may include a provision requiring that the respondent initiate inclusion of the child under a medical insurance policy currently in effect for the benefit of the respondent, purchase medical insurance for the child, or in some other manner provide for the current or future medical needs of the child. At the same time, the court may make a determination of whose responsibility it shall be to pay required medical insurance deductibles and copayments. If the judgment or order does not contain a provision regarding medical support, such as insurance coverage, payment for medical insurance deductibles and copayments, or unreimbursed medical expenses, that fact may be grounds for a modification of the order under section 14-10-122, C.R.S.

(6) In determining the amount to be paid by a parent for support of the child and the period during which the duty of support is owed, a court enforcing the obligation of support shall consider all relevant facts, including:

(a) The needs of the child;

(b) The standard of living and circumstances of the parents;

(c) The relative financial means of the parents;

(d) The earning ability of the parents;

(e) The need and capacity of the child for education, including higher education;

(f) The age of the child;

(g) The financial resources and the earning ability of the child;

(h) The responsibility of the parents for the support of others;

(i) The value of services contributed by the parent with whom the child resides the majority of the time;

(j) The standard of living the child would have enjoyed had the parents been married; and

(k) The child support guidelines, as set forth in section 14-10-115, C.R.S.

(7) Any order of support made pursuant to subsections (4) to (6) of this section shall continue until the child is nineteen years of age, unless the support order is terminated sooner by court order.

(8) The court may order support to be continued after the child is nineteen years of age if the child is unable to care for himself or herself by reason of mental or physical disability or other reason justifiable in the opinion of the court.

(9) All child support orders entered pursuant to this article shall include the names and dates of birth of the parties and of the children who are the subject of the order and the parties' residential and mailing addresses. The social security numbers of the parties and children shall be collected pursuant to sections 14-14-113 and 26-13-127, C.R.S.



§ 19-4-117. Costs

The court shall order reasonable fees of counsel, experts, and the child's guardian ad litem and other costs of the action and pretrial proceedings, including genetic tests, to be paid by the parties in proportions and at times determined by the court. In any action brought pursuant to article 13 or 13.5 of title 26, C.R.S., the final costs of any genetic tests or other tests of inherited characteristics shall be assessed against the nonprevailing party on the parentage issue.



§ 19-4-118. Enforcement of judgment or order

(1) If existence of the father and child relationship is declared, or paternity or a duty of support has been acknowledged or adjudicated under this article or under prior law, the obligation of the father may be enforced in the same or other proceedings by the mother, the child, or the public authority that has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, support, or funeral, or by any other person, including a private agency, to the extent he has furnished or is furnishing these expenses.

(2) The court may order support payments to be made to the obligee, the clerk of the court, in those cases in which the executive director of the department of human services has notified the state court administrator pursuant to section 26-13-114 (5), C.R.S., that the judicial district in which the court is situated is ready to participate in the family support registry, through the family support registry, or a person, corporation, or agency designated to administer them for the benefit of the child under the supervision of the court. The court may not order payments to be made to the clerk of the court once payments may be made through the family support registry.

(3) Willful failure to obey the judgment or order of the court is a civil contempt of the court. All remedies for the enforcement of judgments apply.

(4) In making any order for support pursuant to this section, the court shall take into consideration the capability of both parents to provide support.



§ 19-4-119. Modification of judgment or order

(1) The court has continuing jurisdiction to modify or revoke a judgment or order:

(a) For future education and support; and

(b) With respect to matters listed in sections 19-4-116 (3) and (4) and 19-4-118 (2); except that a court entering a judgment or order for the payment of a lump sum or the purchase of an annuity under section 19-4-116 (4) may specify that the judgment or order may not be modified or revoked.

(2) The court may modify an order of support only in accordance with the provisions of and the standard for modification in section 14-10-122, C.R.S.



§ 19-4-120. Represented by counsel

At the pretrial hearing and in further proceedings, any party may be represented by counsel.



§ 19-4-122. Action to declare mother and child relationship

Any interested party may bring an action to determine the existence or nonexistence of a mother and child relationship. Insofar as practicable, the provisions of this article applicable to the father and child relationship apply.



§ 19-4-123. Promise to render support

(1) Any promise in writing to furnish support for a child, growing out of a supposed or alleged father and child relationship, does not require consideration and is enforceable according to its terms, subject to section 19-4-107 (4).

(2) In the best interest of the child or the mother, the court may, and upon the promisor's request shall, order the promise to be kept in confidence and designate a person or agency to receive and disburse on behalf of the child all amounts paid in performance of the promise.



§ 19-4-124. Birth records

(1) Upon order of a court of this state or upon an order issued and filed pursuant to article 13.5 of title 26, C.R.S., or upon request of a court of another state, the state registrar of vital statistics shall prepare a new certificate of birth consistent with the findings of the court and shall substitute the new certificate for the original certificate of birth.

(2) The fact that the father and child relationship was declared after the child's birth shall not be ascertainable from the new certificate, but the actual place and date of birth shall be shown.

(3) The evidence upon which the new certificate was made and the original birth certificate shall be kept in a sealed and confidential file and be subject to inspection only upon consent of the court and all interested persons or, in exceptional cases only, upon an order of the court for good cause shown.



§ 19-4-125. "Father" defined

In case of a maternity suit against a purported mother, where appropriate in the context, the word "father" shall mean "mother".



§ 19-4-126. Uniformity of application and construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 19-4-127. Severability

If any provision of this article or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and, to this end, the provisions of this article are severable.



§ 19-4-128. Right to trial to court

Any party may demand a trial to the court to determine the existence or nonexistence of the parent and child relationship. No party may demand a jury trial, and notwithstanding any demand which may have been made, trial shall be to the court and not to a jury.



§ 19-4-129. Child support - guidelines - schedule of basic support obligations

The provisions of section 14-10-115, C.R.S., shall apply to all child support obligations, established or modified, as part of any proceeding under this article, whether filed on or subsequent to July 1, 1988.



§ 19-4-130. Temporary orders

(1) Upon the filing of any proceeding under this article or under article 13.5 of title 26, C.R.S., the court shall, as soon as practicable, enter a temporary or permanent order allocating parental responsibilities that shall allocate the decision-making responsibility and parenting time of the child until further order of the court.

(2) Subsection (1) of this section shall not apply to any paternity determination made pursuant to section 14-5-402, C.R.S.






Article 5 - Relinquishment and Adoption

Part 1 - Relinquishment

§ 19-5-100.2. Legislative declaration

(1) The general assembly hereby finds that parental relinquishment and adoption of children are important and necessary options to facilitate the permanent placement of minor children if the birth parents are unable or unwilling to provide proper parental care. The general assembly further finds that adoption offers significant psychological, legal, economic, and social benefits not only for children who might otherwise be homeless but also for parents who are unable to care for their children and for adoptive parents who desire children to nurture, care for, and support. Conversely, the general assembly recognizes that disrupted adoptive placements often have a profound and negative impact on individuals, particularly children, involved in the adoption proceedings.

(2) It is the purpose of this article to promote the integrity and finality of adoptions to ensure that children placed in adoptive placements will be raised in stable, loving, and permanent families. The general assembly intends that by enacting this legislation, it will be protecting children from being uprooted from adoptive placements and from the life-long emotional and psychological trauma that often accompanies being indiscriminately moved.



§ 19-5-100.5. Applicability of article

Except where indicated otherwise, each provision of this article pertaining to relinquishment or adoption shall apply only to child welfare adoptions and not to private adoptions.



§ 19-5-101. Termination of the parent-child legal relationship

(1) The juvenile court may, upon petition, terminate the parent-child legal relationship between a parent or parents, or a possible parent or parents, and a child in:

(a) Proceedings under section 19-1-104 (1)(d);

(a.5) Proceedings under section 19-5-103.5 (2)(d);

(b) Proceedings under section 19-5-105;

(c) Proceedings under section 19-5-203 (1)(d), (1)(e), (1)(f), (1)(j), and (1)(k); or

(d) Proceedings under section 19-5-105.5.

(2) No parent shall relinquish the parent-child legal relationship with a child other than in accordance with the provisions of this article.

(3) A termination by a court of a parent-child legal relationship pursuant to proceedings under this section or any section described by subsection (1) of this section shall not be deemed to terminate a sibling relationship between sibling children who are parties to the termination of the parent-child legal relationship.



§ 19-5-102. Venue

(1) A petition for relinquishment of the parent-child relationship shall be filed in the county where the child resides or in the county where the petitioner resides. If a child placement agency is involved, the petition may be filed in the county where the child placement agency is located.

(2) A petition for termination of the parent-child legal relationship pursuant to section 19-5-105.5 or section 19-5-105.7 must be filed in the county where the child resides or in the county where the petitioner resides.



§ 19-5-102.5. Relinquishment hearings - court docket priority

(1) On and after July 1, 2002, any hearing concerning a petition for relinquishment filed in a district court, the Colorado court of appeals, or the Colorado supreme court shall be given a priority on the court's docket. On and after July 1, 2002, if there is no determination on a case concerning a petition for relinquishment by any such court within two months of the filing of the petition, it shall be given a priority on the court's docket that supersedes the priority of any other priority civil hearing on the court's docket.

(2) Notwithstanding the provisions of subsection (1) of this section, nothing in this section shall affect the priority of a hearing concerning the issuance of a temporary protection order pursuant to section 13-14-104.5, C.R.S.

(3) The provisions of this section shall be implemented within existing appropriations.



§ 19-5-103. Relinquishment procedure - petition - hearings

(1) Any parent desiring to relinquish his or her child shall:

(a) Obtain counseling for himself or herself and the child to be relinquished as the court deems appropriate from the county department of social services in the county where such parent resides or from a licensed child placement agency, and, if the petitioner has not received the counseling required by the court, the petition shall be continued until counseling is obtained, and the petitioner shall be referred to counseling by the court;

(b) (I) Petition the juvenile court upon a standardized form prescribed by the judicial department giving the following information: The name of both natural parents, if known; the name of the child, if named; the ages of all parties concerned; and the reasons for which relinquishment is desired.

(II) The petition shall be accompanied by a standardized affidavit of relinquishment counseling prescribed by the judicial department that includes:

(A) A statement indicating the nature and extent of counseling furnished to the petitioner, if any, and the recommendations of the counselor;

(B) A copy of the original birth certificate or a copy of the application therefor; and

(C) A statement disclosing any and all payments, gifts, assistance, goods, or services received, promised, or offered to the relinquishing parent in connection with the pregnancy, birth, or proposed relinquishment of the child and the source or sources of such payments, gifts, assistance, goods, or services.

(1.5) (a) Pursuant to the provisions of section 19-1-126, the petition for relinquishment shall:

(I) Include a statement indicating whether the child is an Indian child; and

(II) Include the identity of the Indian child's tribe, if the child is identified as an Indian child.

(b) If notices were sent to the parent or Indian custodian of the child and to the Indian child's tribe, pursuant to section 19-1-126, the postal receipts shall be attached to the petition and filed with the court or filed within fourteen days after the filing of the petition, as specified in section 19-1-126 (1)(c).

(2) The counseling specified in paragraph (a) of subsection (1) of this section and provided by the department or the child placement agency shall include, but not be limited to, the following:

(a) Information to the relinquishing parent concerning the permanence of the decision and the impact of such decision on the relinquishing parent now and in the future;

(b) Information concerning each parent's complete medical and social histories;

(c) In the case of pregnancy, referral of the woman for medical care and for determination of eligibility for medical assistance;

(d) Information concerning alternatives to relinquishment and referral to private and public resources that may meet the parent's needs;

(e) Relinquishment services necessary to protect the interests and welfare of a child born in a state institution;

(f) Information to the child's parent that if he or she applies for public assistance for himself or herself and the child, he or she must cooperate with the child support enforcement unit for the establishment and enforcement of a child support order; and

(g) The confidentiality of all information, except for nonidentifying information as defined in section 19-1-103 (80) that may be accessed as provided in part 4 of this article, obtained by the department and the child placement agency in the course of relinquishment counseling unless the parent provides written permission or a release of information is ordered by a court of competent jurisdiction and except for a copy of an original birth certificate that may be obtained by an adult adoptee, adult descendant of an adoptee, or a legal representative of the adoptee or descendant as authorized by section 19-5-305. The counseling shall also include notice that a birth parent has the opportunity to file a written statement specifying that the birth parent's information remain confidential, an explanation of the rights and responsibilities of birth parents who disagree about consent as set forth in section 19-5-305, and notice that a birth parent has the opportunity to sign and submit a contact preference form and updated medical history statements to the state registrar as set forth in section 19-5-305 (1.5).

(2.5) In those cases in which a parent proposes to relinquish his or her parent-child legal relationship with respect to a child who is under one year of age pursuant to the expedited procedures set forth in section 19-5-103.5, the licensed child placement agency or the county department of social services assisting the relinquishing parent shall proceed with filing the petition and providing notice as set forth in section 19-5-103.5.

(3) Upon receipt of the petition for relinquishment, the court shall set the same for hearing on the condition that the requirements of subsection (1) of this section have been complied with by the petitioner.

(4) (a) Except as otherwise provided in section 19-5-103.5 (2)(d), the parent-child legal relationship of a parent shall not be terminated by relinquishment proceedings unless the parent joins in the petition.

(b) The relinquishing parent, child placement agency, and county department of social services shall provide the court any and all information described in section 19-1-103 (80) that is available to such relinquishing parent, agency, or county department.

(5) The court shall not issue an order of relinquishment until it is satisfied that the relinquishing parent and the child, if determined appropriate by the court, have been counseled pursuant to subsection (1) of this section and this subsection (5) and fully advised of the consequences of the parent's act. The court may order counseling for any age child to be relinquished if the court deems such counseling would be in the child's best interests. The court may order that a child younger than twelve years of age be prepared for relinquishment, termination of parental rights, or adoption.

(6) If the court finds after the hearing that it is in the best interests of the child that no relinquishment be granted, the court shall enter an order dismissing the action.

(7) (a) The court shall enter an order of relinquishment if the court finds after the hearing that:

(I) The relinquishing parent or parents and any child that the court directed into counseling have been counseled as provided in subsections (1) and (5) of this section; and

(II) The parent's decision to relinquish is knowing and voluntary and not the result of any threats, coercion, or undue influence or inducements; and

(III) The relinquishment would best serve the interests of the child to be relinquished.

(b) There shall be a rebuttable presumption that a relinquishment would not be in the child's best interests if the child is twelve years of age or older and objects to the relinquishment.

(8) If the court is not satisfied that the relinquishing parents and the child, if twelve years of age or older, have been offered proper and sufficient counsel and advice, it shall continue the matter for such time as the court deems necessary.

(9) (a) The court may appoint a guardian ad litem to protect the interests of the child if:

(I) The court finds that there is a conflict of interest between the child and his or her parents, guardian, or legal custodian;

(II) The court finds that such appointment would be in the best interests of the child; or

(III) The court determines that the child is twelve years of age or older and that the welfare of the child mandates such appointment.

(b) Reasonable fees for guardians ad litem appointed pursuant to this subsection (9) shall be paid by the relinquishing parent or parents; except that, in the case of an indigent parent or parents, such fees shall be paid as an expense of the state from annual appropriations to the office of the state court administrator.

(10) The court may interview the child in chambers to ascertain the child's wishes as to the relinquishment proceedings. The court may permit counsel to be present at such an interview. The court shall cause a record of the interview to be made, and it shall be made a part of the record in the case.

(11) The court may seek the advice of professional personnel whether or not said personnel are employed on a regular basis by the court. Any advice given by professional persons shall be in writing and shall be made available by the court to attorneys of record, to the parties, and to any other expert witnesses upon request, but it shall be considered confidential for any other purposes, shall be sealed, and shall not be open to inspection except by consent of the court. Attorneys of record may call for the cross-examination of any professional persons consulted by the court.

(12) The provisions of this section, including but not limited to relinquishment counseling, notification, and the relinquishment hearing, shall apply in any case involving a child in Colorado or for whom Colorado is the home state as described in section 14-13-102 (7), C.R.S., including any case in which it is proposed that the child to be relinquished will be relinquished or adopted outside the state of Colorado.



§ 19-5-103.5. Expedited relinquishment procedure - children under one year of age - other birth parents - notice - termination

(1) (a) Notwithstanding the provisions of section 19-5-103 to the contrary, a parent desiring to relinquish his or her child may seek an expedited order terminating his or her parent-child legal relationship without the necessity of a court hearing if:

(I) The child is under one year of age, at the time of filing the petition;

(II) The relinquishing parent is being assisted by a licensed child placement agency or the county department of social services in the county where such parent resides;

(III) The requirements of section 19-5-103 (1) have been met; and

(IV) The parent signs an affidavit stating his or her desire to voluntarily relinquish his or her parent-child legal relationship with the child and consenting to a waiver of his or her right to contest a termination of parentage.

(b) (I) The affidavit required to be signed by the parent seeking to relinquish his or her parental rights pursuant to this section shall advise the relinquishing parent of the consequences of the relinquishment decision and shall further advise the relinquishing parent that he or she is still required to obtain the relinquishment counseling described in section 19-5-103 (1)(a) and (2). The relinquishing parent shall be advised of the opportunity to seek independent counseling. The affidavit shall also advise the relinquishing parent that he or she may withdraw the affidavit anytime after signing it but before the affidavit and petition are filed with the court. The relinquishing parent may sign the affidavit before the birth of the child. The relinquishing birth parent may withdraw the affidavit from the child placement agency or county department of social services in the county where such parent resides any time after signing it but before the affidavit and petition are filed with the court.

(II) The affidavit shall include the following:

(A) A statement that the petitioner has completed the relinquishment counseling required in section 19-5-103 (1) and (2) or understands he or she must complete the counseling prior to entry of the order of termination;

(B) A statement that the child to be relinquished is under one year of age at the time of filing the petition;

(C) A statement that the relinquishing parent's decision is knowing and voluntary and not the result of threats, coercion, or undue influence or inducements; and

(D) A statement that the relinquishing parent believes the relinquishment is in the best interests of the child.

(III) The relinquishing parent's signature on the affidavit shall be witnessed by two witnesses, one of whom shall be either a representative of the licensed child placement agency with which the relinquishing parent has contracted or a representative of the county department of social services in the county where such parent resides, whichever is assisting the parent. The other witness shall not be associated with either the licensed child placement agency or the county department of social services in the county where such parent resides, whichever is assisting the parent, and shall not be the potential adoptive parent of the child to be relinquished.

(IV) The affidavit shall be notarized and shall be attached to the petition for relinquishment and filed with the court after the birth of the child. The petition for relinquishment may not be filed until at least four days after the birth of the child.

(c) If the birth parent has signed the affidavit described in this subsection (1) and if it is properly witnessed and notarized and attached to the petition, the court may vacate the hearing required pursuant to section 19-5-103 (3) and, upon making the findings set forth in section 19-5-103 (7)(a), shall enter an order of relinquishment, without a hearing, no more than seven business days after the date of the filing of the petition for relinquishment and the accompanying affidavit.

(2) (a) Notwithstanding the provisions of section 19-5-105 to the contrary, in those cases in which a parent seeks to relinquish his or her parent-child legal relationship with a child pursuant to this section, the licensed child placement agency or the county department of social services assisting the relinquishing parent shall proceed with filing the petition for termination of the other birth parent's or possible birth parents' parent-child legal relationship and notify pursuant to this section the other birth parent or possible birth parents identified pursuant to section 19-5-105 (2).

(b) Notice of the proceeding pursuant to this section shall be given to every person identified as the other birth parent or a possible birth parent in the manner appropriate under the Colorado rules of juvenile procedure for the service of process or in any manner the court directs; except that notice shall not be required to be given to a person who has received notice pursuant to section 19-5-103.7 if the person waives the right to contest a termination of parental rights and waives the right to further notice concerning the expedited relinquishment or if the person fails to reply as required pursuant to section 19-5-103.7. The notice shall inform the parent or alleged parent whose rights are to be determined that failure to file an answer or to appear within twenty-one days after service and, in the case of an alleged father, failure to file a claim of paternity under article 4 of this title within twenty-one days after service, if a claim has not previously been filed, may likely result in termination of the parent's or the alleged parent's parental rights to the child. The notice shall also inform the parent or alleged parent whose rights are to be determined that the person has the right to waive his or her right to appear and contest and that failure to appear and contest may likely result in termination of the parent's or the alleged parent's parental rights to the child. Proof of giving the notice shall be filed with the court before the petition is heard or otherwise acted upon. If no person has been identified as the birth parent, the court shall order that notice be provided to all possible birth parents by publication or public posting of the notice at times and in the places and manner the court deems appropriate.

(c) The other birth parent or possible birth parents may sign the affidavit of voluntary relinquishment described in subsection (1) of this section. Such birth parent may sign the affidavit prior to the birth of the child. If the other birth parent or possible birth parent signs an affidavit of voluntary relinquishment, he or she may withdraw the affidavit from the child placement agency or the county department of social services assisting the relinquishing parent any time after signing it but before the affidavit and petition are filed with the court.

(d) (I) The court shall vacate the proceeding and, at the time of the review of the case pursuant to paragraph (c) of subsection (1) of this section, enter an order terminating the parent-child legal relationship of the other birth parent or possible birth parent if the other birth parent or possible birth parent:

(A) Has waived his or her right to contest the termination of parental rights; or

(B) Has failed to appear and contest or to file an answer to the petition for termination or to file a paternity action within the prescribed twenty-one days following the date of the service, publication, or posting of the notice as provided in the notice pursuant to paragraph (b) of this subsection (2); or

(C) Has signed the affidavit of voluntary relinquishment described in subsection (1) of this section; or

(D) Has waived his or her right to notice and right to contest the termination of parental rights pursuant to section 19-5-103.7.

(II) If the provisions of subparagraph (I) of this paragraph (d) do not apply and the other birth parent or possible birth parent expresses his or her desire to appear and contest the termination of the parent-child legal relationship, the court shall proceed with a hearing on the petition for termination of the other birth parent's parent-child legal relationship.

(3) The licensed child placement agency or the county department of social services assisting the relinquishing parent shall not submit the documents referenced in subsections (1) and (2) of this section for judicial review unless a permanent placement for the child has been identified.

(4) The court shall not be bound to enter an order terminating a parent-child legal relationship upon the affidavit of the relinquishing parent pursuant to subsection (1) of this section and the court shall not be bound to enter an order terminating a parent-child legal relationship of the other birth parent or possible birth parents pursuant to subsection (2) of this section, but the court may, upon its own motion, require that a formal hearing be held to determine any or all issues presented by the pleadings.



§ 19-5-103.7. Anticipated expedited relinquishment - children under one year of age - notice to other or possible parent - administrative procedures

(1) Notwithstanding any provision of section 19-5-103 to the contrary, a licensed child placement agency assisting a parent who plans to relinquish a child through an expedited relinquishment pursuant to section 19-5-103.5, may provide notice of the anticipated expedited relinquishment on behalf of the relinquishing parent to any other birth parent or possible birth parent identified pursuant to section 19-5-105 (2) who is not a presumed parent pursuant to section 19-4-105 (1).

(2) The licensed child placement agency may give notice of the anticipated expedited relinquishment prior to or after the filing of the affidavit and petition with the court, but not more than sixty-three days prior to the anticipated birth of the child to be relinquished.

(3) (a) Notice to the other birth parent or possible birth parent given pursuant to this section shall be provided:

(I) By publication appearing in a newspaper of general circulation in the county of the person's last known address, if the person's identity is known, or the county in which the relinquishing parent reports the conception to have occurred. Notice by publication is only proper if a person has not been identified as the other birth parent or possible birth parent or the location of the other birth parent or possible birth parent has not been determined after diligent efforts.

(II) In person, delivered:

(A) In a manner appropriate under the Colorado rules of juvenile procedure for the service of process; or

(B) By an employee or a representative of the licensed child placement agency assisting the relinquishing parent, with a requirement that the other birth parent or possible birth parent sign a statement acknowledging receipt of the notice; or

(III) By certified mail to only the other birth parent or possible birth parent, return receipt requested, with return receipt providing prima facie evidence of service.

(b) The date of notice shall be considered either the date on which the notice is delivered pursuant to subparagraph (II) of paragraph (a) of this subsection (3) or the date on the return receipt for notice given by certified mail pursuant to subparagraph (III) of paragraph (a) of this subsection (3), whichever is applicable. If notice is provided by publication, the date of notice shall be the date of the first day of publication.

(4) (a) Notice of the anticipated expedited relinquishment given pursuant to this section shall include the name, mailing address, and physical address of the licensed child placement agency providing the notice and shall inform the other birth parent or possible birth parent of the following:

(I) The name of the parent of the child who anticipates seeking to relinquish his or her parental rights for purposes of the child's adoption and the anticipated date of birth or the actual date of birth of the child;

(II) That the other birth parent or possible birth parent has been identified by the parent who anticipates seeking to relinquish his or her parental rights as potentially being the other birth parent of the child, or, if no other birth parent or possible birth parent has been identified, that the parent who anticipates seeking to relinquish his or her parental rights is unable to identify the other birth parent or possible birth parent;

(III) That placing a child for adoption requires termination of the child's parent-child legal relationships;

(IV) That the other birth parent or possible birth parent has a right to contest the termination of parental rights; and

(V) That failure to declare an intent to contest the termination of parental rights may likely result in a termination of the person's parental rights to the child, and that, to declare an intent to contest the termination of the parent-child legal relationship, the other birth parent or possible birth parent shall:

(A) No later than twenty-one days after the date of notice pursuant to paragraph (b) of subsection (3) of this section or before a relinquishment petition is filed with the court, whichever occurs later, either return a reply form to the licensed child placement agency by certified mail, return receipt requested, or personally appear at the licensed child placement agency to declare an intent to contest the termination of parental rights; and

(B) No later than twenty-one days after the date of notice pursuant to paragraph (b) of subsection (3) of this section or before a relinquishment petition is filed with the court, whichever occurs later, file a claim of paternity pursuant to article 4 of this title and notify the licensed child placement agency pursuant to section 19-4-105.5 (4);

(VI) That the other birth parent or possible birth parent may waive the right to contest the termination of parental rights and that waiver may likely result in a termination of the person's parental rights to the child; and

(VII) That further notice related to the anticipated expedited relinquishment proceedings shall not be provided to the other birth parent or possible birth parent without receipt of a response required by subparagraph (V) of this paragraph (a).

(b) (I) Except when notice is provided by publication, the licensed child placement agency assisting the relinquishing parent with an expedited relinquishment shall send or deliver a reply form described in sub-subparagraph (A) of subparagraph (V) of paragraph (a) of this subsection (4) to the other birth parent or possible birth parent at the same time and by the same method as the delivery of notice given pursuant to subsection (3) of this section. The reply form sent pursuant to this paragraph (b), or otherwise available at the licensed child placement agency pursuant to paragraph (b) of subsection (7) of this section, shall be signed by the other birth parent or possible birth parent, witnessed, and dated, and shall require the other birth parent or possible birth parent to disclose the following information to the licensed child placement agency:

(A) The full name of the other birth parent or possible birth parent;

(B) The name of the relinquishing parent and the anticipated date of birth or the actual date of birth of the child to be relinquished, as listed on the notice;

(C) The other birth parent's or possible birth parent's address;

(D) The case number of the pending action filed, if any, by the other birth parent or the possible birth parent for determination of the parent-child legal relationship pertaining to the child to be relinquished; and

(E) If a case concerning the determination of the parent-child legal relationship pertaining to the child to be relinquished has been filed, a copy of any court orders issued regarding the other birth parent's or possible birth parent's parent-child legal relationship.

(II) In addition to the requirements of subparagraph (I) of this paragraph (b), the reply form sent or delivered pursuant to this paragraph (b), or otherwise available at the licensed child placement agency pursuant to paragraph (b) of subsection (7) of this section, shall provide response options for selection by the other birth parent or the possible birth parent replying to the notice, which response options shall be substantially similar to the following:

(A) That the person replying to the notice acknowledges that there may be a parent-child legal relationship, declares an intent to contest the termination of parental rights, and declares an intent to seek to have the court make this determination;

(B) That the person replying to the notice acknowledges that there may be a parent-child legal relationship, waives the right to contest a termination of parental rights, and waives the right to further notice concerning the expedited relinquishment and the termination of parental rights with respect to the child; and

(C) That the person replying to the notice does not acknowledge that there may be a parent-child legal relationship, waives the right to contest a termination of parental rights, and waives the right to further notice concerning the expedited relinquishment and the termination of parental rights with respect to the child.

(III) In addition to the requirements of subparagraphs (I) and (II) of this paragraph (b), the reply form sent or delivered pursuant to this paragraph (b), or otherwise available at the licensed child placement agency pursuant to paragraph (b) of subsection (7) of this section, shall include a statement of acknowledgment by the other birth parent or possible birth parent that there is a requirement to file a claim of paternity and to notify the licensed child placement agency pursuant to section 19-4-105.5 (4) no later than twenty days after the date of notice or before a relinquishment petition is filed with the court, whichever occurs later.

(5) To properly reply and declare an intent to contest the termination of the parent-child legal relationship pursuant to this section, the other birth parent or possible birth parent shall, no later than twenty days after receiving notice pursuant to subsection (3) of this section or before a relinquishment petition is filed with the court, whichever occurs later:

(a) Return a reply form to the licensed child placement agency by certified mail, return receipt requested, or, for other birth parents or possible birth parents who receive notice by publication or who otherwise decide not to return the reply form by certified mail, personally appear at the licensed child placement agency to declare an intent to contest the termination of parental rights in the anticipated proceedings; and

(b) File a claim of paternity pursuant to article 4 of this title and notify the licensed child placement agency pursuant to section 19-4-105.5 (4).

(6) The other birth parent or possible birth parent who is served with notice pursuant to subsection (3) of this section and fails to reply as required in subsection (5) of this section irrevocably waives the right to further notice of proceedings related to the anticipated expedited relinquishment and irrevocably waives the right to appear and contest the termination of his or her parental rights, unless the other birth parent or possible birth parent proves, by clear and convincing evidence, the following:

(a) That it was not possible for the other birth parent or possible birth parent to properly reply and declare an intent to contest the termination of the parent-child legal relationship pursuant to the requirements of subsection (5) of this section; and

(b) That the other birth parent or possible birth parent did properly reply and declare an intent to contest the termination of the parent-child legal relationship pursuant to the requirements of subsection (5) of this section within twenty days after it became possible for the other birth parent or possible birth parent to do so.

(7) (a) If the other birth parent or possible birth parent replies to the notice provided pursuant to subsection (3) of this section by returning the reply form via certified mail to the licensed child placement agency that sent the notice, the licensed child placement agency shall accept and file the original reply form with the court upon filing the petition for relinquishment or upon receipt of the reply form, whichever occurs later. The date of the reply shall be then noted on the return receipt.

(b) If the other birth parent or possible birth parent replies to the notice provided pursuant to subsection (3) of this section by appearing in person at the licensed child placement agency to declare his or her response, the licensed child placement agency shall provide a reply form for the other birth parent or the possible birth parent to complete and sign. An agency or social services employee shall sign the form as a witness. The licensed child placement agency shall accept the completed, signed reply form, provide a copy of the form to the other birth parent or the possible birth parent, and file the original with the court upon filing the petition for relinquishment or upon receipt of the completed reply form, whichever occurs later. The date of the reply shall be the date on which the other birth parent or the possible birth parent signs the reply.

(c) (I) Notwithstanding any provision of this section to the contrary, if the other birth parent or possible birth parent replies to notice provided by publication pursuant to subsection (3) of this section by contacting the licensed child placement agency in a manner other than is specified in paragraph (b) of this subsection (7), and the other birth parent or possible birth parent provides his or her full name and address, the licensed child placement agency shall:

(A) Within seven days after the contact, and by certified mail, return receipt requested, send a reply form to the other birth parent or possible birth parent with a written statement informing the person that the date he or she contacted the licensed child placement agency in response to the notice received shall be considered his or her date of reply if he or she returns the form no later than fourteen days after the date noted on the return receipt, and that, if he or she returns the form more than fourteen days after the date noted on the return receipt, the date the licensed child placement agency actually receives the reply form shall be considered his or her reply date; and

(B) Maintain a dated record to submit to the court of all communications made related to this paragraph (c).

(II) The date of reply provided in the manner described in this paragraph (c) shall be the date the other birth parent or possible birth parent contacts the licensed child placement agency in response to the notice received if he or she returns the form no later than fourteen days after the date noted on the return receipt of the form. If the other birth parent or possible birth parent returns the form more than fourteen days after the date noted on the return receipt, the date the reply is received by the licensed child placement agency shall be considered the reply date.

(d) Notwithstanding any provision of this section to the contrary, if the other birth parent or possible birth parent files a claim of paternity pursuant to article 4 of this title and provides notice to the licensed child placement agency pursuant to section 19-4-105.5, then such claim and notice shall be deemed to satisfy the requirements of subsection (5) of this section, so long as the claim of paternity is filed and notice is provided to the licensed child placement agency no later than twenty-one days after receiving notice pursuant to subsection (3) of this section or before a relinquishment petition is filed with the court.

(e) The other birth parent or possible birth parent who replies to a licensed child placement agency pursuant to this subsection (7) shall notify the agency of any change in his or her address.

(f) (I) Notwithstanding any provision of this section to the contrary, the licensed child placement agency shall respond as specified in subparagraph (II) of this paragraph (f) and shall not have the duty to respond as required in paragraph (a), (b), or (c) of this subsection (7) or to file any further documentation of a respondent's reply if, before the respondent replies to the notice as described in paragraph (a), (b), or (c) of this subsection (7), all of the following have occurred:

(A) The relinquishment petition has been filed with the court;

(B) At least twenty-one days have passed since the notice was provided; and

(C) The licensed child placement agency has filed the affidavit of administrative notice described in subsection (8) of this section with the court.

(II) If the requirements specified in subparagraph (I) of this paragraph (f) have been met before the respondent replies to the notice as described in paragraph (a), (b), or (c) of this subsection (7), the licensed child placement agency shall provide the respondent, to the extent of the agency's knowledge, with the following information:

(A) Verification that the petitions and affidavit have been filed;

(B) The court in which the case was filed;

(C) The case number; and

(D) Whether the court has ordered the termination of the respondent's parental rights.

(8) A licensed child placement agency that provides notice of the anticipated expedited relinquishment on behalf of the relinquishing parent to the other birth parent or possible birth parent pursuant to the provisions of this section shall have the duty to file with the court the following information at the time it files the petition for relinquishment:

(a) An affidavit of administrative notice with respect to the other birth parent or possible birth parent who has received notice pursuant to subsection (3) of this section, including the following information, if available:

(I) The method of providing notice;

(II) The date of notice;

(III) The deadline for reply;

(IV) The date of the reply;

(V) The intent declared in the reply;

(VI) A statement indicating whether an action relating to the parent and child legal relationship was filed;

(VII) A statement indicating whether the person's reply was timely; and

(VIII) A statement indicating that the expedited relinquishment was filed pursuant to section 19-5-103.5.

(b) In addition to the affidavit of administrative notice filed with the court pursuant to paragraph (a) of this subsection (8), the licensed child placement agency shall file all available evidence supporting the affidavit, including but not limited to signed return receipts, completed reply forms, affidavits of service of process, evidence of publication, evidence of the filing of an action relating to the parent and child legal relationship, and any other records of pertinent communication with the possible birth parent or other birth parent.

(9) Nothing in this section shall be construed to require a parent who plans to relinquish a child through an expedited relinquishment pursuant to section 19-5-103.5 to file the expedited relinquishment.

(10) Nothing in this section shall be construed to authorize the filing of a petition and affidavit of relinquishment prior to the birth of a child.



§ 19-5-104. Final order of relinquishment

(1) If the court terminates the parent-child legal relationship of both parents or of the only living parent, the court, after taking into account the religious background of the child, shall order guardianship of the person and legal custody transferred to:

(a) The county department of social services; or

(b) A licensed child placement agency; or

(c) A relative of the child; or

(d) An individual determined to be of good moral character through a process that includes the assessment made pursuant to section 19-5-206 (2)(g), if such individual shall have had the child living in his or her home for six months or more, including a foster parent or a designated adoptive parent.

(2) (a) The court shall consider, but shall not be bound by, a request that custody of the child, with the option of applying for adoption, be placed in a grandparent, aunt, uncle, brother, or sister of the child or a foster parent. When ordering legal custody of the child, the court shall give preference to a grandparent, aunt, uncle, brother, or sister of the child when such relative has made a timely request therefor and the court determines that such placement is in the best interests of the child. Such request must be submitted to the court prior to commencement of the hearing on the petition for relinquishment. If such legal custody is granted, guardianship of the child shall remain with the parent, if the legal parent-child relationship has not been terminated, or the guardianship shall be transferred pursuant to subsection (1) of this section. Nothing in this section shall be construed to require the birth parents or the child placement agency with custody of the child to notify said relatives described in this subsection (2) of the pending relinquishment of parental rights. This subsection (2) shall not apply in cases where the birth parents have designated an adoptive family for the child or the birth parents have designated that legal custody of the child shall not be in a person described in this subsection (2) and where the child has not been in legal custody of a relative requesting guardianship or custody as described in this section or the child has not been in the physical custody of such relative for more than six months.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), in cases in which a parent is seeking to relinquish his or her parent-child legal relationship with more than one child of a sibling group at one time, if the county department or child placement agency locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, the court shall presume that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children.

(3) No person shall be precluded from adopting a child solely because that person has been a child's foster parent.

(4) The order of relinquishment shall set forth all pertinent facts brought at the hearing, and, in addition, it shall state that the court is satisfied that the counsel and guidance provided for in section 19-5-103 (1) and (5) has been offered the relinquishing parent or parents and any child for whom the court has ordered counseling.

(5) A final order of relinquishment shall divest the relinquishing parent or parents of all legal rights and obligations they may have with respect to the child relinquished, but it shall not modify the child's status as an heir at law which shall cease only upon a subsequent final decree of adoption; except that the relinquishing parent's or parents' obligation to pay for services received by the child through the department, or other support received, shall be terminated upon a subsequent final decree of adoption or by order of the court at the time of relinquishment. The order of relinquishment shall release the relinquished child from all legal obligations with respect to the relinquishing parent or parents.

(6) If one parent files a petition for the relinquishment of a child and the agency or person having custody of the child files a petition to terminate the rights of the other parent pursuant to section 19-5-105, the court shall set a hearing, as expeditiously as possible, on the relinquishment petition. A court may enter an order of relinquishment for the purpose of adoption prior to the relinquishment or termination of the other parent's parental rights. Except as otherwise provided in subsection (7) of this section, an order of relinquishment is final and irrevocable.

(7) (a) A relinquishment may be revoked only if, within ninety-one days after the entry of the relinquishment order, the relinquishing parent establishes by clear and convincing evidence that such relinquishment was obtained by fraud or duress.

(b) Notwithstanding paragraph (a) of this subsection (7), a relinquishment may not be revoked on the basis that the relinquishment or termination of the other parent's parental rights was not obtained because the relinquishing parent knew, but did not disclose, the name or whereabouts of such other parent.

(8) If the relinquishment by an individual is revoked pursuant to subsection (7) of this section and no grounds exist under section 19-5-105 or under part 6 of article 3 of this title for terminating the parental rights of that individual, the court shall dismiss any proceeding for adoption and shall provide for the care and custody of the child according to the child's best interests.

(9) The fact that the relinquishing parent or parents are minors shall in no way affect the validity of the final order of relinquishment.



§ 19-5-105. Proceeding to terminate parent-child legal relationship

(1) If one parent relinquishes or proposes to relinquish or consents to the adoption of a child, the agency or person having custody of the child shall file a petition in the juvenile court to terminate the parent-child legal relationship of the other parent, unless the other parent's relationship to the child has been previously terminated or determined by a court not to exist. This section applies whether or not the other parent is a presumed parent pursuant to section 19-4-105 (1).

(2) In an effort to identify the other birth parent, the court shall cause inquiry to be made of the known parent and any other appropriate person. The inquiry shall include the following: Whether the mother was married at the time of conception of the child or at any time thereafter; whether the mother was cohabiting with a man at the time of conception or birth of the child; whether the mother has received support payments or promises of support with respect to the child or in connection with her pregnancy; or whether any man has formally or informally acknowledged or declared his possible paternity of the child.

(3) If, after the inquiry, the other birth parent is identified to the satisfaction of the court or if more than one person is identified as a possible parent, each shall be given notice of the proceeding in accordance with subsection (5) of this section, including notice of the person's right to waive his or her right to appear and contest. If any of them waives his or her right to appear and contest or fails to appear or, if appearing, cannot personally assume legal and physical custody, taking into account the child's age, needs, and individual circumstances, such person's parent-child legal relationship with reference to the child shall be terminated. If the other birth parent or a person representing himself or herself to be the other birth parent appears and demonstrates the desire and ability to personally assume legal and physical custody of the child, taking into account the child's age, needs, and individual circumstances, the court shall proceed to determine parentage under article 4 of this title. If the court determines that the person is the other birth parent, the court shall set a hearing, as expeditiously as possible, to determine whether the interests of the child or of the community require that the other parent's rights be terminated or, if they are not terminated, to determine whether:

(a) To award custody to the other birth parent or to the physical custodian of the child; or

(b) To direct that a dependency and neglect action be filed pursuant to part 5 of article 3 of this title with appropriate orders for the protection of the child during the pendency of the action.

(3.1) The court may order the termination of the other birth parent's parental rights upon a finding that termination is in the best interests of the child and that there is clear and convincing evidence of one or more of the following:

(a) That the parent is unfit. In considering the fitness of the child's parent, the court shall consider the following:

(I) An emotional illness, a behavioral or mental health disorder, or an intellectual and developmental disability of the parent of such duration or nature as to render the parent unlikely, within a reasonable period of time, to care for the ongoing physical, mental, and emotional needs of the child;

(II) A single incident of life-threatening or serious bodily injury or disfigurement of the child or other children;

(III) Conduct toward the child or other children of a physically or sexually abusive nature;

(IV) A history of violent behavior that demonstrates that the individual is unfit to maintain a parent-child relationship with the minor, which may include an incidence of sexual assault, as defined in section 19-1-103 (96.5), that resulted in the conception of the child;

(V) Excessive use of intoxicating liquors or use of controlled substances, as defined in section 18-18-102 (5), C.R.S., that affects the ability of the individual to care and provide for the child;

(VI) Neglect of the child or other children;

(VII) Injury or death of a sibling or other children due to proven abuse or neglect by such parent;

(VIII) Whether, on two or more occasions, a child in the physical custody of the parent has been adjudicated dependent or neglected in a proceeding under article 3 of this title or comparable proceedings under the laws of another state or the federal government;

(IX) Whether, on one or more prior occasions, a parent has had his or her parent-child legal relationship terminated pursuant to this section or article 3 of this title or comparable proceedings under the laws of another state or the federal government.

(b) That the parent has not established a substantial, positive relationship with the child. The court shall consider, but shall not be limited to, the following in determining whether the parent has established a substantial, positive relationship with the child:

(I) Whether the parent has maintained regular and meaningful contact with the child;

(II) Whether the parent has openly lived with the child for at least one hundred eighty days within the year preceding the filing of the relinquishment petition or, if the child is less than one year old at the time of the filing of the relinquishment petition, for at least one-half of the child's life; and

(III) Whether the parent has openly held out the child as his or her own child.

(c) That the parent has not promptly taken substantial parental responsibility for the child. In making this determination the court shall consider, but shall not be limited to, the following:

(I) Whether the parent who is the subject of the petition is served with notice and fails to file an answer within thirty-five days after service of the notice and petition to terminate the parent-child legal relationship, or within twenty-one days if the petition for termination was filed pursuant to section 19-5-103.5, or fails to file a paternity action, pursuant to article 4 of this title, within thirty-five days after the birth of the child or within thirty-five days after receiving notice that he is the father or likely father of the child, or, for those petitions filed pursuant to section 19-5-103.5, within twenty-one days after the birth of the child or after receiving notice that he is the father or likely father of the child;

(II) Whether the parent has failed to pay regular and reasonable support for the care of the child, according to that parent's means; and

(III) Whether the birth father has failed to substantially assist the mother in the payment of the medical, hospital, and nursing expenses, according to that parent's means, incurred in connection with the pregnancy and birth of the child.

(3.2) In considering the termination of a parent's parental rights, the court shall give paramount consideration to the physical, mental, and emotional conditions and needs of the child. Such consideration shall specifically include whether the child has formed a strong, positive bond with the child's physical custodian, the time period that the bond has existed, and whether removal of the child from the physical custodian would likely cause significant psychological harm to the child.

(3.3) If the child is under one year of age at the time that the relinquishment petition is filed, there is an affirmative defense to any allegations under subparagraph (VI) of paragraph (a), paragraph (b), and paragraph (c) of subsection (3.1) of this section that the parent's neglect, failure to establish a substantial relationship, or failure to take substantial responsibility for the child was due to impediments created by the other parent or person having custody. A parent shall demonstrate such impediments created by the other parent or person having custody by a preponderance of the evidence.

(3.4) (a) If the court determines not to terminate the nonrelinquishing parent's parental rights nor to direct that a dependency and neglect action be filed, the court shall proceed to determine custody of the child, parenting time with the child, duty of support, and recovery of child support debt.

(b) The court shall determine custody based upon the best interests of the child giving paramount consideration to the physical, mental, and emotional conditions and needs of the child.

(c) If the child has been out of his or her birth parents' care for more than one year, irrespective of incidental communications or visits from the relinquishing or nonrelinquishing parent, there is a rebuttable presumption that the best interests of the child will be served by granting custody to the person in whose care the child has been for that period. Such presumption may be overcome by a preponderance of the evidence.

(3.5) Notwithstanding subsection (3.4) of this section, the court shall grant custody of the child to the nonrelinquishing birth parent if the court finds that the birth parent has the ability and the desire to assume personally legal and physical custody of the child promptly and that all of the following exists:

(a) The nonrelinquishing parent has established a substantial, positive relationship with the child;

(b) The nonrelinquishing parent has promptly taken substantial parental responsibility for the child; and

(c) The award of custody to the nonrelinquishing parent is in the best interests of the child.

(3.6) Except for a parent whose parental rights have been relinquished pursuant to section 19-5-104, a person who has or did have the child in his or her care has the right to intervene as an interested party and to present evidence to the court regarding the nonrelinquishing parent's contact, communication, and relationship with the child. If custody is at issue pursuant to subsection (3.4) of this section, such person also has the right to present evidence regarding the best interests of the child and his or her own suitability as a placement for the child.

(4) If, after the inquiry, the court is unable to identify the other birth parent or any other possible birth parent and no person has appeared claiming to be the other birth parent and claiming custodial rights, the court shall enter an order terminating the unknown birth parent's parent-child legal relationship with reference to the child. Subject to the disposition of an appeal upon the expiration of thirty-five days after an order terminating a parent-child legal relationship is issued under subsection (3) of this section or this subsection (4), the order cannot be questioned by any person, in any manner, or upon any ground, except fraud upon the court or fraud upon a party. Upon an allegation of fraud, the termination order cannot be questioned by any person, in any manner or upon any ground, after the expiration of ninety-one days from the date that the order was entered.

(5) Notice of the proceeding shall be given to every person identified as the other birth parent or a possible birth parent in the manner appropriate under the Colorado rules of juvenile procedure for the service of process or in any manner the court directs. The notice shall inform the parent or alleged parent whose rights are to be determined that failure to file an answer or to appear within thirty-five days after service and, in the case of an alleged father, failure to file a claim of paternity under article 4 of this title within thirty-five days after service, if a claim has not previously been filed, may likely result in termination of the parent's or the alleged parent's parental rights to the minor. The notice also shall inform the parent or alleged parent whose rights are to be determined that such person has the right to waive his or her right to appear and contest and that failure to appear and contest may likely result in termination of the parent's or the alleged parent's parental rights to the minor. Proof of giving the notice shall be filed with the court before the petition is heard. If no person has been identified as the birth parent, the court shall order that notice be provided to all possible parents by publication or public posting of the notice at times and in places and manner the court deems appropriate.

(6) In those cases in which a parent proposes to relinquish his or her parent-child legal relationship with a child who is under one year of age, pursuant to the expedited procedures set forth in section 19-5-103.5, the licensed child placement agency or the county department of social services assisting the relinquishing parent shall proceed with filing the petition for termination of the other birth parent's or possible birth parents' parent-child legal relationship and notify the other birth parent or possible birth parents as provided in section 19-5-103.5 (2).



§ 19-5-105.5. Termination of parent-child legal relationship upon a finding that the child was conceived as a result of sexual assault - legislative declaration - definitions

(1) The general assembly hereby declares that the purpose of this statute is to protect the victim of a sexual assault and to protect the child conceived as a result of that sexual assault by creating a process to seek termination of the parental rights of the perpetrator of the sexual assault and by issuing protective orders preventing future contact between the parties. The general assembly further declares that this section creates civil remedies and is not created to punish the perpetrator but rather to protect the interests of the child and the victim of a sexual assault.

(2) As used in this section, unless the context otherwise requires:

(a) "Convicted" or "conviction" has the same meaning as defined in section 19-1-103 (29.3).

(a.5) "Disability" means:

(I) A physical or mental impairment that substantially limits one or more major life activities; or

(II) A record of a physical or mental impairment that substantially limited a major life activity.

(a.7) "Petitioner" means a victim of sexual assault who files a petition for termination of the parent-child legal relationship of the other parent as provided in this section.

(a.8) "Respondent" means a person against whom a petition for termination of the parent-child legal relationship is filed as provided in this section.

(b) "Sexual assault" has the same meaning as defined in section 19-1-103 (96.5).

(c) "Victim" has the same meaning as defined in section 19-1-103 (112)(b).

(3) If a child was conceived as a result of an act that led to the parent's conviction for sexual assault or for a conviction in which the underlying factual basis was sexual assault, the victim of the sexual assault or crime may file a petition in the juvenile court to prevent future contact with the parent who committed the sexual assault and to terminate the parent-child legal relationship of the parent who committed the sexual assault or crime.

(4) The verified petition filed under this section must allege that:

(a) The respondent was convicted on or after July 1, 2013, of an act of sexual assault against the petitioner or convicted of a crime in which the underlying factual basis was sexual assault against the petitioner;

(b) A child was conceived as a result of the act of sexual assault or crime described under paragraph (a) of this subsection (4); and

(c) Termination of the parent-child legal relationship of the respondent with the child is in the best interests of the child.

(4.5) After a petition has been filed pursuant to this section, the court shall issue a summons that recites briefly the substance of the petition and contains a statement that the purpose of the proceeding is whether to terminate the parent-child legal relationship of the respondent. The petitioner shall have the respondent personally served with a copy of the summons or notified through notice by publication consistent with the statutory provisions for notice in section 19-3-503 and pursuant to the Colorado rules of civil procedure, unless the respondent appears voluntarily or waives service. Upon request, the court shall protect the whereabouts of the petitioner and must identify the petitioner and the child in the summons by initials.

(5) (a) After a petition has been filed pursuant to this section, the court shall appoint a guardian ad litem, who must be an attorney, to represent the child's best interests in the proceeding; except that, if at any time the court determines that a guardian ad litem for the child is no longer necessary, the court may discharge the guardian ad litem. The petitioner and the respondent have the right to be represented by legal counsel in proceedings under this section. The petitioner and the respondent each have the right to seek the appointment of legal counsel if he or she is unable financially to secure legal counsel on his or her own. The court shall waive filing fees for an indigent petitioner.

(b) The court will work to ensure that a petitioner or a respondent who has a disability has equal access to participate in the proceeding. If the petitioner or respondent has a disability, he or she has the right to request reasonable accommodations in order to participate in the proceeding; except that the disability of the petitioner, the respondent, or the child must not be the cause for the unnecessary delay of the process. The court shall presume that a petitioner or a respondent with a disability is legally competent and able to understand and participate in the proceeding unless the petitioner or respondent is determined to be an incapacitated person, as defined in section 15-14-102 (5), C.R.S.

(6) In any proceeding held under this section, the court may grant protective measures in the courtroom as requested by the petitioner, including but not limited to allowing the petitioner to not appear in the presence of the respondent, so long as these measures do not violate due process. The petitioner's and the child's whereabouts must be kept confidential.

(6.5) A respondent may admit parentage or may request genetic testing or other tests of inherited characteristics to confirm paternity. The test results must be admitted into evidence as provided in section 13-25-126, C.R.S. The final costs for genetic tests or other tests of inherited characteristics must be assessed against the nonprevailing party on the parentage issue.

(6.6) If the parties consent, the court has continuing jurisdiction and authority in the same proceeding to enter an order of relinquishment pursuant to part 1 of article 5 of this title without a finding or admission of the elements required by subsection (7) of this section. As part of the agreement, the respondent must agree in writing to waive the right to access the original birth certificate or other relinquishment documents as permitted by law under article 5 of this title or pursuant to the rules of the state department of human services. The waiver must be filed with the court that issues the order of relinquishment and with the state registrar of vital statistics.

(6.7) The court shall hear a petition to terminate the parent-child legal relationship no more than one hundred twenty days after service of the petition or from the first appearance date, whichever is later, unless both parties consent to an extension or the court finds good cause to extend the hearing beyond one hundred twenty days.

(7) The court shall terminate the parent-child legal relationship of the respondent if the court finds by clear and convincing evidence, and states the reasons for its decision, that:

(a) The respondent was convicted on or after July 1, 2013, of an act of sexual assault against the petitioner or was convicted of a crime in which the underlying factual basis was sexual assault against the petitioner;

(b) A child was conceived as a result of that act of sexual assault or crime as evidenced by the respondent admitting parentage or genetic testing establishing the paternity; and

(c) Termination of the parent-child legal relationship is in the best interests of the child. There is a rebuttable presumption that terminating the parental rights of the parent who committed the act of sexual assault or crime is in the best interests of the child. The court shall not presume that having only one remaining parent is contrary to the child's best interests.

(7.3) If the child is an Indian child, the court shall ensure compliance with the federal "Indian Child Welfare Act", 25 U.S.C. sec. 1901 et seq., and the provisions of section 19-1-126.

(7.5) If the court denies the petition to terminate the parent-child legal relationship, then the court shall articulate its reasons for the denial of the petition. If the court denies the petition, the court has continuing jurisdiction and authority to enter an order in the same proceeding allocating parental responsibilities between the parties, including but not limited to an order to not allocate parental responsibilities to the respondent. In issuing any order allocating parental responsibilities, including the duty of support, guardianship, and parenting time privileges with the child or any other matter, the court shall determine whether the order is in the best interests of the child based on a preponderance of the evidence.

(8) (a) A respondent whose parental rights are terminated in accordance with this section has:

(I) No right to allocation of parental responsibilities, including parenting time and decision-making responsibilities for the child;

(II) No right of inheritance from the child; and

(III) No right to notification of, or standing to object to, the adoption of the child.

(b) Notwithstanding the provisions of section 19-3-608, termination of parental rights under subsection (7) of this section does not relieve the respondent of any obligation to pay child support or birth-related costs unless waived by the petitioner. In cases in which child support obligations are not waived, the court, as informed by the wishes of the petitioner, shall determine if entering an order to pay child support is in the best interests of the child. If the court orders the respondent to pay child support, the court shall order the payments to be made through the child support registry to avoid the need for any contact between the parties and order that the payments be treated as a nondisclosure of information case. If the petitioner's parent-child legal relationship to the child is terminated after the entry of a child support order against the respondent, the court shall modify the child support order accordingly.

(9) A respondent whose parent-child legal relationship has been terminated in accordance with this section has no right to make medical treatment decisions or any other decisions on behalf of the child.

(9.5) The court may order a respondent whose parent-child legal relationship has been terminated to provide medical and family information to be shared with the child, as appropriate, and with the petitioner. For terminations entered under this section and section 19-5-105.7, the state court administrator shall establish a uniform process to determine how the information is collected, who can access it, when it can be accessed, and how it is stored. The court may order that a respondent's failure to comply with the request for information in a timely manner constitutes contempt of court.

(10) The juvenile court has original concurrent jurisdiction to issue a temporary or permanent civil protection order pursuant to section 13-14-104.5 or 13-14-106, C.R.S.

(11) Termination of the parent-child legal relationship pursuant to subsection (7) of this section is an independent basis for termination of parental rights, and the court need not make any of the considerations or findings described in section 19-3-604, 19-5-103.5, or 19-5-105.

(12) Nothing in this section prohibits the termination of parental rights by the court using the criteria described in section 19-3-604, 19-5-103.5, or 19-5-105.



§ 19-5-105.7. Termination of parent-child legal relationship in a case of an allegation that a child was conceived as a result of sexual assault but in which no conviction occurred - legislative declaration - definitions

(1) The general assembly hereby declares that the purpose of this statute is to protect a person in a case where it is determined that he or she is a victim of sexual assault but in which no conviction occurred and to protect a child conceived as a result of that sexual assault by creating a process to seek termination of the parental rights of the perpetrator of the sexual assault and by issuing protective orders preventing future contact between the parties. The general assembly further declares that this section creates civil remedies and is not created to punish the perpetrator but rather to protect the interests of the petitioner and the child. The general assembly creates this section to address the procedures in cases where there are allegations of sexual assault but in which a conviction did not occur.

(2) As used in this section, unless the context otherwise requires:

(a) "Conviction" has the same meaning as defined in section 19-1-103 (29.3).

(b) "Petitioner" means a person who alleges that he or she is a victim of sexual assault and who files a petition for termination of the parent-child legal relationship of the other parent as provided in this section.

(c) "Respondent" means a person against whom a petition for termination of the parent-child legal relationship is filed as provided in this section.

(d) "Sexual assault" has the same meaning as defined in section 19-1-103 (96.5).

(3) The person who alleges that he or she is a victim of sexual assault and who alleges that a child was conceived as a result of a sexual assault in which a conviction did not occur may file a petition in the juvenile court to prevent future contact with the parent who allegedly committed the sexual assault and to terminate the parent-child legal relationship of the parent who allegedly committed the sexual assault.

(4) The verified petition filed under this section must allege that:

(a) The respondent committed an act of sexual assault against the petitioner;

(b) The respondent has not been convicted for the act of sexual assault;

(c) A child was conceived as a result of the act of sexual assault as described under paragraph (a) of this subsection (4); and

(d) Termination of the parent-child legal relationship of the respondent with the child is in the best interests of the child.

(5) (a) After a petition has been filed pursuant to this section, the court shall issue a summons that recites briefly the substance of the petition and contains a statement that the purpose of the proceeding is to determine whether to terminate the parent-child legal relationship of the respondent. The petitioner shall have the respondent personally served with a copy of the summons or notified through notice by publication consistent with the statutory provisions for notice in section 19-3-503 and pursuant to the Colorado rules of civil procedure, unless the respondent appears voluntarily or waives service. Upon request, the court shall protect the whereabouts of the petitioner and must identify the petitioner and the child in the summons by initials.

(b) The court will work to ensure that a petitioner or a respondent who has a disability has equal access to participate in the proceeding. If the petitioner or respondent has a disability, he or she has the right to request reasonable accommodations in order to participate in the proceeding; except that the disability of the petitioner, the respondent, or the child must not be the cause for the unnecessary delay of the process. The court shall presume that a petitioner or a respondent with a disability is legally competent and able to understand and participate in the proceeding unless the petitioner or respondent is determined to be an incapacitated person, as defined in section 15-14-102 (5), C.R.S.

(6) After a petition has been filed pursuant to this section, the court shall appoint a guardian ad litem, who must be an attorney, to represent the child's best interests in the proceeding; except that, if at any time the court determines that a guardian ad litem for the child is no longer necessary, the court may discharge the guardian ad litem. The petitioner and the respondent have the right to be represented by legal counsel in proceedings under this section. The petitioner and the respondent each have the right to seek the appointment of legal counsel if he or she is unable financially to secure legal counsel on his or her own. The court shall waive filing fees for an indigent petitioner.

(7) In any proceeding held under this section, the court may grant protective measures in the courtroom as requested by the petitioner, including but not limited to allowing the petitioner to not appear in the presence of the respondent so long as these measures do not violate due process. The petitioner's and the child's whereabouts must be kept confidential.

(8) A respondent may admit parentage or may request genetic testing or other tests of inherited characteristics to confirm paternity. The test results must be admitted into evidence as provided in section 13-25-126, C.R.S. The final costs for genetic tests or other tests of inherited characteristics must be assessed against the nonprevailing party on the parentage issue.

(9) If the parties consent, the court has continuing jurisdiction and authority in the same proceeding to enter an order of relinquishment pursuant to part 1 of article 5 of this title without a finding or admission of the elements required by subsection (11) of this section. As part of the agreement, the respondent must agree in writing to waive the right to access the original birth certificate or other relinquishment documents as permitted by law under article 5 of this title or pursuant to the rules of the state department of human services. The waiver must be filed with the court that issues the order of relinquishment and with the state registrar of vital statistics.

(10) The court shall hear a petition to terminate the parent-child legal relationship no more than one hundred twenty days after service of the petition or from the first appearance date, whichever is later, unless both parties consent to an extension or the court finds good cause to extend the hearing beyond one hundred twenty days.

(11) (a) The court shall terminate the parent-child legal relationship of the respondent if the court finds by clear and convincing evidence that:

(I) A sexual assault against the petitioner occurred;

(II) The sexual assault was perpetrated by the respondent;

(III) A child was conceived as a result of that act of sexual assault as evidenced by the respondent admitting parentage or genetic testing establishing the paternity;

(IV) Termination of the parent-child legal relationship is in the best interests of the child. The court shall not presume that having only one remaining parent is contrary to the child's best interests.

(b) If the child is an Indian child, the court shall ensure compliance with the federal "Indian Child Welfare Act", 25 U.S.C. sec. 1901 et seq., and the provisions of section 19-1-126.

(12) If the court denies the petition to terminate the parent-child legal relationship, the court shall articulate its reasons for the denial of the petition. If the court denies the petition, the court has continuing jurisdiction and authority to enter an order in the same proceeding allocating parental responsibilities between the petitioner and the respondent, including but not limited to an order to not allocate parental responsibilities to the respondent. In issuing any order allocating parental responsibilities, including the duty of support, guardianship, and parenting time privileges with the child or any other matter, the court shall determine whether the order is in the best interests of the child based on a preponderance of the evidence.

(13) (a) A respondent whose parental rights are terminated in accordance with this section has:

(I) No right to allocation of parental responsibilities, including parenting time and decision-making responsibilities for the child;

(II) No right of inheritance from the child; and

(III) No right to notification of, or standing to object to, the adoption of the child.

(b) Notwithstanding the provisions of section 19-3-608, termination of parental rights under subsection (10) of this section does not relieve the respondent of any obligation to pay child support or birth-related costs unless waived by the petitioner. In cases in which child support obligations are not waived, the court, as informed by the wishes of the petitioner, shall determine if entering an order to pay child support is in the best interests of the child. If the court orders the respondent to pay child support, the court shall order the payments to be made through the child support registry to avoid the need for any contact between the parties and order that the payments be treated as a nondisclosure of information case. If the petitioner's parent-child legal relationship to the child is terminated after the entry of a child support order against the respondent, the court shall modify the child support order accordingly.

(14) A respondent whose parent-child legal relationship has been terminated in accordance with this section has no right to make medical treatment decisions or any other decisions on behalf of the child.

(15) The court may order a respondent whose parent-child legal relationship has been terminated to provide medical and family information to be shared with the child, as appropriate, and with the petitioner. The sharing of information must be consistent with the uniform process established by the state court administrator as provided in section 19-5-105.5 (9.5). The court may order that a respondent's failure to comply with the request for information in a timely manner constitutes contempt of court.

(16) The juvenile court has original concurrent jurisdiction to issue a temporary or permanent civil protection order pursuant to section 13-14-104.5 or 13-14-106, C.R.S.

(17) Termination of the parent-child legal relationship pursuant to subsection (10) of this section is an independent basis for termination of parental rights, and the court need not make any of the considerations or findings described in section 19-3-604, 19-5-103.5, or 19-5-105.

(18) Nothing in this section prohibits the termination of parental rights by the court using the criteria described in section 19-3-604, 19-5-103.5, or 19-5-105.



§ 19-5-108. When notice of relinquishment proceedings required

If the custodial parent has assigned rights to support for a child who is the subject of relinquishment proceedings to the department of human services, notice of the relinquishment proceedings shall be given, by the parent proposing to relinquish a child or by that parent's counsel, to the appropriate delegate child support enforcement unit in cases where there is no adoption proceeding pending.



§ 19-5-109. Birth parent access to records related to relinquishment of parental rights

(1) (a) Except for relinquishments ordered pursuant to section 19-5-105.5 (6.6) or 19-5-105.7 (9) or when the subsequent termination of the parent-child legal relationship is the result of a dependency and neglect action, in those cases in which a parent consents to the relinquishment of his or her child, the custodian of records shall provide to the relinquishing birth parent to whom the document pertains a copy of the relinquishment records, in the possession of the custodian of records, that are signed by the relinquishing birth parent or by a parent, guardian, custodian, or legal representative on behalf of the relinquishing birth parent and any of the following records listed in this paragraph (a) in which the relinquishing birth parent is named, including:

(I) The original birth certificate of the child who is being relinquished;

(II) The petition to relinquish;

(III) The final order of relinquishment;

(IV) The affidavit of counseling, excluding any attachments and excluding any notes or prerelinquishment counseling documents;

(V) The temporary waiver of custody;

(VI) Expedited relinquishment documents, if applicable;

(VII) A relinquishment interrogatory from a birth parent;

(VIII) The order for publication of relinquishment;

(IX) The notice to terminate the parent-child legal relationship; and

(X) The medical records of a birth mother related to the pregnancy and birth, which records may only be released by the health care provider, hospital, or maternity home that created the record.

(b) The custodian of records shall provide the records described in paragraph (a) of this subsection (1) to the relinquishing birth parent at the time of relinquishment of the child or at the time the document is created.

(2) If the records described in subsection (1) of this section were not provided to a birth parent at the time of the relinquishment of the child or at the time the document was created and if the subsequent termination of the parent-child legal relationship was not the result of a dependency or neglect action, then upon written request and proof of identification of the birth parent, the custodian of records shall provide access to and copies of the records described in subsection (1) of this section to the birth parent. Nothing in this section prevents the release of the records described in subsection (1) of this section to a birth parent who was a minor at the time of the relinquishment of a child in circumstances where the record was signed by a parent, guardian, legal custodian, or legal representative on behalf of the relinquishing birth parent.

(3) A licensed child placement agency is not liable to any person for the failure of a birth parent to request copies of the records described in subsection (1) of this section pursuant to the provisions of subsection (1) or subsection (2) of this section. A licensed child placement agency or succeeding custodian of records is not liable to any person for failure to produce a copy of a record that did not exist pursuant to the provisions of the Colorado Revised Statutes or rules at the time of the relinquishment of the child.






Part 2 - Adoption

§ 19-5-200.2. Legislative declaration

(1) Notwithstanding any other provisions of this title to the contrary, it is the intent of the general assembly that the court shall protect and promote the best interests of the children who are the subjects of proceedings held pursuant to this part 2 while giving due regard to the interests of any other individuals affected.

(2) The general assembly hereby finds and declares that:

(a) It is beneficial for a child placed for adoption to be able to continue relationships with his or her brothers and sisters, regardless of age, in order that the siblings may share their strengths and association in their everyday and often common experiences;

(b) When parents and other adult relatives are no longer available to a child, the child's siblings constitute his or her biological family;

(c) When placing children in adoptive placements, efforts should be made to place siblings together, unless there is a danger of specific harm to a child or it is not in the child's or children's best interests to be placed together. The general assembly further finds that if the county department locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, there should be a rebuttable presumption that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption should be rebuttable by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children.



§ 19-5-201. Who may be adopted

Any child legally available for adoption as provided in section 19-5-203, under eighteen years of age, and either present in the state at the time the petition for adoption is filed or under the jurisdiction of a court in Colorado for at least six months may be adopted. Upon approval of the court, a person eighteen years of age or older and under twenty-one years of age may be adopted as a child, and all provisions of this part 2 referring to the adoption of a child shall apply to such a person.



§ 19-5-202. Who may adopt

(1) Any person twenty-one years of age or older, including a foster parent, may petition the court to decree an adoption.

(2) A minor, upon approval of the court, may petition the court to decree an adoption.

(3) A person having a living spouse from whom he is not legally separated shall petition jointly with such spouse, unless such spouse is the natural parent of the child to be adopted or has previously adopted the child.

(4) A person having a living partner in a civil union from whom the person is not legally separated shall petition jointly with the partner, unless the partner is the natural parent of the child to be adopted or has previously adopted the child.

(5) A person who is a partner in a civil union may adopt a child of the other partner through the same process outlined in section 19-5-203 for a stepparent adoption and shall be considered a stepparent for the purpose of determining whether a child is available for adoption pursuant to section 19-5-203 (1).



§ 19-5-202.5. Adoption hearings - termination appeals - court docket priority - exceptions

(1) On and after July 1, 2002, any hearing concerning a petition for adoption filed in a district court, the Colorado court of appeals, or the Colorado supreme court and any hearing concerning a petition filed in the Colorado court of appeals or the Colorado supreme court related to a child who is available for adoption due to an order of the court terminating the parent-child legal relationship shall be given a priority on the court's docket. On and after July 1, 2002, if there is no determination on a case concerning a petition for adoption or a case concerning a child who is available for adoption due to an order of the court terminating the parent-child legal relationship by any such court within six months of the filing of the petition, it shall be given a priority on the court's docket that supersedes the priority of any other priority civil hearing on the court's docket.

(2) Notwithstanding the provisions of subsection (1) of this section, nothing in this section shall affect the priority of a hearing concerning the issuance of a temporary protection order pursuant to section 13-14-104.5, C.R.S.

(3) The provisions of this section shall be implemented within existing appropriations.



§ 19-5-203. Availability for adoption

(1) A child may be available for adoption only upon:

(a) Order of the court terminating the parent-child legal relationship in a proceeding brought under article 3 or 5 of this title;

(b) Order of the court decreeing the voluntary relinquishment of the parent-child legal relationship under section 19-5-103, 19-5-103.5, or 19-5-105;

(c) Written and verified consent of the guardian of the person, appointed by the court, of a child whose parents are deceased;

(d) (I) Written and verified consent of the parent in a stepparent adoption where the other parent is deceased or his parent-child legal relationship has been terminated under paragraph (a) or (b) of this subsection (1);

(II) Written and verified consent of the parent in a stepparent adoption, accompanied by an affidavit or sworn testimony of such parent, that the other birth parent has abandoned the child for a period of one year or more or that the other birth parent has failed without cause to provide reasonable support for such child for a period of one year or more. Upon filing of the petition in adoption, the court shall issue a notice directed to the other parent, which notice shall state the nature of the relief sought, the names of the petitioner and the child, and the time and place set for hearing on the petition. If the address of the other parent is known, service of such notice shall be in the manner provided by the Colorado rules of civil procedure for service of process. Upon affidavit by the petitioner that, after diligent search, the address of the other parent remains unknown, the court shall order service upon the other parent by one publication of the notice in a newspaper of general circulation in the county in which the hearing is to be held. The hearing shall not be held sooner than thirty-five days after service of the notice is complete, and, at such time, the court may enter a final decree of adoption notwithstanding the time limitation in section 19-5-210 (2).

(d.5) (I) Written and verified consent in a second-parent adoption that the child has a sole legal parent, and the sole legal parent wishes the child to be adopted by a specified second adult.

(II) In a petition for a second-parent adoption, the court shall require a written home study report prepared by a county department of social services, designated qualified individual, or child placement agency and approved by the department pursuant to section 19-5-207.5 (2). If the child of a sole legal parent was adopted by that parent less than one hundred eighty-two days prior to the filing of an adoption petition by a second prospective parent and if the second prospective parent was included in the home study report that was prepared pursuant to section 19-5-207 for the adoption of the child by the first parent, then that home study report shall be a valid home study report for the purpose of the second parent's adoption. If the filing of a petition for adoption by the second prospective parent occurs one hundred eighty-two days or more after the adoption by the first parent, a separate home study report shall be required pursuant to section 19-5-207.

(e) Written and verified consent of the parent having only residual parental responsibilities when custody or parental responsibilities have been awarded or allocated to the other parent in a dissolution of marriage proceeding where the spouse of the parent having custody or parental responsibilities wishes to adopt the child;

(f) Written and verified consent of the parent or parents as defined in section 19-1-103 (82) in a stepparent adoption where the child is conceived and born out of wedlock;

(g) A statement by the department of human services or its designated agent as to whether any placement arranged outside the state of Colorado was carried out by a child placement agency licensed or authorized under the laws of another state to make placements;

(h) Verification by the child placement agency, a county department of social services, or the attorney for the petitioner in any adoption proceeding that any custody obtained outside the state of Colorado was acquired by:

(I) Proceedings to relinquish all parent-child legal relationships which complied with the laws of the state where conducted or conformed substantially to the laws of this state; or

(II) Proceedings to terminate all parent-child legal relationships which complied with the laws of the state where conducted or conformed substantially to the laws of this state; or

(III) Written and verified consent, under the conditions set forth in paragraphs (c) to (f) of this subsection (1), which was executed in accord with the laws of the state where granted or in substantial conformity with the laws of this state;

(i) Verification by the department of human services or its designated agent that any custody obtained outside the state of Colorado was acquired by proceedings sanctioned by the federal immigration and naturalization service, or any successor agency, in cooperation with the department of human services whenever such cooperation is authorized or advised by federal law;

(j) Submission of an affidavit or sworn testimony of the adoptive relative in a kinship adoption that the birth parent or birth parents have abandoned the child for a period of one year or more or that the birth parent or birth parents have failed without cause to provide reasonable support for such child for a period of one year or more, and that the relative seeking the kinship adoption has had physical custody of the child for a period of one year or more and the child is not the subject of a pending dependency and neglect proceeding pursuant to article 3 of this title. Upon filing of the petition in adoption, the court shall issue a notice directed to the birth parent or birth parents, which notice shall state the nature of the relief sought, the names of the petitioner and the child, and the time and place set for hearing on the petition. If the address of the birth parent is known, service of such notice shall be in the manner provided by the Colorado rules of civil procedure for service of process. Upon affidavit by the petitioner that describes with specificity the diligent search made by the petitioner, and that states that, after diligent search, the address of the birth parent or birth parents remains unknown, the court shall order service upon the birth parent or birth parents by one publication of the notice in a newspaper of general circulation in the county in which the hearing is to be held. The hearing shall not be held sooner than thirty-five days after service of the notice is complete, and, at such hearing, the court may enter a final decree of adoption notwithstanding the time limitation in section 19-5-210 (2).

(k) Submission of an affidavit or sworn testimony of the legal custodian or legal guardian in a custodial adoption that the birth parent or birth parents have abandoned the child for a period of one year or more or that the birth parent or birth parents have failed without cause to provide reasonable support for such child for a period of one year or more and that the legal custodian or legal guardian seeking the custodial adoption has had the child in his or her physical custody for a period of one year or more. Upon filing of the petition in adoption, the court shall issue a notice directed to the birth parent or birth parents, which notice shall state the nature of the relief sought, the names of the petitioner and the child, and the time and place set for hearing on the petition. If the address of the birth parent or birth parents is known, service of such notice shall be in the manner provided by the Colorado rules of civil procedure for service of process. Upon affidavit by the petitioner that describes with specificity the diligent search made by the petitioner, and that states that, after diligent search, the address of the birth parent or birth parents remains unknown, the court shall order service upon the birth parent or birth parents by one publication of the notice in a newspaper of general circulation in the county in which the hearing is to be held. The hearing shall not be held sooner than thirty-five days after service of the notice is complete, and, at such hearing, the court may enter a final decree of adoption notwithstanding the time limitation in section 19-5-210 (2).

(2) Written consent to any proposed adoption shall be obtained from the person to be adopted if such person is twelve years of age or older.



§ 19-5-204. Venue

A petition for adoption shall be filed in the county of residence of the petitioner or in the county in which the placement agency is located.



§ 19-5-205. Adoption decree of foreign country approved

(1) (a) A petition seeking a decree declaring valid an adoption granted by a court of any country other than the United States of America may be filed at any time by residents of the state of Colorado.

(b) The petition shall contain all information required in section 19-5-207 (2); except that the court shall not require the petition to contain or be accompanied by the written consent described in section 19-5-207 (1), the written home study report described in section 19-5-207 (2)(a), the fees described in section 19-5-207.5 (4), or a written legal memorandum with specific references to the applicable law of the foreign country.

(2) The court shall issue a decree declaring valid an adoption granted by a court of competent jurisdiction or other authorized individual or entity of a country other than the United States of America upon a finding that:

(a) At the time the petition is filed, the petition contains a verified statement that at least one of the adopting parents is a citizen and resident of the state of Colorado or other evidence that at least one of the adopting parents is a citizen and resident of the state of Colorado;

(b) The original or a certified copy of a valid foreign adoption decree, together with a notarized translation, is presented to the court; and

(c) The child is either a permanent resident or a naturalized citizen of the United States. A photocopy of the child's resident alien card issued by the immigration and naturalization service of the United States, department of justice, or any successor agency, shall be sufficient evidence that the child is either a permanent resident or a naturalized citizen of the United States.

(2.5) The adopting parties filing a petition pursuant to this section shall not be required to be represented by an attorney.

(3) Any decree issued pursuant to this section shall have the same legal effect as any decree of adoption issued by the court.



§ 19-5-205.5. Nonpublic agency interstate and foreign adoptions - legislative declaration - authority for department to select agencies

(1) The general assembly finds that timely processing of adoptions is in the best interests of the children being adopted. It is therefore the intent of the general assembly to expedite permanency for those children who are being adopted. It is the purpose of this section to promote timely processing of nonpublic agency interstate and foreign adoptions while increasing the department of human services' capacity to utilize existing staff to perform other child welfare functions.

(2) (a) The department is authorized to select nonpublic, licensed child placement agencies authorized to handle adoptions or nonpublic agencies that meet the qualifying criteria to be licensed child placement agencies pursuant to article 6 of title 26, C.R.S., and any implementing rules or regulations promulgated by the department for the provision of services to individuals seeking assistance in nonpublic agency interstate or foreign adoption cases pursuant to this part 2. The department shall, by rule, establish qualifying criteria by which such nonpublic agencies shall be selected for this purpose.

(b) The department shall further promulgate rules creating standards by which the department may evaluate the delivery of services by the selected nonpublic agencies and identifying the services and functions to be rendered by the nonpublic agencies selected pursuant to paragraph (a) of this subsection (2) including, but not limited to, the following:

(I) The review of all background information concerning the birth parents and individual case material on the adopting family's assessment;

(II) The review of all legal documents related to the relinquishment or termination of the birth parents' rights;

(III) The review of all birth and medical information;

(IV) The review of correspondence with the immigration and naturalization service in the United States, department of justice, or any successor agency, in foreign adoptions;

(V) The review of the child's social history, legal documents, medical information, and birth certificate in foreign adoption cases in which the child is to be placed in Colorado;

(VI) The provision of relinquishment counseling;

(VII) The promotion of permanent plans for the adopted child;

(VIII) The agency's compliance with federal and Colorado laws, including, but not limited to, the "Interstate Compact on Placement of Children" as set forth in part 18 of article 60 of title 24, C.R.S.;

(IX) The timeliness of the provision of services; and

(X) The overall protection of the child being adopted.

(3) (a) Nonpublic agencies may charge reasonable and necessary fees and costs to defray the direct and indirect expenses associated with the provision of nonpublic agency interstate and foreign adoption services associated with the statutorily required review and approval of interstate and foreign adoptive placements. Pursuant to section 19-5-208 (4), all fees and costs charged for services associated with the review and approval of interstate and foreign adoptions shall be separately specified in the expenses listed for the court's review as required.

(b) The department of human services shall, by rule, establish guidelines for the fees and costs which such nonpublic agencies selected pursuant to subsection (2) of this section may charge for the delivery of such services.

(4) All interstate and foreign adoptions in Colorado made by the court, the county departments of social services, or licensed child placement agencies shall be pursuant to section 19-5-206 (1).

(5) For purposes of this section, "nonpublic agency interstate and foreign adoption" is defined in section 19-1-103 (81).



§ 19-5-206. Placement for purposes of adoption

(1) No placement of any child legally available for adoption under section 19-5-203 (1)(a), (1)(b), (1)(c), or (1)(g) shall be made for the purposes of adoption except by the court pursuant to section 19-5-104 (2), the county department of social services, or a licensed child placement agency.

(2) (a) In child welfare cases, a child's best interests shall be the primary consideration for a court, county department, or licensed child placement agency in making determinations concerning the placement of the child for the purpose of adoption.

(b) (Deleted by amendment, L. 2010, (HB 10-1106), ch. 278, p. 1272, § 2, effective May 26, 2010.)

(c) An agency that has responsibility for placing children out of the home shall use good faith efforts and due diligence to recruit and retain prospective foster and adoptive families from communities that reflect the racial, ethnic, cultural, and linguistic backgrounds of the children in the agency's care.

(d) In making determinations concerning the placement of a child for the purpose of adoption, a court, county department, or licensed child placement agency may, under extraordinary circumstances, consider the racial or ethnic background, color, or national origin of:

(I) The child; or

(II) A family who has submitted an application to adopt.

(e) A court, county department, or licensed child placement agency shall not delay a foster or adoptive placement of a child as a result of the racial or ethnic background, color, or national origin of:

(I) The child; or

(II) A family who has submitted an application to foster or adopt a child.

(f) In private adoption cases, a birth parent or birth parents may designate a specific applicant with whom they may wish to place their child for purposes of adoption. After assessment and approval of the potential adoptive parents and subsequent relinquishment of the child, the court shall grant guardianship of the child to a person or agency described in section 19-5-104 (1) until finalization of adoptive placement.

(g) The court may waive the assessment and approval of the potential adoptive parents in cases involving kinship or custodial adoption or may determine and order the kind of information or written report it deems necessary for the assessment and approval of the potential adoptive parents, including an abbreviated home study or home evaluation. The court may proceed to finalize such adoptive placement upon finding that the placement is in the best interests of the child.

(3) (Deleted by amendment, L. 2010, (HB 10-1106), ch. 278, p. 1272, § 2, effective May 26, 2010.)



§ 19-5-207. Written consent and home study report for public adoptions - criminal history records check - investigation

(1) When a child is placed for adoption by the county department of social services, a licensed child placement agency, or an individual, such department, agency, or individual shall file, with the petition to adopt, its written and verified consent to such adoption in addition to any notices received or sent pursuant to the terms of the "Interstate Compact on Placement of Children" set forth in part 18 of article 60 of title 24, C.R.S.

(2) In all petitions for adoption, whether by the court, the county department of social services, or child placement agencies, in addition to such written consent, the court shall require a written home study report from the county department of social services, the designated qualified individual, or the child placement agency approved by the state department of human services pursuant to section 19-5-207.5 (2) showing the following:

(a) The physical and mental health, emotional stability, and moral integrity of the petitioner and the ability of the petitioner to promote the welfare of the child; but no physical examination shall be required of any person who in good faith relies upon spiritual means or prayer in the free exercise of religion to prevent or cure disease unless there is reason to believe such person's physical condition is such that he or she would be unable to take care of such child;

(b) Confirmation that the petitioner has participated in adoption counseling if the court deems appropriate. The counseling may address the permanence of the decision, the impact of the decision on the adopting parent and the adopting parent's family now and in the future, and the issues that may arise in the event that the adoptee at some time in the future desires to contact the relinquishing parent.

(c) The physical and mental condition of the child;

(d) The child's family background, including the names of parents and other identifying data regarding the parents, if obtainable;

(e) Reasons for the termination of the parent-child legal relationship;

(f) The suitability of the adoption of this child by this petitioner and the child's own disposition toward the adoption in any case in which the child's age makes this feasible; and

(g) The length of time the child has been in the care and custody of the petitioner.

(2.5) (a) (I) In all petitions for adoption, whether by the court, the county department of social services, or child placement agencies, in addition to the written home study report described in subsection (2) of this section, the court shall require the county department of social services, the designated qualified individual, or the child placement agency to conduct a criminal history records check for any prospective adoptive parent or any adult residing in the home.

(II) For purposes of fulfilling the criminal history records check required in subparagraph (I) of this paragraph (a), the state board of human services shall promulgate rules concerning petitions for adoption when a child is placed for adoption by the county department of social services or a child placement agency to require each prospective adoptive parent attempting to adopt a child placed for adoption by the county department of social services or a child placement agency to obtain fingerprint-based criminal history record checks through the Colorado bureau of investigation and the federal bureau of investigation. The prospective adoptive parent to whom this subparagraph (II) applies shall be responsible for the cost of the criminal history record checks.

(III) For purposes of fulfilling the criminal history records check required in subparagraph (I) of this paragraph (a), a prospective adoptive parent, other than a prospective adoptive parent specified in subparagraph (II) of this paragraph (a), shall obtain fingerprint-based criminal history record checks through the Colorado bureau of investigation and the federal bureau of investigation. A prospective adoptive parent to whom this subparagraph (III) applies shall be responsible for providing a complete set of fingerprints to the Colorado bureau of investigation and for obtaining the fingerprint-based criminal history record checks. The prospective adoptive parent shall also be responsible for the cost of the criminal history record checks.

(IV) A prospective adoptive parent described in subparagraph (III) of this paragraph (a) shall be responsible for presenting the results of his or her fingerprint-based criminal history record checks and the results of the fingerprint-based criminal history records checks of any adult residing in the home to the court for review by the court. The county department of social services or the child placement agency, as may be appropriate, shall report to the court any case in which a fingerprint-based criminal history record check reveals that the prospective adoptive parent who is attempting to adopt a child placed for adoption by a county department of social services or child placement agency or any adult residing in the home was convicted at any time of a felony or misdemeanor in one of the following areas:

(A) Child abuse or neglect;

(B) Spousal abuse;

(C) Any crime against a child, including but not limited to child pornography;

(D) Any crime, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.;

(E) Violation of a protection order, as described in section 18-6-803.5, C.R.S.;

(F) Any crime involving violence, rape, sexual assault, or homicide; or

(G) Any felony physical assault or battery conviction or felony drug-related conviction within, at a minimum, the past five years.

(a.5) (I) Notwithstanding the provisions of sub-subparagraph (B) of subparagraph (II) of paragraph (b) of this subsection (2.5), a licensed child placement agency or a county placement agency may conduct an investigation of a prospective adoptive parent's background only if the fingerprint-based criminal history records check required pursuant to paragraph (a) of this subsection (2.5) reveals that the prospective adoptive parent was convicted of a felony or misdemeanor at least ten years prior to the application for adoption.

(II) If a licensed child placement agency or a county placement agency conducts an investigation of the prospective adoptive parent, it shall have the opportunity to present its findings to the juvenile court responsible for reviewing the petition for adoption. The licensed child placement agency or the county placement agency shall provide to the juvenile court responsible for reviewing the petition for adoption:

(A) A certified copy of any criminal court documentation substantiating the disposition of the applicant's felony criminal case; or

(B) Certified documentation that the court records concerning the felony case have been destroyed or are otherwise unavailable.

(III) Pending the results of the investigation by the licensed child placement agency or the county placement agency and the juvenile court's ruling on the eligibility of the applicant for the placement of a child, the child shall not be placed in the prospective adoptive parent's home if the fingerprint-based criminal history records check revealed that the prospective adoptive parent was convicted at any time of a felony or misdemeanor.

(b) (I) Except as otherwise provided in subparagraph (II) of this paragraph (b), a person convicted of a felony offense specified in subparagraph (IV) of paragraph (a) of this subsection (2.5) may be allowed to adopt a child if:

(A) The applicant has had no further arrests or convictions subsequent to the conviction;

(B) The applicant has not been convicted of a pattern of misdemeanors, as defined by rule of the state board of human services; and

(C) The court enters a finding consistent with section 19-5-210 (2)(d) that the adoption is in the best interests of the child.

(II) A person convicted of a felony offense as described in this subparagraph (II) shall not be allowed to adopt a child if there is:

(A) A felony conviction on the application for adoption that involves child abuse, as described in section 18-6-401, C.R.S.; a crime of violence, as defined in section 18-1.3-406, C.R.S.; or a felony offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(B) A felony conviction on the application for adoption that occurred less than five years prior to the application that involved physical assault or battery or a drug-related offense; or

(C) A felony conviction on the application for adoption that occurred less than ten years prior to the application and involved domestic violence, as defined in section 18-6-800.3, C.R.S.

(c) In addition to the fingerprint-based criminal history records check, the county department of social services, the individual, or the child placement agency conducting the investigation shall contact the state department of human services and the appropriate entity in each state in which the prospective adoptive parent or parents or any adult residing in the home has resided in the preceding five years to determine whether the prospective adoptive parent or parents or any adult residing in the home has been found to be responsible in a confirmed report of child abuse or neglect and shall report such information to the court. Information obtained from any state records or reports of child abuse or neglect shall not be used for any purpose other than completing the investigation for approval of the prospective adoptive parent.

(d) The state board of human services shall promulgate rules setting forth the procedures for the fingerprint-based criminal history record check and the report to the court described in paragraph (a) of this subsection (2.5).

(3) In proposed relative adoptions, the court shall review the report prepared pursuant to subsection (2) of this section. The court may order further assessment if the court deems it necessary.

(4) Any party to the adoption proceeding may be entitled to see the report required by subsection (2) of this section; except that the names of parents and adoptive parents and any means of identifying either shall not be made available except upon order of the court.

(5) to (7) (Deleted by amendment, L. 99, p. 1018, § 1, effective May 29, 1999.)

(8) If a court orders a county department of social services to counsel a birth parent concerning relinquishment of a child pursuant to the provisions of sections 19-5-103 and 19-5-104, the county department shall charge a fee to meet the full cost of the counseling.

(9) If the child is being placed in an adoptive home by a licensed child placement agency, such agency shall file an affidavit with the court stating that the agency's license is in good standing with the department. A licensed child placement agency involved in an adoption proceeding pursuant to this article shall immediately notify the court in writing of any suspension, revocation, or denial of its license or of any disciplinary action taken against the agency by the state of Colorado. Failure of the agency to provide such notification shall be a class 3 misdemeanor punishable by a fine of five thousand dollars. The department shall, by rule, adopt a mechanism by which a child placement agency shall notify the court of any disciplinary action against the agency.



§ 19-5-207.3. Placement of sibling groups

(1) When a child is placed for adoption by the county department, if the child is part of a sibling group, as defined in section 19-1-103 (98.5), the county department shall include in the adoption report prepared for the court, the names and current physical custody and location of any siblings of the child who are also available for adoption; except that the names of children, parents, caretakers, and adoptive parents and any means of identifying such persons shall not be made available to any party to the adoption proceeding except upon order of the court or as otherwise permitted by law.

(2) If the child is part of a sibling group, the county department shall make thorough efforts to locate a joint placement for all of the children in the sibling group who are available for adoption. If the county department locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, it shall be presumed that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children.

(3) If the child is part of a sibling group, as defined in section 19-1-103 (98.5), and is being placed for adoption by a child placement agency in either a circumstance involving siblings who are the result of a multiple birth or a circumstance in which a parent has relinquished parental rights to the children to a child placement agency, the child placement agency shall make thorough efforts to locate a joint placement for all of the children in the sibling group who are available for adoption. If the child placement agency locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, it shall be presumed that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children. If an entire sibling group is not placed together in an adoptive placement, the child placement agency shall place as many siblings of the group together as possible, considering their relationship and the best interests of each child.

(4) Consideration of the placement of children together as a sibling group shall not delay the efforts for expedited permanency planning or permanency planning in order to achieve permanency for each child in the sibling group.



§ 19-5-207.5. Legislative declaration - standardized home studies - adoptive family resource registry - rules

(1) Legislative declaration. (a) (I) The general assembly hereby finds that there are a growing number of children in the legal custody of the county departments of social services who are the victims of physical or sexual abuse, neglect, or abandonment and who are awaiting permanent placement in safe, loving, and nurturing adoptive homes. The general assembly further finds that with the expedited permanency procedures that have been established and with the enactment of legislation implementing the federal "Adoption and Safe Families Act of 1997", Public Law 105-89, it is anticipated that the number of children available for adoption will continue to increase dramatically and that there will be a corresponding increased need to identify statewide those families that are willing and qualified to adopt these needy children.

(II) The general assembly finds that, although the county departments of social services have made admirable efforts in assessing and reporting on the qualifications of families interested in adopting, there is a need to make the valuable resource of such qualified families more available and accessible to all counties in the state in order to satisfy the growing need for suitable adoptive families.

(b) Accordingly, the general assembly determines that it is appropriate and desirable for the department to aid the county departments of social services in their efforts to achieve permanency for children in their legal custody who are available for adoption by making accessible to such county departments a statewide adoptive family resource registry of families who are qualified for and desirous of adopting children with special needs. Toward that end, the general assembly further determines that it would be beneficial to such children and families for the department to develop an approved vendor list of qualified home study providers by region, standardized investigation criteria, and minimum uniform adoptive home study report standards in order to achieve more timely adoptive placements, to reduce the burden associated with the adoption process, and to avert the possibility of failed adoptions.

(2) Approved vendor lists for home studies. (a) In order to achieve greater access to qualified families seeking to adopt children, to expedite permanency placement for children available for adoption, and to obtain reliable, high-quality assessments of families that can result in permanent and healthy placements, the department shall develop an approved vendor list of county departments, individuals, and child placement agencies qualified to prepare the home study reports in public adoptions as required by section 19-5-207 (2).

(b) (I) On or before January 1, 2000, the department shall issue a public request for applications from county departments of social services, individuals, and child placement agencies desirous of conducting investigations and preparing written home study reports for prospective public adoptions in specified counties or geographic regions. The department shall review the applications it receives and shall determine which applicants meet the qualifying criteria identified by the state board of human services pursuant to subparagraph (II) of this paragraph (b). Each county department of social services, individual, or child placement agency that meets the qualifying criteria shall be placed on the approved vendor list of home study report providers.

(II) The state board of human services shall promulgate rules identifying the qualifying criteria that county departments of social services, individuals, and child placement agencies must meet in order to qualify as an approved vendor pursuant to this paragraph (b) for the purpose of conducting adoptive investigations and preparing home study reports. All county departments of social services, qualified individuals, and child placement agencies that submit applications to the department and that meet the qualifying criteria shall be selected to perform home studies and, once such county departments, individuals, or agencies have been approved by the department pursuant to this paragraph (b), they shall be available to perform home studies in the specified county or region.

(c) All qualified county departments of social services, individuals, and child placement agencies approved by the department to conduct home studies pursuant to paragraph (b) of this subsection (2) shall prepare their home study reports in compliance with the minimum uniform standards prescribed by rule of the state board as described in subsection (3) of this section and any other additional criteria and standards established by a particular county pursuant to paragraph (b) of subsection (3) of this section.

(d) Each qualified county department of social services, individual, or child placement agency approved by the department may promote the adoption of available children through a public information campaign directed at educating and informing the public about the need for safe and healthy adoptive families. Regional educational campaigns shall be encouraged.

(e) All qualified county departments of social services, individuals, and child placement agencies approved by the department pursuant to this subsection (2) may participate in the statewide training provided by the department.

(3) Standards for home studies. (a) The state board of human services shall promulgate rules identifying the criteria for the investigation and the minimum uniform standards for the home study reports with which the qualified county departments of social services, individuals, or child placement agencies approved by the department shall comply. The criteria shall include, but shall not be limited to:

(I) The quality standards that the county department of social services, the individual, or the child placement agency must achieve;

(II) The time frames within which the county department of social services, the individual, or the child placement agency must complete the investigations and home study reports; and

(III) The capacity of the county department of social services, the individual, or the child placement agency to assess the abilities of prospective adoptive families to meet the needs of a child with special needs.

(b) Nothing in this section shall prohibit a county department of social services from establishing additional criteria and standards that a county department of social services, an individual, or a child placement agency shall meet in preparing a home study report.

(4) Fees for investigations and home studies. (a) (I) Any person who, by his or her own request or by order of the court as provided in section 19-5-209, is the subject of a home study report and investigation conducted pursuant to section 19-5-207 by a county department of social services, an individual, or a child placement agency shall be required to pay, based on an ability to pay, the cost of such report and investigation.

(II) In public adoptions, the state board of human services shall promulgate rules establishing the maximum amount that a county department of social services, an individual, or a child placement agency may charge a prospective adoptive family for the investigation, criminal records check, and home study report required pursuant to section 19-5-207.

(III) The county department of social services may waive the fee established pursuant to this subsection (4) if the fee poses a barrier to the adoption of a child for whom a county department of social services has financial responsibility.

(b) (I) In addition to the fee specified in paragraph (a) of this subsection (4), if the county department of social services has not placed a child available for a public adoption with a family who is the subject of an investigation and home study report after six months, then the county shall refer the family and the home study report for such family to the adoptive family resource registry established pursuant to subsection (5) of this section if there is written consent pursuant to subparagraph (I) of paragraph (c) of subsection (5) of this section. Prior to referral of a prospective adoptive family to the adoptive family resource registry, the prospective adoptive family shall be assessed and shall pay a nonrefundable administrative fee in an amount to be determined by rule of the state board of human services. A family shall not be assessed the fee described in this paragraph (b) if the family is not referred to the adoptive family resource registry.

(II) The department or the contractor selected by the department to administer the adoptive family resource registry shall collect the administrative fee established by rule of the state board of human services pursuant to subparagraph (I) of this paragraph (b) and apply the revenue from said fees to offset the costs incurred for the administration of the adoptive family resource registry.

(III) Nothing in this paragraph (b) shall be construed to prevent a county from referring a family to the adoptive family resource registry before the six month period has lapsed.

(5) Adoptive family resource registry. (a) Subject to available funds as specified in subparagraph (III) of paragraph (b) of this subsection (5), the department shall establish a statewide adoptive family resource registry that county departments of social services may access to determine the availability of qualified families seeking to adopt a child in the custody of a county department of social services. The department is authorized to contract with a public or private entity for the provision of this service.

(b) (I) The executive director of the department is authorized to accept and expend on behalf of the state any funds, grants, gifts, or donations from any private or public source for the purpose of establishing the statewide adoptive family resource registry; except that no gift, grant, or donation shall be accepted if the conditions attached thereto require the expenditure thereof in a manner contrary to law.

(II) The executive director of the department is authorized to apply for a federal waiver, if necessary, to authorize the use of federal grant moneys to implement this section.

(III) No general fund moneys shall be expended for the establishment of the adoptive family resource registry. The adoptive family resource registry shall be established only upon the receipt of sufficient grants, gifts, and donations pursuant to subparagraph (I) of this paragraph (b).

(c) (I) No home study report, or any other information concerning a person interested in a public adoption shall be submitted to the adoptive family resource registry without such person's written consent.

(II) The state board of human services shall promulgate rules specifying the limited amount of nonidentifying data concerning a person interested in a public adoption that shall be available to county departments of social services on the internet through the adoptive family resource registry.

(III) The state board of human services shall promulgate rules identifying the standards and procedures with which the department or the contractor selected by the department to administer the adoptive family resource registry shall comply in order to preserve the confidentiality and privacy of the prospective adoptive family as much as possible.



§ 19-5-208. Petition for adoption

(1) The petition for adoption shall be filed not later than thirty-five days after the date on which the child is first placed in the home of the adoptive applicants for the purpose of adoption unless the court finds that there was reasonable cause or excusable neglect for not filing the petition. The court shall then fix a date for the hearing.

(2) Every petition for adoption of a child shall be verified by the petitioner and shall be entitled substantially as follows: "In the matter of the petition of ......... for the adoption of a child." It shall contain:

(a) The name, date and place of birth, race, and place of residence of each petitioner, including the maiden name of the adopting mother, and the date of marriage, if any, of the petitioners;

(b) The name, date and place of birth, and place of residence, if known by the petitioner, of the child to be adopted;

(c) The relationship, if any, of the child to the petitioner;

(d) The full name by which the child shall be known after adoption;

(e) The full description of the property, if any, of the child;

(f) The names of the parents of the child, and the address of each living parent, if known to the petitioner;

(g) The names and addresses of the guardian of the person and the guardian of the estate of the child, if any have been appointed;

(h) The name of the agency or person to whom the custody of the child has been given by proper order of court;

(i) The length of time the child has been in the care and custody of the petitioner;

(j) Names of other children, both natural and adopted and both living and dead, of the adopting parents;

(k) The residence and occupation of each petitioner at or about the time of the birth of the child.

(2.5) (a) Pursuant to the provisions of section 19-1-126, the petition for adoption shall:

(I) Include a statement indicating what continuing inquiries the county department of social services or child placement agency has made in determining whether the child who is the subject of the proceeding is an Indian child;

(II) Identify whether the child is an Indian child; and

(III) Include the identity of the Indian child's tribe, if the child is identified as an Indian child.

(b) If notices were sent to the parent or Indian custodian of the child and to the Indian child's tribe, pursuant to section 19-1-126, the postal receipts, or copies thereof, shall be attached to the petition for adoption and filed with the court or filed within ten days after the filing of the petition for adoption, as specified in section 19-1-126 (1)(c).

(3) If the adoption placement is made by the county department of social services or a child placement agency, the information required in paragraphs (b) and (f) of subsection (2) of this section shall not be included in the petition but shall be transmitted to the court as part of the home study report required in section 19-5-207.

(4) The petition shall be accompanied by a standardized affidavit form prescribed by the judicial department disclosing any and all fees, costs, or expenses charged or to be charged by any person or agency in connection with the adoption.

(5) In all stepparent, second parent, custodial, and kinship adoptions, the petition shall contain a statement informing the court whether the prospective adoptive parent was convicted at any time by a court of competent jurisdiction of a felony or misdemeanor in one of the following areas: Child abuse or neglect; spousal abuse; any crime against a child; any crime, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.; violation of a protection order, as described in section 18-6-803.5, C.R.S.; any crime involving violence, rape, sexual assault, or homicide; or any felony physical assault or battery. In addition, the petitioner shall attach to the petition a current criminal history records check paid for by the petitioner.

(6) In all custodial and kinship adoptions, the petition shall contain a statement that the petitioner has consulted with the appropriate local county department of social services concerning the possible eligibility of the petitioner and the child for temporary assistance for needy families (TANF), medicaid, subsidized adoption and other services or public assistance administered by the county department of social services.



§ 19-5-209. Petition - written home study reports

(1) Except for stepparent adoptions, kinship adoptions, custodial adoptions, and those cases in which placement for adoption has been made by the court, if a petition for the adoption of a child is not accompanied by the written consent and home study report of the qualified county department of social services, individual, or a licensed child placement agency approved by the state department of human services pursuant to section 19-5-207.5 (2), the court shall order the county department of social services, individual, or licensed child placement agency to make an investigation and file a written home study report substantially in the form outlined in section 19-5-207 (2), including a recommendation as to whether the adoption should be decreed.

(2) In adoptions where a child placement agency or county department has legal guardianship during the interval between initial placement and the final order of adoption, the child placement agency or county department shall supervise the placement with prospective adoptive parents and the child. The court, after notice to all parties in interest and hearing thereon, may, for good cause, terminate said placement if, at any time prior to the final decree of adoption, it appears to the court that said adoption is not in the best interest of the child.



§ 19-5-210. Hearing on petition

(1) A hearing on the petition for adoption shall be held on the date set or the date to which the matter has been regularly continued.

(1.5) Except in stepparent, second parent, custodial, or kinship adoptions, the court shall issue a certificate of approval of placement, placing the child's custodial care with prospective adoptive parents pending final hearing on the petition for adoption, if it appears to the court that the placement for adoption is in the best interest of the child.

(2) In stepparent, custodial, or kinship adoptions, the court shall hold a hearing on the petition as soon as possible. In all other adoptions, the court shall hold a hearing on the petition no sooner than one hundred eighty-two days after the date the child begins to live in the prospective adoptive parent's home, unless for good cause shown that time is extended or shortened by the court. At the hearing held on the petition, the court shall enter a decree setting forth its findings and grant to the petitioner a final decree of adoption if it is satisfied as to:

(a) The availability of the child for adoption;

(b) The good moral character, the ability to support and educate the child, and the suitableness of the home of the person adopting such child;

(b.5) The criminal records check of the prospective adoptive parent as reported to the court by the county department of social services or the child placement agency pursuant to section 19-5-207 (2.5) or the information provided to the court pursuant to section 19-5-208 (5) does not reveal a criminal history described in 19-5-207 (2.5)(a);

(c) The mental and physical condition of the child as a proper subject for adoption in said home;

(d) The fact that the best interests of the child will be served by the adoption; and

(e) If the child is part of a sibling group, whether it is in the best interests of the child to remain in an intact sibling group. If the county department or child placement agency locates an appropriate, capable, willing, and available joint placement for all of the children in the sibling group, it shall be presumed that placement of the entire sibling group in the joint placement is in the best interests of the children. Such presumption may be rebutted by a preponderance of the evidence that placement of the entire sibling group in the joint placement is not in the best interests of a child or of the children. The judge shall review the family services plan document regarding placement of siblings.

(3) The former name of the child shall not be stated in the final decree of adoption.

(4) If, after the hearing, the court is not satisfied as to the matters listed in subsection (2) of this section, the petition for adoption may be either continued or dismissed in the discretion of the court. The court shall not grant the decree of final adoption if it determines that the prospective adoptive parent was convicted at any time by a court of competent jurisdiction of a felony in one of the following areas: Child abuse or neglect; spousal abuse; any crime against a child; or any crime involving violence, rape, sexual assault, or homicide, excluding other physical assault or battery. For stepparent, kinship, or custodial adoptions, in addition to not granting a decree of final adoption in circumstances involving the felony convictions listed in this subsection (4), the court shall not grant the decree of final adoption if it determines that the prospective adoptive parent was convicted of a felony for physical assault or battery that was committed within the past five years.

(5) (a) Except as otherwise provided in paragraph (b) of this subsection (5), all hearings with reference to adoption shall be closed to the public and, in the discretion of the court, to any child who is the subject of adoption and who is under twelve years of age, but the court may interview the child whenever it deems it proper.

(b) Upon motion by any party to an adoption or upon the court's own motion, the court may order that an adoption hearing be opened to the public or to the child who is, or the children who are, the subject of the adoption if the court finds that opening the hearing is in the best interests of the child who is, or the children who are, the subject of the adoption hearing and the court finds that the potential adoptive parents have consented to an open hearing.

(6) In a stepparent adoption, in addition to issuing a final decree of adoption, the court shall enter an order terminating the other parent's parental rights. In a custodial or kinship adoption, in addition to issuing a final decree of adoption, the court shall enter an order terminating the parental rights of the child's parents.

(7) In cases involving the adoption of a child who is part of a sibling group, but who is not being adopted with his or her siblings, in addition to issuing a final decree of adoption, if the adoptive parents are willing, the court may encourage reasonable visitation among the siblings when visitation is in the best interests of the child or the children. The court shall review the record and inquire as to whether the adoptive parents have received counseling regarding children in sibling groups maintaining or developing ties with each other.



§ 19-5-211. Legal effects of final decree

(1) After the entry of a final decree of adoption, the person adopted shall be, to all intents and purposes, the child of the petitioner. He shall be entitled to all the rights and privileges and be subject to all the obligations of a child born in lawful wedlock to the petitioner.

(1.5) An employer who permits paternity or maternity time off for biological parents following the birth of a child shall, upon request, make such time off available for individuals adopting a child. If the employer has established a policy providing time off for biological parents, that period of time shall be the minimum period of leave available for adoptive parents. Requests for additional leave due to the adoption of an ill child or a child with a disability shall be considered on the same basis as comparable cases of such complications accompanying the birth of such a child to an employee or employee's spouse. Any other benefits provided by the employer, such as job guarantee or pay, shall be available to both adoptive and biological parents on an equal basis. An employer shall not penalize an employee for exercising the rights provided by this subsection (1.5). The provisions of this subsection (1.5) shall not apply to an adoption by the spouse of a custodial parent or to a second-parent adoption.

(2) The parents shall be divested of all legal rights and obligations with respect to the child, and the adopted child shall be free from all legal obligations of obedience and maintenance with respect to the parents.

(2.5) The child shall be eligible for enrollment and coverage by any medical or dental insurance held by the prospective adoptive parents if, and on such a basis as, such coverage would be available to a child naturally born to the prospective adoptive parents.

(3) Nothing in this part 2 shall be construed to divest any natural parent or child of any legal right or obligation where the adopting parent is a stepparent and is married to said natural parent.



§ 19-5-212. Copies of order of adoption - to whom given

(1) If the court enters an order of adoption, certified copies shall be given to the adopting parents, the person or agency consenting to the adoption, and the state registrar.

(2) The court or the adopting parents or their legal representative shall send to the state registrar an application for a birth certificate, signed by the adoptive parents. The state registrar shall thereupon issue a new birth certificate to the child, as provided in section 25-2-113, C.R.S.

(3) If the child was born outside of Colorado, copies of the order of adoption and application for birth certificate shall be sent to the state registrar of the state of birth and to the registrar of vital statistics in this state. If the application for a birth certificate is denied by the state registrar in the state of birth, the adopting parents may return to the registrar in this state and apply to him to issue a new certificate of birth. The state registrar shall issue a birth certificate upon satisfactory evidence that the adopting parents, after good-faith effort, were unable to obtain a new certificate of birth from the state of birth.



§ 19-5-213. Compensation for placing child prohibited

(1) (a) No person shall offer, give, charge, or receive any money or other consideration or thing of value in connection with the relinquishment and adoption, except attorney fees and such other charges and fees as may be approved by the court.

(b) No person, other than an adoption exchange whose membership includes county departments and child placement agencies, a licensed child placement agency, or a county department, shall offer, give, charge, or receive any money or other consideration or thing of value in connection with locating or identifying for purposes of adoption any child, natural parent, expectant natural parent, or prospective adoptive parent; except that physicians and attorneys may charge reasonable fees for professional services customarily performed by such persons.

(c) A child who is placed by a county department in a foster care home operated by a child placement agency shall be deemed, for purposes of payment to the child placement agency, to remain in foster care status for purposes of payment of consideration to the child placement agency until the date that the final decree of adoption is entered or until the date that the child is returned to his or her biological parent's home, unless otherwise negotiated in the contract between the child placement agency and the county department.

(2) Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment for ninety days in the county jail, or by both such fine and imprisonment.



§ 19-5-213.5. Unauthorized advertising for adoption purposes - exceptions - penalty - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Advertise through a public medium" means to communicate by any public medium, including by newspaper, periodical, telephone book listing, outdoor advertising sign, radio, or television or by computerized communication system, which includes an internet site, an internet profile, or any similar medium of communication provided via the internet. "Advertising through a public medium" does not include communicating through personal or work electronic mail, text, or telephone.

(b) "Another jurisdiction" means the District of Columbia, the Commonwealth of Puerto Rico, any territory or insular possession subject to the jurisdiction of the United States, an Indian tribe, or a state of the United States other than Colorado.

(c) "Child" means a person less than eighteen years of age.

(2) Except as described in subsection (3) of this section, it is unlawful to advertise through a public medium for one of the following purposes:

(a) To find a child to adopt or to otherwise take permanent physical custody of a child;

(b) To find an adoptive home or any other permanent physical placement for a child or to arrange for or assist in the adoption, adoptive placement, or any other permanent physical placement of a child; or

(c) To offer to place a child for adoption or in any other permanent physical placement with another person.

(3) Subsection (2) of this section does not apply to:

(a) An employee of the state department of human services, a county department of social services, or a child placement agency that is licensed pursuant to part 1 of article 6 of title 26, C.R.S., who is acting within the scope of his or her employment to place a child for adoption or in foster care;

(b) An individual or agency that provides adoption information through the statewide adoption resource registry as provided in section 26-1-111 (4), C.R.S.;

(c) An adoption exchange whose membership includes county departments and licensed child placement agencies that provide information and referral services to find adoptive homes and to promote adoption;

(d) An individual who contacts and has entered into an agreement with or is actively working with any of the agencies or entities described in paragraph (a), (b), or (c) of this subsection (3) to place his or her child for adoption;

(e) A person who advertises fertility-related services;

(f) An individual who has received a favorable recommendation regarding his or her fitness to be an adoptive parent in this state from the state department of human services, a county department of social services, or a child placement agency licensed in this state or in another jurisdiction from an entity authorized by that jurisdiction to conduct studies of potential adoptive homes; or

(g) An attorney who is licensed to practice in Colorado who advertises his or her availability to practice or provide services relating to the adoption of children.

(4) Unauthorized advertising of a child, as described in subsection (2) of this section, is a class 6 felony.



§ 19-5-214. Limitation on annulment of adoption - best interests standard

(1) No final decree of adoption shall be attacked by reason of any jurisdictional or procedural defect after the expiration of ninety-one days following the entry of the final decree; except that, in cases of stepparent adoption, no final decree of adoption shall be attacked by reason of fraud upon the court or fraud upon a party, whether or not there is a jurisdictional or procedural defect, after the expiration of one year following the entry of the final decree of adoption.

(2) When a final decree of adoption is attacked on any basis at any time, the court shall consider the best interests of the child, taking into account the factors set forth in section 14-10-124, C.R.S. The court shall sustain the decree unless there is clear and convincing evidence that the decree is not in the best interests of the child.



§ 19-5-216. Increased access for adoption - study

(1) (a) The department shall examine and evaluate the process of adoptive placements of children in the legal custody of the county departments of social services and identify those aspects of the process that may be improved to achieve the ultimate goal of permanency for the greatest number of children in safe and healthy adoptive homes. In conducting this analysis, the department should consider, but need not be limited to, the following:

(I) The best means by which to increase county accessibility to qualified families seeking to adopt and the best means by which to achieve placement of children available for adoption with such families;

(II) Whether further automation would be conducive to the achievement of permanency of children;

(III) The need for centralization of information;

(IV) The benefits of additional standardization;

(V) The resources of other interested entities or foundations that may be available to support public adoptions;

(VI) The programs and systems developed by other states to achieve maximum access and expedited permanency for children in safe and healthy adoptive homes; and

(VII) The methods used to reduce the number of disruptions in adoptive homes.

(b) (I) The executive director of the department is authorized to accept and expend on behalf of the state any funds, grants, gifts, or donations from any private or public source for the purpose of implementing this section; except that no gift, grant, or donation shall be accepted if the conditions attached thereto require the expenditure thereof in a manner contrary to law.

(II) The executive director of the department is authorized to apply for a federal waiver, if necessary, to authorize the use of federal grant moneys to implement this section.

(2) Repealed.






Part 3 - Access to Adoption Information

§ 19-5-301. Legislative declaration

(1) The general assembly hereby finds and declares that adult adoptees, adoptive parents, biological parents, and biological siblings should have a right of access to certain records regarding their or their child's adoption or the adoption of their offspring or siblings as outlined in section 19-5-305 and that such a right must coexist with the right of such parties to privacy and confidentiality. The general assembly also finds that an adult adoptee, his biological or adoptive parent, or his biological sibling may desire to obtain information about each other at different points in time. Furthermore, the general assembly finds that confidentiality from the general public is essential to the adoption process and that any procedure to access information which relates to an adoption to search for unknown relatives through a confidential intermediary or a licensed child placement agency must be designed to maintain confidentiality and to respect the wishes of all involved parties.

(2) (a) It is the purpose of this part 3 to establish a confidential process whereby adult adoptees and adoptive parents who desire information concerning their or their child's adoption and biological parents and siblings who desire information concerning an adult adoptee may pursue access to such information.

(b) The general assembly further finds and declares that the purpose of establishing the confidential process set forth in this part 3 is to create a pool of individuals who the courts and interested parties may call upon to initiate a search for a biological relative. It is not the intent of the general assembly that such process shall be construed as the regulation of an occupation or profession.



§ 19-5-303. Commission created - duties

(1) There is hereby created in the department the adoption intermediary commission, referred to in this section as the "commission", that shall consist of thirteen members. The commission shall exercise its powers and perform the duties and functions specified by this part 3 as if the same were transferred to the department by a type 1 transfer, as such transfer is defined in article 1 of title 24, C.R.S. Representation and appointment of such members shall be as follows:

(a) Three members shall represent the judicial department and shall be appointed by the chief justice or his or her designee;

(b) Two members shall represent the department and shall be appointed by the executive director of such department or his or her designee;

(c) Three members shall represent licensed adoption agencies and shall be appointed by a representative of a private adoption agency. Such representative shall be selected by the executive director of the department.

(d) Three members shall represent either adoptees, adoptive parents, biological parents of adoptees, or biological siblings of adoptees and shall be selected by the executive director of the department;

(e) Two members shall represent confidential intermediaries and shall have completed training as confidential intermediaries. Such members shall be appointed by the executive director of the department.

(2) The commission shall have responsibility for:

(a) Drafting a manual of standards for training confidential intermediaries and licensed child placement agencies that perform searches and contact persons pursuant to section 19-5-305 (3)(b)(III);

(b) Monitoring confidential intermediary training programs and child placement agencies with search and consent programs to ensure compliance with the standards set forth in the manual, with authority to approve or deny such programs based upon compliance with such standards;

(c) Maintaining an up-to-date list of persons who have completed training as confidential intermediaries or as persons who conduct searches for child placement agencies and communicating such list to the judicial department.

(3) The commission shall adopt its own rules of procedure, shall select a chairman, a vice-chairman, and such other officers as it deems necessary, and shall keep a record of its proceedings. The commission shall meet as often as necessary to carry out its duties, but in no instance shall it meet less than annually. The commission may seek input from confidential intermediary organizations in carrying out its duties.

(4) The commission shall be voluntary and shall not receive per diem payments.



§ 19-5-304. Confidential intermediaries - confidential intermediary services

(1) (a) Any person who has completed a confidential intermediary training program that meets the standards set forth by the commission shall be responsible for notifying the commission that his or her name should be included on the list of confidential intermediaries to be maintained by the commission and made available to the judicial department. The commission shall adopt rules to determine when and under what conditions the name of a confidential intermediary shall be removed from the list available to the judicial department.

(b) Once a person is included on the list of confidential intermediaries, he or she shall be:

(I) Authorized to inspect confidential relinquishment and adoption records, post-adoption records, and dependency and neglect records, including but not limited to court files, within forty-five days after a motion to the court is filed by the following persons:

(A) An adult adoptee;

(B) An adoptive parent, custodial grandparent, or legal guardian of a minor adoptee;

(C) A biological parent or an adult biological sibling or half-sibling of an adult adoptee;

(D) An adult descendant of the adoptee or the adoptive parent, spouse of an adoptee, adult stepchild, or adopted adult sibling of an adoptee with the notarized written consent of the adult adoptee;

(E) A biological grandparent of an adoptee with the notarized written consent of the biological parent. No written consent is required if the biological parent is deceased.

(F) The legal representative of any of the individuals listed in sub-subparagraphs (A) to (E) of this subparagraph (I);

(G) A former foster child who may or may not have been adopted, who is eighteen years of age or older, and who is searching for a birth sibling who is also eighteen years of age or older, who may or may not have been adopted, and who may or may not have been in the foster care system;

(II) Available, subject to time constraints, for appointment by the court to act as a confidential intermediary for any of the parties listed in subparagraph (I) of this paragraph (b).

(2) (a) Any of the parties listed in subparagraph (I) of paragraph (b) of subsection (1) of this section, any of whom are eighteen years of age or older, may file a motion, with supporting affidavit, in the court where the adoption took place, to appoint one or more confidential intermediaries for the purpose of determining the whereabouts of such individual's unknown relative or relatives; except that no one shall seek to determine the whereabouts of a relative who is younger than eighteen years of age. The court may rule on said motion and affidavit without hearing and may appoint a trained confidential intermediary.

(b) The court-appointed confidential intermediary shall make a diligent search of the adoption records and post-adoption records in an effort to find the sought-after relative. If the confidential intermediary successfully locates the relative sought, the confidential intermediary shall provide that relative with the opportunity to:

(I) Consent to or to refuse to allow contact by the person seeking contact;

(II) Fill out a contact preference form and updated medical history statement as prescribed in section 19-5-305 (1.5);

(III) Repealed.

(2.5) For purposes of paragraph (b) of subsection (1) of this section and subsection (2) of this section, "legal guardian" shall not include a governmental entity of any foreign country from which a child has been adopted or any representative of such governmental entity.

(3) Any information obtained by the confidential intermediary during the course of his or her investigation shall be kept strictly confidential and shall be utilized only for the purpose of arranging a contact between the individual who initiated the search and the sought-after biological relative or for the purpose of obtaining consent for the release of adoption records.

(4) (a) When a sought-after biological relative is located by a confidential intermediary on behalf of the individual who initiated the search, the confidential intermediary shall obtain consent from both parties that they wish to personally communicate with one another.

(b) Contact shall be made between the parties involved in the investigation only when consent for such contact has been received by the court.

(c) If consent for personal communication is not obtained from both parties, all relinquishment and adoption records and any information obtained by any confidential intermediary during the course of his or her investigation shall be returned to the court and shall remain confidential.

(5) All confidential intermediaries shall inform both the requesting biological relative and the sought-after biological relative of the existence of the voluntary adoption registry set forth in section 25-2-113.5, C.R.S.

(6) Any person acting as a confidential intermediary who knowingly fails to comply with the provisions of subsections (3) and (4) of this section commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of five hundred dollars.



§ 19-5-305. Access to adoption records - contact with parties to adoption - contact preference form and updated medical history statement - definitions

(1) Confidentiality. All adoption records are confidential from the general public and must remain confidential except as described in subsections (1.5) and (2) of this section or upon demonstration of good cause pursuant to section 19-1-309 or as otherwise provided by law.

(1.5) Contact preference forms and updated medical history statements from birth parents. (a) The state registrar shall prescribe and make available to a birth parent named on an original birth certificate in the records of the state registrar a contact preference form on which the birth parent may indicate a preference regarding contact by the adult adoptee, an adult descendant of the adoptee, or a legal representative of the adoptee or descendant. The purpose of the contact preference form is to allow the birth parent the opportunity to indicate a preference to be contacted directly, to be contacted through a third party, or not to be contacted by other parties.

(b) The form must also include space for a written statement by the birth parent, which may include updated medical history about the birth parent or other biological relatives, an explanation for the stated contact preference, or other information for the party seeking records. The medical history statement form must indicate that the birth parent is waiving confidentiality of any medical information supplied in the statement with respect to the adoptee, an adult descendant of the adoptee, or a legal representative of such individual, and to the state registrar or his or her designees.

(c) The state registrar shall maintain the contact preference form and the medical history statements, if any, and make them accessible to an individual who is an eligible party allowed to receive adoption records as described in subparagraph (I) of paragraph (b) of subsection (2) of this section and who submits a written application form, proof of identity, and an explanation of the individual's relationship to the adoptee, if applicable. The state registrar is authorized to verify the submission of a contact preference form or an updated medical history statement and to provide a copy of a contact preference form to a confidential intermediary appointed pursuant to section 19-5-304 or to a designated employee of a child placement agency who is searching pursuant to subparagraph (III) of paragraph (b) of subsection (3) of this section. The state registrar shall maintain and make available to the public accurate statistics about the number of contact preference forms on file with the state registrar and how many of the forms state a preference for contact, no contact, or contact through a third party.

(d) (I) As used in this section, "eligible party" means a person who is eligible under subparagraph (I) of paragraph (b) of subsection (2) of this section to have access to adoption records.

(II) The option on the contact preference form that allows a birth parent to authorize or not authorize the release of the original birth certificate to eligible parties expires on January 1, 2016. The state registrar shall revise the contact preference form to eliminate this option, effective January 1, 2016, and shall neither distribute nor accept contact preference forms on or after January 1, 2016, that contain an option regarding such release. On and after January 1, 2016, contact preference forms shall only address a birth parent's preferences regarding contact and the ability to submit an explanation for the stated contact preference and to submit or update medical history. A child placement agency is not liable to any person for the failure of a birth parent to submit a contact preference form to the state registrar. On and after July 1, 2014, the state registrar shall post a notice on the website of the office of the state registrar of vital statistics stating that the contact preference form will be revised to eliminate the option to authorize or object to the release of the original birth certificate and that birth parents may exercise this option prior to January 1, 2016.

(III) Prior to allowing access to and providing a copy of an original birth certificate to an eligible party, the state registrar must perform a diligent search for a contact preference form executed prior to January 1, 2016, to ascertain if either birth parent had stated a preference authorizing or not authorizing the release of the original birth certificate to eligible parties. If both birth parents have filed a contact preference form executed prior to January 1, 2016, stating a preference to authorize the release of the original birth certificate, then the state registrar must release the original birth certificate to the eligible party. If there is no contact preference form on file prior to January 1, 2016, from a birth parent named on the original birth certificate, or if a contact preference form executed prior to January 1, 2016, is on file that states a preference that the original birth certificate not be released, then the state registrar may not release the original birth certificate to the eligible party prior to January 1, 2016, unless the birth parent rescinds the contact preference form, upon mutual consent of two or more reunited parties, the birth parent is deceased, or the eligible party obtains a court order pursuant to section 19-1-309. When one birth parent has authorized the release of the birth certificate and the other birth parent has filed a contact preference form prior to January 1, 2016, not authorizing release, the state registrar shall issue the original birth certificate to the eligible party with the name of the nonconsenting parent redacted.

(2) Legislative declaration - access to adoption records. (a) The general assembly takes note that the law in Colorado regarding access to adoption records has treated persons differently depending upon the law in effect upon the date of the adoption of the adoptee and that the statutory scheme has been confusing, complicated, and ambiguous. By repealing and reenacting provisions of this section to remove those varying time periods and varying levels of access or nonaccess to adoption records by an adult adoptee or by a birth parent, it is the intent of the general assembly that access to adoption records no longer be dependent upon the law in effect on the date of the finalization of adoption. The general assembly declares that the purpose of the revision of this subsection (2) is to make the access to adoption records by members of the adoption triad more uniform as outlined in this subsection (2). The general assembly further declares that it is the intent of the general assembly to not abrogate, limit, or change the holding in or affect any rights created under In re J.N.H., 209 P.3d 1221 (Colo. App. 2009) with respect to access by an adult adoptee to the names of his or her birth parents and to all court records and papers regarding the adoption of the adult adoptee. The general assembly further declares that in construing this section, the courts should liberally construe this section in favor of releasing the records.

(b) Subject to the provisions of subsection (4) of this section and in addition to information exchanged in a designated adoption or inspection authorized by a court upon good cause shown pursuant to section 19-1-309, access to adoption records by certain parties is governed by the following provisions:

(I) (A) Adult adoptees, their descendants, and adoptive family members. Upon request, the custodian of records shall provide direct access, without redaction, to all adoption records, as defined in section 19-1-103 (6.5)(a.5), for inspection and copying by an adult adoptee, an adoptive parent of a minor adoptee, a custodial grandparent of a minor adoptee, or the legal representative of any such individual. In addition, the custodian of records shall provide direct access to adoption records for inspection and copying by a spouse of an adult adoptee, an adult descendant of an adoptee, an adult sibling or half-sibling of an adult adoptee, an adoptive parent or grandparent of an adult adoptee, or the legal representative of any such individual, if the individual requesting access has the notarized written consent of the adult adoptee or if the adult adoptee is deceased.

(B) Access by an adult adoptee or descendant to the original birth certificate and amended birth certificate of a sibling with a common birth parent. Upon proof of evidence of at least one common birth parent between an adult adoptee and a sibling or half-sibling, the custodian of records shall provide, without redaction, to an adult adoptee, a descendant of the adult adoptee, or a legal representative of the adult adoptee or descendant direct access to a noncertified copy of the unaltered original birth certificate and the amended birth certificate of an adult sibling or half-sibling who was born, relinquished, or adopted in the state of Colorado, subject to the provisions of subsection (4) of this section.

(II) Access by a birth parent to the original birth certificate. A birth parent who relinquished a child for adoption, whose termination of the parent-child legal relationship was not the result of a dependency and neglect action, and who signed or is named on the original birth certificate may apply to the state registrar for and obtain a noncertified copy of the unaltered original birth certificate of the child he or she relinquished if the child was born in this state, or if the child's adoption was finalized in this state, or both.

(III) (A) Access to death certificates of deceased parties. Upon request of an eligible party or a birth parent as described in subparagraph (II) of this paragraph (b), the state registrar shall conduct a search of death certificates to determine whether an adoptee or a birth parent is deceased. If the state registrar finds a death certificate for the adult adoptee or the birth parent, then the state registrar shall provide a copy to the eligible party. The state registrar may collect a fee for conducting a search and for making a copy of the death certificate.

(B) Access to records pertaining to a deceased party. If an eligible party or a birth parent as described in subparagraph (II) of this paragraph (b) applies to a custodian of records for access to records about an adult adoptee or a birth parent and the custodian of records determines that the person whose records are being sought is deceased or can reasonably be presumed to be deceased based on the known or estimated date of birth of the sought party, the custodian of records shall provide direct access to the records for inspection and copying by the eligible party.

(IV) Proof of identification and fees. Prior to releasing any records to any eligible party allowed to receive records pursuant to this subsection (2), the custodian of records must require the eligible party requesting access to provide proof of identification. The custodian of records may charge reasonable fees for providing copies of records. The state registrar shall transmit all moneys collected pursuant to subparagraph (III) of this paragraph (b) and this subparagraph (IV) to the state treasurer, who shall credit the same to the vital statistics records cash fund created in section 25-2-121, C.R.S.

(V) Release of records by child placement agencies and prior written statements of birth parents. Notwithstanding the provisions of subparagraph (I) of this paragraph (b), the adoption records, as defined in section 19-1-103 (6.5)(a), in the possession of a child placement agency may not be open for inspection or made available for copying with respect to any identifying information concerning a birth parent if the birth parent has previously provided the court and the child placement agency, if applicable, with a signed and notarized written statement, within three years after the final order of relinquishment or termination of the parent-child legal relationship, specifying that such parent wishes the identifying information concerning that parent to remain confidential; except that the adoption records in the possession of a child placement agency may be open for inspection and made available for copying with respect to identifying information concerning a birth parent if a birth parent provides a consent form, as defined in section 19-1-103 (28.5), to the child placement agency consenting to the release of identifying information and the release of identifying information is consistent with the provisions of subsection (3) of this section. A written statement specifying that a birth parent wishes the identifying information concerning that parent on file with a child placement agency to remain confidential must remain in the court's and the child placement agency's relinquishment or termination file unless later withdrawn by the parent or superceded by a consent form. A child placement agency is not liable to any individual for the failure of a birth parent to submit such a written statement to the court. In addition to such a statement, the birth parent may also submit to the court and to the child placement agency a letter of explanation that the court and the child placement agency must release to the adoptee at the time that the adoptee makes a request for inspection of the adoption records. This subparagraph (V) applies only to adoption records in the possession of child placement agencies and does not apply to adoption records in the possession of the court or any other agency, entity, or person.

(3) Access to identifying information through child placement agencies. (a) Upon proof of identity of the person submitting the consent form, a licensed child placement agency shall accept and may seek a consent form, as that term is defined in section 19-1-103 (28.5), from an adult adoptee or from either adult adoptee's birth parent or from an adoptive parent of a minor adoptee or from the legal representative of a minor adoptee authorizing the release of identifying information, as that term is defined in section 19-1-103 (63.5), concerning the person submitting the consent form, to the extent such information is available to the child placement agency. If only one birth parent has filed a consent form with the child placement agency, the child placement agency or any succeeding custodian of the records shall provide a copy of the identifying information without the name of and without identifying information about the nonconsenting birth parent.

(b) (I) Upon inquiry by an adult adoptee or an adult adoptee's birth parent or an adoptive parent of a minor adoptee seeking information about another party from a licensed child placement agency, the child placement agency shall be authorized to release identifying information to the inquiring person, upon proof of identity by the inquiring person, if the licensed child placement agency is in possession of a consent form from the party about whom information is sought authorizing such release.

(II) In those circumstances in which a child placement agency has released identifying information pursuant to paragraph (a) of this subsection (3), the child placement agency may attempt to locate at the last known address the person who had originally submitted the consent form and, upon locating such person, advise him or her of the release and provide him or her with the opportunity to fill out a contact preference form and updated medical history statement as prescribed in subsection (1.5) of this section. If the inquiring person also submitted a consent form authorizing the release of identifying information about him or her, the child placement agency may provide such identifying information to the person located.

(III) A child placement agency that accepts a consent form may perform a search for the sought party, subject to the requirement that an employee designated by the child placement agency to perform a search and to contact the sought party shall have completed training that meets the standards set forth by the adoption intermediary commission.

(c) A licensed child placement agency that accepts a consent form may charge a reasonable fee to cover the direct and indirect costs associated with the services provided pursuant to this subsection (3), if a written fee agreement has been signed by the agency and the party submitting the consent form prior to the provision of any service. If a child placement agency charges a fee, then the child placement agency shall make reasonable efforts to locate the person being sought and to release the information the child placement agency obtained to the person located. The licensed child placement agency shall be required to provide a list of names, addresses, and telephone numbers of organizations performing similar services prior to signing any fee agreement with any party submitting a consent form. Information in the post-adoption record is confidential and shall not be disclosed by a licensed child placement agency or any succeeding custodian of the records, or a court except as specifically permitted in this part 3, or as otherwise permitted by law.

(d) The release of any information by a licensed child placement agency pursuant to this subsection (3) shall be subject to the provisions of subsection (4) of this section.

(4) Access to information and contact concerning sibling groups. Notwithstanding the provisions set forth in subsections (1.5), (2), and (3) of this section authorizing access to adoption records and contact with an adoptee, in those circumstances in which one family has adopted two or more siblings, access to the adoption records concerning an adoptee and contact with an adoptee shall not occur until all of the siblings adopted by the family have attained eighteen years of age.

(5) Adult adoptee's restriction on access to records. Notwithstanding the provisions of subsection (2) of this section, an adult adoptee may, at any time, provide the court that finalized the adoption and the child placement agency with a signed and notarized written statement specifying that such adult adoptee wishes to maintain identifying information concerning that adoptee, other than the original birth certificate, confidential. The written statement shall remain in the court's adoption file unless later withdrawn by the adoptee. Nothing in this subsection (5) shall be construed to affect access to records through the confidential intermediary process.

(6) Contact between the parties. Subject to the provisions of subsection (2) of this section, any party may seek to make direct contact with another party or to use the services of a confidential intermediary as provided in section 19-5-304, a licensed child placement agency as provided in subsection (3) of this section, or the voluntary adoption registry maintained by the state registrar as provided in section 25-2-113.5, C.R.S.



§ 19-5-305.5. Access to personal records relating to a former ward of the state home for dependent and neglected children - other eligible parties - definitions

(1) As used in this section:

(a) "Eligible party" means:

(I) A former ward, regardless of adoption status;

(II) A spouse of a former ward;

(III) An adult descendant of a former ward;

(IV) An adult sibling or half-sibling of a former ward; or

(V) The legal representative of any individual described in subparagraphs (I) to (IV) of this paragraph (a), if the individual requesting access has the notarized written consent of the former ward or if the former ward is deceased.

(b) "Former ward" means a person who as a minor child was in the custody of the state home for dependent and neglected children, regardless of the person's adoption status.

(c) (I) "Personal records" means the following documents and information pertaining to the custody, relinquishment, or adoption of a former ward, without redaction:

(A) The original birth certificate;

(B) The amended birth certificate;

(C) The temporary waiver of custody;

(D) The final order of relinquishment;

(E) The order of termination of parental rights;

(F) The final decree of adoption;

(G) The name of the former ward before placement in adoption; the name and address of each birth parent as they appear in the birth records or other documents, including other information that might personally identify a birth parent; and the name and address of each adoptive parent; and

(H) The physical description of the birth parents; the educational background of the birth parents; the occupation of the birth parents; genetic information about the birth family; medical information about the former ward's birth; social information about the birth parents; whether the former ward has siblings or half-siblings, and, if so, the names and addresses of the siblings and half-siblings; and the placement history of the former ward.

(II) "Personal records" does not include prerelinquishment counseling records, which records shall remain confidential.

(2) Upon proof of identification and upon request, the custodian of records, as defined in section 19-1-103 (35.3)(a), shall provide direct access, without redaction, to all personal records for inspection and copying by an eligible party relating to a former ward who, regardless of adoption status, as a minor was in the custody of the state home for dependent and neglected children.

(3) Prior to releasing any personal records to an eligible party allowed to receive personal records pursuant to this section, the custodian of records must require the eligible party requesting access to provide proof of identification. The custodian of records may charge reasonable fees for providing copies of records.



§ 19-5-306. Public information campaign

The executive directors of the department of human services and the department of public health and environment, or such executive directors' designees, shall work together to design and implement efforts within existing appropriations to assist in informing the public about the existence and availability of the confidential intermediary process established in this part 3 and the voluntary adoption registry established pursuant to section 25-2-113.5, C.R.S., to inform the public about the change in the availability of adoption records, including birth certificates, and other records related to the adoption process as set forth in section 19-5-305, and to inform birth parents about the opportunity to complete contact preference forms and submit updated medical history statements as set forth in section 19-5-305. Such efforts shall be implemented within existing appropriations on and after July 1, 2005, by disseminating information to the public through child placement agencies and through the use of public service announcements and such other additional means of communication as the executive directors or their designees determine appropriate. The public information campaign shall also provide referral information on community resources that may be available to the adoption triad to assist them in dealing with issues that arise in searches and reunifications with relatives or in deciding not to seek contact or information about relatives. Such resources shall include a variety of sources, including child placement agencies, social workers, therapists and faith-based counselors, and organizations designed to provide support to members of the adoption triad.



§ 19-5-307. Child placement agency - transfer of records

If a child placement agency terminates its child placement activities, prior to termination of services, the child placement agency shall microfilm or preserve with state-of-the-art record storage methods as prescribed by the department of human services any relevant files on adoptions and transfer them to the division in the department of human services responsible for child care licensing. The state board of human services shall promulgate rules to require child placement agencies to scan adoption records for purposes of transferring them upon termination of child placement activities to the division in the department of human services responsible for child care licensing.






Part 4 - Access to Nonidentifying Adoption Information

§ 19-5-402. Access to nonidentifying information

Any adult adoptee or any adoptive parent may request nonidentifying information about the adoptee or the birth parents of the adoptee from the department. The department shall provide directly to the inquiring adult adoptee or adoptive parent or to the qualified agency selected pursuant to section 19-5-403 the nonidentifying information which is available to the department. The department shall adopt rules governing the disclosure of nonidentifying information.



§ 19-5-403. Authority for department to select agencies

The department is authorized to select private, licensed child placement agencies authorized to handle adoptions for the disclosure of nonidentifying information pursuant to this part 4. The department shall, by rule, establish qualifying criteria by which the licensed child placement agencies authorized to handle adoptions shall be selected, which criteria shall include, but shall not be limited to, a requirement that the agencies maintain all information which identifies members of the birth family strictly confidential.









Article 6 - Support Proceedings

§ 19-6-101. Initiation of proceedings - support - repayment of birth-related debt

(1) (a) Proceedings to compel parents, or other legally responsible persons, to support a child or children may be commenced by any person filing a verified petition in the court of the county where the child resides or is physically present, or in the county where the obligor parent resides, or in any county where public assistance is or was being paid on behalf of the child.

(b) Repealed.

(2) A petition under this article may be filed at any time prior to the twenty-first birthday of the child.

(3) Once the court has acquired jurisdiction, such jurisdiction shall be retained regardless of the child's place of residence or physical presence.

(4) The minority of the petitioner or of the respondent shall in no way affect the validity of the proceedings.

(5) Actions brought under this article shall be entitled, "The People of the State of Colorado in the Interest of .........., children, upon the Petition of .........., petitioner, and concerning .........., respondent."

(6) A petition filed pursuant to this article shall contain the following advisements:

(a) That a request for genetic tests shall not prejudice the requesting party in matters concerning allocation of parental responsibilities pursuant to section 14-10-124 (1.5), C.R.S.; and

(b) That, if genetic tests are not obtained prior to a legal establishment of paternity and submitted into evidence prior to the entry of the final order establishing paternity, the genetic tests may not be allowed into evidence at a later date.



§ 19-6-101.5. Amendments of proceedings - adding children

(1) In any existing case commenced under this article, if it is alleged that another child has been conceived of the parents named in the existing case, that child shall be added to the existing case if at least one of the presumptions of paternity specified in section 19-4-105 applies for the purpose of establishing paternity and child support. The caption shall be amended to include the added child.

(2) The party amending the petition pursuant to subsection (1) of this section shall serve the amended petition with the new caption upon the other parties in the manner set forth in section 19-6-103 (2).

(3) Once the court has acquired jurisdiction over the proceedings, such jurisdiction shall be retained regardless of the added child's physical presence or place of residence.

(4) An amended petition filed pursuant to this article shall comply with the requirements set forth in section 19-6-101.

(5) Notwithstanding the provisions of subsection (1) of this section, in any case where there exists more than one alleged or presumed father for a child pursuant to section 19-4-105, a new case shall be commenced for that child to determine the child's paternity, establish child support, and address any other related issues. If it is determined that the child is the child of parents named in an existing case, the cases shall be consolidated into the initial action pursuant to rule 42 of the Colorado rules of civil procedure.



§ 19-6-102. Venue

A petition filed under this section shall be brought in the county in which the child resides or is physically present, or in any county where the obligor parent resides, or in any county where public assistance is or was being paid on behalf of the child.



§ 19-6-103. Summons

(1) Upon filing of the petition, the clerk of the court or the attorney for the petitioner or the delegate child support enforcement unit shall issue a summons stating the substance of the petition and requiring the respondent to appear at the time and place set for hearing on the petition.

(2) Service of the summons shall be by personal service as provided in the Colorado rules of civil procedure. In addition to any other method provided by rule or statute, including rule 4(e) of the Colorado rules of civil procedure, when there is a basis for personal jurisdiction over an individual living outside this state pursuant to section 14-5-201, C.R.S., service may be accomplished by delivering a copy of the summons, together with a copy of the petition upon which it was issued, to the individual served. Such service may be by private process server or by sending such copies to such individual by certified mail with proof of actual receipt by such individual.

(3) The hearing shall be set for a day not less than ten days after service is completed or on such later date as the court may order.



§ 19-6-104. Hearing - orders

(1) If the court or delegate child support enforcement unit finds that the respondent has an obligation to support the child or children mentioned in the petition or notice, the court or delegate child support enforcement unit may enter an order directing the respondent to pay such sums for support as may be reasonable under the circumstances, taking into consideration the factors found in section 19-4-116 (6). The court or delegate child support enforcement unit may also enter an order directing the appropriate party to pay for support of the child, in an amount as may be determined by the court or delegate child support enforcement unit to be reasonable under the circumstances, for a time period which occurred prior to the entry of the support order established under this article.

(1.5) At the hearing, the court shall give a verbal advisement to the parties that a request for genetic tests shall not prejudice the requesting party in matters concerning allocation of parental responsibilities pursuant to section 14-10-124 (1.5), C.R.S. The judge or magistrate shall further advise the parties that, if genetic tests are not obtained prior to the legal establishment of paternity and submitted into evidence prior to the entry of the final order establishing paternity, the genetic tests may not be allowed into evidence at a later date.

(2) If, at or before the hearing, the respondent waives his right to a hearing and stipulates to the entry of a support order, such stipulation may be presented to the court. If the court finds that the amount stipulated is reasonable under the circumstances, it may enter an order of support in accordance with the stipulation.

(3) The court may enter a temporary support order to remain effective pending a final disposition of the proceeding.

(3.5) Upon the filing of a proceeding under this article or upon the filing of a proceeding originating under article 13.5 of title 26, C.R.S., the court may enter an order allocating parental responsibilities pursuant to section 14-10-124 (1.5), C.R.S., except that, in matters involving a nonresident party, the court shall first determine whether it has authority to issue an order allocating parental responsibilities pursuant to article 13 of title 14, C.R.S. Nothing in this subsection (3.5) shall be construed to authorize a delegate child support enforcement unit to negotiate or mediate the allocation of parental responsibilities in any proceeding initiated under this article or article 13.5 of title 26, C.R.S.

(4) The court may modify an order of support only in accordance with the provisions of and the standard for modification in section 14-10-122, C.R.S.

(5) The court may order that the respondent initiate the inclusion of the child or children under a medical insurance policy currently in effect for the benefit of the respondent, purchase medical insurance for the child or children, or, in some other manner, provide for the current or future medical needs of the child or children. At the same time, the court may make a determination of whose responsibility it shall be to pay required medical insurance deductibles and copayments.

(5.5) All child support orders entered pursuant to this article shall include the social security account numbers and dates of birth of the parties and of the children who are the subjects of the order and the parties' residential and mailing addresses.

(6) Any order made pursuant to this article shall not be exclusive.

(7) The court may assess the costs of the action as part of its order.



§ 19-6-105. Failure to comply

(1) A person failing to comply with an order of the court entered under this article shall be found in contempt of court in accordance with section 14-14-110, C.R.S.

(2) The court shall have authority to issue writs of execution for the collection of accrued and unpaid installments of support orders.



§ 19-6-106. Child support - guidelines - schedule of basic support obligations

The provisions of section 14-10-115, C.R.S., shall apply to all child support obligations, established or modified, as a part of any proceeding under this article, whether filed on or subsequent to July 1, 1988.






Article 7 - Protections for Youth in Foster Care

§ 19-7-101. Legislative declaration

(1) The general assembly hereby finds and declares that youth in foster care, excluding those in the custody of the division of youth services or a state mental hospital, should enjoy the following:

(a) Receiving appropriate and reasonable adult guidance, support, and supervision in a safe, healthy, and comfortable environment where he or she is treated with respect and dignity;

(b) Being free from physical, sexual, emotional, or other abuse or corporal punishment;

(c) Receiving adequate and healthy food, adequate clothing, and an adequate allowance, as appropriate;

(d) Receiving medical, dental, vision, and mental health services as needed;

(e) Being free of the administration of prescription medication or other chemical substances, unless authorized by a physician;

(f) Being free to contact those persons working on his or her behalf, including but not limited to, case workers, attorneys, foster youth advocates and supporters, court-appointed special advocates, and probation officers;

(g) Being free to contact the child protection ombudsman, county department of social services, or the department of human services regarding any questions, concerns, or violations of the rights set forth in this article, and to speak to representatives of those offices privately, and being free from threats or punishment for making complaints;

(h) As appropriate, making and receiving confidential telephone calls and sending and receiving unopened mail in accordance with his or her permanency goals;

(i) Being free to attend religious services and activities;

(j) Being allowed to maintain an emancipation bank account and manage personal income, consistent with the youth's age and developmental level, unless prohibited by his or her case plan;

(k) Being free from being abandoned or locked in a room;

(l) Receiving an appropriate education, having access to transportation, and participating in extracurricular, cultural, and personal enrichment activities consistent with the youth's age and developmental level;

(m) As appropriate, being free to work and develop job skills that are in accordance with his or her permanency goals;

(n) As appropriate, being free to have social contacts with people outside the foster care system, such as teachers, church members, mentors, and friends in accordance with his or her permanency goals;

(o) Being free to attend independent living classes if he or she meets program and age requirements;

(p) Consulting with the court conducting the youth's permanency hearing, in an age-appropriate manner, regarding the youth's permanency plan, pursuant to section 19-3-702 (3.7);

(q) Having a safe place to store personal belongings;

(r) As appropriate to his or her age and developmental level, being allowed to participate in and review his or her own case plan, if he or she is twelve years of age or older, and to receive information about his or her out-of-home placement and case plan, including being informed of any changes to the case plan;

(s) Confidentiality of all juvenile court records, consistent with existing law;

(t) Having fair and equal access to available services, placement, care, treatment, and benefits based on his or her treatment plan and not being subjected to discrimination or harassment on the basis of actual or perceived race, ethnic group, national origin, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status;

(u) At sixteen years of age or older, having access to existing information regarding the educational options available to him or her, including, but not limited to, the course work necessary for vocational and postsecondary educational programs, and information regarding financial aid available for postsecondary education;

(v) Having school stability that presumes the youth will remain in the school in which he or she is enrolled at the time of placement, unless remaining in that school is not in his or her best interests;

(w) Remaining in the custody of his or her parent or legal guardian unless his or her welfare and safety or the protection of the public would be otherwise endangered and, in either case, the right that the court proceed with all possible speed to a legal determination that will serve his or her best interests pursuant to section 19-1-102;

(x) Being placed in a home where the foster caregiver is aware of and understands the youth's unique history as it relates to his or her care;

(y) Receiving effective case management and planning that will prioritize the safe return of the youth to his or her family or move the youth on to other forms of permanent placement;

(z) As appropriate to the youth's developmental level and if he or she is twelve years of age or older, being involved in meetings at which decisions are made about his or her future and having the child welfare agency bring together his or her family group and other supporters to decision-making meetings at which the group creates a plan for the youth's future;

(aa) Placement in the least restrictive setting appropriate to the youth's needs;

(bb) Having a guardian ad litem appointed to represent the youth's best interests; and

(cc) Living with or being visited by his or her siblings.

(2) The general assembly further declares that subsection (1) of this section represents guidelines to promote the physical, mental, social, and emotional development of youth in foster care and to prepare them for a successful transition back into their families or the community. The application of these guidelines may be limited to reasonable periods during the day or restricted according to the routine of foster care homes to ensure the protection of children and foster families.



§ 19-7-102. Protection against identity theft

(1) The court shall ensure that each youth in foster care who is in the legal custody of a county department of human or social services or the department of human services and who is at least sixteen years of age obtains or receives free annual credit reports from the department of human services or a county department of human or social services. The county department of human or social services or the department of human services shall inform the court with jurisdiction over the youth, if any, of any inaccuracies in a report and refer the matter to a governmental or nonprofit entity on the referral list developed pursuant to subsection (2) of this section for assistance in interpreting and resolving any inaccuracies in a report if the credit report shows evidence of possible identity theft. The child's guardian ad litem shall advise the youth of possible consequences of and options to address the possible identity theft, including the right to report the matter to law enforcement and seek possible prosecution of the offender.

(2) (a) On or before July 31, 2012, the department of human services shall develop, in consultation with county departments of human or social services, a referral list of governmental and nonprofit entities that are authorized to assist a youth in foster care who has found evidence of possible identity theft on his or her credit report. An entity on the referral list developed pursuant to this subsection (2) is authorized to take any necessary remedial actions to clear the youth's credit record and shall report the results of its actions to the department of human services or the county department of human or social services with legal custody of the youth.

(b) In compiling the referral list pursuant to paragraph (a) of this subsection (2), the department of human services, and any county departments of social services consulted therein, shall not be subject to liability pursuant to the extent provided by article 10 of title 24, C.R.S.



§ 19-7-103. Access to extracurricular activities - legislative declaration - rules

(1) The general assembly finds and declares that it is important for youth in foster care, excluding those in the custody of the division of youth services or a state mental hospital, to have increased access to normative, developmentally appropriate extracurricular activities to help prepare them for independence. Foster parents and group home parents or group center administrators shall make a reasonable effort to allow a youth in their care to participate in extracurricular, cultural, educational, work-related, and personal enrichment activities. The department of human services shall promulgate rules for the implementation of this section. The rules must address policies, including but not limited to waiver of any fingerprint-based criminal history records checks for community entities, excluding all individuals required to obtain a fingerprint-based criminal history records check pursuant to section 26-6-107, providing extracurricular activities and guidelines for determining in what situations it is appropriate to waive fingerprint-based criminal history records checks, to allow youth in foster care, excluding those in the custody of the division of youth services or a state mental hospital, who are twelve years of age and older to participate in age-appropriate extracurricular enrichment, social activities, and activities designed to assist those youth to make the transition to independence, build life skills, and enhance opportunities to make positive connections.

(2) If the department of human services or a county department of social services waives a fingerprint-based criminal history records check pursuant to subsection (1) of this section, the department of human services or county department of social services shall not be subject to liability pursuant to the extent provided by article 10 of title 24, C.R.S.









Title 20 - District Attorneys

Article 1 - District Attorneys

Part 1 - General Provisions

§ 20-1-101. Bond and oath of district attorney and staff

(1) Every district attorney, before entering upon the duties of his office, shall take and subscribe an oath to support the constitution of the United States and the organic law of the state and that he will faithfully discharge the duties of his office. He shall also execute to the people of the state of Colorado a bond in the sum of five thousand dollars, with a good and sufficient individual, schedule, or blanket corporate surety bond, or other acceptable security, to be approved by the secretary of state, conditioned for the faithful discharge of the duties of his office, as the same are prescribed by law, and upon any breach of such bond, an action shall lie thereon for the benefit of any county fund or person injured thereby.

(2) As the district attorney may direct, the assistant and deputy district attorneys and other employees appointed pursuant to this title may be required to file with the secretary of state the bond required by law to be filed by district attorneys.



§ 20-1-102. Appear on behalf of state and counties

(1) Every district attorney shall appear in behalf of the state and the several counties of his or her district:

(a) In all indictments, actions, and proceedings which may be pending in the district court in any county within his district wherein the state or the people thereof or any county of his district may be a party;

(b) On the hearing of every writ of habeas corpus sued out by any person charged with or convicted of any public offense before the judge of his district;

(c) In any such indictment, action, or proceeding which may be removed from the district court of any county within his district for appellate review as provided by law and the Colorado appellate rules;

(d) In any such indictment, action, or proceeding which may be brought to the district court of any county in his or her district by change of venue from any other district;

(e) When he or she may deem it advisable to do so, in the preliminary examination of persons charged with any offense before any judge within his or her district; and

(f) In any probation probable cause hearing brought pursuant to the rules adopted under the "Interstate Compact for Adult Offender Supervision", part 28 of article 60 of title 24, C.R.S., or the interstate compact for juveniles, part 7 of article 60 of title 24, C.R.S.

(2) Nothing in this section shall be so construed as to prevent the county commissioners of any county from employing one or more attorneys to appear and prosecute or defend in behalf of the people of the state or of such county, in any such indictment, action, or proceeding.

(3) The district attorney, when enforcing support laws pursuant to statute or contract, may use any remedy, either civil or criminal, available under the laws of this state and may appear on behalf of the people of the state of Colorado in any judicial district in this state. When doing so, the district attorney represents the people of the state of Colorado, and nothing within this section shall be construed to create an attorney-client relationship between the district attorney and any party, other than the people of the state of Colorado, or witness to the action; except that any district attorney who is a contractual agent for a county department of social services shall collect a fee pursuant to section 26-13-106 (2), C.R.S.



§ 20-1-103. Collect forfeited recognizances

It is the exclusive duty of the district attorney to provide for the collection of forfeited recognizances and turn the money so collected into the registry of the court declaring the forfeiture. In fulfilling such duty, the district attorney may contract with any person or entity and provide for payment of any fees and costs for the services of such person or entity out of such moneys collected.



§ 20-1-104. Appear at inquests

The district attorneys of the several judicial districts in the state of Colorado shall appear in their respective districts at all inquests held by any coroner and have power to subpoena and examine witnesses at any such inquest.



§ 20-1-105. Opinions to county officers - representation

(1) The district attorney, upon request of any county officer of any county within his district, without fee, shall give his opinion in writing upon all questions of law having references to the duties of such officer which may be submitted and shall file and preserve in his office a copy of all such opinions.

(2) The district attorney, upon a request in the form of a resolution by the board of county commissioners of any county within his district, shall represent any county officer enumerated in article 10 of title 30, C.R.S., or the employees of any such officer in the defense of any civil suit or civil proceeding brought against such officer in any court of this state or any federal court if such action directly relates to the duties of the county officer.

(3) In any city and county, the district attorney, upon a request in the form of a resolution by city council, shall represent any city and county officer, as provided in the charter of such city and county, or the employees of any such officer in the defense of any civil suit or civil proceeding brought against such officer in any court of this state or any federal court if such action directly relates to the duties of any such officer.



§ 20-1-106. Appear and advise grand juries

The district attorneys for the several judicial districts in the state of Colorado shall appear in their respective districts at all sessions of any grand jury which may be convened in any county within their respective districts, and it is the duty of the district attorney to advise any grand jury convened within his district and to examine witnesses who may be subpoenaed before any such grand jury.



§ 20-1-106.1. Preparation and review of affidavits and warrants

(1) The district attorneys of the several judicial districts in the state of Colorado shall:

(a) Render, in their quasi-judicial capacity, legal advice to peace officers, upon the request of such officers or of the court, pertaining to the preparation and review of affidavits and warrants for arrests, searches, seizures, nontestimonial identification items, and court orders for the production of records;

(b) Examine and evaluate each affidavit for a no-knock search warrant sought pursuant to part 3 of article 3 of title 16, C.R.S., and render legal advice regarding such affidavit to the peace officer submitting the affidavit before such affidavit is submitted to a judge. A district attorney, including any assistant district attorney, chief deputy district attorney, or deputy district attorney, shall indicate approval of an affidavit by placing the date and his or her signature and attorney registration number on the affidavit as allowed by statute or court rule. A district attorney shall only sign an affidavit for a no-knock search warrant sought pursuant to part 3 of article 3 of title 16, C.R.S., upon satisfaction that the information in such affidavit:

(I) Fulfills the requirements of section 16-3-303, C.R.S.; and

(II) Supports the lawful issuance of a search warrant pursuant to section 16-3-301, C.R.S.

(2) In the absence of the bad faith performance of the duties specified in this section, the district attorneys of the state of Colorado shall be immune from liability for the performance of said duties; except that such immunity shall not apply to charges of perjury in the first degree, perjury in the second degree, or false swearing brought pursuant to section 18-8-502, 18-8-503, or 18-8-504, C.R.S., respectively.

(3) The division of criminal justice within the Colorado department of public safety shall review existing policies relating to the issuance and use of no-knock search warrants pursuant to section 24-33.5-503 (1)(q), C.R.S.



§ 20-1-107. Disqualification - court to appoint prosecutor - legislative declaration

(1) The general assembly finds that the office of the district attorney was created by the state constitution and that the state constitution gives to the general assembly the exclusive authority to prescribe the duties of the office of the district attorney. The general assembly finds and declares that this section is necessary to protect the independence of persons duly elected to the office of district attorney.

(2) A district attorney may only be disqualified in a particular case at the request of the district attorney or upon a showing that the district attorney has a personal or financial interest or finds special circumstances that would render it unlikely that the defendant would receive a fair trial. A motion to disqualify a district attorney shall be served upon the district attorney at least two weeks before the motion is heard. Such motion shall contain at least a statement of the facts setting forth the grounds for the claimed disqualification and the legal authorities relied upon by the movant and shall be supported by affidavits of witnesses who are competent to testify to the facts set forth in the affidavit. The district attorney may file a response in opposition to the motion and may appear at any hearing held on the motion. The judge shall review the pleadings and determine whether an evidentiary hearing is necessary. The motion shall not be granted unless requested by the district attorney or unless the court finds that the district attorney has a personal or financial interest or special circumstances exist that would render it unlikely that the defendant would receive a fair trial. The order disqualifying the district attorney shall be stayed pending any appeal authorized by this section. If the motion is brought at or before the preliminary hearing, it may not be renewed at the trial court on the basis of facts that were raised or could have been raised at the time of the original motion.

(3) An interlocutory appeal from an order of disqualification of a district attorney entered in the district court shall be filed in the supreme court pursuant to section 16-12-102 (2), C.R.S. An appeal from an order of disqualification filed in the county court shall be filed in the district court. In computing the time period within which a trial must be commenced, the period during which an appeal pursuant to this section is pending shall be excluded.

(4) If the district attorney is disqualified in any case which it is his or her duty to prosecute or defend, the court having criminal jurisdiction may appoint a special prosecutor to prosecute or defend the cause. The judge shall appoint the special prosecutor from among the full-time district attorneys, assistant district attorneys, or deputy district attorneys who serve in judicial districts other than where the appointment is made; except that, upon the written approval of the chief justice of the supreme court, the judge may appoint any disinterested private attorney who is licensed to practice law in the state of Colorado to serve as the special prosecutor. Any special prosecutor appointed pursuant to this section shall be compensated as provided in section 20-1-308.



§ 20-1-108. When sick or absent, court to appoint

If he is sick or absent, such court shall appoint some person to discharge the duties of the office until the proper officer resumes the discharge of his duties.



§ 20-1-109. Powers of appointee

The person thus appointed shall possess the same power as the proper officer would if he were present.



§ 20-1-110. Intergovernmental cooperation and contracts

Every district attorney has the power to authorize and approve the participation of his judicial district in intergovernmental cooperative relationships concerning criminal prosecution and may enter into contracts on behalf of his judicial district for cooperation with other district attorneys concerning such prosecution and prosecution-related services; except that no district attorney shall be authorized or empowered by this section to obligate county funds which have not been appropriated by the affected boards of county commissioners in his judicial district.



§ 20-1-111. District attorneys may cooperate or contract - contents

(1) District attorneys may cooperate or contract with one another to provide any function or service lawfully authorized to each of the cooperating or contracting district attorneys, including the sharing of costs and the administration and distribution of moneys received for mandated costs.

(2) Any such contract shall set forth fully the purposes, powers, rights, obligations, and responsibilities, financial and otherwise, of the contracting district attorneys.

(3) Any such contract may provide for the joint exercise of the function or service, including the establishment of a separate legal entity to do so. The district attorneys may allocate up to five percent of the moneys received for mandated costs authorized by the general assembly for administrative expenses.

(4) (a) The statewide organization representing district attorneys or any other organization established pursuant to this article may receive, manage, and expend state funds in the manner prescribed by the general assembly on behalf of the district attorneys who are members of the organization.

(b) The general assembly shall annually appropriate three hundred fifty thousand dollars to the department of law for allocation to the Colorado district attorneys' council, the statewide organization representing district attorneys, or its successor, for the public purpose of providing prosecution training, seminars, continuing education programs, and other prosecution-related services on behalf of the district attorneys who are members of the organization, including, but not limited to, costs and expenses for personnel, administration, materials, and travel.



§ 20-1-112. Financial audits

Each office of district attorney in each of the several judicial districts in the state of Colorado shall submit audited annual financial statements prepared in conformance with generally accepted accounting principles to the state auditor. The expenses of such audits shall be paid by each office of district attorney and shall be considered a necessary expense of maintaining his office for the transaction of his official business.



§ 20-1-113. Reporting of criminal proceedings involving public school students

(1) On or before August 1, 2013, and continuing through August 1, 2014, the district attorney of each judicial district, or his or her designee, shall report to the division of criminal justice created in section 24-33.5-502, C.R.S., information about offenses alleged to have been committed by a student that have occurred on school grounds, in a school vehicle, or at a school activity or sanctioned event within the judicial district during the preceding twelve months. Failure to submit a timely report to the division of criminal justice pursuant to this subsection (1) does not relieve a district attorney of his or her responsibility to file the report required by this subsection (1). A district attorney who has failed to file a timely report shall file all such reports with the division of criminal justice no later than August 15, 2015.

(2) The information reported by each district attorney pursuant to subsection (1) of this section shall include the number of offenses filed in court, including the total number of each type of such offenses, the disposition of each case, and the age, gender, school, and race or ethnicity of each student that the district attorney prosecuted.

(3) The information reported by each district attorney pursuant to subsection (1) of this section shall include, to the extent practicable and to the extent that such information is collected by the district attorney as of May 19, 2012:

(a) The number of offenses that were referred to the district attorney by a law enforcement agency and were not filed in court, including the total number of each type of such offenses; and

(b) The number of offenses for which the district attorney referred an offender to a juvenile diversion program or other alternative program, including the total number of each type of such offenses.

(4) Notwithstanding the provisions of section 19-1-303 (5), C.R.S., commencing August 1, 2015, and continuing every August 1 every year thereafter, each district attorney shall report to the division of criminal justice the name of any student who was granted pre-file juvenile or adult diversion for a ticket, summons, or offense that occurred at a public elementary school, middle or junior high school, or high school; in a school vehicle; or at a school activity or sanctioned event. In addition to the full name of the student, the district attorney shall report the student's date of birth, race, ethnicity, and gender and the arrest or incident report number, as recorded by a law enforcement agency. Information, including expunged record information, released by a district attorney to the division of criminal justice pursuant to this section must only be used for research purposes related to school discipline.

(5) Notwithstanding the provisions of section 19-1-303 (4.7), C.R.S., a district attorney or his or her designee is not subject to any criminal or civil penalty for compliance with the reporting obligations of this section.



§ 20-1-114. Peace officer-involved shooting investigations - disclosure

(1) The district attorney shall, if no criminal charges are filed following the completion of an investigation pursuant to section 16-2.5-301, C.R.S., release a report and publicly disclose the report explaining the district attorney's findings, including the basis for the decision not to charge the officer with any criminal conduct. The district attorney shall post the written report on its website or, if it does not have a website, make it publicly available upon request.

(2) If the district attorney refers the matter under investigation to the grand jury, the district attorney shall release a statement at the time the matter is referred to the grand jury disclosing the general purpose of the grand jury's investigation. If no true bill is returned, the grand jury may issue a report pursuant to section 16-5-205.5, C.R.S.

(3) All disclosures required by this section remain subject to the criminal justice records act.






Part 2 - Deputies, Assistants, and Employees

§ 20-1-201. Deputies - chief deputies - staff

(1) (a) The district attorney in every judicial district is authorized to appoint such deputy district attorneys as he deems necessary to properly discharge the duties of his office, with the approval of the board of county commissioners or boards of county commissioners of multicounty districts or the city council of a city and county affected, and such deputies shall hold their offices during the pleasure of such district attorney. Such deputies shall not engage in the private practice of law nor receive any income from any private law firm.

(b) The district attorney in every judicial district is authorized to appoint one or more part-time deputies to fulfill the duties of the district attorney. The part-time deputies shall be entitled to receive as compensation for services rendered a sum as provided in section 20-1-203. The part-time deputy may engage in the private practice of law; except that he or she may not engage in the practice of criminal defense in the same judicial district as the district attorney's office where he or she is employed.

(c) The district attorney in every judicial district is authorized to appoint such special deputy district attorneys as he deems necessary to properly discharge the duties of his office, and such special deputies shall hold their offices during the pleasure of such district attorney. Such special deputies shall receive no compensation for their services from the county or counties of the judicial district; except that such special deputies may be reimbursed their ordinary and necessary expenses, including travel. Such special deputies shall only be appointed from among those persons holding office as attorney general, deputy attorney general, assistant attorney general, or special assistant attorney general of the state of Colorado, or as district attorney, assistant district attorney, chief deputy district attorney, or deputy district attorney of another judicial district, or as United States attorney or assistant United States attorney for the district of Colorado, or as city attorney or assistant city attorney of a city and county in this state, or an attorney employed by the Colorado district attorneys' council and actively licensed to practice law in the state of Colorado.

(d) To prosecute felony nonsupport actions pursuant to article 6 of title 14, C.R.S., the district attorney in every judicial district is authorized to appoint any attorney performing child support enforcement services for the county department of social services pursuant to article 13 of title 26, C.R.S., as a special deputy district attorney, whether such attorney is employed by the department directly, as a contractual agent for the department, or through the services of a private company under contract with the department. In no event shall a special deputy district attorney appointed pursuant to this subsection (1) be granted all of the powers enumerated in section 16-2.5-101, C.R.S. The powers granted by this appointment shall be limited to the prosecutions delineated in this subsection (1).

(2) The district attorney in every judicial district may designate and appoint chief deputy district attorneys, who shall be attorneys-at-law admitted to practice within this state. All chief deputy district attorneys shall hold office at the pleasure of the district attorney; except that no district attorney may appoint more than one chief deputy district attorney without the prior approval of the board of county commissioners or boards of county commissioners of multicounty districts or the city council of the city and county affected. Such chief deputies shall not engage in the private practice of law nor receive any income from any private law firm.

(3) Before such deputy district attorneys, chief deputy district attorneys, or special deputy district attorneys enter upon the duties of their office, they shall file with the secretary of state the oath of office required by law to be filed by district attorneys and may be required, as the district attorney shall direct, to file a like bond as that required to be filed by district attorneys.

(4) The district attorney shall provide that any member of his staff be assigned regular duties or duty hours in accordance with the schedule of compensation paid such staff member.



§ 20-1-202. Powers of deputies

The deputy has all the powers of the district attorney.



§ 20-1-203. Compensation of deputy, chief deputy, and assistant district attorneys

Compensation for all deputy, chief deputy, part-time deputy, assistant, and part-time assistant district attorneys shall be fixed by the district attorney with the approval of the board of county commissioners or boards of county commissioners of multicounty districts or the city council of a city and county affected, and each county comprising such judicial district shall pay such deputies, chief deputies, assistants, and part-time assistants salaries in the proportion which the population of such county bears to the whole population of such judicial district.



§ 20-1-204. Powers of chief deputy

The chief deputy district attorney has all the powers of the district attorney.



§ 20-1-205. Assistant district attorneys

(1) (a) In every judicial district, the district attorney is authorized to appoint an assistant district attorney who shall be an attorney-at-law admitted to practice within this state and who shall actually have practiced law not less than two years.

(b) Repealed.

(c) The district attorney in every judicial district having a population not exceeding fifty thousand may appoint one part-time assistant district attorney. Such part-time assistant may engage in the private practice of law.

(2) Every such assistant district attorney, before entering upon the duties of office, shall file with the secretary of state the oath of office required by law to be filed by district attorneys and shall hold office at the pleasure of the district attorney by whom he is appointed. Such assistant district attorney, before entering upon the duties of office, may be required, as the district attorney may direct, to file like bond as that required to be filed by district attorneys.

(3) The salaries authorized by subsection (1) of this section shall be paid monthly and shall be paid by the counties comprising such judicial district out of the ordinary revenues of such counties. Every county shall pay in proportion as the population of such county bears to the whole population of such judicial district, according to the latest federal census.



§ 20-1-206. Powers

All matters and things required or which may be done by the district attorney may be done with like force and effect by his assistant under the direction and control of the district attorney, and he has all the powers of the district attorney by whom he was appointed; except that such acts shall all be done in the name of the district attorney.



§ 20-1-207. Powers of assistant

The assistant district attorney has all the powers of the district attorney.



§ 20-1-208. Special officers - stenographers - salaries

(1) The district attorney of each judicial district in this state having more than one hundred thousand population, as shown by the last decennial census, except the city and county of Denver, is authorized by and with the consent of the district judges of the judicial district to appoint one or two special officers, each at an annual salary to be determined by such district judges of not to exceed five thousand dollars, and actual and necessary expenses; and in his district he is authorized by and with the consent of the district judges of the judicial district to appoint a stenographer at an annual salary to be determined by such district judges of not to exceed three thousand dollars. Said salaries shall be paid monthly and shall be borne and paid monthly by the several counties comprising said judicial districts. Each county shall pay its proportionate part of said salaries as the population of such county bears to the whole population of the judicial district, according to the last preceding decennial census.

(2) The district attorney of each judicial district in the state having a population of less than one hundred thousand as shown by the last decennial census is authorized to appoint a special investigator, a stenographer, and such other technical and professional assistants as are necessary to assist him in properly transacting all of the business of his office. The salary and compensation for such employees and assistants shall be fixed by such district attorney in an amount commensurate with the services performed and the duties and responsibilities of such employees. The salaries of such persons so appointed shall be paid by the various counties within the judicial district, each county paying its proportionate part of said salaries as the population of such county bears to the whole population of such judicial district, according to the last preceding decennial census. Such budget shall be approved by the boards of county commissioners.



§ 20-1-209. Investigators and other employees

(1) The district attorney of each judicial district is authorized to appoint a chief investigator and such other investigators as he may deem necessary in the conduct of his office and such stenographers, office employees, and other technical and professional assistants as are necessary to properly transact the business of his office. The salary and compensation in each instance for such employees and assistants shall be fixed by such district attorney in an amount commensurate with the services performed and the duties and responsibilities of such employees, subject to the approval of the board of county commissioners of the county or the city council of a city and county affected.

(2) The salaries of any personnel so appointed shall be paid by the various counties within the judicial district, each county paying its proportionate part of said salaries as the population of such county bears to the whole population of such judicial district, according to the last preceding federal census.



§ 20-1-210. Prohibition of practice of law - associates - members of district attorney's staff

No attorney-at-law practicing law in the state of Colorado who is a member of a private law firm with which a district attorney, assistant district attorney, or deputy district attorney is associated may defend any person or persons who are being prosecuted by a salaried staff member of the office of said district attorney; nor may any such salaried staff member defend any person or persons who are being prosecuted in any judicial district in the state of Colorado.






Part 3 - Compensation and Expenses

§ 20-1-301. Compensation of district attorneys

(1) (a) (I) Commencing January 1, 1997, in every judicial district the district attorney shall receive as compensation for his or her services the sum of not less than sixty-seven thousand dollars per annum.

(II) Effective January 1, 2009, in every judicial district the district attorney shall receive as compensation for his or her services the sum of not less than one hundred thousand dollars per annum.

(III) Effective January 1, 2010, in every judicial district the district attorney shall receive as compensation for his or her services the sum of not less than one hundred ten thousand dollars per annum.

(IV) Effective January 1, 2011, in every judicial district the district attorney shall receive as compensation for his or her services the sum of not less than one hundred twenty thousand dollars per annum.

(V) Effective January 1, 2012, and for each year thereafter, in every judicial district the district attorney shall receive as compensation for his or her services the sum of not less than one hundred thirty thousand dollars per annum.

(b) Any amount in excess of the compensation amount set pursuant to paragraph (a) of this subsection (1) shall be set by the board or boards of county commissioners of the county or counties comprising the judicial district or the city council of the city and county of Denver for the second judicial district.

(c) During the regular legislative session commencing January 2012, and every fourth legislative session thereafter, the judiciary committees of the house of representatives and the senate, or any successor committees, shall review the compensation of elected district attorneys and make recommendations, if appropriate, to the general assembly regarding the compensation of elected district attorneys.

(2) A district attorney shall not engage in the private practice of law, nor shall he receive any income from any private law firm.



§ 20-1-302. Expenses

Except as otherwise specifically provided, the district attorneys of each judicial district in the state of Colorado shall be entitled to collect and receive at the end of each month, of and from the respective counties in the district attorney's judicial district, the necessary expenses of maintaining an office for the transaction of official business, which expenses shall be borne by the various counties in the judicial district, each in the proportion that the population of such county bears to the population of the whole judicial district, according to the last preceding population estimate that is prepared before May 1 of the current year by the division of planning in the department of local affairs pursuant to section 24-32-204, C.R.S. With the agreement of all of the boards of county commissioners of the judicial district, the funding allocation provisions of this section may be modified. Nothing in part 2 of this article or this part 3 shall prohibit any municipality, county, or government entity from agreeing to fund programs, projects, personnel, or salaries that are in addition to the funds provided for the reasonable and necessary expenses of the district attorney with the agreement of the relevant board of county commissioners.



§ 20-1-303. District attorneys allowed necessary expenses

Except as otherwise specifically provided, the district attorney of each judicial district in the state of Colorado, and each of his assistants and deputies, shall be allowed to collect and receive from each of the counties in his district the expenses necessarily incurred in the discharge of his official duties for the benefit of such county.



§ 20-1-306. Salaries paid from state and county funds

The salaries of district attorneys of the several judicial districts of the state as set forth in section 20-1-301 (1)(a) shall be paid in twelve equal monthly installments of which the state shall contribute eighty percent annually and the counties making up each district the balance, each county's payment to be in the same proportion as provided in section 20-1-302.



§ 20-1-307. Social security coverage

The office of district attorney, including the district attorney and the employees of each office within each judicial district, is a juristic entity as described in section 24-53-101, C.R.S. Each office of district attorney shall enter into an agreement with the director of the division of unemployment insurance in the department of labor and employment for the purpose of including the district attorney and the employees of the district attorney's office under the state's federal-state social security coverage agreement with the secretary of the United States department of health and human services pursuant to section 24-53-104, C.R.S.



§ 20-1-308. Compensation and expenses - special prosecutors

(1) The compensation and expenses of special prosecutors appointed pursuant to section 13-1-128 or 16-5-209, C.R.S., or section 20-1-107 shall be paid as follows:

(a) When the special prosecutor is a full-time district attorney, assistant district attorney, or deputy district attorney, the county or counties in the judicial district for which the appointment is made shall pay only the ordinary and necessary expenses, including travel, of the special prosecutor, as the judge of the court, which has jurisdiction of the offense being prosecuted, may direct.

(b) In all other cases, the county or counties in the judicial district for which the appointment is made shall pay only the ordinary and necessary expenses, including travel, of the special prosecutor as directed by the judge in addition to a fee for the services of the special prosecutor, which fee shall be approved by the judge but which may not exceed the amount of salary payable to a retired judge sitting in that court or district pursuant to section 5 (3) of article VI of the state constitution.












Title 21 - State Public Defender

Article 1 - State Public Defender

§ 21-1-101. Public defender - policy - commission

(1) The office of state public defender is hereby created and established as an agency of the judicial department of state government. The general assembly hereby declares that the state public defender at all times shall serve his clients independently of any political considerations or private interests, provide legal services to indigent persons accused of crime that are commensurate with those available to nonindigents, and conduct the office in accordance with the Colorado rules of professional conduct and with the American bar association standards relating to the administration of criminal justice, the defense function.

(2) The Colorado supreme court shall provide for the appointment, terms, and procedure for a five-member public defender commission, no more than three of whom shall be from the same political party. Three of the members of the commission shall be attorneys admitted to practice law in this state, and two shall be citizens of Colorado not admitted to practice law in this state. In making appointments to the commission, the supreme court shall consider place of residence, sex, race, and ethnic background. No member of the commission shall be at any time a judge, prosecutor, public defender, or employee of a law enforcement agency.

(3) The public defender commission shall appoint and discharge, for cause, the state public defender, who shall be appointed to serve a term of five years and shall serve until his successor is appointed and qualified. He may be reappointed for one or more subsequent five-year terms. Vacancies in the office shall be filled by the public defender commission for the remainder of the unexpired term. The state public defender serving as such on July 1, 1979, shall continue to serve his current term.

(4) Members of the public defender commission shall serve without compensation but shall be reimbursed for actual and reasonable expenses incurred in the performance of their duties.

(5) Any expenses incurred for the commission shall be paid from the general operating budget of the office of the state public defender.



§ 21-1-102. State public defender - deputies and employees - regional offices

(1) The state public defender shall have been licensed to practice law in this state for at least five years prior to his appointment, and he shall devote full time to the performance of his duties and shall not engage in the private practice of law.

(2) The compensation of the state public defender shall be fixed by the general assembly and may not be reduced during the term of his appointment.

(3) The state public defender shall employ and fix the compensation of a chief deputy public defender, deputy state public defenders, investigators, and any other employees necessary to discharge the functions of the office. All salaries shall be reviewed and approved by the Colorado supreme court. The chief deputy public defender and deputy public defenders shall serve, on a full-time basis, at the pleasure of the state public defender and shall not otherwise engage in the practice of law.

(4) The state public defender shall establish such regional offices as he deems necessary to carry out his duties under this article.



§ 21-1-103. Representation of indigent persons

(1) The state public defender shall represent as counsel, without charge except as provided in subsection (3) of this section, each indigent person who is under arrest for or charged with committing a felony if:

(a) The defendant requests it and he complies with subsection (3) of this section; or

(b) The court, on its own motion or otherwise, so orders and the defendant does not affirmatively reject, of record, the opportunity to be represented by legal counsel in the proceeding. When appointed by the court, the office of the state public defender shall be limited to defending the indigent person and shall not be appointed to act as advisory counsel. The court shall not appoint a public defender to represent a defendant if such defendant does not fall within the fiscal standards or guidelines established by the supreme court for appointment of public defenders.

(2) The state public defender shall represent indigent persons charged in any court with crimes which constitute misdemeanors and in which the charged offense includes a possible sentence of incarceration; juveniles upon whom a delinquency petition is filed or who are in any way restrained by court order, process, or otherwise; persons held in any institution against their will by process or otherwise for the treatment of any disease or disorder or confined for the protection of the public; and such persons charged with municipal code violations as the state public defender in his or her discretion may determine, subject to review by the court if:

(a) The indigent person or his parent or legal guardian in delinquency or other actions under article 2 of title 19, C.R.S., requests it and complies with subsection (3) of this section; or

(b) The court, on its own motion or otherwise, so orders or requests and the defendant or his or her parent or legal guardian in delinquency or other actions under article 2 of title 19, C.R.S., does not affirmatively reject, of record, the opportunity to be represented by legal counsel in the proceeding. The court shall not appoint a public defender to represent the defendant, or his or her parent or legal guardian, if such person does not fall within the fiscal standards or guidelines established by the supreme court.

(3) The determination of indigency shall be made by the state public defender, subject to review by the court. When a defendant or, if applicable, the defendant's parent or legal guardian requests representation by a public defender, such person shall submit an appropriate application, the form of which shall state that such application is signed under oath and under the penalty of perjury and that a false statement may be prosecuted as such. A nonrefundable processing fee of twenty-five dollars shall be paid by the applicant if the court-appointed counsel enters an appearance based upon the application. The fee shall be assessed at the time of sentencing or adjudication, if sentencing or adjudication occurs, or upon other final disposition of the case; except that the court may, at sentencing, adjudication, or other final disposition, waive the fee if the court determines, based upon the financial information submitted by the party being represented by the court-appointed counsel, that the person does not have the financial resources to pay the fee. Before the court appoints a public defender based on said application, the court shall advise the defendant or, if applicable, the defendant's parent or legal guardian that the application is signed under oath and under the penalty of perjury. A copy of the application shall be sent to the prosecuting attorney for review, and, upon request, the court shall hold a hearing on the issue of the eligibility for appointment of the public defender's office. Processing fees collected pursuant to this subsection (3) shall be transmitted to the state treasurer, who shall credit the same to the general fund.

(4) Nothing is this section shall be construed to authorize the public defender to represent or advise any person who is physically outside the state of Colorado and who has not made a court appearance in the pending matter in the state of Colorado.

(5) Nothing in this section may be construed to prevent the public defender, before determining indigency, from providing representation to juveniles in detention hearings.



§ 21-1-104. Duties of public defender

(1) When representing an indigent person, the state public defender, only after the conditions of section 21-1-103 have been met, shall:

(a) Counsel and defend him, whether he is held in custody, filed on as a delinquent, or charged with a criminal offense or municipal code violation at every stage of the proceedings following arrest, detention, or service of process; and

(b) Prosecute any appeals or other remedies before or after conviction that the state public defender considers to be in the interest of justice, except as limited in subsection (3) of this section.

(2) In no case, however, shall the state public defender be required to prosecute any appeal or other remedy unless the state public defender is satisfied first that there is arguable merit to the proceeding.

(3) In order to expedite death penalty appeals, state moneys shall not be used to prosecute any appeal on behalf of the defendant in any class 1 felony case where the death penalty has been imposed that is not an appeal as of right in state court. In addition, in any class 1 felony case where the death penalty has been imposed, state moneys shall not be used to prosecute any federal habeas corpus proceeding on behalf of the petitioner, unless the petitioner is seeking to prevent extradition. For purposes of this subsection (3), "appeal as of right" means a direct appeal on behalf of the defendant of the validity of the underlying conviction and the propriety of the sentence and a motion for postconviction relief properly brought by the defendant in accordance with rule 35 of the Colorado rules of criminal procedure and any appeal on behalf of the defendant of the denial of such motion.

(4) Notwithstanding section 24-1-136 (11)(a)(I), pursuant to section 2-7-203, the state public defender shall report annually to the judiciary committees of the house of representatives and senate, or to any successor committees, information concerning:

(a) The number of juvenile delinquency cases for which counsel from the office is appointed;

(b) The number of juvenile cases that involve a conflict of interest;

(c) The process of selecting, training, and supporting attorneys who represent children in juvenile delinquency court;

(d) The average length of time attorneys are assigned to juvenile court; and

(e) The outcome of efforts to reduce juvenile court rotations and increase opportunities for promotional advancement in salaries for attorneys in juvenile court.

(5) The state public defender shall hire social workers, as defined in section 12-43-401 (11), C.R.S., to assist in defending juvenile defendants.



§ 21-1-106. Recoupment of fees and costs

In any case when a court determines that a defendant is able to repay all or part of the expense of state-supplied or court-appointed counsel or any ancillary expenses incurred in representing such defendant, the court shall assess such fees or costs against such defendant and shall notify the judicial district's collection investigator or the controller, who shall institute proceedings pursuant to section 24-30-202.4, C.R.S., as necessary to recover such fees or costs.






Article 2 - Alternate Defense Counsel

§ 21-2-101. Alternate defense counsel - policy - commission

(1) The office of alternate defense counsel is hereby created and established as an agency of the judicial department of state government. The general assembly hereby declares that the alternate defense counsel shall provide legal representation in circumstances in which the state public defender has a conflict of interest in providing legal representation. The general assembly hereby declares that the alternate defense counsel at all times shall serve his or her clients independently of any political considerations or private interests, provide to indigent persons accused of crimes legal services that are commensurate with those available to nonindigents, and conduct the office in accordance with the Colorado rules of professional conduct and with the American bar association standards relating to the administration of criminal justice, the defense function.

(2) The Colorado supreme court shall appoint a nine-member alternate defense counsel commission, referred to in this article as the "commission". No more than five members of the commission shall be from the same political party. Six members of the commission shall be attorneys admitted to practice law in this state who have experience in the practice of criminal defense, and three members of the commission shall be citizens of Colorado not admitted to practice law in this state. There shall be one member from each of the congressional districts in the state. Members of the commission shall serve for terms of four years; except that, of the members first appointed, five shall serve for terms of two years. Vacancies on the commission shall be filled by the supreme court for the remainder of any unexpired term. In making appointments to the commission, the supreme court shall consider place of residence, sex, race, and ethnic background. No member of the commission shall be at any time a judge, prosecutor, public defender, or employee of a law enforcement agency. The supreme court shall establish procedures for the operation of the commission.

(3) The commission shall appoint, and may discharge for cause, a person to serve as alternate defense counsel who shall serve a term of five years and until a successor is appointed and qualified. Such person may be reappointed for one or more subsequent five-year terms. A vacancy in the office shall be filled by the commission for the remainder of the unexpired term.

(3.5) No later than September 30, 2007, the commission shall adopt written procedures governing the office of the alternate defense counsel, including but not limited to the hiring, evaluation, and termination of the alternate defense counsel; the resolution of contractual disputes involving the office of the alternate defense counsel; and the processing and resolution of complaints involving the office of the alternate defense counsel.

(4) The commission shall serve as an advisory board to the alternate defense counsel and shall meet at least annually. The commission shall advise the alternate defense counsel concerning the development and maintenance of competent and cost-effective representation.

(5) Members of the commission shall serve without compensation but shall be reimbursed for actual and reasonable expenses incurred in the performance of their duties.

(6) Any expenses incurred for the commission shall be paid from the general operating budget of the office of the alternate defense counsel.



§ 21-2-102. Alternate defense counsel - qualifications - employees

(1) The alternate defense counsel shall have been licensed to practice law in this state for at least five years prior to appointment, and he or she shall devote full time to the performance of his or her duties and shall not engage in the private practice of law.

(2) The compensation of the alternate defense counsel shall be fixed by the general assembly and may not be reduced during the term of his or her appointment.

(3) The alternate defense counsel shall employ and fix the compensation of any other employees necessary to discharge the functions of the office of alternate defense counsel.



§ 21-2-103. Representation of indigent persons

(1) On and after January 1, 1997, the office of alternate defense counsel shall provide legal representation in the following circumstances:

(a) Cases involving conflicts of interest for the state public defender as determined pursuant to subsection (1.5) of this section.

(b) (Deleted by amendment, L. 2000, p. 1479, § 2, effective August 2, 2000.)

(1.5) (a) To request withdrawal from a case due to a conflict of interest, the state public defender shall submit to the court having jurisdiction over the case a motion specifically describing the nature of the conflict of interest. If the state public defender determines that ethical obligations prevent a specific description of the nature of the conflict of interest, the state public defender shall cite any applicable legal authority for the determination, and the portion of the motion that specifically describes the nature of the conflict shall be sealed. In the event an issue arises later concerning whether an actual conflict existed, the sealed portion of the motion may be opened and examined by the original judge or by another judge if necessary to prevent the violation of an ethical obligation.

(b) Upon review of the motion, the court shall determine whether a conflict of interest exists that would require withdrawal of the state public defender and appointment of the alternate defense counsel.

(c) For purposes of this article, a "conflict of interest" may include, but need not be limited to, circumstances in which the state public defender represents a codefendant or a person who is a witness in the case or other circumstances identified in the Colorado rules of professional conduct or other rules of civil procedure as creating a conflict of interest. Case overload, lack of resources, and other similar circumstances shall not constitute a "conflict of interest".

(d) If the court allows withdrawal of the state public defender and appoints the alternate defense counsel and it is later determined that no genuine conflict of interest existed, the office of the state public defender shall reimburse the office of the alternate defense counsel for the cost of the representation.

(2) In cases involving conflicts of interest for the state public defender, the determination of indigency shall be made by the state public defender in accordance with section 21-1-103.

(3) (Deleted by amendment, L. 2000, p. 1479, § 2, effective August 2, 2000.)

(4) The office of alternate defense counsel shall provide legal representation for indigent persons by contracting with licensed attorneys and investigators pursuant to section 21-2-105.



§ 21-2-104. Duties of alternate defense counsel and contract attorneys

(1) When representing an indigent person, the attorney under contract with the office of alternate defense counsel shall:

(a) Counsel and defend such person, whether he or she is held in custody, filed on as a delinquent, or charged with a felony offense, at every stage of the proceedings following arrest, detention, or service of process; and

(b) Prosecute any appeals or other remedies before or after conviction that the alternate defense counsel or the contract attorney considers to be in the interest of justice.

(2) In no case shall the alternate defense counsel or a contract attorney be required to prosecute any appeal or other remedy unless the alternate defense counsel or contract attorney is satisfied that there is arguable merit to the proceeding.

(3) Pursuant to section 2-7-203, C.R.S., the office of alternate defense counsel shall report annually to the judiciary committees of the house of representatives and senate, or to any successor committees, information concerning:

(a) The number of juvenile delinquency cases for which counsel from the office is appointed;

(b) The number of juvenile cases that involve a conflict of interest;

(c) The process of selecting, training, and supporting attorneys who represent children in juvenile delinquency court;

(d) The average length of time attorneys are assigned to juvenile court; and

(e) The outcome of efforts to reduce juvenile court rotations and increase opportunities for promotional advancement in salaries for attorneys in juvenile court.



§ 21-2-105. Contracts with attorneys and investigators

(1) On and after January 1, 1997, the alternate defense counsel shall contract, where feasible, without prior approval of the court, for the provision of attorney services for cases described in section 21-2-103 (1). To provide for adequate legal representation of indigent persons, the office of alternate defense counsel may contract, where feasible, without prior approval of the court, for the provision of investigative services for cases described in section 21-1-103 (1). The office of alternate defense counsel shall establish, where feasible, a list of approved contract attorneys to serve as counsel and a list of approved investigators to provide investigative services in such cases. As a condition of placement on the approved list, the contracting attorney or investigator shall agree to provide services based on the terms to be established in a contract, at either a fixed fee or the hourly rate for reimbursement set by the supreme court. Terms of the contract shall be negotiated between the alternate defense counsel and the contract attorney or investigator. Contracts made with an attorney shall specify that the services shall be provided subject to the Colorado rules of professional conduct.

(2) Contracts made pursuant to this section shall provide for reasonable compensation and reimbursement for expenses necessarily incurred, to be fixed and paid from state funds appropriated therefor. The office of alternate defense counsel shall review the bills submitted for reimbursement by any contract attorney or investigator and may approve or deny the payment of such bills in whole or in part based on the terms set forth in the contract negotiated between the alternate defense counsel and the contract attorney or investigator.



§ 21-2-106. Recoupment of fees and costs

In any case when a court determines that a defendant is able to repay all or part of the expense of state-supplied or court-appointed counsel or any ancillary expenses incurred in representing such defendant, the court shall assess such fees or costs against such defendant and shall notify the judicial district's collection investigator or the controller, who shall institute proceedings pursuant to section 24-30-202.4, C.R.S., as necessary to recover such fees or costs.



§ 21-2-107. Complaints against contracted attorneys - procedure

(1) If a person files a claim for damages arising from professional negligence as a result of an act or omission committed by an attorney during the performance of the attorney's duties pursuant to a contract with the office of alternate defense counsel pursuant to section 21-2-105:

(a) The complainant shall file with the court a certificate of review in accordance with the provisions of part 6 of article 20 of title 13, C.R.S.;

(b) The attorney shall not be required to file an answer to the complaint until twenty days after the complainant files the accompanying certificate of review; and

(c) The office of the attorney general shall represent the attorney from the time of service of the complaint until the certificate of review is filed; except that, if the office of alternate defense counsel determines that the act or omission that is the basis of the claim did not occur during the performance of the attorney's duties pursuant to a contract with the office of alternate defense counsel pursuant to section 21-2-105:

(I) The office of alternate defense counsel shall notify the attorney and the office of the attorney general of said determination; and

(II) The office of the attorney general shall not represent the attorney.

(2) Upon the timely filing of a certificate of review as required in subsection (1) of this section, the court shall:

(a) Allow the office of the attorney general to withdraw from representation of the attorney; and

(b) If requested, allow the attorney to substitute new counsel to represent him or her.

(3) If the office of the attorney general represents an attorney pursuant to paragraph (c) of subsection (1) of this section and the court determines that the act or omission that is the basis of the claim did not occur during the performance of the attorney's duties pursuant to a contract with the office of alternate defense counsel pursuant to section 21-2-105, the office of the attorney general may request, and in response to such a request the court shall order, the attorney to reimburse the office of the attorney general for reasonable costs and reasonable attorney fees incurred by the office of the attorney general during the course of the representation.

(4) If a person files a claim for damages that arise from professional negligence as a result of an act or omission committed by an attorney during the performance of the attorney's duties pursuant to a contract with the office of alternate defense counsel pursuant to section 21-2-105 and the attorney's contract for insurance with his or her malpractice insurance carrier requires the attorney to notify the insurance carrier upon the filing of a claim against the attorney, the insurance carrier may not consider the claim in determining the amount of the attorney's future malpractice insurance premiums unless a certificate of review is timely filed pursuant to paragraph (a) of subsection (1) of this section.









Title 22 - Education

General and Administrative

Article 1 - General Provisions

§ 22-1-101. Schools defined

(1) A public school is a school that derives its support, in whole or in part, from moneys raised by a general state, county, or district tax.

(2) A charter school is a public school that operates pursuant to a charter contract entered into pursuant to the provisions of article 30.5 of this title. As used in this title, unless the context otherwise requires, "charter school" includes any type of charter school created pursuant to the provisions of article 30.5 of this title.



§ 22-1-102. Residence of child

(1) Every public school shall be open for the admission of all children, between the ages of five and twenty-one years, residing in that district without the payment of tuition. The board of education shall have power to admit adults and children not residing in the district if it sees fit to do so and to fix the terms of such admission.

(2) A child shall be deemed to reside in a school district if:

(a) Both his or her parents, or the survivor of them, or the one of them with whom such child resides a majority of the time pursuant to an order of any court of competent jurisdiction resides in the school district;

(b) The legally appointed guardian of his person resides in the school district;

(c) After emancipation by his parents, or the survivor thereof, from their or his control, and he has no guardian, he lives within the school district;

(d) In the judgment of the board of education of the school district wherein the child lives, the child has been abandoned by his parents;

(e) The child has become permanently dependent for his maintenance and support on someone other than his nonresident parents, or upon any charitable organization, if the dependent child is actually to make his home and receive his support within the school district where he desires to attend;

(f) If one of the child's parents or the guardian of his person is a public officer or employee living temporarily for the performance of his duties in a school district other than that of his residence. Unless the parents of a child are permanently separated, the residence of the husband shall be deemed to be the residence of the child, but, if the parents have permanently separated, the residence of the child shall be that of the parent with whom the child actually lives.

(g) Regardless of the residence of the parents, if any, the child adopts a dwelling place within the district with the intent to remain there indefinitely and with the intent not to return to the dwelling place from which he came, and regularly eats or sleeps there, or both, during the entire school year as defined in section 22-1-112; but the child shall be deemed not to have the requisite intent if he regularly returns to another dwelling place during summer vacations or weekends;

(h) The child is found to be homeless pursuant to the provisions of section 22-1-102.5 and the child presently seeks shelter or is located in the school district; except that a homeless child shall be deemed to reside in another school district if the child attended school in such school district at the time the child became homeless, the child remains homeless, the affected school districts find that attendance in such other school district is in the best interests of the child pursuant to section 22-33-103.5, and the child chooses to continue attendance in such other school district;

(i) The child is found to have become homeless pursuant to the provisions of section 22-1-102.5 during a period that school is not in session, the child remains homeless, and the child presently seeks shelter or is located in the school district; except that the child shall be deemed to reside in another school district if the child attended school in such school district immediately prior to the time the child became homeless, the child remains homeless, the affected school districts find that attendance in such other school district is in the best interests of the child pursuant to section 22-33-103.5, and the child chooses to continue attendance in such other school district.

(3) School districts shall follow the procedures specified in section 22-33-103.5 in determining where a homeless child shall attend school and the educational services provided to homeless children.



§ 22-1-102.5. Definition of homeless child

(1) The general assembly hereby finds and declares that, because of the growing number of children and families who are homeless in Colorado, there is a need to ensure that all homeless children receive a proper education. It is the intent of the general assembly that no child shall be denied the benefits of a free education in the public schools because the child is homeless.

(2) (a) As used in this article 1, unless the context otherwise requires, "homeless child" means:

(I) A school-aged child who lacks a fixed, regular, and adequate nighttime residence, including but not limited to:

(A) A child who is living in a motel, hotel, or camping ground due to a lack of alternative adequate accommodations;

(B) A child who is living in an emergency or transitional shelter;

(C) A child who is abandoned in a hospital; and

(D) A child awaiting foster care placement; or

(II) A school-aged child who has a primary nighttime residence that is:

(A) A supervised, publicly or privately operated shelter designed to provide temporary living accommodations, including welfare hotels, congregate shelters, and transitional housing for persons with behavioral or mental health disorders;

(B) An institution that provides a temporary residence for individuals intended to be institutionalized; or

(C) A public or private place not designed for, nor ordinarily used as, a regular sleeping accommodation for human beings, including but not limited to an automobile, a park, an abandoned building, a bus or train station, or a similar setting.

(b) "Homeless child" shall not include any individual imprisoned or otherwise detained pursuant to an act of congress or a state law.

(c) "Homeless child" shall include a migrant school-aged child who meets the requirements of this subsection (2).

(d) "Homeless child" shall include a school-aged child who meets the requirements of this subsection (2) who is not in the physical custody of a parent or legal guardian.



§ 22-1-103. Policy of state to instruct in English - exceptions

Instruction in the common branches of study in the public schools of this state shall be conducted principally through the medium of the English language; except that it shall be the policy of the state also to encourage the school districts of the state to develop bilingual skills and to assist pupils whose experience is largely in a language other than English to make an effective transition to English with the least possible interference in other learning activities.



§ 22-1-104. Teaching of history, culture, and civil government

(1) The history and civil government of the state of Colorado shall be taught in all the public schools of this state.

(2) In addition, the history and civil government of the United States, which includes the history, culture, and contributions of minorities, including, but not limited to, the American Indians, the Hispanic Americans, and the African Americans, shall be taught in all the public schools of the state.

(3) (a) Satisfactory completion of a course on the civil government of the United States and the state of Colorado, which includes the subjects described in subsection (2) of this section, shall be a condition of high school graduation in the public schools of this state.

(b) The condition of graduation described in paragraph (a) of this subsection (3) shall apply only to students entering their first year of high school on and after August 6, 2003.

(4) (a) In an effort to increase civic participation among young people, each school district board of education shall convene a community forum on a periodic basis, but not less than once every ten years, for all interested persons to discuss adopted content standards in civics, including the subjects described in subsection (2) of this section.

(b) Based upon input from this community forum, each school district board of education shall determine how the subject areas specified in this section are addressed when establishing graduation requirements.

(5) (a) In an effort to strengthen the teaching of the history of the state of Colorado and of the United States in all public schools of the state in accordance with the requirements of this section, the department of education shall assist the school districts of the state in developing and promoting programs for elementary and secondary students that engage the students in the process of discovery and interpretation of historical topics.

(b) The department of education is authorized to accept gifts, grants, and donations in furtherance of the objectives specified in paragraph (a) of this subsection (5).

(c) It is the intent of the general assembly that the objectives specified in paragraph (a) of this subsection (5) are to be funded through the state education fund created in section 17 (4) of article IX of the state constitution. The general assembly hereby finds that the development, promotion, and maintenance by the school districts of the state of programs for elementary and secondary students that engage such students in the process of discovery and interpretation of historical topics assists these students in meeting state academic standards and may therefore be funded from moneys in the state education fund.

(6) (a) In an effort to strengthen the teaching of civic education in all public schools of the state in accordance with the requirements of this section, the department of education shall assist the school districts of the state in developing and promoting programs for elementary and secondary students that address the state model content standards for civics and promote best practices in civic education.

(b) It is the intent of the general assembly that the objectives specified in this subsection (6) are to be funded through the state education fund created in section 17 (4) of article IX of the state constitution. The general assembly hereby finds that the development, promotion, and maintenance by the school districts of the state of programs for elementary and secondary students that address the state model content standards for civics and promote best practices in civic education assist these students in meeting state academic standards and may therefore be funded from moneys in the state education fund.



§ 22-1-104.5. Teaching of visual arts and performing arts - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Course" includes, but need not be limited to, a traditional class, an online course of study, an internship, an externship, a mentor experience, or an independent study course that culminates in an integrative or specialized performance, showcase, or exhibition.

(b) "Performing arts" means art forms that are expressed by individuals or groups that involve performance through multi-sensory experiences, which performances may include, but need not be limited to, dance, music, theater, and digital or electronic productions.

(c) "Visual arts" means art works created by individuals or groups using a variety of media and processes, which art works may include, but need not be limited to, drawing, painting, ceramic arts, sculpture, photography, graphic arts, printmaking, media arts, electronic or digital design, textiles, jewelry, glass arts, and fine woodworking.

(2) Each public school in the state is strongly encouraged to provide courses in visual arts and in performing arts, which courses shall be based on content standards for visual arts and performing arts and provided in compliance with state and federal law. School districts and public schools are strongly encouraged to explore and implement innovative delivery mechanisms for performing arts and visual arts courses, including but not limited to using on-site technology and software, online education, and collaboration among community colleges, other school districts or public schools, boards of cooperative services, and regional service areas.



§ 22-1-106. Information as to honor and use of flag

(1) The commissioner of education shall provide the necessary instruction and information so that all teachers in the grade and high schools in the state of Colorado may teach the pupils therein the proper respect of the flag of the United States, to honor and properly salute the flag when passing in parade, and to properly use the flag in decorating and displaying.

(2) (Deleted by amendment, L. 2004, p. 166, § 1, effective March 17, 2004.)

(3) Each school district shall provide an opportunity each school day for willing students to recite the pledge of allegiance in public elementary and secondary educational institutions. Any person not wishing to participate in the recitation of the pledge of allegiance shall be exempt from reciting the pledge of allegiance and need not participate.



§ 22-1-107. Pupils to be instructed

Upon such information and instruction being furnished, it is the duty of each teacher in such schools to see that the pupils therein receive such instruction and information.



§ 22-1-108. Federal constitution to be taught

In all public and private schools located within the state of Colorado, there shall be given regular courses of instruction in the constitution of the United States.



§ 22-1-109. Taught at what stages

Such instruction in the constitution of the United States shall begin not later than the opening of the junior high schools or seventh grade and shall continue in the high school course and in courses in state colleges, universities, and the educational departments of state and municipal institutions to an extent to be determined by the commissioner of education.



§ 22-1-110. Effect of use of alcohol and controlled substances to be taught

The nature of alcoholic drinks and controlled substances, as defined in section 18-18-102 (5), C.R.S., and special instruction as to their effects upon the human system in connection with the several divisions of the subject of physiology and hygiene, as to the physical, emotional, psychological, and social dangers of their use with an emphasis upon the nonuse of such substances by school-age children, and as to the illegal aspects of their use shall be included in the branches of study taught to school-age children during grades kindergarten through twelve in the public schools of the state. They shall be studied and taught, as thoroughly and in the same manner as other like required branches are taught in said schools, by the use of instructional materials and strategies designated by the board of directors of the respective school districts.



§ 22-1-112. School year - national holidays

The school year shall begin on the first day of July and end on the thirtieth day of June. The term "national holidays" in this title shall be construed to mean Thanksgiving day, Christmas day, New Year's day, the third Monday in January, observed as the birthday of Dr. Martin Luther King, Jr., Washington-Lincoln day, Memorial day, Labor day, Independence day, and Veterans' day.



§ 22-1-114. Statements from private schools

Whenever requested by the board of education of the school district in which a private school is located, if not more often than once per month, the person or corporation in charge and control of any school other than a public school shall certify in writing, and, if so requested, upon forms or blanks furnished by the said school district for that purpose, a statement containing the name, age, place of residence, and number of days of attendance at school during the preceding month or since the preceding report of all children of school age who then are or since the preceding report have been attending any such school.



§ 22-1-115. School census - school age

A school census is a census embracing all persons between the ages of five and twenty-one years. School age is any age over five and under twenty-one years; but any child attaining school age during the school year may be admitted to school subject to the requirements for admission fixed by the school board of the district in which he or she applies for enrollment.



§ 22-1-116. School children - sight and hearing tests

The sight and hearing of all children in the kindergarten, first, second, third, fifth, seventh, and ninth grades, or children in comparable age groups referred for testing, shall be tested during the school year by the teacher, principal, or other qualified person authorized by the school district. Each school in the district shall make a record of all sight and hearing tests given during the school year and record the individual results of each test on each child's records. The parents or guardian shall be informed when a deficiency is found. The provisions of this section shall not apply to any child whose parent or guardian objects on religious or personal grounds.



§ 22-1-117. Secret fraternities forbidden

It is unlawful for any pupil who is registered in and attending any high school, district, primary, or graded school which is partially or wholly maintained by public funds to join or become a member of any secret fraternity, sorority, or society wholly or partially formed from the membership of pupils attending any such schools or to belong to or to take part in the organization or formation of any fraternity, sorority, or society, except such societies or associations as shall be sanctioned by the board of directors of the school districts wherein such schools are maintained.



§ 22-1-118. School board to enforce

The boards of directors of all school districts shall enforce the provisions of section 22-1-117, and shall have full power to make, adopt, and modify all rules and regulations which in their judgment and discretion may be necessary for the proper governing of such schools and for the enforcing of all the provisions of section 22-1-117.



§ 22-1-119. Students - dispensing of drugs to - liability

Any school employee who dispenses any drug, as such term is defined in section 12-42.5-102 (13), C.R.S., to a student in accordance with written instructions from a parent or legal guardian shall not be liable for damages in any civil action or subject to prosecution in any criminal proceedings for an adverse drug reaction suffered by the student as a result of dispensing such drug.



§ 22-1-119.3. Policy for student possession and administration of prescription medication - rules

(1) A school district board of education may adopt and implement a policy whereby, except as described in subsection (3) of this section, a student enrolled in a school of the school district may possess and self-administer on school grounds, upon a school bus, or at any school-sponsored event any medication that is prescribed by a licensed health care practitioner to be used by the student.

(2) (a) If a school district board of education adopts and implements a policy described by subsection (1) of this section, a parent or legal guardian of a student who is enrolled in a school of the school district and for whom medication is prescribed by a licensed health care practitioner shall notify the school's administration of the student's medical needs and of the fact that the student may be in possession of his or her prescribed medications as described in subsection (1) of this section. The notification, when appropriate, shall include the treatment plan that has been devised for the student by a licensed health care practitioner.

(b) If a school's administration receives notice from a student's parent or legal guardian that the student may be in possession of his or her prescribed medications, the school's administration shall ensure that such notice is provided to the student's teachers and the school nurse or other person who is designated to provide health services to students at the school.

(c) Nothing in this section shall be construed to limit the ability of a public school to require a parent or legal guardian of a student who has medication prescribed for a life-threatening condition to provide to the school a sufficient supply of the medication to be stored at the school to be administered to the student in the event of a health emergency.

(3) (a) A policy adopted by a school district board of education pursuant to subsection (1) of this section shall include, but need not be limited to:

(I) A process by which a school may restrict a student from possessing and self-administering on school grounds, on a school bus, or at a school-sponsored event a medication that is prescribed by a licensed health care practitioner to be used by the student. The process shall require the school administration to make a determination as to whether a student's possession or self-administration of the medication poses a significant risk of harm to the student or to other students.

(II) A requirement that if a student has medication prescribed for a life-threatening condition, a sufficient supply of the medication is provided to the school by the student's parent or legal guardian, stored safely at the school, and kept readily available to be administered to the student in a timely fashion in the event of a health emergency.

(b) A student who possesses a prescribed medication on school grounds, upon a school bus, or at a school-sponsored event in accordance with a policy adopted by a school district pursuant to this section may possess only enough of his or her prescribed medication to render a sufficient dosage to the student to adequately treat the student's condition for a single day or for the duration of the event, whichever is appropriate; except that this provision shall not apply to a student who requires and possesses an insulin pump or other medical device that delivers dosages of prescribed medication to the student over a period of time that exceeds a single day or the duration of the event.

(c) A student shall not possess or self-administer medical marijuana on school grounds, upon a school bus, or at any school-sponsored event, except as provided for in paragraph (d) of this subsection (3).

(d) (I) (A) A primary caregiver may possess, and administer to a student who holds a valid recommendation for medical marijuana, medical marijuana in a nonsmokeable form upon the grounds of the preschool or primary or secondary school in which the student is enrolled, or upon a school bus or at a school-sponsored event. The primary caregiver shall not administer the nonsmokeable medical marijuana in a manner that creates disruption to the educational environment or causes exposure to other students.

(B) After the primary caregiver administers the medical marijuana in a nonsmokeable form, the primary caregiver shall remove any remaining medical marijuana in a nonsmokeable form from the grounds of the preschool or primary or secondary school, the school bus, or school-sponsored event.

(II) Nothing in this section requires the school district staff to administer medical marijuana.

(III) A school district board of education or charter school may adopt policies regarding who may act as a primary caregiver pursuant to this paragraph (d) and the reasonable parameters of the administration and use of medical marijuana in a nonsmokeable form upon the grounds of the preschool or primary or secondary school in which the student is enrolled, or upon a school bus or at a school-sponsored event.

(IV) This paragraph (d) does not apply to a school district or charter school if:

(A) The school district or charter school loses federal funding as a result of implementing this paragraph (d);

(B) The school district or charter school can reasonably demonstrate that it lost federal funding as a result of implementing this paragraph (d); and

(C) The school district or charter school posts on its website in a conspicuous place a statement regarding its decision not to comply with this paragraph (d).

(V) Student possession, use, distribution, or sale or being under the influence of a cannabinoid product inconsistent with this paragraph (d) is not permitted.

(VI) This paragraph (d) shall be known as "Jack's Law".

(e) Notwithstanding the provisions of section 22-33-106 (1)(d)(II), a school district or charter school may not discipline a student who holds a valid recommendation for medical marijuana solely because the student requires medical marijuana in a nonsmokeable form as a reasonable accommodation necessary for the child to attend school.

(f) A school district or charter school may not deny eligibility to attend school to a student who holds a valid recommendation for medical marijuana solely because the student requires medical marijuana in a nonsmokeable form as a reasonable accommodation necessary for the child to attend school.

(4) The state board of education may promulgate rules for the implementation of this section.

(5) A school district board of education that adopts a policy pursuant to subsection (1) of this section shall be exempt from rules promulgated by the state board of education pursuant to the "Colorado Schoolchildren's Asthma, Food Allergy, and Anaphylaxis Health Management Act", section 22-1-119.5.



§ 22-1-119.5. Asthma, food allergy, and anaphylaxis health management - self-administered medication - staff-administered medication - rules - definitions

(1) This section shall be known and may be cited as the "Colorado Schoolchildren's Asthma, Food Allergy, and Anaphylaxis Health Management Act".

(2) (a) A student with asthma, a food allergy, other severe allergies, or a related, life-threatening condition may possess and self-administer medication to treat the student's asthma, food or other allergy, anaphylaxis, or other related, life-threatening condition if the student has a treatment plan approved pursuant to this subsection (2) or the student's school district board of education has adopted a policy for student possession and administration of prescription medication pursuant to section 22-1-119.3.

(b) A public school shall, and a nonpublic school is encouraged to, approve a treatment plan for a student enrolled in the school to possess and self-administer medication for asthma, a food allergy, or anaphylaxis if all of the following conditions are met:

(I) A health care practitioner has prescribed medication for use by the student during school hours, at school-sponsored activities, and while in transit to or from school or school-sponsored activities and has instructed the student in the correct and responsible use of the medication.

(II) The student demonstrates to the health care practitioner or the health care practitioner's designee and the school nurse or a school administrator the skill level necessary to use the medication and any device that is necessary to administer the medication as prescribed.

(III) The school nurse or a school administrator collaborates with the student's health care practitioner to formulate a written treatment plan for managing asthma, food allergy, or anaphylaxis episodes of the student and for medication use by the student during school hours, at school-sponsored activities, and while in transit to or from school or school-sponsored activities.

(IV) The student's parent or legal guardian completes and submits to the public or nonpublic school the documentation required by rule of the state board of education, including but not limited to:

(A) A written medical authorization that includes the signature of the health care practitioner for the medication prescribed; the name, purpose, prescribed dosage, frequency, and length of time between dosages of the medications to be self-administered; and confirmation from the health care practitioner that the student has been instructed and is capable of self-administration of the prescribed medications;

(B) A written statement from the student's parent or legal guardian releasing the school, school district, any associated entity, and employees and volunteers of the school, school district, and associated entity from liability, except in cases of willful or wanton conduct or disregard of the criteria of the treatment plan; and

(C) A written contract between the school nurse or a school administrator, the student, and the student's parent or legal guardian assigning levels of responsibility to the parent or legal guardian, student, and school employees.

(c) A treatment plan shall be effective only for the school year in which it is approved. The public school shall approve a new treatment plan for each school year so long as the plan meets the conditions specified in paragraph (b) of this subsection (2). The parent or legal guardian shall submit a new treatment plan annually or more often if changes occur to the student's health or prescribed treatment.

(3) A student with a treatment plan approved pursuant to subsection (2) of this section or whose school district board of education has adopted a policy for student possession and administration of prescription medication pursuant to section 22-1-119.3 may possess and self-administer his or her medication while in school, while at school-sponsored activities, and while in transit to or from school or school-sponsored activities.

(4) With the approval of the parent or legal guardian of a student with a treatment plan approved pursuant to subsection (2) of this section, a school may maintain additional asthma, food or other allergy, or anaphylaxis medication to be kept at the school in a location to which the student has immediate access in the event of an asthma, food or other allergy, or anaphylaxis emergency.

(5) Immediately after using an epinephrine auto-injector during school hours, a student shall report to the school nurse, to the designee of the school nurse, or to some adult at the school to enable the school nurse, nurse's designee, or other adult to provide the appropriate follow-up care, which shall include making a 911 emergency call.

(5.5) (a) As used in this subsection (5.5) and in subsection (6) of this section, unless the context otherwise requires:

(I) "Administer" or "administration" means to give a dose of medicine to a student who has asthma or a food or other allergy or who is experiencing anaphylaxis, including the use of an epinephrine auto-injector, an asthma inhaler, or oral medication.

(II) "Designated school personnel" means:

(A) An employee in a school who has been trained on the administration of epinephrine auto-injectors consistent with the rules on administration of epinephrine auto-injectors and to whom a school nurse has delegated the nursing task of administering epinephrine auto-injectors to students; or

(B) An employee in a school who has been trained on the administration of epinephrine auto-injectors consistent with the rules on administration of epinephrine auto-injectors and to whom a nurse has delegated the nursing task of administering epinephrine auto-injectors to students or has been trained by a medical professional licensed under article 36 or article 38 of title 12, C.R.S., and to whom the licensee has delegated the administration of epinephrine auto-injectors under the authority of that person's license.

(III) "Governing authority of a school" means a school district board of education of a public school, the state charter school institute for an institute charter school, or the governing board of a nonpublic school.

(IV) "Prescription" means any order issued in writing, dated and signed by a physician licensed pursuant to article 36 of title 12, C.R.S., a physician assistant licensed in accordance with section 12-36-107.4, C.R.S., or an advanced practice nurse with prescriptive authority in accordance with section 12-38-111.6, C.R.S.

(V) "School" means any public or nonpublic school.

(b) A governing authority of a school may adopt and implement a policy whereby schools under its jurisdiction may acquire and maintain a stock supply of epinephrine auto-injectors.

(c) A governing authority of a school may adopt a policy for schools within its jurisdiction to authorize the school nurse or other designated school personnel to administer an epinephrine auto-injector to any student that the school nurse or designated school personnel in good faith believes is experiencing anaphylaxis, in accordance with standing orders and protocols from a licensed physician, physician assistant, or advance practice nurse with prescriptive authority, regardless of whether the student has a prescription for an epinephrine auto-injector.

(d) A governing authority of a school may enter into arrangements with manufacturers of epinephrine auto-injectors or third-party suppliers of epinephrine auto-injectors to obtain epinephrine auto-injectors at fair-market or reduced prices or for free.

(e) The governing authority of a public school that decides to maintain a supply of epinephrine auto-injectors as described in this subsection (5.5) shall:

(I) Implement a plan based on the rules developed pursuant to subsection (8) of this section for the management of students with life-threatening allergies enrolled in schools under its jurisdiction; and

(II) Make such plan available on such governing authority's website or the website of each school under the governing authority's jurisdiction, or if such websites do not exist, make such plan available to parents and other interested persons through other practical means as determined by such governing authority.

(f) To qualify for the protections in subsection (6) of this section, the governing authority of a nonpublic school that decides to maintain a supply of epinephrine auto-injectors as described in this subsection (5.5) must implement a plan based on the rules adopted by the state board of education as described in subsection (8) of this section.

(g) The department of education shall develop and publish an annual report compiling, summarizing, and analyzing all incident reports submitted to the department pursuant to paragraph (e) of subsection (8) of this section.

(6) Unless the damages were caused by willful or wanton conduct or disregard of the criteria of an approved treatment plan, if the provisions of this section are met, a school, school district, school district director, or school or school district employee not otherwise provided for under section 13-21-108, C.R.S., shall not be liable in a suit for damages as a result of an act or omission related to:

(a) A student's own use of the student's epinephrine auto-injector or any other medication contained in an approved treatment plan; or

(b) The good-faith administration of an epinephrine auto-injector in accordance with a policy and standing orders and protocols on the administration of epinephrine auto-injectors as described in paragraph (c) of subsection (5.5) of this section and pursuant to a plan adopted pursuant to paragraph (e) or (f) of subsection (5.5) of this section.

(7) Nothing in this section shall be interpreted to create a cause of action or increase or diminish the liability of any person.

(8) The state board of education, with assistance from the department of public health and environment, shall promulgate and revise, as necessary, rules for treatment plans for the management of students with life-threatening allergies pursuant to this section. The state board of education shall adopt rules on or before December 31, 2013, to include, but not be limited to:

(a) Education and training for school nurses and designated school personnel on the management of students with life-threatening allergies, including training related to the administration of an epinephrine auto-injector. In developing the rules on education and training, the state board shall solicit input from an organization that represents school nurses.

(b) Procedures for responding to life-threatening allergic reactions;

(c) A process for the development of individualized health care and allergy action plans for every student with a known life-threatening allergy, including the self-administration of medications pursuant to subsection (2) of this section;

(d) Protocols to prevent exposure to allergens;

(e) Requirements for each school to submit, on a form developed by the department of education, a report of each incident at the school or a related-school event involving a severe allergic reaction or the administration of an epinephrine auto-injector or both;

(f) Requirements for school nurses in schools that have adopted a policy allowing for the administration of epinephrine auto-injectors pursuant to subsection (5.5) of this section to report to the department whether the school nurse has trained and designated any school personnel to administer epinephrine auto-injectors and, if so, the number of employees in the school or school district that have been trained and designated to administer epinephrine auto-injectors;

(g) Detailed standards for training programs that must be completed by school nurses and designated school personnel in order to administer an epinephrine auto-injector in accordance with subsection (5.5) of this section. Training may be conducted online and, at a minimum, shall cover:

(I) Techniques on how to recognize symptoms of severe allergic reactions, including anaphylaxis;

(II) Standards and procedures for the storage and administration of an epinephrine auto-injector; and

(III) Emergency follow-up procedures after administering an epinephrine auto-injector.

(9) The department of public health and environment is authorized to audit school records for the determination of asthma and severe allergy rates within the schools and to determine the proportion of those students with asthma and severe allergies in the schools that have treatment plans allowing for self-administration of asthma and severe allergy medications. The audit shall define the extent of asthma and severe allergies among students and determine the effect of this section on the well-being of children with asthma and severe allergies in schools. The audit shall be conducted in conformance with the requirements of the "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g.



§ 22-1-120. Rights of free expression for public school students

(1) The general assembly declares that students of the public schools shall have the right to exercise freedom of speech and of the press, and no expression contained in a student publication, whether or not such publication is school-sponsored, shall be subject to prior restraint except for the types of expression described in subsection (3) of this section. This section shall not prevent the advisor from encouraging expression which is consistent with high standards of English and journalism.

(2) If a publication written substantially by students is made generally available throughout a public school, it shall be a public forum for students of such school.

(3) Nothing in this section shall be interpreted to authorize the publication or distribution in any media by students of the following:

(a) Expression that is obscene;

(b) Expression that is libelous, slanderous, or defamatory under state law;

(c) Expression that is false as to any person who is not a public figure or involved in a matter of public concern; or

(d) Expression that creates a clear and present danger of the commission of unlawful acts, the violation of lawful school regulations, or the material and substantial disruption of the orderly operation of the school or that violates the rights of others to privacy or that threatens violence to property or persons.

(4) The board of education of each school district shall adopt a written publications code, which shall be consistent with the terms of this section, and shall include reasonable provisions for the time, place, and manner of conducting free expression within the school district's jurisdiction. The publications code shall be distributed, posted, or otherwise made available to all students and teachers at the beginning of each school year.

(5) (a) Student editors of school-sponsored student publications shall be responsible for determining the news, opinion, and advertising content of their publications subject to the limitations of this section. It shall be the responsibility of the publications advisor of school-sponsored student publications within each school to supervise the production of such publications and to teach and encourage free and responsible expression and professional standards for English and journalism.

(b) For the purposes of this section, "publications advisor" means a person whose duties include the supervision of school-sponsored student publications.

(6) If participation in a school-sponsored publication is part of a school class or activity for which grades or school credits are given, the provisions of this section shall not be interpreted to interfere with the authority of the publications advisor for such school-sponsored publication to establish or limit writing assignments for the students working with the publication and to otherwise direct and control the learning experience that the publication is intended to provide.

(7) No expression made by students in the exercise of freedom of speech or freedom of the press shall be deemed to be an expression of school policy, and no school district or employee, or parent, or legal guardian, or official of such school district shall be held liable in any civil or criminal action for any expression made or published by students.

(8) Nothing in this section shall be construed to limit the promulgation or enforcement of lawful school regulations designed to control gangs. For the purposes of this section, the definition of "gang" shall be the definition found in section 19-1-103 (52), C.R.S.



§ 22-1-121. Nonpublic schools - employment of personnel - notification by department of education

(1) Prior to the employment of any person by a nonpublic school in this state, the governing board of such school may make an inquiry concerning such person to the department of education for the purpose of determining:

(a) Whether such person has been convicted of, has pled nolo contendere to, or has received a deferred sentence or deferred prosecution for:

(I) A felony; or

(II) A misdemeanor crime involving unlawful sexual behavior or unlawful behavior involving children;

(b) Whether such person has been dismissed by, or has resigned from, a school district as a result of an allegation of unlawful behavior involving a child, including unlawful sexual behavior, which was supported by a preponderance of the evidence according to information provided to the department by a school district pursuant to section 22-32-109.7 and confirmed by the department pursuant to the provisions of section 22-2-119 (1)(b);

(c) If a holder of a license or authorization pursuant to the provisions of article 60.5 of this title, whether such person's certificate, letter of authorization, authorization, or license has ever been annulled, suspended, or revoked pursuant to the provisions of section 22-60-110 (2)(b) as said section existed prior to July 1, 1999, or pursuant to article 60.5 of this title following a conviction, a plea of nolo contendere, or a deferred sentence for a crime involving unlawful sexual behavior or unlawful behavior involving children.

(1.5) During the time that a person is employed by a nonpublic school in this state, the governing board of such school may make an inquiry concerning such person to the department of education for the purposes described in subsection (1) of this section.

(1.7) (a) To facilitate the inquiry permitted by subsection (1) or (1.5) of this section, the governing board of a participating nonpublic school shall require an applicant or employee to submit to the governing board of the school a complete set of his or her fingerprints taken by a qualified law enforcement agency, an authorized school employee, or any third party approved by the Colorado bureau of investigation. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant's or employee's information for more than thirty days unless requested to do so by the applicant or employee. The governing board shall forward the set of fingerprints together with a check to cover the direct and indirect costs of conducting a fingerprint-based criminal history record check of the applicant or employee to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. The department is the authorized agency to receive and disseminate information regarding the result of any national criminal history record check. Any such national check must be handled in accordance with Pub.L. 92-544, as amended. The department shall notify the governing board whether a fingerprint-based criminal history record check has identified any conviction, plea of nolo contendere, deferred sentence, or deferred prosecution described in subsection (1) of this section.

(b) All costs arising from a fingerprint-based criminal history record check performed by the Colorado bureau of investigation and the federal bureau of investigation pursuant to the provisions of this section shall be borne by the nonpublic school. Such costs may be passed on to the employee or the prospective employee.

(c) (Deleted by amendment, L. 2006, p. 926, § 6, effective July 1, 2006.)

(2) Any information received by the governing board of a nonpublic school pursuant to subsection (1) of this section shall be confidential information and not subject to the provisions of part 2 of article 72 of title 24, C.R.S. Any person who releases information obtained pursuant to the provisions of said subsection (1) or who makes an unauthorized request for information from the department shall be subject to the penalties set forth in section 24-72-206, C.R.S.; except that any person who releases information received from the department of education concerning information contained in the records and reports of child abuse or neglect maintained by the state department of human services shall be deemed to have violated section 19-1-307 (4), C.R.S.



§ 22-1-122. Transportation token program - legislative declaration - eligibility - fund

(1) (a) It is the intent of the general assembly in enacting this section to improve opportunities for students to gain the knowledge and skills necessary for a successful experience in postsecondary education or as members of the work force. The general assembly finds that a student should not be compelled by the lack of transportation to remain in a school that is required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, or is subject to restructuring pursuant to section 22-11-210. It is therefore in the best interests of the citizens of the state to make transportation tokens available to eligible students to enable them to attend a public school that is not required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, and that the school district has identified as an available choice.

(b) It is further the intent of the general assembly that the department of education pursue all other sources of moneys for the transportation token program created in this section, including but not limited to federal grants.

(2) As used in this section, unless the context otherwise requires:

(a) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(b) "Eligible student" means a student:

(I) Who is enrolled in a public school in any of the first through eighth grades;

(II) Who is eligible for free or reduced-cost lunch pursuant to the "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.;

(III) (A) Who is enrolled in a neighborhood school that is required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, or is subject to restructuring pursuant to section 22-11-210; or

(B) Who has been in attendance elsewhere in the public school system or who is entering first grade and whose parent or legal guardian has been notified that the student has been assigned to a school that is required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, or is subject to restructuring pursuant to section 22-11-210; and

(IV) Who, while enrolled in the neighborhood school that is required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, or is subject to restructuring pursuant to section 22-11-210, met the attendance policies of the school district of the neighborhood school, adopted pursuant to section 22-33-104 (4).

(c) "Neighborhood school" means a public school to which the school district provides transportation for the student or which is located so close to the residence of the student that the school district does not provide transportation for the student.

(c.5) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(d) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.

(3) (a) There is hereby created in the department the transportation token program, referred to in this section as the "program", to assist a parent or legal guardian of an eligible student in transporting the student to a public school, other than a neighborhood public school, which other school is not required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, and which other school has been identified by the school district as an available choice. Pursuant to rules adopted by the state board, the parent or legal guardian of an eligible student may apply to the program to receive a transportation token for use in transporting the student to the nearest of said public schools that is not a neighborhood school.

(b) An eligible student shall continue receiving transportation tokens pursuant to this section so long as he or she continues to meet the requirements specified for an eligible student in paragraph (b) of subsection (2) of this section; except that, after the first year in which an eligible student receives transportation tokens, the requirement specified in subparagraph (III) of paragraph (b) of subsection (2) of this section shall no longer apply. An eligible student shall no longer receive transportation tokens pursuant to this section if he or she moves to another residence, the neighborhood school for which was required to implement a performance or improvement plan pursuant to section 22-11-403 or 22-11-404, respectively, during the school year preceding the year in which the student initially enrolls; except that the eligible student may receive transportation tokens in school years following initial enrollment in the new neighborhood school if he or she again meets the requirements specified for an eligible student in paragraph (b) of subsection (2) of this section.

(4) The state board shall determine a monetary value for the transportation token issued at each public school that is required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, or is subject to restructuring pursuant to section 22-11-210. The monetary value may cover a portion of the transportation costs. The transportation token may take the form of, but is not limited to, subsidized tokens, passes, or fares for buses, taxis, or other forms of transportation approved by the state board. In determining the value of a transportation token, the state board shall take into account the various transportation options available to the eligible student and the distance to be traveled by the eligible student to attend a public school outside of the student's neighborhood. The transportation token used by an eligible student shall be redeemable by a transportation provider through the department.

(5) The state board shall adopt rules governing the program, including but not limited to:

(a) A procedure for parents and legal guardians of eligible students to apply to the department for transportation tokens;

(b) A procedure to establish the value of the transportation tokens issued at each public school; and

(c) A procedure for transportation providers to receive reimbursement for transportation tokens received in providing transportation to eligible students.

(6) (a) The department shall ensure that for each eligible student the school district of the neighborhood school shall:

(I) Timely notify the eligible student's parent or legal guardian of all options available pursuant to this section as soon as the neighborhood school is required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, or is subject to restructuring pursuant to section 22-11-210; and

(II) Offer each eligible student's parent or legal guardian an opportunity to enroll the student in another public school within the district that is not required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, and that the school district has identified as an available choice.

(b) So long as an eligible student is enrolled before the pupil enrollment count day, the parent or legal guardian of an eligible student may choose to enroll the eligible student in and transport the eligible student to a public school in another school district that has available space. Such school district shall enroll the eligible student and include the eligible student in the district's pupil enrollment for purposes of the "Public School Finance Act of 1994".

(c) The public school in which an eligible student enrolls shall certify to the state board the attendance of the eligible student.

(7) There is hereby created in the state treasury the transportation token fund, referred to in this subsection (7) as the "fund". The fund shall consist of all moneys appropriated to the fund by the general assembly and all other gifts, grants, donations, and other moneys obtained by the department to provide transportation assistance to parents and legal guardians of eligible students. Moneys in the fund shall be annually appropriated by the general assembly to the department to provide transportation assistance to parents and legal guardians of eligible students pursuant to this section. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain in the fund and shall not be credited or transferred to the general fund. However, in accordance with section 24-36-114, C.R.S., any interest derived from the deposit and investment of moneys in the fund shall be credited to the general fund.



§ 22-1-123. Protection of student data - parental or legal guardian consent for surveys

(1) As used in this section, "education records" and "directory information" shall have the same meanings as those terms are defined in the federal "Family Educational Rights and Privacy Act of 1974", as amended, 20 U.S.C. sec. 1232g and "education records" shall include an individualized education program.

(2) A school district shall comply with the provisions of 20 U.S.C. sec. 1232g (a) and 34 CFR 99 if a parent or legal guardian of a student either requests the education records of the student or requests an amendment or other change to the education records after reviewing them.

(3) A school district shall not release the education records of a student to any person, agency, or organization without the prior written consent of the parent or legal guardian of the student except as otherwise permitted in 20 U.S.C. sec. 1232g (b).

(4) A school district shall not release directory information to any person, agency, or organization without first complying with the provisions of 20 U.S.C. sec. 1232g (a)(5)(B) related to allowing a parent or legal guardian to prohibit such release without prior consent.

(5) (a) A school district shall comply with 20 U.S.C. sec. 1232h. A school or school district employee who requires participation in a survey, assessment, analysis, or evaluation in a public school's curriculum or other official school activity shall obtain the written consent of a student's parent or legal guardian before giving the student any survey, assessment, analysis, or evaluation intended to reveal information, whether the information is personally identifiable or not, concerning the student or the student's parent's or legal guardian's:

(I) Political affiliations;

(II) Mental and psychological conditions potentially embarrassing to the student or the student's family;

(III) Sexual behavior and attitudes;

(IV) Illegal, anti-social, self-incriminating, or demeaning behavior;

(V) Critical appraisals of individuals with whom a student has close family relationships;

(VI) Legally recognized privileged or analogous relationships, such as those of lawyers, physicians, and members of the clergy;

(VII) Income, except as required by law;

(VIII) Social security number; or

(IX) Religious practices, affiliations, or beliefs.

(b) The requirement of written consent pursuant to this subsection (5) applies throughout a public school's curriculum and other school activities; except that the requirement of written consent does not apply to a student's participation in an assessment administered pursuant to part 10 of article 7 of this title. In implementing this subsection (5), the school or school district and employees shall ensure that their first responsibility is to students and their parents and shall allow only minimal use of students' academic time by institutions, agencies, or organizations outside the school or school district to gather information from students.

(c) Written consent pursuant to this subsection (5) is valid only if the school district has given a parent or legal guardian written notice of the survey, assessment, analysis, or evaluation, has made a copy of the document available for viewing at convenient locations and times, and has given the parent or legal guardian at least two weeks, after receipt of the written notice, to obtain written information concerning:

(I) Records or information that may be examined and requested in the survey, analysis, or evaluation;

(II) The means by which the records or information shall be examined reviewed, or disseminated;

(III) The means by which the information is to be obtained;

(IV) The purposes for which the records or information is needed;

(V) The entities or persons, regardless of affiliation, who will have access to the information; and

(VI) A method by which a parent or legal guardian of a student can grant or deny permission to access or examine the records or information.

(d) Nothing in this subsection (5) shall be construed to prevent a public school employee from reporting known or suspected child abuse or neglect pursuant to section 19-3-304, C.R.S.

(e) Nothing in this subsection (5) shall be construed to prevent a student who is working under the supervision of a journalism teacher or sponsor from preparing or participating in a survey, analysis, or evaluation without obtaining the written consent of such student's parent or legal guardian as long as such participation without parental consent is not otherwise prohibited by federal law.

(f) Nothing in this subsection (5) shall be construed to limit the ability of a health professional who is acting as an agent of the school district from evaluating an individual child.

(g) Nothing in this subsection (5) limits the ability of a school district to administer a suicide assessment or threat assessment.

(6) If a school district sends a form to a parent or legal guardian requesting written consent for the school district to release personally identifiable information concerning that parent's or legal guardian's child in education records other than directory information, such consent shall be valid under this section only if the form contains notice to the parent or legal guardian regarding:

(a) The specific records to be released;

(b) The specific reasons for such release;

(c) The specific identity of any person, agency, or organization requesting such information and the intended uses of the information;

(d) The method or manner by which the records will be released; and

(e) The right to review or to receive a copy of the relevant records to be released.

(7) (a) Consent for release of information pursuant to this section shall be valid only for the specific instance for which it was given.

(b) A general consent for a student to participate in any course or part of a course, in a school activity, in any special education program, or in any other school program does not constitute written consent pursuant to this section.

(c) Consent forms obtained pursuant to this section shall be retained by the school district.

(8) Any right accorded to a parent or legal guardian pursuant to this section shall transfer to the relevant student when that student attains the age of eighteen years.

(9) A school district shall, at the beginning of each academic year, provide to a parent or legal guardian of each student in the school district written notice of the rights contained in this section.

(10) The provisions of this section shall apply to any public school in the state, regardless of whether the public school receives any federal funds.

(11) The state board of education shall adopt such rules as may be necessary to implement this section.

(12) If an individual licensed, certified, endorsed, or authorized by the state board is found by the state board to have knowingly and intentionally violated the provisions of this section, the department of education may suspend or revoke such individual's license, master certificate, endorsement, or authorization for a period not less than ninety days.

(13) Nothing in this section shall be construed to prevent a school or a school district from releasing education records to the extent authorized by 20 U.S.C. sec. 1232g (b) and any other applicable federal law.



§ 22-1-124. Sex offender information

At the beginning of each school year, each public school in the state shall provide to the parents of children attending the school a statement identifying where and the procedures by which members of the community may obtain the law enforcement agency information collected pursuant to section 16-22-110 (6), C.R.S., concerning registered sex offenders. In addition, a school may post the statement on a website.



§ 22-1-125. Automated external defibrillators in public schools

(1) The general assembly hereby declares that it is the intent of the general assembly to encourage school districts to acquire and maintain automated external defibrillators on public school grounds. The general assembly finds that it is in the best interest of students, staff, and visitors to a public school to ensure that automated external defibrillators are available in public schools for use in emergency situations.

(2) As used in this section, unless the context otherwise requires, "automated external defibrillator" shall have the same definition as provided in section 13-21-108.1 (2)(a), C.R.S.

(3) (a) Each school district is encouraged to acquire an automated external defibrillator for placement in each public school of the school district and in each athletic facility maintained by the school district at a location separate from a public school.

(b) A school district shall accept a donation of an automated external defibrillator that meets standards established by the federal food and drug administration and is in compliance with the manufacturer's maintenance schedule. A school district shall also accept gifts, grants, and donations, including in-kind donations, designated for obtaining an automated external defibrillator, and for inspection, maintenance, and training in the use of an automated external defibrillator as required in subsection (5) of this section.

(c) Any automated external defibrillator acquired by a school district shall be appropriate for use on children and adults.

(4) Use of an automated external defibrillator donated to or purchased by a school district is limited to school property and school events.

(5) To ensure public health and safety, a school district that acquires an automated external defibrillator shall meet the requirements set forth in section 13-21-108.1 (3), C.R.S., and shall reference the requirements of that section in the school district's safety, readiness, and incident management plan pursuant to section 22-32-109.1 (4)(d).

(6) Pursuant to section 13-21-108.1 (4), C.R.S., a person or entity whose primary duties do not include the provision of health care and who, in good faith and without compensation, renders emergency care or treatment by the use of an automated external defibrillator shall not be liable for any civil damages for acts or omissions made in good faith as a result of such care or treatment or as a result of any act or failure to act in providing or arranging further medical treatment, unless the acts or omissions are grossly negligent or willful and wanton.

(7) The requirements of subsection (5) of this section shall not apply to an individual using an automated external defibrillator during a medical emergency if that individual is acting as a good samaritan under section 13-21-108, C.R.S.



§ 22-1-125.5. Requirement for certification of public school athletic coaches in cardiopulmonary resuscitation - use of automated external defibrillators - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Currently certified in CPR" means that the person has completed training in cardiopulmonary resuscitation from a nationally recognized evidence-based certification program within the preceding two years.

(b) "Local education provider" means a school district, a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title, a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title, or a board of cooperative services created and operating pursuant to article 5 of this title that operates one or more public schools.

(c) "State board of education" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.

(2) No later than January 1, 2015, coaches of athletic programs employed by local education providers must be currently certified in CPR and must have received instruction in the effective use of an automated external defibrillator. The state board shall promulgate rules concerning the coaching staff positions that are included in this requirement.

(3) Nothing in this section abrogates or limits:

(a) The protections applicable to:

(I) Any person or entity that renders emergency assistance through the use of an automated external defibrillator pursuant to section 13-21-108.1, C.R.S.; or

(II) Volunteers and board members pursuant to sections 13-21-115.7 and 13-21-116, C.R.S.; or

(b) The limits or protections applicable to public entities and public employees pursuant to the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 22-1-126. Safe2tell program

As described in section 24-31-606, C.R.S., there is established the safe2tell program with the primary purpose of providing students and the community with the means to relay information anonymously concerning unsafe, potentially harmful, dangerous, violent, or criminal activities, or the threat of these activities, to appropriate law enforcement and public safety agencies and school officials.



§ 22-1-127. Incentives for school enrollment or attendance - prohibited - exceptions - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Item of value" means an item, cash, or an instrument or device that can be used to obtain cash, credit, property, services, or any other thing of value, which item, cash, or instrument or device exceeds twenty dollars in value.

(b) "Local education provider" means:

(I) A school district, other than a local college district, organized and existing pursuant to law;

(II) A board of cooperative services created and operating pursuant to article 5 of this title that operates one or more public schools;

(III) A public school of a school district, including but not limited to a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title;

(IV) An institute charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title; and

(V) The state charter school institute established in section 22-30.5-503.

(c) "Parent" means the biological or adoptive mother or father or stepmother or stepfather of a child or any other person having legal or physical custody of a child.

(2) A local education provider shall not offer or provide to a school-aged child or the child's parent an item of value prior to, upon, or after enrolling in or attending an educational program operated by the local education provider unless:

(a) The local education provider makes the item of value available to the child continuously or at regular intervals throughout the school year and ceases providing the item of value if the child leaves the education program prior to the end of the school year;

(b) The local education provider awards the item of value at the end of the school year or upon matriculation in recognition of student performance; or

(c) The local education provider pays the item of value to the school-aged child or to his or her parent in exchange for services rendered by the child or by the child's parent at the request of the local education provider. For purposes of this paragraph (c), "services rendered" does not include school attendance or enrollment.



§ 22-1-128. Comprehensive human sexuality education - legislative declaration - definitions - guidelines and content standards

(1) (a) The general assembly hereby finds and declares that:

(I) Colorado youth have a right to receive medically and scientifically accurate information to empower them to make informed decisions that promote their individual physical and mental health and well-being;

(II) This right applies to all youth, regardless of geographic location, ethnic or racial background, family income, physical or intellectual ability, sexual orientation, or gender expression;

(III) Parents, caregivers, community organizations, and other trusted adults serve as an essential part of the education process and may rely on health, education, and other professionals to provide evidence-based information that empowers youth to make decisions that are consistent with their own values and life goals;

(IV) The information, education, and skills that Colorado youth receive during their formative years provide the foundation for responsible decision-making about personal behaviors and important life decisions throughout the rest of their lives;

(V) It is important for youth to understand the consequences of the inconsistent or improper use of sexual abstinence, birth control, or condoms. All comprehensive human sexuality education must stress the importance of the correct and consistent use of sexual abstinence, birth control, and condoms to prevent pregnancy and sexually transmitted infections;

(VI) The decisions an individual makes regarding his or her sexual and reproductive health impact the public health and welfare of the community in which the individual lives;

(VII) When compared to the national average, Colorado has a lower rate of teen births and a lower rate of certain sexually transmitted infections, according to the centers for disease control and prevention and the Colorado department of public health and environment. In spite of this data, Colorado youth still face many barriers in obtaining the medically accurate information and resources they need to make informed and responsible decisions and lead healthy lives.

(VIII) According to the centers for disease control and prevention, evidence-based, medically accurate, age-appropriate, culturally sensitive, and comprehensive sexuality education programs have been proven to help youth delay the onset of sexual activity, decrease the frequency of sexual activity, reduce the number of sexual partners, and increase condom and contraceptive use;

(IX) Sexual violence and teen dating violence is a pervasive and serious public health issue, placing teen victims at increased risk for adolescent pregnancy, sexually transmitted infections, low academic performance, truancy, dropout, and other harmful behaviors;

(X) According to the centers for disease control and prevention, these changes in behavior help prevent unintended pregnancy and the spread of sexually transmitted infections;

(XI) The Colorado general assembly passed House Bill 07-1292, enacted in 2007, to establish content standards for the provision of human sexuality courses taught in public schools throughout the state;

(XII) The Colorado general assembly passed the "Public Health Reauthorization Act", Senate Bill 08-194, enacted in 2008, to create a statewide public health improvement plan to eliminate geographic-based and other disparities in the accessibility and availability of services through the state's public health agencies;

(XIII) The Colorado general assembly passed the "Preschool to Postsecondary Education Alignment Act", Senate Bill 08-212, enacted in 2008, which states that all school district standards must meet or exceed established state standards, and that school districts must adopt curriculum and assessments that are consistent with these standards; and

(XIV) In 2009, the Colorado state board of education adopted academic content standards for comprehensive health education that support youth in making informed and responsible decisions about their health and in having access to the tools they need to live healthy lives.

(b) The general assembly further finds and declares that:

(I) There is a need to continue and expand efforts to ensure that all young people in Colorado have access to evidence-based, medically accurate, culturally sensitive, and age-appropriate comprehensive sexuality education, information, and resources to guide them in making informed decisions about their health and relationships. Additionally, schools need to promote healthy relationships through age-appropriate, culturally sensitive, and comprehensive human sexuality education, including providing information and resources

(II) The state of Colorado and eligible state agencies and other organizations must pursue funding and other federal support to implement comprehensive human sexuality education programs;

(III) The provisions of sexual and reproductive health education that incorporate comprehensive, evidence-based, culturally sensitive, and age-appropriate standards can result in youth delaying sexual activity until they are ready, avoiding unwanted consequences of sexual behavior, learning medically accurate information about their health, and promoting positive youth-friendly messages concerning growth, development, body image, gender roles, and all aspects related to healthy, safe relationships and sexual behavior; and

(IV) Broad-based community partnerships are essential when developing policies and implementing programs that affect the sexual and reproductive health of Colorado's youth.

(2) As used in this section, unless the context otherwise requires:

(a) "Age-appropriate" means topics, messages, and teaching methods suitable to a particular age or age group, based on developing cognitive, emotional, and behavioral capacity typical for the age or age group.

(b) "Comprehensive human sexuality education" means medically accurate information about all methods to prevent unintended pregnancy and sexually transmitted infections, including HIV, and the link between human papillomavirus and cancer, and other types of cancer involving the human reproductive systems, including prostate, testicular, ovarian, and uterine cancer. Methods must include information about the correct and consistent use of abstinence, contraception, condoms, other barrier methods, and other prevention measures. Additional contents of comprehensive human sexuality education must include:

(I) Encouraging family communication about sexuality;

(II) Focusing on the development of safe relationships, including the prevention of sexual violence in dating and teaching young people how to recognize and respond safely and effectively in situations where sexual or physical violence may be occurring or where there may be a risk for these behaviors to occur; and

(III) Teaching young people how alcohol and drug use can affect responsible decision-making.

(c) "Culturally sensitive" means the integration of knowledge about individuals and groups of people into specific standards, requirements, policies, practices, and attitudes used to increase the quality of services. "Culturally sensitive" includes resources, references, and information that are meaningful to the experiences and needs of communities of color; immigrant communities; lesbian, gay, bisexual, and transgender communities; people with physical or intellectual disabilities; people who have experienced sexual victimization; and others whose experiences have traditionally been left out of sexual health education, programs, and policies.

(d) "Evidence-based program" means a program that:

(I) Was evaluated using a rigorous research design, including:

(A) Measuring knowledge, attitude, and behavior;

(B) Having an adequate sample size;

(C) Using sound research methods and processes;

(D) Replicating in different locations and finding similar evaluation results; and

(E) Publishing results in a peer-reviewed journal;

(II) Research has shown to be effective in changing at least one of the following behaviors that contribute to early pregnancy and sexually transmitted infections, including HIV:

(A) Delaying sexual initiation;

(B) Reducing the frequency of sexual intercourse;

(C) Reducing the number of sexual partners; or

(D) Increasing the use of condoms and other contraceptives.

(e) "Positive youth development" means an approach that emphasizes the many positive attributes of young people and focuses on developing inherent strengths and assets to promote health. Positive youth development is culturally sensitive, inclusive of all youth, collaborative, and strength-based.

(f) "Sexual abstinence" means not engaging in oral, vaginal, or anal intercourse or genital skin-to-skin contact.

(3) Except as otherwise provided in subsection (6) of this section, a school district, board of cooperative services, charter school, or institute charter school that offers a planned curriculum that includes comprehensive human sexuality education shall provide to the parent or guardian of each student, prior to commencing the planned curriculum:

(a) Written notification of the ability to excuse a student, without penalty or additional assignment, from that portion of the planned curriculum that includes comprehensive human sexuality education, upon the written request of the student's parent or guardian; and

(b) A detailed, substantive outline of the topics and materials to be presented in that portion of the planned curriculum related to comprehensive human sexuality education.

(4) Nothing in this section shall be construed to require an act or procedure in addition to the signature of the parent or guardian to excuse a student from a planned curriculum related to comprehensive human sexuality education.

(5) Each school district board of education, board of cooperative services, charter school, or institute charter school is encouraged to disseminate policies or instructions to the public schools of the school district, or board of cooperative services, or appropriate staff of the charter school or institute charter school to ensure the implementation of the provisions of this section in a manner that will not draw undue attention to, nor cause undue embarrassment for, students excused from a planned curriculum related to comprehensive human sexuality education.

(6) Except as described in subsection (9) of this section, a school district, board of cooperative services, charter school, or institute charter school that offers a planned curriculum related to comprehensive human sexuality education must, in offering such a curriculum, maintain established requirements for the comprehensive human sexuality curriculum. These requirements must:

(a) Encourage parental involvement and family communication;

(b) Include medically accurate information about methods to prevent unintended pregnancy and sexually transmitted infections, including HIV/AIDS, and the link between human papillomavirus and cancer. Methods shall include information about the correct and consistent use of abstinence, contraception, condoms, and other barrier methods.

(c) Include instruction to help students develop skills for making responsible and healthy decisions about human sexuality, personal power, boundary setting, developing safe and healthy relationships, and resisting peer pressure, including how to avoid:

(I) Making unwanted verbal, physical, and sexual advances; and

(II) Making assumptions about a person's supposed sexual intentions based on that person's appearance;

(d) Include discussions and information on how to recognize and respond safely and effectively in situations where sexual or physical violence may be occurring or where there may be a risk for these behaviors to occur;

(e) Include discussion of how alcohol and drug use impairs responsible and healthy decision-making;

(f) Be comprehensive, age-appropriate, evidence-based, culturally sensitive, inclusive of a positive youth development framework, and medically accurate;

(g) Provide instruction about the health benefits and potential side effects of using contraceptives and barrier methods to prevent pregnancy, including instruction regarding emergency contraception and the availability of contraceptive methods; and

(h) For school districts that have established a character education program pursuant to section 22-29-103, promote the guidelines of behavior established in the character education program.

(7) Nothing in subsection (6) of this section shall be interpreted to prohibit discussion of health, moral, ethical, or religious values as they pertain to comprehensive human sexuality, healthy relationships, or family formation.

(8) Public schools, school districts, boards of cooperative services, charter schools, and institute charter schools are encouraged to involve teachers, school nurses, parents, and community members in the development of the requirements for comprehensive human sexuality curriculum required by subsection (6) of this section and to integrate available community resources into programs related to comprehensive human sexuality education.

(9) A school district, board of cooperative services, charter school, or institute charter school that has received, prior to July 1, 2013, direct or indirect funding from the federal government for the provision of an abstinence education program pursuant to 42 U.S.C. sec. 710 is not required to adopt requirements for comprehensive human sexuality curriculum for the provision of such instruction as described in this section for the year or years for which the school district, board of cooperative services, charter school, or institute charter school received such funding. On July 1, 2013, or thereafter, a school district, board of cooperative services, charter school, or institute charter school shall not use any direct or indirect funding from the federal government for the provision of an abstinence education program pursuant to 42 U.S.C. sec. 710. A school district, board of cooperative services, charter school, or institute charter school may use federal moneys for human sexuality education, as long as the human sexuality program of the school district board of cooperative services, charter school, or institute charter school meets the comprehensive human sexuality education model set forth in this section.

(10) Nothing in this section shall require amending any content standards related to comprehensive human sexuality education developed by the department and adopted by the state board prior to July 1, 2013.

(11) The provisions of this section shall not apply to students in kindergarten through third grade unless the content of the instruction relates to personal hygiene, healthy habits, respecting personal space and boundaries, interpersonal communication skills, and personal safety, as identified in the content standards developed by the department and adopted by the state board.



§ 22-1-129. Instruction in cardiopulmonary resuscitation and the use of automated external defibrillators - grants - fund created - definitions - rules

(1) As used in this section, unless the context otherwise requires:

(a) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(b) "Fund" means the school cardiopulmonary resuscitation and automated external defibrillator training fund created in subsection (5) of this section.

(c) "Local education provider" means a school district, a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title, a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title, or a board of cooperative services created and operating pursuant to article 5 of this title that operates one or more public schools.

(d) "Psychomotor skills development" means the use of hands-on practice that supports cognitive learning.

(e) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.

(2) On and after September 1, 2014, each local education provider may apply for a grant or grants to provide instruction to students in any of grades nine through twelve and school staff in any of grades nine through twelve in cardiopulmonary resuscitation and the use of an automated external defibrillator. The instruction funded pursuant to this section must include a nationally recognized, psychomotor-skills-based instructional program that reflects current, national, evidence-based, emergency cardiovascular care guidelines for cardiopulmonary resuscitation and the use of an automated external defibrillator. The department shall administer the grant program pursuant to state board rules adopted pursuant to subsection (3) of this section.

(3) The state board shall promulgate rules concerning the grants awarded pursuant to this section, which rules must include, at a minimum:

(a) The process by which a local education provider may apply for and receive grant moneys pursuant to this section, including application requirements and deadlines;

(b) The number and amount of each grant and whether grants moneys will be awarded in the order applications are received or through some other method;

(c) The process for achieving a balanced distribution of grant moneys to applicants including rural, urban, and suburban local education providers; and

(d) Procedures for monitoring a local education provider's compliance with the provisions of this section and specifically that moneys awarded pursuant to this section are used for reasonable costs associated with psychomotor-skills-based cardiopulmonary resuscitation training and training on the use of automated external defibrillators, including but not limited to training materials and the temporary employment of cardiopulmonary resuscitation instructors or other trainers qualified to teach skills-based cardiopulmonary resuscitation training.

(4) Notwithstanding any other provision of this section to the contrary, the department shall not award any grants pursuant to this section unless the department determines that there are sufficient moneys in the fund to implement the program.

(5) (a) There is created in the state treasury the school cardiopulmonary resuscitation and automated external defibrillator training fund. The fund consists of:

(I) Two hundred fifty thousand dollars, which the state treasurer shall transfer from the general fund to the fund on August 6, 2014;

(II) Any other moneys that the general assembly appropriates to it; and

(III) Any gifts, grants, or donations credited to the fund pursuant to paragraph (b) of this subsection (5).

(b) The department may seek, accept, and expend gifts, grants, or donations from private or public sources for the purposes of this section; except that the department may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this section or any other law of the state. The department shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the fund. Nothing in this section requires the department to solicit moneys for purposes of implementing this section.

(c) The moneys in the fund are subject to annual appropriation by the general assembly to the department for the purpose of awarding grants allowed by this section and for the department's reasonable and necessary administrative expenses associated with implementation of this section. The department's administrative expenses for a fiscal year shall not exceed two percent of the money transferred or appropriated to the fund in the fiscal year.

(d) The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall not be credited or transferred to the general fund or another fund.






Article 2 - Department - Commissioner

Part 1 - Department of Education - Commissioner

§ 22-2-101. Short title

This part 1 shall be known and may be cited as the "State Department of Education Act of 1964".



§ 22-2-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Commissioner of education" or "commissioner" means the office of the commissioner of education created and existing pursuant to section 1 of article IX of the state constitution.

(2) "Department of education" or "department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(3) "Nonpublic school" means a school organized and maintained by a recognized religious or independent association performing an academic function.

(4) "Public school" means a school maintained and operated by a school district.

(4.5) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(5) "State board of education" or "state board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.



§ 22-2-103. Department of education

(1) The department of education shall include the following:

(a) The state board of education;

(b) The commissioner of education, assistant commissioners of education, and other officers and employees of the department;

(c) The state library, created in section 24-90-104, C.R.S.;

(d) The Colorado school for the deaf and the blind, as provided for in article 80 of this title;

(e) The state charter school institute established in section 22-30.5-503;

(f) The division of online learning established in section 22-30.7-103;

(g) The facility schools unit created in section 22-2-403;

(h) The facility schools board created in section 22-2-404;

(i) The Colorado state advisory council for parent involvement in education created in section 22-7-303;

(j) The office of dropout prevention and student re-engagement created in section 22-14-103; and

(k) The concurrent enrollment advisory board created in section 22-35-107.



§ 22-2-104. Offices and positions - nature

(1) As a matter of legislative determination, the offices of commissioner of education, assistant commissioners of education, and all positions of employment classified by the board as director, consultant, supervisor, or instructor are declared to be educational in nature and administrators of the department and not under the state personnel system in accordance with section 13 (2)(a)(VII) of article XII of the state constitution. The board may authorize the commissioner, as its designee, to classify positions of employment pursuant to this section.

(2) Any employee holding a position that was exempt from the state personnel system prior to January 1, 2017, may remain exempt from the state personnel system so long as the employee continues to hold that position.

(3) The board or the commissioner, as the designee of the board, shall determine which positions in the department meet the criteria set forth in subsection (1) of this section; except that a position shall not be determined to be exempt while it is held by an employee in the state personnel system.

(4) No later than December 31, 2017, and no later than December 31 of each year thereafter, the commissioner shall submit a report to the state personnel director, in the form prescribed by the director, listing all positions in the department that are exempt from the state personnel system in accordance with this section.



§ 22-2-105. State board of education - composition

(1) The state board of education shall consist of one member elected from each congressional district in the state and, if the total number of congressional districts of the state is an even number, one member elected from the state at large. The members of the state board of education serving on April 30, 1982, shall continue to serve the terms for which they were elected. At the general election held in 1982, one member shall be elected from the second congressional district for a six-year term, one member shall be elected from the fourth congressional district for a six-year term, one member shall be elected from the fifth congressional district for a four-year term, and one member shall be elected from the state at large for a six-year term, all such terms commencing on the second Tuesday in January 1983. At the general election held in 1984, one member shall be elected from the first congressional district for a six-year term, and one member shall be elected from the third congressional district for a six-year term, all such terms commencing on the second Tuesday in January 1985. At the general election held in 1986, one member shall be elected from the fifth congressional district for a six-year term, and one member shall be elected from the sixth congressional district for a six-year term, all such terms commencing on the second Tuesday in January 1987. At the general election held in 2002, one member shall be elected from the seventh congressional district for a six-year term commencing on the second Tuesday in January 2003.

(2) The member of the state board from each congressional district of the state shall be nominated and elected by the registered electors of such district in the same manner as members of the house of representatives of the congress of the United States are nominated and elected. Each member from a congressional district shall be a registered elector of such district. If the total number of congressional districts of the state is an even number, the additional member of the board shall be nominated and elected at large in the same manner as state officers are nominated and elected. If the total number of congressional districts changes to an odd number during the term of the member elected at large, such member shall be permitted to continue serving on the state board until the expiration of his or her term.

(3) Except as provided in subsection (1) of this section, members shall be elected for terms of six years. They shall serve without compensation but shall be reimbursed for any necessary expenses incurred by them in the performance of their duties as members.

(3.5) Any member of the state board who was elected to office as a resident of a designated congressional district, and who no longer resides in such congressional district solely because of a change made to the boundaries of such district subsequent to the 2000 federal decennial census, is eligible to hold office for the remainder of the term for which the member was elected, notwithstanding such nonresidency.

(4) The state board shall elect from its own membership a chairman and a vice-chairman who shall hold office for terms of two years. The commissioner shall act as secretary to the state board. The state board shall meet at least quarterly and at such other times as may be necessary, upon call of the chairman or the commissioner or by a majority of its members.

(5) If the total number of congressional districts changes to an odd number during the term of the member elected at large, a vacancy of such member's seat shall not be filled by the state board.

(6) For any board member elected on or after May 22, 2008, during his or her term of office, a member of the state board shall not be a member of the general assembly; an officer, employee, or board member of a school district or charter school in the state; an officer, employee, or board member of the state charter school institute or the institute board; or an employee of the state board or the department of education.



§ 22-2-105.5. State board of education - definitions - vacancies - procedure for filling

(1) As used in this section:

(a) "Party congressional central committee" means the committee established pursuant to section 1-3-103 (3), C.R.S.

(b) "State central committee" means the committee established pursuant to section 1-3-103 (2), C.R.S.

(2) Any vacancy occurring on the state board that may occur by reason of death, removal, or resignation from office, or removal from the district from which elected, or when a board member is elected, qualified, and takes office for another state office, shall be filled as provided in this section. Any member selected to fill a vacancy pursuant to this section shall serve until the next regular election providing such appointee is subject to the qualifications set forth by law.

(3) (a) Any vacancy occurring on the state board, other than a vacancy in a seat filled by a member elected from the state at large, shall be filled by the vacancy committee of the party congressional central committee of the same political party as the vacating board member for the congressional district represented by the vacating board member. If no vacancy committee of the party congressional central committee exists, the party congressional central committee shall perform the functions of the vacancy committee.

(b) If the vacating board member was affiliated with a minor political party, then the vacancy shall be filled by the vacancy committee designated in the constitution or bylaws of the minor political party.

(c) If the vacating member was unaffiliated with a political party, then the vacancy shall be filled by the vacancy committee designated on the vacating board member's petition for nomination pursuant to section 1-4-802 (1)(e), C.R.S.

(4) (a) The vacancy committee identified in subsection (3) of this section, by a majority vote of its members present and voting at a meeting called for that purpose, shall select a person who possesses the qualifications for a member of the state board and who is affiliated with the same political party or minor political party, if any, of the vacating board member, as shown on the registration books of the county clerk and recorder.

(b) At least six days prior to the meeting at which the vacancy committee selects a person to fill the vacancy, the chairperson of the party congressional central committee that selected the members of the vacancy committee shall mail to each member of the vacancy committee a written notice announcing the time and location of the vacancy committee meeting. Mailing of the notice is effective when the notice is properly addressed and deposited in the United States mail, with first-class postage prepaid. The vacancy committee may not select a person to fill the vacancy at any meeting for which notice is not provided pursuant to this paragraph (b).

(c) No meeting shall be held until a quorum is present consisting of not less than one-half of the voting membership of the vacancy committee. No member of the vacancy committee may vote by proxy.

(d) The vacancy committee shall certify the selection to the secretary of state within thirty days after the date the vacancy occurs. If the vacancy committee fails to certify a selection within thirty days in accordance with the provisions of this paragraph (d), the governor, within thirty-five days after the vacancy occurs, shall fill the vacancy by appointing a person having the qualifications set forth in paragraph (a) of this subsection (4). The name of the person appointed by the governor shall be certified to the secretary of state. The person selected or appointed pursuant to this subsection (4), after having qualified and taken the oath of office, shall immediately assume the duties of office.

(5) (a) In the event of a vacancy in the seat held by the state board member elected from the state at large, within five days after the state board receives notice of the vacancy, or within five days after the effective date of the resignation, whichever is later, the secretary of the state board shall refer the vacancy to the state central committee of the same political party as the vacating state board member. The state central committee shall refer the matter to the state central committee executive committee selected pursuant to section 1-3-105 (2), C.R.S.

(b) If the vacating board member was affiliated with a minor political party, then the vacancy shall be filled by the vacancy committee designated in the constitution or bylaws of the minor political party.

(c) If the vacating member was unaffiliated with a political party, then the vacancy shall be filled by the vacancy committee designated on the vacating board member's petition for nomination pursuant to section 1-4-802 (1)(e), C.R.S.

(6) (a) A vacancy occurring in the seat held by the state board member elected from the state at large shall be filled in accordance with the procedures established in this subsection (6).

(b) Within thirty days after being notified by the secretary of the state board of the occurrence of a vacancy, the vacancy or executive committee identified in subsection (5) of this section shall meet and, by a majority vote of its members present and voting at a meeting called for that purpose, shall nominate no fewer than three and no more than five candidates who possess the qualifications for a member of the state board and who are affiliated with the same political party or minor political party, if any, as the vacating board member, as shown on the registration books of the county clerk and recorder. The names of the candidates nominated shall be forwarded to the secretary of the state board.

(c) The state board shall, within twenty calendar days after receiving the names from the vacancy or executive committee identified in subsection (5) of this section interview all of the nominated candidates; except that the vacating board member shall not participate in the interview process.

(d) After completion of the interviews, and at a date and time established by the state board, the state board shall hold an open meeting to vote on the selection of a nominee to fill the vacancy. The vacating board member shall not participate in the open meeting to vote on the selection of a nominee to fill the vacancy. Nominees for selection shall be limited to the nominees referred to the state board by the vacancy or executive committee identified in subsection (5) of this section. Selection of a nominee shall occur by a majority vote of the state board members present and voting at the meeting called for such purpose. No meeting shall be held until a quorum is present consisting of not less than one-half of the voting membership of the state board. No member of the state board may vote by proxy. The state board shall certify the selection to the secretary of state within ten days after the meeting called to make the selection. The person, after having qualified and taken the oath of office, shall immediately assume the duties of office.

(e) In the event that the state board, after reasonable efforts to elect by a majority vote a nominee to fill the vacancy, is unable to elect a nominee by a majority vote, the selection of one of the persons nominated pursuant to paragraph (b) of this subsection (6) shall be made by the highest elected state official of the same political party as the vacating board member, in the following order: Governor; president of the senate; speaker of the house of representatives; minority leader of the senate; minority leader of the house of representatives. The name of the nominee selected by the highest elected state official shall be certified to the secretary of state. The person, after having qualified and taken the oath of office, shall immediately assume the duties of office.

(7) If a vacancy on the state board is caused by the resignation of a member of the state board and the letter of resignation gives an effective date of resignation that is later than the date the letter of resignation is submitted, the vacancy committee identified in subsection (3) of this section or the vacancy or executive committee identified in subsection (5) of this section, whichever is applicable, may meet no more than twenty days prior to the effective date of the resignation for the purpose of nominating a person to fill the vacancy. The certification of the nominee of the vacancy or executive committee, whichever is applicable, to the secretary of state may not be made prior to the effective date of the resignation and, if the member of the state board withdraws the letter of resignation prior to the effective date of the resignation, the person nominated by the vacancy or executive committee, whichever is applicable, may not be certified to the secretary of state.

(8) If the vacancy is caused by the death of a member-elect of the state board who has been elected to office but who has not yet been sworn in, the vacancy committee identified in subsection (3) of this section or the vacancy or executive committee identified in subsection (5) of this section, whichever is applicable, shall meet within thirty days after the death of the state board member-elect to fill the vacancy. The certification of the nomination of the vacancy or executive committee, whichever is applicable, to the secretary of state may be made prior to the convening of the state board but shall not take effect until the effective date of the vacancy, which is the first day the state board convenes.



§ 22-2-106. State board - duties - rules

(1) It is the duty of the state board:

(a) To exercise general supervision over the public schools of the state and the educational programs maintained and operated by all state governmental agencies for persons who have not completed the twelfth-grade level of instruction;

(a.5) To adopt, on or before May 15, 2013, a comprehensive set of guidelines for the establishment of high school graduation requirements to be used by each school district board of education in developing local high school graduation requirements. Each school district board of education retains the authority to develop its own unique high school graduation requirements, so long as those local high school graduation requirements meet or exceed any minimum standards or basic core competencies or skills identified in the comprehensive set of guidelines for high school graduation developed by the state board pursuant to this paragraph (a.5). In developing the guidelines for high school graduation, the state board shall utilize the recommendations of the state graduation guidelines development council established in section 22-7-414, as it existed prior to July 1, 2008, and shall:

(I) Take into account recommendations from the 2006 report of the Colorado education alignment council appointed by the governor pursuant to executive order B 009 05;

(II) Ensure that the state graduation guidelines are aligned with the description of postsecondary and workforce readiness, including but not limited to the minimum required English language competencies, adopted by the state board and the Colorado commission on higher education pursuant to section 22-7-1008 and with the preschool through elementary and secondary education standards adopted by the state board pursuant to section 22-7-1005;

(III) Work with the Colorado commission on higher education to ensure that the state board's guidelines for high school graduation adopted pursuant to this paragraph (a.5) and the postsecondary academic admission standards established pursuant to section 23-1-113, C.R.S., are aligned for students entering a four-year public postsecondary education institution on or after August 1, 2013;

(IV) Recognize and address the multiple and diverse pathways to diplomas offered by school districts in the state. The guidelines for high school graduation shall accommodate the differing and broad categories of student interests and economic needs, including but not limited to agriculture, architecture, arts, communications, business and management, construction technology, education, finance, government, health sciences, tourism, human services, information technology, law and public safety, manufacturing, marketing and sales, physical education, science and technology, and transportation. The guidelines for high school graduation adopted by the state board pursuant to this paragraph (a.5) shall ensure, at a minimum, that, while not identical, each pathway is equally rigorous.

(V) Utilize standards-based education, as described in part 10 of article 7 of this title, as the framework for the development of the guidelines for high school graduation and consider how high school graduation requirements can be articulated in a standards-based education system;

(VI) Recognize and acknowledge the importance of obtaining the core competency skills and standards to succeed in the twenty-first century, including but not limited to proficiency in math, science, and written and verbal communication skills;

(VI.5) Recognize and acknowledge the importance of education in performing arts, as defined in section 22-1-104.5 (1)(b), and visual arts, as defined in section 22-1-104.5 (1)(c), in strengthening student learning in other subjects and in supporting students' ability to succeed in the twenty-first century; and

(VII) Take into account the importance of pre-high school and postsecondary career planning that provides middle school and junior high school students and parents with awareness of the school district's high school graduation requirements, the multiple pathways a student can follow, and other pertinent information that will help prepare a student for a successful high school experience.

(b) To appoint a commissioner of education;

(b.5) To review and evaluate annually the job performance of the commissioner of education using procedures and criteria determined by the state board. The procedures and criteria shall include, at a minimum, consideration of the comments and opinions of school district superintendents and school board members regarding the commissioner's job performance. Notwithstanding section 24-1-136 (11)(a)(I), the state board shall report the results of its evaluation to the education committees of the house of representatives and senate, or any successor committees.

(c) To appraise and accredit the public schools and school districts in this state and the state charter school institute pursuant to the provisions of article 11 of this title, and to submit recommendations to the governor and general assembly for improvements in education;

(d) To approve the annual budget request for the department prior to submission;

(e) To order the distribution or apportionment of federal and state moneys granted or appropriated to the department for the use of the public schools of the state, except moneys granted or made available to another agency specifically designated;

(f) To review the annual report prepared by the commissioner and to transmit it to the governor in the form and manner prescribed by the heads of the principal departments pursuant to the provisions of section 24-1-136, C.R.S.;

(f.5) To comply with the requirements of section 24-1-136.5, C.R.S., concerning the preparation of operational master plans, facilities master plans, and facilities program plans, as if the state board were the executive director of the department;

(f.7) To provide such aggregate, nonidentifying information concerning student enrollment in every school district in the state that the department of human services may request pursuant to section 19-1-115.5, C.R.S.;

(f.9) Repealed.

(g) To perform any other duty which may be required by law;

(h) On or before January 15, 2012, to adopt by rule standards for charter schools and charter school authorizers based on the recommendations made by the charter school and charter authorizer standards review committee pursuant to section 22-30.5-104.5;

(i) To ensure that the rules promulgated by the state board and the policies and guidelines adopted by the department pursuant to this title impose the least possible administrative or financial burden on school districts, charter schools, or boards of cooperative services and, when appropriate to reduce potential administrative burden, to promulgate rules and instruct the department to adopt policies and guidelines that specifically apply to rural school districts, charter schools, and boards of cooperative services, as identified by the department.

(2) and (3) (Deleted by amendment, L. 2009, (SB 09-163), ch. 293, p. 1528, § 7, effective May 21, 2009.)



§ 22-2-106.5. State board - duties with regard to student data - memorandum of understanding

Notwithstanding the provisions of section 22-2-111 (3)(a), the state board shall enter into a memorandum of understanding on or before September 1, 2006, with the Colorado commission on higher education to adopt a policy to share student data. At a minimum, the policy shall ensure that the exchange of information is conducted in conformance with the requirements of the federal "Family Educational Rights and Privacy Act of 1974", as amended, 20 U.S.C. sec. 1232g, and all federal regulations and applicable guidelines adopted in accordance therewith. The policy shall additionally require the state board, upon request, to share student data with qualified researchers. For purposes of this section, qualified researchers shall include, but need not be limited to, institutions of higher education, school districts, and public policy research and advocacy organizations.



§ 22-2-107. State board - power

(1) The state board has the power:

(a) To perform all duties delegated to it by law;

(b) To employ personnel, subject to the provisions of section 13 of article XII of the state constitution, as may be necessary for the performance of powers and duties delegated to the state board, the commissioner, and the department;

(c) To promulgate and adopt policies, rules, and regulations concerning general supervision of the public schools, the department, and the educational programs maintained and operated by all state governmental agencies for persons who have not completed the twelfth-grade level of instruction;

(d) To approve within the appropriation made by the general assembly a salary schedule for personnel of the department who are not within the state personnel system;

(e) To create, maintain, and modify, from time to time, such administrative organization for personnel of the department as may be deemed necessary or beneficial;

(f) To provide consultative services to the public schools and boards of education of school districts;

(g) To appraise for the purpose of accreditation any nonpublic school, but only upon its request;

(g.5) Repealed.

(h) To accept gifts, grants, and donations of any nature for the use of the department or the public schools in accordance with conditions prescribed by the donor; but no gift, grant, or donation shall be accepted if the conditions attached thereto require the use or expenditure thereof in a manner contrary to law;

(i) To prepare, approve, and implement plans necessary as a prerequisite to the receipt of federal moneys or property under any act of congress for the use of the public schools of the state, except moneys granted or made available to another agency specifically designated;

(j) To require a school district to take a school census, from time to time, containing such items of information as determined by the state board, and to give reasonable notice to each school district before requiring the taking of a census;

(k) To appoint such advisory committees as may be beneficial to the improvement of education in the state;

(l) To cooperate with other agencies either within or without the state for the improvement of education;

(m) To cause to be prepared or corrected any report required by law to be filed by a school district at any time that a school district has failed to file such report when due or has filed a grossly inaccurate or incomplete report and to cause such school district to pay the cost of such preparation or correction;

(n) To enter into reciprocal agreements for the exchange of information relative to the issuance, denial, or revocation of teacher licenses or certificates with the legally constituted licensing or certificating agencies in other states;

(o) To enter into contracts with the state board for community colleges and occupational education for the development and for the supervision of the administration and implementation of state plans for occupational education in the public elementary and secondary schools;

(p) Repealed.

(q) To promulgate rules and regulations to define the types and amounts of costs in excess of applicable revenues that a school district of residence of a child with a disability shall pay as tuition to educate that child elsewhere within Colorado at a facility, as defined by the department in its regulations, approved by the facility schools unit in the department pursuant to section 22-2-407, or at an administrative unit as defined in section 22-20-103 (1) other than the administrative unit of residence; however, a school district may pay a higher amount, as provided in section 22-20-109 (1);

(r) To take the actions necessary to comply with the requirements of section 24-1-136.5, C.R.S., concerning the preparation of operational master plans, facilities master plans, and facilities program plans;

(s) To approve programs by nonpublic, nonparochial schools to provide educational services to students pursuant to section 22-33-203, and to approve services to be provided to at-risk students pursuant to agreements entered into pursuant to section 22-33-204; and

(t) To render a decision on the appeal of the state charter school institute's approval or denial of an institute charter school application or the revocation or nonrenewal of an institute charter school contract pursuant to part 5 of article 30.5 of this title.



§ 22-2-108. Federal financial assistance

(1) The state board of education is authorized to accept, use, and administer all moneys and properties granted or made available to the state or any agency thereof for an educational purpose, except those moneys and properties granted or made available for such purpose to another such agency specifically designated.

(2) If it is necessary to execute a formal agreement with a federal agency or officer as a condition precedent to receiving federal moneys or property pursuant to subsection (1) of this section, the state board is authorized to execute such an agreement, with the approval of the attorney general, provided such agreement shall not be inconsistent with law.

(3) The state treasurer is authorized to receive any moneys accepted pursuant to the provisions of subsection (1) of this section as official custodian thereof, and he shall disburse said moneys upon the order of the state board.

(4) By July 1, 2005, and by July 1 of each year thereafter, the state board shall submit a report to the education committees of the senate and house of representatives, or any successor committees, detailing the total amount of federal funds received by the state board in the prior fiscal year, accounting how the funds were used, specifying the federal law or regulation that governs the use of the federal funds, if any, and providing information regarding any flexibility the state board has in using the federal funds.



§ 22-2-109. State board of education - additional duties - teacher standards - principal standards

(1) The state board of education shall:

(a) Repealed.

(b) to (f) (Deleted by amendment, L. 99, p. 1186, § 2, effective June 1, 1999.)

(g) Adopt rules that prescribe performance-based standards of qualification, preparation, training, or experience that are required for the issuance of all licenses, master certificates, and authorizations, as provided for in article 60.5 of this title;

(h) Adopt rules that prescribe performance-based standards for endorsements deemed appropriate for each type of license or authorization;

(i) Utilize representatives from all levels of education in the development of performance-based standards of qualification, preparation, and experience for all licenses, master certificates, authorizations, and endorsements;

(j) Conduct or arrange for research pertinent or essential to implement the provisions of article 60.5 of this title, including but not limited to educator licensure and educator preparation programs in institutions of higher education;

(k) and (l) (Deleted by amendment, L. 99, p. 1186, § 2, effective June 1, 1999.)

(m) Repealed.

(n) and (o) (Deleted by amendment, L. 99, p. 1186, § 2, effective June 1, 1999.)

(p) Adopt rules to ensure that administrator programs of preparation meet the requirements concerning instruction in evaluating licensed personnel specified in section 22-9-108;

(q) Adopt rules that require the reporting between school districts of the enrollment of any students who have transferred to another school or school district within the state. Such rules shall improve the ability of school districts to accurately identify which students have in fact dropped out of school and which students have merely transferred to another school or school district. Such rules shall also set forth uniform standards for determining which school or school district shall count a dropout as part of its own dropout count.

(r) Repealed.

(2) (Deleted by amendment, L. 99, p. 1186, § 2, effective June 1, 1999.)

(3) On or before July 1, 2000, the state board of education by rule shall adopt performance-based teacher licensure standards, which at a minimum shall include a requirement that each candidate for an initial teacher license shall have and be able to demonstrate the following skills:

(a) The ability to align instructional objectives with adopted student learning standards;

(b) The ability to teach in a manner that addresses individual student needs and enables the student to improve his or her performance;

(c) Proficiency in measuring and monitoring each student's progress toward achieving learning standards;

(d) The ability to adjust instructional practices and methods when necessary to stimulate or enhance student progress;

(e) The ability to engage parents as learning partners to promote student learning;

(f) The ability to integrate technology into instruction at the grade level for which the teacher expects to be endorsed;

(g) The ability to assess student performance;

(h) The ability to demonstrate a high level of content area knowledge and professional competencies in the areas identified by rule of the state board pursuant to section 22-60.5-203.

(4) In adopting the performance-based teacher licensure standards pursuant to subsection (3) of this section, the state board shall also adopt rules specifying the methods by which a teacher candidate may demonstrate that he or she has achieved the specified skills and the manner in which such demonstrations may be documented for submission when the teacher candidate applies for licensure.

(5) (a) The state board shall review the content of educator preparation programs offered by institutions of higher education within the state. Such review shall be designed to ensure that the content of each program is designed and implemented in a manner that will enable a candidate to meet the requirements specified by the state board pursuant to subsection (3) of this section and the requirements for licensure endorsement adopted by rule of the state board pursuant to section 22-60.5-106. The state board shall recommend to the Colorado commission on higher education that a program not be approved pursuant to section 23-1-121, C.R.S., if it determines that the program content does not meet the requirements specified in subsection (3) of this section or the endorsement requirements.

(b) Upon the request of a nonpublic institution that provides an educator preparation program, the state board shall review the content of the program to determine whether the program content is designed and implemented in a manner that will enable a candidate to meet the requirements specified by the state board of education pursuant to subsection (3) of this section, and the requirements for licensure endorsement adopted by rule of the state board pursuant to section 22-60.5-106. Upon completion of the review, the state board shall notify the Colorado commission on higher education concerning whether the program content meets said requirements.

(6) (a) On or before January 1, 2003, the state board of education by rule shall adopt performance-based principal licensure standards to guide the development of principal preparation programs offered by institutions of higher education. The state board of education shall develop said standards in collaboration with institutions of higher education that offer principal preparation programs, superintendents and local boards of education, and the commission on higher education. The state board of education shall ensure that said standards are consistent with national standards for principal preparation. Said standards must include, but need not be limited to, the following:

(I) Strong leadership development that shall include but need not be limited to decision-making, communication, and human relations skills; and

(II) Instructional skills and knowledge and the use of data necessary to lead and organize a standards-based school that is characterized by student proficiency in literacy and the state content standards as described in section 22-7-1005.

(b) Repealed.

(7) (a) Beginning with the 2006-07 school year and annually thereafter, the state board shall direct the department to survey the superintendents of the school districts of the state who employ principals who hold a principal authorization or an initial principal license or who obtain a professional principal license without first holding an initial principal license and who are in their first three years of employment as a principal. The department shall base the survey questions on the performance-based principal licensure standards adopted by the state board pursuant to subsection (6) of this section. The department shall design the survey to solicit information by which to measure the quality and effectiveness of principal preparation programs and other alternative forms of principal preparation and to solicit information from superintendents concerning the principal licensure standards.

(b) Notwithstanding section 24-1-136 (11)(a)(I), the state board shall submit annually to the education committees of the house of representatives and the senate, or any successor committees, a written summary report of the results of the survey conducted pursuant to subsection (7)(a) of this section. In submitting the report, the state board shall ensure that the report for the current year and the preceding year's report, if one exists, are available to the education committees for consideration at the biennial joint meeting held pursuant to section 22-60.5-116.5. The state board shall also submit the report annually to the governor, the Colorado commission on higher education, and the institutions of higher education that operate principal preparation programs.

(c) The costs incurred by the department in implementing this subsection (7) shall be paid from moneys appropriated from the educator licensure cash fund created in section 22-60.5-112 (1).



§ 22-2-110. Commissioner of education - oath - qualifications - tenure

(1) The commissioner of education shall be the chief state school officer and executive officer of the department of education. He or she shall possess the professional qualifications described in subsection (4) of this section and such additional professional qualifications as may be deemed appropriate for the office by the state board.

(2) The commissioner shall be appointed by the state board, serve at the pleasure of the board, and receive such compensation as may be determined by the board.

(3) Before entering upon his or her duties, the commissioner shall subscribe to an oath of office, which oath shall be filed with the secretary of state.

(4) The person appointed to the office of commissioner of education by the state board pursuant to subsection (2) of this section shall, at a minimum, satisfy the following professional qualifications:

(a) The person shall have demonstrated personal and professional leadership success, preferably in the administration of public education; and

(b) The person shall possess an earned advanced degree, preferably in education or educational administration awarded from a regionally or nationally accredited college or university.

(5) Notwithstanding section 24-1-136 (11)(a)(I), the state board shall annually review and evaluate the job performance of the commissioner, as provided in section 22-2-106 (1)(b.5), and report the results of its evaluation to the public and the education committees of the house of representatives and senate, or any successor committees.



§ 22-2-111. Commissioner of education - office - records - confidential nature

(1) The commissioner shall have an office at the seat of the government where he shall keep an official seal and all books and papers pertaining to the business affairs of his office. He shall be entitled to reimbursements for necessary travel and subsistence expenses, incurred either within or without the state, in accordance with regulations promulgated by the state controller.

(2) Copies of all papers, reports, and documents filed in his office, and his official acts, may be certified by him under seal, and when so certified shall be evidence of his official acts equally and in a like manner as the original paper, report, or document or testimony under oath.

(3) (a) Except when requested by the governor or a committee of the general assembly or pursuant to compliance with section 22-32-109.8 or 22-2-119, all papers filed in the department of education that contain personal information about applicants for employment, employees, or holders of educator licenses or authorizations or about pupils' test scores are classified as confidential in nature; however, each educator has the right to inspect and to have copies made at the educator's expense of all information pertaining to the educator on file in the department of education. The educator may challenge any such record by formal letter or other evidence, which shall be added to the state records. The state board may authorize any material to be added to or removed from an educator's official records in its custody. It is unlawful for any officer, employee, or other person to divulge, or to make known in any way, any such personal information without the written consent of said applicant, employee, educator, or pupil; but the information may be divulged or made known in the normal and proper course of administration of programs relating thereto without such written consent. Nothing in this subsection (3) shall be construed in a manner to prohibit the publication of statistics relative to the aforementioned information when so classified as to prevent the identification of educators or pupils involved in said statistics.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), on or before July 1, 2004, and on or before July 1 each year thereafter, the department shall provide to the department of higher education a list of the persons initially licensed as educators during the preceding twelve months and, for each such person who completed an approved program of preparation provided by a Colorado institution of higher education, the name of the institution that provided the approved program of preparation, and a list of the persons who have held an educator license for two years as of the reporting date.



§ 22-2-112. Commissioner - duties

(1) Subject to the supervision of the state board, the commissioner has the following duties:

(a) To advise the state board concerning the current operation and status of the public schools and upon other educational matters;

(b) To supply the state board with such information as it may require and to prepare for the board to transmit annually a report accounting to the governor and the house and senate committees on education for the efficient discharge of all responsibilities assigned by law or directive to the department, and to issue all publications of the department circulated in quantity outside the executive branch in accordance with the provisions of section 24-1-136, C.R.S.;

(c) To prepare and submit to the state board a budget for the department and to properly execute the approved budget in accordance with appropriations;

(d) To establish and maintain a system of personnel administration within the department;

(e) To cause all policies, rules, and regulations adopted by the state board to be duly executed;

(f) To serve as state librarian pursuant to section 24-90-104 (2), C.R.S.;

(g) To visit public schools and communities which most need his personal attendance for the purpose of stimulating and guiding public sentiment to education and diffusing by public addresses and personal communication with parents, school officers, and teachers a knowledge of existing defects of and a knowledge of desirable improvements in the government, finance, curriculum of, and instruction in the public schools;

(h) To establish and maintain adequate statistical, academic performance, safety environment, and financial records of school districts, including records required by article 11 of this title;

(i) To cause to be reprinted annually laws enacted by the general assembly concerning education, in accordance with the provisions of section 24-1-136, C.R.S., and to furnish copies thereof to interested persons. All publishing costs therefor shall be paid out of the state public school fund pursuant to section 22-54-114 (5).

(j) To perform other duties as may be delegated to him by law or by the state board;

(k) To submit to the governor and the general assembly, not later than the first day of September of each year, a report which shall discuss educational issues in Colorado and such other subjects as the commissioner may deem appropriate. The commissioner shall also submit such fiscal, instructional, academic progress, and other information as may be required by the state board to reflect the quality of education in the state. Statistical data by school district regarding drop-out rates, teacher-pupil ratios, number of courses offered, teacher turnover rates, and reading and achievement scores will be available upon request.

(l) To prepare a manual setting forth simplified election procedures for use by the election judges in the district. He shall notify the superintendent of each district that such a manual is available and that copies will be furnished upon request and free of charge. When the school election laws have changed, he shall revise the manual to comply with the then existing laws. Such revisions may be made by inserts to the manual.

(m) To supervise, manage, and control the Colorado school for the deaf and the blind at Colorado Springs;

(n) To enter into an interagency agreement with the department of health care policy and financing and to promulgate such rules and regulations as may be necessary under the agreement to enable school districts, boards of cooperative services, and state educational institutions to enter into contracts and to receive federal matching funds for moneys spent in providing student health services as provided in section 25.5-5-301 (6) or 25.5-5-318, C.R.S.;

(o) To comply with the duties set forth in article 11 of this title;

(p) To establish and maintain an educator identifier system to assign unique identifiers to educators employed in a school district or local education agency. Each educator's identifier must be unique. The identifier must not use any personal identifying information, such as social security numbers or contact information, except for alignment purposes in data processing. Any personal identifying information that is collected must be linked in a secure data location so data sets can be matched based on the personal identifying information when the identifier is not included.

(q) (I) To assist the state board in reviewing the content of educator preparation programs offered by institutions of higher education within the state. In so doing, the commissioner shall direct the department to collaborate with the department of higher education to prepare an annual report on the effectiveness of educator preparation programs.

(II) For purposes of this paragraph (q), the department shall use data collected from an educator in his or her first three years of placement as the educator of record.

(III) The report required pursuant to this paragraph (q) must include, but need not be limited to, the correlation between different educator preparation programs in the state, including alternative educator preparation programs, and student academic growth, educator placement, educator mobility and retention, and educator performance evaluation ratings.

(IV) The department shall work collaboratively with educator preparation programs and the department of higher education and make the report prepared pursuant to this paragraph (q) available to the public on its website no later than thirty days after its completion. The department shall share the information with educator preparation programs to inform curriculum and program improvements.

(r) Repealed.

(s) To facilitate employment first policies and practices by:

(I) Providing input and assistance to the employment first advisory partnership described in section 8-84-303, C.R.S., in carrying out its duties; and

(II) Presenting the reports and recommendations of the employment first advisory partnership to the department's legislative committee of reference pursuant to section 8-84-303 (7), C.R.S.

(2) In accordance with section 22-2-107 (1)(c), the commissioner shall establish requirements enabling residents of this state who are seventeen years of age or older or who are sixteen years of age and satisfy the requirements of section 22-33-104.7 to successfully complete a high school equivalency examination, as defined in section 22-33-102 (8.5).

(3) Repealed.

(4) (a) The commissioner shall ensure that the department, subject to available appropriations, annually allocates moneys to school districts, district charter schools, and institute charter schools to reimburse them for the costs of administering basic skills placement or assessment tests pursuant to sections 22-32-109.5, 22-30.5-117, and 22-30.5-526, respectively, to students enrolled in grades nine through twelve. The department shall allocate moneys to offset the costs incurred in administering each of the test units only once per student while the student is enrolled in grades nine through twelve.

(b) The general assembly finds that, for purposes of section 17 of article IX of the state constitution, administering basic skills placement or assessment tests to students in grades nine through twelve is an accountable program to meet state academic standards and is a component of accountability reporting and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(5) On and after August 10, 2016, the board of education of a school district that intends to seek voter approval of bonded indebtedness for the purpose of constructing a building that the school district may lease to a state institution of higher education or that intends to lease other school district property to a state institution of higher education, and that intends, in either situation, to receive in-kind services in lieu of part or all of the lease payments, must submit to the commissioner a letter of intent to lease property to a state institution of higher education. The commissioner shall approve the first three letters of intent that are submitted after August 10, 2016, and shall not approve subsequent submittals until July 1, 2021, at which point the commissioner may approve the first three letters of intent submitted after that date. A school district board of education may proceed with plans to lease property to a state institution of higher education or to seek voter approval of bonded indebtedness to construct a building for lease to a state institution of higher education only if the school district's letter of intent is approved by the commissioner. The provisions of this subsection (5) do not apply to a building lease between a school district and a state institution of higher education that exists as of August 10, 2016.

(6) If a school district fails to replace categorical program support funds as required in section 22-54-107, the commissioner shall withhold from any state money due to the school district for any reason the unpaid amount of categorical program support funds recoverable from the school district. The commissioner shall withhold the state money commencing in the budget year immediately following the budget year in which the school district fails to pay the recoverable amount. The commissioner shall assess and recover an interest fee on the unpaid amount, beginning July 1, at a rate that is equal to the earnings on the treasury pooled funds for the previous fiscal year; except that the commissioner may waive accrued interest upon recovery of the unpaid amount.



§ 22-2-113. Commissioner - powers

(1) Subject to the supervision of the state board, the commissioner has the following powers:

(a) To perform all duties which may be required by law;

(b) To issue instructions to school district officers and employees concerning the government of the public schools under their control;

(c) To prescribe forms and items to be included in reports submitted by school district officers and employees and other persons;

(d) To construe provisions of the school laws on questions submitted to him in writing by any school district officer or employee or other person. Said construction may be published in either memorandum form or in any periodical devoted to the interest of education with general distribution to the public schools.

(e) To cause to be prepared, printed, and distributed report forms, registers, curriculum and instructional guides, pamphlets, and other materials as may be beneficial to personnel and pupils of the public schools. All publishing costs therefor shall be paid out of the funds appropriated to the department on warrants of the controller covering vouchers approved by the commissioner. A reasonable fee may be charged for any such materials delivered to a person not in the service of a school district or enrolled as a pupil in the public schools thereof. All receipts from such fees shall be deposited to the credit of the general fund.

(f) To recover a penalty fee from current state payments to a school district, a board of cooperative services as defined in section 22-5-103 (2), or a group care facility or home as defined by the department in its regulations when a certification to the department of education by such district, board, facility, or home for the determination of state funding by the department is not supported by generally accepted accounting principles upon audit by the department. The penalty fee shall be determined by the commissioner, but in no event shall such fee be less than fifty dollars nor more than twenty thousand dollars per initial audit.

(g) (I) To recover an interest fee from current state payments to a school district, a board of cooperative services as defined in section 22-5-103 (2), or a group care facility or home as defined by the department in its rules when a certification to the department by such district, board, or facility, for the determination of state funding, results in an overpayment to the district, board, facility, or home by the state. The interest amount shall be computed on the amount of overpayment at a rate that is equal to the earnings on the treasury pooled funds for the previous fiscal year, beginning from the final settlement date of the audit. The interest fee shall be recovered in addition to the recovery of the amount of the overpayment.

(II) (A) Notwithstanding the provisions of subparagraph (I) of this paragraph (g), for audits that begin on or after July 1, 2007, if the department determines through an audit of a school district or a group care facility or home that an overpayment of state funding has been made to the district, facility, or home due to an error in information submitted to the department, the commissioner shall not recover an interest fee from the district, facility, or home in addition to the amount of the overpayment if the district, facility, or home repays the overpayment within the period specified in sub-subparagraph (B) of this subparagraph (II).

(B) The period during which the commissioner shall not recover an interest fee pursuant to sub-subparagraph (A) of this subparagraph (II) shall be a period that is equal to the number of years and any fraction of a year between the settlement date of the audit in which the overpayment to the school district or group care facility or home was determined and the settlement date of the immediately preceding audit of the district, facility, or home. The period shall begin on the final settlement date of the audit in which the overpayment to the district, facility, or home was determined.

(C) If a school district or group care facility or home is unable to repay the total amount of the overpayment within the period specified in sub-subparagraph (B) of this subparagraph (II), the district, facility, or home and the department may negotiate an extension of the repayment period for the remaining amount of the overpayment; except that the commissioner shall recover the interest fee described in subparagraph (I) of this paragraph (g) on the remaining amount of the overpayment beginning on the day immediately following the expiration of the period specified in sub-subparagraph (B) of this subparagraph (II). The interest fee shall be recovered in addition to the recovery of the remaining amount of the overpayment.

(III) Notwithstanding any provision of subparagraph (I) or (II) of this paragraph (g) to the contrary, for the 2008-09 budget year, the commissioner may accept as repayment from a school district that has received an overpayment items for use by the department, including but not limited to lifetime online curriculum licenses, in the same value as the amount of the overpayment owed by the school district.

(h) To cooperate with local boards of education, pursuant to section 18-18-407 (2)(b), C.R.S., and make recommendations regarding the uniform implementation and furnishing of notice of the provisions of section 18-18-407 (2)(b), C.R.S.;

(i) To issue emergency orders concerning a charter school pursuant to section 22-30.5-703.



§ 22-2-113.8. Department of education - additional local revenues - distribution to schools - annual report

(1) For the 2014-15 budget year and each budget year thereafter, each school district shall report the total amount of additional local property tax revenues the district is authorized to collect in addition to the district's total program mill levy, but not including amounts authorized pursuant to section 22-40-110, article 42 of this title, or article 43 of this title, and the amount of the additional local property tax revenues that the school district distributes directly to schools of the school district, stated as a dollar amount.

(2) The department shall annually compile a report of the information received pursuant to subsection (1) of this section concerning the collection of additional local property tax revenues by each school district and the distribution of the revenues to the schools of the school district, including the charter schools. In addition to the compiled information, the report must include a comparison of the amount of additional local property tax revenues received by the school district and the amount distributed to the schools of the district, including the charter schools, at the district level and aggregated statewide.

(3) (a) The department shall allow each school district and each district charter school to review the report before publication. A school district or a charter school may request that the department compile an addendum to the report that is specific to the requesting school district or charter school and that examines the overall level of funding distributed by the school district to the charter schools of the district, including:

(I) Capital construction and facilities funding;

(II) Funding for technology; and

(III) Any other funding that the school district distributes to the charter schools of the district.

(b) The department shall simultaneously publish on the department website the report and any addenda prepared for the report in response to a school district or charter school request.



§ 22-2-114.1. Dropout rates - collection of data on grades seven through twelve

(1) The general assembly hereby declares that the dropout rate indicates a waste of economic and human potential. Therefore a correct assessment of the number of students who fail to complete high school in the typical length of time is necessary in order to fully recognize and correct the problem.

(2) The state board of education shall develop and implement in cooperation with local boards of education a model student accounting method and data collection system on dropouts in grades seven through twelve, with results to be reported to the general assembly by January 1, 1988.

(2.5) to (3) (Deleted by amendment, L. 2010, (HB 10-1171), ch. 401, p. 1933, § 1, effective August 11, 2010.)



§ 22-2-116. Additional power - waiver of reporting requirements - review of reporting requirements

(1) The commissioner may waive any requirements imposed by this title as to the reporting of data to the department or the state board by any school district which is eligible to receive the minimum amount of state moneys under the provisions of article 54 of this title, if the commissioner finds that any benefits from receiving such reports are outweighed by the district's increased administrative costs of reporting in light of its minimum share of state moneys.

(2) Repealed.



§ 22-2-116.5. Department of education - student-level course completion data

Beginning with the 2014-2015 school year, the department shall annually collect student-level course completion data, consistent with state and federal privacy laws, from each local education agency in the state. The department shall establish a definition of course completion that may be consistently understood and applied and that must be periodically revised as appropriate. In developing the definition, the department shall work with interested parties to consider issues, including but not limited to whether students should be included in the database if they have enrolled in a course after a specified date or dropped a course before a specified date and whether course completion must be determined based on the receipt of particular grades or other criteria.



§ 22-2-117. Additional power - state board - waiver of requirements - rules

(1) (a) Upon application of the board of education of any school district, the state board, except as prohibited in paragraph (b) of this subsection (1), may waive any of the requirements imposed by this title or by rule promulgated by the state board. The state board shall grant the waiver if it determines that it would enhance educational opportunity and quality within the school district and that the costs to the school district of complying with the requirements for which the waiver is requested significantly limit educational opportunity within the school district. Any school district board of education that applies for a waiver pursuant to this section shall specify in such application the manner in which it shall comply with the intent of the waived rules or statutes and shall be accountable to the state board for such compliance.

(b) The state board shall not waive any of the requirements specified in any of the following statutory provisions:

(I) The "Public School Finance Act of 1994", article 54 of this title;

(II) The "Exceptional Children's Educational Act", article 20 of this title;

(III) Any provision of part 5 of article 11 of this title pertaining to the data necessary for performance reports;

(IV) Any provision of this title 22 that relates to fingerprinting and criminal history record checks of educators and school personnel;

(V) The "Children's Internet Protection Act", article 87 of this title 22; or

(VI) The requirement to post on the internet the statutes for which waivers are granted as provided in section 22-44-305.

(c) A principal of a public school may initiate a request for a waiver pursuant to this section and shall submit such request to the superintendent and the board of education of the school district in which the public school is located. Such waiver, if granted, shall be limited in application to the public school, unless otherwise designated by the school district. The school district may choose either to adopt such request and apply to the state board for a waiver pursuant to this section or not adopt such request.

(d) In addition to any requirements for a waiver application that are specified in this subsection (1), any application submitted by a school district that has a funded pupil count, as defined in section 22-54-103 (7), of three thousand or more pupils shall demonstrate that such application has the consent of a majority of the appropriate accountability committee, a majority of the affected licensed administrators, and a majority of the teachers of the affected school or district.

(1.5) Notwithstanding any provision of this section or any other provision of law, the state board shall not waive requirements contained in article 11 of this title or sections 22-7-1006.3, 22-32-105, 22-32-109 (1)(bb)(I) and (2), 22-32-109.1 (2)(a), 22-32-146, and 22-33-104 (4).

(2) Prior to submitting an application for a waiver as provided in subsection (1) of this section, a school district board of education, in a public meeting including a public hearing, shall adopt a resolution stating the board's intent to apply for a waiver and specifying the statutes and rules for which the board will request waivers. The school district board of education shall post notice of such public meeting in three public places within the district for a period of not less than thirty calendar days prior to such meeting, giving the time and location of such meeting and a description of the waiver request, and, if a newspaper is published within the county, shall publish such notice once each week for at least four weeks prior to the meeting in such newspaper. At least sixty days prior to such public meeting and hearing, the school district board of education shall meet with the school district accountability committee to consult with the committee concerning the intent to seek the waiver.

(3) (a) Any waiver made pursuant to the provisions of this section shall continue until such time as:

(I) The school district board of education that holds the waiver by resolution requests revocation of the waiver; or

(II) The state board receives evidence that constitutes good and just cause for revocation of the waiver, as determined by the state board.

(b) The state board may revoke a waiver granted pursuant to this section only by action taken in a public meeting and hearing.

(4) The provisions of this section shall not apply to any waiver requested by a charter school pursuant to sections 22-30.5-104 (6) and 22-30.5-105 (3). Waiver requests by a charter school shall be governed by the provisions of said sections.

(5) The state board shall promulgate such rules as are necessary to implement the provisions of this section regarding the waiver application process.

(6) Notwithstanding any provision of this section to the contrary, a school district that has been granted by the state board exclusive authority to charter schools within its geographic boundaries pursuant to section 22-30.5-504 shall not be required to demonstrate that it has obtained the consent of a majority of the appropriate accountability committee, a majority of the affected licensed administrators, and a majority of the teachers of the affected school or district in order to apply for a waiver of any of the requirements imposed by this title or by rule promulgated by the state board; except that such consent shall be required for an application for a waiver from any provisions of article 9 or articles 60.5 to 64 of this title.



§ 22-2-119. Department of education - inquiries concerning prospective employees - background investigation fee

(1) When an inquiry is made by a board of education of a school district pursuant to the provisions of section 22-32-109.7 (1) or (1.5), by the governing board of a nonpublic school pursuant to the provisions of section 22-1-121, by the governing board of a charter school pursuant to the provisions of section 22-30.5-110.5, or by the governing board of an institute charter school pursuant to the provisions of section 22-30.5-511.5, concerning a prospective or current employee, the department shall provide the following information concerning such person:

(a) Whether according to the records of the department such person has been convicted of, has pled nolo contendere to, or has received a deferred sentence for:

(I) A felony; or

(II) A misdemeanor crime involving unlawful sexual behavior or unlawful behavior involving children; or

(III) A misdemeanor crime, the underlying factual basis of which has been found by the court on the record to involve domestic violence, as defined in section 18-6-800.3 (1), C.R.S.;

(b) (I) Whether such person has been dismissed by, or has resigned from, a school district as a result of an allegation of unlawful behavior involving a child, including unlawful sexual behavior, which was supported by a preponderance of the evidence according to information required to be provided to the department by the school district pursuant to the provisions of section 22-32-109.7 (3);

(II) The department of education shall not disclose to any prospective employer any information reported to the department from a school district pursuant to section 22-32-109.7 (3) unless and until the department confirms that the allegation resulted in a finding of a confirmed report of child abuse or neglect. The department shall request a check of the records and reports of child abuse or neglect maintained by the state department of human services pursuant to the provisions of section 19-1-307 (2)(l), C.R.S.

(III) If the department confirms that the allegation resulted in a finding of a confirmed report of child abuse or neglect and the report concerning such person is subsequently expunged pursuant to the provisions of section 19-3-313.5 (3)(f), C.R.S., such person may notify the department that the report has been expunged. If the department verifies that the report has been expunged, the department shall remove such information about the person from the files kept by the department.

(b.5) Whether the person's educator license or certification has ever been denied, suspended, revoked, or annulled in this state or in another state, including but not limited to any information gained as a result of an inquiry by the department to a national teacher information clearinghouse;

(c) If a holder of a license or authorization pursuant to the provisions of article 60.5 of this title, whether such person's certificate, letter of authorization, authorization, or license has ever been annulled, suspended, or revoked pursuant to the provisions of section 22-60-110 (2)(b) as said section existed prior to July 1, 1999, or pursuant to article 60.5 of this title following a conviction, a plea of nolo contendere, or a deferred sentence for a crime involving unlawful sexual behavior or unlawful behavior involving children.

(2) Except for authorized inquiries made by boards of education, governing boards of nonpublic schools, governing boards of charter schools, or governing boards of institute charter schools, the department shall consider information held by the department to be confidential information and not subject to the provisions of part 2 of article 72 of title 24, C.R.S. Any person who releases such information in violation of this subsection (2) shall be subject to the penalties set forth in section 24-72-206, C.R.S.; except that any person who releases information received by the department concerning information contained in the records and reports of child abuse or neglect maintained by the state department of human services shall be deemed to have violated section 19-1-307 (4), C.R.S.

(3) (a) When providing the information required in subsection (1) of this section, the department shall provide the information within the following timelines:

(I) For information that the department possesses at the time of the request, the department shall provide the information no later than ten business days following the receipt of the inquiry;

(II) For information that the department must obtain by a background check, the department shall provide the information no later than ten business days following the receipt of the information.

(b) If provisions of this subsection (3) increase the costs for the department and the department increases educator licensing fees to address the increased costs, the increase shall be no greater than necessary and shall be included in the department's annual budget request to the joint budget committee.

(4) (a) A school district shall verify the results of a fingerprint-based criminal history record check performed for the department on a school employee or applicant, and the Colorado bureau of investigation shall share the information from the initial fingerprint-based criminal history record check with the requesting entity.

(b) When the Colorado bureau of investigation provides the department with an update regarding a school employee who was previously subject to a fingerprint-based criminal history record check, the department shall provide that update to each school district and charter school in the state. Each school district and charter school shall cross-check its employee list with the provided update and take appropriate action, if necessary.

(5) The department may collect a background investigation fee in responding to inquiries pursuant to this section submitted regarding a person who does not hold an educator license issued pursuant to article 60.5 of this title. The state board, by rule, shall establish the amount of the background investigation fee to generate an amount of revenue that approximates the direct and indirect costs incurred by the department in responding to inquiries pursuant to this section regarding unlicensed persons. The department shall transmit the fees collected pursuant to this section to the state treasurer who shall credit the fees to the educator licensure cash fund, created pursuant to section 22-60.5-112.



§ 22-2-119.5. Department of education - duty to report - convictions

(1) Upon receiving a report from a court pursuant to section 13-1-130, C.R.S., that a person has been convicted of, pled guilty or nolo contendere to, or received a deferred sentence for an offense specified in subsection (2) of this section, the department shall immediately report such fact to the school district that is the current employer or the last known employer of the person.

(2) The provisions of this section shall apply to the following offenses:

(a) A felony;

(b) A misdemeanor offense specified in section 18-7-302 (2)(b), C.R.S., or part 4 of article 3, part 4 of article 6, or part 4 of article 7 of title 18, C.R.S., or any counterpart municipal law of this state;

(c) A misdemeanor, the underlying factual basis of which has been found by the court on the record to involve domestic violence, as defined in section 18-6-800.3 (1), C.R.S.



§ 22-2-122. Grants to schools and school districts

(1) (a) In preparing the application forms to be submitted by school districts or public schools when applying for grant moneys, except as otherwise required by statute, the department shall not require information from public schools or school districts which has been previously submitted to the department; except that this prohibition shall not apply to annual updates of information sought by the department.

(b) In preparing said application forms and in reviewing submitted applications, the department shall utilize a database of pertinent data previously received from, or otherwise obtained regarding, schools and school districts, so as to minimize the need to require schools and school districts to send duplicative information.

(2) Whenever, as part of a grant program, the department or a school or school district is required to prepare an evaluation of the effectiveness of the services provided using the grant moneys, the department shall compile the evaluations and make such evaluations readily available to all schools and school districts upon request. Any costs associated with the compilation and availability of such reports shall be paid from the amount appropriated to the department for costs incurred in administering such grant programs.

(3) (a) For each budget year, the department shall allocate to the boards of cooperative services established pursuant to article 5 of this title that provide a wide range of services described in section 22-5-118 to their member school districts, or school districts with student populations of less than four thousand students, an amount equal to one percent of the amount appropriated to all education grant programs for that fiscal year, or two hundred fifty thousand dollars, whichever is less. The amount allocated to the boards of cooperative services pursuant to this subsection (3) shall be taken from the amounts appropriated to all education grant programs. In the event the department allocates two hundred fifty thousand dollars, such amount shall be taken from each education grant program in the same proportion that the amount appropriated for that fiscal year to the education grant program bears to the total amount appropriated for that fiscal year to all education grant programs.

(b) The department shall proportionately divide the moneys allocated pursuant to this subsection (3) among the boards of cooperative services described in paragraph (a) of this subsection (3) on a per school district basis, based on the total number of school districts that have student populations of less than four thousand students and are members of boards of cooperative services that shall receive moneys pursuant to this subsection (3).

(c) The boards of cooperative services that receive moneys pursuant to this subsection (3) shall only use such moneys to assist member school districts and schools in applying for grants from education grant programs. One or more boards of cooperative services may use the moneys allocated pursuant to this subsection (3) jointly to provide services to member school districts from more than one board of cooperative services.



§ 22-2-125. Loan program for capital improvements in growth school districts - use of public school fund

(1) For purposes of this section:

(a) "Capital improvement" means:

(I) The acquisition or purchase of buildings or grounds;

(II) The enlargement, improvement, remodeling, repairing, or making of additions to any school building;

(III) The construction or erection of school buildings;

(IV) The equipping or furnishing of any school building, but only in conjunction with a construction project for a new building or for an addition to an existing building or in conjunction with a project for substantial remodeling, improvement, or repair of an existing building; or

(V) The improvement of school grounds.

(b) "Growth district" means any district whose supplemental pupil enrollment exceeded the district's pupil enrollment for the most recently completed budget year by a number greater than one percent of the district's pupil enrollment for that budget year or fifty pupils, whichever is less.

(2) As authorized under the provisions of section 3 of article IX of the state constitution, the state treasurer may make loans to growth districts for the purpose of funding capital improvements. The procedures for the making of loans shall be determined by the state treasurer subject to the following:

(a) No loan shall be authorized for any capital improvement that has not been approved by the state board in accordance with subsection (3) of this section.

(b) No loan shall be authorized in an amount other than the amount determined by the state board unless the state board approves the change in the loan amount; except that the state board shall not authorize an amount of a loan for any growth district that exceeds ten percent of the amount of the public school fund that the state treasurer has determined may be loaned out in accordance with subsection (5) of this section.

(c) No loan shall be authorized unless the debt is approved by the voters of the growth district.

(d) No loan shall be authorized unless the method for repayment of the loan is specified in the application. If the loan is to be repaid from a property tax mill levy, such levy must be approved at the same election that authorized the creation of the debt.

(e) The loan shall be made as soon as possible upon approval of the loan by the state board.

(3) (a) On and after January 1, 2003, a growth district may apply to the state board for a loan of public school fund moneys to be used by the growth district to pay for one or more capital improvements. The amount of the loan requested shall be an amount equal to the full cost of the capital improvement or a lesser amount that in combination with other financial resources of the growth district shall allow the capital improvement to be completed. The loan application shall be in a form prescribed by the state board and shall include:

(I) A description of the capital improvement for which a loan is sought and a statement of the reasons why the capital improvement is necessary;

(II) A timeline for completion of the capital improvement;

(III) A building permit for the capital improvement, if applicable;

(IV) A statement of the amount of the loan requested together with an estimate of the cost of the capital improvement prepared by a qualified builder or contractor. If the amount of the loan requested differs from the amount of the estimate of the cost of the capital improvement, the growth district shall also provide an explanation for the difference.

(V) A plan for repaying the loan, including a proposed repayment schedule;

(VI) A statement of the amount of moneys from other sources, if any, that the growth district intends to use to help defray the costs of the capital improvement; and

(VII) Any additional information that the state board may reasonably require, by rules promulgated in accordance with article 4 of title 24, C.R.S., to help it determine whether or not to approve the loan application.

(b) To ensure that a growth district applying for a loan can move forward with any capital improvements quickly or develop alternative financing strategies without undue delay, the state board shall approve or disapprove a loan application no later than forty-five days after the application is submitted. To ensure that loan applications can be processed efficiently, the state board may delegate the authority to approve loan applications to a designated employee of the department. The state board or its designee shall consider all of the information in an application before approving or disapproving the application and a growth district whose loan application is denied shall have no right to further review by the state board or its designee.

(4) The state board shall establish a repayment schedule that shall require the growth district to make monthly payments on the loan and fully repay all moneys borrowed within ten years after the date a loan is made available pursuant to subsection (2) of this section.

(5) The state treasurer shall determine the amount of the public school fund that may be loaned out pursuant to this section and the rate of interest to be charged on loans. The state treasurer shall charge interest on loans made at a rate designed to match the rate of interest derived from the deposit and investment of moneys in the public school fund. Payments of the principal of and interest on all loans shall be returned to the fund.

(6) The general assembly shall appropriate money from the general fund to restore moneys to the public school fund, together with interest, that are lost by reason of the failure of any school district to repay a loan made pursuant to this section.



§ 22-2-127. Financial literacy - resource bank - technical assistance

(1) As used in this section, "financial literacy" means knowledge of personal finances that is sufficient to enable a person to manage savings, investment, and checking accounts, to design and maintain a household budget, to manage personal debt, to understand consumer credit and finance, to manage personal credit options, and to understand and select among short-term and long-term investment options.

(2) The state board shall create and maintain a resource bank of materials pertaining to financial literacy. At a minimum, the resource bank shall include national model standards for financial literacy, model programs of instruction for financial literacy, model financial literacy curricula, and model materials for professional educator development in teaching financial literacy. The resource bank shall also include a list of the available mathematics and economics textbooks that contain substantive provisions on personal finance, including personal budgeting, credit, debt management, and similar personal finance topics. The state board shall ensure that the materials included in the resource bank represent the best practices in the teaching of financial literacy. The materials in the resource bank shall be available to school districts not later than March 15, 2005.

(3) Upon the request of a school district or a charter school, the department shall provide technical assistance to the school district or charter school in designing a curriculum of financial literacy.

(4) The department shall implement the provisions of this section to the fullest degree possible within existing resources. The department shall contract with one or more entities for the implementation of this section.

(5) The general assembly hereby finds and declares that, for purposes of section 17 of article IX of the state constitution, creation of a resource bank of materials pertaining to financial literacy is an important element of an accountable program to meet state academic standards and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(6) The department is authorized to accept and expend any gifts, grants, or donations that may be available from any private or public sources for the implementation of this section. All private and public funds received through gifts, grants, or donations pursuant to this subsection (6) shall be transmitted to the state treasurer, who shall credit the same to the financial literacy cash fund, which fund is hereby created and referred to in this subsection (6) as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of this section. Any moneys in the fund not expended for the purposes of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 22-2-127.5. Computer science programs - resource bank

(1) (a) The department shall create and maintain a publicly available resource bank of materials pertaining to computer science courses and programs. At a minimum, the resource bank must include sample academic content standards for computer science education, sample programs of instruction for computer science, samples of computer science learning resources, and sample materials for professional educator development in teaching computer science. The department shall ensure that the materials included in the resource bank represent the best practices in teaching computer science and shall seek input from experts in the area of computer science in creating and compiling the materials.

(b) The department shall ensure that the resource bank is available for access by school districts, charter schools, boards of cooperative services, and the public by July 1, 2018.

(c) The department shall implement the provisions of this section to the fullest degree possible within existing resources. The department may contract with one or more entities in implementing this section.

(2) A school district, charter school, or board of cooperative services may choose whether to provide classes in computer science and whether to use the materials in the resource bank to provide those classes.

(3) The resource bank may also identify existing resources and tools that provide opportunities for industry experts in computer science and technology to be paired with a teacher in the classroom to co-teach courses in computer science. The resource bank may also include a listing of schools and school districts that are interested in finding industry experts who wish to volunteer to co-teach computer science courses, and a listing of industry experts who are interested in volunteering to co-teach computer science courses.

(4) The department may seek, accept, and expend gifts, grants, or donations from private or public sources for the purposes of this section. The department shall not create the resource bank pursuant to this section unless the department receives sufficient gifts, grants, or donations to implement this section.



§ 22-2-127.7. Marijuana education materials - resource bank - technical assistance

(1) (a) The department, with assistance from the department of public health and environment, shall create and maintain a resource bank of evidence-based, research-based, and promising program materials and curricula pertaining to marijuana, which materials and curricula may be used in elementary and secondary schools in the state. In creating the resource bank and curricula, the department, with the marijuana educational oversight committee established pursuant to section 24-20-112 (4), shall solicit input from persons both inside and outside of the marijuana industry. Subject to available appropriations, the department shall solicit requests for information and may contract for:

(I) The organization and enhancement of the resource bank, including materials on the prevention of marijuana use and education on medical and retail marijuana;

(II) The development of marijuana curricula for schools and providing such curricula to schools; and

(III) Training for educators and school staff concerning marijuana.

(b) The resource bank created pursuant to subsection (1)(a) of this section may be known as the "Jack Splitt Memorial Marijuana Resource Bank".

(2) On and after July 1, 2017, the department shall make material in the resource bank available without charge to school districts, charter schools, and boards of cooperative services. At the request of a school district, charter school, or board of cooperative services, the department shall provide technical assistance to the school district, charter school, or board of cooperative services in designing age-appropriate curricula pertaining to marijuana use.

(3) After the resource bank and curricula are available, school districts, charter schools, and boards of cooperative services are encouraged to report to the department on the effectiveness of the resource bank and curricula and to recommend changes to improve the resource bank or curricula. The department is encouraged to update the resource bank and curricula based on recommendations from school districts, charter schools, and boards of cooperative services.



§ 22-2-128. Department of education - reciprocal agreements with adjacent states - report

(1) The department shall, to the extent that each state that is adjacent to Colorado is agreeable, negotiate a reciprocal agreement with each such state to allow a child who is a resident of one state to attend a public school in the other state without paying tuition when the geographic conditions or distances are such that it would be impracticable for the child to attend the schools of his or her own state.

(2) On or before January 31, 2007, the department shall submit to the education committees of the house of representatives and the senate, or any successor committees, a report that includes but need not be limited to a list of the states that are adjacent to Colorado that have entered into a reciprocal agreement with Colorado pursuant to subsection (1) of this section.



§ 22-2-129. Department of education - approved supplemental education services providers - list

(1) As used in this section, unless the context otherwise requires, "supplemental education services" means tutoring services and other academic enrichment services required to be provided to eligible students pursuant to 20 U.S.C. sec. 6316 (e) and that are provided to students in addition to the standard curriculum of instruction provided during the school day.

(2) The department shall annually issue a request for proposals through which providers of supplemental education services may apply to the department to be included on the list of approved supplemental education services providers. The department shall review the applications and include on the list the applying providers that meet the criteria specified in subsection (3) of this section. The department shall annually post on its website the list of approved supplemental education services providers for use by school districts in selecting providers of supplemental education services to meet the requirements of 20 U.S.C. sec. 6316 (e).

(3) To be included on the list of approved providers of supplemental education services, a provider shall:

(a) Demonstrate that each tutor employed by the provider meets the requirements specified for paraprofessionals under 20 U.S.C. sec. 6319 (c);

(b) Ensure that all personnel employed by the provider who interact with students comply with the fingerprinting and criminal history record check requirements specified for educator licensees in section 22-60.5-103;

(c) In providing advertising and informational materials to parents and students, refrain from making any representations as to whether a school district shall pay all or any portion of the cost of the supplemental education services provided by the provider; and

(d) Comply with any additional requirements specified by the department in the annual request for proposals.



§ 22-2-130. Supplemental online education grant program - legislative declaration - definitions - creation - eligibility - award - fund

(1) The general assembly finds that:

(a) Online education courses that are supplemental to the education program provided by a school district, charter school, or BOCES are a valuable resource for schools because they allow a school district, charter school, or BOCES to provide a much richer, more varied curriculum of courses for students at all levels of achievement. Further, enrollment in such courses decreases the need for college remediation and helps prepare students to meet higher education admission guidelines.

(b) Although small or rural school districts, charter schools, and BOCES may have the greatest need for supplemental online education, these school districts, charter schools, and BOCES may face financial or technical barriers when attempting to provide supplemental online education courses to their students. Often these barriers are conquerable but out of reach for these school districts, charter schools, and BOCES.

(b.5) Educational programs provided for students in out-of-home placement or through day treatment facilities are generally small and have difficulty accessing resources or employing a large number of teachers. Supplemental online education courses are especially helpful and necessary for facility schools to enable them to provide a much wider variety of courses and to help their students meet graduation standards.

(c) It is therefore in the best interests of the state to help small or rural school districts, charter schools, BOCES, and facility schools provide supplemental online education courses to their students by allowing these school districts, charter schools, facility schools, and BOCES to apply for grants to help them overcome their financial and technical barriers.

(2) As used in this section, unless the context otherwise requires:

(a) "BOCES" means a board of cooperative services created pursuant to article 5 of this title, all member school districts of which are eligible school districts.

(b) "Eligible charter school" means:

(I) A charter school that is authorized by an eligible school district pursuant to part 1 of article 30.5 of this title and that does not operate an online program or as an online school; or

(II) An institute charter school that is authorized pursuant to part 5 of article 30.5 of this title, that enrolls fewer than three thousand students, as determined by the institute charter school's pupil enrollment certified by the state charter school institute on behalf of the institute charter school to the state board pursuant to section 22-30.5-513 (3)(a), and that does not operate an online program or as an online school.

(c) "Eligible school district" means a school district that does not export an online program or online school to students receiving the program at a location outside of the school district's geographic boundaries and that enrolls fewer than three thousand students, as determined by the school district's pupil enrollment certified to the state board pursuant to section 22-54-112.

(c.5) "Facility school" means an approved facility school as defined in section 22-2-402 (1).

(d) "Grant program" means the supplemental online education grant program created in subsection (3) of this section.

(e) "Provider" means an entity that sells supplemental online education courses that are taught by employees of the provider who are teachers licensed in Colorado pursuant to article 60.5 of this title.

(f) "Supplemental online education course" means an education course that is:

(I) Taught by a teacher who is licensed pursuant to article 60.5 of this title;

(II) Delivered via an internet format to one or more students at a location that is remote from the delivery point; and

(III) Purchased by an eligible school district, eligible charter school, BOCES, or facility school from a provider to augment the education program provided by the eligible school district, eligible charter school, BOCES, or facility school.

(3) There is hereby created the supplemental online education grant program to assist an eligible school district, an eligible charter school, a BOCES, or a facility school in providing supplemental online education courses to students. Subject to available appropriations, the state board shall award grants pursuant to this section to assist eligible school districts, eligible charter schools, BOCES, and facility schools in removing financial and technical barriers to providing supplemental online education courses. Grants awarded pursuant to this section shall be used for one or more of the following purposes:

(a) As additional reimbursement for the cost of purchasing supplemental online education courses; or

(b) To increase the eligible school district's, eligible charter school's, BOCES's, or facility school's ability to access supplemental online education courses by:

(I) Providing technical equipment or hiring technical specialists to audit and configure computer networks;

(II) Providing staff development and training for on-site personnel; or

(III) Providing financial assistance to help hire site coordinators or other personnel needed to facilitate online access.

(4) An eligible school district, an eligible charter school, a BOCES, or a facility school may apply to the department, in accordance with the procedures and time frames adopted by rule of the state board pursuant to subsection (5) of this section, to receive moneys through the grant program. The department shall administer the grant program as provided in this section.

(5) The state board shall promulgate rules specifying the procedures and time frames for applying for a grant, the form of the grant application, the information to be provided by the applicant, and any criteria for awarding grants that are in addition to those specified in paragraph (b) of subsection (6) of this section.

(6) (a) The department shall review each grant application received pursuant to this section and shall make recommendations to the state board concerning whether the grant should be awarded and the amount of the grant.

(b) In selecting grant recipients, the state board shall give priority to grant applications from eligible school districts, eligible charter schools, BOCES, or facility schools that have been financially or technologically unable to provide supplemental online education courses in the past and that demonstrate the greatest need for a grant to be able to begin providing supplemental online education courses. In addition, the state board shall consider:

(I) The degree to which students enrolled in the eligible school district or eligible charter school, or in a school operated by a BOCES or in a facility school require supplemental online education courses to be able to meet the higher education admission standards adopted by the Colorado commission on higher education; and

(II) Other revenue sources available to the eligible school district, eligible charter school, BOCES, or facility school to assist in overcoming the financial and technological barriers to providing supplemental online education programs.

(c) A grant awarded pursuant to this section shall not exceed five thousand dollars in a fiscal year. An eligible school district, an eligible charter school, a BOCES, or a facility school may receive grants in consecutive years.

(7) (a) The general assembly shall annually appropriate to the department of education, from federal mineral leasing revenues transferred to the state public school fund pursuant to section 34-63-102, C.R.S., and section 22-54-114 (1), an amount to be used for purposes of this section.

(b) The department may expend up to two percent of the moneys annually appropriated for the grant program to offset the direct and indirect costs incurred in implementing the grant program pursuant to this section.

(8) Repealed.



§ 22-2-132. Department of education - career and technical education authorization - rules

(1) In accordance with the state plans for occupational education that the state board for community colleges and occupational education adopts pursuant to section 23-60-304, C.R.S., the department shall issue authorizations to teachers of occupational subjects, teacher-trainers, supervisors, directors, occupational counseling specialists, and others who have responsibilities in connection with occupational education at the secondary level. Before issuing an authorization pursuant to this section, the department shall determine that the person applying for the authorization meets the minimum qualifications that the state board for community colleges and occupational education establishes pursuant to section 23-60-304 (3)(a), C.R.S. A person who is required by law to obtain an educator license or authorization pursuant to article 60.5 of this title may obtain a career and technical education authorization pursuant to section 22-60.5-111 (9) rather than an authorization pursuant to this section.

(2) (Deleted by amendment, L. 2015.)

(3) The state board of education shall promulgate such rules as may be necessary to implement this section. At a minimum, the rules must establish the amount of and procedures for the department to collect a fee for issuing an authorization pursuant to this section and section 22-60.5-112.



§ 22-2-133. Assessment and identification of students with literacy challenges including dyslexia - training and technical assistance - collaboration with higher education - report

(1) On or before August 1, 2008, as part of its responsibility for education standards and practice, the department may make available technical assistance and training concerning issues faced by students with literacy challenges, including dyslexia, to school districts, administrative units as defined in section 22-20-103 (1), residential treatment facilities, correctional facilities, and other local education agencies throughout the state. The provision of any technical assistance and training pursuant to this subsection (1) shall not preclude the department from using federal funds to implement such technical assistance and training. Any technical assistance and training provided shall include, but need not be limited to, the areas of awareness, assessment, identification, and evidence-based progress monitoring, and shall include scientifically based interventions to address the needs of students with literacy challenges, including dyslexia. Any technical assistance and training provided shall represent a tiered continuum of intensity for intervention consistent with the response to intervention model that school districts are required to implement no later than August 15, 2009, pursuant to rules adopted by the department.

(2) The department is encouraged to coordinate any technical assistance and training provided with current best practices and work occurring in teacher preparation programs at institutions of higher education. Where appropriate, the department is encouraged to provide technical assistance and training to school districts, administrative units, residential treatment facilities, correctional facilities, and local education agencies in a coordinated effort with teacher preparation programs at institutions of higher education. The department and institutions of higher education are encouraged to work collaboratively to develop or affirm minimum standards for teacher preparation programs in the areas of literacy assessment and instructional skills, including dyslexia awareness, identification, and remediation for general and special education.

(3) On or before January 30, 2009, and on or before January 30 each year thereafter, the department shall report to the state board of education and to the education committees of the house of representatives and the senate, or any successor committees, concerning the activities and status of any technical assistance and training made available pursuant to this section.

(4) As used in this section, unless the context otherwise requires:

(a) "Literacy challenge" means a situation where a student is experiencing difficulty in reading in phonemic awareness, phonics, vocabulary, fluency, or comprehension.

(b) "Response to intervention" means a model for education developed pursuant to rules adopted pursuant to the "Exceptional Children's Educational Act", article 20 of this title, that promotes a well-integrated system connecting general, compensatory, gifted, and special education in providing high-quality, standards-based instruction and intervention that is matched to a student's academic, social-emotional, and behavioral needs.



§ 22-2-134. Unique student identifier - early childhood education - rules

(1) On or before September 1, 2008, the commissioner, in cooperation with the executive director of the department of human services, shall convene a working group to review the issues pertaining to the assignment of a uniquely identifying student number to children who receive state-subsidized or federally subsidized early childhood education services, including but not limited to services provided through the child care development block grant and head start. In convening the working group, the commissioner and the executive director of the department of human services shall include representatives from the department of education and the department of human services and representatives of school districts and other interested stakeholders.

(2) The working group shall adopt protocols by which the department of education, the department of human services, school districts, charter schools, the early childhood councils, as described in section 26-6.5-103.3, C.R.S., and the early childhood care and education councils, as defined in section 26-6.5-101.5 (6), C.R.S., shall cooperate in assigning the uniquely identifying student numbers. The working group shall also consider methods by which to encourage and facilitate the assignment of uniquely identifying student numbers to students who are receiving early childhood education services that are not subsidized by state or federal funding.

(3) On or before February 1, 2009, the commissioner shall report to the head of the office of information technology the findings and protocols adopted by the working group. The head of the office of information technology shall incorporate the findings and protocols of the working group into the report made to the governor and the state, veterans, and military affairs committees of the house of representatives and the senate, or any successor committees, pursuant to section 24-37.5-707, C.R.S.

(4) Following adoption of the protocols, the state board of education shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., as necessary for the assignment of uniquely identifying student numbers to students receiving early childhood education services. The state board shall collaborate with the state board of human services in promulgating rules as provided in this subsection (4) to ensure that they do not conflict with any rules promulgated by the state board of human services pursuant to section 26-6-121, C.R.S.

(5) The general assembly declares that, for purposes of article IX of the state constitution, cooperation in assigning unique student identifiers to students who receive state-subsidized or federally subsidized early childhood education services is an important element in implementing accountability reporting and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-2-134.5. Early childhood education programs - quality rating system - report

(1) The department of education, working with the department of human services, shall produce a jointly authored report concerning the status of implementing the quality rating and improvement system for school district and charter school early childhood education programs. The report must include, but need not be limited to:

(a) The timeline for implementing the quality rating and improvement system with regard to school district and charter school early childhood education programs; and

(b) The plan for coordinating the requirements of the quality rating improvement system with the other statutory requirements imposed on school districts and charter schools, including but not limited to requirements for educating children with disabilities as provided in article 20 of this title and federal law, requirements for implementing educator performance evaluations specified in article 9 of this title, and requirements that apply to the Colorado preschool program specified in article 28 of this title.

(2) The department of education shall submit the report described in subsection (1) of this section at the hearing of the joint education committee of the house of representatives and the senate, or any successor committee, that is held in November or December of 2014, as required in section 2-7-203, C.R.S.



§ 22-2-135. Food allergy and anaphylaxis management - rules

(1) This section shall be known and may be cited as the "Colorado School Children's Food Allergy and Anaphylaxis Management Act".

(2) As used in this section, unless the context otherwise requires, "appropriate staff" means employees of a school whom the principal or equivalent executive in consultation with the school nurse of the school determines to be appropriate recipients of emergency anaphylaxis treatment training, which employees shall include, but need not be limited to, employees who are directly involved during the school day with a student who has a known food allergy.

(3) (a) On or before January 1, 2010, the state board of education, in consultation with the department of public health and environment, shall promulgate rules for the management of food allergies and anaphylaxis among students enrolled in the public schools of the state. The rules shall include, but need not be limited to, the following:

(I) Reasonable accommodations for communication between schools and emergency medical services, including instructions for emergency medical responders;

(II) Reasonable accommodations to reduce the risk of students' exposure to agents that may cause anaphylaxis, including but not limited to exposure that may occur in classrooms, cafeterias, and common areas and during extracurricular activities, field trips, school-sponsored programs occurring before and after regular school hours, and other school-sponsored programs;

(III) The provision of emergency anaphylaxis treatment training for appropriate staff to prepare them to respond appropriately in the event that a student suffers anaphylaxis as a result of an allergic reaction to food, which training shall include but need not be limited to training in the administration of self-injectable epinephrine; and

(IV) Procedures to ensure the availability of a student's self-injectable epinephrine to faculty and administrative staff of the school in the event that a student suffers anaphylaxis and requires emergency medical treatment.

(b) Prior to the beginning of each school year, each school district shall provide notice to a parent or legal guardian of each student enrolled in a school of the school district of the policy adopted by the school district pursuant to section 22-32-139. The notice shall include the standard form developed by the department of public health and environment pursuant to section 25-1.5-109, C.R.S., to allow the parent or legal guardian of a student with a known food allergy to provide the following information to the school's administration:

(I) Documentation regarding the diagnosis and history of the student's food allergy;

(II) Identification of all foods to which the student is known to be allergic;

(III) Identification of any medication that has been prescribed for the student for the treatment of a food allergy or anaphylaxis;

(IV) Any specific signs or symptoms that may indicate the student is having an allergic reaction to a food;

(V) Emergency treatment procedures to employ in the event that the student suffers an allergic reaction to food;

(VI) The names and telephone numbers of persons whom the administration of the student's school should contact in addition to emergency medical personnel in the event that the student suffers an allergic reaction to food; and

(VII) The name, telephone number, and signature of the student's primary health care provider.

(c) The notice required by paragraph (b) of this subsection (3) shall include language that encourages parents and legal guardians of students for whom medication has been prescribed for treatment of a food allergy or anaphylaxis to give to the school nurse or other administrator of the student's school a supply of the medication.



§ 22-2-136. Additional duty - state board - individual career and academic plans - standards - rules

(1) On or before February 1, 2010, the state board shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., to establish standards for individual career and academic plans for students enrolled in the public schools in the state. An individual career and academic plan shall be designed to assist a student and his or her parent or legal guardian in exploring the postsecondary career and educational opportunities available to the student, aligning course work and curriculum, applying to postsecondary education institutions, securing financial aid, and ultimately entering the workforce.

(2) In establishing the standards for individual career and academic plans, the state board shall ensure, at a minimum, that:

(a) Each individual career and academic plan includes a career planning and guidance component and a portfolio that reflects, at a minimum:

(I) The student's efforts in exploring careers, including interest surveys that the student completes;

(II) The student's academic progress, including the courses taken, any remediation or credit recovery, and any concurrent enrollment credits earned;

(III) For school districts and charter schools that choose to administer the basic skills placement or assessment tests, the student's scores on the basic skills placement or assessment tests administered pursuant to section 22-30.5-117, 22-30.5-526, or 22-32-109.5 (4), any intervention plan created for the student pursuant to said sections, and the student's progress in meeting the intervention plan;

(IV) The student's progress in visual arts and performing arts courses;

(V) The student's experiences in contextual and service learning;

(VI) The student's college applications and resume, as they are prepared and submitted; and

(VII) The student's postsecondary studies as the student progresses;

(b) Each individual career and academic plan is accessible to educators, students, and parents; and

(c) Each public school, in assisting students and parents in creating and maintaining the individual career and academic plans, is in compliance with the requirements of the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g.



§ 22-2-137. State schools - legislative declaration - feasibility study - authority to contract - funding

(1) The general assembly finds that some states have created state and residential schools to provide educational programs and student support services for students who are at risk of academic failure. The general assembly further finds that early reports of results achieved by some of these schools indicate that this may be a promising approach to reducing the dropout rate, closing the achievement gaps, and helping to raise the level of academic achievement among students in the state. The general assembly therefore finds that it is appropriate for the commissioner to study the feasibility of creating one or more state schools in Colorado, which may include a residential component or a specific student population.

(2) Beginning in July 2009, the commissioner shall study the feasibility of operating one or more state schools to serve students who are in need of greater academic support and who may be at risk of academic failure. At a minimum, the feasibility study shall address and make recommendations concerning the following issues:

(a) The goals that a state school would be designed to achieve and a method for measuring the level of achievement of those goals. In addressing this issue, the commissioner shall provide an overview of the state and residential schools operating in other states, the goals that they are designed to achieve, and the degree to which they have achieved or are achieving those goals.

(b) The appropriate student population to be served by a state school and the manner of selecting students, the number of state schools that should be considered, and appropriate locations for state schools;

(c) The governance structure and funding for a state school, including the optimal level of per pupil funding, funding for capital construction needs, and potential public and private funding sources;

(d) The appropriate curriculum for a state school, including which grade levels a state school would serve, the length of the school day and school year for which a state school would operate, and whether a state school should include a focus on specific subject matter areas; and

(e) The types of student and family support services that a state school would provide, including the manner in which a state school would collaborate with state and local agencies in providing these services.

(3) On or before February 1, 2010, the department shall submit to the education committees of the house of representatives and the senate the feasibility study described in subsection (2) of this section for operating one or more state schools and any legislative recommendations the department may have pertaining to the creation of one or more state schools.

(4) (a) Following completion of the feasibility study, if the commissioner concludes that the creation and operation of state residential schools would be beneficial to the state, the commissioner may contract for the creation and operation of one or more state residential schools to provide educational services to students who are at risk of academic failure. Any state residential school operated pursuant to this section shall provide an educational program focused on mathematics and science.

(b) If the commissioner does not contract for state residential schools as authorized in paragraph (a) of this subsection (4), the commissioner may provide technical assistance to school districts and public schools to address the needs of students who are at risk of academic failure by improving the availability and quality of secondary-level mathematics and science curricula.

(5) (a) It is the intent of the general assembly that up to three million dollars be appropriated to the commissioner to expend for the implementation of subsection (4) of this section. The general assembly finds that, for purposes of section 17 of article IX of the state constitution, the creation of state residential schools and the provision of technical assistance to improve secondary-level mathematics and science curricula as provided in subsection (4) of this section are important elements of accountable programs to meet state academic standards, and the general assembly may therefore appropriate moneys from the state education fund created in section 17 (4) of article IX of the state constitution for the implementation of subsection (4) of this section.

(b) In addition to the funding provided pursuant to paragraph (a) of this subsection (5), if the commissioner contracts for the creation and operation of one or more state residential schools, the department shall provide funding for said schools by withholding moneys from the state share of total program funding payable to the district of residence of each student who enrolls in a state residential school. The amount withheld shall be equal to the amount of the school district's per pupil revenue for the applicable budget year multiplied by the number of students who reside in the school district and are enrolled in the state residential school as of the pupil enrollment count day of the applicable budget year. A student who enrolls in a state residential school shall be counted in the pupil enrollment of the student's school district of residence for purposes of this paragraph (b). The department shall adopt guidelines as necessary for the implementation of this paragraph (b).

(c) The commissioner is encouraged to apply federal moneys received pursuant to the federal "American Recovery and Reinvestment Act of 2009", Pub.L. 111-5, to the extent allowed to offset the costs incurred in implementing this section. The commissioner is authorized to seek and accept additional public or private gifts, grants, or donations for the implementation of this section.



§ 22-2-138. State environmental education plan - fund created

(1) Subject to the provisions of subsection (3) of this section, the department, in consultation with the department of natural resources, shall develop and the state board shall adopt a state plan for environmental education. At a minimum, the state plan for environmental education shall address strengthening the reach and coordination of environmental education in public schools and providing to educators professional development in environmental education. The department shall ensure that the state plan for environmental education complies with any requirements imposed by federal law or by regulations adopted by the federal department of education.

(2) (a) The department is authorized to seek, accept, and expend public or private gifts, grants, or donations for the implementation of this section; except that the department may not accept a gift, grant, or donation for the implementation of this section that is subject to conditions that are inconsistent with this section or any other law of the state. The department shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the state environmental education fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund are continuously appropriated to the department for the direct and indirect costs associated with implementing this section.

(b) Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(3) The department shall implement the provisions of subsection (1) of this section only if the department receives public or private gifts, grants, or donations in an amount it deems sufficient to offset the costs incurred in creating and adopting the state plan for environmental education.



§ 22-2-139. Memorandum of understanding - notification of risk - rules

(1) On or before July 1, 2011, the department of human services and the department of education shall enter into a memorandum of understanding concerning the enrollment of students in the public school system from a state-licensed day treatment facility, facility school, or hospital licensed or certified pursuant to section 25-3-101, C.R.S. The memorandum of understanding shall include, but need not be limited to:

(a) A consistent and uniform approach to notification and appropriate and allowable data-sharing about students, including but not limited to medical, mental health, sociological, and scholastic achievement, within the limits of state and federal privacy and confidentiality law, between school districts, charter schools, institute charter schools, and county departments of social services for the purposes of collaboration in the placement of students pursuant to this section and section 22-20-108, better facilitation of the creation of transition plans for students, and ensuring the safety of the people in the school community;

(b) A plan for utilizing existing state and federal data and any existing information-sharing activities;

(c) A plan for determining accountability and collecting data concerning the implementation of the notifications and invitation required pursuant to this section and a mechanism by which school districts and the state charter school institute shall report the aggregate data to the department of human services and department of education on or before February 15, 2012, and on or before February 15 each year thereafter. The data to report shall include, but need not be limited to:

(I) The number of placements occurring in a school year;

(II) The number of emergency placements occurring in a school year;

(III) The types of placements from which the students are transitioning;

(IV) The educational setting into which the student is being placed; and

(V) Demographic information of students, including but not limited to age, race, gender, and ethnicity;

(d) A process for determining information sharing and collaboration for placement of students pursuant to sections 22-20-108 and 26-1-138, C.R.S.;

(e) Recommendations for an approach to sharing data that conforms with the interdepartmental data protocol established pursuant to section 24-37.5-704, C.R.S., and that is in compliance with all state and federal laws, rules, and regulations concerning the privacy of information;

(f) Identification of training and professional development needs associated with implementing information sharing between responsible entities and funding sources that could be utilized for this purpose; and

(g) Consideration of recommendations made by existing working groups or projects that have been involved with information sharing or technology relating to information sharing among multiple entities as it relates to students transitioning back into public schools. A report of these recommendations shall be provided to the department of human services, the state board of human services, the department of education, and the state board of education prior to the final adoption of the memorandum of understanding.

(2) Beginning August 15, 2010, a state-licensed day treatment facility, facility school, or hospital licensed or certified pursuant to section 25-3-101, C.R.S., that is transferring a student to a public school shall notify the appropriate school district child welfare education liaison, designated pursuant to section 22-32-138 (2)(a), of the pending enrollment in a public school of a student who:

(a) Is transferring to a public school from a state-licensed day treatment facility licensed by the department of human services pursuant to section 26-6-104, C.R.S., facility school as defined in section 22-2-402 (1), or hospital, licensed or certified pursuant to section 25-3-101, C.R.S.; and

(b) Has been determined by the state-licensed day treatment facility, the facility school, the hospital licensed or certified pursuant to section 25-3-101, C.R.S., or the court to be a risk to himself or herself or the community within the twelve months prior to the proposed transfer.

(3) This section shall apply only to a hospital licensed or certified pursuant to section 25-3-301, C.R.S., that is providing inpatient acute care or psychiatric services for a student for more than ten days and if there is actual knowledge that the student will attend an identified public school within sixty days after discharge from the hospital. For purposes of this subsection (3), information shared with the department of human services, county department of social services, or child education welfare liaison shall be shared only for a student who has been deemed to be a risk to himself or herself or the community within the twelve months prior to discharge.

(4) The notification required in subsection (2) of this section shall be made at least ten calendar days prior to the student's transition from the state-licensed day treatment facility, facility school, or hospital licensed or certified pursuant to section 25-3-101, C.R.S., and subsequent enrollment in a public school and shall include an invitation to the child welfare education liaison, or his or her designee, to participate in the development of a transition plan for the student. The information provided to the child welfare education liaison shall include, but need not be limited to, the transitioning student's educational records from the transferring educational facility and an outline of the student's transitional needs to be successful in the public school setting, which information would assist the school district in meeting the student's needs and ensuring a successful transition. If the transitioning student is in the custody of the department of human services or a county department of social services, the state-licensed day treatment facility, facility school, or hospital licensed or certified pursuant to section 25-3-101, C.R.S., shall also provide the notification to the department of human services.

(5) If a change of placement is required for the safety of the student or if a court, the department of human services, or a county department of social services makes a placement change with fewer than ten calendar days notice, the responsible state or county department of human services or social services shall provide information to the child welfare education liaison, designated pursuant to section 22-32-138 (2)(a), of the receiving school district, charter school, or institute charter school within five calendar days following the student's placement. The information provided to the child welfare education liaison shall include, but need not be limited to, the transitioning student's educational records from the transferring educational facility and an outline of the student's transitional needs to be successful in the public school setting, which information would assist the district in meeting the student's needs and ensuring a successful transition.

(6) The responsible county department of social services and the receiving school district, charter school, or institute charter school shall cooperate to ensure that an appropriate placement including educational services is made pursuant to this section and sections 19-1-115.5, C.R.S., 22-20-108, and 22-32-138, as applicable.

(7) Within the confidentiality and privacy limits of state and federal law, the responsible county department of social services or the school district, charter school, institute charter school, or facility school shall provide information about the student to assist the receiving entity in determining an appropriate educational placement for the student.

(8) Nothing in this section shall alter the rights and obligations of the department of education, the department of human services, a county department of social services, or a school district, as such rights and obligations are set forth in this title; 20 U.S.C. sec. 1400 et seq.; 29 U.S.C. sec. 701 et seq.; 42 U.S.C. sec. 11431 et seq.; and 42 U.S.C. sec. 675, as amended by the federal "Fostering Connections to Success and Increasing Adoptions Act of 2008", Pub.L. 110-351.

(9) The state board of education may promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., concerning the implementation of this section, including but not limited to rules regarding notification and sharing of information as described in subsection (1) of this section.



§ 22-2-141. Early literacy assessment tool - request for proposals - software - hardware - training - distribution - legislative declaration

(1) (a) By October 1, 2012, the department shall issue a request for proposals for the purchase of an early literacy assessment tool that teachers may use to obtain real-time assessments of the reading skill levels of students enrolled in kindergarten and first, second, and third grades and, based on the assessment results, generate intervention plans and materials.

(b) At a minimum, the request for proposals shall include the purchase of:

(I) Software that, at a minimum:

(A) Provides individualized assessments with immediate results;

(B) Stores and analyzes assessments results, recommends activities that are aligned with the assessment results, and assists in tracking student performance and identifying strategies to improve student performance;

(C) Provides student grouping recommendations based on the assessment scores and provides proposed lesson plans on a short-term cycle; and

(D) Assists in generating and populating individualized plans to improve students' reading skills; and

(II) Training in using the software for teachers or other personnel selected by each local education provider.

(c) The request for proposals shall include the purchase of a sufficient number of software licenses for each local education provider in the state to use the early literacy assessment tool in all of its kindergarten and first-, second-, and third-grade classes; except that the department may draft the contract to phase in the requirements of this paragraph (c) over multiple budget years based on available appropriations.

(2) The department shall select from among the responses received and enter into a contract for the purchase of software licenses and training no later than March 1, 2013. In negotiating the terms of the contract, the department shall include performance measures, which may include student outcomes, as conditions affecting the amounts payable under the contract.

(3) (a) As soon as practicable after entering into the contract, the department shall notify the local education providers and provide information explaining:

(I) The software licenses purchased;

(II) The availability of training in the use of the software including dates, times, and locations; and

(III) The procedures and timelines by which each local education provider may apply to receive the software licenses and training to implement the early literacy assessment tool.

(b) Based on the level of available appropriations, the department shall select the local education providers who will receive the early literacy assessment tool, including the training, from among those that apply. In selecting among the applicants, the department shall:

(I) Select local education providers from various regions of the state and of varying student population size;

(II) Give preference to local education providers with the highest percentages of kindergarten and first-, second-, and third-grade students who are below grade level expectations in reading; and

(III) Give preference to local education providers with the highest percentages of schools that are eligible to receive moneys under Title I of the federal "Elementary and Secondary Education Act of 1965", 20 U.S.C. sec. 6301 et seq.

(c) A local education provider that is selected to receive the early literacy assessment tool in one budget year is not required to reapply in subsequent budget years. The department shall, to the extent possible within available appropriations, annually increase the number of local education providers that receive the early literacy assessment tool.

(d) The department may choose to provide the early literacy assessment tool only to those schools of a selected school district that are eligible to receive moneys under Title I of the federal "Elementary and Secondary Education Act of 1965", 20 U.S.C. sec. 6301 et seq.

(4) During the 2014 regular legislative session and during the 2016 regular legislative session, the department shall submit to the governor's office, the joint budget committee, and the education committees of the house of representatives and the senate, or any successor committees, a report that includes, but need not be limited to, the following information:

(a) The percentage of students enrolled in kindergarten and first, second, and third grades throughout the state that are receiving services using the early literacy assessment tool;

(b) The local education providers that have received the early literacy assessment tool;

(c) The improvements, if any, in the reading skill levels of students who received or are receiving services using the early literacy assessment tool; and

(d) The amount of appropriations required to purchase an adequate number of software licenses to enable the local education providers in the state to use the early literacy assessment tool in all of the kindergarten and first-, second-, and third-grade classes in the state.

(5) As used in this section, "local education provider" means a school district; a charter school that enrolls students in kindergarten and first, second, and third grades; and a public school operated by a board of cooperative services that enrolls students in kindergarten and first, second, and third grades.

(6) The general assembly finds and declares that, for purposes of section 17 of article IX of the state constitution, purchasing an early literacy assessment tool as described in this section for the use of local education providers is an important element of accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-2-142. Professional development programs - principals

(1) The department shall provide or contract for professional development programs for principals. The department shall provide programs that address budgeting and curriculum and program development skills, especially with regard to programs for at-risk pupils and English language learners, as defined in section 22-54.5-103. The department shall publicize the availability of the professional development programs and make the professional development programs available to principals at a free or significantly reduced price. The department shall ensure that professional development programs are available at locations throughout the state.

(2) The department shall submit to the education committees of the house of representatives and the senate, or any successor committees, an annual report of the persons who participate in the professional development programs provided pursuant to this section. The report, at a minimum, must include the name of the participant, the employing school district or charter school, and the school of the school district at which the participant is employed.

(3) The general assembly shall annually appropriate one million dollars to the department for the costs incurred in implementing this section. The general assembly shall appropriate the moneys from the increase in state tax revenues received as the result of the passage of a citizen-initiated statewide ballot measure to increase state tax revenues to fund preschool through twelfth grade public education.



§ 22-2-143. Discipline strategies pilot program - created - reporting - rules - definitions - legislative declaration - repeal

(1) The general assembly finds that:

(a) Research demonstrates that young children who are suspended or expelled from school are up to ten times more likely to experience academic failure and grade retention and to hold negative attitudes toward school than those children who are not suspended or expelled. Young children who are suspended or expelled from school are also more likely to drop out of high school and to be incarcerated later in life.

(b) Lack of training to deal with behavioral issues in the classroom contributes to education dissatisfaction and burnout, which increases the number of educators who leave the profession. Providing additional training and support in dealing with student discipline issues may help school districts and schools retain experienced educators.

(c) To reduce the incidence of exclusionary discipline among students, especially those enrolled in preschool through third grade, teachers and administrators should receive training and support in using culturally responsive methods of discipline with young students and in implementing developmentally appropriate responses to the behavioral issues of young students.

(2) As used in this section, unless the context otherwise requires:

(a) "Board of cooperative services" means a regional educational service unit created pursuant to article 5 of this title 22.

(b) "Charter school" means a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title 22 or a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title 22.

(c) "Culturally responsive methods" means methods that use the cultural knowledge, experiences, social and emotional learning needs, and performance styles of diverse students to ensure that classroom management strategies and research-based alternatives to exclusionary discipline are appropriate and effective for students.

(d) "Exclusionary discipline methods" means in-school suspension, out-of-school suspension, expulsion, school-based arrests, school-based referrals to the juvenile justice system, and voluntary or involuntary placement in an alternative education program.

(e) "Pilot program" means the discipline strategies pilot program created in subsection (3) of this section.

(3) (a) There is created in the department the discipline strategies pilot program to provide money to school districts, groups of school districts, boards of cooperative services, and charter schools for professional development for teachers and principals concerning the use of culturally responsive methods of student discipline in preschool through third grade and developmentally appropriate responses to the behavioral issues of students enrolled in preschool through third grade, including students with disabilities. The intent of the pilot program is to provide professional development for educators to assist them in reducing the use of exclusionary discipline methods in public schools, especially with regard to students enrolled in preschool through third grade and students with disabilities. The department is required to implement the pilot program only to the extent that it receives sufficient money through gifts, grants, and donations as provided in subsection (7) of this section.

(b) The state board shall promulgate rules as provided in the "State Administrative Procedure Act", article 4 of title 24, as necessary, to implement the pilot program.

(4) A school district, group of school districts, board of cooperative services, or charter school may apply to the department to receive a grant through the pilot program. An application must include:

(a) The number of teachers and principals to whom the applicant will provide professional development in using culturally responsive methods of student discipline in preschool through third grade and developmentally appropriate responses to the behavioral issues of students enrolled in preschool through third grade and the number and grade levels of students served by those teachers and principals;

(b) The professional development programs that the applicant expects to provide with the grant money;

(c) The other resources available to the applicant to provide the professional development;

(d) The aggregate number and type of disciplinary incidents occurring in preschool, kindergarten, and grades one through three in the schools operated by the applicant in the preceding three school years and the types of disciplinary responses and strategies used;

(e) The applicant's agreement to provide to the department the information necessary for the department to create the report described in subsection (6) of this section for each school year in which the applicant receives a grant; and

(f) Any additional information required by rule of the state board.

(5) The department shall review the applications received pursuant to subsection (4) of this section and recommend to the state board which applicants should receive grants through the pilot program and the amount of each grant. The state board, taking into consideration the department's recommendations, shall award the grants, subject to available funding. In making recommendations and awarding grants, the department and the state board shall, to the extent practicable, award a grant to at least one school district, board of cooperative services, or charter school located in a rural area and shall consider:

(a) The level of financial need that an applicant demonstrates;

(b) The quality of the professional development grant programs that the applicant expects to provide with the grant money;

(c) The student demographics of the schools operated by the applicant and the use of exclusionary discipline methods in the preceding three school years by educators employed by the applicant; and

(d) Any additional criteria adopted by rule of the state board.

(6) (a) For each school year in which the state board awards grants through the pilot program, the department shall prepare a report concerning implementation of the pilot program. At a minimum, the report must include:

(I) The number of school districts, boards of cooperative services, and charter schools that received grants through the pilot program and the amount of each grant;

(II) The types of professional development that grant recipients provided to teachers and principals;

(III) For the schools operated by the grant recipients, a comparison of the following strategies, policies, or data before and after educators participated in the professional development programming provided with the grant money:

(A) Disciplinary strategies or policies;

(B) For preschool, kindergarten, and grades one through three, the aggregate number and types of disciplinary incidents, aggregate information concerning the types of disciplinary responses to incidents, and aggregate information concerning the changes in disciplinary responses used before and after the training;

(C) Attendance and truancy rates; and

(D) Indicators of teacher satisfaction; and

(IV) Any other nonpersonally identifying data requested by the department that indicates whether the pilot program is successful in reducing the use of exclusionary discipline methods in public schools.

(b) By April 15, 2018, and by April 15 each year thereafter, the department shall submit the report to the state board, the joint budget committee, and the education committees of the house of representatives and the senate, or any successor committees.

(7) The pilot program is not eligible to receive state appropriations and must be funded solely through gifts, grants, or donations. The department may accept and expend gifts, grants, or donations from private or public sources for the purposes of the pilot program. Notwithstanding any provision of this section to the contrary, the department and the state board are not required to implement the pilot program, including promulgating rules and preparing the report described in subsection (6) of this section, in a budget year if the department does not receive at least three hundred thousand dollars in gifts, grants, or donations for the pilot program for that budget year.

(8) This section is repealed, effective July 1, 2020.






Part 2 - Scholastic Achievement



Part 3 - Data Reporting and Technology

§ 22-2-301. Short title

This part 3 shall be known and may be cited as the "Data Reporting and Technology Act".



§ 22-2-302. Legislative declaration

(1) The general assembly hereby finds that:

(a) Pursuant to state statute and rules of the state board, school districts are required to submit extensive and duplicative data at different times throughout the year or to different divisions within the department of education;

(b) Reporting requirements are frequently placed in statute or rule and are not revisited after their initial adoption. Often, these requirements cease over time to have a relevant use or purpose but are still required to be reported to the department.

(c) School districts recognize the value of collecting and submitting data that will be used to track student achievement, to qualify for state funds, or to support accountability for student achievement or compliance measures but often find that the staff time required to prepare reports and submit required data under federal and state statutes and rules takes human and capital resources that could be better spent on providing student instruction;

(d) The department works to make data reporting productive and meaningful but faces its own internal challenges in terms of funding, adequate staffing levels, and the ability to overhaul antiquated data technology systems;

(e) The elementary and secondary education system in Colorado spends considerable amounts of money maintaining multiple, often out-of-date, computer systems for data collection and transmission. Due to the lack of a single statewide data system, data often cannot be accessed, even when acting in compliance with federal privacy restraints, by others within the department, school districts seeking comparisons with other districts for best practices, or researchers and foundations seeking to conduct research on the Colorado public school system and its students.

(2) It is therefore the intent of the general assembly in enacting this part 3 to achieve the following purposes:

(a) To improve the collection of data by streamlining the submission and reporting of data;

(b) To create shared goals and shared expectations for data collection and technology for elementary and secondary education in Colorado;

(c) To require school districts and public schools to submit data that is relevant to student achievement and will enhance and improve the manner in which school districts and public schools provide and evaluate student instruction;

(d) To explore the possibility of implementing a single statewide education data collection system with the purpose of reducing the manpower and cost of submitting required data to the department; and

(e) To deploy the single statewide education data collection system as a system of data exchange that is based on automatic file exchanges rather than manual processes requiring personnel to upload electronic files via messaging, web uploads, or other file transfer methods requiring human intervention.



§ 22-2-303. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of education appointed pursuant to section 1 of article IX of the state constitution.

(2) "Current data technology system" means the data technology system or systems in use by the department as of May 23, 2007.

(3) "Data dictionary" means an essential component of data management adopted by the department pursuant to section 22-2-305 that defines all of the data elements the department collects from school districts and public schools and describes the methods by which the department collects the data through the single statewide data collection system.

(4) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(5) "EDAC" means the education data advisory committee created pursuant to section 22-2-304.

(6) "Public school" means a public school as provided in section 22-1-101, including a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title or an institute charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title.

(7) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.



§ 22-2-304. Education data advisory committee - creation - duties - repeal

(1) The state board shall designate at least five volunteer school districts and two volunteer boards of cooperative services and a volunteer charter school, that are representative of the state as to pupil size and population, to send representatives to form a voluntary committee, to be known as the education data advisory committee. The EDAC shall work with the department to review school district data reporting requirements and make recommendations as provided in this section.

(2) The EDAC shall:

(a) Review the statutory and regulatory data reporting requirements applicable to school districts and public schools and determine whether the benefits derived from the reports are outweighed by the increased administrative costs incurred by the school districts and public schools in preparing and submitting the reports;

(b) Identify those statutory and regulatory data reporting requirements that are duplicative or obsolete and may be combined, eliminated, or otherwise streamlined;

(c) Review each data reporting request made to school districts and public schools and notify school districts and public schools that the request is mandatory because it is required by statute or rule, is required to acquire a benefit because a statute or rule requires a school district or public school that chooses to seek or receive a specified governmental benefit to report the data, or is voluntary because it is not specifically required by a statute or rule;

(d) Review all proposed statutory and regulatory data reporting requirements, whether proposed in state or federal legislation or in rules, and, to the extent practicable prior to final adoption, inform the general assembly or the enacting state or federal agency of the estimated cost to the school districts and public schools of complying with the proposed statutory and regulatory data reporting requirements and make recommendations to the general assembly or to the enacting state or federal agency concerning whether the proposed requirements are already included in existing law or regulation and whether the proposed requirements are necessary and appropriate;

(e) Advise the department on the impact of data practices and technology on school districts and public schools;

(f) Periodically review the rules for implementing the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, and recommend to the state board an interpretation of said act that will facilitate the exchange and sharing of student information to the greatest extent possible in compliance with the federal regulations for implementing said act; and

(g) Review the processes and timing for collecting student demographic data and make recommendations to the state board for efficiently updating the data as necessary.

(3) (a) The EDAC shall annually, or more often if necessary, make recommendations to the state board and to the appropriate legislative committees of reference based on the subject matter of the recommendation for the repeal or amendment of statutory and regulatory data reporting requirements that the EDAC has identified as duplicative, obsolete, or inefficient.

(b) Repealed.

(4) The EDAC shall identify those reporting requirements that may be consolidated into a single report or a single submission for purposes of streamlining data submission for school districts and public schools.

(5) As used in this section, "statutory and regulatory data reporting requirements" includes all data reporting requirements that apply to school districts and public schools and that are imposed by federal or state statute or by rule of a federal or state agency, including but not limited to the data reporting requirements imposed by the department of human services, the department of public health and environment, and the department of health care policy and financing.

(6) (a) This section is repealed, effective July 1, 2022.

(b) Prior to such repeal, the EDAC shall be reviewed as provided in section 2-3-1203, C.R.S.



§ 22-2-305. Data dictionary - legislative declaration - creation - contents - report

(1) (a) The general assembly finds that there is a need for consistency in electronic data submission protocols and requirements to allow school districts and public schools to submit data for multiple reports in one transaction. Under the existing data submission system, school districts and public schools are often forced to report data that is known to be incorrect because of an existing inability to correct or resubmit data through the current data technology system. The general assembly finds that the priority in data collection and submission must be the efficient collection and use of accurate, relevant data.

(b) The general assembly finds therefore that, with the creation and implementation of a data dictionary, the department may bring consistency and greater accuracy to the data elements collected from school districts and public schools and increase the efficiency of education data submission and collection by not collecting the same data elements more often than necessary.

(2) (a) The department shall develop and distribute to the school districts and public schools a data dictionary to define the data the department will collect and the methods and protocols by which school districts and public schools will submit the data. At a minimum, the data dictionary shall include the following items:

(I) A map of the current data collection requirements, including the definition of each data element, when each data element is collected, identification of the external reports for which each data element is used, and identification of the method by which each data element is collected;

(II) A description of the format for data submission, acceptable values in data submission, the available options for dealing with data fields for which the submitting school district or public school does not have information, and logical comparisons to prior reports;

(III) Identification of data relationships;

(IV) Data element tables; and

(V) Identification of data element locations within data access tools.

(b) In developing the data dictionary, the department shall seek and apply input from school districts, public schools, and the EDAC. In addition, the department shall ensure that the data elements included in the data dictionary are aligned with the descriptions and definitions of data elements that are used by national education organizations such as the federal department of education and other organizations that set national education standards and ratings.

(3) On or before August 1, 2007, the department shall report the status of the data dictionary to the state board, the education committees of the senate and house of representatives, or any successor committees, the governor, school districts, and the EDAC. At a minimum, the report shall include:

(a) A description of how many school districts and public schools were involved in the process of creating the data dictionary, the extent to which the EDAC was involved in the process, and the manner of the school districts', public schools', and the EDAC's involvement;

(b) An explanation of the department's methods and considerations in creating the data dictionary, including the extent to which the department considered models from other states;

(c) An explanation of the manner in which school districts and public schools will access the data dictionary; and

(d) The method by and frequency with which the department plans to review and update the data dictionary.

(4) The department shall ensure that the data dictionary is fully operational and available for use on or before October 1, 2007.

(5) The general assembly finds and declares that, for purposes of section 17 of article IX of the state constitution, the creation and implementation of the data dictionary pursuant to this section is an important element of accountability reporting and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-2-306. Advance notice - legislative declaration - data collection - data submission changes - website update - submission windows

(1) The general assembly finds that it is imperative that school districts and public schools receive adequate advance notice of changes in data submission requirements to enable them to effectively comply with the new requirements. The general assembly further finds that the department must allow school districts and public schools the necessary time in which to comply with changes in data submission requirements in order to ensure that the school districts and public schools provide accurate data.

(2) The department shall provide to school districts, public schools, and vendors notice of new federal or state data submission requirements or changes to existing federal or state data submission requirements within one business day after receiving the new or changed requirements. The department shall notify school districts, public schools, and vendors of new or changed federal or state data submission requirements and communicate any other pertinent information through an electronic mail list developed by the department to which school districts, public schools, and vendors may subscribe. The department shall also conduct informational meetings that allow school districts, public schools, and vendors to ask questions and receive technical support to ensure accuracy and efficiency in data submission.

(3) (a) To improve the accuracy of submitted data and minimize inaccurate data submissions and errors in data submitted by school districts and public schools, the department shall update data reporting requirements on the department website on an annual basis. The department shall ensure that the department website is updated annually by April 1 with all changes to state or federal data reporting requirements made since the preceding April 1. No later than the following July 1, school districts and public schools shall comply with the changes to state or federal data reporting requirements that are included in the April 1 update.

(b) Notwithstanding any provision of paragraph (a) of this subsection (3) to the contrary, if federally required or state-required timelines for implementing data reporting requirements conflict with the provisions of paragraph (a) of this subsection (3), the department, the school districts, and the public schools shall comply with the federally required timelines.

(4) (a) To assist the department, school districts, and public schools in exercising reasonable management over data collection and submission activities, following the enactment of legislation that alters data collection requirements, the state board shall promulgate rules to implement the changes in accordance with a timeline that ensures the rules are effective by April 1 following the effective date of the legislation. Each school district and public school shall reformat its data systems by the July 1 following enactment of the rules.

(b) Notwithstanding any provision of paragraph (a) of this subsection (4) to the contrary, if federally required or state-required timelines for implementing data reporting requirements conflict with the provisions of paragraph (a) of this subsection (4), the state board, the school districts, and the public schools shall comply with the federally required timelines.



§ 22-2-307. Data reporting requirements - interpretation of federal law - suspension

(1) On or before October 1, 2009, and periodically thereafter, the state board shall review the rules for implementing the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, and shall adopt an interpretation of said act that will facilitate the exchange and sharing of student information to the greatest extent possible in compliance with the federal regulations for implementing said act. The state board shall consult with the EDAC in determining its interpretation of said act.

(2) The department shall periodically review its interpretation of federal regulations pertaining to education data collection and reporting and shall ensure that it takes into consideration the interpretations adopted by the departments of education in neighboring states.

(3) (a) Notwithstanding any provision of law to the contrary, in any year in which the general assembly does not appropriate moneys to implement a state program in which the department, a school district, the state charter school institute, or a public school was participating, any reporting requirements that are required under the provisions of the state program are suspended, and the department, school districts, the state charter school institute, and public schools need not comply with said reporting requirements; except that a participating school district, the state charter school institute if it is participating, or a participating public school shall comply with requirements to report information concerning the entity's participation in the state program during the period in which it was funded.

(b) For purposes of this subsection (3), "state program" means a program specifically created in state statute and for which the statute creating the program specifically provides funding to a participating school district, the state charter school institute, or a public school.



§ 22-2-308. Data reporting requirements - office of legislative legal services

Notwithstanding the provisions of section 2-3-505, C.R.S., the office of legislative legal services, created in section 2-3-501, C.R.S., shall notify EDAC of any legislation introduced that creates by specific language a new requirement for a local education agency to report data to any state or federal agency.






Part 4 - Facility Schools Unit

§ 22-2-401. Legislative declaration

(1) The general assembly hereby finds that:

(a) A significant number of children in Colorado are placed in day treatment centers, residential child care facilities, other out-of-home placement facilities, or hospitals and receive their education through programs provided by these facilities;

(b) Although these facilities strive to provide the best educational programs possible within limited resources and under difficult circumstances, studies indicate that students who receive educational services through facility programs are more likely to repeat a grade level, more likely to perform below grade level, more likely to drop out of school, less likely to be employed, less likely to continue into higher education, and more likely to be eventually arrested and incarcerated;

(c) Each facility independently provides an educational program that, in most instances, is not consistent in the areas of course work, academic credits, graduation standards, or curriculum with any other educational program provided by a facility or with any educational program provided by a school district or an institute charter school. This lack of consistency makes it extremely difficult for a student to move from one facility to another or to move from a facility to a school district or institute charter school and puts the student almost hopelessly behind in meeting standards for completing a grade level or for graduation.

(d) Each student who receives an educational program through a facility participates in the Colorado student assessment program. However, the student's scores are usually not included in calculating a school's levels of attainment of the performance indicators, and the transitory nature of the student's educational career makes it difficult, if not impossible, for an education provider to longitudinally track the student's academic growth.

(e) Because of the uniqueness of the population served by each facility, it is important for each facility to maintain a significant degree of control over the educational program provided by the facility. However, by partnering with the department of education to provide an educational program that, as much as practicable, is consistent among the facilities, each facility can vastly improve the quality of each student's overall academic experience while the student receives educational services from the facility and when the student transfers to another facility or to a school district or an institute charter school.

(2) Therefore, the general assembly finds that creating a unit within the department of education to work with facilities to create consistency with regard to curriculum, standards, and tracking of student performance within facility education programs will raise the overall quality of the education provided to these students, thereby helping these students meet their full potential both academically and as fully contributing adults within the community.

(3) The general assembly further finds that, for purposes of section 17 of article IX of the state constitution, creating the facility schools unit within the department of education and the facility schools board to work with approved facility schools to standardize the educational services provided to students in approved facility schools and implementing a data system to maintain the records of students who receive educational services from approved facility schools will enable approved facility schools to provide each student a more consistent and coherent education, thereby improving each student's likelihood of achieving state academic standards. The facility schools unit, the facility schools board, and the data system are therefore important elements of accountable programs to meet state academic standards and may receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-2-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Approved facility school" means an educational program that is operated by a facility to provide educational services to students placed in the facility and that, pursuant to section 22-2-407 (2), has been placed on the list of facility schools that are approved to receive reimbursement for providing educational services to students placed in a facility.

(2) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(3) "Facility" means a day treatment center, residential child care facility, or other facility licensed by the department of human services pursuant to section 26-6-104, C.R.S., or a hospital licensed by the department of public health and environment pursuant to section 25-1.5-103, C.R.S.

(4) "Placed in a facility" means a student is in a facility due to:

(a) A court order or other action by a public entity in Colorado; or

(b) The student's determination, if the student is a homeless child as defined in section 22-1-102.5.

(5) "School district" means a school district organized and existing pursuant to law but does not include a local college district.

(6) "State board of education" or "state board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.

(7) "Student" means a child or youth who has attained three years of age on or before August 1 and who is under twenty-one years of age.

(8) "Unit" means the facility schools unit created within the department pursuant to section 22-2-403.



§ 22-2-403. Facility schools unit - created

(1) There is hereby created within the department the facility schools unit. The head of the unit shall be the director of facility schools and shall be appointed by the commissioner of education in accordance with section 13 of article XII of the state constitution.

(2) The facility schools unit and the office of the director of facility schools shall exercise their powers and perform their duties and functions under the department, the commissioner of education, and the state board of education as if the same were transferred to the department by a type 2 transfer as defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.



§ 22-2-404. Facility schools board - created - membership

(1) There is hereby created the facility schools board to adopt curriculum standards and set graduation requirements for facility schools and to collaborate with and advise the unit. The facility schools board shall consist of seven members appointed by the state board as provided in this section. The state board shall appoint the initial members of the facility schools board on or before November 1, 2008. The facility schools board shall exercise its powers and perform its duties and functions as if the same were transferred to the department by a type 1 transfer as defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) The state board shall appoint the members of the facility schools board as follows:

(a) Two persons who represent school districts within Colorado, one of whom shall have expertise in special education;

(b) One person who represents state-level child placement agencies within Colorado;

(c) One person who represents county departments of social services within Colorado;

(d) Two persons who represent facilities within Colorado; and

(e) One person who represents students who receive educational services provided by facility schools in Colorado. The state board may choose a person who, as a child, received educational services provided by a facility school or who is a parent of a student who is receiving or formerly received educational services provided by a facility school.

(3) (a) In appointing the members of the facility schools board, the state board shall seek to ensure that the membership of the facility schools board collectively has expertise in the areas of:

(I) Curriculum and assessment;

(II) Educating students who are placed in facilities;

(III) Mental health;

(IV) Special education services; and

(V) School finance.

(b) The state board shall ensure that members of the facility schools board are representative of the various geographic areas of the state and are representative of the ethnic and racial diversity and gender balance within the state.

(4) Members of the facility schools board shall serve three-year terms; except that, of the members initially appointed, two members shall serve one-year terms and two members shall serve two-year terms. The state board may reappoint a person to serve successive terms on the facility schools board.

(5) Members of the facility schools board shall serve without compensation but may receive reimbursement for reasonable travel expenses incurred in fulfilling their duties on the facility schools board. The department staff shall assist the facility schools board in performing its duties.



§ 22-2-405. Facility schools unit - duties

(1) In addition to any other duties that may be required by law, the unit shall:

(a) Develop and maintain, as provided in section 22-2-407, the list of approved facility schools;

(b) Make recommendations to the facility schools board regarding the curriculum for use in the approved facility schools;

(c) Make recommendations to the facility schools board regarding graduation requirements for students in approved facility schools. The unit's recommendations shall follow the comprehensive guidelines for high school graduation requirements specified by the state board pursuant to section 22-2-106 (1)(a.5);

(d) Maintain, and make available as provided by law, student information and records for the students who receive educational services from approved facility schools;

(e) Ensure that each student who receives educational services from an approved facility school and who, upon leaving the facility, will reside in Colorado receives a unique identifying number, as provided in rules adopted pursuant to section 22-11-104, if the student has not already been assigned a number by the department; and

(f) Communicate and collaborate with the department of human services, the county departments of social services, and referring agencies regarding the placement and transfer of students in facilities, including but not limited to communication concerning academic testing prior to and following placement and other academic and achievement testing.

(2) In complying with the duties specified in paragraph (d) of subsection (1) of this section, the unit shall:

(a) Adopt data reporting protocols and records transfer procedures for use by approved facility schools; and

(b) In purchasing a data system to maintain the records of students who are receiving educational services from approved facility schools, ensure that the data system selected is compatible with the system used by school districts in serving a majority of the students enrolled in public schools of the state.



§ 22-2-406. Facility schools board duties - curriculum - graduation standards - rules

(1) In addition to any other duties provided by law, the facility schools board shall:

(a) Adopt curriculum to be provided by approved facility schools. At a minimum, the facility schools board shall align the curriculum for the core subjects of reading, writing, mathematics, science, history, and geography with the state content standards adopted pursuant to section 22-7-1005 and the state assessments administered as provided in section 22-7-1006.3. The curriculum must include a range of course work from which an approved facility school may select courses that meet the needs of the students who are placed at the facility.

(b) Adopt accountability measures, including academic performance measures, to be applied to approved facility schools and the students receiving educational services through the approved facility schools; and

(c) Award a high school diploma to a student who, while receiving services through an approved facility school, meets the graduation requirements the facility schools board shall establish pursuant to subsection (3) of this section and who applies for the award of a high school diploma from the facility schools board.

(2) The facility schools board may make recommendations to the state board and to the department of human services regarding any of the following issues:

(a) The process for placing a child or youth in a facility when the placement is initiated by a public entity and methods for improving the involvement of school districts in such placement decisions;

(b) The process for placing a child or youth in a facility when the placement is initiated by action by or request of a private person and methods by which school districts may be involved in such placement decisions;

(c) Methods and strategies for improving the quality of educational services provided by approved facility schools and for improving the educational outcomes for students who receive educational services from approved facility schools;

(d) Methods for recruiting and retaining highly qualified teachers and paraprofessionals for employment in approved facility schools;

(e) The provision of appropriate services for students with disabilities, including the process for developing and reviewing individualized education programs;

(f) Methods of reimbursing approved facility schools for the excess costs incurred in providing educational services to students with disabilities, including direct and indirect costs;

(g) The liability of the school districts of residence for providing a free and appropriate public education for the students who are placed in a facility and procedures to ensure students' rights to receive educational services;

(h) The oversight and monitoring of approved facility schools; and

(i) Any other issues that are determined by the facility schools board to be within its purview and that are intended to improve educational outcomes for students receiving educational services from approved facility schools or to promote the efficient delivery of educational services to students who are placed in facilities.

(3) The facility schools board shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., to establish procedures by which a student who participates in an approved facility school may apply to receive a high school diploma awarded by the facility schools board. The facility schools board shall also, by rule, establish the graduation requirements that a student receiving educational services through an approved facility school shall meet to be awarded the facility school's high school diploma. In adopting the graduation requirements, the facility schools board shall take into consideration the recommendations of the unit and shall ensure that the graduation requirements follow the guidelines for high school graduation requirements specified by the state board pursuant to section 22-2-106 (1)(a.5).



§ 22-2-407. List of approved facility schools - application - criteria - rules

(1) Pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., the facility schools board shall promulgate rules for the creation and maintenance as provided in this section of a list of facility schools that are approved to receive reimbursement for providing educational services to students placed in the facility. In addition to the rules specified in this section, the facility schools board shall adopt such additional rules as may be necessary for the implementation of the list pursuant to this section.

(2) (a) The facility schools board by rule shall specify:

(I) The procedures by which a facility school may apply to the unit for placement on the list of approved facility schools;

(II) The information that each facility school shall provide in the application;

(III) The reporting requirements for approved facility schools; and

(IV) The criteria that a facility school shall meet to be placed on the list of approved facility schools.

(b) The unit shall review the applications received pursuant to paragraph (a) of this subsection (2) and shall place on the list of approved facility schools those applicants that meet the criteria specified by rule of the facility schools board. The unit shall notify each applicant regarding placement on the list of approved facility schools. If the unit denies an applicant placement on the list, the unit shall explain the basis for the denial. An applicant that is denied may reapply for placement on the list following correction of the cause for denial.

(3) An approved facility school shall comply with the following requirements in order to remain on the list of approved facility schools:

(a) Adopt and implement the curriculum and graduation requirements specified by the facility schools board pursuant to section 22-2-406 (1)(a) and (3);

(b) Demonstrate compliance with the accountability measures adopted by the facility schools board pursuant to section 22-2-406 (1)(b);

(c) Comply with the reporting and records tracking requirements specified by the unit pursuant to section 22-2-405 (1)(d) and (2); and

(d) Comply with any other requirements specified by rule of the facility schools board.

(4) The unit shall periodically, as provided by rule of the facility schools board, review each approved facility school to determine whether the approved facility school is in compliance with the requirements specified in subsection (3) of this section. If the unit determines that an approved facility school is out of compliance, the unit shall give the approved facility school notice of the lack of compliance. If the approved facility school does not come into compliance within thirty days after receiving the notice, the unit shall remove the facility school from the list of approved facility schools. A facility school that is removed from the list of approved facility schools may reapply for placement on the list as provided in subsection (2) of this section.



§ 22-2-408. Approved facility schools - funding

(1) For the 2008-09 budget year and for each budget year thereafter, each approved facility school shall submit its pupil enrollment to the department and receive funding from the department in accordance with the provisions of section 22-54-129.

(2) For the 2009-10 budget year, and for each budget year thereafter, the department shall annually withhold two percent of the amount payable to each approved facility school. The amount withheld shall be allocated to the unit to offset the costs incurred by the unit and the facility schools board in implementing this part 4.



§ 22-2-409. Notification of risk

(1) Beginning August 15, 2010, a state-licensed day treatment facility, facility school, or hospital licensed or certified pursuant to section 25-3-101, C.R.S., shall notify the appropriate child welfare education liaison, designated pursuant to section 22-32-138 (2)(a), of a student who:

(a) Is transferring to a public school from a state-licensed day treatment facility licensed by the department of human services pursuant to section 26-6-104, C.R.S., facility school as defined in section 22-2-402 (1), or hospital licensed or certified pursuant to section 25-3-101, C.R.S.; and

(b) Has been determined by the state-licensed day treatment facility, the facility school, the hospital licensed or certified pursuant to section 25-3-101, C.R.S., or the court to be a risk to himself or herself or the community within the twelve months prior to the proposed transfer.

(2) This section shall apply only to a hospital licensed or certified pursuant to section 25-3-301, C.R.S., that is providing inpatient acute care or psychiatric services for a student for more than ten days and if there is actual knowledge that the student will attend an identified public school within sixty days after discharge from the hospital. For purposes of this subsection (2), information shared with the department of human services, county department of social services, or child education welfare liaison shall be shared only for a student who has been deemed to be a risk to himself or herself or the community within the twelve months prior to discharge.

(3) The notification required in subsection (1) of this section shall be made at least ten calendar days prior to the student's transition from the state-licensed day treatment facility, facility school, or hospital licensed or certified pursuant to section 25-3-101, C.R.S., and subsequent enrollment in a public school and shall include an invitation to the child welfare education liaison, or his or her designee, to participate in the development of a transition plan for the student. The information provided to the child welfare education liaison shall include, but need not be limited to, the transitioning student's educational records from the transferring educational facility and an outline of the student's transitional needs to be successful in the public school setting, which information would assist the school district in meeting the student's needs and ensuring a successful transition. If the transitioning student is in the custody of the department of human services or a county department of social services, the state-licensed day treatment facility, facility school, or hospital licensed or certified pursuant to section 25-3-101, C.R.S., shall also provide the notification to the department of human services.

(4) If a change of placement is required for the safety of the student or if a court, the department of human services, or a county department of social services makes a placement change with fewer than ten calendar days notice, the responsible state or county department of human services or social services shall provide information to the child welfare education liaison, designated pursuant to section 22-32-138 (2)(a), of the receiving school district, charter school, or institute charter school within five calendar days following the student's placement. The information provided to the child welfare education liaison shall include, but need not be limited to, the transitioning student's educational records from the transferring educational facility and an outline of the student's transitional needs to be successful in the public school setting, which information would assist the district in meeting the student's needs and ensuring a successful transition.

(5) The responsible county department of social services and the receiving school district, charter school, or institute charter school shall cooperate to ensure that an appropriate placement including educational services is made pursuant to this section and sections 19-1-115.5, C.R.S., 22-20-108, and 22-32-138, as applicable.

(6) Within the confidentiality and privacy limits of state and federal law, the responsible county department of social services or the school district, charter school, institute charter school, or facility school shall provide information about the student to assist the receiving entity in determining an appropriate educational placement for the student.

(7) On or before July 1, 2011, the department of human services and the department of education shall enter into a memorandum of understanding, pursuant to section 22-2-139, concerning the enrollment of students in the public school system who meet the requirements of subsection (1) of this section.






Part 5 - Teacher Recruitment and Retention

§ 22-2-501. Legislative declaration

(1) The general assembly hereby finds that:

(a) Teachers have a great impact in student achievement. Evidence shows that teacher quality can account for the majority of variances in student learning and test scores.

(b) The teaching and learning conditions under which teachers practice their profession, though often overlooked, are essential elements to student achievement and teacher retention. These conditions must be systematically studied and addressed for Colorado to develop a critical mass of teachers who are well prepared to teach and who will remain in hardest-to-staff schools long enough to make a significant difference for students and their families.

(c) Research also demonstrates that the negative effects of teacher shortages and distribution challenges have a disproportionate impact on the nation's most disadvantaged students, leaving poor and minority children more likely to be taught by less-qualified and under-prepared teachers.

(d) Teachers who are truly highly qualified teach well-designed, standards-based lessons and are able to teach those lessons successfully because they know how and why their students learn. These teachers work effectively with their colleagues to push and lead school improvement and work steadily to sharpen their skills and increase their knowledge because they believe it is part of their professional responsibility to do so.

(e) National board certification is a nationally accepted sign of quality in the teaching profession and offers a nationwide standard for evaluating and encouraging quality teaching. It is a means to recognize and reward the accomplished teachers the state needs to build competitive, world-class schools. National board certified teachers advance the quality of teaching and learning by maintaining high and rigorous standards for what accomplished teachers should know and be able to do.

(2) The general assembly further finds and declares that, for purposes of section 17 of article IX of the state constitution, implementation of measures designed to improve teacher quality, recruitment, and retention through this part 5 and through House Bill 08-1384, as enacted at the second regular session of the sixty-sixth general assembly, is a critical element of accountable education reform, accountable programs to meet state academic standards, and performance incentives for teachers and, therefore, may receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-2-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(2) "Low-performing, high-needs school" means a school that is required to submit a priority improvement or turnaround plan pursuant to section 22-11-210.



§ 22-2-503. Teaching and learning conditions survey

(1) Subject to available appropriations, the department shall administer a biennial teaching and learning conditions survey, referred to in this section as the "survey", to all preschool, elementary, and secondary teachers in public schools of the state. The survey shall be designed to assess, at a minimum:

(a) Teaching and learning conditions as predictors of student achievement;

(b) The correlation, if any, between teaching and learning conditions and teacher retention; and

(c) The relationship, if any, between teaching and learning conditions and school administration.

(2) The survey results may be used by schools, school districts, the department, state policymakers, and researchers as a resource for:

(a) School and program design;

(b) Professional development programs;

(c) School improvement plans;

(d) School district continuous improvement programs;

(e) State education reform initiatives concerning achievement gaps, teacher gaps, dropout rates, and graduation rates; and

(f) Other analyses to inform school improvement efforts.



§ 22-2-504. National board for professional teaching and principal standards certification compensation - study

(1) Beginning with the 2009-10 school year, the department, subject to available appropriations, shall award an annual stipend of one thousand six hundred dollars to any teacher or principal who is employed in a school district, a program operated by a board of cooperative services, a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title, or a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title, and who holds a certification from the national board for professional teaching or principal standards. For any stipends that are awarded, the department shall allocate the stipend moneys to the school district that employs the teacher or principal who is to receive the stipend, and the school district shall then make payment directly to the eligible teacher or principal. A school district may, at its discretion, withhold any required employer retirement and medicare contributions associated with the stipend pursuant to this section from the one thousand six hundred dollar stipend amount. For any stipends that are awarded, the stipend shall be:

(a) Payable on May 1, 2009, and each May 1 thereafter;

(b) Prorated for less than full-time employment;

(c) Considered regular salary under section 24-51-101 (42)(a), C.R.S.; and

(d) In addition to, and not in lieu of, any existing compensation being awarded at the local level to a teacher or principal who holds a certification from the national board for professional teaching or principal standards.

(2) Beginning with the 2009-10 school year, subject to available appropriations, an additional annual stipend of three thousand two hundred dollars shall be awarded to any teacher or principal who meets the criteria set forth in subsection (1) of this section and who is employed as of May 1 in a given school year in a low-performing, high-needs school. Subject to available appropriations, a teacher or principal shall continue to receive the additional stipend award pursuant to this subsection (2) if he or she remains employed in a school that was previously a low-performing, high-needs school but improved sufficiently to implement an improvement or performance plan pursuant to section 22-11-210. The additional stipend for such teachers and principals shall be subject to the same restrictions and requirements as set forth in subsection (1) of this section.

(3) (a) On or before August 30, 2011, the department shall contract with an outside source to conduct two studies concerning the effectiveness of any annual stipends awarded to teachers pursuant to this section.

(b) The first study shall evaluate the effect of national board certification on student achievement, using longitudinal growth as a measurement. The results of the study shall describe, at a minimum, any differential effectiveness correlated to school characteristics, including but not limited to:

(I) Title I of the federal "Elementary and Secondary Education Act of 1965", 20 U.S.C. sec. 6301 et seq., eligibility;

(II) School size; and

(III) The proportion of students who attend the school for whom English is a second language.

(c) The second study shall evaluate the effectiveness of any stipends awarded on encouraging teachers to obtain national board certification and encouraging teachers to teach in low-performing schools, the effect of the national board certification on teacher retention, and the effect of having national board certified teachers on the culture of the school.

(d) On or before January 30, 2012, the department shall submit a report containing the findings of the study to the education committees of the house of representatives and the senate, or any successor committees, the governor, and the commissioner of education.

(4) If insufficient funding is available to award a stipend pursuant to subsection (1) of this section to all teachers and principals who hold a certification from the national board for professional teaching or principal standards, stipends shall be awarded only to those teachers and principals who meet the criteria of subsection (1) of this section and who are employed in a low-performing, high-needs school.



§ 22-2-505. Minority teacher recruitment - short title - legislative declaration - study - report

(1) The general assembly finds and declares that:

(a) Diversity of teachers in K-12 classrooms is important not only because it helps provide positive role models for students but also because it offers a broader cultural understanding of learning strategies and needs;

(b) The most recent data for Colorado shows that while approximately forty-four percent of students in Colorado are minorities, only twelve percent of teachers are minorities; and

(c) Statewide, the number of minority teachers has not kept up with population growth and changes in student diversity.

(2) The general assembly therefore declares that it is a matter of statewide concern to study and develop strategies to increase and improve the recruitment, preparation, and retention of high-quality minority teachers in Colorado's public school system.

(3) The department shall study and develop strategies to increase and improve the recruitment, preparation, development, and retention of high-quality minority teachers in elementary and secondary schools in Colorado. On or before December 1, 2014, the department shall prepare a report on its findings, including current statewide and district demographics and recommendations, and submit it to the office of the governor, the state board of education, and the education committees of the house of representatives and senate, or any successor committees. The department shall present the report on its findings to the education committees of the house of representatives and senate, or any successor committees, on or before January 30, 2015.

(4) This section shall be known as "Aliyah's Law".









Article 3 - Eye Protective Devices

§ 22-3-101. Duties regarding eye protective devices

(1) It is the duty of the governing board of every school district, university, college, or other institution of higher education, and of every person, firm, or organization maintaining any private school, university, college, or other institution of higher education, in this state to provide eye protective devices for the use of all students, teachers, and visitors when participating in the courses and activities enumerated in section 22-3-102.

(2) It is the duty of the persons charged with the supervision of any such course or activity to require such eye protective devices to be worn by students, teachers, and visitors under the circumstances prescribed in section 22-3-102.



§ 22-3-102. Courses in which devices to be used - substances and activities dangerous to eyes

(1) Eye protective devices shall be worn in courses including, but not limited to, vocational or industrial art shops or laboratories and chemistry, physics, or combined chemistry-physics laboratories, at any time at which the individual is engaged in, or observing, an activity or the use of hazardous substances likely to cause injury to the eyes.

(2) Hazardous substances likely to cause physical injury to the eyes include materials which are flammable, toxic, corrosive to living tissues, irritating, strongly sensitizing, or radioactive or which generate pressure through heat, decomposition, or other means.

(3) Activity or the use of hazardous substances includes, but is not limited to, the following:

(a) Working with hot molten metal;

(b) Milling, sawing, turning, shaping, cutting, grinding, and stamping of any solid materials;

(c) Heat treating, tempering, or kiln firing of any metal or other materials;

(d) Gas or electric arc welding;

(e) Working with hot liquids, solids, or chemicals which are flammable, toxic, corrosive to living tissues, irritating, sensitizing, or radioactive or which generate pressure through heat, decomposition, or other means.



§ 22-3-103. Standards for devices

For the purposes of this article, the eye protective devices utilized shall be industrial quality eye protective devices which meet the standards of the U.S.A. standard practice for occupational and educational eye and face protection, Z87.1-1968, and subsequent revisions thereof, approved by the United States of America Standards Institute, Inc.



§ 22-3-104. Implementation

The commissioner of education shall prepare and circulate to each public and private educational institution in this state instructions and recommendations for implementing the eye safety provisions of this article.






Article 4 - County Superintendent of Schools



Article 5 - Boards of Cooperative Services Act of 1965

§ 22-5-101. Short title

This article shall be known and may be cited as the "Boards of Cooperative Services Act of 1965".



§ 22-5-102. Legislative declaration

The general assembly declares that this article is enacted for the general improvement and expansion of educational services of the public schools in the state of Colorado; for the creation of boards of cooperative services where feasible for purposes of enabling two or more school districts to cooperate in furnishing services authorized by law if cooperation appears desirable; and for the setting forth of the powers and duties of said boards of cooperative services.



§ 22-5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of education of a school district or the governing board or governing agency of a postsecondary institution.

(2) "Board of cooperative services" or "BOCES" means a regional educational service unit designed to provide supporting, instructional, administrative, facility, community, or any other services contracted by participating members.

(2.3) "District charter school" means a charter school authorized by a school district board of education pursuant to part 1 of article 30.5 of this title.

(2.5) Repealed.

(2.7) "Institute charter school" means a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title.

(3) "Postsecondary institution" means a community or technical college, a local district college, or a state-supported institution of higher education.

(4) "School district" means any public school district existing pursuant to law.

(5) "State board" means the state board of education.



§ 22-5-104. Creation of board of cooperative services - meetings

(1) Whenever the boards of education of two or more school districts or the board of education of a school district and the governing board or governing agency of a postsecondary institution desire to establish a board of cooperative services for the purpose of providing cooperative services as set forth in this article and have so certified to the commissioner of education and other interested boards by appropriate resolution, the presidents of any two of the interested boards may call a meeting of the duly appointed representatives of the interested boards. The interested boards shall seek from the commissioner of education and the state board for community colleges and occupational education any aid and assistance that may be reasonably required, to the end that a proper plan of organization for the board of cooperative services shall be accomplished. At this meeting the boards which have previously and respectively adopted resolutions so authorizing may enter into a proposed agreement to form a board of cooperative services, which proposed agreement shall set forth the names of the participating districts and postsecondary institutions and such other items as may be required. The participating school districts and postsecondary institutions may then proceed to form the board of cooperative services.

(2) (a) At a subsequent meeting, the boards which have approved participation in a board of cooperative services shall agree upon the number of members which are to compose the cooperative board; except that there shall be no less than five members, and each participating board shall be entitled to at least one member on the board of cooperative services.

(b) Each participating board of education of a school district shall then appoint its assigned number of representatives, and one alternate for each, from its membership; except that, if the board of cooperative services consists of a single school district and a single postsecondary institution, the board of education may appoint its representatives, and one alternate for each, from its membership or it may appoint the superintendent of the school district as one of its assigned number of representatives. The term of office of any member representing a board of education of a school district who is also a member of the board of education shall have the same expiration date as the term which the member is serving on the board of education at the time of appointment to the board of cooperative services. The term of office of any school district superintendent who is appointed to represent the board of education of a school district shall not exceed three years; except that, if the superintendent ceases to be an employee of the school district while serving on the board of cooperative services, a vacancy shall exist on the board of cooperative services.

(c) Each participating governing board or governing agency of a postsecondary institution shall then appoint its assigned number of representatives, and one alternate for each, from its membership or the governing board or governing agency may appoint the chief executive officer of such postsecondary institution as one of its assigned number of representatives. The term of office of each member representing a governing board or governing agency of a postsecondary institution shall not exceed three years; except that, if any member of a board of cooperative services who represents a governing board or governing agency of a postsecondary institution ceases to be a member of such governing board or governing agency or the chief executive officer of such postsecondary institution, a vacancy shall exist on the board of cooperative services.

(d) As a term of office expires a replacement to the board of cooperative services shall be appointed by the participating board within thirty days after the expiration date. When other vacancies occur, they shall be filled by appointment by the respective boards within thirty days from the date on which the vacancy occurs.

(e) (I) Upon agreement of all of the boards participating in a board of cooperative services, one member of the board of cooperative services may be jointly appointed by the participating boards from the public at large; however, such member shall reside in the area served by the board of cooperative services. The term of office of such member shall not exceed three years. As the term of office of such member expires, a replacement to the board of cooperative services shall be jointly appointed by the participating boards within thirty days after the expiration date.

(II) In addition to the member appointed pursuant to subparagraph (I) of this paragraph (e), the participating boards of a board of cooperative services consisting of a single school district and a single postsecondary institution may jointly appoint up to four members of the board of cooperative services from the public at large. A member so appointed shall reside in the area served by the board of cooperative services. The term of office of a member so appointed shall not exceed three years. As the term of office of a member appointed pursuant to this subparagraph (II) expires, a replacement to the board of cooperative services may be jointly appointed by the participating boards within thirty days after the expiration date.

(3) The agreement to establish a board of cooperative services may be amended to admit one or more additional school districts or postsecondary institutions if the board of the school district or postsecondary institution seeking admission shall certify by resolution a desire to be admitted to membership in the board of cooperative services and if the board of cooperative services by resolution agrees to the admission of the school district or postsecondary institution.

(4) A board of cooperative services shall meet at least quarterly. A quorum shall consist of a simple majority of those members serving on a board of cooperative services. In the absence of a regular member, the alternate, if present, may be counted toward the required quorum and assume the prerogatives of the regular member.

(5) A board of cooperative services may adopt a policy authorizing board members to attend and participate in regular or special meetings electronically, including participating by using video or audio conferencing technology that will allow members of the board to view or hear each other during the meeting and fully participate in the discussion and in voting; except that the board members shall gather in one physical location for at least one of the quarterly meetings held each year. The policy must address the method by which members of the public are allowed access to any video or audio conference of the board of cooperative services that is conducted pursuant to this subsection (5). In addition, the policy must specify any agenda items that the board of cooperative services may not consider during any video or audio conference conducted pursuant to this subsection (5). A quorum exists at any video or audio conference held pursuant to this subsection (5) if the number of members participating in the video or audio conference equals the number necessary for a quorum pursuant to subsection (4) of this section.



§ 22-5-105. Organization of board of cooperative services - meetings

(1) (a) At its first meeting, the members of the board of cooperative services elected as set forth in section 22-5-104 shall elect from their membership a president, a vice-president, a secretary, and a treasurer, whose terms of office are for two years, unless their terms of office as board members expire earlier, in which case the officership shall similarly expire. The duties of the president, vice-president, secretary, and treasurer of the board of cooperative services are the same as set forth for similar offices of boards of education in sections 22-32-105 to 22-32-107. Similarly, meetings of the board of cooperative services are called, held, and conducted as set forth in section 22-32-108; except that, pursuant to section 22-5-104 (5), a board of cooperative services may conduct meetings electronically, including by using video or audio conferencing technology.

(b) A board of cooperative services that includes in its membership at least one school district that the department of education determines is rural, based on the geographic size of the school district and the distance of the school district from the nearest large, urbanized area, and that enrolls six thousand five hundred or fewer students in kindergarten through twelfth grade, may provide notice of special meetings by electronic mail as provided in section 22-32-108 (2)(b).

(2) At each meeting at which a board of cooperative services elects officers, each board member shall sign an affidavit stating that the board member is aware of and will comply with the confidentiality requirements and restrictions applicable to executive sessions of the board, as described in section 24-6-402, C.R.S., regardless of whether the board member participates in the executive session in person or electronically in accordance with a policy adopted pursuant to section 22-5-104 (5). The board of cooperative services shall keep and preserve the affidavits with the minutes of board meetings and other board documents.



§ 22-5-106. Financing, budgeting, and accounting

(1) (a) Financing of the services performed under the direction of the board of cooperative services shall be by contributions from available moneys in any funds, which may be legally expended for such services, of the participating members on the basis of a proportionality agreed upon by the participating members and from the boards of cooperative services.

(b) A board of cooperative services may finance all or a portion of the costs of an approved career and technical education program from funds received pursuant to article 8 of title 23.

(2) A board of cooperative services shall adopt a budget and an appropriation resolution prior to the beginning of the fiscal year for which adopted.

(3) A board of cooperative services shall follow the provisions of the "School District Budget Law of 1964", being part 1 of article 44 of this title, wherever such provisions are applicable; except that the provisions of sections 22-44-112 (3)(c), (4), and (6) and 22-44-115 (4) shall not apply to a board of cooperative services.



§ 22-5-106.5. Short-term loans

A board of cooperative services may, upon approval of its members, negotiate or contract with any person, corporation, association, or company for a loan not to exceed the difference between the anticipated revenues for the current fiscal year for the budget of the board of cooperative services and the amount credited to date to said budget in order to pay current obligations. Such loan shall be liquidated within six months thereafter from moneys subsequently credited to said budget. The total principal, interest, and fees to be paid on such loan shall not exceed the total amount of the authorized budget for the same length of time.



§ 22-5-107. Duties of board of cooperative services

In addition to any other duty required to be performed by law, the board of cooperative services shall have the same duties as those for boards of education as set forth in section 22-32-109 (1)(a) to (1)(m), (1)(q), and (1)(r) and section 22-9-106.



§ 22-5-108. Powers of board of cooperative services

(1) In addition to any other powers granted by law, the board of cooperative services shall have the following specific powers, to be exercised in its judgment:

(a) Those powers set forth for boards of education in section 22-32-110 (1)(b) to (1)(k), (1)(n) to (1)(q), (1)(s) to (1)(w), (1)(y), (1)(aa) to (1)(ee), and (1)(jj), and in sections 22-32-113, 22-32-114, 22-32-116 to 22-32-118, 22-32-120 to 22-32-122, and 22-32-124;

(b) To take and hold in the name of the board of cooperative services so much real and personal property as may be reasonably necessary for any purpose authorized by law;

(c) To operate schools and classes as authorized by the members;

(d) To determine which programs and facilities of the board of cooperative services shall be operated and maintained;

(e) To award diplomas or certificates of accomplishment as authorized by the members;

(f) To exclude from any library operated by the board of cooperative services any books, magazines, papers, or other publications which, in the judgment of the board, are of immoral or pernicious nature;

(g) To select a depositary for moneys belonging to the board of cooperative services, and to invest any funds on hand which are not then needed in the conduct of its affairs in any securities which are legal investments for the state and its political subdivisions, pursuant to part 6 of article 75 of title 24, C.R.S.;

(h) To enter into contracts and to receive federal matching funds for moneys spent in providing student health services pursuant to section 25.5-5-301 (6) or 25.5-5-318, C.R.S.;

(i) To contract with a district charter school or an institute charter school pursuant to section 22-30.5-104 (7)(b) or 22-30.5-507 (8)(b), respectively, for the use of a school building and grounds, the operation and maintenance of the building and grounds, and the provision of any service, activity, or undertaking that the district charter school or institute charter school is required to perform to carry out the educational program described in its charter contract.



§ 22-5-109. Matching power

The board of cooperative services shall be authorized to use the contributions from the participating members to match state and federal funds, or funds from any other agencies when applicable, when the acceptance of financial assistance from such other agencies requires matching of funds as a condition of participating in services authorized by law.



§ 22-5-110. State and federal payments

Any state or federal financial assistance which would accrue to an individual school district if it were performing a service performed under the direction of a board of cooperative services shall be apportioned by the appropriate state or federal agency to the participating school districts on the basis of the proportionality of the contributions of the participating school districts to the performance of the service or upon the basis of proportionality otherwise set forth by law.



§ 22-5-111. Buildings and facilities

(1) A school district which is participating in a cooperative service agreement, when authorized by a vote of the eligible electors as provided in article 42 of this title, may contract for bonded indebtedness for the purpose of purchasing sites, constructing buildings or other structures, and equipping buildings which are necessary for the operation of a cooperative educational service program. The district which contracts for bonded indebtedness may charge the other members participating in the cooperative service agreement for the use of the building and equipment. The rental proceeds may be applied to the retirement of said bonded indebtedness. This article shall not be construed to create liability for retirement of such bonded indebtedness upon the other members participating in the cooperative service agreement.

(2) The boards of education of the school districts participating in a cooperative service agreement may jointly, separately, or, after approval of each participating board of education, as a board of cooperative services construct, purchase, or lease sites, buildings, and equipment for the purpose of providing the facilities necessary for the operation of a cooperative service program at any appropriate location, whether within or without a school district providing the money for the facilities. School district moneys in any fund from which moneys may be legally expended for such facilities may be used for carrying out the provisions of this section. The provisions of sections 22-32-127 and 22-45-103 (1) shall apply to any installment purchase agreement or any lease or rental agreement, including but not limited to any sublease-purchase agreement entered into by a school district that is a member of a board of cooperative services pursuant to section 22-43.7-110 (2)(c), entered into by a board of cooperative services or by the boards of education of the school districts participating in a cooperative service agreement. No board of education of a school district participating in a cooperative service agreement shall make any levy for its bond redemption fund, or use any moneys in its bond redemption fund, except in accordance with the provisions of section 22-45-103 (1)(b).

(3) The board of cooperative services, when authorized by a vote of the registered electors of all of the school districts participating in the agreement, may borrow any moneys available from the permanent school fund for purposes of purchasing sites and erecting buildings for use of the board of cooperative services. Repayment of such loans and interest thereon shall be by payments from the participating school districts on a proportion agreed upon by the boards of education of said participating school districts.



§ 22-5-112. Veto power and dissolution

(1) A participating board may refrain from participating in a specific activity proposed by the board of cooperative services by giving due notice through a board resolution as may be provided in the bylaws of the board of cooperative services.

(2) A participating board may withdraw from a board of cooperative services after having given due notice as provided in the bylaws of the board of cooperative services and after having satisfactorily completed all specific contracts to which it has become a party, or upon otherwise being released from its commitments by the board of cooperative services.

(3) A board of cooperative services may be dissolved by its resolution upon the completion of all contracts or upon other adequate discharge of its obligations.



§ 22-5-113. Approval for postsecondary occupational programs

No board of cooperative services shall establish a new postsecondary program of occupational education without first obtaining approval from the state board for community colleges and occupational education.



§ 22-5-114. Eligibility for funds

(1) (a) Any board of cooperative services organized under the provisions of this article shall be eligible to receive such state moneys as may be available upon receiving approval by the state board.

(b) Approval to receive state moneys under this subsection (1) does not constitute approval to receive state moneys pursuant to section 22-5-118.

(2) Unless otherwise approved by the state board, to be eligible to receive state funds under this section and under section 22-5-118, a board of cooperative services shall meet all the following criteria:

(a) It shall serve school districts with a combined total enrollment of not less than four thousand students; and

(b) It shall either serve school districts in two or more counties or serve multiple school districts located in the same county.



§ 22-5-114.5. Designation as local education agency - rules

(1) Any board of cooperative services may act as a local education agency for a participating member or consortium of members that chooses to apply for, receive, or administer a grant through a grant program created by a federal or state statute or program. The provisions of this section shall not apply to federal formula grant moneys unless allowed by the "Elementary and Secondary Education Act of 1965", Pub.L. 89-10.

(2) A board of cooperative services may apply to the department for federal or state moneys received by the department only with the approval of two or more of the BOCES member school districts that have expressly agreed to participate in a grant application through a vote by the board of directors of the board of cooperative services. If a board of cooperative services applies for state or federal grant moneys on behalf of participating member school districts, the participating member school districts are not eligible to apply for the same state or federal grant moneys. If a participating member school district of a BOCES expressly declines to participate in a grant application, that member school district is not precluded from applying for the same state or federal grant moneys as an individual school district.

(3) A board of cooperative services may apply to any division within the department for any federal and state grant moneys for which it is eligible. All divisions within the department must treat boards of cooperative services as local education agencies and inform them of and allow them to apply for all federal and state grant moneys for which they are eligible.

(4) An eligible grantee or consortium of grantees may designate a board of cooperative services as the fiscal manager for a state or federal grant. The grantee or consortium of grantees remains responsible for ensuring that all the requirements of the grant are met.

(5) The state board may promulgate rules to establish processes and guidelines for a board of cooperative services to apply for state or federal grant moneys pursuant to this section.



§ 22-5-115. Financing boards of cooperative services

(1) (a) No later than July 1, 1973, and July 1 of each year thereafter prior to July 1, 2007, the state board shall determine the number of eligible boards of cooperative services and, subject to available appropriations, award a ten-thousand-dollar grant to each such eligible board. For budget years commencing on or after July 1, 2007, the state board, subject to available appropriations, shall award at least ten thousand dollars to each eligible board of cooperative services.

(b) If available moneys are insufficient to award each eligible board the amount specified in paragraph (a) of this subsection (1), the state board shall reduce proportionately all awards for eligible boards for that year.

(2) The state board shall certify to the state treasurer the name and address of, and the amount payable to, each eligible board of cooperative services. Upon receipt of such certification, but no later than July 15, 1973, and July 15 of each year thereafter, the state treasurer shall make distribution of the amount so certified to the respective boards of cooperative services.

(3) The general assembly shall annually make a separate appropriation to the state board to cover the estimated cost of the basic grants to eligible boards of cooperative services as set forth in subsection (1) of this section.

(4) For budget years commencing on or after July 1, 1996, any amount received by a board of cooperative services pursuant to this section must be used to fund professional educator development in standards-based education, as implemented through part 10 of article 7 of this title, in each school district that is a member of such board and in any nonmember school district that chooses to participate in a professional educator development program with any board of cooperative services.



§ 22-5-116. Corporate status of boards of cooperative services

Each regularly organized board of cooperative services formed at any time is hereby declared to be a body corporate and in its name may hold title to personal property for any purpose authorized by law, sue, and be a party to contracts for any purpose authorized by law.



§ 22-5-117. Employment of teacher transferred from school district

Any teacher transferred from employment in a school district which is a member of a board of cooperative services to employment in said board of cooperative services shall retain the employment status he had attained prior to his transfer to the board of cooperative services, including credit for years of service as a probationary teacher, as provided in article 63 of this title, in the school district from which he transferred.



§ 22-5-118. Implementation and financing of regional education and support services - plan - annual report

(1) The general assembly recognizes that the increasing number of students, the desire to reduce school districts' reliance on property taxes, the need to consolidate services rather than schools, and the limitations on state revenues require the boards of cooperative services to develop the highest possible efficiencies and most economic methods for school districts to deliver education and support services. The general assembly further recognizes that it is essential to assist school districts in providing educational services with the maximum economies of scale without violating the principle of local control. The general assembly therefore declares that using boards of cooperative services to assist in delivering education and support services furthers a valid public purpose and promotes a commitment to achieving efficiencies and economies in providing educational services.

(2) Beginning fiscal year 1996-97 and for fiscal years thereafter, in addition to any state moneys received pursuant to section 22-5-115, a board of cooperative services may receive state moneys by submitting to the department of education a plan for the provision of education and support services programs, as specified in this section. Any amount appropriated to fund any education or support services program pursuant to this section shall be distributed by the department of education to each board of cooperative services that submits a plan. The amount appropriated shall be divided equally based on the total number of students enrolled in the member school districts of the participating boards and distributed based on the number of students participating in the funded education or support services program from each member school district of each participating board.

(3) (a) To receive funds under this section, a board of cooperative services, in cooperation with its participating school districts, the department of education, the Colorado commission on higher education, the state board for community colleges and occupational education, and postsecondary institutions, shall prepare and submit a plan to increase efficiencies and economies in providing education and support services to the board's participating school districts.

(b) Each plan shall include but is not limited to measures concerning:

(I) The enhancement of student achievement and instruction through cooperative research and development, the continuous upgrading of standards and assessment techniques, and the establishment of a regional curriculum center;

(II) Staff development and training programs;

(III) The development of improved communications through such methods as communications technology, distance learning, and media assistance;

(IV) The use of federal and state categorical funds and the distribution and delivery of federal block grant moneys;

(V) Data processing;

(VI) Agreements to act as a regional administrative unit for transportation, cooperative purchasing, and other noninstructional support services, as may be appropriate;

(VI.5) Agreements pertaining to the board's operations, if any, as a school food authority, pursuant to section 22-5-120; and

(VII) Cooperative programs for students who are at risk of suspension or expulsion.

(4) A board of cooperative services may contract with a school district that is not a member of the board of cooperative services to provide to the school district any of the services specified in the plan developed pursuant to this section.

(5) The general assembly may appropriate moneys to the department of education for distribution to boards of cooperative services as provided in this section. Any moneys appropriated shall be in addition to any moneys appropriated pursuant to section 22-5-115.

(6) (a) By July 1 of each year, each board of cooperative services that receives moneys pursuant to this section shall submit a report to the department of education concerning the programs and services funded by moneys received pursuant to this section.

(b) Repealed.

(7) The state board may adopt rules for the implementation of this section.



§ 22-5-119. Statewide supplemental online and blended learning program - legislative declaration - contract - definitions

(1) The short title of this section is the "Empowering Digital Learning for All Act".

(2) (a) (I) The general assembly finds that:

(A) The overwhelming influence of the rapidly evolving use of technology and the internet will render high-quality remote digital educational content almost cost-free after a period of declining costs. Access to digital content and educational courses is already an essential part of the higher education system but is not widely applied in elementary and secondary education. While some school districts have been able to keep pace with the changing context of public education, most have not.

(B) The scope of the coming change in the delivery of public education services is massive and more far-reaching than the currently available constructs of online learning or blended learning. The scope of the change is such that the advances that the technology revolution brings must be equally available to students throughout Colorado who choose a blended learning environment.

(C) The public education system must take advantage of this opportunity to significantly improve statewide educational equity by delivering educational services through the digital learning environment. It is likely that failure to embrace this change in the delivery of public education services will lead to a decline in the equity and quality of the system of public education in Colorado.

(D) Colorado lacks a clearly articulated and accepted vision and plan to implement the shift in delivering educational services to a digital environment, which must occur to adequately prepare students for postsecondary success. It is crucial that the state identify a single public entity to provide leadership in designing and implementing a statewide plan for increasing the availability of supplemental online educational courses and blended learning for school districts, charter schools, and BOCES.

(II) It is therefore in the best interests of the state to increase its investment in the expansion of affordable, high-quality supplemental online education courses and blended learning support for school districts, charter schools, and BOCES, especially those that lack the capacity to develop their own supplemental online education course offerings, by subsidizing the provision of supplemental online education courses, professional development, and technical assistance to implement supplemental online and blended learning statewide.

(III) Due to its experience in assisting school districts with supplemental online education courses and blended learning in Colorado, it is further in the best interests of the state to designate a BOCES to articulate the statewide plan for supplemental online and blended learning and to lead, manage, and administer the statewide supplemental online and blended learning program in accordance with this section.

(b) The general assembly declares that the amount necessary to implement the statewide supplemental online and blended learning program may be appropriated from federal mineral leasing revenues transferred to the state public school fund pursuant to section 34-63-102, C.R.S., and section 22-54-114 (1).

(c) The general assembly further declares that, for purposes of section 17 of article IX of the state constitution, the statewide supplemental online and blended learning program is an important element in implementing accountable education reform and enabling school districts, charter schools, and BOCES to meet state academic standards and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(3) As used in this section, unless the context otherwise requires:

(a) "Administering BOCES" means the BOCES that the department designates as provided in subsection (4) of this section.

(b) "Blended learning" means a formal education program through which a student learns at least in part through digital content with some element of student control and at least in part at a supervised physical location that is not the student's home.

(c) "BOCES" means a board of cooperative services created pursuant to this article.

(d) "Charter school" means a district charter school authorized pursuant to part 1 of article 30.5 of this title or an institute charter school authorized pursuant to part 5 of article 30.5 of this title.

(e) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(f) "Local public education agency" means a school district, BOCES, or charter school.

(g) "Provider" means a nonprofit entity or a local public education agency that provides:

(I) Supplemental online education courses that are taught by employees of the provider who are teachers licensed in Colorado pursuant to article 60.5 of this title;

(II) Professional development resources for teachers; or

(III) Consulting services for school districts, charter schools, and BOCES with regard to providing supplemental online education courses and blended learning.

(h) "Small rural school district" means a school district in Colorado that the department determines is rural, based on the geographic size of the school district and the distance of the school district from the nearest large, urbanized area, and that enrolls fewer than one thousand students in kindergarten through twelfth grade.

(i) "Statewide supplemental online and blended learning program" or "program" means the program described in subsection (4) of this section.

(j) "Supplemental online education course" means an education course that is:

(I) Taught by a teacher who is licensed pursuant to article 60.5 of this title;

(II) Delivered via a technologically enhanced format to one or more students at a location that is remote from the delivery point; and

(III) Developed by a school district, charter school, or BOCES or obtained from a provider to augment the education program provided by the school district, charter school, or BOCES.

(4) (a) The department, in consultation with the statewide association of BOCES, shall designate a BOCES to lead, manage, and administer the statewide supplemental online and blended learning program as provided in this section. In administering the program, the BOCES, subject to available appropriations, shall select and contract with providers in accordance with subsection (6) of this section to provide the resources described in paragraph (b) of subsection (5) of this section. At least every five years, the department, in consultation with the statewide association of BOCES, shall review the designation of the administering BOCES and may continue the designation or select a different BOCES.

(b) The administering BOCES shall manage and administer the program to achieve, at a minimum, the following goals:

(I) Expanding the availability of supplemental online education courses and blended learning strategies;

(II) Increasing significantly the number of students who enroll in high-quality, effective, and affordable supplemental online education courses;

(III) Working with school districts, charter schools, and BOCES to create, offer, and sustain their own high-quality, effective, and affordable supplemental online education courses and blended learning, as well as targeted professional development and mentoring support;

(IV) Assisting educators in local public education agencies to increase their competency specifically in using digital learning strategies to lead and instruct in, and otherwise implement, digital learning; and

(V) Documenting and sharing best practices in providing supplemental online education courses and blended learning.

(5) (a) In leading the statewide supplemental online and blended learning program, the administering BOCES, in partnership with the commissioner of education, the state board of education, and one or more private, nonprofit entities, shall prepare a plan for integrating supplemental online and blended learning into the educational programs provided by school districts, charter schools, and BOCES. Each school district, charter school, and BOCES may determine the extent to which it participates in the statewide plan.

(b) The administering BOCES shall ensure that, through the program, all school districts, charter schools, and BOCES in the state have access to:

(I) Supplemental online and blended learning resources, including, at a minimum, supplemental online education courses available from contract providers or from a school district, charter school, or BOCES and a library of digital course content;

(II) Professional development resources for teachers, including resources for certifying teachers' ability to successfully integrate supplemental online and blended learning resources into school-building-based educational programs; and

(III) Consulting assistance for school districts, charter schools, and BOCES that choose to use supplemental online and blended learning for students, including an inventory of successful models for integrating supplemental online education courses and blended learning into school-building-based educational programs.

(c) The administering BOCES shall actively market to school districts, charter schools, and BOCES the availability of resources through the statewide supplemental online and blended learning program.

(d) The administering BOCES may enter into an agreement with the statewide internet portal authority created in article 37.7 of title 24, C.R.S., to provide the platform for accessing services and programs available through the statewide supplemental online and blended learning program.

(6) (a) The administering BOCES shall establish a fair and transparent request for proposal process to use when selecting providers to provide resources as described in paragraph (b) of subsection (5) of this section through the statewide supplemental online and blended learning program. The request for proposal process must include input from a review committee as described in paragraph (b) of this subsection (6) that the administering BOCES convenes as needed.

(b) The review committee consists of:

(I) A representative from the administering BOCES;

(II) A representative from the office in the department responsible for online and blended learning;

(III) The following members selected jointly by the administering BOCES and the department:

(A) A national expert in online and blended learning;

(B) An administrator from a school that is designated an alternative education campus as provided in section 22-7-604.5; and

(C) An administrator from a school that obtains online or blended services through the program; and

(IV) Two educators as follows:

(A) One educator appointed by the governor, or his or her designee, who has experience with supplemental online education or blended learning; and

(B) One educator selected by the department who is employed in a small rural school district. The department is encouraged to select an educator who has experience with supplemental online education or blended learning.

(c) The review committee shall review all proposals using established rubrics and shall recommend one or more providers for approval to the administering BOCES. If the administering BOCES chooses not to follow the recommendations of the review committee concerning a provider, it shall provide the review committee with a written explanation of the rationale for the decision.

(d) A provider that the administering BOCES contracts with pursuant to this subsection (6) may subcontract with one or more for-profit or nonprofit entities, local public education agencies, or private organizations in meeting the obligations of its contract with the administering BOCES.

(7) Supplemental online education courses must be provided to a school district, charter school, or BOCES at an affordable total program cost for high-quality, accredited courses with local support.

(8) Each high school student in Colorado may take at least one supplemental online course per year. Each supplemental online course contract provider shall report to the administering BOCES information concerning the students who participate in the supplemental online courses to enable the administering BOCES to track the students' academic performance in the supplemental online courses. The administering BOCES shall annually collect data related to completion and passage rates from the providers contracted to provide supplemental online and blended learning and report that data to the department. The department shall collect the data through existing student data collection systems and in compliance with all state and federal laws and regulations concerning the privacy of information, including but not limited to the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, as amended.

(9) The general assembly shall annually appropriate to the department for allocation to the administering BOCES an amount sufficient to administer the statewide supplemental online and blended learning program and fund the contracts entered into with providers pursuant to this section. The administering BOCES may expend up to ten percent of the amount annually appropriated to offset its costs incurred in leading, managing, and administering the program.

(10) (a) On or before March 15, 2017, and on or before March 15 each year thereafter, the administering BOCES shall submit to the education committees of the house of representatives and the senate, or any successor committees, the joint budget committee of the general assembly, the state board of education, and the department a report concerning implementation and use of the statewide supplemental online and blended learning program for the preceding school year.

(b) This subsection (10) is exempt from the provisions of section 24-1-136 (11), C.R.S., and the annual reporting requirements of this subsection (10) are effective until changed by the general assembly acting by bill.



§ 22-5-120. School food authority operations - contracts for provision of food and beverages

(1) Each board of cooperative services is authorized to maintain, equip, and operate a food-service facility as a school food authority, as defined in section 22-32-120 (8).

(2) Each board of cooperative services that elects to operate as a school food authority is encouraged to procure and distribute to schools of its constituent school districts food and beverages that:

(a) Satisfy nutritional standards established by the United States department of agriculture; and

(b) Have been locally grown or produced.

(3) Each board of cooperative services that elects to operate as a school food authority may seek, accept, and expend gifts, grants, and donations to facilitate its operations as a school food authority; except that a board of cooperative services shall not accept a gift, grant, or donation if it is subject to conditions that are inconsistent with this article or any other law of the state.



§ 22-5-122. Assistance for implementing and meeting state educational priorities - financing

(1) (a) For the 2012-13 fiscal year and each fiscal year thereafter, a BOCES may receive state moneys in addition to any other moneys received pursuant to this article by submitting a plan to the state board, in a form and manner specified by rule of the state board, that details how the BOCES will use the additional moneys to assist its participating school districts in implementing and meeting the state's educational priorities as determined by the commissioner of education pursuant to subsection (2) of this section. The state board may specify additional information that a BOCES is required to include in a plan submitted pursuant to this paragraph (a).

(b) For the 2012-13 fiscal year, a BOCES that seeks additional moneys shall submit a plan pursuant to paragraph (a) of this subsection (1) to the state board on or before August 1, 2012. For the 2013-14 fiscal year and each fiscal year thereafter, a BOCES that seeks additional moneys shall submit a plan pursuant to paragraph (a) of this subsection (1) to the state board on or before May 1 of the preceding fiscal year.

(c) For the 2013-14 fiscal year, and each fiscal year thereafter, if a BOCES that submits a plan to the state board pursuant to paragraph (a) of this subsection (1) also submitted a plan in the previous fiscal year, the BOCES shall include a report detailing the results of the previous year's plan in its new plan submission.

(2) On or before June 1, 2012, on or before March 1, 2015, and on or before March 1 every third year thereafter, the commissioner of education, in consultation with a statewide association in the state that represents one or more BOCES in the state and a council created by the commissioner of education that advises the commissioner and the department of education regarding the needs and concerns of rural school districts in the state, shall determine the state's educational priorities for the purposes of this section. The priorities may include, but need not be limited to, educator effectiveness, school district accreditation and accountability, and standards and assessments for preschool through elementary and secondary education.

(3) A BOCES may develop a memorandum of understanding with a school district that is contiguous to the area of the BOCES, but that is not a member of the BOCES, to enable the district to participate with the BOCES in the plan submitted pursuant to subsection (1) of this section. In addition, two or more adjoining BOCES may collaborate regarding the implementation of a plan submitted pursuant to this section.

(4) (a) The department of education shall establish a method to allow the member school districts of a BOCES that chooses not to submit a plan pursuant to paragraph (a) of subsection (1) of this section to submit a plan as a consortium of districts or as a newly formed BOCES to the state board and to receive moneys to assist the districts in implementing and meeting the state educational priorities as determined pursuant to subsection (2) of this section.

(b) A member district of a BOCES that has submitted a plan pursuant to subsection (1) of this section may choose not to participate in the BOCES plan to assist the member districts in implementing and meeting the state's educational priorities. If a member district chooses not to participate, the BOCES shall work with the other member districts in the BOCES to implement the plan.

(5) (a) The general assembly may appropriate moneys to the department of education for the purposes of this section. Of the amount appropriated, the department may retain up to one hundred twenty thousand dollars annually for the purpose of funding a departmental liaison for rural school districts and up to fifty thousand dollars annually for the purpose of funding the department's ongoing support of a council created by the commissioner of education that advises the commissioner and the department regarding the needs and concerns of rural school districts. The department shall distribute the remaining amount as specified in paragraph (b) of this subsection (5).

(b) The department of education shall distribute the remaining amount appropriated by the general assembly for the purposes of this section, after subtracting the amounts specified in paragraph (a) of this subsection (5), as follows:

(I) Equally distribute forty-five percent to the BOCES that submit plans pursuant to subsection (1) of this section;

(II) Distribute forty-five percent based on the total number of member school districts of the participating BOCES and nonmember school districts that participate with the BOCES as detailed in a memorandum of understanding entered into pursuant to subsection (3) of this section; and

(III) Distribute ten percent based on the total number of students enrolled in the member school districts of the participating BOCES and enrolled in the nonmember school districts that participate with the BOCES as detailed in a memorandum of understanding entered into pursuant to subsection (3) of this section.

(c) Any state moneys appropriated by the general assembly for the purposes of this section shall not be used to supplant the level of state moneys appropriated to support and for use by BOCES during the 2011-12 fiscal year.

(6) The state board shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., for the administration of this section.

(7) The general assembly finds and declares that, for purposes of section 17 of article IX of the state constitution, a program to assist school districts in implementing and meeting the state's educational priorities is a program for accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.






Article 5.5 - Regional Service Areas Act

§ 22-5.5-101. Short title

This article shall be known and may be cited as the "Regional Service Areas Act".



§ 22-5.5-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Colorado should align its education system to maximize the state's limited resources in improving student achievement and closing the learning gap;

(b) One of the most effective ways to align the state's education system and maximize resources is to expand the department of education's eight existing regional service areas to twelve regional service areas, and to include in the expansion process representation from community and local district colleges, technical colleges, state institutions of higher education, early childhood councils, and business and industry;

(c) Colorado experimented with successful results with regional consortiums for professional development during 2000 and 2001 as a means to deliver professional development programs across school district lines in an efficient and effective manner;

(d) Regions can serve as an efficient and effective link between the state, the department of education, boards of cooperative services, administrative units, school districts, state institutions of higher education, and business and industry to leverage and implement scarce resources for education reform initiatives at state, regional, and local levels;

(e) A regional service area system would extend and expand service delivery in many areas, including but not limited to data centers, financial services, cooperative purchases, technological support, capital construction planning assistance, dropout prevention, early childhood and preschool programs, postsecondary partnerships and student transitions into postsecondary schools, professional development, curriculum and instructional expertise and support, and shared administration and services among school districts;

(f) Funding for regional service areas should be consistent and sustainable over time;

(g) School districts, boards of cooperative services, administrative units, community colleges, local district colleges, technical colleges, postsecondary institutions, early childhood councils, and representatives from business and industry located within the same geographic area should work collaboratively to develop a regional plan that meets the needs of participants in order to increase the effectiveness of a regional system.

(2) The general assembly therefore declares that it is in the best interest of the state of Colorado and its citizens to assist in providing a thorough and uniform educational system by creating a system of regional service areas that utilizes existing relationships to provide programs and services beyond the boundaries of the current twenty-one boards of cooperative services, fifty-seven administrative units, and one hundred seventy-eight school districts.

(3) The general assembly further finds and declares that, for purposes of section 17 of article IX of the state constitution, the establishment of twelve regional service areas which will effectively align the state's education system and maximize resources is a critical element of accountable education reform, accountable programs to meet state academic standards, expanding technology education, improving student safety, expanding the availability of preschool and kindergarten programs, and accountability reporting and, therefore, may receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-5.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Administrative unit" means a school district, a board of cooperative services, or the state charter school institute, that is providing educational services to exceptional children.

(2) "Board" means the board of education of a school district.

(3) "Board of cooperative services" means a regional educational service unit created pursuant to article 5 of this title.

(4) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(5) "Postsecondary institution" means a community or technical college, a local district college, or a state-supported institution of higher education.

(5.5) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(6) "Regional service area" means one of twelve regional service areas created pursuant to section 22-5.5-104.

(7) "Regional service council" means the governing body of a regional service area plan, which governing body is established pursuant to section 22-5.5-105.

(8) "School district" means a school district existing pursuant to law.

(9) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.



§ 22-5.5-104. Regional service areas - creation - rules

(1) On or before December 1, 2008, the state board, in consultation with the department, school districts, and boards of cooperative services, shall divide the state into twelve regional service areas throughout the state. Each regional service area shall consist of at least two school districts and one or more boards of cooperative services.

(2) The state board and the department shall consult with the department of higher education and the governor's office to establish the state's education initiatives, including priorities for preschool through postsecondary education.

(3) On or before December 1, 2008, the state board shall promulgate rules for the development, expansion, implementation, and management of the regional service areas created pursuant to this article.



§ 22-5.5-105. Regional service areas - establishment - plan - governance

(1) (a) Following the creation of the twelve regional service areas by the state board pursuant to section 22-5.5-104, but on or before June 30, 2009, individuals in a regional service area may organize a regional service area. Participants in a regional service area may include, but need not be limited to, representatives from school districts, boards of cooperative services, administrative units, early childhood councils, postsecondary institutions, business and industry, other education agencies in the regional service area, teachers, and parents. A regional service area plan shall be governed by no more than one regional service council.

(b) Participation by school districts or boards of cooperative services in a regional service area is voluntary.

(2) (a) Each plan for a regional service area shall be administered by a locally appointed regional service council, representing the following entities within the regional service area and composed of a minimum of five members; except that a regional service council initially formed or reorganized on or after August 5, 2009, shall be composed of a minimum of six members as follows:

(I) Each participating board of cooperative services shall appoint at least one council member. A board of cooperative services that has more than five member districts shall appoint an additional council member. The terms shall run coterminously with the council member's term on his or her board.

(II) Each board of cooperative services superintendent advisory council within a regional service area shall appoint two superintendents or their designees to serve on the regional service council. A superintendent advisory council that has more than five members shall appoint an additional superintendent or his or her designee to the regional service council. The superintendents or their designees shall each represent a participating school district.

(III) Each school district that chooses to participate in the regional service area and that is not a member of a board of cooperative services within the regional service area shall appoint one board member, superintendent, or designee to the regional service council. The terms shall run coterminously with the council member's term on his or her board, if applicable.

(IV) The regional service council, within ninety days after its initial formation and each time the regional service council reorganizes thereafter, shall appoint one council member representing business and industry, one council member representing each existing early childhood council from within the regional service area, and, for a regional service council initially formed or reorganized on or after August 5, 2009, one council member who is a parent of a student enrolled in a public preschool, elementary, secondary, or postsecondary institution located within the regional service area.

(V) Each four-year institution of higher education, each community college, and each technical college within the regional service area may appoint a trustee or advisory council member, or the president of the institution or his or her designee, to serve on the regional service council.

(VI) The department of education regional manager for the regional service area and the executive director for any board of cooperative services in the regional service area shall serve as ex-officio, nonvoting members of the regional service council.

(b) The regional service council shall have the authority to set terms of office, organize, have meetings, and accept moneys and shall be accountable for funding and programs.

(3) To receive funding pursuant to section 22-5.5-106 (2) and (3), the regional service council on behalf of each regional service area shall submit a plan to the state board for approval on or before June 30, 2009. The plan shall address the needs of large and small school districts within the regional service area and focus on increasing effectiveness and efficiencies in providing education and services throughout the region. The plan shall include, at a minimum:

(a) A list of representatives from various educational agencies and business and industry in the regional service area;

(b) A description of how the regional service area intends to use and develop state, regional, and local expertise;

(c) An outline of available funding sources, including local and regional contributions, federal moneys, and any available state resources;

(d) A description of how the agencies within the regional service area will coordinate and collaborate to enhance effectiveness and efficiencies among and between regional service areas;

(e) A strategy to address the needs of participating school districts within the regional service area;

(f) A budget outlining projected expenditures by the regional service area; and

(g) Accountability criteria associated with the plan, including but not limited to:

(I) Evaluation of alignment with established state priorities;

(II) Rationale for selection of priorities based upon regional needs assessment data;

(III) Goals that are specific, measurable, achievable, and realistic, all within an established time frame;

(IV) Specific outcomes demonstrated with effectiveness and efficiencies;

(V) An evaluation process and criteria; and

(VI) Budget alignment with priorities and activities.

(4) (a) Each regional service council shall submit a plan developed pursuant to subsection (3) of this section to the state board for approval as a prerequisite to the receipt of state moneys pursuant to this article.

(b) On or before August 1, 2009, the state board shall notify each regional service council that submitted a plan for a regional service area of its approval or rejection.



§ 22-5.5-106. Funding

(1) On or before June 30, 2009, a regional service council may apply to the state board on behalf of a regional service area for a one-time grant of up to ten thousand dollars for direct reimbursement of expenses related to the development of the plan for the regional service area. The state board shall provide an applying regional service council with the one-time grant for reimbursement of expenses related to the development of the plan no later than thirty days following the submission of the grant application.

(2) If the plan for a regional service area is approved by the state board pursuant to section 22-5.5-105, on or after July 1, 2009, and annually thereafter, the state board shall award to the regional service area a grant of up to fifty thousand dollars, subject to available appropriations by the general assembly. If available moneys are insufficient to award each eligible regional service area a full fifty-thousand-dollar grant, the state board shall reduce proportionately all grant awards for eligible regional service areas for that year. A regional service council may choose not to accept funding on behalf of the regional service area if the prorated amount is insufficient to allow the regional service area to function effectively.

(3) In addition to the grants described in subsections (1) and (2) of this section, on or after July 1, 2009, and annually thereafter, the department shall, subject to available appropriations, allocate to each eligible regional service area an amount equal to up to fifty cents per pupil based on the pupil enrollment for each school district in the regional service area as of the pupil enrollment count day of the previous year.

(4) Funding for a regional service area after the first grant pursuant to this section is contingent upon the successful implementation of the regional service area's plan, as evaluated by the state board and the department. The state board shall annually notify each regional service council on or before September 1 regarding whether the regional service area will receive moneys pursuant to subsections (2) and (3) of this section in the coming year and the amounts.

(5) A regional service council may use a maximum of ten percent of the amount annually received by the regional service area for grant management and fiscal oversight. For regions with a total pupil enrollment of less than fifteen thousand students, the regional service council may use up to twenty percent of the amount annually received by the regional service area for grant management and fiscal oversight.

(6) Each regional service council that receives funding on behalf of a regional service area pursuant to subsections (2) and (3) of this section shall submit to the department a revised annual budget on or before March 1, 2010, and on or before March 1 each year thereafter. If a regional service council expects to exceed by more than ten percent the projected expenditures specified in the budget included in the original plan submitted to the state board pursuant to section 22-5.5-105, the regional service council shall seek prior approval for the expenditure from the department.

(6.5) Each regional service council is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this article; except that a gift, grant, or donation shall not be accepted if the conditions attached to the gift, grant, or donation require its expenditure in a manner contrary to law. Any gifts, grants, or donations received by a regional service council shall be submitted directly to the board of cooperative services that is acting as the regional service council's fiscal agent pursuant to subsection (7) of this section.

(7) Each regional service council shall select one board of cooperative services in the regional service area to act as its fiscal agent to receive the moneys from the state treasurer or any gifts, grants, or donations accepted pursuant to subsection (6.5) of this section.



§ 22-5.5-107. Regional service areas - programs and services

(1) A regional service area may provide any of the following services and programs, including but not limited to:

(a) Data and assessment centers;

(b) Shared financial services among school districts and boards of cooperative services;

(c) Cooperative purchases;

(d) Technology infrastructure and support;

(e) Distance, online learning, and other alternative learning opportunities for students;

(f) Precollegiate programs, counseling, and dropout prevention;

(g) Capital construction planning assistance;

(h) Curriculum and instructional expertise and support;

(i) Professional development for teachers and administrators;

(j) Regional and state initiatives;

(k) Shared administration and support services for school districts;

(l) Early childhood and preschool programs; and

(m) Postsecondary partnerships and services to support student transitions into postsecondary schools.



§ 22-5.5-108. Reporting requirements

On or before July 1 of the year following the approval of a regional service area's plan pursuant to section 22-5.5-105, and on or before January 1 each year thereafter, the regional service council shall submit a written report on behalf of the regional service area to the state board and the department summarizing its activities for the calendar year, especially those activities related to the measurable goals and objectives outlined in the plan, a summary of any efficiencies or improved effectiveness achieved at the district or regional level by the regional service area, and any proposed amendments to the plan originally submitted to the state board pursuant to this article.






Article 6 - Comprehensive Educational Planning



Article 7 - Educational Accountability

Part 1 - Local Accountability Programs



Part 2 - Educational Achievement



Part 3 - Colorado State Advisory Council for Parent Involvement in Education

§ 22-7-301. Legislative declaration

(1) The general assembly hereby finds that:

(a) Although education reform efforts are ongoing at both the state and local levels, Colorado continues to experience an unacceptably high dropout rate, inequalities in the academic achievement levels of students from different racial and socioeconomic groups, and low rates of enrollment and persistence in postsecondary education;

(b) To accomplish the goals of reducing the dropout rate, reducing the gaps in academic achievement and growth among student groups, and increasing the number of students who continue into higher education following high school graduation or completion, the state must look to additional strategies for improving public education;

(c) Studies show that, when parents are involved as partners with their children's schools, students achieve higher levels of academic performance, students demonstrate better attendance and homework completion, and students are less likely to dropout of school;

(d) Students from diverse cultural backgrounds tend to perform better academically when their parents and the professionals at their schools collaborate to bridge the gap between the culture at home and that at the school; and

(e) Secondary students whose parents are involved with their schools make better transitions into postsecondary education, maintain the quality of their academic work, and are more like to develop realistic plans for their futures.

(2) The general assembly therefore finds that it is in the best interests of the state to create a state advisory council for parent involvement in education that will review best practices and recommend to policy makers and educators strategies to increase parent involvement in public education, thereby helping to improve the quality of public education and raise the level of students' academic achievement throughout the state.



§ 22-7-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Charter school" means a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title or a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title.

(2) "Close the achievement and growth gap" means to lessen the variance in academic achievement and growth among student groups, as reflected in state assessment scores, in the scores achieved on the curriculum-based, achievement college entrance exam, and in calculations of students' longitudinal academic growth, by improving the academic achievement and growth of students in those groups that are underperforming.

(3) "Council" means the Colorado state advisory council for parent involvement in education created in section 22-7-303.

(4) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(5) "National standards for family-school partnerships" means the following research-based standards for family-school partnerships recognized nationally by parent teacher associations:

(a) Families are active participants in the life of the school and feel welcomed, valued, and connected to each other, to school staff, and to what students are learning and doing in the classroom;

(b) Families and school staff engage in regular, meaningful communication about student learning;

(c) Families and school staff continuously collaborate to support students' learning and healthy development both at home and at school and have regular opportunities to strengthen their knowledge and skills to provide said support effectively;

(d) Families are empowered to be advocates for their own and other children to ensure that students are treated fairly and have access to learning opportunities that will support their success;

(e) Families and school staff are equal partners in decisions that affect children and families and together inform, influence, and create policies, practices, and programs; and

(f) Families and school staff collaborate with community members to connect students, families, and staff to expanded learning opportunities, community services, and civic participation.

(6) "Parent" means a child's biological parent, adoptive parent, or legal guardian or another adult person recognized by the child's school as the child's primary caregiver.

(7) "Parent education program" means a program to teach parents strategies and skills for working with their children and the staff of the schools and institutions of higher education in which their children are enrolled.

(8) "Parent involvement grant program" means the parent involvement in education grant program created in section 22-7-305.

(9) "School-based parent information resource center" means a center that provides to parents information on education opportunities for their children, training for parents and families on education issues, and other support services that may be available to parents, such as mental health services, social services, and housing referrals.

(10) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.

(11) "Student populations that are significantly represented in the state" means student populations that each constitute at least ten percent of the total population of students in the state, which student populations may include, but need not be limited to, the student populations described in section 22-11-301 (3).



§ 22-7-303. Colorado state advisory council for parent involvement in education - created - membership

(1) There is hereby created within the department of education the Colorado state advisory council for parent involvement in education. The council shall consist of members appointed as provided in this section and shall have the powers and duties specified in this part 3. The council shall exercise its powers and perform its duties and functions under the department, the commissioner of education, and the state board of education as if the same were transferred to the department by a type 2 transfer as defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) The council shall consist of the following members:

(a) The following members appointed by the state board:

(I) Five persons who are parents of children enrolled in a publicly funded preschool program, in any of grades kindergarten through twelve, or in a state-supported institution of higher education, who reflect student populations that are significantly represented in the state; and two of whom are members of a school accountability committee or a school district accountability committee;

(II) A representative from each of two state-based nonprofit organizations that specialize in promoting the involvement of parents of traditionally underserved populations;

(III) A representative from a nonprofit organization that specializes in promoting the involvement of parents of students with disabilities;

(IV) A representative from a nonprofit organization that partners with funding providers, state agencies, and service providers to assist organizations in providing services to improve the health and well-being of families and children;

(V) A representative of a statewide organization of parents and teachers;

(VI) Repealed.

(VII) A representative of a statewide organization that represents school executives;

(VIII) A representative of a statewide organization that represents members of school district boards of education;

(IX) A representative of a statewide organization that represents teachers;

(X) A representative of a statewide organization that represents charter schools;

(XI) A representative of a statewide organization that represents career and college guidance counselors; and

(XII) Repealed.

(XIII) A person with expertise in early childhood care and education; and

(b) One or more representatives from the department of education, appointed by the commissioner of education, with expertise in the following areas:

(I) Strategies to close the achievement and growth gap;

(II) The program for the education of migrant children described in article 23 of this title;

(III) The English language proficiency program described in article 24 of this title;

(IV) Federal title I programs;

(V) The education of exceptional children, as defined in section 22-20-103 (12); and

(VI) The family literacy education grant program created in section 22-2-124;

(c) Two persons appointed by the executive director of the department of higher education; and

(d) A representative of the department of human services appointed by the executive director of said department.

(3) (a) A person may not be appointed to fill more than one of the member positions required in subsection (2) of this section in a single term. Each appointing authority shall make its initial appointments on or before October 1, 2009. Each member of the council shall serve at the pleasure of the member's appointing authority. The appropriate appointing authority shall fill any vacancies arising during a member's term on the council.

(b) The state board, in appointing members to the council, shall, to the extent practicable, select persons who will reflect the gender balance and ethnic and racial diversity of the state and will provide representation from throughout the state.

(4) The council members appointed pursuant to paragraph (a) of subsection (2) of this section shall serve three-year terms; except that, of the persons initially appointed, the state board shall select four who shall serve initial terms of one year and four who shall serve initial terms of two years.

(5) The state board shall call the first meeting of the council to be held no later than November 15, 2009. At its first meeting, and annually thereafter, the council shall select from among its members a person to serve as chair of the council. The council shall meet upon call of the chair as often as necessary to accomplish its duties as specified in this part 3.

(6) The council members shall serve without compensation but may receive reimbursement for actual and necessary expenses incurred in performing their duties pursuant to this part 3, including but not limited to expenses incurred in providing a regional training program pursuant to section 22-7-304 (3).



§ 22-7-304. Council - advisory duties - technical assistance - report

(1) The council shall inform, at a minimum, the early childhood councils and the early childhood care and education councils created pursuant to article 6.5 of title 26, C.R.S., public schools, school districts, the state charter school institute, the department, the state board, the department of higher education, the Colorado commission on higher education, and the governing boards for the state institutions of higher education concerning best practices and strategies, aligned with the national standards for family-school partnerships, for increasing parent involvement in public education and promoting family and school partnerships, including but not limited to best practices and strategies in the following areas:

(a) Creating and implementing programs to effectively involve parents in improving their children's education and levels of academic achievement. To identify these best practices and strategies, the council shall review the programs implemented in other states and the results of state and national research conducted in this area.

(b) Involving parents in programs to raise academic achievement, increase high school graduation rates, decrease student dropout rates, and close the achievement and growth gap;

(c) Involving parents in response to intervention programs in public schools and school districts;

(d) Involving parents in programs to raise academic achievement, improve the persistence rate, and improve the on-time graduation rate of students enrolled in institutions of higher education;

(e) Increasing parent involvement in education-related committees at the local and state levels;

(f) Designing and implementing parent education programs and centers and parent leadership training programs;

(g) Creating and implementing family-to-school liaison positions; and

(h) Establishing and implementing school-based parent information resource centers.

(2) The council shall recommend to the state board and to the Colorado commission on higher education plans for statewide parent involvement initiatives, which may include, but need not be limited to:

(a) Requiring each school district and the state charter school institute, as part of the accreditation process, to increase the level of parent involvement in education; and

(b) Initiatives to increase admissions to institutions of higher education and the degree-completion rate and to reduce the need for remediation.

(3) (a) The council shall provide training and other resources designed to help the school district accountability committees and school accountability committees increase the level of parent engagement with the public schools and with school districts, including increasing the number of parents serving on school district accountability committees and school accountability committees.

(b) The council shall work with the department to provide regional training programs for school district accountability committees and school accountability committees. At a minimum, the training programs must address parent leadership and increasing parent engagement with school district accountability committees and school accountability committees, including best practices for parent engagement with school district accountability committees and school accountability committees.

(c) The council shall work with the department to provide regional training programs for school districts and charter schools concerning best practices and skills for district and school personnel in working with parents.

(4) The council, in consultation with the department of education and the department of higher education, shall identify key indicators of successful parent engagement in education and use the indicators to develop recommendations for methods by which the department of education and the department of higher education may measure and monitor the level of parent engagement with elementary and secondary public schools and with institutions of higher education in Colorado.

(5) On or before December 31, 2013, and on or before December 31 each year thereafter, the council shall report to the state board, the Colorado commission on higher education, and the education committees of the senate and the house of representatives, or any successor committees, the council's progress in promoting parent engagement in the state and in fulfilling the duties specified in this section.



§ 22-7-305. Parent involvement in education grant program - creation - rules - fund - reports

(1) (a) There is hereby created in the department the parent involvement in education grant program to provide moneys to assist public schools in creating and implementing programs to support greater parent involvement in the schools. The council shall assist the department in implementing the parent involvement grant program as provided in this section and shall provide advice to recipient schools to assist them in creating and implementing programs to ensure that the programs reflect the best practices identified by the council pursuant to section 22-7-304.

(b) The school district of a public school, or a board of cooperative services or regional service council that operates a public school, that seeks a grant through the parent involvement grant program shall apply on behalf of the public school; except that, if the public school is a charter school, the public school may apply on its own behalf. To be eligible to receive a grant, a public school shall meet one or more of the following criteria:

(I) A significant percentage, as defined by rule of the state board, of the students enrolled in the public school for the three academic years immediately preceding application were:

(A) Eligible for free or reduced-cost lunch pursuant to the provisions of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.; or

(B) English language learners, as defined in section 22-24-103 (4);

(II) The dropout rate for the public school for each of the three academic years immediately preceding application exceeded the state average dropout rate for each respective year by a percentage established by rule of the state board;

(III) For each of the three academic years immediately preceding application, the statewide assessment scores of students enrolled in the public school demonstrated that:

(A) A significant achievement or growth gap, as defined by rule of the state board, existed among identified groups of students; or

(B) The school was an academically underperforming school, as defined by rule of the state board.

(c) The programs that a recipient school may fund with grant moneys received through the parent involvement grant program shall include, but need not be limited to, programs to establish:

(I) Family-to-school liaison positions;

(II) Parent leadership training opportunities;

(III) Centers to provide parent education programs; and

(IV) School-based parent information resource centers.

(2) The state board shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., as necessary for implementation of the parent involvement grant program, including but not limited to:

(a) Rules as specified in paragraph (b) of subsection (1) of this section and subsection (5) of this section;

(b) Rules establishing the time frames for submission and review of applications and selection of recipient schools;

(c) Rules specifying the information to be included in grant applications; and

(d) Rules identifying any criteria for selection of recipient schools in addition to the criteria specified in paragraph (b) of subsection (1) of this section.

(3) The council shall review the grant applications received pursuant to this section and shall recommend recipient schools and the grant amounts to the state board. Subject to available appropriations, the state board shall annually award grants through the parent involvement grant program, which grants shall be paid from the parent involvement grant program fund created in subsection (4) of this section.

(4) (a) There is hereby created in the state treasury the parent involvement grant program fund, referred to in this subsection (4) as the "fund", that shall consist of such moneys as may be credited to the fund pursuant to paragraph (b) of this subsection (4). The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of the parent involvement grant program. Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund; except that any unexpended and unencumbered moneys remaining in the fund as of June 30, 2019, shall be transferred to the general fund.

(b) The council shall seek and may accept gifts, grants, and donations from private or public sources for the purposes of the parent involvement grant program; except that the council shall not accept a gift, grant, or donation if it is subject to conditions that are inconsistent with this part 3 or any other law of the state. The council shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the fund.

(c) Notwithstanding any provision of this section to the contrary, the state board and the department shall not implement the parent involvement grant program until such time as there is at least twenty thousand dollars credited to the fund.

(d) In any fiscal year in which there is at least twenty thousand dollars credited to the fund, the department may use up to one percent of the moneys credited to the fund to offset the costs incurred in implementing the parent involvement grant program.

(5) (a) Beginning in the budget year following the first budget year in which the state board awards grants pursuant to this section, each recipient school shall annually submit to the council and the department, in accordance with timelines specified by rule of the state board, a report summarizing the amount of moneys received in the preceding fiscal year from the parent involvement grant program, the manner in which the moneys were used, and the results achieved through the use of the moneys. The report shall include such additional information as may be required by rule of the state board.

(b) On or before March 15 of the first year in which the council receives reports pursuant to paragraph (a) of this subsection (5), and on or before March 15 each year thereafter, the council shall summarize the reports received pursuant to paragraph (a) of this subsection (5) and submit the summary, with any additional pertinent information, to the state board and the education committees of the house of representatives and the senate, or any successor committees.



§ 22-7-306. Repeal of part

(1) This part 3 is repealed, effective July 1, 2019.

(2) Prior to said repeal, the council shall be reviewed as provided in section 2-3-1203, C.R.S.






Part 4 - Education Reform



Part 5 - Colorado Basic Literacy Act



Part 6 - School Accountability Reports

§ 22-7-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Alternative education campus" means a public school, including a charter school, that receives a designation pursuant to section 22-7-604.5.

(1.5) Repealed.

(2) to (4) Repealed.

(5) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(6) "District school board" means the board of education of a school district existing pursuant to law.

(7) "Public school" means a school that receives a majority of its funding from moneys raised by a general state, county, or district tax and whose property is operated by a political subdivision of the state or a charter school established pursuant to article 30.5 of this title.

(8) Repealed.

(9) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.

(10) Repealed.



§ 22-7-604.5. Alternative education campuses - criteria - application - rule-making - definition

(1) A public school may apply to the state board for designation as an alternative education campus. The state board shall adopt rules specifying the criteria and application process for a public school to be designated an alternative education campus. The rules must include but need not be limited to:

(a) Criteria that a public school must meet to be designated an alternative education campus, including but not limited to the following:

(I) Having a specialized mission and serving a special needs or at-risk population;

(II) Being an autonomous public school;

(III) Having an administrator who is not under the supervision of an administrator at another public school;

(IV) Having a budget separate from any other public school;

(V) Having nontraditional methods of instruction delivery; and

(VI) (A) Serving students who have severe limitations that preclude appropriate administration of the assessments administered pursuant to section 22-7-1006.3;

(B) Serving a student population in which more than ninety percent of the students have an individualized education program pursuant to section 22-20-108 or meet the definition of a high-risk student contained in subsection (1.5) of this section, or any combination of these two criteria that equals at least ninety percent of the student population; or

(C) Serving students who attend on a part-time basis and who come from other public schools where the part-time students are counted in the enrollment of the other public school; except that the results of the assessments administered pursuant to section 22-7-1006.3 to all part-time students and high-risk students as defined in subsection (1.5) of this section must be used in determining the levels of attainment on the performance indicators for the public school for which the student is counted for enrollment purposes;

(D) (Deleted by amendment, L. 2010, (SB 10-154), ch. 157, p. 541, § 1, effective April 21, 2010.)

(b) A procedure for a district school board to request that the state board designate a public school of the school district as an alternative education campus; and

(c) (Deleted by amendment, L. 2009, (SB 09-163), ch. 293, p. 1520, § 2, effective May 21, 2009.)

(d) A procedure for a district school board to appeal to the state board a denial of a request for designation.

(1.5) As used in this section, unless the context otherwise requires, a "high-risk student" means a student enrolled in a public school who:

(a) Has been committed to the department of human services following adjudication as a juvenile delinquent or is in detention awaiting disposition of charges that may result in commitment to the department of human services;

(b) Has dropped out of school or has four excused or unexcused absences from public school in any one month or ten excused or unexcused absences from public school during any school year. Absences due to suspension or expulsion of a student are considered absences for purposes of this paragraph (b).

(c) Has been expelled from school or engaged in behavior that would justify expulsion;

(d) Has a documented history of personal drug or alcohol use or has a parent or guardian with a documented substance use disorder;

(e) Has a documented history of personal street gang involvement or has an immediate family member with a documented history of street gang involvement;

(f) Has a documented history of child abuse or neglect, has been adjudicated a ward of the court, or has been involved in the foster care system;

(g) Has a parent or guardian in prison or on parole or probation or has experienced the loss of a parent or sibling;

(h) Has a documented history of domestic violence in the immediate family;

(i) Has a documented history of repeated school suspensions;

(j) Is a parent or pregnant woman under the age of twenty years;

(k) Is a migrant child, as defined in section 22-23-103 (2);

(l) Is a homeless child, as defined in section 22-1-102.5 (2)(a);

(m) Has a documented history of a mental health disorder or behavioral issue or has experienced significant trauma; or

(n) Is over traditional school age for his or her grade level and lacks adequate credit hours for his or her grade level.

(2) (a) A district school board for a public school that desires to be considered an alternative education campus pursuant to this section shall file with the state board a request for designation as an alternative education campus. The request shall be in a form approved by the state board and shall contain sufficient information to establish that the public school meets the requirements of the rules adopted pursuant to paragraph (a) of subsection (1) of this section. The state board shall approve the designation of alternative education campus for any public school for which a request is filed pursuant to this subsection (2) that is found by the state board to meet the requirements of the rules adopted pursuant to paragraph (a) of subsection (1) of this section.

(b) Repealed.

(2.5) (a) The department shall annually review the performance of each alternative education campus based on the criteria specified by rule of the state board pursuant to section 22-11-210 (1)(b) and shall recommend to the commissioner and the state board whether the alternative education campus shall adopt a performance, improvement, priority improvement, or turnaround plan, as said plans are described in sections 22-11-403 to 22-11-406. Based on the recommendations, the state board, pursuant to section 22-11-210 (2), shall notify each alternative education campus and its district school board, or the institute if the alternative education campus is an institute charter school, of the type of plan the alternative education campus shall adopt. In adopting its plan, each alternative education campus shall comply with the provisions of sections 22-11-403 to 22-11-406, as applicable.

(b) The district school board for an alternative education campus or the institute, if the alternative education campus is an institute charter school, shall specify the accreditation category for the alternative education campus in accordance with the accreditation process adopted by the district school board or the institute pursuant to section 22-11-307.

(c) Notwithstanding the provisions of section 22-11-503, the school performance report for an alternative education campus shall include the information specified by rule of the state board that will effectively communicate to the parents of students enrolled in the alternative education campus and to the public the performance of the alternative education campus and the performance of students enrolled in the alternative education campus.

(d) (Deleted by amendment, L. 2009, (SB 09-163), ch. 293, p. 1520, § 2, effective May 21, 2009.)

(3) (a) Except as excluded pursuant to section 22-7-1006.3, the results of the assessments administered pursuant to section 22-7-1006.3 to all part-time students attending a school or a program that is designated an alternative education campus pursuant to this section must be included in determining the levels of attainment on the performance indicators achieved by the school to which the student is assigned for enrollment purposes.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), for a part-time student with an individualized education program pursuant to section 22-20-108, the school district in which the student is enrolled, or, in the case of a board of cooperative services, the administrative unit, may designate either the school of residency or the school of attendance as the school to which the student's scores shall be assigned to determine levels of attainment on the performance indicators.



§ 22-7-611. Closing the achievement gap program - strategies - assistance - criteria - rule-making

(1) As used in this section, unless the context otherwise requires:

(a) "Eligible district" means a school district that has been identified by rule of the state board as having a significant achievement gap.

(b) "Eligible school" means a public school that has been identified by rule of the state board as having a significant achievement gap.

(2) There is hereby established in the department the closing the achievement gap program, referred to in this section as the "program", to provide extensive assistance to eligible districts and eligible schools.

(3) The department shall prepare and distribute to each eligible district and eligible school an outline of different strategies the eligible district or eligible school may implement to improve academic achievement. The department shall provide the outline by April 1 of the school year preceding the school year in which the eligible district or eligible school intends to participate in the program. The outline may include, but need not be limited to, the following strategies:

(a) Using disaggregated student data to set academic improvement targets in reading, writing, mathematics, and science;

(b) Using improvement targets to define professional development needs related to content, instruction, differentiation, and best practices in educating special education students, gifted and talented students, English language learners, and other student subgroups, as needed;

(c) Developing interim district-level and building-level assessments to monitor student progress toward proficiency on the state model content standards and developing a plan to immediately address gaps in learning;

(d) Examining and realigning, as needed, school scheduling, academic support systems, and assignments of personnel;

(e) Designing a plan for increasing parental knowledge and skill to support academic objectives; and

(f) Identifying leaders who specialize in rehabilitating failing schools and who may serve as school principals.

(4) (a) An eligible school that chooses to apply for participation in the program shall provide to its district school board a list of the strategies selected from the outline provided by the department that the eligible school intends to implement to improve academic achievement among the students enrolled in the eligible school. The eligible school shall provide the list by May 1 of the school year preceding the school year in which the eligible school intends to participate in the program. If the district school board chooses to allow the eligible school to apply for participation in the program, the district school board shall, in accordance with timelines adopted by rule of the state board, provide to the department a list of the strategies that the district school board and the eligible school have chosen to implement to improve academic achievement among the students enrolled in the eligible school.

(b) An eligible district that chooses to apply for participation in the program shall, in accordance with timelines adopted by rule of the state board, provide to the department a list of the strategies selected from the outline provided by the department that the eligible district has chosen to implement to improve academic achievement within the eligible district.

(5) The state board shall determine the criteria by which eligible districts and eligible schools shall be selected to participate in the program and shall promulgate rules that set forth the criteria.

(6) Subject to available appropriations and upon the request of a participating eligible district or eligible school, the department shall provide assistance through the program to the participating eligible district or eligible school. The assistance may consist of, but is not limited to, information, personnel, and program and technical support.

(7) The state board may promulgate all reasonable and necessary rules to implement this section.



§ 22-7-613. Closing the achievement gap cash fund - creation

(1) (a) The department is authorized to seek and accept gifts, grants, and donations from private or public sources for the purposes of implementing section 22-7-611. All private and public funds received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the closing the achievement gap cash fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund shall be continuously appropriated to the department.

(b) Repealed.

(2) All interest and income derived from the investment and deposit of moneys in the fund shall remain in the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.






Part 7 - Teacher Development Grant Program

§ 22-7-701. Short title

This part 7 shall be known and may be cited as the "Teacher Development Act".



§ 22-7-702. Legislative declaration

(1) The general assembly hereby finds that:

(a) There is a high correlation between student success and excellent teaching;

(b) While educator preparation programs offered by institutions of higher education may provide candidates with the basic knowledge necessary to enter the classroom, ongoing development through school-based, skills-development activities is necessary to enable educators to develop excellent teaching skills;

(c) In-service training programs and similar forms of off-site course work are often unable to provide the kind of skill development needed;

(d) Working collaboratively as colleagues to review assignments, student work, curriculum, and teaching methodology has been proven successful in enabling teachers to determine whether all of these facets of teaching in combination successfully provide the information students need to master reading, writing, mathematics, and science, as indicated by high achievement levels on assessments.

(2) Based on the findings specified in subsection (1) of this section, the general assembly hereby finds that it is necessary to provide grants pursuant to this part 7 to assist schools in providing opportunities for teachers to participate in school-based skills-development activities that are focused on mastering skills in instructing students in reading, writing, mathematics, and science.



§ 22-7-703. Definitions

As used in this part 7, unless the context otherwise requires:

(1) Repealed.

(2) "Department" means the department of education created in section 24-1-115, C.R.S.

(3) "Grant program" means the teacher development grant program created in section 22-7-704.

(4) "School" means any public school in the state, including but not limited to a traditional public school of a school district, a charter school, and an approved facility school, as defined in section 22-2-402 (1).

(5) "State board" means the state board of education created in section 1 of article IX of the state constitution.

(6) "Teacher development schedule" means a schedule of school-based skills-development activities to assist teachers throughout the school year in improving their classroom teaching skills. A "teacher development schedule" may include, but need not be limited to:

(a) Time set aside during which teachers meet to review their assignments, present lesson plans, and provide feedback to one another; and

(b) On-site training, observation, and evaluation by recognized experts in instructional strategies and techniques.



§ 22-7-704. Teacher development grant program - created - rules

(1) There is hereby created the teacher development grant program to provide moneys to schools for use in providing a teacher development schedule. A teacher development schedule may include only research-based activities that have been proven effective in improving teachers' skills, especially in teaching reading, writing, mathematics, and science.

(2) (a) On or before October 1, 2000, and on or before each October 1 thereafter, subject to available appropriations, the state board shall award teacher development grants to schools selected from those submitting applications pursuant to section 22-7-705. Each grant shall continue for two school years, unless discontinued pursuant to paragraph (b) of this subsection (2). No two-year grant shall exceed twenty thousand dollars. On expiration of a grant, a school may reapply for a grant by submitting an application pursuant to section 22-7-705.

(b) The state board shall annually review each grant recipient's use of the moneys awarded pursuant to this section. Based on the recommendations of the department made pursuant to section 22-7-706 (4), the state board shall discontinue the grant awarded to any recipient that is not making adequate progress in achieving the goals identified in the recipient's grant application.

(c) Moneys received by a school pursuant to the grant program shall be in addition to the moneys budgeted to the school by the school district in which the school is located and shall not reduce the amount of said budgeted moneys that the school would have received if it had not received a grant pursuant to this part 7. Grants awarded through the program shall be paid from moneys in the teacher development fund created in section 22-7-708.

(3) The state board shall implement the grant program in accordance with the provisions of this part 7. Pursuant to article 4 of title 24, C.R.S., the state board shall promulgate such rules as are required in this part 7 and such additional rules as may be necessary for the implementation of the grant program. Participation by a school in the grant program is voluntary.

(4) The department shall solicit and is hereby authorized to receive such public and private gifts, grants, and donations as may be available to fund the grant program. Any moneys so received shall be credited to the teacher development fund created in section 22-7-708.



§ 22-7-705. Teacher development grant program - application

(1) Any school that chooses to participate in the grant program shall submit an application to the department as provided by rule of the state board. Prior to submitting a grant application to the department, an applying school shall submit to the board of education of the school district in which the school is located the items specified in paragraphs (a) to (d) of subsection (2) of this section. Within thirty days after receiving said items, the board of education shall provide to the school a written statement of support or opposition for the proposed schedule that shall include the reasons underlying such support or opposition.

(2) At a minimum, a grant application shall include the following information:

(a) The activities that the school will provide through the teacher development schedule and the research that demonstrates the effectiveness of such activities as implemented in other public or nonpublic schools;

(b) Evidence that the teachers and administrators at the school have participated in selection of the activities to be provided and are in support of the teacher development schedule;

(c) The specific, measurable goals that the school expects to achieve in implementing the teacher development schedule, including both one-year goals and the goals to be achieved upon conclusion of the grant. At a minimum, the school's goals shall include a measurable increase in student learning in the areas of reading, writing, mathematics, and science.

(d) The school's plan for measuring the success of the activities provided through the teacher development schedule in meeting the school's identified goals, including but not limited to how the school will determine improvement in student learning;

(e) The amount of any moneys received by the school pursuant to Title I of the federal "Elementary and Secondary Education Act of 1965", 20 U.S.C. sec. 6301 et seq., how the school is using such moneys, and any improvements in student learning that have occurred in the preceding three years through the use of such moneys;

(f) Whether the school has previously received a grant pursuant to this part 7 and the demonstrated goals achieved in using the grant as specified in the progress and final reports submitted to the department pursuant to section 22-7-707;

(g) A written statement of support for or opposition to the school's proposed teacher development schedule by the board of education of the school district in which the applying school is located, including the reasons underlying such support or opposition.

(3) Repealed.

(4) An institute charter school or approved facility school that submits an application pursuant to this part 7 shall not be required to submit the application to any school district or to include in the application a statement of support for or opposition to the application by a local board of education.



§ 22-7-707. Reporting requirements - progress reports - final reports

(1) Each school that receives a grant pursuant to this part 7 shall submit to the department:

(a) A progress report specifying the progress made by the school during the initial year of the grant in achieving the goals specified in the school's grant application;

(b) A final report demonstrating the school's success in achieving the goals specified in the school's grant application.

(2) The state board by rule shall specify the date by which each grant recipient shall submit the progress report and the final report and the specific contents of each report. At a minimum, the progress report and the final report shall:

(a) Apply the methods identified in the school's plan for measuring the success of the teacher development schedule, as specified in the school's grant application; and

(b) Specify the student learning results achieved by the school in the areas of reading, writing, mathematics, and science.

(3) Repealed.



§ 22-7-708. Teacher development fund - creation

There is hereby created in the state treasury the teacher development fund referred to in this section as the "fund", for payment of teacher development grants awarded pursuant to section 22-7-704. The fund shall consist of such moneys as may be appropriated thereto by the general assembly and such moneys as may be credited thereto pursuant to section 22-7-704 (4). Moneys in the fund shall be subject to annual appropriation by the general assembly for the purposes specified in this part 7. The department may expend up to three percent of the moneys annually appropriated to the fund to offset the documented costs incurred in implementing the grant program. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.






Part 8 - Summer School Grant Program

§ 22-7-801. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Establishing a summer school grant program to provide funding to school districts and institute charter schools to provide intensive reading, writing, or mathematics education services to students entering the fifth through eighth grades who received an unsatisfactory proficiency level score on the reading, writing, or mathematics component of the Colorado student assessment program for the previous academic year is an important element of an accountable education program to meet state academic standards; and

(b) Research shows that implementing research-based practices, as defined by the federal "No Child Left Behind Act of 2001", 20 U.S.C. sec. 6301 et seq., as amended, can cause significant improvement in a student's performance in reading, writing, or mathematics in a short period.

(2) The general assembly therefore finds that a program to provide grants to school districts and institute charter schools to assist them in providing summer school programs for students who are entering the fifth through eighth grades and are performing unsatisfactorily in reading, writing, or mathematics may receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-7-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) Repealed.

(2) "Department" means the department of education created in section 24-1-115, C.R.S.

(3) "Eligible student" means a student who will begin fifth, sixth, seventh, or eighth grade in the next academic year and who has received an unsatisfactory proficiency level score on the state reading, writing, or mathematics assessment administered pursuant to section 22-7-1006.3 for the preceding academic year.

(4) "Grant program" means the summer school grant program created in section 22-7-803.

(5) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.



§ 22-7-803. Summer school grant program - creation - administration - rules

(1) There is hereby created the summer school grant program to provide grants to school districts and institute charter schools to operate summer school programs for eligible students, subject to the requirements of this part 8. The grant program shall be designed to assist school districts and institute charter schools in providing intensive educational services to eligible students in the areas of reading, writing, or mathematics.

(2) The department shall administer the grant program and the state board shall award grants as provided in this part 8.

(3) The department shall evaluate the progress of the summer school programs operated by school districts and institute charter schools that receive grants pursuant to this part 8.

(4) (a) The state board shall promulgate rules in accordance with article 4 of title 24, C.R.S., to implement and administer the grant program. At a minimum, the rules shall specify the following:

(I) The time frames for submitting grant program applications;

(II) The form of the grant program application;

(III) The time frames for distribution of the grant moneys;

(IV) The method by which the department shall evaluate the progress of the summer school programs operated by school districts and institute charter schools that receive grants pursuant to this part 8; and

(V) Any other procedures or policies the state board deems necessary to implement and administer the grant program.

(b) In implementing the grant program and rules promulgated pursuant to this subsection (4), the state board shall ensure that all grants awarded pursuant to this part 8 are issued to school districts or institute charter schools on or before April 30 of each budget year for which moneys are appropriated for the grant program.



§ 22-7-804. Summer school programs - requirements

(1) A school district or institute charter school that receives a grant to provide a summer school program pursuant to this part 8 is subject to the following requirements:

(a) The summer school program shall be research-based, pursuant to the federal "No Child Left Behind Act of 2001", 20 U.S.C. sec. 6301 et seq., as amended, and shall be delivered by teachers who are trained in the use of the program.

(b) The school district or institute charter school conducting the summer school program shall administer, in the subject areas in which the summer school program will focus, a test to every eligible student participating in the program. The school district or institute charter school shall administer the test before the program begins and upon completion of the program to evaluate the progress of each eligible student who participates in the program.

(c) The goal of the summer school program shall be to enable eligible students participating in the program to progress from scoring at the unsatisfactory proficiency level in reading, writing, or mathematics, as applicable, to scoring at the proficient level in reading, writing, or mathematics, as applicable.



§ 22-7-805. Summer school grant program - application - criteria

(1) A school district or institute charter school that seeks to receive a grant pursuant to this part 8 shall submit an application to the department in accordance with rules promulgated by the state board. A school district shall submit an application on behalf of all grade-appropriate schools in the district, including the district charter schools within the district. The application shall include the following information:

(a) The number of eligible students enrolled in the school district or institute charter school, as applicable;

(b) A description of the educational services that the school district or institute charter school anticipates providing through a summer school program;

(c) A description of the method that the school district or institute charter school will use to measure an eligible student's academic progress throughout the program;

(d) A description of the goals that the school district's or institute charter school's summer school program is expected to achieve and the method by which the school district or institute charter school will measure achievement of the goals; and

(e) Any additional information required by rule of the state board promulgated pursuant to section 22-7-803 (4).

(2) The department shall review the applications received from school districts and institute charter schools pursuant to this section and shall make recommendations to the state board concerning the awarding of grants and the amounts of the grants. The state board shall take into consideration the recommendations of the department and shall annually award grants to school districts and institute charter schools in amounts specified by the state board. In awarding grants pursuant to this part 8, the state board shall:

(a) Consider whether the school district's or institute charter school's summer school program complies with the requirements of section 22-7-804;

(b) Consider the geographic location of the school district or institute charter school, as applicable, and, to the extent possible, ensure that grant moneys are awarded to school districts and institute charter schools throughout the state;

(c) Award grants to school districts and institute charter schools that are implementing summer school programs using curricula that are research-based and that have been used with demonstrated success either by the applying school district or institute charter school or by another school district; and

(d) Award grants to school districts and institute charter schools that demonstrate success in improving the academic performance of eligible students in the area of reading, writing, or mathematics, as applicable.



§ 22-7-806. Reporting requirements

(1) On or before October 1 of each year following a budget year for which moneys were appropriated for the grant program, each school district and institute charter school that receives a grant pursuant to this part 8 shall submit a report to the department after completion of its summer school program. The report shall include the following information:

(a) The number of eligible students who participated in the school district's or institute charter school's summer school program, as applicable;

(b) The levels of performance in the subject area in which the summer school program was offered demonstrated by the eligible students participating in the summer school program both at the beginning of the program and at the end of the program, based on tests administered to the eligible students before and after participating in the program; and

(c) Such other information as the state board may by rule, promulgated pursuant to section 22-7-803 (4), require to assess the effectiveness of the summer school programs operated by school districts and institute charter schools.



§ 22-7-807. Summer school grant program - funding

(1) For the 2006-07 budget year and for each budget year thereafter, subject to available appropriations, the general assembly shall annually appropriate moneys from the state education fund created in section 17 (4) of article IX of the state constitution to the department to be used to award grants for summer school programs pursuant to this part 8.

(2) The department may annually withhold a portion of the moneys appropriated for the purposes of this part 8 to offset the direct costs incurred in administering the grant program and in evaluating the progress of each summer school program pursuant to the requirement of section 22-7-803 (3). The amount withheld by the department in any budget year shall not exceed three percent of the amount appropriated for the purposes of this part 8 in that budget year.






Part 9 - Read-to-Achieve Grant Program



Part 10 - Preschool to Postsecondary Education Alignment

§ 22-7-1001. Short title

This part 10 shall be known and may be cited as the "Preschool to Postsecondary Education Alignment Act".



§ 22-7-1002. Legislative declaration

(1) The general assembly hereby finds that:

(a) Since 1993, implementation of standards-based education has resulted in significant increases in the ability of school districts and the state to measure what each student knows and is able to demonstrate at various levels in the student's academic career and in significant increases in learning and academic achievement among some students enrolled in the public schools of the state;

(b) However, Colorado continues to see a widening of the achievement gap, unacceptably high dropout rates throughout the state, unacceptably low numbers of high school graduates who continue into and successfully complete higher education, and an unacceptably high need for remediation among those students who do continue into higher education;

(c) From the inception of the nation, public education was intended both to prepare students for the workforce and to prepare them to take their place in society as informed, active citizens who are ready to both participate and lead in citizenship. In recent years, the emphasis in public education has been squarely placed on the areas of reading, writing, mathematics, and science, but it is important that education reform also emphasize the public education system's historic mission of education for active participation in democracy.

(d) With the advent of the twenty-first century and increasing expectations and demands with regard to the use of technology and higher-level critical thinking skills, coupled with increasing levels of national and international economic competition, it is now imperative that the state move to the next generation of standards-based education.

(2) The general assembly finds that:

(a) More and more studies indicate that high-quality early learning experiences are crucial to ensuring students' ultimate success in school, in postsecondary education, in the workforce, and in life, generally;

(b) The next generation of standards-based education must take into account the fact that children enter school with varying skills and experiences. Under the Colorado student assessment program, Colorado does not have the ability to describe achievement gaps until students are in third grade, which, in most circumstances, is too late to adequately address the varying skill levels and experiences with which the students entered school. Understanding the skills, knowledge, and behavior that students bring to their earliest years of public education will provide crucial information to families, communities, schools, and teachers so that they can better support young children's learning and development.

(c) With the increasing number of children who participate in preschool and the recognized importance of providing a high-quality preschool experience, the next generation of standards-based education must ensure that preschools provide very high-quality services that are most likely to help students develop the necessary skills to excel as they enter elementary school.

(3) The general assembly finds that:

(a) The next generation of standards-based education must consider the needs of the whole student by creating a rich and balanced curriculum;

(b) The next generation of standards-based education must also take into account the fact that, while all students must be well prepared for active citizenship, different students will have different career aspirations: Some will seek higher education upon graduation; some will seek career or technical training to pursue a particular vocation; others will immediately seek to enter the workforce;

(c) In the modern world, however, there is little variation in the level of academic preparedness that a student must achieve in order to succeed after high school, regardless of the student's aspirations. To be successful in the workforce and earn a living wage immediately upon graduation from high school, a student needs nearly the same level of academic achievement and preparation that he or she would need to continue into career and technical or higher education.

(d) In providing the curricula to ensure that each student attains the level of academic achievement and preparation he or she needs to continue into the student's chosen post-graduation path of entering the workforce, career and technical education, or higher education, a wide variety of curricular and program options will be necessary to spark in each student the ambition and desire to graduate from high school and achieve his or her aspirations;

(e) Public education must encourage and accommodate students' exposure to and involvement in postsecondary planning and in activities that develop creativity and innovation skills; critical-thinking and problem-solving skills; communication and collaboration skills; social and cultural awareness; civic engagement; initiative and self-direction; flexibility; productivity and accountability; character and leadership; information technology application skills; and other skills critical to preparing students for the twenty-first-century workforce and for active citizenship;

(f) The ultimate goal of public education, whatever the student's post-high school aspirations may be or whatever they may become over time, is to ensure that, to the extent possible, each student is prepared to meet his or her full potential. To this end, the system of preschool through postsecondary public education, and the educators who ensure its success, should never cease in striving to help a student achieve mastery of both knowledge and skills.

(4) The general assembly concludes, therefore, that:

(a) To educate students to their full potential, the state must align the public education system from preschool through postsecondary and workforce readiness. This alignment will ensure that a student who enters school ready to succeed and achieves the required level of proficiency on standards as he or she progresses through elementary and secondary education will have achieved postsecondary and workforce readiness when the student graduates from high school, if not earlier. As such, the student will be ready to enter the workforce or to enter postsecondary education without need for remediation.

(b) Alignment of standards from preschool through postsecondary and workforce readiness requires that the state board of education and the Colorado commission on higher education, with the departments of education and higher education, work in close collaboration to create a seamless system of public education standards, expectations, and assessments;

(c) Creating this seamless system of standards, expectations, and assessments from preschool through postsecondary and workforce readiness is a multi-faceted and complex project that will require multiple stages of planning, design, and implementation and that will likely continue over years. Further, achieving the goals outlined in this part 10 will likely require the reallocation of existing state resources and the identification and allocation of new resources to meet increased needs at the state and local levels, including but not limited to significant investment in professional development for educators.

(d) Aligning standards from preschool through postsecondary and workforce readiness and creating a seamless system of public education will place even greater demands on principals, teachers, and other educators. The general assembly recognizes that enabling them to meet these demands will require an investment in professional development.

(e) Throughout the process of creating a seamless system of public education in Colorado, the state board of education and the Colorado commission on higher education must ensure that the standards for preschool through elementary and secondary education, culminating in postsecondary and workforce readiness, are sufficiently relevant and rigorous to ensure that each student who receives a public education in Colorado is prepared to compete academically and economically within the state or anywhere in the nation or the world.

(5) The general assembly finds and declares that, for purposes of section 17 of article IX of the state constitution, adoption and implementation of a school readiness description, of standards and aligned assessments for preschool through elementary and secondary education, and of a postsecondary and workforce readiness description are critical elements of accountable education reform and accountable programs to meet state academic standards and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-7-1003. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Assessment" means the method used to collect evidence of what a student knows and is able to do and to measure a student's academic progress toward attaining a standard.

(2) "Board of cooperative services" or "BOCES" means a board of cooperative services created and operating pursuant to article 5 of this title that operates one or more public schools.

(3) "Commission" means the Colorado commission on higher education created pursuant to section 23-1-102, C.R.S.

(4) "Commissioner" means the commissioner of education appointed by the state board pursuant to section 22-2-110.

(5) "District charter school" means a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title. A district charter school is a "district charter high school" if it serves any of grades nine through twelve.

(6) "Division of child care" means the division within the department of human services that is responsible for child care regulation.

(7) "Executive director" means the executive director of the department of higher education appointed by the governor pursuant to section 24-1-114, C.R.S.

(8) "Institute charter school" means a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title. An institute charter school is an "institute charter high school" if it serves any of grades nine through twelve.

(9) "Local education provider" means a school district, a board of cooperative services, a district charter school, or an institute charter school.

(10) "Local school board" means a school district board of education.

(11) "P-20 council" means the P-20 education coordinating council appointed by the governor pursuant to executive order B 003 07.

(11.5) "Performing arts" shall have the same meaning as provided in section 22-1-104.5 (1)(b).

(12) to (14) Repealed.

(15) "Postsecondary and workforce readiness" means the knowledge and skills that a student should have attained prior to or upon attaining a high school diploma, as adopted by the state board and the commission pursuant to section 22-7-1008.

(16) Repealed.

(17) "Postsecondary and workforce readiness program" means a program of study that, prior to or beginning in ninth grade and continuing through twelfth grade, is designed to prepare a student to demonstrate postsecondary and workforce readiness prior to or upon attaining a high school diploma.

(18) "Postsecondary education" means all formal public education that requires as a prerequisite the acquisition of a high school diploma or its equivalent. "Postsecondary education" includes programs resulting in acquisition of a certificate, an associate degree of applied sciences, an associate degree of general studies, an associate degree of arts, or an associate degree of science and all baccalaureate degree programs.

(19) "Regional educator meeting" means a meeting convened pursuant to section 22-7-1011 by the commissioner and the executive director in a regional service area.

(20) "School district" means a school district, other than a local college district, organized and existing pursuant to law.

(21) "School readiness" means the level of development that indicates a child is able to engage in and benefit from elementary school classroom environments, as adopted by the state board pursuant to section 22-7-1004.

(22) "Standard" means a clear, measurable, learning target for what a student should know or be able to do relative to a particular instructional area.

(23) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.

(24) "State plan" means the state plan required by the federal "No Child Left Behind Act of 2001", 20 U.S.C. sec. 6301 et seq.

(25) "Visual arts" shall have the same meaning as provided in section 22-1-104.5 (1)(c).



§ 22-7-1004. School readiness description - school readiness assessment - adoption - revisions

(1) On or before December 15, 2008, the state board shall adopt a description of school readiness. The state board, in adopting the school readiness description shall ensure that, at a minimum, school readiness includes physical well-being and motor development, social and emotional development, language and comprehension development, and cognition and general knowledge.

(2) (a) On or before December 15, 2010, the state board shall adopt one or more assessments that are aligned with the description of school readiness and are suitable for measuring students' levels of school readiness. In adopting assessments of students' school readiness, the state board shall consider assessments that are research-based; recognized nationwide as reliable instruments for measuring school readiness; and suitable for determining the instruction and interventions students need to improve their readiness to succeed in school. School readiness assessments shall not be used to deny a student admission or progression to kindergarten or first grade.

(b) School readiness assessment results shall not be publicly reported for individual students. Following adoption of the school readiness assessment, the state board shall adopt a system for reporting population-level results that provide baseline data for measuring overall change and improvement in students' skills and knowledge over time.

(3) (a) On or before July 1, 2017, and on or before July 1 every six years thereafter, the state board shall review the school readiness description and shall adopt any appropriate revisions to the description. The state board shall review the school readiness assessments and adopt any appropriate revisions to the school readiness assessments when the board reviews the assessments as specified in section 22-7-1006 (5).

(b) The state board shall ensure that any revisions adopted pursuant to this subsection (3) continue to meet the requirements for the description of school readiness and the school readiness assessments specified in this section.



§ 22-7-1005. Preschool through elementary and secondary education - aligned standards - adoption - revisions

(1) On or before December 15, 2009, the state board shall adopt standards that identify the knowledge and skills that a student should acquire as the student progresses from preschool through elementary and secondary education.

(2) (a) The state board shall ensure that the preschool through elementary and secondary education standards, at a minimum, include standards in reading, writing, mathematics, science, history, geography, visual arts, performing arts, physical education, world languages, English language competency, economics, civics, financial literacy, and any other instructional areas for which the state board had adopted standards as of January 1, 2008.

(b) In developing the preschool through elementary and secondary education standards, the state board shall also take into account any career and technical education standards adopted by the state board for community colleges and occupational education, created in section 23-60-104, C.R.S., and, to the extent practicable, shall align the appropriate portions of the preschool through elementary and secondary education standards with the career and technical education standards.

(c) In developing the preschool through elementary and secondary education standards, the state board shall include identification of the levels of attainment that a student shall achieve in order to demonstrate readiness for promotion from elementary grades to middle school grades and from middle school grades to high school grades.

(2.5) On or before July 1, 2018, the state board shall adopt standards that identify the knowledge and skills that a secondary student should acquire related to computer science, including computer code writing, in one or more courses that qualify as a graduation requirement in either mathematics or science. Local education providers may elect to implement the standards adopted pursuant to this subsection (2.5).

(3) The state board in adopting the preschool through elementary and secondary education standards shall:

(a) Align the standards to ensure that a student who demonstrates attainment of the standards as the student advances from preschool through elementary and secondary education will be able to demonstrate postsecondary and workforce readiness prior to or upon attaining a high school diploma;

(b) Collaborate with the commission to ensure that the standards are aligned with the description of postsecondary and workforce readiness adopted pursuant to section 22-7-1008;

(c) Ensure that the standards will facilitate longitudinal measurement of each student's academic growth from preschool through elementary and secondary education;

(d) Ensure that the standards include development of postsecondary planning skills and the application of those skills;

(e) Ensure that, in addition to measuring a student's subject matter knowledge, the standards, to the extent practicable, will require a student to develop and demonstrate creativity and innovation skills; critical-thinking and problem-solving skills; communication and collaboration skills; social and cultural awareness; civic engagement; initiative and self-direction; flexibility; productivity and accountability; character and leadership; the ability to use information and communications technologies to find, evaluate, create, and communicate information; and other skills critical to preparing students for the twenty-first-century workforce and for active citizenship; and

(f) Ensure that the standards are comparable in scope, relevance, and rigor to the highest national and international standards that have been implemented successfully and are consistent with and relevant to achievement of the goals specified in section 22-7-1002.

(4) Repealed.

(5) The state board shall modify the preschool through elementary and secondary education standards adopted pursuant to this section as necessary in response to comments received through the peer review process and to reflect the contents of the state plan approved pursuant to section 22-7-1012.

(6) On or before July 1, 2018, and on or before July 1 every six years thereafter, the state board shall review and adopt any appropriate revisions to the preschool through elementary and secondary education standards specified in this section. In adopting revisions, the state board may add or delete one or more of the specific instructional areas based on the needs of the state and changes in national and international academic expectations. In adopting revisions to the standards pursuant to this subsection (6), the state board shall ensure that the standards continue to meet the requirements specified in subsection (3) of this section.



§ 22-7-1006. Preschool through elementary and secondary education - aligned assessments - adoption - revisions

(1) (a) On or before December 15, 2010, or as soon thereafter as fiscally practicable, the state board shall adopt a system of assessments that are aligned with the preschool through elementary and secondary education standards and are designed to measure students' levels of attainment of the standards and to longitudinally measure students' academic progress toward attaining the standards and toward attaining postsecondary and workforce readiness. In adopting the system of assessments, the state board shall ensure, at a minimum, that the system is designed to:

(I) Provide relevant, timely results that will aid teachers, parents, and students in identifying areas in which students may need additional support or assistance in attaining the standards;

(II) Facilitate and ensure longitudinal measurement of students' academic growth over time;

(III) Provide guidance to teachers, parents, and students in determining whether each student is making the necessary progress toward achieving postsecondary and workforce readiness;

(IV) Provide results that may be used across multiple education systems as a student progresses from preschool through elementary and secondary education and into postsecondary education;

(V) Maintain a high level of accountability across the state for students, schools, and school districts;

(VI) Comply with the requirements of federal law with regard to statewide standardized testing; and

(VII) Provide assessment scores that are useful in measuring student academic performance, the academic performance of a school, and the academic performance of a school district for purposes of state and federal accountability systems.

(b) In adopting a system of assessments, the state board shall give consideration to the use of authentic assessment methods, such as portfolios, projects, and performances, so long as the assessment methods are valid and reliable, employ standard scoring criteria, and align with the preschool through elementary and secondary education standards.

(c) In adopting a system of assessments, the state board shall also adopt scoring criteria for measuring a student's level of attainment of a standard based on the student's performance on a particular assessment and for measuring a student's progress toward attaining postsecondary and workforce readiness.

(d) In adopting a system of assessments, the state board shall also make recommendations concerning a system of ratings for public schools that recognizes each school's success in supporting the longitudinal academic growth of the students enrolled in the public schools and in achieving adequate yearly progress as required by federal law.

(e) In adopting a system of assessments, the state board shall recommend legislative changes as necessary to implement the system and the proposed changes to the system of ratings for public schools.

(f) The state board shall ensure that the assessments adopted pursuant to this section are a combination of constructed response and selected response tasks that require the student to produce information or perform tasks in a way that the student's skills and competencies can be measured.

(1.5) Colorado shall participate as a governing board member, at least until January 1, 2014, in a consortium of states that focuses on the readiness of students for college and careers by developing a common set of assessments. On or before January 1, 2014, and on or before each January 1 thereafter, if Colorado is a governing board member of the consortium of states, the state board is strongly encouraged to conduct a fiscal and student achievement benefit analysis of Colorado remaining a governing board member of the consortium. If adopting the system of assessments that is aligned with the state standards for reading, writing, and mathematics, the state board shall rely upon assessments developed by the consortium of states.

(2) In adopting the system of assessments, the state board shall ensure that the assessments it adopts that are administered in high school are designed to enable a student to demonstrate postsecondary and workforce readiness by the time the student graduates from high school.

(3) In adopting an assessment that is aligned with the state standards for writing, the state board shall:

(a) Ensure that any writing assessment that is included within the system of assessments can be evaluated and the results returned to the local education providers in a timely manner and that the assessment is designed to provide relevant, useful results; and

(b) Seek input from local education providers concerning the writing assessments used by each local education provider, the usefulness of the assessments, and recommendations from the local education provider concerning writing assessments that would be effectively used at a statewide level.

(4) The state board shall modify the system of assessments adopted pursuant to this section as necessary in response to comments received through the peer review process and to reflect the contents of the state plan approved pursuant to section 22-7-1012.

(5) (a) Every six years after the adoption of the system of assessments pursuant to paragraph (a) of subsection (1) of this section, the state board shall review and adopt any appropriate revisions or updates to the system of assessments, including any assessments administered in languages other than English. The state board may adopt revisions to an assessment or adopt additional assessments, regardless of whether it adopts any revision to the standards with which the assessment is aligned. In adopting revisions to the system of assessments, the state board shall ensure that the system of assessments continues to meet the requirements specified in this section. The department of education shall review and update the administration and security policies for assessments as necessary to maintain the integrity of the assessments.

(b) In reviewing the assessments administered to students enrolled in high school, the state board shall adopt any revisions that may be necessary to ensure that the assessments are aligned with any revisions to the description of postsecondary and workforce readiness adopted by the state board and the commission pursuant to section 22-7-1008 (3)(a).



§ 22-7-1006.3. State assessments - administration - rules

(1) (a) Beginning in the 2015-16 school year, the department of education, in collaboration with local education providers, shall administer the state assessments in the instructional areas of English language arts, mathematics, science, and social studies, as adopted by the state board pursuant to section 22-7-1006, as follows:

(I) The department shall administer a state assessment in English language arts and a state assessment in mathematics to all students enrolled in grades three through eight in public schools throughout the state.

(II) The department shall administer a state assessment in science to students enrolled in public elementary, middle, and high schools throughout the state. The department shall select the specific grades in which to administer the state science assessment, ensuring that students take the state science assessment once in elementary school, once in middle school, and once in high school; except that the department shall not administer the state science assessment to students enrolled in twelfth grade.

(III) The department shall administer a state assessment in social studies to students enrolled in public elementary, middle, and high schools throughout the state. The department shall select the specific grades in which to administer the state social studies assessment, ensuring that students take the state social studies assessment once in elementary school, once in middle school, and once in high school; except that the department shall not administer the state social studies assessment to students enrolled in twelfth grade. The department shall administer the social studies assessment in a representative sample of public schools each school year, ensuring that it administers the social studies assessment in each public school at least once every three years. A school district, for one or more of the schools of the school district that are not included in the representative sample, or a charter school that is not included in the representative sample, may request that the department administer the assessment in the district school or charter school. The department shall administer the social studies assessment in the requested school in the school year following the school year in which it receives the request.

(b) Repealed.

(c) The department of education, in collaboration with local education providers, shall administer the state assessments on a schedule that the department annually sets.

(d) If all or any portion of a state assessment requires a student to use a computer to take the assessment, at the request of a local education provider, the department of education must administer the portions of the state assessment that require a computer in a format that a student may complete using pencil and paper. Each local education provider shall report to the department the number of students it enrolls who will take the state assessment in a pencil-and-paper format.

(e) The department shall review and update assessment administration and security policies as necessary to maintain the integrity of the assessments.

(2) (a) The department of education shall select and the state shall pay the costs of administering an assessment that is aligned with the state academic standards for students enrolled in ninth grade and with the assessment selected pursuant to subsection (2)(a.5) of this section. Every five years, the department shall request competitive bids and contract for the assessment required in this subsection (2)(a). Each local education provider shall administer the ninth-grade assessment during the spring semester on a schedule that the department annually sets.

(a.5) The department of education shall select and the state shall pay the costs of administering an assessment that is aligned with the state academic standards for students enrolled in tenth grade and with the assessment selected pursuant to subsection (2)(b) of this section. Every five years, the department shall request competitive bids and contract for the assessment required in this subsection (2)(a.5). Each local education provider shall administer the assessment for students enrolled in tenth grade. Each local education provider shall administer the tenth-grade assessment on a schedule that the department annually sets.

(b) The department of education shall select and the state shall pay the costs of administering an assessment that is administered throughout the United States and relied upon by institutions of higher education, referred to in this section as the "curriculum-based, achievement college entrance exam". Every five years, the department shall request competitive bids and contract for the curriculum-based, achievement college entrance exam. At a minimum, the curriculum-based, achievement college entrance exam must test in the areas of reading, writing, mathematics, and science. Each local education provider shall administer the curriculum-based achievement college entrance exam for students enrolled in eleventh grade. The local education provider shall administer the writing portion of the curriculum-based, achievement college entrance exam to each student who requests the opportunity to take the writing portion. The department shall pay the costs of administering the writing portion of the exam.

(c) (I) The department of education shall annually schedule a day on which the curriculum-based, achievement college entrance exam is administered for all eleventh-grade students enrolled in public high schools throughout the state.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (c), a student who can show a need to take the curriculum-based, achievement college entrance exam on an alternate date on which the exam is administered throughout the country may take the exam on that alternate date, so long as the alternate date is before the date scheduled by the department pursuant to subparagraph (I) of this paragraph (c). The department shall pay all costs associated with a student taking the curriculum-based, achievement college entrance exam on an alternate date as provided in this subparagraph (II).

(d) The state board shall adopt rules to ensure that the requirements of the administrator of the curriculum-based, achievement college entrance exam, such as a secure environment, are met and to identify the level of need that a student must demonstrate to take the curriculum-based, achievement college entrance exam on an alternate date as provided in subparagraph (II) of paragraph (c) of this subsection (2).

(2.5) As soon as practicable after June 10, 2016, the department of education shall apply to the federal department of education for innovative assessment and accountability demonstration authority as authorized in section 1201 of Title I of part B of the federal "Every Student Succeeds Act", Pub.L. 114-95, enacted by the 114th Congress. The commissioner of education shall notify the chairs of the education committees of the house of representatives and the senate, or any successor committees, when the department submits the application and when the department receives the response from the federal department of education granting or denying the state demonstration authority.

(3) (a) Except as otherwise provided in paragraphs (b) and (c) of this subsection (3), each student enrolled in a public school is required to take the state assessments administered pursuant to subsection (1) of this section at the student's grade level, as determined by the enrolling local education provider.

(b) A child who is enrolled in a nonpublic school or participating in a nonpublic home-based educational program pursuant to section 22-33-104.5 is not required to take a state assessment administered pursuant to this section, even though the child may also be attending a public school for a portion of the school day and therefore included in the enrollment of a local education provider.

(c) A student who has an individualized education program as provided in section 22-20-108, and whose individualized education program specifies that the student takes the state's alternate assessment for students with significant cognitive disabilities or another assessment approved by rule of the state board, is not required to take the state assessments administered pursuant to subsection (1) of this section, but the student must take the alternate assessment or the other approved assessment. Each local education provider shall report to the department of education the results of the alternate assessments or other approved assessments administered to students enrolled by the local education provider. The department shall aggregate the results separately for each public school.

(d) If a student has an individualized education program as provided in section 22-20-108 that specifies that the student takes the state assessment, the enrolling local education provider shall assess the student in each instructional area for which there is a state test at the student's grade level. If, as part of a student's individualized education program, the student attends part-time a school or program away from the school in which the student is enrolled, the local education provider that enrolls a student, or the administrative unit that the local education provider is a member of, may designate either the school of residence or the school of attendance as the school to which the department of education must assign the student's scores for purposes of measuring the levels of attainment on the performance indicators specified in section 22-11-204, determining accreditation categories pursuant to section 22-11-208, and measuring public school performance pursuant to section 22-11-210. If a student who has an individualized education program attends school in an administrative unit other than the student's administrative unit of residence, and there is a contract between the two administrative units, the administrative units must specify in the contract the public school to which the department shall assign the student's scores for purposes of measuring the levels of attainment on the performance indicators, determining accreditation categories, and measuring public school performance.

(4) (a) (I) The department of education in collaboration with local education providers shall administer the English versions of the state assessments and may administer an assessment adopted by the state board in languages other than English, as may be appropriate for English language learners; except that a student who has participated in an English language proficiency program, as provided in article 24 of this title, for more than a total of three school years is ineligible to take the state assessments in a language other than English.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a) to the contrary, a local education provider may administer an assessment adopted by the state board in a language other than English for up to five years to a student who is an English language learner if allowed by a waiver received from the federal department of education pursuant to paragraph (c) of this subsection (4).

(b) The state board shall revise as necessary and the department of education shall administer reading and writing assessments in Spanish for students enrolled in the third and fourth grades.

(c) As soon as practicable after May 20, 2015, the department of education shall submit to the federal department of education a request for a waiver of federal law to enable a local education provider to administer a state assessment in a language other than English for up to five school years to a student who is an English language learner.

(5) (a) Notwithstanding any provision of this section to the contrary, a student who is an English language learner, as defined in section 22-24-103, and who has been enrolled in a school in the United States for fewer than twelve months is not required to take the English language arts assessment required in subsection (1) of this section. The year in which the student does not take the English language arts assessment is included as one of the three or five years, as applicable, in which the student may take the state assessment in his or her native language as provided in subsection (4) of this section.

(b) If allowed by federal law or by a waiver of federal law received from the federal department of education pursuant to paragraph (c) of this subsection (5), in the first twenty-four months in which a student who is an English language learner is enrolled in a school in the United States and takes the English language arts assessment, the department of education shall not include the student's scores in calculating achievement of the performance indicators pursuant to part 2 of article 11 of this title for the local education provider that enrolls the student.

(c) As soon as practicable after May 20, 2015, the department of education shall submit to the federal department of education a request for a waiver of federal law as necessary to implement paragraph (b) of this subsection (5).

(6) The department of education, by policy, may determine whether the scores of one or more groups of students are not appropriate to be used in measuring the levels of attainment on the performance indicators, as defined in section 22-11-103. A policy that the department adopts pursuant to this subsection (6) must be in accordance with the requirements of federal statutes and regulations.

(7) (a) The department of education shall provide to each local education provider the results of all of the state assessments that the local education provider administers and make available to local education providers the state assessment data of individual students that is required to measure academic progress over time. The department shall align the disaggregation of state assessment results with the exclusion of scores permitted by subsection (6) of this section.

(b) The department of education shall release to the public only those state assessment results that the department deems valid. The department shall not rely on state assessment results that the department has deemed invalid in performance calculations when assigning accreditation levels or school plan types, as described in article 11 of this title, to a local education provider. At any time that the department releases state assessment results to the public, in addition to releasing the results of the English versions of the state assessments, the department shall release the results of any state assessments administered in languages other than English.

(c) At the request of a local education provider, the entity that is responsible for developing a state assessment must return to the local education provider the student responses to the essay portion and appropriate paragraphs that are released from the English language arts portion of the state assessment and the results of all requested state assessments. The requesting local education provider must pay the entity for the actual cost of photocopying and mailing the English language arts portion of the state assessment. The requesting local education provider shall maintain the confidentiality of all state assessment results that it receives and may use the essay portion and appropriate paragraphs only to improve an individual student's writing skills.

(d) Each local education provider shall include the results of the state assessments administered pursuant to subsection (1) of this section on each student's final report card for the applicable school year and include the results in the student's permanent academic record; except that a local education provider may include state assessment data on a student's final report card only if the local education provider has sufficient time to process the state assessment results after they are released.

(8) (a) Each local education provider shall adopt policies to ensure that appropriate personnel within each school district and each institute charter school share with and explain to the parent or legal guardian of each student enrolled in the school district or the institute charter school the student's state assessment results returned to the student's public school pursuant to subsection (7) of this section.

(b) The department of education shall create, maintain, and make available to local education providers and parents or legal guardians, upon request, a list of resources and programs that public schools and parents or legal guardians may access to assist students in addressing specific learning issues identified by the state assessment results provided pursuant to this section.

(9) (a) The department of education shall permit a nonpublic school to administer the state assessments required by subsection (1) of this section and shall provide to the nonpublic school the results of any state assessments administered. The nonpublic school must pay all costs associated with administering and providing results for the state assessments.

(b) A local education provider, upon the request of the parent or legal guardian of a child who is participating in a nonpublic home-based educational program pursuant to section 22-33-104.5, must permit the child to take a state assessment required by subsection (1) of this section and must provide to the parent or legal guardian of the child the results of state assessments administered. The parent or legal guardian of the child must pay all costs associated with administering and providing results for the state assessments.

(10) For each fiscal year, the general assembly shall appropriate money in the annual general appropriation act to the department of education to fund administration of the state assessments as described in this section, including administration of the ninth-grade assessment, the tenth-grade assessment, and the curriculum-based, achievement college entrance exam described in subsection (2) of this section.



§ 22-7-1006.5. Pilot program - alternative assessment

(1) There is created a pilot program to allow local education providers to create or select assessments, which the local education provider may administer to prove the validity and reliability of the assessments and the comparability of the assessments with the state assessments. The goals of the pilot program are to provide more timely and relevant data to educators to inform instruction throughout the school year, while continuing to provide comparative data for state accountability purposes.

(2) (a) For a local education provider to participate in the pilot program as described in this section, the local school board or other governing body of the local education provider must first adopt a written resolution that authorizes the local education provider to participate in the pilot program.

(b) If authorized by its local school board or other governing body, a local education provider, individually or in combination with one or more other local education providers, may participate in the first phase of the pilot program by creating or selecting assessments that meet the requirements specified in subsection (3) of this section and administering those assessments for two school years to all or a portion of the students enrolled in at least one elementary grade, one middle school grade, and one high school grade. After administering the assessments for two school years, the local education provider must submit to the department of education the assessment results for each year in which they were administered and the local education provider's demonstration that the results are comparable to the results obtained on the state assessments administered in the same school years.

(c) A local education provider that is selected to participate in phase two of the pilot program pursuant to subsection (4) of this section shall administer its selected assessments for up to two years to students enrolled by the local education provider in grades three through eleven. The local education provider shall submit to the department the assessment results for each year in which they were administered and the local education provider's demonstration that the results are comparable to the results obtained on the state assessments administered in the same school years.

(d) A local education provider that participates in the pilot program must:

(I) Notify the department of education at the beginning of each school year in which it intends to administer assessments pursuant to this section and identify the assessments that the local education provider intends to administer;

(II) Notify the parents of the students enrolled by the local education provider at the beginning of each school year in which it intends to administer assessments pursuant to this section that the local education provider is choosing to administer assessments pursuant to this section; and

(III) If the local education provider is a school district, work with the school district's personnel performance evaluation council created pursuant to section 22-9-107 in selecting or creating and administering assessments pursuant to this section.

(3) The assessments that a local education provider chooses to administer pursuant to this section must:

(a) In phase one of the pilot program, assess students in each of the subject areas required in section 22-7-1006.3 in at least one elementary grade, one middle school grade, and one high school grade;

(b) In phase two of the pilot program, assess students in all of the subject areas and at all of the grade levels required in section 22-7-1006.3;

(c) Provide sufficient data each school year to disaggregate and report results for student groups as defined in section 22-11-103 (34); and

(d) Provide sufficient data each school year to measure, for each student enrolled in the grades that are assessed, the student's progress in meeting the state academic standards.

(4) (a) Each local education provider that participates in phase one of the pilot program shall submit the results of the local assessments to the department of education for analysis and evaluation. After the department receives the local assessment data from all participating local education providers, the department shall review the data to ensure that each assessment meets the requirements specified in subsection (3) of this section and that each assessment is valid and reliable. Based on the assessment data, the department shall recommend to the state board two of the local education providers to participate in phase two of the pilot program. The state board, taking into consideration the department's recommendations, shall select the two local education providers that may participate in phase two of the pilot program.

(b) Each local education provider that participates in phase two of the pilot program shall submit the results of the local assessments to the department of education for analysis and evaluation. After the department receives the local assessment data from all participating local education providers, the department shall review the data to ensure that each assessment meets the requirements specified in subsection (3) of this section and that each assessment is valid and reliable. Based on the assessment data, the department shall recommend to the state board one of the local assessments for approval as the new state assessment or recommend that the state continue administering the existing state assessments. The state board shall review the assessment data and, taking into account the department's recommendation, select the new state assessment or continue administering the existing state assessments. The department and the state board shall base the recommendation and selection on the validity, reliability, and comparability of the assessment and ensure that the selected assessment, if any, meets the goals of the pilot program stated in subsection (1) of this section.

(c) If the state board adopts a new state assessment, the state board shall notify the general assembly. Implementation of a new state assessment is conditional on the enactment of legislation that approves the use of the new assessment.

(d) As soon as possible after May 20, 2015, the department of education shall apply to the federal department of education for a waiver of federal statutory and regulatory requirements to the extent necessary to implement phase one of the pilot program, including a waiver of the requirement to administer a single statewide assessment as applied to the local education providers that participate in phase one and phase two of the pilot program. Before the beginning of phase two of the pilot program, the department shall apply to the federal department of education for a waiver of federal statutory and regulatory requirements to the extent necessary to implement phase two of the pilot program. If the state board adopts a new state assessment, the department shall apply to the federal department of education for a waiver of federal statutory and regulatory requirements as necessary to implement the new state assessment if adopted as provided in paragraph (b) of this subsection (4).

(e) Upon the request of a local education provider that participates in the pilot program, the department shall provide technical assistance to the local education provider in selecting local assessments and evaluating the assessment results.

(f) If the federal department of education requires a local education provider to administer the state assessments required in section 22-7-1006.3 while the local education provider is participating in the pilot program, the local education provider shall:

(I) Administer the state assessments as required in section 22-7-1006.3 in addition to the local assessments while participating in the pilot program; and

(II) Specify in the notice required in paragraph (d) of subsection (2) of this section that the local education provider is choosing to administer assessments through the pilot program in addition to the state assessments required in section 22-7-1006.3.



§ 22-7-1008. Postsecondary and workforce readiness description - adoption - revision

(1) (a) On or before December 15, 2009, the state board and the commission shall negotiate a consensus and adopt a description of postsecondary and workforce readiness. In describing postsecondary and workforce readiness, the state board and the commission shall, at a minimum:

(I) Describe the knowledge and skills that are required for a student to demonstrate postsecondary and workforce readiness;

(II) Ensure that postsecondary and workforce readiness includes demonstration of postsecondary planning skills and the ability to apply those skills;

(III) Describe the level of English language competency that a student must demonstrate in order to demonstrate postsecondary and workforce readiness;

(IV) Ensure that postsecondary and workforce readiness includes demonstration of a sufficiently high level of comprehension or skill to successfully complete, without need for remediation, the core academic courses identified by the commission pursuant to section 23-1-125 (3), C.R.S.; and

(V) Ensure that, to the extent practicable, postsecondary and workforce readiness requires a student to demonstrate creativity and innovation skills; critical-thinking and problem-solving skills; communication and collaboration skills; social and cultural awareness; civic engagement; initiative and self-direction; flexibility; productivity and accountability; character and leadership; information technology application skills; and other skills critical to preparing students for the twenty-first-century workforce and for active citizenship.

(b) The state board and the commission may modify the description of postsecondary and workforce readiness as necessary based on the recommendations received through the peer review process on the amended state plan pursuant to section 22-7-1012 to ensure alignment of the postsecondary and workforce readiness description with the standards and assessments.

(2) The state board, in adopting state assessments pursuant to section 22-7-1006, shall ensure that the state assessments administered to students enrolled in high school are aligned with the Colorado academic standards and are sufficient to enable a student to demonstrate postsecondary and workforce readiness by the time the student graduates from high school.

(3) (a) On or before July 1, 2015, and on or before July 1 every six years thereafter, the state board and the commission shall review, negotiate a consensus, and adopt any appropriate revisions to the description of postsecondary and workforce readiness. The state board and the commission shall ensure that any revisions adopted pursuant to this paragraph (a) meet the requirements for the description of postsecondary and workforce readiness specified in subsection (1) of this section.

(b) Repealed.



§ 22-7-1009. Diploma endorsements - adoption - revisions

(1) On or before July 1, 2011, or as soon thereafter as fiscally practicable, the state board shall adopt criteria that a local school board, BOCES, or institute charter high school may apply if the local school board, BOCES, or institute charter high school chooses to endorse high school diplomas to indicate that students have achieved postsecondary and workforce readiness. The criteria shall include, but need not be limited to, the required minimum level of postsecondary and workforce readiness that a student must achieve to receive a readiness endorsement on his or her diploma from the local school board, BOCES, or institute charter high school. In identifying the required minimum level of postsecondary and workforce readiness, the state board shall ensure that the minimum level of postsecondary and workforce readiness reflects the expectations for postsecondary and workforce readiness that are applied nationally and internationally.

(2) The state board shall also adopt criteria for an endorsement that a local school board, BOCES, or institute charter high school may choose to grant to graduating students that would indicate extraordinary academic achievement or exemplary demonstration by a student of postsecondary and workforce readiness.

(3) Following adoption of the criteria for diploma endorsements pursuant to subsections (1) and (2) of this section, the state board shall consult with the commission and the governing boards of the state institutions of higher education. The provisions of section 22-7-1017 (2) shall take effect only if the commission and the governing boards approve the criteria.

(4) The state board shall also consider and may adopt criteria for a range of additional endorsements that a school district, BOCES, or institute charter high school may choose to grant to graduating students to recognize concentrated focus and outstanding achievement in a variety of subject areas, including but not limited to visual arts, performing arts, career and technical education, history and civics, mathematics, and science.

(5) In adopting endorsement criteria pursuant to this section, the state board shall take into consideration any career and technical education standards that are adopted by the state board for community colleges and occupational education, created in section 23-60-104, C.R.S.

(6) Every six years after the adoption of criteria for endorsements pursuant to subsection (1) of this section, the state board shall revise and adopt any appropriate revisions to such criteria for endorsements.



§ 22-7-1009.3. Diploma endorsement - science, technology, engineering, and mathematics - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Granting local education provider" means a local school board, BOCES, district charter high school, or institute charter high school that chooses to grant a STEM diploma endorsement to a student who demonstrates mastery in the STEM disciplines as described in this section.

(b) "STEM" means the combination of the disciplines of science, technology, engineering, and mathematics.

(2) A local education provider may grant a diploma endorsement in STEM to a graduating high school student who demonstrates mastery in the STEM disciplines. To obtain an endorsement in STEM, a graduating student must:

(a) Meet the minimum high school graduation requirements at a high level of proficiency as specified by the granting local education provider;

(b) Successfully complete, with a grade point average of at least 3.5 on a 4.0 scale or the equivalent for a higher scale, a coherent sequence of at least four courses in the areas of science, technology, engineering, and mathematics as determined by the granting local education provider, which courses are in addition to the minimum graduation requirements in these areas;

(c) Demonstrate proficiency in mathematics by:

(I) Achieving a score of twenty-eight or higher on the mathematics portion of the ACT college readiness assessment;

(II) Achieving a score of six hundred or higher on the mathematics portion of the college readiness assessment provided by the College Board, commonly known as the SAT;

(III) Achieving a score of five or higher on the mathematics portion of the international baccalaureate test;

(IV) Achieving a score of four or higher on the advanced placement mathematics assessment;

(V) Achieving a score of one hundred or higher on the suite of tests that assesses reading, writing, mathematics, and computer skills provided by the College Board for college placement purposes, commonly known as the Accuplacer; or

(VI) Achieving a score of eighty-five or higher on the armed services vocational aptitude battery test used for military enlistment; and

(d) Successfully complete a final capstone project, which is a culminating exhibition of the student's project or experience that demonstrates academic and intellectual learning. To successfully complete a final capstone project, the student must achieve a high proficiency level of mastery, as set by the granting local education provider, for each of the following competencies:

(I) Inquiry-based learning, which is demonstrated through the capstone project by asking questions and defining problems;

(II) Creative problem-solving, which is demonstrated through the capstone project by developing and applying scientific and mathematical models to explain complex ideas and solutions;

(III) Experimentation, which is demonstrated through the capstone project by planning and carrying out investigations;

(IV) Critical thinking, which is demonstrated through the capstone project by analyzing and interpreting data and communicating conclusions;

(V) Deductive and inductive reasoning, which is demonstrated through the capstone project by using mathematics and computational thinking;

(VI) Understanding of engineering principles, which is demonstrated through the capstone project by constructing explanations and designing solutions; and

(VII) Effective communication skills, which are demonstrated through the capstone project by engaging in argument from evidence.

(3) Each granting local education provider shall work with STEM-related business and industrial leaders identified by the local education provider within the surrounding communities and with appropriate institutions of higher education to establish the high proficiency levels of mastery that a student must demonstrate in each of the competencies described in subsection (2)(d) of this section.

(4) Each granting local education provider shall annually provide to students enrolled in grades six through twelve and their parents information concerning the requirements for obtaining the STEM diploma endorsement.



§ 22-7-1009.5. Diploma endorsement - biliteracy - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Advanced placement test" means the final test administered at the completion of a course that delivers a college-level curriculum in a particular world language and that may result in the awarding of college credit based on the score achieved on the final test.

(b) "International baccalaureate" means a program of international education offered through a local education provider by a nonprofit educational foundation.

(c) "World language" means a language other than English and includes American sign language.

(2) A local education provider may grant a diploma endorsement in biliteracy to a graduating high school student who attains proficiency or higher in one or more world languages in addition to attaining proficiency or higher in English. To obtain an endorsement in biliteracy, a graduating student must:

(a) Demonstrate proficiency or higher in English by:

(I) Completing all of the English language arts course requirements for graduation from high school with an overall grade point average of at least 3.0 in the required English language arts courses; and

(II) (A) Achieving a score that indicates proficiency or higher on the English language arts portion of the curriculum-based, achievement college entrance exam administered to eleventh-grade students pursuant to section 22-7-1006.3 (2); or

(B) Passing the English language arts advanced placement test with a score of three or higher or passing the English language arts portion of an international baccalaureate test with a score of four or higher; and

(b) Demonstrate proficiency or higher in one or more world languages by:

(I) Passing a world language advanced placement test with a score of three or higher or passing the world language portion of an international baccalaureate test with a score of four or higher;

(II) Successfully completing a four-year high school course of study in the world language and attaining an overall grade point average of at least 3.0 in the course of study; or

(III) Achieving a passing score on the world language portion of a nationally recognized test that is relied upon by institutions of higher education.

(3) (a) For each world language for which an advanced placement test is not available, the department of education may identify one or more summative tests in the world language that are comparable in rigor to an advanced placement test. The department may include in the list a summative test created or identified by a local education provider.

(b) Notwithstanding any provision of subsection (2)(b)(I) of this section to the contrary:

(I) A local education provider may use a test identified by the department of education in place of an advanced placement test for purposes of subsection (2)(b)(I) of this section;

(II) If an advanced placement test does not exist and the department has not identified a comparable test for the world language a student studies, the local education provider may create a test to administer to the student in place of an advanced placement test for purposes of subsection (2)(b)(I) of this section or may allow a student to submit a body of evidence that demonstrates the student's knowledge of the world language. If the local education provider chooses to create a test, it must certify to the department that the test assesses speaking, reading, and writing in the world language at a level that is comparable in rigor to an advanced placement test in a world language or comparable to the level of a summative assessment administered at the completion of a four-year high school course of study in the world language. The student must pass the test at the proficient level or higher. If the local education provider allows a student to submit a body of evidence, it must certify to the department that the evidence presented demonstrates the student's ability to speak, understand, read, and write the world language with a level of rigor that is comparable to an advanced placement test in a world language or comparable to the level of a summative assessment administered at the completion of a four-year high school course of study in the world language.

(III) If an advanced placement test exists or the department has identified a comparable test for a world language, and the local education provider creates and uses an alternative test for that world language, the department must approve the local education provider's test before the local education provider may use the test to determine a student's level of proficiency in the world language in place of an advanced placement test for purposes of subsection (2)(b)(I) of this section.

(4) Each local education provider that creates a test for a world language or accepts a body of evidence to demonstrate the ability to speak, understand, read, and write a world language shall provide a copy of the test and a description of the body of evidence to the department of education. The department shall make the tests and descriptions available to local education providers upon request.



§ 22-7-1010. State board - commission - public input - staff assistance

(1) In fulfilling their duties under this part 10, the state board and the commission, at a minimum, shall:

(a) Meet with interested persons throughout the state, including but not limited to:

(I) Early care and education providers;

(II) Representatives of early childhood councils and early childhood care and education councils;

(III) Elementary and secondary teachers, specialists in special education services, counselors, and administrators;

(IV) Boards of cooperative services;

(V) Local school boards and governing boards of district charter schools and institute charter schools;

(VI) Parents and students;

(VII) Precollegiate and postsecondary service providers and concurrent enrollment program managers;

(VIII) Career and technical education faculty and administrators;

(IX) Postsecondary faculty and administrators;

(X) Governing boards of institutions of higher education; and

(XI) Employers and other members of the business community and labor, workforce, and economic development experts;

(b) Take into consideration the recommendations of and consult with the P-20 council;

(c) Solicit and take into consideration information from local boards of education specifically regarding the input received by the local boards from their respective communities in developing the blueprints for the education systems in their respective communities pursuant to section 22-32-109 (1)(kk);

(d) Take into consideration, as applicable, the recommendations of the state graduation guidelines development council made pursuant to section 22-7-414, as it existed prior to July 1, 2008;

(e) Consult and collaborate with state and national organizations of early care and education providers and experts, state and national organizations of educators, and other state, national, and international academic organizations that specialize in creation, maintenance, and implementation of relevant and rigorous education standards and curriculum and in alignment of standards and assessments from preschool through postsecondary education.

(2) (a) Staff from the department of education, the department of higher education, the state board for community colleges and occupational education, the division of child care, and the early childhood policy team in the office of the lieutenant governor shall provide technical assistance and support for the state board and the commission in fulfilling their duties under this part 10.

(b) To further assist in fulfilling their duties under this part 10, the state board and the commission may appoint one or more task forces consisting of state, national, and international education experts.

(3) The department of education and the department of higher education are authorized to receive and expend gifts, grants, or donations of any kind from a public or private entity to carry out the purposes of this part 10, subject to the terms and conditions under which given; except that the department of education or the department of higher education may not accept a gift, grant, or donation if the conditions attached thereto require the use or expenditure thereof in a manner contrary to law.



§ 22-7-1011. Regional educator meetings - purpose - recommendations

(1) Beginning in the 2008-09 academic year, the commissioner and the executive director, at least annually, shall convene meetings of professional educators in preschool, elementary, secondary, and postsecondary education within each of the regional service areas created by the state board. In convening the regional educator meetings, the commissioner and the executive director shall work with:

(a) The president of the state system of community and technical colleges;

(b) One or more representatives of the local college districts;

(c) The chief academic officers or executive directors of the state institutions of higher education;

(d) The school district superintendents throughout the state; and

(e) Representatives of the division of child care and the early childhood policy team in the office of the lieutenant governor.

(2) At a minimum, the following persons shall be invited to attend the regional educator meetings in each regional service area:

(a) Early care and education providers;

(b) Members of the local school boards of the school districts included in the regional service area;

(c) The preschool, elementary, and secondary teachers, principals, administrators, counselors, and other special services providers employed by the local education providers located in the regional service area; and

(d) The postsecondary faculty, academic advisors, and administrators employed by the state institutions of higher education and local district colleges, if any, located in the regional service area.

(3) The commissioner and the executive director shall convene regional educator meetings for the purpose of collaborating in the planning, design, and implementation of the alignment of the preschool through postsecondary public education systems, including but not limited to:

(a) Collaborating in the planning, design, and implementation of:

(I) The school readiness description, the preschool through elementary and secondary education standards, and the postsecondary and workforce readiness description;

(II) Programs of instruction for preschool, elementary, secondary, and postsecondary students; and

(III) Assessments that are aligned with the school readiness and postsecondary and workforce readiness descriptions and the preschool through elementary and secondary education standards;

(b) Collaborating in identification and provision of the supportive services that are necessary to implement the school readiness and postsecondary and workforce readiness descriptions, the preschool through elementary and secondary education standards, and the aligned assessments;

(c) Identifying and reviewing the levels of financial support needed to implement the school readiness and postsecondary and workforce readiness descriptions, the preschool through elementary and secondary education standards, and the aligned assessments, and formulating recommendations concerning the reallocation of state resources and the identification of additional state resources for said implementation; and

(d) Reviewing the school readiness description, the preschool through elementary and secondary education standards, the postsecondary and workforce readiness description, the assessments aligned with the descriptions and standards, and the criteria for diploma endorsements, and making recommendations for revisions to the state board and the commission.

(4) Each regional service area may submit to the state board and the commission the recommendations arising from the regional educator meetings held in the regional service area. The state board and the commission shall take the recommendations into account in fulfilling their duties pursuant to this part 10. In addition, a regional service area may submit any recommendations for legislative changes to the education committees of the house of representatives and the senate, or any successor committees.



§ 22-7-1012. State plan - amendments - peer review - final adoption

(1) Repealed.

(2) (a) As soon as practicable under federal law, based on information received by the state board pursuant to section 22-7-1010 and on any information received from the regional educator meetings pursuant to section 22-7-1011, the department of education shall submit to the federal department of education amendments to the state plan for peer review and approval. The amendments, at a minimum, shall include:

(I) Amendments to incorporate the preschool through elementary and secondary education standards adopted by the state board pursuant to section 22-7-1005; and

(II) Amendments to incorporate the system of assessments adopted pursuant to section 22-7-1006.

(b) Notwithstanding any provision of this section to the contrary, in order to preserve flexibility and adaptability at the state level, the amended state plan shall include only those components of the aligned preschool through postsecondary public education systems that are required by or subject to approval under federal law and shall not include any components of the aligned preschool through postsecondary public education systems that are not required by or subject to approval under federal law.

(c) The limitations on the contents of the state plan specified in paragraph (b) of this subsection (2) shall not be construed to prohibit the state board and the commission from adopting, and the state board and the commission are encouraged to adopt, descriptions, standards, assessments, and other components of the aligned preschool through postsecondary public education systems that exceed the minimum requirements of federal law and that are comparable in scope, relevance, and rigor to the highest national and international standards that have been implemented successfully and are consistent with and relevant to achievement of the goals specified in section 22-7-1002.

(3) The department of education shall provide public notice of the amendments to the state plan, any comments and suggestions received through the peer review process, and any changes made to the amendments in response to the peer review comments.



§ 22-7-1013. Local education provider - preschool through elementary and secondary education standards - adoption - academic acceleration

(1) (a) On or before December 15, 2011, each local education provider shall review its preschool through elementary and secondary education standards in comparison with the preschool through elementary and secondary education standards adopted by the state board pursuant to section 22-7-1005. Following review, each local education provider shall revise its standards, as necessary, to ensure that:

(I) The standards meet or exceed the state preschool through elementary and secondary education standards; and

(II) The standards are aligned to ensure that a student who demonstrates attainment of the standards while advancing through preschool and elementary and secondary education will be able to demonstrate postsecondary and workforce readiness prior to or upon attaining a high school diploma.

(b) In revising its preschool through elementary and secondary education standards, each local education provider shall ensure that it adopts standards, at a minimum, in those subject matter areas that are included in the state preschool through elementary and secondary education standards, including but not limited to English language competency and visual arts and performing arts education.

(c) In revising its preschool through elementary and secondary education standards, a local education provider may choose to adopt the state preschool through elementary and secondary education standards.

(2) Following the review and revision of its preschool through elementary and secondary education standards, each local education provider shall adopt curricula that are aligned with the standards. The local education provider shall design the curricula to ensure that, beginning in preschool or kindergarten and continuing through elementary and secondary education, each student receives a program of study that will enable the student to demonstrate attainment of each of the preschool through elementary and secondary education standards.

(2.5) (a) Each local education provider shall review its procedures concerning academic acceleration for students. Academic acceleration allows a student to progress through an education program at a rate faster or at ages younger than the student's peers. The local education provider shall consider procedures that may include, but need not be limited to, the following:

(I) The process for referral for academic acceleration and procedures that ensure the fair, objective, and systematic evaluation of the students referred;

(II) A decision-making process for accelerated placement that involves multiple persons, including a student's parents, rather than a sole decision-maker;

(III) Guidelines for the practice of academic acceleration, including the categories, forms, and types of academic acceleration and the award of credit;

(IV) Guidelines for preventing nonacademic barriers to the use of acceleration as an educational intervention; and

(V) An appeals process for decisions related to academic acceleration, as well as a process for evaluating the academic acceleration procedures and its effectiveness in successfully accelerating students.

(b) In designing and implementing the academic acceleration procedures, a school district may utilize any resources made available through the department of education and any national research containing recommendations for developing successful academic acceleration procedures.

(3) Each local education provider shall adopt assessments that are aligned with the local education provider's standards and curricula and that will adequately measure each student's progress toward and attainment of the local education provider's standards for the subject areas that are not assessed by the state through the system of assessments adopted by the state board pursuant to section 22-7-1006.

(4) A local education provider may allow a student who is receiving special education services to demonstrate attainment of the preschool through elementary and secondary education standards and postsecondary and workforce readiness through a differentiated plan if required in the student's individualized education program.

(5) On or before July 1, 2017, and on or before July 1 every six years thereafter, each local education provider shall review its preschool through elementary and secondary education standards and, taking into account any revisions to the state preschool through elementary and secondary education standards, shall revise and readopt its standards if necessary to ensure that they continue to meet or exceed the state preschool through elementary and secondary education standards. The local education provider shall revise its curricula accordingly to ensure that the curricula continue to align with the local education provider's preschool through elementary and secondary education standards.

(6) Each local education provider shall adopt and implement a written policy by which the local education provider will decide whether the students enrolled by the local education provider will use pencil and paper to complete any portion of a state assessment administered pursuant to section 22-7-1006.3 that the students would otherwise complete using a computer. The policy must ensure that the local education provider makes the decision in consultation with parents and, if the local education provider is a school district or board of cooperative services, the public schools that the local education provider operates. The local education provider may decide that the students in one or more of the public schools, or in one or more of the classrooms of the public schools, operated by the local education provider will use pencil and paper to complete the computerized portions of a state assessment. Each year before the start of fall semester classes, the local education provider shall distribute copies of the policy to the parents of students enrolled in the local education provider and post a copy of the policy on the local education provider's website.

(7) (a) Each local education provider shall adopt and implement procedures by which the local education provider, or the public schools that the local education provider operates, shall annually distribute to the parents of students enrolled by the local education provider an assessment calendar. At a minimum, the assessment calendar must specify the estimated hours each testing day that specific classes or grades will take each assessment and identify whether the assessment is required by federal law or state law or selected by the local education provider. The procedures shall specify the timing for distribution of the calendar and require that the calendar is distributed to parents and posted on the local education provider's website.

(b) (I) In addition to the calendar described in paragraph (a) of this subsection (7), each local education provider shall provide written information to the parents of students enrolled by the local education provider that describes:

(A) The state and local assessments that the local education provider will administer during the school year, identifying the assessments that the local education provider is required by federal law to administer, any additional state assessments that the local education provider is required by section 22-7-1006.3 to administer, the assessments that the local education provider is required by other state law to administer, and the additional assessments that the local education provider chooses to administer;

(B) The anticipated calendar for administering the state and local assessments during the school year; and

(C) The purposes of the state assessments administered pursuant to section 22-7-1006.3 and any additional local assessments that the local education provider administers and the manner in which the department of education and the local education provider uses the assessment results.

(II) Each local education provider shall annually distribute the written information to parents as early in the school year as possible and shall post the written information on the local education provider's website.

(c) The provisions of this subsection (7) do not apply to course-specific assessments that are not adopted by the state board pursuant to section 22-7-1006 or to nonstandardized, classroom-based assessments that individual educators choose to administer to students.

(8) (a) Each local education provider shall adopt and implement a written policy and procedure by which a student's parent may excuse the student from participating in one or more of the state assessments administered pursuant to section 22-7-1006.3.

(b) If a parent excuses his or her student from participating in a state assessment, a local education provider shall not impose negative consequences, including prohibiting school attendance, imposing an unexcused absence, or prohibiting participation in extracurricular activities, on the student or on the parent.

(c) A local education provider shall not impose an unreasonable burden or requirement on a student that would discourage the student from taking a state assessment or encourage the student's parent to excuse the student from taking the state assessment.



§ 22-7-1014. Preschool individualized readiness plans - school readiness - assessments

(1) (a) Beginning in the fall semester of 2013, each local education provider that provides a preschool or kindergarten program shall ensure that each student enrolled in a preschool or kindergarten program operated by the local education provider receives an individualized readiness plan that addresses the preschool standards or kindergarten standards, as appropriate, and knowledge and skill areas in which a student needs assistance to make progress toward school readiness. If a student is identified as having a significant reading deficiency as provided in section 22-7-1205, the local education provider shall include the student's READ plan created pursuant to section 22-7-1206 as a component of the student's individualized readiness plan.

(b) In creating and implementing the individualized readiness plans, a local education provider shall use assessment instruments that are research-based, valid, and reliable to facilitate the systematic measurement of a student's increasing knowledge, skills, and accomplishments within the classroom context. The purpose of the continuing assessments shall be to help direct teachers' practice within the classroom with each student and thereby maximize each students' progress toward demonstrating school readiness.

(2) (a) Beginning with students who enter kindergarten in the fall semester of 2013, each local education provider shall ensure that each student enrolled in a kindergarten program operated by the local education provider progresses toward demonstrating school readiness. Each local education provider shall administer the school readiness assessment within the first sixty days of the school year to each student enrolled in a kindergarten program operated by the local education provider to measure each student's level of school readiness. If the local education provider administers a reading assessment pursuant to section 22-7-1205 (1)(a.5) within the first sixty days of the school year to students enrolled in the kindergarten program, the local education provider is not required to administer the literacy component of the school readiness assessment. The local education provider may choose to monitor a student's progress toward demonstrating school readiness by administering an approved school readiness assessment multiple times over the course of the school year.

(b) The results of the school readiness assessments shall not be used to deny a student admission or progression to first grade.

(3) The department of education, the division of child care, and the staff of the early childhood policy team in the lieutenant governor's office shall, upon request and subject to available appropriations, provide support to local education providers in implementing the preschool standards, individualized readiness plans, and school readiness assessments and in assisting students in progressing toward school readiness. Support may include, but need not be limited to:

(a) Assisting the local education provider in reviewing and revising curriculum;

(b) Communicating with early care and education providers, educators, local school board members, board of cooperative services members, charter school governing board members, school district and school administrators, and parents;

(c) Providing professional development for educators; and

(d) Collecting and making available a resource bank of examples of best practices in national, state, school district, school, and classroom reform efforts in early childhood and school readiness consistent with the intent of this part 10.



§ 22-7-1015. Postsecondary and workforce readiness program - technical assistance

(1) On or before December 15, 2011, each local education provider shall review the curricula provided by the public high schools operated by the local education provider in the subject matter areas included in postsecondary and workforce readiness. The local education provider shall revise its curricula, or adopt new curricula, as necessary to ensure that the curricula content for said subject matter areas are aligned with postsecondary and workforce readiness such that a student who successfully completes the curricula will be prepared to demonstrate postsecondary and workforce readiness prior to or upon attaining a high school diploma.

(2) (a) The revised or newly adopted curricula described in subsection (1) of this section shall constitute the postsecondary and workforce readiness program for each public high school operated by the local education provider. In revising or adopting the postsecondary and workforce readiness program, a local education provider is not required to base its courses or means of awarding course credits on Carnegie units. A local education provider may choose to base the awarding of course credits on a student's demonstration of attainment of the standards addressed by the course.

(b) A local education provider may accommodate the range of student interests and aspirations by adopting multiple curricula that, combined, create multiple postsecondary and workforce readiness programs within a school district or within a high school that are designed to prepare a student for differing post-graduation goals, including but not limited to immediate entry into the workforce or matriculation into career and technical education or higher education. The local education provider shall ensure, however, that every postsecondary and workforce readiness program adopted by the local education provider:

(I) Is aligned with postsecondary and workforce readiness such that a student who successfully completes the program will be prepared to demonstrate postsecondary and workforce readiness prior to or upon attaining a high school diploma; and

(II) Includes courses in visual arts and performing arts.

(c) For purposes of this section, a district charter high school shall be deemed to be operated by the chartering local school board; except that the chartering local school board, by charter contract, may allow the district charter high school to adopt its own postsecondary and workforce readiness program, separate from that adopted by the local school board. Each district charter high school that adopts its own postsecondary and workforce readiness program shall ensure that the program is aligned with postsecondary and workforce readiness such that a student who successfully completes the postsecondary and workforce readiness program will be prepared to demonstrate postsecondary and workforce readiness prior to or upon attaining a high school diploma.

(3) (a) It is the intent of the general assembly that, on or before December 15, 2013, each student who enrolls in a public high school operated by a local education provider shall enroll in and successfully complete a postsecondary and workforce readiness program. Each local education provider shall require each high school student, beginning in ninth grade and continuing through twelfth grade, to enroll in the local education provider's postsecondary and workforce readiness program.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), a local education provider may allow a student who is receiving special education services to demonstrate attainment of postsecondary and workforce readiness through a differentiated plan for purposes of the postsecondary and workforce readiness program, if required in the student's individualized education program.

(4) The department of education, the department of higher education, and the state institutions of higher education, upon request, shall provide support to local education providers in implementing postsecondary and workforce readiness. Beginning with the 2009-10 budget year, the department of education and the department of higher education may include in their annual budget requests an amount necessary to offset the costs incurred in complying with this section. Support may include, but need not be limited to:

(a) Assisting the local education provider in reviewing and revising curriculum;

(b) Communicating with educators, local school board members, board of cooperative services board members, charter school governing board members, school district and school administrators, parents, and members of the business community;

(c) Providing professional development for educators; and

(d) Collecting and making available a resource bank of examples of best practices in national, state, school district, school, and classroom reform efforts consistent with the intent of this part 10.



§ 22-7-1016. Assessments in high school - transcripts

(1) Upon receiving the results following administration of the assessments administered pursuant to section 22-7-1006.3 to students enrolled in high school, the local education provider shall provide to each student a printed copy of the student's assessment results, and a teacher or counselor shall review each student's results with the student and, to the extent practicable, with the student's parent or legal guardian and determine the areas in which the student continues to need instruction in order to demonstrate postsecondary and workforce readiness prior to or upon attaining a high school diploma.

(2) Each high school student's final transcript shall describe the student's level of postsecondary and workforce readiness by:

(a) Indicating the student's level of performance in the postsecondary and workforce readiness program; and

(b) Indicating the student's level of performance on the readiness assessments administered to the student pursuant to section 22-7-1006.3 in high school.

(3) A local education provider, at its discretion, may choose to identify demonstration of postsecondary and workforce readiness as a graduation requirement for the school district or for the school.

(4) (a) A local education provider shall not apply a student's level of performance in the postsecondary and workforce readiness program or on the readiness assessments administered to the student pursuant to section 22-7-1006.3 in high school to prohibit the student from participating in any program operated by the local education provider through which the student may earn postsecondary or career and technical education course credits while enrolled in high school.

(b) A student who demonstrates attainment of postsecondary and workforce readiness while enrolled in any of grades nine through twelve shall be eligible to participate in a program through which the student may earn postsecondary or career and technical education course credits while enrolled in high school.

(5) (a) Beginning in the 2012-13 academic year, if an English language learner, as defined in section 22-24-103 (4), is enrolled in eleventh or twelfth grade and the student has not demonstrated attainment of the standard for English language competency and has not demonstrated postsecondary and workforce readiness, the local education provider with which the student is enrolled shall provide to the student additional services and supports as necessary to assist the student in attaining the standard.

(b) Following receipt of the cost study report delivered March 1, 2010, pursuant to section 22-7-1018 (2)(a), the general assembly shall address the services and resources necessary for implementation of paragraph (a) of this subsection (5).



§ 22-7-1016.5. Exchange of student records

(1) The department of education and the department of higher education shall establish a procedure that allows for the direct, electronic exchange of student unit record data for students enrolled in Colorado public high schools.

(2) Notwithstanding the provisions of section 22-2-111 (3)(a), the department of education, in collaboration with the department of higher education, shall identify the student data relevant to high school students' transitions to the postsecondary system to which the department of education has access and that shall be shared with the department of higher education.

(3) The department of education shall collect student authorization for the transfer of data where necessary and practicable through existing systems for the collection of student data.

(4) The implementation of the data exchange procedure established pursuant to this section and section 23-1-119.3, C.R.S., must utilize student unit record data collected and maintained by the department of education and must be administered at no charge to local education providers, public institutions of higher education, or students.

(5) The data exchange procedure established pursuant to this section and section 23-1-119.3 must ensure that the exchange of information is conducted in compliance with all state and federal laws and regulations concerning the privacy of information, including but not limited to the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, as amended, and all federal regulations and applicable guidelines adopted in accordance therewith.



§ 22-7-1017. High school diploma - endorsement - effect

(1) (a) Following adoption by the state board, pursuant to section 22-7-1009, of the criteria for endorsing a diploma as reflecting postsecondary and workforce readiness, a local school board, a BOCES, or an institute charter high school may choose to grant a postsecondary and workforce readiness endorsement to each graduating high school student who meets the criteria.

(b) Following adoption by the state board of the criteria for endorsing a diploma as reflecting extraordinary academic achievement or exemplary demonstration by a student of postsecondary and workforce readiness, a local school board, a BOCES, or an institute charter high school may choose to grant such an endorsement to each graduating high school student who meets the criteria.

(c) A local school board, a BOCES, or an institute charter high school may also choose to grant endorsements in specified areas of focus and achievement, following adoption of the criteria for said endorsements by the state board pursuant to section 22-7-1009.

(2) Following approval of the criteria by the commission and the governing boards of the state institutions of higher education, as provided in section 22-7-1009 (3), a student who graduates with a high school diploma that includes a postsecondary and workforce readiness endorsement shall be guaranteed:

(a) To meet minimum academic qualifications for admission to, and to be eligible, subject to additional institutional review of other admission and placement qualifications, for placement into credit-bearing courses at all open, modified open, or moderately selective public institutions of higher education in Colorado; and

(b) To receive priority consideration, in conjunction with additional admissions criteria, and to be eligible, subject to additional institutional review of other admission and placement qualifications, for placement into credit-bearing courses at all other public institutions of higher education in Colorado. The additional admissions criteria shall be determined by each institution of higher education.



§ 22-7-1018. Cost study

(1) (a) On or before September 15, 2009, the department of education, in consultation with the department of higher education, shall contract with an independent entity to conduct a study of the costs of implementing the provisions of this part 10. At a minimum, the study shall address the anticipated costs to be incurred by the department of education, the department of higher education, local education providers, and state institutions of higher education in implementing the provisions of this part 10.

(b) In selecting an independent entity to conduct the cost study, the department of education shall consult with the department of higher education and shall ensure that the selected entity has expertise in school finance and higher education finance statutes and issues in this state and nationally.

(c) At a minimum, the cost study shall address the costs associated with:

(I) Reviewing, adopting, and implementing standards and curricula to meet or exceed the newly adopted preschool through elementary and secondary education standards, including but not limited to implementing the English language competency standards and providing services and supports as required in section 22-7-1016 (5);

(II) Implementing the assessment system for the preschool through elementary and secondary education standards;

(III) Implementing the school readiness description and assessments, including creating and implementing individualized readiness plans;

(IV) Incorporating career and technical education standards into the curricula;

(V) Aligning the preschool, elementary, secondary, and postsecondary education curricula with the postsecondary and workforce readiness description;

(VI) Making changes to the postsecondary admissions processes and publications to take into account the postsecondary and workforce readiness description and the assessments administered pursuant to section 22-7-1006.3 to students enrolled in high school; and

(VII) Reviewing, adopting, and implementing standards in educator preparation programs to incorporate the preschool through elementary and secondary education standards, the school readiness description, the system of assessments, the individualized readiness plans, and the postsecondary and workforce readiness description.

(2) The entity selected to conduct the cost study shall submit reports to the department of education and the department of higher education in accordance with the following timeline:

(a) On or before March 1, 2010, a report of the costs pertaining to adoption and implementation of the school readiness description; the preschool through elementary and secondary education standards, including but not limited to the English language competency standards; and the postsecondary and workforce readiness description;

(b) On or before October 1, 2011, a report of the costs pertaining to implementation of the school readiness assessments and the system of assessments that is aligned with the preschool through elementary and secondary education standards; and

(c) On or before October 1, 2014, a report of the costs pertaining to implementation of the diploma endorsements.

(3) As soon as possible following receipt of each report specified in subsection (2) of this section, the department of education shall submit the report to the joint budget committee of the general assembly and to the education committees of the senate and the house of representatives, or any successor committees.



§ 22-7-1019. Preschool to postsecondary and workforce readiness - progress reports - effectiveness reports

(1) Notwithstanding section 24-1-136 (11)(a)(I), on or before February 15, 2009, and on or before February 15 each year thereafter, the department of education shall submit to the education committees of the senate and the house of representatives, or any successor committees, a report summarizing the actions taken by the state board, the commission, and local education providers in implementing the requirements specified in this part 10. The department may include in the report recommendations, as may be necessary, for legislative changes in the timeline for implementation of this part 10.

(2) Notwithstanding section 24-1-136 (11)(a)(I), on or before February 15, 2014, and on or before February 15 each year thereafter, the department of education shall submit to the education committees of the senate and the house of representatives, or any successor committees, a report concerning the results achieved through implementation of school readiness, the preschool through elementary and secondary education standards, and postsecondary and workforce readiness.

(3) (a) At a minimum, the report shall include the following information for the preceding academic year:

(I) The levels of school readiness demonstrated by students enrolled in kindergarten;

(II) The number of students enrolling in the postsecondary and workforce readiness programs and the number of students making adequate longitudinal progress through and completing the postsecondary and workforce readiness programs;

(III) The levels of postsecondary and workforce readiness demonstrated by high school students; and

(IV) Beginning with the report submitted in 2016, the number of students receiving a high school diploma that includes an endorsement, identified by type of endorsement.

(b) The department of education shall present the information in the report on a statewide basis and shall disaggregate the information by school district, school, grade level, free or reduced-cost lunch eligibility status, gender, and ethnicity, and by any other characteristic deemed by the department to be meaningful.

(4) Each local education provider shall cooperate with the department of education in providing the information necessary for the reports prepared pursuant to this section.






Part 11 - Educational Success Task Force



Part 12 - Colorado Read Act

§ 22-7-1201. Short title

This part 12 is known and may be cited as the "Colorado Reading to Ensure Academic Development Act" or "Colorado READ Act".



§ 22-7-1202. Legislative declaration

(1) The general assembly finds that:

(a) All students can succeed in school if they have the foundational skills necessary for academic success. While foundational skills go beyond academic skills to include such skills as social competence and self-discipline, they must also include the ability to read, understand, interpret, and apply information.

(b) Colorado has prioritized early learning through its investments in the Colorado preschool program, established in 1988, and full-day kindergarten, and the general assembly recognizes that these investments can best be leveraged by adopting policies that support a continuum of learning from preschool through third grade and beyond;

(c) It is more cost-effective to invest in effective early literacy education rather than to absorb costs for remediation in middle school, high school, and beyond;

(d) A comprehensive approach to early literacy education can improve student achievement, reduce the need for costly special education services, and produce a better educated, more skilled, and more competitive workforce;

(e) An important partnership between a parent and child begins before the child enters kindergarten, when the parent helps the child develop rich linguistic experiences, including listening comprehension and speaking, that help form the foundation for reading and writing, which are the main vehicles for content acquisition;

(f) The greatest impact for ensuring student success lies in a productive collaboration among parents, teachers, and schools in providing a child's education, so it is paramount that parents are informed about the status of their children's educational progress and that teachers and schools receive the financial resources and other resources and support they need, including valid assessments, instructional programming that is proven to be effective, and training and professional development programs, to effectively teach the science of reading, assess students' achievement, and enable each student to achieve the grade level expectations for reading; and

(g) The state recognizes that the provisions of this part 12 are not a comprehensive solution to ensuring that all students graduate from high school ready to enter the workforce or postsecondary education, but they assist local education providers in setting a solid foundation for students' academic success and will require the ongoing commitment of financial and other resources from both the state and local levels.

(2) It is therefore the intent of the general assembly that each local education provider that enrolls students in kindergarten or first, second, or third grade will work closely with the parents and teachers of these students to provide the students the instructional programming, intervention instruction, and support, at home and in school, necessary to ensure that students, by the completion of third grade, can demonstrate a level of competency in reading skills that is necessary to support them in achieving the academic standards and expectations applicable to the fourth-grade curriculum. It is further the intent of the general assembly that each local education provider adopt a policy whereby, if a student has a significant reading deficiency at the end of any school year prior to fourth grade, the student's parent and teacher and other personnel of the local education provider decide whether the student should or should not advance to the next grade level based on whether the student, despite having a significant reading deficiency, is able to maintain adequate academic progress at the next grade level.

(3) The general assembly further finds that:

(a) The purpose of this part 12 is to provide students with the necessary supports they need to be able to read with proficiency by third grade so that their academic growth and achievement is not hindered by low literacy skills in fourth grade and beyond;

(b) It is a priority in the public schools of Colorado to provide high-quality instruction that enables each student to attain proficiency in English, regardless of the student's native language;

(c) Research demonstrates that a person who has strong reading skills in one language will more easily learn and become literate in a second language; and

(d) While the "Colorado READ Act", this part 12, is not designed to measure or support a student's acquisition of English as a second language, ensuring that a student has strong reading skills in his or her native language by third grade will help to ensure that the student will attain proficiency in English more quickly.



§ 22-7-1203. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Body of evidence" means a collection of information about a student's academic performance which, when considered in its entirety, documents the level of a student's academic performance. A body of evidence, at a minimum, shall include scores on formative or interim assessments and work that a student independently produces in a classroom, including but not limited to the school readiness assessments adopted pursuant to section 22-7-1004 (2)(a). A body of evidence may include scores on summative assessments if a local education provider decides that summative assessments are appropriate and useful in measuring students' literacy skills.

(2) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(3) "District charter school" means a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title.

(4) "Evidence based" means the instruction or item described is based on reliable, trustworthy, and valid evidence and has demonstrated a record of success in adequately increasing students' reading competency in the areas of phonemic awareness, phonics, vocabulary development, reading fluency, including oral skills, and reading comprehension.

(5) "Institute charter school" means a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title.

(6) "Local education provider" means a school district, a board of cooperative services, a district charter school, or an institute charter school.

(7) "Master settlement agreement" means the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver.

(8) (a) "Parent" means a student's biological or adoptive parent, stepparent, foster parent, or legal guardian.

(b) As provided in section 2-4-102, C.R.S., the singular use of "parent" includes the plural, and local education providers shall, to the extent practicable, involve both of a student's parents, as defined in this subsection (8), in implementing the provisions of this part 12.

(9) "Per-pupil intervention moneys" means the moneys calculated and distributed to local education providers pursuant to section 22-7-1210 (5).

(10) "Reading competency" means a student meets the grade level expectations in reading adopted by the state board.

(11) "Reading to ensure academic development plan" or "READ plan" means an intervention plan created pursuant to section 22-7-1206 to remediate a student's significant reading deficiency.

(12) "Response to intervention framework" means a systemic preventive approach that addresses the academic and social-emotional needs of all students at the universal, targeted, and intensive levels. Through the response to intervention framework, a teacher provides high-quality, scientifically based or evidence-based instruction and intervention that is matched to student needs; uses a method of monitoring progress frequently to inform decisions about instruction and goals; and applies the student's response data to important educational decisions.

(13) "School district" means a school district, other than a local college district, organized and existing pursuant to law.

(14) "Scientifically based" means that the instruction or item described is based on research that applies rigorous, systematic, and objective procedures to obtain valid knowledge that is relevant to reading development, reading instruction, and reading difficulties.

(15) "Significant reading deficiency" means that a student does not meet the minimum skill levels for reading competency in the areas of phonemic awareness, phonics, vocabulary development, reading fluency, including oral skills, and reading comprehension established by the state board pursuant to section 22-7-1209 for the student's grade level.

(16) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.

(17) "Teacher" means the educator who is the main instructor for a class of students or an educator who provides specific literacy instruction to selected students.



§ 22-7-1204. Early literacy education

Each local education provider that enrolls students in kindergarten or first, second, or third grade shall provide to the students enrolled in said grades the instructional programming and services necessary to ensure to the greatest extent possible that students, as they progress through kindergarten, first, second, and third grade, develop the necessary reading skills to enable them to master the academic standards and expectations applicable to the fourth-grade curriculum and beyond.



§ 22-7-1205. Reading competency - assessments - READ plan creation - parental involvement

(1) (a) Each local education provider that enrolls students in kindergarten or first, second, or third grade shall ensure that teachers measure each student's reading competency using interim reading assessments at least once during the spring semester of the 2012-13 school year and throughout the year in subsequent school years. A local education provider may also administer a summative assessment to measure students' reading competency at the conclusion of kindergarten, first, and second grades. Each local education provider shall select from the list of approved assessments adopted by rule of the state board pursuant to section 22-7-1209 (1) those assessments it shall use to measure a student's reading competency. A local education provider may choose to use other reading assessments in addition to but not in lieu of the approved assessments.

(a.5) Each local education provider is required to administer a reading assessment to students enrolled in kindergarten during the first ninety days of the school year. If the local education provider administers the reading assessment within the first sixty days of the school year, it is not required to administer the literacy component of the school readiness assessment as provided in section 22-7-1014 (1)(a).

(a.7) (I) The local education provider shall determine whether a student who is an English language learner, as defined in section 22-24-103, and whose native language is Spanish, takes the reading assessments in English or in Spanish. If the student takes the reading assessments in Spanish, the local education provider may also administer a reading assessment in English to the student at the request of the student's parent. If the state board adopts a list of approved reading assessments pursuant to section 22-7-1209 that includes assessments in languages other than English or Spanish, the local education provider shall determine whether a student who is an English language learner and whose native language is not Spanish takes the reading assessments in English or in the student's native language if there is an approved reading assessment in the student's native language. If the student takes the reading assessments in the student's native language, the local education provider may also administer a reading assessment in English to the student at the request of the student's parent. If the local education provider decides that a student who is an English language learner must take the reading assessments in a language other than English, the local education provider shall determine, and communicate to the student's parent in a language the parent understands, if possible, the level of English language proficiency at which the student must take at least one of the reading assessments in English, as provided in subsection (1)(a.7)(II) of this section. If the student has a significant reading deficiency, the local education provider may communicate the information specified in this subsection (1)(a.7) to the student's parent with the information required in subsection (2) of this section.

(II) In determining whether a student must take the reading assessments in a language other than English as required in subsection (1)(a.7)(I) of this section, each local education provider shall review the student's score on the most recent annual assessment administered pursuant to the local education provider's English language proficiency program, as required in article 24 of this title 22. If the student scores within the range that the local education provider determines demonstrates partial proficiency in English or higher, the local education provider shall ensure that the student annually takes at least one of the reading assessments required in this subsection (1) in English.

(b) If a teacher finds, based on a student's scores on the approved reading assessments, that the student may have a significant reading deficiency, the teacher shall administer to the student one or more diagnostic assessments within sixty days after the previous assessment to determine the student's specific reading skill deficiencies. Each local education provider shall select from the list of approved assessments adopted by rule of the state board pursuant to section 22-7-1209 (1) those assessments it uses to determine a student's specific reading skill deficiencies. A local education provider may choose to use other diagnostic reading assessments in addition to but not in lieu of the approved assessments.

(c) Beginning with the 2012-13 school year, each local education provider shall annually report to the department the state-assigned student identifier for each student who is identified pursuant to this subsection (1) as having a significant reading deficiency.

(d) If, based on a student's scores on the approved reading assessments in a specific school year, a teacher finds that a student demonstrates reading competency appropriate for his or her grade level, the local education provider is not required to administer the approved interim reading assessments to the student for the remainder of the specific school year.

(2) (a) Beginning no later than the 2013-14 school year, upon finding that a student has a significant reading deficiency, the local education provider shall ensure that the student receives a READ plan, as described in section 22-7-1206. The teacher and any other skilled school professionals the local education provider may choose to select shall, if possible, meet with the student's parent to communicate and discuss the information specified in paragraph (b) of this subsection (2) and jointly create the student's READ plan. Upon completion of the meeting or as soon as possible thereafter, the teacher or other personnel of the local education provider shall give the parent a written explanation of the information specified in paragraph (b) of this subsection (2) and a copy of the student's READ plan. To the extent practicable, the teacher and other personnel shall communicate with the parent, orally and in writing, in a language the parent understands.

(b) The teacher and the other personnel shall communicate and discuss with the parent the following information:

(I) The state's goal is for all children in Colorado to graduate from high school having attained skill levels that adequately prepare them for postsecondary studies or for the workforce, and research demonstrates that achieving reading competency by third grade is a critical milestone in achieving this goal;

(II) The nature of the student's significant reading deficiency, including a clear explanation of what the significant reading deficiency is and the basis upon which the teacher identified the significant reading deficiency;

(III) If the student enters fourth grade without achieving reading competency, he or she is significantly more likely to fall behind in all subject areas beginning in fourth grade and continuing in later grades. If the student's reading skill deficiencies are not remediated, it is likely that the student will not have the skills necessary to complete the course work required to graduate from high school.

(IV) Reading skills are critical to success in school. Under state law, the student qualifies for and the local education provider is required to provide targeted, scientifically based or evidence-based interventions to remediate the student's specific, diagnosed reading skill deficiencies, which interventions are designed to enable the student to achieve reading competency and attain the skills necessary to achieve the state's academic achievement goals;

(V) The student's READ plan will include targeted, scientifically based or evidence-based intervention instruction to address and remediate the student's specific, diagnosed reading skill deficiencies;

(VI) The parent plays a central role in supporting the student's efforts to achieve reading competency, the parent is strongly encouraged to work with the student's teacher in implementing the READ plan, and, to supplement the intervention instruction the student receives in school, the READ plan will include strategies the parent is encouraged to use at home to support the student's reading success; and

(VII) There are serious implications to a student entering fourth grade with a significant reading deficiency and, therefore, if the student continues to have a significant reading deficiency at the end of the school year, under state law, the parent, the student's teacher, and other personnel of the local education provider are required to meet and consider retention as an intervention strategy and determine whether the student, despite having a significant reading deficiency, is able to maintain adequate academic progress at the next grade level.

(c) In addition to the information specified in paragraph (b) of this subsection (2), the teacher and the other personnel of the local education provider are encouraged to communicate and discuss information concerning resources that are available through the local education provider or through other entities within the community that may support the student in achieving reading competency.

(3) (a) If, after making documented attempts, the teacher is unable to meet with the student's parent to create the READ plan, the teacher and any other skilled school professionals the local education provider may choose to select shall create the student's READ plan and ensure that the student's parent receives the following information in a language the parent understands, if practicable:

(I) A written copy of the READ plan with a clear, written explanation of the scientifically based or evidence-based reading instructional programming and other reading-related services the student will receive under the plan and the strategies that the parent is encouraged to apply in assisting the student in achieving reading competency; and

(II) A written explanation of the information specified in paragraph (b) of subsection (2) of this section.

(b) At a parent's request, the teacher and any other skilled school professionals the local education provider may choose to select shall meet with the parent to provide a verbal explanation of the elements of the READ plan.

(4) The local education provider shall ensure that the parent of each student who has a READ plan receives ongoing, regular updates from the student's teacher, which may occur through existing methods of communication, concerning the results of the intervention instruction described in the plan and the student's progress in achieving reading competency. The student's teacher is encouraged to communicate with the parent concerning the parent's progress in implementing the home reading strategies identified in the student's READ plan. To the extent practicable, the teacher shall communicate with the parent in a language the parent understands.



§ 22-7-1206. Reading to ensure academic development plan - contents - implementation

(1) (a) A teacher, and other skilled school professionals that the local education provider may choose to select, shall create a READ plan for each student who has a significant reading deficiency. The teacher and any other personnel shall create the plan in collaboration with the student's parent, if possible, and as soon as possible after the student's significant reading deficiency is identified. The student, the student's teacher, and the student's parent shall continue implementing the student's READ plan until the student demonstrates reading competency. The student's teacher shall review the student's READ plan at least annually and update or revise the READ plan as appropriate to facilitate the student's progress in demonstrating reading competency.

(b) Each local education provider shall ensure that a student's current READ plan, any earlier versions of the READ plan, and any supporting documentation for the plan and the body of evidence that demonstrates a student's progress in implementing the plan are included in the student's permanent academic record and are transferred if the student subsequently enrolls in another school.

(2) (a) If a student's reading skills are below grade level expectations, as adopted by the state board, but the student does not have a significant reading deficiency, the local education provider shall ensure that the student receives appropriate interventions through the response to intervention framework or a comparable intervention system implemented by the local education provider.

(b) If a student has a significant reading deficiency, the student's READ plan shall include the intervention instruction that the local education provider provides through the response to intervention framework or a comparable intervention system implemented by the local education provider.

(3) Notwithstanding any provision of this part 12 to the contrary, if a student is identified as having a disability that impacts the student's progress in developing reading skills, the local education provider shall, as appropriate, integrate into the student's individualized education program created pursuant to section 22-20-108 intervention instruction and strategies to address the student's reading issues in lieu of a READ plan.

(4) If a student enrolled in kindergarten is identified as having a significant reading deficiency, the local education provider shall create the student's READ plan as a component of the student's individualized readiness plan created pursuant to section 22-7-1014.

(5) Each READ plan shall include, at a minimum:

(a) The student's specific, diagnosed reading skill deficiencies that need to be remediated in order for the student to attain reading competency;

(b) The goals and benchmarks for the student's growth in attaining reading competency;

(c) The type of additional instructional services and interventions the student will receive in reading;

(d) The scientifically based or evidence-based reading instructional programming the teacher will use to provide to the student daily reading approaches, strategies, interventions, and instruction, which programs at a minimum shall address the areas of phonemic awareness, phonics, vocabulary development, reading fluency, including oral skills, and reading comprehension. The local education provider may choose to select the programs from among those included on the advisory list prepared by the department pursuant to section 22-7-1209;

(e) The manner in which the local education provider will monitor and evaluate the student's progress;

(f) The strategies the student's parent is encouraged to use in assisting the student to achieve reading competency that are designed to supplement the programming described in paragraph (d) of this subsection (5); and

(g) Any additional services the teacher deems available and appropriate to accelerate the student's reading skill development.

(6) Each local education provider shall ensure that a teacher continues to revise and implement a student's READ plan until the student attains reading competency, regardless of the student's grade level and regardless of whether the student was enrolled with the local education provider when the READ plan was originally created or the student transferred enrollment to the local education provider after the READ plan was created.

(7) (a) If a student is identified as having a significant reading deficiency for a second or subsequent consecutive school year, the local education provider shall ensure that, in the second or subsequent consecutive school year:

(I) The student's teacher revises the student's READ plan to include additional, more rigorous strategies and intervention instruction to assist the student in attaining reading competency, including increased daily time in school for reading instruction;

(II) The principal of the school in which the student is enrolled ensures that the student receives reading instruction in conjunction with and supported through the other subjects in which the student receives instruction during the school day; and

(III) If practicable, the student receives reading instruction from a teacher who is identified as effective or highly effective in his or her most recent performance evaluation and has expertise in teaching reading.

(b) In addition, with the approval of the student's parent, the local education provider may provide to the student mental health support from the school psychologist, school social worker, or school counselor.



§ 22-7-1207. Advancement - decision - parental involvement

(1) Beginning no later than the 2013-14 school year, if, within forty-five days before the end of any school year prior to a student's fourth-grade year, a teacher finds that a student has a significant reading deficiency, personnel of the local education provider shall provide to the student's parent the written notice described in subsection (2) of this section; except that the provisions of this section shall not apply if:

(a) The student is a student with a disability who is eligible to take the alternative statewide assessment, or the student is identified as having a disability that substantially impacts the student's progress in developing reading skills, resulting in the student's significant reading deficiency;

(b) The student is an English language learner, as defined in section 22-24-103, and the student's significant reading deficiency is due primarily to the student's language skills; or

(c) The student is completing the second school year at the same grade level.

(2) The written notice that the personnel provides to a parent pursuant to subsection (1) of this section at a minimum shall state that:

(a) There are serious implications to a student entering fourth grade with a significant reading deficiency and, therefore, under state law, the parent, the student's teacher, and other personnel of the local education provider are required to meet and consider retention as an intervention strategy and determine whether the student, despite having a significant reading deficiency, is able to maintain adequate academic progress at the next grade level;

(b) Personnel of the student's school will work with the parent to schedule a date, time, and place for the meeting; and

(c) If the parent does not attend the meeting, the teacher and personnel of the local education provider will decide whether the student will advance to the next grade level in the next school year.

(3) After sending the written notice, personnel of the student's school shall contact the parent to schedule the meeting to decide whether the student will advance to the next grade level. If, after making documented attempts to schedule the meeting with the parent, personnel of the student's school are unable to schedule the meeting, or if the parent does not attend the scheduled meeting, the teacher and personnel selected by the local education provider shall decide, based on the student's body of evidence, whether the student will advance to the next grade level for the next school year.

(4) (a) At the meeting required by this section, the teacher and any other personnel selected by the local education provider shall, at a minimum, communicate to and discuss with the parent the following information:

(I) That there are serious implications to a student entering fourth grade with a significant reading deficiency and, therefore, under state law, the parent, the student's teacher, and other personnel of the local education provider are required to meet and consider retention as an intervention strategy and determine whether the student, despite having a significant reading deficiency, is able to maintain adequate academic progress at the next grade level;

(II) The importance of achieving reading competency by the end of third grade, because students who achieve reading competency by the end of third grade are more likely to graduate from high school and attain a postsecondary credential;

(III) The student's body of evidence and the likelihood that the student, despite having a significant reading deficiency, will be able to maintain adequate academic progress at the next grade level;

(IV) The increased level of intervention instruction the student will receive in the next school year regardless of whether the student advances to the next grade level; and

(V) The potential effects on the student if he or she does not advance to the next grade level.

(b) After discussing the issues specified in paragraph (a) of this subsection (4), the parent, the teacher, and the other personnel shall decide whether the student will advance to the next grade level in the next school year. If the parent, teacher, and other personnel are not in agreement, the parent shall decide whether the student will advance to the next grade level unless otherwise specified in the policy adopted by the local education provider.

(5) As soon as possible after the decision is made pursuant to subsection (3) of this section or at the conclusion of the meeting described in subsection (4) of this section, the personnel of the local education provider shall provide to the parent a written statement that the student will or will not advance to the next grade level in the next school year and the basis for the decision. The personnel shall also provide a copy of the statement to the school district superintendent, if the student is enrolled in a public school of a school district that is not a charter school, or to the school principal, if the student is enrolled in a district charter school, an institute charter school, or a public school operated by a board of cooperative services. The local education provider shall include the statement in the student's permanent academic record and shall remove the statement from the student's permanent academic record when the student achieves reading competency.

(6) Notwithstanding any provision of paragraph (b) of subsection (4) of this section to the contrary, beginning with the 2016-17 school year, if a student is completing third grade and the student's teacher and other personnel decide pursuant to subsection (3) of this section or the student's parent decides pursuant to subsection (4) of this section that the student will advance to fourth grade even though the student has a significant reading deficiency, the decision to advance the student is subject to approval of the school district superintendent or the superintendent's designee, if the student is enrolled in a public school of a school district that is not a charter school, or subject to approval of the school principal, if the student is enrolled in a district charter school, an institute charter school, or a public school operated by a board of cooperative services. If the superintendent, or his or her designee, or the principal, whichever is applicable, does not approve the decision to advance the student, the student shall not advance to fourth grade in the next school year. As soon as possible, the local education provider shall provide a written statement to the parent concerning the decision of the superintendent or designee or the principal and the basis for the decision. The local education provider shall include the statement in the student's permanent academic record and shall remove the statement from the student's permanent academic record when the student achieves reading competency.

(7) Each local education provider shall ensure that, to the extent practicable, all of the oral and written communications to a parent that are required in this section are delivered in a language the parent understands.

(8) The provisions of this section specify the circumstances under which a local education provider, in collaboration with a student's teacher and parent, is required to decide whether a student who has a significant reading deficiency should advance to the next grade level. The provisions of this part 12 do not limit the ability of a local education provider to decide, in accordance with policies and procedures of the local education provider, that a student at any grade level should not advance to the next grade level for any reason deemed sufficient by the local education provider.



§ 22-7-1208. Local education providers - procedures

(1) Each local education provider shall adopt the procedures necessary to comply with the requirements specified in this part 12. In adopting procedures, a local education provider shall comply with and may exceed the requirements of this part 12. Procedures may include, but need not be limited to, procedures for:

(a) Creating a READ plan and the contents of a READ plan;

(b) Effectively communicating with parents concerning the creation, contents, and implementation of READ plans; and

(c) Determining whether a student who has a significant reading deficiency will advance to the next grade level.

(2) A local education provider is not required to start a READ plan or convert an individual literacy plan to a READ plan for a student who is enrolled in fourth grade or higher as of the 2013-14 school year.

(3) Each local education provider is encouraged to report to the department the strategies and intervention instruction that the local education provider finds effective in assisting students to attain reading competency and to provide copies of effective materials to the department to assist the department in sharing with local education providers best practices in assisting students to attain reading competency.

(4) Local education providers are encouraged to provide parents opportunities to participate in parent reading workshops throughout the school year to assist parents in developing their own reading skills and in developing the skills necessary to assist their children in reading.



§ 22-7-1209. State board - rules - department - duties

(1) The state board shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., as necessary to implement the provisions of this part 12, which rules shall include, but need not be limited to:

(a) The minimum reading competency skill levels in the areas of phonemic awareness, phonics, vocabulary development, reading fluency, including oral skills, and reading comprehension for kindergarten and first, second, and third grades. The state board shall base the minimum skill levels for second and third grades primarily on scores attained on the assessments approved by the state board pursuant to paragraph (b) of this subsection (1). The state board shall describe the minimum skill levels for students as they complete kindergarten and first grade using matrices of appropriate indicators, which indicators may include measures of students' social and emotional development, physical development, language and comprehension development, and cognition and general knowledge. The state board shall adopt the rules described in this paragraph (a) by March 31, 2013.

(b) The list of approved reading assessments, based on the recommendations of the department, that local education providers may use to meet the requirements specified in section 22-7-1205. The state board shall adopt the list of approved reading assessments by March 31, 2013.

(c) Rules for approving one or more independent third-party evaluators to review reading assessments for inclusion on the approved list of assessments and to review instructional programming and professional development programs for inclusion on the advisory lists created by the department pursuant to subsections (2) and (3) of this section;

(d) Rules to provide notice and an appeals process, which may be a process for written appeals, for publishers who submit materials for inclusion on the list of approved assessments and the advisory lists of instructional programming and professional development programs;

(e) The time frames and procedures for reporting information concerning students' reading skills as described in section 22-7-1213; and

(f) Rules for implementing the early literacy grant program pursuant to section 22-7-1211.

(2) (a) (I) Using the procedure developed pursuant to subsection (3) of this section, the department shall review and recommend to the state board reading assessments, including interim, summative, and diagnostic assessments, for kindergarten and first, second, and third grades that, at a minimum, meet the criteria specified in subparagraph (II) of this paragraph (a). Following action by the state board to approve reading assessments pursuant to paragraph (b) of subsection (1) of this section, the department shall create a list of the approved reading assessments for kindergarten and first, second, and third grades for use by local education providers.

(II) The department shall ensure that:

(A) Each of the recommended reading assessments is scientifically based; except that the department may recommend and the state board may, until July 1, 2016, include on the approved list of assessments any reading assessment approved by the state board prior to July 1, 2012, regardless of whether it is scientifically based;

(B) Each of the recommended reading assessments is valid and reliable and proven to effectively and accurately measure students' reading skills in the areas of phonemic awareness; phonics; vocabulary development; reading fluency, including oral skills; and reading comprehension;

(C) Each of the recommended reading diagnostics is proven to accurately identify students' specific reading skill deficiencies;

(D) At least one of the recommended reading assessments for kindergarten and first, second, and third grades is normed for the performance of students who speak Spanish as their native language, which assessment is available in both English and Spanish; and

(E) The list of recommended reading assessments and reading diagnostics includes at least one assessment and one diagnostic that a student can complete using pencil and paper rather than using a computer.

(b) Using the procedure developed pursuant to subsection (3) of this section, the department shall create an advisory list of scientifically based or evidence-based instructional programming in reading that local education providers are encouraged to use. The advisory list shall include only programming that, at a minimum:

(I) Has been proven to accelerate student progress in attaining reading competency;

(II) Provides explicit and systematic skill development in the areas of phonemic awareness; phonics; vocabulary development; reading fluency, including oral skills; and reading comprehension;

(III) Includes scientifically based and reliable assessments;

(IV) Provides initial and ongoing analysis of the student's progress in attaining reading competency; and

(V) Includes texts on core academic content to assist the student in maintaining or meeting grade-appropriate proficiency levels in academic subjects in addition to reading.

(c) Using the procedure developed pursuant to subsection (3) of this section, the department shall create an advisory list of professional development programs that are related to addressing significant reading deficiencies and to applying intervention instruction and strategies, in addition to programs related to teaching general literacy, that local education providers are encouraged to use.

(d) The department shall make the approved list of assessments available on the department website on or before April 1, 2013, and the advisory lists of instructional programming and professional development programs available on the department website on or before July 1, 2013. The department is not required to provide copies of any reading assessments, instructional programming, or professional development programs that are included on the lists. If the department does provide copies of any materials that it acquires by purchase of a license for use by local education providers, said materials may be used only in accordance with the license.

(e) Each local education provider shall select from the list of approved reading assessments those reading assessments that it will administer to students in kindergarten and first, second, and third grades. Each local education provider is encouraged to use the instructional programming in reading and professional development programs included on the advisory lists. The department and each local education provider, in using the assessments, instructional programming in reading, and professional development programs that are included on the lists shall comply with the federal copyright laws, 17 U.S.C. sec. 101 et seq.

(3) The department shall develop and implement a procedure for identifying the reading assessments it recommends to the state board for the approved list of reading assessments described in paragraph (a) of subsection (2) of this section and for creating the advisory lists of instructional programming and professional development programs described in paragraphs (b) and (c) of subsection (2) of this section. At a minimum, the procedure shall include:

(a) Periodically soliciting through public notice, accepting, and promptly reviewing assessments, instructional programming, and professional development programs from each local education provider and from publishers;

(b) Evaluating the assessments, instructional programming, and professional development programs that the department identifies or receives, which evaluation is based on the criteria specified in subsection (2) of this section and any additional criteria the state board may adopt by rule. The department may contract with an independent, third-party evaluator approved by the state board to evaluate the materials. The department shall recommend to the state board the reading assessments that meet the requirements specified in paragraph (a) of subsection (2) of this section.

(c) Periodically reviewing the list of approved assessments and the advisory lists to update the lists and add additional items, when appropriate; and

(d) Publishing on the department's website the initial and updated approved list of reading assessments and advisory lists of instructional programming and professional development programs.

(4) The department shall specify the information that local education providers shall submit pursuant to section 22-7-1213 and shall analyze the information as necessary to make the determinations specified in section 22-7-1213. If another rule or statute requires local education providers to submit any portion of the specified information, the department shall not require local education providers to resubmit the information, but shall apply the information received pursuant to the other rule or statute in preparing the analysis required in section 22-7-1213.

(5) The department shall make available to local education providers any information and materials it receives pursuant to section 22-7-1208 (3) concerning strategies and intervention instruction that local education providers find effective in assisting students to achieve reading competency, including copies of any effective materials that the department receives.

(6) The department, upon request, may provide technical assistance to a local education provider in implementing the provisions of this part 12.



§ 22-7-1210. Early literacy fund - created

(1) The early literacy fund is hereby created in the state treasury and is referred to in this section as the "fund". The fund shall consist of:

(a) Any moneys remaining in the read-to-achieve cash fund as of June 30, 2012;

(b) and (c) Repealed.

(d) (I) For the 2013-14 budget year, an amount equal to sixteen million dollars from the state education fund, and for the 2014-15 budget year, and each budget year thereafter, an amount equal to thirty-four million dollars from the state education fund. On July 1, 2013, and on July 1 each year thereafter, the state treasurer shall transfer the appropriate amount from the state education fund to the early literacy fund.

(II) The general assembly hereby finds and declares that, for the purposes of section 17 of article IX of the state constitution, providing students enrolled in kindergarten, first, second, or third grade with the instructional programming, intervention instruction, and support necessary to ensure that students, by the completion of third grade, can demonstrate a level of competency in reading skills that is necessary to support them in achieving the academic standards and expectations applicable to the fourth-grade curriculum is a program for accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(e) Any other moneys that the general assembly may appropriate or transfer to the fund.

(2) The state treasurer may invest any moneys in the fund not expended for the purposes specified in subsection (4) of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any amount remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or to any other fund.

(3) Repealed.

(4) The moneys in the fund are subject to annual appropriation by the general assembly to the department. The department shall annually expend the moneys in the fund as follows:

(a) Repealed.

(b) Beginning in the 2013-14 budget year and for budget years thereafter:

(I) The department shall use one million dollars to provide literacy support in the form of professional development delivered by experts in literacy on a regional basis to local education providers to assist them in implementing the requirements of this part 12;

(II) The department shall use four million dollars for grants awarded through the early literacy grant program created in section 22-7-1211;

(III) The department may use up to one percent of the moneys annually appropriated from the fund to offset the costs of administering this part 12; and

(IV) The department shall allocate the remaining moneys annually credited to the fund to the local education providers as per-pupil intervention moneys calculated pursuant to subsection (5) of this section.

(5) (a) (I) The department shall allocate the per-pupil intervention moneys to the local education providers as required in subparagraph (IV) of paragraph (b) of subsection (4) of this section by first dividing the amount of moneys available by the total number of students enrolled in kindergarten and first, second, and third grades in public schools in the state who were identified as having significant reading deficiencies and received instructional services pursuant to READ plans in the budget year preceding the year in which the moneys are allocated. The department shall then allocate to each local education provider an amount equal to said per-pupil amount multiplied by the number of students enrolled in kindergarten and first, second, and third grades in public schools operated by the local education provider who were identified as having significant reading deficiencies and received instructional services pursuant to READ plans in the budget year preceding the year in which the moneys are allocated.

(II) Repealed.

(b) A local education provider may use the per-pupil intervention money only as follows:

(I) To provide full-day kindergarten services to students enrolled in one or more of the public schools operated by the local education provider;

(II) To operate a summer school literacy program as described in section 22-7-1212;

(III) To purchase tutoring services in reading for students with significant reading deficiencies;

(III.5) For a local education provider that is a small rural school district as defined in section 22-7-1211, to purchase from a board of cooperative services the services of a literacy specialist to provide educator professional development in literacy and other support in implementing the requirements of this part 12; or

(IV) To provide other targeted, scientifically based or evidence-based intervention services to students with significant reading deficiencies, which services are approved by the department.

(c) Each budget year, prior to receiving per-pupil intervention moneys, each local education provider shall submit to the department, for informational purposes, an explanation of the manner in which it will use the moneys in the coming budget year and the number of students for which the local education provider may receive per-pupil intervention moneys. If the local education provider intends to provide a service described in subparagraph (IV) of paragraph (b) of this subsection (5), the department shall review the service and provide the per-pupil intervention moneys for the service only if the service meets the requirements specified in said subparagraph (IV).

(d) In using the per-pupil intervention moneys allocated pursuant to this subsection (5), each local education provider shall ensure that some type of intervention, as described in paragraph (b) of this subsection (5), is available to each student who is identified as having a significant reading deficiency and who is enrolled in kindergarten or first, second, or third grade in a school operated by the local education provider.



§ 22-7-1211. Early literacy grant program - created - definition

(1) There is hereby created in the department the early literacy grant program to provide money to local education providers to implement literacy support and intervention instruction programs, including but not limited to related professional development programs, to assist students in kindergarten and first, second, and third grades to achieve reading competency. The state board by rule shall establish the application timelines and the information to be included in each grant application. A local education provider may apply individually or as part of a group of local education providers. A rural school district that is a member of a board of cooperative services may seek assistance in writing the grant application from the board of cooperative services. A board of cooperative services may apply for a grant to provide instructional support in literacy for small rural school districts that are members of the board of cooperative services.

(2) The department shall review each grant application received and recommend to the state board whether to award the grant and the duration and amount of each grant. In making recommendations, the department shall consider the following factors:

(a) The percentage of kindergarten and first-, second-, and third-grade students enrolled by the applying local education provider or group of local education providers who have significant reading deficiencies;

(b) The instructional program that the applying local education provider or group of local education providers plans to implement using the grant moneys and whether it is an evidence-based program that is proven to be successful in other public schools in the country;

(c) The cost of the instructional program that the applying local education provider or group of local education providers plans to implement using the grant moneys;

(c.5) In the case of a board of cooperative services that applies for a grant to provide instructional support in literacy, the number of small rural school districts, the number of kindergarten and first-, second-, and third-grade students enrolled in the small rural school districts, and the resources available to the small rural school districts that will receive instructional support as a result of the grant;

(d) Any additional factors the state board may require by rule.

(3) Based on the recommendations of the department, the state board shall award grants to applying local education providers or groups of local education providers, which grants are paid from moneys in the early literacy fund created in section 22-7-1210.

(4) For purposes of this section, "small rural school district" means a school district in Colorado that the department of education determines is rural, based on the geographic size of the school district and the distance of the school district from the nearest large, urbanized area, and that enrolls fewer than one thousand two hundred students in kindergarten through twelfth grade.



§ 22-7-1212. Summer school literacy programs

(1) A local education provider may choose to use per-pupil intervention moneys to provide an evidence-based summer school literacy program to assist students who are enrolled in kindergarten or first, second, or third grade and who have significant reading deficiencies to achieve reading competency. A local education provider may allow students who are below grade level expectations in reading, but who do not have significant reading deficiencies, to participate in a summer school literacy program operated pursuant to this section if capacity remains after serving all of the students with significant reading deficiencies who choose to participate.

(2) A local education provider that intends to use per-pupil intervention moneys to operate a summer school literacy program shall annually provide to the department information concerning the summer school literacy program the local education provider intends to operate. The local education provider shall ensure that the program:

(a) Serves only students enrolled in kindergarten or first, second, or third grade who have significant reading deficiencies, except as specifically allowed in subsection (1) of this section for students who are below grade level expectations in reading; and

(b) Uses scientifically based or evidence-based instructional programming in reading that:

(I) Has been proven to accelerate student progress in attaining reading competency;

(II) Provides explicit and systematic skill development in the areas of phonemic awareness; phonics; vocabulary development; reading fluency, including oral skills; and reading comprehension;

(III) Includes scientifically based and reliable assessments; and

(IV) Provides initial and ongoing analysis of the student's progress in attaining reading competency.



§ 22-7-1213. Reporting requirements

(1) Each local education provider shall annually report to the department information necessary to determine:

(a) The prevalence of significant reading deficiencies among students in kindergarten and first through third grades;

(b) Whether students who have significant reading deficiencies and who advance to the next grade level attain reading competency and, if so, at what grade level;

(c) Whether students who have significant reading deficiencies and who do not advance to the next grade level attain reading competency within the school year during which they do not advance;

(d) Whether students who have significant reading deficiencies and who do not advance to the next grade level attain reading competency at a lower grade level than students who do advance; and

(e) Whether students who have significant reading deficiencies continue to advance to the next grade level despite having a continuing significant reading deficiency and the degree to which local education providers are recommending that said students do not advance.

(2) Each local education provider that receives an early literacy grant pursuant to section 22-7-1211 or per-pupil intervention moneys shall, at the conclusion of each budget year in which it receives the grant or per-pupil intervention moneys, submit to the department information describing:

(a) The instructional programs, full-day kindergarten program, summer school literacy program, tutoring services, or other intervention services for which the local education provider used the grant or per-pupil intervention moneys;

(b) The number and grade levels of students who participated in each of the types of programs or services provided; and

(c) The progress made by participating students in achieving reading competency.

(3) (a) The department shall annually analyze the information received pursuant to subsection (1) of this section and make the determinations described in subsection (1) of this section.

(b) Notwithstanding section 24-1-136 (11)(a)(I), the department shall annually submit to the state board, the governor, the president of the senate, the speaker of the house of representatives, and the education committees of the house of representatives and the senate, or any successor committees, and shall post on the department website a report that summarizes:

(I) The information received pursuant to subsection (1) of this section and the determinations made by the department based on the information;

(II) The implementation of the early literacy grant program in the preceding budget year, including the number of grants, the local education providers that received grants, and the amount of each grant; and

(III) The information received by the department pursuant to subsection (2) of this section.

(c) The department may provide the report described in paragraph (b) of this subsection (3) to committees of the general assembly in conjunction with the report required in section 2-7-203, C.R.S.

(4) The information provided in the report described in this section is intended to assist the department, the state board, the governor, the general assembly, and the public in monitoring the implementation of and identifying the results achieved in implementing this part 12.









Article 8 - Career Education



Article 9 - Licensed Personnel Evaluations

§ 22-9-101. Short title

This article shall be known and may be cited as the "Licensed Personnel Performance Evaluation Act".



§ 22-9-102. Legislative declaration

(1) The general assembly hereby declares that:

(a) A system to evaluate the effectiveness of licensed personnel is crucial to improving the quality of education in this state and declares that such a system shall be applicable to all licensed personnel in the school districts and boards of cooperative services throughout the state; and

(b) The purposes of the evaluation shall be to:

(I) Serve as a basis for the improvement of instruction;

(II) Enhance the implementation of programs of curriculum;

(III) Serve as a measurement of the professional growth and development of licensed personnel;

(IV) Evaluate the level of performance based on the effectiveness of licensed personnel; and

(V) Provide a basis for making decisions in the areas of hiring, compensation, promotion, assignment, professional development, earning and retaining nonprobationary status, dismissal, and nonrenewal of contract.

(2) The general assembly further declares that a professionally sound and credible system to evaluate the effectiveness of licensed personnel shall be designed with the involvement of licensed personnel and citizens of the school district or board of cooperative services.

(3) The general assembly further declares that the involvement and support of parents of children in public schools, acting as partners with teachers and public school administrators, are key to the educational progress of their children.



§ 22-9-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board of cooperative services" shall have the same meaning as provided in section 22-5-103 (2).

(1.1) "Council" means the state council for educator effectiveness established pursuant to section 22-9-105.5.

(1.4) "Department" means the department of education created pursuant to section 24-1-115, C.R.S.

(1.5) "Licensed personnel" means any persons employed to instruct students or to administer, direct, or supervise the instructional program in a school in the state who hold a valid license or authorization pursuant to the provisions of article 60.5 of this title.

(2) "Local board of education" or "local board" means the board of education of the school district.

(2.5) "Performance standards" means the levels of effectiveness established by rule of the state board pursuant to section 22-9-105.5 (10).

(2.6) "Principal" means a person who is employed as the chief executive officer or an assistant chief executive officer of a school in the state and who administers, directs, or supervises the education program in the school.

(2.7) "Principal development plan" means a written agreement developed by a principal and district administration that outlines the steps to be taken to improve the principal's effectiveness. The principal development plan shall include professional development opportunities.

(2.9) "Quality standards" means the elements and criteria established to measure effectiveness as established by rule of the state board pursuant to section 22-9-105.5 (10).

(3) "School district" means any school district organized and existing pursuant to law but does not include a local college district.

(4) "State board" means the state board of education established by section 1 of article IX of the state constitution.

(5) "Teacher" means a person who holds an alternative, initial, or professional teacher license issued pursuant to the provisions of article 60.5 of this title and who is employed by a school district or a charter school in the state to instruct, direct, or supervise an education program.

(6) "Teacher development plan" means a written agreement mutually developed by a teacher and his or her principal that outlines the steps to be taken to improve the teacher's effectiveness. The teacher development plan may include but need not be limited to consideration of induction and mentorship programs, use of highly effective teachers as instructional leaders or coaches, and appropriate professional development activities.



§ 22-9-104. State board - powers and duties - rules

(1) The state board shall promulgate guidelines relating to the planning, development, implementation, and assessment of a licensed personnel performance evaluation system that may be followed by each school district and board of cooperative services within the state. In promulgating said guidelines, the state board shall allow each school district and board of cooperative services to involve and consult with the licensed personnel and citizens of the school district or districts. Each school district and board of cooperative services shall have the flexibility needed to develop a system of personnel performance evaluation that is specifically designed to meet the individual needs of that school district and board of cooperative services.

(2) The state board shall:

(a) Provide training and leadership and give technical assistance to school districts and boards of cooperative services in the development of a licensed personnel performance evaluation system;

(b) Work and cooperate with the state's universities and colleges that have teacher, principal, or administrator education programs to assure that principals and administrators having evaluation responsibilities will receive adequate education and training that meets the requirements specified in section 22-9-108 and will enable them to make thorough, credible, fair, and professional quality evaluations of all licensed personnel whom those principals or administrators may be responsible for evaluating;

(c) Pursuant to section 22-9-105.5, work with the council to promulgate rules concerning the planning, development, implementation, and assessment of a system to evaluate the effectiveness of licensed personnel;

(d) Repealed.

(e) (Deleted by amendment, L. 2009, (SB 09-163), ch. 293, p. 1532, § 17, effective May 21, 2009.)

(f) (I) On or before September 1, 2011, the state board, pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., shall promulgate rules with regard to the issues specified in section 22-9-105.5 (10) using the recommendations from the council. If the council fails to make recommendations to the state board by March 1, 2011, with regard to one or more of the issues specified in section 22-9-105.5 (10), the state board, on or before September 1, 2011, shall promulgate rules concerning any issues in section 22-9-105.5 (10) that the council did not address. In promulgating rules pursuant to this paragraph (f), the state board shall conform to the timeline set forth in section 22-9-105.5.

(II) On or before February 15, 2012, the general assembly shall review the rules promulgated pursuant to subparagraph (I) of this paragraph (f), in a bill that is separate from the annual rule review bill introduced pursuant to section 24-4-103 (8)(d), C.R.S., and in accordance with the criteria and procedures specified in section 24-4-103 (8)(a) and (8)(d), C.R.S.; except that the general assembly reserves the right to repeal individual rules in the rules promulgated by the state board. If one or more rules are not approved by the general assembly pursuant to this subparagraph (II), the state board shall promulgate emergency rules pursuant to section 24-4-103 (6), C.R.S., on such issue or issues and resubmit to the general assembly on or before May 1, 2012. The general assembly shall review the emergency rules promulgated according to the process outlined in this subparagraph (II).



§ 22-9-105.5. State council for educator effectiveness - legislative declaration - membership - duties - recommendations - rules

(1) The general assembly hereby finds and declares that:

(a) On January 13, 2010, the governor established by executive order the governor's council for educator effectiveness;

(b) The executive order charged the council with, among other duties, considering options and providing recommendations concerning educator effectiveness and developing recommendations for definitions of principal and teacher effectiveness; and

(c) The general assembly further finds and declares that it is in the best interests of the people of the state of Colorado to codify in statute the governor's council for educator effectiveness because of the significant additional statutory duties and responsibilities that the general assembly is assigning to said council.

(2) (a) There is hereby created in the office of the governor the state council for educator effectiveness, referred to in this article as the "council".

(b) The members of the governor's council for educator effectiveness, created by executive order B 2010-001, shall serve on the council, as appointed by the governor, and shall include:

(I) The commissioner of education, or his or her designee;

(II) The executive director of the department of higher education, or his or her designee;

(III) Four teachers, selected with the advice of state associations that represent educators;

(IV) Two public school administrators and one local school district superintendent, each selected with the advice of a state association that represents school executives;

(V) Two members of local school boards, selected with the advice of a state association that represents school boards;

(VI) One charter school administrator or teacher, selected with the advice of a state advocacy group for charter schools;

(VII) One parent of a public school student, selected with the advice of a state parent and teachers association;

(VIII) A current student or recent graduate of a Colorado public school, selected with the advice of a statewide student coalition; and

(IX) One at-large member with expertise in education policy.

(c) The purpose of the council shall be the same as that of the governor's council for educator effectiveness established by executive order, and shall be to consider options and make recommendations to the state board and the general assembly that seek to ensure that all licensed personnel are:

(I) Evaluated using multiple fair, transparent, timely, rigorous, and valid methods, at least fifty percent of which evaluation is determined by the academic growth of their students;

(II) Afforded a meaningful opportunity to improve their effectiveness; and

(III) Provided the means to share effective practices with other educators throughout the state.

(3) The council shall have the following duties:

(a) On or before March 1, 2011, to provide the state board with recommendations that will ensure that every teacher is evaluated using multiple fair, transparent, timely, rigorous, and valid methods. The recommendations developed pursuant to this paragraph (a) shall require that at least fifty percent of the evaluation is determined by the academic growth of the teacher's students and that each teacher is provided with an opportunity to improve his or her effectiveness through a teacher development plan that links his or her evaluation and performance standards to professional development opportunities. The quality standards for teachers shall include measures of student longitudinal academic growth that are consistent with the measures set forth in section 22-11-204 (2) and may include interim assessment results or evidence of student work, provided that all are rigorous and comparable across classrooms and aligned with state model content standards and performance standards developed pursuant to article 7 of this title. For the purposes of quality standards, expectations of student academic growth shall take into consideration diverse factors, including but not limited to special education, student mobility, and classrooms with a student population in which ninety-five percent meet the definition of high-risk student as defined in section 22-7-604.5 (1.5). The quality standards for teachers shall be clear and relevant to the teacher's roles and responsibilities and shall have the goal of improving student academic growth. The council shall include in its recommendations a definition of effectiveness and its relation to quality standards. The definition of effectiveness shall include, but need not be limited to, criteria that will be used to differentiate between performance standards. The defined performance standards shall include, but need not be limited to, "highly effective", "effective", and "ineffective". The council shall consider whether additional performance standards should be established.

(a.5) On or before March 1, 2011, to provide the state board with recommendations that will ensure that every principal is evaluated using multiple fair, transparent, timely, rigorous, and valid methods. The recommendations pursuant to this paragraph (a.5) shall require that every principal is provided with a principal development plan. In making its recommendations, the council shall recognize that not all teachers and principals require the same amount of supervision and evaluation. As part of its recommendations to the state board, the council shall develop a process to enable a local school district to differentiate teacher and principal evaluations as part of its performance evaluation system.

(b) On or before March 1, 2011, to provide the state board with recommendations concerning the implementation and testing of the new performance evaluation system that is based on quality standards and with recommendations for the subsequent statewide implementation of the new performance evaluation system. The recommendations made pursuant to this paragraph (b) shall conform to the timeline set forth in subsection (10) of this section.

(b.5) On or before March 1, 2011, to make recommendations to the state board concerning the involvement and support of parents of children in public schools, to the effect that parents should act as partners with teachers and public school administrators;

(c) On or before March 1, 2011, to provide the state board with recommendations that will ensure development of a set of guidelines for establishing performance standards for each category of licensed personnel to be evaluated pursuant to this article. The guidelines shall outline criteria to be applied in assigning educators to appropriate performance standards, which shall include measures of student longitudinal academic growth.

(d) On or before March 1, 2011, to develop and recommend to the state board statewide definitions of principal effectiveness and teacher effectiveness, each of which shall be centered on an educator's demonstrated ability to achieve and sustain adequate student growth and shall include a set of professional skills and competencies related to improved student outcomes;

(e) On or before March 1, 2011, to develop and recommend to the state board guidelines for adequate implementation of a high-quality educator evaluation system that shall address, at a minimum, the following issues:

(I) Ongoing training on the use of the system that is sufficient to ensure that all evaluators and educators have a full understanding of the evaluation system and its implementation. The training may include such activities as conducting joint training sessions for evaluators and educators.

(II) Evaluation results that are normed to ensure consistency and fairness;

(III) Evaluation rubrics and tools that are deemed fair, transparent, rigorous, and valid;

(IV) Evaluations that are conducted using sufficient time and frequency, at least annually, to gather sufficient data upon which to base the ratings contained in an evaluation;

(V) Provision of adequate training and collaborative time to ensure that educators fully understand and have the resources to respond to student academic growth data;

(VI) Student data that is monitored at least annually to ensure the correlation between student academic growth and outcomes with educator effectiveness ratings; and

(VII) A process by which a nonprobationary teacher may appeal his or her second consecutive performance rating of ineffective and submit such process by the first day of convening of the first regular session of the sixty-ninth general assembly to the education committees of the house of representatives and the senate, or any successor committees.

(f) On or before March 1, 2011, to adopt and recommend to the state board a rubric for identifying multiple additional quality standards, in addition to student academic growth, that are rigorous, transparent, valid, and fair;

(g) On or before March 1, 2011, to make recommendations to the state board for policy changes, as appropriate, that will support local school districts' use of evaluation data for decisions in areas such as compensation, promotion, retention, removal, and professional development;

(h) On or before March 1, 2011, to make recommendations to the state board for policy changes, as appropriate, that will ensure that the standards and criteria applicable to teacher and principal licensure and the accreditation of preparation programs are directly aligned with and support the preparation and licensure of effective educators;

(i) On or before July 1, 2013, and July 1 each year thereafter during the implementation of the performance evaluation system, the department shall report to the council the results of the implementation and testing of the performance evaluation system. Based on the results of the reports, the council may make additional recommendations to be incorporated in the following stage of implementation.

(j) The council shall develop an implementation plan for its recommendations and will identify tasks and the associated costs at the state and district levels. The recommendations shall include an implementation cost analysis, including assessment changes, assessment pilot study, staff training, research, data review, and any other tasks included in the council's recommendations. It is incumbent on the council to consult with the department and expert practitioners familiar with school finance and to report by March 1, 2011, on the costs to implement the council's recommendations.

(3.5) The recommendations made by the council to the state board pursuant to this section shall reflect a consensus vote. For any issue that the council was unable to reach a consensus, the council shall provide to the state board the reasons it was unable to reach a consensus.

(4) The council's recommendations shall consist, at a minimum, of recommendations that are applicable to school principals and teachers.

(5) The council's recommendations may include changes to existing statutes or rules, if appropriate, as well as recommendations for local implementation.

(6) In making its recommendations, the council shall include the effect of district- and school-level conditions, as measured by the nine performance standards set forth in the comprehensive appraisal for the district improvement rubric and biannual teaching, empowering, leading, and learning initiative survey of school working conditions, as well as any additional methods of assessing such conditions identified by the council as valid, transparent, and reliable.

(7) The council may establish working groups, task forces, or other structures from within its membership or outside its membership as needed to address specific issues or to assist in its work.

(8) All recommendations made by the council pursuant to this section shall reflect a consensus of its members.

(9) Unless otherwise provided for, the office of the governor and the department shall provide the council with the support, information, data, analytical information, and administrative support necessary to do its work.

(10) (a) On or before September 1, 2011, the state board shall promulgate rules with regard to the issues specified in paragraphs (a) to (h) of subsection (3) of this section, using the recommendations from the council. If the council fails to make recommendations to the state board by March 1, 2011, with regard to the issues specified in paragraphs (a) to (h) of subsection (3) of this section, the state board shall, on or before September 1, 2011, promulgate rules concerning any issues in said paragraphs (a) to (h) that the council did not address. In promulgating rules pursuant to this subsection (10), the state board shall conform to the following timeline:

(I) Beginning with the 2011-12 school year, the department shall work with school districts and boards of cooperative services to assist with the development of performance evaluation systems that are based on quality standards.

(II) On or before January 15, 2012, the state board shall provide to the general assembly the rules promulgated pursuant to this subsection (10). On or before February 15, 2012, the general assembly shall review and approve such rules as provided for in paragraph (b) of this subsection (10).

(III) Beginning with the 2012-13 school year, if the general assembly approves the rules promulgated pursuant to this subsection (10), the new performance evaluation system that is based on quality standards shall be implemented and tested as recommended by the council pursuant to paragraph (b) of subsection (3) of this section.

(IV) (A) Beginning with the 2013-14 school year, if the general assembly approves the rules promulgated pursuant to this subsection (10), and based on the results of the first level of implementation in the 2012-13 school year, the new performance evaluation system that is based on quality standards shall be implemented statewide in a manner as recommended by the council pursuant to paragraph (b) of subsection (3) of this section.

(B) During the 2013-14 school year, teachers shall be evaluated based on quality standards. Demonstrated effectiveness or ineffectiveness shall begin to be considered in the acquisition of probationary or nonprobationary status.

(V) (A) Beginning with the 2014-15 school year, if the general assembly approves the rules promulgated pursuant to this subsection (10), and based on the results of the first and second levels of implementation in the 2012-13 and 2013-14 school years, the new performance evaluation system that is based on quality standards shall be finalized on a statewide basis.

(B) During the 2014-15 school year, teachers shall continue to be evaluated based on quality standards. Demonstrated effectiveness or ineffectiveness shall be considered in the acquisition or loss of probationary or nonprobationary status.

(b) On or before February 15, 2012, the general assembly shall review the rules promulgated pursuant to paragraph (a) of this subsection (10) in a bill that is separate from the annual rule review bill introduced pursuant to section 24-4-103 (8)(d), C.R.S., and in accordance with the criteria and procedures specified in section 24-4-103 (8)(a) and (8)(d), C.R.S.; except that the general assembly reserves the right to repeal individual rules contained in the rules promulgated by the state board. If one or more rules is not approved by the general assembly pursuant to this paragraph (b), the state board shall promulgate emergency rules pursuant to section 24-4-103 (6), C.R.S., on such issue or issues and resubmit to the general assembly on or before May 1, 2012. The general assembly shall review the emergency rules promulgated according to the process outlined in this paragraph (b).

(11) On or before November 1, 2011, the department shall create and make available to school districts and boards of cooperative services a resource bank that identifies assessments, processes, tools, and policies that a school district or board of cooperative services may use to develop an evaluation system that addresses the provisions of this section. The department shall include resources that are appropriate to school districts and boards of cooperative services of different sizes, demographics, and locations. The department shall update the resource bank at least annually to reflect new research and ongoing experience in Colorado.

(12) The department shall not be obligated to implement the provisions of this section until sufficient funds have been received and credited to the great teachers and leaders fund, created in section 22-9-105.7. The department is hereby authorized to hire any employees necessary to carry out the provisions of this section. Any new positions created pursuant to this section shall be subject to the availability of funding and shall be eliminated at such time as moneys are no longer available in the great teachers and leaders fund. All position descriptions and notice to hire for positions created pursuant to this section shall clearly state that such position is subject to available funding.



§ 22-9-105.7. Great teachers and leaders fund - created - gifts, grants, and donations - legislative declaration

(1) The department is authorized to seek, accept, and expend gifts, grants, and donations for the implementation of section 22-9-105.5; except that the department may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this or any law of the state. The department shall transmit all moneys received to the state treasurer, who shall credit the same to the great teachers and leaders fund, which fund is hereby created and referred to in this section as the "fund". Moneys in the fund are continuously appropriated to the department for the direct and indirect costs associated with implementing section 22-9-105.5.

(2) Any moneys in the fund not expended for the purposes of section 22-9-105.5 may be invested by the state treasurer, as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(3) The general assembly hereby finds and declares that, for the purposes of section 17 of article IX of the state constitution, the implementation of the state council for educator effectiveness is a program for accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(4) Nothing in this section shall be interpreted to require the department to solicit gifts, grants, or donations for the fund.



§ 22-9-106. Local boards of education - duties - performance evaluation system - compliance - rules

(1) All school districts and boards of cooperative services that employ licensed personnel, as defined in section 22-9-103 (1.5), shall adopt a written system to evaluate the employment performance of school district and board of cooperative services licensed personnel, including all teachers, principals, and administrators, with the exception of licensed personnel employed by a board of cooperative services for a period of six weeks or less. In developing the licensed personnel performance evaluation system and any amendments thereto, the local board and board of cooperative services shall comply with the provisions of subsection (1.5) of this section and shall consult with administrators, principals, and teachers employed within the district or participating districts in a board of cooperative services, parents, and the school district licensed personnel performance evaluation council or the board of cooperative services personnel performance evaluation council created pursuant to section 22-9-107. The performance evaluation system shall address all of the performance standards established by rule of the state board and adopted by the general assembly pursuant to section 22-9-105.5, and shall contain, but need not be limited to, the following information:

(a) The title or position of the evaluator for each licensed personnel position to be evaluated;

(b) The licensed personnel positions to be evaluated, which shall include all licensed personnel, all part-time teachers as defined in section 22-63-103 (6), and all administrators and principals;

(c) The frequency and duration of the evaluations, which shall be on a regular basis and of such frequency and duration as to ensure the collection of a sufficient amount of data from which reliable conclusions and findings may be drawn. At a minimum, the performance evaluation system shall ensure that:

(I) Probationary teachers receive at least two documented observations and one evaluation that results in a written evaluation report pursuant to subsection (3) of this section each academic year. Probationary teachers shall receive the written evaluation report at least two weeks before the last class day of the school year.

(II) Nonprobationary teachers receive at least one observation each year and one evaluation that results in a written evaluation report pursuant to subsection (3) of this section every three years; except that, beginning with the 2012-13 academic year, nonprobationary teachers shall receive a written evaluation report pursuant to subsection (3) of this section each academic year according to the performance standards established by rule of the state board and adopted by the general assembly pursuant to section 22-9-105.5. Nonprobationary teachers shall receive the written evaluation report at least two weeks before the last class day of the school year.

(III) Principals shall receive one evaluation that results in a written evaluation report pursuant to subsection (3) of this section each academic year according to the performance standards established by rule of the state board and adopted by the general assembly pursuant to section 22-9-105.5.

(IV) (Deleted by amendment, L. 2010, (SB 10-191), ch. 241, p. 1063, § 7, effective May 20, 2010.)

(d) The purposes of the evaluation, which shall include but need not be limited to:

(I) Providing a basis for the improvement of instruction;

(II) Enhancing the implementation of programs of curriculum;

(III) Providing the measurement of satisfactory performance for individual licensed personnel and serving as documentation for an unsatisfactory performance dismissal proceeding under article 63 of this title;

(IV) Serving as a measurement of the professional growth and development of licensed personnel; and

(V) (A) Repealed.

(B) Measuring the level of effectiveness of all licensed personnel within the school district. This sub-subparagraph (B) shall take effect at such time as the performance evaluation system based on quality standards established pursuant to this section and the rules promulgated by the state board pursuant to section 22-9-105.5 has completed the initial phase of implementation and has been implemented statewide. The commissioner shall provide notice of such implementation to the revisor of statutes on or before July 1, 2014, and each July 1 thereafter until statewide implementation occurs.

(e) (I) Repealed.

(II) The standards set by the local board for effective performance for licensed personnel and the criteria to be used to determine whether the performance of each licensed person meets such standards and other criteria for evaluation for each licensed personnel position evaluated. One of the standards for measuring teacher effectiveness shall be directly related to classroom instruction and shall require that at least fifty percent of the evaluation is determined by the academic growth of the teacher's students. The district accountability committee shall provide input and recommendations concerning the assessment tools used to measure student academic growth as it relates to teacher evaluations. The standards shall include multiple measures of student performance in conjunction with student growth expectations. For the purposes of measuring effectiveness, expectations of student academic growth shall take into consideration diverse factors, including but not limited to special education, student mobility, and classrooms with a student population in which ninety-five percent meet the definition of high-risk student as defined in section 22-7-604.5 (1.5). The performance evaluation system shall also ensure that the standards and criteria are available in writing to all licensed personnel and are communicated and discussed by the person being evaluated and the evaluator prior to and during the course of the evaluation. This subparagraph (II) shall take effect at such time as the performance evaluation system based on quality standards established pursuant to this section and the rules promulgated by the state board pursuant to section 22-9-105.5 has completed the initial phase of implementation and has been implemented statewide. The commissioner shall provide notice of such implementation to the revisor of statutes on or before July 1, 2014, and each July 1 thereafter until statewide implementation occurs.

(f) The methods of evaluation, which shall include, but shall not be limited to, direct observations by the evaluator and a process of systematic data-gathering.

(1.5) (a) A local board or board of cooperative services may adopt the state model performance evaluation system established by the rules promulgated by the state board pursuant to section 22-9-105.5 or may develop its own local licensed personnel evaluation system that complies with the requirements established pursuant to this section and the rules promulgated by the state board. If a school district or board of cooperative services develops its own local licensed personnel evaluation system, the local board or board of cooperative services or any interested party may submit to the department, or the department may solicit and collect, data related to said personnel evaluation system for review by the department.

(b) The department shall monitor school districts' and boards of cooperative services' implementation of the requirements for local licensed personnel evaluation systems. If, upon initial review by the department, the data submitted or collected pursuant to paragraph (a) of this subsection (1.5) indicates that a school district or board of cooperative services is unable to implement a local licensed personnel evaluation system that meets the objectives of this article, the department shall conduct a more thorough review of the school district's or board of cooperative services' processes and procedures for said evaluation system to ensure that it is professionally sound; results in fair, adequate, and credible evaluations; satisfies the quality standards established by rule of the state board in a manner that is appropriate to the size, demographics, and location of the local board or board of cooperative services; and is consistent with the goals, objectives, and intent of this article.

(c) (I) Pursuant to section 22-11-206 (4)(b), if the department has reason to believe that a local licensed personnel evaluation system developed by a local board or board of cooperative services is not in substantial compliance with one or more of the applicable statutory or regulatory requirements of this article, the department shall notify the local board or board of cooperative services that it has ninety days after the date of the notice to bring its local licensed personnel evaluation system into compliance. The department shall work collaboratively with the school district or board of cooperative services during the ninety-day period to bring the local licensed personnel evaluation system into compliance with the applicable statutory or regulatory requirements.

(II) If, at the end of the ninety-day period, the department finds that the local licensed personnel evaluation system is not substantially in compliance with the applicable statutory or regulatory requirements, the department shall determine the appropriate remedies to correct the identified areas of noncompliance, including but not limited to:

(A) Extending the time frame for compliance;

(B) Imposing interventions specified in article 11 of this title; or

(C) As a last resort, requiring the school district or board of cooperative services to implement some or all of the state model system. A school district or board of cooperative services shall only be required to implement those aspects of the state model system that are deemed necessary to bring the local licensed personnel evaluation system into compliance.

(III) If the department determines that the noncompliance is substantial enough to call into question the validity of the educator evaluation ratings, the department may take appropriate action that may include invalidating the school district's or board of cooperative services' educator ratings for the evaluation cycles in question. If the department determines that the noncompliance requires invalidating the school district's or board of cooperative services' educator ratings:

(A) A teacher who received a rating of effective or highly effective shall retain that rating; and

(B) A teacher who received a rating of partially effective or ineffective shall receive a "no score" rating for the year in question. However, if in the following academic year, the department determines that the school district's or board of cooperative services' local licensed personnel evaluation system is compliant with the requirements of this article and the teacher receives a performance evaluation rating of ineffective or partially effective, this rating shall have the consequence of a second consecutive ineffective rating.

(d) The general assembly finds that, for purposes of section 17 of article IX of the state constitution, the review of local licensed personnel evaluation systems as provided for in this subsection (1.5) is an important component of an accountable program to meet state academic standards and, therefore, may be funded from moneys in the state education fund created in section 17 (4) of article IX of the state constitution.

(2) In implementing such evaluation system and procedures, the school district or board of cooperative services shall conduct all evaluations so as to observe the legal and constitutional rights of licensed personnel, and no evaluation information shall be gathered by electronic devices without the consent of the licensed personnel. No informality in any evaluation or in the manner of making or recording any evaluation shall invalidate such evaluation.

(2.5) (a) Repealed.

(b) (I) The council shall actively participate with the local board in developing written standards for evaluation that clearly specify performance standards and the quality standards and the criteria to be used to determine whether the performance of each licensed person meets such standards pursuant to paragraph (e) of subsection (1) of this section. Except as provided in subparagraph (II) of this paragraph (b), this paragraph (b) takes effect at such time as the performance evaluation system based on quality standards established pursuant to this section and the rules promulgated by the state board pursuant to section 22-9-105.5 has completed the initial phase of implementation and has been implemented statewide. The commissioner shall provide notice of such implementation to the revisor of statutes on or before July 1, 2014, and each July 1 thereafter until statewide implementation occurs.

(II) Repealed.

(c) Notwithstanding any provision of paragraph (e) of subsection (1) of this section or subsection (7) of this section to the contrary:

(I) A local board may use the results of the state assessments administered pursuant to section 22-7-1006.3 in the 2014-15 school year only as baseline data for measuring student academic growth in the 2015-16 school year and school years thereafter; and

(II) A local board may use the results of state assessments administered pursuant to section 22-7-1006.3 as a measure of student academic growth for evaluations prepared for the school year in which the assessments are administered only if the local board receives the results by the date by which probationary teachers and nonprobationary teachers must receive the written evaluation report as provided in paragraph (c) of subsection (1) of this section. If a local board does not receive the results of state assessments in time to use them in the written evaluation report prepared for the school year in which the assessments are administered, the local board shall use the results of the state assessments as measures of student academic growth for educator evaluations and professional development in the school year following the school year in which the assessments are administered. In any year in which a local board does not receive the state assessment results by the deadline for the written evaluation reports, the local board must use alternate measures of student academic growth, including the results of local assessments if available.

(3) An evaluation report shall be issued upon the completion of an evaluation made pursuant to this section and shall:

(a) Be in writing;

(b) Contain a written improvement plan, that shall be specific as to what improvements, if any, are needed in the performance of the licensed personnel and shall clearly set forth recommendations for improvements, including recommendations for additional education and training during the teacher's or the principal's license renewal process;

(c) Be specific as to the strengths and weaknesses in the performance of the individual being evaluated;

(d) Specifically identify when a direct observation was made;

(e) Identify data sources;

(f) Be discussed and be signed by the evaluator and the person being evaluated, each to receive a copy of the report. The signature on the report of any person shall not be construed to indicate agreement with the information contained in the report. If the person being evaluated disagrees with any of the conclusions or recommendations made in the evaluation report, the person may attach any written explanation or other relevant documentation that the person deems necessary.

(g) Be reviewed by a supervisor of the evaluator, whose signature shall also appear on said report.

(3.2) (a) In addition to the items specified in subsection (3) of this section, the evaluation of a teacher may include any peer, parent, or student input obtained from standardized surveys.

(b) In addition to the items specified in subsection (3) of this section, each principal's evaluation shall include input from the teachers employed in the principal's school and may include input from the students enrolled in the school and their parents. Each school district shall specify the manner in which input from teachers and from students and parents, if any, is collected but shall ensure that the information collected remains anonymous and confidential.

(3.3) Each principal or administrator who is responsible for evaluating licensed personnel shall keep records and documentation for each evaluation conducted. Each principal and administrator who is responsible for evaluating licensed personnel shall be evaluated as to how well he or she complies with this section and with the school district's evaluation system.

(3.5) (a) Repealed.

(b) (I) A teacher or principal whose performance is deemed to be ineffective pursuant to paragraph (e) of subsection (1) of this section shall receive written notice that his or her performance evaluation shows a rating of ineffective, a copy of the documentation relied upon in measuring his or her performance, and identification of deficiencies.

(II) Repealed.

(III) This paragraph (b) shall take effect at such time as the performance evaluation system based on quality standards established pursuant to this section and the rules promulgated by the state board pursuant to section 22-9-105.5 has completed the initial phase of implementation and has been implemented statewide. The commissioner shall provide notice of such implementation to the revisor of statutes on or before July 1, 2014, and each July 1 thereafter until statewide implementation occurs.

(IV) Repealed.

(4) (a) Except as provided in paragraph (b) of this subsection (4), no person shall be responsible for the evaluation of licensed personnel unless the person has a principal or administrator license issued pursuant to article 60.5 of this title or is a designee of a person with a principal or administrator license and has received education and training in evaluation skills approved by the department of education that will enable him or her to make fair, professional, and credible evaluations of the personnel whom he or she is responsible for evaluating. No person shall be issued a principal or administrator license or have a principal or administrator license renewed unless the state board determines that such person has received education and training approved by the department of education.

(b) A local board of education shall have the authority to evaluate the performance of the superintendent of the school district. The responsibility for conducting the performance evaluation of the superintendent shall rest exclusively with the local board of education.

(4.3) Notwithstanding any provision of this section to the contrary, a person who is employed in multiple roles simultaneously may receive a single evaluation that takes into account the person's performance of his or her responsibilities in each role. The person's supervisor shall conduct the evaluation or, if the person is employed as a school district superintendent, the local board of education shall conduct the person's evaluation.

(4.5) (a) Repealed.

(b) Any person whose performance evaluation includes a remediation plan shall be given an opportunity to improve his or her effectiveness through the implementation of the plan. If the next performance evaluation shows that the person is performing effectively, no further action shall be taken concerning the original performance evaluation. If the evaluation shows the person is still not performing effectively, he or she shall receive written notice that his or her performance evaluation shows a rating of ineffective, a copy of the documentation relied upon in measuring the person's performance, and identification of deficiencies. Each school district shall ensure that a nonprobationary teacher who objects to a rating of ineffectiveness has an opportunity to appeal that rating, in accordance with a fair and transparent process developed, where applicable, through collective bargaining. At a minimum, the appeal process provided shall allow a nonprobationary teacher to appeal the rating of ineffectiveness to the superintendent of the school district and shall place the burden upon the nonprobationary teacher to demonstrate that a rating of effectiveness was appropriate. The appeal process shall take no longer than ninety days, and the nonprobationary teacher shall not be subject to a possible loss of nonprobationary status until after a final determination regarding the rating of ineffectiveness is made. For a person who receives a performance rating of ineffective, the evaluator shall either make additional recommendations for improvement or may recommend the dismissal of the person, which dismissal shall be in accordance with the provisions of article 63 of this title if the person is a teacher. This paragraph (b) shall take effect at such time as the performance evaluation system based on quality standards established pursuant to this section and the rules promulgated by the state board pursuant to section 22-9-105.5 has completed the initial phase of implementation and has been implemented statewide. The commissioner shall provide notice of such implementation to the revisor of statutes on or before July 1, 2014, and each July 1 thereafter until statewide implementation occurs.

(5) The school district or board of cooperative services licensed personnel performance evaluation system, processes, and procedures must be in accord with the rules adopted by the state board. The system shall be developed after consultation with the school district or board of cooperative services licensed personnel performance evaluation council created pursuant to section 22-9-107 with regard to the planning, development, adoption, and implementation of such system, and said council shall conduct a continuous evaluation of said system.

(6) Pursuant to subsection (1.5) of this section, the department shall approve any school district's or board of cooperative services' local licensed personnel performance evaluation system and related processes and procedures to determine whether such system, processes, and procedures are consistent with this article.

(7) Every principal shall be evaluated using multiple fair, transparent, timely, rigorous, and valid methods. The recommendations developed pursuant to this subsection (7) shall require that at least fifty percent of the evaluation is determined by the academic growth of the students enrolled in the principal's school. For principals, the quality standards shall include, but need not be limited to:

(a) Achievement and academic growth for those students enrolled in the principal's school, as measured by the Colorado growth model set forth in section 22-11-202;

(b) The number and percentage of licensed personnel in the principal's school who are rated as effective or highly effective; and

(c) The number and percentage of licensed personnel in the principal's school who are rated as ineffective but are improving in effectiveness.

(8) On or before August 1, 2014, each local board of education shall develop, in collaboration with a local teachers association or, if none exists, with teachers from the district, an incentive system, the purpose of which shall be to encourage effective teachers in high-performing schools to move to jobs in schools that have low performance ratings.



§ 22-9-107. School district personnel performance evaluation councils - duties

(1) Every school district and board of cooperative services in the state subject to the provisions of this article shall have an advisory school district personnel performance evaluation council or advisory board of cooperative services personnel performance evaluation council, which shall, at a minimum, consist of the following members to be appointed by the local board of education or board of cooperative services:

(a) In the case of a school district, one teacher, one administrator, and one principal from the school district; one resident from the school district who is a parent of a child attending a school within said district; and one resident of the school district who is not a parent with a child in the district; or

(b) In the case of a board of cooperative services, one teacher, one administrator, and one principal representative of the school district or districts participating in the board of cooperative services; one person employed by the board of cooperative services who is defined as licensed personnel pursuant to section 22-9-103 (1.5); one resident who is a parent of a child attending a school within said district or districts; and one resident representative of the school district or districts participating in the board of cooperative services who is not a parent with a child in said district or districts.

(1.5) If a school district does not employ a principal and an administrator, but employs a single person as both principal and administrator, the school district is in compliance with paragraph (a) of subsection (1) of this section if the person employed as both principal and administrator serves on the advisory school district personnel performance evaluation council in addition to the required teacher and residents of the school district.

(2) Said council shall consult with the local board or board of cooperative services as to the fairness, effectiveness, credibility, and professional quality of the licensed personnel performance evaluation system and its processes and procedures and shall conduct a continuous evaluation of said system.

(3) The council for a school district may be composed of any other school district committee having proper membership, as defined in subsection (1) of this section.



§ 22-9-108. Evaluator training - universities and colleges - duties

(1) (a) The general assembly finds that credible, fair, and professional evaluations of licensed personnel depend upon high quality, effective training for principals and administrators that is consistent across the state. Therefore, the state board, in evaluating and approving educator preparation programs pursuant to section 22-2-109, and in approving evaluator training programs provided by a school district or a board of cooperative services, shall ensure that said programs meet the requirements specified in this section.

(b) Every university and college within the state that has a principal or administrator preparation program shall ensure that the program includes training in the evaluation of licensed personnel that meets the requirements specified in this section. In addition, the university or college shall cooperate with the state board in connection with the state board's duties under sections 22-9-104 and 22-2-109.

(c) Every school district and board of cooperative services that provides training in the evaluation of licensed personnel shall ensure that such training meets the requirements specified in this section.

(2) Each university or college that offers a principal or administrator preparation program or school district or board of cooperative services that provides evaluator training shall structure the evaluator training program on a standards-based skill outcome model that takes into account research concerning evaluation of licensed personnel. At a minimum, each evaluator training program shall include standards-based performance assessments of each participant, demonstrated competency, and certification by the university, college, school district, or board of cooperative services of the skills mastered by each participant. The university, college, school district, or board of cooperative services shall work collaboratively with principals and administrators who are responsible for evaluating licensed personnel to develop research-based standards for assessing and certifying evaluator skills. The university, college, school district, or board of cooperative services shall regularly review both the model for the evaluator training program and the program performance standards to ensure that they continue to reflect research concerning evaluation of licensed personnel.

(3) At a minimum, each evaluator training program shall include training in the following areas:

(a) Teaching and learning styles;

(b) Student performance and student assessment;

(c) Data collection and documentation; and

(d) School district standards and state mandates.



§ 22-9-109. Exemption from public inspection

(1) Notwithstanding the provisions of section 24-72-204 (3), C.R.S., the evaluation report and all public records as defined in section 24-72-202 (6), C.R.S., used in preparing the evaluation report shall be confidential and shall be available only to the licensed person being evaluated, to the duly elected and appointed public officials who supervise his or her work, and to a hearing officer conducting a hearing pursuant to the provisions of section 22-63-302 or the court of appeals reviewing a decision of the board of education pursuant to the provisions of section 22-63-302; except that:

(a) The evaluation report of the chief executive officer of any school district, as it relates to the performance of the chief executive officer in fulfilling the adopted school district objectives, fiscal management of the district, district planning responsibilities, and supervision and evaluation of district personnel, must be open for inspection by any person at reasonable times; and

(b) Evaluation reports and all public records as defined in section 24-72-202 (6), C.R.S., used in preparing the evaluation reports are available to individuals responsible for reviewing an appeal made by a nonprobationary teacher pursuant to section 22-9-106 (4.5)(b).

(2) Nothing in this section shall prevent a school district or a board of cooperative services from collecting information concerning an individual educator's performance evaluation ratings and student assessment results linked to the individual educator. A school district or board of cooperative services may use the information collected to fulfill its duties as required by law, including reporting this information in the aggregate at the state, district, or school level. In such instances, the identity of individual educators or students, including but not limited to student assessments results linked to the individual educator, must otherwise remain confidential and must not be published or publicly disclosed in any way that would identify an individual educator.

(3) Nothing in this section shall prevent the use of data collected by the department for bona fide research, when the data is obtained pursuant to the department's protocols for release of data for research purposes and is used in a manner that protects the identity of individual educators and adheres to the applicable provisions of the federal "Family Education Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232 g.






Article 9.5 - Principal Development Scholarship Program

§ 22-9.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Scholarship program" means the principal development scholarship program created in section 22-9.5-102.

(2) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.



§ 22-9.5-102. Principal development scholarship program - creation - eligibility

There is hereby created in the department of education the principal development scholarship program. Subject to available appropriations, the scholarship program shall award stipends to assist persons employed as principals in offsetting the costs incurred in obtaining on-going professional development. The state board shall award stipends on a need basis, based on the criteria specified in section 22-9.5-103. The scholarships shall be paid from any moneys available in the principal development scholarship fund created in section 22-9.5-104.



§ 22-9.5-103. Scholarship program - rules - criteria for awards

(1) The state board, by rule, shall establish the procedures by which a person may apply for a stipend through the scholarship program. At a minimum, the rules shall specify the information a person shall submit and the deadlines for submitting the application.

(2) The state board shall award stipends to applying persons based on the following criteria:

(a) A person's demonstrated degree of financial need, based on the resources of the employing school district and the applying person, and the cost of the professional development program for which the person requests a stipend;

(b) A person's demonstrated degree of professional need, based on the applying person's performance evaluations conducted pursuant to the district's licensed personnel performance evaluation system;

(c) The quality of the professional development program or activity for which the person requests a stipend; and

(d) Any other criteria adopted by rule of the state board to identify persons in the greatest need of assistance in obtaining high-quality professional development programs and activities to improve their performance as principals.

(3) The state board shall set the amount of each stipend awarded based on the person's degree of need, the cost of the professional development program or activity for which the person requests a stipend, the amount available in the principal development scholarship fund for the applicable budget year, and the anticipated number of persons who will apply to the scholarship program in the course of the applicable budget year.



§ 22-9.5-104. Principal development scholarship fund - created

(1) There is hereby created in the state treasury the principal development scholarship fund, referred to in this section as the "fund", that shall consist of any moneys that may be credited to the fund pursuant to subsection (2) of this section. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of this article. Any moneys in the fund not expended for the purpose of this article may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(2) The department is authorized to accept gifts, grants, or donations from any public or private entity to carry out the purposes of this article, subject to the terms and conditions under which given; except that the department shall not accept a gift, grant, or donation if the conditions attached thereto require the use or expenditure thereof in a manner contrary to law. The department shall transmit to the state treasurer any gifts, grants, or donations received pursuant to this subsection (2), and the state treasurer shall credit the same to the fund.

(3) The department may expend up to one percent of the moneys annually appropriated from the fund to offset the costs incurred in implementing this article.






Article 9.7 - Early Childhood Educator Development Scholarship Program

§ 22-9.7-101. Early childhood educator development scholarship program - creation - eligibility

Subject to the receipt of sufficient moneys pursuant to section 22-9.7-103, there is hereby created in the department of education, referred to in this article as the "department", the early childhood educator development scholarship program, referred to in this article as the "scholarship program", to award stipends to assist persons employed in early childhood education in offsetting the costs incurred in obtaining an associate of arts degree in early childhood education. The department shall award stipends on a need basis, based on the criteria specified in section 22-9.7-102. The stipends shall be awarded on a yearly basis, and recipients shall reapply each year that they are enrolled in the associate of arts degree program. The scholarships shall be paid from any moneys available in the early childhood educator development scholarship fund created in section 22-9.7-103.



§ 22-9.7-102. Scholarship program - rules - criteria for awards

(1) The department, by rule, shall collaborate with the department of human services, the Colorado community college system, and the office of information technology, to establish the procedures by which a person may apply for a stipend through the scholarship program. At a minimum, the rules shall specify the information a person shall submit and the deadlines for submitting the application.

(2) The department shall award stipends to an applicant based on the following criteria:

(a) The applicant's demonstrated degree of financial need, based on the resources of the applying person and the cost of the associate of arts degree program for which the applicant requests a stipend;

(b) The applicant's demonstrated degree of professional need;

(c) The quality of the associate of arts degree program for which the applicant requests a stipend;

(d) The applicant's commitment to teach in early childhood education for at least two years after receiving the associate of arts degree;

(e) The applicant's current employment in an early childhood capacity; and

(f) Any other criteria adopted by rule of the department to identify applicants in the greatest need of assistance in obtaining a regionally accredited associate of arts degree to improve their performance as early childhood educators.

(3) The department shall set the amount of each stipend awarded based on the applicant's degree of need, the cost of the associate of arts degree program for which the applicant requests a stipend, the amount available in the early childhood educator development scholarship fund for the applicable budget year, and the anticipated number of persons who will apply to the scholarship program in the course of the applicable budget year.

(4) Repealed.



§ 22-9.7-103. Early childhood educator development scholarship fund - created

(1) It is the intent of the general assembly that any costs associated with implementing this article shall be paid for by the receipt of any available federal moneys or other gifts, grants, or donations and that no additional general fund moneys be appropriated for the implementation of the grant program.

(2) The department is authorized to seek, accept, and expend any federal moneys or other gifts, grants, or donations for the purposes of this article. If necessary, any gifts, grants, or donations shall be transmitted to the state treasurer who shall credit them to the early childhood educator development scholarship fund, which fund is hereby created and referred to in this section as the "fund".

(3) The moneys in the fund shall be continuously appropriated to the department for the direct and indirect costs associated with implementing this article. Any moneys in the fund not expended for the purpose of this article may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(4) The department shall retain only the actual amount of direct and indirect costs necessary to implement this article.



§ 22-9.7-104. Repeal of article

(1) (a) On or before July 1, 2011, or July 1 of any year thereafter, the executive director of the department shall notify the revisor of statutes in writing if federal moneys are not received and allocated to the department or if gifts, grants, and donations are not received by the department to provide for the award of grants pursuant to this article.

(b) If the revisor of statutes does not receive notice pursuant to paragraph (a) of this subsection (1), on July 1, 2011, or on July 1 of any year thereafter, the executive director of the department shall notify the revisor of statutes in writing if federal moneys or gifts, grants, or donations are not available to continue to provide for the award of grants pursuant to this article.

(2) This article is repealed, effective the July 1 following the receipt of the notice by the revisor of statutes pursuant to paragraph (a) or (b) of subsection (1) of this section.






Article 10 - Adult Education and Literacy

§ 22-10-101. Short title

This article shall be known and may be cited as the "Adult Education and Literacy Act of 2014".



§ 22-10-102. Legislative declaration

(1) The general assembly finds that:

(a) Increased educational attainment is a proven pathway out of poverty. In general, research shows that average annual earnings increase and unemployment rates decrease with each successive level of education or training that a person achieves.

(b) Postsecondary education and credential attainment are increasingly central to a person's ability to earn family-sustaining wages, participate more fully in Colorado's twenty-first-century workforce, and contribute to the state's economic health and vitality;

(c) Both nationally and in Colorado, projections indicate that by 2025, two-thirds of all jobs will require some level of postsecondary education or technical skill training;

(d) Colorado has a substantial "middle-skill gap" in its workforce. Middle-skill jobs require some postsecondary education or training but less than a four-year degree. These positions make up approximately forty-seven percent of the state's jobs, but only thirty-six percent of Colorado workers have the training necessary to fill them.

(e) Before Colorado can meet its workforce, educational attainment, and poverty-reduction goals, the state must address the need for adult education. A significant percentage of the state's working-age population lacks a high school diploma or its equivalent. Many of these individuals do not have basic literacy or numeracy skills and are unprepared for participation in postsecondary education and for participation in the twenty-first-century workforce.

(f) Effectively addressing the need for adult education requires the appropriation of state moneys to fund adult education and literacy programs that participate in workforce development partnerships. Although there are several postsecondary programs that focus on workforce development and skills acquisition, these programs typically assume that participants are or have been in the workforce in some capacity and have already attained a base level of literacy and numeracy. Adult education and literacy programs, however, are typically designed for adults who have been unable to enter the workforce in a meaningful capacity due to a lack of basic literacy and numeracy skills.

(g) In return for state investment in adult education and literacy programs, these programs must refocus their mission to ensure that more low-skilled, low-income adults not only attain the basic literacy and numeracy skills that they lack, but that they move as quickly as possible from skill acquisition to postsecondary credential attainment to employment; and

(h) Successfully refocusing the mission of adult education and literacy programs requires the active collaboration and coordination of a variety of state agencies and organizations that are involved in adult education and literacy, postsecondary education, training and credential attainment, workforce development, economic development, and human services.

(2) The general assembly finds, therefore, that it is in the best interests of the state to establish an adult education and literacy grant program to provide state funding for public and private nonprofit adult education and literacy programs. Investing in these programs will enable them to serve a larger share of the state's eligible adult population and ensure that more adults can reach and complete the next level of education and training, thereby leading to better employment outcomes that enable more low-income, low-literacy adults to ultimately achieve economic self-sufficiency.



§ 22-10-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Adult education and literacy programs" means programs that provide adult basic education, adult education leading to a high school equivalency credential, English as a second language instruction, or integrated basic education and skills training.

(2) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(3) "Eligible adult" means a person who:

(a) Is at least seventeen years of age;

(b) Is not enrolled in a public or private secondary school; and

(c) (I) Lacks a high school diploma or its equivalent; or

(II) Is in need of English language instruction; or

(III) Lacks sufficient mastery of the basic literacy and numeracy skills necessary to enable the person to function effectively in the workplace.

(4) "English language instruction" means instruction that is designed to assist a person with limited English proficiency to achieve competence in the English language, thus allowing the person to understand and navigate governmental, educational, and workplace systems.

(5) "Grant program" means the adult education and literacy grant program created in section 22-10-104.

(6) "Literacy" means a person's ability to read, write, and speak English at levels of proficiency that are necessary to function on the job and in society, achieve the person's goals, and develop the person's knowledge and potential.

(7) "Local education provider" means one of the following entities that the department recognizes as providing appropriate and effective adult education and literacy programs:

(a) A secondary or postsecondary, public or private, nonprofit educational entity, including but not limited to a school district, charter school, board of cooperative services, state institution of higher education, local district college, and area technical college;

(b) A community-based, nonprofit agency or organization;

(c) A library;

(d) A literacy council or other literacy institute;

(e) A business or business association that provides adult education and literacy programs either on-site or off-site;

(f) A volunteer literacy organization;

(g) A local work force board, as defined in section 8-83-203, C.R.S., that oversees a work force development program described in the "Colorado Career Advancement Act", part 2 of article 83 of title 8, C.R.S.;

(h) A one-stop partner, as described in section 8-83-216, C.R.S., under the "Colorado Career Advancement Act", part 2 of article 83 of title 8, C.R.S.; or

(i) A consortia of entities described in this subsection (7).

(8) "Numeracy" means a person's ability to compute and solve mathematical problems at levels of proficiency that are necessary to function on the job and in society, achieve the person's goals, and develop the person's knowledge and potential.

(9) "Office" means the office within the department that is responsible for adult education.

(10) "State board" means the state board of education created in section 1 of article IX of the state constitution.

(11) (a) "Workforce development partnership" means a collaboration that assists adults in attaining basic literacy and numeracy skills leading to additional skill acquisition, postsecondary credentials, and employment. At a minimum, a workforce development partnership must include at least one local education provider, at least one postsecondary education or training provider, and at least one workforce development provider.

(b) For purposes of this subsection (11), a postsecondary education or training provider includes, but need not be limited to:

(I) A state institution of higher education, local district college, or area technical college;

(II) An apprenticeship program;

(III) An entity that provides accelerated education and skills training certificate programs created pursuant to part 9 of article 60 of title 23, C.R.S.;

(IV) An entity that operates programs through the manufacturing career pathway pursuant to part 10 of article 60 of title 23, C.R.S., or another career pathway pursuant to section 24-46.3-104, C.R.S.; and

(V) A community-based workforce development program that is operated through the Colorado customized training program created in section 23-60-306, C.R.S.

(c) For purposes of this subsection (11), a work force development provider includes, but need not be limited to:

(I) A work force development program described in the "Colorado Career Advancement Act", part 2 of article 83 of title 8, C.R.S.; and

(II) A program that is supported by the state work force development council created in article 46.3 of title 24, C.R.S.



§ 22-10-104. Adult education and literacy grant program - created - rules

(1) (a) There is created in the office the adult education and literacy grant program to provide funding for local education providers that are members of workforce development partnerships through which eligible adults receive basic education in literacy and numeracy that leads to additional skills acquisition, postsecondary credential attainment, and employment.

(b) A local education provider may apply to the office to receive a grant pursuant to this article in accordance with the rules, procedures, forms, and timelines adopted by the state board. The office shall review each application and recommend appropriate grant recipients to the state board.

(c) Subject to available appropriations, the state board, taking into consideration the recommendations of the office, shall award adult education and literacy grants to local education providers. The grants awarded are payable from appropriations from the general fund and from the adult education and literacy grant fund created in section 22-10-107. The state board shall establish the amount and duration of each grant awarded and may award a grant for multiple fiscal years, subject to annual renewal. A grant recipient that receives a multi-year grant must annually submit to the office the necessary information to determine whether the grant recipient is making sufficient progress toward achieving the goals of the adult education and literacy program that were specified in the grant application. If the office finds that a grant recipient is not making sufficient progress toward achieving the goals, the state board shall not renew the grant for subsequent fiscal years.

(d) A local education provider may use grant moneys received pursuant to this article in combination with any moneys received from other public or private sources. A local education provider may use grant moneys received pursuant to this article on behalf of a student who is enrolled in or has completed the adult education and literacy program and is receiving training from a postsecondary education or training provider or from a workforce development provider that participates in the workforce development partnership with the local education provider.

(2) The state board, in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., shall promulgate rules to implement the grant program, which rules must include:

(a) The time frames for submitting applications, reviewing applications, and awarding grants;

(b) The grant application requirements. At a minimum:

(I) Each applicant must demonstrate that it is an active member of a workforce development partnership through which students receive basic education in literacy and numeracy that leads to additional skills acquisition, postsecondary credential attainment, and employment; and

(II) Each application must specify the measurable goals of the adult education and literacy program that the applying local education provider expects to achieve using the grant moneys;

(c) Any factors in addition to those listed in subsection (3) of this section that the office may consider in recommending grant recipients to the state board and that the state board may consider in awarding grants;

(d) The basis for establishing the amount and duration of each grant;

(e) The information that each grant recipient must submit to the office to evaluate the recipient's use of the grant and to prepare the report required in section 22-10-105; and

(f) Any additional rules that the state board finds are necessary to implement the grant program.

(3) The office, in evaluating grant applications, and the state board, in awarding grants, may consider, at a minimum, the following factors:

(a) The percentage of eligible adults expected to be enrolled in the adult education and literacy programs funded by the grant who are members of minority groups;

(b) The percentage of eligible adults in the area to be served using grant moneys who do not have high school diplomas or the equivalent and who are not currently enrolled in adult education and literacy programs;

(c) (I) The percentage of eligible adults expected to be enrolled in the adult education and literacy programs funded by the grant who are receiving either state or federal public assistance; or

(II) The percentage of eligible adults in the area to be served who are unemployed workers; and

(d) The demonstrated success of the local education provider in enabling adults to attain basic literacy and numeracy skills and in assisting them, through collaboration with postsecondary education or training providers and workforce development providers, to achieve additional skills attainment, postsecondary credential attainment, and employment.



§ 22-10-105. Evaluation of grants - report

(1) (a) The office shall annually review the information received from adult education and literacy grant recipients to evaluate the effectiveness of the programs that receive grants in meeting the goals set for the programs in the grant applications. The office shall report its conclusions to the state board for purposes of evaluating ongoing grants.

(b) The department may audit the records and accounts of grant recipients relating to grants awarded pursuant to this article. A local education provider shall make the records and accounts available to the department upon request.

(c) Upon completing an adult education and literacy program funded, in whole or in part, by a grant awarded pursuant to this article, a local education provider shall report to the department the same information concerning the state-funded program as is required by Title II of the federal "Workforce Investment Act of 1998", as amended, 20 U.S.C. sec. 9201 et seq., for federally funded programs. The department may request such additional information as may be required by rule of the state board.

(2) (a) The office shall prepare an annual report concerning the grant program that, at a minimum, addresses the use, allocation, and outcomes of the grant moneys, including the effectiveness of each program that receives a grant and the continuing level of unmet need for adult education within the state. In evaluating program outcomes, the office may consider, but need not be limited to considering, student participation, completion, educational attainment, employment, and poverty-reduction data and analysis. The report must also include an overview of the collaboration efforts of the office, the department of higher education, the department of labor and employment, the community college system, other local education providers, other postsecondary education or training providers, and other workforce development providers in meeting the state's need for adult education and literacy programs and workforce development.

(b) Notwithstanding section 24-1-136 (11)(a)(I), the office shall submit the report to the governor's office; the state board; the joint budget committee of the general assembly; the education committees of the senate and the house of representatives, or any successor committees; the business, labor, and technology committee of the senate, or any successor committee; and the business, labor, economic, and workforce development committee of the house of representatives, or any successor committee. The office shall also post the report on the department's website for public viewing.



§ 22-10-106. Adult education and literacy - workforce development - meetings

(1) The office shall convene periodic meetings of representatives of, at a minimum, the department of higher education, the department of labor and employment, the community college system, other local education providers, other postsecondary education or training providers, and other workforce development providers to discuss, at a minimum:

(a) Ways to increase the communication and collaboration among adult education and literacy programs, postsecondary education or training programs, and workforce development programs within the state; and

(b) The state's workforce development needs and the levels of unmet need for adult education within the state, including identifying particular areas of the state with significant unmet adult education needs.



§ 22-10-107. Adult education and literacy grant fund - created

(1) (a) There is created in the state treasury the adult education and literacy grant fund, referred to in this section as the "fund", consisting of any moneys received by the department pursuant to subsection (2) of this section.

(b) The moneys in the fund are subject to annual appropriation by the general assembly to the department for the direct and indirect costs associated with implementing this article.

(c) Notwithstanding any provision of this article to the contrary, the department, the office, and the state board are not required to implement the provisions of this article unless the general assembly appropriates sufficient state moneys to the fund to offset the costs of implementing the article.

(d) The state treasurer may invest, as provided by law, any moneys in the fund not expended for the purpose of this article. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year must remain in the fund and shall not be credited or transferred to the general fund or another fund.

(e) Repealed.

(2) The department may receive and expend gifts, donations, or grants of any kind from any public or private entity to carry out the purposes of this article, subject to the terms and conditions under which given; except that the department shall not accept a gift, donation, or grant if the conditions attached to the gift, donation, or grant require the use or expenditure of the gift, donation, or grant in a manner contrary to law. The department shall transmit to the state treasurer any gifts, donations, or grants received pursuant to this subsection (2), and the state treasurer shall credit these amounts to the fund. Implementation of the grant program is not conditioned on the receipt of gifts, donations, or grants pursuant to this subsection (2).






Article 11 - Accreditation

Part 1 - General Provisions

§ 22-11-101. Short title

This article shall be known and may be cited as the "Education Accountability Act of 2009".



§ 22-11-102. Legislative declaration

(1) The general assembly hereby finds that an effective system of statewide education accountability is one that:

(a) Focuses the attention of educators, parents, students, and other members of the community on maximizing every student's progress toward postsecondary and workforce readiness and postgraduation success;

(b) Reports information concerning performance at the state level, school district or institute level, and individual public school level that is perceived by educators, parents, and students as fair, balanced, cumulative, credible, and useful;

(c) Provides more academic performance information, and fewer labels, to move from a punitive accountability system to one that is positive and focused on learning and achieving high levels of academic performance; and

(d) Holds the state, school districts, the institute, and individual public schools accountable for performance on the same set of indicators and related measures statewide, ensures that those indicators and measures are aligned through a single accountability system, to the extent possible, that objectively evaluates the performance of the thorough and uniform statewide system of public education for all groups of students at the state, school district or institute, and individual public school levels, and, as appropriate, rewards success and provides support for improvement at each level.

(2) The general assembly further finds that an effective education accountability system will be built around implementation of the Colorado growth model that:

(a) Uses a common measure to describe in plain language how much academic growth each student needs to make and how much growth the student actually makes in one year toward proficiency on state content standards;

(b) Incorporates a complete history of each student's assessment scores in calculating the student's needed and achieved academic growth;

(c) Focuses the attention of educators, parents, and students on maximizing students' academic growth and achievement over time and reveals where, and among which groups of students, the strongest academic growth is occurring and where it is not;

(d) Assists the state in closing the achievement gaps that plague the public education system by spotlighting the gaps in students' academic growth rates and ensuring that educators have the data necessary to assist the neediest students in making more than a year's academic growth in a year's time so that these students can catch up to the academic performance levels of their peers; and

(e) Provides data that are recognized by educators, parents, students, the higher education community, the business community, and other stakeholders as fair, balanced, objective, and transparent to support individual school, school district, institute, state, and federal education accountability purposes.

(3) The general assembly concludes, therefore, that it is in the best interests of the state to adopt an aligned education accountability system for public education in this state that:

(a) Holds the state, school districts, the institute, and public schools accountable on statewide performance indicators supported by consistent, objective measures;

(b) Incorporates input from parents, educators, administrators, and the community in establishing clearly defined statewide academic performance objectives;

(c) Reports performance in clear, readily understandable terms;

(d) Is adaptable to accommodate and include additional data that become available as the state implements the "Preschool to Postsecondary Education Alignment Act", part 10 of article 7 of this title, including but not limited to data concerning school readiness and postsecondary success;

(e) Recognizes and rewards areas of success, while also identifying and compelling effective change for areas in need of improvement; and

(f) Ensures the availability of technical assistance, services, and support for public schools, school districts, and the institute to improve students' academic performance.



§ 22-11-103. Definitions

As used in this article 11, unless the context otherwise requires:

(1) "Accreditation" means certification by the state board that a school district and the public schools of the school district, or the institute and the institute charter schools, meet the requirements established by this article and the rules promulgated pursuant to this article. "Accreditation" includes the process for accrediting school districts and the institute and reviewing the performance of public schools as provided in part 2 of this article and the rules promulgated pursuant to this article.

(2) "Accreditation contract" means:

(a) The contract between the state board and a school district, as described in section 22-11-206, that includes, but is not limited to, the school district's obligation to manage the accreditation of the public schools of the school district consistent with the provisions of this article; or

(b) The contract between the state board and the institute, as described in section 22-11-206, that includes, but is not limited to, the institute's obligation to manage the accreditation of the institute charter schools consistent with the provisions of this article.

(3) "Achievement and growth gaps" means differences among student groups in the levels of academic achievement attained by the student groups on the statewide assessments and differences among student groups in the levels of academic growth attained by the student groups.

(4) "Achievement level" means the level of proficiency a student demonstrates on a statewide assessment.

(5) "Alternative education campus" means a public school that receives a designation pursuant to section 22-7-604.5.

(6) "Basic skills courses" has the same meaning as provided in section 23-1-113 (11)(b), C.R.S.

(6.5) "Career and technical education course" means a postsecondary course that, upon successful completion, results in postsecondary course credit toward a career and technical education credential or associates degree in applied science.

(7) "Catch-up growth" means, for a student who scores at the achievement level of unsatisfactory or partially proficient on statewide assessments, the amount of academic growth the student must attain to score at the proficient achievement level on statewide assessments within three years or by tenth grade, whichever is sooner.

(8) "Colorado growth model" means a scientifically rigorous statistical model that the department uses to calculate students' annual academic growth in the subjects included in the statewide assessments based on students' scores on the annual statewide assessments, which model is adopted by the state board pursuant to section 22-11-202.

(9) "Commissioner" means the office of the commissioner of education created and existing pursuant to section 1 of article IX of the state constitution.

(9.5) "Concurrent enrollment" means that a student, while enrolled in high school, enrolls in postsecondary courses as provided in article 35 of this title 22.

(10) "Data portal" means the internet-based electronic data delivery system developed and maintained by the department pursuant to section 22-11-502.

(10.5) "Demonstration options" means the methods by which a high school student may demonstrate college and career readiness as recommended in the high school graduation guidelines adopted by the state board pursuant to section 22-2-106 (1)(a.5) and as specifically selected by the local school board of the school district in which a student is enrolled or by the district charter high school or institute charter high school in which a student is enrolled.

(11) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(12) "District charter school" means a charter school that is authorized by a school district pursuant to the provisions of part 1 of article 30.5 of this title.

(13) "District public school" means a public school of a school district, including but not limited to a district charter school.

(13.5) "General education core courses" means the postsecondary general education core courses in reading, writing, and mathematics identified pursuant to section 23-1-125 (3).

(14) "Improvement plan" means:

(a) The plan described in and adopted by a school district pursuant to section 22-11-304, in which case it may also be referred to more specifically as a "district improvement plan";

(b) The plan described in and adopted by the institute pursuant to section 22-11-304, in which case it may also be referred to more specifically as an "institute improvement plan"; or

(c) The plan described in and adopted by a public school pursuant to section 22-11-404, in which case it may also be referred to more specifically as a "school improvement plan".

(15) "Institute" means the state charter school institute created pursuant to section 22-30.5-503.

(16) "Institute board" means the governing board of the state charter school institute appointed pursuant to section 22-30.5-505 (2).

(17) "Institute charter school" means a charter school that is authorized by the institute pursuant to the provisions of part 5 of article 30.5 of this title.

(18) "Keep-up growth" means, for a student who scores at the achievement level of proficient or advanced on statewide assessments, the amount of academic growth the student must attain to score at the proficient achievement level or higher on statewide assessments for the succeeding three years or until tenth grade, whichever is sooner.

(19) "Local school board" means the board of education of a school district. "Local school board" also includes the governing board of a board of cooperative services created pursuant to article 5 of this title if the board of cooperative services is operating a public school.

(20) "Measure" means a method of assessing or a means to assess the level of attainment on a performance indicator.

(21) "Median student growth" means, in a ranking of individual student growth scores from highest to lowest, the middle student growth score attained.

(22) "Move-up growth" means, for a student who scores at the achievement level of proficient on statewide assessments, the amount of academic growth the student must attain to score at the advanced performance level on statewide assessments within three years or by tenth grade, whichever is sooner.

(23) "Performance indicators" means the indicators specified in section 22-11-204 for measuring the performance of the state public education system, including each public school, each school district, the institute, and the state as a whole.

(24) "Performance plan" means:

(a) The plan described in and adopted by a school district pursuant to section 22-11-303, in which case it may also be referred to more specifically as a "district performance plan";

(b) The plan described in and adopted by the institute pursuant to section 22-11-303, in which case it may also be referred to more specifically as an "institute performance plan"; or

(c) The plan described in and adopted by a public school pursuant to section 22-11-403, in which case it may also be referred to more specifically as a "school performance plan".

(25) "Postsecondary and workforce readiness" shall have the same meaning as provided in section 22-7-1003 (15).

(26) Repealed.

(27) "Priority improvement plan" means:

(a) The plan described in and adopted by a school district pursuant to section 22-11-305, in which case it may also be referred to more specifically as a "district priority improvement plan";

(b) The plan described in and adopted by the institute pursuant to section 22-11-305, in which case it may also be referred to more specifically as an "institute priority improvement plan"; or

(c) The plan described in and adopted by a public school pursuant to section 22-11-405, in which case it may also be referred to more specifically as a "school priority improvement plan".

(28) "Public school" has the same meaning as provided in section 22-1-101 and includes, but is not limited to, a district charter school, an institute charter school, and an online school, as defined in section 22-30.7-102 (9.5).

(29) "School district" means a school district authorized by section 15 of article IX of the state constitution and organized pursuant to article 30 of this title. "School district" also includes a board of cooperative services created pursuant to article 5 of this title if it is operating a public school.

(30) "School readiness" shall have the same meaning as provided in section 22-7-1003 (21).

(31) "State board" means the state board of education established pursuant to section 1 of article IX of the state constitution.

(32) "State review panel" means the panel of education experts appointed by the commissioner pursuant to section 22-11-205 to assist the department and the state board in implementing the provisions of this article.

(33) "Statewide assessments" means the assessments administered pursuant to section 22-7-1006.3.

(34) "Student groups" means the grouping of students based on sex, socioeconomic status, race and ethnicity, disability, English language proficiency, and gifted and talented status, as said groups are described by state board rule and federal requirements, and any additional student groups that the state board may describe by rule to align with changes to federal requirements or to provide additional data for analysis of student learning.

(34.3) "Student populations that are significantly represented within the school" means student populations that each constitute at least ten percent of the total population of students in the school, which student populations may include, but need not be limited to, the student populations described in section 22-11-301 (3).

(34.5) "Student populations that are significantly represented within the school district" means student populations that each constitute at least ten percent of the total population of students in the school district, which student populations may include, but need not be limited to, the student populations described in section 22-11-301 (3).

(35) "Target" means a specific, quantifiable outcome that establishes the desired level of attainment on a measure.

(36) "Technical advisory panel" means the panel of state and national experts on the longitudinal measurement of academic growth for accountability purposes appointed by the commissioner pursuant to section 22-11-202 (2).

(37) "Turnaround plan" means:

(a) The plan described in and adopted by a school district pursuant to section 22-11-306, in which case it may also be referred to more specifically as a "district turnaround plan";

(b) The plan described in and adopted by the institute pursuant to section 22-11-306, in which case it may also be referred to more specifically as an "institute turnaround plan"; or

(c) The plan described in and adopted by a public school pursuant to section 22-11-406, in which case it may also be referred to more specifically as a "school turnaround plan".



§ 22-11-104. Rules - college and career readiness achievement standards

(1) The state board shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, as required in this article 11 and may promulgate such additional rules as it finds necessary for the implementation of this article 11, including but not limited to rules establishing a numbering system to uniquely identify individual students, including students enrolled in the Colorado preschool program created pursuant to section 22-28-104.

(2) (a) For each of the demonstration options by which a high school student may demonstrate college and career readiness, as recommended by the state board in the high school graduation guidelines adopted pursuant to section 22-2-106 (1)(a.5), the state board shall adopt achievement standards that indicate that a student has demonstrated a level of college and career readiness sufficient for high school graduation and higher achievement standards that indicate that a student is prepared, without needing remediation, to enroll in general education core courses. At a minimum, the higher achievement standards must include:

(I) Specified, higher scores on the assessments included in the demonstration options, which scores indicate a student is prepared to enroll in general education core courses without need for remediation; and

(II) Receipt of college course credits for concurrent enrollment in career and technical education courses or general education core courses or higher-level courses.

(b) Subsection (2)(a) of this section does not affect the authority of the Colorado commission on higher education and governing boards of the institutions of higher education to establish and implement the academic admission standards for students for all state-supported institutions of higher education and the policies and procedures for determining a student's need for basic skills courses as provided in section 23-1-113.



§ 22-11-105. Funding

(1) The department is authorized to seek, accept, and expend public and private gifts, grants, and donations for the implementation of this article; except that the department shall not accept a gift, grant, or donation if it is subject to conditions that are inconsistent with this article or any other law of the state.

(2) The general assembly hereby declares that, for purposes of section 17 of article IX of the state constitution, implementation of an aligned education accountability system for public education pursuant to this section is an important element in implementing accountable education reform and accountable programs to meet state academic standards and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(3) The general assembly anticipates that the department may receive significant amounts of federal moneys that may appropriately be used to implement this article and strongly encourages the department to apply said federal moneys to the greatest extent possible in implementing this article.






Part 2 - State Accountability

§ 22-11-201. State public education system - annual performance review - targets for improvement

(1) (a) The state board shall annually review the performance of the statewide public education system, including but not limited to reviewing the levels of attainment on the performance indicators demonstrated by each public school, each school district, and the institute. Following said review, the state board shall set, reaffirm, or revise, as appropriate, ambitious but attainable statewide targets for the measures used to determine the levels of attainment of the performance indicators for the coming academic year with the goal of raising the level of academic performance in the public schools throughout the state. In setting the targets, the state board shall, to the extent possible, ensure that the targets meet federal law requirements.

(b) In adopting the targets required by paragraph (a) of this subsection (1), the state board shall adopt a set of targets for grades three through twelve.

(2) In adopting the targets required by subsection (1) of this section, the state board shall consider any information provided by public schools, local school boards, the institute, school administrators, teachers and teachers' associations, parents and parents' associations, and institutions of higher education related to the academic performance of the public education system in Colorado.

(3) The state board shall adopt and publish on the data portal the annual statement of targets in accordance with time frames set by state board rule.



§ 22-11-202. Colorado growth model - technical advisory panel - rules

(1) (a) The state board, by rule, shall adopt, and revise as necessary, the Colorado growth model, which shall be a student longitudinal academic growth model that is available in the public domain. In adopting and revising the Colorado growth model, the state board shall consider recommendations from the technical advisory panel convened pursuant to subsection (2) of this section.

(b) In adopting and revising the Colorado growth model, the state board shall ensure that the model:

(I) Reflects best practices, as acknowledged in the scientific literature, in measuring student longitudinal academic growth with high precision;

(II) To the greatest extent possible, uses a method that will support the academic improvement of public schools, school districts, and the institute;

(III) Can measure a student's progress toward meeting the achievement level of "partially proficient", "proficient", or "advanced" on statewide assessments;

(IV) Can gauge each student's success in making one year's academic growth or more in one year's time;

(V) Provides results that are meaningful, reliable, and valid, given their intended purposes, to enable parents, teachers, and administrators to identify individual students or groups of students who are or are not making adequate academic growth;

(VI) Recognizes the improvement of a student whose scores on the statewide assessments increase even if the increase is not sufficient for the student to attain a higher achievement level;

(VII) Uses individual student scores achieved on the statewide assessments;

(VIII) Is described in a publicly available document that sets forth the mathematical equations used in the model and that fully and accurately explains the methods used to complete the records for students with incomplete data; and

(IX) Can treat the analysis and reporting of data electronically and produces student, public school, school district, institute, and state reports that the department provides to school districts, the institute, public schools, and the public through the data portal.

(c) Repealed.

(2) (a) To assist the department in implementing the Colorado growth model, the commissioner shall appoint a technical advisory panel of state and national experts on the longitudinal measurement of academic growth for accountability purposes. The members of the technical advisory panel shall serve at the will of the commissioner and shall not receive compensation or reimbursement for expenses.

(b) The department shall convene meetings of the technical advisory panel as necessary and within existing appropriations to review the Colorado growth model and make recommendations to the state board. All meetings of the technical advisory panel shall be open.

(c) The department and the state board shall consult with the technical advisory panel concerning:

(I) The scores on the kindergarten and first, second, and third grade reading assessments approved pursuant to section 22-7-1209 (1)(b) that will identify, as required in section 22-7-1209 (1)(a), the minimum reading competency skill levels in the areas of phonemic awareness, phonics, vocabulary development, reading fluency, including oral skills, and reading comprehension for kindergarten and first, second, and third grades;

(II) The amount of additional credit toward accreditation that each local education provider may receive pursuant to section 22-11-204 (3)(b); and

(III) Methods of including in the accreditation process consideration of student progress in attaining reading competency, as defined in section 22-7-1203 (10), in kindergarten and first and second grade.



§ 22-11-203. Student longitudinal academic growth - calculation - data - research

(1) (a) Each school year by a date established in state board rules, the department shall calculate, to the extent practicable, what will constitute adequate longitudinal academic growth for each student for that school year in each subject that is included in the statewide assessments. The department shall formulate the calculation in such a way that adequate longitudinal academic growth means:

(I) Catch-up growth for a student who scored at the unsatisfactory or partially proficient achievement level on the statewide assessments in the previous academic year, which is the amount of academic growth necessary to score at the proficient achievement level within three years or by the tenth grade, whichever comes sooner; and

(II) Keep-up growth for a student who scored at the proficient or advanced achievement level on the statewide assessments in the previous academic year, which is the amount of academic growth necessary to score at the proficient achievement level or higher for the succeeding three years or until the tenth grade, whichever is sooner.

(b) The department shall use data available for longitudinal analysis to review and revise the calculation of adequate longitudinal academic growth as necessary.

(c) By the same date established for purposes of paragraph (a) of this subsection (1), the department shall calculate, to the extent practicable, for each student who scored at the proficient achievement level on the statewide assessments in the previous academic year, what will constitute move-up growth for the coming school year in each subject that is included in statewide assessments.

(d) Notwithstanding the provisions of paragraph (a) of this subsection (1), the department may revise, as necessary, the definition of adequate longitudinal growth to incorporate the concept of move-up growth or to meet the requirements of federal law.

(2) (a) For each school year, the department shall provide to each school district in the state academic growth information for each student enrolled in the district public schools, based on the statewide assessment results for the preceding school years. Within ten days after the information is provided to each school district, the department shall also provide the academic growth information to each district public school for the students enrolled in the district public school. Upon receipt of the academic growth information, the principal of each district public school shall ensure that appropriate educators in the school who work directly with a student have access to the necessary academic growth information concerning that student.

(b) For each school year, the department shall provide to the institute academic growth information for each student enrolled in the institute charter schools, based on the statewide assessment results for the preceding school years. Within ten days after the information is provided to the institute, the department shall also provide the academic growth information to each institute charter school for the students enrolled in the institute charter school. Upon receipt of the academic growth information, the principal of each institute charter school shall ensure that appropriate educators in the school who work directly with a student have access to the necessary academic growth information concerning that student.

(3) The academic growth information required by subsection (2) of this section shall include, but need not be limited to:

(a) Information on whether each student made at least one year's academic growth in one year's time in the preceding school year;

(b) Whether the student made adequate academic growth for the preceding school year as calculated for the student pursuant to subsection (1) of this section;

(c) The longitudinal academic growth calculated for each student to attain catch-up, keep-up, or move-up growth, as described in subsection (1) of this section;

(d) The amount of growth for each student that would result in the student scoring at the partially proficient, proficient, and advanced achievement levels within one, two, and three years; and

(e) School performance indicators as calculated pursuant to section 22-11-204.

(4) The department, school districts, the institute, and public schools shall maintain the confidentiality of each student's statewide assessment scores consistent with the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, and all federal regulations and applicable guidelines adopted in accordance therewith.

(5) The school district or the district charter school or institute charter school in which a student is enrolled shall maintain the academic growth information received from the department pursuant to subsection (2) of this section in the student's individual student record maintained by the school district or by the district charter school or institute charter school.

(6) The department shall provide technical assistance and training to school districts, the institute, and public schools to assist school district, institute, and public school personnel in interpreting, using, and communicating to parents the academic growth information provided pursuant to subsection (2) of this section. The department shall pay the costs of providing technical assistance and training pursuant to this subsection (6) within existing appropriations or from any gifts, grants, or donations received for implementing this section.

(7) The department, upon request, shall make available to qualified researchers the entire longitudinally linked dataset created pursuant to section 22-11-202 and used for generating academic growth information pursuant to this section and for awarding the governor's distinguished improvement awards. For purposes of this subsection (7), qualified researchers shall include, but need not be limited to, institutions of higher education, school districts, and public policy research and advocacy organizations. The department shall provide the data in a format that allows the data to be linked with other publicly available data in the state and shall include all available data regarding student demographics, the state's school identification numbers, and student-level performance data, while protecting the privacy of individual students in a manner consistent with the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, and all federal regulations and applicable guidelines adopted in accordance therewith.



§ 22-11-204. Performance indicators - measures

(1) (a) The department shall annually determine the level of attainment of each public school, each school district, the institute, and the state as a whole on each of the following performance indicators:

(I) Student longitudinal academic growth, based on the measures specified in subsection (2) of this section;

(II) Student achievement levels on the statewide assessments, based on the measures specified in subsection (3) of this section; and

(III) Progress made in closing the achievement and growth gaps, based on the measures specified in subsection (5) of this section.

(b) In addition, the department shall annually determine the level of attainment of each public high school, each school district, the institute, and the state as a whole on the postsecondary and workforce readiness performance indicator, based on the measures specified in subsection (4) of this section.

(2) The department shall determine the level of attainment of each public school, each school district, the institute, and the state as a whole on the student longitudinal academic growth indicator by using the following measures:

(a) For students, the department shall calculate the student academic growth percentiles using the Colorado growth model.

(b) For each public school, the department shall calculate:

(I) The percentage of students enrolled in the public school:

(A) Who attain adequate longitudinal growth as calculated pursuant to section 22-11-203 (1), including the percentages of students who attain catch-up growth and keep-up growth;

(B) Who attain move-up growth; and

(C) Who attain statewide median growth; and

(II) The median student growth among students enrolled in the public school.

(c) For each school district and the institute, the department shall calculate:

(I) The percentage of all students enrolled in the district public schools or in the institute charter schools:

(A) Who attain adequate longitudinal academic growth, as calculated pursuant to section 22-11-203 (1), including the percentages of students who attain catch-up growth and keep-up growth;

(B) Who attain move-up growth; and

(C) Who attain statewide median growth; and

(II) The median student growth among students enrolled in the district public schools or in the institute charter schools.

(d) For the state, the department shall calculate:

(I) The percentage of all students enrolled in the public schools in the state:

(A) Who attain adequate longitudinal academic growth, as calculated pursuant to section 22-11-203 (1), including the percentages of students who attain catch-up growth and keep-up growth;

(B) Who attain move-up growth; and

(C) Who attain statewide median growth; and

(II) The median student growth among students enrolled in the public schools in the state.

(3) (a) The department shall determine the level of attainment of each public school, each school district, the institute, and the state as a whole on the performance indicator that concerns student achievement levels on the statewide assessments by using the following measures:

(I) For each student enrolled in a public school in the state, the department shall determine the student's achievement level in the subjects included in the statewide assessments, as demonstrated by the score achieved by the student on the statewide assessments. The state board shall specify the score ranges that constitute each of the achievement levels.

(II) For each public school, the department shall calculate the percentage of students enrolled in the public school at each grade level who score at each of the achievement levels on the statewide assessments in each of the subjects included in the statewide assessments.

(III) For each school district and the institute, the department shall calculate the percentage of all students enrolled in the district public schools or in the institute charter schools who score at each of the achievement levels in the subjects included in the statewide assessments.

(IV) For the state, the department shall calculate the percentage of all students enrolled in the public schools in the state who score at each of the achievement levels in the subjects included in the statewide assessments.

(b) Beginning in the 2013-14 school year, in determining the level of attainment of a public school that includes third and fourth grades, a school district, the institute, and the state as a whole on the performance indicator that concerns student achievement levels, the department shall calculate the percentages of students enrolled in third and fourth grades in the public school, the school district, all institute charter schools, and the state as a whole who were at one time identified as having a significant reading deficiency pursuant to section 22-7-1205 and who score partially proficient, proficient, or advanced on the statewide reading assessment in third or fourth grade. The state board shall adopt rules by which a public school, a school district, and the institute receive additional credit toward their accreditation ratings using the percentages calculated pursuant to this paragraph (b), which additional credit is increased based on the level of performance.

(4) The department shall determine the level of attainment of each public high school, each school district, the institute, and the state as a whole on the postsecondary and workforce readiness indicator by using, at a minimum, the following measures:

(a) For each public high school, the department shall calculate:

(I) The percentages of students enrolled in the eleventh grade in the public high school who score at each achievement level on the standardized, curriculum-based, achievement, college entrance examination administered as a statewide assessment or the percentages of students enrolled in each of the grade levels included in the public high school who score at each achievement level on the assessments administered pursuant to section 22-7-1006.3 by the public high school;

(II) As soon as the data is available, the percentage of students graduating from the public high school who receive a diploma that includes a postsecondary and workforce readiness endorsement as described in section 22-7-1009 (1) and the percentage who receive a diploma that includes an endorsement for exemplary demonstration of postsecondary and workforce readiness as described in section 22-7-1009 (2);

(III) The graduation and dropout rates, as defined by rule of the state board;

(IV) Beginning in the 2016-17 school year, the percentages of students graduating from the public high school who, in the school year immediately following graduation from high school, enroll in a career and technical education program, community college, or four-year institution of higher education. The department shall weight each postsecondary enrollment option equally in determining a public high school's level of attainment of this measure.

(V) Beginning in the 2020-21 school year, the percentage of students enrolled in the public high school who demonstrate college and career readiness, based on the demonstration options available to the students enrolled in the public high school, at the higher achievement level adopted by the state board that indicates a student is prepared, without needing remediation, to enroll in general education core courses.

(b) For each school district and the institute, the department shall calculate:

(I) The overall percentages of students enrolled in the eleventh grade in all of the district public high schools or all institute charter high schools who score at each achievement level on the standardized, curriculum-based, achievement, college entrance examination administered as a statewide assessment or the percentages of students enrolled in each of the grade levels included in the public high schools who score at each achievement level on the assessments administered pursuant to section 22-7-1006.3 by the public high schools;

(II) Beginning with the first school year for which criteria are adopted pursuant to section 22-7-1009 (1) for awarding diplomas that are endorsed for postsecondary and workforce readiness and for each school year thereafter, the overall percentage of all students graduating from the district public high schools or from the institute charter high schools who receive diplomas that are endorsed for postsecondary and workforce readiness as described in section 22-7-1009 (1) and the percentage who receive diplomas that are endorsed for exemplary demonstration of postsecondary and workforce readiness as described in section 22-7-1009 (2);

(III) The overall graduation and dropout rates, as defined by rule of the state board, for the district public high schools or the institute charter high schools;

(IV) Beginning in the 2016-17 school year, the overall percentages of students graduating from all of the district public high schools or all institute charter high schools who, in the school year immediately following graduation from high school, enroll in a career and technical education program, community college, or four-year institution of higher education. The department shall weight each postsecondary enrollment option equally in determining a school district's or the institute's level of attainment of this measure.

(V) Beginning in the 2020-21 school year, the overall percentage of students enrolled in the district public high schools or all of the institute charter high schools who demonstrate college and career readiness, based on the demonstration options offered by the district charter high schools, the school district, or the institute charter high schools, at the higher achievement level adopted by the state board that indicates a student is prepared, without needing remediation, to enroll in general education core courses.

(c) For the state, the department shall calculate:

(I) The percentages of students enrolled in the eleventh grade in public high schools statewide who score at each achievement level on the standardized, curriculum-based, achievement, college entrance examination administered as a statewide assessment or the percentages of students enrolled in each of the grade levels included in the public high schools statewide who score at each achievement level on the assessments administered pursuant to section 22-7-1006.3 by the public high schools;

(II) Beginning with the 2011-12 school year and for each school year thereafter, the overall percentage of all students graduating from the public high schools in the state who receive diplomas that are endorsed for postsecondary and workforce readiness as described in section 22-7-1009 (1) and the percentage who receive diplomas that are endorsed for exemplary demonstration of postsecondary and workforce readiness as described in section 22-7-1009 (2);

(III) The statewide graduation and dropout rates, as defined by rule of the state board, for the public high schools in the state;

(IV) Beginning in the 2016-17 school year, the percentages of students graduating from public high schools statewide who, in the school year immediately following graduation from high school, enroll in a career and technical education program, community college, or four-year institution of higher education. The department shall weight each postsecondary enrollment option equally in determining the state's level of attainment of this measure.

(V) Beginning in the 2020-21 school year, the overall percentage of students enrolled in the public high schools statewide who demonstrate college and career readiness, based on the demonstration options available to the students enrolled in each public high school, at the higher achievement level adopted by the state board that indicates a student is prepared, without needing remediation, to enroll in general education core courses.

(5) The department shall determine the level of attainment of each public school, each school district, the institute, and the state as a whole on the performance indicator that concerns the progress made in closing the achievement and growth gaps by using the following measures:

(a) (I) For each public school, the department shall disaggregate by student group:

(A) The percentages of students enrolled in the public school who attain adequate longitudinal growth as calculated pursuant to section 22-11-203 (1), including the percentages of students who attain catch-up growth and keep-up growth;

(B) The percentage of students enrolled in the public school who attain move-up growth;

(C) The percentage of students enrolled in the public school who attain statewide median growth;

(D) The median student growth attained by students enrolled in the public school;

(E) The percentage of students enrolled in the public school at each grade level who score at each of the achievement levels in each of the subjects included in the statewide assessments; and

(F) For each public high school, the percentage of students enrolled in the eleventh grade in the public high school who score at each achievement level of the standardized, curriculum-based, achievement, college entrance examination or the percentages of students enrolled in each of the grade levels included in the public high school who score at each achievement level on the assessments administered pursuant to section 22-7-1006.3 by the public high school; the percentages of students graduating from the public high school who receive a diploma that includes a postsecondary and workforce readiness endorsement or an endorsement for exemplary demonstration of postsecondary and workforce readiness; the graduation and dropout rates; beginning in the 2016-17 school year, the percentages of students graduating from the public high school who, in the school year immediately following graduation from high school, enroll in a career and technical education program, community college, or four-year institution of higher education; and, beginning in the 2020-21 school year, the percentage of students enrolled in the public high school who demonstrate college and career readiness, based on the demonstration options available to the students enrolled in the public high school, at the higher achievement level adopted by the state board that indicates a student is prepared, without needing remediation, to enroll in general education core courses.

(II) The department shall compare the percentages and assessment achievement levels across student groups to determine the progress made by the public school in increasing over time each student group's longitudinal academic growth, academic achievement, postsecondary and workforce readiness, and graduation rate, and in decreasing each student group's dropout rate, especially for those student groups who are underperforming in comparison to other groups.

(b) (I) For each school district and the institute, the department shall disaggregate by student group:

(A) The percentages of students enrolled in the district public schools or in the institute charter schools who attain adequate longitudinal growth as calculated pursuant to section 22-11-203 (1), including the percentages of students who attain catch-up growth and keep-up growth;

(B) The percentage of students enrolled in the district public schools or in the institute charter schools who attain move-up growth;

(C) The percentage of students enrolled in the district public schools or in the institute charter schools who attain statewide median growth;

(D) The median student growth attained by students enrolled in the district public schools or in the institute charter schools;

(E) The percentage of students enrolled in the district public schools or in the institute charter schools at each grade level who score at each of the achievement levels in each of the subjects included in the statewide assessments; and

(F) The overall percentage of students enrolled in the eleventh grade in the district public high schools or the institute charter high schools who score at each achievement level of the standardized, curriculum-based, achievement, college entrance examination or the percentages of students enrolled in each of the grade levels included in the public high schools who score at each achievement level on the assessments administered pursuant to section 22-7-1006.3 by the public high schools; the overall percentages of students graduating from the district public high schools, or the institute charter high schools, who receive a diploma that includes a postsecondary and workforce readiness endorsement or an endorsement for exemplary demonstration of postsecondary and workforce readiness; the overall graduation and dropout rates for the district public high schools or the institute charter high schools; beginning in the 2016-17 school year, the overall percentages of students graduating from the district public high schools or the institute charter high schools who, in the school year immediately following graduation from high school, enroll in a career and technical education program, community college, or four-year institution of higher education; and, beginning in the 2020-21 school year, the overall percentage of students enrolled in the district public high schools or institute charter high schools who demonstrate college and career readiness, based on the demonstration options adopted by the district charter high school, school district, or institute charter high school, at the higher achievement level adopted by the state board that indicates a student is prepared, without needing remediation, to enroll in general education core courses.

(II) The department shall compare the percentages and assessment achievement levels across student groups to determine the progress made by the district public schools or the institute charter schools in increasing over time each student group's longitudinal academic growth, academic achievement, postsecondary and workforce readiness, and graduation rate, and in decreasing each student group's dropout rate, especially for those student groups who are underperforming in comparison to other groups.

(c) (I) For the state, the department shall disaggregate by student group:

(A) The percentages of students enrolled in the public schools in the state who attain adequate longitudinal growth as calculated pursuant to section 22-11-203 (1), including the percentages of students who attain catch-up growth and keep-up growth;

(B) The percentage of students enrolled in the public schools in the state who attain move-up growth;

(C) The percentage of students enrolled in the public schools in the state who attain statewide median growth;

(D) The median student growth attained by students enrolled in the public schools in the state;

(E) The percentage of students enrolled in the public schools in the state at each grade level who score at each of the achievement levels in each of the subjects included in the statewide assessments; and

(F) The percentage of students enrolled in the eleventh grade in the public high schools in the state who score at each achievement level of the standardized, curriculum-based, achievement, college entrance examination or the percentages of students enrolled in each of the grade levels included in the public high schools in the state who score at each achievement level on the assessments administered pursuant to section 22-7-1006.3 by the public high schools; the overall percentages of students graduating from the public high schools in the state who receive diplomas that include postsecondary and workforce readiness endorsements or endorsements for exemplary demonstration of postsecondary and workforce readiness; the overall graduation and dropout rates for the public high schools in the state; beginning in the 2016-17 school year, the percentages of students graduating from the public high schools in the state who, in the school year immediately following graduation from high school, enroll in a career and technical education program, community college, or four-year institution of higher education; and, beginning in the 2020-21 school year, the overall percentage of students enrolled in the public high schools of the state who demonstrate college and career readiness, based on the demonstration options available to the students enrolled in each public high school, at the higher achievement level adopted by the state board that indicates a student is prepared, without needing remediation, to enroll in general education core courses.

(II) The department shall compare the percentages and assessment achievement levels across student groups to determine the progress made by the public schools in the state in increasing over time each student group's longitudinal academic growth, academic achievement, postsecondary and workforce readiness, and graduation rate, and in decreasing each student group's dropout rate, especially those student groups who are underperforming in comparison to other groups.

(6) Notwithstanding any provision of this section to the contrary:

(a) In calculating the levels of attainment of the performance indicators, the department shall ensure compliance with the federal statutes and regulations and may adjust the calculation methods as necessary to ensure said compliance;

(b) To comply with the privacy requirements of the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g and any other federal requirements, the department may forego the calculations required in this section for a public school or a grade level in which the number of enrolled students is less than a minimum number determined by department policy. If the department does not calculate the levels of attainment of the performance indicators as provided in this section for a public school, the department shall determine an alternate method of measuring the public school's performance that is comparable to the provisions of this section and complies with the requirements of federal statutes and regulations.

(c) The department may adjust the calculations specified in this section as necessary to take into account students for whom no score is recorded on the statewide assessments or the standardized, curriculum-based, achievement, college entrance examination.

(7) The department shall report on the data portal the levels of attainment on the performance indicators, as measured pursuant to this section, for each public school in the state, each school district, the institute, and the state as a whole; except that, in reporting data disaggregated by student groups, the department shall not report data for any student group that is smaller than the minimum number of students necessary to protect student privacy, as determined by the department.



§ 22-11-205. State review panel - creation

(1) (a) The commissioner shall recruit an appropriate number of highly qualified persons to serve when needed as a state review panel. The commissioner, with the approval of the state board, shall appoint the members of the state review panel to assist the department and the state board as provided in this article.

(b) In appointing the members of the state review panel, the commissioner shall select persons on the basis of demonstrated expertise in one or more of the following fields:

(I) School district or school leadership or governance;

(II) Standards-based elementary or secondary curriculum instruction and assessment;

(III) Instructional data management and analysis;

(IV) School district, school, or program evaluation;

(V) Educational program management;

(VI) Teacher leadership;

(VII) Organizational management or school district and public school governance;

(VIII) School district or school budgeting and finance;

(IX) Any other field that the commissioner deems to be relevant to the review and evaluation of school district, institute, or public school performance or improvement planning.

(2) The commissioner shall convene all or a portion of the state review panel as necessary to carry out the duties specified in this article.

(3) The department may accept and expend moneys received from gifts, grants, or donations to compensate members of the state review panel or reimburse them for expenses incurred in performing their duties pursuant to this article. The department shall not pay compensation or reimbursements if sufficient moneys are not available.



§ 22-11-206. Accreditation of school districts and institute - contracts - rules

(1) Pursuant to the authority vested in the state board by section 1 of article IX of the state constitution to exercise general supervision over the public schools in the state, the state board shall annually accredit the school districts and the institute as provided in this article and pursuant to rules adopted by the state board in accordance with this article.

(2) The state board shall enter into an accreditation contract with each local school board and with the institute. Each accreditation contract shall have a term of one year and shall be automatically renewed each year so long as the school district or the institute remains in the accreditation category of accredited or higher. The parties to each accreditation contract may renegotiate the contract at any time during the term of the contract, based on appropriate and reasonable changes in the circumstances upon which the original contract terms were based. The state board shall promulgate rules specifying the contents and terms of the accreditation contract in accordance with the provisions of this article.

(3) Each accreditation contract shall, at a minimum, address the following elements:

(a) The school district's or institute's level of attainment on the performance indicators, as determined pursuant to section 22-11-204;

(b) The school district's or the institute's adoption and implementation of its performance, improvement, priority improvement, or turnaround plan, whichever is appropriate based on the school district's or institute's accreditation category;

(c) The school district's implementation of its system for accrediting the district public schools or the institute's implementation of its system for accrediting the institute charter schools; and

(d) The school district's or institute's substantial, good-faith compliance with the provisions of this title and other statutory and regulatory requirements applicable to school districts and the institute.

(4) (a) For purposes of monitoring a school district's or the institute's substantial and good-faith compliance with the provisions of this title and other statutory and regulatory requirements, the department shall obtain assurances from the school district or the institute that it is in compliance with:

(I) The provisions of article 44 of this title concerning budget and financial policies and procedures;

(II) The provisions of article 45 of this title concerning accounting and financial reporting; and

(III) If the accreditation contract involves a school district, the provisions of section 22-32-109.1 concerning school safety.

(b) With regard to statutory and regulatory requirements, other than those specified in paragraph (a) of this subsection (4), that are applicable to school districts, the superintendent of the school district and the local school board members shall affirm that the school district and the district public schools are in substantial, good-faith compliance with the statutory and regulatory requirements. If the department has reason to believe that the school district is not in substantial compliance with one or more of the statutory or regulatory requirements, the department shall notify the local school board that it has ninety days after the date of notice to come into compliance. If, at the end of the ninety-day period, the department finds that the school district is not substantially in compliance with the statutory or regulatory requirements, the school district may be subject to the interventions specified in this article.

(c) With regard to statutory and regulatory requirements, other than those specified in paragraph (a) of this subsection (4), that are applicable to the institute, the members of the institute board and the executive director of the institute shall affirm that the institute and the institute charter schools are in substantial, good-faith compliance with the statutory and regulatory requirements. If the department has reason to believe that the institute is not in substantial compliance with one or more of the statutory or regulatory requirements, the department shall notify the institute that it has ninety days after the date of notice to come into compliance. If, at the end of the ninety-day period, the department finds that the institute is not in substantial compliance with the statutory or regulatory requirements, the institute may be subject to the interventions specified in this article.



§ 22-11-207. Accreditation categories - criteria - rules

(1) The state board shall promulgate rules to establish accreditation categories that shall include, but need not be limited to:

(a) "Accredited with distinction", meaning a school district or the institute meets or exceeds the statewide targets or targets annually set by the school district or the institute or exceeds statewide attainment on the performance indicators and is required to adopt and implement a performance plan as described in section 22-11-303;

(b) "Accredited", meaning a school district or the institute meets statewide attainment on the performance indicators and is required to adopt and implement a performance plan as described in section 22-11-303;

(c) "Accredited with improvement plan", meaning the school district or the institute is required to adopt and implement an improvement plan as provided in section 22-11-304;

(d) "Accredited with priority improvement plan", meaning the school district or the institute is required to adopt and implement a priority improvement plan as provided in section 22-11-305; or

(e) "Accredited with turnaround plan", meaning the school district or the institute is required to adopt, with the commissioner's approval, and implement a turnaround plan as provided in section 22-11-306.

(2) The state board shall promulgate rules establishing objective, measurable criteria that the department shall apply in determining the appropriate accreditation category for each school district and the institute, placing the greatest emphasis on attainment of the performance indicators. At a minimum, the rules shall take into consideration:

(a) A school district's or the institute's level of attainment of the statewide targets on the performance indicators and the targets annually established by the school district or the institute, including the levels of attainment of the individual district public schools or the institute charter schools in meeting their annual targets;

(b) A school district's or the institute's level of attainment of the performance indicators compared with statewide attainment of the performance indicators;

(c) The length of time during which a school district or the institute has been unable to meet the statewide targets or its own targets;

(d) The improvements, changes, and interventions a school district or the institute implements to improve its performance if it is not meeting the statewide targets or its own targets;

(e) The improvements, changes, and interventions a school district or the institute implements in any public school of the district or institute charter school that is required to adopt an improvement, priority improvement, or turnaround plan pursuant to section 22-11-210;

(f) The progress a school district or the institute makes in improving its performance and in moving closer to meeting the statewide targets and its own targets;

(g) The performance of students enrolled in the school district's or institute's alternative education campuses, taking into account the unique purposes of the campuses and the unique circumstances of and challenges posed by students enrolled in the campuses; and

(h) The school district's or the institute's compliance with the other requirements specified in the accreditation contract.

(3) In promulgating rules pursuant to this section, the state board shall use clear, understandable language to describe the accreditation categories and the levels of attainment of the performance indicators, with the goal of providing a high degree of transparency in the accreditation process.

(4) (a) The state board by rule shall specify how long a school district or the institute may remain in an accreditation category that is below accredited; except that the state board shall not allow a school district or the institute to remain at accredited with priority improvement plan or below for longer than a total of five consecutive school years before removing the school district's or the institute's accreditation as provided in section 22-11-209.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (4), for purposes of calculating whether a school district or the institute is accredited with priority improvement plan or below for longer than a total of five consecutive school years, the department shall exclude the 2015-16 school year, during which the department does not assign accreditation ratings as provided in section 22-11-208 (1.5), from the calculation and shall count the 2016-17 school year as if it were consecutive to the 2014-15 school year.



§ 22-11-208. Accreditation - annual review - supports and interventions - rules

(1) (a) The department shall annually review each school district's and the institute's performance and, based on the rules of the state board, determine the appropriate accreditation category for the school district or institute. The department shall notify each school district and the institute of its accreditation category and shall publish each school district's and the institute's accreditation category, with supporting data, on the data portal. The department shall also publish each school district's and the institute's performance, improvement, priority improvement, or turnaround plan, whichever is applicable, on the data portal following adoption of the plan.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), the department may change a school district's or the institute's accreditation category prior to conclusion of the annual performance review if the department determines that the school district or the institute has substantially failed to meet a requirement specified in the accreditation contract and that immediate action is required to protect the interests of the students and parents of students enrolled in the district public schools or the institute charter schools.

(c) In reviewing school districts' and the institute's performance, the department, to the extent possible, shall evaluate the cost effectiveness of intervention strategies implemented by the state, school districts, and the institute in attempting to improve performance in school districts that are in an accreditation category that is lower than accredited or in the institute if it is in an accreditation category that is lower than accredited.

(d) The state board by rule shall establish the time frames in which the department shall review school district and institute performance and determine and report each school district's and the institute's appropriate accreditation category, and the time frames in which the school districts and the institute shall adopt their respective plans and submit them for review and publication on the data portal. A school district with one thousand students or fewer shall only be required to submit a single plan to satisfy the school district and school plan requirements.

(e) The state board shall promulgate rules to ensure a school district's or the institute's right to a hearing before the state board to appeal placement in the accredited with turnaround plan category or removal of accreditation pursuant to section 22-11-209.

(1.5) Notwithstanding any provision of this article, or any provision of state board rule that implements this article, to the contrary, for the 2015-16 school year, the department shall not assign accreditation ratings for school districts and the institute. For the 2015-16 school year, each school district and the institute shall continue to implement the plan type that was assigned for the preceding school year. The department shall assign accreditation ratings for school districts and the institute for the 2016-17 school year and each school year thereafter.

(1.7) As part of the presentation to the joint education committee required by section 2-7-203, C.R.S., in 2015, the department shall report progress in using the assessment results received pursuant to section 22-7-1006.3 to calculate fairly and in a timely manner each school district's and the institute's achievement of the performance indicators. The department shall recommend to the joint education committee whether the provisions of subsection (1.5) of this section should be extended to apply in subsequent school years.

(2) The department shall provide technical assistance and support to school districts that are accredited with improvement plan, accredited with priority improvement plan, or accredited with turnaround plan and to the institute if it is accredited at any of those categories. The department shall base the amount of technical assistance and support provided to a school district or the institute on the school district's or institute's degree of need for assistance and the department's available resources. Technical assistance and support may include, but need not be limited to:

(a) Access to data and research to support interpretation of student data, decision-making, and learning;

(b) Consultative services on best practices for improvement and implementation of intervention strategies, including, where appropriate, research-based strategies that address the quality and availability of early childhood education opportunities within the school district and student engagement and re-engagement; and

(c) Evaluation and feedback on the school district's or the institute's improvement, priority improvement, or turnaround plan, whichever is applicable.

(3) The commissioner may assign the state review panel to critically evaluate a school district's priority improvement plan or the institute's priority improvement plan. The commissioner shall assign the state review panel to critically evaluate a school district's turnaround plan or the institute's turnaround plan. Based on its evaluation, the state review panel shall report to the commissioner and the state board recommendations concerning:

(a) Whether the school district's or institute's leadership is adequate to implement change to improve results;

(b) Whether the school district's or institute's infrastructure is adequate to support school improvement;

(c) The readiness and apparent capacity of public school and school district or institute personnel to plan effectively and lead the implementation of appropriate actions to improve student academic performance within the district public schools or the institute charter schools;

(d) The readiness and apparent capacity of public school and school district or institute personnel to engage productively with and benefit from the assistance provided by an external partner;

(e) The likelihood of positive returns on state investments of assistance and support to improve the school district's or institute's performance within the current management structure and staffing; and

(f) The necessity that the school district or institute remain in operation to serve students.



§ 22-11-209. Removal of accreditation - recommendation - review - appeal - rules

(1) The department may recommend to the commissioner and the state board that the state board remove a school district's or the institute's accreditation if:

(a) The school district or the institute is accredited with turnaround plan and the department determines that the school district or the institute has failed to make substantial progress under its turnaround plan; or

(b) The school district or the institute has been in the accredited with priority improvement plan category or lower for five consecutive school years; or

(c) (I) The school district or the institute has substantially failed to comply with the provisions of article 44 of this title, concerning budget and financial policies and procedures, or article 45 of this title, concerning accounting and financial reporting; and

(II) The school district or institute has not remedied the noncompliance within ninety days after receipt of notice from the department; and

(III) Loss of accreditation is required to protect the interests of the students and parents of students enrolled in the district public schools or the institute charter schools.

(2) (a) If the department recommends removing accreditation pursuant to this section, the commissioner shall assign the state review panel to critically evaluate the school district's or the institute's performance and to recommend one or more of the following actions:

(I) If the recommendation applies to a school district:

(A) That the school district be reorganized pursuant to article 30 of this title, which reorganization may include consolidation;

(B) That a private or public entity, with the agreement of the school district, take over management of the school district or management of one or more of the district public schools;

(C) That one or more of the district public schools be converted to a charter school;

(D) That one or more of the district public schools be granted status as an innovation school pursuant to section 22-32.5-104 or that the local school board recognize a group of district public schools as an innovation school zone pursuant to section 22-32.5-104; or

(E) That one or more of the district public schools be closed; or

(II) If the recommendation applies to the institute:

(A) That the institute board be abolished and that the governor appoint a new institute board pursuant to section 22-30.5-505;

(B) That a public or private entity take over management of the institute or management of one or more of the institute charter schools; or

(C) That one or more of the institute charter schools be closed.

(b) In its evaluations and recommendations, the state review panel shall consider:

(I) Whether the school district's or institute's leadership is adequate to implement change to improve results;

(II) Whether the school district's or institute's infrastructure is adequate to support school improvement;

(III) The readiness and apparent capacity of public school and school district or institute personnel to plan effectively and lead the implementation of appropriate actions to improve student academic performance within the district public schools or the institute charter schools;

(IV) The readiness and apparent capacity of public school and school district or institute personnel to engage productively with and benefit from the assistance provided by an external partner;

(V) The likelihood of positive returns on state investments of assistance and support to improve the school district's or institute's performance within the current management structure and staffing; and

(VI) The necessity that the school district or institute remain in operation to serve students.

(3) Based on the recommendations of the department, the commissioner, and the state review panel, the state board shall determine whether to remove a school district's or the institute's accreditation. If the state board removes a school district's or the institute's accreditation, the state board shall notify the school district or the institute of the actions the school district or the institute is required to take. After the school district or the institute takes the required actions, the state board shall reinstate the school district's or the institute's accreditation at the accreditation category deemed appropriate by the state board.

(4) The state board shall promulgate rules for the implementation of this section, including but not limited to procedures to ensure a school district's or the institute's right to appeal to the state board before the state board takes final action to remove the school district's or the institute's accreditation pursuant to this section.



§ 22-11-210. Public schools - annual review - plans - supports and interventions - rules

(1) (a) The state board shall promulgate rules establishing objective, measurable criteria that the department shall apply in recommending to the state board that a public school shall implement a performance, improvement, priority improvement, or turnaround plan or that a public school shall be subject to restructuring. In promulgating the rules, the state board shall place the greatest emphasis on attainment of the performance indicators. In addition, the rules shall, at a minimum, take into consideration:

(I) A public school's level of attainment of the statewide and school district or institute targets on the performance indicators and the public school's level of attainment of its own annual targets;

(II) A public school's level of attainment of the performance indicators compared with statewide attainment of the performance indicators;

(III) The length of time during which a public school has been unable to meet the statewide targets, the school district or institute targets, or its own targets;

(IV) The improvements, changes, and interventions a public school implements to improve its performance if it is not meeting the statewide targets, the school district or institute targets, or its own targets; and

(V) The progress a public school makes in improving its performance and in moving closer to meeting the statewide targets, the school district or institute targets, and its own targets.

(b) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, the state board shall promulgate rules establishing objective, measurable criteria that the department shall apply in recommending to the state board that an alternative education campus implement a performance, improvement, priority improvement, or turnaround plan or that an alternative education campus shall be subject to restructuring. The state board, in adopting the criteria for evaluating the performance of an alternative education campus, and the department, in applying the criteria, shall take into account the unique purposes of the campuses and the unique circumstances of and challenges posed by the students enrolled in the campuses.

(c) In promulgating rules pursuant to this subsection (1), the state board shall use clear, understandable language to describe the criteria for determining the type of plan that a public school shall implement and the levels of attainment of the performance indicators, with the goal of providing a high degree of transparency in the public school performance review process.

(d) (I) The state board by rule shall specify how long a public school may implement an improvement, priority improvement, or turnaround plan; except that the state board shall not allow a public school to continue implementing a priority improvement or turnaround plan for longer than a combined total of five consecutive school years before requiring the school district or the institute to restructure or close the public school.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (d), for purposes of calculating whether a public school is required to implement a priority improvement or turnaround plan for longer than a combined total of five consecutive school years, the department shall exclude the 2015-16 school year, during which the department does not recommend school plans as provided in subsection (2.5) of this section, from the calculation and shall count the 2016-17 school year as if it were consecutive to the 2014-15 school year.

(e) The state board by rule shall establish the time frames within which the department shall review each public school's performance, submit recommendations to the state board, and report to the public school and to the school's local school board or the institute the state board's determination regarding the type of plan the public school shall implement. The state board shall also establish by rule the time frames within which the public schools, or the public schools' local school boards or the institute board as appropriate, shall adopt the school plans and submit them to the department. The department shall publish each public school's plan on the data portal with the public school's accreditation category, identified by the local school board or the institute, and supporting data.

(f) In reviewing public schools' performance, the department, to the extent possible, shall evaluate the cost effectiveness of intervention strategies implemented by the state, school districts, the institute, and the public schools in attempting to improve performance in public schools that are implementing school improvement, priority improvement, or turnaround plans.

(1.5) Repealed.

(2) (a) The department shall annually review each public school's performance and, based on the rules of the state board, recommend to the state board that the public school shall implement a performance, improvement, priority improvement, or turnaround plan for the coming school year. Based on the department's recommendation, the state board shall notify the local school board for the public school, or the institute if the public school is an institute charter school, regarding the type of plan the public school shall implement. The local school board or the institute shall place the public school in the district or institute accreditation category that correlates to the public school's plan, based on the school district's or institute's school accreditation process.

(b) (I) Notwithstanding any provision of this article to the contrary, a school district with one thousand students or fewer may submit a single plan to satisfy the school district and school plan requirements, so long as the plan meets all state and federal requirements for school and district plans. A school district with more than one thousand but fewer than one thousand two hundred students may, upon request and at the department's discretion, submit a single plan to satisfy the school district and school plan requirements, so long as the plan meets all state and federal requirements for school and district plans.

(II) A school district that is authorized to submit a single plan pursuant to subparagraph (I) of this paragraph (b) and that is authorized pursuant to section 22-11-303 (4) to submit a school district performance plan every two years may submit a single plan to satisfy the school district and school plan requirements only if each of the public schools that is included in the single plan is authorized pursuant to section 22-11-403 (4) to submit a school performance plan every two years.

(2.5) Notwithstanding any provision of this article, or any provision of state board rule that implements this article, to the contrary, for the 2015-16 school year, the department shall not recommend to the state board school plan types. For the 2015-16 school year, each public school shall continue to implement the school plan type that was assigned for the preceding school year. The department shall recommend to the state board school plan types for the 2016-17 school year and each school year thereafter.

(2.7) As part of the presentation to the joint education committee required by section 2-7-203, C.R.S., in 2015, the department shall report progress in using the assessment results received pursuant to section 22-7-1006.3 to calculate fairly and in a timely manner each public school's achievement of the performance indicators. The department shall recommend to the joint education committee whether the provisions of subsection (2.5) of this section should be extended to apply in subsequent school years.

(3) At the request of a district public school's local school board, or at the institute's request for an institute charter school, the department shall provide technical assistance and support to the public school, local school board, or institute in preparing and implementing the public school's improvement, priority improvement, or turnaround plan. The department shall base the amount of technical assistance and support provided to a public school, the local school board, or the institute on the school's degree of need for assistance and the department's available resources. Technical assistance and support may include, but need not be limited to:

(a) Access to data and research to support interpretation of student data, decision-making, and learning;

(b) Consultative services on best practices for improvement and implementation of intervention strategies, including, where appropriate, research-based strategies that address the quality and availability of early childhood education opportunities for students who reside within the neighborhood for the public school and student engagement and re-engagement; and

(c) Evaluation and feedback on the public school's plan.

(4) The commissioner may assign the state review panel to critically evaluate a public school's priority improvement plan and shall assign the state review panel to critically evaluate a public school's turnaround plan. Based on its evaluation, the state review panel shall report to the commissioner and the state board recommendations concerning:

(a) Whether the public school's leadership is adequate to implement change to improve results;

(b) Whether the public school's infrastructure is adequate to support school improvement;

(c) The readiness and apparent capacity of the public school's personnel to plan effectively and lead the implementation of appropriate actions to improve student academic performance within the school;

(d) The readiness and apparent capacity of the public school's personnel to engage productively with and benefit from the assistance provided by an external partner;

(e) The likelihood of positive returns on state investments of assistance and support to improve the public school's performance within the current management structure and staffing; and

(f) The necessity that the public school remain in operation to serve students.

(5) (a) If a public school fails to make adequate progress under its turnaround plan or continues to operate under a priority improvement or turnaround plan for a combined total of five consecutive school years, the commissioner shall assign the state review panel to critically evaluate the public school's performance and determine whether to recommend:

(I) With regard to a district public school that is not a charter school, that the district public school should be managed by a private or public entity other than the school district;

(II) With regard to a district or institute charter school, that the public or private entity operating the charter school or the governing board of the charter school should be replaced by a different public or private entity or governing board;

(III) With regard to a district public school, that the district public school be converted to a charter school if it is not already authorized as a charter school;

(IV) With regard to a district public school, that the district public school be granted status as an innovation school pursuant to section 22-32.5-104; or

(V) That the public school be closed or, with regard to a district charter school or an institute charter school, that the public school's charter be revoked.

(b) The state review panel shall present its recommendations to the commissioner and to the state board. Taking the recommendations into account, the state board shall determine which of the actions described in paragraph (a) of this subsection (5) the local school board for a district public school or the institute for an institute charter school shall take regarding the public school and direct the local school board or institute accordingly.

(c) Notwithstanding any provision of this section to the contrary, for the 2015-16 school year and based on ratings given during the 2015-16 school year, the state board may direct the local school board for a district public school or the institute for an institute charter school to take an action concerning the public school that is not listed in paragraph (a) of this subsection (5) but that has comparable significance and effect.

(6) If a public school is restructured, the department, to the extent possible, shall track the students enrolled in the public school in the school year preceding the restructuring to determine whether the students reenroll in the public school the following school year or transfer to another public school of the school district, an institute charter school, or a public school of another school district in the state. The department shall provide the student tracking information, without personally identifying the students, to the local school board or the institute upon request.






Part 3 - School District and Institute Accountability

§ 22-11-301. School district accountability committees - creation - membership

(1) Each local school board shall appoint or create a process for the election of a school district accountability committee that shall consist of:

(a) At least three parents of students enrolled in the district public schools;

(b) At least one teacher who is employed by the school district;

(c) At least one school administrator who is employed by the school district; and

(d) At least one person who is involved in business or industry in the community within the school district boundaries.

(2) (a) A person may not be appointed or elected to fill more than one of the member positions required in subsection (1) of this section in a single term.

(b) If a local school board chooses to increase the number of persons on the school district accountability committee, it shall ensure that the number of parents appointed or elected to the committee pursuant to paragraph (a) of subsection (1) of this section exceeds the number of representatives from the group with the next highest representation.

(c) (I) Except as otherwise provided in subparagraph (II) of this paragraph (c), a parent shall not be eligible to serve on a school district accountability committee if he or she is employed by, or is a relative of a person who is employed by, the school district, including being employed at a public school of the school district.

(II) If a school district makes a good faith effort but is unable to identify a sufficient number of parents who are willing to serve on a school district accountability committee and who are not excluded from serving as provided in subparagraph (I) of this paragraph (c), one or more parents who are employed by, or are related to a person who is employed by, the school district, including being employed at a public school of the school district, may serve on the school district accountability committee.

(III) As used in this paragraph (c), unless the context otherwise requires, "related" or "relative" means a person's spouse, son, daughter, sister, brother, mother, or father.

(3) If a local school board appoints the members of the school district accountability committee, the local school board, to the extent practicable, shall ensure that the parents who are appointed reflect the student populations that are significantly represented within the school district. Said student populations may include, but need not be limited to:

(a) Students who are members of non-Caucasian races;

(b) Students who are eligible for free or reduced-cost lunch through the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.;

(c) Students who are English language learners, as defined in section 22-24-103 (4);

(d) Students who are migrant children, as defined in section 22-23-103 (2);

(e) Students who are identified as children with disabilities pursuant to section 22-20-108; and

(f) Students who are identified as gifted children, as defined in section 22-20-202 (11).

(4) If a local school board appoints the members of the school district accountability committee, the local school board, to the extent practicable, shall ensure that:

(a) At least one of the parents appointed to the committee is the parent of a student enrolled in a charter school authorized by the local school board, if the local school board has authorized any charter schools; and

(b) At least one of the persons appointed to the committee has a demonstrated knowledge of charter schools.

(5) The members of each school district accountability committee shall select from among the parent representatives serving on the committee a member to serve as chair or co-chair of the committee. The local school board shall establish the length of term for which the committee chair or co-chair shall serve.



§ 22-11-302. School district accountability committee - powers and duties

(1) Each school district accountability committee has the following powers and duties:

(a) To recommend to its local school board priorities for spending school district moneys. Whenever the school district accountability committee recommends spending priorities, it shall make reasonable efforts to consult in a substantive manner with the school accountability committees of the school district. The local school board shall consider the school district accountability committee's recommendations in adopting the school district budget for each fiscal year pursuant to article 44 of this title.

(b) To advise its local school board concerning preparation of, and annually submit to the local school board recommendations regarding the contents of, a district performance, improvement, priority improvement, or turnaround plan, whichever is required based on the school district's accreditation category. In advising and preparing the recommendations, the school district accountability committee shall make reasonable efforts to consult in a substantive manner with the school accountability committees of the school district and shall compile and submit to the local school board the school performance, improvement, priority improvement, and turnaround plans submitted by the school accountability committees pursuant to sections 22-11-403 to 22-11-406.

(c) If the local school board receives a charter school application, to review the charter application prior to consideration by the local school board as provided in section 22-30.5-107 (1);

(d) To provide input and recommendations on an advisory basis to principals concerning the development and use of assessment tools used for the purpose of measuring and evaluating student academic growth as it relates to teacher evaluations;

(e) To consider input and recommendations from the school accountability committee of each school of the school district to facilitate the evaluation of the performance of the school's principal for the purposes of article 9 of this title;

(f) To provide input to the local school board concerning the creation and enforcement of its school conduct and discipline code; and

(g) To increase the level of parent engagement in the school district and in the public schools of the school district, especially the engagement of parents of students in the populations described in section 22-11-301 (3). The committee's activities to increase parent engagement must include, but need not be limited to:

(I) Publicizing opportunities to serve and soliciting parents to serve on the school district accountability committee and school accountability committees. In soliciting parents to serve on the school district and school accountability committees, the school district accountability committee shall direct the outreach efforts to help ensure that the parents who serve on the district and school accountability committees reflect the student populations that are significantly represented within the school district and the school, as provided in section 22-11-301 (3).

(II) Assisting the school district in implementing the parent engagement policy adopted by the local school board pursuant to section 22-32-142; and

(III) Assisting school personnel to increase parents' engagement with educators, including but not limited to parents' engagement in creating students' READ plans pursuant to part 12 of article 7 of this title, in creating individual career and academic plans pursuant to section 22-32-109 (1)(oo), and in creating plans to address habitual truancy pursuant to section 22-33-107 (3).

(2) The local school board and the school district accountability committee shall, at least annually, cooperatively determine the areas and issues, in addition to budget issues, that the school district accountability committee shall study and concerning which the committee may make recommendations to the local school board.

(3) Notwithstanding any provision of subsection (1) of this section to the contrary, the district accountability committee for a school district is not required to implement the requirements specified in paragraph (g) of subsection (1) of this section if the department determines that the school district is rural, based on the geographic size of the school district and the distance of the school district from the nearest large, urbanized area, and the school district enrolls fewer than one thousand students in kindergarten through twelfth grade.



§ 22-11-303. Accredited or accredited with distinction - performance plan - school district or institute - contents - adoption

(1) (a) In accordance with time frames specified in state board rules, each local school board that is accredited or accredited with distinction shall annually adopt a performance plan for the school district as described in subsection (3) of this section.

(b) The school district accountability committee for the school district shall advise the local school board concerning preparation of the district performance plan and make recommendations to the local school board concerning the contents of the district performance plan. In advising and making its recommendations, the school district accountability committee shall take into account and incorporate any district public school performance, improvement, priority improvement, or turnaround plans received pursuant to sections 22-11-403 to 22-11-406. The local school board shall create and adopt the district performance plan, taking into account the advice and recommendations of the school district accountability committee.

(c) The local school board shall submit the adopted district performance plan to the department for publication on the data portal and shall ensure that the district performance plan is in effect for the school district and the district public schools within the time frames specified in state board rule. The local school board shall also make copies of the district performance plan available to members of the public upon request.

(2) (a) In accordance with time frames specified in state board rules, the institute board, if it is accredited or accredited with distinction, shall annually adopt an institute performance plan as described in subsection (3) of this section.

(b) Prior to creating the institute performance plan, the institute shall compile the institute charter school performance, improvement, priority improvement, and turnaround plans prepared for each institute charter school pursuant to sections 22-11-403 to 22-11-406. The institute shall take the compilation of plans into account in creating and adopting the institute performance plan.

(c) The institute shall submit the adopted institute performance plan to the department for publication on the data portal and shall ensure that the institute performance plan is in effect for the institute and the institute charter schools within the time frames specified in state board rule. The institute shall also make copies of the institute performance plan available to members of the public upon request.

(3) A district or institute performance plan shall be designed to raise the academic performance of students enrolled in the school district or in the institute charter schools and to ensure that the school district or the institute, following the next annual accreditation review, attains a higher accreditation category or remains in the same accreditation category if the school district or institute is accredited with distinction. At a minimum, each district and institute performance plan shall:

(a) Set, reaffirm, or revise, as appropriate, ambitious but attainable targets that the school district, including the district public schools, or the institute, including the institute charter schools, shall attain on the performance indicators. The local school board or the institute shall ensure that the targets are aligned with the statewide targets set by the state board pursuant to section 22-11-201.

(a.5) Identify the strategies to be used in addressing the needs of students enrolled in kindergarten and first, second, and third grade who are identified pursuant to section 22-7-1205 as having significant reading deficiencies and set, reaffirm, or revise, as appropriate, ambitious but attainable targets that the school district, including the district public schools, or the institute, including the institute charter schools, shall attain in reducing the number of students who have significant reading deficiencies and in ensuring that each student achieves grade level expectations in reading;

(b) Identify positive and negative trends for district public schools as a group and individually or for institute charter schools as a group and individually in the levels of attainment by the public schools as a group and individually on the performance indicators;

(c) Assess and prioritize the issues and needs for the school district and for the individual district public schools or for the institute and for the individual institute charter schools that must be addressed to raise the levels of attainment on the performance indicators by the district public schools or the institute charter schools and to improve school readiness in district public schools or institute charter schools that serve students in preschool and kindergarten;

(d) Identify specific, research-based strategies to address the needs and issues identified pursuant to paragraph (c) of this subsection (3);

(e) Identify the local, state, and federal resources that the school district or the institute will use to implement the identified strategies with fidelity; and

(f) Address any other issues required by rule of the state board or raised by the department through the accreditation process pursuant to part 2 of this article.

(4) (a) Notwithstanding the provisions of paragraph (a) of subsection (1) or paragraph (a) of subsection (2) of this section to the contrary, the local school board of a school district or the institute board may adopt and submit to the department a school district performance plan for the school district or the institute as described in subsection (3) of this section every two years so long as the school district or the institute maintains the status of accredited or accredited with distinction.

(b) Repealed.



§ 22-11-304. Accredited with improvement plan - school district or institute - plan contents - adoption

(1) (a) In accordance with the time frames specified in state board rule, each school district that is accredited with improvement plan shall annually adopt and implement a district improvement plan as described in subsection (3) of this section.

(b) The school district accountability committee for the school district shall advise the local school board concerning preparation of the district improvement plan and make recommendations to the local school board concerning the contents of the district improvement plan. In advising and making its recommendations, the school district accountability committee shall take into account and incorporate any district public school performance, improvement, priority improvement, or turnaround plans received pursuant to sections 22-11-403 to 22-11-406. The local school board shall create and adopt the district improvement plan, taking into account the advice and recommendations of the school district accountability committee.

(c) The local school board shall submit the adopted district improvement plan to the department for publication on the data portal and shall ensure that the district improvement plan is in effect for the school district and the district public schools within the time frames specified in state board rule. The local school board shall also make copies of the district improvement plan available to members of the public upon request.

(2) (a) If the institute is accredited with improvement plan, the institute board shall, in accordance with the time frames specified in state board rule, adopt and implement an institute improvement plan as described in subsection (3) of this section. In preparing the institute improvement plan, the institute board shall take into account and incorporate any institute charter school performance, improvement, priority improvement, and turnaround plans received pursuant to sections 22-11-403 to 22-11-406.

(b) The institute shall submit the adopted institute improvement plan to the department for publication on the data portal and shall ensure that the institute improvement plan is in effect for the institute and the institute charter schools within the time frames specified by state board rule. The institute shall also make copies of the institute improvement plan available to members of the public upon request.

(3) A district improvement plan or an institute improvement plan shall be designed to ensure that the school district or the institute improves its performance to the extent that, following completion of its next annual accreditation review, the school district or the institute attains a higher accreditation category. At a minimum, a district improvement plan or an institute improvement plan shall:

(a) Set or revise, as appropriate, ambitious but attainable targets that the school district, including the district public schools, or the institute, including the institute charter schools, shall attain on the performance indicators. The local school board or the institute shall ensure that the targets are aligned with the statewide targets set by the state board pursuant to section 22-11-201.

(a.5) Identify the strategies to be used in addressing the needs of students enrolled in kindergarten and first, second, and third grade who are identified pursuant to section 22-7-1205 as having significant reading deficiencies and set or revise, as appropriate, ambitious but attainable targets that the school district, including the district public schools, or the institute, including the institute charter schools, shall attain in reducing the number of students who have significant reading deficiencies and in ensuring that each student achieves grade level expectations in reading;

(b) Identify positive and negative trends for district public schools as a group and individually or for institute charter schools as a group and individually in the levels of attainment by the public schools as a group and individually on the performance indicators;

(c) Assess and prioritize the issues and needs of the district or institute and of the district public schools or institute charter schools that must be addressed to raise the levels of attainment on the performance indicators by the district public schools or institute charter schools and to improve school readiness in district public schools or institute charter schools that serve students in preschool and kindergarten;

(d) Identify specific, research-based strategies that are appropriate in scope, intensity, and type to address the needs and issues identified pursuant to paragraph (c) of this subsection (3);

(e) Identify the local, state, and federal resources that the school district or the institute will use to implement the identified strategies with fidelity; and

(f) Address any other issues required by rule of the state board or raised by the department through the accreditation process pursuant to part 2 of this article.



§ 22-11-305. Accredited with priority improvement plan - school district or institute - plan contents - adoption

(1) (a) In accordance with the time frames specified in state board rule, each school district that is accredited with priority improvement plan shall annually adopt and implement a district priority improvement plan as described in subsection (3) of this section.

(b) The school district accountability committee for the school district shall advise the local school board concerning preparation of the district priority improvement plan and make recommendations to the local school board concerning the contents of the district priority improvement plan. In advising and making its recommendations, the school district accountability committee shall take into account and incorporate any district public school performance, improvement, priority improvement, or turnaround plans received pursuant to sections 22-11-403 to 22-11-406. The local school board shall create and adopt the district priority improvement plan, taking into account the advice and recommendations of the school district accountability committee.

(c) The commissioner, subject to available appropriations, may assign the state review panel to critically evaluate the district priority improvement plan and recommend to the commissioner modifications to the plan. The commissioner may recommend to the local school board modifications to the district priority improvement plan, taking into consideration any recommendations of the state review panel.

(d) The local school board shall submit the adopted district priority improvement plan to the department for publication on the data portal and shall ensure that the district priority improvement plan is in effect for the school district and the district public schools within the time frames specified in state board rule. The local school board shall also make copies of the district priority improvement plan available to members of the public upon request.

(2) (a) If the institute is accredited with priority improvement plan, the institute board shall, in accordance with the time frames specified in state board rule, adopt and implement an institute priority improvement plan as described in subsection (3) of this section. In preparing the institute priority improvement plan, the institute board shall take into account and incorporate any institute charter school performance, improvement, priority improvement, and turnaround plans received pursuant to sections 22-11-403 to 22-11-406.

(b) The commissioner, subject to available appropriations, may assign the state review panel to critically evaluate the institute priority improvement plan and recommend to the commissioner modifications to the plan. The commissioner may recommend to the institute modifications to the institute priority improvement plan, taking into consideration any recommendations of the state review panel.

(c) The institute shall submit the adopted institute priority improvement plan to the department for publication on the data portal and shall ensure that the institute priority improvement plan is in effect for the institute and the institute charter schools within the time frames specified by state board rule. The institute shall also make copies of the institute priority improvement plan available to members of the public upon request.

(3) A district priority improvement plan or an institute priority improvement plan must be designed to ensure that the school district or the institute improves its performance to the extent that, following completion of its next annual accreditation review, the school district or the institute attains a higher accreditation category. At a minimum, a district priority improvement plan or an institute priority improvement plan must:

(a) Set or revise, as appropriate, ambitious but attainable targets that the school district, including the district public schools, or the institute, including the institute charter schools, shall attain on the performance indicators. The local school board or the institute shall ensure that the targets are aligned with the statewide targets set by the state board pursuant to section 22-11-201.

(a.5) Identify the strategies to be used in addressing the needs of students enrolled in kindergarten and first, second, and third grade who are identified pursuant to section 22-7-1205 as having significant reading deficiencies and set or revise, as appropriate, ambitious but attainable targets that the school district, including the district public schools, or the institute, including the institute charter schools, shall attain in reducing the number of students who have significant reading deficiencies and in ensuring that each student achieves grade level expectations in reading;

(b) Identify positive and negative trends for district public schools as a group and individually or for institute charter schools as a group and individually in the levels of attainment by the public schools as a group and individually on the performance indicators;

(c) Assess and prioritize the issues and needs of the district or institute and of the district public schools or institute charter schools that must be addressed to raise the levels of attainment on the performance indicators by the district public schools or institute charter schools and to improve school readiness in district public schools or institute charter schools that serve students in preschool and kindergarten. If a school district includes a district public school that is operating under a priority improvement or turnaround plan and enrolls students in kindergarten or any of grades one through three, the needs assessment for the school district shall include, but shall not be limited to, the early childhood learning needs assessment described in subsection (4) of this section.

(d) Identify specific, research-based strategies that are appropriate in scope, intensity, and type to address the needs and issues identified pursuant to paragraph (c) of this subsection (3);

(e) Identify the local, state, and federal resources that the school district or the institute will use to implement the identified strategies with fidelity; and

(f) Address any other issues required by rule of the state board or raised by the department through the accreditation process pursuant to part 2 of this article.

(4) An early childhood learning needs assessment must determine the extent to which:

(a) There are quality early childhood programs existing within the geographic boundaries of the school district;

(b) Children are enrolled in publicly funded early learning and development programs within the school district or in private early learning and development programs that participate in the school readiness quality improvement program created in section 26-6.5-106;

(c) The school district and the district public schools work with an early childhood council established pursuant to part 1 of article 60.5 of title 26 or early childhood community agencies existing within the school district;

(d) The school district and the district public schools collaborate with early childhood providers and programs regarding students' transition from preschool to kindergarten;

(e) Teachers employed by the school district or the district public schools to teach kindergarten or one of grades one through three have early childhood teaching credentials;

(f) Joint professional development opportunities, including opportunities for educator collaboration, are available within the school district for early childhood providers, teachers, and principals;

(g) The school district and the district public schools have a current parent engagement plan and provide ample opportunities for parent and family engagement in preschool through third grade; and

(h) Other early childhood resources, such as home visitation, early intervention services, library programs for young children, and family resource centers, are available to families who reside within the school district.



§ 22-11-306. Accredited with turnaround plan - school district or institute - plan content - adoption

(1) (a) In accordance with the time frames specified in state board rule, each school district that is accredited with turnaround plan shall annually adopt and implement a district turnaround plan as described in subsection (3) of this section.

(b) The school district accountability committee for the school district shall advise the local school board concerning preparation of the district turnaround plan and make recommendations to the local school board concerning the contents of the district turnaround plan. In advising and making its recommendations, the school district accountability committee shall take into account and incorporate any district public school performance, improvement, priority improvement, or turnaround plans received pursuant to sections 22-11-403 to 22-11-406. The local school board shall create and adopt the district turnaround plan, taking into account the advice and recommendations of the school district accountability committee.

(c) Within the time frames specified in state board rule, the local school board shall submit the adopted district turnaround plan to the commissioner for review by the state review panel. The state review panel shall critically evaluate the adopted district turnaround plan and make recommendations to the commissioner and the state board concerning the issues specified in section 22-11-208 (3). The commissioner may approve the adopted district turnaround plan or suggest modifications to the plan, taking into consideration any recommendations of the state review panel. The local school board shall revise the adopted district turnaround plan, if necessary, and resubmit the plan for approval within the time frames specified by state board rule.

(d) The local school board shall submit the final, approved district turnaround plan to the department for publication on the data portal and shall ensure that the final, approved district turnaround plan is in effect for the school district and the district public schools within the time frames specified in state board rule. The local school board shall also make copies of the final, approved district turnaround plan available to members of the public upon request.

(2) (a) If the institute is accredited with turnaround plan, the institute board shall, in accordance with the time frames specified in state board rule, adopt and implement an institute turnaround plan as described in subsection (3) of this section. In preparing the institute turnaround plan, the institute board shall take into account and incorporate any institute charter school performance, improvement, priority improvement, and turnaround plans received pursuant to sections 22-11-403 to 22-11-406.

(b) Within the time frames specified in state board rule, the institute shall submit the adopted institute turnaround plan to the commissioner for review by the state review panel. The state review panel shall critically evaluate the adopted institute turnaround plan and make recommendations to the commissioner and the state board concerning the issues specified in section 22-11-208 (3). The commissioner shall approve the adopted institute turnaround plan or suggest modifications to the plan, taking into consideration any recommendations of the state review panel. The institute shall revise the adopted institute turnaround plan, if necessary, and resubmit the plan for approval within the time frames specified by state board rule.

(c) The institute shall submit the final, approved institute turnaround plan to the department for publication on the data portal and shall ensure that the final, approved institute turnaround plan is in effect for the institute and the institute charter schools within the time frames specified by state board rule. The institute shall also make copies of the final, approved institute turnaround plan available to members of the public upon request.

(3) A district turnaround plan or an institute turnaround plan must be designed to ensure that the school district or the institute improves its performance to the extent that, following completion of its next annual accreditation review, the school district or the institute attains a higher accreditation category. At a minimum, a district turnaround plan or an institute turnaround plan must:

(a) Set or revise, as appropriate, ambitious but attainable targets that the school district, including the district public schools, or the institute, including the institute charter schools, shall attain on the performance indicators. The local school board or the institute shall ensure that the targets are aligned with the statewide targets set by the state board pursuant to section 22-11-201.

(a.5) Identify the strategies to be used in addressing the needs of students enrolled in kindergarten and first, second, and third grade who are identified pursuant to section 22-7-1205 as having significant reading deficiencies and set or revise, as appropriate, ambitious but attainable targets that the school district, including the district public schools, or the institute, including the institute charter schools, shall attain in reducing the number of students who have significant reading deficiencies and in ensuring that each student achieves grade level expectations in reading;

(b) Identify positive and negative trends for district public schools as a group and individually or for institute charter schools as a group and individually in the levels of attainment by the public schools as a group and individually on the performance indicators;

(c) Assess and prioritize the issues and needs of the district or institute and of the district public schools or institute charter schools that must be addressed to raise the levels of attainment on the performance indicators by the district public schools or institute charter schools and to improve school readiness in district public schools or institute charter schools that serve students in preschool and kindergarten. If a school district includes a district public school that is operating under a priority improvement or turnaround plan and enrolls students in kindergarten or any of grades one through three, the needs assessment for the school district shall include, but shall not be limited to, the early childhood learning needs assessment described in section 22-11-305 (4).

(d) Identify specific, research-based strategies that are appropriate in scope, intensity, and type to address the needs and issues identified pursuant to paragraph (c) of this subsection (3), which strategies shall, at a minimum, include one or more of the following:

(I) Employing a lead turnaround partner that uses research-based strategies and has a proven record of success working with schools under similar circumstances, which turnaround partner shall be immersed in all aspects of developing and collaboratively executing the turnaround plan and shall serve as a liaison to other school partners;

(II) Reorganizing the oversight and management structure within the school district or the institute to provide greater, more effective support for public schools;

(III) For a school district, recognizing individual district public schools as innovation schools or clustering district public schools with similar governance or management structures into one or more innovation school zones and seeking designation as a district of innovation pursuant to article 32.5 of this title;

(IV) Hiring an entity that uses research-based strategies and has a proven record of success working with schools under similar circumstances to operate one or more district public schools or institute charter schools pursuant to a contract with the local school board or the institute;

(V) For a school district, converting one or more district public schools to charter schools;

(VI) For the institute, renegotiating and significantly restructuring an institute charter school's charter contract;

(VII) Closing district public schools or institute charter schools; and

(VIII) Other actions of comparable or greater significance or effect;

(e) Identify the local, state, and federal resources that the school district or the institute will use to implement the identified strategies with fidelity; and

(f) Address any other issues required by rule of the state board or raised by the department through the accreditation process pursuant to part 2 of this article.



§ 22-11-307. Accreditation of public schools

(1) The local school board for each school district shall adopt policies for accreditation of the district public schools. The institute board shall adopt policies for accreditation of the institute charter schools. Each school district's and the institute's school accreditation policies, at a minimum, shall include:

(a) The use of accreditation contracts that are comparable to the accreditation contract between a school district or the institute and the state board, as described in section 22-11-206;

(b) Accreditation categories that are comparable to the accreditation categories for school districts and the institute specified in section 22-11-207;

(c) Determination of a public school's accreditation category based on the public school's level of attainment of the performance indicators; and

(d) Adoption and implementation of school performance, improvement, priority improvement, and turnaround plans as required by the state board pursuant to section 22-11-210 (1) and as described in sections 22-11-403 to 22-11-406.

(2) In adopting its school accreditation policies, a local school board or the institute board may choose to be more rigorous in expectations and in the imposition of remedial actions than the system for accreditation of school districts and the institute specified in the provisions of part 2 of this article and the rules adopted pursuant to said part 2.

(2.5) In adopting its school accreditation policies for its online programs and online schools, as defined in sections 22-30.7-102 (9) and 22-30.7-102 (9.5), a local school board or the institute board shall include a review of the online program's or school's alignment to the quality standards outlined in section 22-30.7-105 (3)(b).

(3) Each local school board shall annually assign each of its district public schools to an accreditation category that correlates with the type of plan that the department determines, pursuant to section 22-11-210, the district public school is required to adopt. The institute shall annually assign each institute charter school to an accreditation category that correlates with the type of plan that the department determines, pursuant to section 22-11-210, the institute charter school is required to adopt.

(4) If, pursuant to section 22-11-210 (5), the state board directs a local school board or the institute to restructure or close a public school, the local school board or the institute shall work with the department to implement the state board's directions.

(5) (a) If a local school board or the institute decides or is directed by the state board to close a public school because of low performance, the school district and the institute must develop and update as necessary a school closure plan that implements evidence-based best practices during the school closure process to ensure that students who are enrolled in the public school that is closed are fully supported in enrolling in the successor public school, if any, or in another public school. The local school board or the institute shall make the school closure plan and any updates available in writing to the staff of the public school, the local teachers association, if any, the parents of students enrolled in the public school, and the community surrounding the public school. At a minimum, the school closure plan must include:

(I) A plan for communicating in writing with parents, school staff, the local teachers association, if any, and the community surrounding the public school as early as possible after the local school board or the institute decides to close the public school and at regular intervals throughout the closure process;

(II) The procedures or mechanisms by which the local school board and the institute will solicit and consider input on the school closure process from the staff of the public school, the local teachers association, if any, the parents of the students enrolled in the public school, and the community surrounding the public school;

(III) A timeline for closing the public school that includes or is updated to include all major steps and decision points in completing the school closure and starts no later than the decision to close and continues at least through the reassignment of students and the opening of a new public school, if applicable; and

(IV) A plan for reassigning students to other public schools, which must, to the fullest extent practicable, take into account parents' choice concerning the public schools to which students are reassigned.

(b) Notwithstanding any provision of paragraph (a) of this subsection (5) to the contrary, a school closure plan that applies to the closure of an institute charter school must specify that:

(I) The institute charter school will communicate directly with parents, school staff, and the surrounding community; and

(II) The institute and the institute charter school will work with the school district in which the institute charter school is located to ensure that students and their parents have information concerning the school district's processes for reassigning students to public schools and the school choice options that are available to the students and their parents.






Part 4 - School Accountability

§ 22-11-401. School accountability committee - creation - qualifications - elections

(1) (a) Each district public school and each institute charter school shall establish a school accountability committee. Each school accountability committee shall consist of at least seven members as follows:

(I) The principal of the school or the principal's designee;

(II) At least one teacher who provides instruction at the school;

(III) At least three parents or legal guardians of students enrolled in the school;

(IV) At least one adult member of an organization of parents, teachers, and students recognized by the school; and

(V) At least one person who is involved in business or industry in the community.

(b) The local school board or the institute shall determine the actual number of persons on the school accountability committee and the method for selecting the members of the school accountability committee. If the local school board or the institute chooses to increase the number of persons on the school accountability committee, it shall ensure that the number of parents, as described in subparagraph (III) of paragraph (a) of this subsection (1), on the committee exceeds the number of representatives from the group with the next highest representation.

(c) A person may not be selected to fill more than one of the member positions required in paragraph (a) of this subsection (1) in a single term.

(d) If the local school board or the institute determines that the members of a school accountability committee should be appointed, the appointing authority shall, to the extent practicable, appoint persons to serve on the school accountability committee who reflect the student populations that are significantly represented within the school. If the local school board or the institute determines that persons shall be elected to serve on the school accountability committee, the school principal shall encourage persons who reflect the student populations that are significantly represented within the school to seek election to the committee. Said student populations may include, but need not be limited to:

(I) Students who are members of non-Caucasian races;

(II) Students who are eligible for free or reduced-cost lunch through the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.;

(III) Students who are English language learners, as defined in section 22-24-103 (4);

(IV) Students who are migrant children, as defined in section 22-23-103 (2);

(V) Students who are identified as children with disabilities pursuant to section 22-20-108; and

(VI) Students who are identified as gifted children, as defined in section 22-20-202 (11).

(2) The members of each school accountability committee shall annually select from among the parent representatives elected to the committee a member to serve as chair or co-chair of the committee.

(3) If a vacancy arises on a school accountability committee because of a member's resignation or disqualification or for any other reason, the remaining members of the school accountability committee shall fill the vacancy by majority action.

(4) Notwithstanding any provision of this section to the contrary:

(a) If, after making good-faith efforts, a principal or an organization of parents, teachers, and students is unable to find a sufficient number of persons who are willing to serve on the school accountability committee, the principal, with advice from the organization of parents, teachers, and students, may establish an alternative membership plan for the school accountability committee, which plan shall reflect the membership specified in paragraph (a) of subsection (1) of this section as much as practicable;

(b) The members of the governing board of a district charter school or an institute charter school may serve as members of the school accountability committee;

(c) In a school district that the department determines is rural, based on the geographic size of the school district and the distance of the school district from the nearest large, urbanized area, and that enrolls fewer than one thousand students in kindergarten through twelfth grade, a member of the local school board may serve on a school accountability committee, and the district accountability committee may serve as a school accountability committee.



§ 22-11-402. School accountability committee - powers and duties - meetings

(1) Each school accountability committee has the following powers and duties:

(a) To recommend to the principal of its school priorities for spending school moneys. The principal shall consider the school accountability committee's recommendations regarding spending state, federal, local, or private grants and any other discretionary moneys and take them into account in formulating budget requests for presentation to the local school board, if the school is a district public school, other than a charter school, or in creating the school budget if the school is a district or institute charter school. The school accountability committee for a district public school shall send a copy of its recommended spending priorities to the school district accountability committee and to the local school board.

(b) To advise the principal of the public school and, in the case of a district public school, the superintendent of the school district concerning the preparation of a school performance or improvement plan, if either is required pursuant to section 22-11-210, and to submit recommendations to the principal, and superintendent if applicable, concerning the contents of the performance or improvement plan;

(c) To advise the local school board or the institute concerning the preparation of a school priority improvement or turnaround plan, if either is required pursuant to section 22-11-210, and to submit recommendations to the local school board or the institute concerning the contents of the priority improvement or turnaround plan;

(d) To meet at least quarterly to discuss whether school leadership, personnel, and infrastructure are advancing or impeding implementation of the public school's performance, improvement, priority improvement, or turnaround plan, whichever is applicable, or other progress pertinent to the public school's accreditation contract with the local school board or the institute;

(e) To provide input and recommendations on an advisory basis to district accountability committees and district administration concerning:

(I) Principal development plans for their principal pursuant to section 22-9-106; and

(II) Principal evaluations conducted pursuant to section 22-9-106.

(f) To publicize and hold a public school accountability committee meeting pursuant to section 22-32-142 (2) or 22-30.5-520 (2) to discuss strategies to include in a public school priority improvement or turnaround plan;

(g) To publicize a public hearing held pursuant to section 22-32-142 (2), or, if the school is an institute charter school, to publicize and hold a public hearing pursuant to section 22-30.5-520 (2), to review a written public school priority improvement or turnaround plan. A member of the school accountability committee is encouraged to attend the public hearing.

(h) To increase the level of parent engagement in the school, especially the engagement of parents of students in the populations described in section 22-11-401 (1)(d). The committee's activities to increase parent engagement must include, but need not be limited to:

(I) Publicizing opportunities to serve and soliciting parents to serve on the school accountability committee. In soliciting parents to serve on the school accountability committee, the school accountability committee shall direct the outreach efforts to help ensure that the parents who serve on the school accountability committee reflect the student populations that are significantly represented within the school, as provided in section 22-11-401 (1)(d).

(II) Assisting the school district in implementing at the school the parent engagement policy adopted by the local school board pursuant to section 22-32-142; and

(III) Assisting school personnel to increase parents' engagement with teachers, including but not limited to parents' engagement in creating students' READ plans pursuant to part 12 of article 7 of this title, in creating individual career and academic plans pursuant to section 22-32-109 (1)(oo) or 22-30.5-525, and in creating plans to address habitual truancy pursuant to section 22-33-107 (3).

(2) Notwithstanding any provision of subsection (1) of this section to the contrary, the school accountability committee for a public school is not required to implement the requirements specified in paragraph (h) of subsection (1) of this section if the department determines that the public school's school district is rural, based on the geographic size of the school district and the distance of the school district from the nearest large, urbanized area, and the school district enrolls fewer than one thousand students in kindergarten through twelfth grade.



§ 22-11-403. School performance plan - contents

(1) (a) If the state board, pursuant to section 22-11-210, directs a district public school to adopt a performance plan, the school principal and the school district superintendent, or his or her designee, in accordance with time frames specified in state board rules, shall adopt a school performance plan, as described in subsection (3) of this section, for the district public school.

(b) The school accountability committee for the district public school shall advise the principal concerning preparation of the performance plan and make recommendations to the principal concerning the contents of the school performance plan. The principal, with the approval of the superintendent or his or her designee, shall create and adopt the school performance plan, taking into account the advice and recommendations of the school accountability committee.

(c) The school district accountability committee shall include the adopted school performance plan in the compilation prepared pursuant to section 22-11-302 (1), and the local school board shall consider the adopted school performance plan in developing the budget required by section 22-44-108. The principal and the superintendent or his or her designee shall ensure that the school performance plan is in effect for the district public school within the time frames established in state board rules.

(2) (a) If the state board, pursuant to section 22-11-210, directs an institute charter school to adopt a performance plan, the school principal, in accordance with time frames specified in state board rules, shall adopt a school performance plan, as described in subsection (3) of this section, for the institute charter school.

(b) The school accountability committee for the institute charter school shall advise the principal concerning preparation of the performance plan and make recommendations to the principal concerning the contents of the school performance plan. The principal shall create and adopt the school performance plan, taking into account the advice and recommendations of the school accountability committee.

(c) The institute shall include the adopted school performance plan in the compilation prepared pursuant to section 22-11-303 (2)(b). The principal shall ensure that the school performance plan is in effect for the institute charter school within the time frames established in state board rules.

(3) A school performance plan shall be designed to raise the academic performance of students enrolled in the public school and to ensure that the public school, following the next annual performance review, attains a higher accreditation category or remains in the same accreditation category if the public school is already accredited by the school district or the institute at the highest level. At a minimum, each school performance plan shall:

(a) Set, reaffirm, or revise, as appropriate, ambitious but attainable targets that the public school shall attain on the performance indicators. The principal and school district superintendent, or his or her designee, shall ensure that the targets are aligned with the statewide targets set by the state board pursuant to section 22-11-201.

(a.5) If the public school serves students in kindergarten and first, second, and third grades, identify the strategies to be used in addressing the needs of students enrolled in kindergarten and first, second, and third grade who are identified pursuant to section 22-7-1205 as having significant reading deficiencies and set, reaffirm, or revise, as appropriate, ambitious but attainable targets that the public school shall attain in reducing the number of students who have significant reading deficiencies and in ensuring that each student achieves grade level expectations in reading;

(b) Identify positive and negative trends in the levels of attainment by the public school on the performance indicators;

(c) Assess and prioritize the issues and needs at the public school that must be addressed to raise the levels of attainment on the performance indicators by the public school and to improve school readiness, if the public school serves students in preschool or kindergarten;

(d) Identify specific, research-based strategies to address the needs and issues identified pursuant to paragraph (c) of this subsection (3);

(e) Identify the local, state, and federal resources that the public school will use to implement the identified strategies with fidelity; and

(f) Address any other issues required by rule of the state board or raised by the department through the performance review pursuant to section 22-11-210.

(4) The local school board, on behalf of a district public school, or the institute, on behalf of an institute charter school, shall submit the school performance plan to the department for publication on the data portal. The public school shall make copies of the school performance plan available to members of the public upon request.

(5) (a) Notwithstanding any provision of this section to the contrary, the school principal and the school district superintendent, or his or her designee, for a district public school, or the school principal for an institute charter school, may adopt a school performance plan for the public school as described in subsection (3) of this section every two years so long as the state board, pursuant to section 22-11-210, requires the public school to implement a performance plan.

(b) Repealed.



§ 22-11-404. School improvement plan - contents

(1) (a) If the state board, pursuant to section 22-11-210, directs a district public school to adopt an improvement plan, the school principal and the school district superintendent, or his or her designee, in accordance with time frames specified in state board rules, shall adopt a school improvement plan, as described in subsection (3) of this section, for the district public school.

(b) The school accountability committee for the district public school shall advise the principal concerning preparation of the school improvement plan and shall make recommendations to the principal concerning the contents of the school improvement plan. The principal, with the approval of the superintendent or his or her designee, shall create and adopt the school improvement plan, taking into account the advice and recommendations of the school accountability committee.

(c) The school district accountability committee shall include the adopted school improvement plan in the compilation prepared pursuant to section 22-11-302 (1), and the local school board shall consider the adopted school improvement plan in developing the budget required by section 22-44-108. The principal and the superintendent, or his or her designee, shall ensure that the school improvement plan is in effect for the district public school within the time frames established in state board rules.

(2) (a) If the state board, pursuant to section 22-11-210, directs an institute charter school to adopt an improvement plan, the school principal, in accordance with time frames specified in state board rules, shall adopt a school improvement plan, as described in subsection (3) of this section, for the institute charter school.

(b) The school accountability committee for the institute charter school shall advise the principal concerning preparation of the school improvement plan and shall make recommendations to the principal concerning the contents of the school improvement plan. The principal shall create and adopt the school improvement plan, taking into account the advice and recommendations of the school accountability committee.

(c) The institute shall include the adopted school improvement plan in the compilation prepared pursuant to section 22-11-303 (2)(b). The principal shall ensure that the school improvement plan is in effect for the institute charter school within the time frames established in state board rules.

(3) A school improvement plan shall be designed to raise the academic performance of students enrolled in the public school and to ensure that the public school, following the next annual performance review, attains a higher accreditation category. At a minimum, each school improvement plan shall:

(a) Set or revise, as appropriate, ambitious but attainable targets that the public school shall attain on the performance indicators. The principal and school district superintendent, or his or her designee, shall ensure that the targets are aligned with the statewide targets set by the state board pursuant to section 22-11-201.

(a.5) If the public school serves students in kindergarten and first, second, and third grades, identify the strategies to be used in addressing the needs of students enrolled in kindergarten and first, second, and third grade who are identified pursuant to section 22-7-1205 as having significant reading deficiencies and set or revise, as appropriate, ambitious but attainable targets that the public school shall attain in reducing the number of students who have significant reading deficiencies and in ensuring that each student achieves grade level expectations in reading;

(b) Identify positive and negative trends in the levels of attainment by the public school on the performance indicators;

(c) Assess and prioritize the issues and needs at the public school that must be addressed to raise the levels of attainment on the performance indicators by the public school and to improve school readiness, if the public school serves students in preschool or kindergarten;

(d) Identify specific, research-based strategies that are appropriate in scope, intensity, and type to address the needs and issues identified pursuant to paragraph (c) of this subsection (3);

(e) Identify the local, state, and federal resources that the public school will use to implement the identified strategies with fidelity; and

(f) Address any other issues required by rule of the state board or raised by the department through the performance review pursuant to section 22-11-210.

(4) The local school board, on behalf of a district public school, or the institute, on behalf of an institute charter school, shall submit the school improvement plan to the department for publication on the data portal. The public school shall make copies of the school improvement plan available to members of the public upon request.



§ 22-11-405. School priority improvement plan - contents

(1) (a) If the state board, pursuant to section 22-11-210, directs a district public school to adopt a priority improvement plan, the local school board, in accordance with time frames specified in state board rules, shall adopt a school priority improvement plan, as described in subsection (4) of this section, for the district public school.

(b) The school accountability committee for the district public school shall hold a public meeting as required in section 22-32-142 (2) to receive input concerning possible strategies to be included in the school priority improvement plan, advise the local school board concerning preparation of the school priority improvement plan, and make recommendations to the local school board concerning the contents of the school priority improvement plan, taking into account recommendations received at the public meeting. The local school board shall create and adopt the school priority improvement plan, taking into account the advice and recommendations of the school accountability committee. Before adopting the school priority improvement plan, the local school board shall hold a public hearing to review the written plan as required in section 22-32-142 (2).

(c) The school district accountability committee shall include the adopted school priority improvement plan in the compilation prepared pursuant to section 22-11-302 (1), and the local school board shall consider the adopted school priority improvement plan in developing the budget required by section 22-44-108. The local school board shall ensure that the school priority improvement plan is in effect for the district public school within the time frames established in state board rules.

(2) (a) If the state board, pursuant to section 22-11-210, directs an institute charter school to adopt a priority improvement plan, the institute, in accordance with time frames specified in state board rules, shall adopt a school priority improvement plan, as described in subsection (4) of this section, for the institute charter school.

(b) The school accountability committee for the institute charter school shall hold a public meeting as required in section 22-30.5-520 (2) to receive input concerning possible strategies to be included in the school priority improvement plan, advise the institute concerning preparation of the school priority improvement plan, and make recommendations to the institute concerning the contents of the school priority improvement plan, taking into account recommendations received at the public meeting. The institute shall create and adopt the school priority improvement plan, taking into account the advice and recommendations of the school accountability committee. Before adopting the school priority improvement plan, the institute shall ensure that the institute charter school holds a public hearing to review the written plan as required in section 22-30.5-520 (2).

(c) The institute shall include the adopted school priority improvement plan in the compilation prepared pursuant to section 22-11-303 (2)(b). The institute shall ensure that the school priority improvement plan is in effect for the institute charter school within the time frames established in state board rules.

(3) The commissioner, subject to available appropriations, may assign the state review panel to critically evaluate a public school's priority improvement plan and report to the commissioner any recommended modifications to the plan. The commissioner may recommend to the local school board or the institute modifications to the school priority improvement plan, taking into consideration any recommendations of the state review panel.

(4) A school priority improvement plan must be designed to ensure that the public school improves its performance to the extent that, following completion of the public school's next annual performance review, the public school attains a higher accreditation category. At a minimum, a school priority improvement plan must:

(a) Set or revise, as appropriate, ambitious but attainable targets that the public school shall attain on the performance indicators. The local school board or the institute shall ensure that the targets are aligned with the statewide targets set by the state board pursuant to section 22-11-201.

(a.5) If the public school serves students in kindergarten and first, second, and third grades, identify the strategies to be used in addressing the needs of students enrolled in kindergarten and first, second, and third grade who are identified pursuant to section 22-7-1205 as having significant reading deficiencies and set or revise, as appropriate, ambitious but attainable targets that the public school shall attain in reducing the number of students who have significant reading deficiencies and in ensuring that each student achieves grade level expectations in reading;

(b) Identify positive and negative trends in the levels of attainment by the public school on the performance indicators;

(c) Assess and prioritize the issues and needs at the public school that must be addressed to raise the levels of attainment on the performance indicators by the public school and to improve school readiness, if the public school serves students in preschool or kindergarten. The needs assessment for a public school that enrolls students in kindergarten or any of grades one through three shall include, but shall not be limited to, the early childhood learning needs assessment described in subsection (4.5) of this section.

(d) Identify specific, research-based strategies that are appropriate in scope, intensity, and type to address the needs and issues identified pursuant to paragraph (c) of this subsection (4);

(e) Identify the local, state, and federal resources that the public school will use to implement the identified strategies with fidelity;

(e.5) Incorporate strategies to increase parent engagement in the public school; and

(f) Address any other issues required by rule of the state board or raised by the department through the performance review pursuant to section 22-11-210.

(4.5) An early childhood learning needs assessment must determine the extent to which:

(a) There are quality early childhood programs existing within the neighborhood of the public school; except that a public school must include this information in the early childhood learning needs assessment only if the information is readily available to the public school;

(b) Children are enrolled in publicly funded early learning and development programs within the neighborhood of the public school or in private early learning and development programs that participate in the school readiness quality improvement program created in section 26-6.5-106 and are located within the neighborhood of the public school; except that a public school must include this information in the early childhood learning needs assessment only if the information is readily available to the public school;

(c) The public school works with an early childhood council established pursuant to part 1 of article 60.5 of title 26 or early childhood community agencies existing within the neighborhood of the public school;

(d) The public school collaborates with early childhood providers and programs regarding students' transition from preschool to kindergarten;

(e) Teachers employed at or by the public school to teach kindergarten or one of grades one through three have early childhood teaching credentials;

(f) Joint professional development opportunities, including opportunities for educator collaboration, are available through the public school for early childhood providers, teachers, and principals;

(g) The public school has a current parent engagement plan and provides ample opportunities for parent and family engagement in preschool through third grade; and

(h) Other early childhood resources, such as home visitation, early intervention services, library programs for young children, and family resource centers, are available to families who reside in the neighborhood of the public school.

(5) The local school board, on behalf of a district public school, or the institute, on behalf of an institute charter school, shall submit the school priority improvement plan to the department for publication on the data portal. The public school shall make copies of the school priority improvement plan available to members of the public upon request.



§ 22-11-406. School turnaround plan - contents

(1) (a) If the state board, pursuant to section 22-11-210, directs a district public school to adopt a turnaround plan, the local school board, in accordance with time frames specified in state board rules, shall adopt a school turnaround plan, as described in subsection (3) of this section, for the district public school. Each district public school turnaround plan shall also be subject to evaluation by the state review panel and may be subject to revisions requested by the commissioner as provided in this subsection (1).

(b) The school accountability committee for the district public school shall hold a public meeting as required in section 22-32-142 (2) to receive input concerning possible strategies to be included in the school turnaround plan, advise the local school board concerning preparation of the school turnaround plan, and make recommendations to the local school board concerning the contents of the school turnaround plan, taking into account recommendations received at the public meeting. The local school board shall create and adopt the school turnaround plan, taking into account the advice and recommendations of the school accountability committee. Before adopting the school turnaround plan, the local school board shall hold a public hearing to review the written plan as required in section 22-32-142 (2).

(c) Within the time frames specified in state board rule, the local school board shall submit the adopted school turnaround plan to the commissioner for evaluation by the state review panel. The state review panel shall critically evaluate the adopted school turnaround plan and make recommendations to the commissioner and the state board concerning the issues specified in section 22-11-210 (4). The commissioner may suggest modifications to the plan, taking into consideration any recommendations of the state review panel and may require that those plan modifications be made prior to the date when the state board enters into an accreditation contract with the district pursuant to section 22-11-206. The local school board shall revise the school turnaround plan, if necessary, and resubmit the plan for approval within the time frames specified in state board rule. The local school board shall ensure that the final, approved school turnaround plan is in effect for the district public school within the time frames specified in state board rule.

(d) The school district accountability committee shall include the final, approved school turnaround plan in the compilation prepared pursuant to section 22-11-302 (1), and the local school board shall consider the final, approved school turnaround plan in developing the budget required by section 22-44-108.

(e) The local school board shall submit the final, approved school turnaround plan to the department for publication on the data portal. The district public school shall make copies of the final, approved school turnaround plan available to members of the public upon request.

(2) (a) If the state board, pursuant to section 22-11-210, directs an institute charter school to adopt a turnaround plan, the institute, in accordance with time frames specified in state board rules, shall adopt a school turnaround plan, as described in subsection (3) of this section, for the institute charter school. Each institute charter school turnaround plan shall also be subject to evaluation by the state review panel and may be subject to revisions requested by the commissioner as provided in this subsection (2).

(b) The school accountability committee for the institute charter school shall hold a public meeting as required in section 22-30.5-520 (2) to receive input concerning possible strategies to be included in the school turnaround plan, advise the institute concerning preparation of the school turnaround plan, and make recommendations to the institute concerning the contents of the school turnaround plan, taking into account recommendations received at the public meeting. The institute shall create and adopt the school turnaround plan, taking into account the advice and recommendations of the school accountability committee. Before adopting the school turnaround plan, the institute shall ensure that the institute charter school holds a public hearing to review the written plan as required in section 22-30.5-520 (2).

(c) Within the time frames specified in state board rule, the institute shall submit the adopted school turnaround plan to the commissioner for evaluation by the state review panel. The state review panel shall critically evaluate the adopted school turnaround plan and make recommendations to the commissioner and the state board concerning the issues specified in section 22-11-210 (4). The commissioner may suggest modifications to the plan, taking into consideration any recommendations of the state review panel and may require that those plan modifications be made prior to the date when the state board enters into an accreditation contract with the institute pursuant to section 22-11-206. The institute shall revise the school turnaround plan, if necessary, and resubmit the plan for approval within the time frames specified in state board rule. The institute shall ensure that the final, approved school turnaround plan is in effect for the institute charter school within the time frames specified in state board rule.

(d) The institute shall include the final, approved school turnaround plan in the compilation prepared pursuant to section 22-11-303 (2)(b). The institute shall submit the final, approved school turnaround plan to the department for publication on the data portal. The institute charter school shall make copies of the final, approved school turnaround plan available to members of the public upon request.

(3) A school turnaround plan must be designed to ensure that the public school improves its performance to the extent that, following completion of the public school's next annual performance review, the public school attains a higher accreditation category. At a minimum, a school turnaround plan must:

(a) Set or revise, as appropriate, ambitious but attainable targets that the public school shall attain on the performance indicators. The local school board or the institute shall ensure that the targets are aligned with the statewide targets set by the state board pursuant to section 22-11-201.

(a.5) If the public school serves students in kindergarten and first, second, and third grades, identify the strategies to be used in addressing the needs of students enrolled in kindergarten and first, second, and third grade who are identified pursuant to section 22-7-1205 as having significant reading deficiencies and set or revise, as appropriate, ambitious but attainable targets that the public school shall attain in reducing the number of students who have significant reading deficiencies and in ensuring that each student achieves grade level expectations in reading;

(b) Identify positive and negative trends in the levels of attainment by the public school on the performance indicators;

(c) Assess and prioritize the issues and needs at the public school that must be addressed to raise the levels of attainment on the performance indicators by the public school and to improve school readiness, if the public school serves students in preschool or kindergarten. The needs assessment for a public school that enrolls students in kindergarten or any of grades one through three shall include, but shall not be limited to, the early childhood learning needs assessment described in section 22-11-405 (4.5).

(d) Identify specific, research-based strategies that are appropriate in scope, intensity, and type to address the needs and issues identified pursuant to subsection (3)(c) of this section, which strategies shall, at a minimum, include one or more of the following:

(I) Employing a lead turnaround partner that uses research-based strategies and has a proven record of success working with schools under similar circumstances, which turnaround partner shall be immersed in all aspects of developing and collaboratively executing the turnaround plan and shall serve as a liaison to other school partners;

(II) Reorganizing the oversight and management structure within the public school to provide greater, more effective support;

(III) For a district public school, seeking recognition as an innovation school or clustering with other district public schools that have similar governance or management structures to form an innovation school zone pursuant to article 32.5 of this title;

(IV) Hiring a public or private entity that uses research-based strategies and has a proven record of success working with schools under similar circumstances to manage the public school pursuant to a contract with the local school board or the institute;

(V) For a district public school that is not a charter school, converting to a charter school;

(VI) For a district charter school or an institute charter school, renegotiating and significantly restructuring the charter school's charter contract;

(VI.5) For a public school that serves students enrolled in kindergarten or any of grades one through three, that the public school invest in research-based strategies focused on early learning and development to address any deficiencies identified in the early childhood learning needs assessment completed for the public school pursuant to subsection (3)(c) of this section if the cause of the public school's low performance is directly related to lack of school readiness and access to quality early learning opportunities, as demonstrated by student achievement data for the early elementary grades, and the public school has not successfully implemented these strategies in the preceding school years. Research-based early learning and development strategies include increasing the quality and availability of early learning and development programs for students who reside within the neighborhood of the public school and increasing the resources available in kindergarten through third grade to improve school readiness and early learning. A public school may implement strategies focused on early learning and development as described in this subsection (3)(d)(VI.5) only in combination with at least one other research-based strategy specified in this subsection (3)(d).

(VII) Other actions of comparable or greater significance or effect;

(e) Identify the local, state, and federal resources that the public school will use to implement the identified strategies with fidelity;

(e.5) Incorporate strategies to increase parent engagement in the public school; and

(f) Address any other issues required by rule of the state board or raised by the department through the performance review pursuant to section 22-11-210.

(4) The general assembly may appropriate such moneys as are available to assist school districts and the institute in improving the academic growth of students in public schools that are required to adopt school turnaround plans. In addition, the department may allocate any moneys received pursuant to the federal "No Child Left Behind Act of 2001", 20 U.S.C. sec. 6301 et seq., for such purpose.






Part 5 - Performance Reporting

§ 22-11-501. State data reporting system

(1) The department shall administer, manage, and maintain a comprehensive data collection and reporting system for collecting and reporting the data specified in and required to implement this article. The department shall ensure that the state data reporting system is capable of:

(a) Collecting, through electronic transfer where possible, all student, public school, school district, and institute performance data required to ascertain the degree to which public schools, school districts, and the institute are meeting the statewide targets for attainment on the performance indicators;

(b) Producing data to support decision-making and learning and to prepare the reports on public school, school district, institute, and state performance described in section 22-11-503;

(c) Protecting the privacy of students;

(d) Including all the information and data elements needed to measure student, public school, school district, institute, and state performance; and

(e) Supporting analysis of the relationship between school district and public school expenditures and program characteristics and effectiveness.

(2) The data elements collected and provided by the department, school districts, the institute, and individual public schools shall be compatible and interoperable. Each school district that has a unique information management system shall ensure that its unique system is compatible with the data elements of the state data reporting system so that all data required to be input into the state data reporting system is made available through electronic transfer and in the appropriate input format.

(3) The department shall have the following duties and responsibilities with regard to the state data reporting system:

(a) To consult with school district representatives in the design and maintenance of the data model and implementation plans for the electronic transfer of data between school districts, the institute, individual public schools, and the state data reporting system;

(b) To provide operational definitions for the state data reporting system through the data dictionary created pursuant to section 22-2-305;

(c) To determine the information and specific data elements required for the performance decisions made at each public school, recognizing that the time and effort of instructional personnel expended in collection and compilation of data should be minimized;

(d) To develop standardized terms and procedures to be followed at all public schools;

(e) To develop an electronic standardized transmittal format to be used for collection of data from school districts, the institute, and public schools;

(f) To develop appropriate computer applications to ensure the integrity and integration of the specific data elements;

(g) To develop the necessary applications to provide statistical analysis of the comprehensive information and supporting data elements provided in paragraph (f) of this subsection (3) in such a way that required reports may be disseminated, comparisons may be made, and relationships may be determined in order to provide the necessary information for making performance decisions at all public schools;

(h) To develop output and reporting formats that will provide school districts, the institute, and public schools with diagnostic information for making academic and safety environment decisions at all public schools;

(i) To assist school districts and the institute in establishing their standardized electronic transmittal capabilities, including but not limited to awarding grants pursuant to rule of the state board to public schools, school districts, and the institute to assist them in upgrading their transmittal capabilities;

(j) To establish procedures for the annual evaluation of the effectiveness and ease of use of the state data reporting system;

(k) To perform such other actions as are necessary to carry out the intent of the general assembly that the needs of the state data reporting system for performance decision-making and reporting are met; and

(l) To apply for gifts, grants, and donations, including grants awarded under the federal "American Recovery and Reinvestment Act of 2009", Pub.L. 111-5, for the implementation of internet-based tools to deliver instructional advice and content supported by formative assessment data and to directly connect teachers across the state to enhance educators' collaboration, use of data, instruction, and professional accountability.

(4) The specific responsibilities of each school district and the institute shall include:

(a) Developing, with assistance from the department, system compatibility between the state data reporting system and unique school district and individual public school data systems;

(b) Providing, with the assistance of the department, in-service training on the state data reporting system's purposes and scope, a method of electronically transmitting input data, and the use of performance reporting information;

(c) Advising the department of all district data management needs as they relate to the state data reporting system;

(d) Electronically transmitting required data elements and an accounting as required by section 22-55-108 to the appropriate processing locations in accordance with guidelines established by the department;

(e) Determining required data output and reports, comparisons, and relationships to be provided to the school district or the institute by the state data reporting system, continuously reviewing these reports for usefulness and meaning, and submitting recommended additions, deletions, and changes in accordance with the guidelines established by the department; and

(f) Being responsible for maintaining the integrity and accuracy of data elements transmitted to the department.



§ 22-11-502. Data portal - creation - contents

(1) The department shall develop and maintain an internet-based electronic data delivery system to provide education accountability data to public schools, school districts, the institute, parents, and other members of the public.

(2) At a minimum, the department shall publish on the data portal the following items:

(a) The performance reports, as described in section 22-11-503, for public schools, school districts, the institute, and the state;

(b) The accreditation category, with supporting data, determined pursuant to part 2 of this article, for each school district in the state and for the institute;

(c) The accreditation category, with supporting data, for each public school in the state, as determined by the local school board or the institute, whichever is applicable;

(d) For each public school in the state, the school performance, improvement, priority improvement, or turnaround plan, whichever is appropriate based on the state board's direction pursuant to section 22-11-210;

(e) For each school district in the state, the district performance, improvement, priority improvement, or turnaround plan, whichever is appropriate based on the school district's accreditation category; and

(f) For the institute, the institute performance, improvement, priority improvement, or turnaround plan, whichever is appropriate based on the institute's accreditation category.

(3) In publishing supporting data for the school district, institute, and public school accreditation categories, the department shall include data pertaining to the graduation rates that describe the progress made by student groups disaggregated for gender by race and income.



§ 22-11-503. Performance reports - contents - rules

(1) The department shall publish on the data portal a school performance report for each public school in the state, a school district performance report for each school district in the state, a performance report for the institute, and a performance report for the state as a whole. The department shall continuously update the data included in the performance reports as soon as practicable, but not later than sixty days, after the data become available.

(2) The state board shall adopt rules specifying the information to be included in the school performance reports, the school district and institute performance reports, and the state performance report. The information shall be consistent for each type of report and, at a minimum, shall include the following:

(a) The report subject's level of attainment on each of the performance indicators as determined pursuant to section 22-11-204, including whether the report subject met the targets set for the applicable school year;

(b) For school performance reports, a comparison of the report subject's levels of attainment on the performance indicators with the levels of attainment of the other public schools of the school district and in the state and the information specified in subsection (3) of this section;

(c) For school district performance reports and the institute performance report, a comparison of the report subject's levels of attainment on the performance indicators with other school districts in the state and the institute;

(d) Information concerning comparisons of student performance over time and among student groups;

(e) The report subject's rates of completion, mobility, and truancy as calculated pursuant to rules adopted by the state board; and

(f) Any additional information that may be required by federal law.

(3) In addition to any information specified by rule of the state board, each school performance report shall include the following information concerning the operations and environment of the public school that is the subject of the report:

(a) The name of the public school, the type of school program provided at the public school, and the school year for which the information in the performance report is provided. The performance report shall also include the public school's street address, telephone number, and email address, and, if one exists, the website address of the school district or the public school.

(b) Information concerning the percentages of students who are not tested or whose scores are not included in determining attainment of the performance indicators;

(c) As described in state board rule, the occurrence of each of the types of incidents described in section 22-32-109.1 (2)(b)(IV), expressed as a number and as a percentage of the total occurrences of all of the incidents;

(d) As calculated pursuant to state board rule, information concerning:

(I) Student enrollment at the public school;

(II) Students, reported as a number and a percentage of the total student enrollment at the public school, who are eligible for free or reduced-cost lunch pursuant to the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.;

(III) Repealed.

(IV) Average daily attendance at the public school; and

(V) For elementary schools, the availability of a preschool program, full-day kindergarten program, and before- and after-school programs at the public school;

(e) Information concerning the staff employed at the public school, including:

(I) The number of persons employed at the public school in each of the following categories and explanations of the job descriptions for each category:

(A) Classroom teachers;

(B) Paraprofessionals;

(C) Administrators;

(D) Other professionals;

(E) School support staff;

(F) School counselors; and

(G) School librarians;

(II) The students-per-classroom-teacher ratios for each grade level included in the public school;

(III) The average number of years of teaching experience among the teachers employed at the public school;

(IV) The number of teachers employed at the public school who hold master's or doctoral degrees;

(V) For junior high, middle, and high schools, the percentage of teachers employed at the public school who are teaching in the subject areas in which they received their bachelor's or graduate degrees;

(VI) The number of teachers employed at the public school who have three or more years of teaching experience. For purposes of this subparagraph (VI), the data used shall describe teachers who have obtained nonprobationary status pursuant to the provisions of part 2 of article 63 of this title.

(VII) The number of professional development days included in the school year;

(f) Information concerning whether the following courses and programs, which are not included in the statewide assessments, are available to students enrolled in the public school and, to the extent they are available on the public school's or school district's website, internet links to descriptions of these courses and programs:

(I) Art;

(II) Drama or theater;

(III) Music;

(IV) Dance;

(V) Physical education;

(VI) Economics;

(VII) World languages;

(VIII) History;

(IX) Geography;

(X) Civics;

(XI) Career and technical education;

(XII) Opportunities for civic or community engagement;

(XIII) Internet safety programs;

(XIV) For high schools, advanced placement, international baccalaureate, or honors courses;

(XV) For elementary schools, international baccalaureate or Montessori curricula;

(XVI) Extracurricular activities; and

(XVII) Athletics; and

(g) Information, as described in state board rule, concerning programs and services that are available at the public school to support student health and wellness. The state board is encouraged to include in the school performance report information concerning each school district's and each public school's incorporation of physical activity into the school day.

(4) Each public school, each school district, and the institute shall report accurately the data required to produce a performance report. The state board shall seek to minimize and eliminate the duplication of data reporting required under this section and data reporting required by other state or federal statutes or rules so that school districts, institute charter schools, and the institute may satisfy the multiple reporting requirements within a single reporting framework.

(5) Prior to the publication of the performance reports, the department shall:

(a) Allow each school district and the institute a reasonable period of time to review the school district's or the institute's information as it will appear on the school performance reports; and

(b) Correct any errors or misinformation identified by the school district or institute.

(6) The school performance report produced for each public school pursuant to this section may contain internet links through which a person may access additional information not provided in detail in the report. The state board may make changes in the format or the contents of the performance reports prepared pursuant to this section.

(7) Each public school shall notify the parent or legal guardian of each student enrolled in the public school of the availability on the data portal of its performance report and the performance report for the school district or the institute and for the state. Each public school shall ask the parent or legal guardian of each student enrolled in the school whether the parent or legal guardian wants a printed copy of the school, school district, institute, or state performance report, and shall provide a copy if requested.



§ 22-11-503.5. Student performance by course level - report - definitions

(1) (a) The general assembly finds and declares that:

(I) All students deserve the opportunity to learn higher-level content;

(II) The school and the school district's course placement policies and decisions impact a student's opportunity to learn; and

(III) Course-level placement decisions in core courses have a significant impact on a student's potential to attain proficiency on the statewide assessments in core content areas and to attain postsecondary and workforce readiness.

(b) The general assembly therefore determines that:

(I) Providing public schools and school districts with data concerning course participation and subsequent performance on statewide assessments will facilitate conversations at the school and school-district levels to identify those courses that result in the greatest number of students demonstrating proficiency, to place more students in those courses, and to eliminate or drastically modify courses that are not yielding long-term success for students who take the courses; and

(II) Providing schools and school districts with this data will also facilitate conversations regarding the demographics of students enrolled in each course level and lead schools and school districts to examine and modify course placement and instructional grouping policies and decisions.

(2) As used in this section, unless the context otherwise requires:

(a) "Core course" means a course in English, mathematics, science, or social studies.

(b) "Course level" means the degree of difficulty or complexity of the content of a course in a specific subject area, such as an honors level course.

(3) (a) No later than November 1, 2014, and no later than each November 1 thereafter, for each academic year the department shall create a core course level participation and performance report for each school district and public school in the state. At a minimum, the report must include:

(I) The participation of students in each core course level disaggregated by student groups; and

(II) When available, the proficiency levels that the students enrolled in each core course level achieve on the statewide assessment that corresponds to the course subject disaggregated by student groups.

(b) During the 2014-15 and 2015-16 academic years, the department shall work with public schools and school districts to refine the format and content of the report to improve the use and functionality of the report for public schools and school districts, recognizing that the statewide assessments will be in transition during these academic years.

(4) Commencing with the 2016-17 academic year, the department shall also make the core course level participation and performance reports available on the department's website.

(5) Commencing no later than the 2016-17 academic year, public schools and school districts shall use the data in the core course level participation and performance report to inform the district plans adopted pursuant to sections 22-11-303 to 22-11-306, and the school plans adopted pursuant to sections 22-11-403 to 22-11-406. The core course level participation and performance report is intended to generate school-building level and school-district level discussion and examination of course placement policies and decisions and the resulting student proficiency levels on statewide assessments. If the core course level participation and performance report indicates that there are significant disparities in student performance by course level or that a disproportionate number of students from specific student groups are enrolled in courses that achieve lower student proficiency levels on statewide assessments, the public school or school district shall include strategies for addressing the disparities and disproportionate student groups participation in the district plan adopted pursuant to sections 22-11-303 to 22-11-306 and the school plan adopted pursuant to sections 22-11-403 to 22-11-406, which strategies may include eliminating or modifying courses.



§ 22-11-504. School district and institute reporting requirements

(1) Each school district shall annually report to the department for each of the district public schools:

(a) Any information necessary to prepare the performance reports described in section 22-11-503;

(b) For each district public school, the school performance, improvement, priority improvement, or turnaround plan, whichever is appropriate based on the direction from the state board pursuant to section 22-11-210;

(c) The accreditation category, with supporting data, for each district public school;

(d) The high school graduation requirements adopted by the local school board, as provided in section 22-32-109 (1)(kk), and by each district charter high school, including the options adopted by the local school board and each district charter high school by which a high school student may demonstrate college and career readiness; and

(e) Any additional information required for the department to implement the accreditation process described in part 2 of this article 11.

(2) The institute shall annually report to the department for each institute charter school:

(a) Any information necessary to prepare the performance reports described in section 22-11-503;

(b) For each institute charter school, the school performance, improvement, priority improvement, or turnaround plan, whichever is appropriate based on the direction from the state board pursuant to section 22-11-210;

(c) The accreditation category, with supporting data, for each institute charter school;

(d) The high school graduation requirements adopted by each institute charter high school, including the options adopted by each institute charter high school by which a high school student may demonstrate college and career readiness; and

(e) Any additional information required by the accreditation process described in part 2 of this article 11.

(3) Each local school board and the institute shall adopt policies to ensure that appropriate personnel within the school district and each institute charter school share with and explain to the parent or legal guardian of each student enrolled in the school district or the institute charter school the student's statewide assessment results and the student's longitudinal academic growth information provided by the department pursuant to section 22-11-203.






Part 6 - School Awards Program

§ 22-11-601. Colorado school awards program - created - rules

(1) There is hereby established the Colorado school awards program, referred to in this part 6 as the "program", to be administered by the department. The state board shall promulgate rules for the administration of this part 6 and the program. The rules shall include but need not be limited to procedures for transmitting the financial awards to public schools of school districts and institute charter schools that demonstrate outstanding performance.

(2) In addition to the monetary awards made and distributed pursuant to sections 22-11-602, 22-11-603, 22-11-603.5, and 22-11-605, the state board may annually apply moneys from the school awards program fund created in section 22-11-605 to provide tangible items of recognition, such as banners or trophies, to schools that are identified as eligible to receive the John Irwin schools of excellence awards, the governor's distinguished improvement awards, the centers of excellence awards, and the academic growth awards created in section 22-11-603.7.



§ 22-11-602. Colorado school awards program - John Irwin schools of excellence awards - rules

(1) The state board shall annually present financial awards to the highest performing public schools in the state based on the schools' levels of attainment on the performance indicator concerning student achievement levels on the statewide assessments.

(2) Of the moneys available for the program pursuant to this part 6, one third shall be awarded to the public schools with the highest level of attainment on the performance indicator concerning student achievement levels, as calculated pursuant to section 22-11-204 (3). An award granted pursuant to this section shall be known as a "John Irwin Schools of Excellence Award".

(3) Subject to available appropriations, the amount of each award issued pursuant to this section shall be five thousand, ten thousand, or fifteen thousand dollars, depending on the number of pupils attending the public school receiving the award. If the available appropriations are insufficient to award each school the amount specified in this subsection (3), the department shall reduce all awards for that year proportionately. The state board shall establish by rule the pupil size of the public school for each award amount.



§ 22-11-603. Governor's distinguished improvement awards - rules

(1) The state board shall annually present financial awards to the public schools in the state demonstrating the highest rates of student longitudinal growth, including longitudinal growth across multiple years, as measured by the Colorado growth model. The technical advisory panel convened pursuant to section 22-11-202 shall recommend to the state board, and the state board shall establish by rule, the method by which to identify schools that demonstrate the highest rate of student longitudinal growth in one or more school years, as measured by the Colorado growth model. The technical advisory panel shall take school size into account in preparing its recommendations.

(2) Of the moneys available for awards pursuant to this part 6, two thirds shall be awarded pursuant to this section.

(3) An award issued pursuant to this section shall be known as a "Governor's Distinguished Improvement Award".



§ 22-11-603.5. Centers of excellence awards

(1) (a) The state board shall annually present financial awards to public schools in the state that enroll a student population of which at least seventy-five percent are at-risk pupils, as defined in section 22-54-103 (1.5), and that demonstrate the highest rates of student longitudinal growth, as measured by the Colorado growth model. The technical advisory panel convened pursuant to section 22-11-202 shall recommend to the state board, and the state board shall establish by rule, the method by which to identify schools that qualify for an award pursuant to this section.

(b) Awards issued pursuant to this section shall be known as "Centers of Excellence Awards".

(2) A school that receives an award pursuant to this section shall not qualify for an award pursuant to section 22-11-603.

(3) Notwithstanding the provisions of sections 22-11-602 (2) and 22-11-603 (2), of the moneys available for awards pursuant to this part 3, in the 2009-10 budget year and budget years thereafter, two hundred fifty thousand dollars shall be awarded to schools annually pursuant to this section. The department shall apportion the remainder between the "John Irwin schools of excellence awards" and the "Governor's Distinguished Improvement Awards" as provided in sections 22-11-602 (2) and 22-11-603 (2), respectively.



§ 22-11-603.7. Academic growth awards - rules - definitions

(1) (a) Subject to available appropriations, the state board shall annually present an award to the public high school that demonstrates the highest levels of student academic growth within each classification. The awards presented pursuant to this section must be in the form of trophies that resemble the trophies presented for athletic accomplishments. The technical advisory panel convened pursuant to section 22-11-202 shall recommend to the state board, and the state board shall establish by rule, the method by which to identify the public high schools that demonstrate the highest rate of student longitudinal growth in one or more school years, as measured by the Colorado growth model.

(b) The awards issued pursuant to this section are named for each classification and known as the academic growth award for that classification.

(2) Notwithstanding any provision of this part 6 to the contrary, of any moneys that the department may receive pursuant to section 22-11-605 (1) in the form of public or private gifts, grants, or donations, in the 2014-15 budget year and each budget year thereafter, the department shall use up to one thousand five hundred dollars to award trophies pursuant to this section. The department shall apportion the remainder of the moneys available for awards as provided in sections 22-11-602, 22-11-603, and 22-11-603.5.

(3) As used in this section, "classification" means the grouping of schools established biennially by the statewide association for high school activities for the sport of football.



§ 22-11-604. Colorado school awards program - distribution of award

(1) Any award presented by the state board pursuant to this part 6 shall be spent or distributed for use within the public school as the principal of the public school, after consultation with the school accountability committee for the public school, deems appropriate.

(2) Any moneys made available to a district public school in the form of an award pursuant to the provisions of this part 6 shall not supplant moneys made available to the public school from funding received by the school district pursuant to article 54 of this title or pursuant to the taxing authority of the school district. Any moneys made available to an institute charter school in the form of an award pursuant to the provisions of this part 6 shall not supplant moneys payable to the institute charter school pursuant to part 5 of article 30.5 of this title.



§ 22-11-605. School awards program fund - creation - contributions

(1) The department may accept and expend gifts, grants, and donations from any source, public or private, to make financial awards and purchase tangible items of recognition, such as banners or trophies, to award to public schools pursuant to the provisions of this part 6. The department shall transmit all public and private gifts, grants, and donations received pursuant to this section to the state treasurer who shall credit the same, in addition to any appropriations made by the general assembly, to the school awards program fund, which is hereby created in the state treasury and referred to in this section as the "fund".

(2) Subject to annual appropriation, the department may expend money that is appropriated to the fund to make financial awards and purchase tangible items of recognition, such as banners or trophies, to award to public schools pursuant to the provisions of this part 6. In accordance with section 24-36-114, the state treasurer shall credit all interest derived from the deposit and investment of money in the fund to the general fund. The department shall use any money credited or appropriated to the fund exclusively for awards and items of recognition and shall not use the money to pay for the expenses of the department in administering the program established in this part 6.









Article 12 - Teacher and School Administrator Protection Act

§ 22-12-101. Short title

This article shall be known and may be cited as the "Teacher and School Administrator Protection Act".



§ 22-12-102. Legislative declaration

(1) The general assembly hereby finds that:

(a) Promoting the quality of primary and secondary public education is a compelling state interest;

(b) Maintaining a safe environment is an important component of learning. At times, educators may feel they lack the authority to maintain safety and discipline in the public school classroom or they may hesitate to exercise this authority because of the threat of a lawsuit resulting from their actions.

(c) The filing of meritless lawsuits against school districts, teachers, administrators, and other school district employees interferes with attempts to ensure the quality of public education, particularly where the lawsuits arise out of the good-faith efforts of educators to maintain classroom discipline or address threats to student safety;

(d) Meritless litigation also diverts financial and personnel resources to litigation defense activities and reduces the availability of these resources for educational opportunities for students.

(2) The general assembly finds that legislation to deter meritless lawsuits and sanction deliberately false reports against educators is a rational and appropriate method to address the compelling public interest in protecting school districts and school district employees from unnecessary and harmful litigation.

(3) It is the intent of the general assembly that the provisions of this article and those of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., be read together and harmonized to give the greatest protection from liability in tort possible for educational entities and their employees. If the provisions of this article and those of the "Colorado Governmental Immunity Act" are interpreted as being in conflict, the provision that grants the greatest immunity and protection to an educational entity and its employees shall prevail.



§ 22-12-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Educational entity" means the state board of education, a school district board of education, and a governing body of a charter school.

(2) "Employee" means an individual elected or appointed to an educational entity and an individual who is an employee of an educational entity or who provides student-related services to an educational entity on a contractual basis. "Employee" includes an authorized volunteer who provides student-related services to an educational entity.



§ 22-12-104. Liability

(1) An educational entity and its employees are immune from suit for taking an action regarding the supervision, grading, suspension, expulsion, or discipline of a student while the student is on the property of the educational entity or under the supervision of the educational entity or its employees; except that immunity shall not apply if the action is committed willfully and wantonly and violates a statute, rule, or regulation or a clearly articulated policy of the educational entity. The burden of proving the violation shall rest with the plaintiff and must be established by clear and convincing evidence to the court as part of a summary proceeding. If at the summary proceeding the court finds a violation exists, the educational entity and its employee may raise immunity at trial under the provisions of this article and the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(2) An educational entity and its employees are immune from suit for making a report consistent with federal law to the appropriate law enforcement authorities or officials of an educational entity if the individual making the report has reasonable grounds to suspect that a student is:

(a) Under the influence of alcoholic beverages or of a controlled substance not lawfully prescribed to the student;

(b) In possession of a firearm or alcoholic beverages or of a controlled substance not lawfully prescribed to the student;

(c) Involved in the illegal solicitation, sale, or distribution of firearms or alcoholic beverages or of a controlled substance.

(3) A person claiming to have suffered an injury by an educational entity or an employee, whether or not by a violation of a statute, rule, or regulation or a clearly articulated policy of the educational entity, shall file a written notice as provided in section 24-10-109, C.R.S., within one hundred eighty days after the date of discovery of the injury, regardless of whether the person then knew all of the elements of a claim or of a cause of action for the injury. Compliance with the provisions of this subsection (3) shall be a jurisdictional prerequisite to any action brought under the provisions of this article, and failure of compliance shall forever bar any such action.



§ 22-12-105. False reports - misdemeanor

(1) Except as otherwise provided in this section, a person eighteen years of age or older who intentionally makes a false accusation of criminal activity against an employee of an educational entity to law enforcement authorities, school district officials or personnel, or both commits a misdemeanor and, upon conviction, shall be fined up to two thousand dollars.

(2) Except as otherwise provided in this section, a student enrolled in a public school who is at least ten years of age but younger than eighteen years of age who intentionally makes a false accusation of criminal activity against an employee of an educational entity to law enforcement authorities, school district officials or personnel, or both may, at the discretion of the court and in accordance with the provisions of the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq., be subject to any of the following penalties:

(a) Community service of a type and for a period of time to be determined by the court;

(b) Any other sanction as the court in its discretion may deem appropriate.

(3) A school district may expel or suspend a student who intentionally makes a false accusation of criminal activity against an employee of an educational entity to law enforcement authorities, school district officials or personnel, or both.

(4) The provisions of this section do not apply to statements regarding individuals elected or appointed to a school board.

(5) This section is in addition to and does not limit the civil or criminal liability of persons who make false statements alleging criminal activity by others.



§ 22-12-106. Frivolous actions - attorney fees - costs

(1) In a civil action or proceeding against an educational entity or its employee in which the court finds the educational entity or its employee is immune from suit or from liability pursuant to the provisions of section 22-12-104, the court shall award costs and reasonable attorney fees to the defendant or defendants. The court in its discretion may determine whether such fees and costs are to be borne by the plaintiff's attorney, the plaintiff, or both.

(2) Expert witness fees may be included as part of the costs awarded under this section.

(3) The provisions of this section shall be deemed to be substantive state law.



§ 22-12-107. Insurance

Unless otherwise provided by statute, the existence of a policy of insurance indemnifying an educational entity against liability for damages is not a waiver of a defense otherwise available to the educational entity or its employees in the defense of a claim.



§ 22-12-108. Applicability

This article shall be supplemental to the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S. An action that is barred under the provisions of the "Colorado Governmental Immunity Act", including but not limited to section 24-10-109, C.R.S., shall be barred under the provisions of this article.



§ 22-12-109. Special rule

This article shall not infringe on any right provided under the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq.






Article 13 - School Turnaround Leaders Development Program

§ 22-13-101. Legislative declaration

(1) The general assembly finds that:

(a) Developing high-quality leadership for struggling schools has become a clear priority nationwide to systematically improve academic performance among low-achieving students;

(b) Leadership for low-performing schools is fundamentally different than leadership for higher-performing schools. Extensive research shows that, to achieve real turnaround and academic improvement, low-performing schools need to experience significant and fundamental change in instructional practices as well as in the school's climate and culture. Turnaround leadership requires dramatic and transformative intervention in a culture of underperformance within a short amount of time. The research further articulates the skills and competencies that school leaders must have to produce this type of change in a school and that these skills and competencies are dramatically different from those practiced by most school leaders.

(c) There is also a significant amount of research and evidence around the practices that are needed to train, recruit, incentivize, and sustain successful, high-quality school turnaround leaders;

(d) In addition to school principals, teacher leaders within schools and district-level personnel who coordinate and support turnaround efforts for multiple schools of a school district are crucial to achieving increased academic performance within low-performing schools and must be included in programs to train successful, high-quality school turnaround leaders;

(e) For the 2013-14 school year, one hundred nineteen public schools serving fifty-five thousand eight hundred fourteen students in Colorado are accredited with priority improvement plans, and forty-nine public schools serving seventeen thousand three hundred eleven students are accredited with turnaround plans. For the 2013-14 school year, fourteen school districts are accredited with priority improvement plans, and two school districts are accredited with turnaround plans. Given these levels of performance in the public schools, Colorado must address the need to develop, nurture, and support aspiring and practicing school turnaround leaders.

(f) There is a tremendous opportunity for the state to recruit, develop, and facilitate new and existing leadership development programs that are specifically focused on developing leaders to serve low-performing schools.

(2) The general assembly therefore finds that it is imperative and in the best interests of the state to create the school turnaround leaders development program within the department to contract with providers and award grants to school districts throughout the state to use in developing outstanding school leaders with the skills and competencies required to turn around low-performing public schools in the state.

(3) The general assembly declares that, for purposes of section 17 of article IX of the state constitution, the school turnaround leaders development program is an important element in implementing accountable programs to meet state academic standards and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-13-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Charter school" means a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title or an institute charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title.

(2) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(3) "Institute" means the state charter school institute established in section 22-30.5-503.

(4) "Program" means the school turnaround leaders development program created in section 22-13-103.

(5) "Provider" means a public or private entity that offers a high-quality turnaround leadership development program for Colorado educators.

(6) "School district" means a school district organized pursuant to article 30 of this title.

(7) "School turnaround leader" means a principal or teacher leader in a school that is required to adopt a priority improvement plan or turnaround plan pursuant to section 22-11-210 or a district-level administrator or employee of the state charter school institute that coordinates and supports turnaround efforts in schools of the school district or institute charter schools that implement priority improvement plans or turnaround plans.

(8) "State board" means the state board of education created in section 1 of article IX of the state constitution.



§ 22-13-103. School turnaround leaders development program - created - rules

(1) There is created in the department the school turnaround leaders development program to provide funding to assist in the design of turnaround leadership development programs and to provide funding to support training and development of school turnaround leaders for the public schools in the state.

(2) The state board, in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., shall promulgate rules to implement and administer the program. At a minimum, the rules must include:

(a) Criteria for identifying approved providers from among those that respond to the request for proposals pursuant to section 22-13-104. At a minimum, the criteria must:

(I) Consider each provider's experience in developing successful, effective leadership in low-performing schools and school districts;

(II) Consider the leadership qualities that each provider's turnaround leadership development program is expected to develop; and

(III) Ensure the availability of turnaround leadership development programs for school turnaround leaders in public schools throughout the state.

(b) Timelines for the design grant application and approval process;

(c) Criteria for awarding design grants to identified providers to partially offset the design and development costs of creating or expanding high-quality turnaround leadership development programs;

(d) Timelines for the school turnaround leader grant application and approval process;

(e) The requirements for a school turnaround leader grant application, including but not limited to the goals that the applicant expects to achieve through the grant; and

(f) Criteria for selecting school turnaround leader grant recipients. At a minimum, the criteria must take into account for applying school districts the concentration of schools of the school district, or for the institute the concentration of institute charter schools, that must implement priority improvement or turnaround plans. For applying charter schools, the criteria must prioritize schools that are implementing priority improvement or turnaround plans.



§ 22-13-104. Turnaround leadership development programs - providers - design grants - review

(1) The department shall issue a request for proposals from providers who seek to participate in the program. The department shall review the responses received and, based on the criteria adopted by rule of the state board, identify one or more providers to participate in the program by providing turnaround leadership development programs for school districts, the institute, and charter schools that receive school turnaround leader grants through the program. The department, on a regular basis, shall review each provider's turnaround leadership development programs, including the success achieved by the persons who complete the programs, and revise the list of identified providers as appropriate to ensure that the turnaround leadership development programs that are available through the program are of the highest quality.

(2) During the first three years that the program receives appropriations, an identified provider may apply as provided by rule for a one-time design grant to offset the costs incurred in creating or expanding the provider's turnaround leadership development programs. The department shall review the design grant applications using the criteria adopted by rule and recommend to the state board the providers that may receive design grants and the amount of the grants. The state board, taking into account the department's recommendations, may award the design grants from moneys appropriated by the general assembly to the department for the program. In each of the first three budget years in which the program operates, the state board may distribute as one-time design grants no more than approximately one-third of the amount appropriated for the program for the applicable budget year.

(3) Each identified provider shall track the effectiveness of persons who complete a turnaround leadership development program and report the effectiveness to the department in accordance with department guidelines. The report must use department rubrics to measure the effectiveness of persons who complete the turnaround leadership development program.



§ 22-13-105. School turnaround leader grants - application - awards - report

(1) The state board, subject to available appropriations, shall award school turnaround leader grants to one or more school districts or charter schools or to the institute to use in:

(a) Identifying and recruiting practicing and aspiring school turnaround leaders;

(b) Subsidizing the costs incurred for school turnaround leaders and their leadership staff, if appropriate, to participate in turnaround leadership development programs offered by identified providers; and

(c) Reimbursing school turnaround leaders for the costs they incur in completing turnaround leadership development programs offered by identified providers.

(2) A school district, the institute, or a charter school that seeks a school turnaround leader grant must apply to the department as provided by rule of the state board. The department shall review all of the applications received and, based on the criteria adopted by rule, recommend to the state board the applicants that may receive school turnaround leader grants and the grant amounts. Subject to available appropriations, the state board, taking into account the department's recommendations, shall award school turnaround leader grants from moneys appropriated by the general assembly to the department for the program.

(3) Each school turnaround leader grant may continue for up to three budget years. The department shall annually review each grant recipient's use of the grant moneys and may rescind the grant if the department finds that the grant recipient is not making adequate progress toward achieving the goals identified in the grant application.

(4) During the term of the grant, each grant recipient shall annually report to the department the information requested by the department to monitor the effectiveness of the school turnaround leader grants. Notwithstanding section 24-1-136 (11)(a)(I), the department shall analyze and summarize the reports received from grant recipients and annually submit to the state board, the governor, and the education committees of the senate and the house of representatives, or any successor committees, a report of the effectiveness of the school turnaround leader grants awarded pursuant to this section. The department shall also post the annual report on its website.

(5) The department may expend up to five percent of the moneys annually appropriated for the program to offset the costs incurred in implementing the program.






Article 14 - Dropout Prevention and Student Re-Engagement

§ 22-14-101. Legislative declaration

(1) The general assembly hereby finds that:

(a) The state of Colorado has placed a high priority on reducing the number of student dropouts in Colorado, including establishing the goal of decreasing the high school dropout rate by half by the 2017-18 academic year;

(b) The Colorado department of education reports that the statewide graduation rate for Colorado high schools for the 2006-07 school year was seventy-five percent, an improvement of nine-tenths of a percentage point over the previous school year;

(c) Although the overall graduation rate may have improved, serious gaps continue to exist in the graduation rates among ethnic and economic groups and, overall, twenty-five percent of the high school students in Colorado are not graduating from high school within four years;

(d) Students with disabilities also continue to achieve a significantly lower graduation rate than other student groups. The graduation rate for Colorado students with disabilities is sixty-three and seven-tenths percent, compared with a statewide graduation rate of seventy-five percent.

(e) According to the 2007 Colorado youth risk behavior survey, approximately one out of ten students did not go to school one or more days in a thirty-day period because they felt unsafe at school or in traveling to or from school. This statistic indicates that, to improve student attendance and graduation rates, schools and school districts must address school safety issues as well as student learning and engagement issues.

(f) Studies clearly show that a student's level of education attainment will directly influence the student's level of achievement and success throughout the rest of his or her life;

(g) The national center for education statistics reports that, in comparing employment rates and levels of education attainment across the country, in 2005, the unemployment rate for persons who dropped out of high school was seven and six-tenths percent, compared to an overall average unemployment rate for all education levels of four percent; and

(h) Studies further show that students who drop out of school are more likely to be involved in crime or delinquency and to lose lifelong opportunities for personal achievement, resulting in economic and social costs to the state.

(2) The general assembly therefore concludes that:

(a) It is imperative that the department of education create an office of dropout prevention and student re-engagement to provide focus, coordination, research, and leadership to assist local education providers in implementing coordinated efforts to reduce the high school dropout rate and increase the high school graduation and completion rates and the levels of student engagement and re-engagement;

(b) To significantly reduce the statewide dropout rate and increase the rates of student engagement and re-engagement, the office of dropout prevention and student re-engagement must also provide leadership in creating and facilitating systemic approaches that involve intersystem collaboration between local education providers and the foster care and child welfare systems, the juvenile justice system, the division of youth services in the department of human services, institutions of higher education, career and technical education providers, adult basic education, general educational development certificate, and English-as-a-second-language programs, offices of workforce development, school-based student support personnel, expanded learning opportunity and family education programs, general educational development programs, and facility schools.



§ 22-14-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Completion" means a student graduates from high school or receives a certificate or other designation of high school completion such as a general educational development certificate.

(2) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(3) "Dropout prevention" means school and community-based initiatives to promote positive social, emotional, familial, and educational factors that maintain and strengthen student engagement and address barriers and conditions that may lead a student to drop out of school.

(4) "Expanded learning opportunity programs" means programs that provide kindergarten-through-twelfth-grade supervised learning activities that may include, but need not be limited to, after-school programs, before-school programs, summer school programs, weekend programs, and extended-day and extended-year programs.

(5) "Graduation" means a student meets the locally defined requirements for a high school diploma.

(6) "Grant program" means the student re-engagement grant program established in section 22-14-109.

(7) "High priority local education provider" means a local education provider that the office identifies pursuant to section 22-14-103 (4) as being most in need of technical assistance and support.

(8) "Local education provider" means a school district, a board of cooperative services created pursuant to article 5 of this title, or the state charter school institute created pursuant to section 22-30.5-503.

(9) "Office" means the office of dropout prevention and student re-engagement created within the department of education pursuant to section 22-14-103.

(10) "Parent" means a student's biological or adoptive parent or the student's legal guardian or legal custodian.

(10.5) "Performing arts" shall have the same meaning as provided in section 22-1-104.5 (1)(b).

(11) "Priority local education provider" means a local education provider that the office identifies pursuant to section 22-14-103 (4) as being in significant need of technical assistance and support.

(12) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.

(13) "Student engagement" means a student's sense of belonging, safety, and involvement in school that leads to academic achievement, regular school attendance, and graduation. Elements of promoting student engagement include providing rigorous and relevant instruction, creating positive relationships with teachers and counselors, providing social and emotional support services for students and their families, creating partnerships with community organizations and families that foster learning outside of the classroom, and cultivating regular school attendance.

(14) "Student graduation and completion plan" means a local education provider's plan, created pursuant to section 22-14-107, for reducing the student dropout rate and increasing the rates of student engagement, re-engagement, graduation, and completion.

(15) "Student re-engagement" means that a student reenrolls in high school after dropping out prior to completion. Student re-engagement usually results from a local education provider's use of evidence- or research-based strategies to reach out to students who have dropped out of school and to assist them in transitioning back into school and obtaining their high school diplomas or otherwise completing high school.

(16) "Student support personnel" means a state-licensed or state-certified school counselor, school psychologist, school social worker, or school nurse, or other state-licensed or state-certified mental health professional qualified under state law to provide support services to children and adolescents.

(17) "Visual arts" shall have the same meaning as provided in section 22-1-104.5 (1)(c).



§ 22-14-103. Office of dropout prevention and student re-engagement - created - purpose - duties

(1) (a) There is hereby created within the department of education the office of dropout prevention and student re-engagement. The head of the office shall be the director of the office of dropout prevention and student re-engagement and shall be appointed by the commissioner of education in accordance with section 13 of article XII of the state constitution. The office of dropout prevention and student re-engagement shall consist of the director and an assistant director who shall be appointed by the director. The commissioner may assign or otherwise direct other personnel within the department to assist the director and assistant director in meeting the responsibilities of the office.

(b) The office of dropout prevention and student re-engagement and the director of the office shall exercise their powers and perform their duties and functions under the department of education, the commissioner of education, and the state board of education as if the same were transferred to the department of education by a type 2 transfer as defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(c) The department is strongly encouraged to direct, to the extent possible, any increases in the amount of federal moneys received by the department for programs under Title I, part A of the "Elementary and Secondary Education Act of 1965", 20 U.S.C. sec. 6301 et seq., programs under the "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400, et seq., or other federal programs to assist in funding the activities of the office as specified in this article.

(d) The department shall seek and may accept and expend gifts, grants, and donations from public or private entities to fund the operations of the office, including the personnel for the office and execution of the duties and responsibilities specified in this article. Notwithstanding any provision of this article to the contrary, the department is not required to implement the provisions of this article until such time as the department has received an amount in gifts, grants, and donations from public or private entities that the department deems sufficient to adequately fund the operations of the office.

(2) The office shall collaborate with local education providers to reduce the statewide and local student dropout rates and to increase the statewide and local graduation and completion rates in accordance with the goals specified in section 22-14-101. To accomplish this purpose, the office shall assist local education providers in:

(a) Analyzing student data pertaining to student dropout rates, graduation rates, completion rates, mobility rates, truancy rates, suspension and expulsion rates, safety or discipline incidences, and student academic growth data at the state and local levels; and

(b) Creating and evaluating student graduation and completion plans.

(3) To accomplish the purposes specified in subsection (2) of this section, the office shall also:

(a) Review state policies and assist local education providers in reviewing their policies pertaining to attendance, truancy, disciplinary actions under the local education provider's code of conduct, behavioral expectations, dropout prevention, and student engagement and re-engagement to identify effective strategies for and barriers to reducing the student dropout rates and increasing student engagement and re-engagement within the state;

(b) Identify and recommend, as provided in section 22-14-104, best practices and effective strategies to reduce student dropout rates and increase student engagement and re-engagement;

(c) Develop interagency agreements and otherwise cooperate with other state and federal agencies and with private, nonprofit agencies to collect and review student data and develop and recommend methods for reducing student dropout rates and increasing student engagement and re-engagement. The office shall, to the extent possible, collaborate with, at a minimum:

(I) Career and technical education providers;

(II) General educational development service providers;

(III) The prevention services division in the department of public health and environment;

(IV) The division of youth services and other agencies within the juvenile justice system;

(V) The department of corrections;

(VI) The judicial department;

(VII) Institutions of higher education;

(VIII) Offices of workforce development;

(IX) Expanded learning opportunity and family education programs;

(X) Adult basic education and English-as-a-second-language programs;

(XI) Organizations that provide services for pregnant and parenting teens and students with special health and education needs;

(XII) Agencies and nonprofit organizations within the child welfare system;

(XIII) Private, nonprofit organizations that provide services for homeless families and youth; and

(XIV) Private nonprofit or for-profit community arts organizations that work in either visual arts or performing arts;

(d) Solicit public and private gifts, grants, and donations to assist in the implementation of this article; and

(e) Evaluate the effectiveness of local education providers' efforts in reducing the statewide student dropout rate and increasing the statewide graduation and completion rates and to report progress in implementing the provisions of this article.

(4) (a) The office shall collaborate with other divisions within the department to identify annually through the accreditation process those local education providers that do not meet their established graduation and completion rate expectations. Of those local education providers identified, the office shall use criteria adopted by rule of the state board to determine:

(I) Which local education providers are most in need of improvement and assistance and shall recognize said local education providers as high priority local education providers; and

(II) Which local education providers are in significant need of improvement and assistance and shall recognize said local education providers as priority local education providers.

(b) The office shall provide technical assistance to each high priority local education provider and to priority local education providers as provided in this article.

(5) In addition to the assistance specified in sections 22-14-106 (3) and 22-14-107 (5), the office shall provide technical assistance in the areas of dropout prevention and student engagement and re-engagement to the high priority local education providers and, to the extent practicable within existing resources, to priority local education providers. Technical assistance may include, but need not be limited to:

(a) Training in implementing identified, effective, research-based strategies for dropout prevention and student engagement and re-engagement;

(b) Assistance in estimating the cost of implementing the identified strategies in the schools operated or approved by the high priority or priority local education provider and analyzing the cost-effectiveness of the strategies;

(c) Identification and recommendation of effective approaches applied by other Colorado local education providers that may be similarly situated to the high priority or priority local education provider.



§ 22-14-104. Report of effective policies and strategies - creation - use

(1) On or before December 31, 2009, the office shall review the existing research and data from this state and other states and compile a report of effective dropout prevention and student engagement and re-engagement policies and strategies implemented by local education providers within this state and in other states. The office may use the findings and recommendations in the report to provide technical assistance to high priority and priority local education providers, to assist high priority and priority local education providers in creating student graduation and completion plans, and to recommend to the state board and the general assembly state policies concerning dropout prevention and student engagement and re-engagement. High priority and priority local education providers may use the report to review their policies, to formulate new policies and strategies, and to create and evaluate their student graduation and completion plans.

(2) In preparing the report of effective policies and strategies, the office, at a minimum, shall consult, share information, and coordinate efforts with:

(a) The governor's office;

(b) The P-20 education coordinating council appointed by the governor pursuant to executive order B 003 07;

(c) Local education providers within Colorado that have maintained low student dropout rates and high rates of student engagement and re-engagement in previous years;

(d) State and national experts in dropout rate reduction and student engagement and re-engagement strategies who are knowledgeable about successful policies and practices from other states and local governments in other states; and

(e) Federal government officials who administer dropout rate reduction and student engagement and re-engagement initiatives and programs.

(3) The office shall periodically review and revise the report of effective policies and strategies as necessary to maintain the report's relevance and applicability. The office shall post the initial report of effective strategies and subsequent revisions on the department's website.



§ 22-14-105. Assessment of statewide student attendance data - report

Beginning in the 2009-10 academic year, the office, with assistance from other divisions within the department, shall annually analyze data collected by the department from local education providers throughout the state concerning student attendance and the implementation of school attendance policies and practices and shall assess the overall incidence, causes, and effects of student dropout, engagement, and re-engagement in Colorado. On or before February 15, 2010, and on or before February 15 each year thereafter, the office shall provide to local education providers, the state board, the education committees of the senate and the house of representatives, or any successor committees, and the governor's office the assessment and any recommended strategies to address student dropout, engagement, and re-engagement in Colorado. The office may combine this assessment and recommendation with the report required by section 22-14-111.



§ 22-14-106. Local education provider practices assessment - technical assistance - rules

(1) (a) Each high priority and priority local education provider shall conduct a practices assessment as described in subsection (2) of this section. Each high priority and priority local education provider's practices assessment shall consider community partnerships with state and local government agencies and community-based organizations and current practices and policies as they relate to different types of dropout students or students at risk of dropping out.

(b) Each high priority local education provider shall complete its initial practices assessment no later than June 30, 2010. Each priority local education provider shall complete its initial practices assessment no later than June 30, 2011. Following completion of the initial practices assessment, each high priority and priority local education provider shall review and update the practices assessment in accordance with timelines adopted by rule of the state board.

(c) Each local education provider that is not a high priority or priority local education provider is encouraged to conduct a practices assessment and to periodically review and update the practices assessment. A local education provider that chooses to conduct a practices assessment pursuant to this paragraph (c) shall comply with the provisions of subsection (4) of this section.

(d) If a high priority or priority local education provider has authorized one or more existing charter schools pursuant to article 30.5 of this title, each charter school shall conduct its own practices assessment in accordance with the deadlines specified in paragraph (b) of this subsection (1) and submit the assessment to the department pursuant to subsection (4) of this section. A practices assessment conducted by a charter school shall conform to the requirements specified in subsection (2) of this section.

(2) Each practices assessment, at a minimum, shall address the high priority or priority local education provider's:

(a) Attendance and truancy reporting and enforcement policies and definitions;

(b) Risk factors and remedies applicable to students who are failing one or more courses, have experienced traumatic life events, or have lost academic interest or motivation and to students whose presence or actions are perceived to be detrimental to other students;

(c) Interaction with the judicial system in enforcing compulsory school attendance;

(d) Interaction with the juvenile justice system in:

(I) Assisting in administering juvenile diversion programs and coordinating supports for all students transitioning out of the juvenile justice system to aid in the continuation of the students' education, especially for those students involved in the juvenile justice system as a result of school-related violations of the local education provider's code of conduct or crimes committed on school property; and

(II) Coordinating with juvenile probation officers regarding school-related conditions of probation;

(e) Coordination with child welfare services, including but not limited to county departments of social services, facility schools, and other youth services providers;

(f) Grading policies;

(g) Policies for grade repetition and remediation;

(g.5) Practices relating to visual arts and performing arts education, including but not limited to the availability of courses in visual arts and performing arts, requirements for obtaining visual arts or performing arts course credits, the availability of extracurricular activities that involve visual arts or performing arts, and the high priority or priority local education provider's relationships with nonprofit or for-profit community arts organizations;

(h) Course completion requirements and policies; and

(i) Policies and practices relating to:

(I) The use of individual career and academic plans;

(II) Addressing ethnicity, language, and cultural barriers between students' homes and school;

(III) English-language acquisition;

(IV) Student acquisition of behavioral, social, and emotional skills;

(V) Students' health care needs;

(VI) Alternative and flexible educational strategies;

(VII) Family involvement and family support services;

(VIII) Expanded learning opportunity programs;

(IX) Staff development in implementing evidence-based strategies;

(X) Innovations to address barriers to school engagement and success;

(XI) Outreach services to re-engage students who drop out of school; and

(XII) Review and analysis of data regarding dropout rates, graduation rates, school completion rates, truancy rates, the number of students who are habitually truant, suspension rates, and expulsion rates.

(3) The office shall provide technical assistance to high priority local education providers to assist them in completing their practices assessments. The office may provide technical assistance to priority local education providers as allowable within available appropriations. In addition, at the request of a high priority or priority local education provider and to the extent practicable within available resources, the office shall provide a template, which includes any student data that is pertinent to the high priority or priority local education provider and to which the office has access, to assist the high priority or priority local education provider in preparing its practices assessment.

(4) Upon completing its practices assessment or any updates to the assessment, each high priority and priority local education provider shall transmit the assessment to the department for publication on the internet.



§ 22-14-107. Student graduation and completion plans - adoption - evaluation

(1) (a) Based on the completed practices assessment, by a date specified by rule of the state board, but not later than October 1, 2010, each high priority local education provider shall adopt a student graduation and completion plan for the schools operated or approved by the high priority local education provider. Each priority local education provider shall adopt a student graduation and completion plan by a date specified by rule of the state board, but not later than October 1, 2011. Following adoption of the initial student graduation and completion plan, each high priority and priority local education provider shall review and update the student graduation and completion plan in accordance with timelines adopted by rule of the state board. In setting the dates for adoption of the initial student graduation and completion plans and the timelines for reviewing and updating the student graduation and completion plans, the state board shall ensure that the dates coincide with the dates by which each local education provider is required to adopt the plan required by its accreditation category or its annual performance review.

(b) Each local education provider that is not a high priority or priority local education provider is encouraged to adopt a student graduation and completion plan and to periodically review and update the plan. A local education provider that chooses to adopt a student graduation and completion plan pursuant to this paragraph (b) shall comply with the provisions of subsection (6) of this section.

(c) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, if a high priority or priority local education provider has authorized one or more existing charter high schools pursuant to article 30.5 of this title, each charter high school shall adopt its own student graduation and completion plan in accordance with the deadlines specified in paragraph (a) of this subsection (1) and submit the plan to the department pursuant to subsection (6) of this section. A student graduation and completion plan adopted by a charter high school shall conform to the requirements specified in subsection (2) of this section.

(2) At a minimum, each high priority and priority local education provider's student graduation and completion plan shall include:

(a) The percentage by which the high priority or priority local education provider anticipates reducing the student truancy rate and dropout rate and the timeline for achieving the reductions;

(b) The percentage by which the high priority or priority local education provider anticipates increasing the student attendance, graduation, and completion rates and the timeline for achieving the increases;

(c) Other objectives that the high priority or priority local education provider identifies that are designed to result in improved dropout prevention, improved student attendance, and improved student engagement and re-engagement within the schools operated or approved by the high priority or priority local education provider;

(d) The manner in which the high priority or priority local education provider will measure success in achieving the goals and objectives of the student graduation and completion plan;

(e) The manner in which school staff and parents will work together to address the risk factors and remedies for students; and

(f) A description of the supports that the high priority or priority local education provider will provide to a student who leaves a public school prior to graduation or completion, which supports, at a minimum, shall include an explanation of the educational alternatives available to the student to assist him or her in re-engaging in school and other information to assist with his or her transition into other educational settings, including but not limited to an adult basic education, general educational development, or English-as-a-second-language program, or into the workforce or job training.

(3) In designing its student graduation and completion plan, each high priority or priority local education provider is encouraged to:

(a) Include a variety of innovative dropout reduction efforts in the plan, including new schools and programs that provide educational environments that are specifically designed to promote student re-engagement, including policies and programs that create alternative pathways to high school graduation;

(a.5) Expand the availability of visual arts and performing arts courses and opportunities through the regular school curriculum and through increased access to extracurricular activities, including but not limited to entering into agreements with nonprofit or for-profit community arts organizations to provide expanded visual arts and performing arts educational programs; and

(b) Review existing supports and resources that the high priority or priority local education provider may leverage to support implementation of the plan, including but not limited to grants for expelled and at-risk student services available pursuant to section 22-33-205, grants available through the school counselor corps grant program created in article 91 of this title, assistance available through the closing the achievement gap program pursuant to section 22-7-611, and federal moneys available pursuant to the "Safe and Drug-free Schools and Communities Act", 20 U.S.C. sec. 7101 et seq.

(4) Each high priority or priority local education provider, in adopting its student graduation and completion plan, shall also adopt a process by which annually to review and evaluate the effectiveness of the plan. Each high priority or priority local education provider that is a school district shall include its practices assessment and its student graduation and completion plan with the plan the school district is required to adopt based on its accreditation category.

(5) The office shall provide technical assistance to high priority local education providers to assist them in completing their student graduation and completion plans. The office may provide technical assistance to priority local education providers as allowable within available appropriations.

(6) Upon adopting its student graduation and completion plan or any updates to the plan, each high priority or priority local education provider shall transmit the plan to the department for publication on the internet.

(7) (a) Beginning in the 2011-12 academic year, the office shall annually evaluate each high priority local education provider's student graduation and completion plan as part of the accreditation review process. The office shall evaluate the components of each student graduation and completion plan, the high priority local education provider's implementation of the plan, and the results achieved. In evaluating the student graduation and completion plans, the office shall generally ensure that the high priority local education provider applies best practices and strategies and employs rigorous ongoing program evaluation and oversight in implementing the plan. On completion of the evaluation, the office may provide recommendations to the high priority local education provider concerning improvements in the plan design and implementation.

(b) The office may evaluate, as described in paragraph (a) of this subsection (7), the student graduation and completion plans of priority local education providers as allowable within available appropriations.



§ 22-14-108. Local education provider - notice to parent of dropout status

(1) Each local education provider shall adopt and implement policies and procedures pursuant to which the local education provider or the public school in which the student was enrolled shall notify a student's parent if the student drops out of school, even if the student is not subject to the compulsory attendance requirement specified in section 22-33-104. The local education provider shall develop the policies and procedures with the goal of encouraging the student to re-enroll in school and of conveying to the student's parent the long-term ramifications to the student of dropping out of school.

(2) At a minimum, the policies and procedures shall specify the time frames by which the local education provider or the public school in which the student was enrolled shall notify the student and his or her parent and shall require the personnel at the public school to attempt to meet in person with the student and his or her parent.

(3) At a minimum, the notice shall include written notification of the student's dropout status and an explanation of the educational alternatives available to the student to assist him or her in re-engaging in school.



§ 22-14-109. Student re-engagement grant program - rules - application - grants - fund created - report

(1) There is hereby created within the department the student re-engagement grant program to provide grant moneys to local education providers to use in providing educational services and supports to students to maintain student engagement and support student re-engagement in high school. Subject to available appropriations, the state board shall award student re-engagement grants to local education providers from moneys appropriated from the student re-engagement grant program fund created in subsection (4) of this section.

(2) The state board shall adopt rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., for implementing the grant program. At a minimum, the rules shall include:

(a) Timelines and procedures by which a local education provider may apply for a grant;

(b) The information to be included on grant applications, including at a minimum:

(I) The local education provider's plan for providing educational services, including social and emotional support services;

(II) A description of the services to be provided;

(III) The estimated cost of providing the services;

(IV) The criteria the local education provider will apply to measure the effectiveness of the services provided; and

(V) A description of the local education provider's policies and practices related to:

(A) Course completion and credit recovery;

(B) Attendance and behavior improvements;

(C) Alternative and flexible learning strategies;

(D) Safe and welcoming school environments;

(E) Student social and emotional supports;

(F) Family engagement and family support strategies;

(G) Staff development;

(H) Innovations to address barriers to school engagement and success;

(I) Transference of student records to and receipt of student records from other local education providers; and

(J) Student participation in and the availability of visual arts and performing arts education.

(3) Each local education provider that seeks to receive a grant pursuant to this section shall submit an application to the department in accordance with the rules adopted by the state board. The department shall review the grant applications received and recommend grant recipients and grant amounts to the state board. The state board shall annually award grants through the grant program based on the department's recommendations.

(4) (a) There is hereby created in the state treasury the student re-engagement grant program fund, referred to in this subsection (4) as the "fund", that shall consist of any moneys credited to the fund pursuant to paragraph (b) of this subsection (4) and any additional moneys that the general assembly may appropriate to the fund, including moneys from the marijuana tax cash fund created in section 39-28.8-501, C.R.S., or the proposition AA refund account created in section 39-28.8-604 (1), C.R.S. The moneys in the fund shall be subject to annual appropriation by the general assembly to the department for the direct and indirect costs associated with the implementation of this section.

(b) The department is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this section; except that the department may not accept a gift, grant, or donation if it is subject to conditions that are inconsistent with this article or any other law of the state. The department shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the fund.

(c) The department may expend up to three percent of the moneys annually appropriated from the fund to offset the costs incurred in implementing this section and in evaluating and providing technical assistance to local education providers that receive grants pursuant to this section.

(d) Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(e) The department is encouraged to direct to the fund any federal moneys received by the department that may be used for the purposes specified in this section.

(5) (a) On or before February 15, 2011, and on or before February 15 each year thereafter, the department shall evaluate the student re-engagement services provided by each local education provider that received a grant pursuant to this section in the preceding fiscal year; except that the department need not provide an evaluation for any fiscal year in which grants were not awarded. At a minimum, the department shall review:

(I) The outcomes and effectiveness of the services provided as measured by the demonstrated degree of student re-engagement;

(II) The academic growth of students who received services as a result of the grant, to the extent the information is available;

(III) The reduction in the dropout rate; and

(IV) The increase in the graduation and completion rates for the grant recipients' schools.

(b) The department shall report the evaluation results to the education committees of the senate and the house of representatives, or any successor committees, in conjunction with the report submitted pursuant to section 22-14-111.



§ 22-14-110. State board - rules

(1) The state board shall promulgate pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., such rules as may be necessary to implement the provisions of this article. At a minimum, said rules shall include:

(a) The rules required pursuant to section 22-14-103 (4) to establish criteria for identifying high priority and priority local education providers;

(b) The rules required pursuant to section 22-14-109 for the student re-engagement grant program; and

(c) Rules to define and calculate the following rates:

(I) The student dropout rate;

(II) The graduation rate;

(III) The completion rate;

(IV) The student re-engagement rate;

(V) The truancy rate;

(VI) The student mobility rate;

(VII) The student suspension rate; and

(VIII) The student expulsion rate.

(2) To the extent the state board, as of May 21, 2009, has already promulgated any of the rules specified in subsection (1) of this section, the state board shall review said rules and determine whether they should be revised based on the provisions of this article.



§ 22-14-111. Report to general assembly, state board, and governor - exception to three-year expiration

(1) On or before February 15, 2010, through February 15, 2016, and on or before March 15, 2017, and on or before March 15 each year thereafter, the office shall submit to the state board, to the education committees of the senate and the house of representatives, or any successor committees, and to the governor a report making state policy findings and recommendations to reduce the student dropout rate and increase the student graduation and completion rates. At a minimum, in preparing the findings and recommendations, the office shall:

(a) Consider which state statutes and rules may be appropriately amended to provide incentives and support for and remove barriers to reducing the student dropout rate and increasing the student graduation and completion rates, including but not limited to statutes and rules pertaining to funding for local education providers' operating costs, funding for categorical programs, and truancy;

(b) Consider research-based dropout prevention and student engagement and re-engagement strategies;

(c) Determine the amount of state moneys spent on reducing the dropout rates in schools operated or approved by local education providers in the preceding fiscal year and determine the effects of those expenditures; and

(d) Consult with the persons specified in section 22-14-104 (2).

(2) Beginning with the report submitted pursuant to this section on February 15, 2012, the office shall add to the report a summary of the actions taken by local education providers statewide to reduce the student dropout rate and increase the graduation and completion rates and the progress made in achieving these goals. At a minimum, the summary shall include:

(a) A summary and evaluation of the student graduation and completion plans adopted by the local education providers;

(b) A list of the local education providers whose schools have experienced the greatest decrease in student dropout rates and the greatest increase in student graduation and completion rates in the state in the preceding academic year;

(c) Identification of local education providers and public schools that are achieving the goals and objectives specified in their student graduation and completion plans and those that are not achieving their goals and objectives;

(d) Explanation of the actions taken and strategies implemented by the local education providers with the highest student dropout rates to reduce those rates and by the local education providers with the lowest student graduation and completion rates to increase those rates;

(e) Identification of the local education providers that have demonstrated the greatest improvement in reducing their student dropout rates and increasing their student graduation and completion rates and descriptions of the actions taken and strategies implemented by the local education providers operating or approving these schools to achieve these improvements; and

(f) An evaluation of the overall progress across the state in meeting the goals specified in section 22-14-101 for reducing the student dropout rate and increasing the student graduation and completion rates.

(3) Notwithstanding the provisions of section 24-1-136 (11), C.R.S., the reporting requirements specified in this article shall not expire but shall continue to be required until repealed by the general assembly.






Article 15 - Interim Committee on School Safety and Youth in Crisis

§ 22-15-101. School safety and youth in crisis committee - created - membership - repeal

(1) (a) The school safety and youth in crisis committee, referred to within this article as the "committee", is hereby created to:

(I) Study issues relating to school safety and the prevention of threats to the safety of students, teachers, administrators, employees, and volunteers who are present on the grounds of each public and private school in the state;

(II) Study and evaluate programs and methods for identifying and monitoring students in crisis;

(III) Develop standardized criteria for school personnel to use in assessing the potential threat posed by one or more students; and

(IV) Study and evaluate the implementation of Senate Bill 15-213, including but not limited to consideration of:

(A) The duty of school districts and charter schools and their employees to exercise reasonable care to protect all students, faculty, and staff from harm resulting from acts committed by another person when the harm is reasonably foreseeable, while such students, faculty, and staff are within the school facilities or are participating in school-sponsored activities;

(B) Any statutory provisions that may require modification to reflect local community circumstances and standards; and

(C) Any recommendations the committee may have concerning steps that a school district or charter school may take to satisfy its duty of reasonable care.

(b) The committee may recommend legislative changes that shall be treated as legislation recommended by an interim committee for purposes of any introduction deadlines or bill limitations imposed by the joint rules of the general assembly.

(c) The committee shall meet no more than six times each legislative interim, unless additional meetings are authorized by the executive committee of the legislative council, and may meet as necessary throughout the year.

(d) The committee may form such subcommittees and other groups of interested parties as it deems necessary for the performance of its duties under this article.

(2) (a) The committee shall include eight voting members, as follows:

(I) Four members of the senate, no more than two of whom shall be from the same political party, with two members to be appointed by the president of the senate and two members to be appointed by the minority leader of the senate;

(II) Four members of the house of representatives, no more than two of whom shall be from the same political party, with two members to be appointed by the speaker of the house of representatives and two members to be appointed by the minority leader of the house of representatives;

(b) The committee shall include eight nonvoting members, as follows:

(I) One member who is a licensed school counselor, to be appointed by the governor;

(II) One member who is a licensed school educator and experienced in working with children with disabilities, as defined in section 22-20-103 (5)(a), to be appointed by the governor;

(III) One member who is a parent of a student who attended or who is attending a school of a school district serving five thousand students or less, to be appointed by the governor;

(IV) One member who is a parent of a student who attended or who is attending a school of a school district serving more than five thousand students, to be appointed by the governor;

(V) One member who is a superintendent of a school district, to be appointed by the governor;

(VI) One member who represents a statewide organization that advocates for juveniles and juvenile justice issues, to be appointed by the governor;

(VII) One member who has experience with child or adolescent mental health issues, to be appointed by the governor; and

(VIII) One member who has experience with school safety or the prevention of violence, to be appointed by the governor.

(c) Each appointing party described in paragraphs (a) and (b) of this subsection (2) shall make his or her appointment or appointments to the committee on or before June 1, 2015.

(d) Each member of the committee may serve indefinitely at the discretion of his or her appointing party.

(3) The members of the committee may elect one member to serve as chair of the committee and one member to serve as vice-chair of the committee.

(4) Nonlegislative members serve without compensation and without reimbursement of expenses. The legislative members of the committee may receive per diem and necessary travel and subsistence expenses as provided for members of the general assembly who attend interim committee meetings pursuant to section 2-2-307, C.R.S.

(5) The legislative council staff and the staff of the office of legislative legal services shall assist the committee in carrying out its duties pursuant to this section.

(6) This article is repealed, effective July 1, 2019.






Article 16 - Student Data Transparency and Security

§ 22-16-101. Short title

The short title of this article is the "Student Data Transparency and Security Act".



§ 22-16-102. Legislative declaration

The general assembly recognizes that, with the increasing use of technology in education, it is imperative that information that identifies individual students and their families is vigilantly protected from misappropriation and misuse that could harm students or their families. The general assembly also finds, however, that there are many positive ways in which a student's personally identifiable information may be used to improve the quality of the education the student receives and to positively impact the educational and career outcomes that the student achieves. The general assembly finds, therefore, that student data can be both protected and positively applied by increasing the level of transparency regarding, and specifying and enforcing limitations on, the collection, use, storage, and destruction of student data.



§ 22-16-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Aggregate data" means data collected and reported at the group, cohort, or institutional level that is aggregated using protocols that are effective for preserving the anonymity of each individual included in the data.

(2) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(3) "Destroy" means to remove student personally identifiable information so that it is permanently irretrievable in the normal course of business.

(4) "Local education provider" means a school district, a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title, a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title, or a board of cooperative services created and operating pursuant to article 5 of this title that operates one or more public schools.

(5) "Parent" means a student's biological or adoptive parent or the student's legal guardian.

(6) "Public education entity" means the department, a local education provider, the state charter school institute established in section 22-30.5-503, or a public school.

(7) (a) "School service" means an internet website, online service, online application, or mobile application that:

(I) Is designed and marketed primarily for use in a preschool, elementary school, or secondary school;

(II) Is used at the direction of teachers or other employees of a local education provider; and

(III) Collects, maintains, or uses student personally identifiable information.

(b) "School service" does not include an internet website, online service, online application, or mobile application that is designed and marketed for use by individuals or entities generally, even if it is also marketed to a United States preschool, elementary school, or secondary school.

(8) "School service contract provider" or "contract provider" means an entity, other than a public education entity or an institution of higher education, that enters into a formal, negotiated contract with a public education entity to provide a school service.

(9) "School service on-demand provider" or "on-demand provider" means an entity, other than a public education entity, that provides a school service on occasion to a public education entity, subject to agreement by the public education entity, or an employee of the public education entity, to standard, non-negotiable terms and conditions of service established by the providing entity.

(10) "Small rural school district" means a school district that the department identifies as rural, based on the geographic size of the school district and the distance of the school district from the nearest large, urbanized area, and that enrolls fewer than one thousand students in kindergarten through twelfth grade.

(11) "State board" means the state board of education created in section 1 of article IX of the state constitution.

(12) "Student data system" means the Colorado department of education student data collection system.

(13) "Student personally identifiable information" means information that, alone or in combination, personally identifies an individual student or the student's parent or family, and that is collected, maintained, generated, or inferred by a public education entity, either directly or through a school service, or by a school service contract provider or school service on-demand provider.

(14) "Targeted advertising" means selecting and sending advertisements to a student based on information obtained or inferred over time from the student's online behavior, use of applications, or personally identifiable information. "Targeted advertising" does not include:

(a) Advertising to a student:

(I) At an online location based on the student's current visit to that location or in response to the student's request for information or feedback; and

(II) Without the collection and retention of a student's online activities over time;

(b) Adaptive learning, personalized learning, or customized education; or

(c) With the consent of a student or the student's parent, using the student's personally identifiable information to identify for the student institutions of higher education or scholarship providers that are seeking students who meet specific criteria.

(15) "Unique student identifier" means the number assigned by the department pursuant to section 22-16-105 (1) to each student enrolled in a public school.

(16) "Vendor" means a business or other organization with which a public education entity contracts for a product or service. "Vendor" includes a school service contract provider.



§ 22-16-104. State board of education - duties - rules

(1) The state board shall:

(a) Create, publish, and make publicly available a data inventory and dictionary or index of data elements with definitions of individual student data fields used in the student data system including:

(I) Individual student personally identifiable information that school districts and public schools are required to report by state and federal education mandates; and

(II) Individual student personally identifiable information that is proposed for inclusion in the student data system with a statement regarding the purpose or reason for the proposed collection and the use of the collected data;

(b) Develop, publish, and make publicly available policies and procedures to comply with the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, and other relevant privacy laws and policies, including but not limited to policies that restrict access to student personally identifiable information in the student data system to:

(I) The authorized staff of the department that require access to perform assigned or contractual duties, including staff and contractors from the office of information and technology that are assigned to the department;

(II) The department's contractors that require access to perform assigned or contractual duties that comply with the requirements specified in paragraph (g) of this subsection (1);

(III) School district administrators, teachers, and school personnel who require access to perform assigned duties;

(IV) Students and their parents; and

(V) The authorized staff of other state agencies, including public institutions of higher education, as required by law or defined by interagency data-sharing agreements;

(c) Develop user-friendly information for the public related to the department's data-sharing agreements that is posted on the department's website as provided in section 22-16-105 (4);

(d) Develop a detailed data security plan that includes:

(I) Guidance for authorizing access to the student data system and to individual student personally identifiable information, including guidance for authenticating authorized access;

(II) Privacy compliance standards;

(III) Privacy and security audits;

(IV) Security breach planning, notice, and procedures;

(V) Student personally identifiable information retention and destruction policies, which must include specific requirements for identifying when and how the student personally identifiable information will be destroyed;

(VI) Guidance for school districts and staff regarding student personally identifiable information use;

(VII) Consequences for security breaches; and

(VIII) Staff training regarding the policies;

(e) Ensure routine and ongoing compliance by the department with the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, other relevant privacy laws and policies, and the privacy and security policies and procedures developed under the authority of this article, including the performance of compliance audits;

(f) Ensure that agreements involving the disclosure of student personally identifiable information for research conducted on behalf of the department to develop, validate, or administer predictive tests; administer student aid programs; or improve instruction must:

(I) Specify the purpose, scope, and duration of the study or studies and the information to be disclosed;

(II) Require the entity, and any subcontractors or employees of the entity, to use student personally identifiable information from education records only to meet the purpose or purposes of the study as stated in the written agreement;

(III) Require the entity, and any subcontractors or employees of the entity, to conduct the study in a manner that does not permit access to the student personally identifiable information of parents and students by anyone other than representatives of the entity with legitimate interests;

(IV) Require the entity, and any subcontractors or employees of the entity, to destroy all student personally identifiable information when the information is no longer needed for the purposes for which the study was conducted and to specify the time period in which the information must be destroyed; and

(V) Require the entity, and any subcontractors or employees of the entity, to comply with the requirements specified in sections 22-16-109 (1), (2), and (3)(b) and 22-16-110 (1) and (3) that are imposed on school service contract providers;

(g) Develop requirements that any department contracts that affect databases, assessments, or instructional supports that include student personally identifiable information and are outsourced to vendors include express provisions that safeguard privacy and security, including specifying that student personally identifiable information may be used only for the purpose specified in the contract and must be destroyed when no longer needed for the purpose specified in the contract; specifying the time period in which the information must be destroyed; prohibiting further disclosure of the student personally identifiable information or its use for commercial purposes that are outside the scope of the contract; and specifying penalties for noncompliance, which must include termination of the contract as required in section 22-16-105 (5); and

(h) Promulgate rules as necessary to implement the provisions of this article.



§ 22-16-105. Department of education - duties

(1) The department shall assign to each student who is enrolled in a public school a unique student identifier that must neither be nor include the social security number of a student in whole or in sequential part.

(2) (a) The department shall develop a process to consider and review all outside requests for student personally identifiable information, other than aggregate student information already publicly available, by individuals not employed by the state who seek to conduct research using school system data or student personally identifiable information already collected by the department. The department shall implement the process subject to approval by the state board.

(b) (I) Before allowing an individual to receive student personally identifiable information for research purposes, the department must enter into an agreement with the individual that includes the entity that sponsors the individual or with which the individual is affiliated. At a minimum, the agreement must include the items specified in section 22-16-104 (1)(f) and require the individual to comply with the requirements specified in sections 22-16-109 (1), (2), and (3)(b) and 22-16-110 (1) and (3) that are imposed on school service contract providers.

(II) The provisions of this paragraph (b) do not apply to an individual who is seeking only aggregate student information. For each request for aggregate student information, the department shall determine whether the size of the group, cohort, or institution is too small to preserve the anonymity of the individuals included in the data, in which case the student data does not qualify as aggregate data.

(III) Notwithstanding the provisions of subparagraph (I) of this paragraph (b), an individual who conducts research through an institution of higher education may demonstrate to the department compliance with the institution review board practices and requirements, as regulated by federal law, in lieu of the terms specified in section 22-16-104 (1)(f).

(c) The department may enter into a data-sharing agreement with a public institution of higher education to allow the sharing of student personally identifiable information for the purpose of satisfying requirements imposed on the public institution of higher education by the institution's accrediting body. At a minimum, the data-sharing agreement must include the items specified in section 22-16-104 (1)(f) and require the public institution of higher education to comply with the requirements specified in sections 22-16-109 (1), (2), and (3)(b) and 22-16-110 (1) and (3) that are imposed on school service contract providers. For purposes of these requirements, the accrediting body is considered a subcontractor of the public institution of higher education.

(3) (a) The department shall not require a local education provider to provide student personally identifiable information that is not required by state or federal law; except that it may require student personally identifiable information not mandated by state or federal law that is associated with a grant proposal, or the department may ask a local education provider to voluntarily submit data or information as a condition of receiving a benefit, such as grant funding or special designations.

(b) Unless required by state or federal law, the department shall not collect:

(I) Juvenile delinquency records;

(II) Criminal records;

(III) Medical and health records;

(IV) Student social security numbers;

(V) Student biometric information; and

(VI) Information concerning the political affiliations or the beliefs or attitudes of students and their families.

(c) Unless otherwise approved by the state board, the department shall not transfer student personally identifiable information to a federal, state, or local agency or other entity, which agency or entity is outside of the state, except under the following circumstances:

(I) If a student transfers to an education entity in state or out of state or if a school or school district seeks help in locating a student who transfers out of state;

(II) If a student seeks to enroll in or to attend an out-of-state institution of higher education or training program;

(III) If a student participates in a program or assessment for which a data transfer is a condition of participation;

(IV) If a student is classified as "migrant" for federal reporting purposes;

(V) If the department enters into a contract with an out-of-state vendor or researcher that affects databases, assessments, special education, or instructional support related to an audit or evaluation of federal- or state-supported education programs; for the enforcement of or compliance with federal legal requirements that relate to those programs; or for conducting studies for or on behalf of the department to develop, validate, or administer predictive tests, administer student aid programs, or improve instruction; or

(VI) If the disclosure is to comply with a judicial order or lawfully issued subpoena or in connection with a health or safety emergency.

(d) The department shall not sell, trade, gift, or monetize student personally identifiable information for commercial use or investment interests.

(4) The department shall publish and maintain on its website a list of all of the entities or individuals, including but not limited to vendors, individual researchers, research organizations, institutions of higher education, and government agencies, that the department contracts with or has agreements with and that hold student personally identifiable information and a copy of each contract or agreement. The list must include:

(a) The name of the entity or individual. In naming an individual, the list must include the entity that sponsors the individual or with which the individual is affiliated, if any. If the individual is conducting research at an institution of higher education, the list may include the name of the institution of higher education and a contact person in the department that is associated with the research in lieu of the name of the researcher.

(b) The purpose and scope of the contract or agreement;

(c) The duration of the contract or agreement;

(d) The types of student personally identifiable information that the entity or individual holds under the contract or agreement;

(e) The use of the student personally identifiable information under the contract; and

(f) The length of time for which the entity or individual may hold the student personally identifiable information.

(5) (a) The department shall ensure that the terms of each contract that the department enters into or renews with a school service contract provider on and after August 10, 2016, at a minimum, require the contract provider to comply with the requirements in sections 22-16-108 to 22-16-110. If the contract provider commits a material breach of the contract that involves the misuse or unauthorized release of student personally identifiable information, the department shall determine whether to terminate the contract in accordance with a policy adopted by the state board. At a minimum, the policy must require the state board, within a reasonable time after the department identifies the existence of a material breach, to hold a public hearing that includes discussion of the nature of the material breach, an opportunity for the contract provider to respond concerning the material breach, public testimony, and a decision as to whether to direct the department to terminate or continue the contract.

(b) The department shall ensure that the terms of each contract or other agreement that the department enters into or renews on and after August 10, 2016, which contract or agreement includes access to or use of student personally identifiable information by an individual or entity other than a contract provider, at a minimum, require the individual or entity to comply with the requirements in sections 22-16-109 (1), (2), and (3)(b) and 22-16-110 (1) and (3). If the individual or entity commits a material breach of the contract or agreement that involves the misuse or unauthorized release of student personally identifiable information, the department shall determine whether to terminate the contract or agreement in accordance with the state board policy described in paragraph (a) of this subsection (5).

(c) Notwithstanding any provision of law to the contrary, on and after August 10, 2016, the department shall not enter into or renew:

(I) A contract with a school service contract provider that refuses to accept the terms specified in paragraph (a) of this subsection (5) or that has substantially failed to comply with one or more of the requirements in sections 22-16-108 to 22-16-110; or

(II) A contract or other agreement, which includes access to or use of student personally identifiable information, with an individual or entity other than a contract provider, that refuses to accept the terms specified in paragraph (b) of this subsection (5) or that has substantially failed to comply with one or more of the requirements in section 22-16-109 (1), (2), or (3)(b) or 22-16-110 (1) or (3).



§ 22-16-106. Department - support for local education providers

(1) The department shall develop data security guidance that may be used by local education providers. The department's data security guidance must include:

(a) Guidance for authorizing access to the student data system and to student personally identifiable information, including guidance for authenticating authorized access;

(b) Privacy compliance standards;

(c) Best practices for privacy and security audits;

(d) Security breach planning, notice, and procedures;

(e) Data retention and destruction procedures;

(f) Data collection and sharing procedures;

(g) Recommendations that any contracts that affect databases, assessments, or instructional supports that include student personally identifiable information and are outsourced to vendors include express provisions that safeguard privacy and security and include penalties for noncompliance;

(h) Best security practices for privacy when using online education services, including websites and applications;

(i) Guidance for contracts involving the outsourcing of educational services;

(j) Guidance for contracts involving online education services;

(k) Guidance for publishing a list of vendors that local education providers contract with that hold student personally identifiable information;

(l) Consequences for security breaches; and

(m) Examples of staff training regarding the procedures.

(2) Based on the data security guidance adopted pursuant to subsection (1) of this section, on or before March 1, 2017, the department shall create and make available to local education providers a sample student information privacy and protection policy. The department shall annually review the sample policy and revise it as necessary to ensure that it remains current and adequate to protect the privacy of student personally identifiable information in light of advances in data technology and dissemination. At a minimum, the sample policy must include protocols for:

(a) Creating and maintaining a student data index;

(b) Retaining and destroying student personally identifiable information;

(c) Using student personally identifiable information for purposes internal to a local education provider;

(d) Preventing breaches in the security of student personally identifiable information and for responding to any security breaches that occur;

(e) Contracting with school service contract providers and using school services provided by school service on-demand providers;

(f) Disclosing student personally identifiable information to school service contract providers, school service on-demand providers, or other third parties;

(g) Notifying parents regarding collection of, retention of, and access to student personally identifiable information; and

(h) Providing training in student information security and privacy to employees of a local education provider.

(3) The department shall prepare and make available to local education providers sample contract language for use in contracting with school service contract providers. The department shall update the sample contract language as necessary to ensure that it remains current and adequate to protect the privacy of student personally identifiable information in light of advances in data technology and dissemination.

(4) The department shall identify and make available to local education providers resources that the local education providers may use in training employees with regard to student information security and privacy. At the request of a local education provider, the department shall provide training related to student information security and privacy.

(5) If the department receives notice that a local education provider has ceased using a school service on-demand provider for reasons described in section 22-16-107 (3), the department shall post the notice on the department's website. The department shall also post any written response from an on-demand provider that the local education provider may submit. The department shall post the notices and written responses for twenty-four months following the date received.



§ 22-16-107. Local education provider - data collection - data security policy

(1) (a) Each local education provider shall post and maintain on its website clear information that is understandable by a layperson explaining the data elements of student personally identifiable information that the local education provider collects and maintains in the local education provider's data system, not including the student personally identifiable information that the local education provider transmits to the department. The list must explain how the local education provider uses and shares the student personally identifiable information. The local education provider shall include on its website a link to the data inventory and dictionary or index of data elements that the state board publishes as required in section 22-16-104 (1)(a).

(b) Each local education provider shall post and maintain on its website a list of the school service contract providers that the local education provider contracts with and a copy of each contract.

(2) (a) Each local education provider shall ensure that the terms of each contract that the local education provider enters into or renews with a school service contract provider on and after August 10, 2016, at a minimum, require the contract provider to comply with the requirements in sections 22-16-108 to 22-16-110. If the contract provider commits a material breach of the contract that involves the misuse or unauthorized release of student personally identifiable information, the local education provider shall determine whether to terminate the contract in accordance with a policy adopted by the governing body of the local education provider. At a minimum, the policy must require the governing body, within a reasonable time after the local education provider identifies the existence of a material breach, to hold a public hearing that includes discussion of the nature of the material breach, an opportunity for the contract provider to respond concerning the material breach, public testimony, and a decision as to whether to direct the local education provider to terminate or continue the contract.

(b) On and after August, 10, 2016, a local education provider shall not enter into or renew a contract with a school service contract provider that refuses to accept the terms specified in paragraph (a) of this subsection (2) or that has substantially failed to comply with one or more of the requirements in sections 22-16-108 to 22-16-110.

(3) (a) Each local education provider shall post on its website, to the extent practicable, a list of the school service on-demand providers that the local education provider or an employee of the local education provider uses for school services. At a minimum, the local education provider shall update the list of school service on-demand providers at the beginning and mid-point of each school year. The local education provider, upon the request of a parent, shall assist the parent in obtaining the data privacy policy of a school service on-demand provider that the local education provider or an employee of the local education provider uses.

(b) If a parent has evidence demonstrating that a school service on-demand provider that the local education provider or an employee of the local education provider uses does not substantially comply with the on-demand provider's privacy policy or does not meet the requirements specified in section 22-16-109 (2) or 22-16-110 (1), the parent may notify the local education provider and provide the evidence for the parent's conclusion.

(c) If a local education provider has evidence demonstrating that a school service on-demand provider does not substantially comply with the on-demand provider's privacy policy or does not meet the requirements specified in section 22-16-109 (2) or 22-16-110 (1), the local education provider is strongly encouraged to cease using or refuse to use the school service on-demand provider and prohibit employees of the local education provider from using the on-demand provider. The local education provider shall notify the on-demand provider that it is ceasing or refusing to use the on-demand provider pursuant to this paragraph (c), and the on-demand provider may submit a written response to the local education provider. The local education provider shall publish and maintain on its website a list of any school service on-demand providers that it ceases using or refuses to use for the reasons described in this paragraph (c), with any written responses that it receives from the on-demand providers. The local education provider shall notify the department if it ceases using an on-demand provider for the reasons described in this paragraph (c) and provide a copy of any written response the on-demand provider may submit.

(d) Each local education provider that uses on-demand school service providers shall post on its website a notice to on-demand providers that, if the local education provider ceases using or refuses to use an on-demand school service provider pursuant to paragraph (c) of this subsection (3), the local education provider will post on its website the name of the on-demand provider, with any written response that the on-demand provider may submit, and will notify the department, which will post on its website the on-demand provider's name and any written response.

(4) (a) On or before December 31, 2017, each local education provider shall adopt a student information privacy and protection policy that, at a minimum, addresses the issues specified in section 22-16-106 (1). The local education provider shall annually review the policy and revise it as necessary to ensure that it remains current and adequate to protect student personally identifiable information privacy in light of advances in data technology and dissemination.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (4), a local education provider that is a small rural school district shall adopt the student information privacy and protection policy by July 1, 2018.

(c) Each local education provider shall make copies of the student information privacy and protection policy available upon request to the parent of a student enrolled by the local education provider and shall post a current copy of the student information privacy protection policy on the local education provider's website.



§ 22-16-108. School service contract provider - data transparency

(1) Each school service contract provider shall provide clear information that is understandable by a layperson explaining the data elements of student personally identifiable information that the school service contract provider collects, the learning purpose for which the school service contract provider collects the student personally identifiable information, and how the school service contract provider uses and shares the student personally identifiable information. The information must include all student personally identifiable information that the school service contract provider collects regardless of whether it is initially collected or ultimately held individually or in the aggregate. The school service contract provider shall provide the information to each public education entity that the school service contract provider contracts with in a format that is easily accessible through a website, and the public education entity shall post the information on its website. The school service contract provider shall update the information as necessary to maintain accuracy.

(2) Each school service contract provider shall provide clear notice to each public education entity that it contracts with before making material changes to its privacy policy for school services.

(3) Each school service contract provider shall facilitate access to and correction of any factually inaccurate student personally identifiable information by a contracting local education provider in response to a request for correction that the local education provider receives and responds to in accordance with section 22-16-112 (1)(c).

(4) Upon discovering the misuse or unauthorized release of student personally identifiable information held by the contract provider, a subcontractor of the contract provider, or a subsequent subcontractor, the contract provider shall notify the contracting public education entity as soon as possible, regardless of whether the misuse or unauthorized release is a result of a material breach of the terms of the contract.



§ 22-16-109. School service contract provider - use of data

(1) (a) A school service contract provider may collect, use, and share student personally identifiable information only for the purposes authorized in the contract between the school service contract provider and a public education entity or with the consent of the student who is the subject of the information or the student's parent.

(b) A school service contract provider must obtain the consent of the student or the student's parent before using student personally identifiable information in a manner that is materially inconsistent with the school service contract provider's privacy policy or materially inconsistent with the contract between the school service contract provider and the public education entity that applies to the collection of the student personally identifiable information.

(2) A school service contract provider shall not:

(a) Sell student personally identifiable information; except that this prohibition does not apply to the purchase, merger, or other type of acquisition of a school service contract provider, or any assets of a school service contract provider, by another entity, so long as the successor entity continues to be subject to the provisions of this article with respect to student personally identifiable information that the school service contract provider acquired while subject to the provisions of this article;

(b) Use or share student personally identifiable information for purposes of targeted advertising to students; or

(c) Use student personally identifiable information to create a personal profile of a student other than for supporting purposes authorized by the contracting public education entity or with the consent of the student or the student's parent.

(3) Notwithstanding any provision of paragraph (b) of subsection (1) or of subsection (2) of this section to the contrary:

(a) (I) A school service contract provider may use or disclose student personally identifiable information to:

(A) Ensure legal or regulatory compliance or to take precautions against liability;

(B) Respond to or participate in the judicial process;

(C) Protect the safety of users or others on the school service contract provider's website, online service, online application, or mobile application; or

(D) Investigate a matter related to public safety.

(II) If a school service contract provider uses or discloses student personally identifiable information as allowed in subparagraph (I) of this paragraph (a), the contract provider shall notify the contracting public education entity as soon as possible after the use or disclosure of the information.

(b) A school service contract provider may use, or disclose student personally identifiable information to, a subcontractor only if the school service contract provider contractually requires the subcontractor to comply with section 22-16-108, this section, and sections 22-16-110 and 22-16-111. The provisions of this paragraph (b) apply to the ability of an initial or subsequent subcontractor to further subcontract. If a public education entity determines that an initial or subsequent subcontractor has committed a material breach of the contract that involves the misuse or unauthorized release of student personally identifiable information, the public education entity shall comply with the requirements of section 22-16-105 (5)(a) or 22-16-107 (2)(a), as applicable; except that the public education entity is not required to consider terminating the contract if the school service contract provider terminates the contract with the subcontractor as soon as possible after the contract provider knows or has reason to know of the initial or subsequent subcontractor's material breach.

(4) For purposes of this section and section 22-16-110, a student may consent to the use, sharing, or retention of the student's student personally identifiable information only if the student is at least eighteen years of age or legally emancipated.



§ 22-16-110. School service contract provider - data security - data destruction

(1) Each school service contract provider shall maintain a comprehensive information security program that is reasonably designed to protect the security, privacy, confidentiality, and integrity of student personally identifiable information. The information security program must make use of appropriate administrative, technological, and physical safeguards.

(2) During the term of a contract between a school service contract provider and a public education entity, if the contracting public education entity requests destruction of a student's student personally identifiable information collected, generated, or inferred as a result of the contract, the contracting school service contract provider shall destroy the information as soon as practicable after the date of the request unless:

(a) The school service contract provider obtains the consent of the student or the student's parent to retain the student's student personally identifiable information; or

(b) The student has transferred to another public education entity and the receiving public education entity has requested that the school service contract provider retain the student's student personally identifiable information.

(3) Following the termination or conclusion of a contract between a school service contract provider and a public education entity, the school service contract provider shall, within the time period specified in the contract, destroy all student personally identifiable information collected, generated, or inferred as a result of the contract. If the contract does not specify a period for destruction of student personally identifiable information, the contract provider shall destroy the information when the information is no longer needed for the purpose of the contract between the contract provider and the public education entity. The contract provider shall notify the public education entity of the date upon which all of the student personally identifiable information is destroyed.



§ 22-16-111. Use of data - exceptions - application of article

(1) Notwithstanding any provision of this article to the contrary, this article does not prohibit the use of student personally identifiable information to:

(a) Use adaptive learning or design personalized or customized education;

(b) Maintain, develop, support, improve, or diagnose a school service contract provider's website, online service, online application, or mobile application;

(c) Provide recommendations for school, educational, or employment purposes within a school service, so long as the response is not determined in whole or in part by payment or other consideration from a third party;

(d) Respond to a student's request for information or for feedback so long as the information or response is not determined in whole or in part by payment or other consideration from a third party;

(e) Identify for the student, only with the written consent of the student or the student's parent, institutions of higher education or scholarship providers that are seeking students who meet specific criteria, regardless of whether the identified institutions of higher education or scholarship providers provide consideration to the school service contract provider;

(f) In accordance with the terms of a contract between the school service contract provider and a public education entity, produce and distribute, free or for consideration, student class photos and yearbooks only to the public education entity, students, parents, or individuals authorized by parents; or

(g) Provide for the student, only with the express written consent of the student or the student's parent given in response to clear and conspicuous notice, access to employment opportunities, educational scholarships or financial aid, or postsecondary education opportunities, regardless of whether the school service contract provider receives consideration from one or more third parties in exchange for the student personally identifiable information. This exception applies only to school service contract providers that provide nationally recognized assessments that postsecondary institutions of higher education use in making admissions decisions.

(2) This article does not:

(a) Impose a duty on a provider of an interactive computer service, as defined in 47 U.S.C. sec. 230, to review or enforce compliance with this article by school service contract providers or school service on-demand providers;

(b) Impede the ability of a student to download, export, or otherwise save or maintain his or her own student personally identifiable information or documents;

(c) Limit internet service providers from providing internet connectivity to public schools or to students and their families;

(d) Prohibit a school service contract provider from marketing educational products directly to parents so long as the marketing does not result from the use of student personally identifiable information obtained by the school service contract provider as a result of providing its website, online service, online application, or mobile application; or

(e) Impose a duty on a provider of an electronic store, gateway, marketplace, or other means of purchasing or downloading software or applications to review or enforce compliance with this article on that software or those applications.

(3) The requirements specified in sections 22-16-108 to 22-16-110 apply to school service contract providers that enter into or renew contracts with public education entities on or after August 10, 2016.



§ 22-16-112. Parent rights - complaint policy

(1) The parent of a student enrolled by a local education provider has the right:

(a) To inspect and review his or her child's student personally identifiable information maintained by the local education provider;

(b) To request from the local education provider a paper or electronic copy of his or her child's student personally identifiable information, including student personally identifiable information maintained by a school service contract provider. If a parent requests an electronic copy of the parent's child's student personally identifiable information, the local education provider shall provide an electronic copy of the student personally identifiable information unless the local education provider does not maintain student personally identifiable information in electronic format and reproducing the student personally identifiable information in an electronic format would be unduly burdensome.

(c) To request corrections to factually inaccurate student personally identifiable information maintained by a local education provider. After receiving a request for correction that documents the factual inaccuracy, the local education provider that maintains the student personally identifiable information shall correct the factual inaccuracy and confirm the correction to the parent within a reasonable amount of time.

(2) (a) The governing board of each local education provider shall adopt a policy for hearing complaints from parents regarding the local education provider's compliance with the requirements of this article. At a minimum, the policy must provide a parent the opportunity to submit information to the governing board and receive a hearing by the governing board and must require the governing board to take action on the parent's complaint within sixty days after the hearing.

(b) If a local education provider does not comply with the requirements specified in this article, a student's parent may submit a complaint to the governing board of the local education provider in accordance with the complaint policy adopted in accordance with paragraph (a) of this subsection (2).









Compensatory Education

Article 20 - Education of Exceptional Children

Part 1 - Education of Children With Disabilities

§ 22-20-101. Short title

This article shall be known and may be cited as the "Exceptional Children's Educational Act".



§ 22-20-102. Legislative declaration

(1) The general assembly, recognizing the obligation of the state of Colorado to provide educational opportunities to all children that will enable them to lead fulfilling and productive lives, declares that the purpose of this article is to provide means for identifying and educating those children who are exceptional. To this end, it is necessary to define specific responsibilities for identifying and serving children with disabilities that appropriately reflect the continuum of services that recognizes the capabilities of all state agencies, including special classes in public schools and the establishment of special schools, programs for children with disabilities who are confined to their homes or hospitals, and instruction in institutions of the state for children with disabilities. The final determination for the placement in a special education program of any eligible child with a disability shall be made by a child's individual family service program for a child from birth through two years of age and a child's individualized education program team for a child from three to twenty-one years of age as designated by the governing board of the responsible administrative unit or by the governing authority of a state-operated program.

(2) It is the intent of the general assembly, in keeping with accepted educational principles, that children from three to twenty-one years of age with disabilities shall be educated in the least restrictive environment to the maximum extent appropriate. To this end, the services of special education personnel shall be utilized within the general school programs to the maximum extent permitted by good educational practices, both in rendering services directly to children and in providing consultative services to general classroom teachers.

(3) It is further the intent of this part 1 to ensure that there is a coordination of all services available to children with disabilities and to promote interagency operating agreements or contracts between administrative units, other public agencies, nonprofit organizations, and approved facility schools for the provision of appropriate services for children with disabilities.

(4) It is further the intent of the general assembly that this part 1, and the rules promulgated pursuant to this part 1 by the state board, align closely with the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq., as amended, and its implementing regulations, 34 CFR part 300 and 34 CFR part 303 as it pertains to child find, in order to minimize the number of rules, regulations, and policies to which administrative units, state-operated programs, and approved facility schools are subject.

(5) Nothing in this part 1 shall be construed to affect the placement of children out of the home or alternatives to such placements as provided in section 19-1-116, C.R.S.



§ 22-20-103. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Administrative unit" means a school district, a board of cooperative services, a multi-district administrative unit, or the state charter school institute, that is providing educational services to exceptional children and that is responsible for the local administration of this article.

(2) (Deleted by amendment, L. 2011, (HB 11-1077), ch. 30, p. 75, § 3, effective August 10, 2011.)

(2.5) "Applicable revenues" means those revenues, as defined by rules promulgated by the state board pursuant to this article, that support special education expenditures.

(2.7) "Approved facility school" means an educational program that is operated by a facility to provide educational services to students placed in the facility and that, pursuant to section 22-2-407, has been placed on the list of facility schools that are approved to receive reimbursement for providing those educational services to students placed in the facility. An educational program provided by an administrative unit at a facility is not an approved facility school but is an educational program of the administrative unit that does not require approval by the department.

(3) "Board of cooperative services" means a regional educational services unit created pursuant to article 5 of this title and designed to provide supporting, instructional, administrative, facility, community, or any other services contracted by participating members.

(4) "Child find" means the program component of the IDEA that requires states to find, identify, locate, evaluate, and serve all children with disabilities, from birth to twenty-one years of age. Specific responsibilities for child find are described in section 22-20-118. Child find includes:

(a) Part C child find, which means the program component of IDEA that requires states to find, identify, locate, evaluate, and serve children with disabilities from birth through two years of age; and

(b) Part B child find, which means the program component of IDEA that requires states to find, identify, locate, evaluate, and serve children with disabilities from three to twenty-one years of age.

(5) (a) "Children with disabilities" means:

(I) Those persons from three to twenty-one years of age who, by reason of one or more of the following conditions, are unable to receive reasonable benefit from general education:

(A) Autism spectrum disorders;

(B) A hearing impairment, including deafness;

(C) A serious emotional disability;

(D) An intellectual disability;

(E) Multiple disabilities;

(F) An orthopedic impairment;

(G) Other health impairment;

(H) A specific learning disability;

(I) A speech or language impairment;

(J) Traumatic brain injury;

(K) A visual impairment, including blindness; and

(L) Deaf-blindness.

(M) Repealed.

(II) Those persons from birth through two years of age who have been determined to be an infant or a toddler with a disability;

(III) Those persons from three through eight years of age who have been determined pursuant to 34 CFR 300.8 (b) to be children experiencing developmental delays.

(b) Notwithstanding the provisions of paragraph (a) or (b) of this subsection (5), for purposes of child find activities, "children with disabilities" means persons from birth to twenty-one years of age.

(6) "Communication mode or language" means one or more of the following systems or methods of communication applicable to children who are deaf or hard of hearing:

(a) American sign language;

(b) English-based manual or sign systems; or

(c) Oral, aural, or speech-based training.

(7) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(8) "District charter school" means a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title.

(8.3) "Early intervening services" means programs and activities for students in kindergarten through grade twelve, with an emphasis on students in kindergarten through grade three, who at the time they receive early intervening services are not identified as children with disabilities, but who need additional academic and behavioral supports in order to succeed in a general education environment.

(8.5) "Early intervention services" means the services and supports specified in section 27-10.5-102 (12), C.R.S., provided to children with disabilities who are less than three years of age.

(8.7) "Educational placement" means the provision of special education services, including but not limited to those points along the continuum of alternative placements. "Educational placement" does not mean a specific place, such as a specific classroom or school.

(9) (Deleted by amendment, L. 2011, (HB 11-1277), ch. 306, p. 1478, § 11, effective August 10, 2011.)

(9.5) "Emergency public placement" means a public placement made necessary because of an imminent danger to a child or others.

(10) "Equipment" means that equipment used especially for the instruction or assessment of children with disabilities.

(11) "Evaluation" means:

(a) For purposes of part C child find, procedures used to determine a child's initial and continuing eligibility for part C child find, including but not limited to:

(I) Determining the status of the child in each of the developmental areas;

(II) Identifying the child's unique strengths and needs;

(III) Identifying any early intervention services that might serve the child's needs; and

(IV) Identifying priorities and concerns of the family and resources to which the family has access;

(b) For the purposes of part B child find, procedures used under IDEA for children with disabilities to determine whether a child has a disability and the nature and extent of special education and related services that the child will need.

(12) "Exceptional child" means:

(a) A child defined in subsection (5) of this section as a child with a disability. An administrative unit shall serve every child with a disability from three to twenty-one years of age, and may serve children with disabilities from birth through two years of age.

(b) A child defined in section 22-20-202 (11) as a gifted child. Pursuant to section 22-20-204 (1), an administrative unit shall adopt and submit to the department a program plan to identify and serve gifted children who are at least five years of age.

(12.3) "Facility" means a day treatment center, residential child care facility, or other facility licensed by the department of human services pursuant to section 26-6-104, C.R.S., or a hospital licensed by the department of public health and environment pursuant to section 25-1.5-103, C.R.S.

(12.7) "Foster home" has the same meaning as a "foster care home" as defined in section 26-6-102 (14), C.R.S., and shall be licensed by the department of human services or certified by a county department of social services or certified by a child placement agency as defined in section 26-6-102 (7), C.R.S.

(13) (Deleted by amendment, L. 2011, (HB 11-1077), ch. 30, p. 75, § 3, effective August 10, 2011.)

(13.3) "Group home" means a congregate care facility licensed by the department of human services pursuant to section 26-6-104, C.R.S.

(13.5) (Deleted by amendment, L. 2011, (HB 11-1077), ch. 30, p. 75, § 3, effective August 10, 2011.)

(14) "IDEA" means the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq., as amended, and its implementing regulations, 34 CFR part 300 and also 34 CFR part 303 as it pertains to child find.

(15) "Individualized education program" or "IEP" means a written statement for a child with a disability that is developed, reviewed, and revised in accordance with this part 1 and the rules promulgated by the state board.

(16) "Individual family service plan" or "IFSP" means a written statement for a child from birth through two years of age with a disability, which statement is developed, reviewed, and revised in accordance with part C child find of IDEA and with rules promulgated by the department of human services.

(17) "Institute charter school" means a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title.

(18) "Least restrictive environment" means that:

(a) To the maximum extent appropriate, children with disabilities, including children in public or private institutions or other care facilities, are educated with children who do not have disabilities; and

(b) Special classes, separate schooling, or other removal of children with disabilities from the general educational environment occurs only if the nature and severity of the disability is such that education in general classes with the use of supplementary aids and services cannot be satisfactorily achieved.

(19) "Literacy mode" means one of the following four systems or methods of achieving literacy applicable to blind children:

(a) "Auditory mode" means any method or system of achieving literacy that depends upon the auditory senses, including the use of readers, taped materials, electronic speech, speech synthesis, or any combination of the above.

(b) "Braille" means the system of reading and writing by means of raised points, commonly known as standard English braille.

(c) "Print enlargement" means any method or system of achieving literacy that includes optical aids to enhance apprehension of printed material, electronic enlargement of printed material, books and textual materials printed in large print, and any combination of the above.

(d) "Regular print mode" means any method or system of achieving literacy that depends upon the apprehension of regular-sized printed material.

(19.3) "Multi-district administrative unit" means a group of two or more school districts that did not form a board of cooperative services but were parties to an agreement existing on January 1, 2011, to provide educational services to exceptional children and to be responsible for the local administration of this article, which group of school districts the department recognized as of January 1, 2011, as an administrative unit.

(19.7) (a) "Parent" means:

(I) A biological or adoptive parent of a child;

(II) A foster parent;

(III) A guardian generally authorized to act as a child's parent, or authorized to make educational decisions for the child, but not the state if the child is a ward of the state;

(IV) An individual acting in the place of a biological or adoptive parent, including but not limited to a grandparent, stepparent, or other relative, and with whom the child lives, or an individual who is legally responsible for the child's welfare; or

(V) An educational surrogate parent assigned by the responsible administrative unit consistent with rules promulgated by the state board in accordance with this article.

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), the biological or adoptive parent, when attempting to act as a parent pursuant to this article, and when more than one party is qualified pursuant to paragraph (a) of this subsection (19.7) to act as a parent, shall be presumed to be the parent for purposes of this subsection (19.7) unless the biological or adoptive parent does not have legal authority to make educational decisions for the child.

(II) If a judicial decree or order identifies a specific person or persons listed in subparagraphs (I) to (IV) of paragraph (a) of this subsection (19.7) to act as the parent of a child or to make educational decisions on behalf of a child, then the person or persons shall be determined to be the parent for purposes of this article.

(20) "Public agency" means a public agency that:

(a) Is not an administrative unit; and

(b) Is legally authorized to place a child in a facility or another out-of-home placement, including but not limited to a group home or a foster home.

(21) "Public placement" means the placement of a child with a disability in a facility or another out-of-home placement, including but not limited to a group home or foster home, by a court or public agency.

(22) "School district" means a school district organized and existing pursuant to law, but shall not include a local college district.

(22.7) "Special education expenditures" means those expenditures that are incurred by an administrative unit, state-operated program, or approved facility school for professional services associated with special education referrals and evaluations of children who may have a disability and the provision of special education services as identified on an individual student's individualized education program. Special education expenditures do not include the costs of the general education program. Special education expenditures shall be supplemental to the general education program and shall be above what is provided by the administrative unit, state-operated program, or approved facility school for general education students and staff and may include:

(a) Special education teachers;

(b) Home-hospital teachers for students with disabilities;

(c) Speech-language pathologists and speech-language pathology assistants;

(d) Specialty teachers;

(e) Special education instructional paraprofessionals;

(f) Educational interpreters;

(g) School nurses;

(h) Occupational therapists and occupational therapy assistants;

(i) Physical therapists and physical therapy assistants;

(j) School psychologists;

(k) School social workers;

(l) Audiologists;

(m) Orientation and mobility specialists;

(n) Other special education professionals;

(o) Special education administrators and office support;

(p) Other noncertified or nonlicensed support;

(q) Employee benefits for special education staff;

(r) Supplies, materials, and equipment used for individual students' special education programs and services;

(s) Purchased service contracts for personal services;

(t) Tuition to other administrative units and approved tuition rates to approved facility schools for special education;

(u) Staff travel related to special education;

(v) Professional development for special education staff, or all staff, if the content of the professional development is specific to services for children with disabilities;

(w) Other purchased services related to special education;

(x) Dues, fees, and other expenditures specific to the special education program; and

(y) Parent counseling and training, as defined by the IDEA and its implementing regulations.

(23) "Special education services" or "special education programs" means the services or programs provided to a child with a disability in conformity with the child's IEP or IFSP.

(24) (Deleted by amendment, L. 2011, (HB 11-1077), ch. 30, p. 75, § 3, effective August 10, 2011.)

(25) "Specific learning disability" means a disorder in one or more of the basic psychological processes involved in understanding or in using language, spoken or written, which disorder may manifest itself in the imperfect ability to listen, think, speak, read, write, spell, or do mathematical calculations, and includes such conditions as perceptual disabilities, brain injury, minimal brain dysfunction, dyslexia, and developmental aphasia. "Specific learning disability" does not include a learning problem that is primarily the result of visual, hearing, or motor disabilities, of mental retardation, of emotional disturbance, or of environmental, cultural, or economic disadvantage.

(26) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.

(27) "State charter school institute" means the state charter school institute created pursuant to part 5 of article 30.5 of this title.

(28) "State-operated program" means an approved school program supervised by the department and operated by:

(a) The Colorado school for the deaf and the blind;

(b) The department of corrections; or

(c) The department of human services, including but not limited to the division of youth services and the mental health institutes.



§ 22-20-104. Administration - advisory committee - rules

(1) (a) This part 1 shall be administered by the department. Administration of this part 1 shall include the recommendation to the state board of reasonable rules necessary to implement this part 1, including but not limited to:

(I) Minimum standards for administrative units, state-operated programs, approved facility schools, and personnel;

(II) Criteria for determining disability and eligibility for special education services;

(III) Procedures regarding the identification of children with disabilities, including but not limited to part C child find and part B child find activities described in section 22-20-118;

(IV) Requirements for parental consent, including but not limited to parental consent for the evaluation of children with disabilities and the initial provision of special education services;

(V) Required IEP content and procedures for IEP development, review, and revision;

(VI) Application of school discipline procedures to children with disabilities;

(VII) Required procedural safeguards;

(VIII) Procedures for special education dispute resolution;

(IX) Extended school year services; and

(X) Requirements pursuant to the IDEA regarding children with disabilities who are enrolled in private schools.

(XI) (Deleted by amendment, L. 2011, (HB 11-1277), ch. 306, p. 1483, § 12; (HB 11-1077), ch. 30, p. 75, § 4, effective August 10, 2011.)

(b) The state board shall adopt appropriate recommendations as rules to implement this part 1 following public comment and hearing. The rules promulgated by the state board shall be in accord with the legislative declaration set forth in section 22-20-102.

(c) An administrative unit, a state-operated program, or an approved facility school that provides plans, programs, or services that do not comply with the rules adopted by the state board will be provided by the department with a detailed analysis of any discrepancies noted along with specific recommendations for their correction. Applicable federal and state funding will be provided or continued for a reasonable period of time, as determined by the department, to allow the administrative unit, state-operated program, or approved facility school an opportunity to comply with such rules.

(2) (a) In order to assist the state board in the performance of its responsibilities for the implementation of this part 1, the state board shall appoint a state special education advisory committee of an appropriate size. The members of the advisory committee must be representative of the state population and composed of persons involved in or concerned with the education of children with disabilities, including parents of children with disabilities ages birth through twenty-six years; individuals with disabilities; teachers; representatives of institutions of higher education that prepare special education and related services personnel; state and local education officials, including officials who carry out activities under section 22-33-103.5; administrators of programs for children with disabilities; representatives of other state agencies involved in the financing or delivery of related services to children with disabilities; representatives of private schools, district charter schools, and institute charter schools; at least one representative of a vocational, community, or business organization concerned with the provision of transition services to children with disabilities; a representative from child welfare services in the department of human services established pursuant to section 26-5-102; and representatives from the division of youth services in the department of human services and from the department of corrections. A majority of the members of the advisory committee must be individuals with disabilities or parents of children with disabilities. Members are appointed for terms as determined by the by-laws of the advisory committee. Any additions to the composition of the advisory committee must be made pursuant to the procedures of the state board.

(b) (Deleted by amendment, L. 91, p. 694, § 6, effective April 20, 1991.)

(3) Repealed.

(4) To comply with this section, the department shall maintain a special education data and information system on children, personnel, costs, and revenues, and such data and information shall be used to ensure that state moneys provided to administrative units under the provisions of section 22-20-106 and other applicable revenues are being spent only on special education expenditures.

(5) and (6) Repealed.

(7) (a) (Deleted by amendment, L. 2011, (HB 11-1077), ch. 30, p. 75, § 4, effective August 10, 2011.)

(b) Repealed.



§ 22-20-106. Special education programs - early intervening services - rules

(1) (a) Every school district in the state shall be either an administrative unit in itself or in a board of cooperative services that the department designates as an administrative unit or participate in a multi-district administrative unit. The department shall not recognize or authorize a group of school districts as an administrative unit unless the group of school districts qualifies as a multi-district administrative unit or is a board of cooperative services.

(b) The state charter school institute shall be an administrative unit for the purpose of delivering special education services to all institute charter schools and shall meet the criteria established by the state board governing the duties and responsibilities of the director of special education. An administrative unit shall also be a school district or board of cooperative services that meets criteria established by the state board governing the duties and responsibilities of the director of special education and is either a board of cooperative services that conducts special education programs for all school districts that are members of the board of cooperative services or is a school district that meets criteria of geographic size, location, and number of pupils established by the state board to achieve maximum efficiency in administering programs of special education.

(c) Although the state board shall define the qualifications and the general duties and responsibilities of directors of special education, such directors shall be regarded for all purposes as employees of their local administrative units and subject to the administrative direction of such units.

(2) (a) Each administrative unit, state-operated program, and approved facility school shall submit a comprehensive plan to the department pursuant to the rules promulgated by the state board indicating how the administrative unit, state-operated program, or approved facility school will provide for the education of all children with disabilities. Each comprehensive plan shall include the type and number of children with disabilities served, the services to be provided, and the estimated resources necessary.

(b) (Deleted by amendment, L. 2011, (HB 11-1077), ch. 30, p. 77, § 6, effective August 10, 2011.)

(3) (a) Each administrative unit, state-operated program, and approved facility school shall make available special education services as specified by the IEP for any child with a disability for whom it is responsible, as defined by the rules adopted by the state board pursuant to this part 1. General education services are the responsibility of the school district in which a foster home is located, and special education services are the responsibility of the administrative unit in which a foster care home is located. General education services are the responsibility of the school district in which a group home is located, and special education services are the responsibility of the administrative unit in which a group home is located. The administrative unit in which the group home is located may seek tuition costs consistent with section 22-20-109 (2.5).

(b) In providing special education services, an administrative unit, state-operated program, or approved facility school may pay for special education expenditures as defined in section 22-20-103 (22.7).

(c) The district of residence shall pay the tuition costs for a child with a disability in an approved facility school pursuant to sections 22-20-108 (8) and 22-20-109 (1). Special education services may be provided by community centered boards in cooperation with administrative units.

(3.5) (a) An administrative unit may provide early intervening services to a student who is not identified as a child with a disability at the time the early intervening services are provided. An administrative unit may provide early intervening services to students in kindergarten through grade twelve, with an emphasis on students in kindergarten through grade three.

(b) Early intervening services may include programs and activities, including response to intervention, as determined by the state board and set forth in rules promulgated by the state board pursuant to this subsection (3.5).

(c) An administrative unit may annually use no more than fifteen percent of the funding amount that the administrative unit annually receives pursuant to this part 1 for the provision of early intervening services.

(d) Each participating administrative unit shall collect information and report to the department, on an annual basis, the uniquely identifying student numbers of the students receiving early intervening services pursuant to this subsection (3.5).

(e) Nothing in this subsection (3.5) shall be construed to create a right for a student to receive early intervening services nor act to improperly delay the determination, pursuant to section 22-20-108, that a child has a disability and is eligible for special education services.

(f) The state board by rule shall identify the programs and activities that qualify as early intervening services and the allowable expenses related to those programs and activities. The state board may also promulgate such other rules as may be necessary to implement this subsection (3.5).

(4) To comply with this section, an administrative unit may contract with one or more administrative units to establish and maintain special education programs for the education of exceptional children, sharing the costs thereof in accordance with the terms of the contract agreed upon; or an administrative unit having fewer than six children who need a particular kind of special education program may purchase services from one or more administrative units where an appropriate special education program exists.

(5) Each administrative unit shall employ a director of special education. Each state-operated program or approved facility school shall employ or contract in writing for a director of special education. A director of special education shall meet qualification standards promulgated by rule of the state board.

(6) Each administrative unit, state-operated program, and approved facility school shall employ or contract in writing for a sufficient number of appropriately licensed and endorsed special education teachers and staff to adequately carry out those functions for which it is responsible, as defined by the rules promulgated by the state board pursuant to this article, including but not limited to child identification, IEP development, and professional development for school staff.

(7) Any administrative unit or state-operated program planning to utilize federal funds from any source for the education of children with disabilities as provided in this article shall obtain prior approval from the department for the use of such funds. The use of such funds in the administrative unit or state-operated program shall be for special education expenditures as defined in section 22-20-103 (22.7) and in accordance with rules as established by the state board, which are not in conflict with federal law or regulations.

(8) Nothing in this section shall be construed to change the purpose and function of the Colorado school for the deaf and the blind in Colorado Springs or to change the requirements or standards for admission thereto.

(9) (Deleted by amendment, L. 2006, p. 323, § 6, effective August 7, 2006.)

(10) Repealed.



§ 22-20-107. Authority to contract with institutions of higher education or community-centered boards

(1) An administrative unit may contract with an institution of higher education, or a community-centered board, as provided in section 25.5-10-206, C.R.S., for the provision by the administrative unit of an education and training program for children with disabilities. If an agreement is arrived at by the two agencies, the administrative unit shall place the responsibility for administering the program with the director of special education of the administrative unit.

(2) Repealed.



§ 22-20-107.5. District of residence of a child with a disability - jurisdiction

(1) Notwithstanding the provisions of section 22-1-102 (2), for the purposes of this article the district of residence of a child with a disability is the school district in which such child lives on a day-to-day basis, including a child placed in a foster home pursuant to section 19-1-115.5 (1), C.R.S.; except that:

(a) If a child with a disability is homeless, as defined by section 22-1-102.5, the provisions of section 22-1-102 (2)(h) shall apply;

(b) The child shall be deemed to reside where the child's parent resides if the child is living at one of the following:

(I) A regional center that is operated by the department of human services;

(II) A facility;

(III) A group home;

(IV) A mental health institute operated by the department of human services; or

(V) The Colorado school for the deaf and the blind;

(c) If a child lives in a regional center, a mental health institute, a facility, or a group home, and the district of residence cannot be determined due to the inability to locate a parent or due to the homelessness of a parent, the child shall be considered a resident of the school district in which the regional center, mental health institute, facility, or group home is located.

(2) If there is a dispute as to which school district constitutes the district of residence, the commissioner of education shall have the authority to determine questions of residency and thus jurisdiction after reviewing necessary details involved in the determination of residency.



§ 22-20-108. Determination of disability - enrollment

(1) (a) The determination that a child has a disability and is eligible for special education services shall be made by a multidisciplinary team that shall include, at a minimum, the parent of the child and professionally qualified personnel designated by the responsible administrative unit or state-operated program. The composition of the multidisciplinary team and the procedures to be used for determining a child's eligibility for special education services shall be prescribed by rules promulgated by the state board pursuant to this part 1.

(b) The development of an IEP for a child with a disability and determination of educational placement shall be made by the child's IEP team, including but not limited to the child's parent and qualified professional personnel designated by the responsible administrative unit or state-operated program. The composition of the IEP team and the procedures to be used for developing the child's IEP shall be prescribed by rules promulgated by the state board pursuant to this part 1.

(2) (Deleted by amendment, L. 2006, p. 325, § 8, effective August 7, 2006.)

(3) (a) In the event of a dispute between the parents of a child with a disability and an administrative unit or state-operated program, the parents or the administrative unit or state-operated program shall have the same rights to an impartial due process hearing as are provided in the IDEA and the federal regulations, 34 CFR part 300, implementing the act. To request a due process hearing, the parents of a child with a disability or the administrative unit or state-operated program shall simultaneously file complete copies of the due process complaint with the opposing party and with the commissioner of education or his or her designee to ensure the timely assignment of an impartial hearing officer.

(b) If a due process hearing is requested pursuant to paragraph (a) of this subsection (3), the department shall provide the hearing in compliance with the requirements and provisions of IDEA and the federal regulations, 34 CFR part 300, implementing the act, including but not limited to the requirements governing due process complaints, resolution meetings, impartial due process hearing procedures, hearing rights, timelines, hearing decisions, and civil actions.

(c) The findings and decision made by the department shall be final. Any party aggrieved by the department's findings and decision has the right to bring a civil action pursuant to the provisions of IDEA and the federal regulations, 34 CFR 300.516 (a), implementing the act.

(4) Each child determined to have a disability by the multidisciplinary team pursuant to paragraph (a) of subsection (1) of this section shall be provided with an IEP developed by the child's IEP team pursuant to paragraph (b) of subsection (1) of this section and shall be reviewed annually. The IEP for each child enrolled in a school district or an institute charter school shall specify whether the child shall achieve the content standards adopted by the district in which the child is enrolled or by the state charter school institute or whether the child shall achieve individualized standards which would indicate the child has met the requirements of his or her IEP. For each child attending school in an approved facility school or state-operated program, the IEP shall specify whether the child shall achieve state or local content standards, or whether the child shall achieve individualized standards which would indicate that the child has met the requirements of his or her IEP. When a child with a disability is to be placed outside of the district of residence, the receiving agency, institution, administrative unit, state-operated program, or approved facility school providing the special education services shall cooperate in the development of the IEP. The IEP shall be coordinated with all individual plans required by other federal or state programs in order to provide for maximum coordination of service to the child with a disability, which may include the provision of appropriate special education services for the child with a disability, by agreement or contract with public agencies, nonprofit organizations, or approved facility schools. Any court of record, the department of human services, or any other public agency authorized by law to place a child in a facility shall notify in writing the child's administrative unit of residence, the administrative unit in which the child will receive special education services, and the department of such placement within fifteen calendar days after the placement. An administrative unit of residence that disapproves of the placement shall do so in writing pursuant to subsection (8) of this section.

(4.5) (a) In developing the IEP pursuant to subsection (4) of this section for a child who is blind or visually impaired, in addition to any other requirements established by the state board, the IEP team shall assess and determine which literacy mode or modes would be most appropriate for the child's instruction. The IEP for a child who is blind or visually impaired shall specify the following:

(I) How the selected literacy mode or modes will be implemented as the child's primary or secondary mode for achieving literacy and why such mode or modes have been selected;

(II) How the child's instruction in the selected literacy mode or modes will be integrated into educational activities;

(III) The date on which the child's instruction in the selected mode or modes shall commence, the amount of instructional time to be dedicated to each literacy mode, and the service provider responsible for each area of instruction; and

(IV) The level of competency in the selected literacy mode or modes which the child should achieve by the end of the period covered by the IEP.

(b) A child who is blind or visually impaired shall not be denied the opportunity for instruction in braille solely because the child has some remaining vision. Any child for whom instruction in braille is determined to be beneficial shall receive such instruction as part of such child's IEP.

(c) If the IEP team determines that a child's IEP shall include instruction in braille, such instruction shall be sufficient to enable the child to read and write effectively and efficiently at a level commensurate with the child's sighted peers of comparable physical and cognitive abilities and grade level.

(d) If the IEP team determines that a child's IEP shall include instruction in braille, the child shall receive such instruction from a teacher who can demonstrate competence in reading and writing braille according to standards to be established by the state board.

(e) Nothing in this subsection (4.5) shall require an administrative unit, a state-operated program, or an approved facility school to expend additional resources or hire additional personnel to implement the provisions of this section.

(f) The department shall develop guidelines for caseload management for instructors of children who are blind or visually impaired in the schools of the administrative units. Such guidelines will evaluate how much instructional time should be allotted for children who are blind or visually impaired, will reflect the varying levels of severity of such children's needs, and will be renewed and updated on a periodic basis to incorporate current research and practice.

(4.7) (a) In developing an IEP pursuant to subsection (4) of this section for a child who is deaf or hard of hearing, in addition to any other requirements established by the state board, the IEP team shall consider the related services and program options that provide the child with an appropriate and equal opportunity for communication access. The IEP team shall consider the child's specific communication needs and, to the extent possible under paragraph (g) of this subsection (4.7), address those needs as appropriate in the child's IEP. In considering the child's needs, the IEP team shall expressly consider the following:

(I) The child's individual communication mode or language;

(II) The availability to the child of a sufficient number of age, cognitive, and language peers of similar abilities;

(III) The availability to the child of deaf or hard-of-hearing adult models of the child's communication mode or language;

(IV) The provision of appropriate, direct, and ongoing language access to teachers of the deaf and hard of hearing and educational interpreters and other specialists who are proficient in the child's primary communication mode or language; and

(V) The provision of communication-accessible academic instruction, school services, and extracurricular activities.

(b) To enable a parent to make informed decisions concerning which educational options are best suited to the parent's child, all of the educational options provided by the administrative unit, state-operated program, or approved facility school and available to the child at the time the child's IEP is prepared shall be explained to the parent.

(c) A child who is deaf or hard-of-hearing shall not be denied the opportunity for instruction in a particular communication mode or language solely because:

(I) The child has some remaining hearing;

(II) The child's parents are not fluent in the communication mode or language being taught; or

(III) The child has previous experience with some other communication mode or language.

(d) Nothing in this subsection (4.7) shall preclude instruction in more than one communication mode or language for any particular child. Any child for whom instruction in a particular communication mode or language is determined to be beneficial shall receive such instruction as part of the child's IEP.

(e) Notwithstanding the provisions of subparagraph (II) of paragraph (a) of this subsection (4.7), nothing in this subsection (4.7) may be construed to require that a specific number of peers be provided for a child who is deaf or hard of hearing.

(f) Nothing in this subsection (4.7) shall abrogate parental choice among public educational programs as provided in section 22-20-109 or article 30.5 or 36 of this title or as otherwise provided by law.

(g) Nothing in this subsection (4.7) shall require an administrative unit to expend additional resources or hire additional personnel to implement the provisions of this subsection (4.7).

(5) In formulating recommendations for the least restrictive environment for a child with a disability, the IEP team shall:

(a) Determine, utilizing guidelines recommended by the department, whether the nature or severity of the child's disability is such that education in general education classes with the use of supplementary aids and services cannot be achieved satisfactorily or, when provided with supplementary aids and services, the nature or severity of the child's disability is so disruptive that the education of other children in such classes would be significantly impaired;

(b) Work cooperatively with the department of human services, when applicable; and

(c) Be guided by the legislative declaration contained in section 22-20-102.

(5.5) The administrative unit or state-operated program shall consider the cost to the administrative unit or state-operated program when choosing between two or more appropriate educational placements.

(6) (Deleted by amendment, L. 2011, (HB 11-1077), ch. 30, p. 78, § 7, effective August 10, 2011.)

(7) (a) If an out-of-district placement by an administrative unit appears to be necessary, it is the responsibility of the child's IEP team of the administrative unit of residence to determine whether the child requires a more restrictive setting based on the unique needs of the child. It is the responsibility of the special education director of the administrative unit of residence to place the child in the least restrictive environment consistent with the educational placement decision of the IEP team.

(b) If it becomes necessary for a court or public agency to place a child in a public placement:

(I) Prior to such public placement, the court or public agency shall work cooperatively with the affected administrative unit or units, as defined by rules promulgated by the state board pursuant to this article, to ensure that appropriate special education services are available for the child;

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (b), the court or public agency may make the public placement without first cooperating with the affected administrative unit or units if an emergency public placement is required for the child.

(c) In no event shall the public agency place a child in an administrative unit or approved facility school that is unable to ensure the provision of special education services that are appropriate for the child. The costs of educating the child shall be the responsibility of the school district of residence, and the school district shall pay tuition costs in accordance with section 22-20-109.

(8) Notwithstanding the provisions of paragraph (c) of subsection (7) of this section, if a court or public agency makes a public placement but fails to comply with the notification requirements of subsection (4) of this section, the court or public agency shall be responsible for the tuition costs for the child until such time as the required notification is made. If a child's administrative unit of residence does not provide written notice of disapproval of a placement in a facility by a court or a public agency within fifteen calendar days after the notification made pursuant to subsection (4) of this section, the placement shall be deemed to be approved. An administrative unit of residence may disapprove a placement in a facility by a court or public agency only on the basis of the unavailability of appropriate special education services in the administrative unit in which the child will be placed. If the administrative unit of residence disapproves the placement in the facility, it shall ensure that the child receives a free appropriate public education until an appropriate placement can be determined. If the administrative unit of residence disapproves the placement in the facility, the disapproval shall be subject to appeal as provided for in subsection (3) of this section.

(9) If a teacher of a child with a disability determines that the child's presence in a general education classroom is so disruptive that other children's learning in the class is significantly impaired, the teacher may utilize the district's or the state charter school institute's regular in-school disciplinary procedure unless it would be inconsistent with the child's IEP or with the IDEA's student discipline protections for children with disabilities. Alternatively, the teacher may request a review of the child's IEP, behavior plan, or both to consider changes in services or educational placement. In making any such determination for educational placement or a plan of discipline for the child, the IEP team shall apply the rules promulgated by the state board regarding IEP reviews and school discipline procedures and protections for children with disabilities as specified by the IDEA and its implementing regulations.

(10) (Deleted by amendment, L. 2006, p. 325, § 8, effective August 7, 2006.)



§ 22-20-109. Tuition - rules

(1) (a) An administrative unit of residence may contract with another administrative unit or an approved facility school to provide a special education program for a child with a disability. An administrative unit may purchase services from one or more administrative units where an appropriate special education program exists. The two administrative units shall negotiate a contract, including but not limited to the cost of the special education program, that need not be approved by the department.

(b) An administrative unit may contract for special education services with an approved facility school pursuant to rules promulgated by the state board.

(2) (a) When a child with a disability is publicly placed in an approved facility school, the approved facility school shall document to the department a list of costs of providing the special education program and the applicable revenues. Notwithstanding any provision of section 22-32-115 to the contrary, the tuition charge for educating a child with a disability in an approved facility school shall be established by the department and approved by the state board. The tuition charge shall be the maximum amount the school district of residence shall be obligated to pay for the special education program; except that the school district of residence may pay a higher tuition charge than the charge established and approved pursuant to this subsection (2) for a student in need of specialized services, which services were included in the student's IEP but were not included in the tuition charge established pursuant to this subsection (2).

(b) The state board shall promulgate rules to define the contract approval process and the method for determining the tuition rate that a school district of residence of a child with a disability shall pay as tuition to educate that child at an approved facility school. The rules for determining a tuition rate must include, but need not be limited to, the limitations on the number of staff members per number of students, the number of school days, all special education expenditures as defined in section 22-20-103 (22.7) and specified by the child's IEP, other education costs, and applicable revenues associated with the approved facility school's educational program. The rules may not require that, in calculating the amount of the tuition charge for educating a child with a disability in an approved facility school, the costs incurred by the approved facility school in providing the special education program be reduced by the amount of revenues, if any, received by the approved facility school as donations or special education grants. The school district of residence is responsible for paying as tuition any excess costs above the amount the department pays to provide these services pursuant to section 22-54-129 (2).

(c) In addition to any other tuition costs that a school district of residence is required to pay pursuant to this section, the school district may pay those costs documented to and approved by the department pursuant to this subsection (2). Notwithstanding the provisions of this subsection (2), a school district of residence shall not be required to pay costs incurred by an approved facility school in providing educational services at the approved facility school during the months of June, July, or August.

(2.5) (a) When a child with a disability is placed out of the home in a group home and attends school in an administrative unit other than the child's administrative unit of residence and the school does not provide the child with an online program or online school pursuant to article 30.7 of this title, the district of residence shall be responsible for paying the tuition charge for educating the child to the administrative unit of attendance.

(b) The administrative unit of attendance shall not charge the district of residence tuition for the excess costs incurred in educating a child with a disability unless the child meets the criteria for funding pursuant to section 22-20-114 (1)(c)(II).

(c) The administrative unit of attendance shall provide notice to the administrative unit of residence and to the district of residence, if it is not an administrative unit, in accordance with the rules adopted pursuant to paragraph (b) of subsection (2) of this section when a child with a disability applies to enroll in a school of the district of attendance. The notice shall be in writing and shall also be sent to the special education directors for the administrative units of residence and of attendance. If the administrative unit of attendance does not intend to seek tuition costs, notification is not required. The state board shall adopt rules to specify the content, manner, and timing of the notice required pursuant to this paragraph (c).

(d) The amount of the tuition charge shall be determined pursuant to a contract entered into by the administrative unit of attendance, the district of attendance if it is not an administrative unit, the administrative unit of residence, and the district of residence if it is not an administrative unit.

(3) (Deleted by amendment, L. 2011, (HB 11-1277), ch. 306, p. 1489, § 17, effective August 10, 2011.)

(4) (a) When a child with a disability enrolls and attends a school in an administrative unit other than the child's administrative unit of residence pursuant to the provisions of section 22-36-101, and the school does not provide the child an online program or online school pursuant to article 30.7 of this title, the district of residence shall be responsible for paying the tuition charge for educating the child to the administrative unit of attendance.

(b) (Deleted by amendment, L. 2011, (HB 11-1277), ch. 306, p. 1489, § 17, effective August 10, 2011.)

(c) The administrative unit of attendance shall not charge the district of residence tuition for the excess costs incurred in educating a child with a disability unless the child meets the criteria for funding pursuant to section 22-20-114 (1)(c)(II).

(d) The administrative unit of attendance shall provide notice to the administrative unit of residence and to the district of residence, if it is not an administrative unit, in accordance with the rules adopted pursuant to this paragraph (d) when a child with a disability applies to enroll in a school of the district of attendance. The notice shall be in writing and shall also be sent to the special education directors for the administrative units of residence and of attendance. If the administrative unit of attendance does not intend to seek tuition costs, notification is not required. The state board shall adopt rules to specify the content, manner, and timing of the notice required pursuant to this paragraph (d).

(e) The amount of the tuition charge shall be determined pursuant to a contract entered into by the administrative unit of attendance, the district of attendance if it is not an administrative unit, the administrative unit of residence, and the district of residence if it is not an administrative unit. Under the circumstances described in this subsection (4), the provisions of section 22-20-108 (8) shall not apply.

(5) (a) When a child with a disability enrolls in and attends a district charter school pursuant to the provisions of part 1 of article 30.5 of this title or an institute charter school pursuant to part 5 of article 30.5 of this title, including a district or institute charter school that provides an online program or operates as an online school pursuant to article 30.7 of this title, the district of residence shall be responsible for paying to the district or institute charter school the tuition charge for the excess costs incurred in educating the child.

(b) Nothing in this subsection (5) shall be construed to apply to the charter contract entered into between a charter school and the chartering local board of education pursuant to part 1 of article 30.5 of this title or to allow a charter school to seek tuition costs from its chartering authority.

(c) The district or institute charter school shall not charge the district of residence tuition for the excess costs incurred in educating a child with a disability unless the child meets the criteria for funding pursuant to section 22-20-114 (1)(c)(II).

(d) The district or institute charter school shall provide notice to the administrative unit of residence, the district of residence if it is not an administrative unit, and the administrative unit of attendance in accordance with state board rules adopted pursuant to subsection (7) of this section when a child with a disability applies to enroll in the district or institute charter school. The notice shall be in writing and shall be sent to the special education directors for the administrative units of residence and of attendance. If the district or institute charter school does not intend to seek tuition costs, no notification is required.

(e) The amount of the tuition charged shall be determined pursuant to rules adopted by the state board pursuant to subsection (7) of this section. The tuition responsibility shall be reflected in a contract between the charter school, the administrative unit of residence, the district of residence if it is not an administrative unit, the administrative unit of attendance including the state charter school institute, and the chartering school district if it is not an administrative unit. The contract shall be in a form approved by the chartering entity. Under the circumstances described in this subsection (5), the provisions of section 22-20-108 (8) shall not apply.

(6) (a) When a child with a disability enrolls in and attends an online program or online school pursuant to article 30.7 of this title that is not provided by a district or institute charter school, the district of residence shall be responsible for paying to the provider of the online program or online school the tuition charge for the excess costs incurred in educating the child.

(b) The provider of the online program or online school shall not charge the district of residence tuition for the excess costs incurred in educating a child with a disability who receives educational services from the provider of the online program or online school unless the child meets the criteria for funding pursuant to section 22-20-114 (1)(c)(II).

(c) The online provider shall provide notice to the administrative unit of attendance, the administrative unit of residence, and the district of residence if it is not an administrative unit, in accordance with state board rules adopted pursuant to subsection (7) of this section when a child with a disability applies to enroll in the online program or online school. The notice shall be in writing and shall also be sent to the special education directors for the administrative units of residence and of attendance. If the online provider does not intend to seek tuition costs, notification is not required.

(d) The amount of the tuition charge shall be determined pursuant to rules adopted by the state board pursuant to subsection (7) of this section. The tuition responsibility shall be reflected in a contract entered into by the administrative unit of residence, the district of residence if it is not an administrative unit, the administrative unit of attendance, and the district of attendance if it is not an administrative unit. Under the circumstances described in this subsection (6), the provisions of section 22-20-108 (8) shall not apply.

(7) For the 2004-05 budget year and budget years thereafter, the state board shall promulgate rules pertaining to the education of children with disabilities in charter schools and rules pertaining to the education of children with disabilities through online programs and online schools. Both sets of rules shall include, but need not be limited to, rules to:

(a) Specify the content, manner, and timing of the notice that a charter school or online provider shall provide pursuant to subsections (5) and (6) of this section, respectively;

(b) Define the types and amounts of allowable costs in excess of the per pupil funding for the child with a disability, as determined pursuant to article 54 of this title, and any other state and federal revenues received for educating the child, that a charter school, online program, or online school may charge as tuition to a district of residence;

(c) Define other applicable revenues that a district of residence of a child with a disability shall apply in paying the tuition charge for excess costs incurred in educating the child at a charter school or through an online program or online school;

(d) Specify the limitations on the number of staff members per number of students that a charter school, online program, or online school shall provide in educating children with disabilities;

(e) (Deleted by amendment, L. 2011, (HB 11-1277), ch. 306, p. 1489, § 17, effective August 10, 2011.)

(f) and (g) (Deleted by amendment, L. 2006, p. 332, § 9, effective August 7, 2006.)

(h) Identify any other expenses involved in the provision of educational services to children with disabilities in accordance with each child's individualized education program;

(i) Establish a dispute resolution process for disagreements resulting from contracts entered into pursuant to subsection (5) or (6) of this section; and

(j) Specify elements to be included in a contract between entities described in subsection (5) of this section.

(8) Repealed.



§ 22-20-111. Equipment

An administrative unit, a state-operated program, or an eligible facility may purchase equipment for the instruction or support of children with disabilities.



§ 22-20-112. Length of school year

(1) An administrative unit may conduct special education programs as prescribed in this part 1 for any length of time; except that the administrative unit must meet the minimum length of time as established by law for school districts.

(2) Each administrative unit, state-operated program, and approved facility school shall provide extended school year services to a child with a disability only if the child's IEP team determines that extended school year services are necessary to provide the child with a free appropriate public education.



§ 22-20-114. Funding of programs - legislative intent - definition

(1) Subject to the provisions of subsection (3) of this section, for the 2005-06 budget year and each budget year thereafter, the total amount appropriated to the department for the payment of costs incurred by administrative units for the provision of special education programs shall be distributed to each administrative unit that provides educational services for children with disabilities as follows:

(1) Subject to the provisions of subsections (3), (8), (9), and (10) of this section, for the 2005-06 budget year and each budget year thereafter, the total amount appropriated to the department for the payment of costs incurred by administrative units for the provision of special education programs shall be distributed to each administrative unit that provides educational services for children with disabilities as follows:

(a) (I) Five hundred thousand dollars to administrative units that enroll children with disabilities:

(A) For whom tuition is paid by the administrative units for the children to receive educational services at approved facility schools; and

(B) For whom parental rights have been relinquished by the parents or terminated by a court, the parents of whom are incarcerated, the parents of whom cannot be located, the parents of whom reside out of the state but the department of human services has placed the children within the administrative unit, or children with disabilities who are legally emancipated.

(II) The moneys appropriated pursuant to subparagraph (I) of this paragraph (a) shall be distributed in each budget year to administrative units based upon each administrative unit's share of the aggregate number of children with disabilities who are specified in subparagraph (I) of this paragraph (a); except that an administrative unit shall not receive an amount that exceeds the aggregate amount of tuition paid by that administrative unit for the specified children with disabilities to receive educational services at approved facility schools during the immediately preceding budget year. For purposes of this paragraph (a), the number of children with disabilities that are specified in subparagraph (I) of this paragraph (a) shall be based upon the count taken in December of the immediately preceding budget year.

(a.5) (I) For the 2007-08 budget year, two million two hundred thousand dollars to offset the costs incurred by administrative units in conducting child find activities pursuant to section 22-20-118 for children who are less than three years of age but not for children who are less than three years of age who are being reevaluated for services under part B of IDEA. The department shall allocate said moneys among administrative units based on the number of children less than three years of age who were evaluated in each administrative unit during the 2005-06 budget year and who are or may be eligible for early intervention services under part C of IDEA.

(II) (A) For the 2008-09 budget year and for each budget year thereafter, a portion calculated pursuant to sub-subparagraph (B) or (C) of this subparagraph (II) of the total amount of state funds appropriated for the payment of costs incurred by administrative units for the provision of special education programs, to offset the costs incurred by administrative units in conducting child find activities under part C of IDEA pursuant to section 22-20-118 for children who are less than three years of age. For the 2008-09 budget year, the department shall allocate said moneys among administrative units based on the number of children less than three years of age who were evaluated in each administrative unit during the 2005-06 budget year and who are or may be eligible for early intervention services under part C of IDEA. For the 2009-10 budget year and for each budget year thereafter, the department shall allocate said moneys among administrative units based on the number of children less than three years of age who were evaluated in each administrative unit during the preceding budget year and who are or may be eligible for early intervention services under part C of IDEA.

(B) For the 2008-09 budget year, the portion of the appropriation allocated pursuant to sub-subparagraph (A) of this subparagraph (II) shall be calculated as follows:

(The dollar amount allocated per child less than three years of age who was evaluated in the 2005-06 budget year) x (the lesser of the rate of inflation, as defined in section 22-55-102 (7), or the percentage change in the total state funds appropriated for the provision of special education services over the preceding budget year) x (the total number of children less than three years of age who were evaluated under part C of IDEA by administrative units in the 2005-06 budget year).

(C) For the 2009-10 budget year and for each budget year thereafter, the portion of the appropriation allocated pursuant to sub-subparagraph (A) of this subparagraph (II) shall be calculated as follows:

(The dollar amount allocated per child less than three years of age who was evaluated under part C of IDEA in the preceding budget year) x (the lesser of the rate of inflation, as defined in section 22-55-102 (7), or the percentage change in the total state funds appropriated for the provision of special education services over the preceding budget year) x (the total number of children less than three years of age who were evaluated under part C of IDEA by administrative units in the preceding budget year).

(b) An amount equal to one thousand two hundred fifty dollars for each child with disabilities receiving special education services from the administrative unit; and

(c) (I) If any amount of the total annual appropriation remains after the distributions specified in paragraphs (a), (a.5), and (b) of this subsection (1) have been made, and after the distribution of the portion of the total annual appropriation designated for high cost grants pursuant to subsection (2) of this section has been made, six thousand dollars per child with one or more disabilities, as described in subparagraph (II) of this paragraph (c), for a percentage of such children receiving special education services from the administrative unit. The department shall annually determine the percentage of such children for which an administrative unit may receive additional funding pursuant to this paragraph (c) based on the amount of the remaining appropriation, the moneys available pursuant to subparagraph (III) of this paragraph (c), and the per pupil amount of six thousand dollars.

(II) An administrative unit that provides special education services to children who have one or more of the following disabilities may receive funding pursuant to this paragraph (c):

(A) A visual impairment, including blindness, as defined by the state board;

(B) A hearing impairment, including deafness, as defined by the state board;

(C) Deaf-blindness, as defined by the state board;

(D) A serious emotional disability as defined by the state board;

(E) Autism spectrum disorders as defined by the state board;

(F) A traumatic brain injury as defined by the state board;

(G) Multiple disabilities as defined by the state board; or

(H) An intellectual disability as defined by the state board.

(III) (A) For the 2013-14 budget year and each budget year thereafter, in addition to any amount that is available pursuant to subparagraph (I) of this paragraph (c), the general assembly shall appropriate twenty million dollars from the state education fund to the department for the purposes of this paragraph (c).

(B) The general assembly hereby finds and declares that, for the purposes of section 17 of article IX of the state constitution, providing additional moneys to children with one or more disabilities, as described in subparagraph (II) of this paragraph (c), for a percentage of such children receiving special education services from an administrative unit is a program for accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(2) (a) (I) In addition to the amount appropriated for distribution pursuant to subsection (1) of this section, for the 2006-07 and 2007-08 budget years, subject to available appropriations, the general assembly shall appropriate two million dollars from the general fund or from any other source to the department to fund grants to administrative units as provided in section 22-20-114.5 for reimbursement of high costs incurred in providing special education services in the preceding budget year.

(II) (A) In addition to the amount appropriated for distribution pursuant to subsection (1) of this section, for the 2008-09 budget year and each budget year thereafter, subject to available appropriations, the general assembly shall appropriate four million dollars from the general fund or from any other source to the department to fund grants to administrative units as provided in section 22-20-114.5 for reimbursement of high costs incurred in providing special education services in the preceding budget year.

(B) The general assembly hereby finds and declares that for the purposes of section 17 of article IX of the state constitution, providing grants to administrative units for reimbursement for high costs incurred in providing special education services is a program for accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(b) Any amount received by an administrative unit as a reimbursement pursuant to this subsection (2) shall be in addition to the amount received by the administrative unit pursuant to subsection (1) of this section. The moneys appropriated by the general assembly to the department shall be distributed by the Colorado special education fiscal advisory committee in accordance with section 22-20-114.5.

(3) (a) Except as otherwise provided in paragraph (b) of this subsection (3), for the 2005-06 budget year, the department shall recalculate the distribution of funds to administrative units for providing educational services to children with disabilities as necessary to comply with the provisions of subsection (1) of this section.

(b) Notwithstanding the provisions of subsection (1) of this section, if the application of the provisions of subsection (1) of this section would result in an administrative unit receiving a lesser amount for providing educational services to children with disabilities for the 2005-06 budget year than it would have received under the provisions of this section as they existed prior to April 28, 2006, then the department shall not recalculate the distribution of funds for the administrative unit for the 2005-06 budget year.

(4) An administrative unit shall not receive the amount of funding to which it is entitled under the provisions of subsection (1) of this section unless the administrative unit has provided to the department the data collected concerning special education programs, as required by subsection (6) of this section, including the count of assessed children with disabilities.

(5) Payments made under the provisions of this part 1 shall not affect the amount of other state aid for which an administrative unit may qualify.

(6) Each administrative unit shall be required to collect the data required by the federal government concerning special education programs. Each administrative unit shall provide to the department the data collected concerning special education programs in order to receive the amount of funding to which it is entitled under the provisions of subsection (1) of this section.

(7) It is the general assembly's intent that, as a result of receiving an increase in the distribution of state moneys, an administrative unit, in complying with the maintenance of effort requirement specified in the federal "No Child Left Behind Act of 2001", 20 U.S.C. sec. 6381 et seq., shall not reduce the level of state and local expenditures below the level of state and local expenditures for the preceding budget year. Any additional appropriation of moneys for distribution pursuant to this section is intended to alter the ratio between state and local expenditures, but the overall level of expenditures may remain the same, thereby satisfying the federal maintenance of effort requirements.

(8) (a) For the 2015-16 budget year and budget years thereafter, in a budget year for which the state receives growth tax revenues, if there is a portion of the growth tax revenues remaining after fully funding the state share of total program for all districts and total program for all institute charter schools, as calculated pursuant to article 54.5 of this title, the general assembly shall increase the amount appropriated for distribution pursuant to this section by the remaining amount of growth tax revenues, up to the amount required to increase the per pupil allocation pursuant to paragraph (b) of subsection (1) of this section to two thousand five hundred dollars for each child with disabilities receiving special education services from an administrative unit.

(b) As used in this subsection (8), "growth tax revenues" means the amount of state revenues generated in the applicable income tax year as a result of a citizen-initiated statewide ballot question that increases state tax revenues for the purpose of funding preschool through twelfth grade public education, which amount of state revenues exceeds the amount specified in the statewide ballot question.

(9) (a) For the 2015-16 budget year and budget years thereafter, in addition to any amount of the total annual appropriation moneys that are distributed pursuant to paragraph (c) of subsection (1) of this section, the general assembly shall appropriate at least eighty million dollars to increase the percentage of children for which an administrative unit may receive additional funding pursuant to paragraph (c) of subsection (1) of this section.

(b) The general assembly shall appropriate the amount described in paragraph (a) of this subsection (9) from the increase in state tax revenues received as the result of passage of a statewide ballot measure to increase state tax revenues for the purpose of funding public education.

(10) It is the intent of the general assembly that, beginning in the 2015-16 budget year and for budget years thereafter, in addition to any other appropriations for purposes of this section, the general assembly shall appropriate for distribution pursuant to paragraph (c) of subsection (1) of this section an amount equal to the amounts appropriated in budget years before the 2015-16 budget year to fund English language development programs pursuant to section 22-24-104 and the services for expelled and at-risk students grant program pursuant to section 22-33-205.

(11) It is further the general assembly's intent that, as a result of receiving an increase in the distribution of state moneys pursuant to subsection (8), (9), or (10) of this section, an administrative unit, in complying with the maintenance of effort requirement specified in the federal "No Child Left Behind Act of 2001", 20 U.S.C. sec. 6381 et seq., shall not reduce the level of state and local expenditures below the level of state and local expenditures for the preceding budget year. Any additional appropriation of moneys for distribution pursuant to this section is intended to alter the ratio between state and local expenditures, but the overall level of expenditures may remain the same, thereby satisfying the federal maintenance of effort requirements.



§ 22-20-114.5. Special education fiscal advisory committee - special education high-cost grants - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Committee" means the Colorado special education fiscal advisory committee created in subsection (2) of this section.

(b) "High costs" means the costs incurred by an administrative unit above a threshold amount determined pursuant to paragraph (e) of subsection (3) of this section in providing special education services, either directly or by contract, to a child with disabilities regardless of the child's district of residence.

(c) Repealed.

(2) (a) There is hereby created the Colorado special education fiscal advisory committee in the department. The committee shall consist of twelve members as follows:

(I) A representative from the unit in the department responsible for the administration of special education programs;

(II) (Deleted by amendment, L. 2011, (HB 11-1277), ch. 306, p. 1497, § 20, effective August 10, 2011.)

(III) A special education director from a board of cooperative services with expertise in special education finance selected by the state board based on a recommendation from the statewide association that represents boards of cooperative services;

(IV) A business official from a small rural administrative unit to be selected by the state board based on a recommendation from a statewide association of school executives;

(V) A business official from a large urban or suburban administrative unit to be selected by the state board based on a recommendation from a statewide association of school executives; and

(VI) Eight special education specialists with appropriate statewide geographic representation to be selected by the state board based on recommendations from a statewide consortium of special education directors.

(b) The members of the committee shall serve without compensation but shall be reimbursed by the department for any necessary expenses incurred in the conduct of their official duties on the committee.

(c) This subsection (2) is repealed, effective September 1, 2021. Before its repeal, the committee is scheduled for review in accordance with section 2-3-1203, C.R.S.

(3) (a) An administrative unit that incurs high costs in providing special education services to a child with disabilities may apply for a high cost grant to recover all or a portion of such high costs. To receive a grant, an administrative unit shall apply to the committee in a form and manner determined by the committee and provide such information as may be requested by the committee to document the administrative unit's high costs.

(a.5) Of the total amount appropriated in a budget year for the purpose of awarding grants pursuant to this section, the committee shall use fifty percent of the amount to award grants to administrative units that have one or more children being served in an out-of-district placement for special education services and fifty percent of the amount to award grants to administrative units with one or more children being served in an in-district placement for special education services.

(b) (I) Subject to the requirements of paragraph (a.5) of this subsection (3), the committee shall have the discretion to award a grant to an administrative unit that applies and qualifies to receive a grant pursuant to paragraph (a) of this subsection (3). In determining whether to award a grant to an administrative unit and the amount of the grant to be awarded, the committee shall consider the administrative unit's annual audited operating expenses for the preceding budget year and the percentage of the administrative unit's annual audited operating expenses that represents the high costs incurred by the administrative unit in the preceding budget year. All grants awarded by the committee shall be subject to approval by the state board.

(II) (A) In awarding grants pursuant to this section to administrative units that have one or more children being served in an out-of-district placement for special education services, the committee shall first prioritize those administrative units that spent the highest percentages, based on the administrative unit's annual audited operating expenses, in the preceding budget year on high costs incurred in providing special education services to children in such out-of-district placements.

(B) In awarding grants pursuant to this section to administrative units with one or more children being served in an in-district placement for special education services, the committee shall first prioritize those administrative units that spent the highest percentages, based on the administrative unit's annual audited operating expenses, in the preceding budget year on high costs incurred in providing special education services to children in such in-district placements.

(c) An administrative unit shall not receive a grant in an amount that exceeds one hundred percent of the high costs that the administrative unit incurred in the preceding budget year.

(d) The committee shall not award a grant to an administrative unit that fails to provide the department with the data collected concerning special education programs, as required by section 22-20-114 (6), including the count of assessed special education students.

(e) For the purpose of grants awarded in the 2006-07 budget year, the threshold amount of costs incurred in providing special education services to a child with disabilities above which an administrative unit may receive reimbursement in the form of a grant pursuant to the provisions of this subsection (3) is forty thousand dollars. For the purpose of grants awarded in the 2007-08 budget year and each budget year thereafter, the committee shall annually determine the threshold amount of costs incurred in providing special education services to a child with disabilities above which an administrative unit may receive reimbursement in the form of a grant.

(4) (a) The department shall gather and provide to the committee data that includes but need not be limited to the following:

(I) The extent to which the amount appropriated pursuant to section 22-20-114 (1) is distributed based on the needs of children with disabilities and the severity of the needs of such children;

(II) The number of children with disabilities who receive special education services from each administrative unit and the nature of the disability of each child who receives special education services from each administrative unit;

(III) Patterns of identifying children with disabilities that include but need not be limited to recognized incidence rates of over- and under-identification of children with disabilities at the administrative unit, state, and national levels;

(IV) The number of hours of special education services that each administrative unit provides, disaggregated by disability; and

(V) The percentage of the school day during which children with disabilities receive special education services from the administrative unit, disaggregated by disability.

(b) On or before January 1, 2008, the committee shall submit to the state board, the education committees of the house of representatives and the senate, or any successor committees, a statewide organization of special education directors, and the financial policies and procedures advisory committee created in the department, a report that includes but need not be limited to the following:

(I) The information that the department gathered pursuant to paragraph (a) of this subsection (4) and any analysis conducted by the committee;

(II) Recommended changes, if any, to the manner of distributing funds to administrative units for special education programs pursuant to section 22-20-114 (1)(a) and (1)(b); and

(III) Recommended changes, if any, to the categorization of children with disabilities pursuant to section 22-20-114 (1)(b) and (1)(c) for the purpose of distributing funds for the provision of special education programs.

(5) On January 15, 2008, and on January 15 of each year thereafter, the committee shall submit to the education committees of the house of representatives and the senate, or any successor committees, a report that includes but need not be limited to a list of the administrative units that applied for and received a grant pursuant to subsection (3) of this section during the preceding budget year.



§ 22-20-116. Minimum standards for educational interpreters for the deaf in the public schools - committee to recommend standards - rules

(1) The general assembly hereby finds that interpreting services in administrative units, state-operated programs, and approved facility schools for students who are deaf or hard of hearing need to be improved and that the absence of state standards for evaluating educational interpreters allows for inconsistencies in the delivery of educational information to students who are deaf or hard of hearing. The general assembly recognizes that educational interpreters in such educational settings must not only interpret the spoken word but must also convey concepts and facilitate the student's understanding of the educational material. The general assembly also finds that standards should be based on performance and should be developed with input from the deaf community and from persons involved in instructing deaf students. Therefore, the general assembly enacts this section for the purpose of developing appropriate standards for persons employed as educational interpreters in administrative units, state-operated programs, and approved facility schools.

(2) For purposes of this section, "educational interpreter" means a person who uses sign language in an administrative unit, a state-operated program, or an approved facility school for purposes of facilitating communication between users and nonusers of sign language and who is fluent in the languages used by both deaf and nondeaf persons.

(3) to (5) Repealed.

(6) After review and study of the recommendations of the interpreter standards committee, the state board, on or before July 1, 1998, shall promulgate rules setting minimum standards for educational interpreters for the deaf employed by or in an administrative unit, a state-operated program, or an approved facility school. The state board may revise and amend such minimum standards as it deems necessary. The state board shall promulgate rules that set forth the documentation that a person seeking employment as an educational interpreter for the deaf must submit to the employing administrative unit, state-operated program, or approved facility school.

(7) On or after July 1, 2000, in addition to any other requirements that an administrative unit, a state-operated program, or an approved facility school may establish, any person employed as an educational interpreter for deaf students on a full-time or part-time basis by or in an administrative unit, a state-operated program, or an approved facility school shall meet the minimum standards for educational interpreters for the deaf as established by rules of the state board.



§ 22-20-118. Child find from birth through two years of age - responsibilities - rules - interagency operating agreements - transition meetings - funding

(1) The department shall have the following responsibilities concerning part C child find:

(a) To ensure that administrative units perform the necessary screening and evaluation of children with disabilities from birth through two years of age;

(b) To promulgate rules and administrative remedies to ensure that the IDEA timelines and requirements of part C child find are met by administrative units and to establish a process for addressing situations where administrative units fail to meet the timelines and requirements;

(c) To establish state-level interagency operating agreements, including but not limited to:

(I) Working with the department of human services as necessary and within existing resources to assist in developing and implementing the department of human services' statewide plan described in section 27-10.5-103, C.R.S., for community education outreach and awareness efforts related to part C child find and the availability of early intervention services. The department's responsibilities shall be limited to those activities that relate to facilitating the implementation of part C child find activities and a collaborative system of early intervention services.

(II) Coordinating a process with the department of human services to provide for, accept, and assist with referrals to families in finding the appropriate agency for intake and case management as defined in section 27-10.5-102, C.R.S.;

(III) Facilitating the implementation of part C child find and the use of medicaid funds related to part C child find activities, including sharing of information where appropriate with the department of human services or the department of health care policy and financing as it provides part C child find services, provided that both departments act in compliance with the federal "Health Insurance Portability and Accountability Act of 1996", 42 U.S.C. sec. 1320, as amended, and the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, and all federal regulations and applicable guidelines adopted thereto; and

(IV) Monitoring screenings and evaluations by administrative units of children with disabilities.

(2) The administrative units shall:

(a) Establish local-level interagency operating agreements with community-centered boards, as described in section 27-10.5-102, C.R.S., as necessary to assist in developing and implementing the department of human services' statewide plan defined in section 27-10.5-704, C.R.S., for community education outreach and awareness efforts related to part C child find and the availability of early intervention services. The administrative units' responsibilities shall be limited to those activities that relate to facilitating the implementation of part C child find activities and a collaborative system of early intervention services.

(b) Screen and evaluate children from birth through two years of age who have been referred to the administrative unit for services under part C child find. Administrative units may elect to serve children from birth through two years of age identified as needing services under part C child find as defined in section 22-20-103 (4)(a).

(c) Pursuant to the development of the IFSP, coordinate with community centered boards to have the same representative who conducts a part C child find evaluation attend the mandatory meeting at which the family receives information concerning the results of the part C child find evaluation; and

(d) Pursuant to section 27-10.5-704, C.R.S., coordinate with community centered boards, the department of human services, and the department to assist a child with disabilities as he or she transitions from the developmental disabilities system into the public education system no later than the age of three.



§ 22-20-119. Implementation of change of disability categories for children with disabilities

On or before November 1, 2011, the department shall develop guidelines and timelines to be used by administrative units and state-operated programs for developing local systems and infrastructure that incorporate the disability categories set forth in section 22-20-103 (5)(a). The guidelines shall address necessary revisions to model forms and local training needs, pursuant to section 2-2-802, C.R.S. The timelines shall encourage administrative units and state-operated programs to implement the disability categories and related eligibility criteria established in section 22-20-103 (5)(a) as soon as possible after the state board issues implementing rules, to be adopted on or before December 1, 2012. Administrative units and state-operated programs shall have until July 1, 2016, to implement any necessary changes without loss of special education funding or incurring any other penalties.






Part 2 - Education of Gifted Children

§ 22-20-201. Legislative declaration

(1) The general assembly, recognizing the obligation of the state of Colorado to provide educational opportunities to all children that will enable them to lead fulfilling and productive lives, declares that the purpose of this part 2 is to provide means for identifying and educating those children who are gifted.

(2) It is the intent of the general assembly that:

(a) Evidence-based practices support instruction and the social and emotional development of gifted children; and

(b) Each gifted child is educated in a rigorous learning environment and culture that develops the child's areas of exceptionality and coordinates programs and services among available support systems.

(3) The general assembly further finds and declares that traditional assessment methods may not adequately identify some gifted children, including children from all socioeconomic, ethnic, and cultural populations and gifted children who also have disabilities. It is therefore the general assembly's intent that the state board, the department, and every administrative unit include all student groups in each administrative unit's procedures for identifying gifted children and for developing educational programs that include gifted children.

(4) The general assembly declares that, for purposes of section 17 of article IX of the state constitution, gifted education programs are accountable programs to meet state academic standards and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-20-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Administrative unit" means a school district, a board of cooperative services, or the state charter school institute that is providing educational services to exceptional children and that is responsible for the local administration of this article.

(2) "Advanced learning plan" means a written record of a gifted student's strengths and academic and affective learning goals and the resulting programming utilized with each gifted child and considered in educational planning and decision-making.

(3) "Annual plan" means an administrative unit's comprehensive gifted education plan and annual proposed budget form that the administrative unit submits to the department pursuant to state board rules.

(4) "Aptitude" means an exceptional ability to reason and learn. Screening procedures for gifted children may consider aptitude in the context of a defined top range of performance or test scores for purposes of recognizing gifted potential or for identifying a talent pool for developing giftedness in one or more domains, as defined by rule of the state board.

(5) "Assessment" means methods, tools, and data collected as a body of evidence for use in the following gifted education processes:

(a) Identification and programming; and

(b) Monitoring the gifted child's performance and outcomes.

(6) "Board of cooperative services" means a regional educational services unit created pursuant to article 5 of this title and designed to provide supporting, instructional, administrative, facility, community, or any other services contracted by participating members.

(7) "Competence" means documented performance, achievement, or test scores on standardized or locally normed test results. Screening procedures may consider competence in the context of a defined range of student performance, as described by rule of the state board, for purposes of recognizing gifted potential or identifying a talent pool for developing giftedness.

(8) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(9) "Evaluation" means evaluation procedures, methods, and tools used to initially identify a gifted child, assess and monitor the child's progress, and evaluate the child and the gifted program. Evaluation includes, but needs not be limited to:

(a) Identifying the child's unique strengths, interests, and needs;

(b) Monitoring the child's academic achievement and growth;

(c) Identifying the priorities and concerns of the child's family and resources to which the family and the child's school have access; and

(d) Determining program strengths and areas for program improvement.

(10) "Exceptional child" means:

(a) A child defined in section 22-20-103 (5) as a child with a disability. An administrative unit shall serve every child with a disability from three to twenty-one years of age and may serve children with disabilities from birth through two years of age.

(b) A child defined in subsection (11) of this section as a gifted child. Pursuant to section 22-20-204 (1), an administrative unit shall adopt and submit to the department a program plan to identify and serve gifted children who are at least five years of age.

(11) "Gifted child" means a person from four to twenty-one years of age whose aptitude or competence in abilities and talents and potential for accomplishments in one or more domains, as defined by state board rule, are so outstanding that he or she requires special provisions to meet his or her educational needs.

(12) "Gifted education services" or "gifted education programs" means the services or programs provided to gifted children pursuant to this part 2. "Gifted education services" and "gifted education programs" include, but need not be limited to, strategies, programming options, and interventions reflecting evidence-based practices, such as acceleration, concurrent enrollment, differentiated instruction, and affective guidance.

(13) "Highly advanced gifted child" means a gifted child that an administrative unit, using criteria and a process established by rules that the state board promulgates pursuant to section 22-20-204.5 (4), has identified as a highly advanced gifted child.

(14) "Individual career and academic plan" means the plan created for each student pursuant to sections 22-30.5-525 and 22-32-109 (1)(oo).

(15) "Program elements" means components of a program plan, which include, but need not be limited to, definition, communication, identification, programming, personnel, accountability, reporting, record keeping, and resolution of disagreements.

(16) "Program plan" means a comprehensive and complete narrative of program elements described in state board rules. A program plan must include, but need not be limited to:

(a) The procedures the administrative unit will use to identify gifted students;

(b) The programming and documentation options that the administrative unit will implement in operating the gifted program; and

(c) Actions and tools for ensuring accountability for the academic achievement of gifted children and for evaluating the gifted program, which actions and tools are aligned with state accountability and program evaluations.

(17) "Qualified person" or "qualified personnel" means an educator that holds or is working toward attaining a gifted education license endorsement, a director of gifted education license endorsement, or a master's degree or higher in gifted education.

(18) "School district" means a school district organized and existing pursuant to law, but shall not include a local college district.

(19) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.



§ 22-20-203. Administration - rules - state advisory committee

(1) (a) The department shall administer this part 2, which includes recommending to the state board reasonable rules necessary to implement this part 2, including but not limited to:

(I) Procedures regarding the identification of gifted children and the collection of data on their areas of giftedness;

(II) Criteria that administrative units must satisfy in adopting program plans to identify and serve gifted children;

(III) Required contents of an advanced learning plan and the procedures and responsibilities for creating a gifted child's advanced learning plan;

(IV) Statewide procedures to ensure the portability of a gifted child's identification as gifted;

(V) Criteria and procedures to ensure accountability for gifted students' academic achievement and for evaluation of gifted education programs;

(VI) Criteria to ensure administrative units' accountability for annual gifted education program budgets and expenditures;

(VII) Procedures for parent, family, and student engagement and communication with regard to gifted education programs; and

(VIII) Procedures that an administrative unit must use in resolving disagreements with parents.

(b) The state board shall adopt appropriate recommendations as rules to implement this part 2 following public comment and hearing. The rules that the state board promulgates must be in accord with the legislative declaration set forth in section 22-20-201. The state board rules that are in effect to implement this part 2 before August 6, 2014, may continue in effect after that date to the extent the state board finds that the rules continue to be appropriate, and the state board shall promulgate pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., such additional rules as may be necessary to implement this part 2.

(c) The department shall provide to an administrative unit that provides gifted education program plans, programs, advanced learning plans, or services that do not comply with the state board rules, a detailed analysis of any discrepancies noted along with specific recommendations to correct the discrepancies. The department must allocate or continue allocating to the administrative unit applicable federal and state funding for a reasonable period of time, as determined by the department, to allow the administrative unit an opportunity to comply with the rules. An administrative unit may establish a claim for variance based on conditions indigenous to or unique to the administrative unit.

(2) To implement the provisions of this part 2, the state board and the department may provide for such personnel within the department as are deemed necessary for these purposes.

(3) The general assembly recognizes that, to assist the state board in performing its responsibilities in implementing this part 2, the state board has appointed a state gifted education advisory committee of an appropriate size. On and after August 6, 2014, the membership of the advisory committee must continue to include representatives from each congressional district in the state and consist of persons involved in or concerned with the education of gifted children. The state board shall continue to appoint members for terms as stated in the bylaws of the advisory committee. Members of the advisory committee continue to serve without compensation but may receive reimbursement for expenses.



§ 22-20-204. Gifted education - program plans - implementation - qualified personnel - local advisory committees

(1) Each administrative unit shall provide a gifted education program in accordance with this part 2 and the rules of the state board. Each administrative unit shall adopt a gifted education program plan that the administrative unit can implement within the local, state, and federal moneys and resources that are available to the administrative unit for gifted education. Each administrative unit shall submit the program plan to the department, as provided in state board rule. At a minimum, each program plan must:

(a) Include procedures for reporting data collection and maintenance concerning implementation of the gifted education program;

(b) Include appropriate opportunities for concurrent enrollment, as provided in article 35 of this title, if indicated by a gifted child's advanced learning plan or individual career and academic plan;

(c) Satisfy any criteria established by rules promulgated by the state board for the implementation of this part 2; and

(d) Be consistent with the advanced learning plans of the gifted children that the administrative unit identifies.

(2) Each administrative unit is also strongly encouraged to include in the program plan a universal screening, as defined by state board rule, of enrolled students no later than second grade to identify gifted children and a second screening of gifted children in conjunction with the creation of each child's individual career and academic plan.

(3) To implement the program plan that each administrative unit adopts pursuant to this section, each administrative unit shall ensure that its constituent schools and school districts make available the gifted education services specified in each gifted child's advanced learning plan to the extent described in the administrative unit's program plan.

(4) To comply with this section, an administrative unit may contract with one or more administrative units to establish and maintain gifted education programs for the education of gifted children, sharing the costs of the gifted education programs in accordance with the terms of the contract. An administrative unit that has fewer than six children who need a particular kind of gifted education program may purchase services from one or more administrative units that provide the appropriate gifted education program.

(5) (a) Each administrative unit shall make a good-faith effort to hire and retain on at least a half-time basis at least one qualified person in gifted education to administer the administrative unit's gifted programs and implement the administrative unit's program plan. The qualified person must meet the qualification standards set by rule of the state board.

(b) Institutions of higher education that are located within the state are encouraged to work with the administrative units, the state board, and the department to provide endorsement and degree programs, other staff development, and in-service opportunities to increase the number of qualified persons and to increase the capacity of all educators to implement each administrative unit's gifted education program and to implement gifted students' advanced learning plans.

(6) To assist an administrative unit in implementing its program plan and providing services to gifted children, each administrative unit is strongly encouraged to establish and maintain a local advisory committee that includes persons who are involved in or concerned with gifted education and concerned with improving the delivery of and communication concerning gifted education.



§ 22-20-204.3. Identification of gifted children - advanced learning plans - creation - rules

(1) Each administrative unit, through its program plan, shall use an identification assessment and review by a team, as described in state board rule, to identify gifted children. The team shall use a body of evidence upon which to base the determination of giftedness, which evidence must include, at a minimum, the identification assessment results, parental input, and multiple types of measures and data sources.

(2) When a child is identified as gifted, the administrative unit shall ensure that an advanced learning plan is created for the child, which specifies the programming, services, and interventions that correspond to the child's strengths and needs. The administrative unit shall implement each gifted child's advanced learning plan in accordance with the administrative unit's program plan.

(3) The state board shall promulgate rules that specify the procedures and criteria for identifying gifted children and creating advanced learning plans.



§ 22-20-204.5. Highly advanced gifted children - identification - rules - legislative declaration

(1) (a) In adopting and implementing a program plan to identify and serve gifted children pursuant to section 22-20-204, each administrative unit may include in its program plan provisions to identify and serve highly advanced gifted children who are:

(I) Four years of age and for whom early access to kindergarten is deemed appropriate by the administrative unit; and

(II) Five years of age and for whom early access to first grade is deemed appropriate by the administrative unit.

(b) In making determinations pursuant to paragraph (a) of this subsection (1), an administrative unit shall apply the criteria and process established by rules promulgated by the state board pursuant to subsection (4) of this section.

(2) If an administrative unit includes in its program plan provisions to identify and serve highly advanced gifted children as described in subsection (1) of this section, the administrative unit must make available to a person upon request the administrative unit's criteria and process for identifying a highly advanced gifted child for whom early access to kindergarten or first grade is deemed appropriate. At a minimum, the administrative unit must provide the time frames, deadlines, and any specific tests and threshold scores that the administrative unit uses to identify and make a final determination concerning a highly advanced gifted child.

(3) If an administrative unit includes in its program plan provisions to identify and serve highly advanced gifted children as described in subsection (1) of this section, the administrative unit may charge a fee for any assessments or other procedures that the administrative unit performs to identify a highly advanced gifted child for whom early access to kindergarten or first grade is deemed appropriate; except that an administrative unit shall not charge a fee for any assessments or other procedures if the child who is the subject of the assessments or other procedures is eligible for a free or reduced-price meal pursuant to the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.

(4) (a) The state board shall promulgate rules to establish criteria and a process that an administrative unit must use, pursuant to subsection (1) of this section, to make determinations regarding the advanced placement of highly advanced gifted children.

(b) At a minimum, the criteria established by rules must include consideration of a child's:

(I) Aptitude;

(II) Achievement;

(III) Performance;

(IV) Readiness for advanced placement;

(V) Observable social behavior;

(VI) Motivation to learn; and

(VII) Support from parents, teachers, and school administrators.

(c) The process established by rules must include:

(I) A timeline according to which a child's parents may apply for advanced placement for the child;

(II) A description of the administrative unit personnel who are involved in the process of identifying highly advanced gifted children for whom advanced placement is appropriate;

(III) A description of how the administrative unit personnel must evaluate each child for whom the child's parents are seeking advanced placement;

(IV) A description of the entire body of evidence that the administrative unit personnel must use to evaluate each child for whom the child's parents are seeking advanced placement;

(V) A description of how administrative unit personnel must collaboratively make decisions concerning the advanced placement of highly advanced gifted children; and

(VI) A description of how an administrative unit must monitor the performance of a child who has received an advanced placement pursuant to this section.

(5) The general assembly hereby finds and declares that, for purposes of section 17 of article IX of the state constitution, provisions to identify and serve highly advanced gifted children who are four years of age and for whom early access to kindergarten is deemed appropriate by an administrative unit or who are five years of age and for whom early access to first grade is deemed appropriate by an administrative unit are important elements of accountable education reform and expanding the availability of preschool and kindergarten programs and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-20-205. Gifted education - funding

(1) For each fiscal year, the appropriations that the general assembly makes to fund programs for gifted children must be designated by a separate line item in the annual general appropriation act. The moneys that the general assembly appropriates for gifted education programs must supplement, not supplant, funding for programs for students with disabilities.

(2) (a) The general assembly shall appropriate moneys to offset the costs incurred by administrative units in:

(I) Conducting a universal screening of enrolled students no later than second grade to identify gifted children and a second screening of gifted children in conjunction with the creation of each child's individual career and academic plan;

(II) Employing a qualified person in gifted education as described in section 22-20-204 (4)(a).

(b) An administrative unit may conduct either or both the universal screening of enrolled students no later than second grade and the second screening in conjunction with the creation of each child's individual career and academic plan. An administrative unit may apply to the department for a grant for the screenings it conducts. The department shall distribute moneys appropriated for the costs of conducting the screenings to each administrative unit that applies for a grant. The amount of each grant must be based on the number of students who participate in the screening and the per pupil cost of the screening.

(c) An administrative unit that hires a qualified person on at least a half-time basis to administer the administrative unit's gifted programs and implement the administrative unit's program plan may apply to the department for a grant to offset the costs incurred in employing the qualified person on a half-time basis. The department shall distribute moneys appropriated for the costs of employing qualified persons on a half-time basis to each administrative unit that applies for a grant. The amount of each grant must be equal to the costs incurred by the applying administrative unit in employing the qualified person on a half-time basis.

(d) The state board shall promulgate rules as necessary to implement paragraphs (b) and (c) of this subsection (2), including, but not limited to, rules to specify the deadline by which administrative units must apply for grants pursuant to paragraphs (b) and (c) of this subsection (2). The department shall distribute any amount remaining of the moneys appropriated for purposes of paragraphs (b) and (c) of this subsection (2) to administrative units in the same manner that it distributes the moneys appropriated pursuant to subsection (1) of this section. Notwithstanding any provision of this section to the contrary, in a budget year in which the general assembly does not appropriate moneys pursuant to paragraph (a) of this subsection (2) in an amount that is sufficient to fully fund the grants authorized in paragraph (b) or (c) of this subsection (2), the department shall distribute moneys to grant applicants, subject to the available appropriations, based on the order in which it receives applications.

(e) If an administrative unit is conducting the universal screening and the second screening or employing a qualified person in gifted education before August 6, 2014, the administrative unit must use the moneys received pursuant to paragraph (b) or (c) of this subsection (2) for other costs incurred in implementing the administrative unit's gifted education program as provided in subsection (4) of this section.

(3) An administrative unit may not refuse to accept state or federal moneys for implementing a program plan, but shall adopt and implement a program plan that the administrative unit can implement within the local, state, and federal moneys and resources that are available to the administrative unit for gifted education.

(4) An administrative unit may use funding for gifted education programs only for the costs associated with:

(a) Appropriately licensed and endorsed personnel;

(b) Programming options and counseling related to serving gifted children;

(c) Materials used in serving gifted children;

(d) Professional development for personnel who serve gifted children; and

(e) The direct administrative costs and other limited expenditures, as defined by state board rule, that the administrative unit incurs in implementing the gifted education program.



§ 22-20-206. Length of gifted education program

An administrative unit shall ensure that its gifted education program provides programs and services for gifted children for at least the number of days calendared for the school year by each school district in which the administrative unit provides the gifted education program.









Article 21 - Public Education Incentive Program



Article 22 - Educational Achievement Act



Article 23 - Education of Migrant Children

§ 22-23-101. Short title

This article shall be known and may be cited as the "Migrant Children Educational Act".



§ 22-23-102. Legislative declaration

In order to facilitate the education of migrant children who are unable to receive continuous education during the regular school term and to develop fully the capacities and potentialities of migrant children for the benefit of themselves and society, a program for the education of migrant children is hereby established.



§ 22-23-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Migrant agricultural worker" means any person engaged in agricultural labor in this state who is residing in a school district which is not his regular domicile during the performance of such agricultural labor.

(2) "Migrant children" or "migrant child" means any child of school age who is in the custody of migrant agricultural workers, regardless of whether they are his parents.

(3) "State board" means the state board of education.



§ 22-23-104. Administration

(1) The state board may employ necessary personnel, pay necessary travel expenses of such personnel, and purchase supplies and equipment as may be needed to carry out the administration of the program for the education of migrant children as provided in this article, and may make such rules and regulations as it may deem necessary for the proper and efficient administration of said program.

(2) Any school district which maintains a school in its district, and wherein there are migrant children, may make application to the state board to participate in the program established by this article. Any school district participating in said program shall administer the program in its district in accordance with rules and regulations of the state board.



§ 22-23-105. Regular school session requirements

(1) The following standards shall apply during the regular terms of school and shall be applicable equally in every school district:

(a) The residence of a migrant child, for purposes of education, shall be the school district where the migrant child is receiving shelter and the necessities of life, and the provisions of section 22-32-116 shall not apply to this section.

(b) A migrant child shall attend school while residing in any school district in the state when the regular terms of school are in session, unless excused in compliance with the provisions of the "School Attendance Law of 1963", article 33 of this title; and the board of education of a school district shall enforce the attendance in a school of the district of any such migrant child residing in said district.

(c) The payment of additional necessary costs in administering and maintaining the program authorized by this section shall be paid jointly by the state and the participating school district. The per capita additional cost of educating a migrant child in a school district participating in said program may include the following expenses, under rules and regulations prescribed by the state board:

(I) Salaries of personnel, assistants to teachers, and clerical, health, and custodial employees and specialized instructional services as needed;

(II) Necessary additional textbooks, educational supplies, and equipment;

(III) School lunch operation;

(IV) School bus transportation;

(V) Provision of and physical plant operation, including rent, heat, light, water, repairs, adjustments, and maintenance, if regular school facilities are not used; except that provision of and operation of the school plant shall be a contribution of the school district if regular school facilities are used.

(2) Upon submission and approval by the state board of itemized statements from the boards of education of the participating school districts for additional moneys to cover expenses incurred by them in conducting said programs, such school districts shall be reimbursed for such additional expenses as specified in subsection (1)(c) of this section. Applications by participating school districts for reimbursement shall be made on forms prescribed by the state board at such time or times during the year as determined by the state board.



§ 22-23-106. Summer schools

(1) The program established by this section shall be under the general supervision of the state board. An educational program for migrant children may be operated within the period from the termination of the regular school term in the spring until the regular school term convenes in the fall.

(2) Any school district wherein there are migrant children in the summer period may make application to the state board to participate in the summer school program authorized by this section. From such applications the state board shall select school districts to operate summer schools for migrant children in accordance with the amount of funds available, the number of migrant children in the school districts, and other criteria specified by the state board.

(3) Residence requirements for migrant children under the summer school program shall be the same as set forth in section 22-23-105.

(4) For the purpose of the summer school program, in addition to "migrant child" defined in section 22-23-103, a child of school age shall be considered a migrant child if he was not able to attend the full number of days prescribed by law during the previous school year as a direct result of being in the custody of a migrant agricultural worker.

(5) The board of education of a school district has the authority to determine whether attendance at summer school shall be voluntary or compulsory. If attendance is compulsory, migrant children shall attend unless excused in compliance with the "School Attendance Law of 1963", article 33 of this title.

(6) Each school district participating in the summer school program shall be reimbursed from state funds for actual costs incurred in the operation of the program, including allotments for classroom units and supervisory units based upon the formulas set forth in section 22-23-107. The school district shall also receive reimbursement, under rules of the state board, for the net cost of its school lunch operation and for school vehicle operations at rates fixed by the state board. School districts shall report all such costs on forms prescribed by the state board.



§ 22-23-107. Computation for reimbursement

(1) Classroom unit (CU) formula. A classroom unit (CU) shall consist of fifteen children in average daily attendance. The number of classroom units and fractions thereof shall be multiplied by the number of school days in the term plus one day in order to determine the number of daily classroom units allowable. The number of daily classroom units shall be multiplied by the value of state aid for a daily classroom unit in order to determine the total amount of classroom unit state aid. The value of the daily classroom unit state aid shall be determined annually by the state board.

(2) Supervisory unit (SU) formula. The number of supervisory units in a school of one to ten or more teachers shall be 1.00 plus .05 for each classroom unit allowable through ten, to a maximum of 1.50 for ten teachers, plus .02 for each teacher beyond ten teachers. The number of supervisory units shall be multiplied by the number of days in the term plus two days in order to determine the number of daily supervisory units allowable. The number of daily supervisory units shall be multiplied by the value of state aid for a daily classroom unit in order to determine the total amount of supervisory unit state aid.






Article 24 - English Language Proficiency Act

§ 22-24-101. Short title

This article shall be known and may be cited as the "English Language Proficiency Act".



§ 22-24-102. Legislative declaration

(1) The general assembly finds that:

(a) There is a substantial number of students in Colorado who are English language learners;

(b) Local education providers must provide evidence-based English language proficiency programs for English language learners to enable them to develop and acquire English language proficiency while achieving and maintaining grade-level performance in academic content areas;

(c) To improve the educational and career opportunities for every student in Colorado, the state must ensure support for local education providers to establish evidence-based English language proficiency programs;

(d) The state and local education providers must enhance all educators' effectiveness in supporting English language development and in enabling English language learners to achieve and maintain grade-level performance in academic content areas;

(e) The state must develop an educator workforce that can support the educational approach and goals of local education providers to help ensure that English language learners are postsecondary and workforce ready at graduation;

(f) The state must appropriate and allocate moneys to local education providers to help ensure that English language learners are postsecondary and workforce ready at graduation;

(g) The department of education and the state board of education must hold local education providers accountable through the "Education Accountability Act of 2009", article 11 of this title, and by English language development measures mandated by this article for meeting the English language development and academic achievement goals for English language learners; and

(h) The department of education and the state board of education must recognize local education providers who provide effective English language proficiency programs by awarding grants through a competitive program that is supported with annual appropriations.



§ 22-24-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Charter school" means a charter school authorized by a district pursuant to part 1 of article 30.5 of this title or an institute charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title.

(2) "Department" means the department of education.

(3) "District" means a school district organized and existing pursuant to article 30 of this title or a board of cooperative services organized and existing pursuant to article 5 of this title.

(4) "English language learner" means a student who is linguistically diverse and who is identified pursuant to section 22-24-105 (2) as having a level of English language proficiency that requires language support to achieve standards in grade-level content in English.

(5) "English language proficiency program" means a program implemented by a local education provider that is designed to develop English language proficiency for an English language learner while enabling the English language learner to achieve and maintain grade-level performance in academic content areas.

(6) "Evidence-based" means the instruction or item described is based on reliable, trustworthy, and valid evidence that the instruction or item shows promise or has demonstrated a record of success in achieving objectives that are relevant to English language development, English language proficiency, and achievement in grade-level content for English language learners.

(7) "Facility school" means an approved facility school as defined in section 22-2-402 (1).

(8) "Local education provider" means a district, the state charter school institute, or a facility school.

(9) "State charter school institute" means the state charter school institute created pursuant to part 5 of article 30.5 of this title.



§ 22-24-104. English language proficiency program established - funding

(1) There is established the state English language proficiency program to assist local education providers in administering and implementing English language proficiency programs for English language learners in kindergarten and grades one through twelve.

(2) (a) A student who is identified for inclusion in an English language proficiency program may receive funding pursuant to this section for up to a total of five budget years regardless of whether the student transfers enrollment among local education providers during the five years. The five budget years in which a student receives funding pursuant to this section are not required to be consecutive if a student exits an English language proficiency program and is subsequently re-identified for inclusion in an English language proficiency program. A student is not eligible for funding in a school year in which the student does not receive educational support through an English language proficiency program. The department shall allocate state moneys pursuant to this section on the student's behalf to the local education provider that enrolls the student.

(b) If a student was identified for inclusion in an English language proficiency program before May 21, 2014, and received state funding pursuant to this article as it existed before May 21, 2014, the department must include the budget years for which the student received funding before May 21, 2014, in calculating the five-year limit on funding for the student.

(3) (a) The general assembly shall annually appropriate moneys to the department to implement this section. The department shall allocate the moneys annually appropriated to local education providers on a per-pupil basis using the number of English language learners certified pursuant to section 22-24-105, subject to the time limit specified in subsection (2) of this section.

(b) (I) The department shall distribute seventy-five percent of the amount annually appropriated to the department pursuant to this subsection (3) to local education providers to provide services to English language learners who:

(A) Speak a language other than English and do not comprehend or speak English; and

(B) Comprehend or speak some English but whose primary comprehension or speech is in a language other than English.

(II) A student shall not be funded pursuant to this paragraph (b) for more than four hundred dollars per year or an amount equal to twenty percent of the state average per pupil revenues, as defined in section 22-54-103 (12), for the preceding budget year as determined by the department, whichever is greater.

(c) (I) The department shall distribute the remainder of the amount annually appropriated pursuant to this subsection (3) to local education providers to provide services to English language learners who comprehend and speak English and one or more other languages but whose English language development and comprehension is:

(A) At or below the mean of students enrolled in the local education provider or below the mean or equivalent on a nationally standardized test; or

(B) Below the acceptable proficiency level based on the assessments identified by the department pursuant to section 22-24-106 (1)(a).

(II) A student shall not be funded pursuant to this paragraph (c) for more than two hundred dollars per year or an amount equal to ten percent of the state average per pupil revenues, as defined in section 22-54-103 (12), for the preceding budget year as determined by the department, whichever is greater.

(4) Each local education provider shall provide English language proficiency programs for English language learners who are enrolled in the public schools operated by the local education provider; except that local education providers may cooperate in carrying out the provisions of this article.

(5) This article does not prohibit a local education provider from using the moneys allocated pursuant to this article for bilingual programs, English-as-a-second-language programs, or any other method of achieving the purposes of this article. A local education provider that administers any of these programs shall receive moneys pursuant to this article only on the basis of the number of English language learners enrolled in the programs.



§ 22-24-105. Local education provider - duties

(1) Each local education provider shall provide an English language proficiency program for all English language learners who are enrolled in the public schools of the local education provider.

(2) Each local education provider shall identify English language learners who are enrolled in the public schools of the local education provider using the state-approved assessment for English language proficiency. The local education provider shall annually certify to the department the number of English language learners who are enrolled in the public schools of the local education provider and are eligible for funding pursuant to section 22-24-104 (2).

(3) Each local education provider shall annually report to the department the number of English language learners who exit the English language proficiency program.



§ 22-24-106. Department of education - powers - duties - state board of education - rules

(1) The department shall:

(a) Identify the English language proficiency assessments that local education providers must use to identify students who are eligible for inclusion in English language proficiency programs, which may include the assessments in use prior to May 21, 2014;

(b) Annually review the statewide levels of proficiency on the statewide assessments administered pursuant to section 22-7-1006 for those English language learners who are required to take the statewide assessment;

(c) Establish, by guidelines, any accommodations that a local education provider must allow and the circumstances in which a local education provider must allow the accommodations for English language learners who are taking assessments pursuant to section 22-7-1006.3;

(d) Provide guidance documents and technical assistance to assist local education providers in identifying and assessing English language learners and in developing, implementing, and evaluating English language proficiency programs;

(e) Identify, based on the certifications received from local education providers, the students who are counted as English language learners for purposes of calculating each local education provider's allocation of moneys pursuant to section 22-24-104 (3);

(f) Annually allocate the moneys appropriated for implementation of this article, including allocating the moneys specified in section 22-24-104 (3) on a per-pupil basis, using the number of English language learners identified pursuant to paragraph (e) of this subsection (1) and participating in the English language proficiency program;

(g) For each local education provider, monitor and report through the data portal operated pursuant to section 22-11-502, the number of English language learners who exit the English language proficiency program, the length of time English language learners remain in the English language proficiency program, and the number of English language learners who reenter the English language proficiency program;

(h) Disaggregate the data received through the state assessment program pursuant to section 22-7-1006.3 and report the English language proficiency and academic achievement of English language learners, while they are receiving services through the English language proficiency program and after they exit the English language proficiency program through high school graduation, as provided in part 5 of article 11 of this title; and

(i) Administer the English language proficiency act excellence award program created in section 22-24-107 and the professional development and student support program created in section 22-24-108.

(2) In implementing the provisions of this article, the department shall not require local education providers to submit reports or otherwise provide data that is required by or that the department collects under other state or federal data-collection or reporting statutory or regulatory requirements.

(3) The state board rules that are in effect to implement this article prior to May 21, 2014, may continue in effect after that date to the extent the state board finds that the rules continue to be appropriate, and the state board shall promulgate pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., such additional rules as may be necessary to implement this article. The state board by rule may identify measures that are specific to the English language proficiency assessment, which measures the department must use to determine a local education provider's level of achievement in meeting the English language development and academic achievement goals for English language learners.



§ 22-24-107. English language proficiency act excellence award program - created - rules - legislative declaration

(1) There is created in the department the English language proficiency act excellence award program to award grants to local education providers and charter schools that achieve the highest English language and academic growth among English language learners and the highest academic achievement for English language learners who transition out of the English language proficiency program. The department shall administer the program by annually identifying, based on rules of the state board, the local education providers and charter schools that qualify for grants and distributing the moneys that the general assembly appropriates to the department for the program. The state board by rule shall set the grant amount based on the student enrollment of the local education providers and charter schools that qualify for grants and the concentration of English language learners enrolled by the local education providers and charter schools as a percentage of the total student enrollment. Subject to available appropriations, the department shall distribute the moneys in accordance with the rules to the local education providers and charter schools that qualify for the grants.

(2) The state board shall promulgate rules that create the criteria or measures that the department must apply to identify the local education providers and charter schools that achieve the highest English language and academic growth among English language learners and that achieve the highest academic achievement for English language learners who transition out of the English language proficiency program.

(3) (a) Each local education provider and charter school that receives a grant pursuant to this section, at the conclusion of each school year for which it receives a grant, must submit to the department:

(I) A data analysis and summary of the local education provider's or charter school's English language proficiency program; and

(II) A report of the local education provider's or charter school's use of the grant moneys received.

(b) The department shall provide the information received pursuant to paragraph (a) of this subsection (3) to local education providers and shall make the information available to the public through the data portal operated pursuant to section 22-11-502.

(4) Repealed.

(5) The general assembly finds that, for purposes of section 17 of article IX of the state constitution, the English language proficiency act excellence award program is an important component of an accountable program to meet state academic standards and, therefore, may be funded from moneys in the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-24-108. Professional development and student support program - created - rules

(1) There is created in the department the professional development and student support program, referred to in this section as the "support program", to provide moneys to local education providers to:

(a) Offset the costs incurred in complying with the requirements specified in section 22-24-105 (3);

(b) Provide effective professional development activities related to teaching English language learners for all educators who may work with English language learners in the classroom; and

(c) Expand programs to assist students who, at any time, have been identified as English language learners in achieving greater content proficiency.

(2) (a) The department shall distribute the amount that the general assembly annually appropriates for the support program as follows:

(I) Seventy-five percent of the amount annually appropriated to local education providers to provide services to English language learners, and professional development activities for educators who work with English language learners, who:

(A) Speak a language other than English and do not comprehend or speak English; and

(B) Comprehend or speak some English but whose primary comprehension or speech is in a language other than English; and

(II) The remainder of the amount annually appropriated to local education providers to provide services to, and to provide professional development activities for educators who work with, English language learners who comprehend and speak English and one or more other languages but whose English language development and comprehension is:

(A) At or below the mean of students enrolled in the local education provider or below the mean or equivalent on a nationally standardized test; or

(B) Below the acceptable proficiency level based on the assessments identified by the department pursuant to section 22-24-106 (1)(a).

(b) Each district shall annually distribute to each charter school one hundred percent of the amount that the district receives pursuant to paragraph (a) of this subsection (2) on behalf of the English language learners enrolled in each charter school for the applicable budget year. The moneys a district distributes to charter schools pursuant to this paragraph (b) are in addition to the moneys the district distributes pursuant to part 1 of article 30.5 of this title.

(c) The state charter school institute shall annually distribute to each institute charter school one hundred percent of the amount that the state charter school institute receives on behalf of the English language learners enrolled in each institute charter school for the applicable budget year. The moneys the state charter school institute distributes to institute charter schools pursuant to this paragraph (c) are in addition to the moneys the institute distributes pursuant to part 5 of article 30.5 of this title.

(3) Repealed.

(4) The general assembly finds that, for purposes of section 17 of article IX of the state constitution, the professional development and student support program is an important component of an accountable program to meet state academic standards and, therefore, may be funded from moneys in the state education fund created in section 17 (4) of article IX of the state constitution.






Article 25 - Colorado Comprehensive Health Education Act

§ 22-25-101. Short title

This article shall be known and may be cited as the "Colorado Comprehensive Health Education Act".



§ 22-25-102. Legislative declaration

(1) The general assembly hereby finds and declares that comprehensive health education is an essential element of public education in the state of Colorado. The school system is a logical vehicle for conveying to children and parents significant health information, developing an awareness of the value of good health to the individual and to the community, promoting healthy behavior and positive self-concepts, and providing means for dealing with peer and other pressures. It is further declared that many serious health problems in Colorado, including high-risk behaviors, are directly attributable to the insufficient health knowledge and motivation of the school-age population and the general public and that studies have demonstrated the effectiveness of a planned school curriculum throughout the elementary and secondary grades in developing healthy behavior. The purpose of this article is to foster healthy behaviors in our children and communities through a comprehensive educational plan which has as its goal not only the increase of health knowledge but also the modification of high-risk behaviors.

(2) Since the enactment of this article, the general assembly has further determined that the insidious attractions of gangs and substance abuse are endangering the youth of Colorado and, by doing so, are endangering all Colorado citizens. Accordingly, the general assembly finds and declares that the implementation of educational programs in the public schools, including facility schools, is necessary to assist young people in avoiding gang involvement and substance abuse.

(3) The general assembly further finds that:

(a) For students to reach their full potential, school communities need to address comprehensive issues of student wellness, including but not limited to addressing the physical, mental, emotional, and social needs of students;

(b) High-quality physical education programs taught by persons who are licensed and endorsed in physical education may be a factor in battling the rising incidence of obesity by ensuring not only that children receive a healthy level of physical activity but that they also learn skills and develop knowledge that will enable them to maintain a healthy level of activity throughout their lifetimes;

(c) It is therefore appropriate for the general assembly to expand the "Colorado Comprehensive Health Education Act" to include funding for local student wellness programs that are coordinated with local comprehensive health education programs in public schools, including facility schools.



§ 22-25-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Colorado comprehensive health education program" means the program created by section 22-25-104 (1) for the purpose of encouraging the teaching of comprehensive health education for the students of the schools in Colorado.

(2) "Commissioner" means the office of the commissioner of education created and existing pursuant to section 1 of article IX of the state constitution.

(3) "Comprehensive health education" means a planned, sequential health program of learning experiences in preschool, kindergarten, and grades one through twelve which shall include, but shall not be limited to, the following topics:

(a) Communicable diseases, including, but not limited to, acquired immune deficiency syndrome (AIDS) and human immunodeficiency virus (HIV) related illness;

(b) Community and environmental health;

(c) Consumer health;

(d) Dental health;

(e) Tobacco, alcohol, and other drug use;

(f) Human growth and development;

(g) Hereditary and developmental conditions;

(h) Mental and emotional health;

(i) Nutrition, personal health, and physical fitness;

(j) Family life education;

(k) Injury prevention, safety, motor vehicle safety, and emergency care;

(l) High-risk behaviors and concerns; and

(m) Age appropriate instruction on family roles and expectations, child development, and parenting.

(3.1) "Culturally sensitive" means the integration of knowledge about individuals and groups of people into specific standards, requirements, policies, practices, and attitudes used to increase the quality of services. "Culturally sensitive" includes resources, references, and information that are meaningful to the experiences and needs of communities of color; immigrant communities; lesbian, gay, bisexual, and transgender communities; people with physical or intellectual disabilities; people who have experienced sexual victimization; and others whose experiences have traditionally been left out of sexual health education, programs, and policies.

(3.2) "Evidence-based program" means a program that:

(a) Was evaluated using a rigorous research design, including:

(I) Measuring knowledge, attitude, and behavior;

(II) Having an adequate sample size;

(III) Using sound research methods and processes;

(IV) Replicating in different locations and finding similar evaluation results; and

(V) Publishing results in a peer-reviewed journal;

(b) Research has shown to be effective in changing at least one of the following behaviors that contribute to early pregnancy, sexually transmitted infections, including HIV:

(I) Delaying sexual initiation;

(II) Reducing the frequency of sexual intercourse;

(III) Reducing the number of sexual partners; or

(IV) Increasing the use of condoms and other contraceptives.

(3.3) "Facility school" means an approved facility school as defined in section 22-2-402 (1).

(3.5) "Gang" means a group of three or more individuals with a common interest, bond, or activity characterized by criminal or delinquent conduct, engaged in either collectively or individually.

(4) "High-risk behaviors" means actions by children and adolescents which present a danger to their physical or mental health or which may impede their ability to lead healthy and productive lives. "High-risk behaviors" includes, but is not limited to, dropping out of school, incest and other sexual activity with adults, sexual activity by school aged children, physical and mental abuse, violence, and use of tobacco, alcohol, or other drugs.

(4.5) "Law-related education program" means an educational program for teaching nonlawyers about law, the legal system, and the fundamental principles and values on which our constitutional democracy is based, which program's approach is characterized by relevant curriculum materials, interactive teaching strategies, and extensive use of community resource persons and experience.

(5) "Local comprehensive health education program" means a health education program instituted by a school board, board of cooperative services, or facility school in accordance with the requirements of this article.

(5.5) "Local student wellness program" means a program adopted by a school district, board of cooperative services, or facility school that is coordinated with health education and is designed to provide services to students in one or more of the following areas:

(a) Physical education;

(b) Nutrition services;

(c) Mental health counseling and services;

(d) Promotion of a healthy school environment;

(e) Health education;

(f) Health services;

(g) Involvement of students' families and communities in supporting and reinforcing healthy choices.

(5.7) "Positive youth development" means an approach that emphasizes the many positive attributes of young people and focuses on developing inherent strengths and assets to promote health. Positive youth development is culturally sensitive, inclusive of all youth, collaborative, and strength-based.

(6) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.



§ 22-25-104. Colorado comprehensive health education program - role of department of education - recommended curriculum guidelines - allocation of funds - rules

(1) There is hereby created the Colorado comprehensive health education program, which shall be a voluntary program in which school districts, boards of cooperative services, and facility schools may participate through the creation of local comprehensive health education programs, which may include coordination with local student wellness programs. Implementation of the Colorado comprehensive health education program shall be a cooperative effort among the department of education, the Colorado commission on higher education, the department of public health and environment and other health education professionals, and participating school districts and boards of cooperative services.

(2) The department of education shall have the authority to promote the development and implementation of local comprehensive health education programs and local student wellness programs.

(3) (a) With the assistance of parents, school districts, the department of public health and environment, the Colorado commission on higher education, and other interested parties, the department of education shall develop recommended guidelines for the implementation of local comprehensive health education programs and local student wellness programs. The guidelines developed pursuant to this subsection (3) must comply with the requirements of section 22-1-128 and shall apply to all school districts.

(b) The guidelines developed by the department of education pursuant to paragraph (a) of this subsection (3) shall include, but shall not be limited to, the following for preschool, kindergarten, and grades one through twelve:

(I) The recommended information and topics to be covered in the local comprehensive health education program or local student wellness program and the recommended methods of instruction to be used by teachers for such program;

(II) The recommended hours of instruction required to ensure that positive health knowledge, attitudes, and practices are achieved and maintained by the students;

(III) The recommended hours of instruction in physical education required to ensure that students not only develop healthy muscular and cardiovascular systems, but that they also develop skills and knowledge to enable them to remain active and healthy throughout their lifetimes; and

(IV) The recommended training the school district, the facility school, or board of cooperative services may require for staff who instruct in local comprehensive health education programs or local student wellness programs.

(4) (a) The department of education shall develop a plan for the training of teachers to provide comprehensive health education and student wellness and shall promote the proper training of staff in health education and in student wellness programs.

(b) As part of the plan to train teachers to instruct in comprehensive health education and student wellness, the Colorado department of education and the Colorado commission on higher education shall cooperatively develop course work or instructor endorsements in health, physical education, and high-risk behaviors education in order that both interested students seeking teacher licensure and practicing teachers may secure endorsement in health education, physical education, and other areas of student wellness.

(4.5) The department of education shall identify programs that are evidence-based, culturally sensitive, and reflective of positive youth development guidelines for use by school districts in local comprehensive health education programs related to comprehensive human sexuality education.

(5) Upon the request of a school district or board of cooperative services, the department of education shall provide, within available resources, such technical assistance as may be necessary to develop a local comprehensive health education program or local student wellness program.

(6) (a) Any curriculum and materials developed and used in teaching sexuality and human reproduction shall include values and responsibility and shall give primary emphasis to abstinence by school aged children.

(b) Repealed.

(c) The provisions of paragraph (d) of this subsection (6) shall not apply to a local comprehensive health education program provided by a facility school.

(d) For those schools receiving funds pursuant to this article, school officials must receive prior written consent from a parent or guardian before his or her child is excluded from any program discussing or teaching sexuality and human reproduction. At least two weeks prior to when instruction begins for such a program, each parent must receive an overview of the topics and materials to be presented in the curriculum and a written form allowing him or her to decline to have his or her child participate in the program.

(7) The department of education shall promulgate, in accordance with article 4 of title 24, C.R.S., such rules and regulations as may be necessary to carry out the duties of the department of education as set forth in this article.



§ 22-25-104.5. Law-related education program - creation

(1) (a) There is hereby created, within the Colorado department of education prevention initiatives unit, the Colorado law-related education program for the purpose of promoting behavior which will reduce through education the incidence of gang or other antisocial behavior and substance abuse by students in the public school system.

(b) Under the program, each school district and facility school in the state is strongly encouraged to implement a law-related education program pursuant to the requirements of this article, which program shall specifically address the development of resistance to antisocial gang behavior and substance abuse without compromising academics.

(2) (a) A law-related education program implemented by a school district or facility school may be designed to promote responsible citizenship and reduce antisocial behavior without compromising academics. Specific grade levels should be determined by school districts and facility schools based on local curricular frameworks and review of what is known about existing and promising programs. All topics addressed in such law-related education program shall be taught in a manner which is appropriate for the ages of the students to be instructed.

(b) The topics for instruction in a law-related education program shall include instruction on the United States constitution and the declaration of independence and may include, but need not be limited to, the following:

(I) The rights and responsibilities of citizenship;

(II) The foundations and principles of American constitutional democracy;

(III) The role of law in American society;

(IV) The organization and purpose of legal and political systems;

(V) The disposition to abide by law;

(VI) The opportunities for responsible participation;

(VII) The alternative dispute resolution approach including mediation and conflict resolution.

(c) (Deleted by amendment, L. 2000, p. 372, § 25, effective April 10, 2000.)

(3) and (4) (Deleted by amendment, L. 99, p. 106, § 1, effective March 24, 1999.)

(5) (a) The state board shall promulgate guidelines to provide grants to and to assist school districts and facility schools in the implementation of effective, comprehensive law-related education programs addressing gang awareness and substance abuse resistance. Such guidelines shall include, but shall not be limited to, the following:

(I) Suggested topics for instruction;

(II) Suggested texts and other instructional materials; and

(III) The necessary training for instructors.

(b) The state board shall make such guidelines available to all school districts and facility schools for use in implementing law-related education programs.

(c) The department of education, through the coordinator and staff of the prevention initiatives unit, shall be responsible for implementation, monitoring, and administration of the program and shall maintain certifications and records and act as a statewide clearinghouse for information and assistance for the law-related education programs.

(6) (a) All school districts and facility schools are encouraged to create programs for the training of instructors and administrators in gang awareness and substance abuse resistance education in order to provide effective instruction to students concerning the dangers of gang involvement and substance abuse.

(b) Upon the request of school district officials, the state board shall assist school district officials in the preparation of plans for the creation by school districts of training programs for instructors and administrators in gang awareness and substance abuse resistance education.

(7) (a) Each school district and facility school may prepare an annual report concerning the progress of the school district or facility school in implementing a law-related education program. The report shall be filed with the state board on or before October 1 of each year.

(b) Each annual report prepared pursuant to paragraph (a) of this subsection (7) shall include, but shall not be limited to, an analysis by school district or facility school officials of the effect of the law-related education program on the incidence of gang involvement and substance abuse by the students in the school district or facility school.



§ 22-25-105. Review of local comprehensive health education programs and local student wellness programs - allocation of funds by the state board of education

(1) A school district, facility school, or board of cooperative services that is seeking funding for a local comprehensive health education program or a local student wellness program under this article shall file an application with the department of education in such form as the department of education shall require. An application for a local comprehensive health education program shall include provisions for the implementation of a law-related education program for the purpose of reducing the incidence of gang involvement and substance abuse by students through education.

(2) The commissioner or the commissioner's designee, with the assistance of the executive director of the department of public health and environment or his or her designee, shall review all applications for review of local comprehensive health education programs and local student wellness programs submitted to the department of education.

(3) (a) The state board of education shall establish a review and prioritization process for the allocation of available funds to school districts, boards of cooperative services, and facility schools based upon applications submitted to the department of education and giving due consideration to the guidelines developed pursuant to section 22-25-104 (3)(a). Funding may be made available to districts or facility schools to implement portions of a comprehensive health education program or portions of a local student wellness program that are coordinated with health education, according to the needs of the individual school district or facility school. Pursuant to the review and prioritization process, the state board of education shall allocate available funds to the applying school districts, boards of cooperative services, and facility schools based on whether the state board of education finds that a school district, a board of cooperative services, or a facility school has planned or developed a local comprehensive health education program or a local school wellness program that will serve the objectives of this article. Funding for local comprehensive health education programs and local school wellness programs may include, but shall not be limited to, the implementation of training programs, in-service education institutes, and curriculum development programs for staff who shall instruct in comprehensive health education or for staff who shall instruct in or otherwise provide services through student wellness programs that are coordinated with health education. The state board of education shall not allocate funds to school districts, boards of cooperative services, or facility schools pursuant to the provisions of this subsection (3) until the department determines the amount of money that will be available for allocation.

(b) If sufficient moneys are not available to fund programs in every school district, the department may establish pilot programs for school districts that express an interest in developing or expanding a local comprehensive health education program or one or more components of a local student wellness program, which components include and are coordinated with health education, and in which districts there is a need for a program.

(c) (Deleted by amendment, L. 2010, (SB 10-151), ch. 109, p. 364, § 1, effective July 1, 2010.)

(4) (a) A school district may receive funding for a local student wellness program only if it includes or is otherwise coordinated with health education.

(b) A school district or board of cooperative services may receive funding for a local student wellness program that includes physical education only if each person who teaches one or more physical education courses in the school district or for the board of cooperative services is licensed and endorsed pursuant to article 60.5 of this title in physical education; except that this requirement shall not apply to a school district that enrolls one thousand five hundred or fewer students.



§ 22-25-106. Local comprehensive health education programs - local student wellness programs - establishment of comprehensive health education advisory councils

(1) (a) Each school district and board of cooperative services may and is encouraged to establish a local comprehensive health education program. To ensure that a local comprehensive health education program reflects the health issues and values of the community, each school district or board of cooperative services may establish a comprehensive health education advisory council, or may add necessary representatives to the school district's accountability committee created pursuant to section 22-11-301 or other appropriate committee, to address and make recommendations to the school district or board of cooperative services concerning the curriculum of the local comprehensive health education program.

(b) Each school district and board of cooperative services is further encouraged to establish a local student wellness program that includes or is otherwise coordinated with health education. A school district's or board of cooperative services' comprehensive health education advisory council or accountability committee may address and make recommendations to the school district or the board of cooperative services concerning the local student wellness program, including but not limited to the programs to be provided and best practices and strategies for involving families and the community in the local student wellness programs.

(2) In establishing a comprehensive health education advisory council or in supplementing an accountability committee or other appropriate committee, the board of a school district or board of cooperative services is encouraged to appoint members of the community who represent various points of view within the school district concerning comprehensive health education; however, a majority of the committee shall be comprised of parents of children enrolled in the district. Members may include, but shall not be limited to, parents, a member of the clergy, teachers, school administrators, pupils, health care professionals, members of the business community, law enforcement representatives, senior citizens, and other interested residents of the school district.

(3) In addition to the requirements of section 22-25-104 (3)(b), each school district and board of cooperative services is encouraged to include instruction in its local comprehensive health education program which:

(a) Promotes parental involvement, promotes abstinence from high-risk behaviors, fosters positive self-concepts, develops decision-making skills, and provides mechanisms for coping with and resisting peer pressure;

(b) Focuses on the dynamic relationship among physical, mental, emotional, and social well-being; and

(c) Integrates available community resources into the educational program.

(4) (a) Each local comprehensive health education program which is adopted by a school district or board of cooperative services shall include a procedure to exempt a student, upon request of the parent or guardian of such student, from a specific portion of the program on the grounds that it is contrary to the religious beliefs and teachings of the student or the student's parent or guardian.

(b) Any local school district or board of cooperative services which adopts a local comprehensive health education program shall ensure that at a minimum the following public information requirements are met:

(I) Written notification of such local comprehensive health education program shall be given to the parents or guardians of all students within such school district or board of cooperative services, including notification that a student is allowed an exemption which permits such a student, at the request of the parent or guardian of the student, to be excused from all or any part of the local comprehensive health education program; and

(II) The curriculum and materials to be used shall be made available for public inspection at reasonable times and reasonable hours and a public forum to receive public comment upon such curriculum and materials shall be held.



§ 22-25-107. Reports required

(1) Each school district, facility school, or board of cooperative services that receives funding for a local comprehensive health education program or a local student wellness program pursuant to this article shall annually file a written report with the department of education concerning the status of the program. The report shall include such information and data as the department of education shall require, including but not limited to the information received in the public forum held pursuant to section 22-25-106 (4), if applicable. The report shall be filed on or before such date as the department of education shall determine.

(2) Repealed.



§ 22-25-108. Participation of nonpublic school personnel

Teachers, school nurses, or school administrators employed by a nonpublic school may participate as students in in-service education institutes or curriculum development programs conducted by school districts or boards of cooperative services pursuant to this article. At the discretion of the school district or board of cooperative services conducting such institutes or programs, such participants may be required to pay the pro rata share of the cost of participation.



§ 22-25-110. Funding of existing programs - operation of other health education programs

(1) Nothing in this article shall be interpreted to prevent a school district or board of cooperative services currently offering health education programs from being eligible to receive funding pursuant to this article.

(2) Nothing in this article shall be interpreted to require a school district or board of cooperative services to establish a local comprehensive health education program nor shall it be interpreted to prevent a school district or board of cooperative services from offering a health education program which is not operated under the requirements of this article; except that any school district or board of cooperative services offering such a health education program shall:

(a) Comply with the public information requirements contained in section 22-25-106 (4);

(b) Establish a procedure to exempt a student, upon request of the parent or guardian of such student, from a specific portion of the health education program on the grounds that it is contrary to the religious or personal beliefs and teachings of the student or the student's parent or guardian; and

(c) Unless the school district or board of cooperative services is receiving direct or indirect funding from the federal government for the provision of an abstinence education program pursuant to 42 U.S.C. sec. 710 as described in section 22-1-128 (9), comply with the requirements specified in section 22-1-128 (6) regarding the adoption of science-based content standards for instruction regarding human sexuality.






Article 26 - Gifted and Talented Students



Article 27 - Educational Clinics for Public School Dropouts



Article 27.5 - Before- and After-School Dropout Prevention Programs

§ 22-27.5-101. Legislative declaration

(1) The general assembly hereby finds that:

(a) The unacceptably high dropout rate in public schools in Colorado is detrimental to the economic and cultural health of the state, and the state should take additional measures to more fully and productively engage students in public education and thereby reduce this rate;

(b) Often, students who choose to drop out of school prior to graduation are bored with the standard classroom curriculum. Students who are involved with extracurricular school activities before or after school are more likely to be invested in their education and less likely to drop out of school.

(c) With the increased difficulties in funding public education and increased emphasis on core academic subjects, schools have been forced to focus their resources on teaching the core curriculum subjects of reading, writing, and mathematics and have been less able to fund visual arts or performing arts education or to provide career and technical education;

(d) Just as all students can learn, all students are talented to varying degrees in varying arts and endeavors. In addition to ensuring a student has the necessary skills in reading, writing, and mathematics to be successful in a career, educating a student should include providing the student the opportunity to experience and participate in a wide range of artistic and vocational activities to allow the student to discover his or her talents and be successful in life.

(e) A grant program to provide additional funding for schools to sponsor before- and after-school programs in visual arts and performing arts and in career and technical education subjects will have the combined benefits of providing a wider range of visual arts, performing arts, and career and technical education, exposing students to a wide range of opportunities in visual arts and performing arts, assisting students in obtaining skills in a wide variety of vocations, enabling students to discover their artistic and vocation-related talents, and providing greater incentives for some students to stay in school.



§ 22-27.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Arts-based activity program" means a before- or after-school program that provides students with an opportunity to learn about and participate in an activity in visual arts or performing arts.

(2) "Department" means the department of education, created and operating pursuant to section 24-1-115, C.R.S.

(3) "District board" means a school district board of education created pursuant to law.

(4) "Dropout prevention activity grant program" or "grant program" means the grant program created pursuant to section 22-27.5-103 to fund before- and after-school arts-based and vocational activity programs for students in grades six through twelve.

(4.5) "Facility school" means an approved facility school as defined in section 22-2-402 (1).

(5) "Fund" means the dropout prevention activity grant fund created pursuant to section 22-27.5-105.

(5.5) "Performing arts" shall have the same meaning as provided in section 22-1-104.5 (1)(b).

(6) "Qualified community organization" means a nonprofit or not-for-profit, nonsectarian, community-based organization that provides before- and after-school, arts-based or vocational activity programs to low-income youth enrolled in grades six through twelve.

(7) "Qualified school" means a public school, including but not limited to a charter school, that serves any of grades six through twelve and that is required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, or is subject to restructuring pursuant to section 22-11-210 for the school year in which the public school seeks a grant through the grant program.

(8) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.

(8.5) "Visual arts" shall have the same meaning as provided in section 22-1-104.5 (1)(c).

(9) "Vocational activity program" means a before- or after-school program that provides students with an opportunity to learn and develop skills in a variety of vocations, including but not limited to carpentry, plumbing, welding, culinary arts, floral design, automotive maintenance, driver's training, and hotel and restaurant management.



§ 22-27.5-103. Dropout prevention activity grant program - created - applications

(1) There is hereby created a grant program to fund before- and after-school arts-based and vocational activity programs for students enrolled in grades six through twelve. The goal in funding arts-based and vocational activity programs is to reduce the number of students who choose to drop out of school prior to graduation. A facility school, a qualified school, with the approval of its district board, or a qualified community organization in partnership with a qualified school may apply to the department, in accordance with procedures and time lines adopted by rule of the state board, to receive moneys through the dropout prevention activity grant program. The department shall administer the grant program as provided in this article and pursuant to rules adopted by the state board.

(2) In any year in which the department of education receives gifts, grants, or donations for the fund, the department of education shall notify the facility schools and the district boards, in the manner provided by rule of the state board, of the amount of money to be deposited in the fund and available for grants pursuant to this section. The notice may also specify the time and procedure for applying for a grant from the dropout prevention activity grant program. Each district board shall forward the notice to the qualified schools of the school district. The department shall also post the notice on the department website as notice to qualified community organizations that may be interested in applying for moneys through the grant program.

(3) (a) A qualified school that chooses to seek a grant through the dropout prevention activity grant program shall notify its district board, specifying the amount requested and describing the arts-based or vocational activity program for which the grant would be used. The district board shall consider the qualified school's request and either approve or disapprove the qualified school's application. If the district board approves the application, the qualified school shall apply to the department, in accordance with the procedures and using the application form specified by rule of the state board, for a grant through the dropout prevention activity grant program.

(b) Each district board shall adopt policies specifying the time frames during which a qualified school may request a dropout prevention activity grant and the procedure for the request. The district board shall ensure that its policies are coordinated with the rules of the state board to allow a qualified school to apply for a grant in accordance with the rules of the state board.

(c) A qualified school that receives a grant through the dropout prevention activity grant program shall use the moneys received to provide arts-based or vocational activity programs only to students enrolled in grades six through twelve.

(3.5) (a) A facility school that chooses to seek a grant through the dropout prevention activity grant program shall apply to the department, in accordance with the procedures and using the application form specified by rule of the state board, for a grant through the dropout prevention activity grant program.

(b) A facility school that receives a grant through the dropout prevention activity grant program shall use the moneys received to provide arts-based or vocational activity programs only to students enrolled in grades six through twelve.

(4) A qualified community organization that chooses to seek a grant through the dropout prevention activity grant program shall enter into a partnership agreement with a qualified school or a facility school pursuant to which the qualified community organization may operate an arts-based or vocational activity program in collaboration with the qualified school or facility school for students enrolled in any of grades six through twelve. At a minimum, the partnership agreement shall specify the amount of the grant to be requested from the grant program and describe the arts-based or vocational activity program for which the grant would be used. The qualified school's participation in the partnership agreement shall be subject to the approval of the school's district board. A qualified community organization that applies for a grant through the dropout prevention activity grant program shall submit a copy of the signed partnership agreement with its grant application.



§ 22-27.5-104. Dropout prevention activity grant program - rules - awarding grants

(1) The state board shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., for the implementation of the dropout prevention activity grant program. At a minimum, the rules shall specify the procedures for applying for a grant, the form of the grant application, the information to be provided by the applicant, and the criteria for awarding grants.

(2) The department shall review each grant application received from a facility school, a qualified school, or a qualified community organization pursuant to section 22-27.5-103 and shall make recommendations to the state board concerning whether the grant should be awarded and the amount of the grant. If the department determines an application is missing any information required by rules to be included with the application, the department may contact the applicant to obtain the missing information. In making its recommendations, in addition to any criteria identified by rule of the state board, the department shall:

(a) Give first priority to applications to fund arts-based or vocational activity programs at qualified schools that experience high dropout rates for the three school years preceding the year in which the application is submitted and to fund arts-based or vocational activity programs at facility schools;

(b) Consider the percentage of students enrolled at the affected qualified school or facility school who are minority students or students who qualify for free or reduced-cost lunch pursuant to the provisions of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., with the goal of funding arts-based and vocational activity programs at qualified schools and facility schools that enroll high percentages of minority students and students who qualify for free or reduced-cost lunch;

(c) Consider the format of the arts-based or vocational activity program for which funding is requested and determine the cost-effectiveness of the program, the number of students who will be able to participate, and the quality of the participatory experience offered, with the goal of funding arts-based and vocational activity programs that provide a large number of students the opportunity to directly participate in and experience an arts-based or vocational activity;

(d) Consider whether the arts-based or vocational activity program for which funding is requested includes a partnering relationship with businesses in the community or a component of community service, with the goal of funding those arts-based and vocational activity programs that demonstrate a connection with the community outside the school or facility school and provide a benefit to that community.

(3) In each year in which moneys are credited to the fund, the state board shall award grants to applicants through the dropout prevention activity grant program. The state board shall take into consideration the recommendations received from the department. In addition to any criteria adopted by rule, the state board in awarding grants shall apply the priority and considerations specified in subsection (2) of this section. A grant awarded pursuant to this article shall be valid for one year.



§ 22-27.5-105. Dropout prevention activity grant fund - created - administrative costs

(1) (a) There is hereby created in the state treasury the dropout prevention activity grant fund. The fund shall consist of any gifts, grants, or donations received by the department for the fund pursuant to subsection (2) of this section. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of the dropout prevention activity grant program pursuant to this article.

(b) Any moneys in the fund not expended for the purpose of this article may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(2) The department is authorized to seek and accept gifts, grants, and donations from private or public sources for the implementation of the dropout prevention activity grant program pursuant to this article. All private and public funds received through gifts, grants, and donations shall be transmitted to the state treasurer, who shall credit the same to the fund.

(3) The department may expend up to two percent of the moneys annually appropriated from the fund to offset the direct and indirect costs incurred in implementing the dropout prevention activity grant program pursuant to this article.

(4) (Deleted by amendment, L. 2011, (HB 11-1303), ch. 264, p. 1160, § 45, effective August 10, 2011.)



§ 22-27.5-106. Dropout prevention activity grant programs - report

(1) Each facility school, qualified school, and qualified community organization that receives a dropout prevention activity program grant shall, in each year that it receives the grant, report to the department a description of the arts-based or vocational activity program and the projects accomplished through the program and an indication of the number of students who participated in the program.

(2) On or before January 15, 2007, and on or before January 15 each year thereafter, the department shall report to the education committees of the house of representatives and the senate and to the governor the following information from the preceding school year:

(a) The number and amounts of dropout prevention activity program grants awarded;

(b) A description of the arts-based and vocational activity programs that received grants;

(c) The number of students who participated in the arts-based and vocational activity programs that received grants; and

(d) The student dropout rates of the qualified schools at which the funded arts-based and vocational activity programs were operated.






Article 28 - Colorado Preschool Program Act

§ 22-28-101. Short title

This article shall be known and may be cited as the "Colorado Preschool Program Act".



§ 22-28-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that there are substantial numbers of children in this state entering kindergarten and the primary grades who are not adequately prepared to learn. The general assembly further finds that early school failure may ultimately contribute to such children dropping out of school at an early age, failing to achieve their full potential, becoming dependent upon public assistance, or becoming involved in criminal activities. By enacting this article, the general assembly acknowledges the need to adequately prepare all children to learn through preschool programs in school districts with high dropout rates or low performance of children in kindergarten and primary grades. In establishing the programs, the general assembly encourages school districts and parents to work together to ensure that the children benefit from the programs.

(2) The general assembly intends to fully fund the Colorado preschool program by increasing the number of children who may be served through the program over the 2006-07, 2007-08, and 2008-09 budget years.



§ 22-28-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board of education" means the board of education of a school district.

(1.5) "Charter authorizer" means a school district, the state charter school institute, or the board of the Colorado school for the deaf and the blind acting in the capacity of authorizing a public charter school.

(1.7) "Charter school" means a charter school authorized pursuant to part 1 of article 30.5 of this title, an institute charter school authorized pursuant to part 5 of article 30.5 of this title, or a charter school authorized pursuant to section 22-80-102 (4)(b).

(2) "Child care agency" means a facility defined as a child care center pursuant to the provisions of section 26-6-102 (5), C.R.S.

(2.5) "Colorado preschool program" means all the district preschool programs established in the state pursuant to the provisions of this article.

(3) "Department" means the department of education.

(4) "District advisory council" means the district preschool program advisory council established by a school district pursuant to the provisions of section 22-28-105.

(5) "District preschool program" means a preschool program established by a school district pursuant to the provisions of section 22-28-107.

(6) "Head start agency" means the local public or private nonprofit agency designated by the federal department of health and human services to operate a head start program under the provisions of Title V of the federal "Economic Opportunity Act of 1964", as amended.

(7) "Parent" includes a legal guardian or any other person who has physical custody of the child.

(8) "School district" means any public school district organized under the laws of Colorado or an institute charter school created pursuant to part 5 of article 30.5 of this title. "School district" shall not include a local college district.

(8.5) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.

(9) (Deleted by amendment, L. 2008, p. 1224, § 36, effective May 22, 2008.)



§ 22-28-104. Establishment of public preschool programs

(1) There is hereby established a Colorado preschool program, which shall be implemented in school districts beginning in the 2006-07 budget year. The purposes of the program are:

(a) To serve three-year-old, four-year-old, and five-year-old children who lack overall learning readiness due to significant family risk factors, who are in need of language development, or who are receiving services from the department of human services pursuant to article 5 of title 26, C.R.S., as neglected or dependent children and who would benefit from participation in the Colorado preschool program;

(b) To determine the school districts in which participation in the Colorado preschool program would be the most beneficial;

(c) To establish criteria to be followed by school districts in establishing district preschool programs; and

(d) To encourage parents to participate with their children in district preschool programs.

(2) (a) (I) and (II) (Deleted by amendment, L. 2008, p. 1224, § 37, effective May 22, 2008.)

(III) For the 2008-09 budget year and each budget year thereafter, twenty thousand one hundred sixty children may annually participate in the Colorado preschool program.

(b) (I) For the 2006-07 and 2007-08 budget years, the department shall allow school districts to apply to the department for authorization to serve no more than fifteen percent of the total number of children authorized to participate in the Colorado preschool program pursuant to paragraph (a) of this subsection (2) through a full-day kindergarten portion of the district's preschool program. The department, using established criteria, shall select school districts to participate in the full-day kindergarten portions until the total number of full-day kindergarten positions applied for has been filled or the fifteen-percent limitation has been reached, whichever event occurs first. Notwithstanding any other provision of law, the department shall not grant waivers that would allow more than a total of fifteen percent of the total number of children authorized to participate in the Colorado preschool program pursuant to paragraph (a) of this subsection (2) to be served through the full-day kindergarten portion of all district preschool programs statewide.

(II) For the 2008-09 budget year and each budget year thereafter, none of the children participating in the Colorado preschool program shall participate in the program through a full-day kindergarten portion of the program.

(c) If a school district that participates in the Colorado preschool program does not enroll the maximum number of pupils allowed to participate in that school district's preschool program as established by the department in accordance with section 22-28-107 (3), the school district shall immediately notify the department of the number of unused positions. A school district participating in the Colorado preschool program that has any unused positions in a given budget year is prohibited from transferring to another school district any or all of the unused positions, regardless of whether the unused positions are transferred in exchange for monetary or any other form of consideration.

(3) A school district that participates in the Colorado preschool program shall be entitled to count children enrolled in the district preschool program in accordance with the provisions of section 22-54-103 (9.5) for purposes of determining preschool program enrollment under the "Public School Finance Act of 1994", article 54 of this title.

(4) (a) Subject to the limitations in paragraph (b) of this subsection (4), the per pupil operating reimbursement provided to any school district that participates in the Colorado preschool program shall be increased to allow a single child to enroll in the program using two positions so that the child may attend a full day of preschool.

(b) For the 2006-07 budget year and budget years thereafter, the department shall allow school districts to apply for authorization to serve no more than five percent of the total number of children authorized to participate in the Colorado preschool program pursuant to paragraph (a) of subsection (2) of this section through a full-day preschool portion of the district's preschool program. The department, using established criteria, may select qualified school districts to participate in and serve children through a full-day preschool portion of the district's preschool program. Notwithstanding any other provision of law, the department shall not grant waivers that would allow more than a total of five percent of the total number of children authorized to participate in the Colorado preschool program pursuant to paragraph (a) of subsection (2) of this section to be served through the full-day preschool portion of all district preschool and kindergarten programs statewide.

(5) Nothing in this article shall be construed to:

(a) Require school districts to participate in the Colorado preschool program; or

(b) Prohibit school districts from establishing and maintaining other preschool programs using any funds available for that purpose, but children enrolled in such other preschool programs shall not be counted for purposes of determining preschool program enrollment or pupil enrollment under the "Public School Finance Act of 1994", article 54 of this title.



§ 22-28-104.1. Establishment of public preschool programs

(1) The Colorado preschool program is established in the department and as a local program in each school district. The purposes of the program are:

(a) To serve three-, four-, and five-year-old children who lack overall learning readiness due to significant family risk factors, who are in need of language development, or who are receiving services from the department of human services pursuant to article 5 of title 26, C.R.S., as neglected or dependent children and who would benefit from participation in the Colorado preschool program;

(b) To establish criteria that school districts and institute charter schools must follow to establish district and institute charter school preschool programs; and

(c) To encourage parents to participate with their children in district or institute charter school preschool programs.

(2) All children who meet the eligibility requirements specified in section 22-28-106 may participate in the Colorado preschool program as half-time pupils.

(3) Each school district and each institute charter school shall include in the membership certified to the department pursuant to section 22-54.5-405 the pupils enrolled in the Colorado preschool program to receive funding for those pupils through the "Public School Finance Act", article 54.5 of this title.

(4) This article does not prohibit a school district from establishing and maintaining other preschool programs using any funds available for that purpose, but the school district shall not count children enrolled in another preschool program for purposes of determining average daily membership under the "Public School Finance Act", article 54.5 of this title.

(5) (a) This section takes effect upon the proclamation by the governor of the vote cast in a statewide election held no later than November 2017 at which a majority of those voting approve a citizen-initiated increase in state tax revenues for the purpose of funding preschool through twelfth grade public education, so long as the amount of the approved revenue increase is equal to or greater than the total estimated state fiscal impact associated with the payment of the state share of total program pursuant to section 22-54.5-203, investment moneys pursuant to section 22-54.5-301, hold-harmless moneys pursuant to section 22-54.5-302, and per pupil supplemental payments pursuant to section 22-54.5-303, in the second budget year commencing after the increase is approved, as stated in the final fiscal note prepared for Senate Bill 13-213, enacted in 2013.

(b) The provisions of this section apply in the second budget year commencing after the statewide election at which the voters approve the increase in state tax revenues for the purpose of funding public education and in budget years thereafter.



§ 22-28-104.3. Early childhood at-risk enhancement (ECARE)

(1) (a) Notwithstanding the number of children who may annually participate in the Colorado preschool program pursuant to section 22-28-104 (2)(a):

(I) For the 2013-14 budget year, an additional three thousand two hundred children may participate in the Colorado preschool program, for a total of twenty-three thousand three hundred sixty children who may participate in the Colorado preschool program for the 2013-14 budget year.

(II) For the 2014-15 budget year, and each budget year thereafter, an additional five thousand children may annually participate in the Colorado preschool program, for a total of twenty-eight thousand three hundred sixty children who may annually participate in the Colorado preschool program.

(b) The department shall allocate the authority to enroll the additional children in the same manner provided in section 22-28-104; except that the provisions of section 22-28-104 (2)(b) do not apply.

(2) Notwithstanding the provisions of section 22-28-104 (2)(b), in allocating the authority to enroll children in the Colorado preschool program pursuant to this section, the department shall allow a school district to enroll a child in the program using two positions so that the child may attend a full-day preschool portion of the district's preschool program or to use a preschool program position to enroll a child in a full day of the district's existing full-day kindergarten program.

(3) The Colorado preschool program positions that the department allocates to a school district pursuant to subsection (1) of this section and that are used to allow a child to attend a half day or full day of preschool through a district's preschool program are subject to all of the requirements of this article; except that the provisions of section 22-28-104 (4)(b) do not apply to positions allocated pursuant to subsection (1) of this section.

(4) If, pursuant to a district's authority to enroll children in the Colorado preschool program pursuant to this section, the district chooses to use a preschool program position to enroll a child in a full day of the district's existing full-day kindergarten program, the district shall retain the supplemental kindergarten enrollment attributable to the child enrolled in a full day of kindergarten using a preschool program position and may expend the supplemental kindergarten enrollment attributable to the child in furtherance of the district's preschool program or the district's full-day kindergarten program.



§ 22-28-104.5. Public charter school preschools

(1) Notwithstanding any provision of this article to the contrary, a charter school that is permitted by its charter authorizer to operate a kindergarten program may plan, develop, and operate a public preschool program that is consistent with the provisions of this article.

(2) A charter school that operates a public preschool program with funding received pursuant to this article or, consistent with section 22-28-104 (5)(b), without such funding, shall ensure that the public preschool program:

(a) Enrolls students consistent with section 22-30.5-104 (3) to ensure a diverse student body;

(b) Operates in a facility approved and licensed for preschool purposes that is the same facility or that is in reasonable proximity to the facility at which the charter school operates the kindergarten program or at a location that is approved by the charter authorizer; and

(c) Guarantees a student's continued enrollment from preschool to kindergarten to the extent allowed by law.



§ 22-28-105. District preschool program advisory council - duties

(1) (a) Any school district wishing to participate in the Colorado preschool program shall establish a district preschool program advisory council consisting of the superintendent of the school district or his or her designee and such other members as the superintendent of the school district may appoint pursuant to paragraph (b) of this subsection (1).

(b) The appointed members of the district advisory council shall include, but shall not be limited to, the following:

(I) Two parents of children in the district preschool program;

(II) Two members of the business community; and

(III) Representatives from the following:

(A) The county or district department of health;

(B) The county department of social services;

(C) The county agency involved in job services and training;

(D) Publicly funded early childhood education agencies located in the school district;

(E) Privately funded child care centers located in the school district; and

(F) A representative from a charter school located in the district that has a preschool program.

(c) The members appointed by the superintendent of the school district shall serve for two-year terms, and any vacancy among the appointed members shall be filled by appointment by the superintendent for the unexpired term. Members of the council shall elect a chairperson for a one-year term, but the chairperson may be elected to a second term.

(d) The board of education shall have final responsibility for submittal of the application to participate in the Colorado preschool program and for operation and maintenance of the district preschool program. No action taken by the district advisory council shall be final until approved by the board of education.

(2) The district advisory council shall:

(a) Develop and recommend to the board of education the school district plan for identifying those children in the school district that would be eligible for participation in the district preschool program based upon the criteria established in section 22-28-106 (1)(a);

(a.3) Study and assess the need for establishing a district preschool program in the school district and, upon completion of such assessment, if there is an identified need, submit a request for proposals to any privately funded child care center and publicly funded early childhood education agency. The request for proposals shall state the criteria and guidelines established by the department for determining the eligibility of children to participate in a district preschool program, for district preschool programs, and for parental involvement in a district preschool program. At least once every two years, the district advisory council shall assess whether alternative community providers are available and shall ensure the highest quality service delivery at the lowest cost.

(a.5) Review and evaluate proposals received pursuant to paragraph (a.3) of this subsection (2) and annually submit a list to the board of education of the head start agencies or public and private child care agencies that are licensed by the department of human services and are in good standing whose proposals meet or exceed the criteria and guidelines specified in said paragraph (a.3) and are designated as eligible for participation in the district preschool program, including the number of district preschool children each agency will be eligible to serve under the program;

(b) Recommend to the board of education a plan for operating the district preschool program, including whether the program should be provided by the school district itself or provided, in whole or in part, by a head start agency or by child care agencies under contract with the school district;

(c) Recommend to the board of education a proposal for the district preschool program to be submitted to the department pursuant to the provisions of section 22-28-107 (1);

(d) Assist the school district in the implementation of the district preschool program;

(e) Develop and recommend to the board of education, if appropriate, a plan for coordinating the district preschool program with extended day services for children participating in the program and their families in order to achieve an increased efficiency in the services provided;

(f) Following consultation and planning with social services and health agencies, develop and recommend to the board of education a plan for coordinating the district preschool program with family support services for children participating in the program and their families. For purposes of this paragraph (f), "family support services" includes, but is not limited to, information and referral and educational materials relating to:

(I) Nutrition;

(II) Immunization;

(III) Health care and dental care generally;

(IV) Parenting education and support; and

(V) Social services programs generally.

(g) Develop and recommend to the board of education a plan for coordinating the district preschool program with a program to train parents to provide teaching activities in the home prior to the entrance of their children into the district preschool program;

(h) Meet a minimum of six times per year. In addition, the district advisory council shall make at least two on-site visits per year to all head start agencies and public and private child care facilities with which the school district has contracted to monitor overall program compliance and make recommendations for any needed improvements.

(i) Define any student eligibility criteria specific to the population of the individual community that are in addition to the criteria listed in section 22-28-106 (1)(a);

(j) Develop a district preschool program evaluation component specific to the district preschool program involved;

(k) Develop a training program for district preschool program staff using all available community resources;

(l) Recommend to the board of education a plan for the annual evaluation of the district preschool program; and

(m) Provide any other appropriate assistance to the school district in the implementation of the district preschool program.



§ 22-28-106. Eligibility of children for participation in district preschool program

(1) (a) The state board shall establish, by rule, criteria for each school district to use in determining which children in the school district shall be eligible for participation in the district preschool program, subject to the following requirements:

(I) A child who is three, four, or five years old and meets the criteria specified in subparagraphs (II) to (IV) of this paragraph (a) and any other criteria established by rule may participate in the district preschool program.

(II) No child shall participate in the district preschool program unless the child lacks overall learning readiness due to significant family risk factors, is in need of language development, including but not limited to the ability to speak English, or is receiving services from the department of human services pursuant to article 5 of title 26, C.R.S., as a neglected or dependent child; except that no child who is three years of age shall participate in the district preschool program unless the child lacks overall learning readiness that is attributable to at least three of the significant family risk factors.

(III) No child shall participate in the district preschool program unless one or both of his or her parents agree to assume all the parental responsibilities established by the school district pursuant to section 22-28-110 with respect to the program.

(IV) Any child qualifying for similar district services under other programs would continue to be eligible only for such services and would be funded under such programs.

(a.5) For purposes of this article, "significant family risk factors" means any of the following:

(I) The child is eligible to receive free or reduced-cost lunch pursuant to the provisions of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.;

(II) Homelessness of the child's family;

(III) An abusive adult residing in the home of the child;

(IV) Drug or alcohol abuse in the child's family;

(V) Either parent of the child was less than eighteen years of age and unmarried at the time of the birth of the child;

(VI) The child's parent or guardian has not successfully completed a high school education or its equivalent;

(VII) Frequent relocation by the child's family to new residences; or

(VIII) Poor social skills of the child.

(b) The department may establish criteria so that any or all of the following may be considered:

(I) The educational background of the child's parents or other family members, including but not limited to the number of years of education, attendance record, and academic performance; and

(II) The self-confidence of the child and the ability of the child to take part in social activities.

(2) Repealed.



§ 22-28-107. Eligibility of school districts for participation in Colorado preschool program

(1) By a date to be determined by rule of the state board for the 2006-07 budget year and each budget year thereafter, any school district may apply to the department for participation in the Colorado preschool program using forms provided by the department. Along with the application, the school district shall submit a proposal for the implementation of its district preschool program, which shall include, but need not be limited to, the following information requested by the department:

(a) The number of eligible children to be served in the district preschool program;

(b) Whether the district preschool program will be a four-and-one-half-month, nine-month, or twelve-month program;

(c) Whether the district preschool program will be provided by the school district itself or provided, in whole or in part, by a head start agency or one or more child care agencies under contract with the school district;

(d) If the district preschool program is to be provided by the school district:

(I) The number of schools in the school district that would be involved in the district preschool program;

(II) The number of additional personnel needed to staff the district preschool program;

(III) The training program for preschool teachers;

(e) If the district preschool program is to be provided, in whole or in part, by a head start agency or child care agencies under contract with the school district:

(I) The head start agency or child care agencies with which the school district will contract;

(II) The terms of the contracts;

(III) The procedure to be used to monitor the district preschool program being provided to the school district by the head start agency or child care agencies;

(f) The extended day services, if any, to be provided in connection with the district preschool program;

(f.3) The plan for coordinating the district preschool program with family support services for children participating in the program and their families;

(f.4) The plan for involving the parent or parents of each child enrolled in the district preschool program in participation in the program;

(f.7) The plan for coordinating the district preschool program with a parenting program;

(g) The plan for involving parents and the community in the district preschool program; and

(h) The procedure to be followed to evaluate the current and continuing effectiveness of the district preschool program.

(1.4) For the 2008-09 budget year and each budget year thereafter, a school district that applies to the department to participate in the Colorado preschool program by offering a nine-month program may apply for permission from the department to receive funding for a nine-month program but to use up to half of the moneys allocated for the program to prepare, during the first half of the school year, to offer a preschool program and to use the remainder of the moneys to offer, during the second half of the school year, a four-and-one-half-month preschool program.

(1.5) Repealed. / (Deleted by amendment, L. 2006, p. 689, § 31, effective April 28, 2006.)

(2) The state board shall establish, by rule, criteria for determining which school districts shall be eligible for participation in the Colorado preschool program. The state board may consider any or all of the following:

(a) The number of eligible children to be served by the district preschool program;

(b) The number of schools in the school district or the number of head start agencies or child care agencies that would be involved in the district preschool program;

(c) The dropout rate of the school district;

(d) The test scores of children in kindergarten and the primary grades within the school district;

(e) The community involvement in the school district; and

(f) The demographic and geographic distribution of school districts making application for or participating in the Colorado preschool program throughout the state.

(3) The department shall evaluate each school district's application, using the criteria established pursuant to subsection (2) of this section as well as the proposal of the school district for the implementation of the district preschool program based upon the criteria established pursuant to section 22-28-108. The department shall give priority to school districts with proposals that include exemplary plans for the coordination of the district preschool program with family support services, to school districts with proposals that indicate efforts to collaborate with public and private child care agencies located in the school district, and to school districts with proposals that demonstrate the greatest degree of community involvement. By a date to be determined by rule of the state board for the 2006-07 budget year and for each budget year thereafter, the department shall determine the school districts that have been accepted for participation in the Colorado preschool program. To comply with the limitations on the number of children that may participate in the Colorado preschool program, the department shall set the maximum number of pupils in the district preschool program for each participating school district.

(4) (a) Upon the request of a school district, the department shall provide, subject to available resources, such technical assistance as may be necessary for the school district to submit a proposal for the implementation of its district preschool program and for ongoing training of personnel for the successful implementation of the program.

(b) The department shall annually select a reasonable number of school districts that have implemented preschool programs pursuant to this article and shall conduct on-site visits to determine whether:

(I) Each school district's screening process and the eligibility criteria for children participating in the district preschool program comply with all applicable state law;

(II) The district advisory council established pursuant to section 22-28-105 complies with all applicable state law; and

(III) The school district's quality assurance activities, evaluation efforts, and financial activities regarding the district preschool program comply with all applicable state law.



§ 22-28-107.1. District and institute charter school preschool programs - plans

(1) Each school district that has not submitted a plan to the department by the effective date of this section to implement a district preschool program shall do so within six months after that date. An institute charter school that chooses to offer a preschool program pursuant to this section shall submit a plan to implement the preschool program to the department at least six months before the preschool program begins operation. A school district's or institute charter school's plan must include, but need not be limited to, the following information requested by the department:

(a) The number of eligible children that the preschool program is expected to serve;

(b) Whether the preschool program will be a four-and-one-half-month, nine-month, or twelve-month program;

(c) Whether the school district or institute charter school itself will provide the preschool program or whether a head start agency or one or more child care agencies under contract with the school district or institute charter school will provide the preschool program in whole or in part;

(d) If the school district or institute charter school will provide the preschool program:

(I) The number of schools in the school district that will be involved if it is a district preschool program;

(II) The number of additional personnel needed to staff the preschool program; and

(III) The training program for preschool teachers;

(e) If a head start agency or child care agencies under contract with the school district or the institute charter school will provide the preschool program, in whole or in part:

(I) The head start agency or child care agencies with which the school district or institute charter school will contract;

(II) The terms of the contracts; and

(III) The procedure the school district or institute charter school will use to monitor the preschool program that the head start agency or child care agencies are providing;

(f) The extended day services, if any, to be provided in connection with the preschool program;

(g) The plan for coordinating the preschool program with family support services for children participating in the program and their families;

(h) The plan for involving the parent or parents of each child enrolled in the preschool program in participation in the program;

(i) The plan for coordinating the preschool program with a parenting program;

(j) The plan for involving parents and the community in the preschool program; and

(k) The procedure the school district or institute charter school will follow to evaluate the current and continuing effectiveness of the preschool program.

(2) A school district or institute charter school that participates in the Colorado preschool program by offering a nine-month program may, in the first year of operation, apply for permission from the department to receive funding for a nine-month program but to use up to half of the moneys allocated for the program to prepare, during the first half of the school year, to offer a preschool program and to use the remainder of the moneys to offer, during the second half of the school year, a four-and-one-half-month preschool program.

(3) (a) Upon the request of a school district or an institute charter school, the department shall provide, subject to available resources, such technical assistance as may be necessary for the school district or institute charter school to submit its plan for implementing the preschool program and for ongoing training of personnel for the successful implementation of the program.

(b) The department shall annually conduct on-site visits at a reasonable number of school districts and institute charter schools to determine whether:

(I) Each school district's and institute charter school's screening process and the eligibility criteria for children participating in the preschool program comply with all applicable state laws;

(II) The district advisory council established pursuant to section 22-28-105 for a district preschool program complies with all applicable state laws; and

(III) The school district's or institute charter school's quality assurance activities, evaluation efforts, and financial activities regarding the preschool program comply with all applicable state laws.

(4) (a) This section takes effect upon the proclamation by the governor of the vote cast in a statewide election held no later than November 2017 at which a majority of those voting approve a citizen-initiated increase in state tax revenues for the purpose of funding preschool through twelfth grade public education, so long as the amount of the approved revenue increase is equal to or greater than the total estimated state fiscal impact associated with the payment of the state share of total program pursuant to section 22-54.5-203, investment moneys pursuant to section 22-54.5-301, hold-harmless moneys pursuant to section 22-54.5-302, and per pupil supplemental payments pursuant to section 22-54.5-303, in the second budget year commencing after the increase is approved, as stated in the final fiscal note prepared for Senate Bill 13-213, enacted in 2013.

(b) The provisions of this section apply in the second budget year commencing after the statewide election at which the voters approve the increase in state tax revenues for the purpose of funding public education and in budget years thereafter.



§ 22-28-108. Criteria for district preschool programs

(1) (a) The department shall establish basic program standards for district preschool programs using nationally accepted standards for preschool programs and requiring compliance with the Colorado rules for child care centers promulgated by the department of human services pursuant to section 26-6-106, C.R.S.

(b) The state board shall establish, by rule, criteria for school districts to use in establishing district preschool programs, subject to the following requirements:

(I) The maximum number of pupils in a district preschool program shall not exceed the number set by the department pursuant to section 22-28-107 (3).

(II) The maximum number of pupils in a preschool class shall not exceed sixteen.

(III) Preschool classes shall be held for the equivalent of four half days per week with the remaining time being used for home visits by preschool teachers, teacher training as needed, workshops with other preschool teachers, and planning sessions with kindergarten teachers and other school staff.

(IV) Preschool classes shall be supplemented by teaching activities in the home between each pupil and the pupil's parent. An individual teaching plan shall be created for the pupil by his preschool teacher, and the school district shall provide the parent with the books and other materials necessary to carry out such teaching plan.

(1.6) The criteria established by the state board shall require that each head start agency and public and private child care agency that is providing services under the district preschool program afford all children that are eligible under section 22-28-106 an equal opportunity to receive services regardless of their race, ethnicity, or place of residence within the school district.

(2) In addition to the criteria established pursuant to subsection (1) of this section, the state board shall establish, by rule, additional criteria for school districts to use in establishing district preschool programs that will be provided, in whole or in part, by a head start agency or child care agencies in accordance with the provisions of section 22-28-109.

(3) In establishing criteria for district preschool programs relating to qualifications for preschool teachers, the state board shall not require preschool teachers to be licensed pursuant to article 60.5 of this title but shall allow the school district, a head start agency, or a child care agency to employ a nonlicensed preschool teacher as long as the teacher meets other qualifications established by the state board.

(4) The criteria established by the state board shall be made available to each school district no later than August 1 of each year and shall be used by the district advisory council and the school district in drawing up the district preschool program proposal to be submitted with the school district's application for participation in the Colorado preschool program.

(5) Any school district whose district preschool program proposal does not meet the requirements of the state board shall be allowed to modify its proposal so that it meets said requirements. Notice to the department of said modifications shall be a prerequisite to final acceptance in the Colorado preschool program.

(5.5) Funding provided pursuant to this article shall only be used to pay a district's costs of providing preschool services directly to children enrolled in the district's preschool program. The costs shall include teacher and paraprofessional salaries and benefits, supplies and materials, home visits, the entire cost of any preschool program contracted services, the costs of services provided by a district to children enrolled in the district's preschool program or their parents, any associated professional development activities, costs that a district would not otherwise have incurred but for the services provided in conjunction with the preschool program, and a reasonable allocation of district overhead costs not to exceed five percent of the program costs. Any moneys remaining in the district's preschool program budget at the end of any budget year shall remain in the program budget for use in the preschool program in subsequent budget years.

(6) At any time during the year, the department may request from a school district any information about its district preschool program that the department deems necessary to ensure that the district is complying with the requirements of this section.



§ 22-28-109. District preschool programs provided by a head start agency or child care agencies

(1) The state recognizes that there is significant value in using existing and established infrastructure through a head start agency or child care agencies, where available, for the provision of a district preschool program. Before the board of education of any school district whose pupil enrollment was less than or equal to seven hundred fifty pupils for the preceding budget year expends money for capital projects to provide additional facilities for a district preschool program, the board shall consider whether the district preschool program may be contracted out, in whole or in part, to a head start agency or one or more child care agencies located in the school district. The board of any school district, regardless of pupil enrollment, may contract out the district preschool program only if the provisions of this section are satisfied. In making its determination on whether to contract out the district preschool program, the board shall consider the recommendation of the district advisory council along with the following:

(a) Whether there is an established preschool program being provided by the school district or by a head start agency or one or more child care agencies that could be expanded or modified to include the district preschool program;

(b) Whether the district preschool program could be provided more efficiently by a head start agency or one or more child care agencies while still maintaining a quality program;

(c) Whether the head start agency or the child care agencies could provide a district preschool program that would meet the criteria established by the state board pursuant to the provisions of section 22-28-108 (1) and (2);

(d) Whether the school district or the head start agency or child care agencies providing the district preschool program could also provide extended day services for children enrolled in the program in need of such services.

(2) No board of education shall contract out the district preschool program unless the board is assured that the head start agency or child care agency will provide a quality program meeting the requirements of section 22-28-108 (1) and (2). At any time during the year, the board may request from the agency any information about the program that the board deems necessary to ensure that the agency is complying with said requirements. In addition, the board of education shall ensure that the services provided by the head start agency or child care agency with respect to the district preschool program shall be in addition to services then currently provided by said agency and that the moneys transmitted to said agency for the services provided in the district preschool program shall not supplant moneys available to fund other services provided by said agency.

(3) If the district preschool program is contracted out pursuant to the provisions of subsection (1) of this section, the board of education and the head start agency or child care agencies shall develop a plan for the transition of children from the preschool portion of the program to kindergarten.



§ 22-28-110. Parental involvement in district preschool programs

In establishing criteria for district preschool programs pursuant to the provisions of section 22-28-108, the state board shall include guidelines for a school district to follow in establishing the responsibilities of parents in the district preschool program. The responsibilities shall be set forth in writing and provided to the parents of eligible children. Approved written or verbal communication between the parent and program personnel may be considered as fulfillment of responsibilities for program visitation. No child shall be accepted in the district preschool program unless one or both of the parents agree to assume the responsibilities, and failure of the parent or parents to fulfill the responsibilities shall result in the child being dismissed from the district preschool program.



§ 22-28-111. Coordination of district preschool program with extended day services

(1) (a) Any school district that establishes a district preschool program may coordinate the program with extended day services if the district advisory council and the school district find that there exists a need for the services. The services may be coordinated by the school district through one or more privately funded child care centers or publicly funded early childhood education agencies or through the school district itself.

(b) Any extended day services provided pursuant to paragraph (a) of this subsection (1), regardless of whether provided by a school district, head start agency, or public or private child care agencies, shall meet the appropriate standards for licensing established by the department of human services pursuant to section 26-6-106, C.R.S.

(2) The extended day services program shall be funded from fees charged to parents or from public or private funds, or from both. If the school district or the head start agency or child care agency providing the extended day services program meets eligibility requirements, it may seek and expend, on its own behalf or on behalf of the child's parents, public and private funds available for extended day services, including, but not limited to, social services funds, job training funds, and funds from private companies and charitable organizations.



§ 22-28-111.5. Coordination of district preschool program with family support services - establishment of parenting program

In coordinating a district preschool program with family support services and in establishing a parenting program as required by section 22-28-107 as a part of the proposal for the district preschool program, the school district is encouraged to apply for federal child care and development block grant funds and to seek support, advice, and technical and financial assistance from members of the community, from businesses, and from community and state agencies. In addition to other moneys available to the school district to fund the requirements of this section, the school district is authorized to seek and accept gifts, donations, or grants of any kind from any private source or from any governmental agency. All such gifts, donations, and grants shall be transmitted to the treasurer of the school district, who shall credit the same to a special account in the school district general fund to be used solely to fund the requirements of this section.



§ 22-28-112. Reports to legislative committees

Notwithstanding section 24-1-136 (11)(a)(I), by January 15, 2007, and by January 15 of each year thereafter, the department shall report to the education committees of the senate and house of representatives, or any successor committees, on the effectiveness of the Colorado preschool program. The department is authorized to request from any participating school district such information and data as may be necessary to make such reports.



§ 22-28-114. Change of program name - direction to revisor - authorization

(1) The revisor of statutes is authorized to change all references to the Colorado preschool and kindergarten program and to the state preschool and kindergarten program that appear in the Colorado Revised Statutes to the Colorado preschool program.

(2) The revisor of statutes is authorized to change all references to the district or district's preschool and kindergarten program that appear in the Colorado Revised Statutes to the district or district's preschool program.






Article 29 - Character Education

§ 22-29-101. Legislative declaration

The general assembly finds and declares that, while parents are the primary and most important moral educators of their children, such efforts should be reinforced in the school and community environments. The general assembly further finds that research indicating that core character qualities such as family support, community involvement, positive peer influence, motivation to achieve, respect for person and property, common courtesy, conflict resolution, integrity, honesty, fairness, a sense of civil and personal responsibility, purpose, and self-respect help give youth the basic interpersonal skills and attributes that are critical building blocks for successful relationships. The general assembly recognizes each school district's authority to exercise control over the specific instruction of students, yet also recognizes and hereby asserts a significant statewide interest in providing direction to school districts with regard to the character education of Colorado's youth. Therefore, the general assembly hereby encourages school districts to develop and strengthen character education instruction to students. By enacting this article, the general assembly acknowledges the importance of character development and encourages school districts, parents, and communities to work together to prepare youth for positive relationships in today's society.



§ 22-29-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board of cooperative services" shall have the same meaning as provided in section 22-5-103 (2).

(2) "Department" means the state department of education created pursuant to section 24-1-115, C.R.S.

(3) "School district" means any school district organized and existing pursuant to law, but does not include a local college district.

(4) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.



§ 22-29-103. Character education - development - resource

(1) Each school district, either individually or through a board of cooperative services, is strongly encouraged to establish a character education program designed to help students cultivate honesty, respect, responsibility, courtesy, respect for and compliance with the law, integrity, respect for parents, home, and community, and the dignity and necessity of a strong work ethic, conflict resolution, and other skills, habits, and qualities of character that will promote an upright, moral, and desirable citizenry and better prepare students to become positive contributors to society. The program may include information concerning this country's founding documents and concerning religion in American history. Such character education program should be designed to stress the importance that each teacher model and promote the guidelines of behavior established in the character education program for youth to follow at all times, in every class.

(2) The general assembly encourages each school district to work with parents and legal guardians of students enrolled in the school district and the community in which the school district operates in the development of any character education program established pursuant to subsection (1) of this section.

(3) Repealed.









School Districts

Article 30 - School District Organization Act of 1992

Part 1 - New or Annexing School District Organization

§ 22-30-101. Short title

This article shall be known and may be cited as the "School District Organization Act of 1992".



§ 22-30-102. Legislative declaration

(1) The general assembly hereby declares that this article is enacted for the general improvement of the public schools in the state of Colorado; for the equalization of the benefits of education throughout the state; for the organization of public school districts in the state and the alteration of the boundaries of established school districts, in order to provide for the maintenance of a thorough and uniform system of free public schools throughout the state; and for a more responsible expenditure of public funds for the support of the public school system of the state. In order to accomplish these ends, this article shall be liberally construed.

(2) The general assembly further finds and declares that the provisions of this article shall apply in all of the following situations:

(a) The creation of one or more additional school districts within the existing boundaries of a school district;

(b) The consolidation of two or more school districts or parts of school districts into a new single school district;

(c) The dissolution and annexation of a school district when such school district fails to operate a school within the school district or when the state board declares the school district is no longer accredited;

(d) The detachment and annexation to revise, alter, or modify the boundaries of school districts for the purpose of more effective or economical operation or in order to provide better educational opportunities for the school age children resident in certain territory.

(2.5) The general assembly further finds and declares that the provisions of this article shall not apply to any detachment and annexation wherein county boundaries are modified.

(3) The general assembly further finds and declares that, except as provided in section 22-30-128, no reorganization of a school district shall occur without the appointment of a school organization planning committee to study the school organization and develop a plan for reorganization of the school district.



§ 22-30-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of education.

(2) "Committee" means the school organization planning committee authorized to study school district organization and develop a plan for reorganization.

(3) "Consolidation" means reorganization of two or more school districts into fewer school districts.

(4) "Detachment and annexation" means the alteration of boundaries of two or more school districts.

(5) "Director districts" means subdivisions of a school district which are contiguous, compact, and as nearly equal in population as possible.

(6) "Dissolution and annexation" means the discontinuance of a school district and annexation of its territory to another existing school district.

(7) "Eligible elector" means a person who has complied with the registration provisions of articles 1 to 13 of title 1, C.R.S., and who resides within the boundaries of the proposed or existing school district.

(8) "New school district" means a school district which has become a new body corporate pursuant to the provisions of this article.

(9) "Parameters of the study" means the type of organization and the boundaries of the territory to be included in the study and the timeliness with which the committee shall complete the study.

(10) "Petition committee" means not less than three nor more than five persons who are not members of the same family who shall represent the signors of a petition for the study of school organization in a school district.

(11) "Plan of organization" means the plan of school organization developed pursuant to this article.

(12) "Reorganization" means any change in school district organization pursuant to the provisions of this article.

(13) "School district" means a school district organized and existing pursuant to law; except that "school district" does not include a local college district.

(14) "State board" means the state board of education.



§ 22-30-104. Conduct of elections

(1) All elections authorized in this article shall be conducted pursuant to articles 1 to 13 of title 1, C.R.S. For each election, the governing body authorized to call the election shall name a designated election official who shall be responsible for calling and conducting the authorized election.

(2) A governing body may contract with a county clerk and recorder to be the designated election official or for the administration of any of the duties of the designated election official relating to the conduct of a school district election under this article.

(3) Election offenses in any election held pursuant to this article shall be the same as those prescribed in article 13 of title 1, C.R.S.

(4) The procedures for placing an issue or question on the ballot by a petition of school district electors that is pursuant to statute or the state constitution or that a school district board of education may refer to a vote of the electors pursuant to statute or the state constitution shall, to the extent no such procedures are prescribed by statute or the state constitution, follow as nearly as practicable the procedures for municipal initiatives and referred measures under part 1 of article 11 of title 31, C.R.S. The designated election official shall resolve any questions about the applicability of the procedures in part 1 of article 11 of title 31, C.R.S., after consultation with the county clerk of the county in which the school district administrative office is located.



§ 22-30-105. Activation of the school district organization planning process

(1) The appointment of a school organization planning committee charged to study school district organization shall occur when the commissioner is notified that any of the following conditions exist:

(a) One or more school district boards of education request the appointment of a school organization planning committee. Each school district which would be affected by the actions of such planning committee must submit a separate resolution.

(b) A petition committee, as defined in section 22-30-103 (10), presents a petition to the commissioner and to the county clerk and recorder of each county in which the headquarters of a school district that will be affected by the actions of a planning committee are located requesting the appointment of a school organization planning committee. Such petition shall contain a statement indicating the school districts to be involved. If only one school district is involved, the petition shall be signed by fifteen percent of that school district's eligible electors. If multiple school districts are involved, the petition shall be signed by fifteen percent of the eligible electors in each involved school district; except that, if the petition requests only consideration of detachment and annexation, the petition shall be signed by twenty-five percent of the eligible electors residing in the area to be detached and annexed. If multiple school districts are involved, the petition does not request consideration of a detachment and annexation, and the pupil enrollment of a school district for purposes of the "Public School Finance Act of 1994" is greater than thirty thousand pupils, the petition shall be signed by five percent of the eligible electors in that school district. Such petitions shall be deemed sufficient by the county clerk and recorder in the county of each involved school district. Only one such petition may be presented to the commissioner and the county clerk and recorder in the county of each involved school district in any three consecutive calendar years.

(c) The state board declares a school district is no longer accredited pursuant to the provisions of section 22-11-209. Such declaration shall indicate the school districts to be involved in the organization study.



§ 22-30-106. School organization planning committee

(1) Upon determination that one or more of the conditions described in section 22-30-105 exist, the commissioner shall notify the boards of education and committees responsible for appointing members of a school organization planning committee as stated in this section and call for the appointment of such a committee. Such a committee shall be appointed and hold its first meeting within thirty days of notification by the commissioner.

(2) The committee shall consist of the following appointed members:

(a) (I) If multiple school districts are involved in the study, two members appointed by the board of education in each school district affected by the study and one member appointed by the school district accountability committee of each school district affected by the study. Such member shall be a parent of a child attending a public school in the affected area; except that, if there are no public schools in the affected area, the member shall reside in the affected area and be a parent of a child attending a public school in one of the affected school districts. If no such parent resides in the affected area, the member shall be a person owning land located in the affected area.

(II) If a single school district is involved in the study, four members appointed by the school district board of education and three members appointed by the school district accountability committee. The members appointed by the school district accountability committee shall be parents of children attending public school in the affected area and members of school accountability committees; except that, if there are no public schools in the affected area, three of the members shall reside in the affected area and shall be parents of children attending public schools in the affected school district. If fewer than three such parents reside in the affected area, the remaining members shall be persons owning land located in the affected area.

(b) If the school organization planning process was activated by a petition, two additional members appointed by the petition committee.

(3) Notwithstanding the provisions of subsections (1) and (2) of this section, where the reorganization of a school district arises from the detachment and annexation of a portion of a school district, which portion has five or fewer eligible electors, the school district boards of education of the affected school districts shall serve as the committee.



§ 22-30-107. Duties of the committee

(1) The committee shall have the following duties:

(a) To appoint a chair, vice-chair, and secretary;

(b) To establish parameters of the study;

(c) To make a careful study of the public school systems within the parameters of the study established by the committee;

(d) To develop a plan of organization which meets the requirements of section 22-30-114;

(e) To cooperate with the school district boards of education of the affected school districts, the state board, and the commissioner in arriving at a plan of organization;

(f) (I) When the proposed plan of organization results in the creation of a new school district, to file with the commissioner and the county clerk and recorder in each county affected by the proposed plan of organization a map and legal description of the new school district, the name of the county in which the new school district shall be headquartered, and the name and number by which the new school district shall be designated;

(II) When the proposed plan of organization results in the detachment and annexation of territory between existing school districts, to file with the commissioner and the county clerk and recorder in each county affected by the proposed plan of organization a map and legal description of the school districts following the detachment and annexation;

(g) (I) To call for and make arrangements for elections to vote upon the final approved plan of organization as provided in section 22-30-117;

(II) If the majority votes in favor of the final approved plan of organization and the final approved plan of organization results in the creation of a new school district, to call for an election to elect a board of education for the new school district as provided in section 22-30-122 and, if necessary, an election to address any financial matters, as provided in section 22-30-121.5; except that the final approved plan of organization and financial matters may be addressed in the same election;

(h) To assist in the dissemination of information as to the purpose and benefits of the proposed plan of organization and the final approved plan of organization; and

(i) To make all certifications and perform all other acts specifically required of the committee by this article.



§ 22-30-107.5. Duties of affected school districts

The school district board of education of each school district affected by appointment of a committee shall cooperate with the committee by providing any information requested by the committee to assist in formulating the plan of organization.



§ 22-30-108. Vacancies

After a committee is formed, in case of a vacancy on the committee by death, resignation, failure to accept membership thereon, or discontinuation of the enrollment of a parent member's child in a school in the affected school district, the vacancy shall be filled in the same manner as the original appointment. If any member fails to attend two consecutive meetings, after due notice and without being excused by the committee chair, the office of such member shall be declared vacant.



§ 22-30-109. Meetings - notice

All meetings of the committee shall be open to the public pursuant to the provisions of section 24-6-402, C.R.S., and shall be held only after full and timely public notice. The chair may call special meetings upon notice mailed by the secretary to each member at least five days before such meeting. A meeting of the committee shall be called by the chair on written request of three members of the committee upon notice mailed by the secretary to each member at least five days before such meeting.



§ 22-30-110. Names certified to commissioner

When any committee has been appointed, as provided in section 22-30-106 (2), the secretary thereof shall certify to the commissioner the names and post office addresses of each member of such committee, indicating the persons elected as chair and vice-chair. Any change in the personnel or officers of such committee shall be likewise certified to the commissioner.



§ 22-30-111. Compensation - expenses

Members of the committee shall not receive compensation for service on such committee from state moneys. The affected school districts shall compensate committee members for actual expenses incurred in the performance of their duties under this article. For purposes of this section, "actual expenses" means travel expenses and expenses incurred in purchasing necessary supplies.



§ 22-30-112. Department consultants

The state board is authorized to employ such consultants, assistants, and other personnel, within the limits of appropriations to the department of education for salaries and travel expenses of personnel, as may be necessary to render all reasonable assistance to the various committees in the development and submission of plans of organization. All personnel employed shall work under the direction of the commissioner or a designated assistant commissioner.



§ 22-30-113. Duties of the attorney general

The attorney general shall be the legal counsel and advisor of the state board, the commissioner, and, when requested by the commissioner, any of the committees organized pursuant to the provisions of this article for purposes related to the proper administration of this article.



§ 22-30-114. Requirements for plan of organization

(1) The plan of organization shall include, but shall not be limited to, consideration of the following:

(a) The educational needs of pupils in the affected school districts, including the convenience and welfare of pupils;

(b) The provision of diverse educational opportunities for students;

(c) Equalization of the educational opportunities provided to students in the affected school districts;

(d) Implementation of the actions required by the state board pursuant to section 22-11-209 (3);

(d.5) The reasons for which the school district was unable to improve its performance sufficiently to avoid removal of accreditation pursuant to section 22-11-209;

(e) Facility utilization;

(f) Establishment of boundaries for all existing or new school districts in the plan of organization by legal description;

(g) Equitable adjustment and distribution of all or any part of the properties and cash assets of the school districts whose boundaries may be affected by the creation or dissolution of a school district or by the detachment and annexation of territory. The plan of organization may also provide for equitable adjustment of the liabilities of the school districts, other than bonded indebtedness, at the option of the committee. In considering an equitable adjustment of the assets of such school districts, the committee shall consider the outstanding general liabilities and obligations of the school districts that may be so affected, the number of children attending public school in each such school district, the valuation for assessment of taxable property in each such school district, the amount of outstanding bonded indebtedness of each such school district, the purpose for which such bonded indebtedness was incurred, and the value, location, and disposition of all real properties located in the school districts that may be affected by the creation or dissolution of a school district or the detachment and annexation of territory. In considering an equitable adjustment of the assets of such school districts, the plan of organization may provide for authorization of new bonded indebtedness or assumption of outstanding bonded indebtedness by any school district in such proportions and for such purposes as the committee deems appropriate to equitably adjust and distribute such assets.

(h) Provision of a specific plan of representation for the members of the board of education of any proposed new school district. Each proposed new school district may be subdivided into five or seven director school districts or may have all directors elected at large or may have a combination thereof. The term of office of school directors in each proposed new school district shall be for four years.

(i) Dates for one or more special school district elections to address the following:

(I) Adoption of the final approved plan of organization;

(II) Election of a board of directors if the plan of organization results in the creation of a new school district; except that such plan shall not interfere with the regular biennial election schedule; and

(III) Financial issues, if necessary, including but not limited to an increase in the mill levy, which election shall be held in accordance with the requirements of section 20 of article X of the state constitution;

(j) If the plan of organization results in the creation of a new school district, the estimated maximum increase in the mill levy to be imposed on property included within the new district considering the factors enumerated in section 22-54-106 (2)(c). If the plan of organization results in the detachment and annexation of territory between existing school districts, the plan of organization shall include the mill levy of the annexing district that will be imposed on the affected territory.

(k) If the plan of organization results in the creation of a new school district, a source of operating funds to be used by the new school district prior to receiving the state share of the total district program, pursuant to the "Public School Finance Act of 1994", article 54 of this title, on July 1 of the new school district's first budget year.

(1.5) The plan of organization shall provide that all school districts affected by the plan of organization shall provide a full twelve-grade education within the boundaries of each affected school district.

(2) If the plan of organization results in the dissolution of a school district which has outstanding bonded indebtedness obligations or liabilities, the plan of organization shall designate a new school district, which includes at least a portion of the dissolved school district, as a successor for the purpose of administering payment of the bonded indebtedness obligations of the dissolved school district, and the board of education of the new school district so designated shall have all the powers, rights, duties, and responsibilities of the board of education of the dissolved school district for administering payment of the outstanding bonded indebtedness obligations and liabilities of the dissolved school district. All revenues which accrue from the tax levies to satisfy said obligations and liabilities, and all interest which may accrue thereto as a result of investments authorized by law, shall be held in trust by the board of education of the new school district so designated for the purpose only of satisfying said bonded indebtedness obligations and liabilities of the dissolved school district.

(3) If the reorganization results in the creation of one or more additional school districts within the boundaries of an existing school district, the plan of organization may include:

(a) Authorization for the existing school district and the new school district or districts to enter into a revenue sharing agreement. The plan of organization shall specify the period of time during which revenue sharing may occur.

(b) Provisions for creation of a joint taxation district as provided in part 2 of this article.

(4) If the plan of organization results in creation of one or more new school districts or alterations of the boundaries of existing school districts, the plan shall ensure that the school district boundaries are not set in such a way as to create any portion of a school district that is not contiguous to the remainder of the school district.



§ 22-30-115. Hearing on a plan of organization

(1) When a plan of organization has been tentatively agreed upon by the committee, the proposed plan of organization with the attached map and legal description of the proposed boundaries of each school district affected by the proposed plan of organization shall be filed with the commissioner and each affected board of education.

(2) (a) Within fifteen days after the filing of the proposed plan of organization, the committee shall give notice of the filing of such plan of organization, map, and legal description by publication of said fact in a newspaper of general circulation in each area affected by the proposed plan of organization and by causing to be posted a copy of said notice upon each public school building in which school was held during any part of the preceding twelve months and that is located within the boundaries of any area affected by the plan of organization. If there is no newspaper of general circulation in the communities affected by the proposed plan of organization, posting of public notice as provided in this subsection (2) shall be sufficient. Such public notice shall give the time and place of any meeting to be held within thirty days by the committee for hearings on such proposed plan of organization. The committee shall hold a sufficient number of hearings to enable the residents of the affected area to receive adequate information and details of the plan of organization being considered. Any interested person may appear at such hearings and make comments on the proposed plan of organization.

(b) Notwithstanding the provisions concerning the posting of notice in public schools in paragraph (a) of this subsection (2), if there are no public schools within the boundaries of an area proposed to be detached and either annexed or organized into a new school district, public notice of the meeting shall be posted in at least three public buildings located in such area. If there are fewer than three public buildings located in such area, notice shall be mailed to each household in such area in which one or more eligible electors reside.



§ 22-30-116. Approval of the plan and submission to the commissioner

After the public hearings required under section 22-30-115, the committee may make such changes in the proposed plan of organization as it deems appropriate. The committee shall formally approve the proposed plan of organization within sixty days after the last such public hearing. Within ten days after such approval, the committee shall forward to the commissioner a copy of the approved proposed plan of organization, with a map showing the proposed boundaries of each school district affected by the proposed plan of organization. The commissioner shall either approve the proposed plan of organization as submitted by the committee or return the proposed plan of organization to the committee with suggested modifications or amendments. The commissioner and the committee shall work together to develop a plan of organization that is mutually acceptable to both parties.



§ 22-30-117. Special school district organization election scheduled

(1) The plan of organization shall be approved by the commissioner and the committee within one hundred twenty days following the last public hearing held pursuant to section 22-30-115 and shall be designated as the final approved plan of organization. At that time, the committee shall call for and establish the date of a special school district organization election wherein the eligible electors in each school district affected by the final approved plan of organization shall vote upon the adoption or rejection of the final approved plan of organization. The committee shall name a designated election official who shall be responsible for conducting the election. Such election shall be held on the date specified in the final approved plan of organization. The expense of the election shall be apportioned among the affected school districts based on population according to the most recent federal decennial census.

(2) If the estimated maximum increase in the mill levy for a new district or the mill levy to be imposed on annexed territory, as set forth in the plan of organization, represents an increase in the levy imposed on any property affected by the plan of organization, the question of the increase in the mill levy to be imposed upon the affected territory shall be submitted to the eligible electors residing in the affected territory prior to or at the special school district organization election as the final approved plan of organization. Approval of the increased levy by a majority of the eligible electors voting on the question who reside in the affected territory shall be a prerequisite to the implementation of the plan of organization.



§ 22-30-118. Meeting to explain final approved plan

Prior to the special school district organization election, the committee shall meet with the eligible electors of each area affected by the final approved plan of organization in a convenient place within each area to explain the final approved plan of organization. The committee shall arrange for such meeting and shall give public notice thereof as required in section 22-30-115 (2) and in such other manner as may be deemed appropriate by the committee.



§ 22-30-119. Certificate of return - map

(1) After the county clerk and recorder in each county in which the special school district organization election is held has surveyed the returns of such election, a certificate of return shall be retained on file in each office of the county clerk and recorder.

(2) If the majority vote in each affected school district is in favor of the final approved plan of organization and any increase in the mill levy to be imposed on territory affected by the plan of organization is approved by the eligible electors residing within the affected territory, the plan of organization shall be deemed adopted. If the plan of organization is adopted and it results in creation of a new school district, the county clerk and recorder in each county in which the special school district organization election was held shall furnish to the commissioner a map and legal description of the new school district with the name and number by which the same shall be designated. If the plan of organization is adopted and it results in the detachment and annexation of territory between existing school districts, the county clerk and recorder in each county in which the special school district organization election was held shall furnish to the commissioner a map and legal description of the affected school districts following detachment and annexation of the territory.



§ 22-30-120. New school district - powers

(1) Where the final approved plan of organization results in the creation of a new school district, if a majority of the votes cast in each affected school district in the special school district organization election are in favor of the final approved plan of organization and a majority of the eligible electors residing in the new school district voting on the question approve the estimated maximum increase in the mill levy, if any, to be imposed within the new district, then on the date specified in the final approved plan of organization, but in no event prior to the certification of the special school district organization election, the new school district shall become a body corporate and as such shall organize under the name and number stated in the final approved plan of organization and in such name may take, hold, and convey property, both real and personal, and be a party to suits and contracts.

(2) If the final approved plan of organization results in the detachment and annexation of territory between existing school districts and a majority of the votes cast in each affected school district in the special school district organization election are in favor of the final approved plan of organization and the eligible electors residing within the affected territory approve the imposition of the mill levy imposed in the annexing school district, if greater than that imposed in the detaching school district, the detachment and annexation shall be effective for all purposes on the date specified in the plan of organization but in no event prior to the certification of the special school district organization election. The detaching school district and the annexing school district shall continue as bodies corporate in the same manner as prior to the detachment and annexation.



§ 22-30-120.5. Effective date for purposes of school finance

Notwithstanding the provisions of section 22-30-120, for purposes of determining funding under the "Public School Finance Act of 1994", article 54 of this title, any plan of organization approved at a special school district organization election shall take effect on the next July 1 following certification of the election results.



§ 22-30-121. Rejection of final approved plan

(1) The plan of organization shall be deemed rejected if:

(a) The majority vote in any affected school district at the special school district organization election is not in favor of the final approved plan of organization; or

(b) A majority of the eligible electors who reside in territory that would be subject to an increase in the mill levy, if required by the final approved plan of organization, does not approve the mill levy increase.

(2) (a) If the final approved plan of organization involves fewer than three existing school districts and the final approved plan of organization is rejected, the committee shall be dissolved.

(b) If the final approved plan of organization involves three or more existing school districts and the final approved plan of organization is approved in at least two of the affected school districts, the members of the planning committee who were appointed from the approving school districts may continue as a planning committee and prepare and submit a new plan of organization involving only those school districts in which the plan of organization was approved.



§ 22-30-121.5. New school district - election concerning financial matters

When there is a reorganization under the provisions of this article and the final approved plan of organization requires an election concerning financial matters, the chair of the committee shall call for a special election concerning financial matters in the new or annexing school district. The special election shall be held on the date specified in the final approved plan of organization and may be held in conjunction with the election on the approved plan of organization. If a mill levy increase is required under the final approved plan of organization for any territory affected by the final approved plan of organization, approval of such a mill levy increase by the eligible electors residing in such territory is a prerequisite to adoption of the final approved plan of organization.



§ 22-30-122. Election of school directors in new school districts

(1) When a new school district is formed under the provisions of this part 1, the chair of the committee shall call for a special election in such new school district for the selection of a board of education for the school district, to be held on the day specified in the final approved plan of organization. At such election, five or seven school directors, the number having been established in the final approved plan of organization pursuant to the provisions of section 22-30-114 (1)(h), shall be elected for four-year terms as follows:

(a) When five school directors are to be elected at such election, two school directors shall be elected to serve until the next regular biennial school election and three school directors shall be elected to serve until the second regular biennial school election. As the term of office of each school director expires, a successor shall be elected for a four-year term of office.

(b) When seven directors are to be elected at such election, three school directors shall be elected to serve until the next regular biennial school election and four school directors shall be elected to serve until the second regular biennial school election. As the term of office of each school director expires, a successor shall be elected for a four-year term of office.

(c) The election of new school directors pursuant to this section shall be held in accordance with the "Colorado Election Code of 1980", referred to after January 1, 1993, as the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S., except as otherwise provided in this article.

(2) Within ten days after the first election of members of the board of education, the members so elected for such new school district shall meet and shall elect officers as provided by law and thereupon enter upon and perform all the duties and exercise all the powers of a board of education. Such officers shall be selected to serve until the next regular biennial school election.

(3) When the members of the board of education of the new school district assume their duties as provided in this article, the board of education of any school district situated wholly within said new school district shall cease to function, and the terms of office of the members thereof shall thereupon automatically expire.

(4) Any person desiring to be a candidate for the office of director of a new school district formed under the provisions of this article shall be an eligible elector of the school district and, if directors in such new school district are elected under a director district plan of representation, a resident of the director district which the candidate seeks to represent. Each such candidate shall be nominated in the manner otherwise provided by law for school directors.



§ 22-30-123. Status of old school district - assets

(1) When a portion of the territory of a school district is included within a new school district organized under the provisions of this article, such portion of the territory of the old school district shall be detached by operation of law when the new school district becomes a body corporate, and it shall become territory of the new school district. When all of the territory of an old school district is included within a new school district or school districts, if the eligible electors of more than one proposed new school district simultaneously adopt the plans of organization, the corporate status of the old school district or school districts shall be dissolved by operation of law when said new school district becomes a body corporate.

(2) Unless otherwise provided in the plan of organization, when a new school district formed under this article embraces all of the territory of an old school district, all of the assets of the old school district, including all personal and real property, except moneys then on hand or to be received from previously made tax levies for the satisfaction of bonded indebtedness, shall become the property of the new school district. The board of education of the successor new school district as designated in the plan of organization shall have all rights, powers, and duties for administering payment of said outstanding bonded indebtedness obligations in accordance with section 22-30-114 (2).

(3) Unless otherwise provided in the plan of organization, when only a portion of the territory of a school district is included within a new school district organized under the provisions of this article, or when all of the territory of an old school district is included in more than one new school district organized simultaneously, all of the assets of the old school district shall be apportioned between the old school district and the new school district, or between the two or more new school districts, if applicable, in the manner prescribed in subsection (4) of this section. If the corporate status of the old school district is not dissolved as a result of the organization of the new school district, the board of education of the old school district shall continue to perform duties and exercise powers delegated concerning the administering of the payment of its previously incurred bonded indebtedness, even though such territory is detached, except insofar as a new school district has voted to assume a proportionate share of said bonded indebtedness in the manner authorized by law. If the corporate status of the old school district is dissolved as a result of it having been wholly included within a new school district or school districts as specified in subsection (1) of this section, the board of education of the new school district shall perform the duties and exercise the powers delegated for administering payment of such bonded indebtedness with due regard to any proportionate share thereof which may have been assumed by a new school district in the manner authorized by law.

(4) Unless otherwise provided in the plan of organization, when the conditions prescribed in subsection (3) of this section occur, all of the assets of the old school district, including all personal and real properties except moneys then on hand or to be received from previously made tax levies for the satisfaction of bonded indebtedness, shall be apportioned between the old school district and the new school district or school districts or between the two or more new school districts, if applicable, as follows:

(a) All real property shall remain or become the property of the old school district or new school district in which located.

(b) All personal property, except cash assets, but including moneys then on hand or to be received from previously made tax levies for the satisfaction of bonded indebtedness, shall remain or become the property of the old school district or new school district in which located.

(c) All cash assets, except moneys then on hand or to be received from previously made tax levies for the satisfaction of bonded indebtedness, shall be apportioned between the old school district and the new school district or between the two or more new school districts, if applicable, on the basis of the most recent annual report of school enrollment of each such old school district. The apportionment of moneys under this paragraph (c) shall be made by the county treasurer, under the direction of the commissioner and in accordance with the provisions of the plan of organization, monthly as the moneys become available. If there are any unpaid school district taxes on the date upon which the new school district becomes a body corporate other than taxes levied for the satisfaction of bonded indebtedness, the county treasurer, under the direction of the commissioner and in accordance with the provisions of the plan of organization, shall apportion the revenues from such unpaid taxes monthly, when such revenues accrue after the new school district has become a body corporate, between the old school district and the new school district or school districts, or between the two or more new school districts, if applicable, in accordance with the location of the property from which such tax revenues shall accrue.

(5) (a) In the event only one new school district embraces all of the territory of an old school district, the new school district shall assume all of the outstanding obligations and liabilities of the dissolved school district, except those for previously incurred bonded indebtedness; but bonded indebtedness incurred by the former school district may be assumed by the new school district as provided in section 22-30-125.

(b) When the old school district remains in existence, even though a portion of the territory has been incorporated within a new school district, previously incurred bonded indebtedness of such old school district shall be paid as provided in sections 22-30-124 and 22-42-122; and, except when the plan of organization provides otherwise, the school district from which the territory was removed shall remain liable for all other previously incurred liabilities and obligations.

(c) Unless otherwise provided in the plan of organization, when two or more new school districts organized simultaneously shall include all of the territory of an old school district, each new school district shall be jointly and severally liable for all of the outstanding liabilities and obligations of the dissolved school district, except those outstanding obligations and liabilities previously incurred for bonded indebtedness; but a proportionate share of the previously incurred bonded indebtedness may be assumed as provided in section 22-30-125.

(6) If, upon the effective date of the organization of a new school district, as specified in section 22-30-120, a school district included in a plan of organization has a warrant indebtedness or outstanding liability, other than bonded indebtedness, in excess of the equivalent of one-half mill on its valuation for assessment, then the board of education of any successor school district is authorized to levy a special tax, not to exceed one mill, against the taxable property of the old school district, the revenue from which shall be applied to the retirement of the warrant indebtedness or outstanding liabilities of such school district. When they are retired, the levy shall be discontinued. The procedures to be followed under the provisions of this subsection (6) shall be the same as provided in this title for the retirement of bonded indebtedness.



§ 22-30-124. Existing bonded indebtedness

(1) The bonded indebtedness of any school district outstanding at the time of inclusion of all or any part of such school district's territory in a new school district organized under this part 1, or in an existing school district as part of a detachment and annexation under this part 1, shall be paid in the following manner:

(a) All of said bonded indebtedness of such old school district shall be paid by the old school district that issued and owes the same by a special tax levied from time to time as may be necessary by the board of education of the new school district or the annexing school district, which special tax shall be levied upon the same taxable property that would have been levied upon to pay said indebtedness of said old school district if no reorganization had occurred, except as is provided in this article to the contrary.

(b) If the assumption of all of said bonded indebtedness by one new school district or an annexing school district has been approved as provided in section 22-30-125, such bonded indebtedness shall be paid in the manner provided by law for the paying of any bonded indebtedness that the new school district contracts pursuant to section 22-30-127 or that the annexing school district contracts pursuant to article 42 of this title.

(c) If the assumption of only a portion of said bonded indebtedness, as provided in the plan of organization, has been approved by any new or annexing school district, as provided in section 22-30-125, such portion of the bonded indebtedness shall be paid by a tax levied from time to time on all the taxable property located within the new or annexing school district.

(2) Whenever two or more old school districts, or portions of such school districts, have been reorganized and included within a new school district and whenever an old school district has been dissolved and included in any other school district or school districts, under the provisions of this article, and at the time of such reorganization or dissolution and inclusion one or more of said old school districts has outstanding bonded indebtedness, which indebtedness has not been assumed by said new school district pursuant to section 22-30-125, the following duties and responsibilities shall be performed by the following officers:

(a) The board of education of such new school district shall certify to the board of county commissioners under separate headings the following: The numbers of all old school districts which had any bonded indebtedness outstanding at the time said old school districts were reorganized and united into such new school district; the legal description of the property of such old school districts, which property is liable for payment of all or a portion of the outstanding bonded indebtedness of such school districts; the amount of such indebtedness which is outstanding; and the amount required for the ensuing calendar year to meet the interest and principal falling due therein.

(b) The board of county commissioners shall levy, segregated under separate headings for the said old school districts and for the whole of said new school district, the several amounts properly applicable thereto for taxes at the same time that other taxes are levied and at such rates, as to each such old school district and as to the whole of said new school district, for the payment of the moneys required for said amounts of either principal or interest, or both, and for the other funds needed by said new school district, certified by the board of education as will produce the several amounts so certified.

(c) The amounts of said taxes which shall be levied on the several portions of said new school district and on the entire new school district shall be placed in separate columns in the tax book, which columns shall be headed "special school tax" and shall be subdivided into separate columns designated by the numbers of the old school districts by which said bonded indebtedness was issued, showing what portion of said special tax is for the purposes of the entire new school district and what portion is for interest or principal of bonded indebtedness of old school districts, to which indebtedness said old school districts were subject at the time of reorganization or dissolution, and inclusion of such old school districts in the new school district.

(d) The county assessor and the county treasurer shall so arrange their tax schedules and books as to conform to the provisions of this section and with column headings respectively for the entire new school district subdivided into columns designated by parentheses, with the number of the old school district by which such bonded indebtedness was created and which indebtedness is undischarged, and showing, as to each property listed, the amount of tax properly levied on such property on account of such bonded indebtedness existing against said property as a portion of the old school district reorganized or dissolved, and included within the new school district at the time of said levy.



§ 22-30-125. Election on assuming the existing bonded indebtedness

(1) The committee may submit the issue of assuming the bonded indebtedness of any school district, or of any portion thereof, existing at the time of inclusion in the proposed new school district or proposed to be included in a detachment and annexation to the eligible electors of such new or annexing school district. If the committee so decides, the question shall be submitted at the special school district organization election.

(2) (a) The election shall be held pursuant to the provisions of section 22-30-104. The outstanding bonded indebtedness incurred by more than one school district, or the proportionate shares thereof, may be assumed simultaneously by a new school district under the provisions of this section through the submission of a single ballot, but voting on separate amounts or alternative voting on one ballot shall be prohibited.

(b) If one or more whole school districts have been included in a new school district, the ballot shall contain a statement of the amount or amounts of outstanding bonded indebtedness proposed to be assumed by the new school district.

(c) If only a portion of the territory of an old school district has been included in a new school district, the ballot shall contain a statement of the proportionate share of the outstanding bonded indebtedness incurred by said old school district to be assumed by the new school district as set forth in the plan of organization.

(d) If printed ballots are used, the ballot shall be printed or typewritten and shall contain the words "official ballot", below which shall be set forth the amount of outstanding bonded indebtedness to be assumed, or that a proportional share of such amount is proposed to be assumed, as the case may be, by the new or annexing school district, the name and number of each old school district that incurred said bonded indebtedness, and, if the ballot contains more than one amount to be assumed, the total of such amounts.

(3) If a majority of the eligible electors voting on the proposed question vote for the assumption of the bonded indebtedness, the public officials shall perform the duties set forth in sections 22-42-117 to 22-42-121 that are necessary to assure that the assumed bonded indebtedness is paid in the manner provided by law for the paying of any bonded indebtedness that the new or annexing school district contracts.



§ 22-30-125.5. Authorization of new bonded indebtedness or assumption of existing bonded indebtedness

No new bonded indebtedness shall be authorized and no existing bonded indebtedness shall be assumed unless approved by a majority of votes cast by the eligible electors of the school district that will issue or assume such bonded indebtedness at the same election at which the plan of organization is approved or at a subsequent election.



§ 22-30-126. Limit of bonded indebtedness - new school district

(1) Any new school district organized under this article shall have a limit of bonded indebtedness of the greater of the following:

(a) Twenty percent of the latest valuation for assessment of the taxable property in such school district, as certified by the county assessor to the board of county commissioners; or

(b) Six percent of the most recent determination of the actual value of the taxable property in the school district, as certified by the county assessor to the board of county commissioners.

(2) The indebtedness of the old school districts or parts of school districts constituting the new school districts shall not be considered in fixing the limit of bonded indebtedness; but, if any new school district shall assume the bonded indebtedness of any school district or school districts, or a proportionate share thereof, existing at the time of inclusion in the new school district, pursuant to the provisions of section 22-30-125, such bonded indebtedness shall be included in the limitation.



§ 22-30-127. New school district - bonded indebtedness

(1) Any new school district organized under the provisions of this article has the power and authority to contract bonded indebtedness in the same manner and under the same procedure for the issuance of bonds as is provided by law for the issuance of such bonds by other school districts.

(2) Any new school district has the power to issue refunding bonds for the purpose of refunding outstanding indebtedness of said new school district in the same manner and procedure as is provided by law for the issuance of such bonds by other school districts.

(3) Any new school district has the power to issue refunding bonds for the purpose of refunding outstanding indebtedness of old school districts, which old school districts have been reorganized or dissolved, and included within said new school district and which indebtedness has been assumed by said new school district pursuant to section 22-30-125. Such refunding bonds shall be issued in the same manner as if the indebtedness being refunded were indebtedness originally contracted by the new school district under the provisions of this article.

(4) Any new school district has the power to issue refunding bonds for the purpose of refunding outstanding bonded indebtedness of old school districts, which old school districts have been reorganized or dissolved, and included within said new school district, and which indebtedness has not been assumed by the new school district, in the same manner as if the indebtedness being refunded were indebtedness originally contracted by the new school district under the provisions of this article, except for the following particulars:

(a) Said bonds shall be designated as refunding bonds of the old school district which contracted the original indebtedness in the first instance. The refunding bonds shall be payable from the same funds which are to be derived from the same source as would have been used to pay the original bonds of the old school district if no refunding thereof had ever occurred.

(b) The covenants and agreements in and relating to such refunding bonds shall be made and entered into by the new school district as successor to the old school district, and all necessary actions shall be taken by the board of education of the new school district as successor to the board of education of the old school district.

(5) Whenever any old school district has been reorganized and parts thereof included within two or more new school districts, and whenever an old school district has been dissolved and parts thereof included in two or more other school districts, under the provisions of this article, and said old school district has outstanding bonded indebtedness, the refunding of such outstanding indebtedness of said former school district shall require affirmative action by a majority of the members of the boards of education of each new school district within which any part of the lands formerly included within said old school district are now included, except as is provided in this article to the contrary.

(6) Any school district from which land has been detached and included within any other school district, by reorganization or any other lawful means, and which school district has retained its lawful corporate existence subsequent to the detachment of such land from said school district shall be specifically exempted from the requirements and provisions of subsection (5) of this section, and the board of education of said school district from which land has been detached may refund its bonds to which such detached land is subject with or without concurrence or action by the board of education of the school district within which said detached land is then included.



§ 22-30-128. Detachment and annexation of territory - exemptions from school district organization planning process

(1) Notwithstanding the provisions of this article, where territory in a school district has been erroneously included on the property tax rolls of an adjoining school district for at least one year and the error was unintentional, said territory may be detached and annexed to said adjoining school district as provided in this subsection (1) and subsections (2) to (6) of this section, without complying with the school district organization planning process as specified in this article.

(2) (a) The boards of education of the detaching and annexing school districts specified in subsection (1) of this section shall each adopt a resolution agreeing to the detachment and annexation of the territory erroneously included on the annexing school district's property tax rolls. The resolutions shall include a legal description of the territory to be detached and annexed and a legal description of the new boundaries of the school districts following detachment and annexation. The proposed new school district boundaries shall correspond to the legal description of the territory to be detached and annexed.

(b) Following adoption of the resolutions, the boards of education of the school districts shall submit to the commissioner a certified copy of their respective resolutions and a map of the detaching and annexing school districts after the proposed detachment and annexation of territory. The commissioner shall approve the resolutions if the commissioner or his or her designee determines that they comply with the provisions of this section.

(3) (a) After approval of the resolutions by the commissioner, except as otherwise provided in subsection (4) of this section, the board of education of the detaching school district shall call for and establish the date of a special school district organization election wherein the eligible electors who reside within the territory proposed to be detached and annexed shall vote upon the detachment and annexation. The board of education of the detaching school district shall name a designated election official who shall be responsible for conducting the election.

(b) If a special school district organization election is held pursuant to paragraph (a) of this subsection (3) and there is no suitable polling place within the territory to be detached and annexed, the board of education of the detaching school district shall designate one or more polling places beyond the limits of said territory.

(c) If a majority of the eligible electors voting at the special school district organization election held pursuant to paragraph (a) of this subsection (3) vote in favor of the detachment and annexation, or if no eligible electors vote in the election, the territory shall be detached and annexed upon the thirtieth day after the date of the election; except that, if the detaching and annexing school districts and the county assessor have located the territory in the annexing school district for longer than one tax year since the filing of the plat for a subdivision located within the territory, the detachment and annexation shall be effective as of the date that the approved subdivision plat was accepted for recordation and filed in the county in which the territory is located.

(4) (a) Notwithstanding the provisions of subsection (3) of this section, the detaching school district need not call a special school district organization election if the board of education of the detaching school district submits the resolutions required in paragraph (a) of subsection (2) of this section and certifies to the commissioner that:

(I) Ten or fewer eligible electors reside within the territory to be detached and annexed and that each of these eligible electors has submitted to the board of education of the detaching school district a notarized statement of consent to the proposed detachment and annexation; or

(II) No eligible electors reside within the territory proposed to be detached.

(b) If no election is held as provided in paragraph (a) of this subsection (4), the proposed detachment and annexation of territory shall take effect on the thirtieth day after the commissioner's approval of the resolutions under paragraph (b) of subsection (2) of this section, except as otherwise provided in paragraph (c) of subsection (3) of this section.

(5) After the election, as provided in subsection (3) of this section, or certification, as provided in subsection (4) of this section, the commissioner shall forward to the clerk and recorder of the county in which the election is held and to the county assessor of the county in which the territory is located copies of the resolutions submitted under this section, including the legal descriptions of the school districts after detachment and annexation, and a map of the new boundaries for the school districts.

(6) The assets and liabilities of the school district from which territory was detached pursuant to this section shall be apportioned, distributed, and paid in the manner prescribed in sections 22-30-123 and 22-30-124.

(7) Repealed.






Part 2 - Joint Taxation Districts

§ 22-30-201. Joint taxation districts - authorized

(1) (a) A plan of organization in which one or more new school districts are formed within the boundaries of an existing school district may provide that any two or more school districts included in the plan shall comprise a joint taxation district. The boundaries of the original school district shall be the boundaries of the joint taxation district. A joint taxation district formed pursuant to this part 2 shall be a body corporate and a political subdivision of the state.

(b) A joint taxation district may be formed to incur bonded indebtedness for the purposes listed in section 22-42-102 (2)(a) and raise and expend property taxes to retire such bonded indebtedness or to raise and expend additional local property tax revenues in excess of the participating school districts' total program, pursuant to section 22-54-108 or 22-54-108.5.

(2) (a) A plan of organization that involves a joint taxation district may provide that two or more school districts that result from the reorganization of a single school district may share the valuation for assessment of the taxable property in each school district for the purposes stated in the plan of organization, as limited under paragraph (b) of subsection (1) of this section.

(b) For the purpose of determining the limit of bonded indebtedness pursuant to section 22-42-104 for any school district that is participating in a joint taxation district, a portion of the bonded indebtedness of the joint taxation district, determined pursuant to the apportionment formula in the plan of organization, shall be added to the bonded indebtedness of the school district. The total bonded indebtedness of the joint taxation district, as apportioned among and added to the bonded indebtedness of the participating school districts, shall not cause any of the participating school districts to exceed its limit of bonded indebtedness pursuant to section 22-42-104.

(c) The plan of organization:

(I) May place a limit on the bonding capacity of the joint taxation district in addition to any other limitation on bonded indebtedness;

(II) Shall specify whether the joint taxation district shall continue indefinitely or for a specified period of time;

(III) Shall include a formula for the equitable apportionment of tax revenues from any property tax levied by the joint taxation district;

(IV) Shall include a formula for apportioning the bonded indebtedness of the joint taxation district for the purposes of section 22-42-104 among the participating school districts;

(V) Shall provide that the joint taxation district becomes a body corporate at the time the reorganization becomes effective or at some other time as specified in the plan of organization.



§ 22-30-202. Joint taxation board

(1) (a) Any plan of organization that establishes a joint taxation district shall provide for the creation of a joint taxation district board and shall specify the membership of the board and the method of election or appointment and terms of office for members of the board. A joint taxation district board shall consist of not fewer than five members, with each participating school district board of education entitled to at least one member on the joint taxation district board.

(b) The joint taxation district board created pursuant to paragraph (a) of this subsection (1) shall have the powers granted to it in the plan of organization as necessary to implement the provisions of this part 2. These powers may include, but are not limited to:

(I) Calling for and certifying elections with regard to bonded indebtedness;

(II) Calling for and certifying elections to raise and expend local property tax revenues in excess of the participating school districts' total program, pursuant to section 22-54-108 or 22-54-108.5;

(III) Any other powers that a school district may have with regard to issuing, paying, or refunding bonded indebtedness of the joint taxation district.

(2) For purposes of calling for and certifying elections with regard to bonded indebtedness, revenue, or spending limits that are under the authority of the joint taxation district board pursuant to the plan of organization, the joint taxation district board shall assume the powers and duties granted by law to a school district or a school district board of education.









Article 30.5 - Charter Schools

Part 1 - Charter Schools Act

§ 22-30.5-101. Short title

This part 1 shall be known and may be cited as the "Charter Schools Act".



§ 22-30.5-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is the obligation of all Coloradans to provide all children with schools that reflect high expectations and create conditions in all schools where these expectations can be met;

(b) Education reform is in the best interests of the state in order to strengthen the performance of elementary and secondary public school pupils, that the best education decisions are made by those who know the students best and who are responsible for implementing the decisions, and, therefore, that educators and parents have a right and a responsibility to participate in the education institutions which serve them;

(c) Different pupils learn differently and public school programs should be designed to fit the needs of individual pupils and that there are educators, citizens, and parents in Colorado who are willing and able to offer innovative programs, educational techniques, and environments but who lack a channel through which they can direct their innovative efforts.

(2) The general assembly further finds and declares that this part 1 is enacted for the following purposes:

(a) To improve pupil learning by creating schools with high, rigorous standards for pupil performance;

(b) To increase learning opportunities for all pupils, with special emphasis on expanded learning experiences for pupils who are identified as academically low-achieving;

(c) To encourage diverse approaches to learning and education and the use of different, innovative, research-based, or proven teaching methods;

(d) To promote the development of longitudinal analysis of student progress, in addition to participation in the Colorado student assessment program, to measure pupil learning and achievement;

(e) To create new employment options and professional opportunities for teachers and principals, including the opportunity to be responsible for the achievement results of students at the school site;

(f) To provide parents and pupils with expanded choices in the types of education opportunities that are available within the public school system;

(g) To encourage parental and community involvement with public schools;

(g.5) To address the formation of research-based charter schools that use programs that are proven to be effective;

(h) To hold charter schools accountable for performance through the "Education Accountability Act of 2009", including but not limited to meeting state, school district, and school targets for the measures used to determine the levels of attainment of the performance indicators;

(i) To provide an avenue for citizens to participate in the educational process and environment;

(j) To provide citizens with multiple avenues by which they can obtain authorization for a charter school.

(3) In authorizing charter schools, it is the intent of the general assembly to create a legitimate avenue for parents, teachers, and community members to implement new and innovative methods of educating children that are proven to be effective and to take responsible risks and create new and innovative, research-based ways of educating all children within the public education system. The general assembly seeks to create an atmosphere in Colorado's public education system where research and development in developing different learning opportunities is actively pursued. As such, the provisions of this part 1 should be interpreted liberally to support the findings and goals of this section and to advance a renewed commitment by the state of Colorado to the mission, goals, and diversity of public education.



§ 22-30.5-103. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "At-risk pupil" means a pupil who, because of physical, emotional, socioeconomic, or cultural factors, is less likely to succeed in a conventional educational environment.

(1.5) "Automatic waiver" means the waiver of a state statute or state board rule:

(a) That is included on the list of automatic waivers adopted by rule of the state board;

(b) That is available to each charter school, including an institute charter school, and is valid for the initial, or subsequent renewal, term of the charter contract; and

(c) For which a charter school, including an institute charter school, is not required to submit a statement that specifies the manner in which the charter school intends to comply with the intent of the automatically waived state statute or state board rule.

(2) "Charter school" means a public school that enters into a charter contract pursuant to the provisions of this part 1.

(3) "Department" means the department of education created pursuant to section 24-1-115, C.R.S.

(3.5) "Education management provider" means a nonprofit, not-for-profit, or for-profit entity that contracts with a charter school to provide, manage, or oversee all or substantially all of the educational services provided by the charter school. Education management provider does not include a charter school collaborative established pursuant to part 6 of article 30.5 of this title.

(4) "Local board of education" means the school district board of education.

(5) "Moratorium" means a school district's official policy of refusing to authorize charter schools and an ongoing pattern or practice of refusing to accept or review charter school applications.

(6) "Online pupil" means:

(a) For the 2007-08 budget year, a child who receives educational services predominantly through an online program or online school created pursuant to article 30.7 of this title.

(b) For the 2008-09 budget year, and for each budget year thereafter, a child who receives educational services predominantly through a multi-district online school, as defined in section 22-30.7-102 (9.5), created pursuant to article 30.7 of this title.

(6.5) "Private school" means a primary or secondary educational institution for students in kindergarten through twelfth grade or any portion thereof that may or may not have attained nonprofit status, that does not receive state funding through the "Public School Finance Act of 1994", article 54 of this title, and that is supported in whole or in part by tuition payments or private donations.

(6.6) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(6.7) "School food authority" means:

(a) A school district or the state charter school institute;

(a.3) A charter school collaborative formed pursuant to section 22-30.5-603;

(a.5) A board of cooperative services created pursuant to article 5 of this title that elects to operate as a school food authority pursuant to section 22-5-120; or

(b) A district charter school or an institute charter school that:

(I) The commissioner of education or his or her designee provisionally authorizes as a school food authority pursuant to section 22-32-120 (6); or

(II) The department of education authorizes as a school food authority pursuant to section 22-32-120 (5).

(7) "State board" means the state board of education.



§ 22-30.5-104. Charter school - requirements - authority - rules

(1) A charter school shall be a public, nonsectarian, nonreligious, non-home-based school which operates within a public school district.

(2) (a) A charter school applicant cannot apply to, or enter into a charter contract with, a school district unless a majority of the charter school's pupils, other than online pupils, will reside in the chartering school district or in school districts contiguous thereto.

(b) A charter school shall be a public school of the school district that approves its charter application and enters into a charter contract with the charter school. In accordance with the requirement of section 15 of article IX of the state constitution, the charter school shall be subject to accreditation by the school district's local board of education pursuant to the school district's policy for accrediting the public schools of the school district adopted pursuant to section 22-11-307 and section 22-32-109 (1)(mm). The charter school shall also be subject to annual review by the department pursuant to section 22-11-210.

(3) A charter school shall be subject to all federal and state laws and constitutional provisions prohibiting discrimination on the basis of disability, race, creed, color, sex, sexual orientation, national origin, religion, ancestry, or need for special education services. A charter school shall be subject to any court-ordered desegregation plan in effect for the chartering school district. Enrollment in a charter school must be open to any child who resides within the school district; except that no charter school shall be required to make alterations in the structure of the facility used by the charter school or to make alterations to the arrangement or function of rooms within the facility, except as may be required by state or federal law. Enrollment decisions shall be made in a nondiscriminatory manner specified by the charter school applicant in the charter school application.

(4) (a) A charter school shall be administered and governed by a governing body in a manner agreed to by the charter school applicant and the chartering local board of education. Effective July 1, 2013, each charter school that was initially chartered on or after August 6, 1997, shall organize as a nonprofit corporation pursuant to the "Colorado Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S., which shall not affect its status as a public school for any purposes under Colorado law. Notwithstanding organization as a nonprofit corporation, a charter school shall annually complete a governmental audit that complies with the requirements of the department of education.

(b) An entity that holds a charter authorized pursuant to this part 1 may choose to contract with an education management provider, which education management provider may be a for-profit, a nonprofit, or a not-for-profit entity, so long as the charter school maintains a governing board that is independent of the education management provider.

(4.5) (a) In order to clarify the status of charter schools for purposes of tax-exempt financing, a charter school, as a public school, is a governmental entity. Direct leases and financial obligations of a charter school shall not constitute debt or financial obligations of the school district unless the school district specifically assumes such obligations.

(b) (Deleted by amendment, L. 2004, p. 1571, § 3, effective June 3, 2004.)

(5) Except as otherwise provided in sections 22-20-109, 22-32-115, and 22-54-109, a charter school shall not charge tuition.

(6) (a) Pursuant to contract, a charter school may operate free from specified school district policies and free from state rules, as provided in paragraph (b) of this subsection (6). Pursuant to contract, a local board of education may waive locally imposed school district requirements, without seeking approval of the state board; except that a charter school shall not, by contract or otherwise, operate free of the requirements contained in the "Public School Finance Act of 1994", article 54 of this title, the requirements specified in part 4 of article 11 of this title concerning school accountability committees, or the requirements contained in the "Children's Internet Protection Act", article 87 of this title.

(b) The state board shall promulgate rules that list the automatic waivers for all charter schools. In promulgating the list of automatic waivers, the state board shall consider the overall impact and complexity of the requirements specified in the statute and the potential consequences that waiving the statute may have on the practices of a charter school. In accordance with its rule-making authority, the state board may review the list of automatic waivers at its discretion. Notwithstanding any provision of this subsection (6)(b) to the contrary, the state board shall not include the following statutes on the list of automatic waivers:

(I) Section 22-9-106, concerning the performance evaluation system for licensed personnel;

(I.5) Section 22-32-109 (1)(b), concerning procedures for competitive bidding in the purchase of goods and services, except professional services;

(II) Section 22-32-109 (1)(n), concerning the annual school calendar and teacher-pupil contact hours;

(II.5) Section 22-32-110 (1)(y), concerning the power to accept and expend gifts, donations, or grants; and

(III) Part 2 of article 63 of this title 22, concerning the employment of licensed personnel.

(c) A school district, on behalf of a charter school, may apply to the state board for a waiver of a state statute or state rule that is not an automatic waiver. Notwithstanding any provision of this subsection (6) to the contrary, the state board may not waive any statute or rule relating to:

(I) School accountability committees as described in section 22-11-401;

(II) The assessments required to be administered pursuant to section 22-7-1006.3;

(III) School performance reports pursuant to part 5 of article 11 of this title;

(IV) The "Public School Finance Act of 1994", article 54 of this title 22;

(V) The "Children's Internet Protection Act", article 87 of this title 22; or

(VI) The requirement to post on the internet the statutes for which waivers are granted as provided in section 22-44-305.

(d) Upon request of a charter applicant, the state board and the local board of education of the school district to which the charter applicant applies shall provide summaries of the state and district rules and policies to use in preparing a charter school application. The department shall prepare the summary of state rules within existing appropriations. A waiver of state rules or local school district regulations made pursuant to this subsection (6) must be for the term of the charter for which the waiver is made; except that a waiver of state statutes or state board rules by the state board is subject to periodic review as provided by state board rule and may be revoked if the waiver is deemed no longer necessary by the state board. A school district that applies to the state board for a waiver on behalf of a charter school is only required to provide a complete copy of the signed charter contract.

(7) (a) A charter school shall be responsible for its own operation including, but not limited to, preparation of a budget, contracting for services, facilities, and personnel matters.

(b) A charter school may negotiate and contract with a school district, the governing body of a state college or university, the state of Colorado, a school food authority, a charter school collaborative, a board of cooperative services, another district charter school, an institute charter school, or any third party for the use of a school building and grounds, the operation and maintenance thereof, and the provision of any service, activity, or undertaking that the charter school is required or chooses to perform in order to carry out the educational program described in its charter contract. Any services for which a charter school contracts with a school district shall be provided by the district at cost. The charter school shall have standing to sue and be sued in its own name for the enforcement of any contract created pursuant to this paragraph (b).

(c) In no event shall a charter school be required to pay rent for space which is deemed available, as negotiated by contract, in school district facilities. All other costs for the operation and maintenance of the facilities used by the charter school shall be subject to negotiation between the charter school and the school district.

(d) A charter school or an institute charter school authorized pursuant to part 5 of this article that is operating in a school district building may purchase the building and the grounds upon which the building is located from the school district, at the school district's discretion, according to terms established by mutual agreement of the parties. If a charter school that has purchased a school building and grounds pursuant to this paragraph (d) vacates the school building and grounds or elects to sell the school building and grounds, the school district that sold the school building and grounds to the charter school pursuant to this paragraph (d) shall have first right of refusal to reacquire and purchase the property at fair market value or in accordance with other terms of repurchase established by mutual agreement of the parties.

(e) Notwithstanding the provisions of paragraphs (b) and (c) of this subsection (7) or the provisions of subsection (7.5) of this section, a school district that has space in district facilities that is unoccupied may sell the facilities or use the facilities for a different purpose and is not required to maintain ownership of the facilities for potential use by a charter school.

(7.5) (a) No later than November 1, 2016, and no later than November 1 each year thereafter, each school district that authorizes a charter school and that has or is expecting to have one or more vacant or underused buildings or vacant or underused land available during the next school year shall prepare a list of the vacant or underused buildings and land and provide the list, upon request, to charter schools authorized by the school district, charter school applicants, and other interested persons. The school district shall also post on its website a notice that the list of underused and vacant buildings and land is available to interested persons upon request. The school district must provide the list within two school days after receiving a request. No later than forty-five days after the school district posts the availability of the list or after receiving the list, whichever is later, a charter school of the school district or charter applicant may apply to the school district to use the building or the school district land as the location for the charter school. The local board of education shall review each application for use and, in a public meeting held no later than ninety days after the school district posts the availability of the list, approve or disapprove each application for use of the building or school district land. If the local board of education disapproves an application for use, it must explain at the public meeting and provide in writing to the applicant the reasons for disapproval.

(b) For purposes of this subsection (7.5), a building is considered underused if it has unused capacity to accommodate two hundred fifty students or more.

(8) A charter school shall be authorized to offer any educational program, including but not limited to an online program or online school created pursuant to article 30.7 of this title, that may be offered by a school district and that is research-based and has been proven to be effective, unless expressly prohibited by state law.

(9) All decisions regarding the planning, siting, and inspection of charter school facilities shall be made in accordance with section 22-32-124 and as specified by contract with the charter school's chartering school district.

(10) A charter school may apply for authorization as a school food authority pursuant to section 22-32-120.

(11) (a) If a charter school chooses to apply, alone or with a consortium of charter schools, for a grant through a nonformulaic, competitive grant program created by a federal or state statute or program, the charter school or consortium of charter schools is the local education agency only for the purposes of applying and determining eligibility for the grant and may request, pursuant to section 22-30.5-503 (3.5), that the state charter school institute act as a fiscal manager for the charter school or consortium of charter schools for purposes of grant management. The charter school or consortium of charter schools shall pay the fee, if any, imposed by the state charter school institute board as provided in section 22-30.5-503 (3.5).

(b) A charter school that applies for a grant pursuant to this subsection (11) shall provide to its authorizing district:

(I) A copy of the grant application at the time the application is submitted to the grant maker;

(II) Notice that the charter school did or did not receive the grant moneys; and

(III) If the charter school receives the grant moneys, a summary of the grant requirements, a summary of how the charter school is using the grant moneys, and periodic reports on the charter school's progress in meeting the goals of the grant as stated in its application.

(c) If a charter school intends to apply for a grant that the school's authorizing school district is also intending to apply for, the charter school shall seek to collaborate with the school district in the application and to submit the application jointly. If the charter school and the school district are unable to agree to collaborate in applying for the grant, the charter school may apply for the grant pursuant to this subsection (11) independently or in collaboration with other charter schools.

(12) Pursuant to the provisions of section 22-32-110 (1)(jj), a charter school shall not withhold records required for enrollment in another school or institution of higher education or the diploma, transcript, or grades of any student for failure to pay a fine or fee or to return or replace school property.



§ 22-30.5-104.7. Charter school networks - authority - definitions

(1) As used in this section, unless the context otherwise requires, "charter school network" means a charter school pursuant to this part 1, an institute charter school pursuant to part 5 of this article, or a charter school authorized by the Colorado school for the deaf and the blind, any of which subsequently organizes an additional school or schools pursuant to the same statutory authority. A charter school network is responsible for governance, oversight, and monitoring of compliance and performance for each school, as required by the charter contract or contracts and by applicable state or federal laws.

(2) Notwithstanding any provision of this article to the contrary, a charter school network:

(a) May hold one or more charter contracts through one or more authorizers for purposes of operating more than one school;

(b) May be governed by a single governing body;

(c) May use one or more charter contracts if the charter school network operates more than one school through the same authorizer; except that, if more than one school holding a distinct school code assigned by the department operates under the same contract, the authorizer is:

(I) Obligated to separately accredit each school; and

(II) Legally empowered to not renew, revoke, or otherwise take action with respect to each school without being obligated to take action toward another school operated by the charter school network;

(d) Is authorized to make necessary and appropriate expenditures from any lawful source for central office purposes and to allocate funds among the schools that it operates, as permitted by law and consistent with the terms of the charter contract. A charter school network:

(I) Shall not spend additional local revenues authorized pursuant to sections 22-54-107.5, 22-54-108, and 22-54-108.5 or proceeds from bonded indebtedness incurred pursuant to article 42 of this title that are allocated for a school authorized by one authorizer to support a school authorized by a different authorizer;

(II) Shall account for all additional local revenues authorized pursuant to sections 22-54-107.5, 22-54-108, and 22-54-108.5 or proceeds from bonded indebtedness incurred pursuant to article 42 of this title and their expenditure and shall report the expenditures separately, as needed, to demonstrate that the funds have been expended appropriately;

(III) Commencing July 1, 2015, comply with section 22-44-304 (1)(d) in reporting expenditures at the local education provider and school-site level.

(3) Nothing in this section affects the process for granting or denying a request for a separate or new school code to any one school within a charter school network.

(4) Nothing in this section allows a charter school network to open a school without authorizer consent as part of the application process pursuant to section 22-30.5-107, 22-30.5-510, or 22-80-102 (4)(b).

(5) The authorizer of a school that is part of a charter school network shall collect, analyze, and report data from state assessments in accordance with statute, state board rules, and school district or state charter school institute performance frameworks for each school operated by the charter school network. The charter school network shall report the performance of each school as a separate school, and each school must be held independently accountable for its performance.

(6) Each charter school network shall comply with the audit requirements imposed on charter schools as follows:

(a) The charter school network shall be audited as an organization, treating the charter school network as a single legal entity; except that the authorizing school district for a charter school that is included in the network may request and the network shall provide an audit of the school district's charter school;

(b) The charter school network shall report as supplementary information in its audited financial statements a balance sheet and statement of revenues, expenditures, and changes in fund balances using the modified accrual basis of accounting for each charter school campus that has a separate school code within the charter school network; and

(c) The audit must address compliance with paragraph (d) of subsection (2) of this section.



§ 22-30.5-105. Charter schools - contract contents - regulations

(1) (a) An approved charter application shall serve as the basis for a contract between a charter school and the chartering local board of education.

(b) A local board of education may approve a charter school application submitted by a nonprofit entity and enter into a charter contract directly with the nonprofit entity to operate a charter school. A local board of education shall not approve a charter school application that is submitted by a for-profit entity or that identifies a for-profit entity as one of the charter applicants, and the local board of education shall not enter into a charter contract directly with a for-profit entity to operate a charter school.

(2) (a) The contract between a charter school and the chartering local board of education shall reflect all agreements regarding the release of the charter school from school district policies. Each charter school's contract shall include a statement specifying the manner in which the charter school shall comply with the intent of the state statutes, state board rules, and district rules that are waived for the charter school by application.

(b) Repealed.

(c) A contract between a charter school and the chartering local board of education approved on or after July 1, 2002, shall specify:

(I) If the contract is not a renewal of an expiring contract, the manner in which the school district governed by the local board of education will support any start-up facility needs of the charter school;

(II) The manner in which the school district governed by the local board of education will support any long-term facility needs of the charter school;

(III) The actions that the charter school must take in order to:

(A) Have its capital construction needs included as part of the next ballot question for approval of bonded indebtedness to be submitted by the local board of education of its chartering school district to the voters of the district; or

(B) Have the local board of education submit a ballot question for approval of a special mill levy to finance the capital construction needs of the charter school to the voters of the district pursuant to section 22-30.5-405;

(IV) The financial information, including but not limited to an annual governmental audit, the charter school must report to the chartering school district, the deadline for reporting such information to the chartering school district in order to enable the chartering school district to comply with the requirements specified in this title and in rules promulgated by the state board pertaining to reporting financial information to the department of education, and the circumstances under which the chartering school district may withhold a portion of the charter school's monthly payment as provided in section 22-30.5-112 (8) for failure to comply with financial reporting requirements specified in the contract; and

(V) Whether, and the circumstances under which, the local board of education delegates to the charter school the authority to impose a transportation fee on students who are enrolled in the charter school and, if so, the procedures for imposition of the fee.

(3) A contract between a charter school and the chartering local board of education shall reflect all requests for release of the charter school from state statutes and state board rules that are not automatic waivers and a list of the automatic waivers that the charter school is invoking. Within ten days after the contract is approved by the chartering local board of education, the chartering local board of education shall deliver to the state board any request for waiver of state statutes and state board rules that are not automatic waivers. The chartering local board of education shall request the release by submitting a complete copy of the signed charter contract. Within forty-five days after a request for release is received by the state board, the state board shall either grant or deny the request. If the state board grants the request, it may orally notify the chartering local board of education and the charter school of its decision. If the state board denies the request, it shall notify the chartering local board of education and the charter school in writing that the request is denied and specify the reasons for denial. If the chartering local board of education and the charter school do not receive notice of the state board's decision within forty-five days after submittal of the request for release, the request shall be deemed granted. If the state board denies a request for release that includes multiple state statutes or state board rules, the denial shall specify the state statutes and state board rules for which the release is denied, and the denial shall apply only to those state statutes and state board rules so specified.

(4) A material revision of the terms of a charter contract may be made only with the approval of the chartering local board of education and the governing body of the charter school.

(5) A term included in a charter contract that would require a charter school to waive or otherwise forgo receipt of any amount of additional mill levy revenue due to the charter school as provided in section 22-32-108.5 or any amount of operational or capital construction money provided to the charter school pursuant to the provisions of this article 30.5 or pursuant to any other provision of law is hereby declared null and void as against public policy and is unenforceable. In no event shall this subsection (5) be construed to prohibit a charter school from contracting with its chartering local board of education for the purchase of services, including but not limited to the purchase of educational services.



§ 22-30.5-106. Charter application - contents

(1) The charter school application is a proposed agreement upon which the charter applicant and the chartering local board of education negotiate a charter contract. At a minimum, each charter school application includes:

(a) An executive summary that outlines the elements of the application and provides an overview of the proposed charter school;

(b) The vision and mission statements of the proposed charter school;

(c) The goals, objectives, and student performance standards the proposed charter school expects to achieve, including but not limited to the performance indicators specified in section 22-11-204 and applicable standards and goals specified in federal law;

(d) Evidence that an adequate number of parents and pupils support the formation of a charter school;

(e) Descriptions of the proposed charter school's educational program, student performance standards, and curriculum;

(f) A plan for evaluating student performance across the curriculum, which plan aligns with the proposed charter school's mission and educational objectives and provides a description of the proposed charter school's measurable annual targets for the measures used to determine the levels of attainment of the performance indicators specified in section 22-11-204, and procedures for taking corrective action if student performance at the school falls below the described targets;

(g) Evidence that the plan for the proposed charter school is economically sound, including a proposed budget for a term of at least five years. The charter application shall also describe the method for obtaining an independent annual audit of the proposed charter school's financial statements consistent with generally accepted auditing standards and circular A-133 of the United States office of management and budget, as originally published in the federal register of June 30, 1997, and as subsequently amended.

(h) A description of the governance and operation of the proposed charter school, including the nature and extent of parental, professional educator, and community involvement in the governance and operation of the proposed charter school, that is consistent with the standards adopted by rule of the state board pursuant to section 22-2-106 (1)(h);

(i) An explanation of the relationship that will exist between the proposed charter school and its employees and the proposed charter school's employment policies or a plan for the timely development of employment policies;

(j) A proposal regarding the parties' respective legal liabilities and applicable insurance coverage, which insurance coverage shall include, at a minimum, workers' compensation, liability insurance, and insurance for the proposed charter school's facility and its contents;

(k) The proposed charter school's expectations and plans for ongoing parent and community involvement;

(l) A description of the proposed charter school's enrollment policy, consistent with the requirements of section 22-30.5-104 (3) and rules adopted by the state board pursuant to section 22-2-106 (1)(h), and the criteria for enrollment decisions;

(m) A statement of whether the proposed charter school plans to address the transportation or food service needs of its students while they are attending the school. The proposed charter school may choose not to provide transportation or food services, may choose to develop or form a charter school collaborative as described in section 22-30.5-603 to provide transportation or food services, or may choose to negotiate with a school district, board of cooperative services, or private provider to provide transportation or food services for its students. If the proposed charter school chooses to provide transportation or food services, the application shall include a plan for each provided service, which plan, at a minimum, shall specifically address serving the needs of low-income students, complying with insurance and liability issues, and complying with any applicable state or federal rules or regulations.

(n) A facilities plan that details viable facilities options that are consistent with section 22-32-124 and the reasonable costs of the facility, which are reflected in the proposed budget;

(o) A list of the waivers of statute, state rule, and school district policies that the proposed charter school is requesting. For each requested waiver of a statute or state rule that is not an automatic waiver, the charter school application must state the rationale for the requested waiver and the manner in which the proposed charter school plans to meet the intent of the waived statute, rule, or policy.

(p) Policies regarding student discipline, expulsion, and suspension that are consistent with the intent and purpose of section 22-33-106, provide adequately for the safety of students and staff, and provide a level of due process for students that, at a minimum, complies with the requirements of the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq.;

(q) A plan for serving students with special needs, including budget and staff requirements, which plan shall include identifying and meeting the learning needs of at-risk students, students with disabilities, gifted and talented students, and English language learners;

(r) A dispute resolution process, as provided in section 22-30.5-107.5; and

(s) If the proposed charter school intends to contract with an education management provider:

(I) A summary of the performance data for all of the schools the education management provider is managing at the time of the application or has managed previously, including documentation of academic achievement and school management success;

(II) An explanation of and evidence demonstrating the education management provider's capacity for successful expansion while maintaining quality in the schools it is managing;

(III) An explanation of any existing or potential conflicts of interest between the governing board of the proposed charter school and the education management provider; and

(IV) A copy of the actual or proposed performance contract between the governing board for the proposed charter school and the education management provider that specifies, at a minimum, the following material terms:

(A) Performance evaluation measures;

(B) The methods of contract oversight and enforcement that the governing board will apply;

(C) The compensation structure and all fees that the proposed charter school will pay to the education management provider; and

(D) The conditions for contract renewal and termination.

(2) No person, group, or organization may submit an application to convert a private school or a nonpublic home-based educational program into a charter school or to create a charter school which is a nonpublic home-based educational program as defined in section 22-33-104.5.

(3) A charter applicant is not required to provide personal identifying information concerning any parent, teacher, or prospective pupil prior to the time that the charter contract is approved by both parties and either the charter school actually employs the teacher or the pupil actually enrolls in the charter school, whichever is applicable. A charter school applicant shall provide, upon request of the chartering school district, aggregate information concerning the grade levels and schools in which prospective pupils are enrolled.



§ 22-30.5-107. Charter application - process

(1) (a) A charter applicant cannot apply to, or enter into a charter contract with, a school district unless a majority of the proposed charter school's pupils, other than online pupils, will reside in the chartering school district or in school districts contiguous thereto.

(b) The local board of education shall receive and review all applications for charter schools. If the local board of education does not review a charter application, it shall be deemed to have denied the charter application. A charter applicant must file its application with the local board of education by a date determined by the local board of education to be eligible for consideration for the following school year. An application is considered filed when the school district administration receives the charter application from the charter applicant either in hard copy or electronically. The date determined by the local board of education for filing of applications shall not be any earlier than August 1 or any later than October 1. Prior to any change in the application deadline, the local board of education shall notify the department and each charter school applicant in the district of the proposed change by certified letter. The local board of education shall not charge any application fees.

(c) Within fifteen days after receiving a charter school application, the school district shall determine whether the application contains the minimum components specified in section 22-30.5-106 (1) and is therefore complete. If the application is not complete, the school district shall notify the charter applicant within the fifteen-day period and provide a list of the information required to complete the charter application. The charter applicant has fifteen days after the date it receives the notice to provide the required information to the local board of education for review. The local board of education is not required to take action on the charter application if the charter applicant does not provide the required information within the fifteen-day period. The school district may request additional information during the review period and provide reasonable time for the charter applicant to respond. The school district may, but is not required to, accept any additional information the charter applicant provides that the school district does not request. The district accountability committee shall review the complete charter school application at least fifteen days, if possible, before the local board of education takes action on the application.

(1.5) For purposes of reviewing a charter school application, a district accountability committee shall include at least:

(a) One person with a demonstrated knowledge of charter schools, regardless of whether that person resides within the school district; and

(b) One parent or legal guardian of a child enrolled in a charter school in the school district; except that, if there are no charter schools in the school district, the local board of education shall appoint a parent or legal guardian of a child enrolled in the school district.

(2) After giving reasonable public notice, the local board of education shall hold community meetings in the affected areas or the entire school district to obtain information to assist the local board of education in its decision to approve a charter school application. The local board of education shall rule by resolution on the application for a charter school in a public hearing, upon reasonable public notice, within ninety days after receiving the application filed pursuant to subsection (1) of this section. All negotiations between the charter school and the local board of education on the contract shall be concluded by, and all terms of the contract agreed upon, no later than ninety days after the local board of education rules by resolution on the application for a charter school.

(2.5) The charter applicant and the local board of education may jointly waive the deadlines set forth in this section.

(3) If a local board of education denies a charter school application, does not review a charter school application, or unilaterally imposes conditions that are unacceptable to the charter applicant, the charter applicant may appeal the decision to the state board pursuant to section 22-30.5-108.

(3.5) Nothing in this part 1 shall prohibit a school district from adopting one or more policies that encourage charter applicants to address specified school district needs.

(4) If a local board of education denies or does not review a charter school application, it shall state its reasons for the denial or refusal to review. Within fifteen days after denying or refusing to review a charter school application, the local board of education shall notify the department of the denial or refusal and the reasons therefor. If a local board of education approves a charter application, it shall send a copy of the approved charter application to the department within fifteen days after approving the charter application.

(5) A school district may unilaterally impose conditions on a charter applicant or on a charter school only through adoption of a resolution of the local board of education of the school district. If a local board adopts a resolution unilaterally imposing conditions on a charter applicant or on a charter school, the resolution shall, at a minimum, state the school district's reasons for imposing the conditions unilaterally, despite the objections of the charter applicant or the charter school. The charter applicant or charter school may appeal the decision of the local board of education to unilaterally impose the conditions by filing the notice of appeal with the state board within thirty days after adoption of the resolution, as provided in section 22-30.5-108 (2)(a).



§ 22-30.5-107.5. Dispute resolution - governing policy provisions - appeal

(1) Except as otherwise provided in section 22-30.5-108, any disputes that may arise between a charter school and its chartering school district concerning governing policy provisions of the school's charter contract shall be resolved pursuant to this section.

(2) (a) A charter school or its chartering school district may initiate a resolution to any dispute concerning a governing policy provision of the school's charter contract by providing reasonable written notice to the other party of an intent to invoke this section. Such notice shall include, at a minimum, a brief description of the matter in dispute and the scope of the disagreement between the parties.

(b) Within thirty days after receipt of the written notice described in paragraph (a) of this subsection (2), the charter school and the school district shall agree to use any form of alternative dispute resolution to resolve the dispute, including but not limited to any of the forms described in the "Dispute Resolution Act", part 3 of article 22 of title 13, C.R.S.; except that any form chosen by the parties shall result in final written findings by a neutral third party within one hundred twenty days after receipt of such written notice.

(c) The neutral third party shall apportion all costs reasonably related to the mutually agreed upon dispute resolution process.

(3) (a) A charter school and its chartering school district may agree to be bound by the written findings of the neutral third party resulting from any alternative dispute resolution entered into pursuant to subsection (1) of this section. In such case, such findings shall be final and not subject to appeal.

(b) If the parties do not agree to be bound by such written findings of the neutral third party, the parties may appeal such findings to the state board. A party who wishes to appeal such findings shall provide the state board and the other party with a notice of appeal within thirty days after the release of such findings, and the notice of appeal shall contain a brief description of the grounds for appeal. The state board may consider said written findings or other relevant materials in reaching its decision and may, on its own motion, conduct, after sufficient notice, a de novo review of and hearing on the underlying matter.

(4) The state board shall:

(a) Issue its decision on the written findings of the neutral third party resulting from any alternative dispute resolution entered into pursuant to subsection (1) of this section within sixty days after receipt of the notice of appeal; or

(b) Make its own findings within sixty days after making its own motion for a de novo review and hearing described in paragraph (b) of subsection (3) of this section.

(5) If the state board, after motion by one of the parties and sufficient notice and hearing, finds that either of the parties to an alternative dispute resolution process held pursuant to this section has failed to participate in good faith in such process or has refused to comply with the decision reached after agreeing to be bound by the result of such process, the state board shall resolve the dispute in favor of the aggrieved party.

(6) Any decision by the state board pursuant to this section shall be final and not subject to appeal.



§ 22-30.5-108. Appeal - standard of review - procedures

(1) Acting pursuant to its supervisory power as provided in section 1 of article IX of the state constitution, the state board, upon receipt of a notice of appeal or upon its own motion, may review decisions of any local board of education concerning the denial of a charter school application, the nonrenewal or revocation of a charter school's charter, or the unilateral imposition of conditions on a charter applicant or a charter school, in accordance with the provisions of this section. Any disputes arising with regard to governing policy provisions of a charter school's charter contract shall be resolved as provided in section 22-30.5-107.5. A local board of education's refusal to review a charter application constitutes a denial of the charter application and is appealable as a denial pursuant to the provisions of this section.

(2) A charter applicant or any other person who wishes to appeal a decision of a local board of education concerning the denial of a charter application or the nonrenewal or revocation of a charter or the unilateral imposition of conditions on a charter applicant or a charter school, shall provide the state board and the local board of education with a notice of appeal or of facilitation within thirty days after the local board's decision. The person bringing the appeal shall limit the grounds of the appeal to the grounds for the denial of a charter application or the nonrenewal or revocation of a charter, or the unilateral imposition of conditions on a charter applicant or charter school, whichever is being appealed, specified by the local board of education. The notice shall include a brief statement of the reasons the appealing person contends the local board of education's denial of a charter application or nonrenewal or revocation of a charter, or imposition of conditions on a charter applicant or charter school was in error.

(2.5) If a district court dismisses a case for lack of jurisdiction and the case involves a charter application, or the nonrenewal or revocation of a charter, or the unilateral imposition of conditions on a charter applicant or charter school, the thirty-day period for filing a notice of appeal or of facilitation described in subsection (2) of this section shall be tolled until the date of dismissal by the court.

(3) If the notice of appeal, or the motion to review by the state board, relates to a local board's decision to deny a charter application or to refuse to renew or to revoke a charter or to a local board's unilateral imposition of conditions that are unacceptable to the charter applicant or the charter school, the appeal and review process shall be as follows:

(a) Within sixty days after receipt of the notice of appeal or the making of a motion to review by the state board and after reasonable public notice, the state board shall review the decision of the local board of education and make its findings. If the state board finds that the local board's decision was contrary to the best interests of the pupils, school district, or community, the state board shall remand such decision to the local board of education with written instructions for reconsideration thereof. Said instructions shall include specific recommendations concerning the matters requiring reconsideration.

(b) Within thirty days following the remand of a decision to the local board of education and after reasonable public notice, the local board of education, at a public hearing, shall reconsider its decision and make a final decision. If the local board of education decides to approve the charter application or decides not to unilaterally impose the condition, the local board of education and the charter applicant shall complete the charter contract within ninety days following the remand of the state board's decision to the local board of education.

(c) Following the remand, if the local board of education's final decision is still to deny a charter application or to unilaterally impose the condition on a charter applicant or if the local board of education's final decision is still to refuse to renew or to revoke a charter or to unilaterally impose conditions unacceptable to the charter school, a second notice of appeal may be filed with the state board within thirty days following such final decision.

(d) Within thirty days following receipt of the second notice of appeal or the making of a motion for a second review by the state board and after reasonable public notice, the state board, at a public hearing, shall determine whether the final decision of the local board of education was contrary to the best interests of the pupils, school district, or community. If such a finding is made, the state board shall remand such final decision to the local board with instructions to approve the charter application, or to renew or reinstate the charter or to approve or disapprove the conditions imposed on the charter applicant or the charter school. The decision of the state board shall be final and not subject to appeal.

(3.5) In lieu of a first appeal to the state board pursuant to paragraph (a) of subsection (3) of this section, the parties may agree to facilitation. Within thirty days after denial of a charter application or nonrenewal or revocation of a charter or unilateral imposition of conditions on a charter applicant or a charter school by the local board of education, the parties may file a notice of facilitation with the state board. The parties may continue in facilitation as long as both parties agree to its continued use. If one party subsequently rejects facilitation, and such rejection is not reconsidered within seven days, the local board of education shall reconsider its denial of a charter application or nonrenewal or revocation of a charter and make a final decision as provided in paragraph (b) of subsection (3) of this section. The charter applicant may file a notice of appeal with the state board as provided in paragraph (c) of subsection (3) of this section within thirty days after a local board of education's final decision to deny a charter application, to refuse to renew or to revoke a charter, or to unilaterally impose conditions on a charter applicant or a charter school.

(4) (Deleted by amendment, L. 2004, p. 1578, § 7, effective June 3, 2004.)

(5) Nothing in this section shall be construed to alter the requirement that a charter school be a part of the school district that approves its charter application and charter contract and be accountable to the local board of education pursuant to section 22-30.5-104 (2).



§ 22-30.5-109. Charter schools - reporting - publicizing - limits on enrollment - moratorium prohibited

(1) Each local board of education that approves a charter application and enters into a charter contract with a charter school shall annually report to the department information that the department requests to evaluate the effectiveness of charter schools. The local boards of education shall provide the information on forms provided by the department. The state board shall adopt rules establishing the time lines and procedures for reporting the information required in this subsection (1).

(2) (Deleted by amendment, L. 2004, p. 1580, § 8, effective June 3, 2004.)

(3) It is the intent of the general assembly that greater consideration be given to charter school applications designed to increase the educational opportunities of at-risk pupils, as defined in section 22-30.5-103.

(4) If otherwise qualified, nothing in this part 1 shall be construed to prohibit any institution certified on or before April 1, 1993, as an educational clinic pursuant to former article 27 of this title as it existed prior to August 7, 2006, from applying to become a charter school pursuant to this part 1.

(5) Nothing in this part 1 shall be construed to prevent a school in a school district which is comprised of only one school from applying to become a charter school pursuant to this part 1.

(6) A school district shall not discriminate against a charter school in publicizing the educational options available to students residing within the district through advertising, direct mail, availability of mailing lists, or other informational activities, provided that the charter school pays for its share of such publicity at cost.

(7) A chartering authority may not restrict the number of pupils a charter school may enroll; except that a charter school and its chartering authority may negotiate and agree to limitations on the number of students the charter school may enroll as necessary to:

(a) Facilitate the academic success of students enrolled in the charter school;

(b) Facilitate the charter school's ability to achieve the other objectives specified in the charter contract; or

(c) Ensure that the charter school's student enrollment does not exceed the capacity of the charter school facility or site.

(8) The local board of education of a school district shall not impose a moratorium on the approval of charter applications for charter schools within the school district.



§ 22-30.5-110. Charter schools - term - renewal of charter - grounds for nonrenewal or revocation

(1) (a) When a local board of education approves a new charter application, the charter is authorized for a period of at least four years. The local board of education and the charter school may renew the charter for successive periods as provided in this section.

(b) During the term of a charter, the school district shall annually review the charter school's performance. At a minimum, the review includes the charter school's progress in meeting the objectives identified in the plan the charter school is required to implement pursuant to section 22-11-210 and the results of the charter school's most recent annual financial audit. The school district shall provide to the charter school written feedback from the review and shall include the results of the charter school's annual review in the body of evidence that the local board of education takes into account in deciding whether to renew or revoke the charter and that supports the renegotiation of the charter contract.

(1.3) Each school district shall adopt and revise as necessary procedures and timelines for the charter-renewal process, which procedures and timelines are in conformance with the requirements of this part 1. Each school district shall ensure that each of the charter schools authorized by the district receives a copy of the district's charter renewal procedures and timelines and any revisions to the procedures and timelines.

(1.5) No later than December 1 of the year prior to the year in which the charter expires, the governing body of a charter school shall submit a renewal application to the chartering local board of education. The chartering local board of education shall rule by resolution on the renewal application no later than February 1 of the year in which the charter expires, or by a mutually agreed upon date.

(2) A charter school renewal application submitted to the chartering local board of education shall contain:

(a) A report on the progress of the charter school in achieving the goals, objectives, pupil performance standards, content standards, targets for the measures used to determine the levels of attainment of the performance indicators, and other terms of the charter contract and the results achieved by the charter school's students on the assessments administered through the Colorado student assessment program;

(b) A financial statement that discloses the costs of administration, instruction, and other spending categories for the charter school that is understandable to the general public and that will allow comparison of such costs to other schools or other comparable organizations, in a format required by the state board of education; and

(c) Repealed.

(d) Any information or material resulting from the charter school's annual reviews as described in subsection (1) of this section.

(3) A charter may be revoked or not renewed by the chartering local board of education if it determines that the charter school did any of the following:

(a) Committed a material violation of any of the conditions, standards, or procedures set forth in the charter contract;

(b) Failed to meet or make adequate progress toward achievement of the goals, objectives, content standards, pupil performance standards, targets for the measures used to determine the levels of attainment of the performance indicators, applicable federal requirements, or other terms identified in the charter contract;

(c) Failed to meet generally accepted standards of fiscal management; or

(d) Violated any provision of law from which the charter school was not specifically exempted.

(3.5) If a charter school is required to implement a turnaround plan pursuant to section 22-11-210 (2) for a second consecutive school year, the charter school shall present to its authorizing local board of education, in addition to the turnaround plan, a summary of the changes made by the charter school to improve its performance, the progress made in implementing the changes, and evidence, as requested by the local board of education, that the charter school is making sufficient improvement to attain a higher accreditation category within two school years or sooner. If the local board of education finds that the charter school's evidence of improvement is not sufficient or if the charter school is required to implement a turnaround plan for a third consecutive school year, the local board of education may revoke the school's charter.

(4) (Deleted by amendment, L. 2004, p. 1582, 9, effective June 3, 2004.)

(4.5) (a) At least fifteen days prior to the date on which a local board of education will consider whether to revoke or renew a charter, the school district shall provide to the local board of education and the charter school a written recommendation, including the reasons supporting the recommendation, concerning whether to revoke or renew the charter.

(b) If a local board of education revokes or does not renew a charter, the board shall state its reasons for the revocation or nonrenewal.

(5) If a local board of education revokes or does not renew a charter, the charter school may appeal the decision pursuant to section 22-30.5-108.

(6) Each school district shall adopt procedures for closing a charter school following revocation or nonrenewal of the charter school's charter. At a minimum, the procedures shall ensure that:

(a) When practicable and in the best interest of the students of the charter school, the charter school continues to operate through the end of the school year. If the school district determines it is necessary to close the charter school prior to the end of the school year, the school district shall work with the charter school to determine an earlier closure date.

(b) The school district works with the parents of the students who are enrolled in the charter school when the charter is revoked or not renewed to ensure that the students are enrolled in schools that meet their educational needs; and

(c) The charter school meets its financial, legal, and reporting obligations during the period that the charter school is concluding operations.

(7) Notwithstanding any provision of this section to the contrary, on and after September 1, 2012, a local board of education shall not renew a charter that is held by a for-profit entity either solely or in cooperation with other entities.



§ 22-30.5-110.3. Nonrenewal or revocation - qualified charter school - exceptions

(1) Notwithstanding the provisions of sections 22-30.5-108 and 22-30.5-110, the provisions of this section shall apply if:

(a) A chartering local board of education determines that the charter of a qualified charter school, as defined in section 22-30.5-408 (1)(c), will be revoked or will not be renewed; and

(b) The qualified charter school has financed capital construction with revenues from bonds issued on behalf of the qualified charter school by the Colorado educational and cultural facilities authority created in section 23-15-104 (1)(a), C.R.S., pursuant to section 22-30.5-407.

(2) (a) If a chartering local board of education makes a determination to revoke or not renew the charter of a qualified charter school and subsection (1) of this section applies, the chartering local board of education shall notify the state treasurer and the commissioner of education immediately upon such determination. Upon receipt of such notice, the commissioner shall suspend the revocation or nonrenewal of the charter until such time as the state treasurer, the commissioner, and the Colorado educational and cultural facilities authority determine, with the chartering local board of education and the qualified charter school, whether an alternative exists to such revocation or nonrenewal of the charter.

(b) A chartering local board of education shall not be required to suspend a revocation or nonrenewal of a charter pursuant to paragraph (a) of this subsection (2) for more than one hundred twenty days after the date that the commissioner of education and the state treasurer received notice of the determination to revoke or not renew the charter pursuant to paragraph (a) of this subsection (2) or sixty days after the action of the state board pursuant to section 22-30.5-108 (3)(a), whichever is later.

(3) The state treasurer, commissioner of education, chartering local board of education, charter school, and Colorado educational and cultural facilities authority may pursue the following:

(a) The conversion of the qualified charter school from a school of the chartering district to an institute charter school;

(b) The reorganization of the qualified charter school and application to the initial chartering local board of education or the state charter school institute for approval as a charter school with the condition that the newly approved charter school will assume the bond obligations of the former qualified charter school pursuant to section 22-30.5-407; or

(c) Any other alternative deemed feasible by the state treasurer, the commissioner of education, the Colorado educational and cultural facilities authority, the chartering local board of education, and the qualified charter school.

(4) Nothing in this section shall be construed to prevent the chartering local board of education from revoking or not renewing the charter of a qualified charter school pursuant to section 22-30.5-110.



§ 22-30.5-110.5. Background investigation - charter school employees - information provided to department

(1) A charter school shall conduct a background investigation of an applicant to whom an offer of employment is extended to determine whether the applicant is suitable to work in an environment with children.

(2) The background investigation of an applicant, at a minimum, shall include:

(a) An inquiry by the charter school to the department to determine whether the applicant:

(I) Has had his or her educator license or certification denied, suspended, revoked, or annulled in this state or another state for any reason, including but not limited to a conviction, a plea of not guilty, a plea of nolo contendere, or a deferred sentence for a crime involving unlawful sexual behavior or unlawful behavior involving children;

(II) Has been dismissed by, or has resigned from, a school district as a result of any allegation, including but not limited to unlawful sexual behavior, that was supported by a preponderance of the evidence according to information provided to the department pursuant to section 22-32-109.7 (3) or subsection (7) of this section and confirmed by the department pursuant to section 22-2-119 (1)(b);

(b) (I) A fingerprint-based criminal history record check as described in section 22-30.5-110.7.

(II) The criminal history record check shall be designed to determine, at a minimum, whether the applicant has been convicted of, pled nolo contendere or guilty to, or received a deferred sentence or deferred prosecution for:

(A) A felony; or

(B) A misdemeanor crime involving unlawful sexual behavior or unlawful behavior involving children.

(c) Inquiries to the applicant's previous employers to obtain information or recommendations that may be relevant to the applicant's fitness for employment.

(3) Upon request, the department shall provide the charter school with any information the department may have concerning a person who applies for employment with a charter school or a charter school employee.

(4) The charter school shall pay to the department the background investigation fee established pursuant to section 22-2-119 (5) for each applicant who does not hold an educator license issued pursuant to article 60.5 of this title and for whom the charter school requests a background investigation. The charter school may assess the amount of the fee to the applicant.

(5) (a) An applicant's previous employer that provides information to a charter school or makes a recommendation concerning the applicant, whether at the request of the charter school or the applicant, shall be immune from civil liability unless:

(I) The information is false and the previous employer knows the information is false or acts with reckless disregard concerning the veracity of the information; and

(II) The charter school acts upon the information to the detriment of:

(A) The applicant because the charter school refuses to employ the applicant based, in whole or in part, on negative information concerning the applicant later determined to be false; or

(B) The charter school because the charter school employs the applicant based, in whole or in part, on positive information concerning the applicant later determined to be false.

(b) A charter school that relies on information provided by or a recommendation made by a previous employer in making an employment decision shall be immune from civil liability unless the information is false and the charter school knows the information is false or acts with reckless disregard concerning the veracity of the information.

(6) (a) Each charter school shall submit to the department the name, date of birth, and social security number of each person employed by the charter school. The department shall add the information submitted pursuant to this subsection (6) for charter school employees who do not hold an educator license to the database for nonlicensed school employees maintained by the department pursuant to section 22-32-109.8 (11). The department shall add the information submitted pursuant to this subsection (6) for licensed employees to the database maintained by the department for licensed educators.

(b) At the beginning of each semester, each charter school shall notify the department if a nonlicensed employee is no longer employed by the charter school. The department shall purge the employee's information from the database within twelve months after receiving the notice.

(7) (a) If an employee of a charter school is dismissed or resigns as a result of an allegation of unlawful behavior involving a child, including unlawful sexual behavior, that is supported by a preponderance of the evidence, the governing board of the charter school shall notify the department and provide any information requested by the department concerning the circumstances of the dismissal or resignation. The charter school shall also notify the employee that information concerning the employee's dismissal or resignation is being forwarded to the department unless the notice would conflict with the confidentiality requirements of the "Child Protection Act of 1987", part 3 of article 3 of title 19, C.R.S.

(b) If a charter school learns from a source other than the department that a current or past employee of the charter school has been convicted of, pled guilty to, pled nolo contendere to, or has received a deferred sentence or deferred prosecution for a felony or a misdemeanor crime involving unlawful sexual behavior or unlawful behavior involving children, the charter school shall notify the department.

(8) On or before August 30 each year, the department shall submit a list of all persons employed by each charter school in the state for the preceding school year to the Colorado bureau of investigation. The list shall include each employee's name and date of birth.

(9) Any information received by a charter school pursuant to this section or section 22-30.5-110.7 shall be confidential information and not subject to the provisions of part 2 of article 72 of title 24, C.R.S. A person who releases information obtained pursuant to the provisions of this section or section 22-30.5-110.7 or who makes an unauthorized request for information from the charter school shall be subject to the penalties set forth in section 24-72-206, C.R.S.; except that a person who releases information received from the charter school concerning information contained in the records and reports of child abuse or neglect maintained by the department of human services shall be deemed to have violated section 19-1-307 (4), C.R.S.



§ 22-30.5-110.7. Fingerprint-based criminal history record checks - charter school employees - procedures - definitions

(1) A person applying for employment with a charter school to whom an offer of employment is extended shall submit to the charter school a complete set of his or her fingerprints taken by a qualified law enforcement agency, an authorized employee of the charter school and notarized, or any third party approved by the Colorado bureau of investigation. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant.

(2) On a form provided by the charter school, an applicant to whom an offer of employment is extended shall certify, under penalty of perjury, either:

(a) That he or she has never been convicted of committing any felony or misdemeanor, but not including any misdemeanor traffic offense or traffic infraction; or

(b) That he or she has been convicted of committing a felony or misdemeanor, but not including any misdemeanor traffic offense or traffic infraction. The certification shall specify the felony or misdemeanor for which the applicant was convicted, the date of the conviction, and the court entering the judgment of conviction.

(3) In addition to any other requirements established by law, the submittal of fingerprints pursuant to subsection (1) of this section and of the form pursuant to subsection (2) of this section shall be a prerequisite to the employment of any person in a charter school. A charter school shall not employ a person who has not complied with the provisions of subsections (1) and (2) of this section.

(4) A charter school to which fingerprints are submitted pursuant to subsection (1) of this section shall forward the fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing the records of the Colorado bureau of investigation and the federal bureau of investigation.

(5) (a) A charter school may employ a person in the charter school prior to receiving the results of the person's fingerprint-based criminal history record check; except that:

(I) The charter school may terminate the employment of the person if the results are inconsistent with the information provided by the person in the form submitted pursuant to subsection (2) of this section; and

(II) The charter school shall terminate the person's employment if the results disclose a conviction for an offense described in section 22-32-109.8 (6.5).

(b) The charter school shall notify the proper district attorney of inconsistent results as described in subparagraph (I) of paragraph (a) of this subsection (5) for purposes of action or possible prosecution.

(6) When a charter school finds good cause to believe that a person employed by the charter school has been convicted of a felony or misdemeanor, other than a misdemeanor traffic offense or traffic infraction, subsequent to such employment, the charter school shall require the person to submit to the charter school a complete set of his or her fingerprints taken by a qualified law enforcement agency, an authorized employee of the charter school, or any third party approved by the Colorado bureau of investigation. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant. The employee shall submit his or her fingerprints within twenty days after receipt of written notification from the charter school. The charter school shall forward the employee's fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing the records of the Colorado bureau of investigation and the federal bureau of investigation.

(6.5) An employee or an applicant for employment with a charter school is disqualified from employment if the results of a fingerprint-based criminal history record check completed on or after August 10, 2011, disclose a conviction for an offense described in section 22-32-109.8 (6.5). Nothing in this section or in section 22-32-109.8 shall create for a person a property right in or entitlement to employment or continued employment with a charter school or impair a charter school's right to terminate employment for a nondiscriminatory reason.

(7) For purposes of this section, a person is deemed to have been convicted of committing a felony or misdemeanor if the person has been convicted under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States of an unlawful act that, if committed within this state, would be a felony or misdemeanor.

(8) For purposes of this section:

(a) "Convicted" means a conviction by a jury or by a court and shall also include the forfeiture of any bail, bond, or other security deposited to secure appearance by a person charged with a felony or misdemeanor, the payment of a fine, a plea of guilty, a plea of nolo contendere, and the imposition of a deferred or suspended sentence by the court.

(b) "Position of employment" means any job or position in which a person may be engaged in the service of a charter school for salary or hourly wages, whether full time or part time and whether temporary or permanent.

(9) The employing charter school shall be responsible for costs arising from a fingerprint-based criminal history record check performed by the Colorado bureau of investigation and the federal bureau of investigation pursuant to the provisions of this section. The charter school may collect the costs from the employee or the prospective employee.



§ 22-30.5-111. Charter schools - employee options

(1) During the first year that a teacher employed by a school district is employed by a charter school, such teacher shall be considered to be on a one-year leave of absence from the school district. Such leave of absence shall commence on the first day of services for the charter school. Upon the request of the teacher, the one-year leave of absence shall be renewed for up to two additional one-year periods upon the mutual agreement of the teacher and the school district. At the end of three years, the relationship between the teacher and the school district shall be determined by the school district and such district shall provide notice to the teacher of the relationship.

(2) The local board of education shall determine by policy or by negotiated agreement, if one exists, the employment status of school district employees employed by the charter school who seek to return to employment with public schools in the school district.

(3) Employees of a charter school shall be members of the public employees' retirement association. The charter school and the teacher shall contribute the appropriate respective amounts as required by the funds of the association.



§ 22-30.5-111.5. Charter schools - financing - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Additional local revenues" means the local property tax revenues that a district is authorized to collect by voter approval received on or after the effective date of this section and that are in addition to the district's total program mill levy; except that "additional local revenues" does not include amounts authorized pursuant to section 22-40-110 or article 42 or article 43 of this title for capital improvements in growth districts for the purpose of repaying bonded indebtedness or refunding bonds.

(b) "ASCENT program average daily membership" has the same meaning as provided in section 22-54.5-103 (4).

(c) "At-risk" has the same meaning as provided in section 22-54.5-103 (5).

(d) "At-risk pupil average daily membership" has the same meaning as provided in section 22-54.5-103 (6).

(e) "Average daily membership" has the same meaning as provided in section 22-54.5-103 (8).

(f) "Central administrative overhead costs" means indirect costs incurred in providing:

(I) Services listed under the heading of support services - general administration in the school district chart of accounts as specified by rule of the state board; and

(II) Salaries and benefits for administrative job classifications listed under the headings of support services - business and support services - central in the school district chart of accounts as specified by rule of the state board.

(g) "Direct costs" means the direct costs incurred by a school district solely for the purpose of reviewing charter applications, negotiating the charter contract, and providing direct oversight to charter schools. "Direct costs" does not include the school district's legal or other costs attributable to litigation or the resolution of a dispute with a charter school.

(h) "District's certified charter school average daily membership" has the same meaning as provided in section 22-54.5-309 (1)(c).

(i) "English language learner" has the same meaning as provided in section 22-54.5-103 (16).

(j) "English language learner average daily membership" has the same meaning as provided in section 22-54.5-103 (17).

(k) "Excess cost of providing federally required educational services" means the per pupil cost that a school district incurs in providing federally required educational services to students, minus the amount the school district receives in federal and state moneys to provide the services.

(l) "Funding averaging period" has the same meaning as provided in section 22-54.5-103 (20).

(m) "Investment moneys" has the same meaning as provided in section 22-54.5-103 (23).

(n) "Membership" has the same meaning as provided in section 22-54.5-103 (26).

(o) "Multi-district online school" has the same meaning as provided in section 22-30.7-102 (6).

(p) "Online average daily membership" has the same meaning as provided in section 22-54.5-103 (28).

(q) "Per pupil funding" means the amount calculated for a district pursuant to section 22-54.5-201 (3).

(r) "Qualified charter school" has the same meaning as provided in section 22-54.5-309 (1)(e).

(2) (a) For purposes of the "Public School Finance Act", article 54.5 of this title, an authorizing school district shall include the pupils enrolled in a charter school in the school district's daily membership for purposes of calculating average daily membership, preschool program average daily membership, at-risk pupil average daily membership, and English language learner average daily membership, as applicable, for each budget year. The authorizing school district shall also include the pupils enrolled in the charter school in the district's daily multi-district online school and ASCENT program enrollment, as applicable, for purposes of calculating the district's online average daily membership and ASCENT program average daily membership for each budget year. In certifying membership and multi-district online school and ASCENT program enrollment to the department pursuant to section 22-54.5-405, the authorizing school district shall specify the number of pupils included in the school district's membership and multi-district online school and ASCENT program enrollment who are actually included in the membership and multi-district online school and ASCENT program enrollment of each charter school.

(b) The school district shall identify in a report to the department:

(I) Each charter school that is a qualified charter school;

(II) Each qualified charter school that will be operating in a school district facility and that does not have ongoing financial obligations incurred to repay the outstanding costs of new construction undertaken for the charter school's benefit; and

(III) An estimate of the number of pupils expected to be included in the average daily membership for each qualified charter school for the funding average period for the budget year following the budget year in which the district submits the report.

(3) (a) As part of the charter school contract, each charter school and the authorizing school district shall agree on funding and any services that the school district provides to the charter school. Except as otherwise provided in subsections (5) and (6) of this section, the charter school and the authorizing school district shall negotiate funding under the charter contract, starting with the amounts specified in subsection (4) of this section.

(b) Each authorizing school district shall pay to each charter school of the school district the amounts that are due to each charter school as provided in this section. The school district shall pay the amounts in twelve monthly installments as soon as practicable after the school district receives distributions of moneys from the department pursuant to section 22-30.5-408.

(c) Following certification pursuant to section 22-54.5-405 of membership and multi-district online school and ASCENT program enrollment for the first quarter of the school year, the district shall adjust the distribution of moneys to the charter schools of the district based on each charter school's average daily membership, at-risk average daily membership, English language learner average daily membership, online average daily membership, if applicable, and ASCENT program average daily membership, if applicable, for the funding averaging period for the then-current budget year.

(4) (a) Except as otherwise provided in subsections (5) and (6) of this section, negotiations between a charter school and the authorizing district begin with the charter school receiving an amount equal to:

(I) The authorizing district's per pupil funding for the applicable budget year multiplied by the charter school's average daily membership for the applicable funding averaging period; plus

(II) The ASCENT program funding amount for the applicable budget year specified in section 22-54.5-201 (7) multiplied by the charter school's ASCENT program average daily membership for the applicable funding averaging period; plus

(III) The at-risk funding and English language learner funding allocated to the charter school for the applicable budget year pursuant to section 22-54.5-410; plus

(IV) The investment moneys in the per pupil amount calculated pursuant to section 22-54.5-301 (3) multiplied by the charter school's average daily membership for the applicable funding averaging period.

(b) In negotiating the charter school's funding, the charter school and the authorizing school district may, by negotiation, allow the school district to retain the actual amount of the charter school's per pupil share of the central administrative overhead costs for services actually provided to the charter school, up to five percent of the amount specified in subparagraph (I) of paragraph (a) of this subsection (4).

(5) (a) If a charter school is a multi-district online school, negotiations between the charter school and the authorizing district begin with the charter school receiving an amount equal to:

(I) The online funding amount for the applicable budget year specified in section 22-54.5-201 (6) multiplied by the charter school's online average daily membership for the applicable funding averaging period; plus

(II) The at-risk funding and English language learner funding allocated to the charter school for the applicable budget year pursuant to section 22-54.5-410.

(b) In negotiating the charter school's funding, the charter school and the authorizing school district may, by negotiation, allow the school district to retain the actual amount of the charter school's per pupil share of the central administrative overhead costs for services actually provided to the charter school, up to five percent of the amount specified in subparagraph (I) of paragraph (a) of this subsection (5).

(6) (a) If a school district that has an average daily membership of five hundred or fewer students for the most recent funding averaging period authorizes a charter school that is not a multi-district online school, the charter school receives funding in the amount of the greater of:

(I) The total of the amounts specified in paragraph (a) of subsection (4) of this section minus the actual amount of the charter school's per pupil share of the central administrative overhead costs incurred by the school district, based on audited figures; or

(II) Eighty-five percent of the amount specified in subparagraph (I) of paragraph (a) of subsection (4) of this section plus the total of the amounts specified in subparagraphs (II) to (IV) of paragraph (a) of subsection (4) of this section.

(b) If a school district that has an average daily membership of five hundred or fewer students for the most recent funding averaging period authorizes a charter school that is a multi-district online school, the charter school receives funding in the amount of the greater of:

(I) The total of the amounts specified in paragraph (a) of subsection (5) of this section minus the actual amount of the charter school's per pupil share of the central administrative overhead costs incurred by the school district, based on audited figures; or

(II) Eighty-five percent of the amount specified in subparagraph (I) of paragraph (a) of subsection (5) of this section plus the amount specified in subparagraph (II) of paragraph (a) of subsection (5) of this section.

(7) In addition to the moneys a charter school receives pursuant to subsection (4), (5), or (6) of this section:

(a) (I) A school district shall distribute to each qualified charter school of the school district an amount equal to the percentage of the district's certified charter school average daily membership that is attributable to pupils expected to be enrolled in the qualified charter school multiplied by the total amount of state education fund moneys distributed to the district for the same budget year pursuant to section 22-54.5-309. The school district must provide the funding to each qualified charter school by making a monthly payment to the qualified charter school as soon as possible after the district receives a monthly payment of moneys pursuant to section 22-54.5-309. The qualified charter school shall use the moneys received pursuant to this paragraph (a) solely for capital construction as defined in section 22-54.5-309 (1)(a).

(II) For purposes of this paragraph (a), "pupils" does not include pupils who are enrolled in an online program, as defined in section 22-30.7-102 (9), or in an online school, as defined in section 22-30.7-102 (9.5).

(b) A school district shall distribute to a charter school of the school district any small attendance center aid that the school district receives pursuant to section 22-54.5-306 on behalf of the charter school.

(c) (I) A school district shall distribute to the charter schools of the school district each charter school's proportionate share of moneys received pursuant to federal or state categorical aid programs, other than federally required educational services, based on the pupils enrolled in each charter school; except that, if a school district receives small attendance center aid pursuant to section 22-54.5-306 for a small attendance center that is a charter school of the school district, the school district shall forward the entire amount of the aid to the charter school.

(II) Each charter school that serves students who may be eligible to receive services provided through federal aid programs must comply with all federal reporting requirements to receive the distribution of federal aid from the school district.

(d) A school district shall distribute to the charter schools of the school district a percentage of additional local revenues as negotiated pursuant to subsection (13) of this section.

(e) Each charter school retains the fees collected from students enrolled at the charter school.

(8) Before the beginning of each budget year, the charter school and the authorizing school district shall negotiate for payment to the school district of any direct costs incurred by the school district on behalf of the charter school. If the charter school and the school district do not reach agreement regarding the payment of direct costs, the school district is barred from withholding from the charter school any moneys as reimbursement for direct costs. The school district shall provide an itemized accounting to each charter school for the direct costs incurred by the school district with the itemized accounting provided pursuant to section 22-30.5-111.7.

(9) A charter school, at its discretion, may contract with the authorizing school district for the direct purchase of district services in addition to those included in central administrative overhead costs, including but not limited to food services, custodial services, maintenance, curriculum, media services, and libraries. The amount that a charter school pays in purchasing a district service pursuant to this subsection (9) is equal to the cost of providing the service for the entire school district, as specified in the school district's budget for the applicable budget year, divided by the school district's average daily membership plus the school district's online average daily membership for the applicable funding averaging period, multiplied by the charter school's average daily membership or online average daily membership, whichever is applicable, for the applicable funding averaging period.

(10) In accordance with section 22-30.5-406, an authorizing school district shall reduce the funding provided to a charter school pursuant to subsection (4), (5), or (6) of this section, whichever is applicable, by the amount of any direct payments made by the state treasurer or the authorizing school district, on the charter school's behalf, of principal and interest due on bonds that were issued on the charter school's behalf by a governmental entity other than a school district to finance charter school capital construction.

(11) (a) An authorizing school district shall provide federally required educational services to students enrolled in the charter schools of the school district on the same basis that the school district provides services to students enrolled in the other public schools of the school district. Each charter school shall pay an amount equal to the excess cost of providing federally required educational services, multiplied by the charter school's average daily membership for the applicable funding averaging period. At the request of either the charter school or the school district, however, the charter school and the school district may negotiate and include in the charter contract alternate arrangements for providing and paying for federally required educational services.

(b) If a charter school and the authorizing school district negotiate to allow the charter school to provide federally required educational services pursuant to paragraph (a) of this subsection (11), the school district or administrative unit shall distribute to the charter school the proportionate share of state and federal resources generated by students enrolled in the charter school who receive the federally required educational services or by the staff who serve the students.

(12) If a student with a disability attends a charter school, the school district of residence is responsible for paying any tuition charge for the excess costs incurred in educating the student in accordance with the provisions of section 22-20-109 (5).

(13) (a) If an authorizing school district seeks voter approval to collect additional local revenues on or after the effective date of this section, the authorizing school district must invite the charter schools of the school district to participate in the discussions regarding submission of the ballot question at the earliest possible time but no later than June 1 of the applicable election year.

(b) An authorizing school district and a charter school shall negotiate the percentage that the charter school receives of the additional local revenues that the authorizing school district collects. If the authorizing school district and the charter school cannot reach agreement on the percentage of additional local revenues that the charter school receives, the charter school may apply to the state charter school institute to convert to an institute charter school as provided in section 22-30.5-510, regardless of whether the authorizing school district has exclusive jurisdiction to authorize charter schools within its geographic boundaries.

(c) Except as specifically provided in paragraph (b) of this subsection (13), the provisions of this subsection (13) do not affect a school district's exclusive jurisdiction to authorize charter schools within its geographic boundaries.

(14) Each charter school that receives at-risk funding shall use the at-risk funding to provide programs, activities, and personnel that primarily serve at-risk pupils. Each charter school that receives English language learner funding shall use the English language learner funding to provide programs, activities, and personnel that primarily serve English language learners.

(15) The governing body of a charter school may accept gifts, donations, or grants of any kind made to the charter school and expend or use the gifts, donations, or grants in accordance with the conditions prescribed by the donor; however, the governing body shall not accept a gift, donation, or grant if it is subject to any condition contrary to law or contrary to the terms of the charter school's charter contract.

(16) Moneys that a charter school receives from any source that remain in the charter school's accounts at the end of a budget year must remain in the charter school's accounts for use by the charter school during subsequent budget years and do not revert to the school district or to the state.

(17) (a) This section takes effect upon the proclamation by the governor of the vote cast in a statewide election held no later than November 2017 at which a majority of those voting approve a citizen-initiated increase in state tax revenues for the purpose of funding preschool through twelfth grade public education, so long as the amount of the approved revenue increase is equal to or greater than the total estimated state fiscal impact associated with the payment of the state share of total program pursuant to section 22-54.5-203, investment moneys pursuant to section 22-54.5-301, hold-harmless moneys pursuant to section 22-54.5-302, and per pupil supplemental payments pursuant to section 22-54.5-303, in the second budget year commencing after the increase is approved, as stated in the final fiscal note prepared for Senate Bill 13-213, enacted in 2013.

(b) The provisions of this section apply in the second budget year commencing after the statewide election at which the voters approve the increase in state tax revenues for the purpose of funding public education and in budget years thereafter.



§ 22-30.5-111.7. Financial reporting - request for accounting

(1) (a) A charter school shall comply with all of the state financial and budget rules, regulations, and financial reporting requirements with which the authorizing school district is required to comply, including but not limited to annual completion of an independent governmental audit that complies with the requirements of the department.

(b) A school district, under the circumstances specified in the contract between the school district and the charter school pursuant to section 22-30.5-105 (2)(c)(IV), may withhold a portion of a charter school's monthly payment due pursuant to section 22-30.5-111.5 until the charter school complies with the financial reporting requirements.

(2) (a) Within ninety days after the end of each budget year, each school district shall provide to each charter school of the school district an itemized accounting of all of the charter school's central administrative overhead costs for the applicable budget year. The actual central administrative overhead costs must be the amount charged to the charter school. The school district and the charter school shall reconcile any difference, within the limitations specified in section 22-30.5-111.5 (4)(b), (5)(b), or (6), between the amount the school district initially charged to the charter school and the actual cost, and the owed party shall receive appropriate reimbursement.

(b) Within ninety days after the end of each budget year, each school district shall provide to each charter school of the school district an itemized accounting of all the actual costs of district services the charter school chose to purchase from the school district for the applicable budget year, calculated in accordance with section 22-30.5-111.5 (9). The school district and the charter school shall reconcile any difference between the amount initially charged to the charter school and the actual cost of the services, and the owed party shall receive appropriate reimbursement.

(c) Within ninety days after the end of each budget year, each school district shall provide to each charter school of the school district an itemized accounting of all the actual special education costs that the school district incurred for the applicable budget year and the basis of any per pupil charges for special education that the school district imposed against the charter school for the applicable budget year.

(d) If either party disputes the itemized accounting provided pursuant to paragraph (a), (b), or (c) of this subsection (2), or the charges included in an accounting or the charges to either party, the disputing party may request a third-party review at the disputing party's expense. The department shall conduct the review, and the department's determination is final.

(3) (a) If a charter school determines that the authorizing school district has not forwarded to the charter school the amount due to the charter school in accordance with the terms of the charter contract and the provisions of section 22-30.5-111.5, the charter school may request a determination from the state board regarding whether the authorizing school district improperly withheld any portion of the amount due to the charter school. A charter school that requests a determination pursuant to this subsection (3) must submit the request within the next budget year following the budget year in which the authorizing school district may have improperly withheld funding; except that, if the charter contract requires the charter school to complete any requirements before seeking a determination from the department pursuant to this subsection (3), the charter school must submit the request no later than the end of the next budget year following the budget year in which the charter school completes the requirements.

(b) If the state board receives a request for a determination of whether the authorizing school district has improperly withheld any portion of the amount due to a charter school, the state board must direct the department to review the terms of the charter contract and the financial information of the charter school and the authorizing school district and report to the state board its findings regarding whether the authorizing school district improperly withheld any portion of the amount due to the charter school. The department shall request from the authorizing school district and the charter school all information necessary to make the findings, including but not limited to audited financial data. The authorizing school district and the charter school must provide the requested information as soon as possible following the request, but in no event later than thirty days after the annual financial audit is completed. The department must forward its report to the state board within sixty days after receiving all of the requested information from the authorizing school district and the charter school.

(c) At the next state board meeting after receiving the department's report pursuant to paragraph (b) of this subsection (3), the state board shall issue its decision regarding whether the authorizing school district improperly withheld any portion of the amount due to the charter school. If the state board finds that the authorizing school district improperly withheld any portion of the amount due to the charter school, the authorizing school district shall pay to the charter school, within thirty days after the state board issues the decision, the amount improperly withheld. In addition, the authorizing school district shall pay the department's costs incurred in reviewing the necessary information to make its report. If the state board finds that the authorizing school district did not improperly withhold any portion of the amount due to the charter school, the charter school shall pay the department's costs incurred in reviewing the necessary information to make its report.

(d) If the authorizing school district fails within the thirty-day period to pay the full amount that was improperly withheld, the charter school may notify the department, and the department shall withhold from the authorizing school district's state share of total program the unpaid portion of the amount improperly withheld by the authorizing school district from the charter school and pay the withheld amount directly to the charter school.

(4) (a) If a charter school determines that a school district has not paid the tuition charge for the excess costs incurred in educating a child with a disability as required in section 22-20-109 (5), the charter school may seek a determination from the state board in accordance with the provisions of subsection (3) of this section.

(b) If the state board finds that the school district has improperly withheld moneys due to the charter school, the school district, within thirty days after the state board issues the decision, shall pay to the charter school the amount improperly withheld. In addition, the school district shall pay the department's costs incurred in reviewing the necessary information to make its report. If the school district fails within the thirty-day period to pay the full amount that was improperly withheld, the charter school may notify the department, and the department shall withhold from the school district's state share of total program the unpaid portion of the amount improperly withheld by the district and pay the amount withheld directly to the charter school.

(c) If the state board finds that the school district did not improperly withhold any portion of the amount due to the charter school, the charter school shall pay the department's costs incurred in reviewing the necessary information to make its report.

(5) (a) This section takes effect upon the proclamation by the governor of the vote cast in a statewide election held no later than November 2017 at which a majority of those voting approve a citizen-initiated increase in state tax revenues for the purpose of funding preschool through twelfth grade public education, so long as the amount of the approved revenue increase is equal to or greater than the total estimated state fiscal impact associated with the payment of the state share of total program pursuant to section 22-54.5-203, investment moneys pursuant to section 22-54.5-301, hold-harmless moneys pursuant to section 22-54.5-302, and per pupil supplemental payments pursuant to section 22-54.5-303, in the second budget year commencing after the increase is approved, as stated in the final fiscal note prepared for Senate Bill 13-213, enacted in 2013.

(b) The provisions of this section apply in the second budget year commencing after the statewide election at which the voters approve the increase in state tax revenues for the purpose of funding public education and in budget years thereafter.



§ 22-30.5-112. Charter schools - financing - definitions - guidelines - repeal

(1) (a) For purposes of the "Public School Finance Act of 1994", article 54 of this title, pupils enrolled in a charter school shall be included in the pupil enrollment, the online pupil enrollment, or the preschool program enrollment, whichever is applicable, of the school district that granted its charter. The school district that granted its charter shall report to the department the number of pupils included in the school district's pupil enrollment, the school district's online pupil enrollment, and the school district's preschool program enrollment that are actually enrolled in each charter school.

(b) The school district shall also identify each charter school that is a qualified charter school as defined in section 22-54-124 (1)(f.6), identify each qualified charter school that will be operating in a school district facility and that does not have ongoing financial obligations incurred to repay the outstanding costs of new construction undertaken for the charter school's benefit, and provide an estimate of the number of pupils expected to be enrolled in each qualified charter school during the budget year following the budget year in which the district makes a report.

(2) (a) (I) As part of the charter school contract, the charter school and the school district shall agree on funding and any services to be provided by the school district to the charter school.

(II) For the 1999-2000 budget year, the charter school and the school district shall begin discussions on the contract using eighty percent of the district per pupil revenues.

(III) (A) For budget year 2000-01 and budget years thereafter, except as otherwise provided in paragraph (a.3) of this subsection (2), each charter school and the chartering school district shall negotiate funding under the contract. The charter school shall receive one hundred percent of the district per pupil revenues for each pupil enrolled in the charter school who is not an online pupil and one hundred percent of the district per pupil online funding for each online pupil enrolled in the charter school; except that the chartering school district may choose to retain the actual amount of the charter school's per pupil share of the central administrative overhead costs for services actually provided to the charter school, up to five percent of the district per pupil revenues for each pupil who is not an online pupil enrolled in the charter school and up to five percent of the district per pupil online funding for each online pupil enrolled in the charter school.

(B) For budget years 2001-02 through 2010-11, the minimum amount of funding specified in sub-subparagraph (A) of this subparagraph (III) shall reflect the one-percent increase in the statewide base per pupil funding for state fiscal years 2001-02 through 2010-11 received by the school district as required by section 17 of article IX of the state constitution.

(a.3) If the authorizing school district enrolls five hundred or fewer students, the charter school shall receive funding in the amount of the greater of one hundred percent of the district per pupil online funding for each online pupil enrolled in the charter school plus one hundred percent of the district per pupil revenues for each pupil who is not an online pupil enrolled in the charter school, minus the actual amount of the charter school's per pupil share of the central administrative overhead costs incurred by the school district, based on audited figures, or eighty-five percent of the district per pupil revenues for each pupil enrolled in the charter school who is not an online pupil plus eighty-five percent of the district per pupil online funding for each online pupil enrolled in the charter school.

(a.4) (I) Within ninety days after the end of each fiscal year, each school district shall provide to each charter school within its district an itemized accounting of all its central administrative overhead costs. If the itemized accounting includes services provided to the charter school by school district personnel, the itemized accounting, at the charter school's request, must include a list of the personnel positions and services provided by persons in each position. The actual central administrative overhead costs are the amount charged to the charter school. Any difference, within the limitations of subparagraph (III) of paragraph (a) of this subsection (2) and paragraph (a.3) of this subsection (2), between the amount initially charged to the charter school and the actual cost must be reconciled and paid to the owed party.

(II) Within ninety days after the end of each fiscal year, each school district shall provide to each charter school within its district an itemized accounting of all the actual costs of district services the charter school chose at its discretion to purchase from the district calculated in accordance with paragraph (b) of this subsection (2). If the itemized accounting includes services purchased by the charter school that were provided by school district personnel, the itemized accounting, at the charter school's request, must include a list of the personnel positions and services provided by persons in each position. Any difference between the amount initially charged to the charter school and the actual cost shall be reconciled and paid to the owed party.

(III) If either party disputes an itemized accounting provided pursuant to subparagraphs (I) and (II) of this paragraph (a.4), any charges included in an accounting, or charges to either party, that party is entitled to request a third-party review at the requesting party's expense. The review shall be conducted by the department, and the department's determination shall be final.

(a.5) As used in this subsection (2):

(I) "Central administrative overhead costs" means indirect costs incurred in providing:

(A) Services listed under the heading of support services - general administration in the school district chart of accounts as specified by rule of the state board; and

(B) Salaries and benefits for administrative job classifications listed under the headings of support services - business and support services - central in the school district chart of accounts as specified by rule of the state board.

(II) "District per pupil revenues" means the district's total program as defined in section 22-54-103 (6) for any budget year divided by the district's funded pupil count as defined in section 22-54-103 (7) for said budget year.

(II.5) "District per pupil online funding" means a school district's online funding, as specified in section 22-54-104 (4.5), divided by the district's online pupil enrollment for any budget year.

(III) (Deleted by amendment, L. 2010, (HB 10-1013), ch. 399, p. 1913, § 38, effective June 10, 2010.)

(a.7) For the 2000-01 budget year through the 2008-09 budget year, each charter school shall annually allocate the minimum per pupil dollar amount specified in section 22-54-105 (2)(b), multiplied by the number of students enrolled in the charter school who are not students enrolled in an online program or an online school, as defined in sections 22-30.7-102 (9) and 22-30.7-102 (9.5), to a fund created by the charter school for capital reserve purposes, as set forth in section 22-45-103 (1)(c) and (1)(e), or solely for the management of risk-related activities, as identified in section 24-10-115, C.R.S., and article 13 of title 29, C.R.S., or among such allowable funds. Said moneys shall be used for the purposes set forth in section 22-45-103 (1)(c) and (1)(e) and may not be expended by the charter school for any other purpose. Any moneys remaining in the fund that have not been expended prior to the 2009-10 budget year shall be budgeted for the purposes set forth in section 22-45-103 (1)(c) and (1)(e) in the 2009-10 budget year or any budget year thereafter.

(a.8) (I) For the 2000-01 budget year and budget years thereafter, the school district shall provide federally required educational services to students enrolled in charter schools on the same basis as such services are provided to students enrolled in other public schools of the school district. Each charter school shall pay an amount equal to the per pupil cost incurred by the school district in providing federally required educational services, multiplied by the number of students enrolled in the charter school. At either party's request, however, the charter school and the school district may negotiate and include in the charter contract alternate arrangements for the provision of and payment for federally required educational services.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (a.8) to the contrary, the school district shall calculate the per pupil cost of providing federally required educational services after subtracting the amount received in federal and state moneys for providing said services.

(a.9) For budget year 2002-03 and budget years thereafter, and in accordance with section 22-30.5-406, the funding provided by a chartering school district to a charter school pursuant to this subsection (2) shall be reduced by the amount of any direct payments of principal and interest due on bonds issued on behalf of a charter school by a governmental entity other than a school district for the purpose of financing charter school capital construction that were made by the state treasurer or the chartering school district on behalf of the charter school.

(b) The charter school, at its discretion, may contract with the school district for the direct purchase of district services in addition to those included in central administrative overhead costs, including but not limited to food services, custodial services, maintenance, curriculum, media services, and libraries. The amount to be paid by a charter school in purchasing any district service pursuant to this paragraph (b) shall be determined by dividing the cost of providing the service for the entire school district, as specified in the school district's budget, by the number of students enrolled in the school district and multiplying said amount by the number of students enrolled in the charter school.

(b.5) (I) The charter school and the school district shall negotiate prior to the beginning of each fiscal year for the payment to the school district of any direct costs incurred by the school district. If the charter school and the school district do not reach agreement regarding the payment of direct costs, the school district shall be barred from withholding from the charter school any moneys as reimbursement for direct costs. The school district shall provide an itemized accounting to each charter school for the direct costs incurred by the school district with the itemized accounting provided pursuant to paragraph (a.4) of this subsection (2).

(II) For purposes of this paragraph (b.5), "direct costs" means the direct costs incurred by a school district solely for the purpose of reviewing charter applications, negotiating the charter contract, and providing direct oversight to charter schools. "Direct costs" shall not include the school district's legal or other costs attributable to litigation or the resolution of a dispute with a charter school.

(c) (I) (Deleted by amendment, L. 2010, (HB 10-1013), ch. 399, p. 1913, § 38, effective June 10, 2010.)

(II) For budget year 2000-01 and budget years thereafter, the amount of funding received by a charter school pursuant to this subsection (2) shall not be less than one hundred percent of the chartering school district's district per pupil revenues, minus up to five percent as provided in subparagraph (III) of paragraph (a) of this subsection (2), multiplied by the number of pupils enrolled in the charter school or as otherwise provided in paragraph (a.3) of this subsection (2) for any charter school chartered by a school district that enrolls five hundred or fewer students.

(III) If a charter school operates a full-day kindergarten program, for purposes of calculating the charter school's funding pursuant to this subsection (2), the number of pupils enrolled in the charter school shall include the supplemental kindergarten enrollment as defined in section 22-54-103 (15).

(d) (Deleted by amendment, L. 2004, p. 1583, § 10, effective June 3, 2004.)

(e) Fees collected from students enrolled at a charter school shall be retained by such charter school.

(3) (a) (I) For the 1999-2000 budget year, notwithstanding subsection (2) of this section, the proportionate share of state and federal resources generated by students with disabilities or staff serving them shall be directed to charter schools enrolling such students by their school districts or administrative units. The proportionate share of moneys generated under other federal or state categorical aid programs shall be directed to charter schools serving students eligible for such aid.

(II) For budget year 2000-01 and budget years thereafter, if the charter school and the school district have negotiated to allow the charter school to provide federally required educational services pursuant to paragraph (a.8) of subsection (2) of this section, the proportionate share of state and federal resources generated by students receiving such federally required educational services or staff serving them shall be directed by the school district or administrative unit to the charter school enrolling such students.

(III) For budget year 2000-01 and budget years thereafter, the proportionate share of moneys generated under federal or state categorical aid programs, other than federally required educational services, shall be directed to charter schools serving students eligible for such aid; except that a school district that receives small attendance center aid pursuant to section 22-54-122 for a small attendance center that is a charter school shall forward the entire amount of such aid to the charter school for which it was received.

(IV) The school district shall distribute to each charter school on a per-pupil basis any state or federal money that is not otherwise addressed in subsection (2) of this section or in this subsection (3) and that the school district receives based on a per pupil calculation if the calculation includes pupils enrolled in the charter school.

(a.5) Each charter school that serves students who may be eligible to receive services provided through federal aid programs shall comply with all federal reporting requirements to receive the federal aid.

(b) If a student with a disability attends a charter school, the school district of residence shall be responsible for paying any tuition charge for the excess costs incurred in educating the child in accordance with the provisions of section 22-20-109 (5).

(c) Within ninety days after the end of each budget year, each school district shall provide to each charter school of the school district an itemized accounting of all the actual special education costs that the school district incurred for the applicable budget year and the basis of any per pupil charges for special education that the school district imposed against the charter school for the applicable budget year. If the itemized accounting includes services provided to the charter school by school district personnel, the itemized accounting, at the charter school's request, must include a list of the personnel positions and services provided by persons in each position.

(4) The governing body of a charter school is authorized to accept gifts, donations, or grants of any kind made to the charter school and to expend or use said gifts, donations, or grants in accordance with the conditions prescribed by the donor; however, no gift, donation, or grant shall be accepted by the governing body if subject to any condition contrary to law or contrary to the terms of the contract between the charter school and the local board of education.

(4.5) Except as provided in section 22-30.5-112.3 (2)(b), any moneys received by a charter school from any source and remaining in the charter school's accounts at the end of any budget year shall remain in the charter school's accounts for use by the charter school during subsequent budget years and shall not revert to the school district or to the state.

(5) Repealed. / (Deleted by amendment, L. 2004, p. 1583, § 10, effective June 3, 2004.)

(6) (Deleted by amendment, L. 2004, p. 1583, § 10, effective June 3, 2004.)

(7) A charter school shall comply with all of the state financial and budget rules, regulations, and financial reporting requirements with which the chartering school district is required to comply, including but not limited to annual completion of a governmental audit that complies with the requirements of the department.

(8) (a) Notwithstanding any provision of this section to the contrary, a chartering school district, under the circumstances specified in the contract between the school district and the charter school pursuant to section 22-30.5-105 (2)(c)(IV), may withhold a portion of a charter school's monthly payment due pursuant to this section.

(b) The chartering school district may withhold a portion of the payment due to the charter school only until such time as the charter school complies with the financial reporting requirements.

(9) (a) If a charter school determines that its chartering school district has not forwarded to the charter school the amount due to the charter school in accordance with the terms of the charter contract and the provisions of this section, the charter school may seek a determination from the state board regarding whether the chartering school district improperly withheld any portion of the amount due to the charter school. A charter school that chooses to request a determination pursuant to this subsection (9) of issues arising on or after July 1, 2004, shall submit the request within the next fiscal year following the fiscal year in which the chartering school district may have improperly withheld funding; except that, if the charter contract requires the charter school to complete any requirements prior to seeking a determination from the department pursuant to this subsection (9), the charter school shall submit the request no later than the end of the next fiscal year following the fiscal year in which the charter school completes said requirements.

(b) Upon receipt from a charter school of a request for a determination of whether the chartering school district has improperly withheld any portion of the amount due to the charter school, the state board shall direct the department to review the terms of the charter contract and the financial information of the charter school and the chartering school district and make a recommendation to the state board regarding whether the chartering school district improperly withheld any portion of the amount due to the charter school. The department shall request from the chartering school district and the charter school all information necessary to make the recommendation, including but not limited to audited financial data. The chartering school district and the charter school shall provide the requested information as soon as possible following the request, but in no event later than thirty days after completion of the annual financial audit. The department shall forward its recommendation to the state board within sixty days after receiving all of the requested information from the chartering school district and the charter school.

(c) At the next state board meeting following receipt of the recommendation of the department pursuant to paragraph (b) of this subsection (9), the state board shall issue its decision regarding whether the chartering school district improperly withheld any portion of the amount due to the charter school. If the state board finds that the chartering school district improperly withheld any portion of the amount due to the charter school, the chartering school district shall pay to the charter school, within thirty days after issuance of the decision, the amount improperly withheld. In addition, the chartering school district shall pay the costs incurred by the department in reviewing the necessary information to make its recommendation. If the state board finds that the chartering school district did not improperly withhold any portion of the amount due to the charter school, the charter school shall pay the costs incurred by the department in reviewing the necessary information to make its recommendation.

(d) If the chartering school district fails within the thirty-day period to pay the full amount that was improperly withheld, the charter school may notify the department, and the department shall withhold from the chartering school district's state equalization payment the unpaid portion of the amount improperly withheld by the chartering school district from the charter school and pay the unpaid portion directly to the charter school.

(10) (a) If a charter school determines that a school district has not paid the tuition charge for the excess costs incurred in educating a child with a disability as required in section 22-20-109 (5), the charter school may seek a determination from the state board in accordance with the provisions of subsection (9) of this section.

(b) If the state board determines that the school district has improperly withheld moneys due to the charter school, the school district, within thirty days after the state board's determination, shall pay to the charter school the amount improperly withheld. In addition, the school district shall pay the costs incurred by the department in reviewing the necessary information to make its recommendation. If the school district fails, within the thirty-day period, to pay the full amount that was improperly withheld, the charter school shall notify the department, and the department shall withhold from the school district's state equalization payment the unpaid portion of the amount improperly withheld by the district and pay the unpaid portion directly to the charter school.

(c) If the state board finds that the school district did not improperly withhold any portion of the amount due to the charter school, the charter school shall pay the costs incurred by the department in reviewing the necessary information to make its recommendation.

(11) (a) Notwithstanding any provision of this section to the contrary, a district charter school that converts from an institute charter school pursuant to section 22-30.5-504 (10) continues to receive, as calculated pursuant to section 22-30.5-513, the accounting district's adjusted per pupil revenues and at-risk supplemental aid as the funding applied to the converted school before the conversion; except that this subsection (11) does not apply if the converted school is authorized by a small rural school district, as described in section 22-54-108 (3)(b)(IV).

(b) This subsection (11) is repealed, effective July 1, 2021.



§ 22-30.5-112.1. Charter schools - definitions - exclusive jurisdiction districts - authorized on or after July 1, 2004 - financing - repeal

(1) As used in this section, unless the context otherwise requires:

(a) (I) "Adjusted district per pupil revenues" means the greater of:

(A) The qualifying school district's per pupil funding plus the qualifying school district's at-risk per pupil funding; or

(B) Minimum per pupil funding as calculated pursuant to section 22-54-104 (3.5)(d).

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (a) to the contrary, in a budget year in which a qualifying school district receives minimum per pupil funding as calculated pursuant to section 22-54-104 (3.5)(d), "adjusted district per pupil revenues" means minimum per pupil funding as calculated pursuant to section 22-54-104 (3.5)(d).

(b) "At-risk funding" means the amount of funding determined in accordance with the formulas described in section 22-54-104 (4).

(c) "At-risk per pupil funding" means the amount of funding determined in accordance with the following formula:

(The qualifying school district's at-risk funding divided by the qualifying school district's funded pupil count) x (the district charter school's percentage of at-risk pupils divided by the qualifying school district's percentage of at-risk pupils)

(d) "At-risk pupils" shall have the same meaning as provided in section 22-54-103 (1.5).

(e) "Central administrative overhead costs" shall have the same meaning as provided in section 22-30.5-112 (2)(a.5)(I).

(f) "District charter school" means a charter school for which the charter application is approved on or after July 1, 2004, by a qualifying school district.

(g) "District funded pupil count" shall have the same meaning as provided in section 22-54-103 (7).

(h) "District per pupil funding" means a qualifying school district's per pupil funding as determined in accordance with the formula described in section 22-54-104 (3).

(i) "District per pupil online funding" means a school district's online funding, as specified in section 22-54-104 (4.5), divided by the district's online pupil enrollment for any budget year.

(j) "District per pupil revenues" means the qualifying school district's total program, as defined in section 22-54-103 (6), for any budget year divided by the qualifying school district's funded pupil count for said budget year.

(k) "Online pupil enrollment" means:

(I) Repealed.

(II) For the 2008-09 budget year, and for budget years thereafter, the number of pupils, on the pupil enrollment count day within the applicable budget year, enrolled in, attending, and actively participating in a multi-district online school, as defined in section 22-30.7-102 (6), created pursuant to article 30.7 of this title, by the district charter school.

(l) "Pupil enrollment" shall have the same meaning as provided in section 22-54-103 (10).

(m) "Qualifying school district" means a school district:

(I) That has retained exclusive authority to authorize charter schools pursuant to the provisions of section 22-30.5-504; and

(II) In which more than forty percent of the pupil enrollment consists of at-risk pupils.

(2) Notwithstanding the provisions of section 22-30.5-112 (2)(a) to (2)(a.5), (2)(b), (2)(b.5), and (2)(c), the amount of funding to be received by a district charter school, the accounting of central administrative overhead costs between a district charter school and a qualifying school district, and the direct purchase of district services by a district charter school from a qualifying school district shall be determined pursuant to the provisions of this section.

(3) (a) For budget year 2004-05 and budget years thereafter, each district charter school and the qualifying school district that approved the charter shall negotiate funding under the charter contract. The district charter school shall receive one hundred percent of the adjusted district per pupil revenues for each pupil enrolled in the district charter school who is not an online pupil and one hundred percent of the district per pupil online funding for each online pupil enrolled in the district charter school; except that the qualifying school district may choose to retain the sum of the actual amount of the district charter school's per pupil share of the central administrative overhead costs for services actually provided to the district charter school, up to five percent of the adjusted district per pupil revenues for each pupil who is not an online pupil enrolled in the district charter school and up to five percent of the district per pupil online funding for each online pupil enrolled in the district charter school.

(b) Notwithstanding any provision of this subsection (3) to the contrary, if a qualifying school district enrolls five hundred or fewer students, the district charter school shall receive funding in the amount of the greater of one hundred percent of the district per pupil online funding for each online pupil enrolled in the district charter school plus one hundred percent of the district per pupil revenues for each pupil who is not an online pupil enrolled in the district charter school, minus the actual amount of the district charter school's per pupil share of the central administrative overhead costs incurred by the qualifying school district, based on audited figures, or eighty-five percent of the district per pupil revenues for each pupil enrolled in the district charter school who is not an online pupil plus eighty-five percent of the district per pupil online funding for each online pupil enrolled in the district charter school.

(c) If a charter school operates a full-day kindergarten program, for purposes of calculating the charter school's funding pursuant to this subsection (3), the number of pupils enrolled in the charter school shall include the supplemental kindergarten enrollment as defined in section 22-54-103 (15).

(4) Within ninety days after the end of each fiscal year, each qualifying school district shall provide to each district charter school authorized by the qualifying school district an itemized accounting of all its central administrative overhead costs. The actual central administrative overhead costs shall be the amount charged to the district charter school. Any difference, within the limitations specified in subsection (3) of this section, between the amount initially charged to the district charter school and the actual cost shall be reconciled and paid to the owed party.

(5) The district charter school, at its discretion, may contract with the qualifying school district for the direct purchase of district services in addition to those included in central administrative overhead costs, including but not limited to food services, custodial services, maintenance, curriculum, media services, and libraries. The amount to be paid by a district charter school in purchasing any district service pursuant to this subsection (5) shall be determined through an agreement between the district charter school and the qualifying school district using one of the following methods:

(a) By dividing the cost of providing the service for the entire qualifying school district, as specified in the qualifying school district's budget, by the number of students enrolled in the qualifying school district and multiplying said amount by the number of students enrolled in the district charter school;

(b) By determining the actual costs incurred by the qualifying school district in providing support services; or

(c) By negotiating a services agreement between the district charter school and the qualifying school district pursuant to which multiple services are provided for a fixed cost.

(6) Notwithstanding any other provision of this section to the contrary and for the purposes of this section only, a school district in which more than forty percent of the pupil enrollment consists of at-risk pupils at the time a charter school's application is first approved shall be deemed to have the same percentage of at-risk pupil enrollment for the term of the charter contract. For purposes of renewal of the charter contract, the percentage of at-risk pupils in the school district at the time the renewal application is submitted shall be the percentage used for purposes of determining whether the school district is a qualifying school district and subject to the provisions of this section.

(7) (a) Notwithstanding any provision of this section to the contrary, a district charter school that converts from an institute charter school pursuant to section 22-30.5-504 (10) continues to receive, as calculated pursuant to section 22-30.5-513, the accounting district's adjusted per pupil revenues and at-risk supplemental aid as the funding applied to the converted school before the conversion; except that this subsection (7) does not apply if the converted school is authorized by a small rural school district, as described in section 22-54-108 (3)(b)(IV).

(b) This subsection (7) is repealed, effective July 1, 2021.



§ 22-30.5-112.2. Charter schools - at-risk supplemental aid - definitions - legislative declaration - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Adjusted district per pupil revenues" has the same meaning as defined in section 22-30.5-112.1 (1)(a).

(b) "ASCENT program" means the accelerating students through concurrent enrollment program created in section 22-35-108.

(c) "At-risk pupils" has the same meaning as defined in section 22-54-103 (1.5).

(d) "District per pupil revenues" has the same meaning as defined in section 22-30.5-112 (2)(a.5)(II).

(e) "Qualifying school district" has the same meaning as defined in section 22-30.5-112.1.

(2) (a) For the 2012-13 budget year and each budget year thereafter, the general assembly shall appropriate to the department of education for allocation to school districts the amount calculated for at-risk supplemental aid for those school districts and district charter schools described in paragraph (b) of this subsection (2). The at-risk supplemental aid is additional funding and does not supplant any other funding provided pursuant to this article.

(b) (I) Each qualifying school district shall receive at-risk supplemental aid if the percentage of at-risk pupils in a district charter school authorized by the qualifying school district prior to July 1, 2004, is less than the percentage of at-risk pupils in the qualifying school district. The amount of the school district's at-risk supplemental aid is equal to the difference between one hundred percent of district per pupil revenues and one hundred percent of adjusted district per pupil revenues for each pupil enrolled in the district charter school, not including online pupils or pupils enrolled in the ASCENT program.

(II) Each district charter school in a qualifying school district that was initially authorized prior to July 1, 2004, shall receive at-risk supplemental aid if the percentage of at-risk students in the district charter school exceeds the percentage of at-risk pupils in the qualifying school district. The amount of the district charter school's at-risk supplemental aid is equal to the difference between one hundred percent of adjusted district per pupil revenues and one hundred percent of district per pupil revenues for each pupil enrolled in the district charter school, not including online pupils or pupils enrolled in the ASCENT program. A school district shall pass through one hundred percent of a district charter school's at-risk supplemental aid to the district charter school.

(III) Each district charter school in a school district that is not a qualifying district and whose percentage of at-risk pupils exceeds the percentage of at-risk pupils in the chartering school district shall receive at-risk supplemental aid. The amount of the district charter school's at-risk supplemental aid is equal to the difference between one hundred percent of adjusted district per pupil revenues and one hundred percent of district per pupil revenues for each pupil enrolled in the district charter school, not including online pupils or pupils enrolled in the ASCENT program. A school district shall pass through one hundred percent of a district charter school's at-risk supplemental aid to the district charter school.

(3) If the appropriation to the department of education is insufficient to fund one hundred percent of the at-risk supplemental aid calculated pursuant to paragraph (b) of subsection (2) of this section, the department of education shall reduce each school district's and each district charter school's at-risk supplemental aid proportionately.

(4) (a) Notwithstanding any provision of this section to the contrary, at-risk supplemental aid for a district charter school that converts from an institute charter school pursuant to section 22-30.5-504 (10) continues to be calculated for the converted school pursuant to section 22-30.5-513 as the funding applied to the converted school before the conversion; except that this subsection (4) does not apply if the converted school is authorized by a small rural school district, as described in section 22-54-108 (3)(b)(IV).

(b) This subsection (4) is repealed, effective July 1, 2021.



§ 22-30.5-112.3. Charter schools - additional aid from district

(1) (a) and (a.5) Repealed.

(a.7) (I) For the 2003-04 budget year and each budget year thereafter, a qualified charter school, as defined in section 22-54-124 (1)(f.6), shall receive state education fund moneys from the school district that granted its charter in an amount equal to the percentage of the district's certified charter school pupil enrollment that is attributable to pupils expected to be enrolled in the qualified charter school multiplied by the total amount of state education fund moneys distributed to the district for the same budget year pursuant to section 22-54-124 (3).

(II) As used in this paragraph (a.7), "pupils" means pupils, other than pupils enrolled in an online program or online school, as defined in sections 22-30.7-102 (9) and 22-30.7-102 (9.5), who are enrolled in a charter school.

(b) Funding received pursuant to paragraph (a), (a.5), or (a.7) of this subsection (1) shall be in addition to any funding provided pursuant to section 22-30.5-112.

(c) A district shall provide funding to each qualified charter school, as defined in section 22-54-124 (1)(f.6), by making a monthly payment to the qualified charter school as soon as possible after the district receives a monthly payment of state education fund moneys pursuant to section 22-54-124 (4).

(2) (a) A charter school shall use moneys it receives pursuant to subsection (1) of this section solely for capital construction, as defined in section 22-54-124 (1)(a).

(b) Notwithstanding the provisions of section 22-30.5-112 (4.5), any moneys received by a charter school pursuant to subsection (1) of this section for the 2001-02 budget year that are not expended by January 31, 2003, shall be transferred back to the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-30.5-112.5. Charter schools - transportation plans

If a charter school's charter or contract includes provision of transportation services by the school district, the charter school and the school district shall collaborate in developing a transportation plan to use school district equipment to transport students enrolled in the charter school to and from the charter school and their homes and to and from the charter school and any extracurricular activities. The transportation plan may include, but need not be limited to, development of bus routes and plans for sharing the use of school district equipment for the benefit of students enrolled in charter schools of the school district and students enrolled in other schools of the school district.



§ 22-30.5-113. State board - department of education - duties - charter schools - evaluation - report

(1) Notwithstanding section 24-1-136 (11)(a)(I), beginning in the 2004-05 budget year, and at least every three years thereafter, the department shall prepare a report and evaluation for the governor and the house and senate committees on education on the success or failure of charter schools and of institute charter schools authorized pursuant to part 5 of this article 30.5, their relationship to other school reform efforts, and suggested changes in state law necessary to strengthen or change the charter school program described in this article 30.5.

(2) The state board shall compile evaluations of charter schools received from local boards of education and evaluations of institute charter schools prepared by the state charter school institute created in section 22-30.5-503. The state board shall review information regarding the statutes, regulations, and policies from which charter schools were released pursuant to section 22-30.5-105 and from which institute charter schools were released pursuant to section 22-30.5-508 to determine if the releases assisted or impeded the charter schools or the institute charter schools in meeting their stated goals and objectives.

(3) In preparing the report required by this section, the state board shall compare the performance of charter school pupils and institute charter school pupils with the performance of ethnically and economically comparable groups of pupils in other public schools who are enrolled in academically comparable courses.



§ 22-30.5-115. Construction of article - severability

If any provision of this article or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.



§ 22-30.5-116. Charter schools - school bullying policies required

(1) On or before October 1, 2011, each charter school shall adopt and implement a policy concerning bullying prevention and education. Each charter school's policy, at a minimum, shall set forth appropriate disciplinary consequences for students who bully other students and for any person who takes any retaliatory action against a student who reports in good faith an incident of bullying, which consequences shall comply with all applicable state and federal laws.

(2) For the purposes of this section, "bullying" shall have the same meaning as set forth in section 22-32-109.1 (1)(b).

(3) Each charter school is encouraged to ensure that its policy, at a minimum, incorporates the biennial administration of surveys of students' impressions of the severity of bullying in their schools, as described in section 22-93-104 (1)(c); includes character building; and includes the designation of a team of persons at each school of the school district who advise the school administration concerning the severity and frequency of bullying incidents that occur in the school, which team may include, but need not be limited to, law enforcement officials, social workers, prosecutors, health professionals, mental health professionals, counselors, teachers, administrators, parents, and students.



§ 22-30.5-117. Basic skills placement or assessment tests - intervention plans

(1) Each charter school that includes any of grades nine through twelve may administer to students enrolled in those grades the basic skills placement or assessment tests that are administered to matriculated first-time freshman students pursuant to section 23-1-113, C.R.S. The charter school may administer the tests to a student at any time and as often as it deems necessary while the student is enrolled in any of grades nine through twelve, but the department of education shall allocate moneys to each charter school to offset the costs incurred in administering each of the test units only once per student while he or she is enrolled in those grades.

(2) If a charter school chooses to administer the basic skills placement or assessment tests, each student's individual career and academic plan shall include the scores achieved by the student on the basic skills placement or assessment tests and, based on an analysis of the scores, the student's level of postsecondary and workforce readiness at the time he or she takes the tests. If a student's scores indicate that he or she is at risk of being unable to demonstrate postsecondary and workforce readiness prior to or upon graduating from high school, school personnel shall work with the student and the student's parent or legal guardian to create an intervention plan that identifies the necessary courses and education support services the student requires to be able to achieve postsecondary and workforce readiness prior to or upon graduating from high school and to be prepared to continue into the postsecondary education option, if any, selected by the student in his or her individual career and academic plan without need for remedial educational services. If appropriate, the charter school, the student, and the student's parent or legal guardian may choose to enroll the student in one or more basic skills courses at an institution of higher education through the "Concurrent Enrollment Programs Act", article 35 of this title, if the student is enrolled in twelfth grade.



§ 22-30.5-118. Needs-based inclusion of charter schools in school district mill levy elections - eligibility - allocation of additional local revenues - definitions

(1) In enacting this section, it is the intent of the general assembly to respect the principle of school district local control and to encourage school districts and charter schools to work together to ensure that charter schools' needs for operating revenues can be met. Accordingly, nothing in this section limits in any way the existing ability of a school district to include a charter school in a school district election to approve additional local revenues or to otherwise assist a charter school in obtaining funding to meet its needs for operating revenues in a legal manner mutually agreed upon by the school district and the charter school.

(2) As used in this section, unless the context otherwise requires:

(a) "Additional local revenues" means a mill levy increase for which a school district receives voter approval pursuant to section 22-40-102 (1.5) or (1.7), 22-54-108, or 22-54-108.5.

(b) "Operating revenues" means moneys used by a school district or a charter school to pay expenses other than capital construction expenses.

(c) "Planning committee" means a committee formed by a school district to assess and prioritize the school district's needs for operating revenues and to consider seeking additional local revenues.

(3) If a school district has a planning committee, the school district must allow the charter schools that the local board of education authorizes to have at least one representative on the school district's planning committee that represents the group of charter schools and must notify the charter schools of the planning committee's meeting schedule. The charter schools of a school district shall cooperate in determining the person or persons who will represent the interests of charter schools on the planning committee.

(4) A school district that considers submitting, or receives a petition requiring it to submit, a ballot question to the eligible electors of the school district to authorize additional local revenues pursuant to section 22-40-102 (1.5) or (1.7), 22-54-108, or 22-54-108.5 shall invite each charter school authorized by the school district to participate in discussions regarding submission of the question. The school district shall extend the invitation at the earliest possible time but no later than June 1 of the applicable election year. Each school district is encouraged to voluntarily include funding for the operating revenues needs of charter schools in the school district's ballot questions to authorize additional local revenues without requiring a charter school to comply with the operating revenues plan submission process set forth in subsection (5) of this section.

(5) (a) A charter school that has operating revenues needs may request that the local board of education of its chartering school district:

(I) Include the charter school's operating revenues needs as part of a ballot question to authorize additional local revenues that the school district submits to the eligible electors of the school district; or

(II) Submit a ballot question to authorize additional local revenues for the charter school to the eligible electors of the school district pursuant to section 22-30.5-119.

(b) A charter school that seeks to have its operating revenues needs included as part of a ballot question that the local board of education of its chartering school district submits to the eligible electors of the district or that seeks to obtain funding for its operating revenues needs through the authorization of additional local revenues pursuant to section 22-30.5-119 shall submit an operating revenues plan to the local board of education of its chartering school district. The plan must include:

(I) A statement of the reasons why the operating revenues needs that would be funded through additional local revenues are necessary;

(II) A description of the specific operations that would be funded through additional local revenues; and

(III) A statement of the reasons why revenue sources other than additional local revenues are inadequate to fully fund the charter school's operating revenues needs.

(6) (a) The local board of education shall review the operating revenues plan submitted by a charter school pursuant to subsection (5) of this section and determine the priority of the charter school's operating revenues needs in relation to the operating revenues needs of other schools of the district.

(b) At least sixty days before the date by which a school district must certify a ballot question to the county clerk and recorder, the local board of education shall notify the charter school in writing that the school district has or has not prioritized the charter school's operating revenues needs for inclusion in the ballot question at the upcoming election.

(c) If the local board of education prioritizes the charter school operating revenues needs for inclusion in the ballot question at the upcoming election, the local board of education shall include the charter school's operating revenues request in the same ballot question being submitted by the school district to authorize additional local revenues.

(d) If the local board of education does not prioritize the charter school's operating revenues needs for inclusion in the ballot question at the upcoming election, the local board of education shall provide to the charter school, with the notice required in paragraph (b) of this subsection (6), a written statement specifying the reasons for excluding the charter school's operating revenues needs. The local board of education shall allow the charter school an opportunity to address any issues raised by the board.

(e) Nothing in this subsection (6) requires a local board of education to prioritize the operating revenues plan of a charter school. The local board of education and a charter school may agree to reserve or escrow moneys for the benefit of the charter school.

(f) Notwithstanding the provisions of this subsection (6) concerning the prioritization of a charter school's operating revenues plan and inclusion in a district ballot question to authorize additional local revenues, the local board of education and a charter school may agree to an alternative financial plan to address a charter school's operating revenues needs.

(7) When a school district includes a charter school's operating revenues needs in a district ballot question to authorize additional local revenues:

(a) Before the school district submits the ballot question to the eligible electors of the school district, the local board of education and the charter school must agree to the process by which the school district will distribute the additional local revenues to the charter school; and

(b) The school district and the charter school must bear the costs of submitting the ballot question in proportion to their respective portions of the total additional local revenues that the school district will receive, unless the local board of education and the charter school agree to a different cost-sharing arrangement.

(8) If a charter school requests that a school district submit a ballot question to the eligible electors of the school district pursuant to section 22-30.5-119 to approve additional local revenues, the charter school must pay all of the costs of submitting the ballot question; except that, if the local board of education submits a separate special mill levy ballot question on the same ballot as a ballot question to approve additional local revenues, the school district and the charter school must agree to bear the costs of submitting the special mill levy ballot question. The school district shall distribute to the charter school all of the revenues received as a result of a ballot question submitted pursuant to section 22-30.5-119.

(9) The additional revenues that a charter school receives as a result of inclusion in a district ballot question or a ballot question submitted pursuant to section 22-30.5-119 to authorize additional local revenues are in addition to, and do not replace, the moneys the charter school receives from the school district pursuant to sections 22-30.5-112 to 22-30.5-112.3. A charter school that receives additional revenues as a result of inclusion in a district ballot question or a ballot question submitted pursuant to section 22-30.5-119 is subject to any restrictions on the use of those revenues that may be imposed by the statute that authorizes the school district to seek authorization of the additional local revenues.

(10) Notwithstanding any other provision of this section to the contrary, a school district shall not include a charter school in a district ballot question to authorize additional local revenues or submit a ballot question on the charter school's behalf pursuant to section 22-30.5-119 unless the charter school that is to receive additional local revenues and the school district have entered into a contract specifying that the ownership of any items purchased using the additional local revenues automatically reverts to the school district if:

(a) The charter school's charter is revoked or not renewed;

(b) The charter school becomes insolvent and can no longer operate as a charter school; or

(c) The charter school otherwise ceases to operate.



§ 22-30.5-119. Mill levy for charter school operating revenues

(1) With the agreement of all charter schools that will receive the revenues generated by a mill levy to collect additional local revenues, the local board of education may, at any time at which a ballot issue arising under section 20 of article X of the state constitution may be decided, submit to the eligible electors of the school district a question to authorize additional local revenues pursuant to section 22-40-102 (1.5) or (1.7), 22-54-108, or 22-54-108.5 to provide operating revenues for one or more charter schools chartered by the school district. The local board of education shall consult with all affected charter schools that will receive the revenues before determining the amount of the additional local revenues. The local board of education has the discretion to combine the ballot question to authorize additional local revenues with any other tax question that the school district is submitting to the eligible electors of the district or to submit the ballot question as a separate question.

(2) An election called pursuant to subsection (1) of this section shall be conducted pursuant to the provisions of articles 1 to 13 of title 1, C.R.S. Each charter school that is to receive a portion of the additional local revenues shall bear the costs of submitting the ballot question in proportion to the amount of revenues it is to receive unless the charter schools and the school district agree to other cost-sharing arrangements.

(3) If the majority of votes cast at an election held pursuant to this section are in favor of the question, the mill levy of the school district for additional local revenues is as approved by the eligible electors of the district, and taxes shall be levied as approved. Additional local revenues that are approved pursuant to this section by a ballot question submitted as provided in section 22-40-102 (1.5) or (1.7), 22-54-108, or 22-54-108.5 are subject to the limitations on the amount and use of the revenues specified in section 22-40-102 (1.5) or (1.7), 22-54-108, or 22-54-108.5, respectively.

(4) Notwithstanding the provisions of section 22-30.5-118 (6) and any provisions of this section to the contrary, a school district shall not impose a mill levy pursuant to this section to benefit a charter school unless the charter school and the school district enter into a contract specifying that the ownership of any items purchased by the charter school using the revenues received from the mill levy automatically reverts to the school district if:

(a) The charter school's charter is revoked or not renewed;

(b) The charter school becomes insolvent and can no longer operate as a charter school; or

(c) The charter school otherwise ceases to operate.



§ 22-30.5-120. Charter schools - child sexual abuse and assault prevention plan

(1) Each charter school is encouraged to adopt a child sexual abuse and assault prevention plan. Each charter school is encouraged to include in the plan delivery of a comprehensive, age-appropriate curricula for each grade level that the charter school serves regarding child sexual abuse and assault awareness and prevention. The curricula may address, but need not be limited to:

(a) The skills to recognize:

(I) Child sexual abuse and assault;

(II) Boundary violations and unwanted forms of touching and contact; and

(III) Behaviors that an offender uses to groom or desensitize a victim; and

(b) Strategies to:

(I) Promote disclosure;

(II) Reduce self-blame; and

(III) Mobilize bystanders.

(2) Each charter school is encouraged to include in the child sexual abuse and assault prevention plan professional development for school personnel and parents in preventing, identifying, and responding to child sexual abuse and assault. Professional development may include providing training in preventing, identifying, and responding to child sexual abuse and assault, including using the child abuse reporting hotline system created pursuant to section 26-5-111, C.R.S., and distributing resources to raise the awareness of school personnel and parents regarding child sexual abuse and assault and preventing child sexual abuse and assault.

(3) A charter school is encouraged to use curricula and professional development materials, training, and other resources available from the school safety resource center pursuant to section 24-33.5-1809, C.R.S.

(4) As used in this section, "school personnel" includes teachers, administrators, school resource officers, and other employees of a charter school.






Part 2 - Charter School Districts

§ 22-30. 5-201 to 22-30.5-209. (Repealed)

(2) Section 22-30.5-209 provided for the repeal of this part 2, effective July 1, 2003. (See L. 96, p. 667.)






Part 3 - Independent Charter Schools

§ 22-30.5-301. Legislative declaration

(1) The general assembly hereby finds that section 2 of article IX of the state constitution requires the general assembly to provide for the establishment and maintenance of a thorough and uniform system of free public schools. The state therefore has an obligation to ensure that every student has a chance to attend a school that will provide an opportunity for a quality education. If a school is not providing a thorough and adequate education, as determined by the annual performance review conducted by the department pursuant to section 22-11-210, the state has an obligation to the students enrolled in that school to make changes to ensure that they have an opportunity to receive a quality education comparable to students in other public schools in the state.

(2) Therefore, the general assembly finds it necessary to establish a system for independent charter schools to operate within local school buildings when school districts have failed to provide adequate educational opportunities.



§ 22-30.5-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Applicant" means the person or group of persons submitting a proposal for an independent charter to operate an independent charter school pursuant to the provisions of this part 3. An "applicant" may include, but shall not be limited to, an individual, a group of individuals, a nonprofit or for-profit company, an existing public school, a school district, or an institution of higher education.

(2) "Commissioner" means the commissioner of education appointed pursuant to section 22-2-110.

(3) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(4) "Independent charter" means the agreement between a local board of education and an independent charter school governing the existence and operation of the independent charter school.

(5) "Independent charter proposal" means a proposal for the operation of an independent charter school submitted in response to a request for proposals pursuant to the provisions of this part 3.

(6) "Independent charter school" means a charter school approved pursuant to this part 3 that is a public school of a school district.

(7) "Local board of education" means the board of education of the school district in which the independent charter school is or is proposed to be located.

(8) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.



§ 22-30.5-303. Independent charter schools - request for proposals - response contents

(1) Whenever the state board determines that it is necessary to recommend conversion of a public school to an independent charter school to a local board of education pursuant to the provisions of section 22-11-210 (5), the state board shall issue a request for proposals pursuant to subsection (2) of this section and supervise the appointment of a review committee pursuant to section 22-30.5-304.

(2) (a) If an independent charter school is to be organized, the state board, on or before January 15 of the year in which the independent charter school is to open, shall cause to be issued a request for proposals. The request for proposals shall solicit proposals from interested parties, including but not limited to individuals, persons, nonprofit or for-profit companies, existing public schools or school districts, and institutions of higher education, for the operation of an independent charter school within a building that currently houses a public school of a school district. Responses to the request for proposals shall be due no later than the date specified by the state board pursuant to rules adopted by the state board in accordance with paragraph (b) of this subsection (2). The state board shall issue the request for proposals without regard to the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(b) The state board shall adopt rules specifying a schedule for receipt of the responses to the request for proposals pursuant to paragraph (a) of this subsection (2), the formation of a review committee and receipt of the recommendations of said committee pursuant to section 22-30.5-304, and the selection of an applicant and notification to the local board of education pursuant to section 22-30.5-305. Said schedule must ensure the completion of negotiations on the independent charter no later than May 30 of the year in which the independent charter school is to open. The rules must also specify the information that an independent charter proposal must include in order to be eligible for consideration. Such information must include, but need not be limited to, the following:

(I) Demonstrable evidence that the applicant for the independent charter has prior experience in improving the academic performance of students;

(II) The goals, objectives, and student performance standards to be achieved by the independent charter school, including but not limited to the measures for the performance indicators specified in section 22-11-204;

(III) A description of the independent charter school's educational program, student performance standards, annual targets for the measures used to determine the levels of attainment of the performance indicators specified in section 22-11-204, and curriculum, which must meet or exceed the state preschool through elementary and secondary education standards adopted pursuant to part 10 of article 7 of this title and must be designed to enable each student to achieve such standards and targets;

(IV) A description of the independent charter school's plan for evaluating student performance, the types of assessments that must be used to measure student progress toward achievement of the school's student performance standards and the targets for the measures used to determine the levels of attainment of the performance indicators, including but not limited to the state assessments administered pursuant to section 22-7-1006.3, the timeline for achievement of the school's student performance standards and the targets, and the procedures for taking corrective action in the event that student performance at the independent charter school fails to meet such standards and targets;

(V) Evidence that the applicant is economically sound, including balance sheets and operating statements for recent years of operation when appropriate, a proposed budget for the term of the independent charter, and a description of the manner in which an annual audit of the financial and administrative operations of the independent charter school is to be conducted;

(VI) A list of the rules and statutory requirements for which the independent charter school is requesting a waiver and an explanation of the manner in which the independent charter school shall comply with the intent of any rule or statutory requirement that is waived;

(VII) A description of the governance and operation of the independent charter school;

(VIII) An explanation of the relationship that will exist between the independent charter school and its employees;

(IX) The employment policies of the independent charter school;

(X) How the independent charter school will handle legal liability between the school and the school district and any applicable insurance coverage;

(XI) A description of how the independent charter school plans to meet the transportation needs of its students and, if the independent charter school plans to provide transportation for its students, a plan for addressing the transportation needs of low-income students;

(XII) A description of the independent charter school's enrollment policy, consistent with the requirements of section 22-30.5-104 (3), and the criteria for enrollment decisions, which shall include offering enrollment to students already enrolled in the school and students who would be assigned to the school under school district policy.

(c) If the commissioner finds that the information in any independent charter proposal is incomplete, the commissioner shall request the information necessary to complete the minimum requirements for the proposal.



§ 22-30.5-304. Review committee - membership - recommendations

(1) Whenever an independent charter school is to be organized pursuant to this part 3, on or before the date specified by rule adopted by the state board in accordance with section 22-30.5-303 (2)(b), the commissioner shall cause a review committee to be formed. The review committee shall consist of:

(a) The commissioner or a designee of the commissioner, who shall chair the review committee but shall be a nonvoting member of the committee;

(b) A member of the board of education of the school district in which the school is geographically located who shall be the member elected from the director district in which the school is geographically located, if members of the board are elected from director districts, or the member who resides closest to the school, if members are not elected from director districts;

(c) (I) A licensed professional employed at the school who is elected by a vote of all licensed professionals who provide instruction at the school or have an office in the school.

(II) The election required by this paragraph (c) shall be conducted during the month specified by rule adopted by the state board in accordance with section 22-30.5-303 (2)(b).

(d) (I) Two parents of students enrolled in the school who are members of the school accountability committee and are elected by a vote of the members of the school accountability committee.

(II) The election required by this paragraph (d) shall be conducted during the month specified by rule adopted by the state board in accordance with section 22-30.5-303 (2)(b).

(e) (I) A principal of a school at the same elementary, middle, or high school level as the independent charter school that is to be organized, appointed by the governor.

(II) In appointing a principal pursuant to this paragraph (e), the governor shall appoint a principal of a public school that received the highest possible accreditation rating pursuant to the accreditation policy implemented pursuant to section 22-11-307 by the public school's local board of education or by the state charter school institute, whichever is applicable, for the immediately preceding school year.

(f) (I) A teacher in a school at the same elementary, middle, or high school level as the independent charter school that is to be organized, appointed by the governor.

(II) In appointing a teacher pursuant to this paragraph (f), the governor shall appoint a teacher from a public school that received the highest possible accreditation rating pursuant to the accreditation policy implemented pursuant to section 22-11-307 by the public school's local board of education or by the state charter school institute, whichever is applicable; and

(g) A business representative, appointed by the governor, who resides in the neighborhood of the school.

(2) The committee shall meet by call of the chair of the review committee as needed to review the proposals received in response to the request for proposals issued pursuant to section 22-30.5-303. The committee shall evaluate the proposals and, on or before the date specified by rule adopted by the state board in accordance with section 22-30.5-303 (2)(b), shall forward to the state board all proposals and its recommendations on each proposal. The committee may make recommendations on applicants without regard to the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.



§ 22-30.5-305. Independent charter schools - selection

(1) On or before the date specified by rule adopted by the state board in accordance with section 22-30.5-303 (2)(b), the state board shall select an applicant to recommend to the local board of education. The state board may select the applicant without regard to the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(2) On or before the date specified by rule adopted by the state board in accordance with section 22-30.5-303 (2)(b), the commissioner shall forward to the local board of education a copy of the selected applicant's response to the request for proposals.

(3) The commissioner or the commissioner's designee shall assist the selected applicant in negotiating an independent charter with the local board of education pursuant to section 22-30.5-306.



§ 22-30.5-306. Independent charter schools - charter - term

(1) The response to the request for proposals forwarded by the commissioner pursuant to section 22-30.5-305 (2) shall constitute the application for a charter pursuant to section 22-30.5-106. Notwithstanding the time limit established in section 22-30.5-107 (1), the local board of education shall consider the application for the upcoming school year.

(2) With the assistance from the commissioner or the commissioner's designee, the selected applicant and the local board of education shall negotiate the terms of the independent charter, which may be different from or in addition to the terms of the response to the request for proposals; except that:

(a) The independent charter school shall be entitled to use the school building in which the public school that is subject to conversion was operated. The independent charter school and the local board of education shall negotiate an amount of rent to be paid, which shall be not more than twelve dollars per year, and all other costs for the operation and maintenance of the building and related facilities.

(b) The term of the independent charter school's charter shall be four years.

(3) (a) On or before May 30 of the year in which the independent charter school is to open, all negotiations between the selected applicant and the local board of education shall be concluded and the local board of education shall accept the application following a public hearing held upon public notice.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), if, during the year prior to the year in which the independent charter school is to open, the school is required to implement a priority improvement plan, an improvement plan, or a performance plan pursuant to section 22-11-405, 22-11-404, or 22-11-403, respectively, the local board of education and the applicant may jointly agree to allow the school to remain under the administration of the local board of education.

(4) Except as specifically provided in this part 3, an independent charter school shall be entitled to all of the rights granted by and subject to the obligations imposed by section 22-30.5-104.

(5) (a) (Deleted by amendment, L. 2009, (SB 09-163), ch. 293, p. 1538, § 32, effective May 21, 2009.)

(b) Repealed.



§ 22-30.5-307. Independent charter schools - expiration - renewal - conversion

(1) If an independent charter school is required pursuant to section 22-11-210 to implement a turnaround plan during the third year of the school's independent charter, the state board shall issue a new request for proposals pursuant to section 22-30.5-303 (2), and a new independent charter school application process shall commence.

(2) If an independent charter school is required to implement a priority improvement plan, improvement plan, or performance plan pursuant to section 22-11-405, 22-11-404, or 22-11-403, respectively, during the third year of the school's independent charter, the parents and legal guardians of the students enrolled at the independent charter school shall decide by majority vote whether, at the expiration of the independent charter school's charter, the school shall apply for a renewal of the independent charter or shall seek to become a regular school of the school district in which the independent charter school is located.

(3) The independent charter school shall arrange for an election to decide which of the options specified in subsection (2) of this section the school shall pursue. The election shall be conducted during the month of September of the fourth school year of the independent charter. All parents and legal guardians of students enrolled in the independent charter school on the date of the election and for at least thirty days prior to the election shall be eligible to vote in the election conducted pursuant to this subsection (3).

(4) If a majority of the parents and legal guardians vote in favor of renewing the independent charter application, the renewal process shall be governed by section 22-30.5-110. If a majority of the parents and legal guardians vote in favor of becoming a regular school of the school district, the independent charter school's charter shall not be renewed, and the operation of the school shall return to the local board of education.



§ 22-30.5-308. Independent charter schools - employee options - financing options - guidelines

(1) The provisions of section 22-30.5-111 shall apply to employees of an independent charter school.

(2) The provisions of section 22-30.5-112 shall govern the financing of independent charter schools.






Part 4 - Charter School Capital Facilities Financing Act

§ 22-30.5-401. Short title

This part 4 shall be known and may be cited as the "Charter School Facilities Financing Act".



§ 22-30.5-402. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The "Charter Schools Act", part 1 of this article, was enacted by the general assembly without providing a method for funding the capital construction needs of charter schools;

(b) Since the enactment of the "Charter Schools Act", the general assembly has enacted legislation requiring a portion of the moneys in the state education fund to be distributed to charter schools for use in funding capital construction, but such moneys are not sufficient to fully meet the capital construction needs of charter schools;

(c) Pursuant to Senate Bill 01-237, enacted at the first regular session of the sixty-third general assembly, the general assembly declared its intent to establish a method for funding the capital construction needs of charter schools that is equitable, withstands constitutional challenge, and promotes cooperation between charter schools and their authorizing school districts and encouraged representatives of local boards of education, school district administrators, charter schools, the business community, and any other interested persons to meet and develop a comprehensive legislative proposal for funding the capital construction needs of charter schools for consideration by the sixty-third general assembly at the 2002 regular session.

(2) The general assembly further finds and declares that this part 4 is the product of legislative examination and modification of a comprehensive legislative proposal that resulted from meetings of representatives of local boards of education, school district administrators, charter schools, the business community, and any other interested persons and represents a comprehensive legislative proposal for funding the capital construction needs of charter schools that is equitable, withstands constitutional challenge, and promotes cooperation between charter schools and their authorizing school districts.



§ 22-30.5-403. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Board of education" or "board" means a school district board of education.

(2) "Budget year" means the period beginning on July 1 of each year and ending on the following June 30 for which a budget for a district is adopted.

(3) "Charter school" means a charter school as described in section 22-30.5-104, and also includes a nonprofit corporation exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, that owns a facility used for occupancy by pupils enrolled or to be enrolled in a charter school on behalf of a charter school and that was created for the sole purpose of holding title to such facility.

(4) "Charter school capital construction" or "capital construction" means constructing, demolishing, remodeling, financing, or refinancing the acquisition of land, buildings, or facilities used for occupancy by pupils enrolled in or to be enrolled in a charter school or an institute charter school. The term also includes actions taken to achieve the purposes set forth in section 22-42-102 (2)(a)(I) to (2)(a)(V), (2)(a)(VII), and (2)(a)(VIII).

(5) "Charter school per pupil facilities aid program moneys" means state education fund moneys to be distributed to charter schools and institute charter schools for capital construction pursuant to section 22-54-124.

(5.5) "Institute charter school" means a charter school authorized by the state charter school institute pursuant to part 5 of this article, and also includes a nonprofit corporation exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, that owns, on behalf of an institute charter school, a facility used for occupancy by pupils enrolled or to be enrolled in the institute charter school, which nonprofit corporation was created for the sole purpose of holding title to the facility.

(6) "School district" or "district" means a school district organized and existing pursuant to law; except that the term does not include a local college district.

(7) "Special mill levy" means a mill levy authorized by section 22-30.5-405.



§ 22-30.5-404. Needs-based inclusion of charter schools in district bond elections - eligibility - allocation of bond revenues

(1) (a) In enacting this section, it is the intent of the general assembly to respect the principle of school district local control and to encourage school districts and charter schools to work together to ensure that the capital construction needs of charter schools can be met. Accordingly, nothing in this section shall be construed to limit in any way the existing ability of any school district to include a charter school in any local bond elections or to otherwise assist a charter school in financing its capital construction needs in any legal manner mutually agreed upon by the school district and the charter school.

(b) A school district shall allow for representation by charter schools on the school district's long-range planning committee and any committee established by the school district to assess and prioritize the district's capital construction needs and shall notify charter schools of the committee's meeting schedule. Charter schools shall cooperate in determining the person or persons who will represent the interests of charter schools on the committee.

(c) Each school district that is considering submitting any question of contracting bonded indebtedness to the eligible electors of the district at an upcoming election shall invite each charter school chartered by the district to participate in discussions regarding the possible submission of such a question at the earliest possible time but no later than June 1 of the applicable election year, and each school district is encouraged to voluntarily include funding for the capital construction needs of charter schools in the district's questions of contracting bonded indebtedness without requiring a charter school to comply with the capital construction plan submission process set forth in subsection (3) of this section.

(2) A charter school that has capital construction needs may seek to obtain moneys to fund such capital construction needs by requesting that the board of education of its chartering school district:

(a) Include the charter school's capital construction needs as part of a ballot question for approval of bonded indebtedness to be submitted by the district to the voters of the district;

(b) Submit a ballot question for approval of a special mill levy to the voters of the district pursuant to section 22-30.5-405; or

(c) Include the charter school's capital construction needs as part of a ballot question for approval of an additional mill levy for ongoing cash funding for the capital construction, new technology, existing technology upgrade, and maintenance needs of the district to be submitted by the district to the voters of the district pursuant to section 22-54-108.7.

(3) A charter school that seeks to have its capital construction needs included as part of a ballot question to be submitted by the board of education of its chartering school district to the voters of the district or that seeks to obtain funding for its capital construction needs through the imposition of a special mill levy pursuant to section 22-30.5-405 or an additional mill levy pursuant to section 22-54-108.7 shall submit a capital construction plan to the board of education of its chartering school district. The plan shall include:

(a) A statement of reasons why the capital construction to be financed by bonded indebtedness or a special or additional mill levy is necessary;

(b) A description of the capital construction to be financed by bonded indebtedness or revenues from a special or additional mill levy;

(c) A description of the architectural, functional, and construction standards that meet applicable state building code requirements and are to be applied to each facility that is the subject of the capital construction project;

(d) An estimate of the total cost of completing the capital construction to be financed by bonded indebtedness or a special or additional mill levy and, if any moneys other than proceeds of bonded indebtedness or a special or additional mill levy and interest earned on such proceeds are to be used to finance the capital construction, a breakdown of the moneys that will be used to finance the capital construction;

(e) An estimate of the amount of time needed to complete the capital construction;

(f) A statement addressing whether construction and renovation, payment of overrun costs, and other capital construction project issues are to be managed by the charter school or the district, with costs for management to be negotiated by the charter school and the district;

(g) A statement of reasons why revenue sources other than bonded indebtedness or a special or additional mill levy are inadequate to fully finance the capital construction; and

(h) A statement of the charter school's preferred means of obtaining moneys.

(4) (a) (I) The board of education of a school district shall review a capital construction plan submitted by a charter school pursuant to subsection (3) of this section and determine the priority of the charter school capital construction need in relation to the capital construction needs of other schools in the district. If the charter school's capital construction plan remedies shortcomings in the charter school's facilities identified in the financial assistance priority assessment of public school facilities created pursuant to section 22-43.7-108, or, when the assessment created pursuant to section 22-43.7-108 is no longer valid, in another assessment using similar criteria for all schools in the district, the board of education shall prioritize a charter school's capital construction needs in the school district's long-range plan and include those needs in the current ballot question in the upcoming election if the charter school's facility needs receive a higher priority assessment than the other schools in the district.

(II) Notwithstanding the provisions of this subsection (4) concerning the prioritization of a charter school's capital construction plan and inclusion in a district ballot question for approval of bonded indebtedness, the board of education of a school district and a charter school may agree to an alternative financial plan that addresses a charter school's facilities needs, including retiring financial obligations or bonds previously issued for the benefit of the charter school.

(III) (A) Nothing in this subsection (4) shall require a school district to prioritize the capital construction plan of a charter school that is on probation with the district or that has been authorized within the previous five years.

(B) The board of education of a school district may require a charter school to certify that school construction to be financed with bond proceeds in accordance with this section will remediate a shortcoming in the charter school's facilities identified pursuant to section 22-43.7-108, and that any construction will conform to any construction guidelines established pursuant to 22-43.7-107.

(C) Notwithstanding the provisions of sub-subparagraph (A) of this subparagraph (III), the board of education of a school district and a charter school may agree to reserve or escrow funds for the benefit of the charter school.

(IV) The board of education shall notify the charter school in writing whether the school district has prioritized the charter school's capital construction needs for inclusion in the ballot question at the upcoming election no later than sixty days prior to the date by which the school district is required to certify the ballot question to the county clerk and recorder.

(b) If the board has prioritized the charter school capital construction needs pursuant to paragraph (a) of this subsection (4) for inclusion in the ballot question at the upcoming election, the board shall include the charter school's capital construction in the same ballot question being submitted by the district for approval of bonded indebtedness in accordance with subsection (5) of this section.

(c) If the board has not prioritized the charter school's capital construction needs for inclusion in the ballot question at the upcoming election, the board shall provide the charter school with a written statement specifying the reasons for excluding the needs, and the charter school shall have an opportunity to address any issues raised by the board.

(5) When a district includes a charter school's capital construction in a district ballot question seeking approval of bonded indebtedness:

(a) (Deleted by amendment, L. 2009, (SB 09-176), ch. 247, p. 1113, § 2, effective August 5, 2009.)

(b) The board and the charter school shall agree to the process by which the bond proceeds and investment and interest earnings on such proceeds shall be distributed to the charter school prior to submitting the ballot question to the voters of the school district;

(c) The investment and interest earnings on bond proceeds shall be distributed on a pro rata basis to the participating charter school after management fees have been collected; and

(d) The costs of submitting the ballot question shall be borne by both the district and the charter school in proportion to their respective portions of the total bond proceeds to be received unless the board and the charter school agree to a different cost-sharing arrangement.

(5.5) If a charter school requests that a school district submit a ballot question for approval of a special mill levy to the voters of the district pursuant to section 22-30.5-405, the charter school shall agree to pay all costs of submitting the ballot question. Notwithstanding this requirement, if the board of the district submits a separate special mill levy ballot question on the same ballot as a ballot question for approval of bonded indebtedness, the costs of submitting the special mill levy ballot question shall be borne as agreed upon by the school district and the charter school.

(6) (a) Notwithstanding any other provision of this section, no bonds shall be issued for the purpose of financing charter school capital construction unless the charter school that is to receive bond proceeds and the district have entered into a contract specifying that, if the charter school's charter is revoked or not renewed, the charter school becomes insolvent and can no longer operate as a charter school, or the charter school otherwise ceases to operate, following payment of all other debts secured by the capital construction, the ownership of any capital construction financed by the bond proceeds shall automatically revert to the school district.

(b) The charter school shall not encumber any capital construction financed by bond revenues with any additional debt without the express approval of the school district. If the school district denies approval, the school district shall provide written reasons for such denial.



§ 22-30.5-405. Mill levy for charter school capital construction

(1) With the agreement of all charter schools that will receive the revenues generated by a special mill levy, the board of education of any school district shall, at any time at which a ballot issue arising under section 20 of article X of the state constitution may be decided, submit to the eligible electors of the district the question of whether to impose a mill levy of a stated amount and for a stated duration for the purpose of financing capital construction for one or more charter schools chartered by the district. When a mill levy for more than one year has been approved, the board shall, without calling an election, decrease the amount or duration of the mill levy as necessary to avoid excessive collections as each capital construction project financed by the mill levy is completed or the financing for such capital construction has been paid by the taxpayers of such school district. If the board is required to submit the ballot question for a mill levy pursuant to section 22-30.5-404 (4), the board shall consult with all affected charter schools that will receive the revenues generated by the special mill levy before determining the amount and duration of the special mill levy. The board of education of any school district has the discretion to combine the ballot question for a mill levy with any other tax question that the school district is submitting to the eligible electors of the district or to submit the ballot question as a separate question.

(2) Any election called pursuant to subsection (1) of this section shall be conducted pursuant to the provisions of articles 1 to 13 of title 1, C.R.S. The costs of the election shall be borne by each charter school that is to receive revenues generated by the mill levy in proportion to the amount of revenues it is to receive unless other cost-sharing arrangements are agreed to by the charter schools and, if the school district submitting the ballot question agrees to bear any of the costs of the election and is not prohibited from bearing such costs by section 22-30.5-404 (4)(b), the district.

(3) If the majority of votes cast at an election held pursuant to this section are in favor of the question, the mill levy of the district for charter school capital construction shall be as so approved by the eligible electors of the district and taxes shall be levied as so approved.

(4) Notwithstanding the provisions of section 22-30.5-404 (4) and any other provisions of this section, no mill levy shall be imposed pursuant to this section to benefit a charter school unless the charter school and the district have entered into a contract specifying to whom the ownership of any capital construction financed by the mill levy shall revert if the charter school loses its charter, fails to pay for the capital construction to be financed by revenues from the mill levy, or becomes insolvent and can no longer operate as a charter school.

(5) (Deleted by amendment, L. 2009, (SB 09-176), ch. 247, p. 1117, § 3, effective August 5, 2009.)



§ 22-30.5-406. Direct payment of charter school bonds by the state treasurer and school districts

(1) (a) For the purpose of enhancing the ability of a charter school or an institute charter school to obtain favorable financing terms on bonds issued on behalf of the charter school or institute charter school by a governmental entity other than a school district for the purpose of financing charter school capital construction, a charter school that is entitled to receive moneys from the state public school fund pursuant to part 1 of this article, or an institute charter school that is entitled to receive moneys from the state public school fund pursuant to part 5 of this article, may request that the state treasurer make direct payments of principal and interest on the bonds on behalf of the charter school or institute charter school. The charter school or institute charter school shall specify the amount of each payment to be made.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), if the state treasurer concludes that the amount of moneys from the state public school fund that a charter school or an institute charter school will receive pursuant to part 1 or part 5 of this article for any given budget year will be less than the amount of the payments specified by the charter school or institute charter school pursuant to paragraph (a) of this subsection (1) that will be due during the budget year, the state treasurer shall not agree to make direct payments on behalf of the charter school or institute charter school.

(c) (I) In the case of a charter school authorized by a school district board of education, the state treasurer shall withhold the amount of any direct payments made on behalf of a charter school plus administrative costs associated with the making of direct payments in an amount agreed upon by the state treasurer and the charter school from the payments to the chartering district of the state share of the district's total program made pursuant to article 54 of this title. The state treasurer shall notify the chief financial officers of the chartering district and the charter school of any amount of moneys withheld and the chartering district shall reduce the amount of funding it provides to the charter school by said amount. Any administrative costs withheld by the state treasurer pursuant to this subparagraph (I) shall be credited to the charter school financing administrative cash fund, which fund is hereby created. Moneys in the fund shall be continuously appropriated to the state treasurer for the direct and indirect costs of the administration of this section. Moneys in the charter school financing administrative cash fund shall remain in the fund and shall not revert to the general fund at the end of any fiscal year.

(II) In the case of an institute charter school, the state treasurer shall withhold the amount of any direct payments made on behalf of an institute charter school plus administrative costs associated with the making of direct payments in an amount agreed upon by the state treasurer and the institute charter school from the payments to the state charter school institute made by the department of education pursuant to article 54 of this title. The state treasurer shall notify the department of education, the state charter school institute, and the chief financial officer of the institute charter school of any amount of moneys withheld. Any administrative costs withheld by the state treasurer pursuant to this subparagraph (II) shall be credited to the charter school financing administrative cash fund created pursuant to subparagraph (I) of this paragraph (c).

(d) The state treasurer shall establish the procedures necessary to implement this subsection (1) and may promulgate rules for that purpose. Any rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(e) This subsection (1) shall not be construed to require the state to continue the payment of state assistance to any school district or to the state charter school institute or to limit or prohibit the state from repealing or amending any law relating to the amount of state assistance to school districts or the state charter school institute or the manner or timing of the payment of such assistance. This subsection (1) shall not be construed to create a debt of the state or any state financial obligation whatsoever with respect to any bonds issued on behalf of a charter school or an institute charter school by a governmental entity other than a school district for the purpose of financing charter school capital construction within the meaning of any state constitutional provision or to create any liability except to the extent provided in this subsection (1).

(2) (a) If the state treasurer does not agree to make direct payments of principal and interest on bonds on behalf of a charter school or an institute charter school pursuant to subsection (1) of this section because the charter school or institute charter school is not entitled to receive moneys from the state public school fund pursuant to part 1 or part 5 of this article or because the state treasurer has concluded that the amount of moneys from the state public school fund that the charter school or institute charter school will receive pursuant to part 1 or part 5 of this article for any given budget year will be less than the amount of the direct payment specified by the charter school or institute charter school that will be due during the budget year, the charter school may request that its chartering district, or the institute charter school may request that the state charter school institute, make direct payments of principal and interest on the bonds on behalf of the charter school or the institute charter school. The charter school or the institute charter school shall specify the amount of each payment to be made.

(b) (I) Notwithstanding the provisions of paragraph (a) of this subsection (2), if the board of education of a chartering district concludes that the total amount of moneys that a charter school will receive for any given budget year from the district pursuant to the operating contract between the district and the charter school will be less than the amount of the payments specified by the charter school pursuant to paragraph (a) of this subsection (2) that will be due during the budget year, the chartering district shall not agree to make direct payments on behalf of the charter school.

(II) Notwithstanding the provisions of paragraph (a) of this subsection (2), if the governing board of the state charter school institute concludes that the total amount of moneys that an institute charter school will receive for any given budget year from the state charter school institute pursuant to the charter contract between the state charter school institute and the institute charter school will be less than the amount of the payments specified by the institute charter school pursuant to paragraph (a) of this subsection (2) that will be due during the budget year, the governing board shall not agree to make direct payments on behalf of the institute charter school.

(c) (I) A chartering district shall withhold the amount of any direct payments made on behalf of a charter school plus administrative costs associated with the making of direct payments in an amount agreed upon by the chartering district and the charter school from the funding provided by the district to the charter school pursuant to part 1 of this article.

(II) The state charter school institute shall withhold the amount of any direct payments made on behalf of an institute charter school plus administrative costs associated with the making of direct payments in an amount agreed upon by the state charter school institute and the institute charter school from the funding provided by the institute to the institute charter school pursuant to part 5 of this article.

(d) This subsection (2) shall not be construed to create a debt of any chartering district or the state charter school institute or any district or institute obligation whatsoever with respect to any lease agreement or installment purchase agreement entered into by a charter school or institute charter school within the meaning of any state constitutional provision or to create any liability except to the extent provided in this subsection (2).

(3) In accordance with section 11 of article II of the state constitution, the state hereby covenants with the purchasers of any outstanding bonds issued on behalf of a charter school or an institute charter school by a governmental entity in reliance upon this section that it will not repeal, revoke, or rescind the provisions of this section or modify or amend the same so as to limit or impair the rights and remedies granted by this section. However, nothing in this subsection (3) shall be deemed or construed to require the state to continue the payment of state assistance received by charter schools or institute charter schools or to limit or prohibit the state from repealing, amending, or modifying any law relating to the amount of state assistance received by charter schools or institute charter schools or the manner of payment or timing thereof. Nothing in this section shall be deemed or construed to create a debt of the state with respect to such bonds or other obligations within the meaning of any state constitutional provision or to create any liability except to the extent provided in this section.



§ 22-30.5-407. State charter school debt reserve fund - creation - use of fund moneys - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The state charter school debt reserve fund created by this section is intended to enhance the ability of any qualified charter school that chooses to finance capital construction with revenues from bonds issued on behalf of the qualified charter school by the Colorado educational and cultural facilities authority created in section 23-15-104 (1)(a), C.R.S., to obtain such financing on favorable terms by providing a source of moneys that can be used to make bond payments if the qualified charter school fails to make such payments;

(b) It is appropriate for state education fund moneys to be appropriated to the state charter school debt reserve fund and it is also appropriate for those qualified charter schools that receive more favorable financing terms that result in interest rate savings due to the existence of and reliance upon the state charter school debt reserve fund and the provisions of section 22-30.5-408 with respect to such bonds to pay a portion of their resulting savings to the state charter school debt reserve fund and for all charter schools to bear the risk of having charter school per pupil facilities aid program moneys withheld to replenish the state charter school debt reserve fund in the event that moneys from the state charter school debt reserve fund are expended to make bond payments.

(2) (a) There is hereby created in the state treasury the state charter school debt reserve fund. The fund shall consist of the following moneys:

(I) One million dollars that are hereby appropriated from the state education fund to the state charter school debt reserve fund on July 1, 2002;

(I.5) Six million five hundred thousand dollars that are transferred from the state education fund to the state charter school debt reserve fund on July 1, 2014;

(II) Moneys credited to the state charter school interest savings account of the fund pursuant to subsection (3) of this section;

(III) Moneys transferred from the state education fund to the state charter school debt reserve fund pursuant to paragraph (d) of subsection (4) of this section;

(IV) Moneys credited to the fund by the state treasurer pursuant to section 22-30.5-408 (2)(c)(II); and

(V) Interest and income credited to the fund pursuant to paragraph (c) of this subsection (2).

(b) There is hereby created within the state charter school debt reserve fund the state charter school interest savings account. The account shall consist of moneys credited to the account by the state treasurer pursuant to subsection (3) of this section and any interest and income derived from the deposit and investment of moneys in the account.

(c) All interest and income derived from the deposit and investment of moneys in the state charter school debt reserve fund on or before June 30, 2014, are credited to the state education fund, and all interest and income derived from the deposit and investment of moneys in the state charter school debt reserve fund on and after July 1, 2014, are credited to the state charter school debt reserve fund; except that all interest and income derived from the deposit and investment of moneys in the state charter school interest savings account shall be credited to the account in accordance with paragraph (b) of this subsection (2). At the end of any fiscal year, all unexpended and unencumbered moneys in the state charter school debt reserve fund and the account remain in the fund and the account respectively.

(d) All moneys credited to the state charter school debt reserve fund or expended from the fund, other than moneys credited to or expended from the state charter school interest savings account, are moneys originally credited to the state education fund and are therefore, in accordance with section 17 (3) of article IX of the state constitution and section 22-55-103 (5), exempt from:

(I) The limitation on state fiscal year spending set forth in section 20 (7)(a) of article X of the state constitution and section 24-77-103, C.R.S.; and

(II) The limitation on local government fiscal year spending set forth in section 20 (7)(b) of article X of the state constitution.

(3) (a) A qualified charter school that chooses to finance capital construction with revenues from bonds issued on behalf of the qualified charter school by the Colorado educational and cultural facilities authority created in section 23-15-104 (1)(a), C.R.S., shall pay to the state treasurer, on an annual basis, commencing and calculated on the date of issuance of the bonds and on each one-year anniversary of the issuance of the bonds thereafter while the bonds remain outstanding, an amount equal to ten basis points of the principal amount of the bonds outstanding as of each calculation date, and such amount shall be deemed to be the amount of any interest rate savings resulting from more favorable financing terms attributable to the reliance upon the state charter school debt reserve fund and the provisions of section 22-30.5-408 with respect to such bonds. Each annual payment of ten basis points shall be prorated and payable in equal installments among the debt service payments required of the qualified charter school, with respect to the qualified charter school bonds issued for its benefit, during the twelve months following the annual computation date. The state treasurer shall credit any payment received pursuant to this paragraph (a) to the state charter school interest savings account.

(b) The state treasurer may require each qualified charter school that makes required payments to the state treasurer pursuant to paragraph (a) of this subsection (3) to pay a fee to the state treasurer to defray any direct and indirect administrative costs incurred by the state treasurer in executing duties required by this section. The state treasurer shall deposit any fees received into the state charter school interest savings account of the state charter school debt reserve fund.

(4) (a) Moneys in the state charter school debt reserve fund are hereby continuously appropriated to the state treasurer, who shall expend such moneys solely for the purpose of paying principal and interest on bonds issued on behalf of a qualified charter school by the Colorado educational and cultural facilities authority and only if:

(I) The state treasurer has been notified and has confirmed, in accordance with paragraph (b) of this subsection (4), that the qualified charter school has expended all moneys in its own debt service reserve fund or account that has been funded with proceeds derived from the issuance of the bonds and is unable to make bond payments; and

(II) The qualified charter school has made payments to the state treasurer as required by subsection (3) of this section.

(a.5) Notwithstanding the provisions of paragraph (a) of this subsection (4), fees deposited into the state charter school interest savings account of the state charter school debt reserve fund pursuant to paragraph (b) of subsection (3) of this section may be expended by the state treasurer for the purpose of defraying any direct and indirect administrative costs incurred by the state treasurer in executing duties required by this section.

(b) Whenever the trustee responsible for making payments to the holders of any qualified charter school bonds, as defined in section 22-30.5-408 (1)(d), issued on behalf of a qualified charter school by the Colorado educational and cultural facilities authority has not received payment of principal or interest on the bonds on the tenth business day immediately prior to the date on which such payment is due and the debt service reserve fund for the qualified charter school has been depleted, the trustee shall so notify the state treasurer and the qualified charter school by telephone, facsimile, or other similar communication, followed by written verification, of such payment status. The state treasurer shall immediately contact the qualified charter school and determine whether the qualified charter school will make the payment by the date on which it is due and, if the state treasurer confirms that the qualified charter school will not make the payment, the state treasurer shall make the payment.

(c) The state treasurer shall expend all moneys in the state charter school interest savings account before expending any other moneys in the state charter school debt reserve fund. If a qualified charter school defaults on a payment with respect to outstanding qualified charter school bonds, as defined in section 22-30.5-408 (1)(d), and the amounts of such payment defaults exceed the amounts available in the state charter school interest savings account and the state charter school debt reserve fund, moneys from the account and the fund shall be allocated pro rata among the qualified charter school bonds that will have a default in the payment of principal or interest based on the ratio that the payment default on each series of such bonds bears to the total payment defaults on all series of such qualified charter school bonds.

(d) If the state treasurer expends moneys from the portion of the state charter school debt reserve fund that is not the state charter school interest savings account or if the state treasurer expends moneys from the state charter school interest savings account for purposes other than the payment of the administrative costs of the state treasurer, the state treasurer shall withhold charter school per pupil facilities aid program moneys to the extent necessary to restore that portion of the state charter school debt reserve fund, by the transfer of all withheld amounts from the state education fund to that portion of the state charter school debt reserve fund, to a balance of seven million five hundred thousand dollars and to the extent necessary to restore the state charter school interest savings account, by the transfer of all withheld amounts from the state education fund to the state charter school interest savings account, to the balance prior to expenditure of moneys from the account, in accordance with the following requirements:

(I) Each qualified charter school that has had bonds issued on its behalf by the Colorado educational and cultural facilities authority that have relied upon the state charter school debt reserve fund and the provisions of section 22-30.5-408, shall have its payments reduced by the same percentage and by a maximum of fifty percent.

(II) If, in any given fiscal year, the state treasurer determines that after withholding the maximum amount of charter school per pupil facilities aid program moneys that may be withheld pursuant to subparagraph (I) of this paragraph (d) the portion of the state charter school debt reserve fund that is not the state charter school interest savings account will not be restored to a balance of seven million five hundred thousand dollars or the state charter school interest savings account will not be restored to the balance in the account prior to the state treasurer's expenditure of moneys from the account, each charter school that is not relying upon the state charter school debt reserve fund and the provisions of section 22-30.5-408 with respect to bonds issued on its behalf by the Colorado educational and cultural facilities authority shall have its payment reduced by the same percentage and by a maximum of ten percent.

(5) This section shall not be construed to create any state debt, to require the state to make any bond payments on behalf of any qualified charter school from any source of state moneys other than the state charter school debt reserve fund, or to require the state to fully pay off any outstanding bonds of a qualified charter school that cannot make scheduled bond payments.

(6) For purposes of this section, "qualified charter school" means a qualified charter school as defined in section 22-30.5-408 (1)(c).

(7) A qualified charter school that chooses to finance capital construction with revenues from bonds issued on behalf of the qualified charter school by the Colorado educational and cultural facilities authority created in section 23-15-104 (1)(a), C.R.S., shall request that the state treasurer make direct payments of principal and interest on the bonds on behalf of the qualified charter school in accordance with section 22-30.5-406 (1). If the state treasurer does not agree to make direct payments and the qualified charter school is a district charter school, the qualified charter school shall request that its chartering district make direct payments in accordance with section 22-30.5-406 (2). If the state treasurer does not agree to make direct payments and the qualified charter school is an institute charter school, the qualified charter school shall request that the state charter school institute make direct payments of principal and interest on the bonds on behalf of the institute charter school.

(8) This section shall only apply to bonds issued by the Colorado educational and cultural facilities authority in reliance upon the provisions of section 22-30.5-408 (2).

(9) This section is in addition to, and not in limitation of, the powers granted to the Colorado educational and cultural facilities authority pursuant to article 15 of title 23, C.R.S., to finance the costs of facilities of charter schools.

(10) In accordance with section 11 of article II of the state constitution, the state hereby covenants with the purchasers of any outstanding bonds issued in reliance upon the existence of the state charter school interest savings account that the state will not repeal, revoke, or rescind the provisions of this part 4 concerning the account or modify or rescind the same so as to limit or impair the rights and remedies granted by this section to the purchasers of such bonds and that any moneys in the account shall not revert to the general fund.



§ 22-30.5-408. Replenishment of qualified charter school debt service reserve funds - additional responsibilities - state treasurer - qualified charter schools - definitions

(1) As used in this section:

(a) "Charter school debt service reserve fund" means a reasonably required debt service reserve fund or account that has been funded with proceeds derived from the issuance of qualified charter school bonds or other moneys of the qualified charter school.

(b) "Investment grade" means debt obligations that are rated in one of the four highest investment rating categories by one or more nationally recognized rating agencies.

(b.5) "Maximum principal outstanding" means the aggregate outstanding principal amount of bonds for which moneys may be appropriated pursuant to paragraph (a) of subsection (2) of this section.

(c) "Qualified charter school" means a charter school that is described in section 22-30.5-104 or an institute charter school as that term is defined in section 22-30.5-502 that has a stand-alone credit assessment or rating of at least investment grade by a nationally recognized rating agency at the time of issuance of any qualified charter school bonds on behalf of the charter school by the Colorado educational and cultural facilities authority pursuant to the "Colorado Educational and Cultural Facilities Authority Act", article 15 of title 23, C.R.S., and that has been certified as a qualified charter school by the state treasurer.

(d) "Qualified charter school bonds" means bonds that are issued by the Colorado educational and cultural facilities authority for the purpose of financing a facility to be used for occupancy by pupils enrolled in a qualified charter school and are secured by the state charter school debt reserve fund created by section 22-30.5-407 (2) and the provisions of this section.

(e) "Qualified charter school debt service reserve fund requirement" means the level of funding required for a qualified charter school debt service reserve fund as specified in the trust indenture or resolution pursuant to which qualified charter school bonds have been issued, which level of funding shall be no less than the maximum annual principal and interest requirement for the allocable portion of the qualified charter school bonds issued for the benefit of the qualified charter school; except that an amount equal to the qualified charter school debt service reserve fund may be subtracted from the final principal payment for the allocable portion of the qualified charter school bonds issued for the benefit of the qualified charter school when determining the maximum annual principal and interest requirement amount.

(f) "Rating agency" means any nationally recognized statistical rating organization as defined under rule 2a-7 of the "Securities Exchange Act of 1934", as amended, 17 CFR 270.2a-7 (a)(17).

(1.5) (a) The Colorado educational and cultural facilities authority shall develop and publicly disclose the application requirements for the qualified charter school, the application and processing timeline, and all issuer fees and expenses that will apply to the transaction.

(b) The Colorado educational and cultural facilities authority shall not charge a qualified charter school for which it issues bonds pursuant to section 22-30.5-407 an annual fee after the issuance of the bonds occurs; except that this paragraph (b) shall not be construed to prohibit the authority from charging a qualified charter school for fees and expenses incurred in the enforcement of covenants or remedies.

(2) (a) If the Colorado educational and cultural facilities authority has issued qualified charter school bonds on behalf of any qualified charter school that fails immediately to restore its qualified charter school debt service reserve fund to the applicable qualified charter school debt service reserve fund requirement, the board of directors of the authority shall submit to the governor a certificate certifying any amount of moneys required to restore the qualified charter school debt service reserve fund to the applicable qualified charter school debt service reserve fund requirement. The governor shall submit a request for appropriations in an amount sufficient to restore any or all qualified charter school debt reserve funds to their respective qualified charter school debt service reserve fund requirements and the general assembly may, but shall not be required to, appropriate moneys for said purpose. If, in its sole discretion, the general assembly appropriates any moneys for said purpose, the aggregate outstanding principal amount of bonds for which moneys may be appropriated for said purpose shall not exceed five hundred million dollars.

(b) Any moneys appropriated for the purpose of restoring any qualified charter school debt service reserve fund to its qualified charter school debt service reserve fund requirement shall be deposited into the applicable qualified charter school debt service reserve fund.

(c) (I) Upon the expenditure of moneys from the state charter school debt reserve fund or the state charter school interest savings account of the fund by the state treasurer, the state treasurer may file a lien on behalf of the state on the property securing the bonds for which the qualified charter school debt reserve fund is expended in an amount equal to the amount of moneys expended from the state charter school debt reserve fund or the state charter school interest savings account; except that such lien shall not be on a parity with or superior to any lien then secured by the property, including any lien securing such qualified charter school bonds.

(II) Any net proceeds from the sale of property securing the bonds for which the qualified charter school debt reserve fund is established shall be used to reimburse the state treasurer for any costs incurred in connection with the sale of such property. The state treasurer shall credit any additional net proceeds from the sale of such property to the state charter school debt reserve fund to restore the fund to a balance of seven million five hundred thousand dollars. The state treasurer shall credit any remaining net proceeds from the sale of such property to the state charter school interest savings account in the state charter school debt reserve fund.

(d) Upon the expenditure of moneys from the state charter school debt reserve fund or the state charter school interest savings account of the fund by the state treasurer, a qualified charter school shall provide the state treasurer with at least the following information:

(I) A copy of any official statement or other offering document for the issuance or incurrence of the financial obligation of the qualified charter school;

(II) A copy of any filings or correspondence with the federal internal revenue service with respect to the issuance or incurrence, including, if applicable, a copy of each form 8038 or form 8038G;

(III) A copy of the continuing disclosure undertaking; and

(IV) Any other information that is described in the state public financing policy promulgated pursuant to section 24-36-121 (5), C.R.S., related to the issuance or incurrence.

(2.7) A qualified charter school that has financed capital construction with qualified charter school bonds shall confirm a stand-alone credit assessment or rating of at least investment grade by a nationally recognized rating agency on its outstanding qualified charter school bonds at the time of the issuance of any new charter school bonds.

(3) This section shall not be construed to create any debt of the state or any state financial obligation whatsoever within the meaning of any state constitutional provision or to create any state liability whatsoever.

(4) The general assembly hereby finds and declares that its intent in enacting this section is to support charter schools and charter school capital construction by helping qualified charter schools that choose to have the Colorado educational and cultural facilities authority issue qualified charter school bonds on their behalf obtain more favorable financing terms for the bonds.



§ 22-30.5-409. Annual reports on bonds issued on behalf of charter schools - review by state auditor

(1) Prior to January 30, 2003, and prior to January 30 of each year thereafter, the Colorado educational and cultural facilities authority created in section 23-15-104 (1)(a), C.R.S., shall submit a report to the state auditor that includes information concerning the issuance of qualified charter school bonds, as defined in section 22-30.5-408 (1)(d), that have resulted in charter schools obtaining more favorable financing terms by reliance on the existence of the state charter school debt reserve fund created in section 22-30.5-407 (2)(a) and the potential replenishment of the state charter school debt reserve fund pursuant to section 22-30.5-408 (2)(a). Such report shall include, but need not be limited to:

(a) The total amount of such qualified charter school bonds issued during the most recently completed calendar year;

(b) The charter schools on whose behalf such qualified charter school bonds were issued;

(c) An itemization of the charter school facilities for which such qualified charter school bonds were issued, the total cost of each such charter school facility, and the percentage of the total cost of each such facility to be paid from the proceeds obtained from the issuance of such qualified charter school bonds;

(d) The investment ratings of such qualified charter school bonds;

(e) The total amount of net and gross proceeds obtained from the issuance of such qualified charter school bonds during the most recently completed calendar year;

(f) The total amount of such outstanding qualified charter school bonds;

(g) The total amount of annual installments of principal and interest on such qualified charter school bonds that were scheduled to be paid during the most recently completed calendar year, the total amount of such annual installments actually paid during the most recently completed calendar year, and the total amount of such annual installments scheduled to be paid during the current calendar year and future calendar years;

(h) The total amount, if any, of moneys expended from each charter school's own debt service reserve fund or account during the most recently completed calendar year for the purpose of paying principal and interest on such qualified charter school bonds; and

(i) The total amount, if any, of moneys expended from the state charter school debt reserve fund during the most recently completed calendar year for the purpose of paying principal and interest on such qualified charter school bonds.

(2) Notwithstanding section 24-1-136 (11)(a)(I), no later than March 1, 2002, and no later than March 1 each year thereafter, the state auditor shall examine the report submitted in accordance with subsection (1) of this section and, upon completion of such review, shall report any findings regarding said submitted report to the education committees of the senate and the house of representatives, the legislative audit committee, the capital development committee, the joint budget committee, and the department of education.






Part 5 - Institute Charter Schools

§ 22-30.5-501. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) There is a growing demand for more charter schools in the state;

(b) There is an underserved population of at-risk students in the state, for whom innovative educational models are needed.

(2) The intent of the general assembly in establishing the state charter school institute pursuant to this part 5 is to:

(a) Provide an alternative mode of authorizing charter schools as a means to assist school districts in utilizing best practices for chartering schools and to approve and oversee charter schools in school districts not desiring to do so themselves; and

(b) Preserve the authority of a school district to authorize charter schools, at the school district's option.



§ 22-30.5-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "At-risk student" means a student:

(a) Who is eligible to receive free or reduced-cost lunch pursuant to the provisions of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.; or

(b) Who has performed at the proficiency level of "unsatisfactory" or "partially proficient" on a statewide assessment.

(1.5) "Automatic waiver" means the waiver of a state statute or state board rule:

(a) That is included on the list of automatic waivers adopted by rule of the state board;

(b) That is available to each charter school, including each institute charter school, and is valid for the initial, or subsequent renewal, term of the charter contract; and

(c) For which a charter school, including an institute charter school, is not required to submit a statement that specifies the manner in which the charter school intends to comply with the intent of the automatically waived state statute or state board rule.

(2) "Board of cooperative services" means a board of cooperative services as defined in section 22-5-103 (2).

(2.5) "Bullying" shall have the same meaning as set forth in section 22-32-109.1 (1)(b).

(3) "Commissioner" means the office of the commissioner of education created and existing pursuant to section 1 of article IX of the state constitution.

(4) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(4.5) "Education management provider" means a nonprofit, not-for-profit, or for-profit entity that contracts with an institute charter school to provide, manage, or oversee all or substantially all of the educational services provided by the institute charter school.

(5) "Institute board" means the governing board of the state charter school institute that is appointed pursuant to section 22-30.5-505 (2).

(6) "Institute charter school" means a charter school authorized pursuant to this part 5.

(7) "Local board of education" or "local board" means a school district board of education.

(8) "Moratorium" means a school district's official policy of refusing to authorize charter schools and an ongoing pattern or practice of refusing to accept or review charter school applications.

(9) "Online pupil" means:

(a) For the 2007-08 budget year, a child who receives educational services predominantly through an online program or online school created pursuant to article 30.7 of this title;

(b) For the 2008-09 budget year, and for each budget year thereafter, a child who receives educational services predominantly through a multi-district online school, as defined in section 22-30.7-102 (6), created pursuant to article 30.7 of this title.

(9.5) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(10) "School district" means a school district organized and existing under the laws of Colorado, except a local college district.

(10.5) "School food authority" means:

(a) A school district or the state charter school institute;

(a.3) A charter school collaborative formed pursuant to section 22-30.5-603;

(a.5) A board of cooperative services created pursuant to article 5 of this title that elects to operate as a school food authority pursuant to section 22-5-120; or

(b) A district charter school or an institute charter school that:

(I) The commissioner or his or her designee provisionally authorizes as a school food authority pursuant to section 22-32-120 (6); or

(II) The department of education authorizes as a school food authority pursuant to section 22-32-120 (5).

(11) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.

(12) "State charter school institute" or "institute" means the entity created pursuant to section 22-30.5-503.



§ 22-30.5-503. State charter school institute - establishment - rules

(1) (a) There is established, as an independent agency in the department of education, the state charter school institute. The institute shall exercise its powers and perform its duties and functions as if it were transferred to the department by a type 1 transfer under the provisions of the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(b) In addition to any other powers or duties granted by law to the institute, the institute shall:

(I) Review institute charter school applications and assist in the establishment of institute charter schools throughout the state;

(II) Assist in the conversion of a school district charter school to an institute charter school pursuant to section 22-30.5-510 (1);

(III) Approve or deny institute charter school applications and revoke, renew, or refuse to renew institute charter school contracts; and

(IV) Monitor the operations of institute charter schools and the academic achievement of students attending institute charter schools, including compliance with applicable state and federal accountability requirements.

(c) The institute is authorized to enter into contracts or service agreements with any public or private contractor to provide administrative services or technical assistance to institute charter schools pursuant to this part 5. Any such contract or service agreement shall also include provisions establishing liquidated damages and penalties for failure to comply with the terms and conditions of the contract and shall be in accordance with rules promulgated by the institute board.

(2) It is the intent of the general assembly that the institute shall exist to model best practices in authorizing charter schools and make those practices available to school districts.

(3) For purposes of federal law, the state charter school institute shall be a local educational agency, deemed to be a public authority legally constituted within the state for the administrative control and direction of, and to perform a service function for, public elementary schools and secondary schools in the state.

(3.5) (a) The state charter school institute may act as the fiscal manager for purposes of grant management for a district charter school, an institute charter school, or a consortium of charter schools that chooses to apply for a grant through a nonformulaic, competitive grant program created by a federal or state statute or program; except that the provisions of this subsection (3.5) shall not apply to an application for:

(I) A grant program created in the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq., as amended, or in its implementing regulations.

(II) (Deleted by amendment, L. 2011, (HB11-1089), ch. 55, p. 147, 1, effective March 25, 2011.)

(b) In acting as a fiscal manager for purposes of grant management pursuant to this subsection (3.5), the institute shall treat district charter schools and institute charter schools equally.

(c) The institute board, by rule, may establish a fee that a district charter school, an institute charter school, or a consortium of charter schools shall pay if it requests that the institute act as the fiscal manager for purposes of grant management for the charter school or consortium of charter schools pursuant to this subsection (3.5). The amount of the fee must not exceed the direct costs incurred by the institute in implementing the provisions of this subsection (3.5). Any amount received by the institute from fees paid pursuant to this subsection (3.5) is continuously appropriated to the institute for the costs incurred in implementing this subsection (3.5). The institute board shall adopt rules as necessary to implement the provisions of this subsection (3.5).

(d) The state board shall promulgate rules to establish processes, guidelines, and eligibility for a single school or consortium of schools to apply for grants and programs pursuant to this section.

(4) For purposes of the "Exceptional Children's Educational Act", article 20 of this title, the state charter school institute shall be considered an administrative unit, responsible for assisting in the delivery of federally required services to students enrolled in institute charter schools. The institute may provide or contract for the provision of services to a student enrolled in an institute charter school.

(5) The state charter school institute shall be responsible for monitoring the fiscal management of each institute charter school. Each institute charter school shall annually provide to the institute the results of an independent financial audit of the institute charter school. The institute shall report to the state board the same financial information in the same format that school districts are required to report to the state board pursuant to this title. Institute charter schools shall compile and report to the institute the same financial information in the same format that charter schools are required to report to school districts pursuant to part 1 of this article.

(6) The institute and institute charter schools shall be deemed part of the thorough and uniform system of free public schools to be established and maintained by the general assembly, as required in section 2 of article IX of the state constitution. The state board shall have general supervision of institute charter schools, as required in section 1 of article IX of the state constitution.

(7) The institute, by virtue of its functions and duties, shall not be deemed to be a school district for any purpose.

(8) The institute and the institute board are agencies of the state for purposes of the public records provisions of part 2 of article 72 of title 24, C.R.S., and state public bodies for purposes of the open meetings provisions of part 4 of article 6 of title 24, C.R.S.



§ 22-30.5-503.5. School response framework

The state charter school institute shall establish a school response framework that complies with the provisions of section 22-32-109.1 (4) for each state charter school.



§ 22-30.5-504. Institute chartering authority - institute charter schools - exclusive authority - retention - recovery - revocation - repeal

(1) The institute shall be authorized to approve or deny an application submitted for the establishment of an institute charter school pursuant to this part 5.

(2) An institute charter school applicant may submit an application to the institute only if the school district in which the institute charter school is to be located has not retained exclusive authority to authorize charter schools as provided in subsection (5) of this section. If a school district has not retained exclusive authority to authorize charter schools as provided in subsection (5) of this section, the school district and the institute shall have concurrent authority to authorize charter schools and institute charter schools, respectively, to be located within the geographic boundaries of the school district. The school district shall monitor and oversee all charter schools authorized by the school district as provided in part 1 of this article. The institute shall monitor and oversee all institute charter schools authorized by the institute as provided in this part 5.

(3) Nothing in this part 5 shall be construed to eliminate the ability of a school district to authorize charter schools pursuant to part 1 of this article. A school district shall retain the authority to re-authorize and to oversee any charter school which it has authorized, except with respect to any charter school that is converted to an institute charter school pursuant to section 22-30.5-510.

(4) (a) A local board of education may seek to retain or recover exclusive authority to authorize charter schools within the geographic boundaries of the school district by presenting to the state board, on or before March 1 of the fiscal year prior to that for which the exclusive authority is to apply, a written resolution adopted by the local board of education indicating the intent to retain or recover exclusive authority to authorize charter schools. The written resolution shall be accompanied by a written description of those portions of subsection (5) of this section that the local board of education intends to demonstrate. The local board of education shall provide a complete copy of the resolution, including the description, to each charter school authorized by the local board on or before the date the local board submits the resolution to the state board. The state board shall determine within sixty days after receiving the resolution whether to grant the local board of education exclusive authority. If the state board denies the local board exclusive authority to authorize charter schools within the geographic boundaries of the school district, it shall provide to the local board of education a written explanation of the basis for the denial.

(b) A party may challenge the grant of exclusive authority made by the state board pursuant to subsection (5) of this section by filing with the state board a notice of challenge within thirty days after the state board grants exclusive authority. The notice shall be accompanied by a specific written description, with supporting documentation, of the basis for the challenge. The challenging party, at the time of filing notice with the state board, shall provide a copy of the notice of challenge, with the written description of the basis and supporting documentation, to the local board of education that has been granted exclusive authority. The state board shall permit the local board the opportunity to appear at a public hearing and respond to the challenge and shall permit the challenger the opportunity at the public hearing to rebut any arguments made by the local board. If the local board of education intends to respond to the challenge, it shall submit a copy of its response in writing, with supporting documentation, to the challenging party and the state board at least fifteen days prior to the public hearing. The state board shall make a determination upon the challenge within sixty days after receipt of the notice of challenge. In announcing its determination, the state board shall provide a written explanation of the basis for its decision to either grant or deny to the local board exclusive authority to authorize charter schools within the geographic boundaries of the school district.

(c) If a local board of education recovers exclusive authority pursuant to this section to authorize charter schools within the geographic boundaries of the school district, any institute charter schools authorized within the geographic boundaries of the school district prior to the date on which the local board of education recovered exclusive authority shall continue to be authorized by and accountable to the institute; except that an institute charter school that is converted to a district charter school pursuant to subsection (10) of this section shall be accountable to the local board of education.

(d) Each local board of education that has been granted, prior to or on or after April 17, 2008, exclusive authority to charter schools within the geographic boundaries of the school district shall retain exclusive authority until the local board of education voluntarily relinquishes the exclusive authority or the state board of education revokes the exclusive authority pursuant to the provisions of subsection (7.5) of this section. A local board of education that voluntarily relinquishes exclusive authority may regain exclusive authority by applying pursuant to the provisions of this subsection (4).

(5) (a) The state board shall grant to a local board of education exclusive authority to authorize charter schools within the geographic boundaries of the school district if the state board determines, after adequate notice and in a public hearing and after receiving input from any charter schools authorized by the local board of education, that the local board can show a recent pattern of providing fair and equitable treatment to its charter schools through the local board's demonstration of:

(I) Full compliance with the provisions of the "Charter Schools Act", part 1 of this article, which includes, at a minimum:

(A) Compliance with full and accurate accounting practices and charges for central administrative overhead costs;

(B) Compliance with sections 22-30.5-112 and 22-30.5-112.1, which permit a charter school to purchase, at its discretion, certain services or a combination of services;

(C) The absence of a school district moratorium regarding charter schools or the absence of any district-wide charter school enrollment limits; and

(D) Compliance with valid orders of the state board; and

(II) Any combination of the following:

(A) The distribution to charter schools authorized by the local board of a pro rata share of mill levy overrides, except for any mill levied for a particular purpose that by its express terms is intended to benefit a grade, a program, or a school and, as a result, is not available to be offered to any charter school that did not participate in the mill levy proceeds;

(B) The provision of assistance to charter schools to meet their facilities needs, by including those needs in local bond issues or otherwise providing available land and facilities that are comparable to those provided to other public school students in the same grade levels within the school district;

(C) The distribution to charter schools authorized by the local board of a pro rata share of federal and state grants received by the school district, except for any grant received for a particular purpose that by its express terms is intended to benefit a student population not able to be served by, or a program not able to be offered at, a charter school which did not receive a proportionate share of such grant proceeds;

(D) The provision of adequate staff and other resources to serve charter schools authorized by the local board, which services are provided by the school district at a cost to the charter schools that does not exceed their actual cost to the school district, or, in the case of federally required educational services, the amount specified in section 22-30.5-112 (2)(a.8);

(E) The lack of a policy or practice of imposing individual charter school enrollment limits, except as otherwise provided in article 36 of this title; or

(F) The provision of an adequate number of educational choice programs to serve students exercising their rights to transfer pursuant to the "No Child Left Behind Act of 2001", Public Law 107-110, and a history of charter school approval that encourages programs that serve at-risk student populations.

(b) Notwithstanding any other provision of this subsection (5) to the contrary, the state board shall grant to a local board of education exclusive authority to authorize charter schools within the geographic boundaries of the school district if the local board certifies that:

(I) The total pupil enrollment of the school district is less than three thousand pupils.

(II) (Deleted by amendment, L. 2008, p. 487, § 2, effective April 17, 2008.)

(c) Notwithstanding any other provision of this subsection (5), the state board shall not deny exclusive authority to a local board of education based upon a school district moratorium regarding charter schools that was in existence prior to July 1, 2004, but was repealed on or before October 1, 2004.

(d) If the state board denies the exclusive authority of a local board of education to authorize charter schools within the geographic boundaries of the school district, the local board may reapply to retain or recover exclusive authority as provided in subsection (4) of this section as soon as the local board determines it has resolved the issue that was the basis for the denial.

(6) For local boards of education that have no discernable history of considering charter school applications or authorizing charter schools, the state board shall grant exclusive authority if the local board demonstrates its compliance with the provisions of sub-subparagraphs (C) and (D) of subparagraph (I) of paragraph (a) of subsection (5) of this section and presents to the state board a plan to implement a combination of the authorizing practices described in paragraph (a) of subsection (5) of this section.

(7) A grant of exclusive authority by the state board shall continue so long as a local board of education continues to comply with the provisions of subsection (5) of this section, and the local board need not reapply; except that a local board of education that retains exclusive authority pursuant to paragraph (b) of subsection (5) of this section shall reapply for exclusive authority if the criteria specified in said paragraph (b) no longer apply to the school district.

(7.5) (a) A charter school, a charter school applicant, or an organization that represents charter schools may request revocation of a local board of education's exclusive authority to authorize charter schools within the geographic boundaries of the school district by filing a request for revocation with the state board. A charter school may request revocation of the exclusive authority only of its chartering local board. A charter applicant may request revocation of the exclusive authority only of a local board of education to which it may apply for a charter.

(b) A charter school, a charter school applicant, or an organization that represents charter schools may request revocation of a local board of education's exclusive authority only on the grounds that the local board, since the date that the local board received exclusive authority, has demonstrated a pattern of failing to comply with one or more of the provisions of paragraph (a) of subsection (5) of this section. A charter school, a charter school applicant, or an organization that represents charter schools may not request revocation of a local board of education's exclusive authority solely on the basis of:

(I) The local board's refusal of a charter application; or

(II) An action by the local board that a charter school or a charter school applicant may appeal to the state board pursuant to section 22-30.5-108, unless the action would otherwise constitute grounds for denial or revocation of exclusive authority.

(c) To request revocation of a local board of education's exclusive authority, a charter school, a charter school applicant, or an organization that represents charter schools shall file a notice of request for revocation with the state board, accompanied by a specific written description, with supporting documentation, of the basis for the request. The requesting party, at the time of filing the notice with the state board, shall provide a copy of the notice of request for revocation and the basis for the request, with the supporting documentation, to the affected local board of education. The state board shall permit the local board the opportunity to appear at a public hearing and respond in writing to the request for revocation and shall permit the requesting party the opportunity at the public hearing to rebut any arguments made by the local board. If the local board intends to respond to the request for revocation, it shall submit a copy of its response in writing, with supporting documentation, to the requesting party and the state board at least fifteen days prior to the public hearing. The state board shall determine whether to grant or deny the request for revocation, based on the criteria for granting exclusive authority specified in subsections (5) and (6) of this section, within sixty days after receiving the notice. If the state board revokes the local board of education's exclusive authority to authorize charter schools within the geographic boundaries of the school district, it shall provide a written explanation of the basis for the revocation.

(d) If the state board revokes a local board of education's exclusive authority, the local board may apply to recover the grant of exclusive authority as provided in subsection (4) of this section as soon as the local board determines it has resolved the issue that was the basis for the revocation. The state board shall consider the local board of education's application and either grant or deny the local board exclusive authority as provided in subsection (5) of this section.

(8) Notwithstanding any other provision of this section to the contrary, a local board of education may permit the establishment of one or more institute charter schools within the geographic boundaries of the school district by adopting a favorable resolution and submitting the resolution to the state board. An institute charter school that is established with permission granted in a resolution adopted by the local board of the school district in which the institute charter school is located continues to be authorized by and accountable to the institute regardless of later actions by the local board unless the institute charter school voluntarily converts to a district charter school as provided in subsection (10) of this section.

(9) (a) Notwithstanding any other provision of this section to the contrary, the state board shall grant to a local board of education exclusive authority to authorize charter schools within the geographic boundaries of the school district if the school district annually certifies to the state board that the total number of students enrolled in charter schools authorized by the school district, or the maximum number of students allowed to be enrolled pursuant to charter school contracts entered into by the school district, whichever is greater, divided by the district pupil enrollment, as defined in section 22-54-103, for that budget year, reflected as a percentage, exceeds by more than three percentage points the percentage of students enrolled in charter schools statewide.

(b) A school district that retains exclusive authority to authorize charter schools pursuant to paragraph (a) of this subsection (9) shall satisfy the requirements of paragraph (a) of subsection (5) of this section.

(10) (a) An institute charter school that is located within the geographic boundaries of a school district that recovers exclusive authority to authorize charter schools, as provided in subsection (4) of this section, or that permitted the establishment of the institute charter school within its geographic boundaries, as provided in subsection (8) of this section, may apply to the board of education of the school district in which it is located to convert to a district charter school. To convert to a district charter school, the institute charter school shall submit an application to the local board of education as if it were applying for a new charter in accordance with the provisions of part 1 of this article.

(b) An application to convert an existing institute charter school to a district charter school shall include evidence that an adequate number of parents, teachers, or pupils, or any combination thereof, supports the conversion of the institute charter school to a district charter school.

(c) A local board of education's approval of an application from an existing institute charter school submitted pursuant to this subsection (10) shall not relieve the institute charter school of any preexisting contractual obligations or relationships, including obligations of the institute charter school to the institute; except that the institute charter school shall no longer be subject to the oversight and control of the institute. The transfer of oversight of an institute charter school from the institute to a school district shall not be deemed a dissolution or other event that empowers or obligates the institute to wind down the institute charter school's affairs or to dispose of the institute charter school's assets.

(d) (I) If an institute charter school converts to a district charter school, the authorizing school district shall calculate the converted school's funding, including at-risk supplemental aid, as it was calculated before the conversion using the formulas specified in section 22-30.5-513; except that this paragraph (d) does not apply if the converted school is authorized by a small rural school district, as described in section 22-54-108 (3)(b)(IV).

(II) This paragraph (d) is repealed, effective July 1, 2021.



§ 22-30.5-505. State charter school institute - institute board - appointment - powers and duties - rules

(1) The institute shall consist of the institute board, appointed pursuant to subsection (2) of this section, and any staff or contract employees hired by the institute board as authorized by law. Any staff hired by the institute board shall be deemed employees subject to the state personnel system of this state as defined in section 13 of article XII of the state constitution and article 50 of title 24, C.R.S.; except that, as a matter of legislative determination, all positions classified by the institute board as professional officers and professional staff of the institute are declared to be educational in nature and exempt from the state personnel system.

(2) (a) The institute board shall consist of nine members, no more than five of whom are members of the same political party. Seven of the members shall be appointed by the governor, with the consent of the senate, and two of the members shall be appointed by the commissioner. In making the appointments, the governor and the commissioner shall ensure the institute board reflects the geographic diversity of the state. In making appointments on and after August 5, 2009, the governor and the commissioner shall ensure that at least one member of the institute board is a parent of a student who is, or who has been, enrolled in an institute charter school. Members appointed to the institute board shall have experience in at least one of the following areas:

(I) Experience as a charter school board member or founder of a charter school;

(II) Experience as a public school administrator with experience working with charter schools;

(III) Financial management expertise;

(IV) Detailed knowledge of charter school law;

(V) Other board or public service experience;

(VI) Experience as a public school teacher;

(VII) Online education and online curriculum development expertise;

(VIII) School district special education expertise; and

(IX) Curriculum and assessment expertise.

(b) The members of the institute board shall serve terms of three years; except that, of the members first appointed by the governor, two members shall serve a term of three years, three members shall serve a term of two years, and two members shall serve a term of one year; and of the members first appointed by the commissioner, one member shall serve a term of three years and one member shall serve a term of one year. No member shall serve more than six consecutive years. The governor and the commissioner shall make the initial appointments no later than thirty days after July 1, 2004.

(c) An institute board member may be removed for any cause that renders the member incapable or unfit to discharge the duties of the office. Whenever a vacancy on the institute board exists, the person making the original appointment shall appoint a member for the remaining portion of the unexpired term created by the vacancy.

(d) For any board member appointed on or after May 22, 2008, during his or her term of office, a member of the institute board shall not be a member of the general assembly; an officer, employee, or board member of a school district; a member of the state board; or an employee of the institute board or the department of education.

(3) The mission of the institute board shall be to foster high-quality public school choices offered through institute charter schools, including particularly schools that are focused on closing the achievement gap for at-risk students. In discharging its duties pursuant to this part 5, the institute shall:

(a) Act as a model of best practices in authorizing charter schools;

(b) Use state and federal systems for ensuring the accountability of each institute charter school in meeting the obligations and goals set forth in its contract and shall adopt and implement policies for accreditation of institute charter schools as described in section 22-11-307;

(c) Measure the academic success of each institute charter school student through longitudinal indices;

(d) Measure the academic success of each institute charter school through performance-based means and not process-based means;

(d.5) Meet at least once each year with the school accountability committees of the institute charter schools to discuss issues concerning accountability and accreditation of institute charter schools;

(e) Provide the opportunity for a student enrolled in an institute charter school to develop a plan for academic remediation upon the request of the student's parent or legal guardian; and

(f) Ensure that each student who enrolls in the sixth grade in an institute charter school, on the day of enrollment, is registered with the state-provided, free online college planning and preparation resource, commonly referred to as "CollegeInColorado.org". The institute, the department, and the department of higher education shall collaborate to monitor the implementation of this paragraph (f) and to ensure optimal interactivity between the various data bases and student record systems employed by institute charter schools and college in Colorado. At a minimum, each institute charter school shall ensure that, in developing and maintaining each student's individual career and academic plan, the counselor or teacher explains to the student's parent or legal guardian, by electronic mail or other written form, and to the student the requirements for and benefits of concurrently enrolling in courses with an institution of higher education pursuant to the "Concurrent Enrollment Programs Act", article 35 of this title. Based on a request from the student or the student's parent or legal guardian, the counselor or teacher shall assist the student in course planning to enable the student to concurrently enroll in courses with an institution of higher education.

(3.5) The institute board shall ensure that the names of institute board members and the schedule of, agendas for, and minutes of the meetings and hearings held by the institute board are promptly posted and updated on the state charter school institute's website. The department on its website shall provide a link to the state charter school institute's website.

(4) In addition to any other powers granted by law to the institute board, the institute board shall have the following powers:

(a) To have and use a corporate seal;

(b) To sue and be sued in its own name;

(c) To incur debts, liabilities, and obligations, subject to any limitations imposed thereon pursuant to law;

(d) To cooperate and contract with the state or federal government or an agency or instrumentality thereof and to apply for and receive grants or financial assistance from any such entities;

(e) To acquire, hold, lease, sell, or otherwise dispose of real or personal property or a commodity or service;

(f) To do or perform an act authorized by this part 5 by means of an agent or by contract with a person, firm, or corporation;

(g) To provide for the necessary expenses of the institute board in the exercise of its powers and the performance of its duties and to reimburse a board member for necessary expenses incurred in the performance of the board member's duties;

(h) To provide for the proper keeping of accounts and records and for budgeting of funds;

(i) To act as a public entity for purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.;

(j) To exercise the same powers retained by boards of cooperative services that are described in section 22-5-108;

(k) To promulgate rules in accordance with article 4 of title 24, C.R.S., for the administration of this part 5; and

(l) To award grants from the institute charter school assistance fund as provided in section 22-30.5-515.5.

(5) No later than ninety days after the date the institute commences operations, as described in section 22-30.5-506 (2)(a), the institute board shall promulgate rules that set forth the procedures for the acceptance of institute charter school applications and the criteria for authorizing institute charter schools pursuant to this part 5.

(6) (a) The institute may contract with boards of cooperative services created pursuant to article 5 of this title, or with any other qualified individual or public or private entity or organization, including a school district, for the provision of administrative or other support services directly to the institute or for the benefit of institute charter schools.

(b) This part 5 shall not be construed to require the institute to provide services to an institute charter school, to require an institute charter school to purchase services from the institute, nor to prohibit an institute charter school from purchasing education-related services from any sources available, including a school district.

(7) The institute shall ensure that each institute charter school complies with the provisions of articles 7 and 11 of this title. Each institute charter school shall be responsible for gathering and submitting to the institute the data necessary to prepare a school performance report required by section 22-11-503 for the institute charter school.

(8) The institute shall ensure that each institute charter school adopts content standards as required in section 22-7-1013.

(9) The institute shall ensure that each institute charter school addresses the expulsion, suspension, and education of expelled or suspended students in a manner consistent with the intents and purposes of sections 22-33-105, 22-33-106, and 22-33-203.

(10) The institute may issue requests for proposals to solicit applications for an institute charter school to serve at-risk students.

(11) The institute shall annually review each institute charter school's accomplishment of the goals described in section 22-30.5-509.

(12) (a) The institute shall collect from each institute charter school authorized on or after July 1, 2010, the data specified in paragraph (b) of this subsection (12) for the institute charter school's first academic year of operation. At a minimum, the institute shall require the institute charter school to submit the collected data by August 1 of the institute charter school's first academic year of operation and to update the information, if necessary, by the following May 1. Upon receipt of a request from a school district, the institute shall provide a copy of the collected data to the school district.

(b) The data collected pursuant to this subsection (12) shall include, at a minimum:

(I) The projected aggregate number of students enrolling in the institute charter school for the academic year who were enrolled in schools of the school district for the preceding academic year; and

(II) For each student included in subparagraph (I) of this paragraph (b), to the extent known:

(A) The name of the school in which the student was enrolled in the preceding academic year; and

(B) The name of the institute charter school and the grade in which the student is enrolled for the academic year.

(13) Pursuant to section 22-30.5-517, the institute shall adopt and implement a policy that regulates the sale of beverages to students at an institute charter school.

(14) If an institute charter school requests in writing that the institute provide food services pursuant to a contract with the institute charter school that includes certain terms specified by the institute charter school, the institute may attempt to negotiate the terms of the contract with the institute charter school. If the institute and the institute charter school attempt to negotiate contract terms that are mutually satisfactory, and the negotiations fail to produce such mutually satisfactory terms, the institute shall:

(a) Agree to provide food services to the institute charter school according to the terms requested by the institute charter school; or

(b) Allow the institute charter school to transfer the maintenance, supervision, and operation of the institute charter school's food-service facility from the institute to a school food authority.

(15) Pursuant to section 22-30.5-518, the institute shall adopt and implement a policy for the management of food allergies and anaphylaxis among students enrolled in institute charter schools.

(16) Pursuant to section 22-30.5-519, the institute shall annually provide to parents and legal guardians the standardized immunization document developed by the department of public health and environment pursuant to section 25-4-902 (4), C.R.S.

(17) Repealed.

(18) The institute shall ensure that each institute charter school, working with its school accountability committee, adopts and implements a policy concerning physical activity for students enrolled in the institute charter school, which policy meets the requirements specified in section 22-32-136.5.

(19) (a) Pursuant to section 22-30.5-521, on or before October 1, 2011, the institute shall adopt and implement a policy concerning bullying prevention and education. The policy, at a minimum, shall set forth appropriate disciplinary consequences for students who bully other students and for any person who takes any retaliatory action against a student who reports in good faith an incident of bullying, which consequences shall comply with all applicable state and federal laws.

(b) The institute is encouraged to include in the policy it adopts and implements pursuant to paragraph (a) of this subsection (19) the biennial administration of surveys of students' impressions of the severity of bullying in their schools, as described in section 22-93-104 (1)(c); character building; and the designation of a team of persons at each institute charter school who advise the school administration concerning the severity and frequency of bullying incidents that occur in the school, which team may include, but need not be limited to, law enforcement officials, social workers, prosecutors, health professionals, mental health professionals, counselors, teachers, administrators, parents, and students.



§ 22-30.5-506. State charter school institute fund - created

(1) The state charter school institute is authorized to receive and expend gifts, grants, and donations of any kind from any public or private entity to carry out the purposes of this part 5, subject to the terms and conditions under which given; except that no gift, grant, or donation shall be accepted if the conditions attached thereto require the use or expenditure thereof in a manner contrary to law. Any gifts, grants, or donations received pursuant to this subsection (1) shall be transmitted to the state treasurer who shall credit the same to the state charter school institute fund, hereinafter referred to as the "fund", which fund is hereby created in the state treasury. Moneys in the fund are continuously appropriated to the institute, to offset the actual and reasonable costs incurred by the institute in implementing this part 5. All investment earnings derived from the deposit and investment of the moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be transferred to the general fund or any other fund.

(2) (a) The institute shall not be obligated to commence operations necessary to receive applications, until such time as there is at least fifty thousand dollars in the fund, whether received from gifts, grants, donations, or other sources.

(b) The institute shall not be obligated to commence review of applications actually received, until such time as the balance in the fund reaches at least one hundred fifty thousand dollars, whether received from gifts, grants, donations, or other sources.

(3) The state charter school institute shall create in the fund a school food authority account, and any moneys received by the state charter school institute as a result of its operations as a school food authority shall be credited to the school food authority account. Any moneys credited to the school food authority account are continuously appropriated to the state charter school institute to offset the costs incurred in operating as a school food authority.

(4) (a) The state charter school institute shall create in the fund an account for payment of the institute's administrative overhead costs, as defined in section 22-30.5-513 (1)(h), which account consists solely of moneys retained by the institute from the institute charter schools' adjusted per pupil revenues and per pupil online funding pursuant to section 22-30.5-513 (4)(a)(I.5)(E). Except as otherwise provided in paragraph (b) of this subsection (4), at the end of a budget year, if the amount of unexpended and unencumbered moneys remaining in the account exceeds twenty percent of the amount retained by the institution pursuant to section 22-30.5-513 (4)(a)(I.5)(E) for the applicable budget year, the institute shall transfer the amount of the excess to the institute charter school assistance fund created in section 22-30.5-515.5.

(b) The institute board may adopt a formula to annually adjust the percentage limit on the fund balance specified in paragraph (a) of this subsection (4) by multiplying the total pupil enrollment for institute charter schools in the preceding budget year by a per pupil dollar amount set annually by the institute board in collaboration with a council of institute charter schools.



§ 22-30.5-507. Institute charter school - requirements - authority - rules

(1) (a) An institute charter school shall be a public, nonsectarian, nonreligious, non-home-based school that operates pursuant to a charter contract authorized by the state charter school institute.

(b) An institute charter school shall exist as a public school within the state, unaffiliated with a school district. Nothing in this part 5 shall be construed to permit a school district to determine curriculum, policies, procedures, or operations of an institute charter school, including but not limited to compliance with the accountability provisions specified in this title, accreditation contracts, and statewide assessment requirements.

(c) Each institute charter school authorized on or after July 1, 2008, shall include within its name the phrase "state charter school".

(2) An institute charter school shall be:

(a) Subject to the terms of the charter contract entered into with the institute;

(b) Accountable to the institute for purposes of ensuring compliance with applicable laws and charter contract provisions; and

(c) Subject to accreditation by the institute board pursuant to the institute's policy for accrediting the institute charter schools adopted pursuant to section 22-11-307 and section 22-30.5-505 (3)(b). Each institute charter school shall also be subject to annual review by the department pursuant to section 22-11-210.

(3) An institute charter school shall be subject to all federal and state laws and constitutional provisions prohibiting discrimination on the basis of disability, race, creed, color, sex, sexual orientation, national origin, religion, ancestry, or need for special education services. Enrollment in an institute charter school shall be open to any child who resides within the state; except that an institute charter school shall not be required to make alterations in the structure of the facility used by the institute charter school or to make alterations to the arrangement or function of rooms within the facility, except as may be required by state or federal law. Enrollment decisions shall be made in a nondiscriminatory manner specified by the applicant in the institute charter school application.

(4) (a) An institute charter school shall be administered and governed by a governing body in a manner agreed to and set forth in the charter contract. Effective July 1, 2013, each institute charter school shall organize as a nonprofit corporation pursuant to the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S., which shall not affect its status as a public school for any purposes under Colorado law.

(b) An entity that holds a charter authorized pursuant to this part 5 may choose to contract with an education management provider, which education management provider may be a for-profit, a nonprofit, or a not-for-profit entity, so long as the institute charter school maintains a governing board that is independent of the education management provider.

(5) In order to clarify the status of institute charter schools for purposes of tax-exempt financing, an institute charter school, as a public school, is a governmental entity. Direct leases and financial obligations of an institute charter school shall not constitute debt or financial obligations of the state or any school district.

(6) Except as otherwise provided in sections 22-20-109 (5), 22-32-115 (1) and (2), and 22-54-109, an institute charter school shall not charge tuition.

(7) (a) Pursuant to the charter contract, an institute charter school may operate free from specified statutes and state board rules. The state board shall promulgate rules that list the automatic waivers for all charter schools, including institute charter schools. In promulgating the list of automatic waivers, the state board shall consider the overall impact and complexity of the requirements specified in the statute and the potential consequences that waiving the statute may have on the practices of a charter school, including an institute charter school. In accordance with its rule-making authority, the state board may review the list of automatic waivers at its discretion. Notwithstanding any provision of this subsection (7)(a) to the contrary, the state board shall not include the following statutes on the list of automatic waivers:

(I) Section 22-9-106, concerning the performance evaluation system for licensed personnel;

(I.5) Section 22-32-109 (1)(b), concerning procedures for competitive bidding in the purchase of goods and services, except professional services;

(II) Section 22-32-109 (1)(n)(I) and (1)(n)(II)(B), concerning the annual school calendar;

(II.5) Section 22-32-110 (1)(y), concerning the power to accept and expend gifts, donations, or grants; and

(III) Part 2 of article 63 of this title 22, concerning the employment of licensed personnel.

(b) An institute charter school may apply to the state board, through the institute, for a waiver of state statutes and state rules that are not automatic waivers. The state board may waive state statutory requirements or rules promulgated by the state board; except that the state board may not waive any statute or rule relating to:

(I) School accountability committees as described in section 22-11-401;

(II) The assessments required to be administered pursuant to section 22-7-1006.3;

(III) The school performance reports pursuant to part 5 of article 11 of this title;

(IV) The provisions of the "Public School Finance Act of 1994", article 54 of this title 22;

(V) The "Children's Internet Protection Act", article 87 of this title 22; or

(VI) The requirement to post on the internet the statutes for which waivers are granted as provided in section 22-44-305.

(c) A waiver of state statute or state board rule made pursuant to this subsection (7) is for the term of the contract for which the waiver is made. A request for a waiver may be submitted to the institute as a part of the application for an institute charter school. If the institute applies to the state board for a waiver on behalf of an institute charter school, the institute is only required to provide a complete copy of the signed charter contract.

(8) (a) An institute charter school shall be responsible for its own operation including, but not limited to, preparation of a budget, contracting for services, and personnel matters.

(b) An institute charter school may negotiate and contract with a school district, the governing body of a state college or university, a school food authority, a charter school collaborative, a board of cooperative services, another institute charter school, a district charter school, or any third party for the use of a school building and grounds, the operation and maintenance thereof, and the provision of any service, activity, or undertaking that the institute charter school is required to perform in order to carry out the educational program described in its charter contract. The institute charter school shall have standing to sue and be sued in its own name for the enforcement of any contract created pursuant to this paragraph (b).

(9) An institute charter school is authorized to offer any educational program, including but not limited to an online program or online school pursuant to article 30.7 of this title, that may be offered by a school district, unless expressly prohibited by its charter contract or by state law.

(10) All decisions regarding the planning, siting, and inspection of institute charter school facilities shall be made in accordance with section 22-32-124 and as specified by contract with the institute.

(11) An institute charter school may apply for authorization as a school food authority pursuant to section 22-32-120.

(12) An institute charter school may choose to apply, alone or with a consortium of charter schools, for a grant through a nonformulaic, competitive grant program created by a federal or state statute or program. If an institute charter school applies, alone or with a consortium of charter schools, for a grant, the institute charter school or consortium of charter schools is the local education agency only for the purposes of applying and determining eligibility for the grant and may request that the state charter school institute act as a fiscal manager for the institute charter school pursuant to section 22-30.5-503 (3.5) for purposes of grant management.

(13) Pursuant to the provisions of section 22-32-110 (1)(jj), an institute charter school shall not withhold records required for enrollment in another school or institution of higher education or the diploma, transcript, or grades of any student for failure to pay a fine or fee or to return or replace school property.



§ 22-30.5-508. Institute charter schools - contract contents - regulations

(1) (a) An approved institute charter school application shall serve as the basis for a charter contract between the institute charter school and the institute.

(b) The institute board may approve an institute charter school application submitted by a nonprofit entity, and the institute may enter into a charter contract directly with the nonprofit entity to operate an institute charter school. The institute board shall not approve a charter school application that is submitted by a for-profit entity or that identifies a for-profit entity as one of the charter applicants, and the institute shall not enter into a charter contract directly with a for-profit entity to operate an institute charter school.

(2) Repealed.

(3) The charter contract between the institute charter school and the institute shall reflect all requests for release from state statutes and rules made by the institute charter school applicant. Within forty-five days after a request for release is received by the state board, the state board shall either grant or deny the request. If the state board grants the request, it may orally notify the institute charter school of its decision. If the state board denies the request, it shall notify the institute charter school in writing that the request is denied and specify the reasons for denial. If the institute charter school does not receive notice of the state board's decision within forty-five days after submittal of the request for release, the request shall be deemed granted. If the state board denies a request for release that includes multiple state statutes or rules, the denial shall specify the state statutes and rules for which the release is denied, and the denial shall apply only to those state statutes and rules so specified.

(4) A material revision of the terms of the charter contract may be made only with the approval of the institute and the governing body of the institute charter school.

(5) Any term included in a charter contract that would require an institute charter school to waive or otherwise forgo receipt of any amount of operational or capital construction funds provided to the institute charter school pursuant to the provisions of this part 5 or pursuant to any other provision of law is hereby declared null and void as against public policy and is unenforceable. In no event shall this subsection (5) be construed to prohibit any institute charter school from contracting with the institute for the purchase of services, including but not limited to the purchase of educational services.



§ 22-30.5-509. Institute charter school application - contents

(1) The institute charter school application is a proposed agreement upon which the institute charter applicant and the institute negotiate a charter contract. At a minimum, each institute charter school application includes:

(a) An executive summary that outlines the elements of the application and provides an overview of the proposed institute charter school;

(b) The vision and mission statements of the proposed institute charter school;

(c) The goals, objectives, and student performance standards the proposed institute charter school expects to achieve, including but not limited to the performance indicators specified in section 22-11-204 and applicable standards and goals specified in federal law;

(d) Evidence that an adequate number of parents and pupils support the formation of an institute charter school;

(e) Descriptions of the proposed institute charter school's educational program, student performance standards, and curriculum;

(f) A plan for evaluating student performance across the curriculum, which plan aligns with the proposed institute charter school's mission and educational objectives and provides a description of the proposed institute charter school's measurable annual targets for the measures used to determine the levels of attainment of the performance indicators specified in section 22-11-204 and procedures for taking corrective action if student performance at the school falls below the described targets;

(g) Evidence that the plan for the proposed institute charter school is economically sound, including a proposed budget for a term of at least five years. The institute charter application shall also describe the method for obtaining an independent annual audit of the proposed institute charter school's financial statements consistent with generally accepted auditing standards and circular A-133 of the United States office of management and budget, as originally published in the federal register of June 30, 1997, and as subsequently amended.

(h) A description of the governance and operation of the proposed institute charter school, including the nature and extent of parental, professional educator, and community involvement in the governance and operation of the proposed institute charter school, that is consistent with the standards adopted by rule of the state board pursuant to section 22-2-106 (1)(h);

(i) An explanation of the relationship that will exist between the proposed institute charter school and its employees and the proposed institute charter school's employment policies;

(j) A proposal regarding the parties' respective legal liabilities and applicable insurance coverage, which insurance coverage shall include, at a minimum, workers' compensation, liability insurance, and insurance for the proposed institute charter school's facility and its contents;

(k) The proposed institute charter school's expectations and plans for ongoing parent and community involvement;

(l) A description of the proposed institute charter school's enrollment policy, consistent with the requirements of section 22-30.5-507 (3) and rules adopted by the state board pursuant to section 22-2-106 (1)(h), and the criteria for enrollment decisions;

(m) A statement of whether the proposed institute charter school plans to address the transportation or food service needs of its students while they are attending the school. The proposed institute charter school may choose not to provide transportation or food services, may choose to develop or form a charter school collaborative as described in section 22-30.5-603 to provide transportation or food services, or may choose to negotiate with a school district, board of cooperative services, or private provider to provide transportation or food services for its students. If the proposed institute charter school chooses to provide transportation or food services, the application shall include a plan for each provided service, which plan, at a minimum, shall specifically address serving the needs of low-income and academically low-achieving students, complying with insurance and liability issues, and complying with any applicable state or federal rules or regulations.

(n) A facilities plan that details viable facilities options that are consistent with section 22-32-124 and that includes the reasonable costs of the facility, which are reflected in the proposed budget;

(o) A list of the waivers of statute and state rules that the proposed institute charter school is requesting. For each requested waiver of a statute or state rule that is not an automatic waiver, the institute charter school application must state the rationale for each requested waiver and the manner in which the proposed institute charter school plans to meet the intent of the waived statute or rule.

(p) Policies regarding student discipline, expulsion, and suspension that are consistent with the intent and purpose of section 22-33-106, provide adequately for the safety of students and staff, and provide a level of due process for students that, at a minimum, complies with the requirements of the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq.;

(q) A plan for serving students with special needs, including budget and staff requirements, which plan shall include identifying and meeting the learning needs of at-risk students, students with disabilities, gifted and talented students, and English language learners;

(r) A dispute resolution process, as provided in section 22-30.5-107.5; and

(s) If the proposed institute charter school intends to contract with an education management provider:

(I) A summary of the performance data for all of the schools the education management provider is managing at the time of the application or has managed previously, including documentation of academic achievement and school management success;

(II) An explanation of and evidence demonstrating the education management provider's capacity for successful expansion while maintaining quality in the schools it is managing;

(III) An explanation of any existing or potential conflicts of interest between the governing board of the proposed institute charter school and the education management provider; and

(IV) A copy of the actual or proposed performance contract between the governing board for the proposed institute charter school and the education management provider that specifies, at a minimum, the following material terms:

(A) Performance evaluation measures;

(B) The methods of contract oversight and enforcement that the governing board will apply;

(C) The compensation structure and all fees that the proposed institute charter school will pay to the education management provider; and

(D) The conditions for contract renewal and termination.



§ 22-30.5-510. Institute charter school application - process - rule-making - repeal

(1) (a) Except as otherwise provided in section 22-30.5-506 (2), the institute shall receive and review all applications for institute charter schools. An application for an institute charter school may be submitted by one or more individuals, by a nonprofit, governmental, or other entity or organization, or by an existing charter school authorized by a district. An entity applying for an institute charter school shall file an application with the institute by a date determined by rule of the institute board to be eligible for consideration for the following school year. An application is considered filed when the institute receives the institute charter application from the institute charter applicant either in hard copy or electronically. Prior to any change in the application deadline, the institute shall notify each known institute charter school applicant of the proposed change by certified letter. Within fifteen days after receiving an institute charter school application, the institute shall determine whether the application contains the minimum components specified in section 22-30.5-509 (1) and is therefore complete. If the application is not complete, the institute shall notify the applicant within the fifteen-day period and provide a list of the information required to complete the institute charter application. The applicant has fifteen days after the date it receives the notice to provide the required information to the institute for review. The institute is not required to take action on the institute charter application if the applicant does not provide the required information within the fifteen-day period. The institute may request additional information during the review period and provide reasonable time for the applicant to respond. The institute may, but is not required to, accept any additional information the applicant provides that the institute does not request.

(a.3) An application to convert an existing charter school authorized by a school district to an institute charter school shall include evidence that an adequate number of parents, teachers, or pupils or any combination thereof support the conversion to an institute charter school.

(a.5) The institute's approval of an application from an existing charter school shall not relieve the charter school of any preexisting contractual obligations or relationships, including obligations of the charter school to the school district that oversees the charter school; except that the charter school shall no longer be subject to the oversight and control of the school district. The transfer of oversight of a charter school from a school district to the institute shall not be deemed a dissolution or other event that empowers or obligates the school district to wind down the charter school's affairs or to dispose of the charter school's assets.

(a.7) (I) If a district charter school converts to an institute charter school, the institute shall calculate the converted school's funding as it was calculated before the conversion using the applicable formulas specified in part 1 of this article; except that this paragraph (a.7) does not apply if the converted school was authorized by a small rural school district, as described in section 22-54-108 (3)(b)(IV), before the conversion.

(II) This paragraph (a.7) is repealed, effective July 1, 2021.

(b) The institute board shall set forth by rule all necessary procedures for the application process and for application review by the institute and the institute board. The rules shall describe a rigorous review of the application that includes, but is not necessarily limited to, the following key evaluative areas involving the institute charter school:

(I) The number of at-risk students that the institute charter school anticipates serving, both as an absolute number and as a percentage of the entire student body expected to enroll at the institute charter school;

(II) Curriculum and instructional program;

(III) Nonacademic program characteristics;

(IV) Financial viability;

(V) Appropriate governance model and proposed practices;

(VI) Appropriate, consistent, clear, and measurable accountability systems;

(VII) The extent to which the instructional program fits the mission statement of the institute charter school;

(VIII) Whether the institute charter school will provide an educational option that substantially differs from the educational opportunities provided by existing schools of the school district that have capacity to accommodate additional students;

(IX) The institute charter school's plan for outreach and recruitment of students whose race, gender, and ethnicity reflect the demographics of the community that the institute charter school intends to serve; and

(X) The institute charter school's plan for identifying and reducing the academic achievement gaps among its student population.

(c) The rules described in paragraph (b) of this subsection (1) shall require the applicant to provide written notification of the application to the school district board of education and the school district accountability committee of the school district in which the proposed institute charter school is to be located. The rules shall permit the board of education and the accountability committee to submit to the institute written comments concerning the institute charter school application.

(d) When the institute determines that it has received a complete application for an institute charter school, the institute shall send notice to the local board of education and the school district accountability committee for the school district in which the proposed institute charter school is to be located. At a minimum, the notice shall include the following information:

(I) The schedule by which the institute will review the application and determine whether to authorize the institute charter school;

(II) The dates and locations of meetings at which the institute will consider the application, including at least one meeting within the school district;

(III) Instructions specifying how the local board may request information from the institute regarding:

(A) The location of the proposed institute charter school, if known; and

(B) Enrollment projections for the proposed institute charter school, including the projected number of at-risk students; and

(IV) An invitation to the local board of education to send comments to the institute regarding the school district's concerns with any portion of the application, including any comments concerning whether the proposed new institute charter school substantially differs from existing educational options within the school district that have the capacity to accommodate additional students.

(2) (a) Prior to ruling on the application for an institute charter school, one or more representatives of the institute board shall hold a public meeting in the school district in which the institute charter school would be located. At the meeting, the representatives of the institute board, at a minimum, shall take public testimony regarding whether to approve or disapprove the application for an institute charter school.

(b) The institute board shall rule by resolution on the application for an institute charter school in a public hearing, following reasonable public notice, within ninety days after receiving the application filed pursuant to subsection (1) of this section. At the public hearing, prior to adopting the resolution, the institute board shall make available to persons in attendance at the hearing a written summary of the testimony received at the meeting held pursuant to paragraph (a) of this subsection (2) and, on the record, shall consider the testimony and its application to the institute board's decision.

(c) All negotiations between the institute charter school and the institute on the charter contract shall be concluded, and all terms of the charter contract agreed upon, no later than forty-five days after the institute board approves the application for an institute charter school.

(3) The institute charter school applicant and the institute may jointly waive the deadlines set forth in this section.

(4) If the institute denies an institute charter school application, it shall state its reasons for the denial. Within thirty days after the denial, the entity that submitted the institute charter school application may submit to the state board a notice of appeal, stating the grounds for the appeal.

(5) Within sixty days after receipt of a notice of appeal by the state board and after reasonable public notice, the state board shall review the decision of the institute and determine whether the decision was arbitrary and capricious. The state board shall remand the matter to the institute with instructions to approve or deny the institute charter school application. The decision of the state board shall be final and not subject to appeal.



§ 22-30.5-511. Institute charter schools - term - renewal of contract - grounds for nonrenewal or revocation - appeal

(1) (a) The institute may approve a new charter contract for an institute charter school for a period of four academic years, and the institute may renew the charter contract for succeeding periods not to exceed five academic years.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1) to the contrary, an institute charter school and the institute may agree to extend the length of the charter contract beyond five academic years for the purpose of enhancing the terms of any lease or financial obligation.

(2) During the term of a charter contract, the institute shall annually review the institute charter school's performance. At a minimum, the review includes the institute charter school's progress in meeting the objectives identified in the plan the institute charter school is required to implement pursuant to section 22-11-210 and the results of the institute charter school's most recent annual financial audit. The institute shall provide to the institute charter school written feedback from the review and shall include the results of the institute charter school's annual review in the body of evidence that the institute board takes into account in deciding whether to renew or revoke the charter contract and that supports the renegotiation of the charter contract.

(2.5) The institute shall adopt and revise as necessary procedures and timelines for the charter-renewal process, which procedures and timelines are in conformance with the requirements of this part 5. The institute shall ensure that each of the institute charter schools receives a copy of the institute's charter renewal procedures and timelines and any revisions to the procedures and timelines.

(3) The institute board may revoke or deny renewal of a charter contract if the institute board determines that the institute charter school did any of the following:

(a) Committed a material violation of any of the conditions, standards, or procedures set forth in the charter contract of the institute charter school;

(b) Failed to meet or make adequate progress toward achievement of the content standards, pupil performance standards, or targets for the measures used to determine the levels of attainment of the performance indicators identified in the charter contract of the institute charter school;

(c) Was required to adopt a turnaround plan and the state board recommended pursuant to section 22-11-210 that the institute charter school be restructured;

(d) Failed to meet generally accepted standards of fiscal management; or

(e) Violated any provision of law from which the institute charter school was not specifically exempted.

(4) In addition, the institute board may deny renewal of a charter contract upon a determination by the institute board that it is not in the best interests of the pupils attending the institute charter school to continue the operation of the institute charter school.

(4.5) If an institute charter school is required to implement a turnaround plan pursuant to section 22-11-210 (2) for a second consecutive school year, the institute charter school shall present to the institute board, in addition to the turnaround plan, a summary of the changes made by the institute charter school to improve its performance, the progress made in implementing the changes, and evidence, as requested by the institute board, that the institute charter school is making sufficient improvement to attain a higher accreditation category within two school years or sooner. If the institute board finds that the institute charter school's evidence of improvement is not sufficient or if the institute charter school is required to implement a turnaround plan for a third consecutive school year, the institute board may revoke the school's charter contract.

(5) (a) At least fifteen days prior to the date on which the institute board will consider whether to revoke or renew a charter contract, the institute shall provide to the institute board and the institute charter school a written recommendation, including the reasons supporting the recommendation, concerning whether to revoke or renew the charter contract.

(b) If the institute board revokes or denies renewal of a charter contract of an institute charter school, the institute board shall state its reasons for the revocation or denial.

(6) (a) The state board, upon receipt of a notice of appeal or upon its own motion, may review decisions of the institute board concerning the revocation or nonrenewal of an institute charter school's charter contract. An institute charter school or any other person who wishes to appeal a decision of the institute board concerning the revocation or nonrenewal of a charter contract shall provide the state board and the institute board with a notice of appeal within thirty days after the institute board's decision. The person bringing the appeal shall limit the grounds of the appeal to the grounds for the revocation or the nonrenewal of the charter contract specified by the institute board. The notice shall include a brief statement of the reasons the person contends the institute board's revocation or nonrenewal of the charter contract was in error.

(b) Within sixty days after receipt of the notice of appeal or the making of a motion to review by the state board and after reasonable public notice, the state board, at a public hearing which may be held in the school district in which the institute charter school is located, shall review the decision of the institute board and make its findings. If the state board finds that the institute board's decision was contrary to the best interests of the pupils attending the institute charter school, the state board shall remand such final decision to the institute board with instructions to renew or reinstate the charter contract of the institute charter school. The decision of the state board shall be final and not subject to appeal.

(7) The institute shall adopt procedures for closing an institute charter school following revocation or nonrenewal of the institute charter school's charter contract. At a minimum, the procedures shall ensure that:

(a) When practicable and in the best interest of the students of the institute charter school, the institute charter school continues to operate through the end of the school year. If the institute determines it is necessary to close the institute charter school prior to the end of the school year, the institute shall work with the institute charter school to determine an earlier closure date.

(b) The institute works with the parents of the students who are enrolled in the institute charter school when the charter contract is revoked or not renewed to ensure that the students are enrolled in schools that meet their educational needs; and

(c) The institute charter school meets its financial, legal, and reporting obligations during the period that the institute charter school is concluding operations.

(8) Notwithstanding any provision of this section to the contrary, on and after September 1, 2012, the institute shall not renew a charter contract to which a for-profit entity is a party.



§ 22-30.5-511.3. Nonrenewal or revocation - qualified charter school - exceptions

(1) Notwithstanding the provisions of section 22-30.5-511, the provisions of this section shall apply if:

(a) The institute board determines that the charter of a qualified charter school, as defined in section 22-30.5-408 (1)(c), will be revoked or will not be renewed; and

(b) The qualified charter school has financed capital construction with revenues from bonds issued on behalf of the qualified charter school by the Colorado educational and cultural facilities authority created in section 23-15-104 (1)(a), C.R.S., pursuant to section 22-30.5-407.

(2) (a) If the institute board makes a determination to revoke or not renew the charter of a qualified charter school and subsection (1) of this section applies, the institute board shall notify the state treasurer and the commissioner of education immediately upon such determination. Upon receipt of such notice, the commissioner shall suspend the revocation or nonrenewal of the charter until such time as the state treasurer, the commissioner, and the Colorado educational and cultural facilities authority determine, with the institute board and the qualified charter school, whether an alternative exists to such revocation or nonrenewal of the charter.

(b) The institute board shall not be required to suspend a revocation or nonrenewal of a charter pursuant to paragraph (a) of this subsection (2) for more than one hundred twenty days after the date that the commissioner of education and the state treasurer received notice of the determination to revoke or not renew the charter pursuant to paragraph (a) of this subsection (2) or sixty days after the action of the state board pursuant to section 22-30.5-511 (5)(b)(II), whichever is later.

(3) The state treasurer, commissioner of education, institute board, charter school, and Colorado educational and cultural facilities authority may pursue the following:

(a) The conversion of the qualified charter school from an institute charter school to a school of the accounting district of the institute charter school, as defined in section 22-30.5-513 (1)(a);

(b) The reorganization of the qualified charter school and application to the institute board or the local board of education of the accounting district for approval as a charter school with the condition that the newly approved charter school will assume the bond obligations of the former qualified charter school pursuant to section 22-30.5-407; or

(c) Any other alternative deemed feasible by the state treasurer, the commissioner of education, the Colorado educational and cultural facilities authority, the institute board, and the qualified charter school.

(4) Nothing in this section shall be construed to prevent the institute board from revoking or not renewing the charter of a qualified charter school pursuant to section 22-30.5-511.



§ 22-30.5-511.5. Background investigation - prohibition against employing persons - institute charter school employees' information provided to department

(1) An institute charter school shall conduct a background investigation, including a fingerprint-based criminal history record check, as described in sections 22-30.5-110.5 and 22-30.5-110.7, of an applicant to whom an offer of employment is extended by the institute charter school to determine whether the applicant is suitable to work in an environment with children. An applicant who applies for a position of employment with an institute charter school shall submit to a background investigation, including a fingerprint-based criminal history record check, as described in sections 22-30.5-110.5 and 22-30.5-110.7.

(2) When an institute charter school finds good cause to believe that a person employed by the institute charter school has been convicted of a felony or misdemeanor, other than a misdemeanor traffic offense or traffic infraction subsequent to such employment, the institute charter school shall require the person to submit to the institute charter school a complete set of his or her fingerprints for a fingerprint-based criminal history record check as described in section 22-30.5-110.7 (6).

(2.5) An employee or an applicant for employment with an institute charter school is disqualified from employment if the results of a fingerprint-based criminal history record check completed on or after August 10, 2011, disclose a conviction for an offense described in section 22-32-109.8 (6.5). Nothing in this section or in section 22-32-109.8 shall create for a person a property right in or entitlement to employment or continued employment with an institute charter school or impair an institute charter school's right to terminate employment for a nondiscriminatory reason.

(3) Each institute charter school shall comply with the reporting requirements specified in section 22-30.5-110.5.



§ 22-30.5-512. Institute charter schools - employee retirement funds

A local board of education shall determine by policy or by negotiated agreement, if one exists, the employment status of school district employees employed by an institute charter school who seek to return to employment with public schools in the school district. Employees of an institute charter school shall be members of the public employees' retirement association. The institute charter school and the employee shall contribute the appropriate respective amounts as required by the funds of such association.



§ 22-30.5-513. Institute charter schools - definitions - funding - at-risk supplemental aid - legislative declaration - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Accounting district" means the school district within whose geographic boundaries an institute charter school is physically located.

(b) (I) "Accounting district's adjusted per pupil revenues" means the greater of:

(A) The accounting district's per pupil funding plus the accounting district's at-risk per pupil funding; or

(B) Minimum per pupil funding as calculated pursuant to section 22-54-104 (3.5)(d).

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (b) to the contrary, in a budget year in which an accounting district receives minimum per pupil funding as calculated pursuant to section 22-54-104 (3.5)(d), "accounting district's adjusted per pupil revenues" means minimum per pupil funding as calculated pursuant to section 22-54-104 (3.5)(d).

(c) "Accounting district's at-risk funding" means the amount of funding for at-risk pupils in the accounting district determined in accordance with the formulas described in section 22-54-104 (4).

(d) "Accounting district's at-risk per pupil funding" means the amount of funding determined in accordance with the following formula:

(The accounting district's at-risk funding divided by the accounting district's

funded pupil count) x (the institute charter school's percentage of at-risk pupils divided by the accounting district's percentage of at-risk pupils).

(e) "Accounting district's funded pupil count" shall have the same meaning as the term "district funded pupil count" defined in section 22-54-103 (7).

(f) "Accounting district's per pupil funding" means the per pupil funding calculated for the accounting district pursuant to the formula described in section 22-54-104 (3).

(g) "Accounting district's per pupil online funding" means online funding, as specified in section 22-54-104 (4.5), for any budget year divided by the online pupil enrollment.

(h) "Administrative overhead costs" means all actual and reasonable costs incurred by the institute as a result of its performance of its obligations pursuant to this part 5. "Administrative overhead costs" shall not include any costs incurred in order to deliver services that an institute charter school may purchase at its discretion.

(i) "At-risk pupils" shall have the same meaning as provided in section 22-54-103 (1.5).

(j) "Online pupil enrollment" means:

(I) Repealed.

(II) For the 2008-09 budget year, and for budget years thereafter, the number of pupils, on the pupil enrollment count day within the applicable budget year, enrolled in, attending, and actively participating in a multi-district online school, as defined in section 22-30.7-102 (6), created pursuant to article 30.7 of this title by the institute charter school.

(k) "Pupil enrollment" shall have the same meaning as provided in section 22-54-103 (10).

(l) "Qualified charter school" shall have the same meaning as provided in section 22-54-124 (1)(f.6).

(2) (a) As part of the charter contract, the institute charter school and the institute shall agree on funding and any services to be provided by the institute or by other parties to the institute charter school.

(b) For budget year 2004-05 and budget years thereafter, each institute charter school and the institute shall negotiate funding under the charter contract at a minimum of ninety-five percent of the institute charter school's accounting district's adjusted per pupil revenues for each pupil enrolled in the institute charter school who is not an online pupil and ninety-five percent of the institute charter school's accounting district's per pupil online funding for each online pupil enrolled in the institute charter school. The institute may retain three percent of the accounting district's adjusted per pupil revenues for each pupil, who is not an online pupil, enrolled in the institute charter school and three percent of the accounting district's per pupil online funding for each online pupil enrolled in the institute charter school.

(b.5) If an institute charter school operates a full-day kindergarten program, for purposes of calculating the institute charter school's funding pursuant to this subsection (2), the number of pupils enrolled in the institute's charter school shall include the supplemental kindergarten enrollment as defined in section 22-54-103 (15).

(c) Each institute charter school shall pay an amount equal to the per pupil cost incurred by the institute in providing federally required educational services, multiplied by the number of students enrolled in the institute charter school. At either party's request, the institute charter school and the institute may negotiate and include in the charter contract alternate arrangements for the provision of and payment for federally required educational services, including, but not necessarily limited to, a reasonable reserve not to exceed five percent of the institute's total budget for providing federally required educational services. The reserve shall only be used by the institute to offset excess costs of providing services to students with disabilities enrolled in any institute charter school.

(d) (I) Within ninety days after the end of each fiscal year, the institute shall provide to each institute charter school an itemized accounting of all the institute's administrative overhead costs.

(II) Within ninety days after the end of each fiscal year, the institute shall provide to each institute charter school an itemized accounting of all the actual costs of any additional services the institute charter school chose at its discretion to purchase as provided in paragraph (b) of subsection (4) of this section. Any difference between the amount initially charged to the institute charter school and the actual cost shall be reconciled and paid to the owed party.

(3) (a) On or before November 10 of each year, the institute shall certify to the state board each institute charter school's pupil enrollment and online pupil enrollment for that year. In certifying the pupil enrollment of each institute charter school to the state board, the institute shall specify the number of pupils enrolled in half-day kindergarten; the number of pupils enrolled in full-day kindergarten; the number of pupils enrolled in first grade through twelfth grade, specifying those who are enrolled as full-time students and those who are enrolled as less than full-time students; the number of expelled pupils receiving educational services pursuant to section 22-33-203; the number of pupils receiving educational programs under the "Exceptional Children's Educational Act", article 20 of this title; and the number of at-risk pupils. The institute shall also notify the department as to whether each institute charter school is a qualified charter school.

(b) For purposes of the "Public School Finance Act of 1994", article 54 of this title, the department shall add the pupils enrolled in an institute charter school to the funded pupil count and the online pupil enrollment of the institute charter school's accounting district.

(4) (a) (I) For each institute charter school, the department shall withhold from the state equalization payments of the institute charter school's accounting district an amount equal to one hundred percent of the accounting district's adjusted per pupil revenues multiplied by the number of pupils enrolled in the institute charter school who are not online pupils plus an amount equal to one hundred percent of the accounting district's per pupil online funding multiplied by the number of online pupils enrolled in the institute charter school. The department shall forward to the institute the amount withheld minus an amount not to exceed one percent of the amount withheld that the department may retain as reimbursement for the reasonable and necessary costs to the department to implement the provisions of this part 5.

(I.5) The institute shall forward to each institute charter school an amount equal to the institute charter school's pupil enrollment multiplied by the accounting district's adjusted per pupil revenues of the institute charter school's accounting district, minus:

(A) The amount withheld not to exceed one percent retained by the department pursuant to subparagraph (I) of this paragraph (a);

(B) Repealed.

(C) Any amount agreed to by the institute and the institute charter school for repayment of a loan to the institute charter school from the institute charter school assistance fund created in section 22-30.5-515.5;

(D) Any amount withheld pursuant to section 22-30.5-406 for the direct payments made by the state treasurer of principal and interest due on bonds issued on behalf of the institute charter school by a governmental entity for the purpose of financing institute charter school capital construction;

(E) An amount equal to three percent of the amount calculated for the institute charter school pursuant to subparagraph (I) of this paragraph (a), which amount shall be credited to the account created pursuant to section 22-30.5-506 (4) and used to offset administrative overhead costs; and

(F) The amount agreed to in the institute charter contract for any additional services, as provided in paragraph (b) of this subsection (4).

(II) Repealed.

(b) As part of the institute charter school contract, the institute charter school and the institute board shall agree on the services, other than necessary administration, oversight, and management services, to be provided to the institute charter school by any third party with which the institute or institute charter school contracts and the costs of the services.

(c) For budget years 2004-05 through 2010-11, the amount of funding specified in paragraph (a) of this subsection (4) shall reflect the one-percent increase in the statewide base per pupil funding for state fiscal years 2001-02 through 2010-11 received by school districts as required by section 17 of article IX of the state constitution.

(d) Repealed.

(4.5) (a) For the 2012-13 budget year and each budget year thereafter, the general assembly shall appropriate to the charter school institute the amount calculated for at-risk supplemental aid pursuant to paragraph (b) of this subsection (4.5) for each institute charter school whose percentage of at-risk pupils is less than the percentage of at-risk pupils in the accounting district. At-risk supplemental aid is additional funding and does not supplant any other funding allocated pursuant to this section. The charter school institute shall pass through one hundred percent of an institute charter school's at-risk supplemental aid to the institute charter school.

(b) The institute charter school's at-risk supplemental aid is equal to one-half of the difference between one hundred percent of the accounting district's per pupil revenues and one hundred percent of the accounting district's adjusted per pupil revenues for each pupil enrolled in the district charter school, not including online pupils or pupils enrolled in the ASCENT program.

(c) For purposes of this subsection (4.5), unless the context otherwise requires, "accounting district's per pupil revenues" has the same meaning as the term "district per pupil revenues" defined in section 22-30.5-112.

(d) If the appropriation to the charter school institute is insufficient to fund one hundred percent of the at-risk supplemental aid calculated pursuant to this subsection (4.5), the charter school institute shall reduce each institute charter school's at-risk supplemental aid proportionately.

(5) (Deleted by amendment, L. 2009, (SB 09-089), ch. 440, p. 2435, § 4, effective June 4, 2009.)

(5.5) (a) Notwithstanding any provision of this section to the contrary, if a district charter school converts to an institute charter school pursuant to section 22-30.5-510, the converted school's per pupil revenues or adjusted per pupil revenues, whichever is applicable, and at-risk supplemental aid continue to be calculated pursuant to section 22-30.5-112 or 22-30.5-112.1, whichever is applicable, and section 22-30.5-112.2, as the funding applied to the converted school before the conversion; except that this subsection (5.5) does not apply if the converted school was authorized by a small rural school district, as described in section 22-54-108 (3)(b)(IV), before the conversion.

(b) This subsection (5.5) is repealed, effective July 1, 2021.

(6) (a) The governing body of an institute charter school is authorized to accept gifts, donations, or grants of any kind made to the institute charter school and to expend or use said gifts, donations, or grants in accordance with the conditions prescribed by the donor; however, no gift, donation, or grant shall be accepted by the governing body if subject to any condition contrary to law or contrary to the terms of the charter contract between the institute charter school and the institute.

(b) Moneys received by an institute charter school from any source and remaining in the institute charter school's accounts at the end of a budget year shall remain in the institute charter school's accounts for use by the institute charter school during subsequent budget years and shall not revert to the state. Moneys remaining in the institute charter school's accounts upon revocation or nonrenewal of the charter contract shall revert to the institute; except that any gifts shall be disposed of in accordance with any conditions prescribed by the donor that are not contrary to law.

(7) and (8) Repealed.

(9) (a) For the 2004-05 budget year, and for each budget year thereafter, the proportionate share of moneys generated under federal or state categorical aid programs shall be directed to institute charter schools serving students eligible for such aid.

(b) Each institute charter school that receives federal or state categorical aid shall comply with all applicable federal and state reporting requirements to receive such aid.

(10) (a) On or before December 1, 2009, and on or before December 1 each year thereafter, a representative from the governing board of each institute charter school and the institute board shall meet to review the level of funding received by the institute as a result of the moneys withheld by the institute for the amount of actual costs incurred by the institute in providing necessary administration, oversight, and management services to the institute charter schools. The institute charter school representatives and the institute board shall, at a minimum, review, for each budget year beginning with the 2004-05 budget year, the amount of moneys annually appropriated to the institute, the amount of costs incurred by the institute, and the services provided by the institute.

(b) Notwithstanding section 24-1-136 (11)(a)(I), on or before January 15, 2010, and on or before January 15 each year thereafter, the institute board shall submit to the education committees of the senate and the house of representatives, or any successor committees, the findings of the review described in subsection (10)(a) of this section and any recommendations for legislative changes regarding the operations of the institute.

(c) The provisions of this subsection (10) shall not be interpreted as limiting the authority of the institute or the institute board in making decisions concerning operations of the institute or the use of institute moneys.



§ 22-30.5-513.1. Mill levy equalization - fund created - legislative declaration

(1) The general assembly finds that school districts receive significant operating revenue from mill levies that are in addition to the school districts' total program mill levy. This additional revenue helps school districts offset the effects of the budget adjustment imposed by section 22-54-104 (5)(g). The general assembly further finds that institute charter schools do not have access to additional revenue from a local property tax mill levy. The general assembly finds, therefore, that it is appropriate to consider additional state equalization funding for institute charter schools.

(2) (a) The mill levy equalization fund, referred to in this section as the "fund", is hereby created in the state treasury. The fund consists of any amount that the general assembly may appropriate or transfer to the fund. The state treasurer shall credit to the fund all interest and income derived from the deposit and investment of money in the fund.

(b) Subject to annual appropriation by the general assembly, the institute shall annually distribute the money appropriated or transferred to the fund to the institute charter schools on an equal per-pupil basis; except that, in any budget year, an institute charter school shall not receive a per pupil amount that is greater than the total amount of additional mill levy revenue, as defined in section 22-32-108.5, that the accounting district for the institute charter school is authorized to collect, divided by the funded pupil count, as defined in section 22-54-103, of the accounting district for the applicable budget year. The money distributed pursuant to this section is in addition to money distributed to institute charter schools pursuant to section 22-30.5-513.



§ 22-30.5-513.5. Institute charter schools - funding - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Administrative overhead costs" means all actual and reasonable costs incurred by the institute as a result of its performance of its obligations pursuant to this part 5. "Administrative overhead costs" does not include the costs incurred to deliver services that an institute charter school may purchase at its discretion.

(b) "ASCENT program" has the same meaning as provided in section 22-54.5-103 (3).

(c) "ASCENT program average daily membership" has the same meaning as provided in section 22-54.5-103 (4).

(d) "At-risk" has the same meaning as provided in section 22-54.5-103 (5).

(e) "At-risk funding" means the funding calculated for an institute charter school pursuant to section 22-54.5-202 (4).

(f) "At-risk pupil average daily membership" has the same meaning as provided in section 22-54.5-103 (6).

(g) "Average daily membership" has the same meaning as provided in section 22-54.5-103 (8).

(h) "English language learner" has the same meaning as provided in section 22-54.5-103 (16).

(i) "English language learner average daily membership" has the same meaning as provided in section 22-54.5-103 (17).

(j) "English language learner funding" means the funding calculated for an institute charter school pursuant to section 22-54.5-202 (5).

(k) "Funding averaging period" has the same meaning as provided in section 22-54.5-103 (20).

(l) "Investment moneys" has the same meaning as provided in section 22-54.5-103 (23).

(m) "Membership" has the same meaning as provided in section 22-54.5-103 (26).

(n) "Multi-district online school" has the same meaning as provided in section 22-30.7-102 (6).

(o) "Qualified institute charter school" has the same meaning as "qualified charter school" defined in section 22-54.5-309 (1)(e).

(p) "School day" has the same meaning as provided in section 22-54.5-103 (31).

(q) "Total program" means the total program for an institute charter school that the department calculates pursuant to section 22-54.5-202.

(2) For purposes of the "Public School Finance Act", article 54.5 of this title, each institute charter school, as required in section 22-54.5-405, shall certify to the department the institute charter school's membership for each school day, including specifying the number of preschool pupils, at-risk pupils, and English language learners, and the number of pupils who are enrolled each school day in a multi-district online school or the ASCENT program, as applicable. Each institute charter school shall also specify whether it is a qualified charter school. The department shall use the membership and the multi-district online school and ASCENT program enrollments certified to calculate the average daily membership, preschool program average daily membership, at-risk average daily membership, English language learner average daily membership, online average daily membership, and ASCENT program average daily membership, as applicable, and the total program for each institute charter school pursuant to sections 22-54.5-202 and 22-54.5-405, and the investment moneys for each institute charter school pursuant to section 22-54.5-301.

(3) (a) As part of the charter contract, each institute charter school and the institute shall agree on funding and any services that the institute or a third party provides to the institute charter school. The institute charter school and the institute shall negotiate funding under the charter contract, starting with the amounts specified in subsection (4) of this section.

(b) The institute shall pay to each institute charter school the amounts that are due to each institute charter school as provided in this section. The institute shall pay the amounts in twelve monthly installments as soon as practicable after the institute receives distributions of moneys from the department pursuant to section 22-30.5-408.

(c) If the department adjusts an institute charter school's payments pursuant to section 22-54.5-408 (1)(a)(II), the institute shall adjust its payments to the institute charter school pursuant to this section accordingly.

(4) (a) Negotiations between an institute charter school and the institute begin with the institute charter school receiving an amount equal to:

(I) (A) The institute charter school's total program minus one percent withheld by the department pursuant to section 22-54.5-408 (2); plus

(B) The investment moneys in the amount of the per pupil amount calculated pursuant to section 22-54.5-301 (3) multiplied by the institute charter school's average daily membership for the applicable funding averaging period, as provided in section 22-54.5-301; minus

(II) (A) An amount equal to three percent of the institute charter school's total program, which amount the institute shall transfer to the state treasurer for credit to the account created in section 22-30.5-506 (4) and used to offset administrative overhead costs; plus

(B) The amount agreed to in the charter contract for additional services as provided in paragraph (b) of this subsection (4); plus

(C) Any amount agreed to by the institute and the institute charter school for repayment of a loan to the institute charter school from the institute charter school assistance fund created in section 22-30.5-515.5; plus

(D) Any amount withheld pursuant to section 22-30.5-406 for the direct payments made by the state treasurer of principal and interest due on bonds issued on behalf of the institute charter school by a governmental entity for the purpose of financing institute charter school capital construction.

(b) In negotiating the charter contract, the institute charter school and the institute board shall agree on the services, other than necessary administration, oversight, and management services, and the cost of the services that a third party with which the institute or institute charter school contracts provides to the institute charter school.

(5) In addition to the moneys an institute charter school receives pursuant to subsection (4) of this section:

(a) (I) The institute shall distribute to each qualified institute charter school an amount equal to the percentage of the qualified institute charter school's certified average daily membership for the applicable funding averaging period multiplied by the total amount of state education fund moneys distributed to the institute for the same budget year pursuant to section 22-54.5-309. The institute must provide the funding to each qualified institute charter school by making a monthly payment to the qualified institute charter school as soon as possible after the institute receives a monthly payment of moneys pursuant to section 22-54.5-309. The qualified institute charter school shall use the moneys received pursuant to this paragraph (a) solely for capital construction as defined in section 22-54.5-309 (1)(a).

(II) For purposes of this paragraph (a), "pupils" does not include pupils who are enrolled in an online program, as defined in section 22-30.7-102 (9), or in an online school, as defined in section 22-30.7-102 (9.5).

(b) (I) The institute shall distribute to each institute charter school the school's proportionate share of moneys received pursuant to federal or state categorical aid programs based on the pupils enrolled in each institute charter school.

(II) Each institute charter school that serves students who may be eligible to receive services provided through federal aid programs must comply with all federal reporting requirements to receive the distribution of federal aid from the institute.

(c) The institute shall distribute to each institute charter school the per pupil supplemental payment payable to the institute charter school pursuant to section 22-54.5-303.

(d) Each institute charter school retains the fees collected from students enrolled at the institute charter school.

(6) Each institute charter school shall pay an amount equal to the per pupil cost incurred by the institute in providing federally required educational services, multiplied by the number of students enrolled in the institute charter school. At either party's request, the institute charter school and the institute may negotiate and include in the charter contract alternate arrangements for the provision of and payment for federally required educational services, including but not necessarily limited to a reasonable reserve not to exceed five percent of the institute's total budget for providing federally required educational services. The institute shall use the reserve only to offset the excess costs of providing services to students with disabilities who are enrolled in an institute charter school.

(7) Each institute charter school that receives at-risk funding shall use the at-risk funding to provide programs, activities, and personnel that primarily serve at-risk pupils. Each institute charter school that receives English language learner funding shall use the English language learner funding to provide programs, activities, and personnel that primarily serve English language learners.

(8) (a) Within ninety days after the end of each budget year, the institute shall provide to each institute charter school an itemized accounting of all the institute's administrative overhead costs.

(b) Within ninety days after the end of each budget year, the institute shall provide to each institute charter school an itemized accounting of all of the actual costs of any additional services the institute charter school chose to purchase as provided in paragraph (b) of subsection (4) of this section. The institute and the institute charter school shall reconcile any difference between the amount initially charged to the institute charter school and the actual cost of the services, and the owed party shall receive appropriate reimbursement.

(9) (a) The governing body of an institute charter school may accept gifts, donations, or grants of any kind made to the institute charter school and expend or use the gifts, donations, or grants in accordance with the conditions prescribed by the donor; however, the governing body shall not accept a gift, donation, or grant if the gift, donation, or grant is subject to any condition contrary to law or contrary to the terms of the charter contract between the institute charter school and the institute.

(b) Moneys that an institute charter school receives from any source and that remain in the institute charter school's accounts at the end of a budget year must remain in the institute charter school's accounts for the institute charter school's use during subsequent budget years and do not revert to the state. Moneys remaining in the institute charter school's accounts upon the revocation or nonrenewal of the charter contract revert to the institute; except that any gifts must be disposed of in accordance with any conditions prescribed by the donor that are not contrary to law.

(10) (a) On or before December 1 of each year, a representative from the governing board of each institute charter school and the institute board shall meet to review the level of funding received by the institute as a result of the moneys withheld by the institute for the amount of actual costs incurred by the institute in providing necessary administration, oversight, and management services to the institute charter schools. The institute charter school representatives and the institute board shall, at a minimum, review for each budget year the amount of moneys annually appropriated to the institute, the amount of costs incurred by the institute, and the services provided by the institute.

(b) On or before January 15 of each year, the institute board shall submit to the education committees of the senate and the house of representatives, or any successor committees, the findings of the review described in paragraph (a) of this subsection (10) and any recommendations for legislative changes regarding the operations of the institute.

(c) The provisions of this subsection (10) do not limit the authority of the institute or the institute board in making decisions concerning operations of the institute or the use of institute moneys.

(11) (a) This section takes effect upon the proclamation by the governor of the vote cast in a statewide election held no later than November 2017 at which a majority of those voting approve a citizen-initiated increase in state tax revenues for the purpose of funding preschool through twelfth grade public education, so long as the amount of the approved revenue increase is equal to or greater than the total estimated state fiscal impact associated with the payment of the state share of total program pursuant to section 22-54.5-203, investment moneys pursuant to section 22-54.5-301, hold-harmless moneys pursuant to section 22-54.5-302, and per pupil supplemental payments pursuant to section 22-54.5-303, in the second budget year commencing after the increase is approved, as stated in the final fiscal note prepared for Senate Bill 13-213, enacted in 2013.

(b) The provisions of this section apply in the second budget year commencing after the statewide election at which the voters approve the increase in state tax revenues for the purpose of funding public education and in budget years thereafter.



§ 22-30.5-514. Institute charter school - capital reserve, risk management, and instructional purposes

(1) For the 2004-05 budget year through the 2008-09 budget year, each institute charter school shall annually allocate the minimum per pupil dollar amount specified in section 22-54-105 (2)(b), multiplied by the number of students enrolled in the institute charter school who are not students enrolled in an online program or online school, as defined in sections 22-30.7-102 (9) and 22-30.7-102 (9.5), to a fund created by the institute charter school for capital reserve purposes, as set forth in section 22-45-103 (1)(c) and (1)(e), or solely for the management of risk-related activities, as identified in section 24-10-115, C.R.S., and article 13 of title 29, C.R.S., or among such allowable funds. Said moneys shall be used for the purposes set forth in section 22-45-103 (1)(c) and (1)(e) and may not be expended by the institute charter school for any other purpose. Any moneys remaining in the fund that have not been expended prior to the 2009-10 budget year shall be budgeted for the purposes set forth in section 22-45-103 (1)(c) and (1)(e) in the 2009-10 budget year or any budget year thereafter.

(2) For the 2004-05 budget year through the 2008-09 budget year, each institute charter school shall annually allocate the minimum per pupil dollar amount specified in section 22-54-105 (1)(b), multiplied by the number of students enrolled in the institute charter school who are not students enrolled in an online program or online school, as defined in sections 22-30.7-102 (9) and 22-30.7-102 (9.5), to accounts created by the institute charter school for instructional supplies and materials, instructional capital outlays, or other instructional purposes, as set forth in section 22-45-103 (1)(a)(II), or among such accounts. Moneys may be transferred among the three accounts. The moneys in the accounts shall be used for the purposes set forth in section 22-45-103 (1)(a)(II) and may not be expended by the institute charter school for any other purpose. Any moneys in the accounts that are not projected to be expended during a budget year shall be budgeted for the purposes set forth in section 22-45-103 (1)(a)(II) in the next budget year. Nothing in this subsection (2) shall be construed to require that interest on moneys in the accounts be specifically allocated to the accounts. Any moneys remaining in the accounts that have not been expended prior to the 2009-10 budget year shall be budgeted for the purposes set forth in section 22-45-103 (1)(a)(II) in the 2009-10 budget year or any budget year thereafter.



§ 22-30.5-515. Institute charter school - additional aid

(1) (a) For the 2004-05 budget year and each budget year thereafter, a qualified charter school, as that term is defined in section 22-54-124, that is an institute charter school shall receive state education fund moneys from the department in an amount equal to the percentage of the total qualified charter school pupil enrollment that is attributable to pupils expected to be enrolled in the institute charter school multiplied by the total amount of state education fund moneys distributed for the same budget year pursuant to section 22-54-124 (3).

(b) As used in this subsection (1), "pupils" means pupils other than pupils enrolled in an online program or online school, as defined in sections 22-30.7-102 (9) and 22-30.7-102 (9.5), who are enrolled in a qualified charter school.

(2) Funding received pursuant to subsection (1) of this section shall be in addition to any funding provided pursuant to section 22-30.5-513.

(3) The department shall provide funding to each qualified charter school that is an institute charter school by making a monthly payment to the institute as soon as possible after the department receives a monthly payment of state education fund moneys pursuant to section 22-54-124. The institute shall promptly remit the appropriate amount to each eligible institute charter school and shall not withhold any portion of the amount.

(4) An institute charter school shall use moneys it receives pursuant to subsection (1) of this section solely for capital construction, as defined in section 22-54-124 (1)(a).



§ 22-30.5-515.5. Institute charter school assistance fund - created - grants - loans - rules

(1) (a) There is created in the state treasury the institute charter school assistance fund, referred to in this section as the "fund", that consists of the moneys transferred to the fund from the state charter school institute fund pursuant to section 22-30.5-506 (4). The moneys in the fund are subject to annual appropriation by the general assembly to the institute for the direct and indirect costs associated with awarding grants and interest-free loans pursuant to this section to assist institute charter schools:

(I) To meet capital construction needs, including but not limited to obtaining financial assistance for capital construction through the "Building Excellent Schools Today Act", article 43.7 of this title, or repaying bonds issued by the Colorado educational and cultural facilities authority, created in section 23-15-104, C.R.S., for construction of institute charter school buildings; or

(II) To address reasonable funding emergencies, as defined by rule of the institute board.

(b) The state treasurer may invest, as provided by law, any moneys in the fund not expended for the purpose of this section. The state treasurer shall credit to the fund all interest and income derived from the investment and deposit of moneys in the fund.

(c) Except as otherwise provided in paragraph (d) of this subsection (1), the balance of unexpended and unencumbered moneys in the fund at the end of a budget year must not exceed seven hundred fifty thousand dollars. Any amount of unexpended and unencumbered moneys remaining in the fund at the end of a budget year that exceeds seven hundred fifty thousand dollars or the limit set pursuant to paragraph (d) of this subsection (1) is continuously appropriated to the institute, and the institute shall allocate the excess amount to the institute charter schools on a per-pupil basis by dividing the excess amount by the total pupil enrollment of the institute charter schools for the applicable budget year. The state treasurer shall ensure that any unexpended and unencumbered moneys that are in the fund at the end of a budget year up to seven hundred fifty thousand dollars or the limit set pursuant to paragraph (d) of this subsection (1) remain in the fund and are not credited or transferred to the general fund or another fund.

(d) The institute board may adopt a formula to annually adjust the limit on the fund balance specified in paragraph (c) of this subsection (1) by multiplying the total pupil enrollment for institute charter schools in the preceding budget year by a per-pupil dollar amount set annually by the institute board in collaboration with a council of institute charter schools.

(2) An institute charter school that seeks a grant or an interest-free loan pursuant to this section must submit to the state charter school institute, in accordance with the timelines and procedures adopted by rule of the institute board, an application that includes, at a minimum:

(a) For an institute charter school that seeks a grant or an interest-free loan to use as matching moneys to obtain financial assistance for capital construction through the "Building Excellent Schools Today Act", article 43.7 of this title:

(I) Evidence that the institute charter school meets the definition of a "charter school" specified in section 22-43.7-103 (7);

(II) A copy of the application that the institute charter school has submitted or is preparing to submit to the public school capital construction assistance board pursuant to section 22-43.7-109;

(III) An estimate of the amount of matching moneys, as defined in section 22-43.7-103 (11), that the public school capital construction assistance board will require, if known; and

(IV) Information concerning any other sources of funding available to the institute charter school;

(b) For an institute charter school that seeks a grant or an interest-free loan to use in repaying bonds or notes issued on the institute charter school's behalf by the Colorado educational and cultural facilities authority pursuant to article 15 of title 23, C.R.S.:

(I) Copies of the documents the institute charter school has submitted or will submit to the Colorado educational and cultural facilities authority to request issuance of the bonds or notes;

(II) The amount of bonds or notes issued or to be issued and the total amount the institute charter school is required to repay; and

(III) Information concerning any other source of funding available to the institute charter school;

(c) For an institute charter school that seeks a grant or an interest-free loan to assist in meeting other capital construction costs:

(I) A description of the institute charter school's capital construction needs;

(II) A description of the capital construction project the institute charter school has undertaken or will undertake to meet its needs, including the estimated cost to complete the project; and

(III) Information concerning any other source of funding available to the institute charter school; and

(d) For an institute charter school that seeks a grant or an interest-free loan to address a reasonable funding emergency:

(I) A description of the institute charter school's emergency and how it qualifies as a reasonable funding emergency under rules adopted by the institute board; and

(II) and (III) (Deleted by amendment, L. 2013.)

(IV) A description of when the funding is needed.

(3) The state charter school institute shall review each application received pursuant to subsection (2) of this section and shall recommend to the institute board those institute charter schools that should receive moneys pursuant to this section, whether the moneys should be awarded in the form of grants or interest-free loans, and the amounts of the grants or interest-free loans. In making its recommendations, the institute shall apply criteria adopted by rule of the institute board, which criteria shall prioritize applications based on the applicant's level of economic need and the viability and merit of the capital construction project.

(4) (a) The institute board shall consider the state charter school institute's recommendations and award grants and interest-free loans pursuant to this section to assist institute charter schools based on the level of economic need demonstrated by an applicant and the viability and merit of the capital construction project proposed in the application.

(b) If the institute board awards an interest-free loan to an institute charter school pursuant to this section, it shall set the terms of repayment with the institute charter school.

(c) The state charter school institute shall not pay a grant or an interest-free loan awarded pursuant to this section for use as matching moneys to obtain financial assistance for capital construction through the "Building Excellent Schools Today Act", article 43.7 of this title, until the recipient institute charter school provides proof that the public school capital construction assistance board has selected it to receive financial assistance pursuant to article 43.7 of this title.

(d) The state charter school institute shall not pay a grant or an interest-free loan awarded pursuant to this section for use in repaying bonds or notes issued by the Colorado educational and cultural facilities authority until the recipient institute charter school provides proof that the bonds or notes have been issued on the institute charter school's behalf.

(5) The institute board shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., for the implementation of this section, including but not limited to rules that define a reasonable funding emergency and rules that specify any information to be included in an application in addition to the information specified in subsection (2) of this section.

(6) Nothing in this section shall be interpreted as creating an entitlement in an institute charter school for receipt of a grant or an interest-free loan from the fund, but awards of grants and interest-free loans shall be at the sole discretion of the institute board.



§ 22-30.5-516. Notice of precollegiate admission guidelines - report to Colorado commission on higher education

(1) The state charter school institute board shall adopt a policy on or before October 1, 2005, to:

(a) Provide on or before December 31 of each school year the names and mailing addresses of students enrolled in the eighth grade in institute charter schools to the Colorado commission on higher education for use in mailing the notice of postsecondary educational opportunities and higher education admission guidelines as required in section 23-1-119.1, C.R.S.

(b) Include a provision in any contract entered into by an institute charter school with a college preparation program that the college preparation program shall provide to the Colorado commission on higher education, on or before December 31 of each school year, a report specifying each student, by unique identifying number, to the extent permissible by federal law, who was enrolled in the program during the previous school year; who completed the program during the previous school year; and who enrolled in an institution of higher education within six months after completing the program. The provisions of this paragraph (b) shall apply to contracts entered into or renewed on or after August 10, 2005.



§ 22-30.5-517. Institute charter school nutritional beverage policy

(1) On or before July 1, 2009, the state charter school institute shall adopt and implement a policy that prohibits, except as described in subsection (2) of this section, an institute charter school from permitting the sale of beverages to students from any source, including but not limited to:

(a) School cafeterias;

(b) Vending machines;

(c) School stores; and

(d) Fund-raising activities conducted on school campuses.

(2) (a) On or before November 15, 2008, the institute board shall promulgate rules describing beverages that institute charter schools may permit to be sold to students. Each beverage described by the rules shall satisfy minimum nutritional standards for beverages, which standards are science-based and established by a national organization that:

(I) Establishes and promotes minimum nutritional standards for beverages served to students in schools; and

(II) Has set forth a memorandum of understanding between various interested entities, including representatives of the beverage industry, which memorandum of understanding sets forth guidelines for policies concerning beverages that school districts and schools may permit to be sold to students.

(b) On or before November 15, 2008, the institute board shall promulgate rules describing specific events occurring outside of the regular and extended school day, including but not limited to extracurricular competitions and performances, at which an institute charter school may permit to be sold to students beverages other than the beverages described by the rules promulgated by the institute board pursuant to paragraph (a) of this subsection (2).

(3) (a) The policy adopted by the state charter school institute pursuant to subsection (1) of this section shall apply to all beverages sold on institute charter school campuses during regular and extended school days.

(b) For the purposes of this subsection (3), "extended school day" means the regular hours of operation for an institute charter school plus any time spent by students after such regular hours of operation for any purpose, including but not limited to participation in extracurricular activities or childcare programs.

(4) The provisions of this section shall apply to contracts entered into or renewed by the state charter school institute or an institute charter school on or after July 1, 2009.



§ 22-30.5-518. Institute charter school food allergy and anaphylaxis management policy required

(1) On or before July 1, 2010, the state charter school institute shall adopt and implement a policy for the management of food allergies and anaphylaxis among students enrolled in institute charter schools. The policy shall include, at a minimum, measures that satisfy the rules promulgated by the state board pursuant to section 22-2-135.

(2) (a) The policy adopted by the state charter school institute pursuant to subsection (1) of this section shall ensure that, prior to the beginning of each school year, each institute charter school provide notice to a parent or legal guardian of each student enrolled in the institute charter school of the policy. The notice shall include the standard form developed by the department of public health and environment pursuant to section 25-1.5-109, C.R.S., to allow the parent or legal guardian of a student with a known food allergy to provide to the institute charter school's administration the information that is described in section 22-2-135 (3)(b).

(b) The notice required by paragraph (a) of this subsection (2) shall include language that encourages parents and legal guardians of students for whom medication has been prescribed for treatment of a food allergy or anaphylaxis to give to the school nurse or other administrator of the student's school a supply of the medication.



§ 22-30.5-519. Institute charter school standardized immunization information policy

On or before July 1, 2011, the state charter school institute shall annually provide to the parent or legal guardian of each student enrolled in the institute charter school the standardized immunization document developed by the department of public health and environment pursuant to section 25-4-902 (4), C.R.S. For purposes of this section, an institute charter school shall have the discretion to determine the method of distribution of the standardized immunization document, including but not limited to providing a copy to parents and legal guardians, providing the standardized immunization document in a newsletter or handbook, or providing to parents and legal guardians an electronic copy of the standardized immunization document. For purposes of this section, solely posting a copy of the standardized immunization document on a website or in a central area of the school is not sufficient to satisfy the notice requirements of this section; however, the institute is encouraged to post a copy of the standardized immunization document on its website.



§ 22-30.5-520. Parent engagement - policy - communications - incentives

(1) (a) The state charter school institute board shall adopt a policy for increasing and supporting parent engagement in institute charter schools. In adopting the policy, the institute board may take into account, but need not be limited to, the best practices and strategies identified pursuant to section 22-7-304 by the Colorado state advisory council for parent involvement in education and the national standards for family-school partnerships, as defined in section 22-7-302 (5).

(b) As part of the institute's parent engagement policy, the institute is encouraged to provide training concerning best practices and skills for institute and school personnel in working with parents.

(c) The institute shall identify an employee to act as the point of contact for parent engagement training and resources. The identified person shall also serve as the liaison between the institute, the Colorado state advisory council for parent involvement in education, and the department of education and shall facilitate the institute's efforts to increase parent involvement within institute charter schools. The institute shall submit to the department the name of the identified employee.

(2) (a) If the state board of education, pursuant to section 22-11-210, determines that an institute charter school is required to adopt and implement a school priority improvement plan as described in section 22-11-405 or a school turnaround plan as described in section 22-11-406, the institute charter school, within thirty days after receiving the initial notice of the determination or, if the determination is appealed, the final notice of the determination, shall notify the parents of the students enrolled in the school of the required plan and the issues identified by the department of education as giving rise to the need for the required plan. The notice shall also include the timeline for developing and adopting the required plan and the dates, times, and locations of the public meeting described in paragraph (b) of this subsection (2) and the public hearing described in paragraph (c) of this subsection (2).

(b) The school accountability committee shall hold a public meeting to solicit input from parents concerning the contents of the required plan before the plan is written. At the school accountability committee's public meeting, the school principal shall review the institute charter school's progress in implementing its plan for the preceding year and in improving its performance.

(c) The institute charter school shall hold a public hearing after the plan is written to review the required plan before final adoption. The institute charter school shall hold the public hearing within the geographic boundaries of the school district in which the institute charter school is located. The date of the public hearing must be at least thirty days after the date on which the institute charter school provides the written notice. A member of the school accountability committee is encouraged to attend the public hearing.

(d) The institute shall ensure that the institute charter school complies with the requirements of this subsection (2).

(3) The institute board may solicit, accept, and expend public or private gifts, grants, or donations to implement all or a portion of the parent involvement programs implemented under a policy adopted pursuant to this section.



§ 22-30.5-521. Institute charter schools - school bullying policies required

On or before October 1, 2011, each institute charter school shall implement the policy of the institute concerning bullying prevention and education, which policy is adopted by the institute pursuant to section 22-30.5-505 (19).



§ 22-30.5-522. Restorative justice practices

The state charter school institute is encouraged to develop and utilize restorative justice practices, as defined in section 22-32-144 (3), that are part of the disciplinary program of each institute charter school.



§ 22-30.5-523. Intervention strategies - students at risk of dropping out

(1) Each institute charter school that includes any of grades six through nine shall consider adopting procedures to review the relevant data for students in those grades and identify students who are demonstrating behaviors that indicate the student is at greater risk of dropping out of school. The behaviors may include, but need not be limited to, low academic achievement, truancy, insubordinate behavior, and disengagement.

(2) The procedures may specify that, after an institute charter school identifies a student as being at increased risk of dropping out of school, the school shall provide appropriate interventions that are designed to assist the student in improving his or her academic performance and behavior and in increasing his or her overall level of engagement in school. Interventions may include, but need not be limited to, counseling, tutoring, parent engagement, and developmental education services.

(3) If an institute charter school adopts procedures pursuant to this section, the institute charter school shall notify a student's parents as soon as possible after the institute charter school identifies the student as being at greater risk of dropping out of school. The institute charter school shall provide to the student's parents a description of the interventions that the institute charter school intends to implement for the student, if any. The parent may approve or reject the described interventions. If the parent rejects the interventions, the institute charter school shall not implement the interventions. The parent may terminate the interventions at any time after the institute charter school begins providing the interventions.

(4) A parent may contact the institute charter school in which his or her student is enrolled to request interventions pursuant to this section if the parent determines that the student is at greater risk of dropping out of school.



§ 22-30.5-524. Institute charter schools - children's nutrition - no trans fats in school foods - definitions - rules

(1) As used in this section, unless the context otherwise requires:

(a) "Extended school day" means the school day, plus any additional time that a student spends on school grounds before or after the school day for the purpose of participating in a school-sanctioned extracurricular activity or child care program.

(b) "Industrially produced trans fat" means vegetable shortening, margarine, or any type of partially hydrogenated vegetable oil that contains more than zero grams of trans fat per serving.

(c) "School day" has the same meaning as set forth in section 22-32-136.

(2) On and after September 1, 2013, neither the state charter school institute nor any institute charter school shall:

(a) Make available to a student any food that contains any amount of industrially produced trans fat; or

(b) Use a food that contains any amount of industrially produced trans fat in the preparation of a food item that is intended for consumption by a student.

(3) The prohibition described in subsection (2) of this section applies to all food and beverages made available to a student on school grounds during each school day and extended school day, including but not limited to any food or beverage item made available to a student in a school cafeteria, school store, vending machine, or other food service entity existing upon school grounds.

(4) The prohibition described in subsection (2) of this section does not apply to:

(a) Any food or beverage that is made available to a student as part of a meal program of the United States department of agriculture;

(b) Any food or beverage that is made available to a student as part of a fundraising effort conducted by one or more students, teachers, or parents; or

(c) Any food or beverage that is donated to the school to be given to a student for consumption off of school premises and not during the school day.

(5) The state charter school institute may promulgate such rules as are necessary for the administration of this section.



§ 22-30.5-525. Individual career and academic plans

(1) Each institute charter school shall assist each student and his or her parent or legal guardian to develop and maintain the student's individual career and academic plan, referred to in this section as an "ICAP", no later than the beginning of ninth grade but may assist the student and his or her parent or legal guardian to develop and maintain the student's ICAP in any grade prior to ninth grade. In assisting a student and his or her parent or legal guardian in creating and maintaining the ICAP, the institute charter school shall, at a minimum, discuss with the student and parent or legal guardian the various career pathways created pursuant to section 24-46.3-104 and the types of certificates and jobs to which each pathway leads and discuss the skills and educational opportunities available through military enlistment. In discussing military enlistment with a student and his or her parent, each institute charter school is encouraged to provide to the student information concerning the military enlistment test. Each student's ICAP must comply with the requirements specified in section 22-2-136 and the rules promulgated by the state board of education pursuant to said section.

(2) Each institute charter school shall assist each student who is enrolled in the school and has an ICAP to use the plan effectively to direct the student's course selections and performance expectations in at least grades nine through twelve; to assist the student in meeting his or her academic and career goals as described in the ICAP; and to enable the student to demonstrate postsecondary and workforce readiness prior to or upon graduation from high school at a level that allows the student to progress toward his or her postsecondary education goals, if any, without requiring remedial educational services or courses.



§ 22-30.5-526. Basic skills placement or assessment tests - intervention plans

(1) Each institute charter school that includes any of grades nine through twelve may administer to students enrolled in those grades the basic skills placement or assessment tests that are administered to matriculated first-time freshman students pursuant to section 23-1-113, C.R.S. The institute charter school may administer the tests to a student at any time and as often as it deems necessary while the student is enrolled in any of grades nine through twelve, but the department of education shall allocate moneys to each institute charter school to offset the costs incurred in administering each of the test units only once per student while he or she is enrolled in those grades.

(2) If an institute charter school chooses to administer the basic skills placement or assessment tests, each student's individual career and academic plan shall include the scores achieved by the student on the basic skills placement or assessment tests and, based on an analysis of the scores, the student's level of postsecondary and workforce readiness at the time he or she takes the tests. If a student's scores indicate that he or she is at risk of being unable to demonstrate postsecondary and workforce readiness prior to or upon graduating from high school, school personnel shall work with the student and the student's parent or legal guardian to create an intervention plan that identifies the necessary courses and education support services the student requires to be able to achieve postsecondary and workforce readiness prior to or upon graduating from high school and to be prepared to continue into the postsecondary education option, if any, selected by the student in his or her individual career and academic plan without need for remedial educational services. If appropriate, the school, the student, and the student's parent or legal guardian may choose to enroll the student in one or more basic skills courses at an institution of higher education through the "Concurrent Enrollment Programs Act", article 35 of this title, if the student is enrolled in twelfth grade.



§ 22-30.5-527. Institute charter schools - child sexual abuse and assault prevention plan

(1) Each institute charter school is encouraged to adopt a child sexual abuse and assault prevention plan. Each institute charter school is encouraged to include in the plan delivery of a comprehensive, age-appropriate curricula for each grade level that the institute charter school serves regarding child sexual abuse and assault awareness and prevention. The curricula may address, but need not be limited to:

(a) The skills to recognize:

(I) Child sexual abuse and assault;

(II) Boundary violations and unwanted forms of touching and contact; and

(III) Behaviors that an offender uses to groom or desensitize a victim; and

(b) Strategies to:

(I) Promote disclosure;

(II) Reduce self-blame; and

(III) Mobilize bystanders.

(2) Each institute charter school is encouraged to include in the child sexual abuse and assault prevention plan professional development for school personnel and parents in preventing, identifying, and responding to child sexual abuse and assault. Professional development may include providing training in preventing, identifying, and responding to child sexual abuse and assault, including using the child abuse reporting hotline system created pursuant to section 26-5-111, C.R.S., and distributing resources to raise the awareness of school personnel and parents regarding child sexual abuse and assault and preventing child sexual abuse and assault.

(3) An institute charter school is encouraged to use curricula and professional development materials, training, and other resources available from the school safety resource center pursuant to section 24-33.5-1809, C.R.S.

(4) As used in this section, "school personnel" includes teachers, administrators, school resource officers, and other employees of an institute charter school.



§ 22-30.5-528. Institute charter schools - use of restraints on students - certain restraints prohibited - reports and review process - definitions - rules

(1) As used in this section, unless the context otherwise requires:

(a) "Chemical restraint" has the same meaning as set forth in section 26-20-102 (2).

(b) "Mechanical restraint" has the same meaning as set forth in section 26-20-102 (4).

(c) "Prone position" means a face-down position.

(d) "Prone restraint" means a restraint in which the individual being restrained is secured in a prone position.

(e) "Restraint" has the same meaning as set forth in section 26-20-102 (6).

(2) Pursuant to section 26-20-111, the use of a chemical, mechanical, or prone restraint upon a student in an institute charter school is prohibited.

(3) (a) On and after August 9, 2017, each school district shall require any school employee or volunteer who uses any type of restraint on a student of the school district to submit a written report of the incident to the administration of the school not later than one school day after the incident occurred.

(b) On and after August 9, 2017, each school district shall establish a review process, conduct the review process at least annually, and document the results of each review process in writing. Each annual review process must include a review of each incident in which restraint was used on a student during the preceding year. The purpose of each annual review process is to ensure that the school district is properly administering restraint, identifying additional training needs, minimizing and preventing the use of restraint by increasing the use of positive behavior interventions, and reducing the incidence of injury to students and staff. Each annual review process must include but is not limited to:

(I) Analysis of incident reports, including consideration of procedures used during the restraint, preventative or alternative techniques attempted, documentation, and follow-up;

(II) Training needs of staff;

(III) Staff-to-student ratios; and

(IV) Environmental considerations, including physical space, student seating arrangements, and noise levels.

(c) Not more than five calendar days after the use of restraint on a student, the school administration shall mail, fax, or e-mail a written report of the incident to the parent or legal guardian of the student. The written report must be placed in the student's confidential file and include:

(I) The antecedent of the student's behavior, if known;

(II) A description of the incident;

(III) Any efforts made to de-escalate the situation;

(IV) Any alternatives to the use of restraints that were attempted;

(V) The type and duration of the restraint used;

(VI) Any injuries that occurred; and

(VII) The staff members who were present and staff members who were involved in administering the restraint.

(4) On or before November 1, 2017, the state board shall promulgate rules establishing a process by which a student or a parent or legal guardian of a student may formally complain about the use of restraint or seclusion by any employee or volunteer of any institute charter school. To the extent practicable, the process must reflect the complaint process for filing a state complaint under the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq., as amended.






Part 6 - Charter School Collaboratives

§ 22-30.5-601. Short title

This part 6 shall be known and may be cited as the "Charter School Collaborative Act".



§ 22-30.5-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Authorizer" means a school district board of education that authorizes a district charter school pursuant to part 1 of this article or the state charter school institute board created in section 22-30.5-505.

(2) "Charter school" means a district charter school authorized pursuant to part 1 of this article or an institute charter school authorized pursuant to part 5 of this article.



§ 22-30.5-603. Charter school collaborative - creation - public status - structure

(1) Two or more charter schools may contract with one another to form a charter school collaborative that is a legal entity separate from the contracting charter schools and is authorized to provide any function, service, or facility that is lawfully authorized for each of the contracting charter schools. A charter school need not obtain the approval of its authorizer to create or participate in a charter school collaborative.

(2) A charter school collaborative created pursuant to this section shall be a public entity that exists separately from the individual charter schools that are participating in the collaborative. The charter school collaborative shall hold and may exercise the duties, privileges, immunities, rights, liabilities, and disabilities of a public entity, including but not limited to the power to contract, to sue or be sued, and to hold title to property; except that a charter school collaborative may hold title to real property only for the use of the participating charter schools. The charter school collaborative shall be solely responsible for its debts, liabilities, and obligations, and said debts, liabilities, or obligations shall not be the responsibility of the participating charter schools or their authorizers.

(3) A charter school collaborative created pursuant to this section shall be deemed a local public body for purposes of the open meeting requirements of section 24-6-402, C.R.S. Except as otherwise specifically authorized in this section, a charter school collaborative shall be subject to all state statutes regulating charter schools as public entities as if the charter school collaborative were authorized by a school district board of education.

(3.5) A charter school collaborative may act as a school food authority pursuant to the provisions of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.

(4) (a) A charter school collaborative, as a separate legal entity, shall exercise administrative control or direction in providing or operating specified functions, services, or facilities for the participating charter schools. The contract creating a charter school collaborative shall set forth fully the purposes, powers, rights, obligations, and responsibilities, financial and otherwise, of the charter school collaborative and of the contracting charter schools. The participating charter schools shall delegate to the charter school collaborative the powers necessary to enable the charter school collaborative to provide or operate the functions, services, or facilities specified in the contract.

(b) In addition to any duty required to be performed by law or by the contract creating a charter school collaborative, the collaborative shall have and perform the following duties:

(I) To act consistently with the provisions of this article;

(II) To abide by the contract that creates and organizes the charter school collaborative; and

(III) To act consistently with the charter contract and mission of each charter school that participates in the charter school collaborative.

(5) A contract to establish a charter school collaborative shall, at a minimum, specify:

(a) The name and purpose of the charter school collaborative and the functions, services, or facilities that the charter school collaborative shall provide or operate;

(b) The establishment and organization of a board of directors of the charter school collaborative, including but not limited to:

(I) The number of directors, the manner of appointment, the terms of office, the amount of compensation, if any, and the procedures for filling vacancies;

(II) The officers of the charter school collaborative, the manner of their selection, and their duties;

(III) The voting requirements for action by the board of directors; except that, unless specifically provided otherwise in the contract, a majority of directors shall constitute a quorum and a majority of a quorum shall be necessary to authorize any action taken by the board of directors;

(c) Provisions for the disposition, division, or distribution of any property or assets of the charter school collaborative, including but not limited to distribution upon dissolution of the charter school collaborative of the equity in any real property that the charter school collaborative may hold;

(d) The term of the contract, which may be continued for a definite term or until rescinded or terminated, and the method, if any, by which it may be rescinded or terminated; except that the contract may not be rescinded or terminated so long as the charter school collaborative has obligations outstanding, unless provisions for full payment of the obligations, by escrow or otherwise, are made pursuant to the terms of the obligations; and

(e) The terms, if any, under which a charter school that is not initially a participant in the charter school collaborative may join the collaborative and under which a charter school participant may withdraw from the charter school collaborative.



§ 22-30.5-604. Charter school collaborative - nonexclusive

Nothing in this part 6 shall prohibit a charter school from participating as a member in an organization formed for the purpose of mutual support, contracting for services, participating in intergovernmental agreements otherwise authorized by law, or participating in any other form of organization authorized by law and appropriate to Colorado public or nonprofit organizations.



§ 22-30.5-605. Administration fee

The state board of education, by rule, may establish a fee to be paid by each charter school collaborative to offset any direct costs that the department of education may incur in collecting data from or regulating the charter school collaborative. The amount of the fee shall not exceed the amount of said direct costs. Any amount in fees received by the department of education pursuant to this section is continuously appropriated to the department for said direct costs.






Part 7 - Emergency Powers

§ 22-30.5-701. Short title

This part 7 shall be known and may be cited as the "Charter School Emergency Powers Act".



§ 22-30.5-702. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Authorizer" means a school district board of education that authorizes a charter school pursuant to part 1 of this article or the state charter school institute established pursuant to section 22-30.5-503.

(2) "Charter management organization" means the Colorado operations of a for-profit or nonprofit entity, as determined under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", that operates one or more charter schools.

(3) "Charter respondent" means a charter school or charter management organization that is the subject of a request for or an order granting emergency powers pursuant to this part 7.

(4) "Charter school" means a charter school as defined in section 22-30.5-103 (2) or an institute charter school as defined in section 22-30.5-502 (6).

(5) "Commissioner" means the office of the commissioner of education created and existing pursuant to section 1 of article IX of the state constitution.

(6) "Emergency" means a situation that:

(a) Presents a significant threat, as determined by the commissioner, to the health or safety of the students, staff, or other individuals involved with a charter school;

(b) Presents a significant threat, as determined by the commissioner, to substantial property rights of an authorizer or a significant risk, as determined by the commissioner, to a charter respondent's solvency;

(c) Indicates a substantial diversion, as determined by the commissioner, of charter school moneys through one or more excess benefit transactions; or

(d) Is defined by rule of the state board as one that justifies action pursuant to this part 7.

(7) "Excess benefit" means a financial benefit arising directly or indirectly from a transaction with a charter school that would be considered an excess benefit under section 4958 (c)(1) of the federal "Internal Revenue Code of 1986", as amended, and regulations adopted thereunder; except that the definition of excess benefit shall extend to all charter schools regardless of whether they have applied for or received nonprofit status under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended. The salaries of administrators in comparable positions at other Colorado charter schools, charter management organizations, boards of cooperative services, and school districts serving a reasonably comparable number of students shall serve as the comparison for determining whether the salaries of charter school or charter management organization administrators are reasonable or excessive for the purposes of this part 7.

(8) "Fiduciary" means a person who meets the requirements of the "Uniform Fiduciaries Law", part 1 of article 1 of title 15, C.R.S., and any other applicable law or rule.

(9) "Organic documents" means the articles of incorporation, articles of organization, constitution, bylaws, or other documents, however denominated, that define the basic governance structure for a charter school and the body or bodies that have governing authority for a charter school.

(10) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.



§ 22-30.5-703. Emergency powers - request - orders - process - rules

(1) An authorizer may request that the commissioner permit external control over certain functions of a charter school or charter management organization by submitting to the commissioner and the charter school or charter management organization a concise written statement identifying the emergency that justifies external control and the form or forms of external control requested. The authorizer shall state clearly if it is requesting an order of reorganization. The commissioner may authorize external control over a charter school or charter management organization by issuing a temporary order as provided in subsection (2) of this section or a preliminary order as provided in subsection (3) of this section.

(2) The commissioner may issue a temporary order in the event that immediate and irreparable injury, loss, or damage will result from the identified emergency before the charter respondent is able to state its opposition and before the authorizer certifies in writing or in person to the commissioner the efforts that have been made to give notice to the charter respondent. A temporary order issued pursuant to this subsection (2) shall state the date and hour of issuance, define the injury, state why the injury is irreparable, and state why the temporary order was given without notice. A temporary order issued under this subsection (2) shall be valid for ten days and may be extended for up to an additional ten days for good cause shown. The authorizer shall immediately provide the charter respondent with a copy of any temporary order issued pursuant to this subsection (2). A charter respondent shall provide an authorizer two business days' notice prior to requesting that the commissioner dissolve a temporary order issued pursuant to this subsection (2).

(3) The commissioner shall issue a preliminary order only if:

(a) The charter respondent received two business days' written notice that the authorizer has requested external control over certain functions of the charter respondent and the basis for the request;

(b) In the case of a charter respondent that is a charter management organization, authorizers of each of the affected charter schools have received two business days' written notice of the request for external control;

(c) The authorizer requesting external control and all parties that received notice have had the opportunity to meet with the commissioner to present such evidence and argument as the commissioner finds appropriate under the circumstances. In any meeting held before issuing a preliminary order pursuant to this subsection (3), the commissioner may accept evidence and arguments from the parties involved as he or she deems appropriate, but neither a formal adversarial hearing nor application of the rules of evidence shall be required.

(d) Following a meeting held pursuant to paragraph (c) of this subsection (3), the commissioner finds and determines that the authorizer has demonstrated an emergency and the risk of irreparable injury resulting from the emergency justifies an intrusion on the internal operations of the charter respondent.

(4) The commissioner may demand production of information from the charter respondent that may be necessary to conduct an investigation pursuant to this section, may issue subpoenas as otherwise provided for in section 24-4-105 (5), C.R.S., and may draw appropriate inferences from failure of any party to promptly comply with such requests.

(5) A preliminary order issued pursuant to subsection (3) of this section shall be valid for one hundred twenty days and may be extended for up to an additional one hundred twenty days, upon good cause shown.

(6) (a) A temporary or preliminary order may appoint the authorizer or another entity or person to act as a fiduciary; except that, if more than one authorizer is a party to the proceeding or if the authorizer is requesting an order of reorganization, the commissioner shall appoint a separate person or entity that is not a party to the proceeding to act as a fiduciary. The fiduciary may exercise, subject to the limitations set forth in paragraph (b) of this subsection (6), the powers over and for the charter respondent that are ordinarily exercised by the charter respondent's board of directors and may take action respecting excess benefits as authorized pursuant to section 22-30.5-704.

(b) A temporary or preliminary order shall not authorize, nor be construed to permit, a fiduciary to:

(I) Conclude, dissolve, relinquish, or surrender the charter contract;

(II) Effect nonrenewal or revocation of the charter contract;

(III) Negotiate, renegotiate, or amend the charter contract;

(IV) Exercise the legal standing of the charter respondent in any administrative or court proceeding other than one brought pursuant to this section; except that the fiduciary may seek recovery of unpaid moneys due to the charter respondent from an authorizer;

(V) Transfer into a trust the assets of the charter respondent;

(VI) Repeal, alter, amend, restate, or in any fashion modify the charter respondent's organic documents;

(VII) Remove, recall, or appoint any member of the charter respondent's governing board or officers;

(VIII) Take any action that is reserved for the membership of a charter respondent that is organized as a membership organization; or

(IX) Take any action that is not within the power of the charter respondent's governing board.

(7) The commissioner may require a fiduciary to provide evidence of appropriate insurance coverage, including but not limited to appropriate certificates of insurance. The insurance coverage shall be reasonably adequate to protect against risks of liability for any actions taken under an order granted pursuant to this section.

(8) (a) If an authorizer has requested an order of reorganization and the commissioner, after appropriate proceedings pursuant to this section, has appointed a fiduciary other than the authorizer to exercise certain powers, the fiduciary shall independently determine whether to continue to request the order of reorganization. An order of reorganization shall be authorized only if it is issued in compliance with the processes, standards, and purposes set forth in this section.

(b) A fiduciary other than an authorizer may request an order of reorganization at any time while a preliminary order or an extension of a preliminary order is pending, so long as the fiduciary provides at least ten days' notice to the charter respondent, the authorizer, and the commissioner. The fiduciary shall specifically state in the notice the powers of reorganization he or she is requesting and the reasons justifying the request. Notwithstanding the limitations placed on the powers of a fiduciary acting under a temporary or preliminary order, as set forth in subsection (6) of this section, the powers of reorganization shall only include one or more of the following powers:

(I) To fill one or more board vacancies, notwithstanding the charter respondent's organic documents;

(II) To remove one or more board directors or officers, notwithstanding the charter respondent's organic documents; or

(III) To make specific, stated modifications to the charter respondent's organic documents, notwithstanding the process for amendment or restatement otherwise prescribed in those documents.

(c) The commissioner may issue an order of reorganization only after giving the authorizer and the charter respondent a reasonable opportunity to be heard, and then only if the commissioner finds that the risks created by the emergency to the charter respondent and the authorizer cannot be resolved by any less restrictive means. In any meeting held before issuing an order of reorganization, the commissioner may accept evidence and argument from the parties involved as he or she deems appropriate, but neither a formal adversarial hearing nor application of the rules of evidence shall be required.

(d) An order of reorganization shall be valid for the balance of the term of any pending preliminary order or for sixty days, whichever is greater, and may be renewed for an additional thirty days upon good cause shown. An order of reorganization shall be valid for no more than ninety days.

(9) The fiduciary shall submit appropriate financial information to the commissioner and the director of public school finance within the department of education and provide copies to the charter respondent and authorizer. The charter respondent and authorizer may submit additional information to the director of public school finance. After receipt of all pertinent financial information, the director of public school finance shall make a written recommendation to the commissioner.

(10) A temporary or preliminary order or an order for reorganization granted pursuant to this section shall state the reasons for issuance; be specific in its terms; and describe in reasonable detail, without reference to the request or other documents, the act or acts authorized. An order granted pursuant to this section is binding only upon the charter school and its employees. An order appointing a fiduciary may specify or limit the fiduciary's powers and may direct the fiduciary to act only upon particular issues or only to exercise certain powers.

(11) Expenses incurred by an authorizer in pursuing a proceeding pursuant to this section shall be borne by the authorizer, and expenses incurred by a charter respondent in defending any proceeding pursuant to this section shall be borne by the charter respondent. Expenses incurred by the department shall be borne equally by the authorizer and the charter respondent. Expenses incurred by a fiduciary shall be submitted to the charter respondent and commissioner for approval and, after the commissioner resolves any disputed charges, shall be borne by the charter respondent.

(12) Notwithstanding any other provision of Colorado law, including but not limited to the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S., or any provision of a charter contract to the contrary, the powers granted pursuant to this part 7 shall be effective and valid as a matter of law.

(13) Nothing in this part 7 shall limit the authority of an authorizer to exercise any contractual rights, including any remedies, emergency or otherwise, for breach of a charter contract. A charter contract provision that purports to grant authority to an authorizer to exercise emergency powers as described in this part 7 shall be construed, if possible, to be consistent with this part 7. A provision construed to be inconsistent with this part 7 shall be deemed contrary to public policy, void, unenforceable, and of no legal effect. The burden shall be on the party asserting an inconsistency to demonstrate that such a provision is inconsistent with this part 7.

(14) An order issued pursuant to this section shall be final and binding and not subject to appeal. A charter respondent may seek judicial review of an order issued pursuant to this section under rule 106 (a)(4) of the Colorado rules of civil procedure; except that a temporary order shall not be subject to judicial review. A charter respondent may file an action for judicial review in the district court for the city and county of Denver or the district court in the county in which the charter respondent is located.

(15) An order issued pursuant to this section shall not be deemed to be an appointment of a trustee or receiver under the terms of any financing of a charter school facility or other instrument.

(16) The commissioner may fill any vacancy created by the death or inability of a fiduciary or, for good cause shown, may remove a fiduciary that is exercising powers pursuant to a preliminary order or order of reorganization and appoint a new fiduciary.

(17) A meeting conducted by the commissioner pursuant to this section shall be open to all parties to the proceeding. An order of the commissioner issued pursuant to this section and all requests for orders, by any party, shall be considered public documents.

(18) The state board is authorized to adopt rules, pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., for the implementation of this section.



§ 22-30.5-704. Excess benefits - cancellation of contracts - civil action and penalty

(1) If a fiduciary other than an authorizer, operating under the authority of a preliminary order or an order for reorganization, determines that a charter respondent has engaged in an excess benefit transaction, the fiduciary may:

(a) Cancel in writing and without penalty any contract entered into by the charter school that awards the excess benefit to an individual or another entity and cancel any further compensation to the party that received the excess benefit. The fiduciary may demand the return, within ten business days, to the charter respondent of all excess benefits paid within the preceding three years or, if the excessive payment has been concealed from the charter respondent's full governing board, the preceding six years.

(b) If payment is not made as demanded pursuant to paragraph (a) of this subsection (1), file in the name of the charter respondent, a civil action for recovery of the excess benefit and imposition of a civil penalty. If the court finds that the charter respondent paid the excess benefit and the person receiving the excess benefit did not repay the amount within ten business days following the demand for repayment, the court shall deem the excess benefit an unauthorized payment of charter school moneys and award the charter respondent, through the fiduciary, an amount fixed in the court's discretion and based on all the circumstances. However, the amount shall not be less than the excess benefit paid and shall not be more than double the excess benefit paid plus all reasonable attorney fees and costs. If the court finds that the fiduciary did not have a reasonable basis in law and fact for claiming an excess benefit and filing the action, it may award the party defending the action attorney fees and costs.









Article 30.7 - Online Education Programs

§ 22-30.7-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Online education represents a twenty-first century approach to teaching and learning that is appropriate for today's students;

(b) Technological advances, particularly in the development and dissemination of resources through the internet, can provide alternatives for the provision of educational services that can be customized to serve the diverse needs of today's student population;

(c) Technology and online education, including both full-time and supplemental programs, are important tools to enhance educational opportunities and improve educational outcomes;

(d) The growth of online education is challenging existing educational policy, administration, and oversight;

(e) Online programs and online schools must be accountable to students and parents and to the institutions that accredit online programs and online schools;

(f) The state has a role in ensuring quality oversight of online programs and online schools, but the state should not replace a school district or an authorizing entity in directly administering online programs and online schools;

(g) Local control of schools is a fundamental Colorado value;

(h) It is the role of families and students to choose their schools and models of education; and

(i) A student's access to educational opportunities should not be limited by where the student lives or by the financial, social, or other resources that are available or unavailable to the student.

(2) The general assembly further finds that:

(a) In response to a report of the state auditor released December 11, 2006, concerning a performance audit of online education in Colorado, the Donell-Kay foundation created the Trujillo commission consisting of a small group of online education stakeholders and professionals;

(b) The Trujillo commission held public meetings and solicited input from online education professionals and participants throughout the state concerning recommendations for the oversight and operation of online education in Colorado, and, based on the information and ideas collected, produced a final report released February 15, 2007.

(3) The general assembly finds, therefore, that the state should:

(a) Avail itself of enhanced technological services, which are available as a result of technological advances, to serve the educational needs of the citizens of the state more appropriately; and

(b) Take immediate action to ensure quality and accountability in the online educational programs offered within the state.



§ 22-30.7-102. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(2) "Authorizer" means an entity that authorizes an online program or online school. "Authorizer" shall include a school district, any group of two or more school districts, a board of cooperative services created pursuant to section 22-5-104, or the state charter school institute established pursuant to section 22-30.5-503.

(3) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(4) "Learning center" means a facility in which a consistent group of students meets more often than once per week under the supervision of a teacher or mentor for a significant portion of a school day for the purpose of participating in an online program. A group of parents and students meeting repeatedly, occasionally, and informally, even if facilitated by a school, shall not constitute a "learning center", and a private home shall not be considered a "learning center" under any circumstances.

(5) "Mentor" means an individual who is responsible for providing supervision at a learning center. A "mentor" shall not be required to be a licensed teacher but shall, at a minimum, satisfy the requirements specified for a paraprofessional as such requirements are described in the federal "No Child Left Behind Act of 2001", 20 U.S.C. sec. 6301 et seq.

(6) "Multi-district online school" means an online school that serves a student population drawn from two or more school districts.

(7) "Online division" means the division of online learning created in the department of education pursuant to section 22-30.7-103.

(8) "Online learning expert" means a person with special knowledge of and experience in the teaching or administration of single-district online programs and online schools, multi-district online schools, or supplemental programs for students in kindergarten through twelfth grade.

(9) "Online program" means a full-time education program authorized pursuant to this article that delivers a sequential program of synchronous or asynchronous instruction, directed by a teacher, primarily through online digital learning strategies that provide students choice over time, place, and path, and teacher-guided modality, of learning. "Online program" does not include a supplemental program. Accountability for each student in an online program is attributed to a designated school that houses the online program. Notwithstanding any other provision of this subsection (9) to the contrary, an online program with one hundred or more students is an online school and not an online program.

(9.5) "Online school" means a full-time education school authorized pursuant to this article that delivers a sequential program of synchronous or asynchronous instruction, directed by a teacher, primarily through online digital learning strategies that provide students choice over time, place, and path, and teacher-guided modality, of learning. An online school has an assigned school code and operates with its own administrator, a separate budget, and a complete instructional program. An online school is responsible for fulfilling all reporting requirements and is held to state and federally mandated accountability processes.

(10) "Online pupil enrollment" shall have the same meaning as provided in section 22-54-103 (8.5).

(11) "Parent" means a biological parent, adoptive parent, or legal guardian.

(12) "Pupil enrollment" shall have the same meaning as provided in section 22-54-103 (10).

(12.5) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(13) "Single-district online program" or "single-district online school" means an online program or online school that serves only students who reside within a single school district.

(14) "Standard MOU form" means the standard memorandum of understanding form adopted by the state board pursuant to section 22-30.7-111 (5).

(15) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.

(16) "Supplemental program" means a program that offers one or more online courses to students to augment an educational program provided by a school district, charter school, or board of cooperative services.



§ 22-30.7-103. Division of online learning - created - duties - repeal

(1) Creation. (a) There is hereby created within the department the division of online learning. The head of the division shall be the director of online learning and shall be appointed by the commissioner of education in accordance with section 13 of article XII of the state constitution.

(b) The division of online learning and the office of the director shall exercise their powers and perform their duties and functions under the department, the commissioner of education, and the state board of education as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) Purposes. The purposes of the online division are:

(a) To support online programs and online schools, students, parents, authorizers, and other entities related to online learning by providing information and access to available data; and

(b) To facilitate the certification of multi-district online schools in accordance with rules promulgated by the state board pursuant to section 22-30.7-106.

(3) Duties. The online division shall have the following duties:

(a) To consult with the state board in its creation of quality standards pursuant to section 22-30.7-105 for use by authorizers;

(b) To evaluate applications for certification of multi-district online schools using criteria adopted by rules promulgated by the state board pursuant to section 22-30.7-106 and to recommend that the state board grant or deny certification based upon the criteria;

(c) (Deleted by amendment, L. 2011, (HB 11-1277), ch. 306, p. 1500, § 24, effective August 10, 2011.)

(d) To recommend to the state board on or before September 1, 2007, a process, timeline, and standard MOU form for use by multi-district online schools and school districts in crafting memoranda of understanding pursuant to section 22-30.7-111 regarding the placement of learning centers within the boundaries of a school district. At a minimum, the standard MOU form shall include the information specified in section 22-30.7-111 (1)(b).

(e) to (g) (Deleted by amendment, L. 2011, (HB 11-1277), ch. 306, p. 1500, § 24, effective August 10, 2011.)

(h) Notwithstanding section 24-1-136 (11)(a)(I), to prepare a summary report to be submitted on or before June 1, 2014, and on or before June 1 every five years thereafter, to the state board and the education committees of the house of representatives and the senate, or any successor committees;

(h.5) (I) On or before June 1, 2015, and on or before June 1 every year thereafter, to prepare a summary report of data related to students who participated in a supplemental online course offered by a nonprofit provider selected pursuant to section 22-5-119 and submit the report to said nonprofit provider and to the department and the education committees of the house of representatives and the senate, or any successor committees.

(II) Pursuant to section 24-1-136 (11)(a)(I), this subsection (3)(h.5) is repealed, effective June 2, 2018.

(i) To establish a process and timeline for documenting and tracking complaints concerning online programs and online schools;

(j) To collect resources to support the implementation of quality online programs and online schools and make the resources available to online programs and online schools upon request;

(k) To use the final report of the Trujillo commission on online education, which report was released February 15, 2007, as a basis for the recommendations, criteria, standards, reporting requirements, and rules required pursuant to this subsection (3);

(l) To annually collect and review information concerning sound financial and accounting practices and resources for each online program and online school. The information may be the same information submitted by online charter schools pursuant to section 22-30.5-109 (1).

(m) If the online division has reason to believe that an online program or online school is not in substantial compliance with one or more of the statutory or regulatory requirements applicable to online programs and online schools, to provide notice to the online program or online school, and its authorizer, and require that the online program or online school, together with its authorizer, address a plan for coming into compliance. The plan may be included in the school plan required pursuant to section 22-11-210 (2).



§ 22-30.7-105. Program criteria - guidelines - quality standards - records - rules

(1) (a) A school district and the state charter school institute established pursuant to section 22-30.5-503 are hereby authorized to create or oversee single-district online programs or single-district online schools.

(b) A school district, a group of two or more school districts, a board of cooperative services created pursuant to section 22-5-104, and the state charter school institute established pursuant to section 22-30.5-503 are hereby authorized to create or oversee multi-district online schools, subject to the requirement that the authorizer apply to the online division for certification of the multi-district online school as described in section 22-30.7-106.

(c) Nothing in this article shall be construed to prohibit an online program or online school from providing supplemental online courses.

(2) The following guidelines apply to each online program or online school created or overseen pursuant to the provisions of this article:

(a) A student who is participating in an online program or online school is subject to compulsory school attendance as provided in article 33 of this title and is deemed to comply with the compulsory attendance requirements through participation in the online program or online school. Each online program and online school must document a student's compliance with compulsory attendance requirements by documenting the student's attendance and participation in educational activities that the online program's or online school's authorizer deems appropriate to support student learning, which activities may include, but need not be limited to, assessment, orientation, and induction activities; in-person educational instruction; and synchronous and asynchronous internet-based educational activities.

(b) Each student participating in an online program or online school is subject to the state assessments administered pursuant to section 22-7-1006.3.

(c) The provisions of article 36 of this title concerning schools of choice shall apply to an online program or online school implemented pursuant to this article.

(d) The provisions of the "Education Accountability Act of 2009", article 11 of this title, shall apply to an online program or online school implemented pursuant to this article in the same manner as said provisions apply to the other public schools operating in this state.

(3) (a) An online program or online school that is administered pursuant to the provisions of this article shall satisfy the quality standards established by rules promulgated by the state board pursuant to paragraph (b) of this subsection (3).

(b) On or before January 1, 2008, the state board, in consultation with the online division, shall promulgate rules establishing quality standards for online programs and online schools administered pursuant to the provisions of this article. The rules shall include, but need not be limited to, the establishment of quality standards in the following areas:

(I) An online program's or online school's governance, vision, and organization;

(II) Standards-based curricula and data-driven instructional practices;

(III) Technological capacity and support;

(IV) Internet safety;

(V) Sound financial and accounting practices and resources;

(VI) Student academic performance and improvement;

(VII) Monitoring and assessment of student academic performance and improvement;

(VIII) Course completion measurements;

(IX) Attendance tracking procedures;

(X) Data analysis, management, and reporting;

(XI) Guidance counseling;

(XII) Engagement of parents and communities in online programs and online schools;

(XIII) Provisions for students with special needs, including gifted and talented students and English language learners; and

(XIV) Program evaluation and improvement.

(c) Repealed.

(4) (a) The records of each student participating in a multi-district online school shall be maintained on a permanent basis by the authorizer of the multi-district online school; except that, if a charter school provides the multi-district online school, only the charter school and not the authorizer shall be required to maintain the records. The records shall include, but need not be limited to:

(I) Attendance data;

(II) Test, evaluation, and statewide assessment results;

(III) Immunization records, as required by sections 25-4-902 and 25-4-903, C.R.S.; and

(IV) Such other records as are required under law concerning enrolled students, including but not limited to records required by state or federal statutes concerning the education of students with disabilities.

(b) (I) If a student enrolled in a school of a school district transfers to an online program or online school, the school district shall transmit, using secure electronic means if available, to the receiving online program or online school the student's complete records, including all performance, attendance, and assessment data, within fourteen days after the school district receives notice from the online program or online school that the student has enrolled in the online program or online school.

(II) If a student who is enrolled in an online program or online school transfers to a school of a school district or to an institute charter school, the online program or online school shall transmit, using secure electronic means if available, to the receiving school the student's complete records, including all performance, attendance, and assessment data, within fourteen days after the online program or online school receives notice from the school district that the student has enrolled in the school.

(5) Each student participating in an online program or online school shall be a resident of this state and shall demonstrate that he or she possesses the appropriate electronic equipment and resources to participate in the program or school; except that an online program or online school may provide such equipment and resources to a student to enable the student to participate in the online program or online school.



§ 22-30.7-106. Certification of multi-district online schools - criteria - rules

(1) If a school district, a group of two or more school districts, a board of cooperative services created pursuant to section 22-5-104, or the state charter school institute established pursuant to section 22-30.5-503 chooses to authorize a multi-district online school, the school district, group of two or more school districts, board of cooperative services, or state charter school institute shall, prior to authorizing the multi-district online school, apply to the online division for certification of the multi-district online school.

(2) Notwithstanding the provisions of subsection (1) of this section, the state board may, in its discretion, waive the requirement that an authorizer that chooses to authorize a multi-district online school apply to the online division for certification of the school if the multi-district online school that the authorizer seeks to authorize has ten or fewer students from outside the school district enrolled in the school.

(3) Notwithstanding the provisions of subsection (1) of this section, an authorizer of a single-district online program or online school that becomes a multi-district online school shall not be required to apply to the online division for certification of the multi-district online school in the event that ten or fewer students from outside the school district in which the single-district online program or online school is operating enroll in the multi-district online school.

(4) The state board shall promulgate rules specifying criteria to be used by the online division in certifying multi-district online schools. The criteria shall include, but need not be limited to, the following:

(a) Whether the authorizer of the multi-district online school possesses adequate resources and the capacity to oversee the multi-district online school, including but not limited to oversight of the following components of the multi-district online school:

(I) Curriculum and instruction;

(II) Use of software applications and technology;

(III) Data gathering, analysis, and reporting;

(IV) Human resources management;

(V) Financial management, facilities management, and risk management; and

(VI) Other relevant public education administration functions;

(b) Whether the plan for operating and monitoring the multi-district online school agreed to by the authorizer of the multi-district online school and the principal, director, or other chief administrator of the multi-district online school adequately addresses, at a minimum, consideration of the following elements:

(I) The multi-district online school's vision, mission, and goals;

(II) The multi-district online school's organizational structure and governance, including governing board and school policies and procedures;

(III) Equitable access for all students;

(IV) Guidance counseling for all students enrolled in the multi-district online school;

(V) Student academic credit policies;

(VI) Student achievement and attendance policies, including but not limited to monitoring graduation and dropout rates;

(VII) Student records policies and procedures;

(VIII) Student admission and placement policies and procedures;

(IX) Staff development plans;

(X) Student services, including counseling and tutorial support;

(XI) Staff, student, and parent handbooks;

(XII) Employment and contractor policies and procedures;

(XIII) Annual budgeting and finance practices;

(XIV) Facility plans, including any contemplated physical sites;

(XV) Risk management;

(XVI) Data development, analysis, and reporting; and

(XVII) Policies and procedures for facilitating communication between the multi-district online school, parents, and school districts in which students who are enrolled in the multi-district online school reside; and

(c) The degree to which the multi-district online school will satisfy the quality standards for online programs and online schools described in section 22-30.7-105.

(5) On or before January 1, 2008, the state board shall promulgate rules establishing processes and timelines by which a prospective authorizer may apply to the online division for certification of a multi-district online school pursuant to this section.

(6) On or before January 1, 2008, the state board shall create an expedited procedure for the approval or denial of certification for multi-district online schools that were operating as of January 1, 2007.

(7) Notwithstanding any provision of this section to the contrary, an authorizer of a multi-district online school that was operating as of January 1, 2007, may continue to operate until August 1, 2008, without receiving certification of the school by the online division pursuant to this section.

(8) The state board shall not approve the certification of a multi-district online school until the state board has promulgated rules for such certification pursuant to this section.



§ 22-30.7-107. Funding

(1) Repealed.

(2) For the 2008-09 budget year, and for each budget year thereafter, for purposes of determining total program funding pursuant to article 54 of this title:

(a) (I) A school district that is providing a single-district online program or online school, or a school district in which a district charter school is providing a single-district online program or online school, shall include each student who is enrolled in the single-district online program or online school as of the pupil enrollment count day of the applicable budget year in the school district's pupil enrollment for the applicable budget year and shall receive the school district's per-pupil funding for each student enrolled in the single-district online program or online school.

(II) An institute charter school that is providing a single-district online program or online school shall include each student who is enrolled in the single-district online program or online school as of the pupil enrollment count day of the applicable budget year in the institute charter school's pupil enrollment for the applicable budget year and shall receive the per-pupil funding of the institute charter school's accounting district for each student enrolled in the single-district online program or online school.

(b) (I) A school district that is providing a multi-district online school, or a school district in which a district charter school is providing a multi-district online school, shall include each student who is enrolled in the multi-district online school as of the pupil enrollment count day of the applicable budget year in the school district's online pupil enrollment for the applicable budget year and shall receive online funding, as specified in section 22-54-104 (4.5).

(II) An institute charter school that is providing a multi-district online school shall include each student who is enrolled in the multi-district online school as of the pupil enrollment count day of the applicable budget year in the institute charter school's online enrollment for the applicable budget year and shall receive online funding, as specified in section 22-54-104 (4.5).

(3) and (4) Repealed.

(5) The general assembly hereby finds and declares that, for purposes of section 17 of article IX of the state constitution, providing funding to the online division for online education is a permissible use of the moneys in the state education fund because the moneys are being used for accountable education reform, for accountable programs to meet state academic standards, for class-size reduction, for expanding technology education, and for accountability reporting as authorized by section 17 (4)(b) of article IX of the state constitution.



§ 22-30.7-108. Extracurricular and interscholastic activities

(1) A student who is participating in an online program or an online school, other than a student who is participating in the online program or online school after having been expelled from a public school, may participate on an equal basis in any extracurricular or interscholastic activity offered by a public school or offered by a private school, at the private school's discretion, as provided in section 22-32-116.5.

(2) As used in this section, "extracurricular or interscholastic activity" shall have the same meaning as "activity" as set forth in section 22-32-116.5 (10)(a).



§ 22-30.7-109.5. Online programs and online schools - report to authorizer and department

Each online program and online school shall annually submit to its authorizer and to the department information, pursuant to state board rules, concerning sound financial and accounting practices and resources. A multi-district online school shall notify its authorizer and the department of any intent to amend the program's or school's application for certification to expand grade levels served by the program or school. If the department concludes that the online program or online school should not be permitted to amend its application for certification to expand grade levels served by the program or school based on the quality standards established by the state board pursuant to section 22-30.7-105, the department shall notify the authorizer and the online program or online school of its decision within thirty days after receiving the notification from the program or school. The authorizer shall then have thirty days to appeal the department's decision to the state board, pursuant to the state board's administrative policies.



§ 22-30.7-111. Learning centers - memoranda of understanding - rules - appeal process

(1) (a) A multi-district online school that intends to provide instruction to students within one or more learning centers shall, before providing such instruction, seek to enter into a memorandum of understanding with each school district in which the multi-district online school intends to provide instruction within a learning center.

(b) A multi-district online school that intends to provide instruction to students within a learning center shall notify the school district in which the proposed learning center is located of the multi-district online school's intention in writing at least ninety days before the multi-district online school intends to commence providing such instruction. The notice shall include the standard MOU form that addresses, at a minimum, the following information as it applies to each learning center to be located within the school district:

(I) A description of any curricula that will be offered by the multi-district online school at the learning center;

(II) The proposed location of the learning center;

(III) The grade levels to be served at the learning center;

(IV) The number of students projected to attend the multi-district online school at the learning center;

(V) Any building permits or certifications of building safety that may be required by law;

(VI) A list of all staff positions at the learning center, including a description of duties for each position;

(VII) Measures to ensure compliance with state and federal laws concerning educator licensing and fingerprint-based criminal history record checks;

(VIII) The name of and contact information for the multi-district online school and the names of and contact information for all learning center administrators; and

(IX) The plans for one or more public meetings to be held prior to the opening of a learning center.

(c) Within forty-five days after receiving the notice and standard MOU form from a multi-district online school pursuant to paragraph (b) of this subsection (1), the school district and the multi-district online school shall meet to discuss the terms of the memorandum of understanding, based on the standard MOU form provided with the notice. The school district and the multi-district online school may mutually agree to change the information in the standard MOU form provided with the notice or to include information in the memorandum of understanding in addition to that included in the standard MOU form.

(d) Within forty-five days after receiving the notice and the standard MOU form pursuant to paragraph (b) of this subsection (1), the school district and the multi-district online school shall hold at least one public meeting at which they shall receive public input concerning location of one or more learning centers within the school district.

(e) No later than forty-five days after the school district receives the notice and standard MOU form pursuant to paragraph (b) of this subsection (1), the school district shall notify the multi-district online school, the online division, and the state board in writing of the school district's decision whether to enter into a memorandum of understanding with the multi-district online school for operation of a learning center within the school district. If the school district does not provide notice of its decision within forty-five days, the standard MOU form provided by the multi-district online school with the notice shall become effective on the forty-sixth day following the school district's receipt of the notice and standard MOU form, and the multi-district online school may proceed under the terms of the standard MOU form as provided to the school district.

(f) A school district may refuse to enter into a memorandum of understanding with a multi-district online school for the operation of a learning center within the school district only if:

(I) The standard MOU form provided by the multi-district online school fails to satisfy the requirements described in paragraph (b) of this subsection (1); or

(II) The school district reasonably determines that the multi-district online school is contrary to the best interests of the pupils, parents, community, or school district.

(g) If a school district refuses to enter into a memorandum of understanding with a multi-district online school for operation of a learning center, the multi-district online school may appeal the school district's decision to the state board pursuant to the provisions of subsection (6) of this section.

(h) Notwithstanding any provision of this section to the contrary, a multi-district online school that seeks to operate a learning center within a school district shall not be required to enter into a memorandum of understanding with the school district if the school district is the authorizer of the multi-district online school.

(i) Notwithstanding any provision of this section to the contrary, a school district and a multi-district online school may mutually agree in writing to decline to enter into a memorandum of understanding.

(j) To ensure that all students have a reasonable opportunity to benefit from online education, a school district and a multi-district online school shall make good faith efforts to craft and enter into a memorandum of understanding pursuant to the provisions of this section.

(2) A memorandum of understanding entered into by a school district and a multi-district online school pursuant to the provisions of this section shall be effective for three years. A school district and a multi-district online school may enter into an unlimited number of successive memoranda of understanding.

(3) If a school district and a multi-district online school enter into a memorandum of understanding pursuant to the provisions of this section, the memorandum of understanding shall include consideration of all learning centers that the multi-district online school proposes, at the time the memorandum of understanding is crafted, to operate within the school district, and the memorandum of understanding shall supersede any memorandum of understanding previously entered into by the school district and the multi-district online school.

(4) (a) If a multi-district online school is operating a learning center within a school district under the terms of a memorandum of understanding, and the multi-district online school seeks to operate an additional learning center within the school district, which additional learning center is not contemplated in an existing memorandum of understanding, the multi-district online school shall provide notice to the school district of the multi-district online school's intention to operate an additional learning center. The notice shall include the standard MOU form.

(b) Upon receiving notice from a multi-district online school as described in paragraph (a) of this subsection (4), the school district shall decide whether to seek to craft a new memorandum of understanding with the multi-district online school, and the school district shall notify the multi-district online school of the school district's decision within thirty days after receiving the notice described in paragraph (a) of this subsection (4).

(c) (I) If the multi-district online school receives notice within thirty days that the school district has decided to seek to craft a new memorandum of understanding, the multi-district online school and the school district shall seek to craft a new memorandum of understanding pursuant to the provisions of this section.

(II) If the multi-district online school does not receive notice within thirty days after the school district's decision, or the multi-district online school receives notice that the school district has decided not to seek to craft a new memorandum of understanding, the multi-district online school may begin to operate the additional learning center.

(5) On or before October 1, 2007, the state board shall approve the standard MOU form, which shall, at a minimum, include the information specified in paragraph (b) of subsection (1) of this section. The standard MOU form approved by the state board shall be based on the standard MOU form recommended by the online division pursuant to section 22-30.7-103 (3)(d).

(6) (a) On or before January 1, 2008, the state board shall promulgate rules establishing procedures and timelines by which a multi-district online school may appeal to the state board a decision by a school district to refuse to enter into a memorandum of understanding with the multi-district online school for the operation of a learning center within the school district.

(b) If the state board determines that a school district's decision to refuse to enter into a memorandum of understanding was contrary to the best interests of the pupils, parents, community, or school district, the state board shall issue an order directing the school district to enter into a final memorandum of understanding with the multi-district online school regarding the placement of one or more learning centers within the school district and to use the standard MOU form provided with the notice pursuant to paragraph (b) of subsection (1) of this section as the basis for the final memorandum of understanding.

(c) Upon receiving notice from a multi-district online school that the multi-district online school is appealing a decision by a school district to refuse to enter into a memorandum of understanding with the multi-district online school, the state board shall resolve the dispute within forty-five days by either affirming the school district's decision or issuing an order directing the school district to enter into a memorandum of understanding with the multi-district online school, as described in paragraph (b) of this subsection (6).

(7) Notwithstanding any provision of this section to the contrary, a multi-district online school that operates one or more learning centers within a school district as of January 1, 2007, may continue to operate learning centers within the school district until August 1, 2008, without entering into a memorandum of understanding with the school district. A multi-district online school that operates one or more learning centers within a school district as of January 1, 2007, shall provide notification to the school district on or before September 1, 2007, of any learning centers being operated by the multi-district online school within the school district. The notice shall include the information described in subparagraphs (I) through (VIII) of paragraph (b) of subsection (1) of this section.



§ 22-30.7-113. Online pilot programs - interim reports - legislative declaration

(1) The general assembly finds that:

(a) Several challenges exist in providing online programs, online schools, and supplemental programs that effectively and successfully meet the educational needs of students and their families;

(b) Colorado's elementary and secondary education community is in a unique position to operate pilot programs to try to meet these challenges by implementing innovative strategies to provide online education, including strategies for enhancing and measuring student academic growth and success; and

(c) Authorizing and supporting pilot programs will help foster partnerships among education providers and result in data to support replication and the scaling of unique education policies that are successfully implemented through the pilot programs.

(2) (a) The department shall work with the task force created in section 22-30.7-112 to establish the parameters for, duration of, and methods for evaluating pilot programs as described in this section and to issue to authorizers requests for proposals for the pilot programs. The department shall issue the requests for proposals no later than October 15, 2014. The pilot programs must begin operation no later than the 2015-16 school year.

(b) The pilot programs may include, but need not be limited to:

(I) A pilot program to use objective, verifiable, and multiple measures of student achievement as indicators of school quality, which measures align with the Colorado academic standards adopted pursuant to section 22-7-1005;

(II) A pilot program to use a student-count process that is based on course completion and student competency rather than enrollment;

(III) A pilot program to examine methods of using tiered interventions in online education to support individual students through a well-integrated system that is matched to students' academic, social-emotional, and behavioral needs; and

(IV) A pilot program to identify and explain the requirements students must meet and the responsibilities that students must accept to succeed in online education.

(c) An authorizer that participates in a pilot program pursuant to this section must continue to meet statutory and regulatory requirements, including but not limited to the requirements related to funding and accountability, while participating in the pilot program.

(3) An authorizer that participates in a pilot program pursuant to this section shall submit to the department the data requested by the department to evaluate the success of the policies implemented through the pilot program. Beginning with the first school year in which a pilot program operates, the department shall prepare an annual written summary of each pilot program, which must, at a minimum, include a description of the pilot program, an evaluation of the effectiveness of the policies implemented through the pilot program, and an evaluation of whether the policies are scalable to other authorizers. The department shall submit the annual summary to the state board of education, the governor's office, and the education committees of the senate and the house of representatives, or any successor committees.

(4) The department may accept and expend public and private gifts, grants, and donations to offset the costs incurred by the department and by participating authorizers in implementing pilot programs pursuant to this section. Notwithstanding any provision of this section to the contrary, the department must implement the provisions of this section only if the department receives appropriations or public or private gifts, grants, or donations in an amount it deems sufficient to offset the costs incurred in implementing pilot programs pursuant to this section.






Article 31 - School District Directors - Election

§ 22-31-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Eligible elector" means a person who is registered to vote in accordance with articles 1 to 13 of title 1, C.R.S., and is a resident of the school district in which the elector intends to vote.

(1.5) "Electronic vote-tabulating equipment" or "electronic vote-counting equipment" includes any apparatus necessary to automatically examine and count votes as designated on ballot cards and tabulate the result.

(1.7) "Electronic voting equipment" or a "punch card electronic voting system" means a method in which votes are recorded on ballot cards by means of marking or punching, and such votes are subsequently counted and tabulated by electronic vote-tabulating equipment at one or more counting centers.

(2) "Pollbook" means the list of eligible electors to whom ballots are delivered or who are permitted to enter a voting machine booth for the purpose of casting their votes at a school election called under this article.

(3) "Registered elector" means an elector who has complied with the registration provisions of article 2 of title 1, C.R.S., and who resides within the jurisdiction of the school district calling the election.

(4) "Registration list" means the computer list of registered electors of each school election precinct prepared by the county clerk and recorder from the county registration books in accordance with section 1-5-303, C.R.S.

(5) "Regular biennial school election" means the election in a school district held at the time specified in section 22-31-104.

(6) "School enrollment" means the end-of-year enrollment reported by the secretary of the board of education to the department of education for the school year preceding the school year in which the election is held.

(7) "Special school election" means any school election provided for by law and held at a time other than the regular biennial school election.

(7.5) and (8) (Deleted by amendment, L. 92, p. 811, § 31, effective January 1, 1993.)



§ 22-31-101.5. Acts and elections conducted pursuant to provisions which refer to qualified electors

Any acts and elections carried out under this article, which were conducted prior to July 1, 1987, pursuant to provisions which refer to a qualified elector rather than a registered elector and which were valid when conducted, shall be deemed and held to be legal and valid in all respects.



§ 22-31-103. Board of education to govern conduct of school elections - contract with county clerk and recorder

(1) Except as otherwise provided in this article, the board of education of each school district shall govern the conduct of all school elections in the district, shall designate an election official who shall be responsible for conducting the election, and shall render all interpretations and make all initial decisions as to controversies or other matters arising in the conduct of such elections. All elections authorized in this article shall be conducted pursuant to the provisions of articles 1 to 13 of title 1, C.R.S.

(2) The board of education of any school district may contract with the county clerk and recorder for the administration of any of the duties of the board, its secretary, or the designated election official relating to the conduct of any school election. The election shall be conducted by the county clerk and recorder if the county clerk and recorder is conducting a coordinated election pursuant to section 1-7-116, C.R.S.



§ 22-31-104. Regular biennial school election

(1) Except as provided in section 22-31-131, pertaining to districts whose boundaries are coterminous with a city and county, the regular biennial school election in each school district shall be held the first Tuesday in November of each odd-numbered year.

(2) (Deleted by amendment, L. 2006, p. 1021, § 1, effective May 25, 2006.)

(3) School district directors elected shall serve until their successors are elected and qualified. A director shall take office no later than fifteen days following the date on which the school district receives the official abstract of votes pursuant to section 1-10-102, C.R.S.



§ 22-31-105. School directors - number - election - term - plan of representation

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), in each school district, regardless of when the school district was organized, five, six, or seven school directors shall be elected, the number having been established as required by law. The school directors shall be elected at regular biennial school elections, each for a term of four years and until a successor has been elected and qualified; except that any school district that elects directors for terms of six years as of July 1, 1999, may continue electing directors for terms of six years until such time as the term length may be changed as provided in subsection (3) of this section.

(b) In each school district coterminous with a city and county, there shall be elected a seven-member board of education with one eligible elector elected from each of five director districts and two eligible electors elected from the district at large. School directors shall be elected at the respective regular biennial school elections, each for a term of four years and until a successor has been elected and qualified. Elections shall be held in accordance with the procedures established in section 22-31-131.

(2) Except as otherwise provided in section 22-31-131 (1.5)(b)(I) and subsection (6.5) of this section, all school directors shall be voted on at large by the eligible electors of the entire school district, regardless of the school district's plan of representation.

(3) (a) The board of education of any school district in which the directors serve six-year terms may, by resolution passed by a majority of the whole board, submit to the eligible electors of the school district, at the next regular biennial school election, a proposal to change the terms of office of the directors of the district from six years to four years. The proposed plan shall be adopted by resolution of the board at least one hundred ten days prior to the election.

(b) Upon receipt of a written petition that meets the requirements specified in this paragraph (b), the board of education of any school district in which the directors serve six-year terms shall submit to the eligible electors of the school district, at the next regular biennial school election, a proposal to change the terms of office of the directors of the district from six years to four years. The petition shall be signed by at least five percent of the eligible electors of the district, and the proposed plan, specifying terms of office and establishing the procedure for making the transitions, shall be attached thereto. The petition, together with the proposed plan, shall be submitted to the secretary of the board of education at least one hundred ten days prior to the election.

(c) No proposal to change the terms of office of the directors of the district shall be submitted within four years after a previous proposal to change the terms of office has been submitted to the eligible electors of the district.

(d) The secretary of the board of education shall cause notice to be given pursuant to section 1-5-205, C.R.S., that at the next biennial election for school directors a plan revising the terms of office of school directors will be submitted to the eligible electors of the district. The notice shall state that the plan is on file in the administration offices of the school district for public inspection during reasonable business hours; and the notice may be combined with the notice otherwise required for the election of school directors at the regular biennial school election.

(e) The ballot shall contain the words "For a four-year term of office for school directors" and "Against a four-year term of office for school directors". Otherwise, the ballots and election procedures shall be the same as prescribed for the regular biennial school election.

(f) If a majority of the votes cast at the election are "For a four-year term of office for school directors", the plan shall become effective upon the survey of election returns. If a majority of the votes cast are "Against a four-year term of office for school directors", the school directors of the district shall continue to be elected or appointed as prescribed in this section.

(4) (a) The board of education of a school district may, by resolution passed by a majority of the whole board, submit to the eligible electors of the school district, at the next regular biennial school election, a proposal to change the number of directors; except that the school district shall not elect fewer than five nor more than seven directors. The proposal shall be adopted by resolution of the board at least one hundred ten days prior to the election. As provided in subsection (7) of this section, the board of education may simultaneously adopt a resolution to submit a proposal to change the school district plan of representation; except that, if the existing school directors are elected pursuant to a director district plan of representation, the board of education shall simultaneously adopt a resolution to submit a proposal to either change the boundaries of the director districts to reflect the change in the number of directors or change the school district plan of representation to adopt an at-large plan of representation or a combined director district and at-large plan of representation.

(b) Upon receipt of a written petition that meets the requirements specified in this paragraph (b), the board of education of a school district shall submit to the eligible electors of the school district, at the next regular biennial school election, a proposal to change the number of directors; except that the school district shall not elect fewer than five nor more than seven directors. As provided in subsection (7) of this section, the persons submitting the petition may simultaneously submit a petition to change the school district plan of representation. If the existing school directors are elected pursuant to a director district plan of representation and no change to the school district plan of representation is submitted by petition, the board of education shall adopt a resolution to submit a proposal to either change the boundaries of the director districts to reflect the change in the number of directors or change the school district plan of representation to adopt an at-large plan of representation or a combined director district and at-large plan of representation. Any petition submitted pursuant to this paragraph (b) shall be signed by at least five percent of the eligible electors of the district and shall be submitted to the secretary of the board of education at least one hundred ten days prior to the election.

(c) The secretary of the board of education shall cause notice to be given pursuant to section 1-5-205, C.R.S., that at the next regular biennial election for school directors a proposal to change the number of directors and the school district plan of representation, if submitted or adopted pursuant to paragraph (a) or (b) of this subsection (4), will be submitted to the eligible electors of the district.

(d) The ballot shall contain the words "For changing the number of school directors from --- to ---- (and for the proposed change to the director district plan of representation)" and "Against changing the number of school directors from --- to ---- (and against the proposed change to the director district plan of representation)". Otherwise the ballots and election procedures shall be the same as prescribed for the regular biennial school election.

(e) If a majority of the votes cast on the question are "For changing the number of school directors from --- to ---- (and for the proposed change to the director district plan of representation)", the plan shall become effective for the election of school directors at subsequent regular biennial school elections. If a majority of the votes cast are "Against changing the number of school directors from --- to ---- (and against the proposed change to the director district plan of representation)", there shall continue to be the same number of school directors operating under the same plan of representation in such district as existed prior to the election.

(5) (a) In any school district in which the terms of office of the directors expire on a schedule that does not create as close to the same number of offices to be filled at each regular biennial school election as possible, the board of education may, by resolution passed by a majority of all members of the board of education, extend or reduce for two years one or more terms of directors to be elected at the next regular biennial school election as necessary to achieve thereafter as close to the same number of offices to be filled at each regular biennial school election as possible. The extension or reduction of terms of office shall occur only once; thereafter, all terms of the members of the board of directors shall be equal.

(b) In determining which term or terms to extend or reduce, the board of education shall select, first, the term or terms for which an early election is scheduled at the next regular biennial school election due to the occurrence of a vacancy in the office of school director and, second, the term or terms regularly expiring at the next succeeding regular biennial school election. In the event it is necessary for the board of education to select between two or more terms of equal priority for extension or reduction under this subsection (5), the determination shall be by lot.

(c) The resolution extending or reducing the terms of office shall be adopted not less than one hundred ten days prior to the next regular biennial school election. A candidate shall run for and, if elected, shall serve the term as is appropriate for the director district in which the candidate resides; however, if the school district has an at-large plan of representation or a combined director district and at-large plan of representation, each candidate shall run for and, if elected, shall serve for the designated term as provided for in section 1-4-803 (3), C.R.S.

(6) (a) The board of education of any school district that desires to propose a change in its plan of representation may submit a plan to implement such change to the eligible electors of the school district at any regular biennial school election or at a special school election called by the board for that purpose. A change in the plan of representation may consist of the adoption of a director district plan of representation, the elimination of a director district plan of representation and replacement with an at-large plan of representation, or the adoption of a plan of representation that combines director districts with an at-large plan of representation. The plan shall be adopted by the board of education at least one hundred ten days prior to the election.

(b) The eligible electors of any school district who desire to propose the adoption of any change to the school district plan of representation specified in paragraph (a) of this subsection (6) may petition the board of education of the school district to submit a plan to implement the change to the eligible electors of the district at any regular biennial school election. The petition shall be signed by at least five percent of the eligible electors of the school district, and the proposed plan of representation shall be attached thereto. The petition, together with the proposed plan, shall be submitted to the secretary of the board of education of the school district at least one hundred ten days prior to the election. If the plan meets statutory requirements, the board of education shall submit the plan to the eligible electors of the school district at the next regular biennial school election.

(c) A director district plan of representation developed pursuant to paragraph (a) or (b) of this subsection (6) shall be subject to the specifications prescribed in section 22-31-109.

(d) The secretary of the board of education shall cause notice to be given on the question of whether the existing plan of representation shall be replaced by the plan of representation proposed in the manner provided in paragraph (a) or (b) of this subsection (6), pursuant to section 1-5-205, C.R.S., which shall include that the plan of representation is available at the administration offices of the school district for public inspection during reasonable business hours.

(e) The ballot shall contain the words "For the proposed director district plan of representation" and "Against the proposed director district plan of representation", or "For the proposed at-large plan of representation" and "Against the proposed at-large plan of representation", or "For the proposed combined director district and at-large plan of representation" and "Against the proposed combined director district and at-large plan of representation", as the case may be. Otherwise, the ballots and election procedures shall be, as nearly as practicable, as prescribed for a regular biennial school election.

(f) If a majority of the votes cast at the election are for the proposed plan of representation, the plan shall become effective upon the survey of election returns; but no plan of representation shall terminate the office of any school director elected at or prior to the election at which the plan is submitted. The plan shall be effective after the election for subsequent vacancies and the election of school directors at any subsequent regular biennial school election. In the event that, as a result of the adoption of a plan of representation, two or more members of the board of education reside in the same new director district and the office of any one of the members thereafter becomes vacant, the vacancy shall be filled by the appointment of an eligible elector residing in a director district that does not then have a representative on the board of education. If the majority of the votes cast at the election are against the proposed plan of representation, the school directors of the district shall continue to be elected or appointed as provided under the existing plan of representation, except as otherwise provided in section 22-31-110.

(6.5) (a) The board of education of any school district that desires to have all or some members of the board of education elected by the vote of eligible electors within a director district rather than at-large may submit a plan to implement such change to the eligible electors of the school district at any regular biennial school election or at a special school election called by the board for that purpose. A change in the method for electing members of the board of education may consist of the adoption of a director district plan of representation or the adoption of a plan of representation that combines director districts with an at-large plan of representation. The plan shall be adopted by the board of education at least one hundred ten days prior to the election.

(b) The eligible electors of any school district who desire to propose the adoption of any change in the manner of the election of members of the board of education specified in paragraph (a) of this subsection (6.5) may petition the board of education of the school district to submit a plan to implement the change to the eligible electors of the district at any regular biennial school election. The petition shall be signed by at least five percent of the eligible electors of the school district, and the proposed plan of election shall be attached thereto. The petition, together with the proposed plan, shall be submitted to the secretary of the board of education of the school district at least one hundred ten days prior to the election. If the plan meets statutory requirements, the board of education shall submit the plan to the eligible electors of the school district at the next regular biennial school election.

(c) A plan of election developed pursuant to paragraph (a) or (b) of this subsection (6.5) shall be subject to the specifications prescribed in section 22-31-109.

(d) The secretary of the board of education shall cause notice to be given on the question of whether the existing plan of representation shall be replaced by the plan of representation proposed in the manner provided in paragraph (a) or (b) of this subsection (6.5), pursuant to section 1-5-205, C.R.S., which shall include notice that the plan of election is available at the administration offices of the school district for public inspection during reasonable business hours.

(e) The ballot shall contain the words "For the proposed election of directors by the electors of a director district" and "Against the proposed election of directors by the electors of a director district". Otherwise, the ballots and election procedures shall be, as nearly as practicable, as prescribed for a regular biennial school election.

(f) If a majority of the votes cast at the election are for the proposed plan of election, the plan shall become effective upon the survey of election returns; but no plan of election shall terminate the office of any school director elected at or prior to the election at which the plan is submitted. The plan shall be effective after the election for subsequent vacancies and the election of school directors at any subsequent regular biennial school election. In the event that, as a result of the adoption of a plan of representation, two or more members of the board of education reside in the same new director district and the office of any one of the members thereafter becomes vacant, the vacancy shall be filled by the appointment of an eligible elector residing in a director district that does not at that time have a representative on the board of education. If the majority of the votes cast at the election are against the proposed plan of election, the school directors of the district shall continue to be elected or appointed as provided under the existing plan of election, except as otherwise provided in section 22-31-110.

(7) (a) A resolution by a board of education of a school district or a petition of the eligible electors of a school district may propose any of the issues specified in subsections (3) to (6.5) of this section for consideration in one election.

(b) Any plan to change the number of director districts adopted pursuant to this section shall provide, if necessary, that the term of office of one or more directors to be elected at a subsequent regular biennial school election may be less than otherwise prescribed by law, in order to preserve the election of approximately the same number of directors at each regular biennial school election.



§ 22-31-106. Persons entitled to vote at regular biennial and special school elections - registration required

(1) No person shall be permitted to vote at any regular biennial school election or special school election without first having been registered in the manner required by the provisions of article 2 of title 1, C.R.S.

(2) to (5) (Deleted by amendment, L. 92, p. 819, § 31, effective January 1, 1993.)

(6) and (7) Repealed.



§ 22-31-107. Candidates for school director - call - qualification - nomination

(1) Any candidate for the office of school director of a school district shall have been a registered elector of the district for at least twelve consecutive months prior to the election. If the school district has a director district plan of representation or a combined director district and at-large plan of representation, the candidate shall be a resident of the director district that will be represented, unless the candidate will serve as an at-large director or has been elected at the time of or prior to the adoption of a director district plan of representation or a combined director district and at-large plan of representation by the eligible electors of the district.

(1.5) Not less than seventy-five days nor more than ninety days before the election date, the designated election official shall provide notice by publication of a call for nominations for school director candidates in the upcoming election. The call shall state the school director offices to be voted upon at the election, where a nomination petition may be obtained, the number of signatures necessary for the nomination petition, and the deadline for submitting the nomination petition.

(2) Any person who desires to be a candidate for the office of school director shall file a written notice of intention, no later than sixty-seven days before the election date, with the secretary of the board of education of the school district in which the person resides together with a nomination petition according to the provisions of section 1-4-803 and part 9 of article 4 of title 1, C.R.S. A person who desires to be a candidate for the office of school director may not circulate the nomination petition for signatures prior to ninety days before the election.

(2.5) (a) (I) Prior to each election for school district director, a school district in which at least one thousand pupils are enrolled shall post, in a prominent area on the school district's official website:

(A) An image of the written notice of intention submitted pursuant to subsection (2) of this section by each candidate for school district director; and

(B) Each school district director candidate's contact information, including his or her name; residential address; mailing address, if different than the residential address; telephone number; e-mail address, if any; and website, if any. In order to post this information as inexpensively and efficiently as possible, the school district may provide hyperlinks to the area of the secretary of state's official website, if any, containing this information.

(II) A school district subject to this paragraph (a) shall make the required postings as soon as practicable, but no later than sixty days prior to the election. The information must be organized in alphabetical order by candidate surname.

(b) Nothing in this subsection (2.5) precludes any school district from posting on its official website, or developing other methods to provide, information or resources that increase the electorate's opportunities to learn more about school district director candidates.

(c) Any information posted online pursuant to paragraphs (a) and (b) of this subsection (2.5) shall be accomplished, to the maximum extent possible, within existing fiscal resources.

(3) and (4) (Deleted by amendment, L. 92, p. 819, § 31, effective January 1, 1993.)

(5) (a) Any person who has been convicted of commission of a sexual offense against a child shall not be eligible for the office of school director of a school district. If a person becomes ineligible pursuant to the terms of this subsection (5) while serving as a school director, a vacancy shall be deemed to exist that shall be filled as provided in section 22-31-129.

(b) For purposes of this subsection (5), "sexual offense against a child" means any of the offenses described in sections 18-3-305, 18-3-405, 18-3-405.3, 18-3-504 (2), 18-6-301, 18-6-302, 18-6-403, 18-6-404, and 18-7-402 to 18-7-406, C.R.S., and any of the offenses described in sections 18-3-402 to 18-3-404 and 18-7-302, C.R.S., where the victim is less than eighteen years of age. "Sexual offense against a child" also means attempt, solicitation, or conspiracy to commit any of the offenses specified in this paragraph (b).

(c) For purposes of this subsection (5), "convicted" includes having pleaded guilty or nolo contendere or having received a deferred judgment and sentence; except that a person shall not be deemed to have been convicted if the person has successfully completed a deferred sentence.



§ 22-31-109. Specifications for director districts

(1) Except for director districts established pursuant to section 22-31-131, in school districts having a director district plan of representation or a combined director district and at-large plan of representation where all members of the board of education are voted on by the eligible electors of the entire school district:

(a) At least one member of the board of education of the school district shall be elected from each of the director districts;

(b) Director districts shall be contiguous, compact, and as nearly equal in population as possible;

(c) Director districts shall be not less than five nor more than seven in number.

(2) In school districts having a director district plan of representation or a combined director district and at-large plan of representation where some or all of the members of the board of education are voted on by the eligible electors of a director district:

(a) At least one member of the board of education of the school district shall be elected from each of the director districts;

(b) Director districts shall be contiguous, compact, and composed of whole precincts as established, pursuant to section 1-5-101, C.R.S., by the clerk of the county in which the precinct is located;

(c) Director districts shall be as nearly equal in population as possible, based upon the most recent federal census of the United States, minus the number of persons serving a sentence of detention or confinement in any correctional facility located in a director district, as indicated in the statistical report of the department of corrections for the most recent fiscal year;

(d) Director districts shall be not less than five nor more than seven in number.



§ 22-31-110. Changes in director districts

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), not later than December 31, 1972, and not later than December 31 of every fourth year thereafter, the board of education of each school district having a director district plan of representation or a combined director district and at-large plan of representation shall determine the population in each of the director districts and, if each director district does not contain substantially the same number of persons as each of the other director districts, it shall be the duty of the board, by resolution, to revise the director district boundaries and redesignate the director districts to comply with the specifications prescribed in section 22-31-109 without changing the number of director districts.

(b) (I) The provisions of this section shall not apply to any school district coterminous with a city and county. The director districts for any such school district shall be established as provided in section 22-31-131.

(II) Notwithstanding the other provisions of this section, for school districts in which members of the board of education are voted on by eligible electors of a director district, not later than March 1 of the year following the year in which the election is conducted pursuant to section 22-31-105 (6.5), not later than March 1, 2012, and not later than March 1 every tenth year thereafter, the board of education of each such school district shall determine the population in each of the director districts and, if each director district does not contain substantially the same number of persons as each of the other director districts, it shall be the duty of the board, by resolution, to revise the director district boundaries and redesignate the director districts to comply with the specifications prescribed in section 22-31-109 (2) without changing the number of director districts.

(2) The revision of director district boundaries and redesignation of the director districts shall become effective immediately upon adoption of the resolution by the board of education, but the revision and redesignation shall not operate to terminate the office of any school director holding office at the time of adoption of the resolution. The revision and redesignation shall be, thereafter, effective for filling of vacancies and the election of any school directors at any subsequent regular biennial school election. In the event that, as a result of a revision and redesignation, two or more members of the board of education reside in the same new director district, and the office of any one of the members thereafter becomes vacant, the vacancy shall be filled by the appointment of an eligible elector residing in a director district which does not then have a representative on the board of education.

(3) If the board of education has not revised the director district boundaries and redesignated the director districts as required by subsection (1) of this section, any eligible elector of the district may file, not later than January 15 next following the December 31 by which such revision and redesignation was to be accomplished, an action in the district court of the judicial district in which the principal administrative headquarters of the school district are located to require the board of education to revise the director district boundaries and redesignate the director districts no later than February 28 next following.

(4) Director district boundaries shall not be subject to alteration more often than twice every four years.



§ 22-31-125. Oath of directors

Each director shall, no later than ten days after he or she receives the certificate of election pursuant to section 1-11-103, C.R.S., or appointment pursuant to section 22-31-129 (2), appear before some officer authorized to administer oaths or before the president of the board of education and take an oath that the director will faithfully perform the duties of the office as required by law and will support the constitution of the United States, the constitution of the state of Colorado, and the laws made pursuant thereto. The oath shall be filed with the designated election official for the school district. In case a director fails to take the oath within the period, the office shall be deemed vacant, and the vacancy thus created shall be filled in the same manner as other vacancies in the office of director.



§ 22-31-129. Vacancies

(1) A school director office shall be deemed to be vacant upon the occurrence of any one of the following events prior to the expiration of the term of office:

(a) If for any reason a school director is not elected to a school director office by the eligible electors as may be required at a regular biennial school election;

(b) If the person who was duly elected or appointed fails, neglects, or refuses to subscribe to an oath of office as provided in section 22-31-125;

(c) If the person who was duly elected or appointed submits a written resignation to the board of education and such resignation has been duly accepted by the board of education;

(d) If the person who was duly elected or appointed is or becomes during the term of office a nonresident of the school district in which the person was elected or, in the event the district has a director district plan of representation or a combined director district and at-large plan of representation, if the director is or becomes during the term of office a nonresident of the director district which the director represents unless the director has been elected at the time of or prior to the adoption of a director district plan of representation or a combined director district and at-large plan of representation by the electors or prior to a revision and redesignation of director district boundaries;

(e) If the person who was duly elected or appointed is found guilty of a felony;

(f) If a court of competent jurisdiction voids the officer's election or appointment or removes the person duly elected or appointed for any cause whatsoever, but only after his right to appeal has been waived or otherwise exhausted;

(g) If a court of competent jurisdiction determines that the person duly elected or appointed is insane or otherwise mentally incompetent, but only after the right to appeal has been waived or otherwise exhausted, and a court enters, pursuant to part 3 or part 4 of article 14 of title 15 or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the insanity or mental incompetency is of such a degree that the person is incapable of serving as a school director;

(h) If the person who was duly elected or appointed does not attend three consecutive regular meetings of the board of education, unless the board by resolution shall approve any additional absences or unless the absences are due to a temporary mental or physical disability or illness;

(i) If the person who was duly elected or appointed dies during the term of office.

(2) At the next board of education meeting immediately following the occurrence of any condition specified in subsection (1) of this section, the board of education of the district shall adopt a resolution declaring a vacancy in the school director office, and the board of education of the school district in which the vacancy occurs shall appoint a person to fill the vacancy within sixty days after the vacancy has occurred. If the appointment is not made by the board within the sixty-day period, the president of the board shall forthwith appoint a person to fill the vacancy. The appointment shall be evidenced by an appropriate entry in the minutes of the meeting and the board shall cause a certificate of appointment to be delivered to the person so appointed. A duplicate of each certificate of appointment shall be forwarded to the department of education.

(3) If the vacancy occurs more than ninety days prior to the next regular biennial school election and the unexpired term is for more than two years, an appointee to the office of school director shall serve until the next regular biennial school election when the successor for the remainder of the term is elected and has qualified. If the vacancy occurs within the ninety-day period prior to a regular biennial school election and the unexpired term is for more than two years, an appointee to the office of school director shall serve until the next succeeding regular biennial school election when a successor for the remainder of the term is elected and has qualified. Except as otherwise provided in this subsection (3), an appointee to the office of school director shall serve for the remainder of the unexpired term.

(4) Whenever the filling of a vacancy, as provided in subsection (3) of this section, causes terms of different duration to be open at the time of the regular election in a school district which has an at-large plan of representation or a combined director district and at-large plan of representation, candidates running at large shall designate the term for which they are running in accordance with section 1-4-803 (3), C.R.S.



§ 22-31-131. Election procedures in districts composed of a city and county

(1) The regular biennial school election in each school district coterminous with a city and county shall be held on the first Tuesday in November of each odd-numbered year, shall be conducted and supervised by the election commission of the city and county, and shall be governed by the provisions of articles 1 to 13 of title 1, C.R.S.

(1.5) (a) The general assembly hereby finds and declares that:

(I) In enacting section 7 of article XX of the state constitution, the people of the state of Colorado recognized the uniqueness of the city and county of Denver and provided for the city and county of Denver to constitute a single school district, district number 1;

(II) Section 7 of article XX of the state constitution, provides that the conduct, affairs, and business of district number 1 for the city and county of Denver be in the hands of a board of education consisting of such numbers and elected in such manner as the general school laws of the state shall provide;

(III) The principle of shared decision-making by the board of education, the individual school, and the parents of children enrolled in the individual school is being stressed in district number 1;

(IV) All communities of district number 1, especially the parents of pupils enrolled in the district, should be represented on the board of education and the views of such communities will be better represented if five of the seven members of the board of education are elected under a director district plan of representation;

(V) Such a director district plan of representation for district number 1 would promote accountability of members of the board of education of district number 1 to the needs of their constituents.

(b) (I) On and after January 1, 1993, each school district coterminous with a city and county shall elect a seven-member board of education with one eligible elector elected from each of five director districts and two eligible electors elected from the district at large. Directors elected from each of the five director districts shall be voted on by the eligible electors residing within the director district only, but the two directors elected at large shall be voted on by the electors of the entire district. Directors shall be elected for four-year terms.

(II) (Deleted by amendment, L. 2004, p. 195, § 14, effective August 4, 2004.)

(c) (I) (Deleted by amendment, L. 2004, p. 195, § 14, effective August 4, 2004.)

(II) The board of education for school district number 1 shall provide for the revision of the director district boundaries following each federal census.

(1.7) (Deleted by amendment, L. 2004, p. 195, § 14, effective August 4, 2004.)

(2) to (11) (Deleted by amendment, L. 92, p. 835, § 31, effective January 1, 1993.)

(12) (a) (Deleted by amendment, L. 2006, p. 606, § 23, effective August 7, 2006.)

(b) and (c) (Deleted by amendment, L. 2004, p. 195, § 14, effective August 4, 2004.)



§ 22-31-132. Article not applicable to local district colleges

This article shall not apply to local college districts, unless the local district college board of trustees elects to participate in the regular biennial school election, as provided in section 23-71-110 (5) and (7), C.R.S.



§ 22-31-133. Present school directors not removed

This article shall not be construed to remove any school director from office during the term for which the officer was elected or appointed, but shall apply to the election and appointment of directors after July 1, 1964.



§ 22-31-134. Validation

All school elections and all acts and proceedings had or taken, or purportedly had or taken, prior to June 2, 1971, by or on behalf of any school district, under law or under color of law, preliminary to and in the holding and survey of all school elections are hereby validated, ratified, approved, and confirmed, notwithstanding any lack of power, authority, or otherwise, and notwithstanding any defects or irregularities in such elections, acts, and proceedings.






Article 32 - School District Boards - Powers and Duties

§ 22-32-101. Corporate status of school districts

Each regularly organized school district heretofore or hereafter formed is declared to be a body corporate with perpetual existence, and in its name it may hold property for any purpose authorized by law, sue and be sued, and be a party to contracts for any purpose authorized by law.



§ 22-32-102. Corporate status - when questioned

Except when the corporate status of a school district has been dissolved as provided by law, each school district which has undisputedly exercised the prerogatives and privileges of a legally formed school district during a period of twelve consecutive months following the first election of its school directors shall be deemed to be a de jure school district, and the corporate status thereof shall not thereafter be questioned.



§ 22-32-103. Board of education - general powers and duties

(1) Each school district shall be governed by a board of education consisting of the number of school directors prescribed by law. Such board of education shall possess all powers delegated to a board of education or to a school district by law, and shall perform all duties required by law.

(2) Each school director shall have access to all school records at all times.



§ 22-32-104. Organization of board of education

(1) Within fifteen days after a school district receives the official abstract of votes pursuant to section 1-10-102, C.R.S., the incumbent secretary of the school district shall call a special meeting of the board of education of the district for the purpose of selecting officers of the board. At the meeting the incumbent president of the board shall preside until a successor has been elected and qualified.

(2) The officers of a board of education of a school district shall be a president, a vice-president, a secretary, and a treasurer, and, at the discretion of the board, an assistant secretary and an assistant treasurer. One person may simultaneously hold the offices of secretary and treasurer, or the offices of assistant secretary and assistant treasurer if there be such offices.

(3) The president and vice-president shall be members of the board, shall be elected by a majority of the board, and shall each hold office for a term of two years and until a successor has been elected and qualified. Whenever a vacancy occurs in either office, the remaining members of the board shall elect a successor to fill the vacancy for the unexpired term. A vacancy shall occur in either office under the same conditions and in the same manner prescribed for a vacancy occurring in the office of a school director. Whenever a vacancy occurs in the office of a school director who is also president or vice-president of the board, nothing contained in this section shall be construed to mean that the person appointed to fill the vacant office of school director shall also be entitled to serve as such officer of the board.

(4) (a) The secretary and treasurer, and the assistant secretary and assistant treasurer if there be such offices, shall be appointed by the board. They may or may not be members of the board and shall hold their offices at the pleasure of the board.

(b) Except as provided in paragraph (d) of this subsection (4), no person shall enter upon the office of secretary or treasurer, or assistant secretary or assistant treasurer if there are such offices, until he or she has given a surety bond, in form satisfactory to the board, in the amount of five thousand dollars, conditioned upon the faithful performance of his or her duties as required by law and prescribed by the bylaws of the board of education. In addition, except as provided in paragraph (d) of this subsection (4), the treasurer, and the assistant treasurer if there be such office, shall give bond in such further amount, in such form, and for such purposes as the board may require.

(c) The board may also appoint and authorize any other person to act as custodian of moneys belonging to the district. Except as provided in paragraph (d) of this subsection (4), such person shall give surety bonds, in such amount and form and for such purposes as the board may require.

(d) In lieu of the bonds required by paragraphs (b) and (c) of this subsection (4), a school district may purchase crime insurance coverage on behalf of the officers and employees to protect the school district from any malfeasance on the part of the officer while in office or employees.

(5) The secretary, assistant secretary, treasurer, and assistant treasurer may be compensated for their services in such capacities in an amount determined by the board of education, but the president and vice-president shall receive no compensation for their services in such capacities. All officers shall be reimbursed for necessary expenses incurred in the performance of their duties in an official capacity.



§ 22-32-105. Duties - president and vice-president

(1) The president of the board shall preside at all meetings of the board. He shall sign any written contract to which the school district may be a party when such contract has been authorized by the board, and he shall sign all official reports of the district except when otherwise provided by law.

(2) In the absence or inability of the president, the vice-president shall have and perform all of the powers and duties of the president.



§ 22-32-106. Duties - secretary

(1) The secretary of the board shall cause written notice to be given to each member of the board of all special meetings of the board. He shall cause minutes of each meeting of the board to be kept and preserved. He shall cause all notices of election to be published and posted when so required by law. He shall be custodian of the seal of the district, shall attest any written contract to which the district may be a party when such contract has been authorized by the board, and shall affix the seal thereto. He shall perform such other duties as may be assigned to him by the board.

(2) In the absence or inability of the secretary, the assistant secretary, if any, or an officer of the board designated by the president if there is no assistant secretary, shall perform the duties of the secretary.



§ 22-32-107. Duties - treasurer

(1) The treasurer of the board shall account for all moneys belonging to the district, or coming into its possession, and shall render a report thereof when so required by the board.

(2) In all cases where moneys belonging to a district remain in the custody of the county treasurer, all warrants or orders drawn on the county treasurer in payment of lawfully incurred and properly authorized obligations of the district shall bear the written or facsimile signature of the treasurer of the board and, if required by the board, the written countersignature of any other person designated by the board.

(3) In all cases where the moneys belonging to a district are withdrawn from the custody of the county treasurer, such withdrawn moneys and all other moneys belonging to the district shall be deposited by the treasurer of the board or such other custodians authorized and appointed by the board to the credit of the district in one or more depositories designated by the board. All checks in payment of lawfully incurred and properly authorized obligations of the district drawn on any such depository shall bear the written or facsimile signature of the treasurer or custodian and, if required by the board, the written countersignature of any other person designated by the board.

(4) The board, by appropriate resolution, may authorize the treasurer or any custodian employed by the district to deposit, or cause to be deposited, any moneys derived from food services or operation of a lunchroom or from other school activities or any other moneys received by the district, in such depository as it may designate, and may likewise authorize the treasurer or custodians employed by the district to sign checks drawn on any such depository in payment of lawfully incurred and properly approved expenditures.

(5) The treasurer shall perform such other duties as may be assigned to him by the board.

(6) In the absence or inability of the treasurer, the assistant treasurer, if any, or an officer of the board designated by the president, if there is no assistant treasurer or other custodians appointed by the board, shall perform the duties of the treasurer.



§ 22-32-108. Meetings of the board of education - legislative intent

(1) Regular meetings of the board of education of a school district shall be held at the time and place provided for in its bylaws. Special meetings may be called by the president at any time, and shall be called by him upon written request of a majority of the members of the board.

(2) (a) The secretary of the board shall cause written notice of any special meeting to be mailed or delivered to each member of the board stating the time, place, and purpose of the meeting; if the notice is delivered, it shall be in the hands of the member no later than twenty-four hours prior to the hour set for the meeting, and if it is mailed, it shall be mailed no later than seventy-two hours prior to the hour set for the meeting.

(b) Notwithstanding any provision of paragraph (a) of this subsection (2) to the contrary, if the department of education determines that a school district is rural, based on the geographic size of the school district and the distance of the school district from the nearest large, urbanized area, and the school district enrolls six thousand five hundred or fewer students in kindergarten through twelfth grade, the secretary of the board for the school district may comply with the provisions of paragraph (a) of this subsection (2) by delivering the written notice of a special meeting to each board member by electronic mail at least twenty-four hours before the hour set for the meeting.

(3) Any member may waive notice of the time, place, and purpose of a special meeting at any time before, during, or after such meeting, and attendance thereat shall be deemed to be a waiver.

(4) At any special meeting, no business other than that stated in the notice of said meeting shall be transacted, unless all members are present and shall consent to consider and transact other business.

(5) (a) All regular and special meetings of the board shall be open to the public, but the board may require any person who disturbs good order to leave. At any regular or special meeting the board may proceed in executive session in accordance with the requirements of this paragraph (a) and paragraph (d) of this subsection (5). Only those persons invited by the board may be present during executive session, and the board shall not make final policy decisions while in executive session. At the special meeting of the board called pursuant to section 22-32-104 (1), each board member shall sign an affidavit stating that the board member is aware of and will comply with the confidentiality requirements and restrictions applicable to executive sessions of the board, as described in section 24-6-402, C.R.S., regardless of whether the board member participates in the executive session in person or electronically in accordance with the board policy adopted pursuant to subsection (7) of this section. The school district shall keep and preserve the affidavits with the minutes of board meetings and other board documents.

(b) The board shall make a recording of each regular and special meeting of the board at which votes are taken and recorded and shall make the recording available to the public. The board, at its discretion, shall use appropriate technology that is available within the school district at the time the recording is made and shall, at a minimum, make an audio recording. An individual or entity may request a copy of a recording and shall pay the costs the board incurs in providing the copy, pursuant to section 24-72-205, C.R.S.

(c) The board shall institute a policy requiring, at a minimum, retaining recordings of board meetings made pursuant to this subsection (5) for a minimum of ninety days.

(d) In the case of a meeting of a board of education during which an executive session is held, the minutes of the meeting must indicate the topic of the discussion at the executive session as well as the amount of time each topic was discussed while the board was meeting in executive session. The minutes along with the amount of time each topic was discussed must be posted on the website of the board not later than ten business days following the meeting at which the minutes are approved by the board. If the board does not maintain a website, the minutes must be published in the same manner as the board regularly provides public notice. The board shall comply with all other requirements pertaining to the holding of a meeting in executive session including, without limitation, those specified in section 24-6-402 (2)(d.5)(II)(A), C.R.S.

(e) Notwithstanding section 24-6-402 (2)(d.5)(II)(E), C.R.S., the record of an executive session of a board of education that is electronically recorded pursuant to section 24-6-402 (2)(d.5)(II)(A), C.R.S., including, without limitation, the actual electronic recording of the executive session, must be retained for at least ninety days after the date of the executive session.

(6) All voting at any meeting shall be by roll call. The names of the members shall be called alphabetically, and each member present shall orally vote "Aye" or "No" upon each question unless excused from voting by the board for good cause. Election of the president and vice-president may be by secret ballot.

(7) (a) The board may adopt a policy authorizing board members to attend and participate in regular or special meetings electronically. At a minimum, the policy must ensure that a meeting at which one or more board members participate electronically is open to the public and that the members who participate electronically are included in the recording made in accordance with paragraph (b) of subsection (5) of this section. A member who participates electronically in conformance with the policy is considered present for purposes of subsections (4) and (6) of this section.

(b) It is the intent of the general assembly that a board that adopts a policy authorized in paragraph (a) of this subsection (7) to allow board members to attend and participate electronically in regular or special board meetings will ensure that the policy:

(I) Requires a quorum of the board to be physically present in one location to convene a meeting;

(II) Allows members of the board to attend the meeting electronically only when there are extenuating circumstances, as described in the board's policy;

(III) Leaves discretion to the board to decide the maximum number of board meetings that a member may attend electronically before the member's position is declared to be vacant;

(IV) Requires the board to have technology in place that will ensure that members of the public can hear the comments made by a board member who attends the meeting electronically and that the board member can hear comments made by the public; and

(V) Clearly describes the methods by which a board member may attend a meeting electronically, which methods may include attendance via telephone, video conferencing, or other electronic means.



§ 22-32-108.5. Board of education - distribution of additional mill levy revenue - definitions - legislative declaration

(1) (a) The general assembly recognizes that section 15 of article IX of the state constitution grants to each school district board of education control of instruction in the schools of the school district. The power of local control of instruction applies to all of the schools of the school district and therefore imposes on the school district board of education the responsibility to ensure the equitable treatment of all of the students enrolled in all of the schools of the school district.

(b) The general assembly further finds that section 2 of article IX of the state constitution requires the general assembly to provide for the maintenance of a thorough and uniform system of free public schools throughout the state. Requiring each school district board of education to equitably use and distribute its resources to meet the needs of all students enrolled in all of the schools of the school district supports greater uniformity in providing public education services within each school district and throughout the state.

(c) The general assembly finds, therefore, that each school district board of education has the duty to ensure that the school district uses and allocates its resources in a manner that results in the equitable treatment of all students enrolled in the school district, according to their individual needs, regardless of the type of school of the school district in which each student is enrolled.

(2) As used in this section, unless the context otherwise requires:

(a) "Additional mill levy revenue" means the amount of property tax revenue that a school district collects from mills that are authorized by voters before, on, or after June 2, 2017, and that a school district levies in addition to the school district's total program mill levy established in section 22-54-106 (2), not including mills that a school district may levy for purposes of incurring or repaying bonded indebtedness or for paying amounts due pursuant to installment sales agreements or lease purchase agreements entered into as of June 2, 2017, for which additional mill levy revenue was contractually committed as of June 2, 2017.

(b) "Alternative education campus" means a public school that is designated by the state board of education as an alternative education campus pursuant to section 22-7-604.5.

(c) "Charter school" means a charter school authorized by a school district as provided in part 1 of article 30.5 of this title 22.

(d) "Innovation school" means a school in which a local school board implements an innovation plan as provided in section 22-32.5-104 or a school that is included in an innovation school zone, as defined in section 22-32.5-103.

(e) "Local school board" means the school district board of education of a participating school district.

(f) "Participating school district" means a school district that, on or after June 2, 2017:

(I) Collects additional mill levy revenue; and

(II) Is designated as a school district of innovation as provided in article 32.5 of this title 22 or authorizes at least one charter school as provided in part 1 of article 30.5 of this title 22.

(g) "Per pupil mill levy share" means an amount equal to the total amount of additional mill levy revenue that a participating school district collects for a budget year divided by the school district's funded pupil count, as defined in section 22-54-103, for that budget year.

(h) "Per pupil program share" means an amount equal to the amount of additional mill levy revenue allocated to a program in a participating school district's plan, divided by the total number of students enrolled in the schools of the participating school district who are eligible to participate in the program, multiplied by the number of eligible students enrolled in a charter school or school of innovation that chooses to receive the per pupil program share in lieu of participating in the program.

(i) "Plan" means the plan for using and distributing additional mill levy revenue as described in this section that is adopted by a local school board.

(j) "Type" means the status of a school of the school district as a traditional, charter, innovation, or magnet school or as operating under some other organizational or governance structure. "Type" does not include a school's status as an alternative education campus or other alternative high school or status based on the grade levels the school serves or the type of performance plan the school operates under as described in part 4 of article 11 of this title 22.

(3) For the 2019-20 budget year and for each budget year thereafter, the local school board of each participating school district shall either implement a plan for using and distributing the additional mill levy revenue that the participating school district collects for each budget year, as described in subsection (4) of this section, or distribute to each charter school and innovation school of the participating school district an amount equal to at least ninety-five percent of the participating school district's per pupil mill levy share for the applicable budget year multiplied by the number of students enrolled in the charter school or the innovation school for the applicable budget year, as described in subsection (5) of this section.

(4) (a) A local school board that chooses to adopt a plan must adopt the plan by July 1, 2018. Subject to statutory limits or requirements that apply to specific mill levy authorizations and any purposes specifically approved by voters in approving additional mill levy revenue, the plan must ensure that the additional mill levy revenue is distributed to, or otherwise used for programs that benefit, the schools of the participating school district based on meeting the needs of and equitably supporting the education of all of the students enrolled in all of the schools of the participating school district, regardless of the type of school in which each student is enrolled. For each program included in the plan, a charter school or innovation school may choose to receive the per pupil program share in lieu of participating in the program, in which case the participating school district shall distribute to the charter school or innovation school the per pupil program share. The charter school or innovation school shall use the per pupil program share to provide a program or services, as selected by the charter school or innovation school, to benefit the students for whom it received the per pupil program share. The local school board shall ensure that the determination of the amount of additional mill levy revenue that a school of the participating school district receives as a distribution or through participation in a program is not based on and does not take into account the school's type. The local school board shall ensure that equitable distribution of the additional mill levy revenue is fully implemented in the 2019-20 budget year and in each budget year thereafter.

(b) Through the plan, a local board of education may use the additional mill levy revenue to provide additional per pupil funding to students enrolled in alternative education campuses, students who qualify for free or reduced-price meals under the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., students identified as English language learners pursuant to section 22-24-105, and students who have individualized education programs under part 1 of article 20 of this title 22, so long as the amount distributed for the benefit of each student is the same regardless of the type of school in which the student is enrolled.

(c) Each plan must require the local school board to equitably distribute all of the participating school district's additional mill levy revenue that is not distributed for specific programs or student populations, as provided in subsections (4)(a) and (4)(b) of this section, to the schools of the participating school district in direct proportion to the number of students enrolled in each school. The distribution must include all of the schools of the participating school district without regard to type of school.

(d) Each plan must:

(I) Identify the amount of additional mill levy revenue that the participating school district spends on administrative services or other district-level uses as specifically authorized in this subsection (4);

(II) Describe each of the administrative services or other district-level uses; and

(III) Specify how the administrative services or other district-level uses benefit all of the students enrolled in the schools of the participating school district.

(e) Each local school board that adopts a plan shall periodically review the plan and update it as necessary to ensure that the additional mill levy revenue that the participating school district collects is equitably distributed as provided in subsections (4)(a) to (4)(c) of this section to the schools of the participating school district to benefit all of the students enrolled in all of the schools of the participating school district.

(f) Notwithstanding any provision of this subsection (4) to the contrary, a local school board may, but is not required to, distribute a portion of the additional mill levy revenue to a multi-district online school of the participating school district.

(5) (a) Beginning in the 2019-20 budget year and in each budget year thereafter, the local school board of a participating school district that chooses not to adopt a plan shall distribute to each charter school and innovation school of the participating school district an amount equal to at least ninety-five percent of the participating school district's per pupil mill levy share for the applicable budget year multiplied by the number of students enrolled in the charter school or the innovation school for the applicable budget year. In counting the number of pupils enrolled in a charter school or innovation school, the school district shall count a pupil enrolled in kindergarten or in a preschool program as at least a half-day pupil and may, at the school district's discretion, count a pupil who is included in the school district's online pupil enrollment, as defined in section 22-54-103.

(b) If a local school board has in place or adopts a written policy that directs the participating school district to distribute any portion of its additional mill levy revenue to specifically benefit students enrolled in alternative education campuses, students who qualify for free or reduced-price meals under the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., students who are identified as English language learners under section 22-24-105, or students who have individualized education programs under part 1 of article 20 of this title 22, the participating school district may continue distributing the revenue for these purposes, so long as:

(I) The amount distributed for each student is the same regardless of the type of school in which the student is enrolled; and

(II) The participating school district distributes any amount of additional mill levy revenue that remains after distribution for these purposes in accordance with subsection (5)(a) of this section.

(6) If a local school board distributes a portion of the total additional mill levy revenue that it collects for the 2016-17 budget year to the charter schools or innovation schools of the participating school district by percentage, by distribution of a per pupil amount, or by a combination of percentage and per pupil amount, the local school board shall ensure that the percentage of the total additional mill levy revenue and the per pupil amount that is distributed to the charter schools and innovation schools of the participating school district is not reduced for the 2017-18 and 2018-19 budget years. An authorizing school district or the charter school may renegotiate contract provisions concerning services or fees for services as a material revision to the charter contract, subject to the provisions of section 22-30.5-105 (4), which renegotiation shall not include negotiations regarding reauthorization of the charter school.

(7) The amount of additional mill levy revenue that a charter school receives pursuant to this section is in addition to the amount of money that the charter school receives from the school district pursuant to part 1 of article 30.5 of this title 22. The amount of additional mill levy revenue that an innovation school receives pursuant to this section is in addition to any amount of money that the innovation school receives through the school's innovation plan as provided in article 32.5 of this title 22.

(8) Notwithstanding any provision of this section to the contrary, if a school district authorizes a charter school that is physically located within the geographic boundaries of another school district, the chartering school district is not required to include in the plan described in subsection (4) of this section or in the distribution described in subsection (5) of this section any amount of additional mill levy revenue for students who are enrolled in the charter school but do not reside within the boundaries of the school district.

(9) Beginning July 1, 2018, each participating school district shall:

(a) If the local school board chooses to adopt a plan, post a copy of the plan on the participating school district's website as provided in section 22-44-304 and annually update the plan as necessary; or

(b) If the local school board chooses not to adopt a plan, for the 2018-19 budget year, post a statement of intent to distribute the additional mill levy revenue as provided in subsection (5) of this section and, for the 2019-20 budget year and annually for each budget year thereafter, post the total amount of additional mill levy revenue collected by the participating school district for each property tax year, the amount distributed to support specific student populations as described in subsection (5)(b) of this section, and the total amount distributed to support said student populations and on a per-pupil basis to each charter school and innovation school, as a percentage and as a dollar amount.

(10) A charter school that receives any amount of additional mill levy revenue pursuant to this section shall ensure that the charter school admissions policy is in compliance with section 22-30.5-104 (3).



§ 22-32-109. Board of education - specific duties

(1) In addition to any other duty required to be performed by law, each board of education shall have and perform the following specific duties:

(a) To adopt written bylaws, not inconsistent with law, for its organization and operation;

(b) To adopt policies and prescribe rules and regulations necessary and proper for the efficient administration of the affairs of the district, including procedures for competitive bidding in the purchase of goods and services, except professional services, for the district;

(c) To cause a true and correct copy of all current bylaws, policies, and rules and regulations adopted or prescribed by the board to be made available for public inspection at the administrative office of the district during reasonable business hours;

(d) To cause to be filed with the department of education the name, address, and length of term of office of each school director; and the name, address, identification of office, and date of election or appointment of the president, vice-president, secretary, and treasurer, and of the assistant secretary and assistant treasurer if there are such offices;

(e) To cause minutes of all proceedings of the board, except those of an executive session, to be recorded in convenient form, which record shall be open for public inspection at the administrative office of the district during reasonable business hours;

(f) (I) To employ all personnel required to maintain the operations and carry out the educational program of the district and to fix and order paid their compensation. Prior to the employment of any person, the board shall make an inquiry to the department of education in accordance with the provisions of section 22-32-109.7 (1). A board of a district of innovation, as defined in section 22-32.5-103 (2), may delegate the duty specified in this paragraph (f) to an innovation school, as defined in section 22-32.5-103 (3), or to a school in an innovation school zone, as defined in section 22-32.5-103 (4).

(II) and (III) Repealed.

(g) To require any employee or other person who may receive into his custody moneys which properly belong to the district to deliver such moneys to the treasurer of the district, or to deposit such moneys in a depository designated by the board;

(h) To require each employee who is likely to have in his or her temporary custody at any one time an amount of school district moneys in excess of fifty dollars to be bonded in an amount at least sufficient to cover the amount of school district moneys which is likely to be in his or her temporary custody at any time, or to be bonded in such greater amount as the board may determine. A blanket form of surety bond may be utilized to cover more than one such employee. The district shall pay the costs for any such bonds. In lieu of the bonds required by this paragraph (h), the district may purchase crime insurance coverage to protect the district from any malfeasance on the part of such employee.

(i) To cause to be kept complete and accurate financial records of the school district by funds and accounts, maintained on the basis of generally recognized principles of governmental accounting;

(j) To cause to be kept the stubs of, or a register of, all warrants or orders drawn upon school district moneys in the various funds, showing the number of each warrant or order, the date issued, the object or purpose for which drawn, the amount and to whom payable, or, in lieu thereof, similar records as normally provided in accounting procedures through the use of automatic processing;

(k) To cause a statement of the financial condition of the district to be published and posted as required by law, to cause all accounts to be audited as required by law, and to review from time to time during each fiscal year the financial position of the district;

(l) To cause all statements of account and all cancelled warrants and orders to be kept on file for six years;

(m) To cause such records as relate to the affairs or business of the district to be preserved and disposed of only in the manner provided by law;

(n) (I) To determine, prior to the end of a school year, the length of time which the schools of the district shall be in session during the next following school year, but in no event shall said schools be scheduled to have fewer than one thousand eighty hours of planned teacher-pupil instruction and teacher-pupil contact during the school year for secondary school pupils in high school, middle school, or junior high school or less than nine hundred ninety hours of such instruction and contact for elementary school pupils or fewer than four hundred fifty hours of such instruction for a half-day kindergarten program or fewer than nine hundred hours of such instruction for a full-day kindergarten program. In no case shall a school be in session for fewer than one hundred sixty days without the specific prior approval of the commissioner of education. In extraordinary circumstances, if it appears to the satisfaction of the commissioner that compliance with the provisions of this subparagraph (I) would require the scheduling of hours of instruction and contact at a time when pupil attendance will be low and the benefits to pupils of holding such hours of instruction will be minimal in relation to the cost thereof, the commissioner may waive the provisions of this subparagraph (I) upon application therefor by the board of education of the district.

(II) (A) The actual hours of teacher-pupil instruction and teacher-pupil contact specified in subparagraph (I) of this paragraph (n) may be reduced to no fewer than one thousand fifty-six hours for secondary school pupils, no fewer than nine hundred sixty-eight hours for elementary school pupils, no fewer than four hundred thirty-five hours for half-day kindergarten pupils, or no fewer than eight hundred seventy hours for full-day kindergarten pupils, for parent-teacher conferences, staff in-service programs, and closing deemed by the board to be necessary for the health, safety, or welfare of students.

(B) Prior to the beginning of the school year, each district shall provide for the adoption of a district calendar which is applicable to all schools within the district or shall provide for the adoption of a school calendar for each individual school within the district. The district calendar or individual school calendars may be adopted by the board of education, the district administration, the school administration, or any combination thereof. A copy of the calendar shall be provided to the parents or guardians of all children enrolled in schools within the district. Such calendar shall include the dates for all staff in-service programs scheduled for the school year. The board, district administration, or school administration shall allow for public input from parents and teachers prior to scheduling the dates for staff in-service programs. Any change in the calendar, excluding changes resulting from emergency closings or other unforeseen circumstances, shall be preceded by adequate and timely notice from the board, district administration, or school administration of not less than thirty days.

(o) When so directed by the state board of education, but no more often than once during any twelve-month period, to cause a census of all persons resident within the district who have not attained the age of twenty-one years, or any age group thereof, to be taken on a prescribed date, upon such forms as shall be supplied by the state board;

(p) To appoint an attendance officer as required by the "School Attendance Law of 1963", article 33 of this title;

(q) To cause to be prepared, executed, and filed with the state board of education any report required by law or by regulation;

(r) To comply with the rules and regulations adopted by the state board of education pursuant to article 4 of title 24, C.R.S.;

(s) To cause to be erected and maintained a suitable flagstaff with the attachments necessary for the display of flags upon the administration building or, if none, on the principal school building or the grounds thereof and to cause suitable flags of standard bunting, not less than three by five feet in size, of the United States and the state of Colorado to be displayed upon said flagstaff at all times during the day while school is in session, except during inclement weather;

(t) To determine the educational programs to be carried on in the schools of the district and to prescribe the textbooks for any course of instruction or study in such programs;

(u) To provide free textbooks for an indigent child enrolled in a school of the district without requiring a loss or damage deposit, and to insure that no child is denied the use of textbooks because of refusal of his parents to pay for the same;

(v) To cause an educational program to be maintained and operated within or, if the board makes a specific determination that such is necessary for the efficient operation of the district, outside the territorial limits of the district for the school-age children resident therein; but nothing in this paragraph (v) shall be construed in a manner to prohibit the maintenance of ungraded levels of instruction therein;

(w) and (x) Repealed.

(y) (I) To adopt written bylaws relating to conflicts of interest for members of a board of education of a school district.

(II) Upon filing a copy of the adopted written bylaws with the department of education and upon acknowledgment of receipt thereof by the department, a board shall be considered to be exempt from the requirements of section 18-8-308 (1) and (2), C.R.S. A board member not voting because of a disclosed conflict shall be exempt from the provisions of section 22-32-108 (6).

(III) The commissioner of education shall, in writing, notify the secretary of state of the exemption.

(z) To provide for a periodic in-service program for all district teachers which shall provide information about the "Child Protection Act of 1987", part 3 of article 3 of title 19, C.R.S., instruction designed to assist teachers in recognizing child abuse or neglect, and instruction designed to provide teachers with information on how to report suspected incidents of child abuse or neglect and how to assist the child-victim and his family;

(aa) To adopt and implement preschool through elementary and secondary education standards as required in part 10 of article 7 of this title;

(bb) (I) To adopt a policy mandating a prohibition against the use of all tobacco products on school property and at school-sponsored activities by students, teachers, staff, and visitors pursuant to the provisions of section 25-14-103.5, C.R.S., and to adopt such rules as are necessary to enforce such prohibition; except that no such policy shall require the expulsion of any student solely for such tobacco use;

(II) To the extent funds are available, to operate and maintain an educational program to assist students, faculty, and staff to avoid and discontinue the use of tobacco at each school under the board's direction and control;

(cc) To adopt a dress code policy for teachers and other school employees;

(dd) To adopt and revise, as necessary, policies to remove barriers to access and success in school for homeless children;

(ee) To adopt a policy to prohibit school personnel from recommending or requiring the use of a psychotropic drug for any student. School personnel shall not test or require a test for a child's behavior without prior written permission from the parents or guardians or the child and prior written disclosure as to the disposition of the results or the testing therefrom. Through such policy, school personnel should be encouraged to discuss concerns about a child's behavior with the parent or legal guardian of such child and such discussions may include a suggestion by school personnel that the parent or legal guardian speak with an appropriate health care professional.

(ff) To adopt a policy on or before October 1, 2005, to:

(I) Provide on or before December 31 of each school year, the names and mailing addresses of students enrolled in the eighth grade to the Colorado commission on higher education for use in mailing the notice of postsecondary educational opportunities and higher education admission guidelines as required in section 23-1-119.1, C.R.S.; and

(II) Provide to the parent of a student enrolled in the eighth grade, prior to the student's enrollment in his or her ninth-grade courses, a list of courses the school district has available that satisfy the Colorado commission on higher education's higher education admission guidelines;

(gg) To include a provision in any contract entered into by the school district with a college preparation program operating within the school district that the college preparation program shall provide to the Colorado commission on higher education, on or before December 31 of each school year, a report specifying each student, by unique identifying number, to the extent permissible by federal law, who was enrolled in the program during the previous school year; who completed the program during the previous school year; and who enrolled in an institution of higher education within six months after completing the program. The provisions of this paragraph (gg) shall apply to contracts entered into or renewed on or after August 10, 2005.

(hh) To provide the opportunity for a student enrolled in a public school of the district to develop a plan for academic remediation upon the request of the student's parent or legal guardian;

(ii) To adopt a policy within ninety days after April 28, 2006, to ensure that the right of school district employees and students to display reasonably the flag of the United States shall not be infringed with respect to the display:

(I) On an individual's person; or

(II) On an individual's personal property or property that is under the temporary control of an employee or a student, including but not limited to a desk top or a locker;

(jj) To identify any areas in which one or more of the principals of the schools of the school district require further training or development. The board of education shall contract for or otherwise assist the identified principals in participating in professional development programs to assist the identified principals in improving their skills in the identified areas.

(kk) (I) To undertake a community-based process to develop a blueprint for the education system in the community and to determine the skills students will need to be successful after graduation. Each board of education shall seek input from the community at large, which may include, but need not be limited to, students, parents, business persons, neighboring school districts, and regional boards of cooperative services. Each board of education shall use this blueprint, together with the guidelines for high school graduation requirements developed by the state board pursuant to section 22-2-106 (1)(a.5), to establish local high school graduation requirements applicable to students enrolling in ninth grade beginning in the 2014-15 school year. To assist the state board of education in fulfilling its duties under part 10 of article 7 of this title, each board of education shall provide to the state board of education information concerning the blueprint and the input received in developing the blueprint. A board of education that has undertaken a comprehensive community-based process and has revised its high school graduation requirements within the previous two years shall not be required to develop a new blueprint for the education system in its community or make any revisions to its high school graduation requirements.

(II) Each board of education shall report its blueprint for the education system in the community and its new or revised high school graduation requirements to the public through the accreditation process, as determined by the state board. In its report, the board of education shall demonstrate how its high school graduation requirements meet or exceed any minimum standards or core competencies or skills identified in the guidelines for high school graduation requirements developed by the state board pursuant to section 22-2-106 (1)(a.5).

(ll) To adopt written policies specifying that:

(I) The schools in the district are subject to all federal and state laws and constitutional provisions prohibiting discrimination on the basis of disability, race, creed, color, sex, sexual orientation, national origin, religion, ancestry, or need for special education services;

(II) Enrollment in a school in the district shall be open to any child who resides within the state; except that a school shall not be required to make alterations in the structure of the facility used by the school or to make alterations to the arrangement or function of rooms within the facility, except as may be required by state or federal law; and

(III) Enrollment decisions shall be made in a nondiscriminatory manner;

(mm) To adopt and implement policies as described in section 22-11-307 for accreditation of the public schools of the school district;

(nn) To ensure that each student who enrolls in the sixth grade in a public school of the school district, including but not limited to a district charter school, on the day of enrollment is registered with the state-provided, free online college planning and preparation resource, commonly referred to as "CollegeInColorado.org". The school district, the department of education, and the department of higher education shall collaborate to monitor the implementation of this paragraph (nn) and to ensure optimal interactivity between the various databases and student record systems employed by school districts and college in Colorado.

(oo) (I) To adopt policies to require each school of the school district, including the charter schools, to assist each student and his or her parent or legal guardian to develop and maintain the student's individual career and academic plan, referred to in this paragraph (oo) as an "ICAP", no later than the beginning of ninth grade. The board of education may require the schools of the school district to assist the student and his or her parent or legal guardian to develop and maintain the student's ICAP in any grade prior to ninth grade. Each student's ICAP shall comply with the requirements specified in section 22-2-136 and the rules promulgated by the state board of education pursuant to said section.

(II) The board of education shall further require each school of the school district to assist each student who is enrolled in the school and has an ICAP to use the plan effectively to direct the student's course selections and performance expectations in at least grades nine through twelve; to assist the student in meeting his or her academic and career goals as described in the ICAP; and to enable the student to demonstrate postsecondary and workforce readiness prior to or upon graduation from high school at a level that allows the student to progress toward his or her postsecondary education goals, if any, without requiring remedial educational services or courses.

(III) At a minimum, each public school shall ensure that, in developing and maintaining each student's ICAP, the counselor or teacher explains to the student's parent or legal guardian, by electronic mail or other written form, and to the student:

(A) The requirements for and benefits of concurrently enrolling in courses with an institution of higher education pursuant to the "Concurrent Enrollment Programs Act", article 35 of this title 22. Based on a request from the student or the student's parent or legal guardian, the counselor or teacher shall assist the student in course planning to enable the student to concurrently enroll in courses with an institution of higher education.

(B) The various career pathways created pursuant to section 24-46.3-104 and the types of certificates and jobs to which each pathway leads; and

(C) The skills and educational opportunities available through military enlistment. In discussing military enlistment with a student and his or her parent, each public school is encouraged to provide to the student information concerning the military enlistment test.

(2) Any board conducting a complete educational program outside the territorial limits of the district in accordance with the provisions of paragraph (v) of subsection (1) of this section shall obtain the written consent of the board of the school district in which said educational program is to be conducted prior to establishing said educational program. No board shall conduct a complete educational program outside the territorial limits of the district unless the geographic and topographical characteristics of the district make the conducting of such educational program within the territorial limits of the district unduly burdensome on the district and the students.



§ 22-32-109.1. Board of education - specific powers and duties - safe school plan - conduct and discipline code - safe school reporting requirements - school response framework - school resource officers - definitions - repeal

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Action taken" means a specific type of discipline, including but not limited to the following categories of discipline:

(I) In-school suspension;

(II) Out-of-school suspension;

(III) Classroom removal in accordance with board policy;

(IV) Expulsion;

(V) Referral to law enforcement; or

(VI) Any other form of discipline, which shall be officially identified as part of a board policy.

(b) "Bullying" means any written or verbal expression, or physical or electronic act or gesture, or a pattern thereof, that is intended to coerce, intimidate, or cause any physical, mental, or emotional harm to any student. Bullying is prohibited against any student for any reason, including but not limited to any such behavior that is directed toward a student on the basis of his or her academic performance or against whom federal and state laws prohibit discrimination upon any of the bases described in section 22-32-109 (1)(ll)(I). This definition is not intended to infringe upon any right guaranteed to any person by the first amendment to the United States constitution or to prevent the expression of any religious, political, or philosophical views.

(b.5) "Community partners" means, collectively, local fire departments, state and local law enforcement, local 911 agencies, interoperable communications providers, the safe2tell program described in section 24-31-606, C.R.S., local emergency medical service personnel, local mental health organizations, local public health agencies, local emergency management personnel, local or regional homeland security personnel, and school resource officers.

(c) "Dangerous weapon" has the same meaning as set forth in section 22-33-102 (4).

(d) "Full-time teacher" means a person who is licensed pursuant to article 60.5 of this title, or is authorized pursuant to section 22-60.5-111 to teach, and is primarily engaged in teaching during a majority of the instructional minutes per school day.

(e) "Habitually disruptive student" has the same meaning as set forth in section 22-33-106 (1)(c.5).

(e.5) "Law enforcement" includes any law enforcement agency, law enforcement officer, or school resource officer.

(f) (I) "Referral to law enforcement" means a communication between a school administrator, teacher, or other school employee and law enforcement that:

(A) Is initiated by the school administrator, teacher, or other school employee; and

(B) Concerns behavior by a student that the school administrator, teacher, or other school employee believes may constitute a violation of the school conduct and discipline code or a criminal or delinquent offense and for which the school administrator, teacher, or other school employee requests an investigation or other involvement by law enforcement.

(II) "Referral to law enforcement" does not include:

(A) Contact with law enforcement that is made for the purpose of education, prevention, or intervention regarding a student's behavior;

(B) Routine or incidental communication between a school administrator, teacher, or other school employee and law enforcement; or

(C) Any incident or communication that is initiated by law enforcement.

(g) "Restorative justice" has the same meaning as set forth in section 22-32-144 (3).

(g.5) "School resource officer" means a peace officer, as described in section 16-2.5-101, C.R.S., who has specialized training, as described in section 24-31-312, C.R.S., to work with school staff and students and who is assigned to a public school or charter school for the purpose of creating a safe learning environment and responding to all-hazard threats that may impact the school.

(h) "School vehicle" shall have the same meaning as set forth in section 42-1-102 (88.5), C.R.S.

(1.5) Mission statement. Each school district board of education shall adopt a mission statement for the school district, which statement shall include making safety for all students and staff a priority in each public school of the school district.

(2) Safe school plan. In order to provide a learning environment that is safe, conducive to the learning process, and free from unnecessary disruption, each school district board of education or institute charter school board for a charter school authorized by the charter school institute shall, following consultation with the school district accountability committee and school accountability committees, parents, teachers, administrators, students, student councils where available, and, where appropriate, the community at large, adopt and implement a safe school plan, or review and revise, as necessary in response to any relevant data collected by the school district, any existing plans or policies already in effect. In addition to the aforementioned parties, each school district board of education, in adopting and implementing its safe school plan, may consult with victims' advocacy organizations, school psychologists, local law enforcement, and community partners. The plan, at a minimum, must include the following:

(a) Conduct and discipline code. (I) A concisely written conduct and discipline code that shall be enforced uniformly, fairly, and consistently for all students. Copies of the code shall be provided to each student upon enrollment at the elementary, middle, and high school levels and shall be posted or kept on file at each public school in the school district. The school district shall take reasonable measures to ensure that each student of each public school in the school district is familiar with the code. The code shall include, but need not be limited to:

(A) General policies on student conduct, safety, and welfare;

(B) General policies and procedures for dealing with students who cause a disruption on school grounds, in a school vehicle, or at a school activity or sanctioned event, including a specific policy allowing a teacher to remove a disruptive student from his or her classroom. The policy shall state that, upon the third such removal from a teacher's class, the teacher may remove the disruptive student from the teacher's class for the remainder of the term of the class; except that a disruptive student shall not be removed from a teacher's class for the remainder of the term of the class unless the principal of the student's school or his or her designee has developed and implemented a behavior plan for the student. A behavior plan may be developed after the first such removal from class and shall be developed after the second removal from class. The general policies and procedures shall include a due process procedure, which at a minimum shall require that, as soon as possible after a removal, the teacher or the school principal shall contact the parent or legal guardian of the student to request his or her attendance at a student-teacher conference regarding the removal. Any policy or procedure adopted shall comply with applicable federal and state laws, including but not limited to laws regarding students with disabilities.

(C) Provisions for the initiation of suspension or expulsion proceedings for students who qualify as habitually disruptive students;

(D) Policies and procedures for the use of acts of reasonable and appropriate physical intervention or force in dealing with disruptive students; except that no board shall adopt a discipline code that includes provisions that are in conflict with the definition of child abuse in section 18-6-401 (1), C.R.S., and section 19-1-103 (1), C.R.S.;

(E) General policies and procedures for determining the circumstances under and the manner in which disciplinary actions, including suspension and expulsion, shall be imposed in accordance with the provisions of sections 22-33-105 and 22-33-106;

(F) A specific policy concerning gang-related activities on school grounds, in school vehicles, and at school activities or sanctioned events;

(G) Written prohibition, consistent with section 22-33-106, of students from bringing or possessing dangerous weapons, drugs, or other controlled substances on school grounds, in a school vehicle, or at a school activity or sanctioned event and from using drugs or other controlled substances on school grounds, in a school vehicle, or at a school activity or sanctioned event;

(H) Written prohibition of students from using or possessing tobacco products on school grounds, in a school vehicle, or at a school activity or sanctioned event;

(I) A written policy concerning searches on school grounds, including searches of student lockers;

(J) A dress code policy that prohibits students from wearing apparel that is deemed disruptive to the classroom environment or to the maintenance of a safe and orderly school. The dress code policy may require students to wear a school uniform or may establish minimum standards of dress;

(K) On and after August 8, 2001, a specific policy concerning bullying prevention and education. Each school district is encouraged to ensure that its policy, at a minimum, incorporates the biennial administration of surveys of students' impressions of the severity of bullying in their schools, as described in section 22-93-104 (1)(c); character building; and the designation of a team of persons at each school of the school district who advise the school administration concerning the severity and frequency of bullying incidents that occur in the school, which team may include, but need not be limited to, law enforcement officials, social workers, prosecutors, health professionals, mental health professionals, school psychologists, counselors, teachers, administrators, parents, and students. Each school district's policy shall set forth appropriate disciplinary consequences for students who bully other students and for any person who takes any retaliatory action against a student who reports in good faith an incident of bullying, which consequences shall comply with all applicable state and federal laws.

(L) Information concerning the school district's policies for the use of restraint and seclusion on students, including a reference to section 26-20-111 and information concerning the process for filing a complaint regarding the use of restraint or seclusion, as such process is set forth by rule of the state board pursuant to section 22-32-147.

(II) In creating and enforcing a school conduct and discipline code pursuant to subparagraph (I) of this paragraph (a), each school district board of education, on and after August 1, 2013, shall:

(A) Impose proportionate disciplinary interventions and consequences, including but not limited to in-school suspensions, in response to student misconduct, which interventions and consequences are designed to reduce the number of expulsions, out-of-school suspensions, and referrals to law enforcement, except for such referrals to law enforcement as are required by state or federal law;

(B) Include plans for the appropriate use of prevention, intervention, restorative justice, peer mediation, counseling, or other approaches to address student misconduct, which approaches are designed to minimize student exposure to the criminal and juvenile justice system. The plans shall state that a school administration shall not order a victim's participation in a restorative justice practice or peer mediation if the alleged victim of an offending student's misconduct alleges that the misconduct constitutes unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.; a crime in which the underlying factual basis involves domestic violence, as defined in section 18-6-800.3 (1), C.R.S.; stalking as defined in section 18-3-602, C.R.S.; or violation of a protection order, as defined in section 18-6-803.5, C.R.S.;

(C) Ensure that the implementation of the code complies with all state and federal laws concerning the education of students with disabilities, as defined in section 22-20-103 (5); and

(D) Ensure that, in implementing the code, each school of the school district shows due consideration of the impact of certain violations of the code upon victims of such violations, in accordance with the provisions of Title IX of the United States Code and other state and federal laws.

(b) Safe school reporting requirements. A policy whereby the principal of each public school in a school district is required to submit annually, in a manner and by a date specified by rule of the state board, a written report to the board of education of the school district concerning the learning environment in the school during that school year. The board of education of the school district shall annually compile the reports from every school in the district and submit the compiled report to the department of education in a format specified by rule of the state board. The compiled report must be easily accessible by the general public through a link on the department of education's website home page. The report must include, but need not be limited to, the following specific information for the preceding school year:

(I) The total enrollment for the school;

(II) The average daily attendance rate at the school;

(III) Dropout rates for grades seven through twelve, if such grades are taught at the school;

(IV) The number of conduct and discipline code violations. Each violation must be reported only in the most serious category that is applicable to that violation, including but not limited to specific information identifying the number of, and the action taken with respect to, each of the following types of violations:

(A) Possessing a dangerous weapon on school grounds, in a school vehicle, or at a school activity or sanctioned event without the authorization of the school or the school district;

(B) Use or possession of alcohol on school grounds, in a school vehicle, or at a school activity or sanctioned event;

(C) Use, possession, or sale of a drug or controlled substance, other than marijuana, on school grounds, in a school vehicle, or at a school activity or sanctioned event;

(C.5) The unlawful use, possession, or sale of marijuana on school grounds, in a school vehicle, or at a school activity or sanctioned event;

(D) Use or possession of a tobacco product on school grounds, in a school vehicle, or at a school activity or sanctioned event;

(E) Being willfully disobedient or openly and persistently defiant or repeatedly interfering with the school's ability to provide educational opportunities to, and a safe environment for, other students;

(F) Commission of an act on school grounds, in a school vehicle, or at a school activity or sanctioned event that, if committed by an adult, would be considered first degree assault, as described in section 18-3-202, C.R.S., second degree assault, as described in section 18-3-203, C.R.S., or vehicular assault, as described in section 18-3-205, C.R.S.;

(G) Behavior on school grounds, in a school vehicle, or at a school activity or sanctioned event that is detrimental to the welfare or safety of other students or of school personnel, including but not limited to incidents of bullying and other behavior that creates a threat of physical harm to the student or to other students;

(H) Willful destruction or defacement of school property;

(I) Commission of an act on school grounds, in a school vehicle, or at a school activity or sanctioned event that, if committed by an adult, would be considered third degree assault, as described in section 18-3-204, C.R.S., or disorderly conduct, as described in section 18-9-106 (1)(d), C.R.S., but not disorderly conduct involving firearms or other deadly weapons, as described in section 18-9-106 (1)(e) and (1)(f), C.R.S.;

(J) Commission of an act on school grounds, in a school vehicle, or at a school activity or sanctioned event that, if committed by an adult, would be considered robbery; and

(K) Other violations of the code of conduct and discipline that resulted in documentation of the conduct in a student's record;

(V) and (VI) (Deleted by amendment, L. 2012.)

(VII) The average class size for each public elementary school, middle school or junior high school, and senior high school in the state calculated as the total number of students enrolled in the school divided by the number of full-time teachers in the school;

(VIII) The school's policy concerning bullying prevention and education, including information related to the development and implementation of any bullying prevention programs; and

(IX) The number of acts of sexual violence on school grounds, in a school vehicle, or at a school activity or sanctioned event. Any information provided as a part of this subparagraph (IX) for the safe school reporting requirements must be reported as aggregate data and must not include any personally identifying information. For the purposes of this subparagraph (IX), "sexual violence" means a physical sexual act perpetrated against a person's will or where a person is incapable of giving consent.

(c) Internet safety plan. (I) Each school district is encouraged to provide a comprehensive, age-appropriate curriculum that teaches safety in working and interacting on the internet in grades kindergarten through twelve. At a minimum, the curriculum may address the following topics:

(A) Interaction with persons in the cybercommunity;

(B) Personal safety in interacting with persons on the internet;

(C) Recognition and avoidance of online bullying;

(D) Technology, computer virus issues, and ways to avoid computer virus infection;

(E) Predator identification;

(F) Intellectual property, including education concerning plagiarism and techniques to avoid committing plagiarism and laws concerning downloading of copyrighted materials including music;

(G) Privacy and the internet;

(H) Online literacy, including instruction in how to identify credible, factual, trustworthy websites; and

(I) Homeland security issues related to internet use.

(II) Each school district is encouraged to structure the internet safety plan so as to incorporate the internet safety topics into the teaching of the regular classroom curricula, rather than isolating the topics as a separate class. Each school district is encouraged to use available internet safety curricula resources, including but not limited to materials available through nonprofit internet safety foundations that are endorsed by the federal government. Each school district is also encouraged to work with local law enforcement for the jurisdiction in which the school district is located in developing the internet safety curricula, especially with regard to topics that address personal safety on the internet, internet predator identification, privacy issues, and homeland security issues. Each school district is also encouraged to collaborate with parents and teachers in developing the internet safety curricula, including collaborating with district and statewide organizations that represent parents and teachers.

(III) Each school district is encouraged to begin implementing the internet safety plan with the 2005-06 school year and to annually review and, as necessary, revise the plan. Each school district is encouraged to identify a person who is responsible for overseeing implementation of the internet safety plan within each public school of the school district to ensure that each public school complies with the requirements of the plan.

(IV) If a school district chooses to adopt an internet safety plan and to identify a person who is responsible for overseeing implementation of the plan, the person is encouraged to annually submit an internet safety plan implementation report to the school district board of education specifying the level of implementation achieved by each public school of the school district and providing an overview of the internet safety curricula adopted and implemented in each public school of the school district. The school district board of education of each school district that chooses to adopt an internet safety plan is encouraged to submit to the department of education an annual report summarizing the internet safety plan implementation report and is encouraged to make the annual summary report available on the school district website.

(2.5) (a) Safe school plan - child sexual abuse and assault prevention plan. Each school district is encouraged, as part of its safe school plan, to adopt a child sexual abuse and assault prevention plan. Each school district is encouraged to include in the plan delivery of a comprehensive, age-appropriate curricula for kindergarten through twelfth grade regarding child sexual abuse and assault awareness and prevention. The curricula may address, but need not be limited to:

(I) The skills to recognize:

(A) Child sexual abuse and assault;

(B) Boundary violations and unwanted forms of touching and contact; and

(C) Behaviors that an offender uses to groom or desensitize a victim; and

(II) Strategies to:

(A) Promote disclosure;

(B) Reduce self-blame; and

(C) Mobilize bystanders.

(b) Each school district is encouraged to include in the child sexual abuse and assault prevention plan professional development for school personnel and parents in preventing, identifying, and responding to child sexual abuse and assault. Professional development may include providing training in preventing, identifying, and responding to child sexual abuse and assault, including using the child abuse reporting hotline system created pursuant to section 26-5-111, C.R.S., and distributing resources to raise the awareness of school personnel and parents regarding child sexual abuse and assault and preventing child sexual abuse and assault.

(c) A school district is encouraged to use curricula and professional development materials, training, and other resources available from the school safety resource center pursuant to section 24-33.5-1809, C.R.S.

(d) As used in this subsection (2.5), "school personnel" includes teachers, administrators, school resource officers, and other employees of a school district or a public school.

(3) Agreements with state agencies. Each board of education shall cooperate and, to the extent possible, develop written agreements with law enforcement, the juvenile justice system, and social services, as allowed under state and federal law, to keep each school environment safe. Each board of education shall adopt a policy whereby procedures will be used following instances of assault upon, disorderly conduct toward, harassment of, the making knowingly of a false allegation of child abuse against, or any alleged offense under the "Colorado Criminal Code" directed toward a school teacher or school employee or instances of damage occurring on the premises to the personal property of a school teacher or school employee by a student. Such procedures shall include, at a minimum, the following provisions:

(a) Such school teacher or school employee shall file a complaint with the school administration and the board of education.

(b) The school administration shall, after receipt of such report and proof deemed adequate to the school administration, suspend the student for three days, such suspension to be in accordance with the procedures established therefor, and shall initiate procedures for the further suspension or expulsion of the student where injury or property damage has occurred.

(c) The school administration shall report the incident to the district attorney or appropriate local law enforcement, which shall, upon receiving such report, investigate the incident to determine the appropriateness of filing criminal charges or initiating delinquency proceedings.

(4) School response framework - school safety, readiness, and incident management plan. Each board of education shall establish a school response framework that shall consist of policies described in this subsection (4). By satisfying the requirements of this subsection (4), a school or school district shall be in compliance with the national incident management system, referred to in this subsection (4) as "NIMS", developed by the federal emergency management agency. At a minimum, the policies shall require:

(a) (I) Each school district, on or before July 1, 2009, to establish a date by which each school of the school district shall be in compliance with the requirements of this subsection (4); except that the date may be changed by the school board for cause.

(II) Each school district shall make the dates established pursuant to subparagraph (I) of this paragraph (a) available to the public upon request.

(b) Each school district to adopt the national response framework released by the federal department of homeland security and NIMS formally through orders or resolutions;

(c) Each school district to institutionalize the incident command system as taught by the emergency management institute of the federal emergency management agency;

(d) Each school district, on or before July 1, 2009, to start to develop a school safety, readiness, and incident management plan, including, to the extent possible, emergency communications, that coordinates with any statewide or local emergency operation plans. In developing the plan, a school district may collaborate with community partners. The school safety, readiness, and incident management plan shall, at a minimum, identify for each public school in the school district:

(I) Safety teams and backups who are responsible for interacting with community partners and assuming key incident command positions; and

(II) Potential locations for various types of operational locations and support functions or facilities;

(e) To the extent possible, each school district to enter into memoranda of understanding with the community partners specifying responsibilities for responding to incidents;

(f) To the extent possible, each public school to create an all-hazard exercise program based on NIMS and to conduct tabletop exercises and other exercises in collaboration with community partners from multiple disciplines and, if possible, multiple jurisdictions to practice and assess preparedness and communications interoperability with community partners;

(g) To the extent possible, each public school, in collaboration with its school district, to hold coordinated exercises among school employees and community partners, including at a minimum:

(I) Orientation meetings to inform all parties about emergency operation plans and procedures;

(II) All-hazard drills, in addition to fire drills, to improve individual and student emergency procedures and to test communications interoperability; and

(III) Tabletop exercises to discuss and identify roles and responsibilities in different scenarios;

(h) Each public school to conduct a written evaluation following the exercises and certain incidents as identified by the school or school district and identify and address lessons learned and corrective actions in updating response plans and procedures;

(i) Each public school, at least every academic term, to inventory emergency equipment and test communications equipment and its interoperability with affected state and local agencies;

(j) Each school district to adopt written procedures for taking action and communicating with local law enforcement agencies, community emergency services, parents, students, and the media in the event of certain incidents as identified by the school or school district;

(k) Key emergency school personnel, including but not limited to safety teams and backups, to complete courses provided by the federal emergency management agency's emergency management institute or by institutions of higher education in the state system of community and technical colleges;

(l) School district employee safety and incident management training, including provisions stating that completion of any courses identified by the department of public safety pursuant to section 24-33.5-1606.5 (3), C.R.S., as related to NIMS count toward the professional development requirements of a person licensed pursuant to article 60.5 of this title;

(m) Each school district to work with community partners to update and revise all standard operating procedures, ensuring that all aspects of NIMS are incorporated, including but not limited to policies and principles, planning, procedures, training, response, exercises, equipment, evaluation, and corrective actions;

(n) Each school district to coordinate with community partners to assess overall alignment and compliance with NIMS; identify requirements already met; establish a baseline for NIMS compliance; and determine action steps, including developing a plan and timeline, to achieve and maintain all NIMS goals;

(o) Each school district to develop a timeline and strategy for compliance with the requirements of this subsection (4) and to strategically plan, schedule, and conduct all activities with community partners; and

(p) School resource officers to be familiar with the school response framework outlined in this subsection (4), the all-hazard exercise program, and the interoperable communications of the school to which he or she is assigned.

(5) Safety and security policy. Each board of education shall adopt a policy requiring annual school building inspections to address the removal of hazards and vandalism and any other barriers to safety and supervision.

(6) Sharing information. Notwithstanding any provision to the contrary in title 24, each board of education shall establish policies consistent with section 24-72-204 (3) and with applicable provisions of the federal "Family Educational Rights and Privacy Act of 1974" (FERPA), 20 U.S.C. sec. 1232g, and all federal regulations and applicable guidelines adopted thereto, to share and release information directly related to a student and maintained by a public school or by a person acting for the public school in the interest of making schools safer. Sharing of information concerning an out-of-home placement student who is being transferred to a public school must comply with the rules established by the state board pursuant to section 22-2-139 (9).

(7) Open school policy. Each board of education shall adopt an open school policy to allow parents and members of the school district board of education reasonable access to observe classes, activities, and functions at a public school upon reasonable notice to the school administrator's office.

(8) Employee screenings. Each board of education shall adopt a policy of making inquiries upon good cause to the department of education for the purposes of screening licensed employees and nonlicensed employees hired on or after January 1, 1991. Licensed employees employed by school districts on or after January 1, 1991, shall be screened upon good cause to check for any new instances of criminal activity listed in section 22-32-109.9 (1)(a). Nonlicensed employees employed by a school district on or after January 1, 1991, shall be screened upon good cause to check for any new instances of criminal activity listed in section 22-32-109.8 (2)(a).

(9) Immunity. (a) A school district board of education or a teacher or any other person acting in good faith in accordance with the provisions of subsection (2) of this section in carrying out the powers or duties authorized by said subsection shall be immune from criminal prosecution or civil liability for such actions; except that a teacher or any other person acting willfully or wantonly in violation of said subsection shall not be immune from criminal prosecution or civil liability pursuant to said subsection. A teacher or any other person claiming immunity from criminal prosecution under this paragraph (a) may file a motion that shall be heard prior to trial. At the hearing, the teacher or other person claiming immunity shall bear the burden of establishing the right to immunity by a preponderance of the evidence.

(b) A teacher or any other person acting in good faith and in compliance with the conduct and discipline code adopted by the board of education pursuant to paragraph (a) of subsection (2) of this section shall be immune from civil liability; except that a person acting willfully and wantonly shall not be immune from liability pursuant to this paragraph (b). The court shall dismiss any civil action resulting from actions taken by a teacher or any other person pursuant to the conduct and discipline code adopted by the board of education pursuant to paragraph (a) of subsection (2) of this section upon a finding by the court that the person acted in good faith and in compliance with such conduct and discipline code and was therefore immune from civil liability pursuant to paragraph (a) of this subsection (9). The court shall award court costs and reasonable attorney fees to the prevailing party in such a civil action.

(c) If a teacher or any other person does not claim or is not granted immunity from criminal prosecution pursuant to paragraph (a) of this subsection (9) and a criminal action is brought against a teacher or any other person for actions taken pursuant to the conduct and discipline code adopted by the board of education pursuant to paragraph (a) of subsection (2) of this section, it shall be an affirmative defense in the criminal action that the teacher or such other person was acting in good faith and in compliance with the conduct and discipline code and was not acting in a willful or wanton manner in violation of the conduct and discipline code.

(d) An act of a teacher or any other person shall not be considered child abuse pursuant to sections 18-6-401 (1) and 19-1-103 (1), C.R.S., if:

(I) The act was performed in good faith and in compliance with the conduct and discipline code adopted by the board of education pursuant to paragraph (a) of subsection (2) of this section; or

(II) The act was an appropriate expression of affection or emotional support, as determined by the board of education.

(e) A teacher or any other person who acts in good faith and in compliance with the conduct and discipline code adopted by the board of education pursuant to paragraph (a) of subsection (2) of this section shall not have his or her contract nonrenewed or be subject to any disciplinary proceedings, including dismissal, as a result of such lawful actions, nor shall the actions of the teacher or other person be reflected in any written evaluation or other personnel record concerning such teacher or other person. A teacher or any other person aggrieved by an alleged violation of this paragraph (e) may file a civil action in the appropriate district court within two years after the alleged violation.

(10) Compliance with safe school reporting requirements. If the state board determines that a school district or one or more of the public schools in a school district is in willful noncompliance with the provisions of paragraph (b) of subsection (2) of this section, the state's share of the school district's total program, as determined pursuant to article 54 of this title, may be subject to forfeiture until the school district and each school in the district attains compliance with the provisions of paragraph (b) of subsection (2) of this section.

(11) (a) Review of reporting requirements. During the 2020 regular legislative session, the education and judiciary committees of the house of representatives and the senate, or any successor committees, are encouraged to formally review the reports received from the division of criminal justice pursuant to section 24-33.5-503 (1)(bb), C.R.S. The committee members are encouraged to consider whether to:

(I) Continue to require law enforcement officers and district attorneys to submit data to the division of criminal justice; or

(II) Introduce legislation to repeal such reporting requirements.

(b) This subsection (11) is repealed, effective July 1, 2020.



§ 22-32-109.2. Board of education - specific duties - adoption of policy

(1) In carrying out the duties specified in section 22-32-109 (1)(t), on and after July 1, 1990, each board of education is required to formally adopt a policy concerning the delivery of all educational programs and courses of instruction or study that expose pupils to any psychiatric or psychological methods or procedures involving the diagnosis, assessment, or treatment of any behavioral or mental health disorder.

(2) Prior to taking action pursuant to subsection (1) of this section, a board of education shall provide an adequate opportunity to allow review by and receive recommendations from members of the board, the personnel of the school district, the parents of pupils enrolled in the school district, and members of the public.

(3) The department of education shall prepare model policies to provide guidance to boards of education adopting policies under subsection (1) of this section.



§ 22-32-109.3. Board of education - specific duties - student records

(1) Except as otherwise provided in subsections (2) and (3) of this section, each school district, as required under section 24-72-204 (3), C.R.S., shall maintain the confidentiality of the addresses and telephone numbers of students enrolled in public elementary and secondary schools within the school district and any medical, psychological, sociological, and scholastic achievement data collected concerning individual students.

(2) Notwithstanding the provisions of subsection (1) of this section, the address and telephone number and any medical, psychological, sociological, and scholastic achievement data concerning any student are released only under the following conditions:

(a) As provided in section 24-72-204 (3), C.R.S.;

(b) To district or municipal court personnel, the division of youth services, county departments of social services, the youthful offender system, and any other juvenile justice agency within fifteen days after receipt by the school district of a court order authorizing release of such information.

(3) Notwithstanding the provisions of subsection (1) of this section, either the principal of a school, or such principal's designee, or, if the student is enrolled in a public school, the superintendent of a school district in which the student is enrolled, or such superintendent's designee, shall provide attendance and disciplinary records to a criminal justice agency pursuant to the provisions of section 19-1-303 (2), C.R.S.



§ 22-32-109.4. Colorado School Collective Bargaining Agreement Sunshine Act - board of education - specific duties

(1) This section shall be known and may be cited as the "Colorado School Collective Bargaining Agreement Sunshine Act".

(2) "Collective bargaining agreement" means, for the purpose of this section, a master agreement, and any amendments, addendums, memorandums, or any other documents modifying the master agreement.

(3) In addition to any other duty required to be performed by law, each board of education shall cause, within thirty days following August 8, 2001, a true and correct copy of each collective bargaining agreement entered into by the board of education and in effect as of said date and all subsequent collective bargaining agreements entered into by the board of education, within thirty working days following the date of ratification of each agreement, to be:

(a) Posted on the website of the school district;

(b) Repealed.

(c) Made available for public inspection during regular business hours in a convenient and identified location at the main administrative office of the school district; and

(d) Filed with the board of trustees of the largest public library located within the school district.

(4) Any meeting of a board of education at which a collective bargaining agreement is discussed shall be open to the public and any notice required by section 24-6-402 (2)(c), C.R.S., shall be given prior to the meeting.



§ 22-32-109.5. Board of education - specific duties - testing requirements - basic skills placement or assessment tests - intervention plans

(1) In carrying out its duties under section 22-32-109 (1)(t) in determining educational programs, if a board of education imposes any special proficiency test for graduation from the twelfth grade beyond the regular requirements for satisfactory completion of the courses and hours prescribed for graduation, the results of such tests shall be used by school districts to design regular or special classes to meet the needs of all children as indicated by overall test results. If a board determines to impose such a proficiency test, such test shall be given at least twice during each school year, and initial testing shall take place in the ninth grade.

(2) Any child who does not satisfactorily fulfill the requirements of a special proficiency test imposed under the provisions of subsection (1) of this section shall be provided with remedial or tutorial services during the school day in the subject area in which the test indicates deficiencies for graduation purposes. Such child shall be provided with these services from the time of the initial testing until such time as the results of the special proficiency test are satisfactory. Parents of children not satisfactorily fulfilling the requirements of a special proficiency test shall be provided with all special proficiency test scores for their child a minimum of once each semester.

(3) Repealed.

(4) (a) Each school district may administer to students enrolled in grades nine through twelve in the schools of the school district the basic skills placement or assessment tests that are administered to matriculated first-time freshman students pursuant to section 23-1-113, C.R.S. The school district may administer the tests to a student at any time and as often as it deems necessary while the student is enrolled in any of grades nine through twelve, but the department of education shall allocate moneys to each school district to offset the costs incurred in administering each of the test units only once per student while he or she is enrolled in those grades.

(b) If a school district chooses to administer the basic skills placement or assessment tests, each student's individual career and academic plan shall include the scores achieved by the student on the basic skills placement or assessment tests and, based on an analysis of the scores, the student's level of postsecondary and workforce readiness at the time he or she takes the tests. If a student's scores indicate that he or she is at risk of being unable to demonstrate postsecondary and workforce readiness prior to or upon graduating from high school, school personnel shall work with the student and the student's parent or legal guardian to create an intervention plan that identifies the necessary courses and education support services that the student requires to be able to achieve postsecondary and workforce readiness prior to or upon graduating from high school and to be prepared to continue into the postsecondary education option, if any, selected by the student in his or her individual career and academic plan without need for remedial educational services. If appropriate, the school, the student, and the student's parent or legal guardian may choose to enroll the student in one or more basic skills courses at an institution of higher education through the "Concurrent Enrollment Programs Act", article 35 of this title, if the student is enrolled in twelfth grade.



§ 22-32-109.6. Board of education - specific duties - class size reduction plans - alternative student achievement plans - definitions

(1) (a) The general assembly hereby finds and declares that:

(I) The voters approved section 17 of article IX of the state constitution with the intent that the increased funding of public education be used for specific and accountable purposes to improve the state's public schools;

(II) Elementary school teachers support reducing class size in early grades; and

(III) Parents have indicated that reducing class size, especially in early grades, is one of their top priorities for public schools.

(b) It is the general assembly's duty to ensure that the one-percent increase in statewide base per pupil funding required by section 17 of article IX of the state constitution be used in a manner intended by the voters.

(2) As used in this section, unless the context otherwise requires:

(a) "Class" means a non-elective class in kindergarten or the first, second, or third grade or any combination of kindergarten or the first, second, or third grades in a public school, which class provides instruction in one or more of the areas of reading, writing, mathematics, science, history, or geography.

(b) and (c) Repealed.

(d) "One-percent increase" means the one-percent increase in the statewide base per pupil funding for state fiscal years 2001-02 through 2010-11 required by section 17 of article IX of the state constitution.

(e) Repealed.

(f) "Teacher" means a person who is licensed pursuant to article 60.5 of this title, or is authorized pursuant to section 22-60.5-111, to teach and is primarily engaged in teaching kindergarten or the first, second, or third grade.

(3) and (4) Repealed.



§ 22-32-109.7. Board of education - specific duties - employment of personnel

(1) Prior to the employment of any person by a school district, the board of education shall make an inquiry concerning such person to the department of education for the purpose of determining:

(a) Whether such person has been convicted of, has pled nolo contendere to, or has received a deferred sentence or deferred prosecution for:

(I) A felony; or

(II) A misdemeanor crime involving unlawful sexual behavior or unlawful behavior involving children;

(b) Whether such person has been dismissed by, or has resigned from, a school district as a result of an allegation of unlawful behavior involving a child, including unlawful sexual behavior, which was supported by a preponderance of the evidence according to information provided to the department by a school district pursuant to subsection (3) of this section and confirmed by the department pursuant to the provisions of section 22-2-119 (1)(b);

(c) If a holder of a license or authorization issued pursuant to the provisions of article 60.5 of this title, whether such person's license or authorization has ever been denied, annulled, suspended, or revoked pursuant to the provisions of section 22-60-110 (2)(b), as it existed prior to July 1, 1999, or pursuant to article 60.5 of this title, following a conviction, a plea of nolo contendere, or a deferred sentence for a crime involving unlawful sexual behavior or unlawful behavior involving children.

(1.5) During the employment of any person by a school district, the board of education may make an inquiry concerning such person to the department of education for the purposes described in subsection (1) of this section.

(2) (a) The board of education shall also contact previous employers of such applicant for the purpose of obtaining information or recommendations which may be relevant to such person's fitness for employment.

(b) Any previous employer of an applicant for employment who provides information to a school district or who makes a recommendation concerning an applicant, whether at the request of the school district or the applicant, shall be immune from civil liability unless:

(I) The information is false and the previous employer knows such information is false or acts with reckless disregard concerning the veracity of such information; and

(II) The school district acts upon such information to the detriment of:

(A) The applicant because the school district refused to employ such person based, in whole or in part, on negative information concerning such person later determined to be false; or

(B) The school district because the school district employed the applicant based, in whole or in part, on positive information concerning such person later determined to be false.

(c) Any school district which relies on information provided by or a recommendation made by a previous employer in making an employment decision shall be immune from civil liability unless the information is false and such school district knows the information is false or acts with reckless disregard concerning the veracity of such information.

(3) If an employee of a school district is dismissed or resigns as a result of an allegation of unlawful behavior involving a child, including unlawful sexual behavior, which is supported by a preponderance of the evidence, within ten business days after the dismissal or resignation, the board of education of the school district shall notify the department of education and provide any information requested by the department concerning the circumstances of the dismissal or resignation. The district shall also notify the employee that information concerning the employee's dismissal or resignation is being forwarded to the department of education unless the notice would conflict with the confidentiality requirements of the "Child Protection Act of 1987", part 3 of article 3 of title 19, C.R.S. A public school district or charter school shall not enter into a settlement agreement that would restrict the school district or charter school from sharing any relevant information related to a conviction for child abuse or a sexual offense against a child as defined by section 13-80-103.9 (1)(c), C.R.S., pertaining to the employee with the department, another school district, or charter school pertaining to the incident upon which the dismissal or resignation is based.

(3.5) Whenever a school district learns from a source other than the department of education that a current or past employee of the school district has been convicted of, pled nolo contendere to, or has received a deferred sentence or deferred prosecution for a felony or a misdemeanor crime involving unlawful sexual behavior or unlawful behavior involving children, the school district shall notify the department of education.

(4) Any information received by a board of education pursuant to subsection (1) or (2) of this section shall be confidential information and not subject to the provisions of part 2 of article 72 of title 24, C.R.S. Any person who releases information obtained pursuant to the provisions of said subsections or who makes an unauthorized request for information from the department shall be subject to the penalties set forth in section 24-72-206, C.R.S.; except that any person who releases information received from the department of education concerning information contained in the records and reports of child abuse or neglect maintained by the state department of human services shall be deemed to have violated section 19-1-307 (4), C.R.S.



§ 22-32-109.8. Applicants selected for nonlicensed positions - submittal of form and fingerprints - prohibition against employing persons - department database

(1) Except as otherwise provided in subsection (10)(a) of this section, any person applying to any school district for any position of employment for which a license issued pursuant to article 60.5 of this title 22 is not required and who is selected for such position of employment by such school district shall submit a complete set of fingerprints of such applicant taken by a qualified law enforcement agency, authorized employee of such school district and notarized, or any third party approved by the Colorado bureau of investigation, in a completed form as specified in subsection (2) of this section. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant. The fingerprints and form shall be submitted to the school district at the time requested by such school district.

(2) On a form provided by the school district, a selected applicant shall certify, under penalty of perjury, either:

(a) That he has never been convicted of committing any felony or misdemeanor; but not including any misdemeanor traffic offense or traffic infraction; or

(b) That he has been convicted of committing any felony or misdemeanor; but not including any misdemeanor traffic offense or traffic infraction. Such certification shall specify such felony or misdemeanor for which convicted, the date of such conviction, and the court entering the judgment of conviction.

(3) In addition to any other requirements established by law, the submittal of fingerprints and the form pursuant to subsection (1) of this section shall be a prerequisite to the employment of a person in a nonlicensed position in a school district, and no person shall be so employed who has not complied with the provisions of subsection (1) of this section.

(4) Any school district to which fingerprints are submitted pursuant to subsection (1) of this section shall forward such fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing the records of the Colorado bureau of investigation and the federal bureau of investigation.

(5) (a) A school district may employ a person in a nonlicensed position in the school district prior to receiving the results regarding the selected applicant's fingerprints; however:

(I) The school district may terminate the person's employment if the results are inconsistent with the information provided by the person in the form submitted pursuant to subsection (1) of this section; and

(II) The school district shall terminate the person's employment if the results of a fingerprint-based criminal history record check completed on or after August 10, 2011, disclose a conviction for an offense described in subsection (6.5) of this section.

(b) The school district shall notify the proper district attorney of inconsistent results as described in subparagraph (I) of paragraph (a) of this subsection (5) for purposes of action or possible prosecution.

(6) (a) When a school district finds good cause to believe that a nonlicensed person employed by the school district has been convicted of a felony or misdemeanor other than a misdemeanor traffic offense or traffic infraction subsequent to his or her employment, the school district shall require the person to submit to the school district a complete set of his or her fingerprints taken by a qualified law enforcement agency or any third party approved by the Colorado bureau of investigation. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant. The fingerprints shall be submitted within twenty days after receipt of written notification from the school district. The school district shall forward the fingerprints of the person to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing the records of the Colorado bureau of investigation and the federal bureau of investigation. If the results of the fingerprint-based criminal history record check completed on or after August 10, 2011, disclose a conviction for an offense described in subsection (6.5) of this section, the school district shall terminate the person's employment.

(b) School districts shall not charge nonlicensed personnel any fees for the direct and indirect costs of the school district for fingerprint processing performed pursuant to the provisions of this subsection (6).

(6.5) (a) Except as provided in paragraph (d) of this subsection (6.5), a person employed in or applying to a school district for employment in a nonlicensed position is disqualified from employment if:

(I) The applicant or employee has been convicted of, or convicted of attempt, solicitation, or conspiracy to commit, one of the following offenses:

(A) Felony child abuse, as described in section 18-6-401, C.R.S.;

(B) A crime of violence, as defined in section 18-1.3-406 (2), C.R.S.;

(C) A felony involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(D) Except as provided in paragraph (b) of this subsection (6.5), a felony, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.;

(E) Except as provided in paragraph (b) of this subsection (6.5), a felony drug offense described in part 4 of article 18 of title 18, C.R.S., committed on or after August 25, 2012;

(F) Felony indecent exposure, as described in section 18-7-302, C.R.S.; or

(G) An offense in any other state, the United States, or any territory subject to the jurisdiction of the United States, which, if committed in this state, would constitute an offense described in sub-subparagraphs (A) to (F) of this subparagraph (I);

(II) The applicant or employee fails to submit fingerprints on a timely basis following receipt of the written request from the school district pursuant to subsection (1) or (6) of this section.

(b) The disqualification from employment pursuant to sub-subparagraphs (D) and (E) of subparagraph (I) of paragraph (a) of this subsection (6.5) shall only apply for a period of five years following the date the offense was committed, and, for the offense described in sub-subparagraph (D) of subparagraph (I) of paragraph (a) of this subsection (6.5), the person shall have successfully completed any domestic violence treatment required by the court prior to employment. An employee terminated from employment solely on the basis of the disqualification contained in sub-subparagraphs (D) and (E) of subparagraph (I) of paragraph (a) of this subsection (6.5) may reapply for employment after five years have passed since the date the offense was committed.

(c) Nothing in this subsection (6.5) shall require a second or subsequent fingerprint-based criminal history record check to be conducted for an employee for whom a fingerprint-based criminal history record check has been completed prior to August 10, 2011.

(d) (I) Notwithstanding the disqualification from employment set forth in this subsection (6.5), a school district may employ a person convicted of an offense listed in sub-subparagraphs (D) and (E) of subparagraph (I) of paragraph (a) of this subsection (6.5) after conducting an assessment of the current safety risk posed by the person.

(II) A person who is or would be disqualified from employment pursuant to sub-subparagraphs (D) and (E) of subparagraph (I) of paragraph (a) of this subsection (6.5) may submit a written request to the school district for reconsideration of the disqualification from employment. Reconsideration shall be based upon the school district's assessment of the current safety risk in hiring the person or in continuing the person's employment after considering:

(A) The seriousness and nature of the disqualifying offense;

(B) The time elapsed since the date the offense was committed;

(C) The nature of the position held or sought by the person; and

(D) Any other relevant information.

(III) The decision of the school district shall be final.

(7) For purposes of this section, a person is deemed to be convicted of committing a felony or misdemeanor as described in this section if the person has been convicted under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States of an unlawful act which, if committed within this state, would be a felony or misdemeanor.

(8) For purposes of this section:

(a) "Convicted" means a conviction by a jury or by a court and shall also include the forfeiture of any bail, bond, or other security deposited to secure appearance by a person charged with a felony or misdemeanor, the payment of a fine, a guilty plea accepted by a court, a plea of nolo contendere, and the imposition of a deferred or suspended sentence by the court.

(a.5) "Nonlicensed" means a person does not hold, or a position of employment does not require, a license issued pursuant to article 60.5 of this title.

(b) "Position of employment" means any job or position in which any person may be engaged in the service of a school district for salary or hourly wages, whether full time or part time and whether temporary or permanent.

(9) All costs arising from the taking of fingerprints and from any fingerprint processing performed by the Colorado bureau of investigation pursuant to the provisions of this section shall be borne by school districts. Except as otherwise provided in paragraph (b) of subsection (6) of this section, school districts may charge such selected applicants a nonrefundable fee in an amount equal to the direct and indirect costs of such school district for the administration of this section. Said fees shall be credited to the fingerprint processing account and shall be used for the purposes set forth in this section and may not be expended by the school district for any other purpose; however, said fees shall not be used for the purposes set forth in subsection (6) of this section. Any moneys in said account which are not expended during a budget year shall be carried forward and budgeted for the purposes set forth in this section in the next budget year. Such fee may be paid by the selected applicant over a period of sixty days after employment.

(10) (a) The provisions of this section shall not apply to any person who is enrolled as a student in any school district and who is applying to the same school district in which such student is enrolled for a position of employment for which a license issued pursuant to article 60.5 of this title is not required.

(b) (Deleted by amendment, L. 2002, p. 974, § 9, effective June 1, 2002.)

(11) (a) Each school district shall submit to the department of education the name, date of birth, and social security number from the human resource electronic data communications and reporting system required by section 22-44-105 (4)(a) for each nonlicensed person employed by the district.

(b) The department of education shall create and maintain a database of all the information submitted pursuant to this subsection (11).

(c) At the beginning of each semester, a school district shall notify the department of education when a nonlicensed employee is no longer employed by the school district, and the department shall purge at least annually the employees' information from the database created pursuant to paragraph (b) of this subsection (11).

(d) On or before August 30 each year, the department of education shall submit a list of all persons employed by each school district in the state for the preceding school year to the Colorado bureau of investigation. The list shall include each employee's name and date of birth.

(12) Nothing in this section shall create for a person a property right in or entitlement to employment or continued employment with a school district or impair a school district's right to terminate employment for a nondiscriminatory reason.



§ 22-32-109.9. Licensed personnel - submittal of fingerprints

(1) (a) When any school district finds good cause to believe that any licensed personnel employed by such school district has been convicted of any felony or misdemeanor, other than a misdemeanor traffic offense or traffic infraction, subsequent to such employment, such school district shall require such person to submit a complete set of his or her fingerprints taken by a qualified law enforcement agency or any third party approved by the Colorado bureau of investigation. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant. The fingerprints must be submitted within twenty days of receipt of written notification from the school district.

(b) For purposes of this subsection (1), a person is deemed to be convicted of committing a felony or misdemeanor if such person has been convicted under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States of an unlawful act which, if committed within this state, would be a felony or misdemeanor.

(c) For purposes of this subsection (1), "convicted" means a conviction by a jury or by a court and shall also include the forfeiture of any bail, bond, or other security deposited to secure appearance by a person charged with a felony or misdemeanor, the payment of a fine, a plea of nolo contendere, and the imposition of a deferred or suspended sentence by the court.

(2) Any school district to which fingerprints are submitted pursuant to subsection (1) of this section shall forward such fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing the records of the Colorado bureau of investigation and the federal bureau of investigation.

(3) All costs arising from the taking of fingerprints and from any fingerprint processing performed by the Colorado bureau of investigation pursuant to the provisions of subsection (1) of this section shall be borne by school districts. School districts shall not charge licensed personnel any fees for the direct and indirect costs of such school district for fingerprint processing performed pursuant to the provisions of subsection (1) of this section.



§ 22-32-110. Board of education - specific powers

(1) In addition to any other power granted to a board of education of a school district by law, each board of education of a school district shall have the following specific powers, to be exercised in its judgment:

(a) To take and hold in the name of the district so much real and personal property located within or outside the territorial limits of the district as may be reasonably necessary for any purpose authorized by law;

(b) To purchase on such terms, including but not limited to installment purchase plans, as the board sees fit and necessary or to lease or rent, with or without an option to purchase, undeveloped or improved real property located within or outside the territorial limits of the district or equipment on such terms as the board sees fit for use as school sites, buildings, or structures, or for any school purpose authorized by law; to determine the location of each school site, building, or structure; and to construct, erect, repair, alter, and remodel buildings and structures;

(c) To provide furniture, equipment, library books, and everything needed to carry out the education program;

(d) To construct, purchase, or remodel teacherages for the employees, or any classification thereof, of the district;

(e) To sell and convey district property which may not be needed within the foreseeable future for any purpose authorized by law, upon such terms and conditions as it may approve; and to lease any such property, pending sale thereof, under an agreement of lease, with or without an option to purchase the same. No finding that the property may not be needed within the foreseeable future shall be necessary if the property is sold and conveyed to a state agency or political subdivision of this state or if the board anticipates that the district will become the tenant of the property under a lease, with or without an option to purchase.

(f) To rent or lease district property not needed for its purposes for terms not exceeding ten years, or in the case of unimproved real property leased to a lessee that is a charter school as defined in section 22-30.5-403 (3), for a term not exceeding thirty years, or in the case of a charter school using debt financing, for a term not exceeding the term of the debt financing, subject to all land use and building and zoning plans, codes, resolutions, and regulations, and to permit the use of district property by community organizations upon such terms and conditions as it may approve. No finding that the property is not needed for the district's purposes shall be necessary if the board anticipates that the district will become the subtenant of the property under a sublease, and under such circumstances the term of the lease may exceed ten years but may not exceed fifty years.

(f.5) Subject to prior approval by the commissioner of education as provided in section 22-2-112 (5), to lease district property to a state institution of higher education for use by the institution for a term agreed to by the district and the institution. In addition to or in lieu of monetary lease payments, the board of education may agree to receive in-kind services provided by the institution to the district or its employees or graduates who reside within Colorado, such as reduced tuition rates and scholarships for the school district's employees or graduates who reside within Colorado. If the school district receives in-kind services as provided in this paragraph (f.5), the dollar value of the in-kind services that the school district receives must equal the dollar amount of the lease payment for which the in-kind service is substituted. No later than December 31, 2018, and no later than December 31 every three years thereafter, the school district shall submit to the education committees of the house of representatives and the senate, or any successor committees, a report specifying the amount of bonded indebtedness incurred to build a building that is leased to an institution of higher education as provided in this paragraph (f.5), an accounting of the value of any in-kind services received, and the impact on the school district as a result of the lease.

(g) To employ a chief executive officer to administer the affairs and the programs of the district, pursuant to a contract;

(h) To discharge or otherwise terminate the employment of any personnel. A board of a district of innovation, as defined in section 22-32.5-103 (2), may delegate the power specified in this paragraph (h) to an innovation school, as defined in section 22-32.5-103 (3), or to a school in an innovation school zone, as defined in section 22-32.5-103 (4).

(i) To reimburse employees of the district for expenses incurred in the performance of their duties either within or without the territorial limits of the district;

(j) To procure group life, health, or accident insurance covering employees of the district pursuant to section 10-7-203, C.R.S.;

(k) To adopt written policies, rules, and regulations, not inconsistent with law, that may relate to the efficiency, in-service training, professional growth, safety, official conduct, and welfare of the employees, or any classification thereof, of the district. The practices of employment, promotion, and dismissal shall be unaffected by the employee's religion, creed, color, sex, sexual orientation, marital status, racial or ethnic background, national origin, ancestry, or participation in community affairs.

(l) To determine which schools of the district shall be operated and maintained;

(m) To fix the attendance boundaries of each school in the district;

(n) To provide for the necessary expenses of the board in the exercise of its powers and the performance of its duties; to maintain membership in established school board organizations; and to reimburse a board member for necessary expenses incurred by him in the performance of his official duties, whether within or without the territorial limits of the district;

(o) To provide textbooks to all school-age pupils enrolled in the public schools. The use of such textbooks may be provided free of charge or for a reasonable rental fee for the use of some or all of the textbooks. The rental fee shall be based solely on the purchase price and normal life expectancy of each book rented.

(p) To require pupils enrolled in the public schools of the district to possess suitable supplies;

(q) To procure supplies and equipment required to carry on the musical, dramatic, athletic, and equivalent programs of the district;

(r) To exclude from each school and school library any books, magazines, papers, or other publications which, in the judgment of the board, are of immoral or pernicious nature;

(s) To procure such insurance coverage on the building, structures, and equipment owned by the district, or in which the district has an insurable interest, as may, in the judgment of the board, be adequate from time to time;

(t) To procure such casualty insurance coverage on the personal property owned by the district, or in which the district has an insurable interest, as may, in the judgment of the board, be adequate from time to time;

(u) To procure public liability insurance covering the school district and the directors and employees thereof;

(v) To procure liability and property damage insurance on school vehicles, as defined in section 42-1-102 (88.5), C.R.S., and to procure accident insurance covering the medical expenses incurred by any pupil who is injured while being furnished transportation by the school district pursuant to section 22-32-113, including injury received in the course of entering or alighting from any school vehicle or other means of transportation furnished by the school district;

(w) To contract for the transportation of pupils enrolled in the public schools of the district and to require any such contractor operating a bus or motor vehicle for such purpose to procure liability and property damage insurance on such bus or motor vehicle and pay all premiums for such insurance, without the right of contribution from the school district to the insurer;

(x) To elect to have moneys belonging to the school district withdrawn from the custody of the county treasurer and paid over to the treasurer of the board in the manner provided by law;

(y) To accept gifts, donations, or grants of any kind made to the district and to expend or use said gifts, donations, or grants in accordance with the conditions prescribed by the donor; but no gift, donation, or grant shall be accepted by the board if subject to any condition contrary to law;

(z) To cause a census to be taken of all persons resident within the district who have not attained the age of twenty-one years, or any age group thereof, whenever determined by the board, notwithstanding any census theretofore or thereafter required to be taken by the state board of education;

(aa) To authorize the use of facsimile signatures on teacher contracts, bonds, and bond coupons by appropriate resolution;

(bb) Repealed.

(cc) To provide, in the discretion of the local board, out of federal grants made available specifically for this purpose, special educational services and arrangements, such as dual enrollment, educational radio and television, and mobile educational services, for the benefit of educationally deprived children in the district who attend nonpublic schools, without the requirement of full-time public school attendance and without discrimination on the ground of race, color, religion, sex, or national origin;

(dd) To provide, in the discretion of the local board, out of federal grants made available specifically for this purpose, library resources which, for the purposes of this title, means books, periodicals, documents, magnetic tapes, films, phonograph records, and other related library materials and printed and published instructional materials for the use and benefit of all children in the district and the use of teachers to benefit all children in the district, both in the public and nonpublic schools, without charge and without discrimination on the ground of race, color, religion, sex, or national origin;

(ee) To employ on a voluntary or paid basis teachers' aides and other auxiliary, nonlicensed personnel to assist licensed personnel in the provision of services related to instruction or supervision of children and to provide compensation for such services rendered from any funds available for such purpose, notwithstanding the provisions of sections 22-63-201 and 22-63-402;

(ff) and (gg) Repealed.

(hh) To enter into installment purchase contracts or shared-savings contracts or otherwise incur indebtedness under section 29-12.5-103, C.R.S., to finance energy conservation and energy saving measures and enter into contracts for an analysis and recommendations pertaining to such measures under section 29-12.5-102, C.R.S.;

(ii) To enter into contracts and to receive federal matching funds for moneys spent in providing student health services pursuant to section 25.5-5-301 (6) or 25.5-5-318, C.R.S.;

(jj) To require the payment of any fine or fee assessed pursuant to law, the return or replacement of textbooks or library resources, or the return or replacement of other school property. A school district shall not withhold, and shall ensure that a school of the school district does not withhold, records required for enrollment in another school or institution of higher education or the diploma, transcript, or grades of any student who fails to pay any assessed fine or fee, to return or replace textbooks or library resources, or to return or replace any school property at the completion of any semester or school year. The school district shall make a reasonable effort to obtain payment of any assessed fine or fee, payment for lost or damaged textbooks or library resources, and payment for lost or damaged school property. If the school district determines that a student is unable to pay, the school district may obtain payment through other methods, including but not limited to payment plans or service within the school in which the student is enrolled. Nothing in this subsection (1)(jj) limits the authority of a school district to collect debt.

(kk) To authorize the use of electronic records or signatures and adopt rules, standards, policies, and procedures for use of electronic records or signatures pursuant to article 71.3 of title 24, C.R.S.;

(ll) (I) Repealed.

(II) (Deleted by amendment, L. 2005, p. 433, § 5, effective April 29, 2005.)

(mm) To adopt a resolution, as provided in section 13-1-127 (7), C.R.S., authorizing one or more employees of the school district to represent the school district in judicial proceedings brought to enforce the "School Attendance Law of 1963", article 33 of this title.

(2) to (4) Repealed.

(5) No board of education shall enter into an agreement with any group, association, or organization representing employees of the district which commits revenues raised or received pursuant to article 54 of this title for a period of time in excess of one year unless such agreement includes a provision which allows for the reopening of the portion of the agreement relating to salaries and benefits.



§ 22-32-110.6. Board of education - specific powers - "No Child Left Behind Act of 2001"

(1) Effective July 1, 2005, a school district board of education may adopt a resolution stating its intent to decline one or more of the federal funding sources of the "Elementary and Secondary Education Act of 1965", as reauthorized and amended in the "No Child Left Behind Act of 2001", 20 U.S.C. sec. 6301 et seq., and thereby be exempt from the requirements of said federal act that accompany the declined funding sources and are identified by said federal act as available for exemption. The resolution shall remain in place until rescinded by the school district board of education.

(2) If a school district chooses to adopt a resolution to decline federal funding sources as provided in this section, the school district's action in declining federal funds and thereby being exempt from specified federal requirements shall not affect the school district's accreditation category, and the department of education and the state board of education shall not impose any form of sanction on the school district for its action in declining federal funds and in not complying with the federal requirements from which it is exempt.



§ 22-32-110.7. Board of education - specific powers - drug testing

(1) The general assembly recognizes that the safety issues which face schools have changed in the recent past. The general assembly finds the safety of school children should be a priority of the state. The general assembly further finds the use of illegal drugs by employees of school districts who hold safety-sensitive positions could endanger the lives and safety of school children. The general assembly therefore authorizes school districts to create school safety programs, which may include drug testing of all personnel who apply for, transfer to, or are promoted to safety-sensitive positions. The program may also include drug testing of personnel in safety-sensitive positions if there is probable cause to believe the person is using illegal drugs.

(2) For each collective bargaining agreement entered into on or after April 16, 2001, with a union representing personnel in safety-sensitive positions, the collective bargaining agreement shall include drug testing policies for personnel who occupy safety-sensitive positions.

(3) Implementation of this section shall be within existing appropriations.

(4) For the purposes of this section, "safety-sensitive positions" means positions in which a single mistake can create imminent threat of serious harm to students or teachers.



§ 22-32-111. Power of eminent domain

A school district has the power to take by eminent domain so much real property as the board of education of the district may deem necessary for any school purpose authorized by law, but the power of eminent domain shall not be exercised to acquire any real property located outside the territorial limits of the school district. The procedure for the exercise of eminent domain as authorized by this section shall be as prescribed by article 1 of title 38, C.R.S., but without regard to the municipal corporation and purposes specified in said article.



§ 22-32-112. Oil and gas leases

(1) A board of education of a school district has the power to lease any real property or any interest therein owned by the district for oil and gas exploration, development, and production purposes, upon such terms and conditions as may be prescribed and contracted by the board in the exercise of its best judgment as the board deems to be for the best interests of the district. Any lease of oil and gas rights shall be for a term not to exceed ten years and as long thereafter as oil or gas is produced, and shall provide for a royalty of not less than twelve and one-half percent of all oil and gas produced, saved, and sold, or the gross production value thereof, which royalty may be reduced proportionately under appropriate provision in the lease if the interest in the school district is less than a full interest in the land or oil and gas rights in the land described in the lease. Whenever in the opinion of the board of education, and because of the size, shape, or current use of any tract of land owned by the district, the best interests of the district so require, any lease of such tract may provide that no drilling shall be conducted on the land covered thereby, in which case such lease shall be for a term not to exceed ten years and so long thereafter as the district may share in royalties payable on account of production of oil or gas from lands adjacent to such tract so leased.

(2) Whenever deemed by the board of education of a school district to be in the best interests of the district, it may enter into a unit agreement providing for the pooling, unitization, or consolidation of acreage covered by any oil and gas lease executed by the district with other acreage for oil and gas exploration, development, and production purposes, and providing for the apportionment or allocation of royalties among the separate tracts of land included in the unit or pooling agreement on an acreage or other equitable basis, and may change, by such agreement, with the consent of the lessee under the lease, any or all of the provisions of any lease issued by the district, including the term of years for which the lease was originally granted, in order to conform such lease to the terms and provisions of the unit or pooling agreement and to facilitate the efficient and economic production of oil and gas from the lands subject to such agreement.

(3) The leasing of school district real property or any interest therein under the provisions of this section shall not be deemed to be a sale of such school property.

(4) All leases of oil and gas or rights therein and all unit agreements relating to or dealing with oil and gas and containing provisions similar to those set forth in this section affecting school district lands heretofore made or entered into by any school district are hereby confirmed, validated, and declared to be legal and valid in all respects.



§ 22-32-113. Transportation of pupils - when

(1) The board of education of a school district may furnish transportation:

(a) To and from public schools of the district for any reasonable classification of resident pupils enrolled in the schools of the district;

(b) To and from public schools located in an adjacent state for any reasonable classification of resident pupils who have not completed the twelfth grade, but only if the district of attendance is one to which the district of residence of such pupils is authorized to pay tuition for the attendance of such pupils;

(c) To and from public schools for any reasonable classification of pupils enrolled in the schools of the district who are resident of any other school district, if the district of residence is adjacent to the district of attendance, and if the board or other governing body of the district of residence shall consent to such transportation;

(d) To and from any school-sponsored activity, or for any emergency, for any reasonable classification of resident pupils enrolled in the schools of the district, whether said activity or emergency be within or without the territorial limits of the district, and whether or not occurring during school hours.

(1.5) The general assembly recognizes that section 2 of article IX of the state constitution requires the establishment and maintenance of a thorough and uniform system of free public schools and requires school districts to maintain such public schools. The general assembly finds and declares, however, that the provision by school districts of transportation for pupils is not required by the constitution as a part of a thorough and uniform system of free public schools and that any school district which provides transportation may pay the costs incurred in doing so through any means authorized by the general assembly pursuant to this title.

(2) A board may determine the points at which pupils shall be received and delivered and the routes of transportation pursuant to subsection (1) of this section.

(3) If it is impractical, as determined by the board, to furnish transportation to and from school for any resident pupil enrolled or eligible to be enrolled in the schools of the district pursuant to subsection (1)(a), (1)(b), or (1)(c) of this section, the board may pay the cost, or any portion thereof, of room and board for the pupil to reside at a point near a school of the district of residence, or a school of a district to which the district of residence is authorized to pay tuition.

(4) A board may reimburse a parent or guardian for the expenses incurred by such parent or guardian in furnishing transportation to and from a public school or designated school vehicle stop for his or her child or children and for other pupils enrolled in the schools of the district; but the board may not reimburse any person for transportation furnished to a pupil resident in another school district without the consent of the board or other governing body of the district of residence. The amount and payment of such expenses shall be as determined by the board paying such expenses.

(5) (a) The board of education of a school district that furnishes transportation to pupils pursuant to the provisions of this section may impose and collect a fee for the payment of excess transportation costs pursuant to a fee schedule adopted by a resolution of the board of education of the district.

(a.5) Prior to adopting a resolution to collect a transportation fee pursuant to the provisions of this subsection (5), a school district board of education shall hold a public meeting to solicit and consider recommendations from, at a minimum, the school district accountability committee, or its equivalent within the school district, and from teachers, parents, and students, including but not limited to any statewide or local organization that represents parents, teachers, and students within the school district. The recommendations shall pertain both to the question of whether to impose the transportation fee and to the proposed fee schedule. The school district board of education shall provide public notice of the meeting at least thirty days prior to the meeting. At a meeting held subsequent to the meeting at which the school district board of education receives comments and recommendations, the district board may adopt a resolution to impose a transportation fee pursuant to this subsection (5). The school district board of education shall specifically take into account the recommendations received from the school district accountability committee, or its equivalent, and teachers, parents, and students when making the final determination of whether to impose a transportation fee pursuant to this subsection (5).

(a.6) In imposing a transportation fee on pupils pursuant to this subsection (5), the school district shall ensure that only those pupils who use the transportation services are required to pay the fee.

(a.7) A school district shall deposit any revenues received from the imposition of a fee pursuant to the provisions of this subsection (5) in the transportation fund of the district created in section 22-45-103 (1)(f).

(a.9) If a school district that imposes a transportation fee pursuant to this subsection (5) chooses to impose the transportation fee on students enrolled in charter schools of the school district, the school district, prior to imposing the transportation fee, shall consult with the parents of the students enrolled in the charter schools of the school district. If the school district chooses to include charter school students in the transportation fee, the school district shall ensure that the full amount of the transportation fee collected from students enrolled in charter schools is used to offset the costs of providing transportation services for charter school students.

(b) For the purposes of this subsection (5), "excess transportation costs" means the current operating expenditures for pupil transportation, as defined in section 22-51-102 (1), minus any reimbursement entitlement, as defined in section 22-51-102 (4). The calculation of excess transportation costs shall be based upon amounts expended and amounts received for the twelve-month period ending on June 30 prior to the adoption of the fee schedule.

(c) If a school district imposes a fee for the transportation of pupils, the district shall waive the fee for any pupil who is eligible for a reduced-cost meal or free meal pursuant to the "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.



§ 22-32-114. Transportation by parents of own children

Notwithstanding the provisions of section 42-4-1904, C.R.S., the board of a school district shall not require a parent or guardian to comply with said statutes and school bus regulations when such parent or guardian shall transport only his or her own child or children, even though the board may reimburse such parent or guardian for expenses incurred in furnishing such transportation.



§ 22-32-115. Tuition for resident school-age children

(1) A board of education of a school district may pay tuition for any school-age child resident in the district who has not completed the twelfth grade to attend a school operated by another school district, whether said school is located within or without the county, when the board of the district of residence determines for any reason whatsoever that it would be to the educational advantage or general welfare or convenience of said child to attend such school operated by another school district.

(2) (a) The tuition, to be paid as authorized by subsection (1) of this section, shall not exceed one hundred twenty percent of the current per pupil general fund cost in the school district of attendance during the preceding school year.

(b) (I) A board of education of a district shall permit any child, the parents or guardian of whom are residents of the state but are not residents of the district, to attend school in the district pursuant to the provisions of section 22-36-101, and the parents or guardian of such child shall not be required to pay tuition. If the child permitted to attend school in the district pursuant to the provisions of section 22-36-101 is a child with a disability, the school district of residence shall be responsible for paying any tuition for educating the child in accordance with the provisions of section 22-20-109 (4). Nothing in this paragraph (b) shall be construed as creating an obligation on the part of the school district of residence or the school district of attendance to provide transportation at public expense for any such child to and from the school of attendance. The board of education of any school district may permit any child, the parents or guardian of whom are not residents of the state, to attend school in the school district and may require the parents or guardian of the child to pay tuition on behalf of the child.

(II) A board of education of a school district shall permit an elementary school-age child to attend an elementary school operated by such school district if the provisions of section 22-32-116 (2) are applicable.

(3) The authority of a board of education to pay tuition for a child pursuant to subsection (1) of this section shall include authority to pay tuition for a child to attend a public school of a school district situate in an adjacent state when the district of residence of the child is situate adjacent to the other state and the geographic conditions or distances are such that it would be impracticable for the child to attend the schools of his district. In the case of tuition paid to a school district of an adjacent state, the limitations of subsection (2)(a) of this section shall not be applicable.

(4) (a) A district of residence shall not be liable for the tuition of any school-age child except pursuant to a written agreement with the district of attendance. A copy of any written agreement between the district of residence and the district of attendance shall be furnished to the parent or guardian of a child covered by the agreement, and such parent or guardian shall not be liable for such part of the tuition, if any, not paid to the district of attendance by the district of residence of such child; except that such parent or guardian may be liable for the payment of such part of the tuition if such parent or guardian is not a resident of the state.

(b) The written agreement between the school district of residence and the school district of attendance regarding a nonresident child who is attending an elementary school in a school district other than the school district of residence pursuant to the provisions of section 22-32-116 (2) may not contain any requirement for the payment of tuition. The school district of residence and the parent or guardian of a child attending school pursuant to section 22-32-116 (2) are not liable for any tuition for the attendance of the child in the school district of attendance.

(5) (Deleted by amendment, L. 94, p. 558, § 3, effective April 6, 1994.)



§ 22-32-116. Exclusion of nonresidents - exception

(1) Notwithstanding the provisions of section 22-36-101, and except as otherwise provided for homeless children pursuant to section 22-1-102, any pupil who is enrolled as a resident student shall be entitled to complete the semester or other term for credit if such pupil becomes a nonresident, or, if such pupil becomes a nonresident while enrolled in the twelfth grade, such pupil shall be entitled to finish that school year as a resident.

(2) (a) The provisions of this subsection (2) are only applicable to elementary school-age children.

(b) If a pupil is enrolled in an elementary school and becomes a nonresident subsequent to the time of enrollment or becomes a nonresident during the time period between school years, the school district shall allow the pupil to remain enrolled in or to reenroll in said elementary school subject to the following requirements:

(I) The pupil was included in the most recent October pupil enrollment count taken by the school district and has been continuously enrolled in the elementary school since the date the count was taken;

(II) The parent or guardian of the pupil has made a written request to the principal of the elementary school asking for the pupil to remain enrolled in or to reenroll in the school; and

(III) The request has been approved by the principal of the elementary school following a finding that space exists in the school to accommodate the pupil.

(c) If the pupil's request is made and approved pursuant to this subsection (2), the school district shall permit the pupil to remain enrolled in or to reenroll in the requested elementary school. The school district of residence and the school district of attendance shall enter into a written agreement concerning the pupil as provided in section 22-32-115 (4).

(d) If the pupil that has received permission to reenroll in an elementary school pursuant to the provisions of this subsection (2) does not do so by the pupil enrollment count in October, the school district is no longer required to permit such reenrollment.

(e) Nothing in this subsection (2) may be construed as creating an obligation on the part of the school district of residence or the school district of attendance to provide transportation at public expense for any such pupil to and from the school of attendance.



§ 22-32-116.5. Extracurricular and interscholastic activities - definitions

(1) (a) Notwithstanding any other provision of this article, each school district and each public school, subject to the requirements of this section, shall allow any student enrolled in a school or participating in a nonpublic home-based educational program to participate on an equal basis in any activity offered by the school district or the public school that is not offered at the student's school of attendance or through the student's nonpublic home-based educational program. A school district or school shall not adopt or agree to be bound by any rule or policy of any organization or association that would prohibit any participation allowed by this section. Each nonpublic school may allow a student to participate in a particular activity offered by the nonpublic school, at the nonpublic school's discretion.

(b) Any student may participate in an activity through any amateur association or league of which the school or school district is not a member, and such participation shall not prevent the student from participating or affect the student's eligibility to participate in the same activity at any school, subject to the limitations specified in this section. Prior to participating in any activity through such an amateur association or league, the student shall obtain the express written permission of the principal of the school at which the student participates in the activity, which permission shall be granted if:

(I) The student's class attendance is not compromised; and

(II) The student is in good academic standing under the school's activities policy applicable to all students.

(c) No school or school district that receives funds under article 54 of this title shall belong to any organization or association nor enforce any rule of a coach or principal that would prohibit a student's participation in any school or interscholastic school activity based upon the student's participation in lawful activities during out-of-school hours and off of school property.

(2) (a) A student may participate in activities only at the student's school of attendance or through the student's nonpublic home-based educational program, whichever is applicable, unless the school of attendance or nonpublic home-based educational program does not offer an activity in which the student wishes to participate.

(b) If a student's school of attendance or nonpublic home-based educational program does not offer an activity in which the student wishes to participate, the student may participate in the activity at another public school in the student's school district of attendance or in the student's school district of residence. If the activity is not offered at any public school in the school district of attendance or the school district of residence, the student may participate in the activity at a public school in a school district that is contiguous to the student's school district of residence or at the nearest public school that has the facilities for and offers the activity, even if the public school is not in a contiguous school district.

(c) If an activity is not offered at the student's school of attendance and the student chooses to participate in the activity at a public school as provided in paragraph (b) of this subsection (2), the school district in which the student chooses to participate shall choose the public school at which the student shall participate. In choosing a public school, the school district shall seek to maximize all students' opportunities to participate in extracurricular activities and shall consider certain factors, including but not limited to:

(I) Which public school of the school district offers the most activities in which the student wishes to participate;

(II) Which public school or schools of the school district are nearest to the student's residence;

(III) The preferences of the student's parents or legal guardians; and

(IV) Such issues as may be presented for the school district's consideration by a statewide high school activities association.

(d) A student may participate in activities at more than one school of participation during the same school year only if the original school of participation does not offer an activity in which the student wishes to participate. This limitation applies regardless of whether the student participates in activities at a public or nonpublic school.

(3) (a) If a student's school of attendance does not offer a particular activity, the student may choose to participate in the activity at a nonpublic school. The nonpublic school has discretion whether to allow the student to participate in an activity at the nonpublic school.

(b) A student may participate at a nonpublic school located in the student's school district of attendance or school district of residence. If the activity is not offered at a school in the student's school district of attendance or school district of residence, the student may apply to participate in the activity at a nonpublic school in a school district contiguous to the student's school district of residence.

(c) Repealed.

(4) (a) To participate in an activity at the school of attendance, a student shall meet all of the requirements imposed by the school of attendance.

(b) To participate in an activity at a school of participation, a student shall:

(I) If the student is participating in a nonpublic home-based educational program, comply with all laws governing said programs;

(II) Comply with all eligibility requirements imposed by the school of participation;

(III) Comply with the same responsibilities and standards of behavior, including related classroom and practice requirements, as are imposed on other students participating in the activity at the school of participation.

(c) Notwithstanding any provision of this subsection (4) to the contrary, a school district or a public school shall not require a student who is participating in a nonpublic home-based educational program and who chooses to participate in an extracurricular activity at a public school selected by the district to enroll in a course or to complete any course credits as an eligibility requirement or other condition for participating in the activity at the district-selected school of participation; except that the school district or public school may require the student to enroll in a course if the extracurricular activity is an extension of the course, such as a performing arts group.

(5) A student who has not met all eligibility requirements for or who would have become ineligible to participate in activities at a school cannot gain or regain eligibility by applying to participate in activities at another school pursuant to this section. A student shall pay any penalty assessed against the student at the student's school of attendance or school of participation before the student may regain eligibility at the school of attendance or school of participation or become eligible to participate in any activity at another school.

(5.5) For each athletic activity offered, a school district may:

(a) For a team athletic activity, reserve for students enrolled in the district of the school of participation up to twice the number of starting positions on a team at each level of competition;

(b) For an individual athletic activity, reserve for students enrolled in the district of the school of participation up to one-half the total number of team members at each level of competition.

(6) (a) A school may charge any student participating in an activity a participation fee as a prerequisite to participation. The fee amount that a school of participation charges a nonenrolled student shall not exceed one hundred fifty percent of the fee amount the school of participation would charge an enrolled student to participate in the activity.

(b) If any fee is collected pursuant to this section for participation in an activity, the fee shall be used to fund the particular activity for which it is charged and shall not be expended for any other purpose.

(c) In addition to the fees allowed under paragraph (a) of this subsection (6), a school may charge a nonenrolled student participating in postseason competition in an individual athletic activity the actual cost of that postseason participation if the school is sponsoring only nonenrolled students in the postseason competition.

(7) For purposes of article 54 of this title, no student who participates in an activity in a school district other than the student's school district of attendance shall be included in the pupil enrollment of the school district where the student participates.

(8) The provisions of this section are intended to allow students to participate on an equal basis in extracurricular and interscholastic activities who would otherwise be denied the opportunity to do so and are not intended to sanction or encourage the recruitment of students for participation in such activities by schools or school districts.

(9) If a student transfers enrollment to another school without an accompanying change of domicile by the student's parent or legal guardian, the student's eligibility to participate in activities at the new school of attendance shall be determined under the rules of participation adopted by the school district in which the new school of attendance is located.

(9.5) (a) Notwithstanding any rule adopted or agreed to by any public school or school district, any student who is sanctioned or is found by the school, school district, or any organization or association to which the school or school district belongs to be ineligible to participate in any activity for any reason, except unsportsmanlike conduct or ejection from an activity, may appeal the sanction or finding. The appeal may be made through the applicable process at the school, any league to which the school or school district belongs, or any other organization to which the school or school district belongs.

(b) A student who has completed the appeal process described in paragraph (a) of this subsection (9.5) may seek a preliminary injunction or restraining order from a court of competent jurisdiction.

(c) This subsection (9.5) shall not apply to any coach's team rules that are uniformly applicable to all team members; except that no coach may adopt a rule that is contrary to any provision of this section.

(10) As used in this section, unless the context otherwise requires:

(a) "Activity" means any extracurricular or interscholastic activity, including but not limited to any academic, artistic, athletic, recreational, or other activity offered by a school.

(b) "Nonpublic home-based educational program" has the same meaning as in section 22-33-104.5 (2).

(c) "Nonpublic school" means any independent or parochial school that provides a basic academic education, as defined in section 22-33-104 (2)(b).

(d) "Public school" means any school that is under the direction and control of a school district, including but not limited to a charter school.

(e) "School" includes any public school and nonpublic school.

(f) "School of attendance" means the school in which a student is enrolled and attends classes.

(g) "School district of attendance" means the school district in which a student is enrolled and attends classes or, if the student is participating in a nonpublic home-based educational program, except as provided for in section 22-33-104.5 (6)(b)(II)(B), the school district in which the student participates in said program.

(h) "School district of residence" means the school district in which a student resides.

(i) "School of participation" means a school, other than the student's school of attendance, in which the student participates in an activity.



§ 22-32-117. Miscellaneous fees

(1) When the use of textbooks is provided pursuant to section 22-32-110 (1)(o), whether free or by rental, a board of education of a school district may require each nonindigent pupil to make a reasonable loss or damage deposit to cover such textbooks. A board may also require each nonindigent pupil to make a reasonable loss or damage deposit to cover nonacademic equipment. All such deposits shall be refunded to the pupil when he or she has returned the textbooks or equipment in good condition except for ordinary wear.

(2) (a) A board may require a pupil to pay:

(I) Tuition as authorized by law;

(II) Any fees reasonably necessary for and reasonably related to the actual cost of textbooks or expendable supplies not provided free of charge;

(III) Charges and fees authorized by this section and section 22-32-118;

(IV) Miscellaneous fees collected on a voluntary basis as a condition of participation or attendance at a school-sponsored activity or program not within the academic portion of the educational program.

(b) Except as provided in paragraph (a) of this subsection (2), a board may not require a pupil who has not completed the twelfth grade to pay:

(I) Any fees as a condition of enrollment in school or as a condition of attendance in any course of study, instruction, or class;

(II) Any fees for any course of study, instruction, or class that satisfies the requirements of or transfers the skill, knowledge, or information necessary to meet the requirements of any such course taken for credit, promotion, or graduation.

(c) Any fee collected pursuant to the provisions of this subsection (2) shall be used for the purpose set forth in the resolution of the board authorizing the collection of such fee and shall not be expended for any other purpose. A complete list of fees, how the amount of each fee was derived, and the purpose of each fee shall be made available by the board upon request.

(3) Whenever a board or public school publicizes any information concerning any fee authorized to be collected pursuant to this section, the board or school shall clearly state whether the fee is voluntary or mandatory and shall specify any activity from which the student shall be excluded if the fee is not paid.



§ 22-32-118. Summer schools - continuation, evening, and community education programs

(1) During that period of the calendar year not embraced within the regular school term, a board of education may provide and conduct courses in subject matters normally included in the regular school program or in demand by the pupils of the district, may fix and collect a charge for attendance at such courses in an amount not to exceed the per capita cost of the operation thereof, and may give regular school credit for satisfactory completion by students of such courses, in the discretion of the board. Such courses or programs not conducted during the regular school term shall not for any purpose, other than school credit, be considered part of the regular school program.

(2) (a) A board of education may establish and maintain continuation programs, part-time programs, evening programs, vocational programs, programs for aliens, and other opportunity programs and may pay for such programs out of the moneys of the school district or charge a fee or tuition. A board may also establish and maintain open-air schools, playgrounds, and museums and may pay for the same out of moneys of the school district.

(b) In addition to the authority granted to a board of education in paragraph (a) of this subsection (2), a board may establish and maintain community education programs in cooperation with any unit of local government, quasi-governmental agency, institution of higher education, or civic organization and may pay for such programs by a fee or tuition charged or out of moneys of the school district. Attendance in community education programs shall not be considered in computing pupil enrollment under article 54 of this title and articles 8 and 60 of title 23, C.R.S.

(c) For the purposes of this subsection (2), a "community education program" may be defined as a program which, while not interfering with the regular school program, may offer a composite of services to the citizens of its service area, including, but not limited to, year-round use of the facilities and personnel of the school for off-hours educational, cultural, recreational, and social enrichment activities for children, youth, and adults; family education and counseling, civic affairs meetings, and discussions; counseling for teenagers; community organization activities; senior citizen activities; cooperation with other social agencies and groups in improving community life; and other similar activities which provide educational, social, cultural, and recreational programs for children, youth, and adults. As used in this paragraph (c):

(I) "Senior citizen" means a person sixty years of age or older and includes the spouse of a senior citizen.

(II) "Senior citizen activity" includes, but is not limited to:

(A) Provision for the serving to senior citizens of the meals regularly served to students at regular mealtimes and at a price not to exceed the adult cost of the meal as determined by the board of education of the school district;

(B) Senior citizen volunteer programs in which senior citizens may assist in any or all aspects of school operation;

(C) Utilization of school facilities for senior citizens' social, educational, cultural, and recreational purposes.

(d) Repealed.

(3) Any charge, fee, or tuition collected pursuant to the provisions of this section shall be used to fund the program for which the charge, fee, or tuition was collected and shall not be expended for any other purpose.



§ 22-32-118.5. Intervention strategies - students at risk of dropping out - legislative declaration

(1) The general assembly finds that research shows there are certain behaviors such as truancy, low academic achievement, and misbehavior that results in suspension or expulsion that, when exhibited by a student, are clear indications that the student is at increased risk of dropping out of school before graduation. These behaviors are often noticeable as early as grades six through nine and, even at this relatively early stage of a student's academic career, are accurate predictors of whether the student will graduate or drop out of high school. The general assembly further finds that interventions with students who demonstrate these behaviors in these middle grades can be very successful in enabling the student to refocus his or her efforts, improve in academic achievement, and successfully graduate from high school. Therefore, it is the intent of the general assembly that school districts and public schools focus attention on the data collected for students in these middle grades, identify students who require interventions, and provide the appropriate interventions to assist students in graduating from high school.

(2) (a) Each school district board of education shall consider adopting procedures by which the schools of the school district, including charter schools, that include any of grades six through nine shall review the relevant data for students in those grades and identify students who are demonstrating behaviors that indicate the student is at greater risk of dropping out of school. The behaviors may include, but need not be limited to, low academic achievement, truancy, insubordinate behavior, and disengagement.

(b) The procedures may specify that, after a school identifies a student as being at increased risk of dropping out of school, the school shall provide appropriate interventions that are designed to assist the student in improving his or her academic performance and behavior and in increasing his or her overall level of engagement in school. Interventions may include, but need not be limited to, counseling, tutoring, parent engagement, and developmental education services.

(c) If a school district board of education adopts procedures pursuant to this subsection (2), the school district shall notify a student's parents as soon as possible after the school district identifies the student as being at greater risk of dropping out of school. The school district shall provide to the student's parents a description of the interventions that the school district intends to implement for the student, if any. The parent may approve or reject the described interventions. If the parent rejects the interventions, the school district shall not implement the interventions. The parent may terminate the interventions at any time after the school district begins providing the interventions.

(d) A parent may contact the school district in which his or her student is enrolled to request interventions pursuant to this subsection (2) if the parent determines that the student is at greater risk of dropping out of school.



§ 22-32-119. Kindergartens

(1) A board of education shall establish and maintain kindergartens in connection with the schools of its district for the instruction of children one year prior to the year in which such children would be eligible for admission to the first grade. Said board may prescribe courses of training, study, and discipline and rules and regulations governing such kindergarten programs. Said kindergartens shall be a part of the public school system, and the cost of establishing and maintaining them may be paid from the general school fund.

(1.5) (Deleted by amendment, L. 2005, p. 433, § 6, effective April 29, 2005.)

(2) and (3) Repealed.



§ 22-32-119.5. Full-day kindergarten - legislative declaration - phase-in plan - report

(1) (a) The general assembly hereby finds and declares that:

(I) Rigorous research proves that full-day kindergarten is an effective way of improving a child's academic performance;

(II) Research shows that children who have academic success are less likely to drop out of school and more likely to graduate from high school and enter an institution of higher education, leading them to higher-paying jobs that provide for a strong economy in the state;

(III) Studies show that full-day kindergarten programs address achievement gap issues and promote student achievement;

(IV) All children in Colorado deserve the chance to attend a full day of kindergarten, as the benefits of full-day kindergarten continue throughout a child's educational experience and set the tone for future academic success.

(b) The general assembly further finds and declares that while the benefits of full-day kindergarten programs are evident, the general assembly may be unable to provide funding to allow every eligible child in the state to attend a full day of kindergarten. As a result, determining an approach to phase in full-day kindergarten programs is the first step toward potentially offering full-day kindergarten programs statewide. The development of a plan by each local board of education to phase in a full-day kindergarten program at the district level is essential to ensure that the appropriate mechanisms are in place to support and maintain high-quality, full-day kindergarten programs in Colorado.

(2) Each local board of education shall develop a plan to potentially phase in a full-day kindergarten program in the school district to be funded with state or local moneys provided specifically for such program. In developing the plan, each local board shall consider the following:

(a) Available space in existing school district facilities for a full-day kindergarten program;

(b) The need and cost of new school district facilities necessary to offer a full-day kindergarten program, including but not limited to, the cost associated with construction, acquisition, reconfiguration, or renovation of new or existing facilities;

(c) A method to identify the children who would most benefit from attending a full day of kindergarten, including but not limited to:

(I) Children who lack overall learning readiness due to significant family risk factors, who are in need of language development, or who are receiving services from the department of human services pursuant to article 5 of title 26, C.R.S., as neglected or dependent children;

(II) Children who are currently enrolled in the Colorado preschool program;

(III) Children who are eligible for free or reduced lunch; and

(IV) Children who are enrolling in an elementary school that is required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, or is subject to restructuring pursuant to section 22-11-210;

(d) Professional development and staffing needs;

(e) A method to prioritize the children to be served by a full-day kindergarten program if state and local funding for the program is insufficient to allow every eligible child in the school district to attend a full day of kindergarten;

(f) A plan for parent and community outreach and enrollment processes; and

(g) The anticipated enrollment in a full-day kindergarten program, including the percentage of eligible children in the school district that will choose to enroll in the program.

(3) Each local board of education shall submit its plan to phase in a full-day kindergarten program to the department of education on or before February 1, 2008. Any school district that has developed a full-day kindergarten plan within the five years prior to May 9, 2007, may submit the previously developed plan to the department in lieu of developing a plan pursuant to this section.

(4) Nothing in this section shall be construed to:

(a) Require a child to attend a full day of kindergarten;

(b) Prohibit a school district from offering a half-day kindergarten program; or

(c) Require a local board of education to implement the school district's plan to phase in a full-day kindergarten program without state funding for the program.



§ 22-32-120. Food services - facilities - school food authorities - rules

(1) (a) A board of education may establish, maintain, equip, and operate a food-service facility, and expend the moneys of the district therefor, for pupils enrolled in the public schools of the district, for persons participating in or attending a school-sponsored activity, and for the employees of the district. Any such food-service facility shall be deemed to be an integral part of the program of the district and shall be maintained, operated, and governed in the same manner as the schools of the district.

(b) A school food authority may establish, maintain, equip, and operate a food-service facility for pupils enrolled in a district charter school or institute charter school that contracts with the school food authority, for persons participating in or attending a district charter school-sponsored or institute charter school-sponsored activity, and for the employees of a district charter school or institute charter school that contracts with the school food authority.

(2) All food shall be sold by a food-service facility as nearly as practicable on a nonprofit basis, but a school food authority may sell food at lower than cost and may provide food free of charge to those pupils entitled thereto pursuant to the provisions of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq. Capital outlay and rental costs shall not be included in computing the cost of the meals served.

(3) Upon the written request from a parent or guardian of a school-age pupil enrolled in a school, such pupil shall not be required to participate in a food-service program or remain on the school premises during the lunch period.

(4) If a district charter school requests in writing that the school district of the district charter school provide food services pursuant to a contract with the district charter school that includes terms specified by the district charter school, the school district board of education may attempt to negotiate the terms of the contract with the district charter school. If the school district board of education and the district charter school attempt to negotiate contract terms that are mutually satisfactory, and the negotiations fail to produce such mutually satisfactory terms, the school district board of education shall:

(a) Agree to provide food services to the district charter school according to the terms requested by the district charter school; or

(b) Allow the district charter school to transfer the maintenance, supervision, and operation of the district charter school's food-service facility from the district to a school food authority.

(5) (a) Using the timeline and procedures established by rules promulgated by the state board of education pursuant to paragraph (a) of subsection (7) of this section, a district charter school or an institute charter school may apply to the department of education for authorization as a school food authority.

(b) Using the timeline, standards, and procedures established by rules promulgated by the state board of education pursuant to paragraph (b) of subsection (7) of this section, the department of education shall grant or deny authorization as a school food authority to a district charter school or an institute charter school that applies for the authorization pursuant to paragraph (a) of this subsection (5).

(6) (a) On and after May 4, 2009, a district charter school or an institute charter school may submit a written request to the department of education for provisional authorization as a school food authority.

(b) On and after May 4, 2009, the commissioner of education or his or her designee may grant or deny provisional authorization as a school food authority to a district charter school or institute charter school that submits a written request for such authorization to the department of education.

(c) (I) Subject to the provisions of subparagraph (II) of this paragraph (c), if the commissioner of education or his or her designee grants provisional authorization to a district charter school or an institute charter school as a school food authority pursuant to this subsection (6), the department of education shall review the provisional authorization and, using the standards established by rules promulgated by the state board of education pursuant to paragraph (b) of subsection (7) of this section, grant or deny authorization as a school food authority to the district charter school or institute charter school.

(II) Before granting authorization as a school food authority to a district charter school or an institute charter school that was granted provisional authorization as a school food authority pursuant to this subsection (6), the department of education shall ensure that the district charter school or institute charter school has completed one full fiscal year of operation as a school food authority under the provisional authorization granted pursuant to this subsection (6), that the district charter school or institute charter school has submitted its governmental audit required pursuant to section 22-30.5-112 (7) to the department, and that the district charter school or institute charter school has successfully complied with the requirements of the "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., as determined by the department's compliance review evaluation process and has taken any necessary corrective actions identified by the department. The department shall grant or deny authorization as a school food authority to a district charter school or institute charter school within forty-five days after the school has satisfied the requirements of this subparagraph (II).

(d) Notwithstanding any provision of this subsection (6) to the contrary, the commissioner of education or his or her designee shall not grant provisional authorization as a school food authority to more than six applicant district charter schools or institute charter schools.

(e) (Deleted by amendment, L. 2010, (HB 10-1013), ch. 399, p. 1900, § 9, effective June 10, 2010.)

(7) On or before October 1, 2009, the state board of education shall promulgate rules establishing:

(a) A timeline and procedures by which a district charter school or an institute charter school may apply to the department of education for authorization as a school food authority; and

(b) A timeline, standards, and procedures for the department of education to use in granting or denying authorization as a school food authority to a district charter school or an institute charter school. The standards shall include, at a minimum, the following requirements:

(I) The district charter school or institute charter school shall serve at least a minimum number of children, specified by rule, who are enrolled in the district charter school or institute charter school;

(II) The district charter school or institute charter school shall demonstrate its sound financial status to the satisfaction of the department of education;

(III) The district charter school or institute charter school shall demonstrate, to the satisfaction of the department of education, its capacity to operate a food service program;

(IV) The district charter school or institute charter school shall include in its application a statement of its willingness to contract, to the extent practicable, with other district charter schools and institute charter schools to provide a food service program; and

(V) The department of education shall not grant authorization as a school food authority to more than ten applicant district charter schools or institute charter schools until July 1, 2016, including any district charter schools or institute charter schools that have been granted provisional authorization pursuant to subsection (6) of this section.

(8) As used in this section, "school food authority" means:

(a) A school district or the state charter school institute;

(a.3) A charter school collaborative formed pursuant to section 22-30.5-603;

(a.5) A board of cooperative services created pursuant to article 5 of this title that elects to operate as a school food authority pursuant to section 22-5-120; or

(b) A district charter school or an institute charter school that:

(I) The commissioner of education or his or her designee provisionally authorizes as a school food authority pursuant to subsection (6) of this section; or

(II) The department of education authorizes as a school food authority pursuant to subsection (5) of this section.



§ 22-32-121. Facsimile signature

(1) A board of education may authorize an employee to affix the signature of the treasurer, or assistant treasurer if any, to any warrant, order, or check by any device capable of affixing a facsimile signature; but each such officer shall give written consent to the board for the use of such facsimile signature and written approval of the employee designated to affix his facsimile signature.

(2) The authorization by a board of an employee to affix signatures pursuant to subsection (1) of this section shall be evidenced by a resolution adopted by the board, which, together with the written consent of the officer consenting thereto and approving the designated employee, shall be recorded in the proceedings of the board.

(3) Any employee authorized and approved pursuant to the provisions of this section to affix the facsimile signature of the treasurer, or assistant treasurer if any, of a board shall be bonded in such amount and manner as may be required for the said respective officers.

(4) If a board of education does not elect to have its moneys withdrawn from the county treasurer in the manner authorized by law and an employee is authorized and designated to affix a facsimile signature of the treasurer, or assistant treasurer if any, pursuant to subsection (1) of this section, the board shall cause a copy of the resolution and written consent of such officer to be forwarded to the county treasurer who has temporary custody of the moneys of the district.



§ 22-32-122. Contract services, equipment, and supplies

(1) A school district may contract with another district, with the governing body of a state college or university, with the tribal corporation of an Indian tribe or nation, with a federal agency or officer, with a county, city, or city and county, or with a natural person, body corporate, or association for the performance of a service, including an educational service, an activity, or an undertaking that a school may be authorized by law to perform or undertake.

(2) Each school district board of education may review and revise the policies and procedures adopted by the board pursuant to section 22-32-109 (1)(b) and may choose to require competitive bidding on contracts for professional services, other than contracts for instructional services. A policy adopted pursuant to this subsection (2) may:

(a) Require that the school district personnel, prior to recommending that the board of education enter into a contract pursuant to this section, examine the costs and benefits of contracting for the service, activity, or undertaking rather than performing the service, activity, or undertaking using school district personnel and that the recommendation specify the conclusions of the cost-benefit analysis and their rationale;

(b) Require the school district personnel to implement a bidding process for contracts entered into pursuant to this section; and

(c) Establish criteria for recommending a contractor to the board of education.

(3) (a) A contract entered into pursuant to this section shall set forth fully the purposes, powers, rights, obligations, and responsibilities, financial or otherwise, of the parties so contracting and shall require the service, including educational service, activity, or undertaking to be of comparable quality and meet the same requirements and standards that would apply if performed by the school district.

(b) A contract executed pursuant to this section may include, among other things, the purchase, outright or by installment sale, or rental or lease, with or without an option to purchase, of necessary building facilities, equipment, supplies, and employee services.

(c) Any state or federal financial assistance that would accrue to a contracting school district, if the district were to perform the contracted service, including educational service, activity, or undertaking individually, shall, if the state board of education finds the contracted service, including educational service, activity, or undertaking is of comparable quality and meets the same requirements and standards that would apply if performed by a school district, be apportioned by the state board of education on the basis of the contractual obligations and paid separately to each contracting school district in the manner prescribed by law.

(4) (a) A contract executed pursuant to this section that includes services performed for a public school shall include a provision requiring a criminal background check for any person providing services under the contract, including any subcontractor or other agent of the contracting entity, if the person provides direct services to students, including but not limited to transportation, instruction, or food services. The criminal background check shall, at a minimum, meet the requirements of section 22-32-109.7 and any other requirements of the school district that executes the contract. The contracting entity is responsible for any costs associated with the background check. A contractor need not provide the results of the background check with the submission of the bid but shall make the background check results available upon request of the school board in compliance with the provisions of section 24-72-305.3, C.R.S.

(b) The background check described in paragraph (a) of this subsection (4) is required only for those persons who have regular, but not incidental, contact with students at least once a month.

(c) The provisions of paragraph (a) of this subsection (4) do not apply to a faculty member from an institution of higher education who contracts to teach for a school district and who has undergone a background check that meets the requirements of section 22-32-109.7 and any other requirements of the school district with which the faculty member contracts.

(5) Nothing in this section authorizes a school district to expend proceeds from the sale of general obligation or revenue bonds issued by the school district to procure or erect a school or other building beyond the territorial limits of the district except in accordance with the provisions of section 22-32-109 (1)(v).



§ 22-32-123. Penalty

Any officer or employee who refuses to perform a duty required by law when specifically directed to perform such duty by the board of education is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.



§ 22-32-124. Building codes - zoning - planning - fees - rules - definitions

(1) (a) Prior to the acquisition of land or any contracting for the purchase thereof, the board of education of the school district in which the land is located shall consult with and advise in writing the planning commission, or governing body if no planning commission exists, that has jurisdiction over the territory in which the site is proposed to be located in order that the proposed site shall conform to the adopted plan of the community insofar as is feasible. In addition, the board of education shall submit a site development plan for review and comment to the planning commission or governing body prior to construction of any structure or building. The planning commission or governing body may request a public hearing before the board of education relating to the proposed site location or site development plan. The board of education shall thereafter promptly schedule the hearing, publish at least one notice in advance of the hearing, and provide written notice of the hearing to the requesting planning commission or governing body.

(b) Prior to the acquisition of land for school building sites or construction of any buildings thereon, the board of education of the school district in which the land is located also shall consult with the Colorado geological survey regarding potential swelling soil, mine subsidence, and other geologic hazards and to determine the geologic suitability of the site for its proposed use.

(c) All buildings and structures shall be constructed in conformity with the building and fire codes adopted by the director of the division of fire prevention and control in the department of public safety, referred to in this section as the "division".

(c.5) In constructing buildings and structures, a school district, district charter school, or institute charter school may consult the guidelines adopted by the public school capital construction assistance board pursuant to section 22-43.7-106 (2)(a).

(d) Nothing in this subsection (1) shall be construed to limit the authority of a board of education to finally determine the location of the public schools of the school district and construct necessary buildings and structures.

(1.5) (a) Prior to contracting for a facility, a charter school shall advise in writing the planning commission, or governing body if no planning commission exists, which has jurisdiction over the territory in which the site is proposed to be located. The relevant planning commission or governing body may request the charter school to submit a site development plan for the proposed facility, but must issue such request, if any, within ten days after receiving the written advisement. If requested by the relevant planning commission or governing body, the charter school, acting on behalf of its sponsoring school board, shall submit such a site development plan. The relevant planning commission or governing body may review and comment on such plan to the governing body of the charter school, but must do so, if at all, within thirty days after receiving such plan. The relevant planning commission or governing body, if not satisfied with the response to such comments, may request a hearing before the board of education regarding such plan. Such hearing shall be held, if at all, within thirty days after the request of the relevant planning commission or governing body. The charter school then may proceed with its site development plan unless prohibited from doing so by school board resolution.

(b) An institute charter school authorized pursuant to part 5 of article 30.5 of this title shall proceed pursuant to the provisions of this subsection (1.5). Notwithstanding the provisions of paragraph (a) of this subsection (1.5) to the contrary, the relevant planning commission or governing body may request a hearing before the state board of education. The institute charter school then may proceed with its site development plan unless prohibited from doing so by the state board of education.

(2) (a) (I) (A) This subsection (2) shall apply to building or structure construction. Except as specified in subparagraph (II) of this paragraph (a), the division shall conduct the necessary plan reviews, issue building permits, cause the necessary inspections to be performed, perform final inspections, and issue certificates of occupancy to assure that a building or structure constructed pursuant to subsection (1) or (1.5) of this section has been constructed in conformity with the building and fire codes adopted by the director of the division and that the school district or charter school, whichever is appropriate, has complied with the provisions of paragraph (b) of subsection (1) of this section. Pursuant to this sub-subparagraph (A), the division may contract with third-party inspectors that are certified in accordance with section 24-33.5-1213.5, C.R.S., to perform inspections. The affected board of education, state charter school institute, or charter school may hire and compensate third-party inspectors under contract with the division or hire and compensate other third-party inspectors that are certified in accordance with section 24-33.5-1213.5, C.R.S., to perform inspections. If the board of education, state charter school institute, or charter school is unable to obtain a third-party inspector and no building department has been prequalified, the division shall perform the required inspections. If a third-party inspector is used, the division shall require a sufficient number of third-party inspection reports to be submitted by the inspector to the division based upon the scope of the project to ensure quality inspections are performed. Except as specified in sub-subparagraph (B) of this subparagraph (I), the third-party inspector shall attest that inspections are complete and all violations are corrected before the board of education, state charter school institute, or charter school is issued a certificate of occupancy. Inspection records shall be retained by the third-party inspector for two years after the certificate of occupancy is issued. If the division finds that inspections are not completed satisfactorily, as determined by rule of the division, or that all violations are not corrected, the division shall take enforcement action against the appropriate board of education, state charter school institute, or charter school pursuant to section 24-33.5-1213, C.R.S.

(B) If inspections are not completed and a building requires immediate occupancy, and if the board of education, state charter school institute, or charter school has passed the appropriate inspections that indicate there are no life safety issues, the division may issue a temporary certificate of occupancy. The temporary certificate of occupancy shall expire ninety days after the date of occupancy. If no renewal of the temporary certificate of occupancy is issued or a permanent certificate of occupancy is not issued, the building shall be vacated upon expiration of the temporary certificate. The division shall enforce this sub-subparagraph (B) pursuant to section 24-33.5-1213, C.R.S.

(II) Pursuant to a memorandum of understanding between the appropriate building department and the division, the division may prequalify an appropriate building department to conduct the necessary plan reviews, issue building permits, conduct inspections, issue certificates of occupancy, and issue temporary certificates of occupancy pursuant to sub-subparagraph (B) of subparagraph (I) of this paragraph (a), to ensure that a building or structure constructed pursuant to subsection (1) or (1.5) of this section has been constructed in conformity with the building and fire codes adopted by the director of the division, and take enforcement action. Nothing in the memorandum of understanding shall be construed to allow the building department to take enforcement action other than in relation to the building and fire codes adopted by the division. An appropriate building department shall meet certification requirements established by the division pursuant to section 24-33.5-1213.5, C.R.S., prior to prequalification. An affected board of education, state charter school institute, or charter school may, at its own discretion, opt to use a prequalified building department that has entered into a memorandum of understanding with the division as the delegated authority. If a building department conducts an inspection, the building department shall retain the inspection records for two years after the final certificate of occupancy is issued. The fees charged by the building department shall cover actual, reasonable, and necessary costs. For purposes of this section, "appropriate building department" means the building department of a county, town, city, or city and county and includes a building department within a fire department.

(III) The division shall cause copies of the building plans to be sent to the appropriate fire department for review of fire safety issues. The fire department shall review the building plans, determine whether the building or structure is in compliance with the fire code adopted by the director of the division, and respond to the division within twenty business days; except that the fire department may request an extension of this time from the director of the division on the basis of the complexity of the building plans.

(IV) If the fire department declines to perform the plan review or any subsequent inspection, or if no certified fire inspector is available, the division shall perform the plan review or inspection. As used in this section, unless the context otherwise requires, "certified fire inspector" has the same meaning as set forth in section 24-33.5-1202 (2.5), C.R.S.

(V) If the building or structure is in conformity with the building and fire codes adopted by the director of the division, and if the appropriate fire department or the division certifies that the building or structure is in compliance with the fire code adopted by the director of the division, the division or the appropriate building department shall issue the necessary certificate of occupancy prior to use of the building or structure by the school district or by the institute charter school. The division is authorized to charge a fee to cover the actual, reasonable, and necessary costs of the inspections of buildings and structures. The amount of the fee shall be determined by the director of the division by rule, on the basis of the direct cost of providing the service.

(VI) If the division authorizes building code inspections by a third-party inspector pursuant to subparagraph (I) of this paragraph (a) or authorizes building code plan reviews and inspections by an appropriate building department pursuant to subparagraph (II) of this paragraph (a), the plan reviews and inspections shall be in lieu of any plan reviews and inspections made by the division; except that this subsection (2) shall not be construed to relieve the division of the responsibility to ensure that the plan reviews and inspections are conducted if the third-party inspector or appropriate building department does not conduct the plan reviews and inspections. Nothing in this subsection (2) shall be construed to require a county, town, city, city and county, or fire department to conduct building code plan reviews and inspections.

(b) (I) If the division conducts the necessary plan reviews and causes the necessary inspections to be performed to determine that a building or structure constructed pursuant to subsection (1) or (1.5) of this section has been constructed in conformity with the building and fire codes adopted by the director of the division, the division shall charge fees as established by rule of the director of the division. The fees shall cover the actual, reasonable, and necessary expenses of the division. The director of the division by rule or as otherwise provided by law may increase or reduce the amount of the fees as necessary to cover actual, reasonable, and necessary costs of the division. Any fees collected by the division pursuant to this paragraph (b) shall be transmitted to the state treasurer, who shall credit the same to the public school construction and inspection cash fund created in section 24-33.5-1207.7, C.R.S.

(II) Any moneys remaining as of December 31, 2009, in the public safety inspection fund created pursuant to section 8-1-151, C.R.S., from fees collected by the division of oil and public safety in the department of labor and employment pursuant to this paragraph (b) as it existed prior to January 1, 2010, shall be transferred to the public school construction and inspection cash fund created in section 24-33.5-1207.7, C.R.S.

(c) (Deleted by amendment, L. 2009, (HB 09-1151), ch. 230, p. 1045, § 1, effective January 1, 2010.)

(d) The inspecting entity shall cooperate with the affected board of education or the state charter school institute in carrying out the duties of this section.

(e) If the inspecting entity and the board of education or the state charter school institute disagree on the interpretation of the codes or standards adopted by the division, the division shall set a date for a hearing as soon as practicable before the board of appeals in accordance with section 24-33.5-1213.7, C.R.S., and the rules adopted by the director of the division pursuant to article 4 of title 24, C.R.S.

(f) The rules authorized by this subsection (2) shall be adopted in accordance with article 4 of title 24, C.R.S.

(g) School buildings shall be maintained in accordance with the fire code adopted by the director of the division pursuant to section 24-33.5-1203.5, C.R.S.

(3) (Deleted by amendment, L. 2009, (HB 09-1151), ch. 230, p. 1045, § 1, effective January 1, 2010.)



§ 22-32-124.3. Energy-efficient design of school buildings and structures required - definitions

(1) On and after January 1, 2014, each school district, institute charter school, and each district charter school that receives operating moneys from the state shall ensure that each project for a new or substantially renovated building or structure is submitted to or verified by the highest energy efficiency standards practicable, including but not limited to the federal energy star label or the highest performance certification attainable.

(2) The school district, institute charter school, or district charter school may consult with the Colorado energy office concerning the best building practices for the construction, redesign, or renovation project. If a school district, institute charter school, or district charter school consults with the Colorado energy office pursuant to this subsection (2), the Colorado energy office shall advise the school district, institute charter school, or district charter school concerning the best building practices for the construction, redesign, or renovation project. It is the intent of the general assembly that the Colorado energy office use existing resources to satisfy the requirements of this subsection (2).

(3) A school district, institute charter school, or district charter school that has met the requirements of this section for designing or constructing a new or substantially renovated building or structure is encouraged to incorporate the high performance measures adopted or high performance standards met into its curriculum.

(4) As used in this section, unless the context otherwise requires:

(a) "High performance standard" means a building or structure renovation, design, and construction standard that:

(I) Results in the recovery of the initial capital costs attributable to compliance with this section over a time period to be determined by the school district, institute charter school, or district charter school, not to exceed fifteen years, by reducing long-term energy, maintenance, and operating costs;

(II) Reduces the operating costs of a school district, institute charter school, or district charter school by reducing the consumption of energy, water, or other resources;

(III) Improves the indoor environmental quality of a school building for a healthier learning environment;

(IV) Protects Colorado's environment; and

(V) Complies with the federal secretary of the interior's standards for the treatment of historic properties when such work will affect properties fifty years of age or older, unless the state historical society, designated in section 24-80-201, C.R.S., determines that the property is not of historical significance, as that term is defined in section 24-80.1-102 (6), C.R.S.

(b) "Submitted" means the submission to a federal agency of an energy efficiency plan for design and construction pursuant to the requirements of this section.

(c) "Substantially renovate a building or structure" means any renovation that causes the building occupancy to change or where alterations of the work area exceed fifty percent of the aggregate area of the building. If the alterations within the identified scope of the project of the work area exceed fifty percent of the aggregate area of the building, the alterations to existing buildings or structures are permitted without requiring modifications outside the identified scope of the project to the entire building or structure to comply with the requirements of this section. The alterations must conform to the requirements of this section as they relate to new construction only.

(d) "Verified" means certification of the highest energy efficiency standards as practicable by an independent third party.



§ 22-32-126. Principals - employment and authority

(1) The board of education may employ through written contract public school principals who shall hold valid principal licenses or authorizations and who shall supervise the operation and management of the school and such property as the board shall determine necessary.

(2) The principal shall assume the administrative responsibility and instructional leadership, under the supervision of the superintendent and in accordance with the rules and regulations of the board of education, for the planning, management, operation, and evaluation of the educational program of the schools to which he is assigned.

(3) The principal shall submit recommendations to the superintendent regarding the appointment, assignment, promotion, transfer, and dismissal of all personnel assigned to the school under his supervision.

(4) The principal shall perform such other duties as may be assigned by the superintendent pursuant to the rules and regulations of the board of education.

(5) (a) The principal or the principal's designee shall communicate discipline information concerning any student enrolled in the school to any teacher who has direct contact with the student in the classroom and to any counselor who has direct contact with the student. Any teacher or counselor who receives information under this subsection (5) shall maintain the confidentiality of the information and does not have authority to communicate the information to any other person.

(b) Each school district shall include in its discipline code adopted in accordance with section 22-32-110 (2) procedures to inform the student and the student's parent or guardian when disciplinary information is communicated and to provide a copy of the disciplinary information to the student and the student's parent or guardian. The discipline code shall also establish procedures to allow the student and the student's parent or guardian to challenge the accuracy of the disciplinary information.



§ 22-32-127. Leases or installment purchases for periods exceeding one year

(1) (a) Whenever the term of an installment purchase agreement or a lease agreement with an option to purchase, including but not limited to any sublease-purchase agreement entered into by a school district pursuant to section 22-43.7-110 (2)(c), under which a school district becomes entitled to the use of undeveloped or improved real property or equipment for a school site, building, or structure is greater than one year, the obligation to make payments under the agreement shall constitute an indebtedness of the district.

(b) Under any installment purchase agreement or under any lease or rental agreement, with or without the option to purchase, or similar agreement pursuant to which the subject real or personal property is used by the school district for school district purposes, title shall be considered to have passed to the school district at the time of execution of the agreement for purposes of determining liability for or exemption from property taxation.

(2) No board of education shall enter into an installment purchase agreement of the type which constitutes an indebtedness unless such agreement shall be first approved as provided in this section by a majority of the registered electors of the district voting at an election held pursuant to this section. The board of education may submit to the registered electors of the district the question of entering into such an agreement at any general election, regular biennial school election, or special election called for the purpose. The secretary of the board of education shall give notice of an election to be held pursuant to this section in essentially the same manner and for the same length of time as is required by law for a notice of election of school directors. Such notice shall contain, to the extent applicable, the information required for a notice of election of school directors and in addition shall contain a statement of the maximum term of the proposed agreement, the maximum and periodic amounts of payments for which the district would be obligated, and the purpose of the agreement.

(3) The manner and place of conducting elections held pursuant to this section, and all other election procedures relating thereto, shall be as provided by law for the approval of contracting a bonded indebtedness of the district.

(4) The principal amount of any indebtedness incurred by a school district by means of installment purchase or lease-purchase or sublease-purchase agreements having terms of more than one year shall be subject to the limitation imposed by law on the amount of bonded indebtedness that may be incurred by a school district.

(5) The question of entering into an agreement of the type which constitutes an indebtedness of the district beyond a term of one year may be submitted or resubmitted after the same or any other such question has previously been rejected at an election held pursuant to this section; but no such question shall be submitted or resubmitted at any election held less than one hundred twenty days after a previous submission of such question, and the board of education of any school district shall not submit any question of entering into such an agreement at more than two elections within any twelve-month period.

(6) The provisions of this section shall have no application to any installment purchase agreement or lease agreement with option to purchase, even though the term thereof may be greater than one year, where the school district's obligation to make payments under such installment purchase agreement or lease agreement with option to purchase is limited to its capital reserve fund, its general fund, or both and is expressly subject to the making of annual appropriations therefor in accordance with law.

(7) The provisions of this section shall have no application to any installment purchase agreement or lease agreement with an option to purchase in which such payments are made from the capital reserve fund following approval in an election as provided for in section 22-45-103 (1)(c).



§ 22-32-128. Use of school vehicles by residents of district

At times to be specified by the board of education of each school district, school vehicles used for the transportation of pupils pursuant to the provisions of section 22-32-113 shall be available to groups of five or more residents of the district who are sixty-five years of age or older for use within or without the district. The board of education of each school district of the state shall adopt policies regarding the reasonable use of such vehicles by groups of persons with special consideration being given those residents who are sixty-five years of age or older. Such school vehicles shall be covered by an insurance policy similar to, with limits not less than, the insurance coverage that is in effect while said school vehicles are used for the transportation of pupils. To the extent that such policies provide for the reimbursement to the school district of all the expenses of the operation of such school vehicles as determined by the school district auditor, no such reimbursement shall constitute compensation, and it shall not subject the school district to the provisions of article 10.1 of title 40, C.R.S. The miles traveled and the costs expended under this article shall not be allowable for the computation of benefits accruing to a school district under the provisions of article 51 of this title.



§ 22-32-131. Voter approval of repayment of loans for capital improvements made to a growth district

(1) The board of education of a growth district, as defined in section 22-2-125 (1)(b), at any regular biennial school election or special election, may submit to the eligible electors of the growth district:

(a) The question of whether the growth district may repay any loan made pursuant to section 22-2-125 over a period exceeding one budget year; or

(b) The question of whether the growth district may repay any loan made pursuant to article 15 of title 23, C.R.S., over a period exceeding one budget year.

(2) Any question submitted pursuant to subsection (1) of this section may be combined with a question submitted by the growth district pursuant to section 22-40-110 at the same election.

(3) Any special election called pursuant to this section shall be held on the general election day in each even-numbered year or on the first Tuesday in November of each odd-numbered year and shall be conducted pursuant to the provisions of articles 1 to 13 of title 1, C.R.S.



§ 22-32-132. Diplomas - veterans

(1) Upon the request of an honorably discharged veteran, a board of education of a school district may award a diploma to the honorably discharged veteran if he or she:

(a) Served in the armed forces of the United States at any time during the period from:

(I) December 7, 1941, through December 31, 1946, a period that includes world war II;

(II) June 25, 1950, through January 31, 1955, a period that includes the Korean war; or

(III) August 5, 1964, through May 7, 1975, a period that includes the Vietnam war, and the period from February 28, 1961, through August 5, 1964, for persons serving in Vietnam;

(b) Left high school before graduating in order to serve in the armed forces of the United States;

(c) Has not received a high school diploma;

(d) Has attained the age of sixty years; and

(e) (I) At the time of making the request, resides within the school district; or

(II) At the time of leaving high school to serve in the armed forces of the United States, resided within the school district.

(2) Notwithstanding any provision of subsection (1) of this section to the contrary, a board of education of a school district may award a diploma:

(a) Posthumously to an honorably discharged veteran, upon the request of an immediate family member or legal guardian of the honorably discharged veteran; or

(b) Even though an honorably discharged veteran has already successfully completed a high school equivalency examination, as defined in section 22-33-102 (8.5).

(3) A school district, in implementing the provisions of this section, may utilize a form for acquiring the information from a veteran described in subsection (1) of this section. The form may be prescribed by rule proposed by the Colorado board of veterans affairs and adopted by the adjutant general in accordance with section 28-5-703, C.R.S.



§ 22-32-133. American sign language

(1) As used in this section, unless the context otherwise requires:

(a) "American sign language" means the natural language recognized globally that is used by members of the deaf community and that is linguistically complete with unique rules for language structure and use, that include phonology, morphology, syntax, semantics, and discourse.

(b) "School district" means any school district organized and existing pursuant to law, but does not include a local college district.

(c) Repealed.

(2) A school district may offer one or more elective courses in American sign language.

(3) A school district may elect to treat American sign language as a foreign language and may:

(a) Grant academic credit for completion of an American sign language course or demonstrated proficiency in American sign language on the same basis as the successful completion of a foreign language; and

(b) Count completion of an American sign language course or demonstrated proficiency in American sign language toward the fulfillment of any foreign language requirement for graduation.



§ 22-32-133.5. Computer science courses - legislative declaration

(1) The general assembly finds that:

(a) Computer science and computer coding skills are widely recognized as valuable assets in the current and future job market;

(b) Students in Colorado would benefit from taking computer science and coding courses in high school;

(c) High school students who are exposed to computer science and coding courses in high school are more likely to take such courses in college;

(d) Many high school students are not taking computer science and coding courses because they are elective courses and do not count toward graduation requirements;

(e) According to the Code.org Advocacy Coalition, in states that count a computer science course as either a math or science credit toward graduation, the average class size is fifty-three percent bigger than in states where computer science is only an elective; and

(f) More high school students would take computer science and coding courses if they fulfilled a graduation requirement in mathematics or science.

(2) All school districts are encouraged to offer in every high school one or more courses in computer science and coding.

(3) All school districts are encouraged to and may elect to treat computer science and coding courses as a mathematics or science course and count completion of a computer science or coding course toward the fulfillment of any mathematics or science graduation requirement.



§ 22-32-134.5. Healthy beverages policy required

(1) On or before July 1, 2009, each school district board of education shall adopt and implement a policy that prohibits, except as described in subsection (2) of this section, the sale of beverages to students from any source, including but not limited to:

(a) School cafeterias;

(b) Vending machines;

(c) School stores; and

(d) Fund-raising activities conducted on school campuses.

(2) (a) On or before November 15, 2008, the state board of education shall promulgate rules describing beverages that school districts and schools may permit to be sold to students. Each beverage described by the rules shall satisfy minimum nutritional standards for beverages, which standards are science-based and established by a national organization that:

(I) Establishes and promotes minimum nutritional standards for beverages served to students in schools; and

(II) Has set forth a memorandum of understanding between various interested entities, including representatives of the beverage industry, which memorandum of understanding sets forth guidelines for policies concerning beverages that school districts and schools may permit to be sold to students.

(b) On or before November 15, 2008, the state board of education shall promulgate rules describing specific events occurring outside of the regular and extended school day, including but not limited to extracurricular competitions and performances, at which a school district or school may permit to be sold to students beverages other than the beverages described by the rules promulgated by the state board pursuant to paragraph (a) of this subsection (2).

(3) (a) The policy adopted by a school district pursuant to subsection (1) of this section shall apply to all beverages sold on school campuses during regular and extended school days.

(b) For the purposes of this subsection (3), "extended school day" means the regular hours of operation for a school plus any time spent by students after the regular hours of operation for any purpose, including but not limited to participation in extracurricular activities or childcare programs.

(4) The provisions of this section shall apply to contracts entered into or renewed by a school district on or after July 1, 2009.



§ 22-32-135. Financial literacy curriculum

(1) The general assembly hereby finds that:

(a) Life skills such as the ability to formulate a household budget, balance a checking account, read and understand the terms and conditions of a credit card, and otherwise manage personal finances are critical to a person's success in today's economy;

(b) In February and March of 2000, in a survey of high school seniors designed to test their knowledge of personal finance basics, the students answered only fifty-one and nine tenths percent of the questions correctly, receiving a failing grade;

(c) Many students graduate from high school without having learned crucial personal financial management skills, although many have already obtained their first credit cards;

(d) Recent studies of consumer finances by the federal reserve board show that, at the end of the third quarter of 1999, household debt in the United States totaled over six trillion three hundred billion dollars. Almost one trillion four hundred billion dollars of this debt was consumer credit debt, while four trillion four hundred billion dollars consisted of mortgage debt.

(e) With the recent growth in consumer debt and the apparently low level of education and understanding with regard to personal finances, it is imperative that the public schools of the state provide students with a thorough, high-quality curriculum of financial literacy to enable students to understand and master personal finance skills, including, at a minimum, managing bank accounts, household budgeting, understanding and managing personal debt, and managing personal savings and investment.

(2) As used in this section, "financial literacy" means knowledge of personal finances that is sufficient to enable a person to manage savings, investment, and checking accounts, to design and maintain a household budget, to manage personal debt, to understand consumer credit and finance, to manage personal credit options, and to understand and select among short-term and long-term investment options.

(3) Each school district board of education is strongly encouraged to adopt as part of its district curriculum courses pertaining to financial literacy to be taught in grade-appropriate courses at the elementary, middle, junior high, and high school grade levels. When selecting mathematics and economics textbooks, each school district is strongly encouraged to select those texts that include substantive provisions on personal finance, including personal budgeting, credit, debt management, and similar personal finance topics.

(4) Each school district board of education is further encouraged to adopt successful completion of a course in financial literacy as a graduation requirement.



§ 22-32-136. Children's nutrition - healthful alternatives - information - facilities - local wellness policy - competitive foods

(1) The general assembly hereby recognizes that:

(a) Overweight children and youth and obesity among children and youth are major public health threats, and being overweight is now the most common medical condition of childhood. An estimated nine million young people in the United States are considered overweight. In Colorado, obesity in the adult population has more than doubled since 1991. Childhood obesity is related to the development of a number of preventable chronic childhood diseases such as type 2 diabetes and hypertension, and overweight children are likely to become overweight adults with increased risk of developing high cholesterol, heart disease, stroke, osteoporosis, gallbladder disease, arthritis, and endometrial, breast, prostate, and colon cancers.

(b) Schools can play a major role in reducing the number of overweight and obese children and youth. Schools are places where students can gain the knowledge, motivation, and skills needed for lifelong physical activity and lifelong healthy eating habits and are also places for students to practice healthy eating habits.

(c) Meeting a student's basic nutritional and fitness needs will increase a student's cognitive energy to learn and achieve, and, as a result, the overall educational process will be more effective.

(2) As used in this section, unless the context otherwise requires:

(a) "Competitive food" means any food or beverage available to students that is separate from the school district's nonprofit, federally reimbursed food service program and is provided by a school-approved organization or a school-approved outside vendor.

(b) "School day" means one hour prior to the start of the first class period to one half hour after the end of the last class period; except that, for schools not offering school breakfast, "school day" means one half hour before the first class period to one half hour after the end of the last class period.

(3) On or before July 1, 2006, each school district board of education is encouraged to adopt policies ensuring that:

(a) Every student has access to healthful food choices in appropriate portion sizes throughout the school day. At a minimum, this includes the provision of:

(I) Healthful meals in the school cafeteria made available to students with an adequate time to eat;

(II) Healthful beverages sold to students on school campuses, pursuant to section 22-32-134.5; and

(III) Healthful items for fundraisers, classroom parties, and rewards in the schools.

(b) (I) Every student and his or her parent or legal guardian has access to information concerning the nutritional content of:

(A) Food and beverages sold by or available from the school's food service department at breakfast and lunch and throughout the school day; and

(B) Competitive food sold or available anywhere on school district property on a recurring basis during the school day.

(II) The information described in subparagraph (I) of this paragraph (b) may be made available by placing the information on the school district website or printing the information on the menus sent home with students or by posting the information in a visible place in each school building.

(c) Every student has access to fresh fruits and vegetables at appropriate times during the school day. Whenever practical, school districts shall work to acquire fresh produce from Colorado sources.

(d) Every student has access to age-appropriate and culturally sensitive instruction designed to teach lifelong healthy eating habits and a healthy level of physical activity.

(e) Every student has access to a school facility with a sufficient number of functioning water fountains in accordance with local building codes, or other means which provide him or her with sufficient water.

(f) Every student has access to age-appropriate daily physical activity.

(4) Each school district board of education is encouraged to establish rules specifying the time and place at which competitive foods may be sold on school property in order to encourage the selection of healthful food choices by students.

(5) On or before July 1, 2006, each school district board of education is encouraged to adopt a local wellness policy as provided for in the federal "Child Nutrition and WIC Reauthorization Act of 2004", Public Law 108-265, which provides, in part, that, not later than the first day of the school year beginning after June 30, 2006, each school district participating in a program authorized by the "Richard B. Russell National School Lunch Act", 42 U.S.C. 1751 et seq., or the Child Nutrition Act of 1966, 42 U.S.C. 1771 et seq., shall establish a local school wellness policy for schools under the local educational agency that, at a minimum:

(a) Includes goals for nutrition education, physical activity, and other school-based activities that are designed to promote student wellness in a manner that the school district determines is appropriate;

(b) Includes nutrition guidelines selected by the local school district for all foods available on each school campus during the school day with objectives of promoting student health and reducing childhood obesity and overweight and type 2 diabetes;

(c) Provides an assurance that guidelines for reimbursable school meals shall not be less restrictive than regulations and guidance issued by the secretary of agriculture pursuant to subsections (a) and (b) of section 10 of the Child Nutrition Act, 42 U.S.C. sec. 1779, and sections 9 (f)(1) and 17 (a) of the "Richard B. Russell National School Lunch Act", 42 U.S.C. secs. 1758 (f)(1) and 1766 (a), as those regulations and guidance apply to schools;

(d) Establishes a plan for measuring implementation of the local wellness policy, including designation of one or more persons within the school district or at each school, as appropriate, charged with operational responsibility for ensuring that the school meets the local wellness policy; and

(e) Involves parents, representative of the school food authority, the school board and school administrators, and the public, in the development of the school wellness policy.

(5.5) On or before October 1, 2008, each school district board of education is encouraged to expand its local wellness policy adopted pursuant to subsection (5) of this section to include goals for:

(a) Increasing the availability of courses in physical education, including but not limited to, for a school district that enrolls more than one thousand five hundred students, establishing the goal of ensuring that all physical education classes offered by the school district are taught by persons who are licensed and endorsed pursuant to article 60.5 of this title to teach physical education;

(b) Increasing classes in health education;

(c) Providing health services;

(d) Providing nutrition services;

(e) Providing increased access to mental health counseling and services;

(f) Developing and maintaining a healthy school environment in each of the schools of the school district;

(g) Increasing the level of family and community involvement in developing and maintaining an emphasis on healthy lifestyles and choices to enable students to retain healthy behaviors throughout their lives.

(6) Nothing in this section shall be construed to prohibit the sale or distribution of any food or beverage item through periodic fundraisers by a student, teacher, or school group when the item is for sale after completion of the school day.



§ 22-32-136.3. Children's nutrition - no trans fats in school foods - definitions - rules

(1) As used in this section, unless the context otherwise requires:

(a) "Extended school day" means the school day, plus any additional time that a student spends on school grounds before or after the school day for the purpose of participating in a school-sanctioned extracurricular activity or child care program.

(b) "Industrially produced trans fat" means vegetable shortening, margarine, or any type of partially hydrogenated vegetable oil that contains more than zero grams of trans fat per serving as labeled.

(c) "Public school" means a school of a school district, a district charter school, or a board of cooperative services.

(d) "School day" has the same meaning as set forth in section 22-32-136.

(2) On and after September 1, 2013, a public school shall not:

(a) Make available to a student any food or beverage that contains any amount of industrially produced trans fat; or

(b) Use a food that contains any industrially produced trans fat in the preparation of a food item or beverage that is intended for consumption by a student.

(3) The prohibition described in subsection (2) of this section applies to all food and beverages made available to a student on school grounds during each school day and extended school day, including but not limited to a food or beverage item made available to a student in a school cafeteria, school store, vending machine, or other food service entity existing upon school grounds.

(4) The prohibition described in subsection (2) of this section does not apply to:

(a) Any food or beverage that is made available to a student as part of a meal program of the United States department of agriculture;

(b) Any food or beverage that is made available to a student as part of a fundraising effort conducted by one or more students, teachers, or parents; or

(c) Any food or beverage that is donated to the school to be given to a student for consumption off of school premises and not during the school day.

(5) The state board of education may promulgate such rules as are necessary for the administration of this section.



§ 22-32-136.5. Children's wellness - physical activity requirement - legislative declaration

(1) (a) The general assembly hereby finds that:

(I) Healthy children are more likely to be engaged learners, they do better in school, they have improved attendance, and they are less likely to have behavioral problems inside and outside of the classroom;

(II) Many studies have documented the link between the mind and body and the effect of movement on cognition and stimulated blood flow and oxygen to a child's brain;

(III) Studies also show that physical activity improves students' ability to focus and decreases the symptoms of attention deficit disorder and related conditions;

(IV) Children who engage in physical activity as part of the learning environment are healthier and process information better;

(V) The growing trend of childhood obesity is also beginning to affect the country's military preparedness. Recent reports show that, nationally, approximately one-third of all potential military recruits are ineligible to join because they are overweight and out of shape;

(VI) School is the only place that many children are exposed to physical activity;

(VII) According to the 2009 child health survey conducted by the department of public health and environment, one in four Colorado children are overweight or obese, and only fifty-three and five tenths percent of children meet daily physical activity recommendations; and

(VIII) Between 2003 and 2007, Colorado's child obesity national ranking dropped from third leanest in the country to twenty-third, and the number of obese children in Colorado ten to seventeen years of age increased from forty-eight thousand to seventy-two thousand.

(b) Therefore, the general assembly declares that, by supporting physical activity in public schools, Colorado will ensure that all children have access to activities that build their bodies and their brains and support their abilities to think, react, create, and learn.

(2) For purposes of this section, unless the context otherwise requires, "physical activity" may include, but need not be limited to:

(a) Exercise programs;

(b) Fitness breaks;

(c) Recess;

(d) Field trips that include physical activity;

(e) Classroom activities that include physical activity; and

(f) Physical education classes.

(3) (a) Each school district board of education shall adopt a physical activity policy that incorporates into the schedule of each student attending an elementary school the opportunity for the student to engage in:

(I) A minimum of six hundred minutes of physical activity per month if the classes at the school meet five days per week and the student attends school for a full day;

(II) A minimum of three hundred minutes of physical activity per month if the classes at the school meet five days per week and the student attends school for a half day;

(III) A minimum of thirty minutes of physical activity per day if the classes at the school meet fewer than five days per week and the student attends school for a full day; and

(IV) A minimum of fifteen minutes of physical activity per day if the classes at the school meet fewer than five days per week and the student attends school for a half day.

(b) The physical activity policy may include an exception for any month that includes a planned or unplanned full-day or half-day school closure.

(c) Each school district board of education shall implement the physical activity policy beginning with the 2011-12 school year.

(d) Each school district board of education may require the person or committee in each school designated to ensure that the school complies with the local wellness policy, as described in section 22-32-136, or the school district accountability committee and school accountability committees created pursuant to article 11 of this title to review and advise the school district or an individual school regarding the school district's or the individual school's physical activity policy and compliance with this section.

(e) The expectation that a school district adopt a policy concerning physical activity pursuant to this section is not intended to dictate instruction in the classroom.

(f) A school that, prior to January 1, 2011, provides more than the minimum minutes specified in paragraph (a) of this subsection (3) shall not decrease the amount of physical activity as a result of the policy specified in paragraph (a) of this subsection (3); except that the school may decrease its required minutes of physical activity in response to budgetary constraints, so long as the school complies with the requirements specified in paragraph (a) of this subsection (3).

(g) A school shall not substitute noninstructional physical activity for standards-based physical education instruction.



§ 22-32-137. Community service and service-learning

Each school district shall consider and, if the school district board of education deems it appropriate, adopt a policy to encourage students to engage in community service or service-learning and to recognize students' contributions to their communities through community service or service-learning. Pursuant to the policy, a student who successfully meets the community service or service-learning program goals, as specified in the policy, may earn recognition in the manner described in the policy. The policy should specify the manner in which recognition of service may be reflected on a student's diploma or transcript as an indication of the student's commitment to service within the community.



§ 22-32-138. Out-of-home placement students - transfer procedures - absences - exemptions

(1) As used in this section, unless the context otherwise requires:

(a) "Child placement agency" shall have the same meaning as provided in section 19-1-103 (21), C.R.S.

(b) "County department" shall have the same meaning as provided in section 19-1-103 (32), C.R.S.

(c) "School" means a public school of a school district, a school or educational program operated by a board of cooperative services pursuant to article 5 of this title, an institute charter school authorized pursuant to part 5 of article 30.5 of this title, a state-licensed day treatment facility, or an approved facility school as defined in section 22-2-402 (1).

(d) "State department" means the department of human services created and existing pursuant to section 24-1-120, C.R.S.

(e) "Student in out-of-home placement" means a child or youth who is in foster care and receiving educational services through a state-licensed day treatment facility or a child or youth who is in placement out of the home, as that term is defined in section 19-1-103 (85), C.R.S., including, but not limited to, any child or youth who is in placement outside the home as a result of an adjudication pursuant to article 2 of title 19, C.R.S. "Student in out-of-home placement" shall also include a child or youth who transfers enrollment as a result of being returned to his or her home at the conclusion of out-of-home placement.

(2) (a) Each school district and the state charter school institute, created pursuant to section 22-30.5-503, shall designate an employee of the school district or the institute to act as the child welfare education liaison for the district or for state charter schools. In lieu of designating an employee, a school district or the state charter school institute may contract with an individual to act as the child welfare education liaison. Each school district and the state charter school institute shall report to the department of education by August 15, 2010, and by August 15 each year thereafter, the name and contact information of the child welfare education liaison. The department of education shall be responsible for posting that information on the department of education's website and providing the information to the department of human services. The child welfare education liaison shall be responsible for working with child placement agencies, county departments, and the state department to facilitate the prompt and appropriate placement, transfer, and enrollment in school of students in out-of-home placement within the school district or who are enrolled or enrolling in institute charter schools. The specific duties of the child welfare education liaison shall include, but need not be limited to:

(I) Working with social workers from county departments, juvenile probation officers, and foster care parents to ensure the prompt school enrollment of students in out-of-home placement and the prompt transfer of their education information and records when students are required to change school enrollment due to changes in placement;

(II) Ensuring that the education information and records of a student in out-of-home placement are delivered to the student's new school within five school days after receiving a request for the transfer of the student's education information and records from a county department as required in subsection (3) of this section;

(III) Upon receiving the required notification and invitation, participating in a transition planning meeting regarding the enrollment in a public school of a student in an out-of-home placement pursuant to section 22-2-139, or having his or her designee participating in said meeting;

(IV) Participating in any interagency collaboration teams or threat-assessment teams centered on students, which teams the school district may develop or on which teams the school district may be invited to participate; and

(V) Providing to the department of education, the department of human services, and the education committees of the house of representatives and the senate, or any successor committees, the information required pursuant to sections 22-2-139 and 26-1-138, C.R.S.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), a board of cooperative services created pursuant to article 5 of this title may designate an employee of the board to act as the child welfare education liaison for the school districts that are members of the board of cooperative services. A child welfare education liaison employed by a board of cooperative services shall have the duties specified in this subsection (2) and shall perform them on behalf of the school districts that are members of the board of cooperative services.

(3) (a) If a student in out-of-home placement is enrolled in one school and transfers enrollment to another school either in the same school district or in another school district or to another type of school, the sending school district or school shall transfer the student's education information and records to the receiving school within five school days after receiving a transfer request from the county department that has legal custody of the student.

(b) Notwithstanding any provision of law to the contrary, without having to obtain a court order, the county department that has legal custody of a student in out-of-home placement may request that the school district or school in which the student was enrolled release the student's education information and records to an employee of the county department for the sole purpose of transferring the education information and records to the student's new school. The school district or school may comply with the requirements of paragraph (a) of this subsection (3) by complying with the county department's request within five school days after receiving the request.

(c) A school district or school shall not delay the transfer of the education information and records of a student in out-of-home placement for any reason, including but not limited to the existence of any unpaid fines or fees that the student may have outstanding at the school from which the student is transferring.

(d) If a school district or school receives a transfer request pursuant to paragraph (a) of this subsection (3) or a request for release of records pursuant to paragraph (b) of this subsection (3) and the request involves a student who is receiving special education services pursuant to an individualized education program, the school district or school shall notify the special education director for the school district or school of the request as soon as possible following receipt of the request.

(4) (a) Notwithstanding any provision of law, other than paragraph (b) of this subsection (4), to the contrary, if a student who is in out-of-home placement is either newly placed within a school district or school or required to change schools due to a change in placement, the school district or school shall enroll the student in school within five school days after receiving the student's education information and records, regardless of whether:

(I) The school district or school has received the student's certificate of immunization;

(II) The student can comply with any requirements pertaining to the use of school uniforms or other clothing restrictions; or

(III) The student can comply with any other preenrollment restrictions or requirements imposed by the school district or school.

(b) The provisions of paragraph (a) of this subsection (4) shall not be construed to prohibit a school district or school from denying enrollment to a student in out-of-home placement based on the circumstances specified in section 22-33-106 (2) and (3); except that the school district or school:

(I) May deny enrollment based on the student having been expelled from a school district in the preceding twelve months as provided in section 22-33-106 (3)(c) only if the student was expelled for having drugs or weapons at school or for being a danger to self or others; and

(II) May not deny enrollment based on failure to comply with the provisions of part 9 of article 4 of title 25, C.R.S., as provided in section 22-33-106 (3)(e).

(c) If a school district or school enrolls a student in out-of-home placement without receiving the student's certificate of immunization, the school district or school shall notify the student's legal guardian that, unless the school district or school receives the student's certificate of immunization or a written authorization for administration of immunizations within fourteen days after the student enrolls, the school district or school shall suspend the student until such time as the school district or school receives the certificate of immunization or the authorization.

(5) When a student in out-of-home placement transfers from one school to another school, the sending school shall certify to the receiving school or school district the course work that the student has fully or partially completed while enrolled at the school. The receiving school or school district shall accept the student's certified course work and the course work certified by previous schools in which the student was enrolled, as reflected in the student's records, as if it had been completed at the receiving school. The receiving school or school district shall apply all of the student's certified course work toward completion of the student's requirements for graduating from the grade level in which the student is enrolled at the receiving school or school district or for graduation from the receiving school or school district if the student is enrolled in twelfth grade. The receiving school or school district may award elective credit for any portion of the student's certified course work that is not aligned with the curriculum of the receiving school or school district.

(6) A student in out-of-home placement shall receive an excused absence from the school district or school in which the student is enrolled for any time the student is out of school due to a required court appearance or participation in court-ordered activities, including but not limited to family visitation or therapy. The social worker who is assigned to the student shall verify to the school district or school each instance in which the student is out of school for a court appearance or for participation in a court-ordered activity.

(7) A school district or school in which a student in out-of-home placement is enrolled shall waive all fees that would otherwise be assessed against the student, including but not limited to any general fees, fees for books, fees for lab work, fees for participation in in-school or extracurricular activities, and fees for before-school or after-school programs. The school district or school shall not limit the opportunity of a student in out-of-home placement to participate in in-school and extracurricular activities and before-school and after-school programs due to waiver of the participation fees.



§ 22-32-139. Food allergies and anaphylaxis policy required

On or before July 1, 2010, each school district board of education shall adopt and implement a policy for the management of food allergies and anaphylaxis among students enrolled in the public schools of the school district. The policy shall include, at a minimum, measures that satisfy the rules promulgated by the state board of education pursuant to section 22-2-135.



§ 22-32-140. Standardized immunization policy required

On or before July 1, 2011, each school district board of education shall annually provide to the parent or legal guardian of each student enrolled in a school of the school district the standardized immunization document developed and updated by the department of public health and environment pursuant to section 25-4-902 (4), C.R.S. For purposes of this section, solely posting a copy of the standardized immunization document on a website or in a central area of the school is not sufficient to satisfy the notice requirements of this section; however, each school district is encouraged to post a copy of the standardized immunization document on its website.



§ 22-32-141. Student awaiting trial as adult - educational services - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Federal IDEA act" means the federal "Individuals with Disabilities Education Act", 20 U.S.C. 1400 et seq., and the federal regulations for implementing said act regarding the provision of special education and related services to students with disabilities.

(b) "Juvenile" means a person:

(I) Against whom criminal charges are directly filed in district court pursuant to section 19-2-517, C.R.S., or for whom criminal charges are transferred to district court pursuant to section 19-2-518, C.R.S.;

(II) Who is under eighteen years of age at the time the offense is committed; and

(III) Who is less than twenty-one years of age.

(c) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(2) (a) Except as otherwise provided in paragraphs (c) to (g) of this subsection (2), if a juvenile is held in a jail or other facility for the detention of adult offenders pending criminal proceedings as an adult, the school district in which the jail or facility is located shall provide educational services for the juvenile upon request of the official in charge of the jail or facility, or his or her designee, pursuant to section 19-2-508 (4)(b.5), C.R.S. A school district may provide educational services directly using one or more of its employees or may ensure that educational services are provided through a board of cooperative services, an administrative unit, or otherwise through contract with a person or entity.

(b) In addition to meeting the requirements specified in this section, for each juvenile in a jail or facility who is a student with disabilities, the school district shall comply with any applicable provisions of the federal IDEA act.

(c) A school district is not required to provide educational services pursuant to this section to a juvenile if the juvenile has already graduated from high school or if the juvenile received a general education development certificate, unless otherwise required by the federal IDEA act.

(d) A school district is not required to provide educational services pursuant to this section to a juvenile for more than four hours per week or during periods of the school year when students enrolled in the school district are not required to attend school, except as may otherwise be required by the federal IDEA act.

(e) If a school district or the official in charge of the jail or facility determines as provided in section 19-2-508 (4)(b.5)(II), C.R.S., that an appropriate and safe environment for school district employees or contractors is not available in which to provide educational services to a specific juvenile, the school district is exempt from the requirement of providing educational services to the juvenile until such time as both the school district and the official in charge of the jail or facility determine that an appropriate and safe environment for school district employees or contractors is available. If the school district will not be providing educational services to a juvenile because of the lack of an appropriate and safe environment for school district employees or contractors, the official in charge of the jail or facility shall notify the juvenile, his or her parent or legal guardian, the juvenile's defense attorney, and the court having jurisdiction over the juvenile's case.

(f) If a juvenile is violent toward or physically injures the school district employee or contractor who is providing educational services to the juvenile pursuant to this section, the school district shall not require the employee or contractor to continue providing educational services to the juvenile, and the school district may choose to cease providing educational services to the juvenile, unless otherwise required by the federal IDEA act. If a school district ceases to provide educational services to a juvenile pursuant to this paragraph (f), the school district shall notify the official in charge of the jail or facility, and the official shall notify the juvenile, the juvenile's parent or legal guardian, the juvenile's defense attorney, and the court having jurisdiction over the juvenile's case.

(g) If a juvenile refuses to accept or participate in educational services, including special education services, a school district shall not be required to provide educational services pursuant to this section. The official in charge of the jail or facility in which the juvenile is held shall offer, at least weekly, to arrange educational services for a juvenile who previously refused educational services. The school district shall be required to provide educational services pursuant to this section upon acceptance by the juvenile.

(3) (a) Each school district in which a jail or other facility for the detention of adult offenders is located shall designate a school district employee to act as the contact person for the jail or facility, which employee may be the child welfare education liaison designated pursuant to section 22-32-138 (2). The school district shall provide to the jail or facility the employee's name and contact information.

(b) Following a request for educational services pursuant to subsection (2) of this section, the designated employee shall determine whether the juvenile was held in a juvenile detention facility prior to transfer to the jail or facility and, if so, shall contact the juvenile detention facility to request the transfer of any educational or other information the juvenile facility may have concerning the juvenile. The designated employee shall ensure that the juvenile receives educational services pursuant to this section so long as the juvenile is held in the jail or facility, unless the designated employee determines that the juvenile meets the conditions specified in paragraph (c) of subsection (2) of this section, or the school district is exempt as provided in paragraph (e) or (f) of subsection (2) of this section, or the juvenile refuses services as provided in paragraph (g) of subsection (2) of this section.

(4) (a) In any budget year in which a school district is providing educational services to a juvenile pursuant to this section on the pupil enrollment count day of said budget year, the school district may include the juvenile in its pupil enrollment, as defined in section 22-54-103 (10), for purposes of determining the school district's total program funding under the "Public School Finance Act of 1994", article 54 of this title.

(b) If the school district begins providing educational services pursuant to this section after the pupil enrollment count day, the school district may seek reimbursement for the costs incurred pursuant to this section from the school district or charter school that included said juvenile in its pupil enrollment for the applicable budget year. Any amount received as reimbursement may not exceed the reimbursing school district's or charter school's per pupil revenue for the applicable budget year, prorated for the period of time that the receiving school district provides educational services pursuant to this section.

(c) If a juvenile who receives educational services pursuant to this section was not included in the pupil enrollment for the state for a budget year in which a school district provides educational services for the juvenile, the school district may seek reimbursement from the department of education for the costs incurred pursuant to this section. Any amount received as reimbursement may not exceed the state average per pupil revenue for the applicable budget year, prorated for the period that the receiving school district provides educational services pursuant to this section. The department of education shall pay reimbursement pursuant to this paragraph (c) from moneys appropriated to the department for said purpose.

(d) (I) In addition to any moneys received pursuant to paragraph (a), (b), or (c) of this subsection (4), a school district that provides educational services pursuant to this section shall receive from the department of education an amount equal to the daily rate established pursuant to section 22-54-129 for educational services provided by approved facility schools, multiplied by the number of days, excluding Saturdays and Sundays, that the juvenile is held in a jail or facility, so long as the juvenile is receiving at least four hours of educational services per week.

(II) On or before the fifteenth day of each month in which a juvenile is held in a jail or facility, the official in charge of the jail or facility in which a juvenile is held, or his or her designee, shall report to the department of education in a manner to be determined by the department, the actual number of juveniles who received educational services at the jail or facility during the prior calendar month to whom the school district provided educational services at the jail or facility. The department of education may accept amended monthly reports from the jail or facility prior to making the distribution of funding for the applicable month pursuant to subparagraph (III) of this paragraph (d).

(III) On or before the fifteenth day of the month following the month in which a jail or facility reported the number of juveniles who received educational services at the jail or facility, the department of education shall pay the school district that provided the educational services the appropriate amount based on the daily rate established for approved facility schools pursuant to section 22-54-129 and the number of juveniles who received educational services.

(IV) In each applicable budget year, the general assembly shall appropriate to the department of education the amount required to reimburse school districts pursuant to this paragraph (d) for educational services provided pursuant to this section. In any year in which the amount appropriated is insufficient to fully reimburse school districts pursuant to this section, the department of education may prorate the payments made pursuant to this paragraph (d).

(V) Notwithstanding any provision of this paragraph (d) to the contrary, a school district shall not receive reimbursement pursuant to this paragraph (d) for any period during which the school district was not providing educational services due to the circumstances described in any of paragraphs (c) to (g) of subsection (2) of this section. The official in charge of the jail or facility, or his or her designee, shall note any such period in the report submitted to the department of education pursuant to subparagraph (II) of this paragraph (d), and the department shall reduce the amount of reimbursement to the school district accordingly.

(e) In addition to any moneys received pursuant to paragraph (a), (b), (c), or (d) of this subsection (4), a school district or administrative unit that provides special education services pursuant to this section to a juvenile who has an individualized education program pursuant to section 22-20-108 may seek excess costs tuition from the juvenile's administrative unit of residence as provided in section 22-20-109.



§ 22-32-142. Parent engagement - policy - communications - incentives

(1) (a) Each school district board of education shall adopt a district policy for increasing and supporting parent engagement in the public schools, including charter schools, of the school district. In adopting the policy, the board of education may take into account, but need not be limited to, the best practices and strategies identified pursuant to section 22-7-304 by the Colorado state advisory council for parent involvement in education and the national standards for family-school partnerships, as defined in section 22-7-302 (5). The board of education shall work with the parent members of the district accountability committee in creating, adopting, and implementing the policy.

(b) As part of the district parent engagement policy, a district is encouraged to provide training concerning best practices and skills for district and school personnel in working with parents.

(c) Each school district shall identify an employee of the district to act as the point of contact for parent engagement training and resources. The identified person shall also serve as the liaison between the district, the district accountability committee, the Colorado state advisory council for parent involvement in education, and the department of education and shall facilitate the district's efforts to increase parent involvement within the district. The school district shall submit to the department of education the name of the identified employee.

(d) Notwithstanding any provision of this subsection (1) to the contrary, a school district is not required to comply with the requirements specified in this subsection (1) if the department of education determines that the school district is rural, based on the geographic size of the school district and the distance of the school district from the nearest large, urbanized area, and the school district enrolls fewer than one thousand students in kindergarten through twelfth grade.

(2) (a) If the state board of education, pursuant to section 22-11-210, determines that a school of the school district is required to adopt and implement a school priority improvement plan as described in section 22-11-405 or a school turnaround plan as described in section 22-11-406, the school district, within thirty days after receiving the initial notice of the determination or, if the determination is appealed, the final notice of the determination, shall notify the parents of the students enrolled in the school of the required plan and the issues identified by the department of education as giving rise to the need for the required plan. The notice shall also include the timeline for developing and adopting the required plan and the dates, times, and locations of the public meeting described in paragraph (b) of this subsection (2) and the public hearing described in paragraph (c) of this subsection (2).

(b) The school accountability committee shall hold a public meeting to solicit input from parents concerning the contents of the required plan before the plan is written. At the school accountability committee's public meeting, the school principal shall review the school's progress in implementing its plan for the preceding year and in improving its performance.

(c) The school district board of education shall hold a public hearing after the plan is written to review the required plan prior to final adoption. The date of the public hearing shall be at least thirty days after the date on which the school district provides the written notice. A member of the school accountability committee is encouraged to attend the public hearing.

(3) Each school district board of education may solicit and accept public or private gifts, grants, or donations to implement all or a portion of the parent involvement programs implemented under a policy adopted pursuant to this section.



§ 22-32-143. Local fiscal impact summaries

(1) If a bill is introduced before the general assembly that imposes upon a school district, school district board of education, or board of cooperative services any new mandate or increase in the level of service for an existing mandate beyond the existing level of service required by law, other than for the repurposing of existing time or resources, each school district, school district board of education, or board of cooperative services that is affected by the new mandate or increase shall have seven days after the date of the bill's introduction to prepare and submit to the director of research of the legislative council of the general assembly, or his or her designee, a brief summary of the fiscal impact of the new mandate or increase upon the budget of the school district or school district board of education.

(2) If the director of research of the legislative council of the general assembly, or his or her designee, prepares an analysis of the fiscal impact of an introduced bill that imposes upon a school district, school district board of education, or board of cooperative services a new mandate or increase in the level of service for an existing state mandate beyond the existing level of service required by law, other than for the repurposing of existing time or resources, and a school district, school district board of education, or board of cooperative services that will be affected by the bill submits to the director of research of the legislative council of the general assembly, or his or her designee, a brief summary of the fiscal impact of the new mandate or increase upon the budget of the school district, school district board of education, or board of cooperative services, then the director of research of the legislative council, or his or her designee, shall include the brief summary with his or her analysis.



§ 22-32-144. Restorative justice practices - legislative declaration

(1) The general assembly hereby finds that:

(a) Conflicts and offenses arising during the school day interrupt learning, threaten school safety, and often lead to suspensions, expulsions, and an increase in the likelihood of a student dropping out of school;

(b) Students who drop out of high school face diminished job opportunities, lower lifetime earnings, and increased unemployment and more often require public assistance. They are more likely to participate in criminal activity, resulting in higher incarceration rates, and they face much greater challenges to becoming productive, contributing members of their communities.

(c) School conflicts can result in offenses that violate school rules and local laws and damage relationships among members of the school and surrounding community;

(d) Restorative justice, which requires the offender to accept responsibility and accountability for his or her actions, teaches conflict resolution, repairs the harm from the offense, reduces classroom disruptions, suspensions, expulsions, and consequent dropouts, promotes school safety, and enables victims, offenders, and community members to rebuild the community and restore relationships; and

(e) The general assembly has a vital interest in reducing classroom disruptions, suspensions, expulsions, and dropout rates and in assisting victims, reducing referrals to the justice system, and building safer, more cohesive school communities to promote learning.

(2) (a) Therefore, the general assembly supports and encourages the use of restorative justice as a school's first consideration to remediate offenses such as interpersonal conflicts, bullying, verbal and physical conflicts, theft, damage to property, class disruption, harassment and internet harassment, and attendance issues.

(b) The general assembly encourages each school district to implement training and education in the principles and practices of restorative justice to ensure that capable personnel and resources are available to successfully facilitate all steps of the restorative justice process.

(3) For purposes of this section, "restorative justice" means practices that emphasize repairing the harm to the victim and the school community caused by a student's misconduct. Restorative justice practices may include victim-initiated victim-offender conferences attended voluntarily by the victim, a victim advocate, the offender, school members, and supporters of the victim and the offender, which program provides an opportunity for the offender to accept responsibility for the harm caused to those affected by the act and to participate in setting consequences to repair the harm. Consequences recommended by the participants may include, but need not be limited to, apologies, community service, restitution, restoration, and counseling. The selected consequences shall be incorporated into an agreement that sets time limits for completion of the consequences and is signed by all participants.

(4) Each school district is encouraged to develop and utilize restorative justice practices that are part of the disciplinary program of each school in the district.



§ 22-32-145. Native American language and culture instruction - general credit

A school district board of education may adopt a policy to grant general education or world language credit for the successful completion of Native American language course work for languages of federally recognized tribes. A person instructing a Native American language course shall meet the requirements set forth in section 22-60.5-111 (15).



§ 22-32-146. School use of on-site peace officers as school resource officers

(1) If a school resource officer or other law enforcement officer acting in his or her official capacity on school grounds, in a school vehicle, or at a school activity or sanctioned event arrests a student of the school, the officer shall notify the principal of the school or his or her designee of the arrest within twenty-four hours after the arrest.

(2) If a school resource officer or other law enforcement officer acting in his or her official capacity on school grounds, in a school vehicle, or at a school activity or sanctioned event issues a summons, ticket, or other notice requiring the appearance of a student of the school in court or at a police station for investigation relating to an offense allegedly committed on school grounds, in a school vehicle, or at a school activity or sanctioned event, the officer shall notify the principal of the school or his or her designee of the issuance of the summons, ticket, or other notice within ten days after the issuance of the summons, ticket, or other notice.

(3) A school resource officer shall be familiar with the provisions of the conduct and discipline code of the school to which he or she is assigned.

(4) Commencing August 1, 2013, and continuing through August 1, 2014, each law enforcement agency employing or contracting with any law enforcement officer who is acting or has acted in his or her official capacity on school grounds, in a school vehicle, or at a school activity or sanctioned event shall report to the division of criminal justice created in section 24-33.5-502, C.R.S., in aggregate form without personal identifying information, data about the cases handled by the agency on school grounds, in a school vehicle, or at a school activity or sanctioned event. Failure to submit a timely report to the division of criminal justice pursuant to this subsection (4) does not relieve a law enforcement agency of its responsibility to file the report required by this subsection (4). A law enforcement agency that has failed to file a timely report shall file all such reports with the division of criminal justice no later than August 15, 2015. Each such report must include, at a minimum, the following information:

(a) The number of students investigated by the officer for delinquent offenses, including the number of students investigated for each type of delinquent offense for which the officer investigated at least one student;

(b) The number of students arrested by the officer, including the offense for which each such arrest was made;

(c) The number of summonses or tickets issued by the officer to students; and

(d) The age, gender, school, and race or ethnicity of each student whom the officer arrested or to whom the officer issued a summons, ticket, or other notice requiring the appearance of the student in court or at a police station for investigation relating to an offense allegedly committed on school grounds, in a school vehicle, or at a school activity or sanctioned event.

(5) (a) On or before August 1, 2015, each law enforcement agency that is acting or has acted in its official capacity on school grounds, in a school vehicle, or at a school activity or sanctioned event shall report to the division of criminal justice, in the formats developed by the division in conjunction with local law enforcement agencies, the information required pursuant to paragraph (c) of this subsection (5) that is related to all student tickets, summons, or arrests that occurred during the 2014-15 academic year, excluding incidents that occurred during the summer of 2014, at a public elementary school, middle or junior high school, or high school; in a school vehicle; or at a school activity or sanctioned event.

(b) Notwithstanding the provisions of section 19-1-303 (5), C.R.S., on or before August 1, 2016, and every August 1 thereafter, each law enforcement agency that is acting or has acted in its official capacity on school grounds, in a school vehicle, or at a school activity or sanctioned event shall report to the division of criminal justice, in formats developed by the division in conjunction with local law enforcement agencies, the information required pursuant to paragraph (c) of this subsection (5) that is related to all student tickets, summons, or arrests that occurred for the previous academic year, including incidents that occurred during the previous summer months, at a public elementary school, middle or junior high school, or high school; in a school vehicle; or at a school activity or sanctioned event.

(c) For each report required pursuant to paragraph (a) or (b) of this subsection (5), the law enforcement agency shall report:

(I) The student's full name;

(II) The student's date of birth;

(III) The student's race, ethnicity, and gender;

(IV) The name of the school where the incident occurred or the name of the school that operated the vehicle or held the activity or event;

(V) The date of the arrest or taking of a student into custody;

(VI) The date of the issuance of the summons or ticket;

(VII) The arrest or incident report number as recorded by the law enforcement agency;

(VIII) The single most serious offense for which a student is arrested, issued a summons, or issued a ticket using the national crime information center (NCIC) crime code;

(IX) The type of weapon involved, if any, for offenses classified as group A offenses under the national incident-based reporting system; and

(X) The law enforcement agency's originating reporting identifier.

(d) A law enforcement agency may report the information required pursuant to this subsection (5) on a monthly, quarterly, or annual basis. The law enforcement agency shall inform the division of criminal justice of the reporting schedule it will follow.



§ 22-32-147. Use of restraints on students - certain restraints prohibited - reports and review process - definitions - rules

(1) As used in this section, unless the context otherwise requires:

(a) "Chemical restraint" has the same meaning as set forth in section 26-20-102 (2).

(b) "Mechanical restraint" has the same meaning as set forth in section 26-20-102 (4).

(c) "Prone position" means a face-down position.

(d) "Prone restraint" means a restraint in which the individual being restrained is secured in a prone position.

(e) "Restraint" has the same meaning as set forth in section 26-20-102 (6).

(2) Pursuant to section 26-20-111, the use of a chemical, mechanical, or prone restraint upon a student in a school or charter school of a school district or board of cooperative services is prohibited.

(3) (a) On and after August 9, 2017, each school district shall require any school employee or volunteer who uses any type of restraint on a student of the school district to submit a written report of the incident to the administration of the school not later than one school day after the incident occurred.

(b) On and after August 9, 2017, each school district shall establish a review process, conduct the review process at least annually, and document the results of each review process in writing. Each annual review process must include a review of each incident in which restraint was used on a student during the preceding year. The purpose of each annual review process is to ensure that the school district is properly administering restraint, identifying additional training needs, minimizing and preventing the use of restraint by increasing the use of positive behavior interventions, and reducing the incidence of injury to students and staff. Each annual review process must include but is not limited to:

(I) Analysis of incident reports, including consideration of procedures used during the restraint, preventative or alternative techniques attempted, documentation, and follow-up;

(II) Training needs of staff;

(III) Staff-to-student ratios; and

(IV) Environmental considerations, including physical space, student seating arrangements, and noise levels.

(c) Not more than five calendar days after the use of restraint on a student, the school administration shall mail, fax, or e-mail a written report of the incident to the parent or legal guardian of the student. The written report must be placed in the student's confidential file and include:

(I) The antecedent of the student's behavior, if known;

(II) A description of the incident;

(III) Any efforts made to de-escalate the situation;

(IV) Any alternatives to the use of restraints that were attempted;

(V) The type and duration of the restraint used;

(VI) Any injuries that occurred; and

(VII) The staff members who were present and staff members who were involved in administering the restraint.

(4) On or before November 1, 2017, the state board shall promulgate rules establishing a process by which a student or a parent or legal guardian of a student may formally complain about the use of restraint or seclusion by any employee or volunteer of any school or charter school of a school district or board of cooperative services. To the extent practicable, the process must reflect the complaint process for filing a state complaint under the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq., as amended.






Article 32.5 - Innovation Schools and Innovation School Zones Within School Districts

§ 22-32.5-101. Short title

This article shall be known and may be cited as the "Innovation Schools Act of 2008".



§ 22-32.5-102. Legislative declaration

(1) The general assembly hereby finds that:

(a) The constitutional provisions regarding the public education system direct the general assembly to establish a thorough and uniform statewide system of public education, but they also recognize the importance of preserving local flexibility by granting to each school district board of education the control of instruction in the schools of the school district;

(b) The constitution's requirement that each school district board of education is responsible for controlling the instruction in its schools is based on the belief that the delivery of educational services must be tailored to the specific population of students they are intended to serve and that the parents of those students should have great opportunity for input regarding the educational services their children receive;

(c) In tailoring the delivery of educational services, it is also important that the persons delivering those services, the principal of the public school and the faculty employed at that school, have the maximum degree of flexibility possible to determine the most effective and efficient manner in which to meet their students' needs;

(d) To further the goals of high-quality public education throughout the state, therefore, each school district board of education should have the authority to grant public schools of the school district the maximum degree of flexibility possible to meet the needs of individual students and the communities in which they live; and

(e) While the ultimate responsibility for controlling the instruction in public schools continues to lie with the school district board of education of each public school, each school district board of education is strongly encouraged to delegate to each public school a high degree of autonomy in implementing curriculum, making personnel decisions, organizing the school day, determining the most effective use of resources, and generally organizing the delivery of high-quality educational services, thereby empowering each public school to tailor its services most effectively and efficiently to meet the needs of the population of students it serves.

(2) The general assembly therefore finds that it is in the best interests of the people of Colorado to enact the "Innovation Schools Act of 2008" to achieve the following purposes:

(a) To grant to Colorado's school districts and public schools greater ability to meet the educational needs of a diverse and constantly changing student population;

(b) To encourage intentionally diverse approaches to learning and education within individual school districts;

(c) To improve educational performance through greater individual school autonomy and managerial flexibility;

(d) To encourage school districts, where appropriate, to create and manage a portfolio of schools that meet a variety of education needs, including identifying elementary, middle or junior high, and high schools to collectively operate as a vertically integrated innovation zone of schools;

(e) To encourage innovation in education by providing local school communities and principals with greater control over levels of staffing, personnel selection and evaluation, scheduling, and educational programming with the goal of achieving improved student achievement;

(f) To encourage school districts and public schools to find new ways to allocate resources, including through implementation of specialized school budgets, for the benefit of the students they serve; and

(g) To hold public schools that receive greater autonomy under this article accountable for student academic achievement, as measured by the Colorado student assessment program, other more specifically tailored accountability measures, and the federal requirements of adequate yearly progress.



§ 22-32.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of education appointed by the state board of education pursuant to section 22-2-110.

(2) "District of innovation" means a school district that is designated as a district of innovation pursuant to section 22-32.5-107.

(3) "Innovation school" means a school in which a local school board implements an innovation plan pursuant to section 22-32.5-104.

(4) "Innovation school zone" means a group of schools of a school district that share common interests, such as geographical location or educational focus, or that sequentially serve classes of students as they progress through elementary and secondary education and in which a local school board implements a plan for creating an innovation school zone pursuant to section 22-32.5-104.

(5) "Local school board" means the board of education of a school district.

(6) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.



§ 22-32.5-104. Innovation plans - submission - contents

(1) (a) A public school of a school district may submit to its local school board an innovation plan as described in subsection (3) of this section. A group of public schools of a school district that share common interests, such as geographical location or educational focus, or that sequentially serve classes of students as they progress through elementary and secondary education may jointly submit to their local school board a plan to create an innovation school zone as described in subsection (4) of this section.

(b) A local school board shall receive and review each innovation plan or plan for creating an innovation school zone submitted pursuant to paragraph (a) of this subsection (1). The local school board shall either approve or disapprove the innovation plan or plan for creating an innovation school zone within sixty days after receiving the plan.

(c) If the local school board rejects the plan, it shall provide to the public school or group of public schools that submitted the plan a written explanation of the basis for its decision. A public school or group of public schools may resubmit an amended innovation plan or amended plan for creating an innovation school zone at any time after denial.

(d) If the local school board approves the plan, it may proceed to seek designation of the school district as a district of innovation pursuant to section 22-32.5-107.

(2) A local school board may initiate and collaborate with one or more public schools of the school district to create one or more innovation plans, as described in subsection (3) of this section, or one or more plans to create innovation school zones, as described in subsection (4) of this section. In creating an innovation plan or a plan to create an innovation school zone, the local school board shall ensure that each public school that would be affected by the plan has opportunity to participate in creation of the plan. A local school board may approve or create a plan to create an innovation school zone that includes all of the public schools of the school district. If the local school board creates an innovation plan or a plan for creating an innovation school zone, the local school board may seek designation of the school district as a district of innovation pursuant to section 22-32.5-107.

(3) Each innovation plan, whether submitted by a public school or created by a local school board through collaboration between the local school board and a public school, shall include the following information:

(a) A statement of the public school's mission and why designation as an innovation school would enhance the school's ability to achieve its mission;

(b) A description of the innovations the public school would implement, which may include, but need not be limited to, innovations in school staffing; curriculum and assessment; class scheduling; use of financial and other resources; and faculty recruitment, employment, evaluation, and compensation;

(c) A listing of the programs, policies, or operational documents within the public school that would be affected by the public school's identified innovations and the manner in which they would be affected. The programs, policies, or operational documents may include, but need not be limited to:

(I) The research-based educational program the public school would implement;

(II) The length of school day and school year at the public school;

(III) The student promotion and graduation policies to be implemented at the public school;

(IV) The public school's assessment plan;

(V) The proposed budget for the public school; and

(VI) The proposed staffing plan for the public school.

(d) An identification of the improvements in academic performance that the public school expects to achieve in implementing the innovations;

(e) An estimate of the cost savings and increased efficiencies, if any, the public school expects to achieve in implementing its identified innovations;

(f) Evidence that a majority of the administrators employed at the public school, a majority of the teachers employed at the public school, and a majority of the school accountability committee for the public school consent to designation as an innovation school;

(g) A statement of the level of support for designation as an innovation school demonstrated by the other persons employed at the public school, the students and parents of students enrolled in the public school, and the community surrounding the public school;

(h) A description of any statutory sections included in this title or any regulatory or district policy requirements that would need to be waived for the public school to implement its identified innovations;

(i) A description of any provision of the collective bargaining agreement in effect for the personnel at the public school that would need to be waived for the public school to implement its identified innovations; and

(j) Any additional information required by the local school board of the school district in which the innovation plan would be implemented.

(4) Each plan for creating an innovation school zone, whether submitted by a group of public schools or created by a local school board through collaboration with a group of public schools, shall include the information specified in subsection (3) of this section for each public school that would be included in the innovation school zone. A plan for creating an innovation school zone shall also include the following additional information:

(a) A description of how innovations in the public schools in the school innovation zone would be integrated to achieve results that would be less likely to be accomplished by each public school working alone;

(b) An estimate of any economies of scale that would be achieved by innovations implemented jointly by the public schools within the innovation school zone;

(c) Evidence that a majority of the administrators and a majority of the teachers employed at each public school that would be included in the innovation school zone and a majority of the school accountability committee for each public school that would be included in the innovation school zone consent to creating the innovation school zone; and

(d) A statement of the level of support for creating an innovation school zone demonstrated by the other persons employed at each public school that would be included in the zone, the students and parents of students enrolled in each public school that would be included in the zone, and the community in which the local school board would approve the innovation school zone. In determining the level of support, each public school shall specifically solicit input concerning the selection of public schools included in the innovation school zone and the strategies and procedures that would be used in implementing and integrating the innovations within the public schools in the zone.



§ 22-32.5-105. Suggested innovations

(1) In considering or creating an innovation plan or a plan for creating an innovation school zone, each local school board is strongly encouraged to consider innovations in the following areas:

(a) Curriculum and academic standards and assessments;

(b) Accountability measures, including but not limited to expanding the use of a variety of accountability measures to more accurately present a complete measure of student learning and accomplishment. The accountability measures adopted by an innovation school or an innovation school zone may include, but need not be limited to:

(I) Use of graduation or exit examinations;

(II) Use of end-of-course examinations;

(III) Use of student portfolio reviews;

(IV) Use of national and international accountability measures such as the national assessment of educational progress and the program for international student assessment;

(V) Measuring the percentage of students continuing into higher education; and

(VI) Measuring the percentage of students simultaneously obtaining a high school diploma and an associate's degree or a career and technical education certificate.

(c) Provision of services, including but not limited to special education services; services for gifted and talented students; services for English language learners; educational services for students at risk of academic failure, expulsion, or dropping out; and support services provided by the department of human services or county social services agencies;

(d) Teacher recruitment, training, preparation, and professional development;

(e) Teacher employment;

(f) Performance expectations and evaluation procedures for teachers and principals;

(g) Compensation for teachers, principals, and other school building personnel, including but not limited to performance pay plans, total compensation plans, and other innovations with regard to retirement and other benefits;

(h) School governance and the roles, responsibilities, and expectations of principals in innovation schools or schools within an innovation school zone; and

(i) Preparation and counseling of students for transition to higher education or the work force.



§ 22-32.5-106. Innovation planning - financial support

Each public school and each local school board is authorized and encouraged to seek and accept public and private gifts, grants, and donations to offset the costs of developing and implementing innovation plans and plans for creating innovation school zones.



§ 22-32.5-107. District of innovation - designation

(1) Each local school board may seek for its school district designation by the state board as a district of innovation. A local school board may seek the designation on the basis of innovation plans or plans for creating innovation school zones approved or collaboratively created by the local school board pursuant to section 22-32.5-104.

(2) A local school board that seeks designation as a district of innovation shall submit one or more innovation plans or plans for creating an innovation school zone to the commissioner for review and comment by the commissioner and the state board. Within sixty days after receiving a local school board's plan, the commissioner and the state board shall respond to the local school board with any suggested changes or additions to the plan, including but not limited to suggestions for further innovations or for measures to increase the likelihood that the innovations will result in greater academic achievement within the innovation schools or innovation school zones. Based on the commissioner's and the state board's comments, the local school board may choose to withdraw and resubmit its innovation plan or plan for creating an innovation school zone.

(3) (a) Within sixty days after receiving a local school board's innovation plan or plan for creating an innovation school zone, the state board shall designate the local school board's school district as a district of innovation if the state board concludes that the submitted plan:

(I) Is likely to enhance educational opportunity, standards, and quality within the innovation schools or innovation school zones; and

(II) Is fiscally feasible.

(b) If the state board does not designate a school district as a district of innovation, it shall provide to the local school board a written explanation of the basis for its decision. The local school board may resubmit an amended innovation plan or plan for creating an innovation school zone and seek designation of its school district as a school district of innovation at any time after denial.

(4) It is the intent of the general assembly that the department of education receive a one-time appropriation to offset the costs incurred by the department and the state board in adopting rules and otherwise establishing the procedures for implementation of this section. The general assembly finds, however, that the department of education and the state board may implement this section in future years without additional state funding.



§ 22-32.5-108. District of innovation - waiver of statutory and regulatory requirements

(1) Upon designation of a district of innovation, the state board shall waive any statutes or rules specified in the school district's innovation plan as they pertain to the innovation schools or innovation school zones of the district of innovation; except that the state board shall not waive:

(a) Any statutes specified in section 22-2-117 (1)(b);

(b) Any provision of article 64 of this title; or

(c) Any statutes that are not included in this title, including but not limited to article 51 of title 24, C.R.S.

(2) Each district of innovation continues to be subject to all statutes and rules that are not waived by the state board pursuant to subsection (1) of this section, including but not limited to all statutes and rules concerning implementation of:

(a) The state assessment requirements specified in section 22-7-1006.3;

(b) Article 11 of this title; and

(c) The requirements of the federal "No Child Left Behind Act of 2001", 20 U.S.C. sec. 6301 et seq.

(3) Designation as a district of innovation shall not affect a school district's:

(a) Total program funding calculated pursuant to the "Public School Finance Act of 1994", article 54 of this title; or

(b) Eligibility for funding under, or the amount received through, a categorical program, as defined in section 22-55-102 (4).

(4) Each district of innovation that receives a waiver pursuant to this section shall specify the manner in which the innovation school or the schools within the innovation school zone shall comply with the intent of the waived statutes or rules and shall be accountable to the state for such compliance.

(5) (a) If the local school board for a district of innovation revises an innovation plan as provided in section 22-32.5-110, the local school board may request additional waivers or changes to existing waivers as necessary to accommodate the revisions to the innovation plan, and the state board shall grant the additional waivers or changes to existing waivers if it determines that the new or changed waivers would enhance educational opportunity, standards, and quality within the innovation schools or innovation school zones of the district of innovation and are fiscally feasible. In requesting a new waiver or a change to an existing waiver, the local school board shall demonstrate the consent of a majority of the teachers and a majority of the administrators employed at and a majority of the school advisory committee for each public school that is affected by the new or changed waiver.

(b) Except as otherwise provided in paragraph (a) of this subsection (5), a waiver that is granted pursuant to this section shall continue to apply to a public school so long as the public school continues to be designated as an innovation school or included in an innovation school zone.



§ 22-32.5-109. District of innovation - collective bargaining agreements

(1) (a) On and after the date on which the state board designates a school district as a district of innovation, any collective bargaining agreement initially entered into or renewed by the local school board of the district of innovation shall include a term that allows each innovation school and each innovation school zone in the school district to waive any provisions of the collective bargaining agreement identified in the innovation plan as needing to be waived for the innovation school or the innovation school zone to implement its identified innovations.

(b) For an innovation school, waiver of one or more of the provisions of the collective bargaining agreement shall be based on obtaining the approval, by means of a secret ballot vote, of at least sixty percent of the members of the collective bargaining unit who are employed at the innovation school.

(c) For an innovation school zone, waiver of one or more of the provisions of the collective bargaining agreement shall be based on obtaining, at each school included in the innovation school zone, the approval of at least sixty percent of the members of the collective bargaining unit who are employed at the school. The innovation school zone shall seek to obtain approval of the waivers through a secret ballot vote of the members of the collective bargaining unit at each school included in the innovation school zone. The local school board for the innovation school zone may choose to revise the plan for creating an innovation school zone to remove from the zone any school in which at least sixty percent of the members of the collective bargaining unit employed at the school do not vote to waive the identified provisions of the collective bargaining agreement.

(d) If a local school board, in collaboration with the innovation school or the public schools included in the innovation school zone, revises the innovation plan as provided in section 22-32.5-110 and the revisions include changes to the identified provisions of the collective bargaining agreement that need to be waived to implement the innovations that are included in the innovation plan, the local school board shall seek such additional waivers or revision or revocation of the existing waivers of provisions of the collective bargaining agreement as are necessary to implement the revised innovation plan. Any changes to waivers, or additional waivers, of the identified provisions of the collective bargaining agreement shall be subject to approval in the same manner as provided in paragraphs (b) and (c) of this subsection (1) for the initial approval of waivers of provisions of the collective bargaining agreement.

(e) Except as otherwise provided in paragraph (d) of this subsection (1), waiver of identified provisions of a collective bargaining agreement for an innovation school or the public schools within an innovation school zone pursuant to this subsection (1) shall continue so long as the innovation school remains an innovation school or a public school remains a part of the innovation school zone. A waiver approved pursuant to this subsection (1) shall continue to apply to any substantially similar provision that is included in a new or renewed collective bargaining agreement for the schools of the district of innovation.

(2) A district of innovation shall not be required to seek a waiver by an innovation school or a public school in an innovation school zone of any provision of the collective bargaining agreement. Each district of innovation shall include in its innovation plan a statement as to whether it will seek a waiver by an innovation school or the public schools included in an innovation school zone of any of the provisions of the collective bargaining agreement.

(3) A person who is a member of the collective bargaining unit and is employed by an innovation school or by a school included in an innovation school zone may request a transfer to another public school of the district of innovation. The local school board shall make every reasonable effort to accommodate the person's request.



§ 22-32.5-110. District of innovation - review of innovation schools and innovation school zones

(1) Three years after the local school board of a district of innovation approves an innovation plan or a plan for creating an innovation school zone, and every three years thereafter, the local school board shall review the level of performance of the innovation school and each public school included in the innovation school zone and determine whether the innovation school or innovation school zone is achieving or making adequate progress toward achieving the academic performance results identified in the school's or zone's innovation plan. The local school board, in collaboration with the innovation school or the innovation school zone, may revise the innovation plan, including but not limited to revising the identification of the provisions of the collective bargaining agreement that need to be waived to implement the innovations, as necessary to improve or continue to improve academic performance at the innovation school or innovation school zone. Any revisions to the innovation plan shall require the consent of a majority of the teachers and a majority of the administrators employed at and a majority of the school accountability committee for each affected public school.

(2) (a) Following review of an innovation school's performance, if a local school board finds that the academic performance of students enrolled in the innovation school is not improving at a sufficient rate, the local school board may revoke the school's innovation status.

(b) Following review of the performance of an innovation school zone, if a local school board finds that the academic performance of students enrolled in one or more of the public schools included in the innovation school zone is not improving at a sufficient rate, the local school board may remove the underperforming public school or schools from the innovation school zone or may revoke the designation of the innovation school zone.



§ 22-32.5-111. Reporting

(1) Notwithstanding section 24-1-136 (11)(a)(I), on or before March 1, 2010, and on or before March 1 each year thereafter, the commissioner and the state board shall submit to the governor and to the education committees of the senate and the house of representatives, or any successor committees, a report concerning the districts of innovation. At a minimum, the report shall include:

(a) The number of school districts designated as districts of innovation in the preceding academic year and the total number of districts of innovation in the state;

(b) The number of innovation schools and the number of innovation school zones, including the number of schools in the zone, in each district of innovation and the number of students served in the innovation schools and innovation school zones, expressed as a total number and as a percentage of the students enrolled in the district of innovation;

(c) An overview of the innovations implemented in the innovation schools and the innovation school zones in the districts of innovation;

(d) An overview of the academic performance of the students served in innovation schools and innovation school zones in each district of innovation, including a comparison between the students' academic performance before and since implementation of the innovations;

(e) Any recommendations for legislative changes based on the innovations implemented or to further enhance the ability of local school boards to implement innovations; and

(f) Any additional information requested by the governor or a member of the general assembly.

(2) The commissioner shall ensure that the annual report submitted pursuant to this section is promptly posted on the department of education website.






Article 33 - School Attendance Law of 1963

Part 1 - School Attendance Law of 1963

§ 22-33-101. Short title

This article shall be known and may be cited as the "School Attendance Law of 1963".



§ 22-33-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Academic year" means that portion of the school year during which the public schools are in regular session, beginning about the first week in September and ending about the first week in June of the next year, or that portion of the school year which constitutes the minimum period during which a pupil must be enrolled.

(2) "Adult" means a person who has reached the age of twenty-one years.

(3) "Board of education" means the school board, board of directors, and board of education of a school district.

(4) "Dangerous weapon" means:

(a) A firearm, as defined in section 18-1-901 (3)(h), C.R.S.;

(b) Any pellet gun, BB gun, or other device, whether operational or not, designed to propel projectiles by spring action or compressed air;

(c) A fixed-blade knife with a blade that exceeds three inches in length;

(d) A spring-loaded knife or a pocket knife with a blade exceeding three and one-half inches in length; or

(e) Any object, device, instrument, material, or substance, whether animate or inanimate, that is used or intended to be used to inflict death or serious bodily injury.

(5) "Delinquent act" has the same meaning as set forth in section 19-1-103 (36), C.R.S.

(6) "Executive officer" means the superintendent of schools or the head administrative officer designated by a board of education to execute its policy decisions.

(7) Repealed.

(8) "Habitually disruptive student" has the same meaning as set forth in section 22-33-106 (1)(c.5).

(8.5) "High school equivalency examination" means the state-board-approved battery of tests that are designed to measure the major outcomes and concepts generally associated with four years of high school education and that are administered at a testing center that has been approved by the department of education based on geographic need and testing volume.

(9) "Informal hearing" means an opportunity for a child to explain his or her position regarding a disruption or an incident that occurred on school grounds, in a school vehicle, or at a school activity or sanctioned event and that constituted grounds for discipline.

(10) "Parent" means the mother or father of a child or any other person having custody of a child.

(10.5) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(11) "School vehicle" has the same meaning as set forth in section 42-1-102 (88.5), C.R.S.

(12) "State board" means the state board of education.



§ 22-33-103. Free education - tuition may be charged, when

Any resident of this state who has attained the age of six years and is under the age of twenty-one years is entitled to attend public school in the school district of which he is a resident, during the academic year when the schools of the district are in regular session, and without the payment of tuition, subject only to the limitations of sections 22-33-105 and 22-33-106. Tuition may be charged for a pupil who is not a resident of the school district in which the pupil attends school if the school district of residence agrees to pay such tuition as provided in section 22-32-115. In no event shall the parents or guardian of such pupil be required to pay tuition on behalf of such pupil. Tuition may be charged to pupils whose parents or guardian are not residents of the state and to resident or nonresident adult pupils, as otherwise provided by law.



§ 22-33-103.5. Attendance of homeless children

(1) Equal access to school. Nothing in this article shall be construed to prohibit a child from attending a public school without the payment of tuition solely because the child is homeless as defined in section 22-1-102.5.

(2) Place of residence of a homeless child. A child found to be homeless pursuant to the provisions of section 22-1-102.5 may be deemed by the school districts described in paragraphs (a) and (b) of this subsection (2), taking into consideration the best interests of the child, to reside in:

(a) The school district where the child presently seeks shelter or is located; or

(b) For so long as the child remains homeless, the school district in which the child's school of origin is located; except that a child who, subsequent to becoming homeless, becomes permanently housed in the same school year may be deemed to reside in the school district of the school of origin, but only for the remainder of the school year.

(3) Best interests of a homeless child. In determining the best interests of a homeless child for purposes of subsection (2) of this section, the school districts described in paragraphs (a) and (b) of subsection (2) of this section shall:

(a) To the extent feasible and except when it is against the wishes of the homeless child's parent or legal guardian or against the wishes of an unaccompanied homeless child, keep the homeless child in the homeless child's school of origin;

(b) Provide a written explanation, including a statement regarding the right to appeal pursuant to subsection (4) of this section, to the parent or legal guardian of the homeless child, if the school districts send the homeless child to a school other than the child's school of origin or to a school other than the school requested by the parent or legal guardian;

(c) In the case of an unaccompanied homeless child, assure that the homeless child liaison designated by one of the school districts pursuant to subsection (7) of this section assists in the placement or enrollment decisions, considers the school preference of the unaccompanied homeless child, and provides notice of the right to appeal pursuant to subsection (4) of this section to the unaccompanied homeless child.

(4) Disputes. (a) If a homeless child's parent or legal guardian or an unaccompanied homeless child disagrees with the decision of the school districts pursuant to subsection (2) of this section, the homeless child shall be immediately enrolled in the school selected by the homeless child's parent or legal guardian or, in the case of an unaccompanied homeless child, by the child, pending resolution of the dispute through the appeal process created by the department of education pursuant to paragraph (b) of this subsection (4).

(b) Consistent with federal requirements, the department of education shall create an appeal process for a parent or legal guardian of a homeless child or an unaccompanied homeless child to pursue if the parent or legal guardian or the unaccompanied homeless child disagrees with the decision of the school districts pursuant to subsection (2) of this section.

(5) Enrollment. (a) The school selected for a homeless child pursuant to this section shall immediately enroll the homeless child, even if the child lacks records normally required prior to enrollment.

(b) The enrolling school shall immediately contact the school last attended by the homeless child to obtain any records necessary for enrollment.

(c) If the homeless child's immunizations are incomplete or if the homeless child's immunization records are unavailable, the enrolling school shall arrange for such immunizations as may be necessary.

(6) Transportation. (a) If it is determined pursuant to subsection (2) of this section that the best interest of a homeless child is to continue his or her education at the school of origin and the homeless child presently seeks shelter or is located in another school district, and the homeless child's parent or legal guardian or the homeless child liaison, on behalf of an unaccompanied homeless child, requests transportation to and from school, the school district where the homeless child presently seeks shelter or is located and the school district in which the school of origin is located shall agree upon a method to apportion cost and responsibility for the transportation of the homeless child to the school district where the homeless child is attending, or, in the alternative, each school district shall share equally in the cost and responsibility for transportation.

(b) If a homeless child continues to reside in the school district in which the school of origin is located, such school district, upon request of the homeless child's parent or legal guardian or upon request of the homeless child liaison, on behalf of an unaccompanied homeless child, shall arrange or provide for transportation of the homeless child to and from school.

(7) Liaison. The board of education of each school district in the state shall designate one or more of the employees of the school district to act as a homeless child liaison. The homeless child liaison shall facilitate a homeless child's access to and success in school. The homeless child liaison shall also assist in the mediation of any disputes concerning school enrollment, assist in making arrangements for transportation of the homeless child to and from school, assist in requesting school and immunization records, and assist any unaccompanied homeless child in making enrollment decisions. On or before the pupil enrollment count day, the homeless child liaison in each school district shall report to the department of education the number of homeless children enrolled in the school district.

(8) Definitions. As used in this section, unless the context otherwise requires:

(a) "School of origin" means the school a child attended at the time the child became homeless, or, if the child became homeless during a period that he or she was not attending school, the last school the child attended prior to becoming homeless.

(b) "Unaccompanied homeless child" means a child who meets the requirements of section 22-1-102.5 who is not in the physical custody of a parent or legal guardian.



§ 22-33-104. Compulsory school attendance

(1) (a) Except as otherwise provided in subsection (2) of this section, every child who has attained the age of six years on or before August 1 of each year and is under the age of seventeen years, except as provided by this section, shall attend public school for at least the following number of hours during each school year:

(I) One thousand fifty-six hours if a secondary school pupil;

(II) Nine hundred sixty-eight hours if an elementary school pupil in a grade other than kindergarten;

(III) Nine hundred hours if a full-day kindergarten pupil; or

(IV) Four hundred fifty hours if a half-day kindergarten pupil.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), a school or schools shall not be in session for fewer than one hundred sixty days without the specific prior approval of the commissioner of education.

(c) A student who participates in an online program or online school pursuant to the provisions of article 30.7 of this title shall be deemed to attend school in accordance with the requirements of this subsection (1).

(d) Nothing in this section shall be interpreted to require a child who begins attending preschool or kindergarten at five or six years of age to advance to first grade in the following school year. A parent of a child who began attending preschool or kindergarten at five or six years of age may notify the child's school of the parent's wish that the child not advance to first grade in the following school year, and a school that receives such notice shall not advance the child to first grade in the following school year.

(1.5) (Deleted by amendment, L. 2006, p. 1211, § 2, effective July 1, 2007.)

(2) The provisions of subsection (1) of this section shall not apply to a child:

(a) Who is temporarily ill or injured or whose absence is approved by the administrator of the school of attendance;

(b) Who is enrolled for a minimum of one hundred seventy-two days in an independent or parochial school which provides a basic academic education. "Basic academic education" for the purpose of this article means the sequential program of instruction provided by an independent or parochial school. Such program shall include, but not be limited to, communication skills of reading, writing, and speaking, mathematics, history, civics, literature, and science.

(c) Who is absent for an extended period due to physical, mental, or emotional disability;

(d) Who has been suspended, expelled, or denied admission in accordance with the provisions of this article; except that, when a pupil is expelled for the remainder of the school year, the parent, guardian, or legal custodian is responsible for seeing that either the provisions of subsection (1) of this section are complied with during the period of expulsion from the school district or that the pupil meets the conditions for exemption specified in paragraph (b) or (i) of this subsection (2);

(e) To whom a current age and school certificate or work permit has been issued pursuant to the "Colorado Youth Employment Opportunity Act of 1971", article 12 of title 8, C.R.S.;

(f) Who is in the custody of a court or law enforcement authorities;

(g) Who is pursuing a work-study program under the supervision of a public school;

(h) Who has graduated from the twelfth grade;

(i) Who is being instructed at home:

(I) By a teacher licensed pursuant to article 60.5 or 61 of this title; or

(II) Under a nonpublic home-based educational program pursuant to section 22-33-104.5.

(III) (Deleted by amendment, L. 2003, p. 2131, § 24, effective May 22, 2003.)

(j) Who is enrolled in a school where the state board of education has approved a lesser number of days.

(3) Unless within one of the exceptions listed in subsection (2) of this section, a child who is deaf or blind, and who has attained the age of six years and is under the age of seventeen, shall attend, for at least one hundred seventy-two days during the school year, a school which provides suitable specialized instruction. The provisions of this subsection (3) shall not apply to a child if the Colorado school for the deaf and the blind refuses him admission and it is impractical to arrange for attendance at a special education class, as provided in article 20 of this title, within daily commuting distance of the child's home. If any school providing instruction for deaf or blind children offers fewer than the necessary one hundred seventy-two days of instruction, the school shall file with the school district in which it is located a report showing the number of days classes were held and the names and ages of the children enrolled.

(4) (a) The board of education shall adopt a written policy setting forth the district's attendance requirements. Said policy shall provide for excused absences, including those listed as exclusions from compulsory school attendance in accordance with subsection (2) of this section. An attendance policy developed pursuant to this section may include appropriate penalties for nonattendance due to unexcused absence.

(b) The attendance policy adopted pursuant to this subsection (4) shall specify the maximum number of unexcused absences a child may incur before the attorney for the school district, the attendance officer, or the local board of education may initiate judicial proceedings pursuant to section 22-33-108. Calculation of the number of unexcused absences a child has incurred includes all unexcused absences occurring during any calendar year or during any school year.

(b.5) Each board of education is encouraged to establish attendance procedures for identifying students who are chronically absent and to implement best practices and research-based strategies to improve the attendance of students who are chronically absent.

(c) On or before January 1, 2009, the state board shall adopt rules establishing a standardized calculation for counting unexcused absences of students, including the circumstance in which a student is absent for part of a school day, and the format for reporting the information to the department pursuant to section 22-33-107.

(5) (a) The general assembly hereby declares that two of the most important factors in ensuring a child's educational development are parental involvement and parental responsibility. The general assembly further declares that it is the obligation of every parent to ensure that every child under such parent's care and supervision receives adequate education and training. Therefore, every parent of a child who has attained the age of six years on or before August 1 of each year and is under the age of seventeen years shall ensure that such child attends the public school in which such child is enrolled in compliance with this section.

(b) Parents whose children are enrolled in an independent or parochial school or a non-public home-based educational program pursuant to the provisions of subsection (2) of this section shall be exempt from the requirements of this subsection (5).



§ 22-33-104.5. Home-based education - legislative declaration - definitions - guidelines

(1) The general assembly hereby declares that it is the primary right and obligation of the parent to choose the proper education and training for children under his care and supervision. It is recognized that home-based education is a legitimate alternative to classroom attendance for the instruction of children and that any regulation of nonpublic home-based educational programs should be sufficiently flexible to accommodate a variety of circumstances. The general assembly further declares that nonpublic home-based educational programs shall be subject only to minimum state controls which are currently applicable to other forms of nonpublic education.

(2) As used in this section:

(a) "Nonpublic home-based educational program" means the sequential program of instruction for the education of a child which takes place in a home, which is provided by the child's parent or by an adult relative of the child designated by the parent, and which is not under the supervision and control of a school district. This educational program is not intended to be and does not qualify as a private and nonprofit school.

(b) "Parent" includes a parent or guardian.

(c) "Qualified person" means an individual who is selected by the parent of a child who is participating in a nonpublic home-based educational program to evaluate such child's progress and who is a teacher licensed pursuant to article 60.5 of this title, a teacher who is employed by an independent or parochial school, a licensed psychologist, or a person with a graduate degree in education.

(3) The following guidelines shall apply to a nonpublic home-based educational program:

(a) A parent or an adult relative designated by a parent to provide instruction in a nonpublic home-based educational program shall not be subject to the requirements of the "Colorado Educator Licensing Act of 1991", article 60.5 of this title, nor to the provisions of article 61 of this title relating to teacher employment.

(b) A child who is participating in a nonpublic home-based educational program shall not be subject to compulsory school attendance as provided in this article; except that any child who is habitually truant, as defined in section 22-33-107 (3), at any time during the last six months that the child attended school before proposed enrollment in a nonpublic home-based educational program may not be enrolled in the program unless the child's parents first submit a written description of the curricula to be used in the program along with the written notification of establishment of the program required in paragraph (e) of this subsection (3) to any school district within the state.

(c) A nonpublic home-based educational program shall include no less than one hundred seventy-two days of instruction, averaging four instructional contact hours per day.

(d) A nonpublic home-based educational program shall include, but need not be limited to, communication skills of reading, writing, and speaking, mathematics, history, civics, literature, science, and regular courses of instruction in the constitution of the United States as provided in section 22-1-108.

(e) Any parent establishing a nonpublic home-based educational program shall provide written notification of the establishment of said program to a school district within the state fourteen days prior to the establishment of said program and each year thereafter if the program is maintained. The parent in charge and in control of a nonpublic home-based educational program shall certify, in writing, only a statement containing the name, age, place of residence, and number of hours of attendance of each child enrolled in said program. Notwithstanding the provisions of section 22-33-104 (1), a parent who intends to establish a nonpublic home-based educational program is not required to:

(I) Provide written notification of the program to a school district within the state until the parent's child is six years of age;

(II) Establish the program until the parent's child is seven years of age; or

(III) Continue the program or provide the notification after the child is sixteen years of age.

(f) Each child participating in a nonpublic home-based educational program shall be evaluated when such child reaches grades three, five, seven, nine, and eleven. Each child shall be given a nationally standardized achievement test to evaluate the child's academic progress, or a qualified person shall evaluate the child's academic progress. The test or evaluation results, whichever is appropriate, shall be submitted to the school district that received the notification required by paragraph (e) of this subsection (3) or an independent or parochial school within the state of Colorado. If the test or evaluation results are submitted to an independent or parochial school, the name of such school shall be provided to the school district that received the notification required by paragraph (e) of this subsection (3). The purpose of such tests or evaluations shall be to evaluate the educational progress of each child. No scores for a child participating in a nonpublic home-based educational program shall be considered in measuring school performance or determining accreditation pursuant to article 11 of this title.

(g) The records of each child participating in a nonpublic home-based educational program shall be maintained on a permanent basis by the parent in charge and in control of said program. The records shall include, but need not be limited to, attendance data, test and evaluation results, and immunization records, as required by sections 25-4-901, 25-4-902, and 25-4-903, C.R.S. Such records shall be produced to the school district that received the notification required by paragraph (e) of this subsection (3) upon fourteen days' written notice if the superintendent of said school district has probable cause to believe that said program is not in compliance with the guidelines established in this subsection (3).

(4) Any child who has participated in a nonpublic home-based educational program and who subsequently enrolls in the public school system may be tested by the school district in which the child has enrolled for the purpose of placing the child in the proper grade and shall then be placed at the grade level deemed most appropriate by said school district, with the consent of the child's parent or legal guardian. The school district shall accept the transcripts for credit from the non-public home-based educational program for any such child; except that the school district may reject such transcripts if the school district administers testing to such child and the testing does not verify the accuracy of such transcripts.

(5) (a) (I) If test results submitted to the appropriate school district pursuant to the provisions of paragraph (f) of subsection (3) of this section show that a child participating in a nonpublic home-based educational program received a composite score on said test which was above the thirteenth percentile, such child shall continue to be exempt from the compulsory school attendance requirement of this article. If the child's composite score on said test is at or below the thirteenth percentile, the school district shall require the parents to place said child in a public or independent or parochial school until the next testing period; except that no action shall be taken until the child is given the opportunity to be retested using an alternate version of the same test or a different nationally standardized achievement test selected by the parent from a list of approved tests supplied by the state board.

(II) If evaluation results submitted to the appropriate school district pursuant to the provisions of paragraph (f) of subsection (3) of this section show that the child is making sufficient academic progress according to the child's ability, the child will continue to be exempt from the compulsory school attendance requirement of this article. If the evaluation results show that the child is not making sufficient academic progress, the school district shall require the child's parents to place the child in a public or independent or parochial school until the next testing period.

(b) If the child's test or evaluation results are submitted to an independent or parochial school, said school shall notify the school district that received the notification pursuant to paragraph (e) of subsection (3) of this section if the composite score on said test was at or below the thirteenth percentile or if the evaluation results show that the child is not making sufficient academic progress. The school district shall then require the parents to proceed in the manner specified in paragraph (a) of this subsection (5).

(6) (a) If a child is participating in a nonpublic home-based educational program but also attending a public school for a portion of the school day, the school district of the public school shall be entitled to count such child in accordance with the provisions of section 22-54-103 (10) for purposes of determining pupil enrollment under the "Public School Finance Act of 1994", article 54 of this title.

(b) (I) For purposes of this subsection (6), a child who is participating in a nonpublic home-based educational program has the same rights as a student enrolled in a public school of the school district in which the child resides or is enrolled and may participate on an equal basis in any extracurricular or interscholastic activity offered by a public school or offered by a private school, at the private school's discretion, as provided in section 22-32-116.5 and is subject to the same rules of any interscholastic organization or association of which the student's school of participation is a member. A school district, a public school, or an interscholastic organization or association shall not require a child who is participating in a nonpublic home-based educational program and who chooses to participate in an extracurricular activity at a public school selected by the district to enroll in a course or to complete any course credits as an eligibility requirement or other condition for participating in the extracurricular activity at the district-selected school of participation; except that the school district, public school, or interscholastic organization may require the student to enroll in a course if the extracurricular activity is an extension of the course, such as a performing arts group.

(II) (A) Except as provided for in sub-subparagraph (B) of this subparagraph (II), for purposes of section 22-32-116.5, the school district of attendance for a child who is participating in a nonpublic home-based educational program shall be deemed to be the school district that received the notification pursuant to paragraph (e) of subsection (3) of this section.

(B) For purposes of section 22-32-116.5, the school district of attendance for a child who withdraws from a public or private school more than fifteen days after the start of the school year and enters a non-public home-based educational program shall be the school district or private school from which the child withdrew for the remainder of that school year. If, during the remainder of that academic year, the child chooses to participate in extracurricular or interscholastic activities at the same school and was eligible for participation prior to withdrawing from the school, the child remains eligible to participate at such school.

(c) No child participating in an extracurricular or interscholastic activity pursuant to paragraph (b) of this subsection (6) shall be considered attending the public school district where the child participates in such activity for purposes of determining pupil enrollment under paragraph (a) of this subsection (6).

(d) As used in this subsection (6), "extracurricular or interscholastic activities" shall have the same meaning as "activity" as set forth in section 22-32-116.5 (10).

(e) If any fee is collected pursuant to this subsection (6) for participation in an activity, the fee shall be used to fund the particular activity for which it is charged and shall not be expended for any other purpose.



§ 22-33-104.7. Eligibility for the general educational development tests

(1) A student who is sixteen years of age and who submits written evidence of a need to take the high school equivalency examination to be eligible for an educational or vocational program is eligible to sit for the high school equivalency examination after complying with all statutory and regulatory requirements in regard to high school equivalency examination testing.

(2) (a) A student who is sixteen years of age and who is subject to the jurisdiction of the juvenile court is eligible to sit for the high school equivalency examination if the judicial officer or administrative hearing officer who has responsibility for the student's case finds that sitting for the high school equivalency examination is in the student's best interests based on:

(I) The number of credits that the student has earned toward high school graduation and the number needed to graduate;

(II) The outcome of previous credit recovery and school reengagement plans, if any, created for the student by the school in which the student was most recently enrolled; and

(III) The desires of the student and the student's parent concerning returning to school or sitting for the high school equivalency examination.

(b) Before sitting for the high school equivalency examination, a student who is eligible pursuant to paragraph (a) of this subsection (2) shall comply with all statutory and regulatory requirements in regard to high school equivalency examination testing.



§ 22-33-105. Suspension, expulsion, and denial of admission

(1) No child who has attained the age of six years and is under the age of twenty-one shall be suspended or expelled from or be denied admission to the public schools, except as provided by this article.

(2) In addition to the powers provided in section 22-32-110, the board of education of each district may:

(a) Delegate to any school principal within the school district or to a person designated in writing by the principal the power to suspend a pupil in his school for not more than five school days on the grounds stated in section 22-33-106 (1)(a), (1)(b), (1)(c), or (1)(e) or not more than ten school days on the grounds stated in section 22-33-106 (1)(d);

(b) Suspend, on the grounds stated in section 22-33-106, a pupil from school for not more than another ten school days, or may delegate such power to its executive officer; except that the latter may extend a suspension to an additional ten school days if necessary in order to present the matter to the next meeting of the board of education, but the total period of suspension pursuant to this paragraph (b) and paragraph (a) of this subsection (2) shall not exceed twenty-five school days; and

(c) Deny admission to, or expel for any period not extending beyond one year, any child whom the board of education, in accordance with the limitations imposed by this article, shall determine does not qualify for admission to, or continued attendance at, the public schools of the district. A board of education may delegate such powers to its executive officer or to a designee who shall serve as a hearing officer. If the hearing is conducted by a designee acting as a hearing officer, the hearing officer shall forward findings of fact and recommendations to the executive officer at the conclusion of the hearing. The executive officer shall render a written opinion within five days after a hearing conducted by the executive officer or by a hearing officer. The executive officer shall report on each case acted upon at the next meeting of the board of education, briefly describing the circumstances and the reasons for the executive officer's action. A child who is denied admission or expelled as an outcome of the hearing shall have ten days after the denial of admission or expulsion to appeal the decision of the executive officer to the board of education, after which time the decision to grant or deny the appeal shall be at the discretion of the board of education. The appeal shall consist of a review of the facts that were presented and that were determined at the hearing conducted by the executive officer or by a designee acting as a hearing officer, arguments relating to the decision, and questions of clarification from the board of education. No board of education shall deny admission to, or expel, any child without a hearing, if one is requested by the parent, guardian, or legal custodian of the child, at which evidence may be presented in the child's behalf. If the child is denied admission or expelled, the child shall be entitled to a review of the decision of the board of education in accordance with section 22-33-108.

(2.5) Each board of education shall annually report to the state board the number of students expelled from schools within the district pursuant to this section and pursuant to section 25-4-907, C.R.S. Any pupil who is expelled pursuant to this section shall not be included in calculating the dropout rate for the school from which such student is expelled or in calculating the dropout rate for the school district in which such pupil was enrolled prior to being expelled.

(3) (a) If a pupil is suspended pursuant to subsection (2) of this section, the suspending authority shall immediately notify the parent, guardian, or legal custodian of the pupil that the pupil has been suspended and of the grounds for the suspension, the period of the suspension, and the time and place for the parent, guardian, or legal custodian to meet with the suspending authority to review the suspension.

(b) Except as provided in paragraph (c) of this subsection (3), a suspended pupil shall:

(I) Be required to leave the school building and the school grounds immediately, following a determination by the parent, guardian, or legal custodian and the school of the best way to transfer custody of the pupil to the parent, guardian, or legal custodian; and

(II) Not be readmitted to a public school until a meeting between the parent, guardian, or legal custodian and the suspending authority has taken place or until, in the discretion of the suspending authority, the parent, guardian, or legal custodian of the suspended pupil has substantially agreed to review the suspension with such suspending authority; except that, if the suspending authority cannot contact the parent, guardian, or legal custodian of such pupil or if such parent, guardian, or legal custodian repeatedly fails to appear for scheduled meetings, the suspending authority may readmit the pupil. The meeting shall address whether there is a need to develop a remedial discipline plan for the pupil in an effort to prevent further disciplinary action.

(c) A pupil suspended for a period of ten days or less shall receive an informal hearing by the school principal or the principal's designee prior to the pupil's removal from school, unless an emergency requires immediate removal from school, in which case an informal hearing shall follow as soon after the pupil's removal as practicable. Any pupil suspended for more than ten days shall be given the opportunity to request a review of the suspension before an appropriate official of the school district.

(d) The suspending authority shall:

(I) Make every reasonable effort to meet with the parent, guardian, or legal custodian of the pupil during the period of suspension;

(II) Not extend a period of suspension because of the failure of the suspending authority to meet with the parent, guardian, or legal custodian during the period of suspension;

(III) Provide an opportunity for a pupil to make up school work during the period of suspension for full or partial academic credit to the extent possible. The intent of this provision is to provide an opportunity for the pupil to reintegrate into the educational program of the district and to help prevent the pupil from dropping out of school because of an inability to reintegrate into the educational program following the period of suspension. The school district should take this intent into consideration when determining the amount of credit a student will receive for this makeup work.

(4) The board of education of each district shall establish, as an alternative to suspension, a policy that allows the pupil to remain in school by encouraging the parent, guardian, or legal custodian, with the consent of the pupil's teacher or teachers, to attend class with the pupil for a period of time specified by the suspending authority. If the parent, guardian, or legal custodian does not agree to attend class with the pupil or fails to attend class with the pupil, the pupil shall be suspended in accordance with the conduct and discipline code of the district.

(5) (a) Whenever a petition filed in juvenile court alleges that a child at least twelve years of age but under eighteen years of age has committed an offense that would constitute unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., or a crime of violence, as defined in section 18-1.3-406, C.R.S., if committed by an adult or whenever charges filed in district court allege that a child has committed such an offense, basic identification information concerning such child and the details of the alleged delinquent act or offense shall be provided immediately to the school district in which the child is enrolled in accordance with the provisions of section 19-1-304 (5), C.R.S. Upon receipt of such information, the board of education of the school district or its designee shall determine whether the student has exhibited behavior that is detrimental to the safety, welfare, and morals of the other students or of school personnel in the school and whether educating the student in the school may disrupt the learning environment in the school, provide a negative example for other students, or create a dangerous and unsafe environment for students, teachers, and other school personnel. The determination may be made in executive session to the extent allowed by section 24-6-402 (4)(h), C.R.S. If the board of education or its designee, in accordance with the provisions of this subsection (5), makes a determination that the student should not be educated in the school, it may proceed with suspension or expulsion in accordance with subsection (2) of this section and section 22-33-106. Alternatively, the board of education or its designee may determine that it will wait until the conclusion of the juvenile proceedings to consider the expulsion matter, in which case it shall be the responsibility of the district to provide the student with an appropriate alternate education program, including but not limited to an online program or online school authorized pursuant to article 30.7 of this title, or a home-based education program during the period pending the resolution of the juvenile proceedings. Information made available to the school district and not otherwise available to the public pursuant to the provisions of section 19-1-304, C.R.S., shall remain confidential.

(b) No student who is being educated in an alternate education program or a home-based education program pursuant to paragraph (a) of this subsection (5) shall be allowed to return to the education program in the public school until there has been a disposition of the charge. If the student pleads guilty, is found guilty, or is adjudicated a delinquent juvenile, the school district may proceed in accordance with section 22-33-106 to expel the student. The time that a student spends in an alternate education program pursuant to paragraph (a) of this subsection (5) shall not be considered a period of expulsion.

(c) No court which has jurisdiction over the charges against a student who is subject to the provisions of this subsection (5) shall issue an order requiring the student to be educated in the education program in the school in contradiction of the provisions of this subsection (5).

(6) When a pupil is expelled by a school district, the pupil's parent, guardian, or legal custodian is responsible for seeing that the pupil complies with the provisions of this article during the period of expulsion.

(7) Notwithstanding any other provision of this part 1 to the contrary:

(a) An institute charter school authorized pursuant to part 5 of article 30.5 of this title may carry out the functions of a suspending authority pursuant to this section; and

(b) The state charter school institute created in part 5 of article 30.5 of this title may carry out the functions of a school district and its board of education with respect to the suspension, expulsion, or denial of admission of a student to an institute charter school.



§ 22-33-106. Grounds for suspension, expulsion, and denial of admission

(1) The following may be grounds for suspension or expulsion of a child from a public school during a school year:

(a) Continued willful disobedience or open and persistent defiance of proper authority;

(b) Willful destruction or defacing of school property;

(c) Behavior on or off school property that is detrimental to the welfare or safety of other pupils or of school personnel, including behavior that creates a threat of physical harm to the child or to other children; except that, if the child who creates the threat is a child with a disability pursuant to section 22-20-103 (5), the child may not be expelled if the actions creating the threat are a manifestation of the child's disability. However, the child shall be removed from the classroom to an appropriate alternative setting within the district in which the child is enrolled for a length of time that is consistent with federal law, during which time the school in which the student is enrolled shall give priority to and arrange within ten days for a reexamination of the child's individualized education program to amend his or her program as necessary to ensure that the needs of the child are addressed in a more appropriate manner or setting that is less disruptive to other students and is in accordance with the provisions of article 20 of this title. Nothing in this paragraph (c) shall be construed to limit a school district's authority to suspend a child with a disability for a length of time that is consistent with federal law.

(c.5) (I) Declaration as a habitually disruptive student.

(II) For purposes of this paragraph (c.5), "habitually disruptive student" means a child who has caused a material and substantial disruption on school grounds, in a school vehicle, or at a school activity or sanctioned event three or more times during the course of a school year. Any student who is enrolled in a public school may be subject to being declared a habitually disruptive student.

(III) The student and the parent, legal guardian, or legal custodian shall have been notified in writing of each disruption counted toward declaring the student as habitually disruptive pursuant to this paragraph (c.5), and the student and parent, legal guardian, or legal custodian shall have been notified in writing and by telephone or other means at the home or the place of employment of the parent or legal guardian of the definition of "habitually disruptive student".

(IV) (Deleted by amendment, L. 2000, p. 1971, § 12, effective June 2, 2000.)

(d) Committing one of the following offenses on school grounds, in a school vehicle, or at a school activity or sanctioned event:

(I) Possession of a dangerous weapon without the authorization of the school or the school district;

(II) The use, possession, or sale of a drug or controlled substance as defined in section 18-18-102 (5), C.R.S.; or

(III) The commission of an act that, if committed by an adult, would be robbery pursuant to part 3 of article 4 of title 18, C.R.S., or assault pursuant to part 2 of article 3 of title 18, C.R.S., other than the commission of an act that would be third degree assault under section 18-3-204, C.R.S., if committed by an adult.

(e) Repeated interference with a school's ability to provide educational opportunities to other students.

(f) Carrying, using, actively displaying, or threatening with the use of a firearm facsimile that could reasonably be mistaken for an actual firearm in a school building or in or on school property. Each school district shall develop a policy that shall authorize a student to carry, bring, use, or possess a firearm facsimile on school property for either a school-related or a nonschool-related activity. Such policy shall also consider student violations under this section on a case-by-case basis using the individual facts and circumstances to determine whether suspension, expulsion, or any other disciplinary action, if any, is necessary.

(g) Pursuant to section 22-12-105 (3), making a false accusation of criminal activity against an employee of an educational entity to law enforcement authorities or school district officials or personnel.

(1.2) Each school district is encouraged to consider each of the following factors before suspending or expelling a student pursuant to a provision of subsection (1) of this section:

(a) The age of the student;

(b) The disciplinary history of the student;

(c) Whether the student has a disability;

(d) The seriousness of the violation committed by the student;

(e) Whether the violation committed by the student threatened the safety of any student or staff member; and

(f) Whether a lesser intervention would properly address the violation committed by the student.

(1.5) Notwithstanding any other provision of law, in accordance with the provisions of 20 U.S.C. sec. 7961, a student who is determined to have brought a firearm to a school, or to have possessed a firearm at a school, shall be expelled for a period of not less than one year; except that the superintendent of the student's school district may modify this requirement for a student on a case-by-case basis if such modification is in writing.

(2) Subject to the district's responsibilities under article 20 of this title, the following may be grounds for expulsion from or denial of admission to a public school, or diversion to an appropriate alternate program:

(a) Physical or mental disability such that the child cannot reasonably benefit from the programs available;

(b) Physical or mental disability or disease causing the attendance of the child suffering therefrom to be inimical to the welfare of other pupils.

(3) The following may constitute additional grounds for denial of admission to a public school:

(a) Graduation from the twelfth grade of any school or receipt of any document evidencing completion of the equivalent of a secondary curriculum;

(b) Failure to meet the requirements of age, by a child who has reached the age of six at a time after the beginning of the school year, as fixed by the board of education of the district in which the child applies for enrollment, as provided in section 22-1-115;

(c) Having been expelled from any school district during the preceding twelve months;

(d) Not being a resident of the district, unless otherwise entitled to attend under the provisions of article 23, 32, or 36 of this title;

(e) Failure to comply with the provisions of part 9 of article 4 of title 25, C.R.S. Any suspension, expulsion, or denial of admission for such failure to comply shall not be recorded as a disciplinary action but may be recorded with the student's immunization record with an appropriate explanation.

(f) Behavior in another school district during the preceding twelve months that is detrimental to the welfare or safety of other pupils or of school personnel.

(4) (a) Except as provided in paragraph (b) of this subsection (4), a school district shall prohibit any student who is expelled from a public school of the school district pursuant to paragraph (c) or (d) of subsection (1) of this section or pursuant to subsection (1.5) of this section from enrolling or reenrolling in the same school in which the victim of the offense or member of a victim's immediate family is enrolled or employed. If the school district has no actual knowledge of the name of the victim of the offense for which the student was expelled, the provisions of this subsection (4) shall be implemented only upon request of the victim or a member of the victim's immediate family.

(b) In any school district that has only one school in which the expelled student can enroll, the school district shall either:

(I) Prohibit the student expelled from the school district pursuant to paragraph (c) or (d) of subsection (1) of this section or pursuant to subsection (1.5) of this section from enrolling or reenrolling in the same school in which the victim of the offense or member of a victim's immediate family is enrolled or employed; or

(II) Design a schedule for the expelled student that, to the extent possible, avoids contact between the expelled student and the victim or a member of the victim's immediate family.

(c) The provisions of this subsection (4) shall not apply to an offense that constitutes a crime against property.

(d) The provisions of this subsection (4) shall apply only if the expelled student is convicted, is adjudicated a juvenile delinquent, receives a deferred judgment, or is placed in a diversion program as a result of committing the offense for which the student was expelled. Prior to implementation of the provisions of this subsection (4), the school district shall contact the appropriate court to determine whether the provisions of this subsection (4) apply to an expelled student. The school district shall be authorized by the provisions of section 19-1-303 (1)(b), C.R.S., to obtain such information.

(e) (I) Notwithstanding any other provision of law to the contrary, any county or district court shall have original concurrent jurisdiction to issue a temporary or permanent civil restraining order that enjoins the expelled student from enrolling or reenrolling in the same school in which the victim of the offense or member of a victim's immediate family is enrolled or employed.

(II) A motion for a temporary civil restraining order pursuant to this paragraph (e) shall be set for hearing, which hearing shall be ex parte, at the earliest possible time and shall take precedence over all matters except those matters of the same character that have been on the court docket for a longer period of time. The court shall hear all such motions as expeditiously as possible.



§ 22-33-106.3. Disciplinary investigations - parental presence - student statements

(1) A public school employee shall not use a student's statement concerning an act alleged to have been committed by the student that results in mandatory expulsion pursuant to section 22-33-106 (1)(d), in the expulsion hearing, unless the statement is signed by the student and a parent, guardian, or legal or physical custodian is present when the student signs the statement or admission or a reasonable attempt was made to contact the parent, guardian, or legal or physical custodian to have the parent, guardian, or legal or physical custodian present when the student signed the statement. The school shall be deemed to have made a reasonable attempt to contact the parent, guardian, or legal or physical custodian if the school calls each of the phone numbers the parent, guardian, or legal or physical custodian provides to the school and all phone numbers the student provides to the school for the parent, guardian, or legal or physical custodian.

(2) Notwithstanding the provisions of subsection (1) of this section, the student and his or her parent, guardian, or legal or physical custodian may expressly waive the requirement that the parent, guardian, or legal or physical custodian be present when a student signs a statement or admission. This express waiver shall be in writing and shall be obtained only after full advisement of the student and his or her parent, guardian, or legal or physical custodian of the student's rights prior to the signing of the statement or admission by the student.

(3) The requirements of subsection (1) of this section shall not apply if the student makes any deliberate misrepresentations affecting the applicability or requirements of this section and a school official, acting in good faith and in reasonable reliance on such deliberate misrepresentation, obtains a signed statement or admission of the student that does not comply with the requirements of subsection (1) of this section.

(4) Nothing in this section shall be construed to prevent or interfere with a fact-finding or information-gathering investigation by a school or school employee.

(5) For the purposes of this section, "physical custodian" shall have the same meaning as that term is defined in section 19-1-103 (84), C.R.S.



§ 22-33-106.5. Information concerning offenses committed by students

(1) Upon adjudication or conviction of a person under the age of eighteen years for an offense specified in section 22-33-106 (1)(d), the adjudicating juvenile court or the convicting district court, whichever is applicable, shall notify the school district in which the person is enrolled that the person is subject to mandatory expulsion based on the adjudication or conviction.

(2) Upon adjudication or conviction of a person under the age of eighteen years for an offense that constitutes a crime of violence, as defined in section 18-1.3-406, C.R.S., or for an offense involving controlled substances, or, for a person under eighteen years of age but at least twelve years of age, for an offense that would constitute unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., if committed by an adult the adjudicating or convicting court shall notify the school district in which the person is enrolled of the person's adjudication or conviction.



§ 22-33-107. Enforcement of compulsory school attendance - definitions

(1) The board of education of each school district shall designate one or more of the employees of the district to act as attendance officer for the district. It is the attendance officer's duty in appropriate cases to counsel with students and parents and investigate the causes of nonattendance and report to the local board of education so as to enforce the provisions of this article which relate to compulsory attendance.

(2) The commissioner of education shall designate an employee of the department of education whose duty it is to assist the individual school districts and to supervise the enforcement of compulsory school attendance for the entire state.

(3) (a) As used in this subsection (3):

(I) "Child who is habitually truant" means a child who has attained the age of six years on or before August 1 of the year in question and is under the age of seventeen years and who has four unexcused absences from public school in any one month or ten unexcused absences from public school during any school year. Absences due to suspension or expulsion of a child are considered excused absences for purposes of this subsection (3).

(II) "Local community services group" means the local juvenile services planning committee created pursuant to section 19-2-211, C.R.S., the local collaborative management group created by a memorandum of understanding entered into pursuant to section 24-1.9-102, C.R.S., or another local group of public agencies that collaborate with the school district to identify and provide support services for students.

(b) The board of education of each school district shall adopt and implement policies and procedures concerning elementary and secondary school attendance, including but not limited to policies and procedures to work with children who are habitually truant. The policies and procedures must include provisions for the development of a plan. The plan must be developed with the goal of assisting the child to remain in school and, when practicable, with the full participation of the child's parent, guardian, or legal custodian. Appropriate school personnel shall make all reasonable efforts to meet with the parent, guardian, or legal custodian of the child to review and evaluate the reasons for the child's truancy. The appropriate school personnel are encouraged to work with the local community services group to develop the plan. The policies and procedures may also include but need not be limited to the following:

(I) (Deleted by amendment, L. 96, p. 1808, § 4, effective July 1, 1996.)

(I.5) Procedures to monitor the attendance of each child enrolled in the school district to identify each child who has a significant number of unexcused absences and to work with the local community services group and the child's parent to identify and address the likely issues underlying the child's truancy, including any nonacademic issues;

(II) Annually at the beginning of the school year and upon any enrollment during the school year, notifying the parent of each child enrolled in the public schools in writing of such parent's obligations pursuant to section 22-33-104 (5) and requesting that the parent acknowledge in writing awareness of such obligations;

(III) Annually at the beginning of the school year and upon any enrollment during the school year, obtaining from the parent of each child a telephone number or other means of contacting such parent during the school day; and

(IV) Establishing a system of monitoring individual unexcused absences of children which shall provide that, whenever a child who is enrolled in a public school fails to report to school on a regularly scheduled school day and school personnel have received no indication that the child's parent is aware of the child's absence, school personnel or volunteers under the direction of school personnel shall make a reasonable effort to notify by telephone such parent. Any person who, in good faith, gives or fails to give notice pursuant to this subparagraph (IV) shall be immune from any liability, civil or criminal, which might otherwise be incurred or imposed and shall have the same immunity with respect to any judicial proceeding which results from such notice or failure to give such notice.

(4) On or before September 15, 2010, and on or before September 15 each year thereafter, the board of education of each school district shall report to the department of education the number of students identified as habitually truant, as defined in paragraph (a) of subsection (3) of this section, for the preceding academic year. The department shall post this information for each school district on its website for the public to access and may post additional information reported by school districts related to truancy.

(5) The department of education may post on its website information concerning effective, research-based, truancy- and dropout-prevention programs for the benefit of school districts.



§ 22-33-107.5. Notice of failure to attend

(1) Except as otherwise provided in subsection (2) of this section, a school district shall notify the appropriate court or parole board if a student fails to attend all or any portion of a school day, where the school district has received notice from the court or parole board:

(a) Pursuant to section 19-2-508 (3)(a)(VI), C.R.S., that the student is required to attend school as a condition of release pending an adjudicatory trial;

(b) Pursuant to section 17-22.5-404, 18-1.3-204 (2.3), 19-2-907 (4), 19-2-925 (5), or 19-2-1002 (1) or (3), C.R.S., that the student is required to attend school as a condition of or in connection with any sentence imposed by the court, including a condition of probation or parole; or

(c) Pursuant to section 13-10-113 (8), C.R.S., that the student is required to attend school as a condition of or in connection with any sentence imposed by a municipal court.

(2) If the school district has notice that a student who is required to attend school as a condition of release or as a condition of or in connection with any sentence imposed by a court, including a condition of probation or parole, has enrolled in a nonpublic home-based educational program, pursuant to section 22-33-104.5, or in an independent or parochial school, the school district shall notify the appropriate court or parole board and shall no longer be required to notify the court or parole board, pursuant to subsection (1) of this section, if the student fails to attend.



§ 22-33-108. Judicial proceedings

(1) Those courts having jurisdiction over juvenile matters in a judicial district shall have original jurisdiction over all matters arising out of the provisions of this article.

(1.5) (a) All proceedings brought under this article shall be commenced in the judicial district in which the child resides or is present.

(b) When proceedings commence under this article in a judicial district other than that of the child's residence or when the child changes his or her judicial district of residence after a proceeding under this article commences, the court in which proceedings commenced may, on its own motion or on the motion of any interested party, transfer the case to the court in the judicial district where the child resides.

(c) When a court transfers venue pursuant to paragraph (b) of this subsection (1.5), the court shall transmit all documents and reports, or certified copies thereof, to the receiving court, which court shall proceed with the case as if the petition had been originally filed in that court.

(2) If a child or his parent desires court review of an order of the board of education issued pursuant to this article, he shall notify the board in writing within five days after receiving official notification of the board's action. The board of education shall thereupon issue, or cause to be issued, to the child or his parent a statement of the reasons for the board's action. Within ten days thereafter the child or his parents may file with the court a petition requesting that the order of the board of education be set aside, to which shall be appended the statement of the board of education. No docket or other fees shall be collected by the court in connection with this proceeding.

(3) After the petition is filed, the court shall notify the board and shall hold a hearing on the matter. The court shall conduct judicial review of a hearing decision pursuant to rule 106 (a)(4) of the Colorado rules of civil procedure and rule 3.8 of the Colorado rules of juvenile procedure.

(4) It is the duty of the attorney for the school district, an employee authorized by the local board of education pursuant to section 13-1-127 (7), C.R.S., to represent the school district in truancy proceedings, the attendance officer designated by the local board of education, or the local board of education to initiate, when appropriate, proceedings for the enforcement of the compulsory attendance provisions of this article upon request by the attendance officer of the district or of the state.

(5) (a) It is the intent of the general assembly that, in enforcing the compulsory school attendance requirements of this article, a school district shall employ best practices and research-based strategies to minimize the need for court action and the risk that a court will issue detention orders against a child or parent.

(b) A school district shall initiate court proceedings to compel a child and the child's parent to comply with the attendance requirements specified in this article but only as a last-resort approach to address the child's truancy and only if a child continues to be habitually truant after school or school district personnel have created and implemented a plan pursuant to section 22-33-107 (3) to improve the child's school attendance.

(c) Before initiating court proceedings to compel compliance with the attendance requirements specified in this article, the school district shall give the child and the child's parent written notice that the school district will initiate proceedings if the child does not comply with the attendance requirements of this article. The school district may combine the notice and summons. If combined, the petition must state the date on which the school district will initiate proceedings, which date must not be less than five days after the date of the notice and summons. The notice must state the provisions of this article with which compliance is required and must state that the school district will not initiate proceedings if the child complies with the identified provisions before the proceedings are filed.

(d) If a school district initiates court proceedings pursuant to this subsection (5), the school district, at a minimum, must submit to the court evidence of:

(I) The child's attendance record prior to and after the point at which the child was identified as habitually truant;

(II) Whether the child was identified as chronically absent and, if so, the strategies the school district used to improve the child's attendance;

(III) The interventions and strategies used to improve the child's attendance before school or school district personnel created the child's plan described in section 22-33-107 (3); and

(IV) The child's plan and the efforts of the child, the child's parent, and school or school district personnel to implement the plan.

(6) The court before which a proceeding to compel attendance is brought may issue, in its discretion, an order against the child or the child's parent or both compelling the child to attend school as provided by this article or compelling the parent to take reasonable steps to assure the child's attendance. The order must require the child and parent to cooperate with the school district in complying with the plan created for the child pursuant to section 22-33-107 (3).

(7) (a) If the child does not comply with the valid court order issued against the child or against both the parent and the child, the court may order that an assessment for neglect as described in section 19-3-102 (1), C.R.S., be conducted as provided in section 19-3-501, C.R.S. In addition, the court may order the child to show cause why he or she should not be held in contempt of court.

(b) The court may impose sanctions after a finding of contempt that may include, but need not be limited to, community service to be performed by the child, supervised activities, participation in services for at-risk students, as described by section 22-33-204, and other activities having goals that shall ensure that the child has an opportunity to obtain a quality education.

(c) If the court finds that the child has refused to comply with the plan created for the child pursuant to section 22-33-107 (3), the court may impose on the child as a sanction for contempt of court a sentence of detention for no more than five days in a juvenile detention facility operated by or under contract with the department of human services pursuant to section 19-2-402, C.R.S., and any rules promulgated by the Colorado supreme court.

(8) If the parent refuses or neglects to obey the order issued against the parent or against both the parent and the child, the court may order the parent to show cause why he or she should not be held in contempt of court, and, if the parent fails to show cause, the court may impose a fine of up to but not more than twenty-five dollars per day or confine the parent in the county jail until the order is complied with.



§ 22-33-109. Regulations

The state board may prescribe necessary rules and regulations for the administration of this article.



§ 22-33-110. Jurisdiction - board of education

Nothing in this article, except for the provisions of section 22-33-104 (2)(b) and the attendance records required under section 22-1-114, shall be construed to give the state board of education or any board of education jurisdiction over the internal affairs of any nonstate independent or parochial school in this state.






Part 2 - Expulsion Prevention Programs

§ 22-33-201. Legislative declaration

The general assembly hereby finds that except when a student's behavior would cause imminent harm to others in the school or when an incident requires automatic expulsion as defined by state law or a school's conduct and discipline code, expulsion should be the last step taken after several attempts to deal with a student who has discipline problems. The general assembly further finds that school districts should work with the student's parent or guardian and with state agencies and community-based nonprofit organizations to develop alternatives to help students who are at risk of expulsion before expulsion becomes a necessary step and to support students who are unable to avoid expulsion.



§ 22-33-201.5. Definitions

For purposes of this part 2, unless the context otherwise requires:

(1) "Educational services" means any of the following types of services to provide instruction in the academic areas of reading, writing, mathematics, science, and social studies:

(a) Tutoring services;

(b) Alternative educational programs;

(c) Career and technical education programs.

(2) "Facility school" means an approved facility school as defined in section 22-2-402 (1).



§ 22-33-202. Identification of at-risk students

(1) Each school district shall adopt policies to identify students who are at risk of suspension or expulsion from school. Students identified may include those who are truant, who have been or are likely to be declared habitually truant, or who are likely to be declared habitually disruptive. The school district shall provide students who are identified as at risk of suspension or expulsion with a plan to provide the necessary support services to help them avoid expulsion. The school district shall work with the student's parent or guardian in providing the services and may provide the services through agreements with appropriate local governmental agencies, appropriate state agencies, community-based organizations, and institutions of higher education entered into pursuant to section 22-33-204. The failure of the school district to identify a student for participation in an expulsion-prevention program or the failure of such program to remediate a student's behavior shall not be grounds to prevent school personnel from proceeding with appropriate disciplinary measures or used in any way as a defense in an expulsion proceeding.

(2) Each school district may provide educational services to students who are identified as at risk of suspension or expulsion from school. Any school district that provides educational services to students who are at risk of suspension or expulsion may apply for moneys through the expelled and at-risk student services grant program established in section 22-33-205 to assist in providing such educational services.



§ 22-33-203. Educational alternatives for expelled students

(1) Upon expelling a student, the school district shall provide information to the student's parent or guardian concerning the educational alternatives available to the student during the period of expulsion. If the parent or guardian chooses to provide a home-based educational program for the student, the school district shall assist the parent in obtaining appropriate curricula for the student if requested by the parent or guardian.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), upon request of a student or the student's parent or guardian, the school district shall provide, for any student who is expelled from the school district, any educational services that are deemed appropriate for the student by the school district. The educational services provided must be designed to enable the student to return to the school in which he or she was enrolled prior to expulsion, to successfully complete the high school equivalency examination, or to enroll in a nonpublic, nonparochial school or in an alternative school, including but not limited to a charter school or a pilot school established pursuant to article 38 of this title. The expelling school district shall determine the amount of credit the student must receive toward graduation for the educational services provided pursuant to this section.

(b) The educational services provided pursuant to this section are designed to provide a second chance for the student to succeed in achieving an education. While receiving educational services, a student may be suspended or expelled pursuant to the conduct and discipline code of the school district providing the educational services and the provisions of part 1 of this article. Except as required by federal law, the expelling school district is not required to provide educational services to any student who is suspended or expelled while receiving educational services pursuant to this section until the period of the suspension or expulsion is completed.

(c) (I) Educational services provided pursuant to this section shall be provided by the expelling school district; except that the expelling school district may provide educational services either directly or in cooperation with one or more other school districts, boards of cooperative services, charter schools, nonpublic, nonparochial schools, or pilot schools established pursuant to article 38 of this title under contract with the expelling school district. Any program of educational services provided by a nonpublic, nonparochial school shall be subject to approval by the state board of education pursuant to section 22-2-107.

(II) Educational services may be provided by the school district through agreements entered into pursuant to section 22-33-204. The expelling school district need not provide the educational services on school district property. Any expelled student receiving educational services shall be included in the expelling school district's pupil enrollment as defined in section 22-54-103 (10).

(d) If an expelled student is receiving educational services delivered by a school district other than the expelling school district, by a charter school in a school district other than the expelling school district, by a board of cooperative services, by a nonpublic, nonparochial school, or by a pilot school pursuant to an agreement entered into pursuant to subparagraph (I) of paragraph (c) of this subsection (2), the expelling school district shall transfer ninety-five percent of the district per pupil revenues, as defined in section 22-30.5-112 (2)(a.5)(II) to the school district, charter school, nonpublic, nonparochial school, board of cooperative services, or pilot school that is providing educational services, reduced in proportion to the amount of time remaining in the school year at the time the student begins receiving educational services.

(e) Any school district, charter school, nonpublic, nonparochial school, board of cooperative services, or pilot school that is providing educational services to expelled students pursuant to this subsection (2) may apply for moneys through the expelled student services grant program established in section 22-33-205 to assist in providing educational services.

(3) If a student is expelled and the student is not receiving educational services pursuant to this section, the school district shall contact the expelled student's parent or guardian at least once every sixty days until the beginning of the next school year to determine whether the student is receiving educational services from some other source; except that the school district need not contact a student's parent or guardian after the student is enrolled in another school district or in an independent or parochial school or if the student is committed to the department of human services or is sentenced pursuant to article 2 of title 19, C.R.S.

(4) In addition to the educational services required under this section, a student who is at risk of suspension or expulsion or has been suspended or expelled, or the student's parent or guardian, may request any of the services provided by the school district through an agreement entered into pursuant to section 22-33-204, and the school district may provide such services.



§ 22-33-204. Services for at-risk students - agreements with state agencies and community organizations

(1) Each school district, regardless of the number of students expelled by the district, may enter into agreements with appropriate local governmental agencies and, to the extent necessary, with the managing state agencies, including the department of human services and the department of public health and environment; with community-based nonprofit and faith-based organizations; with nonpublic, nonparochial schools; with the department of military and veterans affairs; and with public and private institutions of higher education to work with the student's parent or guardian to provide services to any student, or the student's family, who is identified as being at risk of suspension or expulsion or who has been suspended or expelled. Any services provided pursuant to an agreement with a nonpublic, nonparochial school are subject to approval by the state board of education pursuant to section 22-2-107. Services provided through such agreements may include, but are not limited to:

(a) Educational services required to be provided under section 22-33-203 (2) and any educational services provided to at-risk students identified pursuant to section 22-33-202;

(b) Counseling services;

(c) Substance use disorder treatment programs;

(d) Family preservation services.

(e) and (f) (Deleted by amendment, L. 98, p. 570, § 3, effective April 30, 1998.)

(2) At a minimum, each agreement entered into pursuant to this section shall specify the services to be provided under the agreement, the entity that will coordinate and oversee provision of the services, and the responsibilities of each entity entering into the agreement. In addition, each agreement shall require each entity entering into the agreement to contribute the services or funds for the provision of the services specified in the agreement. The agreement shall specify the services or the amount and source of funds that each entity will provide and the mechanism for providing said services or funds.

(3) Each school district shall use a portion of its per pupil revenues to provide services under agreements entered into pursuant to this section for each student who is at risk of suspension or expulsion or who is suspended or expelled. In addition, the school district may use federal moneys, moneys received from any other state appropriation, and moneys received from any other public or private grant to provide said services.



§ 22-33-204.5. Legislative declaration

The general assembly finds that a student who is placed in a residential child care facility or other facility licensed by the department of human services or in a hospital or who is receiving educational services through a day treatment center is, in most cases, dealing with significant behavioral and emotional issues. These issues make it difficult, if not impossible, for the student to function within a regular school and often severely impact the student's ability to participate in a facility school. The general assembly further finds that, although a student who is placed in a facility cannot be expelled due to the nature of the placement, the student is at risk of being unable to prosper academically and should be considered an at-risk student for purposes of section 22-33-205.



§ 22-33-205. Services for expelled and at-risk students - grants - criteria

(1) (a) There is hereby established in the department of education the expelled and at-risk student services grant program, referred to in this section as the "program". The program shall provide grants to school districts, to charter schools, to alternative schools within school districts, to nonpublic, nonparochial schools, to boards of cooperative services, to facility schools, and to pilot schools established pursuant to article 38 of this title to assist them in providing educational services, and other services provided pursuant to section 22-33-204, to expelled students pursuant to section 22-33-203 (2), to students at risk of expulsion as identified pursuant to section 22-33-202 (1), and to truant students.

(b) In addition to school districts, charter schools, alternative schools within school districts, nonpublic, nonparochial schools, boards of cooperative services, facility schools, and pilot schools, the department of military and veterans affairs may apply for a grant pursuant to the provisions of this section to assist the department with a program to provide educational services to expelled students; except that nonpublic, nonparochial schools may only apply for a grant pursuant to the provisions of this section to fund educational services that have been approved by the state board pursuant to section 22-2-107. The department shall follow application procedures established by the department of education pursuant to subsection (2) of this section. The department of education shall determine whether to award a grant to the department of military and veterans affairs and the amount of the grant.

(c) Grants awarded pursuant to this section shall be paid for out of any moneys appropriated to the department of education for implementation of the program.

(2) (a) The state board by rule shall establish application procedures by which a school district, a charter school, an alternative school within a school district, a nonpublic, nonparochial school, a board of cooperative services, a facility school, or a pilot school may annually apply for a grant under the program. At a minimum, the application shall include a plan for provision of educational services, including the type of educational services to be provided, the estimated cost of providing such educational services, and the criteria that will be used to evaluate the effectiveness of the educational services provided.

(b) The state board shall determine which of the applicants shall receive grants and the amount of each grant. In awarding grants, the state board shall consider the following criteria:

(I) The costs incurred by the applicant in providing educational services to expelled or at-risk students pursuant to the provisions of this part 2 during the school year preceding the school year for which the grant is requested;

(II) (Deleted by amendment, L. 98, p. 570, § 4, effective April 30, 1998.)

(III) The number of expelled, at-risk, or truant students who are receiving educational services through the applicant under agreements entered into pursuant to the provisions of this part 2 during the school year preceding the year for which the grant is requested;

(IV) The quality of educational services to be provided by the applicant under the plan;

(V) The cost-effectiveness of the educational services to be provided under the plan;

(VI) The amount of funding received by the applicant in relation to the cost of the educational services provided under the plan; and

(VII) If the applicant is seeking to renew a grant or has been awarded a grant pursuant to this section in the previous five years, the demonstrated effectiveness of the educational services funded by the previous grant.

(3) The state board shall annually award at least forty-five percent of any moneys appropriated for the program to applicants that provide educational services to students from more than one school district and at least one-half of any increase in the appropriation for the program for the 2009-10 fiscal year to applicants that provide services and supports that are designed to reduce the number of truancy cases requiring court involvement and that also reflect the best interests of students and families. The services and supports shall include, but need not be limited to, alternatives to guardian ad litem representation in truancy proceedings.

(4) The department of education is authorized to retain up to one percent of any money appropriated for the program for the purpose of annually evaluating the program. The department of education is authorized and encouraged to retain up to an additional two percent of any money appropriated for the program for the purpose of partnering with organizations or agencies that provide services and supports that are designed to reduce the number of truancy cases requiring court involvement and that also reflect the best interests of students and families. The services and supports shall include, but need not be limited to, alternatives to guardian ad litem representation in truancy proceedings. Notwithstanding section 24-1-136 (11)(a)(I), on or before January 1, 2006, and on or before January 1 each year thereafter, the department of education shall report to the education committees of the house of representatives and the senate, or any successor committees, the evaluation findings on the outcomes and the effectiveness of the program related to school attendance, attachment, and achievement. The report shall also include specific information on the efficacy of services and supports that provide alternatives to court involvement and guardian ad litem representation in truancy proceedings.

(5) Notwithstanding any provision of this section to the contrary, beginning in the 2015-16 budget year and for budget years thereafter, the general assembly shall not appropriate moneys specifically to fund this section. For the 2015-16 budget year and budget years thereafter, a district, a charter school, or a facility school may receive moneys for the implementation of this section through the "Public School Finance Act", article 54.5 of this title.









Article 34 - High School Fast Track Program



Article 35 - Concurrent Enrollment Programs Act

§ 22-35-101. Short title

This article shall be known and may be cited as the "Concurrent Enrollment Programs Act".



§ 22-35-102. Legislative declaration

(1) The general assembly hereby finds that:

(a) Creating pathways between high schools and institutions of higher education is essential to fulfilling the Colorado promise of doubling the number of postsecondary degrees earned by Coloradans and reducing by half the number of students who drop out of high schools in the state;

(b) Concurrent enrollment programs have the potential to help advance the vision for an aligned system of high school and postsecondary standards and assessments, as described in the "Preschool to Postsecondary Education Alignment Act", part 10 of article 7 of this title;

(c) Concurrent enrollment programs have existed for many years but with little state coordination, limited attention to quality and consistency, and no accountability. As a result, access has been necessarily limited.

(d) Historically, the beneficiaries of concurrent enrollment programs have often been high-achieving students. The expanded mission of concurrent enrollment programs is to serve a wider range of students, particularly those who represent communities with historically low college participation rates.

(e) The state should improve teachers', administrators', and parents' access to information concerning concurrent enrollment programs;

(f) The emerging economic reality is that a postsecondary credential of some kind is the minimum educational requirement for a job that earns a living wage in Colorado. In spite of this, the number of students in Colorado who earn a postsecondary credential is disproportionately low when compared to other states.

(g) All of the state's high schools should eventually develop equitable access to concurrent enrollment programs to provide the infrastructure necessary to improve high school retention, to motivate young people to take seriously the need to become postsecondary- and workforce-ready, and to accelerate students' progress toward a postsecondary credential.

(2) The general assembly further finds and declares that, for purposes of section 17 of article IX of the state constitution, providing funding for concurrent enrollment programs is a permissible use of the moneys in the state education fund because the moneys are being used for accountable school reform, for accountable programs to meet state academic standards, and for class size reduction.

(3) The general assembly further finds and declares its intention that the administrative costs incurred by the department of education in its implementation of the accelerating students through concurrent enrollment program created in section 22-35-108 shall be supported by federal funds available for government services pursuant to section 14002 of Title XIV of the federal "American Recovery and Reinvestment Act of 2009", Public Law 111-5 of the one hundred eleventh United States Congress.

(4) Now, therefore, to broaden access to and improve the quality of concurrent enrollment programs, the general assembly concludes that it is appropriate and in the best interests of the state to support policies designed to improve coordination between institutions of secondary education and institutions of higher education and to ensure financial transparency and accountability.



§ 22-35-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Apprenticeship program" means a Colorado-based apprenticeship program that is registered with the United States department of labor, office of apprenticeship and training.

(1.5) "ASCENT program" means the accelerating students through concurrent enrollment program created in section 22-35-108.

(2) "Basic skills course" has the same meaning as set forth in section 23-1-113 (11)(b), C.R.S.

(3) "Board" means the concurrent enrollment advisory board created in section 22-35-107.

(4) "Board of cooperative services" or "BOCES" means a board of cooperative services created and operating pursuant to article 5 of this title that operates one or more public schools.

(5) "Commission" means the Colorado commission on higher education created pursuant to section 23-1-102, C.R.S.

(6) (a) "Concurrent enrollment" means the simultaneous enrollment of a qualified student in a local education provider and in one or more postsecondary courses, including academic or career and technical education courses, which may include course work related to apprenticeship programs or internship programs, at an institution of higher education pursuant to the provisions of this article.

(b) "Concurrent enrollment" does not include a student's simultaneous enrollment in a local education provider and in one or more secondary career and technical education courses.

(7) "Cooperative agreement" means an agreement entered into by a local education provider and an institution of higher education pursuant to section 22-35-104 (6).

(8) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(9) "District charter school" means a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title that serves any of grades nine through twelve.

(10) "Early college" means a secondary school that provides only a curriculum that is designed in a manner that ensures that a student who successfully completes the curriculum will have completed either an associate's degree or sixty credits toward the completion of a postsecondary credential. "Early college" includes only the following:

(a) Dolores Huerta preparatory high school in Pueblo;

(b) Southwest early college charter high school in Denver;

(c) Front range early college in Denver;

(d) Colorado Springs early colleges in Colorado Springs;

(e) Early college high school in Arvada;

(f) A secondary school that satisfies the provisions of this subsection (10) and identifies itself as an "early college" on May 21, 2009; and

(g) A secondary school that is designated, after May 21, 2009, as an early college by the state board of education.

(11) "Institute charter school" means a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title that serves any of grades nine through twelve.

(12) "Institution of higher education" means:

(a) A state university or college, community college, local district college, or area technical college described in title 23, C.R.S.;

(a.5) A postsecondary career and technical education program; or

(b) An educational institution operating in this state that:

(I) Does not receive state general fund moneys in support of its operating costs;

(II) Admits as regular students only persons having a high school diploma or the recognized equivalent of such a certificate;

(III) Is accredited by a regional accrediting agency or association;

(IV) Provides an educational program for which it awards a bachelor's degree or a graduate degree;

(V) Is authorized by the department of higher education to do business in Colorado pursuant to section 23-2-103.3, C.R.S.;

(VI) Maintains a physical campus or instructional facility in Colorado; and

(VII) Has been determined by the United States department of education to be eligible to administer federal financial aid programs pursuant to Title IV of the federal "Higher Education Act of 1965", as amended.

(13) "Local education provider" means a school district, a board of cooperative services, a district charter school, or an institute charter school.

(13.5) "Postsecondary career and technical education program" means a career and technical education program that offers postsecondary courses and is approved by the state board for community colleges and occupational education pursuant to section 23-8-103, C.R.S.

(14) "Postsecondary education" means all formal public education that requires as a prerequisite the acquisition of a high school diploma, its equivalent, or the achievement of a minimum score on a placement assessment that is administered by an institution of higher education, which minimum score is determined by the institution. "Postsecondary education" includes programs resulting in the acquisition of a certificate, an associate degree of applied sciences, an associate degree of general studies, an associate degree of arts, or an associate degree of science and all baccalaureate degree programs.

(15) "Qualified student" means a person who is less than twenty-one years of age and is enrolled in the ninth grade or a higher grade level in a local education provider.

(16) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.



§ 22-35-104. Enrollment in an institution of higher education - cooperative agreement

(1) (a) A qualified student enrolled in a high school of a school district who has applied to and received approval from the superintendent of the school district or his or her designee, or a qualified student enrolled in a district charter school, an institute charter school, or a high school of a BOCES who has applied to and received approval from the chief administrator of the district charter school, an institute charter school, or a high school of a BOCES, pursuant to subsection (2) of this section may register with and concurrently enroll in an institution of higher education in accordance with the provisions of this article.

(b) (I) Each local education provider shall annually notify all students and parents or legal guardians of students enrolled in the local education provider of the opportunity for concurrent enrollment by qualified students in postsecondary courses, including academic courses and career and technical education courses, which may include course work related to apprenticeship programs and internship programs.

(II) At the time of enrollment, each local education provider shall notify the student and the parent or legal guardian of the student if the postsecondary course in which the student is enrolling, including a postsecondary course offered as part of a program of off-campus instruction pursuant to section 23-1-109, C.R.S., does not meet the requirements of this section. The notice must include information about other postsecondary courses available to the student pursuant to this section at low or no cost to the student that are credit-bearing and applicable toward earning a degree or certificate at an institution of higher education or at any institution of higher education if the course is approved for statewide transfer pursuant to section 23-1-125, C.R.S. The institution of higher education offering the postsecondary course shall inform the local education provider as to whether the postsecondary course meets the requirements of this section.

(c) Notwithstanding the provisions of paragraph (a) of this subsection (1), a qualified student shall not concurrently enroll in a basic skills course unless he or she is enrolled in the twelfth grade in a local education provider.

(d) Notwithstanding the provisions of paragraph (a) of this subsection (1), if a qualified student is not a participant in the ASCENT program and has not satisfied the minimum requirements for graduation established by his or her local education provider by the end of his or her twelfth-grade year and is therefore retained by the local education provider for additional instruction, the qualified student shall not concurrently enroll in postsecondary courses, including academic or career and technical education courses, which may include course work related to apprenticeship programs or internship programs, that are worth more than a total of nine credit hours, including basic skills courses. Furthermore, the qualified student shall not concurrently enroll in more than:

(I) Six credit hours of postsecondary courses, including academic courses and career and technical education courses, which may include course work related to apprenticeship programs or internship programs, in any academic semester if the student is registered as a full-time pupil in his or her local education provider; or

(II) Three credit hours of postsecondary courses, including academic courses and career and technical education courses, which may include course work related to apprenticeship programs or internship programs, in any academic semester if the student is registered as a part-time pupil in his or her local education provider.

(e) Except as described in paragraphs (c) and (d) of this subsection (1) and sections 22-35-108 and 22-35-109, the state board by rule shall not limit the number of postsecondary courses, including academic courses and career and technical education courses, which may include course work related to apprenticeship programs or internship programs, in which a qualified student may concurrently enroll during the ninth, tenth, eleventh, or twelfth grade.

(2) (a) (I) A qualified student enrolled in a high school of a school district who seeks to concurrently enroll in an institution of higher education shall apply to the superintendent of the student's school district, or the superintendent's designee, for approval of concurrent enrollment not later than sixty days before the end of the academic term that immediately precedes the intended term of concurrent enrollment; except that a superintendent or superintendent's designee may waive the time limitation at his or her discretion.

(II) A qualified student enrolled in a district charter school, an institute charter school, or a high school of a BOCES who seeks to concurrently enroll in an institution of higher education shall apply to the chief administrator of the district charter school, institute charter school, or high school of a BOCES for approval of concurrent enrollment no later than sixty days before the end of the academic term that immediately precedes the intended term of concurrent enrollment; except that the chief administrator may waive the time limitation at his or her discretion.

(III) In applying for concurrent enrollment approval, a qualified student shall use the standard application form created and made publicly available by his or her local education provider pursuant to paragraph (c) of this subsection (2).

(b) If a superintendent of a school district, the superintendent's designee, or a chief administrator of a district charter school, institute charter school, or high school of a BOCES receives a timely application from a qualified student pursuant to paragraph (a) of this subsection (2), the superintendent, superintendent's designee, or chief administrator of a district charter school, institute charter school, or high school of a BOCES shall approve or disapprove the application and notify the student of the decision. In considering applications, the superintendent, designee, or chief administrator shall give priority consideration to qualified students who, by the time they would concurrently enroll, will have completed the high school graduation requirements and are applying for concurrent enrollment to begin earning credits toward a postsecondary degree or certificate or, if required to complete basic skills courses, to complete the courses during the remainder of the twelfth-grade year.

(c) On or before July 1, 2011, and thereafter, each local education provider that has entered into a cooperative agreement shall create and make publicly available a standard concurrent enrollment application form for use by a qualified student pursuant to this subsection (2). In creating the application form, the local education provider shall refer to the guidelines established by rules promulgated by the state board pursuant to section 22-35-111 (1)(a). The application form shall require, at a minimum, a qualified student to specify the courses in which he or she seeks to concurrently enroll.

(3) A qualified student who seeks to concurrently enroll in an institution of higher education shall establish, in consultation with the administration of his or her local education provider, an academic plan of study that describes all of the courses that the student intends to complete to satisfy his or her remaining requirements for graduation from the local education provider. Prior to the qualified student's concurrent enrollment in the institution of higher education, the principal, a counselor, or a teacher advisor of the qualified student's local education provider shall approve the academic plan of study. In approving an academic plan of study, a principal, counselor, or teacher advisor shall apply the guidelines established by rules promulgated by the state board pursuant to section 22-35-111 (1)(b).

(4) (a) A qualified student who intends to concurrently enroll in a postsecondary course, including an academic course or a career and technical education course, at an institution of higher education shall satisfy the minimum prerequisites for the course prior to his or her enrollment in the course.

(b) If a qualified student who has applied for concurrent enrollment in a postsecondary course, including an academic course or a career and technical education course, has not satisfied the minimum prerequisites for the course, he or she may concurrently enroll in a basic skills course at the institution only if:

(I) The qualified student is enrolled in the twelfth grade in a local education provider; and

(II) The institution of higher education offers the basic skills course pursuant to section 23-1-113.3, C.R.S.

(c) An institution of higher education that refuses to allow a qualified student to concurrently enroll in a course for which the student has not satisfied the minimum prerequisites may allow the student to concurrently enroll in another course for which the student appears to be prepared.

(5) A course, including course work related to an apprenticeship program or internship program, successfully completed by a qualified student through concurrent enrollment at an institution of higher education counts for credit toward the qualified student's high school graduation requirements at his or her local education provider.

(6) (a) A local education provider that seeks to allow students to concurrently enroll in postsecondary courses, including academic courses and career and technical education courses, which may include course work related to apprenticeship programs and internship programs, at an institution of higher education shall enter into a cooperative agreement with the institution of higher education.

(b) A cooperative agreement must include, but need not be limited to:

(I) The amount of academic credit to be granted for course work successfully completed by a qualified student concurrently enrolled in the institution of higher education;

(II) A requirement that course work completed by a qualified student through concurrent enrollment at the institution of higher education qualify as basic skills credit or academic credit applicable toward earning a degree or certificate at the institution;

(III) A requirement that the local education provider pay the tuition for each course completed by a qualified student through concurrent enrollment at the institution of higher education in an amount that shall be negotiated by the local education provider and the institution pursuant to the provisions of section 22-35-105 (3);

(IV) A requirement that the local education provider and the institution of higher education establish an academic program of study for each qualified student who concurrently enrolls in the institution, which academic program of study shall include the academic plan of study established pursuant to subsection (3) of this section and a plan by which the local education provider shall make available to the student ongoing counseling and career planning;

(V) A confirmation by the local education provider of the qualified student's uniquely identifying student number, which shall be retained by the institution of higher education for the purposes described in section 23-18-202 (5)(c)(I)(B), C.R.S.;

(VI) Language authorizing the payment of stipends from the college opportunity fund program, part 2 of article 18 of title 23, C.R.S., on behalf of the qualified student; except that a cooperative agreement need not include this language if the institution of higher education that is a party to the cooperative agreement does not receive stipends from the college opportunity fund program;

(VII) Consideration and identification of ways in which qualified students who concurrently enroll in postsecondary courses, including academic courses or career and technical education courses, which may include course work related to apprenticeship programs and internship programs, can remain eligible for interscholastic high school activities; and

(VIII) Other financial provisions that the local education provider and the institution of higher education may elect to include in the agreement pursuant to the provisions of section 22-35-105 (5).

(c) An institution of higher education that enters into a cooperative agreement with a local education provider shall provide a copy of the cooperative agreement to the department of higher education, which shall retain the copy. If the cooperative agreement contemplates the provision of career and technical education courses, which may include course work related to apprenticeship programs or internship programs, to qualified students, the institution shall also provide a copy of the cooperative agreement to the state board for community colleges and occupational education, which shall retain the copy.

(7) A postsecondary instructor shall not be required to hold a teacher's license or authorization issued pursuant to the provisions of article 60.5 of this title in order to instruct a qualified student who is concurrently enrolled in a course offered by an institution of higher education.

(8) (a) A district charter school may elect to allow a qualified student of the district charter school to concurrently enroll pursuant to the provisions of a cooperative agreement that is entered into by either:

(I) The school district of the district charter school and an institution of higher education; or

(II) The district charter school and an institution of higher education.

(b) If a district charter school elects to allow a qualified student of the district charter school to concurrently enroll pursuant to the provisions of a cooperative agreement that is entered into by the school district of the district charter school and an institution of higher education:

(I) The district charter school shall be responsible for paying the tuition for each course that is completed by the qualified student pursuant to the cooperative agreement; and

(II) The qualified student of the district charter school shall not concurrently enroll unless, not later than sixty days before the end of the academic term that immediately precedes the intended term of concurrent enrollment, he or she applies for approval of concurrent enrollment from the superintendent of the school district or his or her designee, and the superintendent or his or her designee grants such approval or waives this time limitation, as described in subsection (2) of this section.

(c) If a district charter school elects to allow a qualified student of the district charter school to concurrently enroll as described in subparagraph (I) or (II) of paragraph (a) of this subsection (8), nothing in this article shall be interpreted to entitle the district charter school to any moneys from the school district of the district charter school other than those moneys to which the district charter school is entitled pursuant to the provisions of this title.

(9) A student who concurrently enrolls at an institution of higher education pursuant to this article shall not be disqualified or otherwise rendered ineligible for any state-based financial assistance for which he or she would otherwise be eligible as an entering student at the institution.

(10) (a) Each public institution of higher education is strongly encouraged to allow the concurrent enrollment of qualified students pursuant to this article.

(b) Nothing in this article shall be interpreted to require an institution of higher education to allow the concurrent enrollment of qualified students pursuant to this article or to require an institution of higher education to enter into a cooperative agreement with a local education provider; except that an institution of higher education that elects to allow the concurrent enrollment of a qualified student pursuant to this article shall enter into a cooperative agreement with the local education provider of the student as described in subsection (6) of this section.

(11) On or before January 1, 2010, the department shall explore strategies by which the state may provide opportunities for children who are participating in a home-based educational program pursuant to section 22-33-104.5 to participate in a concurrent enrollment program.

(12) On and after July 1, 2012, except as provided in section 22-35-110 (4), the concurrent enrollment of a student is prohibited except as permitted by the provisions of this article.

(13) Notwithstanding any other provision of this article, a qualified student shall not concurrently enroll in a course that is offered by a postsecondary career and technical education program, including a course that is related to an apprenticeship program or internship program, unless the course is included in a postsecondary degree or certificate program that is approved by the state board for community colleges and occupational education.

(14) If a qualified student concurrently enrolls in a course that is provided by a postsecondary career and technical education program, including a course that is related to an apprenticeship program or internship program, the instructor of the course must possess a current career and technical education teaching credential that has been authorized by the state board for community colleges and occupational education.



§ 22-35-105. Financial provisions - payment of tuition

(1) A cooperative agreement shall include financial provisions that satisfy the requirements of this section.

(2) If a qualified student concurrently enrolls in a course offered by an institution of higher education, the institution shall be responsible for course content, placement of the student in the course, and the quality of instruction. In addition, because the qualified student is receiving academic credit at his or her local education provider for the course pursuant to section 22-35-104 (5):

(a) The qualified student shall be included in the funded pupil count of his or her school district or, in the case of a student enrolled in an institute charter school, of the school's accounting district, as determined pursuant to the provisions of section 22-54-103 (7); and

(b) The institution of higher education shall include the qualified student in determining the number of full-time equivalent students enrolled in the institution pursuant to the provisions of title 23, C.R.S.

(3) (a) A cooperative agreement shall establish the tuition rate at which the local education provider shall pay the institution of higher education for any courses in which a qualified student of the local education provider concurrently enrolls at the institution. The tuition rate shall not exceed:

(I) For a course offered by a public community college, a public local district college, or an area technical college, the student share of the tuition rate established for Colorado residents enrolled in the course, which tuition rate is established by the state board for community colleges and occupational education pursuant to section 23-60-202 (1)(c)(I), C.R.S.; except that, if the local education provider is located outside the boundaries of every community college service area, as assigned by the commission pursuant to section 23-60-207, C.R.S., the tuition rate shall not exceed the actual student share of the resident tuition rate of the nearest Colorado public institution of higher education.

(II) For a course offered by any other institution of higher education, the student share of the tuition rate established for Colorado residents enrolled in a general studies course at a community college, which tuition rate is established by the state board for community colleges and occupational education pursuant to section 23-60-202 (1)(c)(I), C.R.S.; except that, if the local education provider is located outside the boundaries of every community college service area, as assigned by the commission pursuant to section 23-60-207, C.R.S., the tuition rate shall not exceed the actual student share of the resident tuition rate of the nearest Colorado public institution of higher education.

(b) Nothing in this subsection (3) shall be interpreted to prohibit an institution of higher education from charging tuition or associated fees to a qualified student or his or her parent or legal guardian in addition to the tuition paid by the student's local education provider to the institution pursuant to paragraph (a) of this subsection (3).

(4) (a) Before paying the tuition for a course in which a qualified student concurrently enrolls, the local education provider in which the qualified student is enrolled shall require the qualified student and his or her parent or legal guardian to sign a document requiring repayment of the amount of tuition paid by the local education provider for the course on the qualified student's behalf if the qualified student does not complete the course for any reason without the consent of the principal of the student's high school.

(b) If a qualified student concurrently enrolled in a course for whom a local education provider pays tuition does not complete the course for any reason without the consent of the principal of the high school in which the qualified student is enrolled, the qualified student or the qualified student's parent or legal guardian shall reimburse the local education provider, as provided in the document signed pursuant to paragraph (a) of this subsection (4), for the amount of tuition paid by the local education provider for the course.

(c) A local education provider may adopt a policy that requires a qualified student and his or her parent or legal guardian to sign a document prior to the student's concurrent enrollment in a course, which document commits the student or his or her parent or legal guardian to reimburse the local education provider for the tuition paid by the local education provider for the course in the event that the student receives a failing grade in the course.

(5) A local education provider and an institution of higher education may elect to include in their cooperative agreement other financial provisions that are not inconsistent with the provisions of this section.



§ 22-35-106. Transportation

A local education provider of a qualified student who is concurrently enrolled at an institution of higher education shall not be required to provide or pay for transportation for the qualified student to or from the institution.



§ 22-35-107. Concurrent enrollment advisory board - created - membership - duties - reports - repeal

(1) There is hereby created within the department the concurrent enrollment advisory board. The board shall consist of members appointed as provided in this section and shall have the powers and duties specified in this section. The board shall exercise its powers and perform its duties and functions under the department, the commissioner of education, and the state board as if the same were transferred to the department by a type 2 transfer as defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) The board shall consist of the following fourteen members:

(a) Three representatives from the state system of elementary and secondary education appointed by the commissioner of education, including at least one member who represents a rural public school or school district and at least one member who represents a school district where a relatively low percentage of recent high school graduates have enrolled in institutions of higher education;

(b) Five representatives from the state systems of higher education appointed by the executive director of the department of higher education, including two members who represent the Colorado community college system, one member who represents a public, four-year institution of higher education, one member who represents a local district college, and one member who represents an area technical college;

(c) Three representatives appointed by the governor, including at least one member who has experience in postsecondary student counseling, student admissions, and financial aid and at least one member who has experience in public budgeting and finance;

(d) The director of accreditation and regional services within the department or his or her designee; and

(e) Two representatives of postsecondary career and technical education programs, one of whom is the director of career and technical education within the state system of community and technical colleges and one of whom represents the state system of elementary and secondary education and is appointed by the state board for community colleges and occupational education.

(3) Each appointing authority shall make its initial appointments no later than October 1, 2009. Each member of the board shall serve at the pleasure of the member's appointing authority for a term of three years. The appropriate appointing authority shall fill any vacancies arising during a member's term on the board.

(4) The commissioner of education shall call the first meeting of the board to be held no later than November 15, 2009. At its first meeting, and annually thereafter, the board shall select from among its members a person to serve as chair of the board. The board shall meet upon call of the chair as often as necessary to accomplish its duties as specified in this section.

(5) The board members shall serve without compensation and without reimbursement for expenses. Upon request of the board chair, the department, to the extent possible within existing resources, shall provide meeting space, equipment, and staff services as may be necessary for the board to carry out its duties under this section.

(6) The board shall have the following duties:

(a) Establishing guidelines for the administration of the ASCENT program pursuant to section 22-35-108 (4);

(b) Advising and assisting local education providers and institutions of higher education in preparing cooperative agreements;

(c) Making recommendations as necessary to the general assembly, the state board, and the commission concerning the improvement or updating of state policies relating to concurrent enrollment programs, including but not limited to recommendations of policies that will allow every local education provider in the state to have adequate resources to enter into at least one cooperative agreement and recommendations of a funding allocation model, to be approved by the state board on or before July 1, 2013, in the event that the number of qualified students identified by local education providers exceeds available appropriations pursuant to section 22-35-108 (2);

(d) On or before December 1, 2010, considering and making recommendations to the state board and the education committees of the house of representatives and senate, or any successor committees, regarding the feasibility of a waiver process whereby a qualified student could apply to the department for a waiver of certain provisions of section 22-35-108, which waiver would allow the student to be designated by the department as an ASCENT program participant in the second year following the year in which he or she was enrolled in the twelfth grade of a local education provider so long as he or she:

(I) Was so designated in the year directly following the year in which he or she was enrolled in the twelfth grade of a local education provider;

(II) Requires fifteen or fewer credit hours of postsecondary course work to achieve a postsecondary credential; and

(III) Is eligible for free or reduced-cost lunch pursuant to the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.;

(e) Submitting to the state board for its approval or disapproval recommendations made pursuant to paragraphs (c) and (d) of this subsection (6);

(f) Collaborating with persons from the department of education, the department of labor and employment, the community college system, the local district colleges, area technical colleges, and the Colorado work force development council created in section 24-46.3-101, C.R.S., to create a set of standard recommendations to advise and assist local education providers in creating cooperative agreements to include course work related to apprenticeship programs and internship programs as options within a local education provider's concurrent enrollment program. The board shall complete the standard recommendations and make them available to local education providers by January 1, 2016.

(7) On or before December 1, 2010, and on or before December 1 each year thereafter, the board shall prepare a report and submit it to the state board and the commission. The report, at a minimum, shall include:

(a) Any guidelines that the board has established pursuant to paragraph (a) of subsection (6) of this section; and

(b) Any recommendations that the board makes pursuant to paragraph (c) of subsection (6) of this section.

(8) (a) This section is repealed, effective July 1, 2019.

(b) Prior to said repeal, the board shall be reviewed as provided in section 2-3-1203, C.R.S.



§ 22-35-108. Accelerating students through concurrent enrollment program - objectives - selection criteria - rules

(1) (a) There is hereby established the accelerating students through concurrent enrollment program. Beginning in the 2010-11 school year, the department shall administer the ASCENT program pursuant to the provisions of this section and guidelines established by the board pursuant to subsection (4) of this section. The objectives of the ASCENT program are to:

(I) Increase the percentage of students who participate in postsecondary education, especially among low-income and traditionally underserved populations;

(II) Decrease the number of students who do not complete high school;

(III) Decrease the amount of time that is required for a student to complete a postsecondary degree or certificate;

(IV) Reduce state expenditures for public education; and

(V) Increase the number of educational pathways available to students.

(b) Notwithstanding any other provision of this article, a qualified student who is designated by the department to be an ASCENT program participant pursuant to subsection (2) of this section may concurrently enroll in postsecondary courses, including academic courses and career and technical education courses, in the year directly following the year in which he or she was enrolled in the twelfth grade of a local education provider.

(2) (a) Subject to available appropriations, the department may designate as an ASCENT program participant any qualified student who:

(I) Has completed or is on schedule to complete at least twelve credit hours of postsecondary course work prior to the completion of his or her twelfth-grade year;

(II) Is not in need of a basic skills course;

(III) Has been selected for participation in the ASCENT program by his or her high school principal or equivalent school administrator;

(IV) Has been accepted into a postsecondary degree program at an institution of higher education;

(V) Has satisfied any other selection criteria established by guidelines established by the board pursuant to subsection (4) of this section; and

(VI) Has not been designated an ASCENT program participant in any prior year.

(b) Repealed.

(c) (I) Repealed.

(II) The department, as part of its annual budget request to the general assembly, shall report the total number of potential ASCENT program participants for the following school year.

(III) Repealed.

(IV) The department shall not designate a greater number of ASCENT program participants for a school year than the number of participants that the general assembly approves for funding in the annual general appropriation act for the applicable budget year.

(3) (a) The local education provider of a qualified student who is designated by the department as an ASCENT program participant may include the student in the district's funded pupil count, or, in the case of a student enrolled in an institute charter school, in the school's accounting district, as provided in section 22-54-103 (7).

(b) A local education provider that receives extended high school funding, as described in section 22-54-104 (4.7), in a budget year for ASCENT program participants may expend the funding on behalf of ASCENT program participants who enroll in an institution of higher education during that budget year and on behalf of ASCENT program participants who, by May 1 of that budget year, are admitted to an institution of higher education to participate in the ASCENT program during the next budget year.

(c) The local education provider shall certify to the department by May 10 of each year the list of ASCENT program participants who are admitted to an institution of higher education to participate in the ASCENT program during the next budget year. At the end of the budget year in which the local education provider receives the extended high school funding for ASCENT program participants, the local education provider shall remit to the department any remaining amount of the funding that the local education provider is not using for an ASCENT program participant who is included on the certified list.

(4) The board shall establish guidelines for the administration of the ASCENT program, including but not limited to selection criteria that the department may use pursuant to subparagraph (V) of paragraph (a) of subsection (2) of this section to designate qualified students as ASCENT program participants.

(5) For the purposes of part 5 of article 11 of this title 22 concerning school accountability reports, the department shall include ASCENT program participants in the reporting requirements, regardless of whether an ASCENT program participant has completed his or her graduation requirements.

(6) (a) Repealed.

(b) For purposes of applying the provisions of article 11 of this title 22 concerning school accountability and reporting graduation rates, a qualified student who is an ASCENT program participant shall be counted in the enrolling school district's or institute charter school's graduation rate in the school year in which the student completes the school district's or institute charter school's minimum high school graduation requirements. The state board of education shall promulgate rules for schools and school districts to follow in satisfying state and federal reporting requirements concerning the enrollment status of ASCENT program participants. To the extent practicable, the rules must ensure that schools and school districts are not adversely affected in calculating and reporting the completion of high school graduation requirements by qualified students who have been designated by the department as ASCENT program participants. The rules must include, at a minimum, reporting requirements relating to:

(I) The provisions of article 7 of this title 22 concerning educational accountability; and

(II) The provisions of article 11 of this title 22 concerning educational accreditation.



§ 22-35-109. Institution of higher education - enrollment - limitations

(1) An institution of higher education to which a qualified student applies for concurrent enrollment may allow the student to enroll in courses offered by the institution. An institution of higher education may limit the number of qualified students that the institution allows to enroll.

(2) If an institution of higher education refuses to allow a qualified student to concurrently enroll, the institution shall provide a written explanation of its refusal to the student and the student's local education provider.



§ 22-35-109.5. Community colleges - dropout recovery programs - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Community college" means an institution that operates as part of the state system of community and technical colleges established in part 2 of article 60 of title 23, C.R.S., or a local district college, as defined in section 23-71-102, C.R.S., that operates pursuant to article 71 of title 23, C.R.S.

(b) "Dropout recovery program" means a dual-credit high school diploma completion program operated by a community college pursuant to an agreement with a local education provider for students who have dropped out or are at risk of dropping out of high school.

(2) (a) A community college may enter into agreements with one or more local education providers to operate dropout recovery programs for students who have dropped out or are at risk of dropping out of high school. To participate in a dropout recovery program, a student shall be at least sixteen years of age but younger than twenty-one years of age. If the student is at risk of dropping out of high school, the student shall obtain permission from the chief executive officer of the school in which the student is enrolled before the student may participate in the dropout recovery program. A student who enrolls in a dropout recovery program is included in the pupil enrollment of the local education provider that is a partner in the program, but does not attend classes at a school operated by the local education provider. The student attends classes either in person or virtually only at the community college at which the student enrolls pursuant to the dropout recovery program. A student may participate in a dropout recovery program until he or she completes the high school graduation requirements or reaches twenty-one years of age, whichever comes first.

(b) Notwithstanding any provision of this article or of article 54 of this title or any rules adopted for the implementation of said article to the contrary:

(I) A student enrolled in a dropout recovery program pursuant to this section may enroll in basic skills courses, as necessary, regardless of the student's high school grade level;

(II) A student enrolled in a dropout recovery program pursuant to this section is not restricted in the number of credit hours per semester or in the overall number of credit hours for which the student may enroll through the dropout recovery program, unless limited by the enrolling institution;

(III) After a student enrolls in a dropout recovery program, the local education provider that is a partner in the program may include the student in its pupil enrollment as a full-time student, regardless of whether the student is actually in class for the minimum number of required hours for full-time enrollment, so long as the student enrolls in at least seven credit hours per semester; and

(IV) A student enrolled in a dropout recovery program pursuant to this section may enroll in courses at the community college that qualify for credit toward completion of the local education provider's requirements for high school graduation, even if the courses do not qualify for basic skills credit or academic credit applicable toward earning a degree or certificate at the community college.

(3) The agreement between a community college and a local education provider to operate a dropout recovery program pursuant to this section shall specify, at a minimum, that:

(a) All of the courses the student is allowed to take through the dropout recovery program qualify for credit toward completion of the local education provider's requirements for high school graduation;

(b) The local education provider shall provide to the community college the uniquely identifying student number for each student enrolled in the dropout recovery program;

(c) The local education provider shall confirm that each student enrolled in the dropout recovery program has dropped out of enrollment with a local education provider or, if the student is at risk of dropping out of high school, has the permission of the chief executive officer of the school in which the student is enrolled to enroll in the dropout recovery program;

(d) The local education provider shall include each student enrolled in the dropout recovery program as a full-time pupil in the local education provider's pupil enrollment so long as the student is enrolled in the dropout recovery program; and

(e) The local education provider shall pay the student share of the tuition for each course in which a student enrolls through the dropout recovery program in an amount negotiated by the local education provider and the community college. The local education provider and the community college may agree to additional financial provisions that are not inconsistent with the provisions of section 22-35-105.



§ 22-35-110. Exclusions

(1) The provisions of this article shall not apply to any course that is offered as part of a program of off-campus instruction established pursuant to section 23-1-109, C.R.S.

(2) Nothing in this article shall be construed to restrict the ability of an institution of higher education to independently offer courses for college credit outside of the regular school day using school district facilities.

(3) Repealed.

(4) The provisions of this article shall not apply to an early college.



§ 22-35-111. Rules

(1) On or before July 1, 2010, the state board shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., for the administration of this article. The rules, at a minimum, shall establish:

(a) Guidelines for local education providers to use in creating standard concurrent enrollment application forms, as described in section 22-35-104 (2)(c); and

(b) Guidelines for principals, counselors, and teacher advisors to use in approving or disapproving academic plans of study, as described in section 22-35-104 (3).



§ 22-35-112. Reports

(1) (a) Upon request by the department, a local education provider shall submit to the department any data that the department reasonably requires for the purpose of preparing and submitting the reports described in subsection (2) of this section. In submitting data to the department, each local education provider shall use whenever possible the state data reporting system described in section 22-11-501. The department shall seek to minimize and eliminate the duplication of data reporting required under this paragraph (a). The department in particular shall note the data collection and reporting already required and conducted by the department, public schools, and local education providers.

(b) Upon request by the department of higher education, an institution of higher education shall submit to the department of higher education any data that the department of higher education reasonably requires for the purpose of preparing and submitting the reports described in subsection (2) of this section.

(2) On or before February 1, 2011, and on or before February 1 each year thereafter through 2016, and on or before April 1, 2017, and on or before April 1 each year thereafter, the department and the department of higher education shall collaborate to prepare and submit to the education committees of the senate and house of representatives, or any successor committees, a report concerning the concurrent enrollment of qualified students in postsecondary courses, including academic courses and career and technical education courses, and courses related to apprenticeship programs and internship programs. The report must include, but need not be limited to:

(a) The number and names of local education providers and institutions of higher education that have entered into cooperative agreements, including cooperative agreements concerning course work related to apprenticeship programs and internship programs;

(b) The number of qualified students who participated in a concurrent enrollment program in the previous school year, including subtotals for each local education provider and each institution of higher education;

(c) Demographic information about qualified students who participated in a concurrent enrollment program in the previous school year;

(d) The total number of credit hours completed at each institution of higher education by qualified students who participated in a concurrent enrollment program in the previous school year;

(e) The total number of basic skills courses completed at each institution of higher education in the previous school year by qualified students participating in a concurrent enrollment program;

(f) The total tuition costs paid by local education providers to institutions of higher education in the previous school year on behalf of qualified students who participated in concurrent enrollment programs in the previous school year, including subtotals for each local education provider and each institution of higher education;

(g) The total number of qualified students designated by the department as ASCENT program participants in the previous school year;

(h) The postsecondary degree and certificate programs in which ASCENT program participants were concurrently enrolled in the previous school year, including subtotals indicating how many ASCENT program participants concurrently enrolled in each postsecondary degree and certificate program;

(i) Data indicating the total number and percentages of qualified students who failed to complete at least one course in which they concurrently enrolled;

(j) To the extent possible, data indicating the total number and percentage of qualified students who concurrently enrolled in college courses who have completed a postsecondary degree; and

(k) Repealed.

(3) The reports described in subsection (2) of this section may include quantitative and qualitative analyses concerning student and administrator attitudes and behaviors, program costs and productivity, academic and administrative policies, program availability and variety, or any objectives of the ASCENT program described in section 22-35-108 (1), which studies may be prepared by a party other than the department or the department of higher education.






Article 35.3 - Pathways in Technology Early College High Schools

§ 22-35.3-101. Legislative declaration

(1) The general assembly finds that:

(a) The pathways in technology early college high school model (p-tech) allows students to graduate from high school with a high school diploma and an industry-recognized associate degree. Students in a p-tech school may also earn pre-apprenticeship certificates and other industry-recognized certificates in addition to an associate degree.

(b) The success of p-tech schools depends upon close collaboration between a local education provider, a community college, and one or more local high-growth industry employers;

(c) The p-tech school model has been recently established in other states, including New York, Connecticut, and Illinois, and is showing promise; and

(d) Graduating more high school students with career-ready skills to meet Colorado's workforce needs is part of the state's education and economic development goals.

(2) The general assembly therefore declares that establishing a limited number of p-tech schools in the state will benefit students and industry in Colorado.



§ 22-35.3-102. Definitions

As used in this article 35.3, unless the context otherwise requires:

(1) "Accounting district" has the same meaning as provided in section 22-54-103 (1.3).

(2) "Certified center of learning" means an employer that enters into an agreement with a p-tech school and undergoes a third-party certification process proving that they are qualified to assist the local education provider in creating and providing workplace education experiences and training, which experiences and training may include but need not be limited to job shadowing, mentoring, internships, and apprenticeships.

(3) "Commissioner" means the office of the commissioner of education created and existing pursuant to section 1 of article IX of the state constitution.

(4) "Community college" means a community college governed by the state board for community colleges and occupational education or a state-supported institution of higher education or local district college that is authorized to grant associate degrees.

(5) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(6) "District extended high school pupil enrollment" has the same meaning as provided in section 22-54-103 (5.2).

(7) "Executive director" means the office of the executive director of the department of higher education created and existing pursuant to section 24-1-114, C.R.S.

(8) "Funded pupil count" has the same meaning as provided in section 22-54-103 (7).

(8.5) "Host school" means a school of a local education provider.

(9) "Local education provider" means a school district, a board of cooperative services that operates a high school, the state charter school institute established in section 22-30.5-503, or a charter school authorized pursuant to part 1 or part 5 of article 30.5 of this title.

(10) "P-tech school" means a pathways in technology early college high school or program within a host school that is approved pursuant to this article 35.3.

(11) "Pupil enrollment" has the same meaning as provided in section 22-54-103 (10).



§ 22-35.3-103. Pathways in technology early college high schools - design - requirements - approval

(1) A pathways in technology early college high school, or p-tech school, is a public school that includes grades nine through fourteen and is designed to prepare students for high-potential careers in industry by enabling them to graduate with a high school diploma and an industry-recognized associate degree. Students in a p-tech school may also earn pre-apprenticeship certificates and other industry-recognized certificates in addition to an associate degree. A p-tech school is operated as a collaborative effort by a local education provider, a community college, and one or more local high-growth industry employers. Throughout grades nine through fourteen, a p-tech school integrates high school and college courses and certificate programs that are informed by current and projected industry standards and focused on science, technology, engineering, and mathematics with mentoring, job shadowing, internships, pre-apprenticeship training, and other workplace education experiences.

(2) A p-tech school to be operated by a local education provider must be jointly approved by the commissioner of education and the executive director of the department of higher education. The commissioner and the executive director shall jointly establish time lines and procedures by which a local education provider may apply to operate a p-tech school and shall develop a model p-tech agreement template that may be used by an applicant. The application must include:

(a) The agreement that the local education provider, a community college, and one or more employers enter into to operate the p-tech school, which must address:

(I) The responsibilities of the local education provider and the community college to provide, at a minimum, course work, counseling, and student support services, as well as provisions relating to instructor qualifications;

(II) The responsibilities of the employer to provide workplace education and experiences and to consult with the local education provider on course design, as requested, whether the employer is a certified center of learning, with preference given to such employers, and any funding that the employer may provide for the p-tech school program;

(III) The procedure for communication and shared decision-making by the local education provider, community college, and employer regarding school operations; and

(IV) The allocation of support, including but not limited to funding, internships, mentorships, potential job opportunities, and other related resources, between the local education provider, the employer, and the community college;

(b) The operational model for the p-tech school, including but not limited to curricula, instructional practices, faculty roles, student support structures, class schedules, experiential learning opportunities, and the associate degrees that students may attain through the p-tech school;

(c) The estimated number of students that the p-tech school will enroll when operating at full capacity and the plan for selecting students to enroll in the p-tech school, which must be designed in a way that encourages the enrollment of a student body that is socio-economically and racially diverse and that includes first-generation college students, English language learners, and students with disabilities;

(d) If the applying local education provider is a charter school, written confirmation that the charter school's authorizer agrees to amend the charter contract to allow the charter school to operate as a p-tech school; and

(e) Any additional information that the commissioner and the executive director may require.

(3) The commissioner and the executive director shall review each application received and jointly approve local education providers to operate a limited number of p-tech schools within the state. The commissioner and the executive director shall base their selections on the quality of the proposed design of the p-tech school and the degree to which the agreement of the local education provider, community college, and employer is collaborative and requires full participation by each party. Once an application is approved, the local education provider shall have up to one full academic year to implement the p-tech program. It is the intent of the general assembly that one or more p-tech schools begin operating by the 2016-17 school year.

(4) A p-tech school is subject to the state assessment requirements specified in section 22-7-1006.3 and the accountability requirements specified in article 11 of this title. In addition, the commissioner and the executive director may establish indicators for measuring the performance of each p-tech school, which indicators may include the ability of students who graduate from a p-tech school to obtain employment in the field or to pursue additional postsecondary education in the field, as well as any relevant performance indicators established for the concurrent enrollment and ASCENT programs.

(5) A p-tech school may have different high school graduation requirements from those of the local education provider or the host school. However, for purposes of applying the provisions of article 11 of this title 22 concerning school accountability and reporting graduation rates, a p-tech student will be counted in the local education provider's or host school's graduation rate in the year in which the student completes the local education provider's or host school's minimum graduation requirements. Nothing in this subsection (5) affects provisions relating to the funding of p-tech students pursuant to section 22-35.3-104.



§ 22-35.3-104. P-tech schools - funding

(1) (a) To calculate district total program, pursuant to section 22-54-104, a school district that is approved to operate a p-tech school pursuant to section 22-35.3-103, including a p-tech school that is a district charter school, may include the students who are enrolled in grades nine through twelve in the p-tech school in the school district's pupil enrollment, as defined in section 22-54-103 (10), and may include the students who are enrolled in grades thirteen and fourteen in the p-tech school in the school district's district extended high school pupil enrollment.

(b) If an institute charter school is approved to operate a p-tech school pursuant to section 22-35.3-103, the department shall include the students who are enrolled in grades nine through twelve in the p-tech school in the funded pupil count of the institute charter school's accounting district and shall include the students who are enrolled in grades thirteen and fourteen in the p-tech school in the district extended high school pupil enrollment of the institute charter school's accounting district.

(c) A p-tech school, or the host school for a p-tech program, shall notify the department prior to a p-tech student's twelfth-grade year if the student will continue to be enrolled in the p-tech school for grades thirteen or fourteen.

(2) A student who is enrolled in a p-tech school that is approved pursuant to section 22-35.3-103 and who is simultaneously enrolled in one or more postsecondary courses, including academic or career and technical education courses, at a community college as part of the p-tech program, is eligible to receive a stipend from the college opportunity fund pursuant to part 2 of article 18 of title 23, C.R.S., so long as the institution the student attends participates in the college opportunity fund program pursuant to section 23-18-202, C.R.S. The stipend is payable to the community college that is a partner in the approved p-tech school.



§ 22-35.3-105. Notice to revisor - repeal of article

(1) The commissioner of education shall notify the revisor of statutes in writing if the commissioner of education and the executive director of the department of higher education have jointly approved a local education provider's application for a p-tech school by January 1, 2017.

(2) This article is repealed, effective July 1, 2017, if the revisor of statutes does not receive a notice from the commissioner of education pursuant to subsection (1) of this section.






Article 35.5 - Fast College Fast Jobs Act



Article 36 - Public Schools of Choice

§ 22-36-101. Choice of programs and schools within school districts

(1) Except as otherwise provided in subsection (3) of this section, every school district, as defined in section 22-30-103 (13), shall allow:

(a) Its resident pupils who apply pursuant to the procedures established pursuant to subsection (2) of this section to enroll in particular programs or schools within such school district; and

(b) Commencing with the 1994-95 school year and thereafter, nonresident pupils from other school districts within the state who apply pursuant to the procedures established pursuant to subsection (2) of this section to enroll in particular programs or schools within such school district without requiring the nonresident pupils to pay tuition.

(2) (a) Every school district shall adopt such policies and procedures as are reasonable and necessary to implement the provisions of subsection (1) of this section, including, but not limited to, timelines for application to and acceptance in any program or school which may provide for enrollment of the student on or before the pupil enrollment count day, and, while adopting policies and procedures, the school district shall consider adopting a policy establishing that an applicant with a proficiency rating of unsatisfactory in one or more academic areas who attends a public school that is required to implement a turnaround plan pursuant to section 22-11-406 or that is subject to restructuring pursuant to section 22-11-210 shall have priority over any other applicant for enrollment purposes.

(b) In implementing the provisions of subsection (1) of this section, no school district shall be required to:

(I) Make alterations in the structure of a requested school or to make alterations to the arrangement or function of rooms within a requested school;

(II) Establish and offer any particular program in a school if such program is not currently offered in such school;

(III) Alter or waive any established eligibility criteria for participation in a particular program, including age requirements, course prerequisites, and required levels of performance; or

(IV) Enroll any student pursuant to this section in any program or school after the pupil enrollment count day.

(c) As used in this subsection (2), unless the context otherwise requires, "pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(3) Any school district may deny any of its resident pupils or any nonresident pupils from other school districts within the state permission to enroll in particular programs or schools within such school district only for any of the following reasons:

(a) There is a lack of space or teaching staff within a particular program or school requested, in which case, priority shall be given to resident students applying for admission to such program or school.

(b) The school requested does not offer appropriate programs or is not structured or equipped with the necessary facilities to meet special needs of the pupil or does not offer a particular program requested.

(c) The pupil does not meet the established eligibility criteria for participation in a particular program, including age requirements, course prerequisites, and required levels of performance.

(d) A desegregation plan is in effect for the school district, and such denial is necessary in order to enable compliance with such desegregation plan.

(e) The student has been expelled, or is in the process of being expelled, for the reasons specified in section 22-33-106 (1)(c.5) or (1)(d) or the student may be denied permission to enroll pursuant to section 22-33-106 (3)(a), (3)(b), (3)(c), (3)(e), or (3)(f).

(4) Repealed.

(5) (a) Except as otherwise provided in paragraph (b) of this subsection (5), any pupil who enrolls in a school district other than the pupil's school district of residence pursuant to this article may remain enrolled in that school district's school or program through the end of the school year.

(b) This subsection (5) shall not apply if:

(I) The nonresident pupil is expelled pursuant to statute from the school or program described in paragraph (a) of this subsection (5);

(II) The nonresident pupil's attendance or participation in the school or program described in paragraph (a) of this subsection (5) requires the school district to perform any of the functions described in subparagraphs (I) to (III) of paragraph (b) of subsection (2) of this section; or

(III) The nonresident pupil is excluded from the school or program described in paragraph (a) of this subsection (5) for any of the reasons described in paragraphs (a) to (d) of subsection (3) of this section.



§ 22-36-106. Department - distribution of information

(1) The department shall make information available to the public about the enrollment options which are available throughout the public school system in Colorado.

(2) Repealed.






Article 37 - Grant Program for In-School or In-Home Suspension

§ 22-37-101. Short title

This article shall be known and may be cited as the "In-school Suspension Act".



§ 22-37-102. Legislative declaration

The general assembly hereby finds and declares that the purpose of this article is to provide means for encouraging experimentation in the management of students suspended from public schools or facility schools and to evaluate programs that will provide continuous education, supervision, and discipline to suspended students in order to maintain the education of a suspended student and prevent the continuation of disruptive behavior, further suspension, or expulsion of the student.



§ 22-37-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Eligible participant" means any public school, as defined in section 22-1-101, that enrolls students in kindergarten through twelfth grades or any public or private agency operating in conjunction with any such public school.

(1.5) "Facility school" means an approved facility school as defined in section 22-2-402 (1).

(2) "In-home suspension" means a suspension pursuant to section 22-33-105 in which the student is suspended from participation in regular school activities but receives continuous educational instruction, supervision, and discipline in a home environment.

(3) "In-school suspension" means a period of time during which, pursuant to section 22-33-105, the student is prohibited from participating in regular school activities but remains in the school environment and continues to receive educational instruction, supervision, and discipline.

(4) "Program" means an in-school or in-school district suspension program or in-home suspension program authorized pursuant to this article.

(5) "State board" means the state board of education.

(6) "Suspended student" means a student suspended pursuant to section 22-33-105 or otherwise suspended by a facility school.



§ 22-37-104. Qualification

(1) An eligible participant may submit a proposal to the state board for a grant for the development of a program under this article, which may involve selected grade levels within a public school or facility school.

(2) A program shall:

(a) Provide supervision, discipline, counseling, and continuous education for a suspended student with the goal of maintaining the education of a suspended student and preventing further disruptive behavior, subsequent suspension, or expulsion;

(b) Provide for a transitional stage from in-school or in-home suspension to regular school activities;

(c) Include an agreement by the participating public school or facility school that a student suspended for the reasons specified in section 22-33-106 (1)(a) or (1)(b) shall be included in the program;

(d) Include an evaluation phase based on the collection of data that shall measure effectiveness of the program; and

(e) Include provisions for the dissemination of the results of the program to the state board; the participating facility school; the school board or governing board of the participating public school; the parents, guardians, or legal custodians with students attending the participating public school; and any other interested persons.

(3) A program may include, but need not be limited to, any of the following:

(a) Programs that utilize new instructional, counseling, or disciplinary concepts;

(b) Programs that utilize current public school or facility school staff or other personnel;

(c) Programs that encourage parental participation and involvement;

(d) Programs that employ individualized instruction, computer-assisted instruction, or other automated equipment for instruction;

(e) Programs that provide behavioral modification or anger management techniques.

(4) Each proposal must include a breakdown of all costs that would be incurred upon approval of the program.



§ 22-37-105. Administration

(1) The state board shall have the authority to approve programs under this article, the total stated costs of which shall not exceed twenty-five thousand dollars for each individual program in any one year and five hundred thousand dollars, in the aggregate, for all programs in any one year.

(2) Each grant shall be for a period of two years, subject to review by the state board of the effectiveness of the program and the adherence of the program to this article. All grants shall be renewable for additional two-year periods upon further application to the state board.

(3) The state board shall have the authority to adopt rules necessary for the administration of this article.



§ 22-37-107. Funding

The department of education may pursue additional sources of funding for the financing of in-school or in-home suspension programs, including but not limited to grants, donations, and contributions from public or private sources and any funds available pursuant to article 20 of this title.






Article 38 - Pilot Schools for Students Expelled From Sixth Through Ninth Grades

§ 22-38-101. Short title

This article shall be known and may be cited as the "Colorado Pilot Schools Act".



§ 22-38-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is the goal of the state of Colorado to provide educational opportunities to all students who choose to pursue such opportunities;

(b) To maintain discipline in the public schools, it is sometimes essential for the public schools to expel students;

(c) Students who are expelled from public schools are much more likely than their former classmates to fail to obtain a high school education and to have early contacts with the criminal justice system;

(d) Providing students in the sixth through ninth grades who have been expelled with the opportunity to continue their education in a proper setting will enhance the possibility that they will continue their education and become productive members of society;

(e) The best way to promote a desire to stay in school is to intervene in a student's academic career prior to the student entering high school; and

(f) As students who are expelled from public schools no longer belong to any school district, it is appropriate for the state to devise programs to meet their needs.

(2) The general assembly further finds and declares that this article is enacted for the following purposes:

(a) To complement the present disciplinary systems in existence at Colorado public schools;

(b) To encourage diverse approaches to educating children who have been expelled;

(c) To provide students who have been expelled with the opportunity to continue their education;

(d) To determine the most effective means of addressing the educational, psychological, cultural, and other needs of those students who have been expelled; and

(e) To provide resources for development of an extended day, year-round program for students who require more intense supervision and instruction.



§ 22-38-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "At-risk student" means a student who is in the sixth, seventh, eighth, or ninth grade, who is under seventeen years of age, and who has been the subject of at least one suspension in the past year.

(2) "Expelled student" means a student who has been expelled from school pursuant to section 22-33-105.

(3) "Pilot school" means a school created pursuant to this article by a school district, combination of school districts, board of cooperative services pursuant to section 22-5-104, or a private entity operating pursuant to a contract with the state board.

(4) "State board" means the state board of education.



§ 22-38-104. Pilot schools - requirements - authority

(1) The state board may provide for the establishment and operation of not more than one full-time residential pilot school and not more than three year-round nonresidential pilot schools pursuant to the following provisions:

(a) The state board shall consider placement of the pilot schools in geographic areas of the state that shall provide the easiest access to the maximum number of expelled and at-risk students eligible to attend the pilot schools. The state board is urged to consider placement of one pilot school in the Denver metropolitan area; one in the southeastern part of the state south of the 39th parallel and east of the continental divide; one in the northeast part of the state north of U.S. Interstate 70, east of the continental divide; and one west of the continental divide.

(b) A pilot school shall be a public, nonsectarian, nonreligious, non-home-based school.

(c) A pilot school shall be administered and governed by a board of directors in a manner agreed to by the pilot school applicant and the state board.

(d) A pilot school shall be subject to all federal and state laws and constitutional provisions prohibiting discrimination on the basis of disability, race, creed, color, sex, sexual orientation, national origin, religion, or ancestry. Enrollment decisions shall be made in a nondiscriminatory manner specified by the pilot school applicant in the pilot school application.

(2) Not more than three pilot schools shall each have a minimum of sixty students who do not reside at the school, approximately two-thirds of whom shall be expelled students, and the remainder of whom shall be at-risk students admitted by the pilot school in the manner specified in the pilot school application.

(3) The residential pilot school shall have a minimum of sixty students, two-thirds of which shall be expelled students and one-third of which shall be at-risk students. The school shall make available full-time residential facilities for all expelled students who, in the determination of the pilot school, may benefit from an environment different from those conditions that may have contributed to the student's expulsion. The residential pilot school shall only admit expelled and at-risk students who are in the sixth grade or seventh grade if compelling circumstances exist for admitting such students to a residential facility.

(4) A pilot school shall operate on a year-round basis and offer services for an extended period of more than eight hours during each educational day.

(5) A pilot school shall be accountable to the state board for purposes of ensuring compliance with applicable laws and contract provisions and the requirement of section 15 of article IX of the state constitution.

(6) A pilot school may require a parent or legal guardian and the student to enter into a mutual responsibility agreement according to the terms of which a parent, legal guardian, or student provides services to the pilot school or agrees to make a financial contribution to the pilot school.

(7) The state board shall promulgate guidelines for assessing the ability of the parent or legal guardian of a student to make a financial contribution to a pilot school to cover part, or all, of the costs of tuition for that student at the pilot school. The guidelines shall provide for a process to be used by pilot schools to assess the financial resources of a parent or legal guardian that could be reasonably applied to offset the costs of a student's education without imposing a financial hardship on the parent, legal guardian, or family of the student attending the pilot school.

(8) Pursuant to contract, a pilot school may operate free from specified school district policies, state statutes, state regulations, and contract requirements otherwise applicable to schools located in the school district where the pilot school is located. Upon request of the pilot school, the state board may release the pilot school from any school district policies, state statutes, state regulations, or contract requirements. Any waiver made pursuant to this subsection (8) shall be for the term of the contract for which the waiver is made.

(9) (a) A pilot school shall be responsible for its own operation including, but not limited to, preparation of a budget, compilation of any data required by this article, contracting for services, and personnel matters.

(b) A pilot school may negotiate and contract with a school district, the governing body of a state college or university, or any third party for the use of a school building and grounds, the operation and maintenance thereof, and the provision of any service, activity, or undertaking that the pilot school is required to perform in order to carry out the educational program described in its contract. A pilot school may contract with the state for the use of any available state facility in order to carry out the educational program described in its contract. Any services for which a pilot school contracts with the state board or any school district shall be provided to the pilot school at cost.

(10) In addition to the students enrolled at each pilot school pursuant to section 22-38-111, a pilot school may enter into an agreement pursuant to section 22-33-203 (2) with a school district or with a board of cooperative services to provide educational services to enable expelled students to either return to school or successfully complete the high school equivalency examination, as defined in section 22-33-102 (8.5). Students receiving such services are not be considered to be enrolled at the pilot school, and, if the pilot school provides full-time residential facilities, students receiving such services need not reside at the pilot school.



§ 22-38-105. Applications for the right to operate pilot schools - contents

(1) The state board shall promulgate regulations for the applications to be submitted for the right to operate a pilot school that shall include:

(a) A description of the applicant, its experience in providing educational, counseling, social, and other necessary services to expelled and other students, and, in the case of nonprofit organizations, its balance sheets and operating statements for the previous five years;

(b) Information regarding the educational background, experience, and qualifications of personnel who will serve on the board of directors and operate the school;

(c) The mission statement of the proposed pilot school;

(d) The goals, objectives, and performance standards to be achieved by the pilot school;

(e) A description of the standards upon which the pilot school will select and admit expelled and at-risk students and determine when an expelled student will be admitted as a residential student;

(f) A description of the pilot school's educational program, student performance standards, curriculum, and student conduct code;

(g) A description of the pilot school's plan for evaluating student performance, the types of assessments that will be used to measure student progress toward achievement of the school's student performance standards, the timeline for achievement of such standards, and the procedures for taking corrective action in the event that student performance at the pilot school falls below such standards;

(h) Evidence that the proposed pilot school is economically sound, a proposed budget for the term of the contract, and a description of the manner in which an annual audit of the financial and administrative operations of the pilot school is to be conducted;

(i) A description of the governance and operation of the pilot school, including the nature and extent of parental, professional educator, social services, and community involvement;

(j) An explanation of the relationship that will exist between the proposed pilot school and its employees;

(k) A description of the insurance that the pilot school will obtain;

(l) A description of how the pilot school plans to meet the residential needs of its students and, if the pilot school plans to provide transportation for students, a plan for addressing their transportation needs;

(m) A description of how the school will assist students in adapting to a public school or other appropriate learning or work environment upon the student's departure from the pilot school;

(n) A description of how the residential pilot schools will transition the student back into the home environment if the student will be returning home;

(o) A description of how the pilot school will involve parents in order to enhance students' performance in the pilot school, including the use of any mutual responsibility contracts authorized pursuant to section 22-38-104 (6);

(p) A description of the pilot school's plan to sponsor periodic meetings, conferences, or training seminars to provide information concerning expelled or at-risk students to personnel in the school district or school districts that represent the geographic area in which the pilot school is located;

(q) Identification of the entity that will evaluate the pilot school as required pursuant to section 22-38-114;

(r) A description of how the pilot school plans to foster an awareness of cultural needs; and

(s) Any other information deemed necessary by the state board.

(2) If accepted, the application shall serve as the basis of a contract between the state board and the applicant.



§ 22-38-106. Application process for pilot school contract

(1) The state board shall appoint a selection committee to review applications for each of the pilot schools established pursuant to this article and to make recommendations to the state board as to whether a pilot school should be established in an area and which applicant should be selected. The state board shall appoint, as members of or advisors to the committee, members from the county departments of social services from each region in which a pilot school is to be established. The committee may also include persons from local school districts, local law enforcement agencies, local probation departments, community-based organizations, parent groups, and any other interested private citizens.

(2) Applications must be filed with the state board by October 1 to be eligible for the award of contracts for operation during the following school year. If the state board finds the pilot school application is incomplete, it shall request the necessary information from the applicant.

(3) After giving reasonable public notice, the state board may hold community meetings in the area where each pilot school is to be located.

(4) The state board shall select applicants for contracts for operation of pilot schools in a public hearing, upon reasonable public notice.



§ 22-38-107. Negotiation of pilot school contract

(1) The state board shall enter into negotiations for a contract to operate a pilot school with each applicant it has selected. The contract shall be for five years' duration, commencing upon the date of its execution, and shall set forth the terms under which the pilot school shall operate. The contract may be renewed for an additional period of up to five years. The contract shall incorporate the pertinent provisions from the application and shall provide for termination for cause. The contract shall reflect all agreements regarding the release of the pilot school from state board policies and state statutes and regulations.

(2) The state board's decisions regarding the award and contents of a contract shall be final and shall not be reviewable by appeal, certiorari, mandamus, injunction, or otherwise.



§ 22-38-108. Pilot school contracts - renewal of application - grounds for nonrenewal or revocation

(1) A pilot school renewal application shall be submitted to the state board no later than six months before the expiration of the original contract and shall contain:

(a) A report on the progress of the pilot school in achieving the goals, objectives, student performance standards, content standards, and other terms of the initial approved pilot school application;

(b) A financial statement in a format determined by the state board that discloses the costs of administration, instruction, and other spending categories for the pilot school for each of the years of the contract. Such a statement shall be understandable to the general public and should allow comparison of such costs to other schools or other comparable organizations.

(c) A report on the population of the pilot school that discloses the following:

(I) The ethnic, racial, and gender composition of the school and the ages of the students who have attended the school since its inception;

(II) Disciplinary records of the students, including the dates, reasons, and background for each disciplinary incident;

(III) Records of student contacts with the juvenile or criminal justice systems;

(IV) Data on the dropout or graduation rates of the students;

(V) Information on the attendance of the students; and

(VI) Information on the success of the school in educating expelled students.

(2) A pilot school may be closed or a renewal application may be denied by the state board if the state board determines that the pilot school:

(a) Committed a material violation of any of the conditions, standards, or procedures set forth in the application;

(b) Failed to meet or make reasonable progress toward achievement of the content standards or pupil performance standards identified in the pilot application;

(c) Failed to meet generally accepted standards of fiscal management; or

(d) Violated any provision of law from which the pilot school was not specifically exempted.

(3) A decision by the state board to close a pilot school or not to renew a pilot school application is subject to judicial review pursuant to the provisions of the "State Administrative Procedure Act".



§ 22-38-109. Pilot school employees

(1) Any teacher employed by a school district who becomes a teacher employed by a pilot school shall be deemed to continue to be a teacher within the school district for seniority purposes in the event that teacher returns to that school district.

(2) Employees of a pilot school may elect to become members of the public employees' retirement association or other tax-deferred annuity program, whichever is applicable. If the employee makes an election, the pilot school and the teacher shall contribute amounts as required by the association or program.

(3) Pilot schools may employ as teachers noncertified individuals or persons who do not belong to the collective bargaining group that represents teachers in the place where the school is located. Such persons must be approved by the state board of education.



§ 22-38-111. Pilot schools - admission of students

(1) Expelled students and any at-risk students otherwise eligible to attend sixth through ninth grades and under seventeen years of age may voluntarily apply to any pilot school. No student shall be compelled to attend a pilot school. Each pilot school shall devise its own application and admission procedures. An application shall, at a minimum, include:

(a) The name, address, gender, race, ethnicity, and age of the student;

(b) If the student was expelled, the reasons for the expulsion, the date of the expulsion, and the disciplinary record of the student;

(c) Whether the student is applying to be a full-time residential student;

(d) A statement from the student explaining why he or she would benefit from the pilot school program;

(e) Academic records for the prior three years, including classes taken, grades or evaluations received, grade point average, results of any diagnostic testing, and results of standardized tests;

(f) The student's and parent's, guardian's, or legal custodian's consent to submit to drug testing if required by the pilot school;

(g) Information concerning the financial resources and income of the parent or legal guardian of the student consistent with the state board's guidelines promulgated pursuant to section 22-38-104 (7);

(h) Information about the extracurricular activities, sports, hobbies, or out-of-school employment of the student before expulsion; and

(i) Any other application information required by the pilot school to which the student is applying.

(2) Each student is eligible to apply to the pilot school serving the county where the student resides. A student may also apply to any other pilot school that has not filled all of its sixty student slots.

(3) Students admitted to a pilot school may continue to be enrolled at the pilot school after the expiration of any period of expulsion from their original schools. Students of pilot schools who were not originally enrolled as expelled students may continue to be enrolled pursuant to the policies and regulations adopted by the pilot school.

(4) Students enrolled in a pilot school pursuant to this section are in addition to students receiving educational services from the pilot school under an agreement entered into pursuant to section 22-33-203 (2). Students receiving such educational services shall not be subject to the admissions requirements that are applied to enrolling students, but shall be eligible to receive services as provided under the agreement.



§ 22-38-112. Discipline and expulsion of students

(1) A pilot school may discipline, suspend, and expel students as provided in article 33 of this title.

(2) Based upon a reasonable belief that a student is using drugs, a pilot school may require a student to submit to drug testing after providing notice to the student's parent, guardian, or legal custodian.



§ 22-38-113. Notification requirements

(1) Within five days of expelling a student, the school district that expelled the student shall:

(a) Notify the student and the student's parent, guardian, or legal custodian of the student's opportunity to apply to a pilot school;

(b) Provide the student's parent, guardian, or legal custodian with a copy of the student's academic and disciplinary records; and

(c) Notify the appropriate pilot school of the student's expulsion.



§ 22-38-114. Evaluation

A pilot school shall contract with one or more universities to monitor and track the progress of students in the pilot school.



§ 22-38-115. Funding

(1) The department of education and the department of human services may pursue additional sources of funding for the financing of pilot schools, including but not limited to grants, donations, and contributions from public or private sources and any funds available pursuant to article 20 of this title.

(2) A pilot school may have access to any public or private funding sources available for vocational training, including any funds available pursuant to article 8 of title 23, C.R.S.

(3) A pilot school may apply for a grant from the expelled student services grant program as provided in section 22-33-205 to use in providing educational services to expelled students under agreements entered into pursuant to section 22-33-203 (2).









Financial Policies and Procedures

Article 40 - Tax Levies and Revenues

§ 22-40-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board of education" or "board" means the governing body authorized by law to administer the affairs of any school district.

(1.5) "Eligible elector" means an elector who has complied with the registration provisions of article 2 of title 1, C.R.S., and who resides within the jurisdiction of the political subdivision calling the election.

(2) "School district" or "district" means a school district organized and existing pursuant to law or a joint taxation district organized and existing pursuant to part 2 of article 30 of this title.



§ 22-40-102. Certification - tax revenues

(1) (a) Repealed.

(b) (I) In accordance with the schedule prescribed by section 39-5-128, C.R.S., the board of education of each school district shall certify to the board of county commissioners of the county wherein said school district is located the separate amounts necessary, in the judgment of said board of education, to be raised from levies against the valuation for assessment of all taxable property located within the boundaries of said school district for its general, bond redemption, transportation, and special building and technology funds to defray its expenditures therefrom during its then current fiscal year.

(II) This paragraph (b) is effective July 1, 1992.

(1.5) (a) The board of education of any school district, at a special election called for the purpose, shall submit to the eligible electors of the district the question of whether to impose a mill levy of a stated amount for the special building and technology fund or to increase the mill levy for the special building and technology fund by a stated amount, which levy shall not exceed ten mills in any year or exceed three years in duration. When a mill levy for more than one year has been approved, the board of education of any school district may, without calling an election, decrease the amount or duration of the mill levy in the second or third year.

(b) (I) Any special election called pursuant to this subsection (1.5) shall be held on the first Tuesday after the first Monday in February, May, October, November, or December and shall be conducted pursuant to the provisions of articles 1 to 13 of title 1, C.R.S.

(II) (Deleted by amendment, L. 92, p. 837, § 33, effective January 1, 1993.)

(c) (I) Repealed.

(II) and (III) (Deleted by amendment, L. 92, p. 837, § 33, effective January 1, 1993.)

(d) If a majority of the votes cast at the election are in favor of the question, the mill levy of the district for the special building and technology fund shall be as so approved by the eligible electors of the district, and taxes may be levied for the special building and technology fund of the district as so approved.

(1.7) (a) The board of education of any school district, at the regular biennial election for school district directors or on the dates authorized by section 22-54-108 for elections for additional local property tax revenues under the "Public School Finance Act of 1994" shall submit to the eligible electors of the district the question of whether to impose a mill levy for the payment of excess transportation costs. If a majority of the votes cast at any such election are in favor of the question, an additional mill levy shall be levied each year, and revenues received therefrom shall be deposited into the transportation fund of the district created in section 22-45-103 (1)(f).

(b) For the purposes of this subsection (1.7), "excess transportation costs" means the current operating expenditures for pupil transportation, as defined in section 22-51-102 (1), minus the total amount of the most recent payment actually received by the district under article 51 of this title, and annual expenditures for the purchase or lease of pupil transportation vehicles or other capital outlays related to pupil transportation. The calculation of excess transportation costs shall be based upon amounts expended and amounts received for the twelve-month period ending on June 30 prior to the certification of the mill levy.

(2) If only a portion of a school district is located within a county, the board of education of said school district shall certify the separate amounts to the board of county commissioners of each county wherein a portion of said school district is located. The board of county commissioners of each such county shall levy a tax upon the taxable property located within said portion of the school district included in its county at a rate sufficient to produce a pro rata share of each separate amount certified, such pro rata share to be based on the ratio of the valuation for assessment of taxable property located within that portion of said school district located within said county to the total valuation for assessment of taxable property located in the entire school district; except that the rate of tax levies for said district shall be the same throughout the territorial limits of said school district except for a variation in the tax levy needed for the bond redemption fund of said district, which rate may vary because of changes in the boundaries of said district or the dissolution of a former school district.

(3) The board of education of a school district which had an actual enrollment of more than fifty thousand pupils during the preceding school year may make the certification provided for in subsection (1) of this section no later than December 15.

(4) Repealed.

(5) (a) Whenever after a reorganization any school district has within its boundaries any territory which was located within the boundaries of a former school district which incurred bonded indebtedness, or is otherwise liable for the payment thereof, and the obligations of such bonded indebtedness have not been satisfied or otherwise assumed by said existing school district, then the board of education of the existing school district shall certify to the board of county commissioners the amount required during the next ensuing calendar year to satisfy such territory's proportionate share of the obligations of the outstanding bonded indebtedness incurred by said former school district. A separate levy, sufficient to raise the amount so certified, shall be made against the valuation for assessment of all taxable property located within such territory. The proceeds of such levy shall be credited to the bond redemption fund of the existing school district, but a separate account within such bond redemption fund shall be maintained to clearly reflect the amount raised from such separate levy. This paragraph (a) shall be construed to be supplemental to and not in modification of section 22-42-122.

(b) Whenever two or more school districts or portions of school districts have been united, either by consolidation of whole districts or of parts of districts or by the detachment of territory from one school district and its annexation to another school district, and at the time of such uniting by any of the above methods there shall be united into one school district portions of any territory liable for the payment of bonded indebtedness, different either in amounts, dates of creation, or dates of interest or principal maturities, then, in certifying to the boards of county commissioners the statement of the amount necessary to be raised from levies pursuant to subsection (1) of this section, it is the duty of the board of education of such united district to also certify to the board of county commissioners the numbers of all school districts under which any portion of the united district had bonded indebtedness outstanding at the time of such uniting, the legal description of the territory liable for the payment of such bonded indebtedness, or portion thereof, and the amount required during the ensuing calendar year to meet payments of interest and principal falling due therein. A separate levy, sufficient to raise the amount so certified, shall be made against the valuation for assessment of all taxable property located within such territory. The proceeds of such levy shall be credited to the bond redemption fund of the united school district, but a separate account within such bond redemption fund shall be maintained to clearly reflect the amount raised from such separate levy. This paragraph (b) shall be construed to be supplemental to and not in modification of section 22-42-122.

(c) Repealed.

(6) Each school district, with such assistance as may be required from the department of education, shall inform the county treasurer for each county within the district's boundaries no later than December 15 of each year of said district's general fund mill levy in the absence of funds estimated to be received by said district pursuant to the "Public School Finance Act of 1994", article 54 of this title, and the estimated funds to be received for the general fund of the district from the state.



§ 22-40-103. Change in needed tax revenues - unlawful

A board of education or a board of county commissioners shall not modify the amount certified pursuant to section 22-40-102 as needed for any calendar year, nor shall said board of county commissioners be charged with any discretion in determining or reviewing the amounts so certified other than to ascertain if said amounts are within the limitations as prescribed by law.



§ 22-40-104. County treasurer - accounts - warrants

(1) (a) It is the duty of the county treasurer to keep separate accounts by funds and subsidiary accounts for the bond redemption fund of each school district in his or her county, and said funds and accounts shall be subject to the warrants of said district. The tax revenues shall be credited to the proper fund and account, together with any penalty interest collected thereon.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), upon receipt of a notice from the state treasurer issued pursuant to section 22-41-110 (3), a county treasurer shall withhold from the school district named in the notice and forward to the state treasurer the amount of tax revenues specified in the notice that would otherwise be credited to the school district.

(2) If only a portion of a school district is situate within the territorial limits of said county and the headquarters of said school district are not located therein, the county treasurer shall transfer, at the end of each month, all moneys which have accrued to the credit of said district to the county treasurer of the county wherein the headquarters of said school district is located. No warrant shall be drawn by a school district situate in more than one county against its moneys except against those moneys in the custody of the county treasurer of the county wherein the school district headquarters is located.

(3) Except in the case of a school district which has elected to withdraw its moneys, if a school district warrant is presented to the county treasurer of a school district situate in his county and there are no moneys or insufficient moneys to the credit of said school district in the proper fund or account thereof to pay such warrant, it is the duty of said county treasurer to register such warrants in the order of presentment and endorse each such warrant "no funds". Registered warrants shall draw interest from the date of such registration and endorsement at the rate and in the manner as registered county warrants. The county treasurer shall keep a list of all warrants so registered and endorsed and furnish a copy of said list to the treasurer of said school district. The county treasurer shall pay both the principal and interest of said warrants, in the order of registration, when there are sufficient moneys to the credit of the school district fund or account upon which any such warrant was drawn. It is his duty to cause to be published in a newspaper with general distribution in said school district for five days a notice that certain school district warrants, describing said warrants by numbers and amounts, will be paid upon presentation at the expiration of said five days notice, at which time said warrants shall cease to bear interest.

(4) It is unlawful for a school district to issue warrants in excess of the amount budgeted or appropriated to or the anticipated revenues for any fund, whichever is less, for said school district's fiscal year whether or not the board of education of said district has elected to withdraw its moneys from the custody of the county treasurer.

(5) It is the duty of the county treasurer to cancel all paid school district warrants with a proper cancelling stamp and indicate the date of payment thereof.



§ 22-40-105. Depositories

(1) When the board of education of a school district has elected to have all moneys belonging to the district paid over to the treasurer of said board, the treasurer, or such other custodian appointed by the board, shall deposit, or cause to be deposited, all such moneys in such depositories as shall be designated by such board.

(2) Repealed.

(3) Any moneys belonging to a school district which are temporarily not needed in the conduct of its operations may be invested or deposited by the board of education of such district pursuant to the provisions of sections 24-75-601 to 24-75-603, C.R.S. Subject to the requirements of part 7 of article 75 of title 24, C.R.S., the school district's moneys may be pooled for investment with the moneys of other local government entities.

(4) Notwithstanding the provisions of this section, the board of education of any school district may provide for the establishment, operation, and maintenance of refunding escrow agreements and accounts, and may provide for payment of principal and interest on the outstanding bonds of such district by paying agents, pursuant to the provisions of articles 42 and 43 of this title.

(5) Except as otherwise provided in section 22-45-103 (1)(b)(VI) or (1)(b)(VII), a third-party custodian selected by a school district shall administer the school district's bond redemption fund as provided in section 22-45-103 (1)(b)(V). Moneys in a school district's bond redemption fund may be invested by the custodian as provided in section 22-45-103 (1)(b)(V).



§ 22-40-106. Registered warrants by treasurer of the board

If a board of education has elected to withdraw all school district moneys from the temporary custody of the county treasurer, and there are no moneys or insufficient moneys to the credit of the proper fund of said school district on deposit with a depositary to pay any warrant or order drawn against said fund, the treasurer of said board shall register said warrant in the same manner as otherwise prescribed for a county treasurer under the provisions of section 22-40-104. Registered warrants shall draw interest from the date of such registration and endorsement at the rate and in the same manner as warrants registered by the county treasurer. The treasurer of said board shall perform all duties required of the county treasurer under section 22-40-104 (3) in the registration and payment of school district warrants registered by said treasurer of the board, including publication for notice of payment thereof.



§ 22-40-107. Short-term loans

(1) The board of education of any school district may negotiate or contract with any person, corporation, association, or company for a loan not to exceed the difference between the anticipated revenues for the current fiscal year for the general fund and the amount credited to date to said general fund in order to eliminate the necessity of issuing registered warrants upon said general fund. Such loan shall be liquidated within six months of the close of the fiscal year from moneys subsequently credited to said general fund.

(2) Repealed.



§ 22-40-108. Revenues - reorganization

(1) If the corporate status of a school district is dissolved as a result of school district organization and all the bonded indebtedness of such school district has not been assumed by one or more school districts, the board of education of the successor district as designated in the plan of organization shall perform the duties and exercise the powers delegated to the board of education of the former school district relative to the certification of tax revenues needed to satisfy the obligations of bonded indebtedness incurred by said former district, receipt of such revenues, deposit or investment thereof, and satisfaction of such obligations which thereafter become due and payable; but the revenues from a tax levy, and the proportionate share of specific ownership taxes allocated thereto, to satisfy the bonded indebtedness of said former school district shall be held in a trust account in the bond redemption fund of the designated successor district for the purpose only of payment or redemption of bonds issued by said former school district. Any moneys remaining after all of the bonded indebtedness obligations of said former school district have been satisfied may be transferred to another account within the redemption fund of said designated successor school district or, in the absence of any outstanding bonded indebtedness obligations, to the capital reserve fund of said school district.

(2) If the corporate status of a school district is not dissolved as a result of school district organization, the board of education of the school district which incurred said bonded indebtedness shall continue to perform the duties and exercise the powers delegated thereto relative to the certification of tax revenues needed to satisfy the obligations of bonded indebtedness incurred by said school district, receipt of such revenues, deposit or investment thereof, and satisfaction of such obligations which thereafter become due and payable even though a portion of the territory of said school district shall be thereafter included in another school district; but if the annexing school district is located in another county, such powers and duties shall be performed by the annexing school district with proper remittance to the school district from which said territory was detached.



§ 22-40-110. Additional property tax for capital improvements in growth school districts

(1) The board of education of any growth district, as defined in section 22-2-125 (1)(b), at any regular biennial school election or special election, may submit to the eligible electors of the growth district the question of the imposition of an additional property tax levy in accordance with the provisions of this section for:

(a) One or more of the purposes specified in section 22-42-102 (2)(a)(I) to (2)(a)(V);

(b) The payment of any loan received by the growth district pursuant to section 22-2-125 and the payment of any interest due on such loan; or

(c) The payment of any loan received by the growth district pursuant to article 15 of title 23, C.R.S., and the payment of any interest due on such loan.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), a growth district may impose an additional property tax levy of no more than five mills or a number of mills as determined by dividing the latest statewide valuation for assessment of the taxable property in all school districts by the pupil enrollment of all school districts, and dividing said amount by the latest valuation for assessment of the taxable property in the growth district divided by the pupil enrollment of the growth district, whichever is the lesser amount.

(b) If the amount as determined by dividing the latest valuation for assessment of the taxable property in a growth district by the pupil enrollment of the growth district is greater than the amount as determined by dividing the latest statewide valuation for assessment of the taxable property in all school districts by the pupil enrollment of all school districts, the growth district may impose an additional property tax levy of no more than one mill.

(3) Moneys collected from such tax levy shall be credited to the capital reserve fund pursuant to section 22-45-103 (1)(c)(IV).

(4) Any special election called pursuant to this section shall be held on the general election day in each even-numbered year or on the first Tuesday in November of each odd-numbered year and shall be conducted pursuant to the provisions of articles 1 to 13 of title 1, C.R.S.






Article 41 - Public School Fund

§ 22-41-101. Composition of fund

(1) (Deleted by amendment, L. 2006, p. 608, § 29, effective August 7, 2006.)

(2) The public school fund of the state shall consist of the proceeds of such lands as have been, or may be, granted to the state by the federal government for educational purposes; all estates that may escheat to the state; all other grants, gifts, or devises that may be made to the state for educational purposes; and such other moneys as the general assembly may appropriate or transfer.

(3) Notwithstanding the provisions of subsection (2) of this section, the proceeds from the sale or other disposition of state land pursuant to a nonsimultaneous exchange pursuant to section 36-1-124.5, C.R.S., shall not be deemed a part of the designated trust fund except as provided in section 36-1-124.5 (4), C.R.S.



§ 22-41-102. Fund inviolate

(1) The public school fund shall forever remain inviolate and intact; the interest and income earned on the deposit and investment of the fund only shall be expended in the maintenance of the schools of the state and shall be distributed to the several school districts of the state in such manner as may be prescribed by law. No part of said fund, principal or interest and income, shall ever be transferred to any other fund or used or appropriated, except as provided in this article and article 43.7 of this title. The state treasurer shall be custodian of the fund, and the same shall be securely and profitably invested as may be directed by the public school fund investment board created in section 22-41-102.5. The state, by appropriation, shall supply all losses of principal that may occur as determined pursuant to section 2-3-103 (5), C.R.S., or section 22-41-104 (2).

(2) (Deleted by amendment, L. 2003, p. 2131, § 25, effective May 22, 2003.)

(3) (a) Except as provided in paragraph (b) of this subsection (3), for the 2010-11 state fiscal year through the 2012-13 fiscal year, the first eleven million dollars of any interest or income earned on the investment of the moneys in the public school fund shall be credited to the state public school fund created in section 22-54-114 for distribution as provided by law. Any amount of such interest and income earned on the investment of the moneys in the state public school fund in excess of eleven million dollars, other than interest and income credited to the public school capital construction assistance fund, created in section 22-43.7-104 (1), pursuant to section 22-43.7-104 (2)(b)(I), shall remain in the fund and shall become part of the principal of the fund.

(b) and (c) Repealed.

(d) For the 2013-14 state fiscal year through the 2014-15 fiscal year, the first sixteen million dollars of any interest or income earned on the investment of the moneys in the public school fund shall be credited to the state public school fund created in section 22-54-114 for distribution as provided by law. Any amount of such interest and income earned on the investment of the moneys in the state public school fund in excess of sixteen million dollars, other than interest and income credited to the public school capital construction assistance fund, created in section 22-43.7-104 (1), pursuant to section 22-43.7-104 (2)(b)(I), shall remain in the fund and shall become part of the principal of the fund.

(e) For the 2015-16 and the 2016-17 state fiscal year, the first twenty-one million dollars of any interest or income earned on the investment of the moneys in the public school fund is credited to the state public school fund created in section 22-54-114 for distribution as provided by law. Any amount of such interest and income earned on the investment of the moneys in the state public school fund in excess of twenty-one million dollars, other than interest and income credited to the public school capital construction assistance fund, created in section 22-43.7-104 (1), pursuant to section 22-43.7-104 (2)(b)(I), shall remain in the fund and shall become part of the principal of the fund.

(f) For the 2017-18 and 2018-19 state fiscal years, interest or income earned on the investment of the moneys in the public school fund must be used or credited in the following order:

(I) The first twenty-one million dollars is credited to the state public school fund created in section 22-54-114 for distribution as provided in that section; except that, if the interest or income earned on the investment of the moneys in the public school fund is less than twenty-one million dollars, then the available amount must also be used to entirely cover the cost of services and reimbursement described in subparagraph (II) of this paragraph (f);

(II) An amount annually appropriated to the state treasurer to pay for the services of private professional fund managers hired by the public school fund investment board pursuant to section 22-41-102.5 (5), and to pay for any reimbursement for travel and other necessary expenses incurred by the members of the public school fund investment board pursuant to section 22-41-102.5 (2);

(III) Any amount in excess of twenty-one million dollars plus the cost of services and reimbursement described in subparagraph (II) of this paragraph (f), up to thirty-one million dollars plus the cost of services and reimbursement described in subparagraph (II) of this paragraph (f), is credited to the restricted account of the public school capital construction assistance fund created in section 22-43.7-104 (5) for use as provided in that section; and

(IV) Any amount in excess of thirty-one million dollars plus the cost of services and reimbursement described in subparagraph (II) of this paragraph (f) is credited as specified by the general assembly, taking into consideration the recommendations of the public school fund investment board described in section 22-41-102.5 (4)(a)(III).

(g) For the 2019-20 state fiscal year, and each state fiscal year thereafter, interest or income earned on the investment of the moneys in the public school fund must be used or credited in the following order:

(I) The first twenty-one million dollars is credited to the state public school fund created in section 22-54-114 for distribution as provided in that section; except that, if the interest or income earned on the investment of the moneys in the public school fund is less than twenty-one million dollars, then the available amount must also be used to entirely cover the cost of services and reimbursement described in subparagraph (II) of this paragraph (g);

(II) An amount annually appropriated to the state treasurer to pay for the services of private professional fund managers hired by the public school fund investment board pursuant to section 22-41-102.5 (5), and to pay for any reimbursement for travel and other necessary expenses incurred by the members of the public school fund investment board pursuant to section 22-41-102.5 (2);

(III) Any amount in excess of twenty-one million dollars plus the cost of services and reimbursement described in subparagraph (II) of this paragraph (g), up to forty-one million dollars plus the cost of services and reimbursement described in subparagraph (II) of this paragraph (g), is credited to the restricted account of the public school capital construction assistance fund created in section 22-43.7-104 (5) for use as provided in that section; and

(IV) Any amount in excess of forty-one million dollars plus the cost of services and reimbursement described in subparagraph (II) of this paragraph (g) is credited as specified by the general assembly, taking into consideration the recommendations of the public school fund investment board described in section 22-41-102.5 (4)(a)(III).



§ 22-41-102.5. Public school fund investment board - creation

(1) (a) There is hereby created the public school fund investment board, referred to in this section as the "board". The board consists of five members, as follows:

(I) The state treasurer, who serves as chair;

(II) A member of the state board of land commissioners, appointed by majority vote of the commissioners; and

(III) Three members appointed by the state treasurer. Such appointees must have diversity in party affiliation and professional qualifications regarding the prudent investment of trust fund money or expertise in institutional investment management.

(b) Initial appointments of members must be made no later than thirty days after August 10, 2016. The board must meet for the first time no later than thirty days after the appointment of the members as required in this paragraph (b), and the board must meet no less than quarterly thereafter.

(c) The state treasurer and two other voting members of the board constitutes a quorum of the board.

(2) Except for the state treasurer, members of the board serve two-year terms and may not serve more than three consecutive terms, and none of the board members, except for the treasurer, may hold any state elective office. The state board of land commissioners or the state treasurer may remove their appointed members for any cause that renders the member incapable of discharging or unfit to discharge his or her duty to the board. The state board of land commissioners or the state treasurer may fill any vacancy by appointment, and such appointment must be made no later than ninety days after the date of the vacancy. A member appointed to fill a vacancy serves until the expiration of the term for which the vacancy was filled. Members of the board serve without compensation but may receive reimbursement for travel and other necessary expenses actually incurred in the performance of their duties. The reimbursements are paid from the interest and income earned on the deposit and investment of the public school fund subject to the requirements set forth in section 22-41-102.

(3) The board shall direct the state treasurer on how to securely invest money deposited in the public school fund for the intergenerational benefit of public schools and in a manner that complies with the "Uniform Prudent Investor Act", article 1.1 of title 15, C.R.S.

(4) (a) No later than March 31, 2017, the board shall establish policies that are necessary and proper for the administration of this section, including but not limited to:

(I) A conflict of interest policy for board members;

(II) A policy establishing allowable investments that comply with section 22-41-104 and section 3 of article IX of the state constitution; and

(III) Recommendations to the general assembly regarding the distribution of income and interest described in section 22-41-102 (3)(f)(IV) and (3)(g)(IV).

(b) The policies must be posted on the department of the treasury's website no later than April 5, 2017.

(5) The board may enter into contracts with private professional fund managers to provide expertise, technical support, and advice on investment market conditions. Such contract or contracts must be bid by employing standard public bidding practices including, but not limited to, the use of requests for information, requests for proposals, or any other standard vendor selection practices determined by the board to be best suited to selecting an appropriate private professional fund manager. Payments for these services will be paid from the interest and income of the public school fund subject to the requirements set forth in section 22-41-102.



§ 22-41-103. Certain lands considered to be investments of fund

(1) All lands, title to which has or may become vested in the state as the result of foreclosure proceedings, shall be designated as "public school fund lands" and shall be considered an investment of the public school fund.

(2) Such lands shall be under the control and direction of the state board of land commissioners and may be disposed of by the board in the same manner as public school lands; except that any mineral rights acquired under said foreclosure proceedings may be sold with the land. The board shall keep a separate list of all such lands in its office.



§ 22-41-104. Lawful investments

(1) The state treasurer, as directed by the public school fund investment board, may invest and reinvest moneys accrued or accruing to the public school fund in the types of deposits and investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S., and bonds issued by school districts. The moneys may also be invested in stocks and other financial assets as specified in the public school fund investment board investment policy established as required in section 22-41-102.5 (4)(b); except that investment includes only mutual funds, index funds, and any other instrument that is not a direct investment in a corporation.

(2) The state treasurer has authority, to be exercised at the state treasurer's discretion, to effect exchanges or sales whenever such exchanges or sales will not result in an aggregate loss of principal to the public school fund. An aggregate loss of principal to the public school fund occurs only when an exchange or sale that resulted in an initial loss of principal is not offset by a gain on an exchange or sale in the fund within twelve months.

(3) (Deleted by amendment, L. 97, p. 375, § 6, effective August 6, 1997.)



§ 22-41-104.5. Other financial transactions

(1) The state treasurer may engage in financial transactions whereby:

(a) Obligations are purchased with moneys accrued or accruing to the public school fund under an agreement providing for the resale of such obligations to the original seller at a stated price together with a payment to the fund of interest for the period the fund holds the obligations, but the market value of such obligations shall at all times be at least equal to the total purchase price;

(b) Obligations owned by the fund are sold under an agreement providing for the repurchase of such obligations by the fund at a stated price together with the payment to the buyer of interest for the period the buyer holds the obligations;

(b.5) Loans are made to school districts under the provisions of section 3 of article IX of the state constitution;

(c) Obligations owned by the fund are delivered to reputable and financially responsible dealers in such obligations under an agreement which provides:

(I) For the replacement thereof with obligations of the same kind and amount upon demand therefor by the state treasurer; and

(II) For the payment to the state treasury by said dealer of a commission or other compensation, based upon the amount of such obligations, for the period of time between the delivery of such obligations to such dealer and the replacement thereof; and

(III) For the pledge and delivery by said dealer to the state treasury of other obligations which are lawful investments having a market value at all times equal to at least the market value of the obligations so delivered to guarantee the replacement of such obligations.

(d) (Repeal provision deleted by revision.)

(2) The state treasurer may make such arrangements for the custody, safekeeping, and registration of obligations as will enable him to make prompt delivery thereof upon maturity or in the event of sale.



§ 22-41-105. Income distinguished from principal

(1) Any amount paid as a premium for an interest-bearing obligation in excess of the amount realized upon disposition of said obligation must be recovered as a return of principal out of interest thereafter derived from the public school fund. Such recovery must be made and recorded on a systematic basis applied consistently from year to year.

(2) Interest and income that is not distributed as specified in section 22-41-102 (3) on June 30 of any fiscal year becomes part of the principal of the public school fund.



§ 22-41-107. Reports

Notwithstanding section 24-1-136 (11)(a)(I), the public school fund investment board shall submit financial statements on November 1 of each fiscal year to the state treasurer, the state board of land commissioners, the office of state planning and budgeting, the joint budget committee, and the education and finance committees of the senate and house of representatives, or any successor committees.



§ 22-41-108. Transfer of records

On July 1, 1973, the state board of land commissioners shall deliver to the state treasurer all records relating to investments of the public school fund made by the board.



§ 22-41-109. Bond guarantee loans

(1) The general assembly hereby finds that school districts of this state are experiencing great need for improved school facilities; that, although the issuance of school bonds can pave the way for improved facilities, such bonds must be marketable and their interest rate must be competitive in order to benefit the district; that, if the risk assumed by school bond purchasers was diminished, interest rates would generally be reduced; that the use of permanent school funds to guarantee payments of principal and interest, with appropriate safeguards for the public school fund, is consistent with the purpose for which the fund was created; and that section 3 of article IX of the state constitution specifically authorizes the use of the public school fund of the state for the purposes of this section.

(2) The state treasurer is authorized to contract with school districts in this state for the guarantee of payments of principal and interest on the district's bonds as such payments become due. The state treasurer shall not enter into such contract if the guarantee would result in the total amount of outstanding guaranteed bonds exceeding an amount equal to three times the market value of the public school fund. Each year the state treasurer shall analyze the status of guaranteed bonds as compared to the book value and market value of the public school fund and shall certify whether the amount of bonds guaranteed is within the limit prescribed by this subsection (2).

(3) The board of education of a school district desiring to enter into a guarantee contract authorized by this section shall include, in the resolution submitting the question of issuing bonds to the registered electors of the school district, a statement that the school district intends to contract with the state treasurer for the guarantee of principal and interest payments to holders of such bonds. The resolution shall set forth, and any resulting guarantee contract shall provide, that the district shall repay any loan of public school funds with interest as provided in subsection (4) of this section by the end of the calendar year next following the close of the fiscal year in which the loan was made, out of any available funds of the school district or out of the proceeds of a levy on the taxable property of the school district at a rate sufficient to produce the amount required to repay the loan. No guarantee contract shall be executed pursuant to this section unless the registered electors of the school district have approved such provisions for the contract by their vote approving the issuance of bonds.

(4) Any guarantee contract authorized by this section shall include a provision requiring the payment of interest on loans made pursuant to the contract at the prevailing rate of interest being earned by investments of the public school fund on the date the loan is made.

(5) A board of education seeking the guarantee of eligible bonds shall notify the commissioner of education and the state treasurer indicating the name of the school district and the principal amount of the bonds to be issued, the name and address of the school district's paying agent for the bonds, the maturity schedule, the estimated interest rate, and the date of the bonds.

(6) After receipt of the request for the guarantee of bonds, the commissioner of education shall review the applicant school district regarding the school district's accreditation category, the school district's financial status based on its audited financial statements for the previous three years, and the total amount of the school district's bonded indebtedness in relation to the limitation on indebtedness provided by law. If, after the investigation, the commissioner of education is satisfied that the school district's bonds should be guaranteed under this section, the commissioner of education shall endorse the request for the bond guarantee to the state treasurer.

(7) Whenever the paying agent has not received payment of principal of or interest on bonds or other obligations to which this section applies fifteen business days immediately prior to the date on which such payment is due, the paying agent shall so notify the state treasurer and the school district by telephone, facsimile, or other similar communication, followed by written verification, of such payment status. The state treasurer shall immediately contact the school district and determine whether the school district will make the payment by the date on which it is due.

(8) If the school district indicates that it will not make the payment by the date on which it is due, the state treasurer shall forward the amount in immediately available funds necessary to make the payment of the principal of or interest on the bonds or other obligations of the school district to the paying agent on the business day immediately prior to the date on which payment is due. Such payment shall constitute a loan to the school district from the public school fund in accordance with the terms of the guarantee contract.

(9) In order to assure sufficient liquidity to meet obligations under the provisions of this section, the state treasurer shall invest moneys in the public school fund in an amount equal to at least ten percent of the principal amount of bonds guaranteed under this section in interest-bearing obligations of the United States as provided in section 22-41-104 (1)(d) with maturity dates of three years or less.

(10) The amounts forwarded to the paying agent by the state treasurer shall be applied to the paying agent solely to the payment of the principal of or interest on such bonds or other obligations of the school district.

(11) Any school district to which this section applies shall file with the state treasurer a copy of the resolution that authorizes the issuance of bonds or other obligations, a copy of the official statement or other offering document for such bonds or other obligations, the agreement, if any, with the paying agent for such bonds or other obligations, and the name, address, and telephone number of such paying agent.

(12) As provided in section 11 of article II of the state constitution, the state hereby covenants with the purchasers and owners of bonds and other obligations issued by school districts that the state will not repeal, revoke, or rescind the provisions of this section or modify or amend the same so as to limit or impair the rights and remedies granted by this section; but nothing in this subsection (11) shall be deemed or construed to require the state to continue the payment of state assistance to any school district or to limit or prohibit the state from repealing, amending, or modifying any law relating to the amount of state assistance to school districts or the manner of payment or the timing thereof. Nothing in this section shall be deemed or construed to create a debt of the state with respect to such bonds or other obligations within the meaning of any state constitutional provision or to create any liability except to the extent provided in this section.

(13) Whenever the state treasurer is required by this section to make a payment of principal of or interest on bonds or other obligations on behalf of a school district, the department of education shall initiate an audit of the school district to determine the reasons for the nonpayment and to assist the school district, if necessary, in developing and implementing measures to assure that future payments will be made when due.

(14) Whenever the state treasurer makes a payment of principal and interest on bonds or other obligations of a school district because of the failure to collect property taxes levied in accordance with law for the school district's bond redemption fund, the district may transfer any such delinquent property taxes later collected out of the school district's bond redemption fund and into its general fund.

(15) In the event that any public school fund moneys are lost by reason of the failure of any school district to repay a loan made pursuant to this section, the general assembly shall restore such public school fund moneys, together with such interest as would have accrued thereto, by an appropriation in the amount of such loss from the general fund of the state.

(16) If two or more repayments from the public school fund are made on the guaranteed bonds of a school district and the commissioner of education determines that the school district is acting in bad faith under the guarantee, the commissioner of education may request the attorney general to institute appropriate legal action to compel the school district governing board to comply with the duties required by law in regard to the bonds.



§ 22-41-110. Timely payment of school district obligations

(1) (a) The state treasurer, on behalf of a school district, shall make payment as provided in this section of principal and interest on bonds or other obligations to which this section applies, unless the school district board of education adopts a resolution stating it will not accept payment on behalf of the school district of principal and interest on bonds or other obligations as provided in this section. If a school district chooses to adopt such a resolution, it shall be adopted prior to issuance or incurrence of the bonds or obligations to which it applies. Following adoption of the resolution, the school district shall provide written notice to the state treasurer of its refusal to accept the payment. The refusal to accept payment shall take effect upon the date the state treasurer receives the written notice and shall continue in effect until the date the state treasurer receives written notice from the school district that the school district board of education has adopted a resolution rescinding the refusal to accept payment pursuant to this section. Notwithstanding any provision of subsections (2) to (8) of this section to the contrary, the state treasurer shall not make payment of principal or interest on bonds or other obligations on behalf of a school district that provides written notice of its refusal to accept payment by the state treasurer on behalf of the school district as provided in this paragraph (a), until the state treasurer receives written notice of the rescission of refusal to accept payment.

(b) This section applies to:

(I) General obligation bonds issued by a school district on or after July 1, 1991, pursuant to article 42 or 43 of this title; except that this section shall not apply to bonds issued by a school district pursuant to section 22-42-102 (2)(a)(IX);

(II) Obligations of a school district in connection with a lease agreement or installment purchase agreement entered into by a school district under section 22-32-127 or 22-45-103 (1)(c) on or after July 1, 1991;

(III) Refunding bonds issued by a school district pursuant to article 56 of title 11, C.R.S.; and

(IV) Obligations of a school district in connection with a loan received under the renewable energy and energy efficiency for schools loan program created in section 22-92-104.

(2) Whenever the paying agent has not received payment of principal of or interest on bonds or other obligations to which this section applies on the business day immediately prior to the date on which such payment is due, the paying agent shall so notify the state treasurer and the school district, by telephone, facsimile, or other similar communication, followed by written verification, of such payment status. The state treasurer shall immediately contact the district and determine whether the district will make the payment by the date on which it is due.

(3) If the district indicates that it will not make the payment by the date on which it is due, the state treasurer shall forward the amount in immediately available funds necessary to make the payment of the principal of or interest on the bonds or other obligations of the school district to the paying agent. The state treasurer shall recover the amount forwarded by withholding amounts from the school district's payments of the state's share of the district's total program received in accordance with article 54 of this title and from property tax and specific ownership tax revenues collected by the county treasurer on behalf of the school district; except that the state treasurer may not recover amounts from property tax revenues that are pledged to pay notes or bonds issued by the school district. The total amount withheld in a month from the state's share of total program and the tax revenues due to the school district for each occasion on which the treasurer forwards an amount pursuant to this section shall not exceed one-twelfth of the amount forwarded; except that the state treasurer, in one or more months during the twelve-month withholding period, may withhold more than one-twelfth of the amount forwarded, if the school district in one or more months during the twelve-month withholding period receives total program and tax revenues in an amount that is less than one-twelfth of the amount forwarded. The state treasurer shall not withhold for more than twelve consecutive months for each occasion on which the treasurer forwards amounts pursuant to this section. The state treasurer, in writing, shall notify the county treasurer for the school district of the amount of tax revenues to be withheld pursuant to this subsection (3) and the period of withholding. Notwithstanding any provision of this subsection (3) to the contrary, a school district may elect to make early repayment of all or any portion of an amount forwarded by the state treasurer on behalf of the school district pursuant to this section. When a school district fully repays an amount forwarded by the state treasurer on behalf of the school district pursuant to this section, the state treasurer, in writing, shall notify the county treasurer for the school district to discontinue the withholding of tax revenues.

(4) The amounts forwarded to the paying agent by the state treasurer shall be applied by the paying agent solely to the payment of the principal of or interest on such bonds or other obligations of the school district. The state treasurer shall notify the department of education, the chief financial officer of the district, and the general assembly of amounts withheld and payments made pursuant to this section.

(5) Any school district to which this section applies shall file with the state treasurer a copy of the resolution which authorizes the issuance of bonds or other obligations, a copy of the official statement or other offering document for such bonds or other obligations, the agreement, if any, with the paying agent for such bonds or other obligations, and the name, address, and telephone number of such paying agent. The failure of any school district to file such information shall not affect the obligation of the state treasurer to withhold the state's share of the district's total program and the district's tax revenues under this section.

(6) As provided in section 11 of article II of the state constitution, the state hereby covenants with the purchasers and owners of bonds and other obligations issued by school districts that it will not repeal, revoke, or rescind the provisions of this section or modify or amend the same so as to limit or impair the rights and remedies granted by this section; but nothing in this subsection (6) shall be deemed or construed to require the state to continue the payment of state assistance to any school district or to limit or prohibit the state from repealing, amending, or modifying any law relating to the amount of state assistance to school districts or the manner of payment or the timing thereof. Nothing in this section shall be deemed or construed to create a debt of the state with respect to such bonds or other obligations within the meaning of any state constitutional provision or to create any liability except to the extent provided in this section.

(7) Whenever the state treasurer is required by this section to make a payment of principal of or interest on bonds or other obligations on behalf of a school district, the department of education shall initiate an audit of the district to determine the reason for the nonpayment and to assist the district, if necessary, in developing and implementing measures to assure that future payments will be made when due.

(8) Whenever the state treasurer makes a payment of principal and interest on bonds or other obligations of a school district and withholds amounts from the district's payments of the state's share of the district's total program and from the district's unpledged tax revenues pursuant to this section because of the failure to collect property taxes levied in accordance with law for the district's bond redemption fund, the district may transfer, or may instruct the third-party custodian that administers the district's bond redemption fund to transfer, any such delinquent property taxes later collected out of the district's bond redemption fund and into its general fund.






Article 41.5 - Voter Approval for Weakening of Debt Limitations on School Districts

§ 22-41.5-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) In performing its duties under sections 2 and 15 of article IX, section 20 of article X, and section 6 of article XI of the state constitution, the general assembly must balance the interests of achieving a thorough and uniform public school system, controlling public debt, preserving a limited degree of local control, and reasonably restraining most the growth of government;

(b) In balancing these constitutional interests through the exercise of its legislative authority, the general assembly has enacted limitations on the ability of school districts to incur indebtedness;

(c) A statutory restriction has been imposed on the amount of bonded indebtedness that school districts can incur with voter approval for capital improvements;

(d) From time to time, changes to such limitations imposed on school districts are necessary in order to keep these constitutional interests properly balanced in light of changing circumstances;

(e) Section 20 (1) of article X of the state constitution prohibits the weakening of "other limits on district revenue, spending, and debt" without future voter approval;

(f) No change in school district debt occurs by virtue of statutory changes that increase a limit when the debt would not actually increase without school district voter approval and any actual weakening occurs only when school district voter approval is obtained under an increased limit; and

(g) By requiring voters to give approval at the school district level for any weakening of a school district limit on debt, the voter approval requirement of section 20 (1) of article X is satisfied in a manner achieving a reasonable result through legislative harmonization of constitutional provisions.



§ 22-41.5-102. Voter approval - weakening of limits on school district debt

(1) Whenever any provision of this title imposes a limitation on the debt of school districts and the voters of a school district are required by law to approve any change in debt subject to the limitation, the general assembly shall not be required to seek statewide voter approval to amend the statutory provision that imposes the limitation.

(2) For purposes of section 20 (1) of article X of the state constitution, any weakening of a limitation on a school district's debt shall occur only when voter approval at the school district level is obtained, and voter approval of the measure at the school district level shall satisfy any voter approval requirement of section 20 (1) of article X.

(3) Any ballot question seeking voter approval of a weakening of any limitation on school district debt may be submitted to the eligible electors of a school district as a separate ballot question or as part of a ballot question including other ballot issues, such as the authorization of bonded indebtedness.






Article 42 - Bonded Indebtedness

§ 22-42-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board of education" or "board" means the governing body authorized by law to administer the affairs of any school district.

(1.5) Repealed.

(2) "Eligible elector" means a person who has complied with the registration provisions of article 2 of title 1, C.R.S., and who resides within the jurisdiction of the political subdivision calling the election.

(3) "Net effective interest rate" of a proposed issue of bonds means the net interest cost of the issue divided by the sum of the products derived by multiplying the principal amount of such issue maturing on each maturity date by the number of years from the date of said proposed bonds to their respective maturities. In all cases the net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(4) "Net interest cost" of a proposed issue of bonds means the total amount of interest to accrue on said bonds from their date to their respective maturities, plus the amount of any discount below par, or less the amount of any premium above par at which said bonds are being or have been sold. In all cases the net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(4.5) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(5) "Registered elector" means an elector who has complied with the registration provisions of this article.

(6) "School district" or "district" means a school district organized and existing pursuant to law or a joint taxation district organized and existing pursuant to part 2 of article 30 of this title.



§ 22-42-102. Bonded indebtedness - elections

(1) No debt by loan in any form shall be contracted by any school district for the purposes specified in paragraph (a) of subsection (2) of this section, unless the proposition to create the debt has first been submitted to and approved by the eligible electors of the district.

(2) (a) The board of education of any school district, at any regular biennial school election or at a special election called for the purpose, shall submit to the eligible electors of the district the question of contracting a bonded indebtedness for one or more of the following purposes:

(I) For acquiring or purchasing buildings or grounds;

(II) For enlarging, improving, remodeling, repairing, or making additions to any school building;

(III) For constructing or erecting school buildings;

(IV) For equipping or furnishing any school building, but only in conjunction with a construction project for a new building or for an addition to an existing building or in conjunction with a project for substantial remodeling, improvement, or repair of an existing building;

(V) For improving school grounds;

(VI) For funding floating indebtedness;

(VII) For acquiring, constructing, or improving any capital asset that the district is authorized by law to own;

(VIII) For supporting charter school capital construction as defined in section 22-30.5-403 (4) or the land and facilities needs of a charter school as defined in section 22-30.5-403 (3), without title or ownership of charter school capital assets being held by the school district or ownership or use restrictions placed on the charter school by the school district;

(IX) (A) Subject to the provisions of sub-subparagraph (B) of this subparagraph (IX), for paying the costs that may be paid from the general fund of the school district; except that bonded indebtedness may be issued for such purpose only if amendment 61 is approved by the voters at the general election held on November 2, 2010, and the eligible electors of the school district approve a question to create debt for such purpose at an election held on or after November 2, 2010.

(B) The board of education of a district that issues bonded indebtedness pursuant to sub-subparagraph (A) of this subparagraph (IX) shall deposit any moneys from such bonded indebtedness into a cash flow deficit restricted reserve in the general fund of the district. The board of education of such a district may expend the moneys deposited in the reserve only for the purpose of alleviating the district's annual temporary cash flow deficit and shall repay, from the property tax revenues of the district, the total amount expended from the reserve in any fiscal year on or before June 30 of the applicable fiscal year; except that such board of education may request that the department of education waive the requirement to repay the reserve by June 30 of the applicable fiscal year. If the department grants such a waiver, the board of education of the district shall repay the total amount expended from the reserve on or before June 30 of the fiscal year following the fiscal year in which the board expended moneys from the reserve. Notwithstanding the provisions of this sub-subparagraph (B), if a district that has issued bonded indebtedness pursuant to sub-subparagraph (A) of this subparagraph (IX) no longer experiences an annual temporary cash flow deficit, the district shall use the moneys in the reserve to repay outstanding bonded indebtedness issued pursuant to this section.

(X) Subject to prior approval by the commissioner of education as provided in section 22-2-112 (5), for constructing a building that the school district may lease to a state institution of higher education. If a board of education seeks voter approval to contract bonded indebtedness for this purpose, the ballot question must specifically state that the bonded indebtedness is incurred "FOR THE PURPOSE OF CONSTRUCTING A BUILDING THAT THE SCHOOL DISTRICT MAY LEASE TO A STATE INSTITUTION OF HIGHER EDUCATION".

(b) The purposes specified in paragraph (a) of this subsection (2) shall be broadly construed, subject to the limitations provided in section 22-42-103.

(c) Any special election called pursuant to this section shall be held on the general election day in each even-numbered year or on the first Tuesday in November of each odd-numbered year and shall be conducted pursuant to the provisions of articles 1 to 13 of title 1, C.R.S.

(d) Repealed.

(3) to (5) (Deleted by amendment, L. 92, p. 839, § 35, effective January 1, 1993.)

(6) (a) The board of education of any school district, having received approval at an election to issue bonds and having determined that the limitations of the original election question are too restrictive to permit the advantageous sale of the bonds so authorized, may submit at another regular or special election the question of issuing the bonds, or any portion thereof, at a higher principal amount or higher repayment cost than approved at the original election.

(b) An election held pursuant to this subsection (6) shall be held in substantially the same manner as an election to authorize bonds initially, except as may be required for the submission of the limited question or questions permitted under this subsection (6).

(c) If a majority of those voting at an election held pursuant to this subsection (6) fails to approve the changes submitted, such result shall not impair the authority of the board at a later time to issue the bonds originally approved within the limitations established at the first election.



§ 22-42-103. Limitations on elections

The question of contracting bonded indebtedness may be submitted or resubmitted after the same or any other such question has previously been rejected at an election held pursuant to this article; but no such question shall be submitted or resubmitted at any election held less than one hundred twenty days after a previous submission of such question, and the board of education of any school district shall not submit any question of contracting bonded indebtedness at more than two elections within any twelve-month period. The provisions of this section shall not apply to elections on assumption of existing bonded indebtedness held pursuant to law.



§ 22-42-104. Limit of bonded indebtedness

(1) Except as provided in subsections (1.3), (1.4), and (1.6) of this section, the limit on bonded indebtedness of a school district is the greater of the following:

(a) Twenty percent of the latest valuation for assessment of the taxable property in such district, as certified by the county assessor to the board of county commissioners; or

(b) Six percent of the most recent determination of the actual value of the taxable property in the district, as certified by the county assessor to the board of county commissioners.

(1.2) For bonded indebtedness issued after June 1, 2011, the valuation for assessment of taxable property for the purposes of this section shall be the valuation for assessment of taxable property in the district as it existed on the December 10 prior to the date of issuance of the bonded indebtedness. The county assessor for the board of county commissioners shall report the valuation for assessment of taxable property in the district to the district and the department of education on each December 10.

(1.3) Notwithstanding the provisions of paragraph (a) of subsection (1) of this section and except as provided in subsection (1.4) of this section, the limit on bonded indebtedness of a school district is the greater of the limit determined pursuant to paragraph (b) of subsection (1) of this section or twenty-five percent of the latest valuation for assessment of the taxable property in the district, as certified by the county assessor to the board of county commissioners, for any bonded indebtedness approved at any election held on or after July 1, 1994, but before July 1, 2014, if the commissioner of education or the commissioner's designee certifies that for each of the preceding three fiscal years, or for three consecutive fiscal years that include the fiscal year in which the certification is made, the pupil enrollment or the funded pupil count of the district as of the pupil enrollment count day, whichever is applicable, has increased:

(a) By two and one-half percent or more over the preceding year, if the district has a pupil enrollment or funded pupil count, whichever is applicable, of at least one thousand pupils;

(b) By twenty-five or more pupils over the preceding year, if the district has a pupil enrollment or funded pupil count, whichever is applicable, of less than one thousand pupils.

(1.4) For any bonded indebtedness approved at the 2008 general election, the limit on bonded indebtedness of a school district shall be the greater of the limit determined pursuant to subsection (1.3) of this section or thirty percent of the latest valuation for assessment of the taxable property in such district, as certified by the county assessor to the board of county commissioners, if the commissioner of education or the commissioner's designee certifies that for each of the preceding three fiscal years, or for three consecutive fiscal years that include the fiscal year in which the certification is made, the pupil enrollment or the funded pupil count of the district as of the pupil enrollment count day, whichever is applicable, increased:

(a) By two and one-half percent or more over the preceding year, if the district has a pupil enrollment or funded pupil count, whichever is applicable, of at least one thousand pupils; or

(b) By twenty-five or more pupils over the preceding year, if the district has a pupil enrollment or funded pupil count, whichever is applicable, of less than one thousand pupils.

(1.5) The debt limit provided in subsection (1.3) or (1.6) of this section applies to a district only as long as the conditions of subsection (1.3) or (1.6) of this section are met. In a year in which the conditions of said subsection (1.3) or (1.6) are not met, the debt limit is the limit set forth in subsection (1) of this section; except that the validity of bonded indebtedness incurred in any year in which the debt limit in said subsection (1.3) or (1.6) applies is not affected by a subsequent reduction in the district's debt limit.

(1.6) Notwithstanding the provisions of paragraph (a) of subsection (1) of this section and except as provided in subsection (1.4) of this section, the limit on bonded indebtedness of a school district is the greater of the limit determined pursuant to paragraph (b) of subsection (1) of this section or twenty-five percent of the latest valuation for assessment of the taxable property in the district, as certified by the county assessor to the board of county commissioners, for bonded indebtedness approved at an election held on or after July 1, 2014, if the commissioner of education or the commissioner's designee certifies that:

(a) For a district that has a pupil enrollment or funded pupil count, whichever is applicable, of one thousand pupils or more, the average of the annual percentage increases in the district's pupil enrollment or funded pupil count as of the pupil enrollment count day for the three preceding fiscal years or the five preceding fiscal years, whichever is higher, is at least two and one-half percent;

(b) For a district that has a pupil enrollment or funded pupil count, whichever is applicable, of fewer than one thousand pupils, the average of the annual increases in the district's pupil enrollment or funded pupil count as of the pupil enrollment count day for the three preceding fiscal years or the five preceding fiscal years, whichever is higher, is at least twenty-five pupils.

(2) The indebtedness of the former districts or parts of districts, constituting any new district, shall not be considered in fixing the limit of bonded indebtedness; but, if any school district shall assume the bonded indebtedness of any district or districts, or a proportionate share thereof, existing at the time of inclusion in the assuming school district, pursuant to law, such bonded indebtedness shall be included in the limit of bonded indebtedness.

(3) The permission to incur additional bonded indebtedness, granted by the property tax administrator in the division of property taxation of the department of local affairs, and any school district bonds issued pursuant thereto on or after May 10, 1972, are hereby validated. This subsection (3) shall not be construed to grant authority to incur bonded indebtedness in excess of the limit of bonded indebtedness.

(4) The validity of bonded indebtedness incurred in any year shall not be affected by a subsequent reduction in the district's limit of bonded indebtedness caused by a decrease in the valuation for assessment or actual value of taxable property in the district.



§ 22-42-114. Board may issue bonds - exemption from Colorado income tax

When approved at an election held pursuant to section 22-42-102, the board of education, from time to time, as the proceeds thereof shall be needed for the purposes specified in the notice of said bond election, shall issue bonds of the district in denominations of one thousand dollars or any multiple of one thousand dollars, in its discretion, bearing interest at a rate such that the annual and total repayment costs do not exceed the limits set forth in the notice of the bond election and payable at such time determined in the discretion of the board, which bonds shall mature serially, commencing not later than five years and extending not more than twenty-five years after the date thereof. Principal and interest thereon shall be payable at such place as shall be determined by said board and designated in said bonds. Said bonds shall be made callable for redemption, commencing no later than eleven years after their date, in such manner, with or without premium, as may be determined by the board. Interest on bonds issued on or after July 1, 1973, pursuant to this article shall be exempt from Colorado income tax.



§ 22-42-115. Form of bonds

The bonds issued under the provisions of this article shall be numbered consecutively, beginning with number one. The board of education of the district is authorized to prescribe the form of such bonds. Said bonds shall recite that they are issued pursuant to this article, and said bonds shall be signed by the president of the district, bear an impression of the seal of the district, and be attested by signature of the secretary. Coupons, if any, evidencing the interest thereon shall bear the signature of the president of the district, which may be affixed by him in person, or it may be an engraved or lithographed facsimile thereof. At the discretion of the board of education, any school bonds may be issued with privileges for registration of such bonds for payment as to principal, interest, or both. In the execution of bonds authorized pursuant to this article, the board of education may provide for the use of facsimile signatures and facsimile seals in the manner set forth in article 55 of title 11, C.R.S.



§ 22-42-116. Sale at less than par - discount

If it is found to be in the best interest of the school district, the board of education of the school district may issue such bonds and accept therefor less than their face value.



§ 22-42-117. Board to certify needed revenues

(1) If the board of education has issued any of said bonds, at the time of certifying to the board of county commissioners a statement showing the amount necessary to raise from the taxable property of said district for the general fund as required by law, it shall also certify to said board of county commissioners the amount needed for its bond redemption fund to pay all installments of principal and interest of said bonds, which, according to their terms, have already become due and payable or shall become due and payable during the next ensuing fiscal year, or both, together with such additional amount, if any, as in the judgment of the board of education it is desirable to raise from the taxable property of said district for the purpose of redeeming, during the said ensuing fiscal year, any of said bonds which are redeemable but not due. Separate amounts shall be certified for the bond redemption fund to satisfy the outstanding obligations of bonded indebtedness which involve separate tax levies on taxable property located within different territorial limits.

(2) The board of education has authority to include in each amount certified for said bond redemption fund an amount to create a reserve for the redemption of bonds in future years prior to their maturities, for the payment of bonds in future years either prior to or at their maturities, or for purchasing at a discount and cancellation any bond on which the interest is being paid for the current district debt service mill levy; but said reserve shall be restricted to the subsidiary account in the bond redemption fund for which said tax levy was made.



§ 22-42-118. Tax levy to pay principal and interest

(1) If any school district has issued bonds under the provisions of this article, it is the duty of the board of county commissioners of the county in which said district is situated, at the time of levying other school district taxes, to levy a tax on all the taxable property of said district at a rate sufficient to produce such amount as has been certified by the board of education of said district, for the purpose of paying bonds not yet due, as provided in section 22-42-117.

(2) Except when said school district has sufficient moneys or securities in a refunding escrow account to satisfy the bonded indebtedness obligations which will be due and payable during said district's next ensuing calendar year, if the board of education fails to certify such an amount to the board of county commissioners as required by section 22-42-117, the board of county commissioners, nevertheless, shall levy upon the appropriate taxable property of said district a tax in addition to the taxes levied for other purposes, in an amount sufficient to pay all installments of principal and interest of said bonds that shall become due during the next ensuing calendar year, or, if said bonds do not become due and payable in series at different times, in an amount sufficient to pay all installments of interest then to become due and the aforesaid portion of principal.

(3) The amount certified pursuant to section 22-42-117 and the rate of the tax levy required by this section shall be sufficient to cover any deficiency which may occur by reason of delinquent payment of taxes.

(4) The county treasurer shall not collect any fee on the moneys received by virtue of a tax levied pursuant to this section, nor shall he collect any fee on any moneys received from any other source to pay bonds or interest thereon. The county treasurer may collect a fee, as provided in section 30-1-102 (1)(q), C.R.S., for services rendered by virtue of his office having been designated as the place of payment or optional place of payment for bonds issued under this article or under article 43 of this title, but this fee shall be collected only when the county treasurer has a financial institution perform such services regarding the bonds, and such fee shall be in an amount equal to the fee charged the county treasurer by the financial institution.



§ 22-42-119. Bond fund - payment and redemption

(1) Such taxes shall be collected in the same manner as other school district taxes and when collected shall be placed by the county treasurer in the bond redemption fund of said school district. The moneys in said fund shall be used only for payment of interest upon and for the redemption of such bonds, upon orders signed and countersigned in the manner provided by law for the execution of other school district orders; but the board of education of said school district may withdraw, or the board of education may instruct the third-party custodian administering the bond redemption fund pursuant to section 22-45-103 (1)(b)(V) to withdraw, any or all of such moneys credited to said fund which are temporarily not needed to satisfy the obligations of bonded indebtedness, for the purpose of depositing or investing such moneys in the manner prescribed by law.

(2) Redemption of said bonds prior to the respective maturities thereof may be made in the order as determined by the board in the resolution authorizing the issuance of said bonds and set forth on the face of said bonds. Notice of the redemption of said bonds, prior to maturity, shall be made in the manner prescribed in said bond resolution. In the absence of such prescribed manner in the bond resolution, a redemption prior to maturity shall be made in the following manner: When authorized by the board of education, the treasurer of said school district shall advertise in some newspaper published in the school district once a week for two consecutive weeks that on a certain day, named in said advertisement, not less than four weeks after the time of the first publication thereof, he will redeem certain of said bonds therein described by number, amount, and date of issue thereof and that the principal, interest to redemption date, and redemption premium, if any, of said bonds will be paid in accordance with the bond resolution authorizing such bonds. The notice shall indicate also that, after the day so fixed for redemption, the interest on the bonds shall cease. After the day of redemption so fixed in said notice, the bonds so advertised and called to be redeemed shall cease to draw interest.

(3) If the bonds are made payable at the office of the county treasurer, any redemption of such bonds shall also be made at the office of the county treasurer of the county, who shall make a notation of such payment or redemption upon his books.

(4) If the bonds are made payable at some place other than the office of the county treasurer, such bonds shall be redeemable at the place where payable, and the treasurer of the district shall, immediately after the payment or redemption, inform the county treasurer that certain bonds, describing them by number, amount, and date of issue, have been paid or redeemed and cancelled, and said county treasurer shall make a record of such payment or redemption upon his books.

(5) In all cases bonds when paid or redeemed shall be cancelled by the district treasurer and preserved by him and his successors for a period of one year after the date of their payment or redemption.



§ 22-42-120. Place of payment

(1) The board of education of a school district is authorized to designate the office of the county treasurer of the county in which the headquarters of such school district is situated as the place of payment or optional place of payment of the principal of or interest on any bonds issued by any such school district, or to designate any commercial bank or trust company as the place of payment or optional place of payment of the principal of or interest on any bonds issued by any such school district, and the commercial bank or trust company so designated may be located either within or without this state.

(2) It is the duty of the board of education of said school district to cause sufficient moneys from said tax levy or refunding escrow account to be placed from time to time at the place of payment, or optional place of payment, designated on said bonds in an amount to satisfy the principal and interest obligations of said bonds as the same may become due and payable from time to time. It is the duty of the treasurer of said school district to pay, or instruct the third-party custodian administering the school district's bond redemption fund pursuant to section 22-45-103 (1)(b)(V) to pay, the obligations of said bonds as the same may become due and payable, upon presentation of the bonds and coupons respectively evidencing such obligations, from any moneys to the credit of the appropriate account available for that purpose.



§ 22-42-121. Registration of bonds

Whenever any school district issues bonds under the provisions of this article, the board of education may make and enter in its record a request that the county clerk and recorder of the county wherein the headquarters of such school district is situated register the bonds on a collective, not an individual, basis in a book to be kept by him or her for that purpose. When so registered, the legality thereof shall not be open to contest by such district, or any person whomsoever, for any reason whatsoever. A certified copy of the order of the board, so made and entered of record, shall be furnished to such county clerk and recorder by the board of education and thereupon it shall be his or her duty to register said bonds on a collective basis, noting the name of the district and the amount, the date of issuance and maturity, and the rate of interest of said bonds. The county clerk and recorder is not required to make a separate entry in said book or complete or process a registration form for each such bond of such issue, or otherwise register each such bond of such issue on an individual basis. He or she shall receive a fee pursuant to section 30-1-103 (1), C.R.S.



§ 22-42-122. Changes in boundaries - liability

(1) Nothing in this article or in any other provision of law shall be construed so as to release the taxable property within a school district which incurred bonded indebtedness from liability for its proportionate share of the outstanding obligations thereof.

(2) The outstanding bonded indebtedness, or proportionate share thereof, incurred by a school district which is dissolved as a result of the formation of a new school district may be assumed by said new school district in the manner provided by article 30 of this title.

(3) The taxable property located within the territory of a school district which is dissolved and the resultant unorganized territory annexed to an adjacent school district shall be liable for its proportionate share of the bonded indebtedness previously incurred by the annexing school district.

(4) The taxable property located within the territory of a school district which is detached and annexed to an adjacent school district shall be liable for its proportionate share of the bonded indebtedness previously incurred by the annexing school district.

(5) The taxable property located within a capital improvement zone of a school district shall be liable for bonded indebtedness incurred by the school district pursuant to this article.



§ 22-42-125. Public disclosure of terms of sale

(1) Whenever school bonds are sold, the board of the district selling the same shall cause to be prepared and filed with the department of education, within ten days after said sale, a report setting forth a description of the bond issue, the applicable interest rate, including the net effective interest rate, other terms of the sale, and applicable statistical, comparative bond market data, ratings, and indices relative to prevailing market conditions prior to and at the time of said sale, and explaining the reasons why it was necessary, if it was, that the bonds be sold at a negotiated sale instead of by public competitive bidding. The department of education may request additional information from the school district or from the purchaser of the bonds regarding terms of the sale.

(2) One or more copies of said report shall be retained on file at the administrative headquarters of the district, and a copy thereof shall be made available upon written request to any officer or representative of any organization of Colorado school districts.



§ 22-42-126. Validation

All school elections and all acts and proceedings had or taken, or purportedly had or taken, prior to June 2, 1971, by or on behalf of any school district, under law or under color of law, preliminary to and in the holding and canvass of all school elections are validated, ratified, approved, and confirmed, notwithstanding any lack of power, authority, or otherwise, and notwithstanding any defects or irregularities in such elections, acts, and proceedings.



§ 22-42-127. Validation - effect - limitations

(1) All bonds issued and other contracts, leases, or agreements executed by school districts, all district bond elections held and carried, and all acts and proceedings had or taken prior to July 1, 1973, by or on behalf of such districts, preliminary to and in the authorization, execution, sale, and issuance of all bonds, the authorization and execution of all other contracts, leases, or agreements, and the exercise of other powers in section 22-42-104 are hereby validated, ratified, approved, and confirmed, notwithstanding any defects and irregularities, other than constitutional, in such bonds, acts, and proceedings, in such authorization, execution, sale, and issuance, and in such exercise of powers; and such bonds and other contracts, leases, or agreements are and shall be binding, legal, valid, and enforceable obligations of the district to which they appertain in accordance with their terms and their authorization proceedings.

(2) This section shall operate to supply legislative authority as may be necessary to accomplish the validations provided and authorized in this section but shall be limited to validations consistent with all provisions of applicable law in effect at the time of such action or other matter. This article shall not operate to validate any action or other matter the legality of which is being contested or inquired into in any legal proceedings pending and undetermined prior to July 1, 1973, nor to validate any action or other matter which has been determined in any legal proceedings prior to July 1, 1973, to be illegal, void, or ineffective.



§ 22-42-128. Effect of article X, section 20 on bonded indebtedness authorized prior to November 4, 1992

(1) The general assembly hereby finds and declares that:

(a) Section 20 (4) of article X of the state constitution provides that, beginning on November 4, 1992, school districts must have voter approval in advance for increases in bonded indebtedness and property tax mill levies;

(b) A sizeable amount of bonded indebtedness had been authorized by school district electors at elections held pursuant to section 22-42-102 prior to the adoption of section 20 of article X;

(c) In approving the question of incurring bonded indebtedness, the voters acknowledged that the board of education of the school district would annually certify the amount needed for its bond redemption fund to make principal and interest payments on the bonds, that a property tax would be levied annually to produce such certified amount, and that the property tax mill levy would be raised or lowered annually to produce such certified amount;

(d) Once bonded indebtedness was incurred, the voters of the district, as well as the bondholders, had a reasonable expectation that further voter approval would not be required;

(e) The purpose of section 20 (4) of article X is to allow the electors of school districts to have a voice in bonded indebtedness increases and property tax mill levy increases;

(f) The purpose of section 20 (4) has already been fully satisfied because the question of incurring bonded indebtedness, and the method for paying such indebtedness through an adjustment to the property tax mill levy, has already been approved by the voters at elections held prior to November 4, 1992; and

(g) The purpose of section 20 (4) would not be further satisfied by requiring voter approval each time the mill levy needs to be adjusted to produce the revenue necessary to pay school district bonded indebtedness authorized at elections held prior to November 4, 1992.

(2) Bonded indebtedness authorized at elections held pursuant to section 22-42-102 prior to November 4, 1992, or the refunding of such bonded indebtedness, which involve a property tax mill levy or a pledge of a property tax mill levy pursuant to section 22-42-118 to provide revenues to the school district to make bonded indebtedness payments or to cover default or deficiencies in bonded indebtedness payments, is not affected or impaired by the passage of section 20 of article X of the state constitution.



§ 22-42-129. Limitation on actions

No action shall be brought questioning the legality of any bonds or loans authorized by this title or any resolution, proceeding, or contract in connection with such bonds or loans on and after thirty days from the effective date of the resolution authorizing the issuance of such bonds or the execution of any loan agreement.






Article 43 - Refunding Bonds

§ 22-43-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board of education" or "board" means the governing body authorized by law to administer the affairs of any school district.

(1.5) Repealed.

(2) "Net effective interest rate" of a proposed issue of refunding bonds means the net interest cost of said refunding issue divided by the sum of the products derived by multiplying the principal amounts of such refunding issue maturing on each maturity date by the number of years from the date of said proposed refunding bonds to their respective maturities. "Net effective interest rate" of an outstanding issue of bonds to be refunded means the net interest cost of said issue to be refunded divided by the sum of the products derived by multiplying the principal amounts of such issue to be refunded maturing on each maturity date by the number of years from the date of the proposed refunding bonds to the respective maturities of the bonds to be refunded. In all cases the net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(3) "Net interest cost" of a proposed issue of refunding bonds means the total amount of interest to accrue on said refunding bonds from their date to their respective maturities, less the amount of any premium above par at which said refunding bonds are being or have been sold. "Net interest cost" of an outstanding issue of bonds to be refunded means the total amount of interest which would accrue on said outstanding bonds from the date of the proposed refunding bonds to the respective maturity dates of said outstanding bonds to be refunded. In all cases the net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(4) "School district" or "district" means a school district organized and existing pursuant to law or a joint taxation district organized and existing pursuant to part 2 of article 30 of this title.



§ 22-43-102. Refunding bonds may be issued

(1) Any school district in this state may issue negotiable coupon bonds to be denominated refunding bonds for the purpose of refunding any of the bonded indebtedness of such district, whether said indebtedness is due or not due, or has or may hereafter become payable or redeemable at the option of such district, or by consent of the bondholders, or by any lawful means, whether such bonded indebtedness be now existing or may hereafter be created.

(2) The bonded indebtedness of any district outstanding at the time of the inclusion of all such district's territory in another district, by reorganization, consolidation, dissolution, or any other lawful means, may be refunded by action of the board of the district including such territory at the time of such refunding, whether or not such indebtedness has been assumed by the district including such territory.

(3) When an entire district having outstanding bonded indebtedness has been divided and parts thereof included within two or more other districts by any lawful means, the refunding of such indebtedness shall require affirmative action by a majority of the members of the boards of each of the districts within which any part of the territory of such district owing said indebtedness is then included, except as is provided in this article to the contrary.

(4) The bonded indebtedness of any school district outstanding at the time any territory of said district is detached therefrom by any lawful means, and which district has retained its lawful corporate existence subsequent to the detachment of such territory from said district, may be refunded by action of the board of such district from which territory has been detached with or without concurrence or action by the board of the district within which said detached territory is included, and such districts from which territory has been detached and which retain their corporate existence subsequent to detachment are specifically exempted from the requirements and provisions of subsection (3) of this section.

(5) Any such refunding bonds may be issued to refund any issues of outstanding bonds; but no two or more issues of outstanding bonds may be refunded by a single issue of refunding bonds unless the taxable property upon which tax levies are being made for payment of each such outstanding issue of bonds is identical to the taxable property on which such levies are being made for the payment of all other outstanding bonds proposed to be refunded by such single issue of refunding bonds.

(6) Repealed.



§ 22-43-103. Question of issuing refunding bonds

(1) Whenever the board of education of any school district deems it expedient to issue refunding bonds under the provisions of this article and the net effective interest rate and the net interest cost of said issue of refunding bonds shall not exceed the net effective interest rate and the net interest cost of the outstanding bonds to be refunded, such refunding bonds may be issued without the submission of the question of issuing the same at an election held in accordance with article 42 of this title. If two or more issues of outstanding bonds of a school district are to be refunded by the issuance of a single issue of refunding bonds, as provided in section 22-43-102 (5), the net interest cost and net effective interest rate on the bonds to be refunded shall be computed as if all of said bonds had originally been combined as a single issue aggregating the total of the smaller issues, and the results of this computation shall be compared with the net interest cost and net effective interest rate on the whole of the single refunding issue for purposes of determining the necessity of submitting the question of issuing such refunding bonds at an election held in accordance with article 42 of this title.

(2) If any district proposes to issue refunding bonds, on which issue the net interest cost or net effective interest rate exceeds the net interest cost or net effective interest rate of the outstanding bonds to be refunded, the board shall submit the question of issuing such refunding bonds and the maximum net interest cost and maximum net effective interest rate at which such refunding bonds may be issued at the regular biennial school election or at a special election called for that purpose. Any such election shall be called and held as nearly as may be in the manner provided by law for elections on the question of the issuance of other school bonds of the issuing district.



§ 22-43-104. Authorization - form - interest

(1) Such refunding bonds shall be authorized by a resolution fixing the date, the denominations, the rate of interest on individual bonds, the maturity dates which shall not be more than twenty-five years after the date of such refunding bonds, and the place of payment within or without the state of Colorado, of both principal and interest, and prescribing the form of such refunding bonds. Such bonds shall be negotiable in form and executed in the same manner as prescribed for other school district bonds. At the discretion of the board, any such bonds may be issued with privileges for registration for payment as to principal or interest, or both.

(2) The interest accruing on such refunding bonds may be evidenced by interest coupons thereto attached in substantially the same form as prescribed for other school district bonds, and, when so executed, such coupons shall be the binding obligations of the district according to their import. Such refunding bonds shall mature serially, commencing not later than five years after the date of such bonds and maturing during a period not exceeding twenty-five years after the date thereof. The amount of such maturities shall be fixed by the board of education and specified in the resolution authorizing the issuance of the refunding bonds. The right to redeem all or part of said bonds prior to their maturity, and the order of any such redemption, may be reserved in the resolution authorizing the issuance of bonds and shall be set forth on the face of said bonds. Interest on refunding bonds issued on or after July 1, 1973, pursuant to this article shall be exempt from Colorado income tax.



§ 22-43-105. Sale - proceeds - amounts

Such refunding bonds may be exchanged for the bonds to be refunded, or they may be sold at, above, or below their par value; but such refunding bonds shall be exchanged or sold at a price such that the net interest cost and the net effective interest rate for the issue of refunding bonds does not exceed the net interest cost and the net effective interest rate of the outstanding bonds to be refunded or the maximum net effective interest rate and net interest cost approved by the voters, as the case may be. Such refunding bonds shall be in a principal amount not exceeding the principal amount of the bonds to be refunded, as directed by the board of education, and the proceeds thereof shall be applied only to the purpose for which such refunding bonds were issued. The principal amount of said refunding bonds may be the same or less than the principal amount of the bonds to be refunded, if due, adequate, and sufficient provision has been made for the payment or redemption and retirement of said bonds to be refunded and the payment of the interest accruing thereon in accordance with this article.



§ 22-43-106. Needed revenues - tax levy - miscellaneous

(1) Whenever a board of education issues refunding bonds under the provisions of this article, sections 22-42-117 to 22-42-121 shall be applicable to said refunding bonds and the procedures therefor, in the same manner as prescribed for other school district bonds; except that any such refunding bonds shall be payable from the same funds which are to be derived from the same source as would have been used to pay the original bonds if no refunding thereof had occurred.

(2) After refunding bonds are issued pursuant to this article, the resolution authorizing the same and providing for the levy of taxes for the payment of interest upon and the principal of such refunding bonds shall not be altered or repealed until the refunding bonds so authorized have been fully paid.



§ 22-43-107. Application of bond proceeds - procedures - limitations

(1) The proceeds derived from the issuance of any refunding bonds under the provisions of this article shall either be immediately applied to the payment or redemption and retirement of the bonds to be refunded and the cost and expense incident to such procedures or shall immediately be placed in escrow to be applied to the payment of said bonds upon their presentation therefor and the costs and expenses incident to such proceedings and for no other purpose whatsoever until the bonds being refunded have been paid in full and discharged, and all accrued interest thereon has also been paid in full, upon which occurrences the escrow shall terminate, and any moneys remaining therein shall be returned to the district's bond redemption fund.

(2) Any such escrowed proceeds, pending such use, may be invested or, if necessary, reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., maturing at such times as to insure the prompt payment of the bonds refunded under the provisions of this article and the interest accruing thereon.

(3) Such escrowed proceeds and investments, together with any interest to be derived from such investments, shall be in an amount which at all times is sufficient to pay the bonds refunded as they become due at their respective maturities or as they are called for redemption and payment on prior redemption dates, as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom. The computations made in determining such sufficiency shall be verified by a certified public accountant.

(4) For the purpose of implementing the provisions of this article, the board of education of any school district has the power to enter into escrow agreements and to establish escrow accounts with any commercial bank having full trust powers located within the state of Colorado and a member of the federal deposit insurance corporation, under protective covenants and agreements whereby such accounts shall be fully secured by, or shall be invested in, securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., in such amounts as will be sufficient and maturing at such times so as to insure the prompt payment of the bonds refunded and the interest accruing thereon under the provisions of this article.

(5) In no event shall the aggregate amount of bonded indebtedness of any school district exceed the maximum allowable amount as determined pursuant to section 22-30-126 or 22-42-104; except that, in determining and computing such aggregate amount of bonded indebtedness of any district, bonds which have been refunded, as provided in this article, either by immediate payment or redemption and retirement or by the placement of the proceeds of refunding bonds in escrow, shall not be deemed outstanding indebtedness from and after the date on which sufficient moneys are placed with the paying agent of such outstanding bonds for the purpose of immediately paying or redeeming and retiring such bonds or from and after the date on which the proceeds of said refunding bonds are placed in escrow.

(6) The issuance of refunding bonds by any school district for the purposes of and in the manner authorized by this article, or by the provisions of any other law, shall never be interpreted or taken to be the creation of an indebtedness such that the same would require the approval at an election held in accordance with article 42 of this title, and no such approval shall be required for the issuance of such refunding bonds except as is specifically required by the law under which said refunding bonds are sought to be issued or have been issued.

(7) No bonds may be refunded under the provisions of this article unless the holders thereof voluntarily surrender said bonds for immediate exchange or immediate payment, or unless said bonds either mature or are callable for redemption prior to their maturity under their terms within ten years after the date of issuance of the refunding bonds, and provisions shall be made for paying or redeeming and discharging all of the bonds refunded within said period of time.

(8) No bonds shall be refunded under the provisions of this article within a period of one year following the actual issuance and delivery thereof to their initial purchasers unless the proceeds of said refunding bonds are immediately applied to the payment or redemption and retirement of the bonds being refunded.

(9) No bonds shall be issued under the provisions of this article for the purpose of refunding any refunding bonds unless the original bonds refunded by said refunding bonds have previously been paid or redeemed and matured or unless the proceeds of said refunding bonds are immediately applied to the payment or redemption and retirement of the original refunding bonds being refunded.



§ 22-43-108. Reports

Each school district which issues refunding bonds under the provisions of this article shall file a report within sixty days after the issuance of said bonds with the state board of education. The report shall indicate the principal amount of bonds refunded, the net effective interest rate of both the bonds refunded and the refunding bonds, the net interest cost of both the bonds refunded and the refunding bonds, all school district costs incident to the issuance of refunding bonds, including those of the escrow agent, and such other items as may be determined by the state board of education.






Article 43.5 - School District Capital Improvement Zones



Article 43.7 - Capital Construction Assistance

Part 1 - School District Capital Construction Assistance Program

§ 22-43.7-101. Short title

This article shall be known and may be cited as the "Building Excellent Schools Today Act".



§ 22-43.7-102. Legislative findings and declarations

(1) The general assembly hereby finds and declares that:

(a) Colorado school districts, boards of cooperative services, and charter schools have differing financial abilities to meet students' fundamental educational needs, including the need for new public schools and renovations or for controlled maintenance at existing public schools so that unsafe, deteriorating, or overcrowded facilities do not impair students' abilities to learn.

(b) The establishment of a program to provide financial assistance to school districts, boards of cooperative services, and charter schools throughout the state that have difficulty financing new capital construction projects and renovating and maintaining existing facilities will help such districts, boards of cooperative services, and charter schools to meet students' fundamental educational needs.

(2) The general assembly further finds and declares that:

(a) Rental income, royalties, interest, and other income other than land sale proceeds derived from state school lands may be used to support the public schools of the state.

(b) It is necessary and appropriate for the state to build excellent schools today by assisting school districts, boards of cooperative services, and charter schools in completing needed public school facility capital construction projects more quickly by:

(I) Entering into lease-purchase agreements for the purpose of financing such projects; and

(II) Subject to the annual appropriation of such moneys by the general assembly, using a portion of the rental income and royalties derived from state school lands and, unless and until the state treasurer, pursuant to section 22-43.7-104 (2)(b)(I)(B), provides written notice to the joint budget committee of the general assembly that the state treasurer has determined that the use of interest or income earned on the deposit and investment of moneys in the public school fund to make lease payments under a lease-purchase agreement entered into pursuant to section 22-43.7-110 (2) will prevent the interest component of the lease payments from qualifying for exemption from federal income taxation and at any time after the state treasurer, pursuant to section 22-43.7-104 (2)(b)(I)(C), has rescinded any such determination, interest, and other income, other than land sale proceeds, derived from state school lands, as well as certain other available state moneys and matching moneys provided by school districts, boards of cooperative services, and charter schools, to make lease payments payable under the terms of the lease-purchase agreements.

(c) It is also necessary and appropriate for the state to use a portion of such rental income and royalties and, unless and until the state treasurer, pursuant to section 22-43.7-104 (2)(b)(I)(B), provides written notice to the joint budget committee of the general assembly that the state treasurer has determined that the use of interest or income earned on the deposit and investment of moneys in the public school fund to make lease payments under a lease-purchase agreement entered into pursuant to section 22-43.7-110 (2) will prevent the interest component of the lease payments from qualifying for exemption from federal income taxation and at any time after the state treasurer, pursuant to section 22-43.7-104 (2)(b)(I)(C), has rescinded any such determination, interest and other income, as well as certain other available state moneys to continue to provide financial assistance to school districts, boards of cooperative services, and charter schools in the form of cash funding for school renovation and controlled maintenance projects.

(d) In accordance with the decision of the Colorado court of appeals in the case denominated Colorado Criminal Justice Reform Coalition v. Ortiz, Case No. 04 CA 0879 (April 7, 2005), the lease-purchase agreements to be entered into by the state pursuant to this article do not constitute a multiple-fiscal year direct or indirect district debt or other financial obligation whatsoever for purposes of section 20 (4)(a) of article X of the state constitution.

(e) The provision of financial assistance for public school facility capital construction pursuant to this article meets the requirements of section 3 of article IX of the state constitution and shall be applied first to satisfy the legal obligations of the state under the settlement reached in the case denominated Giardino v. Colorado State Board of Education, et al., Case No. 98 CV 246, in the district court for the city and county of Denver.



§ 22-43.7-103. Definitions

As used in this article 43.7, unless the context otherwise requires:

(1) "Applicant" means any entity that may directly or indirectly submit an application for financial assistance to the board if the entity submits such an application, including:

(a) A school district;

(b) A board of cooperative services;

(c) A charter school; and

(d) The Colorado school for the deaf and blind created and existing pursuant to section 22-80-102 (1)(a).

(2) "Assistance fund" means the public school capital construction assistance fund created in section 22-43.7-104 (1).

(3) "Authorizer" means the school district that authorized the charter contract of a charter school or, in the case of an institute charter school, as defined in section 22-30.5-502 (6), the state charter school institute created and existing pursuant to section 22-30.5-503 (1)(a).

(4) "Board" means the public school capital construction assistance board created in section 22-43.7-106 (1).

(5) "Board of cooperative services" means a board of cooperative services created and existing pursuant to section 22-5-104 that is eligible to receive state moneys pursuant to section 22-5-114.

(6) "Capital construction" has the same meaning as set forth in section 24-30-1301 (2); except that the term also includes technology, as defined in section 22-43.7-109 (5)(a)(I)(B).

(6.5) "Capital development committee" means the capital development committee of the general assembly established in section 2-3-1302 (1), C.R.S.

(7) "Charter school" means a charter school as described in section 22-54-124 (1)(f.6)(I)(A) or (1)(f.6)(I)(B).

(8) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(9) "Division" means the division of public school capital construction assistance created in section 22-43.7-105.

(10) "Financial assistance" means matching grants made by the board from the assistance fund to applicants or any other expenditures made from the assistance fund for the purpose of financing public school facility capital construction as authorized by this article.

(11) "Matching moneys" means moneys required to be paid to the state or used directly to pay a portion of the costs of a public school facility capital construction project by an applicant as a condition of an award of financial assistance to the applicant pursuant to section 22-43.7-109 (9).

(12) "Public school facility" means a building or portion of a building used for educational purposes by a school district, a board of cooperative services, the Colorado school for the deaf and blind created and existing pursuant to section 22-80-102 (1)(a), or a charter school, including but not limited to school sites, classrooms, libraries and media centers, cafeterias and kitchens, auditoriums, multipurpose rooms, and other multi-use spaces; except that "public school facility" does not include a learning center, as defined in section 22-30.7-102 (4), that is not used for any other public school purpose and is not part of a building otherwise owned, or leased in its entirety, by a school district, a board of cooperative services, a charter school, or the Colorado school for the deaf and blind for educational purposes.

(13) "Public school lands income" means all income received by the state from:

(a) The sale of timber on public school lands, rental payments for the use and occupation of public school lands, and rentals or lease payments for sand, gravel, clay, stone, coal, oil, gas, geothermal resources, gold, silver, or other minerals on public school lands;

(b) Royalties and other payments for the extraction of any natural resource on public school lands; and

(c) Interest or income earned on the deposit and investment of moneys in the public school fund.

(14) "School district" means a school district, other than a junior or community college district, organized and existing pursuant to law.

(15) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.



§ 22-43.7-104. Public school capital construction assistance fund - creation - crediting of moneys to fund - use of fund - emergency reserve - creation - reserve account - creation and use

(1) The public school capital construction assistance fund is hereby created in the state treasury. The principal of the assistance fund shall consist of all moneys transferred or credited to the assistance fund pursuant to subsection (2) of this section. All interest and income earned on the deposit and investment of moneys in the assistance fund shall be credited to the assistance fund and shall not be transferred to the general fund or any other fund at the end of any fiscal year.

(2) (a) On July 1, 2008, the following moneys shall be transferred to the assistance fund:

(I) All moneys remaining in the school construction and renovation fund, as said fund existed prior to July 1, 2008;

(II) All moneys remaining in the school capital construction expenditures reserve and the school capital construction expenditures reserve fund as said reserve and reserve fund existed prior to July 1, 2008; and

(III) All moneys remaining in the lottery proceeds contingency reserve fund as said fund existed prior to July 1, 2008.

(b) For each fiscal year commencing on or after July 1, 2008, the following moneys shall be credited to the assistance fund:

(I) (A) Unless and until the state treasurer, pursuant to sub-subparagraph (B) of this subparagraph (I), provides written notice to the joint budget committee of the general assembly that the state treasurer has determined that the use of interest or income earned on the deposit and investment of moneys in the public school fund to make lease payments under a lease-purchase agreement entered into pursuant to section 22-43.7-110 (2) will prevent the interest component of the lease payments from qualifying for exemption from federal income taxation, the greater of thirty-five percent of the gross amount of public school lands income received during the fiscal year or forty million dollars. The moneys required to be credited to the assistance fund pursuant to this sub-subparagraph (A) may be taken from any single source or combination of sources of public school lands income.

(B) Except as otherwise provided in sub-subparagraph (C) of this subparagraph (I), if the state treasurer determines during any fiscal year that the use of interest or income earned on the deposit and investment of moneys in the public school fund to make lease payments under a lease-purchase agreement will prevent the interest component of the lease payments from qualifying for exemption from federal income taxation and provides written notice to the joint budget committee of the general assembly of the determination, for the portion of the fiscal year beginning on the date the written notice is provided to the joint budget committee and for each subsequent fiscal year, the greater of fifty percent of the gross amount of public school lands income other than interest or income earned on the deposit and investment of moneys in the public school fund received during the fiscal year or forty million dollars. The moneys required to be credited to the assistance fund pursuant to this sub-subparagraph (B) may be taken from any single source or combination of sources of public school lands income other than interest or income earned on the deposit and investment of moneys in the public school fund.

(C) If, after making a determination and providing notice pursuant to sub-subparagraph (B) of this subparagraph (I), the state treasurer makes a new determination during any fiscal year that the use of interest or income earned on the deposit and investment of moneys in the public school fund to make lease payments under a lease-purchase agreement entered into pursuant to section 22-43.7-110 (2) will not prevent the interest component of the lease payments from qualifying for exemption from federal income taxation and the state treasurer provides written notice to the joint budget committee of the general assembly that the state treasurer has made a new determination and is rescinding the determination made pursuant to said sub-subparagraph (B) as of the date the written notice is provided, for the portion of the fiscal year beginning on the date the written notice is provided to the joint budget committee and for each subsequent fiscal year, the greater of thirty-five percent of the gross amount of public school lands income received during the fiscal year or forty million dollars. The moneys required to be credited to the assistance fund pursuant to this sub-subparagraph (C) may be taken from any single source or combination of sources of public school lands income.

(II) The net proceeds made available to the state from the sale of instruments evidencing rights to receive lease payments made and to be made under the terms of any lease-purchase agreement entered into pursuant to section 22-43.7-110 (2), unless otherwise required by the documents pursuant to which the instruments are issued;

(III) All moneys that would otherwise be transferred to the general fund pursuant to section 3 (1)(b)(III) of article XXVII of the state constitution. The moneys credited to the assistance fund pursuant to this subparagraph (III) and any income and interest derived from the deposit and investment of such moneys shall be exempt from any restriction on spending, revenue, or appropriations, including, without limitation, the restrictions of section 20 of article X of the state constitution.

(IV) Matching moneys paid to the state for use by the state in making scheduled payments payable by the state under the terms of lease-purchase agreements entered into pursuant to section 22-43.7-110 (2);

(V) Any moneys transferred or appropriated to the assistance fund pursuant to subsection (5) of this section.

(c) (I) For the 2014-15 budget year, the general assembly shall appropriate to the assistance fund an amount equal to up to forty percent of the revenues received by the state before July 1, 2015, as a result of a citizen-initiated increase in state tax revenues for the purpose of funding preschool through twelfth grade public education, which increase is approved by a majority of the votes cast in the statewide election held in November 2013.

(II) The board must award the amount appropriated to the assistance fund pursuant to subparagraph (I) of this paragraph (c) for financial assistance for public school facility capital construction projects that are needed to support educational reforms and programmatic enhancements, including up to fifty percent for facilities for full-day kindergarten and preschool programs.

(III) If the board awards any portion of the amount appropriated to the assistance fund pursuant to subparagraph (I) of this paragraph (c) to provide financial assistance by financing public school facility capital construction projects through lease-purchase agreements, the amount of annual lease payments payable by the state for those lease-purchase agreements shall not exceed the amount appropriated to the assistance fund pursuant to subparagraph (I) of this paragraph (c) plus any interest attributable to the amount appropriated.

(IV) The general assembly finds that appropriating the revenues described in subparagraph (I) of this paragraph (c) to the assistance fund will benefit the education of kindergarten through twelfth grade students and participants in preschool programs by ensuring that public schools and school districts have the facilities necessary to support implementation of the education reforms and programmatic enhancements required by law.

(d) Beginning January 1, 2014, the state treasurer, as provided in section 39-28.8-305 (1)(a), C.R.S., shall annually credit to the assistance fund the first forty million dollars received and collected from the excise tax on retail marijuana imposed pursuant to part 3 of article 28.8 of title 39, C.R.S. The state treasurer shall credit twelve and five-tenths percent of the amount annually credited pursuant to this paragraph (d) to the charter school facilities assistance account, which account is created within the assistance fund.

(3) Subject to annual appropriation, the department may expend moneys in the assistance fund for the purposes of paying the direct and indirect administrative costs, including but not limited to the costs of conducting or contracting for the financial assistance priority assessment required by section 22-43.7-108 (1), incurred by the division, the board, and the department in exercising their powers and duties pursuant to this article, providing financial assistance, making payments required by section 22-43.7-114, and paying any transaction costs necessarily incurred in connection with the provision of financial assistance as authorized by this article.

(3.5) In determining the amount of financial assistance that it provides and in so doing managing the balance of the assistance fund, the board shall ensure that, effective June 30, 2013, and effective each June 30 thereafter, the balance of the assistance fund, not including the amounts credited to the charter school facilities assistance account pursuant to paragraph (d) of subsection (2) of this section, is at least equal to the total amount of payments to be made by the state during the next fiscal year under the terms of any lease-purchase agreements entered into pursuant to section 22-43.7-110 (2) less the amount of any school district matching moneys and any federal moneys to be received for the purpose of making the payments.

(4) For each fiscal year commencing on or after July 1, 2008, an emergency reserve of at least one million dollars shall be maintained in the assistance fund except that an emergency reserve need not be maintained in any fiscal year in which the amount of either public school lands income or public school lands income other than interest or income earned on the deposit and investment of moneys in the public school fund, or both, credited to the assistance fund pursuant to subparagraph (I) of paragraph (b) of subsection (2) of this section is an amount equal to the difference between the total amount of lease payments to be made by the state under the terms of lease-purchase agreements entered into pursuant to section 22-43.7-110 (2) and the total amount of matching moneys to be paid to the state as lease payments under the terms of sublease-purchase agreements entered into pursuant to section 22-43.7-110 (2) rather than, to the extent applicable, thirty-five percent of the gross amount of public school lands income received by the state during the fiscal year or fifty percent of the gross amount of public school lands income other than interest or income earned on the deposit and investment of moneys in the public school fund received by the state during the fiscal year. The board may expend moneys from the emergency reserve only to provide emergency financial assistance to address a public school facility emergency in accordance with section 22-43.7-109 (8).

(5) If the state treasurer, pursuant to sub-subparagraph (B) of subparagraph (I) of paragraph (b) of subsection (2) of this section, provides written notice to the joint budget committee of the general assembly that the state treasurer has determined that the use of interest or income earned on the deposit and investment of moneys in the public school fund to make lease payments under a lease-purchase agreement entered into pursuant to section 22-43.7-110 (2) will prevent the interest component of the lease payments from qualifying for exemption from federal income taxation, any such interest or income credited to the assistance fund before the treasurer provides the written notice shall be segregated into a separate restricted account of the assistance fund. All interest and income earned on the deposit and investment of moneys in the restricted account shall be credited to the restricted account. Moneys in the restricted account shall not be commingled with other moneys in the assistance fund. Notwithstanding any other provision of law, moneys in the restricted account shall not be used and shall not be available to pay lease payments under any lease-purchase agreements entered into pursuant to section 22-43.7-110 (2) unless and until the state treasurer, pursuant to sub-subparagraph (C) of subparagraph (I) of paragraph (b) of subsection (2) of this section, provides written notice to the joint budget committee of the general assembly that the state treasurer is rescinding the determination made pursuant to sub-subparagraph (B) of said subparagraph (I) as of the date the written notice is provided. Moneys in the restricted account may be used for the other purposes for which moneys in the assistance fund may be used under this article.

(6) If the amount of moneys in the assistance fund that, subject to the limitations set forth in subsection (5) of this section, is available to pay lease payments under any lease-purchase agreements entered into pursuant to section 22-43.7-110 (2) will be insufficient to cover the full amount of the lease payments required by the lease-purchase agreements, the general assembly may appropriate or transfer from any legally available source to the assistance fund sufficient moneys to make the lease payments.



§ 22-43.7-105. Division of public school capital construction assistance - creation - director - function - powers and duties

(1) (a) There is hereby created within the department a division of state government to be known and designated as the division of public school capital construction assistance, the head of which shall be the director of the division of public school capital construction assistance. Pursuant to section 13 of article XII of the state constitution, the commissioner of education shall appoint the director, and the commissioner shall give good faith consideration to the recommendations of the state board and the board prior to appointing the director. The commissioner shall also appoint such other personnel as may be necessary to fulfill the functions and exercise the powers and duties of the division.

(b) The division and the director of the division shall exercise their powers and perform their duties and functions under the department as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) The function of the division is to provide professional and technical support to the board as the board exercises its powers and duties as specified in this article so that financial assistance can be provided for public schools in an equitable, efficient, and effective manner. In furtherance of its function, the division, subject to board direction, has the following powers and duties:

(a) To support the board in establishing public school facility construction guidelines pursuant to section 22-43.7-107;

(b) To support the board in conducting or causing to be conducted the financial assistance priority assessment of public schools throughout the state required by section 22-43.7-108, and, as part of such support, to inspect and assess public school facilities or evaluate the results of any such inspection and assessment conducted by any contractor retained by the board;

(c) At the request of the board, to undertake a preliminary review of financial assistance applications submitted by applicants and assist the board in the development of the prioritized list of public school facility capital construction projects recommended for financial assistance that the board is required to prepare pursuant to section 22-43.7-106 (2)(c);

(d) To assist applicants and potential applicants in identifying critical capital construction needs using the public school facility construction guidelines as specified in section 22-43.7-107; and

(e) To exercise such other powers and duties as may be necessary to adequately fulfill its function.

(3) In addition to the functions of the division specified in subsection (2) of this section, if the governor declares, by executive order or proclamation, a disaster emergency in any area of the state pursuant to section 24-33.5-704 (4), C.R.S., the division shall, as soon as possible following the declaration of the disaster emergency, contact each affected school facility in any area of the state in which the governor declared the disaster emergency to assess any facility needs resulting from the declared disaster emergency. The division must report its findings to the board as soon as possible following its outreach.



§ 22-43.7-106. Public school capital construction assistance board - creation - general powers and duties - rules

(1) (a) There is hereby created within the department the public school capital construction assistance board, which shall exercise its powers and perform its duties and functions under the department as if the same were transferred to the department by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S. The board shall consist of nine appointed members, none of whom shall hold any state elective office. Five voting members of the board shall constitute a quorum. Board members shall be appointed as follows:

(I) The state board shall appoint three members from different areas of the state and from urban, suburban, and rural school districts. The members appointed by the state board shall all have demonstrated experience regarding public school facility issues and shall include:

(A) One member who is a school district board member at the time of appointment;

(B) One member who is a public school superintendent or administrator at the time of appointment or has recent experience as a public school superintendent or administrator; and

(C) One member who is a school facilities planner or manager at the time of appointment or has recent experience as a school facilities planner or manager.

(II) The governor shall appoint three members. The members appointed by the governor shall include:

(A) One member who is an architect whose professional practice includes the design and rehabilitation of public school facilities at the time of appointment or who has recent experience rehabilitating existing public school facilities and designing new public school facilities;

(B) One member who is an engineer whose professional practice at the time of appointment includes public school facilities engineering or who has recent experience in public school facilities engineering; and

(C) One member who is a construction manager who at the time of appointment manages public school facilities construction projects or who has recent experience managing such projects.

(III) The general assembly shall appoint three members, one of whom shall be appointed by the speaker of the house of representatives, one of whom shall be appointed by the president of the senate, and one of whom shall be appointed jointly by the minority leaders of the house of representatives and the senate. The members appointed by the general assembly shall include:

(A) One member who is a school facilities planner or manager at the time of appointment or has recent experience as a school facilities planner or manager;

(B) One member who has expertise in technology, including but not limited to technology for individual student learning and classroom instruction; and

(C) One member who has public school finance expertise and knowledge regarding public school trust lands.

(b) Members of the board shall serve for terms of two years and may serve up to three consecutive terms; except that the initial terms of one of the members appointed by the state board, one of the members appointed by the governor, and the members appointed by the president of the senate and the minority leaders of the house of representatives and the senate shall be one year. The appointing authority for a member may remove the member for any cause that renders the member incapable of discharging or unfit to discharge the member's duties. The appropriate appointing authority shall fill any vacancy in the membership of the board by appointment, and a member appointed to fill a vacancy shall serve until the expiration of the term for which the vacancy was filled. Members of the board shall serve without compensation but shall receive reimbursement for travel and other necessary expenses actually incurred in the performance of their duties. The board shall elect a chair at its initial meeting.

(2) The function of the board is to protect the health and safety of students, teachers, and other persons using public school facilities and maximize student achievement by ensuring that the condition and capacity of public school facilities are sufficient to provide a safe and uncrowded environment that is conducive to students' learning. In performing its function, the board shall ensure the most equitable, efficient, and effective use of state revenues dedicated to provide financial assistance for capital construction projects pursuant to the provisions of this article by assessing public school capital construction needs throughout the state and providing expert recommendations based on objective criteria to the state board regarding the appropriate prioritization and allocation of such financial assistance. To further the performance of its function, the board, in addition to any other powers and duties specified in this article, has the following powers and duties:

(a) To establish public school facility construction guidelines as specified in section 22-43.7-107 to use in reviewing financial assistance applications and recommending to the state board a prioritized list of projects recommended to receive financial assistance as specified in paragraph (c) of this subsection (2);

(b) As soon as possible following the establishment of school facility construction guidelines pursuant to paragraph (a) of this subsection (2), to conduct or contract for a financial assistance priority assessment of public school buildings and facilities in this state based on the criteria set forth in section 22-43.7-107 (2);

(c) To review financial assistance applications and prepare and submit to the state board a prioritized list of projects to receive financial assistance and the amount and type of financial assistance that should be provided for each project;

(d) To establish guidelines for the division to follow when assisting potential applicants in identifying critical capital construction needs and preparing financial assistance applications pursuant to section 22-43.7-105 (2)(d);

(e) With the support of the division, to assist applicants that cannot feasibly maintain their own construction management staff in implementing the projects for which financial assistance is provided, including but not limited to providing assistance with the preparation of requests for bids or proposals, contract negotiations, contract implementation, and project and construction management;

(f) With the support of the division, to assist applicants in implementing energy-efficient public school facility design and construction practices;

(g) To authorize the state treasurer to enter into lease-purchase agreements on behalf of the state as authorized by this article in order to finance public school facility capital construction;

(h) To enter into sublease-purchase agreements on behalf of the state to sublease public school facilities financed by the lease-purchase agreements to applicants; and

(i) (I) To promulgate such rules, in accordance with article 4 of title 24, C.R.S., as are necessary and proper for the administration of this article, including but not limited to:

(A) Conflict of interest rules for board members;

(B) Rules establishing evaluation criteria for matching moneys requirement waiver or reduction applications submitted to the board pursuant to section 22-43.7-109 (10); and

(C) Rules establishing the means by which public school facilities and projects financed in whole or in part with financial assistance provided pursuant this article are to be publicly identified as having been so financed.

(II) The board shall provide a copy of any proposed board rule to the state board on or before the date on which the board issues a notice of proposed rule-making for the rule pursuant to section 24-4-103 (3), C.R.S.



§ 22-43.7-107. Public school facility construction guidelines - establishment by board - use

(1) (a) The board shall establish public school facility construction guidelines for use by the board in assessing and prioritizing public school capital construction needs throughout the state as required by section 22-43.7-108, reviewing applications for financial assistance, and making recommendations to the state board regarding appropriate allocation of awards of financial assistance from the assistance fund only to applicants. The board shall establish the guidelines in rules promulgated in accordance with article 4 of title 24, C.R.S.

(b) It is the intent of the general assembly that the public school facility construction guidelines established by the board be used only for the purposes specified in paragraph (a) of this subsection (1).

(2) The public school facility construction guidelines shall identify and describe the capital construction, renovation, and equipment needs in public school facilities and means of addressing those needs that will provide educational and safety benefits at a reasonable cost. In preparing the guidelines, the board shall address the following considerations:

(a) Health and safety issues, including security needs and all applicable building, health, safety, and environmental codes and standards required by state and federal law;

(b) Technology, including but not limited to telecommunications and internet connectivity technology, technology for individual student learning and classroom instruction, and technology, as defined in section 22-43.7-109 (5)(a)(I)(B), which includes hardware, devices, or equipment necessary for individual student learning and classroom instruction, including access to electronic instructional materials, or necessary for professional use by a classroom teacher;

(c) Building site requirements;

(d) Building performance standards and guidelines, including but not limited to green building and energy efficiency criteria as specified in executive order D0012 07, "Greening of State Government: Detailed Implementation", issued by the governor on April 16, 2007, or any subsequent executive orders or other policy directives concerning green building and energy efficiency criteria issued by the governor or the Colorado energy office;

(e) Functionality of existing and planned public school facilities for core educational programs, particularly those educational programs for which the state board has adopted state model content standards;

(f) Capacity of existing and planned public school facilities, taking into consideration potential expansion of services for the benefit of students such as full-day kindergarten and preschool- and school-based health services;

(g) Public school facility accessibility; and

(h) The historic significance of existing public school facilities and the potential to meet current programming needs by rehabilitating such facilities.

(3) The board and the division shall apply the public school facility construction guidelines in conducting the financial assistance priority assessment required by section 22-43.7-108.



§ 22-43.7-108. Statewide financial assistance priority assessment - public school facilities

(1) (a) As soon as possible following the establishment of the public school facility construction guidelines pursuant to section 22-43.7-107, the board shall conduct with the assistance of the division, or contract for, a financial assistance priority assessment of public school facilities throughout the state as provided in this section. The board shall order payment of the costs incurred in conducting or contracting for the financial assistance priority assessment from the assistance fund.

(b) It is the intent of the general assembly that the financial assistance priority assessment required by this section be used only for the purposes specified in paragraph (a) of this subsection (1) and section 22-43.7-107 (1)(a).

(2) (a) The financial assistance priority assessment shall assess public school facility capital construction projects based on:

(I) The condition of the public school facility;

(II) Air and water quality in the public school facility;

(III) Public school facility space requirements;

(IV) The ability to accommodate educational technology, including but not limited to technology for individual student learning and classroom instruction;

(V) Site requirements for the public school facility;

(VI) Public school facility demographics, including a five-year projection concerning anticipated substantial changes in the pupil count of individual public school facilities; and

(VII) Annualized utility costs, including electricity, natural gas, propane, water, sewer, waste removal, telecommunications, internet, or other monthly billed utility services.

(b) The financial assistance priority assessment shall include five-year projections regarding the issues described in paragraph (a) of this subsection (2).

(c) The board, or the division upon the board's request, shall establish a database to store the data collected through the financial assistance priority assessment conducted pursuant to this section. The board or the division shall make the data collected available to the public in a form that is easily accessible and complies with any federal or state laws or regulations concerning privacy.

(3) The board shall use the public school facility construction guidelines established pursuant to section 22-43.7-107 in conducting the financial assistance priority assessment described in this section.



§ 22-43.7-109. Financial assistance for public school capital construction - application requirements - evaluation criteria - local match requirements - technology grants - rules - definition

(1) For fiscal years commencing on or after July 1, 2008, the board, with the support of the division and subject to the approval of the state board and, in the case of financial assistance that involves lease-purchase agreements, subject to both the preliminary approval of the state board and the final approval of the capital development committee, regarding financial assistance awards as specified in this section, shall provide financial assistance as specified in this section subject to the following limitations:

(a) The board may only provide financial assistance for a capital construction project for a public school facility that the applicant owns or will have the right to own in the future under the terms of a lease-purchase agreement with the owner of the facility or a sublease-purchase agreement with the state entered into pursuant to section 22-43.7-110 (2).

(b) The board may only provide financial assistance for a capital construction project for a public school in existence for at least three years at any time before the board receives an application for financial assistance.

(1.5) (a) Notwithstanding any provision of this article to the contrary, for fiscal years commencing on or after July 1, 2016, and subject to rules adopted by the board pursuant to paragraph (b) of this subsection (1.5), the board, with the support of the division and subject to the approval of the state board and the lessor of the property, may provide financial assistance as specified in this section to an applicant that is operating or will operate in the next budget year in a leased facility that is:

(I) Listed on the state inventory of real property and improvements and other capital assets maintained by the office of the state architect pursuant to section 24-30-1303.5, C.R.S.; or

(II) State-owned property leased by the state board of land commissioners, described in section 36-1-101.5, C.R.S., to the applicant.

(b) The board shall promulgate rules relating to the award of financial assistance pursuant to this subsection (1.5).

(c) It is the intent of the general assembly that an award of financial assistance pursuant to this subsection (1.5) must be used to preserve or enhance the value of state-owned, leased property.

(2) (a) Except as otherwise provided in subparagraph (II) of paragraph (b) of this subsection (2), the board shall establish an annual financial assistance timeline for use by applicants in applying for financial assistance and otherwise meeting financial assistance requirements and for use by the board in reviewing financial assistance applications and recommending financial assistance awards to the state board. The timeline shall specify:

(I) A deadline for applicants to submit financial assistance applications to the board that allows sufficient time for submission of such applications;

(II) The period in which the board, with the support of the division, will review financial assistance applications;

(III) A deadline, no later than June 7, 2013, and no later than June 1 of each year thereafter, for the board to submit to the state board the prioritized list of projects for which the board recommends the provision of financial assistance as required by subsection (7) of this section; and

(IV) Any additional deadlines or deadline extension periods needed to ensure that applicants seeking voter approval to obtain matching moneys required pursuant to subsection (9) of this section have sufficient opportunity to obtain such voter approval or otherwise needed to ensure the efficient and effective administration of this article.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2):

(I) The board:

(A) After receiving an application for emergency financial assistance made pursuant to subsection (8) of this section, may provide emergency financial assistance to an applicant at any time; and

(B) May establish a timeline for the 2008-09 fiscal year or the 2008-09 and 2009-10 fiscal years only that takes into account any incomplete status of the priority assessment required by section 22-43.7-108, allows awards of financial assistance to be made based on consideration of so much of the assessment as has been completed, and differs from subsequent annual timelines.

(II) In order to ensure efficient submission and review of financial assistance applications and allow the board to provide financial assistance as soon as is feasible, on and after May 22, 2008, but before the appointment of the board, the state board, or such personnel of the department as the state board may designate, may establish interim financial assistance application deadlines and applications for use by applicants in applying for financial assistance for the 2008-09 fiscal year only. The state board may also designate department personnel to preliminarily review financial assistance applications until such time as the board and the director of the division have been appointed.

(3) A charter school that chooses to apply for financial assistance must apply directly to the board. A charter school shall notify its authorizer if the charter school applies for financial assistance. The authorizer for an applying charter school may submit a letter to the board stating its position on the application. The Colorado school for the deaf and blind shall also apply for financial assistance directly. Financial assistance awarded to a charter school as a matching cash grant shall be provided to the authorizer, which shall distribute all financial assistance received as a grant to the charter school and may not retain any portion of such moneys for any purpose. All other financial assistance shall be provided in the form of lease payments made by the board directly to a lessor or trustee as required by the terms of the applicable lease-purchase agreement.

(4) Applications for financial assistance submitted to the board shall be in a form prescribed by the board and shall include:

(a) A description of the scope and nature of the public school facility capital construction project for which financial assistance is sought;

(b) A description of the architectural, functional, and construction standards that are to be applied to the capital construction project that indicates whether the standards are consistent with the public school facility construction guidelines established by the board pursuant to section 22-43.7-107 and provides an explanation for the use of any standard that is not consistent with the guidelines;

(c) The estimated amount of financial assistance needed for the capital construction project and the form and amount of matching moneys that the applicant will provide for the project;

(d) (I) If the capital construction project involves the construction of a new public school facility or a major renovation of an existing public school facility, a demonstration of the ability and willingness of the applicant to maintain the project over time that includes, at a minimum, the establishment of a capital renewal budget and a commitment to make annual contributions to a capital renewal reserve within a school district's capital reserve fund or any functionally similar reserve fund separately maintained by an applicant that is not a school district.

(II) As used in this paragraph (d), "capital renewal reserve" means moneys set aside by an applicant for the specific purpose of replacing major public school facility systems with projected life cycles such as roofs, interior finishes, electrical systems and heating, ventilating, and air conditioning systems.

(e) If the application is for financial assistance for the renovation, reconstruction, expansion, or replacement of an existing public school facility, a description of the condition of the public school facility at the time the applicant purchased or completed the construction of the public school facility and, if the public school facility was not new or was not adequate at that time, the rationale of the applicant for purchasing the public school facility or constructing it in the manner in which it did;

(f) A statement regarding the means by which the applicant intends to provide matching money required for the projects, including but not limited to means such as voter-approved multiple-fiscal year debt or other financial obligations; utility cost savings associated with any utility costs-savings contract, as defined in section 24-30-2001 (6); gifts, grants, donations, a loan obtained pursuant to section 22-43.7-110.5, or any other means of financing permitted by law; or the intent of the applicant to seek a waiver of the matching money requirement pursuant to subsection (10) of this section. If an applicant that is a school district or a board of cooperative services with a participating school district intends to raise matching money by obtaining voter approval to enter into a sublease-purchase agreement that constitutes an indebtedness of the district as authorized by section 22-32-127, it shall indicate whether it has received the required voter approval or, if the election has not already been held, the anticipated date of the election.

(g) A description of any efforts by the applicant to coordinate capital construction projects with local governmental entities or community-based or other organizations that provide facilities or services that benefit the community in order to more efficiently or effectively provide such facilities or services, including but not limited to a description of any financial commitment received from any such entity or organization that will allow better leveraging of any financial assistance awarded;

(g.5) If deemed relevant by the applicant, a statement of the applicant's annualized utility costs, including electricity, natural gas, propane, water, sewer, waste removal, telecommunications, internet, or other monthly billed utility services, and the amount of any reduction in such costs expected to result if the applicant receives financial assistance; and

(h) Any other information that the board may require for the evaluation of the project.

(5) The board, taking into consideration the financial assistance priority assessment conducted pursuant to section 22-43.7-108, shall prioritize applications that describe public school facility capital construction projects deemed eligible for financial assistance based on the following criteria, in descending order of importance:

(a) (I) (A) Projects that will address safety hazards or health concerns at existing public school facilities, including concerns relating to public school facility security, and projects that are designed to incorporate technology into the educational environment.

(B) As used in this subsection (5)(a)(I), "technology" means hardware, devices, or equipment necessary for individual student learning and classroom instruction, including access to electronic instructional materials, or necessary for professional use by a classroom teacher.

(II) In prioritizing an application for a public school facility renovation project that will address safety hazards or health concerns, the board shall consider the condition of the entire public school facility for which the project is proposed and determine whether it would be more fiscally prudent to replace the entire facility than to provide financial assistance for the renovation project.

(b) Projects that will relieve overcrowding in public school facilities, including but not limited to projects that will allow students to move from temporary instructional facilities into permanent facilities; and

(c) Repealed.

(d) All other projects.

(6) The board may request that the division undertake a preliminary review of any or all applications for financial assistance, and the board may also request that any department, agency, or institution of state government with expertise or experience in construction management provide assistance to the board with regard to the evaluation of such applications for financial assistance.

(7) (a) Pursuant to the timelines established pursuant to subsection (2) of this section for any fiscal year for which financial assistance is to be awarded, and after prioritizing public school facility capital construction projects as specified in subsection (5) of this section, the board shall submit to the state board a prioritized list of projects for which the board recommends the provision of financial assistance. The prioritized list must include the board's recommendation as to the amount and type of financial assistance to be provided and a statement of the source and amount of applicant matching moneys for each recommended project based upon information provided by the applicant. The board may recommend that any specific project only receive financial assistance if another higher priority project or group of projects becomes ineligible for financial assistance due to the inability of an applicant to raise required matching moneys by a deadline prescribed by the board as a condition of a financial assistance award for the higher priority project or group of projects. If an applicant is approved for an award of financial assistance as an alternate award recipient and the applicant successfully raises required matching moneys through voter-approval of a ballot question for contracting bonded indebtedness but does not actually receive financial assistance because all primary award recipients or higher priority alternate award recipients also successfully raised required matching moneys, the alternate award recipient may resubmit its application for financial assistance as previously approved during the next application cycle. If the board, in consultation with the state treasurer, determines that the combination of matching moneys raised by the alternate award recipient, plus either unspent proceeds from completed lease-purchase agreements or moneys to be raised through entry into an additional lease-purchase agreement that the state has the capacity to execute, or both, are sufficient to fund the applicant's project, the board may award financial assistance to the applicant and, if necessary, order the state treasurer to enter into a lease-purchase agreement on behalf of the state. The state board shall review and make decisions regarding the prioritized list no later than June 20 of each year and may approve, disapprove, or modify the provision of financial assistance for any project recommended by the board if the state board concludes that the board misinterpreted the results of the prioritization assessment conducted pursuant to section 22-43.7-108 or misapplied the prioritization criteria specified in subsection (5) of this section. The state board shall specifically explain in writing its reasons for finding that the board misinterpreted the results of the priority assessment or misapplied the prioritization criteria when disapproving or modifying any financial assistance award recommended by the board.

(b) No later than June 25 of each year, the state board shall submit to the capital development committee a revised prioritized list that includes only those projects for which the state board is recommending awards of financial assistance that involve lease-purchase agreements. The state board shall submit with the list the information regarding the details of the financing of the listed projects that the board submitted to the state board as required by paragraph (a) of this subsection (7). No later than July 15 of each year, the capital development committee may approve the list or may disapprove the list if the committee concludes that the inclusion of one or more of the projects on the list will unreasonably increase the cost of providing financial assistance that involves lease-purchase agreements for all of the projects on the list. If the capital development committee does not approve or disapprove the list by July 15, it is deemed to have approved the list as submitted.

(c) If the capital development committee disapproves the revised prioritized list, it shall provide its reasons for doing so in writing to the board no later than July 20. No later than August 1, the board may resubmit the list with modifications or additional information, or both, that address the committee's concerns. No later than August 15, the capital development committee may approve the entire resubmitted list or may disapprove one or more projects on the resubmitted list if the committee again concludes that the inclusion of the project or projects will unreasonably increase the cost of providing financial assistance that involves lease-purchase agreements for all of the projects on the list. If the capital development committee disapproves a project on the resubmitted list, the project shall not receive financial assistance that involves lease-purchase agreements, and the remaining projects on the resubmitted list shall receive such financial assistance as recommended by the state board. If the capital development committee does not approve or disapprove the resubmitted list by August 15, it is deemed to have approved the list as resubmitted.

(8) (a) Notwithstanding any other provision of this section, in the event of a public school facility emergency, an entity that may be an applicant and that is operating in the affected public school facility may submit an application to the board for emergency financial assistance to address the emergency. The application shall disclose any insurance proceeds, cash reserves, or capital construction reserves available to pay the costs of addressing the emergency, and insurance proceeds that become available only after an applicant has received emergency financial assistance shall be used first to reimburse the assistance fund for the emergency financial assistance. The board shall meet within fifteen days of receiving the application to determine whether to recommend to the state board that emergency financial assistance be provided, the amount of any assistance recommended to be provided, and any recommended conditions that the applicant must meet to receive the assistance. The state board shall meet within five days of receiving the board's recommendations to determine whether to authorize the board to award emergency financial assistance as recommended by the board, modify the recommended award of assistance, or prohibit the board from awarding assistance. The board may use any unencumbered and unexpended moneys in the assistance fund, including the emergency reserve of the assistance fund, to provide emergency financial assistance. The board may use up to ten percent of the moneys in the assistance fund that have been transferred to the fund pursuant to section 22-43.7-104 (2)(d) during the applicable fiscal year to prioritize financial assistance to applicants pursuant to paragraph (c) of this subsection (8).

(b) As used in this subsection (8), "public school facility emergency" means an unanticipated event that makes all or a significant portion of a public school facility unusable for educational purposes or threatens the health or safety of persons using the public school facility.

(c) An entity that may be an applicant, that is operating a public school facility that is located in an area of the state in which the governor declared a disaster emergency pursuant to section 24-33.5-704 (4), C.R.S., and that experienced a public school facility emergency as a result of the disaster emergency may apply to the board for emergency financial assistance to address the emergency pursuant to this subsection (8). In determining whether to recommend to the state board that emergency financial assistance be provided, the amount of any assistance recommended to be provided, and any recommended conditions that the applicant must meet to receive assistance, the board shall consider the findings that the division provided to the board pursuant to section 22-43.7-105 (3). Based on the criteria specified in paragraph (b) of subsection (10) of this section, the board may waive or reduce the matching moneys requirement specified in subsection (9) of this section for any recipient of emergency financial assistance pursuant to this paragraph (c).

(9) Except as otherwise provided in subsection (10) of this section, the board may recommend, and the state board may approve financial assistance that does not involve a lease-purchase agreement for or recommend to the capital development committee the approval of financial assistance that involves a lease-purchase agreement for a public school facility capital construction project only if the applicant provides matching moneys in an amount equal to a percentage of the total financing for the project determined by the board after consideration of the applicant's financial capacity, as determined by the following factors:

(a) With respect to a school district's application for financial assistance:

(I) The school district's assessed value per pupil relative to the state average;

(II) The school district's median household income relative to the state average;

(III) The school district's bond redemption fund mill levy relative to the statewide average;

(IV) The percentage of pupils enrolled in the school district who are eligible for free or reduced-cost lunch;

(V) The school district's current available bond capacity remaining;

(VI) The school district's unreserved fund balance as a percentage of its annual budget; and

(VII) The amount of effort put forth by the school district to obtain voter approval for a ballot question for bonded indebtedness, including but not limited to a ballot question for entry by the district into a sublease-purchase agreement of the type that constitutes an indebtedness of the district pursuant to section 22-32-127, during the ten years preceding the year in which the district submitted the application, which factor may be used only to reduce the percentage of matching moneys required from a district that has put forth such effort and not to increase the amount of matching moneys required from any district;

(b) With respect to a board of cooperative services' application for financial assistance:

(I) The average assessed value per pupil of all members of the board of cooperative services participating in the capital construction project relative to the state average;

(II) The average median household income of all members of the board of cooperative services participating in the capital construction project relative to the state average;

(III) The average bond redemption fund mill levy of all members of the board of cooperative services participating in the capital construction project relative to the statewide average;

(IV) The percentage of pupils enrolled in the member schools within the board of cooperative services that are participating in the capital construction project who are eligible for free or reduced-cost lunch;

(V) The average available bond capacity remaining of all members of the board of cooperative services participating in the capital construction project;

(VI) The average unreserved fund balance as a percentage of the annual budget of all members of the board of cooperative services participating in the capital construction project; and

(VII) The amount of effort put forth by the members of the board of cooperative services to obtain voter approval for a ballot question for bonded indebtedness, including but not limited to a ballot question for entry by any member into a sublease-purchase agreement of the type that constitutes an indebtedness of the member pursuant to section 22-32-127, during the ten years preceding the year in which the board of cooperative services submitted the application. This factor may be used only to reduce the percentage of matching moneys required from a board of cooperative services if one or more of its members have put forth such effort and may not be used to increase the amount of matching moneys required from any board of cooperative services.

(c) With respect to a charter school's application for financial assistance:

(I) The weighted average of the match percentages for the school districts of residence for the students enrolled in a district charter school or fifty percent of the average of the match percentages for all school districts in the state for an institute charter school;

(II) Whether the charter school's authorizer retains no more than ten percent of its capacity to issue bonds pursuant to article 42 of this title;

(III) Whether the charter school is operating in a district-owned facility at the time it submits its application;

(IV) In the ten years preceding the year in which the charter school submits the application, the number of times the charter school has attempted to obtain or has obtained:

(A) Bond proceeds pursuant to section 22-30.5-404 through inclusion in a ballot measure submitted by the charter school's authorizer to the registered electors of the school district;

(B) Proceeds from a special mill levy for capital needs pursuant to section 22-30.5-405;

(C) Grant funding for capital needs from a source other than the assistance fund; and

(D) Funding for capital construction from bonds issued on its behalf by the Colorado educational and cultural facilities authority created and existing pursuant to section 23-15-104 (1)(a), C.R.S., or from some other source of financing;

(V) If the charter school is a district charter school, the student enrollment of the charter school as a percentage of the student enrollment of the charter school's authorizing school district;

(VI) The percentage of students enrolled in the charter school who are eligible for the federal free and reduced-cost lunch program in relation to the overall percentage of students enrolled in the public schools in the state who are eligible for the federal free and reduced-cost lunch program;

(VII) The percentage of the per pupil revenue received by the charter school that the charter school spends on facility costs other than facilities operations and maintenance; and

(VIII) The charter school's unreserved fund balance as a percentage of its annual budget.

(10) (a) A school district shall not be required to provide any amount of matching moneys in excess of the difference between the school district's limit of bonded indebtedness, as calculated pursuant to section 22-42-104, and the total amount of outstanding bonded indebtedness already incurred by the school district.

(b) An applicant may apply to the board for a waiver or reduction of the matching moneys requirement specified in subsection (9) of this section. The board may grant a waiver or reduction if it determines that the waiver or reduction would significantly enhance educational opportunity and quality within a school district, board of cooperative services, or applicant school, that the cost of complying with the matching moneys requirement would significantly limit educational opportunities within a school district, board of cooperative services, or applicant school, or that extenuating circumstances deemed significant by the board make a waiver appropriate.

(c) The amount of bonded indebtedness that a school district that is a member of a board of cooperative services incurs in order to provide matching moneys for the board of cooperative services shall not constitute bonded indebtedness of the school district subject to the limits on bonded indebtedness specified in section 22-42-104.

(11) In determining the amount of each recommended award of financial assistance, the board shall seek to be as equitable as practicable by considering the total financial capacity of each applicant.

(12) Notwithstanding any provision of this section to the contrary, the match percentage for a charter school calculated pursuant to paragraph (c) of subsection (9) of this section shall not be higher than the highest match percentage for a school district, or lower than the lowest match percentage for a school district, in the same grant cycle.

(13) For fiscal year 2018-19 and for each succeeding fiscal year, the board, with the support of the division and subject to the approval of the state board regarding financial assistance awards as specified in this section, may provide financial assistance in the form of technology grants. In conjunction with its establishment of an annual financial assistance timeline as required by subsection (2)(a) of this section, the board shall annually notify all potential applicants, by such means as the board deems appropriate, that it will accept and consider applications for financial assistance in the form of technology grants. To be eligible for a technology grant, an applicant for financial assistance must apply specifically for such a grant in accordance with the financial assistance timeline established by the board pursuant to subsection (2)(a) of this section and must submit an application in the form prescribed by the board pursuant to subsection (4) of this section. The board may award a technology grant to fund technology, including but not limited to communications and internet connectivity technology, technology for individual student learning and classroom instruction, and technology as defined in subsection (5)(a)(I)(B) of this section.



§ 22-43.7-110. Financial assistance - grants - lease-purchase agreements

(1) The board may provide financial assistance for those public school facility capital construction projects for which the state board has authorized the provision of financial assistance pursuant to section 22-43.7-109 (7) by providing matching grants from the assistance fund.

(2) Subject to the following requirements and limitations, the board may also instruct the state treasurer to enter into lease-purchase agreements on behalf of the state to provide financial assistance to applicants by financing public school facility capital construction projects for which the state board has recommended and the capital development committee has authorized the provision of financial assistance that involves a lease-purchase agreement pursuant to section 22-43.7-109 (7):

(a) Subject to the limitation specified in paragraph (b) of this subsection (2), the maximum total amount of annual lease payments payable by the state during any fiscal year under the terms of all outstanding lease-purchase agreements entered into by the state treasurer as instructed by the board pursuant to this subsection (2) is:

(I) Twenty million dollars for the 2008-09 fiscal year;

(II) Forty million dollars for the 2009-10 fiscal year;

(III) Sixty million dollars for the 2010-11 fiscal year;

(IV) Eighty million dollars for the 2011-12 fiscal year and for each fiscal year thereafter through the 2015-16 fiscal year;

(V) Ninety million dollars for the 2016-17 fiscal year; and

(VI) One hundred million dollars for the 2017-18 fiscal year and for each fiscal year thereafter.

(b) (I) The state treasurer may enter into lease-purchase agreements for which the aggregate annual lease payments of principal or interest for any fiscal year exceed one-half of the maximum total amount of annual lease payments permitted for the fiscal year pursuant to paragraph (a) of this subsection (2) only if the aggregate amount of matching moneys expected to be credited to the assistance fund pursuant to paragraph (c) of this subsection (2) and section 22-43.7-104 (2)(b)(IV) and any interest or income derived from the deposit and investment of the matching moneys is at least equal to the annual lease payments of principal and interest that exceed one-half of said maximum total amount.

(II) For purposes of subparagraph (I) of this paragraph (b), in calculating one-half the maximum total amount of annual lease payments permitted for the fiscal year pursuant to paragraph (a) of this subsection (2), the state treasurer shall not include any amount of annual lease payments of principal or interest that are attributable to loans of matching moneys for eligible charter schools that the board approves pursuant to section 22-43.7-110.5.

(c) Whenever the state treasurer enters into a lease-purchase agreement on behalf of the state pursuant to this subsection (2) to finance a public school facility, the board shall enter into a sublease-purchase agreement for the facility on behalf of the state with the applicant that will use the facility. The sublease-purchase agreement shall require the applicant to perform for the state all duties of the state to maintain and operate the public school facility that are required by the lease-purchase agreement and to make periodic rental payments to the state, which payments shall be credited to the assistance fund as matching moneys of the applicant. The sublease-purchase agreement shall also provide for the transfer of ownership of the public school facility from the state to the applicant upon the fulfillment of both the state's obligations under the lease-purchase agreement and the applicant's obligations under the sublease-purchase agreement. A sublease-purchase agreement may provide that the legal obligation of an applicant to make periodic rental payments is subject to the annual appropriation of moneys for that purpose by the applicant if the absence of such a provision would create a district multiple-year fiscal obligation without voter approval in advance in violation of section 20 (4)(b) of article X of the state constitution.

(d) A lease-purchase agreement entered into by the state treasurer on behalf of the state pursuant to this subsection (2) shall provide that all payment obligations of the state under the agreement are subject to annual appropriation by the general assembly and that obligations shall not be deemed or construed as creating an indebtedness of the state within the meaning of any provision of the state constitution or the laws of the state concerning or limiting the creation of indebtedness by the state.

(e) A lease-purchase agreement entered into by the state treasurer on behalf of the state pursuant to this subsection (2) may contain such terms, provisions, and conditions as the state treasurer may deem appropriate. The provisions shall allow the state to receive title to the real and personal property that is the subject of the agreement on or prior to the expiration of the entire term of the agreement, including all optional renewal terms. Such a lease-purchase agreement may further provide for the issuance, distribution, and sale of instruments evidencing rights to receive rentals and other payments made and to be made under the agreement. Such instruments shall not be notes, bonds, or any other evidence of indebtedness of the state within the meaning of any provision of the state constitution or the laws of the state concerning or limiting the creation of indebtedness by the state. Interest paid under a lease-purchase agreement, including interest represented by such instruments, shall be exempt from Colorado income tax.

(f) The board may only enter into a sublease-purchase agreement on behalf of the state pursuant to this subsection (2) if the state treasurer has reviewed the agreement and provided written authorization to the board to enter into the agreement.

(g) If the state treasurer deems it to be necessary or advisable, the state treasurer may enter into a lease-purchase agreement on behalf of the state for only a portion of a public school facility for which financial assistance is being provided or for all or a portion of a different public school facility or other property of a school district.

(h) Notwithstanding the authority of the board to instruct the state treasurer to enter into lease-purchase agreements on behalf of the state, in order to ensure that lease-purchase agreements are entered into under favorable financial market conditions, the state treasurer shall have sole discretion to determine the timing of the state treasurer's entry into any lease-purchase agreement on behalf of the state pursuant to this subsection (2).



§ 22-43.7-110.3. Department - charter school facilities assistance account - distribution - definitions

(1) Subject to annual appropriations, the department shall distribute the moneys credited to the charter school facilities assistance account created in section 22-43.7-104 (2)(d) as provided in this section. A qualified charter school may use moneys received from the charter school facilities assistance account for capital construction purposes.

(2) (a) The department shall annually distribute the moneys credited to the charter school facilities assistance account based on each school district's certified charter school pupil enrollment and each institute charter school's certified pupil enrollment for the applicable fiscal year.

(b) (I) Each school district that provides funding pursuant to section 22-30.5-112 or 22-30.5-112.1 to at least one qualified charter school in a fiscal year shall, for that fiscal year, receive an amount equal to the percentage of the total certified charter school pupil enrollment for all qualified charter schools statewide for the applicable fiscal year that is attributable to the district's certified charter school pupil enrollment, multiplied by the amount credited to the charter school facilities assistance account for the applicable fiscal year.

(II) A school district shall distribute the moneys received pursuant to this paragraph (b) to each qualified charter school of the school district in an amount equal to the percentage of the school district's certified charter school pupil enrollment that is attributable to pupils expected to be enrolled in the qualified charter school, multiplied by the total amount of moneys received by the school district pursuant to this paragraph (b) for the applicable fiscal year. The school district shall not retain any portion of the moneys received pursuant to this paragraph (b) to defray administrative expenses or for any other purpose.

(c) (I) The state charter school institute, in each fiscal year in which it distributes moneys to at least one institute charter school that is a qualified charter school, shall, for that fiscal year, receive an amount equal to the percentage of the total certified charter school pupil enrollment for all qualified charter schools for the applicable fiscal year that is attributable to institute charter schools that are qualified charter schools, multiplied by the amount credited to the charter school facilities assistance account for the applicable fiscal year.

(II) The state charter school institute shall distribute the moneys received pursuant to this paragraph (c) to each institute charter school that is a qualified charter school in an amount equal to the percentage of the total institute charter school certified pupil enrollment that is attributable to pupils expected to be enrolled in the qualified institute charter school, multiplied by the total amount of moneys received by the state charter school institute pursuant to this paragraph (c) for the applicable fiscal year. The state charter school institute shall not retain any portion of the moneys received pursuant to this paragraph (c) to defray administrative expenses or for any other purpose.

(d) As used in this section:

(I) "Capital construction" has the same meaning as provided in section 22-54-124 (1)(a).

(II) "District's certified charter school pupil enrollment" has the same meaning as provided in section 22-54-124 (1)(c).

(III) "Institute charter school's certified pupil enrollment" has the same meaning as provided in section 22-54-124 (1)(c.5).

(IV) "Qualified charter school" has the same meaning as provided in section 22-54-124 (1)(f.6).

(V) "Total certified charter school pupil enrollment" means the pupil enrollment certified by the department pursuant to section 22-54-124 (3)(b).



§ 22-43.7-110.5. Charter school matching moneys loan program - rules - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Eligible charter school" means a charter school that is:

(I) A qualified charter school as defined in section 22-30.5-408 (1)(c); and

(II) Authorized to receive financial assistance pursuant to section 22-43.7-109 (7).

(b) "Loan program" means the charter school matching moneys loan program created in this section.

(2) (a) There is hereby created the charter school matching moneys loan program to assist eligible charter schools in obtaining the matching moneys required for an award of financial assistance pursuant to section 22-43.7-109. Through the loan program, the board may approve a loan for an eligible charter school in an amount that does not exceed fifty percent of the amount of matching moneys calculated for the eligible charter school pursuant to section 22-43.7-109 (9)(c).

(b) The board shall direct the state treasurer to include the amount of a loan approved pursuant to this section in the lease-purchase agreement entered into pursuant to section 22-43.7-110 (2) to provide financial assistance to the eligible charter school for which the loan is approved.

(3) An eligible charter school that chooses to seek a loan through the loan program shall apply to the board to receive a loan. The board shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., establishing the contents of a loan application and the timelines and procedures for applying for a loan through the loan program.

(4) To receive a loan through the loan program, an eligible charter school shall:

(a) Authorize the state treasurer to withhold moneys payable to the eligible charter school in the amount of the loan payments pursuant to the procedure described in section 22-30.5-406;

(b) Pay an interest rate on the loan that is equal to the interest rate paid by the state treasurer on the lease-purchase agreement entered into pursuant to section 22-43.7-110 to provide financial assistance to the eligible charter school for which the loan is approved;

(c) Amortize the loan payments over the same period in years as the lease-purchase agreement entered into pursuant to section 22-43.7-110 to provide financial assistance to the eligible charter school for which the loan is approved; except that the eligible charter school may pay the full amount of the loan early without incurring a prepayment penalty; and

(d) Create an escrow account for the benefit of the state with a balance in the amount of six months of loan payments.



§ 22-43.7-111. Reporting requirements - auditing by state auditor

(1) Notwithstanding section 24-1-136 (11)(a)(I), no later than February 15, 2010, and no later than each February 15 thereafter, the board shall present a written report to the education and finance committees of the house of representatives and the senate and the capital development committee, or any successor committees, regarding the provision of financial assistance to applicants pursuant to this article 43.7. The report must include, at a minimum:

(a) An accounting of the financial assistance provided through the prior fiscal year that includes:

(I) A statement of the aggregate amount of financial assistance awarded through the prior fiscal year, including statements of the amount of grants provided, and the amount of payments made and payments committed to be made but not yet made in connection with lease-purchase agreements;

(II) A statement of the aggregate amount of financial assistance provided as grants and the aggregate amount of payments made in connection with lease-purchase agreements during the prior fiscal year;

(III) A list of the public school facility capital construction projects for which financial assistance has been provided, which must include a sublist of projects for which financial assistance has been provided in the form of technology grants pursuant to section 22-43.7-109 (13), a brief description of each project, a statement of the amount and type of financial assistance provided for each project and, where applicable, the amount of financial assistance committed to be provided for but not yet provided for each project, a statement of the amount of matching moneys provided by the applicant for each project and, where applicable, the amount of matching moneys committed to be provided by the applicant but not yet provided for each project, and a summary of the reasons of the board and the state board for providing financial assistance for the project; and

(IV) A list of the public school facility capital construction projects for which financial assistance has been provided during the prior fiscal year, which must include a sublist of projects for which financial assistance has been provided in the form of technology grants pursuant to section 22-43.7-109 (13), a brief description of each project, a statement of the amount and type of financial assistance provided for each project, and a statement of the amount of matching moneys provided by the applicant for each project.

(b) A summary of the findings and conclusions of any public school facility inspections conducted during the prior fiscal year;

(c) A summary of any differences between the common physical design elements and characteristics of the highest performing schools in the state and the lowest performing schools in the state as measured by academic productivity measures such as the state assessments administered pursuant to section 22-7-1006.3 or Colorado ACT results; and

(d) A list of the financial assistance applications for public school facility capital construction that were denied financial assistance during the prior fiscal year, which must include a sublist of denied applications for projects for which financial assistance in the form of technology grants was requested pursuant to section 22-43.7-109 (13), that includes for each project:

(I) A brief project description;

(II) A statement of the amount and type of financial assistance requested for the project;

(III) A statement indicating whether or not the board recommended a financial assistance award for the project; and

(IV) A summary of the reasons why the board or the state board denied financial assistance for the project.

(e) An estimate, to the extent feasible, of the total amounts of revenues to be credited to the assistance fund during the current fiscal year and the next fiscal year and financial assistance to be awarded during the next fiscal year, including separate estimates of the total amounts of financial assistance to be awarded as cash grants and under the terms of lease-purchase agreements entered into pursuant to section 22-43.7-110 (2).

(2) No later than February 15, 2014, the board shall prepare and make available electronically on the website of the department a report to the taxpayers of the state regarding the provision of financial assistance to applicants pursuant to this article during the five prior fiscal years. The report shall include, at a minimum, the information specified in subsection (1) of this section for each of the five prior fiscal years and an aggregation of any of such information that can feasibly be aggregated for the full five-year period.

(3) Repealed.



§ 22-43.7-112. Attorney general as legal advisor

The attorney general shall act as legal advisor for the board, and with the consent of the attorney general, the board may employ additional legal counsel.



§ 22-43.7-113. Colorado school for the deaf and blind - special rules

Except to the extent otherwise provided by the board in rules promulgated in accordance with article 4 of title 24, C.R.S., in order to account for any revenue-raising limitations of the Colorado school for the deaf and blind created and existing pursuant to section 22-80-102 (1)(a) not shared by school districts, the school shall be subject to the same financial assistance application requirements and financial assistance prioritization criteria as a school district.



§ 22-43.7-114. Capital construction assistance awarded for fiscal year 2007-08 - continued payment

Any capital construction assistance awarded to school districts or charter schools prior to the end of the 2007-08 fiscal year pursuant to this article, as it existed prior to May 22, 2008, shall continue to be paid.



§ 22-43.7-115. Tax increases not required

Nothing in this article shall be deemed to require a school district to increase taxes.



§ 22-43.7-116. Open record and open meetings

In exercising their powers and duties pursuant to this article, the board and the division shall be subject to the open meetings provisions of the "Colorado Sunshine Act of 1972", article 6 of title 24, C.R.S., as set forth in part 4 of said article, and the open records provisions set forth in article 72 of title 24, C.R.S.






Part 2 - Full-Day Kindergarten Facility Capital Construction Assistance

§ 22-43.7-201. Full-day kindergarten facility capital construction fund - creation - definitions

(1) There is hereby established in the state treasury the full-day kindergarten facility capital construction fund, referred to in this part 2 as the "fund". The fund shall consist of any moneys annually appropriated thereto by the general assembly for the purposes of this part 2. All interest and income earned on the deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a budget year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(2) The public school capital construction assistance board shall use the moneys in the fund to provide grants or matching grants to any school district or institute charter school that is undertaking a capital construction project to renovate a facility, rent a facility, or provide a temporary auxiliary facility that will be used in conjunction with providing a full-day kindergarten program. The board shall award a grant or matching grant pursuant to this part 2 to a school district or institute charter school only if, without the grant or matching grant, the school district or institute charter school would be unable to provide a facility in which to offer a full day of kindergarten to more students than were offered a full day of kindergarten in the 2007-08 budget year. For purposes of this part 2, "temporary auxiliary facility" means a temporary building that will be placed on the same campus as a main educational facility.

(3) Each budget year, the board shall use fifty percent of the moneys in the fund to provide grants pursuant to this part 2 and fifty percent of the moneys in the fund to provide matching grants pursuant to this part 2.



§ 22-43.7-202. Applications for grants and matching grants - rules

(1) Each applicant for a grant or matching grant pursuant to this part 2 shall submit an application to the board no later than July 1 for the budget year commencing on that July 1. An individual school of a school district, including a district charter school, may apply for a grant or matching grant through the school district in which the school is located, and the school district may then apply to the board for the grant or matching grant on behalf of the school. An institute charter school may apply directly to the board.

(2) The board or its designees shall evaluate each application submitted by a school district or an institute charter school based on the factors set forth in this section and such other factors as the board may establish by rule.

(3) Each application for a grant or a matching grant submitted to the board pursuant to this section shall be in a form prescribed by the board and shall include:

(a) A description of the scope and nature of the capital construction project to renovate a facility or provide a temporary auxiliary facility for a full-day kindergarten program;

(b) A description of the architectural, functional, and construction standards that are to be applied to the facility that is the subject of the capital construction project;

(c) The total estimated cost of the capital construction project;

(d) The form and amount of financial effort that will be provided by the school district or the institute charter school for the capital construction project;

(e) A demonstration of the school district's or the institute charter school's ability and willingness to maintain a capital construction project funded pursuant to this part 2; and

(f) Any other information the board may reasonably require for the evaluation of the capital construction project.

(4) The board shall prioritize each application for a grant or a matching grant that describes a capital construction project deemed eligible by the board for a grant or matching grant pursuant to this part 2. The board shall prioritize the applications based on the following criteria, in descending order of importance:

(a) Capital construction projects in school districts or for institute charter schools in accounting districts that have reached ninety percent or more of their limit on bonded indebtedness under section 22-42-104; and

(b) Capital construction projects in school districts or for institute charter schools that have previously demonstrated consistent efforts to allocate moneys to the school districts' or institute charter schools' capital reserve fund.



§ 22-43.7-203. Full-day kindergarten facility capital construction projects - prioritization

(1) From the applications submitted for grants or matching grants pursuant to section 22-43.7-202, the board shall annually prepare a prioritized list of capital construction projects to provide facilities for full-day kindergarten programs. The board shall then determine the type and amount of the grant or matching grant to be awarded to each eligible capital construction project based on the information provided by the school district or the institute charter school in the application.

(2) The board shall submit to the state board the prioritized list of capital construction projects prepared pursuant to subsection (1) of this section. The prioritized list shall include the board's recommendations as to the amount of financial assistance to be provided to applicants and whether the assistance should be in the form of a grant or a matching grant. The state board may approve, disapprove, or modify the provision of financial assistance to any applicant recommended by the board if the state board finds that the board incorrectly prioritized the capital construction projects pursuant to this part 2. The state board shall specifically explain in writing its reasons for finding that the board incorrectly prioritized any capital construction project pursuant to this part 2.

(3) In prioritizing capital construction projects and awarding grants and matching grants pursuant to this part 2, the board shall attempt to maximize the total number of students statewide who will be able to attend a full day of kindergarten due to the availability of a renovated facility or temporary auxiliary facility for a full-day kindergarten program.

(4) It is the intent of the general assembly that school districts give consideration to the needs of both traditional public schools and charter schools established pursuant to article 30.5 of this title when submitting applications for grants or matching grants pursuant to this section.

(5) It is the intent of the general assembly that a grant or matching grant awarded to a school district or institute charter school pursuant to this part 2 shall not be taken into consideration when the board prioritizes capital construction projects pursuant to part 1 of this article. Nothing in this part 2 shall be construed to limit or otherwise affect the authority of the board to prioritize capital construction projects pursuant to part 1 of this article.









Article 44 - Budget Policies and Procedures

Part 1 - School District Budget Law

§ 22-44-101. Short title

This part 1 shall be known and may be cited as the "School District Budget Law of 1964".



§ 22-44-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Appropriation" means the setting aside by resolution of a specified amount of money for a fund with an authorization to make expenditures and incur obligations for the purposes thereof.

(2) "Board of education" or "board" means the governing body of a school district.

(3) "Contingency" means an act of God or the public enemy, or some event which could not have been reasonably foreseen at the time of the adoption of the budget of a school district.

(4) (a) and (b) Repealed.

(c) Effective July 1, 1992, "fiscal year" means the period beginning on July 1 of each year and ending on the following June 30.

(5) "Function" means a classification within a fund in accordance with a major purpose including, but not limited to, administration, instruction, operation, or maintenance of a physical plant.

(6) "Fund" means a sum of money or other resource set aside for a specific purpose of a school district. The accounts thereof constitute a complete entity, and all of the financial transactions for a particular fund shall be recorded in said fund.

(7) "Object" means a classification within a function in accordance with the article or service received in return for expenditures including, but not limited to, personal services, materials, supplies, or equipment.

(7.3) "Ongoing deficit" means any negative amount reported in the annual financial audit or submitted through the department's financial data-collection process by the school district, board of cooperative services, charter school, or charter school institute in the unassigned fund balance for governmental funds or unrestricted net assets for proprietary funds as identified in the standard statewide chart of accounts.

(7.5) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(8) "School district" or "district" means a school district or a local college district organized and existing pursuant to law.



§ 22-44-103. Budget and appropriation - required

(1) The board of education of each school district shall adopt a budget and an appropriation resolution for each fiscal year, prior to the beginning of the fiscal year. The board shall ensure that the district uses the full accrual basis of accounting when budgeting and accounting for any enterprise funds included in the district budget.

(2) If a new school district is organized during a fiscal year and the school districts included therein do not operate the schools until the end of the school year, the board of education of the newly organized district shall adopt a budget and appropriation resolution to cover only the remaining portion of the fiscal year. Such budget shall be based on the total of the amounts budgeted and appropriated by the board of education of any former district wholly included in the new district and the pro rata amounts budgeted and appropriated by the board of education of any district only partly included therein, to the respective funds, functions, and objects in the budget of the newly organized district.



§ 22-44-103.5. Budget for 1992 transitional fiscal year - budget years thereafter

(1) In order to implement the change in the school district fiscal year on July 1, 1992, the six-month period beginning on January 1, 1992, and ending on June 30, 1992, shall be the 1992 transitional fiscal year. The board of education of each school district shall adopt a budget and an appropriation resolution for such transitional fiscal year in the manner provided by this part 1; except that the total amount that may be budgeted and appropriated from revenues in the general fund generated pursuant to the "Public School Finance Act of 1988", former article 53 of this title, for expenditure during such transitional fiscal year shall not exceed the equalization program funding of such district as determined pursuant to former section 22-53-107 (5), the preschool program funding as determined pursuant to former section 22-53-115.5 (1.5), if any, and the program funding for three- and four-year-old children with disabilities as determined pursuant to former section 22-53-116.5 (2), if any.

(2) (a) Notwithstanding the provisions of section 39-1-112, C.R.S., revenues generated pursuant to the "Public School Finance Act of 1988" to fund the equalization program funding, the preschool program funding, and the program funding for three- and four-year-old children with disabilities of the district for the transitional fiscal year and any additional funds generated pursuant to the provisions of former section 22-53-114 (10) of said act, including property tax revenues collected during the 1992 calendar year which are in excess of the funding for such programs during such fiscal year, shall not be expended during such fiscal year but shall be carried forward in the general fund to the 1992-93 fiscal year.

(b) (I) Except as otherwise provided in paragraph (c) of this subsection (2), the property tax revenue carried forward to the 1992-93 fiscal year and any property tax revenue collected during the first six months of the 1992-93 budget year shall be used to offset the state's share of the district's equalization program funding for said fiscal year. Any property tax revenue not used to offset state aid during the 1992-93 fiscal year shall not be expended in said fiscal year but shall be carried forward in the general fund to the 1993-94 fiscal year.

(II) The property tax revenue carried forward to the 1993-94 fiscal year shall be used to offset the state's share of the district's equalization program funding for said fiscal year.

(III) (A) Of the districts subject to the provisions of this paragraph (b), this subparagraph (III) shall only apply to those districts with property tax revenue carried forward which is not completely offset against the state's share of the district's equalization program funding in the 1992-93 and 1993-94 fiscal years.

(B) The board of education of a district subject to the provisions of this subparagraph (III) shall reduce its mill levy for the 1993 property tax year so that the property tax revenue collected in 1994, assuming one hundred percent collection, equals the district's share of equalization program funding for the 1993-94 fiscal year plus any amount of categorical support funds the district is required to replace with property tax revenue during the 1993-94 fiscal year reduced by the amount of property tax revenue carried forward which was not offset against the state's share of equalization program funding for the 1992-93 and 1993-94 fiscal years. Any district that reduces its mill levy for the 1993 property tax year shall be subject to the provisions of former section 22-53-114 (9.2).

(C) In lieu of reducing the mill levy pursuant to the provisions of sub-subparagraph (B) of this subparagraph (III), the board of education of any district subject to the provisions of this subparagraph (III) may, by a two-thirds vote of the board, elect to keep the amount of property tax revenue carried forward which was not offset against the state's share of equalization program funding for the 1992-93 and 1993-94 fiscal years. Once such an election is made, the board of education may use its excess property tax revenue for any lawful purpose during the 1993-94 fiscal year and fiscal years thereafter. Notwithstanding the provisions of former section 22-53-114 (1) or section 22-54-106, no district which elects to keep its excess property tax revenue pursuant to the provisions of this sub-subparagraph (C) shall receive state aid or receive categorical support funds which the district would otherwise be eligible to receive from the state during the 1994-95 fiscal year and fiscal years thereafter until such time as the amount of state aid or categorical support funds the district would have received during said years equals the amount of the excess property tax revenue.

(D) Notwithstanding the provisions of sub-subparagraph (C) of this subparagraph (III), for the 1995-96 fiscal year and fiscal years thereafter, the amount of property tax revenue carried forward shall be offset against any state aid or categorical support funds that the district would otherwise be eligible to receive from the state during the 1995-96 fiscal year and fiscal years thereafter. After the offset is made in each fiscal year, the board of education may use its excess property tax revenue for any capital projects and may use no more than ten percent of the excess property tax revenue remaining to be offset at the end of the fiscal year for any lawful purpose. The amount of excess property tax revenue remaining to be offset shall be reduced each year by ten percent and the amount of any capital projects on which the money is spent. By January 30 of each fiscal year, the board of education shall certify to the state department of education the total amount of excess property tax revenue spent or otherwise encumbered on capital projects for the fiscal year. Once the amount of excess property tax revenue remaining to be offset reaches zero, the district shall receive state aid or receive categorical support funds that the district would otherwise be eligible to receive from the state.

(c) (I) The provisions of this paragraph (c) shall only apply to districts that were eligible to receive only minimum state aid under former section 22-53-114 (1) of the "Public School Finance Act of 1988".

(II) The board of education of a district subject to the provisions of this paragraph (c) shall reduce its mill levy for the 1992 property tax year so that the property tax revenue collected in 1993, assuming one hundred percent collection, equals the district's share of equalization program funding for the 1992-93 fiscal year plus any amount of categorical support funds the district is required to replace with property tax revenue during the 1992-93 fiscal year reduced by the amount of excess property tax revenue collected during the 1992 calendar year.

(III) In lieu of reducing the mill levy pursuant to the provisions of subparagraph (II) of this paragraph (c), the board of education of any district subject to the provisions of this paragraph (c) may, by a two-thirds vote of the board, elect to keep its excess property tax revenue. Once such an election is made, the board of education may then use its excess property tax revenue for any lawful purpose during the 1992-93 fiscal year and fiscal years thereafter. Notwithstanding the provisions of former section 22-53-114 (1) or section 22-54-106, no district which elects to keep its excess property tax revenue pursuant to the provisions of this subparagraph (III) shall receive state aid during the 1992-93 fiscal year and fiscal years thereafter or receive categorical support funds which the district would otherwise be eligible to receive from the state for the 1993-94 fiscal year and fiscal years thereafter, until such time as the amount of state aid or categorical support funds the district would have received during said years equals the amount of the excess property tax revenue.

(IV) Notwithstanding the provisions of subparagraph (III) of this paragraph (c), for the 1995-96 fiscal year and fiscal years thereafter, the amount of property tax revenue carried forward shall be offset against any state aid or categorical support funds that the district would otherwise be eligible to receive from the state during the 1995-96 fiscal year and fiscal years thereafter. After the offset is made in each fiscal year, the board of education may use its excess property tax revenue for any capital projects and may use no more than ten percent of the excess property tax revenue remaining to be offset at the end of the fiscal year for any lawful purpose. The amount of excess property tax revenue remaining to be offset shall be reduced each year by ten percent and the amount of any capital projects on which the money is spent. By January 30 of each fiscal year, the board of education shall certify to the state department of education the total amount of excess property tax revenue spent or otherwise encumbered on capital projects for the fiscal year. Once the amount of excess property tax revenue remaining to be offset reaches zero, the district shall receive state aid or receive categorical support funds that the district would otherwise be eligible to receive from the state.



§ 22-44-104. Failure to adopt budget or appropriation

If a board of education fails or neglects to adopt a budget or an appropriation resolution prior to the beginning of the ensuing fiscal year as required by section 22-44-103, then ninety percent of the amounts budgeted and appropriated to the funds, functions, and objects by the last duly adopted budget and appropriation resolution shall be deemed to be budgeted and appropriated by operation of law for the fiscal year for which no budget or appropriation resolution was adopted prior thereto; but an amount of money sufficient to satisfy all obligations of bonded indebtedness which will be due and payable during said fiscal year shall be deemed to be budgeted and appropriated by operation of law.



§ 22-44-105. Budget - contents - mandatory

(1) The budget shall be presented in the standard budget report format established by the state board of education by rule pursuant to subsection (5) of this section. The standard budget report format established by the state board shall be substantially consistent from year to year and shall adhere to the following guidelines:

(a) The budget shall be presented in a summary format which is understandable by any layperson reviewing such budget.

(a.5) (Deleted by amendment, L. 93, p. 1873, § 1, effective June 6, 1993.)

(b) The budget shall be presented in a summary format which will allow for comparisons of revenues and expenditures among school districts by pupil.

(c) The budget shall be presented in a format that itemizes expenditures of the district by fund and by pupil. The budget shall:

(I) Describe the expenditure;

(II) Show the amount budgeted for the current fiscal year;

(III) Show the amount estimated to be expended for the current fiscal year; and

(IV) Show the amount budgeted for the ensuing fiscal year.

(V) Repealed.

(c.4) Upon review of the letter of intent submitted to the state treasurer and the department of education, the department of education will notify the board of education of the acceptance, if appropriate, of the use of real property for the establishment of a district emergency reserve pursuant to paragraph (c.5) of this subsection (1).

(c.5) The budget shall ensure that the school district holds unrestricted general fund or cash fund emergency reserves in the amount required under the provisions of section 20 (5) of article X of the state constitution; except that, if a board of education provides for a district emergency reserve in the general fund for the budget year, established at an amount equal to at least three percent of the amount budgeted to the general fund, the board may:

(I) Designate real property owned by the district as all or a portion of the reserve required by section 20 (5) of article X of the state constitution so long as the board has filed with the state treasurer and the department of education a letter of intent that expresses the intent of the board to increase the liquidity of such property upon the occurrence of a declared emergency within the meaning of section 20 (5) of article X of the state constitution by entering into one or more lease-purchase agreements with respect to such property or by other means acceptable to the state treasurer; or

(II) Secure a letter of credit from an investment-grade bank as all or a portion of the reserve required by section 20 (5) of article X of the state constitution so long as the board has filed with the state treasurer and the department of education a letter of intent that expresses the intent of the board to satisfy its obligation to reimburse the bank for moneys drawn on the letter of credit upon the occurrence of a declared emergency within the meaning of section 20 (5) of article X of the state constitution that are not reimbursed to the bank within the same fiscal year by entering into lease-purchase agreements with respect to real property owned by the district.

(c.6) If at any time the board of education expends any moneys from the district emergency reserve created pursuant to paragraph (c.5) of this subsection (1), the board shall restore the reserve to three percent of the amount budgeted to the general fund as follows:

(I) If the board of education expends moneys from the district emergency reserve in a single fiscal year, the board shall restore the reserve pursuant to this paragraph (c.6) within thirty-six months of the first draw of the money from the reserve; and

(II) If the board of education expends moneys from the district emergency reserve in two consecutive fiscal years, the board shall restore the reserve pursuant to this paragraph (c.6) by the end of the fiscal year following the second fiscal year in which the board expended moneys from the reserve.

(c.7) The budget shall summarize revenues by revenue source and shall summarize expenditures by function, fund, and object.

(d) (Deleted by amendment, L. 97, p. 948, § 3, effective August 6, 1997.)

(d.5) The budget shall include a uniform summary sheet for each fund administered by the district that details the following for each fund:

(I) The beginning fund balance and the anticipated ending fund balance for the budget year;

(II) The anticipated fund revenues for the budget year, delineated by the program and source codes identified in the chart of accounts created pursuant to subsection (4) of this section;

(III) The anticipated transfers and allocations that will occur to and from the fund during the budget year;

(IV) The anticipated expenditures that will be made from the fund during the budget year, delineated by the program and object codes identified in the chart of accounts created pursuant to subsection (4) of this section; and

(V) The amount of reserves in the fund.

(e) (I) For the 1993-94 fiscal year, the budget format shall contain a provision under which any district which has a reduction in its 1993-94 per pupil funding, as defined in former section 22-53-107.3 (3)(a), of four and seven-tenths percent or more may declare an extreme emergency and may apply for additional funding from the contingency reserve pursuant to former section 22-53-124 (4). Such additional funding shall not result in a percentage reduction for an individual district which is less than the greater of four and five-tenths percent or four percent plus the percentage change in the district's per pupil funding from the 1992-93 budget year to the 1993-94 budget year which results from the application of former section 22-53-107 (5.5)(b)(II) or (5.5)(b)(III).

(II) If a district which declares an extreme emergency pursuant to subparagraph (I) of this paragraph (e) has property tax revenue carried forward under the provisions of section 22-44-103.5, such district shall not be eligible to receive additional funding from the contingency reserve. However, the district may expend such property tax revenue in the 1993-94 budget year in response to such extreme emergency and, if the district advises the state board of education of such expenditure, the amount expended, not to exceed the amount of additional funding allowed the district pursuant to subparagraph (I) of this paragraph (e), shall be subtracted from the amount of excess property tax revenue of the district which must be offset against state aid and categorical support funds pursuant to section 22-44-103.5 (2)(b)(III)(B) and (2)(c)(III).

(III) For purposes of determining the percentage change in the district's per pupil funding from the 1992-93 budget year to the 1993-94 budget year, the district's per pupil funding for the 1992-93 budget year shall be the amount derived by dividing the district's 1992-93 equalization program funding, as calculated pursuant to former section 22-53-107 (3), including the district's 1992-93 preschool program funding, if any, as calculated pursuant to former section 22-53-115.5, and the district's 1992-93 program funding for three- and four-year-old children with disabilities, if any, as calculated pursuant to former section 22-53-116.5, by the district's 1992-93 funded pupil count as defined in former section 22-53-107 (5.5)(c)(II). The district's per pupil funding for the 1993-94 budget year shall be the amount derived by dividing the district's 1993-94 equalization program funding, as calculated pursuant to former section 22-53-107 (5.5)(b)(II) or (5.5)(b)(III), whichever is applicable, by the district's 1993-94 funded pupil count as defined in former section 22-53-107 (5.5)(c)(III).

(1.5) (a) A budget adopted pursuant to this article shall not provide for expenditures, interfund transfers, or reserves, in excess of available revenues and beginning fund balances. If the budget includes the use of a beginning fund balance, the school district board of education shall adopt a resolution specifically authorizing the use of a portion of the beginning fund balance in the school district's budget. The resolution, at a minimum, shall specify the amount of the beginning fund balance to be spent under the school district budget, state the purpose for which the expenditure is needed, and state the school district's plan to ensure that the use of the beginning fund balance will not lead to an ongoing deficit.

(b) Each school district shall annually prepare an itemized reconciliation between the fiscal year end fund balances based on the budgetary basis of accounting used by the school district and the fiscal year end fund balances based on the modified accrual basis of accounting. The reconciliation shall include, but need not be limited to, the liability for accrued salaries and related benefits. The reconciliation shall be included with the final version of the amended budget and the annual audited financial statements.

(c) If at any time during the fiscal year following the adoption of a budget by a board of education the school district determines that the use of an additional portion of the school district's beginning fund balance is necessary, the board of education shall adopt a resolution that meets at least the minimum requirements specified in paragraph (a) of this subsection (1.5) before using the additional portion of the beginning fund balance.

(2) The proposed expenditures and anticipated revenues in the budget shall be supported as needed by explanatory schedules or statements of sufficient detail to judge the validity thereof, including a statement which summarizes the aggregate of revenues, appropriations, assets, and liabilities of each fund in balanced relations. The budget shall disclose planned compliance with section 20 of article X of the state constitution.

(3) (Deleted by amendment, L. 93, p. 1873, § 1, effective June 6, 1993.)

(4) (a) The state board of education, with input from the financial policies and procedures advisory committee, shall establish, implement, and maintain a statewide financial, student management, and human resource electronic data communications and reporting system that is based on a standard chart of accounts, a standard information system, and a standard personnel classification system. The department of education, the state charter school institute, and all district charter schools, institute charter schools, school districts, and boards of cooperative services in the state shall use the system to report and obtain necessary financial information.

(b) In implementing and maintaining the financial and human resource reporting system pursuant to paragraph (a) of this section, the state board of education shall adhere to, but is not limited to, the following guidelines:

(I) The reporting system must be based on a standard chart of accounts that makes school-to-school and school district-to-school district comparisons accurate and meaningful;

(II) The reporting system must provide standard definitions for employment positions such that full, accurate disclosure of administrative costs is made within the budgets and the financial statements of every school district; and

(III) The reporting system must make it possible to collect comparable data by program and school site.

(c) Nothing in this section shall be interpreted to require accounting of salary and benefit costs by school site.

(d) The financial policies and procedures advisory committee shall consider and make a recommendation to the state board of education concerning whether the standard chart of accounts should include the reporting of revenues received at all levels, including public revenues received from private gifts, grants, and donations, and, if so, how the reporting of revenues would be included in the standard chart of accounts.

(e) (I) The department shall issue a request for proposals and contract for the creation of a website view that, at a minimum, translates the expenditures for each of the major categories specified in the chart of accounts for school sites, school districts, the state charter school institute, and boards of cooperative services, as posted on the website maintained by each local education provider pursuant to section 22-44-304, into a format that is readable by a layperson. The department and the entity with which the department contracts, if any, shall work with the financial policies and procedures advisory committee and a representative from the office of state planning and budgeting in designing the presentation of data on the website view to ensure the greatest degree of clarity and comparability by laypersons of expenditures among school sites, school districts, the state charter school institute, and boards of cooperative services.

(II) The department shall ensure that the website created pursuant to this paragraph (e) is available to the public no later than July 1, 2017, and is updated annually.

(4) (a) The state board of education, with input from the financial policies and procedures advisory committee, shall establish, implement, and maintain a statewide financial, student management, and human resource electronic data communications and reporting system that is based on a standard chart of accounts, a standard information system, and a standard personnel classification system and that includes to the fullest extent possible comparable reporting of expenditures at the school-site level as well as at the school district level, at the board of cooperative services level, and by the state charter school institute. The department of education, the state charter school institute, and all district charter schools, institute charter schools, school districts, and boards of cooperative services in the state shall use the system to report and obtain necessary financial information.

(b) In implementing and maintaining the financial and human resource reporting system pursuant to paragraph (a) of this section, the state board of education shall adhere to, but is not limited to, the following guidelines:

(I) The reporting system must be based on a standard chart of accounts that makes school-to-school and school district-to-school district comparisons accurate and meaningful;

(II) The reporting system, including the standard chart of accounts, must require the reporting of expenditures, including but not limited to salary and benefit expenditures, at the school-site level and whether the school principal retains or chooses to forego control of the at-risk and English language learner funding distributed to the school pursuant to section 22-54.5-410;

(III) The reporting system must provide standard definitions for employment positions such that full, accurate disclosure of administrative costs is made within the budgets and the financial statements of every school district;

(IV) The reporting system must require each charter school, each school district for the district as a whole and for each school of the school district, each board of cooperative services, and the institute to report the number and percentages of professional instructional staff disaggregated by race and the number and percentages of students disaggregated by race;

(V) The reporting system must make it possible to collect comparable data by program and school site;

(VI) The reporting system must require each charter school, each school district, each board of cooperative services, and the institute to report actual salary amounts when reporting salary expenditures and require each charter school, each school district, each board of cooperative services, and the institute to report benefit expenditures by type of benefit; and

(VII) The reporting system must require each district to report the total amount of additional local property tax revenues the district is authorized to collect in addition to the district's total program mill levy, but not including amounts authorized pursuant to section 22-40-110 or article 42 or article 43 of this title, and the amount of the additional local property tax revenues that the district distributes to charter schools of the school district, stated as a dollar amount.

(c) Notwithstanding any provision of this subsection (4) to the contrary, if a school district's average daily membership for the most recent funding averaging period is one thousand or fewer students, the school district may decide whether to report expenditures at the school-site level.

(d) The requirements specified in this subsection (4) to report information at the school-site level apply to the 2014-15 budget year and budget years thereafter.

(e) The department shall create or contract for the creation of a website view that, at a minimum, translates the reported expenditures for school sites, school districts, the state charter school institute, and boards of cooperative services into a format that is readable by a layperson. In addition, the department shall collect, review, and standardize the data reported by the state charter school institute, charter schools, districts, and boards of cooperative services pursuant to this subsection (4) to ensure the greatest level of transparency and comparability of expenditures among school sites, school districts, the state charter school institute, and boards of cooperative services.

(5) No later than July 1, 2008, the state board of education, with input and recommendations from the financial policies and procedures advisory committee created in the department of education, shall establish by rule the standard budget report format to be used by each board of education.

(6) (a) There is created in the state treasury the financial reporting fund, referred to in this subsection (6) as the "fund". For the 2014-15 budget year, the state treasurer shall transfer three million dollars from the state education fund, created in section 17 (4) of article IX of the state constitution, to the fund to offset the costs incurred by the department in implementing paragraph (e) of subsection (4) of this section. The moneys in the fund are continuously appropriated to the department of education beginning in the 2014-15 budget year and continuing through the 2017-18 budget year, after which time any moneys remaining in the fund are subject to annual appropriation.

(b) The state treasurer may invest any moneys in the fund not expended for the purpose of paragraph (e) of subsection (4) of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.

(c) The general assembly hereby declares that, for purposes of section 17 of article IX of the state constitution, creating and maintaining the website described in paragraph (e) of subsection (4) of this section is an important element in implementing accountability reporting and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-44-106. Contingency reserve - operating reserve

(1) Repealed.

(2) A board of education may provide for an operating reserve in the general fund, which reserve shall not exceed fifteen percent of the amount budgeted to the general fund for the current fiscal year. Such operating reserve shall not be appropriated nor shall any moneys therein be expended during the fiscal year covered by the budget, but such moneys shall be a continuing reserve and be considered as a beginning general fund balance for the next following fiscal year.



§ 22-44-107. Appropriation resolution - required

(1) The board of education of each school district shall adopt an appropriation resolution at the time it adopts the budget. The appropriation resolution shall specify the amount of money appropriated to each fund; except that the operating reserve authorized by section 22-44-106 (2) shall not be subject to appropriation for the fiscal year covered by the budget and except that the appropriation resolution may by reference incorporate the budget as adopted by a board of education for the current fiscal year.

(2) The amounts appropriated to a fund shall not exceed the amount thereof as specified in the adopted budget.



§ 22-44-108. Preparation of budget

(1) (a) The board of education shall each year cause to be prepared a proposed budget for the ensuing fiscal year. A statement shall be submitted with the proposed budget describing the major objectives of the educational program to be undertaken by the school district during the ensuing fiscal year and the manner in which the budget proposes to fulfill such objectives.

(b) Repealed.

(c) The proposed budget shall be submitted to the board at least thirty days prior to the beginning of the next fiscal year.

(2) Upon receipt of the proposed budget and statement, the board of education may change the proposed budget and statement prior to the publication of the notice of budget required by section 22-44-109.



§ 22-44-109. Notice of budget - publication

(1) Within ten days after submission of the proposed budget, the board of education shall cause to be published a notice stating that the proposed budget is on file at the principal administrative offices of the school district; that the proposed budget is available for inspection during reasonable business hours; that any person paying school taxes in the district may file or register an objection thereto at any time prior to its adoption; and that the board of education of the school district will consider adoption of the proposed budget for the ensuing fiscal year on the date, time, and place specified in the notice.

(2) Such notice shall be in substantially the following form:

NOTICE OF PROPOSED SCHOOL BUDGETNotice is hereby given that a proposed budget has been submitted to the Board of Education of ....................................... (Name of school district) for the fiscal year beginning .......... and has been filed in the office of .......... where it is available for public inspection. Such proposed budget will be considered for adoption at a ....................................... (Regular or Special) meeting of the Board of Education of said District at .......... (Place) on ......... (Date) at ..... (Time).

Any person paying school taxes in said district may at any time prior to the final adoption of the budget file or register his objections thereto.

BOARD OF EDUCATION

Dated.......

.............................................

(Name of school district)

.............................................

(Secretary)

(3) Such notice shall be published at least once prior to the date specified for consideration of the budget in a newspaper having general circulation in the school district. If there is no newspaper having general circulation in the district, the secretary of the board of education shall cause the notice to be posted for at least fifteen days in the administrative offices of the district and in two other public places in the district.



§ 22-44-110. Budget - consideration - adoption

(1) Any person paying school taxes in the school district is entitled to attend the meeting of the board of education at which the proposed budget for the district will be considered. At such meeting, the board shall review the functions and objects of the proposed budget. Any taxpayer or his representative is entitled to file or register objections to the proposed budget prior to its final adoption.

(2) It is not necessary for a board of education to formally adopt the budget on the date specified in the notice of consideration of the proposed budget, but if the budget is to be adopted at a future meeting, the date, time, and place of such meeting shall be entered in the minutes of the meeting of the board held for consideration of the proposed budget as specified in such notice.

(3) After the board of education has considered the objections of taxpayers, it may change the proposed budget in any manner deemed advisable. If a board increases the total expenditures, it shall provide also for increased revenues at least equal to or greater than the proposed increased expenditures.

(4) Prior to the beginning of the ensuing fiscal year, the board of education shall formally adopt the budget by appropriate resolution duly recorded. The words "Adopted Budget", the name of the school district, the date of adoption, and the signature of the president of the board shall be entered upon the adopted budget.

(5) After the adoption of the budget, the board may review and change the budget, with respect to both revenues and expenditures, at any time prior to January 31 of the fiscal year for which the budget was adopted. After January 31, the board shall not review or change the budget except as authorized by this article; except that, where money for a specific purpose from other than ad valorem taxes subsequently becomes available to meet a contingency, the board may adopt a supplemental budget for expenditures not to exceed the amount of said money and may appropriate said money therefrom.

(6) Effective July 1, 1992, if a school district is authorized to raise and expend additional local property tax revenues at an election held in November of any fiscal year pursuant to former section 22-53-117 or section 22-54-108 or 22-54-108.5, the board of education may adopt a supplemental budget and supplemental appropriation resolution to cover that portion of the fiscal year following such election. Such supplemental budget shall be based on the additional dollar amount authorized to be raised and expended at such election.



§ 22-44-111. Budget - filing

(1) The board of education shall cause the adopted budget and the appropriation resolution to be placed on file at the principal administrative office of the school district, where they shall remain throughout the fiscal year and be open for inspection during reasonable business hours.

(2) and (3) Repealed.



§ 22-44-112. Transfer of moneys

(1) A board of education shall not transfer moneys from one fund to another, except as authorized and in the manner prescribed by this part 1.

(2) (a) A board of education may transfer by resolution any unencumbered moneys from one fund to another, except the transportation fund, the special building and technology fund, or the bond redemption fund.

(b) Repealed.

(3) (a) and (b) Repealed.

(c) If the resolution authorizes expenditures in excess of the amount budgeted and appropriated to a particular function, and there is no unencumbered appropriation available in another function to transfer to the function wherein additional expenditures are needed, the board of education may issue warrants to be registered, in order to provide for such excess expenditures. The total amount of warrants which may be issued and registered pursuant to this paragraph (c) during any one fiscal year shall not exceed an amount equal to that which could be raised by a two mill levy for the calendar year in which the second half of such fiscal year is included on the valuation for assessment of the taxable property located within the territorial limits of the school district. Transfers and excess expenditures pursuant to this paragraph (c) shall be deemed to be budgeted and appropriated for the purpose specified in the resolution upon the effective date of the resolution.

(4) Proceeds from the sale of bonds remaining after the completion of the project for which such bonds were authorized may be transferred to the bond redemption fund or, in the event all bonds have been redeemed, to the general fund. Moneys remaining in the bond redemption fund after all obligations of bonded indebtedness have been satisfied shall be transferred to the general fund. Any moneys remaining in a particular account in the bond redemption fund, after all obligations of bonded indebtedness of that particular account have been satisfied, shall be transferred to another account within said bond redemption fund which still has outstanding obligations of bonded indebtedness.

(5) Repealed.

(6) Notwithstanding the provisions of this section, a local district college board of trustees may transfer moneys from the student activity fund and the food-service fund, or moneys from any other auxiliary enterprise fund, to the general obligation or revenue bond fund.



§ 22-44-113. Borrowing from funds

(1) A board of education may borrow unencumbered moneys from any one fund, except the bond redemption fund, for the use of another fund at any time. All moneys borrowed from a fund pursuant to this subsection (1) shall be repaid to said fund when needed to meet the obligations of said fund, and all revenues credited to the borrowing fund shall be used first to repay the loan. Any such loan shall be repaid not later than three months after the beginning of the following budget year. In the event moneys are not forthcoming from designated sources, an amount equal to the outstanding liability shall be expended from the general fund and used to repay the loan. Such amount from the general fund shall be recorded as revenue in the receiving fund.

(2) Borrowing moneys from a fund pursuant to subsection (1) of this section shall be evidenced by a resolution duly adopted by the board of education authorizing such borrowing and shall be recorded in the minutes of the meeting of the board at which adopted. A copy of said resolution shall be filed with the employee or officer who issues checks, warrants, or orders on said school district.

(3) The provisions of this section shall apply to all funds created by law or regulation or by action of a school district.



§ 22-44-114. Record of expenditures

Each board of education shall maintain a complete set of books of account as required by law.



§ 22-44-115. No obligation in excess of appropriation

(1) A board of education of a school district shall not expend any moneys in excess of the amount appropriated by resolution for a particular fund.

(2) Repealed.

(3) Except as provided otherwise by this section, any obligation of a contract, verbal or written, which requires expenditures contrary to the provisions of subsection (1) of this section shall be void, and no school district moneys shall be paid thereon.

(4) Notwithstanding any provisions of this section to the contrary, the board of education of a school district may enter into a contract for administrative services with a term not to exceed five years, for capital outlay purposes in accordance with articles 32, 42, 43, and 45 of this title, or for the purchase of real property by local college districts in accordance with section 23-71-122 (1)(c), C.R.S. Such a contract shall be valid and enforceable between parties to the contract. The provisions of this subsection (4) shall be subject to annual appropriation by the general assembly, the board of education, or the governing board.



§ 22-44-115.5. Fiscal emergency - effect on budget

(1) During any budget year, if the board of education of the school district determines that the anticipated revenues specified in the budget and the amounts appropriated in the budget for expenditure exceed the actual revenues available to the school district due, in whole or in part, to action by the general assembly or the governor relating to the state appropriation for the district's total program pursuant to article 54 of this title, the board may declare a fiscal emergency in such budget year. A declaration of fiscal emergency may only occur upon an affirmative vote of two-thirds of the members of the board at a public meeting. Prior to any vote taken pursuant to this subsection (1), the board of education shall hold at least one public hearing within the district after full and timely notice to the public.

(2) If a fiscal emergency is declared by the board of education pursuant to subsection (1) of this section, the board may implement a reduction in salaries for all employees of the school district on a proportional basis or may alter the work year of such employees. Such reduction in salaries may be made notwithstanding the provisions of section 22-63-401 (3).



§ 22-44-116. Malfeasance - removal

Any school director, officer, or employee of a school district who knowingly and willfully violates any provision of this part 1 or fails to perform any duty required by this part 1 is guilty of malfeasance in office or position of employment and, upon conviction thereof, the court shall order that such school director, officer, or employee be removed from his office or position of employment.



§ 22-44-118. Full-day kindergarten reserve - tracking of expenditures - preschool programs - rules

(1) (a) Except as otherwise provided in paragraphs (b) and (c) of this subsection (1), for the 2008-09 budget year and each budget year thereafter, a school district that does not report any full-day kindergarten pupils in the district's pupil enrollment count as of the pupil enrollment count day shall hold the moneys received for full-day kindergarten programs through supplemental kindergarten enrollment pursuant to section 22-54-103 (7)(d) in a full-day kindergarten reserve in the district's general fund. The district shall not use the moneys in the full-day kindergarten reserve until the district enrolls one or more pupils in full-day kindergarten in the district. Once the district enrolls pupils in full-day kindergarten in the district, the district shall not be required to maintain the full-day kindergarten reserve.

(b) For the 2008-09 budget year, a school district that does not report any full-day kindergarten pupils in the district's pupil enrollment count as of the pupil enrollment count day may use the moneys received for full-day kindergarten programs through supplemental kindergarten enrollment pursuant to section 22-54-103 (7)(d) for planning and facility preparation necessary for the district to offer a full-day kindergarten program in subsequent budget years. Each school district shall, on or before June 30, 2009, return to the department of education any unexpended and unencumbered amount remaining of the moneys received for full-day kindergarten programs through supplemental kindergarten enrollment pursuant to section 22-54-103 (7)(d). The department of education shall adopt procedures for the implementation of this paragraph (b). The department of education shall transmit to the state treasurer the moneys received pursuant to this paragraph (b), and the state treasurer shall credit said moneys to the state education fund created pursuant to section 17 (4) of article IX of the state constitution.

(c) For the 2009-10 budget year, a school district that does not report any full-day kindergarten pupils in the district's pupil enrollment count as of the pupil enrollment count day may use the moneys received for full-day kindergarten programs through supplemental kindergarten enrollment pursuant to section 22-54-103 (7)(d) for planning and facility preparation necessary for the district to offer a full-day kindergarten program in subsequent budget years.

(2) The financial policies and procedures advisory committee created in the department of education shall establish by rule, tracking requirements deemed necessary by the committee for the moneys that a district receives through supplemental kindergarten enrollment pursuant to section 22-54-103 (7)(d) and hold-harmless full-day kindergarten funding pursuant to section 22-54-130 to provide full-day kindergarten programs and, if applicable, through the Colorado preschool program pursuant to article 28 of this title to provide preschool programs.



§ 22-44-119. Fiscal emergency restricted reserve

For the 2009-10 budget year, each school district and the state charter school institute shall budget a total dollar amount determined by the department of education to a fiscal emergency restricted reserve in the general fund. The amount budgeted by each school district and the state charter school institute shall be released for expenditure by the district or for distribution to institute charter schools by the state charter school institute, as applicable, on January 29, 2010, if a negative supplemental appropriation to effect a recision of the total amount of the restricted reserve as specified in section 22-54-106.5 (3), or any portion thereof, has not been enacted and become law by said date.






Part 2 - Financial Policies and Procedures

§ 22-44-201. Short title

This part 2 shall be known and may be cited as the "Financial Policies and Procedures Act".



§ 22-44-202. Legislative declaration

It is the purpose of this part 2 to develop for the public schools a program-oriented budget format which will relate anticipated costs and actual costs to designated programs.



§ 22-44-203. Adoption and compatibility of handbook

(1) The state board of education shall have the authority to adopt a financial policies and procedures handbook that will meet the needs of the existing statutes and of such other rules and regulations as may be necessary to fulfill the intent of this part 2.

(2) Repealed.



§ 22-44-204. Use of handbook by school districts

(1) and (2) Repealed.

(3) The financial policies and procedures handbook adopted by the state board of education shall be used by every school district in this state in the development of the budget for the district, in the keeping of financial records of the district, and in the periodic presentation of financial information to the board of education of the district.



§ 22-44-206. Administration

This part 2 shall be administered by the state board of education. The state board of education has the authority to adopt reasonable rules and regulations for the administration of this part 2.






Part 3 - Public School Financial Transparency Act

§ 22-44-301. Short title

This part 3 shall be known and may be cited as the "Public School Financial Transparency Act".



§ 22-44-302. Legislative declaration

The general assembly finds that members of the public, as taxpayers and parents, have a strong interest in how public moneys are expended in Colorado in the pursuit of a quality education for all of Colorado's public school students. The general assembly further finds that educators and administrators, as education innovators and stewards of these public moneys, are eager to learn from one another and evaluate best practices that may result in efficiencies and potential cost savings for their schools. While achieving these important ends through the statewide dissemination of public school financial information may have been cumbersome in the past, new technologies and the ease with which the public can access electronic information now make greater transparency in public school finances not only important but practical. Therefore, it is the intent of the general assembly to ensure public access to public school financial information through the adoption of the "Public School Financial Transparency Act", which directs public schools to post financial information online, in a downloadable format, for free public access.



§ 22-44-303. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Board of cooperative services" or "BOCES" means a board of cooperative services created pursuant to article 5 of this title 22.

(2) "Charter school" means a district charter school authorized pursuant to part 1 of article 30.5 of this title 22 or an institute charter school authorized pursuant to part 5 of article 30.5 of this title 22.

(3) "Department" means the department of education created and operating pursuant to section 24-1-115.

(4) "Institute" means the state charter school institute established pursuant to section 22-30.5-503.

(5) "School district" means a school district, other than a local college district, organized and existing as provided by law.



§ 22-44-304. Financial reporting - online access to information

(1) (a) Commencing July 1, 2010, and on a continuing basis thereafter, the institute and each school district, board of cooperative services, and charter school shall post the following information online, in a downloadable format, for free public access:

(I) The institute's, school district's, BOCES's, or charter school's annual budget, adopted pursuant to section 22-44-110 (4), commencing with the budget for the 2009-10 budget year;

(II) The institute's, school district's, BOCES's, or charter school's annual audited financial statements, prepared pursuant to section 22-32-109 (1)(k), commencing with the audits prepared for the 2009-10 budget year;

(III) Repealed.

(IV) The institute's, school district's, BOCES's, or charter school's salary schedules or policies, adopted pursuant to sections 22-32-109.4 and 22-63-401, commencing with those applicable to the 2010-11 budget year.

(b) and (c) Repealed.

(d) (I) Additionally, commencing July 1, 2015, the institute and each school district, board of cooperative services, and charter school shall post in a format that can be downloaded and sorted, for free public access, the institute's, school district's, BOCES's, or charter school's actual expenditures, including but not limited to actual salary expenditures and actual benefit expenditures reported by job category specified in the standard chart of accounts, at the institute, school district, and BOCES level and at the school-site level.

(II) Notwithstanding any provision of subsection (1)(d)(I) of this section to the contrary, a school district that the department determines is rural, based on the geographic size of the school district and the distance of the school district from the nearest large, urbanized area, and that enrolls fewer than one thousand students in kindergarten through twelfth grade is not required to report expenditures at the school-site level except for those school-site level expenditures that the school district charges any portion of to a district charter school.

(e) Additionally, commencing July 1, 2018, the institute and each school district, board of cooperative services, and charter school shall post on its website for free public access an easily accessible link to the federal form 990, 990-EZ, or 990-PF and any associated schedules that the institute, school district, board of cooperative services, or charter school files, if any.

(f) Additionally, commencing July 1, 2018, and on a continuing basis thereafter, each school district, if required in section 22-32-108.5, shall:

(I) Post a copy of the school district's plan for distributing the additional mill levy revenue collected by the school district; or

(II) For the 2018-19 budget year, post a statement of intent to distribute the additional mill levy revenue to the charter schools and innovation schools of the school district on a per-pupil basis and, for the 2019-20 budget year and for each budget year thereafter, a statement of the total amount of additional mill levy revenue collected by the school district for each property tax year, the amount distributed to support specific student populations as described in section 22-32-108.5 (5)(b), and the total amount distributed for said student populations and on a per-pupil basis to each charter school and innovation school of the school district, as a percentage and as a dollar amount.

(2) This section does not direct or require the institute or a school district, board of cooperative services, or charter school to post online, pursuant to subsection (1) of this section, personal information relating to payroll, including but not limited to payroll deductions or contributions, or any other information that is confidential or otherwise protected from public disclosure pursuant to state or federal law.

(3) (a) The institute and each school district, board of cooperative services, and charter school shall update the information specified in subsections (1)(a) to (1)(c) and subsection (1)(e) of this section within sixty days after the institute's, school district's, BOCES's, or charter school's completion or receipt of the applicable report, statement, or document. The institute and each school district, BOCES, and charter school shall update the information specified in subsection (1)(d) of this section annually by a date specified by the financial policies and procedures advisory committee. Each school district shall update the information specified in subsection (1)(f) of this section within thirty days after the school district board of education adopts a new or updated plan for distribution of additional mill levy revenue or, if the school district distributes the additional mill levy revenue on a per-pupil basis to the charter schools and innovation schools of the school district, within thirty days after the end of each budget year.

(b) The institute and each school district, BOCES, and charter school shall maintain the prior two budget years' financial information online, in a downloadable format, for free public access, until the end of the institute's, school district's, BOCES's, or charter school's current budget year.

(4) No later than July 1, 2015, the financial policies and procedures advisory committee of the department shall create a template that the institute and school districts, BOCES, and charter schools must use to post all of the information specified in subsection (1) of this section, including but not limited to the site-level reporting requirements. The template may include both the type of electronic file posted as well as the information to be included in the posting.

(5) In addition to the information required in subsection (1) of this section, the institute and each school district, BOCES, and charter school shall provide a link to the department's website or the location information for the department's website where a member of the public may access information or reports that are submitted directly to the department.



§ 22-44-305. Waivers of state statute - reporting

(1) (a) Commencing July 1, 2017, and on a continuing basis thereafter, each school district and charter school shall post, in a location and format that can be easily accessed and downloaded, for free public access on its website maintained pursuant to this part 3 a list of the statutes for which the school district or charter school has received a waiver from the state board of education and, for each waiver that is not an automatic waiver, a copy of the plan that explains the manner in which the school district or charter school will meet the intent of the waived statute.

(b) Commencing July 1, 2018, each charter school shall post, in a location and format that can be easily accessed and downloaded, for free public access on its website the standardized description and rationale created pursuant to subsection (2) of this section for each of the automatic waivers that it invokes. Each charter school shall post with the list of automatic waivers the name of and contact information for a person employed by the charter school and available during regular school hours who can provide additional information concerning the charter school's automatic waivers.

(c) In listing its waivers, a school district shall include waivers granted to the school district as a whole and waivers granted to one or more schools of the school district, other than a charter school. The school district shall list separately each waiver granted to an innovation school or to schools in an innovation school zone, as defined in section 22-32.5-103.

(2) By July 1, 2018, the department and the institute, working with a statewide association that represents charter schools, shall develop a standardized description for each statute that the state board of education includes in the list of automatic waivers for charter schools pursuant to section 22-30.5-104 (6) and the rationale for including the statute on the list of automatic waivers.

(3) Each school district and charter school shall update the information provided pursuant to subsection (1) of this section within thirty days after a waiver is revoked or a new waiver is granted.









Article 45 - Accounting and Reporting

§ 22-45-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board of education" or "board" means the governing body authorized by law to administer the affairs of any school district.

(2) "Capital outlay expenditures" means those expenditures that result in the acquisition of fixed assets or additions to fixed assets that the board anticipates will have benefits for more than one year. They are expenditures, whether by purchase or lease, for land or existing buildings, improvements of grounds, construction of buildings, additions to buildings, software licensing agreements, or initial, additional, or replacement equipment. Equipment shall include, but not be limited to, those items set forth in the financial policies and procedures handbook authorized in section 22-44-203.

(2.2) "Eligible elector" means an elector who has complied with the registration provisions of article 2 of title 1, C.R.S., and who resides within the jurisdiction of the political subdivision calling the election.

(2.3) "Instructional capital outlay" includes those expenditures which result in the acquisition of fixed assets for instructional purposes, or additions thereto, which the board of education anticipates will have benefits for more than one year.

(2.5) "Instructional supplies and materials" includes, but is not limited to, supplies, textbooks, library books, periodicals, warehouse inventory adjustment, and other supplies and materials.

(3) "School district" or "district" means a school district or a local college district organized and existing pursuant to law.



§ 22-45-102. Accounts

(1) (a) Each school district shall use the full accrual basis of accounting when budgeting and accounting for any enterprise funds included in the district budget. The board of education of each school district shall cause financial records to be kept in accordance with generally accepted principles of governmental accounting. The financial transactions of the school district shall be recorded in general, appropriation, revenue, and expenditure records. Appropriate entries from the adopted budget shall be made in the records for the respective funds. Separate accounts shall be maintained for each of the several funds prescribed by this article. Continuing balances of the various budgetary accounts shall be maintained on at least a monthly basis.

(b) The board of education of each school district shall review the financial condition of said school district at least quarterly during the fiscal year. The board shall require the secretary, treasurer, or any employee who has duties which relate to the fiscal affairs of said school district to submit a financial report covering the fiscal actions involving the general fund, and other funds that the board may request, at least quarterly. At a minimum, the report shall include:

(I) The actual amounts spent and received as of the date of the report from each of the several funds budgeted by the district for the fiscal year, expressed as dollar amounts and as percentages of the annual budget;

(II) The actual amounts spent and received for each fund for the same period in the preceding fiscal year, expressed as dollar amounts and as percentages of the annual budget;

(III) The expected year-end fund balances, expressed as dollar amounts and as percentages of the annual budget; and

(IV) A comparison of the expected year-end fund balances with the amount budgeted for that fiscal year.

(2) All records shall be maintained at the principal administrative offices of the school district. Accounts shall be posted and reconciled with fund resources at least monthly. Records shall be open for public inspection during reasonable business hours. The state board of education shall prescribe the minimum accounts to be maintained under the provisions of this article.



§ 22-45-103. Funds

(1) The following funds are created for each school district for purposes specified in this article 45:

(a) General fund. (I) All revenues, except those revenues attributable to the bond redemption fund, the capital reserve fund, the special building and technology fund, a fund created solely for the management of risk-related activities, and any other fund authorized by this section or by the state board of education, as provided in subsection (2) of this section, shall be accounted for in the general fund. Any lawful expenditure of the school district, including any expenditure of a nature that could be made from any fund, may be made from the general fund. All expenditures from the general fund shall be recorded therein.

(II) Moneys allocated pursuant to the provisions of section 22-54-105 (1) shall be recorded in the instructional supplies and materials account, the instructional capital outlay account, and the other instructional purposes account in the general fund. Expenditures from the instructional supplies and materials account shall be limited to instructional supplies and materials, expenditures from the instructional capital outlay account shall be limited to instructional capital outlay, and expenditures from the other instructional purposes account shall be limited to other instructional purposes. Moneys in such accounts may not be expended for any other purpose. Moneys may be transferred among the three accounts but may not be transferred to any other account in the general fund or to any other fund of the school district. Any moneys in such accounts which are not projected to be expended during a budget year shall be budgeted for the purposes set forth in this subparagraph (II) in the next budget year. Nothing in this subparagraph (II) shall be construed to require that interest on moneys in such accounts be specifically allocated to such accounts.

(III) Repealed.

(IV) Moneys collected pursuant to section 22-32-109.8 (9) shall be credited to the fingerprint processing account. Moneys in said account shall be used for the purposes set forth in section 22-32-109.8 and may not be expended by the district for any other purpose; however, moneys in said account shall not be used for the purposes of section 22-32-109.8 (6). Any moneys in said account which are not expended during a budget year shall be carried forward and budgeted for the purposes set forth in section 22-32-109.8 in the next budget year.

(V) The revenues from a tax levied pursuant to section 22-40-109 shall be credited to the school facilities account. Moneys in said account shall be used for the purposes set forth in section 22-40-109 and may not be expended by the district for any other purpose. Any moneys remaining in the account at the end of any fiscal year shall remain in the account and may be budgeted in the next fiscal year.

(VI) Repealed.

(b) Bond redemption fund. (I) The revenues from a tax levy for the purpose of satisfying bonded indebtedness obligations, both principal and interest, shall be recorded in the bond redemption fund, which shall be administered by at least one third-party custodian designated by the school district as provided in subparagraph (V) of this paragraph (b), unless the school district meets one of the exceptions specified in subparagraph (VI) or (VII) of this paragraph (b). The bond redemption fund may include more than one subsidiary account for which a separate tax levy is made to satisfy the obligations of bonded indebtedness, including a separate tax levy to satisfy the obligations of bonded indebtedness incurred by a former school district. The revenues from each separate tax levy shall be held in trust for the purpose of satisfying the obligations of the bonded indebtedness for which the tax levy was made; except that revenues, if any, remaining to the credit of a separate subsidiary account after satisfaction of all such obligations of that subsidiary account may be transferred to another subsidiary account in the same fund.

(II) The revenues from a tax levy for the purpose of making payments for which the district is obligated under an installment purchase agreement or under a lease or rental agreement having a term of more than one year, which has been approved at an election pursuant to section 22-32-127 (2), for the purpose of obtaining the use of real property or equipment for school sites, buildings, or structures or for any school purpose authorized by law shall also be recorded in the bond redemption fund. Subsidiary accounts may be established if separate tax levies are made for different installment purchase agreements, or for different lease or rental agreements, and the revenues in such accounts may be expended and treated in the same manner as revenues from a tax levy to satisfy bonded indebtedness obligations.

(III) Nothing in subparagraph (II) of this paragraph (b) or in section 22-32-127 shall be construed to authorize a school district to make any levy for its bond redemption fund, or to use any moneys in its bond redemption fund, to make payments with regard to any installment purchase agreement or lease or rental agreement with an option to purchase which has not been approved at an election.

(IV) Moneys in the bond redemption fund shall be used only for the payment of principal and interest on obligations of the school district having a term greater than one year and approved at an election, which obligations constitute an indebtedness of the school district. Whenever the issuance of refunding bonds or other refunding obligations of the district results in moneys on deposit in the bond redemption fund which are not needed to satisfy the principal and interest obligations of the district as they become due, such moneys shall be used to reduce the levy for the bond redemption fund in future years or to pay any then existing obligations of the district payable from the bond redemption fund at a date earlier than they become due.

(V) Except as otherwise provided in subparagraph (VI) or (VII) of this paragraph (b), on or before July 1, 2003, each school district shall select at least one commercial bank or depository trust company that has full trust powers, is located within the state of Colorado, and is a member of the federal deposit insurance corporation to act as a third-party custodian to administer the school district's bond redemption fund. A school district may select multiple third-party custodians to administer the district's bond redemption fund, so long as each custodian selected meets the requirements for a custodian specified in this subparagraph (V). The custodian shall be responsible for making payments from the bond redemption fund as provided by law. The custodian, with the agreement of the school district, may withdraw any or all of the moneys in the bond redemption fund that are temporarily not needed to satisfy the school district's obligations, for purposes of depositing or investing the moneys in any investments permitted by law.

(VI) A school district is not required to designate a third-party custodian to administer the school district's bond redemption fund if the county treasurer keeps the funds and accounts of the school district as provided in section 22-40-104. A school district is not required to designate a third-party custodian to administer any portion of the school district's bond redemption fund that consists of revenues received from bonds or other obligations for which the school district has given notice to the state treasurer that it will not accept payment by the state treasurer on behalf of the school district as provided in section 22-41-110 (1)(a).

(VII) A school district is not required to select a commercial bank or depository trust company that has full trust powers to administer the school district's bond redemption fund if the school district places the funds in an escrow account with a financial institution eligible to receive public deposits, pursuant to escrow instructions which are acceptable to the state treasurer. At a minimum, the escrow instructions shall include provisions prohibiting payment or transfer of the funds to the school district without the state treasurer's prior written consent.

(c) Capital reserve fund. (I) Moneys allocated pursuant to the provisions of section 22-54-105 (2) shall be transferred from the general fund and recorded in the capital reserve fund along with the revenues received pursuant to section 39-5-132, C.R.S. Such revenues may be supplemented by gifts, grants, and donations. Unencumbered moneys in the fund may be transferred to a fund or an account within the general fund established in accordance with generally accepted accounting principles solely for the management of risk-related activities as identified in section 24-10-115, C.R.S., and article 13 of title 29, C.R.S., by resolution of the board of education when such transfer is deemed necessary by the board; except that a local board of education may, in its discretion, transfer any unrestricted moneys into or out of the capital reserve fund in the 2009-10 budget year or any budget year thereafter. Nothing in this subparagraph (I) shall be construed to prohibit a local board of education from transferring unrestricted moneys from the general fund or any other fund to the capital reserve fund in the 2009-10 budget year or any budget year thereafter. Except as provided in subparagraph (V) of this paragraph (c), expenditures from the fund shall be limited to long-range capital outlay expenditures and shall be made only for the following purposes:

(A) Any acquisition of land, improvements, construction of structures or addition to existing structures, and acquisition of equipment and furnishings;

(B) and (C) (Deleted by amendment, L. 2000, p. 520, § 5, effective August 2, 2000.)

(D) Alterations and improvements to existing structures;

(E) Acquisition of a school vehicle, as defined in section 42-1-102 (88.5), C.R.S., or other equipment, except equipment specified in sub-subparagraph (H) of this subparagraph (I);

(F) Any installment purchase agreements or lease agreements with an option to purchase for a period not to exceed twenty years and any lease agreement without the option to purchase entered into by a school district or a charter school;

(G) Any software licensing agreement;

(H) Acquisition of computer equipment.

(II) Expenditures from the fund, other than for installment purchase agreements with an option to purchase, as provided in subparagraph (II.5) of this paragraph (c), shall be authorized by a resolution adopted by the board of education of a school district at any regular or special meeting of the board. The resolution shall specifically set forth the purpose of the expenditure, the estimated total cost of the project, the location of the structure to be constructed, added to, altered, or repaired, a description of any school vehicles or equipment to be purchased, and where such equipment will be installed.

(II.5) A board of education may enter into an installment purchase agreement or lease agreement with option to purchase for a period exceeding one year and not to exceed twenty years for expenditures from the fund if the agreement is first approved by a majority of the eligible electors of the district voting on the question at an election held pursuant to this subparagraph (II.5). The board of education may submit to the eligible electors of the district the question of whether to enter into such an agreement at any general election, regular biennial school election, or special election called for such purpose. The secretary of the board of education shall be the designated election official and shall conduct the election pursuant to articles 1 to 13 of title 1, C.R.S. Any special election called pursuant to this subparagraph (II.5) shall be held on the first Tuesday after the first Monday in February, May, October, November, or December. The question of whether to enter into an installment agreement or lease agreement with option to purchase may be submitted or resubmitted after the same, or after any other such question, has previously been rejected at an election held pursuant to this subparagraph (II.5), but no such question shall be submitted or resubmitted at any election held less than one hundred twenty days after a previous submission of such question, and the board of education of any school district shall not submit any question of entering into such an agreement at more than two elections within any twelve-month period. The board of education of a school district may enter into an installment purchase agreement or lease agreement with option to purchase for a term not to exceed twenty years for the purposes provided for in sub-subparagraph (F) of subparagraph (I) of this paragraph (c). When authorized by the election as provided in this subparagraph (II.5), the agreement shall be valid, binding, and enforceable between the parties to the agreement. The provisions of this subparagraph (II.5) shall have no application to any installment purchase agreement or lease agreement with option to purchase, even though the term thereof may be greater than one year, if the district's obligation to make payments thereunder is expressly subject to the making of annual appropriations therefor in accordance with law. This subparagraph (II.5) shall have no application to any lease agreement with option to purchase for a period of one year or less, including lease agreements consisting of a series of one-year terms renewable at the option of the district.

(III) Any balance remaining upon the completion of any authorized project may be encumbered for future projects which are authorized as provided in this paragraph (c).

(IV) The revenues from a tax levied pursuant to section 22-40-110 shall be credited to the capital reserve fund. Moneys in said fund shall be used for the purposes set forth in section 22-40-110 and may not be expended by the district for any other purpose. Any moneys remaining in the fund at the end of any fiscal year shall remain in the fund and may be budgeted in the next fiscal year.

(V) Upon receipt from a school district of an accounting of any expenditures made or moneys encumbered for the purchase of new textbooks in the 2002-03 budget year, including copies of invoices, contracts, or other documentation of the amount and purpose of the expenditures or encumbrances, the department of education may allow the school district to expend moneys from the district's capital reserve fund during the 2002-03 and 2003-04 budget years to offset the elimination of additional moneys that the district would have received in the 2002-03 budget year pursuant to section 22-54-105 (1)(b)(III) to purchase new textbooks; except that any expenditure of moneys from the fund made pursuant to this subparagraph (V) shall be limited to the amount of moneys the district has expended or encumbered as of January 31, 2003, for the purchase of new textbooks.

(d) Special building and technology fund. (I) The revenues from a tax levy for the purpose of acquiring, maintaining, or constructing schools or for the purchase and installation of instructional and informational technology shall be recorded in the special building and technology fund to remain in the custody of the treasurer of any district that has elected under law to withdraw its funds from the custody of the county treasurer or, in any other case, to the treasurer of the county in which the district is located and may be invested or deposited by such district or county treasurer pursuant to the provisions of sections 24-75-601.1, 24-75-602, and 24-75-603, C.R.S. Expenditures from the fund shall be limited to acquiring land; acquiring or constructing structures; maintaining structures to enhance their function, protect their value, and extend their economic life; and purchasing and installing instructional and informational technology, including expenditures for software and staff training related to the new technology.

(II) Expenditures from the fund shall be authorized by a resolution adopted by the board of education of a school district at any regular or special meeting of the board. The resolution shall specifically set forth the purpose of the expenditure, the estimated total cost of the project, and the location of the land to be acquired, the structure to be acquired or constructed, or the nature of the building security technology or instructional and informational technology to be acquired. Such resolution shall constitute authorization to the treasurer of any district that has elected under law to withdraw its funds from the custody of the county treasurer or, in any other case, to the treasurer of the county in which the district is located for application of the funds under his or her control to the specified expenditure.

(III) Any balance remaining upon the completion of any authorized project may be encumbered for future projects that are authorized as provided in this paragraph (d).

(IV) Any moneys in the fund that have not been authorized for expenditure within three years after being recorded in the fund shall revert to the capital reserve fund.

(e) Risk management reserves. Moneys allocated pursuant to the provisions of section 22-54-105 (2) shall be recorded in a fund or in an account within the general fund established in accordance with generally accepted accounting principles solely for the management of risk-related activities as identified in section 24-10-115, C.R.S., and article 13 of title 29, C.R.S. Unencumbered moneys in such fund or account may be transferred to the capital reserve fund or to any other fund or account established solely for the management of risk-related activities by resolution of the board of education when such transfer is deemed necessary by the board; except that a local board of education may, in its discretion, transfer any unrestricted moneys into or out of such fund or account in the 2009-10 budget year or any budget year thereafter. Expenditures from any such fund or account shall be limited to the purposes set forth in section 24-10-115, C.R.S., and article 13 of title 29, C.R.S. Nothing in this paragraph (e) shall be construed to prohibit a local board of education from transferring unrestricted moneys from the general fund or any other fund to a fund or account for the management of risk-related activities in the 2009-10 budget year or any budget year thereafter.

(f) Transportation fund. The revenues from a tax levied or fee imposed for the purpose of paying excess transportation costs, as authorized pursuant to the provisions of section 22-40-102 (1.7) or the provisions of section 22-32-113 (5), and revenues received from the state pursuant to the provisions of section 22-51-102 (4) shall be deposited in the transportation fund of the district. Expenditures from the fund shall be limited to payment of transportation costs as authorized in the budget of the district. Any moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall be used to reduce the levy for transportation costs in future years.

(g) Repealed.

(h) Full-day kindergarten fund. (I) The revenues from a tax levied pursuant to section 22-54-108.5 for the purpose of paying excess full-day kindergarten program costs shall be deposited in the full-day kindergarten fund of the district. Expenditures from the fund shall be limited to payment of excess full-day kindergarten program costs as authorized in the budget of the district. Any moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall be used to reduce the levy for excess full-day kindergarten program costs in future years.

(II) The revenues from a tax levied pursuant to section 22-54-108.5 to meet the capital construction needs associated with a district's full-day kindergarten program shall be credited to the capital construction account in the district's full-day kindergarten fund. Moneys in the account shall be used to meet the district's capital construction needs associated with the full-day kindergarten program and may not be expended by the district for any other purpose. Any moneys remaining in the account at the end of any fiscal year shall remain in the account and may be budgeted in the next fiscal year.

(i) Technology and building maintenance and operation fund. (I) The revenues from a tax levied pursuant to section 22-54.5-207 for the purposes of technology and building maintenance and operation shall be deposited in the technology and building maintenance and operation fund. Expenditures from the fund are limited to payment of the costs of acquiring and maintaining technology and the costs of building maintenance and operation for the buildings of the district as authorized in the budget of the district. Any moneys remaining in the fund at the end of a fiscal year must remain in the fund and must be used to reduce the levy for technology and building maintenance and operation in future years.

(II) (A) This paragraph (i) takes effect upon the proclamation by the governor of the vote cast in a statewide election held no later than November 2017 at which a majority of those voting approve a citizen-initiated increase in state tax revenues for the purpose of funding preschool through twelfth grade public education, so long as the amount of the approved revenue increase is equal to or greater than the total estimated state fiscal impact associated with the payment of the state share of total program pursuant to section 22-54.5-203, investment moneys pursuant to section 22-54.5-301, hold-harmless moneys pursuant to section 22-54.5-302, and per pupil supplemental payments pursuant to section 22-54.5-303, in the second budget year commencing after the increase is approved, as stated in the final fiscal note prepared for Senate Bill 13-213, enacted in 2013.

(B) The provisions of this paragraph (i) apply in the second budget year commencing after the statewide election at which the voters approve the increase in state tax revenues for the purpose of funding public education and in budget years thereafter.

(j) Supplemental capital construction, technology, and maintenance fund. The revenue from a tax levied pursuant to section 22-54-108.7 for the purpose of providing ongoing cash funding for the capital construction, new technology, existing technology upgrade, and maintenance needs of a school district, and no other money other than interest and income credited to the fund pursuant to this paragraph (j), shall be deposited in the supplemental capital construction, technology, and maintenance fund of the district. The district may expend money from the fund only for the purpose of providing cash funding for capital construction, new technology, existing technology upgrade, and maintenance needs of the district and may not pledge any money in the fund for the repayment of any existing or new borrowing. All interest and income derived from the deposit and investment of money in the supplemental capital construction, technology, and maintenance fund shall be credited to the fund.

(k) Total program reserve fund. A school district shall deposit the property tax revenues that it collects from a tax levy imposed pursuant to section 22-54-107 (5) in the total program reserve fund of the district. The district may expend money from the total program reserve fund only to offset the amount of a reduction in the district's state share caused by application of the budget stabilization factor pursuant to section 22-54-104 (5)(g); except that, in a budget year in which the school district levies for its total program the number of mills calculated pursuant to section 22-54-106 (2)(a)(II), if the balance of the total program reserve fund exceeds an amount equal to the district's total program for that budget year multiplied by the budget stabilization factor calculated pursuant to section 22-54-104 (5)(g) for that budget year, the district may expend the amount of the excess balance. Any money remaining in the fund at the end of a fiscal year must remain in the fund and may be used in future years only as provided in this subsection (1)(k).

(2) The state board of education may authorize by regulation additional funds not provided for in this section, together with proper accounting procedures for the same.

(3) Each school district shall ensure that the district holds unrestricted general fund or cash fund emergency reserves in the amount required under the provisions of section 20 (5) of article X of the state constitution; except that a district may designate property owned by the district as all or a portion of the required reserve in accordance with section 22-44-105 (1)(c.5).



§ 22-45-103.5. Legislative declaration - construction of statute - no impairment of contract

(1) The general assembly hereby finds and declares that a small number of school districts have entered into financing arrangements which contemplate that moneys in the districts' bond redemption fund may be used, or that a levy for the bond redemption fund may be made, to pay for capital projects which have not been authorized by the voters of the districts. In light of the long-standing view that the bond redemption fund is reserved for voter-approved projects, the general assembly finds that such financing arrangements are not in the interests of school district taxpayers and declares that its intent in enacting section 22-45-103 (1)(b) is to assure that such arrangements will not be entered into in the future.

(2) In recognition of the fact that some school districts have entered into financing arrangements which may not comply with the provisions of section 22-45-103 (1)(b), the general assembly declares that nothing in said section or in any other law shall be construed to impair any contract in existence on May 31, 1985, if said contract was validly entered into under the statutes in force at the time of entering said contract. Nothing in this section or in section 22-45-103 (1)(b) shall be construed to validate or to invalidate any financial arrangement entered into prior to May 31, 1985.



§ 22-45-104. Fees - fines - disposition

All moneys collected from fees or fines fixed and imposed by the board of education of any school district shall be paid over to the treasurer of such board as received, or in no event later than the tenth day of the month following that in which collected, and shall be credited and deposited in the same manner as other moneys belonging to the district.



§ 22-45-108. Report of county treasurer

(1) The county treasurer shall, no later than the tenth day of each month, render a monthly itemized statement of account, on a form prescribed by the state board of education, to each school district in his county, and to each joint school district if the headquarters thereof are located in his county, in cases where the board of education of such school district or joint school district has elected, pursuant to law, to have school district moneys received by the county treasurer paid over to the treasurer of the district.

(2) Repealed.



§ 22-45-110. Violation - malfeasance

Any school director, officer, or employee of any school district who knowingly or willfully fails to perform any of the duties imposed upon him by this article is guilty of malfeasance in office and, upon conviction thereof, the court shall enter judgment that such director, officer, or employee so convicted shall be removed from office or his position of employment.



§ 22-45-111. Local college districts - powers

Nothing in this article shall be construed to restrict the power of any local college district to pledge to the payment of revenue bonds all or part of the revenue of such district, other than revenues derived from ad valorem taxes of the district, pursuant to section 23-71-122 (1)(r), C.R.S.



§ 22-45-112. Sale of assets

(1) Except as authorized by subsection (2) or (3) of this section, if lands, buildings, or lands and buildings are sold by a school district, the proceeds, less the costs, of such sale shall be deposited in and expended from either the bond redemption fund or the capital reserve fund, or both such funds of the school district, as determined by the board of education. This provision shall apply also to the proceeds from any insurance which may accrue as a result of fire, explosion, or other casualty when such insurance proceeds cannot be used in an advantageous manner to repair the property to which the damage occurred.

(2) (a) Prior to July 1, 2005, a school district may sell land, buildings, or land and buildings and deposit in and expend from its general fund the proceeds, less costs, of the sale if:

(I) The board of education of the school district declares a fiscal shortfall emergency pursuant to paragraph (b) of this subsection (2);

(II) The school district sells the property to a lessor, including but not limited to the state treasurer pursuant to section 22-54-110 (2)(d), who, at the time of the sale, leases all of the property back to the district pursuant to a lease-purchase agreement that is subject to annual appropriation by the school district and has a term of no more than one year; and

(III) The state treasurer approves in writing the terms of the sale and lease-purchase agreements.

(b) A board of education of a school district may declare a fiscal shortfall emergency if:

(I) The district either:

(A) Is denied a loan by the state treasurer pursuant to section 22-54-110; or

(B) Notifies the state treasurer that the district is unable to repay a loan obtained pursuant to section 22-54-110 in the same state fiscal year that the loan was made;

(II) The board of education of the school district holds at least one public hearing, after full and timely notice to the public, on the existence of a fiscal shortfall emergency; and

(III) At a public meeting held after the hearing held pursuant to subparagraph (II) of this paragraph (b), at least two-thirds of the members of the board of education of the school district approve a resolution declaring the fiscal shortfall emergency.

(3) The proceeds, less the costs, of the sale of lands, buildings, or lands and buildings that are sold by a school district may be applied, in the discretion of the board of education, to pension liabilities of the district or to make payments to the public employees' retirement association of Colorado or to the refinancing of any transaction entered into for such purposes. Notwithstanding any other provision of law, any such proceeds that are held in a separate account to secure the school district's obligation to make payments to the association may be invested by the district in any investment in which moneys of the association may be invested.



§ 22-45-113. Validation - effect - limitations

(1) All bonds issued and other contracts, leases, or agreements executed by school districts, all district bond elections held and carried, and all acts and proceedings had or taken prior to July 1, 1973, by or on behalf of such districts, preliminary to and in the authorization, execution, sale, and issuance of all bonds, the authorization and execution of all other contracts, leases, or agreements, and the exercise of other powers in section 22-45-103 are hereby validated, ratified, approved, and confirmed, notwithstanding any defects and irregularities, other than constitutional, in such bonds, acts, and proceedings, in such authorization, execution, sale, and issuance, and in such exercise of powers; and such bonds and other contracts, leases, or agreements are and shall be binding, legal, valid, and enforceable obligations of the district to which they appertain in accordance with their terms and their authorization proceedings.

(2) This section shall operate to supply such legislative authority as may be necessary to accomplish the validations provided and authorized in this section but shall be limited to validations consistent with all provisions of applicable law in effect at the time of such action or other matter. This article shall not operate to validate any action or other matter the legality of which is being contested or inquired into in any legal proceedings pending and undetermined prior to July 1, 1973, nor to validate any action or other matter which has been determined in any legal proceedings prior to July 1, 1973, to be illegal, void, or ineffective.









Financing of Schools

Article 50 - Public School Finance Act of 1973



Article 51 - Public School Transportation Fund

§ 22-51-101. Legislative declaration

It is declared to be the policy of this state to furnish financial aid to school districts and the state charter school institute of the state for the transportation of pupils to and from their places of residence and the public schools which they attend, including transportation for purposes of special education and career and technical education, and for board in lieu of transportation. It is further declared to be the policy of this state to furnish aid to facility schools for the transportation of pupils in facilities to and from the facilities in which they reside and the facilities in which they receive educational services.



§ 22-51-102. Definitions

As used in this article 51, unless the context otherwise requires:

(1) (a) "Current operating expenditures for pupil transportation" means expenditures for providing pupil transportation, exclusive of purchase or lease of pupil transportation vehicles or other capital outlays. The term includes expenditures for the following: Motor fuel and oil; maintenance and repair of vehicles (including additions to and alterations of pupil transportation vehicles built since 1977 that will increase efficiency and safety or that are necessary to meet current minimum standards), equipment, and facilities; costs of employment for drivers while employed in pupil transportation; costs of employment paid specifically for providing transportation supervision and support services; insurance; contracted services; reimbursements to pupils who utilize public transportation services; and, for entitlement periods ending on June 30, 1989, and thereafter, amounts spent for pupil transportation for special education and career and technical education programs.

(b) "Current operating expenditures for pupil transportation" shall not be reduced by revenues received by a school district or the state charter school institute from fees imposed and collected for pupil transportation pursuant to a resolution adopted by the board of education of such district in accordance with the provisions of section 22-32-113 (5) or by the state charter school institute board.

(2) "Entitlement period" means the twelve-month period ending June 30 of each year.

(2.5) "Facility" means any of the following facilities that operates a facility school:

(a) A day treatment center, residential child care facility, or other facility licensed by the department of human services pursuant to section 26-6-104, C.R.S.;

(b) A hospital licensed by the department of public health and environment pursuant to section 25-1.5-103, C.R.S.

(2.7) "Facility school" means an approved facility school as defined in section 22-2-402 (1).

(3) "Pupil transportation" means:

(a) The transportation of pupils regularly enrolled in the public schools through grade twelve to and from their places of residence and the public schools in which they are enrolled, including any site attended for special education or career and technical education, and to and from one school of attendance and another in vehicles owned or rented and operated by a school district or state charter school or under contract with a school district or state charter school; and

(b) The transportation of students who are receiving educational services from facility schools to and from the facility in which the students reside and the place at which the students receive the educational services.

(4) "Reimbursement entitlement" means the amount of reimbursement to which a school district, a state charter school, or a facility school is entitled under the provisions of section 22-51-104.

(5) "State charter school institute" or "institute" means the state charter school institute created pursuant to part 5 of article 30.5 of this title.



§ 22-51-103. Creation of the public school transportation fund

(1) There is hereby created, in the office of the state treasurer, a fund to be known as the public school transportation fund, to which shall be credited such moneys as may be appropriated by the general assembly for the purposes of this article, excluding moneys appropriated as a lump sum for reimbursement for pupil transportation in a school district subject to a court-ordered desegregation order, and which shall be held by the state treasurer and paid out as provided in this article. Any unexpended or unencumbered moneys remaining in the fund at the end of any budget year shall remain in the fund and shall not be transferred to the state general fund or any other fund.

(2) For the 2006-07 budget year and each budget year thereafter, the net amount recovered by the department of education during the applicable budget year pursuant to section 22-51-105 as overpayments made to school districts, the state charter school institute, and facility schools shall be transferred to the state treasurer for deposit in the public school transportation fund. Such amount shall be available for appropriation to the department in the budget year in which the transfers are made or in subsequent budget years.

(3) Any appropriation made from the public school transportation fund from moneys deposited in the fund pursuant to subsection (2) of this section shall not be included in the calculation of total state funding for all categorical programs as defined in section 22-55-102 (19).



§ 22-51-104. Methods of determining reimbursement entitlement

(1) Except as otherwise provided in subsection (1.5) of this section, for financial aid in providing pupil transportation, for entitlement periods ending on June 30, 1988, and thereafter, each school district, the state charter school institute, and each facility school shall have a reimbursement entitlement in an amount determined as follows:

(a) Thirty-seven and eighty-seven one-hundredths cents for each mile traveled by vehicles operated by or for the school district, the institute, or the facility school in providing pupil transportation during the entitlement period. The number of miles traveled shall be determined by the state board of education based upon information submitted pursuant to section 22-51-105.

(b) Thirty-three and eighty-seven one-hundredths percent of any amount by which the school district's, the institute's, or the facility school's current operating expenditures for pupil transportation during the entitlement period exceeded the school district's, institute's, or facility school's reimbursement entitlement under the provisions of paragraph (a) of this subsection (1); and

(c) Not more than sixty percent of the costs of contracts entered into by a school district pursuant to section 22-32-110 (1)(w) or entered into by the state charter school institute or a facility school for the purpose of conserving fuel or reducing operating or capital expenditures, or both, for pupil transportation under public transportation programs which comply with the code of federal regulations, title 49, parts 390 to 397, or successor regulations thereto. Reimbursement entitlements under this paragraph (c) shall not be greater than those the school district, the institute, or the facility school would otherwise receive if it operated its own vehicles or contracted for the exclusive transportation of pupils.

(1.5) (a) Repealed.

(b) Notwithstanding the provisions of subsection (1) of this section, for entitlement periods ending on June 30, 1989, and thereafter, a school district, the state charter school institute, and a facility school shall not receive a reimbursement entitlement in an amount which is less than its reimbursement entitlement for the preceding entitlement period. For purposes of this paragraph (b), the reimbursement entitlement for the preceding entitlement period shall be the amount to which the school district, the institute, or the facility school would have been entitled under the formula in subsection (1) of this section, and not the amount it actually received for the preceding entitlement period, if different from the amount under said formula.

(2) In no event shall the reimbursement entitlement of a school district, the institute, or a facility school under the provisions of subsection (1) of this section for any entitlement period exceed ninety percent of the total amount expended by the school district, the institute, or the facility school during said entitlement period for current operating expenditures for pupil transportation.

(3) For financial aid in providing board allowances in lieu of transportation, each school district and the institute shall have a reimbursement entitlement for an entitlement period for each pupil who is temporarily residing during said entitlement period for the purpose of attending school at a place nearer the school of attendance than the student's permanent residence, and for whom the district or the institute has paid a board allowance in lieu of furnishing transportation, in the amount of one dollar for each day such board was paid by the district or the institute.



§ 22-51-105. Certifications by school boards, governing boards, and facility schools - rules

(1) On or before August 15 of each year, the school board of each school district entitled to and desiring reimbursement under this article 51, the state charter school institute board, and each facility school entitled to and desiring reimbursement under this article 51 shall certify to the state board of education, on forms provided by the commissioner of education, any information the board deems necessary to determine the reimbursement entitlement of the district, the institute, or the facility school. The information includes, but is not limited to, the total amount of the school district's, institute's, or facility school's current operating expenditures for pupil transportation during the preceding entitlement period, the total number of miles traveled and the total number of pupils transported on the pupil enrollment count day, as defined in section 22-54-103 (10.5), during the preceding entitlement period by vehicles operated by or for the school district, the institute, or the facility school in providing pupil transportation, and the transportation route descriptions in effect on the pupil enrollment count day.

(2) The department of education shall promulgate rules to allow for verification of the accuracy and appropriateness of the route mileages submitted by school districts, the institute, and facility schools pursuant to subsection (1) of this section. If the department determines that an overpayment has been made due to the submission of inaccurate or inappropriate route mileages, the department shall recover from the school district, the institute, or the facility school an amount equal to the overpayment plus a penalty of not more than twenty percent of the overpayment.



§ 22-51-106. Certification to and payment by state treasurer - deficiency in fund

(1) (a) On or before October 15 of each year, the commissioner of education shall certify to the state treasurer the amount of the advance reimbursement entitlement of each school district, the state charter school institute, and each facility school for the current entitlement period and the amount of the final reimbursement entitlement of each school district, the institute, and each facility school for the preceding entitlement period. The state treasurer shall thereupon pay from the public school transportation fund directly to the treasurer of each school district which has elected under the law to withdraw its funds from the custody of the county treasurer, directly to the treasurer of the state charter school institute, and directly to the treasurer of each facility school the amount certified as the total reimbursement entitlement of the school district, the institute, or the facility school; and, for all other school districts, the state treasurer shall pay to the county treasurer of the county in which each school district has its headquarters the amount certified as the total reimbursement entitlement of each district, and the county treasurer shall forthwith credit to the general fund of each district in the county the amount certified therefor.

(b) For purposes of this section:

(I) "Advance reimbursement entitlement" means an amount that a school district, the state charter school institute, or a facility school is entitled to receive in the current entitlement period as an advance payment of its reimbursement entitlement for such period and which is equal to twenty percent of the reimbursement entitlement of the school district, the institute, or the facility school for the preceding entitlement period.

(II) "Final reimbursement entitlement" means the reimbursement entitlement of a school district, the state charter school institute, or a facility school for the preceding entitlement period less any advance reimbursement entitlement received by said district, the institute, or the facility school for said period.

(III) "Total reimbursement entitlement" means the advance reimbursement entitlement and the final reimbursement entitlement of a school district, the state charter school institute, or a facility school.

(2) (a) In the event the amount of money appropriated by the general assembly to the public school transportation fund is less than the amount of the total reimbursement entitlements of all of the school districts, of the state charter school institute, and of all of the facility schools authorized by this section, the amount to be distributed to each school district, the institute, and each facility school shall be in the same proportion as the amount which the appropriation made bears to the total amount of the reimbursement entitlements of all school districts, of the state charter school institute, and of all facility schools.

(b) For the entitlement period beginning on or after July 1, 1993, the calculation in paragraph (a) of this subsection (2) shall be based on the amount of money appropriated by the general assembly to the public school transportation fund. For the entitlement period beginning on or after July 1, 1993, any district subject to a court-ordered desegregation order shall be entitled to reimbursement of one million five hundred thousand dollars, subject to separate appropriation by the general assembly, for pupil transportation in addition to any amount received pursuant to paragraph (a) of this subsection (2).



§ 22-51-107. Requirements for participation

Unless otherwise authorized by the commissioner of education, a school district, the state charter school institute, or a facility school shall not be entitled to any reimbursement under this article if the school district, the institute, or the facility school has not filed the certifications required by section 22-51-105 on or before the date provided in said section or has not complied with the rules promulgated by the state board of education pursuant to section 22-51-108.



§ 22-51-108. Rules

The state board of education shall promulgate rules for the administration of this article. Such rules shall include reasonable and adequate standards of safety in the maintenance and operation of buses, the maintenance of records by school districts, the state charter school institute, and facility schools, the length of bus routes, the number of children to be transported in the various types of buses, and such other rules pertaining to pupil transportation as will promote the welfare of the students and afford reasonable protection to the public.



§ 22-51-109. County treasurers' fees

No fees shall be charged by the county treasurers of the state for receiving or crediting funds of the school districts received under the provisions of this article.









Second Chance Program

Article 52 - Second Chance Program for Problem Students

§ 22-52-101. Legislative declaration

The general assembly hereby declares that the problem of children who do not succeed in the educational system is of grave concern. It is the intent of the general assembly that this article give these children a second chance by providing a variety of educational opportunities for such children, opportunities for educators to use their skills, talent, and creativity, and increased parental involvement in the education process.



§ 22-52-102. Eligible students

(1) In order to be eligible to participate in the second chance program, a child shall be a dropout between seventeen and twenty-one years of age who has been recommended for participation in the program by his or her school district of residence with the concurrence of the child, the child's parent, and the receiving district; but no such child shall be eligible to participate in the second chance program if he or she has achieved a high school diploma or its equivalent.

(2) Once enrolled in the program, a student who makes satisfactory progress may continue in the program until he obtains a high school diploma or its equivalent or until he reaches twenty-one years of age. A student who does not progress satisfactorily may be dropped from the program but shall be eligible to reapply until he reaches twenty years of age.



§ 22-52-103. Eligible schools

(1) Any of the following schools are eligible to apply to the department of education to participate in the second chance program:

(a) Public schools located in school districts that have a dropout rate above the statewide average dropout rate;

(b) Public schools in districts contiguous to districts specified in paragraph (a) of this subsection (1);

(c) Public schools offering vocational, technical, or adult education programs;

(d) Schools operated by boards of cooperative services;

(e) A community college.

(2) As a condition of continued participation in the second chance program, an eligible school shall provide to the school district in which it is located an accurate monthly report on each eligible student's attendance and performance.



§ 22-52-104. Application - payment

(1) After July 1, 1986, and each school year thereafter, an eligible student may apply to the school board of his school district of residence to participate in the second chance program. Application and acceptance procedures shall be governed by rules and regulations promulgated by the state board of education. The school district of residence shall process an eligible student's application, assist the student in enrolling in the eligible school, counsel the students and parents of students in the second chance program concerning the availability of services the child or family may need, and monitor the performance and progress of each student in the second chance program.

(2) (a) The school district of residence of a student enrolled in the second chance program shall count the student in its pupil enrollment pursuant to rules and regulations promulgated by the state board of education. The school district shall also provide to the department of education such information as it may require.

(b) (I) (A) Repealed.

(B) Effective January 1, 1989, pursuant to rules and regulations promulgated by the state board of education, the school district of residence of the student shall transmit monthly eighty-five percent of the district of residence's per pupil revenues, as defined in section 22-54-103 (9.3) to the school district or eligible school enrolling the student or the actual educational cost of the program provided, whichever is less.

(II) Repealed.

(3) The duties of the school district of residence of the eligible student specified in subsection (1) of this section may be developed under contract with boards of cooperative services in districts with eligible participating students and eligible participating schools. School districts which are not in boards of cooperative services may contract with such boards for cooperative programming.



§ 22-52-105. Duties of the department of education

(1) The department of education shall have the following duties regarding the second chance program:

(a) To notify all school districts of the procedures to be followed in processing applications from eligible students;

(b) To gather information on participating schools and advertise the program to potentially eligible students and their parents;

(c) To receive enrollment information and audit the students and schools participating in the program;

(d) To provide assistance as requested to participating school districts, schools, students, and parents;

(e) To hear appeals of disputes arising between participating school districts, schools, students, and parents.

(f) Repealed.



§ 22-52-106. Rules and regulations

(1) The state board of education shall promulgate such rules and regulations as are necessary to implement this article, pursuant to section 24-4-103, C.R.S. Such rules and regulations shall include, but shall not be limited to, the following:

(a) Student eligibility criteria considering the special characteristics of the student, the educational record of the student to the time of application, and, if the student is enrolled in a public school program, the opportunities available to the student within that setting;

(b) Criteria for eligible schools emphasizing experimental approaches such as a career development curriculum and experiential education;

(c) Procedures for application by eligible schools and for selecting schools to participate in the second chance program;

(d) Procedures for coordinating eligible participating students and eligible participating schools, including procedures to establish a lottery system when the number of applicants for an eligible school exceeds the available space;

(e) Procedures for notifying the department of education and the student's school district of residence should the student stop attending or fail to make satisfactory progress;

(f) Procedures for resolving disputes arising between school districts, schools, students, and parents consistent with article 4 of title 24, C.R.S.; and

(g) Financial transactions.



§ 22-52-107. Funding of second chance program

It is the intent of the general assembly that, after the initial appropriation made to the department of education for the fiscal year beginning July 1, 1985, the responsibilities and duties specified in this article shall be performed by the department of education and the participating school districts through the funding available pursuant to the "Public School Finance Act of 1994", article 54 of this title.









Financing of Schools - Continued

Article 53 - Public School Finance Act of 1988



Article 54 - Public School Finance Act of 1994

§ 22-54-101. Short title

This article shall be known and may be cited as the "Public School Finance Act of 1994".



§ 22-54-102. Legislative declaration - statewide applicability - intergovernmental agreements

(1) The general assembly hereby finds and declares that this article is enacted in furtherance of the general assembly's duty under section 2 of article IX of the state constitution to provide for a thorough and uniform system of public schools throughout the state; that a thorough and uniform system requires that all school districts and institute charter schools operate under the same finance formula; and that equity considerations dictate that all districts and institute charter schools be subject to the expenditure and maximum levy provisions of this article. Accordingly, the provisions of this article concerning the financing of public schools for budget years beginning on and after July 1, 1994, shall apply to all school districts and institute charter schools organized under the laws of this state.

(2) The general assembly hereby finds and declares that in enacting this article it has adopted a formula for the support of schools for the 1994-95 budget year and budget years thereafter; however, the adoption of such formula in no way represents a commitment on the part of the general assembly concerning the level of total funding for schools for the 1995-96 budget year or any budget year thereafter.

(3) (a) Nothing in this article shall be construed to prohibit local governments from cooperating with school districts through intergovernmental agreements to fund, construct, maintain, or manage capital construction projects or other facilities as set forth in section 22-45-103 (1)(c)(I)(A) or (1)(c)(I)(D), including, but not limited to, swimming pools, playgrounds, or ball fields, as long as funding for such projects is provided solely from a source of local government revenue that is otherwise authorized by law except impact fees or other similar development charges or fees.

(b) Notwithstanding any provision of paragraph (a) of this subsection (3) to the contrary, nothing in this subsection (3) shall be construed to:

(I) Limit or restrict a county's power to require the reservation or dedication of sites and land areas for schools or the payment of moneys in lieu thereof pursuant to section 30-28-133 (4)(a), C.R.S., or to limit a local government's ability to accept and expend impact fees or other similar development charges or fees contributed voluntarily on or before December 31, 1997, to fund the capital projects of school districts according to the terms of agreements voluntarily entered into on or before June 4, 1996, between all affected parties;

(II) Repealed.

(III) Grant authority to local governments to require the reservation or dedication of sites and land areas for schools or the payment of moneys in lieu thereof; however, the prohibition on impact fees or other similar development charges or fees contained in this subsection (3) shall not be construed to restrict the authority of any local government to require the reservation or dedication of sites and land areas for schools or the payment of moneys in lieu thereof if such local government otherwise has such authority granted by law.

(4) If the December 2015 revenue forecast prepared by the legislative council staff estimates that the amount of local property tax revenues that will be available to districts for the 2015-16 budget year will be greater than the amount estimated in the December 2014 revenue forecast, it is the intent of the general assembly, through the supplemental appropriations process during the 2016 regular legislative session, to maintain and not reduce state appropriations for school finance funding after consideration of other forecast changes, including changes in the number of pupils and at-risk pupils enrolled, the inflation rate, and the expected state education fund revenues.



§ 22-54-103. Definitions

As used in this article, unless the context otherwise requires:

(1) (Deleted by amendment, L. 2003, p. 2117, § 1, effective May 22, 2003.)

(1.3) "Accounting district" means the school district within whose geographic boundaries an institute charter school is physically located.

(1.4) "ASCENT program" means the accelerating students through concurrent enrollment program created in section 22-35-108.

(1.5) (a) "At-risk pupils" means:

(I) to (IV) Repealed.

(V) For the 2005-06 budget year and budget years thereafter, the number of district pupils who are English language learners plus the greater of:

(A) The number of district pupils eligible for free lunch; or

(B) The number of pupils calculated in accordance with the following formula:

District percentage of pupils eligible for free lunch x District pupil enrollment.

(b) For purposes of this subsection (1.5):

(I) "District percentage of pupils eligible for free lunch" means the district pupils eligible for free lunch in grades one through eight divided by the district pupil enrollment in grades one through eight.

(II) "District pupil enrollment" means the pupil enrollment of the district, as determined in accordance with subsection (10) of this section, minus the number of pupils enrolled in the Colorado preschool program pursuant to article 28 of this title and the number of three-year-old or four-year-old pupils with disabilities receiving educational programs pursuant to article 20 of this title.

(III) "District pupils eligible for free lunch" means the number of pupils included in the district pupil enrollment who are eligible for free lunch pursuant to the provisions of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.

(IV) "District pupils who are English language learners" means the number of pupils included in the district pupil enrollment for the preceding budget year who were not eligible for free lunch pursuant to the provisions of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., and who are English language learners, as defined in section 22-24-103 (4), and:

(A) Whose scores were not included in calculating school academic performance grades as provided in section 22-7-1006.3; or

(B) Who took an assessment administered pursuant to section 22-7-1006.3 in a language other than English.

(c) For purposes of this subsection (1.5), at-risk pupils shall be counted in the same manner as pupils are counted pursuant to subsection (10) of this section.

(2) "Board of education" means the board of education of a district.

(3) "Budget year" means the period beginning on July 1 of each year and ending on the following June 30 for which a budget for a district is adopted.

(4) "Department of education" means the department of education created in section 24-1-115, C.R.S.

(5) "District" means any public school district organized under the laws of Colorado, except a local college district.

(5.2) "District extended high school pupil enrollment" means the number of pupils, on the pupil enrollment count day within the applicable budget year, who are concurrently enrolled in a postsecondary course, including an academic course or a career and technical education course, as a participant in the ASCENT program and the number of pupils, on the pupil enrollment count day within the applicable budget year, who are enrolled in grade thirteen or fourteen in a p-tech school. A pupil enrolled in a p-tech school pursuant to article 35.3 of this title shall be included in the district extended high school pupil enrollment as a full-time student. An ASCENT program participant who is enrolled in at least twelve credit hours of postsecondary courses, including academic courses and career and technical education courses, as of the pupil enrollment count day of the applicable budget year shall be included in the district extended high school pupil enrollment as a full-time pupil. An ASCENT program participant who is enrolled in less than twelve credit hours of postsecondary courses, including academic courses and career and technical education courses, as of the pupil enrollment count day of the applicable budget year shall be included in the district extended high school pupil enrollment as a part-time pupil.

(5.5) "District percentage of at-risk pupils" means the number of at-risk pupils in the district, as determined in accordance with subsection (1.5) of this section, divided by the pupil enrollment of the district, as determined in accordance with subsection (10) of this section; except that pupil enrollment shall not include the number of pupils enrolled in the Colorado preschool program pursuant to article 28 of this title and the number of three-year-old or four-year-old pupils with disabilities receiving educational programs pursuant to article 20 of this title.

(6) "District's total program" means the funding for a district, as determined pursuant to section 22-54-104 or section 22-54-104.3, whichever is applicable, which represents the financial base of support for public education in that district.

(7) "Funded pupil count" means:

(a) For budget years commencing prior to July 1, 2002, the greater of:

(I) The district's pupil enrollment for the applicable budget year; or

(II) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the immediately preceding budget year; or

(III) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the two immediately preceding budget years; or

(IV) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the three immediately preceding budget years;

(b) (I) For the budget year commencing on July 1, 2002, the district's online pupil enrollment for the applicable budget year plus the greater of:

(A) The district's pupil enrollment for the applicable budget year; or

(B) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the immediately preceding budget year; or

(C) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the two immediately preceding budget years; or

(D) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the three immediately preceding budget years.

(II) Repealed.

(c) (I) For budget years commencing on and after July 1, 2003, but prior to July 1, 2008, the district's online pupil enrollment for the applicable budget year plus the district's preschool and kindergarten program enrollment for the applicable budget year plus the greater of:

(A) The district's pupil enrollment for the applicable budget year; or

(B) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the immediately preceding budget year; or

(C) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the two immediately preceding budget years; or

(D) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the three immediately preceding budget years.

(II) and (III) Repealed.

(IV) Notwithstanding any provision of law to the contrary, for purposes of subparagraph (I) of this paragraph (c) for budget years beginning on or after July 1, 2004, a district's funded pupil count shall include the certified pupil enrollment and online pupil enrollment of each operating institute charter school for which the district is the accounting district. The department of education shall add the institute charter school's certified pupil enrollment and online pupil enrollment to the funded pupil count of the district prior to calculating the district's total program pursuant to section 22-54-104.

(d) (I) For budget years commencing on and after July 1, 2008, but prior to July 1, 2009, the district's online pupil enrollment for the applicable budget year plus the district's preschool program enrollment for the applicable budget year plus the district's supplemental kindergarten enrollment for the applicable budget year plus the greater of:

(A) The district's pupil enrollment for the applicable budget year; or

(B) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the immediately preceding budget year; or

(C) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the two immediately preceding budget years; or

(D) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the three immediately preceding budget years; or

(E) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the four immediately preceding budget years.

(II) Notwithstanding any provision of law to the contrary, for purposes of subparagraph (I) of this paragraph (d), a district's funded pupil count shall include the certified pupil enrollment and online pupil enrollment of each operating institute charter school for which the district is the accounting district. The department of education shall add the institute charter school's certified pupil enrollment and online pupil enrollment to the funded pupil count of the district prior to calculating the district's total program pursuant to section 22-54-104.

(III) Repealed.

(IV) The general assembly hereby finds and declares that for the purposes of section 17 of article IX of the state constitution, averaging a district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the four immediately preceding budget years pursuant to sub-subparagraph (E) of subparagraph (I) of this paragraph (d) is a program for accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(e) (I) For budget years commencing on and after July 1, 2009, the district's online pupil enrollment for the applicable budget year plus the district's preschool program enrollment for the applicable budget year plus the district's supplemental kindergarten enrollment for the applicable budget year plus the district's extended high school pupil enrollment for the applicable budget year, plus the greater of:

(A) The district's pupil enrollment for the applicable budget year; or

(B) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the immediately preceding budget year; or

(C) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the two immediately preceding budget years; or

(D) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the three immediately preceding budget years; or

(E) The average of the district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the four immediately preceding budget years.

(II) Notwithstanding any provision of law to the contrary, for purposes of subparagraph (I) of this paragraph (e), a district's funded pupil count shall include the certified pupil enrollment and online pupil enrollment of each operating institute charter school for which the district is the accounting district. The department of education shall add the institute charter school's certified pupil enrollment and online pupil enrollment to the funded pupil count of the district prior to calculating the district's total program pursuant to section 22-54-104.

(III) Repealed.

(IV) The general assembly hereby finds and declares that for the purposes of section 17 of article IX of the state constitution, averaging a district's pupil enrollment for the applicable budget year and the district's pupil enrollment for the four immediately preceding budget years pursuant to sub-subparagraph (E) of subparagraph (I) of this paragraph (e) is a program for accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(V) Notwithstanding any provision of law to the contrary, for the 2010-11 budget year and each budget year thereafter, for the purposes of this paragraph (e), a district's pupil enrollment for the applicable budget year and a district's pupil enrollment for any preceding budget year shall not include any pupil who is or was enrolled in a charter school that was originally authorized by the district but was subsequently converted, on or after July 1, 2010, to an institute charter school or to a charter school of a district contiguous to the originally authorizing district.

(VI) Notwithstanding any provision of this paragraph (e) to the contrary, for the 2013-14 budget year and each budget year thereafter, for the purposes of this subsection (7), if a district's funded pupil count calculated pursuant to this subsection (7) for a budget year is fewer than fifty pupils, the district's funded pupil count for the budget year is fifty pupils.

(7.5) "Institute charter school" means a charter school that enters into a charter contract with the state charter school institute pursuant to the provisions of part 5 of article 30.5 of this title.

(8) "Joint district" means a district which is located in more than one county.

(8.5) (a) "Online pupil enrollment" means:

(I) (Deleted by amendment, L. 2009, (SB 09-292), ch. 369, p. 1964, § 64, effective August 5, 2009.)

(II) For the 2008-09 budget year, and for budget years thereafter, the number of pupils, on the pupil enrollment count day within the applicable budget year, enrolled in, attending, and actively participating in a multi-district online school, as defined in section 22-30.7-102 (6), created pursuant to article 30.7 of this title.

(b) For budget years beginning on or after July 1, 2004, a district's online pupil enrollment shall include the certified online pupil enrollment of each operating institute charter school for which the district is the accounting district. The department of education shall add the institute charter school's certified online pupil enrollment to the online pupil enrollment of the district prior to calculating the district's total program pursuant to section 22-54-104.

(9) (Deleted by amendment, L. 2010, (HB 10-1013), ch. 399, p. 1914, § 42, effective June 10, 2010.)

(9.3) "Per pupil revenues" means the district's total program for any budget year divided by the district's funded pupil count for said budget year.

(9.5) (a) (I) "Preschool program enrollment" means the number of pupils enrolled in a district preschool program pursuant to article 28 of this title on the pupil enrollment count day within the applicable budget year. A pupil enrolled in a district preschool program pursuant to article 28 of this title shall be counted as a half-day pupil.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a), for budget years commencing on or after July 1, 2005, a district may choose to determine the number of pupils enrolled in the district preschool program pursuant to article 28 of this title on November 1 within the applicable budget year or the school date nearest said date, rather than on the pupil enrollment count day. The "preschool program enrollment" for the district shall be the number of pupils enrolled in the district preschool program, who shall be counted as half-day pupils.

(b) For purposes of determining preschool program enrollment for the 2008-09 budget year and each budget year thereafter, a district shall count and receive funding only for:

(I) Pupils enrolled in a district preschool program pursuant to section 22-28-104 who are three years old as of October 1 of the applicable budget year; and

(II) Pupils enrolled in a district preschool program pursuant to section 22-28-104 who are at least four years old as of October 1 of the applicable budget year.

(III) (Deleted by amendment, L. 2008, p. 1227, § 43, effective May 22, 2008.)

(9.7) "P-tech school" means a pathways in technology early college high school that is approved pursuant to article 35.3 of this title.

(10) (a) (I) "Pupil enrollment" means the number of pupils enrolled on the pupil enrollment count day within the applicable budget year, as evidenced by the actual attendance of such pupils prior to said date, except as otherwise provided in subparagraph (II) of this paragraph (a), plus the number of pupils expelled prior to the pupil enrollment count day within the applicable budget year who are receiving educational services pursuant to section 22-33-203 as of the pupil enrollment count day of the applicable budget year.

(II) "Pupil enrollment" shall include:

(A) For the 2007-08 budget year, a pupil who was enrolled during the 2001-02 school year in an online program authorized pursuant to section 22-33-104.6, as it existed prior to July 1, 2007, and who is enrolled and participates in any such online program on October 1 within the applicable budget year or the school day nearest said date.

(B) For the 2008-09 budget year, and for budget years thereafter, a pupil who is enrolled in, attending, and actively participating in a single-district online program or online school operated pursuant to article 30.7 of this title.

(III) Repealed.

(III.5) For the 2009-10 budget year and budget years thereafter, "pupil enrollment" shall include any juvenile to whom the school district is providing educational services pursuant to section 22-32-141 as of the pupil enrollment count day of the applicable budget year.

(IV) (A) Except as provided in sub-subparagraph (B) of this subparagraph (IV), for purposes of determining pupil enrollment in first grade for the 2006-07 budget year and each budget year thereafter, a district shall count and receive funding only for pupils enrolled in first grade who are six years old on or before October 1 of the applicable budget year.

(B) For purposes of determining pupil enrollment in first grade for the 2007-08 budget year and each budget year thereafter, in addition to the pupils counted pursuant to sub-subparagraph (A) of this subparagraph (IV), a district may count and receive funding for a pupil who is enrolled in first grade who is at least five years old on or before October 1 of the applicable budget year if the pupil attended at least one hundred twenty days of kindergarten in a state other than Colorado. A district may also receive funding for a pupil who is five years old and who has been identified by the district or an administrative unit as a highly advanced gifted child for whom early access to first grade is appropriate, as provided in section 22-20-204.5.

(V) Notwithstanding the provisions of this paragraph (a), for the 2008-09 budget year and each budget year thereafter, "pupil enrollment" shall not include a pupil who is placed in a facility, as defined in section 22-2-402 (3), and is receiving services through an approved facility school, as defined in section 22-2-402 (1).

(a.5) Repealed.

(b) (I) A pupil enrolled in a kindergarten educational program pursuant to section 22-32-119 (1) shall be counted as not more than a half-day pupil; except that, if the pupil does not advance to first grade, pursuant to section 22-7-1207, after completing one year of enrollment in a kindergarten educational program, the pupil shall be counted as a full-day pupil for the second year in which he or she is enrolled in the kindergarten educational program. For the 2005-06 budget year and each budget year thereafter, a district shall count and receive funding only for pupils enrolled in a kindergarten educational program who are:

(A) Five years old as of October 1 of the applicable budget year; or

(B) Four years old as of October 1 of the applicable budget year and who have been identified by an administrative unit to be highly advanced gifted children for whom early access to kindergarten is appropriate, as provided in section 22-20-204.5.

(I.5) Repealed.

(II) A pupil with a disability receiving an educational program under the "Exceptional Children's Educational Act", article 20 of this title, who would be in kindergarten but for such disability, shall be counted as a half-day pupil. A pupil with a disability receiving a full-day educational program under said act, who would be in a grade beyond kindergarten but for such disability, shall be counted as a full-day pupil.

(c) (Deleted by amendment, L. 2003, p. 2119, § 4, effective May 22, 2003.)

(d) (I) A three- or four-year-old pupil with a disability receiving an educational program under the "Exceptional Children's Educational Act", article 20 of this title, shall be counted as a half-day pupil.

(II) Notwithstanding any provision of this subsection (10) to the contrary, for budget years commencing on or after July 1, 2005, a district may choose to determine the number of three- and four-year-old pupils with disabilities enrolled and receiving educational programs under the "Exceptional Children's Educational Act", article 20 of this title, as of November 1 within the applicable budget year or the school date nearest said date, rather than on the pupil enrollment count day, as evidenced by the actual attendance of such pupils on November 1 or the school date nearest said date. The "pupil enrollment" of the district shall include the number of pupils so enrolled who shall be counted as half-day pupils.

(e) A pupil determined to have a disability in accordance with section 22-20-108 and receiving an educational program outside of the district of residence shall be considered enrolled in the district of residence for purposes of this subsection (10).

(e.5) A pupil who is enrolled as less than a full-time student, other than a student described in paragraph (b) or (d) of this subsection (10) or a student enrolled in a p-tech school pursuant to article 35.3 of this title, shall be counted in accordance with rules promulgated by the state board for students who are enrolled as less than full-time students.

(e.7) (Deleted by amendment, L. 2009, (HB 09-1319), ch. 286, p. 1317, § 6, effective May 21, 2009.)

(f) In certifying the district's pupil enrollment to the state board pursuant to the provisions of section 22-54-112, the district shall specify the number of pupils enrolled in half-day kindergarten; the number of pupils enrolled in first grade through twelfth grade, specifying those who are enrolled as full-time pupils and those who are enrolled as less than full-time pupils; the number of expelled pupils receiving educational services pursuant to section 22-33-203; the number of pupils enrolled in the district's preschool program; the number of pupils receiving educational programs under the "Exceptional Children's Educational Act", article 20 of this title; and the number of at-risk pupils.

(10.5) (a) "Pupil enrollment count day" means October 1 of each year; except that:

(I) In any year in which October 1 is a Saturday, a Sunday, or any other day on which school is not in session, except as described in subparagraphs (II) and (III) of this paragraph (a), the pupil enrollment count day is the Monday following that Saturday, Sunday, or other day;

(II) In any year in which a day of a major religious holiday occurs upon October 1, or, in years in which October 1 falls on a Saturday, Sunday, or other day on which school is not in session as described in subparagraph (I) of this paragraph (a), or upon the Monday directly following October 1, the pupil enrollment count day is the first school day immediately following the conclusion of the holiday; and

(III) The department of education is authorized to establish alternative dates for determining pupil enrollment in appropriate circumstances, including, but not limited to, when schools are on a year-round schedule pursuant to section 22-32-109 (1)(n) and pupils will be on authorized breaks on October 1 within the applicable budget year; except that such alternative dates shall be set not more than forty-five calendar days after the first school day occurring after October 1.

(b) On or before July 1, 2012, the state board shall promulgate rules establishing the meaning of "major religious holiday" for the purposes of this subsection (10.5).

(11) "Specific ownership tax revenue paid to the district" means the amount of specific ownership tax revenue received by the district pursuant to section 42-3-107 (24), C.R.S., for the prior budget year that is attributable to all property tax levies made by the district except those property tax levies made for the purpose of satisfying bonded indebtedness obligations, both principal and interest, and those property tax levies authorized at elections held under the provisions of former section 22-53-117 or section 22-54-108 or 22-54-108.5.

(12) "State average per pupil revenues" means the total program of all districts for any budget year divided by the total funded pupil count of all districts for said budget year.

(13) "State board" means the state board of education.

(14) "Statewide average percentage of at-risk pupils" means the total number of at-risk pupils in all districts, as determined in accordance with subsection (1.5) of this section, divided by the pupil enrollment of all districts, as determined in accordance with subsection (10) of this section; except that pupil enrollment shall not include the number of pupils enrolled in the Colorado preschool program pursuant to article 28 of this title and the number of three-year-old or four-year-old pupils with disabilities receiving educational programs pursuant to article 20 of this title.

(15) "Supplemental kindergarten enrollment" means the number calculated by subtracting five-tenths from the full-day kindergarten factor for the applicable budget year and then multiplying said number by the number of pupils in the district who are enrolled in kindergarten for the applicable budget year. For the purposes of this subsection (15), the full-day kindergarten factor for the 2008-09, 2009-10, and 2010-11 budget years and each budget year thereafter is fifty-eight hundredths of a full-day pupil.



§ 22-54-104. District total program - definitions

(1) (a) For every budget year, the provisions of this section shall be used to calculate for each district an amount that represents the financial base of support for public education in that district. Such amount shall be known as the district's total program. The district's total program shall be available to the district to fund the costs of providing public education, and, except as otherwise provided in section 22-54-105, the amounts and purposes for which such moneys are budgeted and expended shall be in the discretion of the district.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), if a district is the accounting district of an institute charter school, then the calculation of total program pursuant to the provisions of this section shall also represent the financial base of support for the institute charter school, even though the institute charter school is not a school of the district. The amount of the district's state share of total program that is withheld from the district and paid to the state charter school institute pursuant to the provisions of section 22-54-115 (1.3), shall not be available to nor under the control of the district, but shall be under the control of the governing board of the institute charter school to fund the costs of providing public education to pupils enrolled in the institute charter school, and the amounts and purposes for which such moneys are budgeted and expended shall be in the discretion of the institute charter school.

(2) (a) (I) to (III) Repealed.

(III.5) to (III.7) Repealed.

(III.8) (Deleted by amendment, L. 2002, p. 1734, § 3, effective June 7, 2002.)

(IV) (Renumbered as paragraph (a.5) of this subsection (2).)

(V) and (VI) Repealed.

(VII) Except as otherwise provided in this subsection (2), subsection (6) of this section, or section 22-54-104.3, a district's total program for the 2003-04 budget year through the 2006-07 budget year shall be the greater of the following:

(A) (District per pupil funding x (District funded pupil count - District online pupil enrollment)) + District at-risk funding + District online funding; or

(B) Minimum per pupil funding x District funded pupil count.

(VIII) Except as otherwise provided in this subsection (2), subsection (6) of this section, or section 22-54-104.3, a district's total program for the 2007-08 budget year and the 2008-09 budget year shall be the greater of the following:

(A) (District per pupil funding x (District funded pupil count - District online pupil enrollment)) + District at-risk funding + District online funding; or

(B) (Minimum per pupil funding x (District funded pupil count - District online pupil enrollment)) + District online funding.

(IX) Except as otherwise provided in this subsection (2), paragraph (g) of subsection (5) or subsection (6) of this section, or section 22-54-104.3, a district's total program for the 2009-10 budget year and budget years thereafter shall be the greater of the following:

(A) (District per pupil funding x (District funded pupil count - District online pupil enrollment - District extended high school pupil enrollment)) + District at-risk funding + District online funding + District extended high school funding; or

(B) (Minimum per pupil funding x (District funded pupil count - District online pupil enrollment - District extended high school pupil enrollment)) + District online funding + District extended high school funding.

(a.5) Repealed.

(b) If the district percentage of at-risk pupils is greater than the statewide average percentage of at-risk pupils and the district's funded pupil count is greater than four hundred fifty-nine, the district's total program shall be the lesser of:

(I) The district's total program as calculated pursuant to paragraph (a) of this subsection (2); or

(II) (A) The district's total program as calculated by: Adding the amount determined by multiplying the district's per pupil funding by four hundred fifty-nine to the amount determined by multiplying 12% of the district's per pupil funding by the district's at-risk pupils; then dividing the sum of those two amounts by four hundred fifty-nine; then multiplying the resulting amount by the district's funded pupil count minus the district's online pupil enrollment; and then adding the district's online funding.

(B) For purposes of sub-subparagraph (A) of this subparagraph (II) only, a district's per pupil funding shall be calculated by establishing the district's per pupil funding in accordance with subsection (3) of this section except using the size factor for a district with a funded pupil count of four hundred fifty-nine and not the district's actual size factor.

(3) A district's per pupil funding shall be determined in accordance with the following formula:

((Statewide base per pupil funding x District personnel costs factor x District cost of living factor) + (Statewide base per pupil funding x District nonpersonnel costs factor)) x District size factor.

(3.5) Minimum per pupil funding shall be:

(a) For the 2003-04 budget year, $5,511;

(b) For the 2004-05 budget year through the 2006-07 budget year, the dollar amount set forth in paragraph (a) of this subsection (3.5) increased by the percentage by which the statewide base per pupil funding for that budget year, as specified in paragraph (a) of subsection (5) of this section, is increased over the statewide base per pupil funding for the 2003-04 budget year. Such amount shall be rounded to the nearest dollar.

(c) For the 2007-08 budget year, an amount equal to ninety-four and three tenths percent of the minimum per pupil funding base;

(d) (I) For the 2008-09 budget year and budget years thereafter, an amount equal to ninety-five percent of the minimum per pupil funding base.

(II) (A) As used in this subsection (3.5), for the 2008-09 budget year, "minimum per pupil funding base" means the total of the calculation specified in sub-subparagraph (B) of this subparagraph (II) for all districts for the budget year divided by the statewide funded pupil count minus the statewide online pupil enrollment, for said budget year.

(B) The following calculation shall be used for the purpose of determining the minimum per pupil funding base pursuant to this subparagraph (II):

(District per pupil funding x (District funded pupil count - District online pupil enrollment)) + District at-risk funding.

(III) (A) As used in this subsection (3.5), for the 2009-10 budget year and budget years thereafter, "minimum per pupil funding base" means the total of the calculation specified in sub-subparagraph (B) of this subparagraph (III) for all districts for the budget year divided by the statewide funded pupil count minus the statewide online pupil enrollment and minus the statewide extended high school pupil enrollment, for said budget year.

(B) The following calculation shall be used for the purpose of determining the minimum per pupil funding base pursuant to this subparagraph (III):

(District per pupil funding x (District funded pupil count - District online pupil enrollment - District extended high school pupil enrollment)) + District at-risk funding.

(4) A district's at-risk funding shall be determined in accordance with one of the following formulas:

(a) (I) If the district percentage of at-risk pupils is equal to or less than the statewide average percentage of at-risk pupils or the district's funded pupil count is equal to or less than four hundred fifty-nine, the formula shall be:

(District per pupil funding x 12%) x District at-risk pupils.

(II) Repealed.

(b) (I) If the district percentage of at-risk pupils is greater than the statewide average percentage of at-risk pupils and the district's funded pupil count is greater than four hundred fifty-nine, the formula shall be:

((District per pupil funding x 12%) x (Statewide average percentage of at-risk pupils x District pupil enrollment)) + ((District per pupil funding x District at-risk factor) x (District at-risk pupils - (Statewide average percentage of at-risk pupils x District pupil enrollment))).

(II) Repealed.

(4.5) A district's online funding shall be determined in accordance with the following formulas:

(a) Repealed.

(b) For the 2003-04 budget year through the 2006-07 budget year, the formula shall be:

(Minimum per pupil funding x District online pupil enrollment).

(c) (I) For the 2007-08 budget year and budget years thereafter, a district's online funding shall be:

(District online pupil enrollment x $6,135).

(II) Subject to the provisions of subparagraph (III) of this paragraph (c), for the 2008-09 budget year and budget years thereafter, the dollar amount set forth in subparagraph (I) of this paragraph (c) shall be increased by the percentage by which the statewide base per pupil funding for that budget year, as specified in paragraph (a) of subsection (5) of this section, is increased over the statewide base per pupil funding for the 2007-08 budget year, as specified in subparagraph (XIV) of paragraph (a) of subsection (5) of this section. Such amount shall be rounded to the nearest dollar.

(III) In any budget year in which the provisions of subsection (5)(g) of this section apply, the department of education shall calculate a district's reduction amount for online funding by multiplying the budget stabilization factor calculated for the applicable budget year pursuant to subsection (5)(g)(II)(A) of this section by the district's online funding calculated pursuant to subsection (4.5)(c)(II) of this section for the applicable budget year. A district's online funding for the applicable budget year shall be the greater of:

(A) The district's online funding amount calculated for the applicable budget year pursuant to subparagraph (II) of this paragraph (c) minus the district's reduction amount calculated for the applicable budget year pursuant to this subparagraph (III) for online funding; or

(B) An amount equal to the base per pupil funding amount specified in paragraph (a) of subsection (5) of this section for the applicable budget year multiplied by the district's online pupil enrollment for the applicable budget year.

(4.7) (a) For the 2009-10 budget year and budget years thereafter, a district's extended high school funding shall be determined in accordance with the following formula:

(District extended high school pupil enrollment x $6,135, or an amount determined pursuant to paragraph (b) of this subsection (4.7)).

(b) Subject to the provisions of paragraph (c) of this subsection (4.7), for the 2010-11 budget year and budget years thereafter, the dollar amount set forth in paragraph (a) of this subsection (4.7) shall be increased by the percentage by which the statewide base per pupil funding for that budget year, as specified in paragraph (a) of subsection (5) of this section, is increased over the statewide base per pupil funding for the 2007-08 budget year, as specified in subparagraph (XIV) of paragraph (a) of subsection (5) of this section. The amount shall be rounded to the nearest dollar.

(c) In any budget year in which the provisions of subsection (5)(g) of this section apply, the department of education shall calculate a district's reduction amount for extended high school funding by multiplying the budget stabilization factor calculated for the applicable budget year pursuant to subsection (5)(g)(II)(A) of this section by the amount of the district's extended high school funding calculated pursuant to subsection (4.7)(b) of this section for the applicable budget year. A district's extended high school funding for the applicable budget year shall be the greater of:

(I) The district's extended high school funding calculated for the applicable budget year pursuant to paragraph (b) of this subsection (4.7) minus the district's reduction amount calculated for the applicable budget year pursuant to this paragraph (c) for extended high school funding; or

(II) An amount equal to the base per pupil funding amount specified in paragraph (a) of subsection (5) of this section for the applicable budget year multiplied by the district's extended high school pupil enrollment for the applicable budget year.

(5) For purposes of the formulas used in this section:

(a) (I) to (XII) Repealed.

(XIII) For the 2006-07 budget year, the statewide base per pupil funding shall be $4,863.87, which is an amount equal to $4,717.62 supplemented by $146.25 to account for inflation plus an additional one percentage point.

(XIV) For the 2007-08 budget year, the statewide base per pupil funding shall be $5,087.61, which is an amount equal to $4,863.87 supplemented by $223.74 to account for inflation plus an additional one percentage point.

(XV) For the 2008-09 budget year, the statewide base per pupil funding shall be $5,250.41, which is an amount equal to $5,087.61 supplemented by $162.80 to account for inflation plus an additional one percentage point.

(XVI) For the 2009-10 budget year, the statewide base per pupil funding shall be $5,507.68, which is an amount equal to $5,250.41 supplemented by $257.27 to account for inflation plus an additional one percentage point.

(XVII) For the 2010-11 budget year, the statewide base per pupil funding shall be $5,529.71, which is an amount equal to $5,507.68 supplemented by $22.03, to account for inflation plus an additional one percentage point.

(XVIII) For the 2011-12 budget year, the statewide base per pupil funding shall be $5,634.77, which is an amount equal to $5,529.71 supplemented by $105.06 to account for inflation.

(XIX) For the 2012-13 budget year, the statewide base per pupil funding is $5,843.26, which is an amount equal to $5,634.77 supplemented by $208.49 to account for inflation.

(XX) For the 2013-14 budget year, the statewide base per pupil funding is $5,954.28, which is an amount equal to $5,843.26, supplemented by $111.02 to account for inflation.

(XXI) For the 2014-15 budget year, the statewide base per pupil funding is $6,121, which is an amount equal to $5,954.28, supplemented by $166.72 to account for inflation.

(XXII) For the 2015-16 budget year, the statewide base per pupil funding is $6,292.39, which is an amount equal to $6,121, supplemented by $171.39 to account for inflation.

(XXIII) For the 2016-17 budget year, the statewide base per pupil funding is $6,367.90, which is an amount equal to $6,292.39, supplemented by $75.51 to account for inflation.

(XXIV) For the 2017-18 budget year, the statewide base per pupil funding is $6,546.20, which is an amount equal to $6,367.90, supplemented by $178.30 to account for inflation.

(b) (I) Repealed.

(I.2) to (I.4) Repealed.

(I.5) A district's size factor for the 2003-04 budget year and budget years thereafter shall be determined in accordance with the following formula:

(II) (A) Except as otherwise allowed for qualified school districts pursuant to sub-subparagraph (B) of this subparagraph (II), as it existed prior to July 1, 2001, if the reorganization of any district or districts results in any district involved in the reorganization having a higher size factor than the original district or districts had for the budget year immediately preceding reorganization, the districts involved in the reorganization shall be allowed, for each budget year, the size factor the original district had prior to the reorganization or, if two or more districts reorganize into a single district, the size factor of the original district with the lowest size factor for the budget year immediately preceding reorganization. Except as otherwise allowed for qualified school districts pursuant to sub-subparagraph (B) of this subparagraph (II), as it existed prior to July 1, 2001, no district involved in the reorganization shall, for any budget year, be allowed the size factor that would otherwise be provided by this paragraph (b).

(B) Repealed.

(III) If the reorganization of any district or districts results in any district involved in the reorganization having a lower size factor than the original district or districts had for the budget year immediately preceding reorganization, the new district or districts shall be allowed a size factor determined as follows:

(A) For the first budget year following reorganization, the size factor of the original district for the budget year immediately preceding reorganization or, if two or more districts are involved in the reorganization, the weighted average size factor of the original districts for the budget year immediately preceding reorganization. For purposes of this sub-subparagraph (A), the weighted average size factor shall be the sum of the amounts calculated by multiplying the funded pupil counts of the original districts by the size factor of the original districts and dividing that sum by the total funded pupil count of the original districts.

(B) For the second budget year following reorganization, the size factor for the prior budget year minus an amount equal to one-fifth of the difference between the size factor for the prior budget year and the size factor determined pursuant to subparagraph (I) of this paragraph (b);

(C) For the third budget year following reorganization, the size factor for the prior budget year minus an amount equal to one-fourth of the difference between the size factor for the prior budget year and the size factor determined pursuant to subparagraph (I) of this paragraph (b);

(D) For the fourth budget year following reorganization, the size factor for the prior budget year minus an amount equal to one-third of the difference between the size factor for the prior budget year and the size factor determined pursuant to subparagraph (I) of this paragraph (b);

(E) For the fifth budget year following reorganization, the size factor for the prior budget year minus an amount equal to one-half of the difference between the size factor for the prior budget year and the size factor determined pursuant to subparagraph (I) of this paragraph (b);

(F) For the sixth budget year following reorganization and budget years thereafter, the size factor determined pursuant to subparagraph (I) of this paragraph (b).

(IV) For the 1998-99 budget year and budget years thereafter, the funded pupil count used to calculate a district's size factor pursuant to this paragraph (b) shall be the funded pupil count, as calculated pursuant to section 22-54-103 (7), reduced by sixty-five percent of the number of pupils included in the funded pupil count that are enrolled in charter schools in the district; except that the provisions of this subparagraph (IV) shall only apply to those districts with a funded pupil count, as calculated pursuant to section 22-54-103 (7), of five hundred or less.

(c) (I) The cost of living factor allowed for each district pursuant to this paragraph (c) reflects the differences in the costs of housing, goods, and services among regions in which districts are located. Such factor does not reflect any annual increase in the costs of housing, goods, and services caused by inflation.

(II) (A) and (B) Repealed.

(B.1) Except as provided in subparagraph (IV) of this paragraph (c), for the 2000-01 budget year and budget years thereafter through the 2013-14 budget year, a district's cost of living factor is the district's cost of living factor for the prior budget year, but, if the percentage change in the district's cost of living amount from the previous cost of living study to the current cost of living study is greater than the percent increase in the income level used in the cost of living study, a district's cost of living factor is determined by dividing the percentage change in the district's cost of living amount from the previous cost of living study to the current cost of living study by the percent increase in the income level used in the cost of living study, dividing said amount by one thousand and rounding to the nearest one-thousandth of one percent, and adding the result obtained to the district's cost of living factor for the prior budget year.

(C) For purposes of this subparagraph (II) and subparagraph (II.5) of this paragraph (c), a district's cost of living amount refers to the values as adjusted for district labor pool areas.

(II.5) Except as provided in subparagraph (IV) of this paragraph (c), for the 2014-15 budget year and budget years thereafter, a district's cost of living factor is the district's cost of living factor for the prior budget year; except that:

(A) If the percent increase in the income level used in the cost of living study is one percent or less and if the percentage change in the district's cost of living amount from the previous cost of living study to the current cost of living study is greater than one percent, a district's cost of living factor is determined by dividing the percentage change in the district's cost of living amount from the previous cost of living study to the current cost of living study by one percent, dividing said amount by one thousand and rounding to the nearest thousandth of one percent and adding the result obtained to the district's cost of living factor for the prior budget year; or

(B) If the percent increase in the income level used in the cost of living study is more than one percent and if the percentage change in the district's cost of living amount from the previous cost of living study to the current cost of living study is greater than the percent increase in the income level used in the cost of living study, a district's cost of living factor is determined by dividing the percentage change in the district's cost of living amount from the previous cost of living study to the current cost of living study by the percent increase in the income level used in the cost of living study, dividing said amount by one thousand and rounding to the nearest thousandth of one percent and adding the result obtained to the district's cost of living factor for the prior budget year.

(III) (A) Based upon the cost of living analysis conducted pursuant to the SB 93-87 setting category study, the staff of the legislative council shall certify the cost of living factor for each district to the department of education no later than ten days following April 27, 1994. Such cost of living factors shall be effective for the 1994-95 budget year and the budget year thereafter. The cost of living factor for each district shall be certified to the department by the staff of the legislative council for each two-year period thereafter based upon a new cost of living analysis. The certification shall be made no later than April 15 of the applicable year and shall be effective for the budget year beginning on July 1 of such year and the budget year thereafter. If the income level used in a cost of living analysis does not increase above the income level used in the previous cost of living analysis, the cost of living factor for each district remains the same as the cost of living factor derived from the previous cost of living analysis.

(B) For the 2003-04 budget year and each budget year thereafter in which a new cost of living analysis is required pursuant to sub-subparagraph (A) of this subparagraph (III), the department of education shall transfer a portion of the total amount appropriated by the general assembly in the annual general appropriation bill for that budget year for assistance to public schools, public school finance, state share of districts' total program funding to the legislative council to fund the cost of living analysis required by sub-subparagraph (A) of this subparagraph (III). The amount transferred by the department shall not exceed the maximum amount specified in a footnote related to this appropriation in the annual general appropriation bill for that budget year. The remainder of the amount appropriated for assistance to public schools, public school finance, state share of districts' total program funding shall be distributed to school districts in the manner provided in section 22-54-106 (4)(c).

(IV) (A) The department of education shall promulgate rules and regulations for the assignment of a cost of living factor to any new district organized pursuant to article 30 of this title, except for new districts that are created as the result of a deconsolidation as described in section 22-30-102 (2)(a), until the cost of living factor for such district is certified by the staff of the legislative council pursuant to subparagraph (III) of this paragraph (c).

(B) The rules and regulations promulgated pursuant to this subparagraph (IV) shall be designed to provide neither an incentive nor a disincentive to the organization of new districts pursuant to article 30 of this title and shall include provisions to ensure that the cost of living factor within a new district is not reduced solely because the new district is the result of a consolidation of existing districts. Such rules and regulations shall consider the cost of living factors assigned to the districts that are affected by the organization of the new district and the circumstances of the new district based on the most recent cost of living analysis performed by the legislative council.

(C) New districts that are created as the result of a deconsolidation as described in section 22-30-102 (2)(a) shall retain the cost of living factor of the district from which they were separated until the cost of living factor for the new district is certified by the staff of the legislative council pursuant to subparagraph (III) of this paragraph (c).

(d) A district's personnel costs factor for the 1994-95 budget year and budget years thereafter shall be determined in accordance with the following formula:

(e) A district's nonpersonnel costs factor for the 1994-95 budget year and budget years thereafter shall be the difference between 1.00 and the district's personnel costs factor.

(f) (I) If the district percentage of at-risk pupils is greater than the statewide average percentage of at-risk pupils and the district's funded pupil count is greater than four hundred fifty-nine but not in excess of fifty thousand, the district's at-risk factor shall be 12% plus a 0.30 percentage point for each percentage point that the district percentage of at-risk pupils exceeds the statewide average percentage of at-risk pupils; except that no district's at-risk factor shall exceed 30%.

(II) If the district percentage of at-risk pupils is greater than the statewide average percentage of at-risk pupils and the district's funded pupil count is greater than fifty thousand, the district's at-risk factor shall be 12% plus a 0.36 percentage point for each percentage point that the district percentage of at-risk pupils exceeds the statewide average percentage of at-risk pupils; except that no district's at-risk factor shall exceed 30%.

(g) (I) For the 2010-11 budget year and each budget year thereafter, the general assembly determines that stabilization of the state budget requires a reduction in the amount of the annual appropriation to fund the state's share of total program funding for all districts and the funding for institute charter schools. The department of education shall implement the reduction in total program funding through the application of a budget stabilization factor as provided in this subsection (5)(g)(I). For the 2010-11 budget year and each budget year thereafter, the department of education and the staff of the legislative council shall determine, based on budget projections, the amount of such reduction to ensure the following:

(A) That, for the 2010-11 budget year, the sum of the total program funding for all districts, including the funding for institute charter schools, equals five billion two hundred twenty-five million two hundred forty-four thousand eight hundred eighty-five dollars ($5,225,244,885); except that, for the 2010-11 budget year, for the purpose of distributing moneys for certain programs for which the amount of per pupil funding is a component in the calculation of the total distribution amount, the provisions of subparagraph (VI) of this paragraph (g) shall apply.

(B) That, for the 2011-12 budget year, the sum of the total program funding for all districts, including the funding for institute charter schools, after application of the budget stabilization factor, is not less than five billion two hundred twenty-nine million five hundred sixty thousand three hundred forty-six dollars ($5,229,560,346); except that the department of education and the staff of the legislative council shall make mid-year revisions to replace projections with actual figures including, but not limited to, actual pupil enrollment, assessed valuations, and specific ownership tax revenue from the prior year, to determine any necessary changes in the amount of the reduction to maintain a total program funding amount for the 2011-12 budget year that is consistent with this subsection (5)(g)(I)(B).

(C) That, for the 2012-13 budget year, the sum of the total program funding for all districts, including the funding for institute charter schools, after application of the budget stabilization factor, is not less than five billion two hundred ninety-four million thirty-three thousand four hundred forty-nine dollars ($5,294,033,449); except that the department of education and the staff of the legislative council shall make mid-year revisions to replace projections with actual figures including, but not limited to, actual pupil enrollment, assessed valuations, and specific ownership tax revenue from the prior year, to determine any necessary changes in the amount of the reduction to maintain a total program funding amount for the 2012-13 budget year that is consistent with this subsection (5)(g)(I)(C).

(D) That, for the 2013-14 budget year, the sum of the total program funding for all districts, including the funding for institute charter schools, after application of the budget stabilization factor, is not less than five billion five hundred twenty-four million forty-six thousand seven hundred sixty-seven dollars ($5,524,046,767); except that the department of education and the staff of the legislative council shall make mid-year revisions to replace projections with actual figures including, but not limited to, actual pupil enrollment, assessed valuations, and specific ownership tax revenue from the prior year, to determine any necessary changes in the amount of the reduction to maintain a total program funding amount for the applicable budget year that is consistent with this subsection (5)(g)(I)(D).

(E) That, for the 2014-15 budget year, the sum of the total program funding for all districts, including the funding for institute charter schools, after application of the budget stabilization factor, is not less than five billion nine hundred thirty million ninety-one thousand six hundred sixty dollars ($5,930,091,660); except that the department of education and the staff of the legislative council shall make mid-year revisions to replace projections with actual figures including, but not limited to, actual pupil enrollment, assessed valuations, and specific ownership tax revenue from the prior year, to determine any necessary changes in the amount of the reduction to maintain a total program funding amount for the applicable budget year that is consistent with this subsection (5)(g)(I)(E). For the 2015-16 budget year, the difference between calculated statewide total program funding and actual statewide total program funding must not exceed the difference between calculated statewide total program funding and actual statewide total program funding for the 2014-15 budget year.

(F) That, for the 2015-16 budget year, the sum of the total program funding for all districts, including the funding for institute charter schools, after application of the budget stabilization factor, is not less than six billion two hundred thirty-three million eight hundred thirty-five thousand forty-four dollars ($6,233,835,044); except that the department of education and the staff of the legislative council shall make mid-year revisions to replace projections with actual figures, including but not limited to actual pupil enrollment, assessed valuations, and specific ownership tax revenue from the prior year, to determine any necessary changes in the amount of the reduction to maintain a total program funding amount for the applicable budget year that is consistent with this subsection (5)(g)(I)(F). For the 2016-17 budget year, the difference between calculated statewide total program funding and actual statewide total program funding must not exceed the difference between calculated statewide total program funding and actual statewide total program funding for the 2015-16 budget year.

(G) That, for the 2016-17 budget year, the sum of the total program funding for all districts, including the funding for institute charter schools, after application of the budget stabilization factor, is not less than six billion three hundred seventy-two million two hundred eighty-four thousand one hundred ninety-four dollars ($6,372,284,194); except that the department of education and the staff of the legislative council shall make mid-year revisions to replace projections with actual figures, including but not limited to actual pupil enrollment, assessed valuations, and specific ownership tax revenue from the prior year, to determine any necessary changes in the amount of the reduction to maintain a total program funding amount for the applicable budget year that is consistent with this subsection (5)(g)(I)(G). For the 2017-18 budget year, the difference between calculated statewide total program funding and actual statewide total program funding must not exceed the difference between calculated statewide total program funding and actual statewide total program funding for the 2016-17 budget year.

(H) That, for the 2017-18 budget year, the sum of the total program funding for all districts, including the funding for institute charter schools, after application of the budget stabilization factor, is not less than six billion six hundred thirty-four million six hundred thousand one hundred eighty-two dollars ($6,634,600,182); except that the department of education and the staff of the legislative council shall make mid-year revisions to replace projections with actual figures, including but not limited to actual pupil enrollment, assessed valuations, and specific ownership tax revenue from the prior year, to determine any necessary changes in the amount of the reduction to maintain a total program funding amount for the applicable budget year that is consistent with this subsection (5)(g)(I)(H). For the 2018-19 budget year, the difference between calculated statewide total program funding and actual statewide total program funding must not exceed the difference between calculated statewide total program funding and actual statewide total program funding for the 2017-18 budget year.

(II) For the 2010-11 budget year and each budget year thereafter, the department of education shall:

(A) Calculate the budget stabilization factor for the applicable budget year by dividing the reduction in total program funding for the applicable budget year, as specified in subsection (5)(g)(I) of this section, by the sum of the total program funding amounts of all districts as calculated pursuant to subsection (2) of this section, including the funding for institute charter schools, for the applicable budget year; and

(B) Calculate each district's and each institute charter school's reduction amount by multiplying the budget stabilization factor by the district's total program funding calculated pursuant to subsection (2) of this section for the applicable budget year for the district and for any institute charter school located within the district.

(III) For the 2010-11 budget year and each budget year thereafter, except as otherwise provided in subparagraphs (IV) and (V) of this paragraph (g), a district's total program shall be the greater of:

(A) The amount calculated pursuant to subsection (2) of this section for the applicable budget year, including funding for any institute charter school located within the district, minus the district's reduction amount for the applicable budget year; or

(B) An amount equal to the base per pupil funding amount specified in paragraph (a) of subsection (5) of this section for the applicable budget year, multiplied by the district's funded pupil count for the applicable budget year.

(IV) For the 2010-11 budget year, and each budget year thereafter, the total program funding for a district that levies the number of mills calculated pursuant to section 22-54-106 (2)(a)(II) shall be the amount calculated pursuant to subsection (2) of this section for the applicable budget year. Any such district shall use the revenues generated by the number of mills that the district levies pursuant to section 22-54-106 (2)(a)(II) to replace any categorical program support funds that the district would otherwise be eligible to receive from the state; except that the amount of categorical program support funds that the district is required to replace shall not exceed an amount equal to the district's reduction amount. The department shall use the amount of categorical program support funds replaced by property tax revenue pursuant to this subparagraph (IV) to make payments of categorical program support funds to eligible districts as specified in section 22-54-107 (4).

(V) For the 2010-11 budget year and each budget year thereafter, if a district levies the number of mills calculated pursuant to section 22-54-106 (2)(a)(I) and the district's reduction amount exceeds the district's state share of total program funding, such district's total program funding shall be the amount calculated pursuant to subsection (2) of this section for the applicable budget year, minus the district's state aid. Any such district shall use the revenues generated by the number of mills that the district levies pursuant to section 22-54-106 (2)(a)(I) to replace any categorical program support funds that the district would otherwise be eligible to receive from the state; except that the amount of categorical program support funds that the district is required to replace shall not exceed an amount equal to the remainder of the district's reduction amount after the reduction to the district's total program has been applied pursuant to this subparagraph (V). The department of education shall use the amount of categorical program support funds replaced by property tax revenue pursuant to this subparagraph (V) to make payments of categorical program support funds to eligible districts as specified in section 22-54-107 (4).

(VI) For the 2010-11 budget year, two sources of federal moneys, totaling two hundred sixteen million three hundred fifty-eight thousand one hundred sixty-four dollars ($216,358,164), have been made available to districts and are being allocated to districts by the department of education based on the formulas specified in subsection (2) of this section. Accordingly, the state's share of total program funding for all districts, including the funding for institute charter schools for the 2010-11 budget year, has been reduced by said amount as is reflected in the sum of total program funding for the 2010-11 budget year specified in sub-subparagraph (A) of subparagraph (I) of this paragraph (g). For the 2010-11 budget year, it is the general assembly's intent that the department of education calculate total program funding for the following purposes as if the state's share of total program funding for the 2010-11 budget year was not reduced as specified in this subparagraph (VI):

(A) Any distribution or allocation of moneys for which the amount of per pupil revenues or per pupil funding is a component in the calculation of the amount distributed or allocated;

(B) A district's online funding pursuant to paragraph (c) of subsection (4.5) of this section;

(C) A district's extended high school funding pursuant to subsection (4.7) of this section; and

(D) The amount of property tax revenue that a district is required to use to replace categorical program support funds pursuant to subparagraph (IV) or (V) of this paragraph (g).

(VII) As used in this subsection (5)(g), unless the context otherwise requires:

(A) "Actual statewide total program funding" means the sum of the total program funding for all districts, including the funding for institute charter schools, as calculated pursuant to subsection (2) of this section, after application of the budget stabilization factor pursuant to this subsection (5)(g).

(B) "Calculated statewide total program funding" means the sum of the total program funding for all districts, including the funding for institute charter schools, as calculated pursuant to subsection (2) of this section, before application of the budget stabilization factor pursuant to this subsection (5)(g).

(6) (a) and (b) Repealed.

(c) The definitions contained in section 22-54-104.3 shall be applicable to this subsection (6).



§ 22-54-104.1. General fund appropriations requirements - maintenance of effort base

(1) (a) In accordance with section 17 (5) of article IX of the state constitution, for state fiscal years 2001-02 through 2010-11, the general assembly shall annually appropriate from the general fund for total program under the provisions of this article an amount equal to the maintenance of effort base plus an amount as determined annually by the general assembly that is equal to at least five percent of the maintenance of effort base, unless Colorado personal income grows less than four and one-half percent between the two calendar years preceding the state fiscal year in which an appropriation is made.

(b) The determination of whether the requirements of this subsection (1) apply in any given state fiscal year shall be made in accordance with section 22-55-105 (1)(b).

(2) For purposes of this section, "maintenance of effort base" means the aggregate amount of general fund appropriations for total program pursuant to the provisions of this article for the immediately preceding state fiscal year, including any increases or decreases made to said appropriations through the enactment of a supplemental appropriation bill or bills for that state fiscal year.

(3) Repealed.

(4) and (5) (Deleted by amendment, L. 2003, pp. 10, 520, § § 1, 10, effective March 5, 2003.)



§ 22-54-104.2. Legislative declaration

(1) The general assembly hereby finds and declares that, for purposes of section 17 of article IX of the state constitution, the expansion of the definition of "at-risk pupils", as defined in section 22-54-103 (1.5)(a)(V), to include district pupils who are English language learners, as defined in section 22-54-103 (1.5)(b)(IV), the increase in the at-risk factor pursuant to section 22-54-104 (5)(f)(II) for districts whose percentage of at-risk pupils is greater than the statewide average percentage of at-risk pupils and whose funded pupil count is greater than fifty thousand, the requirement that districts that receive at-risk funding spend a portion of their at-risk funding on implementation of the district's English language proficiency program pursuant to section 22-54-105 (3)(b)(I) and the increase in the at-risk factor from 11.2% to 12% for the 2005-06 budget year and each budget year thereafter pursuant to section 22-54-104 (2)(b)(II)(A) and (5)(f) are important elements of accountable programs to meet state academic standards and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(2) The general assembly further finds and declares that, for purposes of section 17 of article IX of the state constitution, the enactment of the definition of "at-risk funded pupil count", as defined in section 22-54-103 (1), to allow up to three-year averaging of the number of at-risk pupils, is an important element of accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(3) The general assembly further finds and declares that, for purposes of section 17 of article IX of the state constitution, the requirement that school districts provide educational services to juveniles pursuant to section 22-32-141 and that the school districts receive reimbursement for providing the services pursuant to section 22-54-114 (4)(b), is part of providing accountable programs to meet state academic standards and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-54-104.3. Total program for budget years - special provisions

(1) and (2) Repealed.

(2.5) and (2.6) Repealed.

(2.7) (a) For the 1997-98 budget year and budget years thereafter, notwithstanding the provisions of section 22-54-104 (2) and (6), a district's total program for the applicable budget year shall not exceed the district's total program for the prior budget year multiplied by 100% plus the district's maximum annual percentage change in the applicable fiscal year spending.

(b) For purposes of this subsection (2.7), "maximum annual percentage change in the applicable fiscal year spending" means the percentage change in fiscal year spending allowed by section 20 of article X of the state constitution based upon the definition of inflation found in said section 20 and based upon the definition of local growth as the percentage change between the district's funded pupil count during the immediately preceding October and the district's current year October funded pupil count.

(c) Repealed.

(d) (I) For the 1998-99 budget year and budget years thereafter, if a district's total program is calculated pursuant to paragraph (a) of this subsection (2.7) and the district is capable of receiving an increase in its total program within the limitations on its fiscal year spending for the applicable budget year under section 20 of article X of the state constitution, the district may certify to the department that it may receive an additional increase in its total program for the applicable budget year in an amount equal to the lesser of:

(A) The difference between the district's total program for the applicable budget year calculated pursuant to paragraph (a) of this subsection (2.7) and the district's total program for the applicable budget year calculated pursuant to section 22-54-104 (2) or (6); or

(B) The difference between the district's total program for the applicable budget year calculated pursuant to paragraph (a) of this subsection (2.7) and the district's allowable fiscal year spending for the applicable budget year under section 20 of article X of the state constitution.

(II) Each district eligible for an increase pursuant to this paragraph (d) shall certify to the department the exact dollar amount of increase that the district can accept. Such certification shall be submitted no later than December 1 of the applicable budget year and must be reviewed and approved by an auditor for the district.

(3) Notwithstanding the provisions of section 22-54-104 (2), for the 1994-95 budget year, if a district's 1994-95 total formula per pupil funding is less than the district's 1993-94 total per pupil funding, the total program for such district shall be calculated in accordance with the following formula:

(a) If the district's 1994-95 funded pupil count is equal to or less than the district's 1993-94 funded pupil count, the formula shall be:

District 1993-94 funded pupil count x District 1993-94 total per pupil funding.

(b) If the district's 1994-95 funded pupil count is greater than the district's 1993-94 funded pupil count, the formula shall be:

District 1993-94 total funding + ((District 1994-95 funded pupil count - District 1993-94 funded pupil count) x District 1994-95 total formula per pupil funding).

(4) (Deleted by amendment, L. 95, p. 613, § 15, effective May 22, 1995.)

(5) For purposes of subsection (3) of this section and section 22-54-104 (6):

(a) to (d) Repealed.

(e) A district's "prior year total per pupil funding" means the amount which results from dividing the district's prior year total program by the district's prior year funded pupil count.

(f) A district's "total formula per pupil funding" means the total program for a district for the applicable budget year, as calculated pursuant to section 22-54-104 (2), divided by the district's funded pupil count for the applicable budget year.

(g) (Deleted by amendment, L. 95, p. 613, § 15, effective May 22, 1995.)

(6) Repealed.



§ 22-54-105. Instructional supplies and materials - capital reserve and insurance reserve - at-risk funding - preschool funding

(1) (a) Prior to the 2009-10 budget year, every district shall budget the amount determined pursuant to paragraph (b) of this subsection (1) to be allocated, in the discretion of the board of education, to the instructional supplies and materials account, the instructional capital outlay account, or the other instructional purposes account in the general fund created by section 22-45-103 (1)(a)(II), or among such accounts. Moneys may be transferred among the three accounts. The moneys in such accounts shall be used for the purposes set forth in section 22-45-103 (1)(a)(II) and may not be expended by the district for any other purpose. Any moneys in such accounts which are not projected to be expended during a budget year shall be budgeted for the purposes set forth in section 22-45-103 (1)(a)(II) in the next budget year. Nothing in this subsection (1) shall be construed to require that interest on moneys in such accounts be specifically allocated to such accounts. Any moneys remaining in any such account that have not been expended prior to the 2009-10 budget year shall be budgeted for the purposes set forth in section 22-45-103 (1)(a)(II) in the 2009-10 budget year or any budget year thereafter.

(b) (I) The amount to be budgeted in any budget year prior to the 2009-10 budget year shall be the amount determined by multiplying one hundred thirty-four dollars by the district's funded pupil count minus the district's online pupil enrollment.

(II) (A) For the 1998-99 budget year through the 2007-08 budget year, the dollar amount required to be budgeted per pupil pursuant to this paragraph (b) shall be increased each year by the same percentage that the statewide base per pupil funding is increased pursuant to section 22-54-104 (5). For the 2008-09 budget year, the minimum dollar amount required to be budgeted per pupil pursuant to this paragraph (b) shall be increased by the rate of inflation. The amount of any increase pursuant to this paragraph (b) shall be rounded to the nearest dollar.

(B) Repealed.

(III) Repealed.

(IV) (Deleted by amendment, L. 2009, (SB 09-256), ch. 294, p. 1548, § 3, effective May 21, 2009.)

(c) For purposes of this subsection (1), instructional supplies and materials include, but are not limited to, supplies, textbooks, library books, periodicals, and other supplies and materials. Instructional capital outlay includes those expenditures which result in the acquisition of fixed assets for instructional purposes, or additions thereto, which the board of education anticipates will have benefits for more than one year. Other instructional purposes include expenses incurred in providing transportation for pupils to and from school-sponsored instructional activities which occur outside the classroom and costs incurred for repair or maintenance services for equipment which is directly used for instructional purposes. Instructional supplies and materials, instructional capital outlay, and other instructional purposes are limited to those functions accounts and objects accounts as prescribed by the state board of education.

(d) (Deleted by amendment, L. 2009, (SB 09-256), ch. 294, p. 1548, § 3, effective May 21, 2009.)

(2) (a) Except as otherwise provided in paragraph (c) of this subsection (2), prior to the 2009-10 budget year, every district shall budget the amount determined pursuant to paragraph (b) of this subsection (2) to be allocated, in the discretion of the board of education, to the capital reserve fund created by section 22-45-103 (1)(c), to a fund or an account within the general fund established in accordance with generally accepted accounting principles solely for the management of risk-related activities as identified in section 24-10-115, C.R.S., and article 13 of title 29, C.R.S., or among such allowable funds and accounts. Such moneys shall be used for the purposes set forth in section 22-45-103 (1)(c) and (1)(e) and may not be expended by the district for any other purpose. The board of education may transfer moneys among these allowable funds and accounts when such transfer is deemed necessary by the board. Any moneys remaining in any such fund or account that have not been expended prior to the 2009-10 budget year shall be budgeted for the purposes set forth in section 22-45-103 (1)(c) and (1)(e) in the 2009-10 budget year or any budget year thereafter.

(b) (I) The amount to be budgeted in any budget year prior to the 2009-10 budget year shall be the amount determined by multiplying two hundred sixteen dollars by the district's funded pupil count minus the district's online pupil enrollment. Such amount shall be the minimum required to be budgeted, and the district may elect to budget up to eight hundred dollars multiplied by the district's funded pupil count minus the district's online pupil enrollment.

(II) (A) For the 1998-99 budget year through the 2007-08 budget year, the minimum dollar amount required to be budgeted per pupil pursuant to this paragraph (b) shall be increased each year by the same percentage that the statewide base per pupil funding is increased pursuant to section 22-54-104 (5). For the 2008-09 budget year, the minimum dollar amount required to be budgeted per pupil pursuant to this paragraph (b) shall be increased by the rate of inflation. The amount of any increase pursuant to this paragraph (b) shall be rounded to the nearest dollar.

(B) Repealed.

(III) For the 2000-01 budget year through the 2008-09 budget year, the amount required to be budgeted pursuant to this paragraph (b) shall be reduced by an amount determined by multiplying the minimum dollar amount required to be budgeted for that budget year pursuant to subparagraph (II) of this paragraph (b) by the number of pupils enrolled in charter schools within the district.

(c) For the 1999-2000 budget year and any budget year thereafter, if a district has moneys in its capital reserve fund equal to or in excess of five times the minimum dollar amount required to be budgeted per pupil pursuant to paragraph (b) of this subsection (2) multiplied by the district's funded pupil count minus the district's online pupil enrollment for the applicable budget year, the board of education of the district may determine whether to budget the minimum dollar amount per pupil required by this subsection (2) in that budget year, budget a lesser amount, or budget no amount at all. Such determination shall be made by the board of education on an annual basis based upon the capital outlay expenditure requirements of the district.

(d) Repealed.

(e) (Deleted by amendment, L. 2009, (SB 09-256), ch. 294, p. 1548, § 3, effective May 21, 2009.)

(3) (a) For the 1997-98 budget year and budget years thereafter, every district that receives at-risk funding pursuant to the provisions of section 22-54-104 shall expend in total at least seventy-five percent of the district's at-risk funding on direct instruction or staff development, or both, for the educational program of at-risk pupils in the district.

(b) (I) Notwithstanding the provisions of paragraph (a) of this subsection (3), for the 2001-02 budget year and budget years thereafter, any district that receives at-risk funding pursuant to section 22-54-104 and qualifies for a higher at-risk factor as provided in section 22-54-104 (5)(f)(II) shall expend an amount calculated pursuant to subparagraph (II) of this paragraph (b) on implementation of the district's English language proficiency program as provided in article 24 of this title. It is the intent of the general assembly that each school district expend said amount on English language proficiency programs that are either taught in English or that are designed to move students as quickly as possible into programs taught in English. The district shall expend at least seventy-five percent of the remaining amount of at-risk funding received on direct instruction or staff development, or both, for the educational program of at-risk pupils in the district.

(II) The amount of at-risk funding expended pursuant to subparagraph (I) of this paragraph (b) shall be equal to the difference between the amount of at-risk funding generated by an increase in the at-risk factor of 0.36 of a percentage point versus an increase of 0.34 of a percentage point for each percentage point that the district percentage of at-risk pupils exceeds the statewide average percentage of at-risk pupils.

(c) and (d) Repealed.

(4) (Deleted by amendment, L. 2008, p. 1195, § 6, effective May 22, 2008.)



§ 22-54-106. Local and state shares of district total program

(1) (a) (I) Every district shall levy the number of mills determined pursuant to paragraph (a) of subsection (2) of this section, and the amount of property tax revenue which the district is entitled to receive from the levy, assuming one hundred percent collection, along with the amount of specific ownership tax revenue paid to the district, as defined in section 22-54-103 (11), shall be the district's share of its total program.

(II) Repealed.

(b) (I) Except as provided in subsections (11) and (12) of this section, the state's share of a district's total program is the difference between the district's total program and the district's share of its total program.

(II) Repealed.

(2) (a) Except as provided in paragraph (c) of this subsection (2), for reorganized districts, for the 2007 property tax year and property tax years thereafter, each district shall levy the lesser of:

(I) The number of mills levied by the district for the immediately preceding property tax year;

(II) (A) Subject to the provisions of sub-subparagraph (B) of this subparagraph (II), the number of mills that will generate property tax revenue in an amount equal to the district's total program for the applicable budget year minus the amount of specific ownership tax revenue paid to the district.

(B) Regardless of the applicability of section 22-54-104 (5)(g), for the purposes of this subparagraph (II), a district's total program shall be the amount calculated pursuant to section 22-54-104 (2).

(III) For a district that has not obtained voter approval to retain and spend revenues in excess of the property tax revenue limitation imposed on the district by section 20 of article X of the state constitution, the number of mills that may be levied by the district under the property tax revenue limitation imposed on the district by section 20 of article X of the state constitution. In the calculation of local growth for purposes of determining the property tax revenue limitation imposed on a district under this subparagraph (III), a district's student enrollment shall be the district's funded pupil count.

(IV) Repealed.

(V) Twenty-seven mills.

(b) (I) (A) If a district's total program for the 1994-95 budget year was calculated pursuant to section 22-54-104.3, for the 1995 property tax year, the levy calculated pursuant to paragraph (a) of this subsection (2) shall be reduced by the number of mills required to generate the difference between the district's total program for the 1994-95 budget year, as calculated pursuant to section 22-54-104.3 (3), and the district's total program for the 1994-95 budget year, as calculated pursuant to section 22-54-104 (2). The amount by which property tax revenue is reduced pursuant to this paragraph (b) shall be counted toward the limitation on additional local revenues as provided in section 22-54-108 (3).

(B) Notwithstanding the provisions of sub-subparagraph (A) of this subparagraph (I), if the mill levy was calculated pursuant to subparagraph (II) of paragraph (a) of this subsection (2), the difference between the district's total program for the 1994-95 budget year, as calculated pursuant to section 22-54-104.3 (3), and the district's total program for the 1994-95 budget year, as calculated pursuant to section 22-54-104 (2), shall be added to the total program as calculated pursuant to section 22-54-104 (2) to calculate the levy pursuant to this subparagraph (I).

(II) If after calculating the mill levy pursuant to subparagraph (I) of this paragraph (b) the district's levy exceeds 41.75 mills, the district shall levy 41.75 mills.

(III) For the 1995-96 budget year, if the amount of property tax generated for the 1994-95 budget year by the number of mills by which the mills levied by the district for the 1994-95 budget year exceeded 40.080 mills was equal to or exceeded the difference between the district's total program for the 1994-95 budget year, as calculated pursuant to section 22-54-104.3 (3), and the district's total program for the 1994-95 budget year, as calculated pursuant to section 22-54-104 (2), the district may levy the difference between the levy pursuant to subparagraph (I) and subparagraph (II) of this paragraph (b). For the 1996-97 budget year and budget years thereafter, the district may continue to impose a mill levy that will generate the amount of revenue produced by the calculation described in this subparagraph (III) for the 1995-96 budget year. The amount of property tax generated pursuant to this subparagraph (III) shall be counted toward the limitation on additional local revenues as provided in section 22-54-108 (3)(f).

(c) (I) Notwithstanding any other provision of this subsection (2), if there is a reorganization pursuant to article 30 of this title, except for a detachment and annexation, and if such reorganization involves districts with differing mill levies, then in its first year of operation, the new district shall levy a number of mills that is based on the total property taxes collected in the preceding year from property included within the new district divided by the total valuation for assessment in the preceding year of property located within the new district but in no event more than 41.75 mills. This paragraph (c) shall not apply to any new district whose levy would otherwise be calculated pursuant to subparagraph (II) of paragraph (a) of this subsection (2).

(II) If there is a detachment and annexation pursuant to article 30 of this title and if such detachment and annexation involves districts with differing mill levies, then in the first year after the detachment and annexation, the annexing district shall calculate its levy pursuant to paragraph (a) of this subsection (2).

(3) The property tax revenue which a district is entitled to receive from the levy made pursuant to subsection (2) of this section for the 1994 property tax year and property tax years thereafter shall be used to fund the district's share of its total program for the budget year beginning on July 1 of such property tax year, and the total amount of such revenue shall be considered to be collected during such budget year for purposes of determining the state's share of the district's total program.

(4) (a) The general assembly shall make annual appropriations to fund the state's share of the total program of all districts and to fund all institute charter schools.

(b) In the event that the appropriation for the state's share of the total program of all districts, including funding for institute charter schools, under this article for any budget year, as established in the general appropriation act, is not sufficient to fully fund the state's share including funding for institute charter schools, the department of education shall submit a request for a supplemental appropriation in an amount which will fully fund the state's share including funding for institute charter schools. Such request shall be made to the general assembly during the fiscal year in which such underfunding occurs.

(c) If a supplemental appropriation is not made by the general assembly to fully fund the state's share of the total program of all districts including funding for institute charter schools or a supplemental appropriation is made to reduce the state's share of the total program of all districts including funding for institute charter schools, the state aid of each district and the funding for each institute charter school shall be reduced in accordance with the provisions of this paragraph (c). The total program of each district that receives state aid shall be reduced by a percentage determined by dividing the deficit in the appropriation or the reduction in the appropriation, whichever is applicable, by the total program of all districts that receive state aid. The state aid of each district shall be reduced by the amount of the reduction in the district's total program or the amount of state aid, whichever is less. The funding for each institute charter school shall be reduced in proportion to the reduction in the total program of the district from which the institute charter school's funding is withheld. The department of education shall see that the reduction in state aid required by this paragraph (c) is accomplished prior to the end of the budget year.

(d) (Deleted by amendment, L. 2010, (HB 10-1013), ch. 399, p. 1902, § 12, effective June 10, 2010.)

(5) (a) Except as otherwise provided in sections 22-54-107, 22-54-108, and 22-54-108.5, no district may certify a levy for its general fund in excess of that authorized by this section.

(b) No district is authorized to seek voter approval to impose additional mill levies for its general fund in excess of that authorized by this section and sections 22-54-107, 22-54-108, and 22-54-108.5. Therefore, voter approval obtained by any district in order to be capable of receiving additional revenues within the limitations on the district's fiscal year spending for any budget year under section 20 of article X of the state constitution does not constitute voter approval for such district to certify a levy for its general fund in excess of that authorized by this section and sections 22-54-107, 22-54-108, and 22-54-108.5.

(6) If a district does not certify at least the mill levy required by subsection (2) of this section, the department shall determine what the state's percentage share of the district's total program would have been had the district certified the required mill levy. The department of education shall reduce the district's state aid in an amount which will result in the state's percentage share of the district's total program remaining the same as if the district had certified the required mill levy.

(7) For the 1994 property tax year and property tax years thereafter, all mill levies authorized or required by this section or sections 22-54-107, 22-54-108, and 22-54-108.5 shall be rounded to the nearest one-thousandth of one mill.

(8) (Deleted by amendment, L. 2010, (HB 10-1013), ch. 399, p. 1902, § 12, effective June 10, 2010.)

(9) If a district reduces or ends business personal property taxes through action taken pursuant to section 20 (8)(b) of article X of the state constitution, the state's share of the district's total program for the budget year in which such action is taken and any budget year thereafter shall be the amount by which the district's total program exceeds the amount of specific ownership tax revenue paid to the district and the amount of property tax revenue which the district would have been entitled to receive if such action had not been taken by the district.

(10) (a) If a new district is created through a deconsolidation as described in section 22-30-102 (2)(a), the specific ownership tax revenue payable to the new district in the first year of operation shall be an amount equal to the ratio of the total valuation for assessment of taxable property located in the new district to the total valuation for assessment of taxable property located in the old district multiplied by the specific ownership tax revenue payable to the old district.

(b) Commencing with the first July specific ownership tax payment due after the new district is established and continuing until the new district receives its first payment of specific ownership tax revenues from the county treasurer, the department of education shall:

(I) Increase the state's share of the new district's total program by an amount equal to the ratio of the total valuation for assessment of taxable property located in the new district to the total valuation for assessment of taxable property located in the old district multiplied by the specific ownership tax revenue payable to the old district; and

(II) Reduce the state's share of the old district's total program by the same amount.

(11) Pursuant to the provisions of section 22-54-115, for each institute charter school, the department of education shall withhold from the state share of the institute charter school's accounting district the lesser of:

(a) An amount equal to one hundred percent of the adjusted district per pupil revenues, as defined in section 22-30.5-513 (1)(b), multiplied by the number of pupils enrolled in the institute charter school who are not online pupils plus one hundred percent of the district per pupil online funding multiplied by the number of online pupils enrolled in the institute charter school; or

(b) The total amount of the state share payable to the district.

(12) Any district that has obtained voter approval to retain and spend revenues in excess of the property tax revenue limitation imposed on the district by section 20 of article X of the state constitution and that, after March 16, 2009, obtains voter approval to again become subject to such property tax revenue limitation shall receive an amount of state aid that shall be calculated as if the district levied the number of mills that it would have levied in the applicable budget year had the district maintained its authority to retain and spend revenues in excess of such property tax revenue limitation.



§ 22-54-106.5. Fiscal emergency restricted reserve - calculation of reserve amount

(1) For the 2009-10 budget year, the general assembly determines that a state financial crisis requires each district and the state charter school institute to budget an amount to a fiscal emergency restricted reserve pursuant to section 22-44-119. Using the total amount to be budgeted for the reserve as specified in subsection (3) of this section, the department of education shall calculate the amount to be budgeted to the fiscal emergency restricted reserve by each district and the state charter school institute. The amount budgeted by each district and the state charter school institute shall be released for expenditure by the district or for distribution to institute charter schools by the state charter school institute, as applicable, on January 29, 2010, if a negative supplemental appropriation to effect a recision of the total amount of restricted reserve as specified in subsection (3) of this section, or any portion thereof, has not been enacted and become law by said date.

(2) The department of education shall calculate the amount to be budgeted to the fiscal emergency restricted reserve for the 2009-10 budget year by dividing the total amount to be budgeted for the 2009-10 budget year, as specified in subsection (3) of this section, by the sum of the total program of all districts and institute charter school funding. The department shall calculate the amount to be budgeted by each district as an amount equal to the total restricted reserve multiplied by the district's total program as calculated pursuant to section 22-54-104 (2)(a)(VIII) or (2)(b), whichever is applicable. The department shall calculate the amount to be budgeted by the state charter school institute for each institute charter school based on the total restricted reserve multiplied by the total program of the accounting district for each institute charter school.

(3) For the 2009-10 budget year, the total amount of the restricted reserve shall be one hundred ten million dollars.



§ 22-54-107. Buy-out of categorical programs - total program reserve fund levy

(1) If a district levies the number of mills calculated pursuant to section 22-54-106 (2)(a)(II), the district shall make an additional levy to generate property tax revenue in an amount equal to the amount of categorical support funds; except that the total of the two levies cannot exceed the lesser of the district's levy for the immediately preceding year, the district's allowable levy under the property tax revenue limitation imposed on the district by section 20 of article X of the state constitution if the district has not obtained voter approval to retain and spend revenues in excess of such property tax revenue limitation, or twenty-seven mills.

(2) When a district receives property tax revenue from the additional levy made pursuant to subsection (1) of this section or when a district has elected to keep excess property tax revenue collected during the 1992 calendar year pursuant to the provisions of section 22-44-103.5 (2)(b)(III)(C) or (2)(c)(III), the district shall use the property tax revenue to replace, on a pro rata basis, any categorical program support funds that the district would otherwise be eligible to receive from the state. The district shall replace the categorical program support funds by June 30 of the budget year in which the district collects the property tax revenue. The commissioner of education shall recover any unpaid categorical program support funds as provided in section 22-2-112 (6). The department of education shall use the amount of categorical program support funds replaced by property tax revenue pursuant to the provisions of this subsection (2) to make payments of categorical program support funds to eligible districts. If the appropriations for categorical programs are less than the total categorical program support funds to which districts are entitled under applicable provisions of law, the department of education shall apply the funds to categorical programs in the following order:

(a) First, transportation aid pursuant to article 51 of this title;

(b) Second, funds pursuant to the "English Language Proficiency Act", article 24 of this title;

(c) Third, small attendance center aid pursuant to section 22-54-122; and

(d) Fourth, funds pursuant to the "Exceptional Children's Educational Act", article 20 of this title.

(3) For purposes of this section, "categorical program support funds that the district would otherwise be eligible to receive from the state" means amounts that the district would have received from the state but that will be received instead from property tax revenues by reason of this section and includes funds pursuant to the "Exceptional Children's Educational Act", article 20 of this title 22; funds pursuant to the "English Language Proficiency Act", article 24 of this title 22; transportation aid pursuant to article 51 of this title 22; small attendance center aid pursuant to section 22-54-122; and career and technical education aid pursuant to article 8 of title 23. Funds received by an administrative unit under the "Exceptional Children's Educational Act", article 20 of this title 22, as reimbursement for services provided to children counted in the pupil enrollment of a district are considered as funds that a district would otherwise be eligible to receive for purposes of this subsection (3).

(4) In a budget year in which the provisions of section 22-54-104 (5)(g) apply, the department of education shall use the amount of categorical program support funds replaced by property tax revenue pursuant to the provisions of section 22-54-104 (5)(g)(IV) and (5)(g)(V) to make payments of categorical program support funds to eligible districts as specified in subsection (2) of this section.

(5) For the 2016-17 budget year and each budget year thereafter, if a district levies the number of mills calculated pursuant to section 22-54-106 (2)(a)(II) and the additional mill levy described in subsection (1) of this section for categorical support funds, and the combined total of the two levies is less than the number of mills that the district levied in the preceding budget year, the district, in addition to the two levies, shall assess a number of mills equal to the difference between the combined total of the two levies and the number of mills levied in the preceding budget year. The district shall deposit the property tax revenue collected from the mills levied pursuant to this subsection (5) in the total program reserve fund created in section 22-45-103 (1)(k).



§ 22-54-107.5. Authorization of additional local revenues for supplemental cost of living adjustment

(1) Except as otherwise provided in subsection (6) of this section, notwithstanding any law to the contrary, effective July 1, 2001, any district that desires to raise and expend local property tax revenues in excess of the district's total program, as determined in accordance with section 22-54-104, and in addition to any property tax revenues levied pursuant to sections 22-54-107 and 22-54-108, may submit the question of whether the district should be authorized to raise and expend additional local property tax revenues, subject to the limitations of paragraph (a) of subsection (3) of this section, thereby authorizing an additional levy in excess of the levy authorized under sections 22-54-106, 22-54-107, and 22-54-108, to provide a supplemental cost of living adjustment for the district for the then current budget year and each budget year thereafter. The question authorized by this subsection (1) shall be submitted at an election held in accordance with section 20 of article X of the state constitution and title 1, C.R.S.

(2) Except as otherwise provided in subsection (6) of this section, notwithstanding any law to the contrary, effective July 1, 2001, upon proper submittal to a district of a valid initiative petition, the district shall submit to the eligible electors of the district the question of whether the district should be authorized to raise and expend additional local property tax revenues in excess of the district's total program, as determined in accordance with section 22-54-104, and in addition to any property tax revenues levied pursuant to sections 22-54-107 and 22-54-108, subject to the limitations of paragraph (a) of subsection (3) of this section, thereby authorizing an additional levy in excess of the levy authorized under sections 22-54-106, 22-54-107, and 22-54-108, to provide a supplemental cost of living adjustment for the district for the then current budget year and each budget year thereafter. The question authorized by this subsection (2) shall be submitted at an election held in accordance with section 20 of article X of the state constitution and title 1, C.R.S. An initiative petition under this subsection (2) shall be signed by at least five percent of the eligible electors in the district at the time the petition is filed.

(3) (a) The maximum dollar amount of property tax revenue that a district can generate pursuant to this section for any given budget year shall not exceed the difference between what would be the district's total program for the 2001-02 budget year if calculated using the district's adjusted cost of living factor for the 2001-02 budget year and the district's total program for the 2001-02 budget year calculated pursuant to section 22-54-104.

(b) For purposes of determining a district's total program for the 2001-02 budget year if calculated using the district's adjusted cost of living factor, "per pupil funding" under section 22-54-104 (2)(a.5)(IV), as said section existed prior to its repeal in 2003, shall be calculated using the size factor used in the calculation for the prior budget year or the size factor used in the calculation for the 2001-02 budget year, whichever is less, the cost of living factor for the prior budget year, and the at-risk factor calculated for the district using a base at-risk factor of eleven and one-half percent.

(c) For purposes of this subsection (3), "adjusted cost of living factor" means the district's cost of living factor determined by dividing the district's cost of living amount by the lowest cost of living amount of all districts in the state from the current cost of living study, rounded to the nearest one-thousandth of one percent.

(4) If the maximum dollar amount of property tax revenue allowed for any given budget year pursuant to paragraph (a) of subsection (3) of this section will not be generated by the levy of the total number of mills levied by the district pursuant to this section for the immediately preceding budget year, the total number of mills levied by the district pursuant to this section shall not be increased unless the district submits the question of the increase to the eligible electors in the manner provided in subsection (1) of this section or unless the question of the increase is submitted to the eligible electors by initiative in the manner provided in subsection (2) of this section.

(5) Notwithstanding the provisions of section 20 of article X of the state constitution which allow districts to seek voter approval for spending and revenue increases, the provisions of subsection (3) of this section shall limit a district's authority to raise and expend local property tax revenues in excess of the district's total program as determined in accordance with section 22-54-104.

(6) On and after June 7, 2002, no question shall be submitted to the eligible electors of a district pursuant to subsection (1) or (2) of this section.



§ 22-54-108. Authorization of additional local revenues

(1) Effective July 1, 1994, a district which desires to raise and expend local property tax revenues in excess of the district's total program, as determined in accordance with section 22-54-104, may submit the question of whether the district should be authorized to raise and expend additional local property tax revenues, subject to the limitations of subsection (3) of this section, thereby authorizing an additional levy in excess of the levy authorized under section 22-54-106 for the district's general fund for the then current budget year and each budget year thereafter. The question authorized by this subsection (1) shall be submitted at an election held in accordance with section 20 of article X of the state constitution and title 1, C.R.S.

(2) Effective July 1, 1994, upon proper submittal to a district of a valid initiative petition, the district shall submit to the eligible electors of the district the question of whether the district should be authorized to raise and expend additional local property tax revenues in excess of the district's total program as determined in accordance with section 22-54-104, subject to the limitations of subsection (3) of this section, thereby authorizing an additional levy in excess of the levy authorized under section 22-54-106 for the district's general fund for the then current budget year and each budget year thereafter. The question authorized by this subsection (2) shall be submitted at an election held in accordance with section 20 of article X of the state constitution and title 1, C.R.S. An initiative petition under this subsection (2) shall be signed by at least five percent of the eligible electors in the district at the time the petition is filed.

(3) (a) Notwithstanding the provisions of section 20 of article X of the state constitution which allow districts to seek voter approval for spending and revenue increases, the provisions of this subsection (3) shall limit a district's authority to raise and expend local property tax revenues in excess of the district's total program as determined in accordance with section 22-54-104.

(b) (I) Except as otherwise provided in subparagraphs (II), (III), and (IV) of this paragraph (b), the total additional local property tax revenues that may be received pursuant to elections held pursuant to this section shall not exceed under any circumstances twenty percent of the district's total program, as determined pursuant to section 22-54-104 (2), or two hundred thousand dollars, whichever is greater.

(II) (A) Effective July 1, 2002, and subject to the provisions of sub-subparagraph (B) of this subparagraph (II), the total additional local property tax revenues that may be received pursuant to elections held pursuant to this section shall not exceed under any circumstances twenty percent of the district's total program, as determined pursuant to section 22-54-104 (2), or two hundred thousand dollars, whichever is greater, plus an amount equal to the maximum dollar amount of property tax revenue that the district could have generated for the 2001-02 budget year if, in accordance with the provisions of section 22-54-107.5, the district submitted a question to and received approval of the eligible electors of the district at an election held in November 2001.

(B) Regardless of the applicability of section 22-54-104 (5)(g), for the purposes of this subparagraph (II), a district's total program shall be the amount calculated pursuant to section 22-54-104 (2).

(III) (A) On and after May 21, 2009, and subject to the provisions of sub-subparagraph (B) of this subparagraph (III), the total additional local property tax revenues that may be received pursuant to an election held pursuant to this section shall not exceed under any circumstances twenty-five percent of the district's total program, as determined pursuant to section 22-54-104 (2), or two hundred thousand dollars, whichever is greater, plus an amount equal to the maximum dollar amount of property tax revenue that the district could have generated for the 2001-02 budget year if, in accordance with the provisions of section 22-54-107.5, the district submitted a question to and received approval of the eligible electors of the district at an election held in November 2001.

(B) Regardless of the applicability of section 22-54-104 (5)(g), for purposes of this subparagraph (III), a district's total program shall be the amount calculated pursuant to section 22-54-104 (2).

(IV) (A) On and after May 22, 2015, and subject to the provisions of sub-subparagraph (B) of this subparagraph (IV), the total additional local property tax revenues that a small rural district may receive pursuant to an election held pursuant to this section shall not exceed under any circumstances thirty percent of the small rural district's total program, as determined pursuant to section 22-54-104 (2), or two hundred thousand dollars, whichever is greater, plus an amount equal to the maximum dollar amount of property tax revenue that the small rural district could have generated for the 2001-02 budget year if, in accordance with the provisions of section 22-54-107.5, the small rural district submitted a question to and received approval of the eligible electors of the district at an election held in November 2001.

(B) Regardless of the applicability of section 22-54-104 (5)(g), for purposes of this subparagraph (IV), a small rural district's total program is the amount calculated pursuant to section 22-54-104 (2).

(C) For purposes of this subparagraph (IV), a "small rural district" is a district in Colorado that the department of education determines is rural, based on the geographic size of the district and the distance of the district from the nearest large, urbanized area, and that enrolls fewer than one thousand students in kindergarten through twelfth grade.

(c) (Deleted by amendment, L. 2008, p. 1196, § 7, effective May 22, 2008.)

(d) (I) In applying the limitation in this subsection (3) to elections held after July 1, 1994, any additional local property tax revenues authorized at elections held under the provisions of former section 22-53-117 prior to July 1, 1994, shall be counted towards such limitation.

(II) (Deleted by amendment, L. 2009, (SB 09-256), ch. 294, p. 1553, § 6, effective May 21, 2009.)

(II.5) Any portion of the specific ownership tax paid to the district shall not apply to the limitation in this subsection (3).

(III) If the additional local property tax revenues already authorized and the specific ownership tax revenue, if any, exceeds the limitation, the district shall not be authorized to hold an election pursuant to the provisions of this section until the limitation is greater than the additional local property tax revenues already authorized and the specific ownership tax revenue, if any.

(e) (I) If a district's levy is reduced pursuant to section 22-54-106 (2)(b)(I), the provisions of this paragraph (e), as well as the provisions of paragraph (d) of this subsection (3), shall apply in calculating the limitation of this subsection (3).

(II) In applying the limitation of this subsection (3), the difference between the district's total program for the 1994-95 budget year, as calculated pursuant to section 22-54-104.3 (3), and the district's total program for the 1994-95 budget year, as calculated pursuant to section 22-54-104 (2), shall be counted toward such limitation.

(f) In applying the limitation of this subsection (3), the amount of property tax generated pursuant to section 22-54-106 (2)(b)(III) shall be counted toward such limitation.

(g) (Deleted by amendment, L. 2008, p. 1196, § 7, effective May 22, 2008.)

(h) In applying the limitation in subparagraph (II) of paragraph (b) of this subsection (3) to elections held after July 1, 2002, any additional local property tax revenues authorized at an election held in November 2001 under the provisions of section 22-54-107.5 shall be counted towards such limitation.

(i) Nothing in this section shall affect the ability of a district to collect taxes pursuant to an election held pursuant to this section prior to May 22, 2008.

(4) (Deleted by amendment, L. 2010, (HB 10-1013), ch. 399, p. 1904, § 13, effective June 10, 2010.)



§ 22-54-108.5. Authorization of additional local revenues for full-day kindergarten - definitions

(1) (a) Notwithstanding any law to the contrary, effective July 1, 2007, any district that chooses to raise and expend local property tax revenues in excess of the district's total program, as determined in accordance with section 22-54-104, and in addition to any property tax revenues levied pursuant to sections 22-54-107 and 22-54-108, may submit the question of whether the district should be authorized to raise and expend additional local property tax revenues, thereby authorizing an additional levy in excess of the levy authorized under sections 22-54-106, 22-54-107, and 22-54-108, to provide funding for excess full-day kindergarten program costs in the district for the then-current budget year and each budget year thereafter. The question authorized by this paragraph (a) may also include a question of whether to impose an additional mill levy of a stated amount and limited duration to meet the initial capital construction needs of the district associated with the establishment of a full-day kindergarten program. If a mill levy for capital construction needs associated with the district's full-day kindergarten program is approved for more than one year, the board of education of the district may, without calling an election, decrease the amount or duration of the mill levy in subsequent years. The questions authorized by this paragraph (a) shall be submitted at an election held in accordance with section 20 of article X of the state constitution and title 1, C.R.S.

(b) Notwithstanding any law to the contrary, effective July 1, 2007, upon proper submittal to a district of a valid initiative petition, the district shall submit to the eligible electors of the district the question of whether the district should be authorized to raise and expend additional local property tax revenues in excess of the district's total program, as determined in accordance with section 22-54-104, and in addition to any property tax revenues levied pursuant to sections 22-54-107 and 22-54-108, thereby authorizing an additional levy in excess of the levy authorized under sections 22-54-106, 22-54-107, and 22-54-108, to provide funding for excess full-day kindergarten program costs in the district for the then-current budget year and each budget year thereafter. The question authorized by this paragraph (b) may also include a question of whether to impose an additional mill levy of a stated amount and limited duration to meet the initial capital construction needs of the district associated with the establishment of a full-day kindergarten program. If a mill levy for capital construction needs associated with the district's full-day kindergarten program is approved for more than one year, the board of education of the district may, without calling an election, decrease the amount or duration of the mill levy in subsequent years. The questions authorized by this paragraph (b) shall be submitted at an election held in accordance with section 20 of article X of the state constitution and title 1, C.R.S. An initiative petition under this paragraph (b) shall be signed by at least five percent of the eligible electors in the district at the time the petition is filed.

(c) If a majority of the votes cast in an election held pursuant to paragraph (a) or (b) of this subsection (1) are in favor of the question, an additional mill levy shall be levied each year, and the revenues received from the additional mill levy shall be deposited in the full-day kindergarten fund of the district created in section 22-45-103 (1)(h). If the district obtained voter approval for an additional mill levy to meet the capital construction needs associated with the district's full-day kindergarten program, the revenues generated from that mill levy shall be deposited in the capital construction account of the district's full-day kindergarten fund.

(d) For purposes of this section, "excess full-day kindergarten program costs" means the costs that exceed fifty percent of the district's per-pupil revenues for the budget year in which the election is held, multiplied by the number of pupils enrolled or expected to enroll in the district's full-day kindergarten program.

(e) Notwithstanding the provisions of section 20 of article X of the state constitution that allow districts to seek voter approval for spending and revenue increases, the provisions of this subsection (1) shall limit a district's authority to raise and expend local property tax revenues in excess of the district's total program as determined in accordance with section 22-54-104.

(2) A district that obtains voter approval pursuant to this section to impose an additional mill levy to fund excess full-day kindergarten program costs in the district shall:

(a) Establish its full-day kindergarten program using evidence-based research demonstrating the types of programs and methods appropriate for a full-day kindergarten program;

(b) Not limit the ability of parents enrolling a child in the district to enroll the child in a half-day kindergarten program; and

(c) Not be authorized to serve children through a full-day kindergarten component of the district's preschool program established pursuant to article 28 of this title.

(3) Notwithstanding any provision of law to the contrary, a district that provides and funds a full-day kindergarten program with moneys generated by the imposition of an additional mill levy as authorized by this section may charge tuition to a pupil who does not reside in the district for the excess full-day kindergarten program costs; except that such tuition charge shall not exceed the actual cost for providing the program as determined by the district providing the full-day kindergarten program.



§ 22-54-108.7. Authorization of additional local revenues for cash funding of capital construction, new technology, existing technology upgrade, and maintenance needs - definition

(1) (a) Notwithstanding any law to the contrary, any district that chooses to raise and expend local property tax revenue in excess of the district's total program, as determined in accordance with section 22-54-104, and in addition to any revenue generated by property tax levied pursuant to sections 22-54-106, 22-54-107, 22-54-107.5, 22-54-108, and 22-54-108.5, may submit the question of whether the district should be authorized to raise and expend additional local property tax revenue, thereby authorizing an additional levy in excess of the levy authorized under sections 22-54-106, 22-54-107, and 22-54-108, to provide ongoing cash funding for the capital construction, new technology, existing technology upgrade, and maintenance needs of the district. A question authorized by this paragraph (a) must be submitted at an election held in accordance with section 20 of article X of the state constitution and title 1, C.R.S.

(b) If a majority of the votes cast in an election held pursuant to paragraph (a) of this subsection (1) are in favor of the question, the district shall levy an additional mill levy each year and shall deposit the revenue received from the additional mill levy into the supplemental capital construction, technology, and maintenance fund of the district created in section 22-45-103 (1)(j).

(2) For purposes of this section, "capital construction" has the same meaning as set forth in section 24-30-1301 (2), C.R.S.



§ 22-54-109. Attendance in district other than district of residence

(1) Districts paying tuition for pupils of residence in the district to attend public schools in other Colorado school districts and in school districts of adjoining states shall report and be entitled to support for such pupils; except that no district shall report any pupil who is from another district and whose tuition is paid by the pupil's district of residence.

(2) Any court of record, the department of social services, or any other agency authorized to place a child in a residential child care facility shall notify the school district of residence of such child, the district in which the child will receive educational services, and the department of education of such placement within fifteen days after the placement.

(3) (Deleted by amendment, L. 2008, p. 1197, § 8, effective May 22, 2008.)

(4) For a child with disabilities residing in a particular school district but receiving educational services from another school district, the state average per pupil revenues shall be the district of residence's total responsibility under this article for the education of that child. The provisions of this subsection (4) shall not apply to children with disabilities enrolled in an interdistrict participating school district pursuant to the provisions of article 36 of this title.



§ 22-54-110. Loans to alleviate cash flow deficits - lease-purchase agreements

(1) (a) (I) Upon approval by the state treasurer of an application to participate in an interest-free or low-interest loan program submitted by a district pursuant to paragraph (a.5) of this subsection (1), the state treasurer shall make available to such district in any month of the budget year an interest-free or low-interest loan from the state general fund or the proceeds of the tax and revenue anticipation notes issued pursuant to section 29-15-112, C.R.S., in an amount for the month as certified by the chief financial officer and the superintendent of the district.

(II) The state treasurer shall determine the methodology for the calculation of cash deficits and establish reporting mechanisms necessary to ensure consistent and accurate reporting of cash deficits. No loan shall be made in any month unless the district has demonstrated, through the submission of any actual or projected financial or budgetary statements required by the state treasurer that a general fund cash deficit will exist for that month, and that the district has the capacity to repay the loan by June 25th of the state fiscal year in which the loan shall be made. This subparagraph (II) shall apply to a loan made from the state general fund or the proceeds of the tax and revenue anticipation notes issued pursuant to section 29-15-112, C.R.S.

(a.5) A district that chooses to participate in the interest-free or low-interest loan program shall submit an application to the state treasurer. On and after March 25, 2003, a district's initial application to participate in the interest-free or low-interest loan program shall be subject to approval by a resolution adopted by the district board of education as follows:

(I) For a month in which the district seeks an emergency loan pursuant to paragraph (d) of this subsection (1), the chief financial officer of the district and the district superintendent shall present the emergency loan request to the district board of education, explaining the need for the emergency loan and the requested amount. The district board of education, by majority vote, shall approve or disapprove the emergency loan request and the amount. If the district board of education approves the emergency loan request, the chief financial officer and the district superintendent shall request the emergency loan from and certify the amount of the emergency loan to, as approved by the district board of education, the state treasurer as provided in paragraph (a) of this subsection (1).

(II) If, in order to receive an interest-free loan, a district seeks to have tax and revenue anticipation notes issued on its behalf pursuant to section 29-15-112, C.R.S., the chief financial officer of the district and the district superintendent shall present a request to the district board of education to participate in the interest-free loan program and to have tax and revenue anticipation notes issued on its behalf. Such request shall explain the district's anticipated cash flow deficit for the upcoming calendar year and the total amount of tax and revenue anticipation notes that need to be issued on its behalf to cover such deficit. The district board of education, by majority vote, shall approve or disapprove the participation in the interest-free loan program and the amount of tax anticipation and revenue notes that shall be issued on behalf of the district. If the district board of education approves the participation in the interest-free loan program and the issuance of tax and revenue anticipation notes, the chief financial officer and the district superintendent shall certify to the state treasurer the amount of the tax and revenue notes, as approved by the district board of education, that shall be issued on behalf of the district. Thereafter, a district shall not be required to receive approval for an interest-free loan made from the proceeds of the tax and revenue anticipation notes that received prior approval by the district board of education.

(b) A loan may not be made under this section to cover a foreseeable level of uncollectible property taxes, nor may a loan be used by a district for the simultaneous purchase and sale of the same security or an equivalent security in order to profit from price disparity.

(c) Except as otherwise provided in paragraph (d) of this subsection (1), all loans to a district shall be made from the proceeds of the tax and revenue anticipation notes issued pursuant to section 29-15-112, C.R.S.

(d) If the amount of the tax and revenue anticipation notes, if any, issued on behalf of a district as determined by the state treasurer pursuant to section 29-15-112 (2)(f), C.R.S., is not sufficient to cover a district's cash deficit, then the state treasurer may, in his or her discretion, make available to such district an emergency loan from the state general fund. The emergency loan shall accrue interest at the same rate as the rate of interest paid by the state treasurer on notes issued by the state pursuant to part 9 of article 75 of title 24, C.R.S.

(2) (a) For the months of March, April, and May of each budget year, any district receiving a loan under the provisions of paragraph (d) of subsection (1) of this section shall begin to repay such loan if the district's available resources, as of the last day of the month, increased by the next month's revenues exceed the next month's expenditures plus a cash reserve. The excess resources must be remitted to the state treasurer by the close of business on the fifteenth day, or the first business day following the fifteenth day, of the following month. All loans shall be repaid by June 25 of the state fiscal year in which the loan was made or on a later alternative date as determined by the state treasurer.

(a.5) For the months of March, April, and May of each budget year, any district receiving a loan under the provisions of paragraph (c) of subsection (1) of this section shall begin to repay such loan as established by the district's agreement with the state treasurer. All loans shall be repaid by June 25 of the state fiscal year in which the loan was made or on a later alternative date as determined by the state treasurer.

(a.7) If a district defaults on a loan that is made from the proceeds of the tax and revenue anticipation notes issued pursuant to section 29-15-112, C.R.S., by failing to repay the loan on or before the date required, interest shall accrue on the unpaid balance from the date of default until the loan is repaid in an amount that is equal to the interest paid by the state treasurer on notes issued by the state pursuant to part 9 of article 75 of title 24, C.R.S.

(b) For purposes of paragraph (a) of this subsection (2):

(I) "Available resources" means any available cash and investments in district funds which can be used to alleviate general fund cash shortfalls including, but not limited to, the district's capital reserve fund and any fund or account within the general fund established solely for the management of risk-related activities. "Available resources" shall not include cash that is legally segregated or pledged by contract or rule and regulation of the state board.

(II) "Cash reserve" means eight percent of the district's average monthly expenditures or twenty thousand dollars, whichever is greater.

(c) A lien in the amount of any such loan, plus any interest specified in paragraph (a.7) of this subsection (2), shall attach to any district property tax revenues, except for bond redemption fund revenues, collected during the state fiscal year in which the loan was made, and such lien shall have priority over all other expenditures from such revenues until the loan shall have been repaid in full. The county treasurer of the county in which the headquarters of the district are located shall be jointly responsible with the district for repayment of any loan made pursuant to this section, plus any interest specified in paragraph (a.7) of this subsection (2). If a district fails to repay a loan to the state treasurer in accordance with the provisions of this section, the state treasurer shall notify the county treasurer of the county in which the district is located that the district is in default on the loan and the amount of the default, plus any interest specified in paragraph (a.7) of this subsection (2). The county treasurer shall withhold any moneys of the district in the county treasurer's possession in an amount equal to the amount of the default, plus any interest specified in paragraph (a.7) of this subsection (2), and transmit said moneys to the state treasurer. If the amount of moneys of the district in the county treasurer's possession at the time notice of the default is given is less than the amount of the default, the county treasurer shall withhold additional moneys of the district until such time as the default, plus any interest specified in paragraph (a.7) of this subsection (2), has been completely paid to the state treasurer.

(d) (I) A district may sell real property to the state treasurer pursuant to the provisions of this paragraph (d) if:

(A) The district has been denied a loan pursuant to the provisions of this section in which case the fair market value of the property shall be equal to or greater than the amount of the purchase price; or

(B) The district is unable to pay a loan back in the same state fiscal year in which the loan was made in which case the fair market value of the real property shall be equal to or greater than the outstanding balance of the loan to the state treasurer.

(II) Such sale may only be made if:

(A) At the same time of the sale, the state treasurer leases back all of the property to the district pursuant to a lease-purchase agreement that is subject to annual appropriation by the school district;

(B) The district pays any legal or other transaction costs incurred by the state treasurer related to the sale of the property and the lease-purchase agreement; and

(C) The state treasurer agrees to the sale of the property and the lease-purchase agreement.

(III) The provisions of paragraph (c) of this subsection (2) shall not apply to the lease-purchase agreement, and no lien shall attach to any district tax revenues in order to secure the district's lease payments. The lease-purchase agreement shall not authorize the district to receive fee title to the property that is the subject of the lease-purchase agreement prior to the expiration of the terms of the lease-purchase agreement.

(IV) Sections 24-82-102 (1)(b) and 24-82-801, C.R.S., shall not apply to the lease-purchase agreement.

(V) If a district defaults in the payment of rent required by the lease-purchase agreement, it shall have thirty days to cure such default. If after thirty days the district has not cured the default and if the district remains in possession of the property, the state treasurer shall recover possession of the property pursuant to the provisions of article 40 of title 13, C.R.S. If a court enters a judgment in favor of the state treasurer and issues a writ of restitution pursuant to section 13-40-115, C.R.S., the state treasurer shall liquidate the property to the best advantage of the state.

(3) The state treasurer shall consult with the department of education concerning the administration of the loan program under this section in order to assure that it is implemented in a manner that will minimize the amount of emergency loans needed by each district.

(4) A district receiving a loan pursuant to this section shall be subject to an audit conducted by, or contracted for by, the state auditor and shall be penalized through the withholding of state aid in the event an audit finds the district used the loan in a manner contrary to the provisions of this section.



§ 22-54-111. Adjustments in valuation for assessment

(1) For each budget year, in calculating the total amount of revenue which a district is entitled to receive from the property tax levy for the general fund of a district during the budget year, the valuation for assessment of a district shall be adjusted as provided in subsection (2) of this section.

(2) If the valuation for assessment of a district includes the value of a certain property that was formerly tax-exempt but becomes taxable as a result of a change in the applicable state law and said inclusion is challenged by administrative appeal or litigation or both and the property taxes attributable to said property are not paid pending the outcome of said challenge, the valuation for assessment attributable to said property shall be subtracted from the valuation for assessment of the school district. If said property is finally determined to have been properly included in the district's valuation for assessment, the valuation for assessment attributable to said property shall be restored to the district's valuation for assessment, and the state general fund shall be reimbursed in full by the school district after collection of taxes, plus interest at the same rate as provided by statute for penalty interest on unpaid property taxes.



§ 22-54-112. Reports to the state board

(1) On or before November 15 of each year, the property tax administrator shall certify to the state board the valuations for assessment of all taxable property within each county and for each district or portion of a joint district in each county, with the exception of the city and county of Denver, for which the time of certification shall be on or before December 20. The furnishing of certified copies of the board of county commissioners' certification of levies and revenue to the county assessor and the property tax administrator, as provided by section 39-1-111 (2), C.R.S., shall be considered as having fulfilled the requirement of this section.

(2) (a) On or before November 10 of each year, the secretary of the board of education of each district shall certify to the state board the pupil enrollment, the online pupil enrollment, the extended high school pupil enrollment, and the preschool program enrollment of the district taken in the preceding October or previously in November.

(b) Repealed.

(c) On or before November 10 of each year, the secretary of the state charter school institute board shall certify to the state board the pupil enrollment and the online pupil enrollment of each institute charter school taken in the preceding October.

(3) If the valuation for assessment for all or a part of any district has been divided for an urban renewal area, pursuant to section 31-25-107 (9)(a), C.R.S., any report under this section shall be based upon that portion of the valuation for assessment under said section 31-25-107 (9)(a)(I), C.R.S., so long as such division remains in effect.

(4) (a) Except as otherwise provided in paragraph (b) of this subsection (4), every school of a district, charter school of a district, and institute charter school shall include in the materials for pupil registration the pupil application form to participate under the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., referred to in this subsection (4) as the "pupil application form". The registration materials shall include an explanation to parents that the pupil application form will be used by the school of the district, district charter school, or institute charter school to determine whether the school of the district, district charter school, or institute charter school is eligible for at-risk funding on behalf of the pupil and that, by filling out the form, the parent is ensuring that the school district or school will receive the at-risk funding to which it is entitled based on the population of at-risk pupils served by the school district or school.

(b) If one or more schools of a school district or if a district charter school or an institute charter school does not participate in the federal child nutrition programs under the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., or the federal "Child Nutrition Act of 1966", 42 U.S.C. sec. 1771 et seq., the school district, the district charter school, or the institute charter school shall use the family economic data survey form created by the department of education to identify those pupils who qualify as at-risk pupils in lieu of the pupil application form.

(c) In certifying the pupil enrollment pursuant to subsection (2) of this section, the secretary of the board of education of each district and the secretary of the state charter school institute board shall specify as at-risk pupils those pupils identified through use of the pupil application form and the family economic data survey form.



§ 22-54-113. County public school fund

(1) There is hereby created in the office of the county treasurer of each county a continuing fund, to be known as the county public school fund, into which shall be paid the proceeds of all county school moneys.

(2) Each district in the county shall be entitled to receive distribution during a budget year of moneys in the county public school fund in the proportion that its funded pupil count in the county is to the aggregate of the funded pupil counts of all districts in the county.

(3) The department of education shall determine the proportionate part of the county public school fund to be paid during the budget year to each district in the county and, on or before the first day of each budget year, shall certify such determination to the county treasurer. The certified proportions shall be the basis upon which the moneys in the fund shall be distributed during the ensuing budget year. At the end of each month during such year, the county treasurer shall credit or pay over the proper proportions of the moneys in the fund to the general funds of the districts in the county.

(4) For the purpose of determination and certification by the state board and distribution of moneys in the fund, the funded pupil count of a joint district shall be apportioned and assigned to the portion of the district in each county having territory in the district in the same proportion as the portion of the district's funded pupil count attributable to pupils resident in each county bears to the total funded pupil count of the joint district. The secretary of the board of education of each joint district shall certify to the state board the required information applicable to each county.



§ 22-54-114. State public school fund - repeal

(1) There is hereby created in the office of the state treasurer a fund, separate from the general fund, to be known as the state public school fund. There shall be credited to said fund the net balance of the public school income fund existing as of December 31, 1973, and all distributions from the state public school income fund thereafter made, the state's share of all moneys received from the federal government pursuant to the provisions of section 34-63-102, C.R.S., and such additional moneys as shall be appropriated by the general assembly which are necessary to meet the state's share of the total program of all districts, funding for institute charter schools, and, for fiscal years prior to the 2007-08 fiscal year, the contingency reserve during the budget year. Moneys annually appropriated by the general assembly shall be transferred from the state general fund and credited to the state public school fund in four quarterly installments on July 1, September 30, December 31, and March 31 to assure the availability of funds for the required distribution of state moneys to school districts and institute charter schools. Such quarterly installments shall be determined in accordance with estimates prepared by the department of education with respect to the required distribution of state moneys to school districts and institute charter schools.

(1.5) (a) Notwithstanding the provisions of subsection (1) of this section, the state public school fund also includes any general fund moneys transferred thereto in accordance with section 34-63-102 (1)(c)(I), C.R.S.

(b) This subsection (1.5) is repealed, effective July 1, 2019.

(2) No later than thirty days prior to the beginning of the budget year, the department of education shall determine the estimated requirements in order to provide each district and each institute charter school the amount it is eligible to receive from the state during the next ensuing fiscal year of the state. The appropriation by the general assembly shall be based on the requirements necessary to provide all districts and institute charter schools with the amounts they are each eligible to receive from the state, pursuant to the provisions of this part 1, during the next ensuing fiscal year of the state.

(2.3) Notwithstanding any provision of this article to the contrary, of the total amount appropriated by the general assembly in the annual appropriation bill for each budget year to meet the state's share of the total program of all districts and the total funding for all institute charter schools, the department of education may transfer an amount specified by the general assembly in the annual general appropriation bill for that budget year to offset the direct and indirect administrative costs incurred by the department in implementing the provisions of this article. The total program of each district that receives state aid and the total funding for each institute charter school shall be reduced by a percentage determined by dividing the amount of the transfer by the total program of all districts that receive state aid plus the total funding for all institute charter schools. The state aid of each district shall be reduced by the amount of the reduction in the district's total program or the amount of state aid, whichever is less. The department of education shall ensure that the reduction in state aid and institute charter school funding required by this subsection (2.3) is accomplished prior to the end of the budget year. The reductions described in this subsection (2.3) shall be in addition to any reduction that may be required pursuant to section 22-54-106 (4)(c).

(2.5) Repealed.

(2.7) The general assembly intends that the moneys transferred to the state public school fund pursuant to section 24-75-201.1 (1)(d)(XI.5), C.R.S., pursuant to Senate Bill 11-230, enacted in 2011, be available for appropriation during the 2011-12 budget year to account for mid-year changes in pupil enrollment and the at-risk pupil population and changes in assessed valuations and the specific ownership tax from the prior year.

(3) (a) Any unexpended balance of moneys appropriated by the general assembly in the state public school fund at the end of each fiscal year shall remain in the state public school fund and become available for distribution during the following fiscal year.

(b) (Deleted by amendment, L. 2007, p. 625, § 2, effective April 26, 2007.)

(4) (a) For the 1997-98 fiscal year and fiscal years thereafter, the net amount recovered by the department of education during the applicable fiscal year, pursuant to school district and institute charter school audits, as overpayments made to school districts and institute charter schools, and any amount remitted by a school district or institute charter school pursuant to section 22-35-108 (3)(c), that would otherwise be transmitted to the state treasurer for deposit in the general fund shall instead be transmitted to the state treasurer for deposit in the state public school fund. The amount shall be available for appropriation to the department of education in subsequent fiscal years.

(b) For the 2010-11 fiscal year and fiscal years thereafter, the department of education shall reimburse school districts for educational services provided to juveniles pursuant to section 22-32-141 from moneys appropriated for said purpose.

(c) For the 2012-13 budget year the general assembly shall appropriate the amount calculated for at-risk supplemental aid pursuant to sections 22-30.5-112.2 and 22-30.5-513, up to three million eight hundred thirty-nine thousand six hundred twenty-seven dollars, from any amounts recovered and received by the department of education during the applicable budget year.

(d) For the 2017-18 and 2018-19 budget years, the general assembly may appropriate money from the state public school fund to the legislative department for the costs incurred by the legislative interim committee on school finance as provided in part 19 of article 2 of title 2.

(5) All publishing costs associated with the annual printing of the laws enacted by the general assembly concerning education shall be paid out of the state public school fund.

(6) Repealed.



§ 22-54-115. Distribution from state public school fund

(1) No later than June 30 of each year, the state board shall determine the amount of the state's share of the district's total program for the budget year beginning on July 1, and the total thereof for all districts, which amount shall be payable in twelve approximately equal monthly payments during such budget year; except that:

(a) Such payments shall be adjusted following the certification of pupil enrollments and the certification of valuations for assessment to the state board pursuant to section 22-54-112 (1) and (2);

(b) Such payments shall be adjusted in accordance with any district's instructions given pursuant to subsection (1.5) of this section; and

(c) Such payments shall be adjusted in accordance with the provisions of subsection (1.3) of this section.

(1.3) (a) In determining the state's share of each district's total program, the state board shall determine whether the district is an accounting district of an institute charter school. If a district is an accounting district of an institute charter school, the state board shall instruct the department of education to withhold from the amount of the state share otherwise payable to the district an amount equal to the lesser of:

(I) One hundred percent of the adjusted district per pupil revenues, as defined in section 22-30.5-513 (1)(b), multiplied by the number of pupils enrolled in the institute charter school who are not online pupils plus one hundred percent of the district per pupil online funding multiplied by the number of online pupils enrolled in the institute charter school; or

(II) The total amount of the state share payable to the district.

(a.5) In any budget year in which the state share of an accounting district of an institute charter school is less than the amount specified in subparagraph (I) of paragraph (a) of this subsection (1.3), the department of education shall submit a request for a supplemental appropriation in an amount that will fully fund the amount specified in said subparagraph (I). The department shall make the request to the general assembly during the budget year in which the underfunding occurs. If the general assembly does not make the requested supplemental appropriation, the department shall pay to the institute charter school the amount specified in subparagraph (II) of paragraph (a) of this subsection (1.3).

(b) The amount withheld shall be payable to the state charter school institute, in twelve approximately equal monthly payments during the budget year for payment to the institute charter school pursuant to section 22-30.5-513 (4).

(1.5) Any school district may give written instructions to the state board directing that a specified portion of a monthly payment or monthly payments that the district is otherwise entitled to receive pursuant to this section shall be transferred to the department of labor and employment for the district's cost of participating in school-to-work alliance programs. These written instructions shall specify the amount to be transferred to the department of labor and employment from the district's payment for a specified month or months. The written instructions shall be given to the state board no later than the fifth day of the first month in which such amount is to be transferred to the department of labor and employment.

(2) No later than the fifteenth day of each month, the state board shall certify to the state treasurer the amount payable to each district and to the state charter school institute in accordance with subsection (1.3) of this section during said month and the amount, if any, to be transferred to the department of labor and employment during said month in accordance with subsection (1.5) of this section.

(3) No later than the twenty-fifth day of each month, the state treasurer shall:

(a) Pay the amount certified as payable to each district, less the total amount of any direct payments made by the state treasurer on behalf of charter schools chartered by each school district of any principal and interest due on bonds pursuant to section 22-30.5-406 directly to the treasurer of each district or, in accordance with written instructions from the district, directly to an account designated by the district that allows the district to retain title to the funds;

(b) Transfer the amount certified, if any, to the department of labor and employment; and

(c) Pay the amount certified as payable to the state charter school institute directly or, in accordance with written instructions from the state charter school institute, directly to an account designated by the state charter school institute that allows the state charter school institute to retain title to the funds.

(4) The state board shall take care to avoid overpayment of state moneys. If it is determined that any district or the state charter school institute has been overpaid in any month, the state board shall adjust the following monthly payment or payments to such district or the state charter school institute so as to recover the amount overpaid. In the event that an overpayment cannot be recovered, the amount thereof shall be refunded to the state public school fund by the district or the state charter school institute receiving the same.

(5) (Deleted by amendment, L. 94, p. 800, § 2, effective April 27, 1994.)

(6) (a) Notwithstanding any provision of this section to the contrary, for the 2010-11 budget year, the department of education shall pay in installments to each district the amount of the state's share of the district's total program for the budget year as adjusted pursuant to paragraph (a) of subsection (1) of this section and shall pay in installments to the state charter school institute the total amount withheld from any accounting district pursuant to paragraph (a) of subsection (1.3) of this section for the budget year; except that the timing and amount of each installment payment to each district and the state charter school institute shall be determined by the department.

(b) Repealed.



§ 22-54-116. Notice to taxpayers - assistance by department of education

The department of education shall assist each district in complying with the requirements of section 22-40-102 (6), concerning notice to taxpayers of the reduced mill levy attributable to funds received pursuant to this article.



§ 22-54-117. Contingency reserve - fund

(1) (a) For the 2007-08 fiscal year and fiscal years thereafter, the general assembly shall annually determine the amount to appropriate to the contingency reserve fund, which is hereby created in the state treasury. In deciding the amount to appropriate to the contingency reserve fund, the general assembly may take into consideration any recommendations made by the department of education, but nothing in this section obligates the general assembly to provide supplemental assistance to all districts that are found to be in need or to fully fund the total amount of such need. The state board may approve and order payments from the contingency reserve fund for supplemental assistance to districts determined to be in need as the result of any or all of the following circumstances:

(I) Financial emergencies caused by an act of God or arising from extraordinary problems in collecting taxes;

(II) Financial emergencies arising from the nonpayment of property taxes pending the outcome of an administrative appeal or litigation or both challenging the inclusion of the value of certain property in a county's abstract of assessment, which resulted from a change in the applicable state law;

(III) The amount of property tax levied and collected pursuant to section 39-10-114, C.R.S., is insufficient for the purpose of making abatements and refunds of property taxes that the district is required to make pursuant to that section;

(IV) A contingency that could not have been reasonably foreseen when the district adopted the annual budget, including but not limited to reductions in valuation of the district in excess of twenty percent as described in section 39-10-114 (1)(a)(I)(B.5), C.R.S.;

(V) Unusual financial burden caused by the instruction of children who formerly resided outside the district but are assigned to live within the district by courts or public welfare agencies. Supplemental assistance under this circumstance must not exceed the additional cost for current operations that the district incurs as a result of this circumstance.

(VI) Unusual financial burden caused by the instruction of children who move into the district after the pupil enrollment count date. Supplemental assistance under this circumstance must not exceed the additional cost that the district incurs due to the increase in pupil enrollment. The provisions of this subparagraph (VI) are available only to districts with a funded pupil count of two thousand pupils or fewer.

(VII) Unusual financial burden caused by a significant decline in pupil enrollment as a result of detachment and annexation pursuant to a reorganization plan approved pursuant to article 30 of this title.

(VIII) Commencing with the 2016-17 budget year, unusual financial burden caused by a significant reduction in the assessed value of real property in a district whose state share of total program funding pursuant to section 22-54-106 before the application of the budget stabilization factor pursuant to section 22-54-104 (5)(g) was less than one-half of one percent of the district's total program funding in the previous budget year, causing the district to receive a state share that is one-half of one percent of total program funding or greater before application of the budget stabilization factor in the budget year in which the assessed value is reduced. The amount of supplemental assistance paid pursuant to this subsection (1)(a)(VIII) shall not exceed twenty-five percent of the amount of the reduction in the district's state share as a result of the budget stabilization factor. A school district may receive supplemental assistance pursuant to this subsection (1)(a)(VIII) only one time.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1) concerning circumstances under which the state board may approve and order payments from the contingency reserve fund, the board may, in cases of extreme emergency, take into consideration such other factors as it may deem necessary and proper in granting supplemental assistance from the contingency reserve fund to those districts that cannot maintain their schools without additional financial assistance.

(c) (I) If the state board makes a payment of supplemental assistance based on the circumstances described in subparagraph (II) of paragraph (a) of this subsection (1) and the disputed property is finally determined to have been properly included in the abstract of assessment, the district, after collecting the taxes, shall reimburse the full amount of the payment to the contingency reserve fund, plus interest at the same rate as provided by statute for penalty interest on unpaid property taxes.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (c), any reimbursement by a district of a payment for supplemental assistance made pursuant to this subsection (1) shall be credited to the contingency reserve fund.

(d) Any unexpended money in the contingency reserve fund at the end of a budget year remains in the fund and does not revert to the state general fund or any other fund.

(2) A district that applies for supplemental assistance pursuant to subsection (1) of this section shall fully set forth in the application the grounds upon which the district relies for assistance. The president and the secretary of the district board of education shall swear under oath to the application contents.

(3) The state board shall investigate each application for supplemental assistance to the extent it deems necessary. If the state board finds that the application should be approved, it shall determine the amount of supplemental assistance to be paid. In determining which districts receive supplemental assistance pursuant to this section and the amount of the assistance, the state board shall consider the amount of the supplemental assistance requested by the district as a percentage of the district's total program. By order upon the state treasurer, the state board shall direct payment from the contingency reserve fund of the approved amount to the treasurer of the receiving district for credit to the general fund of the district.



§ 22-54-118. Joint districts

(1) The board of education of a joint district shall determine the location of its administrative headquarters and shall notify both the state board and the treasurer of each county in which any territory of such joint district is situated of such location.

(2) Allocation of moneys in the county public school fund to a joint district partially situated in a county shall be made on the basis set forth in section 22-54-113.

(3) All moneys collected under this article by the county treasurer of a county in which part of a joint district is situated shall be credited to such joint district and at the end of each month shall be paid over to the treasurer of the county in which the administrative headquarters of such joint district is located and forthwith credited or paid over to the general fund of such joint district. The treasurer of the county in which the administrative headquarters of the joint district is located shall make no charge for collection of moneys transferred from other counties. Warrants of a joint district shall be drawn only upon the treasurer of the county in which its administrative headquarters is located in those cases where a district has not elected under law to withdraw its funds from the custody of the county treasurer.



§ 22-54-119. General provisions

(1) The county treasurer shall charge a collection fee of one-quarter of one percent upon moneys collected for or distributed to any district located in whole or in part in the county from taxes levied for the general fund of the district.

(2) Nothing in this article shall affect or limit the authority of any district to make such other tax levies as are provided by law.

(3) Nothing in this article shall in any manner affect the rights of districts to moneys allowable or payable to such districts under the provisions of other laws.



§ 22-54-120. Rules and regulations

(1) The state board shall make reasonable rules and regulations necessary for the administration and enforcement of this article.

(2) All reports and certifications required from secretaries of boards of education and from institute charter schools pursuant to the provisions of this article shall be made in such manner and form as may be prescribed by the state board.



§ 22-54-122. Small attendance center aid

(1) (a) For the 1998-99 budget year through the 2007-08 budget year, a district shall be eligible for aid pursuant to this section if:

(I) The district has more than one elementary or secondary school attendance center; and

(II) The district operates one or more elementary or secondary attendance centers with a pupil enrollment of less than two hundred and that are located twenty or more miles from any similar school attendance center in the same district.

(b) For the 2008-09 budget year and budget years thereafter, a district shall be eligible for aid pursuant to this section if:

(I) The district has more than one elementary or secondary school attendance center;

(II) The district operates one or more elementary or secondary attendance centers that have pupil enrollments of less than two hundred and that are located twenty or more miles from any similar school attendance center in the same district; and

(III) The district received aid pursuant to this section prior to the 2008-09 budget year.

(1.5) (a) For the 2004-05 budget year through the 2007-08 budget year, an institute charter school shall be eligible for aid pursuant to this section if the institute charter school has a pupil enrollment of fewer than two hundred and is located twenty or more miles from any similar school attendance center.

(b) For the 2008-09 budget year and budget years thereafter, an institute charter school shall be eligible for aid pursuant to this section if the institute charter school has a pupil enrollment of fewer than two hundred, is located twenty or more miles from any similar school attendance center, and received aid pursuant to this section prior to the 2008-09 budget year.

(2) (a) A district meeting the eligibility requirements of subsection (1) of this section shall be eligible to receive aid for each small attendance center as calculated by: Multiplying the pupil enrollment of the small attendance center by an amount equal to thirty-five percent of the difference between the district per pupil funding, as calculated pursuant to section 22-54-104, and the district per pupil funding, as calculated pursuant to section 22-54-104 except using the size factor calculated using the funded pupil count of the small attendance center; and then multiplying such amount by the percentage determined by dividing the difference between two hundred and the funded pupil count of the small attendance center by two hundred.

(b) An institute charter school meeting the eligibility requirements of subsection (1.5) of this section shall be eligible to receive aid as a small attendance center as calculated by: Multiplying the pupil enrollment of the institute charter school by an amount equal to thirty-five percent of the difference between the district per pupil funding of the institute charter school's accounting district, as calculated pursuant to section 22-54-104, and such district per pupil funding, as calculated pursuant to section 22-54-104 except using the size factor calculated using the pupil enrollment of the institute charter school, and then multiplying such amount by the percentage determined by dividing the difference between two hundred and the pupil enrollment of the institute charter school by two hundred.

(3) The general assembly shall appropriate annually an amount for small attendance center aid to be distributed pursuant to the formulas in subsection (2) of this section. In the event the amount of money appropriated by the general assembly is less than the amount of aid authorized by this section to all eligible districts and eligible institute charter schools, the amount to be distributed to each eligible school district and eligible institute charter school shall be in the same proportion as the amount that the appropriation bears to the total amount of aid for all eligible districts and eligible institute charter schools.

(4) If a school district receives small attendance center aid pursuant to this section for a small attendance center that is a district charter school, the school district shall forward the entire amount of such aid to the district charter school for which it was received. If an institute charter school is eligible for small attendance center aid pursuant to this section, the state charter school institute shall forward the entire amount of such aid to the institute charter school for which it was received.



§ 22-54-123. Richard B. Russell national school lunch act - appropriation of state matching funds

(1) For the 2001-02 budget year and budget years thereafter, the general assembly shall appropriate by separate line item an amount to comply with the requirements for state matching funds under the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq. The department of education shall develop procedures to allocate and disburse the funds among participating school food authorities each year in an equitable manner so as to comply with the requirements of said act.

(2) As used in this section, unless the context otherwise requires, "school food authority" means:

(a) A school district or the state charter school institute;

(a.3) A charter school collaborative formed pursuant to section 22-30.5-603;

(a.5) A board of cooperative services created pursuant to article 5 of this title that elects to operate as a school food authority pursuant to section 22-5-120; or

(b) A district charter school or an institute charter school that:

(I) The commissioner of education or his or her designee provisionally authorizes as a school food authority pursuant to section 22-32-120 (6); or

(II) The department of education authorizes as a school food authority pursuant to section 22-32-120 (5).



§ 22-54-123.5. School breakfast program - appropriation - low-performing schools

(1) (a) For the 2002-03 budget year and each budget year thereafter, the general assembly may appropriate by separate line item an amount to assist school food authorities that are providing a school breakfast program through participation in programs authorized under the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., or the federal "Child Nutrition Act of 1966", 42 U.S.C. sec. 1771 et seq. The department of education shall develop procedures to appropriately allocate and disburse the funds among participating school food authorities.

(b) Each school district that receives moneys pursuant to this section shall use such moneys to create, expand, or enhance the school breakfast program in each low-performing school of the receiving district with the goal of improving the academic performance of the students attending such schools.

(c) A district charter school, an institute charter school, or a charter school collaborative that is a school food authority shall only be eligible to receive moneys pursuant to this section if it is a low-performing school. A district charter school or an institute charter school that is a school food authority that receives moneys pursuant to this section shall use such moneys to create, expand, or enhance its school breakfast program with the goal of improving the academic performance of the students attending the district charter school or the institute charter school.

(d) (Deleted by amendment, L. 2010, (HB 10-1422), ch. 419, p. 2078, § 47, effective August 11, 2010.)

(2) As used in this section:

(a) "Low-performing school" means a school that is required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, or is subject to restructuring pursuant to section 22-11-210.

(b) "School food authority" means:

(I) A school district or the state charter school institute;

(I.3) A charter school collaborative formed pursuant to section 22-30.5-603;

(I.5) A board of cooperative services created pursuant to article 5 of this title that elects to operate as a school food authority pursuant to section 22-5-120; or

(II) A district charter school or an institute charter school that:

(A) The commissioner of education or his or her designee provisionally authorizes as a school food authority pursuant to section 22-32-120 (6); or

(B) The department of education authorizes as a school food authority pursuant to section 22-32-120 (5).



§ 22-54-124. State aid for charter schools - use of state education fund money - definitions

(1) As used in this section:

(a) "Capital construction" means construction, demolition, remodeling, maintaining, financing, purchasing, or leasing of land, buildings, or facilities used to educate pupils enrolled in or to be enrolled in a charter school.

(b) "Charter school" means a district charter school as described in section 22-30.5-104 or an institute charter school as defined in section 22-30.5-502.

(c) "District's certified charter school pupil enrollment" means the total number of pupils who are not online pupils, as defined in section 22-30.5-103 (6), expected to be enrolled in all qualified charter schools that will receive funding from the district pursuant to section 22-30.5-112 for the budget year for which state education fund moneys are to be appropriated and distributed pursuant to subsection (4) of this section, as certified by the department of education pursuant to paragraph (b) of subsection (3) of this section during the budget year that immediately precedes said budget year.

(c.5) "Institute charter school's certified pupil enrollment" means the total number of pupils who are not online pupils, as defined in section 22-30.5-502 (9), expected to be enrolled in a qualified institute charter school that will receive funding pursuant to section 22-30.5-513 for the budget year for which state education fund moneys are to be appropriated and distributed pursuant to subsection (4) of this section, as certified by the department of education pursuant to paragraph (b) of subsection (3) of this section during the budget year that immediately precedes said budget year.

(d) "Minimum capital reserve amount per pupil" means the minimum amount per pupil required to be budgeted by each district to the capital reserve fund created by section 22-45-103 (1)(c), a risk management fund or account, or both, pursuant to section 22-54-105 (2)(a) and (2)(b), without regard to any exception to said minimum budgeting requirement permitted pursuant to section 22-54-105 (2)(c).

(e) "Operating revenues" means the total amount of funding that a district charter school receives from a district for a budget year pursuant to section 22-30.5-112 minus the amounts required by section 22-30.5-112 (2)(a.7) to be allocated for capital reserve purposes or the management of risk-related activities. For purposes of an institute charter school, "operating revenues" means the total amount of funding that the institute charter school receives from the state charter school institute for a budget year pursuant to section 22-30.5-513, minus the amounts required by section 22-30.5-514 (1), to be allocated for capital reserve purposes or the management of risk-related activities.

(f) and (f.5) Repealed.

(f.6) (I) For the budget years commencing on or after July 1, 2003, "qualified charter school" means:

(A) A charter school that is not operating in a school district facility and that has capital construction costs;

(B) A charter school that is operating in a school district facility and that has capital construction costs; or

(C) A charter school that is operating or will operate in the next budget year in a facility that is listed on the state inventory of real property and improvements and other capital assets maintained by the office of the state architect pursuant to section 24-30-1303.5, C.R.S., and that is obligated to make lease payments for use of the facility.

(II) For budget years commencing on or after July 1, 2003, "qualified charter school" does not include:

(A) A charter school that is operating in a school district facility and that does not have capital construction costs;

(B) A charter school that does not have capital construction costs; or

(C) A charter school that is operating or will operate in the next budget year in a facility that is listed on the state inventory of real property and improvements and other capital assets maintained by the office of the state architect pursuant to section 24-30-1303.5, C.R.S., and that is not obligated to make lease payments for use of the facility.

(2) (a) For the 2001-02 budget year and budget years thereafter, a district shall be eligible to receive state education fund moneys for district charter school capital construction pursuant to this section if at least one qualified district charter school will be receiving funding from the district pursuant to section 22-30.5-112 during the budget year for which state education fund moneys are to be distributed.

(b) For the 2004-05 budget year and budget years thereafter, an institute charter school shall be eligible to receive state education fund moneys for institute charter school capital construction if the institute charter school will be receiving funding from the state charter school institute pursuant to section 22-30.5-513 during the budget year for which state education fund moneys are to be distributed.

(3) (a) (I) and (II) Repealed.

(III) (A) The total amount of state education fund moneys to be appropriated for all eligible districts and for all eligible institute charter schools for the 2003-04 through 2011-12 budget years shall be an amount equal to five million dollars; except that, for the 2006-07 budget year, an additional two million eight hundred thousand dollars shall be appropriated from the state education fund and shall be used for the purposes of this section, and for the 2008-09 budget year, an additional one hundred thirty-five thousand dollars shall be appropriated from the state education fund and shall be distributed pursuant to section 22-54-133, as said section existed prior to its repeal in 2010. The total amount of state education fund moneys to be appropriated for all eligible districts and for all eligible institute charter schools for the 2012-13 budget year is six million dollars. The total amount of state education fund moneys to be appropriated for all eligible districts and for all eligible institute charter schools for the 2013-14 budget year is seven million dollars.

(B) Repealed.

(IV) (A) The total amount of state education fund moneys to be appropriated for all eligible districts and for all eligible institute charter schools for the 2014-15 budget year is thirteen million five hundred thousand dollars.

(B) The total amount of state education fund moneys to be appropriated for all eligible districts and all eligible institute charter schools for the 2015-16 budget year and each budget year thereafter is twenty million dollars.

(V) For the 2004-05 budget year, and each budget year thereafter, the amount of state education fund moneys to be distributed to any eligible district and any eligible institute charter school shall be an amount equal to the percentage of the sum of the district's certified charter school pupil enrollment and the institute charter school's certified pupil enrollment for all eligible districts and eligible institute charter schools in the state that is attributable to the eligible district or eligible institute charter school multiplied by the total amount of state education fund moneys distributed to all eligible districts and eligible institute charter schools for the same budget year pursuant to subparagraphs (III) and (IV) of this paragraph (a).

(b) Notwithstanding section 24-1-136 (11)(a)(I), no later than February 1 of each budget year, the department of education shall certify to the education committees of the senate and the house of representatives and the joint budget committee of the general assembly the total number of pupils expected to be enrolled in all qualified charter schools in the state during the next budget year, as derived from reports provided to the department by districts pursuant to section 22-30.5-112 (1) and by institute charter schools pursuant to section 22-30.5-513 (3)(a). For the purposes of any certification made during the 2003-04 budget year and budget years thereafter, a pupil expected to be enrolled in a qualified charter school as defined in subsection (1)(f.6)(I)(B) of this section shall be counted as one-half of one pupil.

(4) (a) For the 2001-02 budget year, the 2003-04 budget year, and each budget year thereafter, the general assembly shall annually appropriate from the state education fund created in section 17 (4) of article IX of the state constitution, to the department of education for distribution to eligible school districts and eligible institute charter schools in accordance with the formula set forth in paragraph (a) of subsection (3) of this section, an amount equal to the total amount of moneys to be distributed to all districts and institute charter schools as determined pursuant to said formula.

(b) Prior to the 2009-10 budget year, from the moneys appropriated for a given budget year pursuant to this section, the department of education shall make lump sum payments of all moneys to be distributed to each eligible school district and eligible institute charter school during the budget year as soon as possible.

(c) For the 2009-10 budget year and each budget year thereafter, the department of education shall distribute the total amount to be distributed pursuant to this section to each eligible school district and eligible institute charter school in twelve approximately equal monthly payments during the applicable budget year in conjunction with the distribution of the state's share of district total program pursuant to section 22-54-115.

(4.5) Repealed.

(5) A district that receives state education fund moneys pursuant to this section shall distribute all moneys received to qualified charter schools as required by section 22-30.5-112.3 and may not retain any of such moneys to defray administrative expenses or for any other purpose.

(6) Pursuant to section 17 (3) of article IX of the state constitution, any moneys appropriated by the general assembly out of the state education fund, received by any eligible district or eligible institute charter school pursuant to this section, and distributed to a qualified charter school by any district pursuant to this section and section 22-30.5-112.3 shall be exempt from:

(a) The limitation on state fiscal year spending set forth in section 20 (7)(a) of article X of the state constitution and section 24-77-103, C.R.S.; and

(b) The limitation on local government fiscal year spending set forth in section 20 (7)(b) of article X of the state constitution.

(7) The general assembly hereby finds and declares that, for purposes of section 17 of article IX of the state constitution, providing funding for charter school capital construction from moneys in the state education fund created in section 17 (4) of article IX of the state constitution is a permissible use of the moneys in the state education fund since the moneys are being used for public school building capital construction as authorized by section 17 (4)(b) of article IX of the state constitution.

(8) The general assembly hereby finds that with the adoption of the new definition of "qualified charter" school, enacted in House Bill 02-1349 during the second regular session of the sixty-third general assembly, the program created in this section is a new program as of June 7, 2002, and that the general assembly enacted such new program in order to meet the eligibility requirements of the incentive grant program included in the federal "No Child Left Behind Act of 2001", Pub.L. 107-110.

(9) The general assembly recognizes charter schools' continuing need for assistance in meeting capital construction costs. The general assembly therefore strongly encourages the governor to allocate a portion of the moneys received by the state through the federal "American Recovery and Reinvestment Act of 2009", Pub.L. 111-5, to charter schools in the state to assist them in meeting their capital construction and facility costs.



§ 22-54-126. Declining enrollment districts with new charter schools - additional aid - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Declining enrollment district" means a district whose funded pupil count is greater than the sum of the district's pupil enrollment, preschool program enrollment, and online pupil enrollment.

(b) "New charter school enrollment" means the number of pupils enrolled in a new district charter school of a declining enrollment district on the pupil enrollment count day in the budget year in which the new district charter school is opened in the declining enrollment district minus the number of pupils enrolled as of that date in an online program or an online school who are also enrolled in the new district charter school of the declining enrollment district.

(c) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(2) Beginning in the 2006-07 budget year, in any budget year in which a new district charter school is opened in a declining enrollment district, the declining enrollment district shall receive additional aid as specified in this section to help mitigate the impact of the enrollment of pupils in the new district charter school who might otherwise have attended a traditional school in the declining enrollment district. The additional aid shall be available only for the first year of operation of a new district charter school in a declining enrollment district.

(3) For the 2006-07 budget year and each budget year thereafter, the general assembly shall annually appropriate moneys from the general fund or any other source for additional aid to a declining enrollment district in which a new charter school is opened. The additional aid shall be distributed to all declining enrollment districts in which new charter schools are opened in the budget year for which the aid is appropriated. The additional aid shall be distributed among the declining enrollment districts in which new charter schools are opened in the proportion that the declining enrollment district's new charter school enrollment bears to the total new charter school enrollment in all declining enrollment districts statewide in which new charter schools are opened in the budget year for which the additional aid is appropriated; except that for the 2007-08 budget year and budget years thereafter, a declining enrollment district shall not receive more than three hundred thousand dollars of additional aid pursuant to this section.



§ 22-54-129. Facility school funding - definitions - legislative declaration

(1) As used in this section, unless the context otherwise requires:

(a) "Approved facility school" shall have the same meaning as provided in section 22-2-402 (1).

(b) "Department" means the department of education created and operating pursuant to section 24-1-115, C.R.S.

(c) "Facility" shall have the same meaning as provided in section 22-2-402 (3).

(d) "Pupil enrollment" means the number of students receiving educational services at the approved facility school or state program on the pupil enrollment count day of the applicable budget year.

(d.5) "Pupil enrollment count day" has the same meaning as set forth in section 22-54-103 (10.5).

(e) Repealed.

(f) "State program" means the Colorado school for the deaf and the blind or the education program operated by the Colorado mental health institute at Pueblo or Fort Logan for students for whom the institute has responsibility because of a court order or other action by a public entity in Colorado.

(g) "Statewide base per pupil funding" means the amount annually specified in section 22-54-104 (5)(a).

(2) (a) The general assembly finds that:

(I) The unique environments of approved facility schools and state programs and the population of students that they serve create obstacles to learning and academic growth that other public schools and students do not encounter;

(II) Because approved facility schools and state programs must operate year-round, their need for funding remains constant year-round; and

(III) Although students in approved facility schools may or may not be economically at-risk, the circumstances that have resulted in their placement in approved facility schools and state programs make it likely that they are academically at-risk and require costly educational support services to achieve academic growth.

(b) The general assembly finds, therefore, that it is appropriate to fund approved facility schools and state programs:

(I) By an additional one-third above the statewide base per pupil funding amount to recognize the increased costs of educating students in approved facility schools and state programs year-round; and

(II) By an additional forty percent above the statewide base per pupil funding amount to offset the increased costs inherent in providing education services to the students who are placed in approved facility schools and state programs.

(c) (I) For the 2008-09 budget year through the 2012-13 budget year, each approved facility school and state program that meets the requirements of this section shall receive education program funding, which shall be distributed pursuant to subsection (4) of this section. The amount of funding available for all approved facility schools and state programs in a budget year shall be an amount equal to the pupil enrollment of each approved facility school and state program for the applicable budget year multiplied by an amount equal to one and one-third of the state average per pupil revenue for the applicable budget year.

(II) For the 2013-14 budget year and each budget year thereafter, each approved facility school and state program that meets the requirements of this section must receive education program funding, which must be distributed pursuant to subsection (4) of this section. The amount of funding available for all approved facility schools and state programs in a budget year is an amount equal to the pupil enrollment of each approved facility school and state program for the applicable budget year multiplied by an amount equal to one and seventy-three hundredths of the statewide base per pupil funding for the applicable budget year.

(3) To receive education program funding pursuant to this section, an approved facility school or a state program shall submit its pupil enrollment for the applicable budget year to the department on or before November 10, 2008, and on or before October 5 of each budget year thereafter.

(4) (a) In addition to the requirements of subsection (3) of this section, on or before the fifteenth day of each month, an approved facility school or a state program shall report to the department, in a manner to be determined by the department, the actual number of students who received educational services at the approved facility school or through the state program during the prior calendar month and the corresponding number of full-time equivalent students to which the approved facility school or state program provided such services. The department may accept amended monthly reports from an approved facility school or a state program prior to making the distribution of funding for the applicable month pursuant to paragraph (b) of this subsection (4).

(b) On or before the fifteenth day of the month following the month in which an approved facility school or a state program reported the number of students to which it provided educational services and the number of full-time equivalent students to which the approved facility school or state program provided services pursuant to paragraph (a) of this subsection (4), the department shall pay the approved facility school or state program a proportional amount of the total amount of education program funding as determined pursuant to subsection (2) of this section, based on the approved facility school's or state program's reported number of full-time equivalent students.

(c) The department may prorate the payments made pursuant to paragraph (b) of this subsection (4), if the department determines that such action is necessary to accommodate a projected shortfall in education program funding as calculated pursuant to subsection (2) of this section.

(5) In each applicable budget year, the general assembly shall appropriate to the department the amount required for education program funding pursuant to subsection (2) of this section.

(6) (a) The state board shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., as necessary for the administration and enforcement of this section. In promulgating the rules, the state board shall seek input from approved facility schools, state programs, districts, and organizations that represent facility schools.

(b) In promulgating rules pursuant to paragraph (a) of this subsection (6), the state board shall seek input from the facility schools board created in section 22-2-404.

(7) The general assembly hereby finds and declares that for the purposes of section 17 of article IX of the state constitution, providing funding for pupils who are placed in a facility and receive educational services through an approved facility school, who attend the Colorado school for the deaf and the blind, or who receive educational services through an education program operated by the Colorado mental health institute at Pueblo or Fort Logan is a program for accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-54-130. Hold-harmless full-day kindergarten funding

(1) For the 2008-09 budget year and each budget year thereafter, a district that participated in the Colorado preschool program pursuant to article 28 of this title in the 2007-08 budget year and that served a percentage of children authorized to participate in the district's preschool program through a full-day kindergarten portion of the program in the 2007-08 budget year shall receive hold-harmless full-day kindergarten funding pursuant to this section. The funding paid pursuant to this section shall be in addition to the funding for supplemental kindergarten enrollment that the district receives pursuant to section 22-54-103 (7)(d).

(2) A district's annual hold-harmless full-day kindergarten funding shall be an amount equal to the number of children that the district served through a full-day kindergarten portion of the district's preschool program in the 2007-08 budget year or the number of children enrolled in kindergarten in the district in the applicable budget year, whichever is less, multiplied by the district's per pupil revenue for the applicable budget year, and then multiplied by the difference between one and the full-day kindergarten factor for the applicable budget year specified in section 22-54-103 (15).

(3) In each applicable budget year, the general assembly shall appropriate to the department the amount required for hold-harmless full-day kindergarten funding pursuant to this section. The department shall annually allocate to each district described in subsection (1) of this section the amount of the district's hold-harmless full-day kindergarten funding calculated pursuant to subsection (2) of this section.

(4) For the 2008-09 budget year and each budget year thereafter, a district that receives funding pursuant to this section shall provide a full day of kindergarten in the applicable budget year to at least the same number of children for which the district provided a full day of kindergarten in the 2007-08 budget year through the Colorado preschool program; except that this subsection (4) shall not apply in a budget year in which the number of children who choose to enroll in a full day of kindergarten is less than the number of children who enrolled in a full day of kindergarten in the 2007-08 budget year through the Colorado preschool program.



§ 22-54-131. Full-day kindergarten funding - guidelines - technical assistance - legislative intent - legislative declaration

(1) A district that, prior to the 2008-09 budget year, offered a full-day kindergarten program without additional state funding to some or all of the kindergarten pupils enrolled in the district is encouraged to use the moneys received from supplemental kindergarten enrollment pursuant to section 22-54-103 (7)(d) and hold-harmless full-day kindergarten funding pursuant to section 22-54-130 in the 2008-09 budget year and each budget year thereafter to expand the district's existing full-day kindergarten program rather than to defray the costs of the existing full-day kindergarten program.

(2) In offering a full-day kindergarten program with the moneys received from supplemental kindergarten enrollment pursuant to section 22-54-103 (7)(d) and hold-harmless full-day kindergarten funding pursuant to section 22-54-130, a district is encouraged to follow the basic program standards established by the state board pursuant section 22-28-108 for the Colorado preschool program, as they may apply to a full-day kindergarten program.

(3) In offering a full-day kindergarten program with the moneys received from supplemental kindergarten enrollment pursuant to section 22-54-103 (7)(d) and hold-harmless full-day kindergarten funding pursuant to section 22-54-130, a district is encouraged to prioritize children who are homeless when enrolling children in the full-day kindergarten program.

(4) A district shall use the total amount received from supplemental kindergarten enrollment pursuant to section 22-54-103 (7)(d) and hold-harmless full-day kindergarten funding pursuant to section 22-54-130 to provide access to a full-day kindergarten program; except that in any budget year, if a district provides a full day of kindergarten to at least ninety percent of the pupils enrolled in kindergarten in the district who choose to attend a full day of kindergarten, the district may use the moneys from supplemental kindergarten enrollment and hold-harmless full-day kindergarten funding for purposes other than to provide access to a full-day kindergarten program.

(5) (a) Upon the request of a district, the department shall provide, subject to available resources, such technical assistance as may be necessary for the implementation of a full-day kindergarten program and for ongoing training of personnel for the successful implementation of the program.

(b) The general assembly hereby finds and declares that for the purposes of section 17 of article IX of the state constitution, providing technical assistance to districts for the implementation of a full-day kindergarten program and for ongoing training of personnel for the successful implementation of a full-day kindergarten program will expand the availability of kindergarten programs and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(6) Beginning in the 2009-10 budget year and continuing through the 2013-14 budget year, it is the intent of the general assembly to increase annually the appropriation to be used by districts to provide full-day kindergarten programs. For each budget year, the general assembly intends to appropriate the following amounts:

(a) For the 2009-10 budget year, sixty million dollars;

(b) For the 2010-11 budget year, seventy million dollars;

(c) For the 2011-12 budget year, eighty million dollars;

(d) For the 2012-13 budget year, ninety million dollars; and

(e) For the 2013-14 budget year, one hundred million dollars.



§ 22-54-136. At-risk per pupil additional funding - definitions

(1) As used in this section, unless the context otherwise requires, "at-risk per pupil additional funding" means an amount equal to five million dollars divided by the total district at-risk pupils for the applicable budget year.

(2) For the 2015-16 budget year, and each budget year thereafter, the general assembly shall appropriate five million dollars to the department of education for distribution as at-risk per pupil additional funding to districts and institute charter schools as provided in this section.

(3) (a) (I) For the 2015-16 budget year, and each budget year thereafter, the department of education shall distribute to each district an amount equal to the at-risk per pupil additional funding multiplied by the district at-risk pupils for the applicable budget year.

(II) Each district that is an authorizer for a charter school shall distribute to the district charter school an amount equal to one hundred percent of the at-risk per pupil additional funding multiplied by the number of at-risk pupils enrolled in the district charter school for the applicable budget year.

(b) (I) For the 2015-16 budget year, and each budget year thereafter, the department of education shall distribute to the state charter school institute for distribution to the institute charter schools an amount equal to the at-risk per pupil additional funding multiplied by the total number of at-risk pupils enrolled in the institute charter schools for the applicable budget year.

(II) The state charter school institute shall distribute to each institute charter school an amount equal to one hundred percent of the at-risk per pupil additional funding multiplied by the number of at-risk pupils enrolled in the institute charter school for the applicable budget year.



§ 22-54-138. Career development success pilot program - created - funding - report - definitions - repeal

(1) As used in this section unless the context otherwise requires:

(a) "Charter school" means a charter school that enrolls pupils in any of grades nine through twelve and is authorized as a district charter school pursuant to part 1 of article 30.5 of this title or as an institute charter school pursuant to part 5 of article 30.5 of this title.

(b) "Construction industry apprenticeship program" means an apprenticeship program registered with the office of apprenticeship in the United States department of labor that trains individuals for careers in the construction industry.

(c) "Construction industry pre-apprenticeship program" means a program or set of strategies that:

(I) Is designed to prepare individuals for careers in the construction industry by facilitating the entry of individuals into a registered construction industry apprenticeship program;

(II) Has a documented relationship with at least one apprenticeship program registered with the office of apprenticeship in the United States department of labor; and

(III) Meets the quality pre-apprenticeship program standards maintained by the employment and training administration of the United States department of labor.

(d) "Institute" means the state charter school institute established in section 22-30.5-503.

(e) "Nonparticipating district" means a district that chooses not to participate in the career development success pilot program created in this section but that is the authorizer for a participating district charter school.

(f) "Participating charter school" means a charter school that chooses to participate in the career development success pilot program created in this section.

(g) "Participating district" means a district that chooses to participate in the career development success pilot program created in this section.

(h) "Qualified advanced placement course" means a course in computer science that delivers a college-level curriculum and awards postsecondary course credit for pupils who achieve specified scores on the end-of-course examination.

(i) "Qualified industry-credential program" means a career and technical education program that:

(I) Upon completion, results in an industry-recognized credential and credits that apply to graduation from a school district, district charter school, or institute charter school, which credits may be earned through concurrent enrollment as provided in article 35 of this title; and

(II) Is identified by the Colorado work force development council as provided in subsection (3) of this section.

(j) "Qualified internship, residency, or construction industry pre-apprenticeship or apprenticeship program" means an internship program, a residency program, a construction industry apprenticeship program, or a construction industry pre-apprenticeship program, which program is identified by the Colorado work force development council as provided in subsection (3) of this section.

(k) "Residency program" means a program defined by the work force development council or the department of labor and employment that:

(I) Provides an individual with a set of well-defined occupational skills and abilities by teaching both theoretical and practical concepts primarily through on-the-job training and related instruction; and

(II) Ensures the individual receives a form of compensation for the on-the-job training.

(l) "Work force development council" or "council" means the state work force development council created in section 24-46.3-101, C.R.S.

(2) There is hereby created the career development success pilot program in the department of education to provide financial incentives for participating districts and participating charter schools to encourage pupils enrolled in grades nine through twelve to enroll in and successfully complete qualified industry-credential programs, qualified internship, residency, or construction industry pre-apprenticeship or apprenticeship programs, and qualified advanced placement courses. For the 2017-18 budget year and each budget year thereafter, each participating district and each participating charter school, as provided in subsection (5) of this section, may receive up to one thousand dollars for each pupil who, in the preceding budget year, successfully completes a qualified industry-credential program, qualified internship, residency, or construction industry pre-apprenticeship or apprenticeship program or qualified advanced placement course.

(3) (a) On or before August 15, 2016, and on or before July 1 each year thereafter, the work force development council, in collaboration with the department of higher education, the department of education, the department of labor and employment, and the Colorado office of economic development, shall publish on the council's website a list of the qualified industry-credential programs and qualified internship, residency, or construction industry pre-apprenticeship or apprenticeship programs for that school year. The council and its partners shall identify the qualified industry-credential programs and qualified internship, residency, or construction industry pre-apprenticeship or apprenticeship programs by identifying the jobs included in the Colorado talent pipeline report, prepared pursuant to section 24-46.3-103, C.R.S., with the greatest regional and state demand, including jobs in in-demand industries, and identifying the programs that align with or are likely to lead to the identified jobs.

(b) The work force development council may identify an internship as a qualified internship program only if, in addition to meeting the requirements specified in paragraph (a) of this subsection (3), the council finds that the internship:

(I) Is aligned with a postsecondary education or employment opportunity;

(II) Employs a sufficient number of internship case managers to monitor student participation in the internship;

(III) Provides students with pre-internship training or course work that is designed to prepare the students for the internship; and

(IV) Implements adequate safety and supervisory safeguards for the students participating in the internship.

(4) (a) Each district and each charter school may decide annually whether to participate in the career development success pilot program. If a district chooses not to participate in the program but a charter school that is authorized by the district chooses to participate in the program, the nonparticipating district shall report the participating charter school pupil enrollments to the department of education as provided in this subsection (4) on behalf of the participating charter school and distribute to the participating charter school one hundred percent of the money received on behalf of the pupils enrolled in the participating charter school as provided in subsection (5) of this section.

(b) By June 30, 2017, and by June 30 each year thereafter, each participating district, each nonparticipating district on behalf of its participating charter schools, and the institute on behalf of each participating institute charter school, shall report to the department of education the total number of pupils enrolled in the participating district, the total number of pupils enrolled in the participating charter schools of the nonparticipating district, or the total number of pupils enrolled in the participating institute charter schools, who, during the school year that ends on that June 30:

(I) Successfully earned an industry certificate by completing a qualified industry-credential program;

(II) Successfully completed a qualified internship, residency, or construction industry pre-apprenticeship or apprenticeship program; or

(III) Completed a qualified advanced placement course and earned a score on the end-of-course exam that is eligible for college credit.

(c) Each qualified internship and residency program shall determine whether a pupil successfully completes the program.

(d) A pupil successfully completes a qualified construction industry pre-apprenticeship program if the student completes the course requirements of the program with a passing grade and is accepted into a construction industry apprenticeship program as a registered apprentice.

(e) A pupil may be reported as successfully completing a qualified construction industry apprenticeship if the pupil is accepted as a registered apprentice in a construction industry apprenticeship program and employed by a construction industry contractor.

(5) (a) Beginning in the 2017-18 budget year and each budget year thereafter, the general assembly shall annually appropriate at least one million dollars to the department of education for the career development success pilot program. The department shall distribute the money as provided in this subsection (5).

(b) For each budget year, the department of education shall first distribute to each district and to the institute an amount equal to one thousand dollars multiplied by the number of pupils reported by the district or the institute as successfully earning an industry certificate by completing a qualified industry-credential program; except that, if the amount appropriated is insufficient to fully fund the total number of reported pupils, the department of education shall reduce the amount distributed to each district and to the institute by the same percentage that the deficit bears to the amount required to fully fund the total number of pupils reported as successfully earning an industry certificate by completing a qualified industry-credential program.

(c) In a budget year in which there is money remaining in the appropriation made pursuant to paragraph (a) of this subsection (5) after distributing the money as provided in paragraph (b) of this subsection (5), the department of education shall distribute to each district and to the institute an amount equal to one thousand dollars multiplied by the number of pupils reported by the district or the institute as successfully completing a qualified internship, residency, or construction industry pre-apprenticeship or apprenticeship program; except that, if the amount remaining is insufficient to fully fund the total number of reported pupils, the department of education shall reduce the amount distributed to each district and to the institute by the same percentage that the deficit bears to the amount required to fully fund the total number of pupils reported as successfully completing a qualified internship, residency, or construction industry pre-apprenticeship or apprenticeship program.

(d) In a budget year in which there is money remaining in the appropriation made pursuant to paragraph (a) of this subsection (5) after distributing the money as provided in paragraphs (b) and (c) of this subsection (5), the department of education shall distribute to each district and to the institute an amount equal to one thousand dollars multiplied by the number of pupils reported by the district or the institute as successfully completing a qualified advanced placement course; except that, if the amount remaining is insufficient to fully fund the total number of reported pupils, the department of education shall reduce the amount distributed to each district and to the institute by the same percentage that the deficit bears to the amount required to fully fund the total number of pupils reported as successfully completing a qualified advanced placement course.

(6) (a) Each district that authorizes a charter school shall forward to the charter school one hundred percent of the amount that the district receives pursuant to subsection (5) of this section for students enrolled in the charter school.

(b) The institute shall forward to each institute charter school one hundred percent of the amount that the institute receives pursuant to subsection (5) of this section for students enrolled in the institute charter school.

(7) Each participating district and each participating charter school is strongly encouraged to regularly communicate to all high school students the availability of qualified industry-credential programs, qualified internship, residency, or construction industry pre-apprenticeship or apprenticeship programs, and qualified advanced placement courses and the benefits a student receives as a result of successfully completing one of these programs or courses.

(8) At the hearing with the joint education committee of the general assembly held in accordance with section 2-7-203, C.R.S., in November or December 2017, and at the hearing held each year thereafter, the department of education shall provide a report that describes the outcomes achieved by the career development success pilot program. At a minimum, the report must include the following information:

(a) The number of districts and charter schools that participated in the program;

(b) The number of students in each year of the program that the participating districts and charter schools reported as earning an industry certificate by completing a qualified industry-credential program, successfully completing a qualified internship, residency, or construction industry pre-apprenticeship or apprenticeship program, or completing a qualified advanced placement course and earning a score on the end-of-course exam that is eligible for college credit. The department shall report the student numbers in totals and disaggregated based on student demographics.

(c) The total amount appropriated for the program and the amounts distributed pursuant to each of paragraphs (b), (c), and (d) of subsection (5) of this section, in total and to each participating district and charter school;

(d) Whether in any year of the program the department was required to make a pro rata reduction in the amounts distributed pursuant to paragraph (b), (c), or (d) of subsection (5) of this section in accordance with the provisions of said paragraphs; and

(e) To the extent information is available, whether more students met the requirements for funding under the program after the program was enacted as compared to before the program was enacted and the likelihood that a higher level of funding for the program would increase the number of students who meet the requirements for funding under the program.

(9) This section is repealed, effective September 1, 2019.



§ 22-54-139. Additional funding for schools - use of retail marijuana sales tax revenue transferred to state public school fund - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Large rural district" means a district in Colorado that the department of education determines is rural, based on the geographic size of the district and the distance of the district from the nearest large, urbanized area, and that had a funded pupil count for the prior budget year of one thousand pupils or more but fewer than six thousand five hundred pupils.

(b) "Per pupil distribution amount" means:

(I) For a large rural district, an amount equal to thirty million dollars multiplied by the percentage specified in subsection (2)(a) of this section and then divided by the sum of the total funded pupil count for the prior budget year of all large rural districts; and

(II) For a small rural district, an amount equal to thirty million dollars multiplied by the percentage specified in subsection (2)(b) of this section and then divided by the sum of the total funded pupil count for the prior budget year of all small rural districts;

(c) "Small rural district" means a district in Colorado that the department of education determines is rural, based on the geographic size of the district and the distance of the district from the nearest large, urbanized area, and that had a funded pupil count for the prior budget year of fewer than one thousand pupils.

(2) For the 2017-18 budget year, all of the gross retail marijuana sales tax proceeds transferred from the general fund to the state public school fund created in section 22-54-114 (1) as required by section 39-28.8-203 (1)(b)(I.3)(B) is appropriated from the state public school fund to the department for monthly distribution to each large rural district and each small rural district for the purpose of improving student learning and the educational environment, including but not limited to loan forgiveness for educators and staff, technology, and transportation, as follows:

(a) Fifty-five percent of the money is allocated to large rural districts and distributed to each large rural district in an amount equal to the per pupil distribution amount multiplied by the large rural district's funded pupil count for the prior budget year for proportional apportionment to every school in the district based on the number of students enrolled in each school for the prior budget year; and

(b) Forty-five percent of the money is allocated to small rural districts and distributed to each small rural district in an amount equal to the per pupil distribution amount multiplied by the small rural district's funded pupil count for the prior budget year for proportional apportionment to every school in the district based on the number of students enrolled in each school for the prior budget year.

(3) For the 2018-19 budget year and for each budget year thereafter, all of the gross retail marijuana sales tax proceeds transferred from the general fund to the state public school fund created in section 22-54-114 (1) as required by section 39-28.8-203 (1)(b)(I.5)(B) is appropriated from the state public school fund to the department to meet the state's share of the total program of all districts and funding for institute charter schools.






Article 54.5 - Public School Finance Act

Part 1 - General Provisions

§ 22-54.5-101. Short title

This article shall be known and may be cited as the "Public School Finance Act".



§ 22-54.5-102. Legislative declaration

(1) (a) The general assembly finds that:

(I) Since passage of the "Public School Finance Act of 1994", article 54 of this title, public education in Colorado has undergone a substantial transformation through implementation of significant education policy advancements, including adoption of content standards and assessments that are aligned from preschool through high school graduation and postsecondary expectations; advancements in measuring district and public school performance in the areas of student achievement and academic growth; and increased use of technology in delivering education;

(II) During this same period, various constitutional provisions and statutory formulas have limited the amount of state and local funding available for public education, increased the burden on state revenues relative to local revenues for funding public schools, and created significant inequities in the tax burden borne by communities throughout the state;

(III) Section 2 of article IX of the state constitution requires the general assembly to establish and maintain a thorough and uniform system of public schools throughout the state. Establishing a thorough and uniform system involves setting the academic standards for all students to meet, making priority investments that are rationally related to enabling students to meet those standards, and establishing and funding a school finance system that directs resources into those priority investments.

(IV) A thorough and uniform system requires that all school districts and institute charter schools operate under the same finance formula, and equity considerations dictate that all districts and institute charter schools are subject to the expenditure and maximum levy provisions of this article. A thorough and uniform system also requires the application of increased revenues to enable the public schools to provide all students with the necessary and appropriate instruction, supports, and educational opportunities that they need to contribute economically and civically as adults in society.

(V) All students enrolled in public schools, regardless of the type of public school in which they are enrolled and regardless of whether they are enrolled in a public school of the district in which they reside, and all public schools, whether they are institute charter schools, charter schools of a district, schools of innovation of a district, or traditional schools of a district, should have equitable access to state and local funding;

(VI) Legislation in recent years has clearly established the goal that all districts and public schools ensure that all Colorado students are on track to achieve postsecondary and workforce readiness by high school graduation. Deficits in district and public school performance levels indicate the inability to adequately serve key student groups, including children with disabilities, gifted and talented students, at-risk students, and English language learners, as well as the inability to adequately address areas of early childhood education, including school readiness and full-day kindergarten. Recognizing these inabilities, this article makes the additional investments that are required to generate significant improvements in serving these students and addressing these areas.

(VII) Recent legislation has also clearly established the requirement that all districts and public schools focus their efforts on eliminating the academic achievement and growth gaps, including the significant gaps that exist among student groups when disaggregated by race. Research demonstrates that these gaps in achievement and growth transcend students' economic situations, suggesting the need for systemic change to ensure that the level of services that a student receives is not affected by the student's race, rather that all students, regardless of race, have equal access, opportunity, and encouragement to enroll in upper level and advanced placement courses and to undertake other academic challenges.

(VIII) An important component of eliminating the academic achievement and growth gaps among student groups disaggregated by race and strengthening the uniformity and thoroughness of public education in the state is to ensure that districts and schools have the resources needed to develop, attract, and retain educators, including teachers, paraprofessionals, principals, and administrators, so that the racial composition of the faculty and staff of each district and public school reflects the racial composition of the student populations served in the districts and public schools; and

(IX) To ensure that the state continues to maintain a thorough and uniform system of public education requires not merely picking a static number for the level of financial investment but making strategic and targeted investments in key areas and continuously evaluating the efficacy of that spending in generating the academic outcomes that are the ultimate measure of the success of the public education system. An ongoing analysis of any academic performance deficits and of the targeted funding that may be needed to remediate these deficits will ensure that the system for financing public education in Colorado is and remains rationally related to establishing and maintaining the thorough and uniform system of free public schools in the state.

(b) The general assembly concludes that enacting this article, in conjunction with the passage of a citizen-initiated statewide measure to increase state tax revenues for the purpose of funding preschool through twelfth grade public education, are necessary and critical first steps toward achieving the ongoing maintenance of a thorough and uniform system of free public schools. Accordingly, the provisions of this article concerning the financing of public schools for budget years beginning on and after July 1, 2015, apply to all school districts and institute charter schools organized under the laws of this state.

(2) Following the passage of a citizen-initiated statewide ballot measure to increase state tax revenues for the purpose of funding preschool through twelfth grade public education, and depending on the amount of the increase in state tax revenues, it is the intent of the general assembly that all or a portion of the increase in state tax revenues be appropriated as follows:

(a) One hundred million dollars annually to the education innovation grant fund created in section 22-54.5-311 (9);

(b) Eighty million dollars annually for distribution as special education funding pursuant to section 22-20-114 (1)(c);

(c) Six million dollars annually to a statewide program to provide additional career opportunities for highly effective educators;

(d) Seven million dollars annually for funding for programs for gifted and talented students pursuant to part 2 of article 20 of this title, at least one million dollars of which must be used to identify gifted and talented students;

(e) Five million dollars annually to the department to offset the costs incurred in implementing a data system to implement the average daily membership count and the financial and human resource reporting system described in section 22-44-105 (4);

(f) One million dollars annually to the department to provide professional development programs pursuant to section 22-2-142;

(g) One million three hundred thousand dollars annually for distribution to the boards of cooperative services pursuant to section 22-5-122; and

(h) One million dollars for mill levy election administrative costs pursuant to section 22-54.5-305.

(3) The general assembly finds that the moneys appropriated for the following purposes will benefit the education of students in kindergarten through twelfth grade and participants in preschool programs by implementing education reforms and programmatic enhancements:

(a) Distributing teacher and leadership investment moneys pursuant to section 22-54.5-301 to assist districts and institute charter schools in implementing education reform measures;

(b) Increasing the additional funding for at-risk pupils;

(c) Increasing the additional funding for English language learners;

(d) Funding all kindergarten pupils as full-time pupils;

(e) Funding all eligible three-, four-, and five-year-old pupils for participation in the Colorado preschool program pursuant to article 28 of this title;

(f) Funding all secondary students as full-time pupils;

(g) Increasing the funding for children with disabilities as provided in section 22-20-114;

(h) Increasing the funding for students enrolled in multi-district online schools and students who participate in the ASCENT program;

(i) Increasing the funding for gifted and talented students;

(j) Distributing per pupil supplemental payments pursuant to section 22-54.5-303 to ensure that all districts receive a minimum level of funding;

(k) Funding the education innovation grant program created in section 22-54.5-311;

(l) Increasing the size factor for districts with fewer than four thousand three hundred students;

(m) Distributing hold-harmless funding to districts to help ensure they receive full total program funding;

(n) Matching a portion of the voter-approved increases in the property tax mill levy for districts with low assessed valuation;

(o) Increasing the funding for charter school facilities;

(p) Funding a mill levy equalization factor for institute charter schools to raise the funding for institute charter schools to a level more comparable to districts;

(q) Funding a statewide program to provide additional career opportunities for highly effective educators;

(r) Funding the implementation of a data system that will support the data collection for and calculation of average daily membership; and

(s) Funding the election costs incurred by districts that seek voter approval for an increase in the total program mill levy.

(4) The general assembly further finds that, in enacting this article, it has adopted a formula for the support of schools for the 2015-16 budget year and budget years thereafter; however, the adoption of the formula does not represent a commitment on the part of the general assembly concerning the level of total funding for schools for the 2015-16 budget year or any budget year thereafter.

(5) (a) This article does not prohibit local governments from cooperating with school districts through intergovernmental agreements to fund, construct, maintain, or manage capital construction projects or other facilities as set forth in section 22-45-103 (1)(c)(I)(A) or (1)(c)(I)(D), including but not limited to swimming pools, playgrounds, or sports fields, as long as funding for these projects is provided solely from a source of local government revenue that is otherwise authorized by law except impact fees or other similar development charges or fees.

(b) Notwithstanding any provision of paragraph (a) of this subsection (5) to the contrary, this subsection (5) does not limit or restrict a county's power to require the reservation or dedication of sites and land areas for schools or the payment of moneys in lieu thereof pursuant to section 30-28-133 (4)(a), C.R.S.



§ 22-54.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Accounting district" means the district within whose geographic boundaries an institute charter school is physically located.

(2) "Adjusted average daily membership" means the kindergarten through twelfth-grade average daily membership plus the online average daily membership of a local education provider.

(3) "ASCENT program" means the accelerating students through concurrent enrollment program created in section 22-35-108.

(4) (a) "ASCENT program average daily membership" means the number of pupils who are enrolled each school day in a local education provider and are participants in the ASCENT program, totaled for the averaging period and divided by the number of school days in the averaging period. The ASCENT program average daily membership of a district includes the ASCENT program participants enrolled in each district charter school of the district. An ASCENT program participant who is enrolled in at least twelve credit hours of postsecondary courses, including academic courses and career and technical education courses, is included in the ASCENT program average daily membership as a full-time pupil. An ASCENT program participant who is enrolled in less than twelve credit hours of postsecondary courses, including academic courses and career and technical education courses, is included in the ASCENT program average daily membership as a part-time pupil.

(b) Repealed.

(5) "At-risk" means a pupil is enrolled in one of grades kindergarten through twelve and is eligible for free or reduced-price meals pursuant to the provisions of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., or the federal "Child Nutrition Act of 1966", 42 U.S.C. sec. 1771 et seq.

(6) (a) "At-risk pupil average daily membership" means the greater of:

(I) The number of at-risk pupils enrolled in a local education provider each school day, totaled for the averaging period and divided by the number of school days in the averaging period; or

(II) The local education provider's at-risk pupil percentage multiplied by the local education provider's adjusted average daily membership.

(b) The at-risk pupil average daily membership of a district includes the at-risk pupils enrolled in each district charter school of the district.

(c) Notwithstanding the provisions of paragraph (c) of subsection (26) of this section, the at-risk pupil average daily membership of a local education provider includes the at-risk pupils enrolled in a multi-district online school of the local education provider.

(d) Repealed.

(7) (a) "At-risk pupil percentage" means the number of at-risk pupils enrolled in grades one through eight in a local education provider each school day, totaled for the averaging period and divided by the number of school days in the averaging period, then divided by the local education provider's average daily membership for the same averaging period for grades one through eight.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (7), for an institute charter school that does not enroll students in grades one through eight, "at-risk pupil percentage" means the number of at-risk pupils enrolled in the institute charter school each school day, totaled for the averaging period and divided by the number of school days in the averaging period, then divided by the institute charter school's average daily membership for the same averaging period.

(c) The at-risk pupil percentage of a district includes the at-risk pupils enrolled in each district charter school of the district.

(d) Notwithstanding the provisions of paragraph (c) of subsection (26) of this section, the at-risk pupil percentage of a local education provider includes the at-risk pupils enrolled in a multi-district online school of the local education provider.

(e) Repealed.

(8) (a) "Average daily membership" means the membership of a local education provider for each school day, totaled for the averaging period and divided by the number of school days in the averaging period. The average daily membership of a district includes the pupils enrolled in each district charter school of the district.

(b) Repealed.

(9) "Averaging period" means a quarter of a school year, a half of a school year, or the full school year, whichever is applicable.

(10) "Board of education" means the board of education of a district.

(11) "Budget year" means the period beginning on July 1 of each year and ending on the following June 30 for which a budget for a district is adopted.

(12) "Constitutional property tax revenue limitation" means the property tax revenue limitation imposed on a district by section 20 (7)(c) of article X of the state constitution.

(13) "Department" means the department of education created in section 24-1-115, C.R.S.

(14) "District" means a public school district organized under the laws of Colorado but does not include a local college district.

(15) "District charter school" means a charter school authorized by a district pursuant to part 1 of article 30.5 of this title.

(16) "English language learner" means a pupil:

(a) Who is enrolled in an elementary school or secondary school;

(b) Who is identified as an English language learner based on an assessment administered by a local education provider pursuant to article 24 of this title; and

(c) Who is receiving educational services through an English language proficiency program pursuant to article 24 of this title.

(17) (a) "English language learner average daily membership" means the number of English language learner pupils who are enrolled in a local education provider each school day, totaled for the averaging period and divided by the number of school days in the averaging period.

(b) Notwithstanding any provision of this article to the contrary, the department shall not include an English language learner pupil in the English language learner average daily membership of one or more local education providers for more than five budget years.

(c) The English language learner average daily membership of a district includes the English language learner pupils enrolled in each district charter school of the district.

(d) Notwithstanding the provisions of paragraph (c) of subsection (26) of this section, the English language learner average daily membership of a local education provider includes the English language learner pupils enrolled in a multi-district online school of the local education provider.

(e) Repealed.

(18) "English language learner percentage" means a local education provider's English language learner average daily membership divided by the local education provider's adjusted average daily membership.

(19) "Funded membership" means:

(a) The total of a district's or an institute charter school's preschool program average daily membership for the funding averaging period, online average daily membership for the funding averaging period, and ASCENT program average daily membership for the funding averaging period, and the greater of:

(I) The district's or institute charter school's average daily membership for the funding averaging period; or

(II) The average of the district's or institute charter school's average daily membership for the funding averaging period and the average daily membership for the preceding funding averaging period; or

(III) The average of the district's or institute charter school's average daily membership for the funding averaging period and the average daily membership for the two preceding funding averaging periods; or

(IV) The average of the district's or institute charter school's average daily membership for the funding averaging period and the average daily membership for the three preceding funding averaging periods; or

(V) The average of the district's or institute charter school's average daily membership for the funding averaging period and the average daily membership for the four preceding funding averaging periods.

(b) Notwithstanding any provision of paragraph (a) of this subsection (19) to the contrary, for a budget year in which average daily membership for the funding averaging period is not available, the department shall use the district's or the institute charter school's pupil enrollment, as defined in section 22-54-103 (10) as it existed prior to repeal, for that budget year for purposes of calculating funded membership.

(c) Notwithstanding any provision of this article to the contrary, for purposes of calculating a district's funded membership pursuant to paragraph (a) of this subsection (19) only, pupils who are enrolled in the Colorado preschool program are included in the district's preschool program average daily membership and are not included in the district's average daily membership.

(d) Notwithstanding any provision of law to the contrary, for purposes of paragraph (a) of this subsection (19), a district's funded membership does not include a pupil who is or was enrolled in a charter school that the district originally authorized and that was subsequently converted on or after July 1, 2010, to an institute charter school or to a charter school of a district that is contiguous to the original authorizing district.

(20) (a) "Funding averaging period" means the period that begins on the first day of the first quarter of the preceding budget year and continues through the last day of the first quarter of the then-current budget year.

(b) Repealed.

(21) "Inflation" means percentage change in the consumer price index for the Denver-Boulder-Greeley consolidated metropolitan statistical area for all urban consumers, all goods, as published by the United States department of labor, bureau of labor statistics, or its successor index.

(22) "Institute charter school" means a charter school that enters into a charter contract with the state charter school institute pursuant to the provisions of part 5 of article 30.5 of this title.

(23) "Investment moneys" means the teaching and leadership investment moneys allocated to districts and to institute charter schools pursuant to section 22-54.5-301.

(24) "Joint district" means a district that is located in more than one county.

(25) "Local education provider" means a district, a district charter school, or an institute charter school.

(26) (a) "Membership" means the pupils who are enrolled in a local education provider in preschool pursuant to article 28 of this title, the pupils who are enrolled in kindergarten, who are all counted as full-time pupils, the pupils who are enrolled in grades one through eight, who are counted as either full-time or part-time pupils, and the pupils who are enrolled in grades nine through twelve, who are all counted as full-time pupils; except that a pupil who is participating in a nonpublic home-based educational program pursuant to section 22-33-104.5 but also attending a public school for a portion of the school day is counted as either full-time or part-time, whichever is applicable based on rules of the state board. The state board, by rule, shall specify the point at which a pupil is enrolled in a local education provider and the circumstances under which a pupil ceases to be enrolled in a local education provider.

(b) For purposes of this article, the membership of a local education provider includes:

(I) A pupil who is enrolled in a preschool program pursuant to article 28 of this title, but only if the pupil is at least three years of age as of October 1 of the applicable averaging period. A pupil enrolled in a preschool program is counted as a half-time pupil.

(II) A pupil who is enrolled in a kindergarten educational program but only if the pupil is:

(A) Five years of age as of October 1 of the applicable averaging period; or

(B) Four years of age as of October 1 of the applicable averaging period, and the local education provider or an administrative unit has identified the pupil as a highly advanced gifted child for whom early access to kindergarten is appropriate, as provided in section 22-20-204.5;

(III) A pupil who is enrolled in first grade, but only if the pupil is:

(A) At least six years of age on or before October 1 of the applicable averaging period;

(B) At least five years of age on or before October 1 of the applicable averaging period and the pupil attended at least one hundred twenty days of kindergarten in a state other than Colorado; or

(C) At least five years of age on or before October 1 of the applicable averaging period, and the local education provider or an administrative unit has identified the pupil as a highly advanced gifted child for whom early access to first grade is appropriate, as provided in section 22-20-204.5;

(IV) A pupil who is three years of age and receives educational services under the "Exceptional Children's Educational Act", article 20 of this title, which pupil is counted as a half-time pupil;

(V) A pupil who resides within the boundaries of the district and is receiving educational services under the "Exceptional Children's Educational Act", article 20 of this title, outside of the district, for which services the district of residence pays tuition;

(VI) A pupil who is enrolled in an online program, as defined in section 22-30.7-102 (9), or an online school, as defined in section 22-30.7-102 (9.5), operated pursuant to article 30.7 of this title by a local education provider;

(VII) A pupil who is expelled within the applicable budget year and to whom the local education provider provides educational services pursuant to section 22-33-203; and

(VIII) A juvenile who is held in an adult jail and to whom the district provides educational services pursuant to section 22-32-141.

(c) For purposes of this article, membership of a local education provider does not include:

(I) A pupil who is placed in a facility, as defined in section 22-2-402 (3), and who is receiving services through an approved facility school, as defined in section 22-2-402 (1);

(II) A pupil who is enrolled in a multi-district online school; or

(III) A pupil who is participating in the ASCENT program.

(27) "Multi-district online school" has the same meaning as provided in section 22-30.7-102 (6).

(28) (a) "Online average daily membership" means the number of online pupils enrolled each school day in a multi-district online school operated by a local education provider, totaled for the averaging period and divided by the number of school days in the averaging period. The state board by rule shall define "enrollment" for purposes of multi-district online schools. The online average daily membership of a district includes the pupils enrolled in a district charter school of the district that is a multi-district online school.

(b) Repealed.

(29) "Preceding budget year" means the budget year that immediately precedes the budget year for which funding is calculated.

(30) (a) "Preschool program average daily membership" means the number of pupils, counted as half-day pupils, enrolled each school day pursuant to article 28 of this title in a district preschool program or an institute charter school preschool program, totaled for the averaging period and divided by the number of school days in the averaging period.

(b) Repealed.

(31) "School day" means:

(a) For a district, a day on which at least one school of the district is providing educational services to pupils enrolled in the district, including pupils enrolled in a district charter school of the district; or

(b) For an institute charter school, a day on which the institute charter school is providing educational services to pupils enrolled in the institute charter school.

(32) "School year" means July 1 through the following June 30.

(33) "Specific ownership tax revenue paid to the district" means the amount of specific ownership tax revenue that a district receives pursuant to section 42-3-107 (24), C.R.S., for the preceding budget year that is attributable to all property tax levies made by the district except those property tax levies made for the purpose of satisfying bonded indebtedness obligations, both principal and interest, and those property tax levies authorized at elections held under the provisions of former section 22-53-117, or section 22-54-108 or 22-54-108.5 as they existed before repeal, or section 22-54.5-205, 22-54.5-206, 22-54.5-207, or 22-54.5-208.

(34) "State board" means the state board of education created in section 1 of article IX of the state constitution.

(35) "State share" means the amount calculated pursuant to section 22-54.5-203 that a district receives as the state share of total program.

(36) "Statewide average at-risk pupil percentage" means the total at-risk pupil average daily membership of all districts and all institute charter schools divided by the total adjusted average daily membership of all districts and all institute charter schools.

(37) (a) "Statewide average daily membership" means the total membership of all districts and all institute charter schools in the state each school day and the total number of pupils enrolled in the multi-district online schools of the state each school day, totaled for the averaging period and divided by the number of school days in the averaging period.

(b) Repealed.

(38) "Statewide average English language learner percentage" means the total English language learner average daily membership of all districts and all institute charter schools divided by the total adjusted average daily membership of all districts and all institute charter schools.

(39) "Total program" means:

(a) The funding for a district, as determined pursuant to section 22-54.5-201, which represents the financial base of support for public education in that district; or

(b) The funding for an institute charter school, as determined pursuant to section 22-54.5-202, which represents the financial base of support for the institute charter school.

(40) "Total program mill levy" means the number of mills specified in section 22-54.5-203 (3) that a district is expected to levy for purposes of the district's local share of total program.



§ 22-54.5-104. Rules - general provisions

(1) The state board, pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., shall promulgate rules as necessary for the administration and enforcement of this article.

(2) This article does not affect or limit the authority of a district to impose such other tax levies as are provided by law.

(3) This article does not affect the right of a district to obtain or receive moneys that are allowable or payable to the district under the provisions of other laws.



§ 22-54.5-105. Report - return on investment - cost study - legislative declaration

(1) The general assembly finds that the purpose of investing in public education is to generate specific educational outcomes; as such, the two must be evaluated together. It is not enough to know how much is invested in the preschool, elementary, and secondary education system; it is more important to know how effective the investment is in achieving the standards-based education goals the general assembly has established. The general assembly further finds that the preliminary investments made by this article, supported by the increase in state tax revenues approved by a statewide ballot measure, address the most significant deficiencies existing as of the effective date of this article. But the continued application of these investments must be monitored on a regular basis to ensure that they generate the desired results and that the investments are sufficient to meet the statutory education-reform requirements. Because the ultimate goal of the standards-based education system is meeting the educational standards set for each level, future cost studies must evaluate where failure to meet those standards indicates a lack of resources and target future resources to directly address those programs, student groups, or schools that continue to underperform.

(2) The department shall prepare a report analyzing the return on the investment provided to districts and institute charter schools pursuant to this article, as described in subsection (3) of this section, and a cost study as described in subsection (4) of this section, to identify any funding deficits with regard to specific programs, student groups, or other areas that are critical to districts and institute charter schools. The department shall submit the report and the cost study to the state board, the governor, and the education committees of the senate and the house of representatives, or any successor committees. The department shall submit the first cost study no later than January 31, 2016. The department shall submit the report and subsequent cost studies no later than January 31, 2020, and no later than January 31 every four years thereafter. The department shall make the report and the cost study available to the public on the department website.

(3) (a) The department may prepare the report of the return on the investment of the funding provided by this section either directly or by contract with one or more providers. The report must analyze the relationship between the funding investments made through this article and the subsequent levels of student academic growth and achievement, including progress in eliminating the growth and achievement gaps among student groups disaggregated by race, as measured by, at a minimum, the statewide assessments, school attendance rates, high school graduation rates, and college remediation rates. Specifically, the report, at a minimum, must analyze the following:

(I) District size, school size, district and school location, district and school student demographics, and other district and school attributes, including but not limited to district and school calendars, standard class sizes, and specialization in schools and curricula;

(II) The amount of funding received by each district, each district charter school, each non-charter public school, and each institute charter school pursuant to this article and through categorical program funding;

(III) Student learning conditions within each district, each school that is not a charter school, each district charter school, and each institute charter school using data from the biennial teaching and learning conditions survey administered by the department pursuant to section 22-2-503, other valid and reliable data regarding staff, parent, and student perceptions, and other valid and reliable data that districts and public schools may provide;

(IV) The levels of achievement on the performance indicators described in section 22-11-204, including each of the specific measures, by each district, each district charter school, each non-charter public school, and each institute charter school;

(V) The level of investments in programs and initiatives that are specifically designed to eliminate the growth and achievement gaps among student groups disaggregated by race;

(VI) The level of investments in expanded learning time initiatives and the types of initiatives implemented;

(VII) Investments in targeted programs, including programs to serve at-risk pupils, English language learners, student with disabilities, and gifted and talented students, and the academic growth and achievement levels of students within these groups;

(VIII) Concurrent enrollment pursuant to article 35 of this title, including participation in the ASCENT program, postsecondary enrollment by students graduating from Colorado high schools, including the types of postsecondary certificate and degree programs, and the remediation rates for those students, analyzed for students as a whole and disaggregated by race; and

(IX) The postsecondary persistence rates and the number of years to obtain postsecondary credentials for students who graduate from Colorado high schools, analyzed for students as a whole and disaggregated by race.

(b) In addition, the report must confirm the level to which each district, each district charter school, and each institute charter school implements the following statutory requirements with integrity:

(I) The statewide educator effectiveness evaluation system described in article 9 of this title;

(II) The "Preschool to Postsecondary Education Alignment Act", part 10 of article 7 of this title;

(III) The "Colorado READ Act", part 12 of article 7 of this title;

(IV) The "Education Accountability Act of 2009", article 11 of this title; and

(V) The "Exceptional Children's Educational Act", article 20 of this title.

(4) (a) The department shall contract for studies of the amount of funding required for districts, district charter schools, and institute charter schools to successfully implement the "Preschool to Postsecondary Education Alignment Act", part 10 of article 7 of this title, the "Colorado READ Act", part 12 of article 7 of this title, the "Licensed Personnel Performance Evaluation Act", article 9 of this title, and the "Education Accountability Act of 2009", article 11 of this title and to eliminate the growth and achievement gaps among student groups disaggregated by race. The cost study must include identification of specific areas of funding deficit and the amount needed to remedy the deficit.

(b) In contracting for the cost studies, the department shall ensure that the studies implement multiple methods, including but not limited to:

(I) The professional judgment method, which identifies and measures the resources needed to provide services, estimates the prices of resources across districts, and tabulates the costs for all districts and institute charter schools;

(II) The successful school district method, which identifies representative school districts and schools that meet a chosen standard of success and assumes that the expenditures in those school districts and schools are adequate; and

(III) The cost function method, which uses a statistical method to measure the systematic relationship between actual expenditures and educational outcomes and predicts the cost of achieving a desired level of outcome in each district.

(c) In preparing the cost studies, the provider must attempt to correlate deficits in performance with deficits in funding to enable the general assembly to identify specific programs, student groups, or areas of the state that should receive strategic, targeted increases in funding to improve performance.



§ 22-54.5-106. Effectiveness of article - applicability - rules

(1) This article takes effect upon the proclamation by the governor of the vote cast in a statewide election held no later than November 2017 at which a majority of those voting approve a citizen-initiated increase in state tax revenues for the purpose of funding preschool through twelfth grade public education, so long as the amount of the approved revenue increase is equal to or greater than the total estimated state fiscal impact associated with the payment of the state share of total program pursuant to section 22-54.5-203, investment moneys pursuant to section 22-54.5-301, hold-harmless moneys pursuant to section 22-54.5-302, and per pupil supplemental payments pursuant to section 22-54.5-303, in the second budget year commencing after the increase is approved, as stated in the final fiscal note prepared for Senate Bill 13-213, enacted in 2013.

(2) The provisions of this article apply in the second budget year commencing after the statewide election at which the voters approve the increase in state tax revenues for the purpose of funding public education and in budget years thereafter; except that, in the first budget year commencing after the statewide election:

(a) The department shall recalculate the state and local shares of total program pursuant to section 22-54.5-203; and

(b) The state board may promulgate such rules as may be necessary to implement the provisions of this article.






Part 2 - Total Program and Local Revenues

§ 22-54.5-201. District total program

(1) The department shall apply the provisions of this section to calculate for each district an amount that represents the financial base of support for public education in that district, which amount is known as the district's total program. Each district's total program is available to the district to fund the costs of providing public education, and, except as otherwise provided in section 22-54.5-410, the district has discretion concerning the amounts and purposes for which the moneys are budgeted and expended.

(2) Total program funding. A district's total program is calculated as:

(District's per pupil funding x (District's funded membership - District's online average daily membership - District's ASCENT program average daily membership)) + District's at-risk funding + District's English language learner funding + District's online funding + District's ASCENT program funding.

(3) District per pupil funding. (a) The department shall calculate a district's per pupil funding using the following formula:

Statewide base per pupil funding x District size factor.

(b) Statewide base per pupil funding. (I) For the 2014-15 budget year, the statewide base per pupil funding is the amount specified in section 22-54-104 (5).

(II) For the 2015-16 budget year and each budget year thereafter, statewide base per pupil funding must annually increase over the amount established for the preceding budget year by the rate of inflation, as defined in section 20 (2)(f) of article X of the state constitution, for the preceding budget year.

(c) District size factor. (I) The department shall calculate each district's size factor using the following formula:

If the district's The district's membership count is: size factor shall be:

Less than 2761.5457 + (0.00376159 x the difference

between the funded membership and 276)

276 or more but less than 4591.2385 + (0.00167869 x the difference

between the funded membership and 459)

459 or more but less than 1,0271.1215 + (0.00020599 x the difference

between the funded membership and 1,027)

1,027 or more but less than 2,2931.0533 + (0.00005387 x the difference

between the funded membership and 2,293)

2,293 or more but less than 4,0231.0297 + (0.00001364 x the difference

between the funded membership and 4,023)

4,023 or more but less than 4,3001.0 + (0.00010722 x the difference

between the funded membership and 4,300)

4,300 or more1.0

(II) If the reorganization of a district or districts results in one or more of the districts involved in the reorganization having a higher size factor than the original district or districts had for the budget year immediately preceding reorganization, the size factor for each subsequent budget year for the districts involved in the reorganization is the size factor that the original district or districts had for the budget year preceding the reorganization or, if two or more districts reorganize into a single district, the size factor of the original district with the lowest size factor for the budget year immediately preceding the reorganization. A district involved in the reorganization shall not, for any budget year, be allowed the size factor that would otherwise be provided by this paragraph (c).

(III) If the reorganization of a district or districts results in one or more of the districts involved in the reorganization having a lower size factor than the original district or districts had for the budget year immediately preceding reorganization, the size factor for the new district or districts is determined as follows:

(A) For the first budget year following reorganization, the size factor of the original district for the budget year immediately preceding reorganization or, if two or more districts are involved in the reorganization, the weighted average size factor of the original districts for the budget year immediately preceding reorganization. For purposes of this sub-subparagraph (A), the weighted average size factor is the sum of the amounts calculated by multiplying the funded membership of the original districts by the size factor of the original districts and dividing that sum by the total funded membership of the original districts.

(B) For the second budget year following reorganization, the size factor for the prior budget year minus an amount equal to one-fifth of the difference between the size factor for the prior budget year and the size factor determined pursuant to subparagraph (I) of this paragraph (c);

(C) For the third budget year following reorganization, the size factor for the prior budget year minus an amount equal to one-fourth of the difference between the size factor for the prior budget year and the size factor determined pursuant to subparagraph (I) of this paragraph (c);

(D) For the fourth budget year following reorganization, the size factor for the prior budget year minus an amount equal to one-third of the difference between the size factor for the prior budget year and the size factor determined pursuant to subparagraph (I) of this paragraph (c);

(E) For the fifth budget year following reorganization, the size factor for the prior budget year minus an amount equal to one-half of the difference between the size factor for the prior budget year and the size factor determined pursuant to subparagraph (I) of this paragraph (c);

(F) For the sixth budget year following reorganization and budget years thereafter, the size factor determined pursuant to subparagraph (I) of this paragraph (c).

(IV) The funded membership used to calculate a district's size factor pursuant to this paragraph (c) is the funded membership of the district reduced by sixty-five percent of the number of pupils included in the funded membership who are enrolled in charter schools of the district; except that the provisions of this subparagraph (IV) apply only to those districts with a funded membership of five hundred or less.

(4) District at-risk funding. (a) Formulas. The department shall calculate a district's at-risk funding using one of the following formulas:

(I) If the district's at-risk pupil percentage is equal to or less than the statewide average at-risk pupil percentage, the department shall use the following formula:

(Statewide base per pupil funding x 20%) x District's at-risk pupil average daily membership.

(II) If the district's at-risk pupil percentage is greater than the statewide average at-risk percentage, the department shall use the following formula:

((Statewide base per pupil funding x 20%) x (Statewide average at-risk pupil percentage x District's adjusted average daily membership)) + ((Statewide base per pupil funding x District's at-risk factor) x (District's at-risk pupil average daily membership - (Statewide average at-risk pupil percentage x District's adjusted average daily membership))).

(b) At-risk factor. If the district's at-risk pupil percentage is greater than the statewide average at-risk pupil percentage, the district's at-risk factor is twenty percent plus a 0.40 percentage point for each percentage point that the district's at-risk pupil percentage exceeds the statewide average at-risk pupil percentage; except that a district's at-risk factor shall not exceed forty percent.

(5) District English language learner funding. (a) Formulas. The department shall calculate a district's English language learner funding using one of the following formulas:

(I) If the district's English language learner percentage is equal to or less than the statewide average English language learner percentage, the department shall use the following formula:

(Statewide base per pupil funding x 20%) x District's English language learner average daily membership.

(II) If the district's English language learner percentage is greater than the statewide average English language learner percentage, the department shall use the following formula:

((Statewide base per pupil funding x 20%) x (Statewide average English language

learner percentage x District's adjusted average daily membership)) + ((Statewide base per pupil funding x District's English language learner factor) x (District's English language learner average daily membership - (Statewide average English language learner percentage x District's adjusted average daily membership))).

(b) English language learner factor. If the district's English language learner percentage is greater than the statewide average English language learner percentage, the district's English language learner factor is twenty percent plus a 0.80 percentage point for each percentage point that the district's English language learner percentage exceeds the statewide average English language learner percentage; except that a district's English language learner factor shall not exceed forty percent.

(6) District online funding. A district's online funding is an amount equal to the district's online average daily membership multiplied by the statewide base per pupil funding specified in paragraph (b) of subsection (3) of this section for the applicable budget year.

(7) District ASCENT program funding. A district's ASCENT program funding is an amount equal to the district's ASCENT program average daily membership multiplied by the statewide base per pupil funding specified in paragraph (b) of subsection (3) of this section for the applicable budget year.



§ 22-54.5-202. Total program - institute charter schools

(1) The calculation of total program pursuant to the provisions of this section represents the financial base of support for each institute charter school, which amount is known as the institute charter school's total program. Each institute charter school's total program is available to the institute charter school to fund the costs of providing public education to pupils enrolled in the institute charter school. The institute charter school has discretion concerning the amounts and purposes for which the moneys are budgeted and expended.

(2) Total program funding. An institute charter school's total program is calculated using the per pupil funding of the institute charter school's accounting district as calculated pursuant to section 22-54.5-201 (3). The formula for an institute charter school's total program is:

(Accounting district's per pupil funding x (Institute charter school's funded membership - Institute charter school's online average daily membership - Institute charter school's ASCENT program average daily membership)) + Institute charter school's mill levy equalization funding + Institute charter school's at-risk funding + Institute charter school's English language learner funding + Institute charter school's online funding + Institute charter school's ASCENT program funding.

(3) Institute charter school mill levy equalization funding. (a) Formula. The department shall calculate an institute charter school's mill levy equalization funding using the following formula:

(Accounting district's per pupil funding x Institute charter school's mill levy equalization factor) x (Institute charter school's funded membership - Institute charter school's ASCENT program average daily membership).

(b) Mill levy equalization factor. (I) The department shall annually calculate the mill levy equalization factor for each institute charter school using the following formula:

Per pupil mill levy equalization divide; Accounting district's per pupil funding.

(II) The department shall annually calculate the per pupil mill levy equalization as an amount equal to the local property tax revenues that the accounting district is authorized to collect for the preceding budget year that are in addition to the accounting district's total program mill levy revenues but not including any revenues authorized pursuant to section 22-40-110 or article 42 or article 43 of this title, divided by the accounting district's funded membership, minus ASCENT program average daily membership, for the funding averaging period for the preceding budget year.

(4) Institute charter school at-risk funding. (a) Formulas. The department shall calculate an institute charter school's at-risk funding using one of the following formulas:

(I) If the institute charter school's at-risk pupil percentage is equal to or less than the statewide average at-risk pupil percentage, the department shall use the following formula:

(Statewide base per pupil funding x 20%) x Institute charter school's at-risk pupil average daily membership.

(II) If the institute charter school's at-risk pupil percentage is greater than the statewide average at-risk percentage, the department shall use the following formula:

((Statewide base per pupil funding x 20%) x (Statewide average at-risk pupil percentage x Institute charter school's adjusted average daily membership)) + ((Statewide base per pupil funding x Institute charter school's at-risk factor) x (Institute charter school's at-risk pupil average daily membership - (Statewide average at-risk pupil percentage x Institute charter school's adjusted average daily membership))).

(b) At-risk factor. If the institute charter school's at-risk pupil percentage is greater than the statewide average at-risk pupil percentage, the institute charter school's at-risk factor is twenty percent plus a 0.40 percentage point for each percentage point that the institute charter school's at-risk pupil percentage exceeds the statewide average at-risk pupil percentage; except that an institute charter school's at-risk factor shall not exceed forty percent.

(5) Institute charter school English language learner funding. (a) Formulas. The department shall calculate an institute charter school's English language learner funding using one of the following formulas:

(I) If the institute charter school's English language learner percentage is equal to or less than the statewide average English language learner percentage, the department shall use the following formula:

(Statewide base per pupil funding x 20%) x Institute charter school's English language learner average daily membership.

(II) If the institute charter school's English language learner percentage is greater than the statewide average English language learner percentage, the department shall use the following formula:

((Statewide base per pupil funding x 20%) x (Statewide average English language

learner percentage x Institute charter school's adjusted average daily membership)) + ((Statewide base per pupil funding x Institute charter school's English language learner factor) x (Institute charter school's English language learner average daily membership - (Statewide average English language learner percentage x Institute charter school's adjusted average daily membership))).

(b) English language learner factor. If the institute charter school's English language learner percentage is greater than the statewide average English language learner percentage, the institute charter school's English language learner factor is twenty percent plus a 0.80 percentage point for each percentage point that the institute charter school's English language learner percentage exceeds the statewide average English language learner percentage; except that an institute charter school's English language learner factor shall not exceed forty percent.

(6) Institute charter school online funding. An institute charter school's online funding is an amount equal to the institute charter school's online average daily membership multiplied by the statewide base per pupil funding specified in section 22-54.5-201 (3)(b) for the applicable budget year.

(7) Institute charter school ASCENT program funding. An institute charter school's ASCENT program funding is an amount equal to the institute charter school's ASCENT program average daily membership multiplied by the statewide base per pupil funding specified in section 22-54.5-201 (3)(b) for the applicable budget year.



§ 22-54.5-203. Local and state shares of district total program - total program mill levy - calculation

(1) (a) No later than July 1, 2015, no later than July 1, 2020, and no later than July 1 every six years thereafter, the department shall calculate the local share and state share for each district as provided in subsection (2) of this section. The department shall perform the calculation using the most recent assessed valuations of property, the median family income levels based on the most recent American community survey conducted by the United States census bureau, and the membership calculations for the most recent funding averaging period.

(b) Based on each district's local share of total program calculated pursuant to paragraph (a) of this subsection (1), the department, as provided in subsection (3) of this section, shall calculate the number of mills that each district is expected to levy beginning in the first budget year following recalculation of the local share and state share and for each budget year thereafter until the department again recalculates the local share and state share of total program pursuant to paragraph (a) of this subsection (1).

(2) Calculation of local and state shares. (a) Statewide percentage of state and local shares. For the 2015-16 budget year and for each budget year thereafter through the 2019-20 budget year, the statewide local share of total program is forty percent, and the statewide state share of total program is sixty percent for purposes of calculating the local share pursuant to paragraph (c) of this subsection (2).

(b) Calculation of state share for each district. Each district's state share of total program is the difference between the district's total program and an amount equal to the amount of specific ownership tax revenue paid to the district for the applicable budget year plus the amount of property tax revenue that the district is entitled to receive from levying the number of mills identified as the district's total program mill levy pursuant to subsection (3) of this section, assuming one hundred percent collection, for the applicable budget year.

(c) Calculation of local share for each district. (I) For purposes of calculating each district's total program mill levy, each district's local share of total program is an amount equal to the district's total program for the budget year in which the department calculates the local share multiplied by the district's local share ratio. A district's local share ratio is an amount equal to one minus the square root of:

(District's equalization ratio squared + (District's at-risk pupil average daily membership divide; District's adjusted average daily membership) squared) divide; 2.

(II) Each district's equalization ratio is equal to:

1 - (0.4 x ((District's normalized adjusted assessed valuation divide; District's average daily membership) divide; (Statewide assessed valuation Statewide average daily membership))).

(III) Notwithstanding the provisions of subparagraph (II) of this paragraph (c), if the calculation of a district's equalization ratio results in a negative number, the district's equalization ratio is zero.

(IV) The adjusted assessed valuation is an amount equal to the assessed valuation for a district multiplied by the ratio that the median family income of the district bears to the statewide median family income. To ensure that the total statewide adjusted assessed valuation equals the total statewide assessed valuation, a district's normalized adjusted assessed valuation is an amount equal to:

Statewide assessed valuation x (District's adjusted assessed valuation divide; Statewide adjusted assessed valuation).

(3) Total program mill levy. (a) Using each district's local share calculated pursuant to subsection (2) of this section, the department shall calculate for each district the number of mills necessary to produce property tax revenues in an amount equal to the district's calculated local share of total program minus the amount of specific ownership tax revenue paid to the district for the property tax year in which the department calculated the district's local share. The department shall calculate the number of mills using the district's assessed valuation of property for the property tax year in which the department calculated the district's local share.

(b) Except as otherwise provided in paragraphs (c) and (d) of this subsection (3), beginning with the first budget year following the calculation of state and local shares pursuant to this section and in each of the following budget years until the department recalculates the state and local shares, each district shall levy the greater of:

(I) The number of mills calculated for the district pursuant to paragraph (a) of this subsection (3), but not more than twenty-five mills; or

(II) The number of mills that the district levied in the preceding budget year.

(c) If the total program mill levy under paragraph (b) of this subsection (3) for a district that has not obtained voter approval to retain and spend revenues in excess of the constitutional property tax revenue limitation is greater than the number of mills allowable under the constitutional property tax revenue limitation, the district's total program mill levy is the maximum number of mills allowable under the constitutional property tax revenue limitation. In calculating local growth for purposes of determining the constitutional property tax revenue limitation imposed on a district under this paragraph (c), a district's student enrollment is the district's funded membership.

(d) If a district's total program as calculated before application of the negative factor pursuant to section 22-54-104 (5)(g), as it existed prior to repeal, for the 2014-15 budget year is greater than the district's total program calculated pursuant to section 22-54.5-201 for the 2015-16 budget year, and the amount of property tax revenue generated by the district's total program mill levy plus the amount of specific ownership tax revenue paid to the district is greater than the district's total program as calculated pursuant to section 22-54.5-201 for the 2015-16 budget year, then the district's total program mill levy is reduced by the number of mills required to generate property tax revenue in an amount equal to the difference between the district's total program as calculated before application of the negative factor pursuant to section 22-54-104 (5)(g), as it existed prior to repeal, for the 2014-15 budget year and the district's total program calculated pursuant to section 22-54.5-201 for the 2015-16 budget year. The amount by which property tax revenue is reduced pursuant to this paragraph (d) is counted toward the limitation on additional local revenues for cost of living expenses as provided in section 22-54.5-208 (4).

(e) If a district's total program mill levy, as reduced pursuant to paragraph (d) of this subsection (3), if applicable, produces an amount of property tax revenue that exceeds the district's total program in a budget year, the district shall use the excess revenues to replace categorical program support funds as provided in section 22-54.5-204.

(f) The department shall round the mill levies assigned by this section to the nearest thousandth of one mill.

(4) (a) If a district's total program mill levy, as calculated pursuant to subsection (3) of this section, is greater than the mill levy required for the preceding budget year, the district may seek voter approval for a mill levy increase during the period for which the total program mill levy applies.

(b) If for any reason, including the outcome of an election, a district does not certify the full total program mill levy, the department shall annually calculate the amount of the district's state share of total program as if the district receives local revenues in the amount that would be raised by the district's total program mill levy, assuming one-hundred-percent collection, plus the amount of specific ownership tax revenues paid to the district.

(c) If a district that has obtained voter approval to retain and spend revenues in excess of the constitutional property tax revenue limitation obtains voter approval after March 16, 2009, to again become subject to the constitutional property tax revenue limitation, the department shall calculate the district's state share of total program as if the district levied the number of mills that it would have levied in the applicable budget year if the district had maintained its authority to retain and spend revenues in excess of the property tax revenue limitation.

(d) If a district before, on, or after the effective date of this section reduces or ends business personal property taxes through action taken pursuant to section 20 (8)(b) of article X of the state constitution, the state share of the district's total program for the budget year in which the action is taken and any budget year thereafter is the amount by which the district's total program exceeds the amount of specific ownership tax revenue paid to the district and the amount of property tax revenue that the district would have been entitled to receive if the district had not taken the action.

(5) (a) Except as otherwise provided in sections 22-54.5-205 to 22-54.5-208, a district shall not certify a levy for its general fund in excess of that authorized by this section; except that, if a district's certified levy before the effective date of this section included a levy authorized by section 22-53-117, 22-54-106 (2)(b), 22-54-107, 22-54-107.5, 22-54-108, or 22-54-108.5, as these sections existed prior to repeal, the district may continue to certify a levy that includes those levies.

(b) A district shall not seek voter approval to impose additional mill levies for its general fund in excess of that authorized by this section and sections 22-54.5-205 to 22-54.5-208. Voter approval obtained by a district under section 20 of article X of the state constitution to be capable of receiving additional revenues within the limitations on the district's fiscal year spending for any budget year does not constitute voter approval for the district to certify a levy for its general fund in excess of that authorized by this section and sections 22-54.5-205 to 22-54.5-208.

(6) Each district shall use the property tax revenue that it is entitled to receive from the total program mill levy to fund the district's local share of total program for the budget year beginning on July 1 of the property tax year. The total amount of the revenue is considered to be collected during the budget year for purposes of determining the state share of the district's total program.

(7) (a) If a new district is created through a deconsolidation as described in section 22-30-102 (2)(a), the specific ownership tax revenue payable to the new district in the first year of operation is an amount equal to the ratio of the total valuation for assessment of taxable property located in the new district to the total valuation for assessment of taxable property located in the old district multiplied by the specific ownership tax revenue payable to the old district.

(b) Beginning with the first July specific ownership tax payment due after the new district is established and continuing until the new district receives its first payment of specific ownership tax revenues from the county treasurer, the department shall:

(I) Increase the state's share of the new district's total program by an amount equal to the ratio of the total valuation for assessment of taxable property located in the new district to the total valuation for assessment of taxable property located in the old district multiplied by the specific ownership tax revenue payable to the old district; and

(II) Reduce the state's share of the old district's total program by the same amount.



§ 22-54.5-204. Buy-out of categorical programs

(1) If a district's total program mill levy, as reduced pursuant to section 22-54.5-203 (3)(d), if applicable, results in an amount of property tax revenue that exceeds the district's total program, the district shall use the excess revenue to replace, on a pro rata basis, any categorical program support moneys that the district would otherwise be eligible to receive from the state. The department shall use the amount of categorical program support moneys replaced by local property tax revenue pursuant to the provisions of this subsection (1) to make payments of categorical program support moneys to eligible districts. If the appropriations for categorical programs are less than the total categorical program support moneys to which districts are entitled under applicable provisions of law, the department shall apply the moneys that are replaced by local property tax revenue to categorical programs in the following order:

(a) First, transportation aid pursuant to article 51 of this title;

(b) Second, small attendance center aid pursuant to section 22-54.5-306; and

(c) Third, moneys pursuant to the "Exceptional Children's Educational Act", article 20 of this title.

(2) For purposes of this section, "categorical program support moneys that the district would otherwise be eligible to receive from the state" means amounts that the district would have received from the state but that will be received instead from property tax revenues by reason of this section and includes moneys pursuant to the "Exceptional Children's Educational Act", article 20 of this title, transportation aid pursuant to article 51 of this title, small attendance center aid pursuant to section 22-54.5-306, and vocational education aid pursuant to article 8 of title 23, C.R.S. Moneys received by an administrative unit under the "Exceptional Children's Educational Act", article 20 of this title, as reimbursement for services provided to children counted in the average daily membership of a district are considered to be categorical program support moneys that the district would otherwise be eligible to receive from the state for purposes of this subsection (2).

(3) A district that levied additional mills pursuant to section 22-54-107, as it existed prior to repeal, to generate property tax revenues in an amount equal to the amount of categorical program support moneys that the district would otherwise be eligible to receive from the state shall continue collecting those property tax revenues and using the revenues to replace categorical support moneys as provided in this section.



§ 22-54.5-205. Authorization of additional local revenues - operating moneys

(1) (a) The board of education of a district may seek to raise and expend local property tax revenues in excess of the district's total program by submitting to the eligible electors of the district the question of whether the district should be authorized to raise and expend additional local property tax revenues, subject to the limitations of subsection (3) of this section. In addition, if a district receives by proper submittal a valid initiative petition to raise and expend local property tax revenues in excess of the district's total program, subject to the limitations of subsection (3) of this section, the board of education of the district must submit the question to the eligible electors of the district. An initiative petition submitted pursuant to this subsection (1) must be signed by at least five percent of the eligible electors in the district at the time the petition is filed.

(b) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, a district that does not receive per pupil supplemental payments pursuant to section 22-54.5-303 must levy its full total program mill levy before it may seek voter approval, whether by action of the board of education or by initiative petition, to raise and expend local property tax revenues pursuant to this section.

(2) A district must submit the question to raise and expend additional local property taxes pursuant to this section to the eligible electors at an election held in accordance with section 20 of article X of the state constitution and title 1, C.R.S. If the question is approved by a majority of the eligible electors voting in the election, the district is authorized to collect the additional levy in excess of the district's total program mill levy for the district's general fund for the then-current budget year and each budget year thereafter.

(3) (a) Notwithstanding the provisions of section 20 of article X of the state constitution that allow districts to seek voter approval for spending and revenue increases, the provisions of this subsection (3) limit a district's authority to raise and expend local property tax revenues in excess of the district's total program.

(b) The total additional local property tax revenues that a district may receive pursuant to elections held pursuant to this section shall not exceed under any circumstances the greater of:

(I) Twenty-five percent of the district's total program, plus the amount of investment moneys the district receives, for the applicable budget year;

(II) Twenty-five percent of the sum of:

(A) The district's total program as calculated for the 2014-15 budget year pursuant to section 22-54-104, as it existed prior to repeal, before application of the negative factor pursuant to section 22-54-104 (5)(g) as it existed prior to repeal; plus

(B) The total per pupil supplemental payments the district receives pursuant to section 22-54.5-303 for the applicable budget year; plus

(C) The amount, if any, of additional local revenues the district receives for the applicable budget year as a result of a mill levy increase for a cost of living adjustment approved before June 7, 2002, pursuant to section 22-54-107.5, as it existed prior to repeal, or for a cost of living adjustment approved pursuant to section 22-54-108, as specifically authorized by the limitation increase in section 22-54-108 (3)(b)(III)(A), as it existed prior to repeal; plus

(D) The amount of investment moneys the district receives for the applicable budget year; plus

(E) The amount, if any, of excess revenue the district expends pursuant to section 22-54.5-204 for the applicable budget year to replace categorical program support moneys; plus

(F) The amount, if any, the district receives from the state in categorical program support moneys for the applicable budget year; or

(III) Two hundred thousand dollars.

(c) The following revenues apply to calculating the limitation in this subsection (3):

(I) Any additional local property tax revenues authorized for a district at elections held pursuant to section 22-53-117, 22-54-107, 22-54-107.5, or 22-54-108, as each section existed prior to repeal;

(II) The difference between the district's total program for the 1994-95 budget year, as calculated pursuant to section 22-54-104.3 (3), as it existed prior to repeal, and the district's total program for the 1994-95 budget year, as calculated pursuant to section 22-54-104 (2), as it existed prior to repeal; and

(III) The amount of property tax generated pursuant to section 22-54-106 (2)(b)(III), as it existed prior to repeal.

(d) The following authorizations for additional local property tax revenues do not apply in calculating the district's limitation under this subsection (3):

(I) Any additional local property tax revenues authorized to replace categorical support funds with local property tax revenues as provided in section 22-54-107, as it existed prior to repeal;

(II) Any additional local property tax revenues authorized for a district for purposes of full-day kindergarten as provided in section 22-54-108.5, as it existed prior to repeal;

(III) Any additional local property tax revenues authorized for early childhood education programs as provided in section 22-54.5-206;

(IV) Any additional local property tax revenues authorized for building maintenance and operation as provided in section 22-54.5-207; or

(V) Any additional local property tax revenues authorized for cost of living expenses as provided in section 22-54.5-208.

(e) Any portion of the specific ownership tax paid to the district does not apply in calculating the limitation under this subsection (3).

(f) If the additional local property tax revenues already authorized exceeds the limitation, the district shall not hold an election pursuant to the provisions of this section until the limitation is greater than the additional local property tax revenues already authorized.

(4) If a district received voter approval for additional local property tax revenues pursuant to section 22-53-117, 22-54-107.5, 22-54-108, or 22-54-108.5, as these sections existed prior to repeal, the district may continue collecting the approved additional local property tax revenues and using the revenues for the purposes and time period authorized by the voters.



§ 22-54.5-206. Authorization of additional local revenues - early childhood education

(1) (a) The board of education of a district may seek to raise and expend local property tax revenues in excess of the district's total program to provide funding for early childhood education programs in the district by submitting to the eligible electors of the district the question of whether the district should be authorized to raise and expend additional local property tax revenues for that purpose. The question may also include a question of whether to impose an additional mill levy of a stated amount and limited duration to meet the initial capital construction needs of the district associated with the establishment of an early childhood education program.

(b) In addition, if a district receives by proper submittal a valid initiative petition to raise and expend local property tax revenues in excess of the district's total program to provide funding for early childhood education programs, which initiative petition may include funding of a stated amount and limited duration to meet the initial capital construction needs associated with an early childhood education program, the board of education of the district must submit the question to the eligible electors of the district. An initiative petition submitted pursuant to this paragraph (b) must be signed by at least five percent of the eligible electors in the district at the time the petition is filed.

(c) If a mill levy question submitted to the eligible electors of a district pursuant to paragraph (a) or (b) of this subsection (1) for capital construction needs associated with the district's early childhood education program is approved for more than one year, the board of education of the district may, without calling an election, decrease the amount or duration of the mill levy in subsequent years.

(d) Notwithstanding any provision of paragraph (a) or (b) of this subsection (1) to the contrary, a district that does not receive per pupil supplemental payments pursuant to section 22-54.5-303 must levy its full total program mill levy before it may seek voter approval, whether by action of the board of education or by initiative petition, to raise and expend local property tax revenues pursuant to this section.

(2) A district must submit the question to raise and expend additional local property taxes pursuant to this section to the eligible electors at an election held in accordance with section 20 of article X of the state constitution and title 1, C.R.S. If the question is approved by a majority of the eligible electors voting in the election, the district is authorized to collect the additional levy for the then-current budget year and each budget year thereafter for the purposes specified in subsection (1) of this section, which additional levy is in excess of the district's total program mill levy and in excess of any other authorized additional local property tax levies.

(3) If a majority of the votes cast in an election held pursuant to subsection (2) of this section are in favor of the question, the district shall levy the additional mill levy each year and deposit the revenues received from the additional mill levy in the early childhood education fund of the district created in section 22-45-103 (1)(h). If the district obtains voter approval for an additional mill levy to meet the capital construction needs associated with the district's early childhood education program, the district shall deposit the revenues generated from that mill levy in the capital construction account of the district's early childhood education fund.

(4) Notwithstanding the provisions of section 20 of article X of the state constitution that allow districts to seek voter approval for spending and revenue increases, the provisions of this section limit a district's authority to raise and expend local property tax revenues in excess of the district's total program.

(5) A district that obtains voter approval pursuant to this section to impose an additional mill levy to fund early childhood education programs in the district must establish its early childhood education program using evidence-based research demonstrating the types of programs and methods appropriate for an early childhood education program.



§ 22-54.5-207. Authorization of additional local revenues - technology and building maintenance and operation

(1) (a) The board of education of a district may seek to raise and expend local property tax revenues in excess of the district's total program to provide funding for technology and building maintenance and operation by submitting to the eligible electors of the district the question of whether the district should be authorized to raise and expend additional local property tax revenues for that purpose. In addition, if a district receives by proper submittal a valid initiative petition to raise and expend local property tax revenues in excess of the district's total program to provide funding for technology and building maintenance and operation, the board of education of the district must submit the question to the eligible electors of the district. An initiative petition submitted pursuant to this subsection (1) must be signed by at least five percent of the eligible electors in the district at the time the petition is filed.

(b) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, a district that does not receive per pupil supplemental payments pursuant to section 22-54.5-303 must levy its full total program mill levy before it may seek voter approval, whether by action of the board of education or by initiative petition, to raise and expend local property tax revenues pursuant to this section.

(2) A district must submit the question to raise and expend additional local property taxes pursuant to this section to the eligible electors at an election held in accordance with section 20 of article X of the state constitution and title 1, C.R.S. If the question is approved by a majority of the eligible electors voting in the election, the district is authorized to collect the additional levy for the then-current budget year and each budget year thereafter for the purposes specified in subsection (1) of this section, which additional levy is in excess of the district's total program mill levy and in excess of any other authorized additional local property tax levies.

(3) If a majority of the votes cast in an election held pursuant to subsection (2) of this section are in favor of the question, the district shall levy the additional mill levy each year and deposit the revenues received from the additional mill levy in the technology and building maintenance and operation fund of the district created in section 22-45-103 (1)(i).

(4) Notwithstanding the provisions of section 20 of article X of the state constitution that allow districts to seek voter approval for spending and revenue increases, the provisions of this section limit a district's authority to raise and expend local property tax revenues in excess of the district's total program.



§ 22-54.5-208. Authorization of additional local revenues - cost of living expenses

(1) (a) The board of education of a district may seek to raise and expend local property tax revenues in excess of the district's total program, subject to the limitations specified in subsection (4) of this section, to provide funding for cost of living expenses for district employees by submitting to the eligible electors of the district the question of whether the district should be authorized to raise and expend additional local property tax revenues for that purpose. In addition, if a district receives by proper submittal a valid initiative petition to raise and expend local property tax revenues in excess of the district's total program, subject to the limitations specified in subsection (4) of this section, to provide funding for cost of living expenses for district employees, the board of education of the district must submit the question to the eligible electors of the district. An initiative petition submitted pursuant to this subsection (1) must be signed by at least five percent of the eligible electors in the district at the time the petition is filed.

(b) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, a district that does not receive per pupil supplemental payments pursuant to section 22-54.5-303 must levy its full total program mill levy before it may seek voter approval, whether by action of the board of education or by initiative petition, to raise and expend local property tax revenues pursuant to this section.

(2) A district must submit the question to raise and expend additional local property taxes pursuant to this section to the eligible electors at an election held in accordance with section 20 of article X of the state constitution and title 1, C.R.S. If the question is approved by a majority of the eligible electors voting in the election, the district is authorized to collect the additional levy for the then-current budget year and each budget year thereafter for the purposes specified in subsection (1) of this section, which additional levy is in excess of the district's total program mill levy and in excess of any other authorized additional local property tax levies.

(3) If a majority of the votes cast in an election held pursuant to subsection (2) of this section are in favor of the question, the district shall levy the additional mill levy each year and use the revenues received from the additional mill levy to offset the cost of living expenses incurred by the employees of the district.

(4) (a) Notwithstanding the provisions of section 20 of article X of the state constitution that allow districts to seek voter approval for spending and revenue increases, the provisions of this section limit a district's authority to raise and expend local property tax revenues in excess of the district's total program.

(b) (I) The total additional local property tax revenues that a district may receive pursuant to elections held pursuant to this section shall not exceed under any circumstances an amount equal to the portion of the district's total program generated by application of the district's cost of living factor, calculated for the 2014-15 budget year pursuant to section 22-54-104 (5)(c), as it existed prior to repeal, before application of the negative factor required in section 22-54-104 (5)(g), as it existed prior to repeal.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (b) to the contrary, beginning with the 2016-17 budget year, the limitation on the amount of additional property tax revenue that a district may raise pursuant to this section increases annually by the rate of inflation.

(c) The amount by which a district's total program property tax revenue is reduced pursuant to section 22-54.5-203 (3)(d) applies to calculating the limitation in this subsection (4).

(d) Any portion of the specific ownership tax paid to the district does not apply in calculating the limitation under this subsection (4).

(e) If the additional local property tax revenues already authorized exceeds the limitation specified in this subsection (4), the district shall not hold an election pursuant to the provisions of this section until the limitation is greater than the additional local property tax revenues already authorized.

(5) For purposes of this section, "cost of living expenses" includes the costs of food, housing, clothing, and transportation that may be greater within the district than in other areas of the state because of the economic conditions existing within the district.



§ 22-54.5-209. Loans to alleviate cash flow deficits - lease-purchase agreements - definitions

(1) (a) (I) Upon approval by the state treasurer of an application to participate in an interest-free or low-interest loan program submitted by a district pursuant to paragraph (b) of this subsection (1), the state treasurer shall make available to the district in any month of the budget year an interest-free or low-interest loan from the state general fund or from the proceeds of the tax and revenue anticipation notes issued pursuant to section 29-15-112, C.R.S., in an amount for the month as certified by the chief financial officer and the superintendent of the district.

(II) The state treasurer shall determine the method for calculating cash deficits and establish reporting mechanisms necessary to ensure consistent and accurate reporting of cash deficits. The treasurer shall not make a loan in a month unless the district demonstrates, through the submission of the actual or projected financial or budgetary statements required by the state treasurer, that a general fund cash deficit will exist for that month and that the district has the capacity to repay the loan by June 25 of the state fiscal year in which the loan is made. This subparagraph (II) applies to a loan made from the state general fund or from the proceeds of the tax and revenue anticipation notes issued pursuant to section 29-15-112, C.R.S.

(b) A district that chooses to participate in the interest-free or low-interest loan program must submit an application to the state treasurer. A district's initial application to participate in the interest-free or low-interest loan program is subject to approval by a resolution adopted by the district board of education as follows:

(I) For a month in which the district seeks an emergency loan pursuant to paragraph (e) of this subsection (1), the chief financial officer of the district and the district superintendent must present the emergency loan request to the district board of education, explaining the need for the emergency loan and the requested amount. The district board of education, by majority vote, must approve or disapprove the emergency loan request and the amount. If the district board of education approves the emergency loan request, the chief financial officer and the district superintendent must request the emergency loan from, and certify the approved amount of the emergency loan as approved by the district board of education to, the state treasurer as provided in paragraph (a) of this subsection (1).

(II) If, to receive an interest-free loan, a district seeks to have tax and revenue anticipation notes issued on its behalf pursuant to section 29-15-112, C.R.S., the chief financial officer of the district and the district superintendent must present a request to the district board of education to participate in the interest-free loan program and to have tax and revenue anticipation notes issued on its behalf. The request must explain the district's anticipated cash flow deficit for the upcoming calendar year and the total amount of tax and revenue anticipation notes that need to be issued on its behalf to cover the deficit. The district board of education, by majority vote, must approve or disapprove the participation in the interest-free loan program and the amount of tax anticipation and revenue notes to be issued on behalf of the district. If the district board of education approves the participation in the interest-free loan program and the issuance of tax and revenue anticipation notes, the chief financial officer and the district superintendent must certify to the state treasurer the amount of the tax and revenue notes, as approved by the district board of education, that shall be issued on behalf of the district. Thereafter, a district is not required to receive approval for an interest-free loan made from the proceeds of the tax and revenue anticipation notes that received prior approval by the district board of education.

(c) The state treasurer may not make a loan under this section to provide assistance for matters that are eligible for payment from the contingency reserve fund pursuant to section 22-54.5-310 or to cover a foreseeable level of uncollectible property taxes, nor may a district use a loan for the simultaneous purchase and sale of the same security or an equivalent security in order to profit from price disparity.

(d) Except as otherwise provided in paragraph (e) of this subsection (1), the state treasurer must make all loans to a district from the proceeds of the tax and revenue anticipation notes issued pursuant to section 29-15-112, C.R.S.

(e) If the amount of the tax and revenue anticipation notes, if any, issued on behalf of a district as determined by the state treasurer pursuant to section 29-15-112 (2)(f), C.R.S., is not sufficient to cover a district's cash deficit, then the state treasurer may, in his or her discretion, make available to the district an emergency loan from the state general fund. The emergency loan must accrue interest at the same rate as the rate of interest paid by the state treasurer on notes issued by the state pursuant to part 9 of article 75 of title 24, C.R.S.

(2) (a) For the months of March, April, and May of each budget year, a district that receives a loan under the provisions of paragraph (e) of subsection (1) of this section shall begin to repay the loan if the district's available resources, as of the last day of the month, increased by the next month's revenues exceed the next month's expenditures plus a cash reserve. The district must remit the excess resources to the state treasurer by the close of business on the fifteenth day, or the first business day following the fifteenth day, of the following month. All loans must be repaid by June 25 of the state fiscal year in which the loan was made or on a later alternative date as determined by the state treasurer.

(b) For the months of March, April, and May of each budget year, a district that receives a loan under the provisions of paragraph (d) of subsection (1) of this section shall begin to repay the loan as established by the district's agreement with the state treasurer. All loans must be repaid by June 25 of the state fiscal year in which the loan was made or on a later alternative date as determined by the state treasurer.

(c) If a district defaults on a loan that is made from the proceeds of the tax and revenue anticipation notes issued pursuant to section 29-15-112, C.R.S., by failing to repay the loan on or before the date required, interest must accrue on the unpaid balance from the date of default until the loan is repaid in an amount that is equal to the interest paid by the state treasurer on notes issued by the state pursuant to part 9 of article 75 of title 24, C.R.S.

(d) For purposes of paragraph (a) of this subsection (2):

(I) "Available resources" means any available cash and investments in district funds that can be used to alleviate general fund cash shortfalls, including but not limited to the district's capital reserve fund and any fund or account within the general fund established solely for the management of risk-related activities. "Available resources" does not include cash that is legally segregated or pledged by contract or rule of the state board.

(II) "Cash reserve" means eight percent of the district's average monthly expenditures or twenty thousand dollars, whichever is greater.

(e) A lien in the amount of a loan made from the proceeds of the tax and revenue anticipation notes issued pursuant to section 29-15-112, C.R.S., plus any interest specified in paragraph (c) of this subsection (2), attaches to district property tax revenues, except for bond redemption fund revenues, collected during the state fiscal year in which the loan was made, and the lien has priority over all other expenditures from the revenues until the loan is repaid in full. The county treasurer of the county in which the headquarters of the district are located is jointly responsible with the district for repayment of a loan made pursuant to this section, plus any interest specified in paragraph (c) of this subsection (2). If a district fails to repay a loan to the state treasurer in accordance with the provisions of this section, the state treasurer must notify the county treasurer of the county in which the headquarters of the district are located that the district is in default on the loan and the amount of the default, plus any interest specified in paragraph (c) of this subsection (2). The county treasurer must withhold any moneys of the district in the county treasurer's possession in an amount equal to the amount of the default, plus any interest specified in paragraph (c) of this subsection (2), and transmit the moneys to the state treasurer. If the amount of moneys of the district in the county treasurer's possession at the time notice of the default is given is less than the amount of the default, the county treasurer must withhold additional moneys of the district until such time as the default, plus any interest specified in paragraph (c) of this subsection (2), is completely paid to the state treasurer.

(f) (I) A district may sell real property to the state treasurer pursuant to the provisions of this paragraph (f) if:

(A) The state treasurer denies the district a loan pursuant to the provisions of this section, in which case the fair market value of the property is equal to or greater than the amount of the purchase price; or

(B) The district is unable to pay a loan back in the same state fiscal year in which the loan was made, in which case the fair market value of the real property is equal to or greater than the outstanding balance of the loan to the state treasurer.

(II) The sale pursuant to this paragraph (f) may be made only if:

(A) At the same time of the sale, the state treasurer leases back all of the property to the district pursuant to a lease-purchase agreement that is subject to annual appropriation by the school district;

(B) The district pays any legal or other transaction costs incurred by the state treasurer related to the sale of the property and the lease-purchase agreement; and

(C) The state treasurer agrees to the sale of the property and the lease-purchase agreement.

(III) The provisions of paragraph (e) of this subsection (2) apply to the lease-purchase agreement, and a lien shall not attach to any district tax revenues to secure the district's lease payments. The lease-purchase agreement does not authorize the district to receive fee title to the property that is the subject of the lease-purchase agreement before the expiration of the terms of the lease-purchase agreement.

(IV) Sections 24-82-102 (1)(b) and 24-82-801, C.R.S., do not apply to the lease-purchase agreement.

(V) If a district defaults in the payment of rent required by the lease-purchase agreement, it has thirty days to cure the default. If after thirty days the district has not cured the default and if the district remains in possession of the property, the state treasurer must recover possession of the property pursuant to the provisions of article 40 of title 13, C.R.S. If a court enters a judgment in favor of the state treasurer and issues a writ of restitution pursuant to section 13-40-115, C.R.S., the state treasurer must liquidate the property to the best advantage of the state.

(3) The state treasurer shall consult with the department concerning the administration of the loan program under this section to ensure that it is implemented in a manner that minimizes the amount of emergency loans needed by each district.

(4) A district that receives a loan pursuant to this section is subject to an audit that the state auditor conducts or contracts for. The district must be penalized through the withholding of state share if an audit finds the district used the loan in a manner contrary to the provisions of this section.






Part 3 - Additional State Funding

§ 22-54.5-301. Teaching and leadership investment - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "District" means a district that does not receive a per-pupil supplemental payment pursuant to section 22-54.5-303 (2) or receives a per-pupil supplemental payment for which the per pupil amount for the applicable budget year is less than one hundred fifty-nine dollars.

(b) "Eligible institute charter school" means an institute charter school that is not a multi-district online school and that does not receive a per-pupil supplemental payment pursuant to section 22-54.5-303 (2) or receives a per-pupil supplemental payment for which the per pupil amount for the applicable budget year is less than one hundred fifty-nine dollars.

(c) "Growth tax revenues" means the amount of state revenues generated in the applicable income tax year as a result of a citizen-initiated statewide ballot question that increases state tax revenues for the purpose of funding preschool through twelfth grade public education, which amount of state revenues exceeds the amount specified in the statewide ballot question.

(d) "Supplemental payment recipient" means a district, or an institute charter school that is not a multi-district online school, for which the per pupil amount of the per-pupil supplemental payment received pursuant to section 22-54.5-303 (2) for the applicable budget year is equal to or greater than one hundred fifty-nine dollars.

(e) "Total investment moneys" means an amount equal to any amount of the growth tax revenues remaining after the appropriation of growth tax revenues required in section 22-20-114 (8) for the applicable budget year.

(2) In addition to the state share calculated pursuant to section 22-54.5-203 for districts and supplemental payment recipients that are districts and the total program funding for eligible institute charter schools and supplemental payment recipients that are institute charter schools, each district, supplemental payment recipient, and eligible institute charter school shall annually receive the per pupil amount of teaching and leadership investment moneys described in subsection (3) of this section, multiplied by the district's, the supplemental payment recipient's, or the eligible institute charter school's average daily membership for the applicable funding averaging period. The department shall distribute the investment moneys with the state share for each district and supplemental payment recipient that is a district and with the funding for each eligible institute charter school and supplemental payment recipient that is an institute charter school as provided in section 22-54.5-408. If a district or supplemental payment recipient that is a district does not receive state share, the department shall distribute the investment moneys for the district or supplemental payment recipient that is a district in accordance with the provisions of section 22-54.5-408.

(3) (a) For the 2015-16 budget year, the per pupil amount of investment moneys for each district, each supplemental payment recipient, and each eligible institute charter school is four hundred forty-one dollars.

(b) (I) Except as otherwise provided in paragraph (c) of this subsection (3), for the 2016-17 budget year and each budget year thereafter, the department shall annually calculate the per pupil amount of investment moneys for each district and each eligible institute charter school as the greater of four hundred forty-one dollars or an amount equal to:

(Total investment moneys - ($441 x Total average daily membership of supplemental payment recipients)) divide; (Total average daily membership of districts + Total average daily membership of eligible institute charter schools).

(II) Except as otherwise provided in paragraph (c) of this subsection (3), for the 2016-17 budget year and each budget year thereafter, the department shall annually calculate the per pupil amount of investment moneys for each supplemental payment recipient as the greater of four hundred forty-one dollars or an amount equal to:

$441 + ((Total investment moneys - ($600 x (Total average daily membership of districts + Total average daily membership of eligible institute charter schools)) divide; Total average daily membership of supplemental payment recipients).

(III) Notwithstanding the provisions of subparagraphs (I) and (II) of this paragraph (b), the per pupil amount of investment moneys for a district, a supplemental payment recipient, or an eligible institute charter school, shall not exceed six hundred dollars in a budget year, except as otherwise provided in paragraph (c) of this subsection (3).

(c) In a budget year in which the per pupil amount of investment moneys calculated pursuant to paragraph (b) of this subsection (3) for each district, supplemental payment recipient, and eligible institute charter school exceeds six hundred dollars, the department shall calculate the per pupil amount of investment moneys for each district, supplemental payment recipient, and eligible institute charter school as an amount equal to the total investment moneys divided by the combined total average daily membership of all districts, all supplemental payment recipients, and all eligible institute charter schools.

(4) Each district, district charter school, supplemental payment recipient, and eligible institute charter school shall use the investment moneys received pursuant to this section to pay the costs incurred in providing staff support and professional development necessary to implement:

(a) Standards-based instruction and assessments as provided in parts 10 and 12 of article 7 of this title and the federal "No Child Left Behind Act of 2001", 20 U.S.C. sec. 6381 et seq.;

(b) Educator performance evaluations as provided in article 9 of this title and sections 22-63-202 and 22-63-203; and

(c) Accreditation as provided in article 11 of this title, including efforts that are specifically directed at eliminating the achievement and growth gaps among student groups disaggregated by race.



§ 22-54.5-302. Hold-harmless moneys - state share hold-harmless fund - created - definitions

(1) For purposes of this section:

(a) "District's 2014-15 state share" means the amount of state share that a district receives for the 2014-15 budget year pursuant to section 22-54-106, as it existed prior to repeal.

(b) "Fund" means the state share hold-harmless fund created in subsection (3) of this section.

(c) "State funding" means the amount of state share plus investment moneys that a district receives in a budget year.

(2) (a) If the recalculation of state and local shares of total program pursuant to section 22-54.5-203 results in a district receiving a lower amount of state funding, the district is eligible to receive hold-harmless moneys as provided in this section. The department shall annually calculate a district's hold-harmless moneys using the district's state funding, total program, and investment moneys for the applicable budget year in the following formula:

(District's 2014-15 state share - District's state funding) + (0.02 x (District's total program + District's investment moneys)

(b) A district that is eligible to receive hold-harmless moneys as the result of a recalculation of state and local shares continues to be eligible to receive the hold-harmless moneys in each subsequent budget year in which the calculation of the hold-harmless moneys results in a positive number.

(c) Notwithstanding any provision of this section to the contrary, the department shall reduce a district's hold-harmless moneys as necessary to ensure that, in any budget year, the district's hold-harmless moneys plus the district's local share and state share do not exceed the greater of the district's total program for the applicable budget year or the district's total program for the 2014-15 budget year calculated pursuant to section 22-54-104, as it existed prior to repeal.

(3) (a) There is created in the state treasury the state share hold-harmless fund consisting of such moneys as the general assembly may appropriate to the fund. The moneys in the fund are subject to annual appropriation by the general assembly to the department for distribution as hold-harmless moneys to eligible districts as provided in this section.

(b) The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year must remain in the fund and shall not be credited or transferred to the general fund or another fund.

(4) In a budget year in which the general assembly does not appropriate a sufficient amount to fully fund the hold-harmless moneys authorized in this section, the department shall reduce the amount of each eligible district's hold-harmless moneys by the same percentage that the deficit bears to the amount required to fully fund the hold-harmless moneys authorized by this section.



§ 22-54.5-303. Per pupil supplemental payment - per pupil supplemental fund - created - definitions

(1) For purposes of this section:

(a) "District's per pupil revenue" means, for each budget year, the sum of the amount of local property tax revenues generated from the number of mills a district levies for total program plus the specific ownership tax revenue paid to the district plus the state share paid to the district plus any hold-harmless moneys paid to the district pursuant to section 22-54.5-302, divided by the district's funded membership for the applicable budget year.

(b) "Fund" means the per pupil supplemental fund created in subsection (3) of this section.

(c) "Institute charter school's per pupil revenue" means, for each budget year, the amount of state funding paid to the institute charter school divided by the institute charter school's funded membership for the applicable budget year.

(d) "State average per pupil revenue" means the total program of all districts and all institute charter schools for a budget year plus the total amount of hold-harmless moneys paid by the state pursuant to section 22-54.5-302 for the budget year, divided by the total funded membership of all districts and all institute charter schools for the budget year.

(2) (a) Subject to available appropriations, the department shall annually pay per pupil supplemental payments to districts and institute charter schools to ensure that, for each budget year, each district's per pupil revenue and each institute charter school's per pupil revenue is at least equal to ninety-five percent of the state average per pupil revenue. The department shall annually identify the districts and institute charter schools that may receive per pupil supplemental payments as provided in this section.

(b) The department shall calculate the amount payable to each district by subtracting the district's per pupil revenue for the applicable budget year from an amount equal to ninety-five percent of the state average per pupil revenue for the applicable budget year and multiplying the difference by the district's funded membership for the applicable budget year.

(c) The department shall calculate the amount payable to each institute charter school by subtracting the institute charter school's per pupil revenue for the applicable budget year from an amount equal to ninety-five percent of the state average per pupil revenue for the applicable budget year and multiplying the difference by the institute charter school's funded membership for the applicable budget year.

(d) A district or an institute charter school is not eligible for per pupil supplemental payments in any budget year in which the calculation described in this subsection (2) results in a negative number.

(3) (a) Subject to available appropriations, the department shall pay an at-risk supplemental payment to each district and each institute charter school in each budget year in which:

(I) The district or the institute charter school is eligible for per pupil supplemental payments pursuant to this section; and

(II) The district's or the institute charter school's at-risk pupil percentage is equal to or greater than a percentage that is ten percentage points less than the statewide average at-risk pupil percentage for the applicable budget year.

(b) The at-risk supplemental payment for a district or an institute charter school that meets the requirements stated in paragraph (a) of this subsection (3) is an amount equal to twenty-three percent of the district's or the institute charter school's at-risk funding calculated for the applicable budget year pursuant to section 22-54.5-201 (4) or 22-54.5-202 (4), whichever is applicable.

(4) (a) There is created in the state treasury the per pupil supplemental fund consisting of such moneys as the general assembly may appropriate to the fund. The moneys in the fund are subject to annual appropriation by the general assembly to the department for distribution to districts and institute charter schools as provided in this section.

(b) The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year must remain in the fund and shall not be credited or transferred to the general fund or another fund.

(5) In a budget year in which the general assembly does not appropriate a sufficient amount to fully fund the per pupil supplemental payments authorized in subsection (2) of this section and the at-risk supplemental payments authorized in subsection (3) of this section, the department shall reduce each district's and each institute charter school's per pupil supplemental payment and at-risk supplemental payment by the same percentage that the deficit bears to the amount required to fully fund the per pupil supplemental payments authorized by subsection (2) of this section and the at-risk supplemental payments authorized in subsection (3) of this section.



§ 22-54.5-304. Mill levy equalization - mill levy equalization fund - created - definitions

(1) For purposes of this section:

(a) "District mill levy equalization payment" means an amount equal to:

(I) The average daily membership plus the online average daily membership of an eligible district for the funding averaging period for the budget year in which the eligible district receives voter approval for an increase in property tax revenues multiplied by the district per pupil equalization; minus

(II) The amount of property tax revenues received from the levy of two and five-tenths mills by the eligible district for the property tax year in which the eligible district applies for the mill levy equalization payment.

(b) "District per pupil equalization" means an amount equal to the amount of property tax revenue that would be generated by a levy of two and five-tenths mills on the statewide assessed property valuation for the budget year in which an eligible district receives voter approval for an increase in property tax revenues, divided by the total average daily membership plus total online average daily membership for all districts for the funding averaging period for that budget year.

(c) "Eligible district" means a district that:

(I) Has a combined average daily membership and online average daily membership of fewer than ten thousand pupils; and

(II) Receives voter approval on or after November 1, 2013, for an increase of at least two and five-tenths in the number of property tax mills that the district levies for purposes of total program or in the number of property tax mills that the district is authorized to levy pursuant to section 22-54.5-205, 22-54.5-206, 22-54.5-207, or 22-54.5-208. For a district to qualify as an "eligible district", the ballot measure must be worded as a specific increase in the number of mills levied and not as an increase in the amount of property tax revenues collected.

(d) "Fund" means the mill levy equalization fund created in subsection (4) of this section.

(2) (a) An eligible district may apply to the department for a mill levy equalization payment in each budget year in which the mill levy equalization payment for the eligible district would be greater than zero and the district meets the definition of an eligible district.

(b) In each budget year, subject to available appropriations, the department shall distribute from the fund the applicable mill levy equalization payment to each eligible district that applies pursuant to this section. An eligible district may qualify for only one mill levy equalization payment per budget year.

(3) A mill levy equalization payment that a district receives pursuant to this section is in addition to any other state moneys that the district receives for the applicable budget year.

(4) (a) There is created in the state treasury the mill levy equalization fund consisting of such moneys as the general assembly may appropriate to the fund. The moneys in the fund are subject to annual appropriation by the general assembly to the department for distribution to eligible districts as provided in this section.

(b) The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year must remain in the fund and shall not be credited or transferred to the general fund or another fund.

(5) In a budget year in which the general assembly does not appropriate a sufficient amount to fully fund the district mill levy equalization payments authorized in subsection (2) of this section, the department shall reduce each eligible district's mill levy equalization payment by the same percentage that the deficit bears to the amount required to fully fund the payments authorized by subsection (2) of this section.



§ 22-54.5-305. Mill levy elections - administrative costs

(1) A district that, pursuant to section 22-54.5-203 (4)(a), chooses to seek voter approval for a mill levy increase may apply to the department for reimbursement of election costs if:

(a) The district holds an election to seek voter approval for an increase in local property tax revenues for purposes of total program; and

(b) The county clerk and recorder's office that administers the election requires the district to pay the administration costs for the election.

(2) Upon receiving an application for reimbursement of mill levy election costs, including documentation of the amount of election administration costs that the district paid to the county clerk and recorder, the department shall reimburse to the district the documented amount of administration costs.

(3) The general assembly shall annually appropriate to the department the amount necessary to reimburse districts for election costs pursuant to this section. If the amount appropriated in a budget year is less than the amount required to fully reimburse districts pursuant to this section, the department shall reduce each district's reimbursement by the percentage of the overall deficit.



§ 22-54.5-306. Small attendance center aid

(1) A district is eligible for aid pursuant to this section if:

(a) The district has more than one elementary or secondary school attendance center;

(b) The district operates one or more elementary or secondary attendance centers that each has an average daily membership for the applicable funding averaging period of fewer than two hundred and that are located twenty or more miles from any similar school attendance center in the same district; and

(c) The district received small attendance center aid before the 2008-09 budget year.

(2) A district that meets the eligibility requirements of subsection (1) of this section may receive aid for each small attendance center as calculated by: Multiplying the average daily membership of the small attendance center for the applicable funding averaging period by an amount equal to thirty-five percent of the difference between the district per pupil funding, as calculated pursuant to section 22-54.5-201, and the district per pupil funding, as calculated pursuant to section 22-54.5-201, except using a size factor based on the average daily membership of the small attendance center for the applicable funding averaging period; and then multiplying that amount by the percentage calculated by subtracting the average daily membership of the small attendance center for the applicable funding averaging period from two hundred and dividing that difference by two hundred.

(3) The general assembly shall appropriate annually an amount for small attendance center aid that the department shall distribute using the formulas in subsection (2) of this section. If the amount of money that the general assembly appropriates is less than the amount of aid authorized by this section to all eligible districts, the amount that the department distributes to each eligible school district must be in the same proportion that the amount of the appropriation bears to the total amount of aid authorized for all eligible districts.

(4) If a school district receives small attendance center aid pursuant to this section for a small attendance center that is a district charter school, the school district must forward the entire amount of the aid to the district charter school for which it was received.



§ 22-54.5-307. National school meal programs - appropriation of state matching funds - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Low-performing school" means a school that is required to implement a priority improvement or turnaround plan pursuant to section 22-11-405 or 22-11-406, respectively, or is subject to restructuring pursuant to section 22-11-210.

(b) "School food authority" means:

(I) A school district or the state charter school institute;

(II) A charter school collaborative formed pursuant to section 22-30.5-603;

(III) A board of cooperative services created pursuant to article 5 of this title that elects to operate as a school food authority pursuant to section 22-5-120; or

(IV) A district charter school or an institute charter school that:

(A) The commissioner of education or his or her designee provisionally authorizes as a school food authority pursuant to section 22-32-120 (6); or

(B) The department authorizes as a school food authority pursuant to section 22-32-120 (5).

(2) The general assembly shall appropriate by separate line item an amount to comply with the requirements for state matching funds under the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq. The department shall develop procedures to allocate and disburse the funds among participating school food authorities each year in an equitable manner so as to comply with the requirements of the federal act.

(3) (a) The general assembly may appropriate by separate line item an amount to assist school food authorities that are providing a school breakfast program through participation in programs authorized under the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., or the federal "Child Nutrition Act of 1966", 42 U.S.C. sec. 1771 et seq. The department shall develop procedures to appropriately allocate and disburse the funds among participating school food authorities.

(b) Each school district that receives moneys pursuant to this subsection (3) must use the moneys to create, expand, or enhance the school breakfast program in each low-performing school of the receiving district with the goal of improving the academic performance of the students attending the schools.

(c) A district charter school, an institute charter school, or a charter school collaborative that is a school food authority is eligible to receive moneys pursuant to this subsection (3) only if it is a low-performing school. A district charter school or an institute charter school that is a school food authority that receives moneys pursuant to this section must use the moneys to create, expand, or enhance its school breakfast program with the goal of improving the academic performance of the students attending the district charter school or the institute charter school.



§ 22-54.5-308. Declining enrollment districts with new charter schools - additional aid - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Declining enrollment district" means a district whose funded membership is greater than the sum of the district's average daily membership, online average daily membership, and ASCENT program average daily membership for the funding averaging period for the applicable budget year.

(b) "New charter school enrollment" means the average daily membership of a charter school for the funding averaging period for the first budget year in which the charter school operates.

(2) In a budget year in which a new district charter school that is not a multi-district online school is opened in a declining enrollment district, the declining enrollment district must receive additional aid as specified in this section to help mitigate the impact of the enrollment of pupils in the new district charter school who might otherwise have attended a traditional school in the declining enrollment district. The additional aid is available only for the first year of operation of a new district charter school in a declining enrollment district.

(3) The general assembly shall annually appropriate moneys from the general fund or any other source for additional aid to a declining enrollment district in which a new charter school is opened. The department shall distribute the additional aid to all declining enrollment districts in which new charter schools are opened in the budget year for which the aid is appropriated. The department shall distribute the additional aid among the declining enrollment districts in which new charter schools are opened in the proportion that the declining enrollment district's new charter school enrollment bears to the total new charter school enrollment in all declining enrollment districts statewide in which new charter schools are opened in the budget year for which the additional aid is appropriated; except that a declining enrollment district shall not receive more than three hundred thousand dollars of additional aid pursuant to this section.



§ 22-54.5-309. State assistance for charter schools - use of state education fund moneys - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Capital construction" means construction, demolition, remodeling, financing, purchasing, or leasing of land, buildings, or facilities used to educate pupils enrolled in or to be enrolled in a charter school.

(b) "Charter school" means a charter school authorized by a district pursuant to part 1 of article 30.5 of this title or an institute charter school.

(c) "District's certified charter school average daily membership" means the projected total average daily membership of pupils who are not online pupils, as defined in section 22-30.5-103 (6), for all qualified charter schools that receive funding from the district pursuant to section 22-30.5-111.5 for the funding averaging period for the budget year for which state education fund moneys are appropriated and distributed pursuant to subsection (4) of this section, as certified by the department pursuant to paragraph (b) of subsection (3) of this section during the budget year that immediately precedes the applicable budget year.

(d) "Institute charter schools' certified average daily membership" means the projected total average daily membership of pupils who are not online pupils, as defined in section 22-30.5-502 (9), for all qualified institute charter schools that receive funding pursuant to section 22-30.5-513.5 for the funding averaging period for the budget year for which state education fund moneys are appropriated and distributed pursuant to subsection (4) of this section, as certified by the department pursuant to paragraph (b) of subsection (3) of this section during the budget year that immediately precedes the applicable budget year.

(e) (I) "Qualified charter school" means:

(A) A charter school that is not operating in a school district facility and that has capital construction costs;

(B) A charter school that is operating in a school district facility and that has capital construction costs; or

(C) A charter school that is operating or will operate in the next budget year in a facility that is listed on the state inventory of real property and improvements and other capital assets maintained by the office of the state architect pursuant to section 24-30-1303.5, C.R.S., and that is obligated to make lease payments for use of the facility.

(II) "Qualified charter school" does not include:

(A) A charter school that is operating in a school district facility and that does not have capital construction costs;

(B) A charter school that does not have capital construction costs;

(C) A charter school that is operating or will operate in the next budget year in a facility that is listed on the state inventory of real property and improvements and other capital assets maintained by the office of the state architect pursuant to section 24-30-1303.5, C.R.S., and that is not obligated to make lease payments for use of the facility;

(D) A charter school that operates, or will operate in the next budget year, in a facility that is not listed on the statewide financial assistance priority assessment list as provided in 22-43.7-108; or

(E) A charter school that operates, or will operate in the next budget year, in a facility that is built using financial assistance awarded pursuant to the "Building Excellent Schools Today Act", article 43.7 of this title.

(2) (a) A district is eligible to receive state education fund moneys for district charter school capital construction pursuant to this section if at least one qualified district charter school receives funding from the district pursuant to section 22-30.5-111.5 during the budget year for which state education fund moneys are distributed.

(b) An institute charter school is eligible to receive state education fund moneys for institute charter school capital construction if the institute charter school receives funding from the state charter school institute pursuant to section 22-30.5-513.5 during the budget year for which state education fund moneys are distributed.

(3) (a) (I) The general assembly shall annually appropriate from the state education fund created in section 17 (4) of article IX of the state constitution to the department the amount required for distribution pursuant to this section.

(II) The department shall distribute the moneys appropriated for eligible districts and eligible institute charter schools as follows:

(A) Each qualified charter school that operates during the applicable budget year in a facility that the qualified charter school owns and that has demonstrable capital construction costs receives an amount equal to four hundred fifty dollars multiplied by the qualified charter school's average daily membership for the applicable budget year;

(B) Each qualified charter school that operates during the applicable budget year in a facility that is not owned by a district or by the qualified charter school and that has demonstrable capital construction costs receives an amount equal to three hundred dollars multiplied by the qualified charter school's average daily membership for the applicable budget year; and

(C) Each qualified charter school that operates during the applicable budget year in a facility that is owned by a district or that is listed on the state inventory of real property and improvements and other capital assets maintained by the office of the state architect pursuant to section 24-30-1303.5, C.R.S., and that has demonstrable capital construction costs receives an amount equal to one hundred dollars multiplied by the qualified charter school's average daily membership for the applicable budget year.

(b) No later than February 1 of each budget year, the department shall certify to the education committees of the senate and the house of representatives, or any successor committees, and to the joint budget committee of the general assembly the projected total average daily membership for all qualified charter schools in the state for the funding averaging period for the next budget year, as derived from reports provided to the department by districts pursuant to section 22-30.5-111.5 (2) and by institute charter schools pursuant to section 22-30.5-513.5 (2).

(4) The department shall distribute the total amount to be distributed pursuant to this section to each eligible school district and eligible institute charter school in twelve approximately equal monthly payments during the applicable budget year in conjunction with the distribution of the state's share of district total program pursuant to section 22-54.5-408.

(5) A district that receives state education fund moneys pursuant to this section must distribute all moneys received to qualified charter schools as required by section 22-30.5-111.5 and may not retain any of the moneys to defray administrative expenses or for any other purpose.

(6) In a budget year in which the general assembly does not appropriate a sufficient amount to fully fund the requirements of this section, the department shall reduce each qualified charter school's distribution by the same percentage that the deficit bears to the amount required to fully fund the requirements of this section.

(7) Pursuant to section 17 (3) of article IX of the state constitution, the moneys appropriated by the general assembly out of the state education fund, received by an eligible district or eligible institute charter school pursuant to this section, and distributed to a qualified charter school by a district pursuant to this section and section 22-30.5-111.5 are exempt from:

(a) The limitation on state fiscal year spending set forth in section 20 (7)(a) of article X of the state constitution and section 24-77-103, C.R.S.; and

(b) The limitation on local government fiscal year spending set forth in section 20 (7)(b) of article X of the state constitution.

(8) The general assembly finds that, for purposes of section 17 of article IX of the state constitution, providing funding for charter school capital construction from moneys in the state education fund created in section 17 (4) of article IX of the state constitution is a permissible use of the moneys in the state education fund because the moneys are being used for public school building capital construction as authorized by section 17 (4)(b) of article IX of the state constitution.



§ 22-54.5-310. Contingency reserve fund - created - supplemental assistance

(1) (a) There is created in the state treasury the contingency reserve fund, which consists of such moneys as the general assembly may annually appropriate to the fund. In deciding the amount to appropriate to the contingency reserve fund, the general assembly may take into consideration any recommendations the department may make, but the general assembly is not obligated to provide supplemental assistance to all districts that may be in need or to fully fund the total amount of the need. Any unexpended balance in the contingency reserve fund at the end of a fiscal year must remain in the fund and does not revert to the state general fund and shall not be transferred to another fund.

(b) The state board may approve and order payments from the contingency reserve fund for supplemental assistance to districts that are in need as the result of one or more of the following circumstances:

(I) Financial emergencies caused by an act of God or arising from extraordinary problems in the collection of taxes;

(II) Financial emergencies arising from the nonpayment of property taxes pending the outcome of an administrative appeal or litigation or both challenging the inclusion of the value of certain property in a county's abstract of assessment that resulted from a change in the applicable state law;

(III) Insufficiency of the amount of property tax levied and collected pursuant to section 39-10-114, C.R.S., to make abatements and refunds of property taxes that the district is required to make pursuant to said section;

(IV) A contingency that a district board of education could not have reasonably foreseen at the time it adopted the annual budget, including but not limited to reductions in valuation of the district in excess of twenty percent as described in section 39-10-114 (1)(a)(I)(B.5), C.R.S.;

(V) Unusual financial burden caused by instruction of children who formerly resided outside the district but are assigned to live within the district by courts or public welfare agencies. Supplemental assistance under this circumstance must not exceed the additional cost for current operations incurred by this circumstance.

(VI) Unusual financial burden caused by an increase in a district's average daily membership during a school year. Supplemental assistance under this circumstance must not exceed the additional cost incurred by the district due to the increase in average daily membership. Only districts with a funded membership of two thousand or fewer are eligible for supplemental assistance under this subparagraph (VI).

(VII) Unusual financial burden caused by a significant decline in average daily membership as a result of detachment and annexation pursuant to a reorganization plan approved pursuant to article 30 of this title.

(c) Notwithstanding the provisions of paragraph (b) of this subsection (1) concerning circumstances under which the state board may approve and order payments from the contingency reserve fund, the state board, in cases of extreme emergency, may take into consideration such other factors as it finds necessary and proper in granting supplemental assistance from the contingency reserve fund to districts that cannot maintain their schools without additional financial assistance.

(d) If the department pays supplemental assistance pursuant to subparagraph (II) of paragraph (b) of subsection (1) of this section and the disputed property is finally determined to have been properly included in the abstract of assessment, the district shall reimburse to the contingency reserve fund the amount of supplemental assistance paid, plus interest at the same rate as provided by statute for penalty interest on unpaid property taxes, after the district collects the taxes in full.

(e) In addition to a reimbursement pursuant to paragraph (d) of this subsection (1), the department shall credit to the contingency reserve fund any other reimbursement by a school district of a payment for supplemental assistance made pursuant to this subsection (1).

(2) A district may apply for supplemental assistance pursuant to subsection (1) of this section by submitting to the department an application that, at a minimum, describes fully the grounds upon which it relies for assistance. The president and secretary of the district board of education shall swear under oath to the contents of the application.

(3) The state board shall investigate each application, as it deems necessary, and, if it finds that an application should be approved, it shall determine the amount of supplemental assistance that the district receives. In determining which districts receive supplemental assistance pursuant to this section and the amount of the assistance, the state board shall consider the amount of the supplemental assistance requested by the district as a percentage of the district's total program. By order upon the state treasurer, the state board shall direct payment of the specified amount of supplemental assistance from the contingency reserve fund to the treasurer of the eligible district for credit to the general fund of the district.



§ 22-54.5-311. Education innovation grant program - board created - fund created - rules - report - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Board" means the education innovation board created in subsection (7) of this section.

(b) "Educators" means teachers, principals, and administrators.

(c) "Expanded learning time" means an initiative to extend the length of the school day or to increase the number of school days for all students attending the school and to improve the use of learning time throughout the school day and improve academic achievement, eliminate the achievement and growth gaps among student groups disaggregated by race, and increase student engagement. The additional time must allow for more time for a combination of core academics, engaging enrichment programs, and teacher collaboration and professional development.

(d) "Fund" means the education innovation grant fund created in subsection (9) of this section.

(2) The education innovation grant program is created in the department to provide moneys to educators, local education providers, and boards of cooperative services to implement innovations in the delivery of public preschool, elementary, and secondary education in the state. The department shall recommend grant recipients to the board, and the board shall award grants for education innovation initiatives out of any moneys available in the fund.

(3) (a) The department shall publish policies that specify the procedures and timelines by which an educator, a local education provider, or a board of cooperative services may apply for an education innovation grant. An educator who is employed by a district must obtain the approval of the board of education of the applicable district before applying to the department for a grant.

(b) Each application must include a description of the education innovation initiative the applicant will implement using the grant moneys and the manner in which the applicant will measure whether the initiative is effective in eliminating the achievement and growth gaps among student groups disaggregated by race and in improving student retention, reducing dropout rates, and increasing graduation rates. Applicants are encouraged to apply for grants to implement expanded learning time initiatives and other initiatives that are likely to result in significant student academic growth.

(4) (a) The department shall accept and evaluate grant applications and, for each application received, recommend to the board whether a grant should be awarded and the amount and duration of the grant. To evaluate grant applications, the department shall create a rubric of measurements designed to identify education innovation initiatives that are most likely to result in eliminating the achievement and growth gaps among student groups disaggregated by race and in improving student retention, reducing dropout rates, and increasing graduation rates and may result in improving student academic achievement. In addition, in evaluating grant applications, the department shall:

(I) Give priority to applications to implement education innovation initiatives for schools and districts that are implementing improvement, priority improvement, or turnaround plans;

(II) Give preference to grant applications to implement expanded learning time initiatives or other education initiatives that are likely to eliminate the achievement and growth gaps among student groups disaggregated by race, improve student retention, reduce dropout rates, and increase graduation rates and may improve student academic achievement;

(III) Give preference to grant applications that include a plan to implement the initiative after the grant expires; and

(IV) Take into account any grant funding for education initiatives that the applicant receives from other sources.

(b) Subject to available appropriations, the board shall award the education innovation grants, taking into account:

(I) The recommendations of the department;

(II) Each applicant's demonstrated ability to sustain the proposed initiative after grant moneys are no longer available; and

(III) The number of years, if any, that each applicant has already received education innovation grant funding and the success achieved by implementing the initiative.

(c) An applicant that receives an education innovation grant may apply to renew the grant in subsequent years; except that an applicant may receive education innovation grant moneys for the same initiative for no more than five school years.

(d) An applicant that receives an education innovation grant and applies for a second or subsequent education innovation grant for the same initiative must, with each application, submit a report that sets forth the success of the initiative in eliminating the achievement and growth gaps among student groups disaggregated by race, improving student retention, reducing dropout rates, increasing graduation rates, and improving student academic achievement.

(5) The department shall adopt methods of measuring the success of each education innovation initiative in eliminating the achievement and growth gaps among student groups disaggregated by race, improving student retention, reducing dropout rates, and increasing graduation rates and in improving student academic achievement. Each grant recipient shall report the information required by the department to apply the methods. The department shall communicate to local education providers and boards of cooperative services descriptions of the successful education innovation initiatives, including best practices and strategies.

(6) Within six months after the end of each budget year in which the board awards education innovation grants, the department shall submit to the education committees of the senate and the house of representatives, or any successor committees, a report describing at a minimum the education innovation initiatives that received grants, the amount awarded to each initiative, and the results achieved by each initiative. The report shall also describe the organizations that receive technical grants as provided in subsection (8) of this section to support applicants in writing grants and implementing initiatives, including the amount and duration of and any duties associated with the technical grant.

(7) (a) There is created in the department the education innovation board to perform the duties specified in this section. The board shall exercise its powers and perform its duties and functions under the department as if the same were transferred to the department by a type 2 transfer as defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S. The board consists of fifteen members appointed as follows:

(I) The governor, with the advice and consent of the senate, shall appoint eleven members as follows:

(A) One person who is a member of a statewide business organization or association;

(B) One person who is an employee of an education policy and advocacy organization;

(C) One person who is a teacher in a public school in Colorado;

(D) One person who is an employee of a charter school in Colorado;

(E) One person who is a school executive in a public school or school district in Colorado;

(F) One person who is a member of a school district board of education in Colorado;

(G) One person who is a citizen of the state of Colorado;

(H) One member who represents a statewide organization of teachers;

(I) One member who represents a statewide organization of charter schools;

(J) One member who represents a statewide organization of school executives;

(K) One member who represents a statewide organization of school district boards of education; and

(II) The president and the minority leader of the senate and the speaker and the minority leader of the house of representatives shall each appoint one member to the board.

(b) The appointing authorities shall consider ethnicity, gender, and geographic representation in appointing members to the board. In addition, the appointing authorities shall consider each appointee's background and experience in developing, guiding, and evaluating innovative efforts in education, in business, or in some other sector. The appointing authorities shall make the initial appointments to the board no later than July 1, 2014. Each member of the board serves at the pleasure of the appointing authority. Each member of the board serves a four-year term; except that two of the members initially appointed by the governor serve two-year terms, and two of the members initially appointed by the governor serve one-year terms. If a vacancy arises on the board, the original appointing authority shall appoint a person to fill the vacancy for the remainder of the term.

(c) The board shall elect a chair from among its members to serve for a term not to exceed two years, as the board determines. A member is not eligible to serve as chair for more than two successive terms.

(d) The members of the board serve without compensation and without reimbursement for expenses.

(e) This subsection (7) is repealed, effective September 1, 2023. Prior to repeal, the board shall be reviewed as provided for in section 2-3-1203, C.R.S.

(8) (a) An applicant may select an organization to provide technical assistance to the applicant in writing the grant application and in implementing the initiative for which the applicant seeks a grant. The applicant may apply to the department for approval of the organization. If the department approves the organization, the board may approve a technical grant for the organization to offset the organization's costs in assisting the applicant. In issuing the grant, the board may specify certain duties or activities that the organization must complete using the grant moneys.

(b) The board, with support from the department, shall research and identify organizations that may be appropriate to assist grant applicants in writing the grant applications and in implementing the initiatives. The board shall publicize the list of appropriate organizations through the department's website.

(9) (a) There is created in the state treasury the education innovation grant fund. The fund consists of any moneys the general assembly may appropriate to the fund and any moneys the state treasurer may credit to the fund pursuant to paragraph (d) of this subsection (9).

(b) It is the intent of the general assembly, beginning in the 2015-16 budget year, to appropriate annually one hundred million dollars to the fund from revenues received from an increase in state tax revenues for the purpose of funding public education, which increase is approved by a statewide ballot measure. It is further the intent of the general assembly that the appropriation of those moneys for the fund take priority over other appropriations of those moneys.

(c) The moneys in the fund are subject to annual appropriation by the general assembly to the department for the direct and indirect costs incurred in implementing this section. The moneys appropriated to the fund are allocated as follows:

(I) The department may expend up to one percent of the total amount of moneys annually appropriated from the fund to offset the administrative costs that the department incurs in implementing this section;

(II) The board shall expend up to three percent of the moneys annually appropriated from the fund to award technical grants to approved organizations as provided in subsection (8) of this section; and

(III) Of the amount of moneys annually appropriated from the fund that remains after the expenditures described in subparagraphs (I) and (II) of this paragraph (b), the board shall award seventy-five percent to local education providers that seek education innovation grants and are implementing improvement, priority improvement, or turnaround plans and twenty-five percent to educators, other local education providers, and boards of cooperative services that seek education innovation grants.

(d) (I) The department may seek and accept gifts, grants, or donations from private or public sources for the purposes of this section; except that the department may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this section or any other law of the state. The department shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the fund.

(II) The general assembly finds that implementation of this section does not rely, in whole or in part, on gifts, grants, or donations received pursuant to this paragraph (c), Therefore, the department is not subject to the notification requirements specified in section 24-75-1303 (3), C.R.S.

(e) The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year must remain in the fund and shall not be credited or transferred to the general fund or another fund.






Part 4 - Administration

§ 22-54.5-401. County public school fund - created

(1) There is created in the office of the county treasurer of each county a continuing fund, to be known as the county public school fund, into which is paid the proceeds of all county school moneys.

(2) The county treasurer shall charge a collection fee of one-quarter of one percent upon moneys collected for or distributed to a district located in whole or in part in the county from taxes levied for the general fund of the district.

(3) Each district in the county is entitled to receive distribution during a budget year of moneys in the county public school fund in the same proportion that its funded membership in the county for the budget year bears to the aggregate of the funded membership of all districts in the county for the budget year.

(4) The department shall determine the proportionate part of the county public school fund that the county treasurer distributes during the budget year to each district in the county. On or before the first day of each budget year, the department shall certify the determination to the county treasurer. The certified proportions are the basis upon which the country treasurer distributes the moneys in the fund during the ensuing budget year. At the end of each month during the budget year, the county treasurer shall credit or pay over the proper proportions of the moneys in the fund to the general funds of the districts in the county.

(5) For the purpose of determination and certification by the state board and distribution of moneys in the fund, the funded membership of a joint district for a budget year shall be apportioned and assigned to the portion of the district in each county that has territory in the district in the same proportion as the portion of the district's funded membership for the budget year that is attributable to pupils who reside in each county bears to the total funded membership of the joint district for the budget year. The secretary of the board of education of each joint district shall certify to the state board the required information applicable to each county.



§ 22-54.5-402. Adjustments in valuation for assessment

(1) For each budget year, in calculating the total amount of revenue that a district is entitled to receive from the property tax levy for the general fund of a district during the budget year, the valuation for assessment of a district shall be adjusted as provided in subsection (2) of this section.

(2) If the valuation for assessment of a district includes the value of a certain property that was formerly tax-exempt but becomes taxable as a result of a change in the applicable state law and the inclusion is challenged by administrative appeal or litigation or both and the property taxes attributable to the property are not paid pending the outcome of the challenge, the valuation for assessment attributable to the property is subtracted from the valuation for assessment of the school district. If the property is finally determined to have been properly included in the district's valuation for assessment, the valuation for assessment attributable to the property is restored to the district's valuation for assessment, and the district, after collection of taxes, shall reimburse the state general fund in full plus interest at the same rate as provided by statute for penalty interest on unpaid property taxes.



§ 22-54.5-403. Joint districts

(1) The board of education of a joint district shall determine the location of its administrative headquarters and shall notify both the state board and the treasurer of each county in which any territory of the joint district is situated of the location.

(2) Allocation of moneys in the county public school fund to a joint district that is partially situated in a county shall be made on the basis set forth in section 22-54.5-401.

(3) The county treasurer of a county in which part of a joint district is situated shall credit all moneys collected under this article to the joint district and at the end of each month shall pay the moneys to the treasurer of the county in which the administrative headquarters of the joint district is located who shall credit or pay the moneys to the general fund of the joint district. The treasurer of the county in which the administrative headquarters of the joint district is located shall not charge for collection of moneys transferred from other counties. Warrants of a joint district shall be drawn only upon the treasurer of the county in which its administrative headquarters is located in those cases where a district has not elected under law to withdraw its funds from the custody of the county treasurer.



§ 22-54.5-404. Valuations for assessment - reports to the state board

(1) On or before November 15 of each year, the property tax administrator shall certify to the state board the valuations for assessment of all taxable property within each county and for each district or portion of a joint district in each county; except that the time for certification for the city and county of Denver is on or before December 20. The property tax administrator fulfills the requirements of this section by providing to the state board the certified copies of the board of county commissioners' certification of levies and revenue to the county assessor and the property tax administrator, as provided by section 39-1-111 (2), C.R.S.

(2) If the valuation for assessment for all or a part of a district has been divided for an urban renewal area, pursuant to section 31-25-107 (9)(a), C.R.S., any report under this section must be based upon that portion of the valuation for assessment under section 31-25-107 (9)(a)(I), C.R.S., so long as the division remains in effect.



§ 22-54.5-405. Average daily membership - reports to state board - calculation - department duties

(1) Each district and each institute charter school shall certify to the department for each quarter of the school year the district's or institute charter school's membership for each school day during the quarter, including specifying the number of preschool pupils, at-risk pupils, and English language learners. The district and the institute charter school shall also certify to the department for each quarter of the school year the number of the district's or institute charter school's pupils who are enrolled each school day during the quarter in a multi-district online school, including specifying the number of at-risk pupils and English language learners, or in the ASCENT program. The state board by rule shall establish the timelines and reporting requirements for submitting quarterly membership and enrollment certifications throughout the school year.

(2) The department shall calculate each district's and each institute charter school's average daily membership, preschool program average daily membership, at-risk pupil average daily membership, English language learner average daily membership, online average daily membership, and ASCENT program average daily membership for:

(a) Each quarter of the school year by totaling the daily, preschool program, at-risk pupil, or English language learner membership or the daily multi-district online school or ASCENT program enrollment for the quarter and dividing each respective sum by the number of school days in the respective district's or institute charter school's quarter of the school year;

(b) The first and last halves of each school year by totaling the daily, preschool program, at-risk pupil, or English language learner membership or the daily multi-district online school or ASCENT program enrollment for the first two quarters of the school year, or the last two quarters of the school year, whichever is applicable, and dividing each respective sum by the total number of school days in the respective district's or institute charter school's first two quarters of the school year or last two quarters of the school year, whichever is applicable;

(c) Each school year by totaling the daily, preschool program, at-risk pupil, or English language learner membership or the daily multi-district online school or ASCENT program enrollment for the school year and dividing each respective sum by the total number of school days in the respective district's or institute charter school's school year; and

(d) Each funding averaging period by totaling the daily, preschool program, at-risk pupil, or English language learner membership or the daily multi-district online school or ASCENT program enrollment for the funding averaging period and dividing each respective sum by the total number of school days in the respective district's or institute charter school's funding averaging period.

(3) The department shall use the average daily membership, preschool program average daily membership, at-risk pupil average daily membership, English language learner average daily membership, online average daily membership, and ASCENT program average daily membership for the applicable funding averaging period to calculate each district's and each institute charter school's funded membership, total program, and investment moneys for each budget year.

(4) Notwithstanding any provision of this article to the contrary, the department, in calculating average daily membership, preschool program average daily membership, at-risk pupil average daily membership, English language learner average daily membership, online average daily membership, and ASCENT program average daily membership as provided in this section, shall adjust the calculation as necessary to ensure that a single student is not counted as more than a full-time pupil.

(5) A pupil who is identified as an at-risk pupil as provided in section 22-54.5-411 once during a school year is presumed to qualify as an at-risk pupil throughout the remainder of the school year.



§ 22-54.5-406. Attendance in district other than district of residence

(1) (a) A district that pays tuition for a pupil who resides in the district to attend public school in another Colorado school district or in a school district of an adjoining state shall report and be entitled to support for that pupil. A district shall not report a pupil who is from another district and whose tuition is paid by the pupil's district of residence.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), if a child with disabilities enrolls in a district other than the child's district of residence, the district in which the child with disabilities enrolls may include the child in the district's membership for funding pursuant to this article and may contract with the child's district of residence for payment of tuition in accordance with section 22-20-109 (4).

(2) A court of record, the department of human services, or another agency that is authorized to place a child in a residential child care facility shall notify the child's school district of residence, the district in which the child will receive educational services, and the department of the placement within fifteen days after the placement.



§ 22-54.5-407. State public school fund - created

(1) (a) There is created in the office of the state treasurer a fund, separate from the general fund, to be known as the state public school fund. The state treasurer shall credit to the state public school fund all distributions from the state public school income fund made on or after December 31, 1973, the state's share of all moneys received from the federal government pursuant to the provisions of section 34-63-102, C.R.S., and such additional moneys as the general assembly appropriates, which are necessary to meet the state funding requirements specified in this article. Moneys annually appropriated by the general assembly shall be transferred from the state general fund and credited to the state public school fund in four quarterly installments on July 1, September 30, December 31, and March 31 to ensure the availability of funds for the required distribution of state moneys to districts and institute charter schools. The amounts of the quarterly installments are determined in accordance with estimates prepared by the department with respect to the required distribution of state moneys to districts and institute charter schools.

(b) Any unexpended balance of moneys appropriated by the general assembly in the state public school fund at the end of a fiscal year remains in the state public school fund and is available for distribution during the following fiscal year.

(2) No later than thirty days before the beginning of the budget year, the department shall determine the estimated requirements to provide each district and each institute charter school the amount it is eligible to receive from the state during the next ensuing fiscal year of the state. The general assembly shall base the amount of the appropriation to the state public school fund on the requirements necessary to provide all districts and institute charter schools with the amounts they are each eligible to receive from the state pursuant to the provisions of this article during the next ensuing state fiscal year.

(3) Notwithstanding any provision of this article to the contrary, of the total amount appropriated by the general assembly in the annual appropriation bill for each budget year to meet the state's share of the total program of all districts and the total funding for all institute charter schools, the department may transfer an amount specified by the general assembly in the annual general appropriation act for that budget year to offset the direct and indirect administrative costs incurred by the department in implementing the provisions of this article. The total program of each district that receives state share and the total funding for each institute charter school is reduced by a percentage determined by dividing the amount of the transfer by the total program of all districts that receive state share plus the total funding for all institute charter schools. The state share of each district is reduced by the amount of the reduction in the district's total program or the amount of state share, whichever is less. The funding for each institute charter school is reduced by the amount of the reduction in the institute charter school's total program. The department shall ensure that the reduction in state share and institute charter school funding required by this subsection (3) is accomplished before the end of the budget year. The reductions described in this subsection (3) are in addition to any reduction that may be required pursuant to section 22-54.5-408 (3).

(4) The department shall annually identify by audit of districts, the state charter school institute, and institute charter schools any overpayments made to school districts and institute charter schools. The net amount of overpayments recovered by the department during a fiscal year that would otherwise be transmitted to the state treasurer for deposit in the general fund shall instead be transmitted to the state treasurer for deposit in the state public school fund. The amount is available for appropriation to the department in subsequent fiscal years.

(5) The department shall reimburse districts for educational services provided to juveniles pursuant to section 22-32-141 from moneys appropriated to the state public school fund for that purpose.

(6) The department shall pay from moneys appropriated to the state public school fund all publishing costs associated with the annual printing of the laws enacted by the general assembly concerning education.



§ 22-54.5-408. Distribution from state public school fund

(1) (a) No later than June 30 of each year, the state board shall determine the amount of the state share of each district's total program and the amount of investment moneys for each district for the budget year beginning on July 1, and the total for all districts. The amount for each district is payable from the state public school fund in twelve approximately equal monthly payments during the budget year; except that:

(I) The department shall adjust the payments following the certification of valuations for assessment to the state board pursuant to section 22-54.5-404;

(II) The department shall adjust the payments following certification pursuant to section 22-54.5-405 of membership and multi-district online school and ASCENT program enrollment for the first quarter of the then-current school year; and

(III) The department shall adjust the payments in accordance with a district's instructions given pursuant to paragraph (b) of this subsection (1).

(b) A district may give written instructions to the state board directing the department to transfer a specified portion of a monthly payment or monthly payments that the district is otherwise entitled to receive pursuant to this section to the department of labor and employment for the district's cost of participating in school-to-work alliance programs. The written instructions must specify the amount that the department must transfer to the department of labor and employment from the district's payment for a specified month or months. The district shall submit the written instructions to the state board no later than the fifth day of the first month in which the amount is transferred to the department of labor and employment.

(2) (a) No later than June 30 of each year, the state board shall determine the amount of each institute charter school's funding calculated pursuant to section 22-54.5-202 and the amount of each institute charter school's investment moneys for the budget year beginning on July 1, and the total for all institute charter schools. The amount for each institute charter school is payable from the state public school fund in twelve approximately equal monthly payments during the budget year; except that the department shall adjust the payments following certification pursuant to section 22-54.5-405 of membership and multi-district online school and ASCENT program enrollment for the first quarter of the then-current school year.

(b) The department shall transfer the institute charter school funding to the state charter school institute for distribution pursuant to section 22-30.5-513.5; except that the department may withhold up to one percent of the total amount distributed to the state charter school institute to offset the reasonable and necessary expenses the department incurs in implementing part 5 of article 30.5 of this title.

(3) (a) The general assembly shall make annual appropriations to fund the state share of the total program of all districts, the total program of all institute charter schools, and the investment moneys for all districts and institute charter schools.

(b) If the appropriation, as established in the general appropriation act, for the state share of the total program of all districts, the total program of all institute charter schools, and the investment moneys for all districts and institute charter schools pursuant to this article, for a budget year is not sufficient to fully fund the state share for districts, the total program for institute charter schools, and the investment moneys for all districts and institute charter schools, the department shall submit a request for a supplemental appropriation in an amount that will fully fund the state share for districts, the total program for institute charter schools, and the investment moneys for all districts and institute charter schools. The department shall submit the request to the general assembly during the fiscal year in which the funding deficit occurs.

(c) If the general assembly does not make a supplemental appropriation to fully fund the state share of total program of all districts, the total program of all institute charter schools, and the investment moneys for all districts and institute charter schools, or the general assembly enacts a supplemental appropriation to reduce the state share of total program of all districts, the total program for institute charter schools, and the investment moneys for all districts and institute charter schools, the department shall reduce the state share for each district, and the funding for each institute charter school as provided in this paragraph (c). The department shall reduce the total program of each district that receives state share and the total program of each institute charter school by a percentage determined by dividing the deficit in the appropriation or the reduction in the appropriation, whichever is applicable, by the total program of all districts that receive state share and all institute charter schools. The department shall reduce the state share of each district by the amount of the reduction in the district's total program or the amount of state share, whichever is less. The department shall reduce the funding for each institute charter school by the amount of the reduction in the institute charter school's total program. The department shall ensure that it accomplishes the reduction in state share required by this paragraph (c) before the end of the budget year.

(4) No later than the fifteenth day of each month, the state board shall certify to the state treasurer the amount payable to each district and to the state charter school institute for institute charter schools in accordance with this section during the month and the amount, if any, to be transferred to the department of labor and employment during the month in accordance with paragraph (b) of subsection (1) of this section.

(5) No later than the twenty-fifth day of each month, the state treasurer shall:

(a) Pay the amount certified as payable to each district, less the total amount of any direct payments of principal and interest due on bonds pursuant to section 22-30.5-406 made by the state treasurer on behalf of a charter school authorized by the district, directly to the treasurer of each district or, in accordance with written instructions from the district, directly to an account designated by the district that allows the district to retain title to the moneys;

(b) Transfer the amount certified, if any, to the department of labor and employment; and

(c) Pay the amount certified as payable to the state charter school institute directly or, in accordance with written instructions from the state charter school institute, directly to an account designated by the state charter school institute that allows the state charter school institute to retain title to the funds.

(6) The state board shall take care to avoid overpayment of state moneys. If the department finds that a district or the state charter school institute has been overpaid in a month, the state board shall adjust the following monthly payment or payments to the district or the state charter school institute so as to recover the amount overpaid. If an overpayment cannot be recovered, the district or the state charter school institute that received the overpayment shall refund the overpayment amount to the state public school fund.



§ 22-54.5-409. Facility school funding - rules - definitions - legislative declaration

(1) As used in this section, unless the context otherwise requires:

(a) "Approved facility school" has the same meaning as provided in section 22-2-402 (1).

(b) "Facility" has the same meaning as provided in section 22-2-402 (3).

(c) "Pupil enrollment" means the number of students receiving educational services at an approved facility school or state program.

(d) "State program" means the Colorado school for the deaf and the blind or the education program operated by the Colorado mental health institute at Pueblo or Fort Logan for students for whom the institute has responsibility because of a court order or other action by a public entity in Colorado.

(e) "Statewide base per pupil funding" means the amount specified in section 22-54.5-201 (3)(b).

(2) (a) The general assembly finds that:

(I) The unique environments of approved facility schools and state programs and the population of students that they serve create obstacles to learning and academic growth that other public schools and students do not encounter;

(II) Because approved facility schools and state programs must operate year round, their need for funding remains constant year round; and

(III) Although students in approved facility schools may or may not be economically at-risk, the circumstances that have resulted in their placement in approved facility schools and state programs make it likely that they are academically at-risk and require costly educational support services to achieve academic growth.

(b) The general assembly finds, therefore, that it is appropriate to fund approved facility schools and state programs:

(I) By an additional one-third above the statewide base per pupil funding amount to recognize the increased costs of educating students in approved facility schools and state programs year round; and

(II) By an additional forty percent above the statewide base per pupil funding amount to offset the increased costs inherent in providing education services to the students who are placed in approved facility schools and state programs.

(3) Each approved facility school and state program that meets the requirements of this section receives education program funding, which the department shall distribute pursuant to subsection (4) of this section. The amount of funding available for all approved facility schools and state programs in a budget year is an amount equal to the pupil enrollment of each approved facility school and state program for the applicable budget year multiplied by an amount equal to one and seventy-three hundredths of the statewide base per pupil revenue for the applicable budget year.

(4) (a) To receive education program funding pursuant to this section, an approved facility school or a state program must, on or before the fifteenth day of each month, report to the department, in a manner determined by the department, the actual number of students who received educational services at the facility school or state program for the prior calendar month and the corresponding number of full-time equivalent students to which the approved facility school or state program provided educational services. The department may accept amended monthly reports from an approved facility school or a state program before making the distribution of funding for the applicable month pursuant to paragraph (b) of this subsection (4).

(b) On or before the fifteenth day of the month following the month in which an approved facility school or a state program reported the number of students to which it provided educational services and the number of full-time equivalent students to which the approved facility school or state program provided services pursuant to paragraph (a) of this subsection (4), the department shall pay the approved facility school or state program a proportional amount of the total amount of education program funding as determined pursuant to subsection (3) of this section, based on the approved facility school's or state program's reported number of full-time equivalent students.

(c) The department may prorate the payments made pursuant to paragraph (b) of this subsection (4) if the department determines that proration is necessary to accommodate a projected shortfall in education program funding as calculated pursuant to subsection (3) of this section.

(5) In each applicable budget year, the general assembly shall appropriate to the department the amount required for education program funding pursuant to subsection (3) of this section.

(6) (a) The state board shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., as necessary for the administration and enforcement of this section. In promulgating the rules, the state board shall seek input from approved facility schools, state programs, districts, and organizations that represent facility schools.

(b) In promulgating rules pursuant to paragraph (a) of this subsection (6), the state board shall seek input from the facility schools board created in section 22-2-404.

(7) The general assembly finds and declares that, for the purposes of section 17 of article IX of the state constitution, providing funding for pupils who are placed in a facility and receive educational services through an approved facility school, who attend the Colorado school for the deaf and the blind, or who receive educational services through an education program operated by the Colorado mental health institute at Pueblo or Fort Logan is a program for accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-54.5-410. Funding - allocation within districts - rules

(1) (a) Each district shall annually calculate the district's per pupil at-risk funding, including any at-risk supplemental payment received pursuant to section 22-54.5-303 (3), by dividing the total amount of at-risk funding received by the district for the applicable budget year by the number of at-risk pupils enrolled in the district each school day, totaled for the applicable funding averaging period and divided by the number of school days in the applicable funding averaging period.

(b) Each district shall annually allocate the district at-risk funding as follows:

(I) To each charter school of the district, an amount equal to the per pupil at-risk funding multiplied by the charter school's at-risk pupil average daily membership for the applicable funding averaging period; and

(II) To each public school of the school district that is not a charter school, the district's state share portion of the per pupil at-risk funding multiplied by the public school's at-risk pupil average daily membership for the applicable funding averaging period.

(2) (a) Each district shall annually calculate the district's per pupil English language learner funding by dividing the total amount of English language learner funding received by the district for the applicable budget year by the district's English language learner average daily membership for the applicable funding averaging period.

(b) Each district shall annually allocate the district English language learner funding as follows:

(I) To each charter school of the district, an amount equal to the per pupil English language learner funding multiplied by the charter school's English language learner average daily membership for the applicable funding averaging period; and

(II) To each public school of the district that is not a charter school, the district's state share portion of the per pupil English language learner funding multiplied by the public school's English language learner average daily membership for the applicable funding averaging period.

(3) Following certification pursuant to section 22-54.5-405 of membership and multi-district online school enrollment for the first quarter of the then-current school year, the district shall recalculate its per pupil at-risk funding and per pupil English language learner funding and adjust the distribution to charter schools and other public schools of the district accordingly.

(4) (a) The principal of each public school that is not a charter school and that receives an allocation of per pupil at-risk funding and per pupil English language learner funding pursuant to this section shall develop a budget that specifies how the principal will use the moneys for programs and personnel that primarily serve at-risk and English language learners enrolled at the public school. The principal shall design the budget to enable the public school to meet the district-adopted achievement targets for at-risk pupils and English language learners enrolled in the district. Before implementing the budget, the principal shall submit the budget to the district superintendent, or a designee, for review and comment. The superintendent or the designee shall review the budget for alignment with the major improvement strategies identified in the school's performance, improvement, priority improvement, or turnaround plan for at-risk pupils and English language learners using the standards, curricula, programs, and interventions approved by the district board of education. If the budget does not align with the standards, curricula, programs, or interventions approved by the district board of education, the board may approve the standards, curricula, programs, or interventions set forth in the principal's budget. In creating the budget, the principal shall ensure that the at-risk funding is not used for programs, activities, or personnel that do not primarily serve at-risk pupils and that the English language learner funding is not used for programs, activities, or personnel that do not primarily serve English language learners.

(b) A principal may use the at-risk funding allocated to the principal's public school pursuant to this section to purchase at-risk programs or services from the district and may use the English language learner funding allocated to the principal's public school to purchase English language learner programs or services from the district.

(c) A principal may choose to forego the control of at-risk funding and English language learner funding allocated to the principal's public school pursuant to this section, in which case the district maintains control of the at-risk funding and English language learner funding allocated to the public school.

(5) Each district shall use the local share of the at-risk funding to provide programs, activities, and personnel that primarily serve at-risk pupils. Each district shall use the local share of the English language learner funding to provide programs, activities, and personnel that primarily serve English language learners.

(6) Notwithstanding any provision of this section to the contrary, a district may apply to the state board for a waiver of the requirements of this section regarding distribution of per pupil at-risk funding and per pupil English language learner funding to the schools of the district that are not charter schools. The state board may grant the waiver by a majority vote only if it finds that the district has in place and is implementing a student-based funding allocation plan that distributes a significant portion of the district's funding to the control of the principals of the schools of the district that are not charter schools. The state board may promulgate rules as necessary to implement this subsection (6).

(7) Notwithstanding any provision of this section to the contrary, a district that is subject to a court order or court-approved consent decree, or to a settlement agreement with the United States department of justice or the office for civil rights of the United States department of education, that directs the district's implementation of English language acquisition programs is not required to allocate any portion of the English language learner funding to the public schools of the district that are not charter schools.



§ 22-54.5-411. National school lunch eligibility - applications

(1) Except as otherwise provided in subsection (2) of this section, each school of a district, including each charter school of a district, and each institute charter school shall include in the materials for pupil registration the pupil application form to participate under the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., referred to in this section as the "pupil application form". The registration materials must include an explanation to parents that the school of the district, district charter school, or institute charter school uses the pupil application form to determine whether the school of the district, district charter school, or institute charter school is eligible for at-risk funding on behalf of the pupil and that, by filling out the form, the parent is ensuring that the school district or school will receive the at-risk funding to which it is entitled based on the population of at-risk pupils served by the school district or school.

(2) If one or more schools of a school district or if a district charter school or an institute charter school does not participate in the federal child nutrition programs under the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., or the federal "Child Nutrition Act of 1966", 42 U.S.C. sec. 1771 et seq., the school district, the district charter school, or the institute charter school shall use the family economic data survey form created by the department, in lieu of the pupil application form, to identify pupils who qualify as at-risk pupils.

(3) In certifying the average daily enrollment pursuant to section 22-54.5-405, the secretary of the board of education of each district and each institute charter school shall specify as at-risk pupils those pupils identified through use of the pupil application form and the family economic data survey form. A pupil who is identified as an at-risk pupil once during a school year is presumed to qualify as an at-risk pupil throughout the remainder of the school year.



§ 22-54.5-412. Preschool through twelfth grade education reserve fund - created

(1) There is created in the state treasury the preschool through twelfth grade education reserve fund, referred to in this section as the "reserve fund". The general assembly shall appropriate to the reserve fund an amount equal to up to forty percent of the revenues received by the state before July 1, 2015, as a result of a citizen-initiated increase in state tax revenues for the purpose of funding preschool through twelfth grade public education, which increase is approved by a majority of the votes cast in the statewide election held in November 2013. The moneys in the reserve fund are subject to annual appropriation by the general assembly for the purposes specified in section 22-54.5-102 (3).

(2) The state treasurer may invest any moneys in the reserve fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the reserve fund to the reserve fund. Any unexpended and unencumbered moneys remaining in the reserve fund at the end of a fiscal year must remain in the reserve fund and shall not be credited or transferred to the general fund or another fund.



§ 22-54.5-413. Educator effectiveness reserve fund - created

(1) There is created in the state treasury the educator effectiveness reserve fund. The general assembly shall appropriate to the educator effectiveness reserve fund an amount equal to up to fifteen percent of the revenues received by the state before July 1, 2015, as a result of a citizen-initiated increase in state tax revenues for the purpose of funding preschool through twelfth grade public education, which increase is approved by a majority of the votes cast in the statewide election held in November 2013. The moneys in the educator effectiveness reserve fund are subject to annual appropriation by the general assembly for initiatives to recruit, prepare, and retain effective educators, giving first priority to supporting initiatives that exist as of the effective date of this section.

(2) The state treasurer may invest any moneys in the educator effectiveness reserve fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the educator effectiveness reserve fund to the educator effectiveness reserve fund. Any unexpended and unencumbered moneys remaining in the educator effectiveness reserve fund at the end of a fiscal year must remain in the educator effectiveness reserve fund and shall not be credited or transferred to the general fund or another fund.



§ 22-54.5-414. Education technology fund - created

(1) There is created in the state treasury the education technology fund. The general assembly shall appropriate to the education technology fund an amount equal to up to five percent of the revenues received by the state before July 1, 2015, as a result of a citizen-initiated increase in state tax revenues for the purpose of funding preschool through twelfth grade public education, which increase is approved by a majority of the votes cast in the statewide election held in November 2013. The moneys in the education technology fund are subject to annual appropriation by the general assembly to assist school districts and public schools in purchasing and maintaining technology, including hardware and software, that is needed to support educational reforms and programmatic enhancements.

(2) The state treasurer may invest any moneys in the education technology fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the education technology fund to the education technology fund. Any unexpended and unencumbered moneys remaining in the education technology fund at the end of a fiscal year must remain in the education technology fund and shall not be credited or transferred to the general fund or another fund.









Article 55 - State Policies Relating to Section 17 of Article Ix of the State Constitution

§ 22-55-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Section 17 of article IX of the state constitution, which was approved by the registered electors of this state at the 2000 general election, requires the general assembly to increase funding for preschool through twelfth grade public education and for categorical programs;

(b) Specifically, section 17 of article IX of the state constitution requires:

(I) A specified percentage of state income tax revenues collected on income earned on or after December 28, 2000, to be diverted to a newly created state education fund from which moneys may be appropriated only for specified education-related purposes;

(II) The general assembly to annually increase the statewide base per pupil funding for public education from preschool through the twelfth grade and total state funding for all categorical programs by at least the rate of inflation plus one percentage point for state fiscal years 2001-02 through 2010-11, and by at least the rate of inflation for state fiscal year 2011-2012 and each succeeding state fiscal year; and

(III) The general assembly to annually increase the general fund appropriation for total program education funding under the "Public School Finance Act of 1994", article 54 of this title, or any successor act, for each state fiscal year from 2001-02 through 2010-11 by at least five percent over the amount of the prior year's general fund appropriation for total program education funding, unless Colorado personal income grows less than four and one-half percent between the two calendar years preceding the state fiscal year in which an appropriation is made.

(2) The general assembly further finds and declares that:

(a) It is the duty and intent of the general assembly to comply with the requirements of section 17 of article IX of the state constitution;

(b) It is within the legislative prerogative of the general assembly to enact legislation to implement section 17 of article IX of the state constitution that will ensure compliance with the requirements of said section 17 of article IX and facilitate its operation;

(c) In enacting legislation to implement section 17 of article IX of the state constitution:

(I) The general assembly has attempted to interpret the provisions of section 17 of article IX of the state constitution in a manner that gives its words their natural and obvious significance;

(II) The general assembly has attempted to ascertain the intent of the proponents who initiated section 17 of article IX of the state constitution and the voters who adopted it and to apply other generally accepted rules of constitutional construction where the meaning of said section 17 of article IX is uncertain.

(3) The general assembly further finds and declares that:

(a) Because the amount of funding provided for the prior state fiscal year plays a significant role in the calculation of the minimum amount of the increase in state appropriations for education required for each state fiscal year by section 17 of article IX of the state constitution, the amount of money that the state will be required to spend for education funding for each state fiscal year will increase dramatically over time due to a compounding effect;

(b) Since section 17 of article IX of the state constitution does not create any new tax, increase the rate of any existing tax, or otherwise increase the amount of revenues that will be collected by the state, some of the increases in state education funding that said section 17 of article IX requires will affect the amount of money available to fund other state programs and services;

(c) In enacting legislation to implement section 17 of article IX of the state constitution, it is the duty, intent, and legislative prerogative of the general assembly to mitigate any adverse impact that the state education funding requirements of said section 17 of article IX may have on the financial condition of the state and other state programs and services by ensuring that moneys are credited to the state education fund, invested while in the fund, and expended from the fund in a manner that will ensure that the fund remains viable and that fund moneys will always be available to meet a significant portion of the long-term state education funding requirements of said section 17 of article IX.

(d) This article reflects the considered judgment of the general assembly regarding the meaning and implementation of the provisions of section 17 of article IX of the state constitution.



§ 22-55-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Accountability reporting" means any requirement established in law that mandates school districts to report or provide information relative to school improvement to the state board or the department, including, but not limited to:

(a) Data collection and reporting requirements that are required pursuant to part 5 of article 11 of this title in connection with school performance reports;

(b) Reporting requirements in connection with the administration of state assessments pursuant to section 22-7-1006.3; or

(c) Requirements specified in the "Education Accountability Act of 2009", article 11 of this title.

(2) (a) "Accountable education reform" means any program or plan for reforming preschool through twelfth-grade education in the state that complies with accountability standards imposed by law on school districts in the state, including, but not limited to, the requirements set forth in:

(I) Part 5 of article 11 of this title relating to school performance reports; and

(II) Part 10 of article 7 of this title.

(b) "Accountable education reform" includes any program or plan for improving teacher quality.

(c) "Accountable education reform" includes any program for improving student academic achievement that conforms with the requirements of federal programs related to student achievement.

(3) "Accountable programs to meet state academic standards" include, but are not limited to, programs designed to assist students in demonstrating improved academic achievement on state assessments administered pursuant to section 22-7-1006.3. "Accountable programs to meet state academic standards" include, but are not limited to, programs:

(a) For the purchase of additional or improved textbooks;

(b) To provide incentives to increase parental involvement;

(c) To improve literacy; or

(d) To provide assistance with English language proficiency beyond what is currently provided pursuant to the English language proficiency program established pursuant to section 22-24-104.

(4) "Categorical programs" includes only the following programs:

(a) Public school transportation as described in article 51 of this title;

(b) The English language proficiency program created in section 22-24-104;

(c) The expelled and at-risk student services grant program created in section 22-33-205;

(d) Special education programs for children with disabilities as described in article 20 of this title;

(e) Special education programs for gifted children as described in article 20 of this title;

(f) The grant program for in-school or in-home suspension described in article 37 of this title;

(g) Career and technical education as described in article 8 of title 23, C.R.S.;

(h) Small attendance centers for which state aid is available pursuant to section 22-54-122;

(i) The comprehensive health education program created in section 22-25-104; and

(j) Other current and future accountable programs specifically identified in statute as a categorical program.

(5) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(6) "Federal taxable income, as modified by law" means federal taxable income as modified by sections 39-22-104, 39-22-304, 39-22-509, and 39-22-518, C.R.S., and as apportioned and allocated under section 39-22-303.5 or 39-22-303.7, C.R.S., to the extent federal taxable income is not being modified to effectuate a refund of excess state revenues required pursuant to section 20 of article X of the state constitution, earned on or after December 28, 2000.

(7) "Inflation" means the percentage change in the consumer price index for the Denver-Boulder consolidated metropolitan statistical area for all urban consumers, all goods, as published by the United States department of labor, bureau of labor statistics, or its successor index.

(8) (Deleted by amendment, L. 2009, (SB 09-292), ch. 369, p. 1965, § 67, effective August 5, 2009.)

(9) "Performance incentives for teachers" include, but are not limited to, programs that:

(a) Promote teacher retention;

(b) Promote teacher recruitment;

(c) Promote teacher use of technology; or

(d) Provide salary incentives based in whole or in part on student performance.

(10) "Preschool programs" includes, but is not limited to, the Colorado preschool program created pursuant to section 22-28-104.

(11) "State board" means the state board of education created and existing pursuant to section 1 (1) of article IX of the state constitution.

(12) "State education fund" means the state education fund created pursuant to section 17 (4) of article IX of the state constitution and section 22-55-103.

(13) "State education fund revenues" means revenues collected from a tax of one-third of one percent on federal taxable income, as modified by law, of every individual, estate, trust, and corporation, as defined in law, that are required to be transferred to the state education fund pursuant to section 17 (4)(a) of article IX of the state constitution.

(14) "Statewide base per pupil funding" means the amount specified for each budget year in section 22-54-104 (5)(a).

(15) "Statutory limitation on general fund appropriations" means the limitation on annual general fund appropriations set forth in section 24-75-201.1, C.R.S.

(16) "Student safety" includes, but is not limited to, any plan, program, or project designed to improve the safety of the physical environment of preschool through twelfth-grade students while on property owned or under the control of the school district.

(17) "Technology education" includes, but is not limited to, any plan, program, or project designed to enhance the computer and telecommunication skills of preschool through twelfth-grade students and teachers or improve instruction through technology application.

(18) "Total program" or "total program education funding" means a district's total program as determined pursuant to section 22-54-104 (1).

(19) "Total state funding for all categorical programs" means the aggregate amount of state funding for all categorical programs in any given fiscal year, including any adjustments made to said funding through the enactment of a supplemental appropriation bill or bills for that fiscal year.



§ 22-55-103. State education fund - creation - transfers to fund - use of moneys in fund - permitted investments - exempt from spending limitations

(1) In accordance with section 17 (4) of article IX of the state constitution, there is hereby created in the state treasury the state education fund. The fund shall consist of state education fund revenues, all interest and income earned on the deposit and investment of moneys in the fund, and any gifts or other moneys that are exempt from the limitation on state fiscal year spending set forth in section 20 (7)(a) of article X of the state constitution and section 24-77-103, C.R.S., that may be credited to the fund. All interest and income derived from the deposit and investment of moneys in the fund shall be credited to the fund. At the end of any state fiscal year, all unexpended and unencumbered moneys in the fund shall remain in the fund and shall not revert to the general fund or any other fund.

(2) (a) The legislative council, in consultation with the office of state planning and budgeting, shall calculate the amount of state education fund revenues for the period commencing December 28, 2000, and ending June 30, 2001, and the amount of state education fund revenues for each state fiscal year commencing on or after July 1, 2001. The legislative council and the office of state planning and budgeting shall rely upon the quarterly state revenue estimates issued by the legislative council in calculating such amounts and shall update its calculations no later than five days following the issuance of each quarterly state revenue estimate.

(b) To ensure that all state education fund revenues are transferred to the state education fund and that other state revenues are not erroneously transferred to the fund:

(I) No later than two days after calculating or recalculating the amount of state education fund revenues for the period commencing December 28, 2000, and ending June 30, 2001, or for any state fiscal year commencing on or after July 1, 2001, the legislative council, in consultation with the office of state planning and budgeting, shall certify to the department of revenue the amount of state education fund revenues that the department shall transfer to the state treasurer for deposit into the state education fund on the first day of each of the three succeeding calendar months as required by paragraph (c) of this subsection (2);

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (b), no later than May 25 of any state fiscal year commencing on or after July 1, 2000, the legislative council, in consultation with the office of state planning and budgeting, may certify to the department of revenue an adjusted amount for any transfer to be made on the first business day of the immediately succeeding June; and

(III) Subject to review by the state auditor, the legislative council, in consultation with the office of state planning and budgeting, may correct any error in the total amount of state education fund revenues transferred during any state fiscal year by adjusting the amount of any transfer to be made during the next state fiscal year.

(c) On the first business day of each calendar month that commences after June 5, 2001, the department of revenue shall transfer to the state treasurer for deposit into the state education fund state education fund revenues in an amount certified to the department by the legislative council, in consultation with the office of state planning and budgeting, pursuant to paragraph (b) of this subsection (2).

(3) (a) Except as provided by law, all moneys in the state education fund are subject to annual appropriation by the general assembly to the department of education for the purposes set forth in this subsection (3). The department shall expend all interest derived from the deposit and investment of moneys in the fund prior to expending any of the principal in the fund. The moneys in the fund shall only be used to comply with the requirements of section 17 (1) of article (IX) of the state constitution and for such purposes as may be authorized by law and that are consistent with section 17 (4)(b) of article IX of the state constitution.

(b) Nothing in this subsection (3) shall be construed to require additional or future appropriations from the state education fund for any program for which an appropriation from the fund has previously been authorized for any given fiscal year in accordance with the provisions of paragraph (a) of this subsection (3).

(4) Moneys in the state education fund may be invested in the types of investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S.

(5) Pursuant to section 17 (3) of article IX of the state constitution, all moneys credited to the fund, appropriated by the general assembly out of the fund, or distributed from the fund and expended by any school district shall be exempt from:

(a) The limitation on state fiscal year spending set forth in section 20 (7)(a) of article X of the state constitution and section 24-77-103, C.R.S.;

(b) The limitation on local government fiscal year spending set forth in section 20 (7)(b) of article X of the state constitution; and

(c) The statutory limitation on general fund appropriations.



§ 22-55-104. Procedures relating to state education fund revenue estimates - legislative declaration

(1) The general assembly finds and declares that:

(a) Section 17 (4)(a) of article IX of the state constitution requires that a portion of state income tax revenues be deposited in the newly created state education fund;

(b) Section 17 (4)(b) of article IX of the state constitution authorizes the general assembly to annually appropriate moneys from the state education fund to comply with the required increase in funding for preschool through twelfth grade public education and for categorical programs;

(c) In order to ensure the availability of moneys in the state education fund to comply with the increase in funding for preschool through twelfth grade public education and for categorical programs, the general assembly must preserve the fund, foster its growth, and protect its solvency;

(d) To preserve the fund, foster its growth, and protect its solvency, the general assembly must restrict appropriations from the fund and make an annual determination of the maximum amount that may be appropriated from the fund based on analyses prepared on a regular basis.

(2) Repealed.

(3) By February 1, 2002, and by each February 1 thereafter, the staff of the legislative council, in consultation with the state auditor, the office of state planning and budgeting, the state treasurer, the department of education, and the joint budget committee, shall cause to be conducted a review of the model used to forecast revenues in and expenditures from the fund and the spending requirements of the "Public School Finance Act of 1994", article 54 of this title. Copies of the review shall promptly be transmitted to the joint budget committee, and the office of state planning and budgeting, and the education committees of the senate and the house of representatives. The review shall include, but need not be limited to, the following:

(a) A determination of the reasonableness of the assumptions used to forecast the revenues and expenditures;

(b) A revision of the assumptions as necessary;

(c) Information on the financial stability of the fund;

(d) Projections of the amount of total state moneys required to meet the funding requirements of sections 22-55-106 and 22-55-107 for the next state fiscal year;

(e) Projections of the amount of state moneys available from funds other than the general fund and the state education fund to meet the funding requirements of sections 22-55-106 and 22-55-107 for the next state fiscal year;

(f) Revenue projections for the state education fund;

(g) An estimate of the maximum amount of moneys that can be appropriated from the state education fund and the minimum amount of moneys that can be appropriated from the general fund to meet the funding requirements of sections 22-55-106 and 22-55-107 for the next state fiscal year without adversely impacting the solvency of the state education fund or the ability of the general assembly to comply with said funding requirements in future years; and

(h) Estimates of the impact of various levels of general fund appropriations above the minimum level identified pursuant to paragraph (g) of this subsection (3) on the amount of moneys available in the state education fund to provide funding in the next state fiscal year for programs that may be authorized by law and that are consistent with section 17 (4)(b) of article IX of the state constitution.



§ 22-55-105. General fund appropriations requirements - maintenance of effort base

(1) (a) In accordance with section 17 (5) of article IX of the state constitution, for state fiscal years 2001-02 through 2010-11, the general assembly shall annually appropriate from the general fund for total program under the "Public School Finance Act of 1994", article 54 of this title, an amount equal to the maintenance of effort base plus an amount as determined annually by the general assembly that is equal to at least five percent of the maintenance of effort base, unless Colorado personal income grows less than four and one-half percent between the two calendar years preceding the state fiscal year in which an appropriation is made.

(b) (I) The general assembly shall determine whether the requirements of this subsection (1) apply in the next state fiscal year based on Colorado personal income growth estimates or data made available by the bureau of economic analysis in the United States department of commerce at the time the general assembly enacts the annual general appropriation act for that state fiscal year.

(II) The general assembly shall increase the general fund appropriation for total program funding when it considers supplemental appropriation bills during the state fiscal year for which a determination has been made pursuant to subparagraph (I) of this paragraph (b) if:

(A) The general assembly had initially determined that the requirements of this subsection (1) do not apply in that state fiscal year and had not increased the general fund appropriation for total program funding for that state fiscal year by the minimum amount specified in paragraph (a) of this subsection (1); and

(B) The bureau of economic analysis in the United States department of commerce releases, adjusts, or updates Colorado personal income data during that state fiscal year, as reported to the general assembly in the December revenue forecast by the staff of the legislative council, and the released, adjusted, or updated data indicates that Colorado personal income grew by at least four and one-half percent between the two calendar years preceding that state fiscal year.

(III) The general assembly may reduce the general fund appropriation for total program funding when it considers supplemental appropriation bills during the state fiscal year for which a determination has been made pursuant to subparagraph (I) of this paragraph (b) if:

(A) The general assembly had initially determined that the requirements of this subsection (1) do apply in that state fiscal year and had increased the general fund appropriation for total program funding for that state fiscal year by the minimum amount specified in paragraph (a) of this subsection (1); and

(B) The bureau of economic analysis in the United States department of commerce releases, adjusts, or updates Colorado personal income data during that state fiscal year, as reported to the general assembly in the December revenue forecast by the staff of the legislative council, and the released, adjusted, or updated data indicates that Colorado personal income grew by less than four and one-half percent between the two calendar years preceding that state fiscal year.

(IV) The determination and general fund appropriation for total program funding made pursuant to this paragraph (b) shall not be subject to modification in state fiscal years following the state fiscal year for which the determination and appropriation were made based on any Colorado personal income growth data released, adjusted, or updated by the bureau of economic analysis in the United States department of commerce on or after January 1 of the state fiscal year for which the determination and appropriation were made.

(2) For purposes of this section, "maintenance of effort base" means the aggregate amount of general fund appropriations for total program pursuant to the "Public School Finance Act of 1994", article 54 of this title, for the immediately preceding state fiscal year, including any increases or decreases made to said appropriations through the enactment of a supplemental appropriation bill or bills for that state fiscal year.



§ 22-55-106. Statewide base per pupil funding - increases

(1) (a) For school district budget years 2001-02 through 2010-11, the general assembly shall annually increase the statewide base per pupil funding for public education from preschool through the twelfth grade by at least the rate of inflation for the calendar year ending in the immediately preceding school district budget year plus one percentage point.

(b) For the school district budget year 2011-12 and each school district budget year thereafter, the general assembly shall annually increase the statewide base per pupil funding for public education from preschool through the twelfth grade by at least the rate of inflation for the calendar year ending in the immediately preceding school district budget year.

(2) The general assembly may annually appropriate moneys in the state education fund, the general fund, any other state fund, or some combination thereof, as necessary in the sole discretion of the general assembly, to satisfy the requirements of subsection (1) of this section, and such moneys shall be distributed to public school districts and the state charter school institute in accordance with the provisions of the "Public School Finance Act of 1994", article 54 of this title.



§ 22-55-107. Categorical programs - increases in funding

(1) (a) For school district budget years 2001-02 through 2010-11, the general assembly shall annually increase the total state funding for all categorical programs by at least the rate of inflation for the calendar year ending in the immediately preceding school district budget year plus one percentage point.

(b) For the school district budget year 2011-12 and each school district budget year thereafter, the general assembly shall annually increase the total state funding for all categorical programs by at least the rate of inflation for the calendar year ending in the immediately preceding school district budget year.

(2) The general assembly may annually appropriate moneys in the state education fund, the general fund, any other state fund, or some combination thereof, as necessary in the sole discretion of the general assembly but consistent with section 17 (5) of article IX of the state constitution, to satisfy the requirements of subsection (1) of this section. The general assembly may annually determine the particular categorical programs for which state funding will be increased for purposes of complying with the requirements of subsection (1) of this section, and the allocation of such increase shall be reflected in the annual general appropriation bill.

(3) For the 2008-09 budget year and each budget year thereafter, on or before February 15, the education committees of the house of representatives and senate, or any successor committees, may submit to the joint budget committee of the general assembly a joint recommendation regarding the allocation of the increase in total state funding for all categorical programs as required by subsection (1) of this section for the next budget year. The joint budget committee shall consider but shall not be bound by any joint recommendations made pursuant to this subsection (3) when developing the annual general appropriation bill for the budget year for which the joint recommendation is made.



§ 22-55-108. Accountability

Each school district in the state shall adopt a continuous plan for the use of revenues distributed to the school district pursuant to sections 22-55-106 and 22-55-107. The plan shall be annually updated by the school district to reflect any changes in the use of the revenues distributed to the school district pursuant to sections 22-55-106 and 22-55-107. The plan shall include, but need not be limited to, a statement concerning the need for lower class sizes in school districts with a total enrollment of more than six thousand pupils and the need for increased funding for textbooks in the school district as determined based on discussions in public meetings held in the school district to address the class size and textbook funding issues and whether the need will be addressed by the plan. Each school district shall also include in its electronic transmissions required by section 22-11-501 (4)(d) an accounting of the impact of such revenues on student achievement.






Article 56 - Colorado Opportunity Contract Pilot Program



Article 57 - Supplemental On-Line Education Courses - Financing



Article 58 - School Funding Models Pilot Program






Teachers

Article 60 - Teacher Certification



Article 60.5 - Colorado Educator Licensing Act

Part 1 - General Provisions

§ 22-60.5-101. Short title

This article shall be known and may be cited as the "Colorado Educator Licensing Act of 1991".



§ 22-60.5-102. Definitions

As used in this article 60.5, unless the context otherwise requires:

(1) "Accepted institution of higher education" means an institution of higher education that offers at least the standard bachelor's degree and is recognized by one of the following regional associations: The western association of schools and colleges; northwest association of schools, colleges, and universities; north central association of colleges and schools; New England association of schools and colleges; southern association of colleges and schools; or middle states association of colleges and secondary schools.

(2) Repealed.

(3) "Administrator" means any person who administers, directs, or supervises the education instructional program, or a portion thereof, in any school or school district in the state and who is not the chief executive officer or an assistant chief executive officer of such school.

(4) "Alternative teacher contract" means a contract, as described in section 22-60.5-207, entered into for an alternative teacher position by a holder of an alternative teacher license pursuant to section 22-60.5-201 (1)(a) and a school district or board of cooperative services that provides a one-year or two-year alternative teacher program.

(5) "Alternative teacher program" means a one-year or two-year program of study and training for teacher preparation, as described in section 22-60.5-205, for a person of demonstrated knowledge and ability who holds an alternative teacher license pursuant to section 22-60.5-201 (1)(a). An "alternative teacher program" shall meet the standards of and obtain the approval of the state board of education and, upon completion, lead to a recommendation for licensure by the designated agency providing the alternative teacher program.

(6) "Alternative teacher support team" means a team established by the designated agency for each holder of an alternative teacher license employed as an alternative teacher. At a minimum, each alternative teacher support team shall be composed of the alternative teacher's mentor teacher and the principal and a representative of an accepted institution of higher education.

(7) "Approved induction program" means a program of continuing professional development for initial licensees that meets the standards of the state board of education and that upon completion leads to a recommendation for licensure by the school district or districts providing such induction program.

(8) (a) "Approved program of preparation" means a program of study for preparation that is approved by the Colorado commission on higher education pursuant to section 23-1-121, C.R.S., and that upon completion leads to a recommendation for licensure by an accepted institution of higher education.

(b) Every "approved program of preparation" for principals or administrators shall include proficiencies in the principles of business management and budgeting practices and in the analysis of student assessment data and its use in planning for student instruction.

(9) "Board of education" means the governing body authorized by law to administer the affairs of any school district in the state except junior and community college districts. "Board of education" includes a board of cooperative services organized pursuant to article 5 of this title.

(9.5) "Department" means the department of education, created in section 24-1-115, C.R.S.

(10) "Designated agency" means a school district or districts, a board of cooperative services, an accepted institution of higher education, or a nonprofit organization, or any combination thereof, that is responsible for the organization, management, and operation of an approved alternative teacher program.

(11) "Endorsement" means the designation on a license or an authorization of grade level or developmental level, subject matter, or service specialization in accordance with the preparation, training, and experience of the holder of such license or authorization.

(12) "Mentor administrator" means any administrator who is designated by the school district or districts providing an approved induction program for initial administrator licensees and who has demonstrated outstanding administrative skills and school leadership and can provide exemplary modeling and counseling to initial administrator licensees participating in an approved induction program.

(13) "Mentor principal" means any principal who is designated by the school district or districts providing an approved induction program for initial principal licensees and who has demonstrated outstanding principal skills and school leadership and can provide exemplary modeling and counseling to initial principal licensees participating in an approved induction program.

(14) "Mentor special services provider" means any special services provider who is designated by the school district or districts providing an approved induction program for initial special services licensees and who has demonstrated outstanding special services provider skills and school leadership and can provide exemplary modeling and counseling to initial special services licensees participating in an approved induction program.

(15) "Mentor teacher" means:

(a) A teacher designated by the school district employing an alternative teacher and who has demonstrated outstanding teaching and school leadership and can provide exemplary modeling and counseling to alternative teachers participating in an alternative teacher program; or

(b) Any teacher who is designated by the school district or districts providing an approved induction program for initial teacher licensees and who has demonstrated outstanding teaching and school leadership and can provide exemplary modeling and counseling to initial teacher licensees participating in an approved induction program.

(16) "Principal" means any person who is employed as the chief executive officer or an assistant chief executive officer of any school in the state and who administers, directs, or supervises the education instructional program in such school.

(17) "School" means any of the public schools of the state.

(18) "School district" means any school district organized and existing pursuant to law, but it does not include junior or community college districts. "School district" includes a board of cooperative services organized pursuant to article 5 of this title.

(19) "Special services provider" means any person other than a teacher, principal, or administrator who is employed by any school district to provide professional services to students in direct support of the education instructional program.

(20) "State board of education" means the state board of education established by section 1 of article IX of the state constitution.

(21) "Teacher" means any person employed to instruct students in any school in the state.



§ 22-60.5-103. Applicants - licenses - authorizations - submittal of form and fingerprints - failure to comply constitutes grounds for denial

(1) (a) Prior to submitting to the department of education an application for any license specified in section 22-60.5-201, 22-60.5-210, 22-60.5-301, or 22-60.5-306 or for any authorization specified in section 22-60.5-111, each applicant shall submit to the Colorado bureau of investigation a complete set of fingerprints of such applicant, taken by a qualified law enforcement agency or any third party approved by the Colorado bureau of investigation, unless the applicant previously submitted a complete set of his or her fingerprints to the department of education or the Colorado bureau of investigation in connection with an application for a license or authorization specified in this article 60.5. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant. The applicant shall submit the fingerprints for the purpose of obtaining a fingerprint-based criminal history record check through the Colorado bureau of investigation and the federal bureau of investigation to determine whether the applicant for licensure or authorization has a criminal history. The applicant shall pay to the Colorado bureau of investigation the fee established by the bureau for conducting the criminal history record check. Upon completion of the criminal history record check, the bureau shall forward the results to the department of education.

(b) Any person applying for any license specified in section 22-60.5-201, 22-60.5-210, 22-60.5-301, or 22-60.5-306 or for any authorization specified in section 22-60.5-111 or for renewal of such license or authorization or for any master certificate specified in section 22-60.5-202, 22-60.5-211, 22-60.5-302, or 22-60.5-307 shall submit to the department of education at the time of application a completed form as specified in subsection (2) of this section.

(2) (a) On a form provided by the department of education, an applicant shall certify, under penalty of perjury, either:

(I) That he has never been convicted of committing any felony or misdemeanor, but not including any misdemeanor traffic offense or traffic infraction; or

(II) That he has been convicted of committing any felony or misdemeanor, but not including any misdemeanor traffic offense or traffic infraction. Such certification shall specify such felony or misdemeanor for which convicted, the date of such conviction, and the court entering the judgment of conviction.

(b) For the purposes of paragraph (a) of this subsection (2), a person is deemed to have been convicted of committing a felony or misdemeanor if such person has been convicted under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States of an unlawful act which, if committed within this state, would have been a felony or misdemeanor.

(c) For the purposes of this section, "convicted" or "conviction" means a conviction by a jury verdict or by entry of a verdict or acceptance of a guilty plea by a court and shall also include the forfeiture of any bail, bond, or other security deposited to secure the appearance by a person charged with having committed a felony or misdemeanor, the payment of a fine, a plea of nolo contendere, the imposition of a deferred or suspended sentence by the court, or an agreement for a deferred prosecution approved by the court.

(3) In addition to any other requirements established by law for the issuance or renewal of any license specified in section 22-60.5-201, 22-60.5-210, 22-60.5-301, or 22-60.5-306 or for any authorization specified in section 22-60.5-111, the submittal of fingerprints and forms pursuant to the provisions of subsection (1) of this section shall be a prerequisite to the issuance or renewal of such license or authorization by the department of education. Said department shall not issue or renew any license specified in section 22-60.5-201, 22-60.5-210, 22-60.5-301, or 22-60.5-306 or any authorization specified in section 22-60.5-111 to any person making application who does not comply with the provisions of subsection (1) of this section.

(4) To facilitate a criminal history record check conducted pursuant to subsection (1) of this section, the department of education may conduct a search on the ICON system at the state judicial department, as defined in section 24-33.5-102 (3), C.R.S., and may use any other available source of criminal history information that the department of education determines is appropriate, including obtaining records from any law enforcement agency and juvenile delinquency records pursuant to section 19-1-304, C.R.S. The department of education may use the specified sources to determine any crime or crimes for which the person was arrested or charged and the disposition of any criminal charges.

(5) (Deleted by amendment, L. 2006, p. 925, § 5, effective July 1, 2006.)

(5.5) For the purposes of this section, the department of education is a criminal justice agency as that term is defined in section 24-72-302 (3), C.R.S. Law enforcement agencies shall cooperate with the department of education when the department conducts a criminal history record check pursuant to this section.

(6) (a) When the department of education finds probable cause to believe that an educator licensed or authorized pursuant to this article 60.5 has been convicted of a felony or misdemeanor, other than a misdemeanor traffic offense or traffic infraction, subsequent to the educator's licensure or authorization, the department of education shall require the educator to submit a complete set of the educator's fingerprints taken by a qualified law enforcement agency or any third party approved by the Colorado bureau of investigation. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the educator's information for more than thirty days unless requested to do so by the educator. The educator shall submit the fingerprints within thirty days after receipt of the written request for fingerprints from the department of education. The department of education shall deny, suspend, annul, or revoke, pursuant to section 22-60.5-107 (2.5), the educator's license or authorization if he or she fails to submit fingerprints on a timely basis pursuant to this subsection (6).

(b) The department of education shall forward fingerprints submitted pursuant to this subsection (6) to the Colorado bureau of investigation for the purpose of obtaining a fingerprint-based criminal history record check through the Colorado bureau of investigation and the federal bureau of investigation, to determine whether the educator has a criminal history. In addition, the department of education may use the records of the ICON system at the state judicial department, as defined in section 24-33.5-102 (3), C.R.S., or any other source available, including obtaining records from any law enforcement agency and juvenile delinquent records pursuant to section 19-1-304, C.R.S., to ascertain whether the educator has been convicted of an offense described in section 22-60.5-107 (2), (2.5), or (2.6).



§ 22-60.5-104. Applicants for initial licensure - statement of completion of approved program of preparation

(1) Each applicant for any initial license issued pursuant to the provisions of this article may be required to submit a statement from the designated recommending official of the accepted institution of higher education. Such statement shall certify that the applicant has completed the approved program of preparation appropriate to the initial license being applied for in a satisfactory manner and is in good standing. Such statement shall not be required for the renewal of such license.

(2) If an applicant for an initial principal license or an initial administrator license is required to submit a statement from the designated recommending official of an accepted institution of higher education pursuant to subsection (1) of this section, he shall be provided with an opportunity to submit statements from two or more such designated recommending officials at different accepted institutions of higher education, each of which statements certifies partial completion of an approved program of preparation appropriate to the initial license being applied for in a satisfactory manner. Pursuant to the rules and regulations of the state board of education, the department of education shall provide a procedure through which such statements of partial completion of an approved program may be combined to certify regular completion of an approved program of preparation. The combination of such statements shall result in a combined approved program of preparation when it is, in the judgment of the department of education, at least the equivalent of the regular approved program of preparation at any one of the accepted institutions of higher education of attendance. Any reference in this article to completion of an approved program shall be deemed to include reference to partial completion of two or more approved programs combined pursuant to this subsection (2).



§ 22-60.5-105. Applicants for licensure or authorization - moral qualifications

In determining the moral qualifications of applicants for licensure or authorization, the department of education shall be governed by the provisions of section 24-5-101, C.R.S.



§ 22-60.5-106. Endorsement of license - effect

(1) The department of education is authorized to cause a license to be endorsed. Any such endorsement shall identify the grade, age, or developmental level or levels, subject matter area or areas, or other specialization appropriate to an applicant's preparation, training, or experience. Any endorsement made pursuant to this section shall be subject to review at the expiration of the license so endorsed. The state board of education may establish, by rule and regulation, appropriate endorsements and the criteria for such endorsements.

(2) Notwithstanding the discretionary authority granted in subsection (1) of this section, the department of education shall issue a special education teacher endorsement to an applicant who completes course work and assessments, as specified by rule of the state board of education, in a program in special education offered by an accepted institution of higher education, which program has been approved by the state board of education.



§ 22-60.5-107. Grounds for denying, annulling, suspending, or revoking license, certificate, endorsement, or authorization

(1) If any person obtains or attempts to obtain any license, certificate, endorsement, or authorization pursuant to the provisions of this article through misrepresentation or fraud or through misleading information or an untruthful statement submitted or offered with the intent to misrepresent or mislead or to conceal the truth, such license, certificate, endorsement, or authorization may be annulled or denied by the department of education in the manner prescribed in section 22-60.5-108.

(2) Any license, certificate, endorsement, or authorization may be denied, annulled, suspended, or revoked in the manner prescribed in section 22-60.5-108, notwithstanding the provisions of subsection (1) of this section:

(a) When the holder has been determined to be mentally incompetent by a court of competent jurisdiction and a court has entered, pursuant to part 3 or part 4 of article 14 of title 15 or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency is of such a degree that the holder is incapable of continuing to perform his or her job; except that the license, certificate, endorsement, or authorization held by a person who has been determined to be mentally incompetent and for whom such an order has been entered shall be revoked or suspended by operation of law without a hearing, notwithstanding the provisions of section 22-60.5-108;

(b) When the applicant or holder is convicted of, pleads nolo contendere to, or receives a deferred sentence for a violation of any one of the following offenses:

(I) Misdemeanor sexual assault as described in section 18-3-402, C.R.S.;

(II) Misdemeanor unlawful sexual conduct as described in section 18-3-404, C.R.S.;

(III) Misdemeanor sexual assault on a client by a psychotherapist as described in section 18-3-405.5, C.R.S.;

(IV) Misdemeanor child abuse as described in section 18-6-401, C.R.S.;

(V) Repealed.

(VI) A misdemeanor, the underlying factual basis of which has been found by the court on the record to involve domestic violence, as defined in section 18-6-800.3 (1), C.R.S., and the conviction is a second or subsequent conviction for the same offense;

(VII) Contributing to the delinquency of a minor as described in section 18-6-701, C.R.S.;

(VII.5) A misdemeanor committed under the laws of the United States, another state, a municipality of another state, or any territory subject to the jurisdiction of the United States, the elements of which are substantially similar to sexual exploitation of children as described in section 18-6-403 (3)(b.5), C.R.S.; or

(VIII) A crime under the laws of the United States, another state, a municipality of this state or another state, or any territory subject to the jurisdiction of the United States, the elements of which are substantially similar to one of the offenses described in subparagraphs (I) to (VII) of this paragraph (b);

(c) When the applicant or holder is found guilty of or upon the court's acceptance of a guilty plea or a plea of nolo contendere to a misdemeanor violation of any law of this state or another state, any municipality of this state or another state, or the United States or any territory subject to the jurisdiction of the United States involving the illegal sale of controlled substances, as defined in section 18-18-102 (5), C.R.S.;

(d) When the applicant or holder is found guilty of a felony, other than a felony described in subsection (2.5) or (2.6) of this section, or upon the court's acceptance of a guilty plea or a plea of nolo contendere to a felony, other than a felony described in subsection (2.5) or (2.6) of this section, in this state or, under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States, of a crime which, if committed within this state, would be a felony, other than a felony described in subsection (2.5) or (2.6) of this section, when the commission of said felony, in the judgment of the state board of education, renders the applicant or holder unfit to perform the services authorized by his or her license, certificate, endorsement, or authorization;

(e) When the applicant or holder has received a disposition or an adjudication for an offense involving what would constitute a physical assault, a battery, or a drug-related offense if committed by an adult and the offense was committed within the ten years preceding the date of application for a license, certificate, endorsement, or authorization pursuant to this article;

(f) When the applicant or holder has forfeited any bail, bond, or other security deposited to secure the appearance by the applicant or holder who is charged with having committed a felony or misdemeanor, has paid a fine, has entered a plea of nolo contendere, or has received a deferred or suspended sentence imposed by the court for any offense described in subparagraph (I) or (II) of paragraph (a) of subsection (2.5) of this section or in subsection (2.6) of this section.

(2.5) (a) A license, certificate, endorsement, or authorization shall be denied, annulled, suspended, or revoked in the manner prescribed in section 22-60.5-108, notwithstanding the provisions of subsection (1) of this section to the contrary, in the following circumstances:

(I) When the applicant or holder is convicted of one of the following offenses:

(A) Felony child abuse, as specified in section 18-6-401, C.R.S.;

(B) A crime of violence, as defined in section 18-1.3-406, C.R.S.;

(C) A felony offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(D) Except as provided in paragraph (c) of this subsection (2.5), a felony, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.;

(E) A felony offense in another state, the United States, or territory subject to the jurisdiction of the United States, the elements of which are substantially similar to the elements of one of the offenses described in sub-subparagraphs (A) to (D) of this subparagraph (I);

(II) When the applicant or holder is convicted of indecent exposure, as described in section 18-7-302, C.R.S., or of a crime under the laws of another state, a municipality of this or another state, the United States, or a territory subject to the jurisdiction of the United States, the elements of which are substantially similar to the offense of indecent exposure described in this subparagraph (II);

(III) When the applicant or holder has received a disposition or an adjudication for an offense that would constitute felony unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S., if committed by an adult; or

(IV) When the applicant or holder fails to submit fingerprints on a timely basis after receipt of the written request from the department of education pursuant to section 22-60.5-103 (6)(a).

(b) For purposes of this subsection (2.5), "convicted" or "conviction" means a conviction by a jury verdict or by entry of a verdict or acceptance of a guilty plea or a plea of nolo contendere by a court.

(c) The grounds for mandatory denial, annulment, suspension, or revocation of a license, certificate, endorsement, or authorization pursuant to sub-subparagraph (D) of subparagraph (I) of paragraph (a) of this subsection (2.5) shall only apply for a period of five years following the date the offense was committed, provided the applicant or holder has successfully completed any domestic violence treatment required by the court.

(2.6) (a) In addition to the offenses described in subsection (2.5) of this section, the state board of education shall deny, annul, suspend, or revoke a license, certificate, endorsement, or authorization if the applicant for or holder of the license, certificate, endorsement, or authorization is convicted of a felony drug offense described in part 4 of article 18 of title 18, C.R.S., committed on or after August 25, 2012. The requirement that the state board of education deny, annul, suspend, or revoke a license, certificate, endorsement, or authorization shall only apply for a period of five years following the date the offense was committed.

(b) Nothing in this subsection (2.6) shall limit the authority of the state board of education to deny, annul, suspend, or revoke a license, certificate, endorsement, or authorization if the applicant or holder is convicted of a felony drug offense described in part 4 of article 18 of title 18, C.R.S., committed prior to August 25, 2012.

(c) For purposes of this subsection (2.6), "convicted" or "conviction" means a conviction by a jury verdict or by entry of a verdict or acceptance of a guilty plea or a plea of nolo contendere by a court.

(2.7) Notwithstanding any other provision of subsection (2.5) of this section to the contrary, if the state board determines a person who held a license, certificate, endorsement, or authorization prior to June 6, 1991, has been convicted of an offense described in subsection (2.5) of this section, the state board may annul, suspend, or revoke a license, certificate, endorsement, or authorization in the manner prescribed in section 22-60.5-108, unless the holder was previously afforded the rights set forth in section 22-60.5-108 with respect to the offense and the holder received or retained his or her license, certificate, endorsement, or authorization as a result.

(3) A certified copy of the judgment of a court of competent jurisdiction of a conviction, the acceptance of a guilty plea, a plea of nolo contendere, or a deferred sentence shall be conclusive evidence for the purposes of paragraphs (b) and (c) of subsection (2) of this section. A certified copy of the judgment of a court of competent jurisdiction of a conviction or the acceptance of a guilty plea shall be conclusive evidence for the purposes of subsections (2.5) and (2.6) of this section. Upon receipt of a certified copy of the judgment, the department of education may take immediate action to deny, annul, or suspend any license, certificate, endorsement, or authorization without a hearing, notwithstanding the provisions of section 22-60.5-108. The department of education may revoke a suspended license based on a violation of paragraph (b) or (c) of subsection (2) of this section and shall revoke a suspended license based on a violation of subsection (2.5) or (2.6) of this section without a hearing and without any further action, after the exhaustion of all appeals, if any, or after the time for seeking an appeal has elapsed, and upon the entry of a final judgment.

(4) The department of education may deny, annul, suspend, or revoke any license, certificate, endorsement, or authorization if the state board finds and determines that the applicant or holder thereof is professionally incompetent or guilty of unethical behavior.

(5) The state board of education shall promulgate appropriate rules defining the standards of unethical behavior and professional incompetency.

(6) The state board of education may promulgate, pursuant to the provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S., such rules as it may deem necessary to establish procedures for the filing and investigation of complaints alleging conduct that, if true, may establish grounds for denying, annulling, revoking, or suspending an educator license or certificate.

(7) In the manner prescribed in section 22-60.5-108, the department of education may suspend a license, certificate, endorsement, or authorization when the holder, without good cause, resigns or abandons his or her contracted position with a school district without giving the written notice required by section 22-63-202 (2)(b).

(8) When an applicant's or holder's license is denied, annulled, suspended, or revoked pursuant to the provisions of subsection (2.5) or (2.6) of this section, the department of education shall post the name of the person and basis for the denial, annulment, suspension, or revocation on its website.

(9) In furtherance of its duties under this section and section 22-60.5-103, the department of education may conduct a search on the ICON system at the state judicial department, as defined in section 24-33.5-102 (3), C.R.S., and may use any other available source of criminal history information the department of education deems appropriate, including obtaining records from any law enforcement agency and juvenile delinquency records pursuant to section 19-1-304, C.R.S.



§ 22-60.5-108. Procedure - denial, suspension, annulment, or revocation - license, certificate, endorsement, or authorization

(1) (a) Procedures for the denial, suspension, revocation, or annulment of any license, certificate, endorsement, or authorization shall be in accordance with the provisions of sections 24-4-102 to 24-4-107, C.R.S.; except that, where judicial review is pending or the time in which to seek judicial review has not elapsed, the department of education may take emergency action relating to the annulment, suspension, or revocation of any license, certificate, endorsement, or authorization, and the expiration date of any license, certificate, endorsement, or authorization shall not be extended, even though judicial review is pending or the time for seeking such review has not elapsed.

(b) If the department of education seeks to contact a crime victim for the purposes of a licensure hearing, the department shall contact the victim's advocate in the law enforcement agency or district attorney's office of the jurisdiction in which the offense was prosecuted or the victim's advocate in the attorney general's office, if applicable. The victim's advocate shall make reasonable efforts to contact the victim, advise the victim of the hearing, and invite the victim to participate in the licensure hearing. A victim shall not be required to participate in a licensure hearing.

(2) If the department of education denies, annuls, suspends, or revokes a license, authorization, or endorsement pursuant to this section, the department, as soon as practicable, shall notify the board of education of the employing school district or the governing board of the employing charter school or institute charter school, if any, of the action taken.

(3) When the department of education denies, annuls, suspends, or revokes a license, certificate, endorsement, or authorization because the applicant or holder was convicted of felony child abuse or a felony offense involving unlawful sexual behavior pursuant to section 22-60.5-107 (2.5), the department shall release the name of that individual to the public.

(4) When the department of education denies, annuls, or revokes a license, certificate, endorsement, or authorization because the applicant or holder was convicted of felony child abuse or a felony offense involving unlawful sexual behavior pursuant to section 22-60.5-107 (2.5), the department shall enter into a settlement agreement with that individual that prohibits the individual from ever teaching at a public or private school in the United States.



§ 22-60.5-109. Hearing commissioner - duties

The state board of education is authorized to appoint a hearing commissioner, who may preside at hearings on the denial, annulment, suspension, or revocation of any license, certificate, endorsement, or authorization. When so appointed, he shall reduce his findings to written form and submit them to the state board of education, and he shall not participate in the deliberations of said board.



§ 22-60.5-109.5. Inactive status of licenses

(1) Any person who holds a professional license issued pursuant to this article may choose to convert the professional license to inactive status by notifying the department of education in writing and simultaneously transferring, either in person or by first-class mail, the professional license to the department of education. While on inactive status, the expiration date of a professional license shall be suspended. When the professional license is returned to active status, it shall be valid for the period remaining on the license as of the date the license holder assumed inactive professional license status. While on inactive professional license status, the person shall be deemed to not hold a professional license.

(2) (a) A person may return a professional license to active status at any time by notifying the department of education in writing, either in person or by first-class mail, and simultaneously requesting the return of his or her professional license from the department of education. Upon receipt of notice to return to active status, the department of education shall reissue the professional license with a new expiration date reflecting the period remaining on the professional license as of the date the license holder converted to inactive professional license status. The department shall return the reissued license to the license holder within thirty days after receiving notice to return to active status. Upon receipt of the professional license, the license holder shall resume active status.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), if a person converts his or her professional license to inactive status because the person is called into the active military service of the United States or the state of Colorado, when the person notifies the department of education of his or her intent to return the professional license to active status, the person may include with the notice a copy of the official notice of honorable discharge or release from active service. Upon receipt of the notice to return to active status and the evidence of honorable discharge or release, the department of education shall reissue the professional license with a new expiration date reflecting a period equal to the period remaining on the professional license as of the date the license holder converted to inactive professional license status plus the period during which the person was in active military service.

(3) Any person who is on inactive status pursuant to this section may, but is not required to, complete professional development activities while on inactive status. Any professional development activities completed while on inactive status shall apply to renewal of the person's professional license after the person returns to active status, so long as:

(a) The person submits to the department of education evidence of completion of the professional development activities;

(b) The professional development activities meet the criteria specified by the state board of education pursuant to section 22-60.5-110 (3); and

(c) The professional development activities are completed within the five years preceding the date on which the professional license will expire after it is returned to active status.



§ 22-60.5-110. Renewal of licenses

(1) Any license shall expire as prescribed in section 22-60.5-201, 22-60.5-210, 22-60.5-301, or 22-60.5-306, subject to the provisions of section 24-4-104 (7), C.R.S., when applicable.

(2) Any initial license may be renewed upon submitting an application for renewal, payment of the statutory fee, and evidence of satisfying any requirements established by rule and regulation of the state board of education.

(3) (a) A licensee may renew his or her professional license by submitting an application for renewal, paying the fee established by the state board of education pursuant to section 22-60.5-112, and providing the affidavit of satisfactory completion of ongoing professional development as described in paragraph (a.5) of this subsection (3). A licensee need not be employed as a professional educator during all or any portion of the term for which his or her professional educator license is valid. Employment as a professional educator shall not constitute a requirement for renewal of a professional license. Except as otherwise provided in paragraph (e) of this subsection (3), the professional development activities completed by an applicant for license renewal shall apply equally to renewal of any professional educator license or endorsement held by the applicant.

(a.5) A licensee who seeks renewal of his or her professional license shall sign and submit with the renewal application an affidavit in which the licensee affirms under oath that he or she satisfactorily completed the ongoing professional development activities specified in the affidavit; that the activities were completed within the term of the professional license; and that, to the best of the licensee's knowledge, the activities meet the requirements of this section and rules adopted by the state board of education implementing this section. The department may accept a licensee's affidavit of satisfactory completion of ongoing professional development as proof of completion of the specified professional development activities without further verification.

(b) A professional licensee shall complete such ongoing professional development within the period of time for which such professional license is valid. Such professional development may include, but need not be limited to, in-service education programs, including programs concerning juvenile mental health issues and the awareness and prevention of youth suicide and training in preventing, identifying, and responding to child sexual abuse and assault; college or university credit from an accepted institution of higher education or a community, technical, or local district college; educational travel that meets the requirements specified in paragraph (d) of this subsection (3); involvement in school reform; internships; and ongoing professional development training and experiences. The state board of education, by rule, may establish minimum criteria for professional development; except that such criteria shall not:

(I) Specify any particular type of professional development activity as a requirement or partial requirement for license renewal;

(II) Require completion of more than six credit hours or more than ninety total clock hours of activities during the term of any professional license;

(III) Prescribe a schedule for completion of professional development activity during the term of any professional license; or

(IV) Require prior approval or supervision of professional development activities.

(b.5) In adopting minimum criteria for professional development activities, the state board, by rule, may require all or a portion of the professional development activities to be related to increasing the license holder's competence in his or her existing or potential endorsement area or to increasing the professional licensee's skills and competence in delivery of instruction in his or her existing or potential endorsement area or in the teaching of literacy.

(c) In selecting professional development activities for the renewal of a professional license pursuant to this section, each licensee shall choose those activities that will aid the licensee in meeting the standards for a professional educator, including but not limited to the following goals:

(I) Knowledge of subject matter content and learning, including knowledge and application of standards-based education pursuant to part 10 of article 7 of this title;

(II) Effective use of assessments in planning for instructional delivery and in individualizing student instruction;

(III) Effective teaching of the democratic ideal;

(IV) Recognition, appreciation, and support for ethnic, cultural, gender, economic, and human diversity to provide fair and equitable treatment and consideration for all;

(V) Effective communication with students, colleagues, parents, and the community;

(VI) Effective modeling of appropriate behaviors to ensure quality learning experiences for students and for colleagues;

(VII) Effective leadership to ensure a school community that is committed to and focused on learning;

(VIII) Consistently ethical behavior and creation of an environment that encourages and develops responsibility, ethics, and citizenship in self and others;

(IX) Achievement as a continuous learner who encourages and supports personal and professional development of self and others;

(X) Effective organization and management of human and financial resources to create a safe and effective working and learning environment; and

(XI) Awareness of warning signs of dangerous behavior in youth and situations that present a threat to the health and safety of students and knowledge of the community resources available to enhance the health and safety of students and the school community.

(d) To be accepted as a professional development activity, educational travel shall be applicable to the endorsement area of the professional licensee's license, as demonstrated by the professional licensee.

(e) In selecting professional development activities for renewal of a professional principal license, the professional licensee shall select activities that are specific to improving his or her skills as a principal. In addition, if the school district in which the professional licensee is employed has identified, pursuant to section 22-9-106, specific areas in which he or she needs improvement or, pursuant to section 22-32-109 (1)(jj), specific professional development programs to assist the professional licensee in improving his or her skills as a principal, the professional licensee shall complete activities in those identified areas or shall complete those specific programs. In reviewing the professional licensee's application for license renewal, the department shall deny the application for renewal if the professional licensee does not comply with the requirements specified in this paragraph (e).

(4) Any applicant whose application for renewal of any license has been denied may appeal to the state board of education. If the state board of education finds that the applicant has met the criteria established by this section and by rule and regulation of the state board of education, the renewal of the license shall be approved by said board.

(5) Any person whose professional license or master certificate is not renewed may reinstate his or her professional license or master certificate by submitting to the department of education such information or other evidence as may be necessary to cure the defect that resulted in nonrenewal of the professional license or master certificate and by paying the reinstatement fee set by the state board of education pursuant to section 22-60.5-112. Such curative information or evidence includes but is not limited to evidence of completion of professional development requirements, as specified in subsection (3) of this section, where the license or master certificate is not renewed because of failure to complete such requirements. Prior to reinstatement, any licensee whose professional license or master certificate is not renewed shall be deemed to not hold a professional license or master certificate. No person shall be required to demonstrate professional competencies in order to reinstate a professional license or master certificate.



§ 22-60.5-111. Authorization - types - applicants' qualifications - rules

(1) Pursuant to the rules of the state board of education, the department of education may issue the authorizations specified in this section to persons of good moral character who meet the qualifications prescribed by this section and by the rules of the state board of education.

(2) Adjunct instructor authorization. (a) An adjunct instructor authorization certifies that a person is a specialist or an expert in a content area that is not available through an approved program of preparation, although the person has not received formal training in education. A school district may employ a person who has an adjunct instructor authorization to provide students with highly specialized academic enrichment that is in addition to and supportive of required content areas. The department of education may issue an adjunct instructor authorization to a person who applies to the department, providing such information as may be required by rule of the state board of education, including, at a minimum, documentation demonstrating the following:

(I) The applicant possesses outstanding talent and demonstrates specific abilities and knowledge in a particular area of specialization that is not included in an approved endorsement area, as specified in rule;

(II) A school district board of education has requested the applicant's services and requires the applicant's services, based upon evidence of a documented student need;

(III) The potential employing school district has documented evidence of the applicant's outstanding talent, specific abilities, and particular knowledge of the area of specialization;

(IV) The applicant has been employed for at least five years in the area of specialization or holds a bachelor's degree or higher degree in the area of specialization.

(b) An adjunct instructor authorization is valid for three years. The department of education may renew an adjunct instructor authorization for succeeding three-year periods at the employing school district's request. To request renewal, the employing school district, at a minimum, shall submit to the department of education documented evidence of continuing need within the school district for the adjunct instructor's services.

(3) Special services intern authorization. The department of education may issue an intern authorization to an applicant who holds at least a bachelor's degree from an accepted institution of higher education and who is enrolled in an approved program of preparation for a special services provider that requires completion of an internship. A person employed under an intern authorization shall work under the supervision of a person who holds a professional special services provider license. A school district may pay a person who is employed under an intern authorization. An intern authorization is valid for one academic year and may not be renewed.

(4) Emergency authorization. (a) The department may issue an emergency authorization to an applicant who is enrolled in an approved preparation program but has not yet met the requirements for an initial educator license or a school speech-language pathology assistant authorization. The department may issue an emergency authorization if:

(I) A school district requests the emergency authorization to employ a nonlicensed teacher, principal, administrator, or special services provider, including but not limited to an unauthorized school speech-language pathology assistant who has a bachelor's degree in:

(A) Speech, language, and hearing sciences;

(B) Communications disorders-speech sciences; or

(C) Any other field if the unauthorized school speech-language pathology assistant has completed a minimum number of credits of course work in speech, language, and hearing sciences, which minimum number of credits is established by rules promulgated by the state board of education pursuant to paragraph (c) of subsection (10) of this section;

(II) The requesting school district submits to the department documented evidence of a demonstrated need for specific and essential educational services for students that the applicant would provide and that would otherwise be unavailable to students in the school district due to a shortage of licensed educators or authorized speech-language pathology assistants with appropriate endorsements; and

(III) The state board of education determines that employment of the applicant is essential to preservation of the school district's instructional program and that establishment of a one-year or two-year alternative teacher preparation program within the school district is not a practicable solution for resolution of the demonstrated shortage.

(b) An emergency authorization is valid for one year. If the state board of education determines that the employing school district continues to require the services of the person holding the emergency authorization, based on evidence submitted by the school district demonstrating the continued existence of the hardship circumstances described in subparagraphs (II) and (III) of paragraph (a) of this subsection (4), the state board of education may renew the emergency authorization for one additional year only.

(c) (I) A school district that employs a person who holds an emergency authorization may provide an induction program for the person, as described in section 22-60.5-204, 22-60.5-213, 22-60.5-304, or 22-60.5-309, whichever is applicable. If the person successfully completes the induction program while employed under the emergency authorization, the person may apply completion of the induction program toward meeting the requirements for a professional educator license.

(II) If a person who is employed under an emergency authorization successfully completes an induction program and completes the requirements prescribed in section 22-60.5-201 (1)(b)(I), 22-60.5-210 (1)(a)(I), 22-60.5-301 (1)(a)(I), or 22-60.5-306 (1)(a)(I), whichever is applicable, for an initial educator license while employed under the emergency authorization, the department of education may issue a professional educator license to the person upon application.

(5) Temporary educator eligibility authorization. (a) The department of education may issue a temporary educator eligibility authorization to a person who is enrolled in an approved program of preparation for a special education educator or who is working to attain a special services provider initial license but who has not yet met the requirements for the applicable initial educator license. The department may issue the authorization under the following circumstances:

(I) A school district requests the temporary educator eligibility authorization to employ as a special education teacher or director or as a special services provider an applicant who does not yet meet the requirements to obtain the applicable initial educator license but who meets the eligibility criteria specified in paragraph (b) of this subsection (5);

(II) The requesting school district provides documented evidence of a demonstrated need for specific and essential educational services that the applicant would provide but that would otherwise be unavailable to students due to a shortage of licensed educators with the appropriate endorsement.

(b) An applicant for a temporary educator eligibility authorization shall:

(I) Be continuously enrolled in an approved or alternative program of preparation leading to a bachelor's degree or higher degree from an accepted institution of higher education; or

(II) Be enrolled in an approved or alternative special education or special education director preparation program offered by an accepted institution of higher education; or

(III) Be approved for a temporary educator eligibility authorization based on evidence that documents compliance with requirements specified by rule of the state board of education.

(c) In addition to the circumstances and criteria specified in paragraphs (a) and (b) of this subsection (5), the department of education may issue a temporary educator eligibility authorization to a special services provider who has met the minimum degree requirements necessary to practice in his or her area of specialization, but who has not completed the necessary national content examination or school practicum in the area of specialization. A school district may employ a person who holds a temporary educator eligibility authorization issued pursuant to this paragraph (c) only if the person is under the supervision of a professionally licensed person in the same area of specialization.

(d) A temporary educator eligibility authorization is valid for one year and may be renewed twice.

(e) (I) A school district that employs a person who holds a temporary educator eligibility authorization may provide an induction program for the person, as described in section 22-60.5-204, 22-60.5-213, or 22-60.5-309, whichever is applicable. If the person successfully completes the induction program while employed under the temporary educator eligibility authorization, the person may apply completion of the induction program toward meeting the requirements for a professional educator license.

(II) If a person who is employed under a temporary educator eligibility authorization successfully completes an induction program and completes the requirements prescribed in section 22-60.5-201 (1)(b)(I), 22-60.5-210 (1)(a)(I), or 22-60.5-306 (1)(a)(I), whichever is applicable, for an initial educator license while employed under the temporary educator eligibility authorization, the department of education may issue a professional educator license to the person upon application.

(6) Substitute authorization. A substitute authorization authorizes a school district to employ a person to teach on a substitute basis. A substitute authorization shall be valid for such periods of time as specified in, and may be renewed as authorized in, rules adopted by the state board of education.

(7) Interim authorization. (a) An interim authorization authorizes a school district to employ a person who is certified or licensed, or is eligible for certification or licensure, as a teacher, principal, or administrator in another state and who has not successfully completed the assessment of professional competencies to obtain an initial license under section 22-60.5-201 (1)(b), 22-60.5-301 (1)(a), or 22-60.5-306 (1)(a) but who meets the other requirements for an initial license specified in said sections. An interim authorization is valid for one year, and the department of education may renew the authorization for one additional year. The employing school district may include the period during which a person works under an interim authorization toward the three full years of continuous employment necessary to cease being a probationary teacher pursuant to section 22-63-103 (7).

(b) A school district that employs a person who holds an interim authorization may provide an induction program for the person, as described in section 22-60.5-204, 22-60.5-304, or 22-60.5-309, whichever is applicable. If the person successfully completes the induction program while employed under the interim authorization, the person may apply completion of the induction program toward meeting the requirements for a professional educator license.

(7.5) Military spouse interim authorization. (a) The department of education may issue a military spouse interim authorization that authorizes a school district to employ a person who:

(I) Is certified or licensed, or is eligible for certification or licensure, as a teacher, special services provider, principal, or administrator in another state and who has not successfully completed the assessment of professional competencies to obtain an initial license under section 22-60.5-201 (1)(b), 22-60.5-301 (1)(a), or 22-60.5-306 (1)(a) but who meets the other requirements for an initial license specified in said sections; and

(II) Is a military spouse.

(b) Prior to issuing an authorization under this section, the department of education may contract with a qualified third party to work with a military spouse to meet the requirements of section 22-60.5-103 concerning a fingerprint-based criminal history record check.

(c) The Colorado bureau of investigation shall return the results of each fingerprint-based criminal history record check submitted pursuant to this section to the department of education no later than sixty days following receipt of the request.

(d) A military spouse interim authorization is valid for one year, and the department of education may renew the authorization for one additional year.

(e) The employing school district shall include the period during which a person works under a military spouse interim authorization toward the three full years of continuous employment necessary to cease being a probationary teacher pursuant to section 22-63-103 (7).

(f) A school district that employs a person who holds a military spouse interim authorization may provide an induction program for the person, as described in section 22-60.5-204, 22-60.5-304, or 22-60.5-309, whichever is applicable. If the person successfully completes the induction program while employed under the military spouse interim authorization, he or she may apply the completion of the induction program toward meeting the requirements for a professional educator license.

(g) The department of education shall issue a military spouse interim authorization to a person who meets the criteria of this subsection (7.5) no later than ninety days after the receipt of the initial application.

(h) For the purposes of this section, "military spouse" means a spouse of an active duty member of the armed forces of the United States who has been transferred or is scheduled to be transferred to Colorado, is domiciled in Colorado, or has moved to Colorado on a permanent change-of-station basis.

(7.7) Exchange educator interim authorization. (a) The department of education may issue an exchange educator interim authorization that authorizes a school district to assign a person who is a participant in a district-recognized educator exchange program and is certified or licensed, or is eligible for certification or licensure, as a teacher, special services provider, principal, or administrator in another country.

(b) Prior to issuing an authorization under this section, the department of education may contract with a qualified third party to work with an exchange educator to meet the requirements of section 22-60.5-103 concerning a fingerprint-based criminal history record check.

(c) The Colorado bureau of investigation shall return the results of each fingerprint-based criminal history record check submitted pursuant to this section to the department of education no later than sixty days following receipt of the request.

(d) An exchange educator interim authorization is valid for one year, and the department of education may renew the authorization for one additional year.

(e) The department of education shall issue an exchange educator interim authorization to a person who meets the criteria of this subsection (7.7) no later than ninety days after the receipt of the initial application.

(8) (Deleted by amendment, L. 2009, (SB 09-160), ch. 292, p. 1448, § 3, effective May 21, 2009.)

(9) Career and technical education authorization. (a) The department of education may issue an initial career and technical education authorization to a person who meets the minimum qualifications that the state board for community colleges and occupational education adopts pursuant to section 23-60-304 (3)(a), C.R.S. An initial career and technical education authorization is valid for three years and may not be renewed.

(b) The department of education may issue a professional career and technical education authorization to a person who meets the criteria that the state board for community colleges and occupational education adopts pursuant to section 23-60-304 (3)(a), C.R.S. A professional career and technical education authorization is valid for five years. The department of education may renew a professional career and technical education authorization for succeeding five-year periods when the person holding the authorization completes the renewal requirements that the state board for community colleges and occupational education adopts pursuant to section 23-60-304 (3)(a), C.R.S.

(10) School speech-language pathology assistant authorization. (a) The department of education may issue a school speech-language pathology assistant authorization to a person who meets the criteria specified by rule of the state board of education, which at a minimum shall include:

(I) (A) Completion of at least a bachelor's degree, which degree is from an accepted institution of higher education, in speech communication, speech-language pathology, or communication disorders-speech sciences, or a bachelor's degree in any other field if the unauthorized school speech-language pathology assistant has completed a minimum number of credits of course work in speech, language, and hearing sciences, which minimum number of credits is established by rules promulgated by the state board of education pursuant to paragraph (c) of subsection (10) of this section.

(B) (Deleted by amendment, L. 2010, (HB 10-1034), ch. 116, p. 391, § 1, effective August 11, 2010.)

(II) Successful completion of a school speech-language pathology assistant program that:

(A) Meets or exceeds recommended guidelines established by a national association of speech-language-hearing professionals; and

(B) Includes a requirement that each student complete at least one hundred clock hours of a school-based practicum under the supervision of a nationally certified speech-language pathologist who resides or works within Colorado or within a reasonable commuting distance to Colorado, which supervision may be performed electronically via remote interactive technology; and

(III) (Deleted by amendment, L. 2010, (HB 10-1034), ch. 116, p. 391, § 1, effective August 11, 2010.)

(IV) Demonstrated knowledge and skills in competencies specified by rule of the state board of education.

(b) A school speech-language pathology assistant authorization is valid for five years. The department of education may renew the authorization for succeeding five-year periods upon presentation of documented evidence of completion of content-related renewal requirements established by rule of the state board of education, which requirements shall include, but not be limited to, continuing education requirements.

(c) On or before November 1, 2010, the state board of education shall promulgate rules establishing a minimum number of credits of course work in speech, language, and hearing sciences that a person with a bachelor's degree must complete for the purposes of sub-subparagraph (C) of subparagraph (I) of paragraph (a) of subsection (4) of this section and of sub-subparagraph (A) of subparagraph (I) of paragraph (a) of this subsection (10).

(11) Educational interpreter authorization. The department of education may issue an educational interpreter authorization to a person to allow the school district to employ the person to provide teaching and interpreting services for students who are deaf or hard of hearing. To receive an educational interpreter authorization, a person shall comply with the criteria established by rule of the state board of education. An educational interpreter authorization is valid for five years. The department of education may renew the authorization for succeeding five-year periods upon submittal of documented evidence of completion of content-related renewal requirements established by rule of the state board of education.

(12) Junior reserve officer training corps instructor authorization. The department of education may issue a junior reserve officer training corps instructor authorization, referred to in this subsection (12) as a "JROTC instructor authorization", to a person who provides documented evidence of junior reserve officer training corps certification based on successful acquisition of service-specific junior reserve officer training corps program director certification or completion of service-specific junior reserve officer training corps preparation program requirements, including but not limited to, completion of a service-specified junior reserve officer training corps certification training program. A JROTC instructor authorization is valid for five years. The department of education may renew a JROTC instructor authorization for succeeding five-year periods when the authorization holder submits documented evidence of service-specific junior reserve officer training corps recertification following successful completion of a service-specific junior reserve officer training corps recertification course or such other requirements as the applicable branch of military service may stipulate.

(13) Adult basic education authorization. The department of education may issue an adult basic education authorization to an applicant who provides documented evidence of adult basic education training and experience. A school district may employ a person who holds an adult basic education authorization to work as an adult basic education instructor in an adult education program operated by the school district before, during, or after regular school hours. An adult basic education authorization is valid for five years from the date of issuance. The department of education may renew the adult basic education authorization for successive five-year periods upon receipt of documented evidence that the person holding the authorization has completed additional adult basic education training or practice and any other renewal requirements specified by rule of the state board of education.

(14) Principal authorization. (a) The department may issue a principal authorization to a person who does not hold a principal license but who holds an earned baccalaureate or higher degree from an accepted institution of higher education and who will be employed pursuant to the provisions of section 22-60.5-305.5 by a school district under an individualized alternative principal program, if the program is approved by the state board of education as provided in this subsection (14). A school district may employ a person who holds a principal authorization to perform the duties of a principal or a vice-principal in a school, so long as the person who holds the authorization is under the supervision of a professional principal licensee.

(b) To receive a principal authorization, a person, in collaboration with a school district, shall submit to the department of education documentation that includes:

(I) The course work, practicums, and other educational requirements, identified by the person and the collaborating school district that will comprise the person's individualized alternative principal program and which the person will complete while he or she is employed under the principal authorization; and

(II) A letter from the collaborating school district stating the school district's intention to employ the applicant as a principal or a vice principal upon issuance of the principal authorization; and

(III) Any additional documentation required by rule of the state board of education.

(c) At a minimum, a person's individualized alternative principal program shall ensure that:

(I) The person receives information, experience, and training and develops skills comparable to the information, experience, training, and skills possessed by a person who qualifies for an initial principal license as provided in section 22-60.5-301 (1)(a);

(II) The person receives coaching and mentoring from one or more licensed principals and administrators and continuing performance-based assessment of the person's skills development; and

(III) The person demonstrates professional competencies in subject matter areas as specified by rule of the state board of education pursuant to section 22-60.5-303.

(d) If the state board of education determines the individualized alternative principal program meets the requirements specified in paragraph (c) of this subsection (14), the state board of education shall approve the individualized alternative principal program, and the department of education shall issue the principal authorization to the applicant. A principal authorization shall be valid for three years and may not be renewed.

(e) (I) A school district that employs a person who holds a principal authorization may provide an induction program for the person, as described in section 22-60.5-304. If the person successfully completes the induction program while employed under the principal authorization, the person may apply completion of the induction program toward meeting the requirements for a professional principal license.

(II) If a person who is employed under a principal authorization successfully completes an induction program and completes the individualized alternative principal program while employed under the principal authorization, the department of education may issue a professional principal license to the person upon application.

(15) Native American language and culture instruction authorization. (a) The department may issue a Native American language and culture instruction authorization to an individual under the following circumstances:

(I) If the individual qualifies for an adjunct instructor authorization pursuant to subsection (2) of this section in the area of native languages; or

(II) If an individual cannot be identified who meets the criteria of subparagraph (I) of this paragraph (a), the employing school district may allow an individual to apply to the department for approval of a Native American language and culture instruction authorization if the individual has demonstrated expertise in a Native American language of a federally recognized tribe. The Native American language and culture instruction authorization shall allow the individual to teach the Native American language in which he or she has demonstrated expertise for the employing school district. An individual authorized pursuant to this subparagraph (II) shall work in partnership with a licensed teacher who currently teaches world languages for the employing school district. The approval process for the Native American language and culture instruction authorization shall be established by rule of the state board and shall include, at a minimum:

(A) A method to establish and document the expertise of the applicant in the Native American language of a federally recognized tribe;

(B) The identification of the partnering licensed teacher;

(C) A requirement that the applicant meet any objective standards for language proficiency established by the state board;

(D) A prohibition on the applicant from teaching any subject other than the Native American language for which he or she has demonstrated expertise; and

(E) A renewal process for the authorization.

(b) A Native American language and culture authorization issued pursuant to paragraph (a) of this subsection (15) is valid for five years from the date of issuance. The department may renew the authorization for succeeding five-year periods upon the receipt of documented evidence that the person holding the authorization has completed any renewal requirements specified by rule by the state board of education.

(c) All laws and rules, including but not limited to section 22-9-106 and any rules promulgated thereunder related to educator evaluation and effectiveness, shall apply to the individual holding an authorization pursuant to this subsection (15).



§ 22-60.5-112. Fees - fund - repeal

(1) (a) The fee for the examination and review of an application for any license, endorsement, or authorization, or any renewal or reinstatement thereof, shall be established by the state board of education and shall be nonrefundable. Upon determination of eligibility, such license, endorsement, or authorization shall be issued without an additional fee. The state board of education shall adjust if necessary all such fees annually so that they generate an amount of revenue that approximates the direct and indirect costs of the state board of education and of the department for the administration of this article; however, the state board of education shall establish and adjust such fees for licenses issued pursuant to section 22-60.5-201 (1)(a) so that the fees generate an amount of revenue that approximates the direct and indirect costs of the state board of education and the department for the administration of sections 22-60.5-201 (1)(a) and 22-60.5-205. All fees collected under this section shall be transmitted to the state treasurer and credited to the educator licensure cash fund, which fund is hereby created and referred to in this subsection (1) as the "cash fund". The general assembly shall make annual appropriations from the cash fund for expenditures of the state board of education and of the department incurred in the administration of this article. At the end of any fiscal year, all unexpended and unencumbered moneys in the cash fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(b) (I) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, for the 2011-12 fiscal year through the 2017-18 fiscal year, the moneys in the cash fund are continuously appropriated to the department to offset the direct and indirect costs incurred by the state board of education and the department in administering this article. In each of the fiscal years, the general appropriation bill shall, for informational purposes, reflect the estimated amount of expenditures, including any funding for personnel, from the cash fund.

(II) Notwithstanding section 24-1-136 (11), C.R.S., during each of the regular legislative sessions from 2012 through 2018, the department shall report to the education committees of the house of representatives and the senate, or any successor committees, and the joint budget committee of the general assembly concerning expenditures from the cash fund and the department's progress in meeting the goal of reducing to six weeks or less the processing time for issuing or renewing an educator license.

(III) For the 2011-12 fiscal year through the 2017-18 fiscal year, any persons hired to assist the department in reducing the processing time for issuing or renewing an educator license shall be independent contractors with the department, and the contracts for services shall not extend beyond June 30, 2018.

(IV) This paragraph (b) is repealed, effective July 1, 2018.

(2) Notwithstanding any provision of this section to the contrary, on March 5, 2003, the state treasurer shall deduct one hundred forty-three thousand five hundred thirty-five dollars from the educator licensure cash fund and transfer such sum to the general fund.



§ 22-60.5-112.5. National credential - fee assistance - one-time payments

(1) (a) For the 2002-03 budget year, the 2004-05 budget year, and each budget year thereafter, subject to available appropriations, the department of education shall assist persons who are seeking national credentials by paying a portion of the fees charged for such national credential. The general assembly shall annually appropriate, if available, moneys from the state education fund, created in section 17 (4) of article IX of the state constitution, to the department of education to be used for the purposes of this section. Fee assistance pursuant to this section shall be available to any person who:

(I) Is seeking a national credential from an approved professional organization as a requirement for or in the course of obtaining master teacher certification pursuant to this article;

(II) Repealed.

(III) Is employed as a teacher in a public school or an approved facility school, as defined in section 22-2-402 (1), in this state at the time of applying for fee assistance pursuant to this section; and

(IV) Applies for national credential fee assistance as provided in this section.

(b) Repealed.

(2) (a) To apply for national credential fee assistance pursuant to this section, a person shall present to the department of education the following items:

(I) Proof that the person has begun the process to obtain the national credential and identification of the national credential program in which the person will participate to obtain the national credential;

(II) Proof that the person has received or will receive national credential fee assistance through a federal assistance program and the amount of such assistance; and

(III) Proof that the person is employed as a teacher at a public school or an approved facility school, as defined in section 22-2-402 (1), in this state at the time of applying for national credential fee assistance.

(b) Following receipt of the items specified in paragraph (a) of this subsection (2) and verification that the person meets the criteria specified in subsection (1) of this section, the department of education shall forward the fee assistance to the identified national credential program on behalf of the person in the amount specified in subsection (1) of this section. The fee assistance shall be paid out of moneys appropriated to the department of education pursuant to paragraph (a) of subsection (1) of this section.

(c) If a person who receives fee assistance pursuant to this section does not complete the national credential program for which he or she received such assistance, the national credential program shall refund to the department of education the amount of fee assistance paid on behalf of said person.

(3) (a) The state board of education shall promulgate rules as necessary for the implementation of this section, including but not limited to a rule identifying those nationally recognized professional credentialing organizations that are approved for purposes of this section.

(b) (Deleted by amendment, L. 2006, p. 677, § 18, effective April 28, 2006.)

(4) (a) The general assembly recognizes that, to obtain a national credential from an approved professional organization, a teacher must demonstrate excellence in teaching skills and achieve a very high level of performance. The general assembly further recognizes that incentives to encourage teachers to obtain national credentialing will benefit the students of Colorado by encouraging teachers to achieve higher levels of performance. Therefore, the general assembly hereby finds that, for purposes of section 17 of article IX of the state constitution, providing national credential fee assistance to teachers who obtain a national credential from an approved professional organization constitutes a performance incentive for teachers and such teachers may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(b) Repealed.

(5) As used in this section, unless the context otherwise requires:

(a) "Approved professional organization" means a nationally recognized professional credentialing organization that is approved by rule of the state board of education.

(b) "National credential" means a certification or other form of registration or credential issued by a nationally recognized professional credentialing organization. "National credential" shall include, but need not be limited to, certification by the national board for professional teaching standards.



§ 22-60.5-114. State board of education - waivers

(1) Notwithstanding any law to the contrary and upon application of any institution of higher education, school district, or board of cooperative services, the state board of education is authorized to waive any requirement imposed by this article in regard to alternative teacher programs or approved induction programs. Such waiver shall be granted only upon a majority vote of the members of the state board of education and upon a sufficient showing that such waiver is necessary to allow innovative programs intended to improve the quality of such educators. The state board of education shall promulgate rules and regulations regarding such procedures and criteria necessary for the implementation of this section.

(2) Notwithstanding the provisions of subsection (1) of this section, the state board of education may grant a waiver of the induction program requirement upon a two-thirds majority vote of the board members and upon a sufficient showing that implementation of an induction program would cause extreme hardship to the school district. An application for waiver of the induction program requirement shall include a plan for the support, assistance, and training of initially licensed educators.

(3) Upon application by a school district or board of cooperative services, the state board may grant a waiver of the requirement that a person applying for an initial license demonstrate professional competencies. Such a waiver may be granted only by a two-thirds majority vote of the board members following a demonstration that:

(a) The license applicant is employed by the school district or board of cooperative services under an authorization issued pursuant to section 22-60.5-111;

(b) Enforcement of the requirement would cause extreme hardship to the school district or board of cooperative services or to the license applicant; and

(c) The skill level of the license applicant is comparable to the skill level of an applicant who has successfully demonstrated professional competencies. The school district or board of cooperative services shall provide documentary evidence of the skill level of the license applicant.



§ 22-60.5-115. Rules

(1) The state board of education is authorized to adopt and prescribe rules not inconsistent with the provisions of this article for its proper administration. It is the intent of the general assembly that, in prescribing rules for the administration of this article, the state board of education shall adopt the minimum amount of rules necessary to ensure the least cumbersome process possible for issuing and renewing educator licenses.

(2) The state board of education shall promulgate rules as necessary to implement sections 22-60.5-201 (1)(a) and 22-60.5-205. The rules must include, but need not be limited to, the following:

(a) Application procedures to obtain approval by the state board of education of any proposed alternative teacher program. Such application for approval shall include, but shall not be limited to, statements by the designated agency making such application as to the expectations of what such program would accomplish, the goals and objectives of such alternative teacher program, and what benefits alternative teachers would expect to receive by participating in such alternative teacher program.

(b) Criteria for the approval by the state board of education of any proposed alternative teacher program;

(c) Criteria relating to the designation of mentor teachers by school districts providing alternative teacher programs. The guidelines may include consideration of the following factors in regard to potential mentor teachers:

(I) Educational attainment;

(II) Level of experience;

(III) The general consensus of professional opinion in the school district.

(d) Procedures and criteria for the evaluation of approved alternative teacher programs by the department of education;

(e) Procedures and criteria for performance evaluations of alternative teachers which shall be in accordance with section 22-9-106. However, the state board may provide for such performance evaluations by mentor teachers.



§ 22-60.5-116.5. Education committees - evaluation of educator preparation programs - biennial joint meeting

(1) (a) The committees on education of the house of representatives and the senate, or any successor committees, shall biennially hold a joint meeting to assess the reports received concerning the effectiveness of the approved educator preparation programs offered by accepted institutions of higher education in the state and the reports of the survey of superintendents conducted by the department of education and submitted by the state board of education pursuant to section 22-2-109 (7).

(b) At the meeting, the committees shall consider the reports on the review of approved educator preparation programs received from the Colorado commission on higher education pursuant to section 23-1-121 (6), C.R.S. The committees shall take testimony from representatives of the institutions of higher education that provide the educator preparation programs, the state board of education, the Colorado commission on higher education, and from any other interested persons. Based on the review of said reports and any testimony received, the committees shall assess whether the approved educator preparation programs are adequately preparing candidates to meet the performance-based educator licensure standards adopted by rule of the state board of education pursuant to section 22-2-109 (3).

(c) At the meeting, the committees shall consider the reports of the survey of superintendents conducted by the department of education and submitted by the state board of education pursuant to section 22-2-109 (7). The committees shall take testimony from representatives of the institutions of higher education that provide the principal preparation programs, the state board of education, the Colorado commission on higher education, and from any other interested persons. Based on the review of said reports and any testimony received, the committees shall assess whether the approved principal preparation programs and alternative forms of principal preparation are adequately preparing principal candidates to meet the performance-based principal licensure standards adopted by rule of the state board of education pursuant to section 22-2-109 (6).

(2) If the committees, based on the reports received from the Colorado commission on higher education and the state board of education, determine that an approved educator preparation program is not adequately preparing licensure candidates, the committees shall instruct the Colorado commission on higher education to reduce the funding received by the institution of higher education that provides the approved educator preparation program during the next fiscal year. The commission shall notify the committees of the amount of said reduction prior to introduction of the annual general appropriation bill.



§ 22-60.5-118. Educator licenses - holding simultaneously

Nothing in this article shall prohibit a person from simultaneously holding and maintaining different types of educator licenses.



§ 22-60.5-119. Applications for licenses - authority to suspend licenses - rules

(1) Every application by an individual for a license issued by the department of education or any authorized agent of such department shall require the applicant's name, address, and social security number.

(2) The department of education or any authorized agent of the department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if the department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the department of education, rules promulgated by the state board of human services, and any memorandum of understanding entered into between the department of education or an authorized agent thereof and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The department of education shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the department of education and the state child support enforcement agency in the department of human services with respect to the implementation of this section and section 26-13-126, C.R.S.

(b) The appropriate rule-making body of the department of education is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the department of education or any authorized agent of such department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 22-60.5-120. Provisional license - initial license - change of term

As of April 7, 2005, "provisional" educator licenses shall be known as "initial" educator licenses. A person who holds a provisional educator license as of April 7, 2005, shall be deemed to hold an initial educator license on and after said date, so long as the license is valid.






Part 2 - Teachers and Special Services Providers

§ 22-60.5-201. Types of teacher licenses issued - term - rules

(1) The department is designated as the sole agency authorized to issue the following teacher licenses to persons of good moral character:

(a) Alternative teacher license. (I) The department may, at its discretion, issue an alternative teacher license to any applicant who:

(A) Holds an earned baccalaureate degree from a fully accredited institution of higher education;

(B) (Deleted by amendment, L. 2004, p. 1279, 3, effective May 28, 2004.)

(C) Has been recommended by an accepted institution of higher education as holding a baccalaureate degree and has demonstrated to the state board of education, in a manner prescribed by rule of the board pursuant to section 22-60.5-203 (6), the subject matter knowledge necessary for teaching in the appropriate endorsement areas.

(D) Agrees to participate fully in a one-year or two-year alternative teacher program provided by a designated agency, which may include working as an alternative teacher in a licensed nonpublic child care facility or other preschool facility. The state board of education is authorized to promulgate rules as necessary to implement this subsection (1)(a)(I)(D).

(II) (Deleted by amendment, L. 2009, (SB 09-160), ch. 292, p. 1449, § 4, effective May 21, 2009.)

(III) Holders of alternative teacher licenses shall not be used to replace regularly licensed teachers in any action resulting from a contract dispute.

(IV) An alternative teacher license is valid in any school district and entitles the holder to work exclusively as an alternative teacher pursuant to the terms of an alternative teacher contract. A holder of an alternative teacher license is the teacher of record.

(V) For applicants enrolled in a one-year alternative teacher program, the alternative teacher license issued pursuant to this subsection (1)(a) is valid for a period of one year after the date of issuance and may be renewed for only one additional year, but only upon written evidence that the employing school district or board of cooperative services anticipates extending the alternative teacher's contract for one additional year pursuant to section 22-60.5-207 (2). For applicants enrolled in a two-year alternative teacher program, the alternative teacher license issued pursuant to this subsection (1)(a) is valid for a period of two years after the date of issuance.

(b) Initial teacher license. (I) Except as otherwise provided in subparagraph (II) of this paragraph (b), the department, in its discretion, may issue an initial teacher license to any applicant who:

(A) Holds an earned baccalaureate degree from an accepted institution of higher education;

(B) Has completed an approved program of preparation for teachers or a one-year or two-year alternative teacher program;

(C) Has demonstrated professional competencies in subject areas as specified by rule of the state board of education pursuant to section 22-60.5-203.

(II) The department of education, in its discretion, may issue an initial or a professional teacher license to any applicant who:

(A) Holds a valid initial or professional principal license or a valid initial or professional administrator license;

(B) Has previously held an initial teacher license.

(II.5) (Deleted by amendment, L. 2009, (SB 09-160), ch. 292, p. 1449, § 4, effective May 21, 2009.)

(III) (A) An initial teacher license shall be valid in any school districts that provide an approved induction program for teachers or have obtained a waiver of the approved induction program requirement pursuant to section 22-60.5-114 (2). Except as otherwise provided in sub-subparagraph (B) of this subparagraph (III), any initial license issued pursuant to this paragraph (b) shall be valid for a period of three years after the date of issuance and is renewable only once for an additional period of three years.

(B) If an initial teacher licensee is unable to complete an induction program for reasons other than incompetence, the state board of education may renew the licensee's initial teacher license for one or more additional three-year periods upon the initial licensee's showing of good cause for inability to complete an induction program.

(c) Professional teacher license. (I) Except as otherwise provided in subparagraphs (II), (II.5), and (II.7) of this paragraph (c), the department of education may, in its discretion, issue a professional teacher license to any applicant who:

(A) Holds a valid initial teacher license;

(B) Has completed an approved induction program and has been recommended for licensure by the school districts that provided such induction program; except that the applicant need not complete an approved induction program as an initial teacher licensee if the applicant previously completed an induction program while teaching under an adjunct instructor authorization, an emergency authorization, or an interim authorization or if the school district in which the applicant is employed has obtained a waiver of the induction program requirement pursuant to section 22-60.5-114 (2). If the applicant is employed by a school district that has obtained a waiver of the induction program requirement, the applicant shall demonstrate completion of any requirements specified in the school district's plan for support, assistance, and training of initially licensed educators; and

(C) Has demonstrated professional competencies in subject areas as specified by rule and regulation of the state board of education pursuant to section 22-60.5-203 if the applicant received an initial teacher license without demonstrating professional competencies pursuant to sub-subparagraph (C) of subparagraph (I) of paragraph (b) of this subsection (1).

(II) The department of education may, in its discretion, issue a professional teacher license to any applicant who:

(A) Holds a valid initial or professional principal license or a valid initial or professional administrator license;

(B) Has previously held a professional teacher license issued pursuant to this article or an equivalent certificate which was issued pursuant to article 60 of this title prior to July 1, 1994.

(II.5) The department of education may issue a professional teacher license to any applicant who meets or exceeds the requirements specified in paragraph (b) of subsection (3) of this section.

(II.7) The department of education may issue a professional teacher license to an applicant who meets the requirements specified in section 22-60.5-111 (4)(c)(II) or (5)(e)(II).

(III) (A) Except as otherwise provided in sub-subparagraph (B) of this subparagraph (III), any professional teacher license issued pursuant to this paragraph (c) shall be valid for a period of five years after the date of issuance and is renewable at its expiration as provided in section 22-60.5-110.

(B) Any professional teacher license issued pursuant to this paragraph (c) which is held in conjunction with a master certificate pursuant to section 22-60.5-202 shall be valid for a period of seven years after the date of issuance and is renewable as provided in section 22-60.5-110.

(2) The state board of education is authorized to establish, by rule and regulation, such other requirements for licenses specified in subsection (1) of this section as it deems necessary to maintain and improve the quality of education instructional programs in the public schools of this state; except that the state board of education may not require any person who applies for a professional teacher license either while holding a valid initial teacher license or upon expiration of an initial teacher license to demonstrate professional competencies if said person demonstrated professional competencies prior to obtaining the initial teacher license.

(3) (a) The department of education may, at its discretion, issue an initial teacher license provided for in paragraph (b) of subsection (1) of this section to any applicant from another state or country whose qualifications meet or exceed the standards of the state board of education for the issuance of an initial teacher license.

(b) (I) The department of education may issue a professional teacher license to any applicant from another state if:

(A) The applicant holds a license or certificate from that state that is comparable to a teacher license in this state and the standards for the issuance of such license or certificate meet or exceed the standards of the state board of education for the issuance of a professional teacher license; and

(B) The applicant has had at least three years of continuous, successful, evaluated experience as a teacher in an established elementary or secondary school and can provide documentation of such experience on forms provided by the department.

(II) An applicant for a professional teacher license pursuant to this paragraph (b) need not have:

(A) Completed an approved induction program for teachers;

(B) Held an initial teacher license pursuant to paragraph (b) of subsection (1) of this section; or

(C) Demonstrated professional competencies in subject areas as specified by rule of the state board of education pursuant to section 22-60.5-203.

(c) In an area deemed by the state board of education to be a shortage area, the state board of education shall establish reasonable criteria, including the recognition of experience as a licensed or certificated teacher, for the issuance of an initial teacher license to any applicant from another state or country.

(d) An applicant for an initial teacher license who has three years or more of teaching experience in another state or country for which the department of education has granted reciprocity pursuant to this subsection (3) shall be licensed without having to demonstrate professional competencies pursuant to section 22-60.5-203 if such person meets all the other qualifications for an initial teacher license or professional teacher license and if such person is qualified to teach in that state or country.

(3.5) The department of education may, at its discretion, issue a professional license provided for in paragraph (c) of subsection (1) of this section to any applicant who is certified by a nationally recognized teacher certification organization that is approved by the state board of education.

(4) The state board of education is authorized to enter into interstate reciprocal agreements in which the department of education agrees to issue initial teacher licenses to persons licensed to teach in another state.

(5) (Deleted by amendment, L. 2006, p. 637, § 50, effective August 7, 2006.)



§ 22-60.5-202. Professional teacher licensees - master certification

The department of education may, in its discretion, issue a master certificate to any applicant who holds a valid professional teacher license and who meets the criteria for master certification as specified by rule and regulation of the state board of education. Master certification shall recognize those professional teacher licensees who are involved in ongoing professional development and training and who have advanced competencies or expertise or who have demonstrated outstanding achievements. Any master certificate issued pursuant to this section shall be valid for the period of time for which the applicant's professional teacher license is valid and is renewable at its expiration.



§ 22-60.5-203. Assessment of professional competencies - rules

(1) The state board of education shall, by rule, establish areas of knowledge in which initial teacher licensees shall possess a satisfactory level of proficiency.

(2) The state board by rule shall identify the professional competencies required of the applicants described in subsection (3) of this section specifically in the context of the requirements of standards-based education pursuant to the requirements of part 10 of article 7 of this title. Such professional competencies apply to an applicant only within the scope of the subject matter to be taught by the applicant.

(3) The department of education shall develop and administer, pursuant to the rules of the state board of education, a system for the assessment of such professional competencies of applicants for initial teacher licenses and of applicants for professional teacher licenses who do not demonstrate professional competencies prior to obtaining an initial teacher license.

(4) The state board of education shall annually review the assessment program developed pursuant to subsection (3) of this section to assure the appropriateness of the assessments and the standards established to determine a satisfactory level of proficiency.

(5) The state board of education shall, by rule, establish common credit hour standards for all approved educator preparation programs for the purpose of satisfying subsection (6) of this section.

(6) For purposes of establishing minimum competency in a licensure endorsement area, the state board of education shall establish minimum course work standards that align with the content standards established by the state board of education pursuant to section 22-2-109 (3). Minimum course work standards may be shown in one of the following ways:

(a) For elementary teachers, including special education generalist teachers, passage of the elementary content test;

(b) For secondary teachers:

(I) A degree in the endorsement area;

(II) Passage of a content test in the endorsement area; or

(III) Twenty-four hours of course work in the endorsement area.



§ 22-60.5-204. Approved induction program - initial teacher licensee

(1) Any approved induction program of a school district or districts for initial teacher licensees may include, but shall not be limited to, supervision by mentor teachers, ongoing professional development and training, including ethics, and performance evaluations. Such school district or districts may enter into agreements with accepted institutions of higher education in regard to the organization, management, and operation of an approved induction program, or any portion thereof. Performance evaluations shall be conducted in accordance with section 22-9-106; however, the state board of education may provide by rule and regulation for performance evaluations by mentor teachers.

(2) The approved induction program of any individual initial teacher licensee may be extended if deemed necessary by the school district or districts providing such program; however, such program shall not exceed a maximum of three years.

(3) The state board of education shall, by rule and regulation, establish standards and criteria for the approval of proposed induction programs for initial teacher licensees and for the review of approved induction programs for initial teacher licensees. Such rules and regulations shall provide for such standards and criteria to be fully implemented on and after July 1, 1999, and shall provide for the gradual implementation of such standards and criteria over the five-year period prior to said date. Such standards and criteria shall, at a minimum, provide multiple approaches and options in regard to the provision of approved induction programs which take into consideration factors which the state board of education deems relevant and appropriate. Such factors shall include, but shall not be limited to, the setting categories and geographical location of school districts, the cost of providing approved induction programs, and the availability of state moneys to fund, in whole or in part, approved induction programs.



§ 22-60.5-205. One-year and two-year alternative teacher programs - legislative declaration - standards and evaluation - duties of department - duties of the state board of education - fees

(1) (a) The general assembly hereby finds and declares that:

(I) Many school districts face a shortage of teachers and often struggle to find qualified persons to teach their students;

(II) The increased use of emergency authorizations to hire persons who do not have teacher licenses and, in some cases, have not received any form of teacher preparation or education potentially jeopardizes a school district's goal of providing a quality education for each student; and

(III) Often, persons with experience in areas other than education can help alleviate the teacher shortage faced by many school districts, so long as these persons receive adequate supervision and education in teaching methods and practices.

(b) The general assembly therefore declares that it is in the best interest of the state of Colorado to allow designated agencies to create one-year and two-year alternative teacher programs pursuant to the provisions of this section with the intent that these programs provide a vehicle for designated agencies to customize the preparation of teacher candidates, reduce the number of persons employed under emergency authorizations, and help designated agencies recruit and employ nontraditional teacher candidates, while maintaining teacher preparation program standards, delivering high-quality educational services, and protecting the interests of students.

(2) Designated agencies are hereby authorized to implement one-year alternative teacher programs or two-year alternative teacher programs, which two-year programs were formerly known as teacher in residence programs, as follows:

(a) A one-year alternative teacher program shall be designed to be completed within one year. However, the employing school district or nonpublic school may extend an alternative teacher's participation for one additional year based on unforeseen circumstances and the expectation that the alternative teacher will complete the program in the second year.

(b) An alternative teacher program shall include, but need not be limited to, supervision by mentor teachers, performance evaluations, and a program minimum of two hundred twenty-five clock hours of planned instruction and activities, which shall include training in dropout prevention. The total number of hours of planned instruction and activities may be modified by the alternative teacher support team, as described in section 22-60.5-206, for an alternative teacher based upon his or her qualifications, knowledge, and experience.

(c) A designated agency that chooses to implement an alternative teacher program may collaborate and contract with an institution of higher education that provides an approved educator preparation program. A contract entered into pursuant to this paragraph (c) shall include, but need not be limited to, the provision of educator preparation courses and subject matter courses as necessary to comply with the educator preparation program requirements established by the Colorado commission on higher education pursuant to section 23-1-121, C.R.S.

(d) (I) A person employed as an alternative teacher shall hold an alternative teacher license issued pursuant to section 22-60.5-201 (1)(a). Except as otherwise provided in subparagraph (II) of this paragraph (d) and section 22-60.5-207 (2), a person may be employed as an alternative teacher for a total of two years. A person employed as an alternative teacher shall meet the content-area education requirements specified by rule of the state board of education.

(II) A person may be employed as an alternative teacher for a total of three years for the purpose of receiving a special education teaching endorsement pursuant to section 22-60.5-106 (2).

(e) Upon completing an alternative teacher program, the alternative teacher shall obtain an initial teacher license pursuant to section 22-60.5-201 (1)(b)(I) in order to be employed by a school district as a teacher.

(f) An alternative teacher shall complete his or her induction program prior to receiving a professional license.

(g) (I) Within thirty days after employing a person as an alternative teacher, a school district or nonpublic school shall notify the department of the alternative teacher's name, address, and any other information that may be necessary to assist the department in providing pertinent information under the requirements of subparagraph (II) of this paragraph (g).

(II) The department shall provide information to each alternative teacher concerning the requirements for teacher licensure as specified in section 22-60.5-201 and by rule of the state board of education.

(h) An alternative teacher program shall meet the performance-based teacher licensure standards adopted by the state board of education pursuant to section 22-2-109 (3).

(3) (a) A designated agency that chooses to implement an alternative teacher program pursuant to the provisions of subsection (2) of this section shall notify the department and submit a description of the alternative teacher program to the department. The department shall review the alternative teacher program to ensure that it meets the requirements specified in subsection (2) of this section and shall recommend to the state board of education approval or disapproval of the alternative teacher program. Within ninety days after the designated agency submits the alternative teacher program description to the department, the state board of education shall notify the implementing designated agency that it has either approved or disapproved the alternative teacher program.

(b) (I) The state board of education shall, at its discretion, approve an application by a designated agency seeking to provide an alternative teacher program. The application must meet the requirements of this section and any rules established by the state board of education. The state board of education is authorized to resolve any differences that may arise between school districts and accepted institutions of higher education regarding alternative teacher programs.

(II) Notwithstanding any law to the contrary, the state board of education is authorized, for good cause, to waive any requirements imposed by law regarding a designated agency's alternative teacher program if, in its discretion, it deems the waiver necessary to accomplish the purposes of this section.

(4) The department shall:

(a) Provide technical assistance upon request to all designated agencies as necessary to implement the provisions of this section; and

(b) Review and submit to the state board of education for approval all applications made by designated agencies to provide alternative teacher programs pursuant to subsection (3) of this section.

(5) Not more than every five years, the department shall perform an on-site evaluation of each alternative teacher program to ensure that it meets the requirements of this section. An alternative teacher program that does not meet the requirements of this section shall be subject to disapproval by the state board of education. An alternative teacher program that is disapproved by the state board of education shall be terminated by the implementing designated agency on completion of the academic year in which the alternative teacher program is disapproved; except that the designated agency may continue to operate the alternative teacher program if, prior to the end of said academic year, the designated agency redesigns the alternative teacher program to meet the requirements of this section and the state board of education approves the redesigned alternative teacher program.

(6) A designated agency that is not an institution of higher education may charge an alternative teacher in an alternative teacher program a fee in such amount as to generate sufficient revenue to offset the direct and indirect costs to the designated agency for the development and administration of the alternative teacher program. Any fees collected pursuant to the provisions of this subsection (6) shall be used for the purposes set forth in this section and shall not be expended for any other purpose.

(7) A designated agency that is an institution of higher education may establish program fees in accordance with its existing policies. A public institution of higher education shall establish program fees in accordance with existing state laws and rules established by the Colorado commission on higher education.



§ 22-60.5-206. Alternative teacher support teams - duties - advisory councils

(1) The designated agency shall establish an alternative teacher support team for each holder of an alternative teacher license employed as an alternative teacher through an alternative teacher program. At a minimum, each alternative teacher support team must include an alternative teacher's mentor teacher and the principal and a representative of an accepted institution of higher education, if applicable.

(2) The alternative teacher support team shall:

(a) Establish the content of the required program of planned instruction and activities;

(b) Determine at what point in the program an alternative teacher may have responsibility for classroom instruction;

(c) Ensure that a significant portion of the teaching assignment of an alternative teacher is in the subject matter area or areas of the alternative teacher's endorsement;

(d) Evaluate the progress and effectiveness of an alternative teacher; and

(e) Make a recommendation to the school district that employs an alternative teacher concerning his or her eligibility to receive an initial teacher license or whether he or she is unable to complete the one-year alternative teacher program due to unforeseen circumstances, but should apply for an extension of the alternative teacher license with the expectation that he or she will complete his or her program within one additional year.

(3) As a member of an alternative teacher support team, the mentor teacher has primary responsibility for representing the faculty and parents in evaluating and making recommendations regarding the issuance of an initial teacher license to an alternative teacher or renewal of an alternative teacher license for one additional year. In recognition of the significant duties and responsibilities of mentor teachers, the designating school district shall make appropriate provisions as are necessary to ensure the proper discharge of the duties and responsibilities by the mentor teacher.

(4) In addition, for purposes of carrying out any alternative teacher program approved by the state board of education, any designated agency shall establish an advisory council that includes, at a minimum, representatives of each school district, including at least one mentor teacher and a representative of an accepted institution of higher education in the designated agency.



§ 22-60.5-207. Alternative teacher contracts

(1) Alternative teacher contracts may include terms and conditions that:

(a) Differ from any terms and conditions of contracts of the school district for first-year employees who are licensed other than as alternative teachers;

(b) Define those conditions unique to the responsibilities and duties of an alternative teacher and the alternative teacher program of the school district;

(c) Establish the right of the employing school district to terminate the alternative teacher contract at any time during the first three months of employment; however, the employing school district must only take such action after consideration of a recommendation of the alternative teacher support team for the alternative teacher and is not subject to appeal by the alternative teacher.

(2) The term of an alternative teacher contract shall be for one or two years; except that an employing school district or nonpublic school may extend a one-year alternative teacher contract for only one additional year based on written evidence of unforeseen circumstances that prevent the alternative teacher from completing the one-year alternative teacher program in one year and the expectation of the alternative teacher's support team that he or she can complete the one-year alternative teacher program in one additional year.



§ 22-60.5-210. Types of special services licenses issued - term

(1) The department of education is designated as the sole agency authorized to issue the following types of special services licenses to persons of good moral character:

(a) Initial special services license. (I) The department of education, in its discretion, may issue an initial special services license to any applicant who:

(A) Has been awarded an appropriate degree from an institution of higher education;

(B) Has met the standards of the state board of education concerning academic and professional preparation and experience and performance as appropriate for the subject matter area or areas for which such initial special services license is to be endorsed;

(C) Has demonstrated professional competencies in subject areas as specified by rule and regulation of the state board of education pursuant to section 22-60.5-212.

(II) An initial special services license shall be valid in any school districts that provide an approved induction program for special services providers or have obtained a waiver of the approved induction program requirement pursuant to section 22-60.5-114 (2). Any initial special services license issued pursuant to this paragraph (a) shall be valid for a period of three years after the date of issuance and is renewable only once for an additional period of three years; except that, if an initial special services licensee is unable to complete an induction program for reasons other than incompetence, the state board of education may renew the licensee's initial special services license for one or more additional three-year periods upon the initial licensee's showing of good cause for inability to complete an approved induction program.

(III) For purposes of this paragraph (a), in establishing standards pursuant to sub-subparagraph (B) of subparagraph (I) of this paragraph (a) concerning academic and professional preparation and experience and performance with regard to school psychologists, school social workers, occupational therapists, physical therapists, and school nurses, the state board of education shall not require an applicant for an initial special services license who holds a valid Colorado license or registration or valid national certificate to take and achieve a passing score on an assessment of basic skills.

(b) Professional special services license. (I) Except as otherwise provided in subparagraph (I.5) of this paragraph (b), the department of education may, in its discretion, issue a professional special services license to any applicant who:

(A) Holds a valid initial special services license; and

(B) Has completed an approved induction program for special services providers and has been recommended for licensure by the school districts that provided such induction program; except that the applicant need not complete an approved induction program as an initial special services licensee if the applicant previously completed an induction program while employed under an emergency authorization or a temporary educator eligibility authorization or if the school district in which the applicant is employed has obtained a waiver of the induction program requirement pursuant to section 22-60.5-114 (2). If the applicant is employed by a school district that has obtained a waiver of the induction program requirement, the applicant shall demonstrate completion of any requirements specified in the school district's plan for support, assistance, and training of initially licensed educators.

(I.5) The department of education may issue a professional special services license to an applicant who meets the requirements specified in section 22-60.5-111 (4)(c)(II) or (5)(e)(II).

(II) (A) Except as otherwise provided in sub-subparagraph (B) of this subparagraph (II), any professional special services license issued pursuant to this paragraph (b) shall be valid for a period of five years after the date of issuance and is renewable as provided in section 22-60.5-110.

(B) Any professional special services license issued pursuant to this paragraph (b) which is held in conjunction with a master certificate pursuant to section 22-60.5-211 shall be valid for a period of seven years after the date of issuance and is renewable as provided in section 22-60.5-110.

(2) The state board of education is authorized to establish, by rule and regulation, such other requirements for licenses specified in subsection (1) of this section as it deems necessary to maintain and improve the quality of administration and supervision of education instructional programs; except that the state board of education may not require any person applying for a professional special services license to demonstrate professional competencies.

(3) (a) The department of education may, at its discretion, issue an initial special services license provided for in paragraph (a) of subsection (1) of this section to any applicant from another state or country whose qualifications meet or exceed the standards of the state board of education for the issuance of an initial special services license.

(b) (I) The department of education may issue a professional special services license to any applicant from another state if:

(A) The applicant holds a license or certificate from that state that is comparable to a special services license in this state and the standards for the issuance of such license or certificate meet or exceed the standards of the state board of education for the issuance of a professional special services license; and

(B) The applicant has had at least three years of continuous, successful, evaluated experience as a special services provider in an established elementary or secondary school and can provide documentation of such experience on forms provided by the department.

(II) An applicant for a professional special services license pursuant to this paragraph (b) need not have:

(A) Completed an approved induction program for special services providers;

(B) Held an initial special services license pursuant to paragraph (a) of subsection (1) of this section; or

(C) Demonstrated professional competencies in subject areas as specified by rule of the state board of education pursuant to section 22-60.5-212.

(4) The state board of education is authorized to enter into interstate reciprocal agreements in which the department of education agrees to issue initial special services licenses to persons licensed as special services providers in another state.

(5) Repealed.



§ 22-60.5-211. Professional special services licensees - master certification

The department of education may, in its discretion, issue a master certificate to any applicant who holds a valid professional special services license and who meets the criteria for master certification as specified by rule and regulation of the state board of education. Master certification shall recognize those professional special services licensees who are involved in ongoing professional development and training and who have advanced competencies or expertise or who have demonstrated outstanding achievements. Any master certificate issued pursuant to this section shall be valid for the period of time for which the applicant's professional special services license is valid and is renewable at its expiration.



§ 22-60.5-212. Assessment of professional competencies

(1) The state board of education shall, by rule and regulation, establish areas of knowledge in which initial special services licensees shall possess a satisfactory level of proficiency.

(2) The department of education shall develop and administer, pursuant to the rules and regulations of the state board of education, a system for the assessment of such professional competencies of applicants for initial special services licenses.

(3) The state board of education shall annually review the assessment program developed pursuant to subsection (2) of this section to assure the appropriateness of the assessments and the standards established to determine a satisfactory level of proficiency.



§ 22-60.5-213. Approved induction programs - initial special services licensees

(1) Any approved induction program of a school district or districts for initial special services licensees may include, but shall not be limited to, supervision by mentor special services providers, ongoing professional development and training, including ethics, and performance evaluations. Such school district or districts may enter into agreements with accepted institutions of higher education in regard to the organization, management, and operation of an approved induction program, or any portion thereof. Performance evaluations shall be conducted in accordance with section 22-9-106; however, the state board of education may provide by rule and regulation for performance evaluations by mentor special services providers.

(2) The approved induction program of any initial special services licensee may be extended if deemed necessary by the school district or districts providing such program; however, such program shall not be extended so that such program exceeds three years.

(3) The state board of education shall, by rule and regulation, establish standards and criteria for the approval of proposed induction programs for initial special services licensees and for the review of approved induction programs for initial special services licensees. Such rules and regulations shall provide for such standards and criteria to be fully implemented on and after July 1, 1999, and shall provide for the gradual implementation of such standards and criteria over the five-year period prior to said date. Such standards and criteria shall, at a minimum, provide multiple approaches and options in regard to the provision of approved induction programs which take into consideration factors which the state board of education deems appropriate. Such factors shall include, but shall not be limited to, the setting categories and geographical location of school districts, the costs of providing approved induction programs, and the availability of state moneys to fund, in whole or in part, approved induction programs.






Part 3 - Principals and Administrators

§ 22-60.5-301. Types of principal licenses issued - term

(1) The department of education is designated as the sole agency authorized to issue the following principal licenses to persons of good moral character:

(a) Initial principal license. (I) The department of education, in its discretion, may issue an initial principal license to any applicant who:

(A) Holds an earned baccalaureate degree from an accepted institution of higher education;

(B) Has completed an approved program of preparation for principals;

(C) Has completed three or more years of successful experience working with students as a licensed or certificated professional in a public or nonpublic elementary or secondary school in this state or another state;

(D) Has demonstrated professional competencies in subject areas as specified by rule and regulation of the state board of education pursuant to section 22-60.5-303.

(II) An initial principal license shall be valid in any school districts that provide an approved induction program for principals or have obtained a waiver of the approved induction program requirement pursuant to section 22-60.5-114 (2). Any initial principal license issued pursuant to this paragraph (a) shall be valid for a period of three years after the date of issuance and is renewable only once for an additional period of three years; except that, if an initial principal licensee is unable to complete an induction program for reasons other than incompetence, the state board of education may renew the licensee's initial principal license for one or more additional three-year periods upon the initial licensee's showing of good cause for inability to complete an approved induction program.

(b) Professional principal license. (I) Except as otherwise provided in subparagraph (I.5) of this paragraph (b), the department of education may, in its discretion, issue a professional principal license to any applicant who:

(A) Holds an earned master's degree from an accepted institution of higher education;

(B) Holds a valid initial principal license; and

(C) Has completed an approved induction program for principals and has been recommended for licensure by the school districts that provided such induction program; except that the applicant need not complete an approved induction program as an initial principal licensee if the applicant previously completed an induction program while employed under an emergency authorization or a principal authorization or if the school district in which the applicant is employed has obtained a waiver of the induction program requirement pursuant to section 22-60.5-114 (2). If the applicant is employed by a school district that has obtained a waiver of the induction program requirement, the applicant shall demonstrate completion of any requirements specified in the school district's plan for support, assistance, and training of initially licensed educators.

(I.5) The department of education may issue a professional principal license to an applicant who meets the requirements specified in section 22-60.5-111 (4)(c)(II) or (14)(e)(II).

(II) (A) Except as otherwise provided in sub-subparagraph (B) of this subparagraph (II), any professional principal license issued pursuant to this paragraph (b) shall be valid for a period of five years after the date of issuance and is renewable as provided in section 22-60.5-110.

(B) Any professional principal license issued pursuant to this paragraph (b) which is held in conjunction with a master certificate pursuant to section 22-60.5-302 shall be valid for a period of seven years after the date of issuance and is renewable as provided in section 22-60.5-110.

(2) The state board of education is authorized to establish, by rule and regulation, such other requirements for licenses specified in subsection (1) of this section as it deems necessary to maintain and improve the quality of administration and supervision of education instructional programs in this state; except that the state board of education may not require any person applying for a professional principal license to demonstrate professional competencies.

(3) (a) The department of education may, at its discretion, issue an initial principal license provided for in paragraph (a) of subsection (1) of this section to any applicant from another state or country whose qualifications meet or exceed the standards of the state board of education for the issuance of an initial principal license.

(b) (I) The department of education may issue a professional principal license to any applicant from another state if:

(A) The applicant holds a license or certificate from that state that is comparable to a principal license in this state and the standards for the issuance of such license or certificate meet or exceed the standards of the state board of education for the issuance of a professional principal license; and

(B) The applicant has had at least three years of continuous, successful, evaluated experience as a principal in an established elementary or secondary school and can provide documentation of such experience on forms provided by the department.

(II) An applicant for a professional principal license pursuant to this paragraph (b) need not have:

(A) Completed an approved induction program for principals;

(B) Held an initial principal license pursuant to paragraph (a) of subsection (1) of this section; or

(C) Demonstrated professional competencies in subject areas as specified by rule of the state board of education pursuant to section 22-60.5-303.

(4) The state board of education is authorized to enter into interstate reciprocal agreements in which the department of education agrees to issue initial principal licenses to persons licensed as principals in other states.

(5) Repealed.



§ 22-60.5-302. Professional principal licensees - master certification

The department of education may, in its discretion, issue a master certificate to any applicant who holds a valid professional principal license and who meets the criteria for master certification as specified by rule and regulation of the state board of education. Master certification shall recognize those professional principal licensees who are involved in ongoing professional development and training and who have advanced competencies or expertise or who have demonstrated outstanding achievements. Any master certificate issued pursuant to this section shall be valid for the period of time for which the applicant's professional principal license is valid and is renewable at its expiration.



§ 22-60.5-303. Assessment of professional competencies

(1) The state board of education shall, by rule and regulation, establish areas of knowledge in which initial principal licensees shall possess a satisfactory level of proficiency.

(2) The following list of areas of knowledge is a guideline to be used by the state board of education and shall not be construed as inclusive or prescriptive:

(a) Leadership;

(b) Communication and human relations, including the ability to respond to the needs of students and parents from culturally diverse backgrounds;

(c) Instruction, including curriculum, design, and assessment;

(d) Problem-solving and decision-making;

(e) Management, including planning, organization, and administration;

(f) Personnel administration, including staff development and evaluation;

(g) Child growth and development; and

(h) Knowledge and application of standards-based education pursuant to part 10 of article 7 of this title.

(3) The department of education shall develop and administer, pursuant to the rules and regulations of the state board of education, a system for the assessment of such professional competencies of applicants for initial principal licenses.

(4) The state board of education shall annually review the assessment program developed pursuant to subsection (3) of this section to assure the appropriateness of the assessments and the standards established to determine a satisfactory level of proficiency.



§ 22-60.5-304. Approved induction programs - initial principal licensees

(1) Any approved induction program of a school district or districts for initial principal licensees may include, but shall not be limited to, supervision by mentor principals, ongoing professional development and training, including ethics, and performance evaluations. Such school district or districts may enter into agreements with accepted institutions of higher education in regard to the organization, management, and operation of an approved induction program, or any portion thereof. Performance evaluations shall be conducted in accordance with section 22-9-106; however, the state board of education may provide by rule and regulation for performance evaluations by mentor principals.

(2) The approved induction program of any individual initial principal licensee may be extended if deemed necessary by the school district or districts providing such program; however, such program shall not exceed a maximum of three years.

(3) (a) The state board of education shall, by rule and regulation, establish standards and criteria for the approval of proposed induction programs for initial principal licensees and for the review of approved induction programs for initial principal licensees. Such rules and regulations shall provide for such standards and criteria to be fully implemented on and after July 1, 1999, and shall provide for the gradual implementation of such standards and criteria over the five-year period prior to said date. Such standards and criteria shall, at a minimum, provide multiple approaches and options in regard to the provision of approved induction programs which take into consideration factors which the state board of education deems appropriate. Such factors shall include, but shall not be limited to, the setting categories and geographical location of school districts, the costs of providing approved induction programs, and the availability of state moneys to fund, in whole or in part, approved induction programs.

(b) Repealed.



§ 22-60.5-305. Licensed principals - occasional teaching

Any principal who holds a valid initial or professional principal license pursuant to this part 3 and who, on occasion, functions as a teacher shall not be required to hold a valid initial or professional teacher license pursuant to part 2 of this article. The state board of education shall establish, by rule and regulation, what constitutes occasional teaching for purposes of this section.



§ 22-60.5-305.5. Alternative principal preparation program

(1) The general assembly finds that there is a shortage of persons in the state who are licensed as principals and are available for employment by school districts. The general assembly further finds that persons who have achieved success in careers outside of education and who are interested in employment as school principals may provide a new source of leadership talent for school districts as they seek to hire school principals. Therefore, the general assembly concludes that it is in the interest of the state to authorize school districts to design and implement individualized alternative principal programs to enable persons from outside the education community to develop the skills and experiences necessary to successfully lead a public school and to qualify ultimately for licensure as principals.

(2) A school district may employ as a principal or a vice-principal a person who holds a principal authorization issued pursuant to section 22-60.5-111 (14). A person who is employed under a principal authorization may perform the duties of a principal or a vice-principal in a school so long as the person is under the supervision of a professional principal licensee. The school district shall collaborate with the person in designing an individualized alternative principal program, which the person shall complete while employed under the authorization. The school district may work with a governmental, nonprofit, or for-profit entity in designing and implementing the individualized alternative principal program. The individualized alternative principal program shall be subject to approval by the state board of education as provided in section 22-60.5-111 (14) and in accordance with rules adopted by the state board of education.

(3) In designing an individualized alternative principal program, the school district shall, at a minimum, ensure that:

(a) The program will provide the information, experience, and training to enable the person who is employed under the principal authorization to develop the skills and obtain the experience and training that are comparable to those possessed by a person who qualifies for an initial principal license, as provided in section 22-60.5-301 (1)(a);

(b) The person who is employed under the principal authorization is required to successfully demonstrate professional competencies in subject matter areas, as specified by rule of the state board pursuant to section 22-60.5-303;

(c) The person who is employed under the principal authorization is mentored and coached continuously by one or more licensed principals and administrators;

(d) The person who is employed under the principal authorization is assessed at the beginning of the individualized alternative principal program to determine his or her strengths and weaknesses and that the program is designed to fit the person's individual education and training needs; and

(e) The individualized alternative principal program complements the school improvement plan, if one exists, of the school in which the person who holds a principal authorization would be employed.

(4) In designing an individualized alternative principal program, the school district shall assess the needs of the school to which the person employed under the principal authorization would be assigned and ensure that the person receives training that will equip the person to meet the specific needs of the school and the community in which it is located.

(5) A school district may employ a person who holds a principal authorization for three years. After that time, the school district may employ the person as a principal only if he or she receives an initial or professional principal license pursuant to section 22-60.5-301. The school district may choose to provide an induction program, as described in section 22-60.5-304, for the person while he or she is employed under a principal authorization. The induction program, if provided, shall be in addition to the individualized alternative principal program to be completed by the person while he or she is employed under a principal authorization.



§ 22-60.5-306. Types of administrator licenses issued - term

(1) The department of education is designated as the sole agency authorized to issue the following types of administrator licenses to persons of good moral character:

(a) Initial administrator license. (I) The department of education, in its discretion, may issue an initial administrator license to any applicant who:

(A) Holds an earned baccalaureate degree from an accepted institution of higher education;

(B) Has completed an approved program of preparation for administrators;

(C) Has demonstrated professional competencies in subject areas as specified by rule and regulation of the state board of education pursuant to section 22-60.5-308.

(II) An initial administrator license shall be valid in any school districts that provide an approved induction program for administrators or have obtained a waiver of the approved induction program requirement pursuant to section 22-60.5-114 (2). Any initial administrator license issued pursuant to this paragraph (a) shall be valid for a period of three years after the date of issuance and is renewable only once for an additional period of three years; except that, if an initial administrator licensee is unable to complete an induction program for reasons other than incompetence, the state board of education may renew the licensee's initial administrator license for one or more additional three-year periods upon the initial licensee's showing of good cause for inability to complete an approved induction program.

(b) Professional administrator license. (I) Except as otherwise provided in subparagraph (I.5) of this paragraph (b), the department of education may, in its discretion, issue a professional administrator license to any applicant who:

(A) Holds an earned master's degree from an institution of higher education;

(B) Holds a valid initial administrator license; and

(C) Has completed an approved induction program for administrators and has been recommended for licensure by the school districts that provided such induction program; except that the applicant need not complete an approved induction program as an initial administrator licensee if the applicant previously completed an induction program while employed under an emergency authorization or a temporary educator eligibility authorization or if the school district in which the applicant is employed has obtained a waiver of the induction program requirement pursuant to section 22-60.5-114 (2). If the applicant is employed by a school district that has obtained a waiver of the induction program requirement, the applicant shall demonstrate completion of any requirements specified in the school district's plan for support, assistance, and training of initially licensed educators.

(I.5) The department of education may issue a professional administrator license to an applicant who meets the requirements specified in section 22-60.5-111 (4)(c)(II) or (5)(e)(II).

(II) (A) Except as otherwise provided in sub-subparagraph (B) of this subparagraph (II), any professional administrator license issued pursuant to this paragraph (b) shall be valid for a period of five years after the date of issuance and is renewable as provided in section 22-60.5-110.

(B) Any professional administrator license issued pursuant to this paragraph (b) which is held in conjunction with a master certificate pursuant to section 22-60.5-307 shall be valid for a period of seven years after the date of issuance and is renewable as provided in section 22-60.5-110.

(2) The state board of education is authorized to establish, by rule and regulation, such other requirements for licenses specified in subsection (1) of this section as it deems necessary to maintain and improve the quality of administration and supervision of education instructional programs; except that the state board of education may not require any person applying for a professional administrator license to demonstrate professional competencies.

(3) (a) The department of education may, at its discretion, issue an initial administrator license provided for in paragraph (a) of subsection (1) of this section to any applicant from another state or country whose qualifications meet or exceed the standards of the state board of education for the issuance of an initial administrator license.

(b) (I) The department of education may issue a professional administrator license to any applicant from another state if:

(A) The applicant holds a license or certificate from that state that is comparable to an administrator license in this state and the standards for the issuance of such license or certificate meet or exceed the standards of the state board of education for the issuance of a professional administrator license; and

(B) The applicant has had at least three years of continuous, successful, evaluated experience as an administrator in an established elementary or secondary school and can provide documentation of such experience on forms provided by the department.

(II) An applicant for a professional administrator license pursuant to this paragraph (b) need not have:

(A) Completed an approved induction program for administrators;

(B) Held an initial administrator license pursuant to paragraph (a) of subsection (1) of this section; or

(C) Demonstrated professional competencies in subject areas as specified by rule of the state board of education pursuant to section 22-60.5-308.

(4) The state board of education is authorized to enter into interstate reciprocal agreements in which the department of education agrees to issue initial administrator licenses to persons licensed as administrators in another state.

(5) Repealed.



§ 22-60.5-307. Professional administrator licensees - master certification

The department of education may, in its discretion, issue a master certificate to any applicant who holds a valid professional administrator license and who meets the criteria for master certification as specified by rule and regulation of the state board of education. Master certification shall recognize those professional administrator licensees who are involved in ongoing professional development and training and who have advanced competencies or expertise or who have demonstrated outstanding achievements. Any master certificate issued pursuant to this section shall be valid for the period of time for which the applicant's professional administrator license is valid and is renewable at its expiration.



§ 22-60.5-308. Assessment of professional competencies

(1) The state board of education shall, by rule and regulation, establish areas of knowledge in which initial administrator licensees shall possess a satisfactory level of proficiency.

(2) The following list of areas of knowledge is a guideline to be used by the state board of education and shall not be construed as inclusive or prescriptive:

(a) Basic management;

(b) Leadership;

(c) Decision-making and problem-solving;

(d) Communication and human relations, including the ability to respond to the needs of students and parents from culturally diverse backgrounds;

(e) Personnel administration;

(f) Resource utilization;

(g) Child growth and development; and

(h) Knowledge and application of standards-based education pursuant to part 10 of article 7 of this title.

(3) The department of education shall develop and administer, pursuant to the rules and regulations of the state board of education, a system for the assessment of such professional competencies of applicants for initial administrator licenses.

(4) The state board of education shall annually review the assessment program developed pursuant to subsection (3) of this section to assure the appropriateness of the assessments and the standards established to determine a satisfactory level of proficiency.



§ 22-60.5-309. Approved induction programs - initial administrator licensees

(1) Any approved induction program of a school district or districts for initial administrator licensees may include, but shall not be limited to, supervision by mentor administrators, ongoing professional development and training, including ethics, and performance evaluations. Such school district or districts may enter into agreements with accepted institutions of higher education in regard to the organization, management, and operation of an approved induction program, or any portion thereof. Performance evaluations shall be conducted in accordance with section 22-9-106; however, the state board of education may provide by rule and regulation for performance evaluations by mentor administrators.

(2) The approved induction program of any individual initial administrator licensee may be extended if deemed necessary by the school district or districts providing such program; however, such program shall not exceed a maximum of three years.

(3) The state board of education shall, by rule and regulation, establish standards and criteria for the approval of proposed induction programs for initial administrator licensees and for the review of approved induction programs for initial administrator licensees. Such rules and regulations shall provide for such standards and criteria to be fully implemented on and after July 1, 1999, and shall provide for the gradual implementation of such standards and criteria over the five-year period prior to said date. Such standards and criteria shall, at a minimum, provide multiple approaches and options in regard to the provision of approved induction programs which take into consideration factors which the state board of education deems appropriate. Such factors shall include, but shall not be limited to, the setting categories and geographical location of school districts, the costs of providing approved induction programs, and the availability of state moneys to fund, in whole or in part, approved induction programs.



§ 22-60.5-309.5. Licensed administrators - occasional teaching

Any administrator who holds a valid initial or professional administrator's license pursuant to this part 3, who has completed three or more years of successful experience working with students as a licensed or certificated professional in a public or nonpublic elementary or secondary school in this state or another state, and who, on occasion, functions as a teacher shall not be required to hold a valid initial or professional teacher license pursuant to part 2 of this article. The state board of education shall establish by rule what constitutes occasional teaching for purposes of this section.






Part 4 - Miscellaneous Provisions






Article 61 - Teacher Employment

§ 22-61-101. Discrimination in employment prohibited

(1) No person, agency, bureau, corporation, or association employed or maintained to obtain or aid in obtaining positions or teachers, principals, superintendents, clerks, or other employees in the public schools of the state of Colorado; no individuals conducting or employed by or interested directly or indirectly in such an agency, bureau, corporation, or association; and no board of education, trustee of a school district, superintendent, principal, or teacher of a public school, or other official or employee of a board of education, directly or indirectly, shall ask, indicate, or transmit orally, or in writing, the religion or religious affiliation of any person seeking employment in the public schools of the state of Colorado.

(2) Any person who or any agency, bureau, corporation, or association which violates any of the provisions of subsection (1) of this section, or aids or incites the violation of any of said provisions, is liable for each violation to a penalty of not less than one hundred dollars nor more than five hundred dollars, to be recovered by the person aggrieved thereby, in any court of competent jurisdiction in any county in which the plaintiff or defendant resides; and such person and the manager or owner of or each officer of such agency, bureau, corporation, or association, as the case may be, for every such offense, is also guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than fifty dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.



§ 22-61-102. No group membership

No contract or other employment arrangement executed or made by and between any school district and teacher shall require by inference or otherwise that said teacher become a member of or belong to any group or organization.



§ 22-61-103. Teacher's oath, affirmation, or pledge

(1) A person now holding a license to teach in the public schools in the state of Colorado or who shall hereafter be issued a license to teach in such public schools within the state of Colorado, except a person employed to teach in a temporary capacity who is a citizen of a nation other than the United States, shall take or sign the following oath, affirmation, or written pledge:

I solemnly (swear)<N>(affirm)<N>(pledge) that I will uphold the constitution of the United States and the constitution of the state of Colorado, and I will faithfully perform the duties of the position upon which I am about to enter.

(2) A person authorized to administer oaths in the state of Colorado shall administer the oath or affirmation, or the teacher must sign the pledge.



§ 22-61-104. Oath, affirmation, or pledge - professors, instructors, and teachers in state institutions of higher education

(1) Every person employed to teach in a state university, college, local district college, community college, or technical college in the state of Colorado, before entering upon or continuing the discharge of his or her duties, shall take or sign the following oath, affirmation, or written pledge; except that a person employed to teach in a temporary capacity who is a citizen of a nation other than the United States is not required to take such oath or affirmation or sign such pledge:

I solemnly (swear)<N>(affirm)<N>(pledge) that I will uphold the constitution of the United States and the constitution of the state of Colorado, and I will faithfully perform the duties of the position upon which I am about to enter.

(2) A person authorized to administer oaths in the state of Colorado shall administer the oath or affirmation, or the professor, instructor, or teacher must sign the pledge.



§ 22-61-105. Penalty

A person who, being in charge of a public school, state university, college, local district college, community college, or technical college within the state of Colorado, allows or permits a teacher to enter upon the discharge of his or her duties or give instruction therein, unless such teacher shall have taken the oath or affirmation or signed the pledge as provided in sections 22-61-103 and 22-61-104, is guilty of a misdemeanor and, upon conviction thereof, must be punished by a fine of not more than one hundred dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.






Article 61.5 - Colorado Teacher of the Year

§ 22-61.5-101. Short title

This article shall be known and may be cited as the "Colorado Teacher of the Year Act".



§ 22-61.5-102. Legislative declaration

(1) The general assembly hereby finds that:

(a) An effective teacher providing quality instruction is the single, greatest factor influencing student achievement, having a greater impact than the characteristics of a child, including poverty, race, or family history. Further, quality instruction in the classroom is the most direct way to provide equal opportunities in education, especially for at-risk students. A review of the world's top school systems suggests that three things matter most in education: Recruiting the right people to become teachers; developing these people into effective instructors; and ensuring that the educational system is able to deliver the best possible instruction for every child.

(b) The state's long-term success in achieving many of the educational goals Colorado has identified for its students will require a fundamental transformation of the teaching profession. Making a long-term commitment to reshaping the way in which Colorado attracts, trains, supports, and retains teachers is the best way to tackle problems in education, including the achievement gap, high dropout rates, and low graduation rates. This commitment will require new partnerships between the government and the private sector and among the department of education, the department of higher education, school districts, and educational membership associations, as well as a variety of other stakeholders, including, but not limited to, elected officials, business leaders, and community leaders throughout the state.

(2) The general assembly therefore declares that Colorado is committed to honoring the nobility of the teaching profession. One of the simplest and yet most profound ways to show the state's commitment to teaching is for Colorado to join other states that have elevated both the recognition and the role of the teacher named teacher of the year and to establish the Colorado teacher of the year program.



§ 22-61.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Award recipient" means the teacher named Colorado teacher of the year.

(2) "Colorado teacher of the year" means the Colorado teacher named teacher of the year in the state program administered by the department and coordinated through the national teacher of the year program.

(3) "Department" means the department of education created in section 24-1-115, C.R.S.

(4) "Program" means the Colorado teacher of the year program described in this article.

(5) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.



§ 22-61.5-104. Colorado teacher of the year program - created - administration - rules

(1) There is hereby created in the department the Colorado teacher of the year program to honor and reward the teacher named annually as the Colorado teacher of the year. The department shall administer the program.

(2) The state board shall adopt rules necessary for the creation and implementation of the program. Elements of the program may include, but need not be limited to, the following:

(a) The program may reward the award recipient with gifts, services, and opportunities that may include, but need not be limited to:

(I) A sabbatical from teaching responsibilities that includes moneys awarded to the award recipient's employer for the purpose of hiring a substitute teacher during the award recipient's sabbatical;

(II) A cash gift;

(III) Travel and lodging expenses;

(IV) A computer;

(V) Supplies and equipment for the award recipient's classroom or school; and

(VI) The opportunity to receive additional training or education.

(b) During his or her tenure as Colorado teacher of the year, the award recipient may participate in activities that may include, but need not be limited to:

(I) Participating in local, regional, and national events related to the award recipient's designation as Colorado teacher of the year;

(II) Promoting the teaching profession;

(III) Teaching best practices to other teachers;

(IV) Teaching temporarily in other public schools or school districts;

(V) Mentoring students in educator preparation programs and supporting newer teachers in Colorado;

(VI) Collaborating with institutions of higher education in scholarly research and teaching; and

(VII) Participating in special projects relating to education that are important to the award recipient.

(3) The department may collaborate with a private entity in implementing the program and may accept services and in-kind donations from the private entity.



§ 22-61.5-105. Colorado teacher of the year fund - created - legislative declaration

(1) (a) The department is authorized to seek and accept gifts, grants, or donations for the purposes of this article; except that the department may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this article or any other law of the state. The department shall transmit all moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the Colorado teacher of the year fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund are continuously appropriated to the department for the direct and indirect costs associated with the implementation of the program.

(a.5) In addition to any moneys credited to the fund pursuant to paragraph (a) of this subsection (1), beginning in the 2014-15 budget year and in each budget year thereafter, the state treasurer shall annually transfer from the state education fund created in section 17 (4) of article IX of the state constitution to the fund twenty-four thousand eight hundred dollars.

(b) Any moneys in the fund not expended for the purpose of this article may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund.

(c) Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(2) The department may expend up to ten percent of the moneys annually credited to the fund to offset the costs incurred in implementing the program.

(3) The general assembly hereby declares that, for purposes of section 17 of article IX of the state constitution, the Colorado teacher of the year program is an important element in providing performance incentives for teachers and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.






Article 62 - Cooperative Teacher Education Act

§ 22-62-101. Short title

This article shall be known and may be cited as the "Cooperative Teacher Education Act of 1973".



§ 22-62-102. Legislative declaration

The general assembly hereby declares that the purpose of this article is to implement cooperative ventures in teacher education between public and private schools and institutions of higher education, to establish the legal status of student teachers, and to enable the release of public moneys to finance such ventures.



§ 22-62-103. Authority to enter into agreements

(1) The board of education of each school district is authorized to enter into written, contractual agreements or arrangements with any college or university for the purpose of providing field experiences in teacher education. Field experiences shall include all activities incurred within the district by a regularly enrolled student in any phase of the teacher education program of the institution, regardless of the title of his position. A student teacher is a student engaged in a major field experience with increasing responsibility for teaching, supervision, and direction of an identified group of learners. The student teaching field experience is normally the terminal field experience in the professional exposure to public schools leading to certification.

(2) Each such agreement or arrangement shall set out the rights and responsibilities of the cooperating school districts, teacher preparation institutions, students, and other participating personnel.



§ 22-62-104. Payment of cost from public funds

(1) The respective governing boards of state colleges and universities are authorized to pay the contracting boards of education for the services of teachers who supervise student teachers and, if an agreement has been entered into pursuant to subsection (2) of this section, to student teachers in an amount determined by the respective governing boards.

(2) Each school district may, by mutual consent of the parties to the agreement, provide compensation to student teachers.

(3) All moneys authorized for the payment of services under this section shall be paid directly to teachers and, if an agreement has been entered into pursuant to subsection (2) of this section, to student teachers. No such moneys shall be utilized for the payment of administrative costs.



§ 22-62-105. Authority and status of student teachers

(1) Any student teacher, during the time that such student is assigned to a field experience within a public school, shall be deemed to be a public employee of the school district within the meaning of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S. The duties and responsibilities of the student teacher shall be determined by mutual agreement between the school district and the authorized representative of the college.

(2) The student teacher, during his practice teaching in a school, shall be deemed an employee of the school district for the purpose of workers' compensation and liability insurance as provided for other school employees.






Article 62.5 - Exceptional Learning Program

§ 22-62. 5-101 to 22-62.5-108. (Repealed)

(2) Section 22-62.5-108 provided for the repeal of this article, effective July 1, 1997. (See L. 92, p. 527.)






Article 63 - Teacher Employment, Compensation, and Dismissal

Part 1 - General Provisions

§ 22-63-101. Short title

This article shall be known and may be cited as the "Teacher Employment, Compensation, and Dismissal Act of 1990".



§ 22-63-102. Legislative declaration

The general assembly hereby finds and declares that this article is enacted to ensure that the educational system of the state of Colorado is being served by the best teachers available while at the same time allowing such teachers the academic freedom necessary to provide the best education possible to the children of this state.



§ 22-63-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Academic year" means that portion of the school year during which the public schools of a school district are in regular session, beginning about the first week in September and ending about the first week in June next following.

(1.5) "Administrator" means any person who administers, directs, or supervises the education instructional program, or a portion thereof, in any school or school district in the state and who is not the chief executive officer or an assistant chief executive officer of such school.

(2) "Alternative year program" means an academic year meeting the minimum hours required in section 22-32-109 (1)(n) and which is in session for a period of time other than the standard academic year.

(3) "Board" means the board of education of a school district.

(4) "Dismissal" means the involuntary termination of employment of a teacher for any reason other than a justifiable decrease in teaching positions.

(5) "Nonrenewal" means the involuntary termination of employment of a probationary teacher by a board at the expiration of a specific contractual period.

(6) "Part-time teacher" means a teacher who normally performs services as an employee of a school in an amount of time less than four hours during each regular school day.

(7) "Probationary teacher" means a teacher who has not completed three consecutive years of demonstrated effectiveness or a nonprobationary teacher who has had two consecutive years of demonstrated ineffectiveness, as defined by rule adopted by the general assembly pursuant to section 22-9-105.5.

(8) "School district" means a school district organized and existing pursuant to law.

(9) "School year" means July 1 through June 30 next following.

(10) "Substitute teacher" means a teacher who normally performs services as an employee of a school district for four hours or more during each regular school day, but works on one continuous assignment for a total of less than ninety regular school days, or for less than one semester or equivalent time as determined by the annual school year calendar of the district in which the teacher is employed during an academic year. "Substitute teacher" also means an itinerant teacher who, as an employee of a school district, normally performs services on a day-to-day or similar short-term basis during an academic year as a replacement teacher for a nonprobationary teacher employed pursuant to section 22-63-202, a probationary teacher employed pursuant to section 22-63-203, or a part-time teacher while the nonprobationary, probationary, or part-time teacher is absent or otherwise unavailable. "Substitute teacher" does not include any nonprobationary or probationary teacher who is assigned as a permanent substitute teacher within a school district.

(11) "Teacher" means any person who holds a teacher's license issued pursuant to the provisions of article 60.5 of this title and who is employed to instruct, direct, or supervise the instructional program. "Teacher" does not include those persons holding authorizations and the chief administrative officer of any school district.






Part 2 - Employment

§ 22-63-201. Employment - license required - exception

(1) Except as otherwise provided in subsection (2) of this section, the board of a school district shall not enter into an employment contract with any person as a teacher, except in a local college district or in an adult education program, unless such person holds an initial or a professional teacher's license or authorization issued pursuant to the provisions of article 60.5 of this title.

(2) (a) The general assembly hereby recognizes that many persons with valuable professional expertise in areas other than teaching provide a great benefit to students through their experience and functional knowledge when hired by a school district. To facilitate the employment of these persons and comply with the requirements of federal law, the general assembly has statutory provisions to create an alternative teacher license and alternative teacher programs to enable school districts to employ persons with expertise in professions other than teaching. These provisions enable a school district to employ a person with professional expertise in a particular subject area, while ensuring that the person receives the necessary training and develops the necessary skills to be a highly qualified teacher. The general assembly strongly encourages each school district to hire persons who hold alternative teacher licenses to provide a wide range of experience in teaching and functional subject matter knowledge for the benefit of the students enrolled in the school district.

(b) A school district may hire a person who holds an alternative teacher license to teach as an alternative teacher pursuant to an alternative teacher contract as described in section 22-60.5-207.

(3) The board of a school district may enter into an employment contract with any person to serve as an administrator based upon qualifications set by the board of the school district. Nothing in this article shall be construed to require that an administrator, as a condition of employment, possess any type of license or authorization issued pursuant to article 60.5 of this title.



§ 22-63-202. Employment contracts - contracts to be in writing - duration - damage provision - repeal

(1) Except for a part-time or substitute teacher, every employment contract entered into by any teacher or chief administrative officer for the performance of services for a school district shall be in writing.

(2) (a) A teacher or chief administrative officer and the board may mutually agree to terminate the teacher's or chief administrative officer's employment contract at any time.

(b) Each employment contract executed pursuant to this section shall contain a provision stating that a teacher or chief administrative officer shall not terminate his or her employment contract with the board without the agreement of the board unless:

(I) If the teacher or chief administrative officer intends to terminate his or her employment contract for the succeeding academic year, the teacher or chief administrative officer gives written notice to the board of his or her intent no later than thirty days prior to the commencement of the succeeding academic year or, if a school district operates an alternative year program, not less than thirty days before the commencement of services under the employment contract; or

(II) If the teacher or chief administrative officer intends to terminate his or her employment contract for the current academic year after the beginning of the academic year, the teacher or chief administrative officer shall give written notice to the board of his or her intent at least thirty days prior to the date that the teacher or chief administrative officer intends to stop performing the services required by the employment contract.

(b.5) Each employment contract executed pursuant to this section shall contain a provision stating that a teacher or chief administrative officer shall accept the terms of the employment contract for the succeeding academic year within thirty days of receipt of the contract, unless the teacher or chief administrative officer and the district have reached an alternative agreement. If a teacher or chief administrative officer does not accept the terms of the employment contract within thirty days of receipt, the district shall be authorized to open the position to additional candidates.

(c) Each employment contract executed pursuant to this section shall contain a damages provision whereby a teacher or chief administrative officer who violates the provision required by paragraph (b) of this subsection (2) without good cause shall agree to pay damages to the school district, and the board thereof shall be authorized to collect or withhold damages from compensation due or payable to the teacher or chief administrative officer, in an amount equal to the lessor of:

(I) The ordinary and necessary expenses of a board to secure the services of a suitable replacement teacher or chief administrative officer; or

(II) One-twelfth of the annual salary specified in the employment contract.

(c.5) (I) The general assembly finds that, for the fair evaluation of a principal based on the demonstrated effectiveness of his or her teachers, the principal needs the ability to select teachers who have demonstrated effectiveness and have demonstrated qualifications and teaching experience that support the instructional practices of his or her school. Therefore, each employment contract executed pursuant to this section shall contain a provision stating that a teacher may be assigned to a particular school only with the consent of the hiring principal and with input from at least two teachers employed at the school and chosen by the faculty of teachers at the school to represent them in the hiring process, and after a review of the teacher's demonstrated effectiveness and qualifications, which review demonstrates that the teacher's qualifications and teaching experience support the instructional practices of his or her school.

(II) Repealed.

(III) (A) Any active nonprobationary teacher who was deemed effective during the prior school year and has not secured a mutual consent placement shall be a member of a priority hiring pool, which priority hiring pool shall ensure the nonprobationary teacher a first opportunity to interview for a reasonable number of available positions for which he or she is qualified in the school district.

(B) When a determination is made that a nonprobationary teacher's services are no longer required for the reasons set forth in subparagraph (VII) of this paragraph (c.5), the nonprobationary teacher shall be notified of his or her removal from the school. In making decisions pursuant to this paragraph (c.5), a school district shall work with its local teachers association to develop policies for the local school board to adopt. If no teacher association exists in the school district, the school district shall create an eight-person committee consisting of four school district members and four teachers, which committee shall develop such policies. Upon notice to the nonprobationary teacher, the school district shall immediately provide the nonprobationary teacher with a list of all vacant positions for which he or she is qualified, as well as a list of vacancies in any area identified by the school district to be an area of critical need. An application for a vacancy shall be made to the principal of a listed school, with a copy of the application provided by the nonprobationary teacher to the school district. When a principal recommends appointment of a nonprobationary teacher applicant to a vacant position, the nonprobationary teacher shall be transferred to that position.

(C) This subparagraph (III) shall take effect at such time as the performance evaluation system based on quality standards established pursuant to this section and the rules promulgated by the state board pursuant to section 22-9-105.5 has completed the initial phase of implementation and has been implemented statewide. The commissioner shall provide notice of such implementation to the revisor of statutes on or before July 1, 2014, and each July 1 thereafter until statewide implementation occurs.

(IV) If a nonprobationary teacher is unable to secure a mutual consent assignment at a school of the school district after twelve months or two hiring cycles, whichever period is longer, the school district shall place the teacher on unpaid leave until such time as the teacher is able to secure an assignment. If the teacher secures an assignment at a school of the school district while placed on unpaid leave, the school district shall reinstate the teacher's salary and benefits at the level they would have been if the teacher had not been placed on unpaid leave.

(V) Nothing in this section shall limit the ability of a school district to place a teacher in a twelve-month assignment or other limited-term assignments, including, but not limited to, a teaching assignment, substitute assignment, or instructional support role during the period in which the teacher is attempting to secure an assignment through school-based hiring. Such an assignment shall not constitute an assignment through school-based hiring and shall not be deemed to interrupt the period in which the teacher is required to secure an assignment through school-based hiring before the district shall place the teacher on unpaid leave.

(VI) The provisions of this paragraph (c.5) may be waived in whole or in part for a renewable four-year period by the state board of education pursuant to section 22-2-117, provided that the local school board applying for the waiver, in conjunction with the superintendent and teachers association in a district that has an operating master employment contract, if applicable, demonstrates that the waiver is in the best interest of students enrolled in the school district, supports the equitable distribution of effective teachers, and will not result in placement other than by mutual consent of the teacher in a school district or public school that is required to implement a priority improvement plan or turnaround plan pursuant to article 11 of this title. Notwithstanding the provisions of this paragraph (c.5), a waiver shall not be granted for a request that extends the time for securing an assignment through school-based hiring for more than two years.

(VII) This paragraph (c.5) shall apply to any teacher who is displaced as a result of drop in enrollment; turnaround; phase-out; reduction in program; or reduction in building, including closure, consolidation, or reconstitution.

(d) The department of education may suspend the license, endorsement, or authorization of a teacher or chief administrative officer who fails to provide the notice required by paragraph (b) of this subsection (2) and who abandons, fails, or refuses to perform required services pursuant to an employment contract, without good cause.

(3) A teacher may be suspended temporarily during the contractual period until the date of dismissal as ordered by the board pursuant to section 22-63-302 or may have his or her employment contract cancelled during the contractual period when there is a justifiable decrease in the number of teaching positions. The manner in which employment contracts will be cancelled when there is a justifiable decrease in the number of teaching positions shall be included in any contract between the board of education of the school district and school district employees or in an established policy of the board, which contract or policy shall include the criteria described in section 22-9-106 as significant factors in determining which employment contracts to cancel as a result of the decrease in teaching positions. Effective February 15, 2012, the contract or policy shall include consideration of probationary and nonprobationary status and the number of years a teacher has been teaching in the school district; except that these criteria may be considered only after the consideration of the criteria described in section 22-9-106 and only if the contract or policy is in the best interest of the students enrolled in the school district.

(4) (a) Notwithstanding the provisions of section 24-72-204 (3)(a), C.R.S., upon a request from a school district or a school concerning a person applying for a position as a teacher, a school district may disclose to the requesting school district or school the reason or reasons why a teacher left employment with the original school district. Upon the specific request of a school district at which a teacher has applied for employment, a school district may disclose any pertinent performance record or disciplinary record of a teacher that specifically relates to any negligent action of the teacher that was found to have endangered the safety and security of a student or any disciplinary record that relates to behavior by the teacher that was found to have contributed to a student's violation of the school district's conduct and discipline code. The information disclosed pursuant to this paragraph (a) shall only be disclosed to personnel authorized to review the personnel file in the school district or school and to the person applying for a position as a teacher.

(b) No employment contract executed pursuant to this section shall contain a provision that restricts or prohibits a school district from disclosing to another school district or school the reason or reasons why a teacher left employment with the original school district or from disclosing to another school district any of the teacher's disciplinary or performance records pursuant to paragraph (a) of this subsection (4).



§ 22-63-203. Probationary teachers - renewal and nonrenewal of employment contract

(1) (a) Repealed.

(b) For any school district that has implemented the performance evaluation system based on quality standards pursuant to section 22-9-106 and the rules adopted by the state board pursuant to section 22-9-105.5, the provisions of this section shall apply only to probationary teachers and shall no longer apply when the teacher has been granted nonprobationary status as a result of three consecutive years of demonstrated effectiveness, as determined through his or her performance evaluations and continuous employment.

(2) (a) During the first three school years that a teacher is employed on a full-time continuous basis by a school district, such teacher shall be considered to be a probationary teacher whose employment contract may be subject to nonrenewal in accordance with subsection (4) of this section. A school district may also consider a teacher employed on a part-time continuous basis by such district and by a board of cooperative services to be a probationary teacher whose contract may be subject to nonrenewal in accordance with subsection (4) of this section. An employment contract with a probationary teacher shall not exceed one school year.

(b) For purposes of paragraph (a) of this subsection (2):

(I) A probationary teacher who is employed as a teacher in an alternative year program is deemed to be employed on a full-time basis during a school year if he performs services for at least the minimum period during which a pupil must be enrolled in any twelve-month period. The employment of any such probationary teacher as a teacher in such an alternative year program for such minimum period in successive twelve-month periods shall be deemed continuous.

(II) A probationary teacher who is employed after the first day of the academic year is deemed to be employed for a full school year if the period of continuous and uninterrupted employment during that year includes the last one hundred twenty school days of the academic year.

(III) The three consecutive school years of demonstrated effectiveness and continuous employment required for the probationary period shall not be deemed to be interrupted by the temporary illness of a probationary teacher. A leave of absence approved by the board of a school district or a military leave of absence pursuant to article 3 of title 28, C.R.S., shall not be considered to be an interruption of the consecutive years of demonstrated effectiveness and continuous employment required for the probationary period, but the time of such leaves of absence shall not be included in computing the required probationary period.

(IV) The three consecutive school years of demonstrated effectiveness and continuous employment required for the probationary period shall not be deemed to be interrupted by the acceptance by a probationary teacher of the position of chief administrative officer in said school district, but the period of time during which such teacher serves in such capacity shall not be included in computing said probationary period.

(3) A probationary teacher employed by a school district on a full-time basis shall be deemed to be reemployed for the succeeding academic year at the salary that the probationary teacher would be entitled to receive under the general salary schedule, the teacher salary policy, or the combination schedule and policy, whichever is appropriate, unless the board causes written notice to the contrary to be given to said teacher on or before June 1 of the academic year during which said teacher is employed. Such teacher shall be presumed to have accepted such employment for the succeeding academic year unless said teacher causes written notice to the contrary to be given to the board no later than thirty days prior to the commencement of the succeeding academic year.

(4) (a) The chief administrative officer of the employing school district may recommend that the board not renew the employment contract of a probationary teacher for any reason he deems sufficient. If the board, based upon such recommendation, does not renew the employment contract of a probationary teacher, such teacher shall be given a written notice of contract nonrenewal.

(a.5) Repealed.

(b) (I) A probationary teacher who is given a written notice of contract nonrenewal may request, and, if requested, shall receive, the reasons for nonrenewal from the chief administrative officer of the employing school district.

(II) It is the intent of the general assembly that the provision to a probationary teacher of the reasons for contract nonrenewal not create any property right or contract right, express or implied. However, a board may, but shall not be required to, agree by contract or school district policy to make the reasons for nonrenewal a grievable action. If a state appellate court or a federal court determines that such a property right has been created and the time for all appeals has passed, this paragraph (b) shall be repealed. The court making such a determination shall be required to transmit a copy of the court's decision to the revisor of statutes. The effective date of the repeal of this paragraph (b) shall be the date the revisor of statutes receives notice from the court that such decision has been made and that the time for all appeals has passed.

(5) A probationary teacher may be suspended temporarily during the contractual period until the date of dismissal as ordered by the board pursuant to section 22-63-302.

(6) (a) Notwithstanding the provisions of section 24-72-204 (3)(a), C.R.S., upon a request from a school district or a school concerning a person applying for a position as a teacher, a school district may disclose to the requesting school district or school the reason or reasons why a teacher left employment with the original school district. The information disclosed pursuant to this paragraph (a) shall only be disclosed to personnel authorized to review the personnel file in the school district or school and to the person applying for a position as a teacher.

(b) No employment contract executed pursuant to this section shall contain a provision that restricts or prohibits a school district from disclosing to another school district or school the reason or reasons why a teacher left employment with the original school district.



§ 22-63-203.5. Nonprobationary portability

Beginning with the 2014-15 school year, a nonprobationary teacher, except for a nonprobationary teacher who has had two consecutive performance evaluations with an ineffective rating, who is employed by a school district and is subsequently hired by a different school district may provide to the hiring school district evidence of his or her student academic growth data and performance evaluations for the prior two years for the purposes of retaining nonprobationary status. If, upon providing such data, the nonprobationary teacher can show two consecutive performance evaluations with effectiveness ratings in good standing, he or she shall be granted nonprobationary status in the hiring school district.



§ 22-63-204. Interest prohibited

(1) It is unlawful for any teacher of a school district to take or receive any part or portion of moneys from the sale, proceeds, profit, or items in lieu thereof of any book, musical instrument, school supplies, school apparatus, or other materials, including custodial, office, and athletic supplies, sold to a minor, or the parent or guardian of any such minor, enrolled in the school where such teacher is performing services, or which may be sold to said school district; but it shall not be unlawful for a teacher to receive a part or portion of moneys from the sale, proceeds, profit, or items in lieu thereof if such teacher first obtains the written consent of the employing board.

(2) Any teacher who violates the provisions of subsection (1) of this section is, upon determination thereof, subject to the revocation of the teacher's license or authorization as provided in section 22-60.5-108.



§ 22-63-205. Exchange of teachers - exchange educator interim authorization

(1) The board of a school district has authority to provide for the exchange of teachers with a school district in this state or in another state or with a foreign government or agency thereof. The department of education and boards are authorized and urged to effect such exchanges to achieve the goal of equal educational opportunity within Colorado, and they are further authorized to cooperate with appropriate federal agencies involved in such exchange programs. The department of education shall create an exchange educator interim authorization for qualified exchange educators pursuant to section 22-60.5-111.

(2) The salary of the teacher exchanged may be paid by the school district which authorized the exchange and, if so, said teacher shall be paid at not less than the rate to which he would otherwise be entitled had he performed services in said school district. A teacher exchanged pursuant to this section shall be deemed, during the period of exchange, to be in the employ of the school district which authorized the exchange, and such teacher shall be subject to the provisions and benefits of retirement, insurance, and workers' compensation as if performing services within said school district.



§ 22-63-206. Transfer - compensation

(1) A teacher may be transferred upon the recommendation of the chief administrative officer of a school district from one school, position, or grade level to another within the school district, if such transfer does not result in the assignment of the teacher to a position of employment for which he or she is not qualified by virtue of academic preparation and certification and if, during the then current school year, the amount of salary of such teacher is not reduced except as otherwise provided in subsections (2) and (3) of this section. There shall be no discrimination shown toward any teacher in the assignment or transfer of that teacher to a school, position, or grade because of sex, sexual orientation, marital status, race, creed, color, religion, national origin, ancestry, or membership or nonmembership in any group or organization.

(2) Notwithstanding the provisions of subsection (1) of this section, a teacher who has been occupying an administrative position may be assigned to another position for which he or she is qualified if a vacancy exists in such position, and, if so assigned, with a salary corresponding to the position. If the school district has adopted a general salary schedule or a combination salary schedule and policy, the board may consider the years of service accumulated while the teacher was occupying the administrative position when the board determines where to place the teacher on the schedule for the assigned position.

(3) Notwithstanding the provisions of subsection (1) of this section, the salary of a teacher who has received additional compensation for the performance of additional duties may be reduced if said teacher has been relieved of such additional duties.

(4) A teacher may enter into an agreement for an economic work-learn program leave of absence with a board of education that shall not affect the teacher's employment status, position on the salary schedule if the school district has adopted a general salary schedule or combination salary schedule and policy, or insurance and retirement benefits.

(5) Nothing in this section shall be construed as requiring a receiving school to involuntarily accept the transfer of a teacher. All transfers to positions at other schools of the school district shall require the consent of the receiving school.






Part 3 - Dismissal

§ 22-63-301. Grounds for dismissal

A teacher may be dismissed for physical or mental disability, incompetency, neglect of duty, immorality, unsatisfactory performance, insubordination, the conviction of a felony or the acceptance of a guilty plea, a plea of nolo contendere, or a deferred sentence for a felony, or other good and just cause. No teacher shall be dismissed for temporary illness, leave of absence previously approved by the board, or military leave of absence pursuant to article 3 of title 28, C.R.S.



§ 22-63-302. Procedure for dismissal - judicial review

(1) Except as otherwise provided in subsection (11) of this section, a teacher shall be dismissed in the manner prescribed by subsections (2) to (10) of this section.

(2) The chief administrative officer of the employing school district may recommend that the board dismiss a teacher based upon one or more of the grounds stated in section 22-63-301. If such a recommendation is made to the board, the chief administrative officer, within three days after the board meeting at which the recommendation is made, shall mail a written notice of intent to dismiss to the teacher. The notice of intent to dismiss shall include a copy of the reasons for dismissal, a copy of this article, and all exhibits which the chief administrative officer intends to submit in support of his or her prima facie case against the teacher including a list of witnesses to be called by the chief administrative officer, addresses and telephone numbers of the witnesses, and all pertinent documentation in the possession of the chief administrative officer relative to the circumstances surrounding the charges. Additional witnesses and exhibits in support of the chief administrative officer's prima facie case may be added as provided in subsection (6) of this section. The notice and copy of the charges shall be sent by certified mail to said teacher at his or her address last known to the secretary of the board. The notice shall advise the teacher of his or her rights and the procedures under this section.

(3) If a teacher objects to the grounds given for the dismissal, the teacher may file with the chief administrative officer a written notice of objection and a request for a hearing. Such written notice shall be filed within five working days after receipt by the teacher of the notice of dismissal. If the teacher fails to file the written notice within said time, such failure shall be deemed to be a waiver of the right to a hearing and the dismissal shall be final; except that the board of education may grant a hearing upon a determination that the failure to file written notice for a hearing was due to good cause. If the teacher files a written notice of objection, the teacher shall continue to receive regular compensation from the time the board received the dismissal recommendation from the chief administrative officer pursuant to subsection (2) of this section until the board acts on the hearing officer's recommendation pursuant to subsection (9) of this section, but in no event beyond one hundred days; except that the teacher shall not receive regular compensation upon being charged criminally with an offense for which a license, certificate, endorsement, or authorization is required to be denied, annulled, suspended, or revoked due to a conviction, pursuant to section 22-60.5-107 (2.5) or (2.6). If the final disposition of the case does not result in a conviction and the teacher has not been dismissed pursuant to the provisions of this section, the board shall reinstate the teacher, effective as of the date of the final disposition of the case. Within ten days after the reinstatement, the board shall provide the teacher with back pay and lost benefits and shall restore lost service credit.

(4) (a) If the teacher requests a hearing, it shall be conducted before an impartial hearing officer selected jointly by the teacher and the chief administrative officer. The hearing officer shall be selected no later than five working days following the receipt by the chief administrative officer of the teacher's written notice of objection. If the teacher and the chief administrative officer fail to agree on the selection of a hearing officer, they shall request assignment of an administrative law judge by the department of personnel to act as the hearing officer.

(b) Hearing officers shall be impartial individuals with experience in the conducting of hearings and with experience in labor or employment matters.

(c) Expenses of the hearing officer shall be paid from funds of the school district.

(5) (a) Within three working days after selection, the hearing officer shall set the date of the prehearing conference and the date of the hearing, which shall commence within the following thirty days. The hearing officer shall give the teacher and the chief administrative officer written notice of the dates for the prehearing conference and for the hearing including the time and the place therefor.

(b) One of the purposes of the prehearing conference shall be to limit, to the extent possible, the amount of evidence to be presented at the hearing.

(c) The parties and their counsel shall be required to attend the prehearing conference with the hearing officer.

(6) (a) Within ten days after selection of the hearing officer, the teacher shall provide to the chief administrative officer a copy of all exhibits to be presented at the hearing and a list of all witnesses to be called, including the addresses and telephone numbers of the witnesses. Within seven days after the teacher submits his or her exhibits and witness list, the chief administrative officer and the teacher may supplement their exhibits and witness lists. After completion of the seven-day period, additional witnesses and exhibits may not be added except upon a showing of good cause.

(b) Neither party shall be allowed to take depositions of the other party's witnesses or to submit interrogatories to the other party. The affidavit of a witness may be introduced into evidence if such witness is unavailable at the time of the hearing.

(7) (a) Hearings held pursuant to this section shall be open to the public unless either the teacher or the chief administrative officer requests a private hearing before the hearing officer, but no findings of fact or recommendations shall be adopted by the hearing officer in any private hearing. The procedures for the conduct of the hearing shall be informal, and rules of evidence shall not be strictly applied except as necessitated in the opinion of the hearing officer; except that the hearing officer shall comply with the Colorado rules of evidence in excluding hearsay testimony.

(b) The hearing officer may receive or reject evidence and testimony, administer oaths, and, if necessary, subpoena witnesses.

(c) At any hearing, the teacher has the right to appear in person with or without counsel, to be heard and to present testimony of witnesses and all evidence bearing upon his proposed dismissal, and to cross-examine witnesses. By entering an appearance on behalf of the teacher or the chief administrative officer, counsel agrees to be prepared to commence the hearing within the time limitations of this section and to proceed expeditiously once the hearing has begun. All school district records pertaining to the teacher shall be made available for the use of the hearing officer or the teacher.

(d) An audiotaped record shall be made of the hearing, and, if the teacher files an action for review pursuant to the provisions of subsection (10) of this section, the teacher and the school district shall share equally in the cost of transcribing the record; except that, if a party is awarded attorney fees and costs pursuant to paragraph (e) of subsection (10) of this section, that party shall be reimbursed for that party's share of the transcript costs by the party against whom attorney fees and costs were awarded.

(e) Any hearing held pursuant to the provisions of this section shall be completed within six working days after commencement, unless extended by the hearing officer on a showing of good cause, and neither party shall have more than three days to present its case in chief. Neither party may present more than ten witnesses at the hearing, except upon a showing of good cause.

(8) The chief administrative officer shall have the burden of proving that the recommendation for the dismissal of the teacher was for the reasons given in the notice of dismissal and that the dismissal was made in accordance with the provisions of this article. Where unsatisfactory performance is a ground for dismissal, the chief administrative officer shall establish that the teacher had been evaluated pursuant to the written system to evaluate licensed personnel adopted by the school district pursuant to section 22-9-106. The hearing officer shall review the evidence and testimony and make written findings of fact thereon. The hearing officer shall make only one of the two following recommendations: The teacher be dismissed or the teacher be retained. A recommendation to retain a teacher shall not include any conditions on retention. The findings of fact and the recommendation shall be issued by the hearing officer not later than twenty days after the conclusion of the hearing and shall be forwarded to said teacher and to the board.

(9) The board shall review the hearing officer's findings of fact and recommendation, and it shall enter its written order within twenty days after the date of the hearing officer's findings and recommendation. The board shall take one of the three following actions: The teacher be dismissed; the teacher be retained; or the teacher be placed on a one-year probation; but, if the board dismisses the teacher over the hearing officer's recommendation of retention, the board shall make a conclusion, giving its reasons therefor, which must be supported by the hearing officer's findings of fact, and such conclusion and reasons shall be included in its written order. The secretary of the board shall cause a copy of said order to be given immediately to the teacher and a copy to be entered into the teacher's local file.

(10) (a) If the board dismisses the teacher pursuant to the provisions of subsection (9) of this section, the teacher may file an action for review in the court of appeals in accordance with the provisions of this subsection (10), in which action the board shall be made the party defendant. Such action for review shall be heard in an expedited manner and shall be given precedence over all other civil cases, except cases arising under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., and cases arising under the "Colorado Employment Security Act", articles 70 to 82 of title 8, C.R.S.

(b) An action for review shall be commenced by the service of a copy of the petition upon the board of the school district and filing the same with the court of appeals within twenty-one days after the written order of dismissal made by the board. The petition shall state the grounds upon which the review is sought. After the filing of the action for review in the court of appeals, such action shall be conducted in the manner prescribed by rule 3.1 of the Colorado appellate rules.

(c) The action for review shall be based upon the record before the hearing officer. The court of appeals shall review such record to determine whether the action of the board was arbitrary or capricious or was legally impermissible.

(d) In the action for review, if the court of appeals finds a substantial irregularity or error made during the hearing before the hearing officer, the court may remand the case for further hearing.

(e) Upon request of the teacher, if the teacher is ordered reinstated by the court of appeals, or upon request of the board, if the board's decision to dismiss the teacher is affirmed by the court of appeals, the court of appeals shall determine whether the nonprevailing party's appeal or defense on appeal lacked substantial justification. If the court of appeals determines that the nonprevailing party's appeal or defense on appeal lacked substantial justification, the court of appeals shall determine the amount of and enter a judgment against the nonprevailing party for reasonable attorney fees and costs incurred on appeal to the court of appeals. Any judgment entered pursuant to this paragraph (e) may be subject to stay as provided in rule 41 of the Colorado appellate rules.

(f) Further appeal to the supreme court from a determination of the court of appeals may be made only upon a writ of certiorari issued in the discretion of the supreme court. Upon request of the teacher, if the teacher is ordered reinstated by the supreme court, or upon motion of the board, if the board's decision to dismiss is affirmed by the supreme court, the supreme court shall determine whether the nonprevailing party's appeal or defense on appeal to the supreme court lacked substantial justification. If the supreme court determines that the nonprevailing party's appeal or defense on appeal to the supreme court lacked substantial justification, the court shall determine the amount of and enter a judgment against the nonprevailing party for reasonable attorney fees and costs incurred on appeal to the supreme court. Any judgment entered pursuant to this paragraph (f) may be subject to stay as provided in rule 41 of the Colorado appellate rules.

(11) (a) The board of a school district may take immediate action to dismiss a teacher, without a hearing, notwithstanding subsections (2) to (10) of this section, pending the final outcome of judicial review or when the time for seeking review has elapsed, when the teacher is convicted, pleads nolo contendere, or receives a deferred sentence for:

(I) A violation of any law of this state or any counterpart municipal law of this state involving unlawful behavior pursuant to any of the following statutory provisions: Sections 18-3-305, 18-6-302, and 18-6-701, C.R.S., or section 18-6-301, C.R.S., or part 4 of article 3, part 4 of article 6, and part 4 of article 7 of title 18, C.R.S.; or

(II) A violation of any law of this state, any municipality of this state, or the United States involving the illegal sale of controlled substances, as defined in section 18-18-102 (5), C.R.S.

(b) A certified copy of the judgment of a court of competent jurisdiction of a conviction, the acceptance of a guilty plea, a plea of nolo contendere, or a deferred sentence shall be conclusive evidence for the purposes of this subsection (11).






Part 4 - Compensation

§ 22-63-401. Salary schedule - adoption - changes

(1) The board of a school district shall adopt by resolution a salary schedule that may be by job description and job definition, a teacher salary policy based on the level of performance demonstrated by each teacher, or a combination of the salary schedule and salary policy. Such salary schedule, salary policy, or combination schedule and policy shall be adopted in conjunction with or prior to the adoption of the budget for the following fiscal year. The schedule, policy, or combination schedule and policy shall remain in effect until changed or modified by the board. All teachers employed by the district shall be subject to such salary schedule, policy, or combination schedule and policy.

(2) If a district chooses to adopt a salary schedule, the board shall place each teacher in the school district on the salary schedule at a level at least commensurate with, but not limited to, each teacher's education, prior experience, and experience in the district as provided in the salary schedule.

(3) The adopted salary schedule, policy, or combination schedule and policy shall not be changed or modified during the school year in a manner so as to reduce the salary of a teacher for such school year; but the reassignment of a teacher with a reduction in salary pursuant to section 22-63-206 (2) or (3) shall not be included within the limitations of this subsection (3).

(4) The salary or compensation of any teacher may be changed for any succeeding school year in accordance with the salary schedule, policy, or combination schedule and policy adopted by the employing board. There shall be no reduction in the salary of any classroom teacher unless there is a general reduction in the salaries of all teachers in the district according to the adopted salary schedule, policy, or combination schedule and policy.

(5) The trustee or trustees of a trust for the benefit of a teacher compensation system in a school district coterminous with a city and county shall manage and invest the funds and assets held in trust pursuant to the standards and other provisions for trustees set forth in the "Colorado Uniform Prudent Investor Act", article 1.1 of title 15, C.R.S.



§ 22-63-402. Services - disbursements

No order or warrant for the disbursement of school district moneys shall be drawn in favor of any person for services as a teacher, except for services performed for a local college district or in an adult education program, unless the person holds a valid teacher's license or authorization from the department of education. Such license or authorization shall be duly registered in the administrative office of the school district wherein the services are to be rendered. A teacher shall hold a valid license or authorization during all periods of employment by a school district. A person who performs services as a teacher without possessing a valid teacher's license or authorization shall forfeit all claim to compensation out of school district moneys for the time during which services are performed without the license or authorization.



§ 22-63-403. Payment of salaries

Upon the termination of employment of a teacher prior to the end of the employment contract and prior to receiving all salary installments, said teacher is entitled to a pro rata share of the salary installments due and payable pursuant to said contract for the period during which no services are required to be performed, except as provided in section 22-63-202 (2).









Article 64 - Retirement Systems



Article 65 - Professional Practices Commission



Article 66 - Alternative Salary Policies - Pilot Programs



Article 67 - Teacher Salary Policy Planning Grants



Article 68 - Quality Teachers Commission



Article 68.5 - Educator Identifier System

§ 22-68. 5-101 to 22-68.5-104. (Repealed)

(2) Section 22-68.5-104 provided for the repeal of this article, effective July 1, 2012. (See L. 2009, p. 1405.)






Article 69 - Alternative Teacher Compensation Plan Act

§ 22-69-101. Short title

This article shall be known and may be cited as the "Alternative Teacher Compensation Plan Act".



§ 22-69-102. Legislative declaration

(1) The general assembly hereby finds that:

(a) Teachers are a key component in the academic success of children;

(b) To support teachers, school districts should encourage innovative, creative, and high-quality teaching practices, and teachers who follow these practices and who promote excellent student performance should be rewarded;

(c) Promoting student performance and achieving teaching excellence is particularly difficult when dealing with the issues related to at-risk students;

(d) Consistent with the findings of the P-20 council, the state does not fully fund state mandates nor adequately meet the needs of school districts to attract, retain, and support the high-quality teachers needed to reach Colorado's educational goals;

(e) Alternative teacher compensation plans can serve as a mechanism for rewarding teaching excellence and encouraging creative and innovative approaches to helping Colorado improve the academic performance of all students and meet its education goals that include, but are not limited to, decreasing the dropout rate, closing the achievement gap, and increasing the number of postsecondary degrees and certificates awarded to Colorado students; and

(f) Consistent with the recommendations of the P-20 council, the ultimate success of alternative compensation systems will require both significant increases in base pay and sustained, stable, and sufficient financial resources to ensure that meaningful, differentiated pay schedules can be supported over the long term.

(2) The general assembly therefore declares that providing seed money through a competitive grant program to school districts that seek to develop alternative teacher compensation plans is a concrete way in which the state can further the goals of teaching excellence and high student achievement in the participating school districts.

(3) The general assembly further finds and declares that, for purposes of section 17 of article IX of the state constitution, providing funding for the design and development of alternative teacher compensation plans is specifically included as an authorized use of moneys in the state education fund created in section 17 (4) of article IX of the state constitution. Therefore, this article may be implemented with appropriations from the state education fund.



§ 22-69-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of education, created and existing pursuant to section 24-1-115, C.R.S.

(2) "Grant program" means the alternative teacher compensation plan grant program created pursuant to section 22-69-104.

(3) "P-20 council" means the governor's P-20 education coordinating council created by the governor under executive order B 003 07.

(4) "School district" means any school district organized and existing pursuant to law but does not include a local college district.

(5) "State board" means the state board of education, created and existing pursuant to section 1 of article IX of the state constitution.

(6) "Teacher" means a person employed to instruct students in a public school in the state.



§ 22-69-104. Alternative teacher compensation plan grant program - created - applications

(1) There is hereby created in the department the alternative teacher compensation plan grant program to provide funding to school districts to support the design and development of an alternative teacher compensation plan that is tailored to the particular school district.

(2) (a) The department shall administer the grant program as provided in this article and pursuant to the rules established by the state board.

(b) A school district may apply to the department, in accordance with procedures and time frames established by the state board, to receive grant moneys for the design and development of an alternative teacher compensation plan.

(c) The criteria for awarding grants, at a minimum, shall require that:

(I) The final alternative teacher compensation plan be designed and developed collaboratively with teachers through the school district-adopted procedures for setting compensation, administrators, parents, and the school district board of education;

(II) The final alternative teacher compensation plan be open to all teachers who meet the established performance criteria without regard to grade level, subject area, or assignment; and

(III) The school district seek a stable, sufficient, and sustainable source of new revenue to fund the alternative teacher compensation plan on an ongoing basis.

(d) The state board shall utilize the research and resources of the P-20 council in establishing any additional criteria for school districts seeking grant moneys.

(3) Moneys awarded to a school district pursuant to the grant program shall be used by the school district to support the creation of the school district's alternative teacher compensation plan. Support may include, but need not be limited to:

(a) Identifying overall goals and objectives for the school district's alternative teacher compensation plan;

(b) Identifying various methods of assessing student achievement and teacher effectiveness;

(c) Creating data systems needed for an alternative teacher compensation system;

(d) Forecasting the future costs of the alternative teacher compensation system to ensure sustainability;

(e) Linking the alternative teacher compensation plan with the overall school district instructional improvement strategy and the state's educational goals;

(f) Aligning the school district's human resources, curriculum, and professional development structures with the pay structure specified in the alternative teacher compensation plan;

(g) Establishing outreach and on-going communications within the school district and to the community regarding the alternative teacher compensation plan;

(h) Strategies for recruiting and supporting highly effective teachers in struggling schools; and

(i) Strategies for recruiting and retaining high-quality teachers in subject areas that are difficult to staff.

(4) A school district's final plan for an alternative teacher compensation system shall:

(a) Provide compensation in addition to existing pay schedules;

(b) Be transparent with respect to how a teacher qualifies for additional compensation and how much additional compensation a qualifying teacher may receive;

(c) Contain broad, multi-dimensional criteria for assessing performance within the system;

(d) Include all of the additional compensation in a teacher's retirement or pension calculations;

(e) Include a procedure for challenging adverse decisions under the system to ensure fairness; and

(f) Contain a process for continual evaluation of the system that shall, at a minimum, address the following:

(I) How the alternative teacher compensation system will demonstrate measurable effectiveness;

(II) How the alternative teacher compensation system will measure and demonstrate a decrease in the school district's dropout rate;

(III) How the alternative teacher compensation system will help to close the achievement gap; and

(IV) How the alternative teacher compensation system will help to increase students' attainment of postsecondary degrees and certificates.

(5) The department shall make available to each school district that receives a grant pursuant to the grant program the research and other materials concerning alternative teacher compensation plans collected by the P-20 council.

(6) Each school district that receives a grant shall submit a copy of its final alternative teacher compensation plan to the department, along with a summary of the key components of the plan and the mechanism for funding the plan.

(7) Nothing in this article shall be construed to require a school district to participate in the grant program or to modify the terms of an existing teacher compensation plan or contract.



§ 22-69-105. Alternative teacher compensation plan grant program - rules - awarding grants

(1) The state board shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., for implementation of the grant program. At a minimum, the rules shall specify the procedures and time frames for applying for the grant, the form of the grant application, the information to be provided by the school district applicant, and any additional criteria for awarding grants.

(2) The department shall review each grant application received from a school district pursuant to section 22-69-104 and shall make recommendations to the state board concerning whether a grant should be awarded to a school district and the amount of the grant to be awarded. If the department determines that an application is missing any information required by rule of the state board to be included with the application, the department may contact the school district to obtain the missing information.

(3) Subject to available appropriations, beginning in the 2008-09 fiscal year, the state board shall annually award grants under the grant program to applying school districts, taking into account the department's recommendations.

(4) The department is authorized to seek and accept gifts, grants, and donations from private and public sources for the implementation of the grant program pursuant to this article.

(5) The department may annually expend no more than two percent of the moneys annually appropriated for the grant program to offset the direct and indirect costs incurred in implementing the grant program pursuant to this article.

(6) The general assembly may annually determine the amount to appropriate from the state education fund or from any other source to the department to fund grants to school districts for the purposes of this article.



§ 22-69-106. Alternative teacher compensation plan grant program - report

(1) Notwithstanding section 24-1-136 (11)(a)(I), on or before January 15, 2010, and on or before January 15 each year thereafter, so long as grant money was awarded to at least one school district pursuant to the grant program during the preceding calendar year, the department shall report to the education committees of the house of representatives and the senate, or any successor committees, and to the governor the following information from the preceding calendar year:

(a) A general description of how the grant program was implemented, including the criteria used to award the grants to school districts;

(b) The number of grants awarded, the name of each school district receiving a grant, and the amount of each grant awarded;

(c) A summary of the goals of each school district awarded a grant with respect to the design and development of its alternative teacher compensation plan; and

(d) A summary of the key components of each final alternative teacher compensation plan submitted to the department pursuant to section 22-69-104 (6).

(2) Each school district participating in the grant program shall provide any data or other information requested by the department for the purpose of meeting the reporting requirements of subsection (1) of this section.









Junior Colleges

Article 70 - Junior Colleges - Organization



Article 71 - Junior Colleges - Revenue Securities Law



Article 72 - Grand Junction and Trinidad Junior Colleges



Article 73 - Morgan County Junior College District






Miscellaneous

Article 80 - School for the Deafand the Blind

§ 22-80-101.5. Definitions

For purposes of this article, unless the context otherwise requires:

(1) "Board of trustees" means the governing board of the Colorado school for the deaf and the blind established in section 22-80-103.

(2) "School" means the Colorado school for the deaf and the blind described in section 22-80-102.



§ 22-80-102. Educational institution

(1) (a) There shall be permanently maintained in the city of Colorado Springs, in the county of El Paso, an institution for the support and education of deaf and blind children residing within the state of Colorado, to be known as the Colorado school for the deaf and the blind. The school shall be a body corporate. The school shall include such other facilities and programs located within the state as may be established and maintained pursuant to law.

(b) The school, the main campus of which shall be located in the city of Colorado Springs, in the county of El Paso, is declared to be one of the educational institutions of the state of Colorado and has for its object the education of the children of the state who, by reason of the impairment of their sense of hearing or of sight, cannot be advantageously educated in the other schools or educational institutions of the state. Said school shall not be regarded or classed as a reformatory or charitable institution.

(2) In addition to including a long-term residential school, the school shall be a resource to school districts, state institutions, and other approved education programs. Resource services shall include, but shall not be limited to, the following:

(a) Assessment and identification of educational needs;

(b) Special curricula;

(c) Equipment and materials;

(d) Supplemental related services;

(e) Special short-term programs;

(f) Program planning and staff development;

(g) Programs for parents, families, and the public;

(h) Research and development to promote improved educational programs and services.

(3) (a) For purposes of federal law, the school shall be a local educational agency, deemed to be a public authority legally constituted within the state for either administrative control or direction of, or to perform a service function for, public elementary schools or secondary schools in the state.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3) to the contrary, the school shall not be a local educational agency for the purposes of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., or the federal "Child Nutrition Act of 1966", 42 U.S.C. sec. 1771 et seq.

(4) (a) The school may, in the discretion of the board of trustees, provide additional educational services on a local or regional basis in the state. In providing the services, the school shall seek to employ innovative delivery systems, which may include delivery of services through:

(I) Intergovernmental agreements with school districts or other local governmental entities;

(II) Partnerships with boards of cooperative services created pursuant to article 5 of this title; or

(III) Charter schools chartered by the board of trustees pursuant to paragraph (b) of this subsection (4).

(b) The board of trustees is authorized to grant charters to applicants that propose a charter school that is designed to provide educational services solely to students who would qualify for admission to the Colorado school for the deaf and the blind. The board of trustees shall promulgate rules governing the contents of, procedures for, approval of, and appeals pertaining to, a charter application submitted pursuant to this paragraph (b) and renewal of a charter. The rules shall reflect the unique needs of and responsibilities of educating children with hearing or sight impairment.

(5) The school may enter into contracts and receive federal matching funds for moneys spent in providing student health services as provided in section 25.5-5-301 (6) or 25.5-5-318, C.R.S.



§ 22-80-103. Board of trustees - appointments - powers - duties - fund created

(1) (a) There is hereby created by a type 1 transfer in the department of education a board of trustees for the Colorado school for the deaf and the blind. The board of trustees shall consist of seven members who are residents of Colorado, appointed by the governor with the consent of the senate. Of these seven members, at least one appointee shall be a blind person and at least one appointee shall be a deaf person. Beginning with the first appointment made on or after August 5, 2009, the governor shall ensure that, of the seven members of the board of trustees, at least one appointee is the parent of a child who is deaf or blind or both.

(b) In making appointments pursuant to paragraph (a) of this subsection (1), the governor shall give due consideration to establishing and maintaining a geographical and urban and rural balance among the board members. No more than four of the seven members shall be members of the same political party. The commissioner of education or his or her designee shall serve as an ex officio nonvoting member of the board of trustees. The terms of office of the board of trustees shall be four years; except that, of the members initially appointed, four members shall serve four-year terms and three members shall serve two-year terms, as designated by the governor. The governor may remove any member for misconduct, incompetence, or neglect of duty and shall fill all vacancies that occur.

(c) Repealed.

(2) The board of trustees shall elect a chair annually from among its members. Members of the board shall receive no compensation but are entitled to be reimbursed for necessary travel expenses incurred in the exercise of their official duties at the rate authorized for state employees. In addition, a member with sensory impairment is entitled to be reimbursed for reasonable expenses incurred in obtaining necessary assistance to fulfill his or her duties as a member of the board of trustees.

(3) The board of trustees is authorized to promulgate rules pursuant to section 24-1-115 (8), C.R.S., to implement provisions of law relating to operation of the school.

(4) In addition to any other powers granted by law to the board of trustees, the board shall have the following powers:

(a) To have and use a corporate seal;

(b) To sue and be sued in its own name;

(c) To incur debts, liabilities, and obligations, subject to any limitations imposed thereon pursuant to law;

(d) To cooperate and contract with the state or federal government or an agency or instrumentality thereof and to apply for and receive grants or financial assistance from any of such entities;

(e) To act on behalf of the state of Colorado pursuant to a statutory authorization;

(f) To acquire, hold, lease, sell, or otherwise dispose of real or personal property or a commodity or service;

(g) To do or perform an act authorized by this article by means of an agent or by contract with a person, firm, or corporation;

(h) To provide for the necessary expenses of the board of trustees in the exercise of its powers and the performance of its duties and reimburse a board member for expenses as provided in subsection (2) of this section;

(i) To determine eligibility of students and procedures for admission to the school;

(j) To provide for the students of the school necessary bedding, food, and medical services and such other things as may be proper for the health and comfort of the students without cost to their parents;

(k) To provide for the proper keeping of accounts and records and for budgeting of funds;

(l) To act as a public entity for purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.;

(m) To set tuition and other fees for nonresidents of the state and to enter into contracts for the admission of nonresident students into the school; and

(n) To exercise any other powers that are essential to carrying out the provisions of this article.

(5) (a) The board of trustees is authorized to receive gifts, grants, and donations from private or public sources in accordance with conditions prescribed by the donor; but no gift, grant, or donation shall be accepted if the conditions attached thereto require the use or expenditure thereof in a manner contrary to law. Gifts, grants, and donations received by the board of trustees may be transmitted to the state treasurer who shall credit the same to the Colorado school for the deaf and the blind trust fund created in paragraph (b) of this subsection (5) or may be transferred to a nonprofit entity described in section 24-1-107.5 (2)(a)(II)(F), C.R.S. The board of trustees may sell or convey by bill of sale, deed, or other legal instrument any property, real or personal, received as a gift, donation, or bequest, upon such terms and conditions as the board of trustees deems to be in the best interest of the school and its students.

(b) The Colorado school for the deaf and the blind trust fund is hereby created, and referred to in this subsection (5) as the "trust fund". The trust fund shall consist of moneys acquired from private sources and any moneys received by the school and deposited with the state treasurer prior to July 1, 2004, and any interest earned thereon. All income derived from the deposit and investment of moneys in the trust fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the trust fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(c) The board of trustees is hereby authorized to expend such amounts from the trust fund as the board of trustees deems to be in the best interest of the school and its students.

(6) Title to any gift, donation, or bequest received by the board of trustees on behalf of the school shall vest in the board of trustees. Title to all other property and other assets of the school shall vest in the state board of education, but the board of trustees shall have complete jurisdiction over the management of the school.

(7) Notwithstanding section 24-1-136 (11)(a)(I), the board of trustees shall transmit, on or before January 1, 2005, and on or before January 1 of each year thereafter, a report to the education committees of the senate and house of representatives that contains the following:

(a) All school performance report data for the school, as specified by the department of education;

(b) All training, mentoring, and professional development activities arranged for the school's teachers; and

(c) Any parental education and parental involvement components in the school's program.



§ 22-80-105. Superintendent and officers - appointment - compensation

(1) The board of trustees shall have charge of the general interests of the school and, pursuant to section 13 of article XII of the state constitution, shall set appropriate qualifications for a superintendent and shall appoint and fix the compensation of the superintendent.

(2) The superintendent and all teaching employees described in subsection (1) of this section shall be persons who are:

(a) Competent educators of deaf children, blind children, or children with multiple disabilities or sensory impairments; and

(b) Acquainted with school management and class instruction of deaf children, blind children, or children with multiple disabilities or sensory impairments.

(3) As part of the interview process for the superintendent, the board of trustees may involve deaf individuals and blind individuals to assist in the assessment of superintendent candidates.



§ 22-80-106. Duties of superintendent - publications

(1) (a) The superintendent shall be the principal executive officer of the school. The superintendent shall be the purchasing agent for the board of trustees and, under such rules as the board of trustees may prescribe, shall have charge of the premises, property, and students. With the approval of the board of trustees, pursuant to section 13 of article XII of the state constitution, the superintendent shall appoint all other officers and employees in the school and fix the compensation for all nonteaching employees. All officers and employees, in the discharge of their duties, shall be wholly subordinate to the superintendent, and all orders to them shall come from or through the superintendent or by his or her authority. The superintendent shall see that all officers, agents, and employees of the school faithfully discharge their duties, and the superintendent shall be held directly responsible to the board of trustees for the economy, efficiency, and success of the school's internal management.

(b) (Deleted by amendment, L. 2003, p. 1582, § 7, effective July 1, 2004.)

(2) Repealed.

(3) Publications of the school circulated in quantity outside of the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 22-80-106.5. Compensation of teachers

(1) (a) Except as otherwise provided in subsection (3) of this section, beginning with the budget year 1996-97 and for budget years thereafter through the 2014-15 budget year, the teachers employed by the school shall be compensated in accordance with the provisions of the salary schedule, salary policy, or combination salary schedule and salary policy adopted pursuant to section 22-63-401, as of January 1 of the previous fiscal year, by resolution of the board of education of the school district within the boundaries of which the main campus of the school is located.

(b) Beginning with the 2015-16 budget year and for budget years thereafter, the teachers that the school employs shall be compensated in accordance with the salary schedule adopted pursuant to section 22-63-401 as of January 1 of the preceding fiscal year by resolution of the board of education of the school district within which the main campus of the school is located and with the salary policies that the board of trustees adopts to implement the salary schedule. If the school district does not have a salary schedule as of January 1 of the preceding fiscal year, the school shall use the salary schedule most recently adopted before that date.

(c) Funding for the compensation of teachers employed by the school shall be included in the line item appropriation to the school in the general appropriation bill and shall not affect the amount of state funds distributed to the school district within the boundaries of which the main campus of the school is located.

(2) For purposes of this section, "teacher" includes any employee licensed as a teacher pursuant to section 22-60.5-201, as a special services provider pursuant to section 22-60.5-210, or as a principal pursuant to section 22-60.5-301.

(3) Notwithstanding the provisions of subsection (1) of this section, any teacher who, when compensated in accordance with the provisions of the salary schedule, salary policy, or combination salary schedule and salary policy, would receive less compensation than he or she received from the Colorado school for the deaf and the blind in the budget year 1995-96 shall continue receiving the amount he or she received in the budget year 1995-96 until compensation of that teacher in accordance with the provisions of the salary schedule, salary policy, or combination salary schedule and salary policy would result in an increase in compensation over the amount received in the budget year 1995-96.

(4) (Deleted by amendment, L. 2003, p. 1583, § 8, effective July 1, 2004.)



§ 22-80-108. Interest in contracts - penalty

Neither the board of trustees nor any treasurer, superintendent, or other officer or agent of the school shall be directly or indirectly interested in any contract or other agreement for building, repairing, furnishing, or supplying the school, and no drawbacks or secret discounts whatever shall be given to or received by any such person on account of any articles or materials furnished to or labor done for the school. Any person violating the provisions of this section commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 22-80-109. Who may be admitted

(1) Every blind and every deaf citizen of the state of Colorado under twenty-one years of age is eligible to receive an education in the school, unless such person has a physical or mental condition which would render his or her instruction impractical, if such person meets enrollment criteria established by the board of trustees. Qualified applicants, who meet the enrollment criteria, shall be admitted at the request of either the applicant's school district of residence, parent, or guardian.

(2) All applicants above the age of twenty-one years may be admitted at the option of the board of trustees. For purposes of federal law, persons may be admitted pursuant to this section and qualify for federal educational assistance. The school may provide adult educational services and receive such federal moneys as are allowed under federal law.



§ 22-80-110. Nonresident students - admission

Applicants for admission to the school from other states, if within the ages prescribed by section 22-80-109, may be admitted upon payment to the superintendent of such a sum quarterly as the board of trustees determines, to be not less than the total cost per capita of the students for the year immediately preceding the year in which the application is made. A failure on the part of the person so admitted or of his or her parents, guardian, or friends to make such payments to the superintendent shall be just cause for immediate dismissal of the student. No resident of another state or a territory shall be received or retained to the exclusion of any resident of the state of Colorado. The superintendent shall account for all moneys that may come into his or her hands by virtue of his or her office at each regular meeting of the board of trustees in an itemized statement, duly crediting the amounts to the persons from whom they are received.



§ 22-80-112. Pupils subject to rules

All pupils of the school are required to conform to all applicable rules of the board of trustees and the regulations and policies of the school, and any failure to comply with the same will subject the offender, at the option of the board of trustees, to a loss of the privileges of the school.



§ 22-80-113. Educational training - expenditures

(1) The superintendent of the Colorado school for the deaf and the blind is authorized to expend any moneys necessary, out of the appropriation for the support of the Colorado school for the deaf and the blind, to provide for the educational training of eligible deaf-blind students or students who have a multiple physical disability of hearing, sight, and speech who are residents of the state of Colorado in institutions located outside of the state of Colorado which are equipped to provide for the educational training of such students or by the employment of a skilled person, as a home teacher, trained in the work of teaching deaf-blind students or students who have a multiple physical disability of hearing, sight, and speech; except that the compensation of any such skilled person as a home teacher shall not be greater, in any one instance, than the expense of the education of any such deaf-blind pupil or pupil who has a multiple physical disability of hearing, sight, and speech if resident in any named institution located outside of the state of Colorado.

(2) In each instance, the institution selected or the skilled person employed for the educational training of such deaf-blind student or student who has a multiple physical disability of hearing, sight, and speech shall be approved by the board of trustees.

(3) Such deaf-blind students or students who have a multiple physical disability of hearing, sight, and speech who are unable to receive instruction in a special class in a public school may be provided an education in a special class at the Colorado school for the deaf and the blind if there are a sufficient number of such students to warrant the establishment of a class.

(4) No later than October 5 each year, the Colorado school for the deaf and the blind shall notify the department of education of the pupils' placement at the Colorado school for the deaf and the blind. The Colorado school for the deaf and the blind is entitled to receive, from the department of education, an amount equal to the state average per pupil revenues, as defined in section 22-54-103 (12), for the current fiscal year for those students in attendance. The Colorado school for the deaf and the blind shall bill the department of education for the applicable portion of such amount at the conclusion of each month during which such pupils continue to be placed at the Colorado school for the deaf and the blind.



§ 22-80-114. Expenditures, how made

Any moneys expended under authority of section 22-80-113 shall be expended under the direction and control of the superintendent, and the state treasurer is authorized, upon presentation of vouchers of the superintendent duly issued and certified as provided by law, to draw warrants in payment thereof.



§ 22-80-116. Programs for parents

In furtherance of the objectives of the school, the board of trustees, with the aid of the superintendent, may make such bylaws as are necessary to provide a program of instruction in understanding the needs, problems, and education of the deaf and the blind for parents of deaf and blind children who may attend any of the schools in Colorado. In addition to other provisions, the board of trustees may provide for the cooperation of the school with other interested state agencies in carrying out this program.



§ 22-80-118. Provide assistance - public education - American sign language

(1) The school may, upon request, provide assistance, advice, and guidance to:

(a) The Colorado commission on higher education regarding the adoption of the policies and procedures involving American sign language described in section 23-1-128 (3), C.R.S.;

(b) Higher education institutions regarding the development, establishment, and teaching of American sign language courses; and

(c) (Deleted by amendment, L. 2005, p. 767, § 33, effective June 1, 2005.)

(d) School district boards of education in implementing American sign language policies described in section 22-32-133.



§ 22-80-119. Standardized immunization policy required

On or before July 1, 2011, the school shall annually provide to the parent or legal guardian of each student enrolled in the school the standardized immunization document developed and updated by the department of public health and environment pursuant to section 25-4-902 (4), C.R.S. For the purposes of this section, the school shall have the discretion to determine the method of distribution of the standardized immunization document, including but not limited to providing a copy to parents and legal guardians, providing the standardized immunization document in a newsletter or handbook, or providing to parents and legal guardians an electronic copy of the standardized immunization document. For purposes of this section, solely posting a copy of the standardized immunization document on a website or in a central area of the school is not sufficient to satisfy the notice requirements of this section; however, the school is encouraged to post the standardized immunization document on its website.






Article 81 - Pre-K-16 Mathematics, Science, and Technology Improvement

Part 1 - Pre-K-16 Mathematics, Science, and Technology Education Strategic Plan

§ 22-81-101. Short title

This part 1 shall be known and may be cited as the "Pre-K-16 Mathematics, Science, and Technology Improvement Act of 1990".



§ 22-81-102. Legislative declaration

The Colorado general assembly declares that, as a result of several years of active investigation and studies by groups such as the Colorado alliance for science, the Colorado teachers of mathematics, and industry-based groups, the general assembly recognizes that there exist in the state of Colorado unmet educational needs in the areas of mathematics, science, and the use of technology. The state of Colorado has the responsibility to provide equal opportunity in mathematics, science, and the use of technology to all Pre-K-16 students. The state has the responsibility to provide assistance to school districts that either have insufficient faculty resources to offer a full complement of mathematics, science courses, and the use of technology, including opportunities for advanced study, or have insufficient numbers of students to offer such courses. The state has the responsibility to assure that Pre-K-16 students are provided a curriculum of mathematics, science, and the use of technology that is consistent with contemporary standards. The state also has the responsibility to improve teacher training in mathematics, science, and technology. The general assembly further finds that increasing the mathematics, science, and technology educational opportunities for Pre-K-16 students and teachers fosters an educational system whereby the students and teachers of our state can acquire the needed problem-solving skills and the critical and creative thinking skills necessary for productive participation in an increasingly technological age. In order to meet the responsibilities described in this section, the general assembly hereby finds that improved access to and use of telecommunications facilities is necessary.



§ 22-81-103. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Community resources" means the educational resources that can be found outside of the classroom, including but not limited to local industries, government agencies, museums, public telecommunications stations, institutions of higher education, and professional societies.

(2) "Course materials" means all materials associated with a course including, but not limited to, textbooks, software, and visual aids.

(3) "Distance learning" means the delivery of live instruction to students who are physically located at a distance from the instructor, as well as the taped delivery of instruction at a remote site, such as delayed tape or computer software.

(4) "Instructional design" means the systematic design, development, and validation of instruction.

(5) "Teacher training" means in-service, recertification, and graduate course or degree program training.

(6) "Technology" means the design or use of such things as computers, telecommunications devices and networks, or multimedia techniques for teaching or use in student's later careers.



§ 22-81-104. Pre-K-16 mathematics, science, and technology education strategic plan

(1) The department of education and the Colorado commission on higher education, in cooperation and consultation with the business, industry, and professionals in the fields of mathematics, science, technology, and engineering, shall develop a plan for improving Pre-K-16 mathematics, science, and technology education in the state of Colorado through the use of telecommunications networks and facilities. The department of education and the Colorado commission on higher education shall use existing resources and personnel to develop the plan and may collaborate with interested parties, including, but not limited to, those described in this subsection (1).

(2) At a minimum, the plan shall provide direction for program development including:

(a) Identification of curricular goals, which goals reflect the systemic change in the mathematics, science, and technology education curriculum so as to be consistent with the contemporary understanding and emerging patterns of content and pedagogy. Such goals shall also reflect current guidelines and standards, such as those defined by the national council of teachers of mathematics, the American association for the advancement of science, and the national science teachers association.

(b) Identification of essential teacher characteristics;

(c) A statement of desired levels of mathematics, science, and technology achievement by students;

(d) A description of recommended courses of action to improve educational programs, practices, and service;

(e) The improvement of access and availability of mathematics, science, and technology courses, especially for rural school districts and particularly to those groups which are traditionally underrepresented. The plan shall include goals for using telecommunications facilities.

(f) Pre-K-16 teacher training in mathematics, science, and technology; and

(g) Cost estimates.

(3) The plan should provide a framework that enables the teachers, school districts, and institutions of higher education to solve the stated problems as they deem appropriate. The plan should provide mechanisms and incentives to:

(a) Course providers and receivers at the Pre-K-16 and postsecondary levels to design and implement new curricula and to develop new course materials;

(b) Course providers and receivers for leveraging distance learning technologies and applying distance learning instructional design techniques;

(c) Pre-K-16 teachers for taking graduate mathematics, science, and technology courses and degree programs. Such incentives may include a tuition matching program.

(d) Involve appropriate Colorado state agencies, federal agencies, professional organizations, public television stations, and business and industry in the development of the strategic plan; and

(e) Business, industry, and individuals for volunteering their time and community resources.

(4) The plan shall provide a mechanism for incorporating the cost for accomplishing these goals into the ongoing operating budget beginning in 1991.






Part 2 - Science and Technology Education Centers

§ 22-81-201. Legislative declaration

The general assembly hereby finds that one of the greatest challenges facing schools and teachers is determining how to stimulate and engage students so that they actively seek learning experiences, especially in the areas of math and science and technology. The general assembly finds that too few students are interested in pursuing careers in math and science and technology and that this lack of interest has the potential for creating a shortage of persons who are interested in or capable of discovering the answers to the questions of increasing population, decreasing availability of resources, increasing loss of natural habitats, and decreasing effectiveness of antibiotics and other issues that challenge society's future. The general assembly further recognizes the inherent excitement of space exploration and the opportunity it provides for integrating math and science skills and the use of technology into real-life applications and stimulating students' natural curiosity and desire to learn. The general assembly therefore finds that facilitating the creation of opportunities for students to participate in science and technology education activities that center on simulated space exploration activities promotes the best interests of both students and the state.



§ 22-81-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) Repealed.

(2) "Department" means the state department of education created in section 24-1-115, C.R.S.

(3) "Grant program" means the science and technology education center grant program created in section 22-81-203.

(4) "Science and technology education" means educational activities that integrate and stimulate learning, particularly in the areas of math and science, through space flight simulations or through other simulations related to astronomy or space exploration.

(5) "Science and technology education center" means a nonprofit center operated by any person or entity or group of persons or entities, including but not limited to any nonprofit corporation that promotes aviation and aerospace education, that provides science and technology education activities, materials, and educational workshops for students and their teachers.

(6) "State board" means the state board of education created in section 1 of article IX of the state constitution.



§ 22-81-203. Science and technology education center grant program - created - applications - awards

(1) There is hereby created the science and technology education center grant program to provide development and operating moneys in the form of matching funds for existing or proposed nonprofit science and technology education centers. At a minimum, each science and technology education center that receives a grant shall provide science and technology education activities to students enrolled in public schools in the state and materials and educational workshops to teachers employed by school districts. Any science and technology education center that receives a grant may also provide science and technology education activities, materials, and educational workshops to other persons within the state.

(2) (a) Beginning on or before January 2, 2002, the state board shall, subject to available appropriations, annually award one or more science and technology education center grants for the development and operation of science and technology education centers.

(b) An existing science and technology education center or a person or entity or group of persons or entities proposing the establishment of a science and technology education center may apply for a science and technology education center grant pursuant to procedures and time lines specified by rule of the state board. At a minimum, the application shall include:

(I) The actual or proposed location of the science and technology education center;

(II) Evidence that establishment and ongoing operation of the science and technology education center has the support of the education providers and businesses within the community in which the science and technology education center is or will be located;

(III) Evidence that the proposed or operating science and technology education center has the endorsement of a national science and technology education program that has been in operation in the United States for at least five years;

(IV) Evidence that the proposed or operating science and technology education center has secured the use of a facility;

(V) A description of the equipment and technology that is or will be provided and the activities and range of programs that are or will be offered by the science and technology education center;

(VI) Evidence of the receipt of, or a commitment for, the matching funds necessary to obtain moneys through the grant program under the applicant's plan to obtain such matching funds;

(VII) Any other information specified by rule of the state board.

(3) (a) The state board, in selecting one or more science and technology education centers for receipt of a grant, shall consider:

(I) Whether the science and technology education center is or will be located in an area of the state that is easily accessible to a large number of students; and

(II) The facility, equipment, and technology that are or will be provided and the activities and range of programs that are or will be offered by the science and technology education center.

(b) The state board may not award a science and technology education center grant to any applicant that fails to provide the information specified in subparagraphs (II) and (III) of paragraph (b) of subsection (2) of this section.

(4) (a) A science and technology education center grant shall be payable from moneys appropriated to the science and technology education fund created in section 22-81-206.

(b) The state board shall specify the amount to be awarded to each science and technology education center that is selected to receive a grant. The amount awarded to a new science and technology education center for start-up costs shall not exceed five hundred thousand dollars for one fiscal year and may not be renewed. The amount awarded to an operating science and technology education center for operating costs shall not exceed two hundred thousand dollars for one fiscal year.

(c) Each science and technology education center that receives a grant pursuant to the grant program shall demonstrate, prior to receiving any actual moneys, that the center has received, or has a written commitment for, matching funds from other public or private sources in the amount of a dollar-for-dollar match with the amount of the grant.



§ 22-81-205. State board - rules - donations

(1) The state board, pursuant to article 4 of title 24, C.R.S., shall promulgate such rules as are required in this part 2 and such additional rules as may be required for implementation of the grant program.

(2) The department shall solicit such public and private gifts, grants, and donations as may be available to fund the grant program. Any moneys so received shall be credited to the science and technology education fund created in section 22-81-206.



§ 22-81-206. Science and technology education fund - creation

There is hereby created in the state treasury the science and technology education fund, referred to in this section as the "fund", for payment of science and technology education center grants awarded pursuant to section 22-81-203. The fund shall consist of such moneys as may be appropriated thereto by the general assembly and such moneys as may be credited thereto pursuant to section 22-81-205 (2). Moneys in the fund shall be subject to annual appropriation by the general assembly for the purposes specified in this part 2. The department may expend up to two percent of the moneys annually appropriated to the fund to offset the costs incurred in implementing the grant program. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.









Article 81.5 - Colorado Information Technology Education Grant Program

§ 22-81.5-101. Short title

This article shall be known and may be cited as the "Colorado Information Technology Education Act".



§ 22-81.5-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The use of information technology and digital electronics has achieved such a high level of pervasiveness in society that any person who is unfamiliar with or lacks knowledge in the use of technological or digital equipment or systems is at a distinct disadvantage both economically and in terms of available career opportunities;

(b) There is a growing likelihood of the creation of a "digital divide", separating children whose socioeconomic situation limits their access to technological or digital equipment or systems from those children who use such equipment or systems on a regular basis;

(c) Creation of a digital divide may result in further suppressing the ability of children who are economically disadvantaged to improve their status and position in society, compounding and perpetuating the existing cycle of poverty experienced by some persons;

(d) Greater integration of information technology education into the public school curriculum will help combat the growing digital divide and provide technological and digital access for students who do not have access to such technology in their homes;

(e) Greater integration of information technology education into the public school curriculum will work to the benefit of all students, regardless of whether they anticipate going on to postsecondary studies after graduation or immediately embarking on a career;

(f) The field of high technology design, creation, maintenance, and application is one of the fastest growing industries in the United States;

(g) Colorado, due to the high concentration of information technology industry in the state, has experienced and continues to experience a shortage of well-educated, well-prepared persons in the information technology field;

(h) It is therefore appropriate and in the best interests of the students and businesses in Colorado to provide financial incentives to assist public schools in achieving a greater integration of information technology education in the ninth-grade through twelfth-grade curriculum.

(2) It is the intent of the general assembly that, for purposes of this article, any school that provides educational services to students who are placed in an eligible facility or state-operated program and receives a portion of the state average per pupil revenues shall be considered eligible under this article.



§ 22-81.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of education created in section 24-1-115, C.R.S.

(2) "Facility school" means an approved facility school as defined in section 22-2-402 (1).

(3) "Grant program" means the Colorado information technology education grant program created in section 22-81.5-104.

(4) "Information technology education" means education in the development, design, use, maintenance, repair, and application of information technology systems or equipment, including but not limited to computers, the internet, telecommunications devices and networks, and multimedia techniques.

(5) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.



§ 22-81.5-104. Colorado information technology education grant program - created - rules

(1) There is hereby created the Colorado information technology education grant program to provide moneys to school districts, charter schools, and facility schools to use in integrating information technology education into the public school curriculum for grades nine through twelve. The department shall administer the grant program through the acceptance, review, and recommendation of applications submitted pursuant to section 22-81.5-105. The state board shall select the grant recipients based on the department's recommendations.

(2) Grants awarded through the grant program shall continue for two fiscal years and may be renewed as provided by rule of the state board. Grants awarded through the grant program shall be paid out of any moneys appropriated or credited to the information technology education fund created in section 22-81.5-107. A school district, charter school, or facility school shall use any moneys obtained through the grant program to integrate information technology education into the ninth-grade through twelfth-grade curriculum. In the case of a school district, such integration shall be accomplished in one or more public schools in the district. It is the intent of the general assembly to allow flexibility to school districts, charter schools, and facility schools in determining how to integrate information technology into the curriculum and the degree of integration. The school district, charter school, or facility school may contract with one or more private entities for assistance in integrating information technology education into the curriculum. In addition, school districts, charter schools, and facility schools are encouraged to partner with businesses for assistance in integrating information technology education into the curriculum.

(3) The state board shall adopt rules for the administration and implementation of the grant program as provided in this article. The first grants shall be awarded through the grant program for the 2002-03 academic year, so long as moneys are appropriated to the information technology education fund for implementation of the grant program. Grants shall be awarded annually thereafter, based on available appropriations.



§ 22-81.5-105. Information technology education grants - applications - criteria for awards

(1) Any school district, charter school, or facility school that seeks to participate in the grant program shall submit an application to the department in the form and according to deadlines established by rule of the state board. The application shall include the following information:

(a) If the applicant is a school district, the names of the schools that will receive the benefits of the grant;

(b) The current level of information technology education integration at the charter school, facility school, or recipient schools;

(c) The school district's, charter school's, or facility school's plan for integrating information technology education into the ninth-grade through twelfth-grade curriculum, including any specific method or program to be used, and any entities with whom the school district, charter school, or facility school plans to contract or cooperate in achieving the integration;

(d) The specific, measurable goals to be achieved through the integration of information technology education into the curriculum, a deadline for achieving those goals, and a proposed method of measuring whether the goals were achieved;

(e) Any businesses with which the school district, the charter school, the facility school, or the recipient school has partnered to improve the availability and integration of information technology education within the curriculum;

(f) Any other information that may be specified by rule of the state board.

(2) In recommending and awarding grants through the program, the department and the state board shall consider the following criteria:

(a) The degree to which information technology education is already integrated into the curriculum of the applying school district, charter school, or facility school to ensure that those school districts, charter schools, and facility schools with the least degree of integration receive the grants first;

(b) The degree to which the applying school district's, charter school's, or facility school's proposed plan for using the grant moneys will result in integration of information technology education into the curriculum and the scope of the information technology education to be integrated;

(c) Any other financial resources available to the applying school district, charter school, or facility school for integrating information technology education into the curriculum;

(d) The degree to which the applying school district, charter school, facility school, or proposed recipient school is cooperating or partnering with businesses to improve the availability and integration of information technology education in the curriculum. The department and the state board shall apply this criteria with the goal of encouraging such partnerships.

(e) The validity, clarity, and measurability of the goals established by the applying school district, charter school, or facility school and the validity of the proposed methods for measuring achievement of the goals;

(f) Any other criteria established by rule of the state board to ensure that grants are awarded to school districts, charter schools, and facility schools that demonstrate the greatest need and the most valid, effective plan for integrating information technology education into the curriculum.

(3) In awarding grants through the grant program, the state board shall ensure, to the extent possible, that the grants are awarded to school districts, charter schools, and facility schools in all areas of the state.

(4) If a facility school receives one or more grants pursuant to this section and the facility school subsequently ceases operations, any hardware or software purchased using the grant moneys received shall revert to the school district in which the facility school was located.

(5) Nothing in this article shall be construed to limit or otherwise affect any school district's ability to enter into an agreement with or receive funds from any private entity.



§ 22-81.5-106. Reports

(1) Each school district, charter school, and facility school that receives a grant through the grant program shall, by the close of each academic year for which the grant was awarded, submit to the department a report specifying the following information:

(a) The manner in which the grant moneys were used;

(b) The progress made toward achieving the goals specified in the grant recipient's application;

(c) Any additional entities and businesses with whom the grant recipient has contracted or partnered with the goal of achieving greater integration of information technology education in the ninth-grade through twelfth-grade curriculum;

(d) The recipient school district's, charter school's, or facility school's plan for continuing the integration of information technology education into the curriculum, regardless of whether the grant is renewed;

(e) Any other information specified by rule of the state board.

(2) Repealed.

(3) Notwithstanding the provisions of subsection (2) of this section, the department need not submit a report for any academic year in which no grants are made through the grant program.



§ 22-81.5-107. Information technology education fund - created

(1) There is hereby created in the state treasury the information technology education fund, referred to in this section as the "fund", for the purpose of funding information technology education grants through the grant program. The fund shall consist of all moneys appropriated to the fund by the general assembly and any gifts, grants, donations, and other moneys received by the department for implementation of the grant program. The moneys in the fund shall be subject to annual appropriation. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not revert or be credited or transferred to the general fund nor be transferred to any other fund. Any interest derived from the deposit and investment of moneys in the fund shall remain in the fund and shall not be credited to the general fund.

(2) The department shall seek and apply for any available grant moneys for implementation of the grant program. Any moneys so obtained shall be credited to the fund for use in implementing the grant program. The department may retain up to one percent of the moneys annually appropriated to the fund to offset the actual administrative costs incurred in administering the grant program.






Article 82 - Public School Medical Assistance Pilot Program



Article 82.3 - Healthy Choices Dropout Prevention Pilot Program

§ 22-82.3-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "At-risk school" means a school that enrolls students in the sixth, seventh, and eighth grades and meets the following criteria:

(a) (I) The annual student absentee rate for the school averages at least fifteen days per student; and

(II) The school is located in a school district in which at least thirty-five percent of students failed to graduate from high school in the academic year preceding application for the program, as determined by the department; or

(b) (I) At least sixty percent of the students enrolled in the school are eligible for free or reduced-cost lunch under the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.

(II) The annual student absentee rate for the school averages at least twelve days per student; and

(III) The school is located in a school district in which at least thirty percent of students failed to graduate from high school in the academic year preceding application for the program, as determined by the department.

(2) "Commissioner" means the commissioner of education.

(3) "Coordinated school health team" means a group of persons who work collaboratively to coordinate programs, services, and resources relating to the health of students in a school.

(4) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(5) "Fund" means the healthy choices dropout prevention pilot program fund created pursuant to section 22-82.3-107.

(6) "Mental health counselor" means a person who:

(a) Possesses a degree or license in recognition of his or her completion of a program of specialized training in mental health counseling; or

(b) Satisfies the minimum requirements established by rules promulgated by the state board pursuant to section 22-82.3-109 (1)(d).

(7) "Professional nutritionist or dietician" means a person who:

(a) Possesses a degree or license in recognition of his or her completion of a program of specialized training in nutrition or diet; or

(b) Satisfies the minimum requirements established by rules promulgated by the state board pursuant to section 22-82.3-109 (1)(c).

(8) "Program" means the healthy choices dropout prevention pilot program created in section 22-82.3-102.

(9) "Recipient school" means an at-risk school that the commissioner or his or her designee selects to receive a grant from the program pursuant to section 22-82.3-103 (4).

(10) "School" means a public school of a school district, including a charter school. "School" does not mean an institute charter school as defined in section 22-30.5-502 (6).

(11) "School nurse" means a person who is licensed to practice as a nurse pursuant to the provisions of article 38 of title 12, C.R.S., and is employed as a nurse by a school or school district.

(12) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.



§ 22-82.3-102. Healthy choices dropout prevention pilot program - creation

There is hereby created in the department the healthy choices dropout prevention pilot program. The objective of the program is to provide services to enhance the academic achievement and physical and mental health of adolescent students and thereby improve student attendance and reduce the number of students who fail to graduate from high school. The department shall administer the program in accordance with the provisions of this article.



§ 22-82.3-103. Program application process - standard application form - selection of grant recipients

(1) A school district that includes one or more at-risk schools may apply on behalf of one or more of the at-risk schools of the school district. In applying for a grant from the program, a school district shall conform to the procedures established by rules promulgated by the state board pursuant to section 22-82.3-109 (1)(a).

(2) In accordance with the rules promulgated by the state board pursuant to section 22-82.3-109 (1)(b), the department shall develop a standard application form for a school district to use in applying on behalf of an at-risk school to receive a grant from the program. The department shall make the standard application form electronically available to the public.

(3) Each school district that applies on behalf of an at-risk school for a grant from the program shall use the standard application form developed by the department pursuant to subsection (2) of this section. In submitting the standard application form, the school district shall provide all the information requested on the form as well as any other information that the department may request.

(4) Upon receiving an application from a school district, the department shall submit the application to the commissioner. The commissioner or his or her designee shall review each application and, subject to the receipt of sufficient gifts, grants, or donations pursuant to section 22-82.3-107 (4), determine and announce on or before June 1, 2010, and on or before June 1 each year thereafter, which at-risk schools shall receive grants and the amount of the grant that each recipient school shall receive. Pursuant to this determination, the department shall transfer the grant to the recipient school district, and, except as permitted by section 22-82.3-106 (2) or (3), the school district shall distribute the entire amount of the grant to the recipient school.



§ 22-82.3-104. Eligibility for grants - grant amounts - selection criteria and procedures

(1) The commissioner or his or her designee shall award grants from the program only to schools that satisfy the minimum standards described in section 22-82.3-105.

(2) In selecting schools to receive grants from the program and in determining the amount of the grant to be awarded to each recipient school, the commissioner or his or her designee shall use the criteria and procedures established by rules promulgated by the state board pursuant to section 22-82.3-109 (2).



§ 22-82.3-105. Minimum standards for eligibility

(1) To be eligible to receive a grant from the program, a school shall satisfy the minimum standards described in subsections (2) and (3) of this section. The applicability of the standards described in subsections (2) and (3) of this section is limited to their use in determining eligibility for a grant from the program. A provision of subsection (2) or (3) of this section shall not be interpreted to require a school to adopt any standard other than for the purpose of making the school eligible to receive a grant from the program.

(2) Each recipient school shall be an at-risk school.

(3) Each recipient school shall have a coordinated school health team.



§ 22-82.3-106. Permissible uses of grants

(1) Except as described in subsections (2) and (3) of this section, a recipient school shall use the grant moneys received from the program only to provide activities to students in the sixth, seventh, and eighth grades. A recipient school shall provide the activities during times outside of the regular school day, and the activities shall include the following:

(a) Opportunities for physical exercise;

(b) Academic assistance, including tutorial services in reading, writing, mathematics, and science;

(c) Nutrition counseling, which shall be provided by a professional nutritionist or dietician and include communication with students' parents regarding techniques for healthy preparation of meals;

(d) Mental health counseling provided by a professional mental health counselor; and

(e) Health education provided by a school nurse or other professional health educator.

(2) A recipient school or a school district of a recipient school may use the grant moneys received from the program to gather, record, and assemble data for the purpose of preparing the reports described in section 22-82.3-108 (2).

(3) A recipient school or a school district of a recipient school may use the grant moneys received from the program to contract with one or more private entities for the provision of one or more of the services described in subsection (1) of this section.



§ 22-82.3-107. Healthy choices dropout prevention pilot program fund - creation - administrative costs

(1) There is hereby created in the state treasury the healthy choices dropout prevention pilot program fund. The fund shall consist of:

(a) Any gifts, grants, or donations received by the department for the fund pursuant to subsection (4) of this section; and

(b) Any other moneys that the department may direct to the fund pursuant to subsection (5) of this section.

(2) The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of the program pursuant to the provisions of this article. Of the moneys annually appropriated from the fund, the department may expend no more than two percent to offset the direct and indirect costs incurred by the department in implementing the program pursuant to this article.

(3) Any moneys in the fund not expended for the purpose of this article may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund; except that all unexpended and unencumbered moneys remaining in the fund as of June 30, 2019, shall be transferred to the general fund.

(4) The department is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this article; except that the department shall not accept a gift, grant, or donation if it is subject to conditions that are inconsistent with this article or any other law of the state. The department shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the fund.

(5) To the extent permitted by law, the department may, at its discretion, direct other moneys to fund the program.



§ 22-82.3-108. Reports

(1) Not later than July 30, 2015, and not later than July 30 each year thereafter, each school district that includes an at-risk school that received a grant from the program during the preceding fiscal year shall prepare and submit to the department a report that describes the use of the grant moneys.

(2) (a) Not later than January 30, 2016, and not later than January 30 each year thereafter, the department shall prepare and submit to the education and the health and human services committees of the house of representatives and the senate, or any successor committees, a report that describes the activities carried out under this article and that evaluates the effectiveness of the program.

(b) The report prepared by the department pursuant to paragraph (a) of this subsection (2) shall, at a minimum, include the following:

(I) The total number of at-risk schools that received moneys awarded as grants under the program;

(II) The amount of moneys awarded to each at-risk school that received a grant under the program;

(III) Information demonstrating the department's compliance with the provisions of this article and any rules promulgated by the state board pursuant to section 22-82.3-109; and

(IV) Statistical evidence or other information to assist the committees in evaluating the effectiveness of the program, with attention given to the extent to which the program achieved the objectives of the program as described in section 22-82.3-102. The statistical evidence or other information shall, at a minimum, include data indicating the extent to which the program has improved the academic achievement, physical and mental health, attendance, and graduation rates of students in at-risk schools that received grant moneys under the program.



§ 22-82.3-109. Program - rules

(1) The state board shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., establishing policies and procedures for the administration of the program, including but not limited to:

(a) Procedures by which a school district may apply for a grant from the program on behalf of an at-risk school pursuant to section 22-82.3-103 (1);

(b) Minimum requirements for the standard application form developed by the department pursuant to section 22-82.3-103 (2). At a minimum, each application submitted to the department by a school district on behalf of an at-risk school shall include:

(I) Information that is sufficient to demonstrate that the school is an at-risk school;

(II) A written confirmation that the at-risk school for which the school district is applying for a grant from the program has satisfied the minimum standards described in section 22-82.3-105, which confirmation shall be signed by:

(A) The school district's director of food and nutrition, if any;

(B) The school district's superintendent; and

(C) The chair of the coordinated school health team of the at-risk school or the school district; and

(III) A proposal indicating how the at-risk school plans to use the grant awarded under the program. The proposal shall ensure that the entire amount of the grant awarded under the program shall be used for the purposes described in section 22-82.3-106.

(c) Minimum requirements for a person to meet the definition of a professional nutritionist or dietician; and

(d) Minimum requirements for a person to meet the definition of a mental health counselor.

(2) The state board shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., establishing criteria and procedures for the commissioner or his or her designee to use in selecting at-risk schools to receive grants under the program and in determining the amount of the grant to be awarded to each recipient school. The criteria and procedures shall ensure, to the maximum extent practicable, that:

(a) Rural, urban, and suburban at-risk schools are considered for receiving grants from the program;

(b) Large, medium, and small at-risk schools are considered for receiving grants from the program; and

(c) The amount of the grant awarded to each recipient school is reasonably commensurate with the size of the student population at the school.



§ 22-82.3-110. Repeal of article

This article is repealed, effective July 1, 2019.






Article 82.5 - Fresh Fruits and Vegetables Pilot Program

§ 22-82. 5-101 to 22-82.5-108. (Repealed)

(2) Section 22-82.5-108 provided for the repeal of this article, effective January 1, 2009. (See L. 2006, p. 1113.)






Article 82.6 - Farm-to-School Healthy Kids Act

§ 22-82.6-101. Short title

This article shall be known and may be cited as the "Farm-to-School Healthy Kids Act".



§ 22-82.6-102. Legislative declaration

(1) The general assembly finds and declares that:

(a) It is in the best interests of Colorado's children, farmers, ranchers, food processors, manufacturers, and communities to develop a more robust and self-sustaining agricultural sector that promotes healthy foods at schools and to encourage regulated child care programs to increase their use of local farm and ranch products in their food service programs, especially the school meal programs, in order to improve child nutrition and strengthen local and regional agricultural economies;

(b) Because a child can receive up to fifty-five percent of his or her daily nutritional requirements from school breakfast and lunch programs, it is important to encourage children to eat a healthy diet of fresh foods at school;

(c) While children receiving inadequate nutrition are at risk of lower achievement in school, research shows an improvement in student behavior, academic performance, and health scores when nutrition is improved; and

(d) Therefore, in order to encourage healthy and lifelong habits of eating fresh, minimally processed, and nutritious local foods as well as to foster relationships among farmers and school children, school personnel, and other adults in the Colorado community and to promote the sale of agricultural products produced in the state, it is in the best interests of the state to develop a farm-to-school program.

(2) The general assembly further finds and declares that a successful statewide farm-to-school program will require the creation of an interagency farm-to-school coordination task force with resources, expertise, and collaboration of a variety of state agencies, including the department of education, the department of agriculture, the department of public health and environment, and school districts.



§ 22-82.6-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commissioner of agriculture" means the commissioner of agriculture created in section 24-1-123, C.R.S.

(2) "Commissioner of education" shall have the same meaning as set forth in section 22-2-102.

(3) "Department of agriculture" means the department of agriculture created in section 24-1-123, C.R.S.

(4) "Department of education" means the department of education created in section 24-1-115, C.R.S.

(5) "Department of public health and environment" means the department of public health and environment created in section 25-1-102, C.R.S.

(6) "Executive director of the Colorado commission on higher education" means the executive director appointed pursuant to section 24-1-114, C.R.S.

(7) "Farm-to-school program" means a program that encourages or incentivizes the acquisition and use of locally grown, produced, and processed agricultural products by schools in order to provide healthy, local food products to students and benefit the state agricultural industry. A farm-to-school program may include the following components:

(a) Serving food to Colorado's schoolchildren and adults that is fresh and as nutritious as possible;

(b) Maximizing use of fresh food that is locally grown, produced, and processed;

(c) Educating students about healthy eating habits through nutrition education, including using hands-on techniques to make connections between farming and the foods that students consume;

(d) Increasing the size and stability of farmers' direct sales markets;

(e) Increasing participation in United States department of agriculture school meal programs by increasing the selection of food available to students;

(f) Providing outreach and guidance to farmers concerning the value of, and procedures for, selling their agricultural products to interested schools;

(g) Developing and regularly updating an internet database of farmers interested in selling their agricultural products to schools, including the types and yields of agricultural products the farmers want to sell and the time periods that farmers want to sell;

(h) Promoting state agriculture and farm products to children through school meal and classroom programs;

(i) Identifying and promoting the critical component of individual farm-to-school programs and advising state agencies on needed actions and strategies to implement this article;

(j) Conducting workshops and training sessions, and providing professional development and technical advice, to schools' food service directors, school personnel, farmers, produce distributors, and produce processors regarding the demand for and availability of Colorado farm products and helping teachers educate students about nutrition, obesity prevention, coping with allergies, and farm-to-school connections;

(k) Providing leadership at the state level to encourage school districts to develop and improve school nutrition using locally grown, farm-fresh products; and

(l) Establishing partnerships with public and nonprofit sources to implement a public engagement campaign and establishing a structure to facilitate communication between farmers and school districts.

(8) "School" includes institutions of higher education.



§ 22-82.6-104. Interagency farm-to-school coordination task force - creation

(1) In order to establish a state farm-to-school program in the future, there is hereby created an interagency farm-to-school coordination task force, referred to in this section as the "task force".

(2) (a) The task force consists of fifteen members as follows:

(I) The commissioner of education or the commissioner's designee;

(II) The commissioner of agriculture or the commissioner's designee;

(III) The executive director of the department of public health and environment or the executive director's designee;

(IV) The executive director of the Colorado commission on higher education or the executive director's designee, from, including but not limited to, Colorado universities, colleges, community colleges, and extensions;

(V) The following five members as selected by the member serving pursuant to subparagraph (I) of this paragraph (a):

(A) Three representatives of school food service directors;

(B) A representative of local nonprofit community organizations engaged in farm to school or local food systems; and

(C) A public school teacher or principal;

(VI) The following five members as selected by the member serving pursuant to subparagraph (II) of this paragraph (a):

(A) A representative of fruit and vegetable organizations;

(B) A representative of cattle ranching organizations;

(C) A representative of the western dairy association;

(D) A representative of a food distribution association; and

(E) A representative of a farm, orchard, or ranch in Colorado that sells produce, fruit, or animal products to at least one Colorado public school, school district, or board of cooperative services;

(VII) A representative of school food services management from an institution of higher education, selected by the member serving pursuant to subparagraph (IV) of this paragraph (a); and

(VIII) Any number of nonvoting ex-officio members as designated by a majority vote of the task force.

(b) The members of the task force shall be appointed on or before October 30, 2010.

(c) On or before December 31, 2010, the members serving pursuant to subparagraphs (I) and (II) of paragraph (a) of this subsection (2) shall jointly convene the initial meeting of the task force. At the first meeting, the task force shall elect a chair and vice-chair from the members serving pursuant to subparagraphs (I) to (VI) of paragraph (a) of this subsection (2).

(d) Members of the task force shall serve at the will of the person appointing the member.

(e) Members of the task force shall not be compensated for or reimbursed for their expenses incurred in attending meetings of the task force.

(f) The task force shall meet as often as necessary and may adopt policies and procedures necessary to carry out its duties.

(3) The task force shall study, develop, and recommend policies and methods to best implement a farm-to-school program, including:

(a) Advising farm-to-school program pilots or expanding food focus education program pilots;

(b) Offering assistance in identifying funding sources and grants that allow school districts to recover the cost associated with purchasing locally grown food products;

(c) Identifying, designing, or making available training programs to enable local farmers and ranchers to market their products to school districts, including programs related to crop production, marketing of crops, post-harvest handling of crops, food safety, business management, liability and risk management, contracting for crops, processing of crops, and any other topics deemed appropriate by the task force;

(d) Advising school districts on methods by which a school district may improve facilities to allow for the purchase and use of minimally processed and fresh and locally produced foods in school meals;

(e) Providing assistance to school food services to establish procedures, recipes, menu rotation, proper handling, preparing, storing, and other internal processes that accommodate the use of locally grown foods in public schools;

(f) Exploring various statewide data collection systems to track farm-to-school activities.

(4) The task force shall report its progress, findings, and recommendations to the education committees of the house of representatives and the senate, the senate agriculture and natural resources committee, and the house agriculture, livestock, and natural resources committee, or any successor committees, on or before February 1, 2015, and every February 1 every two years thereafter.

(5) Repealed.






Article 82.7 - Start Smart Nutrition Program

§ 22-82.7-101. Short title

This article shall be known and may be cited as the "Start Smart Nutrition Program Act".



§ 22-82.7-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(1.5) "Facility school" means an approved facility school as defined in section 22-2-402 (1).

(2) "Fund" means the start smart nutrition program fund created in section 22-82.7-105.

(3) "Program" means the start smart nutrition program created in section 22-82.7-103.

(4) "School breakfast program" means the federal school breakfast program created in 42 U.S.C. sec. 1773.

(5) "School food authority" means:

(a) A school district or the state charter school institute;

(a.3) A charter school collaborative formed pursuant to section 22-30.5-603;

(a.5) A board of cooperative services created pursuant to article 5 of this title that elects to operate as a school food authority pursuant to section 22-5-120; or

(b) A district charter school or an institute charter school that:

(I) The commissioner of education or his or her designee provisionally authorizes as a school food authority pursuant to section 22-32-120 (6); or

(II) The department of education authorizes as a school food authority pursuant to section 22-32-120 (5).



§ 22-82.7-103. Start smart nutrition program - creation - administration - objectives

(1) There is hereby created the start smart nutrition program to ensure that each student in Colorado public schools and facility schools has an opportunity to begin each day with a nutritious breakfast.

(2) The department shall administer the program in accordance with the procedures developed by the department pursuant to section 22-82.7-106.

(3) The objectives of the program are to:

(a) Appropriate moneys from the state budget to eliminate the reduced price paid by Colorado students participating in the school breakfast program and to offset the costs incurred by facility schools in providing the school breakfast program to students who are receiving educational services from the facility schools;

(b) Increase the number of Colorado students who consume a nutritious breakfast each day;

(c) Decrease statewide health care costs by improving the health of school-age children;

(d) Lessen students' risk of obesity by providing nutritious breakfast options;

(e) Encourage charter schools, school districts, and facility schools to participate in the school breakfast program;

(f) Increase students' consumption of whole grains, fruits and vegetables, vitamins A and C, calcium, protein, fiber, and iron; and

(g) Make breakfast more accessible to underprivileged students.



§ 22-82.7-104. Program funding - appropriation

(1) The general assembly shall annually appropriate by separate line item in the annual general appropriation bill an amount of not less than seven hundred thousand dollars and not more than one million five hundred thousand dollars to the fund created in section 22-82.7-105 to allow school food authorities to provide free breakfasts to children participating in the school breakfast program who would otherwise be required to pay a reduced price for breakfast and to offset the costs incurred by facility schools in providing breakfasts to students who are placed in the facility and are eligible to participate in the school breakfast program. The appropriation to the fund shall be in addition to any appropriation made by the general assembly pursuant to section 22-54-123 or 22-54-123.5 (1).

(2) The department may seek and accept gifts, grants, and donations from public and private sources to fund the program, but receipt of gifts, grants, and donations shall not be a prerequisite to the implementation of the program. All private and public funds received through gifts, grants, and donations shall be transmitted to the state treasurer, who shall credit the same to the fund.

(3) To the extent permitted by law, the department may, at its discretion, direct other moneys to fund the program.



§ 22-82.7-105. Start smart nutrition program fund - creation - administrative costs

(1) There is hereby created in the state treasury the start smart nutrition program fund. The fund shall consist of:

(a) Such moneys as are appropriated to the fund by the general assembly pursuant to section 22-82.7-104 (1);

(b) Any gifts, grants, or donations received by the department for the fund pursuant to section 22-82.7-104 (2); and

(c) Any other moneys directed to the fund by the department.

(2) The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of the program pursuant to the provisions of this article. The department may expend not more than one percent of the moneys annually appropriated from the fund to offset the direct and indirect costs incurred by the department in implementing the program pursuant to this article.

(3) Any moneys in the fund not expended for the purpose of this article may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 22-82.7-106. Program - procedures

The department shall develop procedures to allocate and disburse the moneys in the fund among participating school food authorities and facility schools each year, in an equitable manner and in compliance with the requirements of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.



§ 22-82.7-107. No individual entitlement

(1) Nothing in this article shall be interpreted to create a legal entitlement in any participant to assistance provided pursuant to the program.

(2) The department in administering the program and a school food authority or a facility school in implementing the program may not create and shall not be deemed to create a legal entitlement in any participant to assistance provided pursuant to the program.






Article 82.8 - Breakfast After the Bell Nutrition Program

§ 22-82.8-101. Short title

This article shall be known and may be cited as the "Breakfast After the Bell Nutrition Program".



§ 22-82.8-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(2) "Program" means the breakfast after the bell nutrition program created in section 22-82.8-103.

(3) "Public school" means a public school or charter school as defined in section 22-1-101 or an approved facility school as defined in section 22-2-402 (1).

(4) "School breakfast program" means the federal "School Breakfast Program" created in 42 U.S.C. sec. 1773.

(5) "School food authority" means:

(a) A school district or the state charter school institute;

(b) A charter school collaborative formed pursuant to section 22-30.5-603;

(c) A board of cooperative services created pursuant to article 5 of this title that elects to operate as a school food authority pursuant to section 22-5-120; or

(d) A district charter school or an institute charter school that:

(I) The commissioner of education or his or her designee provisionally authorizes as a school food authority pursuant to section 22-32-120 (6); or

(II) The department authorizes as a school food authority pursuant to section 22-32-120 (5).

(6) "School lunch program" means the federal "Richard B. Russell National School Lunch Act" created in 42 U.S.C. sec. 1751.



§ 22-82.8-103. Breakfast after the bell nutrition program - creation - objectives - requirements - administration

(1) There is hereby created the breakfast after the bell nutrition program. The purpose of the program is to offer a free breakfast to each student enrolled in a public school that has seventy percent or more students who are eligible for free or reduced-cost lunch under the school lunch program.

(2) The objectives of the program are to:

(a) Increase the total number of children eating breakfast on school days;

(b) Increase the consumption of high-nutrition foods, making breakfast programs more effective;

(c) Improve academic performance by preparing children to learn;

(d) Improve the overall health of the children of Colorado; and

(e) Generate additional revenue for school nutrition programs through federal and state reimbursements.

(3) (a) Beginning in the 2014-2015 school year, except as provided for in paragraph (d) of this subsection (3) and subsection (4) of this section, each public school in the state that has eighty percent or more students who are eligible for free or reduced-cost lunch under the school lunch program in the prior school year shall offer a free breakfast to each student in the school. If a public school falls below the eighty percent threshold for two consecutive years, it has the option to continue participating in the program but is not required to do so. A public or charter school that does not participate in the school lunch program is not required to participate.

(b) Beginning in the 2015-2016 school year, and each year thereafter, except as provided for in this subsection (3) and subsection (4) of this section, each public school in the state that has seventy percent or more students who are eligible for free or reduced-cost lunch under the school lunch program in the prior school year shall offer a free breakfast to each student in the school. If a public school falls below the seventy percent threshold for two consecutive years, it has the option to continue participating in the program but is not required to do so. A public school or charter school that does not participate in the school lunch program is not required to participate.

(c) Each public school, school district, or board of cooperative services may determine the breakfast serving model that best suits its students. Serving models may include, but need not be limited to, breakfast in the classroom, grab and go breakfast, or a breakfast after first period. The breakfast shall be served at a time to be determined by the public school or school district, so long as it occurs after the first bell. A school that has seventy percent or more students receiving free or reduced lunch under the school lunch program and that can demonstrate that at least ninety percent of its students take bus transportation to school may opt to offer its breakfast program on the bus rather than on school grounds. Such a school is required to offer breakfast after the bell to any student who arrives late or arrives by another mode of transportation.

(d) Small rural school districts, as defined by the department, that have a student population of fewer than one thousand are exempt from the program but may participate if otherwise eligible.

(4) In the event that federal per-meal reimbursements for free or reduced school breakfasts are decreased below the 2013 levels or eliminated by congress under the "Child Nutrition Act", 42 U.S.C. 1773(b) or the school lunch program, schools that are otherwise required to offer breakfast pursuant to this section are exempt from the program.

(5) A school that has seventy percent or more students receiving free or reduced lunch under the school lunch program and that has a state-licensed before-school care program may opt to offer its breakfast program during the before-school care program to those students enrolled in such program rather than after the bell. The school must offer breakfast after the bell to any student who does not participate in the before-school care program.

(6) All breakfasts served in a program required by this article must comply with federal meal patterns and nutrition standards for school breakfast programs that are set forth in the federal "Healthy, Hunger-Free Kids Act of 2010", Pub.L. 111-296, and any regulations or rules interpreting that act.



§ 22-82.8-104. Procedures - technical assistance

(1) (a) On or before May 1, 2014, the department shall develop and distribute procedures for the implementation and enforcement of this article. Such procedures must be in compliance with the school breakfast program and school lunch program.

(b) The department shall offer technical assistance to public schools and school districts related to submitting claims for reimbursement to the school breakfast program.

(2) The department shall develop procedures to allocate and disburse federal moneys to participating school food authorities and public schools in compliance with the requirements of the school breakfast program and school lunch program.

(3) Any federal or state moneys received by any school or school district as reimbursement for breakfasts served pursuant to this article must only be used for the food and operations associated with the school's or school district's food service program.






Article 82.9 - Child Nutrition School Lunch Protection Program

§ 22-82.9-101. Short title

This article shall be known and may be cited as the "Child Nutrition School Lunch Protection Program Act".



§ 22-82.9-102. Legislative declaration

(1) The general assembly hereby finds and declares that, for purposes of section 17 of article IX of the state constitution:

(a) Good nutrition is an essential component to student learning and promotes success for students in today's fast-paced environment;

(b) By increasing the number of students who can receive a free, nutritious lunch, the school lunch program is an important component of an accountable program to meet state academic standards, and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-82.9-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(2) "Program" means the child nutrition school lunch protection program created pursuant to section 22-82.9-104.

(2.5) "School food authority" means:

(a) A school district or the state charter school institute;

(a.3) A charter school collaborative formed pursuant to section 22-30.5-603;

(a.5) A board of cooperative services created pursuant to article 5 of this title that elects to operate as a school food authority pursuant to section 22-5-120; or

(b) A district charter school or an institute charter school that:

(I) The commissioner of education or his or her designee provisionally authorizes as a school food authority pursuant to section 22-32-120 (6); or

(II) The department of education authorizes as a school food authority pursuant to section 22-32-120 (5).

(3) "School lunch program" means the federal "Richard B. Russell National School Lunch Act" created in 42 U.S.C. sec. 1751 et seq.



§ 22-82.9-104. Child nutrition school lunch protection program - creation - administration - objectives

(1) There is hereby created the child nutrition school lunch protection program to ensure that each student in a Colorado public school has access to a healthy lunch at school to help the student participate fully in the learning process.

(2) The department shall administer the program in accordance with the procedures developed pursuant to section 22-82.9-106.

(3) The department shall approve a multi-district online school operating in learning centers, as defined in section 22-30.7-102 (4), to participate in the program and in the school lunch program so long as the multi-district online school complies with the federal requirements for participating in the school lunch program, including but not limited to completing and submitting the required federal application form for each student who chooses to participate in the school lunch program.

(4) The objectives of the program are to:

(a) Eliminate the reduced price paid by Colorado students who are enrolled in state-subsidized early childhood education programs administered by public schools or in kindergarten through fifth grade and who are participating in the school lunch program;

(b) Increase the number of Colorado students who consume a healthy lunch each day;

(c) Decrease statewide health care costs by improving the health of school-age children;

(d) Lessen students' risk of obesity and type 2 diabetes by providing healthy school lunch options;

(e) Encourage charter schools and school districts to participate in the school lunch program;

(f) Increase students' consumption of whole grains, fruits and vegetables, vitamins, calcium, protein, fiber, and iron; and reduce the consumption of sodium, cholesterol, sugar, and calories;

(g) Make lunch more accessible to underprivileged students;

(h) Lessen the stigma associated with children who receive reduced-cost lunches;

(i) Reduce child hunger in Colorado; and

(j) Continue to strengthen and support child nutrition programs.



§ 22-82.9-105. Program funding - appropriation

(1) The general assembly shall annually appropriate by separate line item in the annual general appropriation bill an amount of not less than eight hundred fifty thousand dollars and not more than two million five hundred thousand dollars to the department to allow school food authorities to provide lunches at no charge for children in state-subsidized early childhood education programs administered by public schools or in kindergarten through fifth grade, participating in the school lunch program, who would otherwise be required to pay a reduced price for lunch. The appropriation to the department for the program shall be in addition to any appropriation made by the general assembly pursuant to section 22-54-123 or 22-54-123.5 (1). The department may expend not more than two percent of the moneys annually appropriated for the program to offset the direct and indirect costs incurred by the department in implementing the program pursuant to this article.

(2) The department is authorized to seek and accept gifts, grants, and donations from public and private sources for the purposes of this article, but receipt of gifts, grants, and donations shall not be a prerequisite to the implementation of the program.

(3) To the extent permitted by law, the department may, at its discretion, direct other moneys to fund the program.



§ 22-82.9-106. Program - procedures

The department shall develop procedures to allocate and disburse the moneys in the program among participating school food authorities each year, in an equitable manner and in compliance with the requirements of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.



§ 22-82.9-107. No individual entitlement

(1) Nothing in this article shall be interpreted to create a legal entitlement to any participant to assistance provided pursuant to the program.

(2) The department in administering the program and a school food authority in implementing the program may not create and shall not be deemed to create a legal entitlement to any participant to assistance provided pursuant to the program.






Article 83 - Plan for Improving Achievement in Math, Science, and Technology

§ 22-83-101. Legislative declaration

The general assembly finds that state programs instituting comprehensive statewide systemic initiatives designed to broaden the impact, accelerate the pace, and increase the effectiveness of and achieve significant improvements in science, mathematics, and technology education in pre-K through 12 and postsecondary levels are essential to student improvement and achievement in the 1990's and beyond. The general assembly further finds that a statewide structure for systemic change in pre-K through 12 and postsecondary mathematics, science, and technology education should be designed which takes full advantage of the unique opportunities available in Colorado including, but not limited to, a decentralized educational system that supports creative reform initiatives beginning in the classroom, a concentration of expertise in the space sciences and technological fields, and a plan for improving such education through the use of a statewide comprehensive telecommunications system under the "Pre-K-16 Mathematics, Science, and Technology Improvement Act of 1990", article 81 of this title. The general assembly finds that the Colorado mathematics-science-technology commission appointed by the governor intends to facilitate and assist with developing plans for the restructuring of mathematics, science, and technology programs in pre-K through 12 and postsecondary education. The general assembly finds that the goals of such structure for systemic change should be to increase the knowledge of science and mathematics acquired by all students at all grade and ability levels, to afford every student the maximum opportunity to acquire the habits of mind and critical thinking skills that characterize the effective use of mathematics and science essential for engineering and technology, to assure the emergence of Colorado as the national leader in student achievement and participation in science, mathematics, and technology, particularly by those groups which are traditionally underrepresented, and to participate actively in achieving the president's and the nation's governors' goal of making American students the first in the world in mathematics and science achievement by the year 2000.



§ 22-83-102. Pre-K through 12 and postsecondary mathematics, science, and technology education improvement plan

(1) The Colorado mathematics-science-technology commission shall facilitate an improvement plan that institutes comprehensive statewide systemic initiatives designed to analyze, review, and improve all or some of the systemic components of pre-K through 12 and postsecondary mathematics, science, and engineering education in Colorado. Such plan shall specifically include and address the following:

(a) The design, facilitation, and coordination of such a plan by the Colorado department of education, the Colorado commission on higher education, the Colorado alliance for science, individual school district boards, and the governing boards of state institutions of higher education, in cooperation and consultation with the mathematics-science-technology commission appointed by the governor;

(b) Measures taken in preparation for action, including the mathematics-science-technology commission's findings derived from a thorough analysis of the essential system components and factors affecting science, mathematics, engineering, and technical education;

(c) Specific objectives, including, but not limited to, increasing student participation and achievement in mathematics, science, and technology education at all grade and ability levels and increasing public awareness about mathematics, science, and technology instruction and issues;

(d) The results and benefits expected from the plan, including increased student access to and participation in math and science courses and the evaluation and redesigning of math and science instruction;

(e) An agenda for action and experimentation which describes an explicit management and implementation structure, confronts obstacles to change, and achieves planned improvements;

(f) The proposed development of a network of unique schools to develop and refine systemic change in mathematics, science, and technology education with an ultimate purpose of increasing the effectiveness for children;

(g) Long-term commitments to action specifically describing the commitment made by the officers, offices, agencies, groups, and systems making up the statewide partnership;

(h) The past and planned efforts made to increase public awareness and understanding of the urgent need to support improvements in mathematics, science, and technology education;

(i) A description of certain components of systemic change to be integrated into plans for mathematics, science, and technology education initiatives, including but not limited to the following:

(I) Organizational structure and decision-making;

(II) Provision and allocation of resources;

(III) Recruitment and preparation of teachers and college faculty;

(IV) Retention and continuing professional development of teachers and other professional personnel;

(V) Curriculum content and learning goals;

(VI) Delivery of instruction, including the use of educational technology;

(VII) Assessment of student achievement;

(VIII) Facilities and equipment;

(IX) Articulation within the system; and

(X) Accountability systems;

(j) The past and planned efforts made to restructure teacher education programs for higher education to ensure that all students shall have strong mathematics, science, and technology competencies; and

(k) The use of advanced technology to improve distance learning capabilities for rural and urban schools including, but not limited to, carrying mathematics, science, and technology courses on the state's existing telecommunications networks and those to be expanded or developed.



§ 22-83-103. Mathematics, science, and technology education improvement plan fund - creation

(1) There is hereby created in the state treasury the mathematics, science, and technology education improvement plan fund, which fund shall be administered by the department of education.

(2) The department is authorized to receive donations, grants, contributions, gifts, bequests, federal funds, and funds from any source to be credited to the fund. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund but shall be subject to appropriation by the general assembly for the purposes of this article.

(3) The general assembly may from time to time make appropriations from the general fund to the fund for the use of the department in carrying out the purposes of this article.






Article 84 - Colorado Magnet School for Mathematics, Science, and Technology



Article 86 - Summer School Grant Program Facility Schools



Article 87 - Children's Internet Protection

§ 22-87-101. Short title

This article shall be known and may be cited as the "Children's Internet Protection Act".



§ 22-87-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Use of the internet in the public schools of the state provides an extraordinary, unique, and unparalleled educational resource;

(b) Reasonable measures must be adopted and implemented to protect the children who use internet services in public schools from access to material that is harmful to their beneficial development as responsible adults and citizens.

(2) It is the intent of the general assembly by enacting this article that public schools be required to adopt and enforce reasonable policies of internet safety that will protect children from access to harmful material without compromising either the use of the internet as an educational resource or responsible adult use of internet services in such schools.

(3) The general assembly favors the adoption by public libraries across the state of policies for children's internet protection that mirror the policies for public schools required to be adopted pursuant to the provisions of this article. Recognizing that limited state resources as of August 15, 2003, preclude an appropriation to expand the requirements of this article to include public libraries, the general assembly urges public libraries to, and hopes such libraries will, adopt the policies specified in this article on their own initiative.



§ 22-87-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Access to the internet" means, with reference to a particular technology device, that the technology device is connected to a network that provides access to the internet.

(2) Repealed.

(3) "District" means any public school district organized under the laws of Colorado, except a local college district.

(4) "Harmful to minors" means any picture, image, graphic image file, or other visual depiction that:

(a) Taken as a whole and with respect to minors, appeals to a prurient interest in nudity, sex, or excretion;

(b) Depicts, describes, or represents, in a patently offensive way with respect to what is suitable for minors, an actual or simulated sexual act or sexual contact, actual or simulated normal or perverted sexual acts, or a lewd exhibition of the genitals; and

(c) Taken as a whole, lacks serious literary, artistic, political, or scientific value as to minors.

(5) "Minor" means an individual who has not attained the age of seventeen.

(6) "Sexual act" or "sexual contact" shall have the same meanings as set forth in 18 U.S.C. sec. 2246 (2) and (3).

(6.5) "Technology device" means any computer, hardware, software, or other technology that is used for learning purposes and has the ability to connect with the internet.

(7) Repealed.



§ 22-87-104. Adoption and enforcement of policy of internet safety for minors - public schools

(1) No later than December 31, 2013, the governing body of each district shall adopt and implement a policy of internet safety for minors.

(2) After the adoption and implementation of the policy of internet safety required by subsection (1) of this section, the governing body of each district shall continue to enforce the policy adopted.



§ 22-87-106. No restrictions on blocking access to the internet of other material

Nothing in this article shall be construed as prohibiting a local board of education, or an elementary or secondary school, from blocking access to the internet on technology devices owned or operated by that board or school to material other than the material for which a technology protection measure is explicitly required in accordance with the requirements of this article.



§ 22-87-107. No effect on library maintained by postsecondary educational institution - no requirement of additional action for public schools already in compliance

(1) Nothing in this article shall be construed to apply to any library facility maintained by any postsecondary educational institution. For purposes of this subsection (1), "postsecondary" shall have the same meaning as is provided in section 23-1-119 (4), C.R.S.

(2) Nothing in this article shall be construed to require any additional action on the part of any school district that is already in compliance with the requirements of this article as of July 1, 2003.






Article 88 - Audio Textbooks



Article 88.1 - Reading Assistance Grant Program Fund



Article 89 - Wind for Schools Grant Program

§ 22-89-101. Short title

This article shall be known and may be cited as the "Wind for Schools Grant Program".



§ 22-89-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Colorado's schools face a perennial struggle with tight budgets, and their financial difficulties are worsened by volatile electricity prices that often lead to high electricity bills;

(b) A small but growing number of schools have responded to these difficulties by beginning to produce their own electricity with wind turbines;

(c) By producing their own electricity with wind turbines, some schools have reduced their electricity costs while promoting energy independence and environmental responsibility and have provided students with an opportunity to understand this burgeoning technology;

(d) The general assembly would serve the best interests of Colorado schools by supporting the efforts of public schools and community colleges that are considering wind power projects.



§ 22-89-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Colorado energy office" means the Colorado energy office created in section 24-38.5-101, C.R.S.

(2) "Qualified school" means a public school or community college in the state that is working with the national renewable energy laboratory to establish a wind for schools project. A qualified school shall have a project team involved that includes the school, community, and technical assistance membership.

(3) "Wind for schools grant program" or "grant program" means the grant program created pursuant to section 22-89-104 to fund wind power projects at a qualified school.

(4) "Wind for schools project" means a project supported by the national renewable energy laboratory and wind powering America to help a qualified school install a wind turbine that will help defray the school's energy costs and provide educational opportunities for students relating to the generation of wind power.



§ 22-89-104. Wind for schools grant program - created - applications

(1) There is hereby created the wind for schools grant program to fund wind for schools projects at qualified schools. A qualified school may, with the written authorization of the local board of education, apply to the Colorado energy office, in accordance with procedures and deadlines adopted by the office, to receive moneys through the grant program. The office shall administer the grant program as provided in this article and pursuant to policies adopted by the office.

(2) (a) The Colorado energy office shall adopt policies specifying when a qualified school may request a grant and the procedure for making the request.

(b) A qualified school that receives a grant through the grant program shall use the moneys received to pay for technical assistance, equipment, or installation costs associated with a wind for schools project.



§ 22-89-105. Wind for schools grant program - policies - awarding grants

(1) The Colorado energy office shall adopt policies for the implementation of the wind for schools grant program. At a minimum, the policies shall specify the procedures for applying for a grant, the form of the grant application, the information to be provided by the applicant, and the criteria for awarding grants.

(2) (a) The Colorado energy office shall review each grant application received from a qualified school pursuant to section 22-89-104 and shall make a determination as to whether the grant should be awarded and, except as provided in paragraph (c) of this subsection (2), the amount of the grant. If the office determines an application is missing any information required by the office's policy to be included with the application, the office may contact the applicant to obtain the missing information.

(b) In awarding grants pursuant to this article, the Colorado energy office shall consider, at a minimum, whether a qualified school:

(I) Would reduce its electricity costs by the implementation of a wind for schools project; and

(II) Has a plan in place to incorporate the implementation of a wind for schools project into its educational curriculum.

(c) A qualified school shall not receive an aggregate amount of grants pursuant to this article that exceeds five thousand dollars.

(3) The Colorado energy office shall use at least fifty thousand dollars for the implementation of this grant program from the existing resources of the office. The minimum funding requirement for the implementation of this grant program may be met in one or more fiscal years. The office shall not submit a request for an appropriation or a supplemental appropriation for this purpose.






Article 90 - Interstate Compact on Educational Opportunity for Military Children

§ 22-90-101. Interstate compact approved and ratified

Pursuant to section 24-60-3402, C.R.S., the general assembly approved and ratified and authorized the governor to enter into a compact on behalf of the state of Colorado with any of the United States or other jurisdictions concerning educational opportunity for military children.






Article 91 - School Counselor Corps Grant Program

§ 22-91-101. Legislative declaration

(1) The general assembly hereby finds that:

(a) A student's level of education attainment will directly influence the student's level of achievement and success throughout the rest of his or her life;

(b) The national center for education statistics reports that, in comparing employment rates and levels of education attainment across the country, in 2005, the unemployment rate for persons who dropped out of high school was seven and six-tenths percent, compared to an overall average unemployment rate for all education levels of four percent. The unemployment rate for persons who graduated from high school and attained an associates degree was three and three-tenths percent, and the unemployment rate dropped to two and three-tenths percent for persons who attained a bachelor's degree.

(c) The Colorado department of education reports that the graduation rate for Colorado school districts in the spring of 2006 was seventy-four and one-tenth percent;

(d) In 2003, approximately forty-nine percent of the students who graduated from a Colorado public high school enrolled in a public institution of higher education in Colorado;

(e) As recently as 2006, statistics showed that there is a forty percent probability that a student who is enrolled in ninth grade in Colorado will be enrolled in postsecondary education when the student is nineteen years of age, and thirty-four percent of the persons in Colorado who are eighteen to twenty-four years of age are enrolled in postsecondary education;

(f) Studies show that school counseling and postsecondary preparation can have a significant effect on students in assisting them to begin as early as seventh or eighth grade to identify their post-graduation goals and to begin planning to achieve them. This is especially true for African-American and Hispanic students, low-income students, and students whose parents have no direct experience with postsecondary education.

(g) Studies further show that strategic partnerships among school counselors, properly trained administrators, teachers, and community-based postsecondary service providers result in improved attendance, improved academic performance, and increased postsecondary success for students from low-income families and students whose parents have no direct experience with postsecondary education;

(h) Studies also show that a significant factor in assisting a student to remain in school and to graduate is the creation of a strong personal relationship with at least one adult in the school, and in many cases that adult is a school counselor;

(i) Professional school counselors are trained to provide comprehensive programs that facilitate the development of the whole child in the areas of academic, career, and personal and social needs;

(j) For the 2006-07 school year, the student-to-counselor ratio in Colorado public schools was approximately five hundred to one, which is double the ratio recommended by the American school counselors association as an average statewide ratio; and

(k) Reducing the student-to-counselor ratio in Colorado's public schools is a positive move toward achieving the goals of closing the achievement gap, decreasing the dropout rate, and increasing the number of students who matriculate into postsecondary education without the need for remediation.

(2) The general assembly concludes, therefore, that it is in the best interests of the students in the state to encourage and support school districts, boards of cooperative services, and charter schools in increasing the number of school counselors available in middle, junior high, and high schools and in improving the level of school counseling services provided to students by enacting the school counselor corps grant program.



§ 22-91-102. Definitions

As used in this article 91, unless the context otherwise requires:

(1) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(2) "Education provider" means a school district, a board of cooperative services, a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title, or a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title.

(2.5) "First-generation college student" means:

(a) An individual both of whose parents did not complete a baccalaureate degree; or

(b) In the case of an individual who regularly resided with and received support from only one parent, an individual whose only such parent did not complete a baccalaureate degree.

(3) "Postsecondary service provider" means an independent agency whose primary purpose is to provide career and college preparatory services to students.

(4) "Program" means the school counselor corps grant program created in section 22-91-103.

(5) "Recipient school" means a school at which an education provider will use money received from the program to either increase the number of school counselors or otherwise raise the level of school counseling provided.

(5.5) "School" means a public elementary, middle, junior high, or high school.

(6) "School counselor" means a person who holds a special services provider license with a school counselor endorsement issued pursuant to article 60.5 of this title or who is otherwise endorsed or accredited by a national association to provide school counseling services.

(7) Repealed.

(8) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.



§ 22-91-103. School counselor corps grant program - created - rules

(1) (a) There is created in the department the school counselor corps grant program to provide funding to education providers. The goal of the program is to increase the availability of effective school-based counseling to help increase the graduation rate within the state and increase the percentage of students who appropriately prepare for, apply to, and continue into postsecondary education.

(b) An education provider that receives a grant under the program must use the moneys to increase the level of funding the education provider allocated to school-based counseling prior to receiving the grant and not to replace other funding sources allocated to school-based counseling.

(c) The department shall administer the program as provided in this article and pursuant to rules adopted by the state board.

(d) An education provider that receives a grant through the program shall use state guidelines and standards to implement a comprehensive counseling model that includes a time and effort assessment, postsecondary workforce-ready programming, and social and emotional counseling work.

(e) An education provider that receives a grant through the program shall use state models for accountability. The education provider shall collect data on its counseling program to demonstrate the impact of the school counseling program on student achievement, attendance, and behavior. The education provider shall use the data to analyze school counseling program assessments to guide future action and improve future results for all students.

(2) The state board shall adopt rules, pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., for implementation of the program, including but not limited to rules regarding:

(a) The timeline for submitting applications to the department;

(b) The form of the grant application and any information in addition to that specified in section 22-91-104 (2) to be included in the application;

(c) Any criteria for awarding grants in addition to those specified in section 22-91-104 (3); and

(d) Any information to be included in the department's program report in addition to that required in section 22-91-105.



§ 22-91-104. School counselor corps grant program - application - criteria - grant awards - rules

(1) An education provider seeking a grant from the program shall submit an application to the school counselor corps advisory board existing within the department in accordance with the rules adopted by the state board. The school counselor corps advisory board shall review each grant application received and make recommendations to the department and state board concerning whether a grant should be awarded to the education provider and the recommended amount of the grant. If the school counselor corps advisory board determines an application is missing any information required by rule to be included with the application, the school counselor corps advisory board may contact the education provider to obtain the missing information.

(2) At a minimum, each grant application must specify:

(a) The intended recipient schools, the number of school counselors employed by the education provider prior to receipt of a grant, and the ratio of students to school counselors in the schools operated by or receiving services from the education provider;

(b) Whether the education provider has adopted standards for school counselor responsibilities, as recommended by a national association of school counselors;

(c) Whether the education provider has entered into, or has committed to establishing, one or more partnerships with institutions of higher education or postsecondary service providers in Colorado to support and increase the capacity and effectiveness of the counseling and postsecondary preparation services provided to students enrolled in or receiving educational services from the education provider;

(d) The education provider's plan for use of the grant money, including the extent to which the grant money will be used to increase the number of school counselors at recipient schools and to provide professional development for school counselors and professional development to enable other faculty members to provide counseling and postsecondary preparation services at recipient schools;

(e) The education provider's plan for involving leaders at the recipient schools and in the surrounding community and the faculty at recipient schools in increasing the capacity and effectiveness of the counseling and postsecondary preparation services provided to students enrolled in or receiving educational services from the education provider;

(f) The extent to which the education provider has developed or plans to develop partnerships to serve the postsecondary needs of all of the students enrolled in or receiving educational services from the education provider;

(g) The education provider's use of district-level, or school-level if the education provider is a charter school, needs assessments that identify challenging issues in the district or school in terms of student learning and success and identification of any programs initiated or services provided by the education provider to students that have helped to increase graduation rates and the level of postsecondary success among graduates;

(h) The attendance, grade-retention and promotion, and grading policies implemented by the education provider;

(i) Whether the education provider intends to provide matching funds to augment any grant moneys received from the program and the anticipated amount and source of any matching funds; and

(j) The education provider's plan for continuing to fund the increases in school counseling services following expiration of the grant.

(3) In reviewing applications and making recommendations to the department and state board, the school counselor corps advisory board shall consider the following criteria, in addition to any other criteria adopted by rule of the state board:

(a) The dropout rate at the intended recipient school or schools and, if the education provider is a school district, at all of the schools within the school district. The school counselor corps advisory board, department, and state board shall give priority to education providers that intend to use the grant money to assist schools at which the dropout rate exceeds the statewide average.

(a.5) The remediation rate at the intended recipient school or schools and, if the education provider is a school district, all of the schools within the school district. The school counselor corps advisory board, department, and state board shall give priority to education providers that intend to use the grant money to assist schools at which the remediation rate is greater than the statewide average.

(b) The percentage of students enrolled in the intended recipient school or schools, and, if the education provider is a school district, all of the schools within the school district, who are eligible for free or reduced-cost lunch or who are considered at-risk students. The school counselor corps advisory board, department, and state board shall give priority to education providers that identify intended recipient schools with a high percentage of said students.

(c) The percentage of students enrolled in the intended recipient school or schools and, if the education provider is a school district, all of the schools in the school district, who graduate and enroll in postsecondary education within two years after graduating from high school;

(c.5) The number of students enrolled in the intended recipient school or schools and, if the education provider is a school district, all of the schools in the school district, who apply to and enroll in postsecondary education within two years after graduating from high school and who are first-generation college students. The school counselor corps advisory board, department, and state board shall give priority to education providers that identify intended recipient schools with a high percentage of first-generation college students.

(d) Whether the education provider has adopted, or has demonstrated a commitment to adopting, standards for school counselor responsibilities, as recommended by a national association of school counselors;

(e) The likelihood that the education provider will continue to fund the increases in the level of school counseling services following expiration of the grant;

(f) The geographic location of the education provider. The school counselor corps advisory board, department, and state board may provide a preference in awarding grants to underserved areas of the state.

(g) The current student-to-counselor ratio at the school.

(4) The department and the state board shall consult with experts in the area of school counseling, including but not limited to school counselors, persons who provide education and professional development in the areas of school counseling and career counseling, and higher education admissions officers, in establishing any additional criteria for awarding grants and in reviewing applications and selecting grant recipients.

(4.5) The department shall provide support to schools to train principals on the most effective use of the program.

(5) Subject to available appropriations, but not to exceed ten million dollars annually, the state board shall award grants to applying education providers pursuant to this section. The state board shall base the grant awards on the department's recommendations. Each grant has a term of four years beginning in the 2014-15 budget year. In making a grant award, the state board shall specify the amount of each grant.

(6) The department may expend no more than three percent of the moneys annually appropriated for the program to offset the costs incurred in implementing the program, including the provision of grant-related professional development, training, and reporting activities.

(7) The department shall seek and may accept public or private gifts, grants, or donations to assist in funding the program.

(8) The general assembly hereby finds and declares that, for purposes of section 17 of article IX of the state constitution, awarding grants to education providers to use in increasing the availability of school counselors and the level of school counseling services provided in schools and to thereby increase the graduation and matriculation rates and decrease the need for remediation in postsecondary education is an important element of accountable education reform and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-91-104.5. School counselor corps advisory board - created - guidelines

(1) There is created within the department the school counselor corps advisory board. The department shall establish guidelines for the duties, membership, and responsibilities of the advisory board. The advisory board may include, but is not limited to, members:

(a) Who represent the departments of education, higher education, and labor and employment; community colleges; or school districts; or

(b) Who have expertise in elementary, middle, and high school counseling; student retention; counselor education; career and technical education; student support services; career planning; pre-collegiate services and college admissions; and mental health and suicide prevention.



§ 22-91-105. Reporting

(1) Each education provider that receives a grant through the program shall report the following information to the department each year during the term of the grant:

(a) The number of school counselors hired using grant moneys;

(b) Any professional development programs provided using grant moneys;

(c) Any other services provided using grant moneys;

(d) A comparison of the dropout rates, and the college matriculation and remediation rates, if applicable, at the recipient schools for the years prior to receipt of the grant and the years for which the education provider receives the grant;

(e) Information indicating an increase in the level of postsecondary preparation services provided to students at recipient schools, such as the use of individual career and academic plans or enrollment in pre-collegiate preparation programs or postsecondary or vocational preparation programs; and

(f) Any additional information that the state board, by rule, may require.

(2) Notwithstanding section 24-1-136 (11)(a)(I), on or before May 15, 2009, and on or before May 15 each year thereafter, the department shall submit to the education committees of the senate and the house of representatives, or any successor committees, a report that, at a minimum, summarizes the information received by the department pursuant to subsection (1) of this section. The department shall also post the report to its website.

(3) The department of higher education shall cooperate with the department in providing information necessary for the report submitted by the department pursuant to subsection (2) of this section.






Article 92 - Renewable Energy and Energy Efficiency for Schools Loan Program

§ 22-92-101. Short title

This article shall be known and may be cited as the "Renewable Energy and Energy Efficiency for Schools Loan Program Act".



§ 22-92-102. Legislative declaration

(1) The general assembly hereby finds that:

(a) Colorado's school districts face a perennial struggle with tight budgets, and their financial difficulties are worsened by volatile energy prices that often lead to high utility bills;

(b) A small but growing number of school districts have responded to these difficulties by beginning to produce their own energy with renewable energy sources;

(c) By producing their own energy with renewable energy sources, some school districts have reduced their energy costs while promoting energy independence and environmental responsibility and have provided students with an opportunity to understand this burgeoning technology; and

(d) Some school districts have also reduced their energy costs by improving the efficiency of their existing energy sources.

(2) The general assembly further finds that section 3 of article IX of the state constitution authorizes the general assembly to adopt laws establishing the terms and conditions upon which the state treasurer may make loans to school districts in order to assist public schools in providing necessary buildings, land, and equipment.

(3) Now, therefore, the general assembly determines and declares that it would serve the best interests of Colorado schools for the state to make available loans to support the efforts of school districts that choose to undertake renewable energy projects or energy efficiency projects. Furthermore, to ensure that the best interests of Colorado schools are being served, the legislative service agencies of the general assembly shall conduct a post-enactment review of this act and report their conclusions to the education committees of the house of representatives and senate, or any successor committees. The review shall include consideration of the following information:

(a) The name and location of each qualified school district that has applied for a loan from the loan program;

(b) The number of loans that have been awarded to qualified school districts from the loan program;

(c) The name and location of each qualified school district that has been awarded a loan from the loan program;

(d) The amount of each loan that is awarded to a qualified school district from the loan program;

(e) The terms of repayment for each loan that is awarded to a qualified school district from the loan program;

(f) The rate of interest that is being charged on each loan that is awarded to a qualified school district from the loan program; and

(g) Any other information that the legislative service agencies determine may be helpful to the education committees of the house of representatives and senate, or any successor committees, in evaluating the effectiveness of the loan program.



§ 22-92-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Bank" shall have the same meaning as set forth in section 11-101-401 (5), C.R.S.

(1.5) "Colorado energy office" or "office" means the Colorado energy office created in section 24-38.5-101, C.R.S., or any successor office.

(2) "Energy efficiency project" means a project that will result in more efficient use of energy or resources. The term includes:

(a) Installation of equipment and related infrastructure that will help defray energy costs;

(b) Improving the energy efficiency of a building by addressing lighting issues, improving mechanical systems and equipment, adding insulation or otherwise improving the building envelope, adding or incorporating solar thermal technologies, or improving operations management;

(c) Reducing water usage or water consumption; and

(d) Improving the energy efficiency of motor vehicle fleets, including bus fleets, through measures including the use of hybrid or alternative-fuel vehicles and the addition of fuel-saving technologies to existing vehicles.

(3) Repealed.

(4) "Public school fund" means the public school fund created and existing pursuant to section 3 of article IX of the state constitution.

(5) "Qualified school district" means a school district in the state that has a renewable energy project team.

(6) "Renewable energy and energy efficiency for schools loan program" or "loan program" means the renewable energy and energy efficiency for schools loan program created in section 22-92-104.

(7) "Renewable energy and energy efficiency for schools loan program administration fund" or "fund" means the renewable energy and energy efficiency for schools loan program administration fund created in section 22-92-106.

(8) "Renewable energy project" means a project to help a qualified school district install equipment and related infrastructure that will help defray the school district's energy costs and provide educational opportunities for students relating to the generation of renewable energy. A "renewable energy project" shall be operated in compliance with existing laws and may incorporate one or more of the following:

(a) Wind energy;

(b) Solar energy; or

(c) Other sources of renewable energy.

(9) "Renewable energy project team" means a team of people who are dedicated to a renewable energy project at a school district. A renewable energy project team shall include, at a minimum, representatives of the school district, representatives of the local community, and at least one member who provides professional technical assistance to the school district to facilitate a renewable energy project or energy efficiency project. The member of a renewable energy project team who provides professional technical assistance to the school district may be a representative of a local electrical utility.



§ 22-92-104. Renewable energy and energy efficiency for schools loan program - created - applications - permissible uses of loans

(1) There is hereby created the renewable energy and energy efficiency for schools loan program to fund renewable energy projects and energy efficiency projects at qualified school districts. A qualified school district may, with the written authorization of the school district board of education, apply to the Colorado energy office, in accordance with procedures and deadlines established by rules promulgated by the state board of education pursuant to section 22-92-105, to receive moneys through the loan program. The office shall administer the loan program as provided in this article and pursuant to the policies adopted by the office.

(2) If a qualified school district applies for a loan from the loan program pursuant to subsection (1) of this section, and the state treasurer authorizes a loan for the school district pursuant to section 22-92-107, the school district shall not accept the loan unless the school district has first determined what financing terms are available to it from at least two banks.

(3) (a) A qualified school district that receives a loan through the loan program shall use the moneys received to pay for technical assistance, equipment, or installation costs associated with a renewable energy project or an energy efficiency project.

(b) A qualified school district that receives a loan through the loan program for a renewable energy project may use the moneys received to finance the acquisition of a renewable energy project that is located on the school premises and, if it generates electricity, is interconnected on the customer side of the utility meter in accordance with interconnection standards adopted by the public utilities commission. Such a project may incorporate or consist of third-party ownership, as authorized under part 2 of article 38.7 of title 24, C.R.S., or an interest in a community solar garden, as defined in section 40-2-127, C.R.S.

(4) A qualified school district that applies for a loan through the loan program for a renewable energy project shall contact its local electrical utility and allow the utility, at the utility's discretion, to place a representative of the utility on the school district's renewable energy project team.

(5) A qualified school district may apply for a loan from the loan program for a renewable energy project or an energy efficiency project that is located at a charter school of the school district.



§ 22-92-105. Renewable energy and energy efficiency for schools loan program - rules - awarding loans

(1) On or before October 15, 2009, the state board of education, in consultation with the Colorado energy office, shall promulgate rules establishing policies and procedures for the administration of the renewable energy and energy efficiency for schools loan program. At a minimum, the rules shall include:

(a) Policies specifying the procedures by which a qualified school district may apply for a loan, the form of the loan application, the information to be provided by an applicant, and the criteria used by the office for awarding and denying loans;

(b) The requirements that the office shall require of loan applicants, which requirements shall include, but need not be limited to a requirement that a loan applicant submit with its application:

(I) An energy rating for the facility for which a renewable energy project loan is intended that demonstrates that the facility qualifies for the federal energy star label or meets the efficiency requirements set forth in section 22-32-124.3; or

(II) An energy efficiency plan that is created in consultation with the office, which plan includes:

(A) Cost-effective energy-saving measures and programs that the applicant will implement; and

(B) Actions that the applicant will take to implement, monitor, review, and revise the plan.

(2) (a) The Colorado energy office shall review each loan application received from a qualified school district pursuant to section 22-92-104 (1), evaluate the renewable energy project or energy efficiency project described therein, and make a recommendation to the state treasurer as to whether to award the loan and the amount of the loan. If the office determines an application is missing any information required by the office's policy to be included with the application, the office may contact the applicant to obtain the missing information.

(b) In reviewing loan applications for renewable energy projects and energy efficiency projects pursuant to paragraph (a) of this subsection (2), the Colorado energy office shall consider, at a minimum, whether a qualified school district would reduce its energy costs by the implementation of the renewable energy project or energy efficiency project that is the subject of each loan application.

(3) The state treasurer is authorized to require each qualified school district that receives a loan from the loan program to pay to the Colorado energy office a fee that reflects the direct and indirect costs incurred by the state treasurer in administering loans pursuant to section 22-92-107. If the state treasurer elects to impose a fee pursuant to this subsection (3), he or she shall notify the Colorado energy office and the state board of education of the decision to impose the fee. A fee imposed pursuant to this subsection (3) may be imposed on a regularly scheduled basis to be determined by the state treasurer. A qualified school district that receives a loan from the loan program shall be required to pay the fee until the loan is repaid in full.

(4) If the state treasurer elects to impose a fee as part of the loan application process pursuant to subsection (3) of this section, the Colorado energy office shall forward all moneys received as fees to the state treasurer.



§ 22-92-106. Renewable energy and energy efficiency for schools loan program administration fund - creation - administrative costs

(1) There is hereby created in the state treasury the renewable energy and energy efficiency for schools loan program administration fund. The fund shall consist of:

(a) Moneys appropriated to the fund from the public school energy efficiency fund created in section 39-29-109.5 (2), C.R.S.;

(b) Any other moneys appropriated by the general assembly to the fund;

(c) Any gifts, grants, or donations received by the office for the fund pursuant to subsection (4) of this section; and

(d) Any other moneys directed to the fund by the office pursuant to subsection (5) of this section.

(2) The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs incurred by the office in administering the program pursuant to this article. The moneys in the fund shall not be included in any loan made to a qualified school district pursuant to this article.

(3) Any moneys in the fund not expended for the purpose of this article may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(4) The office may seek and accept gifts, grants, and donations from public and private sources to fund the program, but receipt of gifts, grants, and donations shall not be a prerequisite to the implementation of the program. All private and public funds received through gifts, grants, and donations shall be transmitted to the state treasurer, who shall credit the same to the fund.

(5) To the extent permitted by law, the office may, at its discretion, direct other moneys to fund the program.



§ 22-92-107. Loans from public school fund authorized

(1) As authorized under the provisions of section 3 of article IX of the state constitution, the state treasurer may make loans to school districts to assist them in providing necessary buildings, land, and equipment, including renewable energy projects and energy efficiency projects as described in this article. Loans made pursuant to this article shall not be subject to the provisions of section 24-36-113, C.R.S., that require the state treasurer to secure the maximum rate of interest on investments of state moneys. The procedures for the making of loans shall be determined by the state treasurer subject to the following:

(a) No loan shall be authorized for any renewable energy project or energy efficiency project that has not been evaluated by the Colorado energy office pursuant to section 22-92-105 (2)(a).

(b) No loan shall be authorized in an amount exceeding the amount recommended by the Colorado energy office pursuant to section 22-92-105 (2)(a) unless the Colorado energy office approves the change in the loan amount.

(c) No loan shall be authorized unless the method for repayment of the loan is specified in the application.

(2) (a) Subject to the limitations described in this section, the state treasurer shall determine the amount of the permanent school fund that may be loaned out pursuant to this section, which qualified school districts shall receive loans, the amount of each loan, the terms of repayment of each loan, and the rate of interest to be charged on loans. The average rate of interest charged on loans made in any calendar year must at least equal the average book yield earned by the fund in the most recently completed quarter. Payments of the principal of and interest on all loans shall be returned to the public school fund.

(b) The state treasurer may include, as part of any loan agreement with any qualified school district, whatever terms and conditions he or she feels are necessary to protect the principal of the public school fund against loss.

(3) The general assembly shall appropriate money from the general fund to restore moneys to the public school fund, together with interest, that are lost by reason of the failure of any school district to repay a loan made pursuant to this section.

(4) Administrative costs that will be incurred by a qualified school district as a result of the renewable energy project or energy efficiency project that is the basis for the loan may be included in the amount of the loan.






Article 93 - School Bullying Prevention and Education Grant Program

§ 22-93-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Bullying" shall have the same meaning as set forth in section 22-32-109.1 (1)(b).

(2) "Cash fund" means the school bullying prevention and education cash fund created in section 22-93-105.

(3) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(4) "Facility school" means an approved facility school, as defined in section 22-2-402 (1).

(5) "Program" means the school bullying prevention and education grant program created in section 22-93-102.

(6) "Public school" means a school of a school district, a district charter school, an institute charter school, or a board of cooperative services, as defined in section 22-5-103.

(7) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.



§ 22-93-102. School bullying prevention and education grant program - created

(1) There is hereby created in the department the school bullying prevention and education grant program. Under the program, on and after July 1, 2012, or not more than ninety days after the promulgation of rules by the state board pursuant to section 22-93-104, whichever is later, a public school, a facility school, or a collaborative group of public schools or facility schools may apply for a grant to fund efforts to reduce the frequency of bullying incidents. The department shall administer the program in consultation with the school safety resource center created in section 24-33.5-1803, C.R.S.

(2) Notwithstanding any other provision of this article, the department shall not be required to implement the provisions of this article until sufficient moneys have been transferred or appropriated to the cash fund.

(3) The department is hereby authorized to hire any employees necessary to carry out the duties associated with the provisions of this article. The creation of any new positions of employment within the department pursuant to this article shall be subject to the availability of sufficient moneys in the cash fund and shall be eliminated when sufficient moneys are no longer available in the cash fund. The department shall ensure that all position descriptions and notices to hire for positions created pursuant to this article clearly state that such positions are subject to the availability of sufficient moneys in the cash fund.



§ 22-93-103. School bullying prevention and education grant program - grant process - reports by grant recipients

(1) The department shall solicit and review applications from public schools and facility schools for grants pursuant to this section. The department may award grants to public schools, facility schools, and collaborative groups of public schools and facility schools for periods of one to three years.

(2) Each application, at a minimum, shall describe how the applicant public school, facility school, or collaborative group of public schools or facility schools will use any awarded grant moneys to reduce the frequency of bullying incidents. Each grant recipient shall use its grant moneys to supplement and not supplant any moneys currently being used by the grant recipient to reduce the frequency of bullying incidents.

(3) The department shall select those public schools, facility schools, and collaborative groups of public schools and facility schools that will receive grants pursuant to this section and the duration and amount of each grant. In selecting the grant recipients, the department, at a minimum, shall take into account the criteria established by rules promulgated by the state board pursuant to section 22-93-104 (1)(b).

(4) Notwithstanding section 24-1-136 (11)(a)(I), on or before a date specified by rule of the state board pursuant to section 22-93-104 (1)(d), the department shall submit annually to the state board and to the education committees of the senate and house of representatives, or any successor committees, the following information regarding the administration of the program in the preceding year:

(a) The number of grant recipients that received grants under the program;

(b) The amount of each grant awarded to each grant recipient;

(c) The average amount of each grant awarded under the program;

(d) The number of pupils who are either enrolled at each public school of each grant recipient or receiving services through each facility school of each grant recipient; and

(e) The source and amount of each gift, grant, and donation received by the department for the implementation of this article pursuant to section 22-93-105 (3)(b).

(5) In selecting grant recipients, the department, to the extent possible, shall ensure that grants are awarded to public schools, facility schools, and collaborative groups of public schools and facility schools in a variety of geographic areas of the state.

(6) Each grant recipient shall submit a written report to the department not later than six months after the expiration of the term of the grant concerning the effectiveness or ineffectiveness of each use of grant moneys by the grant recipient in reducing the frequency of bullying incidents.



§ 22-93-104. Rules

(1) On or before April 1, 2012, or not more than ninety days after the department receives sufficient moneys to implement this article as described in section 22-93-102 (2), whichever is later, the state board shall promulgate rules for the administration of this article, including but not limited to:

(a) Application procedures by which public schools, facility schools, and collaborative groups of public schools and facility schools may apply for grants pursuant to this article;

(b) Criteria for the department to apply in selecting the public schools, facility schools, and collaborative groups of public schools and facility schools that shall receive grants and determining the amount of grant moneys to be awarded to each grant recipient, which criteria, at a minimum, shall require each grant recipient to:

(I) Use awarded grant moneys for purposes that are based upon evidence-based best practices for preventing bullying;

(II) Use at least a portion of awarded grant moneys for the purpose of educating students' parents and legal guardians regarding the grant recipient's policies concerning bullying prevention and education and the grant recipient's ongoing efforts to reduce the frequency of bullying incidents; and

(III) Adopt a specific policy concerning bullying education and prevention that includes:

(A) Provisions for the biennial administration of surveys of students' impressions of the severity of bullying in their schools, the administration of which surveys, at a minimum, shall satisfy the rules promulgated by the state board pursuant to paragraph (c) of this subsection (1); and

(B) The designation of a team of persons at each school of the school district who advise the school administration concerning the severity and frequency of bullying incidents that occur in the school, which team may include, but need not be limited to, law enforcement officials, social workers, prosecutors, health professionals, mental health professionals, counselors, teachers, administrators, parents, and students.

(c) Rules for the administration of surveys of students' impressions of the severity of bullying in their schools, which procedures, at a minimum, shall include:

(I) Procedures for the distribution, collection, standardization, and analysis of data collected in each survey, which procedures shall ensure the confidentiality of each student's answers to the survey and clarify that the completion of a survey shall be voluntary and shall not be required of any student;

(II) Certain questions that each survey shall ask of each student concerning how frequently the student witnesses bullying at his or her school and how frequently the student perceives himself or herself to be a victim of bullying; and

(III) Provisions to ensure that, to the extent practicable, a school district or school, including a district charter school or an institute charter school, may utilize existing forms and procedures in administering the surveys.

(d) The designation of a date by which the department shall annually submit to the state board and to the education committees of the senate and house of representatives, or any successor committees, the information described in section 22-93-103 (4).



§ 22-93-105. School bullying prevention and education cash fund - created

(1) There is hereby established in the state treasury the school bullying prevention and education cash fund. The cash fund shall consist of moneys transferred or appropriated thereto pursuant to subsection (3) of this section and any other moneys that may be made available by the general assembly. The moneys in the cash fund are continuously appropriated to the department for the direct and indirect costs associated with implementing this article. Any moneys not provided as grants may be invested by the state treasurer as provided in section 24-36-113, C.R.S. All interest and income derived from the investment and deposit of moneys in the cash fund shall be credited to the cash fund. Any amount remaining in the cash fund at the end of any fiscal year shall remain in the cash fund and shall not be credited or transferred to the general fund or to any other fund.

(2) No more than five percent of the moneys annually expended from the cash fund may be used for the expenses incurred by the department in administering this article.

(3) (a) The general assembly may appropriate moneys to the bullying prevention and education cash fund from the marijuana tax cash fund created in section 39-28.8-501, C.R.S., or from the proposition AA refund account created in section 39-28.8-604 (1), C.R.S.

(b) The department may seek, accept, and expend public or private gifts, grants, and donations from public and private sources to implement this article; except that the department shall not accept a gift, grant, or donation that is subject to conditions that are inconsistent with the provisions of this article or any other law of the state. The department shall transfer all private and public moneys received through gifts, grants, and donations to the state treasurer, who shall credit the same to the cash fund.

(4) Nothing in this section shall be interpreted to require the department to solicit moneys for the purposes of this article.



§ 22-93-106. School bullying prevention and education - availability of best practices and other resources

(1) On or before November 1, 2011, the department shall create a page on its public website at which the department shall continuously make publicly available evidence-based best practices and other resources for educators and other professionals engaged in bullying prevention and education.

(2) The department shall solicit evidence-based best practices and other resources from the school safety resource center created in section 24-33.5-1803, C.R.S.; from school districts; from the state charter school institute established in section 22-30.5-503; and from other state and federal agencies that are concerned with school bullying prevention and education. The department shall review materials that it receives and, as may be appropriate, make such materials available to the public on the website described in subsection (1) of this section.






Article 94 - Quality Teacher Recruitment

§ 22-94-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(2) "District" means a school district, a group of school districts, or a board of cooperative services as defined in section 22-5-103 (2).

(3) "Highly qualified" has the same meaning as provided in 20 U.S.C. sec. 7801 (23).

(4) "Program" means a quality teacher recruitment program created by a vendor through a contract with the department.

(5) "Vendor" means a for-profit or nonprofit organization.



§ 22-94-102. Contract to create quality teacher recruitment program

(1) The department shall contract with a vendor, in partnership with a district, to create a quality teacher recruitment program to recruit, select, train, and retain highly qualified teachers to teach in public schools and in school districts in the state that can demonstrate a historic difficulty in recruiting and retaining highly qualified teachers. In contracting with a vendor in partnership with a district, the department shall ensure that the vendor will place highly qualified teachers in the district by the beginning of the 2014-15 school year.

(2) In awarding a contract pursuant to subsection (1) of this section, the department shall take into consideration the number of districts in which the vendor will place highly qualified teachers, the number of highly qualified teachers that the vendor will place, and the potential number of children who will be taught by the highly qualified teachers. The department shall ensure that it awards the contract to one or more vendors that satisfy the following criteria:

(a) The vendor commits to working with one or more school districts in the state for at least two years to recruit and place highly qualified teachers;

(b) The vendor has a documented history of recruiting, training, and retaining highly qualified teachers in areas of Colorado or other states that have had historic difficulty in recruiting and retaining highly qualified teachers;

(c) The vendor commits to placing only teachers who are deemed highly qualified;

(d) The vendor can demonstrate that the teachers it has placed in public schools and school districts in the past, either in Colorado or in other states, achieve high academic growth from their students based on state achievement data or independent studies;

(e) The vendor has a documented history of providing professional development for teachers, including induction, training, on-going support, and evaluations; and

(f) The vendor commits to matching no less than one hundred percent of any moneys that the department pays through a contract entered into pursuant to subsection (1) of this section. A vendor that responds to the department's solicitation for a contract issued pursuant to subsection (1) of this section shall provide written documentation from one or more private or corporate donors that pledge to make gifts, grants, or donations to the vendor that, in total, equal at least the amount that the department has specified will be available for the purposes of a contract pursuant to subsection (1) of this section for the applicable fiscal year. The written documentation must also include the date by which the vendor will receive the gifts, grants, or donations to be used in furtherance of the requirements of this article.

(3) The vendor with which the department contracts to operate a program pursuant to this article shall use any moneys paid to the vendor in connection with the contract to recruit, train, and place highly qualified teachers to teach in public schools or school districts in Colorado that have had historic difficulty in recruiting and retaining highly qualified teachers. The vendor shall provide the necessary administrative services to operate the program and shall not use any state moneys for these purposes.



§ 22-94-103. Annual reports

(1) A vendor that enters into a contract with the department to establish and operate a program pursuant to this article shall, for the duration of the contract, submit a report to the department that includes the data and performance metrics from the prior school year as specified in subsection (3) of this section.

(2) In addition to the report required pursuant to subsection (1) of this section, the department shall contract with a third party to evaluate and submit to the department a report after the first year of the program and a final report after the second year of the program regarding the progress of the vendor based on the data and performance metrics specified in subsection (3) of this section. The department may use up to two percent of the moneys appropriated by the general assembly for the purposes of this article in the applicable fiscal year to contract for the report required in this subsection (2).

(3) The reports required in subsections (1) and (2) of this section must include but need not be limited to:

(a) The number of students in the state who are taught by teachers who are placed in public schools or districts in the state through a program;

(b) The average length of time that teachers placed in districts through a program remain in the district in which they are placed;

(c) The names of the public schools and districts in which teachers are placed through a program;

(d) The subjects and grade levels taught by the teachers who are placed through the program; and

(e) The effectiveness ratings of the teachers placed through the program pursuant to section 22-9-106.

(4) Notwithstanding section 24-1-136 (11)(a)(I), the department shall submit an annual report to the office of the governor, the state board of education, and the members of the education committees of the house of representatives and the senate, or any successor committees, summarizing the findings from the two reports submitted to the department pursuant to this section.






Article 95 - Advanced Placement Incentives Pilot Program

§ 22-95-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(2) "Pilot program" means the advanced placement incentives pilot program created in section 22-95-102.

(3) "Rural school" means a public high school within a rural school district.

(4) "Rural school district" means a school district that the department has determined to be rural.

(5) "School lunch program" means the federal "Richard B. Russell National School Lunch Act" created in 42 U.S.C. sec. 1751 et seq.



§ 22-95-102. Advanced placement incentives pilot program - creation - administration - teacher incentives

(1) There is created in the department the advanced placement incentives pilot program to expand access to advanced placement classes in rural schools and enhance the participation in advanced placement programs by students who participate in the school lunch program.

(2) Only a rural school may participate in the pilot program, and the pilot program is annually limited to the first four hundred seventy-five students from rural schools. To be eligible to participate in the pilot program, a rural school must:

(a) Require all tenth-grade students to take a precollegiate entrance exam to help identify students with the potential to pass an advanced placement exam; and

(b) Have an advanced placement program with at least one advanced placement class in the area of math, social studies, science, or English. A rural school or rural school district may offer an advanced placement class or program online. If a class is offered online, the rural school or rural school district shall designate an on-site mentor for student support. The mentor is eligible for the teacher incentives provided for in subsection (3) of this section.

(3) Regardless of the outcome of the advanced placement exams taken, for each student who completes an advanced placement class and who subsequently takes the advanced placement exam, the department shall distribute to the rural school five hundred dollars to be used for:

(a) Implementing a school-wide advanced placement program, including enhancing online access for rural schools that have limited access;

(b) Providing professional development to assist teachers in learning instructional strategies for teaching advanced placement classes and bolstering advanced placement content knowledge;

(c) Providing professional development for administrators concerning the content required in nonadvanced placement classes to help students prepare for future success in advanced placement classes;

(d) Paying the advanced placement exam fee for each student who takes the advanced placement exam and participates in the school lunch program, unless the exam fee is covered by a federal grant program; and

(e) Providing to a teacher or mentor of an advanced placement class a bonus of fifty dollars for each student who completes the teacher's or mentor's advanced placement class and takes the advanced placement exam; except that teacher or mentor may not receive more than two thousand dollars per year in bonuses pursuant to this paragraph (e).

(4) On or before December 1, 2014, the department shall develop and make available guidelines for participation in the pilot program.



§ 22-95-103. Funding

The general assembly finds that, for purposes of section 17 of article IX of the state constitution, the pilot program created in this article is an important component of an accountable program to meet state academic standards and, therefore, may be funded from moneys in the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-95-104. Notice by department of upcoming repeal

On or before October 30, 2017, but not earlier than October 1, 2017, the department shall provide a notice of the pilot program's upcoming 2018 repeal date to the members of the education committees of the house of representatives and the senate, or any successor committees.



§ 22-95-105. Repeal of article

This article is repealed, effective July 1, 2018.






Article 96 - Behavioral Health Care Professional Matching Grant Program

§ 22-96-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Colorado ranks fortieth in the nation in the school nurse-to-student ratio;

(b) The federal center for disease control's healthy people 2020 recommended one school nurse for every seven hundred fifty general education students, but many school nurses in Colorado are responsible for as many as six thousand students, making it difficult to provide the social-emotional support necessary to students and staff;

(c) In 2011, prior to the legalization of retail marijuana, almost forty percent of students surveyed reported having tried marijuana one or more times, with nine percent reporting that they had tried marijuana before age thirteen;

(d) In addition, twenty-two percent of students reported using marijuana one or more times in the last thirty days, with six percent reporting that they had used marijuana on school property one or more times;

(e) The legalization of retail marijuana is anticipated to increase the availability of marijuana to underage youth;

(f) Marijuana use by minors can have immediate and lasting health implications, and many youth who engage in substance abuse develop or have underlying behavioral health needs;

(g) School health professionals have already started to experience the results of marijuana as a newly legalized substance in increased visits to the health office and referrals from school staff; and

(h) School health professionals are in a unique position to educate, assess, and treat youth who have substance abuse or behavioral health issues.

(2) The general assembly further finds and declares that a program to provide matching grants to education providers to enhance the presence of school health professionals in schools throughout the state will facilitate better screening, education, and referral care coordination for students with substance abuse and other behavioral health needs.



§ 22-96-102. Definitions

As used in this article 96, unless the context otherwise requires:

(1) "Department" means the department of education created and existing pursuant to section 24-1-115, C.R.S.

(2) "Education provider" means a school district, a board of cooperative services, a charter school authorized by a school district pursuant to part 1 of article 30.5 of this title, or a charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of this title.

(2.5) "School" means a public elementary, middle, junior high, or high school.

(3) "School health professional" means a state-licensed or state-certified school nurse, psychologist, social worker, counselor, or other state-licensed or state-certified health professional qualified under state law to provide support services to children and adolescents.

(4) Repealed.

(5) "State board" means the state board of education created pursuant to section 1 of article IX of the state constitution.



§ 22-96-103. Behavioral health care professional matching grant program - created - rules

(1) (a) There is created in the department the behavioral health care professional matching grant program, referred to in this article 96 as the "program", to provide funding to education providers for the following purposes:

(I) To increase the presence of school health professionals in schools to provide substance abuse and behavioral health care to students who have substance abuse or other behavioral health needs;

(II) To provide training and resources for school staff on the implementation of evidence-based programming on substance abuse prevention education for all students; and

(III) To allow school health professionals to connect students with services that are provided by community-based organizations for treatment and counseling for students who are at risk for substance abuse.

(b) An education provider that receives a grant under the program shall use the money to increase the level of funding the education provider allocates to school health professionals to provide substance abuse and behavioral health care to students prior to receiving the grant and not to replace other funding sources allocated to provide school health professionals for students. The department shall administer the program as provided in this article 96 and pursuant to rules adopted by the state board.

(2) The state board shall adopt rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., for implementation of the program, including but not limited to rules regarding:

(a) The timeline for submitting applications to the department;

(b) The form of the grant application and any information in addition to that specified in section 22-96-104 (2) to be included in the application;

(c) Any criteria for awarding grants in addition to those specified in section 22-96-104 (3); and

(d) Any information to be included in the department's program report in addition to that required in section 22-96-105.



§ 22-96-104. Behavioral health care professional matching grant program - application - criteria - grant awards

(1) An education provider that seeks a grant from the program shall submit an application to the department in accordance with the rules adopted by the state board. The department shall review each application received from an education provider and make recommendations to the state board concerning whether a grant should be awarded to the education provider and the recommended amount of the grant. If the department determines an application is missing any information required by rule to be included with the application, the department may contact the education provider to obtain the missing information.

(2) At a minimum, each grant application must specify:

(a) The intended recipient schools, the number of health professionals employed by the education provider prior to receipt of a grant, and the ratio of students to school health providers in the schools operated by or receiving services from the education provider;

(b) The education provider's plan for use of the grant money, including the extent to which the grant money will be used to increase the number of school health professionals at recipient schools and to provide substance abuse and behavioral health care services at recipient schools, including screenings, counseling, referrals to community organizations, and training for students and staff on substance abuse issues;

(c) The education provider's plan for involving leaders at the recipient schools and in the surrounding community and the faculty at recipient schools in increasing the capacity and effectiveness of the substance abuse and behavioral health care services provided to students enrolled in or receiving educational services from the education provider;

(d) The extent to which the education provider has developed or plans to develop community partnerships to serve substance abuse and behavioral health care needs of all of the students enrolled in or receiving educational services from the education provider;

(e) The extent to which the education provider has seen increased incidence of disciplinary actions for drug use or selling drugs;

(f) The extent to which the education provider has an existing program that can be expanded to increase the availability of school health professionals;

(g) The amount of matching funds that the education provider intends to provide to augment any grant moneys received from the program and the anticipated amount and source of any matching funds; and

(h) The education provider's plan for continuing to fund the increase in school health professional services following expiration of the grant.

(3) In reviewing applications and making recommendations, the department shall prioritize applications based on the following criteria and any other criteria adopted by rule of the state board:

(a) The education provider's need for additional school health professionals in schools, demonstrated by the local school and community data regarding marijuana and the number of marijuana establishments located within the boundaries of a school district;

(b) The existence of a successful school health team in the education provider's school or schools;

(c) The amount of the matching funds that the education provider is able to commit;

(d) The education provider's emphasis and commitment to implement evidence-based and research-based programs and strategies; and

(e) The likelihood that the education provider will continue to fund the increases in the level of school health professional services following expiration of the grant.

(4) The department and the state board shall consult with experts in the area of school health professional services when establishing any additional criteria for awarding grants and in reviewing applications and selecting grant recipients.

(5) Subject to available appropriations, the state board shall award grants to applying education providers pursuant to this section. The state board shall base the grant awards on the department's recommendations. Each grant shall have an initial term of one year. In making the award, the state board shall specify the amount of each grant.

(6) The department may expend no more than three percent of the moneys annually appropriated for the program to offset the costs incurred in implementing the program.



§ 22-96-105. Reporting

(1) In any fiscal year in which the general assembly makes an appropriation to the department for the purposes of the program, each education provider that receives a grant through the program shall report the following information to the department each year during the term of the grant:

(a) The number of school health professionals hired using grant moneys;

(b) A list and explanation of the services provided using grant moneys; and

(c) Any additional information that the state board, by rule, may require.

(2) On or before May 1, 2015, and on or before May 1 in each fiscal year thereafter in which the general assembly makes an appropriation to the department for the purposes of the program, the department shall submit to the education committees of the senate and the house of representatives, or any successor committees, a report that, at a minimum, summarizes the information received by the department pursuant to subsection (1) of this section. The department shall also post the report to its website.






Article 97 - Teacher Grants for Computer Science Education

§ 22-97-101. Definitions

As used in this article 97, unless the context otherwise requires:

(1) "Computer science education" means the study of computers, algorithmic processes, and computer programming and coding, including their principles, their hardware and software designs, their applications, and their impact on society.

(2) "Department" means the department of education created and existing pursuant to section 24-1-115.

(3) "Eligible teacher" means a person who is employed as a teacher in a public school in the state.

(4) "Grant program" means the grant program established pursuant to section 22-97-102.

(5) "Public school" has the same meaning as provided in section 22-1-101 and includes, but is not limited to, a district charter school, an institute charter school, and an online school, as defined in section 22-30.7-102 (9.5).

(6) "School district" means a school district authorized by section 15 of article IX of the state constitution and organized pursuant to article 30 of this title 22. "School district" also includes a board of cooperative services created pursuant to article 5 of this title 22, if it is operating a public school; a district charter school; an institute charter school; and an online school, as defined in section 22-30.7-102 (9.5).

(7) "State board" means the state board of education created and existing pursuant to section 1 of article IX of the state constitution.



§ 22-97-102. Computer science education grants for teachers - creation - legislative declaration - rules

(1) There is created in the department a grant program for eligible teachers who wish to pursue additional postsecondary education in order to provide computer science education to students in public schools. A school district or a school district on behalf of an eligible teacher or teachers may apply for a grant.

(2) The department shall administer the grant program in accordance with state board rules. The department shall accept and review grant applications received from school districts or school districts on behalf of an eligible teacher or teachers and shall make recommendations to the state board for the award of grants. In making its recommendations, the department may consider the priorities contained in subsection (4) of this section.

(3) Pursuant to article 4 of title 24, the state board shall promulgate rules necessary for the implementation of the grant program, including rules relating to:

(a) The application process, including application requirements and deadlines;

(b) Criteria for the award of grants, including the priorities for awarding grants contained in subsection (4) of this section;

(c) The amount and duration of the grants; and

(d) The approved uses of the grant, including tuition, fees, training program costs, and books and materials.

(4) In awarding grants, the state board may:

(a) Give priority to grant applications that benefit a teacher or teachers in a school district that serves:

(I) A high-poverty student population;

(II) A high number of minority students; or

(III) Students in rural areas;

(b) Give priority to grant applications that benefit a teacher or teachers who intend to continue teaching in public schools in Colorado after completing postsecondary education obtained through the grant program; and

(c) Give priority to grant applications for postsecondary course work or training that enables a teacher to teach computer science, including concurrent enrollment courses in computer science, and that applies toward the completion of a degree in computer science, the completion of an industry-recognized certificate in computer science, or the completion of a high-quality training program, or that results in the mastery of a teaching content area in computer science.

(5) The state board may award grants to school districts for high-quality training programs offered to teachers in the district that enable the teachers to teach computer science courses.

(6) Subject to available appropriations, the state board shall annually award grants.

(7) The general assembly declares that, for purposes of section 17 of article IX of the state constitution, computer science education grants for teachers are an important element in expanding technology education and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 22-97-103. Reporting

(1) No later than January 1, 2018, and no later than each January 1 thereafter if the state board has awarded a grant during the previous calendar year, the department shall report to the education committees of the house of representatives and the senate, or any successor committees.

(2) At a minimum, the report must include:

(a) The number of grants awarded during the previous calendar year;

(b) The amount of the grants;

(c) The number of teachers in each school district who benefitted from the grant; and

(d) The uses of the grant, including the postsecondary courses, degrees, training programs, or industry-recognized certificates completed and the education provider providing the education.

(3) Notwithstanding section 24-1-136 (11)(a)(I), the report required in this section continues indefinitely.












Title 23 - Postsecondary Education

State Universities and Colleges

Article 1 - Colorado Commission on Higher Education

§ 23-1-101. Legislative declaration

The purposes of this article are to maximize opportunities for postsecondary education in Colorado; to avoid and to eliminate needless duplication of facilities and programs in state-supported institutions of higher education; to achieve simplicity of state administrative procedures pertaining to higher education; to effect the best utilization of available resources so as to achieve an adequate level of higher education in the most economic manner; to accommodate state priorities and the needs of individual students through implementation of a statewide enrollment plan; and to continue to recognize the constitutional and statutory responsibilities of duly constituted governing boards of state-supported institutions of higher education in Colorado. In this article, express powers and duties are delegated to a central policy and coordinating board, the Colorado commission on higher education, and the department of higher education is responsible for implementing the duly adopted policies of the Colorado commission on higher education. The ultimate authority and responsibility is expressly reserved to the general assembly, and it is the duty of the Colorado commission on higher education and the department of higher education to implement the policies of the general assembly.



§ 23-1-101.1. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commission" means the Colorado commission on higher education created and existing pursuant to this article.

(2) "Department of higher education" or "department" means the department of higher education created and existing pursuant to section 24-1-114, C.R.S.

(3) "Executive director" means the office of the executive director of the Colorado commission on higher education created and existing pursuant to section 24-1-114, C.R.S.



§ 23-1-102. Commission established - terms of office

(1) Repealed.

(2) There is hereby established a central policy and coordinating board for higher education in the state of Colorado, to be known as the Colorado commission on higher education, referred to in this article as the "commission". The duties and powers delegated to the commission by this article apply to all state-supported institutions of higher education, including, but not limited to, all postsecondary institutions in the state supported in whole or part by state funds, and including community colleges, extension programs of the state-supported universities and colleges, local district colleges, area technical colleges, the Auraria higher education center established in article 70 of this title, and specifically the regents of the university of Colorado and the institutions it governs. The governing boards and institutions of the public system of higher education in Colorado, including the university of Colorado, are obligated to conform to the policies set by the commission within the authorities delegated to it in this article.

(3) (a) The commission shall consist of eleven members to be appointed by the governor with the consent of the senate. The members of the commission shall be selected on the basis of their knowledge of and interest in higher education and shall serve for four-year terms; except that, of the members first appointed to the commission, five members shall serve for terms of two years, and four members shall serve for terms of four years. No member of the commission may serve more than two consecutive full four-year terms.

(b) Repealed.

(4) At the time of appointment, no member of the commission shall have been an officer, employee, or member of a governing board or an officer or employee of any state-supported institution of higher education in the state for a period of one year prior to his or her appointment. During his or her term of office, no member of the commission shall be a member of the general assembly or an officer, employee, or member of a governing board or an officer or employee of a state-supported institution of higher education.

(5) The commission shall at no time have more than six members of any one major political party. Members of the commission shall receive seventy-five dollars per diem for attendance at official meetings plus actual and necessary expenses incurred in the conduct of official business. In appointing members of the commission, the governor shall consider geographic representation. Of the eleven members of the commission, at least one shall be from each congressional district, and at least one member of the commission shall reside west of the continental divide.

(6) The commission shall meet as often as necessary to carry out its duties as defined in this article.

(7) The term of any member of the commission who misses more than two consecutive regular commission meetings without good cause shall be terminated and his successor appointed in the manner provided for appointments under this section.

(8) (a) Notwithstanding other provisions of this section, on or after July 1, 1999, the governor, with the consent of the senate, shall appoint two additional members to the commission for terms ending on June 30, 2003. Thereafter, members appointed pursuant to this subsection (8) shall serve for terms of four years.

(b) (Deleted by amendment, L. 2000, p. 412, § 2, effective April 13, 2000.)



§ 23-1-103. Advisory committee to the Colorado commission on higher education

(1) There is hereby established an advisory committee to the commission for the purpose of suggesting solutions for the problems and needs of higher education and maintaining liaison with the general assembly and the governing boards for state-supported institutions of higher education. The advisory committee shall consist of not less than thirteen members, to be designated as follows:

(a) (I) Six members shall be appointed from the general assembly, including three senators, two of whom shall be from the majority party, appointed by the president of the senate, and one of whom shall be from the minority party, appointed by the senate minority leader, and three representatives, two of whom shall be from the majority party, appointed by the speaker of the house of representatives, and one of whom shall be from the minority party, appointed by the minority leader of the house of representatives. Except as provided in subparagraph (II) of this paragraph (a), the six members shall be appointed for terms of two years.

(II) The terms of the members appointed by the speaker of the house of representatives and the president of the senate and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker and the president shall each appoint or reappoint successors in the same manner as provided in subparagraph (I) of this paragraph (a). Thereafter, the terms of members appointed or reappointed by the speaker and the president shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker and the president shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members appointed or reappointed by the speaker and the president shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(b) One member shall be selected and designated by the commission to represent the faculty in the state and one member shall be selected and designated by the commission to represent the students in the state. On and after August 5, 2009, the commission shall select and designate one member who, at the time of designation, is a parent of a student who is enrolled in a state-supported institution of higher education in Colorado to represent the parents of students.

(c) Not more than four additional members representing educational or other groups may be selected and designated by the commission to serve on the advisory committee.

(2) Legislative members of the advisory committee shall receive compensation and reimbursement of expenses as provided in section 2-2-326, C.R.S. Members of the advisory committee not otherwise compensated by the state or a public educational institution shall receive thirty dollars per diem for attendance at official meetings plus reimbursement for actual and necessary expenses incurred in the conduct of official business.

(3) All members of the advisory committee shall receive agendas and background material and be notified of all public meetings of the commission and shall be invited to attend for the purpose of suggesting solutions for the problems and needs of higher education and maintaining liaison with the general assembly.

(4) In addition to any attendance at commission meetings, the committee shall meet as often as necessary to provide assistance to the commission.

(5) Repealed.



§ 23-1-104. Financing the system of postsecondary education - report

(1) (a) Repealed.

(b) (I) For the 2010-11 fiscal year and for fiscal years beginning on or after July 1, 2016, the general assembly shall make annual appropriations of general fund moneys, of cash funds received from tuition income, and of moneys that are estimated to be received by an institution, under the direction and control of the governing board, as stipends, as defined in section 23-18-102, and through fee-for-service contracts, as authorized in sections 23-1-109.7 and 23-18-303, as a single line item to each governing board for the operation of its campuses; except that, if the general assembly appropriates moneys, as described in paragraph (c) of this subsection (1), to the Colorado state forest service, the agricultural experiment station department of the Colorado state university, or the Colorado state university cooperative extension service, such moneys shall not be included within the single line item appropriations described in this paragraph (b).

(II) For the 2010-11 fiscal year and for fiscal years beginning on or after July 1, 2016, the general assembly shall also make annual appropriations of cash funds, other than cash funds received as tuition income or as fees, as a single line item to each governing board for the operation of its campuses. Each governing board shall allocate said cash fund appropriations to the institutions under its control in the manner deemed most appropriate by the governing board; except that, if the general assembly appropriates money pursuant to section 23-31.5-112 to the board of governors of the Colorado state university system, that money is not included within the single line item appropriation described in this subparagraph (II).

(c) In addition to any appropriations made pursuant to paragraph (a) or (b) of this subsection (1), the general assembly may make annual appropriations of general fund moneys and of moneys received pursuant to a fee-for-service contract negotiated by the board of governors of the Colorado state university system and the department of higher education, as described in section 23-18-303, as separate line items to:

(I) The Colorado state forest service described in part 3 of article 31 of this title;

(II) The agricultural experiment station department of the Colorado state university described in part 6 of article 31 of this title; and

(III) The Colorado state university cooperative extension service described in part 7 of article 31 of this title.

(d) In accordance with the provisions of section 5 of article VIII of the state constitution, the governing boards of the state institutions of higher education shall have control and direction of any moneys received by their respective institutions in addition to the moneys appropriated pursuant to this subsection (1), unless otherwise provided by statute.

(2) Notwithstanding any provision of this section to the contrary, beginning in the 2011-12 fiscal year and for each fiscal year thereafter through the 2020-21 fiscal year, the general assembly shall appropriate moneys to the governing board of the Colorado school of mines in accordance with section 23-41-104.7, through fee-for-service contracts, as authorized in sections 23-1-109.7 and 23-18-303, and as stipends, as defined in section 23-18-102, as a single line item to said governing board.

(3) (a) Notwithstanding the provisions of section 24-75-102, the governing boards are authorized to retain all money appropriated pursuant to this section or otherwise generated from fiscal year to fiscal year.

(b) All moneys raised by a governing board shall be available for expenditure by such governing board and shall not be transferred or otherwise made available for expenditure by any other governing board or by a state entity or state agency; except that said moneys may be transferred to the department of higher education or the Colorado commission on higher education to the extent required to pay indirect cost assessments, as defined in section 24-75-112 (1)(f), C.R.S.

(3.5) Each governing board shall report to the Colorado commission on higher education, using approved forms, the institution's plans for any tuition or other proposed increases for the following fiscal year. The commission shall review the plans and make recommendations to the general assembly during the annual budget process.

(4) (a) On or before November 10, 2010, each governing board shall submit to the commission and to the joint budget committee of the general assembly a report describing, with regard to each institution under its governance, the governing board's plans to fund the institution in the following fiscal year if the general assembly reduces overall state funding for higher education by fifty percent.

(b) Each governing board's report prepared pursuant to this subsection (4) shall specifically address the manner in which the institutions governed by the governing board shall serve students who graduate from Colorado high schools and are enrolling as first-time freshmen students and meet one or more of the following criteria:

(I) The student's family is low-income and the student is likely to incur significant student debt in attending an institution of higher education;

(II) The student's parents did not attend postsecondary education and may not have graduated from high school;

(III) The student is a member of an underrepresented population; or

(IV) The student has limited access to technologies to support learning.



§ 23-1-105. Duties and powers of the commission with respect to appropriations

(1) The commission shall prescribe uniform financial reporting policies, including policies for counting and classifying full-time equivalent students, for the institutions and governing boards within the state-supported system of higher education.

(2) to (3.7) Repealed.

(4) The commission may seek, receive, and disburse federal, state, and private grants, gifts, and trusts for statewide or multiinstitutional purposes.

(5) The commission, after consultation with the governing boards of institutions, shall establish policies for the public system of higher education for determining student residency status for tuition classification purposes within statutory guidelines established in article 7 of this title.

(6) and (7) Repealed.

(8) The funding recommendations made by the commission for state-supported institutions of higher education and by the executive director for the divisions of the department of higher education shall be made to the governor and the general assembly as a part of the budget request for the department of higher education and shall be submitted in accordance with the budget procedures of part 3 of article 37 of title 24, C.R.S., and in conformance with section 24-75-201.1, C.R.S.

(9) to (11) Repealed.



§ 23-1-105.5. Duties and powers of the commission with respect to student fees - report on tuition and fees

(1) (a) The commission shall adopt policies concerning the collection and use of student fees by the governing boards of the state institutions of higher education, as defined in section 23-5-119.5. The policies may address, but need not be limited to, the purposes for student fees categories of student fees, the distinctions between tuition revenue and student fee revenue, accounting for student fee revenue, student fee fund balances, the minimum level of student involvement in the processes for establishing, reviewing, changing the amount of, and discontinuing student fees, and student fees that apply to a student concurrently enrolled pursuant to article 35 of title 22. In preparing the policies, the commission shall seek input from the governing boards, the state institutions of higher education, and the student representative to the advisory committee created pursuant to section 23-1-103 and representatives of the student governments at the state institutions of higher education.

(b) The commission may waive the requirements of the policies adopted pursuant to this subsection (1).

(2) (a) On or before January 15, 2018, and on or before January 15 each year thereafter, the department shall report to the joint budget committee and the education committees of the house of representatives and the senate, or any successor committees, concerning the governing boards' fee policies, the collection and use of student fees, and tuition rates.

(b) Notwithstanding the provisions of section 24-1-136 (11)(a)(I) to the contrary, the report required pursuant to subsection (2)(a) of this section continues indefinitely.



§ 23-1-106. Duties and powers of the commission with respect to capital construction and long-range planning - legislative declaration - report - definitions

(1) Except as permitted by subsection (9) of this section, it is declared to be the policy of the general assembly not to authorize any activity requiring capital construction or capital renewal for state institutions of higher education unless approved by the commission.

(2) The commission shall, after consultation with the appropriate governing boards of the state institutions of higher education and the appropriate state agencies, have authority to prescribe uniform policies, procedures, and standards of space utilization for the development and approval of capital construction or capital renewal programs by institutions.

(3) The commission shall review and approve facility master plans for all state institutions of higher education on land owned or controlled by the state or an institution and capital construction or capital renewal program plans for projects other than those projects described in subsection (9) of this section. The commission shall forward the approved facility master plans to the office of the state architect. Except for those projects described in subsection (9) of this section, no capital construction or capital renewal shall commence except in accordance with an approved facility master plan and program plan.

(4) The commission shall ensure conformity of facilities master planning with approved educational master plans and facility program plans with approved facilities master plans.

(5) (a) The commission shall approve plans for any capital construction or capital renewal project at any state institution of higher education regardless of the source of funds; except that the commission need not approve plans for any capital construction or capital renewal project at a local district college or area technical college or for any capital construction or capital renewal project described in subsection (9) of this section.

(b) The commission may except from the requirements for program and physical planning any project that requires two million dollars or less if the capital construction project is for new construction and funded solely from cash funds held by the institution or the project is funded through the higher education revenue bond intercept program established pursuant to section 23-5-139, or ten million dollars or less if the project is not for new construction and is funded solely from cash funds held by the institution.

(6) (a) The commission shall request annually from each governing board of each state institution of higher education a five-year projection of capital construction or capital renewal projects to be constructed but not including those projects described in subsection (9) of this section. The projection must include the estimated cost, the method of funding, a schedule for project completion, and the governing board-approved priority for each project. The commission shall determine whether a proposed project is consistent with the role and mission and master planning of the institution and conforms to standards recommended by the commission.

(b) The commission shall request annually from the governing board of each state institution of higher education a two-year projection of capital construction projects to be undertaken pursuant to subsection (9) of this section and estimated to require total project expenditures exceeding two million dollars if the capital construction project is for new acquisitions of real property or new construction and funded solely from cash funds held by the institution or the project is funded through the higher education revenue bond intercept program established pursuant to section 23-5-139, or exceeding ten million dollars if the project is not for new acquisitions of real property or new construction and is funded solely from cash funds held by the institution. The projection must include the estimated cost, the method of funding, and a schedule for project completion for each project. A state institution of higher education shall amend the projection prior to commencing a project that is not included in the institution's most recent projection.

(7) (a) The commission annually shall prepare a unified, five-year capital improvements report of projects to be constructed, but not including those capital construction or capital renewal projects to be undertaken pursuant to subsection (9) of this section, coordinated with education plans. Notwithstanding section 24-1-136 (11)(a)(I), the commission shall transmit the report to the office of state planning and budgeting, the office of the state architect, the capital development committee, and the joint budget committee, consistent with the executive budget timetable, together with a recommended priority of funding of capital construction or capital renewal projects for the system of public higher education. The commission shall annually transmit the recommended priority of funding of capital construction or capital renewal projects to the capital development committee no later than November 1 of each year.

(b) Except as provided in subsections (5) and (15) of this section, it is the policy of the general assembly to appropriate funds only for capital construction or capital renewal projects approved by the commission.

(c) (I) (A) The commission annually shall prepare a unified, two-year report for capital construction or capital renewal projects described in subsection (9) of this section that are not for new acquisitions of real property or new construction and are estimated to require total project expenditures exceeding ten million dollars, coordinated with education plans. The commission shall transmit the report to the office of state planning and budgeting, the governor, the capital development committee, and the joint budget committee, consistent with the executive budget timetable.

(B) The commission annually shall prepare a unified, two-year report for capital construction projects for new acquisitions of real property or for new construction, described in subsection (10) of this section, estimated to require total project expenditures exceeding two million dollars, coordinated with education plans. The commission shall transmit the report to the office of state planning and budgeting, the governor, the capital development committee, and the joint budget committee, consistent with the executive budget timetable.

(II) (A) The commission shall submit the two-year projections prepared by each state institution of higher education for each two-year period to the office of state planning and budgeting and the capital development committee. The capital development committee shall conduct a hearing in each regular legislative session on the projections and either approve the projections or return the projections to the state institution of higher education for modification. The commission and the office of state planning and budgeting shall provide the capital development committee with comments concerning each projection.

(B) A state institution of higher education may submit to the staff of the capital development committee, the commission, and the office of state planning and budgeting an amendment to its approved two-year projection. The capital development committee shall conduct a hearing on the amendment within thirty days after submission during a regular legislative session of the general assembly or within forty-five days after submission during any period that the general assembly is not in regular legislative session. The capital development committee shall either approve the projections or return the projections to the state institution of higher education for modification. The commission and the office of state planning and budgeting shall provide the capital development committee with comments concerning each amendment.

(8) Repealed.

(9) (a) Except as provided in paragraph (d) of this subsection (9), a capital construction or capital renewal project for an auxiliary facility initiated by the governing board of a state institution of higher education that is contained in the most recent two-year projection approved pursuant to subparagraph (II) of paragraph (c) of subsection (7) of this section, as the projection may be amended from time to time, and that is to be acquired or constructed and operated and maintained solely from cash funds held by the institution is not subject to additional review or approval by the commission, the office of state planning and budgeting, the capital development committee, or the joint budget committee; except that, if the capital construction or capital renewal project for an auxiliary facility is to be acquired or constructed in whole or in part using moneys subject to the higher education revenue bond intercept program established pursuant to section 23-5-139, then the governing board of a state institution of higher education must obtain approval from the general assembly as specified in that section.

(b) Except as provided in paragraph (d) of this subsection (9), a capital construction or capital renewal project for an academic facility initiated by the governing board of a state institution of higher education that is contained in the most recent two-year projection approved pursuant to subparagraph (II) of paragraph (c) of subsection (7) of this section, as the projection may be amended from time to time, and that is to be acquired or constructed solely from cash funds held by the institution and operated and maintained from such funds or from state moneys appropriated for such purpose, or both, is not subject to additional review or approval by the commission, the office of state planning and budgeting, the capital development committee, or the joint budget committee; except that, if the capital construction or capital renewal project for an academic facility is to be acquired or constructed in whole or in part using moneys subject to the higher education revenue bond intercept program established pursuant to section 23-5-139, then the governing board of a state institution of higher education must obtain approval from the general assembly as specified in that section. Any capital construction or capital renewal project subject to this paragraph (b) must comply with the high performance standard certification program established pursuant to section 24-30-1305.5, C.R.S.

(c) Each governing board shall ensure, consistent with its responsibilities as set forth in section 5 (2) of article VIII of the state constitution, that a capital construction or capital renewal project initiated pursuant to this subsection (9) is in accordance with its institution's mission, be of a size and scope to provide for the defined program needs, and be designed in accordance with all applicable building codes and accessibility standards.

(d) (I) (Deleted by amendment, L. 2016.)

(II) A plan for a capital construction or capital renewal project is not subject to review or approval by the commission if such project is:

(A) Estimated to require total expenditures of two million dollars or less if the capital construction project is for new acquisitions of real property or for new construction and funded solely from cash funds held by the institution or the project is funded through the higher education revenue bond intercept program established pursuant to section 23-5-139; or

(B) Estimated to require total expenditures of ten million dollars or less if the project is not for new acquisitions of real property or for new construction and is funded solely from cash funds held by the institution.

(e) A capital construction or acquisition project approved and appropriated prior to January 1, 2010, may be contained in the most recent unified two-year capital improvements project projection approved pursuant to subparagraph (II) of paragraph (c) of subsection (7) of this section. The projection may be amended from time to time and is not subject to additional review or approval by the commission, the office of state planning and budgeting, the capital development committee, or the joint budget committee.

(f) The governing board of a state institution of higher education that enters into an agreement to lease a building from a school district, as authorized in section 22-32-110 (1)(f.5), C.R.S., shall notify the capital development committee of the existence of the agreement and provide to the committee a summary of the terms of the agreement.

(10) Repealed.

(10.2) (a) (I) Notwithstanding any law to the contrary and except as provided in subsection (10.2)(a)(III) of this section, all academic facilities acquired or constructed, or an auxiliary facility repurposed for use as an academic facility, solely from cash funds held by the state institution of higher education and operated and maintained from such cash funds or from state money appropriated for such purpose, or both, including, but not limited to, those facilities described in subsection (9)(b) of this section, that did not previously qualify for state controlled maintenance funding will qualify for state controlled maintenance funding, subject to funding approval by the capital development committee and the eligibility guidelines described in section 24-30-1303.9.

(II) For purposes of this subsection (10.2)(a), the eligibility for state controlled maintenance funding commences on the date of the acceptance of the construction or repurposing of the facility or the closing date of any acquisition. The date of the acceptance of construction or repurposing shall be determined by the office of the state architect.

(III) If an academic facility is acquired or constructed, or if an auxiliary facility is repurposed for use as an academic facility, solely from cash funds held by the state institution of higher education and operated and maintained from such cash funds, then as of the date of the acceptance of construction or repurposing that occurs on or after July 1, 2018, the facility is not eligible for controlled maintenance funding.

(b) (I) The general assembly hereby finds, determines, and declares that the classification of facilities as academic facilities or auxiliary facilities can be difficult, and such classifications often change as academic needs, student needs, and new construction and design practices emerge. Therefore, the office of the state architect, in collaboration with the department of higher education and the office of state planning and budgeting, shall develop guidelines in order to assist such classification. The guidelines shall be annually reviewed and approved by the capital development committee. The guidelines must address the following two factors that have historically been considered when classifying academic facilities and auxiliary facilities:

(A) The funding source for the facility; and

(B) The nature and use of the facility.

(II) The guidelines established pursuant to this paragraph (b) must use the definitions set forth in subsection (10.3) of this section.

(10.3) As used in this section, unless the context otherwise requires:

(a) "Academic facility" means any facility, including any supporting utility infrastructure and site improvements, that is central to the role and mission of each state institution of higher education as set forth in this title. Examples include, but are not limited to, classrooms, libraries, and administrative buildings.

(b) "Auxiliary facility" means any facility, including any supporting utility infrastructure and site improvements, funded from an auxiliary source such as housing or parking revenue or any facility that has been historically managed as an auxiliary facility and is accounted for in financial statements of state institutions of higher education as a self-supporting facility. Examples include, but are not limited to, housing facilities, dining facilities, recreational facilities, and student activities facilities.

(c) "Capital construction" has the same meaning as set forth in section 24-30-1301 (2), C.R.S.

(d) "Capital renewal" has the same meaning as set forth in section 24-30-1301 (3), C.R.S.

(e) "Facility" has the same meaning as set forth in section 24-30-1301 (8), C.R.S.

(e.5) "Real property" has the same meaning as set forth in section 24-30-1301 (15), C.R.S.

(f) "State institution of higher education" means a state institution of higher education as defined in section 23-18-102 (10), and the Auraria higher education center created in article 70 of this title.

(10.5) (a) For any project subject to subsection (9) of this section, if, after commencement of construction, the governing board of the state institution of higher education receives an additional gift, grant, or donation for the project, the governing board may amend the project without the approval of the commission, the office of state planning and budgeting, the capital development committee, or the joint budget committee so long as the governing board notifies the commission, the office of state planning and budgeting, the capital development committee, and the joint budget committee in writing, explaining how the project has been amended and verifying the receipt of the additional gift, grant, or donation.

(b) For any project subject to subsection (9) of this section, the governing board may enhance the project in an amount not to exceed fifteen percent of the original estimate of the cost of the project without the approval of the commission, the office of state planning and budgeting, the capital development committee, or the joint budget committee so long as the governing board notifies the commission, the office of state planning and budgeting, the capital development committee, and the joint budget committee in writing, explaining how the project has been enhanced and the source of the moneys for the enhancement.

(c) For any project subject to subsection (9) of this section, the governing board of the state institution of higher education implementing the project is not required to submit for the project quarterly expenditure reports as described in section 24-30-204 (2), C.R.S. The governing board shall submit for the project annual expenditure reports as required in section 24-30-204 (1), C.R.S.

(11) (a) Each state institution of higher education shall submit to the commission on or before September 1 of each year a list and description of each project for which an expenditure was made during the immediately preceding fiscal year that:

(I) Was not subject to review by the commission pursuant to subsection (9) of this section;

(II) Repealed.

(III) Was estimated to require total expenditures of two million dollars or less if the capital construction project is for new acquisitions of real property or for new construction and was funded solely from cash funds held by the institution or the project was funded through the higher education revenue bond intercept program established pursuant to section 23-5-139, or was estimated to require total expenditures of ten million dollars or less if the project was not for new acquisitions of real property or for new construction and was funded solely from cash funds held by the institution; or

(IV) Was amended or enhanced after commencement of construction pursuant to subsection (10.5) of this section.

(b) Notwithstanding section 24-1-136 (11)(a)(I), the commission shall submit a compilation of the projects to the office of the state architect and the capital development committee on or before December 1 of each year.

(12) Each state institution of higher education shall submit to the commission a facility management plan or update required by section 24-30-1303.5 (3.5), C.R.S. The commission shall review the facility management plan or update and make recommendations regarding it to the office of the state architect.

(13) (Deleted by amendment, L. 2014.)

(14) With the commission's approval, beginning July 1, 2017, a state institution of higher education is not subject to facility master plan approval described in subsections (3) and (4) of this section, so long as the governing board of the institution approves each plan, notifies the commission of its approval, and makes the plan available to the commission. Such institution is also exempt from the provisions of subsection (5) of this section for a project the cost of which does not exceed two million dollars.

(15) With the commission's approval, beginning July 1, 2017, and notwithstanding the provisions of subsection (7)(b) of this section, a state institution of higher education is not required to submit projects for facilities to the commission for approval pursuant to subsection (6)(b) of this section so long as the institution annually submits a report to the capital development committee that is substantially similar in content to the report concerning capital construction projects described in subsection (6)(b) of this section.



§ 23-1-106.3. Duties and powers of the commission - capital construction projects - federal mineral lease revenues fund - higher education institutions lease-purchase cash fund

(1) (a) As soon as possible after May 12, 2008, the commission, after consultation with the appropriate governing boards of state-supported institutions of higher education, shall submit to the office of state planning and budgeting and to the capital development committee of the general assembly, established pursuant to section 2-3-1302, C.R.S., a prioritized list of capital construction projects at the state-supported institutions of higher education to be constructed using lease-purchase agreements funded through the higher education federal mineral lease revenues fund established pursuant to section 23-19.9-102 (1) and referred to in this section as the "revenues fund". As soon as possible after receipt of the list from the commission, the office of state planning and budgeting shall submit to the capital development committee a prioritized list of capital construction projects at state-supported institutions of higher education to be constructed using lease-purchase agreements funded through the revenues fund.

(b) (I) As soon as possible after receipt of the prioritized list from the office of state planning and budgeting, the capital development committee shall review the prioritized lists submitted by the commission and the office of state planning and budgeting and shall submit to the joint budget committee of the general assembly a prioritized list of capital construction projects at state-supported institutions of higher education to be constructed using lease-purchase agreements funded through the revenues fund.

(II) As soon as possible after receipt of the prioritized list from the capital development committee, the joint budget committee shall review the prioritized list submitted by the capital development committee and shall sponsor a joint resolution specifying a prioritized list of capital construction projects at state-supported institutions of higher education to be constructed using lease-purchase agreements funded through the revenues fund. The resolution shall contain a listing of the maximum amount of principal to be raised through lease-purchase agreements to be paid from the revenues fund, the minimum amount of principal to be contributed by the institution, and the total anticipated cost of the project.

(III) If approved by the general assembly, the joint resolution shall be presented to the governor in accordance with section 39 of article V of the state constitution.

(IV) The anticipated annual state-funded payments for the principal and interest components of amount payable under all lease-purchase agreements on the projects listed in the joint resolution adopted and approved pursuant to this paragraph (b) entered into during the fiscal year commencing July 1, 2008, shall not exceed an average of sixteen million two hundred thousand dollars per year for the first ten years of payments and sixteen million eight hundred thousand dollars per year during the second ten years of payments.

(V) To the extent that any projects on the prioritized list contained in the joint resolution introduced and approved pursuant to this subsection (1) are not the subject of lease-purchase agreements entered into pursuant to subsection (3) of this section and to the extent that the state treasurer determines that there is sufficient money in the revenues fund to enter into an additional lease-purchase agreement or agreements during the fiscal year commencing July 1, 2009, the remaining projects on the prioritized list in the joint resolution shall be the prioritized list for lease-purchase agreements entered into during the fiscal year commencing July 1, 2009.

(2) (a) On or before August 15, 2009, and on or before August 15 of each year thereafter through August 15, 2015, the state treasurer shall notify the commission, the office of state planning and budgeting, the capital development committee, and the joint budget committee of the amount of money in the revenues fund and whether the treasurer determines that there are sufficient moneys in the revenues fund to enter into additional lease-purchase agreements to be funded from the revenues fund. On and after April 14, 2016, the state shall not enter into any additional lease-purchase agreements to be funded from the revenues fund.

(b) After the notification required by paragraph (a) of this subsection (2) is received, and the treasurer has determined that there are sufficient moneys in the revenues fund to enter into additional lease-purchase agreements, the commission, the office of state planning and budgeting, the capital development committee, and the joint budget committee, pursuant to the procedures established in subsection (1) of this section, may promptly consider a new prioritized list of capital construction projects at state-supported institutions of higher education to be constructed using lease-purchase agreements funded through the revenues fund. A joint resolution introduced pursuant to this paragraph (b) shall also include a statement of the maximum average anticipated state-funded payments under all lease-purchase agreements to be authorized through the joint resolution.

(3) (a) (I) Notwithstanding the provisions of sections 24-82-102 (1)(b) and 24-82-801, C.R.S., the state of Colorado, acting by and through the state treasurer, is authorized to execute lease-purchase agreements each for no more than twenty years of annual payments on the projects listed in the joint resolution adopted and approved pursuant to paragraph (b) of subsection (1) of this section or paragraph (b) of subsection (2) of this section. The lease-purchase agreements authorized pursuant to this paragraph (a) may be for the total amount of the project cost as reflected in the joint resolution. A state-supported institution of higher education may either contribute the full amount of its share of the cost of the project at the commencement of the project or may have its share of the cost of the project included in the lease-purchase agreement. Based upon the total amount of money that one or more lease-purchase agreements is able to raise, the treasurer shall enter into lease-purchase agreements in the order of the prioritized list contained in the joint resolution; except that, if, after funding all previous projects on the list, the amount of money is insufficient to fund the entire project that is next on the list, the treasurer may enter into a lease-purchase agreement on the next project or projects on the list that may be completely funded.

(II) The state treasurer shall ensure that each state-supported institution of higher education submits a certificate of completion no later than August 1, 2012, for each project funded in whole or in part by the lease-purchase agreement entered into by the state treasurer in 2008 pursuant to this section. After such certificates of completion are received by the state treasurer, the state treasurer and the state controller shall calculate the amount of unspent proceeds raised through the 2008 lease-purchase agreement. The state treasurer and the state controller shall also calculate the amount of the unspent institutional shares of the total project costs. The state treasurer and state controller shall provide these amounts to the capital development committee in writing no later than August 15, 2012. No later than thirty days after receiving such amounts, the capital development committee shall hold a public meeting during the interim between the second regular session of the sixty-eighth general assembly and the first regular session of the sixty-ninth general assembly to decide, by majority vote, what the unspent proceeds raised through the 2008 lease-purchase agreement and the unspent institutional shares of the total project costs should be used to fund. The capital development committee's decision shall be limited to funding capital construction projects at state-supported institutions of higher education or, so long as such projects are identified as eligible by bond counsel, controlled maintenance projects at state-supported institutions of higher education. The capital development committee shall communicate the decision to the state treasurer in writing, and the state treasurer shall ensure that the approved project or projects are funded from the unspent proceeds raised through the 2008 lease-purchase agreement and the unspent institutional shares of the total project costs as soon as possible.

(b) (I) The state of Colorado, acting by and through the state treasurer, at the state treasurer's sole discretion, may enter into one or more lease-purchase agreements authorized by paragraph (a) of this subsection (3) with any for-profit or nonprofit corporation, trust, or commercial bank as a trustee, as lessor, including but not limited to the Colorado educational and cultural facilities authority created pursuant to section 23-15-104.

(II) (A) Any lease-purchase agreement authorized pursuant to paragraph (a) of this subsection (3) shall provide that all of the obligations of the state under the agreement shall be subject to the action of the general assembly in annually making moneys available for all payments thereunder. Payments under any lease-purchase agreement shall be made from the revenues fund and any money in the higher education institutions lease-purchase cash fund established in subsection (4) of this section.

(B) Each agreement shall also provide that the obligations of the state shall not be deemed or construed as creating an indebtedness of the state within the meaning of any provision of the state constitution or the laws of the state of Colorado concerning or limiting the creation of indebtedness by the state of Colorado and shall not constitute a multiple fiscal-year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the state constitution. In the event the state of Colorado does not renew a lease-purchase agreement authorized pursuant to paragraph (a) of this subsection (3), the sole security available to the lessor shall be the property that is the subject of the nonrenewed lease-purchase agreement.

(III) Any lease-purchase agreement authorized pursuant to paragraph (a) of this subsection (3) may contain such terms, provisions, and conditions as the state treasurer, acting on behalf of the state of Colorado, may deem appropriate, including all optional terms; except that each lease-purchase agreement shall specifically authorize the state of Colorado or the governing board of the applicable state-supported institution of higher education to receive fee title to all real and personal property that is the subject of the lease-purchase agreement on or prior to the expiration of the terms of the agreement. Any title to such property received by the state on or prior to the expiration of the terms of the lease-purchase agreement shall be held for the benefit and use of such governing board.

(IV) Any lease-purchase agreement authorized pursuant to paragraph (a) of this subsection (3) may provide for the issuance, distribution, and sale of instruments evidencing rights to receive rentals and other payments made and to be made under the lease-purchase agreement. The instruments may be issued, distributed, or sold only by the lessor or any person designated by the lessor and not by the state. The instruments shall not create a relationship between the purchasers of the instruments and the state or create any obligation on the part of the state to the purchasers. The instruments shall not be notes, bonds, or any other evidence of indebtedness of the state within the meaning of any provision of the state constitution or the law of the state concerning or limiting the creation of indebtedness of the state and shall not constitute a multiple fiscal-year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the state constitution.

(V) Interest paid under a lease-purchase agreement authorized pursuant to paragraph (a) of this subsection (3), including interest represented by the instruments, shall be exempt from Colorado income tax.

(VI) The state of Colorado, acting through the state treasurer and the governing board of the institutions of higher education, is authorized to enter into ancillary agreements and instruments as are deemed necessary or appropriate in connection with a lease-purchase agreement, including but not limited to deeds, ground leases, sub-leases, easements, or other instruments relating to the real property on which the facilities are located or an agreement entered into pursuant to subsection (5) of this section.

(c) The provisions of section 24-30-202 (5)(b), C.R.S., shall not apply to a lease-purchase agreement authorized pursuant to paragraph (a) of this subsection (3) or any ancillary agreement or instrument entered into pursuant to paragraph (b) of this subsection (3). The state controller or his or her designee shall waive any provision of the fiscal rules promulgated pursuant to section 24-30-202 (1) and (13), C.R.S., that the state controller deems to be incompatible or inapplicable with respect to said lease-purchase agreements or any such ancillary agreement or instrument.

(4) (a) A local government or the governing board of a state-supported institution of higher education may pay to the state treasurer an amount to assist the state in making payments on any lease-purchase agreement entered into pursuant to paragraph (a) of subsection (3) of this section. State-supported institutions of higher education, including but not limited to the Auraria higher education center and its constituent institutions, are authorized to transfer moneys to the state treasurer pursuant to this subsection (4) for the projects for which the state treasurer executes a lease-purchase agreement pursuant to subsection (3) of this section without an appropriation from the general assembly. The state treasurer shall credit any moneys received pursuant to this subsection (4) to the higher education institutions lease-purchase cash fund, referred to in this subsection (4) as the "fund", which fund is hereby created in the state treasury. Except as provided in subparagraph (II) of paragraph (a) of subsection (3) of this section, moneys in the fund are continuously appropriated to the state treasurer to make payments on lease-purchase agreements executed pursuant to paragraph (a) of subsection (3) of this section. Any moneys in the fund not expended for the purpose of this section shall be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Except as provided in paragraph (b) of this subsection (4), any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(b) (I) Within thirty days of the state treasurer's receipt of the certificate of completion for the academic building on the Craig campus of Colorado Northwestern community college, the state treasurer shall transfer no more than two million one hundred thousand dollars of such institution's cash assistance payment to the Colorado community college system.

(II) Within thirty days of the state treasurer's receipt of the certificate of completion for the science building addition and renovation at the Auraria higher education center, the state treasurer shall transfer no more than one million dollars to the Auraria higher education center.

(5) (a) Prior to executing a lease-purchase agreement pursuant to subsection (3) of this section, in order to protect against future interest rate increases, the state of Colorado, acting by and through the state treasurer and at the discretion of the state treasurer, may enter into an interest rate exchange agreement pursuant to article 59.3 of title 11, C.R.S. A lease-purchase agreement entered into pursuant to subsection (3) of this section shall be a proposed public security for the purposes of article 59.3 of title 11, C.R.S. Any payments made by the state under an agreement entered into pursuant to this subsection (5) shall be made solely from moneys made available to the state treasurer from the execution of a lease-purchase agreement or from moneys appropriated from the revenues fund or the higher education institutions lease-purchase cash fund created pursuant to subsection (4) of this section.

(b) Any agreement entered into pursuant to this subsection (5) shall also provide that the obligations of the state shall not be deemed or construed as creating an indebtedness of the state within the meaning of any provision of the state constitution or the laws of the state of Colorado concerning or limiting the creation of indebtedness by the state of Colorado and shall not constitute a multiple fiscal-year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the state constitution.

(c) Any moneys received by the state under an agreement entered into pursuant to this subsection (5) shall be used to make payments on lease-purchase agreements entered into pursuant to subsection (3) of this section or to pay the costs of the project for which a lease-purchase agreement was executed.



§ 23-1-106.7. Duties and powers of the department with respect to technology transfers

(1) The department, in consultation with the office of information technology created in the office of the governor, shall:

(a) In all its program efforts, endeavor to facilitate the transfer of newly created technologies from the laboratory to the private sector for the start-up of new businesses, to add product lines to established firms, or to introduce technologies into mature industries in order to strengthen the state's existing economic base; and

(b) Assess the technology transfer potential of all academic programs targeted for investment and development.

(2) (Deleted by amendment, L. 2008, p. 1472, § 6, effective May 28, 2008.)



§ 23-1-107. Duties and powers of the commission with respect to program approval, review, reduction, and discontinuance

(1) A governing board of a state-supported institution of higher education is not required to submit a proposal to or obtain approval from the commission to create, modify, or discontinue academic or vocational programs offered by the institution, so long as the creation, modification, or discontinuance of the academic or vocational program is consistent with the institution's statutory role and mission.

(2) (a) (Deleted by amendment, L. 2008, p. 1472, § 7, effective May 28, 2008.)

(a.5) Repealed.

(a.6) The commission shall develop and employ uniform standards for the comparative evaluation of duplicate programs offered at the graduate level by more than one institution. In all cases where there is duplication of graduate programs among multiple institutions, the commission shall make an evaluation of all such programs with a view to eliminating duplication. The evaluation of the programs shall include an analysis of the number of degrees granted in each institution's programs in the last five years, the number of duplicate degree programs within the Colorado public system of higher education, the role and mission statements for each institution, the interconnections of a program with other programs on a campus, the national recognition given to existing programs, the cost of continuing such programs, and other criteria as determined by the commission. In program discontinuance, the commission shall consider balance among institutions. It is the intent of the general assembly that there shall be a presumption in favor of the elimination of duplicate graduate programs where the need for duplication is not clearly justified by special excellence, geographical and other particular needs served, or the unique contribution of duplicate programs.

(a.7) Repealed.

(b) The governing board of a state-supported institution of higher education directed to discontinue an academic or vocational degree program area pursuant to this subsection (2) shall have not more than four years to discontinue graduate and baccalaureate programs and not more than two years to discontinue associate programs following the commission's directive to phase out said program area.

(c) If the commission directs the governing board of an institution to discontinue an academic or vocational degree program area, and the governing board refuses to do so, the commission may require such governing board to remit to the general fund any moneys appropriated for such program area.

(3) Each governing board of the state-supported institutions of higher education shall submit to the department a plan describing the procedures and schedule for periodic program reviews and evaluation of each academic program at each institution consistent with the statewide goals specified in section 23-1-108 and further articulated in the master plan adopted pursuant to section 23-1-108 and the role and mission of each institution. The information to be provided to the department shall include, but shall not be limited to, the procedures for using internal and external evaluators, the sequence of such reviews, and the anticipated use of the evaluations.

(3.5) The commission may waive the provisions of subsections (2) and (3) of this section.

(4) Prior to the discontinuance of a program, the governing boards of state institutions of higher education are directed, subject to commission approval, to develop appropriate early retirement, professional retraining, and other programs to assist faculty members who may be displaced as a result of discontinued programs.

(5) The department shall ensure that each institution has an orderly process for the phaseout of programs.

(6) Repealed.



§ 23-1-108. Duties and powers of the commission with regard to systemwide planning - reporting - definitions

(1) The commission, after consultation with the governing boards of institutions and as a part of the master planning process, shall have the authority to:

(a) Establish a policy-based and continuing systemwide planning, programming, and coordination process to effect the best use of available resources;

(b) Establish such academic and career and technical education planning as may be necessary to accomplish and sustain systemwide goals of high quality, access, diversity, efficiency, and accountability. Such planning must include identification by each governing board of programs of excellence at institutions under their control and plans for enhancement and improvement for those programs.

(c) Determine the role and mission of each state-supported institution of higher education within statutory guidelines;

(d) Establish enrollment policies, consistent with roles and missions, at state-supported institutions of higher education as described in statute and further defined in paragraph (c) of this subsection (1);

(e) Establish state policies that differentiate admission and program standards and that are consistent with institutional roles and missions as described in statute and further defined in paragraph (c) of this subsection (1);

(f) Adopt statewide affirmative action policies for the commission, governing boards, and state-supported institutions of higher education. Responsibility for implementation of such policies shall be reserved to the governing boards.

(g) Repealed.

(h) Establish systemwide policies concerning administrative costs.

(1.5) (a) On or before September 1, 2012, the commission shall develop and submit to the governor and the general assembly a new master plan for Colorado postsecondary education. The commission shall collaborate with the governing boards and chief executive officers of the state institutions of higher education in developing the master plan. In addition, the commission shall take into account the final report of the higher education strategic planning steering committee appointed by the governor. In drafting the master plan, addressing the issues specified in paragraph (b) of this subsection (1.5), and establishing the goals as described in paragraph (c) of this subsection (1.5) for the state system of higher education, the commission shall also take into consideration the data collected pursuant to subsection (1.7) of this section.

(b) At a minimum, the commission shall address the following issues in developing the master plan:

(I) The needs of the state with regard to the system of higher education and the top priorities for the state system of higher education in meeting those needs;

(II) Alignment of the state system of higher education with the system of elementary and secondary education and increasing the rate at which students who graduate from Colorado high schools enroll in and complete postsecondary and career and technical education;

(III) Accessibility and affordability of the state system of higher education, including consideration of methods to reduce the student debt load and increase need-based financial aid funding;

(IV) Funding for the state system of higher education and strategies for stabilizing and sustaining an adequate funding level;

(V) The role and mission of the state institutions of higher education and the governance structure of the state system of higher education;

(VI) The role of two-year and four-year local district colleges and area technical colleges in helping to address the workforce and economic development needs of the state within the system of higher education; and

(VII) The importance of private and proprietary institutions with regard to higher education in the state, although consideration of said institutions in the plan in no way implies control or state authority over their operations.

(c) The commission shall design the master plan to achieve, at a minimum, the following goals:

(I) Increasing the overall number of baccalaureate degrees, associate degrees, and career and technical education certificates issued by the public institutions of higher education in the state, while maintaining accessibility to the institutions, to provide support for economic development and a well-educated workforce for the business community in the state;

(II) Implementing systemic approaches, including coordinated and proven transitional programs, that strengthen the continuity of public education from elementary and secondary through postsecondary education for traditional and nontraditional students;

(III) Ensuring the long term fiscal stability and affordability of the state system of higher education and ensuring the efficient allocation of available state resources to support institutions of higher education while protecting the unique mission of each institution. The allocation shall take into consideration, but need not be limited to, tuition capacity, tuition rates relative to competitive institutions, the state resources available to institutions, funding for high-cost programs, the student and family incomes of students enrolled at institutions, enrollment levels, geographic access to educational opportunities throughout the state, and other issues deemed relevant by the commission.

(IV) Reducing the educational attainment gap between majority and underrepresented populations throughout the state;

(V) Reducing the geographic disparities in access to and opportunity to complete a broad array of quality higher education and career and technical education programs;

(VI) Addressing opportunities for students with disabilities, including intellectual disabilities, to participate in postsecondary education;

(VII) Implementing strategies that strengthen the link between higher education and economic development and innovation in the state; and

(VIII) Improving and sustaining excellence in career and technical education and undergraduate and graduate degree programs.

(d) (I) The commission shall ensure that the master plan prepared pursuant to this subsection (1.5) specifically addresses providing coordinated and proven programs that support and help ensure the success of students who graduate from Colorado high schools and are enrolling as first-time freshmen students and meet one or more of the following criteria:

(A) The student's family is low-income and the student is likely to incur significant student debt in attending an institution of higher education;

(B) The student's parents did not attend postsecondary education and may not have graduated from high school;

(C) The student is a member of an underrepresented population; or

(D) The student has limited access to technologies to support learning.

(II) Programs that may be addressed in the master plan include but need not be limited to:

(A) Providing student support services including counseling or tutoring;

(B) Implementing measures to reduce student debt by making effective use of financial assistance and assisting in fee payments and textbook costs; and

(C) Providing assistance in obtaining access to technology.

(e) Prior to submitting the master plan to the governor and the general assembly, the commission shall distribute a draft of the plan to the governing boards for comment. Each governing board shall submit to the commission its comments and any suggested revisions within thirty days after receiving the draft plan. The commission shall discuss and consider any revisions suggested by the governing boards to the draft master plan.

(f) (I) (A) The commission, in collaboration with the public institutions of higher education, shall ensure that the master plan is implemented through the public institutions of higher education, including through funding allocated pursuant to part 3 of article 18 of this title 23 and section 23-41-104.6. The department shall submit a budget request pursuant to section 23-18-307 that supports master plan goals.

(B) The department and public institutions of higher education shall annually affirm the institutions' contribution toward meeting the goals of the commission's master plan created pursuant to this section. An institution's contributions toward meeting the goals of the master plan must be outlined in accordance with the institution's role and mission and shall include, at a minimum, increasing credential completion, increasing annual completions by minority and low-income students, and improving persistence and retention rates. The department shall measure an institution's contributions using data collected for state and federal reporting purposes and for populating the higher education funding model.

(II) Beginning December 1, 2017, and no later than December 1 of each year thereafter, the department shall report to the joint budget committee and to the education committees of the house of representatives and of the senate, or their successor committees, concerning the master plan goals and each institution's progress toward meeting those goals. The department shall post the information contained in the report on the department's website. Notwithstanding the provisions of section 24-1-136 (11)(a)(I) to the contrary, the department's report continues indefinitely.

(1.7) The commission, working with the department, the governing boards, and the institutions of higher education, shall collect data, including but not limited to research conducted by national policy organizations and agencies or institutions of higher education in other states, as necessary to support development and implementation of the master plan pursuant to subsection (1.5) of this section.

(1.9) Repealed.

(2) The commission shall develop criteria for determining if an institution should be consolidated or closed and, after consultation with the appropriate governing board, shall make recommendations to the general assembly for closure or consolidation of campuses which meet such criteria.

(3) The commission, after consultation with the governing boards of institutions, may support the development of cooperative programs among state-supported institutions of higher education.

(4) The commission shall convene periodically the chief executive officers of the campuses for the purpose of evaluating and discussing statewide policy issues.

(5) The commission shall establish programs to develop and improve governing boards concerning statewide educational policy issues.

(6) The commission shall report annually to the governor and the general assembly on institutional and board performance and responsiveness to statewide objectives set by the commission in its master plan.

(7) (a) The commission shall establish, after consultation with the governing boards of institutions, and enforce statewide degree transfer agreements between two-year and four-year state institutions of higher education and among four-year state institutions of higher education. Governing boards and state institutions of higher education shall implement the statewide degree transfer agreements and the commission policies relating to the statewide degree transfer agreements. The statewide degree transfer agreements shall include provisions under which state institutions of higher education shall accept all credit hours of acceptable course work for automatic transfer from an associate of arts, associate of applied science, or associate of science degree program in another state institution of higher education in Colorado. The commission shall have final authority in resolving transfer disputes.

(b) (I) A student who completes an associate of arts, associate of applied science, or associate of science degree that is the subject of a statewide degree transfer agreement and who transfers from the state institution of higher education that awarded the degree to a four-year state institution of higher education shall, if admitted, be enrolled with junior status. Successful completion of an associate of arts, associate of applied science, or associate of science degree does not guarantee the degree holder admission to a four-year state institution of higher education.

(II) A state institution of higher education that admits as a junior a student who holds an associate of arts degree, associate of applied science degree, or associate of science degree that is the subject of a statewide degree transfer agreement may not require the student to complete any additional credit hours of lower-division general education courses; except that the institution may require the student to complete additional lower-division general education courses if necessary for preparation in the degree program in which the student enrolls so long as the additional courses are consistent with published degree program requirements for native students and do not extend the time to degree completion beyond that required for native students in the same degree program. All credit hours of acceptable course work completed by a student who holds an associate of applied science degree that is the subject of a statewide degree transfer agreement and who transfers from the state institution of higher education that awarded the associate degree to a state four-year institution of higher education shall be applicable only to a bachelor of applied science degree program, except for courses that are subject to transfer pursuant to other transfer agreements.

(c) (I) Beginning July 1, 2010, the commission, in collaboration with the governing boards and the council convened pursuant to section 23-1-108.5 (3)(a), shall negotiate statewide degree transfer agreements and shall ensure that there are at least four statewide degree transfer agreements in place no later than July 1, 2012, and that, by no later than July 1, 2016, there are a total of at least fourteen statewide degree transfer agreements.

(II) The governing boards shall recommend to the commission the degree programs that would be most appropriate for statewide degree transfer agreements based on student demand and the workforce needs of the state.

(d) The existence of statewide degree transfer agreements does not preclude or restrict a state institution of higher education from awarding nontransfer associate of arts or associate of science degrees, applied associate degrees, or general liberal arts associate of arts or associate of science degrees.

(e) Nothing in this subsection (7) shall be construed to:

(I) Prevent or otherwise interfere with the ability of a state institution of higher education to fulfill its statutory role and mission;

(II) Prohibit one or more state institutions of higher education from entering into memoranda of understanding for the transfer of degrees among the agreeing institutions;

(III) Impair any memoranda of understanding between or among institutions of higher education in effect prior to August 11, 2010; or

(IV) Require the transfer of course credits earned during or applicable to a student's junior or senior year.

(f) On or before October 1, 1993, the commission shall establish and enforce student transfer agreements between degree programs offered on the same campus or within the same institutional system. Governing boards and state institutions of higher education shall implement the agreements and commission policies relating to the agreements. In accordance with the provisions of section 23-5-122, the agreements shall provide that:

(I) If, not more than ten years prior to transferring into an undergraduate degree program, a student earns credit hours that are required for graduation from the undergraduate degree program, the credit hours shall apply to the completion of the student's graduation requirements from the undergraduate degree program following the transfer;

(II) A student who transfers into an undergraduate degree program shall not be required to complete a greater number of credit hours in those courses that are required for graduation from the undergraduate degree program than are required of students who began in the undergraduate degree program, nor shall there be any minimum number of credit hours required post-transfer other than the normal degree requirements for nontransferring students; and

(III) The grade point average that is required for a student to apply for and be fully considered for transfer into an undergraduate degree program shall be no higher than that which is required for graduation from the undergraduate degree program.

(g) As used in this subsection (7), unless the context otherwise requires:

(I) "Native student" means a student who begins and completes an undergraduate degree program at a single state institution of higher education.

(II) "State institution of higher education" means a public postsecondary institution that is governed by:

(A) The board of governors of the Colorado state university system;

(B) The board of regents of the university of Colorado;

(C) The board of trustees of the Colorado school of mines;

(D) The board of trustees of the university of northern Colorado;

(E) The board of trustees of Adams state university;

(F) The board of trustees of Western state Colorado university;

(G) The board of trustees of Colorado Mesa university;

(H) The board of trustees for Fort Lewis college;

(I) The board of trustees for Metropolitan state university of Denver;

(J) The state board for community colleges and occupational education; or

(K) The board of trustees of a local college district organized pursuant to article 71 of this title.

(III) "Statewide degree transfer agreement" means an agreement among all of the state institutions of higher education for the transfer of an associate of arts or an associate of science degree. A statewide degree transfer agreement applies to common degree programs and specifies the common terms, conditions, and expectations for students enrolled in statewide degree transfer programs.

(8) The commission shall prescribe uniform academic reporting policies and procedures to which the governing boards and their institutions shall adhere.

(9) The state-supported institutions of higher education shall provide the commission with such data as the commission deems necessary upon its formal request, including but not limited to any data requested pursuant to subsection (1.7) of this section. Data for individual students or personnel shall not be divulged or made known in any way by the director of the commission or by any commission employee, except in accordance with judicial order or as otherwise provided by law. Any person who violates this subsection (9) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. Such person shall, in addition thereto, be subject to removal or dismissal from public service on grounds of malfeasance in office.

(10) The commission may enter, on behalf of the state of Colorado, into agreements with another state or with the western interstate commission for higher education on behalf of another state for the granting of full or partial waivers of the nonresident tuition to residents of such other states who are postgraduate or professional students at or are eligible for admission as postgraduate students to any of the state-supported institutions of higher education in Colorado if the agreement provides that, under substantially the same circumstances, such other state will grant reciprocal waivers to residents of Colorado who are postgraduate or professional students of universities or colleges in such other states. The commission, in consultation with the affected Colorado institutions, shall establish regulations governing the administration of agreements and the granting of waivers. In 1996 and in each subsequent even-numbered year, the commission shall report to the governor and the general assembly on these programs.

(11) Repealed.

(12) (a) The commission shall establish fee policies based on institutional role and mission, and the governing boards shall set fees consistent with such policies.

(b) For fiscal years beginning on or after July 1, 2016, the commission shall establish tuition policies based on institutional role and mission, and the governing boards shall set tuition consistent with said policies.

(13) (a) It is the intent of the general assembly that academic degree programs at state-supported institutions of higher education be designed and implemented to assure and emphasize that undergraduate students have the maximum range of opportunities and assistance to complete their course of study and obtain their degree in a reasonable amount of time. The general assembly therefore directs the commission, within existing resources, to implement and revise appropriate policies, including financial incentives, to assure that students at state-supported institutions of higher education complete their academic degree programs in the most efficient, effective, and productive manner. The policy implementation and review shall include:

(I) Academic advising and counseling at such institutions and consideration of methods for the improvement of early and continuous availability of such academic advising and counseling in order to assist students with the completion of degree programs;

(II) The frequency and availability of courses essential to completion of degree programs at such institutions and evaluation of what changes may be necessary to assure that the course scheduling for degree programs by such institutions maximizes the opportunities for students to complete their course of study efficiently, effectively, and productively;

(III) Measures for minimizing and eliminating the restrictions against automatic transfer of credit hours of acceptable course work between such institutions and whether the provisions of transfer agreements between two-year and four-year institutions and among four-year institutions entered into pursuant to subsection (7) of this section are directed at easing such transfer restrictions;

(IV) Methods for minimizing the loss of credit hours when a student changes degree programs at such institution and assurance that such credit hours are transferred or substituted for appropriate course work in the other degree program;

(V) The review of possible solutions for access of nontraditional and part-time students to complete programs within the student's time frame goals;

(VI) What effect, if any, the reduction of degree programs would have on the increased availability of classes within existing degree programs;

(VII) What effect increases in educational costs may have on the average length of time for a student to complete a degree program; and

(VIII) The implementation of core curricula as a measure for assisting students to graduate.

(b) Repealed.

(14) Pursuant to section 23-18-201 (2), the commission shall negotiate performance contracts with private institutions of higher education that participate in the college opportunity fund program.



§ 23-1-108.5. Duties and powers of the commission with regard to common course numbering system - definitions - repeal

(1) The general assembly hereby finds that, for many students, the ability to transfer among all state-supported institutions of higher education is critical to their success in achieving a degree. The general assembly further finds that it is necessary for the state to have sound transfer policies that provide the broadest and simplest mechanisms feasible, while protecting the academic quality of the institutions of higher education and their undergraduate degree programs. The general assembly finds, therefore, that it is in the best interests of the state for the commission to oversee the adoption of a statewide articulation matrix system of course numbering for general education courses that includes all state-supported institutions of higher education and that will ensure that the quality of and requirements that pertain to general education courses are comparable and transferable systemwide.

(2) As used in this section, unless the context otherwise requires:

(a) "Council" means the council convened pursuant to paragraph (a) of subsection (3) of this section.

(b) "Course numbering system" means the statewide articulation matrix system of common course numbering for general education courses adopted by the commission pursuant to paragraph (c) of subsection (3) of this section.

(c) "General education courses" means the group of courses offered by an institution of higher education that every student enrolled in the institution must successfully complete to attain an associate's or bachelor's degree.

(d) "Higher education institution" means a state-supported institution of higher education.

(3) (a) On or before July 1, 2001, the commission shall convene a council consisting of representatives from each of the higher education governing boards and each of the four-year higher education institutions, a representative sample of the two-year higher education institutions, and a representative of the commission. The commission shall consult with the governing boards when convening representatives from the higher education institutions. By July 1, 2011, the council shall create a process through which it shall seek input from and consult with various higher education student organizations for each articulation agreement and for the review of general education courses and the course numbering system as required in paragraph (c) of this subsection (3).

(b) The council shall recommend to the commission a statewide articulation matrix system of common course numbering to which the general education courses for each higher education institution may be mapped.

(c) (I) On or before October 1, 2002, the council shall recommend to the commission a list of general education courses to be included in the course numbering system. In identifying said general education courses, the council shall review the course descriptions, and may request summaries of course syllabi for review, focusing first on lower division general education courses. The commission shall review the council's recommendations and adopt a statewide articulation matrix system of common course numbering for general education courses, including criteria for such courses, on or before January 1, 2003.

(II) The council shall annually review the list of general education courses and the course numbering system, including the criteria, adopted by the commission and recommend such changes as may be necessary to maintain the accuracy and integrity of the course numbering system. The council's annual review shall include consideration of the course descriptions, and the council may request summaries of course syllabi for further review.

(d) Repealed.

(e) This subsection (3) is repealed, effective September 1, 2021. Prior to such repeal, the council of higher education representatives shall be reviewed as provided for in section 2-3-1203, C.R.S.

(4) (a) Following adoption of the course numbering system, each higher education institution shall review its course offerings and identify those general education courses offered by the institution that correspond with the courses included in the course numbering system. The higher education institution shall submit its list of identified courses, including course descriptions and, upon request of the commission, summaries of course syllabi, for review and approval by the commission on or before March 1, 2003.

(b) Beginning with the fall semester of 2003, each higher education institution shall publish, and update as necessary, a list of course offerings that identifies those general education courses offered by the institution that correspond with the courses included in the course numbering system.

(5) All credits earned by a student in any general education course identified as corresponding with a course included in the course numbering system shall be automatically transferable among all higher education institutions upon transfer and enrollment of the student. All higher education institutions in Colorado shall participate in the course numbering system. The commission shall adopt such policies and guidelines as may be necessary for the implementation of this section. Each governing board shall modify its existing policies as may be necessary to accept the transfer of these credits.

(6) (a) The council shall devise and recommend to the commission procedures for exchanging information to document students' success in transferring among higher education institutions. The commission shall adopt and implement such procedures.

(b) The commission, in consultation with the governing boards and the higher education institutions, shall design and implement a statewide database to implement the provisions of this section.

(7) The commission may accept any public or private gifts, grants, or donations given for the purpose of implementing this section. Any such gifts, grants, or donations shall be credited to the course numbering fund, which fund is hereby created in the state treasury. Moneys credited to the fund are hereby continuously appropriated to the commission for use in offsetting the costs incurred by the commission in implementing this section and for allocation to the governing boards to offset the costs incurred by the governing boards in implementing this section. All interest derived from the deposit and investment of moneys in the course numbering fund shall be credited to said fund. Any amount remaining in the course numbering fund at the end of any fiscal year shall remain in said fund and shall not be credited or transferred to the general fund or to any other fund.



§ 23-1-109. Duties and powers of the commission with regard to off-campus instruction

(1) The general assembly declares its intent that the state-supported institutions of higher education may engage in instruction off the geographic boundaries of their campuses.

(2) The commission shall define, after consultation with the governing boards of institutions, the geographic and programmatic service areas for each state-supported institution of higher education. No such institution shall provide instruction off-campus in programs or in geographic areas or at sites not approved by the commission, unless otherwise provided by law.

(3) The general assembly declares its intent that all instruction at two-year institutions, including the first two years of instruction at Adams state university and Colorado Mesa university, shall be funded throughout the institutions' commission-approved service area on the same basis as on-campus instruction.

(4) The department shall administer any centralized, statewide extension and continuing education program of instruction that may be offered by any state-supported baccalaureate and graduate institution. All instruction offered outside the geographic boundaries of the campus, including instruction delivered by television or other technological means, shall be a part of this program unless exempted by policy and action of the commission.

(5) The commission shall set policies, after consultation with the governing boards of institutions, which define which courses and programs taught outside the geographic boundaries of the campus may be eligible for general fund support. The commission may include funding for those courses and programs in its systemwide funding recommendations to the general assembly.



§ 23-1-109.3. Duties and powers of the commission with regard to student data - memorandum of understanding

Notwithstanding the provisions of section 22-2-111 (3)(a), C.R.S., the commission shall enter into a memorandum of understanding on or before September 1, 2006, with the state board of education to adopt a policy to share student data. At a minimum, the policy shall ensure that the exchange of information is conducted in conformance with the requirements of the federal "Family Educational Rights and Privacy Act of 1974", as amended, 20 U.S.C. sec. 1232g, and all federal regulations and applicable guidelines adopted in accordance therewith. The policy shall additionally require the department, upon request, to share student data with qualified researchers. For purposes of this section, qualified researchers shall include, but need not be limited to, institutions of higher education, school districts, and public policy research and advocacy organizations.



§ 23-1-109.7. Duties and powers of the commission with regard to the provision of educational services

(1) (Deleted by amendment, L. 2014.)

(2) Beginning July 1, 2005, the commission is responsible for ensuring the provision of postsecondary educational services pursuant to part 3 of article 18 of this title 23. The department of higher education on behalf of the commission shall annually enter into fee-for-service contracts with one or more governing boards of institutions of higher education pursuant to section 23-18-303 to provide the higher education services specified in section 23-18-301.

(3) The commission shall make annual funding recommendations to the general assembly and the governor regarding the funding necessary for the department of higher education to contract on the commission's behalf for the provision of higher education services in the state, including but not limited to the services specified in sections 23-18-301 and 23-18-303. The general assembly shall annually appropriate to the commission an amount of general fund moneys to carry out the purposes of this section.



§ 23-1-109.8. Duties and powers of the commission with regard to employment first policies

(1) The commission shall facilitate employment first policies and practices by providing department input and assistance to the employment first advisory partnership described in section 8-84-303, C.R.S., in carrying out its duties.

(2) The department shall present the reports and recommendations of the employment first advisory partnership to the department's legislative committee of reference pursuant to section 8-84-303 (7), C.R.S.



§ 23-1-110. Organization, meetings, and staff

(1) The commission shall adopt its own rules of procedure, shall elect a chairman, a vice-chairman, and such other officers as it deems necessary, and shall keep a record of its proceedings, which shall be open to public inspection. Meetings of the commission shall be open to the public at all times; but, by a two-thirds vote of the members present at any meeting, the commission may go into executive session for consideration of personnel matters in accordance with part 4 of article 6 of title 24, C.R.S. No final policy decision, resolution, rule, regulation, or formal action and no action approving a contract calling for the payment of money shall be adopted or approved at any executive session.

(2) (a) The governor shall appoint, with the consent of the senate, an executive director qualified by substantial training and experience in the field of higher education. The executive director shall be the executive officer of the commission and the department, shall serve at the pleasure of the governor, and shall receive compensation commensurate with the duties of the office as determined by the governor. The duties and responsibilities of the executive director shall be discharged in accordance with the policies, procedures, and directives of the commission and the department. The executive director shall employ such professional and clerical personnel as deemed necessary to carry out the duties and functions of the commission and the department. Offices held by the executive director and professional personnel are declared to be educational in nature and not under the state personnel system.

(b) (Deleted by amendment, L. 2008, p. 1474, § 11, effective May 28, 2008.)

(3) The executive director shall conduct all studies and programs of the commission and coordinate such studies and programs with those of other state agencies having duties and functions concerned with higher education, so as to avoid duplication of programs and staff.

(4) The executive director shall review and approve or deny any proposed action or recommendation of the private occupational school board acting pursuant to article 64 of this title 23.



§ 23-1-112. Tuition - reciprocal agreements

Except as provided in section 23-1-108 (10), the commission shall identify those circumstances where the waiving of the nonresident differential in tuition rates, on a reciprocal basis with other states, would enhance educational opportunities for Colorado residents. Relative to such identified circumstances, the commission shall negotiate with the other states involved with the objective of establishing reciprocal agreements for the waiving of the nonresidential differential for Colorado residents attending state institutions of higher education in other states in exchange for Colorado state institutions of higher education waiving the nonresident differential for residents of the other states. Agreements negotiated between Colorado and other states shall provide for an equal number of resident and nonresident students to be exchanged between the states. Upon successful completion of such negotiations, the commission may identify the numbers of Colorado residents by grade level whose educational opportunities would be enhanced and the numbers of nonresident students by grade level for whom the nonresident differential is to be waived by the Colorado state institutions of higher education and may direct that the state institutions of higher education grant such waivers. The commission shall establish regulations for the administration of this section, based on the application of the closest college concept, and for the reporting to the general assembly of the numbers of students to whom the waivers are given.



§ 23-1-113. Commission directive - admission standards for baccalaureate and graduate institutions of higher education - policy - report - definitions

(1) (a) The commission shall establish and the governing boards shall implement academic admission standards for first-time freshmen and transfer students at all state-supported baccalaureate and graduate institutions of higher education in the state. The commission shall establish and may subsequently review and amend the standards after consultation with the governing boards of institutions. The academic admission standards for students who do not have in-state status, as determined pursuant to section 23-7-103, shall equal or exceed those established for determining admission of in-state students.

(b) The standards established for first-time admitted freshman students shall use a combination of high school academic performance indicators and national assessment test scores for eligibility criteria. The academic performance indicators may include, but are not limited to, grade point average, class rank, and content standard performance level assessments. The criteria established and the specified performance levels shall be consistent with the role and mission established for each state-supported institution of higher education. In considering the high school academic performance indicators, the commission and the governing boards may take into account the rigor of a student's high school academic preparation and the academic content of the courses taken. In lieu of the established statewide criteria, each governing board may use additional criteria for up to twenty percent of the freshmen students annually admitted to each institution under the governing board's control. Students who meet the minimum criteria for admission are not guaranteed admission to the institution to which they have applied, but they are eligible for consideration.

(c) The standards established for transfer students shall use college academic performance indicators as the eligibility criteria for admitted transfer students. The academic performance indicators may include, but are not limited to, grade point average, credit hours completed, and successful completion of basic skills courses, if required and as appropriate considering the role and mission of the receiving institution. In lieu of such criteria, additional criteria may be used for up to twenty percent of the admitted transfer students. The academic admission standards and policies established for transfer students shall be consistent with the student transfer agreements established by the commission pursuant to section 23-1-108 (7)(f). Students who meet the minimum criteria for admission shall not be guaranteed admission to the institution to which they have applied, but they shall be eligible for consideration.

(d) Repealed.

(1.5) (a) (I) The commission shall establish and the governing boards shall implement a policy pursuant to section 23-1-113.3 to identify matriculated students who need basic skills courses in English and mathematics and standards and procedures whereby state institutions of higher education may offer basic skills courses as provided in section 23-1-113.3. The commission, in consultation with the governing boards, shall ensure that the policy aligns with the admission policy adopted pursuant to subsection (1) of this section. In identifying the standards for basic skills, the commission may differentiate requirements for mathematics based on the prerequisite skills needed for required courses within a student's declared program of study.

(II) As part of the policy established pursuant to this paragraph (a), the commission may authorize a state institution of higher education to provide supplemental academic instruction even though the institution is not authorized to provide basic skills courses pursuant to section 23-1-113.3. The institution may receive stipend payments from the state pursuant to section 23-18-202 on behalf of an eligible undergraduate student, as defined in section 23-18-102 (5), who is enrolled in a college-level course that includes supplemental academic instruction.

(b) Each governing board shall adopt policies and procedures that are aligned with the policy established by the commission pursuant to paragraph (a) of this subsection (1.5) and that ensure that, to the extent required by the commission policy, each matriculated student takes or has taken basic skills placement or assessment tests in English and mathematics. The institution that enrolls the student shall select which tests to use from among those that meet the standards established in the commission policy and shall administer the tests. The commission, in consultation with the governing boards, shall ensure the comparability of the placement or assessment tests for the purpose of providing consistent reporting data as such data are required by section 23-1-113.3 (4).

(c) Students identified by institutions as needing basic skills courses based on their test scores shall complete the appropriate basic skills courses by the time the student completes thirty college-level credit hours. The commission, in consultation with the governing boards, shall ensure that each student identified as needing basic skills courses receives written notification identifying which state institutions offer basic skills courses and the approximate cost and relative availability of the basic skills courses, including any online courses.

(2) Repealed.

(3) (a) (Deleted by amendment, L. 2004, p. 201, § 16, effective August 4, 2004.)

(b) (Deleted by amendment, L. 96, p. 1236, § 78, effective August 7, 1996.)

(4) The commission shall work with the state board of education to align the academic admission standards established pursuant to this section with the guidelines for high school graduation requirements developed pursuant to section 22-2-106 (1)(a.5), C.R.S. Any revised academic admission standards shall be implemented no later than the selection of the freshman class of fall 2012.

(5) (a) On or before December 15, 2009, pursuant to section 22-7-1008, C.R.S., the commission shall consult with the state board of education, and the commission and the state board of education shall negotiate a consensus and adopt the description of postsecondary and workforce readiness.

(b) On or before July 1, 2015, and on or before July 1 every six years thereafter, the commission and the state board of education may adopt revisions to the postsecondary and workforce readiness description.

(6) Repealed.

(7) Notwithstanding any provision of this section to the contrary, a student who graduates with a high school diploma that includes a postsecondary and workforce readiness endorsement based on criteria adopted by the state board and approved by the commission and the governing boards of the state institutions of higher education pursuant to section 22-7-1009, C.R.S., shall be guaranteed:

(a) To meet minimum academic qualifications for admission to, and to be eligible, subject to additional institutional review of other admission and placement qualifications, for placement into credit-bearing courses at, all open, modified open, or moderately selective public institutions of higher education in Colorado; and

(b) To receive priority consideration, in conjunction with additional admissions criteria, and to be eligible, subject to additional institutional review of other admission and placement qualifications, for placement into credit-bearing courses, at all other public institutions of higher education in Colorado. The additional admissions criteria shall be determined by each institution of higher education.

(8) (a) On or before December 15, 2013, based on adoption of the description of postsecondary and workforce readiness, the commission shall, if necessary, revise the minimum academic admission standards for first-time freshmen at all state-supported baccalaureate and graduate institutions of higher education in the state to ensure that the minimum academic admission standards are aligned with the description of postsecondary and workforce readiness adopted by the commission and the state board of education.

(b) On or before December 15, 2013, the commission shall review the policy established pursuant to paragraph (a) of subsection (1.5) of this section and the basic skills placement or assessment tests administered pursuant to subsection (1.5) of this section to ensure that the policy and tests are aligned with the postsecondary and workforce readiness description.

(c) Consistent with any revisions adopted pursuant to this section to the description of postsecondary and workforce readiness, the commission shall, if necessary, adopt revisions to the minimum academic admission standards, the policy established pursuant to paragraph (a) of subsection (1.5) of this section, and the basic skills placement or assessment tests to ensure continued alignment with the postsecondary and workforce readiness description.

(d) In revising the minimum academic admission standards, the policy established pursuant to paragraph (a) of subsection (1.5) of this section, and the basic skills placement or assessment tests pursuant to this subsection (8), the commission shall consult with the governing boards of the state institutions of higher education.

(9) Notwithstanding section 24-1-136 (11)(a)(I), on or before February 15, 2012, and on or before February 15 each year thereafter, the department of higher education shall submit to the state board of education, the department of education, and the education committees of the house of representatives and the senate, or any successor committees, a report, subject to available data, concerning the enrollment, placement and completion of basic skills courses, first-year college grades, and types of academic certificates and degrees attained at all postsecondary institutions in Colorado and the United States for the high school graduating classes of the preceding six academic years. The department of higher education shall report the information disaggregated by high school and school district of graduation, to the extent practicable, and by ethnicity, gender, financial aid status, and any other characteristic deemed relevant by the commission. The department of higher education and the department of education shall also make the report available on their respective websites.

(10) On or before February 15, 2009, and on or before February 15 each year thereafter, the department of higher education shall submit to the department of education the unit records used for its reporting purposes under this section to enable the department of education to evaluate the effectiveness of the alignment of the preschool through postsecondary education systems in preparing students who demonstrate postsecondary and workforce readiness and subsequently succeed in postsecondary education and to enable the department of higher education to disseminate the unit records to the appropriate school districts.

(11) As used in this section, unless the context otherwise requires:

(a) "Academic skills courses" means courses that teach the basic academic skills necessary to succeed at a postsecondary institution.

(b) "Basic skills courses" means courses that are prerequisites to the level of work expected at a postsecondary institution and include academic skills courses and preparatory courses.

(c) "National assessment test scores" include, but are not limited to, ACT test scores and SAT test scores.

(d) "Preparatory courses" means courses designed for students who demonstrate a deficient skill level in the general competencies necessary to succeed in a standard postsecondary curriculum and include but are not limited to reading courses that focus on nontechnical vocabulary, word identification, and reading of everyday material; writing courses that focus primarily on grammar, usage, punctuation, and effective sentences and paragraphs; and mathematics courses primarily covering concepts introduced in elementary and intermediate algebra and geometry.

(e) "Supplemental academic instruction" means co-requisite instruction in reading, writing, or mathematics for students with limited academic deficiencies who are placed into college-level course work that is approved for statewide transfer pursuant to section 23-1-125 (3). "Supplemental academic instruction" does not include prerequisite basic skills courses.



§ 23-1-113.2. Department directive - admission standards for students holding international baccalaureate diplomas - legislative declaration

(1) (a) The general assembly hereby finds and declares that:

(I) It is in the best interests of the state to encourage the development and adoption of innovative and effective curricula for high school students;

(II) The international baccalaureate diploma program is an established and well-respected program designed to provide innovative curricula world-wide;

(III) In most other Western educational systems, secondary education includes the equivalent of a thirteenth grade, and the international baccalaureate diploma program conforms to this approach with its rigorous course of study over two years;

(IV) A student who has successfully completed the international baccalaureate diploma program is viewed as a highly attractive student by institutions of higher education due to the student's ambition, work habits, and scholarship;

(V) Nationwide, institutions of higher education recognize the high level of academic sophistication of international baccalaureate students and many offer considerable college credit as an inducement for those students to attend their institutions;

(VI) Many Colorado international baccalaureate students leave the state to attend institutions of higher education that provide attractive offers of credit; and

(VII) It is in the best interests of Colorado to retain the state's best and brightest students who can establish permanent residency and subsequently contribute to the intellectual and economic vitality of the state.

(b) It is therefore the intent of the general assembly in enacting this section that Colorado institutions of higher education be required to adopt comprehensive and reasonable policies to offer credit to international baccalaureate students.

(2) (a) The department shall ensure that each governing board of a state-supported baccalaureate and graduate institution of higher education in the state adopt and implement, for each of the institutions under its control, a policy for the acceptance of first-time freshman students who have successfully completed an international baccalaureate diploma program.

(b) Each governing board shall report the policy adopted and implemented pursuant to paragraph (a) of this subsection (2) to the department and shall make the policy available to the public in an electronic format.

(c) Each governing board shall set the number of credits the institution may grant to a student who has successfully completed an international baccalaureate diploma program. Except as otherwise provided in paragraph (d) of this subsection (2), the number of credits granted by an institution shall be, at a minimum, twenty-four semester credits or their equivalent. Each governing board shall identify the specific general education or elective requirements that the student satisfies by having successfully completed the international baccalaureate diploma program and shall outline the conditions necessary to award the credits.

(d) Each institution may determine the level of student performance necessary to grant the credits, as measured by a student's exam performance in the specific courses constituting the international baccalaureate diploma program. An institution may only grant less than twenty-four semester credits or their equivalent if the student has received a score of less than four on an exam administered as part of the international baccalaureate diploma program, in which case the number of semester credits or their equivalent granted by the institution shall be reduced accordingly.

(3) The provisions of this section shall not apply to the Colorado school of mines while the institution is operating under a performance contract negotiated pursuant to section 23-41-104.6.



§ 23-1-113.3. Commission directive - basic skills courses - report

(1) As part of the policy adopted by the commission pursuant to section 23-1-113 (1.5)(a), the commission shall adopt and the governing boards shall implement standards and procedures whereby state institutions of higher education may offer basic skills courses, as defined in section 23-1-113 (11)(b), pursuant to this section.

(2) (a) Adams state university, Colorado Mesa university, Western state Colorado university in Chaffee and Gunnison counties, any local community college, and any community college governed by the state board for community colleges and occupational education may offer basic skills courses, as defined in section 23-1-113 (11)(b), and receive stipend payments from the state on behalf of eligible undergraduate students, as defined in section 23-18-102 (5), enrolled in basic skills courses.

(b) Except as otherwise provided in subsection (5) of this section, any state institution of higher education not specified in paragraph (a) of this subsection (2) is prohibited from offering a basic skills course, unless the course is offered by contract through any of the institutions of higher education specified in paragraph (a) of this subsection (2).

(c) Notwithstanding the provisions of paragraph (b) of this subsection (2), Metropolitan state university of Denver and the university of Colorado at Denver are prohibited from offering basic skills courses either directly or through contract with an institution specified in paragraph (a) of this subsection (2).

(3) The state board for community colleges and occupational education, local community colleges, Adams state university, Colorado Mesa university, and Western state Colorado university shall:

(a) Track all students who are required to take basic skills courses pursuant to section 23-1-113 (1.5) in order to determine whether those students successfully complete requirements for graduation;

(b) Compile data regarding student performance that describes with regard to students who take basic skills courses pursuant to section 23-1-113 (1.5):

(I) The school districts from which said students graduated;

(II) The number of said students graduating from each school district; and

(III) The basic skills for which said students require remediation; and

(c) Report annually to the department the data compiled pursuant to paragraphs (a) and (b) of this subsection (3).

(4) (a) Notwithstanding section 24-1-136 (11)(a)(I), the department shall transmit annually to the education committees of the senate and the house of representatives, or any successor committees, the joint budget committee, the commission, and the department of education an analysis of the data:

(I) Regarding students who take basic skills courses pursuant to section 23-1-113 (1.5); and

(II) Regarding the costs of providing basic skills courses pursuant to section 23-1-113 (1.5) and whether students who complete said basic skills courses successfully complete the requirements for graduation.

(b) The department shall disseminate the analysis to each school district and to public high schools within each district.

(5) Any state institution of higher education not specified in paragraph (a) of subsection (2) of this section offering a basic skills course on a cash-funded basis shall report annually to the department the same data that is required to be compiled and reported pursuant to paragraphs (a) and (b) of subsection (3) of this section.

(5.5) The institution and the department shall report the information specified in subsections (3) and (4) of this section on an individual student basis, using each student's unique student identifier.

(6) For purposes of this section, "local community college" shall include Aims community college and Colorado mountain college.



§ 23-1-113.5. Commission directive - resident admissions - definitions

(1) It is the intent of the general assembly that all state-supported institutions of higher education operate primarily to serve and educate the people of Colorado. The general assembly therefore directs the commission to develop admission policies to ensure that, beginning with the fall term of 1994 and for the fall term of each year thereafter, not less than fifty-five percent of the incoming freshman class at each state-supported institution of higher education are in-state students as defined in section 23-7-102 (5). Commencing with the fall term of 1995, this requirement shall be met if the percentage of in-state students in the incoming freshman class for the then current fall term and the two previous fall terms averages not less than fifty-five percent. Such fifty-five percent requirement shall also apply to the percentage of incoming freshmen students who are admitted based on criteria other than standardized test scores, high school class rank, and high school grade point average pursuant to section 23-1-113 (1)(b). In addition, the commission shall develop admission policies to ensure, beginning with the fiscal year which begins July 1, 1994, and for each fiscal year thereafter, that not less than two-thirds of the total student enrollment, including undergraduate and graduate students, at each campus of each state-supported institution of higher education, except the Colorado school of mines, are in-state students as defined in section 23-7-102 (5) and that not less than sixty percent of the total student enrollment, including undergraduate and graduate students, at the Colorado school of mines are in-state students as defined in section 23-7-102 (5). This requirement shall be met if, commencing with the fiscal year that begins July 1, 1995, the fraction of in-state students, as defined in section 23-7-102 (5), enrolled at each state-supported institution of higher education, except the Colorado school of mines, averages not less than two-thirds of the total fiscal year student enrollment for the then current fiscal year plus the two previous fiscal years. For the Colorado school of mines, this fraction of in-state students shall be not less than three-fifths. Such policies shall be implemented no later than July 1, 1994.

(2) (a) The provisions of subsection (1) of this section regarding the fraction of students who are in-state students attending the Colorado school of mines shall also apply to western state Colorado university.

(b) Repealed.

(c) After one hundred percent of all qualified Colorado applicants have been accepted by Adams state university, Colorado Mesa university, and Western state Colorado university, the provisions of subsection (1) of this section regarding the fraction of students who are in-state students shall cease to apply to said three state institutions of higher education.

(d) After one hundred percent of all qualified Colorado applicants have been accepted by Adams state university, Fort Lewis college, Colorado Mesa university, and Western state Colorado university, the provisions of subsection (1) of this section regarding the fraction of students who are in-state students shall cease to apply to said four state institutions of higher education.

(3) The provisions of subsection (1) of this section regarding the fraction of students who are in-state students at institutions of higher education do not apply to any Native American student who attends Fort Lewis college. The calculation of the fraction of students at Fort Lewis college who are in-state students shall exclude any Native American student attending the college.

(4) (a) The provisions of subsection (1) of this section regarding the percentage and fraction of students who are in-state students, as defined in section 23-7-102 (5), shall not apply to the university of Colorado system or to Colorado state university if the following requirements are met:

(I) The percentage of incoming freshmen admitted to the institution who are in-state students calculated on a three-year rolling average and excluding foreign students, is not less than fifty-five percent;

(II) The fraction of students enrolled at each campus of the university of Colorado system or at Colorado state university who are in-state students is not less than two-thirds of the total student enrollment at the campus or at Colorado state university, respectively, including undergraduate and graduate students, calculated on a three-year rolling average and excluding foreign students;

(III) The institution continues to admit one hundred percent of all Colorado first-time freshman applicants who meet the guaranteed admissions criteria;

(IV) The percentage of in-state students admitted to each campus of the university of Colorado system or to Colorado state university based on criteria other than standardized test scores, high school class rank, and high school grade point average pursuant to section 23-1-113 (1)(b) does not fall below the average of the percentage admitted to the campus or to Colorado state university, respectively, for the three preceding academic years; and

(V) The total number of foreign students enrolled at each specific campus of the university of Colorado system or at Colorado state university does not exceed twelve percent of the total student enrollment, including undergraduate and graduate students, enrolled at the campus or at Colorado state university, respectively.

(b) The university of Colorado and Colorado state university shall annually report to the commission information demonstrating that qualified in-state students are not displaced or denied admissions as a result of the provisions of this subsection (4) and that any increase in the enrollment of foreign students at a specific campus of the university of Colorado system or at Colorado state university is a result of increased capacity at the campus or at Colorado state university, respectively.

(c) For purposes of this subsection (4), "foreign student" means a student who is counted as foreign and present in the United States on a nonimmigrant visa.

(5) (a) Notwithstanding any provision of this section to the contrary, beginning in the fall semester of 2013, a state-supported institution of higher education or a campus of the institution may count each Colorado scholar who enrolls at the institution or the campus of the institution as two in-state students for purposes of calculating the percentages and fractions of in-state students required in this section.

(b) Notwithstanding any provision of this section to the contrary, beginning in the fall semester of 2013, a state-supported institution of higher education or a campus of the institution meets the requirements specified in subparagraph (IV) of paragraph (a) of subsection (4) of this section if the percentage of in-state students admitted to the institution or to each campus of the institution based on criteria that are in lieu of the established statewide criteria as provided in section 23-1-113 (1)(b) plus the percentage of in-state students enrolling as Colorado scholars exceeds the percentage of nonresident students admitted to the institution or to each campus of the institution based on criteria that are in lieu of the established statewide criteria.

(c) The provisions of this subsection (5) apply only to a state-supported institution of higher education, or to a campus of the institution, that establishes and funds a Colorado scholar program.

(d) Notwithstanding any provision of this subsection (5) to the contrary, the number of Colorado scholars that each institution counts for purposes of subparagraphs (a) and (b) of this subsection (5) in an academic year shall not exceed eight percent of the total number of in-state students that the institution counts in the applicable fraction or percentage in that academic year.

(e) As used in this subsection (5):

(I) "Colorado scholar" means an in-state student who is eligible to participate in an institutional Colorado scholar program and is designated by the state-supported institution of higher education as a Colorado scholar. A student is eligible to participate in a Colorado scholar program only if the student graduates in the top ten percent of the student's high school class or graduates with at least a 3.75 grade point average, having completed a highly rigorous college preparatory curriculum, and meets any additional criteria established by the institution.

(II) "Colorado scholar program" means an institutional program or group of programs that awards institutional financial aid or scholarships to undergraduate, degree-seeking, in-state students, with the goal of attracting in-state students to and retaining them in Colorado institutions of higher education. A state-supported institution of higher education shall provide each student who is designated as a Colorado scholar for purposes of paragraphs (a) and (b) of this subsection (5) at least two thousand five hundred dollars in annual financial aid or scholarship moneys through the institution's Colorado scholar program.



§ 23-1-113.7. Commission directive - nursing programs - employer-based gift and scholarship fund - legislative declaration

(1) The general assembly recognizes the need to provide a high quality trained workforce necessary for the delivery of quality care to seniors and other individuals. The general assembly further recognizes that limiting the number of students participating in nursing programs in the state-supported institutions of higher education frustrates the goal of delivering quality care to the number of those in need.

(2) The commission shall develop admissions policies for nursing programs at state-supported institutions of higher education that, subject to the availability of funds through the more nurses for Colorado fund created pursuant to subsection (4) of this section, allow for a greater number of students to be admitted to nursing education programs on or after July 1, 2002, who would otherwise not be admitted because of the limit on the number of students that the institution accepted in its nursing program prior to July 1, 2002.

(3) The commission shall direct the governing boards of state supported institutions of higher education with nursing programs to allow additional students of nursing to be admitted when there are sufficient funds available through the more nurses for Colorado fund created pursuant to subsection (4) of this section to support the increased costs associated with such students.

(4) There is hereby created in the office of the state treasurer the more nurses for Colorado fund. Such fund shall consist of gifts, grants, and donations from private entities and shall be continuously appropriated by the general assembly. Such moneys shall be used by the commission solely to support the development of additional capacity to allow a greater number of students to be admitted to the nursing programs in the state-supported institutions of higher education. Such moneys shall constitute gifts for the purposes of calculating fiscal year spending pursuant to section 20 of article X of the Colorado constitution.

(5) It is the intent of the general assembly that no general fund dollars be appropriated for the purposes of implementing the requirements of this section.



§ 23-1-119. Department directive - transition between K-12 education system and postsecondary education system

(1) The general assembly hereby finds and declares that, in order for students to succeed at state-supported institutions of higher education, the Colorado public system of elementary and secondary education must have provided students with the skills and abilities necessary to make the transition to the postsecondary system. The general assembly further recognizes that the establishment of goals and standards for providing transition skills and abilities is the prerogative of the elementary and secondary public education system. The general assembly recognizes that, in establishing these goals and standards, the elementary and secondary education system should be in communication with the postsecondary education system regarding the skills and abilities that are needed to succeed in higher education. It is therefore the intent of the general assembly that the department, in consultation with the department of education, adopt necessary policies and procedures to facilitate the transition for students between the two systems.

(2) In consultation with the state board of education, appropriate school boards, and governing boards of state-supported institutions of higher education, the department and the governing boards shall adopt necessary policies and procedures to promote the establishment of a mechanism for postsecondary institutions to report back to the secondary public education system concerning:

(a) The skills and abilities, and the level of proficiency thereof, that first-year students at such postsecondary institutions need to have in order to succeed;

(b) The level of proficiency in such skills and abilities currently exhibited by first-year students;

(c) The level of achievement currently exhibited by first-year students; and

(d) Any other information that will provide a better transition for students between the two education systems.

(3) In consultation with the state board of education, governing boards of state-supported institutions of higher education, and appropriate school district boards, the department shall aid the elementary and secondary public education system and the postsecondary public education system in establishing a network to connect the faculty of postsecondary institutions with the teachers in school districts for the purpose of exchanging information.

(4) For purposes of this section, "postsecondary" means related to instruction of students over the age of seventeen years who are not enrolled in a regular program of kindergarten through grade twelve in a public, independent, or parochial school.

(5) Repealed.



§ 23-1-119.1. Department directive - notice of postsecondary educational opportunities and higher education admission guidelines

(1) Annually, beginning in the spring of 2006, upon receipt of the names and mailing addresses of students enrolled in the eighth grade from the board of education of each school district in Colorado and the state charter school institute, the department shall provide notice of postsecondary educational opportunities to the parents or legal guardians of all eighth-grade students enrolled in public schools in the state. At a minimum, the notice shall specify:

(a) The Colorado commission on higher education's higher education admission guidelines and an explanation that compliance with the higher education admission guidelines is necessary for acceptance, but is not a guarantee of admission, to a state-supported institute of higher education;

(b) A student's potential need for remedial education and any related financial obligations that may fall to the student's parent or legal guardian if the student desires to apply to a state-supported, four-year college or university in Colorado but does not meet the higher education admission guidelines;

(c) A student who fails to pass a course listed in the higher education admission guidelines may enroll in a remedial course, successful completion of which will satisfy the requirements of the higher education admission guidelines;

(d) The availability of and instructions for acquiring information regarding financial assistance to attend an institution of higher education, including stipend amounts, tuition, and other financial aid;

(e) The annual state stipend amount as determined pursuant to section 23-18-202;

(f) The annual cost of in-state tuition for attendance at a public higher education institution in the state;

(g) The amount of the student's share of tuition as determined pursuant to section 23-18-207; and

(h) Notification that the stipend amount and the amount of tuition may change annually.



§ 23-1-119.2. Commission directive - notice of college preparatory courses for high school students

(1) The commission shall adopt a policy on or before October 1, 2005, to:

(a) Obtain, on or before June 1 of each school year, from the appropriate test administrators the names and mailing addresses of all students enrolled in Colorado public schools who take a standardized, curriculum-based, achievement college entrance exam or a precollegiate exam;

(b) Beginning in the spring of 2006, send an annual notice concerning college preparatory courses to the parent or legal guardian of each student who takes a standardized, curriculum-based, achievement, college entrance exam or a precollegiate exam. The commission shall send the notice to the parent or legal guardian prior to the start of a student's twelfth-grade year if the student took the standardized, curriculum-based, achievement, college entrance exam, or prior to the start of a student's eleventh-grade year if the student took the precollegiate exam. At a minimum, the notice must include:

(I) A detailed description of what constitutes an inadequate score in mathematics, writing, or reading, based on the higher education admission guidelines established by the commission;

(II) Information regarding a student's ability to take basic, precollegiate skills courses while enrolled in a public high school; and

(III) Notice that a student's parent or legal guardian may contact the school in which the student is enrolled if he or she desires to develop a plan for the student to address the course work needed to meet the higher education admission guidelines adopted by the commission.



§ 23-1-119.3. Department directive - exchange of student records

(1) The department of higher education and the department of education shall establish a procedure that allows for the direct, electronic exchange of student unit record data for students enrolled in Colorado public high schools.

(2) Notwithstanding the provisions of section 22-2-111 (3)(a), C.R.S., the department of higher education, in collaboration with the department of education, shall identify the student data relevant to high school students' transitions to the postsecondary system to which the department of education has access and that shall be shared with the department of higher education.

(3) The department of education shall collect student authorization for the transfer of data where necessary and practicable through existing systems for the collection of student data.

(4) The implementation of the data exchange procedure established pursuant to this section and section 22-7-1016.5, C.R.S., must utilize student unit record data collected and maintained by the department of education and must be administered at no charge to local education providers, public institutions of higher education, or students.

(5) The data exchange procedure established pursuant to this section and section 22-7-1016.5 must ensure that the exchange of information is conducted in compliance with all state and federal laws and regulations concerning the privacy of information, including but not limited to the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, as amended, and all federal regulations and applicable guidelines adopted in accordance therewith.

(6) In compliance with all state and federal laws and regulations concerning the privacy of information, including but not limited to the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, as amended, and all federal regulations and applicable guidelines adopted in accordance therewith, the department of higher education shall share student unit record data with Colorado public institutions of higher education for recruitment, enrollment, and placement purposes.

(7) The department of higher education may use Colorado public high school students' student unit record data to provide students with relevant information concerning the transition from high school to colleges and universities.

(8) To the extent practicable and subject to available data and resources, the department of higher education may use the data obtained pursuant to this section for purposes of fulfilling the requirements of section 23-1-119.1 and 23-1-119.2, as well as in the admission of eligible students to public institutions of higher education.



§ 23-1-120. Commission directive - incentives for improvement initiative grants

(1) The general assembly finds that state encouragement would contribute to improving the quality and efficiency of the postsecondary education system in Colorado. Therefore, the general assembly finds and declares that an incentives for improvement initiative grant program should be implemented to encourage initiatives at state institutions of higher education demonstrating innovative solutions and successful approaches to increasing efficiency, productivity, quality, and diversity in the Colorado postsecondary education system through a system of competitive matching grants to such institutions.

(2) The governing boards of state institutions of higher education, including local district community colleges, or a consortia of such institutions may apply for grants from the commission by submitting proposals for initiatives at their institutions to be designated as incentives for improvement. As used in this section, "incentives for improvement initiative" means any academic initiative of a state institution of higher education that, consistent with the statewide master plan for Colorado postsecondary education, is developed to achieve greater efficiency, productivity, quality, and diversity.

(3) The commission, after consultation with the governing boards and the education committees of both houses of the general assembly, shall identify areas of statewide interest in the postsecondary education system and develop criteria to be employed in evaluating proposals for incentives for improvement at state institutions of higher education. Such criteria shall be developed on or before August 1, 1992. The criteria developed by the commission to evaluate such proposals, designate recipients, and award grants shall take into account the following:

(a) The commitment by the governing board to provide matching funds pursuant to subsection (5) of this section for a period not to exceed five years;

(b) The level of institutional commitment to the initiative measured partially in terms of the reallocation of existing resources to the support of the initiative;

(c) Whether the initiative includes measures for performance evaluation that will assist and enhance existing methods of assessment and that demonstrate how the initiative improves efficiency, productivity, quality, and diversity;

(d) Consistency with the goals identified in the statewide master plan and institutional academic master plan;

(e) The degree of collaboration with business, industry, and other public entities in forming partnerships to enhance the quality of the educational experience; and

(f) Such additional criteria as the commission may determine to be appropriate.

(4) Grant applications and proposals by the governing boards shall be submitted to the commission by November 1, 1992. Employing the criteria established pursuant to subsection (3) of this section, the commission shall designate an initial list of initiatives to be designated incentives for improvement and shall provide to the general assembly such list, an analysis of the projected funding requirements of the initiative, the proposed grants, and a plan for the support and enhancement of said initiatives. The list of initiatives and proposed grants shall be delivered to the general assembly annually, on or before January 1, commencing January 1, 1993. Initial grants may be awarded to the governing boards of such institutions for the implementation of such programs on or before July 1, 1993. Incentives for improvement designations shall be reviewed annually by the commission.

(5) (a) Any grant awarded pursuant to subsection (3) of this section shall be made annually for a period not to exceed five years, with receipt in any year of such a grant being dependent upon the state institution providing matching funds for such year from existing resources of such institution and any private contributions in the following amount:

(I) During the first three years of the initiative, an amount equaling forty to sixty percent of the annual grant; or

(II) During the fourth and fifth years of the initiative, an amount equaling sixty-five to eighty-five percent of the annual grant.

(b) In determining the precise matching fund requirements for each institution selected for an improvement initiative, the commission shall give consideration to the size of the institutional budget and the percentage of such budget that is state general fund moneys.

(6) The general assembly may make a separate annual appropriation to the commission, subject to available revenues, in an amount not to exceed one percent of the total annual department of higher education general fund appropriation to governing boards to be used to award incentives for improvement initiative grants. The total amount appropriated annually by the general assembly shall be allocated annually by the commission.

(7) The commission, in consultation with the governing boards, shall adopt policies necessary to carry out the direction of this section and may, in furtherance of such policies, establish and implement:

(a) A peer review process involving representation of the governing boards;

(b) A schedule for directing grants to areas of statewide interest within the postsecondary education system;

(c) A method for incorporating the cost of a successful incentives for improvement initiative into the annual appropriation to the governing board of an institution implementing such initiative upon completion of the five years of matching grants for such initiative; and

(d) A system for the dissemination of information on successful and unsuccessful incentives for improvement initiatives as well as information on applying for grants under this section.

(8) Repealed.

(9) The commission shall promulgate such policies as may be necessary for the implementation of this section.



§ 23-1-120.9. Department study - teacher shortage - legislative declaration - repeal

(1) (a) The general assembly finds that:

(I) In December 2016, the department of higher education and the department of education issued the 2016 legislative report on educator preparation in Colorado. The report found that:

(A) The number of persons who completed a teacher preparation program at a Colorado college or university in the 2015-16 academic year declined by two and two-tenths percent from the previous year. This is the sixth consecutive year in which the number of teacher preparation program graduates has declined, leading to a total decline of twenty-four and four-tenths percent from 2010 through 2016. This decrease in teacher preparation program graduates is reflected in national and global statistics as well.

(B) The number of students who enroll in teacher preparation programs continues to be low, and in the 2015-16 academic year, there were significant declines in the number of students who enrolled in teacher preparation programs. The low enrollment numbers are expected to continue having a negative impact on the number of teacher preparation program graduates for the next four to five years.

(C) The number of students who enroll in undergraduate programs in math, science, and English language arts has also significantly decreased, negatively affecting the number of students who are prepared to seek teacher preparation and a teacher license in these areas; and

(D) Rural school districts continue to have difficulty recruiting and retaining teachers in the historically hard-to-staff endorsement and licensure areas of math, science, and English language arts, and the overall teacher shortage has a particularly dramatic impact on rural school districts, especially those on Colorado's eastern plains.

(II) In addition to decreasing numbers of persons entering the teaching profession, increasing numbers of teachers are leaving the profession, some after only teaching a few years, some retiring with several years' experience. Based on data from the 2011-12 and 2012-13 academic years, six and three-tenths percent of teachers left the profession during those years and eight and four-tenths percent were planning to leave either as soon as possible or as soon as a more desirable job opportunity became available.

(III) Recent research demonstrates that the factors that most influence a teacher's decision to leave the teaching profession are:

(A) Salaries and other compensation;

(B) Teacher preparation and the costs of entering the profession;

(C) Hiring practices and personnel management;

(D) Induction programs and support for new teachers; and

(E) Working conditions, including school leadership, the opportunity for professional collaboration and shared decision-making, administrative requirements, and resources for teaching and learning;

(IV) The media report that it is difficult for urban school districts to fill teaching positions and that the teacher shortage in rural school districts in Colorado is at a near crisis level; and

(V) The circumstances and the causes of teacher shortages in school districts vary widely across the state. Strategies to address the teacher shortages in various school districts must be tailored to the particular circumstances of each school district.

(b) The general assembly finds, therefore, that it is necessary that the department of higher education, in collaboration with the department of education, study the teacher shortage in Colorado to identify the reasons for the shortage and to recommend strategies for improving the recruitment and retention of teachers in all areas of the state.

(2) The department of higher education in partnership with the department of education shall create a strategic action plan to address teacher shortages in school districts and public schools within the state. The departments shall prepare the plan in collaboration with, at a minimum, institutions of higher education, a statewide organization representing school districts, a statewide organization representing boards of cooperative services, alternative teacher preparation programs, a statewide organization representing teachers, a statewide organization representing charter schools, a statewide organization representing administrators, early childhood education and development organizations, and education advocacy groups, as well as other interested persons or organizations. To the extent practicable, the departments must seek consensus among the collaborators on the recommended strategies and must indicate in the plan whether the recommended strategies are supported by consensus. In preparing the plan, the department of higher education shall, at a minimum:

(a) Examine student enrollment in and completion of traditional and alternative teacher preparation programs and recommend strategies to increase enrollments and the percentage of students completing or graduating from all teacher preparation programs;

(b) Identify financial resources available to assist students who enroll in traditional and alternative teacher preparation programs and recommend strategies to increase the amount of resources and student awareness of resources;

(c) Identify the specific subject areas, grade levels, and geographic areas of the state in which teacher shortages exist or are likely to exist within five years and strategies for addressing the shortages in these specific areas;

(d) Identify school district or school practices that create obstacles for recruitment and retention and recommend strategies for removing these obstacles and improving recruitment and retention of teachers, which may include strategies for improving induction programs;

(e) Examine relevant and credible research that identifies the common reasons teachers leave the teaching profession and otherwise identify any other reasons prevalent among Colorado teachers and recommend strategies to address these reasons;

(f) Conduct Colorado-specific research concerning the effect on student outcomes of requiring a teacher to be licensed and provide the research findings in the plan with strategies that take the research findings into account;

(g) Identify obstacles to licensure and mobility within the state and recommend strategies to reduce these obstacles, including increasing teachers' ability to transfer among school districts, identifying criteria for an expedited licensing process for licensed teachers who move to Colorado, and supporting professional preparation;

(h) Ensure that the plan takes into account differences among the school districts throughout the state when identifying strategies to address the teacher shortage in all areas of the state; and

(i) Examine and identify the anticipated costs associated with implementing the strategies identified in the plan and ensure that the plan includes strategies that do not require additional resources.

(3) On or before December 1, 2017, the department of higher education shall submit the strategic action plan to address teacher shortages in the state to the commission, the state board of education, and the education committees of the house of representatives and the senate, or any successor committees. The department of higher education shall also post the completed plan on the department website for public access.

(4) This section is repealed, effective July 1, 2018.



§ 23-1-121. Commission directive - approval of educator preparation programs - review

(1) As used in this section, unless the context otherwise requires:

(a) "Approved educator preparation program" means an educator preparation program that has been reviewed pursuant to the provisions of this section and has been determined by the commission to meet the performance-based standards established by the commission pursuant to this section and the requirements of section 23-1-108.

(a.5) "Candidate" means a person who is participating in an initial, advanced, or other preparation program for education professionals in order to enter the education profession.

(b) "Institution of higher education" means a public, private, or proprietary postsecondary institution authorized by the commission to offer educator preparation programs.

(c) (Deleted by amendment, L. 2011, (SB 11-245), ch. 201, p. 842, § 2, effective August 10, 2011.)

(d) "Program" means a planned sequence of undergraduate, post-baccalaureate, or graduate courses and experiences for the purpose of preparing teachers and other school professionals to be effective educators in prekindergarten through twelfth grade settings. A program may lead to a degree, a recommendation for a state license by the department of education, both, or neither.

(e) "Unit" means the college, school, department, or other administrative body in a college, university, or other organization with the responsibility for managing or coordinating all programs offered for the initial and advanced preparation of educators, regardless of where the programs are administratively housed in an institution.

(2) The commission shall adopt policies establishing the requirements for educator preparation programs offered by institutions of higher education. The department shall work in cooperation with the state board of education in developing the requirements for educator preparation programs. At a minimum, the requirements must ensure that each educator preparation program complies with section 23-1-125, is designed on a performance-based model, and includes:

(a) A comprehensive admission system that includes screening of a candidate's dispositions for the field in which he or she is seeking licensure, consideration of a candidate's academic preparation for entry into his or her desired endorsement area or areas, and preadmission advising for students who are considering becoming candidates. The department shall work in collaboration with the programs to define any dispositions considered to be appropriate for educators.

(b) Ongoing advising and screening of candidates by practicing educators or faculty members;

(c) Course work and field-based training that integrates theory and practice and educates candidates in the methodologies, practices, and procedures of standards-based education, as described in part 10 of article 7 of title 22, C.R.S., and specifically in teaching to the state preschool through elementary and secondary education standards adopted pursuant to section 22-7-1005, C.R.S.;

(d) A requirement that, during the course of the preparation program, each teacher candidate in an initial licensure program complete a minimum of eight hundred hours, each principal and administrator candidate complete a minimum of three hundred hours, and each other advanced degree or add-on endorsement candidate complete appropriate supervised field-based experience that relates to predetermined learning standards and includes best practices and national norms related to the candidate's endorsement;

(e) A requirement that each candidate, prior to graduation, must demonstrate the skills required for licensure, as specified by rule of the state board of education pursuant to section 22-2-109 (3), C.R.S., in the manner specified by rule of the state board;

(f) Comprehensive, ongoing assessment including evaluation of each candidate's subject matter and professional knowledge and ability to demonstrate skill in applying the professional knowledge base.

(3) The commission shall also adopt policies to ensure that each educator preparation program offered by an institution of higher education includes implementation of procedures to monitor and improve the effectiveness of the program, as well as the effectiveness of its graduates pursuant to section 22-9-105.5, C.R.S., including at a minimum the following:

(a) Periodic review by the institution of higher education offering the educator preparation program to ensure that the program meets the requirements specified by the commission pursuant to this section;

(b) Implementation of a procedure for collecting and reviewing evaluative data concerning the educator preparation program, which shall include periodic surveys of graduates and employers and educator identifier system data, pursuant to section 22-2-112 (1)(q), C.R.S., for modifying the program as necessary in response to the data collected;

(c) Implementation of a procedure for reviewing the scores achieved on the professional competency assessments required pursuant to section 22-60.5-201, C.R.S., by candidates enrolled in and graduating from the program and modifying the program as necessary to improve those scores.

(d) (Deleted by amendment, L. 2011, (SB 11-245), ch. 201, p. 842, § 2, effective August 10, 2011.)

(4) (a) (I) The department, in conjunction with the department of education, shall review each educator preparation program offered by an institution of higher education as provided in paragraph (b) of this subsection (4) and shall establish a schedule for review of each educator preparation program that ensures each program is reviewed as provided in this section not more frequently than once every five years.

(II) (Deleted by amendment, L. 2008, p. 1476, 16, effective May 28, 2008.)

(III) An institution of higher education that chooses to offer a new educator preparation program or modify an existing program, either by significantly modifying the content or modifying the geographic area in which the program is offered, shall submit the new or modified program to the department for review pursuant to this section. The commission shall adopt policies and procedures for the review of new and modified programs.

(b) Each program review conducted pursuant to paragraph (a) of this subsection (4) shall ensure that the program meets the minimum requirements adopted pursuant to subsections (2) and (3) of this section and the requirements of section 23-1-108 and any policies adopted pursuant thereto. In determining whether to initially approve or continue the approval of an educator preparation program, the commission shall consider any recommendations made by the state board of education pursuant to section 22-2-109 (5), C.R.S., concerning the effectiveness of the program content. If the state board of education recommends that a program not be approved, the commission shall follow the recommendation by refusing initial approval of the program or placing the program on probation.

(c) The department shall work cooperatively with each institution of higher education that offers an educator preparation program to obtain any data requested by the department to determine the admission and enrollment patterns, completion rates, and effectiveness of educator preparation programs offered by the institution. In addition, each institution of higher education shall, upon request from the department, prepare and submit an annual report to assist the department in reviewing the educator preparation programs pursuant to this section. The department shall collaborate with representatives from the governing boards of each institution of higher education that offer educator preparation programs in specifying the information to be included in the annual report.

(d) Following review of an educator preparation program, if the commission determines that the program does not meet the requirements specified in paragraph (b) of this subsection (4), it shall place the program on probation. The commission shall adopt policies specifying the procedures for placing a program on probation and for subsequently terminating a program, including a procedure for appeal. A program that is placed on probation shall not accept new students until the commission removes the program from probationary status. If the commission determines that termination of the approval of a program is necessary, the program shall be terminated within four years after said determination. If the commission places a program on probation based on the recommendation of the state board of education, the commission shall consult with the state board of education in determining whether the program should be reapproved or whether approval should be terminated.

(e) The commission shall adopt policies and procedures, including a procedure for appeal, to discontinue any educator preparation program at an institution of higher education that has not had any candidate successfully graduate during the previous five years.

(5) (Deleted by amendment, L. 2011, (SB 11-245), ch. 201, p. 842, § 2, effective August 10, 2011.)

(6) The department shall annually prepare a report concerning the enrollment in, graduation rates from, and effectiveness of the review of educator preparation programs authorized by the commission. In addition the report shall include data on the outcomes of graduates of educator preparation programs pursuant to section 22-2-112 (1)(q), C.R.S. The report shall also state the percentage of educator candidates graduating from each program during the preceding twelve months that applied for and received an initial license pursuant to section 22-60.5-201, C.R.S., and the percentage of the graduates who passed the assessments administered pursuant to section 22-60.5-203, C.R.S. For purposes of completing the report required pursuant to this subsection (6), the department of higher education and the department of education shall share any relevant data that complies with state and federal regulations with the other agency. The department shall provide notice to the education committees of the senate and the house of representatives, or any successor committees, that the report is available to the members of the committees upon request.

(7) The general assembly encourages the department to collaborate with national accrediting bodies of educator preparation and to offer concurrent and joint site visits to educator preparation programs at institutions of higher education to the extent feasible.

(8) On or before December 30, 2013, the commission shall review the provisions of this section and any associated commission policies and make recommendations for a new system to review, evaluate, and assist educator preparation programs regarding the requirements of Senate Bill 08-212, enacted in 2008, Senate Bill 10-191, enacted in 2010, House Bill 09-1065, enacted in 2009, Senate Bill 10-036, enacted in 2010, Senate Bill 11-245, enacted in 2011, and any laws pertaining to educator preparation programs enacted in 2013.



§ 23-1-121.7. Commission directive - paraprofessional programs

(1) The general assembly finds that:

(a) The number of paraprofessionals who assist teachers in the classroom has increased in recent years both in absolute numbers and as a proportion of all instructional staff;

(b) Paraprofessionals are a valuable asset to school districts, providing many hours of additional instructional time for students, especially as public schools are called upon to provide increasing services for children with disabilities and children for whom English is a second language;

(c) As parents are requesting and school districts are attempting to provide smaller class sizes, the prudent use of well-qualified paraprofessionals to maximize individualized instruction provides school districts with a means to reach every student and to assist every student in reaching his or her full potential;

(d) In passing the "No Child Left Behind Act of 2001", Public Law 107-110, congress has expressed the intention that all paraprofessionals working in Title I programs be highly qualified;

(e) A paraprofessional working in a Title I program may demonstrate that he or she is highly qualified in several ways, including completion of at least two years of postsecondary study, obtaining an associates or higher degree, or successfully taking an assessment selected by the state or by the employing school district that meets state and federal standards and that demonstrates knowledge of and the ability to assist in instruction of reading, writing, and mathematics;

(f) Because state and federal laws identify specific criteria for paraprofessional qualification and school districts retain flexibility for using paraprofessional instructional support services, further regulation of paraprofessionals, including certification or licensing, is not required;

(g) To assist school districts in identifying highly qualified paraprofessionals, community colleges and four-year institutions of higher education are strongly encouraged to provide education paraprofessional preparation programs, and it is useful to create a procedure for approval of education paraprofessional preparation programs.

(2) As used in this section, unless the context otherwise requires, "paraprofessional" means a person who is trained to assist a licensed teacher or special services provider.

(3) Repealed.

(4) At a minimum, an approved education paraprofessional preparation program shall:

(a) Be aligned with federal and state standards for paraprofessionals;

(b) Consist of courses designed to convey to a student knowledge in reading, writing, mathematics, and science, and the skills necessary to assist a licensed teacher in teaching reading, writing, mathematics, and science;

(c) Be aligned with statewide transfer agreements.



§ 23-1-125. Commission directive - student bill of rights - degree requirements - implementation of core courses - competency test - prior learning

(1) Student bill of rights. The general assembly hereby finds that students enrolled in public institutions of higher education shall have the following rights:

(a) Students should be able to complete their associate of arts and associate of science degree programs in no more than sixty credit hours or their baccalaureate programs in no more than one hundred twenty credit hours unless there are additional degree requirements recognized by the commission;

(b) A student can sign a two-year or four-year graduation agreement that formalizes a plan for that student to obtain a degree in two or four years, unless there are additional degree requirements recognized by the commission;

(c) Students have a right to clear and concise information concerning which courses must be completed successfully to complete their degrees;

(d) Students have a right to know which courses are transferable among the state public two-year and four-year institutions of higher education;

(e) Students, upon completion of core general education courses, regardless of the delivery method, should have those courses satisfy the core course requirements of all Colorado public institutions of higher education;

(f) Students have a right to know if courses from one or more public higher education institutions satisfy the students' degree requirements;

(g) A student's credit for the completion of the core requirements and core courses shall not expire for ten years from the date of initial enrollment and shall be transferrable.

(2) Degree requirements. The commission shall establish a standard of a one-hundred-twenty-hour baccalaureate degree, not including specific professional degree programs that have additional degree requirements recognized by the commission.

(3) Core courses. The department, in consultation with each Colorado public institution of higher education, is directed to outline a plan to implement a core course concept that defines the general education course guidelines for all public institutions of higher education. The core of courses shall be designed to ensure that students demonstrate competency in reading, critical thinking, written communication, mathematics, and technology. The core of courses shall consist of at least thirty credit hours but shall not exceed forty credit hours. Individual institutions of higher education shall conform their own core course requirements with the guidelines developed by the department and shall identify the specific courses that meet the general education course guidelines. Any such guidelines developed by the department shall be submitted to the commission for its approval. In creating and adopting the guidelines, the department and the commission, in collaboration with the public institutions of higher education, may make allowances for baccalaureate programs that have additional degree requirements recognized by the commission. If a statewide matrix of core courses is adopted by the commission, the courses identified by the individual institutions as meeting the general education course guidelines shall be included in the matrix. The commission shall adopt such policies to ensure that institutions develop the most effective way to implement the transferability of core course credits.

(4) Competency testing. On or before July 1, 2010, the commission shall, in consultation with each public institution of higher education, define a process for students to test out of core courses, including specifying use of a national test or the criteria for approving institutionally devised tests. Beginning in the 2010-11 academic year, each public institution of higher education shall grant full course credits to students for the core courses they successfully test out of, free of tuition for those courses.

(4.5) Prior learning. Beginning in the 2013-14 academic year, each public institution of higher education shall adopt and make public a policy or program to determine academic credit for prior learning.

(5) Nonpublic institutions of higher education. (a) (I) A nonpublic institution of higher education may choose to conform its core course requirements with, or adopt core course requirements that meet, the general education course guidelines developed by the department pursuant to subsection (3) of this section and identify the specific courses that meet the general education course guidelines. The nonpublic institution of higher education may require all of the students enrolled in the institution to take the core course requirements that are conformed or adopted as provided in this paragraph (a) or may require only those students who are concurrently enrolled, pursuant to article 35 of title 22, C.R.S., in a high school and in the nonpublic institution of higher education to take said core course requirements.

(II) The core course requirements that a nonpublic institution of higher education conforms or adopts pursuant to this paragraph (a) shall comply with the number of credit hours required by the department and shall include courses in each of the subject areas identified by the department. The nonpublic institution of higher education shall submit to the department a description of its core course requirements with the initial review fee established pursuant to paragraph (c) of this subsection (5), and the department shall determine whether the nonpublic institution's core course requirements comply with the department's general education course guidelines. If the department determines that the nonpublic institution of higher education's core course requirements comply with the guidelines, then the nonpublic institution's core course credits shall be transferable to public institutions of higher education, and the nonpublic institution of higher education shall accept transfers of core course credits from the public institutions of higher education.

(b) A nonpublic institution of higher education that chooses to seek transferability of its core course credits pursuant to paragraph (a) of this subsection (5) shall, prior to the beginning of each academic year in which it seeks transferability, allow the department to review its general education core course requirements and its general education courses to ensure that they continue to meet the general education core course guidelines. The department may assess a fee as provided in paragraph (c) of this subsection (5) to offset the costs of the annual review.

(c) The commission, in consultation with the department, shall establish the amounts of the initial review fee and the annual review fee of a nonpublic institution of higher education's general education core course requirements and core courses, which amounts shall not exceed the direct and indirect costs incurred by the department in initially reviewing and in annually reviewing the nonpublic institution's general education core course requirements and core courses. The department is authorized to collect the fees from nonpublic institutions of higher education as provided in paragraphs (a) and (b) of this subsection (5).

(d) On or before March 1, 2016, the commission shall submit to the education committees of the senate and the house of representatives, or any successor committees, a report concerning the implementation of this subsection (5). At a minimum, the report shall include:

(I) The names of the nonpublic institutions of higher education that are participating in the general education core course requirements;

(II) The number of students who have transferred core course credits to or from a nonpublic institution of higher education;

(III) Any issues that have arisen in the course of implementing this subsection (5); and

(IV) Any recommendations for changes to this subsection (5).

(e) As used in this subsection (5), "nonpublic institution of higher education" means an educational institution operating in this state that:

(I) Does not receive state general fund moneys in support of its operating costs;

(II) Admits as regular students only persons having a high school diploma or the recognized equivalent of a high school diploma;

(III) Is accredited by an accrediting agency or association approved by the United States department of education;

(IV) Provides an educational program for which it awards a bachelor's degree or a graduate degree;

(V) Is authorized by the department of higher education to do business in Colorado pursuant to section 23-2-103.3;

(VI) Maintains a physical campus or instructional facility in Colorado; and

(VII) Has been determined by the United States department of education to be eligible to administer federal financial aid programs pursuant to Title IV of the federal "Higher Education Act of 1965", as amended.



§ 23-1-126. Commission directive - nursing programs

(1) The general assembly finds that Colorado is facing a shortage of nurses. It is determined by the general assembly that because nurses are crucial and integral to the health and welfare of the people of Colorado, it is therefore in the public interest to enhance educational opportunities for individuals pursuing a career in nursing.

(2) The commission shall evaluate and implement two-year educational programs for professional registered nursing. The commission shall adopt any necessary policies and rules for the implementation of a two-year program for professional registered nursing.



§ 23-1-127. Commission directive - regional education providers - criteria

(1) The general assembly finds, determines, and declares that:

(a) The Colorado commission on higher education can better serve the citizens of this state by providing oversight and direction for the provision of regional education at Adams state university, Colorado Mesa university, and Western state Colorado university; and

(b) As regional education providers, Adams state university, Colorado Mesa university, and Western state Colorado university shall have as their primary goal the assessment of regional educational needs and, in consultation with the Colorado commission on higher education, the allocation of resources for the purposes of meeting those needs.

(2) A regional education provider's initiatives to meet its regional needs may include, but need not be limited to, the following:

(a) Extension of existing programs;

(b) Creation of new undergraduate programs;

(c) Development of partnerships with two-year institutions; and

(d) Facilitation of the delivery of graduate education through existing graduate institutions.

(3) The Colorado commission on higher education shall, in consultation with Adams state university, Colorado Mesa university, and Western state Colorado university, establish the criteria for designation as a regional education provider.



§ 23-1-128. Commission directive - American sign language in higher education institutions

(1) As used in this section, unless the context otherwise requires:

(a) "American sign language" means the natural language recognized globally that is used by members of the deaf community and that is linguistically complete with unique rules for language structure and use, that include phonology, morphology, syntax, semantics, and discourse.

(b) "Higher education institution" means a state-supported institution of higher education.

(2) On and after August 4, 2004, a higher education institution in the state may offer one or more elective courses in American sign language.

(3) (a) On or before December 1, 2004, the commission shall adopt the necessary policies and procedures to require higher education institutions in the state to treat American sign language as a foreign language for purposes of granting and receiving academic credit.

(b) The commission shall specify in the policies and procedures described in paragraph (a) of this subsection (3) that:

(I) A student who is enrolled in a higher education institution that offers American sign language courses may receive academic credit for the courses either by completing the courses or by demonstrating proficiency in American sign language, if the higher education institution gives credit for completing courses or demonstrating proficiency in any other foreign language;

(II) Academic credit received for either completing an American sign language course or demonstrating proficiency in American sign language may be counted toward satisfaction of any foreign language requirements of the higher education institution offering the courses, except those requirements related to the content of the academic major; and

(III) Academic credit received for either successful completion of American sign language courses in a secondary school or higher education institution or demonstrated proficiency in American sign language may be counted toward satisfaction of the foreign language entrance requirements of a higher education institution in the state.



§ 23-1-129. Commission directive - student loans

On or before July 1, 2010, the commission shall adopt the necessary policies and procedures to require state-supported institutions of higher education to participate in student loan programs supported by the federal government.



§ 23-1-131. Commission directive - associate degree completion program - legislative declaration - definitions

(1) (a) The general assembly finds and declares that, due to the demands of a global economy, the state and the nation have an increasing need for individuals with a postsecondary credential or degree. Many students begin their postsecondary education in a two-year institution and transfer to a four-year institution prior to receiving an associate degree. Some students who subsequently accumulate the credit hours necessary for an associate degree while at the four-year institution, or who leave the four-year institution prior to completing a bachelor's degree, would benefit from the award of an associate degree. The award of an associate degree not only rewards the student's efforts in attaining postsecondary education but also recognizes the investment of financial resources in postsecondary education by both the student and the state.

(b) Therefore, the general assembly declares that the state's two-year and four-year institutions should work in collaboration with the commission to develop a process that reduces a potential barrier to degree completion by providing students with information about the student's eligibility for an associate degree.

(2) As used in this section, unless the context otherwise requires:

(a) "Associate degree" means an associate of arts or associate of science degree.

(b) "Four-year institution" means a state-supported institution of higher education that is authorized to grant baccalaureate degrees.

(c) "Two-year institution" means a state-supported institution of higher education, or a local district college, that is authorized to grant associate degrees.

(3) (a) The commission shall collaborate with the governing boards of the two-year and four-year institutions to develop and coordinate a process to notify students concerning eligibility for the award of an associate degree. The notification process shall apply to students at a four-year institution who have accumulated seventy credit hours at a four-year institution and who transferred to the institution after completing the residency requirements for an associate degree at a two-year institution. The notification process developed pursuant to this section shall specify the role of the student, the department, and the two-year and four-year institutions in the process, with the role of the four-year institutions limited to providing contact information for eligible students. The notification process shall be implemented no later than the beginning of the 2013-14 academic year.

(b) The two-year and four-year institutions shall agree upon the contents of the notification to eligible students. At a minimum, the notification shall include the requirements for the degree audit by the two-year institution and information concerning the process for a student to be awarded an associate degree in the future if the degree requirements are not met or the student declines the associate degree at the time of the notification.

(c) Nothing in this section limits the ability of the governing boards of two-year and four-year institutions to develop reverse transfer agreements that are consistent with the intent of this section.

(4) Each two-year and four-year institution shall provide students with information concerning the process developed pursuant to this section.



§ 23-1-132. Commission directive - tuition waivers for exonerated persons

(1) On or before September 1, 2013, the commission shall implement a policy whereby, except as limited in this section, each institution of higher education in the state shall waive all tuition costs, including any mandatory fees associated with attendance at the institution, for an exonerated person, as defined in section 13-65-101 (3), C.R.S., and for any child of an exonerated person or custodial child of an exonerated person, as defined in section 13-65-101 (2), C.R.S., if:

(a) The exonerated person, or the child or custodial child of the exonerated person, satisfies the criteria described in subsection (2) of this section;

(b) The exonerated person, or the child or custodial child of the exonerated person, satisfies the admission requirements of the institution; and

(c) The exonerated person, or the child or custodial child of the exonerated person, remains in satisfactory academic standing in accordance with the academic policies of the institution.

(2) To receive a tuition waiver from an institution of higher education as described in subsection (1) of this section, an exonerated person or child or custodial child of an exonerated person shall apply to the institution and request such waiver in writing not later than two years after the later of the following dates:

(a) The date upon which a court issued to the state court administrator directions to compensate an exonerated person pursuant to section 13-65-103, C.R.S.; or

(b) In the case of a child or custodial child of an exonerated person, the date upon which the child graduated from high school.

(3) The policy described in subsection (1) of this section must be implemented by all state-supported institutions of higher education, including but not limited to all postsecondary institutions in the state supported in whole or in part by state funds, including community colleges, extension programs of the state-supported universities and colleges, local district colleges, and area technical colleges.



§ 23-1-133. Commission directive - bachelor of applied science degree programs - community colleges - approval

(1) (a) The state board for community colleges and occupational education, referred to in this section as the "state board", shall submit to the commission for its approval technical, career, and workforce development bachelor of applied science degree programs to be offered at one or more community colleges within the state system. The commission shall consider the following criteria in determining whether to approve a bachelor of applied science degree program:

(I) Whether the state board provides data demonstrating workforce and student demand for the degree program;

(II) The regional and professional accreditation requirements for the degree program, if applicable, and whether the college can satisfy those requirements, as appropriate, at both the institutional and program levels;

(III) Whether the state board can demonstrate that providing the degree program within the community college system is cost-effective for the student and the community college system;

(IV) Whether the state board can demonstrate that the degree program is sufficiently distinguishable from:

(A) An existing degree program at a state four-year institution of higher education that is provided to a student who resides in the community college's geographic service area, as defined by the commission pursuant to section 23-1-109 (2), without the student having to change his or her residence; or

(B) A degree program that has been successfully offered previously in conjunction with a state four-year institution of higher education, which degree program will be reinstated sooner than the degree program could be offered by the community college; and

(V) Whether the bachelor of applied science degree program could be provided through a statewide transfer agreement pursuant to section 23-1-108 (7) with an accredited state four-year institution in the community college's geographic service area or with an accredited state four-year institution of higher education that has a statewide service area, as defined by the commission pursuant to section 23-1-109 (2), that will deliver an existing bachelor of applied science program in the community college's geographic service area sooner than the degree program could be offered by the community college.

(b) In addition, in determining whether to approve a bachelor of applied science degree program, the commission:

(I) Shall consider whether the state board has met the criteria set forth in subparagraphs (I) to (IV) of paragraph (a) of this subsection (1) and whether the proposed bachelor of applied science degree program is in the best interests of the state of Colorado;

(II) Shall consult with the state board and state four-year institutions of higher education concerning whether the collaboration described in subparagraph (V) of paragraph (a) of this subsection (1) is feasible; and

(III) May consult with any state four-year institution of higher education that shares the same geographic service area, as defined by the commission pursuant to section 23-1-109 (2), concerning the proposed degree program to inform the commission of any anticipated systemwide effects of the new degree program.

(2) (a) In determining whether to approve a bachelor of applied science degree program for Aims community college pursuant to section 23-71-102, the commission shall consider the following criteria:

(I) Whether Aims community college provides data demonstrating workforce and student demand for the degree program;

(II) The regional and professional accreditation requirements for the degree program, if applicable, and whether the college can satisfy those requirements, as appropriate, at both the institutional and program levels;

(III) Whether Aims community college can demonstrate that providing the degree program within its service area is cost-effective for the student and Aims community college;

(IV) Whether Aims community college can demonstrate that the degree program is sufficiently distinguishable from:

(A) An existing degree program at a state four-year institution of higher education that is provided to a student who resides in Aims community college's geographic service area, as defined by the commission pursuant to section 23-1-109 (2), without the student having to change his or her residence; or

(B) A degree program that has been successfully offered previously in conjunction with a state four-year institution of higher education, which degree program will be reinstated sooner than the degree program could be offered by the community college; and

(V) Whether the bachelor of applied science degree program could be provided through a statewide transfer agreement pursuant to section 23-1-108 (7) with an accredited state four-year institution in Aims community college's geographic service area or with an accredited state four-year institution of higher education that has a statewide service area, as defined by the commission pursuant to section 23-1-109 (2), that will deliver an existing bachelor of applied science program in Aims community college's geographic service area sooner than the degree program could be offered by Aims community college.

(b) In addition, in determining whether to approve a bachelor of applied science degree program, the commission:

(I) Shall consider whether Aims community college has met the criteria set forth in subparagraphs (I) to (IV) of paragraph (a) of this subsection (2) and whether the proposed bachelor of applied science degree program is in the best interests of the state of Colorado;

(II) Shall consult with Aims community college and state four-year institutions of higher education concerning whether the collaboration described in subparagraph (V) of paragraph (a) of this subsection (2) is feasible; and

(III) May consult with any state four-year institution of higher education that shares the same geographic service area, as defined by the commission pursuant to section 23-1-109 (2), concerning the proposed degree program to inform the commission of any anticipated systemwide effects of the new degree program.



§ 23-1-134. Department directive - open educational resource initiatives - council created - report - definitions - legislative declaration - repeal

(1) The general assembly finds that the costs of textbooks and instructional materials have risen to exorbitant levels, increasing the costs for a first-year student enrolled in a community college by as much as twenty-two percent above the student's tuition and fees. Because of the high price of textbooks, some students, especially low-income students, do not buy the textbooks required for a course, resulting in significant negative educational impacts, including in some cases failing the course. Students may also choose to withdraw from a course because of the high cost of the textbooks that the course requires. Several institutions of higher education across the country have begun participating in open educational resources consortia that make textbooks, syllabi, course activities, and readings available to students online for no cost, resulting in significant student savings. It is appropriate to consider initiatives to increase the use of open educational resources in public institutions of higher education to provide cost savings and other educational benefits for students enrolled in public institutions of higher education, including those students who are concurrently enrolled in high school and postsecondary courses.

(2) As used in this section, unless the context otherwise requires:

(a) "Council" means the open educational resources council created in subsection (3) of this section.

(b) "Open educational resources" means high-quality teaching, learning, and research resources that reside in the public domain or have been released under an intellectual property license that permits free use or repurposing by others and may include other resources that are legally available and available to students for free or very low cost. Open educational resources may include full courses, course materials, modules, textbooks, faculty-created content, streaming videos, tests, software, and other tools, materials, or techniques used to support access to knowledge.

(c) "Public institution of higher education" means the state institutions of higher education, as defined in section 23-18-102 (10)(a), the local district colleges, and the area technical colleges.

(3) (a) There is created in the department of higher education the open educational resources council, which is comprised of the following members:

(I) Ten persons from public institutions of higher education appointed by the executive director as follows:

(A) Four faculty members;

(B) Three library professionals;

(C) One instructional design expert;

(D) One informational technology expert; and

(E) One administrator;

(II) The executive director of the department of higher education or his or her designee;

(III) The commissioner of education appointed pursuant to section 1 (2) of article IX of the state constitution, or his or her designee; and

(IV) The person executing the duties of the state librarian, if different from the commissioner of education as provided in section 24-90-104, or his or her designee.

(b) The executive director shall appoint the members of the council by July 1, 2017. In appointing the members of the council, the executive director shall ensure that the council includes at least three representatives from two-year public institutions of higher education and at least three representatives from four-year public institutions of higher education, including research universities. To the extent practicable, the executive director shall appoint persons from areas throughout the state who are representative of the demographics of the state.

(c) The executive director shall convene the first meeting of the council no later than July 15, 2017. At the first meeting, the council members shall select a member to serve as chair of the council and a member to serve as vice-chair of the council. The council shall meet as often as necessary at the call of the chair to complete its duties.

(d) The members of the council serve without compensation but may be reimbursed for reasonable and necessary expenses incurred in serving on the council, as determined by the department.

(4) The council shall:

(a) Work with the entity with which the department contracts as provided in subsection (6) of this section to review and evaluate the extent to which each public institution of higher education is using open educational resources and options for and obstacles to increasing the use of open educational resources in public institutions of higher education. The council shall ensure that the evaluation is completed no later than October 20, 2017.

(b) Solicit input concerning the use of open educational resources from, at a minimum, school districts, charter schools, any public institutions of higher education that do not have a representative on the council, students enrolled in public institutions of higher education, representatives of campus bookstores, and representatives of companies that publish textbooks for postsecondary courses;

(c) Based on the results of the evaluation, recommend initiatives for increasing the use of open educational resources that are likely to result in cost savings and other educational benefits for students enrolled in public institutions of higher education, including students who are concurrently enrolled in high school and postsecondary courses as provided in article 35 of title 22. The council shall examine a range of initiatives and consider the effectiveness of initiatives implemented in other states. The recommended initiatives may include but are not limited to:

(I) Identifying open educational resource materials that are associated with the core general education courses identified pursuant to section 23-1-125 (3) and the core competencies identified for career and technical education credentials and determining the best mechanism to assist faculty and students in identifying, accessing, and using these materials. In considering these issues, the council may include recommendations concerning methods for ensuring that identified materials are of high quality, are legally available for use, and remain current.

(II) Developing recommendations for a grant program to promote adoption and use of open educational resources on a regional or statewide basis. The grant program may provide funding for, but need not be limited to, the following:

(A) Staff development and training and technology support;

(B) Faculty incentives tied to implementation and use of open educational resources;

(C) Efforts to create and brand entire courses or sections of courses as free-material, open-educational-resource courses; and

(D) Incentives and support for libraries at public institutions of higher education or libraries in concurrent enrollment sites to improve the existing infrastructure in libraries for storing, accessing, and sharing learning materials among students, faculty, and institutions; and

(III) Identifying strategies to leverage the open educational resource work and knowledge at one public institution of higher education into a knowledge base for other institutions, which may include active sharing of materials, methods, and technology platforms; marketing of the open educational resources; professional development for faculty and training for students in the use of open educational resources; and conferences promoting the creation and use of open educational resources.

(5) In recommending initiatives, the council shall include methods for evaluating the success of each recommended initiative, including procedures for evaluating cost savings to students based on the use of open educational resource materials in courses and sections. The evaluation may include other components such as assessing the effectiveness of program processes and materials and assessing faculty and student awareness of the initiative.

(6) By August 1, 2017, the department, in accordance with the applicable provisions of the "Procurement Code", articles 101 to 112 of title 24, shall contract with an entity to review and evaluate the extent to which each public institution of higher education is using open educational resources and options for and obstacles to increasing the use of open educational resources in public institutions of higher education. The entity shall complete the review and submit a report to the council and the department by October 20, 2017.

(7) The council shall prepare a report that includes the report prepared pursuant to subsection (6) of this section and the council's recommended initiatives for supporting and expanding the use of open educational resources in Colorado. The council shall submit the report by November 20, 2017, to the joint budget committee of the general assembly and the education committees of the senate and the house of representatives, or any successor committees.

(8) This section is repealed, effective July 1, 2018.






Article 1.5 - Statewide Enrollment Plan



Article 2 - Degrees - Honorary - Academic Achievement

§ 23-2-101. Legislative declaration

The general assembly declares that this article is enacted for the general improvement of the educational programs available to the residents of the state of Colorado; to establish high standards for the education of such residents; to prevent misrepresentation, fraud, and collusion in offering such educational programs to the public; to eliminate those practices relative to such programs which are incompatible with the public interest; and to protect, preserve, foster, and encourage the educational programs offered by private educational institutions which meet generally recognized criteria of quality and effectiveness as determined through voluntary accreditation. To these ends, this article shall be liberally construed.



§ 23-2-102. Definitions

As used in this article 2, unless the context otherwise requires:

(1) "Alternate enrollment" means the opportunity for a student enrolled in a private college or university that ceases operation to meet the student's educational objectives through education provided by another authorized private college or university, a community college, an area technical college, or any other educational arrangement acceptable to the department and the commission.

(2) "Authorization" means the authorization granted to a private college or university or seminary or religious training institution by the commission as provided in this article and the policies adopted pursuant to this article. Authorization is not an endorsement of the institution by either the commission or the department.

(3) "Commission" means the Colorado commission on higher education created pursuant to section 23-1-102.

(4) "Degree" means a statement, diploma, certificate, or other writing in any language that indicates or represents, or that is intended to indicate or represent, that the person named thereon is learned in or has satisfactorily completed a prescribed course of study in a particular field of endeavor or that the person named thereon has demonstrated proficiency in a field of endeavor as a result of formal preparation or training.

(5) "Department" means the department of higher education created and existing pursuant to section 24-1-114, C.R.S.

(6) "Enrollment agreement" means the contract prepared by a private college or university or seminary or religious training institution that a student signs to indicate agreement to the terms of admission, delivery of instruction, and monetary terms as outlined in the institution's student handbook or catalog.

(7) "Governing board" means the elected or appointed group of persons that oversees and controls a private college or university or a seminary or religious training institution.

(8) "Honorary degree" means a statement, diploma, certificate, or other writing in any language that indicates or represents, or that is intended to indicate or represent, that the person named thereon is learned in a field of public service or has performed outstanding public service or that the person named thereon has demonstrated proficiency in a field of endeavor without having completed formal courses of instruction or study or formal preparation or training.

(9) "Out-of-state public institution" means an institution of higher education that is established by statute in a state other than Colorado.

(10) "Owner" means:

(a) An individual, if a private for-profit college or university is structured as a sole proprietorship;

(b) Partners, if a private for-profit college or university is structured as a partnership;

(c) Members in a limited liability company, if a private for-profit college or university is structured as a limited liability company; or

(d) Shareholders in a corporation that hold a controlling interest, if a private for-profit college or university is structured as a corporation.

(11) "Private college or university" means a postsecondary educational institution doing business or maintaining a place of business in the state of Colorado, which institution enrolls the majority of its students in a baccalaureate or postgraduate degree program.

(12) "Private nonprofit college or university" means a private college or university that maintains tax-exempt status pursuant to 26 U.S.C. sec. 501 (c)(3).

(13) "Private occupational school" means an institution authorized by the private occupational school division under the provisions of article 64 of this title 23.

(14) "Seminary" or "religious training institution" means a bona fide religious postsecondary educational institution that is operating or maintaining a place of business in the state of Colorado, that is exempt from property taxation under the laws of this state, and that offers baccalaureate, master's, or doctoral degrees or diplomas.

(15) "State college or university" means a postsecondary educational institution, including a community or local district college, established and existing pursuant to law as an agency of the state of Colorado and supported wholly or in part by tax revenues.



§ 23-2-102.5. Applicability of article

(1) (a) A private college or university that enrolls a majority of its students at the certificate or associate level is regulated by the division of private occupational schools and the private occupational school board pursuant to article 64 of this title 23 and is not subject to the provisions of this article 2.

(b) If, as a result of changes in student enrollment, a private college or university at times meets the definition provided in section 23-2-102 (11) and should therefore be regulated by the department and the commission, and at other times meets the requirements of paragraph (a) of this subsection (1) and should therefore be regulated by the division of private occupational schools and the private occupational schools board, the private college or university is subject to regulation by the entity that is appropriate as of July 1, 2012, if the private college or university is authorized as of said date, or as of the date the institution applies for authorization, and the institution shall be regulated by the same entity for the following three years. The department shall review the status of the private college or university every three years after July 1, 2012, or every three years after initial authorization, whichever is appropriate, to determine whether the institution should be subject to regulation by the department and the commission or by the division of private occupational schools and the private occupational school board.

(2) An out-of-state public institution may request authorization pursuant to the provisions of this article from the department and the commission. In seeking and maintaining authorization pursuant to this article, an out-of-state public institution is subject to the same criteria and requirements that apply to a private college or university.



§ 23-2-103. Awarding degrees

Notwithstanding the provisions of section 7-50-105, C.R.S., or any other law to the contrary, a person, partnership, corporation, company, society, or association doing business in the state of Colorado shall not award, bestow, confer, give, grant, convey, or sell to any other person a degree or honorary degree upon which is inscribed, in any language, the word "associate", "bachelor", "baccalaureate", "master", or "doctor", or any abbreviation thereof, or offer courses of instruction or credits purporting to lead to any such degree, unless the person, partnership, corporation, company, society, or association is a state college or university; a private college or university that is authorized pursuant to this article; a private occupational school; a seminary or religious training institution that is authorized pursuant to this article; or a school, college, or university that offers courses of instruction or study in compliance with standards prescribed by articles 2, 22, 25, 32, 33, 35, 36, 38, 40, 41, 43, and 64 of title 12, C.R.S.



§ 23-2-103.1. Commission - department - duties - limitation - reciprocity

(1) The commission shall:

(a) Establish procedures for authorizing, reauthorizing, and revoking the authorization of private colleges and universities and seminaries and religious training institutions in accordance with the provisions of this article, including but not limited to procedures by which an institution may apply for authorization or reauthorization and the procedures the department shall follow in reviewing applications and making recommendations to the commission;

(b) Grant or deny authorizations, renew authorizations, and revoke authorizations pursuant to sections 23-2-103.3 and 23-2-103.4;

(c) Establish the types and amounts of fees that a private college or university or seminary or religious training institution shall pay as required in section 23-2-104.5; and

(d) Establish policies to require private colleges and universities and seminaries and religious training institutions to submit to the department, upon request, data that is directly related to student enrollment and degree completion and, if applicable, student financial aid and educator preparation programs as described in section 23-1-121. The director of the commission and an employee of the department of higher education shall not divulge or make known in any way data for individual students or personnel, except in accordance with judicial order or as otherwise provided by law. A person who violates this paragraph (d) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., and shall be removed or dismissed from public service on the grounds of malfeasance in office.

(2) The department shall administer the provisions of this article in accordance with the provisions of this article and the policies, guidelines, and procedures adopted by the commission for the administration of this article. To administer this article, the department shall have, but need not be limited to, the following duties:

(a) Recommending that the commission grant, deny, revoke, or renew an authorization to operate a private college or university or seminary or religious training institution;

(b) Maintaining a list of the private colleges and universities and seminaries and religious training institutions that have authorizations on file with the department; and

(c) Establishing and maintaining a process in accordance with section 23-2-104 for reviewing and appropriately acting on a complaint concerning a private college or university or seminary or religious training institution operating in this state, including enforcing applicable state laws if the complaint is based on a claim of deceptive trade practice.

(3) The commission and the department are not authorized to regulate the operations of, including but not limited to the content of courses provided by, a private college or university or seminary or religious training institution except to the extent expressly set forth in this article.

(4) The commission may negotiate and enter into interstate reciprocity agreements with other states if, in the judgment of the commission, the agreements do not obligate a private college or university or seminary or religious training institution to comply with standards or requirements that exceed the standards and requirements specified in this article and the agreements will assist in accomplishing the purposes of this article.



§ 23-2-103.3. Authorization to operate in Colorado - renewal

(1) (a) To operate in Colorado, a private college or university shall apply for and receive authorization from the commission. A private college or university shall obtain a separate authorization for each campus, branch, or site that is separately accredited. A private, nonprofit college or university shall submit with its application verification of nonprofit status, including a copy of the institution's tax-exempt certificate issued by the Colorado department of revenue.

(b) After receiving an application, the department shall review the application to determine whether the private college or university is institutionally accredited by a regional or national accrediting body recognized by the United States department of education. The department shall not recommend and the commission shall not approve an application from a private college or university that, in the two years preceding submission of the application, has had its accreditation suspended or withdrawn or has been prohibited from operating in another state or that has substantially the same owners, governing board, or principal officers as a private college or university that, in the two years preceding submission of the application, has had its accreditation suspended or withdrawn or has been prohibited from operating in another state.

(2) To operate in Colorado, a private college or university shall be institutionally accredited on the basis of an on-site review by a regional or national accrediting body recognized by the United States department of education; except that a private college or university may operate for an initial period without accreditation if the commission determines, in accordance with standards established by the commission, that the private college or university is likely to become accredited in a reasonable period of time or is making progress toward accreditation in accordance with the accrediting body's policies. The commission may grant a provisional authorization to a private college or university to operate for an initial period without accreditation. The private college or university shall annually renew its provisional authorization and report annually to the commission concerning the institution's progress in obtaining accreditation.

(3) A private college or university shall immediately notify the department of any material information related to an action by the institution's accrediting body concerning the institution's accreditation status, including but not limited to reaffirmation or loss of accreditation, approval of a request for change, a campus evaluation visit, a focused visit, or approval of additional locations. In addition, the institution shall immediately notify the department if the institution's accrediting body is no longer recognized by the United States department of education.

(4) To operate in Colorado, a seminary or religious training institution shall apply for and receive authorization from the department and establish that it qualifies as a bona fide religious institution and as an institution of postsecondary education, as defined by rules promulgated by the commission. A seminary or religious training institution that meets the criteria and rules established by this subsection (4) is exempt from the provisions of subsections (1), (2), and (3) of this section. A bona fide religious institution and an institution of postsecondary education that applies for authorization pursuant to this subsection (4) shall pay the fee established according to section 23-2-104.5.

(5) A private college or university that has authorization from the commission pursuant to this section and maintains its accreditation shall apply to the department for reauthorization in accordance with the schedule for reaccreditation by its accrediting body or every three years, whichever is longer. A seminary or religious training institution shall apply for reauthorization every three years. A private college or university or seminary or religious training institution that seeks reauthorization shall submit an application in accordance with the procedures and policies adopted by the commission and shall pay the reauthorization fee established by the commission pursuant to section 23-2-104.5.

(6) Nothing in this section shall preclude a seminary or religious training institution from seeking accreditation.

(7) (a) By January 1, 2013, the commission shall adopt procedures by which a private college or university or seminary or religious training institution may renew its authorization to operate in Colorado. To renew its authorization to operate in Colorado, a private college or university or seminary or religious training institution shall demonstrate that it continues to meet the minimum operating standards specified in this section and section 23-2-103.8, if applicable.

(b) (I) A private college or university that has had its accreditation reaffirmed without sanction, is in compliance with section 23-2-103.8, and is not subject to investigation pursuant to section 23-2-103.4 is presumed qualified for renewal of authorization, and the department shall recommend renewal for a period of three years or the length of the institution's accreditation, if applicable, whichever is longer.

(II) A seminary or religious training institution that continues to meet the minimum operating standards specified in this section is presumed qualified for renewal of authorization, and the department shall recommend that the commission renew the institution's authorization for three additional years.

(c) If a private college or university or seminary or religious training institution cannot demonstrate that it meets the minimum operating standards specified in this section or section 23-2-103.8, if applicable, the department shall recommend that the commission deny the institution's application for renewal of the authorization. If, within six months after receiving the notice of denial of the application for renewal, the institution corrects the action or condition that resulted in denial of the application for renewal, the institution may reapply for renewal of the authorization. If the institution does not correct the action or condition within the six-month period, it may submit a new application for authorization after correcting the action or condition.

(d) If a private college or university is under a sanction from its accrediting body at the time it files an application for renewal of authorization to operate in Colorado, the department may recommend that the commission renew the institution's authorization or that the commission grant a probationary renewal of the institution's authorization. If an institution receives a probationary renewal of its authorization, the institution shall reapply for renewal of its authorization annually until the accrediting body lifts the sanction, and the institution shall annually report to the commission concerning the institution's progress in removing the sanction.

(e) If the department recommends that the commission grant a probationary renewal of authorization or deny an application for renewal of authorization, the commission shall notify the private college or university or seminary or religious training institution concerning the recommendation, and the department and the commission shall proceed in accordance with the provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S.



§ 23-2-103.4. Authorization - revocation - probationary status

(1) (a) If the commission has reason to believe that a private college or university or seminary or religious training institution meets one or more of the grounds specified in subsection (2) or (3) of this section for revocation of authorization or for placing an institution on probationary status, the commission may order the department to investigate the private college or university or seminary or religious training institution and make a recommendation concerning whether to revoke the institution's authorization or to place the institution on probationary status.

(b) To assist the department in conducting an investigation pursuant to this subsection (1), the commission may subpoena any persons, books, records, or documents pertaining to the investigation, require answers in writing, under oath, to questions the commission or the department may ask, and administer an oath or affirmation to any person in connection with the investigation. In conducting the investigation, the department may physically inspect an institution's facilities and records. A subpoena issued by the commission pursuant to this paragraph (b) is enforceable by any court of record in this state.

(c) Based on the findings of an investigation pursuant to this subsection (1), the department shall recommend to the commission that the commission should or should not revoke the institution's authorization or place the institution on probationary status. If the department recommends revocation or probationary status, it shall identify the applicable grounds for revocation or probationary status specified in subsection (2) or (3) of this section, and the department and the commission shall proceed in accordance with the provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(2) With regard to the authorization of a private college or university, the commission may:

(a) Revoke the private college's or university's authorization or place the institution on probationary status if the private college or university:

(I) Fails to meet any of the minimum standards set forth in this article or in the commission's policies or rules adopted to implement this article;

(II) Fails to substantially comply with the applicable laws or rules adopted or implemented by other state-level boards or agencies that have jurisdiction over the institution; or

(III) Violates the federal criminal laws or the criminal laws of this state or any other state in which the institution operates;

(b) Revoke the private college's or university's authorization if the institution loses its accreditation;

(c) Place the private college or university on probationary status if the institution's accrediting body places the institution on probation or the equivalent; or

(d) Revoke the private college's or university's authorization or place the private college or university on probationary status if the United States department of education ceases to recognize the institution's accrediting body.

(3) The commission may revoke a seminary's or religious training institution's authorization or place the institution on probationary status if the seminary or religious training institution:

(a) No longer meets the definition of a seminary or religious training institution specified in section 23-2-102;

(b) Fails to meet any of the other minimum standards set forth in this article or in the commission's policies or rules adopted to implement this article; or

(c) Violates the federal criminal laws or the criminal laws of this state or any other state in which the institution operates.



§ 23-2-103.5. Deposit of records upon discontinuance

(1) (a) If a private college or university or seminary or religious training institution ceases operating within this state, the owner of the institution or his or her designee shall deposit with the department the original or legible true copies of all educational records of the institution.

(b) If the commission determines that the records of a private college or university or seminary or religious training institution that ceases operating within the state are in danger of being destroyed, secreted, mislaid, or otherwise made unavailable to the department, the commission may seek a court order authorizing the department to seize and take possession of the records.

(c) The department or the attorney general may enforce the provisions of this subsection (1) by filing a request for an injunction with a court of competent jurisdiction.

(d) The commission shall adopt policies for the implementation of this subsection (1).

(2) A person may request, in accordance with the provisions of the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., a copy of a record held by the department pursuant to this section.

(3) The department shall permanently retain any student transcripts received pursuant to this section. The department shall retain any other records received pursuant to this section for ten years following the date on which it receives or obtains the records. After the required retention period, the department shall dispose of the records in a manner that will adequately protect the privacy of personal information included in the records.



§ 23-2-103.7. Authorized institutions - responsibilities

(1) A private college or university or seminary or religious training institution that is authorized pursuant to this article:

(a) Shall not make or cause to be made any oral, written, or visual statement or representation that violates section 23-2-104 (4);

(b) Shall annually provide to the department a copy of the institution's enrollment agreement if the institution uses an enrollment agreement;

(c) Shall provide bona fide instruction, in accordance with the standards and criteria set by the institution's accrediting body; and

(d) If the ownership of the institution changes, shall provide to the department, within thirty days after the change, any material information concerning the transaction that is requested by the department.

(2) If a private college or university or seminary or religious training institution violates any of the requirements specified in subsection (1) of this section, the department may recommend to the commission that the institution's authorization be revoked or placed on probationary status.



§ 23-2-103.8. Financial integrity - surety

(1) A private college or university is exempt from the provisions of this section if:

(a) The private college or university is a party to a performance contract with the commission pursuant to section 23-18-201 (2); or

(b) The private college or university:

(I) Has been accredited for at least twenty years by an accrediting agency that is recognized by the United States department of education;

(II) Has operated continuously in this state for at least twenty years; and

(III) Has not at any time filed for bankruptcy protection pursuant to title 11 of the United States code.

(2) (a) If a private college or university is not exempt from the requirements of this section pursuant to subsection (1) of this section, the commission shall determine the financial integrity of the private college or university by confirming that the institution meets or does not meet the criteria specified in paragraph (b) or (c) of this subsection (2). The private college or university shall present as part of the application for authorization verifiable evidence that the institution meets the criteria specified in paragraph (b) or (c) of this subsection (2).

(b) (I) A private college or university may demonstrate financial integrity by meeting the following criteria:

(A) The institution has been accredited for at least ten years by an accrediting agency that is recognized by the United States department of education;

(B) The institution has operated continuously in this state for at least ten years;

(C) During its existence, the institution has not filed for bankruptcy protection pursuant to title 11 of the United States code;

(D) The institution maintains a composite score of at least 1.5 on its equity, primary reserve, and net income ratios, as required in 34 CFR 668.172; and

(E) The institution meets or exceeds the pro rata refund policies required by the federal department of education in 34 CFR 668 or, if the institution does not participate in federal financial aid programs, the institution's refund and termination procedures comply with the requirements of the institution's accrediting body.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (b) to the contrary, a private college or university is not required to meet the criteria specified in sub-subparagraphs (A) and (B) of subparagraph (I) of this paragraph (b) if the institution is part of a group of private colleges and universities that are owned and operated by a common owner, so long as all of the other institutions in the group meet the criteria specified in sub-subparagraphs (A) and (B) of subparagraph (I) of this paragraph (b).

(c) A private college or university may demonstrate financial integrity by meeting the following criteria:

(I) The institution has received and maintains full accreditation without sanction from an accrediting agency that is recognized by the United States department of education, which accrediting agency requires the institution to maintain surety or an escrow account or has affirmatively waived or otherwise removed the requirement for the institution;

(II) The institution has been continuously authorized by the commission for at least five years;

(III) The institution owns and operates a permanent instructional facility in the state;

(IV) The institution annually provides to the commission audited financial statements for the most recent fiscal year that demonstrate that the institution maintains positive equity and profitability;

(V) The institution maintains a composite score of at least 1.5 on its equity, primary reserve, and net income ratios, as required in 34 CFR 668.172; and

(VI) The institution meets or exceeds the pro rata refund policies required by the federal department of education in 34 CFR 668 or, if the institution does not participate in federal financial aid programs, the institution's refund and termination procedures comply with the requirements of the institution's accrediting body.

(3) (a) Each private college or university that is not exempt from the requirements of this section pursuant to subsection (1) of this section and cannot demonstrate financial integrity as provided in subsection (2) of this section, as determined by the commission, shall file evidence of surety in the amount calculated pursuant to subsection (5) of this section prior to receiving authorization to operate in Colorado. The surety may be in the form of a savings account, deposit, or certificate of deposit that meets the requirements of section 11-35-101, C.R.S., or an alternative method approved by the commission, or one bond as set forth in this section covering the applying institution. The commission may disapprove an institution's surety if the commission finds the surety is not sufficient to provide students with the indemnification and alternative enrollment required by this section.

(b) If a private college or university files a bond, the bond shall be executed by the institution as principal and by a surety company authorized to do business in this state. The bond shall be continuous unless the surety is released as set forth in this section.

(4) The surety shall be conditioned to provide indemnification to any student or enrollee, or to any parent or legal guardian of a student or enrollee, that the commission finds to have suffered loss of tuition or any fees as a result of any act or practice that is a violation of this article and to provide alternate enrollment as provided in subsection (7) of this section for students enrolled in an institution that ceases operation.

(5) The amount of the surety that a private college or university submits pursuant to subsection (3) of this section is the greater of five thousand dollars or an amount equal to a reasonable estimate of the maximum prepaid, unearned tuition and fees of the institution for the period or term during the applicable academic year for which programs of instruction are offered including, but not limited to, programs offered on a semester, quarter, monthly, or class basis; except that the institution shall use the period or term of greatest duration and expense in determining this amount if the institution's academic year consists of one or more periods or terms. Following the initial filing of the surety with the department, the private college or university shall recalculate the amount of the surety annually based on a reasonable estimate of the maximum prepaid, unearned tuition and fees received by the institution for the applicable period or term.

(6) (a) A student or enrollee, or a parent or guardian of the student or enrollee, who claims loss of tuition or fees may file a claim with the commission if the claim results from an act or practice that violates a provision of this article. The claims that are filed with the commission are public records and are subject to the provisions of article 72 of title 24, C.R.S.; except that the department shall not make the claims records public if the release would violate a federal privacy law.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (6), the commission shall not consider a claim that is filed more than two years after the date the student discontinues his or her enrollment with the institution.

(7) (a) If a private college or university ceases operation, the commission may make demand on the surety of the institution upon the demand for a refund by a student or the implementation of alternate enrollment for the students enrolled in the institution, and the holder of the surety or, if the surety is a bond, the principal on the bond shall pay the claim due in a timely manner. To the extent practicable, the commission shall use the amount of the surety to provide alternate enrollment for students of the institution that ceases operation through a contract with another authorized private college or university, a community college, an area technical college, or any other arrangement that is acceptable to the department. The alternate enrollment provided to a student replaces the original enrollment agreement, if any, between the student and the private college or university; except that the student shall make the tuition and fee payments as required by the original enrollment agreement, if any.

(b) A student who is enrolled in a private college or university that ceases operation and who declines the alternate enrollment required to be offered pursuant to paragraph (a) of this subsection (7) may file a claim with the commission for the student's prorated share of the prepaid, unearned tuition and fees that the student paid, subject to the limitations of paragraph (c) of this subsection (7). The commission shall not make a subsequent payment to a student unless the student submits proof of satisfaction of any prior debt to a financial institution in accordance with the commission's rules concerning the administration of this section.

(c) If the amount of the surety is less than the total prepaid, unearned tuition and fees that have been paid by students at the time the private college or university ceases operation, the department shall prorate the amount of the surety among the students.

(d) The provisions of this subsection (7) are applicable only to those students enrolled in the private college or university at the time it ceases operation, and, once an institution ceases operation, no new students shall be enrolled therein.

(e) The commission is the trustee for all prepaid, unearned tuition and fees, student loans, Pell grants, and other student financial aid assistance if an authorized private college or university ceases operation.

(f) The commission shall determine whether offering alternate enrollment for students enrolled in an authorized private college or university that ceases operation is practicable without federal government designation of the commission as trustee for student loans, Pell grants, and other student financial aid assistance pursuant to paragraph (e) of this subsection (7).

(8) For claims made pursuant to this section that do not involve a private college or university that ceases operation, the commission shall conduct a hearing to determine whether there is loss of tuition or fees, and, if the commission finds that a claim is valid and due the claimant, the commission shall make demand upon the surety. If the holder of the surety or, if the surety is a bond, the principal on the bond fails or refuses to pay the claim due, the commission shall commence an action on the surety in a court of competent jurisdiction; except that the commission shall not file an action more than six years after the date of the violation that gives rise to the right to file a claim pursuant to this section.

(9) The authorization for a private college or university is suspended by operation of law when the institution is no longer covered by surety as required by this section. The department shall give written notice to the institution at the last-known address, at least forty-five days before the release of the surety, to the effect that the institution's authorization is suspended by operation of law until the institution files evidence of surety in like amount as the surety being released.

(10) The principal on a bond filed under the provisions of this section is released from the bond after the principal serves written notice thereof to the commission at least sixty days before the release. The release does not discharge or otherwise affect a claim filed by a student or enrollee or his or her parent or legal guardian for loss of tuition or fees that occurred while the bond was in effect or that occurred under any note or contract executed during any period of time when the bond was in effect, except when another bond is filed in a like amount and provides indemnification for any such loss.

(11) Each private college or university that files a surety pursuant to subsection (3) of this section shall provide annual verification of continued coverage by surety as required by this section in a report to the commission due by January 1 of each year. The commission may disapprove a surety if it finds that the surety is not adequate to provide students with the indemnification and alternate enrollment required by this section.

(12) If a private college or university that is exempt from the provisions of this section or that demonstrates financial integrity pursuant to subsection (2) of this section ceases to operate in this state, the state attorney general may file a claim against the institution on behalf of students enrolled in the institution at the time it ceases operation to recover any amount of unearned, prepaid tuition that may be owed to the students.

(13) A seminary or religious training institution is not subject to the requirements of this section.



§ 23-2-104. Administration of article - complaints - injunctive proceedings

(1) The department shall administer this article pursuant to statute and appropriate policies adopted by the commission.

(2) (a) The commission shall specify procedures by which a student or former student of a private college or university or seminary or religious training institution may file a complaint with the department concerning the institution in which the student is or was enrolled. If a former student files a complaint, he or she must do so within two years after discontinuing enrollment at the institution. The department may investigate complaints based on a claim of a deceptive trade practice as described in subsection (4) of this section. The department does not have jurisdiction to consider complaints that infringe on the academic freedom or religious freedom of, or question the curriculum content of, a private college or university or seminary or religious training institution; except that the department has jurisdiction to consider a complaint that pertains to the general education core course requirements of a private college or university or seminary or religious training institution, or to any of the specific core courses included in said requirements, if the private college or university or seminary or religious training institution chooses to seek transferability of its general education core courses pursuant to section 23-1-125 (5).

(b) Upon receipt of a complaint, the department shall verify that the complaint warrants investigation under the guidelines established by the commission and as a deceptive trade practice. A complaint will warrant investigation only when the student has exhausted all complaint and appeals processes available at the institution. The department shall dismiss a complaint if it does not warrant investigation under the commission's guidelines and is not a deceptive trade practice. If the complaint warrants investigation, the department shall first forward the complaint to the institution for a written response. The institution shall have thirty days to respond in writing to the department and to forward a copy of the response to the student. During the thirty-day period, the institution may attempt to resolve the complaint with the student, and the department shall assist in the efforts to resolve the complaint. If the department determines at any time that a complaint no longer warrants investigation, the department shall dismiss the complaint.

(c) If a complaint is not resolved during the thirty-day period, the department may dismiss the complaint based on the institution's response, investigate the complaint further, or recommend that the commission evaluate the merits of the complaint. If the commission finds the complaint is meritorious, it may recommend that the private college or university or seminary or religious training institution take appropriate action to remedy the complaint.

(d) If the private college or university or seminary or religious training institution does not take the action recommended by the commission, the commission may forward the complaint and findings to the attorney general.

(3) The commission, acting through the attorney general, may proceed by injunction against any violation of this article, but an injunction proceeding or an order issued therein or as a result thereof shall not bar the imposition of any other penalty for violation of this article.

(4) It is a deceptive trade practice for:

(a) An institution or agent to make or cause to be made any statement or representation, oral, written, or visual, in connection with the offering of educational services if the institution or agent knows or reasonably should have known the statement or representation to be materially false, substantially inaccurate, or materially misleading;

(b) An institution or agent to represent falsely or to deceptively conceal, directly or by implication, through the use of a trade or business name, the fact that an institution is a school;

(c) An institution or agent to adopt a name, trade name, or trademark that represents falsely, directly or by implication, the quality, scope, nature, size, or integrity of the institution or its educational services;

(d) An institution or agent to intentionally and materially represent falsely, directly or by implication, that students who successfully complete a course or program of instruction may transfer the credits earned to any institution of higher education;

(e) An institution or agent to intentionally and materially represent falsely, directly or by implication, in its advertising or promotional materials or in any other manner, the size, location, facilities, or equipment of the institution; the number or educational experience qualifications of its faculty; the extent or nature of any approval received from any state agency; or the extent or nature of any accreditation received from any accrediting agency or association;

(f) An institution or agent to provide prospective students with testimonials, endorsements, or other information that has the tendency to materially mislead or deceive prospective students or the public regarding current practices of the institution;

(g) An agent representing an out-of-state school to represent, directly or by implication, that the school is authorized by the state of Colorado or approved or accredited by an accrediting agency or body when the institution has not been authorized, approved, or accredited;

(h) An institution to designate or refer to its sales representatives by titles that imply the sales representatives have training in academic counseling or advising if they do not.



§ 23-2-104.5. Fees - public hearing

(1) The commission shall establish fees to be paid by a private college or university or seminary or religious training institution for the administration of this article. The amount of the fees shall reflect the direct and indirect costs of administering this article. The commission shall propose, as part of the department's annual budget request, an adjustment in the amount of the fees that it is authorized to collect pursuant to this section. The budget request and the adjusted fees shall reflect the direct and indirect costs of administering this article.

(2) The commission may establish a fee to be paid to the department by a private college or university that is authorized pursuant to this article and that applies for approval of an educator preparation program pursuant to section 23-1-121. The amount of the fee shall reflect the direct and indirect costs of the department in administering the provisions of section 23-1-121.

(3) Prior to establishing a new fee or increasing the amount of an existing fee, the commission shall hold a public hearing to discuss and take testimony concerning the new fee or increase in fees. The commission shall provide notice of the public hearing and the proposed new fee or fee increase to each private college or university and seminary and religious training institution at least thirty days prior to the date of the public hearing.



§ 23-2-105. Violation

Any person, partnership, corporation, company, society, association, or agent thereof doing business or maintaining a place of business in the state of Colorado who violates the provisions of section 23-2-103 commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.






Article 3 - Higher and Vocational Education Loan Guarantee Act

§ 23-3-101. Short title

The short title of this article 3 is the "Higher and Career and Technical Education Loan Guarantee Act of 1968".



§ 23-3-102. Legislative declaration

The general assembly finds and declares that the provision of a higher or career and technical education for all residents of this state who desire such an education and are properly qualified therefor is important to the welfare and security of this state and nation and, consequently, serves an important public purpose and that many qualified students are deterred by financial considerations from completing their education, with a consequent irreparable loss to the state and nation of talents vital to welfare and security. The number of qualified persons who desire higher or career and technical education is increasing rapidly, and the physical facilities, faculties, and staffs of the institutions of higher education operated by the state will have to be expanded greatly to accommodate such persons, with an attendant sharp increase in the cost of educating such persons. A system of financial assistance through guaranteed loans for qualified residents of college age will enable them to attend qualified institutions of their choice.



§ 23-3-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "College" means any public or nonprofit institution of higher education which is recognized and approved by the regional accrediting agency for the state where such educational institution is situated or which is approved by the United States commissioner of education and which provides a course of study leading to the granting of a postsecondary degree or diploma.

(2) "Vocational school" means any eligible business or trade school, technical institution, or other vocational institution as determined by the state board for community colleges and occupational education or as approved by the United States commissioner of education.



§ 23-3-104. Designation of commission

The Colorado commission on higher education, referred to in this article as the "commission", shall be the state agency to administer and supervise the administration of funds under Title IV of Public Law 89-329, known as the "Higher Education Act of 1965", and amendments thereto, and Public Law 89-287, known as the "National Vocational Student Loan Insurance Act of 1965", and amendments thereto.



§ 23-3-105. Duties, powers, and limitations of commission with respect to the guarantee loan program

(1) The commission has the following powers in furtherance of the guarantee loan program:

(a) To arrange for the guarantee by nongovernmental organizations of loans of money by private lenders to persons who are residents of this state and who have been accepted for enrollment or who are in good standing at colleges or vocational schools in this state or elsewhere in order to assist them in meeting the expenses of their education. Any agreement entered into by the commission to effect such arrangement shall require that any such nongovernmental organization hold the funds received from the commission in a reserve fund to be expended only upon the certification to it by such a private lender that any such loan is in default and only upon the assignment to such organization of the promissory note in default. Such funds then may be applied to reimburse said lender the principal amount of the loan and accrued interest thereon remaining unpaid. Such agreement shall contain provisions for termination upon thirty days' written notice of either contracting party. Upon the effective date of such termination, such organization shall refund to the state such portion of the reserve fund as may exceed the total amount of loans guaranteed by the organization pursuant to such agreement and remaining unpaid. As additional repayments of loans are reported to it by a private lender, the organization shall refund such portion of the reserve fund then remaining as from time to time exceeds the total loans remaining unpaid.

(b) To enter into contracts with the United States government, or any department, agency, or office thereof, or any nongovernmental organization for the purpose of receiving funds or services therefrom or providing for the administration of the program thereby or in connection with any acts necessary or incidental to the performance of its powers or duties under this article;

(c) To adopt rules and regulations governing the guarantee loan program;

(d) To secure commitments from private lenders to make loans to students under the program;

(e) To participate in any federal government program for guaranteed loans or subsidies to students and to receive, hold, and disburse funds made available by any agency of the United States for the purpose for which they are made available;

(f) To perform such other acts as may be necessary or appropriate in connection with the guarantee loan program;

(g) To provide that there shall be no fee or other charge made to the applicant for loans for processing and periodic review of the qualifications for such loans.

(2) The commission shall be under the following limitations:

(a) It shall not itself lend any moneys under the program.

(b) It shall not become responsible for or guarantee any debt, contract, or liability of any other person, company, or corporation under the program.

(c) It shall not expend funds under the program greater than the amounts appropriated to it by the general assembly and available to it as a result of contributions.



§ 23-3-106. Contributions to commission

(1) The commission is empowered to accept and receive from any individual, association, or corporation or any governmental unit gifts, grants, donations, or contributions of money or property.

(2) Such contributions or the proceeds thereof shall be used by the commission in furtherance of postsecondary education.



§ 23-3-107. Age qualification for loan guarantee

Any person otherwise qualifying for a loan shall not be disqualified to receive a loan under the guarantee loan program by reason of his being under the age of twenty-one years. For the purpose of applying for, receiving, and repaying a loan, any person shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges, and obligations of a person of legal age with respect thereto.






Article 3.1 - Student Loan Program

Part 1 - Administration of Program

§ 23-3.1-101. Legislative declaration

The general assembly hereby declares that the availability of improved access to and choice of higher education opportunities in this state will benefit the residents of this state and that the establishment of a student loan program will assist such residents in meeting the expenses incurred in availing themselves of such opportunities.



§ 23-3.1-102. Definitions

As used in this article 3.1 or in the specified portion of this article 3.1, unless the context otherwise requires:

(1) "Borrower" means any person who receives a loan made, originated, disbursed, serviced, or guaranteed by the division, or made, purchased, originated, disbursed, or serviced by collegeinvest, created by part 2 of this article, or made from or in anticipation of an institutional loan as defined in section 23-3.1-202 by one or more institutions of higher education or a nonprofit corporation acting on behalf of one or more institutions of higher education.

(1.3) "Clock hour" means a period of time that is the equivalent of:

(a) A fifty-to-sixty-minute class, lecture, or recitation; or

(b) A fifty-to-sixty-minute faculty-supervised laboratory, shop training, or internship.

(1.5) "Commission" means the Colorado commission on higher education.

(2) "Department" means the department of higher education.

(3) "Director", as used in this part 1, means the director of the division.

(4) "Division" means the student loan division in the department which shall constitute the successor division for all obligations incurred by the loan guarantee division formerly established by this part 1.

(4.2) "Educational loan" means a student loan which is:

(a) Secured in such manner as the division or the authority created by part 2 of this article deems appropriate or prudent; and

(b) Not authorized by Title IV, Part B of the federal "Higher Education Act of 1965", as amended.

(4.5) "Guaranteed student loan" means a student loan authorized by Title IV, Part B of the federal "Higher Education Act of 1965", as amended.

(5) "Institution of higher education" means an educational institution which meets all of the following criteria:

(a) It admits as regular students persons having a certificate of graduation from a school providing secondary education or comparable qualifications and persons for enrollment in courses which they reasonably may be expected to complete successfully or persons who have the ability to benefit from the training offered;

(b) (I) It is a college, university, or community or local district college inside the United States which is either accredited by a nationally recognized accrediting agency or association or, if not so accredited, meets the alternative criteria set forth in the federal "Higher Education Act of 1965", as amended, 20 U.S.C. 1085 (b); or

(II) It is a vocational or occupational school inside the United States which is either accredited by a nationally recognized accrediting agency or association or meets the criteria set forth in the federal "Higher Education Act of 1965", as amended, 20 U.S.C. 1085 (c)(4), and, in the case of private occupational schools located in Colorado, holds a certificate of approval as required by article 64 of this title 23;

(c) (I) It provides an educational program for which it awards a bachelor's degree; or

(II) It provides not less than a two-year program which is acceptable for full credit towards such a degree; or

(III) It provides not less than a one-year program of training to prepare students for gainful employment in a recognized occupation; or

(IV) It is a private occupational school providing a program of not less than three hundred clock hours of classroom instruction or its equivalent to prepare students for gainful employment in a recognized occupation.

(6) "Lender" means any bank operating under a national or state charter, any domestic savings and loan association operating under a national or state charter, any domestic branch or agency of a foreign bank duly licensed by a state or the United States, any credit union established pursuant to federal law or the law of the state in which its principal place of operation is established, any insurance company authorized to do business within this state, any institution of higher education that applies for and receives formal approval of the division as an eligible lender pursuant to the rules of the division, any pension fund eligible under the federal "Higher Education Act of 1965", 20 U.S.C. 1071 et seq., as amended, any secondary market operation established pursuant to the federal "Education Amendments of 1972", as amended, or the authority created by part 2 of this article.

(7) (a) "Resident" means any person attending an institution of higher education in Colorado, any person attending an institution of higher education outside Colorado who would qualify for Colorado in-state tuition status under article 7 of this title, or any person attending an institution of higher education outside Colorado who has applied for a loan from a lender approved by the division.

(b) "Resident" includes a parent of any person specified in paragraph (a) of this subsection (7) if such person is a dependent of such parent.

(8) "Student loan" means a loan made to finance higher education opportunities or to consolidate or refinance loans made to finance higher education opportunities, which loan is made, originated, disbursed, or serviced by the division or by collegeinvest, created pursuant to part 2 of this article, or which one or more institutions of higher education or a nonprofit corporation acting on behalf of one or more institutions of higher education may make from or in anticipation of an institutional loan as defined in section 23-3.1-202 or which is guaranteed by the division and may include guaranteed student loans and educational loans.



§ 23-3.1-103. Division created - director - staff

(1) There is hereby created the student loan division in the department of higher education and the office of director of the division. The division and the director shall exercise their powers and perform their functions under this article as if the same were transferred to the department by a type 2 transfer. The director of collegeinvest shall be the director of the division. The director, with the approval of the executive director of the commission, shall employ such professional and clerical personnel as deemed necessary to carry out the duties and functions of the division. The director and professional personnel are declared to hold educational offices and to be exempt from the state personnel system.

(2) Personnel hired by the director, with the approval of the executive director of the commission, on and after July 1, 2002, to carry out the duties and functions of the division shall receive compensation for their services as determined by the director. Such personnel are declared to hold educational offices and to be exempt from the state personnel system but shall, by acceptance of employment, be subject to the provisions of article 51 of title 24, C.R.S.

(3) Any personnel hired within the state personnel system pursuant to subsection (1) of this section prior to July 1, 2002, shall retain all rights related to state personnel system and retirement benefits under the laws of this state until termination of employment with the division; except that, if such personnel accept a promotion, a voluntary demotion, or a transfer for purposes of a change of duties performed for the benefit of the division, such personnel shall become exempt from the state personnel system. Nothing in this subsection (3) shall prohibit personnel hired prior to July 1, 2002, from continuing membership in the public employees' retirement association pursuant to the provisions of article 51 of title 24, C.R.S., with all attendant rights and duties.



§ 23-3.1-103.5. Enterprise status of division

(1) (a) The division shall constitute an enterprise for the purposes of section 20 of article X of the state constitution so long as the division retains the authority to issue revenue bonds and the division receives less than ten percent of its total annual revenues in grants from all Colorado state and local governments combined.

(b) and (c) (Deleted by amendment, L. 2006, p. 511, § 2, effective July 1, 2006.)

(d) Repealed.

(2) (a) As used in this section, "grant" means any direct cash subsidy or other direct contribution of money from the state or any local government in Colorado which is not required to be repaid.

(b) "Grant" does not include:

(I) Any indirect benefit conferred upon the division from the state or any local government in Colorado;

(II) Any revenues resulting from rates, fees, assessments, or other charges imposed by the division for the provision of goods or services by the division;

(III) Any federal funds, regardless of whether such federal funds pass through the state or any local government in Colorado prior to receipt by the division.

(3) Repealed.



§ 23-3.1-104. Duties and powers of division

(1) The division shall:

(a) Promulgate rules and regulations for administration of the Colorado student loan program established by this article, including but not limited to the following:

(I) Criteria for eligibility of borrowers, lenders, and institutions of higher education to participate in the network;

(II) Procedures to be followed by participating borrowers, lenders, and institutions of higher education;

(III) With the advice of the authority created by part 2 of this article, procedures and criteria by which the powers of the division pursuant to section 23-3.1-104.5 may be exercised;

(b) Approve or arrange for approval of loan applications for guarantee;

(c) Establish the level of the insurance premium charged to borrowers of guaranteed student loans, not to exceed the amount permitted by federal law;

(d) Assist lenders in seeking payment from delinquent borrowers;

(e) Purchase defaulted guaranteed student loans promptly;

(f) Collect or provide for the collection of defaulted guaranteed student loans purchased from lenders;

(g) Repealed.

(h) Train lenders in the requirements of the network;

(i) Evaluate lender performance in the network;

(j) Train personnel of institutions of higher education in the requirements of the network;

(k) Evaluate the performance of institutions of higher education in the network;

(l) Educate borrowers in the requirements of the network;

(m) Communicate on a periodic basis with borrowers to inform them of the status of their loans;

(n) Bill the federal government for administrative allowances and reinsurance payments;

(o) Repealed.

(p) (I) At times prescribed by the department of revenue, but not less frequently than annually, certify to the department of revenue information regarding persons who owe a loan repayment to the division, the amount of which has been determined to be owing as a result of a final agency determination or judicial decision pursuant to section 39-21-108 (3), C.R.S., or which has been reduced to judgment.

(II) Such information shall include the name and social security number of the person owing the debt, the amount of the debt, and any other identifying information required by the department of revenue.

(III) Upon notification by the department of revenue of amounts deposited with the state treasurer pursuant to section 39-21-108 (3), C.R.S., the state treasurer shall disburse such amounts to the division.

(q) (I) At least quarterly, certify to the controller information regarding persons who owe a loan repayment to the division.

(II) Such information shall include the name and social security number of the person owing the debt, the amount of the debt, and any other identifying information required by the controller.

(III) Upon notification by the controller to the state agency of amounts deposited with the state treasurer pursuant to section 24-30-202.4 (3.5)(a)(V), C.R.S., the state treasurer shall disburse such amounts to the division.

(2) The division may:

(a) Permit lenders to require cosigners;

(b) Provide incentives to lenders, which may include but are not limited to:

(I) Billing the federal government for interest payments owed to lenders;

(II) Preparing federal reports required of lenders;

(III) Guaranteeing, originating, servicing, making, and purchasing consolidation loans and refinancing loans pursuant to the provisions of section 23-3.1-112;

(IV) Verifying in-school status of students;

(c) Employ legal counsel;

(d) Garnish wages of defaulted borrowers;

(e) Enter into contracts and guarantee agreements with approved lenders, approved institutions of higher education, state and federal governmental agencies, and corporations, including agreements for federal insurance of losses resulting from death, default, bankruptcy, or total and permanent disability of borrowers. Contracts with corporations to provide services shall clearly specify the role and duties of such corporations and may be entered into without regard to the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S., without regard to the provisions of section 17-24-111, C.R.S., and without regard to the provisions of part 11 of article 30 of title 24, C.R.S.

(f) Make, originate, disburse, service, or guarantee student loans;

(g) Establish the level of insurance premium or interest rate charged to the borrowers of student loans;

(h) Purchase defaulted student loans;

(i) Collect or provide for the collection of defaulted student loans purchased from lenders;

(j) and (k) Repealed.

(l) Advise the commission and the department on matters pertaining to student loans;

(m) Make and enter into contracts and all other instruments necessary or convenient for the exercise of its powers and functions pursuant to this part 1 without regard to the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S., without regard to the provisions of section 17-24-111, C.R.S., and without regard to the provisions of part 11 of article 30 of title 24, C.R.S.;

(n) Do all things necessary or convenient to carry out the purposes of this part 1;

(o) Repealed.

(p) Require a lender or institution of higher education to take reasonable corrective action to remedy a violation of applicable laws, regulations, special arrangements, agreements, or limitations, including but not limited to requiring such lender or institution to make payments to the secretary of the United States department of education, the division, or their designated recipients of any funds that the lender or institution improperly received, withheld, or disbursed or caused to be disbursed;

(q) Establish an investigations unit, which shall have the following powers and duties:

(I) To conduct investigations, as it deems necessary, to determine whether applications and other data submitted to the division contain any misrepresentations or false statements made for the purpose of cheating or defrauding and to locate defaulted borrowers;

(II) To investigate, as it deems necessary, alleged violations of any state or federal criminal statute related to fraud committed by any person who has obtained or attempted to obtain or who aids, assists, or abets in obtaining or attempting to obtain student loans or loan guarantees or other money from the division;

(III) To work in conjunction with the appropriate law enforcement and prosecuting authorities in the investigation and prosecution of cases where evidence of criminal activity exists;

(IV) To request and obtain information, assistance, and data from any department, division, board, bureau, commission, or other agency of the local, state, or federal government, including, but not limited to, arrest and conviction records available from any law enforcement agency or crime information center pursuant to the provisions of part 3 of article 72 of title 24, C.R.S.

(3) On or after July 1, 1979, all rules and regulations promulgated by the division pursuant to the provisions of paragraph (a) of subsection (1) of this section shall be subject to sections 24-4-103 (8) and 24-4-108, C.R.S. Any guarantee made pursuant to any rule or regulation shall continue to be governed by the rule or regulation in effect at the time when the guarantee was made, whether or not such rule or regulation has been continued.



§ 23-3.1-104.5. Additional powers of division

(1) The division is hereby authorized to make, originate, disburse, or service student loans directly to residents. "Resident" for the purpose of this section means any person attending an institution of higher education in Colorado, or any person attending an institution of higher education outside Colorado who would qualify for Colorado in-state tuition status under article 7 of this title. In order to obtain funds to make, originate, disburse, or service such student loans, the division is authorized to borrow or enter into other types of agreements with any person, corporation, financial institution, state or federal authority, political subdivision, or state or federal government agency for the advancement of funds for such purposes, so long as such student loans are insured against default.

(1.5) Repealed.

(2) Any agreement made by the division to repay funds borrowed from any person, corporation, financial institution, state or federal authority, political subdivision, or state or federal government agency shall not constitute or become an indebtedness, a debt, or a liability of the state or constitute the giving, pledging, or loaning of the full faith and credit of the state. Repayment of such borrowed funds shall be made solely from funds received from proceeds or earnings derived from the funds borrowed, from borrowers and insurers, or from federal payments, and the state shall have no liability with respect to such an agreement.

(3) The division is hereby authorized to issue revenue bonds after approval by both houses of the general assembly either by bill or by joint resolution and after approval by the governor in accordance with section 39 of article V of the state constitution.



§ 23-3.1-104.7. Restructuring plan - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Due to changes in federal law, the department shall no longer be involved in student loans that are guaranteed by the federal government;

(b) There are a number of employees of the division that are involved in originating, disbursing, servicing, and administering student loans that are guaranteed by the federal government; and

(c) It is in the best interest of the state for the department to prepare and submit to the general assembly a restructuring plan to deal with the changes in administering student loans.

(2) On or before January 1, 2011, the department shall prepare and submit to the education committees of the senate and the house of representatives, or any successor committees, a restructuring plan to deal with changes in administering student loans. The plan shall address, but need not be limited to, the following issues:

(a) Any ongoing or future role for the Colorado student obligation bond authority;

(b) Whether the division should continue to originate, disburse, service, guarantee, and administer student loans;

(c) If the division does not continue administering student loans, the entity that should be responsible for such administration and the authority that entity may need;

(d) The number of employees necessary to administer student loans; and

(e) The employment of persons who formerly were responsible for administering student loans guaranteed by the federal government.



§ 23-3.1-106. Student loan program established

(1) (a) There is hereby established a student loan program, to be administered by the division, which shall guarantee, in accordance with applicable provisions of federal law, a percentage of the unpaid principal and interest on all guaranteed student loans approved by the division. No guaranteed student loan shall be guaranteed to a percentage or an amount in excess of the limits authorized by federal law, nor shall interest charged on any guaranteed student loan exceed the interest rate permitted by federal law, but each guaranteed student loan may carry a special loan insurance premium which shall not exceed that permitted by federal law. No guaranteed student loan shall be guaranteed or made to any borrower which would not be eligible for federal reinsurance as authorized by Title IV, Part B of the federal "Higher Education Act of 1965", as amended. A loan guarantee made by the division in good faith for a student loan which has been disbursed and which does not meet the requirements of this article, except for cases of misfeasance by the holder, shall not be invalidated.

(b) On and after July 1, 2006, the student loan program established pursuant to paragraph (a) of this subsection (1) shall be formally and legally known as and designated the Colorado student loan program. On and after July 1, 2006, whenever the student loan program or the guaranteed student loan program is referred to or designated by a contract or other document, such reference or designation shall be deemed to apply to the Colorado student loan program. All contracts entered into by or on behalf of the student loan program or the guaranteed student loan program prior to July 1, 2006, are hereby validated as obligations of the Colorado student loan program.

(2) It is the intent of the general assembly that the Colorado student loan program established by subsection (1) of this section shall operate in such a manner that its costs can be fully met by user fees and federal payments.

(3) (a) Loan guarantees made by the division shall not constitute or become an indebtedness, a debt, or a liability of the state, nor shall such loan guarantees constitute the giving, pledging, or loaning of the full faith and credit of the state. The state shall have no liability with respect to loan guarantees which shall be payable solely from the user fees and federal payments provided for in section 23-3.1-107.

(b) The loan guarantees shall not obligate the state, directly, indirectly, or contingently, nor empower the state or the general assembly to levy or collect any form of taxes or assessments, to create any indebtedness payable out of taxes or assessments, or to make any appropriation for their payment, and any such appropriation, levy, or collection is prohibited. Nothing in this part 1 shall be construed to authorize the division to create a debt of the state within the meaning of the constitution or statutes of Colorado or to authorize the division to levy or collect any form of taxes or assessments.

(c) The state shall not be liable in any event for the purchase of defaulted loans made, originated, disbursed, serviced, or guaranteed by the division or for the performance of any pledge, obligation, or agreement of any kind in connection with such loans which may be undertaken by the division except from the user fees and federal payments provided for in section 23-3.1-107. No breach of any such pledge, obligation, or agreement shall impose any pecuniary liability upon the state or a charge upon the general credit or taxing power of the state.

(4) On and after July 1, 2015, the Colorado student loan program may enter into an agreement with the department or another state entity to administer all or part of the college opportunity fund program created in parts 1 and 2 of article 18 of this title 23.



§ 23-3.1-106.5. Special funds

(1) The division may create a special fund into which any funds borrowed from any person, corporation, financial institution, state or federal authority, political subdivision, or state or federal agency pursuant to the provisions of section 23-3.1-104.5 (1) may be deposited.

(1.5) Repealed.

(2) All moneys deposited or paid into any special fund established by this section shall be continuously available and are hereby appropriated to the division to be expended in accordance with the provisions of this article. Any income from the investment of this special fund shall be deposited in such fund.



§ 23-3.1-107. Student loan guarantee fund - created

(1) (a) There is hereby created in the state treasury a fund to be known as the student loan guarantee fund that shall contain:

(I) A reserve account for guaranteed student loans that is established to fulfill the functions of the federal student loan reserve fund established by section 422A of the federal "Higher Education Act of 1965", as amended;

(II) An operating account that is established to fulfill the functions of the agency operating fund established by section 422B of the federal "Higher Education Act of 1965", as amended;

(III) A loan servicing account; and

(IV) Such other accounts as the division may require.

(b) The reserve account shall be used only for those purposes permitted by section 422A of the federal "Higher Education Act of 1965", as amended. All moneys required to be deposited by the division in the federal student loan reserve fund created by said act shall be deposited in the reserve account. The division shall maintain at all times a minimum reserve requirement that is equal to, and calculated in the same manner as, that which is required for the federal student loan reserve fund established by said act. Such minimum reserve requirement may be maintained in cash in such account or in federal reinsurance receivables held by the division.

(c) The operating account shall be used only for those purposes permitted by section 422B of the federal "Higher Education Act of 1965", as amended. All moneys required to be deposited by the division in the agency operating fund created by said act shall be deposited in the operating account.

(d) The loan servicing account shall be used for the deposit of revenues generated by the division's loan servicing activities and for the payment of expenses related to those activities. Until such time as the division has reached agreement with the federal department of education as to the monetary amount of any federal interest in the loan servicing account, and has made arrangements to satisfy that interest, moneys in the loan servicing account shall be considered the property of the United States. After any federal interest in the loan servicing account has been satisfied pursuant to the agreement, all revenues remaining in the loan servicing account, after payment of expenses attributable to the account, may be transferred to either the operating account or the reserve account for such uses as are permitted for those accounts.

(e) Other income earned or received by the division that is not required to be deposited in the reserve account or the loan servicing account may be deposited in the operating account, which shall be used to pay staff compensation and other expenses of the division.

(f) Repealed.

(2) All moneys deposited or paid into the student loan guarantee fund, including any interest earned from the investment of this fund and income earned or received by the division, shall be continuously available and are hereby appropriated to the division to be expended in accordance with the provisions of this article. Any income or interest earned from the investment of this fund shall be credited to the student loan guarantee fund. Such investment income or interest, together with any other income earned or received by the division, shall be apportioned to each account as required by applicable law and may be used only for the purposes permitted thereby.



§ 23-3.1-108. Age qualification

Any person otherwise qualifying for a student loan shall not be disqualified to receive a student loan under the Colorado student loan program by reason of being under the age of eighteen years. For the purpose of applying for, receiving, and repaying a student loan, any person shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges, and obligations of a person of legal age with respect thereto.



§ 23-3.1-109. Subject to audit

The Colorado student loan program shall be audited annually by the state auditor.



§ 23-3.1-110. Designation as sole state agency

The division is the agency authorized to enter into contracts concerning the programs established by Title IV, Part B of the federal "Higher Education Act of 1965", 20 U.S.C. 1071, as amended. To the extent any fiscal policies required by the federal "Higher Education Act of 1965", 20 U.S.C. 1071, as amended, are in conflict with state fiscal policies, the division shall comply with the required federal policies.



§ 23-3.1-111. Authority of division to enter into agreements to provide administrative and guarantee services

(1) The division is hereby authorized to enter into contracts or other agreements or both contracts and other agreements with private or public entities to make, originate, disburse, or service guaranteed student loans, educational loans, and student loans. Such authorization includes but shall not be limited to the power to enter into agreements with collegeinvest, established by part 2 of this article, to make, originate, disburse, or service "institutional loans" and "student obligations" as those terms are defined in section 23-3.1-202, whether or not such "institutional loans" and "student obligations" are eligible for federal reinsurance as authorized by Title IV, Part B of the federal "Higher Education Act of 1965", as amended.

(2) The division may enter into contracts or other agreements or both contracts and other agreements with private or public entities to guarantee or reinsure student loans or educational loans which may include but not be limited to guaranteeing or reinsuring the "institutional loans" or "student obligations" as those terms are defined in section 23-3.1-202.

(3) No guarantee or reinsurance agreement made by the division pursuant to subsection (2) of this section shall constitute or become an indebtedness, a debt, or a liability of the state, nor shall such loan guarantee constitute the giving, pledging, or loaning of the full faith and credit of the state.

(4) All income and interest thereon earned pursuant to the exercise of the power established in subsections (1) and (2) of this section are continuously available and are hereby appropriated to the division and may be used to pay the operating expenses thereof, or a portion of such income or interest may be deposited into any applicable reserve or guarantee account.



§ 23-3.1-112. Authority and power of the division to guarantee, originate, service, make, and purchase consolidation loans and refinancing loans

(1) Notwithstanding any provisions or definitions contained in this article to the contrary, the division is hereby authorized to guarantee, originate, service, make, and purchase consolidation loans and refinancing loans for all persons eligible for the consolidation and refinancing of student loans under Part B of Title IV of the federal "Higher Education Act of 1965", as amended. For the purposes of this section, "student loans" means, notwithstanding any provisions of this article to the contrary, those loans eligible for consolidation and refinancing under the federal provisions of Part B of Title IV of the "Higher Education Act of 1965", as amended.

(2) The powers and duties of the division specified in section 23-3.1-104 shall also pertain to the authority of the division with respect to consolidation loans and refinancing loans under this section.






Part 2 - Student Obligations and Institutional Loans

§ 23-3.1-201. Legislative declaration

The general assembly hereby declares that the availability of improved access to and choice of higher education opportunities in this state will benefit the residents of the state and that the establishment of a prepaid postsecondary education expense program will assist residents in meeting the expenses incurred in availing themselves of higher education opportunities. It is the intent of the general assembly in enacting this part 2 to create collegeinvest, which shall be a division within the department of higher education and which authority shall make or purchase student obligations and shall develop and administer a prepaid postsecondary education expense program. This part 2 shall be liberally construed to accomplish the intentions expressed in this section.



§ 23-3.1-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Advance payment contract" means a contract entered into by the authority, as defined in subsection (2) of this section, and a purchaser in connection with the prepaid postsecondary education expense program as authorized in section 23-3.1-206.7.

(2) "Authority" means collegeinvest, transferred to the department and existing as a division of the department pursuant to section 23-3.1-203.

(3) "Board" means the board of directors of the authority.

(4) "Bond" means any bond, note, debenture, interim certificate, or other evidence of indebtedness authorized to be issued by the authority pursuant to this part 2, including refunding bonds.

(5) "Bond resolution" means the resolution authorizing the issuance of or providing the terms and conditions related to bonds issued pursuant to this part 2 and includes any trust agreement or trust indenture providing terms and conditions for such bonds.

(6) "Collegeinvest" means:

(a) The Colorado student obligation bond authority, as it existed prior to May 26, 2000, as an independent public body politic in accordance with section 23-3.1-203, as it existed prior to said date;

(b) On and after May 26, 2000, but prior to July 1, 2004, the Colorado student obligation bond authority transferred to the department and existing as a division of the department pursuant to section 23-3.1-203, as it existed prior to said date;

(c) On and after July 1, 2004, the successor to the Colorado student obligation bond authority existing as a division of the department pursuant to section 23-3.1-203, but designated and formally and legally known, as of July 1, 2004, as collegeinvest.

(7) "Contract price" means the aggregate of all payment amounts to be remitted during the contract term by purchasers under the outstanding advance payment contracts as provided on the respective dates of execution thereof.

(8) "Director" means the executive officer of collegeinvest, appointed in accordance with section 23-3.1-203.

(9) "Excess amount" means the assets in the Colorado prepaid postsecondary education expense trust fund that the actuarial calculation under section 23-3.1-206.7 (5) demonstrates are in excess of the assets required to pay the obligations of the prepaid expense trust fund with a likelihood of such sufficiency of at least ninety-five percent.

(10) "Executive director" means the executive director of the department of higher education.

(11) "Executive officer" means the director of collegeinvest, transferred to the department and existing as a division of the department pursuant to section 23-3.1-203.

(12) "Expected tuition units" means the total tuition units paid for and not distributed or refunded together with the portion of tuition units available for purchase under outstanding advance payment contracts that, based on an actuarial projection, are expected to be paid for and become obligations of the Colorado prepaid postsecondary education expense trust fund.

(13) "Institutional loan" means a loan made by collegeinvest from bond proceeds, or other available moneys, to one or more institutions of higher education, to a nonprofit corporation acting on behalf of one or more institutions of higher education, to the division, or to purchasers, and made for the purpose of funding student obligations or payments to be made under advance payment contracts.

(14) "Investable assets" means cash and cash equivalents on deposit in the prepaid expense trust fund and investments of amounts deposited to the prepaid expense trust fund.

(15) "Prepaid expense program" means the Colorado prepaid postsecondary education expense program authorized in section 23-3.1-206.7.

(16) "Prepaid expense trust fund" means the Colorado prepaid postsecondary education expense trust fund established by the authority in accordance with section 23-3.1-206.7 (5) and transferred on May 26, 2000, pursuant to section 23-3.1-206.7 (5).

(17) "Purchaser" means a person who makes or is obligated to make a payment or payments in accordance with an advance payment contract on behalf of a qualified beneficiary.

(18) "Qualified beneficiary" means a person identified in an advance payment contract as the recipient of moneys or benefits to be disbursed in accordance with an advance payment contract.

(19) "State institution" shall have the same meaning as provided in section 23-3.3-101 (4).

(20) "Student" means a student who, under rules promulgated by the division, is enrolled or accepted for enrollment at an institution of higher education and who is making suitable progress in his or her education toward obtaining a degree or other appropriate certification in accordance with standards promulgated by the division.

(21) "Student obligations" means student obligation notes and other debt obligations evidencing loans made for higher education purposes, or to any person for the purposes of consolidating or refinancing loans for higher education purposes, which are either guaranteed student loans, educational loans, or loans eligible for consolidation or refinancing under Part B of Title IV of the federal "Higher Education Act of 1965", as amended, which the authority may make, acquire, buy, sell, or endorse pursuant to this part 2, or which one or more institutions of higher education, or a nonprofit corporation acting on behalf of one or more institutions of higher education, or the division may make from or in anticipation of an institutional loan and which include a direct or indirect interest, in whole or part, of the notes or obligations.

(22) "Tuition" means the quarter, semester, or term charges imposed by an institution of higher education and such fees or charges as may be included in the advance payment contract at the option of the authority.



§ 23-3.1-203. Authority - creation - membership - transfer of personnel

(1) Effective May 26, 2000, the authority shall be transferred to the department of higher education, and shall become a division thereof. Except as otherwise provided in this article, on and after May 26, 2000, the authority shall exercise its powers, duties, and functions under the department of higher education as if it were transferred by a type 2 transfer under the provisions of the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S. The director shall be appointed by the executive director, shall function as the executive officer of the authority, and shall also be director of the student loan division. The director, with the approval of the executive director, shall employ such professional and clerical personnel as may be deemed necessary to carry out the duties and functions of the authority. Such personnel shall receive compensation for their services as determined by the director. The director and all personnel of the authority are declared to hold educational offices and to be exempt from the state personnel system.

(2) (a) Effective May 26, 2000, the board of directors of the authority, as it existed prior to May 26, 2000, shall be transferred with the authority to the department of higher education. The board shall continue to consist of nine members who shall continue to be appointed by the governor, with the consent of the senate. Such members shall be residents of the state. The term of office of each member shall be four years; except that, of the appointments made on or after May 26, 2000, and prior to July 1, 2000, three members shall serve for terms of two, three, and four years, respectively. Each member shall serve until his or her successor has been appointed by the governor and qualified. Any member shall be eligible for reappointment. The governor shall fill any vacancy by appointment for the remainder of an unexpired term. Any member appointed by the governor when the general assembly is not in regular session, whether appointed for an unexpired term or for a full term, shall be deemed to be duly appointed and qualified until the appointment of such member is approved or rejected by the senate. Such appointment shall be submitted to the senate for its approval or rejection during the next regular session of the general assembly following the appointment.

(b) Any member of the board appointed by the governor may be removed by the governor.

(3) (a) On and after July 1, 2004, the division of the department of higher education known prior to said date as the Colorado student obligation bond authority shall be formally and legally known as and designated collegeinvest.

(b) On and after July 1, 2004, whenever the Colorado student obligation bond authority or the board of directors of the Colorado student obligation bond authority is referred to or designated by a contract or other document, such reference or designation shall be deemed to apply to collegeinvest as a division of the department of higher education pursuant to this section. All contracts entered into by or on behalf of the Colorado student obligation bond authority or its board prior to July 1, 2004, are hereby validated as obligations of collegeinvest.



§ 23-3.1-204. Organizational meeting - chairperson - conflict of interest

(1) On or before July 15, 2000, a member of the board, designated by the governor, shall call and convene the initial organizational meeting of the board after transfer of the authority to the department and shall serve as its chairperson pro tempore. At such meeting, appropriate bylaws shall be presented for adoption. The bylaws may provide for the delegation of certain powers and duties and such other matters as the authority deems proper. At such meeting, and annually thereafter, the board shall elect one of its members as chairperson and one as vice-chairperson.

(2) The director or any other person designated by the board shall keep a record of the proceedings of the board and shall be custodian of all books, documents, and papers filed with the board and the minute books or journal of the board. Said director or other person may cause copies to be made of all minutes and other records and documents of the board and may give certificates to the effect that such copies are true copies and all persons dealing with the authority may rely on such certificates.

(3) The board may delegate to one or more of its members or to its director such powers and duties as it may deem proper and to its director or any other person designated by the board, the power to fix the interest rates of any particular issue, subject to such limitations as shall be prescribed by the board.

(4) (Deleted by amendment, L. 2004, p. 563, § 8, effective July 1, 2004.)

(5) Any member of the board shall disqualify himself or herself from voting on any issue in which he or she has a conflict of interest unless such member has disclosed such conflict of interest in compliance with section 18-8-308, C.R.S.



§ 23-3.1-205. Meetings of board - quorum - expenses

(1) Five members of the board shall constitute a quorum. Action may be taken by the board upon the affirmative vote of a majority of the members present at any meeting at which a quorum is present. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(2) Pursuant to part 4 of article 6 of title 24, C.R.S., each meeting of the board shall be open to the public. Notice of meetings shall be as provided in accordance with applicable law. One or more members of the board may participate in any board meeting and may vote on resolutions through the usage of telecommunications devices, including, but not limited to, the usage of a conference telephone or similar communications equipment. Such participation through telecommunications devices shall constitute presence in person at such meeting. Such use of telecommunications shall not supersede any requirements for public hearing otherwise provided by law. Resolutions need not be published or posted, but resolutions and all proceedings and other acts of the board shall be a public record.

(3) Members of the board shall receive no compensation for services but shall be entitled to the necessary expenses, including traveling and lodging expenses, incurred in the discharge of their official duties. Any payments for expenses shall be paid from funds of the authority.



§ 23-3.1-205.3. Transfer of property

(1) On May 26, 2000, all items of property, real and personal, including office furniture and fixtures, books, documents, funds and accounts, and records of the authority shall be transferred with the authority to the department of higher education, and shall remain the property of the authority.

(2) Amounts in the existing administrative fund of the authority transferred on May 26, 2000, shall be deposited as provided in section 23-3.1-205.4. Funds of the authority held by a corporate trustee pursuant to a trust indenture shall continue to be held and invested in accordance with such trust indenture. The prepaid tuition expense fund shall be transferred to be held by the state treasury and shall be administered in accordance with the provisions of this part 2.

(3) On and after May 26, 2000, whenever the Colorado student obligation bond authority or the board of directors of the Colorado student obligation bond authority is referred to or designated by any contract or other document or in other state statutory provisions, such reference or designation shall be deemed to apply to the authority as a division of the department of higher education pursuant to section 23-3.1-203. All contracts entered into by or on behalf of the Colorado student obligation bond authority or its board prior to May 26, 2000, are hereby validated, with the authority in the department of higher education succeeding to all rights and assuming all obligations under such contracts.

(4) No suit, action, or other judicial or administrative proceeding lawfully commenced prior to May 26, 2000, or that could have been commenced prior to said date, by or against the Colorado student obligation bond authority, its board of directors, or any officer thereof in such officer's official capacity or in relation to the discharge of the official's duties shall abate by reason of the transfer of the authority and its board to the department of higher education.



§ 23-3.1-205.4. Collegeinvest fund - creation - control - use

(1) (a) There is hereby created in the state treasury the Colorado student obligation bond authority fund, to be known and referred to on and after July 1, 2004, as the collegeinvest fund, which shall be under the control of the authority in accordance with the provisions of this part 2 and part 3 of this article. The moneys in the collegeinvest fund shall be invested by the state treasurer. Except as otherwise allowed by section 24-36-103 (2), C.R.S., and except for amounts received in connection with the prepaid expense program and the savings programs in part 3 of this article, all moneys received or acquired by the authority, whether by appropriation, grant, contract, gift, sale or lease of surplus real or personal property, or any other means, whose disposition is not otherwise provided for by law or by a trust indenture, and all interest derived from the deposit and investment of moneys in the fund shall be credited to said fund, including moneys received pursuant to sections 23-3.1-206 (1)(k) and 23-3.1-304 (1)(h). Except as provided in paragraph (b) of this subsection (1), the moneys in the fund are hereby continuously appropriated to the authority and shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), if the authority sells, transfers, or enters into a contract with another entity concerning all or a substantial portion of the authority's power to make, originate, disburse, or service loans, the proceeds of the sale, transfer, or contract shall not be used by the authority without further appropriation by the general assembly.

(c) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, if the authority or any other division of the department sells, transfers, or enters into a contract with another entity concerning all or any portion of the authority's or division's interest in any student loans or student obligations, the authority or the division shall deposit the net proceeds of the sale, transfer, or contract as follows:

(I) Up to five million dollars shall remain in the reserve account in the collegeinvest fund, which account is hereby created, and may be used: To fund the repurchase of student loans sold by the authority if a guarantee agency refuses to honor a claim filed with respect to any such loans on account of an event that occurred prior to the sale; and to pay all liabilities, costs, and expenses with respect to the authority's programs to undertake forgiveness of indebtedness under such student loans sold by the authority.

(II) After the retention of the amount required in subparagraph (I) of this paragraph (c), up to five million dollars of the remaining proceeds shall remain in the transition account in the collegeinvest fund, which account is hereby created to pay costs and expenses associated with the transition and wind-down of the authority's student loan program. Any expenditure from the transition account in excess of one hundred thousand dollars shall require the approval of the executive director.

(III) to (IV) Repealed.

(2) The moneys in the collegeinvest fund may be used by the authority for the payment of salaries and operating and administrative expenses of the authority and for the payment of any other expenses incurred by the authority in carrying out its statutory powers and duties.

(3) The moneys in the collegeinvest fund that are not needed for immediate use by the authority may be invested by the state treasurer in investments authorized by sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. The authority shall determine the amount of moneys in the fund that may be invested and shall notify the state treasurer in writing of such amount.

(4) The authority may request authorization to transfer or loan moneys from the collegeinvest fund to the prepaid expense trust fund, created in section 23-3.1-206.7, or to any fund created for the implementation of the savings programs, established pursuant to part 3 of this article, as necessary to carry out the authority's powers and duties under this part 2 and part 3 of this article. The authority shall submit any such transfer or loan request to the executive director for approval. The authority shall not transfer or loan moneys from the collegeinvest fund to the prepaid expense trust fund or to any fund created for the implementation of the savings programs unless such transfer or loan is approved by the executive director.



§ 23-3.1-205.5. Collegeinvest - enterprise status

(1) Collegeinvest shall constitute an enterprise for the purposes of section 20 of article X of the state constitution, so long as collegeinvest retains the ability to issue revenue bonds and receives less than ten percent of its total annual revenues in grants, as defined in section 24-77-102 (7), C.R.S., from all Colorado state and local governments combined. So long as it constitutes an enterprise pursuant to this subsection (1), collegeinvest shall not be subject to any provisions of section 20 of article X of the state constitution. Agreements between collegeinvest and the student loan division in the department of higher education for the guarantee of payment of student loans are not grants for purposes of the definition of enterprise under section 20 (2)(d) of article X of the state constitution.

(2) For purposes of part 2 of article 72 of title 24, C.R.S., the records of collegeinvest and the board shall be public records, as defined in section 24-72-202 (6), C.R.S., except to the extent otherwise specified by law, regardless of whether collegeinvest and the board constitute an enterprise pursuant to subsection (1) of this section.



§ 23-3.1-205.7. Department of higher education - executive director - powers and duties

In addition to any other powers and duties specifically granted by law, the executive director shall have such powers and duties as are not otherwise granted to the authority in this part 2 and in part 3 of this article, and shall also have all powers and duties necessary to oversee the authority, including, but not limited to, its management and direction.



§ 23-3.1-206. General powers and duties of the authority

(1) In addition to any other powers and duties specifically granted to the authority in this part 2, the authority has the following powers:

(a) (Deleted by amendment, L. 2000, p. 1276, § 7, effective May 26, 2000.)

(b) To adopt and from time to time amend or repeal policies for the regulation of its affairs and the conduct of its business, consistent with the provisions of this part 2;

(c) to (e) (Deleted by amendment, L. 2000, p. 1276 § 7, effective May 26, 2000.)

(f) To borrow money and issue bonds, notes, bond anticipation notes, or other obligations and to fund or refund such obligations as provided in this part 2;

(g) To engage the services of private consultants and legal counsel and to otherwise contract with providers to render professional and technical assistance, advice, and other services in carrying out the purposes of this part 2 and part 3 of this article without regard to the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.;

(h) Repealed.

(i) To purchase or participate in the purchase of student obligations;

(j) To sell or participate in the sale of student obligations;

(k) To collect and pay reasonable fees and charges in connection with making, purchasing, originating, disbursing, and servicing or causing to be made, purchased, originated, disbursed, or serviced student obligations or institutional loans by the authority, including payment to the division for services performed for the authority and pursuant to part 3 of this article without regard to the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.;

(l) To procure insurance, guarantees, or other credit support with respect to all student obligations made or purchased or all institutional loans made by the authority;

(m) To consent, whenever it deems it necessary or desirable in the fulfillment of its purposes, to the modification of the rate of interest, time of payment of any installment of principal or interest, or any other terms of any student obligation to which the authority is a party, but no such consent shall be made or given if its effect would be to obviate insurance coverage with respect to any student obligation;

(n) To make and execute contracts, including advance payment contracts with purchasers and all other instruments necessary or convenient for the exercise of its powers and functions under this part 2;

(o) To do all things necessary and convenient to carry out the purposes of this part 2 and of part 3 of this article including funding of grants, scholarships, and loan forgiveness;

(p) to (r) (Deleted by amendment, L. 2000, p. 1276, § 7, effective May 26, 2000.)

(s) To establish policies, procedures, and criteria to implement and administer the prepaid expense program;

(t) To assure that nothing shall cause the authority to exceed the limitations prescribed in section 23-3.1-205.5;

(u) (I) At times prescribed by the department of revenue, but not less frequently than annually, to certify to the department of revenue information regarding persons who owe a loan repayment to the division, the amount of which has been determined to be owing as a result of a final agency determination or judicial decision pursuant to 39-21-108 (3), C.R.S., or which has been reduced to judgment.

(II) Such information shall include the name and social security number of the person owing the debt, the amount of the debt, and any other identifying information required by the department of revenue.

(III) Upon notification by the department of revenue of amounts deposited with the state treasurer pursuant to section 39-21-108 (3), C.R.S., the state treasurer shall disburse such amounts to the division.

(v) To implement and administer, including marketing, the Colorado collegeinvest scholarship program established in section 23-3.1-206.9;

(w) To deposit moneys into the Colorado collegeinvest scholarship trust fund; to accept moneys appropriated to the fund by the general assembly; to accept gifts, grants, and donations from third parties for deposit into the fund; and to expend moneys from the fund for Colorado collegeinvest scholarships;

(x) To organize entities pursuant to title 7, C.R.S., and transfer funds to the entities for the purpose of investing the moneys in the Colorado collegeinvest scholarship trust fund and any other trusts and funds under the authority's control; and

(y) To develop and administer loan forgiveness programs.

(2) No actions taken by the authority pursuant to this section shall be interpreted to constitute or become an indebtedness, a debt, or a liability of the state, nor shall any actions taken by the authority be interpreted to constitute the giving, pledging, or loaning of the full faith and credit of the state.



§ 23-3.1-206.5. Servicing of student obligations and institutional loans

(1) (Deleted by amendment, L. 2004, p. 566, § 14, effective July 1, 2004.)

(2) The authority may contract with the division to service student obligations made or purchased by the authority.



§ 23-3.1-206.7. Prepaid expense program

(1) The authority shall develop and administer, in accordance with this part 2, the Colorado prepaid postsecondary education expense program, which program is hereby created. Through the prepaid expense program, all or part of tuition or other costs, as determined by the authority, may be paid in advance of or accumulated toward enrollment at institutions of higher education.

(2) (Deleted by amendment, L. 2000, p. 1278, § 8, effective May 26, 2000.)

(3) No purchaser or qualified beneficiary participating in the prepaid expense program shall be classified as a resident for tuition purposes as a result of such participation. Purchasers and qualified beneficiaries shall be required to establish residency status based on the requirements of the state institution at which the qualified beneficiary is seeking to enroll.

(4) The selection by a purchaser in an advance payment contract of a particular state institution shall not in any way constitute a promise or guarantee that a qualified beneficiary will be admitted to any particular state institution or other institution of higher education or allowed to continue enrollment in or graduate from any state institution or other institution of higher education.

(5) (a) The Colorado prepaid postsecondary education expense trust fund is hereby created. The prepaid expense trust fund shall consist of moneys remitted by purchasers, moneys acquired from governmental and private sources, and general fund appropriations, if any. In addition, the prepaid expense trust fund may include any moneys transferred or loaned thereto pursuant to section 23-3.1-205.4. All income derived from the deposit and investment of moneys in the prepaid expense trust fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the prepaid expense trust fund shall remain therein and shall not be credited or transferred to the general fund or any other fund. On May 26, 2000, the prepaid expense trust fund, and all moneys in said fund, including all interest and earnings in said fund shall be transferred with the authority as provided in section 23-3.1-205.3. All moneys remitted by purchasers and other moneys received by the authority in connection with the prepaid expense program shall be transmitted by the authority to the state treasurer and credited to the prepaid expense trust fund. The state treasurer shall invest moneys in the prepaid expense trust fund based upon the direction of the authority and shall make disbursements from the prepaid expense trust fund in connection with the prepaid expense program based upon the direction of the authority and in a manner appropriate to carry out the prepaid expense program. All income derived from the deposit and investment of moneys in the prepaid expense trust fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the prepaid expense trust fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(b) (Deleted by amendment, L. 2000, p. 1278, § 8, effective May 26, 2000.)

(c) The state treasurer shall maintain on behalf of the authority the prepaid expense trust fund as a separate fund. The state treasurer shall credit all moneys remitted to the state treasurer by the authority as provided in paragraph (a) of this subsection (5) to the prepaid expense trust fund.

(d) (I) The authority shall evaluate the actuarial soundness of the prepaid expense trust fund if, on the last day of the fiscal year, the aggregate amount of moneys of the prepaid expense trust fund invested in any of the following forms of investment exceeds ten percent of the market value of investable assets of the prepaid expense trust fund:

(A) Common or preferred stock; or

(B) Corporate bonds, notes, or debentures that are convertible into common or preferred stock; or

(C) Investment trust shares.

(II) The authority may contract with a private consultant or consultants to perform an actuarial evaluation of the prepaid expense trust fund and to provide financial advice to the authority in connection with the prepaid expense trust fund. Any actuarial report and written financial advice shall be provided by the authority to the state treasurer. If, based upon an actuarial evaluation, the authority determines that the prepaid expense trust fund is not actuarially sound, the authority may direct the state treasurer to distribute the available assets of the prepaid expense trust fund in a manner permitted by outstanding advance payment contracts. In connection with the evaluation of the prepaid expense trust fund, a calculation based on key assumptions approved by the board shall be made by or on behalf of the authority to determine whether an excess amount exists in the prepaid expense trust fund. If, based on this calculation, the authority determines that an excess amount exists in the prepaid expense trust fund, the authority shall calculate, by dividing such excess amount by the total number of expected tuition units in the prepaid expense trust fund, the portion of such excess amount that would be attributable on a pro rata basis to each such expected tuition unit. At the time the value of any tuition units under an advance payment contract is disbursed from the prepaid expense trust fund during the academic year immediately following such calculation, the portion of the excess amount attributable to such tuition units as a result of the calculation made pursuant to this paragraph (d) shall be paid as part of such disbursement. The excess amount shall otherwise remain in the prepaid expense trust fund as a part of the stabilization reserve.

(e) (I) All expenses of the authority incurred in developing and administering the prepaid expense program shall be payable from the prepaid expense trust fund. The authority may use moneys in the prepaid expense trust fund to reimburse the expenses of the authority incurred in connection with the development and administration of the prepaid expense program. In no event shall annual administration expenses of the authority exceed one percent of the contract price. Any recovery of development costs by the authority shall not include interest or finance charges, but may include moneys transferred from the collegeinvest fund to the prepaid expense trust fund under section 23-3.1-205.4 (4). Any moneys in the prepaid expense trust fund that are not needed for immediate use by the authority shall be invested by the state treasurer in accordance with paragraph (a) of this subsection (5) and with the actuarial report provided by the authority and in investments permitted by section 23-3.1-216 (1) and (3). The authority shall determine the amount of moneys in the fund that shall be invested and shall notify the state treasurer in writing of the amount.

(II) (Deleted by amendment, L. 2000, p. 1278, § 8, effective May 26, 2000.)

(6) and (7) (Deleted by amendment, L. 2000, p. 1278, § 8, effective May 26, 2000.)

(8) If, at any time, the authority determines that the prepaid expense program, or any aspect thereof, is not financially sound, the authority may discontinue permanently or for a period of time the prepaid expense program or that particular aspect of the program and the execution of additional advance payment contracts. The state treasurer shall continue to invest moneys in the prepaid expense trust fund based upon the direction of the authority and shall continue to make disbursements from the prepaid expense trust fund in connection with the prepaid expense program based upon the direction of the authority for the benefit of existing purchasers and qualified beneficiaries except as otherwise authorized.



§ 23-3.1-206.9. Colorado collegeinvest scholarship program - administration - fund - policies

(1) There is hereby created the Colorado collegeinvest scholarship program for the purpose of increasing access to postsecondary education. The Colorado collegeinvest scholarship program shall be implemented and administered by the authority. A scholarship under the Colorado collegeinvest scholarship program may be awarded only to an undergraduate student who, each year:

(a) (I) Attends a state institution of higher education or a participating private institution of higher education as defined in section 23-18-102 (8) and is eligible to receive a stipend pursuant to article 18 of this title; or

(II) Attends a local district college that is part of a local college district organized pursuant to article 71 of this title; or

(III) Attends an area technical college, as defined in section 23-60-103 (1), and is earning postsecondary credits that may be transferred into an associate degree program at a community college or into a degree program at a four-year institution of higher education as provided in section 23-1-108 (7) and the state credit transfer policies established by the Colorado commission on higher education; and

(b) Demonstrates financial need through the student's eligibility for the federal Pell grant or its successor program; and

(c) Meets any other eligibility requirements established by the board, which shall include but need not be limited to requiring the student to maintain a high school cumulative grade point average of at least 2.5.

(2) (a) The Colorado collegeinvest scholarship trust fund, which is hereby created, shall consist of moneys deposited into the fund by the authority, any moneys appropriated to the fund by the general assembly, and any gifts, grants, and donations received by the authority for the Colorado collegeinvest scholarship program. Moneys deposited into the Colorado collegeinvest scholarship trust fund shall be deemed to be trust funds and shall be administered by the authority and shall be used for the direct and indirect costs of implementing and administering, including marketing, the Colorado collegeinvest scholarship program and may be used for need-based financial aid. Annual expenditures on direct marketing shall not exceed five percent of the annual revenue of the trust. Any unexpended and unencumbered moneys remaining in the Colorado collegeinvest scholarship trust fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or to any other fund. Any moneys appropriated by the general assembly to the Colorado collegeinvest scholarship trust fund shall be subject to annual appropriation.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2) to the contrary, on July 1, 2009, of moneys credited to the Colorado collegeinvest scholarship trust fund other than moneys transferred from the student loan guarantee fund created in section 23-3.1-107 (1)(a), the state treasurer shall deduct fifteen million dollars from the Colorado collegeinvest scholarship trust fund and transfer such sum to the general fund.

(c) Notwithstanding any provision of paragraph (a) of this subsection (2) to the contrary, of moneys credited to the Colorado collegeinvest scholarship trust fund other than moneys transferred from the student loan guarantee fund created in section 23-3.1-107 (1)(a), the state treasurer shall deduct twenty-nine million eight hundred thousand dollars from the Colorado collegeinvest scholarship trust fund and transfer such sum to the general fund if the revenue estimate prepared in June of 2010 in accordance with section 24-75-201.3 (2), C.R.S., indicates for the fiscal year commencing July 1, 2010, that general fund expenditures for that fiscal year based on appropriations enacted by law will result in the use of more than three-eighths of the reserve required by section 24-75-201.1 (1)(d), C.R.S., or if the revenue estimate prepared in September or December of 2010 or in March or June of 2011 in accordance with section 24-75-201.3 (2), C.R.S., indicates for the fiscal year commencing July 1, 2010, that general fund expenditures for that fiscal year based on appropriations then in effect will result in the use of more than three-eighths of the reserve required by section 24-75-201.1 (1)(d), C.R.S.; however, said amount shall be deducted and transferred by the state treasurer only once pursuant to this paragraph (c).

(3) The board shall adopt any policies necessary for the implementation and administration of the Colorado collegeinvest scholarship program, which shall include but need not be limited to implementing the program for the high school graduating class of 2008, providing awards to both part-time and full-time students, and specifying that a scholarship under the program shall only be paid to a student for up to five academic years. The board shall develop an application for the Colorado collegeinvest scholarship program that shall be returned as specified by the board. The application shall include the requirements for and the disqualifications from the Colorado collegeinvest scholarship program. The policies adopted by the board for the implementation and administration of the Colorado collegeinvest scholarship program shall be approved by the executive director.

(4) Notwithstanding section 24-1-136 (11)(a)(I), on or before February 1 of each year, the board shall report to the education committees of the senate and the house of representatives, or any successor committees, on the status of the Colorado collegeinvest scholarship program. The report shall include, but need not be limited to, the financial status of the Colorado collegeinvest scholarship trust fund, the amount of money annually spent on administration, the average scholarship award amount, and the number of students participating in the Colorado collegeinvest scholarship program.



§ 23-3.1-207. Notes

(1) The authority may issue from time to time its negotiable notes for any of its purposes as provided in this part 2, including purchase of student obligations or the making of student obligations or institutional loans, and may renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed, and delivered in the same manner as bonds.

(2) Any resolution authorizing notes of the authority or any issue of such notes may contain any provisions which the authority is authorized to include in any resolution authorizing bonds of the authority or any issue of bonds, and the authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds.

(3) All such notes shall be payable from the proceeds of bonds or renewal notes or from the revenues of the authority or other moneys available for such payment and not otherwise pledged, subject only to any contractual rights of the holders of any of its notes or other obligations outstanding at the time of issuance of such notes.



§ 23-3.1-208. Bonds

(1) (a) The authority may issue from time to time its bonds for its purposes as provided in this part 2, including but not limited to purchasing or making student obligations or making institutional loans. The authority may not undertake the financing of the making or purchasing of student obligations unless, prior to the issuance of any bonds or notes, the board finds that there is insufficient access to student obligations from normal private market sources and that the financing will help alleviate such insufficient access.

(b) (Deleted by amendment, L. 2004, p. 568, § 17, effective July 1, 2004.)

(c) In anticipation of the sale of its bonds, the authority may issue bond anticipation notes and may renew the same from time to time. Such notes shall be paid from any revenues of the authority or other moneys available for payments and not otherwise pledged or from proceeds of the sale of the bonds of the authority in anticipation of which they were issued. The bond anticipation notes shall be issued in the same manner as bonds. Such notes and the resolution authorizing them may contain any provisions, conditions, or limitations which a bond resolution of the authority contains.

(2) (a) All bonds issued by the authority shall be payable solely out of the revenues and receipts of the authority as designated in the resolution of the authority under which the bonds are authorized to be issued or as designated in a trust indenture authorized by the authority which shall name a bank or trust company as trustee or out of other moneys available for payments and not otherwise pledged.

(b) Bonds may be executed and delivered by the authority at such times, may be in such form and denominations and include such terms and maturities, may be in fully registered form or in bearer form registerable either as to principal or interest or both, may bear such conversion privileges, may be payable in such installments and at such time or times not exceeding forty years from the date thereof, may be payable at such place or places whether within or without the state of Colorado, may bear interest at such fixed or variable rate or rates per annum as determined by the authority or in accordance with methods approved by the authority without regard to any interest rate limitation appearing in any other law of this state, may be evidenced in such manner, may be executed by such officers of the authority, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which may be either an officer of the authority or an officer of the trustee authenticating the same, may be in the form of coupon bonds which have attached interest coupons bearing the facsimile signature of an authorized officer of the authority, and may contain such provisions not inconsistent with this part 2, all as provided in the resolution of the authority under which the bonds are authorized to be issued or as provided in a trust indenture authorized by the authority.

(3) If deemed advisable by the authority, there may be retained in the resolution or the trust indenture under which any bonds of the authority are authorized to be issued an option to redeem all or any part of said bonds as may be specified in such resolution or in such trust indenture, at such price or prices and on such terms and conditions as may be set forth in such resolution or in such trust indenture. Nothing in this part 2 shall be construed to confer on the authority the right or option to redeem any bonds except as provided in the resolution or in such trust indenture under which they are issued.

(4) The bonds or notes of the authority may be sold at public or private sale for such price or prices, in such manner, and at such times as determined by the authority, and the authority may pay all expenses, premiums, and commissions which it may deem necessary or advantageous in connection with the issuance of bonds or notes. The power to fix the date of sale of bonds and notes, to receive bids or proposals, to award and sell bonds and notes, and to take all other necessary action to sell and deliver bonds and notes may be delegated to the executive officer by resolution of the authority. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(5) (a) Any outstanding bonds of the authority may be refunded or advance refunded at any time and from time to time by the authority by the issuance of its bonds for such purpose in a principal amount determined by the authority, which may include interest accrued or to accrue with or without giving effect to investment income and other expenses necessary to be paid in connection with such issuance.

(b) (I) Any such refunding may be effected whether the bonds to be refunded have then matured or will mature thereafter, either by sale of the refunding bonds and the application of the proceeds of such sale for the payment of the bonds to be refunded or by the exchange of the refunding bonds for the bonds to be refunded with the consent of the holders of the bonds to be so refunded, regardless of whether or not the bonds proposed to be refunded are payable on the same date or different dates or are due serially or otherwise.

(II) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may be applied, in the discretion of the authority, to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and, pending such application, may be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority. Any such escrowed proceeds, pending such use, may be invested and reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., maturing at such time or times as are appropriate to assure the prompt payment as to principal, interest, and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income, and profit, if any, earned or realized on any such investment may also be applied, in the discretion of the authority, to the payment of the outstanding bonds or notes to be so refunded or to the payment of principal and interest on the refunding bonds or for any other purpose under this part 2. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income, and profits, if any, earned or realized on the investments may be returned to the authority for use by it in any lawful manner.

(c) All such refunding bonds shall be subject to the provisions of this part 2 in the same manner and to the same extent as other bonds issued pursuant to this part 2.

(6) The proceeds of any bonds, notes, bond anticipation notes, or other obligations may be used and applied to the payment of financing costs, including legal, underwriting and investment banking, accounting, and other similar costs; the funding of any reserve funds deemed necessary or advisable by the authority; interest on such bonds, notes, bond anticipation notes, or other obligations for a period not to exceed three years; and all other necessary and incidental costs and expenses.



§ 23-3.1-209. Negotiability of bonds

All bonds and any interest coupons applicable to such bonds are hereby declared and shall be construed to be negotiable instruments.



§ 23-3.1-210. Security for bonds and notes

(1) (a) The principal and interest on any bonds or notes issued by the authority may be secured by a trust indenture by and between the authority and a corporate trustee. Such trust indenture or the resolution providing for the issuance of such obligations may pledge or assign all or any part of the revenues or assets of the authority, including, without limitation, student obligations, student obligation commitments, institutional loans, moneys deposited or pledged by or on behalf of one or more institutions of higher education, moneys deposited or pledged by the division, temporary loans, contracts, agreements, and other security or investment obligations, the fees or charges made or received by the authority, the moneys received in payment of student obligations and institutional loans and interest on such moneys, including the proceeds of insurance on such obligations and loans and any other moneys received or due to be received by the authority.

(b) Such trust indenture or resolution may contain such provisions for protecting and enforcing the rights and remedies of the holders of any of the bonds or notes as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the purposes to which proceeds of the bonds or notes may be applied, the disposition or pledging of the revenues or assets of the authority, the terms and conditions for the issuance of additional bonds or notes, and the custody, safeguarding and application of all moneys. Any such trust indenture or resolution may set forth the rights and remedies of the holders of any bonds or notes and of the trustee and may restrict the individual right of action by any such holders.

(c) In addition, any such trust indenture or resolution may contain such other provision as the authority may deem reasonable and proper for the security of the holders of any bonds or notes, including but not limited to provisions for insurance, letters of credit, standby credit agreements, take-out commitments, or other forms of credit insuring against default or guaranteeing timely payment with respect to student obligations, institutional loans, or bonds. All expenses incurred in carrying out the provisions of such indenture or resolution may be paid from the revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds or notes or from any other funds available to the authority.

(2) (a) Any pledge made by the authority, by one or more institutions of higher education, by a nonprofit corporation acting on behalf of one or more institutions of higher education, or by the division shall be valid and binding from the time when the pledge is made. The revenues and moneys so pledged and thereafter received by or otherwise credited to such pledging parties shall immediately be subject to lien of such pledge without any physical delivery, filing, or further act, and the lien of such pledge shall have priority over any and all other obligations and liabilities of such pledging parties, subject to any contractual covenants by the pledging parties and any prior pledges and liens, and shall be valid, binding, and enforceable against all parties having claims of any kind in tort, contract, or otherwise against such pledging parties, irrespective of whether such claiming parties have notice of such lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded. Each pledge, agreement, and indenture made for the benefit or security of any of the bonds of the authority shall continue to be effective until the principal of and interest on the bonds for the benefit of which the same are made has been fully paid or provision for such payment duly made.

(b) In the event of default in any such payment or in any agreements of the authority made as part of the contract under which the bonds were issued, whether contained in the resolution authorizing the bonds or in any trust indenture executed as security for such bonds, said payment or agreement may be enforced by suit, mandamus, or either of such remedies.

(3) Any bank or trust company that may act as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as required by the authority.



§ 23-3.1-211. Personal liability

Neither the members of the board, employees or agents of the authority, nor any person executing the bonds or notes or advance payment contracts shall be liable personally on bonds or notes or advance payment contracts or be subject to any personal liability or accountability by reason of the issuance thereof or as a result of the prepaid expense program.



§ 23-3.1-212. Purchase

The authority may purchase its bonds or notes out of any available funds. The authority may hold, pledge, cancel, or resell such bonds or notes, subject to and in accordance with agreements with bondholders or noteholders.



§ 23-3.1-213. Payment of bonds and advance payment contracts - limited liability of state

(1) Bonds and notes issued by the authority shall be payable solely from the funds provided for in this part 2 and shall not otherwise constitute or become an indebtedness, a debt, or a liability of the state, nor shall the state otherwise be liable on such bonds and notes, nor shall such bonds or notes constitute the giving, pledging, or loaning of the full faith and credit of the state. The issuance of bonds or notes under the provisions of this part 2 shall not obligate the state or empower the authority, directly, indirectly, or contingently, to levy or collect any form of taxes or assessments, to create any indebtedness payable out of taxes or assessments, or to make any appropriation for their payment, and such appropriation, levy, or collection is prohibited.

(2) Nothing in this part 2 shall be construed to authorize the authority to create a debt of the state within the meaning of the constitution or statutes of Colorado; and all bonds issued by the authority pursuant to the provisions of this part 2 are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or with any trust indenture executed as security for such bonds and are not otherwise a debt or liability of the state of Colorado.

(3) Except as otherwise provided in this part 2, the state shall not be liable in any event for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, obligation, or agreement of any kind whatsoever that may be undertaken by the authority. No breach of any such pledge, obligation, or agreement shall impose any pecuniary liability upon the state, except from funds specifically pledged by the state, or any charge upon its general credit or against its taxing power.

(4) Except as otherwise provided in this part 2, advance payment contracts and the benefits due thereunder shall be payable solely from the moneys in the prepaid expense trust fund, and shall not otherwise constitute or become an indebtedness, a debt, or a liability of the state, nor shall the state otherwise be liable on such advance payment contracts, nor shall such advance payment contracts constitute the giving, pledging, or loaning of the full faith and credit of the state. Advance payment contracts and the benefits due thereunder shall be payable by the authority solely from moneys in the prepaid expense trust fund and are not payable from or secured in any way by other moneys or accounts of the authority.



§ 23-3.1-214. Exemption from taxation - securities law

The income or other revenues of the authority, including income earned on the investment of moneys in the prepaid expense and the savings trust funds, all properties at any time owned by the authority, any bonds, notes, or other obligations issued pursuant to this part 2, the transfer of and the income, including any profit made on sale, from any such bonds, notes, or other obligations, and all trust indentures and other documents issued in connection with such bonds, notes, or other obligations shall be exempt at all times from all taxation and assessments in the state of Colorado. In the bond resolution authorizing the issuance of any bonds by the authority, the board may waive the exemption from federal income taxation for interest on such bonds. Bonds issued by the authority shall also be exempt from the provisions of article 51 of title 11, C.R.S.



§ 23-3.1-215. Fees

All expenses of the authority incurred in carrying out the provisions of this part 2 shall be payable solely from funds provided under the authority of this part 2, and no liability shall be incurred by the authority beyond the moneys which are provided pursuant to this part 2. For the purposes of meeting the necessary expenses of initial organization and operation until such date as the authority derives moneys from funds provided pursuant to this part 2, the authority may borrow such moneys as may be required for the necessary expenses of organization and operation. Such borrowed moneys shall be repaid within a reasonable time after the authority receives funds provided pursuant to this part 2.



§ 23-3.1-216. Investment of funds

(1) Moneys of the authority held in the collegeinvest fund created in section 23-3.1-205.4 shall be invested as provided in section 23-3.1-205.4 (3). Other moneys of the authority may be invested in property or securities in which the state treasurer may legally invest moneys subject to his or her control. The authority may sell the securities and may deposit the securities in a trust bank within or without the state. Any moneys deposited in a banking institution or a depository authorized in section 24-75-603, C.R.S., shall be secured in such a manner and subject to the terms and conditions as the board may determine, with or without payment of any interest on the deposit, including, without limitation, time deposits evidenced by certificates of deposit.

(2) The board may direct a corporate trustee that holds moneys of the authority pursuant to a trust indenture or other agreement between the trustee and the authority to invest or reinvest the moneys in any investments, other than those specified in subsection (1) of this section, if the board determines that, as of the date of the determination, the investment meets the standards for investments established in section 15-1-304, C.R.S.

(3) In addition to the investments otherwise permitted in this part 2, the state treasurer may invest moneys in the prepaid expense trust fund in the following:

(a) State and municipal bonds;

(b) Corporate notes, bonds, and debentures, whether or not convertible, to the extent provided for in paragraph (d) of this subsection (3);

(c) Participation agreements with life insurance companies;

(d) Common or preferred stock; except that:

(I) No investment of moneys in the prepaid expense trust fund in common or preferred stock, or both, of any corporation shall be of an amount that exceeds five percent of the market value of investable assets of the trust fund; except that, such amount may exceed five percent, for a period not to exceed sixty consecutive days;

(II) The prepaid expense trust fund shall not acquire more than five percent of the outstanding stock or bonds of any single corporation; and

(III) The aggregate amount of moneys of the prepaid expense trust fund invested in common or preferred stock, or in corporate bonds, notes, or debentures that are convertible into common or preferred stock, or in investment trust shares shall not exceed sixty percent of the market value of investable assets of the prepaid expense trust fund; except that such market value of investable assets may exceed sixty percent, by not more than five percent, for a period not to exceed sixty consecutive days;

(d.5) Investments in the form of mutual funds; and

(e) Any guaranteed investment contract, guaranteed interest contract, annuity contract, or funding agreement if the board determines by resolution that:

(I) Such contract or agreement meets the standard for investments established in section 15-1-304, C.R.S.;

(II) The income on such contract or agreement is at least comparable to the income then available on the other investments permitted in this section; and

(III) Such contract or agreement will assist the authority in maintaining an actuarially sound trust fund.



§ 23-3.1-217. Proceeds as trust funds

Except as otherwise provided in this part 2, all moneys received pursuant to this part 2, whether as proceeds from the sale of bonds, notes, or other obligations or as revenues or receipts, including moneys received under advance payment contracts shall be deemed to be trust funds to be held and applied solely as provided in this part 2. Any officer, bank, or trust company with which such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this part 2, subject to such policies and guidelines as the authority and the resolution authorizing the bonds, notes, or other obligations of any issue or the trust indenture securing such obligations provides.



§ 23-3.1-217.5. Claims of creditors - exemption

Moneys credited to or expended from the prepaid expense trust fund by or on behalf of a purchaser or qualified beneficiary of an advance payment contract made under this part 2, which contract has not been terminated, are exempt from all claims of creditors of the purchaser, the qualified beneficiary, or the authority.



§ 23-3.1-218. Agreement of the state not to limit or alter rights of obligees

The state hereby pledges to and agrees with the holders of any bonds, notes, or other obligations issued under this part 2 and with those parties who may enter into contracts with the authority, with state-supported institutions of higher education, or with the division pursuant to the provisions of this part 2 that the state will not limit, alter, restrict, or impair the rights vested in the authority to fulfill the terms of any agreements made with the holders of bonds, notes, or other obligations authorized and issued pursuant to this part 2 and with the parties who may enter into contracts with the authority pursuant to this part 2, and that the state will not limit, alter, restrict, or impair the rights vested in any state-supported institution of higher education or in the division to fulfill the terms of any contracts made with the authority and with the parties who may enter into contracts with such institutions of higher education or with the division pursuant to this part 2. The state further agrees that it will not in any way impair the rights or remedies of the holders of such bonds, notes, or other obligations of such parties until such bonds, notes, and other obligations, together with interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged and such contracts are fully performed on the part of the authority, the state-supported institutions of higher education, or the division. Nothing in this part 2 precludes such limitation or alteration if and when adequate provision is made by law for the protection of the holders of such bonds, notes, or other obligations of the authority or those entering into such contracts with the authority or the authority under any contract with a state-supported institution of higher education or with the division. The authority may include this pledge and undertaking for the state in such bonds, notes, or other obligations and in such contracts.



§ 23-3.1-219. Enforcement of rights of bondholders

Any holder of bonds issued pursuant to this part 2 or a trustee under a trust agreement or trust indenture entered into pursuant to this part 2, except to the extent that his rights are restricted by any bond resolution, may protect and enforce, by any suitable form of legal proceedings, any rights under the laws of this state or granted by the bond resolution. Such rights include the right to compel the performance of all duties of the authority required by this part 2 or the bond resolution and to enjoin unlawful activities.



§ 23-3.1-220. Bonds eligible for investment

All banks, bankers, trust companies, savings and loan associations, investment companies, insurance companies and associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds, notes, or other obligations, issued pursuant to this part 2. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds, notes, or other obligations only if said bonds, notes, or other obligations satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 23-3.1-221. Account of activities - receipts for expenditures - report - audit

The authority shall keep an accurate account of all its activities and of all its receipts and expenditures and shall report annually on such activities, receipts, and expenditures in the month of February to its members, to the governor, to the commission, and to the state auditor in a form prescribed by the controller. Also included in the report shall be any recommendations with reference to additional legislation, a financial analysis of the actuarial soundness of the prepaid expense trust fund if one was prepared, an accounting of any loans or transfers approved pursuant to section 23-3.1-205.4 (4), and other action that may be necessary to carry out the purposes of the authority. The state auditor may investigate the affairs of the authority and may examine the properties and records of the authority, and the controller may prescribe methods of accounting and the rendering of periodical reports in relation to undertakings by the authority. The department of higher education shall adopt and prepare a budget for the authority for the next fiscal year. Beginning July 1, 2000, the fiscal year of the authority shall begin on July 1 and shall end on June 30. The authority shall not be required to comply with fiscal rules of the state of Colorado until July 1, 2000.



§ 23-3.1-222. Federal social security act

The authority may take such action as it deems appropriate to enable its employees to come within the provisions and obtain the benefits of the federal "Social Security Act", as from time to time amended.



§ 23-3.1-223. Powers of authority not restricted

This part 2 shall not be construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this state but shall be construed as cumulative of any such powers. Nothing in this part 2 shall be construed to deprive the state and its political subdivisions of their respective police powers over properties of the authority or to impair any power over such properties of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.



§ 23-3.1-224. Contract powers of state-supported institutions of higher education - nonliability of state

(1) For the purpose of funding student obligations, the governing board of any state-supported institution of higher education is authorized to enter into contracts with the authority for the making or securing of student obligations and institutional loans, or the securing of authority bonds including, without limiting the generality of the foregoing, contracts which require such institutions to pledge certain revenues, pay fees, advance or loan funds to the authority, establish and maintain reserves, and make, sell, or purchase student obligations.

(2) For the purpose of making student obligations, the governing board of any state-supported institution of higher education is authorized to enter into contracts with the division for the origination, disbursement, servicing, or guarantee of any student obligation funded by an institutional loan.

(3) Nothing in this section shall be construed to authorize a state-supported institution of higher education to create a debt of the state within the meaning of the constitution or statutes of Colorado.

(4) Any obligation incurred by any state-supported institution of higher education under the provisions of this part 2 shall not constitute or become an indebtedness, a debt, or a liability of the state, nor shall the state be liable on such obligations, nor shall such obligations constitute the giving, pledging, or loaning of the full faith and credit of the state. Such obligations shall not obligate the state or empower such institution, directly, indirectly, or contingently, to levy or collect any form of taxes or assessments, to create any indebtedness payable out of taxes or assessments, or to make any appropriation for their payment, and such appropriation, levy, or collection is prohibited.

(5) The state shall not be liable in any event for the performance of any pledge, obligation, or agreement of any kind whatsoever which may be undertaken by such institutions. No breach of any such pledge, obligation, or agreement shall impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.



§ 23-3.1-225. Confidentiality of records

(1) Except as otherwise provided in this section, all data, information, and records relating to the prepaid expense trust fund and the prepaid expense program are public records and are subject to inspection pursuant to the provisions of part 2 of article 72 of title 24, C.R.S.

(2) The following data, information, and records relating to the prepaid expense trust fund and the prepaid expense program shall be kept confidential by the authority, and the authority shall deny the right of access to or inspection of such data, information, and records except as provided in subsection (3) of this section:

(a) Data, information, and records relating to individual purchasers and qualified beneficiaries of advance payment contracts, including any records that reveal personally identifiable information about such individuals; except that the authority may disclose such information to an individual purchaser regarding his or her own contract;

(b) Trade secrets and proprietary information regarding software, including programs and source codes, utilized or owned by the authority; and

(c) Marketing plans and the results of market surveys conducted by the authority.

(3) Notwithstanding the provisions of subsection (2) of this section, the authority may disclose and may provide the right of access to or inspection of any data, information, or records to agents or representatives of professionals with whom the authority has contracted as provided in an advance payment contract or contracts, to the department of revenue, or to the state treasurer, or to other third parties if the purchaser or purchasers of the advance payment contract or contracts have consented in writing to such disclosure.

(4) No cause of action shall arise against a person for disclosing confidential information in violation of subsection (2) of this section unless the act or omission giving rise to the cause of action was intentional or grossly negligent.



§ 23-3.1-226. Policies for promotion and disclosure of program information

(1) The authority shall design a policy related to the promotion of the prepaid expense program and a policy related to the disclosure of program-related information to purchasers or qualified beneficiaries in a manner consistent with this part 2 and consistent with the requirements of section 529 of the internal revenue code in order to require that:

(a) Appropriate promotional material and program-related information disclose the average tuition increase in state institutions of higher education in Colorado, as defined in section 23-3.3-101 (4), over the previous five years;

(b) Annual statements to purchasers or qualified beneficiaries disclose the number of tuition units paid for, the payments made for such tuition units, and the current value of such tuition units, as well as the average tuition increases in state institutions of higher education in Colorado, as defined in section 23-3.3-101 (4), over the five previous years;

(c) An annual report to each purchaser of an advance payment contract setting forth the value and rate of return on the advance payment contract based on a calculation of average tuition and setting forth the amount of the stabilization reserve and retained earnings in the prepaid expense program. The report shall be provided at least annually and upon request of the purchaser of the advance payment contract.

(d) Promotional material and program-related information disclose that no moneys invested in the prepaid expense program are insured by the state of Colorado and that neither the principal deposited nor the investment returned is guaranteed by the state of Colorado. Such material and information shall also disclose the existence of a stabilization reserve to better support its liability.

(e) Any fees paid from moneys collected pursuant to this part 2 are disclosed in promotional material and program-related information provided to the public and to purchasers or qualified beneficiaries, including disclosure of amounts assessed for payments over time.






Part 3 - Savings Plans

§ 23-3.1-301. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that a choice of education opportunities will benefit the residents of the state of Colorado and that the establishment of a college savings program will enhance the availability of postsecondary educational opportunities for residents. It is the intent of the general assembly to achieve this purpose through a public-private partnership using selected financial institutions to serve as account holders and managers of individual college savings accounts.

(2) The general assembly further finds, determines, and declares that the college savings program can enhance the availability of postsecondary educational opportunities for adults who are already in the workforce and therefore encourages adults to take advantage of the college savings program to further their own postsecondary educational opportunities and job retraining goals.

(3) The general assembly further finds, determines, and declares that the establishment of a savings program that qualifies under section 529A of the internal revenue code will:

(a) Assist individuals and families in saving money for the purpose of supporting individuals with disabilities in maintaining health, independence, and quality of life; and

(b) Provide secure funding for disability-related expenses on behalf of designated beneficiaries with disabilities that will supplement, but not supplant, benefits provided through private insurance, the medicaid program under Title XIX of the "Social Security Act", the supplemental security income program under Title XVI of the "Social Security Act", the beneficiary's employment, and other sources.



§ 23-3.1-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "ABLE" means achieving a better life experience, as used in the federal "Stephen Beck, Jr., Achieving a Better Life Experience Act of 2014", division B, Pub.L. 113-295, as that act amends the federal "Internal Revenue Code of 1986", as amended, to add section 529A and other federal laws.

(1.5) "ABLE savings program" means the savings program established under this part 3 pursuant to section 529A of the internal revenue code.

(1.6) "Account" means an individual trust account or savings account established pursuant to this part 3.

(2) "Account owner" means the person designated as the account owner pursuant to section 529 or 529A of the internal revenue code, whichever is applicable.

(2.5) "Adult learner" means an account owner under the college savings program who is also the account beneficiary and who opens an account in pursuit of his or her own postsecondary educational opportunities and job retraining goals.

(3) "Authority" means collegeinvest, transferred to the department of higher education and existing as a division of that department pursuant to section 23-3.1-203.

(3.5) "College savings program" means the college savings program established under this part 3 pursuant to section 529 of the internal revenue code.

(4) "Designated beneficiary" or "beneficiary" means, with respect to an account, the person designated at the time the account is opened, or the person who replaces a designated beneficiary, as the person whose qualified higher education expenses or qualified disability expenses are expected to be paid from the account.

(5) "Eligible educational institution" has the same meaning as that term is defined in section 529 of the internal revenue code.

(5.5) "Executive director" means the executive director of the department of higher education.

(5.7) "Federal ABLE act" means the "Stephen Beck, Jr., Achieving a Better Life Experience Act of 2014", division B, Pub.L. 113-295, and any amendments to the act.

(6) "Financial institution" means any state bank, state trust company, savings and loan association, credit union chartered by the state of Colorado, national bank, broker-dealer, mutual fund, insurance company, or other similar financial entity qualified to do business in the state of Colorado.

(7) "Internal revenue code" means the federal "Internal Revenue Code of 1986", as amended, and regulations implementing the code.

(8) "Manager" means a financial institution under contract with the authority to serve as an administrator of the program and recipient of contributions on behalf of the program.

(9) "Member of the family" has the same meaning as that term is defined in section 529 or 529A of the internal revenue code, whichever is applicable.

(10) "Nonqualified withdrawal" means a withdrawal from an account other than a qualified withdrawal.

(11) "Program" means the college savings program or the ABLE savings program established pursuant to this part 3, as applicable.

(11.5) "Qualified disability expenses" has the same meaning as that term is defined in section 529A of the internal revenue code.

(12) "Qualified higher education expenses" has the same meaning as that term is defined in section 529 of the internal revenue code.

(13) "Qualified withdrawal" means a withdrawal from an account, to pay any qualified expenses of the designated beneficiary of the account, a withdrawal made on account of the death or disability of the designated beneficiary, or a withdrawal made on account of a scholarship, but only if the withdrawal is made in accordance with section 529 or 529A of the internal revenue code, whichever is applicable.

(14) "Savings contract" means an agreement entered into by the authority and an account owner to participate and establish an account in the program.

(15) "Savings trust fund" means the trust for either the college savings program or the trust for the ABLE savings program, consisting of the accounts for that program.



§ 23-3.1-303. Department - purpose - powers - duties

(1) (Deleted by amendment, L. 2000, p. 1288, § 16, effective May 26, 2000.)



§ 23-3.1-304. Authority - purpose - powers - duties

(1) In addition to any other powers or duties specifically granted to the authority in part 2 of this article and in this part 3 the authority shall, as applicable to the respective program:

(a) Develop and implement the college savings program and the ABLE savings program in a manner consistent with this part 3 and with sections 529 and 529A of the internal revenue code, whichever is applicable, through the adoption of guidelines and procedures;

(b) Select the financial institution or institutions, and enter into a contract with said institution or institutions to serve as managers and to invest the contributions deposited into the accounts;

(c) Establish rules regarding withdrawal of funds, which rules shall include provisions that will enable the authority or the manager to determine if a withdrawal is a nonqualified withdrawal or a qualified withdrawal;

(d) (Deleted by amendment, L. 2000, p. 1288, § 16, effective May 26, 2000.)

(e) Seek rulings and other guidance from the United States department of the treasury, the internal revenue service, and the securities and exchange commission relating to the program as is necessary for proper implementation and development of the program;

(f) Make changes to the program required in order for account owners and beneficiaries and the program to obtain or maintain federal income tax benefits or treatment provided by section 529 or 529A of the internal revenue code, whichever is applicable, and exemptions under federal securities laws;

(g) When establishing policies, guidelines, and procedures, interpret the provisions of this part 3 broadly in light of the purpose and objectives set forth in this part 3;

(h) Charge, impose, and collect administrative fees and service charges in connection with any agreement, contract, or transaction relating to the program in amounts not exceeding the cost of establishing and administering the program, including the funding of scholarships and other grants;

(i) Approve the application and review, for purposes of compliance with applicable laws and regulations, any informational materials utilized by the manager to be furnished to persons who desire to participate in a program established in this part 3;

(j) and (k) Repealed.

(l) Require that every contract, application, deposit slip, or other similar document that may be used in connection with a contribution to an account clearly indicate that the account is not insured by this state and neither the principal deposited nor the investment return is guaranteed by the state;

(m) Make and execute savings contracts with account owners;

(n) Develop and implement a plan to promote the use of accounts in the college savings program by adult learners;

(o) Develop and implement procedures to allow an employer to make a matching contribution to an adult learner's account for any contribution made by the adult learner; except that any employer matching contribution shall be subtracted from federal taxable income pursuant to section 39-22-104 (4)(o), C.R.S., to the extent that the contribution is included in federal taxable income;

(p) Develop procedures to provide college planning and preparation for adult learners through the state-provided, free resource commonly referred to as "college in Colorado";

(q) Develop procedures for coordinating with the department of labor and employment to make information regarding accounts for adult learners available to potential participants;

(r) Do all things necessary and convenient to carry out the purposes of this part 3.

(2) Notwithstanding the restrictions in section 23-3.1-216, the authority is hereby authorized to contract with one or more financial institutions pursuant to section 23-3.1-305 to act as managers for the investment of contributions related to this program in stocks, bonds, mutual funds, and other such investments as deemed appropriate by the authority. In so doing, the authority shall be bound by the fiduciary duty described in section 15-1-304, C.R.S., and shall assure that investments by the managers are made with judgment and care that persons of prudence, discretion, and intelligence exercise in the management of the property of another, not in regard to speculation but in regard to the permanent disposition of funds, considering the probable income as well as the probable safety of capital. The funds contributed to the accounts established by account owners pursuant to this section are held in trust by the authority and the manager for the sole benefit of the account owner and beneficiary. These contributions are not subject to any limitations on the investment of public funds and are not subject to section 20 of article X of the state constitution, which limits fiscal year spending of state government and other districts.



§ 23-3.1-305. Financial institutions - managers - purpose - selection - requirements - contracts

(1) The authority shall implement the program through the use of one or more financial institutions to act as managers. Under the program, potential account owners may establish accounts through the program at the financial institution.

(2) The authority shall solicit proposals from financial institutions to act as the recipients of contributions and managers.

(3) The authority shall select from among bidding financial institutions one or more financial institutions that demonstrate the most advantageous combination to account owners and beneficiaries, based on the following factors:

(a) Financial stability and integrity;

(b) The ability of the financial institution, directly or through a subcontract, to satisfy record-keeping and reporting requirements;

(c) The financial institution's plan for promoting the program and the investment that the financial institution is willing to make in order to promote the program;

(d) Repealed.

(e) The fees, if any, proposed to be charged to account owners for maintaining accounts;

(f) The minimum initial cash contribution and minimum contributions that the financial institution will require, and the willingness of the financial institution to accept contributions through payroll deduction plans or systematic deposit plans; and

(g) Any other benefits to the state or to its residents, included in the proposal, including an account opening fee payable to the authority by the account owner.

(4) The authority shall contract with one or more financial institutions, in accordance with subsection (5) of this section, to serve as managers and to invest the contributions to accounts. On May 26, 2000, the effective date of Senate Bill 00-164, as enacted at the second regular session of the sixty-second general assembly, pursuant to section 23-3.1-205.3, the authority shall succeed to all rights and obligations under any such existing contracts.

(5) The authority may select more than one financial institution for the program unless the United States internal revenue service provides guidance that giving a contributor a choice of two or more financial institutions will cause the program to fail to qualify for favorable tax treatment under section 529 or 529A of the internal revenue code, whichever is applicable, and the authority concludes that the choice of two or more financial institutions is in the best interest of account owners and beneficiaries and will not interfere with the promotion of the program.

(5.5) The authority may select a financial institution pursuant to subsection (3) of this section without regard to the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(6) A manager shall:

(a) Take all actions required to keep the program in compliance with the requirements of this part 3 and to ensure that the program is treated as a qualified state tuition plan under section 529 of the internal revenue code or a qualified ABLE savings program under section 529A of the internal revenue code, whichever is applicable, and to ensure that the program is exempt from registration under the federal securities law;

(b) Keep adequate and separate records of each account and provide the authority with the information necessary to prepare the reports required by section 529 or 529A of the internal revenue code, whichever is applicable, or file these reports on behalf of the authority;

(c) Compile and total information contained in statements required to be prepared pursuant to section 23-3.1-306 (16) and (17) and provide these compilations to the authority;

(d) Provide representatives of the authority access to the books and records of the manager to the extent needed to determine compliance with the contract;

(e) Hold all accounts in trust for the sole benefit of the account owner and beneficiary on behalf of the program, acting in a fiduciary capacity and making investments with judgment, care, and prudence as described in section 15-1-304, C.R.S.; and

(f) Develop a plan to promote the program and, after approval of such plan by the authority, promote the program in accordance with the plan.

(7) Any contract executed between the authority and a financial institution pursuant to this section shall be for a term of at least five years and may be renewable.

(8) If a contract executed between the authority and a financial institution pursuant to this section is not renewed, all of the following conditions shall apply at the end of the term of the nonrenewed contract, so long as applying these conditions does not disqualify the program as a qualified state tuition plan under section 529 of the internal revenue code or a qualified ABLE savings program under section 529A of the internal revenue code, whichever is applicable:

(a) The authority shall continue to maintain the program at the financial institution;

(b) Accounts previously established at the financial institution shall not be terminated, except as provided in paragraph (e) of this subsection (8) or as provided in subsection (9) of this section;

(c) Additional contributions may be made to the accounts;

(d) No new accounts may be placed with that financial institution; and

(e) If the authority determines that continuing the accounts at the financial institution is not in the best interest of the account owners, or if the financial institution has elected not to renew the contract, the accounts may be transferred to another financial institution under contract with the authority.

(9) The authority may terminate a contract with a financial institution at any time. If a contract is terminated pursuant to this subsection (9), the authority shall take custody of accounts held at that financial institution and shall seek to promptly transfer the accounts to another financial institution that is selected as a manager and into investment instruments as similar to the original investments as possible pursuant to the guidelines established in section 23-3.1-306 (13). The authority may select the successor financial institution without regard to the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(10) With respect to the college savings program, the authority shall work with the managers of the program in place on June 9, 2010, and any future managers to determine the most effective savings options offered by the managers for account owners who are adult learners. Each manager of the program that promotes the program pursuant to paragraph (f) of subsection (6) of this section shall develop and implement a plan to expand the promotion of the program to encourage adult learners to participate in the program in pursuit of their own postsecondary educational opportunities and job retraining goals.



§ 23-3.1-306. Accounts - contributions - withdrawals - penalties - statements

(1) The program shall be operated through the use of accounts. A person may open an account by satisfying each of the following requirements:

(a) Completing an application in the form prescribed by the financial institution and approved by the authority, and in accordance with the provisions of section 529 or 529A of the internal revenue code, whichever is applicable. At a minimum, said application shall include the following information:

(I) The name, address, and social security number or employer identification number of any person that contributes to the account;

(II) The name, address, and social security number or employer identification number of the account owner;

(III) The name, address, social security number or employer identification number, and date of birth of the designated beneficiary;

(III.5) For the ABLE savings program, a disability certificate and other documentation as required pursuant to section 529A of the internal revenue code; and

(IV) Repealed.

(V) Any other information that the authority may deem necessary.

(b) Making the minimum contribution required by the financial institution to open an account.

(2) Any person may make contributions to an account, consistent with the terms established by the authority, after the account is opened.

(3) Contributions to accounts shall be made in cash only, unless otherwise permitted pursuant to section 529 or 529A of the internal revenue code.

(4) Account owners may withdraw all or part of the balance from an account upon giving sixty days' notice, or upon such shorter period as may be authorized by the authority pursuant to rules established by the authority, including any applicable fees and penalties.

(5) An account owner may change the designated beneficiary of an account in accordance with the provisions of section 529 or 529A of the internal revenue code, whichever is applicable, and the procedures established by the authority.

(6) At the direction of the account owner, all or a portion of an account may be transferred to another account or rolled over in accordance with the provisions of section 529 or 529A of the internal revenue code, whichever is applicable, and the procedures established by the authority.

(7) to (9) Repealed.

(10) Each account shall be accounted for separately from all other accounts under the program.

(11) Separate records and accounting shall be maintained for each account for each designated beneficiary.

(12) To the extent permitted by federal law, a contributor to, an account owner of, or a designated beneficiary of any account may direct the investment of any contribution to an account or the earnings from the account.

(13) If the authority terminates the contract of a financial institution to hold accounts and accounts must be moved from that financial institution to another financial institution, the authority shall select the financial institution to which the balances of the accounts are moved.

(14) Neither an account owner nor a designated beneficiary may use an interest in an account as a security for a loan. Any pledge of an interest in an account is of no force and effect.

(15) If there is any distribution from an account to any person or for the benefit of any person during the calendar year, the distribution shall be reported to the internal revenue service and to the account owner or the designated beneficiary to the extent required by federal law.

(16) The financial institution shall provide statements to each account owner at least once each year.

(17) Statements and information returns relating to accounts shall be prepared and filed to the extent required by federal or state tax law.



§ 23-3.1-307. Limitations

(1) Nothing in this part 3 shall be construed to:

(a) Give any designated beneficiary any rights or legal interest with respect to an account unless the designated beneficiary is the account owner;

(b) Guarantee that a designated beneficiary will be admitted to an education institution or be allowed to continue enrollment at or graduate from an education institution;

(c) Establish state residency for a beneficiary merely because of the designation as a beneficiary; or

(d) Guarantee that amounts saved pursuant to the program will be sufficient to cover the qualified higher education expenses or qualified disability expenses of a designated beneficiary, as applicable.

(2) Nothing in this part 3 shall establish any obligation of the state of Colorado or any agency or instrumentality of the state of Colorado to guarantee for the benefit of any account owner, contributor to an account, or designated beneficiary any of the following:

(a) The return of any amounts contributed to an account;

(b) The rate of interest or other return on any account;

(c) The payment of interest or other return on any account; or

(d) Tuition rates or the cost of any qualified expenditures.

(3) Nothing in this part 3 shall be construed to indicate that the account is insured by the state of Colorado or that the principal deposited or investment return is guaranteed by the state of Colorado.

(3.5) Nothing in this part 3 shall be construed to create an indebtedness, a debt, or a liability of the state, nor shall the state be liable on the savings contracts, except to the extent of the amounts on deposit in the accounts, nor shall a savings contract constitute the giving, pledging, or loaning of the full faith and credit of the state.

(4) (Deleted by amendment, L. 2000, p.1294, § 16, effective May 26, 2000.)



§ 23-3.1-307.1. Personal liability

Neither the members of the board, employees or agents of the authority, nor any person executing savings contracts shall be liable personally on savings contracts or be subject to any personal liability or accountability as a result of the program.



§ 23-3.1-307.3. Proceeds as trust funds

Except as otherwise provided in this part 3, all moneys received pursuant to this part 3, including moneys received under savings contracts, shall be deemed to be trust funds to be held and applied solely as provided in this part 3. Any officer, bank, or trust company with which such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this part 3, subject to such policies and guidelines as the authority and the resolution authorizing the bonds, notes, or other obligations of any issue or the trust agreement securing such obligations provides.



§ 23-3.1-307.4. Claims of creditors - exemption

Except as provided pursuant to section 529A of the internal revenue code, moneys credited to or expended from the savings trust fund by or on behalf of an account owner, depositor, or designated beneficiary of a savings contract made under this part 3, which contract has not been terminated, are exempt from all claims of creditors of the account owner, depositor, designated beneficiary, or the authority.



§ 23-3.1-307.5. Confidentiality of records

(1) Except as otherwise provided in this section or pursuant to federal law, all data, information, and records relating to the college savings program and the ABLE savings program are public records and are subject to inspection pursuant to the provisions of part 2 of article 72 of title 24, C.R.S.

(2) The following data, information, and records relating to the college savings program and the ABLE savings program shall be kept confidential by the authority, and the authority shall deny the right of access to or inspection of such data, information, and records except as provided in subsection (3) of this section:

(a) Data, information and records relating to designated beneficiaries and contributors to an individual trust account or savings account including any records that reveal personally identifiable information about such individuals; except that the authority may disclose such information to an account owner regarding his or her own account;

(b) Trade secrets and proprietary information regarding software, including programs and source codes, utilized or owned by the authority; and

(c) Marketing plans and the results of market surveys conducted by the authority.

(3) Notwithstanding the provisions of subsection (2) of this section, the authority may disclose and may provide the right of access to or inspection of any data, information, or records to agents or representatives of professionals with whom the authority has contracted, to the department of revenue, or to the state treasurer, or to other third parties if the account owner and designated beneficiary have consented in writing to such disclosure.

(4) No cause of action shall arise against a person for disclosing confidential information in violation of subsection (2) of this section unless the act or omission giving rise to the cause of action was intentional or grossly negligent.



§ 23-3.1-307.9. Policies for promotion and disclosure of program information

(1) The authority shall design a policy related to the promotion of the program and a policy related to the disclosure of program-related information to account owners, depositors, and designated beneficiaries in a manner consistent with this part 3 and consistent with the requirements of section 529 or 529A of the internal revenue code, whichever is applicable, in order to require that:

(a) Promotional material and program-related information disclose that no moneys invested in the program are insured by the state of Colorado and that neither the principal deposited nor the investment returned is guaranteed by the state of Colorado; and

(b) Any fees paid from moneys collected pursuant to this part 3 are disclosed in promotional material and program-related information provided to the public and to account owners, depositors, and designated beneficiaries.



§ 23-3.1-308. Residency

Both Colorado resident and nonresident account owners and designated beneficiaries are eligible to participate in and benefit from the college savings program. Only Colorado resident account owners and beneficiaries, and account owners and beneficiaries who are residents in any state which contracts with the authority under section 23-3.1-311, are eligible to participate in and benefit from the ABLE savings program, unless otherwise provided under section 529A of the internal revenue code.



§ 23-3.1-309. Tax exemption

(1) Notwithstanding any other law to the contrary, the amount of any distribution to a designated beneficiary, as defined in section 529 (e)(1) of the internal revenue code, from a college savings program account established under this part 3 shall be exempt from state income taxation to the extent that this income is used to pay qualified higher education expenses of the designated beneficiary.

(2) To the extent that distributions from an ABLE savings program account established pursuant to this part 3 to a designated beneficiary for qualified disability expenses are excluded from taxable income pursuant to section 529A of the internal revenue code, or any successor provision, such distributions are also excluded from state taxable income.



§ 23-3.1-311. Achieving a better life experience (ABLE) savings program - establishment - authority - powers - duties

(1) The authority shall establish and implement the achieving a better life experience (ABLE) savings program in Colorado that complies with the federal ABLE act and section 529A of the internal revenue code, or any successor section, and regulations implementing that section to allow for an account owner to save for qualified disability expenses without disqualifying the account owner from certain federal benefits. The ABLE savings program shall be administered pursuant to the provisions of this part 3 that are consistent with section 529A of the internal revenue code. In addition to any other powers and duties specifically granted to the authority in this part 3 and in part 2 of this article, as applicable to the ABLE savings program, the authority shall:

(a) Adopt any guidelines and procedures that are necessary to administer the ABLE savings program;

(b) Make any necessary changes to the ABLE savings program to obtain or maintain federal income tax benefits or treatment provided by section 529A of the internal revenue code and exemptions under federal securities laws;

(c) Operate the ABLE savings program through the use of accounts pursuant to the provisions of section 23-3.1-306 as they apply to the ABLE savings program; and

(d) Implement the ABLE savings program through the use of one or more financial institutions to act as managers pursuant to the provisions of section 23-3.1-305 as they apply to the ABLE savings program.

(2) For purposes of implementing the ABLE savings program, the authority may invest amounts on deposit in accounts established pursuant to this section with other accounts established in this part 3 that are qualified accounts pursuant to section 529 of the internal revenue code.

(3) If permitted under federal law, the authority may:

(a) Contract with a state that does not have a qualified ABLE savings program pursuant to section 529A of the internal revenue code to provide residents of that state access to Colorado's ABLE savings program; and

(b) Contract with a state that has a qualified ABLE savings program to provide residents of Colorado access to that state's program.

(4) Nothing in this article prevents the authority from complying with its duty to conform the program to federal requirements for a qualified ABLE savings program under section 529A of the internal revenue code.









Article 3.3 - Student Financial Assistance

Part 1 - General Provisions

§ 23-3.3-101. Definitions

As used in this article 3.3, unless the context otherwise requires:

(1) "Commission" means the Colorado commission on higher education.

(1.5) "Cost of attendance at a nonpublic institution of higher education" means:

(a) Allowances specified by the commission for room and board and miscellaneous expenses, which shall be the same for nonpublic institutions of higher education as for a representative group of comparable state institutions, as determined by the commission; and

(b) An allowance for tuition and fees equal to the lesser of:

(I) The actual tuition and fees charged by the nonpublic institution of higher education; or

(II) One hundred percent of the combination of actual in-state tuition and fees charged by a representative group of comparable state institutions plus the general fund moneys allocated to support such comparable state institutions.

(2) "In-state student" means a student at an institution of higher education who meets the criteria established by article 7 of this title for classification as an in-state student at a state institution of higher education, but "in-state student" does not include a member of the armed forces of the United States or his dependents who are eligible to obtain in-state tuition status upon moving to Colorado on a permanent change-of-station basis until such individual meets the one-year domicile requirement of section 23-7-102 (5).

(3) "Institution" means an educational institution operating in this state that meets all of the following:

(a) Admits as regular students persons having a certification of graduation from a school providing secondary education or comparable qualifications and persons for enrollment in courses which they reasonably may be expected to complete successfully;

(b) Is accredited by a nationally recognized accrediting agency or association and, in the case of private occupational schools, holds a regular certificate in accordance with the provisions of article 64 of this title 23;

(c) (I) Provides an educational program for which it awards a bachelor's degree;

(II) Provides not less than a two-year program which is acceptable for full credit towards such a degree; or

(III) Provides not less than a six-month program of training to prepare students for gainful employment in a recognized occupation;

(d) Is not a branch program of an institution of higher education whose principal campus and facilities are located outside this state.

(3.5) "Nonpublic institution of higher education" shall have the same meaning as provided in section 23-3.7-102 (3).

(3.7) "Professional degree in theology" means a certificate signifying a person's graduation from a degree program that is:

(a) Devotional in nature or designed to induce religious faith; and

(b) Offered by an institution as preparation for a career in the clergy.

(4) "State institution" means an institution supported in whole or in part by general fund moneys.

(5) "Undergraduate" refers to any program leading toward a bachelor's degree or associate degree or any nondegree program providing training for employment in a recognized occupation.



§ 23-3.3-102. Assistance program authorized - procedure - audits

(1) The general assembly hereby authorizes the commission to establish a program of financial assistance, to be operated during any school sessions, including summer sessions for students attending institutions.

(2) The commission shall determine, by guideline, the institutions eligible for participation in the program and shall annually determine the amount allocated to each institution.

(3) Each state institution shall administer a financial assistance program according to policies and procedures established by the governing board of the institution. Each private institution of higher education, as defined in section 23-18-102 (9), that participates in the program of financial assistance established pursuant to this section shall administer a financial assistance program according to policies and procedures established by the governing board of the institution. Each participating nonpublic institution that is not a private institution of higher education shall administer a financial assistance program according to policies and procedures established by the commission. Each institution shall fund its assistance program using state moneys allocated to the institution and institutional moneys.

(3.5) Notwithstanding any provision of this article to the contrary, each participating institution shall adopt policies and procedures to allow a person who meets the following criteria to qualify for financial assistance through the financial assistance programs established pursuant to this article:

(a) The person qualifies as an in-state student; and

(b) The person is enrolled at an institution that participates in the programs of financial assistance established pursuant to this article; and

(c) The person is enrolled in an approved program of preparation, as defined in section 22-60.5-102 (8), C.R.S., for principals.

(4) Program disbursements shall be handled by the institution subject to audit and review.

(5) Upon commencement of participation in the program, no participating institution shall decrease the amount of its own funds spent for student aid below the amount so spent prior to participation in the program.

(6) In determining the amount allocated to each institution that is not a state institution or a nonpublic institution of higher education, the commission shall consider only that portion of financial need which would have existed were the institution's tuition no greater than the highest in-state tuition rate charged by a comparable state institution. In determining the amount allocated to each nonpublic institution of higher education, the commission shall base its determination upon the cost of attendance at a nonpublic institution of higher education.

(7) Each annual budget request submitted by the commission shall provide information on the proposed distribution of moneys among the programs developed under this article. Subsequent to final appropriation, the commission shall provide to the joint budget committee an allocation proposal specifically identifying the distributions among programs for the coming year. Expenditures in any program shall not exceed the allocation for that program by more than ten percent of such allocation, and the total appropriation for all student aid programs shall not be exceeded. The commission may require such reports from institutions as are necessary to fulfill the reporting requirements of this subsection (7) and to perform other administrative tasks.

(8) The state auditor or his or her designee shall audit, in accordance with state statute and federal guidelines, the program at any participating institution every other year to review residency determinations, needs analyses, awards, payment procedures, and such other practices as may be necessary to ensure that the program is being properly administered, but the audit shall be limited to the administration of the program at the participating institution. The state auditor may accept an audit of the program from an institution that is not a state institution from such institution's independent auditor. The cost of conducting audits of the program at an institution that is not a state institution shall be borne by such institution.

(9) Repealed.



§ 23-3.3-103. Annual appropriations

(1) The annual appropriations for student financial assistance under this article shall increase by at least the same percentage as the aggregate percentage increase of all general fund appropriations to institutions of higher education. Nothing in this section shall be construed to limit or impair the authority of the Colorado commission on higher education under section 23-1-105.

(2) The provisions of subsection (1) of this section concerning appropriations for student financial assistance under this article shall not apply to said appropriations for the 2010-11 fiscal year.

(3) The provisions of subsection (1) of this section concerning appropriations for student financial assistance under this article shall not apply to appropriations made pursuant to the "Inclusive Higher Education Act", article 75 of this title.



§ 23-3.3-104. Assistance to professional theology students prohibited

(1) The policies and procedures established by the commission pursuant to section 23-3.3-102 (3) shall include:

(a) A prohibition against the awarding of any financial assistance pursuant to this article to a student who is pursuing a professional degree in theology; except that the prohibition described in this section shall not apply to financial assistance that is awarded to a student from a federal program, including but not limited to Title IV of the federal "Higher Education Act of 1965", 20 U.S.C. sec. 1070, as amended; and

(b) A requirement that an institution or nonpublic institution of higher education that seeks to award financial assistance to a student pursuant to this article certify that the student is not pursuing a professional degree in theology.






Part 2 - Tuition Assistance

§ 23-3.3-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Dependent" means:

(a) Any natural child born or conceived before the period of time either of said child's parents served as a prisoner of war, was declared a person missing in action, served on state active duty or authorized training duty as a Colorado national guardsman, or was permanently disabled or killed while acting to preserve the public peace, health, and safety in the capacity of police officer, sheriff, or other law enforcement officer or firefighter;

(b) Any child lawfully adopted, or for which formal adoption procedures were commenced, prior to the time either of said child's adoptive parents served as a prisoner of war, was declared a person missing in action, served on state active duty or authorized training duty as a Colorado national guardsman, or was permanently disabled or killed while acting to preserve the public peace, health, and safety in the capacity of police officer, sheriff, or other law enforcement officer or firefighter; or

(c) Any child in the legal custody of or whose parent has parental responsibilities with respect to such child or for which proceedings for custody or the allocation of parental responsibilities were initiated by either of said child's parents prior to the time such parent served as a prisoner of war, was declared missing in action, served on state active duty or authorized training duty as a Colorado national guardsman, or was permanently disabled or killed while acting to preserve the public peace, health, and safety in the capacity of police officer, sheriff, or other law enforcement officer or firefighter.



§ 23-3.3-202. Program funding

Out of any money provided for the financial assistance program authorized by section 23-3.3-102, the commission shall first provide tuition assistance to individuals who qualify under the provisions of this part 2.



§ 23-3.3-204. Dependents of prisoners of war and military personnel missing in action

(1) As used in this section, unless the context otherwise requires, "prisoner of war" or "person missing in action" means any person who was a resident of the state of Colorado at the time such person entered the United States armed forces and who, while serving in said United States armed forces, has been declared to be a prisoner of war or a person missing in action, as established by the secretary of defense of the United States.

(2) Any dependent of a prisoner of war or a person missing in action, upon being accepted for enrollment into any institution, shall be permitted to pursue studies leading toward a bachelor's degree or a certificate of completion, free of tuition, for so long as said dependent achieves and maintains standards as set by the institution for its students generally, but said benefits shall not be extended beyond twelve academic quarters or eight academic semesters, as the case may be. Such dependents pursuing studies at an institution that is not a state institution shall be eligible for assistance not to exceed the average cost of undergraduate instruction calculated for a full-time equivalent student at a comparable state institution for the previous year. The institution or the commission shall provide tuition assistance to such qualified students from appropriated student financial assistance funds.

(3) Any person qualifying as a dependent under this section shall not be deprived of the benefits provided by this section because of the return of a parent or the reported death of a parent.

(4) Benefits under this section shall be allowed only to those qualified dependents who are not eligible for educational benefits provided by the federal government.



§ 23-3.3-205. Dependents of deceased or permanently disabled National Guardsman, law enforcement officer, or firefighter

(1) (a) Any dependent of a person who died or was permanently disabled while on state active duty, federalized active duty, or authorized training duty as a Colorado National Guardsman or any dependent of any person who has been permanently disabled or killed while acting to preserve the public peace, health, and safety in the capacity of police officer, sheriff, or other law enforcement officer or firefighter, upon being accepted for enrollment into any state institution, shall be permitted to pursue studies leading toward his or her first bachelor's degree or certificate of completion, free of tuition and free of room and board charges of the institution, for so long as said dependent achieves and maintains a cumulative grade point average of 2.5 or above based upon a 4.0 scale, but said benefits shall not be extended beyond six years from the date of enrollment. Such dependents pursuing studies at a nonpublic institution of higher education within the state of Colorado shall be eligible for assistance not to exceed the average cost of undergraduate instruction calculated for a full-time equivalent student at a comparable state institution for the previous year, and the average cost of room and board calculated for a full-time equivalent student at all state institutions for the previous year. Such dependents pursuing studies at an out-of-state institution of higher education shall be eligible for assistance not to exceed the average cost of undergraduate instruction calculated for a full-time equivalent student at a comparable state institution for the previous year. The commission shall provide tuition and, if appropriate, room and board assistance to such qualified students from appropriated student financial assistance funds.

(b) (Deleted by amendment, L. 2000, p. 1719, § 1, effective June 1, 2000.)

(1.5) Repealed.

(2) Benefits under this section shall be allowed only to those qualified dependents who are not eligible for educational benefits provided by the federal government.

(3) (a) An individual who was permanently disabled while on state active duty, federalized active duty, or authorized training duty as a Colorado National Guardsman is permanently disabled for the purpose of determining eligibility of dependents to qualify for educational benefits if such individual is ineligible for retention as a member of the National Guard and is unable to engage in any substantial full-time gainful activity by reason of medically determinable physical or mental impairment which can be expected to result in death or which has lasted for a continuous period of not less than twelve months and exists at the time the dependent seeks entry into an institution.

(b) An individual who has been permanently disabled while acting to preserve the public peace, health, and safety in the capacity of police officer, sheriff, or other law enforcement officer or firefighter is permanently disabled for the purpose of determining eligibility of dependents to qualify for educational benefits if such individual is, as a result of the disability, unable to perform in the position to which he or she was regularly assigned at the time he or she became disabled.






Part 3 - Student Loan Matching

§ 23-3.3-301. Student loan matching program - funding

Out of any moneys provided for the financial assistance program authorized by section 23-3.3-102 and remaining after meeting the requirements of part 2 of this article, the commission shall provide the matching funds required for federal allocations to institutions for student loan programs.






Part 4 - Work-Study Program

§ 23-3.3-401. Work-study program established - requirements

(1) The commission shall use a portion of any moneys remaining after meeting the requirements of parts 2 and 3 of this article to provide a work-study program of employment of qualifying students in good standing with the institution in which they are enrolled in positions that are directly under the control of the institution in which the student is enrolled or in positions with nonprofit organizations, governmental agencies, or for-profit organizations with which the institution may execute student employment contracts.

(2) Any in-state student who is enrolled or accepted for enrollment at an institution as an undergraduate may qualify for participation in the work-study program established pursuant to this section.

(3) Funds appropriated to the commission may also be used by the commission in conjunction with and to supplement funds for current job opportunities or to supplement or match funds made available through any other public or private program for financial assistance. A sum not to exceed thirty percent of the funds allocated by the commission for the work-study program may be used to provide funding on a basis other than financial need. A sum of not less than seventy percent of such money shall be used for students demonstrating financial need.






Part 5 - Scholarship and Grant Program

§ 23-3.3-501. Scholarship and grant program - funding

The commission shall use a portion of any moneys remaining after meeting the requirements of parts 2 and 3 of this article to provide other programs of financial assistance based upon financial need, merit, talent, or other criteria established by the commission for students enrolled at institutions.






Part 6 - Colorado Educational Exchange Program

§ 23-3.3-600.1. Short title

This part 6 shall be known and may be cited as the "Colorado Educational Exchange Program".



§ 23-3.3-601. Educational exchange program

(1) The commission is directed to establish an educational exchange program consistent with the national student exchange program. The commission shall identify those circumstances under which the waiving of the nonresident differential in tuition rates, on a reciprocal basis with other states or foreign countries, would enhance the educational experience for Colorado residents enrolled in state institutions. In relation thereto, the commission shall:

(a) Consult with the governing bodies and departments of state institutions in order to identify those classes and numbers of Colorado residents enrolled in said institutions whose educational experience would be enhanced by participation in said program; and

(b) Negotiate with the appropriate representatives of other states or foreign countries with the objective of establishing reciprocal agreements for waiving the nonresidential tuition differential for Colorado residents enrolled in state institutions who wish to enroll in the institutions of higher education in other states or foreign countries in exchange for the waiver of the nonresidential tuition differential for residents of said other states or foreign countries wishing to enroll in state institutions. The number of resident students participating in the educational exchange program shall be matched by an equal number of nonresident students enrolling at Colorado institutions of higher education.

(2) Repealed.

(3) No student may be a recipient or participant in the educational exchange program for more than one year.

(4) Residents of other states or foreign countries attending state institutions pursuant to said educational exchange program shall not be counted as nonresident students. Notwithstanding their presence in the state, such students shall not be permitted to apply the time spent in the educational exchange program toward satisfaction of residency requirements for tuition purposes.

(5) As used in this part 6, "Colorado resident" means a person who is classified, for tuition purposes, as an in-state student.






Part 7 - Colorado Nursing Scholarship Program

§ 23-3.3-701. Colorado nursing scholarship program

(1) The general assembly hereby authorizes the commission to establish a nursing scholarship program. Such program shall be administered in accordance with policies and procedures established by the commission. The general assembly may appropriate annually an amount for the support of such program.

(2) The commission shall determine, by guideline, the institutions of higher education eligible for participation in the scholarship program.

(3) It is the intent of the general assembly that, under the policies and procedures established by the commission under subsection (1) of this section for awarding nursing scholarships, preference be given to individuals who shall work in federal qualifying health clinics and underserved areas with nursing shortages throughout the state.

(4) and (5) Repealed.






Part 8 - Early Childhood Professional Loan Repayment Program

§ 23-3. 3-801 to 23-3.3-803. (Repealed)

(2) Section 23-3.3-803 provided for the repeal of this part 8, effective July 1, 2007. (See L. 2001, p. 875.)






Part 9 - Teach Colorado Grant Initiative

§ 23-3.3-901. Teach Colorado grant initiative created - award of grants - legislative declaration

(1) (a) The general assembly hereby finds and declares that one of the most important components of a high-quality education is a good teacher. In Colorado, there is a shortage of public school teachers employed in high-need areas such as mathematics, science, special education, English language acquisition, and world languages. Strengthening Colorado's pipeline of licensed teachers in high-need areas will help to provide every student in every public school with the teacher he or she needs to thrive and will contribute to raising the standard of living in Colorado.

(b) Therefore, the general assembly determines that it is in the best interest of Colorado's students to encourage institutions of higher education to create scholarships for students in approved teacher preparation programs who excel in high-need content areas and who demonstrate an interest in or commitment to teaching as a career.

(2) As used in this part 9, unless the context otherwise requires:

(a) "Approved educator preparation program" means an approved educator preparation program as defined in section 23-1-121 (1)(a).

(b) "BOCES" means a board of cooperative services as defined in section 22-5-103 (2), C.R.S.

(c) "Department" means the department of higher education created and existing pursuant to section 24-1-114, C.R.S.

(d) "Institution of higher education" means a public institution of higher education operating in this state that is supported in whole or in part by general fund moneys.

(e) "School district" means a school district in Colorado organized and existing pursuant to law. "School district" does not include a local college district.

(3) (a) There is hereby created in the department the teach Colorado grant initiative to provide moneys for use in reducing the financial barriers to entering the teaching profession, supporting high-ability students who have demonstrated a commitment to the teaching profession, and attracting high-ability students in high-need content areas into the teaching profession. The commission shall adopt guidelines pursuant to which an institution of higher education may submit an application for a grant from the teach Colorado grant initiative to use in funding scholarships to assist persons in entering the teaching profession. At a minimum, an institution's application shall include a description of the scholarships, including student eligibility, identification of the high-need content areas or other high-need areas that will be addressed through the award of scholarships, expectations that will be imposed on the recipients, and the amount of scholarship money to be awarded to each recipient.

(b) In administering the teach Colorado grant initiative, the department shall annually collaborate with the department of education to determine the high-need content areas, which may include, but need not be limited to, mathematics, science, special education, English language acquisition, and world languages. The department shall annually publicize to the institutions of higher education the content areas that are considered to be high-need areas.

(c) In designing a scholarship, an institution of higher education that is seeking funding from the teach Colorado grant initiative may include students who are seeking a baccalaureate degree and have enrolled in an approved teacher preparation program, students who demonstrate excellence in a high-need content area and are considering enrolling in an approved teacher preparation program, and students who have completed a baccalaureate degree or higher and have enrolled or are considering enrolling in an approved teacher preparation program. Scholarship moneys shall not be paid on behalf of a student until the student has enrolled in an approved teacher preparation program.

(d) The commission shall adopt such additional guidelines as may be necessary for administration of the teach Colorado grant initiative, including but not limited to the application process, criteria for awarding grants in addition to those specified in subsection (4) of this section, and the amount of grants to be awarded.

(4) In awarding grants through the teach Colorado grant initiative, the department shall give special consideration to scholarships that:

(a) Are designed to create a partnership between two institutions of higher education, one of which does not have an approved educator preparation program but has students who have demonstrated academic excellence in one or more high-need content areas and have expressed an interest in entering the teaching profession;

(b) Are designed to create a partnership between the institution of higher education and one or more school districts or BOCES that have a shortage of teachers in high-need content areas;

(c) Are designed to meet the needs of rural or high-poverty schools, school districts, or BOCES, as identified by the department of education;

(d) Are designed to assist honorably discharged veterans of the armed forces in entering the teaching profession; or

(e) Require each scholarship recipient to commit to completing his or her student teaching in a rural or high-poverty school, school district, or BOCES, as identified by the department of education.

(5) The amount of a scholarship awarded to an individual student by an institution of higher education pursuant to a teach Colorado grant shall not exceed the amount of in-state tuition charged by the institution for thirty semester hours of credit.

(6) On or before February 1, 2009, and on or before February 1 each year thereafter, the commission shall report to the education committees of the senate and the house of representatives, or any successor committees, concerning the number of institutions of higher education receiving teach Colorado grants pursuant to this section, the amount of the grants awarded, the number of students receiving scholarships through grants awarded pursuant to this section, and a general summary of the scholarships funded through grants awarded pursuant to this section.

(7) In addition to any general funds appropriated by the general assembly to the department for the implementation of the teach Colorado grant initiative, the department is authorized to seek and accept gifts, grants, and donations from private and public sources for the implementation of the teach Colorado grant initiative.






Part 10 - Colorado Opportunity Scholarship Initiative

§ 23-3.3-1001. Legislative declaration

(1) The general assembly hereby declares that the Colorado opportunity scholarship initiative created in this part 10 is intended to:

(a) Award scholarships or grants based upon a rigor-based method that emphasizes student commitment to academic achievement and successful placement in the workforce and ensuring that participating students and institutions be held accountable through measurable outcomes; and

(b) Develop the connections and community partnerships necessary to ensure that every Colorado student has the support needed to enter a postsecondary opportunity, persist and succeed, and enter his or her desired position in the workforce.

(2) It is the intent of the general assembly to match nonprofit and private financial contributions to the Colorado opportunity scholarship initiative with annual contributions from the general fund so that a sustainable corpus is created to fund scholarship awards in future years. Whenever practicable, the annual match should be in an amount that is significant enough to attract continued investment by community partners.



§ 23-3.3-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Board" means the Colorado opportunity scholarship initiative advisory board created in section 23-3.3-1004.

(2) "Department" means the department of higher education created pursuant to section 24-1-114, C.R.S.

(3) "Director" means the director of the initiative.

(4) "Executive director" means the executive director of the Colorado commission on higher education.

(5) "Fund" means the Colorado opportunity scholarship initiative fund created in section 23-3.3-1005.

(6) "Initiative" means the Colorado opportunity scholarship initiative created in section 23-3.3-1003.

(7) "Nonprofit organization" means a tax-exempt charitable or social welfare organization operating under section 501 (c)(3) or 501 (c)(4) of title 26 of the United States Code, the federal "Internal Revenue Code of 1986", as amended.

(8) "Precollegiate organization" means a state- or federally funded program offering postsecondary workforce-ready options to Colorado students.

(9) "Tuition assistance" means financial assistance to an eligible student of an eligible institution, including such financial assistance as is necessary to pay the costs of tuition, fees, books, housing, food, and transportation.



§ 23-3.3-1003. Colorado opportunity scholarship initiative - created - report

(1) There is created the Colorado opportunity scholarship initiative within the department. The executive director or his or her designee shall appoint the director of the initiative from existing personnel who shall administer the initiative in accordance with rules promulgated by the board pursuant to section 23-3.3-1004 (4).

(2) On or before June 30, 2015, the director of the initiative shall report to the education committees of the house of representatives and senate, or to any successor committees, concerning the recommendations prepared by the board pursuant to section 23-3.3-1004 (4)(c).



§ 23-3.3-1004. Colorado opportunity scholarship initiative advisory board - created - duties - rules

(1) There is created the Colorado opportunity scholarship initiative advisory board, which shall consist of the executive committee of the state work force development council created in section 24-46.3-101, C.R.S., as described in the bylaws of the council, as well as the following three persons, to be appointed by the governor or his or her designee:

(a) One person representing the four-year research institutions of higher education in the state;

(b) One person representing the system of four-year postsecondary institutions in the state; and

(c) One person representing the community colleges and area vocational districts of the state.

(2) The governor or his or her designee shall make his or her appointments to the board on or before August 1, 2014. The members of the board shall elect presiding officers for the board, including a chair and vice-chair, from among the board members appointed pursuant to subsection (1) of this section, which presiding officers shall serve terms of two years. Board members may reelect a presiding officer.

(3) Each member of the board appointed by the governor or his or her designee shall serve at the pleasure of the governor or his or her designee for a term of four years. The governor or his or her designee may reappoint the member for an additional term or terms. Members of the board shall serve without compensation.

(4) The board shall hold its first meeting on or before November 1, 2014, at a time and place to be designated by the executive director or by his or her designee. The board shall meet at least four times each year and shall carry out the following duties:

(a) Promulgate rules for administration of the initiative, including but not limited to the following:

(I) Criteria for eligibility of state agencies, nonprofit organizations, and public institutions of higher education to participate in the initiative;

(II) Criteria for eligibility of students to apply for and receive grants from the initiative, which criteria shall include consideration of an applicant student's:

(A) Courses of study;

(B) Commitment to academic achievement;

(C) Work experience;

(D) Community involvement; and

(E) Extracurricular activities;

(III) Rules establishing permissible uses of grant and scholarship moneys from the initiative, which rules shall stipulate that:

(A) Not more than ten percent of the moneys in the fund in any fiscal year may be awarded to state agencies and nonprofit organizations to assist such agencies and organizations with ensuring that student-success, precollegiate, postsecondary student support services are available to students who are classified as Colorado residents for tuition purposes; increasing the capacity for student support services at postsecondary institutions; and developing connections between local employers, public schools, precollegiate organizations, and postsecondary institutions;

(B) Of the moneys described in sub-subparagraph (A) of this subparagraph (III), at least seventy percent must be awarded to nongovernmental entities;

(C) Any moneys appropriated to the fund that are not used for the purposes described in sub-subparagraph (A) of this subparagraph (III), or to pay the direct and indirect costs of administering the initiative as described in section 23-3.3-1005 (4), must be used to build a financial corpus capable of providing tuition assistance to eligible Colorado students in Colorado who will attend eligible institutions of higher education within the state. Tuition assistance provided pursuant to this sub-subparagraph (C) may take the form of direct awards, matching incentives to create or increase the number of other scholarships, loans, or any combination thereof.

(D) To the extent practicable, grants of tuition assistance must be awarded to students representing rural and urban areas of the state and to students attending public vocational schools, area technical colleges, community colleges, four-year institutions of higher education, and research institutions; and

(E) To the extent practicable, tuition assistance must be evenly distributed between students who are eligible for federal PELL grants and students whose household incomes are between one hundred percent and two hundred fifty percent of the maximum permissible income for the purpose of determining eligibility for PELL grants;

(IV) Criteria for evaluating the effectiveness of the initiative in improving higher education outcomes in the state, which criteria must include, but need not be limited to:

(A) Reductions in remediation rates and associated costs;

(B) Increases in graduation rates;

(C) Reductions in average time required to earn a degree;

(D) Increases in student retention rates;

(E) Reductions in disparities between the academic achievements of certain student populations based on demographic, geographic, and economic indicators;

(F) Adoption of best practices for student support services;

(G) Fulfillment of local workforce needs;

(H) Reductions in student loan debt;

(I) Improvements in tuition affordability; and

(J) Improvements in students' access to federal grant programs and other federal sources of support for postsecondary students;

(b) Identify and consider the feasibility of potential funding sources for the initiative, including but not limited to:

(I) The implementation of an income tax credit for taxpayers of the state who elect to make a contribution to the fund; and

(II) Any fundraising for the initiative that may result from a memorandum of understanding executed between the board and a nonprofit organization, as described in subsection (5) of this section; and

(c) On or before May 30, 2015, prepare and submit to the director any recommendations the board has for the general assembly concerning the implementation of the initiative. The director shall report the recommendations of the board to the education committees of the house of representatives and senate, or to any successor committees, as described in section 23-3.3-1003 (2).

(5) The board may enter into a memorandum of understanding with a nonprofit organization for the purpose of raising moneys for the initiative.



§ 23-3.3-1005. Colorado opportunity scholarship initiative fund - created - rules

(1) There is created in the state treasury the Colorado opportunity scholarship initiative fund, which consists of:

(a) Any moneys appropriated to the fund by the general assembly;

(b) Any moneys transferred to the fund from any other fund; and

(c) Any moneys received by the department as gifts, grants, or donations pursuant to subsection (3) of this section.

(2) The moneys in the fund are continuously appropriated to the department for the purposes described in this part 10. All interest derived from the deposit and investment of moneys in the fund must remain in the fund. Any unexpended or unencumbered moneys remaining in the fund at the end of a fiscal year must remain in the fund and not be transferred or credited to the general fund or another fund.

(3) The department is authorized to accept any gifts, grants, or donations from any private or public source on behalf of the state for the purposes described in this part 10. The department shall transmit all such gifts, grants, and donations to the state treasurer, who shall credit the same to the fund.

(4) The department is authorized to spend not more than three percent of the moneys in the fund to pay the direct and indirect costs of administering the initiative in any fiscal year.

(5) The board may promulgate rules for the administration of the fund.






Part 11 - Tuition Assistance for Career and Technical Education Certificate Programs

§ 23-3.3-1101. Career and technical education certificate programs - tuition assistance - funding - definitions

(1) (a) The commission shall establish a tuition assistance program for students enrolled in qualifying career and technical education certificate programs. Subject to available appropriations, the commission shall allocate money to community colleges, Colorado Mesa university, area technical colleges, and local district colleges to provide tuition assistance for students who are enrolled in qualifying career and technical education certificate programs and meet the income eligibility requirements established in guidelines adopted by the commission. The department of higher education and the institutions that receive tuition assistance money pursuant to this section shall administer the program in accordance with policies and procedures that the commission establishes.

(b) As used in this section, unless the context otherwise requires:

(I) "Qualifying career and technical education certificate program" means a career and technical education certificate program that does not meet the minimum credit hour requirements for the federal Pell grant program.

(II) "Tuition assistance" means money that a student may use to pay for tuition, fees, and course materials.

(2) The general assembly may appropriate annually an amount for support of the program established pursuant to this section.









Article 3.5 - Colorado Student Incentive Grant Program

§ 23-3.5-101. Legislative declaration

The general assembly hereby declares that it is the policy of this state, within appropriations available for such purpose, to provide assistance to Colorado in-state students attending institutions of higher education, by utilizing federal and other moneys available for such purpose.



§ 23-3.5-102. Definitions

As used in this article 3.5, unless the context otherwise requires:

(1) "Commission" means the Colorado commission on higher education.

(2) "In-state student" means an undergraduate student at an institution of higher education who meets the criteria established by article 7 of this title for classification as an in-state student at a state institution of higher education, but "in-state student" does not include a member of the armed forces of the United States or his dependents who are eligible to obtain in-state tuition status upon moving to Colorado on a permanent change-of-station basis until such individual meets the one-year domicile requirement of section 23-7-102 (5).

(3) (a) "Institution of higher education" means an educational institution operating in this state that:

(I) Admits as regular students only persons having a certification of graduation from a school providing secondary education or the recognized equivalent of such a certificate;

(II) Is accredited by a nationally recognized accrediting agency or association and, in the case of private occupational schools, holds a regular certificate from the private occupational school division in accordance with the provisions of article 64 of this title 23, or is regulated or approved pursuant to any other statute;

(III) (A) Provides an educational program for which it awards a bachelor's degree; or

(B) Provides not less than a two-year program which is acceptable for full credit towards such a degree; or

(C) Provides not less than a one-year program of training to prepare students for gainful employment in a recognized occupation; or

(D) Is a private occupational school providing not less than a six-month program of training to prepare students for gainful employment in a recognized occupation;

(IV) Was in operation in this state as of January 1, 1999, or has been in operation in this state for a minimum of ten academic years.

(b) The term "institution of higher education" does not include a branch program of an institution of higher education whose principal campus and facilities are located outside this state, unless the institution operating the branch program has received a certificate of approval from the private occupational school division in accordance with the provisions of article 64 of this title 23.

(4) "Nonpublic institution" means an educational institution which receives no support from general fund moneys in support of its operating costs.

(5) "Professional degree in theology" means a certificate signifying a person's graduation from a degree program that is:

(a) Devotional in nature or designed to induce religious faith; and

(b) Offered by an institution as preparation for a career in the clergy.



§ 23-3.5-103. Grant program authorized - administration

(1) The general assembly hereby authorizes the commission to establish a grant program for in-state students having financial need, to be administered in accordance with federal law and regulations and guidelines established by the commission.

(2) The commission shall determine, by guideline, the institutions of higher education eligible for participation in the grant program, and each eligible institution of higher education shall recommend in-state students to the commission for receipt of a grant.

(3) Grant program disbursements shall be handled by the institution of higher education, subject to audit and review as provided in section 23-3.5-104.

(4) Upon commencement of participation in the grant program, no participating institution of higher education shall decrease the amount of its own funds spent for student aid below the amount so spent prior to participation in the grant program.

(5) In determining the amount of a grant, the commission shall consider only that portion of an in-state student's financial need which would have existed were the nonpublic institution's tuition no greater than the highest in-state tuition rate charged by a comparable state institution of higher education.



§ 23-3.5-103.5. Assistance to professional theology students prohibited

(1) The guidelines established by the commission pursuant to section 23-3.5-103 (1) shall include:

(a) A prohibition against the awarding of any financial assistance pursuant to this article to a student who is pursuing a professional degree in theology; except that the prohibition described in this section shall not apply to financial assistance that is awarded to a student from a federal program, including but not limited to Title IV of the federal "Higher Education Act of 1965", 20 U.S.C. sec. 1070, as amended; and

(b) A requirement that an institution or nonpublic institution of higher education that seeks to award financial assistance to a student pursuant to this article certify that the student is not pursuing a professional degree in theology.



§ 23-3.5-104. Audit and review

The state auditor or his designee shall audit, in accordance with federal and commission guidelines, the grant program at any participating institution of higher education every other year to review residency determinations, needs analyses, awards, payment procedures, and such other practices as may be necessary to ensure that the grant program is being properly administered, but such audit shall be limited to the administration of the grant program at the participating institution of higher education. The state auditor may accept an audit of the program from an institution not supported in whole or in part by the general fund from the institution's independent auditor. The cost of conducting audits of the program at an institution not supported in whole or in part by the general fund shall be borne by the institution.



§ 23-3.5-106. Determination of invalidity

A final judicial determination that this article is invalid as applied to any individual institution of higher education or student shall not operate to terminate any grant provided pursuant to this article to any other institution of higher education or student.






Article 3.6 - Health Care Professionals Loan Programs

Part 1 - Nursing Teacher Loan Forgiveness Pilot Program

§ 23-3.6-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Collegeinvest" means the authority transferred to the department of higher education pursuant to section 23-3.1-203.

(2) "Participating private institution of higher education" means a college or university that is participating in the college opportunity fund program created in article 18 of this title.

(3) "Program" means the nursing teacher loan forgiveness pilot program authorized pursuant to section 23-3.6-102.

(4) "Public institution of higher education" means a postsecondary educational institution established and existing pursuant to law as an agency of the state of Colorado and supported wholly or in part by tax revenues.

(5) "Qualified loan" means a student loan incurred while earning a master's degree in nursing or a doctoral degree in nursing or related field from a public or participating private institution of higher education.

(6) "Qualified position" means at least half-time employment by a public or participating private institution of higher education, of which a majority of the time includes the classroom, clinical, and lab instruction required to earn a degree or certificate in nursing.



§ 23-3.6-102. Nursing teacher loan forgiveness pilot program - administration - fund - conditions

(1) (a) The general assembly hereby authorizes collegeinvest to develop and maintain a nursing teacher loan forgiveness pilot program for implementation beginning in the fall semester of the 2006-07 academic year. The program shall provide for payment of up to twenty thousand dollars for all or part of the principal of and interest on a qualified loan if the person is hired for a qualified position and stays in a qualified position for a period of not less than five consecutive academic years after the person earned an advanced degree in nursing. Repayment of loans through the program may be made using moneys in the nursing teacher loan forgiveness fund, created in paragraph (b) of this subsection (1), or moneys allocated to the program by collegeinvest. Collegeinvest is authorized to receive and expend gifts, grants, and donations or moneys appropriated by the general assembly for the purpose of implementing the program. On and after May 19, 2011, collegeinvest shall not enter into any new contracts to provide loan repayments to or for the benefit of a nursing teacher pursuant to this section.

(b) There is hereby created in the state treasury the nursing teacher loan forgiveness fund, which shall consist of all moneys appropriated by the general assembly for the program and any gifts, grants, and donations received for said purpose. Moneys in the fund are hereby continuously appropriated to the department of higher education for the program. Any moneys in the fund not expended for the purpose of this part 1 may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain in the fund and shall not be credited or transferred to the general fund or any other fund; except that, on June 30, 2011, the state treasurer shall transfer any balance in the fund in excess of two hundred twenty-seven thousand dollars from the fund to the general fund, and collegeinvest shall use the two hundred twenty-seven thousand dollars remaining in the fund on June 30, 2011, to provide funding for contracts entered into by or on behalf of collegeinvest prior to May 19, 2011, and to cover its costs in administering the program. Collegeinvest shall notify the state treasurer when all obligations under contracts entered into by or on behalf of collegeinvest prior to May 19, 2011, are satisfied, and upon such notification, the state treasurer shall transfer any remaining balance in the fund to the general fund.

(2) In addition to any qualifications specified by collegeinvest, to qualify for the program, a nursing teacher shall:

(a) Earn a master's or doctoral degree in nursing;

(b) Be liable for an outstanding balance on a qualified loan;

(c) Agree to teach in a qualified position for a period of not less than five consecutive academic years, beginning within four years after completion of the advanced degree specified in paragraph (a) of this subsection (2);

(d) Teach in a qualified position for not less than five consecutive academic years, beginning within four years after completion of the advanced degree specified in paragraph (a) of this subsection (2); and

(e) Agree that, if the nursing teacher leaves the qualified position prior to teaching for five consecutive academic years, the nursing teacher shall be liable to repay the amount of the qualified loan paid or forgiven through the program plus interest; except that, if the nursing teacher leaves the qualified position involuntarily, the nursing teacher shall not be liable to repay the amount paid or forgiven, but shall be responsible for paying the amount remaining due on a qualified loan.

(3) The program shall provide that, following each of the five consecutive academic years that the nursing teacher is employed in a qualified position, the lesser of one-fifth or four thousand dollars of the nursing teacher's qualified loan shall be paid or forgiven.



§ 23-3.6-103. Reporting

On or before December 15, 2008, and on or before December 15 every two years thereafter, collegeinvest shall prepare a report that includes, but is not limited to, the number of participants in the program, the amount of funds applied toward loan repayment or forgiveness, and the sources of those funds. Collegeinvest shall provide the report to the education committees of the senate and the house of representatives, or any successor committees. Said committees shall review the report and may recommend legislation on the program.



§ 23-3.6-104. Repeal of part

This part 1 is repealed, effective July 1, 2018.






Part 2 - State Health Care Provider Loan Repayment Program






Article 3.7 - Tuition Assistance Grant Program

§ 23-3.7-101. Legislative declaration

The general assembly hereby finds, determines, and declares: That the costs of education at Colorado's public and nonpublic institutions of higher education have increased dramatically in recent years; that while the increased costs of education at public institutions have been defrayed by state support of such institutions Coloradans wishing to attend nonpublic institutions of higher education in the state face a serious financial burden; that the decline of Colorado's nonpublic institutions of higher education due to an absence of students able to bear the costs of education would increase the number of students seeking admission to state-funded institutions; and that the preservation of Colorado's traditional diversity in higher education and access to a variety of educational opportunities for Coloradans of all backgrounds and resources require that the general assembly act to assist in-state students in meeting the increased costs of education at Colorado's nonpublic institutions of higher education.



§ 23-3.7-102. Definitions

As used in this article 3.7, unless the context otherwise requires:

(1) "Commission" means the Colorado commission on higher education.

(2) "In-state student" means a student at a nonpublic institution of higher education who meets the criteria established by article 7 of this title for classification as an in-state student at a state institution of higher education, who is pursuing a degree, and who is a graduate of a high school located in Colorado. "In-state student" includes a member of the armed forces of the United States or his dependents.

(3) "Nonpublic institution of higher education" means an institution of higher education operating in this state that:

(a) Receives no support from general fund moneys in support of its operating costs;

(b) Admits as regular students only persons having a certification of graduation from a school providing secondary education or the recognized equivalent of such a certificate;

(c) Is accredited by a nationally recognized accrediting agency or association and, in the case of private occupational schools, holds a certificate of approval from the private occupational school division in accordance with the provisions of article 64 of this title 23, or is regulated or approved pursuant to any other statute;

(d) (I) Provides an educational program for which it awards a bachelor's degree or a graduate degree; or

(II) Provides not less than a two-year program that is acceptable for full credit towards such a degree; or

(III) Provides not less than a one-year program of training to prepare students for gainful employment in a recognized occupation; or

(IV) Is a private occupational school providing not less than a six-month program of training to prepare students for gainful employment in a recognized occupation;

(e) Was in operation in this state as of January 1, 1999, or has been in operation in this state for a minimum of ten academic years; and

(f) Is not a branch program or campus of an institution of higher education whose principal campus and facilities are located outside this state, unless the institution operating the branch program has received a certificate of approval from the private occupational school division in accordance with the provisions of article 64 of this title 23.

(4) "Professional degree in theology" means a certificate signifying a person's graduation from a degree program that is:

(a) Devotional in nature or designed to induce religious faith; and

(b) Offered by an institution as preparation for a career in the clergy.



§ 23-3.7-103. Tuition assistance grant program - authorization - administration

(1) The general assembly hereby authorizes the commission to establish and administer a tuition assistance grant program within the scholarship and grant program for in-state students attending nonpublic institutions of higher education in this state.

(2) An in-state student may apply to an eligible nonpublic institution of higher education for a grant at any time after his or her acceptance by such nonpublic institution of higher education. The commission shall award grants, out of moneys in the fund created in section 23-3.7-107, for such students to such institutions in accordance with criteria established by the commission. In establishing this criteria the commission shall include, but not be limited to, the consideration of need and merit. The criteria shall also include:

(a) A prohibition against the awarding of any financial assistance pursuant to this article to a student who is pursuing a professional degree in theology; except that the prohibition described in this section shall not apply to financial assistance that is awarded to a student from a federal program, including but not limited to Title IV of the federal "Higher Education Act of 1965", 20 U.S.C. sec. 1070, as amended; and

(b) A requirement that a nonpublic institution of higher education that seeks to award financial assistance to a student pursuant to this article certify that the student is not pursuing a professional degree in theology.

(3) Grants, except in the case of part-time students, shall be for not more than one thousand five hundred dollars per academic year, and no student may receive more than one grant per academic year.

(4) Students enrolled on less than a full-time but more than a half-time basis shall be eligible for prorated grants as determined by the commission.

(5) A grant shall be awarded for not more than four academic years of credit, which shall be completed within twelve years of the initial award of such grant. Such grant may be renewed annually in accordance with criteria established by the commission in subsection (2) of this section and shall include the consideration of the student's performance and circumstances since the initial award of such grant.

(6) Grants shall be transmitted to nonpublic institutions of higher education on behalf of in-state students at the time of registration by the students.

(7) If an in-state student discontinues attendance at a nonpublic institution of higher education before the end of the academic term for which a grant has been transmitted on his behalf, the institution shall remit the unused portion of such student's grant to the commission as determined by the commission.



§ 23-3.7-105. Audit

The state auditor, in cooperation with the commission, shall establish procedures for biannual audits at institutions participating in the grant program.



§ 23-3.7-106. Rules

The commission shall promulgate such rules as may be necessary for the implementation of this article.



§ 23-3.7-107. Gifts and bequests to commission for grant program

The commission is authorized to receive gifts, grants, and bequests of money from any private source to be credited to the tuition assistance grant program cash fund, which is hereby created. The commission shall hold such funds, invest them, and use the principal thereof or the interest thereon in the awarding of grants pursuant to the provisions of this article.






Article 3.8 - Teacher Tuition Scholarship Loan Program



Article 3.9 - Teacher Loan Forgiveness Program

§ 23-3.9-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Approved program of preparation" means a program of study for preparation that is approved by the Colorado commission on higher education pursuant to section 23-1-121 and that upon completion leads to a recommendation for licensure by an accepted institution of higher education in Colorado.

(2) "Commission" means the Colorado commission on higher education.

(3) "Facility school" means an approved facility school as defined in section 22-2-402 (1), C.R.S.

(3.5) "High-poverty school" means a public school at which the number of pupils enrolled who are eligible for free lunch pursuant to the provisions of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., is at least equal to or greater than twenty-eight percent of the school's student enrollment.

(4) "Qualified position" means:

(a) A teaching position in a high-poverty school that is a Colorado elementary public school in a rural school district or in a facility school that is in a rural school district; or

(b) A teaching position in math, science, special education, or linguistically diverse education in a Colorado public school or a facility school.

(5) "Rural school district" means a school district that does not include within its geographic boundaries a municipality exceeding five thousand persons and that is characterized by sparse, widespread populations.



§ 23-3.9-102. Teacher loan forgiveness pilot program - administration - fund - conditions

(1) (a) The general assembly hereby authorizes the commission to develop and maintain a teacher loan forgiveness pilot program for implementation beginning in the 2001-02 academic year for payment of all or part of the principal and interest of the educational loans of a first-year teacher who is hired for a qualified position. Beginning in the 2004-05 academic year, the commission is authorized to extend the teacher loan forgiveness pilot program to include payment of all or part of the principal and interest of the educational loans of a teacher who is hired to teach in a qualified position after the teacher's first year of teaching. Repayment of loans through the teacher loan forgiveness pilot program may be made using moneys in the teacher loan forgiveness fund, created in paragraph (b) of this subsection (1), or moneys allocated to the program by collegeinvest. The commission is authorized to receive and expend gifts, grants, and donations for the teacher loan forgiveness pilot program. Only graduates of institutions of higher education whose loans have collegeinvest eligibility may receive repayment of their loans using moneys allocated to the program by collegeinvest.

(b) There is hereby created the teacher loan forgiveness fund, which shall consist of all moneys appropriated thereto by the general assembly for the teacher loan forgiveness pilot program and any gifts, grants, and donations received for said purpose. Moneys in the fund are hereby continuously appropriated to the department of higher education for the teacher loan forgiveness pilot program. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(2) In addition to any qualifications specified by the commission, to qualify for the teacher loan forgiveness pilot program, a teacher shall:

(a) Graduate from an approved program of preparation;

(b) Meet licensure requirements pursuant to section 22-60.5-201 (1)(b) or (1)(c) or 22-60.5-210, C.R.S.;

(c) (I) Demonstrate professional competencies consistent with state board of education rules in the subject matter in which the teacher obtains a qualified position; or

(II) Be fully qualified under a training program approved by a federal court or agency or the state department of education;

(d) (I) Contract for the teacher's first year of teaching in a qualified position, as defined in section 23-3.9-101 (4)(b), no earlier than June 2001 and no later than the end of the 2008-09 academic year; or

(II) If the teacher is not a first-year teacher, contract to teach in a qualified position, as defined in section 23-3.9-101 (4)(b), no earlier than June 2004 and no later than the end of the 2008-09 academic year; or

(III) Initially apply to participate in the program and teach in a qualified position, as defined in section 23-3.9-101 (4)(a), on or after June 1, 2005, and no later than the end of the 2012-13 academic year;

(e) Work at least half-time in a qualified position if employed in a rural school district, or, beginning with the fall semester of the 2005-06 academic year, full-time in a qualified position if employed in a school district other than a rural school district; and

(f) Be liable for an outstanding balance on a collegeinvest loan or a loan through a lender with an agreement with collegeinvest to offer loans.

(3) A teacher who qualifies under subsection (2) of this section may be eligible for up to two thousand dollars in loan forgiveness for the first year of teaching in a qualified position and up to two thousand dollars in loan forgiveness for each of the next three years of teaching in a qualified position.

(3.5) Notwithstanding the provisions of subsection (3) of this section, a teacher who qualifies under subsection (2) of this section, initially applies to participate in the program in any of academic years 2009-10 to 2012-13, and teaches in a high-poverty elementary school in a rural school district shall be eligible for up to four thousand dollars in loan forgiveness for each of the first two years of teaching in a qualified position and up to one thousand dollars in loan forgiveness for each of the next two years of teaching in a qualified position.

(4) If a teacher qualifies for the teacher loan forgiveness pilot program through employment in a high-poverty elementary school in a rural school district and in a subsequent academic year the school no longer meets the criteria to be classified as a high-poverty elementary school in a rural school district, the teacher may continue to participate in the teacher loan forgiveness pilot program if he or she continues to teach at the same school.

(5) If a teacher qualifies for the teacher loan forgiveness pilot program through employment in a high-poverty elementary school in a rural school district and subsequently transfers to a nonqualifying school, he or she forfeits participant status under this section.

(6) The department of education shall annually identify the public schools in the state that qualify as high-poverty elementary schools in rural school districts.



§ 23-3.9-103. Reporting

On or before December 15, 2002, and on or before each December 15 thereafter, the commission shall prepare an annual report that includes, but is not limited to, the number of participants in the program, the amount of funds applied toward loan forgiveness, and the sources of those funds. The commission shall provide notice to the education committees of the senate and the house of representatives that the report is available to the members of the committees upon request.



§ 23-3.9-104. Repeal of article

This article is repealed, effective July 1, 2019.






Article 4 - Trafficking in Academic Materials

§ 23-4-101. Legislative declaration

The general assembly hereby declares that the practice of trafficking in academic materials, commonly referred to as ghostwriting, serves no legitimate purpose and tends to undermine the academic process to the detriment of students, the academic community, and the public and that such practice should not be permitted to continue.



§ 23-4-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Person" means any individual, partnership, corporation, or association.

(2) "Prepare" means to put into condition for intended use. "Prepare" does not include the mere typing or assembling of papers nor the mere furnishing of information or research.



§ 23-4-103. Preparation, sale, and distribution of academic materials - advertising

(1) No person shall prepare, offer to prepare, cause to be prepared, sell, or distribute any term paper, thesis, dissertation, or other written material for another person for a fee or other compensation with the knowledge, or under circumstances in which he should reasonably have known, that such term paper, thesis, dissertation, or other written material is to be submitted by any other person for academic credit at any public or private college, university, or other institution of higher education in this state.

(2) No person shall make or disseminate, with the intent to induce any other person to enter into any obligation relating thereto, any statement, written or oral, that he will prepare, cause to be prepared, sell, or distribute any term paper, thesis, dissertation, or other written material for a fee or other compensation for or on behalf of any person who has been assigned the written preparation of such term paper, thesis, dissertation, or other written material for academic credit at any public or private college, university, or other institution of higher education in this state.



§ 23-4-104. Injunctions

(1) Any court of competent jurisdiction may grant such relief as is necessary to enforce the provisions of this article, including the issuance of an injunction.

(2) Actions for injunction under the provisions of this article may be brought in the name of the people of the state of Colorado by the attorney general or by the district attorney for the judicial district in which the conduct to be enjoined took place or by any public or private college, university, or other institution of higher education acting for the interest of itself, its students, or the general public.



§ 23-4-105. Other remedies

The provisions of this article are not exclusive. Nothing in this article shall be construed to preempt or in any other way to limit, diminish, or imply the absence of rights of any party, public or private, against any person in connection with any of the acts described in section 23-4-103.



§ 23-4-106. Construction of article

This article shall be liberally construed in order to prevent the practices described therein.






Article 5 - General Provisions

§ 23-5-101.5. Enterprise status of auxiliary facilities - definitions

(1) Any auxiliary facility or group of auxiliary facilities with similar functions which is managed by the governing body of an institution of higher education or by the board of directors of the Auraria higher education center may be designated as an enterprise for the purposes of section 20 of article X of the state constitution so long as the governing body of the institution of higher education or the board of directors of the Auraria higher education center, whichever manages such auxiliary facility or group of auxiliary facilities, retains the authority to issue revenue bonds on behalf of such auxiliary facility or group of auxiliary facilities and such auxiliary facility or group of auxiliary facilities receives less than ten percent of its total annual revenues in grants from all Colorado state and local governments combined. The general assembly hereby finds and declares that, for the purposes of determining whether an auxiliary facility or group of auxiliary facilities may be designated as an enterprise, it is sufficient that the governing body of an institution of higher education or the board of directors of the Auraria higher education center, whichever manages such auxiliary facility or group of auxiliary facilities, has authority to issue revenue bonds on behalf of such auxiliary facility or group of auxiliary facilities. So long as it is designated as an enterprise pursuant to the provisions of this section, an auxiliary facility or group of auxiliary facilities shall not be subject to any of the provisions of section 20 of article X of the state constitution.

(1.5) In pledging revenues for the repayment of revenue bonds issued on behalf of any auxiliary facility or group of auxiliary facilities that is designated as an enterprise, the institution of higher education and the auxiliary facility or group of auxiliary facilities may pledge internal revenues only if the auxiliary facility or group of auxiliary facilities:

(a) Is accounted for separately in institutional financial records;

(b) Is self-supporting from revenues received as gifts from nongovernmental sources or in exchange for goods and services; and

(c) Engages in the type of activities that are commonly carried on for profit outside the public sector.

(2) As used in this section and sections 23-5-101.7 to 23-5-105.5:

(a) "Auxiliary facility" means any student or faculty housing facility; student or faculty dining facility; recreational facility; student activities facility; child care facility; continuing education facility or activity; intercollegiate athletic facility or activity; health facility; alternative or renewable energy producing facility, including but not limited to, a solar, wind, biomass, geothermal, or hydroelectric facility; college store; or student or faculty parking facility; or any similar facility or activity that has been historically managed, and was accounted for in institutional financial statements prepared for fiscal year 1991-92, as a self-supporting facility or activity, including any additions to and any extensions or replacements of any such facility on any campus under the control of the governing board managing such facility. "Auxiliary facility" shall also mean any activity undertaken by the governing board of any state-supported institution of higher education as an eligible lender participant pursuant to parts 1 and 2 of article 3.1 of this title.

(b) (I) "Grant" means any direct cash subsidy or other direct contribution of money from the state or any local government in Colorado which is not required to be repaid.

(II) "Grant" does not include:

(A) Any indirect benefit conferred upon an auxiliary facility, or group of auxiliary facilities or an institution or group of institutions from the state or any local government in Colorado, including any interest in or use of existing facilities owned, funded, or financed by the governing board of an institution, the state, or any local government in Colorado;

(B) Any revenues resulting from market exchanges such as rates, fees, assessments, tuition, or other charges imposed by an auxiliary facility, or group of auxiliary facilities or by an institution or group of institutions for the provision of goods or services by such auxiliary facility, group of auxiliary facilities, institution or group of institutions, including services to the state or a local government in Colorado and fees paid to the auxiliary facility or group of auxiliary facilities for internal services provided to the institution of higher education with which the auxiliary facility is associated;

(C) Any federal funds, regardless of whether such federal funds pass through the state or any local government in Colorado prior to receipt by an auxiliary facility, group of auxiliary facilities, institution, or group of institutions;

(D) Fees received by an institution pursuant to a fee-for-service contract between the department of higher education and the institution or the institution's governing board;

(E) Revenues received by an institution or group of institutions that have been paid on behalf of an eligible undergraduate student from the college opportunity fund pursuant to article 18 of this title.

(c) "Internal revenues" means revenues received in exchange for the provision of goods or services to the institution of higher education with which the auxiliary facility or group of auxiliary facilities is associated; except that revenues received from another auxiliary facility or group of auxiliary facilities that has been designated as an enterprise are not "internal revenues".

(3) (a) The governing body of an institution of higher education or the board of directors of the Auraria higher education center may, by resolution, designate any auxiliary facility or group of auxiliary facilities with similar functions managed by such governing body or board of directors, as applicable, as an enterprise so long as such auxiliary facility or group of auxiliary facilities meets the requirements for an enterprise as stated in subsection (1) of this section. The designation of a group of auxiliary facilities with similar functions may include auxiliary facilities that are located at one or more campuses or institutions under the jurisdiction of the governing body or board of directors. Except as provided in paragraph (b) of this subsection (3), any such designation of an auxiliary facility or group of auxiliary facilities in accordance with the requirements of this paragraph (a) shall not terminate, expire, or be rescinded as long as the auxiliary facility or group of auxiliary facilities meets the requirements for an enterprise.

(b) All designations adopted pursuant to paragraph (a) of this subsection (3) shall be submitted by the adopting body to the office of the state auditor in the form and manner prescribed by the legislative audit committee. Said designations shall be reviewed by said office to determine whether said designations are within the authority of the adopting body pursuant to the provisions of this section and for later review by the legislative audit committee for its opinion as to whether the designations conform with the provisions of this section. The official certificate of the state auditor as to the fact of submission or the date of submission of a designation as shown by the records of the office of the state auditor, as well as to the fact of nonsubmission as shown by the nonexistence of such records, shall be received and held in all civil cases as competent evidence of the facts contained therein. Any such designation adopted by a governing body of an institution of higher education or by the board of directors of the Auraria higher education center without being so submitted within twenty days after adoption to the office of the state auditor for review by said office and by the legislative audit committee shall be void. The findings of the office of the state auditor shall be presented to said committee at a public meeting held after timely notice to the public and affected adopting bodies. The legislative audit committee shall, on affirmative vote, submit such designations, comments, and any proposed legislation at the next regular session of the general assembly. Any member of the general assembly may introduce a bill which rescinds any designation. Rejection of such a bill does not constitute legislative approval of such designation. Each adopting body shall revise its designations to conform with the action taken by the general assembly. For the purpose of performing the functions assigned it by this paragraph (b), the legislative audit committee, with the approval of the speaker of the house of representatives and the president of the senate, may appoint subcommittees from the membership of the general assembly.

(4) The following auxiliary facilities shall be designated as enterprises in accordance with the requirements of this section:

(a) Auraria higher education center:

(I) Parking;

(II) Student facilities;

(III) Reprographics; and

(IV) Other auxiliaries;

(V) and (VI) (Deleted by amendment, L. 97, p. 1407, § 6, effective July 1, 1997.)

(b) University of Colorado:

(I) Auxiliary facilities;

(II) Education services;

(III) Research support services; and

(IV) Other self-funded services;

(c) Colorado school of mines:

(I) Student and faculty services;

(II) Continuing education;

(III) General operations; and

(IV) Research revolving;

(d) University of northern Colorado:

(I) Continuing education; and

(II) to (IV) (Deleted by amendment, L. 98, p. 218, § 1, effective April 10, 1998.)

(V) (Deleted by amendment, L. 2004, p. 110, § 1, effective March 17, 2004.)

(VI) Auxiliary facilities;

(e) Colorado community college and occupational education system:

(I) (Deleted by amendment, L. 98, p. 218, § 1, effective April 10, 1998.)

(II) Continuing education;

(III) Student and faculty services;

(IV) (Deleted by amendment, L. 97, p. 1407, § 6, effective July 1, 1997.)

(V) Tec operations; and

(VI) Lowry enterprise;

(f) Colorado state university system:

(I) Student and faculty operations and activities;

(II) Continuing education;

(III) (Deleted by amendment, L. 97, p. 1407, § 6, effective July 1, 1997.)

(IV) Research building revolving fund; and

(V) Colorado state forest service seedling tree nursery;

(g) Adams state university:

(I) Student and faculty services; and

(II) Continuing education;

(h) Colorado Mesa university:

(I) Student and faculty services;

(II) Continuing education; and

(III) Other self-funded services;

(i) Metropolitan state university of Denver:

(I) Student and faculty services; and

(II) Continuing education;

(j) Western state Colorado university:

(I) Student and faculty services; and

(II) Continuing education; and

(k) Fort Lewis college:

(I) Student and faculty operations and activities; and

(II) Continuing education.

(5) Notwithstanding paragraph (a) of subsection (3) of this section relating to the designation of auxiliary facilities as enterprises, those auxiliary facilities of Fort Lewis college, which were a part of the Colorado state university system enterprise pursuant to paragraph (f) of subsection (4) of this section, shall, as they relate to Fort Lewis college, be designated enterprises of the board of trustees for Fort Lewis college, established in section 23-52-102.

(6) Notwithstanding paragraph (a) of subsection (3) of this section relating to the designation of auxiliary facilities as enterprises:

(a) Any auxiliary facilities of Adams state university that were a part of any state colleges enterprise pursuant to paragraph (g) of subsection (4) of this section in existence prior to the establishment of the board of trustees of Adams state university in section 23-51-102 shall, as they relate to Adams state university, be designated enterprises of the board of trustees of Adams state university.

(b) Any auxiliary facilities of Colorado Mesa university that were part of Mesa state college that were a part of any state colleges enterprise pursuant to paragraph (g) of subsection (4) of this section in existence prior to the establishment of the board of trustees of Colorado Mesa university in section 23-53-102 shall, as they relate to Colorado Mesa university, be designated enterprises of the board of trustees of Colorado Mesa university.

(c) Any auxiliary facilities of Metropolitan state university of Denver that were a part of any state colleges enterprise established under law in existence prior to the establishment of the board of trustees of Metropolitan state university of Denver in section 23-54-102 shall, as they relate to Metropolitan state university of Denver, be designated enterprises of the board of trustees of Metropolitan state university of Denver.

(d) Any auxiliary facilities of Western state Colorado university that were a part of any state colleges enterprise pursuant to paragraph (g) of subsection (4) of this section in existence prior to the establishment of the board of trustees of Western state Colorado university in section 23-56-102 shall, as they relate to Western state Colorado university, be designated enterprises of the board of trustees of Western state Colorado university.



§ 23-5-101.7. Enterprise status of institutions of higher education

(1) As used in this section, unless the context otherwise requires, "institution of higher education" or "institution" means the Colorado state university - Pueblo, Adams state university, Colorado Mesa university, Metropolitan state university of Denver, Fort Lewis college, Western state Colorado university, the university of northern Colorado, Colorado school of mines, the university of Colorado, Colorado state university, and all community colleges governed by the state board for community colleges and occupational education.

(2) An institution of higher education, or a group of institutions of higher education that is managed by a single governing board, may be designated as an enterprise for the purposes of section 20 of article X of the state constitution so long as the governing board of the institution or group of institutions retains authority to issue revenue bonds on behalf of the institution or group of institutions and the institution or group of institutions receives less than ten percent of its total annual revenues in grants from all Colorado state and local governments combined. So long as it is designated as an enterprise pursuant to the provisions of this section, an institution or group of institutions shall not be subject to any of the provisions of section 20 of article X of the state constitution.

(3) In pledging revenues for the repayment of revenue bonds issued on behalf of an institution of higher education or group of institutions of higher education that is designated as an enterprise, the institution or group of institutions may pledge internal revenues only if the institution or group of institutions:

(a) Is accounted for separately in institutional financial records; and

(b) Engages in the type of activities that are commonly carried on for profit outside the public sector.

(4) (a) The governing board of an institution of higher education may, by resolution, designate an institution of higher education or group of institutions of higher education managed by the governing board as an enterprise so long as the institution or group of institutions meets the requirements for an enterprise stated in subsection (2) of this section. Except as provided in paragraph (b) of this subsection (4), any such enterprise designation shall not terminate, expire, or be rescinded as long as the institution or group of institutions meets the requirements for an enterprise.

(b) All resolutions adopted pursuant to paragraph (a) of this subsection (4) shall be submitted by the adopting governing board to the office of the state auditor in the form and manner prescribed by the legislative audit committee. The designations shall be reviewed by the office of the state auditor to determine whether the designations are within the authority of the adopting governing board pursuant to the provisions of this section. The legislative audit committee shall also review the designations to determine whether the designations conform with the provisions of this section. The official certificate of the state auditor as to the fact of submission or the date of submission of a designation as shown by the records of the office of the state auditor, as well as to the fact of nonsubmission as shown by the nonexistence of such records, shall be received and held in all civil cases as competent evidence of the facts contained therein. A designation adopted by a governing board of an institution or group of institutions of higher education without being submitted within twenty days after adoption to the office of the state auditor for review by the office and by the legislative audit committee shall be void.

(5) Repealed.



§ 23-5-102. Funding for auxiliary facilities - institutions of higher education - loans - bonds

(1) For the purpose of obtaining funds for constructing, otherwise acquiring, and equipping auxiliary facilities for the use of students and employees at any state educational institution or any branch thereof or facilities for use by any institution or group of institutions that is designated as an enterprise pursuant to section 23-5-101.7 and for the acquisition of land for such purposes, the governing board of any state educational institution is authorized, after notification to the commission on higher education, to enter into contracts with any person, corporation, or state or federal government agency for the advancement of money for such purposes and providing for the repayment of such advancements with interest at a specified net effective interest rate.

(2) The governing board of any institution of higher education by resolution may issue revenue bonds on behalf of any auxiliary facility or group of auxiliary facilities or on behalf of any institution or group of institutions managed by such governing board for the purpose of obtaining funds for constructing, otherwise acquiring, equipping, or operating such auxiliary facility or group of auxiliary facilities or for facilities for such institution or group of institutions. Any bonds issued on behalf of any auxiliary facility or group of auxiliary facilities, other than housing facilities, dining facilities, recreational facilities, health facilities, parking facilities, alternative or renewable energy producing facilities including but not limited to, solar, wind, biomass, geothermal, or hydroelectric facilities, research facilities that are funded from a revolving fund, or designated enterprise auxiliary facilities listed in section 23-5-101.5 (4) may be issued only after approval by both houses of the general assembly either by bill or by joint resolution and after approval by the governor in accordance with section 39 of article V of the state constitution. The governing board of an institution or group of institutions that issues bonds on behalf of the institution or group of institutions, which is designated as an enterprise pursuant to section 23-5-101.7, shall file notice of such issuance with the Colorado commission on higher education. Bonds issued pursuant to this subsection (2) shall be payable only from revenues generated by the auxiliary facility or group of auxiliary facilities or by the institution or group of institutions on behalf of which such bonds are issued; except that, subject to section 23-5-119.5 (5)(a)(III) and (5)(b)(II), revenues generated by a designated enterprise that is associated with the university of Colorado may be pledged for the repayment of bonds issued by another designated enterprise auxiliary facility that is not part of the same enterprise. Such bonds shall be issued in accordance with the provisions of section 23-5-103 (2). The termination, rescission, or expiration of the enterprise designation of any auxiliary facility or group of auxiliary facilities pursuant to section 23-5-101.5 (3) or of any institution or group of institutions shall not adversely affect the validity of or security for any revenue bonds issued on behalf of any auxiliary facility or group of auxiliary facilities or on behalf of any institution or group of institutions.



§ 23-5-103. Pledge of income

(1) (a) The governing board of any one or more state educational institutions, including, but not limited to, the state colleges under the control and operation of their respective boards of trustees, that enters into such a contract for the advancement of money is authorized, in connection with or as a part of such contract, to pledge the net income derived or to be derived from such land or facilities so constructed, acquired, and equipped as security for the repayment of the money advanced therefor, together with interest thereon, and for the establishment and maintenance of reserves in connection therewith; and, for the same purpose, any such governing board is also authorized, subject to the limitations specified in section 23-5-119.5 (5), to pledge the net income derived or to be derived from other facilities that are included in a designated enterprise or, if not included, other facilities that are not acquired and not to be acquired with money appropriated to the institution by the state of Colorado, and to pledge the net income, fees, and revenues derived from such sources, if unpledged, or, if pledged, the net income, fees, and revenues currently in excess of the amount required to meet principal, interest, and reserve requirements in connection with outstanding obligations to which such net income, fees, and revenues have theretofore been pledged. Except as provided in paragraph (b) of this subsection (1), a governing board of an institution or group of institutions designated as an enterprise pursuant to section 23-5-101.7 that has entered into a contract for the advancement of money on behalf of such an institution or group of institutions may pledge up to ten percent of tuition revenues of such an enterprise, except for general fund money appropriated by the general assembly, and all or a portion of a facility construction fee that may be imposed as security for the repayment of the money advanced pursuant to said contract. The pledge of tuition revenues or the imposition of a facility construction fee shall include a process for student input consistent with the institutional plan for student fees adopted by the governing board of the applicable institution pursuant to section 23-5-119.5.

(b) Commencing on and after March 31, 2016, a governing board of an institution or group of institutions designated as an enterprise pursuant to section 23-5-101.7 that has entered into a contract for the advancement of money on behalf of the institution or group of institutions may pledge up to one hundred percent of tuition revenues of the enterprise, except for general fund money appropriated by the general assembly, if:

(I) The contract for the advancement of money for which the institution is pledging tuition revenue is not subject to the higher education revenue bond intercept program set forth in section 23-5-139; and

(II) The institution is not a party to any existing contract for the advancement of money on behalf of the institution or group of institutions that is subject to the higher education revenue bond intercept program set forth in section 23-5-139.

(2) Any advancement of moneys may be evidenced by interim warrants, if necessary, and bonds to be executed by and on behalf of the educational institution receiving the advancement and containing such terms and provisions, including provisions for redemption prior to maturity, as may be determined by the governing board of such institution. Such warrants or bonds may, at the discretion of the governing board, be registerable as to principal or interest, or both, and shall never be sold at less than ninety-five percent of the principal amount thereof and accrued interest thereon to the date of delivery nor at a price which will result in a net effective interest rate which exceeds that specified in the contract for the advancement of moneys. Any of the warrants or bonds of the institution issued pursuant to this article or any other law may be refunded pursuant to article 54 of title 11, C.R.S., if in the judgment of the governing board such refunding is to the best interests of the educational institution. Such refunding obligations may be made payable from any source which may be legally pledged for the payment of the obligations being refunded at the time of the issuance of the obligations so refunded or from any of the sources described in subsection (1) of this section, notwithstanding the pledge for the payment of the outstanding obligations being refunded is thereby modified.

(3) If the pledged net income, fees, and revenues exceed the amount required to meet principal, interest, and reserve requirements in connection with revenue bonds of the institution to which such income has been pledged and exceed the amount necessary for the maintenance and operation of the auxiliary facility plus any amount set aside in a reserve fund for repair and replacement of the facility, the governing board may retain such surplus and utilize the same in such manner as in its judgment is for the best interests of the educational institution; except that, if the governing board uses the surplus moneys on a project expected to be paid from cash funds or other nonstate moneys, the project shall be subject to the provisions of section 23-1-106. Use of such surplus shall be reviewed in advance by representatives of the student government at the institution with which the auxiliary facility is associated.

(4) Anticipation warrants or bonds issued pursuant to this article may be used as security for any depository bond or obligation where any kind of bonds or other securities shall or may by law be deposited as security.



§ 23-5-104. No property lien

The governing board of any state educational institution shall not create a mortgage upon any property belonging to the institution, nor shall the state be obligated, for the purpose of securing the repayment of any funds advanced pursuant to the provisions of sections 23-5-102 to 23-5-105 or the interest on such funds.



§ 23-5-105. Tax exemption

Any bonds, certificates, or warrants issued pursuant to the provisions of sections 23-5-102 to 23-5-105 by the governing board of any state educational institution shall be exempt from taxation for any state, county, school district, special district, municipal, or other purpose in the state of Colorado.



§ 23-5-105.5. State board for community colleges and occupational education - authority to create financial obligations

Nothing in sections 23-5-101.5 to 23-5-105 shall be construed to prohibit the state board for community colleges and occupational education from issuing revenue bonds or other revenue obligations payable from the revenues from all or any part of the auxiliary facilities within the community college and occupational education system.



§ 23-5-106. Authority of governing boards - general - health care insurance - contracts of indemnity

(1) The governing board of any state institution of higher education has the authority to promulgate rules and regulations for the safety and welfare of students, employees, and property, to promulgate rules and regulations necessary for the governance of the respective institutions, and to promulgate rules and regulations deemed necessary to carry out the provisions of sections 23-5-106 to 23-5-110. Western state Colorado university shall not refuse to admit any Colorado resident qualified in accordance with applicable Colorado commission on higher education admission standards.

(2) The governing board of any state institution of higher education shall not promulgate any rules or regulations that restrict or prohibit on-campus recruiting by any local, state, or federal governmental agency; except that recruiting activities by any local, state, or federal governmental agency shall be subject to the same time, place, or manner restrictions that apply to other entities that conduct recruiting on campus.

(3) If a governing board of an institution of higher education requires a student to purchase health care insurance, the board must allow the same exemption for those participating in a health care sharing ministry as specified in the federal "Patient Protection and Affordable Care Act".

(4) The governing board of a state institution of higher education that is designated as an enterprise pursuant to section 23-5-101.7 may contract to indemnify and hold harmless a contractor if the governing board determines that the contract serves a valid public purpose and any risks to the institution that may arise from entering into the contract are sufficiently limited and outweighed by the benefits of the contract. Notwithstanding any other provision of law to the contrary, a liability claim or expense that arises from a contract to indemnify or hold harmless entered into by a governing board pursuant to this subsection (4) shall not be payable from the risk management fund created in section 24-30-1510, C.R.S., and shall be payable solely from revenues of the institution.



§ 23-5-107. Authority of governing boards - parking

(1) The governing board of any state institution of higher education is authorized to promulgate rules and regulations providing for the operation and parking of vehicles upon the grounds, driveways, or roadways within the property under the control of the governing board. Such rules and regulations may include, but not be limited to, regulation and control of the following:

(a) Assignment of parking spaces, designation of areas for parking, and regulation of the use of such spaces and areas including the assessment of charges therefor;

(b) Prohibition or limitation of parking in the manner deemed necessary;

(c) Removal of vehicles parked in violation of institutional rules and regulations, ordinances, or law at the expense of the violator;

(d) Assessment of charges for violation of rules and regulations.



§ 23-5-108. Governing boards authorized to cede jurisdiction for enforcement of traffic laws

(1) The governing board of any state institution of higher education is authorized to cede jurisdiction to the town, city, city and county, or county in which the property under the control of the governing board is located for the enforcement of ordinances, resolutions, and laws pertaining to the operation of motor vehicles, subject to the acceptance of jurisdiction by the respective town, city, city and county, or county.

(2) Upon acceptance of jurisdiction:

(a) The town, city, city and county, or county has authority to enforce the provisions of ordinances, resolutions, or state law pertaining to the operation of motor vehicles on streets or highways within the property under the control of the governing board by means of the police and judicial powers established by resolution, ordinance, or law; except that such jurisdiction shall not conflict with the authority provided in section 23-5-107, as such is exercised by the governing board;

(b) The ordinances and resolutions of the respective local authorities and state laws shall have the same force and effect on the driveways and roadways within the property under the control of the governing board as they have on the streets and highways within the jurisdiction of the local authorities;

(c) The local authorities shall, upon recommendation of the governing board of any state institution of higher education or its designated officer, establish traffic control devices upon the property under the control of such institution, and, upon establishment, the devices shall have the same legal effect as provided in sections 42-4-112 and 42-4-603, C.R.S. The traffic control devices so established shall be installed at the expense of the institution.

(3) Even though jurisdiction is ceded in the manner provided by this section, the authority to establish, close, change, alter, or limit access to the driveways or roadways within the property under the control of a governing board shall vest and remain with such governing board.

(4) The jurisdiction of local authorities to enforce ordinances, resolutions, and laws pertaining to the operation of motor vehicles upon the property under the control of a state institution of higher education shall not be deemed to convey any right, title, or interest in the roadways and driveways of said property, and the jurisdiction over said roadways and driveways shall extend only to enforcement of such ordinances, resolutions, and laws. The state of Colorado reserves the right at all times to revoke the jurisdiction of local authorities granted by this section.

(5) The governing board of any state institution of higher education is authorized to institute and carry out a system of registration of vehicle identification owned or operated by its students, faculty, and staff. By rule or regulation, the governing board may provide for the issuance of suitable vehicle identification insignia, its proper use, and requirements for attachment to the registered vehicle. Authority is also granted to provide for suspension of the registration and penalties, other than criminal penalties, upon suspension including, but not limited to, barring the vehicle from parking or driving on institution property. Reasonable charges may be assessed for registration and reinstatement upon suspension.



§ 23-5-109. Identification

The governing board of any state institution of higher education is authorized to promulgate rules and regulations establishing a system of identification of students, faculty, and staff which may include provisions for penalties other than criminal penalties and provisions for disciplinary action for failure to display one's identification card upon request by an authorized official, possession of a false identification card, and alteration of an identification card. The authorized officials of such institution have authority to detain a person upon the property under the control of the institution for the purpose of obtaining proper identification if such person refuses to display his identification card or otherwise give adequate identification upon request by an authorized official.



§ 23-5-110. Medical personnel

Notwithstanding any other provision of law to the contrary, any person holding a license to practice medicine in this state may accept employment from any public or private university, college, junior or community college, school district, or private nonprofit school to examine and treat the students of such a university, college, or school, and, if no increase in staff or expenditures is required by the university, college, or school, the spouses of such students.



§ 23-5-111.4. Tuition for members of the National Guard - definitions

(1) The general assembly recognizes its responsibility for the establishment and maintenance of a strong well-trained and high-spirited National Guard. The encouragement of membership in the guard through the granting of reduced or free tuition at certain institutions of postsecondary education simultaneously expresses a commitment to a part of this responsibility and supports existing institutions, carrying out a policy of maintaining reasonable access to quality education as broadly in this state as possible. The general assembly hereby finds and declares that the establishment of a tuition assistance program will encourage enlistments, enhance the knowledge and skills of the National Guard, and retain membership in the National Guard.

(2) (a) Any person who is a member of the Colorado National Guard, upon being accepted for enrollment at any designated institution of higher education, shall be permitted to pursue studies leading toward a bachelor's degree, a postgraduate degree, an associate degree, or a certificate of completion with at least fifty percent but not more than one hundred percent of the cost of tuition paid by the department of military and veterans affairs, subject to available appropriations, for so long as such person remains a member of the Colorado National Guard, but such tuition payments shall not be made for more than one hundred thirty-two semester hours or one hundred ninety-eight quarter hours or for more than eight years.

(a.5) A member shall be eligible for tuition assistance pursuant to this section to the extent that the sum of the member's tuition assistance from all sources, including the federal government, does not exceed one hundred percent of the cost of tuition.

(b) In order to qualify for the tuition assistance authorized by this section, such member:

(I) Must meet the criteria for eligibility, as established by rules and regulations pursuant to subsection (7) of this section;

(II) May not be drawing tuition from any other tuition assistance program funded by a private employer that, when combined with the assistance in this section, would exceed one hundred percent of the tuition costs;

(III) May not be a recipient of a full scholarship for tuition and fees to any designated institution of higher education; and

(IV) Must serve in the Colorado National Guard during the period of time that the member is receiving tuition and fee assistance.

(c) In providing the tuition assistance to members pursuant to paragraph (a) of this subsection (2), the department of military and veterans affairs is encouraged to consider providing assistance on a priority basis to newly-enlisted members in their first term of service and who enlist in those military specialties that are experiencing shortages as determined by the department.

(d) For the purposes of this section, "member" means an enlisted member or officer of the National Guard.

(3) (a) For the purposes of this section, "designated institution of higher education" means the Colorado state university - Pueblo, Adams state university, Colorado Mesa university, Metropolitan state university of Denver, Fort Lewis college, Western state Colorado university, all independent area technical colleges, all local district colleges, the university of northern Colorado, the university of Colorado at Boulder, the university of Colorado at Denver, the university of Colorado at Colorado Springs, Colorado state university, the Colorado school of mines, the university of Colorado health sciences center, all community colleges governed by the state board for community colleges and occupational education, and any private institution of higher education in Colorado that qualifies for the college opportunity fund pursuant to article 18 of this title 23 and that offers an accredited certificate or degree program in homeland security. For a member of the Colorado National Guard enrolled in a private institution of higher education, tuition assistance is limited to the completion of the accredited certificate or degree program in homeland security and is provided at the discretion of the adjutant general of the department of military and veterans affairs.

(b) The department of military and veterans affairs shall establish the basis for the tuition assistance at the university of Colorado health sciences center.

(4) Repealed.

(5) For each individual member of the Colorado National Guard who is a continuing student and who is receiving tuition assistance as provided in this section, the department of military and veterans affairs shall obtain certification from the designated institution of higher education prior to the payment to the institution attesting to the member's current satisfactory academic standing at such designated institution of higher education, as determined by military regulations established pursuant to subsection (7) of this section, for each semester or quarter for which tuition assistance is requested. No tuition assistance shall be granted without such certification.

(6) Any member who leaves the Colorado National Guard in violation of the member's agreement under subsection (2) of this section during an academic term for which the member is receiving tuition assistance shall be required to repay to the department of military and veterans affairs the amount of tuition assistance granted for that academic term and any and all collection fees incurred by the department of military and veterans affairs. Any such repayment of tuition assistance shall be credited to the Colorado National Guard tuition fund created in subsection (9) of this section.

(7) The department of military and veterans affairs shall promulgate military regulations for the administration of tuition assistance as provided in this section, including, but not limited to, the following:

(a) Criteria for the eligibility of a member of the National Guard for such tuition assistance. In establishing this criteria, the department of military and veterans affairs shall include, but not be limited to, consideration of the following:

(I) The member's past service and record, if any, in the National Guard;

(II) An evaluation of the member's commitment to future service in the National Guard;

(III) The member's military record, if any, including the member's achievements and whether the member has been honorably discharged;

(IV) The benefit to the National Guard by having such an individual as a member;

(V) Financial need, merit, or talent;

(b) Procedures to be followed by designated institutions of higher education in reporting the member's academic standing and in providing timely billing to the department of military and veterans affairs;

(c) A definition of satisfactory academic standing, including, but not limited to, consideration of the member's cumulative grade point average, credit hours completed, and progress toward a degree.

(8) Repealed.

(9) (a) There is created in the state treasury the Colorado National Guard tuition fund which is administered by the department of military and veterans affairs and which consists of all money that may be appropriated thereto by the general assembly or that is otherwise made available to it by the general assembly. Money "otherwise made available" includes any repayment of tuition assistance made pursuant to subsection (6) of this section. The money in the fund is continuously appropriated for the payment of tuition assistance as provided in this section. Any money not expended at the end of the fiscal year remains in the fund and shall not be transferred to or revert to the general fund of the state.

(b) An audit of the Colorado National Guard tuition fund shall be made during the department of military and veterans affairs postaudit pursuant to section 2-3-103, C.R.S.



§ 23-5-112. Gifts and bequests to institutions of higher education - venture development investment funds

(1) All state institutions of higher education are authorized to receive gifts and bequests of money or property which may be tendered to any such institution by will or gift. The governing board of such institution is authorized, subject to the terms of any gift or bequest and to provisions of any applicable law, to hold such funds or property in trust or invest or sell them and use either principal or interest or the proceeds of sale for the benefit of such institutions or the students or others for whose benefit such institutions are conducted.

(2) When a governing board of an institution of higher education is offered a gift of property, whether real or personal, which directly or indirectly involves significant ongoing expenditures, the institution shall require in connection therewith an endowment sufficient to fund such expenses. This subsection (2) shall not apply when the gift has been approved by the Colorado commission on higher education with the understanding that acceptance will require an allocation of state funding and the commission is satisfied that provision therefor can be made within available resources. The commission shall prepare a statement of procedures of review and of criteria to be applied in its review of any such gifts, which shall have the approval of the governor and joint budget committee.

(3) Nonprofit entities such as foundations, institutes, and similar organizations organized for the sole benefit of one or more state institutions of higher education are entitled to receive gifts and bequests of money or property which may be tendered to any such entity by will or gift. Such gifts and bequests are subject to audit by the state auditor or the state auditor's designee. If the entity is entirely separate and apart from the institution, if no employees of the institution serve as staff or as voting members of the entity's board, and if the funds and accounts of the entity are entirely separate from those of the institution, such gifts and bequests are subject to annual audit to be performed by an independent accounting firm engaged by the entity if determined in advance to be satisfactory to the legislative audit committee. The state auditor shall have access to all of the accountant's work papers. If, alternatively, the separate relationship does not prevail, members and employees of the board of the entity may include staff members or employees of the institution, and such gifts and bequests are subject to audit by the state auditor or the state auditor's designee.

(4) (a) Each state institution of higher education may elect to establish a venture development investment fund for the purpose of facilitating the commercialization of research projects conducted at a research institution of the institution or a research institution that has an office of technology transfer. A venture development fund may be administered by a nonprofit entity such as a foundation, institute, or similar organization that is affiliated with the institution.

(b) The purposes of a venture development investment fund established by a state institution of higher education pursuant to this section shall include, but need not be limited to, providing the following:

(I) Capital for entrepreneurial programs that are associated with the institution;

(II) Opportunities for students of the institution to gain experience in applying research to commercial activities;

(III) Proof-of-concept funding for the purpose of transforming research and development concepts into commercially viable products or services; and

(IV) Entrepreneurial opportunities for persons who are interested in transforming research into viable commercial ventures that create jobs in Colorado.

(c) Each state institution of higher education and each nonprofit entity, such as a foundation, institute, or similar organization, that is affiliated with a state institution of higher education is authorized to seek and accept gifts, grants, and donations to facilitate the establishment of a venture development investment fund.

(d) Individuals, businesses, and other entities are encouraged to donate moneys to research institutions of state institutions of higher education for the purpose of advancing the commercialization of research projects at the research institutions.



§ 23-5-113. Collection of loans and outstanding obligations - state educational institutions

(1) Notwithstanding the provisions of section 24-30-202.4, C.R.S., the governing board of any state educational institution may promulgate rules and regulations relating to procedures for collecting any loans or other outstanding obligations owed to such institution. The institution may employ private counsel or a collection agency to handle the collection of any such loan or obligation. Employment of private counsel or a collection agency shall be in accordance with the rules and regulations, but in no event shall the fees paid to the private counsel or collection agency exceed forty percent of the amount recovered.

(2) The institution is authorized to write off, release, or compromise any debt or obligation due the institution, but only in accordance with the rules and regulations applicable thereto.



§ 23-5-114. National direct student loans - authority to separately collect advances

Each advance remitted to an individual by a state-supported institution of higher education pursuant to the terms of a national direct student loan program master agreement shall constitute a separate obligation for purposes of institutional collection procedures and jurisdictional limits under section 13-6-403, C.R.S.



§ 23-5-115. Loans or outstanding obligations offset

(1) (a) At times prescribed by the department of revenue, but not less frequently than annually, a state educational institution shall certify to the department of revenue information regarding persons who owe a loan repayment or other outstanding obligation to the institution, the amount of which has been determined to be owing as a result of a final agency determination or judicial decision pursuant to section 39-21-108 (3), C.R.S., or which has been reduced to judgment.

(b) Such information shall include the name and social security number of the person owing the debt, the amount of the debt, and any other identifying information required by the department of revenue.

(2) Upon notification by the department of revenue of amounts deposited with the state treasurer pursuant to section 39-21-108 (3), C.R.S., the state treasurer shall disburse such amounts to the appropriate state educational institution.



§ 23-5-116. Governing boards - authority to provide out-of-state courses

(1) The governing board of any state institution of higher education may offer postsecondary courses at locations outside the state of Colorado for credit applicable toward a degree program. For the purposes of this section, the commission, in consultation with the governing boards, shall determine by policy the definition of out-of-state courses. Each governing board shall promulgate policies and procedures concerning the administration of such courses. The policies and procedures shall include, but are not limited to, the following:

(a) A requirement that no state general fund moneys shall be expended in connection with such out-of-state courses; and

(b) A requirement that credit earned for courses offered outside the state of Colorado shall be applicable toward a degree from the sponsoring institution.

(2) The governing board of any state institution of higher education may offer postsecondary noncredit courses at locations outside the state of Colorado. Each governing board shall promulgate policies and procedures concerning the administration of such courses. The policies and procedures shall include, but are not limited to, the following:

(a) A requirement that no state general fund moneys shall be expended in connection with such out-of-state courses; and

(b) A requirement that noncredit courses may be provided that are not applicable toward a degree from the sponsoring institution.

(3) Each governing board shall notify the Colorado commission on higher education of policies and procedures promulgated pursuant to this section.

(4) and (5) (Deleted by amendment, L. 2008, p. 1478, § 19, effective May 28, 2008.)

(6) Each governing board shall provide an annual report to the department of higher education that describes all courses offered outside the boundaries of the state of Colorado. The report shall include a statement of need for the instruction, the geographical location of the instruction, and confirmation that no state funds were used in connection with the out-of-state courses.

(7) This section shall not be construed to limit the authority of the governing boards of state institutions of higher education to offer courses in the state of Colorado.



§ 23-5-117. Governing boards - delegation of personnel power

The governing board of any state-supported institution of higher education, including the Auraria higher education center established in article 70 of this title, may delegate all or part of its power over personnel matters, including the power to hire or to fire employees exempt from the personnel system, to the chief executive officer of the institution governed by such board. The governing board may authorize the chief executive officer to delegate to other officers of the institution any power so delegated pursuant to this section. The governing board of each state-supported institution of higher education, except the university of Colorado, Colorado state university, the university of northern Colorado, the Colorado school of mines, Fort Lewis college, Adams state university, Colorado Mesa university, Western state Colorado university, or Metropolitan state university of Denver, after consultation with faculty representatives chosen by the faculty, shall prepare, enact, promulgate, administer, and maintain in place policies and practices which afford due process procedures for those faculty members exempt from the state personnel system who are terminated, including terminations resulting from reductions in force.



§ 23-5-118. Selective service registration prerequisite to enrollment

(1) No male person who is at least seventeen years and nine months of age but younger than twenty-six years of age shall be eligible to enroll at any state-supported institution of higher education until such person has filed with such institution a statement of registration compliance. In such statement of registration compliance, the person shall certify, under oath, either that he is registered with the selective service system pursuant to the provisions of section 3 of the "Military Selective Service Act", 50 U.S.C. App. sec. 453, as amended, or that, for any reason specified in 50 U.S.C. App. sec. 453, he is not required to be registered. If the person does not possess a current Colorado driver's license or Colorado state identification card, which was issued on or after September 4, 2001, the state-supported institution of higher education at which the person enrolls shall verify the person's sworn statement of registration compliance. The state-supported institution of higher education may require the person to provide appropriate documentation in order to verify the person's sworn statement of registration compliance. The person shall be given the opportunity to provide the appropriate documentation proving registration compliance to an agent of the state-supported institution of higher education prior to any disciplinary action being taken.

(2) The governing board of each state-supported institution of higher education shall prescribe the form for such statement of registration compliance. Such statement shall be included in applications for admission to the institution for new and transfer students. Such institution shall require any male person who is at least seventeen years and nine months of age but younger than twenty-six years of age and who is currently attending such institution or has been admitted to such institution but has not given a statement of registration compliance as required by subsection (1) of this section to file a statement of registration compliance when he seeks to enroll for a new academic term.

(3) If a state-supported institution of higher education receives a statement from any person, as required by subsection (1) of this section, certifying that he has registered with the selective service system pursuant to the provisions of section 3 of the "Military Selective Service Act", 50 U.S.C. App. sec. 453, as amended, or that he is exempt from registration for any reason specified in 50 U.S.C. App. sec. 453, other than that he is under seventeen years and nine months of age, such institution shall not require the person to file any further statements. If such institution receives a statement certifying that such person is not required to register pursuant to the provisions of 50 U.S.C. App. sec. 453, because he is under seventeen years and nine months of age, such institution shall require the person to file a new statement of registration compliance each time he seeks to enroll for a new academic term until the institution receives a statement certifying that the person has registered with the selective service system or is exempt from registration for any reason specified in 50 U.S.C. App. sec. 453, other than that he is under seventeen years and nine months of age.

(4) If any person knowingly gives false information in such statement of registration compliance as required pursuant to the provisions of this section, such person commits perjury in the second degree, as defined in section 18-8-503, C.R.S.

(5) If a student knowingly gives false information under the provisions of this section, the student shall be suspended from the state-supported institution of higher education at which the student is enrolled. If a person knowingly gives false information under the provisions of this section and the person is not enrolled as a student at a state-supported institution of higher education, the person shall be prohibited from enrolling as a student at a state-supported institution of higher education. State-supported institutions of higher education shall be required to provide the person a hearing before an appropriate agent of the state-supported institution of higher education to determine if the person has knowingly given false information under the provisions of this section. A student or prospective student who provides false information under the provisions of this section shall not be eligible to enroll or reenroll until the student provides appropriate documentation proving that he is properly registered with the selective service system.



§ 23-5-119.5. Student fees - legislative declaration - definitions - institutional plans - fee information - reporting

(1) The general assembly hereby finds that, due to increasing financial restrictions, fees are increasingly being used as sources of revenue for state institutions of higher education. The general assembly further finds that it is important to allow the governing boards flexibility in managing student fees in the manner that is most effective for their respective institutions. However, the general assembly also finds that state institutions of higher education must develop meaningful processes for receiving and considering student input concerning the amount assessed in fees and the purposes for which the institution uses the revenues received. It is therefore the intent of the general assembly that the governing boards adopt policies concerning the definition, assessment, increase, and use of fees, including but not limited to the policies specified in this section, which governing board policies shall be in accordance with the policies adopted by the commission pursuant to section 23-1-105.5.

(2) For purposes of this section:

(a) "Auxiliary facility" has the same meaning as defined in section 23-5-101.5 (2)(a).

(b) "Commission" means the Colorado commission on higher education established in section 23-1-102.

(c) "State institution of higher education" or "institution" means a state-supported institution of higher education in Colorado.

(3) Each governing board is authorized to require students to pay fees to offset costs that are specific to certain courses or programs or that otherwise exceed or are in addition to normal overhead and operating costs that are paid by tuition revenues. Revenues received by a governing board as student fees are not subject to annual appropriation. The costs for which a governing board may impose fees may include, but need not be limited to:

(a) Costs related to the construction, maintenance, furnishing, and equipping of buildings and infrastructure;

(b) Costs that are unique to specific courses or programs and benefit the students who choose to enroll in the course or program;

(c) Costs related to student-centered facilities, services, or activities such as student centers, recreation facilities, technology, parking lots, child care, health clinics, mandatory insurance, student government, and other student organizations or activities;

(d) Costs incurred by an institution that are in addition to the costs of direct delivery of instruction such as registration costs, costs for student orientation and graduation, and costs incurred in communicating with students and their families.

(4) (a) On or before July 1, 2012, each governing board shall adopt for each institution and campus that it governs an institutional plan for student fees. Each governing board shall ensure that the process for developing the plan includes the opportunity for meaningful input from the students enrolled at the affected institution or campus. At a minimum, the fee plan shall specify:

(I) The types and purposes of student fees collected by the institution;

(II) The procedures for establishing, reviewing, changing the amount of, and discontinuing student fees, including the level of student involvement in each process, which, at a minimum, shall include consultation with students whenever possible prior to the establishment of a new fee or the increase of an existing fee;

(III) Procedures by which students may contest the imposition or amount of a fee and a process for resolving disputes regarding fees; and

(IV) A plan for addressing reserve fund balances.

(b) A governing board shall annually review and revise, as necessary, the fee plan for each of the institutions and campuses that it governs. In creating, reviewing, and revising the fee plans, a governing board shall collaborate with the student government organization at the applicable institution or campus. Each governing board shall make the fee plans available to the public on a website for the respective institution or campus. In addition, each governing board shall annually provide to the department of higher education and the commission a copy of the fee plan for each institution or campus it governs.

(5) The fee plan adopted for each institution pursuant to subsection (4) of this section shall include, but need not be limited to, the following policies:

(a) Fees related to bonds issued on behalf of auxiliary facilities on or after July 1, 1997. (I) (A) For any bonds or other debt obligations issued or incurred on or after July 1, 1997, on behalf of an auxiliary facility, the issuing or incurring governing board may assess a user fee against persons using the auxiliary facility that includes the amount necessary for repayment of the bonds or other debt obligations and any amount necessary for the operation and maintenance of the auxiliary facility.

(B) If a governing board uses revenues from a general student fee for the repayment of bonds or other debt obligations issued or incurred pursuant to this paragraph (a), the governing board shall specify the portion of the general student fee that is actually applied to repayment of the bonds or other debt obligations. The itemization of any general student fee, all or a portion of which is used for repayment of bonds or other debt obligations, shall appear on the student billing statement.

(II) The issuing or incurring governing board may, subject to the restrictions specified in paragraph (c) of this subsection (5), pledge any excess revenue received from any user fee assessed pursuant to subparagraph (I) of this paragraph (a) or from any portion of a general student fee applied to the repayment of such bonds or other debt obligations pursuant to sub-subparagraph (B) of subparagraph (I) of this paragraph (a) to the repayment of any bonds or other debt obligations issued or incurred on behalf of any other auxiliary facility, so long as such pledge of excess revenue from any general student fee authorized for the repayment of bonds or other debt obligations issued or incurred to finance a specific facility shall terminate upon full repayment of all bonds or other debt obligations, including refunding bonds or obligations, and all fees and costs related to such bonds or other debt obligations incurred with respect to such specific facility.

(III) On and after the date upon which all bonds or other debt obligations issued, secured, or incurred pursuant to this paragraph (a) are fully repaid:

(A) The amount of the user fee assessed against persons using the auxiliary facility, if any, shall be reduced, if necessary, so as not to exceed one hundred ten percent of the costs incurred in operating and maintaining the auxiliary facility during the preceding year; except that the governing board may reduce the amount of the user fee to an amount not to exceed one hundred twenty percent of the costs incurred in operating and maintaining the auxiliary facility during the preceding year and set aside the additional ten percent in a reserve fund for repair and replacement of the auxiliary facility;

(B) The governing board shall cease collecting any portion of a general student fee assessed for the repayment of the bonds or other debt obligations; except that, if no user fee was assessed for the repayment of the bonds or other debt obligations or if the amount of the user fee is less than the costs incurred in operating and maintaining the auxiliary facility during the preceding year, the governing board may continue collecting the specified portion of the general student fee that was applied to repayment of the bonds or other debt obligations so long as said portion of the general student fee is reduced, if necessary, to an amount that, in combination with any user fee collected for the auxiliary facility, does not exceed one hundred ten percent of the costs incurred in operating and maintaining the auxiliary facility during the preceding year. Notwithstanding the provisions of this sub-subparagraph (B), the governing board may reduce said portion of the general student fee to an amount that, in combination with any user fee collected for the auxiliary facility, does not exceed one hundred twenty percent of the costs incurred in operating and maintaining the auxiliary facility during the preceding year and set aside the additional ten percent in a reserve fund for repair and replacement of the auxiliary facility.

(C) The revenues received pursuant to this subparagraph (III), either through a user fee or through a specified portion of a general student fee, may not be pledged for the repayment of any bonds or other debt obligations issued on behalf of any other auxiliary facility. Any amount of said revenue that exceeds both the amount necessary for the operation and maintenance of the auxiliary facility and any amount set aside in a reserve fund for repair and replacement of the auxiliary facility is surplus and may be used by the governing board as provided in section 23-5-103 (3).

(b) Fees related to bonds issued on behalf of auxiliary facilities prior to July 1, 1997. (I) For any bonds or other debt obligations issued or incurred prior to July 1, 1997, on behalf of an auxiliary facility:

(A) Approval of the student body is not required for any fee assessed for repayment of said bonds or other debt obligations;

(B) Approval of the student body is not required to increase any fee that is applied to the repayment of said bonds or other debt obligations if the fee increase is necessitated by a covenant in the authorizing bond resolution or other agreement for which the bonds or other debt obligations were issued or incurred;

(C) Approval of the student body is not required to increase any fee that is applied to the repayment of said bonds or other debt obligations if the fee increase is assessed for the repayment of bonds that are issued to refund the existing bonds.

(II) The issuing or incurring governing board may, subject to the restrictions specified in paragraph (c) of this subsection (5), pledge any excess revenue received from the fee, whether it is a user fee or a portion of a general student fee applied to the repayment of such bonds or other debt obligations, to the repayment of any bonds or other debt obligations issued or incurred on behalf of any other auxiliary facility, so long as such pledge of excess revenue from any general student fee authorized for the repayment of bonds or other debt obligation issued or incurred to finance a specific facility shall terminate upon full repayment of all bonds or other debt obligations, including refunding bonds or obligations, and all fees and costs related to such bonds or other debt obligations incurred with respect to such specific facility.

(III) On and after the date upon which all bonds or other debt obligations issued, secured, or incurred pursuant to this paragraph (b) are fully repaid:

(A) The amount of the user fee, if any, assessed against persons using the auxiliary facility shall be reduced, if necessary, so as not to exceed one hundred ten percent of the costs incurred in operating and maintaining the auxiliary facility during the preceding year; except that the governing board may reduce the amount of the user fee to an amount not to exceed one hundred twenty percent of the costs incurred in operating and maintaining the auxiliary facility during the preceding year and set aside the additional ten percent in a reserve fund for repair and replacement of the auxiliary facility;

(B) The governing board shall cease collecting any portion of a general student fee assessed for the repayment of the bonds or other debt obligations; except that, if no user fee was assessed for the repayment of the bonds or other debt obligations or if the amount of the user fee is less than the costs incurred in operating and maintaining the auxiliary facility during the preceding year, the governing board may continue collecting the specified portion of the general student fee that was applied to repayment of the bonds or other debt obligations so long as said portion of the general student fee is reduced, if necessary, to an amount that, in combination with any user fee collected for the auxiliary facility, does not exceed one hundred ten percent of the costs incurred in operating and maintaining the auxiliary facility during the preceding year. Notwithstanding the provisions of this sub-subparagraph (B), the governing board may reduce said portion of the general student fee to an amount that, in combination with any user fee collected for the auxiliary facility, does not exceed one hundred twenty percent of the costs incurred in operating and maintaining the auxiliary facility during the preceding year and set aside the additional ten percent in a reserve fund for repair and replacement of the auxiliary facility.

(C) The revenues received pursuant to this subparagraph (III), either through a user fee or through a specified portion of a general student fee, may not be pledged for the repayment of any bonds or other debt obligations issued on behalf of any other auxiliary facility. Any amount of said revenue that exceeds both the amount necessary for the operation and maintenance of the auxiliary facility and any amount set aside in a reserve fund for repair and replacement of the auxiliary facility is surplus and may be used by the governing board as provided in section 23-5-103 (3).

(c) Restrictions on pledging of amounts received in fees. (I) Subject to the provisions of paragraphs (a) and (b) of this subsection (5), a user fee that is assessed against persons using an auxiliary facility that is not designated as an enterprise pursuant to section 23-5-101.5 may be pledged for the repayment of bonds or other debt obligations issued or incurred on behalf of any other auxiliary facility that is not designated as an enterprise, as provided in sections 23-5-102 and 23-5-103.

(II) Subject to the provisions of paragraphs (a) and (b) of this subsection (5), a user fee that is assessed against persons using an auxiliary facility that is designated as an enterprise by the university of Colorado pursuant to section 23-5-101.5 may be pledged for the repayment of bonds or other debt obligations issued or incurred on behalf of another auxiliary facility that is designated as an enterprise by the university of Colorado, as provided in sections 23-5-102 and 23-5-103.

(III) A governing board may not pledge a user fee assessed against persons using an auxiliary facility that is not designated as an enterprise for repayment of bonds or other debt obligations issued or incurred on behalf of any auxiliary facility that is designated as an enterprise or on behalf of the institution with which the auxiliary facility is associated. Except as otherwise provided in subparagraph (II) of this paragraph (c), a governing board may not pledge a user fee assessed against persons using an auxiliary facility that is designated as an enterprise pursuant to section 23-5-101.5 for the repayment of bonds or other debt obligations issued or incurred on behalf of any other auxiliary facility, regardless of whether the other auxiliary facility is designated as an enterprise, or on behalf of the institution with which the auxiliary facility is associated.

(d) Itemization of bond fees. Every fee, the purpose of which includes making payments on bonds or other obligations, shall be separately itemized on the student billing statement.

(6) (a) As soon as practicable following August 10, 2011, each governing board shall make reasonable efforts to provide on the website for each institution or campus it governs current information about the tuition rates and fees, including information concerning the purposes of the fees, charged by the institution or campus; except that the institution or campus may provide information about fees that are specific to courses or programs either on its website or in the most recent course catalog, whichever is appropriate.

(b) As soon as practicable following August 10, 2011, each governing board shall make reasonable efforts to provide a function for calculating tuition and fees on the website of each institution or campus it governs to assist students in estimating their annual and total cost of attendance at the institution or campus.

(c) Beginning with the 2011-12 academic year, each governing board shall ensure that the tuition bill for each student enrolled in an institution or campus governed by the governing board includes a clear itemization of the fees charged to the student.

(7) In establishing fees, a governing board shall comply with the procedures specified in the fee plan for the applicable institution or campus. In addition, the governing board shall provide to students at least thirty days' advance notice of a new fee assessment or fee increase, which notice, at a minimum, specifies:

(a) The amount of the new fee or of the fee increase;

(b) The reason for the new fee or fee increase;

(c) The purpose for which the institution will use the revenues received from the new fee or fee increase; and

(d) Whether the new fee or fee increase is temporary or permanent and, if temporary, the expected date on which the new fee or fee increase will be discontinued.

(8) A decision by a governing board with regard to a fee shall be final and incontestable either on the thirtieth day after final action by the governing board or on the date on which any evidence of indebtedness or other obligation payable from the fee revenues is issued or incurred by the governing board, whichever is earlier.



§ 23-5-120. Student fees - deposit - interest

(1) Student fees imposed by a governing board for a student association or student government at a state-supported institution of higher education and collected from students enrolled in such institution shall be deposited in a separate fund of the institution to be used for the purposes for which the fees were charged. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) Nothing in this section shall limit the authority of the governing board of any state-supported institution of higher education to pledge moneys in the fund described in subsection (1) of this section for any of the purposes permitted under section 23-5-103 if the student action authorizing such fees contemplated such pledge.



§ 23-5-121. Governing boards - authority to establish nonprofit corporations for developing discoveries and technology

(1) The general assembly recognizes that the transfer of newly created technologies from university research to the private sector and the resulting potential creation and expansion of Colorado companies are essential to the economic growth of this state, promote the public good, and should be encouraged. The general assembly further recognizes that a valid public purpose will be furthered and a commitment to the economic growth of this state demonstrated by empowering the governing boards of the state-supported institutions of higher education and the Colorado commission on higher education, referred to in this section as the "commission", to establish nonprofit corporations to effect such a transfer and development and by empowering the governing boards of the state-supported institutions of higher education to cooperate with the private sector.

(2) The governing board of any state-supported institution of higher education or the commission may incorporate one or more private nonprofit corporations under articles 121 to 137 of title 7, C.R.S., for the purpose of developing discoveries and technology resulting from science and technology research at such state-supported institution of higher education. Such a corporation shall have all rights and powers of a private nonprofit corporation organized under the laws of this state and shall not be an agency of state government or a department or political subdivision thereof and shall not be subject to any provisions of law affecting only governmental or public entities; except that provisions as provided for in section 23-1-108 (1)(f) regarding affirmative action shall be followed.

(3) The governing board of any state-supported institution of higher education or the commission may transfer to a corporation incorporated pursuant to subsection (2) of this section all rights to discoveries and technologies resulting from science and technology research at such state-supported institution of higher education. Such transfer may be made in consideration of the corporation's undertaking to develop the technology for the benefit of the state-supported institution of higher education and the state. Any such rights to discoveries and technologies that are transferred to the corporation by a governing board or by the commission shall not be further transferred by the corporation without adequate consideration being received therefor.

(4) Prior to the transfer to a corporation incorporated pursuant to subsection (2) of this section of all rights to discoveries and technologies resulting from science and technology research at any state-supported institution of higher education, the governing board of such state-supported institution of higher education or the commission shall enter into an agreement with said corporation that shall include the terms of financial remuneration due the institution or the commission.

(5) As a means of carrying out the purposes stated in this section, the governing board of any state-supported institution of higher education or the commission may, through one or more corporations incorporated pursuant to subsection (2) of this section:

(a) Own and license rights to products, technology, and scientific information;

(b) Own shares in corporations engaged in the development, manufacture, or marketing of products, technology, or scientific information under a license from the governing board or the commission or a corporation incorporated pursuant to subsection (2) of this section;

(c) Participate as the general partner or as a limited partner, either directly or through a subsidiary corporation formed for that purpose, in limited partnerships, general partnerships, or joint ventures engaged in the development, manufacture, or marketing of products, technology, or scientific information under a license from the board or the commission or a corporation incorporated pursuant to subsection (2) of this section; except that the governing board shall be subject to the provisions of section 24-113-104, C.R.S., regarding competition with private enterprise by institutions of higher education;

(d) Develop economic incentives for faculty members and other employees of the state-supported institution of higher education or the commission in order to encourage development of technology, which may include assignment of a share of the royalty payments, payment of supplemental compensation, or such other economic incentives as will in the judgment of the governing board or the commission best promote the purposes of this section;

(e) In the case of a governing board of a state-supported institution of higher education, cooperate with the commission and the office of information technology created in the office of the governor in technology transfers pursuant to section 23-1-106.7;

(e.5) In the case of the commission, accept donations, income or other revenues and make grants to support commission programs; and

(f) Carry on such other activities as the governing board or the commission may deem appropriate for achieving the purposes of this section.

(6) At the discretion of the governing board of the state-supported institution of higher education, research facilities and personnel at their own institutions or campuses may be utilized to achieve the purposes of this section.

(7) The state of Colorado or state-supported institution or the commission shall not be held responsible for any debt or liability incurred by the corporation created pursuant to subsection (2) of this section.



§ 23-5-122. Intrainstitutional and intrasystem transfers - course scheduling

(1) On or before October 1, 1993, the governing board of every state-supported institution of higher education shall have in place and enforce policies regarding transfers by students between undergraduate degree programs which are offered within the same institution or within the same institutional system. Such policies shall include, but shall not be limited to, the following provisions:

(a) If, not more than ten years prior to transferring into an undergraduate degree program, a student earns credit hours which are required for graduation from such undergraduate degree program, such credit hours shall apply to the completion of such student's graduation requirements from such undergraduate degree program following such transfer;

(b) A student who transfers into an undergraduate degree program shall not be required to complete a greater number of credit hours in those courses which are required for graduation from such undergraduate degree program than are required of students who began in such undergraduate degree program, nor shall there be any minimum number of credit hours required post-transfer other than the normal degree requirements for nontransferring students; and

(c) The grade point average which is required for a student to apply for and be fully considered for transfer into an undergraduate degree program shall be no higher than that which is required for graduation from such undergraduate degree program.



§ 23-5-123. Sabbatical leave - legislative declaration - policy - production of records

(1) The general assembly hereby recognizes the necessity of maintaining a high caliber of faculty within the state system of higher education and the importance of the faculty's contribution in delivering quality education within the state system of higher education. The general assembly recognizes that faculty sabbaticals play an important role in developing and enhancing faculty expertise, thereby supporting faculty excellence in teaching and research. The general assembly also recognizes that a faculty sabbatical is a privilege, rather than a right, and should be granted only when it results in adding value to the institution, the students' education, and the state. The general assembly therefore declares that state-supported institutions of higher education should judiciously grant faculty sabbaticals that will improve excellence within the state system of higher education and will thereby benefit the state.

(2) (a) On or before October 1, 1994, the governing board of each state-supported institution of higher education shall have in place and shall enforce policies regarding faculty sabbaticals, including but not limited to the policies specified in this subsection (2).

(b) Effective October 1, 1994, a governing board of an institution of higher education may not authorize a sabbatical or extended administrative paid leave for any person holding an administrative position at a state-supported institution of higher education; except that a governing board may, for a reasonable period of time, authorize administrative paid leave for disciplinary or investigatory purposes.

(c) A governing board may not grant a sabbatical for any faculty member more often than once every seven years.

(d) Prior to taking a sabbatical, a faculty member shall submit to the governing board of the institution that employs the faculty member a detailed sabbatical plan that:

(I) Specifies how the sabbatical activity will result in the faculty member's professional growth, how it will enhance the institution's reputation and the students' educational experience at the institution, and how it will increase the overall level of knowledge in the faculty member's area of expertise;

(II) Specifies the goals that the faculty member will achieve while on sabbatical.

(e) A governing board may not grant a subsequent sabbatical to any faculty member who does not meet the goals stated in the faculty member's sabbatical plan.

(f) The governing board of each institution shall approve any sabbaticals taken by faculty at the institution in advance. In approving a sabbatical, the governing board shall consider the quality of the faculty member's proposed activities while on sabbatical, the individuals who will be involved in such activities, and the benefits to be received from such activities by the faculty member, the institution, and the students at the institution.

(g) Upon completion of a sabbatical, the faculty member shall submit a final sabbatical report to the governing board of the institution that employs the faculty member, including a summary of the faculty member's activities while on sabbatical and the benefits derived by the faculty member. Final sabbatical reports need not include specific details of the faculty member's research conducted while on sabbatical. Final sabbatical reports are open records pursuant to section 24-72-203, C.R.S., and may not be included in the faculty member's personnel file.

(h) Each participant in the sabbatical process is responsible for ensuring that each sabbatical meets the requirements of this section and any other requirements that may be included in the appropriate governing board's sabbatical policy. Each governing board shall specify a mechanism to hold each participant in the sabbatical process accountable for meeting the sabbatical policy requirements.

(3) Each governing board shall produce all sabbatical records for all approved sabbaticals and a list of all disapproved sabbaticals for inspection by the joint budget committee, the education committees of the senate and the house of representatives, and the Colorado commission on higher education upon request. In addition, each governing board shall distribute copies of the sabbatical policies developed by each governing board pursuant to this section, with amendments as necessary, to the education committees of the senate and the house of representatives and to the Colorado commission on higher education.



§ 23-5-124. Student enrollment - prohibition - public peace and order convictions - definitions

(1) No person who is convicted of a riot offense shall be enrolled in a state-supported institution of higher education for a period of twelve months following the date of conviction.

(2) A student who is enrolled in a state-supported institution of higher education and who is convicted of a riot offense shall be immediately suspended from the institution upon the institution's notification of such conviction for a period of twelve months following the date of conviction; except that if a student has been suspended prior to the date of conviction by the state-supported institution of higher education for the same riot activity, the twelve month suspension shall run from the start of the suspension imposed by the institution.

(3) Nothing in this section shall be construed to prohibit a state-supported institution of higher education from implementing its own policies and procedures or disciplinary actions, in addition to the suspension in subsection (2) of this section, regarding students involved in riots.

(4) (a) The court in each judicial district shall report to the Colorado commission on higher education the name of any person who is convicted in the judicial district of a riot offense.

(b) The Colorado commission on higher education shall make the conviction reports received pursuant to paragraph (a) of this subsection (4) available to all state-supported institutions of higher education with the notification that the persons included in the conviction reports are subject to the provisions of this section and that the state-supported institution of higher education in which any of such persons are enrolled shall consider appropriate disciplinary action against the student.

(5) Each state-supported institution of higher education shall notify its students and prospective students of the requirements of this section. The governing board of each state-supported institution of higher education shall prescribe the manner in which this information shall be disseminated.

(6) For purposes of this section, unless the context otherwise requires:

(a) "Convicted" means having received a verdict of guilty, pleaded guilty or nolo contendere, or having received a deferred judgment and sentence.

(b) "Riot offense" means:

(I) Inciting riot, as described in section 18-9-102, C.R.S.;

(II) Arming rioters, as described in section 18-9-103, C.R.S.;

(III) Engaging in a riot, as described in section 18-9-104, C.R.S.

(c) "State-supported institution of higher education" means any postsecondary institution that is governed by:

(I) The board of governors of the Colorado state university system;

(II) The board of regents of the university of Colorado;

(III) The board of trustees of the Colorado school of mines;

(IV) The board of trustees for the university of northern Colorado;

(V) (Deleted by amendment, L. 2003, p. 790, § 10, effective July 1, 2003.)

(VI) The state board of community colleges and occupational education;

(VII) The board of any local college district in Colorado;

(VIII) The board of trustees for Adams state university;

(IX) The board of trustees for Colorado Mesa university;

(X) The board of trustees for Western state Colorado university;

(XI) The board of trustees for Fort Lewis college; or

(XII) The board of trustees for Metropolitan state university of Denver.



§ 23-5-125. Campus sex offender information

Each institution of postsecondary education in the state shall provide a statement to its campus community identifying the name and location at which members of the community may obtain the law enforcement agency information collected pursuant to section 16-22-110 (3.5), C.R.S., concerning registered sex offenders.



§ 23-5-126. Governing boards - anti-terrorism measures

(1) The Colorado commission on higher education in consultation with each governing board shall adopt such guidelines and policies, no later than December 1, 2002, as may be necessary to provide all lawful information requested by the federal bureau of investigation, the central intelligence agency, the department of homeland security, or any other federal agency in connection with an anti-terrorism investigation. The guidelines and policies shall include requiring each state-supported institution of higher education to verify and report the status of all foreign students, as required by the department of homeland security, or any other federal agency.

(2) The administrators at each state-supported institution of higher education shall cooperate with and provide, in an immediate manner, all lawful information requested by the federal bureau of investigation, the central intelligence agency, the department of homeland security, or any other federal agency in connection with an anti-terrorism investigation.



§ 23-5-127. Unique student identifying number - social security number - prohibition

(1) Each postsecondary institution in Colorado shall assign to each student enrolled in the institution a unique primary identifier that may be a series of numbers or characters.

(2) On and after July 1, 2003, each postsecondary institution in Colorado shall take reasonable and prudent steps to ensure the privacy of a student's social security number.

(3) (a) On and after July 1, 2004, a postsecondary institution in Colorado shall not use a student's social security number or part of a student's social security number as the student's primary identifier.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), the Colorado commission on higher education may allow a postsecondary institution in Colorado to use a student's social security number or part of a student's social security number as the student's primary identifier if:

(I) The institution demonstrates to the satisfaction of the commission that the institution is unable to comply with the provisions of paragraph (a) of this subsection (3) because of the financial cost of compliance; and

(II) The institution submits to the commission and the commission approves a plan and timetable for phasing out the use of a student's social security number or part of a student's social security number as the student's primary identifier.

(4) (a) Notwithstanding the provisions of paragraph (b) of subsection (3) of this section, for each student who graduates from or was enrolled in a Colorado high school, a postsecondary institution in Colorado that is eligible for the college opportunity fund program created in section 23-18-201 shall use the unique student identifier assigned, in accordance with rules adopted pursuant to section 22-11-104, C.R.S., to the student while he or she was enrolled in the elementary to secondary public education system, including public prekindergarten programs, as an alternative student identifier at the postsecondary institution.

(b) Adams state university, Colorado Mesa university, Western state Colorado university, and Metropolitan state university of Denver shall implement the provisions of paragraph (a) of this subsection (4) on or before July 1, 2008. All other postsecondary institutions shall implement the provisions of paragraph (a) of this subsection (4) on or before July 1, 2009.



§ 23-5-128. Meningococcal disease - information - immunity

(1) As used in this section:

(a) "Institution" means any public or nonpublic postsecondary education institution in the state.

(b) "New student" means each incoming freshman student residing in student housing, as defined by the institution, or any student who the institution requires to complete and return a standard certificate indicating immunizations received by the student as a requirement for residing in student housing.

(2) (a) On and after July 1, 2005, each institution shall provide to each new student, or, if a new student is under the age of eighteen years, to the student's parent or guardian, information concerning meningococcal disease, including but not limited to the following:

(I) (A) Meningococcal disease is a serious disease;

(B) Meningococcal disease is a contagious, but a largely preventable, infection of the spinal cord fluid and the fluid that surrounds the brain;

(C) Scientific evidence suggests that college students living in dormitory facilities are at a modestly increased risk of contracting meningococcal disease; and

(D) Immunization against meningococcal disease decreases the risk of contracting the disease.

(II) Website addresses, telephone numbers, or other similar information to assist a new student or the student's parent or legal guardian in identifying a location or locations where the new student may receive an immunization against meningococcal disease.

(b) An institution may provide the information required by subparagraph (I) of paragraph (a) of this subsection (2) exactly as written or through similar language that reasonably meets the intent of the notification requirement and is based upon established and scientifically recognized medical or epidemiological data.

(3) On and after July 1, 2005, each institution shall require each new student who has not received a vaccination against meningococcal disease, or, if the new student is under the age of eighteen years, the student's parent or guardian, to check a box on a document provided by the institution stating that the signor has reviewed the information provided pursuant to subsection (2) of this section and has decided that the new student will not obtain a vaccination against meningococcal disease. An institution may include the acknowledgment required in this section on another signed document used to collect health or housing information that must be returned to the institution and that the institution is already required to retain for other purposes regarding the student's health or housing.

(4) Nothing in this section shall be construed to:

(a) Require a student who is planning to reside in student housing to obtain the vaccination against meningococcal disease;

(b) Require an institution to provide or pay for the vaccination of a student; or

(c) Prohibit an institution from establishing additional requirements concerning meningococcal vaccination.

(5) An institution that has made a reasonable effort to comply with this section shall not be liable for damages for injuries sustained by a student as a result of contracting meningococcal disease where the student's claim is based solely upon the provision of the information required by paragraph (a) of subsection (2) of this section.



§ 23-5-131. Governing boards - tuition - fixed rate contract - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Commission" means the Colorado commission on higher education.

(b) "Fixed rate" means the fixed tuition rate specified in a contract between a state-supported institution of higher education and a student enrolled in the institution.

(c) "Program" means the fixed tuition rate program.

(d) "Student" means a student who is classified for tuition purposes as an in-state student.

(2) There is hereby established a fixed tuition rate program. The governing board of each state-supported institution of higher education that has been designated as an enterprise pursuant to section 23-5-101.7 may offer a fixed tuition rate to a student who is willing to enter into a contract with the institution for the fixed rate. A fixed-rate contract shall also specify the amount of the student fees collected by the institution as of the date of the contract and shall inform the student that the amount of student fees may increase over the term of the contract in accordance with the institution's student fee plan adopted pursuant to section 23-5-119.5.

(3) If a student is unable to complete a degree program within the duration of the fixed-rate contract because a course is unavailable due to a lack of available classes or class space, the state-supported institution of higher education shall provide the course to the student free of charge.

(4) (a) Each governing board that is participating in the program shall establish guidelines for each institution under its control relating to the fixed tuition rate program that shall include, at a minimum, the degree of flexibility a student has in changing majors or degree programs without voiding a fixed-rate contract.

(b) (Deleted by amendment, L. 2011, (HB 11-1301), ch. 297, p. 1410, § 1, effective August 10, 2011.)

(c) Each state-supported institution of higher education under the direction and control of a governing board participating in the program shall publish information relating to the fixed-rate contract option in the institution's course catalog or student handbook and on the institutional website.

(5) and (6) Repealed.



§ 23-5-132. Governing boards - travel policies - exemption from state travel rules

Each governing board shall adopt travel policies for the institutions of higher education under its control, including but not limited to the use of travel services or travel agencies by the employees of the governing board or said institutions. Any rules adopted by the state controller pursuant to section 24-30-202 (26), or by the executive director of the department of personnel pursuant to section 24-102-202, that impose restrictions or requirements pertaining to the use of travel services or travel agencies shall not apply to a governing board or state institution of higher education.



§ 23-5-133. Instructors - health benefits study - report

(1) The Colorado commission on higher education shall conduct a study to determine the impact of providing health and dental benefits to persons who are employed by one or more state colleges, universities, or community colleges and who teach an aggregate of fifteen or more credit hours at one or more state colleges, universities, or community colleges in a consecutive twelve-month period. In the course of conducting the study, the commission shall determine but shall not be limited to determining the following:

(a) The number of persons who are employed by one or more state colleges, universities, or community colleges who teach an aggregate of fifteen or more credit hours in a consecutive twelve-month period and who are not eligible to enroll in a health insurance benefit plan and a dental insurance benefit plan provided through a state college, university, or community college;

(b) The number of persons specified in paragraph (a) of this subsection (1) who are teaching at each state college, university, or community college;

(c) The estimated annual cost of providing health insurance benefits and dental insurance benefits to the persons specified in paragraph (a) of this subsection (1), including but not limited to the cost of paying the employer's share of the premium for such benefits and any administrative costs; and

(d) Any other information deemed necessary by the Colorado commission on higher education in order to determine the impact of providing health insurance benefits and dental insurance benefits to the persons specified in paragraph (a) of this subsection (1).

(2) The Colorado commission on higher education shall work with each state college, university, and community college that employs one or more persons who teach an aggregate of fifteen or more credit hours at one or more state colleges, universities, or community colleges in order to collect the information required pursuant to this section.

(3) In connection with the study required pursuant to this section, each state college, university, and community college shall, when it next negotiates its health insurance and dental insurance benefit plans, evaluate the options for and costs of including persons who teach less than full time at the state college, university, or community college in such benefit plans. Each state college, university, and community college shall transmit its findings to the Colorado commission on higher education, and the commission shall include the finding in the report required pursuant to subsection (4) of this section.

(4) The Colorado commission on higher education shall submit a report to the members of the house and senate education committees, or any successor committees, detailing the results of the study conducted pursuant to this section and including the findings of each state college, university, and community college pursuant to subsection (3) of this section, no later than January 15, 2007.



§ 23-5-134. Appointments to governing boards - considerations

(1) It is the intent of the general assembly that the governor shall consider, when appointing individuals to serve on governing boards of institutions of higher education, an individual's:

(a) Commitment to public education;

(b) Record of public or community service;

(c) Knowledge of complex organizations and academic institutions;

(d) Demonstrated collaborative leadership;

(e) Commitment to open-minded, nonpartisan decision-making; and

(f) Record of integrity and civic virtue.



§ 23-5-136. Governing boards - online textbook program

Each governing board of a state institution of higher education shall consider creation and implementation of an online textbook library at the institution to allow students to purchase only those materials needed for the applicable course work. In considering the program, the governing board, at a minimum, shall take into account both the costs to the institution of higher education and the potential for reduced costs to students. Whether an institution of higher education creates an online textbook library shall be at the sole discretion of the institution's governing board.



§ 23-5-137. Loan repayment assistance - legislative declaration - definitions

(1) This section shall be known and may be cited as the "Loan Repayment Assistance Act".

(2) (a) The general assembly hereby finds, determines, and declares that:

(I) It is of great value to the state to encourage students and graduates of institutions of higher education to enter public interest careers;

(II) With rising costs of education and the debt that many students incur to finance their education, there are increasing barriers to entering public interest employment because the pay is typically substantially lower than that of other employment sectors; and

(III) Inspired by a tradition of public interest, the university of Colorado law school developed a loan repayment assistance program to encourage and assist students and graduates to enter careers related to public interest and to help improve access to the justice system.

(b) The general assembly therefore declares that it is in the best interest of the state of Colorado to encourage and authorize institutions of higher education to create loan repayment assistance programs that provide for the partial or full repayment of the educational loans of students or graduates who enter public interest careers.

(3) As used in this section, unless the context otherwise requires:

(a) "Institution of higher education" means a postsecondary educational institution established and existing pursuant to law.

(b) "Program" means a loan assistance repayment program authorized pursuant to this article for students or graduates who enter public interest careers.

(4) (a) The governing board of each institution of higher education is hereby encouraged and authorized to establish a loan repayment assistance program to assist students or graduates from the institution who select careers in public interest. The governing board of each institution shall establish criteria and rules to govern the implementation and operation of the program at the institution. The program shall allow the governing board to provide a loan or a grant to a student or graduate of the institution in accordance with the criteria and rules set forth by the governing board pursuant to this section.

(b) Private contributions made for the benefit of a program and other available funds shall fund a program at an institution of higher education. An institution of higher education shall hold moneys to support a program in a fund account, and any unexpended or unencumbered moneys remaining in the account at the end of a fiscal year shall remain in the account and shall not revert or be transferred to another account or fund.



§ 23-5-138. Textbooks - academic freedom - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Adopting entity" means the person or persons responsible for selecting and ordering a textbook or supplemental learning material for use in a college course at a state institution of higher education.

(b) "Bundle" means one or more college textbooks or other supplemental learning materials offered in combination with one or more additional educational products to be sold as course materials for a single price.

(c) "College textbook" means a textbook or set of textbooks developed for use in a course in postsecondary education at a state institution of higher education. The term "college textbook" includes but need not be limited to custom textbooks and integrated textbooks.

(d) "Course material" means any textbook or other instructional tool that is published with the intent that it be used for or in conjunction with classroom instruction and that is adopted for academic use by faculty members, instructors, or the person or entity in charge of selecting learning material at the state institution of higher education.

(e) "Custom textbook" means a college textbook that is compiled at the direction of a faculty member, instructor, or other person or adopting entity in charge of selecting course materials at a state institution of higher education. A custom textbook may include but need not be limited to selections from original instructor materials, previously copyrighted publisher materials, copyrighted third-party works, or elements unique to a specific institution such as commemorative editions.

(f) "Integrated textbook" means a college textbook that is combined with materials and is designed solely for use as a combined unit, or that is developed by a third party and that, according to third-party contractual agreements, a publisher may not offer separately from the textbook with which the materials are combined.

(g) "Publisher" means a publisher of college textbooks or supplemental learning materials.

(h) "State institution of higher education" shall have the same meaning as provided in section 23-18-102 (10).

(i) "Substantial content" means a part of a college textbook, such as a new chapter, coverage of an additional historical era, a new theme, or new subject matter.

(j) "Supplemental learning material" means educational material developed to accompany a college textbook. Supplemental learning material is not a component of an integrated textbook. Supplemental learning material may include but need not be limited to printed materials, computer disks, website access, and electronically distributed materials.

(2) Beginning on or before July 1, 2009:

(a) When a publisher provides a faculty member, instructor, or other person or adopting entity in charge of selecting course materials at a state institution of higher education with information regarding a college textbook or supplemental learning material, the publisher shall provide, in writing or electronically, the following information, at a minimum:

(I) The price at which the publisher would make the textbook or supplemental learning material available;

(II) The substantial content revisions made, if any, between the current edition of the college textbook or supplemental learning material and a previous edition;

(III) Whether the college textbook or supplemental learning material is available in another format, including but not limited to paperback or unbound copies, and the price at which the publisher would make the college textbook or supplemental learning material in the other format available.

(b) A publisher that sells a college textbook and any supplemental learning material accompanying that college textbook as a single bundle to a state institution of higher education shall also make available the college textbook and any of the supplemental learning materials as separate and unbundled items at separate prices.

(c) To the maximum extent practicable, a publisher shall provide the information required in this subsection (2) for the development and provision of custom textbooks.

(3) Nothing in this section shall be construed as superseding the institutional autonomy or academic freedom of a state institution of higher education or its faculty members or instructors in the selection of college textbooks and supplemental learning materials.



§ 23-5-139. Higher education revenue bond intercept program - definitions

(1) (a) The state treasurer, on behalf of an institution, shall make payment as provided in this section of principal and interest on intercept bonds unless the governing board adopts a resolution stating that it will not accept on behalf of the institution payment of principal of and interest on intercept bonds as provided in this section. Any such resolution must be adopted prior to issuance or incurrence of the intercept bonds to which it applies. Following adoption of the resolution, the institution shall provide written notice to the state treasurer of its refusal to accept the payment. The refusal to accept payment takes effect on the date the state treasurer receives the written notice and continues in effect until the date the state treasurer receives written notice from the institution that the governing board has adopted a resolution rescinding the refusal to accept payment pursuant to this section. Notwithstanding any provision of subsections (2) to (7) of this section to the contrary, the state treasurer shall not make payment of principal of or interest on intercept bonds on behalf of an institution that provides written notice of its refusal to accept payment by the state treasurer on its behalf as provided in this paragraph (a) until the state treasurer receives written notice of the rescission of refusal to accept payment.

(b) If an institution issues a revenue bond pursuant to this article on or after June 6, 2016, or issues a refunding bond pursuant to article 54, 56, or 57 of title 11, C.R.S., on or after June 6, 2016, and the governing board wishes for such revenue or refunding bond to be an intercept bond, then:

(I) The maximum total annual debt service payment of the new intercept bond to be issued plus the debt service payment for all other intercept bonds that were issued on or after June 4, 2008, by the same governing board, must equal seventy-five percent or less of the most recent fiscal year general fund appropriation for stipends and fee-for-service contracts that is reappropriated to such governing board; and

(II) Except as provided in paragraph (c) of this subsection (1), the governing board must have:

(A) A credit rating in one of the three highest categories, without regard to modifiers within a category, from at least one nationally recognized statistical rating organization and, if more than one such organization has rated an institution, no credit rating that is in a category below the three highest categories, without regard to modifiers within a category; and

(B) A debt service coverage ratio of at least one and one-half to one, measured by dividing the governing board's net revenue available for annual debt service over such governing board's total amount of annual debt service plus the annual debt service to be issued by such governing board; and

(III) The pledged revenues for the new intercept bond issue include not less than:

(A) The net revenues of auxiliaries;

(B) Ten percent of tuition if the institution is an enterprise, as defined in section 24-77-102 (3), C.R.S.;

(C) Indirect cost recovery revenues, if any;

(D) Facility construction fees designated for bond repayment, if any; and

(E) Student fees and ancillary revenues currently pledged to existing bondholders; and

(IV) Except as provided in paragraph (c) of this subsection (1), the governing board has obtained a preapproval certificate from the state treasurer as described in subparagraph (II) of paragraph (d) of this subsection (1), and obtained approval from both the capital development committee and the joint budget committee as specified in subsection (1.5) of this section.

(c) (I) (A) If the state treasurer determines that a governing board does not meet the requirements set forth in subparagraph (II) of paragraph (b) of this subsection (1), the state treasurer confirms that the revenue bonds to be issued are refunding bonds that result in cost savings to the governing board based on a cash flow analysis, the refunding bonds will refund intercept bonds, and the refunding bonds will not extend the number of years of repayment, then the requirements set forth in subparagraphs (II) and (IV) of paragraph (b) of this subsection (1) shall not apply. No later than fifteen days after receiving a request in writing from a governing board to use the intercept program, the state treasurer shall notify the capital development committee, the joint budget committee, the Colorado commission on higher education, and the office of state planning and budgeting that the governing board has met the requirements of this sub-subparagraph (A). The state treasurer may make recommendations to the governing board regarding the structure of the refunding.

(B) If the state treasurer determines that a governing board does not meet the requirements set forth in subparagraph (II) of paragraph (b) of this subsection (1), the state treasurer confirms that the revenue bonds to be issued are refunding bonds that result in cost savings to the governing board based on a cash flow analysis, the refunding bonds will either refund revenue bonds that are not intercept bonds, or the refunding bonds will extend the number of years of repayment, then the requirements set forth in subparagraph (II) of paragraph (b) of this subsection (1) shall not apply. No later than fifteen days after receiving a request in writing from a governing board to use the intercept program, the state treasurer shall notify the capital development committee, the joint budget committee, the Colorado commission on higher education, the office of state planning and budgeting, and the governing board whether or not he or she recommends the requested use of the intercept program. The governing board must subsequently seek approval from the capital development committee and the joint budget committee as set forth in subsection (1.5) of this section. The notification issued by the state treasurer may include the state treasurer's recommendations regarding the structure of the refunding.

(II) If the state treasurer determines that a governing board meets the requirements set forth in subparagraph (II) of paragraph (b) of this subsection (1), the state treasurer confirms that the revenue bonds to be issued are refunding bonds that result in cost savings to the governing board based on a cash flow analysis by the state treasurer, the refunding bonds will refund intercept bonds, and the refunding bonds will not extend the number of years of repayment, then the requirements set forth in subparagraph (IV) of paragraph (b) of this subsection (1) shall not apply. No later than fifteen days after receiving a request in writing from a governing board to use the intercept program, the state treasurer shall notify the capital development committee, the joint budget committee, the Colorado commission on higher education, and the office of state planning and budgeting that the governing board has met the requirements of this subparagraph (II). The state treasurer may make recommendations to the governing board regarding the structure of the refunding.

(III) The state treasurer shall develop and issue guidelines that detail how the state treasurer will determine whether a refunding bond results in cost savings to the governing board based on a cash flow analysis. The state treasurer may consult with financial advisors in order to determine whether a refunding bond results in cost savings to the governing board on a cash flow analysis.

(d) (I) No later than September 1, 2016, and each September 1 thereafter, the state treasurer shall provide the capital development committee, the joint budget committee, the Colorado commission on higher education, and the office of state planning and budgeting with a report that includes:

(A) The credit rating described in sub-subparagraph (A) of subparagraph (II) of paragraph (b) of this subsection (1) of each governing board that has issued intercept bonds;

(B) The debt service coverage ratio described in sub-subparagraph (B) of subparagraph (II) of paragraph (b) of this subsection (1) of each governing board that has issued intercept bonds;

(C) The total amount of all intercept bonds issued by governing boards, including the anticipated payment schedule for such intercept bonds; and

(D) The total amount of all revenue bonds issued by governing boards under section 23-5-101.7 (2), including the anticipated payment schedule for all such revenue bonds.

(II) The report described in subparagraph (I) of this paragraph (d) is the basis for the annual preapproval certificate that the state treasurer shall issue to each governing board that meets the requirements set forth in subparagraph (II) of paragraph (b) of this subsection (1). In the event a governing board desires to issue intercept bonds between June 6, 2016, and September 1, 2016, the capital development committee may request the state treasurer to issue an early preapproval certificate for such governing board when a preapproval certificate has not yet been issued. The preapproval certificate must include the total amount of intercept bonds that the governing board may issue for the period that the preapproval certificate covers. The total amount of intercept bonds that a governing board may issue must be calculated based on the lesser of the following, as of the date of issuance of the preapproval certificate:

(A) The difference between seventy-five percent of the most recent fiscal year's general fund appropriations for stipends and fee-for-service contracts that are reappropriated to such governing board and the total annual debt service payments for intercept bonds of such governing board; or

(B) The total amount of additional revenue bonds a governing board could issue while maintaining the requirements set forth in subparagraph (II) of paragraph (b) of this subsection (1).

(III) The preapproval certificate described in subparagraph (II) of this paragraph (d) may be amended if requested by the capital development committee as specified in subparagraph (II) of paragraph (a) of subsection (1.5) of this section.

(IV) The preapproval certificate described in subparagraph (II) of this paragraph (d) may include the state treasurer's recommendations regarding the structure of any intercept bonds to be issued.

(1.5) (a) (I) A governing board desiring to issue intercept bonds shall present the state treasurer's preapproval certificate, described in paragraph (d) of subsection (1) of this section, to the capital development committee and request approval from the capital development committee. The request must include:

(A) A description of the project or projects that the governing board seeks to finance through the issuance of intercept bonds;

(B) The maximum amount of intercept bonds the governing board seeks to issue for the project or projects;

(C) The anticipated terms of the intercept bonds including the maximum anticipated annual debt service payment; and

(D) If available, a copy of the governing board's resolution that authorizes the issuance of revenue bonds.

(II) If there are actual or anticipated changes to the financial position and credit rating of the governing board that may affect the governing board's compliance with paragraph (b) of subsection (1) of this section since the preapproval certificate was issued by the state treasurer, the governing board shall provide the capital development committee with documentation regarding such changes. The capital development committee may request the state treasurer to prepare an amended preapproval certificate on the basis of the additional documentation.

(b) No later than thirty days after the request for approval described in paragraph (a) of this subsection (1.5) during a regular legislative session of the general assembly, or no later than forty-five days after the request for approval described in paragraph (a) of this subsection (1.5) during any period that the general assembly is not in regular legislative session, the capital development committee shall review the request for approval and forward a letter to the joint budget committee setting forth its approval or disapproval for such governing board to use the intercept program and, if approved, any recommendations the capital development committee may have regarding the maximum amount of intercept bonds that may be issued by such governing board.

(c) No later than forty-five days after receipt of the letter from the capital development committee during the period of October 10 to April 10 of any calendar year, or no later than ninety-five days after receipt of the letter from the capital development committee during the period of April 11 to October 9 of any calendar year, the joint budget committee shall review the project or projects and the governing board's request to finance the project or projects through the issuance of intercept bonds. The joint budget committee shall forward a letter to the state treasurer, the office of state planning and budgeting, the Colorado commission on higher education, and the governing board setting forth the committee's approval or disapproval for such governing board to use the intercept program and the maximum amount of intercept bonds that may be issued by such governing board.

(d) Except as provided in paragraph (c) of subsection (1) of this section, no governing board may issue intercept bonds until the joint budget committee issues the approval letter described in paragraph (c) of this subsection (1.5).

(e) The capital development committee shall develop instructions on the format for requests for approval to issue intercept bonds. Such instructions must be developed in consultation with the joint budget committee, the Colorado commission on higher education, and the office of state planning and budgeting. If a request to issue intercept bonds does not relate to a new capital construction, capital renewal, or controlled maintenance project, the guidelines may allow the governing board to submit the request directly to the capital development committee.

(f) The capital development committee may request input from the state treasurer on all requests from a governing board to expand or restructure intercept bonds.

(2) Whenever the paying agent has not received payment of principal of or interest on intercept bonds on the business day immediately prior to the date on which such payment is due, the paying agent shall so notify the state treasurer and the institution by telephone, facsimile, or other similar communication, followed by written verification, of such payment status. The state treasurer shall immediately contact the institution and determine whether the institution will make the payment by the date on which it is due.

(3) If an institution indicates that it will not make a payment by the date on which it is due, or if the state treasurer is unable to contact the institution, the state treasurer shall forward the amount in immediately available funds necessary to make the payment of the principal of or interest on the intercept bonds to the paying agent. The state treasurer shall recover the amount forwarded by withholding amounts from the institution's payments of the state's fee-for-service contract with the institution, from any other state support for the institution, and from any unpledged tuition or other moneys collected by the institution.

(4) The amounts forwarded to the paying agent by the state treasurer pursuant to subsection (3) of this section shall be applied by the paying agent solely to the payment of the principal of or interest on such intercept bonds. The state treasurer shall notify the department of higher education and the general assembly of amounts withheld and payments made pursuant to this section. Institutions that have a debt service payment forwarded to the paying agent by the state treasurer shall not request a supplemental general fund appropriation or budget amendment for the amount forwarded in order to replace withheld fee-for-service revenue.

(5) (a) Any governing board with an intercept bond issue for which this section applies shall file with the state treasurer within thirty days of its public release a copy of the resolution that authorizes the issuance of intercept bonds; a copy of the official statement or other offering document for the intercept bonds; the agreement, if any, with the paying agent for the intercept bonds; and the name, address, and telephone number of the paying agent. A copy of the official statement or other offering document for the intercept bonds must also be submitted within thirty days of its public release to the office of state planning and budgeting, the Colorado commission on higher education, the capital development committee, and the joint budget committee.

(b) On the day a preliminary official statement is publicly released for an intercept bond to be issued, the governing board shall notify the state treasurer, the office of state planning and budgeting, the Colorado commission on higher education, the capital development committee, and the joint budget committee by providing an electronic link to or an electronic copy of the preliminary official statement.

(c) The failure of any governing board to file any information required in this subsection (5) does not affect the state treasurer's obligations set forth in this section.

(6) As provided in section 11 of article II of the state constitution, the state hereby covenants with the purchasers and owners of intercept bonds that it will not repeal, revoke, or rescind the provisions of this section or modify or amend this section so as to limit or impair the rights and remedies granted by this section; except that nothing in this subsection (6) shall be deemed or construed to require the state to continue the payment of state assistance to any institution or to limit or prohibit the state from repealing, amending, or modifying any law relating to the amount of state assistance to institutions or the manner of payment or the timing thereof. Nothing in this section shall be deemed or construed to create a debt of the state with respect to such intercept bonds within the meaning of any state constitutional provision or to create any other liability except to the extent provided in this section.

(7) Whenever the state treasurer is required by this section to make a payment of principal of or interest on intercept bonds on behalf of an institution, the department of higher education shall initiate an audit of the institution to determine the reason for the nonpayment and to assist the institution, if necessary, in developing and implementing measures to ensure that future payments will be made when they are due.

(8) As used in this section, unless the context otherwise requires:

(a) "Cash flow analysis" means a comparison made by the state treasurer of a governing board's annual debt service currently being paid on the revenue bonds or intercept bonds to be refunded versus annual debt service to be paid on the intercept bonds being issued to effectuate the refunding and the resulting debt service savings or dissavings that are generated. The cash flow analysis must consider the universe of refunding candidates and refunding bond statistics including the true interest cost, average life of refunded and refunding bonds, average annual debt service, gross debt service, and the expected present value savings on the refunding.

(b) "Governing board" means the governing body of a state institution of higher education.

(c) "Intercept bonds" means revenue bonds, refunding bonds, or other obligations issued pursuant to this section.

(d) "Intercept program" means the program set forth in this section.

(e) "State institution of higher education" or "institution" has the same meaning as set forth in section 23-18-102 (10).



§ 23-5-140. Lifesaving school safety information - legislative declaration - definitions

(1) (a) The general assembly hereby finds and declares that:

(I) The safety of students, faculty, and staff who work and learn on the campuses of Colorado institutions of higher education can be enhanced by informing, organizing, and empowering those individuals to respond appropriately to emergency situations on campus;

(II) Critical incidents that take place on campuses are unique, life-changing events that require exercising basic survival skills during an intense period of high mental and physical stress. Having the information necessary to respond effectively to these critical incidents can be key to a positive individual or group outcome in a true life or death situation; and

(III) Colorado institutions of higher education should ensure that all students, faculty, and staff receive updated school safety information that reflects best practices for their institution at the beginning of each school year.

(b) The general assembly therefore finds that the dissemination of safety information to students, faculty, and staff that reflects best practices for the institution may encourage students, faculty, and staff to respond appropriately and in coordination with school safety personnel in emergency situations.

(2) As used in this section, unless the context otherwise requires:

(a) "Institution of higher education" or "institution" means a state institution of higher education as defined in section 23-18-102 (10)(a), a local district college, an area technical college, or a technical college.

(b) "School building" means a building, including but not limited to a classroom building or a school dormitory, that is a public building of an institution of higher education.

(3) (a) Each institution of higher education shall develop policies and procedures that are tailored to the institution and that reflect best practices concerning critical incident response protocols and personal safety on campus and in school buildings on campus.

(b) Beginning in the 2011-12 academic year, each institution shall disseminate annually school safety information to students, faculty, and staff concerning the policies and procedures developed pursuant to paragraph (a) of this subsection (3).



§ 23-5-141. Campus police information sharing - legislative declaration - definitions

(1) The general assembly finds and declares that:

(a) Providing for the safety of the students, faculty, and staff of Colorado's state institutions of higher education is an important priority for those institutions and for the state;

(b) Unfortunate and tragic events at educational institutions within the state and around the nation have raised concerns regarding campus safety at Colorado's institutions of higher education; and

(c) State institution of higher education police departments should be authorized to share with responsible administrators information regarding behaviors which pose a potential risk to the campus community in order to mitigate such risk.

(2) For purposes of this section:

(a) "Campus behavioral intervention task force" means any group of persons that includes at least one administrator listed in subparagraph (I) of paragraph (a) of subsection (3) of this section and is appointed by the chief executive officer of a state institution of higher education, or his or her designee, to monitor and mitigate risks to campus safety posed by individuals who display concerning behaviors.

(b) "Sexual assault" means any of the offenses listed in section 24-72-304 (4)(b)(I), C.R.S.

(c) "State institution of higher education" means a state institution of higher education as defined in section 23-18-102 (10)(a), a local district college, an area technical college, the Auraria higher education center, an education center, or a technical college.

(3) (a) Except as provided in paragraph (b) of this subsection (3), a state institution of higher education police department may provide unredacted information, which information may include but need not be limited to police reports, regarding any incident within its jurisdiction to:

(I) The director, or director's designee, of any campus program or unit with administrative responsibility for victims assistance, mental health services, university housing, student discipline processes, or student affairs; and

(II) A campus behavioral intervention task force.

(b) When providing information regarding a sexual assault or attempted sexual assault pursuant to paragraph (a) of this subsection (3), a state institution of higher education police department shall redact the victim's name and identifying information unless the victim agrees otherwise in writing with respect to each administrator or behavioral intervention task force to which the police department intends to release the information.

(c) A state institution of higher education police department may provide to a person who is the focus of a specific threat of physical violence information regarding any incident within its jurisdiction that is necessary to protect the person who is the focus of the threat.

(d) Notwithstanding the provisions of section 24-72-304 (4), 27-65-121, or 27-81-113, C.R.S., to the contrary, the authorization to share information established by this section specifically includes but is not limited to information regarding sexual assaults, emergency mental health holds, and protective custody for alcohol or drug detoxification. Any person receiving information regarding sexual assaults, emergency mental health holds, and protective custody for alcohol or drug detoxification pursuant to this section shall make all reasonable efforts to ensure the information is not disseminated beyond what is necessary.

(4) A faculty member, staff member, or student of the campus disclosing information to a campus behavioral intervention task force while acting under a good-faith belief that the disclosure is necessary to protect the health, safety, or well-being of any person, or to protect the property of any person or of the institution, shall not be liable in any civil action for disclosing the information. The immunity provided in this section does not nullify or rescind any statutory duty of confidentiality by a licensed professional or victim's advocate pursuant to section 13-90-107 (1)(k), C.R.S., or any statutory duty to warn and protect specified in section 13-21-117, C.R.S.



§ 23-5-142. Institution law enforcement agencies to provide identification cards to retired peace officers upon request - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Law enforcement agency of an institution of higher education" means an agency within an institution of higher education described in this title that employs at least one peace officer.

(b) "Peace officer" means a certified peace officer described in section 16-2.5-102, C.R.S.

(c) "Photographic identification" means a photographic identification that satisfies the description at 18 U.S.C. sec. 926C (d).

(2) Except as described in subsection (3) of this section, on and after August 7, 2013, if a law enforcement agency of an institution of higher education has a policy, on August 7, 2013, of issuing photographic identification to peace officers who have retired from the agency, and the agency discontinues said policy after August 7, 2013, the agency shall continue to provide such photographic identification to peace officers who have retired from the agency if:

(a) The peace officer requests the identification;

(b) The peace officer retired from the law enforcement agency before the date upon which the agency discontinued the policy; and

(c) The peace officer is a qualified retired law enforcement officer, as defined in 18 U.S.C. sec. 926C (c).

(3) Before issuing or renewing a photographic identification to a retired law enforcement officer pursuant to this section, a law enforcement agency of the state shall complete a criminal background check of the officer through a search of the national instant criminal background check system created by the federal "Brady Handgun Violence Prevention Act" (Pub.L. 103-159), the relevant portion of which is codified at 18 U.S.C. sec. 922 (t), and a search of the state integrated criminal justice information system. If the background check indicates that the officer is prohibited from possessing a firearm by state or federal law, the law enforcement agency shall not issue the photographic identification.

(4) A law enforcement agency of an institution of higher education may charge a fee for issuing a photographic identification to a retired peace officer pursuant to subsection (2) of this section, which fee shall not exceed the direct and indirect costs assumed by the agency in issuing the photographic identification.

(5) Notwithstanding any provision of this section to the contrary, a law enforcement agency of an institution of higher education shall not be required to issue a photographic identification to a particular peace officer if the chief administrative officer of the agency elects not to do so.

(6) If a law enforcement agency of an institution of higher education denies a photographic identification to a retired peace officer who requests a photographic identification pursuant to this section, the law enforcement agency shall provide the retired peace officer a written statement setting forth the reason for the denial.



§ 23-5-143. Sexual assault victim care - memorandum of understanding - training - definitions

(1) The general assembly finds and declares:

(a) College-aged students are at a high risk of being victims of sexual assault;

(b) It is important for a victim of a sexual assault to receive time-sensitive medical care following the assault whether or not medical forensic evidence is collected;

(c) The medical professionals best equipped to provide this care have specialized sexual assault training, including sexual assault nurse examiner training, sexual assault forensic examiner training, or medical forensic exam training;

(d) Few, if any, institutions of higher education have medical professionals on site with the necessary specialized training to care for sexual assault victims; and

(e) Institutions of higher education should have procedures in place to refer and transport sexual assault victims to nearby hospitals or clinics that have medical professionals specifically trained to care for those victims.

(2) As used in this section, unless the context otherwise requires:

(a) "Institution of higher education" means a state institution of higher education as defined in section 23-18-102 or a participating private institution of higher education as defined in section 23-18-102.

(b) "Medical forensic exam program" means a healthcare program with licensed medical professionals, such as registered nurses, nurse practitioners, physician assistants, or physicians, who have received some specialized training in conducting medical forensic examinations of adults and adolescents according to established Colorado protocols but have not received formal SAFE or SANE training. "Medical forensic exam programs" may be based in hospitals, medical clinics, safe houses, children's advocacy centers, stand-alone medical forensic exam clinics, public health clinics, or another facility where appropriate medical care is provided to sexual assault victims.

(c) "Sexual assault forensic examiner" or "SAFE" means a registered nurse, physician assistant, or physician who has been specifically trained to provide comprehensive sexual assault care, including evidence collection and testimony, pursuant to the International Association of Forensic Nurses' forensic nursing education guidelines.

(d) "Sexual assault nurse examiner" or "SANE" means a registered nurse, including an advanced practice nurse, who has been specifically trained to provide comprehensive sexual assault care, including evidence collection and testimony, pursuant to the International Association of Forensic Nurses' forensic nursing education guidelines.

(3) Within one hundred eighty days after May 4, 2015, each institution of higher education shall enter into and have in effect a memorandum of understanding or other formalized arrangement with at least one nearby medical facility or other facility that has sexual assault nurse examiners, sexual assault forensic examiners, or a medical forensic exam program. Each state-funded institution of higher education shall renew or obtain a new memorandum of understanding within three years after the date of each such memorandum. Each memorandum of understanding or other formalized arrangement must include provisions that the institution of higher education shall refer appropriate patients to the medical facility or other facility for the purposes of providing campus sexual assault victims medical care and evidence collection, if the victim chooses, and assist with or provide transportation to the facility.

(4) Each institution of higher education shall:

(a) Provide easily available information on the website of the institution of higher education on how to access a medical forensic examination following a sexual assault. The information must, at a minimum, inform victims of the medical facility with which the institution has a memorandum of understanding or formalized arrangement; of the methods of transportation available to get to the facility, including public transportation options; and that having a medical forensic examination does not require them, at any time, to participate with a law enforcement investigation or any criminal justice response.

(b) Have a sexual assault training and response policy that includes:

(I) A plan to ensure that campus health center staff is able to provide appropriate resources and referrals to students regarding medical forensic exams and sexual assault care. Within one year after the enactment of this section and at least every two years thereafter, each institution of higher education shall contract or otherwise arrange with a sexual assault nurse examiner and a trained sexual assault advocate to provide relevant campus health center staff with sexual assault response training. Such training must include campus, community, or law enforcement advocates as trainers. At a minimum, training should include content in the following areas:

(A) An overview of medical forensic exams for the purpose of enabling campus health staff to answer a victim's questions about medical forensic exams;

(B) Trauma response;

(C) Victim dynamics;

(D) Short-term and long-term health impact of sexual assault;

(E) Victim compensation eligibility as described in article 4.1 of title 24, C.R.S.; and

(F) Sexual assault victim emergency payment program eligibility as described in section 18-3-407.7, C.R.S.

(II) A referral plan to connect a student who is a victim to the appropriate victim advocates. Confidential victim advocates may be campus advocates or community-based advocates. Victims may also be referred to victim advocates employed by a law enforcement agency with jurisdiction over the crime, if appropriate.

(III) Transportation instructions to inform about, assist with, or provide transport to the hospital, clinic, or other facility performing the medical forensic examination or sexual assault-related medical care.

(5) The general assembly encourages all other institutions of higher education in this state to enter into a similar memorandum of understanding or formalized arrangement as described in this section, to post information on the institution's website, and to have sexual assault training and response policies.



§ 23-5-144. Students' right to speak in a public forum - legislative declaration - violations - court actions - free speech zones - definitions

(1) (a) The first amendment of the United States constitution and article II, section 10 of the Colorado constitution each protect the right to free speech, including the speech of students enrolled at public institutions of higher education. The general assembly declares that it is a matter of statewide interest to protect the rights of students to exercise their freedom of speech on the campuses of public institutions of higher education, while recognizing the right of those institutions of higher education to enact reasonable time, place, and manner restrictions that preserve their ability to fulfill their educational missions. At the same time, the general assembly declares that student expression on the campuses of institutions of higher education is a vital component of the educational environment at these institutions of higher education and that promoting the free and unfettered exchange of ideas in this marketplace of ideas is one way in which these institutions of higher education fulfill their educational missions.

(b) Therefore, it is the intent of the general assembly that the provisions of subsections (2) to (6) of this section be confined to and apply only to student expression in a student forum at an institution of higher education, as defined herein.

(2) As used in this section, unless the context otherwise requires:

(a) "Expression" means any lawful verbal or written means by which individuals may communicate ideas to one another, including all forms of peaceful assembly, protests, speaking verbally, holding signs, circulating petitions, and distributing written materials. "Expression" includes voter registration activities but does not include speech that is primarily for a commercial purpose, including the promotion, sale, or distribution of any product or service.

(b) "Institution of higher education" means a public postsecondary institution.

(c) "Student" means a person who is enrolled for educational purposes at an institution of higher education.

(d) "Student forum" means, as applied to students, any generally accessible, open, outdoor area on the campus of an institution of higher education, as well as any nonacademic and publicly open portion of a facility that the institution of higher education has traditionally made available to students for expressive purposes.

(3) (a) An institution of higher education shall not limit or restrict a student's expression in a student forum, including subjecting a student to disciplinary action resulting from his or her expression, because of the content or viewpoint of the expression or because of the reaction or opposition by listeners or observers to such expression.

(b) Nothing in this section grants students, faculty, or staff of the college or university the right to materially disrupt previously scheduled or reserved activities in a portion or section of the student forum at that scheduled time.

(c) Nothing in this section shall be interpreted as preventing an institution of higher education from prohibiting, limiting, or restricting expression that is not protected under the first amendment and article II, section 10 of the Colorado constitution.

(4) An institution of higher education shall not designate any area on campus as a free speech zone or otherwise create policies implying that its students' expressive activities are restricted to particular areas of campus. An institution of higher education shall not, except for the purpose of enacting time, place, and manner restrictions permitted pursuant to subsection (5) of this section, restrict the right of students to engage in expression in a student forum.

(5) An institution of higher education shall not impose restrictions on the time, place, and manner of student expression in a student forum unless the restrictions:

(a) Are reasonable;

(b) Are justified without reference to the content of the speech;

(c) Are narrowly tailored to serve a significant governmental interest; and

(d) Leave open ample alternative channels for communication of the information or message.

(6) Any student who has been denied access to a student forum for expressive purposes protected by this section may bring an action in a court of competent jurisdiction to enjoin any violation of this section or to recover reasonable court costs and attorney fees.

(7) In an action brought pursuant to subsection (6) of this section, if the court finds that a violation occurred, the court shall award the aggrieved party injunctive relief for the violation and shall award reasonable court costs and attorney fees.

(8) A student shall bring an action pursuant to this section within one calendar year after the date that the violation occurred.



§ 23-5-145. Credit for military education and training - policy - repeal

(1) As used in this section, unless the context otherwise requires, "state institution of higher education" or "institution" has the same meaning as provided in section 23-18-102 (10); except that "state institution of higher education" or "institution" includes each local district college that is part of a local college district organized pursuant to article 71 of this title 23 and the area technical colleges, as defined in section 23-60-103.

(2) On or before January 1, 2018, each governing board of a state institution of higher education shall adopt, make public, and implement a prior learning assessment policy for awarding academic credit for college-level learning acquired while in the military. The policy adopted by the governing board must require each campus of the institution to:

(a) Use the American Council on Education's recommendations on the joint services transcript, among other factors, to evaluate college-level learning acquired by a student while in the military and, at the discretion of the campus, assign appropriate prior learning assessment credit;

(b) Provide specific guidance to active duty and veteran military members in selecting a program of study and in optimizing the use of prior learning assessment credit to accelerate the student's path to degree or certificate completion in the chosen program of study; and

(c) Beginning June 1, 2018, accept in transfer from within the institution and from other state institutions of higher education prior learning assessment credit awarded for courses with guaranteed-transfer designation, unless the Colorado commission on higher education adopts a new policy prior to June 1, 2018, concerning the transfer of prior learning assessment credit for courses with guaranteed-transfer designation that requires each campus to accept in transfer credit awarded by a state institution of higher education pursuant to the provisions of subsection (2)(a) of this section. Each campus may also accept other prior learning assessment credit toward the student's program of study if the credit meets standards established by the campus.

(3) The state institution of higher education shall grant prior learning assessment credit free of tuition but may charge a reasonable fee for the prior learning assessment.

(4) (a) During the 2018 regular session, the department of higher education shall report to the education and state, veterans, and military affairs committees of the senate and house of representatives, or any successor committees, regarding the adoption and implementation of the institutions' policies adopted pursuant to this section.

(b) This subsection (4) is repealed, effective July 1, 2019.






Article 6 - Higher Education Emeritus Retirement Benefits

§ 23-6-101. Persons eligible for benefits

(1) This article shall apply to all presidents, deans, professors, administrators, instructors, and research workers, referred to in this article as "faculty members", retired from service of state institutions of higher education in Colorado, to their dependent surviving spouses, and to the surviving spouses of said faculty members who have died in service after ten or more years of employment in said state institutions.

(2) Any faculty members applying for benefits under this article:

(a) Shall have served as such faculty member at least fifteen years in one or more state institutions of higher education in Colorado, shall be at least sixty-five years of age, and shall have retired prior to July 1, 1962;

(b) Shall have retired at any age and at any time, at the initiative of the Colorado institution where last serving, for disability regarded as rendering such faculty member unfit for further service if such faculty member has served at least fifteen years and the president of the institution so retiring such member certifies to the commissioner of education as to the disability of such member;

(c) Shall, prior to July 1, 1962, have attained the age of sixty years and shall, upon the date of his retirement, have served at least twenty years; or

(d) Shall, prior to July 1, 1962, have attained the age of sixty years and shall, upon the date of his retirement, have served at least ten but less than twenty years.

(3) Any surviving spouse of any deceased faculty member applying for benefits under this article:

(a) Shall have been married to said faculty member on the date on which eligibility of said member for retirement benefits under this article was established under the provisions of paragraphs (a) to (c) of subsection (2) of this section;

(b) Shall have been married to said faculty member on the date on which eligibility of said member for retirement benefits under this article was established under the provisions of paragraph (d) of subsection (2) of this section;

(c) Shall have been married to said faculty member who died in service after twenty years of employment in state institutions of higher education in Colorado;

(d) Shall have been married to said faculty member who died in service after ten or more years of employment in state institutions of higher education in Colorado;

(e) May be of any age.



§ 23-6-102. Application

Any faculty member or surviving spouse of such faculty member eligible under section 23-6-101 who is not receiving a pension or annuity under a retirement system supported in whole or in part from the state or its political subdivisions which is in excess of the retirement benefits provided for by this article shall make application to the commissioner of education for retirement benefits.



§ 23-6-103. Benefits commence - when

All faculty members or their surviving spouses who are declared eligible by the commissioner of education to receive the retirement benefits provided by this article shall receive a monthly benefit provided in this article effective the first month after the commissioner declares the faculty member or surviving spouse so eligible. All faculty members or their surviving spouses receiving retirement benefits under this article before June 8, 1967, shall receive the increased benefits provided in this article effective on or after the first month following said date without being required further to establish eligibility to receive such retirement benefits.



§ 23-6-104. Fund - limitation on pension

(1) There is hereby created a state institutions of higher education emeritus retirement fund from which the commissioner of education shall authorize payments from such appropriations as are made to the fund, as follows:

(a) (I) To any faculty member eligible under section 23-6-101 (2)(a), (2)(b), or (2)(c), a monthly payment of two hundred forty dollars or a lesser sum which, together with any pension or retirement benefit or annuity which at the time of his retirement he was eligible to receive from any other retirement or annuity pension fund supported in whole or in part by the state of Colorado or its political subdivisions, provides a total retirement income of three hundred fifty dollars per month; and, effective July 1, 1975, and each year thereafter, said amount shall be increased by three percent.

(II) For the fiscal year commencing July 1, 1980, payments and amounts provided for in subparagraph (I) of this paragraph (a) shall be increased by eight percent or the average percentage increase in the state salary survey for 1980-81, whichever is higher. Effective July 1, 1981, and each fiscal year thereafter, the percentage increase shall be commensurate with the average state salary survey percentage increase.

(b) To any faculty member eligible under section 23-6-101 (2)(d), a monthly payment determined as specified in paragraph (a) of this subsection (1) after multiplying each dollar sum specified therein by that fraction given by multiplying years of service by one-twentieth;

(c) To any surviving spouse eligible under section 23-6-101 (3)(a) or (3)(c), a monthly payment of one hundred twenty-five dollars or a lesser sum which, together with any pension or annuity or retirement benefit received from any other retirement or annuity pension fund supported in whole or in part by the state of Colorado or its political subdivisions, provides a total retirement benefit of one hundred seventy-five dollars per month;

(d) To any surviving spouse eligible under section 23-6-101 (3)(b) or (3)(d), a monthly payment determined as specified in paragraph (c) of this subsection (1) after multiplying each dollar sum specified therein by that fraction determined by multiplying years of faculty member's service by one-twentieth.

(2) If at any time there are insufficient moneys in the state institutions of higher education emeritus retirement fund to pay the full amount of the retirement benefits provided by this article, said moneys shall be distributed as follows:

(a) Each eligible faculty member shall receive that payment which, together with all other retirement benefits supported in whole or in part by the state of Colorado or its political subdivisions, provides a retirement income of two hundred dollars per month, or the surviving spouse shall receive one hundred dollars per month.

(b) From the moneys remaining after the above specified allotments are made, each faculty member shall receive that additional payment which, together with all other retirement benefits supported in whole or in part by the state of Colorado or its political subdivisions, provides a retirement income of two hundred fifty dollars per month, or the surviving spouse shall receive one hundred twenty-five dollars per month.

(c) All moneys remaining after the above specified allotments are fulfilled shall be prorated among all eligible recipients to provide, within the limits of the moneys available, those additional benefits for which each is eligible under subsection (1)(a) to (1)(d) of this section.






Article 7 - Classification of Students for Tuition Purposes

§ 23-7-101. Legislative declaration

It is the intent of the general assembly that the state institutions of higher education shall apply uniform rules, as prescribed in this article and not otherwise, in determining whether students are classified as in-state students or out-of-state students for tuition purposes.



§ 23-7-102. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(2) "Domicile" means a person's true, fixed, and permanent home and place of habitation. It is the place where he intends to remain and to which he expects to return when he leaves without intending to establish a new domicile elsewhere.

(3) "Emancipated minor" means a minor whose parents have entirely surrendered the right to the care, custody, and earnings of such minor, no longer are under any duty to support or maintain such minor, and have made no provision for the support of such minor.

(4) "His" applies to the female as well as the male sex.

(5) "In-state student" means a student who has been domiciled in Colorado for one year or more immediately preceding registration at any institution of higher education in Colorado for any term or session for which domiciliary classification is claimed, but attendance at an institution of higher education, public or private, within the state of Colorado shall not alone be sufficient to qualify for domicile in Colorado. "In-state student" includes a member of the armed forces of the United States or his dependents who qualify under section 23-7-103 (1)(c).

(6) "Institution" means a Colorado college, university, or local district college supported partially or entirely by appropriations made by the general assembly.

(7) "Minor" means a male or female person who has not attained the age of twenty-two years.

(8) "Parent-qualified student" means an unemancipated minor who is not domiciled in Colorado but who has a parent domiciled in Colorado.

(9) "Qualified person" means a person qualified to determine his or her own domicile. A person twenty-two years of age or older, a student commencing a postbaccalaureate degree-granting program, an emancipated minor, or an unaccompanied homeless youth pursuant to section 23-7-103.5 is so qualified.



§ 23-7-103. Presumptions and rules for determination of status

(1) Unless the contrary appears to the satisfaction of the registering authority of the institution at which a student is registering, it shall be presumed that:

(a) The domicile of an unemancipated minor is that of the parent with whom he or she resides or, if there is a guardian of his or her person, that of such guardian, but only if the court appointing such guardian (who has legal custody of the minor child as defined in section 19-1-103 (73), C.R.S.) certifies that the primary purpose of such appointment is not to qualify such unemancipated minor as a resident of this state and that his or her parents, if living, do not provide substantial support to the minor child;

(b) Repealed.

(c) (I) (A) A person does not lose in-state status by reason of his or her presence in any state or country while a member of the armed forces of the United States or a dependent of said member; but a member of the armed forces or a dependent of said member is eligible for in-state status if the member is domiciled in Colorado for twelve continuous months prior to enlistment and returns to Colorado within six months following discharge from the military.

(B) A member of the armed forces shall be eligible to obtain in-state status, notwithstanding the length of his or her residency, upon moving to Colorado on a permanent change-of-station basis or on a temporary assignment to duty in Colorado.

(C) A dependent of a member of the armed forces is eligible for in-state tuition classification when the member moves to Colorado on a permanent change-of-station basis, regardless of the length of the member's or dependent's residency in Colorado. After qualifying as an in-state student, a member of the armed forces of the United States on active duty, or the member's dependent, shall not lose his or her eligibility for in-state tuition status if the member retires or separates from the military. As used in this sub-subparagraph (C), "dependent" means a spouse of a member of the armed services who was the member's spouse at the time that the member was stationed in Colorado and at the time the spouse is requesting in-state tuition classification and any child under twenty-three years of age born to or legally adopted by the member of the armed forces who enrolls in a public institution of higher education within twelve years after the member was stationed in Colorado.

(D) Nothing in this subparagraph (I) shall be interpreted to deny a person in-state tuition classification after that person is found eligible for such classification nor to deny in-state tuition classification to any person who is eligible for such classification under any other provision of law.

(II) Notwithstanding any provision of section 23-18-102 (5) to the contrary, a member of the armed forces or his or her dependent who obtains in-state status upon moving to Colorado on a temporary assignment to duty in Colorado shall not be eligible to receive a stipend pursuant to part 2 of article 18 of this title unless said member or dependent is eligible to obtain in-state status under another provision of this section.

(III) Repealed.

(d) The establishment of a new domicile in Colorado by a qualified person formerly domiciled in another state has occurred if he is physically present in Colorado without a present intention to return to such other state or to acquire a domicile at some other place outside of Colorado;

(e) Once established, a domicile has not been lost by mere absence unaccompanied by intention to establish a new domicile;

(f) The establishment of a Colorado domicile for twelve continuous months in accordance with the provisions of this article by the parent of a parent-qualified student entitles the student to in-state tuition rates;

(g) A minor is unemancipated.

(2) To aid the institutions in deciding whether a student, a parent or guardian of the student, or the person who provides substantial support to the student is domiciled in Colorado, the following rules shall be applied:

(a) Payment of Colorado income tax is highly persuasive evidence of domicile in Colorado. If spouses file income tax returns in different states, the income tax paid to each state may be considered in determining whether domicile in Colorado is proper.

(b) Nonpayment of Colorado income tax by a person whose income is sufficient to be taxed is highly persuasive evidence of non-Colorado domicile.

(c) After a student has registered at an institution, his classification for tuition purposes remains unchanged in the absence of clear and convincing evidence to the contrary. Such evidence shall be reduced to writing and filed with the registering authority of the college. Changes in classification established by such evidence, whether from out-of-state to in-state or the reverse, shall be in writing, signed by the registering authority of the college, and given effect at the time of the student's next registration.

(d) A qualified person cannot establish a new domicile in Colorado if he lacks the intention of so doing.

(e) No person may establish a domicile in Colorado solely for the purpose of changing a student's classification for tuition purposes from out-of-state to in-state. Any student who is classified for tuition purposes as an out-of-state student at the time of registration at an institution and who personally or through his parent, his guardian, or the person who provides substantial support to him seeks to establish Colorado domicile while registered shall be presumed to seek to establish Colorado domicile solely for tuition purposes in the absence of clear and convincing evidence to the contrary.

(f) The following may be considered evidence of domicile even though no one of these criteria, if taken alone, may be considered as conclusive evidence of domicile:

(I) Employment in Colorado, other than that normally provided on a temporary basis to students by an institution of higher education or other temporary employment;

(II) Ownership of residential real property in Colorado;

(III) Graduation from a high school located in Colorado;

(IV) Continued residence in the state of Colorado during periods when not enrolled as a student or during periods between academic sessions;

(V) Acceptance of future employment in the state of Colorado;

(VI) Vehicle registration in Colorado;

(VII) Any other factor peculiar to the individual which tends to establish the necessary intent to make Colorado a permanent home;

(VIII) Voter registration in Colorado.

(g) The following may be considered as evidence of domicile in another state even though no one of these criteria, if taken alone, may be considered as conclusive evidence of domicile in another state:

(I) Failure to comply with any law imposing a mandatory duty upon a domiciliary or resident of this state;

(II) Maintenance of a home in another state;

(III) Prolonged absence from Colorado, except in military or governmental service or except when the absence is due to a temporary relocation required as a condition of employment which the employer does not intend to make permanent or except when the student has been out of state for less than three years and such student's parent or legal guardian was and continues to be a resident of Colorado;

(IV) Return to one's former residence for a substantial portion of the time during periods when not enrolled as a student or between academic sessions;

(V) Vehicle registration in another state;

(VI) Any other factor peculiar to the individual which tends to establish the fact that his permanent home is in another state.

(h) The following may be considered as evidence of emancipation for the purposes of this article even though no one of these criteria, if taken alone, may be considered as conclusive evidence of emancipation:

(I) An affidavit of the parents stating their relinquishment of any claim or right to the care, custody, and earnings of the minor as well as the duty to support the minor;

(II) Entry into the military service by the minor;

(III) Failure of the parents to provide financial support to the minor, coupled with the evidence that the minor is independently able to meet his own financial obligations, including the costs of his education;

(IV) Any other factor peculiar to the individual which tends to establish that he is independent of his parents and is providing his own support.

(i) The following may be considered as evidence of nonemancipation for the purpose of this article even though no one of these criteria, if taken alone, may be considered as conclusive evidence of nonemancipation:

(I) The claiming of a minor as a dependent for the purposes of income taxation;

(II) Receipt of gifts, loans, or trust proceeds from an inter vivos trust by a minor regardless of the date of receipt thereof which the minor depends upon for financial support, whether the gifts, loans, or trusts from which proceeds are paid are made by the parents, any other relative, or a friend of the minor;

(III) Residence in the home of his parents by the minor, except for temporary visits;

(IV) Any other factor peculiar to the individual which tends to establish that he lacks independence and is dependent upon his parents.

(j) The marriage of a minor results in his emancipation.

(k) The establishment of a Colorado domicile shall be the burden of the person seeking to establish domicile. The registering authority of any state institution of higher education shall require the individual seeking to establish domicile to support his claim by clear and convincing evidence of the validity of the claim. The registering authority may require the individual seeking to establish domicile to complete forms prepared by the Colorado commission on higher education for the purpose of aiding him in his determination and to provide such documentation as may be required to support the classification.

(l) Only a qualified person can establish a domicile.

(m) (I) Any person who himself or, if an unemancipated minor, through his parent or legal guardian has had an established domicile in this state for not less than one year shall not be considered to have lost such domicile for tuition purposes unless such person would be classified as an in-state student for tuition purposes in another state if the rules and presumptions in this section for classification as an in-state student were applied in such other state to such person.

(II) Any unemancipated minor whose parent or legal guardian was domiciled in Colorado for at least the four immediately preceding years and whose parent or legal guardian moves from this state shall be classified as an in-state student if:

(A) The parent or legal guardian leaves the state after the minor completes his or her junior year of high school and the minor matriculates at a Colorado institution within three years and six months after the time the parent or legal guardian leaves the state; or

(B) Notwithstanding his or her unemancipated status, the minor maintains continuous Colorado domicile subject to all other provisions of this section.

(n) Participation in an education expense program shall not be considered evidence of domicile in this state or in another state.

(o) A foreign national, notwithstanding an intention to return to his or her country of origin or ineligibility to establish domicile in the United States pursuant to federal law, shall be eligible for classification as an in-state student subject to all other provisions of this section if the primary purpose of the foreign national's residence in Colorado, pursuant to federal immigration regulations, is other than for his or her education or for the education of a family member. The Colorado commission on higher education shall designate those nonimmigrant classifications under which such foreign nationals may qualify as in-state students. In no event shall said designation displace students who would otherwise qualify as Colorado residents for in-state tuition classification purposes.

(2.5) Repealed.

(3) An unemancipated minor qualifies for a change in his or her classification to in-state student for tuition purposes only if either of his or her parents, regardless of custody or parental responsibilities, or his or her legal guardian has completed the requirements for establishing a Colorado domicile. Eligibility for classification as an in-state student for tuition purposes shall be lost if both of his parents, regardless of custody or parental responsibilities, or his or her legal guardian has lost eligibility. An emancipated minor or adult who has registered as a student does not qualify for a change in his or her classification to in-state student for tuition purposes unless he or she has established and maintained a domicile for twelve continuous months in this state.

(4) Repealed.

(5) The presumptions and rules in this section shall determine tuition classification except when exceptions are made by the general assembly in other sections of this article.



§ 23-7-103.5. Unaccompanied homeless youth - domicile - definitions

(1) As defined in subsection (2) of this section, an unaccompanied homeless youth is a "qualified person", as defined in section 23-7-102, for purposes of determining his or her own domicile pursuant to the provisions of section 23-7-103.

(2) (a) As used in this section, unless the context otherwise requires, "unaccompanied homeless youth" means an individual who has not attained twenty-two years of age and who has been verified by a person described in subsection (2)(b) of this section as either:

(I) An unaccompanied youth who is a homeless child or youth, as those terms are defined in section 725 of the federal "McKinney-Vento Homeless Assistance Act", 42 U.S.C. sec. 11434a; or

(II) An unaccompanied youth, at risk of homelessness, and self-supporting. The Colorado commission on higher education shall include in its tuition classification policies a definition of "unaccompanied youth, at risk of homelessness, and self-supporting".

(b) The following persons may verify that a youth is an unaccompanied homeless youth as defined in paragraph (a) of this subsection (2):

(I) A local educational agency homeless liaison, designated pursuant to section 722 (g)(1)(J)(ii) of the federal "McKinney-Vento Homeless Assistance Act", 42 U.S.C. sec. 11432;

(II) The director of a program funded under the federal "Runaway and Homeless Youth Act", 42 U.S.C. sec. 5701 et seq., or a designee of the director;

(III) The director of a program funded under subtitle B of Title IV of the federal "McKinney-Vento Homeless Assistance Act", 42 U.S.C. sec. 11371 et seq., relating to emergency shelter grants, or a designee of the director; or

(IV) A financial aid administrator at an institution.



§ 23-7-104. Commission to recommend enrollment incentive program

The Colorado commission on higher education shall propose an enrollment incentive program for summer sessions at state-supported colleges and universities and make recommendations for the legislative implementation thereof to the education committees of the general assembly on or before January 15, 1979. Such recommendations shall be accompanied by an analysis of the fiscal impact of differentiated tuition levels, projections of the extent of the effect that summer school tuition rates have on overall enrollment, and a summary of the experiences any other states may have had in implementing a similar program.



§ 23-7-105. Tuition classification of Olympic athletes

(1) Notwithstanding any other provision of this article 7 to the contrary, but subject to subsections (2) and (3) of this section, every athlete who otherwise would not be classified as an in-state student for tuition purposes under this article may be classified as an in-state student for purposes of tuition at any state-supported institution of higher education if the athlete is:

(a) In residence and in training at the United States Olympic training center at Colorado Springs; or

(b) (Deleted by amendment, L. 2017.)

(c) Residing in Colorado and training in an elite level program in Colorado approved by the United States Olympic committee and the governing body for the athlete's Olympic, Paralympic, Pan American, or Parapan American sport.

(2) If a student is classified as an in-state student pursuant to this section, he or she may be counted as a resident student for any purpose; except that no such student shall be entitled to receive state financial aid.

(3) The governing board of each state-supported institution of higher education may grant in-state tuition status to students classified pursuant to this section.



§ 23-7-106. Tuition classification of Canadian military personnel

(1) Notwithstanding any other provisions of this article to the contrary, any member of the military forces of Canada stationed in Colorado, or the dependent of any such member, shall receive in-state tuition status at any institution of higher education in this state. No member of the Canadian military shall be deemed to be stationed in this state unless he maintains a full-time principal residence in this state. In-state tuition status for Canadian military personnel or their dependents shall terminate at the conclusion of the current quarter or semester upon transfer to any station outside of this state.

(2) No student classified as an in-state student pursuant to this section shall be counted as a resident student for any purpose other than tuition classification.

(3) The Colorado commission on higher education shall report annually, with their budget request, on the enrollment of Canadian military personnel in Colorado institutions of higher education.



§ 23-7-107. Tuition classification of Chinese and Russian students in graduate public policy programs

(1) Notwithstanding any other provision of this article to the contrary, but subject to subsections (4) and (5) of this section, up to a total of twenty-five students deserving of financial support per year from the Commonwealth of Independent States and the People's Republic of China, five of whom shall be of Tibetan nationality, if possible, who are enrolled in a qualifying master's program at a graduate school of public affairs at a state-supported institution of higher education may be classified as in-state students for purposes of tuition at such institution. The total number of students enrolled under this section may not exceed fifty. To qualify for in-state classification pursuant to this section, such students must be enrolled in a master's program which focuses on developing such students' understanding of democracy and which will enable them to apply the doctrines of democracy and free-market principles upon returning to their respective countries, such students must meet the academic requirements of such program, and such students must meet the requirements stated in subsection (3) of this section. In addition, such students shall plan, following graduation, to return to their respective countries to apply the knowledge obtained from such master's program.

(2) To receive in-state classification pursuant to this section, a student shall annually submit an application to the graduate school of public affairs at the university of Colorado at Denver. The dean and faculty council of such graduate school of public affairs shall annually determine those students who may receive in-state classification based on each student's satisfaction of the requirements stated in this section. Upon determining which students may receive in-state classification, the dean or the faculty council shall notify such students and the state-supported institutions of higher education at which such students are enrolled. Notification shall be made not later than July 1 of each year in which such student receives in-state classification pursuant to this section.

(3) To be eligible for in-state classification pursuant to this section, each student must be enrolled as a full-time student and must maintain a full-time principal residence in this state during the time such student is enrolled. Eligibility for in-state classification for each student shall terminate at the time such student receives a degree from the program in which such student was enrolled at the time such in-state classification was first received.

(4) No student admitted pursuant to this section shall be admitted in lieu of a qualified Colorado resident who is applying to a qualified master's program at the graduate school of public affairs at the university of Colorado at Denver.

(5) No student classified as an in-state student pursuant to this section shall be counted as a resident student for any purpose other than tuition classification.

(6) The governing board of each state-supported institution of higher education may grant in-state tuition status to students classified pursuant to this section.

(7) Repealed.



§ 23-7-108. Tuition classification of Colorado National Guard personnel

(1) Notwithstanding any provision of this article to the contrary, a member of the Colorado National Guard who maintains his or her sole residence in Colorado, or the dependent of said member of the Colorado National Guard, shall receive in-state tuition status at any institution of higher education in this state. Said member of the Colorado National Guard shall receive in-state tuition status regardless of whether he or she is eligible for or is receiving tuition assistance pursuant to section 23-5-111.4.

(2) A student who is classified as an in-state student solely pursuant to this section shall not be counted as a resident for any purpose other than tuition classification.

(3) Repealed.



§ 23-7-108.5. Tuition classification of armed forces veterans

(1) (a) Notwithstanding any provision of this article to the contrary, beginning with the fall semester of the 2009-2010 academic year, the governing board of each state institution of higher education in Colorado shall adopt a policy that grants in-state tuition status to an honorably discharged member of the armed forces of the United States who enrolls in said state institution of higher education and who meets, for any length of time, the presumptions and rules for maintaining a domicile in Colorado described in section 23-7-103.

(b) Notwithstanding any provision of this article to the contrary, beginning with the fall semester of the 2009-2010 academic year, the governing board of each state institution of higher education in Colorado may adopt a policy that grants in-state tuition status to a dependent of an honorably discharged member of the armed forces of the United States who enrolls in said state institution of higher education if the said honorably discharged member of the armed forces meets, for any length of time, the presumptions and rules for maintaining a domicile in Colorado described in section 23-7-103.

(2) A student who is classified as an in-state student solely pursuant to this section shall not be counted as a resident for any purpose other than tuition classification; except that, beginning with the fall semester of the 2011-2012 academic year, upon such classification as an in-state student pursuant to this section, the student shall also be eligible to receive a stipend from the college opportunity fund pursuant to part 2 of article 18 of this title.



§ 23-7-108.6. Tuition classification for veterans pursuant to federal law

(1) Notwithstanding any provision of this article to the contrary, beginning with any courses enrolled as of July 1, 2015, the governing board of each state institution of higher education shall adopt a policy granting in-state tuition status to "covered individuals", as defined in section 702 of the "Veterans Access, Choice, and Accountability Act of 2014", 38 U.S.C. sec. 3679, as may be amended, and as determined by the United States department of veterans affairs.

(2) A covered individual must be classified as an in-state student for tuition purposes if:

(a) The covered individual resides in Colorado while enrolled in the institution, regardless of the length of time the covered individual resided in Colorado prior to enrolling in the institution; and

(b) The covered individual enrolls in courses with educational assistance benefits pursuant to chapter 30 or 33 of U.S.C. title 38.

(3) Notwithstanding the provisions of subsection (2) of this section to the contrary, a student who qualified as a covered individual and who has exhausted his or her educational assistance benefits pursuant to chapter 30 or 33 of U.S.C. title 38 must continue to be classified as an in-state student for tuition purposes so long as the student continues to reside in Colorado and remains continuously enrolled in the same institution.

(4) Beginning July 1, 2015, upon classification pursuant to this section, the covered individual is also eligible to receive a stipend from the college opportunity fund pursuant to part 2 of article 18 of this title.

(5) A covered individual that is classified as an in-state student solely pursuant to this section shall not be counted as a resident student for any other purpose other than tuition classification.



§ 23-7-109. Tuition classification for employees or employees' children of companies who move to Colorado

(1) (a) Notwithstanding any other provision of this article to the contrary, but subject to subsections (2) and (3) of this section, a student who otherwise would not be classified as an in-state student for tuition purposes under this article may be classified as an in-state student for purposes of tuition at any state-supported institution of higher education if the student or the student's parent or legal guardian moved to Colorado in the twelve months preceding enrollment as a result of the student's employer or the employer of the student's parent or legal guardian moving all or a portion of its operations to Colorado as a result of receiving an incentive from the Colorado office of economic development, created in section 24-48.5-101, C.R.S., or an incentive from a local government economic incentive program. Each state-supported institution of higher education shall develop a policy to use to verify that the student's employer or the employer of the student's parent or legal guardian did, in fact, move all or a portion of its operations to Colorado as a result of receiving an incentive from the Colorado office of economic development or a local government economic incentive program and that the student or the student's parent or legal guardian was employed by the employer prior to the relocation.

(b) Notwithstanding any other provision of this article to the contrary, but subject to subsections (2) and (3) of this section, a student who otherwise would not be classified as an in-state student for tuition purposes under this article may be classified as an in-state student for purposes of tuition at any state-supported institution of higher education if the student moved to the state of Colorado in the twelve months preceding enrollment as a result of the student's parent or legal guardian moving to Colorado to take a faculty position at a state-supported institution of higher education. Each state-supported institution of higher education shall develop a policy to use to verify that the student's parent or legal guardian moved to Colorado to take a faculty position at a state-supported institution of higher education.

(2) If a student is classified as an in-state student pursuant to this section, he or she may be counted as a resident student for any purpose; except that the student shall not be entitled to receive state financial aid.

(3) The governing board of each state-supported institution of higher education may grant in-state tuition status to students classified pursuant to this section.



§ 23-7-110. Tuition classification of students who successfully complete high school or a high school equivalency examination in Colorado

(1) Notwithstanding any other provision of this article to the contrary, a student, other than a nonimmigrant alien, must be classified as an in-state student for tuition purposes if:

(a) The student attended a public or private high school in Colorado for at least three years immediately preceding the date the student either graduated from a Colorado high school or successfully completed a high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S., in Colorado; and

(b) Except as provided in subsection (3) of this section, within twelve months after graduating or successfully completing a high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S., in Colorado, the student is admitted to a Colorado institution or attends an institution of higher education under a reciprocity agreement pursuant to section 23-1-112.

(2) (a) In addition to satisfying the requirements set forth in subsection (1) of this section, a student seeking tuition classification as an in-state student pursuant to this section who does not have lawful immigration status must submit an affidavit to the institution to which the student is admitted, stating that the student has applied for lawful presence or will apply as soon as he or she is eligible to do so.

(b) The institution shall not count a student described in paragraph (a) of this subsection (2) as a resident for any purpose other than tuition classification; except that the student is eligible for the college opportunity fund program pursuant to the provisions of part 2 of article 18 of this title upon confirmation of the student's uniquely identifying student number provided by the local education provider where the student graduated from high school or successfully completed his or her high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S., and may be eligible for institutional or other private financial aid programs.

(3) A student who satisfies the requirements of paragraph (a) of subsection (1) of this section, who is subject to the provisions of paragraph (a) of subsection (2) of this section, and who graduated or successfully completed his or her high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S., prior to September 1, 2013, but was not admitted to an institution within twelve months after graduating or completing the high school equivalency examination, must be classified as an in-state student for tuition purposes so long as the student has been physically present in Colorado on a continuous basis for at least eighteen months prior to enrolling in the institution.

(4) Any information provided to satisfy the criteria specified in this section shall be confidential unless disclosure is explicitly required by law. An institution that receives an affidavit described in subsection (2) of this section shall treat the affidavit as an education record of the student under the provisions of the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g.

(5) This section provides an additional option for a student seeking classification as an in-state student for tuition purposes. This section shall not be interpreted to impose additional requirements upon a student seeking classification as an in-state student under any other section of this article.



§ 23-7-111. Tuition classification for persons who move to Colorado for employment

(1) (a) Notwithstanding any other provision of this article to the contrary, and subject to the provisions of subsections (2) to (4) of this section, a child who is a legal resident of the United States and who would otherwise not be classified as an in-state student for tuition purposes under this article may be classified as an in-state student for purposes of tuition at an institution if:

(I) The child's parent or legal guardian moved his or her family to Colorado for the purpose of accepting a job in the state during the child's senior year of high school;

(II) The child moved with his or her parent or legal guardian to Colorado during the child's senior year of high school; and

(III) The child graduated from a Colorado public high school.

(b) Each institution shall develop a policy to verify that a child meets each of the requirements specified in paragraph (a) of this subsection (1).

(2) If a child is classified as an in-state student pursuant to this section, he or she may be counted as a resident student for any purpose; except that the child shall not be entitled to receive state financial aid.

(3) The governing board of each institution may grant in-state tuition status to a child classified as an in-state student pursuant to this section.

(4) If a child is classified as an in-state student pursuant to this section, the child shall not be entitled to receive a stipend pursuant to article 18 of this title for the first year the child is enrolled at an institution.






Article 7.5 - Tuition for Critical Services Programs

§ 23-7. 5-101 to 23-7.5-106. (Repealed)

(2) Section 23-7.5-106 provided for the repeal of this article, effective June 30, 1990. (See L. 85, p. 785.)






Article 8 - State Assistance for Career and Technical Education

§ 23-8-101. Legislative declaration

Nothing in this article shall be construed to prohibit or limit existing programs of career and technical education in any grade level, the value of which is specifically recognized by the general assembly.



§ 23-8-101.5. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the state board for community colleges and occupational education created in section 23-60-104.

(2) "Board of cooperative services" shall have the same meaning as set forth in section 22-5-103 (2), C.R.S.

(3) "Education provider" means a school district, a board of cooperative services, an institute charter school, or a facility school.

(4) "Education provider's per pupil revenues" means:

(a) For a school district, the district's per pupil revenues, as defined in section 22-54-103 (9.3), C.R.S.;

(b) For a board of cooperative services, the amount received by a board of cooperative services as tuition for students enrolled in an approved career and technical education program;

(c) For an institute charter school, the amount received by an institute charter school pursuant to the provisions of section 22-54-115 (1.3), C.R.S., for any budget year, divided by the number of pupils enrolled in the institute charter school for that budget year; and

(d) For a facility school, the amount received by a facility school pursuant to section 22-54-129 (2)(c)(II), C.R.S.

(5) "Facility school" means an approved facility school, as defined in section 22-2-402 (1), C.R.S.

(6) "Institute charter school" means a charter school that enters into a charter contract with the state charter school institute pursuant to part 5 of article 30.5 of title 22, C.R.S.



§ 23-8-102. School districts, boards of cooperative services, and institute charter schools conducting career and technical education courses - eligibility for state moneys

(1) An education provider of the state conducting a course of career and technical education approved pursuant to section 23-8-103 by the board is entitled to career and technical education program support from moneys appropriated for that purpose by the general assembly. The amount of career and technical education program support that an education provider is entitled to receive pursuant to the provisions of this article shall be computed as follows:

(a) The cost of providing the approved career and technical education programs of the education provider shall be computed in accordance with paragraph (c) of this subsection (1). The cost so computed shall be divided by the number of full-time equivalent students to be served by the programs, and the result shall be designated, for purposes of this article, as the education provider's career and technical education program cost per full-time equivalent student.

(b) As career and technical education program support, the state shall provide, to each education provider conducting an approved career and technical education program for each twelve-month period beginning July 1, eighty percent of the first one thousand two hundred fifty dollars, or part thereof, by which the education provider's approved career and technical education program cost per full-time equivalent student exceeds seventy percent of the education provider's per pupil revenues, for the school budget year during which the twelve-month period begins. In addition, if the education provider's approved career and technical education cost per full-time equivalent student exceeds seventy percent of its per pupil revenues by an additional amount in excess of one thousand two hundred fifty dollars, the state shall provide fifty percent of the additional amount.

(c) For the purpose of computing approved career and technical education program costs, the following shall be included:

(I) The cost of providing the services of instructional personnel for the time involved;

(II) The cost of services to be provided by another education agency or institution;

(III) The cost of necessary books and supplies; and

(IV) The cost of equipment approved for purchase by the board.

(V) Repealed.

(1.5) Any moneys that are transferred from the department of education to the board to be used by the board to provide career and technical education program support to an education provider pursuant to subsection (1) of this section, and which moneys are so used, shall not be considered a state grant for the purpose of calculating whether the board qualifies as an enterprise, as defined in section 24-77-102 (3)(b), C.R.S.

(2) To be eligible to receive the moneys appropriated pursuant to subsection (1) of this section, the education provider shall assume the obligation of paying the balance of the program costs.

(3) The provisions of this section shall not be construed to prevent an education provider from conducting any course in career and technical education with costs in excess of those for which state career and technical education program support moneys are approved by the board.

(4) Moneys made available under this article shall be distributed quarterly on the basis of the report of actual expenditures furnished to the board by participating education providers at the end of the previous fiscal year. As soon as practicable after July 1 of each year, beginning in 1971, each participating education provider shall file with the board a report of actual expenditures for all career and technical education programs for which the education provider is eligible to receive moneys pursuant to the provisions of this article during the preceding twelve-month period.

(5) If the appropriations to implement subsections (1) to (4) of this section are less than the total amount required to pay the career and technical education program support for approved career and technical education courses, the board shall prorate the amount to be paid to each education provider in the same proportion that the appropriation bears to the total amount so required for distribution. Any unexpended balance of an appropriation shall revert to the general fund at the end of the fiscal year for which the appropriation is made.

(6) The provisions of this section shall not apply to the Colorado customized training program created in section 23-60-306. For the purposes of this section, the costs of such program shall not be included in computing approved career and technical education program costs, and trainees in the Colorado customized training program shall not be counted in computing the number of full-time equivalent students to be served by approved career and technical education programs. Nothing in this section shall preclude the use of school district career and technical education program sites as delivery sites for specific training programs funded by the Colorado customized training program.

(7) The provisions of this section shall not apply to the Colorado existing industry training program created pursuant to section 23-60-307. For the purposes of this section, the costs of such program shall not be included in computing approved career and technical education program costs, and trainees in the Colorado existing industry training program shall not be counted in computing the number of full-time equivalent students to be served by approved career and technical education programs. Nothing in this section shall preclude the use of school district career and technical education program sites as delivery sites for specific training programs funded by the Colorado existing industry training program.



§ 23-8-103. Standards for eligibility for grants - rules

(1) The board shall not approve career and technical education program support to be provided under section 23-8-102 unless the courses of career and technical education conducted by an education provider meet the standards prescribed in subsection (2) of this section.

(2) Any course approved pursuant to subsection (1) of this section shall:

(a) Be designed to provide students with an entry-level occupational skill or prepare students for further education, including but not limited to skills or preparation in the areas of visual arts, as defined in section 22-1-104.5 (1)(c), C.R.S., or performing arts, as defined in section 22-1-104.5 (1)(b), C.R.S.;

(b) (Deleted by amendment, L. 2008, p. 310, § 1, effective August 5, 2008.)

(c) Have a technical advisory committee that functions at the state, regional, or local level to assist education providers in planning and conducting their career and technical education curricula;

(d) Be conducted in facilities that are sufficiently equipped to permit adequate training and education; the facilities may be located within or outside the school district, or, in the case of a program conducted by a board of cooperative services, within or outside any of the school districts participating in the board of cooperative services, and they may be housed in buildings that are not owned or operated by an education provider; and

(e) Meet an employment potential that is found to exist by any survey of the board concerning economic opportunities.

(3) In approving career and technical education programs and career and technical education program support moneys under this article, the board shall attempt to avoid unnecessary duplication in either facilities or staffing for career and technical education in an education provider or within an area of this state; and, where feasible, sharing of facilities shall be required by the board.

(4) The board shall adopt such rules as may be necessary to administer the provisions of this article.



§ 23-8-104. Reports

(1) (Deleted by amendment, L. 2008, p. 311, § 1, effective August 5, 2008.)

(2) Notwithstanding section 24-1-136 (11)(a)(I), on or before February 28, 2009, and on or before February 28 each year thereafter, the board shall submit a report to the joint budget committee and to the education committees of the house of representatives and the senate, or any successor committees, on the implementation and results of programs funded pursuant to this article 8, including:

(a) The types of programs funded;

(b) The numbers of students and full-time equivalent students served;

(c) The total cost and the full-time equivalent student cost;

(d) The placement of those students who completed the programs, including job placement and continuing education; and

(e) Other aspects of the programs that will enable the general assembly to evaluate the results, cost effectiveness, and viability of the approved programs and to determine whether or not this article should be extended.



§ 23-8-105. Change of name - authorization

The revisor of statutes is authorized, where appropriate, to change all references to "vocational education" in the Colorado Revised Statutes to "career and technical education".






Article 9 - State Council on the Arts



Article 10 - Termination of Employment - Faculty Members



Article 11 - Colorado Advanced Technology Institute



Article 11.5 - Technology Learning Grant and Revolving Loan Program

§ 23-11. 5-101 to 23-11.5-107. (Repealed)

(2) Section 23-11.5-107 provided for the repeal of this article, effective April 4, 2003. (See L. 2003, p. 5.)






Article 12 - Reorganization of Governance of Higher Education



Article 13 - Higher Education Statewide Expectations and Goals and Quality Indicator System



Article 15 - Colorado Educational and Cultural Facilities Authority

§ 23-15-101. Short title

This article shall be known and may be cited as the "Colorado Educational and Cultural Facilities Authority Act".



§ 23-15-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is the intent of the general assembly to create the Colorado educational and cultural facilities authority to lend money to educational institutions and cultural institutions; to authorize the authority to acquire, construct, reconstruct, repair, alter, improve, extend, own, lease, and dispose of properties to the end that the authority may be able to promote the welfare of the people of this state; to authorize the authority to administer the Colorado education savings program; to permit the bonds or certificates of participation of the authority and the bonds or certificates of participation of other issuers to be designated as Colorado education savings bonds or certificates; and to vest such authority with powers to enable such authority to accomplish such purposes. It is not the intent of the general assembly to authorize the authority to operate any such educational or cultural facility.

(b) It is important that educational facilities and cultural facilities are made readily available by networks and organizations of educational institutions and cultural institutions regardless of whether such networks and organizations are located within the state of Colorado or have facilities located within or outside the state of Colorado; and

(c) It is a benefit to the people of the state of Colorado to serve multistate educational institutions and cultural institutions since education-related and cultural-related employment opportunities in this state will be created as a result thereof.

(2) This article shall be liberally construed to accomplish the intentions expressed in this section.



§ 23-15-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authority" means the Colorado educational and cultural facilities authority created by this article.

(2) "Board" means the board of directors of the authority.

(3) "Bond", "note", "bond anticipation note", "certificate of participation", or "other obligation" means any bond, note, certificate of participation in annually renewable leases, debenture, interim certificate, or other evidence of financial indebtedness issued by the authority pursuant to this article or issued by another issuer pursuant to other statutory authority, including refunding bonds.

(4) "Bond resolution" means the resolution authorizing the issuance of, or providing terms and conditions related to, bonds issued under the provisions of this article and includes any trust agreement, trust indenture, indenture of mortgage, or deed of trust providing terms and conditions for such bonds.

(5) "Commission" means the Colorado commission on higher education.

(6) "Costs", as applied to facilities financed in whole or in part under the provisions of this article, means and includes the sum total of all reasonable or necessary costs incidental to the acquisition, construction, reconstruction, repair, alteration, equipment, enlargement, improvement, and extension of such facilities and the acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interest acquired, necessary, used for, or useful for or in connection with a facility and all other undertakings which the authority deems reasonable or necessary for the development of a facility, including without limitation the cost of studies and surveys, of land title and mortgage guaranty policies, of plans, specifications, and architectural and engineering services, of legal, accounting, organization, marketing, or other special services, of financing, acquisition, demolition, construction, equipment, and site development of new and rehabilitated buildings, of rehabilitation, reconstruction, repair, or remodeling of existing buildings, and of all other necessary and incidental expenses, including working capital, an initial bond, and interest reserve funds, together with interest on bonds issued to finance such facilities until a date not more than six months subsequent to the estimated date of completion.

(6.3) (a) "Cultural institution" means any governmental, quasi-governmental, or nonprofit institution that engages in cultural, intellectual, scientific, educational, or artistic enrichment. "Cultural institution" includes, without limitation, any aquarium, botanical society, educational society, historical society, library, museum, gallery, performing arts association or society, nonprofit sports association, committee, or governing body, scientific society, natural history society or organization, zoological society, society for western history and western culture, sponsor of housing facilities that serve the cultural needs of their residents, and any private nonprofit foundation, nonprofit association, or other entity that is organized principally for the support and benefit of any of the foregoing.

(b) "Cultural institution" also includes any governmental, quasi-governmental, or nonprofit institution, corporation, association, or organization that, through one or more affiliates, directly or indirectly engages in cultural, intellectual, scientific, educational, or artistic enrichment in this state or outside this state if:

(I) Such institution, corporation, association, or organization, or an affiliate of such an entity, is engaged in a financing or refinancing on behalf of a facility within this state or outside of this state; and

(II) Such institution, corporation, association, or organization, or an affiliate of such an entity, operates a cultural facility within this state.

(c) (Deleted by amendment, L. 2003, p. 2055, § 1, effective May 22, 2003.)

(6.5) "Deep discount" means any obligation for which the original purchase price is substantially less than the par amount paid upon maturity.

(7) (Deleted by amendment, L. 2006, p. 1496, § 31, effective June 1, 2006.)

(8) (a) "Educational institution" means any governmental, quasi-governmental, or nonprofit educational institution operating in this state that:

(I) Provides an educational program for which it awards a bachelor's degree; or

(II) Provides not less than a two-year program which is acceptable for full credit towards such a degree; or

(III) Provides not less than a six-month program of training to prepare students for gainful employment; or

(IV) Provides not less than a six-month program of training to develop, improve, or enhance the occupational skills of persons in their current positions of employment or of persons seeking employment in a new or different occupation; or

(V) Provides an educational program pursuant to a charter from a school district in accordance with applicable laws; or

(VI) Provides an educational program to the residents of the state; or

(VII) Provides or finances, directly or indirectly through one or more affiliates, an educational program or educational services in this state or outside this state; or

(VIII) Is any public school district; or

(IX) Provides an educational program pursuant to a contract with the state charter school institute in accordance with applicable laws.

(b) (Deleted by amendment, L. 2004, p. 1518, § 1, effective May 28, 2004.)

(c) "Educational institution" includes any private foundation, nonprofit association, or any other entity which is organized principally for the support and benefit of any educational institution defined in paragraph (a) of this subsection (8) and includes but is not limited to the Auraria higher education center. Any reference in this article to "educational institution supported in whole or in part by state funds" includes but is not limited to the Auraria higher education center.

(8.5) (a) (I) (A) "Facility", in the case of a participating educational institution, means any structure or building suitable for use as a housing facility, an instructional facility, an administration building, a research facility, a laboratory, a maintenance, storage, or utility facility, an auditorium, a dining hall, a food service and preparation facility, a mental or physical health care facility, a recreational facility, or a student center facility or any other structure or facility required or useful for the operation of an educational institution, including, but not limited to: Offices, parking lots and garages, and other supporting service structures; any equipment, furnishings, and appurtenances necessary or useful in the operation of a participating educational institution; and the acquisition, preparation, and development of all real and personal property necessary or convenient as a site or sites for any such structure or facility.

(B) "Facility", in the case of a participating educational institution, also means any structure or building described in sub-subparagraph (A) of this subparagraph (I) that is located within the state or outside the state and that is operated or financed by an educational institution if such institution operating or financing such structure or building, or an affiliate of such institution, operates or finances an educational facility within this state.

(II) (A) "Facility", in the case of a cultural institution, means any property that is suitable for the particular purposes of a cultural institution, including, without limitation, any such property suitable for use as or in connection with the operation of any one or more of the following: An administrative facility, an aquarium, an assembly hall, an auditorium, a botanical garden, an exhibition or performance hall or structure, a gallery, a greenhouse, a library, a museum, a scientific laboratory, a housing facility that serves the cultural needs of its residents and is being financed as part of a multistate program of financing educational or cultural facilities under this article, a theater, or a zoological facility; and also including, without limitation, the books, works of art or music, and the animal, plant, or aquatic life or other items contained therein for display, exhibition, or performance. The term "facility" includes any other structure or facility required or useful for the operation of a cultural institution including, but not limited to, offices, parking lots and garages, and other supporting service structures; any equipment, furnishings, and appurtenances necessary or useful in the operation of a cultural institution; and the acquisition, preparation, and development of all real and personal property necessary or convenient as a site or sites for any such structure or facility. The term "facility" also includes buildings on the national register of historic places which are owned and operated by nonprofit entities.

(B) "Facility", in the case of a cultural institution, also means any property described in sub-subparagraph (A) of this subparagraph (II) that is located within the state or outside the state and that is operated or financed by a cultural institution if such institution operating or financing such property, or an affiliate of such institution, also operates or finances a cultural facility within this state.

(b) "Facility" does not include such items as food, fuel, supplies, or other items which are customarily considered as current operating expenses or charges.

(9) "Refinancing of outstanding obligations" means liquidation, with the proceeds of bonds or notes issued by the authority, of any indebtedness of a participating educational institution or cultural institution incurred prior to, on, or after July 1, 1981, to finance or aid in financing a lawful purpose of such institution not financed pursuant to this article which would constitute a facility had it been undertaken and financed by the authority. The term also means consolidation of such indebtedness with indebtedness of the authority incurred for a facility related to the purpose for which the indebtedness of such institution was initially incurred.

(10) "Revenues" means, with respect to facilities, the rents, fees, charges, interest, principal repayments, and other income received or to be received by the authority from any source on account of such facilities.

(11) "Zero-coupon" means any obligation, as defined in subsection (3) of this section, which is payable in one payment on a fixed date.



§ 23-15-104. Authority - creation - board - organization

(1) (a) There is hereby created an independent public body politic and corporate to be known as the Colorado educational and cultural facilities authority. Said authority is constituted a public instrumentality, and its exercise of the powers conferred by this article shall be deemed and held to be the performance of an essential public function. The authority shall be a body corporate and a political subdivision of the state and shall not be an agency of state government and shall not be subject to administrative direction by any department, commission, board, or agency of the state.

(b) The legal effects of any statute heretofore designating the Colorado educational and cultural facilities authority by any other name, or property rights heretofore incurred under any other name, shall not be impaired.

(2) The governing body of the authority shall be a board of directors, which shall consist of seven members to be appointed by the governor, with the consent of the senate. Such members shall be residents of the state. No more than four of the members shall be of the same political party. Except as provided in this subsection (2), the members of the board first appointed shall serve for terms to be designated by the governor, expiring on June 30 of each year beginning in 1982 and ending in 1988. The governor, with the consent of the senate, may appoint the members of the board of directors of an existing authority created under state law as the board of directors of the authority, in which case the terms of such directors shall be the same as their existing terms on the board of such other authority. Persons holding office on June 15, 1987, are subject to the provisions of section 24-1-137, C.R.S. Thereafter upon the expiration of the term of any member, his successor shall be appointed for a term of four years. Each member shall serve until his resignation or, in the case of a member whose term has expired, until his successor has been appointed and has qualified. Any member shall be eligible for reappointment. The governor shall fill any vacancy by appointment for the remainder of an unexpired term. Any member appointed by the governor when the general assembly is not in regular session, whether appointed for an unexpired term or for a full term, shall be deemed to be duly appointed and qualified until the appointment of such member is approved or rejected by the senate. Such appointment shall be submitted to the senate for its approval or rejection during the next regular session of the general assembly following the appointment.

(3) (a) Any member of the board may be removed by the governor for misfeasance, malfeasance, willful neglect of duty, or other cause, after notice and a public hearing, unless such notice and hearing is expressly waived in writing.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), a member shall be removed by the governor if such member fails, for reasons other than temporary mental or physical disability or illness, to attend three regular meetings of the board during any twelve-month period without the board having entered upon its minutes an approval for any of such absences.



§ 23-15-105. Organizational meeting - chairman - executive director - surety bond - conflict of interest

(1) A member of the board, designated by the governor, shall call and convene the initial organizational meeting of the board and shall serve as its chairman pro tempore. At such meeting, appropriate bylaws shall be presented for adoption. The bylaws may provide for the election or appointment of officers, the delegation of certain powers and duties, and such other matters as the authority deems proper. At such meeting and annually thereafter, the board shall elect one of its members as chairman and one as vice-chairman. It shall appoint an executive director and, if desired, an associate executive director, who shall not be members of the board and who shall serve at its pleasure. They shall receive such compensation for their services as shall be fixed by the board.

(2) The executive director, the associate executive director, or any other person designated by the board shall keep a record of the proceedings thereof and shall be custodian of all books, documents, and papers filed with the board, the minute books or journal thereof, and its official seal. Said executive director, associate executive director, or other person may cause copies of all minutes and other records and documents of the board to be made and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely on such certificates.

(3) The board may delegate, by resolution, to one or more of its members or to its executive director or associate executive director such powers and duties as it may deem proper.

(4) Before the issuance of any bonds under this article, the executive director and associate executive director shall each execute a surety bond in the penal sum of one hundred thousand dollars, and each member of the board shall execute a surety bond in the penal sum of fifty thousand dollars, or, in lieu thereof, the chairman of the board shall execute a blanket bond covering each member, the executive director, the associate executive director, and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety authorized to transact business in this state as surety. The cost of each such bond shall be paid by the authority.

(5) Notwithstanding any other law to the contrary, it shall not constitute a conflict of interest for a trustee, director, officer, or employee of any educational institution, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architectural firm, or other firm, person, or corporation to serve as a member of the board; except that such trustee, director, officer, or employee shall disclose such interest to the board and may abstain from deliberation, action, and voting by the board in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.



§ 23-15-106. Meetings of board - quorum - expenses

(1) Four members of the board shall constitute a quorum for the purpose of conducting business and exercising its powers. Action may be taken by the board upon the affirmative vote of at least four of its members. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(2) Each meeting of the board for any purpose whatsoever shall be open to the public. Notice of meetings shall be as provided in the bylaws of the authority. Resolutions need not be published or posted, but resolutions and all proceedings and other acts of the board shall be a public record.

(3) Members of the board shall receive no compensation for their services but shall be entitled to the necessary expenses, including traveling and lodging expenses, incurred in the discharge of their official duties. Any payments for compensation and expenses shall be paid from funds of the authority.



§ 23-15-107. General powers of the authority

(1) In addition to any other powers granted to the authority by this article, the authority shall have the following powers:

(a) To have perpetual existence and succession as a body politic and corporate;

(b) To adopt and from time to time amend or repeal bylaws for the regulation of its affairs and the conduct of its business, consistent with the provisions of this article;

(c) To sue and be sued;

(d) To have and to use a seal and to alter the same at pleasure;

(e) To maintain an office at such place or places as it may designate;

(f) To determine, in accordance with the provisions of this article, the location and character of any facility to be financed under the provisions of this article and to acquire, construct, reconstruct, renovate, improve, alter, replace, maintain, repair, operate, and lease such facility as lessee or lessor; to enter into contracts for any and all of such purposes and for the management and operation of a facility; and to designate a participating educational institution or cultural institution as its agent to determine the location and character of a facility undertaken by such participating institution under the provisions of this article and, as agent of the authority, to acquire, construct, reconstruct, renovate, replace, alter, improve, maintain, repair, operate, lease as lessee or lessor, and regulate the same and to enter into contracts for any and all of such purposes including contracts for the management and operation of such facility;

(g) To lease to a participating institution of postsecondary education or cultural institution any or all of the facilities upon such terms and conditions as the authority shall deem proper, including, but not limited to, renewable, one-year leases with institutions of postsecondary education supported in whole or in part by state funds if authorized pursuant to section 23-1-106 or section 24-82-709, C.R.S., or a lease-purchase agreement authorized pursuant to sections 24-82-102 (1)(b) and 24-82-801, C.R.S.; to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and to include in any such lease, if desired, provisions that the lessee thereof shall have options to renew the term of the lease for such period or periods, at such rent, and upon such terms or conditions as shall be determined by the authority or to purchase any or all of the facilities or to include, if desired, provisions that, upon payment of all of the indebtedness incurred by the authority for the financing of such facilities, the authority will convey any or all of the facilities to the lessee or lessees thereof with or without consideration;

(h) To borrow money and to issue bonds, notes, bond anticipation notes, or other obligations for any of its corporate purposes and to fund or refund the same, all as provided for in this article;

(i) To establish rules and regulations, and to designate a participating educational institution or cultural institution as its agent to establish such rules and regulations, for the use of the facilities undertaken or operated by such participating institution and to employ or contract for consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment and to fix their compensation;

(j) To receive and accept from the federal government or any other public agency loans, grants, or contributions for or in aid of the construction of facilities or any portion thereof, or for equipping the same, and to receive and accept grants, gifts, or other contributions from any source, but only for the purposes for which they were loaned, contributed, or granted;

(k) To mortgage or pledge all or any portion of the facilities and the site or sites thereof, whether then owned or thereafter acquired, for the benefit of the holders of bonds issued to finance such facilities or any portion thereof;

(l) To make mortgage loans or other secured or unsecured loans to any participating educational institution or cultural institution for the cost of the facilities in accordance with an agreement between the authority and such participating institution; but no such loan shall exceed the total cost of such facilities as determined by such participating institution and approved by the authority;

(m) To make mortgage loans or other secured or unsecured loans to a participating educational institution or cultural institution; to refund outstanding obligations, mortgages, or advances issued, made, or given by such participating institution for the cost of its facilities, including the issuance of bonds and the making of loans to a participating educational institution or cultural institution; or to refinance outstanding obligations and indebtedness incurred for facilities when the authority finds that such financing is in the public interest and alleviates the financial hardship upon the participating educational institution or cultural institution or is in connection with other financing by the authority for such participating institution;

(n) To obtain or aid in obtaining, from any department or agency of the United States or of this state or any private company, any insurance or guarantee as to, or of, or for the payment or repayment of the interest or principal, or both the interest and principal, or any part of either or both on any loan, lease, or obligation or any instrument evidencing or securing the same made or entered into pursuant to the provisions of this article and, notwithstanding any other provisions of this article, to enter into any agreement, contract, or other instrument whatsoever with respect to any such insurance or guarantee, to accept payment in such manner and form as provided therein in the event of default by a participating educational institution or cultural institution, and to assign any such insurance or guarantee as security for the authority's bonds;

(o) To charge to and equitably apportion among participating educational institutions or cultural institutions the administrative costs and expenses of the authority incurred in the exercise of the powers granted and the duties conferred by this article;

(p) To make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this article;

(q) To do all other things necessary and convenient to carry out the purposes of this article;

(r) To make mortgage loans or other secured or unsecured loans to any person for the costs of a facility which will be made available for use by an educational institution or a cultural institution, if the governing body of such institution has resolved that the use of such facility will be in the best interests of such institution; but no such loan shall exceed the total cost of said facility as determined by said institution and approved by the authority;

(s) To refund or refinance, through the issuance of bonds and the making of loans, any outstanding obligations, mortgages, indebtednesses, or advances issued, made, or given by a person for the cost of facilities which will be made available for use by an educational institution or a cultural institution when the governing board of such institution finds that the use of said facility is in the best interests of said institution;

(t) To administer the Colorado education savings program pursuant to the provisions of section 23-15-110.5;

(u) To designate bonds or certificates of participation of the authority as Colorado education savings bonds or certificates pursuant to the provisions of section 23-15-110.5;

(v) To designate as Colorado education savings bonds or certificates the bonds or certificates of participation of issuers other than the authority if the issuer has applied for such designation and the authority has determined that such instruments satisfy the criteria established in section 23-15-110.5 (2).

(2) The authority shall not have the power to operate a facility as a business other than as a lessee or lessor.

(3) No institution of postsecondary education supported in whole or in part by state funds shall contract or otherwise agree with the authority to issue bonds on its behalf unless all approvals required by law, including but not limited to approvals required pursuant to section 23-1-106 and section 24-82-709, C.R.S., have been obtained.

(4) Repealed.

(5) No mortgage loan, other secured or unsecured loan, or financing, refinancing, refunding, or other financial obligation incurred pursuant to the terms of this article for the benefit of a charter school as described in section 23-15-103 (8)(a)(V), shall obligate, directly or indirectly, the school district that granted the charter to the charter school unless:

(a) The express written consent of the school district is obtained; and

(b) The authority obtains a written opinion of legal counsel that the obligation of the school district is legally permissible under the Colorado constitution and all applicable laws.



§ 23-15-108. Acquisition of property

The authority, directly or by or through a participating educational institution or cultural institution as its agent, may acquire by purchase, lease, gift, devise, or other means such lands, structures, real or personal property, rights-of-way, franchises, easements, and other interests in lands, including lands lying under water and riparian rights which are located within or without the state, as it may deem necessary or convenient for the construction, acquisition, or operation of facilities, upon such terms as may be considered by the authority to be reasonable, and may take title thereto in the name of the authority or in the name of such participating educational institution or cultural institution as its agent.



§ 23-15-109. Notes

The authority may issue from time to time its negotiable notes for any corporate purpose, including the payment of all or any part of the cost of any facility, and may renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for some other purpose. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds. All such notes shall be payable from the proceeds of bonds or renewal notes or from the revenues of the authority or other moneys available therefor and not otherwise pledged, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.



§ 23-15-110. Bonds

(1) The authority may issue from time to time its bonds in such principal amounts as the authority shall determine for the purpose of financing all or a part of the cost of any facilities authorized by this article or for the refinancing of outstanding obligations. In anticipation of the sale of such bonds, the authority may issue bond anticipation notes and may renew the same from time to time. Such notes shall be paid from any revenues of the authority or other moneys available therefor and not otherwise pledged or from the proceeds of the sale of the bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as bonds. Such notes and the resolution or resolutions authorizing them may contain any provisions, conditions, or limitations which a bond resolution of the authority may contain.

(2) The bonds may be issued as serial bonds, as term bonds, or as a combination of both types. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing, mortgaging, or sale by the authority of the facilities concerned or of any part thereof as designated in the resolutions of the authority under which the bonds are authorized to be issued or as designated in a trust indenture authorized by the authority, which trust indenture shall name a bank or trust company in Colorado, or outside of Colorado if it is determined by the authority to be in the best interests of the financing, such determination to be conclusive, as trustee, or out of other moneys available therefor and not otherwise pledged. Such bonds may be executed and delivered by the authority at such times, may be in such form and denominations and include such terms and maturities, may be in fully registered form or in bearer form registerable either as to principal or interest or both, may bear such conversion privileges, may be payable in such installments and at such time or times not exceeding forty years from the date thereof, may be payable at such place or places whether within or without the state of Colorado, may bear interest at such rate or rates per annum as shall be determined by the authority or as may be determined from time to time by a designated agent of the authority in accordance with specified standards and procedures and without regard to any interest rate limitation appearing in any other law, may be evidenced in such manner, may be executed by such officers of the authority, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which manual signature may be either that of an officer of the authority or that of an officer of the trustee authenticating the same, may be in such form of coupon bonds having attached thereto interest coupons bearing the facsimile signature of an authorized officer of the authority, and may contain such provisions not inconsistent with this article as shall be provided in the resolutions of the authority under which the bonds are authorized to be issued or as is provided in a trust indenture authorized by the authority. Notwithstanding anything in this subsection (2) to the contrary, in the case of short-term notes or other obligations maturing not later than one year from the date of issuance thereof, the board may authorize the executive director, associate executive director, or any officer of the board to fix principal amounts, maturity dates, interest rates, and purchase prices of any particular issue of such short-term notes or obligations, subject to such limitations as to maximum term, maximum principal amount outstanding, and maximum net effective interest rates as the board shall prescribe by resolution, and such authorization shall remain effective for the period of time designated in the initial resolution regardless of whether the composition of the board changes in the interim unless sooner rescinded by the board.

(3) If deemed advisable by the authority, there may be retained in the resolutions or the trust indenture under which any bonds of the authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such resolutions or in such trust indenture, at such price or prices, after such notice or notices, and on such terms and conditions as may be set forth in such resolutions or in such trust indenture and as may be briefly recited on the face of the bonds; but nothing in this article shall be construed to confer on the authority the right or option to redeem any bonds except as may be provided in the resolutions or in such trust indenture under which they are issued.

(4) The bonds or notes of the authority may be sold at public or private sale for such price or prices, in such manner, and at such times as may be determined by the authority, and the authority may pay all expenses, premiums, and commissions which it may deem necessary or advantageous in connection with the issuance thereof. The power to fix the date of sale of bonds and notes, to receive bids or proposals, to award and sell bonds and notes, and to take all other necessary action to sell and deliver bonds and notes may be delegated to the executive director of the authority by resolution of the authority. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates to be exchanged for such definitive bonds.

(5) (a) Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same facilities or any other facilities or for any other purpose under this article, but the resolutions or trust indenture under which any subsequent bonds may be issued shall recognize the terms and provisions of any prior pledge or mortgage made for any prior issue of bonds and the terms upon which such additional bonds may be issued and secured. Any outstanding bonds of the authority may, at any time and from time to time, be refunded or advance refunded by the authority by the issuance of its bonds for such purpose and in such principal amount as may be determined by the authority, which may include interest accrued or to accrue thereon with or without giving effect to investment income thereon and other expenses necessary to be paid in connection therewith. If deemed advisable by the authority, such bonds may be refunded or advance refunded for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a facility or any portion thereof.

(b) Any such refunding may be effected whether the bonds to be refunded have then matured or will mature thereafter either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds to be so refunded, regardless of whether or not the bonds to be refunded were issued in connection with the same facilities or separate facilities or for any other purpose under this article and regardless of whether or not the bonds proposed to be refunded are payable on the same date or different dates or are due serially or otherwise. The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may be applied, in the discretion of the authority, to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and, pending such application, may be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority. Any such escrowed proceeds, pending such use, may be invested or deposited in securities or depositories meeting the requirements established in part 6 of article 75 of title 24, C.R.S., maturing at such time or times as are appropriate to assure the prompt payment as to principal, interest, and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income, and profit, if any, earned or realized on any such investment may also be applied, in the discretion of the authority, to the payment of the outstanding bonds or notes to be so refunded or to the payment of principal and interest on the refunding bonds or for any other purpose under this article. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income, and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner. The portion of the proceeds of any such bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a facility may be invested or deposited in securities or depositories meeting the requirements established in part 6 of article 75 of title 24, C.R.S., maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost. The interest, income, and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the authority in any lawful manner. All such bonds shall be subject to the provisions of this article in the same manner and to the same extent as other bonds issued pursuant to this article.



§ 23-15-110.5. Colorado education savings program

(1) There is hereby established the Colorado education savings program which shall be administered by the authority and which shall include, but need not be limited to, components concerning bonds and certificates, education, financial incentives, and alternative payment plans. In furtherance of the Colorado education savings program and in addition to any powers, duties, and responsibilities enumerated in this article, the authority may:

(a) Designate the bonds or certificates of participation of the authority as Colorado education savings bonds or certificates;

(b) Designate the bonds or certificates of participation of issuers other than the authority as Colorado education savings bonds or certificates if the issuer of such instruments applies for such designation and if such instruments satisfy the criteria established in subsection (2) of this section.

(2) Bonds or certificates of participation may be designated as Colorado education savings bonds or certificates pursuant to subsection (1) of this section if such instruments satisfy the following criteria:

(a) The bonds or certificates are structured and are to be marketed statewide by the underwriters in such a manner as to attract a broad range of investors in the retail Colorado bond market, including, but not limited to, parents, grandparents, or others who are interested in planning for the college education of their children;

(b) The interest on the bonds or certificates is exempt from Colorado income taxation;

(c) The bonds or certificates are issued by a state or local governmental entity, agency, institution, subdivision, district, or financing authority on its own behalf or on behalf of a nonprofit organization which is exempt from federal taxation pursuant to section 501 (c)(3) of the "Internal Revenue Code of 1986", as amended, or on behalf of a nonprofit corporation which is organized principally for the support and benefit of such state or local governmental entity, agency, institution, subdivision, district, financing authority, or nonprofit corporation;

(d) The bonds or certificates, at the time such instruments are designated as Colorado education savings bonds or certificates, are rated in one of the two highest rating categories of such instruments by one or more nationally recognized organizations which regularly rate such obligations;

(e) The bonds or certificates are either zero-coupon, deep discount, or comparable instruments and the maturation dates of such instruments are structured to the extent possible both to accommodate the financing needs of the issuer or the entity on whose behalf the instruments are being issued and to fulfill the needs of individuals planning on using the proceeds of such instruments for education purposes.

(3) The authority shall collaborate with the Colorado commission on higher education on the development of educational materials designed to inform parents and others concerning the importance of accumulating the financial resources necessary to pay for a child's college education and the options available to accomplish that accumulation of resources, including the option of investing in Colorado education savings bonds or certificates.

(4) The authority shall evaluate the feasibility of:

(a) Payment of financial incentives to holders of Colorado education savings bonds or certificates if, at maturity, the proceeds of such bonds or certificates are applied to expenses incurred for education in the state of Colorado;

(b) Staggered or periodic forms of payment for Colorado education savings bonds or certificates, including, but not limited to, payroll deduction plans;

(c) Matching employer-employee purchase plans for Colorado education savings bonds or certificates.

(5) No bond, certificate, or other financial instrument sold, traded, conveyed, or otherwise transferred in the state shall bear the designation, logo, trade name, or trademark of a Colorado education savings bond or certificate, nor shall any such bond or financial instrument be called, described, marketed, or otherwise be made to appear to a reasonable person to be a Colorado education savings bond or certificate unless such bond or financial instrument has been so designated pursuant to this section.



§ 23-15-111. Negotiability of bonds

All bonds and the interest coupons applicable thereto are hereby declared and shall be construed to be negotiable instruments.



§ 23-15-112. Security for bonds and notes

(1) The principal of and interest on any bonds or notes issued by the authority may be secured by a pledge of or security interest in the revenues, rentals, and receipts out of which the same may be made payable or from other moneys available therefor and not otherwise pledged or used as security and may be secured by a trust indenture, mortgage, or deed of trust (including assignment of leases or other contract rights of the authority thereunder) covering all or any part of the facilities from which the revenues, rentals, or receipts so pledged or used as security may be derived, including any enlargements of and additions to any such facility thereafter made. The resolution under which the bonds are authorized to be issued and any such trust indenture, mortgage, or deed of trust may contain any agreements and provisions which shall be a part of the contract with the holders of the bonds or notes to be authorized as to:

(a) The pledging or providing of a security interest in all or any part of the revenues of a facility or any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation, or association or any other body, public or private, to secure the payment of the bonds or notes or of any particular issue of bonds, subject to such agreements with noteholders or bondholders as may then exist;

(b) The maintenance of properties covered thereby;

(c) The fixing and collection of mortgage payments, rents, fees, and other charges and the amounts to be raised in each year thereby and the use and disposition of the revenues;

(d) The setting aside, creating, and maintaining of special and reserve funds and sinking funds and the use and disposition of the revenues;

(e) The limitations on the right of the authority or its agent to restrict and regulate the use of the facilities;

(f) The limitations on the purpose to which the proceeds of sale of any issue of bonds or notes then or thereafter to be issued may be applied and the pledging or providing of a security interest in such proceeds to secure the payment of the bonds or notes or any issue of the bonds or notes;

(g) The limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(h) The procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated and the total amount of bonds or notes consented to by the holders thereof and the manner in which such consent may be given;

(i) The limitations on the amount of moneys derived from a facility to be expended for operating, administrative, or other expenses of the authority;

(j) The defining of the acts or omissions to act constituting a default in the duties of the authority to holders of its obligations and the providing of rights and remedies to such holders in the event of a default;

(k) The mortgaging of a facility and the site thereof for the purpose of securing the bondholders or noteholders;

(l) Such other additional covenants, agreements, and provisions as are judged advisable or necessary by the authority for the security of the holders of such bonds or notes.

(2) Any pledge made by the authority shall be valid and binding at the time the pledge is made and thereafter until satisfied. The revenues, moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of such pledge shall be valid and binding as against all parties having claims of any kind in tort or contract or in any other form against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded. Each pledge, agreement, lease, indenture, mortgage, and deed of trust made for the benefit or security of any of the bonds of the authority shall continue to be effective until the principal of and interest on the bonds for the benefit of which the same were made has been fully paid or provision for such payment has been duly made. In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the resolutions authorizing the bonds or in any trust indenture, mortgage, or deed of trust executed as security therefor, said payment or agreement may be enforced by suit, action in the nature of mandamus, appointment of a receiver in equity, foreclosure of any mortgage or deed of trust, or any one or more of said remedies.

(3) In addition to the provisions of subsections (1) and (2) of this section, bonds of the authority may be secured by a pooling of leases, loans, or mortgages whereby the authority may assign its rights as lessor, lender, or mortgagee and pledge rents, loan payments, or mortgage payments under two or more leases, loans, or mortgages, with two or more participating educational institutions or cultural institutions as lessees, borrowers, or mortgagors, respectively, upon such terms as may be provided for in the resolutions of the authority or as may be provided for in a trust indenture or mortgage or deed of trust authorized by the authority.



§ 23-15-113. Personal liability

Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.



§ 23-15-114. Purchase

The authority may purchase its bonds or notes out of any funds available therefor. The authority may hold, pledge, cancel, or resell such bonds or notes, subject to and in accordance with agreements with bondholders or noteholders.



§ 23-15-115. Procedure before expenditure of proceeds

(1) Notwithstanding any other provisions of this article, the authority may not undertake any facility authorized by this article unless, prior to the expenditure of proceeds, the board finds that:

(a) Such facility will enable or assist an educational institution or a cultural institution to fulfill its obligation to provide facilities; and

(b) In the case of an educational institution, such facility has been reviewed and approved by the commission if such approval is required pursuant to section 23-1-106.



§ 23-15-116. Trust agreement to secure bonds

In the discretion of the authority, any bonds issued pursuant to this article may be secured by a trust agreement between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company in Colorado. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received or the proceeds of any contract or contracts pledged and may convey or mortgage the facilities or any portion thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable, proper, and not in violation of law, including particularly such provisions as have been specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds thereof. Any bank or trust company incorporated under the laws of this state which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees and may restrict the individual right of action by bondholders. In addition, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out such trust agreement or resolution may be treated as a part of the cost of the operation of a facility.



§ 23-15-117. Payment of bonds - nonliability of state

Bonds and notes issued by the authority shall not constitute or become an indebtedness, a debt, or a liability of the state, the general assembly, or any county, city, city and county, town, school district, or other political subdivision of the state or of any other political subdivision or body corporate and politic within the state, and neither the state, the general assembly, nor any county, city, city and county, town, school district, or other political subdivision of the state shall be liable thereon; nor shall such bonds or notes constitute the giving, pledging, or loaning of the faith and credit of the state, the general assembly, or any county, city, city and county, town, school district, or other political subdivision of the state or of any other political subdivision or body corporate and politic within the state, but such bonds or notes shall be payable solely from the funds provided for in this article. Unless by specific pledge in an act of issuance as authorized by law, the issuance of bonds or notes under the provisions of this article shall not obligate, directly, indirectly, or contingently, the state or any subdivision thereof nor empower the authority to levy or collect any form of taxes or assessments therefor or to create any indebtedness payable out of taxes or assessments therefor or make any appropriation for their payment, and such appropriation or levy is prohibited. Nothing in this section shall prevent or be construed to prevent the authority from pledging its full faith and credit or the full faith and credit of a participating educational institution or cultural institution to the payment of bonds or notes authorized pursuant to this article. Nothing in this article shall be construed to authorize the authority to create a debt of the state within the meaning of the constitution or statutes of Colorado or to authorize the authority to levy or collect taxes or assessments; and all bonds issued by the authority pursuant to the provisions of this article are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or with any trust indenture, mortgage, or deed of trust executed as security therefor and are not a debt or liability of the state of Colorado. Unless by specific pledge in an act of issuance as authorized by law, the state shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement shall otherwise impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.



§ 23-15-118. Exemption from taxation and securities law

The authority is hereby declared to be a public instrumentality of the state, performing a public function for the benefit of the people of the state for the improvement of their welfare and educational and cultural opportunities. Accordingly, the income or other revenues of the authority, all properties at any time owned by the authority, any bonds, notes, or other obligations issued pursuant to this article and the transfer thereof and the income therefrom (including any profit made on the sale thereof), and all mortgages, leases, trust indentures, and other documents issued in connection therewith shall be exempt at all times from all taxation and assessments in the state of Colorado. Bonds issued by the authority shall also be exempt from the "Colorado Securities Act", article 51 of title 11, C.R.S.



§ 23-15-119. Rents and charges

A sufficient amount of the revenues derived with respect to a facility, except such part of such revenues as may be necessary to pay the cost of maintenance, repair, and operation and to provide reserves and for renewals, replacements, extensions, enlargements, and improvements provided for in the resolution authorizing the issuance of any bonds or notes of the authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to and charged with the payment of the principal of and the interest on such bonds or notes as the same become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding at the time the pledge is made and thereafter until satisfied, and the rates, rents, fees, charges, and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort or contract or in any other form against the authority, irrespective of whether such parties have notice thereof. Neither the bond resolution, any trust agreement, any other agreement, nor any lease by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the resolution authorizing the issuance of such bonds or notes or to such trust agreement. Except as may be otherwise provided in such resolution or such trust agreement, such sinking or other similar fund may be a fund for all such bonds or notes issued to finance facilities at a particular educational institution or cultural institution without distinction or priority of one over another; except that the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular facility at an educational institution or a cultural institution and for the bonds issued to finance a particular facility and, additionally, may permit and provide for the issuance of bonds having a lien with respect to the security authorized which is subordinate to other bonds of the authority, and, in such case, the authority may create separate sinking or other similar funds with respect to such subordinate lien bonds.



§ 23-15-120. Fees

(1) All expenses of the authority incurred in carrying out the provisions of this article shall be payable solely from funds provided pursuant to this article, and no liability shall be incurred by the authority beyond the moneys which are provided pursuant to this article; except that, for the purposes of meeting the necessary expenses of initial organization and operation until such date as the authority derives moneys from funds provided pursuant to this article, the authority may borrow such moneys as may be required for the necessary expenses of organization and operation. Such borrowed moneys shall be repaid within a reasonable time after the authority receives funds provided pursuant to this article.

(2) Nothing in this article shall be construed to imply mandatory participation by an educational institution or a cultural institution. An initial planning service fee in an amount determined by the authority shall be paid to the authority by each participating educational institution or cultural institution that applies for financial assistance to provide for its facilities. Such initial planning service fees shall be included in the cost of the facilities to be financed and shall not be refundable by the authority, whether or not any such application is approved or, if approved, whether or not such financial assistance is accomplished. In addition to such initial fee, an annual planning service fee shall be paid to the authority by each participating educational institution or cultural institution in an amount determined by the authority. Such fees shall be paid on said dates or in such installments as may be satisfactory to the authority. Such fees may be used for:

(a) Necessary expenses to determine the need for facilities;

(b) Necessary administrative expenses; and

(c) Reserves for anticipated future expenses.

(3) In addition, the authority may retain, for a negotiated fee, the services of any other public or private person, firm, partnership, association, or corporation for the furnishing of services and data for use by the authority in determining the need and location of any such facilities for which application is being made or for such other services or surveys as the authority deems necessary to carry out the purposes of this article.

(4) The authority may charge a reasonable fee to cover expenses incurred by the authority in connection with the review of an application by an issuer other than the authority for designation of bonds or certificates as Colorado education savings bonds or certificates pursuant to section 23-15-110.5. Such fee may also be used to cover a portion of the cost to the authority of administering the program.



§ 23-15-121. Conveyance of title - release of lien

When the principal of and interest on bonds issued by the authority to finance the cost of facilities or to refinance the outstanding indebtedness of one or more participating educational institutions or cultural institutions, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same and when all other conditions of the resolution, the lease, the trust indenture, and the mortgage, deed of trust, or other form of security arrangement, if any, authorizing and securing the same have been satisfied, the authority shall promptly do all things and execute such deeds, conveyances, and other documents as are necessary and required to release the lien of such mortgage, deed of trust, or other form of security arrangement in accordance with the provisions thereof and to convey its right, title, and interest in such facilities so financed, and any other facilities leased or mortgaged or subject to a deed of trust or any other form of security arrangement to secure the bonds, to such participating educational institution or cultural institution.



§ 23-15-122. Investment of funds

The authority may invest the proceeds from the sale of a series of bonds or any funds related to the series in such securities and other investments, whether or not any such investment or reinvestment is authorized under any other law of this state, as may be provided in the proceedings under which the series of bonds are authorized to be issued, including but not limited to the following: Bonds or other obligations of the United States; bonds or other obligations, the payment of the principal and interest of which is unconditionally guaranteed by the United States; obligations issued or guaranteed as to principal and interest by any agency or person controlled or supervised by and acting as an instrumentality of the United States pursuant to authority granted by the congress of the United States; obligations issued or guaranteed by any state of the United States or any political subdivision of any such state; prime commercial paper; prime finance company paper; bankers' acceptances drawn on and accepted by commercial banks; repurchase agreements fully secured by obligations issued or guaranteed as to principal and interest by the United States or by any person controlled or supervised by and acting as an instrumentality of the United States pursuant to authority granted by the congress of the United States; or certificates of deposit or time deposits issued by commercial banks or savings and loan associations that are insured by the federal deposit insurance corporation or its successor. The authority may invest any other funds in the securities as provided in this section and with such maturities as the authority shall determine if such maturities are on a date or dates prior to the time that, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time that any funds will be required for expenditure or be redeemable is final and conclusive.



§ 23-15-123. Proceeds as trust funds

All moneys received pursuant to this article, whether as proceeds from the sale of bonds, notes, or other obligations or as revenues or receipts, shall be deemed to be trust funds to be held and applied solely as provided in this article. Any officer, bank, or trust company with which such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this article, subject to such regulations as this article and the resolution authorizing the bonds, notes, or other obligations of any issue or the trust agreement securing such obligations shall provide.



§ 23-15-124. Agreement of the state not to limit or alter rights of obligees

The state hereby pledges to and agrees with the holders of any bonds, notes, or other obligations issued pursuant to this article and with those parties who may enter into contracts with the authority pursuant to the provisions of this article that the state will not limit, alter, restrict, or impair the rights vested pursuant to this article in the authority to acquire, construct, reconstruct, maintain, and operate any facility or to establish, revise, charge, and collect rates, rents, fees, and other charges whenever it may be convenient or necessary to produce sufficient revenues to meet the expenses of maintenance and operation thereof and to fulfill the terms of any agreements made with the holders of bonds, notes, or other obligations authorized and issued pursuant to this article and with the parties who may enter into contracts with the authority pursuant to this article. The state further agrees that it will not in any way impair the rights or remedies of the holders of such bonds, notes, or other obligations of such parties until such bonds, notes, or other obligations, together with interest thereon, interest on any unpaid installment of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged and such contracts are fully performed on the part of the authority. Nothing in this article precludes such limitation or alteration if and when adequate provision is made by law for the protection of the holders of such bonds, notes, or other obligations of the authority or those entering into such contracts with the authority. The authority may include this pledge and undertaking for the state in such bonds, notes, or other obligations and in such contracts.



§ 23-15-125. Enforcement of rights of bondholders

Any holder of bonds issued pursuant to this article or a trustee under a trust agreement, trust indenture, indenture of mortgage, or deed of trust entered into pursuant to this article, except to the extent that his rights are restricted by any bond resolution, may protect and enforce, by any suitable form of legal proceedings, any rights under the laws of this state or granted by the bond resolution. Such rights include the right to compel the performance of all duties of the authority required by this article or the bond resolution; to enjoin unlawful activities; and, in the event of default with respect to the payment of the principal of and premium, if any, and interest on any bond or in the performance of any covenant or agreement on the part of the authority in the bond resolution, to apply to a court having jurisdiction of the cause to appoint a receiver to administer and operate the facility, the revenues of which are pledged to the payment of the principal of and premium, if any, and interest on such bonds, with full power to pay, and to provide for the payment of the principal of and premium, if any, and interest on such bonds, with such powers, subject to the direction of the court, as are permitted by law and are accorded receivers in general equity cases, but excluding any power to pledge additional revenues of the authority to the payment of such principal, premium, and interest.



§ 23-15-126. Bonds eligible for investment

All banks, bankers, trust companies, savings and loan associations, investment companies, and insurance companies and associations and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds issued pursuant to this article. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 23-15-127. Account of activities and receipts for expenditures - report - audit

The authority shall keep an accurate account of all its activities and of all its receipts and expenditures and shall annually, in the month of January, make a report thereof to its members and to the state auditor, such reports to be in a form prescribed by the state auditor. Also included in the report shall be any recommendations with reference to additional legislation or other action that may be necessary to carry out the purpose of the authority. The state auditor may investigate the affairs of the authority, may severally examine the properties and records of the authority, and may prescribe methods of accounting and the rendering of periodical reports in relation to facilities undertaken by the authority.



§ 23-15-128. Federal social security act

The authority may take such action as it deems appropriate to enable its employees to come within the provisions and obtain the benefits of the federal "Social Security Act", as amended.



§ 23-15-129. Powers of authority not restricted - law complete in itself

This article shall not be construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this state but shall be construed as cumulative of any such powers. No proceedings, referendum, notice, or approval shall be required for the creation of the authority or the issuance of any bonds or any instrument as security therefor unless so provided in this article; but nothing in this article shall be construed to deprive the state and its political subdivisions of their respective police powers over properties of the authority or to impair any power thereover of any official or agency of the state and its political subdivisions which may be otherwise provided by law.



§ 23-15-130. Powers in addition to those granted by other laws

The powers conferred by this article are in addition and supplementary to, and the limitations imposed by this article do not affect the powers conferred by, any other law, except as provided in this article. Facilities may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued pursuant to this article for said purposes, notwithstanding that any other provision of law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, and extensions of like facilities or the issuance of bonds for like purposes; and such bonds may be issued without regard to the requirements, restrictions, limitations, or other provisions contained in any other provision of law.






Article 16 - Limitation on Athlete Agents

Part 1 - Contracts and Interviews

§ 23-16-101. Legislative declaration

The general assembly hereby finds that dishonest or unscrupulous practices by athlete agents who solicit representation of student athletes can cause significant harm to student athletes and to the institutions of higher education for which they play. It is the general assembly's intent to protect the interests of student athletes and institutions of higher education by limiting the contacts between athlete agents and student athletes and by setting requirements for contracts entered into between athlete agents and student athletes.



§ 23-16-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Agent contract" means any contract or agreement in which a student athlete authorizes or empowers, or agrees to authorize or empower at some later date, an athlete agent to negotiate or solicit any professional sport services contract or marketing endorsement contract on behalf of the student athlete regardless of whether the athlete agent is entitled to compensation under the contract or agreement.

(2) "Athlete agent" means a person who, directly or indirectly, recruits or solicits a student athlete to enter into an agent contract, or who, for any type of financial gain, procures, offers, promises, or attempts to obtain employment or promotional fees or benefits for a student athlete with a professional sports team or as a professional athlete or with any promoter who markets or attempts to market the student athlete's athletic ability or athletic reputation.

(3) Repealed.

(4) "Governing board" means the governing body of a state-supported institution of higher education.

(5) "Institution" means any state-supported institution of higher education operating in this state and any nonpublic institution of higher education, as defined in section 23-3.7-102 (3), operating in this state.

(6) "Student athlete" means any individual who is enrolled as a student at an institution and has either submitted a written letter of intent to or is eligible to and does participate in any intercollegiate sporting event, contest, exhibition, or program.



§ 23-16-104. Agent contracts - contents - notice - termination

(1) In addition to the requirements specified in section 23-16-209 for contracts with athlete agents, any agent contract entered into between an athlete agent and a student athlete shall also include:

(a) and (b) (Deleted by amendment, L. 2008, p. 1015, § 4, effective July 1, 2008.)

(c) Any guarantees provided by the athlete agent to the student athlete;

(d) In addition to the warning required to be given to the student athlete as specified in section 23-16-209 (c), the following statement in at least ten-point type that is bold-faced, capitalized, underlined, or otherwise conspicuously set out from surrounding written material:

WARNING TO STUDENT ATHLETE:

DO NOT SIGN THIS CONTRACT UNTIL YOU HAVE READ IT OR IF IT CONTAINS BLANK SPACES. DO NOT SIGN THIS CONTRACT IF IT DOES NOT SPECIFY ALL OF THE GUARANTEES MADE TO YOU BY THE ATHLETE AGENT. IF YOU DECIDE THAT YOU DO NOT WISH TO PURCHASE THE SERVICES OF THE ATHLETE AGENT, YOU MAY CANCEL THIS CONTRACT BY NOTIFYING THE ATHLETE AGENT IN WRITING OF YOUR DESIRE TO CANCEL THE CONTRACT WITHIN FOURTEEN DAYS AFTER THE DATE ON WHICH YOU SIGN THIS CONTRACT. (2) to (4) (Deleted by amendment, L. 2008, p. 1015, § 4, effective July 1, 2008.)



§ 23-16-106. Athlete agent interviews - scheduling - rules

Each institution that participates in intercollegiate athletics may sponsor on-campus athlete agent interviews at which an athlete agent may interview student athletes to discuss the athlete agent's representation of the student athletes in the marketing of the student athletes' athletic ability or reputation. The governing board of the institution or the institution may adopt rules with regard to the scheduling of interview periods, the duration of each interview period, and locations on campus where interviews may be conducted.



§ 23-16-107. Compliance coordinator - duties

(1) Each institution or governing board shall designate an individual to serve as compliance coordinator for the institution or for each institution under the governing board's management. The compliance coordinator shall ensure the compliance of the institution and its athletes and students with the provisions of this part 1 and the rules adopted by the governing board or institution.

(2) If an institution chooses to sponsor on-campus athlete agent interviews as provided in section 23-16-106, the compliance coordinator shall organize the athlete interview schedule. The compliance coordinator shall provide appropriate public notice of the interview period at least thirty days before the date the interview period is scheduled to begin. On receipt of a written request, the compliance coordinator shall provide an athlete agent with a copy of the rules adopted by the governing board or institution pursuant to section 23-16-106.






Part 2 - Uniform Athlete Agents Act

§ 23-16-201. Short title

This part 2 may be cited as the "Uniform Athlete Agents Act".



§ 23-16-202. Definitions

In this part 2:

(1) "Agency contract" means an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete a professional-sports-services contract or an endorsement contract.

(2) "Athlete agent" means an individual who enters into an agency contract with a student athlete or, directly or indirectly, recruits or solicits a student athlete to enter into an agency contract. The term includes an individual who represents to the public that the individual is an athlete agent. The term does not include a spouse, parent, sibling, grandparent, or guardian of the student athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.

(3) "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

(4) "Contact" means a communication, direct or indirect, between an athlete agent and a student athlete, to recruit or solicit the student athlete to enter into an agency contract.

(5) Repealed.

(6) "Endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the student athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance.

(7) "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics.

(8) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or government; a governmental subdivision, agency, or instrumentality; a public corporation; or any other legal or commercial entity.

(9) "Professional-sports-services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization, or as a professional athlete.

(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) Repealed.

(12) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(13) "Student athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in, any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student athlete for purposes of that sport.



§ 23-16-203. Service of process - subpoenas

(a) At all times while acting as an athlete agent in this state, a nonresident individual shall continuously maintain in this state a registered agent. The registered agent shall be:

(1) An individual who is eighteen years of age or older and whose primary residence or usual place of business is in this state;

(2) A domestic entity having a usual place of business in this state; or

(3) A foreign entity authorized to transact business or conduct activities in this state that has a usual place of business in this state.

(b) The registered agent of the nonresident individual is an agent of the individual authorized to receive service of any process, notice, or demand required or permitted by law to be served on the individual in any civil action in this state related to an individual acting as an athlete agent.

(c) If a nonresident individual acting as an athlete agent in this state who is required to maintain a registered agent pursuant to this part 2 has no registered agent, or if the registered agent is not located under its registered agent name at its registered agent address, or if the registered agent cannot with reasonable diligence be served, the nonresident individual acting as an athlete agent in this state may be served by registered mail or by certified mail, return receipt requested, addressed to the nonresident athlete agent at his or her principal office address. Service is perfected under this subsection (c) at the earliest of:

(1) The date the nonresident athlete agent receives the process, notice, or demand;

(2) The date shown on the return receipt, if signed on behalf of the nonresident athlete agent; or

(3) Five days after mailing.

(d) This section does not prescribe the only means, or necessarily the required means, of serving a nonresident athlete agent in this state.



§ 23-16-209. Required form of contract

(a) An agency contract must be in a record, signed or otherwise authenticated by the parties.

(b) An agency contract must state or contain:

(1) The amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2) The name of any person who will be compensated because the student athlete signed the agency contract;

(3) A description of any expenses that the student athlete agrees to reimburse;

(4) A description of the services to be provided to the student athlete;

(5) The duration of the contract;

(6) The date of execution; and

(7) The requirements for contracts with student athletes as specified in section 23-16-104.

(c) An agency contract must contain, in close proximity to the signature of the student athlete, a conspicuous notice in boldface type in capital letters stating:

WARNING TO STUDENT ATHLETE

IF YOU SIGN THIS CONTRACT:

(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT ATHLETE IN YOUR SPORT;

(2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

(3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

(d) An agency contract that does not conform to this section is voidable by the student athlete. If a student athlete voids an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

(e) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student athlete at the time of execution.



§ 23-16-210. Notice to educational institution

(a) Within seventy-two hours after entering into an agency contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll.

(b) Within seventy-two hours after entering into an agency contract or before the next athletic event in which the student athlete may participate, whichever occurs first, the student athlete shall inform the athletic director of the educational institution at which the student athlete is enrolled that he or she has entered into an agency contract.



§ 23-16-211. Student athlete's right to cancel

(a) A student athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within fourteen days after the contract is signed.

(b) A student athlete may not waive the right to cancel an agency contract.

(c) If a student athlete cancels an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.



§ 23-16-212. Required records

(a) An athlete agent shall retain the following records for a period of five years:

(1) The name and address of each individual represented by the athlete agent;

(2) Any agency contract entered into by the athlete agent; and

(3) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete to enter into an agency contract.

(b) Repealed.



§ 23-16-213. Prohibited conduct

(a) An athlete agent, with the intent to induce a student athlete to enter into an agency contract, may not:

(1) Give any materially false or misleading information or make a materially false promise or representation;

(2) Furnish anything of value to a student athlete before the student athlete enters into the agency contract; or

(3) Furnish anything of value to any individual other than the student athlete or another athlete agent.

(b) An athlete agent may not intentionally:

(1) (Deleted by amendment, L. 2010, (HB 10-1128), ch. 172, p. 623, § 25, effective April 29, 2010.)

(2) Refuse or fail to retain or permit inspection of the records required to be retained by section 23-16-212;

(3) and (4) (Deleted by amendment, L. 2010, (HB 10-1128), ch. 172, p. 623, § 25, effective April 29, 2010.)

(5) Predate or postdate an agency contract; or

(6) Fail to notify a student athlete before the student athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student athlete ineligible to participate as a student athlete in that sport.



§ 23-16-214. Criminal penalties

An athlete agent who violates section 23-16-213 is guilty of a class 2 misdemeanor, as provided in section 18-1.3-501, C.R.S., for a first offense and is guilty of a class 6 felony, as provided in section 18-1.3-401, C.R.S., for a second or subsequent offense.



§ 23-16-215. Civil remedies - temporary restraining orders - injunctions

(a) An educational institution has a right of action against an athlete agent or a former student athlete for damages caused by a violation of this part 2. In an action under this section, the court may award to the prevailing party costs and reasonable attorney fees.

(b) Damages of an educational institution under subsection (a) of this section include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student athlete, the educational institution was injured by a violation of this part 2 or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

(c) A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student athlete.

(d) Any liability of the athlete agent or the former student athlete under this section is several and not joint.

(e) This part 2 does not restrict rights, remedies, or defenses of any person under law or equity.

(f) The attorney general or the district attorney of the judicial district in which the educational institution is located, on receipt of a complaint or on his or her initiative, may investigate any alleged violation of this part 2. Following an investigation, if the attorney general or district attorney has reasonable cause to believe that any individual has violated or is violating any provision of this part 2, the attorney general or district attorney may bring an action to obtain a temporary restraining order, preliminary injunction, or permanent injunction to restrain or prevent the violation. If the attorney general or district attorney shows, by a preponderance of the evidence, that an individual has violated or is violating any provision of this part 2, the court may issue a temporary restraining order, preliminary injunction, or permanent injunction to restrain or prevent the violation. No action may be brought by the attorney general or the district attorney under this section more than four years after the occurrence of the violation.



§ 23-16-216. Civil penalty

On motion of the attorney general or the district attorney, the court may impose a civil penalty of not more than twenty-five thousand dollars for a violation of this part 2. Moneys collected under this section shall be transmitted to the state treasurer and credited to the general fund.



§ 23-16-217. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 23-16-218. Electronic signatures in global and national commerce act

The provisions of this part 2 governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of section 102 of the "Electronic Signatures in Global and National Commerce Act", Pub.L. 106-229, 114 Stat. 464 (2000), and supersede, modify, and limit the "Electronic Signatures in Global and National Commerce Act".



§ 23-16-219. Severability

If any provision of this part 2 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this part 2 that can be given effect without the invalid provision or application, and to this end, the provisions of this part 2 are severable.









Article 17 - Colorado High Technology Scholarship Program



Article 18 - College Opportunity Fund and Higher Education Funding

Part 1 - General Provisions

§ 23-18-101. Short title

Parts 1 and 2 of this article shall be known and may be cited as the "College Opportunity Fund Act".



§ 23-18-102. Definitions

As used in parts 1 and 2 of this article 18, unless the context otherwise requires:

(1) "College opportunity fund" or "fund" means the college opportunity fund created in section 23-18-202.

(2) "College opportunity fund program" or "program" means the college opportunity fund program created in the department of higher education pursuant to section 23-18-201 (1).

(3) "Commission" means the Colorado commission on higher education established pursuant to section 23-1-102.

(4) "Department" means the Colorado department of higher education established pursuant to section 24-1-114, C.R.S.

(5) (a) "Eligible undergraduate student" means:

(I) A student who is enrolled at a state institution of higher education and who is classified as an in-state student for tuition purposes;

(I.5) A student who is enrolled at a state institution of higher education as part of a pathways in technology early college high school that is approved as provided in article 35.3 of title 22, C.R.S., and who is classified as an in-state student for tuition purposes; or

(II) A student who is enrolled at a participating private institution of higher education and who:

(A) Is classified as an in-state student for tuition purposes;

(B) Is a graduate of a Colorado high school or has successfully completed a nonpublic home-based educational program as provided in section 22-33-104.5, C.R.S.;

(C) Demonstrates financial need through the student's eligibility for the federal Pell grant, or its successor program;

(C.5) Is not pursuing a professional degree in theology; and

(D) Meets any other eligibility requirements established by the commission.

(b) (Deleted by amendment, L. 2005, p. 1011, § 1, effective June 2, 2005.)

(c) Notwithstanding the provisions of paragraph (a) of this subsection (5), a student shall not be considered an "eligible undergraduate student" during the first year the student attends a Colorado institution of higher education if the student receives status as an in-state student for tuition purposes pursuant to section 23-7-111.

(6) "Governing board" means the governing body of a state institution of higher education.

(7) "Institution of higher education" means a participating private institution of higher education or a state institution of higher education.

(8) "Participating private institution of higher education" means a private institution of higher education that enters into a performance contract with the department pursuant to section 23-18-201 (2) and agrees to participate in the program.

(9) "Private institution of higher education" means a not-for-profit college or university that maintains its primary place of business in the state of Colorado, that offers general baccalaureate degrees in arts and sciences, and that is institutionally accredited on the basis of an on-site review in Colorado by one of the six nationally recognized regional accrediting associations or by an accrediting agency determined by the commission to be appropriate to its educational purposes and programs.

(9.5) "Professional degree in theology" means a certificate signifying a person's graduation from a degree program that is:

(a) Devotional in nature or designed to induce religious faith; and

(b) Offered by an institution as preparation for a career in the clergy.

(10) (a) "State institution of higher education" means a public postsecondary institution that is governed by:

(I) The board of governors of the Colorado state university system;

(II) The board of regents of the university of Colorado;

(III) The board of trustees of the Colorado school of mines;

(IV) The board of trustees of the university of northern Colorado;

(V) The board of trustees of Adams state university;

(VI) The board of trustees of Western state Colorado university;

(VII) The board of trustees of Colorado Mesa university;

(VIII) The board of trustees for Fort Lewis college;

(IX) The board of trustees for Metropolitan state university of Denver; or

(X) The state board for community colleges and occupational education.

(b) "State institution of higher education" does not include a local district college that is part of a local college district organized pursuant to article 71 of this title, which districts shall continue to be eligible for direct grant funding from the general assembly pursuant to section 23-71-301.

(11) "Stipend" means the amount of money per credit hour specified pursuant to section 23-18-202 (2)(b) held in trust for and paid on behalf of an eligible undergraduate student pursuant to section 23-18-202 (5). "Stipend" shall also include payment on behalf of an eligible undergraduate student for a part of a credit hour.

(12) "Student's share of in-state tuition" means, except as provided in section 23-18-303 (8), the amount of total in-state tuition, less any amount paid on behalf of the student as a stipend.

(13) "Total in-state tuition" means the total amount of tuition that is paid to a state institution of higher education by or on behalf of a student who is eligible to pay in-state tuition, including but not limited to the amount of the stipend paid on behalf of the student.






Part 2 - College Opportunity Fund Program

§ 23-18-201. College opportunity fund program - creation - eligibility - guidelines

(1) There is created in the department of higher education the college opportunity fund program, which is administered by the Colorado student loan program. On and after July 1, 2015, the Colorado student loan program may enter into an agreement with the department or another state entity to administer all or part of the college opportunity fund program. The college opportunity fund, created in section 23-18-202, is a trust fund for the benefit of eligible undergraduate students. It consists of a stipend for each undergraduate student in Colorado who applies for the stipend and who is admitted and registers to attend a state or participating private institution of higher education and is determined to be eligible by the Colorado student loan program to receive a stipend. An eligible undergraduate student may use the stipend for undergraduate courses and graduate-level courses that apply toward the student's undergraduate degree that are taken at a state or participating private institution of higher education at a fixed rate per credit hour, set annually by the general assembly.

(2) A student of a private institution of higher education shall be a beneficiary of the college opportunity fund and eligible to participate in the college opportunity fund program only if the private institution of higher education that the student attends has agreed to participate in the program by establishing a performance contract with the department. The performance contract shall specify the performance goals the institution shall achieve during the period that it operates under the performance contract. The department shall include each participating private institution of higher education and its students who participate in the college opportunity fund program in the student unit reporting data system, in order to enable the students of the participating private institution of higher education to participate in the program. The participating private institution of higher education shall reimburse the department for the actual expenses associated with including the institution in the student unit reporting data system.

(3) The Colorado student loan program, in consultation with the governing boards, shall adopt the necessary policies for the implementation of this part 2, which at a minimum shall include procedures for requesting funds for the program which adhere to commission budget guidelines and the annual budgeting cycle of the executive and legislative branches.

(4) The Colorado student loan program shall direct all state and participating private institutions of higher education to require resident undergraduate students to apply for the program. If a student is classified as an in-state student for tuition purposes at a state institution of higher education and does not apply for the program or is not eligible for the program, the student shall be responsible for paying the student's total in-state tuition amount.



§ 23-18-202. College opportunity fund - appropriations - payment of stipends - reimbursement - report

(1) (a) Beginning with the state fiscal year commencing July 1, 2005, and for each state fiscal year thereafter, the general assembly shall make an annual appropriation, in trust for eligible undergraduate students, to the college opportunity fund, which is hereby established as a trust fund account with the Colorado student loan program. Except as provided in paragraph (c) of this subsection (1), moneys appropriated to the college opportunity fund are for the sole purpose of disbursement on behalf of eligible undergraduate students in accordance with this part 2 and are not for the general operation or any other function of the Colorado student loan program. Any unexpended and unencumbered moneys remaining in the college opportunity fund at the end of a fiscal year are the property of the trust fund and shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(b) (I) The Colorado student loan program shall administer and disburse the funds in the college opportunity fund on behalf of eligible undergraduate students as provided in this part 2. Each institution of higher education may be required to pay an implementation fee and an ongoing disbursement fee, the amounts of which shall be determined by the Colorado student loan program but shall not exceed the actual cost of the implementation and ongoing disbursement; except that the fees may be required only if the department or the federal government takes action, including adopting rules, regulatory changes, or programmatic changes, that negatively affects the financial condition of the Colorado student loan program.

(II) Repealed.

(c) If there are moneys remaining in the college opportunity fund or if there are insufficient moneys in the college opportunity fund after the final census date of the last academic term of each state fiscal year, as determined in accordance with this section, the department may transfer up to ten percent of the annual total governing board appropriation for the institution between the cash spending authority for the governing board to expend stipends received on behalf of eligible undergraduate students and a fee-for-service contract for the governing board entered into pursuant to sections 23-1-109.7, 23-18-303, and 23-18-304 (1).

(2) (a) (I) For the state fiscal year commencing July 1, 2005, and for each state fiscal year thereafter, the commission, in consultation with the governing boards and participating private institutions, shall annually estimate the number of undergraduate full-time equivalent students who are eligible for stipends under this part 2 at each state institution of higher education and each participating private institution of higher education. The commission shall annually report the numbers by February 15 to the governor and to the joint budget committee of the general assembly for inclusion in the annual general appropriations act.

(II) The general assembly reviewed the reporting requirements to the general assembly in subparagraph (I) of this paragraph (a) during the 2008 regular session and continued the requirements.

(b) For the state fiscal year commencing July 1, 2005, and for state fiscal years thereafter, for an eligible undergraduate student attending a state institution of higher education, the specified amount of the stipend per credit hour shall be an amount set annually by the general assembly, which in no case shall exceed the student's total in-state tuition. The value of the per credit hour stipend shall be the same for each eligible undergraduate student, regardless of the state institution of higher education that the student attends. The student shall be responsible for paying the student's share of total in-state tuition, if any. If the student is enrolled in a pathways in technology early college high school pursuant to article 35.3 of title 22, C.R.S., the p-tech school shall be responsible for paying the student's share of total in-state tuition, if any.

(c) Notwithstanding section 24-1-136 (11)(a)(I), the commission shall forward to the general assembly and governor, by November 1 of each year, a list of institutions eligible to receive stipends on behalf of eligible undergraduate students under the program. The commission shall annually request that the general assembly adjust the amount appropriated to the Colorado student loan program for the stipends, which amount may reflect inflation and enrollment growth in the state institutions of higher education.

(d) Beginning with the state fiscal year commencing July 1, 2006, the commission, in consultation with the governing boards and any participating private institutions of higher education, shall review annually the amount of the stipend per credit hour established pursuant to subsection (2)(b) of this section. Following the review, and notwithstanding section 24-1-136 (11)(a)(I), the commission, in consultation with the governing boards and participating private institutions, shall annually make recommendations regarding possible adjustments to the amount of the stipend per credit hour to the governor, and the joint budget committee of the general assembly for consideration in preparing the annual general appropriations act.

(e) An eligible undergraduate student who attends a participating private institution of higher education may receive financial assistance under this part 2 in the amount of fifty percent of the stipend amount.

(3) (a) For the state fiscal year commencing July 1, 2005, and for each state fiscal year thereafter, the general assembly shall appropriate spending authority to each governing board for the funds estimated to be received by an institution, under the direction and control of the governing board, as stipends, consistent with the provisions of section 23-1-104. The spending authority for the stipends estimated to be received shall be calculated by multiplying the amount of the applicable per-credit-hour stipend by the number of eligible student credit hours that are estimated to be attributable to each state institution of higher education under the direction and control of the governing board.

(b) (I) The tuition increases from which the general assembly derived the total cash spending authority for each governing board shall be noted in a footnote in the annual general appropriations act.

(II) Repealed.

(c) Repealed.

(4) (a) Regardless of when an institution receives moneys in the form of a stipend on behalf of a student, or if the stipend amount is reduced by the general assembly, a state institution of higher education shall not increase the student's share of in-state tuition to make up for an actual or effective reduction during the same fiscal year in the stipend amount from which the total in-state tuition amount was calculated or for issues relating to the timing of stipend payments.

(b) If moneys in the college opportunity fund in any fiscal year are not sufficient to pay the rate per credit hour established pursuant to paragraph (b) of subsection (2) of this section, then the Colorado student loan program shall reduce the amount of the stipend per credit hour for all students to match the available funds, subject to joint budget committee approval. This paragraph (b) shall not be construed to limit the department's ability to request an adjustment to, or the general assembly's ability to adjust, the amount of the stipend during the budget process.

(5) (a) (I) After an undergraduate student has applied for the program, been approved for the program, and enrolled in a state or participating private institution of higher education, the institution shall request that the Colorado student loan program make a stipend payment from the college opportunity fund to the institution on behalf of the eligible undergraduate student. A payment by the Colorado student loan program to an institution of higher education from the college opportunity fund shall not be subject to the assessment of a transaction fee pursuant to section 24-36-120, C.R.S. The stipend payment shall be paid to the institution upon receipt by the institution of the eligible undergraduate student's authorization. The amount of the stipend paid on behalf of an eligible undergraduate student shall be applied against the student's total in-state tuition.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (a) to the contrary, an institution, with a student's permission, may apply for the program on the student's behalf using the information in the student's admission application after the student has been enrolled in the institution.

(b) The stipend paid by the Colorado student loan program on behalf of the eligible undergraduate student shall note on the student's receipt of payment from the state or private institution of higher education that the moneys came from the college opportunity fund.

(c) (I) An eligible undergraduate student shall not receive a stipend from the college opportunity fund for more than one hundred forty-five credit hours during the eligible undergraduate student's lifetime; except that:

(A) If an eligible undergraduate student has received stipend payments for one hundred forty-five credit hours and the student has received a bachelor's degree, the eligible undergraduate student is eligible to receive stipend payments for an additional thirty undergraduate credit hours; and

(B) For credit hours initiated on or after July 1, 2006, an eligible undergraduate student may receive stipend payments for basic skills courses, as defined in section 23-1-113 (11)(b), and courses taken pursuant to the "Concurrent Enrollment Programs Act", article 35 of title 22, C.R.S. For a student who enrolls in a course at an institution of higher education pursuant to the "Concurrent Enrollment Programs Act", article 35 of title 22, C.R.S., the student loan division in the department shall record the student's uniquely identifying student number before submitting a stipend payment on behalf of the student. Stipend payments received for the basic skills courses specified in this sub-subparagraph (B) shall not apply to the lifetime limitation of one hundred forty-five credit hours.

(II) For an eligible undergraduate student who is enrolled as a continuing student at a state institution of higher education or a participating private institution of higher education as of July 1, 2005, the commission shall determine the number of credit hours for which the student may receive a stipend from the college opportunity fund, based on the number of credit hours the eligible undergraduate student has earned.

(III) For an eligible undergraduate student who has completed one or more college courses while enrolled in high school pursuant to the "Concurrent Enrollment Programs Act", article 35 of title 22, C.R.S., or while designated by the department of education as an ASCENT program participant pursuant to section 22-35-108, C.R.S., or while enrolled in a pathways in technology early college high school pursuant to article 35.3 of title 22, C.R.S., all college-level credit hours earned by the student while so enrolled count against the lifetime limitation described in subparagraph (I) of this paragraph (c); except that credit hours earned from enrollment in a basic skills course, as defined in section 23-1-113 (11)(b), shall not count against the lifetime limitation.

(d) (I) An eligible undergraduate student and an institution of higher education shall not receive the payment of a stipend on behalf of an eligible undergraduate student for:

(A) to (C) Repealed.

(D) International baccalaureate courses;

(E) Advanced placement courses;

(F) Off-campus, extended campus, or continuing education classes that are not supported by state general fund money, except as approved by the commission, and, on or after July 1, 2007, except for classes or programs offered by an institution of higher education that an eligible undergraduate student who is a member of the armed forces or a dependent of a member of the armed forces attends for credit on a military base; or

(G) Classes offered by an institution of higher education that was established after July 1, 2007.

(II) and (III) Repealed.

(e) Notwithstanding the lifetime-credit-hour limitation established pursuant to paragraph (c) of this subsection (5), an eligible undergraduate student may apply to the commission for a waiver of the limitation. The commission may grant a waiver of the lifetime-credit-hour limitation if it finds:

(I) That extenuating circumstances exist related to the student's health or physical ability to complete the degree program within the lifetime-credit-hour limit;

(II) That the degree program, as approved by the commission, requires more than one hundred twenty hours to complete;

(III) That, while the eligible undergraduate student was enrolled in a specific degree program, the commission approved and the institution implemented an alteration of degree requirements or standards for the specific degree; or

(IV) That requiring the eligible undergraduate student to pay the full amount of total in-state tuition for credit hours that exceed the limitation would cause a substantial economic hardship on the student and the student's family.

(f) Notwithstanding the lifetime-credit-hour limitation established pursuant to paragraph (c) of this subsection (5) and in addition to the provisions of paragraph (e) of this subsection (5), a state institution of higher education may annually grant a one-year waiver of the lifetime-credit-hour limitation for up to five percent of the eligible undergraduate students enrolled in the state institution of higher education. In granting the waivers under this paragraph (f), the state institution of higher education shall, upon request, grant a waiver to an eligible undergraduate student for courses taken pursuant to the "Concurrent Enrollment Programs Act", article 35 of title 22, C.R.S., or for courses taken while enrolled in a pathways in technology early college high school pursuant to article 35.3 of title 22, C.R.S. For any remaining portion of the institution's five percent of eligible undergraduate students who may receive waivers, the institution shall give priority to students who are seeking job retraining.

(6) If an eligible undergraduate student enrolls in a class for which the state or participating private institution of higher education receives a stipend payment pursuant to subsection (5) of this section and the eligible undergraduate student subsequently withdraws from the class on or prior to the final date on which the institution permits a student to withdraw without the payment of any amount of tuition, the institution shall reimburse the college opportunity fund for the proportional amount of the stipend received that conforms to the governing board's refund policy for the class from which the student withdrew. The credits for which the stipend is refunded shall not count against the eligible undergraduate student's lifetime-credit-hour limitation established pursuant to paragraph (c) of subsection (5) of this section.

(7) It is the intent of the general assembly that the amount of a stipend received by a state institution of higher education on behalf of an eligible undergraduate student pursuant to this part 2 shall not constitute a grant from the state of Colorado pursuant to section 20 (2)(d) of article X of the state constitution.

(8) It is the intent of the general assembly that nothing in this article preclude the general assembly at a future time from including a local district college that is part of a local college district organized pursuant to article 71 of this title in the college opportunity fund program.

(9) It is the intent of the general assembly that the college opportunity fund and fee-for-service contracts authorized pursuant to section 23-18-303 be fully funded for enrollment growth.



§ 23-18-203. College opportunity fund - data retention

(1) The commission, in cooperation with the state and participating private institutions of higher education, shall maintain a record of the number of credit hours for which each eligible undergraduate student receives a stipend from the college opportunity fund. The commission shall also maintain any confidential information concerning eligible undergraduate students participating in the program.

(2) The commission, in consultation with the governing boards, shall determine by policy when to forward to each state and participating private institution of higher education a report on the number of credit hours accumulated by each eligible undergraduate student against the lifetime-credit-hour limitation established pursuant to section 23-18-202 (5)(c). Each institution shall make the information on the number of credit hours accumulated against the limitations available to the student upon request.



§ 23-18-204. College opportunity fund - advertisement - disclosure

If an institution of higher education advertises, in the form of direct mail, print, radio, television, or via the internet, a student's ability to receive a stipend from the college opportunity fund, the institution of higher education shall include in the advertisement the total cost of attending the institution, including a student's total tuition cost plus applicable fees.



§ 23-18-205. College opportunity fund - information - notification

(1) It is the intent of the general assembly that the department and the commission inform students beginning in the eighth grade of the state's financial commitment to students to assist them in continuing their education by attending college and of the additional financial resources that may be available to the students in order to further their education.

(2) (a) The commission shall work with the department of education to notify annually eighth-grade students of the state's contribution to the college opportunity fund on behalf of resident students and the manner in which the students may receive additional information regarding financial resources for higher education including but not limited to the amount of the stipend and a student's ability to use specific websites to explore financial and academic options for preparing to enter college.

(b) The Colorado student loan program shall include information regarding the college opportunity fund on an internet website to assist students in planning financially and academically to attend an institution of higher education in Colorado including but not limited to the current value of the stipend.

(3) On and after July 1, 2005, if the department and the commission advertise and publicize a specific stipend dollar amount, the dollar amount may not exceed the amount most recently set by the joint budget committee or adopted by the general assembly, and the advertisement or publication materials shall note that the stipend amount is subject to change by the general assembly.



§ 23-18-206. College opportunity fund - directive

The Colorado student loan program and the state treasurer, in consultation with the governing boards, shall cooperatively establish a disbursement schedule for stipends awarded pursuant to this part 2.



§ 23-18-207. College opportunity fund - legislative declaration - commission report

(1) The general assembly finds that:

(a) No other state has tried to change the funding of institutions of higher education from the institution to the student as provided for in this part 2;

(b) Because this part 2 creates a new and untried program, it is anticipated that during the early years of its implementation, there may be some unanticipated effects requiring additional statutory changes.

(2) (a) Beginning July 1, 2006, and continuing through July 1, 2009, the commission shall submit to the education committees of the senate and house of representatives and to the joint budget committee of the general assembly annual reports on the status of the program established pursuant to this part 2. The annual reports may include, but are not limited to, recommended statutory changes.

(b) On or before July 1, 2010, the commission shall submit a final report to the education committees of the senate and house of representatives and to the joint budget committee of the general assembly on the implementation of the program established pursuant to this part 2.



§ 23-18-208. Advance - cash-flow management

Notwithstanding any provision of section 24-75-203 (1), C.R.S., to the contrary, the Colorado student loan program may authorize and, upon such authorization, the state treasurer shall make an advance without interest from the college opportunity fund to a governing board to assist the governing board in managing its cash flow. An advance made pursuant to this section shall be repaid within the same state fiscal year in which the advance is made.






Part 3 - Higher Education Funding

§ 23-18-301. Legislative declaration

(1) The general assembly finds and declares that:

(a) Higher education is an economic engine for Colorado, helps to create an informed citizenry, and contributes significantly to Colorado's superior quality of life;

(b) In order to ensure the state's ongoing social, cultural, and economic vibrancy, funding for higher education should be based on the needs of the state, the people of Colorado, and the students;

(c) Colorado currently ranks third in the United States in the percentage of its citizens between the ages of twenty-five and sixty-four with a college degree, largely due to the migration of college-educated adults from other states and countries;

(d) In order to ensure that Colorado students have access to a postsecondary education that will allow them to compete for jobs in Colorado's increasingly high-tech economy and the global economy, it is essential that Colorado make wise use of its investment in higher education to increase the number of Coloradans who have earned a high-quality postsecondary credential;

(e) It is important that the state of Colorado ensures that all Coloradans have access to affordable higher education, regardless of income, race, gender, age, or academic preparation, and that higher education services are available in all geographic areas of the state, including rural areas, historically underserved areas, and areas with low educational attainment;

(f) In particular, it is critical that the rate of postsecondary participation by low-income Coloradans and minorities, who are currently under-represented, be increased at Colorado's institutions of higher education; and

(g) Colorado's limited state resources must be used in a way that provides incentives for state institutions of higher education to achieve the policy goals adopted by the general assembly and the Colorado commission on higher education.

(2) The general assembly further finds and declares that:

(a) In order for the general assembly to perform its duty to exercise oversight and ensure that tax dollars are being used to achieve stated policy goals, higher education must be funded in a manner that is transparent and understandable;

(b) These goals can be accomplished by the general assembly establishing performance metrics that are consistent and predictable but that may be amended, as appropriate, to reflect the changing goals of the state and of institutions;

(c) With a consistent and predictable funding model for higher education, state institutions of higher education will be able to engage in long-term financial planning that will benefit students through more predictable tuition and fees; and

(d) If higher education is funded in a manner that is transparent and understandable, Coloradans, and especially Colorado taxpayers, will more easily understand the benefit realized from Colorado's investment in its higher education system.



§ 23-18-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Applicable fiscal year" or "applicable state fiscal year" means the state fiscal year that commences July 1 after the conclusion of the regular legislative session. For example, during the 2015 regular legislative session, the "applicable fiscal year" means the 2015-16 fiscal year.

(1.5) "Area technical college" has the same meaning as provided in section 23-60-103 (1).

(2) "Commission" means the Colorado commission on higher education established pursuant to section 23-1-102.

(3) "Community college" means a community and technical college described in section 23-60-205 that is governed by the state board for community colleges and occupational education or the board of trustees for Colorado Mesa university.

(4) "Department" means the Colorado department of higher education established pursuant to section 24-1-114, C.R.S.

(5) "Local district college" means a local district college operating pursuant to article 71 of this title.

(6) "Master plan" means the master plan created pursuant to section 23-1-108.

(7) "Pell-eligible student" means an undergraduate student who qualifies for the federal Pell grant or for a grant through a successor program.

(7.5) "Preceding fiscal year" or "preceding state fiscal year" means the state fiscal year that ends immediately before the "applicable fiscal year". For example, during the 2015 regular legislative session, the "preceding fiscal year" means the 2014-15 fiscal year.

(8) "State institution of higher education" or "institution" has the same meaning as defined in section 23-18-102 (10).

(9) "Total governing board appropriation":

(a) For the "applicable fiscal year" or "applicable state fiscal year", has the same meaning as the "total state appropriation" for the "applicable fiscal year", as defined in subsection (10)(a) of this section, as applied to a governing board.

(b) For the "preceding fiscal year" or "preceding state fiscal year", has the same meaning as the "total state appropriation" for the "preceding fiscal year", as defined in subsection (10)(b) of this section, as applied to a governing board.

(10) "Total state appropriation" means:

(a) For the "preceding fiscal year" or "preceding state fiscal year", the sum of:

(I) The total amount appropriated in the annual general appropriations act for the preceding fiscal year to the governing boards of the state institutions of higher education for fee-for-service contracts determined pursuant to section 23-18-303 and the amount of the appropriation to the college opportunity fund established in section 23-18-202 for student stipends. This amount is the amount as enacted during the legislative session in which the act was initially adopted, unless otherwise specified in a supplemental appropriations act.

(II) Appropriations pursuant to sections 23-18-202 and 23-18-303 that were included in acts other than the annual general appropriations act for the preceding fiscal year that were enacted during the same legislative session as the annual general appropriations act, unless the act otherwise specifies.

(b) For the "applicable fiscal year" or "applicable state fiscal year", the total amount appropriated in the annual general appropriations act for the fiscal year to the governing boards of the state institutions of higher education for fee-for-service contracts determined pursuant to section 23-18-303 and the amount of the appropriation to the college opportunity fund established in section 23-18-202 for student stipends. This amount includes only the amounts enacted in the annual general appropriations act as initially enacted, unless a supplemental appropriations act or another act otherwise specifies. The total state appropriation for the applicable fiscal year excludes any out-year costs or savings from legislation adopted in previous years that the general assembly determines were not accounted for in the preceding fiscal year's appropriations.



§ 23-18-303. Fee-for-service contracts - authorization - definitions

(1) For the 2015-16 state fiscal year and each fiscal year thereafter, the governing board of a state institution of higher education may annually negotiate a fee-for-service contract with the department for the delivery of higher education services by the institution for the benefit of the state and its residents. Specialty education programs, area technical colleges, and local district colleges are funded pursuant to the provisions of section 23-18-304.

(2) Each fee-for-service contract must include institutional role and mission funding as described in subsection (3) of this section and institutional performance funding as described in subsection (4) of this section. It is the intent of the general assembly that the components of the fee-for-service contracts developed by the commission be fairly balanced between role and mission factors and performance metrics.

(3) Role and mission funding. The institutional role and mission component of the fee-for-service contract is based on the following factors, as determined by the commission pursuant to section 23-18-306:

(a) Institutional mission. Role and mission funding must include an amount for each governing board to offset the costs incurred in providing undergraduate programs at each institution. In establishing the components of this factor, the commission shall include, at a minimum:

(I) The selectivity of the institution;

(II) The number of campuses of the institution;

(III) The rural or urban location of the institution;

(IV) Low student enrollment at an institution or a campus of an institution that affects the ability of the institution or campus to meet operational costs;

(V) Undergraduate or certificate programs that have a high cost per student; and

(VI) Whether the institution conducts research.

(b) Support services for Pell-eligible, first-generation, and underserved undergraduate students. Role and mission funding must include an amount for each governing board to offset the costs incurred in providing additional support services to Pell-eligible undergraduate students enrolled in the institution. The amount of funding for support services for each Pell-eligible undergraduate student enrolled in the institution must be at least equal to ten percent of the amount of the college opportunity fund stipend, as set by the general assembly pursuant to section 23-18-202, for the applicable state fiscal year. The commission may include an amount for each governing board to offset the costs incurred in providing support services to first-generation undergraduate students enrolled in the institution after the commission establishes, in consultation with the institutions, a consistent definition and data collection method for identifying this student population. The commission may also include an amount for each governing board to offset the costs incurred in providing support services to undergraduate students who are identified as underserved after the commission establishes, in consultation with the institutions, a consistent definition and data collection method for identifying underserved students.

(c) Graduate programs. Role and mission funding must include an amount for each eligible governing board to offset the costs incurred in providing graduate programs at institutions that are authorized to provide graduate programs. In establishing the components of this factor, the commission shall include, at a minimum, an amount for each graduate student enrolled in an institution, which amount shall be based on the subject and level of the graduate program. In determining the amount of funding, the commission shall consider programs that have a high cost per student, including but not limited to programs in the fields of law, business, science, technology, engineering, and mathematics.

(d) Remediation. Role and mission funding must include an amount for each eligible governing board to offset the costs incurred in providing effective basic skills courses for students enrolled at an institution that is authorized to provide basic skills courses and the costs incurred in providing approved supplemental academic instruction pursuant to section 23-1-113 (1.5)(a)(II). In establishing the components of this factor, the commission shall determine how to measure successful remediation, which measure may include a student's successful completion of a first-level college course in the area of remediation, including English or math. The commission may also include components relating to the speed of a student's remediation and the cost of remediation to the student.

(e) Additional role and mission factors. The commission may establish up to two additional factors relating to role and mission funding. The factors must be distinguishable from each other and from the factors described in paragraphs (a) to (d) of this subsection (3). The additional factors the commission may consider include, but need not be limited to, institution affordability, cost studies, technology transfer, and provision of career and technical programs.

(4) Performance funding. The institutional performance funding component of the fee-for-service contract is based on the following metrics, as determined by the commission pursuant to section 23-18-306:

(a) Completion. Performance funding must include an amount for each governing board for each certificate or degree awarded by the institution, and, for the governing board of an institution with a community college role and mission, an amount for each community college student who transfers from a community college to another institution after completion of a certain number of credit hours. The commission shall establish the amount awarded for each type of credential based on the subject and level of the credential and, for transfers from community colleges, and the amount awarded and, in consultation with the institutions, the number of credit hours to be completed prior to transfer. The commission shall increase the value of each credential earned by or transfer completed by a Pell-eligible undergraduate student and may increase the value of each credential earned or transfer completed by a first-generation or underserved undergraduate student if the commission implements increased funding for these student populations pursuant to paragraph (b) of subsection (3) of this section.

(b) Retention. Performance funding must include an amount for each governing board based on the number of students enrolled in an institution who make academic progress by completing thirty credit hours, sixty credit hours, or ninety credit hours. In establishing the components of this metric, the commission may include a component related to an increase in the institution's retention rate. A community college that receives a completion incentive for a transferring student is not eligible for a retention bonus for that student in the same year.

(c) Additional performance metrics. The commission may establish up to four additional performance funding metrics that reflect and support the policy goals adopted by the commission in the master plan. The metrics must be distinguishable from each other and from the metrics described in paragraphs (a) and (b) of this subsection (4). The additional performance metrics the commission may consider include, but need not be limited to, workforce placement, closing the achievement gap, limiting student loan debt, and controlling institutional administrative costs.

(5) The board of trustees of the Colorado school of mines may study and recommend to the general assembly a different funding structure, including but not limited to a special purpose authority as defined in section 24-77-102 (15), C.R.S., that strengthens the institution and its specialized educational programs while ensuring academic quality and continued opportunities for resident students who meet the admissions criteria of the institution.

(6) Notwithstanding any provision of this section to the contrary, each fee-for-service contract negotiated pursuant to this section is subject to the provisions of section 23-18-305.

(7) It is the intent of the general assembly that a state institution of higher education that enters into a fee-for-service contract that includes basic skills courses shall not charge a student more per credit hour for a basic skills course than the student would pay per credit hour for a general education course.

(8) (a) Notwithstanding any provision of law to the contrary, an institution may use funding provided pursuant to this section as financial assistance for in-state students to reduce the student's share of in-state tuition, as defined in section 23-18-102.

(b) For an institution that uses funding received pursuant to this section to provide financial assistance for in-state students, "student's share of in-state tuition", for purposes of parts 1 and 2 of this article, has the same meaning as set forth in section 23-18-102, less the amount of any financial assistance awarded to the student pursuant to paragraph (a) of this subsection (8).



§ 23-18-304. Funding for specialty education programs - area technical colleges - local district colleges

(1) (a) (I) For the 2015-16 state fiscal year and each fiscal year thereafter, the board of regents of the university of Colorado may annually negotiate a fee-for-service contract with the department for the delivery of specialty education services provided by the health sciences center campus of the university of Colorado, established pursuant to section 23-20-101. For the 2015-16 state fiscal year and each fiscal year thereafter, the board of governors of the Colorado state university system may annually negotiate fee-for-service contracts with the department for the delivery of specialty education services pursuant to part 3 and parts 5 to 8 of article 31 of this title, and the veterinary medicine program at Colorado state university, established pursuant to section 23-31-101. The amount of each fee-for-service contract negotiated pursuant to this section must be equal to the amount of the fee-for-service contract for the campus, service, or program for the preceding state fiscal year, increased or decreased by a percentage equal to the percentage change in the total state appropriation for the applicable state fiscal year from the total state appropriation for the preceding state fiscal year.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a) to the contrary, the fee-for-service contract for the health sciences center campus of the university of Colorado and the veterinary medicine program at Colorado state university may increase by a percentage that is greater than the percentage change in the total state appropriation for the applicable fiscal year from the total state appropriation for the preceding state fiscal year and may decrease by a percentage that is less than the percentage change in the total state appropriation for the applicable fiscal year from the total state appropriation for the preceding state fiscal year. In determining the amount of the fee-for-service contracts, the department shall take into account the fact that the health sciences center campus at the university of Colorado and the veterinary medicine program at Colorado state university are high-cost, low-enrollment programs.

(b) If, upon the recommendation of the commission and the department, the joint budget committee determines that an educational program that is not included in paragraph (a) of this subsection (1) should receive funding as a specialty education program pursuant to this section, the joint budget committee may introduce legislation that designates the program as a specialty education program funded pursuant to this section.

(c) Specialty education services provided by the health sciences center campus at the university of Colorado as authorized by paragraph (a) of this subsection (1) include care provided by the faculty of the health sciences center campus at the university of Colorado that are eligible for payment pursuant to section 25.5-4-401, C.R.S.

(2) (a) Except as provided in paragraph (b) of this subsection (2), for the 2015-16 state fiscal year and each fiscal year thereafter, the direct grants made to eligible area technical colleges pursuant to part 3 of article 71 of this title for a state fiscal year must be equal to the amount of the grants made in the preceding state fiscal year, increased or decreased by a percentage equal to the percentage change in the total state appropriation for the applicable state fiscal year from the total state appropriation for the preceding state fiscal year.

(b) The commission may recommend as part of its budget request that direct grants to area technical colleges increase by a percentage that is greater than the percentage change in the total state appropriation for the preceding state fiscal year or decrease by a percentage that is less than the percentage change in the total state appropriation for the applicable fiscal year from the total state appropriation for the preceding state fiscal year.

(3) (a) Except as provided in paragraph (b) of this subsection (3), for the 2015-16 state fiscal year and each fiscal year thereafter, the amount of the direct grant made to Colorado mountain college and the amount of the direct grant made to Aims community college, as provided in part 3 of article 71 of this title, for a state fiscal year must be equal to the amount of the direct grant made to each institution in the preceding state fiscal year, increased or decreased by a percentage equal to the percentage change in the total state appropriation for the applicable state fiscal year from the total state appropriation for the preceding state fiscal year.

(b) The commission may recommend as part of its budget request for Colorado mountain college and Aims community college that the direct grant to either or both institutions increase by a percentage that is greater than the percentage change in the total state appropriation for the preceding state fiscal year or decrease by a percentage that is less than the percentage change in the total state appropriation for the applicable fiscal year from the total state appropriation for the preceding state fiscal year.

(c) Colorado mountain college may elect to participate in the funding provisions specified in section 23-18-303 in lieu of the funding provisions specified in paragraphs (a) and (b) of this subsection (3). Colorado mountain college must notify the commission by August 1 of its intention to participate in the funding provisions specified in section 23-18-303 for the following state fiscal year. If Colorado mountain college elects to participate in the funding provisions of section 23-18-303, the department shall apply the funding provisions of section 23-18-303 to Colorado mountain college in the same manner as they are applied to all other institutions, and Colorado mountain college must receive levels of funding that are comparable to the funding received by the governing boards in accordance with the provisions of section 23-18-303.

(4) The governing boards of institutions with specialty education programs, the area technical colleges, the local district colleges, and the commission are encouraged to develop funding models that include specific performance metrics to ensure that these programs and institutions are meeting the policy goals established by the general assembly and adopted by the commission in its master plan.



§ 23-18-305. Total appropriations - adjustments - fiscal emergency - resolution - financial hardship

(1) (a) For the 2015-16 state fiscal year through the 2019-20 state fiscal year, the total governing board appropriation for a governing board for the applicable fiscal year shall not change from the total governing board appropriation for the preceding fiscal year by a percentage that is more than five percentage points less than or five percentage points greater than the percentage change in the total state appropriation from the preceding fiscal year. Notwithstanding any provision of this part 3 to the contrary, the general assembly in the annual general appropriations bill shall adjust the total governing board appropriation for each governing board as necessary to comply with this section.

(b) Beginning with the 2020-21 state fiscal year, in any fiscal year that the department determines that it is appropriate to adjust total governing board appropriations as provided in paragraph (a) of this subsection (1), the department may recommend that the joint budget committee adjust the total governing board appropriations for each governing board as necessary to comply with the provisions of paragraph (a) of this subsection (1).

(2) (a) Except as provided in paragraph (b) of this subsection (2), for the 2015-16 state fiscal year and each fiscal year thereafter, the total annual appropriation in trust for eligible undergraduate students to the college opportunity fund pursuant to section 23-18-202 must be an amount equal to at least fifty-two and five-tenths percent of the total state appropriation for the applicable state fiscal year; except that the percentage may be less than fifty-two and five-tenths percent as a result of adjustments for actual enrollment made pursuant to section 23-18-202 (1)(c).

(b) (I) If, due to an economic downturn, the department and the commission determine that complying with the college opportunity fund stipend allocation requirement set forth in paragraph (a) of this subsection (2) results in an undue burden to the institutions, the department may submit an additional budget request that does not comply with the college opportunity fund stipend allocation requirement. To approve the department's budget request waiving the college opportunity fund stipend allocation requirement, the general assembly must adopt a joint resolution by simple majority in both chambers that declares a fiscal emergency.

(II) The college opportunity fund stipend allocation requirement set forth in paragraph (a) of this subsection (2) does not apply in any state fiscal year for which the revenue estimate prepared by the legislative council staff in March of the fiscal year prior to the next fiscal year indicates that there are excess state revenues of at least fifty million dollars that are required to be refunded pursuant to section 20 of article X of the state constitution.

(3) If after applying the college opportunity fund stipend allocation requirement set forth in paragraph (a) of subsection (2) of this section and the fee-for-service provisions of section 23-18-303 the department determines that this has resulted in financial instability for and the potential closure of an institution, the department may recommend to the joint budget committee that the institution be treated as a specialty education program pursuant to the provisions of section 23-18-304. The joint budget committee may introduce legislation designating the institution as a specialty education program subject to the provisions of section 23-18-304 and exempting the institution from any provisions of this part 3 for a specified period of time. An institution that receives an exemption pursuant to this subsection (3) shall, in consultation with the department and the commission, submit a plan for achieving financial stability to the joint budget committee and to the education committees of the house of representatives and of the senate, or any successor committees.

(4) Repealed.



§ 23-18-306. Duties and powers of the commission - department - role and mission factors and performance metrics - consultation with interested parties - facilitator - legislative declaration

(1) As used in this section, "interested parties" includes but is not limited to the governing boards of institutions, institution administrators, higher education advocates, students, faculty, nonprofit education organizations, and members of the business community.

(2) (a) Pursuant to section 23-18-303, no later than January 1, 2015, the commission shall determine, in consultation with interested parties, the role and mission factors and performance funding metrics for fee-for-service contracts entered into pursuant to section 23-18-303. The commission shall establish the components of each factor relating to role and mission funding, including the weight associated with each factor, and the components of each performance metric relating to performance funding, including the components of each metric and the weight associated with each metric.

(b) The commission shall determine, and the department shall apply and implement, each role and mission factor and performance funding metric pursuant to the following guidelines:

(I) Each role and mission factor and performance funding metric must be tied to the policy goals established by the general assembly and by the commission in its master plan;

(II) Each role and mission factor and performance funding metric must be transparent and measurable;

(III) Each role and mission factor may be applied differently to institutions, but to the extent possible, similar institutions must be treated similarly; and

(IV) Each performance funding metric must be applied uniformly to all governing boards. For example, the performance funding metric for retention must be measured and applied to a community college in the same manner that it is measured and applied to a four-year institution.

(3) (a) From May 2014 through December 2014, the commission shall convene a series of meetings with interested parties to develop the role and mission factors and performance funding metrics for fee-for-service contracts pursuant to subsection (2) of this section.

(b) The commission shall retain a facilitator to attend meetings and facilitate the work of the commission. The department shall provide any additional necessary staff support to the commission.

(c) The commission may organize its work in the manner it chooses, including convening committees of interested persons to focus on specific role and mission factors or performance funding metrics.

(d) After determining the initial role and mission factors and performance funding metrics and the weights assigned to each factor or metric, the commission may continue to meet with interested parties to review the implementation of the fee-for-service model and to make recommendations to the joint budget committee and to the education committees of the house of representatives and the senate concerning changes to the fee-for-service model or other provisions of this part 3.

(4) Because the implementation of this part 3 may have unanticipated results, on July 1, 2016, and each July 1 thereafter through July 1, 2020, the commission shall submit a written report to the joint budget committee and to the education committees of the house of representatives and the senate concerning the status of the implementation of this part 3 and may recommend changes to the provisions of this part 3.

(5) The general assembly finds and declares that it is vital that Colorado's higher education system is accessible and affordable for all Coloradans. The institutions' tuition policies are an important component of ensuring both the affordability and sustainability of Colorado's higher education system. With the expiration of tuition policies implemented pursuant to recent legislation, it is imperative that the commission and the governing boards of state institutions of higher education, as well as other interested parties, work cooperatively to structure an ongoing tuition policy for the state. Therefore, by November 1, 2015, the commission shall submit to the joint budget committee and to the education committees of the house of representatives and the senate tuition policies that ensure both accessible and affordable higher education for Colorado's residents. The tuition policies must also reflect the level of state funding for institutions and the need of each institution to enhance the quality of educational programs and offerings and strengthen the financial position of the institution. The commission shall develop the tuition policy recommendations in consultation with the governing boards of the institutions and other interested parties using an inclusive and transparent process.

(6) The commission shall adopt any policies or procedures necessary for the uniform application and implementation of this part 3.

(7) The department shall comply with the requirements of this part 3 in submitting its budget request pursuant to the budget procedures specified in part 3 of article 37 of title 24, C.R.S.



§ 23-18-307. Budget provisions - reporting

(1) As part of the department's 2014 presentation to the legislative committees of reference pursuant to section 2-7-203, C.R.S., the department shall report its progress in implementing this part 3 and shall provide a draft of the factors and metrics, with their weights, that the commission is considering pursuant to section 23-18-306.

(2) (a) By November 1, 2014, the department and the commission shall submit a budget request that includes the total amount of funding requested for higher education for the 2015-16 state fiscal year and a draft of the factors and metrics, with their weights, that the commission is considering pursuant to section 23-18-306 but that does not include the specific allocation to each governing board.

(b) By January 15, 2015, the department and the commission shall submit an updated budget request that includes:

(I) A detailed description of the fee-for-service contract role and mission funding factors and the performance funding metrics and the values assigned to each factor and metric; and

(II) The fee-for-service contract provisions of section 23-18-303 as applied to each institution, including details of the funding requested for each institution for each role and mission funding factor and each performance funding metric.

(3) For the 2016-17 state fiscal year and each fiscal year thereafter, the department and the commission shall submit a budget request by November 1 of each year that includes:

(a) A detailed description of the fee-for-service contract role and mission funding factors and the performance funding metrics and the values assigned to each factor and metric; and

(b) The fee-for-service contract provisions of section 23-18-303 as applied to each institution, including details of the funding requested for each institution for each role and mission funding factor and each performance funding metric.

(4) In developing the annual general appropriations bill, the joint budget committee shall follow the provisions of section 23-18-303 in calculating the amounts of fee-for-service contracts, including the role and mission funding factors and performance funding metrics as determined by the commission, but may apply different weights to the factors and metrics than the values determined by the commission. If the joint budget committee alters the value of a factor or metric, the new value shall be applied to the determination of all fee-for-service contracts pursuant to section 23-18-303.



§ 23-18-308. Fee-for-service contracts - limited purpose

(1) Subject to available appropriations, the department shall enter into a fee-for-service contract for the following purpose:

(a) The creation of career pathways for students pursuant to sections 23-60-109 and 24-46.3-104, C.R.S; and

(b) The inclusive higher education pilot program pursuant to section 23-75-104.

(2) Notwithstanding any provision of this part 3 to the contrary, the amount of a fee-for-service contract entered into pursuant to this section is not included in the calculation of "total state appropriation" or "total governing board appropriation" made pursuant to this part 3.









Article 19 - Nursing Faculty Fellowship Program



Article 19.3 - Prosecution Fellowship Program

§ 23-19.3-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Committee" means the prosecution fellowship committee established in section 23-19.3-102 (2).

(2) "Department" means the Colorado department of higher education.

(3) "Program" means the prosecution fellowship program created pursuant to section 23-19.3-102 (1).



§ 23-19.3-102. Prosecution fellowship program - creation - committee - administration - conditions

(1) (a) There is created the prosecution fellowship program in the department to provide moneys to the Colorado district attorneys' council to fund fellowships for persons who have recently graduated from a law school in Colorado and allow them to pursue careers as prosecutors in rural Colorado. The general assembly may appropriate moneys to the department for distribution to the Colorado district attorneys' council to implement the provisions of this article.

(b) The program will match law school graduates for one-year fellowships with rural district attorneys' offices throughout Colorado. The initial fellowships will be awarded in fiscal year 2015-16. The program may fund the salary and benefits for up to six fellows each year. The fellows are independent contractors and not employees of the Colorado district attorneys' council. The program is limited to law school graduates from the university of Colorado school of law and the university of Denver Sturm college of law. Each law school shall contribute an equal amount toward twenty percent of the cost of the fellowship salaries if the school wants its students to be considered for the fellowship program.

(c) The program must provide the fellows with a five-day training practicum. The Colorado district attorneys' council shall develop and present the practicum.

(2) (a) There is created the prosecution fellowship committee, which shall select the recipients of the fellowships and the fellowship locations. The committee is comprised of seven members, which include:

(I) The executive director of the Colorado district attorneys' council, who shall serve as the chair of the committee;

(II) The dean of the university of Colorado school of law;

(III) The dean of the university of Denver Sturm college of law; and

(IV) Four elected district attorneys or their designees appointed by the executive director of the Colorado district attorneys' council.

(b) The committee shall develop a fellow and district attorneys' offices application process and determine the selection criteria for fellows and district attorneys' office locations.

(c) The committee shall meet at least once a year, and the meeting shall be set by the chair of the committee.

(d) The members of the committee shall serve without compensation.

(e) The committee shall review applications received by the program, select up to six fellows for the particular fiscal year plus any back-up candidates as determined necessary by the committee, and select up to six district attorneys' office locations for placement of fellows each year. After selecting the fellows and the district attorneys' office locations, the committee shall match the fellows with a particular district attorney's office.

(3) In the event that the fellow who is receiving a fellowship leaves the position, the Colorado district attorneys' council shall allocate any remaining awarded program moneys to funding a new fellow, if the position is filled immediately, or to fund another fellowship. If the position is not filled immediately or another vacant position does not exist, the Colorado district attorneys' council shall return any unexpended program moneys to the department.

(4) By January 1, 2019, the Colorado district attorneys' council shall provide a report to the house of representatives and senate judiciary committees, or their successor committees, regarding the prosecution fellowship program. The report must include the following information regarding the placement of the fellows:

(a) For each fellow placed, whether the fellow obtained deputy district employment with the office where he or she was placed, with a different rural district attorney's office, or an urban district attorney's office;

(b) A quantification of the decrease in workload for the deputy district attorneys by having the fellow placed in the particular rural district attorney's office;

(c) Prosecutorial innovations and office improvements in the rural district attorneys' offices as the result of hosting fellows; and

(d) Any other information regarding the efficacy of the fellowship program.






Article 19.5 - Colorado Higher Education Student Suicide Prevention Act

§ 23-19. 5-101 to 23-19.5-105. (Repealed)

(2) Section 23-19.5-105 (2) provided for the repeal of this article, effective July 1, 2010. (See L. 2006, p. 1621.)






Article 19.7 - Higher Education Competitive Research Authority

§ 23-19.7-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) During the peer review process for awarding federally sponsored research projects, the federal government often requires project applicants to provide state matching moneys or gives preference to applicants that demonstrate an ability to provide such moneys.

(b) Colorado, unlike many other states, does not have a dedicated source of matching moneys for federally sponsored research projects.

(c) Federal requirements and preferences for state matching moneys disadvantage Colorado public universities when competing against universities in other states that can access dedicated sources of state matching moneys.

(d) It is therefore necessary and appropriate for the state to provide a dedicated source of matching moneys that will allow Colorado public universities to compete on equal footing with out-of-state universities when applying for federally sponsored research projects and to create an authority to oversee the use of the matching moneys.



§ 23-19.7-102. Higher education competitive research authority - creation - board of directors

(1) The higher education competitive research authority, referred to in this article as the "authority", is hereby created as a body corporate and a political subdivision of the state. The authority shall not be an agency of state government and, except as otherwise provided in this article, shall not be subject to administrative direction by any department, commission, board, bureau, or agency of the state.

(2) The powers of the authority shall be vested in a board of directors, referred to in this article as the "board". The board shall consist of one member appointed by the governor with the consent of the senate and the following four ex officio members: The president of the university of Colorado, the president of Colorado state university, the president of the Colorado school of mines, and the president of the university of northern Colorado. The term of the appointed member of the board shall be four years, and the appointed member shall be eligible for reappointment. The appointed member shall hold office until a successor has been appointed and the senate has confirmed the appointment. A vacancy in the seat of the appointed board member occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only. The appointed member may be removed from office by the governor for cause, after a public hearing, and may be suspended by the governor pending the completion of the hearing.

(3) The members of the board shall elect a chair and a vice-chair. The members of the board shall also elect a secretary and a treasurer, who need not be members of the board, and may elect the same person to serve as both secretary and treasurer. The powers of the board may be vested in the officers from time to time. Three members of the board shall constitute a quorum. A vacancy in the membership of the board shall not impair the right of a quorum of the members to exercise all powers and perform all duties of the board pursuant to section 23-19.7-103.

(4) Each member of the board not otherwise in full-time employment of the state shall receive per diem compensation in the amount of fifty dollars for each day actually and necessarily spent in the discharge of official duties, and all members shall receive traveling and other necessary expenses actually incurred in the performance of official duties.



§ 23-19.7-103. Higher education competitive research authority - powers and duties

(1) Except as otherwise limited by this article, the authority, acting through the board, has the power:

(a) To have the duties, privileges, immunities, rights, liabilities, and disabilities of a body corporate and political subdivision of the state;

(b) To sue and be sued;

(c) To have an official seal and to alter the same at the board's pleasure;

(d) To make and alter bylaws for its organization and internal management and for the conduct of its affairs and business;

(e) To maintain an office at such place or places within the state as it may determine;

(f) To acquire, hold, use, and dispose of its moneys;

(g) To make and enter into all contracts, leases, and agreements that are necessary or incidental to the performance of its duties and the exercise of its powers under this article;

(h) To deposit any moneys of the authority in any banking institution within or outside the state;

(i) To fix the time and place or places at which its regular and special meetings are to be held;

(j) To accept gifts, grants, and donations; and

(k) To do all things necessary or convenient to carry out its purposes and exercise the powers granted in this article.

(2) The authority shall direct the allocation of moneys in the innovative higher education research fund created in section 23-19.7-104 to the extent required, as determined by the board, to provide matching funds for one or more proposals of public institutions of higher education in Colorado for federal research funding.

(3) Notwithstanding the provisions of section 24-1-136 (11)(a)(I), C.R.S., on or before March 1, 2008, and on or before March 1 of each year thereafter, the authority shall submit a report to the education committees of the house of representatives and the senate, or any successor committees, that describes the research projects that received funding under this article during the preceding calendar year. At a minimum, the report shall specify the following information with regard to each project:

(a) A description of the project, the principal persons or entities involved in the project, and the amount of funding allocated to each principal person or entity;

(b) The manner in which each principal person or entity applied the funding in connection with the project; and

(c) The results achieved by the project.



§ 23-19.7-104. Innovative higher education research fund - funding

(1) There is hereby created in the state treasury the innovative higher education research fund, which shall consist of:

(a) Repealed.

(b) Any moneys that the general assembly may appropriate to the research fund;

(c) Any moneys received pursuant to section 23-19.7-103 (1)(j);

(d) Any moneys transferred pursuant to section 12-47.1-701 (2), C.R.S.; and

(e) All income and interest derived from the deposit and investment of moneys in the research fund.

(2) Moneys in the research fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of this article. Unexpended and unencumbered moneys remaining in the research fund at the end of any fiscal year shall remain in the research fund and shall not be credited or transferred to the general fund or any other fund.






Article 19.9 - Higher Education Federal Mineral Lease Revenues and Higher Education Maintenance and Reserve Funds

§ 23-19.9-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Federal mineral lease revenues" means all moneys, including any interest or income derived therefrom, payable to the state on or after July 1, 2008, pursuant to the provisions of the federal "Mineral Lands Leasing Act" of February 25, 1920, as amended.

(2) Repealed.

(3) "Revenues fund" means the higher education federal mineral lease revenues fund created in section 23-19.9-102 (1)(a).



§ 23-19.9-102. Higher education federal mineral lease revenues fund - higher education maintenance and reserve fund - creation - sources of revenues - use

(1) (a) The higher education federal mineral lease revenues fund is hereby created in the state treasury. For the 2008-09 fiscal year and for each succeeding fiscal year through the quarterly transfer for the quarter commencing on October 1 of the 2015-16 fiscal year, the lesser of the first fifty million dollars of the total amount of moneys required to be transferred to the revenues fund and the maintenance and reserve fund pursuant to section 34-63-102 (5.5), C.R.S., or all of such moneys shall be transferred to the revenues fund and the remainder of such moneys shall be transferred to the maintenance and reserve fund. For the quarterly transfers for the quarters commencing on January 1, 2016, and April 1, 2016, for the 2016-17 fiscal year and for each fiscal year thereafter, money shall be transferred to the revenues fund as required by section 34-63-102 (5.5), C.R.S. Interest and income derived from the deposit and investment of the revenues fund shall remain in the revenues fund and shall not be transferred to the general fund or any other fund at the end of any fiscal year. The state treasurer may invest the revenues fund in any investment in which the board of trustees of the public employees' retirement association may invest the funds of the association pursuant to section 24-51-206, C.R.S.

(a.5) On April 14, 2016, the treasurer shall transfer all money in the maintenance and reserve fund to the revenues fund.

(b) The general assembly may annually appropriate moneys in the revenues fund to the department of higher education for transfer to the state treasurer to directly pay for or pay the costs of financing capital construction projects at state-supported institutions of higher education that are included on a prioritized list of such projects specified in a joint resolution that has taken effect in accordance with section 39 of article V of the state constitution after being sponsored by the joint budget committee of the general assembly, approved by the general assembly, and presented to the governor pursuant to section 23-1-106.3 (1)(b), enacted by Senate Bill 08-233, enacted at the second regular session of the sixty-sixth general assembly. Money transferred to the treasurer is continuously appropriated to the treasurer for the purpose of making payments related to the capital construction projects. The general assembly may also appropriate moneys in the revenues fund to the department of education for distribution by the department, or any board or division within the department that the department may designate, to school districts for capital construction projects at area technical colleges, as defined in section 23-60-103 (1). In making such appropriations, the general assembly shall give priority consideration to capital construction projects at state-supported institutions of higher education that are located in communities that are substantially impacted by energy production or conversion activities, and the department, or any board or division within the department designated to distribute moneys appropriated to the department pursuant to this paragraph (b), shall give priority consideration to capital construction projects at area technical colleges that are located in such communities. Only capital construction projects that will be used exclusively or primarily for academic purposes shall be eligible for funding pursuant to this paragraph (b).

(c) Notwithstanding any other provision of this subsection (1) to the contrary, on May 5, 2010, the state treasurer shall deduct seven hundred fifty thousand dollars from the revenues fund and transfer such sum to the general fund.

(d) Notwithstanding any other provision of this subsection (1) to the contrary, on July 1, 2010, the state treasurer shall deduct seven million dollars from the revenues fund and transfer such sum to the general fund.

(2) Repealed.






Article 20 - University of Colorado

Part 1 - University of Colorado

§ 23-20-101. University of Colorado - role and mission - all campuses

(1) The role and mission of the several campuses of the university of Colorado shall be as follows:

(a) The Boulder campus of the university of Colorado shall be a comprehensive graduate research university with selective admission standards. The Boulder campus of the university of Colorado shall offer a comprehensive array of undergraduate, master's, and doctoral degree programs. The Boulder campus of the university of Colorado has exclusive authority to offer graduate programs in law. The Colorado commission on higher education, in consultation with the board of regents, shall designate those graduate level programs that are the primary responsibility of the Boulder campus of the university of Colorado. The university has the responsibility to provide on a statewide basis, utilizing when possible and appropriate the faculty and facilities of other educational institutions, those graduate level programs. The commission shall include in its funding recommendations a level of general fund support for these programs.

(b) The Denver campus of the university of Colorado shall be an urban comprehensive undergraduate and graduate research university with selective admission standards. The Denver campus shall offer baccalaureate, master's, and a limited number of doctoral degree programs, emphasizing those that serve the needs of the Denver metropolitan area. The Denver campus has statewide authority to offer graduate programs in public administration and exclusive authority in architecture and planning.

(c) The Colorado Springs campus of the university of Colorado shall be a comprehensive baccalaureate and specialized graduate research university with selective admission standards. The Colorado Springs campus shall offer liberal arts and sciences, business, engineering, health sciences, and teacher preparation undergraduate degree programs, and a selected number of master's and doctoral degree programs.

(d) The health sciences center campus of the university of Colorado shall offer specialized baccalaureate, first-professional, master's, and doctoral degree programs in health-related disciplines and professions. It shall be affiliated with the university of Colorado hospital and other health care facilities that offer settings for education, clinical practice, and basic and applied research. It shall have exclusive authority in medicine, dentistry, pharmacy, and physical therapy.



§ 23-20-102. Regents - election and term

(1) The university shall be governed by a board of nine regents, who shall be elected for terms of six years each as provided in this section.

(2) (a) At the general election held in 1974, and each six years thereafter, three regents shall be elected, one of whom shall be a qualified elector of, and elected by the qualified electors of, the first congressional district; one of whom shall be a qualified elector of, and elected by the qualified electors of, the fourth congressional district; and one of whom shall be a qualified elector of this state and elected at large by the qualified electors of this state.

(b) At the general election held in 1976, and each six years thereafter, three regents shall be elected, one of whom shall be a qualified elector of, and elected by the qualified electors of, the third congressional district; one of whom shall be a qualified elector of, and elected by the qualified electors of, the fifth congressional district; and one of whom shall be a qualified elector of this state and elected at large by the qualified electors of this state.

(c) (I) At the general election held in 1978, and each six years thereafter through the general election held in 1996, three regents shall be elected, one of whom shall be a resident of, and elected by the qualified electors of, the second congressional district, one of whom shall be a resident of, and elected by the qualified electors of, the sixth congressional district, and one of whom shall be a qualified elector of this state and elected at large by the qualified electors of this state.

(II) At the general election held in 2002, and each six years thereafter, three regents shall be elected, one of whom shall be a resident of, and elected by the qualified electors of, the second congressional district, one of whom shall be a resident of, and elected by the qualified electors of, the sixth congressional district, and one of whom shall be a resident of, and elected by the qualified electors of, the seventh congressional district.



§ 23-20-103. Oath of regents

The members of the board of regents, before entering upon their duties, shall take and subscribe to the following oath or affirmation: "I do solemnly swear (or affirm) that I will support the constitution of the United States and of the state of Colorado, and that I will perform the duties of regent of the university of Colorado faithfully and to the best of my ability." Said oath or affirmation shall be filed in the office of the secretary of state.



§ 23-20-104. Meetings - quorum

The meetings of the board of regents shall be held at such times and places as the board may appoint; but not less than two meetings per annum shall be held at the university. The president of the board may call special meetings where he deems it expedient, or special meetings may be called by any three members of the board. A majority of the regents shall constitute a quorum and be competent for the transaction of business.



§ 23-20-105. Governor to fill vacancies

(1) The governor of the state shall fill all vacancies that may occur in the board of regents. The persons so appointed shall hold their offices until the next general election and until their successors are elected and duly qualified according to law.

(2) The governor shall appoint, effective July 1, 1973, three persons to fill vacancies on the board of regents which will exist as of said date by virtue of section 12 of article IX of the state constitution, one such appointment to be of a qualified elector of the state for a term expiring on the second Tuesday in January, 1975, one qualified elector of the state for a term expiring on the second Tuesday in January, 1977, and one qualified elector of the state for a term expiring on the second Tuesday in January, 1979. Their respective successors in office shall be elected from the state at large, as provided in section 23-20-102.



§ 23-20-106. President - election

The regents of the university shall elect a president of the university, who shall be an employee-at-will pursuant to section 24-19-104, C.R.S., and whose employment shall be subject to the restrictions imposed by article 19 of title 24, C.R.S. The president shall be the principal executive officer of the university and a member of the faculty thereof and shall carry out the policies and programs established by the board of regents.



§ 23-20-107. President to report - contents

The president of the university shall make a report on the first day of September of each year to the board of regents. The report shall exhibit the condition and progress of the institution in its several departments, the different courses of study pursued therein, the branches taught, the means and methods of instruction adopted, the number of students with their names, classes, and residences, and such other matters as he may deem proper to communicate.



§ 23-20-108. Secretary - duties

The board of regents shall elect a secretary, who shall hold the office during the pleasure of the board. The secretary shall record all the proceedings of the board of regents in a visual text format that may be transmitted electronically and carefully preserve all its books and papers. The secretary's books shall show how the permanent fund of the university has been invested; the amount of each kind of securities, if any, with the date thereof, and when due; the interest thereon, and when and where payable; the amount of each loan, if any, when made and payable to whom, how secured, at what rate of interest, and when and where payable. The secretary shall countersign and register all warrants and checks. The treasurer shall not pay a warrant or a check for money unless the same is drawn by the president and countersigned by the secretary.



§ 23-20-109. Treasurer - duties - bond

The board of regents shall elect a treasurer of the university, who shall hold his or her office at the pleasure of the board. The treasurer shall keep a true and faithful account of all moneys received and paid out by him or her and shall pay all warrants and checks as presented. Before entering upon the duties of his or her office, he or she shall take and subscribe an oath that he or she will faithfully perform the duties of treasurer. He or she shall also give a bond in the penal sum of not less than twenty-five thousand dollars, conditioned for the faithful discharge of his or her duties as treasurer; that he or she will at all times keep and render a true account of all moneys and other valuables received by him or her as treasurer and of the disposition he or she has made of the same; and that he or she will at all times be ready to discharge himself or herself of the trust and to deliver up when required by said board all moneys, notes, bonds, and other valuables entrusted to him or her. The bond shall have two or more sureties and be approved as to its form and the sufficiency of its sureties by the board of regents, the attorney general, and the secretary of state, who shall endorse their approval on the same. The bond shall be filed in the office of the secretary of state.



§ 23-20-110. Attorney general legal advisor

The attorney general of the state is the legal advisor of the president and board of regents of the university, and he or she shall institute and prosecute or defend all suits in behalf of the same.



§ 23-20-111. Supervisory powers of board

The board of regents has general supervision of the university and control and direction of all funds of and appropriations to the university.



§ 23-20-112. General powers of the board - definitions

(1) The board of regents shall enact laws for the government of the university; appoint the requisite number of professors, tutors, and all other officers; and determine the salaries of such officers and the amount to be paid for tuition in accordance with the level of cash fund appropriations set by the general assembly for the university pursuant to section 23-1-104 (1)(b)(I). It shall remove any officer connected with the university when in its judgment the good of the institution requires it.

(2) Repealed.

(3) (a) Notwithstanding any provision of law to the contrary, an institution governed by the board of regents may use funding provided pursuant to section 23-18-303 as financial assistance for in-state students to reduce the student's share of in-state tuition, as defined in section 23-18-102.

(b) For purposes of parts 1 and 2 of article 18 of this title, for an institution governed by the board of regents, "student's share of in-state tuition" has the same meaning as set forth in section 23-18-102 less the amount of any financial assistance awarded to the student pursuant to paragraph (a) of this subsection (3).



§ 23-20-113. Board to fix salaries

The board of regents shall determine the compensation of the secretary and the treasurer of the university, and the regents are ineligible to the office of treasurer.



§ 23-20-114. Employment of medical personnel

(1) The board of regents of the university of Colorado has authority to employ medical personnel who are not citizens of the United States at the university of Colorado health sciences center, the university of Colorado psychiatric hospital, and the medical division of the graduate school of the university of Colorado. Medical personnel who are not citizens of the United States are exempt from the licensure requirements of the "Colorado Medical Practice Act", article 36 of title 12, C.R.S., with respect to services performed in the course of such employment, but such personnel shall first comply with all other requirements of said act, which includes the taking and passing of examinations approved by the Colorado medical board and by the national board of medical examiners, the national board of examiners for osteopathic physicians and surgeons, or the federation of state medical boards, or their successor organizations, on subjects relating to the basic sciences as provided by law within three months after the date of employment unless such examinations are not required by section 12-36-107 (1)(b), C.R.S. Such exemptions from licensure or provisions in this section provided for such personnel who are not citizens of the United States shall continue only during the minimum period of time within which the particular individual can become a citizen according to the laws of the United States and the regulations of the immigration and naturalization service of the United States, department of justice, or any successor agency, or such additional time as may be granted by such boards. The exemptions in this section are limited to services performed in the course of employment with the university of Colorado as limited in this section and shall terminate when such employment terminates.

(2) (a) The board of regents may arrange for the billing, collection, and disbursement for professional services rendered by physicians and other faculty members of the health sciences schools through a nonprofit corporation or through a contractual arrangement with a profit or nonprofit corporation or through such other mechanism as may be authorized by the board of regents. Any mechanism employed under the authority of this subsection (2) shall be self-supporting. Any such mechanism shall allow for contracting with the board of regents or the state of Colorado for reimbursement of physician services provided for the medically indigent.

(b) The fees collected under this subsection (2) shall be used for the remuneration and support of the professional, research, and educational activities of the members of the faculty of the health sciences schools and shall also be used for the administrative costs of such activities, in accordance with rules to be adopted by the board of regents.

(c) The board of regents, at the request of the general assembly, the joint budget committee, or the state auditor, shall provide a report of the financial status of any funds maintained pursuant to this subsection (2), including but not limited to expenditures, revenues, and the number of staff and faculty involved.

(d) Nothing in this subsection (2) shall be construed to give the board of regents any control over or power to arrange for the billing, collection, and disbursement of hospital fees of the university of Colorado hospital authority operating the university of Colorado university hospital pursuant to the provisions of part 5 of article 21 of this title, any control over how such hospital fees are spent in the operation of the hospital, or any control over the hospital's gross income, the budget and spending of the hospital, or the hospital's authority to borrow money or incur debt.



§ 23-20-115. Departments - degrees - diplomas

The university shall include a classical, philosophical, normal, scientific, law, physical sciences, and preparatory department and such other departments, with courses of instruction and elective studies, as the board of regents may determine. The board has authority to confer such degrees and grant such diplomas and other marks of distinction as are usually conferred and granted by other universities. Nothing in this section shall be construed to require the regents to establish the several departments until such time as in their judgment the wants and necessities of the people require it. Nothing in this section shall be construed to limit the authority of the Colorado commission on higher education to direct the board of regents to discontinue an academic or vocational degree program area pursuant to section 23-1-107 (2).



§ 23-20-116. Claims against university

Except with respect to claims coming within the provisions of article 10 of title 24, C.R.S., the board of regents shall audit all claims against the university, and the president shall draw all warrants and checks for approved claims; but before payment such warrants and checks shall be countersigned by the secretary, who shall keep a specific and complete record of all matters involving the expenditure of money, which record shall be submitted to the board of regents at each regular meeting of the same.



§ 23-20-117.5. University of Colorado fund - creation - control - use

(1) There is hereby created in the state treasury the university of Colorado fund that shall be under the control and administration of the board of regents of the university of Colorado in accordance with the provisions of this part 1. The board of regents shall have authority and responsibility for all university funds. The board of regents shall designate, pursuant to its statutory authority, those moneys whether received by appropriation, grant, contract, gift, or any other means that shall be credited to said fund together with all interest derived from the deposit and investment of moneys in the fund. The moneys in the fund shall remain under the control of the regents of the university of Colorado and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(2) The moneys in the university of Colorado fund shall be used by the board of regents of the university of Colorado for the payment of salaries and operating expenses of the board and the institutions it governs, as well as for the payment of any other expenses incurred by the board in carrying out its statutory powers and duties.

(3) Moneys in the university of Colorado fund may be invested by the state treasurer in investments authorized by sections 24-36-109, 24-36-112, and 24-36-113, C.R.S., any public-private initiatives with the department of transportation, as defined in section 43-1-1201 (3), C.R.S., and bonds issued for turnpikes in accordance with part 2 of article 3 of title 43, C.R.S. The board shall determine the amount of moneys to be credited in the fund. Until the board of regents withdraws the moneys from the fund, the state treasurer shall invest the moneys on behalf of the board of regents.

(4) The board of regents shall establish an investment advisory committee consisting of at least five members to make recommendations to it regarding investments. The investment committee shall include the university of Colorado treasurer, the state treasurer, a member of the board of regents, and two representatives of the financial community.



§ 23-20-118. Investments in consolidated funds

Unless otherwise restrained by the terms of a will, trust agreement, or other instrument of gift, the regents of the university of Colorado are authorized to hold investments in one or more consolidated investment funds in which the participating trusts or accounts have undivided interests.



§ 23-20-119. Corporate stock in name of nominee authorized - report

(1) In order to facilitate the investment, reinvestment, sale, and disposition of corporate stocks, the regents of the university of Colorado are authorized to hold certificates of stock in the name of a nominee of their selection without disclosing the fact that certificates are held by the regents or are held in a fiduciary capacity, if:

(a) The records of the regents and all reports or accounts rendered by them clearly show the ownership of the stock by the regents and the facts regarding their holding; and

(b) The nominee deposits with the regents a signed statement showing the trust ownership, endorses the stock certificate in blank, and does not have possession of the stock certificate or access thereto except under the immediate supervision of the treasurer of the university or such other person as the regents designate.

(2) Notwithstanding section 24-1-136 (11)(a)(I), a report shall be made by the regents of the university of Colorado, to the general assembly at each regular session, of the investments made and the interest derived therefrom under the provisions of this section and section 23-20-118.



§ 23-20-120. Donations - invested

All donations of money, securities, or other property shall be conveyed to the regents of the university and invested as other funds of the university. Donations may be made to, and for the sole use of, any of the departments of the university, and donations so made shall be kept in a separate fund for the use of such department.



§ 23-20-121. Money from university lands

All moneys which arise from the sale of public lands belonging to the university of Colorado, or from the leasing of lands belonging to the said university, or from interest arising on the investment of such funds are placed under the exclusive control of the regents of the said university. The treasurer of the state of Colorado is instructed to turn over to the said regents all the moneys, warrants, bonds, and other securities of any nature that have come from the sale of said public lands belonging to said university.



§ 23-20-122. Raising funds for university student memorial center

(1) For the purpose of raising funds from time to time for erecting, purchasing, otherwise acquiring, reconstructing, improving, adding to, extending, bettering, equipping, and furnishing, or any combination thereof, a student memorial center consisting of one or more buildings on the campus of the university of Colorado, the board of regents thereof, designated as the "regents of the university of Colorado" (in this section sometimes designated as the "board"), is authorized to enter into contracts with persons or corporations advancing money for such purposes, under which contracts the board is authorized to pledge the net income from the student memorial center, its facilities, and special student fees assessed for the purpose of financing the student memorial center or any part of such net income to the repayment of any sums so advanced and interest thereon.

(2) The board shall not pledge the general income of the university or create any mortgage upon property belonging to such institution or obligate the state of Colorado for the purpose of repaying or receiving any funds raised or advanced under the provisions of this section.

(3) For the purpose of evidencing any such loan, the board may issue, in its name and on its behalf, notes, debentures, bonds, or other evidences of indebtedness, in this section sometimes designated as "obligations".

(4) Any obligations may be refunded by the board, subject to provisions concerning their payment and any other contractual limitations in any proceedings authorizing the issuance of the obligations or otherwise appertaining thereto, by the issuance of obligations to refund, pay, and discharge all or any part of outstanding obligations for the purpose of avoiding or terminating any default, reducing interest costs or effecting other economies, or modifying or eliminating restrictive contractual limitations concerning the outstanding obligations of the student memorial center, or any combination thereof.

(5) Any obligations issued for refunding purposes either may be delivered in exchange for the outstanding obligations being refunded or may be publicly or privately sold.

(6) No obligations may be refunded under this section unless the holders thereof voluntarily surrender them for exchange or payment or unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding obligations. Provision shall be made for paying the obligations within said period of time. The principal amount of the refunding obligations may exceed the principal amount of the refunded obligations if the aggregate principal and interest costs of the refunding obligations do not exceed such unaccrued costs of the obligations refunded. The principal amount of the refunding obligations may also be less than or the same as the principal amount of the obligations being refunded so long as provision is duly and sufficiently made for the payment of the refunded obligations.

(7) The proceeds of refunding obligations shall either be immediately applied to the retirement of the obligations to be refunded or placed in escrow in any state or national bank within the state which is a member of the federal deposit insurance corporation to be applied to the payment of the obligations being refunded upon their presentation therefor. To the extent any incidental expenses have been capitalized, such refunding obligation proceeds may be used to defray such expenses. Any accrued interest and any premium appertaining to a sale of refunding obligations may be applied to the payment of the interest thereon, the principal thereof, or both interest and principal or deposited in a reserve therefor as the board may determine. Any such escrow shall not necessarily be limited to proceeds of refunding obligations but may include other moneys available for its purpose. Any proceeds in escrow, pending such use, may be invested or reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such proceeds and investments in escrow, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom to pay the obligations being refunded as they become due at their respective maturities or due at any designated prior redemption date in connection with which the board exercises a prior redemption option. Any purchaser of any obligation issued under this section shall in no manner be responsible for the application of the proceeds thereof by the board or any of its officers, agents, or employees.

(8) Refunding obligations may be made payable from any net revenues derived from the student memorial center, or any portion thereof, notwithstanding that the pledge of such revenues for the payment of the outstanding obligations being refunded is thereby modified.

(9) Obligations for refunding and obligations for any other purpose authorized may be issued separately or in combination in one series or more.

(10) The board shall establish a maximum net effective interest rate for obligations issued under this section. Such obligations shall bear interest at a rate or rates such that the net effective interest rate of the issue of obligations does not exceed the maximum net effective interest rate established. Such interest shall be payable semiannually or annually and evidenced by one or two sets of coupons, if any, executed with the facsimile or manually executed signature of any official or officials of the board; except that the first coupon or coupons appertaining to any obligation may evidence interest not in excess of one year, and such obligations may be in one series or more, may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may be designated or redesignated, may be in such denomination or denominations, may be payable in such medium of payment, at such place or places within or without the state, may carry such registration privileges, may be subject to such terms of prior redemption in advance of maturity in such order or by lot or otherwise at such time or times with or without a premium, may be executed in such manner, may bear such privileges for reissuance in the same or other denominations, may be so reissued without modification of maturities and interest rates, and may be in such form, either coupon or registered, as may be provided by resolution of the board.

(11) The obligations shall never be sold at a price such that the net effective interest rate of the issue of obligations exceeds the maximum net effective interest rate established.

(12) Obligations may be issued with privileges for conversion or registration, or both, for payment as to principal or interest, or both. If interest accruing on the obligations is not represented by interest coupons, the obligations may provide for the endorsing of payments of interest thereon. The obligations generally shall be issued in such manner, in such form, either coupon or registered, with such recitals, terms, and provisions for subordination of subsequently issued obligations and such covenants and conditions, and with such other details as may be provided by the board, except as otherwise provided in this section.

(13) All obligations and the income therefrom shall be exempt from taxation, except inheritance, estate, and transfer taxes.

(14) All moneys received from the issuance of any obligations authorized in this section shall be used solely for the purpose for which issued and the cost of any project designated by the board and authorized in this section, including interest or discount on obligations, or both; cost of issuance of obligations; architectural, engineering, and inspection costs and legal expenses; costs of financial, professional, and other estimates and advice; contingencies; any administrative, operating, and other expenses of the board appertaining to a student memorial center prior to and during such acquisition or improvement and equipment, and additionally during a period of not exceeding one year after the completion thereof, as may be estimated and determined by the board in any resolution authorizing the issuance of any obligations or other instrument appertaining thereto, and all such other expenses as may be necessary or incident to the financing, acquisition, improvement, equipment, and completion of said center or part thereof, the placing of the same in operation, and also any provision or reserves for working capital, operation, maintenance, or replacement expenses, or for payment or security of principal of or interest on any obligations during or after such acquisition or improvement and equipment as the board may determine, and also reimbursements to the board, any bank, other corporation, or any other person of any moneys previously expended for the purposes of said center; except that any accrued interest and any premium appertaining to a sale of obligations may be applied to the payment of the interest thereon and the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, as the board may determine.

(15) The powers conferred by this section shall be in addition and supplemental to and not in substitution for, and the limitations imposed by this section shall not affect, the powers conferred by any other law. Obligations may be issued under this section without regard to the provisions of any other law. Insofar as the provisions of this section are inconsistent with the provisions of any other law, the provisions of this section shall be controlling.



§ 23-20-123. Rents or charges for buildings and facilities for research

The regents of the university of Colorado are authorized to contract for or impose and collect rents or charges for the use of university buildings and facilities for research, including research conducted by or under the auspices of the university of Colorado. Such rents or charges shall be at a level reasonably calculated to return or amortize the cost of such buildings and facilities within a reasonable period not exceeding the life of such buildings and facilities; but such user charges or rents may not be imposed and collected in such a manner as to require payment directly or indirectly from the state general fund, tuition receipts, or student fees.



§ 23-20-124. Research building revolving fund - appropriation of fund

There is established in the office of the treasurer of the university a fund to be known as the university of Colorado research building revolving fund. There shall be credited to said fund the user charges or rents authorized by section 23-20-123 and imposed by the board of regents of the university of Colorado, specific appropriations or grants or gifts made to said fund, and the proceeds of the sale of anticipation warrants authorized by sections 23-20-123 to 23-20-125. No payments from student fees, tuition receipts, or general funds shall be deposited in the research building revolving fund or used for said programs; except that the board of regents is authorized, pursuant to sections 23-5-102 and 23-5-103, to pledge the revenues and net income of any other designated enterprise auxiliary facilities in connection with bonds or other obligations secured by the research building revolving fund. All interest accumulated in this fund shall follow the fund. All such moneys so credited to said fund are appropriated to the university of Colorado for the payment of maintenance and operating costs for its research buildings and facilities and for the planning, construction, and equipping of additional research buildings and facilities for the university of Colorado; except that the board of regents is authorized, pursuant to sections 23-5-102 and 23-5-103, to pledge the research building revolving fund in connection with bonds or other obligations issued by or on behalf of any other designated enterprise auxiliary facilities.



§ 23-20-125. Anticipation warrants

The state treasurer is authorized to issue anticipation warrants in such amounts as requested by the board of regents of the university of Colorado, the total amount of which shall not exceed four million dollars, to be repaid exclusively from the user revenues accruing to the university of Colorado research building revolving fund as provided in sections 23-20-123 to 23-20-125 or from revenues and net income of any other designated enterprise auxiliary facilities that are pledged to the repayment of such anticipation warrants pursuant to sections 23-5-102 and 23-5-103, or any combination thereof; such anticipation warrants shall bear interest at a rate not exceeding four percent per annum except those issued on or after February 15, 1968, which shall bear interest not exceeding six percent per annum, and shall not be sold at a price less than the face value thereof. Disbursements from said fund shall be only by warrant upon vouchers certified by the board of regents of the university of Colorado.



§ 23-20-126. Purchase of anticipation warrants

It is lawful for any public entity, as defined in section 24-75-601 (1), C.R.S., to purchase anticipation warrants issued in pursuance of section 23-20-125 if such warrants satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.; but not to exceed twenty percent of the total of any specific fund of such public entity shall be invested in such warrants.



§ 23-20-127. Warrants as security - when

Anticipation warrants issued in pursuance of sections 23-20-123 to 23-20-129 may be used as security for any depository bond or obligation where any kind of bonds or other securities shall or may, by law, be deposited as security.



§ 23-20-128. Tax exemption

Any anticipation warrants issued pursuant to the provisions of section 23-20-125 by the regents of the university of Colorado shall be exempt from taxation for state, county, school district, special district, municipal, or other purposes in the state of Colorado.



§ 23-20-129. Bonds

(1) The regents of the university of Colorado are hereby authorized to issue bonds as provided in this section for the purpose of obtaining funds for the planning, construction or other acquisition, and equipping of research buildings and facilities, wherever located in the state of Colorado, for the university of Colorado. Any such buildings and facilities shall be related to the research mission of the university.

(2) Such bonds shall be in such amount, shall mature at such time or times, shall bear interest at such rate or rates, and shall otherwise be sold and issued in such manner and on such terms as provided by the regents of the university of Colorado.

(3) Such bonds shall be payable from, and shall be secured by a pledge of, the university of Colorado research building revolving fund created in section 23-20-124, or the revenues and net income of any other designated enterprise auxiliary facilities that are pledged to the repayment of such bonds pursuant to sections 23-5-102 and 23-5-103, or any combination thereof.

(4) The authority contained in this section shall be in addition to the authority granted the regents of the university of Colorado to issue anticipation warrants pursuant to section 23-20-125; except that nothing in this section shall be construed to authorize the issuance of such bonds if by such issuance the obligation of any contract entered into with respect to any outstanding anticipation warrants would thereby be impaired.

(5) Any bonds issued pursuant to this section shall be exempt from taxation for state, county, school district, special district, municipal, or other purposes in the state of Colorado.

(6) Bonds issued pursuant to the provisions of this section shall not constitute a debt or an indebtedness of the state within the meaning of any applicable provision of the state constitution or state statutes.



§ 23-20-129.5. Enterprise auxiliary facility bonds

(1) The board of regents shall establish policies and procedures to determine and monitor the ability of the university of Colorado:

(a) To pay principal, interest, and any other costs due in connection with any revenue bonds issued pursuant to section 23-5-102;

(b) To establish and maintain the necessary reserves required to pay the principal, interest, and other costs due in connection with any revenue bonds issued pursuant to section 23-5-102;

(c) To pay costs of operation and maintenance of the auxiliary facility or group of auxiliary facilities on behalf of which revenue bonds are issued pursuant to section 23-5-102; and

(d) To satisfy all covenants and agreements set forth in any resolution, indenture, or other document authorizing or executed in connection with the issuance of revenue bonds pursuant to section 23-5-102.

(2) The policies and procedures adopted pursuant to subsection (1) of this section shall include, but need not be limited to, the following requirements:

(a) That, upon issuance of revenue bonds pursuant to section 23-5-102, the university shall identify the primary revenue sources for payment of principal and interest on the bonds from among those revenues and other moneys pledged for payment of principal and interest on the revenue bonds;

(b) That, upon issuance of revenue bonds pursuant to section 23-5-102, the university shall perform a financial analysis, based upon assumptions approved by the board of regents and the state auditor, that demonstrates that revenues expected to be annually available from the sources identified under paragraph (a) of this subsection (2) will be sufficient to pay at least one hundred twenty-five percent of the annual principal and interest on the revenue bonds;

(c) That the university shall annually review the revenue sources identified under paragraph (a) of this subsection (2) to determine if the financial analysis required in paragraph (b) of this subsection (2) shows sufficient revenues for payment of principal and interest on the revenue bonds and, if the revenues are not sufficient, take such action as the board of regents and the state auditor shall require to assure that adequate revenues are available to pay the principal and interest on the revenue bonds;

(d) That the maximum annual debt service on all revenue bonds issued pursuant to section 23-5-102, except as provided for in sections 23-5-101.8 and 23-5-103, outstanding at any time for the university shall not exceed ten percent of the university's unrestricted current fund expenditures plus mandatory transfers;

(e) That the university shall establish and maintain such debt service reserves and such reserves for repair and replacement of any auxiliary facility or group of auxiliary facilities on behalf of which revenue bonds are issued pursuant to section 23-5-102 and as may be required by the terms of the resolution, indenture, or other document authorizing or executed in connection with the issuance of the revenue bonds and subject to review and approval by the state auditor; and

(f) That the university shall annually report to the state auditor regarding compliance with the requirements specified in this subsection (2) and any additional requirements that may be imposed by the board of regents.

(3) The policies and procedures required under this section shall be established no later than January 1, 1995, and shall apply to any revenue bonds issued pursuant to section 23-5-102 on or after such date.



§ 23-20-130. Disposition of natural specimens

All specimens of natural history and geological and mineralogical specimens which are collected by the state geologist of Colorado, appointed by the state to investigate its natural history, belong to and are the property of the university and form a part of its cabinet.



§ 23-20-131. Free pupil from each county

Each county is entitled to send one pupil under the age of seventeen years to said university, tuition free, said pupil to be selected by competitive examination before the county superintendent of such county and given to the highest scholarship.



§ 23-20-132. When tuition fee charged

The university shall charge a reasonable tuition fee for all out-of-state students, as provided in article 7 of this title.



§ 23-20-133. Religious societies not to control

The university shall never be under the control of any religious or irreligious denomination or society.



§ 23-20-134. No loans to board or faculty - exception

No funds of the university shall ever be, directly or indirectly, loaned to the president or any of the regents, professors, or other officers of the said university; except that the board of regents may make loans secured by an equity interest in real estate in Colorado from funds not appropriated by the general assembly to full-time faculty members if such secured loans are made pursuant to a faculty housing assistance plan promulgated and approved by the board of regents.



§ 23-20-135. Contracting debt forbidden, when

The board of regents is prohibited from creating any debt against the university, in any manner encumbering the same, or incurring any expense beyond its ability to pay from the annual income of the university for the current year.



§ 23-20-136. Fitzsimons trust fund - creation - legislative declaration - repeal

(1) The general assembly hereby finds and declares that the university of Colorado health sciences center will be moving to the former Fitzsimons Army base over the next several decades; that the health sciences center can expect a major portion of the move to take place in the next ten to fifteen years; that creation of a trust fund would allow the state to set aside funds over a period of years in order to have moneys available at the time the most costly capital construction requests would be expected to occur; and that, in addition to the state moneys to be dedicated to the trust fund, other sources of funding for the move are being sought from the federal government, private and public sources, and the health sciences center and university hospital.

(2) In light of the projected amounts of state revenues that will be available over the next six years, the general assembly hereby finds and declares that a stable, predictable, and consistent source of revenues for the university of Colorado health sciences center's move to the former Fitzsimons Army base will better allow the state to help fund such a move. In order to provide a consistent source of revenues, the general assembly further finds and declares that it is appropriate to create a trust fund that will be provided with an annual amount of principal and that will generate an annual amount of interest that is dedicated to the university of Colorado health sciences center's move to the former Fitzsimons Army base.

(3) (a) There is hereby created in the state treasury the university of Colorado health sciences center at Fitzsimons trust fund, referred to in this section as the "Fitzsimons trust fund", the principal of which shall consist of those general fund revenues that may be transferred to the capital construction fund as provided in section 24-75-302 (2), C.R.S., and then appropriated from the capital construction fund to the Fitzsimons trust fund and of moneys appropriated to the Fitzsimons trust fund from the capital construction fund pursuant to subsection (3.5) of this section. The principal and interest of the Fitzsimons trust fund shall not be expended or appropriated for any purpose other than that stated in subsection (5) of this section. The state treasurer may, in the state treasurer's discretion, deposit, redeposit, invest, and reinvest moneys accrued or accruing to the Fitzsimons trust fund in the types of deposits and investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S.

(b) Repealed.

(c) Notwithstanding any provision of paragraph (a) of this subsection (3) to the contrary, on May 5, 2010, the state treasurer shall deduct five million fifty-four thousand nine hundred eighteen dollars from the Fitzsimons trust fund and transfer such sum to the general fund.

(d) Notwithstanding any provision of paragraph (a) of this subsection (3) to the contrary, on July 1, 2010, the state treasurer shall deduct three million four hundred forty-eight thousand five hundred thirty-seven dollars from the Fitzsimons trust fund and transfer such sum to the general fund.

(3.5) (a) For the 2016-17 fiscal year and for each fiscal year thereafter in which the state receives moneys pursuant to the master settlement agreement, and in which money is due to a lessor under a lease-purchase agreement authorized pursuant to section 3 of House Bill 03-1256, enacted in 2003, the state treasurer shall transfer to the capital construction fund and the state controller shall transfer from the capital construction fund to the Fitzsimons trust fund, except as otherwise provided in section 24-75-1104.5 (5), C.R.S., eight percent of the total amount received by the state pursuant to the master settlement agreement, other than attorney fees and costs, during the preceding fiscal year.

(b) As used in this subsection (3.5), unless the context otherwise requires, "master settlement agreement" means the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver.

(4) On September 1, 1998, and on September 1 of each year thereafter, the state treasurer shall certify to the general assembly the amount of interest actually earned on the principal of the Fitzsimons trust fund during the previous fiscal year and shall provide an estimate of the interest expected to be earned on such principal during the current fiscal year.

(5) Moneys in the Fitzsimons trust fund may be appropriated to pay for capital construction projects for the university of Colorado health sciences center at the former Fitzsimons Army base that have received the prior approval of the board of regents of the university of Colorado, the Colorado commission on higher education, the capital development committee, the general assembly, and the joint budget committee or for lease payments on any lease-purchase agreement authorized pursuant to section 3 of House Bill 03-1256, as enacted at the first regular session of the sixty-fourth general assembly.

(6) The creation of the Fitzsimons trust fund shall in no way reduce or eliminate the opportunity of the university of Colorado health sciences center to seek funding for capital and controlled maintenance projects through the normal annual capital development committee prioritization process.

(7) All interest derived from the deposit and investment of moneys in the Fitzsimons trust fund shall be credited to said fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the Fitzsimons trust fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(8) This section is repealed, effective July 1, 2032.



§ 23-20-137. Health sciences center - disposition of property - use of proceeds

(1) On or before June 30, 2004, the university of Colorado shall develop a master plan for the development, sale, and use of the campus at ninth avenue and Colorado boulevard and the university of Colorado hospital.

(2) On or before June 30, 2006, the university of Colorado shall enter into an agreement with a third-party master developer to carry out the development, sale, or use of the real estate interests of the university of Colorado in the campus at ninth avenue and Colorado boulevard, including, but not limited to, the university's real estate interests in the ground leased to the university of Colorado hospital, that will maximize the moneys available for the move of the Colorado health sciences center to the former Fitzsimons Army base.

(3) (a) For purposes of this subsection (3), unless the context otherwise requires, "net proceeds from ninth avenue and Colorado boulevard" means the proceeds from the sale, ground lease, or other disposition of the real estate interest of the university of Colorado in the ninth avenue and Colorado boulevard campus, including, but not limited to, the university's interests in the ground leased to the university of Colorado hospital, less actual and reasonable costs of completing the transaction and less any unsatisfied debt or other obligation relating to such real estate interests.

(b) Of the net proceeds from ninth avenue and Colorado boulevard, up to fifteen million dollars shall be deposited into the general fund. Any net proceeds from ninth avenue and Colorado boulevard in excess of fifteen million dollars shall be divided equally with one-half being deposited into the general fund and one-half being retained by the university of Colorado for the development of the Fitzsimons campus.



§ 23-20-138. Health sciences center - definitions - accountable student program - creation

(1) As used in this section, unless the context otherwise requires:

(a) "Accountable student" means a person who, as of the date of his or her selection for admission into a university of Colorado at Denver and health sciences center professional health care program, will not be receiving funding from the state of Colorado or a cooperative state for any portion of the costs incurred in participating in a university of Colorado at Denver and health sciences center professional health care program.

(b) "Board" means the board of regents of the university of Colorado.

(c) "Cooperative state" means a state that has entered into a cooperative agreement with the state of Colorado pursuant to section 24-60-601, C.R.S.

(d) "Special support fee" means the fee determined by the board pursuant to subsection (5) of this section to reflect the difference between the actual costs of education for an accountable student enrolled in a university of Colorado at Denver and health sciences center professional health care program and the tuition assessed to the accountable student.

(2) The board is hereby authorized to enter into a contract concerning the assessment of a special support fee with each accountable student.

(3) Each accountable student shall enter into a contract with the board that shall provide that, as a condition of the accountable student's continued enrollment in a university of Colorado at Denver and health sciences center professional health care program, a special support fee shall be paid annually to the board by or on behalf of the accountable student pursuant to subsection (4) of this section.

(4) Beginning in the 2006-07 academic year, the board may annually assess each accountable student a special support fee as the board determines necessary pursuant to subsection (5) of this section. The fee required to be collected pursuant to this subsection (4) is based on an accountable student's status as an accountable student at the time of selection for admission into a university of Colorado at Denver and health sciences center professional health care program and shall not be reduced or waived regardless of the accountable student's future status as an in-state student, pursuant to the provisions of section 23-7-103, at any time during the accountable student's participation in a university of Colorado at Denver and health sciences center professional health care program. If after the first year the accountable student ceases to participate in his or her university of Colorado at Denver and health sciences center professional health care program for reasons other than a medical disability, he or she shall repay to the university of Colorado at Denver and health sciences center professional health care program the difference between the amount paid for the special support fee and the amount of tuition that would have been otherwise assessed to the accountable student.

(5) The board shall determine annually the amount of the special support fee based on recommendations from each university of Colorado at Denver and health sciences center campus offering professional health care program courses.

(6) The fee-for-service contract negotiated between the board and the department of higher education pursuant to section 23-18-303 shall specify the amount of funding for educational services provided to graduate students by the state of Colorado. A graduate student receiving educational services paid for by the state of Colorado is not eligible to be an accountable student.



§ 23-20-139. Retirement plan - eligibility - election

(1) (a) The university of Colorado president, chancellors, deans, other professionals exempt from the state personnel system, and faculty as determined by the board of regents to be eligible to participate in a university of Colorado retirement plan shall be members of a university retirement plan and covered under social security if required by federal law; except that, upon initial appointment to or employment in a position described in this subsection (1), an employee who is a member or inactive member of the association shall elect, within thirty days after such appointment, either to join the association in accordance with the provisions of article 51 of title 24, C.R.S., or to participate in a university retirement plan.

(b) For purposes of this section, "association" means the public employees' retirement association created pursuant to section 24-51-201, C.R.S.

(2) An election made by an employee pursuant to subsection (1) of this section shall be irrevocable and shall remain the election of the employee at any time the employee is employed by the university in a position described in subsection (1) of this section.

(3) An election to participate in a university retirement plan pursuant to subsection (1) of this section shall be in writing and shall be filed with the association and with the university in a manner prescribed by the university.

(4) An election to join the association pursuant to the provisions of this section shall be in writing in the manner provided by the association and shall be filed with the association no more than thirty days after the election.

(5) If an employee fails to make an election pursuant to the provisions of this section, the employee shall be a member of the association.

(6) The university shall be solely responsible for educating employees and providing information to employees about the process provided in this section and for the administration of the process.

(7) Administrative actions or civil actions brought by employees to dispute the election for participation or failure to elect participation in the association or a university retirement plan shall commence within one hundred eighty days after the election or within one hundred eighty days after the date on which the employee may make an election to participate in such plan pursuant to this section, whichever is earlier, and not thereafter.






Part 2 - Tobacco-Related and Tobacco-Focused Research






Article 20.3 - Communications and Information Technology



Article 20.5 - Dental School

§ 23-20.5-101. Dental school tuition

(1) Tuition for students enrolled in dental programs under the university of Colorado as dental hygiene, dental assistants, or dental lab technician students shall be the same as those as are established for the school of nursing. Tuition for students enrolled as dental students or dental clinical specialty students shall be established by the board of regents of the university of Colorado.

(2) (a) The regents of the university of Colorado are hereby authorized to reduce, by an amount not to exceed eighty-seven and one-half percent, the yearly tuition charged to dental students who qualify as resident students pursuant to article 7 of this title, for each such student who shall agree to practice dentistry upon graduation for one year, for each year in which a reduction is made, in an area of the state determined by the regents to be in need of additional dentists. The regents shall adopt the necessary rules, regulations, and contractual procedures necessary to implement the provisions of this subsection (2), as determined by the attorney general to be enforceable under the laws of Colorado. The provisions of this paragraph (a) apply to students enrolled in dental programs prior to September 30, 1982.

(b) The regents of the university of Colorado, in setting dental school tuition policy, shall require that, among any other requirements that may be established for graduation, a matriculated dental student who enrolls in the dental program on or after September 30, 1982, shall devote not less than one academic year to the provision of direct clinical dental services to any area or location within the state determined by the regents to be in need of additional dentists or dental services. In no event shall a dental student receive a degree from the university of Colorado in the field of dentistry unless such requirement has been fulfilled.

(c) Students enrolled in the dental program and paying tuition under the tuition policy program pursuant to the provisions of paragraph (a) of this subsection (2) may, at their option, participate in the dental program established pursuant to paragraph (b) of this subsection (2).






Article 21 - University of Colorado University Hospital - Centers

Part 1 - University of Colorado University Hospital



Part 2 - Sickle-Cell Anemia Treatment and Research Center

§ 23-21-201. Legislative declaration

In order to foster the health, welfare, and safety of the people of this state and to facilitate the research and treatment of sickle-cell anemia and related diseases, it is hereby declared to be the policy of this state to achieve the maximum practical degree of care and treatment for persons suffering from this and related diseases.



§ 23-21-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Committee" means the sickle-cell anemia advisory committee.

(2) "Sickle-cell anemia" means an inherited blood disease caused by abnormal hemoglobin (oxygen-carrying pigment) in the red blood cells, causing the red blood cells to form a crescent or sickle shape when deprived of sufficient oxygen.



§ 23-21-203. Center created - committee established

(1) There is hereby established the sickle-cell anemia treatment and research center within the university of Colorado school of medicine. Such treatment center shall use existing facilities and staff of the university of Colorado school of medicine and may establish programs for the care and treatment of persons suffering from sickle-cell anemia as they are needed. The treatment center shall assist those persons who require continuing treatment for sickle-cell anemia but who are unable to pay for the entire cost of such services on a continuing basis despite the existence of various types of hospital and medical insurance, medicare, medicaid, and other government assistance programs, and private charitable assistance.

(2) (a) The governor shall appoint a committee, to be known as the sickle-cell anemia advisory committee, to consult with the university of Colorado school of medicine in the administration of this part 2. The committee shall be composed of eleven members representing hospitals, voluntary agencies interested in sickle-cell anemia, medical specialists in sickle-cell anemia patient care, and the general public; but no group shall have more than four members on the committee. Each member of the committee shall hold office for a term of four years and until his successor is appointed and qualified; except that, of those members first appointed, two shall be appointed for one-year terms, three shall be appointed for two-year terms, three shall be appointed for three-year terms, and three shall be appointed for four-year terms. Any vacancy occurring on the committee shall be filled by appointment by the governor for the unexpired term. The committee shall meet at least annually and at such other times as the executive director of the department of public health and environment deems necessary. Members of the committee shall receive no compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

(b) Repealed.



§ 23-21-204. Duties of the school of medicine

(1) It is the duty of the school of medicine, with the advice of the committee, to:

(a) Develop standards for determining eligibility for care and treatment under this part 2;

(b) Assist in the development and expansion of programs for the care and treatment of persons suffering from sickle-cell anemia, including home care and medical procedures designed to provide maximum control over the disease;

(c) Extend financial assistance to persons suffering from sickle-cell anemia to obtain efficacious agents of control for use in hospital and medical facilities and in the home;

(d) Institute and carry on educational programs for the detection of sickle-cell anemia in the community and for the counseling of individuals and families;

(e) Conduct educational programs for physicians, hospitals, county and district public health agencies, and the public concerning the methods of care and treatment for persons suffering from the disease;

(f) Establish research programs to promote scientific inquiry into the causes and the possible cure or alleviation of the suffering of victims of sickle-cell anemia.






Part 3 - Hemophilia Treatment Center

§ 23-21-301. Legislative declaration

In order to foster the health, welfare, and safety of the people of this state and to facilitate the research and treatment of hemophilia and related diseases, it is hereby declared to be the policy of this state to achieve the maximum practical degree of care and treatment for persons suffering from hemophilia and other related diseases.



§ 23-21-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Committee" means the hemophilia advisory committee.

(2) "Hemophilia" means a bleeding tendency resulting from a genetically determined deficiency factor in the blood.



§ 23-21-303. Center created - committee established

(1) There is hereby established the hemophilia treatment center within the university of Colorado school of medicine. Such treatment center shall use existing facilities and staff of the university of Colorado school of medicine and may establish programs for the care and treatment of persons suffering from hemophilia as they are needed. The hemophilia treatment center shall assist those persons who require continuing treatment with blood, blood derivatives, or a manufactured pharmaceutical product to avoid crippling, hospitalization, or other effects associated with hemophilia but who are unable to pay for the entire cost of such services on a continuing basis despite the existence of various types of hospital and medical insurance, medicare, medicaid, other government assistance programs, and private charitable assistance.

(2) (a) The governor shall appoint a committee to consult with the school of medicine in the administration of this part 3. The committee shall be composed of eleven members representing hospitals, voluntary agencies interested in hemophilia, medical specialists in hemophilia patient care, and the general public; but no group shall have more than four members on the committee. Each member of the committee shall hold office for a term of four years and until his successor is appointed and qualified; except that, of those members first appointed, two shall be appointed for one-year terms, three shall be appointed for two-year terms, three shall be appointed for three-year terms, and three shall be appointed for four-year terms. Any vacancy occurring on the committee shall be filled by appointment by the governor for the unexpired term. The committee shall meet at least annually and at such other times as the governor deems necessary. Members of the committee shall receive no compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

(b) Repealed.



§ 23-21-304. Duties of the school of medicine

(1) It is the duty of the school of medicine, with the advice of the committee, to:

(a) Develop standards for determining eligibility for care and treatment under this part 3;

(b) Assist in the development and expansion of programs for the care and treatment of persons suffering from hemophilia, including home care and medical and dental procedures designed to provide maximum control over bleeding;

(c) Extend financial assistance to persons suffering from hemophilia to obtain blood, blood derivatives and concentrates, and other efficacious agents for use in hospital, medical, and dental facilities and in the home;

(d) Institute and carry on educational programs for the detection of hemophilia in the community and for the counseling of individuals and families;

(e) Conduct educational programs for physicians, dentists, hospitals, county or district public health agencies, and the public concerning the methods of care and treatment for persons suffering from hemophilia.






Part 4 - Operation of University Hospital



Part 5 - University of Colorado Hospital Authority

§ 23-21-501. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The mission of the university of Colorado university hospital is to facilitate and support the education, research, and public service activities of the health sciences schools operated by the regents of the university of Colorado and to provide patient care, including care for the medically indigent, and specialized services not widely available elsewhere in the state and region;

(b) In order to provide for the education and training of health care professionals, to provide a clinical setting for biomedical research, to ensure the availability of quality patient care including specialized medical services not otherwise widely available, and to provide for the care and treatment of the medically indigent, it is necessary that the university of Colorado university hospital be a facility of the finest possible quality;

(c) The present university of Colorado university hospital is unable to become and remain economically viable due to constraints imposed by being subject to various kinds of government policy and regulation;

(d) Unless the university of Colorado university hospital can become and remain economically viable, it will become ever more dependent upon state subsidies, and the quality of medical service and education will inevitably decline;

(e) The needs of the citizens of the state of Colorado and of the university of Colorado health sciences schools will be best served if the university of Colorado university hospital is operated by a quasi-governmental and corporate entity charged with the mission of operating a teaching hospital for the benefit of the health sciences schools and providing care for the medically indigent;

(f) Subject to the provisions of section 25.5-3-102 (2), C.R.S., the authority to be created pursuant to this part 5 to operate the university of Colorado university hospital by receiving its assets and operating obligations shall continue to subsidize the costs of delivering medically indigent care in excess of the state reimbursement for the medically indigent. Consistent with the university of Colorado university hospital's past policy and performance, the authority will make every reasonable effort to continue the hospital's historic commitment to the provision of uncompensated care and shall allocate and invest its resources with a view to maximizing the hospital's long-term ability to provide uncompensated care.



§ 23-21-502. Definitions

As used in this part 5 and part 6 of this article, unless the context otherwise requires:

(1) "Authority" means the political subdivision and body corporate called the university of Colorado hospital authority created by this part 5.

(2) "Board of directors" means the board of directors of the authority.

(3) "Health sciences schools" means the schools of medicine, dentistry, nursing, pharmacy, and any other schools operated by the regents of the university of Colorado at the university health sciences center.

(4) "Hospital assets" means all property or rights in property, real and personal, tangible and intangible existing on the transfer date under this part 5, used by or accruing to university hospital in the normal course of its operations as a teaching, research, and medical treatment facility.

(5) "Hospital liabilities" means all debts or other obligations, contingent or certain, owing on the transfer date under this part 5 to any person or other entity arising out of the operation of university hospital as a medical treatment facility, and including, without limitation, all debts for the purchase of goods and services, whether or not delivered, and obligations for the delivery of services, whether or not performed.

(6) "Part 4 corporation" means the nonprofit-nonstock corporation created on July 24, 1989, to operate university hospital.

(7) "PERA" means the public employees' retirement association created in part 2 of article 51 of title 24, C.R.S.

(8) "Regents" means the board of regents of the university of Colorado.

(9) "State employee" means a person employed by the state whether or not a classified employee in the state personnel system.

(10) "Transfer date under this part 5" or "authority's transfer date" means a date agreed to by the regents and the authority for the transfer of hospital assets to and the assumption of hospital liabilities by such authority.

(11) "University hospital" means the hospital and clinics created and operated by the regents of the university of Colorado under section 5 of article VIII of the Colorado constitution.



§ 23-21-503. University of Colorado hospital authority

(1) There is hereby created the university of Colorado hospital authority, which shall be a body corporate and a political subdivision of the state, which shall not be an agency of state government, and which shall not be subject to administrative direction or control by the regents or by any department, commission, board, bureau, or agency of the state.

(2) The authority shall be governed by an eleven-member board of directors who shall be appointed by the regents. The board of directors shall control the day-to-day operation of university hospital. There shall be a director appointed from each congressional district. One director shall reside west of the continental divide, and not more than four directors shall be employees of the university of Colorado or of the authority. The appointment of the directors from the congressional districts shall be subject to the advice and consent of the senate. Of the directors first appointed, four shall serve terms of two years and five shall serve terms of four years. Nothing in this subsection (2) shall be construed to limit the power of the regents to appoint persons as directors of the authority who are directors of the part 4 corporation. Each director appointed from a congressional district, whether appointed for an unexpired term or a full term, shall be deemed duly appointed and qualified until the appointment of the director is approved or rejected by the senate. If the general assembly is not in regular session at the time the appointment is made or is in regular session but does not consider the appointment before adjourning, the appointment shall be submitted to the senate for its approval or rejection during the next regular session of the general assembly following the appointment.

(3) Each member of the board of directors shall hold office for such member's term and until a successor is appointed and qualified. Any member shall be eligible for reappointment, but members shall not be eligible to serve more than two consecutive full terms. Members of the board shall receive no compensation for such services but shall be reimbursed for their necessary expenses while serving as a member of the board. Any vacancy shall be filled by the regents.

(4) Any member of the board of directors may be removed by the regents for malfeasance in office, failure to regularly attend meetings, or for any cause which renders said member incapable of or unfit to discharge the duties of director.

(5) No part of the revenues or assets of the authority shall inure to the benefit of, or be distributed to, its board of directors or officers or any other private person or entity; except that the authority may make reasonable payments for expenses incurred on its behalf relating to any of its lawful purposes and the authority shall be authorized and empowered to pay reasonable compensation for services rendered to or for its benefit relating to any of its lawful purposes.

(6) The authority and its corporate existence shall continue until terminated by law; except that no such law shall take effect so long as the authority has bonds, notes, or other obligations outstanding, unless adequate provision has been made for the payment thereof.



§ 23-21-504. Mission of the authority - obligation to provide uncompensated care - action of the board of directors

(1) The mission of the authority shall be the operation of university hospital as a state of the art teaching and research hospital providing comprehensive medical care, including tertiary care, and patient care of limited availability. The authority shall also provide space and facilities as necessary for the operation of the clinical programs of the health sciences schools at the health sciences center together with the university of Colorado psychiatric hospital, and, subject to the provisions of section 25.5-3-102 (2), C.R.S., the provision of medical care to those eligible for payment assistance through any program for the benefit of the medically indigent. For every three dollars of moneys appropriated by the general assembly that is distributed to the authority for the state medically indigent program, the authority shall provide four dollars worth of medically indigent care.

(2) The board of directors shall award hospital privileges only to health care providers who are faculty members of the health sciences schools of the university of Colorado.

(3) The board of directors shall not transfer the authority's assets or the hospital's assets to any person or entity except the regents.

(4) Upon the dissolution of the authority, all assets of the authority, after the satisfaction of creditors, shall revert to the regents.

(5) The business activities of the authority, including any joint ventures, shall be primarily in furtherance or in support of the mission of the hospital as the same is specified in subsection (1) of this section.



§ 23-21-505. Authorization for transfer of hospital assets and liabilities to authority

(1) Following the creation of the authority and on the transfer date under this part 5, the regents shall have the authority to lease, convey, or otherwise transfer to the authority some or all hospital assets, except land which may be leased to the authority for a term not to exceed ninety-nine years. Any such lease, conveyance, or transfer shall be on such terms as may be approved by the regents and in consideration of the authority's agreement to assume the hospital liabilities and to continue to support the education, research, patient care, care to the medically indigent, and public service activities of the university of Colorado.

(2) Any transfer of hospital assets to the authority pursuant to this section shall be conditioned upon the existence of a binding agreement between the regents and the authority which provides that, effective on the transfer date under this part 5 and thereafter, the authority shall assume responsibility for and shall defend, indemnify, and hold harmless the regents and the state and the part 4 corporation and its officers and directors with respect to:

(a) All liabilities and duties of the regents pursuant to contracts, agreements, and leases for commodities, services, and supplies utilized by university hospital, including real property leases;

(b) All claims related to the employment relationship between employees of the authority and the authority on and after the transfer date under this part 5;

(c) All claims for breach of contract resulting from the authority's action or failure to act on and after the transfer date under this part 5;

(d) All claims related to the authority's errors and omissions including, but not limited to: Medical malpractice; directors and officers liability; workers' compensation; automobile liability; and premises, completed operations, and products liability; and

(e) All claims related to the part 4 corporation's errors and omissions prior to the transfer date under this part 5, including, but not limited to: Medical malpractice; directors and officers liability; workers' compensation; automobile liability; and premises, completed operations, and products liability.

(3) Any transfer of hospital assets to the authority shall be further conditioned upon the existence of a binding agreement between the regents and the authority by which the authority shall accept and agree to abide by the provisions set forth in section 23-21-504 concerning the mission of the authority, the provisions in sections 23-21-507 and 23-21-508, and the provisions of part 6 of this article concerning employees of university hospital, the part 4 corporation, and the authority.



§ 23-21-506. Relationship between authority and regents

(1) Following the creation of the authority and on the transfer date under this part 5, and except for the power of the regents to appoint members of the board of directors, the regents shall have no further control over the operation of university hospital but shall be authorized to:

(a) At such future date as the regents shall determine it to be necessary and for the purpose of preserving the certification of the university of Colorado psychiatric hospital and eligibility for federal funds thereunder, transfer some or all of the assets of the university of Colorado psychiatric hospital to the authority operating university hospital pursuant to the provisions of this article; except that the director of the university of Colorado psychiatric hospital shall at all times be a professor of psychiatry in the school of medicine of the university of Colorado. The transfer of assets of the university of Colorado psychiatric hospital shall be conditional upon the provision of retirement benefits and the protection of accrued sick leave and annual leave under sections 23-21-507 and 23-21-508 for state employees of the psychiatric hospital who become employees of the authority.

(b) Notwithstanding the provisions of the "Procurement Code", articles 101 through 112 of title 24, C.R.S., enter into contracts with the authority for the provision of goods, services, and facilities in support of programs of the university of Colorado; except that moneys paid to either the regents or the authority under said contracts shall not exceed a reasonable estimate of actual cost of the goods, services, or facilities.

(c) In the regents' discretion, provide the authority and its employees with medical malpractice liability coverage from any self-insurance trust fund established pursuant to section 24-10-115, C.R.S., or any other provision of state law, or through such other fund or mechanism which may be available for the provision of such coverage by the regents to university of Colorado employees, at such cost as would be actuarially sound.



§ 23-21-507. Personnel

(1) Any employee of university hospital who is a state employee on the transfer date under this part 5 may elect to remain a state employee or become an employee of the authority. Said employee may elect to become an employee of the authority at any time but shall not thereafter return to state employment status while employed by the authority. No state employee shall be discriminated against in training, promotion, retention, assignment of duties, granting of rights and benefits, or any other personnel action. Promotion or a change in position shall not be contingent upon the employee becoming an employee of the authority.

(2) Any employee who elects to remain a state employee shall retain all rights and privileges of the state employment status which is applicable to such employee's position.

(3) In the case of any dispute involving an employee who is a member of the state personnel system, university hospital and the authority shall agree to accept resolution of all disciplinary appeals or other employment disputes governed by the statutes of the state personnel system or the rules of the state personnel department according to the rules and procedures applicable to members of the state personnel system.

(4) Any employee who elects to become an employee of the authority shall receive full credit for sick leave and annual leave accrued while employed by university hospital.

(5) Any employee initially employed by the authority operating university hospital pursuant to this part 5 on or after the transfer date under this part 5 shall be deemed to be an employee of the authority created under this part 5 and not a state employee.

(6) The authority is authorized to contract with the university of Colorado health sciences center through the state personnel board pursuant to section 13 (4) of article XII of the state constitution for personnel.



§ 23-21-508. Retirement benefits - rights of former state employees - PERA membership

(1) Any employee initially employed by the authority on and after the transfer date under this part 5 shall be eligible for membership in the authority's qualified retirement plan.

(2) (a) Any employee of university hospital who was a member of PERA on the transfer date under this part 5 and who elects to become an employee of the authority pursuant to section 23-21-507 (1) shall have such employee's active membership in PERA terminated and shall be provided retirement benefits in accordance with this subsection (2).

(b) Any employee of university hospital who elects to become an employee of the authority, and who has less than five years of service credit at the time such employee's active membership in PERA was terminated, may elect to have such employee's member contributions to PERA credited to the authority's qualified retirement plan. Any employee who so elects shall receive from the authority, upon retirement, a benefit which, when combined with social security, is at least equal to the benefit such employee would have received from PERA if such employee had continued to earn PERA service credit until retirement or the date upon which the employee ceases to be an employee of the authority. The calculation of such benefit shall be based upon the PERA benefit plan in effect on the transfer date under this part 5. Any employee who elects not to have such employee's member contributions credited to the authority's qualified retirement plan shall be entitled only to those retirement benefits provided in accordance with such plan.

(c) (I) Any employee of university hospital who elects to become an employee of the authority, and who has five or more years of service credit at the time such employee's active membership in PERA was terminated, may elect either to become a vested inactive member of PERA or to have such employee's member contributions to PERA credited to the authority's qualified retirement plan.

(II) Any employee who becomes a vested inactive member of PERA shall receive from the authority, upon retirement, a benefit which, when combined with social security and the PERA retirement benefit earned by the employee, is at least equal to the benefit such employee would have received from PERA had such employee continued to earn PERA service credit until retirement or the date upon which the employee ceases to be an employee of the authority. The calculation of such benefit shall be based upon the PERA benefit plan in effect on the transfer date under this part 5.

(III) Any employee who elects to have all member contributions credited to the authority's qualified retirement plan shall receive from the authority, upon retirement, a benefit which, when combined with social security, is at least equal to the benefit such employee would have received from PERA if such employee had continued to earn PERA service credit until retirement or the date upon which the employee ceases to be an employee of the authority. The calculation of such benefit shall be based upon the PERA benefit plan in effect on the transfer date under this part 5.

(IV) The discretion granted to an employee of the corporation by this subsection (2) to elect either vested inactive status in PERA or the crediting of the employee's member contributions to the authority's qualified retirement plan shall not be limited or abridged as a condition of employment or promotion by the authority.

(d) An employee of university hospital who becomes an employee of the authority and whose member contributions in PERA are credited to the authority's qualified retirement plan shall be eligible to purchase service credit for previous employment at university hospital only pursuant to the terms of section 24-51-505, C.R.S.

(3) (a) As soon as practicable after the transfer date under this part 5, and again on each annual anniversary of such transfer date, the board of trustees of PERA shall determine the amount of reserves required to provide benefits and health care to former employees of university hospital who are benefit recipients or vested inactive members of PERA as provided in article 51 of title 24, C.R.S. The amount of reserves required shall be determined by the board of trustees utilizing certified actuarial reports prepared by the board's actuary.

(b) If the amount of reserves on deposit in the state division trust fund of PERA to provide such benefits and health care, as calculated by the actuary, exceeds the amount of reserves required pursuant to paragraph (a) of this subsection (3), then the excess amount shall be paid to a retirement trust established by the authority as further provided in this subsection (3). Such payment shall be made if the actuarial report certifies that the payment will not have an adverse impact on the actuarial soundness of the state division trust fund or the PERA health care trust fund. If the actuary determines, in accordance with accepted actuarial principles, that the payment provided by this paragraph (b) will have an adverse impact on the actuarial soundness of these funds, the payment shall not be permitted.

(c) Not later than one hundred twenty days following the transfer date under this part 5, and again not later than one hundred twenty days following each anniversary date of such transfer date, the board of trustees of PERA shall pay to a retirement trust established by the authority any moneys payable pursuant to paragraph (b) of this subsection (3) together with all member contributions, not previously paid, of all employees electing to have their member contributions credited to the authority's qualified retirement plan pursuant to subsection (2) of this section. PERA shall include interest on such payment for the period from the transfer date under this part 5, or subsequent anniversary of such transfer date, to the date of payment at the rate specified for members in section 24-51-101 (28), C.R.S.

(d) All expenses incurred by the board of trustees of PERA for the preparation of actuarial reports pursuant to paragraph (b) of this subsection (3) shall be paid by the authority. Such expenses shall be deducted from any amounts transferred pursuant to paragraph (c) of this subsection (3). Any actuarial reports prepared pursuant to this subsection (3) shall be made available to the authority upon request.



§ 23-21-509. Status of part 4 corporation - effect of actions taken by part 4 corporation - validation of certain actions

(1) It is the intent of the general assembly in enacting this section to address the status of the part 4 corporation, and actions taken by such corporation on and after October 1, 1989, as said status and actions relate to the operation of university hospital by the authority. Nothing in this section shall be construed to affect any litigation concerning the part 4 corporation.

(2) The hospital assets and hospital liabilities which existed on September 30, 1989, and which were transferred by the regents to the part 4 corporation on October 1, 1989, shall be transferred to the authority in accordance with the provisions of this part 5.

(3) Any indebtedness or other obligations incurred by the part 4 corporation between October 1, 1989, and the transfer date under this part 5 shall be assumed by the authority on such transfer date.

(4) Any assets acquired by the part 4 corporation between October 1, 1989, and the transfer date under this part 5 may be transferred to the authority on such transfer date.

(5) Any contract, lease, license agreement, credit agreement, or similar business transaction entered into by the part 4 corporation between October 1, 1989, and the transfer date under this part 5 may be ratified by the authority on or after said transfer date. The ratification of any such transaction shall be in the sole discretion of the authority.

(6) The employees of the part 4 corporation shall be subject to the provisions of part 6 of this article with respect to the employment status and pension status of such employees.

(7) The transfer of moneys from PERA to a qualified retirement plan provided by the part 4 corporation on or after October 1, 1989, is declared to be a valid transfer. The status of the part 4 corporation's qualified retirement plan shall be as provided in section 23-21-604.

(8) The part 4 corporation shall cooperate with the authority in accomplishing the purposes of this section and the remaining provisions of this part 5 and in accomplishing the purposes of part 6 of this article.



§ 23-21-510. Records of board of directors

All resolutions and orders shall be recorded and authenticated by the signature of the secretary or any assistant secretary of the board of directors. Every legislative act of the board of directors of a general or permanent nature shall be by resolution. The book of resolutions, orders, other proceedings of the board of directors, minutes of the meetings, annual reports and monthly financial statements, certificates, contracts and any financial agreements, and bonds given by officers, employees, and any other agents of the authority, and any personnel reports, guidelines, manuals, handbooks, other than individual personnel files shall be a public record as defined in section 24-72-202 (6), C.R.S., and subject to the provisions of part 2 of article 72 of title 24, C.R.S. The account of all moneys received by and disbursed on behalf of the authority shall also be a public record. All records shall be subject to the uniform budget and audit laws and shall be subject to regular audit as provided therein; except that the audit of the authority shall be on a fiscal year that begins on July 1 and ends on June 30. Notwithstanding any provision of this section to the contrary, all writings and other records concerning the modification, initiation, or cessation of patient care programs shall not be deemed to be a public record and shall not be subject to the provisions of this section if premature disclosure of information contained in such writings or other records would give an unfair competitive or bargaining advantage to any person or entity.



§ 23-21-511. Meetings of board of directors

All meetings of the board of directors shall be subject to the provisions of section 24-6-402, C.R.S. No business of the board of directors shall be transacted except at a regular or special meeting at which a quorum consisting of at least a majority of the total membership of the board is present. Any action of the board of directors shall require the affirmative vote of a majority of the total membership of the board.



§ 23-21-512. Disclosure of interests required

Any member of the board of directors and any employee or other agent or adviser of the authority, who has a direct or indirect interest in any contract or transaction with the authority, shall disclose this interest to the authority. This interest shall be set forth in the minutes of the authority, and no director, employee, or other agent or adviser having such interest shall participate on behalf of the authority in the authorization of any such contract or transaction; except that the provisions of this section shall not be construed to prohibit any employee of the university of Colorado who is a member of the board of directors, who has no personal interest, from voting on the authorization of any such contract or transaction between the authority and the regents.



§ 23-21-513. General powers of the authority

(1) In addition to any other powers granted to the authority in this part 5, the authority shall have the following powers:

(a) To have the duties, privileges, immunities, rights, liabilities, and disabilities of a body corporate and political subdivision of the state;

(b) To have perpetual existence and succession;

(c) To adopt, have, and use a seal and to alter the same at its pleasure;

(d) To sue and be sued;

(e) To enter into any contract or agreement not inconsistent with this part 5 or the laws of this state and to authorize the executive director to enter into contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this part 5 and to secure the payment of bonds;

(f) To borrow money and to issue bonds evidencing the same;

(g) To purchase, lease, trade, exchange, or otherwise acquire, maintain, hold, improve, mortgage, lease, sell, and dispose of personal property, whether tangible or intangible, and any interest therein; and to purchase, lease, trade, exchange, or otherwise acquire real property or any interest therein and to maintain, hold, improve, mortgage, lease, and otherwise transfer such real property, so long as such transactions do not interfere with the mission of the authority as specified in section 23-21-504;

(h) To acquire space, equipment, services, supplies, and insurance necessary to carry out the purposes of this part 5;

(i) To deposit any moneys of the authority in any banking institution within or without the state or in any depository authorized in section 24-75-603, C.R.S., and to appoint, for the purpose of making such deposits, one or more persons to act as custodians of the moneys of the authority, who shall give surety bonds in such amounts and form and for such purposes as the board of directors requires;

(j) To contract for and to accept any gifts, grants, and loans of funds, property, or any other aid in any form from the federal government, the state, any state agency, or any other source, or any combination thereof, and to comply, subject to the provisions of this part 5, with the terms and conditions thereof;

(k) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this part 5, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part 5;

(l) To fix the time and place or places at which its regular and special meetings are to be held. Meetings shall be held on the call of the presiding officer, but no less than eight meetings shall be held annually.

(m) To adopt and from time to time amend or repeal bylaws and rules and regulations consistent with the provisions of this part 5; except that article 4 of title 24, C.R.S., shall not apply to the promulgation of any policies, procedures, rules, or regulations of the authority;

(n) To appoint one or more persons as secretary and treasurer of the board and such other officers as the board of directors may determine and provide for their duties and terms of office; except that the president of the university of Colorado shall designate the director who shall be the presiding officer of the board of directors;

(o) To appoint an executive director and such agents, employees, and professional and business advisers as may from time to time be necessary in its judgment to accomplish the purposes of this part 5, to fix the compensation of such executive director, employees, agents, and advisers, and to establish the powers and duties of all such agents, employees, and other persons contracting with the authority;

(p) To waive, by such means as the authority deems appropriate, the exemption from federal income taxation of interest on the authority's bonds, notes, or other obligations provided by the "Internal Revenue Code of 1986", as amended, or any other federal statute providing a similar exemption;

(q) To make and execute agreements, contracts, and other instruments necessary or convenient in the exercise of the powers and functions of the authority under this part 5, including but not limited to contracts with any person, firm, corporation, municipality, state agency, county, or other entity. All municipalities, counties, and state agencies are hereby authorized to enter into and do all things necessary to perform any such arrangement or contract with the authority.

(r) To arrange for guaranties or insurance of its bonds, notes, or other obligations by the federal government or by any private insurer, and to pay any premiums therefor.



§ 23-21-514. Bonds and notes

(1) (a) The authority has the power and is authorized to issue from time to time its notes and bonds in such principal amounts as the authority determines to be necessary to provide sufficient funds for achieving any of its corporate purposes, including the payment of interest on notes and bonds of the authority, the establishment of reserves to secure such notes and bonds, and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

(b) (I) The authority has the power, from time to time, to issue:

(A) Notes to renew notes;

(B) Bonds to pay notes, including the interest thereon, and, whenever it deems refunding expedient, to refund any bonds whether the bonds to be refunded have or have not matured; and

(C) Bonds partly to refund bonds then outstanding and partly for any of its corporate purposes.

(II) Refunding bonds issued pursuant to this paragraph (b) may be exchanged for the bonds to be refunded or sold and the proceeds applied to the purchase, redemption, or payment of such bonds.

(c) The authority has the power to provide for the replacement of lost, destroyed, or mutilated bonds or notes.

(d) Except as may otherwise be expressly provided by the authority, every issue of its notes and bonds shall be general obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular revenues.

(2) The notes and bonds shall be authorized by a resolution adopted by an affirmative vote of a majority of the members of the board of directors.

(3) Any resolution authorizing any notes or bonds or any issue thereof may contain provisions, which shall be a part of the contract with the holders thereof, as to:

(a) Pledging all or any part of the revenues of the authority to secure the payment of the notes or bonds or of any issue thereof, subject to such agreements with noteholders or bondholders as may then exist;

(b) Pledging all or any part of the assets of the authority to secure the payment of the notes or bonds or of any issue of notes or bonds, subject to such agreements with noteholders or bondholders as may then exist, such assets to include any grant or contribution from the federal government or any corporation, association, institution, or person;

(c) The setting aside of reserves or sinking funds and the regulation and disposition thereof;

(d) Limitations on the purpose to which the proceeds of sale of notes or bonds may be applied and pledging such proceeds to secure the payment of the notes or bonds or of any issue thereof;

(e) Limitations on the issuance of additional notes or bonds, the terms upon which additional notes or bonds may be issued and secured, and the refunding of outstanding or other notes or bonds;

(f) The procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(g) Limitations on the amount of moneys to be expended by the authority for operating expenses of the authority;

(h) Vesting in a trustee such property, rights, powers, and duties in trust as the authority may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the bondholders pursuant to this part 5, and limiting or abrogating the right of the bondholders to appoint a trustee under this part 5 or limiting the rights, powers, and duties of such trustee;

(i) Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the authority to the holders of the notes or bonds and providing for the rights and remedies of the holders of the notes or bonds in the event of such default, including as a matter of right the appointment of a receiver; except that such rights and remedies shall not be inconsistent with the general laws of this state and the other provisions of this part 5;

(j) Any other matters, of like or different character, which in any way affect the security or protection of the holders of the notes or bonds.

(4) The bonds or notes of each issue may, in the discretion of the board of directors, be made redeemable before maturity at such prices and under such terms and conditions as may be determined by the board of directors. Notes shall mature at such time as may be determined by the board of directors, and bonds shall mature at such time, not exceeding thirty-five years from their date of issue, as may be determined by the board. The bonds may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof. The notes and bonds shall bear interest at such rate, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment and at such place, and be subject to such terms of redemption as such resolution may provide. The notes and bonds of the authority may be sold by the authority, at public or private sale, at such price as the board of directors shall determine.

(5) In case any officer whose signature or a facsimile of whose signature appears on any bonds or notes or coupons attached thereto ceases to be such officer before the delivery thereof, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The board of directors may also provide for the authentication of the bonds or notes by a trustee or fiscal agent.

(6) Prior to the preparation of definitive bonds or notes, the authority may, under like restrictions, issue interim receipts or temporary bonds or notes until such definitive bonds or notes have been executed and are available for delivery.

(7) The authority, subject to such agreements with noteholders or bondholders as may then exist, has the power out of any funds available therefor to purchase notes or bonds of the authority, which shall thereupon be cancelled at a price not exceeding:

(a) If the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment thereon; or

(b) If the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

(8) In the discretion of the authority, the bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the power of a trust company within or without this state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its corporate powers and the custody, safeguarding, and application of all moneys. The authority may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under such trust indenture or other depository and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the authority. If the bonds are secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

(9) The authority shall not have outstanding, at any one time, bonds, not including bond anticipation notes, or bonds which have been refunded, in an aggregate principal amount exceeding sixty million dollars; however, this limitation shall not apply to bonds which are unsecured or secured solely by a pledge of the revenues of the authority and are not in any way secured by a pledge of any of the authority's other assets, including, without limitation, any buildings or real property, and which contain a statement that the bondholders shall not have any recourse against the authority's other assets for repayment of the bonds. Under no circumstances shall the regents or the state of Colorado be liable for any indebtedness incurred by the authority. The general assembly specifically finds there is a substantial public purpose in limiting the indebtedness of the authority in the event the authority assets or the hospital assets are transferred back to or revert to the regents.

(10) The authority has the power and is authorized to issue from time to time notes, bonds, and other securities which may be collateralized or otherwise secured in whole or in part by loans or participations or other interests in such loans or which may evidence loans or participations or other interests in such loans to provide net funds that are to be dedicated in whole or in part by resolution of the authority to the carrying out of one or more of the purposes of the authority. The interest on or from such notes, bonds, and other securities may be subject to or exempt from federal income taxation.

(11) Any notes, bonds, or other securities issued pursuant to this section, and the income therefrom, including any profit from the sale thereof, shall at all times be free from taxation by the state or any agency, political subdivision, or instrumentality of the state.



§ 23-21-515. Remedies

Any holder of bonds issued under the provisions of this part 5, or any coupons appertaining thereto, and the trustee under any trust agreement or resolution authorizing the issuance of such bonds, except to the extent the rights under this part 5 may be restricted by such trust agreement or resolution, may, either at law or in equity by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the state or granted under this part 5 or under such agreement or resolution, or under any other contract executed by the authority pursuant to this part 5, and may enforce and compel the performance of all duties required by this part 5 or by such trust agreement or resolution to be performed by the authority or by an officer thereof.



§ 23-21-516. Negotiable instruments

Notwithstanding any of the foregoing provisions of this part 5 or any recitals in any bonds issued under the provisions of this part 5, all such bonds and interest coupons appertaining thereto shall be negotiable instruments under the laws of this state, subject only to any applicable provisions for registration.



§ 23-21-517. Bonds eligible for investment

Bonds issued under the provisions of this part 5 are hereby made securities in which all insurance companies, trust companies, banking associations, savings and loan associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds, notes, or obligations of the state is authorized by law.



§ 23-21-518. Refunding bonds

(1) The board of directors may provide for the issuance of refunding obligations of the authority for the purpose of refunding any obligations then outstanding which have been issued under the provisions of this part 5, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations, and for any corporate purpose of the authority.

(2) Refunding obligations issued as provided in subsection (1) of this section may be sold or exchanged for outstanding obligations issued under this part 5, and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding obligations. Pending the application of the proceeds of any such refunding obligations, with any other available funds, to the payment of the principal, the accrued interest, and any redemption premium on the obligations being refunded and, if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust agreement securing the same, to the payment of any interest on such refunding obligations and any expenses in connection with such refunding, such proceeds may be invested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.



§ 23-21-519. Nonliability of state for bonds

Neither the state of Colorado nor the regents shall be liable for bonds of the authority, and such bonds shall not constitute a debt of the state or of the regents. The bonds shall contain on the face thereof a statement to such effect.



§ 23-21-520. Members of authority not personally liable on bonds

Neither the members of the board of directors nor any authorized person executing bonds issued pursuant to this part 5 shall be personally liable for such bonds by reason of the execution or issuance thereof.



§ 23-21-521. Annual report

Notwithstanding section 24-1-136 (11)(a)(I), the authority shall submit to the governor and the joint budget committee within six months after the end of the fiscal year a report which shall set forth a complete and detailed operating and financial statement of the authority during such year. Also included in the report shall be any recommendations with reference to additional legislation or other action that may be necessary to carry out the purposes of the authority.



§ 23-21-522. Powers of the authority - investments

(1) The authority has the power:

(a) To invest any funds not required for immediate disbursement in property or in securities which meet the standard for investments established in section 15-1-304, C.R.S., provided such investment assists the authority in carrying out its public purposes; and to sell from time to time such securities thus purchased and held; and to deposit any securities in any trust bank within or without the state. Any funds deposited in a banking institution or in any depository authorized in section 24-75-603, C.R.S., shall be secured in such manner and subject to such terms and conditions as the board may determine, with or without payment of any interest on such deposit, including, without limitation, time deposits evidenced by certificates of deposit. Any commercial bank incorporated under the laws of this state which may act as depository of any funds of the authority may issue indemnifying bonds or may pledge such securities as may be required by the board of directors.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), to contract with the holders of any of its notes or bonds as to the custody, collection, securing, investment, and payment of any moneys of the authority and of any moneys held in trust or otherwise for the payment of notes or bonds and to carry out such contract. Moneys held in trust or otherwise for the payment of notes or bonds or in any way to secure notes or bonds and deposits of such moneys may be secured in the same manner as moneys of the authority, and all banks and trust companies are authorized to give such security for such deposits.



§ 23-21-523. Agreement of this state

This state does hereby pledge to and agree with the holders of any notes or bonds issued under this part 5 that this state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the said holders thereof or in any way impair the rights and remedies of such holders until such notes and bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders are fully met and discharged. The authority is authorized to include this pledge and agreement of this state in any agreement with the holders of such notes or bonds.



§ 23-21-524. This part 5 not a limitation of powers

Nothing in this part 5 shall be construed as a restriction or limitation upon any other powers which the authority might otherwise have under any other law of this state, and this part 5 is cumulative to any such powers. This part 5 does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws. However, the issuance of bonds, notes, and other obligations and refunding bonds under the provisions of this part 5 need not comply with the requirements of any other state law applicable to the issuance of bonds, notes, and other obligations. No proceedings, notice, or approval shall be required for the issuance of any bonds, notes, or other obligations or any instrument as security therefor, except as is provided in this part 5.



§ 23-21-525. Exemption from property taxation

The authority shall be exempt from any general ad valorem taxes upon any property of the authority acquired and used for its public purposes. The authority may enter into agreements to pay annual sums in lieu of taxes to any county, municipality, or other taxing entity with respect to any real property which is owned by the authority and is located in such county, municipality, or other taxing entity.



§ 23-21-526. Psychiatric hospital

The university of Colorado psychiatric hospital established under article 22 of this title shall remain the integrated psychiatric service for university hospital, and the department of public health and environment shall issue a single license for the university of Colorado psychiatric hospital and university hospital.



§ 23-21-527. General assembly retains authority to enact laws governing university hospital

The general assembly expressly reserves its plenary legislative authority relating to the university of Colorado university hospital, including but not limited to the authority to enact laws relating thereto. Nothing in this part 5 or part 6 of this article or in section 11 of article II of the state constitution or in section 10 of article I of the federal constitution, relating to impairment of the obligation of contract, shall be construed to limit said legislative authority. Any contract or other obligation of the authority is expressly subject to the provisions of this section, and the parties to such contract or obligation shall not assert such contract or obligation as a bar to the general assembly's exercise of legislative authority relating to the university of Colorado university hospital.



§ 23-21-528. Severability

Any provision of this part 5 declared to be unconstitutional or otherwise invalid shall not impair the remaining provisions of this part 5 or the provisions of part 6 of this article. Any provision of part 6 of this article declared to be unconstitutional or otherwise invalid shall not impair the provisions of this part 5 or the remaining provisions of said part 6.






Part 6 - Employment Status and Pension Status of Employees of Reorganized University Hospital

§ 23-21-601. Legislative declaration

(1) The general assembly hereby finds and declares:

(a) That through the passage of House Bill No. 1143 at its first regular session in 1989, the general assembly intended to authorize the reorganization of the university of Colorado university hospital by its operation through a private nonprofit-nonstock corporation;

(b) That said hospital was reorganized and attempted to commence operations through a private nonprofit-nonstock corporation on October 1, 1989;

(c) That the Colorado supreme court subsequently found said House Bill No. 1143 unconstitutional;

(d) That employees of university hospital made decisions governing their state employment status and their membership in the public employees' retirement association in reliance on the provisions of said House Bill No. 1143;

(e) That this part 6 is enacted to address certain issues affecting employees of university hospital who changed their employment status or pension status, or both, in reliance on said House Bill No. 1143 or who were initially employed by the part 4 corporation, within the context of the creation of the university of Colorado hospital authority to operate university hospital pursuant to part 5 of this article.



§ 23-21-602. Personnel - election to return to state personnel system

(1) (a) Any employee of university hospital who was a member of the state personnel system and was employed by university hospital on September 30, 1989, and who elected to become an employee of the part 4 corporation may become an employee of the authority on the authority's transfer date or may elect to return to classified employment in the state personnel system and may reserve the right to be employed by the authority.

(b) Any such employee of the part 4 corporation who elects to return to the state personnel system shall have restored all rights and privileges of membership in the state personnel system.

(2) (a) Any employee of university hospital who was a state employee but not a member of the state personnel system and was employed by university hospital on September 30, 1989, and who elected to become an employee of the part 4 corporation may become an employee of the authority on the authority's transfer date or may elect to return to state employment status and may reserve the right to be employed by the authority.

(b) Any such employee of the part 4 corporation who elects to become a state employee not a member of the state personnel system shall have restored all rights and privileges of a state employee not a member of the state personnel system.

(3) (a) Any employee initially employed by the part 4 corporation on and after October 1, 1989, and continuously employed thereafter, may become an employee of the authority on the authority's transfer date or may elect to be a state employee in the state personnel system or a state employee not a member of the state personnel system, whichever is applicable to such employee's position.

(b) Any such employee of the part 4 corporation who elects to become a state employee in the state personnel system or a state employee not a member of the state personnel system shall have all rights and privileges of the state employment status which is applicable to such employee's position.

(4) Any election provided for in this section shall be made no later than one hundred twenty days after the authority's transfer date.



§ 23-21-603. Pension status of part 4 corporation employees

(1) Employees who elected to become employees of the part 4 corporation and rolled over PERA contributions to the part 4 corporation's qualified retirement plan - election to return to PERA. (a) Any employee of university hospital on September 30, 1989, who elected to become an employee of the part 4 corporation and who had all member contributions to PERA credited to the part 4 corporation's qualified retirement plan may elect to return to the employee's prior state employment status and resume active membership in PERA.

(b) If an employee elects to resume active membership in PERA, the authority is obligated to contribute to PERA an amount necessary to restore said employee to the retirement status with PERA the employee would have attained if said employee had never elected to become an employee of the part 4 corporation; except that said employee shall cooperate in obtaining the refund of any moneys contributed by the part 4 corporation and the employee under the "Federal Insurance Contributions Act", as amended, shall direct the trustee of the part 4 corporation's qualified retirement plan to distribute such employee's account balance in the plan to the authority for transfer to PERA, and shall relinquish all rights in the part 4 plan and the authority's qualified retirement plan. The authority's obligation under this paragraph (b) shall be discharged consistent with sound actuarial practices and PERA shall be obligated to act in accordance with this paragraph (b) in order to accomplish an employee election under this paragraph (b).

(c) An employee who elects to resume active membership in PERA may elect, no earlier than three years after the election to return to PERA or upon acquiring twenty years of service credit in PERA, whichever occurs first, to become an employee of the authority and participate in the authority's qualified retirement plan in accordance with section 23-21-508; except that said employee shall not thereafter resume active membership in PERA while employed by the authority.

(2) Employees who elected to become employees of the part 4 corporation and received cash - election to return to PERA. (a) Any employee of university hospital on September 30, 1989, who elected to become an employee of the part 4 corporation and who received said employee's member contributions to PERA in cash may elect to return to the employee's prior state employment status and resume active membership in PERA.

(b) If an employee elects to resume active membership in PERA, the authority is obligated to contribute to PERA an amount necessary to restore said employee to the retirement status with PERA the employee would have attained if said employee had never elected to become an employee of the part 4 corporation; except that the authority shall have no such obligation unless the employee electing pursuant to this paragraph (b) purchases all of the employee's service credit in PERA for employment at university hospital prior to becoming a part 4 corporation employee by restoring to PERA the member contributions refunded plus interest accrued from the date of refund to completion of purchase. Said employee shall cooperate in obtaining the refund of any moneys contributed by the part 4 corporation and the employee under the "Federal Insurance Contributions Act", as amended, shall direct the trustee of the part 4 corporation's qualified retirement plan to distribute such employee's account balance in the plan to the authority for transfer to PERA, and shall relinquish all rights in the part 4 plan and the authority's qualified retirement plan. The authority's obligation under this paragraph (b) shall be discharged consistent with sound actuarial practices and PERA shall be obligated to act in accordance with this paragraph (b) in order to accomplish an employee election pursuant to this paragraph (b).

(c) An employee electing to resume active membership in PERA may elect, no earlier than three years after the election to return to PERA or upon acquiring twenty years of service credit in PERA, whichever occurs first, to become an employee of the authority and participate in the authority's qualified retirement plan in accordance with section 23-21-508; except that said employee shall not thereafter resume active membership in PERA while employed by the authority.

(3) Employees who elected to become employees of the part 4 corporation and became vested inactive members of PERA - election to return to PERA. (a) Any employee of university hospital on September 30, 1989, who elected to become an employee of the part 4 corporation and who became a vested inactive member of PERA may elect to return to the employee's prior state employment status and resume active membership in PERA.

(b) If an employee elects to resume active membership in PERA, the authority is obligated to contribute to PERA an amount necessary to restore said employee to the retirement status with PERA the employee would have attained if said employee had never elected to become an employee of the part 4 corporation; except that said employee shall cooperate in obtaining the refund of moneys contributed by the part 4 corporation and the employee under the "Federal Insurance Contributions Act", as amended, shall direct the trustee of the part 4 corporation's qualified retirement plan to distribute such employee's account balance in the plan to the authority for transfer to PERA, and shall relinquish all rights in the part 4 plan and the authority's qualified retirement plan. The authority's obligation under this paragraph (b) shall be discharged consistent with sound actuarial practices and PERA shall be obligated to act in accordance with this paragraph (b) in order to accomplish an employee election under this paragraph (b).

(c) An employee who elects to resume active membership in PERA may elect, no earlier than three years after the election to return to PERA or upon acquiring twenty years of service credit in PERA, whichever occurs first, to become an employee of the authority and participate in the authority's qualified retirement plan in accordance with section 23-21-508; except that said employee shall not thereafter resume active membership in PERA while employed by the authority.

(4) Employees of the part 4 corporation not electing to return to prior state employment status become active members of the qualified retirement plan of the authority. An employee of university hospital on September 30, 1989, who elected to become an employee of the part 4 corporation and who does not elect to return to such employee's prior state employment status and resume active membership in PERA shall become an employee of the authority on the authority's transfer date, shall commence active membership in the authority's qualified retirement plan, shall receive service credit in the authority's qualified retirement plan for the period of employment by the part 4 corporation, shall direct the trustee of the part 4 corporation's qualified retirement plan to distribute such employee's account balance in the plan to the authority, and shall relinquish all rights in the part 4 plan.

(5) Employees initially employed by the part 4 corporation on or after October 1, 1989 - election to become active members of PERA. (a) Any employee of university hospital initially employed on or after October 1, 1989, may elect to become a state employee and an active member of PERA.

(b) If an employee elects to become an active member in PERA, the authority is obligated to contribute to PERA an amount necessary to establish the retirement status with PERA the employee would have attained if said employee had been a member of PERA from the date the employee was initially employed by the part 4 corporation; except that said employee shall cooperate in obtaining the refund of moneys contributed by the part 4 corporation and the employee under the "Federal Insurance Contributions Act", as amended, shall direct the trustee of the part 4 corporation's qualified retirement plan to distribute such employee's account balance in the plan to the authority for transfer to PERA, and shall relinquish all rights in the part 4 plan and the authority's qualified retirement plan. The authority's obligation under this paragraph (b) shall be discharged consistent with sound actuarial practices and PERA shall be obligated to act in accordance with this paragraph (b) in order to accomplish an employee election under this paragraph (b).

(c) An employee who becomes an active member in PERA may elect, no earlier than three years after the election to join PERA or upon acquiring twenty years of service credit in PERA, whichever occurs first, to become an employee of the authority and participate in the authority's qualified retirement plan in accordance with section 23-21-508; except that said employee shall not thereafter resume active membership in PERA while employed by the authority.

(6) Employees initially employed by the part 4 corporation on or after October 1, 1989 - election to become active members of the authority's qualified retirement plan. Any employee of university hospital initially employed on or after October 1, 1989, who does not elect to become a state employee and an active member in PERA shall become an employee of the authority on the authority's transfer date, shall commence active membership in the authority's qualified retirement plan, shall receive service credit in the authority's qualified retirement plan for the period of employment by the part 4 corporation, shall direct the trustee of the part 4 corporation's qualified retirement plan to distribute such employee's account balance in the plan to the authority, and shall relinquish all rights in the part 4 plan.

(7) Election required - when. Except as otherwise provided in subsections (1)(c), (2)(c), (3)(c), and (5)(c) of this section, any election provided for in this section shall be made no later than one hundred twenty days after the authority's transfer date.



§ 23-21-604. Transfers necessary to accomplish the purposes of this part 6

(1) The trustee of the part 4 corporation's qualified retirement plan shall transfer all reserves to the authority's qualified retirement plan as soon as practicable after the authority's transfer date and consistent with sound actuarial practices.

(2) (a) (I) The reserves held by PERA which are due and payable to the part 4 corporation shall remain with PERA to the extent and in the amount necessary to enable the authority to make the contributions to PERA provided for in section 23-21-603 (1)(b), (2)(b), (3)(b), or (5)(b).

(II) Any remaining reserves held by PERA which are due and payable to the part 4 corporation, including interest as determined by mutual agreement of the trustees of PERA and the board of directors of the authority, shall be transferred to the authority's qualified retirement plan as soon as practicable and consistent with sound actuarial practices.

(b) If the reserves held by PERA which are due and payable to the part 4 corporation are not sufficient to enable the authority to make the contributions to PERA provided for in section 23-21-603 (1)(b), (2)(b), (3)(b), or (5)(b), the authority shall transfer such additional amount to PERA plus interest as determined by mutual agreement of the trustees of PERA and the board of directors of the authority.

(3) Any employer and employee contributions under the "Federal Insurance Contributions Act", as amended, which are refunded pursuant to section 23-21-603 (1)(b), (2)(b), (3)(b), or (5)(b) shall be payable to the authority's qualified retirement plan.

(4) All expenses incurred for the preparation of actuarial reports pursuant to this section shall be paid by the authority. Any such actuarial reports shall be available to the authority upon request.






Part 7 - Alzheimer's Disease Center

§ 23-21-701. Legislative declaration

To foster the health, welfare, and safety of the people of this state and to facilitate the research and treatment of Alzheimer's and related diseases, it is declared to be the policy of this state to achieve the maximum practical degree of care and treatment for persons suffering from Alzheimer's and related diseases.



§ 23-21-702. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Alzheimer's disease" means the neurological disorder in which the death of brain cells causes memory loss and cognitive decline.



§ 23-21-703. Center created

There is established the Alzheimer's disease treatment and research center within the university of Colorado school of medicine. The treatment center must use existing facilities and staff of the university of Colorado school of medicine and may establish programs for the care and treatment of persons suffering from Alzheimer's disease as programs are needed. The treatment center may assist on a continuing basis those persons who require continuing treatment for Alzheimer's disease but who are unable to pay for the entire cost of the services despite the existence of various types of hospital and medical insurance, medicare, medicaid, and other government assistance programs, and private charitable assistance.



§ 23-21-704. Duties of the school of medicine

(1) The school of medicine shall:

(a) Develop standards for determining eligibility for care and treatment under this part 7;

(b) Assist in the development and expansion of programs for the care and treatment of persons suffering from Alzheimer's disease, including home care and medical procedures designed to provide maximum control over the disease;

(c) Extend financial assistance to persons suffering from Alzheimer's disease to obtain efficacious agents of control for use in hospital and medical facilities and in the home;

(d) Institute and carry on educational programs for the detection of Alzheimer's disease in the community and for the counseling of individuals and families;

(e) Conduct educational programs for physicians, hospitals, county and district public health agencies, and the public concerning the methods of care and treatment for persons suffering from the disease; and

(f) Establish research programs to promote scientific inquiry into the causes and the possible cure or alleviation of the suffering of victims of Alzheimer's disease.






Part 8 - Medication-Assisted Treatment (Mat) Expansion Pilot Program

§ 23-21-801. Short title

The short title of this part 8 is the "Medication-assisted Treatment Expansion Pilot Program Act".



§ 23-21-802. Legislative declaration

(1) The general assembly finds that:

(a) In an effort to address the growing opioid addiction problem throughout the nation, on July 22, 2016, President Obama signed into law the federal "Comprehensive Addiction and Recovery Act of 2016", also referred to as "CARA";

(b) CARA authorizes qualified nurse practitioners and physician assistants in community- and office-based practice settings to prescribe certain medications used in the treatment of opioid addiction as a means of increasing access to treatment for opioid-dependent patients;

(c) Opioid addiction has emerged as a significant public health concern in Colorado, with over ten thousand deaths attributed to drug overdose since 2000 and the annual rate of drug overdose deaths doubling from 7.8 deaths per one hundred thousand people in 2000 to 15.7 deaths per one hundred thousand people in 2015, a rate significantly higher than the national rate;

(d) Southeast Colorado comprises six percent of the state's population and accounts for eighteen percent of admissions for heroin treatment, the Pueblo county jail sees over one thousand seven hundred opioid protocol prisoners each year, and the Pueblo fire department used an opioid antagonist to halt an opioid-related drug overdose event one hundred forty times in 2015;

(e) In Routt county, drug overdose death rates have increased nearly six-fold from 2014 to 2016, and over sixty-five percent of these deaths were related to prescription opioids;

(f) Despite the prevalence of opioid addiction and opioid-related overdose events in Pueblo and Routt counties, only three doctors in Pueblo county and one doctor in Routt county are able to provide medication-assisted treatment to opioid-dependent patients in those counties;

(g) Medication-assisted treatment, which includes the use of medication and behavioral therapies to treat individuals with opioid addictive disorders:

(I) Has proven to be clinically effective and to significantly reduce the need for inpatient detoxification services for individuals with opioid addictive disorders;

(II) Provides a comprehensive, individually tailored program of treatment for opioid-dependent patients;

(III) Is intended to achieve full recovery;

(IV) Can contribute to lowering a person's risk of contracting HIV or hepatitis C by reducing the potential for relapse; and

(V) Has improved patient survival rates, increased retention in treatment, decreased illicit opioid use and other criminal activity among individuals with substance abuse disorders, increased patients' ability to attain and retain employment, and improved birth outcomes among pregnant women who have substance use disorders;

(h) In order to increase access to addiction treatment in areas of the state where opioid addiction is prevalent, it is necessary to establish a pilot program to award grants to:

(I) Organizations or practices with nurse practitioners and physician assistants to enable them to obtain the training and ongoing support required to prescribe medications, such as buprenorphine and all other medications and therapies approved by the federal food and drug administration, to treat opioid use disorders; and

(II) Community agencies to provide behavioral therapies, in conjunction with medication treatment, to treat individuals with opioid use disorders; and

(i) Since the pilot program will provide access to treatment to individuals with substance use disorders, the use of retail marijuana tax revenues to fund the pilot program is authorized under section 39-28.8-501 (2)(b)(IV)(C).



§ 23-21-803. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Advisory board" means the MAT expansion advisory board created in section 23-21-805.

(2) "College of nursing" means the college of nursing at the university of Colorado Anschutz medical campus, operated by the board of regents of the university of Colorado.

(3) "Federal act" means section 303 of the federal "Comprehensive Addiction and Recovery Act of 2016", Pub.L. 114-198.

(4) "Medication-assisted treatment" or "MAT" means a combination of behavioral therapy and medications, such as buprenorphine and all other medications and therapies, approved by the federal food and drug administration to treat opioid use disorder.

(5) "Nurse practitioner" means an advanced practice nurse, as defined in section 12-38-103 (1.5), who is listed on the advanced practice registry in accordance with section 12-38-111.5 and is authorized by the state board of nursing in accordance with section 12-38-111.6 to prescribe controlled substances and prescription drugs.

(6) "Physician assistant" means a person licensed as a physician assistant by the Colorado medical board in accordance with section 12-36-107.4 who is authorized, in accordance with section 12-36-106 (5), to perform acts constituting the practice of medicine, including prescribing controlled substances, and who is under the supervision of a physician trained in MAT.

(7) "Pilot program" or "MAT expansion pilot program" means the medication-assisted treatment expansion pilot program created in section 23-21-804.

(8) "Pilot program area" means the areas of the state in which the pilot program is available, as specified in section 23-21-804 (1)(b).

(9) "Qualified nurse practitioner or physician assistant" means a nurse practitioner or physician assistant who is a qualifying practitioner, as defined in the federal act and regulations adopted under the federal act, and is registered in accordance with 21 U.S.C. sec. 823 (g).



§ 23-21-804. Medication-assisted treatment expansion pilot program - created - pilot program location - eligible grant recipients - rules

(1) (a) There is hereby created the medication-assisted treatment expansion pilot program to provide grants to community agencies, office-based practices, behavioral health organizations, and substance abuse treatment organizations to enable:

(I) Nurse practitioners or physician assistants working in those settings to obtain training and ongoing support required under the federal act in order to prescribe buprenorphine and all other medications and therapies approved by the federal food and drug administration as part of medication-assisted treatment provided to individuals with an opioid use disorder; and

(II) Those agencies, practices, and organizations to provide behavioral therapies and support in conjunction with medication-assisted treatment for individuals with an opioid use disorder.

(b) The MAT expansion pilot program is available to provide grants to community agencies, office-based practices, behavioral health organizations, and substance abuse treatment organizations practicing or providing treatment in Pueblo county or Routt county.

(2) A grant recipient may use the money received through the pilot program for the following purposes:

(a) To enable nurse practitioners or physician assistants practicing or working in the grant recipient's setting in the pilot program area to obtain the training required to be a qualified nurse practitioner or physician assistant in order to prescribe buprenorphine and all other medications and therapies approved by the federal food and drug administration as part of medication-assisted treatment for individuals with opioid use disorders; and

(b) To increase access to medication-assisted treatment for individuals with opioid use disorders in the pilot program area.

(3) The college of nursing shall administer the MAT expansion pilot program and, subject to available appropriations, shall award grants as provided in this part 8 starting as soon as practicable in the 2017-18 fiscal year, but no later than January 2018. Subject to available appropriations, grants shall be paid out of money annually appropriated for the pilot program as provided in section 23-21-808.

(4) The college of nursing shall implement the MAT expansion pilot program in accordance with this part 8 and shall develop, with assistance from and in coordination with the advisory board, pilot program guidelines and procedures as necessary to implement the pilot program, including guidelines and procedures specifying the time frames for applying for grants; the form of the pilot program grant application; the time frames for distributing grant money, technical assistance, and consultation to grant recipients; and evaluation of the pilot program.



§ 23-21-805. MAT expansion advisory board - created - duties

(1) There is hereby created in the college of nursing the MAT expansion advisory board, which shall:

(a) Review and approve pilot program guidelines and procedures;

(b) Advise and provide assistance to the college of nursing on the implementation of the pilot program;

(c) Review and make recommendations to the college of nursing on grant applications, including recommendations for grant award amounts;

(d) Assist the college of nursing in evaluating the pilot program; and

(e) Perform other tasks, as requested by the college of nursing, related to the implementation and administration of the pilot program.

(2) (a) The advisory board consists of representatives of the following entities or organizations who are designated by the entity or organization:

(I) The college of nursing;

(II) The state substance abuse trend and response task force created in section 18-18.5-103;

(III) The Colorado consortium for prescription drug abuse prevention, administered under the school of pharmacy and pharmaceutical sciences at the university of Colorado Anschutz medical campus;

(IV) The Colorado Nurses Association;

(V) The Colorado Academy of Physician Assistants; and

(VI) The physician assistant program at the university of Colorado.

(b) In addition to the members specified in subsection (2)(a) of this section, at least one medical or public health professional from each county in the pilot program area, appointed as follows, shall serve on the advisory board:

(I) The Northwest Colorado Community Health partnership in Routt county shall appoint a medical or public health professional from Routt county; and

(II) The Pueblo county heroin task force shall appoint a medical or public health professional from Pueblo county.



§ 23-21-806. Grant application - criteria - awards

(1) To receive a grant, an eligible organization or practice must submit an application to the college of nursing in accordance with pilot program guidelines and procedures established by the college of nursing. At a minimum, the application must include the following information:

(a) The purpose for which the applicant will use the grant;

(b) The amount of grant money requested;

(c) The number of nurse practitioners or physician assistants willing to complete the required training;

(d) Identification of any incentives to assist nurse practitioners or physician assistants in completing the required training and becoming certified to prescribe buprenorphine;

(e) An agreement to institute policies and procedures for implementing medication-assisted treatment;

(f) A description of how the applicant will achieve improved access to medication-assisted treatment in the pilot program area;

(g) Identification of expected outcomes of care for opioid-dependent patients; and

(h) An evaluation plan.

(2) The advisory board shall review the applications received pursuant to this section and make recommendations to the college of nursing regarding grant recipients and awards. In recommending grant awards and in awarding grants, the advisory board and the college of nursing shall consider the following criteria:

(a) The eligibility of the applicants;

(b) The number of opioid-dependent patients that could be served by nurse practitioners or physician assistants working in or with a practice or organization applying for a grant;

(c) The written commitment of the applicant to implement policies and procedures for providing MAT;

(d) The written commitment of the applicant to have nurse practitioners or physician assistants participate in periodic consultations with college of nursing staff; and

(e) The written commitment of the applicant to participate in the evaluation of the pilot program.

(3) Subject to available appropriations, in the 2017-18 and 2018-19 fiscal years, the college of nursing shall award grants to applicants approved in accordance with this section and shall distribute the grant money to grant recipients within ninety days after issuing the grant awards.



§ 23-21-807. Reporting requirements

(1) Each organization or practice that receives a grant through the pilot program shall submit an annual report to the college of nursing by a date set by the college of nursing. At a minimum, the report must include the following information:

(a) The amount of the grant and the date on which the grant was received;

(b) An accounting of how the grant money was spent and whether any grant money was not expended;

(c) The number of nurse practitioners or physician assistants who were trained and who received certification to prescribe buprenorphine and all other medications and therapies approved by the federal food and drug administration to treat opioid use disorder; and

(d) A detailed description of the training received by nurse practitioners or physician assistants; whether the nurse practitioners or physician assistants completed the training and attained status as a qualified nurse practitioner or physician assistant; whether the nurse practitioners or physician assistants that attained qualified nurse practitioner or physician assistant status are currently able to provide and are providing medication-assisted treatment to opioid-dependent patients; the number of individuals with opioid use disorders treated in the previous two years before the pilot program; and the number of opioid-dependent patients treated during the pilot program period by each qualified nurse practitioner or physician assistant.

(2) On or before June 30, 2018, and on or before June 30, 2019, the college of nursing shall submit a summarized report on the pilot program to the health and human services committee of the senate and the health, insurance, and environment and public health care and human services committees of the house of representatives, or any successor committees, and to the governor. At a minimum, the report must include:

(a) A description of the pilot program;

(b) A list identifying the grant recipients, including the amount awarded to each grant recipient and a detailed description of how each grant recipient used the grant award;

(c) The total number of nurse practitioners and physician assistants who completed the required training and became certified to prescribe buprenorphine, listed by county participating in the pilot program;

(d) The total number of patients served during the course of the pilot program, listed by county participating in the pilot program;

(e) A summary of policies and procedures instituted by grant recipients related to the provision of MAT by qualified nurse practitioners and physician assistants;

(f) A summary of evaluation results of the pilot program; and

(g) A summary of lessons learned and recommendations for implementing MAT as provided by nurse practitioners and physician assistants in other communities in the state.



§ 23-21-808. Funding for pilot program

(1) (a) For the 2017-18 and 2018-19 state fiscal years, the general assembly shall annually appropriate five hundred thousand dollars per fiscal year from the marijuana tax cash fund created in section 39-28.8-501 to the board of regents of the university of Colorado, for allocation to the college of nursing to implement the MAT expansion pilot program. The college of nursing may use a portion of the money annually appropriated for the pilot program to pay the direct and indirect costs that the college of nursing incurs to administer the pilot program, as well as to provide consulting services to and oversight of grant recipients, for data collection and analysis, evaluation of the pilot program, and program reporting.

(b) If any unexpended or uncommitted money appropriated for the 2017-18 fiscal year remains at the end of that fiscal year, the school of nursing may expend the money in accordance with this section in the 2018-19 fiscal year. Any unexpended or uncommitted money remaining at the end of the 2018-19 fiscal year reverts to the marijuana tax cash fund.

(2) The college of nursing may accept and expend any gifts, grants, or donations it receives to implement or administer the pilot program.



§ 23-21-809. Repeal of part

This part 8 is repealed, effective June 30, 2020.









Article 22 - Psychiatric Hospital

§ 23-22-101. Psychopathic hospital and laboratory

There shall be established in this state a hospital under the name and title of the "psychopathic hospital and laboratory of the university of Colorado". This hospital shall be established at Denver.



§ 23-22-102. Name of hospital changed

The institution within the university of Colorado, known and designated under the name and title of the "psychopathic hospital and laboratory of the university of Colorado" by section 23-22-101, after July 1, 1967, shall be designated under the name and title of the "university of Colorado psychiatric hospital". The legal effect of any statute prior to July 1, 1967, designating such hospital by any other name or property rights acquired and obligations incurred prior to said date under any other name shall not be impaired hereby.



§ 23-22-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Hospital" or "psychiatric hospital" means the university of Colorado psychiatric hospital.



§ 23-22-104. Control and management of hospital

Unless the assets of the university of Colorado psychiatric hospital are transferred, pursuant to section 23-21-506 (1)(a), to the university of Colorado hospital authority operating university hospital, the board of regents of the university of Colorado shall have full control and supervision of all the property and grounds and buildings of the hospital and shall have the entire government and management of the same. It shall prescribe and publish all rules, regulations, and bylaws for the management of the affairs of the hospital and of its patients and for the government of its officers and employees. The board shall make proper provisions for the reception, treatment, discharge, and transfer either from or to other institutions or from the hospital to family care and the return therefrom of all patients who may be committed to the hospital.



§ 23-22-105. Control of hospital - director

(1) The board of regents has full power to accept legacies, bequests, devises, and donations for the benefit of the psychiatric hospital and to apply the same to the furtherance of the purposes of said hospital, to the end that these benefits may accrue to the greatest possible extent to the afflicted citizens of this state.

(2) The director of said hospital shall serve as professor of psychiatry in the school of medicine of the university of Colorado.



§ 23-22-106. Director and assistant

The board of regents shall appoint a director who holds office during its pleasure, who is a physician and graduate of an incorporated medical college, who has had at least ten years' experience in the actual practice of his or her profession, and who has had at least five years' actual experience as a neuropathologist. The director shall reside at the hospital, give his or her entire time and attention to the discharge of his or her official duties, and receive compensation as fixed by the board of regents. The board of regents may further provide for an assistant director who is a physician and graduate of an incorporated medical college, has had at least five years' experience in the actual practice of his or her profession, and one year's specialization in behavioral or mental health disorders. It shall provide for other employees and medical assistants as may be necessary and prescribe their duties and fix their respective compensations. The director shall select and appoint all such assistants and employees, subject to the approval of the board of regents. The assistants and employees hold their positions subject to the rules of the board of regents.



§ 23-22-107. Objects of hospital - eligible patients

(1) The hospital is primarily and principally conducted, not for chronic illness, but for the care and treatment of legal residents of Colorado who are afflicted with a behavioral or mental health disorder that can probably be remedied by observation, treatment, and hospital care. The hospital must also be utilized for such instruction and for such scientific research as, in the opinion of the board of regents, will promote the welfare of the patients committed or certified to its care and assist in the application of science to the prevention and cure of behavioral or mental health disorders.

(2) Persons eligible to admission to said hospital as patients shall belong to one of the following classes: First, voluntary public patients; second, committed public patients; third, voluntary private patients; fourth, committed private patients; fifth, part pay patients, either voluntary or committed.

(3) A voluntary public patient is one who is admitted to the hospital at his own request or at the request of the person who has lawful custody or control over him. A committed patient is one who is ordered by the court to submit to observation, care, and treatment at the hospital. A private patient is one whose entire expenses at the hospital are paid by himself, out of his estate, by those responsible for his support, or by some person who voluntarily assumes the expense. A public patient is one whose entire expense at the hospital is paid out of the psychiatric hospital fund. A part pay patient is one whose expense is paid in part out of the psychiatric hospital fund, and the remainder is paid by himself, out of his estate, by those legally responsible for his support, or by someone who voluntarily assumes the expense.



§ 23-22-108. Voluntary private patients

Voluntary private patients may be admitted in accordance with regulations to be established by the board of regents of the university of Colorado, and their care, nursing, observation, treatment, medicine, maintenance, and other expenses shall be without expense to the state. However, the charge for such care, nursing, observation, treatment, medicine, maintenance, and other expenses shall not exceed the actual per diem cost of the same as determined by the board of regents. An advance deposit for the expenses of voluntary private patients shall be required at all times.



§ 23-22-109. Control over voluntary patients

If any person has been admitted to the hospital as a voluntary patient, the director of the hospital has the same authority and control over him as if such patient had been admitted by order of court; except that a voluntary patient shall not be detained against his will or that of the person having legal custody or control over him for a period of more than ten days unless said director has within such interval obtained an order of commitment.



§ 23-22-110. Deposit of moneys collected

(1) All sums collected from patients in said hospital shall be deposited in the psychiatric hospital fund.

(2) Every person received as a patient at the psychiatric hospital, whether committed or otherwise, and the estate of such person and of all persons responsible for his support are liable for the cost of the inquisition, commitment, transportation, and hospital expenses.

(3) The expenses of the proceedings, commitment, and transportation to the hospital may be recovered by the county bearing such expenses, and the expenses of observation, treatment, and hospital care and of transportation and attendance of any discharged patient from said hospital to any point within the state to which he may be discharged, insofar as they remain unpaid, may be collected by the attorney general for the board of regents. The statutes of limitations shall not run against the obligations for these items. All moneys so collected by the attorney general shall be placed in the psychiatric hospital fund.






Article 23 - Children's Diagnostic Center

§ 23-23-101. Children's diagnostic center established

In order to provide for the commitment or sentencing of children to the various institutions of the state of Colorado most suited to their care, rehabilitation, and treatment, to provide the administrative authorities of such institutions with social and medical case histories of children committed or sentenced to such institutions, and to provide the courts with such information as may be needed before children are sentenced or committed to such institutions, there is hereby established a Colorado children's diagnostic center, to be located at the Colorado psychiatric hospital.



§ 23-23-102. Supervision - interdepartmental cooperation

The center shall be under the general supervision and control of the regents of the university of Colorado. The governor shall instruct the executive director of the department of human services to cooperate with the regents to provide the diagnostic services provided for by this article.



§ 23-23-103. Evaluations made - when

(1) A child may be referred to the medical center for diagnostic evaluation and study under the following conditions:

(a) A judge who has before him the matter of possible commitment or sentencing of a child to one of the institutions of the state may have an evaluation of such child made at the diagnostic center; or any such judge may send a child to the center for an evaluation of his mental and physical capacity if such judge believes such diagnosis will aid him in his determination of the matter concerning such child before him, regardless of the fact that, because of lack of space, none of the regional centers is able to accept such child.

(b) Any judge, for the purpose of determining whether or not a child under sixteen years of age has a behavioral or mental health disorder or an intellectual and developmental disability, may cause the child to be sent to the center for diagnostic evaluation.

(c) The superintendent of any institution in Colorado to which children have been committed or sentenced may request the executive director of the department of human services to have an evaluation of any child in his institution made at the center.

(d) The director of a county department of social services may request an evaluation at the Colorado children's diagnostic center of a child in the care, custody, or supervision of such county department when such evaluation will aid it in its determination of the disposition, placement, or planning for such child; but no such evaluation shall be requested until such parental consent as is necessary has been obtained. If such an evaluation is made, the costs thereof shall be paid by the said county department of social services.



§ 23-23-104. Custody of children - housing

For the making of any such diagnostic evaluation before commitment, the district judge or juvenile judge shall give the temporary custody of the child to the executive director of the department of human services for temporary placement at any state institution deemed most suitable by the executive director during the period of evaluation. Subject to the provisions of section 23-23-108, the executive director of the department of human services shall accept all such children assigned to him within the limits of available facilities. Nothing in this section shall be construed to permit the designation of the university of Colorado psychiatric hospital as a housing facility for such children.



§ 23-23-105. Guardians - transportation - costs

The district or juvenile judge requesting a diagnostic evaluation of any child in his county to be made at the center shall appoint a guardian to accompany such child to the center. The full costs of the transportation and subsistence of such child and guardian to and from the center and during the period of examination shall be paid by the parents of such child, and, if the parents are unable to pay such costs, they shall be paid by the county.



§ 23-23-106. Hearings held in Denver juvenile court - when

Any district judge may, in order to eliminate the cost of returning any child back to his county of residence after such diagnosis is completed, designate the juvenile court of the city and county of Denver as master or magistrate to hear any additional evidence that may be necessary in the case. He may then, on the basis of the report from such master or magistrate and the information in the diagnostic report and such other evidence as the court may require, commit such child to the appropriate institution and direct that such child be transported from the center to such institution.



§ 23-23-107. Case histories - preparation and use

(1) In order to facilitate the work of the center in making a diagnostic evaluation of a child as provided in this article, the county department of social services of the county of the child's residence or any licensed children's agency in such county shall prepare and forward to the center a social and medical case history of such child to assist the center in making such diagnosis. Such history shall accompany or precede the child's assignment to the center.

(2) In order to assist the administrative authorities of any institution to which a child is finally committed or sentenced, such case history prepared as provided in subsection (1) of this section, together with a copy of the diagnostic report made by the center upon the completion of an evaluation of any such child, shall be transmitted to the authorities of such institution.



§ 23-23-108. Limitation on admissions - report - disposition of children

The director of the Colorado children's diagnostic center shall determine whether a child referred by an institution or by a district or juvenile court shall be accepted for study and evaluation at the diagnostic center. Such determination shall be based on the adequacy and availability of local facilities, including local community mental health clinics, for such study and evaluation, the emergency nature of the referral, and the number of children currently being studied and evaluated and waiting to be studied and evaluated at the diagnostic center. Said diagnostic center upon completion of its study and evaluation in each case shall make its report in writing to said director; whereupon, the child shall forthwith be returned to the institution from which he came or committed or sentenced to the appropriate institution and removed thereto without delay.






Article 30 - Board of Governors of the Colorado State University System

§ 23-30-101. Board of governors of the Colorado state university system

(1) (a) A board is hereby established that shall be known by the name and title of the board of governors of the Colorado state university system, referred to in this section as the "board". It shall consist of a total of fifteen members as provided in paragraphs (b) and (c) of this subsection (1).

(b) Six of the members shall be advisory, without the right to vote. The six advisory members shall be elected or appointed by their respective governing bodies from their membership. The advisory officers shall serve terms of one academic year. The advisory members shall consist of:

(I) One elected officer of the student body who is a full-time junior or senior student at Colorado state university;

(II) One elected officer of the faculty council of Colorado state university having the rank of associate professor or higher;

(III) One elected officer of the student body who is a full-time junior or senior student at the Colorado state university - Pueblo;

(IV) One elected officer of the faculty council of the Colorado state university - Pueblo having the rank of associate professor or higher;

(V) One student in good standing from the CSU global campus student body, to be recommended by the student affairs committee and approved by the governing council at CSU global campus; and

(VI) One CSU global campus faculty member with a minimum of three years of service on the CSU global campus faculty, to be recommended by the faculty affairs committee and approved by the governing council at CSU global campus.

(c) Commencing with appointments made in 1974 and continuing through appointments made in 2006, the remaining nine members of the board, at least one of whom shall be a graduate of the Colorado state university or Colorado state university - Pueblo and at least two of whom shall have some connection with agriculture, shall be appointed by the governor, with the consent of the senate, for basic terms of four years, although interim appointments may be made for lesser periods so that at least two of the nine terms will expire in each calendar year.

(d) Commencing with appointments made in 2007 and subsequent years, the remaining nine members of the board shall be appointed by the governor with the consent of the senate, for terms of four years, in the following manner:

(I) One of the nine voting members shall either reside in Larimer county or be a graduate of Colorado state university.

(II) One of the nine voting members shall either reside in southern Colorado or be a graduate of Colorado state university - Pueblo.

(III) At least two of the nine voting members shall have substantial experience in the production of agriculture.

(IV) The appointment of the voting members not appointed under subparagraphs (I) and (II) of this paragraph (d) shall be made with consideration given to broad geographical representation whenever possible.

(e) (Deleted by amendment, L. 2008, p. 1999, § 1, effective August 5, 2008.)

(f) For purposes of paragraph (d) of this subsection (1), "southern Colorado" means Alamosa, Baca, Bent, Chaffee, Conejos, Costilla, Crowley, Custer, Fremont, Huerfano, Kiowa, Las Animas, Mineral, Otero, Prowers, Pueblo, Rio Grande, and Saguache counties.

(g) Members appointed on or after January 1, 2007, shall serve terms of up to four years, expiring on December 31 of the third calendar year following the calendar year in which the member is appointed.

(h) A person, elected or appointed under this section, shall not serve on the board for more than two terms; except that a member of the board, whether elected or appointed, shall continue to serve until a successor is elected or appointed and confirmed by the senate.

(i) Of the nine members appointed by the governor, no more than five members shall be from the same political party.

(j) For the purposes of this section, "full-time student" means the same as it does in the respective institutions.

(2) (a) Whenever any law of this state refers to the state board of agriculture, it shall be taken to refer to the board of governors of the Colorado state university system. The legal effect of any statute heretofore designating the board of governors of the Colorado state university system by any other name, or property rights heretofore acquired and obligations heretofore incurred under any other name, shall not be impaired.

(b) The revisor of statutes is authorized to make such changes in other provisions of the statutes as may be necessary to conform such provisions to the change of name of the board specified in subsection (1) of this section.



§ 23-30-102. Board body corporate - powers relating to real and personal property

(1) The board of governors of the Colorado state university system is a body corporate, capable in law of suing and being sued; of taking, holding, acquiring, exchanging, selling, and determining the uses of personal property and real estate, or any interest therein, the ownership of which is vested in the board of governors of the Colorado state university system or the entities governed by it; of contracting and being contracted with; of having and using a corporate seal; having duties and powers to control, manage, and direct the fiscal and all other affairs of the Colorado state university system and the entities it governs; and of causing to be done all things necessary to carry out the provisions of this article.

(1.5) The board of governors of the Colorado state university system shall report all sales, leases, or exchanges of real property to the Colorado commission on higher education.

(2) The board of governors of the Colorado state university system has the power to lease personal property, the ownership of which is vested in the Colorado state university system, or on behalf of any entity governed by it, for a term not to exceed eighty years to state or federal governmental agencies and to persons or corporations, public or private.

(2.5) Subject to such reviews and approvals of state agencies as are required by law, the board of governors of the Colorado state university system has the power to sell, lease, or exchange real property, or any interest therein, including any mineral rights, the ownership of which is vested in the board of governors of the Colorado state university system or on behalf of any entity governed by it. All moneys which arise from the sale, lease, or exchange of said real property, or any interest therein, and all funds transferred pursuant to this subsection (2.5), together with any interest arising from the investment of said moneys and funds, shall be under the exclusive control of the board of governors of the Colorado state university system. The state treasurer is instructed to turn over to the board of governors of the Colorado state university system all the moneys, warrants, bonds, and other securities of any nature, and any interest earned thereon, that have come from the sale, lease, or exchange of said real property, or any interest therein, including any mineral rights.

(3) The board of governors of the Colorado state university system has the power to lease any real property or any interest therein owned by it on behalf of any entity governed by it for mineral exploration, development, and production purposes, upon such terms and conditions as may be prescribed and contracted by the board in the exercise of its best judgment as being in the best interests of said entity. Any lease of mineral rights shall be for a term not to exceed ten years and so long thereafter as minerals are produced and shall provide for a royalty of not less than the royalty for current commercial agreements which are generally accepted as fair royalty returns, which royalty may be reduced proportionately under an appropriate provision in the lease if the interest in said board is less than a full interest in the land or mineral rights in the land described in the lease. All royalties received under lease agreements made pursuant to the authority of this section shall be remitted by the board of governors of the Colorado state university system to the state treasurer for deposit in the general fund. Whenever, in the opinion of the board and because of the size, shape, or current use of any tract of land owned by said board on behalf of any entity governed by it, any lease of such tract provides that no mineral development or production be conducted on the land covered thereby, such lease shall be for a term not to exceed ten years and so long thereafter as the board may share in royalties payable on account of the production of minerals from lands adjacent to such tract so leased.

(4) Whenever deemed by the board of governors of the Colorado state university system to be in the best interests of any entity governed by it, the board may enter into a unit agreement on behalf of the entity, which unit agreement may provide for the pooling, unitization, or consolidation of acreage covered by any oil and gas lease executed by the board with other acreage for oil and gas exploration, development, and production purposes and also provide for the apportionment or allocation of royalties among the separate tracts of land included in the unit or pooling agreement on an acreage or other equitable basis, and the board may change, by such agreement and with the consent of the lessee under the lease, any or all of the provisions of any lease issued by it, including the term of years for which the lease was originally granted, in order to conform the lease to the terms and provisions of the unit or pooling agreement and to facilitate the efficient and economic production of oil and gas from the lands subject to such agreement.

(5) The leasing of real property or any interest therein held by the board of governors of the Colorado state university system under the provisions of this section shall not be deemed to be a sale of such property.

(6) The board of governors of the Colorado state university system has the power to exchange real property or any interest therein owned by the board on behalf of any entity governed by it for lands or interests in lands which the board, in the exercise of its best judgment, believes to be in the best interests of said entity in the furtherance of its programs.

(7) The authority of the board of governors of the Colorado state university system to execute oil and gas or other mineral leases of lands owned by the board prior to June 3, 1977, is hereby confirmed and acknowledged, and no such lease heretofore executed by the board shall be invalid for want of such authority.



§ 23-30-103. Vacancies - compensation

Any vacancy in the office of any member of the board of governors of the Colorado state university system appointed by the governor caused by death, resignation, or removal from the state may be filled by a majority of the voting members. Any vacancy in the elected office on the board shall be filled by reelection for the unexpired term. The members of the board shall receive no compensation for their services but may be allowed reimbursement for expenses incurred that are reasonable, necessary, and directly related to an individual's duties as a board member upon presenting an itemized bill for the same.



§ 23-30-104. Meetings of board

The board shall meet at the Colorado state university twice annually and may meet at other times and places at the call of the chair who has the power in case of emergency to call special meetings of the board. The chair, with the consent of the board, shall annually set the schedule for regular board meetings. Upon the written request of any three members of the board, it is the duty of the chair of the board to call a special meeting thereof at such time and place as shall be designated in the written request therefor. A quorum of the board is a majority of voting members of the board.



§ 23-30-105. Election of officers - terms

(1) The board of governors of the Colorado state university system shall elect from its membership a chair and a vice-chair and also from its membership or from outside its membership a secretary and a treasurer, all of which said officers shall hold the office to which they are chosen for a period of two years from the date of election and until their successors are duly elected and qualified. The secretary shall give bond in an amount deemed sufficient by the board and discharge all the duties of said office in accordance with section 23-30-107. The treasurer shall give bond in an amount deemed sufficient by the board and safely keep and account for all moneys received by the treasurer and pay the same out only on warrants of the board of governors of the Colorado state university system, signed by its chair and countersigned by its chief financial officer in accordance with section 23-30-108. The board of governors may waive the bond requirements set forth in this subsection (1) and in lieu thereof utilize all applicable governmental insurance coverage.

(2) Repealed.



§ 23-30-106. Board of governors of the Colorado state university system fund - creation - control - use

(1) There is hereby created in the state treasury the board of governors of the Colorado state university system fund which is under the control of and administered by the board of governors of the Colorado state university system in accordance with the provisions of this article. The board of governors has authority and responsibility for all moneys of the board of governors and any entity governed by it. The board of governors shall designate, pursuant to its constitutional and statutory authority, those moneys received or acquired by the board of governors of the Colorado state university system or any of the entities it governs, whether by appropriation, grant, contract, or gift, by sale or lease of surplus real or personal property, or by any other means, whose disposition is not otherwise provided for by law, that shall be credited to the fund. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. The moneys in the fund are hereby continuously appropriated to the board of governors of the Colorado state university system and shall remain in the fund under the control of the board of governors and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(2) The moneys in the board of governors of the Colorado state university system fund shall be used by the board of governors of the Colorado state university system for the payment of salaries and operating expenses of the board and the entities it governs and for the payment of any other expenses incurred by the board and the entities it governs in carrying out its statutory powers and duties.

(3) Moneys in the board of governors of the Colorado state university system fund which are not needed for immediate use by the board of governors of the Colorado state university system may be invested by the state treasurer in investments authorized by sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. The board shall determine the amount of moneys in the fund which may be invested and shall notify the state treasurer in writing of such amount.

(4) If the board of governors votes to invest moneys pursuant to sections 23-30-121 and 23-30-122, the board of governors shall establish an investment advisory committee consisting of at least five members to make recommendations to the board of governors regarding investments. The investment advisory committee shall include, at a minimum, the treasurer of the Colorado state university system, a member of the board of governors, and three representatives of the financial community.



§ 23-30-107. Duties of secretary

It is the duty of the secretary to keep a record of the transactions of the board of governors of the Colorado state university system and keep and file all reports that may be required at any time, which shall be open at all times to the inspection of any citizen of the state. The secretary shall also have the custody of all books, papers, documents, and other property which may be deposited in the secretary's office.



§ 23-30-108. Duties of treasurer - financial instruments signed by whom - accounts

(1) The treasurer of the board shall keep a true and faithful account of all funds so received in separate accounts according to the source of the funds. The treasurer shall report on the funds to the board of governors of the Colorado state university system, including an annual report at the close of the fiscal year and other reports as the board may require. The duties of the treasurer may, upon approval by the board, be delegated to the chief financial officer of the Colorado state university system.

(2) Warrants, checks, or other financial instruments shall be used to pay the expenses of the board of governors of the Colorado state university system and the entities it governs and shall be duly signed by the chair and countersigned by the treasurer or the chief financial officer appointed by the board for the Colorado state university system, or the presidents or their delegates.



§ 23-30-109. Program to be made

The board of governors of the Colorado state university system and faculty shall, when deemed appropriate by the board, make programs of theoretical and practical instruction.



§ 23-30-110. Duration of course

The board of governors of the Colorado state university system may institute courses of lectures for persons other than students of the institutions governed by the board under necessary rules and regulations.



§ 23-30-111. Academic year - term - suspension

The academic year may be divided into such terms by the board of governors of the Colorado state university system as in their judgment will best secure the objects for which the universities governed by the board were founded. The board at any time may temporarily suspend a university in case of fire, the prevalence of fatal diseases, or other unforeseen calamity.



§ 23-30-112. Tuition

(1) The board of governors of the Colorado state university system shall fix tuition in accordance with the level of cash fund appropriations set by the general assembly for the entities it governs pursuant to section 23-1-104 (1)(b)(I). The board may discriminate in regard to tuition between students from this state and students from other states.

(2) Repealed.



§ 23-30-113. Board's personnel powers

The board of governors of the Colorado state university system has authority over all personnel matters relating to the system and the institutions and entities it governs. The board may delegate all or part of its powers over personnel matters in accordance with section 23-5-117.



§ 23-30-114. Board to choose chancellor and certain staff

(1) It is the duty of the board of governors of the Colorado state university system to choose:

(a) A chancellor of the Colorado state university system, who shall serve as the chief executive officer of the system; and

(b) Other system staff that report directly to the board.



§ 23-30-115. Chancellor to choose certain staff

Pursuant to section 23-30-113, the board of governors of the Colorado state university system may delegate to the chancellor of the Colorado state university system the power to choose such personnel as may be needed as system staff, which personnel shall report directly to the chancellor.



§ 23-30-116. Board to choose presidents

It is the duty of the board of governors of the Colorado state university system to choose the presidents of the institutions it governs. In case of a vacancy in an office of president, the board shall appoint an interim president who shall perform the duties of the office until the board selects a president.



§ 23-30-117. Presidents to choose faculty and staff

Pursuant to section 23-30-113, the board of governors of the Colorado state university system may delegate to the presidents of the institutions it governs the power to choose such professors and staff as the necessities of their institutions require.



§ 23-30-118. Board to fix salaries

The board shall fix the salaries of the chancellor, presidents, and other system staff that report directly to the board and shall prescribe their respective duties. The board may delegate the authority to set salaries for professors and other employees of the system to the chancellor and presidents. The board may remove the chancellor, presidents, or subordinate officers and fill all vacancies.



§ 23-30-119. Board to confer degrees

The board, with the advice of the institutions it governs, shall confer such degrees or testimonials as are conferred by similar institutions.



§ 23-30-120. Payment of expenses

The board of governors shall have general supervision, control, and direction of the funds and appropriations made thereto. All expenses of the board of governors of the Colorado state university system and the entities it governs shall be paid from funds received or maintained by the board or the entities it governs in accordance with the procedures listed in section 23-30-108.



§ 23-30-121. Investments in consolidated funds

Unless otherwise restrained by the terms of a will, trust agreement, or other instrument of gift, the board of governors of the Colorado state university system may hold investments in one or more consolidated investment funds in which the participating trusts or accounts have undivided interests.



§ 23-30-122. Corporate stock in nominee authorized - report

(1) In order to facilitate the investment, reinvestment, sale, and disposition of corporate stocks, the board of governors of the Colorado state university system, referred to in this section as the "board", is authorized to hold certificates of stock in the name of a nominee of its selection without disclosing the fact that the certificates are held by the board or are held in a fiduciary capacity if:

(a) The records of the board and all reports or accounts rendered by it clearly show the ownership of the stock by the board and the facts regarding the board's holdings; and

(b) The nominee deposits with the board a signed statement showing the trust ownership, endorses the stock certificate in blank, and does not have possession of or access to the stock certificate except under the immediate supervision of the treasurer of the Colorado state university system or another person that the board has designated.

(2) The board shall maintain a list of certificates of stock held in the names of nominees pursuant to this section and shall make the list available for public inspection during normal business hours.

(3) Notwithstanding section 24-1-136 (11)(a)(I), the board shall report to the joint budget committee of the general assembly at each regular session regarding the investments made and the earnings or losses derived therefrom under the provisions of this section and section 23-30-121. The report shall include information indicating the extent to which the investment managers hired by the board have achieved or failed to achieve the performance benchmarks established pursuant to section 23-30-123 (1)(b).



§ 23-30-123. Investment policy - fiduciary responsibility - annual financial statements

(1) If the board of governors votes to invest assets of the Colorado state university system pursuant to sections 23-30-121 and 23-30-122, the board shall develop and annually review a written investment policy for the Colorado state university system, which policy shall include:

(a) An acknowledgment by the board of governors of the board's fiduciary responsibility with respect to oversight of the investment policy of the system; and

(b) The establishment of performance benchmarks for each investment manager hired by the board of governors pursuant to sections 23-30-121 and 23-30-122.

(2) In selecting investment managers for the purposes of this section, the board of governors shall use an open and competitive process.

(3) If the board of governors votes to invest assets of the Colorado state university system pursuant to sections 23-30-121 and 23-30-122, notwithstanding section 24-1-136 (11)(a)(I), the board shall require annual financial statements to be submitted to the board of governors, the state treasurer, the state auditor, and the joint budget committee of the general assembly. The financial statements shall include, at a minimum, information concerning investment income, gains, and losses, if any, of the Colorado state university system. The financial statements shall report the performance of investments on both a gross-of-fee and a net-of-fee basis.

(4) If the board of governors votes to invest moneys pursuant to sections 23-20-121 and 23-20-122, the board:

(a) Shall ensure that, at all times, liquid investment assets remain at a level sufficient to pay for all budgeted, outstanding operational obligations and expenses occurring within the current fiscal year; and

(b) Repealed.

(5) The Colorado state university system shall not request from the general assembly any general fund appropriations to replace any losses incurred due to investment activities conducted by the board of governors pursuant to sections 23-30-121 and 23-30-122.






Article 31 - Colorado State University

Part 1 - General Provisions

§ 23-31-101. University established - role and mission

There is hereby established a university at Fort Collins to be known as Colorado state university. Colorado state university shall be a comprehensive graduate research university with selective admission standards offering a comprehensive array of baccalaureate, master's, and doctoral degree programs. Consistent with the tradition of land grant universities, Colorado state university has exclusive authority to offer graduate and undergraduate programs in agriculture, forestry, natural resources, and veterinary medicine. The Colorado commission on higher education, in consultation with the board of governors of the Colorado state university system, shall designate those graduate level programs that are the primary responsibility of Colorado state university. Colorado state university has the responsibility to provide on a statewide basis, utilizing when possible and appropriate the faculty and facilities of other educational institutions, those graduate level programs. The commission shall include in its funding recommendations a level of general fund support for these programs.



§ 23-31-102. Name changed

The agricultural college at Fort Collins, declared to be an institution of the state by section 5 of article VIII of the state constitution as said section existed prior to January 11, 1973, and designated under the name and title of the "Colorado agricultural and mechanical college" by section 124-10-1, CRS 53, after May 1, 1957, shall be designated under the name and title of the "Colorado state university". The legal effect of any statute prior to May 1, 1957, designating such institution by any other name, or property rights acquired and obligations incurred prior to May 1, 1957, under any other name, shall not be impaired hereby.



§ 23-31-103. Board to control college and lands

The board of governors of the Colorado state university system has the general control and supervision of the Colorado state university and lands and the use thereof, which may be vested in the university by state or national legislation and of all appropriations made by the state for the support of the same. The board has plenary power to adopt all such ordinances, bylaws, and regulations, not in conflict with the law, as they may deem necessary to secure the successful operation of the university and promote the designed objects.



§ 23-31-104. Who shall constitute faculty

The president and the faculty shall constitute the faculty of the Colorado state university.



§ 23-31-105. Duty of faculty

The faculty shall have the responsibility for making academic policy and governing the academic affairs of the Colorado state university.



§ 23-31-106. President - duties

The president shall be chief executive officer of the Colorado state university, and it is his or her duty to see that the rules and regulations of the board of governors of the Colorado state university system and the faculty are observed and executed.



§ 23-31-107. President may remove officers

The subordinate officers and employees, not members of the faculty, shall be under the direction of the president and removable at his or her discretion. The president may fill vacancies of such subordinate officers and employees subject to his or her personnel power.



§ 23-31-108. President may be professor

The president may or may not perform the duties of a professor, as the board of governors of the Colorado state university system shall determine.



§ 23-31-109. Report of experimental operations

All agricultural operations shall be carried on experimentally for the instruction of the students and with a view to the improvement of the science of agriculture in the state of Colorado. Such reports as may be required by the board of governors of the Colorado state university system shall be submitted in accordance with the directions of the board.



§ 23-31-110. Pledge of income from facilities or equipment

(1) The board of governors of the Colorado state university system, designated in this section as the "board", is authorized to enter into a contract for the advancement of moneys for the acquisition of facilities or equipment, or both, for the Colorado state university auditorium-gymnasium, and in connection with or as a part of such contract to pledge the net income, or any part of such net income, to be derived from such facilities or equipment, or both, so acquired, and to pledge special student fees assessed for the purpose of financing such facilities or equipment, or both, as security for the repayment of the moneys advanced therefor, together with interest thereon. For the same purpose, the board is also authorized to pledge the net income derived from any similar facility or equipment, or portion thereof, which was not acquired with moneys appropriated to Colorado state university, if such net income derived from such similar facility or equipment, or portion thereof, is unpledged or, if pledged, is currently in excess of the amount required to amortize the advancements and interest thereon for which such net income has been obligated.

(2) The board shall not pledge the general income of Colorado state university or create any mortgage upon property belonging to such institution or obligate the state of Colorado for the purpose of repaying or receiving any funds raised or advanced under the provisions of this section.

(3) Any advancement of moneys may be evidenced by revenue bonds or warrants to be executed by and on behalf of Colorado state university and containing such terms and provisions, including provisions for redemption prior to maturity and a maximum net effective interest rate, as may be determined by the board. Such revenue bonds or warrants shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate fixed, which interest shall be payable semiannually or annually. Such revenue bonds or warrants may be sold at less than par, but they may not be sold at a price such that the net effective interest rate of the issue of bonds or warrants exceeds the maximum net effective interest rate fixed. Any such revenue bonds or warrants may be refunded if in the judgment of the board such refunding is to the best interests of the university.

(4) If the net income derived from such facilities or equipment so acquired under the provisions of this section exceeds the amount required for the amortization of any advancement made therefor, together with interest thereon, the board may apply such surplus to the redemption of such securities prior to maturity of such securities according to redemption provisions thereof, or such surplus net income may be used by the board for the purposes of altering or adding to any existing equipment or facilities acquired pursuant to the provisions of this section.

(5) All obligations and the income therefrom shall be exempt from taxation, except inheritance, estate, and transfer taxes.



§ 23-31-111. Rents or charges for buildings and facilities for research

The board of governors of the Colorado state university system is authorized to contract for or impose and collect rents or charges for the use of university buildings and facilities for research, including research conducted by or under the auspices of Colorado state university. Such rents or charges shall be at a level reasonably calculated to return or amortize the cost of such buildings and facilities within a reasonable period not exceeding the life of such buildings and facilities; but such user charges or rents may not be imposed and collected in such a manner as to require payment directly or indirectly from the state general fund, tuition receipts, or student fees.



§ 23-31-112. Research building revolving fund - appropriation of fund

There is established in the office of the state treasurer a fund to be known as the Colorado state university research building revolving fund, and there shall be credited to said fund the user charges or rents authorized by section 23-31-111 and imposed by the board of governors of the Colorado state university system, specific appropriations or grants or gifts made to said fund, the proceeds of the sale of anticipation warrants authorized by this section and sections 23-31-111 and 23-31-113, and the proceeds from the issuance and sale of bonds pursuant to section 23-31-117. No payments from student fees, tuition receipts, or general funds shall be deposited in the research building revolving fund. All interest earned on the investment of moneys in the fund shall be credited to the fund and shall be a part of the fund, and such moneys shall not be transferred or credited to the general fund or to any other fund. All such moneys so credited to said fund are appropriated to Colorado state university for the payment of maintenance and operating costs for its research buildings and facilities and for planning, constructing, acquiring, renovating, and equipping research buildings and facilities, wherever located in the state of Colorado, for Colorado state university. Any such buildings and facilities shall be related to the research mission of the university.



§ 23-31-113. Anticipation warrants

The state treasurer is authorized to issue anticipation warrants in such amounts as requested by the board of governors of the Colorado state university system, the total amount of which shall not exceed one million dollars, to be repaid exclusively from the user revenues accruing to the Colorado state university research building revolving fund as provided in this section and sections 23-31-111 and 23-31-112. The anticipation warrants shall not be sold at a price less than the face value thereof. Disbursements from said fund shall be only by warrant upon vouchers certified by the board of governors of the Colorado state university system.



§ 23-31-114. Purchase of anticipation warrants

It is lawful for any public entity, as defined in section 24-75-601 (1), C.R.S., to purchase anticipation warrants issued in pursuance of section 23-31-113 if such warrants satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.; but not to exceed twenty percent of the total of any specific fund of such public entity shall be invested in such warrants.



§ 23-31-115. Warrants as security - when

Anticipation warrants issued in pursuance of this section and sections 23-31-111 to 23-31-114, 23-31-116, and 23-31-117 may be used as security for any depository bond or obligation where any kind of bonds or other securities must or may, by law, be deposited as security.



§ 23-31-116. Tax exemption

Any anticipation warrants issued pursuant to the provisions of section 23-31-113 by the board of governors of the Colorado state university system shall be exempt from taxation for state, county, school district, special district, municipal, or any other purpose in the state of Colorado.



§ 23-31-117. Borrowing funds

(1) For the purposes described in section 23-31-112, the board of governors of the Colorado state university system is authorized to:

(a) Enter into contracts with any person, corporation, or state or federal government agency for the advancement of money for such purposes and providing for the repayment of such advances with interest from the Colorado state university research building revolving fund; and

(b) Issue bonds as provided in this section.

(2) (a) Any bonds issued pursuant to this section shall mature at such time or times, shall bear or accrue interest at such rate or rates, and shall otherwise be sold and issued in such manner and on such terms as provided by the board of governors of the Colorado state university system.

(b) Such bonds shall be payable exclusively from, and shall be secured by a pledge of, the Colorado state university research building revolving fund created in section 23-31-112.

(c) The authority contained in this section to issue bonds shall be in addition to the authority granted to the board of governors of the Colorado state university system to issue anticipation warrants pursuant to section 23-31-113; except that nothing in this section shall be construed to authorize the issuance of bonds if by such issuance the obligation of any contract entered into with respect to any outstanding anticipation warrants would thereby be impaired.

(d) Any bonds issued pursuant to this section shall be exempt from taxation for state, county, school district, special district, municipal, or other purposes in the state of Colorado.

(e) Bonds issued pursuant to the provisions of this section shall not constitute a debt or an indebtedness of the state within the meaning of any applicable provision of the state constitution or state statutes.



§ 23-31-118. Advancement of moneys and pledge of income

(1) The board of governors of the Colorado state university system, designated in this section as the "board", is authorized to enter into contracts for the advancement of moneys for the construction and acquisition of facilities or equipment, or both, for the Colorado state university veterinary medicine hospital, or any part thereof, and, in connection with or as a part of such contracts, to pledge revenues from a special hospital fee that the board shall collect pursuant to agreements entered into with or with respect to each accountable student as security for the repayment of the moneys advanced therefor, together with interest thereon. The maximum number of accountable students at any given time shall not exceed three hundred eight; except that, should the total enrollment in the professional veterinary medicine program exceed five hundred forty-eight head-count students, additional accountable students may not exceed forty-five percent of each admitted class. For purposes of this section, an "accountable student" is a person who, as of the date of his or her selection for admission into the professional veterinary medicine program, is not receiving funding, either from the state of Colorado or from a state that has entered into a cooperative agreement with the state of Colorado pursuant to section 24-60-601, C.R.S., for all or any portion of the costs incurred in participating in the professional veterinary medicine program. An agreement shall be entered into with or with respect to each accountable student, and each such agreement shall provide that, as a condition to that student's continued enrollment in the professional veterinary medicine program, there shall be paid annually by or on behalf of the student the special hospital fee provided for in this section, which fee shall be fixed by the board annually in an amount sufficient to meet the obligation authorized by this section.

(2) The board shall annually assess each cooperative state or accountable student a support fee to reimburse Colorado for instructional costs. This support fee includes an equipment and renovation fee of one thousand one dollars assessed to each cooperative state or accountable student for acquisition or replacement of equipment and for renovation. Colorado shall share proportionately in the acquisition or replacement of equipment and renovation projects. The amount to be paid by Colorado shall be determined by the annual ratio of Colorado students to accountable students based upon beginning enrollment of each school year. The fee required to be collected pursuant to this subsection (2) is based on a student's status as an "accountable student" at the time of selection for admission into the professional veterinary medicine program and shall not be reduced or waived regardless of the student's status as an in-state student, pursuant to the provisions of section 23-7-103, at any time during the student's participation in the professional veterinary medicine program.

(3) The board shall not pledge any income of the university except that authorized in subsection (1) of this section and shall not create any mortgage upon property belonging to such institution or obligate the state of Colorado for the purpose of repaying or receiving any funds raised or advanced under the provisions of this section.

(4) Any advancement of moneys, not to exceed two million five hundred thousand dollars, may be evidenced by revenue bonds or anticipation warrants to be executed by the board for and on behalf of Colorado state university and containing such terms and provisions, including provisions for adequate reserves and for redemption prior to maturity and a maximum net effective interest rate, as may be determined by the board. Such revenue bonds or anticipation warrants shall bear interest at a rate such that the net effective interest rate of the issue of bonds or anticipation warrants does not exceed the maximum net effective interest rate fixed, which interest shall be payable semiannually or annually. Such revenue bonds or warrants may be sold at less than par, but they may not be sold at a price such that the net effective interest rate of the issue of bonds or warrants exceeds the maximum net effective interest rate fixed. Any such revenue bonds or warrants may be refunded pursuant to article 54 of title 11, C.R.S., if in the judgment of the board such refunding is to the best interests of the university.

(5) If the sources of pledged revenues described in subsection (1) of this section exceed the amount required for the amortization of any advancement made pursuant to this section, and the payment of interest thereof, together with reserve requirements, the board may apply such surplus to the redemption of such securities prior to maturity of such securities according to redemption provisions thereof, or such surplus may be used by the board for the purposes of maintaining, repairing, altering, or adding to any existing equipment or facilities acquired pursuant to the provisions of this section for any lawful purpose.

(6) All obligations issued pursuant to this section and the income therefrom shall be exempt from taxation, except inheritance, estate, and transfer taxes.

(7) No action shall be brought questioning the legality of any contract, proceedings, revenue bonds, or anticipation warrants issued or to be issued by the board in connection with the provision of all or any part of the Colorado state university veterinary medicine hospital pursuant to this section after the expiration of thirty days from the effective date of any resolution or other official action authorizing such contract, adopting such proceedings, or authorizing the issuance of such warrants or bonds.



§ 23-31-119. Plant breeding programs

The board of governors of the Colorado state university system is authorized to initiate and expand plant breeding programs that will result in the development of disease-resistant varieties of crop plants, particularly of small grain varieties that are resistant to black stem rust disease, and to continue or expand any plant breeding program which may be necessary to protect important crops of Colorado from diseases that would endanger or seriously reduce the production of these crops in the state of Colorado.



§ 23-31-120. Cooperation with other agencies

The board of governors of the Colorado state university system may cooperate with the United States department of agriculture or any of its departments or agencies, the Colorado department of agriculture, other states, counties of Colorado, any organized group of Colorado citizens, and such other agencies, firms, or individuals as may be necessary or desirable to prosecute the provisions of this part 1.



§ 23-31-121. Providing personnel, supplies

The board of governors of the Colorado state university system, operating through the Colorado agricultural experiment station, may provide such personnel, funds, labor, material, and supplies as are necessary for the purposes specified in sections 23-31-119 and 23-31-120.



§ 23-31-122. Agricultural extension service furnished counties

Two or more counties may join in financing agricultural extension service furnished counties by the Colorado state university. In such event, each such county shall pay its pro rata share of the cost of such work as determined by negotiation between the board of governors of the Colorado state university system and the board of county commissioners of each such county.






Part 2 - Forestry

§ 23-31-201. Transfer to board of governors of the Colorado state university system - exceptions

(1) There is transferred to and vested in the board of governors of the Colorado state university system, referred to in this part 2 as the "board", all rights, powers, and duties for protecting, promoting, and extending the conservation of the forests in the state vested on or before February 14, 1955, in the state board of land commissioners, acting ex officio as the state board of forestry; but such authority shall not extend to nor include the power vested in the state board of land commissioners with respect to forest lands included in the public lands of the state under the control and jurisdiction of said state board of land commissioners, as provided by sections 9 and 10 of article IX of the state constitution and the laws relating thereto.

(2) (a) Effective July 1, 2012, the forestry functions of the board relating principally to fire and wildfire preparedness, response, suppression, coordination, or management are transferred by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S., to the wildland fire management section in the division of fire prevention and control in the department of public safety created in section 24-33.5-1201, C.R.S.

(b) Nothing in paragraph (a) of this subsection (2) divests the board or the state forest service of any other personnel, functions, powers, or duties relating to forest resources, including risk education and prevention, forest health, management, stewardship, technical assistance, urban and community forestry, insect and disease monitoring and mitigation, research, education, outreach, planning, and fire ecology.

(c) Any and all claims, liabilities, and damages, including costs and attorneys' fees, relating in any way to the performance of duties described in paragraph (a) of this subsection (2) that were performed by the board or its employees on or before June 30, 2012, are hereby transferred to and assumed by the state exclusively through the division of fire prevention and control in the department of public safety, and no other public entity or agency, including the board and its employees, shall be responsible or liable for any such claims, liabilities, or damages that arose before June 30, 2012.



§ 23-31-202. Powers and duties of board of governors of the Colorado state university system

(1) The authority granted to the board by section 23-31-201 includes the following powers and duties:

(a) To provide for the protection of the forest resources of the state, both public and private, from insects and diseases;

(b) To foster and promote the control of soil erosion on such forest lands;

(c) To carry on an educational program with landowners, in the application of the practice of forestry on forest lands, by the growing, harvesting, and marketing of forest products from such lands;

(d) To disseminate information and statistics concerning forests and forestry in the state, subject to the control and approval of the executive director of the department of natural resources;

(e) To conduct investigations and experiments tending to further the intent of this part 2;

(f) To report to the executive director of the department of natural resources at such times and on such matters as the executive director may require; and

(g) To cooperate with all agencies of the state which need and request the aid and assistance of a trained forester.

(2) In addition to the powers and duties set forth in subsection (1) of this section, the board of governors of the Colorado state university system shall enter into an agreement with the executive director of the department of natural resources pursuant to section 24-33-201 (1), C.R.S.



§ 23-31-205. Provisions of act of congress accepted

The state of Colorado does hereby accept the provisions of the act of congress dated June 7, 1924, entitled "Clarke-McNary Law", as amended.



§ 23-31-206. Cooperative agreements

(1) The board is further authorized to enter into cooperative agreements with federal and state agencies to promote and carry out the intent and purposes of this part 2, and in carrying out the provisions of all federal acts providing funds to promote the practice of forestry; and, for the purpose of continued acceptance and participation in the provisions of the act of congress dated June 7, 1924, entitled the "Clarke-McNary Law", the board is designated as the agency of the state to administer and expend any federal appropriations received under said act of congress, pursuant to section 23-31-205.

(2) Notwithstanding any provision of law to the contrary, including the transfer of functions effected by House Bill 12-1283, enacted in 2012, all interagency agreements regarding wildfire and prescribed fire management and control that are in effect as of July 1, 2012, to which the state forest service, or the board on its behalf, is a party, shall remain in full force and effect.



§ 23-31-207. Employees and personnel

The board is authorized to employ the necessary professional, clerical, and other personnel needed to carry out this part 2. Persons employed in a technical forestry capacity must have completed the requirements for and received a degree from an accredited school of forestry. Persons employed in other technical fields must have completed the requirements for and received a degree from an accredited school in their professional field. The board may appoint, pursuant to its personnel powers, in consultation with the executive director of the department of natural resources, to carry out the provisions of this part 2 and part 3 of this article, a professional forester, to be known as the state forester, whose duties shall be primarily of an educational or regulatory nature.



§ 23-31-208. Rights by succession to state board of land commissioners - transfers to division of fire prevention and control

(1) (a) On February 14, 1955, the board shall succeed to all records, documents, and equipment in the hands of the state board of land commissioners as pertain to and used by the state board of land commissioners in the performance of the rights, powers, and duties transferred, and the state board of land commissioners is directed to deliver said property to the board within a reasonable time.

(b) On February 14, 1955, the state treasurer and the controller shall transfer to the board all funds, including federal grants-in-aid, remaining to the credit of the state board of land commissioners and appropriated or received for the administration of the rights, powers, and duties transferred by this section; but the transfer of funds shall not apply to any moneys appropriated for forest administration from the land commissioners' expense fund.

(2) On July 1, 2012, the board's funds, moneys, positions of employment, personnel, and personal property that were, as of June 30, 2012, principally directed to fire and wildfire preparedness, response, suppression, coordination, or management and any and all claims and liabilities, whether known or unknown, asserted or unasserted, relating in any way to fire and wildfire preparedness, response, suppression, coordination, or management by the board, the state forest services or its employees on or before June 30, 2012, are transferred to the division of fire prevention and control in the department of public safety pursuant to section 24-33.5-1201, C.R.S.






Part 3 - State Forest Service

§ 23-31-301. Legislative declaration

(1) The general assembly hereby finds that:

(a) The management of Colorado's state-owned forested land has far-reaching impacts on overall forest condition, risk of wildfire, water quantity and quality, and wildlife habitat;

(b) The unnatural condition of many forests throughout the state leaves them at great risk to catastrophic fires, invasion by exotic and native pest species, and other types of damage on a landscape scale;

(c) As a result of the 2002 wildfire season, the worst in Colorado's recorded history, in which two thousand twelve fires consumed over half a million acres of forested land:

(I) Local, state, and federal agencies incurred one hundred fifty-two million dollars in suppression costs and at least fifty million dollars to date in rehabilitation costs on United States forest service land alone; and

(II) Eighty-one thousand four hundred thirty-five residents had to be evacuated from their homes;

(d) Excessive runoff and soil erosion that occurs following wildfires poses a substantial threat to water quantity and quality in areas dependent on forest watersheds, including water supplies and wildlife;

(e) Since 1937, United States forest service scientists have been studying the relationship between forests and water yields in the Fraser experimental forest in western Colorado and have found that unnaturally overgrown stands reduce water yields and that carefully applied natural forest management practices can conserve a more natural water yield;

(f) Decades of scientific research have built a foundation of knowledge and technologies to inform and implement sound forest management and conservation;

(g) Robust, resilient forest conditions that sustain diverse forest stages are essential for productive habitat, healthy populations of wildlife, and improved water quality and quantity for Colorado's fisheries;

(h) Sound forest management activities, such as thinning, prescribed burning, and insect and disease treatments, improve the overall diversity and vigor of forested landscapes as well as the condition of related water, wildlife, recreation, and aesthetic resources;

(i) The Colorado state forest service has worked cooperatively and successfully with the division of parks and wildlife and the state board of land commissioners to improve the condition of forested land and wildlife habitat in selected project areas;

(i.5) These goals will be further advanced through the coordination of efforts to create community-based solutions to restore Colorado forest ecosystems, promote forest industries, and stimulate rural economies through the generation of clean energy from forest biomass;

(j) The executive director of the department of natural resources is authorized to enter into an agreement with the board of governors of the Colorado state university system to work cooperatively with the Colorado state forest service and to provide staff for the division of forestry to carry out its mission of improving the health and sustainability of Colorado's forested state land.

(2) (a) The general assembly hereby declares that it is the public policy of this state to encourage the health of forest ecosystems through responsible management of the forest land of the state and through coordination with the United States secretary of the interior and the United States secretary of agriculture to develop management plans for federal lands within the state of Colorado pursuant to 16 U.S.C. sec. 530, 16 U.S.C. sec. 1604, and 43 U.S.C. sec. 1712, including the use of other pre-suppression activities, such as the harvest and profitable utilization of materials, in order to: Preserve forest and other natural resources; enhance the growth and maintenance of forests; conserve forest cover on watersheds; protect recreational, wildlife, and other values; promote stability of forest-using industries; and prevent loss of life and damage to property from wildfires and other conflagrations.

(b) In addition to any other powers and duties conferred upon the Colorado state forest service by law, the Colorado state forest service may:

(I) Value forest materials on state lands using lowest market value as an incentive to maximize the utilization of these products; and

(II) Collaborate with the United States forest service and the bureau of land management to contract for a reliable source of feedstock consistent with Colorado communities' plans for utilization of forest biomass described in section 23-31-312 (3.5).



§ 23-31-302. Forestry function named

The forestry function of the board of governors of the Colorado state university system shall be known as the "Colorado state forest service".



§ 23-31-303. Funds available

(1) Repealed.

(2) The beetle mitigation fund is hereby created in the state treasury to be administered by the Colorado state forest service for the purpose of removing trees infested by beetles from forests on state-owned land and otherwise mitigating the effects of beetle infestation on state-owned land. The fund shall consist of donations received pursuant to subsection (3) of this section.

(3) The Colorado state forest service shall create and maintain one or more web pages on its official website that provide information on the beetle mitigation fund to the public and that allow the public to donate to the fund online. Websites operated by other interested state departments shall add prominent links referring the public to the Colorado state forest service's beetle mitigation fund web page to encourage voluntary contributions to the fund. The Colorado state forest service shall transmit all such contributions to the state treasurer, who shall deposit them in the fund.



§ 23-31-310. Forest restoration and wildfire risk mitigation grant program - legislative declaration - technical advisory panel - definitions - repeal

(1) Short title. The short title of this section is the "Forest Restoration and Wildfire Risk Mitigation Act".

(1.5) Legislative declaration. The general assembly hereby:

(a) Finds that:

(I) Colorado's forests are fundamentally important to its citizens in providing clean air and water, recreation and tourism opportunities, wildlife habitat, and wood products;

(II) Damaging wildfires occur regularly in Colorado due in part to fire suppression efforts and drought, the result of which are unhealthy, fire-prone forests; and

(III) Colorado has experienced a significant increase in damaging wildfires that have destroyed homes, property, and other essential community infrastructure;

(b) Determines that:

(I) It is critical that we invest in measures that reduce the probability of catastrophic fires spreading uncontrollably into our communities in areas of the wildland-urban interface and reduce the financial costs of wildfire in Colorado;

(II) Increasing our efforts to thin or otherwise manage to improve the forests in Colorado would keep our forests healthy and help mitigate risks associated with catastrophic wildfires that endanger lives, property, watersheds, and critical infrastructure;

(III) Consolidating existing state grant programs will provide the necessary resources to the Colorado state forest service to allow the agency to continue to address watershed wildfire risks and forest health conditions in Colorado; augment its technical capacity to assess and reduce wildfire risk to people, property, and infrastructure; support implementation of community wildfire protection plans; enhance its technical outreach capabilities; and provide loans and grants for market-based forest treatment solutions to reduce wildfire risk, protect watersheds, and improve forest health; and

(IV) Maintaining proper funding for a combined grant program will ensure that necessary resources are available to both reduce wildfire risk and improve forest health; and

(c) Declares that it intends to provide aid and guidance for catastrophic wildfire risk mitigation and forest health improvements by authorizing a competitive grant program to assist with funding community-level actions across the entire state that are implemented to protect populations and property in the wildland-urban interface and to promote forest health and the utilization of woody material, including traditional forest products and biomass energy.

(2) Definitions. As used in this section, unless the context otherwise requires:

(a) "Accredited Colorado youth corps" means a youth corps organization that is accredited by the Colorado youth corps association.

(b) "Director" means the director of the forest service.

(c) "Forest service" means the Colorado state forest service identified in section 23-31-302 and the division of forestry created in section 24-33-104.

(d) "Fuel" means living and dead combustible vegetation that can feed a fire, including grass, leaves, pine boughs, shrubs, and trees.

(e) "Hazardous fuel reduction treatment" means a treatment that removes or reduces vegetative fuel, including mechanical, manual, broadcast burning, and pile burning fire treatments, or reduces structural ignitability in order to:

(I) Diminish the potential damage arising from a catastrophic wildfire;

(II) Enhance the ability of emergency personnel to safely influence the spread of wildfire; or

(III) Improve landscape-scale forest health conditions.

(f) "Wildland-urban interface" or "WUI" means an area where:

(I) Human development is close to wildland vegetation; and

(II) There exists a high potential for a wildland fire.

(3) Grant program. The forest service shall issue a statewide request for proposals for cost-share grants for projects that are designed through a collaborative community process. The projects may be entirely on, or on any combination of, private, state, county, or municipal forest lands. The grant share of an individual project cost must not exceed fifty percent of the total cost of the project or exceed one million dollars per project. The remaining portion of the project's funding may be in the form of cash, stumpage, or in-kind contribution.

(4) Eligibility requirements. To be eligible to receive funding under this section, a project must:

(a) Reduce the risk to people and property in the wildland-urban interface and promote forest health;

(b) Address one or more of the following objectives for the purpose of protecting water supplies:

(I) Reducing the threat of large, high-intensity wildfires and the negative effects of excessive competition between trees by restoring ecosystem functions, structures, and species composition, including the reduction of nonnative species populations;

(II) Preserving old and large trees to the extent consistent with ecological values and science;

(III) Replanting trees in deforested areas if such areas exist in the proposed project area; and

(IV) Improving the use of, or adding value to, small diameter trees;

(c) Comply with all applicable federal and state environmental laws;

(d) Include a diverse and balanced group of stakeholders as well as appropriate federal, state, county, and municipal government representatives in the design, implementation, and monitoring of the project;

(e) Incorporate current scientific forest restoration information;

(f) Include an assessment to:

(I) Identify both the existing ecological condition of the proposed project area and the desired future condition; and

(II) Report, upon project completion, to the forest service on the number of acres treated, cost per acre to treat, tonnage of material generated, number of jobs created, and use of any forest products generated; and

(g) Leverage state funding through in-kind, stumpage, or cash matching contributions.

(4.5) Eligible recipients. Eligible grant recipients include:

(a) Local community groups, including homeowners' associations or neighborhood associations, that are within close proximity to the WUI;

(b) Local government entities within or adjacent to the WUI;

(c) Public or private utilities, including water providers, with infrastructure or land ownership in areas of high risk for catastrophic wildfires;

(d) State agencies, such as the state land board or the division of parks and wildlife, that own lands or property in areas of high risk for catastrophic wildfires; and

(e) Nonprofit groups that promote hazardous fuel reduction treatment projects in partnership with local, state, or private entities.

(5) Technical advisory panel. The director shall convene a technical advisory panel to evaluate the proposals for forest restoration and wildfire risk mitigation grants and provide recommendations regarding which proposals would best meet the objectives of this section. The panel shall consider eligibility criteria established in subsections (4) and (4.5) of this section, a project's effect on long-term forest management, and the number of acres treated for state dollars spent and seek to use a consensus-based decision-making process to develop such recommendations. A panel member shall recuse himself or herself if he or she has an actual or potential conflict of interest with respect to a grant applicant. The panel is composed of ten to eleven members, to be appointed by the director. The composition of the panel includes:

(a) An official to represent the department of natural resources;

(b) At least one representative from federal land management agencies;

(c) At least one independent scientist with experience in forest ecosystem restoration;

(d) An official to represent the department of public safety;

(e) At least one member who represents a county or municipal government with jurisdiction over an area of the WUI;

(f) At least one member who represents the traditional forest products industry;

(g) At least one member who represents the biomass energy products industry;

(h) At least one member who represents a nonprofit collaborative group involved with the mitigation of catastrophic wildfires in Colorado and the maintenance and improvement of ecological health; and

(i) At least two members with expertise in water and watershed management.

(6) Proposal selection. After consulting with the technical advisory panel established in subsection (5) of this section, the forest service shall select the proposals that will receive funding through this section. In carrying out approved projects, the project proponents shall, whenever feasible, contract with the Colorado youth corps association or an accredited Colorado youth corps to provide labor.

(7) Repealed.

(8) Administrative costs. The forest service may utilize no more than three percent of any amounts appropriated in any fiscal year for its direct and indirect costs in administering the program.

(8.2) Community watershed restoration and wildfire risk mitigation. (a) In order to support communities and land managers in efforts to reduce risk to people and property and in support of long-term ecological restoration so that the underlying condition of Colorado's forests supports a variety of values, particularly public water supply and high-quality wildlife habitat, the forest service shall:

(I) Hire additional temporary field capacity to support the implementation of forest restoration and wildfire risk mitigation program grants awarded pursuant to this section;

(II) In awarding grants pursuant to this section, give additional emphasis to projects that substantially leverage additional financial resources or that have been identified through a community-based collaborative process.

(b) (I) The forest service may use the unencumbered balance of the forest restoration and wildfire risk mitigation grant program cash fund created in subsection (8.5) of this section for the purpose of complying with this subsection (8.2).

(II) This subsection (8.2)(b) is repealed, effective September 1, 2023.

(8.3) (a) Grant projects. The forest service shall develop and administer the program in consultation with the technical advisory panel created in subsection (5) of this section. In developing the program, the forest service shall:

(I) Dedicate up to twenty-five percent of the money available in the forest restoration and wildfire risk mitigation grant program cash fund, created in subsection (8.5) of this section, to fund capacity-building efforts to provide local governments, community groups, and collaborative forestry groups with the resources necessary to provide site-based hazardous fuel reduction treatments, including neighborhood slash piles and community equipment for use by landowners;

(II) Dedicate up to five percent of the money available in the fund to be used by the forest service to:

(A) Monitor grant recipients' compliance with the grant program; and

(B) Measure the grant program's effectiveness;

(III) Require a grant applicant to demonstrate that:

(A) The grant applicant has available, or will have available before implementation of the project, matching funds in the form of a dollar-for-dollar match or the value of in-kind contributions for the project. A project's matching funds may come from federal sources or state sources, but no more than fifty percent of the matching funds may come from state sources; except that, if the grant applicant is a state agency, more than fifty percent of the matching funds may come from other state sources.

(B) The proposed project includes a plan for utilizing any woody material generated by the project, including traditional forest products and biomass energy products. Pursuant to its authority under section 23-31-315, the forest service shall offer technical support to grant applicants to assist with the development of the applicant's plan for utilizing forest products. The forest service shall inform applicants of the availability of its technical support.

(IV) Encourage a grant applicant, where feasible, to utilize the labor of:

(A) Youth and young adults participating in a Colorado youth corps organization accredited by the Colorado youth corps association; or

(B) Veterans participating in an accredited Colorado corps program serving veterans;

(V) In consultation with the technical advisory panel created in subsection (5) of this section, establish the information to be included in the grant application, including a description of the proposed project; and

(VI) Establish a plan for administering the grant program, including the development of:

(A) Periodic reporting requirements;

(B) Tools for monitoring and tracking grant projects; and

(C) Measures for assessing the progress of grant projects.

(b) Annually and in a final report to be presented before the end of the regular session in 2018, the forest service shall report to the agriculture, livestock, and natural resources committee in the Colorado house of representatives and the agriculture, natural resources, and energy committee in the Colorado senate, or their successor committees, regarding the progress of the grant program, including information concerning the:

(I) Number of acres treated;

(II) Cost per acre to treat;

(III) Tonnage of material generated;

(IV) Number of jobs created;

(V) Use of any forest products generated; and

(VI) The grant program's ability to achieve its stated goals.

(c) On and after the repeal of part 4 of article 7 of title 36, the forest service shall administer pursuant to this section all grants made pursuant to that part 4 before its repeal.

(8.5) Forest restoration and wildfire risk mitigation grant program cash fund. (a) There is hereby created in the state treasury the forest restoration and wildfire risk mitigation grant program cash fund. The department of higher education shall administer the fund, which consists of:

(I) All money transferred by the treasurer as specified in section 39-29-109.3 (2)(k) and subsection (8.7) of this section; and

(II) All money that was in the wildfire risk reduction fund created in section 36-7-405 prior to the repeal of that fund. As soon as possible after December 31, 2017, the state treasurer shall transfer the unencumbered fund balance of the wildfire risk reduction fund as of month-end closeon December 31, 2017, to the forest restoration and wildfire risk mitigation grant program cash fund.

(b) All money in the fund is continuously appropriated to the department of higher education for allocation to the board of governors of the Colorado state university system for the forest restoration and wildfire risk mitigation grant program specified in this section. All money in the fund at the end of each fiscal year remains in the fund and does not revert to the general fund or any other fund. The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund.

(8.7) On July 1, 2017, the state treasurer shall transfer nine hundred fifty-four thousand five hundred forty-five dollars from the general fund to the forest restoration and wildfire risk mitigation grant program cash fund.

(9) Repeal. This section is repealed, effective September 1, 2022.



§ 23-31-311. Watershed protection projects and forest health projects

(1) The Colorado state forest service, representing the state of Colorado, shall, in consultation with the governmental agencies participating in such projects, identify watershed protection projects and forest health projects that will use moneys received pursuant to section 37-95-112.5, C.R.S., including, but not limited to, the harvesting of trees infested with beetles.

(2) The Colorado state forest service shall collaborate with water providers; federal, state, and local governments; educational institutions; landowners; and other interested public and private entities to recommend the use of moneys made available pursuant to section 37-95-112.5, C.R.S. This process shall consider:

(a) Areas that have the highest priority for ecological or wildfire hazard reduction restoration;

(b) Areas that have been prioritized for treatment by a local or regional forest collaborative process or through a comparable stakeholder process; or

(c) (I) Watershed protection projects and forest health projects on private, state, and federal lands, including national forest and other federal lands that serve as the primary source of water to communities and municipalities and for agricultural purposes.

(II) In identifying such watershed protection projects and forest health projects, consideration shall be made to effectively use available resources by:

(A) Applying the principles of the state of Colorado good neighbor authority programs entered into between the Colorado state forest service and the United States forest service and between the Colorado state forest service and the United States bureau of land management;

(B) Combining available resources with federal grant money, if any, and other complementary funding resources that are available for such projects or similar projects; and

(C) Partnering on such projects being planned or conducted by governmental agencies with land management jurisdiction in community and municipal watersheds.

(3) In carrying out such watershed protection projects and forest health projects, the Colorado state forest service shall, whenever feasible, contract with the Colorado youth corps association or an accredited Colorado youth corps to provide labor. For purposes of this section:

(a) "Accredited Colorado youth corps" means a youth corps organization that is accredited by the Colorado youth corps association.

(b) "Forest health project" has the meaning set forth in section 37-95-103, C.R.S.

(c) "Governmental agencies" has the meaning set forth in section 37-95-112.5 (4), C.R.S.

(d) "Watershed protection project" has the meaning set forth in section 37-95-103, C.R.S.



§ 23-31-312. Community wildfire protection plans - biomass utilization plans - county governments - guidelines and criteria - legislative declaration - definitions

(1) (a) The general assembly hereby finds, determines, and declares that:

(I) Community wildfire protection plans, or CWPPs, are authorized and defined in section 101 of Title I of the federal "Healthy Forests Restoration Act of 2003", Pub.L. 108-148, referred to in this section as "HFRA". Title I of HFRA authorizes the secretaries of agriculture and the interior to expedite the development and implementation of hazardous fuel reduction projects on federal lands managed by the United States forest service and the bureau of land management when these agencies meet certain conditions. HFRA emphasizes the need for federal agencies to work collaboratively with local communities in developing hazardous fuel reduction projects, placing priority on treatment areas identified by the local communities themselves in a CWPP. The wildland-urban interface area is one of the identified property areas that qualify under HFRA for the use of this expedited environmental review process.

(II) The development of a CWPP can assist a local community in clarifying and refining its priorities for the protection of life, property, and critical infrastructure in its wildland-urban interface area. The CWPP brings together diverse federal, state, and local interests to discuss their mutual concerns for public safety, community sustainability, and natural resources. The CWPP process offers a positive, solution-oriented environment in which to address challenges such as local fire-fighting capability, the need for defensible space around homes and housing developments, the effect of fire ratings and combustibility standards for building materials used in wildland-urban interface areas, and where and how to prioritize land management on both federal and nonfederal lands. CWPPs can be as simple or complex as a local community desires.

(III) The adoption of a CWPP brings many benefits to the state and adopting local community, including:

(A) The opportunity to establish a locally appropriate definition and boundary for the wildland-urban interface area;

(B) The establishment of relations with other state and local government officials, local fire chiefs, state and national fire organizations, federal land management agencies, private homeowners, electric, gas, and water utility providers in the subject area, and community groups, thereby ensuring collaboration among these groups in initiating a planning dialogue and facilitating the implementation of priority actions across ownership boundaries;

(C) Specialized natural resource knowledge and technical expertise relative to the planning process, particularly in the areas of global positioning systems and mapping, vegetation management, assessment of values and risks, and funding strategies; and

(D) Statewide leadership in developing and maintaining a list or map of communities at risk within the state and facilitating work among federal and local partners to establish priorities for action.

(IV) CWPPs give priority to projects that provide for the protection of at-risk communities or watersheds or that implement recommendations in the CWPP.

(V) CWPPs assist local communities in influencing where and how federal agencies implement fuel reduction projects on federal lands, how additional federal funds may be distributed for projects on nonfederal lands, and in determining the types and methods of treatment that, if completed, would reduce the risk to the community.

(VI) The development of CWPPs promotes economic opportunities in rural communities.

(b) By enacting this section, the general assembly intends to facilitate and encourage the development of CWPPs in counties with fire hazard areas in their territorial boundaries and to provide more statewide uniformity and consistency with respect to the content of CWPPs in counties needing protection against wildfires.

(2) As used in this section, unless the context otherwise requires:

(a) "CWPP" means a community wildfire protection plan as authorized and defined in section 101 of Title I of the federal "Healthy Forests Restoration Act of 2003", Pub.L. 108-148.

(b) "Fire hazard area" means an area mapped by the Colorado state forest service, identified in section 23-31-302, as facing a substantial and recurring risk of exposure to severe fire hazards.

(c) "Red zone" means a wildland-urban interface area of high wildfire risk in Colorado, identified by the red zone map originally created in September 2004 by the Colorado state forest service and periodically updated to show areas where a high risk of catastrophic wildfire endangers homes, communities, utilities, and watersheds.

(3) Not later than November 15, 2009, the state forester, in collaboration with representatives of the United States forest service, the Colorado department of natural resources, county governments, municipal governments, local fire departments or fire protection districts, electric, gas, and water utility providers in the subject area, and state and local law enforcement agencies, shall establish guidelines and criteria for counties to consider in preparing their own CWPPs to address wildfires in fire hazard areas within the unincorporated portion of the county.

(3.5) When a community within a red zone adopts or updates a CWPP, the community is encouraged to include, as an element of the CWPP, a plan for community-based and sustainable utilization of forest biomass for the production of energy, fuels, forest products, and other applications, developed in consultation with the Colorado state forest service. As part of the plan, the state forester or the state forester's designee may offer assistance to the communities in identifying, contracting for, and securing primarily from high-risk areas a reliable source of feedstock in support of forest products industries.

(4) The adoption of a CWPP by a county government shall be governed by the requirements of section 30-15-401.7, C.R.S.

(5) The state forester shall send timely notice of the guidelines and criteria established pursuant to subsection (3) of this section to the department of local affairs and to statewide organizations representing Colorado counties and municipalities and shall post such information on the website of the Colorado state forest service.

(6) Nothing in this section affects section 23-31-309 or the wildfire preparedness plan developed pursuant to section 24-33.5-1227, C.R.S.



§ 23-31-313. Healthy forests - vibrant communities - funds created - repeal

(1) Short title. This section shall be known and may be cited as the "Colorado Healthy Forests and Vibrant Communities Act of 2009".

(2) Legislative declaration. The general assembly hereby declares that addressing the wildfire risk in Colorado and the development of community wildfire protection plans to bring together federal, state, and local interests, including nongovernmental entities such as electric, gas, and water utilities, to address wildfire risk to life, property, and infrastructure in Colorado is a matter of statewide concern.

(3) Definitions. As used in this section, unless the context otherwise requires:

(a) "Community-based collaborative process" means a process in which a diverse range of governmental and nongovernmental stakeholders, representing a wide variety of perspectives, are meaningfully engaged in analyzing and identifying forest management needs for their community.

(b) "Community wildfire protection plan" or "CWPP" means a plan that meets the definition of a community wildfire protection plan in the federal "Healthy Forests Restoration Act of 2003", 16 U.S.C. sec. 6511, including the minimum requirements for collaboration with local and state government representatives, including conservation districts created pursuant to article 70 of title 35, C.R.S., and county noxious weed program administrators and consultation with federal agencies and other interested nongovernmental parties, including any electric, gas, and water utilities in the affected area, and the minimum requirements for approval by representatives of local government, local fire authorities, and the forest service.

(c) "Forest service" means the Colorado state forest service identified in section 23-31-302.

(d) "GIS" means a geographical information system, a systematic integration of computer hardware, software, and spatial data, for capturing, storing, displaying, updating, manipulating, and analyzing geographical information in order to solve complex management problems.

(e) "Good neighbor authority" means the authority of the state of Colorado pursuant to section 331 of the federal "Department of Interior and Related Agencies Appropriation Act of 2001", Pub.L. 106-291, 114 Stat. 922, or any analogous successor authority.

(f) "Temporary field capacity" means full-time, temporary field support hired by the forest service to implement projects until such time that program funding is no longer available.

(g) "Wildfire risk mitigation" or "fuel mitigation treatments" means preventive forest management projects or actions, which meet or exceed forest service standards or any other applicable state rules, that are designed to reduce the potential for unwanted impacts caused by wildfires, including:

(I) The creation of a defensible space around structures;

(II) The establishment of fuel breaks;

(III) The thinning of woody vegetation for the primary purpose of reducing risk to structures from wildland fire;

(IV) The secondary treatment of woody fuels by lopping and scattering, piling, chipping, removing from the site, broadcast burning, or prescribed burning; and

(V) Other nonemergency preventive activities designed to reduce the unwanted impacts caused by wildfires that the forest service may deem to be risk reduction or fuel mitigation treatments.

(4) Community and firefighter planning and preparedness. To help ensure that communities and firefighters have sufficient resources, technical support, and training to adequately assess wildfire risks, the forest service shall:

(a) Facilitate the CWPP process with communities and other entities seeking to prepare a CWPP to ensure that state and federal CWPP standards are met;

(b) Work with conservation districts created pursuant to article 70 of title 35, C.R.S., county noxious weed program administrators, and other state, local, federal, and nongovernmental partners, including any electric, gas, and water utilities in the affected area, to provide CWPP standards for Colorado that promote greater consistency among CWPPs in the state and ensure that communities address community risks and values, identify protection priorities, assess their ability to respond to wildland fire, establish fuels treatment projects, and identify ways to minimize wildland-urban interface risk in the future;

(c) Provide technical assistance to communities seeking to prepare, update, or implement a CWPP and track the progress of CWPPs and implementation practices through GIS web-based applications;

(d) Provide technical assistance to the board of county commissioners of each county to determine whether there are fire hazard areas within the unincorporated areas of the county and to assist the board of county commissioners of each county with developing CWPPs for those areas; and

(e) Repealed.

(5) Community wildfire risk mitigation. To help communities address the urgent need to reduce wildfire risks by supporting implementation of risk mitigation treatments that focus on protecting lives, homes, and essential community infrastructure, and by improving inventory and monitoring of forest conditions, the forest service shall:

(a) Expand its fuels mitigation program through sixty percent cost-share grants to address needs expressed by landowners or utility easement owners in the wildland-urban interface. In order to qualify for these funds, projects shall be included in or provide for implementation of an approved CWPP that meets the standards established pursuant to paragraph (b) of subsection (4) of this section. In awarding these grants, the forest service shall establish evaluation criteria that emphasize projects that reduce risks to the public, firefighters, and community infrastructure; that improve forest health; and that substantially leverage additional financial resources. In making grant awards, the forest service shall also prioritize projects that provide an opportunity to implement Colorado's good neighbor authority or that have been identified through a community-based collaborative process.

(b) Hire additional temporary field capacity to support the implementation and monitoring of fuels mitigation grant awards;

(c) Provide sufficient resources to conduct enhanced aerial surveys to annually assess forest conditions, identify emerging and existing insect and disease epidemics, and make timely management decisions; and

(d) Provide sufficient resources to assess and incorporate forest pathology information into analysis of forest conditions and trends.

(6) Community watershed restoration. (a) In order to support communities and land managers in efforts to reduce risk to people and property and increase firefighter safety, and in support of long-term ecological restoration so that the underlying condition of Colorado's forests supports a variety of values, including public water supply and high-quality wildlife habitat, the forest service shall:

(I) Repealed.

(II) Facilitate and work collaboratively with the division of fire prevention and control, landowners, local governments, including conservation districts created pursuant to article 70 of title 35, C.R.S., and county noxious weed program administrators and other appropriate parties, including any electric, gas, and water utilities in the affected area, to design prescribed fire and fuel mitigation treatment projects and to encourage increased responsible use of prescribed fire and fuel mitigation treatments as a tool for restoring healthy forest conditions consistent with programs established pursuant to section 25-7-106 (7) and (8), C.R.S., and section 24-33.5-1217, C.R.S. The forest service shall emphasize providing training and technical assistance for landowners, local communities, and state agencies.

(III) Repealed.

(IV) Conduct, or contract with one or more entities to conduct, one or more demonstration projects that utilize Colorado's good neighbor authority with the United States forest service to implement forest management treatments that improve forest health and resilience and supply forest products to Colorado businesses. In overseeing a project, the forest service shall:

(A) Use a collaborative approach;

(B) Leverage state resources to accomplish work across land ownership boundaries in order to treat more acres at reduced cost;

(C) Target a Colorado watershed to implement forest management treatments that will protect and enhance forest resilience, reduce the potential for catastrophic wildfire, salvage insect- and disease-impacted trees, and provide forest products for businesses in Colorado; and

(D) Consider locations that have already been subject to review under the federal "National Environmental Policy Act of 1969", 42 U.S.C. sec. 4321 et seq., including the Alpine plateau in Gunnison county and areas in the Grand Mesa, Uncompahgre, and Gunnison national forests that are subject to the spruce beetle epidemic and aspen decline draft environmental impact statement.

(b) (I) The forest service may use up to one million dollars of the unencumbered balance of the forest restoration and wildfire risk mitigation grant program cash fund created in section 23-31-310 (8.5) that result from appropriations for fiscal years that end on or before June 30, 2017, for the purpose of complying with this subsection (6), of which at least two hundred thousand dollars shall be used to implement subsection (6)(a)(IV) of this section.

(II) This subsection (6)(b) is repealed, effective September 1, 2023.

(7) Enhanced economic opportunities. In order to support local business development and job creation through the implementation of forest treatments, the forest service shall:

(a) Administer a revolving loan fund to support woody biomass utilization and the development and marketing of traditional and nontraditional timber products as specified in subsection (8) of this section;

(b) Work with the Colorado energy office created in section 24-38.5-101, C.R.S., and the air quality control commission created in section 25-7-104, C.R.S., to support the appropriately increased use of woody biomass in bio-heating.

(8) Wildfire risk mitigation loan program. (a) The forest service shall issue a statewide request for proposals for loans to businesses to provide start-up capital for new facilities or equipment to harvest, remove, use, and market beetle-killed and other timber taken from private, federal, state, county, or municipal forest lands as part of a wildfire risk reduction or fuels mitigation treatment.

(b) The forest service shall solicit applications for and make loans under this section. In deciding whether to make a loan, the forest service shall consider the extent to which the applicant:

(I) Helps retain or expand other local businesses;

(II) Helps maintain or increase the number of jobs in the area;

(III) Contributes to the stability of rural communities;

(IV) Demonstrates operational experience and a good reputation;

(V) Promotes and publicizes the efforts undertaken pursuant to this section; and

(VI) Helps recruit new business activity in the area.

(c) No later than July 1, 2010, the state forester shall submit a report to the governor that shall include an assessment of whether, and to what extent, projects funded by loans under this subsection (8) have achieved the purposes identified in this subsection (8).

(d) There is hereby created in the state treasury the wildfire risk mitigation revolving fund, which shall be administered by the forest service. All moneys in the fund are continuously appropriated to the department of higher education for allocation to the board of governors of the Colorado state university system for loans specified in this subsection (8). All moneys in the fund at the end of each fiscal year shall be retained in the fund and shall not revert to the general fund or any other fund.

(9) Improved outreach and technical assistance. In order to ensure that the forest service has the capacity to deliver key funding and technical assistance that will be needed to guide and support implementation of wildfire preparedness, risk mitigation, watershed restoration, and economic development initiatives in a way that adds value to these efforts at the state level and across community boundaries, the forest service shall:

(a) Secure full-time temporary staff for developing, revising, and implementing CWPPs; developing and implementing risk mitigation and watershed restoration plans; strengthening the responsible use of prescribed fire; and supporting economically beneficial uses of woody biomass;

(b) Secure sufficient GIS capacity to assist with wildfire, insect, and disease risk assessments, as well as landscape-scale prioritization and planning; and emphasize making data available to and usable by local entities and other interested parties, including any electric, gas, and water utilities in the affected area;

(c) Develop a web-based clearinghouse for technical assistance and funding resources relevant to the initiatives established in this section; and

(d) (I) In conjunction with the Colorado water conservation board, compile and summarize findings from existing studies to quantify and document the relationship between the state water plan adopted pursuant to section 37-60-106 (1)(u), C.R.S., and the importance of forest management in protecting and managing Colorado's water resources. The Colorado state forest service and the board shall engage additional expertise as they deem necessary. The compilation must include a summary of:

(A) The potential costs to and effects on watersheds, communities, water users, and infrastructure if appropriate forest management does not occur and a forested area burns; and

(B) The potential benefits of completing forest management treatments.

(II) The board shall submit a report containing the results of the compilation to the general assembly's committees with jurisdiction over natural resources by July 1, 2017.

(III) This paragraph (d) is repealed, effective September 1, 2018.

(10) Healthy forests and vibrant communities fund. (a) (I) There is hereby created in the state treasury the healthy forests and vibrant communities fund. The fund consists of all money that may be appropriated thereto by the general assembly, all private and public money received through gifts, grants, reimbursements, or donations that are transmitted to the state treasurer and credited to the fund, and all money transferred to the fund pursuant to section 39-29-109.3 (2)(n) and subsection (10)(a)(II) of this section. All interest earned from the investment of money in the fund is credited to the fund. The money in the fund is hereby continuously appropriated for the purposes specified in this subsection (10) and remains available until expended. Any money not expended at the end of the fiscal year shall remain in the fund and shall not be transferred to or revert to the general fund.

(II) On July 1, 2017, the state treasurer shall transfer one million one hundred eighty-six thousand three hundred sixty-three dollars from the general fund to the healthy forests and vibrant communities fund.

(b) By executive order or proclamation, the governor may access and designate moneys in the healthy forests and vibrant communities fund for healthy forests and vibrant communities activities, subject to paragraph (c) of this subsection (10). The state forest service shall implement the directives set forth in such executive order or proclamation.

(c) Of the money transferred to the fund pursuant to section 39-29-109.3 (2)(n):

(I) Three hundred eighty thousand dollars may be expended for purposes specified in subsection (4) of this section;

(II) Two hundred thousand dollars may be expended for purposes specified in subsection (5) of this section;

(III) One hundred thousand dollars may be expended for purposes specified in subsection (6) of this section;

(IV) Sixty-five thousand dollars may be expended for purposes specified in subsection (7) of this section;

(V) Two hundred thousand dollars may be expended for purposes specified in subsection (8) of this section;

(VI) Three hundred sixty thousand dollars may be expended for purposes specified in subsection (9) of this section; and

(VII) The unencumbered balance may be used for any purpose specified in this subsection (10)(c).

(d) Repealed.

(11) Reporting. No later than January 1, 2011, the state forester shall submit a report to the joint budget committee of the general assembly, the agriculture, livestock, and natural resources committee of the house of representatives, and the agriculture and natural resources committee of the senate, or any successor committees, on the use of moneys in the healthy forests and vibrant communities fund.

(12) Notwithstanding any other provision of this section, the forest service's duties pursuant to this section shall be reduced pro rata with any reduction in the funding specified in this section.

(13) In carrying out projects pursuant to this section, the forest service shall, whenever feasible, contract with the Colorado youth corps association or an accredited Colorado youth corps to provide labor. For purposes of this subsection (13), "accredited Colorado youth corps" means a youth corps organization that is accredited by the Colorado youth corps association.



§ 23-31-315. Technical support for the Colorado wildfire risk reduction grant program - repeal

(1) To the extent feasible within existing funding, the Colorado state forest service shall, in collaboration with the department of natural resources, provide technical assistance to applicants seeking a grant pursuant to part 4 of article 7 of title 36, C.R.S. A Colorado wildfire risk reduction grant program applicant may seek technical support from the Colorado state forest service with respect to the application requirement that the applicant develop a plan for utilizing any forest products generated by the applicant's proposed grant project, as set forth in section 36-7-403, C.R.S.

(2) This section is repealed, effective July 1, 2018.



§ 23-31-316. Forest health advisory council - repeal

(1) There is hereby created within the Colorado state forest service the forest health advisory council to provide a collaborative forum to advise the state forester on a broad range of issues, opportunities, and threats with regard to Colorado's forests. The council consists of the following twenty-four members:

(a) Eight members appointed by the governor as follows:

(I) The state forester, who is the chair of the council;

(II) A senior-level executive branch policy advisor on water or natural resources;

(III) Two members who are employed by or associated with an environmental organization;

(IV) Two members who own or are employed by a wood products business;

(V) One member who is employed by or associated with a wildlife organization; and

(VI) One member who is a scientist or is employed in a scientific research position;

(b) Four members appointed by the speaker of the house of representatives as follows:

(I) Two county commissioners, one of whom must represent a county west of the continental divide and both of whom must be selected from a list provided by a statewide association of counties; and

(II) Two members who are employed by a public utility that owns or operates transmission facilities;

(c) Four members appointed by the minority leader of the house of representatives as follows:

(I) One member who owns a ranch;

(II) One member who is a fire chief;

(III) One member who is an enrolled member of a tribe that has a reservation within Colorado; and

(IV) One member who is employed by an insurance company;

(d) Four members appointed by the president of the senate as follows:

(I) Two members who are employed by a municipal drinking water supplier;

(II) One member who is employed by an irrigation water supplier; and

(III) One member who is employed by or associated with a conservation organization;

(e) Four members appointed by the minority leader of the senate as follows:

(I) One member who is employed by or associated with an economic development organization;

(II) One member who is employed by or associated with a sportsman organization; and

(III) Two members who are employed by or associated with recreation advocacy organizations, of which one organization must advocate for motorized recreation and one organization must advocate for nonmotorized recreation.

(2) The term of each council member is five years; except that:

(a) On and after September 1, 2021, the term of each council member is four years; and

(b) The initial terms of half of the members specified in paragraphs (b), (c), (d), and (e) of subsection (1) of this section are two years, as specified by the corresponding appointing authority.

(3) This section is repealed, effective September 1, 2021. Before its repeal, this section is scheduled for review in accordance with section 2-3-1203, C.R.S.






Part 4 - Forest Products

§ 23-31-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Forest product" means any natural part of any plant including, but not limited to, firewood, logs, trees, evergreen boughs, and transplants in commercial quantities.

(2) "Person" means an individual, partnership, corporation, firm, or association.

(3) "Transplant" means any live plant that has been excavated and moved for the purpose of planting in a different location.



§ 23-31-402. Owner's permission required - when

It is unlawful for any person to harvest and remove any forest product on land of another without first securing written permission from the owner of the land or the owner of the growth thereon, or his or her authorized agent. Only one permit shall be required of persons working in a crew.



§ 23-31-403. Proof of ownership required - when

(1) It is unlawful for any person to transport or possess any forest product in the state of Colorado without proof of ownership. Said proof of ownership shall be signed by the person transferring possession of said forest products and shall contain the date of the transfer of possession, the name and address of the transferee, the location at which the forest products were obtained, and the quantity of forest product transferred. Such proof of ownership may consist of one or more of the following:

(a) A permit, contract, or other writing issued by the landowner or proper state or federal agencies;

(b) A bill of sale or sales receipt showing title thereto;

(c) A log or product load receipt or inventory;

(d) A ticket issued by the seller authorizing removal of forest products; or

(e) Any written statement by a person transporting forest products harvested or removed from property owned by such person.

(2) Any person who transports or possesses any forest product intended for resale shall, upon request of any sheriff, undersheriff, deputy sheriff, police officer, town marshal, Colorado state patrol officer, parks and recreation officer, Colorado wildlife officer, or an agent of the Colorado bureau of investigation, exhibit valid proof of ownership.



§ 23-31-404. Violation - penalty - defense

(1) Any person who violates any provision of this part 4 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine equal to twice the retail value of the forest products involved.

(2) Proof of ownership shall be an affirmative defense.






Part 5 - Cooperation With the United States

§ 23-31-501. Acceptance of congressional grant of 1862

Full and complete acceptance, ratification, and assent is made and given by the state of Colorado to all of the provisions, terms, grants, and conditions and purposes of the grants made and prescribed by the act of the congress of the United States entitled "An Act to apply a portion of the proceeds of the public lands to the more complete endowment and support of the colleges for the benefit of agriculture and the mechanic arts.", established under the provisions of an act of congress, approved July 2, 1862.



§ 23-31-502. Board of governors of the Colorado state university system to control fund

The board of governors of the Colorado state university system has the control of the fund appropriated by the said act of congress and shall disburse the same for the use and benefit of the Colorado state university and in accordance with the terms and provisions of said act of congress.



§ 23-31-503. Acceptance of congressional act of 1883

Full and complete acceptance, ratification, and assent is made and given by the state of Colorado to all the provisions, terms, grants, and conditions and the purposes of the grants made and prescribed by the act of congress of the United States entitled "An Act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and mechanic arts.", approved July 2, 1862, as well as the amendments thereto, as made by the act of congress passed and adopted March 3, 1883, entitled "An Act to amend an act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and mechanic arts.", and all acts amendatory or supplementary to said acts.



§ 23-31-504. Control, investment, and expending of funds

(1) The board of governors of the Colorado state university system has control of the funds derived from the sale of lands donated by the said act of congress of 1862, and shall invest the same in securities which yield a fair and reasonable rate of return, and shall disburse the income therefrom for the use and benefit of the Colorado state university as required in the said act of congress. Said funds derived from the sale of lands donated by said act of 1862, and from lease or rental of unsold lands of such land grant, and from coal, oil, and mineral royalties from said lands may be invested in bonds of the United States; in state, county, municipal, and school district bonds; in state, county, and municipal registered warrants; in registered warrants of school districts; and in state anticipation building levy warrants, or in any or all of these, in the discretion of the board of governors of the Colorado state university system.

(2) The warrants of the board of governors of the Colorado state university system to purchase such bonds, registered warrants, and anticipation warrants shall be approved and paid when accompanied by favorable opinion of the attorney general. All bonds, registered warrants, and anticipation warrants so purchased shall be registered in the name of the "treasurer of the state of Colorado for the account of the 'land grant fund of the Colorado state university'" and deposited with the state treasurer.

(3) The general assembly of the state of Colorado engages that the principal of such fund forever remains unimpaired and the income thereof is applied without diminution to the uses and purposes prescribed in said act of congress; except that, as prescribed in said act of congress, a sum not exceeding ten percent of the principal of such fund may be expended by the board of governors of the Colorado state university system for the purchase or exchange of lands for sites or experimental stations, subject to the provisions of sections 24-75-301 to 24-75-303, C.R.S., and the approval of the governor.



§ 23-31-505. Other funds - investment

The board of governors of the Colorado state university system has the right to invest in the same manner as provided in section 23-31-504 any other permanent funds, the principal of which is not subject to use, that may be held by or granted to the state for the use of the Colorado state university or other institutions under the control of the board of governors of the Colorado state university system.



§ 23-31-506. Report on condition - appropriation

The board of governors of the Colorado state university system, on or before the fifteenth day of December immediately preceding the convening of the general assembly, shall make a report to the governor and the joint budget committee showing the condition of said fund, the investment thereof, the security taken therefor, and the amount of income derived therefrom. The report shall be submitted by the governor to the general assembly. If the report shows any loss in such funds, the amount of the loss shall be included in the governor's budget in order that the general assembly may fulfill the contractual obligations assumed by the state in accepting the provisions and grants of said act of congress of 1862 through an appropriation to repay the loss and keep the principal of such fund unimpaired.



§ 23-31-507. Management of funds

The board of governors of the Colorado state university system is designated to receive, manage, and disburse all funds not permanent in character derivable and derived under the several acts of congress supplementary to the act of congress of 1862.



§ 23-31-508. Purpose of sections

It is the design of the general assembly in passing sections 23-31-503 to 23-31-508 to supplement and make more definite previous acts of acceptance of said several grants and the conditions thereof, and particularly to definitely provide for the management and investment of the permanent funds so derived, to the end that the engagements of the state with reference thereto may be kept.



§ 23-31-509. Acceptance of congressional act of 1928

Full and complete acceptance, ratification, and assent is made and given by the state of Colorado to all the provisions, terms, grants, and conditions and purposes of the grants made and prescribed by the act of congress of the United States entitled "An Act to provide for the further development of agricultural extension work at the agricultural colleges in the several states, receiving the benefit of the act entitled 'An Act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and mechanic arts', approved July 2, 1862, and all acts supplementary thereto, and the United States department of agriculture, approved May 22, 1928". The action of the governor of the state in accepting in behalf of the state of Colorado the provisions of the said act of congress for the period from its approval to the adjournment of the present session of the general assembly as authorized by said act of congress is ratified.



§ 23-31-510. Control of funds

The board of governors of the Colorado state university system has the control of the funds appropriated by the said act of congress and shall disburse the same in accordance with the terms and provisions of the act of congress.



§ 23-31-511. Congressional act of 1914 accepted

Full and complete acceptance and assent is made and given by the state of Colorado to the provisions, terms, and conditions made and prescribed by the act of congress of the United States entitled "An Act to provide for cooperative agricultural extension work between the agricultural colleges in the several states receiving the benefits of an act of congress approved July 2, 1862, and of acts supplementary thereto, and the United States department of agriculture, known as the Smith-Lever Act, approved May 8, 1914". The Colorado state university in the state of Colorado is designated as the beneficiary of said act under the direction of the board of governors of the Colorado state university system.



§ 23-31-512. Board to receive and expend funds

The board of governors of the Colorado state university system is designated as the officer of the state of Colorado duly authorized to receive and expend the funds available under said act of congress to the state of Colorado for the uses and purposes therein prescribed.



§ 23-31-513. Acceptance of congressional act of 1935

Full and complete acceptance, ratification, and assent is made and given by the state of Colorado to all the provisions, terms, grants, and conditions and purposes of the grants made and prescribed by the act of congress of the United States entitled "An Act to provide for research into basic laws and principles relating to agriculture and to provide for the further development of cooperative agricultural extension work and the more complete endowment and support of land-grant colleges", approved June 29, 1935. The action of the governor of the state in accepting in behalf of the state of Colorado the provisions of the said act of congress for the period from its approval to the adjournment of the thirty-first session of the general assembly as authorized by said act of congress is ratified.



§ 23-31-514. Control of funds from 1935 act

The board of governors of the Colorado state university system has the control of the funds appropriated by the said act of congress and shall disburse the same for the use and benefit of the Colorado state university for instruction, for research and investigations, and for cooperative agricultural extension work in accordance with the terms and provisions of said act of congress.






Part 6 - Experiment Stations

§ 23-31-601. Acceptance of congressional act of 1862

Full and complete acceptance, ratification, and assent is made and given by the state of Colorado to all of the provisions, terms, grants, and conditions and purposes of the grants made and prescribed by the act of congress of the United States entitled "An Act to establish agricultural experiment stations in connection with the colleges established in the several states, under the provisions of an act approved July 2, 1862, and of the acts supplementary thereto".



§ 23-31-602. Control of fund

The board of governors of the Colorado state university system has the control of the fund appropriated by the said act of congress and shall disburse the same for the use and benefit of the agricultural experiment station department of the Colorado state university in accordance with the terms and provisions of said act of congress.



§ 23-31-603. Acceptance of congressional act of 1906

Full and complete acceptance, ratification, and assent is made and given by the state of Colorado to all the provisions, terms, grants, and conditions and purposes of the grants made and prescribed by the act of congress of the United States entitled "An Act to provide for an increased annual appropriation for agricultural experiment stations and regulate the expenditure thereof", approved March 16, 1906.



§ 23-31-604. Board to control fund

The board of governors of the Colorado state university system has the control of the fund appropriated by the said act of congress and shall disburse the same for the use and benefit of the agricultural experiment station department of the Colorado state university in accordance with the terms and provisions of said act of congress.



§ 23-31-605. Board to cooperate with counties

The board of governors of the Colorado state university system is authorized to cooperate with the several counties of the state in research work and in investigations of matters pertaining to the agricultural and industrial development of the counties and state upon such terms and in such manner as may be mutually agreed upon by the respective boards of county commissioners and the board of governors of the Colorado state university system.



§ 23-31-606. Employees and specialists

The board of governors of the Colorado state university system is vested with the power to employ and to discharge, as in its opinion the interests of the service require, all employees and specialists engaged to carry out the provisions of this section and section 23-31-605.



§ 23-31-607. Stations established

For the furtherance and promotion of the agricultural interests of this state, agricultural experimental stations are established. The precise locations shall be determined as provided in section 23-31-608.



§ 23-31-608. Board to secure lands

The board of governors of the Colorado state university system is authorized to select the necessary lands, secure the same either by lease or purchase, make all necessary improvements in the way of buildings and fences, and take such steps as it deems necessary to successfully establish said stations.



§ 23-31-609. Board to supervise

The board of governors of the Colorado state university system has the control and supervision of said station. It shall appoint a superintendent and such other officers and employees as necessary to carry on the said station successfully. It shall have power to fix salaries and all compensation of employees and is empowered to fix such rules and regulations necessary for the successful attainment of the object for which said station is established and maintained. It shall also appoint three resident trustees who shall act without compensation; except that, when it becomes necessary, they may be allowed traveling expenses in attending to the discharge of their duties.



§ 23-31-610. Objects of stations

The object of the agricultural experimental stations is to determine the adaptability of crops of grain, grasses, root crops, and all other growths which may grow in this latitude and the most economical method of producing the best results in growing such crops with and without irrigation.



§ 23-31-611. Proceeds from station

The proceeds arising from the sale of products of agricultural experimental stations shall be applied in the liquidation of the running expenses. All moneys so accruing shall be credited as coming from the state and applied as part or whole payment of any amount which may be appropriated from the funds of the state for the maintenance of the stations.



§ 23-31-612. Expenses - how paid

To enable the board of governors of the Colorado state university system to carry out the provisions of sections 23-31-607 to 23-31-612, it is authorized to expend such amount as it may deem necessary in establishing agricultural experimental stations, out of any moneys which may accrue to the state by action of the congress of the United States for the purpose of establishing agricultural experimental stations in the various states and territories of the United States.






Part 7 - Colorado Cooperative Extension Service

§ 23-31-701. Short title

This part 7 shall be known and may be cited as the "Colorado Cooperative Extension Service Act".



§ 23-31-702. Acknowledgment of related federal laws

(1) Section 23-31-511, accepting and assenting to the provisions, terms, and conditions of the act of congress known as the "Smith-Lever Act" (38 Stat. 372) providing for cooperative extension programs, is acknowledged.

(2) Subsequent congressional enactments, including the "National Agricultural Research, Extension, and Teaching Policy Act of 1977" (Title XIV, Public Law 95-113, September 29, 1977), the "International Food and Agricultural Development Act of 1975" (Title XII, Public Law 94-161, December 20, 1975), and the "Rural Development Act of 1972" (Title V, Public Law 92-419, October 3, 1972), are acknowledged as authorizing, supplementing, expanding, and redefining the federal role in cooperative extension programs, including those conducted in cooperation with the Colorado cooperative extension service.

(3) Nothing in this section shall be construed to oblige the state in any way to institute or maintain with state funds any program in contravention of the laws of Colorado or the interest of the general assembly in providing for the education needs of the people.



§ 23-31-703. Responsibility and objectives

(1) Primary responsibility, according to section 23-31-702, for statewide programs of educational noncredit, informal extension conducted through cooperative federal, state, and county relationships and as more particularly authorized in this part 7 shall continue to lie with the Colorado state university cooperative extension service, referred to in this part 7 as the "service".

(2) The objectives of the service's programs shall continue to be the dissemination of information to the people of this state in order to assist them in applying the results of scientific research and technological developments, as well as lessons from practical experience, to the solution of individual, family, and community problems, drawing on relevant knowledge from various fields, including but not limited to agriculture, natural resources, home economics, nutrition, health, citizenship, and community and economic development.



§ 23-31-704. Organization - cooperative relationships

(1) The service is an organizational unit of the Colorado state university, under the supervision and control of the university's administration and the board of governors of the Colorado state university system.

(2) Programs of the service shall reflect and respond to problems, needs, and opportunities in the state and its regions as formulated and articulated through the participation and involvement of the people, and said programs shall be conducted in accordance with program plans pursuant to agreements with federal and state agencies and with local governments and shall be consistent with authorizations of the congress, the general assembly, and local governments.

(3) In support of program objectives, the service is authorized, pursuant to the policies of the university and the service's governing board, to enter into contracts and agreements with the United States department of agriculture, other federal departments and agencies, state departments, agencies, and institutions, county and other local governments, and private organizations and associations to further extension programs and to provide for funding and administration of said programs.

(4) The service is authorized to establish a state advisory committee, which shall consist of no more than eighteen members who shall equitably represent all regions of the state, to assist in the planning, implementation, and evaluation of the extension programs statewide; is authorized to cooperate with boards of county commissioners in the creation of county or area advisory committees to assist local extension personnel in planning, developing, implementing, and evaluating programs and performance; may establish administrative standards, operating procedures, and methods for utilizing such advisory committees; and may make the utilization of said standards, operating procedures, and methods for utilizing such advisory committees a basis for program cooperation and coordination.



§ 23-31-705. Authority to accomplish purposes of part

(1) The service is authorized, pursuant to applicable university, state, and federal policies and procedures, to spend appropriated funds, to collect and expend reasonable and proper service fees, to employ personnel, purchase materials and supplies, and to take other necessary action to facilitate the accomplishment of the purposes of this part 7, including but not limited to the following:

(a) Training of group leaders and directing of group educational activities;

(b) Conduct of workshops, institutes, conferences, and noncredit short courses at Colorado state university or at convenient locations in the state;

(c) Use of demonstrations and other appropriate educational methods and dissemination of information by appropriate means, including press, radio, television, and other forms of communication;

(d) Cooperation with federal, state, and local agencies, other universities and colleges, private organizations, and institutions to further program objectives; and

(e) Development of interstate and multicounty administrative or program arrangements, memoranda of understanding, and agreements to achieve state extension objectives.



§ 23-31-706. Reporting and accountability

(1) In addition to such reports as may be required under federal laws and agreements, the service shall:

(a) Provide annual reports to the governor reviewing activities and goal accomplishments, assessing the value and significance of extension program activities, and indicating problems, needs, and opportunities, especially such as might require the attention of the general assembly and the governor. Six copies of each report shall be filed with the legislative council.

(b) Prepare such other information as may be requested by the general assembly or the governor in areas of the service's concern and responsibility.






Part 8 - Colorado Water Institute



Part 9 - Financing of National Western Center Facilities

§ 23-31-901. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The national western stock show has been held annually in Denver for one hundred nine years, and it provides many important benefits to the state because it:

(I) Is a showcase event for the western agricultural industry and related industries that promotes, supports, and helps to preserve the rural western lifestyle in our increasingly urbanized society and provides opportunities for dissemination of agricultural industry innovations and best practices locally, regionally, nationally, and internationally;

(II) Funds scholarships for students studying agriculture, rural medicine, and veterinary science at institutions of higher education in the state and in Wyoming; and

(III) Has an estimated annual economic impact to the state of about one hundred fifteen million dollars, hosting more national-level competitions than any other regional venue, and is considered one of the largest annual agricultural conventions and trade shows in the United States;

(b) It is important to sustain and grow the national western stock show in Denver for the next one hundred years so that the state can continue to realize the benefits that it provides and additional benefits estimated to accrue from its transformational redevelopment, which include but are not limited to:

(I) The significant economic benefit to the state that will result from the redevelopment and transformation of the site; and

(II) The following significant economic impacts, which an economic analysis by strategic advisory group estimates, of developing the Colorado state university facilities at the national western center based upon the current ten-year build-out of the site without the use of lease-purchase agreements:

(A) An additional one hundred million dollars in economic impact to the state, which the center will generate upon completion;

(B) An increase to over two million two hundred thousand in total attendance annually;

(C) Nine hundred sixty thousand five hundred new visitors annually, forty percent of whom will come from outside of Colorado;

(D) Three thousand nine hundred twenty construction jobs; and

(E) Five billion nine hundred million dollars in net new visitor spending over thirty years;

(c) The existing grounds and facilities where the national western stock show is held are currently difficult to access, poorly integrated with surrounding neighborhoods, and functionally limited;

(d) In order to ensure that the national western stock show can remain and thrive in Denver for the foreseeable future, and that additional, broad-based benefits of year-round activity can be realized, the national western stock show, the city and county of Denver, Colorado state university, the Denver museum of nature and science, and history Colorado formed the national western center partnership;

(e) The purpose of the national western center partnership is to redevelop and better integrate with surrounding neighborhoods the existing one hundred thirty acres of land on and near the existing site of the Denver coliseum and national western stock show grounds and to build and operate a new two-hundred-seventy-acre state-of-the-art, multi-purpose national western center to:

(I) House the national western stock show;

(II) Serve as a hub for year-round creative, P-20 experiential educational, research and commercial activity that promotes, supports, and helps to preserve the western lifestyle while highlighting innovation and global issues of health, food systems, food security, water, and the environment; and

(III) Provide an attractive environment for additional agricultural business and science investments that will increase other economic and workforce development activity in the surrounding neighborhoods, encourage the revitalization of those neighborhoods, and position the state as an agricultural innovations cluster leader; and

(f) At least twenty-four front range cities and towns already support the development of the national western center.

(2) The general assembly further finds and declares that:

(a) Agriculture is a forty-two billion dollar per year industry in the state, agricultural innovation has been growing at a rate that is four times the overall state economic growth rate, and agriculture continues to drive economic growth as a major driver of technological advancement, patent development, and entrepreneurship, much of which has global applicability;

(b) Colorado ranked third in the nation in federal spending on agricultural research and development in 2011, with much of the funding being directed to universities and United States department of agriculture laboratories on the front range;

(c) The involvement of Colorado state university at the national western center is a critical element of continued growth in agricultural innovation because it will create research and development opportunities, showcase Colorado's innovation economy on national and international stages, and create public-private partnerships with major industries that will advance science, technology, engineering, and mathematics (STEM) disciplines and have significant economic and scientific impact;

(d) As Colorado's land-grant university, a substantial part of Colorado state university's educational mission is to provide agriculture-related research, education, and outreach and support Colorado's agricultural industry, and it does so by:

(I) Offering a wide variety of highly respected agriculture-related undergraduate and graduate degree programs;

(II) Operating several research centers and institutes and a veterinary teaching hospital; and

(III) Providing accurate and unbiased information to the public regarding agriculture, gardening, nutrition, and natural resources-related topics through Colorado state university extension and its programs;

(e) In furtherance of its mission as Colorado's land-grant university and one of the nation's premier agricultural and veterinary institutions, Colorado state university's focus at the national western center will be to advance academic, research, and outreach initiatives related to the state's broad-based economy in agriculture, food systems, health, and western culture, but it will not issue undergraduate or graduate academic degrees from the national western center;

(f) The national western center master plan provides for an integrated facilities program that includes a variety of facilities for Colorado state university, including an equine sports medicine clinic, a collaborative community outreach veterinary clinic and clinical trials center, a water resources center, and a Colorado state university center that may include: a food systems innovation and learning center; a Denver urban extension center; an educational urban farm with demonstration fields; classrooms; laboratories; a test kitchen and administrative space; and other facilities that are consistent with the national western center master plan vision and guiding principles that may be added as the site develops. In addition, the national western center needs support from and integration with Colorado state university's on-campus programs that support the national western center vision and proposed activities, including teaching, research, and outreach. An on-campus equine veterinary teaching hospital, the Malone center for biologic and translational therapies, and the anatomy teaching laboratory expansion or other facilities that are supportive of activity at the national western center as the site develops will be critically connected to the national western center project.

(g) At full build-out of the two-hundred-seventy-acre national western center, there will be abundant opportunities for complementary co-location to advance food production, food safety, animal health, nutrition, natural resource conservation, and a broad range of related agricultural industries, resulting in estimated direct employment of six thousand people and indirect employment of an additional ten thousand people;

(h) The national western center's centralized location relative to the state's main population centers and its relationship to the state's greatest concentration of agricultural production, commodity processing, and food manufacturing to the north, including but not limited to the availability of a skilled workforce pipeline and proximity to several public and private universities, will help it drive future agricultural innovations; and

(i) It is necessary, appropriate, and in the best interests of the state to authorize the state, acting by and through the state treasurer, to enter into lease-purchase agreements for the purpose of providing financing for the construction of facilities for Colorado state university at the national western center and on-campus affiliated facilities, and such financing is contingent upon approval, through established state executive and legislative branch capital construction project review and approval processes, of specific projects to be financed and the voters of the city and county of Denver approving an extension of the lodging and car rental taxes or another similar tax, which would generate necessary funding for the national western center. Further, it is in the best interests of the state to accelerate the development of the Colorado state university educational facilities resulting in the following economic benefits to the state:

(I) The state will realize the economic impact of the national western center sooner;

(II) Overall facility costs will be reduced if design and construction is started sooner; and

(III) Overall facility costs will also be reduced by taking advantage of historically low interest rates that are currently available.



§ 23-31-902. Annual project report - national western center trust fund - creation - use

(1) No later than August 1, 2016, and no later than August 1 of each year thereafter, the national western center partnership shall submit an annual national western center project report to the offices of the governor, the speaker and minority leader of the house of representatives, and the president and minority leader of the senate. The report must include an update on the national western center project work plan and a general progress report. If the national western center is requesting state funding based upon the phased development schedule for the national western center project, it must provide information regarding necessary facility programming and an estimated budget.

(2) The national western center trust fund is created in the state treasury. The trust fund consists of moneys transferred from the general fund to the trust fund pursuant to subsection (3) of this section. Interest and income derived from the deposit and investment of the trust fund is credited to the trust fund. All unexpended and unencumbered moneys in the trust fund at the end of a fiscal year remains in the trust fund and shall not be credited to the general fund or any other fund. Subject to annual appropriation by the general assembly, the board of governors of Colorado state university may expend money from the trust fund to make lease payments payable under the terms of lease-purchase agreements entered into as authorized by section 23-31-903. The principal and interest of the trust fund shall not be expended or appropriated for any other purpose.

(3) If, in order to contribute to the financing of the phased development of the national western center, the state enters into one or more lease-purchase agreements as authorized by section 23-31-903, on July 1 of any fiscal year commencing on or after July 1, 2019, for which money is due to a lessor under such a lease-purchase agreement, the state treasurer shall transfer from the general fund to the national western center trust fund the lesser of twenty million dollars or the amount due to any lessor during the fiscal year.



§ 23-31-903. Authorization for lease-purchase agreements

(1) (a) Subject to the requirements specified in paragraph (c) of this subsection (1), the state of Colorado, acting by and through the state treasurer, may execute one or more lease-purchase agreements for up to twenty years of principal and interest payments for the state to finance the construction of facilities for Colorado state university at the national western center and affiliated facilities at the Colorado state university campus. The total amount of the principal component of said lease-purchase agreement shall not exceed two hundred fifty million dollars, plus reasonable and necessary administrative, monitoring, and closing costs and interest, including capitalized interest.

(b) Enactment of this part 9 satisfies the requirements of sections 24-82-102 (1)(b) and 24-82-801, C.R.S., which require authorization of a lease-purchase agreement by a bill other than an annual general appropriation bill or a supplemental appropriation bill.

(c) The state shall not enter into a lease-purchase agreement as authorized by this section unless the specific facilities to be financed by the lease-purchase agreement have been included in the unified, five-year capital improvements report prepared and transmitted by the Colorado commission on higher education pursuant to section 23-1-106, prioritized for funding by the office of state planning and budgeting in its submission to the capital development committee made pursuant to section 24-37-304 (1)(c.3)(I)(C), C.R.S., recommended for funding by the capital development committee pursuant to section 2-3-1305, C.R.S., and included in the governor's annual executive budget proposed to the general assembly pursuant to section 24-37-301, C.R.S. Prior to closing, the state controller must approve all agreements relating to the financing of the facilities, and the voters of the city and county of Denver must approve an extension of the lodging and car rental taxes or another similar tax.

(2) (a) A lease-purchase agreement authorized in subsection (1) of this section must provide that all of the obligations of the state under the agreement are subject to the action of the general assembly in annually making moneys available for all payments thereunder. Payments under any lease-purchase agreement shall be made only from such action of the general assembly. No lease-purchase agreement authorized in subsection (1) of this section creates any liability or indebtedness of Colorado state university. Such an agreement must also provide that the obligations do not create an indebtedness of the state within the meaning of any provision of the state constitution or the laws of the state of Colorado concerning or limiting the creation of indebtedness by the state of Colorado and do not constitute a multiple fiscal-year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the state constitution. If the state of Colorado does not renew a lease-purchase agreement authorized in subsection (1) of this section, the sole security available to the lessor is the real property that is the subject of the nonrenewed lease-purchase agreement.

(b) (I) A lease-purchase agreement authorized in subsection (1) of this section may contain such terms, provisions, and conditions as the state treasurer may deem appropriate, including all optional terms; except that the lease-purchase agreement must specifically authorize the state of Colorado to:

(A) Receive fee title to all real and personal property that is the subject of the lease-purchase agreement on or prior to the expiration of the terms of the lease-purchase agreement; and

(B) Reduce the term of the lease through prepayment of rental and other payments.

(II) Any title to property received by the state on or prior to the expiration of the terms of the lease-purchase agreement will be held by the state for the benefit and use of Colorado state university.

(c) Any lease-purchase agreement authorized in subsection (1) of this section may provide for the issuance, distribution, and sale of instruments evidencing rights to receive rentals and other payments made and to be made under the lease-purchase agreement. The instruments may be issued, distributed, or sold only by the lessor or any person designated by the lessor and not by the state. The instruments do not create a relationship between the purchasers of the instruments and the state or create any obligation on the part of the state to the purchasers. The instruments are not notes, bonds, or any other evidence of indebtedness of the state within the meaning of any provision of the state constitution or the law of the state concerning or limiting the creation of indebtedness of the state and do not constitute a multiple fiscal-year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the state constitution.

(d) Interest paid under a lease-purchase agreement authorized in subsection (1) of this section, including interest represented by the instruments, is exempt from state tax.

(e) The state of Colorado, acting through the state treasurer, is authorized to enter into such ancillary agreements and instruments as are deemed necessary or appropriate in connection with the lease-purchase agreements, including but not limited to ground leases, easements, or other instruments relating to the facilities to be purchased.

(3) The provisions of section 24-30-202 (5)(b), C.R.S., do not apply to a lease-purchase agreement authorized in subsection (1) of this section or to any ancillary agreement entered into pursuant to paragraph (c) of subsection (2) of this section. The state controller or his or her designee may waive any provision of the fiscal rules promulgated pursuant to section 24-30-202 (1) and (13), C.R.S., that the state controller deems to be incompatible or inapplicable with respect to such a lease-purchase agreement or ancillary agreement.



§ 23-31-904. Cooperative agreements for regional economic development not limited

Nothing in this part 9 limits the ability of Colorado state university and the city and county of Denver to enter into cooperative agreements, including intergovernmental agreements with adjoining entities, for the purpose of facilitating regional economic development and project enhancement.



§ 23-31-905. National western center partnership - open meetings and open records laws apply - audit

(1) To the extent that such laws are not already applicable, upon the final approval of state funding for any national western center project pursuant to section 23-31-903:

(a) The national western center partnership is subject to the open meetings provisions of the "Colorado Sunshine Act of 1972" contained in part 4 of article 6 of title 24, C.R.S., and the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S. For purposes of the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., the records of the national western center partnership are public records.

(b) The state auditor may, at any time thereafter, audit the national western center partnership.






Part 10 - Veterinary Education Loan Repayment Program

§ 23-31-1001. Legislative declaration

(1) The general assembly finds and determines that:

(a) More than one-third of rural communities in Colorado have at most one livestock-oriented veterinarian, thus leaving the owners of hundreds of thousands of livestock with little or no access to veterinary medicine;

(b) Food security and safety are directly linked to animal health;

(c) Colorado plays a key role in meeting our growing population's increasing demand for protein;

(d) According to nationwide market statistics developed for the American Veterinary Medical Association, less than five percent of veterinarians in the United States practice predominantly on livestock;

(e) Rural veterinarians play a critical role in protecting the health of animals and humans;

(f) Many graduates of Colorado state university's college of veterinary medicine and biomedical sciences were raised in rural areas and are interested in livestock-oriented practice; however, these graduates often feel limited to practice in areas of the state with higher starting salaries due to their loan repayment obligations; and

(g) Loan forgiveness and repayment programs in other states have improved veterinarians' ability to pursue veterinary practices in rural areas.

(2) Therefore, the general assembly determines and declares that a veterinary education loan repayment program would benefit Colorado by providing financial incentives for veterinarians to practice in rural areas in which veterinary needs are not currently being met.



§ 23-31-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Council" means the state veterinary education loan repayment council created in section 23-31-1003.

(2) "Licensed veterinarian" has the same meaning as set forth in section 12-64-103 (9).

(3) "Program" means the state veterinary education loan repayment program created in section 23-31-1004.

(4) "Rural" means:

(a) A county with a population of fewer than thirty thousand; or

(b) A municipality with a population of fewer than twenty thousand if the municipality is not contiguous to a municipality with a population of twenty thousand or more.

(5) "Veterinarian" has the same meaning as set forth in section 12-64-103 (15).

(6) "Veterinary shortage area" means a rural area that the council determines has a shortage of veterinarians practicing in the area.



§ 23-31-1003. State veterinary education loan repayment council - creation - membership

(1) There is hereby created in Colorado state university's college of veterinary medicine and biomedical sciences the veterinary education loan repayment council, referred to in this part 10 as the "council". The council shall be under the direct supervision of the dean of Colorado state university's college of veterinary medicine and biomedical sciences or the dean's designee. The dean or the dean's designee may authorize staff assistance to provide administrative support for the council if such staff assistance can be provided within Colorado state university's existing appropriations.

(2) (a) The council consists of five directors appointed by the governor. A director of the council:

(I) Must not be an elected official;

(II) May serve up to three consecutive terms; and

(III) Shall not receive compensation for his or her membership on the council but may be reimbursed for any necessary and reasonable expenses incurred while performing his or her duties as a director of the council.

(b) (I) On or before October 1, 2017, the governor shall appoint the initial five directors of the council. The council must include the following representatives:

(A) At least one director must be a member of the faculty or staff of Colorado state university's college of veterinary medicine and biomedical sciences;

(B) The commissioner of agriculture or his or her designee;

(C) At least one director must be associated with, and able to represent the interests of, the Colorado livestock industries; and

(D) At least one director must be associated with, and able to represent the interests of, the Colorado Veterinary Medical Association.

(II) Of the initial five directors, three serve for four-year terms and two serve for two-year terms. All subsequent terms are four-year terms.

(III) Unless extenuating circumstances such as illness or death require otherwise, each director shall hold office until his or her successor is appointed.

(3) The governor, at his or her pleasure, may remove a director of the council at any time. If a director vacates his or her seat on the council during the term for which the director was appointed, the governor shall fill the resultant vacancy by appointing a director for the remainder of that term. The successor director must meet the same qualifications under this section as his or her predecessor.

(4) (a) At the first meeting of the council, and as necessary thereafter, the directors shall appoint from their membership a chair and vice-chair of the council, who have joint authority over the council's financial matters, including loan repayment authorizations based on the council's approval of loan repayment applications.

(b) Pursuant to section 24-6-402, the council shall conduct all business at regular or special meetings that are open to the public. The council shall meet as often as necessary to perform its duties under this part 10.

(c) Council action requires the affirmative vote of a majority of the total membership of the council.



§ 23-31-1004. State veterinary education loan repayment program - creation - purpose

The council shall administer the veterinary education loan repayment program to provide financial incentives to licensed veterinarians to practice veterinary medicine in veterinary shortage areas of the state through assistance with the repayment of veterinary education loans.



§ 23-31-1005. Council powers and duties

(1) To implement this part 10, the council shall:

(a) Pursuant to the criteria set forth in section 23-31-1006, determine the eligibility and qualifications of an applicant for loan repayment under the program;

(b) With respect to the veterinary shortage areas that are in need of veterinary medical services:

(I) Identify and designate the veterinary shortage areas that will participate in the program pursuant to the criteria established by the council as set forth in section 23-31-1007;

(II) Establish a priority ranking for the designated veterinary shortage areas participating in the program based on level of need; and

(III) Annually update the list of designated veterinary shortage areas and the priority rankings;

(c) In accordance with the maximum amounts set forth in section 23-31-1009, determine the amount of loan repayment money to which an applicant selected under the program is eligible, based on the unpaid amount of any outstanding education loan that meets the criteria set forth in section 23-31-1006 (2); and

(d) Upon selecting an applicant, enter into a renewable contract with the selected applicant and the designated veterinary shortage area to which the selected applicant has been matched to provide loan repayment money on the selected applicant's behalf in exchange for the selected applicant's agreement to actively practice veterinary medicine in the veterinary shortage area.

(2) In furtherance of its duties under this part 10, the council may:

(a) Receive and use money appropriated for or donated to the program to be used in furtherance of the program;

(b) With respect to any contract that the council has entered into with a selected applicant and a designated veterinary shortage area under the program:

(I) Enforce the contract; or

(II) Cancel the contract for good cause based on a determination that the applicant is not complying with the terms of the contract;

(c) Monitor federal programs that support the repayment of education loans incurred by veterinarians; and

(d) Accept property from another entity to be used in furtherance of the program.



§ 23-31-1006. Program applicant eligibility - criteria

(1) Each year, the council shall select up to four qualified veterinarian applicants to participate in the program. The number of applicants that the council may choose in a given year is dependent on the amount of money available in that year for the council to award under the program.

(2) To be eligible for repayment under the program, an applicant must:

(a) Be a licensed veterinarian who:

(I) Agrees, in the form and manner determined by the council, to practice veterinary medicine in a veterinary shortage area, as designated by the council pursuant to section 23-31-1007; and

(II) Graduated from an accredited doctor of veterinary medicine school in 2017 or later;

(b) Currently live in Colorado or, at some point, have lived in Colorado for at least three years; and

(c) Have an outstanding education loan:

(I) That was incurred in relation to the applicant's attendance at an accredited doctor of veterinary medicine school located in the United States;

(II) For which the applicant is not in default; and

(III) That has not been consolidated with any loans incurred by a spouse.

(3) An applicant selected for loan repayment under the program:

(a) Is eligible for an amount:

(I) Up to seventy thousand dollars pursuant to the maximum yearly repayment amounts set forth in section 23-31-1009; and

(II) That correlates to the applicant's outstanding veterinary education loans;

(b) Shall contract with the council to provide veterinary medical services in one or more designated veterinary shortage areas for a period up to four years.

(4) In establishing the applicant eligibility criteria for loan repayment under the program, the council shall consider the following factors with respect to the applicant's compatibility with a designated veterinary shortage area:

(a) An applicant's training with respect to, ability to provide, and willingness to engage in, food animal veterinary medicine and the extent to which the designated veterinary shortage area needs food animal veterinary medical services;

(b) An applicant's commitment to practice veterinary medicine in the designated veterinary shortage area;

(c) An applicant's date of availability to practice veterinary medicine in the designated veterinary shortage area; and

(d) An applicant's competence, as determined by the state board of veterinary medicine created in section 12-64-105, and ability to fulfill the duties identified in the application.

(5) The council shall give priority to eligible applicants who:

(a) Have graduated from Colorado state university's college of veterinary medicine and biomedical sciences; and

(b) With respect to a designated veterinary shortage area:

(I) Have lived in the veterinary shortage area or a nearby area;

(II) Have family in the veterinary shortage area or a nearby area; or

(III) Live, or have lived, in a substantially similar rural area of the state.



§ 23-31-1007. Designated veterinary shortage areas - criteria

(1) In designating a community a veterinary shortage area, the council shall consider:

(a) The veterinary service needs identified by the community, giving priority to communities that demonstrate the potential for significant negative food animal health impacts within Colorado if their veterinary service needs are not met;

(b) The number of veterinarians practicing in the community and its surrounding area;

(c) The existing access residents of the community and its surrounding areas have to veterinary services; and

(d) The degree to which residents or livestock producers support the addition of a veterinarian within the community.

(2) For communities that the council identifies as veterinary shortage areas based on their demonstrated need for veterinary services, the council, in designating which veterinary shortage areas to match with veterinarians through the program, shall prioritize the veterinary shortage areas based on their demonstrated level of need for veterinary services.

(3) In evaluating a veterinary shortage area to determine whether to designate the veterinary shortage area for participation in the program, the council may consult with public and private entities and visit the veterinary shortage area.



§ 23-31-1008. Release from contract obligation

(1) The council shall release a veterinarian selected for repayment under the program from his or her veterinary loan repayment contract without penalty if:

(a) The veterinarian has completed the service requirements of the contract;

(b) The veterinarian is unable to complete the service requirement of the contract because of a permanent physical disability;

(c) The veterinarian demonstrates to the council extreme hardship or other good cause justifying release from the contract; or

(d) The veterinarian dies.

(2) A decision by the council not to release a veterinarian from the veterinarian's loan repayment contract without penalty is a final agency action that is reviewable by a district court.



§ 23-31-1009. Loan repayment

(1) The council shall make all payments under the program on a veterinarian's behalf to the issuer or purchaser of the veterinarian's student loan.

(2) As required by a selected veterinarian's contract under the program, the veterinarian is eligible for the following amounts of loan repayment:

(a) Upon completion of six months of the first year of service under the program, ten thousand dollars;

(b) Upon completion of a second year of service under the program, an additional fifteen thousand dollars;

(c) Upon completion of a third year of service under the program, an additional twenty thousand dollars; and

(d) Upon completion of a fourth year of service under the contract, an additional twenty-five thousand dollars.

(3) A veterinarian is not entitled to receive more than seventy thousand dollars under the program.

(4) If, for any of the years of service for which a veterinarian selected under the program is contracted to provide service, the veterinarian fails to complete the entire year of service, the council shall prorate the amount of loan repayment on the veterinarian's behalf for that year.



§ 23-31-1010. Veterinary education loan repayment fund - creation - gifts, grants, and donations

(1) (a) The veterinary education loan repayment fund, referred to in this part 10 as the "fund", is hereby created in the state treasury.

(b) On September 1, 2017, the state treasurer shall transfer one hundred forty thousand dollars from the general fund to the fund.

(c) The fund also consists of money credited to it pursuant to subsection (5) of this section and any additional money that the general assembly may appropriate or transfer to the fund.

(2) The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund.

(3) The state treasurer shall credit any unexpended and unencumbered money remaining in the fund at the end of a fiscal year to the fund.

(4) Money in the fund is continuously appropriated to the council for implementation of the program under this part 10.

(5) (a) The council may seek, accept, and expend gifts, grants, or donations from private or public sources for the purposes of this part 10. The council shall transmit all money received through gifts, grants, or donations to the state treasurer, who shall credit the money to the fund.

(b) The council may contract with a public or private entity and may expend money available to the council to obtain matching funds for the purpose of this part 10.

(c) If an entity desires to provide a gift, grant, or donation of money to the council for the placement of a veterinarian in a specific veterinary shortage area, the entity shall commit to provide the full amount required under the program for placement of a veterinarian in that veterinary shortage area for four years.

(d) For purposes of this subsection (5), "gifts, grants, or donations" include money from an endowment.

(6) In accordance with section 24-75-402 (2)(a) and for each fiscal year, the alternative maximum reserve for the fund is thirty-three and three-tenths percent of the amount expended from the fund during the fiscal year.









Article 31.3 - Colorado State University - Global Campus

§ 23-31.3-101. University established - role and mission

(1) (a) There is hereby established an online university to be known as Colorado state university - global campus, referred to in this article as "CSU global campus". CSU global campus is a baccalaureate and graduate online university with the mission in Colorado of offering baccalaureate degree programs for nontraditional students in partnership with the Colorado community college system and selected master-level graduate programs. For baccalaureate degree students residing in Colorado, CSU global campus shall have moderately selective admission standards. CSU global campus shall not admit first-time freshman baccalaureate students who reside in Colorado and who are under twenty-three years of age. CSU global campus shall comply with all applicable statutes and rules.

(b) CSU global campus shall not offer associate of arts, associate of science, or associate of applied science degrees, bachelor of applied science degrees, or career and technical certificate programs. Additionally, CSU-global campus will not offer concurrent enrollment programs, state-funded supplemental academic instruction, or state-funded basic skills courses.

(2) (a) Online baccalaureate degree programs that will be offered to students residing in Colorado and that did not exist prior to August 6, 2014, are subject to review and approval by the Colorado commission on higher education. In determining whether to approve an online baccalaureate degree program, the Colorado commission on higher education shall consider:

(I) Whether the program is in the best interests of the state of Colorado;

(II) Whether the program is cost-effective for Colorado students; and

(III) Whether the program is sufficiently distinguishable from an existing online baccalaureate degree program being delivered by a state four-year institution of higher education, a state two-year institution of higher education, or jointly by a state two-year and state four-year institution of higher education.

(b) In determining whether to approve an online baccalaureate degree program pursuant to paragraph (a) of this subsection (2), the Colorado commission on higher education may consult with other state institutions of higher education.



§ 23-31.3-102. Board of governors of the Colorado state university system to supervise

The board of governors of the Colorado state university system has the general supervision of CSU global campus and the control and direction of the funds and appropriations made thereto. The board has the power to receive, demand, and hold for the uses and purposes of CSU global campus all money, lands, and other property that may be donated, devised, or conveyed thereto and to utilize the same in such manner as shall best serve the objects and interests of CSU global campus.



§ 23-31.3-103. Academic policy

The president of CSU global campus, referred to in this article as the "president", in consultation with the governing council and the faculty, has the responsibility for making academic policy and governing the academic affairs of the institution.



§ 23-31.3-104. President - duties

The president is chief executive officer of CSU global campus, and it is the duty of the president to see that the rules of the board of governors of the Colorado state university system are observed and executed.



§ 23-31.3-105. Board of governors - personnel power

The board of governors of the Colorado state university system has authority over all personnel matters relating to the system, including CSU global campus. In accordance with section 23-5-117, the board may delegate all or part of its power over personnel matters. If such personnel powers are delegated to the president, then all employees of CSU global campus are under the direction and control of the president and shall be removable at the president's discretion. The president may fill vacancies of all employee positions as deemed necessary, subject to his or her personnel power.



§ 23-31.3-106. President may be an instructor

The president may perform the duties of an instructor, as the board of governors of the Colorado state university system shall determine.



§ 23-31.3-107. Power to acquire land

The board of governors of the Colorado state university system has the power to take and hold, by gift, devise, or purchase, so much land as may become necessary for the location and construction of buildings, structures, and other facilities as may be required for the uses and purposes of Colorado.






Article 31.5 - Colorado State University - Pueblo

§ 23-31.5-101. University established - role and mission

There is hereby established a university at Pueblo, to be known as Colorado state university - Pueblo, which shall be a regional, comprehensive university, with moderately selective admissions standards. The university shall offer a broad array of baccalaureate programs with a strong professional focus and a firm grounding in the liberal arts and sciences. The university shall also offer a limited number of graduate programs.



§ 23-31.5-102. Board of governors of the Colorado state university system to supervise

The board of governors of the Colorado state university system has the general supervision of the Colorado state university - Pueblo and the control and direction of the funds and appropriations made thereto and has the power to receive, demand, and hold for the uses and purposes of said university all money, lands, and other property that may be donated, devised, or conveyed thereto and to apply the same in such manner as shall best serve the objects and interests of the said university.



§ 23-31.5-103. Who shall constitute faculty

The president and the faculty shall constitute the faculty of the Colorado state university - Pueblo.



§ 23-31.5-104. Duty of the faculty

The faculty shall have the responsibility for making academic policy and governing the academic affairs of the institution.



§ 23-31.5-105. President - duties

The president shall be chief executive officer of the Colorado state university - Pueblo, and it is his or her duty to see that the rules and regulations of the board of governors of the Colorado state university system and the faculty are observed and executed.



§ 23-31.5-106. President may remove officers

The subordinate officers and employees, but not members of the faculty or those employees for which the board has reserved personnel powers, shall be under the direction of the president and shall be removable at his or her discretion. The president may fill vacancies of such subordinate officers and employees subject to his or her personnel power.



§ 23-31.5-107. President may be professor

The president may or may not perform the duties of a professor, as the board of governors of the Colorado state university system shall determine.



§ 23-31.5-108. Power to acquire land

The board of governors of the Colorado state university system has the power to take and hold, by gift, devise, or purchase or through exercise of the power of eminent domain pursuant to law, so much additional land as may become necessary for the location and construction of such additional buildings, structures, and other facilities as may be required for the uses and purposes of Colorado state university - Pueblo.



§ 23-31.5-109. Effect of name change

The legal effect of any statute heretofore designating the Colorado state university - Pueblo by any other name, or property rights heretofore acquired and obligations heretofore incurred under any other name, shall not be impaired.



§ 23-31.5-110. Additional powers of board

(1) The board of governors of the Colorado state university system has the power to lease portions of the grounds of the Colorado state university - Pueblo to private persons and corporations for the construction of dormitory, living, dining, or cottage buildings and to rent, lease, maintain, operate, and purchase such buildings at such university, all in the manner provided by and subject to the limitations contained in sections 23-56-105 to 23-56-111; except that none of such grounds or improvements shall be used in any manner that discriminates against anyone because of race, creed, color, religion, national origin, ancestry, sex, or sexual orientation.

(2) In exercising the powers conferred by subsection (1) of this section, the board of governors of the Colorado state university system is authorized to enter into agreements which establish fixed building rental rates for the full term of any building lease, to let individual rooms and quarters within leased buildings at such rental rates as are approved by the board and prescribed in the lease, and to enter into agreements not to alter such rates during the term of any lease agreement without the prior consent of the building lessor or his or her assigns.

(3) In addition to those powers conferred elsewhere in this article, the board of governors of the Colorado state university system has the power to:

(a) Appoint a president of the Colorado state university - Pueblo who shall hold the office until removed by the board or until he or she resigns;

(b) Appoint such other executive officers of the university as may be required;

(c) Appoint such faculty and employees as the necessities of the university demand;

(d) Determine the compensation to be paid to the president, executive officers, faculty, and professional staff.



§ 23-31.5-111. Board of governors of the Colorado state university system - powers relating to real property

The board of governors of the Colorado state university system shall have the powers specified in section 23-30-102 regarding the sale, lease, or exchange of real property, or any interest therein, the ownership of which is vested in the board of governors of the Colorado state university system or the Colorado state university - Pueblo.



§ 23-31.5-112. Board of governors of the Colorado state university system - powers relating to the receipt and use of certain tax revenues

The general assembly may allocate revenues from the marijuana tax cash fund created in section 39-28.8-501, C.R.S., to the board of governors of the Colorado state university system. The board of governors of the Colorado state university system may use such revenues for education and research programs at Colorado state university - Pueblo, including but not limited to the scientific and social science research of marijuana and other matters that impact the state and its regions. While conducting the marijuana research, Colorado state university - Pueblo is encouraged to consult with the scientific advisory council established pursuant to section 25-1.5-106.5 (3)(a)(I), C.R.S., and the retail marijuana public health advisory council established pursuant to section 25-1.5-110, C.R.S.






Article 32 - Cooperation With United States



Article 33 - Experiment Stations



Article 34 - Colorado Cooperative Extension Service



Article 35 - Colorado Water Resources Research Institute



Article 40 - University of Northern Colorado

§ 23-40-101. University established - role and mission

(1) There is hereby established a university at Greeley, to be known as the university of northern Colorado. The university shall be a comprehensive baccalaureate and specialized graduate research university with selective admission standards.

(2) The university of northern Colorado shall be the primary institution for undergraduate and graduate degree programs for educational personnel preparation in the state of Colorado. The university shall offer master's and doctoral programs primarily in the field of education. The university has the responsibility to offer on a statewide basis, utilizing where possible and appropriate the faculty and facilities of other educational institutions, those graduate-level programs needed by professional educators and education administrators. The Colorado commission on higher education shall include in its funding recommendations an appropriate level of general fund support for those programs.

(3) As part of its mission as a graduate research university specializing in programs for educational personnel, the university of northern Colorado shall include the education innovation institute created in section 23-40-106 for the purposes described in section 23-40-106 (2).



§ 23-40-102. Name of institution changed

(1) The state school at Greeley, referred to under the name and title of the "Colorado state college of education at Greeley" by article 6 of chapter 124, CRS 53, and amendments thereto, and under the name and title of the "Colorado state college" by this article, after May 1, 1970, shall be designated under the name and title of the "university of northern Colorado"; but the legal effect of any statute designating such institution by any other name or property rights acquired and obligations incurred under any other name prior to May 1, 1970, shall not be impaired hereby.

(2) The intent of the general assembly in making the name change provided for in subsection (1) of this section is to recognize and affirm the university status of what was formerly known as Colorado state college and to be known in the future as the university of northern Colorado without changing the present function of such institution as an institution of higher education primarily concerned with the preparation of teachers at all educational levels.



§ 23-40-103. Funds for maintenance

The funds and revenues for the establishment and maintenance of the university of northern Colorado, for the payment of its officers, teachers, and employees, and for all purposes incident thereto or necessary for the proper founding, continuance, and successful conduct thereof shall be appropriated and apportioned in such manner as the general assembly provides by law.



§ 23-40-103.5. Board of trustees for the university of northern Colorado fund - creation - control - use

(1) There is hereby created in the state treasury the board of trustees for the university of northern Colorado fund which shall be under the control of and administered by the board of trustees for the university of northern Colorado in accordance with the provisions of this article. Except as otherwise allowed by section 24-36-103 (2), C.R.S., all moneys received or acquired by the board of trustees for the university of northern Colorado or by the university of northern Colorado, whether by appropriation, grant, contract, or gift, by sale or lease of surplus real or personal property, or by any other means, whose disposition is not otherwise provided for by law, and all interest derived from the deposit and investment of moneys in the fund shall be credited to said fund. The moneys in the fund are hereby continuously appropriated to the board of trustees for the university of northern Colorado and shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(2) The moneys in the board of trustees for the university of northern Colorado fund shall be used by the board of trustees for the university of northern Colorado for the payment of salaries and operating expenses of the board of trustees and of the university of northern Colorado and for the payment of any other expenses incurred by the board of trustees in carrying out its statutory powers and duties.

(3) Moneys in the board of trustees for the university of northern Colorado fund which are not needed for immediate use by the board of trustees for the university of northern Colorado may be invested by the state treasurer in investments authorized by sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. The board shall determine the amount of moneys in the fund which may be invested and shall notify the state treasurer in writing of such amount.



§ 23-40-104. Board of trustees

(1) (a) There is hereby established the board of trustees for the university of northern Colorado, which shall consist of nine members and shall be the governing authority for the university of northern Colorado. The board created by this subsection (1) shall be and is hereby declared to be a body corporate and, as such and by the names designated in this section, may hold property for the use of the university which it governs, be a party to all suits and contracts, and do all things lawfully appertaining to such university in like manner as municipal corporations of this state. The trustees of the board created by this section and their successors shall have perpetual succession, shall have a seal, may make bylaws and regulations for the well-ordering and government of the university within their jurisdiction, and may conduct the business of said university in a manner not repugnant to the constitution and laws of this state. Staff support for said board of trustees shall be provided by the staff of the university of northern Colorado.

(b) (I) The governor shall appoint, with the consent of the senate, seven members of the board of trustees created by this subsection (1). The initial members of the board shall take office on July 1, 1973. The terms of the seven members of the board of trustees appointed prior to June 15, 1987, shall be six years; except that appointments of members to take office on July 1, 1973, shall be made so that two members of the board have terms expiring on June 30, 1975, two members of the board have terms expiring on June 30, 1977, and three members of the board have terms expiring on June 30, 1979. Persons who are appointed members and who are holding office on June 15, 1987, are subject to the provisions of section 24-1-137, C.R.S. Thereafter the terms of the seven members of the board of trustees appointed by the governor shall be four years; except that a member of the board who is appointed by the governor shall continue to serve until a successor is appointed and confirmed by the senate.

(II) Notwithstanding any other provision of this section, the term of each member serving on the board of trustees as of May 26, 2006, shall be extended to expire on December 31 of the calendar year in which the member's appointed term would otherwise expire. Members appointed on or after January 1, 2007, shall serve terms of up to four years, expiring on December 31 of the third calendar year following the calendar year in which the member is appointed. For terms ending on or after December 31, 2006, the governor shall appoint a succeeding member on or before March 1 immediately following the expiration of the term.

(III) Notwithstanding any other provision of this section, the appointments to succeed members whose terms expire on December 31, 2011, shall be as follows:

(A) Two members who shall serve four-year terms;

(B) Two members who shall serve three-year terms; and

(C) One member who shall serve a one-year term.

(IV) Notwithstanding any other provision of this section, the appointments to succeed members whose terms expire on or after December 31, 2013, shall be for four-year terms.

(V) Of the seven members appointed by the governor, no more than four members shall be from the same political party.

(VI) The eighth office shall be filled by an elected member of the student body who is a full-time junior or senior student at the university of northern Colorado. The term of said elected office shall be one year, beginning July 1. The elected student office shall be advisory, without the right to vote. The elected student member of the board shall have resided in the state of Colorado not less than three years prior to his or her election. For purposes of this paragraph (b), "full-time student" means the equivalent of the definition of "full-time equivalent student" used by the joint budget committee of the general assembly. The ninth office shall be filled by an elected member of the faculty at large elected by other members of the faculty at large for a term of one year, beginning July 1, and such office shall be advisory, without the right to vote.

(VII) All vacancies in the office of any member appointed by the governor shall be filled by appointment by the governor for the unexpired term, and any vacancy in either of the elected offices on the board shall be filled by reelection for the unexpired term.

(VIII) Each trustee shall take and subscribe to the oath of office prescribed by the constitution of this state before entering upon the duties of his or her office, which oath shall be placed and kept on file in the office of the secretary of state.

(c) Repealed.

(2) Repealed.



§ 23-40-105. Granting of degrees and diplomas

The university of northern Colorado is authorized to grant degrees and diplomas to the students who have completed the full course of instruction in said university and who have been recommended for such diplomas by the faculty of said university. Any such diploma, when signed by the president of said university, the commissioner of education, and the president and secretary of the board of trustees for the university of northern Colorado, shall be evidence that the receiver thereof is a graduate of said university and is entitled to all the honors and privileges of a graduate.



§ 23-40-106. Education innovation institute established - purposes - appropriations - report

(1) There is hereby established within the university of northern Colorado the education innovation institute, referred to in this section as the "institute". The university shall administer the institute.

(2) The purposes of the institute shall include, but not be limited to:

(a) Collaborating with institutions to leverage research, funding, expertise, and other resources;

(b) Discovering and studying innovations in teaching and learning;

(c) Creating, piloting, and advocating for innovations in educational delivery methods;

(d) Producing data and analyses concerning issues including, but not limited to, the following:

(I) Existing or nascent problems in education;

(II) Models of innovative educational solutions; and

(III) Financing and governance models for educational settings;

(e) Providing public policy makers with data and analyses concerning:

(I) Educational program effectiveness; and

(II) Innovative options for public and private educational settings;

(f) Identifying innovative uses of existing school facilities in the state for the purpose of collaboration between elementary, secondary, and higher education institutions; and

(g) Identifying key issues and setting research priorities in consultation with education experts, business and community leaders, and public officials.

(3) (a) The general assembly may appropriate moneys to the board of trustees of the university of northern Colorado for the administration of the institute.

(b) The board of trustees of the university may solicit and accept gifts, grants, and donations from public and private sources to fund the institute.

(4) Notwithstanding section 24-1-136 (11)(a)(I), on or before January 10, 2011, and on or before January 10 each year thereafter, the institute shall prepare and submit a report to the education committees of the house of representatives and the senate, or any successor committees, concerning the activities of the institute in the previous calendar year. The report shall include, at a minimum, information concerning the efforts of the institute to fulfill its purposes as described in subsection (2) of this section.






Article 41 - School of Mines

Part 1 - Colorado School of Mines

§ 23-41-101. Location - powers

The state school of mines, located at Golden in the county of Jefferson, is declared to be a body corporate under the name of "Colorado school of mines"; and, by that name, it may sue and be sued; may take and hold real and personal property by gift, bequest, devise, or purchase for the state; and may sell and dispose of the same when authorized so to do by law.



§ 23-41-102. Board of trustees - term

(1) (a) There shall be a board of trustees of the Colorado school of mines to be composed of nine persons. The five members serving on the board on July 1, 1973, shall continue to serve the terms for which they were appointed. On or before July 1, 1973, the governor shall appoint two additional members of the board, of which one shall be appointed for a term to expire on March 1, 1975, and one shall be appointed for a term to expire on March 1, 1977. Prior to June 15, 1987, the governor shall fill the vacancies in appointed offices occurring every two years by appointments of members of the board for terms of six years each, in accordance with this arrangement. Persons who are appointed members and who are holding office on June 15, 1987, are subject to the provisions of section 24-1-137, C.R.S. Thereafter the terms of such appointed members shall be four years. Notwithstanding any other provision of this section, the term of each member serving on the board of trustees as of May 26, 2006, shall be extended to expire on December 31 of the calendar year in which the member's appointed term would otherwise expire. Members appointed on or after January 1, 2007, shall serve terms of up to four years, expiring on December 31 of the third calendar year following the calendar year in which the member is appointed. For terms ending on or after December 31, 2006, the governor shall appoint a succeeding member on or before March 1 immediately following the expiration of the term. Of the seven members appointed by the governor, no more than four members shall be from the same political party. The two remaining member positions shall be filled by:

(I) An elected member of the student body who is a full-time junior or senior student at the Colorado school of mines, and the term of said elected office shall be one year, beginning July 1. The elected student member shall be advisory, without the right to vote. For the purposes of this subsection (1), "full-time student" means the equivalent of the definition of "full-time equivalent student" used by the joint budget committee of the general assembly.

(II) A full-time member of the academic faculty of the Colorado school of mines elected by a majority of at least sixty-seven percent of the academic faculty. The initially elected faculty board member shall be elected at a special election to be held during the spring semester of 2008. The term of office for the initially elected faculty member shall end December 31, 2010. Subsequently elected faculty members shall serve two-year terms commencing January 1 of each odd-numbered year thereafter. The elected faculty member shall be advisory, without the right to vote.

(b) For the purpose of further staggering the terms of office held by members of the Colorado school of mines board of trustees, the terms of two of the board members holding office on July 1, 1994, whose terms expire in 1995, and one of the members holding office on July 1, 1994, whose term expires in 1997, are extended for one year. The governor shall select those members whose terms are extended.

(2) Said trustees shall hold their offices for the terms for which they have been appointed and until their successors are appointed and qualified. Any four of the members of said board appointed by the governor shall constitute a quorum for the transaction of business. The said board has such powers and shall perform such duties as specified in the laws creating the institution and providing for its maintenance.

(3) In appointing persons to the Colorado school of mines board of trustees on or after July 1, 2010, the governor shall ensure that no more than two of the members serving on the board of trustees at any one time reside outside the state of Colorado. In addition, the governor shall base his or her appointments on considerations of:

(a) An appointee's professional background related to the industries and fields for which the Colorado school of mines prepares students for employment and in which the faculty of the institution conduct research;

(b) Other areas of professional expertise that an appointee may bring to his or her service on the board of trustees; and

(c) The appointee's commitment to using his or her personal time and efforts to serve and support the Colorado school of mines.



§ 23-41-103. Oath of trustees

Every trustee appointed, before entering upon the duties of his office, shall take an oath to support the constitution of the United States and the constitution of this state and to faithfully perform the duties of his office to the best of his ability and understanding.



§ 23-41-103.5. The Colorado school of mines fund - creation - control - use

(1) There is hereby created in the state treasury the Colorado school of mines fund which shall be under the control of and administered by the board of trustees of the Colorado school of mines in accordance with the provisions of this article. The board of trustees shall have authority and responsibility for all moneys of the board of trustees and of Colorado school of mines. The board of trustees shall designate, pursuant to its constitutional and statutory authority, those moneys received or acquired by the board of trustees or by the Colorado school of mines, whether by appropriation, grant, contract, or gift, by sale or lease of surplus real or personal property, or by any other means, whose disposition is not otherwise provided for by law, that shall be credited to the fund. All interest derived from the deposit and investment of moneys in the fund must be credited to the fund. The moneys in the fund are hereby continuously appropriated to the board of trustees and shall remain in the fund under the control of the board of trustees and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(2) The moneys in the Colorado school of mines fund shall be used by the board of trustees of the Colorado school of mines in carrying out its statutory powers and duties.

(3) Moneys in the Colorado school of mines fund that are not needed for immediate use by the board of trustees of the Colorado school of mines may be invested by the state treasurer in investments authorized by sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. The board of trustees shall determine the amount of moneys in the fund that may be invested and shall notify the state treasurer in writing of such amount.

(4) If the board of trustees votes to invest Colorado school of mines assets pursuant to sections 23-41-103.6 and 23-41-103.7, the board shall establish an investment advisory committee consisting of at least five members to make recommendations to the board regarding investments. The investment advisory committee may include the treasurer of the board and up to three representatives from the financial community.



§ 23-41-103.6. Investments in consolidated funds

Unless otherwise restrained by the terms of a will, trust agreement, or other instrument of gift, the board of trustees may hold investments in one or more consolidated investment funds in which the participating trusts or accounts have undivided interests. To the extent permitted by law, the board may also transfer money for investment in consolidated funds held by a related entity so long as the investments are separately accounted for.



§ 23-41-103.7. Corporate stock in name of nominee authorized

(1) In order to facilitate the investment, reinvestment, sale, and disposition of corporate stocks, the board of trustees may hold certificates of stock in the name of a nominee of its selection without disclosing the fact that the certificates are held by the board of trustees or are held in a fiduciary capacity if:

(a) The records of the board of trustees and all reports or accounts rendered by it clearly show the ownership of the stock by the board and the facts regarding the board's holding; and

(b) The nominee deposits with the board of trustees a signed statement showing the trust ownership, endorses the stock certificate in blank, and does not have possession of or access to the stock certificate except under the immediate supervision of the treasurer of Colorado school of mines or another person that the board of trustees has designated.

(2) The board of trustees shall maintain a list of certificates of stock held in the names of nominees pursuant to this section and shall make the list available for public inspection during normal business hours.

(3) The board of trustees shall report to the joint budget committee of the general assembly at each regular session, beginning after August 7, 2013, regarding the investments made and the earnings or losses derived therefrom under the provisions of this section and section 23-41-103.6. The report must include information indicating the extent to which the investment managers hired by the board of trustees have achieved or failed to achieve the performance benchmarks established pursuant to section 23-41-103.8 (1)(b).



§ 23-41-103.8. Investment policy - fiduciary responsibility

(1) If the board of trustees votes to invest Colorado school of mines assets pursuant to sections 23-41-103.6 and 23-41-103.7, then the board of trustees shall develop and annually review a written investment policy for Colorado school of mines, which policy shall include:

(a) An acknowledgment by the board of trustees of the board's fiduciary responsibility with respect to oversight of the investment policy of Colorado school of mines; and

(b) The establishment of performance benchmarks for each investment manager hired by the board of trustees pursuant to sections 23-41-103.6 and 23-41-103.7.

(2) If the board of trustees votes to invest moneys pursuant to sections 23-41-103.6 and 23-41-103.7, the board shall require annual financial statements to be submitted to the board of trustees, the state treasurer, the state auditor, and the joint budget committee of the general assembly. The financial statements must include, at a minimum, information concerning investment income, gains, and losses, if any, of Colorado school of mines. The financial statements must report the performance of investments on both a gross-of-fee and a net-of-fee basis.

(3) If the board of trustees votes to invest moneys pursuant to sections 23-41-103.6 and 23-41-103.7, the board shall ensure that, at all times, liquid investment assets remain at a level sufficient to pay for all budgeted, outstanding operational obligations and expenses occurring within the current fiscal year.

(4) Colorado school of mines shall not request from the general assembly any general fund appropriations to replace any losses incurred due to investment activities conducted by the board of trustees pursuant to sections 23-41-103.6 and 23-41-103.7.



§ 23-41-104. Control - management

(1) The board of trustees has the control and management of the Colorado school of mines and of the property belonging thereto, subject to the laws of this state, and may make all needful bylaws and regulations for the government of said board and for the management and government of the Colorado school of mines not inconsistent with the laws of this state.

(2) The board of trustees has the power to lease, for terms not exceeding eighty years, real or personal property, or both, to state or federal governmental agencies, persons, or entities, public or private, for the construction, use, operation, maintenance, and improvement of research and development facilities, health and recreation facilities, dormitories, and living, dining, and group housing buildings and facilities or for any of such purposes and to buy land and construct buildings and facilities therefor. None of the grounds so leased nor any of the improvements constructed thereon shall be used in any manner that discriminates against anyone because of race, creed, color, religion, national origin, ancestry, sex, or sexual orientation. The board of trustees has the power to borrow money in conjunction with such construction and leases and to assist in effecting any of such purposes. Any actions taken prior to May 27, 1965, by the board of trustees consistent with any power granted in this subsection (2) are ratified and validated.

(3) The board of trustees has the power to borrow funds, to issue securities and refunding securities, and to pledge income, fees, and revenues, as provided in sections 23-5-102 and 23-5-103. In addition to the purposes therein set forth, it may issue bonds, warrants, or certificates of indebtedness thereunder for constructing, purchasing, or otherwise acquiring, extending, and equipping research and development facilities and land for such purposes to be owned by the Colorado school of mines for the benefit of the Colorado school of mines or for the use of its students and employees. Research and development facilities and land acquired may also be used in part by such state or federal governmental agencies, persons, or entities, public or private, as may contract or enter into leases with the Colorado school of mines. Net income derived or anticipated to be derived from such facilities and land may be pledged, alone or with other sources, as authorized by section 23-5-103, to the payment of any securities or refunding securities issued pursuant to sections 23-5-102 and 23-5-103.

(4) The board of trustees has the power to lease portions of the college grounds to private persons and corporations for the construction of research and development facilities, health and recreation facilities, dormitories, and living, dining, or group housing buildings and facilities and to rent, lease, maintain, operate, and purchase such buildings and facilities. In exercising the powers conferred on it by this subsection (4), the board of trustees is authorized to enter into agreements which establish fixed rental rates for the full term of any lease, to let individual rooms and quarters within leased buildings and facilities at such rental rates as are approved by the board and prescribed in the lease, and to enter into agreements not to alter such rates during the term of any lease agreement without the prior consent of the lessor or his assigns.

(5) Nothing in subsections (2), (3), and (4) of this section shall constitute any authority to enter into any contract which in any way creates any debt or obligation upon the state on account of the construction of such buildings, improvements, or facilities.

(6) The provisions of this section shall not affect the tax liability on property leased as authorized by this section or leasehold interest resulting therefrom of individuals or corporations which do not qualify for tax exemption pursuant to the provisions of sections 39-3-106 to 39-3-113.5 or 39-3-116, C.R.S.

(7) Repealed.



§ 23-41-104.6. Performance contract - authorization - operations

(1) The general assembly hereby finds that the Colorado school of mines is an exemplary institution of higher education that has demonstrated a high degree of responsibility and capability with regard to its academic and administrative functions as evidenced by the following:

(a) The Colorado school of mines retains and graduates over sixty percent of the students who enroll in the institution;

(b) The Colorado school of mines consistently demonstrates that at least ninety percent of its graduates are employed in a field that is relevant to the education they received at the institution and that the average starting salary of those graduates is in excess of the national average for engineering school graduates;

(c) The Colorado school of mines continues to receive accreditation reviews from national accrediting organizations that raise no issues with the quality of the engineering programs offered at the institution;

(d) Senior students at the Colorado school of mines consistently score above the national average on a standardized exam for engineering school students;

(e) Over seventy-five percent of the undergraduate students at the Colorado school of mines receive some form of financial aid;

(f) The Colorado school of mines has an endowment that places it among the top fifteen public institutions of higher education in the amount of endowment per student.

(2) For the reasons specified in subsection (1) of this section, the general assembly hereby authorizes the Colorado school of mines to operate pursuant to a performance contract, as described in this section, with the department of higher education and the Colorado commission on higher education. The Colorado school of mines shall operate pursuant to a performance contract for the period specified in subsection (4) of this section.

(3) The board of trustees of the Colorado school of mines shall negotiate and sign a performance contract with the department of higher education, subject to approval by the Colorado commission on higher education, that specifies the performance goals that the institution shall achieve during the period that it operates under the performance contract. The specified goals must be measurable and specific to the Colorado school of mines' role and mission and include provisions relating to master plan goals and may also include, but need not be limited to, the following issues:

(a) Appropriate levels of student enrollment, transfer, retention, and graduation rates, and institutional programs specifically designed to assist students in achieving their academic goals;

(b) Student satisfaction and student performance after graduation, including employment and enrollment in graduate programs;

(c) Assessment of the quality of the institution's academic programs, including assessment by external reviewers such as accreditation boards and employers and consideration of student performance on national examinations;

(d) Increasing financial support to sustain and enhance essential functions that are partially state funded, including:

(I) Education, industrial, and federal research capabilities and competitiveness;

(II) Student financial aid;

(III) Capital construction; and

(IV) Technological advancements.

(4) (a) The performance contracts negotiated pursuant to this section shall not take effect until approved by a joint resolution adopted by the general assembly. The grounds for rejection of the performance contracts shall include the effect of the provisions of the contracts on the funding for the Colorado school of mines and funding for the statewide system of higher education.

(b) As early as possible during the 2002 regular session and as early as possible during the 2013 regular session, the Colorado commission on higher education shall present the finalized performance contract for the applicable contract period at a joint session of the education committees of the senate and the house of representatives, or any successor committees, and the joint budget committee of the general assembly. The members of the education committees and the members of the joint budget committee shall review the financial effect of the provisions of the contract with regard to funding for the Colorado school of mines or funding for the statewide system of higher education and may recommend changes to the terms of the performance contract or renegotiation of the performance contract. If a majority of the members of the education committees and the members of the joint budget committee approve the terms of the performance contract, the chairmen of the education committees, in cooperation with the joint budget committee, shall sponsor a joint resolution to recognize and approve the performance contract. The performance contract shall be deemed approved upon final passage of said joint resolution.

(c) The school of mines shall operate pursuant to the performance contract that is approved by joint resolution passed during the 2002 regular session beginning on the date the performance contract is approved and continuing through the date on which the governor signs the joint resolution passed during the 2013 regular legislative session that approves the next performance contract. The school of mines shall operate pursuant to the performance contract that is approved by joint resolution passed during the 2013 regular session beginning on the day after the date on which the governor signs the joint resolution and continuing through the date on which the governor signs the joint resolution passed during the 2023 regular legislative session that approves the next performance contract.

(5) While operating pursuant to the performance contract negotiated pursuant to this section, the board of trustees of the Colorado school of mines:

(a) Shall continue to operate as the governing board for the institution. In addition, the governor may appoint additional advisory members to the board to sustain and enhance the role and mission of the Colorado school of mines. Any additional members of the board of trustees shall serve as nonvoting members of the board and be representative of national and international industries and research and academic institutions. The role of any such advisory members shall be to improve the trustees' opportunities to develop and enrich the academic and research programs at the institution.

(b) Need not consult with nor obtain approval from the Colorado commission on higher education to create, modify, or eliminate academic and vocational programs offered by the Colorado school of mines, so long as such creations, modifications, and eliminations are consistent with the institution's statutory role and mission;

(c) (I) (A) Shall have sole authority to establish resident and nonresident tuition rates for the Colorado school of mines so long as the school continues to meet the goals specified in the performance contract and to comply with the provisions of section 23-41-104.7.

(B) Notwithstanding any provision of sub-subparagraph (A) of this subparagraph (I) to the contrary, for fiscal years 2011-12 through 2015-16, the board of trustees shall have sole authority to establish resident and nonresident tuition rates for the Colorado school of mines; except that the annual percentage increase in resident tuition rates shall not exceed the greater of a percentage equal to two times the rate of the percentage change in the consumer price index for the Denver metropolitan area or, for fiscal years 2011-12 through 2013-14, nine percent, or, for fiscal years 2014-15 and 2015-16, six percent. For fiscal years 2011-12 through 2013-14, the Colorado commission on higher education may approve a greater tuition increase pursuant to section 23-5-130.5.

(II) Repealed.

(6) While operating pursuant to the performance contract negotiated pursuant to this section, the Colorado school of mines shall:

(a) Remain eligible for state-funded capital construction projects and controlled maintenance projects as provided in section 23-1-106;

(b) Continue to admit all Colorado resident applicants who meet the admissions criteria of the institution and shall provide equal educational opportunities to all students.

(7) and (8) Repealed.



§ 23-41-104.7. Funding

(1) (a) Beginning in the 2011-12 fiscal year, the Colorado school of mines shall use a portion of its fee-for-service funding negotiated pursuant to section 23-18-303 for the following purposes:

(I) To provide merit-based scholarships, need-based financial aid, and graduate student support to assist students with in-state classification to attend the institution;

(II) To provide services and programs designed to enhance student success, including but not limited to advising, counseling, academic support, and career services; and

(III) To provide precollegiate programs and services designed to increase and broaden participation in science, technology, engineering, and math fields and enrollment at the Colorado school of mines.

(b) The Colorado school of mines shall increase the portion of fee-for-service funding used to ensure that, no later than the 2020-21 fiscal year and for each fiscal year thereafter, all fee-for-service funding is used for the purposes set forth in subsection (1)(a) of this section, except as otherwise provided in subsection (2)(b) of this section.

(2) (a) (Deleted by amendment, L. 2011, (HB11-1074), ch. 61, p. 159, § 1, effective August 10, 2011.)

(b) Beginning in 2020-21 and in any fiscal year thereafter in which the average discounted tuition rate for undergraduate students with in-state classification enrolled at the Colorado school of mines is greater than thirty percent, the institution may use any amount of fee-for-service funding that is not used to maintain the average discounted tuition rate at thirty percent for other operational purposes. As used in this paragraph (b), "average discounted tuition rate" means the total of the amount of merit-based and need-based scholarships and grants awarded from institution funds to undergraduate students with in-state classification enrolled in the institution divided by the total tuition revenue from undergraduate students with in-state classification.

(3) (Deleted by amendment, L. 2011, (HB11-1074), ch. 61, p. 159, § 1, effective August 10, 2011.)



§ 23-41-105. School established - role and mission

There is hereby established a school at Golden, to be known as the Colorado school of mines. The school of mines shall be a specialized baccalaureate and graduate research institution with high admission standards. The Colorado school of mines shall have a unique mission in energy, mineral, and material science and engineering and associated engineering and science fields. The school shall be the primary institution of higher education offering energy, mineral, and material science and mineral engineering degrees at both the graduate and undergraduate levels.



§ 23-41-106. May procure machinery

The board of trustees is authorized to procure such machinery and other appliances and make such necessary additions to the Colorado school of mines buildings as may be necessary to carry out the object and intention of such institution and to promote the welfare thereof whenever the funds provided for the support of said school will warrant the same.



§ 23-41-107. Tuition - school open to all

The Colorado school of mines is open for instruction to all bona fide residents of this state, without regard to sex or color, upon the payment of such reasonable tuition fees as may be prescribed by the board of trustees pursuant to section 23-41-104.6. With the consent of such board, students from other states, territories, or countries may receive education thereat upon such terms and at such rates of tuition as such board may determine.



§ 23-41-108. Officers - meeting of board

The board, at its first meeting and biennially thereafter, shall elect one of its number president of said board, and shall also appoint a secretary and a treasurer, either from its own number or other suitable persons as it may deem best, and prescribe their duties, and, at any time in its discretion, may remove such secretary or treasurer. The meetings of said board shall be held at Golden, Jefferson county, Colorado; except that, when the work of the board so requires in its discretion, it may hold meetings at any other place in the state of Colorado.



§ 23-41-109. Vacancies

(1) The governor of this state, with the advice and consent of the senate, at each regular session of the general assembly, shall fill, by appointment, all vacancies in offices of members of said board of trustees appointed by the governor occurring either by expiration of their terms of office or otherwise. Any vacancy in an office of a member of such board appointed by the governor which occurs when the general assembly is not in session may be temporarily filled by the governor until the next meeting of the general assembly, but, at all times, at least one appointed member of said board of trustees shall be a graduate of the Colorado school of mines upon whom a degree has been conferred by its board of trustees not less than ten years prior to his appointment.

(2) Commencing with appointments made by the governor in 1977, and at all times thereafter, at least four and not more than five of the appointed members of the board shall be graduates of the Colorado school of mines upon each of whom a degree has been conferred by its board of trustees not less than ten years prior to his appointment.

(3) Any vacancy in the elected office on the board shall be filled by reelection for the unexpired term.



§ 23-41-110. Treasurer's bond

The board of trustees shall require its treasurer to give such bond as it deems sufficient to protect said institution against loss of any funds which may come into his hands as such treasurer, conditioned for the safekeeping and faithful disbursement thereof. The treasurer of said board shall not pay out any of the funds which shall come into his hands as treasurer, except upon the order of the president of said board countersigned by the secretary thereof.



§ 23-41-111. Assays and analyses

The president of the faculty of the school of mines, or professor in charge thereof, who shall be appointed by said board of trustees, shall be known as president of the Colorado school of mines. It is lawful for said president to make or have made by any member of the faculty or by students, for residents of Colorado only, assays and analyses of Colorado ores and minerals and to make reports of such results free of charge upon blanks printed for that purpose, which shall, in a conspicuous place, have printed thereon: "The following is the assay or analysis of sample received from .............., and is not to be used in any way for promotion purposes."



§ 23-41-112. Transfer of property

All property, both real and personal, belonging to the Colorado school of mines, shall be vested in the trustees, in trust for the use and benefit of the state of Colorado.



§ 23-41-113. Fund used exclusively for school

The school of mines fund shall be used solely for the support of the Colorado school of mines and for no other purpose, notwithstanding any provision in the law to establish the office of commissioner of mines.



§ 23-41-114. Colorado energy research institute - creation

(1) There is hereby created at the Colorado school of mines the Colorado energy research institute, which shall be referred to in this section as the "institute". It is the intent of this section that the institute serve as a mechanism for the development of energy and energy-related minerals research programs, including programs at single state or private educational or research institutions and multidisciplinary, interuniversity, government-university, and industry-university energy and energy-related minerals research programs and projects. It is the further intent of this section that the institute provide the mechanism for enhancing the development and promotion of energy and energy-related minerals education programs in the state.

(2) The principal administrative officer of the institute shall be the president of the Colorado school of mines, and budgetary and fiscal procedures and activities of the institute shall be under the supervision of the Colorado school of mines.

(3) It is the duty of the institute to:

(a) Maintain liaison with the state to identify the important regional energy and energy-related minerals problems, including their relationship to the use of the waters of the state;

(b) Solicit and determine, through inquiry of and consultation with the executive and legislative branches of the state government and with local governments, the needs of the said branches and governments for energy data and background information relating to the determination of state policy and actions in relation to energy shortages, planning, and long-range options, and to collect, maintain, and provide such data and background material;

(c) Promote the development of energy and energy-related minerals research programs and projects in single or multiple disciplines at state and private educational and research institutions;

(d) Administer a phase-out program of energy grants to enrolled undergraduates within the higher education system;

(e) Develop and promote energy and energy-related minerals education programs in the state;

(f) Administer programs of public education in energy development, utilization, and conservation, which shall include, but shall not be limited to, energy status reports, sponsorship of symposia, demonstration programs, and reports on research results;

(g) Contract for and to accept any gifts or grants or loans or funds or property or financial or other aid in any form from the United States or any agency or instrumentality thereof, or from the state or any executive or legislative agency thereof, or from any other source and to comply, subject to the provisions of this article, with the terms and conditions thereof, and to have the authority to expend such funds.

(h) Repealed.

(4) The institute shall conduct:

(a) Regular, mutual consultations about its progress in meeting the goals set forth in this section with the department of natural resources; and

(b) The following specific research and educational programs designed to meet the information needs of the department of natural resources, other agencies of the state's executive branch, the legislature, and the public:

(I) (A) The collection of primary data on the economic impact of energy industries, emphasizing oil and gas, on municipalities and counties; the establishment of an energy economics database to be housed and maintained in the Colorado school of mines division of economics and business and the establishment of internet access to such database; the development of reliable means of forecasting by the institute's program in energy economics; and support for the analysis, interpretation, and periodic publication of the findings of the economic analysis.

(B) For the purposes authorized by this subparagraph (I), up to five hundred thousand dollars of the unencumbered balance available in the oil and gas conservation and environmental response fund created in section 34-60-122 (5), C.R.S., may be expended.

(II) (A) The development of research in those sectors of geoscience and engineering that are most critical to the formation of renewable energy and continued enhanced production of natural gas and oil from Rocky Mountain reservoirs, including production optimization and resource distribution and synergies with renewable resources.

(B) For the purpose authorized by this subparagraph (II), up to one million dollars of the unencumbered balance available in the oil and gas conservation and environmental response fund created in section 34-60-122 (5), C.R.S., may be expended.

(C) Of the amount specified in sub-subparagraph (B) of this subparagraph (II): Five hundred thousand dollars may be expended in the state fiscal year beginning July 1, 2005; and five hundred thousand dollars may be expended in the state fiscal year beginning July 1, 2006, if an estimate made on or about May 1, 2006, of the projected unencumbered balance that will be available in the oil and gas conservation and environmental response fund on July 1, 2006, exceeds two and one-half million dollars.

(III) (A) To inform the public, legislative and regulatory bodies, and working professionals about new technologies and their relationship to traditional sources of energy to promote the public's understanding of how its everyday energy needs are met.

(B) For the purpose authorized by this subparagraph (III), up to three hundred seventy-five thousand dollars of the unencumbered balance available in the oil and gas conservation and environmental response fund created in section 34-60-122 (5), C.R.S., may be expended.

(C) Of the amount specified in sub-subparagraph (B) of this subparagraph (III): One hundred seventy-five thousand dollars may be expended in the state fiscal year beginning July 1, 2005; and two hundred thousand dollars may be expended in the state fiscal year beginning July 1, 2006, if an estimate made on or about May 1, 2006, of the projected unencumbered balance that will be available in the oil and gas conservation and environmental response fund on July 1, 2006, exceeds two and one-half million dollars.

(IV) (A) To facilitate economic development by funding local community colleges, colleges, area technical colleges, and vocational schools in regions where energy development is occurring and by providing grants for job training and education resources to advance knowledge and skill development that goes beyond basic research and helps attract, educate, and train people for employment.

(B) For the purpose authorized by this subparagraph (IV), up to one million dollars of the unencumbered balance available in the oil and gas conservation and environmental response fund created in section 34-60-122 (5), C.R.S., may be expended.

(C) Of the amount specified in sub-subparagraph (B) of this subparagraph (IV): Five hundred thousand dollars may be expended in the state fiscal year beginning July 1, 2005; and five hundred thousand dollars may be expended in the state fiscal year beginning July 1, 2006, if an estimate made on or about May 1, 2006, of the projected unencumbered balance that will be available in the oil and gas conservation and environmental response fund on July 1, 2006, exceeds two and one-half million dollars.

(V) (A) To pay the membership dues of the energy council referred to in section 2-3-311 (2)(b), C.R.S.

(B) For the purpose authorized by this subparagraph (V), up to fifty six thousand dollars of the unencumbered balance available in the oil and gas conservation and environmental response fund created in section 34-60-122 (5), C.R.S., may be expended.

(VI) (A) To provide grants through the Colorado energy office created in section 24-38.5-101, C.R.S., for the development of a central resource for building trade professionals, including contractors, engineers, architects, and designers, for the purpose of increasing available tools and education to advance energy-efficient design and construction.

(B) For the purpose authorized by this subparagraph (VI), up to one hundred twenty-five thousand dollars of the unencumbered balance available in the oil and gas conservation and environmental response fund created in section 34-60-122 (5), C.R.S., may be expended.

(C) Of the amount specified in sub-subparagraph (B) of this subparagraph (VI): Seventy-five thousand dollars may be expended in the state fiscal year beginning July 1, 2005; and fifty thousand dollars may be expended in the state fiscal year beginning July 1, 2006, if an estimate made on or about May 1, 2006, of the projected unencumbered balance that will be available in the oil and gas conservation and environmental response fund on July 1, 2006, exceeds two and one-half million dollars.



§ 23-41-116. Rents or charges for buildings and facilities for research

The board of trustees is authorized to contract for or impose and collect rents or charges for the use of Colorado school of mines' buildings and facilities for research, including research conducted by or under the auspices of the Colorado school of mines. Such rents or charges shall be at a level reasonably calculated to return or amortize the cost of such buildings and facilities within a reasonable period not exceeding the life of such buildings and facilities; but such user charges or rents may not be imposed and collected in such a manner as to require payment directly or indirectly from the state general fund, tuition receipts, or student fees.



§ 23-41-117. Research building revolving fund - appropriation of fund

There is established in the office of the state treasurer the Colorado school of mines research building revolving fund, and there shall be credited to said fund the user charges or rents authorized by section 23-41-116 and imposed by the board of trustees, specific appropriations or grants or gifts made to said fund, and the proceeds of the sale of anticipation warrants authorized by section 23-41-118. All such moneys so credited to said fund are appropriated to the Colorado school of mines for the planning, constructing, and equipping of additional research buildings and facilities for the Colorado school of mines.



§ 23-41-118. Anticipation warrants

The state treasurer is authorized to issue anticipation warrants in such amounts as requested by the board of trustees, the total amount of which shall not exceed one million dollars, to be repaid exclusively from the user revenues accruing to the Colorado school of mines research building revolving fund as provided in this section and sections 23-41-116 and 23-41-117. The anticipation warrants shall bear interest at a rate not exceeding six percent per annum and shall not be sold at a price less than the face value thereof. Disbursements from said fund shall be only by warrant upon vouchers certified by the board of trustees.



§ 23-41-119. Purchase of anticipation warrants

It is lawful for the state of Colorado, the state treasurer, any department, institution, or agency of the state, or any political subdivision of the state to purchase anticipation warrants issued pursuant to section 23-41-118 if such warrants satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.; but not more than twenty percent of the total of any specific fund of the state or any of its departments, institutions, agencies, or political subdivisions shall be invested in such warrants.



§ 23-41-120. Warrants as security - when

Anticipation warrants issued pursuant to section 23-41-118 may be used as security for any depository bond or obligation where any kind of bonds or other securities must or may, by law, be deposited as security.



§ 23-41-121. Tax exemption

Any anticipation warrants issued pursuant to the provisions of section 23-41-118 by the board of trustees shall be exempt from taxation for state, county, school district, special district, municipal, or any other purpose in the state of Colorado.



§ 23-41-122. Borrowing funds

For the purpose of obtaining funds for the planning, constructing, and equipping of research buildings and facilities for the Colorado school of mines, the board of trustees is authorized to enter into contracts with any person, corporation, or state or federal government agency for the advancement of money for such purposes and providing for the repayment of such advances with interest from the Colorado school of mines research building revolving fund.



§ 23-41-123. Moneys from Colorado school of mines lands

All moneys that arise from the sale of lands belonging to the Colorado school of mines, or from the leasing of lands belonging to the said school, or from interest arising on the investment of such funds are placed under the exclusive control of the board of trustees of the Colorado school of mines. The state treasurer is instructed to turn over to the board of trustees all the moneys, warrants, bonds, and other securities of any nature that have come from the sale of said lands belonging to said school.






Part 2 - Geological Survey

§ 23-41-201. Transfer of geological survey - memorandum of understanding - report

(1) With the exception of the Colorado avalanche information center created pursuant to section 24-33-116, C.R.S., on January 31, 2013, the Colorado geological survey and the office of the state geologist and their powers, duties, and functions are transferred from the department of natural resources to the Colorado school of mines. The Colorado school of mines shall exercise its powers and perform its functions and duties as if the geological survey and the office of the state geologist were transferred to the Colorado school of mines by a type 2 transfer.

(2) Prior to the transfer, the president of the Colorado school of mines and the executive director of the department of natural resources shall develop and enter into a memorandum of understanding concerning the transfer of the powers, duties, and functions of the geological survey and the office of the state geologist. The memorandum of understanding shall include, but is not limited to, provisions concerning the following:

(a) The functions and objectives of the geological survey;

(b) The transfer of employees of the geological survey and the office of the state geologist, in conformance with the laws applicable to the employees;

(c) The transfer of real and personal property of the geological survey;

(d) Existing contracts of the department of natural resources; and

(e) Existing appropriations allocated to the Colorado geological survey and the office of the state geologist and the geological survey cash fund.

(3) On and after January 31, 2013, whenever the executive director of the department of natural resources or the department of natural resources is referred to or designated by any contract or other document in connection with the powers, duties, and functions transferred to the Colorado school of mines, the reference or designation shall be deemed to apply to the Colorado school of mines. All contracts entered into by the executive director of the department of natural resources prior to January 31, 2013, in connection with the powers, duties, and functions transferred to the Colorado school of mines are hereby validated, with the president of the Colorado school of mines succeeding to all the rights and obligations of such contracts.

(4) On January 31, 2013, the unexpended and unencumbered appropriations of funds for the current fiscal year made to the department of natural resources and allocated for the Colorado geological survey and office of the state geologist and that are related to the powers, duties, and functions transferred to the Colorado school of mines shall be transferred to the Colorado school of mines.

(5) Repealed.

(6) (a) On or before December 1, 2012, and in accordance with the provisions of section 24-1-136 (9), C.R.S., the Colorado school of mines shall report to the joint budget committee, the agriculture, livestock, and natural resources committee of the house of representatives, or its successor committee, and the agriculture, natural resources, and energy committee of the senate, or its successor committee, concerning the transfer of the geological survey and the office of the state geologist to the Colorado school of mines.

(b) At a minimum, the report shall include information concerning:

(I) Whether the president of the Colorado school of mines and the executive director of the department of natural resources entered into a memorandum of understanding affirming the transfer of the Colorado geological survey and the office of the state geologist to the Colorado school of mines; and

(II) The contents of the memorandum of understanding, including a description of the contents of the memorandum of understanding relating to the provisions required pursuant to paragraphs (a) to (e) of subsection (2) of this section.



§ 23-41-202. Legislative declaration

(1) It is the intent of the general assembly that sufficient funds be provided to cover the direct costs of a base staff and their operating expenses to ensure functional continuity of the Colorado geological survey as provided by statute and as determined pursuant to any memorandum of understanding entered into pursuant to section 23-41-201. The survey shall make appropriate charges for preparation and reproduction of reports, maps, and publications; except that the survey shall not directly compete with consultants by entering into contracts with the general public and industries for providing geological and related services.

(2) It is the intent of the general assembly that the Colorado geological survey place primary emphasis on the statutory objectives of recognition and mitigation of geologic risks affecting public health and safety and promotion of economic development of the mineral resources, including, but not limited to, metals, oil, gas, coalbed methane, and aggregate, of Colorado. Such work shall require appropriate consideration to public safety and environmental concerns. Economic development projects proposed or undertaken shall involve basic and applied geologic research and mapping similar to that undertaken by geological surveys in other states and be designed to encourage resource exploration and development by industry. The Colorado geological survey shall not undertake economic development projects that directly compete with the private sector, but shall produce basic data, research reports, and maps useful to consultants and industry. Economic development projects undertaken may be funded by private foundations and federal agencies, industrial consortia or agencies of other states, or by the general fund.



§ 23-41-203. Colorado geological survey - created - purpose

(1) There is hereby established the Colorado geological survey within the Colorado school of mines. The Colorado school of mines board of trustees and its designees shall have sole authority to supervise the functions, planning, management, and fiscal procedures of the Colorado geological survey. The purpose of the survey is to encourage by use of appropriate means the full development of the state's natural resources to the benefit of the citizens of the state.

(2) Repealed.



§ 23-41-204. State geologist - appointment - qualifications

The president of the Colorado school of mines shall appoint a state geologist. The state geologist shall be the director of the Colorado geological survey. The state geologist shall be a professional geologist, as defined in section 23-41-208, and shall have professional, managerial, supervisory, practical, and technical experience and knowledge in the use of geology, earth sciences, and natural resource planning and management.



§ 23-41-205. Objectives of survey - duties of state geologist

(1) The Colorado geological survey shall provide assistance to and cooperate with the general public, industries, and agencies of state government, including institutions of higher education. The Colorado school of mines shall determine the priority of the objectives of the Colorado geological survey, subject to available appropriations and consistent with the memorandum of understanding entered into pursuant to section 23-41-201, which objectives shall include:

(a) To assist, consult with, and advise existing state and local governmental agencies on geologic problems;

(b) To promote economic development of mineral and energy resources;

(c) To conduct studies to develop geological information;

(d) To inventory and analyze the state's mineral and energy resources as to quantity, chemical composition, physical properties, location, and possible use;

(e) To collect and preserve geologic information;

(f) To advise the state on transactions dealing with natural resources between state agencies and with other states and the federal government on common problems and studies;

(g) To evaluate the physical features of Colorado with reference to present and potential human and animal use;

(h) To prepare, publish, and distribute reports, maps, and bulletins when necessary to achieve the purposes of this part 2;

(i) To determine areas of natural geologic hazards that could affect the safety of or economic loss to the citizens of Colorado;

(j) To advise the state engineer in the promulgation of rules pursuant to article 90.5 of title 37, C.R.S., and to provide other governmental agencies with technical assistance regarding geothermal resources as needed;

(k) To conduct scientific studies of how geology affects and controls water resources, especially within Colorado; and

(l) To conduct scientific research that advances knowledge and understanding in related fields.

(m) Repealed.

(2) The duties of the state geologist shall be to fulfill the objectives of this part 2 and, together with the employees of the survey, work for the maximum beneficial and most efficient use of the geologic processes for the protection of and economic benefit to the citizens of Colorado.

(3) The state geologist shall, upon receiving a preliminary plan pursuant to section 30-28-136 (1)(i), C.R.S., or a major activity notice pursuant to section 31-23-225, C.R.S., review the plan or notice to determine whether the development or activity which is the subject of the plan or notice will interfere with the extraction of commercial mineral deposits as defined in section 34-1-302, C.R.S. If the state geologist determines that a potential for such interference exists, he or she shall, within twenty-four days after receipt of the plan or notice, notify the appropriate board of county commissioners or governing body of a municipality of the existence of a potential interference.

(4) The state geologist shall administer the provisions of section 25-15-202 (4)(b), C.R.S., requiring the Colorado geological survey to review information on an application and make a recommendation on the geological suitability, or the need for further study, of proposed hazardous waste disposal sites for land disposal of hazardous waste and the provisions of section 25-15-216, C.R.S., requiring the Colorado geological survey to conduct a study of the geological suitability of areas of the state for hazardous waste disposal sites.

(5) Subject to available appropriations, the geological survey may prepare an annual report describing the status of the mineral industry and describing current influences affecting the growth and viability of the mineral industry in the state, and setting forth recommendations to foster the industry. The geological survey may partner with other agencies or organizations to prepare the annual report.



§ 23-41-206. Employees

The Colorado school of mines may employ such assistants and personnel as may be deemed necessary to carry out the purposes of this part 2, subject to applicable provisions of law.



§ 23-41-207. Fees - adjustments - geological survey cash fund - created

(1) (a) The Colorado geological survey is authorized to enter into agreements to provide services to the general public, industries, and units of local government and to establish and collect fees to recover direct costs of providing said services pursuant to sections 24-65.1-302 and 30-28-136, C.R.S., and section 23-41-205 or pursuant to agreement; except that this provision shall apply only to those services rendered upon items which a unit of local government is required by statute to submit for review or for such other services as are requested pursuant to an agreement.

(b) The Colorado geological survey is authorized to establish and collect fees to recover direct costs of providing services to other agencies of state government pursuant to section 23-41-205.

(2) (a) The Colorado geological survey shall propose, as part of its annual budget request, an adjustment in the amount of each fee which it is authorized to collect pursuant to this section.

(b) The Colorado geological survey shall adjust its fees so that the revenue generated from said fees approximates its direct costs. Such fees shall remain in effect for the fiscal year for which the budget request applies. All fees collected by the Colorado geological survey shall be transmitted to the state treasurer, who shall credit the same to the geological survey cash fund, which fund is hereby created. All moneys credited to the geological survey cash fund shall be used as provided in this section and shall not be deposited in or transferred to the general fund of this state or any other fund. The moneys credited to the geological survey cash fund shall be continuously appropriated to the Colorado geological survey for the purposes of this part 2.



§ 23-41-208. Reports concerning geologic information - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Geology" means the science which treats of the earth in general; the earth's processes and its history; investigation of the earth's crust and the rocks and other materials which compose it; and the applied science of utilizing knowledge of the earth's history, processes, constituent rocks, minerals, liquids, gasses, and other materials for the use of mankind; and

(b) "Professional geologist" is a person engaged in the practice of geology who is a graduate of an institution of higher education which is accredited by a regional or national accrediting agency, with a minimum of thirty semester (forty-five quarter) hours of undergraduate or graduate work in a field of geology and whose postbaccalaureate training has been in the field of geology with a specific record of an additional five years of geological experience to include no more than two years of graduate work.

(2) Any report required by law or by rule and prepared as a result of or based on a geologic study or on geologic data, or which contains information relating to geology and which is to be presented to or is prepared for any state agency, political subdivision of the state, or recognized state or local board or commission, shall be prepared or approved by a professional geologist.



§ 23-41-210. Annual report to general assembly - repeal

(1) (a) On or before December 1, 2013, and each December 1 thereafter, and in accordance with the provisions of section 24-1-136 (9), C.R.S., the Colorado school of mines shall submit a written report to the joint budget committee, the agriculture, livestock, and natural resources committee of the house of representatives, or its successor committee, and the agriculture, natural resources, and energy committee of the senate, or its successor committee, concerning the implementation of this part 2.

(b) At a minimum, the annual report shall include information concerning:

(I) The priority of functions and objectives for the Colorado geological survey, as determined by the Colorado school of mines, including the priority of those objectives described in section 23-41-205 (1)(a) to (1)(m);

(II) Repealed.

(III) The severance tax moneys received by the Colorado geological survey and other state funding, and the sufficiency of those moneys for the implementation of the functions and objectives of the Colorado geological survey;

(IV) Additional funding or other resources from any other source that are available to carry out the functions and objectives of the Colorado geological survey;

(V) The number of full-time-equivalent employees dedicated to the implementation of this part 2;

(VI) Collaboration with state agencies, industry, academic institutions, or other entities concerning the implementation of this part 2; and

(VII) The objectives for the Colorado geological survey and the office of the state geologist for the next year.

(c) This section is repealed, effective December 31, 2017.









Article 50 - State Colleges - General Provisions



Article 51 - Adams State University

§ 23-51-101. University established - role and mission

There is hereby established a college at Alamosa, to be known as Adams state university, which shall be a general baccalaureate institution with moderately selective admission standards. Adams state university shall offer undergraduate liberal arts and sciences, teacher preparation, and business degree programs, a limited number of graduate level programs, and two-year transfer programs with a community college role and mission. Adams state university shall receive resident credit for two-year course offerings in its commission-approved service area. Adams state university has a significant responsibility to provide access to teacher education in rural Colorado. Adams state university shall also serve as a regional education provider. In addition, Adams state university shall offer programs, when feasible, that preserve and promote the unique history and culture of the region.



§ 23-51-102. Board of trustees - creation - members - powers - duties

(1) (a) There is established the board of trustees for Adams state university, referred to in this article as the "board of trustees", which shall consist of eleven members and shall be the governing authority for Adams state university. The board of trustees shall be, and is hereby declared to be, a body corporate and, as such and by the names designated in this section, may:

(I) Acquire and hold property for the use of Adams state university;

(II) Be a party to all suits and contracts; and

(III) Do all things necessary to carry out the provisions of this article in like manner as municipal corporations of this state, including but not limited to the power to demand, receive, hold, and use for the best interests of Adams state university such money, lands, or other property as may be donated or devised to or for the university.

(b) The board of trustees and its successors shall have perpetual succession, shall have a seal, may make bylaws and regulations for the well-ordering and governance of Adams state university, and may conduct the business of the university in a manner not repugnant to the constitution and laws of this state. The board of trustees shall elect from the appointed members a chairperson, whose duties and responsibilities shall be prescribed in the duly adopted bylaws of the board of trustees. The board of trustees shall also elect a secretary and a treasurer, who are not members of the board and whose duties and responsibilities shall be prescribed in the duly adopted bylaws of the board of trustees. The staff of Adams state university shall provide staff support for the board of trustees.

(2) The governor shall appoint, effective July 1, 2003, with the consent of the senate, nine members of the board of trustees. Members initially appointed to the board of trustees shall have the authority to act on behalf of the board of trustees prior to obtaining confirmation by the senate. The members first appointed to the board of trustees shall take office on July 1, 2003. Appointments of members to take office on July 1, 2003, shall be made so that three members of the board have terms expiring on January 1, 2005, two members of the board have terms expiring on January 1, 2006, two members of the board have terms expiring on January 1, 2007, and two members of the board have terms expiring on January 1, 2008; thereafter, the terms of the nine appointed members of the board of trustees shall be four years. Notwithstanding any other provision of this section, the term of each member serving on the board of trustees as of May 26, 2006, shall be extended to expire on December 31 of the calendar year in which the member's appointed term would otherwise expire. Members appointed on or after January 1, 2007, shall serve terms of up to four years, expiring on December 31 of the third calendar year following the calendar year in which the member is appointed. For terms ending on or after December 31, 2006, the governor shall appoint a succeeding member on or before March 1 immediately following the expiration of the term. Of the nine members appointed by the governor, at least two shall reside in Alamosa, Conejos, Costilla, Huerfano, Mineral, Rio Grande, or Saguache county. Of the nine members appointed by the governor, no more than five members shall be from the same political party. Each trustee shall hold office for the term for which the trustee has been appointed and until the trustee's successor is appointed and confirmed by the senate.

(3) The tenth member of the board of trustees shall be a full-time junior or senior student at Adams state university, elected by the members of the student body of Adams state university. The term of the student member shall be one year, beginning July 1, 2003, and beginning July 1 each year thereafter. The student member shall be advisory, without the right to vote and without the right to attend executive sessions of the board of trustees, as provided by section 24-6-402, C.R.S. The student member shall have resided in the state of Colorado for not less than three years prior to the student's election.

(4) The eleventh member shall be a member of the faculty of Adams state university elected by other members of the faculty for a term of two years, beginning July 1, 2003, and beginning July 1 every odd-numbered year thereafter. The faculty member shall be advisory, without the right to vote and without the right to attend executive sessions of the board of trustees, as provided by section 24-6-402, C.R.S.

(5) A vacancy of an appointed member of the board of trustees shall be filled by appointment by the governor for the unexpired term. A vacancy of either of the elected members of the board of trustees shall be filled by election for the unexpired term. Each member of the board of trustees shall take and subscribe to the oath of office prescribed by the constitution of this state before entering upon the duties of the office, which oath shall be placed and kept on file in the office of the secretary of state.

(6) Except as otherwise provided in this subsection (6), the powers, duties, and functions formerly performed by the trustees of the state colleges in Colorado with respect to Adams state university are hereby transferred to the board of trustees. Policies, resolutions, procedures, and agreements previously approved by the trustees of the state colleges and universities in Colorado and applicable to Adams state university shall remain in force and effect unless and until changed by the board of trustees.

(7) In addition to those powers conferred elsewhere in this article, the board of trustees has the power to:

(a) Appoint a president of Adams state university;

(b) Appoint such other executive officers of the university as may be required;

(c) Appoint faculty and employees as may be required;

(d) Determine the compensation to be paid to the president, executive officers, faculty, and professional staff;

(e) With the advice of the faculty, prescribe the degree programs for the university; and

(f) Prescribe the student admissions qualifications.



§ 23-51-103. Board of trustees for Adams state university fund - creation - control - use

(1) There is created in the state treasury the board of trustees for Adams state university fund, referred to in this section as the "fund", which shall be under the control of and administered by the board of trustees in accordance with the provisions of this article. Except as otherwise allowed by state law, including but not limited to section 24-36-103 (2), C.R.S., all moneys received or acquired by the board of trustees or by Adams state university shall be deposited in the fund, whether received by appropriation, grant, contract, or gift or by sale or lease of surplus real or personal property or by any other means, whose disposition is not otherwise provided for by law. All interest and income derived from the deposit and investment of moneys in the fund shall be credited to the fund. The moneys in the fund are hereby continuously appropriated to the board of trustees and shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of a fiscal year.

(2) The moneys in the fund shall remain under the control of the board of trustees and shall be used for the payment of salaries and operating expenses of the board of trustees and of Adams state university and for the payment of any other expenses incurred by the board of trustees in carrying out its powers and duties.

(3) Moneys in the fund that are not needed for use by the board of trustees may be invested by the state treasurer in investments authorized by sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. The board of trustees shall determine the amount of moneys in the fund that may be invested and shall notify the state treasurer in writing of the amount.

(4) Repealed.



§ 23-51-104. Lease of grounds - construction

For the purpose of providing dormitories, living and dining halls, or cottages and equipment for the use of the school, to enable the construction, financing, and ultimate acquisition thereof, and to aid in improving undeveloped portions of the grounds of Adams state university, the board of trustees is empowered to lease grounds under its control to private persons or corporations for a term not exceeding fifty years and subject to such regulations as it may prescribe, and upon the condition that private persons or corporations shall construct and equip on the leased grounds buildings or improvements as the board of trustees designates or approves and secure reimbursement for money invested therein from the rentals of such buildings or from their sale to the board of trustees acting for the state.



§ 23-51-105. No authority to create state obligation

Nothing in this article constitutes authority to enter into a contract which shall in any way create a debt or obligation upon the state on account of the construction of buildings or improvements; except that buildings and improvements erected on lands under the control of the board of trustees and devoted to the uses of Adams state university under the terms of this article and the leasehold interest shall be exempt from taxation so far as permitted by the state constitution.



§ 23-51-106. Board of trustees to control buildings

The management of buildings erected and equipped under the terms of this article, and the scale of rentals thereof, shall be subject to the approval of the board of trustees.



§ 23-51-107. Board of trustees may rent buildings

The board of trustees is authorized to lease or rent buildings constructed under the provisions of this article from the private persons or corporations constructing the buildings upon such terms as it deems satisfactory as to current rental, maintenance, and ultimate purchase, paying therefor out of the revenues derived from the operation of the buildings by the board of trustees or from other funds under its control that are available for general maintenance purposes.



§ 23-51-108. State property at lease end

Upon the termination of a lease or contract executed under the terms of this article providing for the construction and equipment of buildings, the buildings shall become the property of the state, together with all equipment, furnishings, or appurtenances therein contained or thereto attached; except that personal goods or effects of an occupant may be removed.



§ 23-51-109. Leasehold interest may be sold

Nothing in this article shall prevent the transfer or sale of the leasehold interest prior to its expiration, subject to the approval of the board of trustees.



§ 23-51-110. Board of trustees may rent rooms

Upon the termination of a lease or contract executed with private persons or corporations for the construction of buildings under the terms of this article, the board of trustees is empowered to rent rooms or quarters in buildings erected under the leases or contracts for reasonable compensation as it may deem best in relation to current operation, maintenance, and upkeep costs.






Article 52 - Fort Lewis College - Grand Junction School

Part 1 - Fort Lewis College

§ 23-52-101. College established - role and mission - governance

(1) There is hereby established a college at Durango, to be known as Fort Lewis college, which shall be a public liberal arts college, with selective admission standards with a historic and continuing commitment to Native American education. In addition, the college may offer professional programs and a limited number of graduate programs to serve regional needs. The center of southwest studies provides a valuable regional, national, and international resource.

(2) (a) Fort Lewis college shall be a regional education provider and shall have two-year authority only for an associate of arts degree in agricultural science.

(b) The Colorado commission on higher education shall, in consultation with the board of trustees of Fort Lewis college, establish the criteria for designation as a regional education provider.



§ 23-52-102. Board of trustees - creation - members - powers - duties

(1) (a) Effective July 1, 2002, there is established the board of trustees for Fort Lewis college, referred to in this article as the "board of trustees", which shall consist of nine members and shall be the governing authority for Fort Lewis college. The board of trustees shall be, and is hereby declared to be, a body corporate and, as such and by the names designated in this section, may:

(I) Acquire and hold property for the use of Fort Lewis college;

(II) Be a party to all suits and contracts; and

(III) Do all things necessary to carry out the provisions of this article in like manner as municipal corporations of this state, including but not limited to the power to demand, receive, hold, and use for the best interests of Fort Lewis college such money, lands, or other property as may be donated or devised to or for the college.

(b) The board of trustees and their successors shall have perpetual succession, shall have a seal, may make bylaws and regulations for the well-ordering and governance of Fort Lewis college, and may conduct the business of said college in a manner not repugnant to the constitution and laws of this state. The board of trustees shall elect from the appointed members a chairperson, a secretary, and a treasurer, whose duties and responsibilities shall be prescribed in the duly adopted bylaws of the board of trustees. The staff of Fort Lewis college shall provide staff support for the board of trustees.

(2) The governor shall appoint, on or before August 1, 2002, with the consent of the senate, seven members of the board of trustees. Members initially appointed to the board of trustees shall have the authority to act on behalf of the board of trustees prior to obtaining confirmation by the senate. The members first appointed to said board shall take office on or before August 1, 2002. Appointments of members to take office on or before August 1, 2002, shall be made so that two members of the board have terms expiring on January 1, 2004, two members of the board have terms expiring on January 1, 2005, two members of the board have terms expiring on January 1, 2006, and one member of the board has a term expiring on January 1, 2007; thereafter, the terms of said seven members of the board of trustees shall be four years. Notwithstanding any other provision of this section, the term of each member serving on the board of trustees as of May 26, 2006, shall be extended to expire on December 31 of the calendar year in which the member's appointed term would otherwise expire. Members appointed on or after January 1, 2007, shall serve terms of up to four years, expiring on December 31 of the third calendar year following the calendar year in which the member is appointed. For terms ending on or after December 31, 2006, the governor shall appoint a succeeding member on or before March 1 immediately following the expiration of the term. Each trustee following the initial appointments shall hold office for the term for which the trustee is appointed and until the trustee's successor is appointed and confirmed by the senate. Of the seven members appointed by the governor, no more than four shall be from any one political party and no more or less than two shall be residents of southwestern Colorado. The board members from southwestern Colorado shall reside in Archuleta, Dolores, La Plata, Montezuma, or San Juan county.

(3) The eighth office shall be filled by an elected member of the student body of Fort Lewis college who is a full-time junior or senior student at Fort Lewis college. The term of said elected office shall be one year, beginning August 1, 2002, and beginning August 1 each year thereafter. The elected student office shall be advisory, without the right to vote.

(4) The ninth office shall be filled by an elected member of the faculty at large of Fort Lewis college elected by other members of the faculty at large for a term of two years, beginning August 1, 2002, and beginning August 1 each year thereafter. The elected faculty office shall be advisory, without the right to vote.

(5) Any vacancy in the office of an appointed member of the board of trustees shall be filled by appointment by the governor for the unexpired term. Any vacancy in either of the elected offices on the board of trustees shall be filled by reelection for the unexpired term. Each trustee shall take and subscribe to the oath of office prescribed by the constitution of this state before entering upon the duties of the office, which oath shall be placed and kept on file in the office of the secretary of state.

(6) Repealed.

(7) Except as otherwise provided in this subsection (7), the powers, duties, and functions formerly performed by the board of governors of the Colorado state university system with respect to Fort Lewis college are hereby transferred to the board of trustees. Policies, resolutions, procedures, and agreements previously approved by the board of governors of the Colorado state university system and applicable to Fort Lewis college shall remain in force and effect unless and until changed by the board of trustees.

(8) Repealed.



§ 23-52-103. Board of trustees for Fort Lewis college fund - creation - control - use

(1) Effective September 1, 2002, there is created in the state treasury the board of trustees for Fort Lewis college fund, referred to in this section as the "fund", which shall be under the control of and administered by the board of trustees in accordance with the provisions of this article. The board of trustees has authority and responsibility for all moneys of the board of trustees and of Fort Lewis college. The board of trustees shall designate, pursuant to its statutory authority, those moneys received or acquired by the board of trustees or by Fort Lewis college, whether received by appropriation, grant, contract, or gift or by sale or lease of surplus real or personal property or by any other means, whose disposition is not otherwise provided for by law, that may be credited to the fund. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. The moneys in the fund are hereby continuously appropriated to the board of trustees and shall remain in the fund under the control of the board of trustees and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(2) The moneys in the fund shall remain under the control of the board of trustees and shall be used for the payment of salaries and operating expenses of the board of trustees and of Fort Lewis college and for the payment of any other expenses incurred by the board of trustees in carrying out its powers and duties.

(3) Moneys in the fund which are not needed for use by the board of trustees may be invested by the state treasurer in investments authorized by sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. The board of trustees shall determine the amount of moneys in the fund that may be so invested and shall notify the state treasurer in writing of such amount.

(4) If the board of trustees votes to invest Fort Lewis college's assets pursuant to sections 23-52-103.3 and 23-52-103.4, the board shall establish an investment advisory committee consisting of at least five members to make recommendations to the board regarding investments. The investment advisory committee, at a minimum, shall include the Fort Lewis college treasurer, a member of the board, and three representatives from the financial community.



§ 23-52-103.3. Investments in consolidated funds

Unless otherwise restrained by the terms of a will, trust agreement, or other instrument of gift, the board of trustees may hold investments in one or more consolidated investment funds in which the participating trusts or accounts have undivided interests.



§ 23-52-103.4. Corporate stock in name of nominee authorized

(1) In order to facilitate the investment, reinvestment, sale, and disposition of corporate stocks, the board of trustees may hold certificates of stock in the name of a nominee of its selection without disclosing the fact that the certificates are held by the board of trustees or are held in a fiduciary capacity if:

(a) The records of the board of trustees and all reports or accounts rendered by it clearly show the ownership of the stock by the board and the facts regarding the board's holding; and

(b) The nominee deposits with the board of trustees a signed statement showing the trust ownership, endorses the stock certificate in blank, and does not have possession of or access to the stock certificate except under the immediate supervision of the treasurer of Fort Lewis college or another person that the board of trustees has designated.

(2) The board of trustees shall maintain a list of certificates of stock held in the names of nominees pursuant to this section and shall make the list available for public inspection during normal business hours.

(3) The board of trustees shall report to the joint budget committee of the general assembly at each regular session, beginning after August 7, 2013, regarding the investments made and the earnings or losses derived therefrom under the provisions of this section and section 23-52-103.3. The report must include information indicating the extent to which the investment managers hired by the board of trustees have achieved or failed to achieve the performance benchmarks established pursuant to section 23-52-103.5 (1)(b).



§ 23-52-103.5. Investment policy - fiduciary responsibility

(1) If the board of trustees votes to invest Fort Lewis college's assets pursuant to sections 23-52-103.3 and 23-52-103.4, then the board of trustees shall develop and annually review a written investment policy for Fort Lewis college, which policy must include:

(a) An acknowledgment by the board of trustees of the board's fiduciary responsibility with respect to oversight of the investment policy of Fort Lewis college; and

(b) The establishment of performance benchmarks for each investment manager hired by the board of trustees pursuant to sections 23-52-103.3 and 23-52-103.4.

(2) In selecting investment managers for the purposes of this section, the board of trustees shall use an open and competitive process.

(3) If the board of trustees votes to invest moneys pursuant to sections 23-52-103.3 and 23-52-103.4, the board shall require annual financial statements to be submitted to the board of trustees, the state treasurer, the state auditor, and the joint budget committee of the general assembly. The financial statements must include, at a minimum, information concerning investment income, gains, and losses, if any, of Fort Lewis college. The financial statements must report the performance of investments on both a gross-of-fee and a net-of-fee basis.

(4) If the board of trustees votes to invest moneys pursuant to sections 23-52-103.3 and 23-52-103.4, the board shall ensure that, at all times, liquid investment assets remain at a level sufficient to pay for all budgeted, outstanding operational obligations and expenses occurring within the current fiscal year.

(5) Fort Lewis college shall not request from the general assembly any general fund appropriations to replace any losses incurred due to investment activities conducted by the board of trustees pursuant to sections 23-52-103.3 and 23-52-103.4.



§ 23-52-104. Governing board - powers

(1) In addition to those powers conferred elsewhere in this part 1, the board of trustees has the power to:

(a) Appoint a president of Fort Lewis college who shall hold the office until removed by the board of trustees or until the president resigns the same;

(b) Appoint such other executive officers of the college as may be required;

(c) Appoint such faculty and employees as the necessities of the college demand;

(d) Determine the compensation to be paid to the president, executive officers, faculty, and professional staff;

(e) Sell, lease, or exchange real property, or any interest therein, as specified in section 23-30-102, the ownership of which is vested in the board of trustees or Fort Lewis college. The board of trustees shall report all proposed sales, leases, or exchanges of such real property adjacent to or titled in Fort Lewis college to the Colorado commission on higher education, which will review and approve or disapprove the proposed transaction pursuant to section 23-1-106.

(2) The board of trustees for Fort Lewis college shall have general supervision of the college and plenary power to enact rules and regulations for the governance of the college.

(3) All real and personal property held by the board of governors of the Colorado state university system for the benefit of Fort Lewis college, including the beneficial interest in the Hesperus property owned by the state board of land commissioners and the Hesperus fund, is hereby transferred to the board of trustees. Such transfer shall not include real or personal property held by the board of governors of the Colorado state university system for its own benefit.

(4) All existing or future debt, liabilities, or obligations of the board of governors of the Colorado state university system incurred or arising with respect to Fort Lewis college, including but not limited to outstanding revenue bond obligations, lease obligations, and debt, shall be the sole responsibility of the board of trustees on and after September 1, 2002, and on and after September 1, 2002, the board of governors of the Colorado state university system shall have no further liability with respect thereto.

(5) The board of governors of the Colorado state university system and the board of trustees shall enter into an intergovernmental agreement providing that:

(a) The board of trustees and the board of governors of the Colorado state university system shall jointly request that the state board of land commissioners extend the existing lease of the Hesperus property to the board of governors of the Colorado state university system for the use and benefit of the Colorado agricultural experiment station beyond its current expiration on the same terms and conditions for a period of not less than ten years. The board of governors of the Colorado state university system shall cooperate with the board of trustees to facilitate the use of portions of the Hesperus property, which is owned by the state board of land commissioners, so long as such uses are compatible and not inconsistent with the use and operation of property by the Colorado agricultural experiment station.

(b) The board of governors of the Colorado state university system shall have the right to use the real property upon which the Colorado state forest service district office is located on the Fort Lewis college main campus for a minimum of twenty-five years;

(c) The board of governors of the Colorado state university system shall prepare appropriate documentation for transfer of all bonded and municipal lease debt related to Fort Lewis college to the board of trustees. All costs associated with such transfer shall be paid by the board of trustees. The board of governors of the Colorado state university system and the board of trustees shall cooperate to obtain any approvals required, satisfy any conditions necessary to accomplish this transfer, and execute all implementing documentation.

(d) (I) The board of governors of the Colorado state university system and the board of trustees shall cooperate to identify and transfer to the board of trustees:

(A) Any local, state, or federal licenses or permits required for the operation of Fort Lewis college held in the name of the board of governors of the Colorado state university system, such as federal communications commission licenses, environmental permits, or liquor licenses; and

(B) Real property records or interests held by the board of governors of the Colorado state university system for the benefit of Fort Lewis college.

(II) The board of trustees shall pay all costs associated with any such transfers.



§ 23-52-104.5. Powers and duties of the president

(1) Repealed.

(2) On and after September 1, 2002, the president of Fort Lewis college shall report directly to the board of trustees.



§ 23-52-105. Tuition fees - Indians

(1) (a) Repealed.

(b) (I) On and after September 1, 2002, the board of trustees shall fix tuition in accordance with the level of cash fund appropriations set by the general assembly for Fort Lewis college pursuant to section 23-1-104 (1)(b)(I), subject to the restriction that all qualified Indian pupils shall at all times be admitted to such college free of charge for tuition and on terms of equality with other pupils. The general assembly shall appropriate from the state general fund one hundred percent of the moneys required for tuition for such qualified Indian pupils.

(II) Repealed.

(2) Special programs may also be offered to assist Indian pupils to prepare for, begin, or continue their college education at Fort Lewis college. Indian pupils shall not be charged tuition for such programs. The size of any special programs offered pursuant to this subsection (2) shall be limited by the facilities and revenues available and by the level of appropriations set therefor by the general assembly.



§ 23-52-106. Donations - power to invest

(1) Repealed.

(2) On and after September 1, 2002, all donations of money, securities, or other property of whatever kind and wherever situated made to Fort Lewis college shall be held by the board of trustees for the use and benefit of Fort Lewis college, to be expended subject to appropriation by the general assembly or invested in such securities as are permitted for private trustees and similar fiduciaries under the law of the state of Colorado.



§ 23-52-107. Board of trustees empowered to lease grounds

(1) Repealed.

(2) On and after September 1, 2002, for the purpose of providing dormitories, living and dining halls, or cottages and equipment for the use of the college, and to enable the construction, financing, and ultimate acquisition thereof, and to aid in improving undeveloped portions of the grounds of the Fort Lewis college, the board of trustees is empowered to lease grounds under its control to private persons or corporations for a term not exceeding fifty years and subject to such regulations as it may prescribe and upon the condition that such private persons or corporations shall construct and equip on such leased grounds such buildings or improvements as the board of trustees designates or approves and secure reimbursement for money invested therein from the rentals of such buildings or from their sale to the board of trustees acting for the state.



§ 23-52-108. No authority to obligate state

(1) Repealed.

(2) On and after September 1, 2002, nothing in sections 23-52-107 to 23-52-113 shall constitute any authority to enter into any contract which in any way creates any debt or obligation upon the state on account of the construction of such buildings or improvements; but buildings and improvements erected on any such lands under the control of the board of trustees and devoted to the uses of the college under the terms of sections 23-52-107 to 23-52-113 and the leasehold interest shall be exempt from taxation so far as permitted by the state constitution.



§ 23-52-109. Buildings - control of

(1) Repealed.

(2) On and after September 1, 2002, the management of buildings erected and equipped under the terms of sections 23-52-107 to 23-52-113 and the scale of rentals thereof shall be subject to the approval of the board of trustees.



§ 23-52-110. Board of trustees may rent buildings

(1) Repealed.

(2) On and after September 1, 2002, the board of trustees is authorized to lease or rent such buildings constructed under the provisions of sections 23-52-107 to 23-52-113 from the private persons or corporations constructing the same upon such terms as it deems satisfactory as to current rental, maintenance, and ultimate purchase, paying therefor out of the revenues derived from the operation of such buildings by the board of trustees or from other funds under its control available for general maintenance purposes.



§ 23-52-111. To be state property at lease end

Upon the termination of any lease or contract executed under the terms of sections 23-52-107 to 23-52-113 providing for the construction and equipment of buildings, such buildings shall become the property of the state, together with all equipment, furnishings, or appurtenances therein contained or thereto attached; except that personal goods or effects of any occupant may be removed.



§ 23-52-112. Leasehold interest may be sold

(1) Repealed.

(2) On and after September 1, 2002, nothing in sections 23-52-107 to 23-52-113 shall prevent the transfer or sale of the leasehold interests prior to their expiration, subject to the approval of the board of trustees.



§ 23-52-113. Board of trustees may rent rooms

(1) Repealed.

(2) On and after September 1, 2002, upon the termination of any lease or contract executed with private persons or corporations for the construction of buildings under the terms of sections 23-52-107 to 23-52-113, the board of trustees is empowered to rent rooms or quarters in buildings erected under such leases or contracts for such reasonable compensation as it deems best in relation to current operation, maintenance, and upkeep costs.



§ 23-52-114. Hesperus account created

The proceeds of or income from the property formerly known as the "Fort Lewis school", granted by the United States to the state of Colorado, pursuant to an act of congress approved April 4, 1910 (36 Stat. 274), as modified by an act of congress approved May 18, 1916 (39 Stat. 128), shall constitute a special account, which shall be known as the "Hesperus account". The income from said property and from the Hesperus account shall be appropriated by the general assembly and used by the board of trustees first for tuition waivers at Fort Lewis college for qualified Indian pupils. Any moneys remaining after such use shall be applied to such public purpose as may be determined by the board of trustees, subject to appropriation by the general assembly.



§ 23-52-115. Development of natural resources

The state board of land commissioners is authorized to prudently develop such coal measures, mineral deposits, and oil structures by lease or otherwise as is situated on lands described in section 23-52-114, but such development shall not unreasonably interfere with the use of such land as may be directed from time to time by the board of trustees. Applications for leases of the coal measures, mineral deposits, and oil structures shall be made to the state board of land commissioners, which board may execute such leases in the manner required by law. Rental, royalties, and income therefrom shall be deposited with the state treasurer and credited to the special account established by section 23-52-114.



§ 23-52-116. Power to invest

The board of trustees has the power to direct the investment of funds held by the state treasurer pursuant to section 23-52-114 in such securities as are permitted for private trustees and similar fiduciaries under the law of the state of Colorado.






Part 2 - Grand Junction School






Article 53 - Colorado Mesa University

§ 23-53-101. University established - role and mission

There is hereby established a university at Grand Junction, to be known as Colorado Mesa university, which shall be a general baccalaureate and graduate institution with selective admission standards. Colorado Mesa university shall offer liberal arts and sciences, professional, and technical degree programs and a limited number of graduate programs. Colorado Mesa university shall also maintain a community college role and mission, including career and technical education programs. Colorado Mesa university shall receive resident credit for two-year course offerings in its commission-approved service area. Colorado Mesa university shall also serve as a regional education provider.



§ 23-53-102. Board of trustees - creation - members - powers - duties

(1) (a) There is established the board of trustees for Colorado Mesa university, referred to in this article as the "board of trustees", which shall consist of thirteen members and shall be the governing authority for Colorado Mesa university. The board of trustees shall be, and is hereby declared to be, a body corporate and, as such and by the names designated in this section, may:

(I) Acquire and hold property for the use of Colorado Mesa university;

(II) Be a party to all suits and contracts; and

(III) Do all things necessary to carry out the provisions of this article in like manner as municipal corporations of this state, including but not limited to the power to demand, receive, hold, and use for the best interests of Colorado Mesa university such money, lands, or other property as may be donated or devised to or for the university.

(b) The board of trustees and its successors shall have perpetual succession, shall have a seal, may make bylaws and regulations for the well-ordering and governance of Colorado Mesa university, and may conduct the business of the university in a manner not repugnant to the constitution and laws of this state. The board of trustees shall elect from the appointed members a chairperson, whose duties and responsibilities shall be prescribed in the duly adopted bylaws of the board of trustees. The board of trustees shall also elect a secretary and a treasurer, who may be members of the board and whose duties and responsibilities shall be prescribed in the duly adopted bylaws of the board of trustees. The staff of Colorado Mesa university shall provide staff support for the board of trustees.

(2) The governor shall appoint, effective July 1, 2003, with the consent of the senate, eleven members of the board of trustees. Members appointed to the board of trustees shall have the authority to act on behalf of the board of trustees prior to obtaining confirmation by the senate. The members first appointed to said board shall take office on July 1, 2003. Appointments of members to take office on July 1, 2003, shall be made so that three members of the board have terms expiring on January 1, 2005, two members of the board have terms expiring on January 1, 2006, two members of the board have terms expiring on January 1, 2007, and two members of the board have terms expiring on January 1, 2008; thereafter, the terms of the eleven appointed members of the board of trustees shall be four years. Notwithstanding any other provision of this section, the term of each member serving on the board of trustees as of May 26, 2006, shall be extended to expire on December 31 of the calendar year in which the member's appointed term would otherwise expire. Members appointed on or after January 1, 2007, shall serve terms of up to four years, expiring on December 31 of the third calendar year following the calendar year in which the member is appointed; except that of the two members appointed pursuant to House Bill 12-1324, enacted in 2012, one shall have a term that expires on January 1, 2015, and one shall have a term that expires on January 1, 2016. For terms ending on or after December 31, 2006, the governor shall appoint a succeeding member on or before March 1 immediately following the expiration of the term. Of the eleven members appointed by the governor, no more than six members shall be from the same political party. Of the eleven members appointed by the governor, at least two shall reside in Delta, Garfield, Mesa, or Montrose county. Each trustee shall hold office for the term for which the trustee has been appointed and until the trustee's successor is appointed and confirmed by the senate.

(3) The twelfth member of the board of trustees shall be a full-time junior or senior student at Colorado Mesa university, elected by the members of the student body of Colorado Mesa university. The term of the student member shall be one year, beginning July 1, 2003, and beginning July 1 each year thereafter. The student member shall be advisory, without the right to vote and without the right to attend executive sessions of the board of trustees, as provided by section 24-6-402, C.R.S. The student member shall have resided in the state of Colorado for not less than three years prior to the student's election.

(4) The thirteenth member shall be a member of the faculty of Colorado Mesa university elected by other members of the faculty for a term of two years, beginning July 1, 2003, and beginning July 1 every odd-numbered year thereafter. The faculty member shall be advisory, without the right to vote and without the right to attend executive sessions of the board of trustees, as provided by section 24-6-402, C.R.S.

(5) A vacancy of an appointed member of the board of trustees shall be filled by appointment by the governor for the unexpired term. A vacancy of either of the elected members of the board of trustees shall be filled by election for the unexpired term. Each member of the board of trustees shall take and subscribe to the oath of office prescribed by the constitution of this state before entering upon the duties of the office, which oath shall be placed and kept on file in the office of the secretary of state.

(6) (a) Except as otherwise provided in this subsection (6), the powers, duties, and functions formerly performed by the trustees of the state colleges in Colorado with respect to Mesa state college are hereby transferred to the board of trustees. Policies, resolutions, procedures, and agreements previously approved by the trustees of the state colleges in Colorado and applicable to Mesa state college shall remain in force and effect unless and until changed by the board of trustees.

(b) Except as otherwise provided in this subsection (6), the powers, duties, and functions formerly performed by the board of trustees of Mesa state college are hereby transferred to the board of trustees of Colorado Mesa university. Policies, resolutions, procedures, and agreements previously approved by the board of trustees of Mesa state college shall remain in force and effect unless and until changed by the board of trustees of Colorado Mesa university.

(7) In addition to those powers conferred elsewhere in this article, the board of trustees has the power to:

(a) Appoint a president of Colorado Mesa university;

(b) Appoint such other executive officers of the university as may be required;

(c) Appoint faculty and employees as may be required;

(d) Determine the compensation to be paid to the president, executive officers, faculty, and professional staff;

(e) With the advice of the faculty, prescribe the degree programs for the university; and

(f) Prescribe the student admissions qualifications.



§ 23-53-103. Board of trustees for the Colorado Mesa university fund - creation - control - use

(1) There is created in the state treasury the board of trustees for Colorado Mesa university fund, referred to in this section as the "fund", which shall be under the control of and administered by the board of trustees in accordance with the provisions of this article. The board of trustees shall have authority and responsibility for all moneys of the board of trustees and of Colorado Mesa university. The board of trustees shall designate, pursuant to its statutory authority, those moneys received or acquired by the board of trustees or by Colorado Mesa university, whether received by appropriation, grant, contract, or gift or by sale or lease of surplus real or personal property or by any other means, whose disposition is not otherwise provided for by law, that shall be credited to the fund. All interest and income derived from the deposit and investment of moneys in the fund shall be credited to the fund. The moneys in the fund are hereby continuously appropriated to the board of trustees and shall remain in the fund under the control of the board of trustees and shall not be transferred or revert to the general fund of the state at the end of a fiscal year.

(2) The moneys in the fund shall remain under the control of the board of trustees and shall be used for the payment of salaries and operating expenses of the board of trustees and of Colorado Mesa university and for the payment of any other expenses incurred by the board of trustees in carrying out its powers and duties.

(3) Moneys in the fund that are not needed for use by the board of trustees may be invested by the state treasurer in investments authorized by sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. The board of trustees shall determine the amount of moneys in the fund that may be invested and shall notify the state treasurer in writing of the amount.

(4) If the board of trustees votes to invest Colorado Mesa university assets pursuant to sections 23-53-103.3 and 23-53-103.4, the board shall establish an investment advisory committee consisting of at least five members to make recommendations to the board regarding investments. The investment advisory committee, at a minimum, shall include the Colorado Mesa university treasurer, a member of the board, and three representatives from the financial community.

(5) Repealed.



§ 23-53-103.3. Investments in consolidated funds

Unless otherwise restrained by the terms of a will, trust agreement, or other instrument of gift, the board of trustees is authorized to hold investments in one or more consolidated investment funds in which the participating trusts or accounts have undivided interests.



§ 23-53-103.4. Corporate stock in name of nominee authorized

(1) In order to facilitate the investment, reinvestment, sale, and disposition of corporate stocks, the board of trustees is authorized to hold certificates of stock in the name of a nominee of its selection without disclosing the fact that the certificates are held by the board of trustees or are held in a fiduciary capacity if:

(a) The records of the board and all reports or accounts rendered by it clearly show the ownership of the stock by the board and the facts regarding the board's holding; and

(b) The nominee deposits with the board a signed statement showing the trust ownership, endorses the stock certificate in blank, and does not have possession of or access to the stock certificate except under the immediate supervision of the treasurer of Colorado Mesa university or another person that the board of trustees has designated.

(2) The board of trustees shall maintain a list of certificates of stock held in the names of nominees pursuant to this section and shall make the list available for public inspection during normal business hours.

(3) The board of trustees shall report to the joint budget committee of the general assembly at each regular session regarding the investments made and the earnings or losses derived therefrom under the provisions of this section and section 23-53-103.3. The report shall include information indicating the extent to which the investment managers hired by the board of trustees have achieved or failed to achieve the performance benchmarks established pursuant to section 23-53-103.6 (1)(b).



§ 23-53-103.6. Investment policy - fiduciary responsibility

(1) If the board of trustees votes to invest Colorado Mesa university's assets pursuant to sections 23-53-103.3 and 23-53-103.4, then the board of trustees shall develop and annually review a written investment policy for Colorado Mesa university, which policy shall include:

(a) An acknowledgment by the board of trustees of the board's fiduciary responsibility with respect to oversight of the investment policy of Colorado Mesa university; and

(b) The establishment of performance benchmarks for each investment manager hired by the board of trustees pursuant to sections 23-53-103.3 and 23-53-103.4.

(2) In selecting investment managers for the purposes of this section, the board of trustees shall use an open and competitive process.

(3) If the board of trustees votes to invest moneys pursuant to sections 23-53-103.3 and 23-53-103.4, the board shall require annual financial statements to be submitted to the board of trustees, the state treasurer, the state auditor, and the joint budget committee of the general assembly. The financial statements shall include, at a minimum, information concerning investment income, gains, and losses, if any, of Colorado Mesa university. The financial statements shall report the performance of investments on both a gross-of-fee and a net-of-fee basis.

(4) If the board of trustees votes to invest moneys pursuant to sections 23-53-103.3 and 23-53-103.4, the board shall ensure that, at all times, liquid investment assets remain at a level sufficient to pay for all budgeted, outstanding operational obligations and expenses occurring within the current fiscal year.

(5) Colorado Mesa university shall not request from the general assembly any general fund appropriations to replace any losses incurred due to investment activities conducted by the board of trustees pursuant to sections 23-53-103.3 and 23-53-103.4.



§ 23-53-104. Board of trustees for Colorado Mesa university to supervise

The board of trustees shall have general supervision of Colorado Mesa university and the control and direction of the funds and appropriations made thereto, and the board of trustees shall have power to receive, demand, and hold for the uses and purposes of the university all money, lands, and other property which may be donated, devised, or conveyed thereto and to apply the same in such manner as shall best serve the university's objects and interests.



§ 23-53-105. Power to acquire land

The board of trustees shall also have power to take and hold, by gift, devise, or purchase or through exercise of the power of eminent domain pursuant to law, so much additional land as may become necessary for the location and construction of such additional buildings, structures, and other facilities as may be required for the uses and purposes of Colorado Mesa university from funds appropriated by the general assembly.



§ 23-53-106. Board of trustees empowered to lease grounds

For the purpose of providing dormitories, living and dining halls, or cottages and equipment for the use of Colorado Mesa university, and to enable the construction, financing, and ultimate acquisition thereof, and to aid in improving undeveloped portions of the grounds of Colorado Mesa university, the board of trustees is empowered to lease grounds under its control to private persons or corporations for a term not exceeding fifty years, subject to regulations as the board may prescribe and upon the condition that private persons or corporations shall construct and equip on the leased grounds buildings or improvements as the board of trustees designates or approves, reimbursement for money invested therein to be secured from the rentals of the buildings or from their sale to the board of trustees acting for the state.



§ 23-53-107. No authority to obligate state

Nothing in this article shall constitute authority to enter into a contract which in any way creates any debt or obligation upon the state on account of the construction of buildings or improvements; but buildings and improvements erected on lands under the control of the board of trustees and devoted to the uses of Colorado Mesa university under the terms of this article and the leasehold interest shall be exempt from taxation so far as permitted by the state constitution.



§ 23-53-108. Buildings - control of

The management of buildings erected and equipped under the terms of this article and the scale of rentals thereof shall be subject to the approval of the board of trustees.



§ 23-53-109. Board of trustees may rent buildings

The board of trustees is authorized to lease or rent buildings constructed under the provisions of this article from the private persons or corporations constructing the buildings upon such terms as the board deems satisfactory as to current rental, maintenance, and ultimate purchase, paying therefor out of the revenues derived from the operation of the buildings by the board of trustees or from other funds under its control available for general maintenance purposes.



§ 23-53-110. To be state property at lease end

Upon the termination of a lease or contract executed under the terms of this article providing for the construction and equipment of buildings, the buildings shall become the property of the state, together with all equipment, furnishings, or appurtenances therein contained or thereto attached; except that personal goods or effects of an occupant may be removed.



§ 23-53-111. Leasehold interest may be sold

Nothing in this article shall prevent the transfer or sale of the leasehold interests prior to their expiration, subject to the approval of the board of trustees.



§ 23-53-112. Board of trustees may rent rooms

Upon the termination of a lease or contract executed with private persons or corporations for the construction of buildings under the terms of this article, the board of trustees is empowered to rent rooms or quarters in buildings erected under leases or contracts for reasonable compensation as the board deems best in relation to current operation, maintenance, and upkeep costs.






Article 54 - Metropolitan State University of Denver

§ 23-54-101. University established - role and mission - governance

There is hereby established a university at Denver, to be known as Metropolitan state university of Denver, which shall be a comprehensive institution with modified open admission standards at the baccalaureate level; except that nontraditional students at the baccalaureate level who are at least twenty years of age shall only have as an admission requirement a high school diploma, the successful completion of a high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S., or the equivalent thereof. Metropolitan state university of Denver shall offer a variety of liberal arts and science, technical, and educational programs. The university may offer a limited number of professional programs. In furtherance of its role and mission, Metropolitan state university of Denver may offer master's degree programs that address the needs of its urban service area.



§ 23-54-102. Board of trustees - creation - members - powers - duties

(1) (a) Effective July 1, 2002, there is established the board of trustees for Metropolitan state university of Denver, referred to in this article as the "board of trustees", which shall consist of eleven members and shall be the governing authority for Metropolitan state university of Denver. The board of trustees created by this subsection (1) shall be, and is hereby declared to be, a body corporate and, as such and by the names designated in this section, may:

(I) Acquire, by purchase or lease, and hold property for the use of Metropolitan state university of Denver, develop and construct facilities upon the property, and dispose of the property, leasehold interests, and facilities; except that the board of trustees shall have the authority to dispose of a leasehold interest in property owned by the Auraria higher education center only to a constituent institution, as specified in section 23-70-101 (1)(b), or in connection with a sale and leaseback or other form of transaction in which Metropolitan state university of Denver will remain the ultimate user of the property;

(II) Be a party to all suits and contracts;

(III) Do all things necessary to carry out the provisions of this article in like manner as municipal corporations of this state, including but not limited to the power to demand, receive, hold, and use for the best interests of Metropolitan state university of Denver such money, lands, or other property as may be donated or devised to or for the university;

(IV) Without limiting the scope of any other authority, authorize, by resolution, revenue bonds and enter into other lawful financial transactions for the purpose of raising moneys for constructing or otherwise acquiring and equipping any facility or facilities necessary or useful to the accomplishment of the mission of Metropolitan state university of Denver; and

(V) Transfer, assign, or pledge portions of its student fees, auxiliary revenues, capital facilities fees, and up to ten percent of tuition moneys to the Auraria higher education center to provide a source of repayment for revenue bonds or other loans or financial obligations incurred by the center to finance construction of an auxiliary facility, as defined in section 23-5-101.5 (2)(a), a complementary facility, as defined in section 23-70-105.5 (1), any other facility necessary or useful to the accomplishment of the mission of Metropolitan state university of Denver, or the infrastructure necessary to support any of the types of facilities specified in this subparagraph (V).

(a.5) Nothing in this article shall authorize the board of trustees to enter into a contract for the construction of buildings or improvements that creates any debt or obligation upon the state. Buildings and improvements erected on lands controlled by the board of trustees and intended for the use of Metropolitan state university of Denver under the terms of this article and any leasehold interests shall be exempt from taxation as permitted by the state constitution.

(b) The trustees and their successors shall have perpetual succession, shall have a seal, may make bylaws and regulations for the well-ordering and government of Metropolitan state university of Denver, and may conduct the business of the university in a manner not repugnant to the constitution and laws of this state. The board of trustees shall elect from the appointed members a chairperson, whose duties and responsibilities shall be prescribed in the duly adopted bylaws of the board of trustees. The board shall also elect a secretary and a treasurer, who are not members of the board and whose duties and responsibilities shall be prescribed in the duly adopted bylaws of the board of trustees. The staff of Metropolitan state university of Denver shall provide staff support for the board of trustees.

(2) The governor shall appoint, with the consent of the senate, nine members of the board of trustees. The members first appointed to said board shall take office on July 1, 2002. The terms of appointed members of the board of trustees shall be four years; except that, of the members first appointed, the governor shall select two members who shall serve one-year terms, two members who shall serve two-year terms, and five members who shall serve four-year terms. Notwithstanding any other provision of this section, the term of each member serving on the board of trustees as of May 26, 2006, shall be extended to expire on December 31 of the calendar year in which the member's appointed term would otherwise expire. Members appointed on or after January 1, 2007, shall serve terms of up to four years, expiring on December 31 of the third calendar year following the calendar year in which the member is appointed. For terms ending on or after December 31, 2006, the governor shall appoint a succeeding member on or before March 1 immediately following the expiration of the term. All appointed members shall serve until their successors are appointed and qualified. Of the nine members appointed by the governor, no more than five members shall be from the same political party.

(3) A full-time junior or senior student at Metropolitan state university of Denver, elected by the student body at large, shall fill the tenth office as a member of the board of trustees. The term of office shall be one year, beginning July 1, 2002, and beginning July 1 each year thereafter. The elected student office shall be advisory, without the right to vote and without the right to attend executive sessions of the board of trustees, as provided by section 24-6-402, C.R.S. The elected student member of the board of trustees shall have resided in the state of Colorado not fewer than three years immediately prior to election. As used in this subsection (3), "full-time student" shall have the same definition as "full-time equivalent student" used by the joint budget committee of the general assembly.

(4) A full-time member of the teaching faculty at large of Metropolitan state university of Denver, elected by the faculty at large, shall fill the eleventh office as a member of the board of trustees. The term of office shall be one year, beginning July 1, 2002, and beginning July 1 each year thereafter. The elected faculty member of the board of trustees shall be advisory, without the right to vote and without the right to attend executive sessions of the board of trustees, as provided by section 24-6-402, C.R.S.

(5) Any vacancy in the office of an appointed member of the board of trustees shall be filled by appointment by the governor for the unexpired term. Any vacancy in either of the elected offices on the board of trustees shall be filled by reelection for the unexpired term. Each trustee shall take and subscribe to the oath of office prescribed by the constitution of this state before entering upon the duties of the office, which oath shall be placed and kept on file in the office of the secretary of state.

(6) Except as otherwise provided in this subsection (6), the powers, duties, and functions formerly performed by the trustees of the state colleges in Colorado, as said governing board existed prior to July 1, 2003, with respect to Metropolitan state university of Denver are hereby transferred to the board of trustees. Policies, procedures, and agreements previously approved by the trustees of the state colleges, as the governing board existed prior to July 1, 2003, and applicable to Metropolitan state university of Denver shall remain in force and effect unless and until changed by the board of trustees.



§ 23-54-103. Board of trustees for Metropolitan state university of Denver fund - creation - control - use

(1) Effective July 1, 2012, there is created in the state treasury the board of trustees for Metropolitan state university of Denver fund, referred to in this section as the "fund", which shall be under the control of and administered by the board of trustees in accordance with the provisions of this article. Except as otherwise allowed by state law, including but not limited to section 24-36-103 (2), C.R.S., all moneys received or acquired by the board of trustees or by Metropolitan state university of Denver shall be deposited in the fund, whether received by appropriation, grant, contract, or gift, or by sale or lease of surplus real or personal property, or by any other means, whose disposition is not otherwise provided for by law. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. The moneys in the fund are hereby continuously appropriated to the board of trustees and shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(2) The moneys in the fund shall remain under the control of the board of trustees and shall be used for the payment of salaries and operating expenses of the board of trustees and of Metropolitan state university of Denver and for the payment of any other expenses incurred by the board of trustees in carrying out its powers and duties.

(3) Moneys in the fund which are not needed for use by the board of trustees may be invested by the state treasurer in investments authorized by sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. The board of trustees shall determine the amount of moneys in the fund that may be so invested and shall notify the state treasurer in writing of such amount.

(4) Repealed.



§ 23-54-104. The Metropolitan state university of Denver undergraduate enrichment fund - created - awards

(1) Effective July 1, 2012, all unexpended and unencumbered moneys in the Metropolitan state college of Denver undergraduate enrichment fund as of July 1, 2012, shall be transferred to the Metropolitan state university of Denver undergraduate enrichment fund, which fund is hereby created in the department of higher education and is referred to in this section as the "enrichment fund". The enrichment fund shall be under the control of and administered by the board of trustees of Metropolitan state university of Denver. Any moneys credited to the enrichment fund shall remain in the enrichment fund and shall not revert to the general fund at the end of any fiscal year. Such moneys in the enrichment fund may be invested in the types of investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. Any interest earned on the moneys in the enrichment fund is hereby continuously appropriated for the purposes stated in subsection (2) of this section.

(2) Interest earned on moneys in the enrichment fund shall be used to fund programs to advance and enrich undergraduate education at Metropolitan state university of Denver. Awards for such purposes shall be granted by the board of trustees within one year after the date any moneys are credited to the fund and shall be annually granted thereafter. The board of trustees shall promulgate rules establishing the criteria to be used in granting such annual awards.






Article 55 - Colorado State University - Pueblo



Article 56 - Western State Colorado University

§ 23-56-101. University established - role and mission

There is hereby established a university at Gunnison, which shall be known as Western state Colorado university. Western state Colorado university shall be a general baccalaureate institution with selective admission standards. Western state Colorado university shall offer undergraduate liberal arts and sciences and professional degree programs, basic skills courses receiving resident credit pursuant to section 23-1-113.3, and a limited number of graduate programs. Western state Colorado university shall also serve as a regional education provider.



§ 23-56-102. Board of trustees - creation - members - powers - duties

(1) (a) There is established the board of trustees for Western state Colorado university, referred to in this article as the "board of trustees", which shall consist of eleven members and shall be the governing authority for Western state Colorado university. The board of trustees shall be, and is hereby declared to be, a body corporate and, as such and by the names designated in this section, may:

(I) Acquire and hold property for the use of Western state Colorado university;

(II) Be a party to all suits and contracts; and

(III) Do all things necessary to carry out the provisions of this article in like manner as municipal corporations of this state, including but not limited to the power to demand, receive, hold, and use for the best interests of Western state Colorado university such money, lands, or other property as may be donated or devised to or for the university.

(b) The board of trustees and its successors shall have perpetual succession, shall have a seal, may make bylaws and regulations for the well-ordering and governance of Western state Colorado university, and may conduct the business of the university in a manner not repugnant to the constitution and laws of this state. The board of trustees shall elect from the appointed members a chairperson, whose duties and responsibilities shall be prescribed in the duly adopted bylaws of the board of trustees. The board of trustees shall also elect a secretary and a treasurer, who are not members of the board and whose duties and responsibilities shall be prescribed in the duly adopted bylaws of the board of trustees. The staff of Western state Colorado university shall provide staff support for the board of trustees.

(2) The governor shall appoint, effective July 1, 2003, with the consent of the senate, nine members of the board of trustees. Members initially appointed to the board of trustees shall have the authority to act on behalf of the board of trustees prior to obtaining confirmation by the senate. The members first appointed to said board shall take office on July 1, 2003. Appointments of members to take office on July 1, 2003, shall be made so that three members of the board have terms expiring on January 1, 2005, two members of the board have terms expiring on January 1, 2006, two members of the board have terms expiring on January 1, 2007, and two members of the board have terms expiring on January 1, 2008; thereafter, the terms of the nine appointed members of the board of trustees shall be four years. Notwithstanding any other provision of this section, the term of each member serving on the board of trustees as of May 26, 2006, shall be extended to expire on December 31 of the calendar year in which the member's appointed term would otherwise expire. Members appointed on or after January 1, 2007, shall serve terms of up to four years, expiring on December 31 of the third calendar year following the calendar year in which the member is appointed. For terms ending on or after December 31, 2006, the governor shall appoint a succeeding member on or before March 1 immediately following the expiration of the term. Of the nine members appointed by the governor, no more than five members shall be from the same political party. Of the nine members appointed by the governor, at least two shall reside in Gunnison county. Each trustee following the initial appointments shall hold office for the term for which the trustee has been appointed and until the trustee's successor is appointed and confirmed by the senate.

(3) The tenth member of the board of trustees shall be a full-time junior or senior student at Western state Colorado university, elected by the members of the student body of Western state Colorado university. The term of the student member shall be one year, beginning July 1, 2003, and beginning July 1 each year thereafter. The student member shall be advisory, without the right to vote and without the right to attend executive sessions of the board of trustees, as provided by section 24-6-402, C.R.S. The student member shall have resided in the state of Colorado for not less than three years prior to the student's election.

(4) The eleventh member shall be a member of the faculty of Western state Colorado university elected by other members of the faculty for a term of two years, beginning July 1, 2003, and beginning July 1 every odd-numbered year thereafter. The faculty member shall be advisory, without the right to vote and without the right to attend executive sessions of the board of trustees, as provided by section 24-6-402, C.R.S.

(5) A vacancy of an appointed member of the board of trustees shall be filled by appointment by the governor for the unexpired term. A vacancy of either of the elected members of the board of trustees shall be filled by election for the unexpired term. Each member of the board of trustees shall take and subscribe to the oath of office prescribed by the constitution of this state before entering upon the duties of the office, which oath shall be placed and kept on file in the office of the secretary of state.

(6) Except as otherwise provided in this subsection (6), the powers, duties, and functions formerly performed by the trustees of the state colleges in Colorado with respect to Western state Colorado university are hereby transferred to the board of trustees. Policies, resolutions, procedures, and agreements previously approved by the trustees of the state colleges in Colorado and applicable to Western state Colorado university shall remain in force and effect unless and until changed by the board of trustees.

(7) In addition to those powers conferred elsewhere in this article, the board of trustees has the power to:

(a) Appoint a president of Western state Colorado university;

(b) Appoint such other executive officers of the university as may be required;

(c) Appoint faculty and employees as may be required;

(d) Determine the compensation to be paid to the president, executive officers, faculty, and professional staff;

(e) With the advice of the faculty, prescribe the degree programs for the university; and

(f) Prescribe the student admissions qualifications.



§ 23-56-103. Board of trustees for Western state Colorado university fund - creation - control - use

(1) There is created in the state treasury the board of trustees for Western state Colorado university fund, referred to in this section as the "fund", which shall be under the control of and administered by the board of trustees in accordance with the provisions of this article. Except as otherwise allowed by state law, including but not limited to section 24-36-103 (2), C.R.S., all moneys received or acquired by the board of trustees or by Western state Colorado university shall be deposited in the fund, whether received by appropriation, grant, contract, or gift or by sale or lease of surplus real or personal property or by any other means, whose disposition is not otherwise provided for by law. All interest and income derived from the deposit and investment of moneys in the fund shall be credited to the fund. The moneys in the fund are hereby continuously appropriated to the board of trustees and shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of a fiscal year.

(2) The moneys in the fund shall remain under the control of the board of trustees and shall be used for the payment of salaries and operating expenses of the board of trustees and of Western state Colorado university and for the payment of any other expenses incurred by the board of trustees in carrying out its powers and duties.

(3) Moneys in the fund that are not needed for use by the board of trustees may be invested by the state treasurer in investments authorized by sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. The board of trustees shall determine the amount of moneys in the fund that may be invested and shall notify the state treasurer in writing of the amount.

(4) Repealed.



§ 23-56-104. Status and control

The buildings and premises of the Western state Colorado university shall form a part of the school system of the state and shall be controlled and managed by the board of trustees.



§ 23-56-105. Board of trustees empowered to lease grounds

For the purpose of providing dormitories, living and dining halls, or cottages and equipment for the use of Western state Colorado university, and to enable the construction, financing, and ultimate acquisition thereof, and to aid in improving undeveloped portions of the grounds of the Western state Colorado university, the board of trustees is empowered to lease grounds under its control to private persons or corporations for a term not exceeding fifty years and subject to regulations as it may prescribe, and upon the condition that the private persons or corporations shall construct and equip on the leased grounds buildings or improvements as the board of trustees designates or approves and secure reimbursement for money invested therein from the rentals of the buildings or from their sale to the board of trustees acting for the state.



§ 23-56-106. No authority to obligate state

Nothing in this article shall constitute authority to enter into a contract which in any way creates a debt or obligation upon the state on account of the construction of buildings or improvements; but buildings and improvements erected on lands under the control of the board of trustees and devoted to the uses of Western state Colorado university under the terms of this article and the leasehold interest shall be exempt from taxation so far as permitted by the state constitution.



§ 23-56-107. Buildings - control of

The management of buildings erected and equipped under the terms of this article and the scale of rentals thereof shall be subject to the approval of the board of trustees.



§ 23-56-108. Board of trustees may rent buildings

The board of trustees is authorized to lease or rent buildings constructed under the provisions of this article from the private persons or corporations constructing the buildings upon such terms as it deems satisfactory as to current rental, maintenance, and ultimate purchase, paying therefor out of the revenues derived from the operation of the buildings by the board of trustees or from other funds under its control available for general maintenance purposes.



§ 23-56-109. To be state property at lease end

Upon the termination of a lease or contract executed under the terms of this article providing for the construction and equipment of buildings, the buildings shall become the property of the state, together with all equipment, furnishings, or appurtenances therein contained or thereto attached; except that personal goods or effects of an occupant may be removed.



§ 23-56-110. Leasehold interest may be sold

Nothing in this article shall prevent the transfer or sale of the leasehold interests prior to their expiration, subject to the approval of the board of trustees.



§ 23-56-111. Board of trustees may rent rooms

Upon the termination of a lease or contract executed with private persons or corporations for the construction of buildings under the terms of this article, the board of trustees is empowered to rent rooms or quarters in buildings erected under leases or contracts for reasonable compensation as the board deems best in relation to current operation, maintenance, and upkeep costs.









Community Colleges and Occupational Education

Article 60 - Community Colleges and Occupational Education

Part 1 - General Provisions - State Board

§ 23-60-101. Short title

This article shall be known and may be cited as the "Community College and Occupational Education Act of 1967".



§ 23-60-102. Legislative declaration

(1) The general assembly hereby finds and declares that the state board for community colleges and occupational education is charged to develop and establish state policy for occupational education and to govern the state system of community colleges. The board shall be responsible for the establishment of statewide career and technical education policy for all the entities which provide such education and shall coordinate all aspects of career and technical education in the state to assure quality programming and efficient delivery of such education.

(2) In its role as the governing authority for the state system of community colleges, the board shall assure a system of two-year program delivery throughout the state coordinated, where appropriate, with the local district colleges. In order to assist the board in carrying out its responsibilities, the general assembly hereby provides for the establishment of local councils to advise the board on the operation of individual community and local district colleges from a local perspective.

(3) The function of the two-year college system is to conduct occupational, technical, and community service programs with no term limitations and general education, including college transfer programs with unrestricted admissions. It is further the intent of this article to develop appropriate occupational education and adult education programs in these and other postsecondary educational institutions, to maintain and expand occupational education programs in the elementary and secondary schools of the state permitting local school districts already having area technical colleges to continue to operate them, and to develop work study and on-the-job training programs designed to acquaint youth with the world of work and to train and retrain youth and adults for employment. The general assembly intends that state agencies concerned with occupational education in the public schools shall cooperate with the board in planning and implementing occupational education programs, to the end that the state of Colorado has complete and well-balanced occupational and adult education programs available to the people of Colorado at all educational levels.



§ 23-60-103. Definitions

As used in this article 60, unless the context otherwise requires:

(1) "Area technical college" means a school offering approved postsecondary vocational programs for credit, operated by a local school district or by a board of cooperative services, and designated by the general assembly as an area technical college in conformity with standards established by the state board for community colleges and occupational education. Tuition rates and fees charged any person not enrolled in a secondary school curriculum must be uniform for any group classification. For the purposes of this article 60, the following schools are area technical colleges: The Emily Griffith technical college, the technical college of the Rockies, and the Pickens technical college.

(2) "Occupational education" means any education designed to facilitate career and technical or occupational development of individual persons, including, but not limited to, career and technical training or retraining that is given in schools or classes, including field or laboratory work incident thereto, under public supervision and control or under contract with the board or a local educational agency and that is conducted as a part of a program designed to fit individuals for gainful employment as semiskilled or skilled workers or technicians in recognized occupations, but excluding any program to fit individuals for employment in occupations generally considered to be professional or that require a baccalaureate or higher degree. The term further includes career and technical guidance and counseling in connection with such training; instruction related to the occupation for which the person is being trained or necessary for the person to benefit from such training; and the training of persons engaged as or preparing to become career and technical education teachers, teacher-trainers, supervisors, and directors.

(3) "Postsecondary" means related to instruction of students over the age of seventeen years who are not enrolled in a regular program of kindergarten through grade twelve in a public, independent, or parochial school.

(4) A "registered elector" of a district means any person who is at least eighteen years of age, who is a citizen of the United States, who has resided in the state for thirty-two days, in the local college district thirty-two days, and in the dissolution election precinct thirty-two days immediately preceding the election, and who is duly registered.

(5) "Workplace literacy program" means any program of remedial education in basic mathematics or literacy skills sponsored by one or more private employers and offered for the benefit of employees and conducted in the workplace.



§ 23-60-104. State board for community colleges and occupational education - student advisory council - state advisory council

(1) (a) The state board for community colleges and occupational education is abolished, and the terms of members of the board serving as such immediately prior to April 14, 1986, are terminated.

(b) There is created a state board for community colleges and occupational education, which is referred to in this article as the "board". The board is a body corporate and has the authority to adopt a seal and to receive, demand, and hold for all occupational education purposes and for any educational institution under its jurisdiction such money, lands, or other property as may be donated, bequeathed, appropriated, or otherwise made available to the board, and it may use such property in the interests of community and technical colleges and occupational education in this state.

(2) (a) (I) The board shall consist of eleven members, nine of whom shall be appointed by the governor with the consent of the senate. The board shall appoint a director of occupational education and a director of community and technical colleges with the qualifications and background specified by the board. Within thirty days of April 14, 1986, the governor shall appoint the initial members of the board. An initial appointee shall be authorized to act as a duly confirmed member of the board until such time as the senate has acted on such appointment. The governor may appoint, as a member of the board, any person who was a member of the board prior to its termination. No appointed member shall be an employee of any local district college, community or technical college, school district or agency receiving vocational funds allocated by the board, private institution of higher education, or state or private occupational school in the state. No appointed member shall be an elected or appointed statewide official of the state of Colorado or member of the governing board of any state-supported institution of higher education. The board shall at no time have more than five appointed members of any one political party. The board shall at all times have one member from each congressional district in the state. A vacancy on the board occurs whenever any member moves out of the congressional district from which he was appointed. A member who moves out of such congressional district shall promptly notify the governor of the date of such move, but such notice is not a condition precedent to the occurrence of the vacancy. The governor shall fill the vacancy as provided in paragraph (c) of this subsection (2). Members of the board shall be appointed so as to insure that all geographic areas of the state are represented. A state student advisory council of student members who are enrolled for a minimum of nine hours shall be elected, one each, from and by the student bodies of each of the campuses governed by the board.

(II) The tenth member shall be a student at a college of a state system of community colleges, and the eleventh member shall be a member of the faculty of a college of the state system of community colleges. Such members shall be elected in accordance with procedures established by the board, which procedures shall take into account all the colleges within the state system of community colleges. The term of said offices shall be one year. Said offices shall be advisory, without the right to vote, and shall be without the right to attend executive sessions.

(b) Of the members first appointed to the board, two members representing a congressional district shall be appointed for a term expiring July 1, 1987; one member representing a congressional district and one at-large member shall be appointed for a term expiring July 1, 1988; one member representing a congressional district and one at-large member shall be appointed for a term expiring July 1, 1989; and two members representing a congressional district and one at-large member shall be appointed for a term expiring July 1, 1990. Thereafter, all members shall be appointed for terms of four years each; except that a member of the board who is appointed by the governor shall continue to serve until a successor is appointed and confirmed by the senate. Notwithstanding any other provision of this section, the term of each member serving on the board of trustees as of May 26, 2006, shall be extended to expire on December 31 of the calendar year in which the member's appointed term would otherwise expire. Members appointed on or after January 1, 2007, shall serve terms of up to four years, expiring on December 31 of the third calendar year following the calendar year in which the member is appointed. For terms ending on or after December 31, 2006, the governor shall appoint a succeeding member on or before March 1 immediately following the expiration of the term. The terms of the offices of members of the state student advisory council shall be one year, beginning July 1, 1977, and any such student member shall be classified as an in-state student for tuition purposes in accordance with section 23-7-102 (5) prior to election to the state student advisory council. No member appointed to the board shall serve for more than two consecutive full four-year terms. Members of the board shall receive fifty dollars per diem for attendance at official meetings, plus actual and necessary expenses incurred in the conduct of official business.

(c) Any vacancy in the office of any member of the board appointed by the governor shall be filled by appointment of the governor with the consent of the senate for the unexpired term. Any vacancy on the state student advisory council shall be filled for the unexpired term by appointment by the duly elected student government of the affected campus within thirty days after such vacancy occurs.

(3) Repealed.

(4) The board shall appoint an executive officer of the board, who shall serve at the pleasure of the board and shall receive compensation commensurate with his duties as determined by the board. Offices held by the executive officer and professional personnel are declared to be educational in nature and not under the state personnel system.



§ 23-60-104.5. Recommendations of governor's task force - legislative declaration - definitions

(1) The general assembly hereby finds and declares that:

(a) On December 23, 2003, by executive order, the governor established the governor's task force to strengthen and improve the community college system;

(b) The task force was charged with evaluating the current structure of governance and administration in the state system of community colleges and recommending reforms and cost savings to the governor, the Colorado commission on higher education, the board, and, if applicable, the general assembly;

(c) The task force met ten times and sponsored five public forums at community colleges around the state;

(d) The task force made six recommendations to the governor along with a two-year timeline for completing each recommendation and sending periodic reports to the governor;

(e) These recommendations were:

(I) Decreasing the administrative costs of the system office;

(II) Maintaining a central system office but restructuring its functions;

(III) Centralizing and standardizing the information technology functions of the system office;

(IV) Decentralizing institutional research functions of the colleges;

(V) Restructuring of distance learning; and

(VI) Completing a comprehensive review of the administrative costs for career and technical education;

(f) The task force recommended that any cost savings achieved from the recommendations, pursuant to paragraph (a) of subsection (3) of this section, should go to program providers for enhancing services pursuant to paragraph (c) of subsection (3) of this section;

(g) The task force recommended that the board conduct a comprehensive examination of the Lowry campus, including how to develop the land to its highest and best use and how any funds resulting from these changes may be invested in the classrooms of the state system of community colleges;

(h) The task force established a timeline for the board to follow and included in that timeline periodic reports to the governor; and

(i) It is in the best interests of the public that some of these recommendations be put into statute.

(2) As used in this section, unless the context otherwise requires:

(a) "Colleges" means the community colleges under the control of the board.

(b) "System office" means the office under the board that provides services to all of the colleges.

(c) "Task force" means the governor's task force established pursuant to an executive order dated December 23, 2003.

(3) (a) For the state fiscal year commencing on July 1, 2004, and ending on June 30, 2005, the board shall reduce the state-funded administrative costs of the system office by at least twenty percent.

(b) The moneys available because of the reductions required by paragraph (a) of this subsection (3) shall be used to finance the following recommendations of the task force:

(I) (A) The installation of a centralized, standardized, integrated, system-wide information technology system solution for the colleges.

(B) On or before July 1, 2004, the board shall begin implementation of the centralized, standardized, integrated, system-wide information technology configuration for the colleges. The implementation of the information technology configuration shall be substantially completed on or before June 30, 2006. The board and the colleges shall adopt best practices for all business processes.

(II) By January 1, 2005, the restructuring of distance learning at all colleges by requiring the system office to provide and all colleges to use a common utility infrastructure and maintain a common standard for security and accreditation;

(III) (Deleted by amendment, L. 2005, p. 1016, § 10, effective June 2, 2005.)

(IV) By July 1, 2004, conducting a comprehensive review by the board of the administrative costs for career and technical education.

(c) Any remaining moneys available because of the reductions required by paragraph (a) of this subsection (3) after the financing of the recommendations specified in paragraph (b) of this subsection (3) shall be used in delivering classroom instruction and in support of the colleges.

(4) (a) On or before June 30, 2005, the state board shall develop a master plan for the use, development, or sale of the real property at the Lowry campus, except for the property used by the community college of Aurora or the community college of Denver. Nothing in this section shall prevent the board from allowing a charter school to be located at the Lowry campus prior to the development of the master plan, and nothing in the master plan shall cause the displacement of a charter school.

(b) On or before June 30, 2006, the state board may enter into an agreement with a third-party master developer to carry out the use, development, or sale of the real property for the Lowry campus.

(5) (a) As used in this subsection (5), unless the context otherwise requires, "net proceeds from the Lowry property" means the proceeds from the sale, ground lease, or other disposition of the real estate interests of the state board at the Lowry campus, less the actual and reasonable costs of completing the transaction and less any unsatisfied debt or other obligation relating to such real estate interests.

(b) The net proceeds from the Lowry property may be maintained in an account for use by the state board for capital-development-related projects at the system office or the colleges.

(6) On or before October 1, 2004, July 1, 2005, and July 1, 2006, the board shall submit to the governor and to the education committees of the senate and house of representatives reports on the progress made in implementing the recommendations contained in this section.



§ 23-60-106. Notification concerning gaming schools

The board shall notify the limited gaming control commission created in section 12-47.1-301, C.R.S., of any educational program or school offering instruction in occupations relating to limited gaming or any other gambling.



§ 23-60-107. State board for community colleges and occupational education fund - creation - control - use

(1) There is hereby created in the state treasury the state board for community colleges and occupational education fund which shall be under the control of and administered by the board in accordance with the provisions of this article. Except as otherwise allowed by section 24-36-103 (2), C.R.S., all moneys received or acquired by the board or by any of the institutions it governs, whether by appropriation, grant, contract, or gift, by sale or lease of surplus real or personal property, or by any other means, whose disposition is not otherwise provided for by law, and all interest derived from the deposit and investment of moneys in the fund shall be credited to said fund. The moneys in the fund are hereby continuously appropriated to the board and shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(2) The moneys in the state board for community colleges and occupational education fund shall be used by the board for the payment of salaries and operating expenses of the board and of the institutions it governs and for the payment of any other expenses incurred by the board in carrying out its statutory powers and duties.

(3) Moneys in the state board for community colleges and occupational education fund which are not needed for immediate use by the board may be invested by the state treasurer in investments authorized by sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. The board shall determine the amount of moneys in the fund which may be invested and shall notify the state treasurer in writing of such amount.



§ 23-60-109. Career pathways - design - legislative declaration

(1) The general assembly finds and declares that:

(a) The board developed the manufacturing career pathway pursuant to part 10 of this article after consulting with local district colleges and area technical colleges, and in collaboration with the department of labor and employment, the department of higher education, the department of education, and the state work force development council, created in section 24-46.3-101, C.R.S.;

(b) The manufacturing career pathway was based upon guidelines endorsed by the state work force development council; and

(c) The knowledge and experience gained through the process of designing and implementing the manufacturing career pathway should inform the design and implementation of additional career pathways pursuant to section 24-46.3-104, C.R.S.

(2) The board shall collaborate with the state work force development council to design career pathways pursuant to the provisions of section 24-46.3-104, C.R.S. The state work force development council is responsible for coordinating the design of the career pathways. Career pathways designed pursuant to section 24-46.3-104, C.R.S., must use the model developed to create the manufacturing career pathway pursuant to section 23-60-1003, including any improvements to the model based upon the implementation of the manufacturing career pathway. Career pathways created pursuant to section 24-46.3-104, C.R.S., must have the components described in section 23-60-1003 (2), as they relate to the specific career pathway being created.






Part 2 - State System of Community and Technical Colleges

§ 23-60-201. State system of community and technical colleges established - local district colleges - role and mission

There is hereby established a state system of community and technical colleges which shall be under the management and jurisdiction of the state board for community colleges and occupational education. The mission of the community colleges shall be to serve Colorado residents who reside in their service areas by offering a broad range of general, personal, career, and technical education programs. Except as provided in section 23-60-211, each college shall be a two-year college. Each community college may offer two-year degree programs with or without academic designation, and, upon approval of the board pursuant to section 23-60-211, may offer technical, career, and workforce development bachelor of applied science degree programs. No college shall impose admission requirements upon any student. The objects of the community and technical colleges shall be to provide educational programs to fill the occupational needs of youth and adults in career and technical fields, two-year transfer educational programs to qualify students for admission to the junior year at other colleges and universities, basic skills, workforce development, and a broad range of personal and career education for adults, and technical, career, and workforce development bachelor of applied science degree programs established pursuant to section 23-60-211, that address the needs of the community within each community college service area.



§ 23-60-202. Duties of board with respect to state system

(1) With respect to the community and technical colleges within the state system, the board has the authority, responsibility, rights, privileges, powers, and duties customarily exercised by the governing boards of institutions of higher education, including the following:

(a) To recommend to the Colorado commission on higher education and the general assembly the location and priorities for establishment of new community and technical colleges;

(b) To construct, lease, or otherwise provide facilities needed for the community and technical colleges as authorized by the general assembly; to issue in the name of the board revenue bonds and other revenue obligations in the manner, for the purposes, and subject to the provisions provided by law for state educational institutions under article 5 of this title or for local college districts; and to refund in the name of the board revenue bonds and other revenue obligations transferred to the board or incurred by the board as provided in this article, such refunding to be undertaken pursuant to article 54 of title 11, C.R.S.;

(c) (I) (A) To fix the tuition and fees to be charged in the community and technical colleges. The board shall fix tuition in accordance with the level of cash fund appropriations set by the general assembly for such institutions pursuant to section 23-1-104 (1)(b)(I).

(B) Repealed.

(II) To the extent space is available, the board may allow persons licensed pursuant to article 60.5 of title 22, C.R.S., to take, without charge at community and technical colleges, classes identified by the department of public safety pursuant to section 24-33.5-110, C.R.S., as related to the national incident management system developed by the federal emergency management agency.

(d) To appoint the chief administrative officer of each community and technical college;

(e) To recommend and review proposals for the establishment of curriculums and for major changes in curriculums, subject only to the review function of the Colorado commission on higher education relating to formal academic programs;

(f) To define the requirements of appropriate degrees and certificates and to authorize the award thereof in the community and technical colleges, subject only to the review function of the Colorado commission on higher education relating to formal academic programs;

(f.5) To review and approve the degree programs described in section 23-60-211, subject only to the review function of the Colorado commission on higher education relating to formal academic programs;

(g) To develop a plan with the governing boards of baccalaureate degree-granting universities and colleges of the state which will assure maximum freedom of transfer of students between local district colleges and community and technical colleges under the direct control of the board and such universities and colleges;

(h) To receive, review, and transmit with recommendations to the Colorado commission on higher education and the general assembly both operating and capital budget requests of the community and technical colleges;

(i) To plan, in cooperation with other state agencies, the allocation of federal funds for instructional programs and student services, including funds for vocational and technical education and retraining;

(j) To determine policies pertaining to the community and technical colleges, subject only to the functions and powers assigned by law to the Colorado commission on higher education relating to formal academic programs;

(k) To control the direction of funds and appropriations to the colleges in the system;

(l) To receive, demand, and hold for the uses and purposes of the colleges in the system such moneys, lands, or other properties as may be donated, devised, leased, or conveyed and to apply the same in such manner as will serve best the objects and interests of the colleges in the system;

(m) To develop and implement, in coordination with four-year institutions and under the direction of the Colorado commission on higher education, a core transfer program for students wishing to obtain a baccalaureate degree after transferring out of the state system to a four-year institution, which program shall be implemented within the state system by September 15, 1987.

(n) Repealed.



§ 23-60-202.5. Powers of board with respect to the higher education and advanced technology center at Lowry

The board is authorized to lease classroom and administrative facilities located at the higher education and advanced technology center at Lowry to colleges within the state system of community and technical colleges and to public and private institutions of higher education that are not included in the system.



§ 23-60-203. Duties of board with respect to local district colleges

(1) With respect to local district colleges operating under the provisions of article 71 of this title, the board shall:

(a) Exercise all powers and perform all duties vested prior to July 1, 1967, in the state board of education or in the commissioner of education with respect to local district colleges;

(b) Review and make recommendations concerning requests by any local district college for appropriations for capital construction before such requests are submitted to the Colorado commission on higher education and the general assembly; and

(c) Provide such local district colleges with such technical assistance as they may request.



§ 23-60-204. Financing

Except as provided in this article, the construction, operation, and maintenance of the community and technical colleges within the state system shall be financed by the state in the same manner as are all other state institutions of higher education.



§ 23-60-205. Community and technical colleges

The state system of community and technical colleges shall include: Arapahoe community college, Colorado Northwestern community college, the community college of Aurora, the community college of Denver, Front Range community college, Lamar community college, Morgan community college, northeastern junior college, Otero junior college, Pikes Peak community college, Pueblo community college, Red Rocks community college, Trinidad state junior college, and Colorado community college and occupational education system college. The state system of community and technical colleges shall be governed by the state board for community colleges and occupational education.



§ 23-60-206. College advisory council

(1) The board shall establish a procedure for receiving nominations for appointments to the college advisory council and shall appoint a seven-member college advisory council for each community and technical college under its governance, composed of residents from the area in which the community and technical college is located and serves, which council shall meet at least quarterly with the chief administrative officer of the college. The board of trustees of any local district college shall be designated as the first college advisory council when such local district college joins the state system, and members thereof shall serve for the duration of their terms. Upon expiration of such terms, new appointees shall be so designated that the college advisory council will at all subsequent times include at least two members familiar with occupational education needs. Of members first appointed, three members shall be appointed for four years and two members for two years. Thereafter, terms of members appointed to the college advisory council shall be for four years. The members of a college advisory council in office on April 14, 1986, shall remain in office for the remainder of their respective terms, and, thereafter, may be reappointed by the board. Effective July 1, 1986, the board shall appoint two members for each college advisory council, one member to serve for a term of two years and one member to serve for a term of four years. Members of the college advisory council shall receive twenty dollars per day for meetings attended and shall be reimbursed for actual and necessary expenses incurred in the conduct of official business.

(1.5) Notwithstanding the provisions of subsection (1) of this section, if the plan for Colorado Northwestern community college to join the state system of community and technical colleges is approved and moneys are appropriated therefor as provided in section 23-71-207 and if the Moffat county affiliated junior college district voters approve the ballot measure set forth in section 23-71-207 (1)(b)(II), the initial advisory council for Colorado Northwestern community college shall consist of three members of the Rangely junior college district board of trustees, three members of the Moffat county affiliated junior college district board of control, and one member at large to be appointed by the state board for community colleges and occupational education from the Colorado Northwestern community college designated service area. If the Moffat county affiliated junior college district voters do not approve the ballot measure set forth in section 23-71-207 (1)(b)(II), the provisions of subsection (1) of this section shall apply.

(2) The board shall officially recognize within its policies the manner in which it shall receive advice from local councils concerning local oversight of each of the state system community colleges and shall include consideration of advice in the areas of tuition and fees; operating and capital budgets; allocation of moneys; money, land, and other property; instructional programs; degrees and certificates; appointment of chief administrative officers of campuses; personnel policies; and admissions and academic standards. A report containing such information shall be prepared and submitted to the Colorado commission on higher education no later than January 15, 1987.



§ 23-60-207. College service areas

Each college in the state system of community and technical colleges shall operate within a service area assigned by the Colorado commission on higher education.



§ 23-60-208. Eminent domain

The board has the power to take and hold, by gift, devise, purchase, or lease or through the exercise of the power of eminent domain pursuant to law, so much land as may become necessary for the location and construction of such buildings, structures, and other facilities as may be required for the uses and purposes of the colleges in the state system.



§ 23-60-209. Programs and services

The board shall ensure that no unnecessary duplication of programs or services exists between the community colleges in the metropolitan Denver area and the vocational schools operating in the same geographic area.



§ 23-60-210. Transfer of records and equipment - creation of new colleges

(1) At the board's discretion, the board may transfer books, records, equipment, property, personnel, accounts, and liabilities of the community college of Denver or any other entity to Red Rocks community college, Front Range community college, and the reconstituted community college of Denver in order to effect the creation of such colleges.

(2) All employees, exempt and classified, transferred pursuant to subsection (1) of this section shall retain all rights to state personnel system and retirement benefits under the laws of this state, and their services shall be deemed to have been continuous. All such transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules and regulations.



§ 23-60-211. Degrees

(1) Before a community college offers a two-year degree program with academic designation, as authorized by section 23-60-201, the community college shall determine the program designation for the degree. A two-year degree program with academic designation shall only be for a degree program that has a valid student transfer agreement pursuant to section 23-1-108 (7); except that a community college may offer a two-year degree program with academic designation in dental hygiene without a valid student transfer agreement. The community college shall then submit the degree program designation to the board for its review and approval. The community college may offer the degree program only after it has been approved by the board and by the Colorado commission on higher education. The community college shall exclusively use the degree program designation name in official publications, course catalogs, diplomas, and official transcripts.

(2) Successful completion of an associate of arts or associate of science degree with academic designation does not guarantee the degree holder admission to a four-year state-supported institution of higher education; nor does it guarantee the degree holder automatic transfer of credits unless the degree holder has fulfilled the requirements of an existing statewide transfer agreement.

(3) Pursuant to section 23-60-213, Red Rocks community college may offer a graduate program in physician assistant studies.

(4) Subject to the approval of the Colorado commission on higher education pursuant to section 23-1-133, the board may establish at community colleges within the state system technical, career, and workforce development bachelor of applied science degree programs. Nothing in this section shall be construed to allow for the approval of bachelor of arts or bachelor of science degree programs.



§ 23-60-212. Northeastern junior college - golf course and restaurant - positions of employment

Positions of employment for the operation of the golf course and restaurant that are owned and operated by Northeastern junior college and open to the public, known commonly as the "Northeastern 18" and the "Plainsman Grill and Steakhouse", and any successor businesses, are exempt from the state personnel system.



§ 23-60-213. Red Rocks community college - physician assistant master's program

Notwithstanding any other provision of law to the contrary, Red Rocks community college is authorized to confer a graduate degree upon a student who completes the physician assistant studies program and shall seek accreditation for the program.






Part 3 - Occupational Education

§ 23-60-301. Supervision of occupational education

The director of occupational education shall supervise the administration of the occupational education programs of the state and upon approval of the board shall determine the allocation and distribution of state and federal vocational education funds to the community and technical colleges, local college districts, individual school districts, and other appropriate state and local educational agencies and institutions.



§ 23-60-302. Approval for postsecondary occupational programs

The board shall review each proposal by any board of cooperative services for the establishment of any new postsecondary program of occupational education and shall transmit its decision thereon to such board of cooperative services within ninety days after receipt of such proposal. No board of cooperative services shall establish a new postsecondary program of occupational education without first obtaining approval from the board.



§ 23-60-303. Acceptance of congressional acts

(1) The state of Colorado accepts the provisions, terms, and conditions of the acts of the congress of the United States, known as the "Smith-Hughes Vocational Education Act" (Pub.L. 347), the "George-Barden Vocational Education Act of 1946" (Pub.L. 586), the "Vocational Education Act of 1963" (Pub.L. 210), and that portion of the "Manpower Development and Training Act of 1962" (Pub.L. 415) which is administered by any educational agencies, and any amendments enacted by the congress to any of said acts.

(2) The state board for community colleges and occupational education is designated as the state board for vocational education and declared to be the sole agency for purposes of compliance with the said acts of congress and with any subsequent and future acts of congress requiring the designation of a state agency for the administration of the state plan of vocational education and for receiving and administering funds appropriated by the congress for programs of vocational education. The state board for community colleges and occupational education is also designated as the state approving agency pursuant to section 1771 of title 38, United States Code.

(3) The state treasurer is hereby appointed custodian of the funds due and payable to the state of Colorado by the said acts of congress and is authorized to pay out such funds on warrants drawn by the controller on the order of the board.



§ 23-60-304. Plans - development and implementation - credentialing - fees

(1) The board shall prepare state plans for occupational education in this state that are required for compliance with any acts of congress which require a state plan for vocational education and shall prepare or approve such further plans for occupational education programs as it deems necessary.

(2) The board shall provide for the implementation of state plans for occupational education and for this purpose may enter into contracts with or purchase services from the governing bodies of school districts, boards of cooperative services, local college districts, other approved local educational agencies, state institutions of higher education, private vocational schools that have been approved under the provisions of article 64 of this title 23, and other appropriate agencies and institutions.

(3) (a) The state plans for occupational education shall include provisions relating to the training of teachers and administrators of occupational subjects and programs, and the board shall take steps to implement these provisions. The board shall also establish minimum qualifications necessary for teachers of occupational subjects, teacher-trainers, supervisors, directors, occupational counseling specialists, and others having responsibilities in connection with occupational education at both the secondary and postsecondary levels and shall certify these qualifications to the department of education.

(b) Credentials to teach an occupational subject or program shall be issued as follows:

(I) The board shall issue a credential to a person specified in this subsection (3) who teaches an occupational subject or program at the postsecondary level and who meets the established minimum qualifications; except that the board may delegate to a postsecondary institution the authority to issue the credential. The board shall establish and charge fees for the issuance of a credential issued pursuant to this subparagraph (I). The amount of the fee shall be determined by the board on the basis of the direct and indirect cost of providing the service. If a postsecondary institution issues a credential, that postsecondary institution may charge the fee established by the board.

(II) The department of education shall issue a credential to a person specified in this subsection (3) who has responsibility for an occupational subject or program at the secondary level and who meets the minimum qualifications established by the board. The state board of education shall establish and charge fees pursuant to sections 22-2-132 and 22-60.5-112, C.R.S., for the issuance of a credential pursuant to this subparagraph (II).

(4) (a) The board has the authority to enter into cooperative arrangements with the system of public employment offices in the state, in order to make available to appropriate educational agencies all occupational information possessed by such employment offices regarding reasonable prospects of employment in the community and elsewhere, so that such agencies may consider such information in providing occupational guidance and counseling to students and prospective students, and in determining the occupations for which persons should be trained, and in order to make available to the public employment offices information possessed by guidance and counseling personnel regarding the qualifications of persons leaving or completing occupational education programs, so that the employment offices may be aided in the occupational guidance and placement of such persons.

(b) The board shall enter into a cooperative arrangement with the state department of human services to develop:

(I) Appropriate educational and academic training programs for participants in the Colorado works program, created in part 7 of article 2 of title 26, C.R.S., based upon the job market analysis prepared in accordance with section 26-2-712 (10), C.R.S.; and

(II) A tuition voucher system pursuant to which a participant in the Colorado works program, created in part 7 of article 2 of title 26, C.R.S., may attend courses at an institution in the state's system of community and technical colleges by using a tuition voucher.

(5) The board shall establish a comprehensive plan for the role of occupational education in support of overall state educational policy that includes improved criteria to measure the quantity, quality, and cost of occupational education in Colorado, alternative funding mechanisms for occupational education including the possibility of private sector support of specialized programming, and a determination of how the board will coordinate among the various agencies responsible for providing vocational and occupational education in Colorado. The plan shall be contained in a report to be submitted to the Colorado commission on higher education on or before January 15, 1987.

(6) The board shall enter into a cooperative arrangement with the division of fire prevention and control in the department of public safety to develop a system in which a qualified volunteer firefighter may receive a tuition voucher to attend courses at an institution in the state system of community and technical colleges in accordance with section 24-33.5-1216, C.R.S.



§ 23-60-305. Coordination of resources

The board shall coordinate all resources available for the promotion of job development, job training, and job retraining in the state, including, but not limited to, secondary, postsecondary, and out-of-school or on-site work programs, and shall make available this and any other information relating to occupational education.



§ 23-60-306. Colorado customized training program - creation - policy - functions of the state board for community colleges and occupational education - report

(1) This section shall be known and may be cited as the "Colorado Customized Training Act".

(2) (a) The general assembly hereby finds and declares:

(I) That it is the policy of this state to encourage quality economic development by providing incentives for the location of new industries or the expansion of existing firms, thereby improving employment opportunities for the citizens of this state; that skilled labor availability is a key element in new or expanding company plant location or expansion decisions; and that, during site selection negotiations, the ability to guarantee a trained local work force to match the new or expanding company's specific job skill needs is crucial to the improvement of the economic development capabilities of this state and for competition with other states offering similar programs; and

(II) That fast-track training, involving highly intensive, short-duration skill training for specific jobs, is necessary to provide the unemployed and underemployed with an economic development training program to allow them to compete for newly created jobs, and that job-specific, start-up training provides job-seekers with the skills necessary to increase their productivity, to increase their wages, and to reduce their need for public support.

(b) Therefore, it is hereby declared to be the policy of this state to promote the health, safety, opportunity for gainful employment, business opportunities, increased productivity, and general welfare of the inhabitants of this state by the creation of the Colorado customized training program.

(3) (a) There is hereby created the Colorado customized training program within the board. Except as otherwise provided in subsection (6) of this section, said program shall be operated as a joint effort with the department of local affairs and in cooperation with the department of labor and employment, the department of human services, and state and local education agencies.

(b) Training for new jobs may include any of the following or any combination thereof:

(I) Preemployment training of workers;

(II) Training of workers upon first being hired;

(III) Retraining of workers for new job openings when they have lost their previous jobs because of plant closings or have been displaced by technological changes.

(c) Training shall not be provided by the Colorado customized training program when a trained and experienced work force, seeking employment, already exists in the local labor market.

(d) Training shall be initiated by the Colorado customized training program only when the participating new or expanding company has identified specific job openings and has agreed to give any graduates of the Colorado customized training program hiring priority.

(e) The payment of all direct costs of the training programs specified in paragraph (b) of this subsection (3) shall be made from moneys available for the Colorado customized training program. Direct costs shall include:

(I) Instructor wages, travel, and per diem allowances;

(II) Lease of training equipment;

(III) Lease of training space;

(IV) Purchase of training supplies;

(V) Development of instructional materials; and

(VI) Administrative costs directly associated with each training session.

(f) Moneys of the Colorado customized training program shall not be used to pay wages or stipends to trainees during a training session.

(g) Any training session sponsored by the Colorado customized training program shall last no longer than the time required to provide local workers with specific job skills required by a participating firm.

(h) The board and the department of local affairs shall work with business and industry representatives to jointly develop specific training programs sponsored by the Colorado customized training program for the purposes specified in paragraph (b) of this subsection (3). Such training programs shall emphasize the training or retraining of workers for the benefit of small businesses.

(i) Training programs shall not be established if such training is available through Colorado's regular vocational or technical education system or the Colorado apprenticeship and training program.

(j) Existing vocational or technical education facilities and resources shall be used in the Colorado customized training program whenever such resources are available. The Colorado customized training program shall be coordinated through existing vocational or technical education institutions.

(k) Training programs shall be designed with the direct cooperation and approval of the participating company. The participating company may be requested to contribute technical expertise, machinery, training space, moneys, and other appropriate resources in order to improve program effectiveness.

(l) Moneys available for the Colorado customized training program shall be expended for the alleviation of unemployment, underemployment, economic distress, low productivity, or employment dislocation through the initiation of economic development and advanced technology training programs. At the discretion of the board, up to one hundred percent of all moneys available for the Colorado customized training program may be transferred to the Colorado existing industry training program created by section 23-60-307, for the purpose of providing funding to meet any existing demand for training and education programs within existing industries. The board shall consider the retention and expansion of existing business and industry as a high priority when making funding decisions.

(m) Notwithstanding section 24-1-136 (11)(a)(I), beginning January 1, 1985, and each January 1 thereafter, the state board for community colleges and occupational education shall report to the joint budget committee and the legislative audit committee on the cost-effectiveness of the Colorado customized training program in assisting economic development in Colorado.

(n) Moneys available for the Colorado customized training program may be used by the board to offset partially or fully the cost of nonresident tuition at state institutions of higher education for relocated employees of companies which currently participate in the Colorado customized training program and have located new facilities in Colorado or which have expanded their operations in Colorado and for the dependents of such relocated employees.

(n.5) Moneys may be available from the Colorado customized training program for use in training potential employees, establishing programs related to training, and helping companies to train employees.

(o) Recognizing that customized training is a matter of statewide concern, the commission shall establish policies pursuant to section 23-1-105 to allow for annual general funding recommendations for customized training programs which are not otherwise funded under this section.

(4) The state board for community colleges and occupational education is authorized to accept, receive, and expend grants, gifts, and moneys from any source for the purpose of implementing its duties and functions under this section.

(5) The provisions of article 8 of this title 23, concerning state assistance for career and technical education program support, shall not apply to the Colorado customized training program.

(6) On and after July 1, 2000, the Colorado office of economic development shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations previously vested in the department of local affairs under this section.



§ 23-60-307. Colorado existing industry training program - creation - policy - functions of the state board for community colleges and occupational education

(1) This section shall be known and may be cited as the "Colorado Existing Industry Training Act".

(2) (a) The general assembly hereby finds and declares:

(I) That it is the policy of this state to maintain our economic health and vitality by ensuring the availability of a skilled labor force by assisting existing Colorado companies, especially ones undergoing major technological change, to train and retrain their workers for specific jobs and thereby keep our industries profitable and competitive; and

(II) That job-specific, existing industry training is necessary to ensure job retention for workers currently employed and improve job opportunities for our citizens newly entering the job market by providing workers with enhanced skills necessary to increase their competency, to remain employed, and to prevent worker dislocation including the subsequent need for public support; and

(III) That technical assistance can be made available by our industries to our training institutions, since such institutions do not have the resources to constantly upgrade or buy new equipment and to maintain the sophisticated plant environments currently found in industry.

(b) Therefore, it is hereby declared to be the policy of this state to promote the health, safety, opportunity for gainful employment, business opportunities, increased productivity, and general welfare of the inhabitants of this state by the creation of the Colorado existing industry training program.

(3) (a) There is hereby created the Colorado existing industry training program within the state board for community colleges and occupational education. Said program shall be jointly administered by the state board of community colleges and occupational education and the Colorado office of economic development in cooperation with the department of labor and employment, governor's job training office, state and local education agencies and private industry councils (in the planning and review process), and approved joint apprenticeship programs.

(b) The program shall provide training or retraining workers for companies being affected by major technological change or for situations where training is deemed crucial for the company and for worker retention. The program shall give first priority to Colorado-based industries which are being affected by technological change, causing a decline in business which may result in dislocation of its work force by imminent layoffs which may impact the community where the company is located. No preference in selection shall be given based on the location of a business in the state. The determinations required by this paragraph (b) shall be made after considering the financial condition of applicant companies, on-site visits to applicant companies, and joint evaluations thereof by the state board for community colleges and occupational education and the Colorado office of economic development as joint operators of the program. Training or retraining under the program may include any of the following or any combination thereof:

(I) Training for permanent, nonretail sector jobs which have significant career opportunities and require substantive instruction;

(II) Upgrade training or retraining of workers in situations where training is required for continued employment and to minimize worker dislocation.

(c) A company must agree to act as sponsor in the development and implementation of the training program.

(d) Training shall be nonduplicative of existing course offerings provided by the community college or vocational-technical institution in the local area, whenever possible; except that the community college or vocational-technical institution shall contract with other approved training entities, public or private, or both, where said entities can provide the training at less cost.

(e) The payment of all direct costs of training programs specified in paragraph (b) of this subsection (3) shall be made from moneys available for the Colorado existing industry training program. Direct training costs shall include:

(I) Assessment and testing;

(II) Instructor wages, per diem, and travel;

(III) Curriculum development and training materials;

(IV) Lease of training equipment and training space.

(f) Moneys of the Colorado existing industry training program shall not be used to pay wages or stipends to trainees during a training session.

(g) Training assistance shall be encouraged for small and rural companies, although not limited to such companies.

(h) Forty percent of training costs must be financed by the sponsoring company in cash or in-kind expenditures. The company shall also be encouraged to participate with in-kind contributions of training space, training equipment, training supplies, and technical assistance.

(i) Training programs shall be designed with the direct participation of the sponsoring company.

(j) Any training session sponsored by the Colorado existing industry training program shall last no longer than the time required to provide workers with the job skills required by the sponsoring company.

(k) Moneys available for the Colorado existing industry training program shall be expended for the prevention of unemployment to minimize worker dislocation.

(l) and (m) Repealed.

(n) Moneys available for the Colorado existing industry training program may be used to fund mobile learning labs, which provide employers with a flexible delivery option for on-site training.

(4) There is hereby created in the state treasury the Colorado existing industry training cash fund that shall consist of all moneys credited thereto pursuant to this subsection (4) and as otherwise provided by law. The general assembly shall make annual appropriations for fiscal years commencing on or after July 1, 1990, from the Colorado existing industry training cash fund to the state board for community colleges and occupational education for allocation to the Colorado existing industry training program for the implementation of this section.

(5) The state board of community colleges and occupational education is authorized to accept, receive, and expend grants, gifts, and moneys from any source for the purpose of implementing its duties and functions under this section.

(6) The provisions of article 8 of this title 23, concerning state assistance for career and technical education program support, shall not apply to the Colorado existing industry training program.






Part 4 - Local Junior Colleges



Part 5 - Miscellaneous

§ 23-60-502. Applicability of article

Nothing in this article shall be construed to limit the duties, functions, or responsibilities of the department of human services.






Part 6 - Workplace Literacy Programs

§ 23-60-601. Certification of programs

(1) In the interest of promoting adult literacy, the state board for community colleges and occupational education, in consultation with the college advisory councils of the community and local district colleges, shall develop and employ a program of certification for workplace literacy programs.

(2) Certification shall identify those programs, completion of which shall be accepted as satisfaction of basic skill prerequisites and placement testing for occupational training in the state system of community and local district colleges. Exemption from placement testing shall be available to anyone satisfactorily completing a certified workplace literacy program within one year of enrollment in any local district or community college. For purposes of this section, the term "basic skill prerequisites" means instruction in basic literacy and math skills which are necessary for placement in certificate and degree course programs at state community or local district colleges.

(3) The board shall develop and establish criteria, procedures, and accountability standards for the certification of workplace literacy programs. Nothing in this section shall be construed to restrict the operation of any workplace literacy program which is not certified according to the terms of this section, but no community or local district college shall credit completion in the workplace of basic skill prerequisites which are not completed in a certified program.






Part 7 - Private Occupational School Division

§ 23-60-701. Legislative declaration

The general assembly hereby finds and declares that, pursuant to article 64 of this title 23, there is a demonstrated need for statewide administration of private occupational schools in order to provide standards for, foster improvements of, and protect the citizens of this state against fraudulent or substandard educational services in private occupational schools. Therefore, the general assembly has determined that the overall responsibility for such administration and for ensuring compliance with article 64 of this title 23 should be placed with a division that has only this responsibility. The statutes for the implementation of this division are located in article 64 of this title 23.






Part 8 - Area Technical Colleges

§ 23-60-802. Area technical colleges - credits - transfer

On or before September 1, 2004, the board shall adopt policies to ensure that, if a student completes a program of study at an area technical college and subsequently enrolls in an institution within the state system of community and technical colleges, or transfers from an area technical college to an institution within the state system of community and technical colleges, any postsecondary course credits earned by the student while enrolled in the area technical college will apply in full at another area technical college or to an appropriate program leading to a certificate or to an associate degree at a community or technical college. Postsecondary credits earned by a student at an area technical college may be transferred into an associate degree program at a community college or into a degree program at a four-year institution of higher education as provided in section 23-1-108 (7) and the state credit transfer policies established by the Colorado commission on higher education.






Part 9 - Accelerated Education and Skills Training

§ 23-60-901. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Accelerated certificates program" means the certificate programs that the board may design pursuant to section 23-60-902 to provide career and technical education certificates on an accelerated schedule for eligible adults who have an insufficient level of information or math literacy and are seeking to enter or re-enter the workforce or obtain better employment.

(2) "Board" means the state board for community colleges and occupational education created in section 23-60-104.

(3) "Commission" means the Colorado commission on higher education established in section 23-1-102.

(4) "Eligible adult" means an individual who is eligible to enroll in an adult education program because the individual is underemployed or unemployed.

(5) "Information or math literacy" means an individual's ability to use appropriate mathematical, literacy, or technical skills for career success.

(6) "Local district college" means a local district college operating pursuant to article 71 of this title.



§ 23-60-902. Accelerated education and skills training - certificates

(1) (a) The board may collaborate with the local district colleges, area technical colleges, the unit within the department of education that works with adult education, and local workforce development programs to design certificate programs through which an eligible adult who has an insufficient level of information or math literacy may obtain a career and technical education certificate on an accelerated schedule to assist him or her in entering or re-entering the workforce or in obtaining better employment. Each certificate program must consist of courses that integrate information and math literacy development programs with career and technical training. The time required to complete a certificate program must not exceed twelve months.

(b) The board shall work with the community colleges, local district colleges, and area technical colleges to design the career and technical training portion of each certificate program.

(c) The board is encouraged to collaborate with and may enter into memorandums of understanding with local district colleges, area technical colleges, the unit within the department of education that works with adult education, local workforce development programs, and other local adult education providers to ensure that the accelerated certificates program can be implemented locally.

(2) In implementing the accelerated certificates program, the board must ensure that, at a minimum, the program:

(a) Is available to eligible adults who are seeking to enter or re-enter the workforce or obtain better employment and who may benefit from information or math literacy development programs, as indicated by their scores on the basic skills assessments in English and mathematics adopted by the commission pursuant to section 23-1-113.3 or by a referral from a local adult education program or a local workforce development program;

(b) Includes only career and technical certificate programs that a student can complete within twelve months; and

(c) Requires that each course offered through the certificate programs integrates appropriate information or math literacy instruction and career and technical skills training and is jointly designed by mathematics, English, and career and technical education faculty.

(3) (a) A community college in the state system of community and technical colleges, a local district college, and an area technical college may choose to participate in the accelerated certificates program by offering one or more of the certificate programs created through the accelerated certificates program pursuant to subsection (1) of this section.

(b) An institution or program that participates in the accelerated certificates program shall, on or before July 1, 2014, and on or before July 1 each year thereafter in which the institution or program participates in the accelerated certificates program, submit to the department of higher education a report that includes the following information:

(I) The certificate programs that the institution or program offered;

(II) The number of students who enrolled in each certificate program;

(III) The number of students who successfully completed each certificate program; and

(IV) The percentage of students who obtained employment in the subject area in which they obtained a certificate or who enrolled for additional education in that subject area.






Part 10 - Manufacturing Career Pathway

§ 23-60-1001. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Manufacturing plays a vital role in Colorado's economy;

(b) The manufacturing sector in Colorado is diverse, with employers distributed across the state;

(c) Over five thousand nine hundred manufacturing firms employ more than one hundred twenty thousand employees and contribute over sixteen billion dollars annually to Colorado's economy; and

(d) Both durable and consumable goods are manufactured in Colorado, including products such as medical instruments, semiconductors and other information technology products, plastics, aviation equipment components, chemicals, and food products requiring specialized processes.

(2) The general assembly further finds that:

(a) The promise and challenge of sustaining growth in Colorado's manufacturing sector presents special difficulties due to the scope and diversity of the industry;

(b) Manufacturing sector employers have increased reliance on automated and computer-integrated control processes and "lean" manufacturing principles;

(c) Workers in this employment environment need foundational knowledge, specialized skills, portable production skills, as well as flexibility and adaptability in work habits;

(d) This has resulted in a shortfall in the quantity and quality of the pool of workers who can succeed in the manufacturing sector; and

(e) Because manufacturing in Colorado is a dynamic and evolving economic engine for the state, the challenges in preparing a pipeline of skilled employees to work in the manufacturing sector must be addressed, and current and future Colorado workers must be aware of the opportunities in the industry and the career pathway to achieve employment in the manufacturing sector.

(3) Therefore, the general assembly finds and declares that developing a manufacturing career pathway for Colorado citizens will:

(a) Increase the number of Colorado citizens accessing postsecondary education;

(b) Increase the number of Colorado citizens completing degrees and other credentials;

(c) Decrease the need for remediation at the postsecondary level;

(d) Increase entry into employment and increase wages over time; and

(e) Create better transitions in educational programs for students in the manufacturing career pathway from high school to college, from adult education to postsecondary credit, and from community colleges to four-year institutions of higher education or into employment.



§ 23-60-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Board" means the state board for community colleges and occupational education created in section 23-60-104.

(2) "Career pathway" means a series of connected education and training strategies and support services that enable individuals to secure industry-relevant skills and certification where applicable, and to obtain employment within an occupational area and to advance to higher levels of future education and employment.

(3) "Manufacturing sector" means establishments, including existing and emerging manufacturing sector partnerships, engaged in the mechanical, physical, or chemical transformation of materials, substances, or components into new products. "Manufacturing sector" includes the employees who plan, manage, and perform the processing of materials into intermediate or final products and related professionals and technical support activities, including production planning and control, maintenance, and manufacturing process engineering.

(4) "Manufacturing sector partnership" means a collaboration of business and industry, in partnership with public workforce development, economic development, and education partners, to ensure that workers are prepared to meet the growing demands of the manufacturing industry sector within a geographic area.

(5) "Stackable certificates" means a sequence of credentials, each of which is recognized by employers and provides a gateway to employment and matriculation into a technical degree or advanced study in a field.



§ 23-60-1003. Manufacturing career pathway - design

(1) No later than the 2014-15 academic year, the board, after consulting with local district colleges and area technical colleges, in collaboration with the department of labor and employment, the department of higher education, the department of education, and the state work force development council, created in section 24-46.3-101, C.R.S., shall design a career pathway for students within the manufacturing sector. The manufacturing career pathway shall connect school districts, local district colleges, area technical colleges, community colleges, and four-year institutions of higher education with adult education programs, local workforce development programs, and regional manufacturing sector partnerships, and will allow a student to earn income while progressing along the career pathway.

(2) The manufacturing career pathway must include industry-validated stackable certifications and multiple entry and exit points that allow students of all ages to seek additional opportunities in the manufacturing sector. The manufacturing career pathway designed by the board must include, but need not be limited to, the following components:

(a) Alignment with the skills and requirements that state and local manufacturing sector employers, through manufacturing sector partnerships, determine are necessary for career progression in high-demand occupations within the manufacturing sector;

(b) A full range of middle school, secondary, adult education, and postsecondary education options, with a nonduplicative, clearly articulated course progression from one level of instruction to the next, with opportunities to earn postsecondary credits, maximize credit for prior learning, and secure industry-validated credentials;

(c) Technical skill assessments at multiple points in the manufacturing career pathway that lead to industry certifications or other value in employment, including advanced placement into a higher level of training;

(d) Academic and career counseling resources, best practices in wrap-around support services, particularly at transition points along the manufacturing career pathway, and support and development of individual career and academic plans; and

(e) Curriculum and instructional strategies that are appropriate for adult students and that embed learning and skill building in a work-related context.



§ 23-60-1004. Online information - manufacturing career pathway

(1) After the design of the manufacturing career pathway is completed pursuant to section 23-60-1003, the department of higher education, in collaboration with the department of labor and employment, shall post information concerning the career pathway on the state-provided, free online resource commonly referred to as "CollegeInColorado.org". The following information must be included:

(a) Manufacturing sector career awareness;

(b) Salary and wage information for manufacturing sector careers;

(c) The manufacturing sector employment forecast;

(d) Information on programs within the manufacturing career pathway, services provided, and financial aid opportunities for students; and

(e) Online student support services.









Article 61 - Community College of Denver



Article 61.5 - Area Vocational Districts

Part 1 - Organization

§ 23-61.5-101. Formation - petition of electors

(1) Any area or part of an area of the state which is designated by the state board for community colleges and occupational education as an area to be served by an area technical college and which also contains a local college district which is designated as an area technical college pursuant to article 60 of this title may be formed as an area vocational district as provided in this part 1.

(2) An area vocational district may be formed upon the petition of five hundred eligible electors as defined in section 23-61.5-104. If the petition is for the formation of an area vocational district consisting of an area within a single county, it shall be filed with the county clerk and recorder of the county, and, if the petition is for the formation of an area vocational district situated in two or more counties, a copy of the petition shall be filed with the county clerk and recorder of each county in which a part of the district is located. The petition shall also set forth the rate of the levy which will be imposed to meet expenses during the fiscal year which immediately follows the year in which the election is held.



§ 23-61.5-102. Election to organize

Upon receipt of the petition provided in section 23-61.5-101, the county clerk and recorder shall give notice to the eligible electors of the respective school districts located in the area of the proposed area vocational district that at the next regular biennial school election, or at a special election which may be called for the purpose, the question of organizing an area vocational district will be submitted to them.



§ 23-61.5-104. Eligible electors - conduct of election

(1) An eligible elector is an elector who has complied with the registration provisions of article 2 of title 1, C.R.S., and who resides within the jurisdiction of the area vocational district. At the time and place of the election, the electors shall proceed to vote by ballot on the question of whether or not the proposed district shall be organized. The ballot shall also contain the rate of the levy to be imposed to meet expenses during the fiscal year which immediately follows the year in which the election is held. Those in favor of the organization shall vote for the organization and those opposed shall vote against the organization.

(2) All elections authorized under this article shall be conducted pursuant to the provisions of articles 1 to 13 of title 1, C.R.S. The county clerk and recorder in each county in which a part of the district is located shall be the designated election official for an organizational election. Thereafter the designated election official shall be the secretary of the board unless otherwise provided by the board.



§ 23-61.5-106. Record of votes

(1) If more than a majority of the votes cast on the question of organizing an area vocational district are in favor of the organization, the district shall be formed in accordance with the provisions of this part 1.

(2) (Deleted by amendment, L. 92, p. 846, § 46, effective January 1, 1993.)

(3) The provisions of this section shall not be construed to prevent the filing of a subsequent petition for the formation of a similar area vocational district.



§ 23-61.5-107. Board of control - members and terms - meetings - officers

(1) Each area vocational district established pursuant to this part 1 shall have a board of control, referred to in this article as the "board". The board shall consist of the members of the board of control of the local college district contained in the area vocational district and one member from each of the school districts contained in the area vocational district, who shall be appointed by the school district's board of directors for a term of three years.

(2) The board shall meet and select from among its members a president, a secretary, and a treasurer. The board shall prescribe by resolution the duties of said officers. In addition to other powers provided by resolution, the president shall preside over meetings of the board and shall vote as a member of the board.

(3) The regular meetings of the board shall be held as the board shall decide; except that there shall be no less than four regular meetings each year. Additional or special meetings may be held upon call of the president or a majority of the board. The secretary of the board shall notify the members of all meetings. All special and regular meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this subsection (3) governing the location of meetings may be waived only if the following criteria are met:

(a) The proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board; and

(b) A resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this subsection (3) and further stating the date, time, and place of such meeting.



§ 23-61.5-108. District - body corporate

Each regularly organized area vocational district which may be formed as provided in this part 1 is declared to be a body corporate, by the name and style of "............. Area Vocational District", and in that name may hold property and be a party to suits and contracts, the same as municipal corporations in this state.



§ 23-61.5-109. Powers of board

(1) In addition to any other powers granted by law to the board, such board shall have the following powers:

(a) To have and use a corporate seal;

(b) To sue and be sued in its own name;

(c) To incur debts, liabilities, and obligations;

(d) To employ agents and employees;

(e) To cooperate and contract with the state or federal government or any agencies or instrumentalities thereof and to apply for and receive grants or financial assistance from any of such entities;

(f) To act as and on behalf of the state of Colorado pursuant to a statutory authorization;

(g) To acquire, hold, lease, sell, or otherwise dispose of any real or personal property, commodity, or service;

(h) To adopt, by resolution, regulations necessary for the accomplishment or performance of the powers granted by law;

(i) To exercise any other powers which are essential to carrying out the provisions of this article;

(j) To do or perform any acts authorized by this section by means of an agent or by contract with any person, firm, or corporation;

(k) To provide for the necessary expenses of the board in the exercise of its powers and the performance of its duties and reimburse a board member for necessary expenses incurred by him in the performance of his official duties, whether within or without the territorial limits of the district.



§ 23-61.5-110. Property tax - vocational services

Each area vocational district, acting through its board, has the power to impose an ad valorem property tax against property in the district to raise revenue for the purpose of meeting the cost of the postsecondary vocational services provided within the district by the area technical college which serves and is contained in the district, including but not limited to the cost of capital construction.



§ 23-61.5-111. Area vocational districts subject to local government revenue-raising limitation

For the purposes of part 3 of article 1 of title 29, C.R.S., a board shall not be deemed to be a school board.



§ 23-61.5-112. Additions to district - procedure

(1) If any part of the area designated by the state board for community colleges and occupational education as an area to be served by an area technical college desires to be annexed to an existing area vocational district, it may do so by the following procedure:

(a) By obtaining approval of the existing area vocational district. The approval is given only upon a majority vote of the eligible electors of the existing area vocational district as expressed by a majority polled at the time of the regular biennial school election held in the area vocational district. The election must be called only upon the affirmative vote of the board.

(b) By obtaining approval of the eligible electors residing in the part of the designated area desiring to be annexed voting on the question of annexation at a regular biennial school election. The election must be called only upon the filing of a petition for inclusion with the county clerk and recorder of the county in which the part is located or with the county clerk and recorder of each county in which a part is located if the part is located in more than one county. The petition must be signed by ten percent of the eligible electors who reside in the part. The provisions of sections 23-61.5-104 and 23-61.5-106 apply to the election. If more than a majority of all votes cast at the election are in favor of the inclusion, the part is included in the area vocational district.



§ 23-61.5-113. Dissolution of district

Any area vocational district may be dissolved in the following manner: A plan for the dissolution of the area vocational district may be submitted to the eligible electors of the area vocational district at a special election held for that purpose. The plan shall provide for the payment of all district debts and liabilities and the distribution of all district assets. If the eligible electors authorize the dissolution by a vote of the majority of electors voting at the special election, the board shall proceed to carry out the plan so authorized and, upon accomplishment thereof, shall file its certificate of that fact with the county clerk and recorder of the county wherein the district is situate. Thereupon, the district shall be considered dissolved. If any property or funds remain in the hands of the board, credit after the dissolution of the property or funds shall be distributed as provided in the plan of dissolution for the distribution of the assets of the area vocational district.






Part 2 - Levy and Collection of Taxes

§ 23-61.5-201. Procedure

(1) Except as provided in subsection (2) of this section, the board shall determine in each year the amount of money necessary to be raised by taxation and shall fix a rate of levy which, when levied upon every dollar of valuation for assessment of taxable property within the district, will raise the amount required by the district annually to supply funds to defray its expenses, including but not limited to the cost of postsecondary vocational services provided by the area technical college and capital construction.

(2) The first rate of levy to be imposed shall be the mill levy which was contained in the petition for organization and which was voted upon in the election for organization. Thereafter, the rate of levy shall be determined as provided for in subsection (1) of this section.

(3) In accordance with the schedule prescribed by section 39-5-128, C.R.S., the board shall certify to the board of county commissioners of each county within the district, or having a portion of its territory within the district, the rate so fixed in order that, at the time and in the manner required by law for the levying of taxes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property within the district.



§ 23-61.5-202. County officers to levy and collect - lien

It is the duty of the body having authority to levy taxes within each county to levy the taxes provided by section 23-61.5-201. It is the duty of all officials charged with the duty of collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected and when collected to pay the same to the district. The payment of such collections shall be made monthly to the treasurer of the district. All taxes levied under this part 2, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same shall constitute, until paid, a perpetual lien on and against the property taxed, and such lien shall be on a parity with the tax lien of other general taxes.



§ 23-61.5-203. Sale for delinquencies

If the taxes levied are not paid, delinquent real property shall be sold at the regular tax sale for the payment of said taxes, interest, and penalties in the manner provided by the statutes of this state for selling real property for the nonpayment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the county, and the county shall account to the district in the same manner as provided by law for accounting for school, town, and city taxes. Delinquent personal property shall be distrained and sold as provided by law.









Article 62 - Pikes Peak Community College



Article 63 - Community College of Aurora



Article 64 - Private Occupational Schools

§ 23-64-101. Short title

The short title of this article 64 is the "Private Occupational Education Act of 1981".



§ 23-64-102. Legislative declaration

(1) It is the purpose of this article 64 to provide standards for and to foster and improve private occupational schools and their educational services and to protect the citizens of this state against fraudulent or substandard private occupational schools by:

(a) Prohibiting the use of false or misleading literature, advertising, or representations by private occupational schools or their agents;

(b) Establishing accountability for private occupational schools and their agents through the setting of standards relative to the quality of educational services, fiscal responsibility, and ethical business practices;

(c) Providing for the preservation of essential records;

(d) Providing certain rights and remedies to the private occupational school division, the private occupational school board created in section 23-64-107, and the consuming public necessary to effectuate the purposes of this article 64;

(e) Providing for the authorization of appropriate educational credentials by approved schools, including, but not limited to, certificates, diplomas, and associate degrees; and

(f) Providing train-out for students of private occupational schools ceasing operation.

(2) To these ends, this article 64 shall be liberally construed.



§ 23-64-103. Definitions

As used in this article 64, unless the context otherwise requires:

(1) "Administrative law judge" means a person, appointed by the authority from a list provided by the attorney general, who shall conduct hearings on any matter that is within the jurisdiction of the division and that is referred to the administrative law judge by the division.

(2) "Agent" means any person owning any interest in, employed by, or representing for remuneration or other consideration a private occupational school located within or without this state who enrolls or who, in places other than the principal school premises, offers or attempts to secure the enrollment of any person within this state for education in a school.

(3) "Agent's permit" means a nontransferable written authorization issued to an agent pursuant to the provisions of this article 64 by the division upon approval by the executive director.

(4) "Associate degree" means a degree offered by a school on the successful completion of the degree requirements as established by the division.

(5) "Board" means the private occupational school board created in section 23-64-107.

(6) "Ceasing operation" means the voluntary discontinuation of operation by a private occupational school or the discontinuation of operation by a private occupational school due to the denial, expiration, revocation, or suspension of the school's certificate of approval by the division.

(7) "Certificate" means an award for the successful completion of a specific course or program objective.

(8) "Certificate of approval" means a written authorization issued by the division, upon approval by the executive director, to the principal owners of a school in the name of the school, pursuant to the provisions of this article 64, to operate a school in this state.

(9) "Diploma" means an award for the successful completion of an approved prescribed program of study in a particular field of endeavor.

(10) "Director" means the director of the private occupational school division created pursuant to section 23-64-105.

(11) "Division" means the private occupational school division created pursuant to section 23-64-105.

(12) "Educational credentials" means certificates, diplomas, associate degrees, transcripts, reports, numbers, or words that signify or are generally taken to signify enrollment, attendance, progress, or satisfactory completion of the requirements for education at a school.

(13) "Educational services" or "education" includes, but is not limited to, any class, course, or program of training, instruction, or study that is designed or is purported to meet all or part of the requirements for employment in an agricultural, trade, industrial, technical, business, office, sales, service, or health occupation and constitutes occupational education.

(14) "Entity" includes, but is not limited to, any person, society, association, partnership, corporation, or trust.

(15) "Executive director" means the executive director of the department of higher education appointed pursuant to section 23-1-110 (2).

(16) "New school" means a private occupational school that does not hold an existing certificate of approval as of June 30, 1981, or a school holding an existing certificate of approval as of June 30, 1981, that subsequently expires pursuant to the provisions of section 23-64-114 (4) or is revoked or denied pursuant to the provisions of this article 64.

(17) "Occupational education" means any education designed to facilitate the vocational, technical, or occupational development of individual persons, including, but not limited to, vocational or technical training or retraining that is given in schools or classes, including field or laboratory work incident thereto, that is conducted as a part of a program designed to fit individuals for gainful employment as semiskilled or skilled workers or technicians in recognized occupations requiring less than a four-year baccalaureate degree. The term also includes instruction related to the occupation for which the person is being trained or that is necessary for him or her to benefit from the training.

(18) "Offer" or "offering" includes, in addition to its usual meaning, advertising, publicizing, soliciting, or encouraging any person in any manner to perform the act described.

(19) "Operate" or "operating", when used with respect to a school, means to establish, keep, or maintain any facility or location in this state where, from, or through which educational services are offered or educational credentials are offered or granted.

(20) "Private occupational school" or "school" means any entity or institution for profit or not for profit located within or without this state that offers educational credentials or educational services that constitute occupational education in this state and that is not specifically exempt from the provisions of this article 64.

(21) "Train-out" means the opportunity for a student of a private occupational school ceasing operation to meet the student's educational objectives through training provided by another approved private occupational school, a community college, an area technical college, or any other training arrangement acceptable to the division.



§ 23-64-104. Exemptions

(1) The following educational institutions and educational services are exempt from the provisions of this article 64:

(a) A public school or public educational institution funded wholly or in part by a local school district or school districts or by direct appropriation from the state to a school, public educational institution, or board;

(b) A nonprofit school owned, controlled, operated, and maintained by a bona fide parochial or denominational institution exempt from general property taxation under the laws of this state;

(c) A school offering education solely avocational, supplementary, or ancillary in nature;

(d) A college or university that:

(I) Confers four-year baccalaureate or higher degrees; and

(II) Offers programs or courses in this state, the majority of which are not occupational in nature, as defined by the division, or are at the graduate level;

(e) A private school providing a basic academic education comparable to that provided in public elementary and secondary schools of this state;

(f) A school offering only educational services for which no money or other consideration is paid;

(g) A school offering only educational services to an employer for the training of its employees;

(h) Education offered by a bona fide trade, business, professional, or fraternal organization that primarily benefits the organization's membership or mission;

(i) Educational services offered by an employer for the training of its own employees;

(j) Apprenticeship training registered pursuant to state or federal law;

(k) Educational services offered by an approved school that:

(I) Do not require the payment of money or other consideration;

(II) Are avocational, supplementary, or ancillary in nature; or

(III) Are offered only to an employer for the training and preparation of his or her employees;

(l) Nurse aide training programs approved pursuant to section 12-38.1-108 (1);

(m) Flight schools that are approved and regulated by the federal aviation administration;

(n) A private educational institution that is accredited by an agency recognized by the United States department of education, that confers post-graduate degrees, and that offers programs or courses that are not defined as occupational education pursuant to section 23-64-103 (17);

(o) A continuing professional education program that meets the requirements for maintaining or renewing a professional license issued by a Colorado state professional licensing entity so long as the continuing professional education program or the organization that provides the program is approved by the Colorado state professional licensing entity either before or after a licensee attends the program. To qualify for the exemption created in this subsection (1)(o), a continuing professional education program must be consistent with the purposes or requirements of the organization that provides the program.

(p) Yoga teacher training courses, programs, and schools.



§ 23-64-105. Private occupational school division - creation

There is hereby created the private occupational school division in the department of higher education and the office of director of the division. The division and the director shall exercise their powers and perform their duties and functions specified in this article 64 under the department of higher education and the executive director thereof as if the same were transferred to the department by a type 2 transfer as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24. The director shall be appointed by the executive director. The director, with the approval of the executive director, shall employ such professional and clerical personnel as deemed necessary to carry out the duties and functions of the division. The director and professional personnel are declared to hold educational offices and to be exempt from the state personnel system.



§ 23-64-106. Powers and duties of division

(1) The division shall have, in addition to the powers and duties now vested therein by law, the following powers and duties:

(a) To publish a list of schools and maintain a list of agents authorized to operate in this state under the provisions of this article 64;

(b) To receive or cause to be maintained as a permanent file, in conformity with section 23-64-125, copies of educational, financial, and other records;

(c) To negotiate and enter into interstate reciprocity agreements with similar agencies in other states whenever, in the judgment of the division and the board, such agreements are or will be helpful in effectuating the purposes of this article 64; except that nothing contained in any such reciprocity agreement shall be construed as limiting the division's powers, duties, and responsibilities with respect to investigating or acting upon any application for a certificate of approval for a private occupational school or an application for issuance of or renewal of any agent's permit or with respect to the enforcement of any provision of this article 64 or any of the rules promulgated under this article 64.



§ 23-64-107. Private occupational school board - established - membership

(1) Effective June 30, 1998, the private occupational school policy advisory committee is abolished, and the terms of members of the advisory committee serving as such immediately prior to June 30, 1998, are terminated.

(2) Effective July 1, 1998, there is established, in the private occupational school division, the private occupational school board that shall advise the director on the administration of this article 64 and shall have the powers and duties specified in section 23-64-108. The board shall exercise its powers and perform its duties and functions specified in this article 64 as if the same were transferred to the department of higher education by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24.

(3) The board shall consist of seven members appointed by the governor, with the consent of the senate, as follows:

(a) Three members shall be owners or operators of private occupational schools that receive Title IV funds;

(b) Four members shall be representatives of the general public, at least one of whom is employed by a lending institution located in Colorado and is familiar with federal loans and funds authorized in Title IV of the federal "Higher Education Act of 1965", as amended, and at least two of whom are owners or operators of businesses within Colorado that employ students who are enrolled in schools that are subject to administration by the division.

(4) No appointed member shall be an employee of any local district college, community or technical college, school district, or public agency that receives vocational funds allocated by any state agency.

(5) (a) The board members shall serve four-year terms; except that, of the members first appointed to the board, three members to be selected by the governor shall serve two-year terms. A member shall not serve more than two consecutive four-year terms.

(b) Notwithstanding the provisions of subsection (5)(a) of this section, of the three members appointed to replace persons whose terms expire on June 30, 2012, one member selected by the governor shall serve a two-year term, one member selected by the governor shall serve a three-year term, and one member selected by the governor shall serve a four-year term. Subsequent appointments to the positions identified in this subsection (5)(b) shall serve four-year terms.

(c) Notwithstanding the provisions of subsection (5)(a) of this section, of the four members appointed to replace persons whose terms expire on June 30, 2014, one member selected by the governor shall serve a one-year term, one member selected by the governor shall serve a two-year term, one member selected by the governor shall serve a three-year term, and one member selected by the governor shall serve a four-year term. Subsequent appointments to the positions identified in this subsection (5)(c) shall serve four-year terms.

(6) The board shall hold regular meetings at such times as it may deem appropriate, but it shall not meet less than four times per year.

(7) Board members shall be paid a per diem of thirty-five dollars for each day on which the board meets and their actual and necessary expenses incurred in the conduct of official business.

(8) The division shall provide any necessary staff assistance for the board.



§ 23-64-108. Powers and duties of board - rules

(1) The board shall have the following powers and duties:

(a) To establish minimum criteria in conformity with section 23-64-112, including quality of education, ethical business practices, and fiscal responsibility, that an applicant for a certificate of approval shall meet before the certificate of approval may be issued and continued in effect. The criteria to be developed under this section shall be such as will effectuate the purposes of this article 64.

(b) To establish minimum criteria in conformity with section 23-64-112 that an applicant for an agent's permit shall meet before the agent's permit may be issued and continued in effect. The criteria to be developed under this section shall be such as will effectuate the purposes of this article 64.

(c) To consult with the division regarding interstate reciprocity agreements;

(d) To receive, investigate, and evaluate, as it deems necessary, and act upon applications for certificates of approval, agents' permits, and changes of ownership;

(e) To require the posting of appropriate notices on the school premises notifying students of any school closure by operation of law or otherwise;

(f) To investigate, as it deems necessary, any entity subject to, or reasonably believed by the board to be subject to, the jurisdiction of this article 64 and, in connection therewith, to subpoena any persons, books, records, or documents pertaining to the investigation; to require answers in writing, under oath, to questions propounded by the board; and to administer an oath or affirmation to any person in connection with any such investigation. The investigation may include the physical inspection of school facilities and records. The subpoena shall be enforceable by any court of record of this state.

(g) To deny or revoke the agent's permit of an agent of an out-of-state school determined not to be in compliance with this article 64;

(h) To appoint administrative law judges to conduct hearings on any matter within the jurisdiction of the board, which shall include the conduct of hearings in aid of any investigation or inquiry pursuant to subsection (1)(f) of this section;

(i) To promulgate rules and to adopt procedures necessary or appropriate for the conduct of its work and the implementation of this article 64;

(j) To establish educational standards and requirements for the awarding of appropriate educational credentials by private occupational schools;

(k) To exercise other powers and duties implied, but not enumerated, in this section that, in the judgment of the board, are necessary in order to carry out the provisions of this article 64;

(l) To designate, by category of instruction, those schools that teach students under sixteen years of age for which instructional staff and prospective instructional staff, as defined by board rule, shall be required to submit a complete set of fingerprints pursuant to section 23-64-110;

(m) To prescribe uniform academic reporting policies and procedures to which a private occupational school shall adhere.



§ 23-64-109. Duties of private occupational schools

A private occupational school shall provide the division with such data as the board deems necessary upon written request of the board. Data pertaining to individual students or personnel shall not be divulged or made known in any way by a member of the board, by the director, or by any division or school employee, except in accordance with judicial order or as otherwise provided by law. A person who violates this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501. In addition, the person shall be subject to removal or dismissal from public service on grounds of malfeasance in office.



§ 23-64-110. Submittal of fingerprints for persons teaching at designated schools - fingerprint-based criminal history record checks - prerequisite for commencing or continuing employment

(1) (a) Instructional staff or prospective instructional staff who may be teaching students in a school designated by the board pursuant to section 23-64-108 (1)(l) shall, beginning July 1, 2006, in order to commence or continue employment at a designated school, submit a set of his or her fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. Nothing in this section shall preclude the board from making further inquiries into the background of instructional staff or prospective instructional staff. Instructional staff or prospective instructional staff shall pay the fee established by the Colorado bureau of investigation for conducting the fingerprint-based criminal history record check. Upon completion of the criminal history record check, the bureau shall forward the results to the board. The board shall conduct a review of the results of the criminal history record check forwarded by the bureau and consider the results in assessing whether instructional staff or prospective instructional staff meet minimum standards of qualification, as established by the board pursuant to section 23-64-112, necessary to commence or continue employment at the designated school.

(b) Instructional staff or prospective instructional staff shall be required to resubmit a set of his or her fingerprints pursuant to subsection (1)(a) of this section even if he or she previously submitted his or her fingerprints pursuant to subsection (1)(a) of this section.

(2) In addition to any other requirements established by the board for the necessary qualifications of instructional staff or prospective instructional staff, the submittal of fingerprints pursuant to subsection (1) of this section and results consistent with the minimum standards of qualification established by the board pursuant to section 23-64-112 shall be a prerequisite to commencing or continuing employment as instructional staff who may be teaching students in a school designated by the board pursuant to section 23-64-108 (1)(l).



§ 23-64-111. Duties and powers of the division subject to approval of the executive director

The division shall exercise all of the powers and duties set forth in section 23-64-106. The executive director shall review and approve, consistent with the institutional role and statewide needs, any action taken by the division pursuant to the powers and duties set forth in section 23-64-106; except that the participation of the executive director shall not be required in any action taken by the board.



§ 23-64-112. Minimum standards

(1) In establishing the criteria required by section 23-64-108 (1)(a), (1)(b), and (1)(j), the board shall observe and require compliance with at least the following minimum standards for all schools:

(a) That the school can demonstrate that it has sufficient financial resources to:

(I) Fulfill its commitments to students;

(II) Make refunds of tuition and fees to the extent and in the manner set forth in this article 64; and

(III) Meet the school's financial obligations;

(b) That the school shall furnish and maintain surety bonds as required by this article 64;

(c) That the educational services are such as will adequately achieve the stated objectives for which the educational services are offered;

(d) That the school has adequate facilities, equipment, instructional materials, instructional staff, and other personnel to provide educational services necessary to meet the stated objectives for which the educational services are offered;

(e) That the education and experience qualifications of administrators, instructional staff, and other personnel are such as will adequately ensure that the students will receive educational services consistent with the stated objectives for which the educational services are offered;

(f) That the school provides each prospective student with a school catalog and other printed information describing the educational services offered and describing entrance requirements, program objectives, length of programs, schedule of tuitions, fees, all other charges and expenses necessary for the completion of the program of study, cancellation and refund policies, and such other material facts concerning the school and the program of instruction that are likely to affect the decision of a student to enroll therein as required by the board and that the information is provided to a prospective student prior to the commencement of classes and the execution of any enrollment agreement or contract;

(g) That, upon satisfactory completion of training, the student is given appropriate educational credentials by the school; except that the school may require the payment of all tuition and fees due at the time of completion;

(h) That adequate educational, financial, and other records are maintained by the school;

(i) That the school adheres to procedures, standards, and policies set forth in the school catalog and other printed materials;

(j) That the school is maintained and operated in compliance with all pertinent ordinances and laws, including rules adopted pursuant thereto, relative to the health and safety of all persons upon the premises;

(k) That neither the school nor its agents have violated the prohibitions as set forth in section 23-64-113 or have engaged in deceptive trade or sales practices as set forth in section 23-64-123;

(l) That the principal owners, officers, agents, administrators, and instructors are of good reputation and free from moral turpitude;

(m) That the school provides the student with a copy of the executed enrollment agreement or contract, at the time of enrollment, that complies with this article 64;

(n) That the school adheres to a policy for the cancellation, settlement, and refund of tuition and fees that complies with this article 64;

(o) That an out-of-state school shall maintain records that include, but are not limited to, a list of the name and address of each student enrolled from within this state and that the records shall be made available to the board upon request;

(p) That the school shall submit to the board the name and Colorado address of a designated agent upon whom any process, notice, or demand may be served and that the agent shall be maintained continuously. Nothing contained in this section shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a foreign corporation in any other manner now or hereafter permitted by law.

(q) That the school or agent shall have paid any restitution required by section 23-64-124 and any civil penalties assessed pursuant to section 23-64-127;

(r) That an agent shall represent only a school that meets the minimum standards set forth in this section and the criteria established pursuant to section 23-64-108;

(s) That the school shall not deny enrollment of a student or make any distinction or classification of students on account of race, color, creed, religion, national origin, ancestry, sex, sexual orientation, or marital status.



§ 23-64-113. Prohibitions

(1) No entity of whatever kind, alone or in concert with others, shall:

(a) Operate in this state a school not exempt from the provisions of this article 64 unless the school holds a valid certificate of approval issued pursuant to the provisions of this article 64;

(b) Offer educational services in or grant educational credentials from a school located within or without this state unless the agent holds a valid agent's permit issued pursuant to the provisions of this article 64; except that the board may promulgate rules to permit the rendering of legitimate public information services without such permit;

(c) Accept contracts or enrollment agreements from an agent who does not hold a valid agent's permit issued pursuant to the provisions of this article 64;

(d) Award educational credentials without requiring the completion of any education.



§ 23-64-114. Application for certificate of approval

(1) Any entity desiring to operate a private occupational school in this state shall make application for a certificate of approval to the board upon forms to be provided by the board. The application shall include at least the following:

(a) A catalog published or proposed to be published by the school containing the information specified in the criteria promulgated by the board;

(b) A description of the school's placement assistance, if any;

(c) Documentation necessary to establish the applicant's financial stability as required by the minimum standards and bond provisions specified in this article 64;

(d) Copies of media advertising and promotional literature;

(e) Copies of all student enrollment agreement or contract forms and instruments evidencing indebtedness;

(f) A surety bond as required by this article 64;

(g) A fee as required by this article 64;

(h) The name and Colorado address of a designated agent upon whom any process, notice, or demand may be served.

(2) Each application shall be signed and certified to under oath by the owner or his or her authorized designee.

(3) The board shall not be required to act upon an application until such time as an application is submitted as set forth in this section.

(4) An application submitted by a school that holds a valid certificate of approval shall be submitted on or before February 15 immediately prior to the expiration of the certificate of approval. If the application as set forth in subsection (1) of this section is not submitted as set forth in this section, the school's existing certificate of approval shall expire on June 30 by operation of law, and any such application submitted after February 15 shall be treated as an application submitted by a new school.

(5) The board shall not be required to act upon an application submitted by a school whose certificate of approval has been revoked or denied by a final nonappealable order of the board for a period of twelve months subsequent to the revocation or denial. Notwithstanding that an order of revocation or denial may be subject to judicial review, the school shall otherwise comply with and be subject to the provisions of this article 64; except that the school shall not be required to submit an application as required by this section.



§ 23-64-115. Issuance of certificate of approval

(1) Following the review and evaluation of an application for a certificate of approval and any further information required by the board to be submitted by the applicant and an investigation and appraisal of the applicant as the board deems necessary or appropriate, the board shall either grant or deny a certificate of approval to the applicant. A certificate of approval shall be issued to the applicant in the name of the school and shall state in clear and conspicuous language the name and address of the school, the date of issuance, and the term of approval.

(2) The term for which a certificate of approval is issued shall be for three years commencing on July 1 and expiring on June 30 of the third year thereafter or upon the cessation of operation of the school. New schools shall be issued a provisional certificate of approval which shall expire on June 30 of the second year following the date of issuance or upon the cessation of operation of the school.

(3) At any time within the period of a certificate of approval, the board may require the school to submit supplementary documentation or information deemed necessary to enable the board to determine whether the school is continuing to be operated in compliance with the provisions of this article 64.



§ 23-64-116. Application for change of ownership - definition

(1) In the event of a change of ownership of a school, the seller, prior to the effective date of the change of ownership, shall notify the board in writing, and the buyer, prior to or within thirty days after the change of ownership, shall make application for approval of the change of ownership upon forms to be provided and in a manner prescribed by the board. In the event of a failure to do so, the school's certificate of approval shall be suspended by operation of law until the application has been received and approved by the board as provided in this section.

(2) Following the review and evaluation of an application and any further information required by the board to be submitted by the applicant and an investigation and appraisal of an applicant as the board deems necessary or appropriate, the board shall either grant or deny the application. Denial of an application shall be in the same manner as set forth in section 23-64-118 for a denial of an application for a certificate of approval; except that the board shall not be required to submit a notice of noncompliance.

(3) "Ownership", for the purpose of this section, means ownership of a controlling interest in the school or, in the event the school is owned or controlled by a corporation or other legal entity other than a natural person, ownership of a controlling interest in the legal entity owning or controlling the school.



§ 23-64-117. Agent's permits

(1) In-state schools. (a) Any person desiring to engage in the performance of the duties of an agent for a school located within this state shall be registered by the school upon forms to be provided by the division. The registration shall include the following:

(I) A statement signed by the applicant that he or she has read the provisions of the "Private Occupational Education Act of 1981" and the rules promulgated pursuant thereto;

(II) A fee as required by this article 64.

(b) An agent representing more than one school must obtain a separate agent's permit for each school represented; except that an agent holding a valid agent's permit to represent a school shall not be required to obtain a separate permit to represent another school owned by the same entity to the same extent and having the same name as the first school.

(c) An agent's permit shall be issued to the agent and shall state in a clear and conspicuous manner the name of the agent, the name and location of the school he or she represents, and the date of issuance and term of the permit.

(d) An agent's permit shall expire on the same date as the certificate of approval for the school that the agent represents expires.

(2) Out-of-state schools. (a) Any person desiring to engage in the performance of the duties as an agent within this state, for a school located outside this state, shall make application through the school to the board upon forms to be provided by the division. The application shall include the following:

(I) A statement signed by the applicant that he or she has read the provisions of the "Private Occupational Education Act of 1981" and the rules promulgated pursuant thereto;

(II) A surety bond as required in this article 64;

(III) A fee as required by this article 64.

(b) An application submitted by an applicant who intends to represent a school located outside this state shall not be acted upon until any information regarding the school that is required to be submitted by the board, including the name and Colorado address of a designated agent upon whom any process, notice, or demand may be served, has been received.

(c) An agent representing more than one school must obtain a separate agent's permit for each school represented; except that an agent holding a valid agent's permit to represent a school shall not be required to obtain a separate permit to represent another school owned by the same entity to the same extent and having the same name as the first school.

(d) Following the review and evaluation of an application and any further information required by the board to be submitted by the applicant and an investigation and appraisal of an applicant as the board deems necessary or appropriate, the board shall recommend to the executive director either a grant or denial of an agent's permit to the applicant.

(e) An agent's permit shall be issued to the agent and shall state in a clear and conspicuous manner the name of the agent, the name and location of the school he or she represents, and the date of issuance and term of the permit.

(f) An agent's permit shall expire annually on June 30. An agent's permit shall also expire upon termination of his or her employment with the school named on the permit.

(g) An agent's permit issued for the purpose of representing a school located outside this state shall be suspended by operation of law when the school fails to maintain in this state an agent upon whom any process, notice, or demand may be served.

(h) At least sixty days prior to the expiration of an agent's permit, the agent shall complete and file with the board an application form and fee for renewal of the permit. The application shall be reviewed and acted upon as provided in this article 64. If the application is not submitted as set forth in this section, the agent's existing permit shall expire on July 1.

(i) The board shall not be required to act upon an application submitted by an agent whose permit has been revoked or denied by a final nonappealable order of the board for a period of twelve months subsequent to the revocation or denial. Notwithstanding that an order of revocation or denial shall be subject to judicial review, the agent shall otherwise comply with and be subject to the provisions of this article 64; except that the agent shall not be required to submit an application as required by this section.



§ 23-64-118. Denial of application for certificate of approval or agent's permit

(1) If the board, upon review of an application for a certificate of approval or for an agent's permit, determines upon reasonable belief that the applicant fails to meet any one or more of the criteria established pursuant to this article 64, the board shall submit to the applicant a notice of noncompliance setting forth the reasons therefor in writing. The notice shall set forth a period of time within which the applicant may submit written data, arguments, views, or information with respect to the reasons set forth in the notice and during which time the applicant shall also be afforded the opportunity to eliminate the reason for the notice.

(2) The board shall consider the written data, arguments, views, or information submitted and the steps taken by the applicant to comply and shall thereafter determine upon reasonable belief whether a hearing shall be conducted for the purpose of denying the application.

(3) An application for a certificate of approval or an agent's permit may also be denied by the board if the applicant has furnished false or misleading written or oral statements, documents, or other representations to the board with the intent to mislead or conceal the truth of any matter to be considered by the board as a factor in approving the application.

(4) Notwithstanding the provisions of subsections (1), (2), and (3) of this section, the provisions of the "State Administrative Procedure Act", article 4 of title 24, shall apply to the denial of an application for a certificate of approval submitted by a new school and to the denial of an initial application for an agent's permit.



§ 23-64-119. Revocation of certificate of approval and agent's permit

(1) If the board determines upon reasonable belief that the holder of a certificate of approval or an agent's permit has violated or is violating any one or more of the criteria established pursuant to this article 64, the board or its authorized designee shall submit to the holder or a school's designated agent for service of process a notice of noncompliance setting forth the reasons therefor in writing. The notice shall set forth a period of time within which the applicant may submit written data, views, arguments, or information with respect to the reasons set forth in the notice and during which time the holder shall also be afforded the opportunity to eliminate the reason for the notice.

(2) The board shall consider the written data, arguments, views, or information submitted and the steps taken by the holder to comply and shall thereafter determine upon reasonable belief whether a hearing shall be conducted for the purpose of revoking the certificate of approval or an agent's permit.

(3) If the board has reasonable grounds to believe and finds that the holder has willfully and deliberately violated the criteria established pursuant to this article 64 or that the public health, safety, or welfare imperatively requires emergency action and incorporates such findings in its order, it may summarily suspend the certificate of approval or agent's permit pending a hearing, which shall be promptly instituted and determined.

(4) A certificate of approval or an agent's permit may also be revoked by the board if the holder thereof has furnished false or misleading written or oral statements, documents, or other representations to the board with the intent to mislead or conceal the truth of any matter considered by the board as a factor in approving the application for a certificate of approval or an agent's permit or for continuing in effect the certificate of approval or an agent's permit.

(5) A certificate of approval may be revoked by the board if the holder thereof has had its surety bond cancelled and has not replaced it within fifteen days prior to the effective date of the bond termination.



§ 23-64-120. Refund policy

(1) As a condition for granting a certificate of approval or an agent's permit to represent a school located outside this state, a school shall maintain a policy for the refund of tuition and fees in the event, and within thirty days of the date, a student fails to enter the course, withdraws, or has been discontinued therefrom at any time prior to completion. The policy shall provide for at least the following:

(a) A full refund of all money paid if the applicant is not accepted by the school;

(b) A full refund of tuition and fees paid if the applicant withdraws within three days after signing the contract or making an initial payment if the applicant has not commenced training;

(c) A full refund of tuition and fees paid in the event that the school discontinues a course or program of education during a period of time within which a student could have reasonably completed the same; except that this provision shall not apply in the event that the school ceases operation;

(d) That the school use a method of determining the official termination date of the student that complies with the established criteria of the state board for community colleges and occupational education;

(e) That except for retention of a cancellation charge not to exceed one hundred fifty dollars or twenty-five percent of the contract price, whichever is less, the policy for cancellation, settlement, and refund of tuition and fees provides for at least the following:

(I) For a student terminating his or her training within the first ten percent of his or her program, the student shall be entitled to a refund of ninety percent of the contract price of the program exclusive of books, tools, and supplies;

(II) For a student terminating his or her training after ten percent but within the first twenty-five percent of his or her program, the student shall be entitled to a refund of seventy-five percent of the contract price of the program exclusive of books, tools, and supplies;

(III) For a student terminating his or her training after twenty-five percent but within the first fifty percent of his or her program, the student shall be entitled to a refund of fifty percent of the contract price of the program exclusive of books, tools, and supplies;

(IV) For a student terminating his or her training after fifty percent but within the first seventy-five percent of his or her program, the student shall be entitled to a refund of twenty-five percent of the contract price of the program exclusive of books, tools, and supplies;

(V) A student who has completed seventy-five percent of his or her program and has entered the final twenty-five percent shall not be entitled to any refund and shall be obligated for the full price of the program, which constitutes the maximum obligation.

(2) (a) A school offering education using an individualized instruction method shall:

(I) Establish a time period during which a student should complete the training;

(II) Outline school policies relative to satisfactory progress, including an average rate of assignment completion;

(III) Establish a policy for termination in the event that a student does not maintain the rate of assignment completion.

(b) Under these conditions, a refund of tuition and fees required by this section may be computed based on the time period or on assignments completed in accordance with the policy previously adopted by the school.

(3) The board may require a school to submit to the board a notice of each tuition refund paid or contract cancelled in the manner and to the extent determined by the board.



§ 23-64-121. Bonds - definitions

(1) Schools located within this state shall file as a part of their application for a certificate of approval evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, or one bond as set forth in this section covering the school and its agents. Schools located outside this state shall file evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, or bonds as set forth in this section covering the school's agents.

(2) At the time application is made for a certificate of approval, the board shall require an applicant to file with the division a surety bond in a sum as determined pursuant to subsection (3) of this section. The bond shall be executed by the applicant as principal and by a surety company authorized to do business in this state. The bond shall be conditioned to provide indemnification to any student or enrollee or to any parent or guardian of the student or enrollee determined by the board to have suffered loss of tuition or any fees as a result of any act or practice that is a violation of any minimum standard as set forth in this article 64 or any criterion established pursuant thereto by a school or its agents and to provide train-out for students enrolled in an approved school ceasing operation as provided in subsection (5) of this section. The bond shall be continuous unless the surety is released as set forth in this section.

(3) The amount of the bond to be submitted with an application for a certificate of approval shall be equal to a reasonable estimate of the maximum prepaid, unearned tuition and fees of the school for a period or term during the applicable school training year for which programs of instruction are offered, including, but not limited to, on a semester, quarter, monthly, or class basis; except that the period or term of greatest duration and expense shall be utilized for this computation where a school's training year consists of one or more such periods or terms. Following the initial filing of the surety bond with the division, the amount of the bond shall be recalculated annually based upon a reasonable estimate of the maximum prepaid, unearned tuition and fees received by the school for such period or term. In no case shall the amount of the bond be less than five thousand dollars.

(4) (a) A student, enrollee, or parent or guardian of the student or enrollee claiming loss of tuition or fees may file a claim with the board if the claim results from an act or practice that violates a minimum standard or criterion established pursuant to section 23-64-112. Such claims that are filed with the board shall constitute public records and are subject to the provisions of article 72 of title 24; except that no such claims records shall be made public if the release would violate any federal privacy law.

(b) Notwithstanding the provisions of subsection (4)(a) of this section, the board shall not consider any claim that is filed more than two years after the date the student discontinues his or her training at the school.

(5) (a) In the event that a private occupational school ceases operation, the board is authorized to make demand on the surety of the school upon the demand for a refund by a student or the implementation of a train-out for the students of the school, and the surety shall pay the claim due in a timely manner. To the extent practicable, the board shall use the amount of the bond to provide train-out for students of the private occupational school ceasing operation through a contract with another approved private occupational school, a community college, an area technical college, or any other training arrangement acceptable to the board. The train-out provided to a student replaces the original enrollment agreement or contract between the student and the private occupational school ceasing operation; except that tuition and fee payments shall be made by the student as required by the original enrollment agreement or contract.

(b) Any student enrolled in a private occupational school ceasing operation who declines the train-out required to be offered pursuant to subsection (5)(a) of this section may file a claim with the board for the student's prorated share of the prepaid, unearned tuition and fees paid by the student subject to the limitations of subsection (5)(c) of this section. No subsequent payment shall be made to a student, unless proof of satisfaction of any prior debt to a financial institution is submitted in accordance with the board rules concerning the administration of this section.

(c) If the amount of the bond is less than the total prepaid, unearned tuition and fees that have been paid by students at the time the private occupational school ceased operation, the amount of the bond shall be prorated among the students.

(d) The provisions of this subsection (5) shall be applicable only to those students enrolled in the private occupational school at the time it ceases operation, and, once a school ceases operation, no new students shall be enrolled therein.

(e) The board shall be designated as the trustee for all prepaid, unearned tuition and fees, student loans, Pell grants, and other student financial aid assistance in the event that an approved private occupational school ceases operation.

(f) The board shall determine whether the offering of a train-out for students enrolled in an approved private occupational school ceasing operation is practicable without federal government designation of the board as trustee for student loans, Pell grants, and other student financial aid assistance pursuant to subsection (5)(e) of this section.

(6) At the time that application is made for an agent's permit to represent a school located outside this state, the application shall be accompanied by a surety bond in the sum of fifty thousand dollars. The bond shall be executed by the applicant as principal and by a surety company authorized to do business in this state. The bond shall be conditioned to provide indemnification to any student or enrollee or his or her parent or guardian determined by the board to have suffered loss of tuition or any fees as a result of any act or practice that is a violation of any deceptive trade or sales practice as set forth in this article 64 or any criteria established pursuant thereto by the agent. Regardless of the number of years that the bond is in force, the aggregate liability of the surety thereon shall in no event exceed the penal sum of the bond. The bond shall be continuous, unless the surety is released as set forth in this section, and may be blanket in form. Any student or enrollee or his or her parent or guardian claiming loss of tuition or any fees as a result of any deceptive trade or sales practice shall file a notarized claim with the board. In no event, however, shall the board consider any such complaint filed one hundred eighty days after the date the student discontinued his or her training at the school.

(7) Except with respect to a claim for tuition and fees made by a student enrolled in an approved private occupational school ceasing operation, the board shall conduct a hearing for the purpose of determining any loss of tuition or fees, and, if any claim is found to be correct and due the claimant, the board shall make demand upon the principal and the surety on the bond. If the principal or surety fails or refuses to pay the claim due, the board shall commence an action on the bond in any court of competent jurisdiction; except that no such action may be filed more than six years subsequent to the date of any violation that gives rise to the right to file a claim pursuant to this section. A claim for tuition and fees made by a student enrolled in an approved private occupational school ceasing operation shall be handled in the manner provided in subsection (5) of this section.

(8) A certificate of approval or an agent's permit shall be suspended by operation of law when the school or agent is no longer covered by a surety bond as required by this section. The board shall give written notice to the school or agent, or both, at the last-known address, at least forty-five days prior to the release of the surety, to the effect that the certificate of approval or agent's permit shall be suspended by operation of law until another surety bond is filed in the same manner and like amount as the bond being released.

(9) A surety on any bond filed under the provisions of this section shall be released therefrom after the surety serves written notice thereof to the board at least sixty days prior to the release. The release shall not discharge or otherwise affect any claim filed by any student or enrollee or his or her parent or guardian for loss of tuition or any fees that occurred while the bond was in effect or that occurred under any note or contract executed during any period of time when the bond was in effect, except when another bond is filed in a like amount and provides indemnification for any such loss.

(10) (a) The board shall allow, at a reasonable price, alternate surety methods in lieu of the bonding requirements of this section. The alternate sureties shall be conditioned to provide indemnification to any student or enrollee or to any parent or guardian of the student or enrollee for any loss of tuition or any fees as a result of any act or practice that is a violation of this article 64 and to provide train-out for students enrolled in an approved school ceasing operation as provided in subsection (5) of this section. In the event that a school covered by an alternate surety ceases operation, the board shall act in the manner provided in subsection (5) of this section.

(b) Prior to September 1, 1991, and each year thereafter, any alternate surety allowed by the board shall be required to contract for an independent financial audit. The audit shall be included in a report to the board due by January 1 of the following year. The board may disapprove an alternate surety if it deems that the surety is not able to provide students with the indemnification and train-out required by this section.

(11) For the purposes of this section, "school" and "private occupational school" shall include a for-profit private college or university, as defined in section 23-2-102 (11), in which the majority of students are enrolled in courses and programs that are occupational in nature, as defined by the board.



§ 23-64-122. Fees - private occupational schools fund - annual adjustment - rules

(1) The board by rule shall establish fees for the direct and indirect costs of the administration of this article 64, which fees shall accompany any application for a certificate of approval for a new school or for a school other than a new school, for an in-state or out-of-state agent's permit, or for a change of ownership. All fees collected shall be transmitted to the state treasurer, who shall credit the same to the private occupational schools fund, which fund is hereby created. The money in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of the administration of this article 64. All money credited to the fund shall be used for the direct and indirect costs of the administration of this article 64 and shall not be deposited in or transferred to the general fund of this state or to any other fund.

(2) In addition to the fees specified in subsection (1) of this section, the board by rule shall establish and receive fees for reviewing the qualifications of and for issuing appropriate credentials to instructors and administrators pursuant to section 23-64-112 (1)(e). Such fees shall be collected and administered in the same manner as the fees specified in subsection (1) of this section.

(3) (a) The board shall propose, as part of the division's annual budget request, an adjustment in the amount of the fees that it is authorized to collect pursuant to this section. The budget request and the adjusted fees shall reflect the direct and indirect costs of administering this article 64.

(b) Based upon the appropriation made, the board shall adjust its fees so that the revenue generated from the fees approximates the direct and indirect costs of administering this article 64. The adjusted fees must remain in effect for the fiscal year for which the budget request applies.

(c) Beginning July 1, 1995, and each July 1 thereafter, whenever money appropriated to the division for its activities for the prior fiscal year are unexpended, the money shall be made a part of the appropriation to the division for the next fiscal year, and the amount shall not be raised from fees collected by the division. If a supplemental appropriation is made to the division for its activities, the division's fees shall be adjusted in the following fiscal year by an additional amount that is sufficient to compensate for the supplemental appropriation. Funds appropriated to the division in the annual general appropriations bill shall be designated as cash funds and shall not exceed the amount anticipated to be raised from fees collected by the division.



§ 23-64-123. Deceptive trade or sales practices

(1) It is a deceptive trade or sales practice for:

(a) A school or agent to make or cause to be made any statement or representation, oral, written, or visual, in connection with the offering of educational services if the school or agent knows or reasonably should have known the statement or representation to be false, substantially inaccurate, or misleading;

(b) A school or agent to represent falsely, directly or by implication, through the use of a trade or business name or in any other manner, including the use of "help wanted" or other employment columns in a newspaper or other publication, that it is an employment agency or agent or authorized training facility for another industry or member of such industry or to otherwise deceptively conceal the fact that it is a school;

(c) A school or agent to represent falsely, directly or by implication, that any of its educational services have been approved by a particular industry or that successful completion thereof qualifies a student for admission to a labor union or similar organization or for the receipt of a state license to perform certain functions;

(d) A school or agent to represent falsely, directly or by implication, that the lack of a high school education, prior training, or experience is not a handicap or impediment to completing successfully a course or program of study or for gaining employment in the field for which the educational services were designed;

(e) A school or agent to adopt a name, trade name, or trademark that represents falsely, directly or by implication, the quality, scope, nature, size, or integrity of the school or its educational services;

(f) A school or agent to represent falsely, directly or by implication, that students completing a course or program of instruction successfully may transfer credit therefor to any institution of higher education;

(g) A school or agent to represent falsely, directly or by implication, in its advertising or promotional materials or in any other manner, the size, location, facilities, or equipment of the school, the number or educational experience qualifications of its faculty, the extent or nature of any approval received from any state agency, or the extent or nature of any accreditation received from any accrediting agency or association;

(h) A school or agent to provide prospective students with any testimonials, endorsements, or other information that has the tendency to mislead or deceive prospective students or the public regarding current practices of the school, current conditions for employment opportunities, or probable earnings in the industry or occupation for which the educational services were designed or as a result of the completion of any such educational service;

(i) A school or agent to enroll a student when it is reasonably obvious that the student is unlikely to complete successfully a program of study or is unlikely to qualify for employment in the field for which the education is designed, unless this fact is affirmatively disclosed to the student;

(j) An agent representing an out-of-state school to represent directly or by implication that the school is approved or accredited by the state of Colorado;

(k) A school or agent to designate or refer to its sales representatives as "counselors" or "advisors" or to use words of similar import that have the tendency to mislead or deceive prospective students or the public regarding the authority or qualifications of the sales representatives or agents.



§ 23-64-124. Complaints of deceptive trade or sales practices

(1) A person claiming pecuniary loss as a result of a deceptive trade or sales practice, pursuant to section 23-64-123, by a school or agent may file with the board a written complaint against the school or agent. The complaint must set forth the alleged violation and any other relevant information as the board may require. A complaint filed under this section is a public record subject to the provisions of article 72 of title 24 and must be filed within two years after the student discontinues his or her training at the school or at any time prior to the commencement of training.

(2) The board shall investigate any such complaint and thereafter may consider the complaint at a hearing. If, upon all the evidence at a hearing, the board finds that a school or agent has engaged in or is engaging in any deceptive trade or sales practice, the board may issue and cause to be served upon the school, the agent, or the designated agent for service of process, notice, or demand an order requiring the school or agent to cease and desist from such practice. The board may obtain an order for enforcement of its order in the district court pursuant to section 24-4-106.

(3) If the board finds that the complainant or class of complainants has suffered pecuniary loss as a result of such practice, the board, at its discretion, may award the complainant or class of complainants full restitution for the loss. The board may also commence a civil action against a school or agent believed by the board to have caused a complainant or class of complainants to suffer pecuniary loss as a result of any deceptive trade or sales practice. Upon a finding that the complainant or class of complainants has suffered pecuniary loss as a result of any deceptive trade or sales practice, the court shall order the school or agent to pay to the complainant or class of complainants full restitution for the loss.

(4) Any person filing a complaint alleging a deceptive trade or sales practice pursuant to this section shall exhaust the remedies provided in this section prior to filing a complaint with the district court alleging a deceptive trade or sales practice.



§ 23-64-125. Preservation of records

(1) In the event that a school located in Colorado ceases operation, the owner or his or her authorized designee shall deposit with the division the original or legible true copies of all educational, financial, or other records of the school.

(2) In the event that it appears to the board that any records of a school located in Colorado that is ceasing operation are in danger of being destroyed, secreted, mislaid, or otherwise made unavailable to the board, the board may seize and take possession of the records upon making application to any court of competent jurisdiction for an appropriate order. The board shall maintain or cause to be maintained in the division a permanent file of any such records.

(3) Any person desiring copies of any such records shall pay a fee as may be established by the board.



§ 23-64-126. Enforceability of notes, contracts, and other evidence of indebtedness

(1) No note, other instrument of indebtedness, or contract relating to payment for educational services shall be enforceable in the courts of this state by any school located within this state unless the school, at the time of execution of the note, other instrument of indebtedness, or contract, holds a valid certificate of approval nor by any school having an agent in this state unless the agent, who enrolled persons to whom educational services were to be rendered or to whom educational credentials were to be granted, held a valid agent's permit at the time of the execution of the note, other instrument of indebtedness, or contract.

(2) The enforceability of notes, contracts, and other evidence of indebtedness relating to payment for educational services shall be in compliance with applicable state and federal laws and regulations, as amended.



§ 23-64-127. Violations - civil - penalty

The board may commence a civil action against any entity believed by the board to have violated the provisions of section 23-64-113 or who fails or refuses to deposit with the division the records required by section 23-64-125. Upon a finding that the entity has violated the provisions of section 23-64-113 or has failed or refused to deposit with the division the records required by section 23-64-125, the court shall order the entity to pay to the division a civil penalty not to exceed one hundred dollars for each violation. Each day's failure by an entity to comply with the provisions of said section is a separate violation.



§ 23-64-128. Violations - criminal - penalty

Any person, group, or entity, or any owner, officer, agent, or employee thereof, who willfully violates the provisions of section 23-64-113 or who willfully fails or refuses to deposit with the division the records required by section 23-64-125 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or both. It is the duty of the district attorney to prosecute all violations of this section that occur within his or her district.



§ 23-64-129. State administrative procedure act

Unless otherwise provided in this article 64, the provisions of the "State Administrative Procedure Act", article 4 of title 24, shall govern the giving of notices for and the conducting of any hearings on any matter within the authority of the board as set forth in this article 64.



§ 23-64-130. Jurisdiction of courts - service of process

Any school located within or without this state that offers to provide educational services to any person in this state, whether the educational services are provided in person or by correspondence, or that offers to award any educational credentials to any person in this state submits the school to the jurisdiction of the courts of this state concerning any cause of action arising therefrom and for the purpose of enforcement of this article 64 by injunction pursuant to section 23-64-131. Service of process upon any such school subject to the jurisdiction of the courts of this state may be made by personally serving the summons upon the defendant within or without this state in the manner prescribed by the Colorado rules of civil procedure, which shall have the same force and effect as if the summons had been personally served within this state. Nothing contained in this section shall limit or affect the right to serve any process as prescribed by the Colorado rules of civil procedure.



§ 23-64-131. Enforcement - injunction - fines - rules

(1) Whenever it appears to the board that any entity is or has been violating any of the provisions of this article 64 or any of the lawful rules or orders of the board, the board, on its own motion or on the written complaint of any person, may apply for and obtain a temporary restraining order or injunction, or both, in the name of the board in any district court in this state against the entity for the purpose of restraining or enjoining the violation or for an order directing compliance with the provisions of this article 64 and all rules and orders issued pursuant to this article 64. The board may also issue a cease-and-desist order prior to seeking court-ordered injunctive relief. It is not necessary that the board allege or prove that it has no adequate remedy at law. The right of injunction or a cease-and-desist order provided for in this section is in addition to any other legal remedy that the board has and is in addition to any right of criminal prosecution provided by law. The existence of board action with respect to alleged violations of this article 64 is not a bar to any action for injunctive relief pursuant to this section.

(2) The board shall have the authority to promulgate rules and adopt procedures to establish, impose, and collect fines from an entity that is in violation of the provisions of this article 64 or the lawful rules or orders of the board. The board may impose a fine, pursuant to said rules, in addition to or in lieu of seeking a temporary restraining order or an injunction pursuant to subsection (1) of this section. All fines collected pursuant to this subsection (2) shall be transferred to the state treasurer, who shall credit the same to the state general fund.

(3) In determining whether to impose a fine, seek a temporary restraining order or an injunction, or issue a cease-and-desist order, the board shall consider whether the entity has engaged in a pattern of noncompliance.



§ 23-64-132. Transfer of governance of private occupational schools - provisions for transition - rules

(1) (a) Any powers, duties, and functions relating to the governance, jurisdiction, and control of private occupational schools that were previously vested in the state board for community colleges and occupational education prior to July 1, 1990, are specifically transferred to the division on July 1, 1990.

(b) The powers, duties, and functions specified in section 23-64-108 relating to the governance, jurisdiction, and control of private occupational schools that were previously vested in the division prior to July 1, 1998, are specifically transferred to the board on July 1, 1998.

(2) The board shall establish minimum criteria, promulgate other rules, and adopt procedures necessary for the conduct of its work and the implementation of this article 64 pursuant to section 23-64-108.



§ 23-64-133. Repeal of article - review of functions

This article 64 is repealed, effective September 1, 2024. Prior to the repeal, the department of regulatory agencies shall review the regulation of private occupational schools and their agents under this article 64, including the functions of the division and the board, in accordance with section 24-34-104.









Educational Centers and Local District Colleges

Article 70 - Auraria Higher Education Center

§ 23-70-101. Legislative declaration

(1) The general assembly hereby finds and declares that this article is necessary to:

(a) Provide for the coordination of the planning and construction of a multiinstitutional higher education complex located in the city and county of Denver on land designated therefor and on land now occupied by the university of Colorado at Denver, collectively known as the Auraria higher education center and referred to in this article as the "center";

(b) Provide for the land, physical plant, and facilities necessary to accommodate and house Metropolitan state university of Denver, the university of Colorado at Denver, and the community college of Denver, Auraria campus, referred to in this article as the "constituent institutions", at and within the center;

(c) Facilitate the execution and performance of the constitutional and statutory responsibilities of the governing boards of the constituent institutions;

(d) Establish a new board to plan, construct, maintain, and manage the land and physical facilities of the center and perform the duties and exercise the powers otherwise set forth in this article;

(e) Provide a system for facilitating cooperation among the constituent institutions, their governing boards, and the governing board created by this article; and

(f) Facilitate, in conjunction with the private sector, the development of facilities at and within the center for the purposes of providing moneys to the center, providing occupational and educational opportunities consistent with the mission of the constituent institutions, and integrating the center with the adjacent Denver area.



§ 23-70-101.5. Board abolished

Effective July 1, 1989, the existing board of directors of the Auraria higher education center is abolished, and the terms of members of the board then serving are terminated.



§ 23-70-102. Auraria board - membership - terms - oaths - voting

(1) Effective July 1, 1989, there is hereby created a new board of directors of the Auraria higher education center, referred to in this article as the "Auraria board", which shall consist of nine members and two ex officio nonvoting members. The members of the Auraria board shall be chosen in the following manner:

(a) (I) Three lay members appointed by the governor as soon as practicable after July 1, 1989, the first of whom shall serve for a term of one year, the second for a term of two years, and the third for a term of three years; thereafter, gubernatorial appointments shall be for three-year terms. All lay members appointed shall be residents of the Denver metropolitan area.

(II) In the event of death, resignation, or inability or refusal to act of any such appointed member, the governor shall fill the vacancy for the remainder of the term. Any vacancy in the elected office on the board shall be filled by reelection for the unexpired term.

(b) (I) The chief executive officers, respectively, of the regents of the university of Colorado, the board of trustees for Metropolitan state university of Denver, and the state board for community colleges and occupational education, or their designees, who shall be limited to the chancellor of the university of Colorado at Denver, the president of Metropolitan state university of Denver, and the president of the community college of Denver, respectively.

(II) Three members, one appointed by, and from among the members of, each of the following boards: The state board for community colleges and occupational education, the board of trustees for Metropolitan state university of Denver, and the regents of the university of Colorado, each such member to serve at the pleasure of the appointing board so long as he or she is a member of the appointing board.

(c) (I) An advisory committee of six members who are full-time students shall be elected, two from each of the student bodies of each of the three institutions governed by the Auraria board, and it shall elect one of its members to fill one office on the Auraria board to serve for one term beginning July 1. Said elected office shall be advisory, without the right to vote. The elected member of the board shall have resided in the state of Colorado not less than three years prior to his or her election.

(II) Repealed.

(III) In the event of death, resignation, or inability or refusal to act of any such elected member of the student advisory committee, the student governing body of the institution with the vacancy shall appoint a full-time student from that institution to fill the vacancy for the remainder of the term.

(d) (I) An advisory committee of six members who are full-time faculty members shall be elected, two from each of the faculties of each of the three institutions governed by the Auraria board, and it shall elect one of its members to fill the remaining office on the Auraria board to serve for one-year terms beginning each July 1. The committee shall select such a member from the same institution only once in the same three-year period. Said elected office shall be advisory, without the right to vote. The elected member of the board shall have resided in the state of Colorado not less than three years prior to his or her election.

(II) Repealed.

(III) In the event of death, resignation, or inability or refusal to act of any such elected member of the faculty advisory committee, the faculty governing body of the institution with the vacancy shall appoint a full-time faculty member from that institution to fill the vacancy for the remainder of the term.

(2) Each member of the Auraria board shall take and subscribe to the oath of office prescribed by the constitution of this state before entering upon the duties of his office, which oath shall be placed and kept on file in the office of the secretary of state.

(3) All actions by the Auraria board shall be by majority vote, but, on all actions taken in which both representatives from any single system or institution have voted in the minority, the majority opinion shall prevail only if it is supported by a majority of the lay members of the Auraria board.

(4) In any instance in which no majority opinion can prevail under the terms of subsection (3) of this section, the Auraria board shall have sixty days in which to reach a determination by prevailing majority vote. If no majority determination is reached within sixty days, the commission on higher education shall thereafter consider and determine the issue at its next meeting.

(5) The Auraria board shall elect a chairman from among the lay members of the board who shall act as chairman at meetings of said board and as such board's representative in official dealings with third parties.

(6) Repealed.



§ 23-70-103. Responsibility of governing boards of constituent institutions

(1) Except as may be expressly provided in this article, the respective governing boards of the constituent institutions are charged with the responsibility for, and shall plan, initiate, manage, and control, their respective programs within the Colorado system of higher education as provided in this article; and, in addition, said respective boards shall initiate and control joint academic and vocational programs among two or more of the constituent institutions at the center.

(2) The respective governing boards of the constituent institutions shall provide for a common academic calendar which is sufficient so that students may begin, make progress toward, and complete a course at a time which will allow full opportunity for enrollment in courses offered at any of the three constituent institutions. Registration periods shall coincide and the academic year shall commence and terminate simultaneously.

(3) The respective governing boards of the constituent institutions shall provide that credits earned at each of the constituent institutions shall be transferable between institutions insofar as they meet the degree and grade requirements of the student's chosen program of studies at one of the constituent institutions as determined by the degree-granting institution.

(4) The governing boards, through their respective chief executive officers, with the participation of the executive director of the commission on higher education, shall jointly draft a memorandum of agreement covering interinstitutional issues at the Auraria campus. The memorandum of agreement shall provide guidance and direction to the Auraria board in the determination of operationally related matters but shall not bind or otherwise limit the board in its authority to manage the Auraria campus. An initial memorandum of agreement shall be submitted to the commission on higher education to be forwarded to the general assembly not later than January 15, 1990.



§ 23-70-104. Duties of the Auraria board

(1) The Auraria board has the duty:

(a) To acquire, plan, construct, own, lease, operate, maintain, manage, or dispose of all of the physical plant, facilities, buildings, and grounds in the center (except that land owned at the Auraria center by the regents of the university of Colorado shall continue under such ownership but shall be maintained and managed in a similar manner to the other facilities in the Auraria center) and such additional land and facilities as the Colorado commission on higher education may from time to time designate and approve and to accept and hold for the use of the center and its constituent institutions such property as was designated or used prior to May 13, 1974, for purposes of the center or its constituent institutions;

(b) To allocate among and assign to the constituent institutions, in accordance with needs, suitable space within the center for the use of such institutions and for such joint or cooperative educational, vocational, and other activities and programs as may be provided by the constituent institutions;

(c) To facilitate effective coordination and economies of operation of physical facilities by designating joint facilities of the constituent institutions, to include, but not be limited to, auxiliary facilities, as defined in section 23-5-101.5 (2)(a);

(d) To determine and designate the nonacademic and nonvocational joint programs or joint activities of the constituent institutions, to include, but not be limited to, security and fire protection, maintenance, and purchasing;

(e) To continually develop, review, and update annually a long-range plan for operation of the center. There shall be a five-year forecast of the operational costs and capital construction costs, which shall be submitted to the general assembly no later than January 1 of each year, commencing January 1, 1975.

(f) To decide interinstitutional disputes presented to the Auraria board by any one or more of the constituent institutions pursuant to section 23-70-106.5; and

(g) To investigate supplementary or alternative methods for delivery of selected higher educational services through the use of existing campuses and facilities in Denver and the metropolitan area.



§ 23-70-105. General powers of the Auraria board

(1) The Auraria board is a body corporate by the name and style of the board of directors of the Auraria higher education center and, as such and by its said name, has the power to:

(a) Sue or be sued to the extent permitted by law;

(b) Contract or be contracted with;

(c) Acquire, hold, lease as lessor or lessee, or dispose of property, both real and personal;

(d) Have a common seal which it may change and alter at its pleasure;

(e) Elect officers of the board, appoint a chairman, and promulgate bylaws and rules of procedure to govern the transaction of its business as provided in this article;

(f) Employ, within funds appropriated for such purpose or otherwise made available therefor, such employees as are necessary to perform the functions and carry out the duties of the Auraria board, including a chief executive officer who shall report directly to the Auraria board;

(g) Assess, after approval of the governing boards of the constituent institutions, a special student fee, which may be pledged as provided in section 23-70-108 and shall be collected as prescribed by the Auraria board; and

(h) Do all things necessary to carry out the provisions of this article in like manner as municipal corporations of this state, including but not limited to the power to approve special districts wholly contained within the boundaries of the center in accordance with section 32-1-204.5, C.R.S., as if the board were a municipal corporation.



§ 23-70-105.5. Public-private developments - definitions

(1) As used in this article, unless the context otherwise requires, "complementary facility" means a facility, located at or within the center, that may provide moneys for the center, provide occupational and educational opportunities consistent with the respective missions of the constituent institutions, or facilitate integration of the center with the adjacent Denver area. "Complementary facility" may include, but need not be limited to, an office, retail, restaurant, residential, or mixed-use facility.

(2) The Auraria board shall have the power and authority to develop, construct, hold, lease, and dispose of complementary facilities and to facilitate the development and construction of complementary facilities by entering into leases or other contractual arrangements with private persons or entities.

(3) The Auraria board shall have the same powers with respect to a complementary facility as it has with respect to auxiliary facilities under this article and under article 5 of this title.

(4) Without limiting the scope of any other power granted to the Auraria board in this article, the Auraria board shall have the power and authority to enter into one or more ground leases for portions of the center with private persons or entities, which lease shall require the lessee to develop a complementary facility upon the leased premises. The Auraria board shall not subordinate its interest in land subject to such a ground lease but may enter into attornment and nondisturbance agreements with any party providing financing to the lessee.

(5) Any moneys derived from a complementary facility shall be devoted first to payment of any debt service on bonds that are secured by the moneys and all expenses connected with the complementary facility and then to furthering the mission of the Auraria board and the center, including but not limited to applying the moneys pursuant to subsection (3) of this section. Moneys derived from a complementary facility shall be continuously appropriated to the Auraria board and shall remain in the control of the Auraria board and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.



§ 23-70-106. Auraria board to have certain powers similar to powers exercised by the governing bodies of other state institutions of higher education

(1) The Auraria board may exercise the following powers to the same extent and in the same manner as may be provided or extended by law to the governing boards of state institutions of higher education:

(a) To promulgate rules and regulations for the safety of students, employees, and property located within the center;

(b) To promulgate rules and regulations providing for the operation and parking of vehicles upon the grounds, driveways, or roadways within the center under the control of the Auraria board;

(c) To cede jurisdiction for the enforcement of traffic laws;

(d) To institute and carry out a system of registration and identification of vehicles owned or operated by students, faculty, and staff attending or employed by the constituent institutions and the Auraria staff located at the center; and

(e) To receive gifts and bequests of money or property which may be tendered to the Auraria board.



§ 23-70-106.5. Resolution of disputes at Auraria center

(1) After notification to the affected chief executive officers, which notification provides for a deadline of not more than ten days for the resolution of a dispute, the chief executive officer of any governing board at the Auraria center, including the Auraria board, may request the Colorado commission on higher education to resolve a conflict concerning an academically related issue at the Auraria center. The commission shall have the authority to make the final decision to resolve the issue presented to it or may delegate its responsibility and authority for the final decision of the issue to the Auraria board. The decision of either the commission or the Auraria board shall be binding on all of the governing boards and institutions and on the Auraria board. It is the policy of the general assembly that the commission is encouraged to delegate to the Auraria board, to as great an extent as possible, its authority for making final decisions at the Auraria center.

(2) The chief executive officer of any governing board at the Auraria center, including the Auraria board, may request the Auraria board to resolve a conflict concerning the operation, administration, or use of the physical facilities at the Auraria center. The Auraria board shall have the authority to make the final decision to resolve the issue presented to it, and such decision shall be binding on all of the governing boards and institutions and on the Auraria board.

(3) All issues involving interinstitutional disputes at the Auraria center shall be considered as either academically related or operationally related, and the commission is authorized to determine whether it or the Auraria board shall have jurisdiction in regard to the resolution of the dispute.



§ 23-70-107. Borrowing funds for auxiliary or complementary facilities

(1) For the purposes of obtaining funds for constructing, otherwise acquiring, and equipping auxiliary facilities, as defined in section 23-5-101.5 (2)(a), for the use of students and employees at the center, the Auraria board is authorized, after approval by the Colorado commission on higher education and subsequent affirmative vote by the combined student bodies of the Auraria campus if student fees are to be used in financing such projects, to enter into contracts with any one or more persons or corporations or state or federal government agencies for the advancement of moneys for such purposes and to provide for the repayment of such advancements with interest at a specified net effective interest rate.

(2) The Auraria board, by resolution, may issue revenue bonds on behalf of any auxiliary facility or group of auxiliary facilities managed by the Auraria board for the purpose of obtaining funds for constructing, otherwise acquiring, equipping, or operating such auxiliary facility or group of auxiliary facilities. Any bonds issued on behalf of any auxiliary facility or group of auxiliary facilities other than dining facilities, recreational facilities, health facilities, parking facilities, student center facilities, or research facilities which are funded from a revolving fund may be issued only after approval by both houses of the general assembly either by bill or by joint resolution and after approval by the governor in accordance with section 39 of article V of the state constitution. Bonds issued pursuant to this subsection (2) shall be payable only from revenues generated by the auxiliary facility or group of auxiliary facilities on behalf of which such bonds are issued. Such bonds shall be issued in accordance with the provisions of section 23-70-108 (2).

(3) The Auraria board, by resolution, may issue revenue bonds secured by a pledge of lease payments or any other revenues derived from a complementary facility or group of complementary facilities for the purpose of raising moneys for constructing or otherwise acquiring and equipping any facility necessary or useful to the accomplishment of the mission of the Auraria board and the center. Bonds issued pursuant to this subsection (3) shall be payable only from revenues generated by the lease payments or by the complementary facility or group of complementary facilities that are subject to the pledge. The bonds shall be issued in accordance with the provisions of section 23-70-108 (2).

(4) The Auraria board, by resolution, may issue revenue bonds secured by a pledge of rental payments or other payments to be received from a constituent institution or constituent institutions. The Auraria board shall use the proceeds of said bonds to acquire, construct, or equip any physical plant, facility, building, or ground within the center for the use of one or more constituent institutions pursuant to section 23-70-104. Bonds issued pursuant to this subsection (4) shall be payable only from payments received by the Auraria board from the constituent institutions for the acquisition, construction, or equipping of the physical plant, facility, building, or ground for which the bonds are issued. The bonds shall be issued in accordance with the provisions of section 23-70-108 (2).



§ 23-70-108. Pledge of income

(1) When the Auraria board enters into a contract for the advancement of moneys described in section 23-70-107, the board is authorized, in connection with or as a part of such contract, to pledge special student fees or the net income derived or to be derived from such land or facilities so constructed, acquired, and equipped or special student fees and said net income as security for the repayment of the moneys advanced therefor, together with interest thereon, and for the establishment and maintenance of reserves in connection therewith; and, for the same purpose, the Auraria board is also authorized to use the net income derived from the Tivoli brewery and parking areas associated with the Tivoli brewery and to pledge the net income derived from any other auxiliary facility which is not individually designated as an enterprise and which is not acquired and not to be acquired with moneys appropriated to the Auraria board by the state of Colorado and to pledge the net income, fees, and revenues derived from said sources, if such be unpledged, or, if pledged, the net income, fees, and revenues currently in excess of the amount required to meet principal, interest, and reserve requirements in connection with outstanding obligations to which such net income, fees, and revenues have theretofore been pledged.

(2) Any advancement of moneys may be evidenced by interim warrants, if necessary, and bonds to be executed by and on behalf of the Auraria board containing such terms and provisions, including provisions for redemption prior to maturity, as may be determined by the Auraria board. Such warrants or bonds may, at the discretion of the Auraria board, be registrable as to principal or interest, or both, and shall never be sold at less than ninety-five percent of the principal amount thereof and accrued interest thereon to the date of delivery or at a price which will result in a net effective interest rate which exceeds that specified in the contract for the advancement of moneys. Any of the warrants or bonds of the Auraria board issued pursuant to this section or any other law may be refunded pursuant to article 54 of title 11, C.R.S., if in the judgment of the Auraria board such refunding shall be to its best interests. Such refunding obligations may be made payable from any source which may be legally pledged for the payment of the obligations being refunded at the time of the issuance of the obligations so refunded or from any of the sources described in subsection (1) of this section, notwithstanding that the pledge for the payment of the outstanding obligations being refunded is thereby modified.

(3) In the event that the pledged net income, fees, and revenues exceed the amount required to meet principal, interest, and reserve requirements in connection with revenue bonds of the institution to which such income has been pledged, the Auraria board may retain such surplus and utilize the same for such purposes as in its judgment shall be in the best interests of the center, including, but not limited to, rehabilitation, alteration, addition to, or equipping of any existing auxiliary facilities, as defined in section 23-5-101.5 (2)(a), acquired pursuant to the provisions of this section and the acquisition of sites for the construction, acquisition, and equipping of additional auxiliary facilities pursuant to such provisions or for prior redemption of outstanding bonds. Use of such surplus shall be reviewed in advance by the student advisory committee to the Auraria board.

(4) Anticipation warrants or bonds issued pursuant to this section may be used as security for any depository bond or obligation where any kind of bond or other security must or may, by law, be deposited as security.



§ 23-70-109. No property lien

The Auraria board shall not create a mortgage upon any property belonging to the board or to the state of Colorado or to any constituent institution, nor shall the state be obligated to secure or repay any funds advanced pursuant to the provisions of sections 23-70-107 and 23-70-108 or the interest on such funds.



§ 23-70-110. Tax exemption

Any bonds, certificates, or warrants issued pursuant to the provisions of sections 23-70-107 and 23-70-108 by the Auraria board shall be exempt from taxation for any state, county, school district, special district, municipal, or other purpose in the state of Colorado.



§ 23-70-111. Certain debts and expenses prohibited

The Auraria board is prohibited from creating any debt as against the state of Colorado or the governing boards of the constituent institutions or from incurring any expense beyond its ability to pay the same from the annual income or appropriated funds for the then current year.



§ 23-70-112. Limitation of actions

No action shall be brought questioning the legality of any contract, proceeding, or warrants or bonds executed or to be executed by the Auraria board in connection with the provision of any auxiliary facilities, as defined in section 23-5-101.5 (2)(a), provided or to be provided for the purposes authorized by this article after thirty days have expired after the effective date of any resolution or other official action authorizing such contract, adopting such proceedings, or authorizing the issuance of such warrants or bonds.



§ 23-70-114. Powers of board not limited

Subject to the approval of the Colorado commission on higher education, the Auraria board may exercise any and all powers conferred by this article with respect to any land or facility not otherwise a part of the Auraria center. Nothing in this section shall be construed to limit the powers of governing boards of constituent institutions to acquire or dispose of facilities not otherwise part of the Auraria center; however, any building or facility acquired by a constituent institution in support of academic programs shall be subject to the approval of the Auraria board, including the renewal of existing leases.



§ 23-70-115. Directive - master plans

(1) In order to maximize economic and administrative efficiency at the Auraria center and to further the goals articulated in section 23-1-101, the general assembly finds it necessary that there be comprehensive academic and facilities master planning for the use and development of the Auraria center constituent institutions. Therefore, the governing boards of the constituent institutions and the Auraria board, in consultation with the Colorado commission on higher education, shall prepare comprehensive master plans according to the following requirements and schedule:

(a) On or before a date to be set by the Colorado commission on higher education, and in accordance with commission policies and procedures, the commission shall coordinate, and the governing boards of the constituent institutions shall submit to the commission, academic master plans for the constituent institutions. The coordinated academic master plans shall address all Auraria multiinstitutional issues that the commission determines to be relevant to the role and mission of each institution and academic program requirements for fulfilling that role and mission.

(b) The commission shall review the master plans and shall, after consultation with the governing boards, order revisions to the extent that the plans fail to maximize efficiency and academic program effectiveness. When approved by the commission, the academic master plans shall be submitted to the Auraria board which shall prepare a comprehensive facilities master plan for the Auraria constituent institutions. The facilities master plan shall be submitted to the commission at a date to be established by the commission.



§ 23-70-116. Auraria library - economic development data base

(1) The library located at the center, which is administered by the university of Colorado at Denver and which serves Metropolitan state university of Denver and the community college of Denver, is hereby designated and shall be the site of the state economic development data base. The library shall compile data which is useful and relevant to persons concerned with economic development in the state, including but not limited to statistical and demographic profiles of Colorado communities, labor and market statistics, statutory and regulatory requirements for business formation, and such other information as will assist the creation, expansion, and relocation of business in Colorado. The library is authorized to receive and expend all moneys, public and private, tendered to it for the performance of its duties under this section. The department of local affairs shall assist the library in the performance of such duties.

(2) No policy shall be established that would prevent equal access by any individual or organization in the state of Colorado to the data base relating to economic development.






Article 71 - Local District Colleges

Part 1 - Local District Colleges - Organization

§ 23-71-101. Short title

This part 1 shall be known and may be cited as the "Local District College Organization Act".



§ 23-71-102. Definitions

As used in this article, unless the context otherwise requires:

(1) (a) "Local district college" means an educational institution that provides not more than two years of training in the arts, sciences, and humanities beyond the twelfth grade of the public high school curriculum or vocational education and that conducts occupational, technical, and community service programs, with no term limitations, and general education, including college transfer programs, with unrestricted admissions.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1):

(I) Colorado mountain college, in addition to its mission as a local district college, may also offer no more than five baccalaureate degree programs as its board of trustees determines appropriate to address the needs of the communities within its service area and that are approved by the Colorado commission on higher education.

(II) Aims community college, in addition to its mission as a local district college, may also offer bachelor of applied science degree programs as its board of trustees determines appropriate to address the needs of the communities within its service area that are approved by the Colorado commission on higher education pursuant to the criteria set forth in section 23-1-133 (2).



§ 23-71-102.5. Local district college - local college district - change in terms - authority of revisor

(1) The revisor of statutes is authorized to change all references to "local junior college" or "junior college" that appear in the Colorado Revised Statutes to "local district college".

(2) The revisor of statutes is authorized to change all references to "local junior college district" and "junior college district" that appear in the Colorado Revised Statutes to "local college district".



§ 23-71-103. Districts organized - when

Local college districts in Colorado may be organized in an area approved for organization by the state board for community colleges and occupational education. The area to be approved for organization shall also have a twelfth-grade school population, as determined by the immediately preceding school census, of four hundred or more and a valuation for assessment at the time of organization of such district of sixty million dollars or more. A district may be entirely within one county or partly in two or more counties. Any existing school districts shall be entirely included or entirely excluded.



§ 23-71-104. Petition of electors

A local college district may be formed upon the petition of five hundred eligible electors residing in the area of the proposed district and having the qualifications prescribed in section 23-71-107. If the petition is for the formation of a local college district consisting of an area within a single county, it must be filed with the county clerk and recorder of the county, and, if the petition is for the formation of a local college district situated in two or more counties, the petition must be filed with the secretary of state. Each petition must specify whether the first board of trustees consists of five, seven, nine, or eleven elected members following a successful election to organize the local college district.



§ 23-71-105. Election to organize

Upon receipt of the petition provided in section 23-71-104, the county clerk and recorder or, in the event the proposed district is situated in two or more counties, the secretary of state shall review the petition to determine whether it contains the number of signatures required for an organizational election. In the event that the petition contains the requisite number of signatures, the county clerk and recorder or secretary of state shall give notice to the school electors residing in the area of the proposed district that at the next regular biennial school election, or at a special election which is requested in the petition, the question of organizing a local college district will be submitted to the eligible electors of the respective school districts located in the area of the proposed local college district.



§ 23-71-107. Qualifications of voters - conduct of elections

(1) An eligible elector is an elector who has complied with the registration provisions of article 2 of title 1, C.R.S., and who resides within the jurisdiction of the proposed local college district. All elections authorized under this article shall be conducted pursuant to articles 1 to 13 of title 1, C.R.S. The county clerk and recorder in each county in which a part of the district is located shall be the designated election official for an organizational election. Thereafter the designated election official shall be the secretary of the board, unless otherwise provided by the board.

(2) (Deleted by amendment, L. 92, p. 849, § 52, effective January 1, 1993.)



§ 23-71-109. Record of votes

(1) If the proposed local college district is situated entirely within one county and a majority of the votes cast on the question of organizing a local college district are in favor of the organization, the district shall be formed in accordance with the provisions of this part 1.

(2) If the proposed local college district is situated in two or more counties, the respective county clerk and recorders, within ten days after the election, shall determine the results from the counties and shall certify the results to the secretary of state who shall survey the results. If a majority of all votes cast in the proposed district are in favor of the organization, the district shall be formed in accordance with the provisions of this part 1.

(3) If it appears that one-half or more of the votes cast are not in favor of the organization, the district shall not be organized; but the provisions of this section shall not be construed to prevent the filing of a subsequent petition for the formation of a similar local college district.



§ 23-71-110. Election of board - members and terms

(1) Each public local college district established under the provisions of this part 1 must have a board of control, known as the board of trustees, consisting of five, seven, nine, or eleven members elected at public elections for staggered terms of four years each. The first board of trustees is elected in the manner provided in section 23-71-111. Thereafter, regular elections of board members are held in accordance with subsection (2) of this section.

(2) The regular election of the members of a board of trustees shall be held on the first Tuesday after the first Monday in November in odd-numbered years, as provided by law for regular biennial school elections in school districts. Special elections shall be held on the first Tuesday after the first Monday in February, May, September, or December.

(3) The board of trustees of each local college district existing on or after July 1, 1984, and before July 1, 1986, shall determine whether the board of trustees consists of five, seven, nine, or eleven members. The board of trustees of each local college district created after July 1, 1986, consists of five, seven, nine, or eleven members as specified in the organization petition; except that the board of trustees may subsequently increase the number of board members as provided in subsection (8) of this section. The board of trustees of each local college district shall determine the number of vacancies existing and the length of term of each vacancy for the next and subsequent regular elections for board members. Except for the election of members who were appointed pursuant to subsection (8) of this section and section 23-71-121, the board of trustees shall ensure that there are no more than three vacancies at any regular election for a five-member board, no more than four vacancies at any regular election for a seven-member board, no more than five vacancies at any regular election for a nine-member board, and no more than six vacancies at any regular election for an eleven-member board and that each board member has a term of four years.

(4) A board of trustees may establish board member districts for its local college district if it determines that such districts are in the best interests of the local college district. Such board member districts shall be established on the basis of nearly equal population or on the basis of geography and population if the local college district consists of more than one county.

(5) Members of a board of trustees shall be elected at the regular biennial school election of school districts within the local college district. Any person desiring to be a candidate for the office of trustee shall file a petition for nomination pursuant to section 1-4-803 and part 9 of article 4 of title 1, C.R.S. The election shall be conducted pursuant to the provisions of articles 1 to 13 of title 1, C.R.S. The secretary of the board of trustees shall be the designated election official responsible for the election.

(6) (Deleted by amendment, L. 92, p. 851, § 55, effective January 1, 1993.)

(7) The cost of the election of members of the board of trustees as provided in this section shall be paid by the local college district in which the elections are conducted, or, in the event of a coordinated election, the costs shall be allocated pursuant to sections 1-5-506 and 1-5-507, C.R.S.

(8) A local college district that has a five-member board of trustees may increase the board membership to seven members at any time by the appointment of two new members. A local college district that has a seven-member board of trustees may increase the board members to nine or eleven members by the appointment of new members if one or more additional school districts is annexed into the local college district as provided in section 23-71-128. Each person appointed pursuant to this subsection (8) must be appointed at least one hundred twenty days prior to the next regular biennial local district college election and may serve as an appointee only until the election and until the appointed person, if he or she seeks election, or his or her successor has been elected and has qualified.



§ 23-71-111. Election of first board - new district

(1) In all local college districts organized under the provisions of this part 1 or other applicable statutes on or after July 1, 1984, the first board of trustees must be elected in the following manner:

(a) An election for members of the first board shall be called within sixty days of the successful election to organize the local college district.

(b) At the election, a board consisting of the number of persons specified in the organization petition must be elected so that the first board members serve staggered terms and thereafter their successors in office serve staggered terms of four years.

(c) The county clerk and recorder of each county included in the new local college district shall call and conduct such election in the manner provided in section 23-71-107.

(d) The costs of the election of board members as provided in this section shall be paid by the local college district in which the elections are conducted.



§ 23-71-114. Candidates for board of trustees

Any person who desires to be a candidate for the local district college board of trustees and who is an eligible elector in the local college district shall file a petition for nomination pursuant to section 1-4-803 and part 9 of article 4 of title 1, C.R.S.



§ 23-71-118. Officers

Within sixty days after the close of polls in an election of any local district college board of trustees, the board shall meet and select from among its members a president, a secretary, and a treasurer, who shall serve until the first meeting of the board following the next election for members of the board.



§ 23-71-119. Regular meetings

(1) The local district college board of trustees shall hold regular meetings as the board decides; except that the board shall hold no fewer than four regular meetings each year. The board may hold additional or special meetings upon call of the president or a majority of the board. The secretary of the board shall notify the members of all meetings. The board shall hold all special and regular meetings of the board at locations that are within the boundaries of the district or that are within the boundaries of a county in which the district is located, in whole or in part, or in any county so long as the meeting location is not farther than twenty miles from the district boundaries. The board may waive the provisions of this section governing the location of meetings only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if the board adopts a resolution stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of the meeting.

(2) (a) The board of trustees of Colorado mountain college, without holding a meeting, may take an action that is otherwise required or permitted to be taken at a board meeting if:

(I) The secretary of the board transmits in writing to each member of the board notice of the proposed action to be taken without a meeting;

(II) A board member does not demand in writing that the action described in the notice be discussed in a regular or special board meeting;

(III) After the board receives notice of the proposed action, the board secretary provides full and timely notice of the proposed action to the public by posting notice of the proposed action in the designated public place for posting notice of meetings described in section 24-6-402 (2)(c), C.R.S., and a member of the public does not request that the proposed action be discussed in a regular or special board meeting; and

(IV) Every member of the board, by the date stated in the notice, delivers a written vote in favor of taking the action.

(b) The notice required by this subsection (2) must, at a minimum, state:

(I) The action to be taken;

(II) The date by which each board member must respond; and

(III) That failure to respond by the date stated in the notice has the same effect as voting against the action stated in the notice.

(c) The board of trustees of Colorado mountain college may take an action without a meeting as provided in this subsection (2) only if, by the date stated in the notice transmitted pursuant to this subsection (2), the board president receives an affirmative vote in favor of the action in writing from each member of the board and does not receive a written demand by a board member that the action not be taken without a meeting. Unless the notice transmitted pursuant to this subsection (2) states a different effective date, an action taken pursuant to this subsection (2) is effective on the date for response stated in the notice transmitted pursuant to this subsection (2).

(d) A writing by a board member under this subsection (2) must, at a minimum, specify the identity of the board member; the vote, abstention, demand, or revocation of the board member; and the proposed action to which the vote, abstention, demand, or revocation relates. Unless otherwise provided by an action of the board, all communications under this subsection (2) may be transmitted or received by electronically transmitted facsimile, electronic mail, or other form of wire or wireless communication. For purposes of this subsection (2), communications are not effective until received.

(e) An action taken pursuant to this subsection (2) has the same effect as an action taken at a regular or special meeting of the board and may be described as such in any document. Electronic mail or other written communications used to provide notice or to discuss the proposed action are subject to the open meeting requirements specified in part 4 of article 6 of title 24, C.R.S.

(f) The board secretary shall ensure that all writings made pursuant to this section are filed with the minutes of the board meetings.

(g) In addition to the list described in section 24-6-402 (7), C.R.S., the board secretary shall maintain a list of persons who ask for notice of a proposed action to be taken pursuant to this subsection (2). The board secretary shall notify each person on the list of a proposed action and shall specify in the notice that a member of the public may request that the board discuss the proposed action in a regular or special board meeting.



§ 23-71-120. District - body corporate

Each regularly organized local college district which may be formed as provided in this part 1 is declared to be a body corporate, by the name and style of "............. Local College District", and in that name may hold property and be a party to suits and contracts, the same as municipal corporations in this state.



§ 23-71-120.5. Recall of board members

(1) Any board member may be recalled from office at any time. Any recall shall be initiated and conducted pursuant to part 1 of article 12 of title 1, C.R.S.

(a) to (d) (Deleted by amendment, L. 92, p. 855, § 63, effective January 1, 1993.)

(2) to (4) (Deleted by amendment, L. 92, p. 855, § 63, effective January 1, 1993.)



§ 23-71-121. Vacancies

(1) An office of a board member shall be deemed vacant if the person who was duly elected or appointed to the board:

(a) Does not attend three consecutive regular meetings of the board, unless such absence is excused by the board;

(b) Submits a written resignation to the board and such resignation is duly accepted by the board;

(c) Becomes a nonresident of the local college district or board member district from which he was elected; or

(d) Dies during his term of office.

(2) At the next meeting of the board immediately following the occurrence of a vacancy, the board shall adopt a resolution declaring a vacancy in said office and shall appoint a person to fill the vacancy within sixty days after said vacancy has occurred. If the appointment is not made by the board within such sixty-day period, the president of the board shall forthwith appoint a person to fill the vacancy. The appointment shall be evidenced by an appropriate entry in the minutes of the meeting, and the board shall cause a certificate of appointment to be delivered to the person so appointed.

(3) If the vacancy occurs more than ninety days prior to the next regular biennial local district college election and the unexpired term is for more than two years, an appointee to the board shall serve until the next regular biennial local district college election and until the successor for the remainder of the term is elected and has qualified. If the vacancy occurs within the ninety-day period prior to a regular biennial local district college election and the unexpired term is for more than two years, an appointee to an office of the board shall serve until the next succeeding regular biennial local district college election at which a candidate for the board may lawfully be nominated pursuant to section 1-4-803 and part 9 of article 4 of title 1, C.R.S., and until a successor has been elected and has qualified. Except as otherwise provided in this subsection (3), an appointee to an office of the board shall serve the remainder of the unexpired term.



§ 23-71-122. Local district college board of trustees - specific powers - rules - definitions

(1) In addition to any other power granted by law to a board of trustees of a local college district, each board has the power to:

(a) Take and hold in the name of the district so much real and personal property as may be reasonably necessary for any purpose authorized by law;

(b) Sue and be sued and be a party to contracts for any purpose authorized by law;

(c) Purchase real property on such terms, including but not limited to installment purchase plans, as the board sees fit or lease or rent real property on such terms as the board sees fit for any school sites, buildings, or structures or for any school purpose authorized by law; determine the location of each school site, building, or structure; and construct, erect, repair, alter, and remodel buildings and structures;

(d) Sell and convey district property which may not be needed within the foreseeable future for any purpose authorized by law, upon such terms and conditions as it may approve; and lease any such property, pending sale thereof, under an agreement of lease, with or without an option to purchase the same. No finding that the property may not be needed within the foreseeable future shall be necessary if the property is sold and conveyed to a state agency or political subdivision of this state.

(e) Rent or lease district property not immediately needed for its purposes for terms not exceeding three years and permit the use of district property by community organizations upon such terms and conditions as it may approve;

(f) Employ a chief executive officer to administer the affairs and the programs of the district, pursuant to a contract;

(g) Procure group life, health, or accident insurance covering employees of the district pursuant to section 10-7-203, C.R.S.;

(h) Provide for the necessary expenses of the board in the exercise of its powers and the performance of its duties and reimburse a board member for necessary expenses incurred by him in the performance of his official duties, whether within or without the territorial limits of the district;

(i) Procure such insurance coverage on the building, structures, and equipment owned by the district, or in which the district has an insurable interest, as, in the judgment of the board, may be adequate from time to time;

(j) Procure such casualty insurance coverage on the personal property owned by the district, or in which the district has an insurable interest, as may, in the judgment of the board, be adequate from time to time;

(k) Procure public liability insurance covering the district and the directors and employees thereof;

(l) Procure liability and property damage insurance on buses or motor vehicles owned or rented by the district and accident insurance covering the medical expenses incurred by any pupil who is injured while being furnished transportation by the district, including injury received in the course of entering or alighting from any school bus or other means of transportation furnished by the district;

(m) Elect to have moneys belonging to the district withdrawn from the custody of the county treasurer and paid over to the treasurer of the board in the manner provided by law;

(n) Accept gifts, donations, or grants of any kind made to the district and expend or use said gifts, donations, or grants in accordance with the conditions prescribed by the donor; but no gift, donation, or grant shall be accepted by the board if subject to any condition contrary to law;

(o) Authorize the use of facsimile signatures on teacher contracts, bonds, and bond coupons by appropriate resolution;

(p) Take and hold, under the provisions of any law in effect providing for the exercise of the rights of eminent domain, so much real estate as may be necessary for the location and construction of a local district college building and for the convenient use of said local district college;

(q) Contract with another local college district or public school district or with the governing body of a state college or university, with the tribal corporation of any Indian tribe or nation, with any federal agency or officer or any county, city, or city and county, or with any natural person, body corporate, or association for the performance of any service, activity, or undertaking which any school may be authorized by law to perform or undertake. Such contract shall set forth fully the purposes, powers, rights, obligations, and responsibilities, financial or otherwise, of the parties so contracting and shall provide that the service, activity, or undertaking be of comparable quality and meet the same requirements and standards as would be necessary if performed by the school district. A contract executed pursuant to this paragraph (q) may include, among other things, the purchase or renting of necessary building facilities, equipment, supplies, and employee services.

(r) Issue general obligation bonds, refund the same, and provide for the payment thereof by taxation for the purposes, to the extent, and in the manner provided by parts 5 and 6 of this article and pledge the revenues of the district as additional security for the payment of general obligation bonds. Each local college district also has the power to issue general obligation refunding bonds to refund revenue bonds or to refund other revenue securities upon the approval of a majority of the eligible electors voting at an election called and held in the manner provided by part 5 of this article for elections on school building bonds.

(s) Cooperate with the state board for community colleges and occupational education in carrying out the provisions of the national and state vocational education and rehabilitation acts, or amendments thereto, or any such acts providing for vocational education or vocational rehabilitation of individuals with disabilities;

(t) Enter into a contract for administrative services with a term not to exceed five years, for capital outlay purposes in accordance with paragraph (c) of this subsection (1) and parts 5, 6, and 7 of this article, or for the purchase of real property pursuant to paragraph (c) of this subsection (1). Any such contract shall be valid and enforceable between the parties to the contract.

(u) Adopt written policies, rules, and regulations, not inconsistent with law, which may relate to study, discipline, conduct, safety, and welfare of all students, or any classification of students, enrolled in the local district college and adopt written procedures not inconsistent with this article for the expulsion of or denial of admission to a student, which procedures shall afford due process to students and school personnel;

(v) (I) Determine the location of each school site, building, or structure and construct, erect, repair, alter, rebuild, replace, and remodel buildings and structures without a permit or fee or compliance with a local building code. The authority delegated by this subparagraph (I) shall exist notwithstanding any authority delegated to or vested in any county, town, city, or city and county. Prior to the acquisition of land for school building sites or the construction of buildings thereon, the board of trustees of a local college district shall consult with the planning commission that has jurisdiction over the territory in which the site, building, or structure is proposed to be located, on issues related to the location of the site, building, or structure in order to ensure that the proposed site, building, or structure conforms to the adopted plan of the community insofar as is feasible. All buildings and structures shall be constructed in conformity with the building and fire codes adopted by the director of the division of fire prevention and control, referred to in this section as the "division", in the department of public safety. The board shall notify the planning commission that has jurisdiction over the territory in which a site, building, or structure is proposed to be located, in writing, of the location of the site, building, or structure before awarding a contract for the purchase or the construction thereof.

(II) (A) This paragraph (v) shall apply to building or structure construction. Except as specified in sub-subparagraph (A.5) of this subparagraph (II), the division shall conduct the necessary plan reviews, issue building permits, cause the necessary inspections to be performed, perform all final inspections, and issue certificates of occupancy to assure that a building or structure constructed pursuant to subparagraph (I) of this paragraph (v) has been constructed in conformity with the building and fire codes adopted by the director of the division. Pursuant to this sub-subparagraph (A), the division may contract with third-party inspectors that are certified by the division in accordance with section 24-33.5-1213.5, C.R.S., to perform inspections. The local college district may hire and compensate third-party inspectors under contract with the division to perform inspections or hire and compensate other third-party inspectors that are certified in accordance with section 24-33.5-1213.5, C.R.S., to perform inspections. If the local college district is unable to obtain a third-party inspector and no building department has been prequalified, the division shall perform the required inspections. If a third-party inspector is used, the director of the division shall require a sufficient number of inspection reports to be submitted to the division based upon the scope of the project to ensure quality inspections are performed. The third-party inspector shall attest that inspections are complete before the local college district is issued a certificate of occupancy unless the criteria for a temporary certificate of occupancy are met. Inspection records shall be retained by the third-party inspector for two years after the certificate of occupancy is issued. If the division finds that inspections are not completed satisfactorily, as determined by rule of the division, or that all violations are not corrected, the division shall take enforcement action against the local college district pursuant to section 24-33.5-1213, C.R.S. If inspections are not complete and a building requires immediate occupancy, and if the local college district has passed the appropriate inspections that indicate there are no life safety issues, the division may issue a temporary certificate of occupancy. The temporary certificate of occupancy shall expire ninety days after the date of occupancy. If no renewal of the temporary certificate of occupancy is issued or a permanent certificate of occupancy is not issued, the building shall be vacated upon expiration of the temporary certificate. The division shall enforce this sub-subparagraph (A) pursuant to section 24-33.5-1213, C.R.S.

(A.5) Pursuant to a memorandum of understanding between the appropriate building department and the division, the division may prequalify an appropriate building department to conduct the necessary plan reviews, issue building permits, conduct inspections, issue certificates of occupancy, and issue temporary certificates of occupancy pursuant to sub-subparagraph (A) of this subparagraph (II), to ensure that a building or structure has been constructed in conformity with the building and fire codes adopted by the director of the division, and to take enforcement action. Nothing in the memorandum of understanding shall be construed to allow the building department to take enforcement action other than in relation to the building and fire codes adopted by the division. An appropriate building department shall meet certification requirements established by the division pursuant to section 24-33.5-1213.5, C.R.S., prior to the prequalification. An affected local college district may, at its own discretion, opt to use a prequalified building department that has entered into a memorandum of understanding with the division as the delegated authority. If a building department conducts an inspection, the building department shall retain the inspection records for two years after the final certificate of occupancy is issued. The fees charged by the department shall cover actual, reasonable, and necessary costs. For purposes of this section, "appropriate building department" means the building department of a county, town, city, or city and county and includes a building department within a fire department.

(B) The division shall cause copies of the building plans to be sent to the appropriate fire department for review of fire safety issues. The fire department shall review the building plans, determine whether the building or structure is in compliance with the fire code adopted by the director of the division, and respond to the division within twenty business days; except that the fire department may request an extension of this time from the director of the division on the basis of the complexity of the building plans.

(C) If the fire department declines to perform the plan review or any subsequent inspection, or if no certified fire inspector is available, the division shall perform the plan review or inspection. As used in this section, "certified fire inspector" has the same meaning as set forth in section 24-33.5-1202 (2.5), C.R.S.

(D) If the building or structure is in conformity with the building and fire codes adopted by the director of the division and if the fire department or the division certifies that the building or structure is in compliance with the fire code adopted by the director of the division, the division or the appropriate building department shall issue the necessary certificate of occupancy prior to use of the building or structure by the local college district.

(E) If the division authorizes building code inspections by a third-party inspector pursuant to sub-subparagraph (A) of this subparagraph (II) or authorizes building code plan reviews and inspections by an appropriate building department pursuant to sub-subparagraph (A.5) of this subparagraph (II), the plan reviews and inspections shall be in lieu of any plan reviews and inspections made by the division; except that this subparagraph (II) shall not be construed to relieve the division of the responsibility to ensure that the plan reviews and inspections are conducted if the third-party inspector or appropriate building department does not conduct the plan reviews and inspections. Nothing in this paragraph (v) shall be construed to require a county, town, city, city and county, or fire department to conduct building code plan reviews and inspections.

(III) If the division conducts the necessary plan reviews and causes the necessary inspections to be performed to determine that a building or structure constructed pursuant to subparagraph (I) of this paragraph (v) has been constructed in conformity with the building and fire codes adopted by the director of the division, the division shall charge fees as established by rule of the director of the division. Such fees shall cover the actual, reasonable, and necessary expenses of the division. Fees collected by the division pursuant to this subparagraph (III) shall be transmitted to the state treasurer, who shall credit the same to the public school construction and inspection cash fund created pursuant to section 24-33.5-1207.7, C.R.S. The director of the division, by rule or as otherwise provided by law, may increase or reduce the amount of the fees as necessary to cover actual, reasonable, and necessary costs of the division. The rules authorized by this paragraph (v) shall be promulgated in accordance with article 4 of title 24, C.R.S.

(IV) Any moneys remaining as of December 31, 2009, in the public safety inspection fund created in section 8-1-151, C.R.S., from fees collected by the division of oil and public safety in the department of labor and employment pursuant to subparagraph (III) of this paragraph (v) as it existed prior to January 1, 2010, shall be transferred to the public school construction and inspection cash fund created in section 24-33.5-1207.7, C.R.S.

(V) The inspecting entity shall cooperate with the affected board of trustees of a local college district in carrying out the duties of this section.

(VI) If the inspecting entity and the board of trustees of a local college district disagree on the interpretation of the codes and standards of the division, the division shall set a date for a hearing as soon as practicable before the board of appeals in accordance with section 24-33.5-1213.7, C.R.S., and the rules adopted by the division pursuant to article 4 of title 24, C.R.S.

(VII) School buildings shall be maintained in accordance with the fire code adopted by the director of the division pursuant to section 24-33.5-1203.5, C.R.S.

(w) Enter into a cooperative arrangement with the division of fire prevention and control in the department of public safety to develop a system in which a qualified volunteer firefighter may receive a tuition voucher to attend courses at a local community college, including Aims community college and Colorado mountain college, in accordance with section 24-33.5-1216, C.R.S.

(1.5) Notwithstanding the provisions of subsection (1) of this section, if Colorado Northwestern community college is accepted into the state system pursuant to section 23-71-207, the powers of the Rangely junior college district board of trustees shall be limited to those specified in section 23-71-207 (3)(a)(V).

(2) Nothing in this section shall authorize a local college district to expend proceeds from the sale of general obligation or revenue bonds issued by said district to procure or erect a school or other building beyond the territorial limits of the district.



§ 23-71-123. Duties of board of trustees - degrees

(1) It is the duty of the board of trustees to determine financial and educational policies and provide for the proper execution of such by selecting competent administrators, instructors, and other personnel for the administration, operation, and maintenance of the institution, to prepare and adopt a budget pursuant to part 1 of article 44 of title 22, C.R.S., to fix tuition and fee rates, to accept gifts, to purchase, hold, sell, or rent property and equipment, to promote the general welfare of the institution for the best interests of education and the local college district, and, pursuant to contract and any other applicable provisions of law, to discharge or otherwise terminate the employment of any personnel.

(2) Notwithstanding the provisions of subsection (1) of this section, if Colorado Northwestern community college is accepted into the state system pursuant to section 23-71-207, the duties of the Rangely junior college district board of trustees shall be limited to those specified in section 23-71-207 (3)(a)(VII).

(3) A local district college may offer a two-year degree program with or without academic designation. Before a local district college offers a two-year degree program with academic designation, as authorized by this subsection (3), the local district college shall determine the program designation for the degree. The local district college shall then submit the degree program designation to the board of trustees for its review and approval. The local district college may offer the degree program only after it has been approved by the board of trustees and by the Colorado commission on higher education. The local district college shall exclusively use the degree program designation name in official publications, course catalogs, diplomas, and official transcripts.



§ 23-71-124. President - duties

The president of the board of trustees shall preside at all meetings of the board and shall sign all orders on the county treasurer for the payment of money; but no orders shall be drawn upon the county treasurer except in favor of parties to whom the local college district has become lawfully indebted. He shall appear in behalf of the local college district in all suits brought by or against the district, but, if the president is individually interested, this duty shall be performed by the secretary of the board. In the absence of the president, the secretary shall preside at any meeting of the board.



§ 23-71-125. Secretary - duties

The secretary of the board of trustees shall keep an accurate record of the expenses incurred by the local college district and shall present the same to the board whenever called upon. He shall give the required notice of all regular and special meetings. He shall keep the same records and make the same reports as are required by law. Any of the special duties of the secretary may be delegated by the board to a paid secretary who may be appointed by the board.



§ 23-71-126. Treasurer - duties

The treasurer of the board of trustees shall countersign all warrants drawn by the president and secretary on the county treasury and shall keep an account of the same. He shall take charge of all moneys received by the board on account of the local college district. He shall render a statement of the finances of the district as shown by the records of his office at the close of each fiscal year and at any other time when required by the board. Financial statements and records of the local college district shall be in accordance with the provisions of part 5 of article 1 of title 29, C.R.S. The treasurer shall perform such additional duties and be subjected to such additional obligations as are imposed by law.



§ 23-71-127. Credits accepted by state institutions

Credits received by students attending local district colleges shall be accepted in full by other state institutions of higher education for provisional enrollment in such major courses for which courses the students in the local district college qualify.



§ 23-71-128. Additions to district - procedure

(1) If a school district or group of districts that is adjacent to a local college district or located entirely within the boundaries of the local district college's service area, as determined by the Colorado commission on higher education, desires to be annexed to the existing local college district, it may do so by satisfying both of the following requirements:

(a) By obtaining approval of the existing local college district. The approval shall be given only upon a majority vote of the eligible electors of the existing local college district as expressed by a majority polled at the time of the regular biennial school election held in the local college district. The election shall be called only upon the affirmative vote of the board of trustees.

(b) By the school district desiring to be annexed voting on the question of annexation at a regular biennial school election. The election shall be called only upon the affirmative vote of the school district board of education. If a single school district desires to be annexed, the annexation shall be effected by a majority vote of the eligible electors of the district. If two or more school districts desire annexation as a group, the annexation shall be effected only by a majority vote in favor thereof in each district desiring annexation. If there is not a majority vote in favor of the annexation in any district comprising the group, then the annexation shall not occur for the group of districts, but any individual district in the group which had a majority vote in favor of the annexation shall be annexed to the local college district.

(2) If the town of Berthoud desires to be annexed to its existing local college district, it may do so by satisfying both of the following requirements:

(a) By obtaining approval of the existing local college district. Approval shall only be given upon a majority vote of the eligible electors of the existing local college district as expressed by a majority polled at the time of the regular election held in the local college district. The election shall be called only upon the affirmative vote of the board of trustees.

(b) By the town of Berthoud voting on the question of annexation at a regular election. The election shall only be called upon the affirmative vote of the governing body of the municipality, and the annexation shall be effected by a majority vote of the eligible electors of the municipality.



§ 23-71-129. Dissolution of district

Any local college district may be dissolved in the following manner: A plan for the dissolution of the local college district may be submitted to the eligible electors of the local college district at a special election held for that purpose. The plan shall provide for the payment of all district debts and liabilities and the distribution of all district assets. If the eligible electors authorize the dissolution by a vote of the majority of electors voting at the special election, the local district college board of trustees of the district shall proceed to carry out the plan so authorized and, upon accomplishment thereof, shall file its certificate of dissolution with the county clerk and recorder of the county wherein the district is situate. Thereupon the district shall be considered dissolved. If any property or funds remain in the hands of the board, credit after the dissolution of the property or funds shall be distributed as provided in the plan of dissolution for the distribution of the assets of the local college district.



§ 23-71-130. Bonds as legal investments

Any general obligation bonds issued or validated in accordance with the provisions of this article shall be eligible for any investment of proceeds which is a legal investment authorized by part 6 of article 75 of title 24, C.R.S., for school districts of this state.



§ 23-71-131. Local district colleges subject to section 29-1-302

For the purposes of section 29-1-302, C.R.S., a local college district board of trustees shall not be deemed to be a school board.



§ 23-71-133. Colorado mountain college - approval of baccalaureate degrees - attorney general to advise

(1) When approving baccalaureate degrees for Colorado mountain college pursuant to the authority in section 23-71-102 (1), the Colorado commission on higher education shall make its determination based on the following criteria:

(a) Whether Colorado mountain college can demonstrate workforce and student demand for the baccalaureate degree program by providing data;

(b) Whether Colorado mountain college can demonstrate regional and professional accreditation requirements, when applicable, and compliance with those requirements as deemed appropriate at both the institutional and program levels;

(c) Whether Colorado mountain college can demonstrate that its provision of the baccalaureate degree program is the most cost-effective method of providing the baccalaureate degree program in its service area; and

(d) Whether Colorado mountain college can provide a cost-benefit analysis showing that the additional baccalaureate degree program will not create a negative impact for the college or require additional state-appropriated moneys to operate.

(2) Upon request of its board of trustees, the attorney general shall serve as legal advisor to Colorado mountain college, and the board has the authority to select and retain legal counsel at the board's discretion.

(3) In accordance with the budget adopted by the board of trustees for Colorado mountain college pursuant to section 23-71-123 (1), Colorado mountain college may use any state-appropriated moneys the college receives, in addition to any other revenues of the college, to operate any baccalaureate degree program that the Colorado commission on higher education approves pursuant to this section.






Part 2 - Local District Colleges - State System

§ 23-71-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Board" means the state board for community colleges and occupational education created pursuant to section 23-60-104.

(2) "Eligible elector" of a local college district means an elector who has complied with the registration provisions of article 2 of title 1, C.R.S., and who resides within the local college district.



§ 23-71-202. Joining state system - state support

(1) Any local college district organized or authorized to be organized under the provisions of this article may apply to the board to become a part of the state system as provided in this part 2; but this subsection (1) shall not apply to any local college district organized on or after December 31, 1967, pursuant to title 22, C.R.S. 1973, or to this title unless the board has approved the district prior to its organization. The application shall include a plan of dissolution and report of finances as required by section 23-71-203 and shall be considered by the board and the Colorado commission on higher education as provided in section 23-71-204.

(2) In advance of entering the state system, local college districts shall receive annually such state support for the education of Colorado resident students as is appropriated for operating purposes.

(3) Any local college district organized or authorized to be organized after July 1, 1967, which is not a part of the state system shall not be eligible to receive any state funds for capital construction purposes unless the board has approved the district prior to its organization.

(4) After the entry of any local college district into the state system, no general property taxes shall be levied for the operational expenses of the local college district; except that a tax levy shall be continued for the purposes of payment of any general obligation of the district, whether bonded indebtedness or otherwise, owed by the district and not assumed by the state.



§ 23-71-203. Submission of plan for joining state system

(1) Any local college district desiring to become a part of the state system shall use the following procedures: The local district college board of trustees of the district shall submit to the board a plan of dissolution, together with a detailed report of the finances and programs of the existing local district college. The plan of dissolution shall be in such form as may be prescribed by the board. The plan shall provide for the transfer of district assets to the board and shall make provision for meeting all liabilities of the district through assumption by the board or by other lawful means which will not impair existing obligations of contract. Liabilities to be assumed by the board shall include all revenue bonds and other special obligations which by their terms are not payable from revenues derived from ad valorem taxes of the district (such obligations being sometimes collectively designated in this article as "revenue bonds"). The revenue bonds shall continue to be payable from the revenues designated therein and shall not become the general obligation of the board or of the state of Colorado. In each case where there exist outstanding general liabilities at the time of dissolution, the plan shall provide for continuing the tax levy within the boundaries of the dissolved district as may be necessary to retire all general liabilities, including without limitation all general obligation bonded indebtedness, both principal and interest. It is the intention of this part 2 that the general assembly will make timely appropriations for the retirement, and, to the extent moneys are thereby made legally available, the levy shall be diminished or eliminated. Notwithstanding any other provision of this part 2, no local college district shall be dissolved pursuant to this part 2 if, subsequent to May 27, 1967, it has incurred liabilities (evidenced by other than revenue bonds) for capital improvements without the approval of the board prior to the incurrence unless the liabilities have been fully paid as to principal and interest before the dissolution. The plan shall include a timetable for dissolution of the district and estimates of potential enrollment and operating and capital expenditures for a period of five years after dissolution. The date of dissolution and entry into the state system shall be the first day of July immediately following the survey of the dissolution election returns.

(2) (a) If the local district college board of trustees fails to submit a plan of dissolution on its own initiative within five years after May 27, 1967, the eligible electors of the local college district may petition the board of trustees to submit a plan to the board. The petition shall be signed by at least five percent of the eligible electors residing within each county in the local college district and shall be filed with the secretary of the local college district. The signatures need not all be on one sheet of paper, but each sheet shall contain an oath, subscribed to by the person circulating the sheet, that the signatures thereon are genuine. Each person signing the petition shall add to the signature the date of the signing and the elector's place of residence. To the extent practicable, the provisions of article 40 of title 1, C.R.S., regarding circulation of petitions, elector information and signatures on petitions, and affidavits and requirements of circulators of petitions shall apply to petitions under this section.

(b) Upon receipt of the petition, the secretary shall refer the petition to the local district college board of trustees. The board shall, without undue delay, determine if the petition has been signed by the requisite number of eligible electors residing in each county of the local college district. If the petition is found to contain the requisite number of signatures, the board of trustees shall proceed to develop and submit to the board within ninety days a plan of dissolution in accordance with the provisions of subsection (1) of this section. If the petition does not contain the requisite number of signatures, the board of trustees shall make the determination by written resolution.

(c) If a petition and plan of dissolution is submitted pursuant to this section and dissolution of the local college district should not be effected because of rejection or nonapproval of the plan, or otherwise, at any stage of the process provided for by subsection (1) of this section and section 23-71-204, no further petition or plan of dissolution pursuant to this section shall be submitted or accepted for a period of five years from the date of rejection or nonapproval or other action causing the prior plan of dissolution not to be effected.



§ 23-71-204. Approval of plan - election

(1) The board shall review each application for admission to the state system to determine whether the plan and date of entry specified by the local college district will best promote the orderly development of higher education and of the applicant institution. The board shall transmit to the local district college board of trustees any suggested changes in the plan within ninety days after the date of submission.

(2) When the board has approved the plan and date of entry, it shall forward the application to the Colorado commission on higher education for its action. The commission may approve the recommendation of the board. If the commission does not approve the entry into the state system, the board may require a joint meeting of the board and the commission to hear the reasons and to explain the position taken by the board. After review, the commission may reaffirm its position or take such other action as it deems appropriate. The board shall notify the local district college board of trustees of any action taken by the commission under this subsection (2).

(2.5) After the Colorado commission on higher education has approved the recommendation of the board, it shall forward such recommendation to the general assembly. If the general assembly, acting by bill, approves the entry of the district into the state system, the local district college board of trustees may call a special election pursuant to subsection (4) of this section. If the general assembly does not so approve such entry, it shall be deemed rejected, and the district shall not become a part of the state system.

(3) Except to the extent inconsistent with this part 2, the dissolution election shall be called, held, and canvassed by the board of trustees in substantially the same manner as provided for elections authorizing the issuance of local college district general obligation bonds.

(4) When the Colorado commission on higher education, the board, and the general assembly have approved the application, the board of trustees shall call a special election at which only eligible electors of the district may vote. The question shall be:

Shall the ------- local college district be dissolved, all assets transferred to the state board for community colleges and occupational education and provision made for meeting all liabilities as provided in the plan of dissolution by -------(date)?

Yes --- No ---.

(5) If a majority of the eligible electors voting vote "yes", the board of trustees and the board shall proceed with the transfer of all assets to the board and with all necessary steps to meet liabilities pursuant to the approved plan. If revenue bonds of the district remain outstanding or unpaid, the board as successor to the board of trustees and to the district shall continuously operate the college, pay principal and interest, and do all things in such manner as to fulfill the obligations of the district under existing resolutions and instruments constituting contracts among the district and bondholders and other contracting parties. Nothing in this part 2 shall impair or authorize the impairment of any obligation of contract. The board shall serve ex officio as the board of trustees of the district until all existing general liabilities, including without limitation all general obligation bonded indebtedness and the interest thereon but not including revenue bonds, are paid, and, except as provided in this part 2, the levy required for the payment shall continue until the payment is made in full. General obligation bonds of a dissolved district may be refunded in the manner provided in part 6 of this article.



§ 23-71-205. Withdrawal from state system

Any community college may withdraw from the state system and establish a local college district pursuant to procedures established by the Colorado commission on higher education. The procedures shall provide for a vote by the eligible electors of the area proposed to be incorporated into a local college district. The Colorado commission on higher education shall provide for the transfer of college property and liabilities to the district in the event of such a withdrawal and establishment.



§ 23-71-206. Northeastern junior college - approval of plan - date of entry into state system - continuation of mill levy

(1) (a) The general assembly hereby approves the plan of dissolution submitted by Northeastern junior college pursuant to section 23-71-203, referred to in this section as the "plan". Contingent upon approval of the plan in a special election held pursuant to section 23-71-204 and enactment of an appropriation of general fund moneys to the board for allocation to Northeastern junior college, whether in an annual general appropriations bill or by supplemental appropriation, the general assembly approves the entry of Northeastern junior college into the state system of community and technical colleges.

(b) Notwithstanding the provisions of section 23-71-204 (4), at the special election for approval of the plan, the question shall be:

Shall Northeastern junior college join the state system of community and technical colleges upon enactment of an appropriation to fund Northeastern junior college as part of the state system of community and technical colleges, and shall the Northeastern junior college district continue to collect property taxes for three years after the appropriation is enacted in the amount of 20.311 mills in year one, 18.000 mills in year two, and 16.000 mills in year three, after which time the Northeastern junior college district shall be dissolved, all assets be transferred to the state board for community colleges and occupational education, and provision be made for meeting all liabilities as provided in the plan of dissolution?

Yes --- No ---.

(2) Notwithstanding the provisions of section 23-71-203 (1), if the plan is approved and moneys are appropriated as provided in subsection (1) of this section, Northeastern junior college shall enter the state system of community and technical colleges on the effective date of the appropriation, but the Northeastern junior college district shall continue as provided in subsection (3) of this section. On entry into the state system of community and technical colleges, Northeastern junior college shall be under the management and control of the board. On entry into the state system of community and technical colleges, the assets and liabilities of Northeastern junior college, with the exception of the property tax moneys collected and the physical education and events center built pursuant to subsection (3) of this section and the property on which said center is located, shall be transferred to the board; except that, if construction of the physical education and events center is completed prior to approval of the plan and appropriation of moneys pursuant to subsection (1) of this section, the physical education and events center and the property on which said center is located shall be transferred to the board at the time Northeastern junior college enters the state system of community and technical colleges.

(3) (a) If the plan is approved and moneys are appropriated as provided in subsection (1) of this section, the Northeastern junior college district shall be dissolved three years after Northeastern junior college enters the state system of community and technical colleges. Prior to dissolution of the Northeastern junior college district and notwithstanding any other provisions of this part 2 to the contrary, the Northeastern junior college district shall continue to collect property tax in the district. Following approval of the plan, the mill levy imposed by the Northeastern junior college district shall not exceed the mill levy imposed for the tax year during which the plan is approved and may be reduced prior to dissolution of the district.

(b) Northeastern junior college district shall use a portion of the property tax moneys collected pursuant to this subsection (3) for construction of a physical education and events center on the Northeastern junior college campus, as provided in the plan; except that, if construction of the physical education and events center is completed prior to the time that the plan is approved and moneys are appropriated as provided in subsection (1) of this section, all of the property tax moneys collected pursuant to this subsection (3) shall be used as provided in paragraph (c) of this subsection (3).

(c) Northeastern junior college district shall use the property tax moneys collected pursuant to this subsection (3) that are not used for construction of the physical education and events center on the Northeastern junior college campus to assist residents of the Northeastern junior college district who are enrolled at Northeastern junior college in defraying any increases in tuition that may result from entry into the state system of community and technical colleges.

(d) On dissolution of the Northeastern junior college district, the physical education and events center built pursuant to paragraph (b) of this subsection (3), regardless of whether said center is completed, the property on which said center is located, and any moneys remaining under control of the district shall be transferred to the board.



§ 23-71-207. Colorado Northwestern community college - approval of plan - date of entry into system - continuation of mill levy

(1) (a) The general assembly hereby approves the plan submitted by Colorado Northwestern community college pursuant to section 23-71-203, referred to in this section as the "plan". Contingent upon approval of the plan at the November 1998 general election and enactment of an appropriation of general fund moneys to the board for allocation to Colorado Northwestern community college, whether in an annual general appropriations bill or by supplemental appropriation, the general assembly approves the entry of Colorado Northwestern community college into the state system of community and technical colleges.

(b) (I) Notwithstanding the provisions of sections 23-71-202 (4) and 23-71-204 (4), the ballot question submitted to the voters of the Rangely junior college district for the approval of the plan at the 1998 general election shall be:

Shall Colorado Northwestern community college join the state system of community and technical colleges upon enactment of an appropriation to fund Colorado Northwestern community college as a part of the state system of community and technical colleges, and shall the Rangely junior college district continue to collect property taxes after the appropriation is enacted in the amount of five mills, until such time as the Rangely junior college district board and the voters of the Rangely junior college district approve an increase in the mill levy, for tuition, supplemental program funding, and capital construction purposes plus the mill levy required for the continuation of the debt service on outstanding general obligation bonds previously approved by voters, and shall all assets be transferred to the state board for community colleges and occupational education, and provision be made for meeting all liabilities as provided in the plan?

Yes --- No ---.

(II) At the 1998 general election, the voters of the Moffat county affiliated junior college district shall decide the following question:

If the majority of the voters of the Rangely junior college district approve Colorado Northwestern community college joining the state system of community and technical colleges and an appropriation is enacted for such purpose, shall the Moffat county affiliated junior college district, as part of the area served by Colorado Northwestern community college pursuant to the plan, continue to collect property taxes through the 2008 property tax year in the amount of three mills, until such time as the Moffat county affiliated junior college district board and the voters of the Moffat county affiliated junior college district approve an increase in the mill levy, for tuition, supplemental program funding, and capital construction purposes?

Yes --- No ---.

(2) (a) Notwithstanding the provisions of section 23-71-203 (1), if the plan is approved by a majority of the voters in the Rangely junior college district and if moneys are appropriated as provided in subsection (1) of this section, Colorado Northwestern community college shall enter the state system of community and technical colleges on the effective date of the appropriation. The Rangely junior college district shall continue as provided in subsection (3) of this section. If a majority of the voters of the Moffat county affiliated junior college district approve the measure set forth in subparagraph (II) of paragraph (b) of subsection (1) of this section, the Moffat county affiliated junior college district shall continue as provided in subsection (4) of this section.

(b) Upon entry into the state system of community and technical colleges:

(I) Colorado Northwestern community college shall be under the management and control of the board;

(II) The assets and liabilities of Colorado Northwestern community college shall be transferred to the board in accordance with the plan; and

(III) The educational facilities of Colorado Northwestern community college shall be immediately eligible for state controlled maintenance funds.

(3) (a) If the plan is approved as specified in paragraph (a) of subsection (2) of this section and if moneys are appropriated as provided in subsection (1) of this section:

(I) The Rangely junior college district shall remain in existence;

(II) Notwithstanding any other provision of this part 2 to the contrary, the Rangely junior college district shall continue to collect property tax and specific ownership tax in the district. The Rangely junior college district in December, 1999, shall initially levy five mills for the purposes specified in subparagraph (III) of this paragraph (a) in addition to the mill levy required for debt service on outstanding general obligation bonds previously approved by voters;

(III) The Rangely junior college district shall use the revenues collected pursuant to this subsection (3), other than those collected for outstanding general obligation bonds previously approved, to:

(A) Assist residents of the Rangely junior college district who are enrolled at Colorado Northwestern community college in defraying increases in tuition that may result from entry into the state system of community and technical colleges;

(B) Provide supplemental funding to the state for the operating costs of current or future programs offered by Colorado Northwestern community college;

(C) Erect new or renovate existing facilities; and

(D) Provide capital funding for technology enhancement and supplemental equipment for Colorado Northwestern community college;

(IV) All assets and liabilities of the Rangely junior college district shall be transferred to the board; except that the outstanding general obligation bonds and associated debt service assets and liabilities of the Rangely junior college district in existence as of June 30, 1999, shall remain with such district and the Rangely junior college district shall administer the mill levy for the retirement of said bonds pursuant to section 23-71-204 (5);

(V) Notwithstanding the provisions of section 23-71-122, the Rangely junior college district board of trustees shall have only the powers necessary to levy taxes and distribute the revenues generated therefrom in accordance with the purposes listed in subparagraph (III) of this paragraph (a) and the powers enumerated in section 23-71-122 (1)(b), (1)(h), (1)(k), (1)(m), (1)(n), and (1)(q);

(VI) The Rangely junior college district board of trustees shall have no employees; and

(VII) Notwithstanding the provisions of section 23-71-123, the Rangely junior college district board of trustees shall have only the duty to prepare and adopt a budget pursuant to part 1 of article 44 of title 22, C.R.S., and any additional duties enumerated in the plan.

(b) Upon the future dissolution of the Rangely junior college district, any assets remaining as of the date of dissolution shall be transferred to the board.

(4) (a) (I) If the plan is approved and moneys are appropriated therefor as provided in subsection (1) of this section and if the voters of the Moffat county affiliated junior college district approve the ballot measure set forth in subparagraph (II) of paragraph (b) of subsection (1) of this section, the Moffat county affiliated junior college district shall remain in existence until January 1, 2009, on which date the Moffat county affiliated junior college district shall dissolve pursuant to subparagraph (V) of this paragraph (a). Prior to said date, the Moffat county affiliated junior college district, shall continue to collect property tax for a period not to exceed ten years in the initial amount of three mills. The Moffat county affiliated junior college district shall use the tax moneys collected pursuant to this subparagraph (I) to:

(A) Assist residents of the Moffat county affiliated junior college district who are enrolled at Colorado Northwestern community college in defraying increases in tuition that may result from entry into the state system of community and technical colleges;

(B) Provide supplemental funding to the state for the operating costs of current or future programs offered by Colorado Northwestern community college;

(C) Erect new or renovate existing facilities;

(D) Provide capital funding for technology enhancement and supplemental equipment for Colorado Northwestern community college; and

(E) Provide for the operating costs of the facilities owned by the Moffat county affiliated junior college district.

(II) Notwithstanding the provisions of section 23-72-121, the Moffat county affiliated junior college district board of control shall have only the powers necessary to levy taxes and distribute the revenues generated therefrom in accordance with the purposes listed in subparagraph (I) of this paragraph (a) and the powers enumerated in section 23-72-121 (2)(b), (2)(e), (2)(g), and (2)(k).

(III) The Moffat county affiliated junior college district board of control shall have no employees.

(IV) All assets and liabilities of the Moffat county affiliated junior college district shall be transferred to the board except the revenues generated pursuant to subparagraph (I) of this paragraph (a) and except for those assets specified in the plan.

(V) The Moffat county affiliated junior college district shall dissolve, as provided in section 23-72-120, on January 1, 2009. Upon dissolution of the Moffat county affiliated junior college district, all assets held by the district as of the date of the dissolution shall be transferred to the board.

(b) If the plan for Colorado Northwestern community college to join the state system of community and technical colleges is approved and moneys are appropriated therefor as provided in subsection (1) of this section but the voters of the Moffat county affiliated junior college district do not approve the ballot measure set forth in subparagraph (II) of paragraph (b) of subsection (1) of this section, the Moffat county affiliated junior college district shall select and adopt, within one year after such election, one of the following options concerning its governance and shall submit the selected option for approval by the board, the Colorado commission on higher education, and the voters of the Moffat county affiliated junior college district:

(I) The Moffat county affiliated junior college district shall dissolve pursuant to the provisions of section 23-72-120;

(II) The Moffat county affiliated junior college district shall affiliate with another local district college or state college with the consent of the parent institution; or

(III) Notwithstanding the provisions of section 23-71-103, the Moffat county affiliated junior college district shall form a local college district, with the consent of the board and the Colorado commission on higher education.

(5) (a) At the 2006 general election, the voters of the Moffat county affiliated junior college district shall decide the following question:

Shall the Moffat county affiliated junior college district, as part of the area served by Colorado Northwestern community college, continue indefinitely to collect property taxes in the amount of up to three mills, until such time as the Moffat county affiliated junior college district board and the voters of the Moffat county affiliated junior college district approve an increase in the mill levy, for tuition, supplemental program funding, and capital construction purposes?

Yes --- No ---.

(b) If the ballot question set forth in paragraph (a) of this subsection (5) is rejected by the voters at the 2006 general election, the Moffat county affiliated junior college district board may resubmit the ballot question set forth in paragraph (a) of this subsection (5) to the voters of the Moffat county affiliated junior college district in the 2007 general election. If the ballot question set forth in paragraph (a) of this subsection (5) is rejected by the voters at the 2006 or 2007 general election, the Moffat county affiliated junior college district board may resubmit the ballot question set forth in paragraph (a) of this subsection (5) to the voters of the Moffat county affiliated junior college district in the 2008 general election.

(c) If a majority of voters of the Moffat county affiliated junior college district approve the measure set forth in paragraph (a) of this subsection (5), then, notwithstanding the provisions of subparagraphs (I) and (V) of paragraph (a) of subsection (4) of this section, the Moffat county affiliated junior college district shall not dissolve on January 1, 2009, but shall continue to exist and shall continue to collect property tax in the initial amount of three mills. The Moffat county affiliated junior college district shall use the property tax moneys collected pursuant to this paragraph (c) as provided in sub-subparagraphs (A) to (E) of subparagraph (I) of paragraph (a) of subsection (4) of this section.

(d) If a majority of the voters of the Moffat county affiliated junior college district approve the measure set forth in paragraph (a) of this subsection (5), the Moffat county affiliated junior college district board shall continue to exist subject to the restrictions specified in subparagraphs (II) and (III) of paragraph (a) of subsection (4) of this section.

(e) If a majority of the voters of the Moffat county affiliated junior college district do not approve the measure set forth in paragraph (a) of this subsection (5), then the Moffat county affiliated junior college district shall dissolve on January 1, 2009, as provided in subparagraphs (I) and (V) of paragraph (a) of subsection (4) of this section.



§ 23-71-208. Colorado Northwestern community college - disposal of assets

Any aircraft or other equipment used by the Colorado Northwestern community college in its aviation-related programs may be disposed of by the state board for community colleges and occupational education, created in section 23-60-104, by sale, trade, or other method of disposal. Any proceeds from the disposal of such aircraft shall be the property of the state board for community colleges and occupational education for the use and benefit of Colorado Northwestern community college. The disposal of such aircraft or equipment shall be exempt from section 17-24-106.6, C.R.S., relating to surplus state property and any rules promulgated thereunder.






Part 3 - Direct Grants to Local College Districts

§ 23-71-301. Direct grants to local college districts - occupational courses

(1) Colorado mountain college and Aims community college shall each annually receive a direct grant, from funds appropriated for this purpose, in an amount specified annually by the general assembly pursuant to section 23-18-304.

(2) and (3) Repealed.



§ 23-71-302. Distribution of grants

(1) The board shall annually certify to the state treasurer the amount of the direct grants to be paid to Colorado mountain college, Aims community college, and the area technical colleges, as specified by the general assembly and appropriated pursuant to section 23-18-304 for the applicable fiscal year. Each institution or area technical college may use the direct grants for current operating costs or for capital construction.

(2) Repealed.



§ 23-71-303. Distributions to area technical colleges

(1) Any area technical college operating or organized and operating as such during the entire school year may be reimbursed by the state in an amount specified annually by the general assembly pursuant to section 23-18-304. Such reimbursement must not exceed the total direct cost of the vocational program per FTE.(2) Distributions made under this section shall be only for students with a declared objective in approved occupational courses and shall not include students enrolled with avocational objectives.






Part 4 - Tax Levies and Revenues

§ 23-71-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Board of trustees" means the local college district board of trustees authorized by law to administer the affairs of any district.

(2) "District" means a local college district organized and existing pursuant to law.



§ 23-71-402. Certification - tax revenues

(1) In accordance with the schedule prescribed by section 39-5-128, C.R.S., the district shall certify to the board of county commissioners of the county wherein said district is located the separate amounts necessary, in the judgment of the board of trustees, to be raised from levies against the valuation for assessment of all taxable property located within the boundaries of said district for its general, bond redemption, and capital reserve funds to defray its expenditures therefrom during its next ensuing fiscal year.

(2) If only a portion of a district is located within a county, the board of trustees of said district shall certify the separate amounts to the board of county commissioners of each county wherein a portion of said district is located. The board of county commissioners of each such county shall levy a tax upon the taxable property located within said portion of the district included in its county at a rate sufficient to produce a pro rata share of each separate amount certified, such pro rata share to be based on the ratio of the valuation for assessment of taxable property located within that portion of said school district located within said county to the total valuation for assessment of taxable property located in the entire district; except that the rate of tax levies for said district shall be the same throughout the territorial limits of said district except for a variation in the tax levy needed for the bond redemption fund of said district, which rate may vary because of changes in the boundaries of said district.

(3) The levy for the capital reserve fund shall not exceed four mills in any year.

(4) (a) Whenever, after a reorganization, any district has within its boundaries any new territory, the board of trustees of the district shall certify to the board of county commissioners the amount required during the next ensuing fiscal year to satisfy such territory's proportionate share of the obligations of the outstanding bonded indebtedness.

(b) If, after reorganization of the district, there is any territory liable for the payment of bonded indebtedness, different either in amounts, dates of creation, or dates of interest or principal maturities, then, in certifying to the boards of county commissioners the statement of the amount necessary to be raised from levies pursuant to subsection (1) of this section, it is the duty of the board of trustees of such district to also certify to the board of county commissioners the territory which has bonded indebtedness outstanding, the legal description of the territory liable for the payment of such bonded indebtedness, or portion thereof, and the amount required during the ensuing fiscal year to meet payments of interest and principal falling due therein. A separate levy, sufficient to raise the amount so certified, shall be made against the valuation for assessment of all taxable property located within such territory. The proceeds of such levy shall be credited to the bond redemption fund of the district, but a separate account within such bond redemption fund shall be maintained to clearly reflect the amount raised from such separate levy.



§ 23-71-403. Change in needed tax revenues - unlawful

A board of trustees or a board of county commissioners shall not modify the amount certified pursuant to section 23-71-402 as needed for any fiscal year, nor shall said board of county commissioners be charged with any discretion in determining or reviewing the amounts so certified other than to ascertain if said amounts are within the limitations as prescribed by law.



§ 23-71-404. County treasurer - accounts - warrants

(1) It is the duty of the county treasurer to keep separate accounts by funds and subsidiary accounts for the bond redemption fund of each district in his county, and said funds and accounts shall be subject to the warrants of said district. The tax revenues shall be credited to the proper fund and account, together with any penalty interest collected thereon.

(2) If only a portion of a district is situate within the territorial limits of said county and the headquarters of said district are not located therein, the county treasurer shall transfer, at the end of each month, all moneys which have accrued to the credit of said district to the county treasurer of the county wherein the headquarters of said district is located. No warrant shall be drawn by a district situate in more than one county against its moneys except against those moneys in the custody of the county treasurer of the county wherein the district headquarters is located.

(3) If a district warrant is presented to the county treasurer of a district situate in his county and there are no moneys or insufficient moneys to the credit of said district in the proper fund or account thereof to pay such warrant, it is the duty of said county treasurer to register such warrants in the order of presentment and endorse each such warrant "no funds". Registered warrants shall draw interest from the date of such registration and endorsement at the rate and in the manner as registered county warrants. The county treasurer shall keep a list of all warrants so registered and endorsed and furnish a copy of said list to the treasurer of said district. The county treasurer shall pay both the principal and interest of said warrants, in the order of registration, when there are sufficient moneys to the credit of the district fund or account upon which any such warrant was drawn. It is his duty to cause to be published in a newspaper with general distribution in said district for five days a notice that certain district warrants, describing said warrants by numbers and amounts, will be paid upon presentation at the expiration of said five-day notice, at which time said warrants shall cease to bear interest.

(4) It is unlawful for a district to issue warrants in excess of the amount budgeted or appropriated to or the anticipated revenues for any fund, whichever is less, for said district's fiscal year whether or not the board of trustees of said district has elected to withdraw its moneys from the custody of the county treasurer.

(5) It is the duty of the county treasurer to cancel all paid district warrants with a proper cancelling stamp and indicate the date of payment thereof.



§ 23-71-405. Depositories

(1) When the board of trustees of a district has elected to have all moneys belonging to the district paid over to the treasurer of said board, the treasurer shall deposit, or cause to be deposited, all such moneys in such depositories as shall be designated by such board.

(2) Each designated depository shall be required to give a surety bond in an amount equal to at least one hundred ten percent of the amount on deposit to the credit of the district at any time, with sureties approved by the board of trustees of the district and conditioned for the payment of all moneys on deposit to the credit of the district, upon demand of the treasurer thereof through presentation of checks, warrants, or orders. In lieu of such surety bond, the board of trustees may accept obligations of the United States or the state of Colorado or general obligation bonds of any district located within the state in an amount equal to said surety bond, and such securities shall be placed with and held in trust by some bank, other than the depository, within the state or with the Denver branch of the federal reserve bank of Kansas City, Missouri, contingent upon the issuance of a joint custody receipt subject to the joint order of the depository and the treasurer of said board and conditioned to secure and guarantee payment of all moneys on deposit to the credit of said district, upon demand of the district through presentation of a warrant or order.

(3) Any moneys belonging to a district which are temporarily not needed in the conduct of its operations may be invested or deposited by the board of trustees of such district pursuant to the provisions of sections 24-75-601 to 24-75-603, C.R.S.

(4) Notwithstanding the provisions of this section, the board of trustees of any district may provide for the establishment, operation, and maintenance of refunding escrow agreements and accounts and may provide for payment of principal and interest on the outstanding bonds of such district by paying agents, pursuant to the provisions of parts 5 and 6 of this article.



§ 23-71-406. Registered warrants by treasurer of the board of trustees

If a board of trustees has elected to withdraw all district moneys from the temporary custody of the county treasurer and there are no moneys or insufficient moneys to the credit of the proper fund of said district on deposit with a depository to pay any warrant or order drawn against said fund, the treasurer of said board of trustees shall register said warrant in the same manner as otherwise prescribed for a county treasurer under the provisions of section 23-71-404. Registered warrants shall draw interest from the date of such registration and endorsement at the rate and in the same manner as warrants registered by the county treasurer. The treasurer of said board of trustees shall perform all duties required of the county treasurer under section 23-71-404 (3) in the registration and payment of district warrants registered by said treasurer of the board of trustees, including publication for notice of payment thereof.



§ 23-71-407. Short-term loans

The board of trustees of any district may negotiate or contract with any person, corporation, association, or company for a loan not to exceed the difference between the anticipated revenues for the current fiscal year for the general fund and the amount credited to date to said general fund in order to eliminate the necessity of issuing registered warrants upon said general fund. Such loan shall be liquidated within six months thereafter from moneys subsequently credited to said general fund. The total rate of interest, including fees to be paid on such loan, shall not exceed seventy-five percent of the discount rate set by the federal reserve board for the tenth federal reserve district establishing the rate of interest which federal reserve banks shall charge member banks when such member banks borrow money from a federal reserve bank.






Part 5 - Bonded Indebtedness

§ 23-71-501. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Board of trustees" means the governing body authorized by law to administer the affairs of any local college district.

(2) "District" means a local college district organized and existing pursuant to law.

(2.5) "Eligible elector" means an elector who has complied with the registration provisions of article 2 of title 1, C.R.S., and who resides within the local college district calling the election.

(3) "Net effective interest rate" of a proposed issue of bonds means the net interest cost of the issue divided by the sum of the products derived by multiplying the principal amount of such issue maturing on each maturity date by the number of years from the date of said proposed bonds to their respective maturities. In all cases, the net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(4) "Net interest cost" of a proposed issue of bonds means the total amount of interest to accrue on said bonds from their date to their respective maturities, plus the amount of any discount below par or less the amount of any premium above par at which said bonds are being or have been sold. In all cases the net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(5) and (6) (Deleted by amendment, L. 92, p. 860, § 72, effective January 1, 1993.)



§ 23-71-502. Bonded indebtedness - elections

(1) No general obligation bonded indebtedness shall be contracted by any district for the purpose of purchasing, erecting, improving, remodeling, and furnishing local district college buildings, sites, facilities, and equipment unless the proposition to create such debt has first been submitted to and approved by the eligible electors of the district.

(2) The board of trustees of any district, at any regular biennial school election or at a special election called for the purpose, shall submit to the eligible electors of the district the question of contracting a bonded indebtedness for the purpose of purchasing, erecting, improving, remodeling, and furnishing local district college buildings, sites, facilities, and equipment, which purposes shall be broadly construed, subject to the limitations provided in section 23-71-503.

(3) All elections authorized under this article shall be conducted pursuant to the provisions of articles 1 to 13 of title 1, C.R.S. The secretary of the board of trustees shall be the designated election official for all elections unless otherwise provided by the board of trustees. Any notice given shall contain a statement of the amount of the bonded indebtedness proposed to be contracted, the maximum net effective interest rate at which the indebtedness shall be incurred, and the maximum period of time within which the amount shall be payable, and the day and the place of the election.

(4) and (5) (Deleted by amendment, L. 92, p. 861, § 73, effective January 1, 1993.)

(6) (a) The board of trustees of any district, having received approval at an election to issue bonds and having determined that the limitations of the original election question are too restrictive to permit the advantageous sale of the bonds so authorized, may submit at another regular or special election:

(I) The question of issuing the bonds, or any portion thereof, at a higher maximum net effective interest rate than the maximum interest rate or maximum net effective interest rate approved at the original election; or

(II) The question of issuing the bonds, or any portion thereof, to mature over a longer period of time than the maximum period of maturity approved at the original election.

(b) An election held pursuant to this subsection (6) shall be held in substantially the same manner as an election to authorize bonds initially, except as may be required for the submission of the limited question permitted under this subsection (6).

(c) If a majority of those voting at an election held pursuant to this subsection (6) fail to approve the changes submitted, such result shall not impair the authority of the board of trustees at a later time to issue the bonds originally approved within the limitations established at the first election.



§ 23-71-503. Limitations on elections

The question of contracting bonded indebtedness may be submitted or resubmitted after the same or any other such question has previously been rejected at an election held pursuant to this part 5; but no such question shall be submitted or resubmitted at any election held less than one hundred twenty days after a previous submission of such question, and the board of trustees of a district shall not submit any question of contracting bonded indebtedness at more than two elections within any twelve-month period. The provisions of this section shall not apply to elections on assumption of existing bonded indebtedness held pursuant to law.



§ 23-71-504. Limit of bonded indebtedness

(1) Each district shall have a limit of bonded indebtedness of twenty percent of the latest valuation for assessment of the taxable property in such district as certified by the assessor to the board of county commissioners. The indebtedness of the former districts or parts of districts, constituting any new district, shall not be considered in fixing the limit of such twenty percent; but, if any district assumes the bonded indebtedness of any other district, or a proportionate share thereof, existing at the time of inclusion in the assuming district, pursuant to law, such bonded indebtedness shall be included in the twenty percent limitation.

(2) The permission to incur additional bonded indebtedness, granted by the property tax administrator in the department of local affairs, and any district bonds issued pursuant thereto on or after May 10, 1972, are hereby validated. This subsection (2) shall not be construed to grant authority to incur bonded indebtedness in excess of said twenty percent limitation.



§ 23-71-514. Board of trustees may issue bonds - exemption from Colorado income tax

When approved at an election held pursuant to section 23-71-502, the board of trustees, from time to time, as the proceeds thereof are needed for the purposes specified in the notice of said bond election, shall issue bonds of the district in denominations of one thousand dollars or any multiple of one thousand dollars, in its discretion, bearing interest at a rate such that the net effective interest rate of the bond issue does not exceed the maximum net effective interest rate specified in the notice of said bond election, payable at such time, determined in the discretion of the board of trustees, which bonds shall mature serially, commencing not later than five years and extending not more than twenty-five years from the date thereof. Principal and interest thereon shall be payable at such place as shall be determined by said board of trustees and designated in said bonds. Said bonds shall be made callable for redemption commencing no later than eleven years from their date in such manner, with or without premium, as may be determined by the board of trustees. Interest on local college district bonds issued on or after July 1, 1973, shall be exempt from Colorado income tax.



§ 23-71-515. Form of bonds

The bonds issued under the provisions of this part 5 shall be numbered consecutively, beginning with number one. The board of trustees of the district is authorized to prescribe the form of such bonds. Said bonds shall recite that they are issued pursuant to this part 5, and said bonds shall be signed by the president of the board of trustees, bear an impression of the seal of the district, and be attested by signature of the secretary. Coupons, if any, evidencing the interest thereon shall bear the signature of the president of the board of trustees, which may be affixed by him in person, or it may be an engraved or lithographed facsimile thereof. At the discretion of the board of trustees, any bonds may be issued with privileges for registration of such bonds for payment as to principal, interest, or both. In the execution of bonds authorized pursuant to this part 5, the board of trustees may provide for the use of facsimile signatures and facsimile seals in the manner set forth in article 55 of title 11, C.R.S.



§ 23-71-516. Sale at less than par - discount

If it is found to be in the best interest of the district, the board of trustees may issue such bonds and accept therefor less than their face value; but such bonds shall be sold at a price such that the net effective interest rate for the issue of bonds does not exceed the maximum net effective interest rate approved by the voters in the election authorizing such bonds.



§ 23-71-517. Board of trustees to certify needed revenues

(1) If the board of trustees has issued any of said bonds at the time of certifying to the board of county commissioners a statement showing the amount necessary to raise from the taxable property of said district for the general fund as required by law, it shall also certify to said board of county commissioners the amount needed for its bond redemption fund to pay all installments of principal and interest of said bonds, which, according to their terms, have already become due and payable or shall become due and payable during the next ensuing fiscal year, or both, together with such additional amount, if any, as, in the judgment of the board of trustees, is desirable to raise from the taxable property of said district for the purpose of redeeming, during the said ensuing fiscal year, any of said bonds which are redeemable but not due.

(2) The board of trustees has the authority to include in each amount certified for said bond redemption fund an amount to create a reserve for the redemption of bonds in future years prior to their maturities or for purchasing at a discount and cancellation any bond on which the interest is being paid from the current district debt service mill levy; but said reserve shall be restricted to the subsidiary account in the bond redemption fund for which said tax levy was made. A total of not more than one mill on the then current valuation for assessment may be carried in the reserve at any one time to be available for prior redemption purposes.



§ 23-71-518. Tax levy to pay principal and interest

(1) If any district has issued bonds under the provisions of this part 5, it is the duty of the board of county commissioners of the county in which said district is situated, at the time of levying other district taxes, to levy a tax on all the taxable property of said district at a rate sufficient to produce such amount as has been certified by the board of trustees of said district for the purpose of paying bonds not yet due, as provided in section 23-71-517.

(2) Except when said district has sufficient moneys or securities in a refunding escrow account to satisfy the bonded indebtedness obligations which will be due and payable during said district's next ensuing fiscal year, if the board of trustees fails to certify such an amount to the board of county commissioners as required by section 23-71-517, the board of county commissioners, nevertheless, shall levy upon the appropriate taxable property of said district a tax in addition to the taxes levied for other purposes in an amount sufficient to pay all installments of principal and interest of said bonds that shall become due during the next ensuing fiscal year or, if said bonds do not become due and payable in series at different times, in an amount sufficient to pay all installments of interest then to become due and the aforesaid portion of principal.

(3) The amount certified pursuant to section 23-71-517 and the rate of the tax levy required by this section shall be sufficient to cover any deficiency which may occur by reason of delinquent payment of taxes.

(4) The county treasurer shall not collect any fee on the moneys received by virtue of a tax levied pursuant to this section or by virtue of his office having been designated as the place of payment or optional place of payment for bonds issued under this part 5 or under part 6 of this article, nor shall he collect any fee on any moneys received from any other source to pay bonds or interest thereon.



§ 23-71-519. Bond fund - payment and redemption

(1) Such taxes shall be collected in the same manner as district taxes and when collected shall be placed by the county treasurer in the bond redemption fund of said district. The moneys in said fund shall be used only for payment of interest upon and for the redemption of such bonds, upon orders signed and countersigned in the manner provided by law for the execution of other district orders; but the board of trustees of said district may withdraw any or all of such moneys credited to said fund which are temporarily not needed to satisfy the obligations of bonded indebtedness, for the purpose of depositing or investing such moneys in the manner prescribed by law.

(2) Redemption of said bonds prior to the respective maturities thereof may be made in either direct or inverse numerical order as determined by the board of trustees in the resolution authorizing the issuance of said bonds and set forth on the face of said bonds. Notice of the redemption of said bonds, prior to maturity, shall be made in the manner prescribed in said bond resolution. In the absence of such prescribed manner in the bond resolution, a redemption prior to maturity shall be made in the following manner: When authorized by the board of trustees, the treasurer of said board shall advertise in some newspaper published in the district once a week for two consecutive weeks that on a certain day, named in said advertisement, not less than four weeks after the time of the first publication thereof, he will redeem certain of said bonds therein described by number, amount, and date of issue thereof and that the principal, interest to redemption date, and redemption premium, if any, of said bonds will be paid in accordance with the bond resolution authorizing such bonds. The notice shall indicate also that, after the day so fixed for redemption, the interest on the bonds shall cease. After the day of redemption so fixed in said notice the bonds so advertised and called to be redeemed shall cease to draw interest.

(3) If the bonds are made payable at the office of the county treasurer, any redemption of such bonds shall also be made at the office of the county treasurer of the county, who shall make a notation of such payment or redemption upon his books.

(4) If the bonds are made payable at some place other than the office of the county treasurer, such bonds shall be redeemable at the place where payable, and the treasurer of the board of trustees shall, immediately after the payment or redemption, inform the county treasurer that certain bonds, describing them by number, amount, and date of issue, have been paid or redeemed and cancelled, and said county treasurer shall make a record of such payment or redemption upon his books.

(5) In all cases bonds when paid or redeemed shall be cancelled by the treasurer of the board of trustees and preserved by him and his successors for a period of one year after the date of their payment or redemption.



§ 23-71-520. Place of payment

(1) The board of trustees is authorized to designate the office of the county treasurer of the county in which the headquarters of such district is situated as the place of payment or optional place of payment of the principal of or interest on any bonds issued by any such district or to designate any commercial bank or trust company as the place of payment or optional place of payment of the principal of or interest on any bonds issued by any such district, and the commercial bank or trust company so designated may be located either within or without this state.

(2) It is the duty of the board of trustees to cause sufficient moneys from said tax levy or refunding escrow account to be placed from time to time at the place of payment, or optional place of payment, designated on said bonds in an amount to satisfy the principal and interest obligations of said bonds as the same may become due and payable from time to time. It is the duty of the treasurer of said board to pay or cause to be paid the obligations of said bonds as the same may become due and payable, upon presentation of the bonds and coupons respectively evidencing such obligations, from any moneys to the credit of the appropriate account available for that purpose.



§ 23-71-521. Registration of bonds

When any district issues bonds under the provisions of this part 5, the board of trustees may make and enter in its record a request that the county clerk and recorder of the county wherein the headquarters of such district is situated register the bonds in a book to be kept by him for that purpose. When so registered, the legality thereof shall not be open to contest by such district, or any person whomsoever, for any reason whatever. A certified copy of the order of the board of trustees, so made and entered of record, shall be furnished to the said county clerk and recorder by the said board, and, thereupon, it shall be his duty to register said bonds, noting the name of the district and the amount, the date of issuance and maturity, and the rate of interest of said bonds. He shall receive a fee of twenty-five dollars for registering each such issue.



§ 23-71-522. Changes in boundaries - liability

(1) Nothing in this part 5 or in any other provision of law shall release the taxable property within a district which incurred bonded indebtedness from liability for its proportionate share of the outstanding obligations thereof.

(2) The taxable property located within the territory of a district which is dissolved shall be liable for its proportionate share of the bonded indebtedness incurred by the district.

(3) The taxable property of a district which is detached and annexed shall be liable for its proportionate share of the bonded indebtedness previously incurred by the annexing district.



§ 23-71-523. Validation

All outstanding bonds and all acts and proceedings had or taken, or purportedly had or taken, prior to July 1, 1964, by or on behalf of any district under law or under color of law preliminary to and in the authorization, execution, sale, issuance, and payment of all such bonds are validated, ratified, approved, and confirmed, notwithstanding any lack of power or authority or otherwise, other than constitutional, and notwithstanding any defects and irregularities, other than constitutional, in such bonds, acts, and proceedings and in such authorization, execution, sale, issuance, and payment, including, without limiting the generality of the foregoing, such acts and proceedings appertaining to bonds, all or any part of which have not been issued nor purportedly issued.



§ 23-71-524. Prior obligations not impaired

Nothing in this part 5 shall impair the obligations of any bonds, or the refunding thereof, issued by a school district prior to July 1, 1964, or otherwise invalidate any such bond or the obligations or refunding thereof.



§ 23-71-525. Public disclosure of terms of sale

(1) When bonds are sold, the board of trustees of the district selling the same shall cause to be prepared and filed with the state board for community colleges and occupational education, within ten days after said sale, a report setting forth a description of the bond issue, the applicable interest rate, including the net effective interest rate, any other terms of the sale, and any applicable statistical, comparative bond market data, ratings, and indices relative to prevailing market conditions prior to and at the time of said sale and explaining the reasons why it was necessary, if it was, that the bonds be sold at a negotiated sale instead of by public competitive bidding. The state board for community colleges and occupational education may request additional information from the district or from the purchaser of the bonds regarding terms of the sale.

(2) One or more copies of said report shall be retained on file at the administrative headquarters of the district.



§ 23-71-526. Validation

All elections and all acts and proceedings had or taken, or purportedly had or taken, prior to June 2, 1971, by or on behalf of any district, under law or under color of law, preliminary to and in the holding and canvass of all elections are validated, ratified, approved, and confirmed, notwithstanding any lack of power, authority, or otherwise and notwithstanding any defects or irregularities in such elections, acts, and proceedings.



§ 23-71-527. Validation - effect - limitations

(1) All bonds issued and other contracts, leases, or agreements executed by districts, all district bond elections held and carried, and all acts and proceedings had or taken prior to July 1, 1973, by or on behalf of such districts, preliminary to and in the authorization, execution, sale, and issuance of all bonds, the authorization and execution of all other contracts, leases, or agreements, and the exercise of other powers in section 23-71-504 are hereby validated, ratified, approved, and confirmed, notwithstanding any defects and irregularities, other than constitutional, in such bonds, acts, and proceedings, in such authorization, execution, sale, and issuance, and in such exercise of powers; and such bonds and other contracts, leases, or agreements are and shall be binding, legal, valid, and enforceable obligations of the district to which they appertain in accordance with their terms and their authorization proceedings.

(2) This section shall operate to supply such legislative authority as may be necessary to accomplish the validations provided and authorized in this section but shall be limited to validations consistent with all provisions of applicable law in effect at the time of such action or other matter. This article shall not operate to validate any action or other matter the legality of which is being contested or inquired into in any legal proceedings pending and undetermined prior to July 1, 1973, nor to validate any action or other matter which has been determined in any legal proceedings prior to July 1, 1973, to be illegal, void, or ineffective.






Part 6 - Refunding Bonds

§ 23-71-601. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Board of trustees" means the governing body authorized by law to administer the affairs of any local college district.

(2) "District" means a local college district organized and existing pursuant to law.

(3) "Federal securities" means the bills, certificates of indebtedness, notes, or bonds which are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States.

(4) "Net effective interest rate" of a proposed issue of refunding bonds means the net interest cost of said refunding issue divided by the sum of the products derived by multiplying the principal amounts of such refunding issue maturing on each maturity date by the number of years from the date of said proposed refunding bonds to their respective maturities. "Net effective interest rate" of an outstanding issue of bonds to be refunded means the net interest cost of said issue to be refunded divided by the sum of the products derived by multiplying the principal amounts of such issue to be refunded maturing on each maturity date by the number of years from the date of the proposed refunding bonds to the respective maturities of the bonds to be refunded. In all cases the net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(5) "Net interest cost" of a proposed issue of refunding bonds means the total amount of interest to accrue on said refunding bonds from their date to their respective maturities, less the amount of any premium above par at which said refunding bonds are being or have been sold. "Net interest cost" of an outstanding issue of bonds to be refunded means the total amount of interest which would accrue on said outstanding bonds from the date of the proposed refunding bonds to the respective maturity dates of said outstanding bonds to be refunded. In all cases the net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.



§ 23-71-602. Refunding bonds may be issued

(1) Any district in this state may issue negotiable coupon bonds to be denominated refunding bonds for the purpose of refunding any of the bonded indebtedness of such district, whether said indebtedness is due or not due or has or may hereafter become payable or redeemable at the option of such district, or by consent of the bondholders, or by any lawful means, whether such bonded indebtedness be now existing or may hereafter be created.

(2) The bonded indebtedness of any district outstanding at the time of the inclusion of all such district's territory in another district, by reorganization, consolidation, dissolution, or any other lawful means, may be refunded by action of the board of trustees of the district, including such territory at the time of such refunding, whether or not such indebtedness has been assumed by the district including such territory.

(3) When an entire district having outstanding bonded indebtedness has been divided and parts thereof included within two or more other districts by any lawful means, the refunding of such indebtedness shall require affirmative action by a majority of the members of the boards of trustees of each of the districts within which any part of the territory of such district owing said indebtedness is then included, except as is provided in this part 6 to the contrary.

(4) The bonded indebtedness of any district outstanding at the time any territory of said district is detached therefrom by any lawful means, and which district has retained its lawful corporate existence subsequent to the detachment of such territory from said district, may be refunded by action of the board of trustees of such district from which territory has been detached with or without concurrence or action by the board of trustees of the district within which said detached territory is included. Such districts from which territory has been detached and which retain their corporate existence subsequent to detachment are specifically exempted from the requirements and provisions of subsection (3) of this section.

(5) Any such refunding bonds may be issued to refund any issues of outstanding bonds; but no two or more issues of outstanding bonds may be refunded by a single issue of refunding bonds unless the taxable property upon which tax levies are being made for payment of each such outstanding issue of bonds is identical to the taxable property on which such levies are being made for the payment of all other outstanding bonds proposed to be refunded by such single issue of refunding bonds.



§ 23-71-603. Question of issuing refunding bonds

(1) When the board of trustees of any district deems it expedient to issue refunding bonds under the provisions of this part 6 and the net effective interest rate and the net interest cost of said issue of refunding bonds do not exceed the net effective interest rate and the net interest cost of the outstanding bonds to be refunded, such refunding bonds may be issued without the submission of the question of issuing the same at an election held in accordance with part 5 of this article. If two or more issues of outstanding bonds of a district are to be refunded by the issuance of a single issue of refunding bonds, as provided in section 23-71-602 (5), the net interest cost and net effective interest rate on the bonds to be refunded shall be computed as if all of said bonds had originally been combined as a single issue aggregating the total of the smaller issues, and the results of this computation shall be compared with the net interest cost and net effective interest rate on the whole of the single refunding issue for purposes of determining the necessity of submitting the question of issuing such refunding bonds at an election held in accordance with part 5 of this article.

(2) If any district proposes to issue refunding bonds, on which issue the net interest cost or net effective interest rate exceeds the net interest cost or net effective interest rate of the outstanding bonds to be refunded, the board of trustees shall submit the question of issuing such refunding bonds and the maximum net interest cost and maximum net effective interest rate at which such refunding bonds may be issued at the regular biennial election or at a special election called for that purpose. Any such election shall be called and held as nearly as may be in accordance with part 5 of this article for elections on the question of the issuance of other bonds of the issuing district.



§ 23-71-604. Authorization - form - interest

(1) Such refunding bonds shall be authorized by a resolution fixing the date, the denominations, the rate of interest on individual bonds, the maturity dates which shall not be more than twenty-five years after the date of such refunding bonds, and the place of payment, within or without the state of Colorado, of both principal and interest and prescribing the form of such refunding bonds. Such bonds shall be negotiable in form and executed in the same manner as prescribed for other school district bonds. At the discretion of the board of trustees, any such bonds may be issued with privileges for registration for payment as to principal or interest, or both.

(2) The interest accruing on such refunding bonds may be evidenced by interest coupons thereto attached in substantially the same form as prescribed for other school district bonds, and, when so executed, such coupons shall be the binding obligations of the district according to their import. Such refunding bonds shall mature serially, commencing not later than five years after the date of such bonds and maturing during a period not exceeding twenty-five years after the date thereof. The amount of such maturities shall be fixed by the board of trustees and specified in the resolution authorizing the issuance of the refunding bonds. The right to redeem all or part of said bonds prior to their maturity, and the order of any such redemption, may be reserved in the resolution authorizing the issuance of bonds and shall be set forth on the face of said bonds. Interest on local college district refunding bonds issued on or after July 1, 1973, shall be exempt from Colorado income tax.



§ 23-71-605. Sale - proceeds - amounts

Such refunding bonds may be exchanged for the bonds to be refunded, or they may be sold at, above, or below their par value; but such refunding bonds shall be exchanged or sold at a price such that the net interest cost and the net effective interest rate for the issue of refunding bonds does not exceed the net interest cost and the net effective interest rate of the outstanding bonds to be refunded or the maximum net effective interest rate and net interest cost approved by the voters, as the case may be. Such refunding bonds shall be in a principal amount not exceeding the principal amount of the bonds to be refunded, as directed by the board of trustees, and the proceeds thereof shall be applied only to the purpose for which such refunding bonds were issued. The principal amount of said refunding bonds may be the same as or less than the principal amount of the bonds to be refunded, if due, adequate, and sufficient provision has been made for the payment or redemption and retirement of said bonds to be refunded and the payment of the interest accruing thereon in accordance with this part 6.



§ 23-71-606. Needed revenues - tax levy - miscellaneous

(1) Whenever a board of trustees issues refunding bonds under the provisions of this part 6, sections 23-71-517 to 23-71-521 shall be applicable to said refunding bonds and the procedures therefor, in the same manner as prescribed for other district bonds; except that any such refunding bonds shall be payable from the same funds which are to be derived from the same source as would have been used to pay the original bonds if no refunding thereof had occurred.

(2) After refunding bonds are issued pursuant to this part 6, the resolution authorizing the same and providing for the levy of taxes for the payment of interest upon and the principal of such refunding bonds shall not be altered or repealed until the refunding bonds so authorized have been fully paid.



§ 23-71-607. Application of bond proceeds - procedures - limitations

(1) The proceeds derived from the issuance of any refunding bonds under the provisions of this part 6 shall either be immediately applied to the payment or redemption and retirement of the bonds to be refunded and the cost and expense incident to such procedures or shall immediately be placed in escrow to be applied to the payment of said bonds upon their presentation therefor and the costs and expenses incident to such proceedings and for no other purpose whatsoever until the bonds being refunded have been paid in full and discharged and all accrued interest thereon has also been paid in full, upon which occurrences the escrow shall terminate, and any moneys remaining therein shall be returned to the district's bond redemption fund.

(2) Any such escrowed proceeds, pending such use, may be invested or, if necessary, reinvested only in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., maturing at such times as to insure the prompt payment of the bonds refunded under the provisions of this part 6 and the interest accruing thereon.

(3) Such escrowed proceeds and investments, together with any interest to be derived from such investments, shall be in an amount which at all times is sufficient to pay the bonds refunded as they become due at their respective maturities or as they are called for redemption and payment on prior redemption dates, as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom. The computations made in determining such sufficiency shall be verified by a certified public accountant.

(4) For the purpose of implementing the provisions of this part 6, the committee of any district has the power to enter into escrow agreements and to establish escrow accounts with any commercial bank having full trust powers located within the state of Colorado and a member of the federal deposit insurance corporation under protective covenants and agreements whereby such accounts shall be fully secured by securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., or shall be invested in such securities only, in such amounts as will be sufficient and maturing at such times so as to insure the prompt payment of the bonds refunded and the interest accruing thereon, under the provisions of this part 6.

(5) In no event shall the aggregate amount of bonded indebtedness of any district exceed the maximum allowable amount as determined pursuant to section 23-71-504; except that in determining and computing such aggregate amount of bonded indebtedness of any district, bonds which have been refunded, as provided in this part 6, either by immediate payment or redemption and retirement or by the placement of the proceeds of refunding bonds in escrow, shall not be deemed outstanding indebtedness from and after the date on which sufficient moneys are placed with the paying agent of such outstanding bonds for the purpose of immediately paying or redeeming and retiring such bonds or from and after the date on which the proceeds of said refunding bonds are placed in escrow.

(6) The issuance of refunding bonds by any district for the purposes of and in the manner authorized by this part 6, or by the provisions of any other law, shall never be interpreted or taken to be the creation of an indebtedness such that the same would require the approval at an election held in accordance with part 5 of this article, and no such approval shall be required for the issuance of such refunding bonds except as is specifically required by the law under which said refunding bonds are sought to be issued or have been issued.

(7) No bonds may be refunded under the provisions of this part 6 unless the holders thereof voluntarily surrender said bonds for immediate exchange or immediate payment or unless said bonds either mature or are callable for redemption prior to their maturity under their terms within ten years after the date of issuance of the refunding bonds, and provisions shall be made for paying or redeeming and discharging all of the bonds refunded within said period of time.

(8) No bonds shall be refunded under the provisions of this part 6 within a period of one year following the actual issuance and delivery thereof to their initial purchasers unless the proceeds of said refunding bonds are immediately applied to the payment or redemption and retirement of the bonds being refunded.

(9) No bonds shall be issued under the provisions of this part 6 for the purpose of refunding any refunding bonds unless the original bonds refunded by said refunding bonds have previously been paid or redeemed and retired.



§ 23-71-608. Reports

Each district which issues refunding bonds under the provisions of this part 6 shall file a report within sixty days after the issuance of said bonds with the state board for community colleges and occupational education. The report shall indicate the principal amount of bonds refunded, the net effective interest rate of both the bonds refunded and the refunding bonds, the net interest cost of both the bonds refunded and the refunding bonds, all district costs incident to the issuance of refunding bonds, including those of the escrow agent, and such other items as may be determined by the state board for community colleges and occupational education.



§ 23-71-609. Validation

All outstanding bonds and all acts and proceedings had or taken, or purportedly had or taken, prior to July 1, 1964, by or on behalf of any district under law or under color of law preliminary to and in the authorization, execution, sale, issuance, and payment of such bonds are validated, ratified, approved, and confirmed, notwithstanding any lack of power or authority, or otherwise, other than constitutional, and notwithstanding any defects and irregularities, other than constitutional, in such bonds, acts, and proceedings and in such authorization, execution, sale, issuance, and payment, including, without limiting the generality of the foregoing, such acts and proceedings appertaining to bonds, all or any part of which have not been issued nor purportedly issued.



§ 23-71-610. Prior obligations not impaired

Nothing in this part 6 shall impair the obligations of any bonds, or the refunding thereof, issued by a district prior to July 1, 1964, or otherwise invalidate any such bond or the obligations or refunding thereof.






Part 7 - Local District Colleges - Revenue Securities Law

§ 23-71-701. Short title

This part 7 shall be known and may be cited as the "Local District College Revenue Securities Law".



§ 23-71-702. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Committee" means the governing body of a district or any successor governing body of the district.

(2) "District" means any local college district operating pursuant to the laws of this state.

(3) "Facilities" means buildings, structures, or other income-producing facilities from the operation of which or in connection with which pledged revenues for the payment of any securities issued under this part 7 are derived, including without limitation any facilities to be acquired with the proceeds of the securities issued under this part 7.

(4) "Net revenues" or "net pledged revenues" means all pledged revenues after the deduction of operation and maintenance expenses.

(5) (a) "Operation and maintenance expenses" means such reasonable and necessary current expenses of the district, paid or accrued, of operating, maintaining, and repairing the facilities pertaining to the pledged revenues for the payment of the securities issued under this part 7, as may be determined by a committee, and the term may include, at a committee's option, except as limited by contract or otherwise limited by law, without limiting the generality of the foregoing:

(I) Legal and overhead expenses of the various district departments directly related and reasonably allocable to the administration of the facilities;

(II) Fidelity bond and insurance premiums appertaining to the facilities or a reasonably allocable share of a premium of any blanket bond or policy pertaining to the facilities;

(III) The reasonable charges of any paying agent or depository bank appertaining to any securities issued by a district or appertaining to any facilities;

(IV) Contractual services, professional services, salaries, administrative expenses, and costs of labor appertaining to facilities;

(V) The costs incurred by a district in the collection of all or any part of the pledged revenues, including without limitation revenues appertaining to any facilities;

(VI) Any costs of utility services furnished to the facilities by the district or otherwise.

(b) "Operation and maintenance expenses" does not include:

(I) Any allowance for depreciation;

(II) Any costs of reconstruction, improvements, extensions, or betterments;

(III) Any accumulation of reserves for capital replacements;

(IV) Any reserves for operation, maintenance, or repair of any facilities;

(V) Any allowance for the redemption of any bond securities evidencing a loan or other obligations, or the payment of any interest thereon;

(VI) Any liabilities incurred in the acquisition or improvement of any properties comprising any project or any existing facilities, or any combination thereof;

(VII) Any other ground of legal liability not based on contract.

(6) (a) "Pledged revenues" means the moneys pledged wholly or in part for the payment of securities issued under this article and, subject to any existing pledges or other contractual limitations, may include, at a committee's discretion, any grants, appropriations, or other donations from the United States or its agencies or from any other donor, except the state or its agencies or political subdivisions, and income or moneys derived from one, all, or any combination of the following revenue sources, including without limitation student fees and other fees, rates, and charges appertaining thereto and for the development thereof:

(I) Dormitories, apartments, and other housing facilities;

(II) Cafeterias, dining halls, and other food service facilities;

(III) Student union and other student activities facilities;

(IV) Store or other facilities for the sale or lease of books, stationery, student supplies, faculty supplies, office supplies, and like material;

(V) Theater, gymnasium, fieldhouse, stadium, arena, and other recreation or athletic facilities for use in part by spectators or otherwise;

(VI) Land and any structures, other facilities, or improvements thereon used or available for use for the parking of vehicles used for the transportation by land or air of persons to or from such land and any improvements thereon;

(VII) Properties providing heat or any other utility furnished by a district to any facilities on campus;

(VIII) Services, contracts, investments, and other miscellaneous unrestricted sources of income not designated in this part 7, whether presently realized or to be realized, and accounted for in a miscellaneous sales and services fund or account.

(b) "Pledged revenues" does not include income or moneys derived in connection with any of the following:

(I) Any tuition charges and registration fees;

(II) The levy of any general (ad valorem) property taxes;

(III) Any grants, appropriations, or other donations from the state, its agencies, or its political subdivisions.

(7) "Registration fees" means any charges paid by any student for the privilege of registering for attendance at a local district college in a district, except for any charges appertaining to those revenue sources set forth in subsection (6)(a) of this section.

(8) "Securities" means bonds and interim securities authorized to be issued under this part 7 in the name of and on the behalf of a district.

(9) "Tuition charges" means the price of or payment for general and special instruction of students as defined and determined from time to time by the committee.



§ 23-71-703. Power to issue securities

(1) The committee of any district, pursuant to authorizing resolution and subject to the provisions and contractual limitations in resolutions authorizing outstanding revenue bonds and other securities of the district, may issue, without an election, securities to defray, in whole or in part, the cost of a project in the manner provided in and subject to the limitations imposed by this part 7.

(2) The project may be the acquisition, by purchase, construction, or otherwise, the improvement, or the equipment, or any combination thereof, of any dormitory, faculty or student housing unit, dining hall, recreational center, student center, laboratory, classroom, classroom building, administrative office, administrative building, swimming pool, gymnasium, athletic field, stadium, and any other building, structure, or land necessary or desirable for use in connection with a local district college of a district.

(3) The cost of the project may include, in the committee's discretion, all incidental costs pertaining to the project and the financing thereof, including, without limitation, contingencies and the capitalization with proceeds of securities of operation and maintenance expenses appertaining to facilities to be acquired and interest on the securities for any period not exceeding the period estimated by the committee to effect the project plus one year, of any discount on the securities and of any reserves for payment of principal of and interest on the securities.



§ 23-71-704. Interim securities

The committee may issue interim securities, which may be designated "bonds", "notes", or "warrants", evidencing any emergency loans, construction loans, and other temporary loans of not exceeding three years, in supplementation of long-term financing, such interim securities to be funded with the proceeds of long-term securities, net pledged revenues, or further interim securities, or any combination thereof, as the committee may determine.



§ 23-71-705. Terms of securities

(1) Except to the extent inconsistent with this part 7, any securities issued under this part 7 for any project shall be issued in the form and manner and with the effect provided in sections 11-54-111 and 11-54-112, C.R.S., for public securities issued under the "Refunding Revenue Securities Law".

(2) The authorizing resolution, trust indenture, or other instrument appertaining thereto may contain any of the covenants, and the committee may do such acts and things as are permitted in section 11-54-113, C.R.S., of the "Refunding Revenue Securities Law".

(3) Revenue obligations issued to refund revenue bonds of a district and to refund securities issued under this part 7 may be issued under the "Refunding Revenue Securities Law".



§ 23-71-706. Payable from special fund

The securities shall be payable and collectible, as to principal, interest, and any prior redemption premium, solely out of net pledged revenues; the holder thereof may not look to any general or other fund for such payment of such securities, except the net revenues pledged therefor; the securities shall not constitute an indebtedness or a debt within the meaning of any constitutional or statutory provision or limitation, if any such provision or limitation appertains thereto; the securities shall not be considered or held to be general obligations of the district but shall constitute its special obligations; and the full faith and credit of the district shall not be pledged for their payment. Such payment shall not be secured by an encumbrance, mortgage, or other pledge of property of the district, except for its pledged revenues. No property of the district, subject to said exception, shall be liable to be forfeited or taken in payment of securities.



§ 23-71-707. Recital of regularity

A resolution providing for the issuance of bonds or other securities under this part 7 or an indenture or other proceedings appertaining thereto may provide that the securities contain a recital that they are issued pursuant to this part 7, which recital shall be conclusive evidence of their validity and the regularity of their issuance.



§ 23-71-708. Committee determination conclusive

The determination of the committee that the limitations imposed under this part 7 upon the issuance of securities under this part 7 have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion, regardless of whether the authorizing resolution or the securities thereby authorized contain a recital as authorized by section 23-71-707.



§ 23-71-709. No impairment of contract

Nothing in this part 7 or in any other law shall impair the existing obligations of contract embodied in outstanding revenue bonds validly issued under the statutes in force at the times of their issue prior to July 1, 1967.



§ 23-71-710. Tax exemption

Bonds and other securities issued under the provisions of this part 7, their transfer, and the income therefrom are exempt from taxation by this state or any subdivision thereof.



§ 23-71-711. Construction

(1) This part 7, without reference to other statutes of this state, except as otherwise expressly provided in this part 7, constitutes full authority for the exercise of the incidental powers granted in this part 7 concerning the borrowing of money to defray wholly or in part the cost of any project and the issuance of securities to evidence such loans.

(2) No other act or law with regard to the authorization or issuance of securities or the exercise of any other power granted in this part 7 that requires an approval or in any way impedes or restricts the carrying out of the acts authorized to be done in this part 7 shall be construed as applying to any proceedings taken under this part 7 or acts done pursuant thereto, except as otherwise provided in this part 7.

(3) The powers conferred by this part 7 shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this part 7 shall not affect the powers conferred by any other law.

(4) Nothing in this part 7 shall prevent the exercise of any power granted to the committee or to a district acting by and through its committee, or any officer, agent, or employee thereof, by any other law.

(5) No part of this part 7 shall repeal or affect any other law or part thereof, it being intended that this part 7 provide a separate method of accomplishing its objectives and not an exclusive one; and this part 7 shall not be construed as repealing, amending, or changing any such other law.



§ 23-71-712. Liberal construction

This part 7, being necessary to secure the public health, safety, convenience, and welfare, shall be liberally construed to effect its purposes.



§ 23-71-713. Validation

All pledges of pledged revenues (including but not necessarily limited to grants, appropriations, and other donations from the United States or its agencies and any other donor, except the state or its agencies or political subdivisions) made to the payment of revenue bonds of local college districts and community and technical colleges prior to April 5, 1973, and all revenue bonds of local college districts and community and technical colleges which were issued prior to said date are validated, ratified, approved, and confirmed.









Article 72 - Affiliated Junior College Districts



Article 73 - Colorado Institute of Technology






Educational Programs

Article 74 - Southern Colorado Council for Excellence in Health Careers Education



Article 75 - Pilot Program for Inclusive Higher Education for Students With Intellectual and Developmental Disabilities

§ 23-75-101. Short title

The short title of this article is the "Inclusive Higher Education Act".



§ 23-75-102. Legislative declaration

(1) The general assembly finds that:

(a) The Colorado department of education reported in 2015 that an estimated six thousand five hundred thirty students with intellectual and developmental disabilities reside in Colorado;

(b) Colorado students with intellectual and developmental disabilities are desirous of entering institutions of higher education, but are limited to costly out-of-state placement with high tuition costs and long wait lists because no inclusive higher education options exist in Colorado;

(c) Offering higher education options to students with intellectual and developmental disabilities allows these students to have all of the rights, responsibilities, privileges, benefits, and outcomes that result from a college experience to the greatest extent possible, including academic access, career development, campus engagement, self-determination, participation in paid work experiences, on-campus or off-campus living, inclusive social activities, and access to and instruction in technology;

(d) The development of an inclusive higher education program for students with intellectual and developmental disabilities allows a student to attend an institution of higher education, pay tuition, and have access to undergraduate courses that support the student's desired outcomes and job aspirations;

(e) While forty-seven states offer opportunities for higher education for students with intellectual and developmental disabilities across two hundred fifty-three institutions of higher education, Colorado does not have an institution-approved inclusive higher education program accessible to students throughout the state;

(f) Colorado institutions of higher education have expressed an interest in building capacity for inclusive higher education; and

(g) High-quality inclusive college programs across the country are reporting competitive job placement rates at over seventy percent within six months of graduation for students with intellectual and developmental disabilities, compared to a competitive job placement rate of less than thirty percent for students without access to these types of programs, as reported in a national study conducted by the Gallup Poll and the Special Olympics. Placement in competitive jobs results in greater community participation and less dependence on government and family support.

(2) Therefore, the Colorado general assembly declares that it is beneficial for Colorado students with intellectual and developmental disabilities to create opportunities for inclusive higher education at Colorado institutions by providing financial resources for those institutions to work in collaboration with educational and nonprofit entities that have expertise in intellectual and developmental disabilities and inclusive higher education to develop inclusive higher education programs at Colorado institutions.



§ 23-75-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of higher education created and existing pursuant to section 24-1-114, C.R.S.

(2) "IN!" means the Colorado initiative for inclusive higher education, which is a stakeholder organization that collaborates with local colleges and universities in Colorado to create the development of inclusive higher education opportunities for students with intellectual and developmental disabilities.

(3) "Inclusive higher education" means institution-approved access to higher education that enables a student with intellectual and developmental disabilities to have all of the rights, responsibilities, privileges, benefits, and outcomes that result from a college experience to the greatest extent possible, including academic success, career development, campus engagement, self-determination, participation in paid work experiences, on- or off-campus living, inclusive social activities, and access to and instruction in technology, resulting in a meaningful credential conferred by the institution.

(4) "JFK Partners" means the program of the university of Colorado school of medicine, Anschutz medical campus, that is designated the university center of excellence in developmental disabilities, education, research, and service program in Colorado.

(5) "Pilot program" means the inclusive higher education pilot program created in section 23-75-104.



§ 23-75-104. Inclusive higher education pilot program - created - annual evaluation

(1) There is created in the department the inclusive higher education pilot program to facilitate the establishment of inclusive higher education programs for students with intellectual and developmental disabilities at certain Colorado institutions of higher education.

(2) The pilot program shall operate at three pilot sites in Colorado, including two sites at four-year institutions and one site at a community college. The pilot sites include the university of northern Colorado, the university of Colorado at Colorado Springs, and Arapahoe community college.

(3) The institutions of higher education participating in the pilot program shall develop pilot programs at the pilot sites that provide inclusive higher education opportunities for students with intellectual and developmental disabilities. The inclusive higher education pilot program at each pilot site may:

(a) Include an institutional assessment to determine training needs, technical assistance, and other capacity needed to provide a higher education program for students with intellectual and developmental disabilities;

(b) Identify state and institution regulations, policies, and practices that foster or impede inclusive higher education;

(c) Offer programming and necessary supports for students with intellectual and developmental disabilities that allow a student to take for credit or to audit a minimum of two on-campus undergraduate courses each semester in his or her chosen area of interest, and to take a course each semester that is designed to meet the needs of students with intellectual and developmental disabilities, resulting upon completion in the award of a certificate from the institution;

(d) To the greatest extent possible, integrate students socially and academically into the normative offerings of the institution and give the student all of the rights and responsibilities of a typically matriculating student;

(e) Include peer mentoring;

(f) Coordinate with available vocational rehabilitation supports through the department of labor and employment;

(g) Be outcome focused, preparing the student for gainful competitive employment;

(h) Include admissions standards that do not require a student to participate in a curriculum-based, achievement college entrance exam that is administered nationwide;

(i) Require the institution of higher education, if the institution has determined that the pilot program is sustainable, to become a certified transition program, as defined in the "Higher Education Opportunity Act", Pub.L. 110-315, giving students in the program access to federal financial aid opportunities; and

(j) Require the institution of higher education to develop a five-year plan for sustainability, including enrollment projections for the inclusive higher education program.

(4) In any fiscal year in which a pilot site or sites offer a pilot program pursuant to this article and in which sufficient money is appropriated by the general assembly for the evaluation required pursuant to this subsection (4), JFK Partners shall evaluate the development and implementation of the inclusive higher education pilot programs at the pilot sites and shall provide a written report concerning the evaluation to the department.

(5) The institutions of higher education participating in the pilot program, JFK Partners, and IN! are encouraged to participate annually in a statewide summit concerning inclusive higher education to share best practices among the pilot sites with the goal of promoting the development of high-quality inclusive higher education programs statewide.

(6) The department shall allocate to the governing boards of the institutions of higher education participating in and evaluating the pilot program money appropriated to the department by the general assembly for the 2016-17 fiscal year, and for each fiscal year thereafter through the 2020-21 fiscal year, for a limited purpose fee-for-service contract pursuant to section 23-18-308 to implement the pilot program.

(7) Notwithstanding any provision of this article to the contrary, an institution of higher education is not required to implement or operate a pilot program if sufficient money is not appropriated by the general assembly pursuant to this section. In addition, an institution of higher education may cease to operate the pilot program, and the department may request that the general assembly reallocate pilot program appropriations among the pilot sites.



§ 23-75-105. Reporting requirements

(1) The department shall report to the education committees of the house of representatives and of the senate, or their successor committees, and to the joint budget committee concerning the development and implementation of the pilot program. The report shall include a summary of the evaluation of the pilot program pursuant to section 23-75-104 (4) in any year in which a pilot program is operating. The department shall report on the pilot program as part of the department's annual presentation to its legislative committee of reference pursuant to section 2-7-203.

(2) Notwithstanding section 24-1-136 (11)(a)(I), C.R.S., the reporting requirements set forth in this section continue until the pilot program repeals pursuant to section 23-75-106.



§ 23-75-106. Repeal of article

This article is repealed, effective July 1, 2021.






Article 76 - Teachers in Rural Colorado

§ 23-76-101. Legislative declaration

(1) The general assembly finds that:

(a) Teachers have a great impact on student achievement. Evidence shows that teacher quality can account for the majority of variances in student learning and test scores.

(b) The teaching and learning conditions under which teachers practice their profession, though often overlooked, are essential elements to student achievement and teacher retention. These conditions must be systematically studied and addressed for Colorado to develop a critical mass of teachers who are well prepared to teach and who will remain in hardest-to-staff schools long enough to make a significant difference for students and their families.

(c) Research also demonstrates that the negative effects of teacher shortages and distribution challenges have a disproportionate impact on geographic areas of the state that are classified as "rural", leaving children in those areas more likely to be taught by fewer teachers who must cover an increasingly larger number of subjects.

(2) The general assembly further finds and declares that, for purposes of section 17 of article IX of the state constitution, implementation of measures designed to improve teacher quality, recruitment, and retention in the rural areas of Colorado through this article is a critical element of accountable education reform, accountable programs to meet state academic standards, and performance incentives for teachers and, therefore, may receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 23-76-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commission" means the Colorado commission on higher education created in section 23-1-102.

(2) "Educator preparation program" means an educator preparation program approved by the commission pursuant to section 23-1-121 and that upon completion leads to a recommendation for licensure by an accepted institution of higher education in Colorado.

(3) "Institution of higher education" means a public, private, or proprietary postsecondary institution authorized by the commission to offer educator preparation programs.

(4) "Rural school or school district" means a school or school district that the department of education has determined to be rural. "Rural school or school district" includes a charter school or institute charter school that falls within the geographic range of a rural school district, as determined by the department of education.



§ 23-76-103. Rural education coordinator - request for proposals - reporting requirements

(1) (a) On or before July 1, 2017, the department of higher education shall establish one rural education coordinator to represent a rural region of the state. The rural education coordinator must be based in an institution of higher education. The purpose of the rural education coordinator is to:

(I) Provide an emphasis on access to teacher preparation programs that focus on rural education;

(II) Increase rural teacher recruitment;

(III) Develop an educator pipeline to rural schools and school districts; and

(IV) Provide support mechanisms for rural schools and school districts, boards of cooperative services, and alternative educator preparation providers.

(b) On or before September 1, 2016, the department of higher education, in collaboration with the department of education, the commission, and interested representatives from the education community and rural areas of Colorado, shall develop and release a request for proposals to fund a rural education coordinator. The request for proposals must include criteria for selection, timelines, data collection requirements, and reporting requirements.

(c) On or before January 1, 2017, the department of higher education shall select an institution of higher education to house a rural education coordinator for five years, based on available appropriations. An institution of higher education that has an existing rural education coordinator is eligible to be selected by the department of higher education for funding pursuant to this section.

(2) The selected institution of higher education shall collect data on the work of the rural education coordinator, as required per the request for proposals, and provide a written summary report annually to the department of higher education. Prior to the completion of the five-year funding period, the department of higher education and the department of education shall evaluate the effectiveness of the funded rural education coordinator and make recommendations for continued funding.



§ 23-76-104. Student teachers in rural areas - financial incentives

Beginning January 1, 2017, the department of higher education shall provide up to forty financial stipends annually, not to exceed two thousand eight hundred dollars per student, to offset tuition costs for individuals in approved educator preparation programs who agree to student teach in a rural school or rural school district of the student teacher's choice. The financial stipends awarded should, to the extent practicable, include persons with disabilities and take into consideration the geographic, racial, and ethnic diversity of the state. Money for the stipends must be allocated from the department of higher education to the institution of higher education to be credited to the student's account. A student teacher who receives a financial stipend pursuant to this section must agree to work in a rural school or rural school district for at least two years, unless he or she can demonstrate extenuating circumstances that such employment would impose a hardship on him or her. If a recipient of a financial stipend awarded pursuant to this section does not accept an offer of employment to teach in a rural school or rural school district after the completion of his or her student teaching, he or she may, as determined by the department of education on a case-by-case basis, reimburse the department of higher education for two-thirds of the amount of the financial stipend that he or she received. If a recipient of a financial stipend awarded pursuant to this section accepts an offer of employment to teach in a rural school or rural school district but only teaches in a rural school or rural school district for one year and not the required two years, he or she may, as determined by the department of education on a case-by-case basis, reimburse the department of higher education for one-third of the amount of the financial stipend he or she received.



§ 23-76-105. Teacher cadet program

On or before July 1, 2017, the department of higher education shall establish teacher cadet programs in identified rural schools and school districts. Money may be provided to local school districts, charter schools, or the charter school institute, any of which may contract with a board of cooperative services to identify and support high school students who are interested in pursuing teaching careers in rural Colorado and students, including students with disabilities, who reflect the geographic, racial, and ethnic diversity of the state. The department of higher education and the department of education shall evaluate the effectiveness of the teacher cadet program every five years.



§ 23-76-106. National board certified teacher stipends - concurrent enrollment stipends - continuing education stipends

The department of higher education shall annually provide up to twenty financial stipends, not to exceed six thousand dollars each, to any teacher in a rural school or school district who is seeking certification as a national board certified teacher, seeking certification as a concurrent enrollment teacher, or is a teacher furthering his or her professional development plan through continuing education. The stipends may be used to offset application fees, evaluation costs, tuition costs, and any costs associated with continuing education that are in support of a teacher's professional development plan. The financial stipends awarded should, to the extent practicable, include persons with disabilities and take into consideration the geographic, racial, and ethnic diversity of the state. A teacher who receives a stipend pursuant to this section must commit to teach for a total of three years in his or her rural school or school district.






Article 77 - Colorado Student Leaders Institute Pilot Program

§ 23-77-101. Legislative declaration

(1) The general assembly finds that:

(a) The state is committed to increasing the number of students who graduate from a Colorado high school, enroll in a Colorado institution of higher education, and graduate with a postsecondary credential in two to four academic years;

(b) Several states have implemented a summer residential education program for high school students who demonstrate exceptional intellectual curiosity, creativity, and maturity. While participating in the summer program, students attend classes, lectures, seminars, concerts, art exhibits, theatrical performances, and films and have the opportunity to learn independently and from distinguished faculty, staff members, and guest lecturers.

(c) The summer residential education programs implemented in other states have:

(I) Successfully developed a civic voice among the states' best students so that they graduate from high school as civic participants;

(II) Prepared motivated students to participate in a competitive workforce;

(III) Helped to create young leaders who are energized to find solutions for the pressing issues facing their states; and

(IV) Motivated students to remain in their home states for their postsecondary education and careers; and

(d) A high percentage of the students who have participated in the summer residential education programs have subsequently enrolled in postsecondary education in their home states and earned a baccalaureate degree in four years.

(2) The general assembly finds, therefore, that it is in the best interests of the state to establish the Colorado student leaders institute as a pilot program using the model of summer residential education programs implemented in other states and to appropriate state money to ensure the successful operations of the institute for the benefit of Colorado high school students.

(3) The general assembly further finds that, for purposes of section 17 of article IX of the state constitution, the Colorado student leaders institute is an accountable program that assists students in meeting state academic standards and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 23-77-102. Definitions

As used in this article 77, unless the context otherwise requires:

(1) "Executive board" means the executive board of the Colorado student leaders institute established pursuant to section 23-77-104.

(2) "Host institution" means the institution of higher education that the department of higher education contracts with on behalf of the executive board pursuant to section 23-77-104 to operate the institute.

(3) "Institute" means the Colorado student leaders institute created in section 23-77-103.



§ 23-77-103. Colorado student leaders institute - created - applications

(1) There is created in the department of higher education the Colorado student leaders institute to operate as a pilot program through the summer of 2019. The institute is a competitive residential summer academic program for students who are entering tenth or eleventh grade in the coming fall semester. The institute operates for four weeks each summer during which time students who are accepted to the institute attend college-level classes, lectures, and seminars as well as enrichment activities, including concerts and theatrical productions. Each student who is accepted to the institute is encouraged to donate up to four hundred dollars to the institute to assist in meeting operational costs. Subject to available appropriations, up to one hundred students may annually participate in the institute.

(2) (a) The institute shall annually offer classes in at least the following two areas:

(I) Science, technology, engineering, arts, and mathematics; and

(II) International social studies.

(b) The institute shall annually provide enrichment activities for students who participate in the institute, which must include but need not be limited to activities relating to visual expression and music appreciation.

(c) In addition to participating in classes and enrichment activities, students who participate in the institute must:

(I) Complete a history research project for a competition held during the term of the institute; and

(II) Complete a public service practicum that includes a final report of findings and recommendations to the general assembly for legislative action.

(3) (a) (I) To apply to participate in the institute:

(A) A student who is enrolled in a public school that is not a charter school must be nominated by the superintendent of the school district in which the student is enrolled; and

(B) A student who is enrolled in a charter school or in a private school must be nominated by the principal of the school.

(II) A student who is participating in a nonpublic home-based educational program, as described in section 22-33-104.5, may apply without having been nominated.

(b) To apply to participate in the institute, a student must submit an application to the executive board that is in the form and meets the requirements established by the host institution. If the applying student is enrolled in a public school, the student must submit a copy of his or her individual career and academic plan, as described in section 22-2-136, with the application.

(4) The host institution shall award three hours of postsecondary academic credit to each student who successfully completes the institute. The school district or high school in which each student is enrolled is encouraged to apply the academic credit hours that a student receives for completing the institute toward completing the student's high school graduation requirements.



§ 23-77-104. Colorado student leaders institute - executive board - duties - repeal

(1) An executive board appointed pursuant to subsection (2) of this section shall oversee the operations of the institute, including contracting through the department of higher education with the host institution and annually selecting students to participate in the institute.

(2) (a) The executive board consists of eleven members as follows:

(I) The governor, with the consent of the senate, shall appoint eight persons to serve as members of the executive board as follows:

(A) Two persons who are employed as educators in high schools in Colorado, one of whom is employed in a rural school district;

(B) Two persons who are employed as teaching faculty or administrators in an institution of higher education in Colorado; and

(C) Four persons from the community who have interest or experience in education; and

(II) The commissioner of education or his or her designee, the executive director of the department of higher education or his or her designee, and the chief executive officer of the host institution or his or her designee shall serve as members of the executive board.

(b) The appointed members of the executive board serve two-year terms and may be appointed to successive two-year terms; except that, of the members first appointed, the governor shall select four members to serve one-year terms. The appointed members of the executive board serve at the pleasure of the governor. If a vacancy arises on the executive board, the governor shall appoint a person to fill the vacancy for the remainder of the term.

(c) The members of the executive board serve without compensation and without reimbursement for expenses.

(d) The governor shall appoint the initial members to the executive board as soon as possible after June 6, 2015. In making appointments, the governor shall attempt to appoint persons who are representative of the gender and racial diversity within the state and who represent areas throughout the state.

(e) (I) The relocation in 2017 of the institute from the office of the lieutenant governor to the department of higher education does not require reappointment of the executive board or affect the length of term of the executive board members appointed before 2017.

(II) This subsection (2)(e) is repealed, effective July 1, 2018.

(3) The executive board has the following duties and powers:

(a) The executive board shall oversee and direct the operations of the institute, including reviewing the student applications received, annually selecting students to participate in the institute, and annually selecting the faculty and courses for the institute, taking into account the recommendations of the host institution. In reviewing applications and selecting students to participate in the institute, the executive board shall ensure that:

(I) At least fifty percent of the students selected to attend the institute each year:

(A) Are eligible for free or reduced-price lunch pursuant to the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.; or

(B) Would be the first generation in their immediate families to attend an institution of higher education;

(II) The students who are selected reside in areas throughout the state; are representative of the gender, ethnic, racial, and socio-economic diversity of the state; and are representative of the educational program options available throughout the state; and

(III) The students who are selected demonstrate, through their individual career and academic plans for students enrolled in public schools, a commitment to continuing in postsecondary education after high school graduation.

(b) (I) The department of higher education, on behalf of the executive board, shall issue a request for proposals for a public or private institution of higher education to host the institute. The department, working with the executive board, shall select and enter into a contract on behalf of the executive board and the institute with the public or private institution of higher education in accordance with the applicable provisions of the "Procurement Code", articles 101 to 112 of title 24. The department may enter into a multi-year contract with a public or private institution of higher education, subject to annual review and renewal.

(II) The contract to host the institute must require the host institution, at a minimum, to provide the following services in managing the institute:

(A) Establish requirements for and create the form of the applications that students submit to participate in the institute and establish the timelines for submitting applications and selecting participants;

(B) Review applications received from students and recommend participants to the executive board;

(C) Annually solicit educators to participate as faculty for the institute and annually recommend to the executive board faculty and courses for the institute;

(D) Provide space for classes, lectures, and seminars; and

(E) Provide living and eating facilities for students who participate in the institute.

(c) The executive board may appoint an advisory board consisting of persons in the community who are supportive of education to assist the executive board in marketing the institute and soliciting public and private gifts, grants, and donations for the institute. Any persons appointed to an advisory board pursuant to this subsection (3)(c) serve without compensation and without reimbursement for expenses.

(d) Beginning in the 2017 regular legislative session, the executive board shall annually report to the education committees of the house of representatives and the senate, or any successor committees, the executive board's progress and success in implementing the institute. The executive board must, at a minimum, report the success of the institute as measured by the enrollment and progress of institute alumni in postsecondary educational programs.



§ 23-77-105. Colorado student leaders institute - funding - cash fund created

(1) The general assembly shall annually appropriate money to the department of higher education for the institute to pay the direct and indirect costs that the executive board incurs in operating the institute, including costs relating to the host institution and stipends for the institute faculty members.

(2) (a) In addition to the amount appropriated pursuant to subsection (1) of this section, the executive board, with the assistance of an advisory board if appointed, may solicit, accept, and expend public or private gifts, grants, or donations to implement the institute. The executive board shall transmit any money that it receives pursuant to this subsection (2)(a) and any money it receives from participating students to the state treasurer. The state treasurer shall deposit the money in the Colorado student leaders institute cash fund, referred to in this section as the "cash fund", which is created in the state treasury. Annual operation of the institute is conditional upon receiving at least forty thousand dollars in gifts, grants, or donations by June 1 of each year.

(b) The money in the cash fund is continuously appropriated to the executive board for the direct and indirect costs incurred in implementing the institute. The state treasurer may invest as provided by law any money in the cash fund that is not expended for the purposes of this article 77. The state treasurer shall credit to the cash fund all interest and income derived from the investment and deposit of money in the cash fund. Any unexpended and unencumbered money remaining in the cash fund at the end of a fiscal year must remain in the cash fund and shall not be credited to another fund; except that the state treasurer shall credit any unexpended and unencumbered money remaining in the fund as of June 30, 2019, to the state education fund created in section 17 (4) of article IX of the state constitution.



§ 23-77-106. Repeal of article

This article 77 is repealed, effective July 1, 2019.












Title 24 - Government - State

Administration

Article 1 - Administrative Organization Act of 1968

§ 24-1-101. Legislative declaration

The general assembly declares that this article is necessary to create a structure of state government which will be responsive to the needs of the people of this state and sufficiently flexible to meet changing conditions; to strengthen the powers of the governor and provide a reasonable span of administrative and budgetary controls within an orderly organizational structure of state government; to strengthen the role of the general assembly in state government; to encourage greater participation of the public in state government; to effect the grouping of state agencies into a limited number of principal departments primarily according to function; and to eliminate overlapping and duplication of effort. It is the intent of the general assembly to provide for an orderly transfer of powers, duties, and functions of the various state agencies to such principal departments with a minimum of disruption of governmental services and functions and with a minimum of expense. To the ends stated in this section, this article shall be liberally construed.



§ 24-1-102. Short title

This article shall be known and may be cited as the "Administrative Organization Act of 1968".



§ 24-1-103. Head of department defined

When the term "head of a principal department" is used in this article, it means the head of one of the principal departments created by this article. Unless the head of a principal department is a state elected official, he shall have the title of executive director of the department or such other title as specifically designated by this article.



§ 24-1-105. Types of transfers

(1) Under this article, a type 1 transfer means the transferring intact of an existing department, institution, or other agency, or part thereof, to a principal department established by this article. When any department, institution, or other agency, or part thereof, is transferred to a principal department under a type 1 transfer, that department, institution, or other agency, or part thereof, shall be administered under the direction and supervision of that principal department, but it shall exercise its prescribed statutory powers, duties, and functions, including rule-making, regulation, licensing, and registration, the promulgation of rules, rates, regulations, and standards, and the rendering of findings, orders, and adjudications, independently of the head of the principal department. Under a type 1 transfer, any powers, duties, and functions not specifically vested by statute in the agency being transferred, including, but not limited to, all budgeting, purchasing, planning, and related management functions of any transferred department, institution, or other agency, or part thereof, shall be performed under the direction and supervision of the head of the principal department.

(2) Under this article, a type 2 transfer means the transferring of all or part of an existing department, institution, or other agency to a principal department established by this article. When all or part of any department, institution, or other agency is transferred to a principal department under a type 2 transfer, its statutory authority, powers, duties, and functions, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds, including the functions of budgeting, purchasing, and planning, are transferred to the principal department.

(3) Under this article, a type 3 transfer means the abolishing of an existing department, institution, or other agency and the transferring of all or part of its powers, duties, functions, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds to a principal department as specified under this article.

(4) When any department, institution, or other agency, or part thereof, is transferred by a type 2 or type 3 transfer to a principal department under the provisions of this article, its prescribed powers, duties, and functions, including rule-making, regulation, licensing, promulgation of rules, rates, regulations, and standards, and the rendering of findings, orders, and adjudications are transferred to the head of the principal department into which the department, institution, or other agency, or part thereof, has been transferred.



§ 24-1-106. Agencies not enumerated - continuation

Any board, commission, advisory board, or other entity not enumerated in this article, but established by law within or as advisory to an existing department, institution, or other agency shall continue to exercise all its powers, duties, and functions within or as advisory to such department, institution, or other agency under the principal department and the type of transfer to which such department, institution, or other agency is transferred under this article.



§ 24-1-107. Internal organization of department - allocation and reallocation of powers, duties, and functions - limitations

In order to promote economic and efficient administration and operation of a principal department and notwithstanding any other provisions of law, except as provided in section 24-1-105, the head of a principal department, with the approval of the governor, may establish, combine, or abolish divisions, sections, and units other than those specifically created by law and may allocate and reallocate powers, duties, and functions to divisions, sections, and units under the principal department, but no substantive function vested by law in any officer, department, institution, or other agency within the principal department shall be removed from the jurisdiction of such officer, department, institution, or other agency under the provisions of this section.



§ 24-1-107.5. Nonprofit entities created or supported by state agencies and state-level authorities - requirements - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) State agencies and state-level authorities currently benefit from working with nonprofit entities in a variety of areas, including contracting with nonprofit entities to obtain goods or services, developing working relationships with nonprofit entities to further an agency's or authority's goals and objectives, and using nonprofit entities to obtain gifts, bequests, or donations;

(b) Although state agencies also benefit from the ability to create nonprofit entities to assist them in carrying out their statutory powers and duties, the expenditure of state revenues through nonprofit entities created by state agencies hampers the general assembly's ability to adequately perform its duties of monitoring state revenues and ensuring that sufficient revenues are available for appropriations to the executive, legislative, and judicial branches of government;

(c) In order for the general assembly to carry out its duties to plan for and monitor state revenues, it is the intent of the general assembly to establish specific statutory requirements for the creation of nonprofit entities by state agencies to perform their statutory powers and duties and to establish accountability requirements for certain nonprofit entities formed for the benefit of state agencies; and

(d) It is the further intent of the general assembly to:

(I) Monitor the creation of nonprofit entities by state-level authorities where the creation of such entities could affect the purpose for which such authorities were established by imposing specific reporting requirements upon those authorities intending to create such entities; and

(II) Retain the laws applicable to the separate identity of nonprofit entities created by or on behalf of state agencies.

(2) (a) (I) Except as otherwise provided in subsection (3) of this section, commencing July 1, 1999, no state agency or employee or agent acting on behalf of such agency shall establish a nonprofit entity without specific statutory authority if:

(A) The purpose of establishing a nonprofit entity is to carry out the governmental functions of the state agency; and

(B) The state agency or an employee or agent acting on behalf of such agency has actual control over the management and internal operations of the nonprofit entity.

(II) The provisions of this paragraph (a) shall not limit:

(A) The office of the governor;

(B) State-supported institutions of higher education from using nonprofit entities, such as foundations, institutes, or similar organizations, as authorized in section 23-5-112, C.R.S.;

(C) State-supported institutions of higher education from issuing revenue bonds or pledging revenues as authorized in sections 23-5-102, 23-5-103, 23-70-107, and 23-70-108, C.R.S.;

(D) The Colorado educational and cultural facilities authority from financing facilities and capital expenditures or refunding or refinancing outstanding indebtedness as authorized in sections 23-15-107 to 23-15-110, C.R.S.;

(E) State-supported institutions of higher education from creating or using nonprofit entities to issue obligations for or assist in the financing of capital expenditures on behalf of or for the benefit of such institutions; and

(F) The Colorado school for the deaf and the blind, as provided for in article 80 of title 22, C.R.S., from using nonprofit entities, such as foundations, institutes, or similar organizations, as authorized in section 22-80-103, C.R.S.

(b) No later than September 1, 1999, each state agency shall provide to the state auditor a list of all nonprofit entities in existence on July 1, 1999, that were established by the state agency or an employee or agent acting on behalf of such agency and that meet the criteria set forth in sub-subparagraphs (A) and (B) of subparagraph (I) of paragraph (a) of this subsection (2), along with a copy of each nonprofit entity's most recent annual audit report or, if such entity has not been audited, the entity's most recent annual financial statement.

(c) The provisions of this subsection (2) do not apply to:

(I) The Colorado advanced technology institute commission;

(II) Any nonprofit corporation created by the board of regents of the university of Colorado pursuant to section 23-20-114 (2), C.R.S.; or

(III) Any private nonprofit corporation created by any state-supported institution of higher education, as authorized under section 23-5-121, C.R.S., for the purpose of developing discoveries and technology resulting from science and technology research at such institution of higher education.

(3) A state-supported institution of higher education may establish a nonprofit entity that would otherwise require specific statutory authority under paragraph (a) of subsection (2) of this section upon a finding by the governing board of the institution that establishing the nonprofit entity would be in the best interests of the institution.

(4) (a) (I) Except as otherwise provided in sections 23-5-112 (3) and 23-5-121, C.R.S., subparagraph (II) of this paragraph (a), and paragraph (b) of this subsection (4), any nonprofit entity created by or on behalf of a state agency under paragraph (a) of subsection (2) of this section or subsection (3) of this section and any nonprofit entities reported under paragraph (b) of subsection (2) of this section shall be subject to an annual audit by the state auditor or his or her designee as required for state agencies under section 2-3-103 (1), C.R.S.

(II) The provisions of this paragraph (a) do not apply to any nonprofit corporation created by the board of regents of the university of Colorado pursuant to section 23-20-114 (2), C.R.S.

(b) If any nonprofit entity, created for the sole benefit of one or more state-supported institutions of higher education, issues obligations to finance capital expenditures for the benefit of the institution or institutions and pledges payments to be received from the institution or institutions in repayment of such obligations, such capital financing activities are subject to the same audit requirements imposed for gifts and bequests received by a nonprofit entity under section 23-5-112 (3), C.R.S.

(5) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), beginning July 1, 1999, each state-level authority intending to create or participate in the creation of a nonprofit entity shall file a statement with the state auditor regarding its intent to create such entity. The statement shall include information about the purpose and use of the nonprofit entity. The state-level authority shall file such statement at least thirty days prior to the incorporation of the nonprofit entity.

(II) For purposes of the requirements specified in this paragraph (a), the office of the governor, the university of Colorado hospital authority, created in part 5 of article 21 of title 23, C.R.S., and the Denver health and hospital authority created in part 1 of article 29 of title 25, C.R.S., shall not be required to provide notice of its intent to create a nonprofit entity or to disclose any information relating to the modification, initiation, or cessation of patient care programs if the disclosure of such information would give an unfair competitive or bargaining advantage to any person or entity.

(b) For fiscal years ending after June 30, 1999, each state-level authority shall report the annual financial activities of any nonprofit entity it has created in conjunction with the filing of its annual financial audit report with the state auditor as required under section 29-1-603, C.R.S. The reporting of such financial activities may be a part of the audited financial statements if the financial activities are separately identified or the reporting may be performed separately.

(6) (a) Except as provided in this section or other applicable law, any nonprofit entity supported by or established by or on behalf of a state agency shall not be an agency or department of state government and shall not be subject to any provisions of law affecting only governmental or public entities. The state of Colorado or the applicable state agency shall not be held responsible for any debt or liability incurred by any nonprofit entity supported by or established by or on behalf of a state agency, except as otherwise provided by law.

(b) The provisions of this subsection (6) shall apply to any nonprofit entity supported by or created by or on behalf of a state agency regardless of whether such entity is subject to the requirements specified in this section.

(7) For purposes of this section:

(a) "Nonprofit entity" means a nonprofit corporation created under the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S. "Nonprofit entity" may include, but is not limited to, a corporation, a partnership, a joint venture, a foundation, and an institute.

(b) "State agency" means an agency as defined in section 24-3-101 or an institution of higher education.

(c) "State-level authority" means a special purpose authority as defined in section 24-77-102 (15) and excludes nonprofit entities created by and for local governmental entities, such as municipalities, counties, city and counties, school districts, and special districts.



§ 24-1-108. Appointment of officers and employees - repeal

(1) Any provisions of law to the contrary notwithstanding and subject to the provisions of the constitution of the state of Colorado, the head of a principal department shall be appointed by the governor, with the consent of the senate. The head of a principal department shall appoint all subordinate officers and employees of his or her office and the head of each division under his or her department, and the head of each division shall appoint all employees in his or her division, but all appointments made by the head of a principal department and heads of divisions shall be made in accordance with section 24-2-102.

(2) In the event that the lieutenant governor is appointed during his or her term of office to concurrently serve as the head of a principal department:

(a) Acceptance or retention of such an appointment shall not result in a forfeiture of the office of lieutenant governor; and

(b) It shall be deemed that holding the office of lieutenant governor while concurrently serving as the head of a principal department is not incompatible, inconsistent, or in conflict with the duties of the lieutenant governor or with the duties, powers, and functions of the head of a principal department.

(3) (a) In the event that the lieutenant governor is appointed during his or her term of office to concurrently serve as the state chief operating officer:

(I) Acceptance or retention of such an appointment shall not result in a forfeiture of the office of lieutenant governor; and

(II) It shall be deemed that holding the office of lieutenant governor while concurrently serving as the state chief operating officer is not incompatible, inconsistent, or in conflict with the duties of the lieutenant governor or with the duties, powers, and functions of the state chief operating officer.

(b) This subsection (3) is repealed, effective January 10, 2019.



§ 24-1-109. Office of the governor

The powers, duties, and functions now vested by law in the office of the governor are continued. Temporary commissions, unless otherwise provided, when established by law or by the governor, shall be units of the office of the governor. Interstate compacts authorized by law shall be administered under the direction of the office of the governor.



§ 24-1-110. Principal departments

(1) In accordance with the provisions of section 22 of article IV of the state constitution, all executive and administrative offices, agencies, and instrumentalities of the executive department of the state government and their respective functions, powers, and duties, except as otherwise provided by law, are allocated among and within the following principal departments created by this article:

(a) Department of state;

(b) Department of the treasury;

(c) Department of law;

(d) Department of higher education;

(e) Department of education;

(f) Repealed.

(g) Department of revenue;

(h) (Deleted by amendment, L. 93, p. 1087, § 3, effective July 1, 1994.)

(i) Department of public health and environment;

(j) (Deleted by amendment, L. 93, p. 1087, § 3, effective July 1, 1994.)

(k) Department of labor and employment;

(l) Department of regulatory agencies;

(m) Department of agriculture;

(n) Department of natural resources;

(o) Department of local affairs;

(p) (Deleted by amendment, L. 91, p. 1054, § 4, effective July 1, 1991.)

(q) Department of military and veterans affairs;

(r) Department of personnel;

(s) Repealed.

(t) Department of corrections;

(u) Department of public safety;

(v) Department of transportation;

(w) Department of human services;

(x) Department of health care policy and financing.



§ 24-1-111. Department of state - creation

(1) There is hereby created a department of state, the head of which shall be the secretary of state.

(2) The department of state and the office of secretary of state, created by article IV of the state constitution, and the powers, duties, and functions vested by law in said department and said office are transferred by a type 2 transfer to the department of state, subject to the state constitution.

(3) The department of state includes the electronic recording technology board established in section 24-21-402 (1), and its powers, duties, and functions, as if the board were transferred by a type 1 transfer, as such transfer is defined in section 24-1-105.



§ 24-1-112. Department of the treasury - creation

(1) There is hereby created a department of the treasury, the head of which shall be the state treasurer.

(2) The powers, duties, and functions of the department of the treasury, created by article 36 of this title, and the powers, duties, and functions vested by law or the state constitution in the office of state treasurer are transferred by a type 2 transfer to the department of the treasury, subject to the state constitution.



§ 24-1-113. Department of law - creation

(1) There is hereby created a department of law, the head of which shall be the attorney general.

(2) Except as otherwise provided in this article or by law, the powers, duties, and functions of the department of law, created by article 31 of this title, and all other powers, duties, and functions vested by law or the state constitution in the office of attorney general are transferred by a type 2 transfer to the department of law, subject to the state constitution.

(3) The department of law includes the following:

(a) Division of legal affairs. The division of legal affairs, created by article 31 of this title, and its powers, duties, and functions are transferred by a type 2 transfer to the department of law as the division of legal affairs.

(b) Division of state solicitor general, including the office of state solicitor general, created by part 2 of article 31 of this title. The division of state solicitor general and the office of state solicitor general shall perform their duties and exercise their powers under the department of law, as if the division of state solicitor general and office of state solicitor general were transferred by a type 2 transfer, as a division thereof.

(c) Repealed.

(d) The peace officers standards and training board created in part 3 of article 31 of this title. The peace officers standards and training board shall exercise its powers and perform its duties under the department of law as if the same were transferred by a type 2 transfer.

(4) (a) The collection agency board, created by article 16 of title 5, and its powers, duties, and functions are transferred by a type 2 transfer to the department of law as a section of the division of legal affairs and shall be under the supervision of the administrator of the "Uniform Consumer Credit Code", whose office is created by section 5-6-103.

(b) Repealed.



§ 24-1-114. Department of higher education - creation

(1) There is hereby created a department of higher education, the head of which shall be the executive director of the Colorado commission on higher education, who shall be appointed by the governor and whose powers and duties are as specified in this section.

(2) The Colorado commission on higher education and the office of executive director thereof, created by article 1 of title 23, C.R.S., and their powers, duties, and functions are transferred by a type 1 transfer to the department of higher education.

(2.5) Repealed.

(3) The department of higher education shall include the following divisions:

(a) Repealed.

(b) State historical society, created by part 2 of article 80 of this title. Its powers, duties, and functions, are transferred by a type 1 transfer to the department of higher education as a division thereof.

(c) The student loan division, created by article 3.1 of title 23, C.R.S. The division and the director thereof shall exercise their powers and perform their duties and functions as if transferred to the department by a type 2 transfer.

(d) The private occupational school division, created by article 64 of title 23. The private occupational school board, created by section 23-64-107, shall exercise its powers and perform its duties and functions as if transferred to the department by a type 1 transfer. The division, except for the private occupational school board, and the director thereof shall exercise their powers and perform their duties and functions as if transferred to the department by a type 2 transfer.

(4) For the purposes of section 22 of article IV of the state constitution, the following are allocated to the department of higher education but shall otherwise continue to be administered as provided by law:

(a) The regents of the university of Colorado, created by section 12 of article IX of the state constitution, and the university of Colorado, created by section 5 of article VIII of the state constitution;

(b) The board of governors of the Colorado state university system, created by part 1 of article 30 of title 23, C.R.S.; Colorado state university, created by article 31 of title 23, C.R.S.; and Colorado state university - Pueblo, created by article 31.5 of title 23, C.R.S.;

(c) (Deleted by amendment, L. 2003, p. 792, § 17, effective July 1, 2003.)

(d) The board of trustees for the university of northern Colorado, created by section 23-40-104 (1), C.R.S., and the university of northern Colorado at Greeley, created by article 40 of title 23, C.R.S.;

(e) The board of trustees of the Colorado school of mines, created by article 41 of title 23, C.R.S., and the school of mines at Golden, created by section 5 of article VIII of the state constitution;

(f) State board for community colleges and occupational education and the offices of director of occupational education and director of community and technical colleges, created by article 60 of title 23, C.R.S.;

(g) Repealed.

(h) The board of trustees for Adams state university, created by article 51 of title 23, C.R.S.;

(i) The board of trustees for Colorado Mesa university, created by article 53 of title 23, C.R.S.;

(j) The board of trustees for Metropolitan state university of Denver, created by article 54 of title 23, C.R.S.;

(k) The board of trustees for Western state Colorado university, created by article 56 of title 23, C.R.S.;

(l) The board of trustees for Fort Lewis College, created by article 52 of title 23, C.R.S.

(5) (a) With respect to the divisions of the department specified in subsection (3) of this section, the executive director shall have the powers, duties, and functions prescribed in this article for heads of principal departments.

(b) With respect to the Colorado commission on higher education and the universities, colleges, and boards specified in subsection (4) of this section, the executive director has only those powers, duties, and functions prescribed in article 1 of title 23; except that the executive director of the Colorado commission on higher education is authorized to negotiate, implement, and monitor contracts, as described in sections 23-18-201 (2), 23-18-303, 23-18-304, and 23-41-104.6, with universities, colleges, and boards, in consultation with the Colorado commission on higher education.

(6) The office of state archaeologist, created by part 4 of article 80 of this title, and its powers, duties, and functions are transferred by a type 2 transfer to the state historical society, as a section thereof.



§ 24-1-115. Department of education - creation

(1) There is hereby created a department of education, the head of which shall be the commissioner of education, who shall be appointed by the state board of education.

(2) The state board of education, created by part 1 of article 2 of title 22, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of education.

(3) The state department of education and the office of the commissioner of education, created by part 1 of article 2 of title 22, C.R.S., and their powers, duties, and functions are transferred by a type 2 transfer to the department of education subject to the state constitution.

(4) The department of education shall include the state library, the ex officio head of which shall be the commissioner of education. The state library, created by article 90 of this title, and its powers, duties, and functions are transferred by a type 2 transfer to the department of education as a division thereof.

(5) The state board of teacher certification, created by article 1 of chapter 123, C.R.S. 1963, and its powers, duties, and functions are transferred by a type 3 transfer to the department of education as additional powers, duties, and functions of the state board of education, and the state board of teacher certification is abolished.

(6) Repealed.

(7) (Deleted by amendment, L. 2003, p. 1586, § 19, effective July 1, 2004.)

(8) The Colorado school for the deaf and the blind, as provided for in article 80 of title 22, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of education.

(9) The department of education shall include the state charter school institute established in section 22-30.5-503, C.R.S., and its powers, duties, and functions, as if the institute were transferred by a type 1 transfer to the department of education.

(10) The department of education shall include the division of online learning established in section 22-30.7-103, C.R.S., and its powers, duties, and functions, as if the division were transferred by a type 2 transfer to the department of education.

(11) (a) The department of education shall include the division of public school capital construction assistance established in section 22-43.7-105, C.R.S., and its powers, duties, and functions, as if the division were transferred by a type 2 transfer to the department of education.

(b) The department of education shall include the public school capital construction assistance board established in section 22-43.7-106, C.R.S., and its powers, duties, and functions, as if the board were transferred by a type 1 transfer to the department of education.

(12) The department of education shall include the facility schools unit established in section 22-2-403, C.R.S., and its powers, duties, and functions, as if the unit were transferred by a type 2 transfer to the department of education.

(13) The department of education shall include the facility schools board established in section 22-2-404, C.R.S., and its powers, duties, and functions, as if the board were transferred by a type 1 transfer to the department of education.

(14) The department of education shall include the Colorado state advisory council for parent involvement in education created in section 22-7-303, C.R.S., and its powers, duties, and functions, as if the council were transferred by a type 2 transfer to the department of education.

(15) The department of education shall include the office of dropout prevention and student re-engagement established in section 22-14-103, C.R.S., and its powers, duties, and functions, as if the office were transferred by a type 2 transfer to the department of education.

(16) The department of education shall include the concurrent enrollment advisory board created in section 22-35-107, C.R.S., and its powers, duties, and functions, as if the board were transferred by a type 2 transfer to the department of education.



§ 24-1-117. Department of revenue - creation

(1) There is hereby created a department of revenue, the head of which shall be the executive director of the department of revenue, who shall be appointed by the governor, with the consent of the senate, and shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109.

(2) The department of revenue and the office of director of revenue, created by article 35 of this title, and their powers, duties, and functions are transferred by a type 2 transfer to the department of revenue.

(3) The powers, duties, and functions of the secretary of state with respect to fermented malt beverages and malt, vinous, and spirituous liquors under the provisions of articles 46 to 48 of title 12, C.R.S., are transferred by a type 2 transfer to the department of revenue.

(4) (a) The department of revenue shall consist of the following divisions:

(I) and (II) (Deleted by amendment, L. 2000, p. 1632, § 1, effective June 1, 2000.)

(III) Repealed.

(IV) Liquor enforcement division;

(V) State lottery division;

(VI) Division of racing events, including the Colorado racing commission;

(VII) Division of gaming, including the Colorado limited gaming control commission;

(VIII) (Deleted by amendment, L. 2005, p. 1185, § 41, effective August 8, 2005.)

(IX) Such other groups, divisions, sections, and units as the executive director of the department of revenue may create pursuant to section 24-35-103; and

(X) The auto industry division created in section 12-6-105. The division shall exercise its powers and perform its duties and functions under the department of revenue as if the division were transferred to the department by a type 2 transfer as described in section 24-1-105.

(b) Repealed.

(c) (I) Whenever any law of this state or any rule promulgated under the laws of this state refers to the division of enforcement of the department of revenue, such law or rule shall be deemed to refer to the department of revenue.

(II) Repealed.

(5) The motor carrier services division, created in section 42-8-103 (1), C.R.S., prior to the repeal of said subsection (1) by House Bill 12-1019, enacted in 2012, is abolished, and its powers, duties, and functions are transferred by type 3 transfers as follows:

(a) The powers, duties, and functions of its ports of entry section are transferred to the department of public safety and allocated to the Colorado state patrol.

(b) Its powers, duties, and functions relating to commercial driver's licenses and the international registration plan are transferred to the department of revenue.



§ 24-1-119. Department of public health and environment - creation

(1) There is hereby created a department of public health and environment. The head of the department shall be the executive director of the department of public health and environment. The governor shall appoint said executive director, with the consent of the senate, and the executive director shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109.

(2) The state board of health, created by part 1 of article 1 of title 25, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of public health and environment as the state board of health.

(3) The state water quality control commission, created by part 2 of article 8 of title 25, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of public health and environment as the state water quality control commission. Anything in this article to the contrary notwithstanding, the state board of health shall have no powers, duties, or functions with respect to water pollution control.

(4) Except for the state board of health, the state department of public health and the office of the executive director thereof, created by part 1 of article 1 of title 25, C.R.S., and their powers, duties, and functions are transferred by a type 2 transfer to the department of public health and environment.

(5) The department of public health and environment shall consist of the following divisions:

(a) Division of administration. The division of administration, created by part 1 of article 1 of title 25, C.R.S., except for the office of the executive director of the state department of public health, and its powers, duties, and functions are transferred by a type 2 transfer to the department of public health and environment as the division of administration.

(b) (Deleted by amendment, L. 93, p. 1089, § 5, effective July 1, 1994.)

(c) The prevention services division, created in article 20.5 of title 25, C.R.S.

(6) The division of administration shall include the following:

(a) The office of state chemist, created by part 4 of article 1 of title 25, C.R.S. Said office and its powers, duties, and functions are transferred by a type 2 transfer to the department of public health and environment and allocated to the division of administration as a section thereof.

(b) The office of state registrar of vital statistics, created by article 2 of title 25, C.R.S. Said office and its powers, duties, and functions are transferred by a type 2 transfer to the department of public health and environment and allocated to the division of administration as a section thereof.

(c) Repealed.

(d) The plant operators certification board, created by article 9 of title 25, C.R.S.

(6.3) and (6.5) Repealed.

(7) (a) The air quality control commission, created by part 1 of article 7 of title 25, C.R.S., shall exercise its powers and perform its duties and functions as if the same were transferred by a type 1 transfer to the department of public health and environment. Anything in this article to the contrary notwithstanding, the state board of health shall have no powers, duties, or functions with respect to air pollution other than as provided in section 25-7-111 (1), C.R.S.

(b) Repealed.

(c) The office of technical secretary, created by part 1 of article 7 of title 25, C.R.S., shall exercise its powers and perform its duties and functions as if the same were transferred by a type 1 transfer to the department of public health and environment and allocated to the air quality control commission.

(8) The solid and hazardous waste commission, created in part 3 of article 15 of title 25, C.R.S., shall exercise its powers and perform its duties and functions as if the same were transferred by a type 1 transfer to the department of public health and environment.

(9) and (10) Repealed.

(11) The office of health equity, created by section 25-4-2204, C.R.S., shall exercise its powers and perform its duties and functions as if the same were transferred by a type 2 transfer to the department of public health and environment.

(12) The primary care office, created by part 4 of article 1.5 of title 25, C.R.S., shall exercise its powers and perform its duties and functions as if it were transferred by a type 2 transfer to the department of public health and environment.



§ 24-1-119.5. Department of health care policy and financing - creation

(1) There is hereby created a department of health care policy and financing, the head of which shall be the executive director of the department of health care policy and financing, which office is hereby created. The governor shall appoint the executive director, with the consent of the senate, and the executive director shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109.

(2) The powers, duties, and functions relating to the "Colorado Medical Assistance Act", as specified in articles 4, 5, and 6 of title 25.5, C.R.S., are transferred by a type 2 transfer to the department of health care policy and financing.

(3) Repealed.

(4) The powers, duties, and functions relating to the "Colorado Indigent Care Program", as specified in part 1 of article 3 of title 25.5, C.R.S., are transferred by a type 2 transfer to the department of health care policy and financing.

(4.5) The powers, duties, and functions relating to the old age pension health and medical care program, as specified in section 25.5-2-101, C.R.S., are transferred by a type 2 transfer to the department of health care policy and financing.

(5) The medical services board created in part 3 of article 1 of title 25.5, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of health care policy and financing.

(6) (Deleted by amendment, L. 2006, p. 2007, § 68, effective July 1, 2006.)

(7) Repealed.

(8) The powers, duties, and functions relating to programs, services, and supports for persons with intellectual and developmental disabilities, as specified in article 10 of title 25.5, C.R.S., are transferred by a type 2 transfer to the department of health care policy and financing.

(9) The Colorado healthcare affordability and sustainability enterprise created in section 25.5-4-402.4 (3) shall exercise its powers and perform its duties and functions as if the same were transferred by a type 2 transfer, as defined in section 24-1-105, to the department of health care policy and financing.



§ 24-1-120. Department of human services - creation

(1) There is hereby created a department of human services, the head of which shall be the executive director of the department of human services, which office is hereby created. The governor shall appoint the executive director, with the consent of the senate, and the executive director shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109.

(2) Except as otherwise provided in title 26, C.R.S., the powers, duties, and functions of the department of social services and the department of institutions are transferred by a type 3 transfer to the department of human services, and the department of social services and the department of institutions are abolished.

(3) The state board of social services, created by article 1 of title 26, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of human services as the state board of human services.

(4) Unless otherwise transferred to the department of health care policy and financing or the department of public health and environment, the department of human services shall exercise the following powers and perform the following duties:

(a) Powers, duties, and functions relating to public assistance and welfare, which are transferred by a type 2 transfer to the department of human services;

(b) and (c) Repealed.

(5) The department of human services shall include the following:

(a) The Colorado commission on the aging and the office of the director thereof. Said office and director and their powers, duties, and functions are transferred by a type 2 transfer to the department of human services.

(b) The Colorado veterans community living center at Homelake, which is transferred by a type 2 transfer to the department of human services;

(c) The Colorado veterans community living centers, created by part 2 of article 12 of title 26, C.R.S., which are transferred by a type 2 transfer to the department of human services;

(d) The merit system council, created by article 1 of title 26, C.R.S. Said council and its powers, duties, and functions are transferred by a type 2 transfer to the department of human services.

(e) The powers, duties, and functions regarding the state information agency under the "Uniform Interstate Family Support Act", created by article 5 of title 14, C.R.S. Said powers, duties, and functions are transferred by a type 2 transfer to the department of human services.

(f) The state office on aging, created by part 2 of article 11 of title 26, C.R.S. Said state office and its powers, duties, and functions are transferred by a type 2 transfer to the department of human services.

(g) The adoption intermediary commission, created by part 3 of article 5 of title 19, C.R.S. Said commission and its powers, duties, and functions are transferred by a type 1 transfer to the department of human services.

(h) The Colorado commission for the deaf and hard of hearing, created by article 21 of title 26, C.R.S. Said commission shall exercise its powers, duties, and functions under the department as if transferred by a type 2 transfer.

(i) The office of homeless youth services, created by article 5.9 of title 26, C.R.S. Said office and its powers, duties, and functions are transferred by a type 2 transfer to the department of human services.

(j) Repealed.

(k) The board of commissioners of veterans community living centers, created in section 26-12-402, C.R.S. Said board and its powers, duties, and functions are transferred by a type 2 transfer to the department of human services.

(l) Repealed.

(m) The early childhood leadership commission created by article 6.2 of title 26, C.R.S.

(6) The department consists of the following divisions, units, and offices:

(a) and (b) Repealed.

(c) The juvenile parole board, created pursuant to section 19-2-206, C.R.S. The juvenile parole board and its powers, duties, and functions are transferred by a type 1 transfer to the department of human services as a division thereof.

(d) The office of behavioral health in the department of human services created pursuant to article 80 of title 27. The office of behavioral health and its powers, duties, and functions, including the powers, duties, and functions relating to the alcohol and drug driving safety program specified in section 42-4-1301.3, are transferred by a type 2 transfer to the department of human services.

(e) The division of youth services, created pursuant to section 19-2-203. The division of youth services and the office of the director of the division of youth services and their powers, duties, and functions are transferred by a type 2 transfer to the department of human services as a division thereof.

(7) The department of human services shall supervise and control the following institutions which are transferred by a type 2 transfer to the department of human services:

(a) Colorado mental health institute at Pueblo;

(b) Wheat Ridge regional center;

(c) Grand Junction regional center;

(d) Pueblo regional center;

(e) Lookout Mountain school at Golden;

(f) Mount View school at Morrison;

(g) Colorado mental health institute at Fort Logan, in Denver;

(h) Adams youth services center at Brighton;

(i) Gilliam youth services center at Denver;

(j) Grand Mesa youth services center at Grand Junction;

(k) Pueblo youth services center;

(l) Zebulon Pike youth services center at Colorado Springs;

(m) Lookout Mountain youth services center at Golden;

(n) Mount View youth services center at Denver;

(o) Lathrop Park youth camp at Walsenburg.

(8) The state council on developmental disabilities, created by part 2 of article 10.5 of title 27, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of human services.

(9) The powers, duties, and functions of the Colorado traumatic brain injury trust fund board, created in section 26-1-302, C.R.S., are transferred by a type 2 transfer to the department of human services.

(10) The powers, duties, and functions of the Colorado children's trust fund board, created in section 19-3.5-104, C.R.S., are transferred by a type 2 transfer to the department of human services.

(11) The powers, duties, and functions of the Tony Grampsas youth services board created in section 26-6.8-103, C.R.S., are transferred by a type 2 transfer to the department of human services.



§ 24-1-121. Department of labor and employment - creation

(1) There is hereby created the department of labor and employment, the head of which shall be the executive director of the department of labor and employment, which office is hereby created. The governor shall appoint said executive director, with the consent of the senate, and the executive director shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109. The executive director shall have the powers, duties, and functions prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of this title.

(1.5) The department of labor and employment shall include, as part of the office of the executive director, the industrial claim appeals office, created by section 8-1-102, C.R.S. Said industrial claim appeals office shall exercise its powers and perform its duties and functions under the department as if transferred thereto by a type 2 transfer.

(2) The industrial commission of Colorado, created by article 1 of title 8, C.R.S., and its powers, duties, and functions, except those powers, duties, and functions transferred to the state board of pharmacy and the industrial claim appeals office, are transferred by a type 3 transfer to the department of labor and employment, and the industrial commission of Colorado is abolished.

(3) The department of labor and employment consists of the following divisions and programs:

(a) (I) The division of labor standards and statistics, the head of which is the director of the division of labor standards and statistics, which division and office are hereby created. The division and the director shall exercise their powers and perform their duties and functions specified by law under the department of labor and employment as if they were transferred to the department by a type 2 transfer.

(II) (Deleted by amendment, L. 91, p. 1338, § 55, effective July 1, 1991.)

(b) The division of employment and training, the head of which is the director of the division of employment and training. The division, created by article 83 of title 8, C.R.S., and the director of the division shall exercise their powers, duties, and functions under the department of labor and employment as if transferred by a type 2 transfer.

(c) Repealed.

(d) (I) The division of workers' compensation, the head of which shall be the director of the division of workers' compensation. Said division, created by section 8-47-101, C.R.S., and the director thereof, shall exercise their powers, duties, and functions under the department of labor and employment as if transferred thereto by a type 2 transfer.

(II) Repealed.

(e) The division of oil and public safety, the head of which shall be the director of the division of oil and public safety, which division and office are created pursuant to section 8-20-101, C.R.S. The division and the director shall exercise their powers and perform their duties and functions specified by law under the department of labor and employment as if the same were transferred to the department by a type 2 transfer.

(f) The state work force development council, created by article 46.3 of this title, which shall exercise its powers and perform its duties and functions under the department of labor and employment as if the same were transferred to the department by a type 2 transfer.

(g) The division of unemployment insurance, the head of which is the director of the division of unemployment insurance. The division, created in article 71 of title 8, C.R.S., and the director of the division shall exercise their powers, duties, and functions under the department of labor and employment as if transferred by a type 2 transfer.

(h) The powers, duties, and functions relating to vocational rehabilitation programs, including the business enterprise program, which are transferred by a type 2 transfer to the department of labor and employment.

(i) The powers, duties, and functions relating to the oversight of independent living services pursuant to article 85 of title 8, C.R.S., are transferred by a type 2 transfer.

(4) The division of oil and public safety shall include the following:

(a) Repealed.

(b) The division of boiler inspection, created by article 4 of title 9, C.R.S. Said division and its powers, duties, and functions are transferred by a type 2 transfer to the department of labor and employment and allocated to the division of oil and public safety as a section thereof.

(c) (Deleted by amendment, L. 2001, p. 1113, § 2, effective June 5, 2001.)

(d) and (e) Repealed.

(5) The petroleum storage tank committee shall exercise its powers and perform the duties and functions specified by article 20.5 of title 8, C.R.S., under the department of labor and employment and the executive director thereof as if the same were transferred to the department by a type 1 transfer.



§ 24-1-122. Department of regulatory agencies - creation

(1) There is hereby created a department of regulatory agencies, the head of which shall be the executive director of the department of regulatory agencies, which office is hereby created. The executive director shall be appointed by the governor, with the consent of the senate, and shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109.

(1.1) Repealed.

(2) The department of regulatory agencies shall consist of the following divisions:

(a) The public utilities commission, created by article 2 of title 40, C.R.S. Its powers, duties, and functions are transferred by a type 1 transfer to the department of regulatory agencies as a division thereof. The director of the commission shall serve as the division director.

(a.5) The office of consumer counsel and the utility consumers' board, created by article 6.5 of title 40, C.R.S. The office of consumer counsel and its powers, duties, and functions are transferred by a type 1 transfer to the department of regulatory agencies as a division thereof. The utility consumers' board shall exercise its powers and perform its duties and functions under the department as if the same were transferred to the department by a type 1 transfer and allocated to the office of consumer counsel.

(b) (I) Division of insurance, the head of which shall be the commissioner of insurance. The division of insurance of the state of Colorado, created by section 10-1-103, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of regulatory agencies as the division of insurance.

(II) The workers' compensation classification appeals board, created by section 8-55-101 (1), C.R.S., shall exercise its powers and perform duties and functions under the division of insurance as if such workers' compensation classification appeals board were transferred to the division of insurance by a type 1 transfer.

(c) Division of financial services, the head of which shall be the state commissioner of financial services. The financial services board, created by section 11-44-101.6, C.R.S., and its powers, duties, and functions are transferred as if by a type 1 transfer to the department of regulatory agencies and allocated to the division of financial services. The office of state commissioner of financial services and the financial services division of the state of Colorado, created by article 44 of title 11, C.R.S., are transferred by a type 2 transfer to the department of regulatory agencies and allocated to the division of financial services.

(d) Division of banking, the head of which shall be the state bank commissioner. The banking board, created by article 102 of title 11, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of regulatory agencies and allocated to the division of banking.

(e) Division of securities, the head of which shall be the commissioner of securities. The securities board, created in section 11-51-702.5, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of regulatory agencies and allocated to the division of securities. The division of securities, and the office of commissioner of securities, created by article 51 of title 11, C.R.S., and their powers, duties, and functions are transferred by a type 1 transfer to the department of regulatory agencies as the division of securities.

(f) Repealed.

(g) Division of professions and occupations, the head of which shall be the director of professions and occupations, which office is hereby created. The division of professions and occupations is transferred by a type 2 transfer to the department of regulatory agencies as the division of professions and occupations.

(h) Colorado civil rights division, the head of which shall be the director of the Colorado civil rights division. The Colorado civil rights commission, the Colorado civil rights division, and the office of director of the Colorado civil rights division, created by part 3 of article 34 of this title, and their powers, duties, and functions are transferred by a type 1 transfer to the department of regulatory agencies as the Colorado civil rights division.

(i) and (j) Repealed.

(k) (I) Division of real estate, the head of which shall be the director of the division. The division of real estate and the director of the division, created by part 1 of article 61 of title 12, C.R.S., shall exercise their powers and perform their duties and functions under the department of regulatory agencies as if they were transferred to the department by a type 2 transfer. The real estate commission, created by part 1 of article 61 of title 12, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of regulatory agencies.

(II) The division shall include the board of real estate appraisers, created by part 7 of article 61 of title 12, C.R.S., which shall exercise its powers and perform its duties and functions under the department of regulatory agencies as if the same were transferred thereto by a type 1 transfer. The division shall also include the board of mortgage loan originators, created by section 12-61-902.5, C.R.S. The board of mortgage loan originators shall exercise its powers and perform its duties and functions under the department of regulatory agencies as if transferred thereto by a type 1 transfer.

(3) The following boards and agencies are transferred by a type 1 transfer to the department of regulatory agencies and allocated to the division of professions and occupations:

(a) Repealed.

(b) State board of accountancy, created by article 2 of title 12, C.R.S.;

(c) (Deleted by amendment, L. 2006, p. 742, § 10, effective July 1, 2006.)

(d) to (g) Repealed.

(h) Colorado state board of chiropractic examiners, created by article 33 of title 12, C.R.S.;

(i) and (j) Repealed.

(k) Colorado dental board, created in article 35 of title 12, C.R.S.;

(l) Repealed.

(m) (I) Colorado medical board, created by article 36 of title 12, C.R.S.;

(II) Colorado podiatry board, created by article 32 of title 12, C.R.S.;

(n) and (o) Repealed.

(p) State board of optometry, created by article 40 of title 12, C.R.S.;

(q) Passenger tramway safety board, created by part 7 of article 5 of title 25, C.R.S.;

(r) State board of pharmacy, created by part 1 of article 42.5 of title 12, C.R.S.;

(s) and (t) Repealed.

(u) State board of licensure for architects, professional engineers, and professional land surveyors, created by section 12-25-106, C.R.S.;

(v) Colorado state board of psychologist examiners, created by part 3 of article 43 of title 12, C.R.S.;

(w) and (x) Repealed.

(y) State board of veterinary medicine, created by article 64 of title 12, C.R.S.;

(z) Board of examiners of nursing home administrators, created by article 39 of title 12, C.R.S.;

(aa) Examining board of plumbers, created by article 58 of title 12, C.R.S.;

(bb) to (ee) Repealed.

(ff) State electrical board, created by article 23 of title 12, C.R.S.;

(gg) State board of nursing, created by article 38 of title 12, C.R.S.;

(hh) Repealed.

(ii) State board of social work examiners, created by part 4 of article 43 of title 12, C.R.S.;

(jj) State board of marriage and family therapist examiners, created by part 5 of article 43 of title 12, C.R.S.;

(kk) State board of licensed professional counselor examiners, created by part 6 of article 43 of title 12, C.R.S.;

(ll) State board of registered psychotherapists, created by part 7 of article 43 of title 12, C.R.S.;

(mm) State board of addiction counselor examiners, created by part 8 of article 43 of title 12, C.R.S.

(4) The following boards and agencies are transferred by a type 2 transfer to the department of regulatory agencies and allocated to the division of professions and occupations:

(a) to (e) Repealed.

(5) Repealed.



§ 24-1-123. Department of agriculture - creation

(1) There is hereby created a department of agriculture, the head of which shall be the commissioner of agriculture.

(2) The state agricultural commission, created by article 1 of title 35, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of agriculture.

(3) The state department of agriculture and the office of commissioner of agriculture, created by article 1 of title 35, C.R.S., and their powers, duties, and functions are transferred by a type 2 transfer to the department of agriculture.

(4) The department of agriculture shall consist of the following divisions:

(a) Division of markets, the head of which shall be the director of the division of markets. The division of markets and the office of chief thereof, created by article 1 of title 35, C.R.S., and their powers, duties, and functions are transferred by a type 2 transfer to the department of agriculture as the division of markets.

(b) Division of plant industry, the head of which shall be the director of the division of plant industry. The division of plant industry and the office of chief thereof, created by article 1 of title 35, C.R.S., and their powers, duties, and functions are transferred by a type 2 transfer to the department of agriculture as the division of plant industry.

(c) (I) Division of animal industry, the head of which shall be the director of the division of animal industry. The division of animal industry and the office of chief thereof, created by article 1 of title 35, C.R.S., and their powers, duties, and functions are transferred by a type 2 transfer to the department of agriculture as the division of animal industry.

(II) The state bureau of animal protection, created by article 42 of title 35, C.R.S., and its powers, duties, and functions are transferred by a type 2 transfer to the department of agriculture and allocated to the division of animal industry as a section thereof.

(d) Division of administrative services, the head of which shall be the director of administrative services division. The division of administrative services and the office of chief thereof, created by article 1 of title 35, C.R.S., and their powers, duties, and functions are transferred by a type 2 transfer to the department of agriculture as the division of administrative services.

(e) Division of inspection and consumer services, the head of which shall be the director of inspection and consumer services division. The division of inspection and consumer services and the office of chief thereof, created by article 1 of title 35, C.R.S., and their powers, duties, and functions are transferred by a type 2 transfer to the department of agriculture as the division of inspection and consumer services.

(f) Repealed.

(g) (I) Division of brand inspection, the head of which shall be the brand commissioner. The state board of stock inspection commissioners and the office of brand commissioner, created by article 41 of title 35, C.R.S., and their powers, duties, and functions are transferred by a type 1 transfer to the department of agriculture as a part of the division of brand inspection.

(II) and (III) Repealed.

(h) (I) The Colorado state fair authority, the head of which shall be the manager of the Colorado state fair and industrial exposition. The Colorado state fair authority and the office of manager of the Colorado state fair and industrial exposition, created by part 4 of article 65 of title 35, C.R.S., shall exercise their powers, duties, and functions as a division of the department of agriculture as if the same were transferred by a type 1 transfer to the department of agriculture.

(II) The Colorado state fair authority shall include the board of commissioners of the Colorado state fair authority, created by part 4 of article 65 of title 35, C.R.S., which shall exercise its powers and perform its duties and functions as specified by law under the department of agriculture as a part of the Colorado state fair authority as if the same were transferred by a type 1 transfer.

(i) The state conservation board, created in article 70 of title 35, C.R.S. All its powers, duties, and functions are transferred by a type 1 transfer to the department of agriculture as a division thereof. The employees of the state conservation board appointed pursuant to section 35-70-103 (5)(g), C.R.S., are transferred to the department of agriculture by a type 2 transfer.

(5) The Colorado wine industry development board, created by article 29.5 of title 35, C.R.S., and its powers, duties, and functions are transferred as if by a type 1 transfer to the department of agriculture.

(6) The aquaculture board, created by article 24.5 of title 35, C.R.S., shall exercise its powers and perform its duties and functions as specified by law under the department of agriculture and the executive director thereof as if the same were transferred to the department by a type 2 transfer.

(7) The Colorado agricultural value-added development board, created in section 35-75-203, C.R.S., shall exercise its powers and perform its duties and functions as specified by law under the department as if the same were transferred to the department by a type 1 transfer.



§ 24-1-124. Department of natural resources - creation - divisions

(1) There is hereby created a department of natural resources, the head of which shall be the executive director of the department of natural resources, who shall be the commissioner of mines. The executive director shall be appointed by the governor pursuant to law.

(2) The office of natural resources coordinator, created by article 33 of this title, and its powers, duties, and functions are transferred by a type 2 transfer to the department of natural resources.

(2.1) The department of natural resources shall include, as a part of the office of the executive director:

(a) The office of commissioner of mines, created by section 1 of article XVI of the state constitution. Its powers, duties, and functions are transferred by a type 2 transfer to the office of the executive director of the department of natural resources.

(b) Repealed.

(c) The Colorado avalanche information center, created pursuant to section 24-33-116. The powers, duties, and functions are transferred by a type 2 transfer to the department of natural resources and allocated to the office of the executive director.

(3) The department of natural resources consists of the following divisions:

(a) Division of water resources, the head of which shall be the state engineer;

(b) The Colorado water conservation board and the office of director thereof, created by article 60 of title 37, C.R.S. Their powers, duties, and functions are transferred by a type 1 transfer to the department of natural resources as a division thereof.

(c) (Deleted by amendment, L. 2000, p. 556, § 3, effective July 1, 2000.)

(d) The state board of land commissioners, created by section 9 of article IX of the state constitution. Its powers, duties, and functions are transferred by a type 1 transfer to the department of natural resources as a division thereof, subject to the state constitution.

(e) The division of reclamation, mining, and safety, created by section 34-20-103, C.R.S., the head of which shall be the director of the division of reclamation, mining, and safety, under the supervision of the executive director of the department of natural resources. Said division and director shall exercise their powers, duties, and functions as prescribed by law under the department of natural resources and the executive director thereof as if the same were transferred to the department by a type 2 transfer. The division of reclamation, mining, and safety shall include the following:

(I) The coal mine board of examiners, created by article 22 of title 34, C.R.S. Its powers, duties, and functions are transferred by a type 2 transfer to the department of natural resources as a section of the division of reclamation, mining, and safety.

(II) The mined land reclamation board and the office of mined land reclamation, created by article 32 of title 34, C.R.S. The mined land reclamation board and its powers, duties, and functions are transferred by a type 1 transfer to the department of natural resources and allocated to the division of reclamation, mining, and safety. The office of mined land reclamation shall exercise its powers, duties, and functions as if the same were transferred to the department of natural resources and allocated to the division of reclamation, mining, and safety as a section thereof by a type 2 transfer.

(III) The office of active and inactive mines, created by article 21 of title 34, C.R.S. Said office shall exercise its powers, duties, and functions as prescribed by law under the division of reclamation, mining, and safety as if the same were transferred to the department of natural resources and allocated to the division of reclamation, mining, and safety as a section thereof by a type 2 transfer.

(IV) (Deleted by amendment, L. 2005, p. 1462, § 1, effective July 1, 2005.)

(V) Repealed.

(f) The oil and gas conservation commission of the state of Colorado and the office of the director thereof, created by article 60 of title 34, C.R.S. Said commission and office and the powers, duties, and functions thereof are transferred by a type 1 transfer to the department of natural resources as a division thereof.

(g) Repealed.

(h) (I) and (II) (Deleted by amendment, L. 2011, (SB 11-208), ch. 293, p. 1382, § 3, effective July 1, 2011.)

(III) Repealed.

(i) (Deleted by amendment, L. 2011, (SB 11-208), ch. 293, p. 1382, § 3, effective July 1, 2011.)

(j) The division of forestry, created in section 24-33-201 (1), the head of which shall be the state forester, appointed pursuant to section 23-31-207, C.R.S. The division of forestry and the state forester shall exercise their powers, duties, and functions as prescribed by law under the department of natural resources and the executive director thereof as if the same were transferred to the department by a type 2 transfer.

(k) (I) (A) The parks and wildlife commission, created in article 9 of title 33, C.R.S. The powers, duties, and functions of the wildlife commission and the board of parks and outdoor recreation are transferred by a type 1 transfer to the parks and wildlife commission as powers, duties, and functions of the parks and wildlife commission.

(B) The parks and wildlife commission includes, as an advisory council, the Colorado natural areas council created by article 33 of title 33, C.R.S.

(II) (A) The division of parks and wildlife, the head of which is the director of the division of parks and wildlife. The division of parks and wildlife and the office of the director of the division of parks and wildlife are transferred by a type 1 transfer to the department of natural resources.

(B) The division of parks and wildlife includes the fish health board created by article 5.5 of title 33, C.R.S. The fish health board shall exercise its powers and perform its duties and functions as specified by law under the department of natural resources and the executive director of the department of natural resources as if the same were transferred to the department by a type 2 transfer.

(4) The division of water resources shall include the following:

(a) The office of state engineer, created by article 80 of title 37, C.R.S. Said office and its powers, duties, and functions are transferred by a type 1 transfer to the department of natural resources and allocated to the division of water resources as a section thereof.

(b) The division engineers, created by part 2 of article 92 of title 37, C.R.S. Said engineers and their powers, duties, and functions are transferred by a type 1 transfer to the department of natural resources and allocated to the division of water resources as a section thereof.

(c) The ground water commission, created by article 90 of title 37, C.R.S. Said commission and its powers, duties, and functions are transferred by a type 1 transfer to the department of natural resources and allocated to the division of water resources as a section thereof.

(d) The state board of examiners of water well construction and pump installation contractors, created by article 91 of title 37, C.R.S. Said board and its powers, duties, and functions are transferred by a type 1 transfer to the department of natural resources and allocated to the division of water resources as a section thereof.

(e) Repealed.

(5) Repealed.



§ 24-1-125. Department of local affairs - creation

(1) There is hereby created a department of local affairs, the head of which shall be the executive director of the department of local affairs, which office is hereby created. The executive director shall be appointed by the governor, with the consent of the senate, and shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109. The executive director shall have those powers, duties, and functions prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of this title.

(2) The department of local affairs shall consist of the following divisions:

(a) Division of local government, the head of which shall be the director of local government. The division of local government and the office of director thereof, created by part 1 of article 32 of this title, and their powers, duties, and functions are transferred by a type 2 transfer to the department of local affairs as the division of local government.

(b) Division of property taxation, the head of which shall be the property tax administrator. The rule-making, administrative, and enforcement powers, duties, and functions, except as provided in subsection (3) of this section, of the Colorado tax commission are transferred by a type 1 transfer to the department of local affairs, and said powers, duties, and functions shall be exercised or performed by the property tax administrator or the division of property taxation as is otherwise provided by law.

(c) (I) Division of commerce and development, the head of which shall be the director of commerce and development. The division of commerce and development and the office of director thereof, created by part 3 of article 32 of this title, and their powers, duties, and functions are transferred by a type 2 transfer to the department of local affairs as the division of commerce and development.

(II) Repealed.

(d) and (e) Repealed.

(f) The division of housing, created by the "Colorado Housing Act of 1970", part 7 of article 32 of this title. Its powers, duties, and functions are transferred by a type 1 transfer to the department of local affairs as a division thereof.

(g) Division of planning, the head of which shall be the director of the division of planning. The division of planning and the office of director thereof, created by part 2 of article 32 of this title, and their powers, duties, and functions are transferred by a type 2 transfer to the department of local affairs as a division thereof.

(h) Repealed.

(i) Office of rural development, the head of which shall be the coordinator of rural development. The office of rural development and the position of coordinator of rural development, created by part 8 of article 32 of this title, and their powers, duties, and functions are transferred by a type 2 transfer to the department of local affairs.

(j) Repealed.

(k) The office of the Colorado youth service corps, created by part 20 of article 32 of this title, shall exercise its powers and perform its duties and functions under the department of local affairs as if the same were transferred to said department by a type 2 transfer.

(l) and (m) Repealed.

(3) The board of assessment appeals created by article 2 of title 39, C.R.S., shall be vested with the quasi-judicial powers, duties, and functions of the Colorado tax commission, which board shall constitute a part of the department of local affairs, and said board is transferred by a type 1 transfer to the department of local affairs.

(4) The advisory committee to the property tax administrator, created by article 2 of title 39, C.R.S., shall constitute a part of the department of local affairs and shall exercise its powers and perform its duties and functions under the department as if it were transferred to said department by a type 1 transfer.

(5) to (9) Repealed.



§ 24-1-127. Department of military and veterans affairs - creation

(1) There is hereby created a department of military and veterans affairs, the head of which shall be the adjutant general who shall be appointed by the governor pursuant to law.

(2) The office of the adjutant general, created by part 1 of article 3 of title 28, C.R.S., and its powers, duties, and functions are transferred by a type 2 transfer to the department of military and veterans affairs.

(3) The department of military and veterans affairs shall consist of the following divisions:

(a) The Colorado National Guard, created by part 2 of article 3 of title 28, C.R.S. Its powers, duties, and functions are transferred by a type 2 transfer to the department of military and veterans affairs as a division thereof.

(b) The Colorado department of civil air patrol, created by article 1 of title 28, C.R.S. Its powers, duties, and functions are transferred by a type 1 transfer to the department of military and veterans affairs as the Colorado division of the civil air patrol.

(c) Repealed.

(d) The Colorado state defense force, when organized by the governor pursuant to article 4 of title 28, C.R.S. If organized, its powers, duties, and functions are transferred by a type 2 transfer to the department of military and veterans affairs as a division thereof.

(e) Repealed.

(f) The division of veterans affairs, created by part 7 of article 5 of title 28, C.R.S. Its powers, duties, and functions are transferred by a type 2 transfer to the department of military and veterans affairs as a division thereof.

(g) The Colorado board of veterans affairs, created by section 28-5-702, C.R.S. Its powers, duties, and functions are transferred by a type 2 transfer to the department of military and veterans affairs as a division thereof.



§ 24-1-128. Department of personnel - creation

(1) Pursuant to the provisions of section 14 of article XII of the state constitution, there is hereby created a department of personnel, the head of which shall be the state personnel director, also referred to as the executive director of personnel, who shall be appointed by the governor, with the consent of the senate, and who shall serve at the pleasure of the governor.

(2) The state personnel board, created by section 14 of article XII of the state constitution, and its powers, duties, and functions are transferred by a type 1 transfer to the department of personnel, subject to the provisions of the state constitution.

(3) The civil service commission and its powers, duties, and functions are transferred by a type 3 transfer to the department of personnel and allocated to the state personnel board and the state personnel director, pursuant to the provisions of the state constitution and laws enacted pursuant thereto, and the civil service commission is abolished.

(4) The state employees' and officials' group insurance board of administration, created by part 2 of article 8 of title 10, C.R.S., and its powers, duties, and functions are transferred by a type 3 transfer to the department of personnel and allocated to the state personnel director, pursuant to the provisions of the state constitution and laws enacted pursuant thereto, and the state employees' and officials' group insurance board of administration is abolished.

(5) Repealed.

(6) The powers, duties, and functions of the department of administration are transferred by a type 3 transfer to the department of personnel, and the department of administration is hereby abolished.

(7) The department of personnel shall include the following administrative support services:

(a) The powers, duties, and functions concerning purchasing, specified in part 2 of article 102 of this title, shall be administered as if transferred by a type 2 transfer to the department of personnel.

(b) The powers, duties, and functions concerning state archives and public records, specified in part 1 of article 80 of this title, shall be administered as if transferred by a type 2 transfer to the department of personnel.

(c) Repealed.

(d) The powers, duties, and functions concerning accounts and control and the office of controller, specified in part 2 of article 30 of this title, except those powers, duties, and functions transferred by paragraph (c) of this subsection (7), shall be administered as if transferred by a type 2 transfer to the department of personnel.

(e) Repealed.

(f) The office of administrative courts, the head of which shall be the executive director of the department of personnel. The office of administrative courts, created by part 10 of article 30 of this title, and its powers, duties, and functions are transferred by a type 2 transfer to the department of personnel as an office thereof.

(g) The powers, duties, and functions concerning central services, specified in part 11 of article 30 of this title, shall be administered as if transferred by a type 2 transfer to the department of personnel.

(h) The powers, duties, and functions concerning the risk management system, specified in part 15 of article 30 of this title, shall be administered as if transferred by a type 2 transfer to the department of personnel.

(i) (Deleted by amendment, L. 96, p. 1493, § 1, effective June 1, 1996.)

(j) Repealed.

(k) The powers, duties, and functions concerning state buildings. Such powers, duties, and functions, specified by part 13 of article 30 of this title and formerly vested in the office of state planning and budgeting, are transferred by a type 2 transfer to the department of personnel.

(l) The state claims board, created by part 15 of article 30 of this title, and its powers, duties, and functions are transferred by a type 1 transfer to the department of personnel.

(m) Repealed.



§ 24-1-128.5. Department of corrections - creation

(1) There is hereby created a department of corrections, the head of which shall be the executive director of the department of corrections, who shall be appointed by the governor, with the consent of the senate, and who shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109.

(1.5) The department of corrections shall supervise and control each correctional facility, as defined in section 17-1-102, C.R.S. The powers, duties, and functions of the department of institutions relating to honor camps, work release programs, and other adult correctional programs are transferred by a type 2 transfer to the department of corrections. The powers, duties, and functions of the division of parole in the department of institutions are transferred by a type 3 transfer to the department of corrections, and the division of parole in the department of institutions is abolished. The executive director of the department of corrections shall have the powers and duties specified in title 17, C.R.S.

(2) The department of corrections shall consist of the following divisions:

(a) The division of adult parole, the head of which shall be the director of the division of adult parole. The division of adult parole shall exercise its powers and perform its duties and functions under the department of corrections as if the same were transferred by a type 2 transfer.

(b) The division of correctional industries, the head of which shall be the director of the division of correctional industries. The division shall supervise and control correctional industries programs in this state. The division shall exercise its powers and perform its duties and functions under the department of corrections as if the same were transferred by a type 2 transfer.

(c) (Deleted by amendment, L. 2000, p. 859, § 73, effective May 24, 2000.)

(3) The state board of parole, created by part 2 of article 2 of title 17, C.R.S., is transferred by a type 1 transfer to the department of corrections.

(3.5) The division of correctional industries shall include, as a section thereof, the Colorado state agency for surplus property, created by part 4 of article 82 of this title. The agency and its powers, duties, and functions are transferred by a type 2 transfer to the department of corrections and allocated to the division of correctional industries as a section thereof.

(4) Any powers, duties, and functions relating to adult corrections which were previously vested in the department of institutions and are not specifically transferred to the department of corrections shall be assigned thereto by the governor.



§ 24-1-128.6. Department of public safety - creation - repeal

(1) There is hereby created a department of public safety, the head of which shall be the executive director of the department of public safety. The executive director shall be appointed by the governor, with the consent of the senate, and shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109.

(2) The department of public safety consists of the following divisions:

(a) Colorado state patrol, the head of which shall be the chief of the Colorado state patrol. The Colorado state patrol and the office of chief thereof, created by part 2 of article 33.5 of this title, and their powers, duties, and functions are transferred by a type 2 transfer to the department of public safety. The powers, duties, and functions of the state department of highways relating to the Colorado state patrol are transferred by a type 2 transfer to the department of public safety and allocated to the Colorado state patrol. The powers, duties, and functions of the ports of entry section of the motor carrier services division of the division of motor vehicles of the department of revenue, which motor carrier services division is abolished pursuant to section 24-1-117 (5), enacted by House Bill 12-1019, enacted in 2012, are transferred by a type 3 transfer to the department of public safety and allocated to the Colorado state patrol.

(b) Repealed.

(c) Colorado bureau of investigation, the head of which shall be the director of the Colorado bureau of investigation. The Colorado bureau of investigation and the office of director thereof, created by part 4 of article 33.5 of this title, and their powers, duties, and functions are transferred by a type 2 transfer to the department of public safety. The powers, duties, and functions of the department of local affairs relating to the Colorado bureau of investigation are transferred by a type 2 transfer to the department of public safety and allocated to the Colorado bureau of investigation.

(d) Division of criminal justice, the head of which shall be the director of the division of criminal justice. The division of criminal justice and the office of director thereof, created by part 5 of article 33.5 of this title, and their powers, duties, and functions are transferred by a type 2 transfer to the department of public safety. The powers, duties, and functions of the department of local affairs relating to the division of criminal justice are transferred by a type 2 transfer to the department of public safety and allocated to the division of criminal justice.

(e) Repealed.

(f) (Deleted by amendment, L. 2002, p. 1204, § 1, effective June 3, 2002.)

(g) Repealed.

(h) (I) Division of homeland security and emergency management, the head of which is the director of the division of homeland security and emergency management. The division of homeland security and emergency management and the office of director thereof, created by part 16 of article 33.5 of this title, shall exercise their powers and perform their duties and functions as if the same were transferred by a type 2 transfer to the department of public safety and allocated to the division of homeland security and emergency management.

(II) The division of homeland security and emergency management includes the following agencies, which shall exercise their powers and perform their duties and functions under the department of public safety as if the same were transferred thereto by a type 2 transfer:

(A) The office of emergency management created by part 7 of article 33.5 of this title, the head of which is the director of the office of emergency management. Effective July 1, 2012, the division of emergency management in the department of local affairs, created by part 21 of article 32 of this title, prior to its repeal in 2012, and its powers, duties, and functions are transferred by a type 2 transfer to the department of public safety and allocated to the office of emergency management under the division of homeland security and emergency management pursuant to this article.

(B) Office of prevention and security, created in section 24-33.5-1606; and

(C) The office of preparedness, created in section 24-33.5-1606.5.

(i) Division of fire prevention and control, the head of which is the director of the division of fire prevention and control. The division of fire prevention and control and the office of the director thereof, created by part 12 of article 33.5 of this title, and their powers, duties, and functions are transferred by a type 2 transfer to the department of public safety.

(3) Repealed.

(4) (a) The Colorado emergency planning commission, created by section 24-33.5-1503, prior to the repeal of that section by House Bill 14-1004, is abolished, and its powers, duties, and functions are transferred by a type 3 transfer as follows:

(I) The duty to promulgate any rules necessary for implementation of the federal "Emergency Planning and Community Right-to-Know Act of 1986", 42 U.S.C. sec. 11001 et seq., Title III of the federal "Superfund Amendments and Reauthorization Act of 1986", Pub.L. 99-499, the other powers and duties described under section 24-33.5-1503.5 (2), and the duty to administer the SARA Title III fund created in section 24-33.5-1506, are transferred to the department of public safety and allocated to the director of the division of homeland security and emergency management; and

(II) All other functions relating to implementation of the federal "Emergency Planning and Community Right-to-Know Act of 1986", 42 U.S.C. sec. 11001 et seq., Title III of the federal "Superfund Amendments and Reauthorization Act of 1986", Pub.L. 99-499, that were enjoyed by the Colorado emergency planning commission prior to its repeal by House Bill 14-1004, are transferred to the department of public safety and allocated to the emergency planning subcommittee of the homeland security and all-hazards senior advisory committee, which subcommittee is created under section 24-33.5-1614 (3.5).

(b) (Deleted by amendment, L. 2014.)

(5) The witness protection board, created by section 24-33.5-106, shall exercise its powers and perform its duties and functions as if the same were transferred by a type 1 transfer to the department of public safety.

(6) The identity theft and financial fraud board, created by section 24-33.5-1703, shall exercise its powers and perform its duties and functions as if the same were transferred by a type 2 transfer to the department of public safety.

(7) The cold case task force, created in section 24-33.5-109, shall exercise its powers and perform its duties and functions as if the same were transferred by a type 2 transfer to the department of public safety.

(8) (a) The Colorado commission on criminal and juvenile justice, created pursuant to section 16-11.3-102, C.R.S., shall exercise its powers and perform its duties and functions as if the same were transferred by a type 2 transfer to the department of public safety.

(b) This subsection (8) is repealed, effective July 1, 2018.

(9) The crime victim services advisory board, created pursuant to section 24-4.1-117.3, shall exercise its powers and perform its duties and functions as if the same were transferred by a type 2 transfer to the division of criminal justice in the department of public safety.



§ 24-1-128.7. Department of transportation - creation

(1) There is hereby created a department of transportation, the head of which shall be the executive director of the department of transportation.

(2) The transportation commission, created by part 1 of article 1 of title 43, C.R.S., and its powers, duties, and functions are transferred by a type 1 transfer to the department of transportation.

(3) The department of transportation consists of the following divisions:

(a) Highway maintenance division, the head of which is the director of the highway maintenance division. The highway maintenance division and the office of the director thereof, created by part 1 of article 1 of title 43, C.R.S., and their powers, duties, and functions are transferred by a type 2 transfer to the department of transportation.

(b) Aeronautics division, the head of which shall be the director of the aeronautics division. The aeronautics division and the office of the director thereof, created by article 10 of title 43, C.R.S., and their powers, duties, and functions are transferred by a type 1 transfer to the department of transportation. The powers, duties, and functions of the division of aviation of the department of military and veterans affairs are transferred by a type 1 transfer to the department of transportation and allocated to the aeronautics division.

(c) Transportation development division, the head of which shall be the director of the transportation development division. The transportation development division and the office of the director thereof, created by part 1 of article 1 of title 43, C.R.S., and their powers, duties, and functions are transferred by a type 2 transfer to the department of transportation.

(d) Engineering, design, and construction division, the head of which shall be the chief engineer. The transportation development division and the office of the chief engineer, created by part 1 of article 1 of title 43, C.R.S., and their powers, duties, and functions are transferred by a type 2 transfer to the department of transportation.

(e) The transit and rail division created in part 1 of article 1 of title 43, C.R.S., the head of which shall be the director of the transit and rail division. The transit and rail division and the office of the director of the division shall exercise their powers and perform their duties and functions under the department of transportation and the executive director of the department as if the same were transferred thereto by a type 2 transfer.

(4) The state department of highways, created by section 24-1-126, prior to its repeal in 1991, and its powers, duties, and functions, are transferred by a type 3 transfer to the department of transportation, pursuant to the provisions of this article, and the state department of highways is abolished.

(5) The statewide bridge enterprise created in section 43-4-805 (2), C.R.S., shall exercise its powers and perform its duties and functions as if the same were transferred by a type 1 transfer, as defined in section 24-1-105, to the department of transportation.

(6) (a) The high-performance transportation enterprise created in section 43-4-806 (2)(a), C.R.S., shall exercise its powers and perform its duties and functions as if the same were transferred by a type 1 transfer, as defined in section 24-1-105, to the department of transportation.

(b) The statewide tolling enterprise, created by the transportation commission pursuant to section 43-4-803 (1), C.R.S., prior to the repeal and reenactment of said section by Senate Bill 09-108, enacted in 2009, and its powers, duties, and functions are transferred by a type 3 transfer, as defined in section 24-1-105, to the high-performance transportation enterprise created in section 43-4-806 (2)(a), C.R.S., and the statewide tolling enterprise is abolished.

(7) Repealed.

(8) (a) The southwest chief and front range passenger rail commission created in section 43-4-1001 (2)(a) shall exercise its powers and perform its duties and functions as if the same were transferred by a type 1 transfer, as defined in section 24-1-105, to the department of transportation.

(b) The southwest chief rail line economic development, rural tourism, and infrastructure repair and maintenance commission created in section 43-4-1001 (4) prior to the repeal and reenactment of said section by Senate Bill 17-153, enacted in 2017, and its powers, duties, and functions are transferred by a type 3 transfer, as defined in section 24-1-105, to the southwest chief and front range passenger rail commission created in section 43-4-1001 (2)(a) and the southwest chief rail line economic development, rural tourism, and infrastructure repair and maintenance commission is abolished.



§ 24-1-129. Effect of transfer of powers, duties, and functions

Any principal department to which powers, duties, and functions of any existing department, institution, or other agency are transferred or any division, section, or unit of any principal department to which such powers, duties, and functions are allocated shall be the successor in every way with respect to such powers, duties, and functions of the department, institution, or other agency in which such powers, duties, and functions were vested prior to July 1, 1968, except as otherwise provided by this article. Every act performed in the exercise of such powers, duties, and functions by or under the authority of the principal department or any division, section, or unit thereof to which such powers, duties, and functions are transferred or allocated by this article shall be deemed to have the same force and effect as if performed by the department, institution, or other agency in which such functions were vested prior to July 1, 1968. When any such department, institution, or other agency is referred to or designated by any law, contract, or other document, such reference or designation shall be deemed to apply to the principal department or the division, section, or unit thereof in which the powers, duties, and functions of such department, institution, or other agency so referred to or designated are vested by the provisions of this article.



§ 24-1-130. Actions, suits, or proceedings not to abate by reorganization - maintenance by or against successors

(1) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been lawfully commenced, by or against any department, institution, or other agency or by or against any officer of the state in his official capacity or in relation to the discharge of his official duties shall abate by reason of the taking effect of any reorganization under the provisions of this article. The court may allow the suit, action, or other proceeding to be maintained by or against the successor of any department, institution, or other agency, or any officer affected.

(2) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this article.



§ 24-1-131. Rules, regulations, and orders adopted prior to article - continuation

All rules, regulations, and orders of departments, institutions, boards, commissions, or other agencies lawfully adopted prior to July 1, 1968, shall continue to be effective until revised, amended, repealed, or nullified pursuant to law.



§ 24-1-132. Transfer of officers and employees

Effective July 1, 1968, such officers and employees who were engaged prior to said date in the performance of powers, duties, and functions of any department, institution, or other agency transferred to a principal department under the provisions of this article and who, in the opinion of the head of the principal department and the governor, are necessary to perform the powers, duties, and functions of the principal department or of any division, section, or unit thereof shall become officers and employees of such principal department and shall retain all rights to state personnel system and retirement benefits under the laws of the state, and their services shall be deemed to be continuous. All transfers and any abolishment of positions of personnel in the state personnel system shall be made and processed in accordance with state personnel system laws and rules and regulations.



§ 24-1-133. Transfer of property and records

In all cases where, under the provisions of this article, the powers, duties, and functions of any department, institution, or other agency are transferred to a principal department or divided between any two or more principal departments, such principal department shall succeed to all property and records which were used for or pertain to the performance of the powers, duties, and functions transferred. Any conflict as to the proper disposition of such property or records arising under this section and resulting from the transfer, allocation, abolishment, or division of any department, institution, or other agency or the powers, duties, and functions thereof shall be determined by the governor, whose decision shall be final.



§ 24-1-134. Subsequent powers and functions - assignment

Pursuant to the provisions of section 22 of article IV of the state constitution, all powers and functions of the executive department of state government created or specified by law after July 1, 1968, including the creation of any new division, section, unit, or other agency of said executive department, shall be assigned to a principal department, and such powers and functions shall be exercised under such principal department as if the same were transferred to such department by this article under a type 2 transfer, unless otherwise specified by such law.



§ 24-1-135. Effect of congressional redistricting

(1) Effective January 1, 1983, the terms of office of persons appointed pursuant to sections 11-2-102, 12-22-104, 12-35-104, 12-65-102, 17-2-102, and 23-60-104, C.R.S., sections 24-32-308 and 24-32-706, and sections 25-1-103, 25-1-902, 25-3.5-104, 26-11-101, 33-11-105, 34-60-104, and 35-65-105, C.R.S., shall terminate. Prior thereto, the appointing authority designated by law shall appoint members to such boards, commissions, and committees for terms to commence on January 1, 1983, and to expire on the date the terms of the predecessors in office of such members would have expired, and any person whose term of office is terminated by this section may be reappointed effective January 1, 1983, and, for the purposes of such reappointment, shall not be deemed to succeed himself. Appointments thereafter shall be made as prescribed by law.

(2) Any member of a board, commission, or committee who was appointed or elected to such office as a resident of a designated congressional district pursuant to section 24 (2) of article VI of the state constitution or section 11-2-102, 12-22-104, 12-35-104, 12-47.1-301, 22-2-105, 23-1-102, 23-20-102, 23-21-503, or 23-60-104, C.R.S., or section 24-32-308 or 24-32-706, or section 25-1-103, 25-1-902, 25-3.5-104, 26-11-101, 33-11-105, 34-60-104, or 35-65-401, C.R.S., and who no longer resides in such congressional district solely because of a change made to the boundaries of such district subsequent to the 1990 federal decennial census is eligible to hold office for the remainder of the term to which the member was elected or appointed, notwithstanding such nonresidency.



§ 24-1-135.1. Effect of congressional redistricting related to 2000 federal decennial census - definition

(1) (a) The appointing authority of the boards, commissions, or committees established pursuant to sections 13-91-104, 14-10-115, 21-2-101, 23-1-102, 23-21-503, 23-60-104, 24-32-706, 25-1-103, 25.5-1-301, 25.5-1-602, 26-11-101, 33-11-105, and 35-65-401, which require members to be appointed as residents of designated congressional districts, shall determine whether the current appointments to such boards, commissions, or committees adequately represent Colorado's new congressional districts. Notwithstanding any provision of law to the contrary, such appointing authority shall terminate the terms of current members and appoint new members to replace such members on the boards, commissions, or committees as is necessary to ensure proper representation from the new congressional districts; except that the term of a member who continues to reside in the district that such member was designated to represent shall not be terminated. Such changes shall be made no later than January 1, 2003. If the current members adequately represent the new congressional districts, the membership of the board, commission, or committee shall remain unchanged. Any member who continues to serve on a board, commission, or committee shall not be required to be reappointed.

(b) If the appointing authority of the boards, commissions, or committees set forth in paragraph (a) of this subsection (1) is the governor, with the consent of the senate, the governor alone shall determine whether the current appointments to such boards, commissions, or committees adequately represent the new congressional districts and terminate the terms of current members as is necessary to ensure proper representation from such districts, but senate consent shall still be required for the appointment of any new members.

(c) As used in this section, "new congressional districts" means the congressional districts for the state of Colorado as they exist after the changes that occurred as a result of the 2000 federal decennial census, including the addition of a seventh congressional district and the changes in boundaries of the other six congressional districts.

(2) The term of any new appointee who is appointed to replace a person on a board, commission, or committee pursuant to subsection (1) of this section shall expire on the date that the term of the person that such new appointee replaced would have expired, and such member shall not be deemed to have served a full term for purposes of calculating any applicable term limits. If the total size of a board, commission, or committee was increased as a result of the new congressional districts, a new member to such board, commission, or committee shall serve for a term as prescribed by law.

(3) Notwithstanding any provision of law to the contrary, the appointing authority of the boards, commissions, or committees set forth in subsection (1) shall not be required to make any changes to such boards, commissions, and committees in order to accommodate the new congressional districts, except as required by this section.

(4) Any member of a board or commission who was appointed to such office as a resident of a designated congressional district pursuant to section 24 (2) of article VI and section 6 (1) of article XXVII of the state constitution, and who no longer resides in such congressional district solely because of a change made to the boundaries of such district subsequent to the 2000 federal decennial census, is eligible to hold office for the remainder of the term to which the member was appointed, notwithstanding such nonresidency.

(5) Except as otherwise provided in this section, all appointments to the boards, commissions, and committees set forth in subsection (1) of this section shall be made as prescribed by law.



§ 24-1-136. "Information Coordination Act" - policy - functions of the heads of principal departments

(1) This section shall be known and may be cited as the "Information Coordination Act". The legislative policy with reference to the coordination of information is hereby declared to be that:

(a) The operational reports of the executive agencies should provide complete, concise, and useful information about executive operations to the governor and the general assembly;

(b) The publications of executive agencies should be clearly related to agency functions and cost no more than is necessary to accomplish the purpose for which the material is published;

(c) Executive agencies should recover the full cost of those publications not necessary to the agency's function but issued for the convenience of the users;

(d) Publication activities of executive agencies should be responsive to the direction of the governor; and

(e) Operational reports and publications of executive agencies should continue to be produced as long as they are useful, but the need for them should be reviewed periodically to ensure that public resources are not misdirected toward the fulfillment of outmoded directives.

(2) There is assigned to the heads of the principal departments the function of coordination and control of operational and administrative information within the executive branch.

(3) The heads of the principal departments shall jointly have the following responsibilities of coordination and control:

(a) Development and direction of a system for the collection, coordination, control, and distribution of state operational and administrative reports and information;

(b) (I) Preparation for the governor of annual reports by the principal departments, accounting to the general assembly for the operations of all agencies in the executive branch, which shall include the results of any actions in furtherance of measurable annual objectives in the areas of operational efficiency and effectiveness set forth in the budget request of each department pursuant to section 24-37-304 (1)(a); and

(II) Publication of such reports subject to the approval of the governor;

(c) Preparation of operational and administrative reports and bringing to the attention of the governor special problems of agencies as disclosed through the reporting system;

(d) Delivery to the custody of the executive director of the department of personnel, as chief administrative officer of the state archives and public records, of two official archival copies of original published and processed agency reports, studies, and other publications and distribution of other copies of the original reports as directed by the governor. Colleges and universities shall forward a monthly listing of publications in the form and manner prescribed by the executive director of the department of personnel.

(e) Delivery to the custody of the state librarian of four copies of all state publications pursuant to section 24-90-204;

(f) Effecting economies in the publication of operational and administrative information consistent with the purpose of the publication and without interference to the discharge of the agency's statutory responsibilities.

(4) The governor or the general assembly may at any time require that the heads of the principal departments collect and from time to time publish certain regular or special reports, in whole or in part.

(5) The provisions of this section shall not apply to reports and publications of the legislative and judicial branches of state government nor to the publications of executive agencies in connection with research they perform under contract.

(6) Nothing in this section shall be construed to change or supersede the present authority and responsibility of the executive director of the department of personnel to act as official custodian and trustee of permanent public documents and to respond to all reasonable requests for reference, research, and information and to provide facsimiles thereof concerning the contents of original agency reports.

(7) The authority of the heads of the principal departments over the issuance of publications as prescribed in this section shall in no way be construed as being in contravention of those administrative procedure laws which elsewhere either grant powers to executive agencies to promulgate and issue agency rules and regulations or define legal notice and publication with reference to such rules and regulations.

(8) Nothing in this section shall be construed to empower anyone to restrict or inhibit the free flow of news or the release of public information, or to establish censorship or control over news or information of actions by public employees or public bodies, or to restrict public access to public records; nor shall any part of this section be construed as restricting, amending, superseding, or contravening any existing law, order, or requirement relating to any required or permitted official or public notice or legal advertisement.

(9) Whenever any report is required or allowed to be made to the general assembly, including any report required to be made to any committee of the general assembly or legislative staff, the reporting entity shall file one electronic copy of the report with the joint legislative library, and four hard copies with the state librarian for the state publications depository and distribution center. Such filing is sufficient to comply with the direction or authority to make such report. The electronic filing shall be by means of a portable document format and shall include a hyperlink to the website where the report is located, if the report is directly accessible via the internet. If the reporting entity cannot provide an electronic copy of the report to the joint legislative library, then the reporting entity shall deliver six hard copies to the joint legislative library. The joint legislative library is responsible for delivering an electronic or hard copy of the report to the legislators, legislative committees, or legislative staff, as applicable, who are to receive the report. A legislator may request from the joint legislative library delivery of a hard copy of any report.

(10) An agency or department not having an appropriation for producing publications to be sold to the public shall obtain the approval of the controller prior to making any disbursements for said publications. The request for approval shall include the proposed procedures for control of the proceeds of sales.

(11) (a) (I) Effective July 1, 1996, whenever any report is required to be made to the general assembly by an executive agency or the judicial branch on a periodic basis, the requirement for such report shall expire on the day after the third anniversary of the date on which the first such report is due unless the general assembly, acting by bill, continues the requirement.

(II) Repealed.

(b) Among the matters to be considered by the sunrise and sunset review committee, created by joint rule of the senate and house of representatives, during each interim shall be an inventory and review of all existing requirements for reports by executive agencies or the judicial branch to the general assembly that are due to expire on or before July 1 of the following year pursuant to paragraph (a) of this subsection (11); except that, if House Bill 96-1159 is enacted at the second regular session of the sixtieth general assembly and becomes law or if, for any other reason, the sunrise and sunset review committee ceases to exist, such inventory and review shall be conducted by the several committees of reference as directed by the president of the senate and the speaker of the house of representatives, or otherwise as follows:

(I) The agriculture, livestock, and natural resources committee in the house of representatives and the agriculture, natural resources, and energy committee in the senate, or any successor committees, shall consider reporting requirements contained in titles 33 to 37, C.R.S.;

(II) The appropriations committees, or any successor committees, in the house of representatives and the senate shall consider reporting requirements contained in articles 75 to 114 of this title;

(III) The business affairs and labor committee in the house of representatives and the business, labor, and technology committee in the senate, or any successor committees, shall consider reporting requirements contained in titles 4 to 12 and 40, C.R.S.;

(IV) The education committees, or any successor committees, in the house of representatives and the senate shall consider reporting requirements contained in titles 22 and 23, C.R.S.;

(V) The finance committees, or any successor committees, in the house of representatives and the senate shall consider reporting requirements contained in titles 38 and 39, C.R.S.;

(VI) The health and human services committees in the house of representatives and the senate, or any successor committees, shall consider reporting requirements contained in titles 25 to 27, C.R.S.;

(VII) The judiciary committees, or any successor committees, in the house of representatives and the senate shall consider reporting requirements contained in titles 13 to 21, C.R.S.;

(VIII) The local government committees, or any successor committees, in the house of representatives and the senate shall consider reporting requirements contained in titles 30 to 32, C.R.S.;

(IX) The state, veterans, and military affairs committees, or any successor committees, in the house of representatives and the senate shall consider reporting requirements contained in titles 1 to 3, C.R.S., titles 28 and 29, C.R.S., and this title with the exception of articles 75 to 114 and, in addition, any reporting requirement not otherwise assigned to a committee of reference under this paragraph (b); and

(X) The transportation and energy committee in the house of representatives and the transportation committee in the senate, or any successor committees, shall consider reporting requirements contained in titles 41 to 43, C.R.S.



§ 24-1-136.5. Long-range planning for capital construction, controlled maintenance, capital renewal - policy - heads of principal departments

(1) The executive director of each department, after consultation with the directors of the subordinate agencies, divisions, or offices within the department, has the authority to prescribe uniform policies, procedures, and standards of space utilization in department facilities, except for office space, for the development and approval of capital construction, controlled maintenance, and capital renewal projects for the department. Nothing in this subsection (1) should be construed to alter the authority of the office of the state architect to prescribe uniform standards for office space pursuant to section 24-30-1303 (1)(h).

(2) The executive director shall review facilities master planning and facilities program planning for all capital construction, controlled maintenance, and capital renewal projects on department real property, regardless of the source of funds and shall submit for approval all such facilities master plans and facilities program plans to the office of the state architect for approval as specified in section 24-30-1311. No capital construction, controlled maintenance, or capital renewal shall commence except in accordance with an approved facilities master plan, facilities program plan, and physical plan.

(3) The executive director shall ensure conformity of facilities master planning with approved department operational master plans, facilities program plans with approved facilities master plans, and physical plans with approved facilities program plans.

(4) Plans for any capital construction, controlled maintenance, or capital renewal project for the department are subject to the approval of the executive director, regardless of the source of funds. The executive director may exempt any project which requires less than five hundred thousand dollars of state moneys from the requirements for master planning and program planning.

(5) The executive director shall annually request from the director of each subordinate agency, division, or office within the department a five-year projection of any capital construction, controlled maintenance, and capital renewal projects. The projection must include the estimated cost, the method of funding, a schedule for project completion, and the director's priority for each project. The executive director shall determine whether a proposed project is consistent with operational master planning and facilities master planning of the department and conforms to space utilization standards established pursuant to subsection (1) of this section and section 24-30-1303 (1)(h).

(6) (a) The executive director shall annually establish a department five-year capital construction, controlled maintenance, and capital renewal plan coordinated with department operational master plans and facilities master plans and forward the five-year plan to the office of the state architect for review as required in section 24-30-1311.

(b) The executive director shall transmit to the office of the state architect, consistent with the executive budget timetable, a recommended priority of funding of capital construction, controlled maintenance, and capital renewal projects for the department.

(c) Except as provided in subsection (4) of this section, it is the policy of the general assembly to appropriate funds only for projects approved by the office of the state architect.

(7) Any acquisition or utilization of real property by a department that is conditional upon or requires expenditures of state funds or federal funds is subject to the approval of the executive director and the office of the state architect, regardless of whether the acquisition is by lease, lease-purchase, purchase, gift, or otherwise.

(8) Prior to approving the facilities master plan and facilities program plan for any capital construction, controlled maintenance, or capital renewal project to be constructed, operated, and maintained solely from fees, gifts and bequests, grants, revolving funds, or a combination of such sources, the executive director shall request and consider recommendations from the office of the state architect.

(9) This section does not apply to the department of higher education, nor should it be construed to alter the duties of the Colorado commission on higher education set forth in section 23-1-106, C.R.S.

(10) As used in this section, unless the context otherwise requires:

(a) "Capital construction" has the same meaning as set forth in section 24-30-1301 (2).

(b) "Capital renewal" has the same meaning as set forth in section 24-30-1301 (3).

(c) "Controlled maintenance" has the same meaning as set forth in section 24-30-1301 (4), including the limitations specified in section 24-30-1303.9.

(d) "Facility" has the same meaning as set forth in section 24-30-1301 (8).

(e) "Real property" has the same meaning as set forth in section 24-30-1301 (15).



§ 24-1-137. Effect of decrease in length of terms of office for certain state boards, commissions, authorities, and agencies

Persons who are holding office on June 15, 1987, and who were appointed to terms of office pursuant to sections 11-2-102, 12-4-103, 12-22-104, 12-32-103, 12-33-103, 12-36-103, 12-40-106, 12-60-102, 22-80-104, 23-9-103, 23-15-104, 23-40-104, 23-41-102, 24-32-706, 24-42-102, 25-25-104, 29-1-503, 29-4-704, 34-60-104, 35-41-101, 35-65-401, 35-75-104, 39-2-123, and 40-2-101, C.R.S., as said sections existed prior to June 15, 1987, shall continue to serve in such office, but such service shall be at the pleasure of the governor, who may appoint a replacement to serve for the unexpired term of any member. However, if the governor has not appointed any such replacement on or before November 15, 1987, then the person who is holding such office on June 15, 1987, shall no longer be subject to replacement pursuant to this section but shall be subject to whatever removal provisions may otherwise apply for such office. Any such member for whom a replacement has been appointed shall continue to serve until his or her successor is duly qualified. Appointments to new terms of office made after June 15, 1987, shall be made for terms of four years or as otherwise prescribed by law; except that such provision shall not apply to terms of office of persons appointed pursuant to section 23-9-103, C.R.S., as it existed prior to July 1, 2006, or to section 24-48.5-303, which is the former section 23-9-103, C.R.S.






Article 1.5 - State Administrative Organization Board

§ 24-1.5-101. Legislative declaration

The general assembly hereby finds and declares that the proliferation of type 1 agencies in state government has increased the number of state government programs through the adoption of administrative rules and regulations and that the level of accountability within each principal department of state government has decreased due to the independence of the type 1 agencies. The general assembly therefore adopts this article in order to evaluate existing type 1 agencies and to determine whether agencies created in the future should be so designated.



§ 24-1.5-102. State administrative organization board - creation - duties

(1) There is hereby created the state administrative organization board, referred to in this article as the "board", to be comprised of eleven members. Two members of the board shall be appointed by the speaker of the house of representatives, one of whom shall be a member of the general assembly. One member shall be appointed by the minority leader of the house of representatives and shall not be a member of the general assembly and shall not be a state government employee. The other member appointed by the speaker shall not be a member of the general assembly and shall not be a state government employee. Two members of the board shall be appointed by the president of the senate, one of whom shall be a member of the senate. One member shall be appointed by the minority leader of the senate and shall not be a member of the general assembly and shall not be a state government employee. The other member appointed by the president shall not be a member of the general assembly and shall not be a state government employee. Five members of the board shall be appointed by the governor, three of whom shall not be members of the general assembly or state government employees.

(2) The board shall develop a procedure to systematically and regularly review the functions and duties of all type 1 agencies in accordance with a schedule that the board shall devise. The board shall establish criteria for type 1 agencies to determine whether all existing type 1 agencies should continue as type 1 agencies and to evaluate the designation of proposed new type 1 agencies.

(3) The board shall select a chairman from among its members, and it shall meet as often as necessary to carry out the duties specified in this section.






Article 1.7 - Restructuring the Health and Human Services Delivery System

§ 24-1.7-101. Legislative declaration

The general assembly hereby declares its support for local flexibility in the planning and delivery of health and human services and states its intent to foster continuing coordination, communication, and collaboration at the local level. The general assembly further states its support for local decisions to utilize people and resources at the local level in a more efficient, effective, and economical manner through consolidation of local advisory boards. The general assembly further declares its intent to streamline local planning and community input mechanisms.



§ 24-1.7-102. Local health and human services advisory boards - creation - functions

(1) In order to accomplish the intent of prior legislation on human services delivery that there be an ongoing process or forum for continued coordination and collaboration at the local level concerning the delivery of human services, this article authorizes the creation of local health and human services advisory boards. A local health and human services advisory board may serve a single county, two or more counties jointly, one or more judicial districts, or other service areas. Members of an advisory board shall be appointed by the governing body or bodies of the counties included. Membership shall be locally determined and shall include appropriate geographic, ethnic, and cultural representation and representation from the public and from consumers of services. Membership shall also include persons who have program expertise for the types of programs the advisory board advises.

(2) In addition to, in combination with, or in lieu of creating a local health and human services advisory board, a county, judicial district, or other service area may elect to consolidate its advisory board with that of one or more other counties, judicial districts, or service areas as specified in section 24-1.7-103.



§ 24-1.7-103. Consolidation of local boards - process - requirements

(1) The general assembly hereby finds that there are many advisory types of boards in the human services delivery system that have similar functions and purposes and have members with similar qualifications and expertise. The general assembly finds that greater efficiency and flexibility would be achieved by allowing counties, judicial districts, and other service areas to combine and consolidate some or all of these boards into one board that serves as a broad-based local planning group and carries out all of the functions and responsibilities of the previous boards through a consolidated board.

(2) Any combination of the following boards or groups may be consolidated into a single advisory board:

(a) Placement alternatives commissions, created pursuant to section 19-1-116 (2)(a), C.R.S.;

(b) Juvenile community review boards, as defined in section 19-1-103 (69), C.R.S., and described in section 19-2-210, C.R.S.;

(c) Local juvenile services planning committees, created pursuant to section 19-2-211, C.R.S.;

(d) Child protection teams, if such a team is created pursuant to section 19-3-308 (6)(a);

(e) Family preservation commissions, established pursuant to section 26-5.5-106, C.R.S.;

(f) A local health and human services advisory board, created pursuant to section 24-1.7-102.

(3) The consolidation of, and appointments to, local boards or groups that have different appointing authorities set in statute, are subject to the agreement of each appointing authority. Each of the separate functions and responsibilities of each board or group as specified in statute must continue to be met by the consolidated board.






Article 1.9 - Collaborative Management of Multi-Agency Services Provided to Children and Families

§ 24-1.9-101. Legislative declaration

(1) The general assembly hereby finds that children and families often benefit from treatment and services that involve multiple agencies, divisions, units, and sections of departments at the state and county level.

(2) The general assembly further finds that the development of a uniform system of collaborative management is necessary for agencies at the state and county levels to effectively and efficiently collaborate to share resources or to manage and integrate the treatment and services provided to children and families who would benefit from multi-agency services.

(3) (a) The development of a more uniform system of collaborative management that includes the input, expertise, and active participation of parent advocacy or family advocacy organizations may reduce duplication and eliminate fragmentation of services; increase the quality, appropriateness, and effectiveness of services provided; encourage cost-sharing among service providers; and ultimately lead to better outcomes and cost-reduction for the services provided to children and families in the state of Colorado.

(b) In addition, the general fund moneys saved through utilizing a collaborative approach and consolidating various sources of agency funding will allow for reinvestment of these moneys by the agencies participating in the systems of collaborative management to provide appropriate support to children and families who would benefit from collaborative management of treatment and services.

(4) The general assembly therefore finds that because a collaborative approach may lead to the provision of more appropriate and effective delivery of services to children and families and may ultimately allow the agencies providing treatment and services to provide appropriate services to children and families within existing consolidated resources, it is in the best interests of the state of Colorado to establish systems of collaborative management of multi-agency services provided to children and families.



§ 24-1.9-102. Memorandum of understanding - local-level interagency oversight groups - individualized service and support teams - coordination of services for children and families - requirements - waiver

(1) (a) Local representatives of each of the agencies specified in this subsection (1)(a) and county departments of social services may enter into memorandums of understanding that are designed to promote a collaborative system of local-level interagency oversight groups and individualized service and support teams to coordinate and manage the provision of services to children and families who would benefit from integrated multi-agency services. The memorandums of understanding entered into pursuant to this subsection (1) must be between interested county departments of social services and local representatives of each of the following agencies or entities:

(I) The local judicial districts, including probation services;

(II) The health department, whether a county or district public health agency;

(III) The local school district or school districts;

(IV) Each community mental health center;

(V) Each behavioral health organization;

(VI) The division of youth services;

(VII) A designated managed service organization for the provision of treatment services for alcohol and drug abuse pursuant to section 27-80-107, C.R.S.; and

(VIII) A domestic abuse program as defined in section 26-7.5-102, C.R.S., if representation from such a program is available.

(a.5) In addition to the parties specified in paragraph (a) of this subsection (1), the memorandums of understanding entered into pursuant to this subsection (1) may include family resource centers created pursuant to article 18 of title 26, C.R.S.

(b) The general assembly strongly encourages the agencies specified in paragraphs (a) and (a.5) of this subsection (1) to enter into memorandums of understanding that are regional.

(c) Notwithstanding the provisions of paragraph (b) of this subsection (1), the agencies specified in paragraphs (a) and (a.5) of this subsection (1) may enter into memorandums of understanding involving only one or more county departments of social services, not necessarily by region, as may be appropriate to ensure the effectiveness of local-level interagency oversight groups and individualized service and support teams in the county or counties.

(d) In developing the memorandums of understanding, the general assembly strongly encourages the parties to the memorandums of understanding to seek input, support, and collaboration from key stakeholders in the private and nonprofit sector, as well as parent advocacy or family advocacy organizations that represent family members or caregivers of children who would benefit from multi-agency services.

(e) Nothing shall preclude the agencies specified in paragraphs (a) and (a.5) of this subsection (1) from including parties in addition to the agencies specified in paragraphs (a) and (a.5) of this subsection (1) in the memorandums of understanding developed for purposes of this section.

(1.5) The department of human services shall ensure a uniform system of collaborative management that results in statewide consistency with respect to the requirements for program memorandums of understanding pursuant to this article.

(2) (a) Each memorandum of understanding entered into shall include, but is not limited to, the requirements specified in paragraphs (b) to (j) of this subsection (2). On or before October 1, 2004, utilizing moneys in the performance incentive cash fund created in section 26-5-105.5 (3.2)(a), C.R.S., the state department of human services, in conjunction with the judicial department, shall develop and make available to the parties specified in paragraph (a) of subsection (1) of this section, a model memorandum of understanding based on the requirements specified in paragraphs (b) to (j) of this subsection (2).

(b) Identification of services and funding sources. The memorandum of understanding must specify the legal responsibilities and funding sources of each party to the memorandum of understanding as those responsibilities and funding sources relate to children and families who would benefit from integrated multi-agency services, including the identification of the specific services that may be provided. Specific services that may be provided may include, but are not limited to: Prevention, intervention, and treatment services; family preservation services; family stabilization services; out-of-home placement services; services for children at imminent risk of out-of-home placement; probation services; services for children with behavioral or mental health disorders; public assistance services; medical assistance services; child welfare services; and any additional services the parties deem necessary to identify.

(c) Definition of the population to be served. The memorandum of understanding must include a functional definition of "children and families who would benefit from integrated multi-agency services". The collaborative management program target population consists of at-risk children and youth from birth to twenty-one years of age, or families of children or youth, who would benefit from a multi-system integrated service plan that may include prevention, intervention, and treatment services.

(d) Creation of an oversight group. The memorandum of understanding shall create a local-level interagency oversight group and identify the oversight group's membership requirements, procedures for selection of officers, procedures for resolving disputes by a majority vote of those members authorized to vote, and procedures for establishing any necessary subcommittees of the interagency oversight group. Each interagency oversight group shall include a local representative of each party to the memorandum of understanding specified in paragraphs (a) and (a.5) of subsection (1) of this section, each of whom shall be a voting member of the interagency oversight group. In addition, the interagency oversight group may include, but is not limited to, the following advisory nonvoting members:

(I) Representatives of interested local private sector entities; and

(II) Family members or caregivers of children who would benefit from integrated multi-agency services or current or previous consumers of integrated multi-agency services.

(e) Establishment of collaborative management processes. The memorandum of understanding shall require the interagency oversight group to establish collaborative management processes to be utilized by individualized service and support teams authorized pursuant to paragraph (f) of this subsection (2) when providing services to children and families served by the parties to the memorandum of understanding. The collaborative management processes required to be established by the interagency oversight group shall address risk-sharing, resource-pooling, performance expectations, outcome-monitoring, and staff-training, and shall be designed to do the following:

(I) Reduce duplication and eliminate fragmentation of services provided to children or families who would benefit from integrated multi-agency services;

(II) Increase the quality, appropriateness, and effectiveness of services delivered to children or families who would benefit from integrated multi-agency services to achieve better outcomes for these children and families; and

(III) Encourage cost-sharing among service providers.

(f) Authorization to create individualized service and support teams. The memorandum of understanding shall include authorization for the interagency oversight group to establish individualized service and support teams to develop a service and support plan and to provide services to children and families who would benefit from integrated multi-agency services.

(g) Authorization to contribute resources and funding. The memorandum of understanding shall specify that each party to the memorandum of understanding has the authority to contribute time, resources, and funding to solve problems identified by the local-level interagency oversight group in order to create a seamless, collaborative system of delivering multi-agency services to children and families, upon approval by the head or director of each agency or department specified in paragraphs (a) and (a.5) of subsection (1) of this section.

(h) Reinvestment of moneys saved to serve additional children and families. (I) The memorandum of understanding shall require the interagency oversight group to create a procedure, subject to approval by the head or director of each agency or department specified in paragraphs (a) and (a.5) of subsection (1) of this section, to allow any moneys resulting from waivers granted by the federal government and any state general fund savings realized as a result of the implementation of the collaborative system of management of multi-agency services provided to children and families related to the funding sources specified by the parties to the memorandum of understanding pursuant to paragraph (b) of this subsection (2) to be reinvested by the parties to the memorandum of understanding to provide appropriate services as defined in paragraph (b) of this subsection (2) to children and families, who would benefit from integrated multi-agency services, as the population is defined by the memorandum of understanding pursuant to paragraph (c) of this subsection (2).

(II) A county that has implemented a collaborative management process for services to children and families, which services are not included as services to be provided to children and families who would benefit from integrated multi-agency services in the memorandum of understanding pursuant to paragraph (b) of this subsection (2), and that underspends the general fund portion of its capped or targeted allocation may use the portion of general fund savings realized, as referenced in this section, of its underspent capped or targeted allocation for provision of existing services for such children and families in the county.

(i) Performance-based measures. The department of human services and the persons specified in section 24-1.9-103 (2)(b) shall develop performance measures for the system of collaborative management, which measures may be modified biennially to ensure that the measures remain valid. The memorandum of understanding must identify performance measures developed pursuant to this paragraph (i). If the parties to the memorandum of understanding meet the identified performance measures, the memorandum of understanding must require the interagency oversight group to create a procedure, subject to the approval of the head or director of each agency or department specified in paragraphs (a) and (a.5) of subsection (1) of this section, to allow any incentive moneys received by the department of human services and allocated pursuant to section 24-1.9-104 to be reinvested by the parties to the memorandum of understanding to provide appropriate services to children and families who would benefit from integrated multi-agency services, as such population is defined by the memorandum of understanding pursuant to paragraph (c) of this subsection (2). The parties to a memorandum of understanding shall report annually to the department of human services on the performance measures identified in the parties' memorandum of understanding pursuant to this paragraph (i).

(j) Confidentiality compliance. The memorandum of understanding shall include a provision specifying that state and federal law concerning confidentiality shall be followed and that records used or developed by the interagency oversight group or its members or the individualized service and support teams that relate to a particular person are to be kept confidential and may not be released to any other person or agency except as provided by law.

(3) Each department or division, section, unit, or agency within a department that is a party to the memorandum of understanding shall enter into the memorandum of understanding and all revisions to the memorandum. Revisions to the memorandum shall be developed as necessary to reflect department reorganizations or statutory changes affecting the departments that are parties to the memorandum.

(4) The departments and agencies that provide oversight to the parties to the memorandum of understanding specified in paragraphs (a) and (a.5) of subsection (1) of this section are authorized to issue waivers of any rules to which the departments and agencies are subject and that would prevent the departments from effective implementation of the memorandums of understanding; however, the departments and agencies are prohibited from waiving a rule in violation of federal law or that would compromise the safety of a child.



§ 24-1.9-102.5. Evaluation

The department of human services shall ensure that an annual external evaluation of the statewide program and each county or regional program is conducted by an independent outside entity. The department may contract with the outside entity to conduct an external evaluation of those counties that opted not to participate in the collaborative management program. The department of human services shall utilize moneys in the performance-based collaborative management incentive cash fund created in section 24-1.9-104, or any general fund moneys appropriated for this purpose, for annual external evaluations of the counties participating in memorandums of understanding pursuant to section 24-1.9-102, also known as the collaborative management program, as well as external evaluations as determined by the department of human services of those counties that opted to not participate in the collaborative management program. The annual external evaluation must include any evaluation that may be required in connection with a waiver authorized pursuant to section 24-1.9-102 (4) and an evaluation of whether the parties to a collaborative management program have successfully met or exceeded the performance measures identified in the parties' memorandum of understanding pursuant to section 24-1.9-102 (2)(i). Each county participating in the collaborative management program shall participate fully in the annual external evaluation.



§ 24-1.9-102.7. Technical assistance

The department of human services shall develop and implement training for counties participating in or interested in participating in the collaborative management program. The department of human services shall utilize moneys in the performance-based collaborative management incentive cash fund created in section 24-1.9-104, or any general fund moneys appropriated for this purpose, to develop and implement training for counties. The training shall identify management strategies to collaborate effectively and efficiently to share resources or to manage and integrate the treatment and services provided to children and families receiving collaborative management services pursuant to this article.



§ 24-1.9-103. Reports - executive director review

(1) Commencing January 1, 2007, and on or before each January 1 thereafter, each interagency oversight group shall provide a report to the executive director of each department and agency that is a party to any memorandum of understanding entered into that includes:

(a) The number of children and families served through the local-level individualized service and support teams and the outcomes of the services provided, including a description of any reduction in duplication or fragmentation of services provided and a description of any significant improvement in outcomes for children and families;

(b) A description of estimated costs of implementing the collaborative management approach and any estimated cost-shifting or cost-savings that may have occurred by collaboratively managing the multi-agency services provided through the individualized service and support teams;

(c) An accounting of moneys that were reinvested in additional services provided to children or families who would benefit from integrated multi-agency services due to cost-savings that may have resulted or due to meeting or exceeding performance measures identified in the memorandum of understanding pursuant to section 24-1.9-102 (2)(i);

(d) A description of any identified barriers to the ability of the state and county to provide effective services to persons who received multi-agency services; and

(e) Any other information relevant to improving the delivery of services to persons who would benefit from multi-agency services.

(2) (a) Utilizing the reports created pursuant to subsection (1) of this section, the persons specified in paragraph (b) of this subsection (2) shall meet at least annually with the governor, or his or her designee, to review the activities and progress of counties and agencies engaged in collaborative management of multi-agency services provided to children and families. The purpose of the meeting shall be to identify barriers encountered in collaborative management development or implementation or reinvestment of moneys and to discuss and effectuate solutions to these barriers to achieve greater efficiencies and better outcomes for the state, for local communities, and for persons who would benefit from multi-agency services.

(b) The following persons or their designees shall attend the annual meeting required pursuant to paragraph (a) of this subsection (2):

(I) The commissioner of education;

(II) A superintendent of a school district that has entered into a memorandum of understanding and has met or exceeded the performance measures identified in the memorandum of understanding pursuant to section 24-1.9-102 (2)(i), as such superintendent is selected by the commissioner of education;

(III) A director of a county department of social services that has entered into a memorandum of understanding and has met or exceeded the performance measures identified in the memorandum of understanding pursuant to section 24-1.9-102 (2)(i), as such director is selected by the executive director of the department of human services;

(IV) The executive director of the department of health care policy and financing;

(V) The executive director of the department of human services;

(VI) A director of a local mental health center that has entered into a memorandum of understanding and has met or exceeded the performance measures identified in the memorandum of understanding pursuant to section 24-1.9-102 (2)(i), as such director is selected by the executive director of the department of human services;

(VII) A representative from a statewide parent advocacy or family advocacy organization who participated in the development of a memorandum of understanding, as such representative is selected by a director of a county department of social services chosen by the state department of human services;

(VIII) The executive director of the department of public health and environment; and

(IX) The chief justice of the Colorado supreme court.



§ 24-1.9-104. Cash fund - creation - grants, gifts, and donations

(1) On July 1, 2005, there shall be created in the state treasury the performance-based collaborative management incentive cash fund, which shall be referred to in this section as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly to the department of human services for state fiscal year 2005-06 and each fiscal year thereafter. The fund shall consist of moneys received from docket fees in civil actions and transferred as specified in section 13-32-101 (5)(a)(II), C.R.S.

(2) The executive director of the department of human services is authorized to accept and expend on behalf of the state any grants, gifts, or donations from any private or public source for the purposes of this section. All private and public funds received through grants, gifts, or donations shall be transmitted to the state treasurer, who shall credit the same to the fund in addition to moneys credited pursuant to subsection (1) of this section and any moneys that may be appropriated to the fund directly by the general assembly. All investment earnings derived from the deposit and investment of moneys in the fund shall remain in the fund and shall not be transferred or revert to the general fund of the state or any other fund at the end of any fiscal year.

(2.5) Notwithstanding any provision of this section to the contrary, on June 1, 2009, the state treasurer shall deduct three hundred thousand dollars from the fund and transfer such sum to the general fund.

(3) (a) On and after July 1, 2005, the executive director of the department of human services shall allocate the moneys in the fund, and any general fund moneys appropriated for this purpose, to provide incentives to parties to a memorandum of understanding who have agreed to performance-based collaborative management pursuant to section 24-1.9-102 (2)(i) and who, based upon the annual report to the department of human services pursuant to section 24-1.9-102 (2)(i), have successfully met or exceeded the performance measures identified in the parties' memorandum of understanding pursuant to section 24-1.9-102 (2)(i). The incentives shall be used to provide services to children and families who would benefit from integrated multi-agency services, as such population is defined by the memorandum of understanding pursuant to section 24-1.9-102 (2)(c).

(a.5) On and after July 1, 2008, the executive director of the department of human services is authorized to allocate moneys in the fund, and any general fund moneys appropriated for this purpose, to be used to cover the direct and indirect costs of the external evaluation of the performance-based collaborative management program described in section 24-1.9-102 and the technical assistance and training for counties as described in section 24-1.9-102.7.

(b) For purposes of allocating incentive moneys pursuant to this subsection (3), the executive director of the department of human services shall submit an accounting of moneys in the fund available for incentives, and any general fund moneys appropriated for this purpose, and a proposal for the allocation of incentive moneys to the state board of human services for review and approval prior to the allocation of the moneys. The state board of human services shall approve the proposal not later than thirty days after receipt of the proposal from the executive director of the department of human services.






Article 2 - Organization of Administrative Departments

§ 24-2-101. Application

The provisions of this article, parts 2 and 11 of article 30, and articles 31, 35, and 36 of this title shall not be construed to apply to the judiciary nor the legislature, except when expressly specified.



§ 24-2-102. Appointment of officers and employees

(1) Except as otherwise provided by law, such officers and employees as may be necessary in each principal department or institution of higher education shall be appointed by the head of each such department or institution in conformity with section 13 of article XII of the constitution of the state and the laws enacted in accordance therewith.

(2) The head of each principal department shall certify to the governor the number of officers and employees needed or required for the operation of his or her department for the ensuing twelve-month period in accordance with article 37 of this title.

(3) If, after appointments have been made to any principal department, the governor is of the opinion that the appointed personnel of any such department is in excess of its needs, the governor may require the separation of any of said appointees if ten days' prior notice of the proposed action is given by the governor to the head of any such department affected and opportunity given to such head within said ten-day period to be heard as to the necessity for the retention of all or any of said appointees proposed to be separated. The decision of the governor after such hearing shall be final and conclusive.

(4) If, during any fiscal period, there are not sufficient revenues available for expenditure during such period to carry on the functions of the state government and to support its agencies and institutions and such fact is made to appear to the governor, in the exercise of his discretion, by executive order, he may suspend or discontinue, in whole or in part, the functions or services of any department, board, bureau, or agency of the state government; except that the authority of the governor to restrict the expenditure of moneys appropriated from the capital construction fund shall be determined by the provisions of section 24-75-201.5. Such discontinuance or suspension shall become effective upon the first day of the calendar month following the entry of such executive order and shall continue for such period of time, not to exceed three months, as shall be determined by such executive order. If, during any such period of time, it again appears to the governor that such deficiency of revenues still persists, from time to time, he may extend the operation of such executive order for a like period of time not to exceed three months; but the state shall not be liable for the payment of any claim for salaries or expenses purporting to have accrued against any such department, board, bureau, or agency during any such period of suspension, and the controller shall not issue nor may the state treasurer honor any warrant therefor. Elective officers shall not be subject to the provisions of this article, parts 2 and 11 of article 30, and articles 31, 35, 36, and 101 to 111 of this title.



§ 24-2-103. Compensation of heads of departments and other officers and employees

(1) (a) Except as provided in paragraph (b) of this subsection (1), officers and employees of the state who are exempt from the state personnel system shall receive compensation as fixed by law. Any officer or employee who receives compensation as fixed by law shall not receive compensation or fees from more than one department or institution of higher education or in more than one capacity; except that the lieutenant governor may be compensated for any additional duties and functions relating to a department or institution of higher education as may be authorized by law.

(b) If the compensation of an officer or employee who is exempt from the state personnel system is not fixed by law, the officer's or employee's compensation shall be determined as follows:

(I) The governor shall determine the compensation for the head of each principal department, and the head of each principal department shall determine the compensation for officers and employees of the department.

(II) The governing board of each institution of higher education, including the Auraria higher education center established in article 70 of title 23, C.R.S., shall determine the compensation for the head of the institution, and the head of each institution shall determine the compensation for officers and employees of the institution.

(c) Officers and employees in the state personnel system shall receive compensation pursuant to section 13 of article XII of the state constitution and the compensation system established by the state personnel director pursuant to article 50 of this title. Officers and employees in the state personnel system shall not receive compensation or fees from more than one department or institution of higher education except as permitted by rules adopted by the state personnel director in accordance with article 4 of this title that are consistent with the overtime provisions of section 24-50-104.5.

(d) Nothing in this subsection (1) shall prevent departments and institutions of higher education, including the Auraria higher education center established in article 70 of title 23, C.R.S., from sharing personnel if the terms and conditions of the personnel sharing agreement are in writing and include a provision concerning the distribution of compensation.

(2) Upon declaration of a fiscal emergency made pursuant to section 24-50-109.5 (1) and the subsequent imposition of mandatory furloughs or other measures to reduce personnel expenditures, such measures shall apply not only to state personnel system employees but shall be likewise imposed upon all other officers and employees of the executive branch, if exempt from the state personnel system, except as otherwise provided by law or prohibited by contract.



§ 24-2-104. Bonds

The head of each principal department or any subordinate officer or employee under the same who may be required to handle state funds shall give bond executed by a responsible surety company, authorized to do business within the state, in such sum as may be fixed by law or, in the absence of any such law, such as shall be fixed by the governor as he deems adequate to safeguard the state funds. All such bonds shall be conditioned upon the faithful performance by such head of department, officer, or employee of his duties and, when approved by the governor, shall be filed in the office of the secretary of state. The premiums on all such bonds shall be paid as an ordinary expense of the principal department or the division, section, or unit under the department to which such head of department, officers, or employees are appointed, and due appropriation therefor shall be made by the general assembly.



§ 24-2-105. Rules and regulations

The head of each principal department is empowered, subject to the written approval of the governor, to prescribe rules and regulations, not inconsistent with law, for the government of his department, the conduct of its employees, the distribution and performance of its business, and the custody, use, and preservation of the records, papers, books, documents, and property pertaining thereto.



§ 24-2-106. Restriction of number of employees

It is the duty of the governor as the supreme executive power of the state to restrict the number of employees in the various offices, boards, divisions, and agencies of the executive department to the lowest number required for efficient operation thereof. In making any appointment or in approving any appointment made by any other official of the executive department, the governor shall certify in writing that he deems such appointment necessary and for the best interests of the public service. In the exercise of his responsibility, the governor may delegate in writing to some other official the power to approve or disapprove appointments made by other officials of the executive department, subject always to final review by the governor at his option.



§ 24-2-107. Transfer of employees

For the purpose of providing necessary flexibility to meet working conditions and seasonal demands, the governor has power, when he is of the opinion and so certifies in writing that it is necessary or desirable so to do, to transfer any employee of any office, board, division, or agency of the state government to any other office, board, division, or agency of the state government for such time as in the opinion of the governor is necessary.



§ 24-2-108. Departments to share information and mailings

For the convenience of the citizens of this state and to promote economy in state government, it is the intent of the general assembly that all principal departments, when feasible and not contrary to federal or state law, shall share as much information as possible and, when reasonably feasible to do so, shall coordinate forms, both federal and state, and shall eliminate multiple mailings to addressees.






Article 3 - Agencies as Parties in Actions

§ 24-3-101. Agency defined

As used in this article, the term "agency" means every agency in the executive branch of the state government which is required by the constitution or statutes of the state to exercise discretion or to perform judicial or quasi-judicial functions. As so qualified, the term "agency" includes, but is not limited to, boards, commissions, departments, divisions, offices, and officers.



§ 24-3-102. Party in original action

(1) Except as otherwise specifically provided and subject to applicable provisions of the constitution, statutes, and rules of civil procedure of the state of Colorado, every agency is authorized:

(a) To institute and appear as a party in original actions in the supreme court of the state of Colorado and the United States supreme court in all causes, matters, and proceedings involving the functions and duties of such agency where such courts have original jurisdiction;

(b) To prosecute appeals in all cases, causes, matters, and proceedings in which such agency is a party in the courts of this state and its subdivisions, federal courts, and courts in other jurisdictions.



§ 24-3-103. Provisions procedural and remedial

The provisions of this article shall be construed as procedural and remedial and shall not be construed as extending, conferring, or granting such agencies any substantive powers, duties, or functions, nor shall this article be construed as granting permission to sue the sovereign state of Colorado or any agency thereof.






Article 3.5 - Meetings of Boards and Commissions

§ 24-3.5-101. Legislative declaration relating to meetings of state boards and commissions

The general assembly declares that public participation in government produces better government; therefore, to promote as much public participation in government as possible, every state board and commission established by law is encouraged to hold at least one-third of its regularly scheduled meetings outside the Denver metropolitan area each year, taking their budgetary constraints into account.






Article 3.7 - Statutory Requirements for Creation of Boards and Commissions

§ 24-3.7-101. Statutory language required for creation of state boards and commissions

When the general assembly statutorily creates any board or commission in state government, such statutory provision shall specify a termination date for such board or commission, the appointing authority for each member, any requirement for senate confirmation of appointments, the number and type of members, any per diem or allowance for expenses, the state department in which the board or commission shall be located, any explicit powers possessed by such board or commission, including but not limited to advisory authority, rule-making authority, or authority regarding the control of revenues, and any staffing, funding, or reporting requirements.






Article 4 - Rule-Making and Licensing Procedures by State Agencies

Part 1 - General

§ 24-4-101. Short title

This article shall be known and may be cited as the "State Administrative Procedure Act".



§ 24-4-101.5. Legislative declaration

The general assembly finds that an agency should not regulate or restrict the freedom of any person to conduct his or her affairs, use his or her property, or deal with others on mutually agreeable terms unless it finds, after a full consideration of the effects of the agency action, that the action would benefit the public interest and encourage the benefits of a free enterprise system for the citizens of this state. The general assembly also finds that many government programs may be adopted without stating the direct and indirect costs to consumers and businesses and without consideration of such costs in relation to the benefits to be derived from the programs. The general assembly further recognizes that agency action taken without evaluation of its economic impact may have unintended effects, which may include barriers to competition, reduced economic efficiency, reduced consumer choice, increased producer and consumer costs, and restrictions on employment. The general assembly further finds that agency rules can negatively impact the state's business climate by impeding the ability of local businesses to compete with out-of-state businesses, by discouraging new or existing businesses from moving to this state, and by hindering economic competitiveness and job creation. Accordingly, it is the continuing responsibility of agencies to analyze the economic impact of agency actions and reevaluate the economic impact of continuing agency actions to determine whether the actions promote the public interest.



§ 24-4-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Action" includes the whole or any part of any agency rule, order, interlocutory order, license, sanction, relief, or the equivalent or denial thereof, or failure to act. Any agency rule, order, license, sanction, relief, or the equivalent or denial thereof which constitutes final agency action shall include a list of all parties to the agency proceeding and shall specify the date on which the action becomes effective.

(2) "Adjudication" means the procedure used by an agency for the formulation, amendment, or repeal of an order and includes licensing.

(3) "Agency" means any board, bureau, commission, department, institution, division, section, or officer of the state, except those in the legislative branch or judicial branch and except:

(a) State educational institutions administered pursuant to title 23, C.R.S., except article 8, parts 2 and 3 of article 21, and parts 2 to 4 of article 31 of title 23, C.R.S.;

(b) Repealed.

(c) The adjutant general of the National Guard, whose powers and duties are set forth in section 28-3-106, C.R.S.

(3.5) "Aggrieved", for the purpose of judicial review of rule-making, means having suffered actual loss or injury or being exposed to potential loss or injury to legitimate interests including, but not limited to, business, economic, aesthetic, governmental, recreational, or conservational interests.

(4) "Counsel" means an attorney admitted to practice before the supreme court of this state.

(5) "Decision" means the determinative action in adjudication and includes order, opinion, sanction, and relief.

(5.5) "Economic competitiveness" means the ability of the state of Colorado to attract new business and the ability of the businesses currently operating in Colorado to create new jobs and raise productivity.

(6) "Initial decision" means a decision made by a hearing officer or administrative law judge which will become the action of the agency unless reviewed by the agency.

(6.2) "Interested person" includes any person who may be aggrieved by agency action.

(6.5) "Legislative committees of reference" means the committees established by the rules of the house of representatives and rules of the senate of the general assembly having jurisdiction over subject matter regulated by state agencies.

(7) "License" includes the whole or any part of any agency permit, certificate, registration, charter, membership, or statutory exemption.

(8) "Licensing" includes the procedure used by an agency respecting the grant, renewal, denial, revocation, suspension, annulment, limitation, or modification of a license.

(9) "Opinion" means the statement of reasons, findings of fact, and conclusions of law in explanation or support of an order.

(10) "Order" means the whole or any part of the final disposition (whether affirmative, negative, injunctive, or declaratory in form) by any agency in any matter other than rule-making.

(11) "Party" includes any person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party, in any court or agency proceeding subject to the provisions of this article.

(12) "Person" includes an individual, limited liability company, partnership, corporation, association, county, and public or private organization of any character other than an agency.

(13) "Proceeding" means any agency process for any rule or rule-making, order or adjudication, or license or licensing.

(14) "Relief" includes the whole or any part of any agency grant of money, assistance, license, authority, exemption, exception, privilege, or remedy; recognition of any claim, right, immunity, privilege, exemption, exception, or remedy; or any other action upon the application or petition of, and beneficial to, any person.

(14.5) "Representative group" means a diverse group convened by an agency prior to rule-making or invited to participate in the rule-making hearing to give input and to comment on the effect of the proposed rules. The group should represent different points of view and may include representatives of persons, businesses, advocacy groups, trade associations, labor organizations, environmental advocacy groups, consumer advocates, or the regulated industry or profession affected negatively or positively by proposed rules.

(15) "Rule" means the whole or any part of every agency statement of general applicability and future effect implementing, interpreting, or declaring law or policy or setting forth the procedure or practice requirements of any agency. "Rule" includes "regulation".

(16) "Rule-making" means agency process for the formulation, amendment, or repeal of a rule. "Rule-making" does not include a statutory citation correction authorized by section 24-4-103 (11)(l).

(17) "Sanction" includes the whole or any part of any agency prohibition, requirement, limitation, or other condition affecting the freedom of any person; withholding of relief; imposition of any form of penalty or fine; destruction, taking, seizure, barring access to, or withholding of property; assessment of damages; reimbursement; restitution; compensation; costs; charges or fees; requirement; revocation or suspension of a license or the prescription or requirement of terms, conditions, or standards of conduct thereunder; or other compulsory or restrictive action.

(18) "Small business" means a business with fewer than five hundred employees.



§ 24-4-103. Rule-making - procedure - definitions - statutory citation correction - repeal

(1) When any agency is required or permitted by law to make rules, in order to establish procedures and to accord interested persons an opportunity to participate therein, the provisions of this section shall be applicable. Except when notice or hearing is otherwise required by law, this section does not apply to interpretative rules or general statements of policy, which are not meant to be binding as rules, or rules of agency organization.

(1.5) If an agency reinterprets an existing rule in a manner that is substantially different than previous agency interpretations of the rule or if there has been a change in a statute that affects the interpretation or the legality of a rule, the office of legislative legal services shall review the rule in the same manner as rules that have been newly adopted or amended under paragraph (d) of subsection (8) of this section upon receiving a request for such a review of the rule by any member of the general assembly.

(2) When rule-making is contemplated, public announcement thereof may be made at such time and in such manner as the agency determines. The agency shall establish a representative group of participants with an interest in the subject of the rule-making to submit views or otherwise participate informally in conferences on the proposals under consideration or to participate in the public rule-making proceedings on the proposed rules. In establishing the representative group, the agency shall make diligent attempts to solicit input from representatives of each of the various stakeholder interests that may be affected positively or negatively by the proposed rules. If the agency convenes a representative group prior to issuing a notice of proposed rule-making as provided in paragraph (a) of subsection (3) of this section, the agency shall add those persons who participated in the representative group to the list of persons who receive notification of proposed rule-making as provided in paragraph (b) of subsection (3) of this section.

(2.5) (a) At the time of filing a notice of proposed rule-making with the secretary of state as the secretary may require, an agency shall submit a draft of the proposed rule or the proposed amendment to an existing rule and a statement, in plain language, concerning the subject matter or purpose of the proposed rule or amendment to the office of the executive director in the department of regulatory agencies. The executive director, or his or her designee, shall distribute the proposed rule or amendment, the agency's statement concerning the subject matter or purpose of the proposed rule or amendment, and any cost-benefit analysis prepared pursuant to this section to all persons who have submitted a request to receive notices from the department of regulatory agencies about proposed rule-making. Any person may, within five days after publication of the notice of proposed rule-making in the Colorado register, request that the department of regulatory agencies require the agency submitting the proposed rule or amendment to prepare a cost-benefit analysis. The executive director, or his or her designee, shall determine, after consultation with the agency proposing the rule or amendment, whether to require the agency to prepare a cost-benefit analysis. If the executive director, or his or her designee, determines that a cost-benefit analysis is required, the agency shall complete a cost-benefit analysis at least ten days before the hearing on the rule or amendment, shall make the analysis available to the public by posting the analysis on the agency's official website, and shall submit a copy to the executive director or his or her designee. The executive director, or his or her designee, shall post the analysis on the department of regulatory agencies' official website. By filing an additional notice published in the Colorado register, the agency may postpone the hearing on the rule or amendment to comply with the requirement to complete the cost-benefit analysis at least ten days before the hearing. Failure to complete a requested cost-benefit analysis pursuant to this subsection (2.5) shall preclude the adoption of such rule or amendment. Such cost-benefit analysis shall include the following:

(I) The reason for the rule or amendment;

(II) The anticipated economic benefits of the rule or amendment, which shall include economic growth, the creation of new jobs, and increased economic competitiveness;

(III) The anticipated costs of the rule or amendment, which shall include the direct costs to the government to administer the rule or amendment and the direct and indirect costs to business and other entities required to comply with the rule or amendment;

(IV) Any adverse effects on the economy, consumers, private markets, small businesses, job creation, and economic competitiveness; and

(V) At least two alternatives to the proposed rule or amendment that can be identified by the submitting agency or a member of the public, including the costs and benefits of pursuing each of the alternatives identified.

(b) The executive director, or his or her designee, shall study the cost-benefit analysis and may urge the agency to revise the rule or amendment to eliminate or reduce the negative economic impact. The executive director, or his or her designee, may inform the public about the negative impact of the proposed rule or the proposed amendment to an existing rule.

(c) Any proprietary information provided to the department of revenue by a business or trade association for the purpose of preparing a cost-benefit analysis shall be confidential.

(d) If the agency has made a good faith effort to comply with the requirements of paragraph (a) of this subsection (2.5), the rule or amendment shall not be invalidated on the ground that the contents of the cost-benefit analysis are insufficient or inaccurate.

(e) This subsection (2.5) shall not apply to orders, licenses, permits, adjudication, or rules affecting the direct reimbursement of vendors or providers with state funds.

(f) (I) This subsection (2.5) is repealed, effective September 1, 2018.

(II) Prior to such repeal, the provisions regarding the preparation of a cost-benefit analysis pursuant to this subsection (2.5) shall be reviewed as provided for in section 24-34-104.

(2.7) (a) As used in this subsection (2.7):

(I) "Director" means the director of the office of state planning and budgeting.

(II) "State mandate" has the same meaning as set forth in section 29-1-304.5 (3)(d), C.R.S.

(b) No agency shall promulgate a rule creating a state mandate on a local government unless the agency complies with the requirements of section 29-1-304.5, C.R.S.

(c) (I) Except as provided in paragraph (g) of this subsection (2.7), beginning January 1, 2014, for each proposed rule that includes a state mandate, an agency shall provide to the director a description of:

(A) The proposed rule;

(B) The nature and extent of any consultations that the agency had with elected officials or other representatives of the local governments that would be affected by the proposed state mandate;

(C) The nature of any concerns of the elected officials or other representatives of the local governments;

(D) Any written communications or comments submitted to the agency by an elected official or other representative of a local government; and

(E) The agency's reasoning supporting the need to promulgate the rule containing the state mandate.

(II) The director shall review the information provided pursuant to subparagraph (I) of this paragraph (c) and, if it complies with the requirements of this paragraph (c), the director shall send a written notice of compliance to the agency. An agency shall not conduct a public rule-making proceeding unless the agency has received the written notice of compliance from the director.

(d) Each agency shall develop a process to actively solicit the meaningful and timely input of elected officials and other representatives of local governments into the development of proposed rules with state mandates affecting local governments. Each agency shall implement its process no later than January 1, 2014, and post the process on the agency's website.

(e) The executive director of each department shall be responsible for ensuring implementation of and compliance with this subsection (2.7).

(f) The general assembly shall appropriate any moneys necessary for the implementation of this subsection (2.7) to the office of state planning and budgeting in the annual general appropriation act for the fiscal year 2013-14.

(g) Beginning January 1, 2014, for each proposed rule of the state board of education that imposes a new state mandate or an increase in the level of service for an existing state mandate beyond that required by statute, the department of education shall comply with the provisions of paragraph (c) of this subsection (2.7).

(3) (a) Notice of proposed rule-making shall be published as provided in subsection (11) of this section and shall state the time, place, and nature of public rule-making proceedings that shall not be held less than twenty days after such publication, the authority under which the rule is proposed, and either the terms or the substance of the proposed rule or a description of the subjects and issues involved.

(a.5) If the agency proposes a rule to increase fees or fines, at the time of giving notice of proposed rule-making or within ten days following the adoption of an emergency or temporary rule that increases fees or fines, the agency shall send a written or electronic notification to each member of the general assembly notifying the members of the general assembly of the proposed rule or the adoption of an emergency rule and specifying the amount of the increase in the fees or fines.

(b) Each rule-making agency shall maintain a list of all persons who request notification of proposed rule-making, including temporary or emergency rule-making. Any person on such list who requests a copy of the proposed rules shall submit to the agency a fee that shall be set by such agency based upon the agency's actual cost of copying and mailing the proposed rules to such person. All fees collected by the agency are hereby appropriated to the agency solely for the purpose of defraying such cost. On or before the date of the publication of notice of proposed rule-making in the Colorado register, the agency shall mail the notice of proposed rule-making to all persons on such list. If a person requests to be notified by electronic mail, notice is sufficient by such means if a copy of the proposed rules is attached or included in the electronic mail or if the electronic mail provides the location where the proposed rules may be viewed on the internet. No fees shall be charged for notification by electronic mail. A person may only request notification on his or her own behalf, and a request for notification by one person on behalf of another person need not be honored.

(4) (a) At the place and time stated in the notice, the agency shall hold a public hearing at which it shall afford interested persons an opportunity to submit written data, views, or arguments and to present the same orally unless the agency deems it unnecessary. The agency shall consider all such submissions. Any proposed rule or revised proposed rule by an agency which is to be considered at the public hearing, together with a proposed statement of basis, specific statutory authority, purpose, and the regulatory analysis required in subsection (4.5) of this section, shall be made available to any person at least five days prior to said hearing. The rules promulgated by the agency shall be based on the record, which shall consist of proposed rules, evidence, exhibits, and other matters presented or considered, matters officially noticed, rulings on exceptions, any findings of fact and conclusions of law proposed by any party, and any written comments or briefs filed.

(a.5) Subject to the provisions of section 24-72-204 (3)(a)(IV), any study or other documentation utilized by an agency as the basis of a proposed rule shall be a public document in accordance with the provisions of part 2 of article 72 of this title and shall be open for public inspection. Subject to the provisions of section 24-72-204 (3)(a)(IV), all information, including, but not limited to, the conclusions and underlying research data from any studies, reports, published papers, and documents, used by the agency in the development of a proposed rule shall be a public document in accordance with the provisions of part 2 of article 72 of this title and shall be open for public inspection.

(b) All proposed rules shall be reviewed by the agency. No rule shall be adopted unless:

(I) The record of the rule-making proceeding demonstrates the need for the regulation;

(II) The proper statutory authority exists for the regulation;

(III) To the extent practicable, the regulation is clearly and simply stated so that its meaning will be understood by any party required to comply with the regulation;

(IV) The regulation does not conflict with other provisions of law; and

(V) The duplication or overlapping of regulations is explained by the agency proposing the rule.

(c) Rules, as finally adopted, shall be consistent with the subject matter as set forth in the notice of proposed rule-making provided in subsection (11) of this section. After consideration of the relevant matter presented, the agency shall incorporate by reference on the rules adopted a written concise general statement of their basis, specific statutory authority, and purpose. The written statement of the basis, specific authority, regulatory analysis required by subsection (4.5) of this section, and purpose of a rule which involves scientific or technological issues shall include an evaluation of the scientific or technological rationale justifying the rule. Each agency shall maintain a copy of its currently effective rules and the current status of each published proposal for rules and minutes of all its action upon rules, as well as any attorney general's opinion rendered on any adopted or proposed rule. Such materials shall be available for inspection by any person during regular office hours.

(d) Within one hundred eighty days after the last public hearing on the proposed rule, the agency shall adopt a rule pursuant to the rule-making proceeding or terminate the proceeding by publication of a notice to that effect in the Colorado register.

(4.5) (a) Upon request of any person, at least fifteen days prior to the hearing, the agency shall issue a regulatory analysis of a proposed rule. The regulatory analysis shall contain:

(I) A description of the classes of persons who will be affected by the proposed rule, including classes that will bear the costs of the proposed rule and classes that will benefit from the proposed rule;

(II) To the extent practicable, a description of the probable quantitative and qualitative impact of the proposed rule, economic or otherwise, upon affected classes of persons;

(III) The probable costs to the agency and to any other agency of the implementation and enforcement of the proposed rule and any anticipated effect on state revenues;

(IV) A comparison of the probable costs and benefits of the proposed rule to the probable costs and benefits of inaction;

(V) A determination of whether there are less costly methods or less intrusive methods for achieving the purpose of the proposed rule; and

(VI) A description of any alternative methods for achieving the purpose of the proposed rule that were seriously considered by the agency and the reasons why they were rejected in favor of the proposed rule.

(b) Each regulatory analysis shall include quantification of the data to the extent practicable and shall take account of both short-term and long-term consequences.

(c) The regulatory analysis shall be available to the public at least five days prior to the rule-making hearing.

(d) If the agency has made a good faith effort to comply with the requirements of paragraphs (a) to (c) of this subsection (4.5), the rule shall not be invalidated on the ground that the contents of the regulatory analysis are insufficient or inaccurate.

(e) Nothing in paragraphs (a) to (c) of this subsection (4.5) shall limit an agency's discretionary authority to adopt or amend rules.

(f) The provisions of this subsection (4.5) shall not apply to rules and regulations promulgated by the department of revenue regarding the administration of any tax which is within the authority of said department.

(5) A rule shall become effective twenty days after publication of the rule as finally adopted, as provided in subsection (11) of this section, or on such later date as is stated in the rule. Once a rule becomes effective, the rule-making process shall be deemed to have become final agency action for judicial review purposes.

(6) (a) A temporary or emergency rule may be adopted without compliance with the procedures prescribed in subsection (4) of this section and with less than the twenty days' notice prescribed in subsection (3) of this section, or where circumstances imperatively require, without notice, only if the agency finds that immediate adoption of the rule is imperatively necessary to comply with a state or federal law or federal regulation or for the preservation of public health, safety, or welfare and compliance with the requirements of this section would be contrary to the public interest and makes such a finding on the record. Such findings and a statement of the reasons for the action shall be published with the rule. A temporary or emergency rule may be adopted without compliance with subsections (2.5) and (2.7) of this section, but shall not become permanent without compliance with such subsections (2.5) and (2.7). A temporary or emergency rule shall become effective on adoption or on such later date as is stated in the rule, shall be published promptly, and shall have effect for not more than one hundred twenty days after its adoption or for such shorter period as may be specifically provided by the statute governing such agency, unless made permanent by compliance with subsections (3) and (4) of this section.

(b) The period of effectiveness provided by this subsection (6) does not apply to temporary or emergency rules adopted by the public utilities commission under section 40-2-108 (2), C.R.S.

(7) Any interested person shall have the right to petition for the issuance, amendment, or repeal of a rule. Such petition shall be open to public inspection. Action on such petition shall be within the discretion of the agency; but when an agency undertakes rule-making on any matter, all related petitions for the issuance, amendment, or repeal of rules on such matter shall be considered and acted upon in the same proceeding.

(8) (a) No rule shall be issued except within the power delegated to the agency and as authorized by law. A rule shall not be deemed to be within the statutory authority and jurisdiction of any agency merely because such rule is not contrary to the specific provisions of a statute. Any rule or amendment to an existing rule issued by any agency, including state institutions of higher education administered pursuant to title 23, C.R.S., which conflicts with a statute shall be void.

(b) On and after July 1, 1967, no rule may be issued nor existing rule amended by any agency unless it is first submitted by the issuing agency to the attorney general for his or her opinion as to its constitutionality and legality. Any rule or amendment to an existing rule issued by any agency without being so submitted to the attorney general is void.

(c) (I) Notwithstanding any other provision of law to the contrary and the provisions of section 24-4-107, all rules adopted or amended on or after January 1, 1993, and before November 1, 1993, expire at 11:59 p.m. on May 15 of the year following their adoption unless the general assembly by bill acts to postpone the expiration of a specific rule, and commencing with rules adopted or amended on or after November 1, 1993, all rules adopted or amended during any one-year period that begins each November 1 and continues through the following October 31 expire at 11:59 p.m. on the May 15 that follows such one-year period unless the general assembly by bill acts to postpone the expiration of a specific rule; except that a rule adopted pursuant to section 25.5-4-402.4 (6)(b)(III) expires at 11:59 p.m. on the May 15 following the adoption of the rule unless the general assembly acts by bill to postpone the expiration of a specific rule. The general assembly, in its discretion, may postpone such expiration, in which case, the provisions of section 24-4-108 or 24-34-104 apply and the rules expire or are subject to review as provided in those sections. The postponement of the expiration of a rule does not constitute legislative approval of the rule and is not admissible in any court as evidence of legislative intent. The postponement of the expiration date of a specific rule does not prohibit any action by the general assembly pursuant to the provisions of subsection (8)(d) of this section with respect to the rule.

(II) It is the intent of the general assembly that, in the event of a conflict between this paragraph (c) and any other provision of law relating to suspension or extension of rules by joint resolution (whether said provision was adopted prior to or subsequent to this paragraph (c)), this paragraph (c) shall control, notwithstanding the rule of law that a specific provision of law controls over a general provision of law.

(d) All rules adopted or amended on or after July 1, 1976, including temporary or emergency rules, shall be submitted by the adopting agency to the office of legislative legal services in the form and manner prescribed by the committee on legal services. Said rules and amendments to existing rules shall be filed by and in such office and shall be first reviewed by the staff of said committee to determine whether said rules and amendments are within the agency's rule-making authority and for later review by the committee on legal services for its opinion as to whether the rules conform with paragraph (a) of this subsection (8). The committee on legal services shall direct the staff of the committee to review the rules submitted by adopting agencies using graduated levels of review based on criteria established by the committee. The criteria developed by the committee shall provide that every rule shall be reviewed as to form and compliance with filing procedures and that, upon request of any member of the committee or any other member of the general assembly, the staff shall provide full legal review of any rule during the time period that such rule is subject to review by the committee. The official certificate of the director of the office of legislative legal services as to the fact of submission or the date of submission of a rule as shown by the records of his office, as well as to the fact of nonsubmission as shown by the nonexistence of such records, shall be received and held in all civil cases as competent evidence of the facts contained therein. Records regarding the review of rules pursuant to this section shall be retained by the office of legislative legal services in accordance with policies established pursuant to section 2-3-303 (2), C.R.S. Any such rule or amendment to an existing rule issued by any agency without being so submitted within twenty days after the date of the attorney general's opinion rendered thereon to the office of legislative legal services for review by the committee on legal services shall be void. The staff's findings shall be presented to said committee at a public meeting held after timely notice to the public and affected agencies. The committee on legal services shall, on affirmative vote, submit such rules, comments, and proposed legislation at the next regular session of the general assembly. The committee on legal services shall be the committee of reference for any bill introduced pursuant to this paragraph (d). Any member of the general assembly may introduce a bill which rescinds or deletes portions of the rule. Rejection of such a bill does not constitute legislative approval of the rule. Only that portion of any rule specifically disapproved by bill shall no longer be effective, and that portion of the rule which remains after deletion of a portion thereof shall retain its character as an administrative rule. Each agency shall revise its rules to conform with the action taken by the general assembly. A rule which has been allowed to expire by action of the general assembly pursuant to the provisions of paragraph (c) of this subsection (8) because such rule, in the opinion of the general assembly, is not authorized by the state constitution or statute shall not be repromulgated by an agency unless the authority to promulgate such rule has been granted to such agency by a statutory amendment or by the state constitution or by a judicial determination that statutory or constitutional authority exists. Any rule so repromulgated shall be void. Such revision shall be transmitted to the secretary of state for publication pursuant to subsection (11) of this section. Passage of a bill repealing a rule does not result in revival of a predecessor rule. This paragraph (d) and subsection (4.5) of this section do not apply to rules of agency organization or general statements of policy which are not meant to be binding as rules. For the purpose of performing the functions assigned it by this paragraph (d), the committee on legal services, with the approval of the speaker of the house of representatives and the president of the senate, may appoint subcommittees from the membership of the general assembly.

(e) For rules adopted on or after November 1, 2013, the staff of the committee on legal services shall identify the rules that were adopted during each applicable one-year period as a result of legislation enacted during any legislative session, regular or special, commencing on or after January 1, 2013. After such rules have been identified, the staff of the committee on legal services shall notify in writing any prime sponsors and cosponsors of the enacted legislation who are still serving in the general assembly, and the current members of the applicable committees of reference in the senate and house of representatives for that enacted legislation that a rule has been adopted as a result of the legislation. Under the direction of the committee on legal services, the staff of the committee on legal services may implement a voluntary system that allows legislators to opt out of receiving notices sent to cosponsors of legislation about the adoption of rules implementing newly enacted legislation.

(8.1) (a) An agency shall maintain an official rule-making record for each proposed rule for which a notice of proposed rule-making has been published in the Colorado register. Such rule-making record shall be maintained by the agency until all administrative and judicial review procedures have been completed pursuant to the provisions of this article. The rule-making record shall be available for public inspection.

(b) The agency rule-making record shall contain:

(I) Copies of all publications in the Colorado register with respect to the rule or the proceeding upon which the rule is based;

(II) Copies of any portions of the agency's public rule-making docket containing entries relating to the rule or the proceeding upon which the rule is based;

(III) All written petitions, requests, submissions, and comments received by the agency as of the date of the hearing on the rule and all other written materials, or a listing of such materials, considered by the agency in connection with the formulation, proposal, or adoption of the rule or the proceeding upon which the rule is based, which materials shall be available for public inspection during working hours;

(IV) Any official transcript of oral presentations made in the proceeding upon which the rule is based or, if not transcribed, any tape recording or stenographic record of those presentations and any memorandum prepared by a presiding official summarizing the contents of those presentations;

(V) A copy of any regulatory analysis or cost-benefit analysis prepared for the proceeding upon which the rule was based, if applicable, and any formal statement made to the agency promulgating the rule by the executive director of the department of regulatory agencies regarding such cost-benefit analysis;

(VI) A copy of the rule and explanatory statement filed in the office of the secretary of state;

(VII) All petitions for exceptions to, amendments of, or repeal or suspension of the rule;

(VIII) A copy of any objection to the rule presented to the committee on legal services of the general assembly by its staff pursuant to paragraph (d) of subsection (8) of this section and the agency's response;

(IX) A copy of any filed executive order with respect to the rule; and

(X) A copy of any information provided to the director pursuant to paragraph (c) of subsection (2.7) of this section and the written notice of compliance from the director.

(c) Upon judicial review, the record required by this section constitutes the official rule-making record with respect to a rule. The agency rule-making record need not constitute the exclusive basis for agency action on that rule or for judicial review thereof; except that, this paragraph (c) shall not be interpreted to allow the introduction of evidence or information into such rule-making record from outside of the public rule-making hearing, or to allow such introduction of evidence or information without notice to all parties to such hearing and opportunity to respond.

(d) If an agency includes information required by subparagraph (X) of paragraph (b) of this subsection (8.1) in the rule-making record, the agency shall provide a copy of the portion of the record that includes such information with the executive committee of the legislative council in accordance with the provisions of section 24-1-136 (9).

(8.2) (a) A rule adopted on or after September 1, 1988, shall be invalid unless adopted in substantial compliance with the provisions of this section. However, inadvertent failure to mail a notice of proposed rule-making to any person as required by subsection (3) of this section shall not invalidate a rule.

(b) An action to contest the validity of a rule on the grounds of its noncompliance with any provision of this section shall be commenced within thirty days after the effective date of the rule.

(8.3) (a) On or after August 11, 2010, all new or amended rules or regulations promulgated pursuant to this section that refer to persons with disabilities shall comply with the provisions of section 2-2-802, C.R.S., as applicable to the new or amended rule.

(b) Violation of this subsection (8.3) shall not be grounds to invalidate any new or amended rule; however, such rules shall be amended to reflect the provisions of section 2-2-802, C.R.S., in any subsequent revision.

(c) Nothing in this subsection (8.3) shall constitute a requirement to change the name of any department, agency, or program of the state.

(9) Each agency shall make available to the public and shall deliver to anyone requesting it a copy of any notice of proposed rule-making proceeding in which action has not been completed. Upon request, such copy shall be certified. The agency may make a reasonable charge for supplying any such copy.

(10) No rule shall be relied upon or cited against any person unless, if adopted after May 1, 1959, it has been published and, whether adopted before or after said date, it has been made available to the public in accordance with this section.

(11) (a) There is hereby established the code of Colorado regulations for the publication of rules of agencies of the executive branch and the Colorado register for the publication of notices of rule-making, proposed rules, attorney general's opinions relating to such rules, and adopted rules. The code and the register shall be the sole official publications for such rules, notices of rule-making, proposed rules, and attorney general's opinions. The code and the register shall contain, where applicable, references to court opinions and recommendations of the legal services committee of the general assembly that relate to or affect such rules and references to any action of the general assembly relating to the extension, expiration, deletion, or rescission of such rules and may contain other items that, in the opinion of the editor, are relevant to such rules. The register may also include other public notices, including annual departmental regulatory agendas submitted by principal departments to the secretary of state pursuant to section 2-7-203, C.R.S.; however, except as specifically permitted by law, the inclusion of such notices in the register shall be in addition to and not in substitution for existing public notice requirements.

(b) The secretary of state shall cause to be published in electronic form, and may cause to be published in printed form, at the least cost possible to the state, the code of Colorado regulations and the Colorado register no less often than once each calendar month. In the event of any discrepancy between the electronic and printed form of the code or the register, the electronic form shall prevail unless it is conclusively shown, by reference to the rule-making filings made with the secretary of state pursuant to this section, that the electronic form contains an error in publication.

(c) (Deleted by amendment, L. 2010, (SB 10-123), ch. 104, p. 350, § 1, effective April 15, 2010.)

(d) (I) (Deleted by amendment, L. 2010, (SB 10-123), ch. 104, p. 350, § 1, effective April 15, 2010.)

(II) Each rule adopted, together with the attorney general's opinion rendered in connection therewith, shall be filed pursuant to subsection (12) of this section within twenty days after adoption with the secretary of state for publication in the Colorado register. Upon written request of an agency, the secretary of state shall correct typographical and other nonsubstantive errors appearing in the rules as filed by such agency that occur after final adoption of the rules by the agency during the preparation of such rules for publication in order to conform the published rules with the adopted rules. Notices of rule-making proceedings pursuant to subsection (3) of this section shall also be filed with the secretary of state in sufficient time for publication pursuant to subsection (5) of this section in the register. Rules revised to conform with action taken by the general assembly shall be filed with the secretary of state for publication in the register and in the code of Colorado regulations. The legal services committee of the general assembly shall notify the secretary of state whenever a rule published in the code is rescinded or a portion thereof is deleted by the general assembly and whenever a rule or a portion thereof is allowed to expire in accordance with section 24-4-108 or with subparagraph (I) of paragraph (c) of subsection (8) of this section, and the secretary of state shall direct the removal from the code of material so deleted, rescinded, or allowed to expire.

(e) The secretary of state shall establish and maintain an accurate docket system for recording the time and date of the filing of each document, the agency filing the same, and the title or description of such document required to be filed for publication under the provisions of this section, which docket system shall be cross-indexed as to such time, date, agency, and title or description.

(f) (Deleted by amendment, L. 2010, (SB 10-123), ch. 104, p. 350, § 1, effective April 15, 2010.)

(g) Publication of notices and other required information related to proposed and adopted rules shall be by electronic publication.

(h) (Deleted by amendment, L. 2010, (SB 10-123), ch. 104, p. 350, § 1, effective April 15, 2010.)

(i) (I) (Deleted by amendment, L. 2010, (SB 10-123), ch. 104, p. 350, § 1, effective April 15, 2010.)

(II) The Colorado register shall contain only such notices, proposed rules, adopted rules, opinions, and other relevant information and materials as are filed pursuant to law with the secretary of state.

(III) (Deleted by amendment, L. 2010, (SB 10-123), ch. 104, p. 350, § 1, effective April 15, 2010.)

(j) Repealed.

(k) (Deleted by amendment, L. 2010, (SB 10-123), ch. 104, p. 350, § 1, effective April 15, 2010.)

(l) (I) An agency may request the secretary of state to correct a statutory citation contained in a rule, including a form incorporated into a rule, as published in the code of Colorado regulations if:

(A) The general assembly has relocated the statute in a manner that renders the rule's citation to the statute inaccurate; and

(B) The agency submits to the secretary a written determination by the attorney general that finds that the condition specified in subsection (11)(l)(I)(A) of this section applies, specifies what the correct citation is, and identifies each citation that should be corrected.

(II) Upon receipt of a request that complies with subsection (11)(l)(I) of this section, the secretary of state shall correct in the code of Colorado regulations each statutory citation listed in the determination specified in subsection (11)(l)(I)(B) of this section.

(III) A statutory citation correction authorized by this subsection (11)(l) is not rule-making and need not comply with any requirements of this section other than those specified in this subsection (11)(l).

(m) (I) All rules, rates, orders, awards, and documents of state agencies subject to the provisions of part 1 of this article 4 that were lawfully adopted prior to the passage and enactment of Senate Bill 17-242 continue to be effective until revised, amended, repealed, or nullified pursuant to law; except that any such rules, rates, orders, awards, and documents of state agencies affected by the provisions of Senate Bill 17-242 must be updated as soon as practicable.

(II) This subsection (11)(m) is repealed, effective July 1, 2018.

(12) All rules of any agency that have been submitted to the attorney general under the provisions of subsection (8) of this section and the opinion of the attorney general, when issued, shall be filed in the office of the secretary of state. The secretary of state shall require that all rules of any agency that have been submitted to the attorney general under the provisions of subsection (8) of this section and the opinion of the attorney general, when issued, be filed in an electronic format that complies with any requirements established pursuant to sections 24-37.5-106 and 24-71.3-118.

(12.5) (a) A rule may incorporate by reference all or any part of a code, standard, guideline, or rule that has been adopted by an agency of the United States, this state, or another state, or adopted or published by a nationally recognized organization or association, if:

(I) Repeating verbatim the text of the code, standard, guideline, or rule in the rule would be unduly cumbersome, expensive, or otherwise inexpedient;

(II) The reference fully identifies the incorporated code, standard, guideline, or rule by citation and date, identifies the address of the agency where the code, standard, guideline, or rule is available for public inspection, and states that the rule does not include any later amendments or editions of the code, standard, guideline, or rule;

(III) The code, standard, guideline, or rule is readily available to the public in written or electronic form;

(IV) The rule states where copies of the code, standard, guideline, or rule are available for a reasonable charge from the agency adopting the rule and where copies are available from the agency of the United States, this state, another state, or the organization or association originally issuing the code, standard, guideline, or rule; and

(V) The agency maintains a copy of the code, standard, guideline, or rule readily available for public inspection at the agency office during regular business hours.

(b) The agency shall provide certified copies of the material incorporated at cost upon request or shall provide the requester with information on how to obtain a certified copy of the material incorporated by reference from the agency of the United States, this state, another state, or the organization or association originally issuing the code, standard, guideline, or rule.

(c) If any agency incorporates or proposes to incorporate any material by reference in a rule and the version or edition of the material to be incorporated has not previously been provided to the state publications depository and distribution center, and if the rule or proposed rule does not identify where the incorporated material is available to the public on the internet at no cost, then the agency shall provide one copy of the material in either paper or electronic format to the state publications depository and distribution center. The state librarian shall retain the copy of the material and shall make the copy available to the public.

(13) Any agency conducting a hearing shall have authority on its own motion or upon the motion of any interested person for good cause shown to: Administer oaths and affirmations; sign and issue subpoenas; regulate the course of the hearing, set the time and place for continued hearings, and fix the time for the filing of appropriate documents; take depositions or have depositions taken; issue appropriate orders which shall control the subsequent course of the proceedings; and take any other action authorized by agency rule consistent with this article. In the event more than one person engages in the conduct of a hearing, such persons shall designate one of their number to perform the functions of this subsection (13) and subsection (14) of this section as can best be performed by one person only, and thereafter such person only shall perform those functions which are assigned to him by the several persons conducting such hearing.

(14) Subpoenas shall be issued without discrimination between public and private parties by any agency or any member, the secretary or chief administrative officer thereof, or, with respect to any hearing for which a hearing officer or an administrative law judge has been appointed, the hearing officer or administrative law judge. A subpoena shall be served in the same manner as a subpoena issued by a district court. Upon failure of any witness to comply with such subpoena, the agency may petition any district court, setting forth that due notice has been given of the time and place of attendance of the witness and the service of the subpoena, in which event, the district court, after hearing evidence in support of or contrary to the petition, may enter an order as in other civil actions compelling the witness to attend and testify or produce books, records, or other evidence, under penalty of punishment for contempt in case of contumacious failure to comply with the order of the court. A witness shall be entitled to the fees and mileage provided for a witness in sections 13-33-102 and 13-33-103, C.R.S.



§ 24-4-103.3. Mandatory review of rules by agencies - report on results of review in departmental regulatory agendas

(1) The department of regulatory agencies shall establish a schedule, in consultation with each principal department, for the review of all of the rules for each principal department. Each principal department shall conduct a review of all of its rules to assess the continuing need for and the appropriateness and cost-effectiveness of its rules to determine if they should be continued in their current form, modified, or repealed. The applicable rule-making agency or official in the principal department shall consider the following:

(a) Whether the rule is necessary;

(b) Whether the rule overlaps or duplicates other rules of the agency or with other federal, state, or local government rules;

(c) Whether the rule is written in plain language and is easy to understand;

(d) Whether the rule has achieved the desired intent and whether more or less regulation is necessary;

(e) Whether the rule can be amended to give more flexibility, reduce regulatory burdens, or reduce unnecessary paperwork or steps while maintaining its benefits;

(f) Whether the rule is implemented in an efficient and effective manner, including the requirements for the issuance of permits and licenses;

(g) Whether a cost-benefit analysis was performed by the applicable rule-making agency or official in the principal department pursuant to section 24-4-103 (2.5); and

(h) Whether the rule is adequate for the protection of the safety, health, and welfare of the state or its residents.

(2) Each rule-making agency or official shall provide public notice on the agency's official website of its review of the rules, give the public an appropriate opportunity to provide input, and notify other state agencies that may have jurisdiction over the subject matter of the rules to allow for collaboration and input. Based on this review, the rule-making agency or official shall determine whether the existing rules should be continued in their current form, amended, or repealed. If the rule-making agency or official decides that a rule should be amended or repealed, the rule-making agency or official shall comply with the notice and hearing requirements of section 24-4-103.

(3) The department of regulatory agencies shall not schedule mandatory review under this section during the year of and during the year following any scheduled sunset review conducted by the department of regulatory agencies pursuant to section 24-34-104.

(4) Each principal department shall include a report on the results of its mandatory review of rules as part of its departmental regulatory agenda that it submits to the staff of the legislative council for distribution to the applicable committee of reference of the general assembly as outlined in section 2-7-203, C.R.S.



§ 24-4-104. Licenses - issuance, suspension or revocation, renewal

(1) In any case in which application is made for a license required by law, the agency, with due regard for the rights and privileges of all interested persons, shall set and conduct the proceedings in accordance with this article unless otherwise required by law.

(2) Every agency decision respecting the grant, renewal, denial, revocation, suspension, annulment, limitation, or modification of a license shall be based solely upon the stated criteria, terms, and purposes of the statute, or regulations promulgated thereunder, and case law interpreting such statutes and regulations pursuant to which the license is issued or required. Terms, conditions, or requirements limiting any license shall be valid only if reasonably necessary to effectuate the purposes, scope, or stated terms of the statute pursuant to which the license is issued or required.

(3) (a) No revocation, suspension, annulment, limitation, or modification of a license by any agency shall be lawful unless, before institution of agency proceedings therefor, the agency has given the licensee notice in writing of objective facts or conduct established upon a full investigation that may warrant such action and afforded the licensee opportunity to submit written data, views, and arguments with respect to the facts or conduct and, except in cases of deliberate and willful violation or of substantial danger to public health and safety, given the licensee a reasonable opportunity to comply with all lawful requirements. For purposes of this subsection (3), "full investigation" means a reasonable ascertainment of the underlying facts on which the agency action is based.

(b) The full investigation requirement specified in paragraph (a) of this subsection (3) shall not apply to licenses issued under articles 1.1, 9, 10, 11, 11.5, 13, 14, and 16 of title 40 or article 2 of title 42, C.R.S.

(4) (a) Where the agency has objective and reasonable grounds to believe and finds, upon a full investigation, that the licensee has been guilty of deliberate and willful violation or that the public health, safety, or welfare imperatively requires emergency action and incorporates the findings in its order, it may summarily suspend the license pending proceedings for suspension or revocation which shall be promptly instituted and determined. For purposes of this subsection (4), "full investigation" means a reasonable ascertainment of the underlying facts on which the agency action is based.

(b) The full investigation requirement specified in paragraph (a) of this subsection (4) shall not apply to licenses issued under articles 1.1, 9, 10, 11, 11.5, 13, 14, and 16 of title 40 or article 2 of title 42, C.R.S.

(5) A proceeding for the revocation, suspension, annulment, limitation, or modification of a previously issued license shall be commenced by the agency upon its own motion or by the filing with the agency of a written complaint, signed and sworn to by the complainant, stating the name of the licensee complained against and the grounds for the requested action.

(6) No previously issued license shall be revoked, suspended, annulled, limited, or modified, except as provided in subsection (3) of this section, until after hearing as provided in section 24-4-105.

(7) In any case in which the licensee has made timely and sufficient application for the renewal of a license or for a new license for the conduct of a previously licensed activity of a continuing nature, the existing license shall not expire until such application has been finally acted upon by the agency, and, if the application is denied, it shall be treated in all respects as a denial. The licensee, within sixty days after the giving of notice of such action, may request a hearing before the agency as provided in section 24-4-105, and the action of the agency after any hearing shall be subject to judicial review as provided in section 24-4-106.

(8) An application for a license shall be acted upon promptly, and, immediately after the taking of action on such application by an agency, a written notice of the action taken by the agency and, if the application is denied, the grounds therefor shall be given to the applicant. The giving of such notice shall be by personal service upon the applicant or by mailing the same to the address of the applicant as shown on the application or as subsequently furnished in writing by the applicant to the agency.

(9) If an application for a new license is denied without a hearing, the applicant, within sixty days after the giving of notice of such action, may request a hearing before the agency as provided in section 24-4-105, and the action of the agency after any hearing shall be subject to judicial review as provided in section 24-4-106.

(10) Written notice of the revocation, suspension, annulment, limitation, or modification of a license and the grounds therefor shall be served forthwith on the licensee personally or by mailing by first-class mail to the last address furnished the agency by the licensee.

(11) A limitation, unless consented to by the applicant, on a license applied for shall be treated as a denial. A modification, unless consented to by the licensee, of a license already issued shall be treated as a revocation.

(12) In an appropriate case a revoked or suspended license may be reissued.

(13) (a) Any applicant who, under oath, supplies false information to an agency in an application for a license commits perjury in the second degree, as defined in section 18-8-503, C.R.S. Any such application shall bear notice, in accordance with section 18-8-501 (2)(a)(I), C.R.S., that false statements made therein are punishable.

(b) On and after January 1, 1985, an agency shall not require that information contained in an application for a license be affirmed to before a notary.



§ 24-4-104.5. Permits - rules in effect at time of submission of application for a permit control

(1) For purposes of this section, unless the context otherwise requires, "permit" means a grant of authority by an agency that authorizes the holder of the permit to do some act not forbidden by law but not allowed to be performed without such authority. "Permit" does not include a professional license issued by a licensing board or an agency to conduct a profession or occupation. "Permit" does not include a registration or certification issued by a board or state agency to an individual to pursue a profession, practice, or occupation. "Permit" does not include a water well permit issued by the state engineer pursuant to title 37, C.R.S.

(2) (a) The rules and any written statements of agency interpretation of the statutes of an agency that are in effect on the date that a person applies for issuance or renewal of a permit govern the application process and any permit eligibility requirement. If the rules or any written statements of agency interpretation of the statutes governing the agency's permit process or the requirements to qualify for a permit have been amended, the agency shall process the application under the rules and any written statements of agency interpretation of the statutes in effect on the date of the application, unless the agency determines in writing that:

(I) (A) The new rules materially affect the health and safety of the public; and

(B) Use of the rules in effect on the date of application is likely to result in an unsafe situation if the applicant does not comply with the new rules; or

(II) New rules or new requirements are necessary to ensure that the agency and the permit will be in compliance with the requirements of federal law and federal regulations; or

(III) New rules or new requirements are necessary to ensure that the agency and the permit will not be in conflict with state statutes; or

(IV) New rules or new requirements are necessary to ensure that the agency and the permit will be in compliance with the requirements of a court order.

(b) If the agency determines that one of the exceptions to the requirements of paragraph (a) of this subsection (2) will occur if the applicant does not comply with the new rules or new requirements, the agency shall:

(I) Treat the application as pending;

(II) Provide a written notice to the applicant stating the reasons the application is incomplete; and

(III) Give the applicant a reasonable opportunity to comply with the new rules or new requirements.

(3) If an agency adopts or amends rules that govern or impact the application process or any permit eligibility requirements after a person has applied for a permit or renewal of a permit and while the application is pending with the agency, the person shall have the option to have the application processed under the rules in existence at the time of the filing of the application or under the new rules.



§ 24-4-105. Hearings and determinations

(1) In order to assure that all parties to any agency adjudicatory proceeding are accorded due process of law, the provisions of this section shall be applicable.

(2) (a) In any such proceeding in which an opportunity for agency adjudicatory hearing is required under the state constitution or by this or any other statute, the parties are entitled to a hearing and decision in conformity with this section. Any person entitled to notice of a hearing shall be given timely notice of the time, place, and nature thereof, the legal authority and jurisdiction under which it is to be held, and the matters of fact and law asserted. Unless otherwise provided by law, such notice shall be served personally or by mailing by first-class mail to the last address furnished the agency by the person to be notified at least thirty days prior to the hearing. In fixing the time and place for a hearing, due regard shall be had for the convenience and necessity of the parties and their representatives.

(b) Any person given such notice shall file a written answer thirty days after the service or mailing of such notice. If such person fails to answer, any agency, administrative law judge, or hearing officer, upon motion, may enter a default. For good cause shown, the entry of default may be set aside within ten days after the date of such entry.

(c) A person who may be affected or aggrieved by agency action shall be admitted as a party to the proceeding upon his filing with the agency a written request therefor, setting forth a brief and plain statement of the facts which entitle him to be admitted and the matters which he claims should be decided. Nothing in this subsection (2) shall prevent an agency from admitting any person or agency as a party to any agency proceeding for limited purposes.

(3) At a hearing only one of the following may preside: The agency, an administrative law judge from the office of administrative courts, or, if otherwise authorized by law, a hearing officer who if authorized by law may be a member of the body which comprises the agency. Upon the filing in good faith by a party of a timely and sufficient affidavit of personal bias of an administrative law judge or a hearing officer or a member of the agency or the agency, the administrative law judge, hearing officer, or agency shall forthwith rule upon the allegations in such affidavit as part of the record in the case. An administrative law judge or a hearing officer may at any time withdraw if he or she deems himself or herself disqualified or for any other good reason in which case another administrative law judge or hearing officer may be assigned to continue the case, and he or she shall do so in such manner that no substantial prejudice to any party results therefrom. An agency or a member of an agency may withdraw for any like reason and in like manner, unless his or her withdrawal makes it impossible for the agency to render a decision.

(4) Any agency conducting a hearing, any administrative law judge, and any hearing officer shall have authority to: Administer oaths and affirmations; sign and issue subpoenas; rule upon offers of proof and receive evidence; dispose of motions relating to the discovery and production of relevant documents and things for inspection, copying, or photographing; regulate the course of the hearing, set the time and place for continued hearings, and fix the time for the filing of briefs and other documents; direct the parties to appear and confer to consider the simplification of the issues, admissions of fact or of documents to avoid unnecessary proof, and limitation of the number of expert witnesses; issue appropriate orders which shall control the subsequent course of the proceedings; dispose of motions to dismiss for lack of agency jurisdiction over the subject matter or parties or for any other ground; dispose of motions to amend or to dismiss without prejudice applications and other pleadings; dispose of motions to intervene, procedural requests, or similar matters; reprimand or exclude from the hearing any person for any improper or indecorous conduct in his presence; award attorney fees for abuses of discovery procedures or as otherwise provided under the Colorado rules of civil procedure; and take any other action authorized by agency rule consistent with this article or in accordance, to the extent practicable, with the procedure in the district courts. All parties to the proceeding shall also have the right to cross-examine witnesses who testify at the proceeding. In the event more than one person engages in the conduct of a hearing, such persons shall designate one of their number to perform such of the above functions as can best be performed by one person only, and thereafter such person only shall perform those functions which are assigned to him by the several persons conducting such hearing.

(5) Subpoenas shall be issued without discrimination between public and private parties by any agency or any member, the secretary, or chief administrative officer thereof or, with respect to any hearing for which an administrative law judge or a hearing officer has been appointed, the administrative law judge or the hearing officer. A subpoena shall be served in the same manner as a subpoena issued by a district court. Upon failure of any witness to comply with such subpoena, the agency may petition any district court, setting forth that due notice has been given of the time and place of attendance of the witness and the service of the subpoena; in which event, the district court, after hearing evidence in support of or contrary to the petition, may enter an order as in other civil actions compelling the witness to attend and testify or produce books, records, or other evidence, under penalty of punishment for contempt in case of contumacious failure to comply with the order of the court and may award attorney fees under the Colorado rules of civil procedure. A witness shall be entitled to the fees and mileage provided for a witness in a court of record.

(6) No person engaged in conducting a hearing or participating in a decision or an initial decision shall be responsible to or subject to the supervision or direction of any officer, employee, or agent engaged in the performance of investigatory or prosecuting functions for the agency.

(7) Except as otherwise provided by statute, the proponent of an order shall have the burden of proof, and every party to the proceeding shall have the right to present his case or defense by oral and documentary evidence, to submit rebuttal evidence, and to conduct such cross-examination as may be required for a full and true disclosure of the facts. Subject to these rights and requirements, where a hearing will be expedited and the interests of the parties will not be substantially prejudiced thereby, a person conducting a hearing may receive all or part of the evidence in written form. The rules of evidence and requirements of proof shall conform, to the extent practicable, with those in civil nonjury cases in the district courts. However, when necessary to do so in order to ascertain facts affecting the substantial rights of the parties to the proceeding, the person so conducting the hearing may receive and consider evidence not admissible under such rules if such evidence possesses probative value commonly accepted by reasonable and prudent men in the conduct of their affairs. Objections to evidentiary offers may be made and shall be noted in the record. The person conducting a hearing shall give effect to the rules of privilege recognized by law. He may exclude incompetent and unduly repetitious evidence. Documentary evidence may be received in the form of a copy or excerpt if the original is not readily available; but, upon request, the party shall be given an opportunity to compare the copy with the original. An agency may utilize its experience, technical competence, and specialized knowledge in the evaluation of the evidence presented to it.

(8) An agency may take notice of general, technical, or scientific facts within its knowledge, but only if the fact so noticed is specified in the record or is brought to the attention of the parties before final decision and every party is afforded an opportunity to controvert the fact so noticed.

(9) (a) Any party, or the agent, servant, or employee of any party, permitted or compelled to testify or to submit data or evidence shall be entitled to the benefit of legal counsel of his or her own choosing and at his or her own expense, but a person may appear on their own behalf. An attorney who is a witness may not act as counsel for the party calling the attorney as a witness. Any party, upon payment of a reasonable charge therefor, shall be entitled to procure a copy of the transcript of the record or any part thereof. Any person permitted or compelled to testify or to submit data or evidence shall be entitled to the benefit of legal counsel of such person's own choosing and, upon payment of a reasonable charge therefor, to procure a copy of the transcript of such person's testimony if it is recorded.

(b) (I) Except as provided in subparagraph (III) of this paragraph (b), no attorney shall submit a document concerning an adjudicatory proceeding after January 1, 1994, unless such document is submitted on recycled paper. The provisions of this section shall apply to all papers appended to each such document.

(II) (A) Any state agency that adopts policies, procedures, rules, or regulations for the purpose of implementing the provisions of this section shall ensure that the conduct of state business is not impeded and that no person is denied access to the services or programs of a state agency as a result of such implementation.

(B) No document shall be refused by a state agency solely because it was not submitted on recycled paper.

(III) Nothing in this section shall be construed to apply to:

(A) Photographs;

(B) An original document that was prepared or printed prior to January 1, 1994;

(C) A document that was not created at the direction or under the control of the submitting attorney;

(D) Facsimile copies concerning an adjudicatory proceeding otherwise permitted to be filed in lieu of the original document; however, if the original is also required to be filed, such original shall be submitted in compliance with this section;

(E) Existing stocks of nonrecycled paper and preprinted forms acquired or printed prior to January 1, 1994.

(IV) The provisions of this section shall not be applicable if recycled paper is not readily available.

(V) For purposes of this paragraph (b), unless the context otherwise requires:

(A) "Attorney" means an attorney-at-law admitted to practice law before any court of record in this state.

(B) "Document" means any pleading or any other paper submitted as an appendix to such pleading by an attorney, which document is required or permitted to be filed with a state agency concerning any action to be commenced or which is pending before such agency.

(C) "Recycled paper" means paper with not less than fifty percent of its total weight consisting of secondary and postconsumer waste and with not less than ten percent of such total weight consisting of postconsumer waste.

(10) Every agency shall proceed with reasonable dispatch to conclude any matter presented to it with due regard for the convenience of the parties or their representatives, giving precedence to rehearing proceedings after remand by court order. Prompt notice shall be given of the refusal to accept for filing or the denial in whole or in part of any written application or other request made in connection with any agency proceeding or action, with a statement of the grounds therefor. Upon application made to any court of competent jurisdiction by a party to any agency proceeding or by a person adversely affected by agency action and a showing to the court that there has been undue delay in connection with such proceeding or action, the court may direct the agency to decide the matter promptly.

(11) Every agency shall provide by rule for the entertaining, in its sound discretion, and prompt disposition of petitions for declaratory orders to terminate controversies or to remove uncertainties as to the applicability to the petitioners of any statutory provision or of any rule or order of the agency. The order disposing of the petition shall constitute agency action subject to judicial review.

(12) Nothing in this article shall affect statutory powers of an agency to issue an emergency order where the agency finds and states of record the reasons for so finding that immediate issuance of the order is imperatively necessary for the preservation of public health, safety, or welfare and observance of the requirements of this section would be contrary to the public interest. Any person against whom an emergency order is issued, who would otherwise be entitled to a hearing pursuant to this section, shall be entitled upon request to an immediate hearing in accordance with this article, in which proceeding the agency shall be deemed the proponent of the order.

(13) The administrative law judge or the hearing officer shall cause the proceedings to be recorded by a reporter or by an electronic recording device. When required, the administrative law judge or the hearing officer shall cause the proceedings, or any portion thereof, to be transcribed, the cost thereof to be paid by the agency when it orders the transcription or by any party seeking to reverse or modify an initial decision of the administrative law judge or the hearing officer. If the agency acquires a copy of the transcription of the proceedings, its copy of the transcription shall be made available to any party at reasonable times for inspection and study.

(14) (a) For the purpose of a decision by an agency which conducts a hearing or an initial decision by an administrative law judge or a hearing officer, the record shall include: All pleadings, applications, evidence, exhibits, and other papers presented or considered, matters officially noticed, rulings upon exceptions, any findings of fact and conclusions of law proposed by any party, and any written brief filed. The agency, administrative law judge, or hearing officer may permit oral argument. No ex parte material or representation of any kind offered without notice shall be received or considered by the agency, the administrative law judge, or by the hearing officer. The agency, an administrative law judge, or hearing officer, with the consent of all parties, may eliminate or summarize any part of the record where this may be done without affecting the decision. In any case in which the agency has conducted the hearing, the agency shall prepare, file, and serve upon each party its decision. In any case in which an administrative law judge or a hearing officer has conducted the hearing, the administrative law judge or the hearing officer shall prepare and file an initial decision which the agency shall serve upon each party, except where all parties with the consent of the agency have expressly waived their right to have an initial decision rendered by such administrative law judge or hearing officer. Each decision and initial decision shall include a statement of findings and conclusions upon all the material issues of fact, law, or discretion presented by the record and the appropriate order, sanction, relief, or denial thereof. An appeal to the agency shall be made as follows:

(I) With regard to initial decisions regarding agency action by the department of health care policy and financing, the state department of human services, or county department of social services, or any contractor acting for any such department, under section 26-1-106 (1)(a) or 25.5-1-107 (1)(a), C.R.S., by filing exceptions within fifteen days after service of the initial decision upon the parties, unless extended by the department of health care policy and financing, or the state department of human services, as applicable, or unless a review has been initiated in accordance with this subparagraph (I) upon motion of the applicable department within fifteen days after service of the initial decision. In the event a party fails to file an exception within fifteen days, the applicable department may allow, upon a showing of good cause by the party, for an extension of up to an additional fifteen days to reconsider the final agency action.

(II) With regard to initial decisions regarding agency action of any other agency, by filing exceptions within thirty days after service of the initial decision upon the parties, unless extended by the agency or unless review has been initiated upon motion of the agency within thirty days after service of the initial decision.

(b) (I) In the absence of an exception filed pursuant to subparagraph (I) of paragraph (a) of this subsection (14), the executive director of the department of health care policy and financing shall review the initial decision regarding agency action by such department in accordance with a procedure adopted by the medical services board pursuant to section 25.5-1-107 (1), C.R.S.

(II) In the absence of an exception filed pursuant to subparagraph (I) of paragraph (a) of this subsection (14), the executive director of the state department of human services shall review the initial decision regarding agency action by such department in accordance with a procedure adopted by the state board of human services pursuant to section 26-1-106 (1), C.R.S.

(III) In the absence of an exception filed pursuant to subparagraph (II) of paragraph (a) of this subsection (14), the initial decision of any other agency shall become the decision of the agency, and, in such case, the evidence taken by the administrative law judge or the hearing officer need not be transcribed.

(c) Failure to file the exceptions prescribed in this subsection (14) shall result in a waiver of the right to judicial review of the final order of such agency, unless that portion of such order subject to exception is different from the content of the initial decision.

(15) (a) Any party who seeks to reverse or modify the initial decision of the administrative law judge or the hearing officer shall file with the agency, within twenty days following such decision, a designation of the relevant parts of the record described in subsection (14) of this section and of the parts of the transcript of the proceedings which shall be prepared and advance the cost therefor. A copy of this designation shall be served on all parties. Within ten days thereafter, any other party or the agency may also file a designation of additional parts of the transcript of the proceedings which is to be included and advance the cost therefor. The transcript or the parts thereof which may be designated by the parties or the agency shall be prepared by the reporter or, in the case of an electronic recording device, the agency and shall thereafter be filed with the agency. No transcription is required if the agency's review is limited to a pure question of law. The agency may permit oral argument. The grounds of the decision shall be within the scope of the issues presented on the record. The record shall include all matters constituting the record upon which the decision of the administrative law judge or the hearing officer was based, the rulings upon the proposed findings and conclusions, the initial decision of the administrative law judge or the hearing officer, and any other exceptions and briefs filed.

(b) The findings of evidentiary fact, as distinguished from ultimate conclusions of fact, made by the administrative law judge or the hearing officer shall not be set aside by the agency on review of the initial decision unless such findings of evidentiary fact are contrary to the weight of the evidence. The agency may remand the case to the administrative law judge or the hearing officer for such further proceedings as it may direct, or it may affirm, set aside, or modify the order or any sanction or relief entered therein, in conformity with the facts and the law.

(16) (a) Each decision and initial decision shall be served on each party by personal service or by mailing by first-class mail to the last address furnished the agency by such party and, except as provided in paragraph (b) of this subsection (16), shall be effective as to such party on the date mailed or such later date as is stated in the decision.

(b) Upon application by a party, and prior to the expiration of the time allowed for commencing an action for judicial review, the agency may change the effective date of a decision or initial decision.



§ 24-4-106. Judicial review

(1) In order to assure a plain, simple, and prompt judicial remedy to persons or parties adversely affected or aggrieved by agency actions, the provisions of this section shall be applicable.

(2) Final agency action under this or any other law shall be subject to judicial review as provided in this section, whether or not an application for reconsideration has been filed, unless the filing of an application for reconsideration is required by the statutory provisions governing the specific agency. In the event specific provisions for rehearing as a basis for judicial review as applied to any particular agency are in effect on or after July 1, 1969, then such provisions shall govern the rehearing and appeal procedure, the provisions of this article to the contrary notwithstanding.

(3) An action may be commenced in any court of competent jurisdiction by or on behalf of an agency for judicial enforcement of any final order of such agency. In any such action, any person adversely affected or aggrieved by such agency action may obtain judicial review of such agency action.

(4) Except as provided in subsection (11) of this section, any person adversely affected or aggrieved by any agency action may commence an action for judicial review in the district court within thirty-five days after such agency action becomes effective; but, if such agency action occurs in relation to any hearing pursuant to section 24-4-105, then the person must also have been a party to such agency hearing. A proceeding for such review may be brought against the agency by its official title, individuals who comprise the agency, or any person representing the agency or acting on its behalf in the matter sought to be reviewed. The complaint shall state the facts upon which the plaintiff bases the claim that he or she has been adversely affected or aggrieved, the reasons entitling him or her to relief, and the relief which he or she seeks. Every party to an agency action in a proceeding under section 24-4-105 not appearing as plaintiff in such action for judicial review shall be made a defendant; except that, in review of agency actions taken pursuant to section 24-4-103, persons participating in the rule-making proceeding need not be made defendants. Each agency conducting a rule-making proceeding shall maintain a docket listing the name, address, and telephone number of every person who has participated in a rule-making proceeding by written statement, or by oral comment at a hearing. Any person who commences suit for judicial review of the rule shall notify each person on the agency's docket of the fact that a suit has been commenced. The notice shall be sent by first-class certified mail within fourteen days after filing of the action and shall be accompanied by a copy of the complaint for judicial review bearing the action number of the case. Thereafter, service of process, responsive pleadings, and other matters of procedure shall be controlled by the Colorado rules of civil procedure. An action shall not be dismissed for failure to join an indispensable party until an opportunity has been afforded to an affected party to bring the indispensable party into the action. The residence of a state agency for the purposes of this subsection (4) shall be deemed to be the city and county of Denver. In any action in which the plaintiff seeks judicial review of an agency decision made after a hearing as provided in section 24-4-105, the parties after issue is joined shall file briefs within the time periods specified in the Colorado appellate rules.

(4.5) Subject to the limitation set forth in section 39-8-108 (2), C.R.S., the board of county commissioners of any county of this state may commence an action in the Denver district court within the time limit set forth in subsection (4) of this section for judicial review of any agency action which is directed to any official, board, or employee of such county or which involves any duty or function of any official, board, or employee of such county with the consent of said official, board, or employee, and to the extent that said official, board, or employee could maintain an action under subsection (4) of this section. In addition, in any action brought against any official, board, or employee of a county of this state for judicial enforcement of any final order of any agency, the defendant official, board, or employee may obtain judicial review of such agency action. In any such action for judicial review, the county official, board, or employee shall not be permitted to seek temporary or preliminary injunctive relief pending a final decision on the merits of its claim.

(4.7) The county clerk and recorder of any county may commence an action under this section in the Denver district court for judicial review of any final action issued by the secretary of state arising under the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S. In any such action, the county clerk and recorder may seek temporary or preliminary injunctive relief pending a final decision on the merits of the claim as permitted under this section.

(5) Upon a finding that irreparable injury would otherwise result, the agency, upon application therefor, shall postpone the effective date of the agency action pending judicial review, or the reviewing court, upon application therefor and regardless of whether such an application previously has been made to or denied by any agency, and upon such terms and upon such security, if any, as the court shall find necessary and order, shall issue all necessary and appropriate process to postpone the effective date of the agency action or to preserve the rights of the parties pending conclusion of the review proceedings.

(6) In every case of agency action, the record, unless otherwise stipulated by the parties, shall include the original or certified copies of all pleadings, applications, evidence, exhibits, and other papers presented to or considered by the agency, rulings upon exceptions, and the decision, findings, and action of the agency. Any person initiating judicial review shall designate the relevant parts of such record and advance the cost therefor. As to alleged errors, omissions, and irregularities in the agency record, evidence may be taken independently by the court.

(7) If the court finds no error, it shall affirm the agency action. If it finds that the agency action is arbitrary or capricious, a denial of statutory right, contrary to constitutional right, power, privilege, or immunity, in excess of statutory jurisdiction, authority, purposes, or limitations, not in accord with the procedures or procedural limitations of this article or as otherwise required by law, an abuse or clearly unwarranted exercise of discretion, based upon findings of fact that are clearly erroneous on the whole record, unsupported by substantial evidence when the record is considered as a whole, or otherwise contrary to law, then the court shall hold unlawful and set aside the agency action and shall restrain the enforcement of the order or rule under review, compel any agency action to be taken which has been unlawfully withheld or unduly delayed, remand the case for further proceedings, and afford such other relief as may be appropriate. In making the foregoing determinations, the court shall review the whole record or such portions thereof as may be cited by any party. In all cases under review, the court shall determine all questions of law and interpret the statutory and constitutional provisions involved and shall apply such interpretation to the facts duly found or established.

(8) Upon a showing of irreparable injury, any court of competent jurisdiction may enjoin at any time the conduct of any agency proceeding in which the proceeding itself or the action proposed to be taken therein is clearly beyond the constitutional or statutory jurisdiction or authority of the agency. If the court finds that any proceeding contesting the jurisdiction or authority of the agency is frivolous or brought for the purpose of delay, it shall assess against the plaintiff in such proceeding costs and a reasonable sum for attorney fees (or an equivalent sum in lieu thereof) incurred by other parties, including the state.

(9) The decision of the district court shall be subject to appellate review as may be permitted by law or the Colorado appellate rules, but a notice of intent to seek appellate review must be filed with the district court within forty-nine days after its decision becomes final. If no notice of intent to seek appellate review is filed with the trial court within forty-nine days after its decision becomes final, the trial court shall immediately return to the agency its record. Upon disposition of a case in an appellate court which requires further proceedings in the trial court, the agency's record shall be returned to the trial court. On final disposition of the case in the appellate court when no further proceedings are necessary or permitted in the trial court, the agency's record shall be returned by the appellate court to the agency with notice of such disposition to the trial court or to the trial court, in which event the agency's record shall be returned by the trial court to the agency.

(10) In any judicial review of agency action, the district court or the appellate court shall advance on the docket any case which in the discretion of the court requires acceleration.

(11) (a) Whenever judicial review of any agency action is directed to the court of appeals, the provisions of this subsection (11) shall be applicable except for review of orders of the industrial claim appeals office.

(b) Such proceeding shall be commenced by the filing of a notice of appeal with the court of appeals within forty-nine days after the date of the service of the final order entered in the action by the agency, together with a certificate of service showing service of a copy of said notice of appeal on the agency and on all other persons who have appeared as parties to the action before the agency. The date of service of an order is the date on which a copy of the order is delivered in person or, if service is by mail, the date of mailing.

(c) The record on appeal shall conform to the provisions of subsection (6) of this section. The designation and preparation of the record and its transmission to the court of appeals shall be in accordance with the Colorado appellate rules. A request for an extension of time to transmit the record shall be made to the court of appeals and may be granted only by that court.

(d) The docketing of the appeal and all procedures thereafter shall be as set forth in the Colorado appellate rules. The agency shall not be required to pay a docket fee. All persons who have appeared as parties to the action before the agency who are not designated as appellants shall, together with the agency, be designated as appellees.

(e) The standard for review as set forth in subsection (7) of this section shall apply to appeals brought under this subsection (11).



§ 24-4-107. Application of article

This article applies to every agency of the state having statewide territorial jurisdiction except those in the legislative or judicial branches, courts-martial, military commissions, and arbitration and mediation functions. It applies to every other agency to which it is made to apply by specific statutory reference; but, where there is a conflict between this article and a specific statutory provision relating to a specific agency, such specific statutory provision shall control as to such agency.



§ 24-4-108. Legislative consideration of rules

(1) Unless extended by the general assembly acting by bill, all of the rules and regulations of the principal departments shall expire on the dates specified in this section.

(2) The rules and regulations of the following principal departments shall expire on July 1, 1980:

(a) to (c) Repealed.

(3) The rules and regulations of the following principal departments shall expire on July 1, 1981:

(a) to (d) Repealed.

(4) The rules and regulations of the following principal departments shall expire on July 1, 1982:

(a) to (c) Repealed.

(5) The rules and regulations of the following principal departments shall expire on July 1, 1983:

(a) to (d) Repealed.

(6) The rules and regulations of the following principal departments shall expire on July 1, 1984:

(a) Department of the treasury;

(b) Repealed.

(c) Office of state planning and budgeting;

(d) to (h) Repealed.

(6.1) Repealed.

(7) The general assembly, in its discretion, may postpone by bill the expiration of rules and regulations, or any portion thereof. Nothing in this section shall prohibit any action by the general assembly pursuant to section 24-4-103 (8)(d). The postponement of the expiration of a rule shall not constitute legislative approval of the rule nor be admissible in any court as evidence of legislative intent. The committee on legal services is authorized to establish procedures for the implementation of review of rules and regulations contemplated by this section including, but not limited to, a procedure for annual review of rules and regulations which may conflict with statutes or statutory changes adopted subsequent to review of a department's rules and regulations pursuant to this section.

(8) This section does not apply to rules of an agency in the department of regulatory agencies, which rules are subject to the provisions of section 24-34-104 (6)(b).






Part 2 - Military Occupational Streamlining

§ 24-4-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Authority to practice" or "authorized to practice" means the holding of a currently valid license to practice in an occupation or a currently valid certification or registration necessary to practice in an occupation if the person is licensed, certified, or registered.

(2) "Military occupational specialty" means the category or categories of special duties a member of the United States armed forces is trained to perform.

(3) "Occupation" means an occupation or profession that is licensed, certified, or registered under state statute.

(4) "State agency" means any department, division, board, or other agency of the state of Colorado that certifies, licenses, or registers an occupation.



§ 24-4-202. Legislative declaration - reports - repeal

(1) The general assembly intends that:

(a) Each state agency that authorizes more than ten occupations to practice or oversees other agencies that authorize more than ten occupations to practice should have implemented this part 2 for:

(I) At least twenty-five percent of the occupations by December 30, 2018;

(II) At least fifty percent of the occupations by December 30, 2020; and

(III) All of the occupations by December 30, 2022;

(b) Each state agency that authorizes ten or fewer occupations to practice or oversees other agencies that authorize ten or fewer occupations to practice should have implemented this part 2 for:

(I) At least fifty percent of the occupations by December 30, 2018; and

(II) All of the occupations by December 30, 2020.

(2) (a) Notwithstanding section 24-1-136 (11), each state agency that authorizes an occupation to practice shall provide by June 30, 2017, and by June 30 of each year thereafter until June 30, 2023, a written report of its progress in implementing this part 2 to each member of: The general assembly; the business affairs and labor committee of the house of representatives; the business, labor, and technology committee of the senate; the state, veterans, and military affairs committees of the house of representatives and the senate, or their successor committees.

(b) This subsection (2) is repealed, effective July 1, 2023.



§ 24-4-203. Evaluation and implementation

(1) Each agency shall:

(a) Document the following results and publish a summary of pathways available to a veteran to obtain authorization to practice an occupation:

(I) Evaluate the extent to which military training meets all or part of the state requirements to be authorized to practice an occupation;

(II) Identify reciprocity mechanisms with other states; and

(III) Determine if an occupational exam is available to authorize a veteran to practice an occupation;

(b) Consult with community colleges and other post-secondary educational institutions with regard to:

(I) Courses or programs to cover the gap between military occupational specialty training and the training required to be authorized to practice an occupation; and

(II) Refresher courses for the reinstatement of lapsed civilian credentials; and

(c) Consider adopting a national credentialing exam.



§ 24-4-204. Consultation - cooperation

(1) Each state agency may consult with any federal or state military official or agency, state agency, or post-secondary educational institution to determine how best to implement this part 2.

(2) Nothing in this part 2 gives a state agency authority to determine curriculum, programs, or courses offered at any post-secondary education institution.









Article 4.1 - Crime Victim Compensation and Victim and Witness Rights

Part 1 - Crime Victim Compensation Act

§ 24-4.1-100.1. Short title

This part 1 shall be known and may be cited as the "Colorado Crime Victim Compensation Act".



§ 24-4.1-101. Legislative declaration

The general assembly hereby finds that an effective criminal justice system requires the protection and assistance of victims of crime and members of the immediate families of such victims in order to preserve the individual dignity of victims and to encourage greater public cooperation in the apprehension and prosecution of criminal defendants. The general assembly hereby intends to provide protection and assistance to victims and members of the immediate families of such victims by declaring and implementing the rights of such persons and by lessening the financial burden placed upon victims due to the commission of crimes. This article shall be liberally construed to accomplish such purposes.



§ 24-4.1-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Applicant" means any victim of a compensable crime who applies to the fund for compensation under this part 1. In the case of such victim's death, the term includes any person who was his dependent at the time of the death of that victim.

(2) "Board" means the crime victim compensation board in each judicial district.

(3) "Child" means an unmarried person who is under eighteen years of age. The term includes a posthumous child, a stepchild, or an adopted child.

(4) (a) "Compensable crime" means:

(I) An intentional, knowing, reckless, or criminally negligent act of a person or any act in violation of section 42-4-1301 (1) or (2), C.R.S., that results in residential property damage to or bodily injury or death of another person or results in loss of or damage to eyeglasses, dentures, hearing aids, or other prosthetic or medically necessary devices and which, if committed by a person of full legal capacity, is punishable as a crime in this state; or

(II) An act in violation of section 42-4-1402, C.R.S., that results in the death or bodily injury of another person or section 42-4-1601, C.R.S., where the accident results in the death or bodily injury of another person.

(b) "Compensable crime" includes federal offenses that are comparable to those specified in paragraph (a) of this subsection (4) and are committed in this state.

(5) (a) "Dependent" means relatives of a deceased victim who, wholly or partially, were dependent upon the victim's income at the time of death or would have been so dependent but for the victim's incapacity due to the injury from which the death resulted.

(b) "Dependent" also means the child or spouse of the accused or other person in an intimate relationship, as defined in section 18-6-800.3, C.R.S., with the accused, if the accused provided household support to the dependent.

(6) "Economic loss" means economic detriment consisting only of allowable expense, net income, replacement services loss, and, if injury causes death, dependent's economic loss. The term does not include noneconomic detriment.

(7) "Fund" means the crime victim compensation fund as established in each judicial district.

(7.5) "Household support" means the monetary support that a dependent would have received from the accused for the purpose of maintaining a home or residence.

(8) "Injury" means impairment of a person's physical or mental condition and includes pregnancy.

(8.5) (a) "Property damage" means damage to windows, doors, locks, or other security devices of a residential dwelling and includes damage to a leased residential dwelling.

(b) "Property damage" also includes expenses related to the rekeying of a motor vehicle or other locks necessary to ensure a victim's safety.

(9) "Relative" means a victim's spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half brother, half sister, or spouse's parents. The term includes said relationships that are created as a result of adoption. In addition, "relative" includes any person who has a family-type relationship with a victim.

(10) (a) "Victim" means any of the following persons who suffer property damage, economic loss, injury, or death as a result of a compensable crime perpetrated or attempted in whole or in part in this state:

(I) Any person against whom a compensable crime is perpetrated or attempted. Such person shall be referred to as a "primary victim".

(II) Any person who attempts to assist or assists a primary victim;

(III) Any person who is a relative of a primary victim.

(b) "Victim" also means a person who suffers injury or death, the proximate cause of which is a compensable crime perpetrated or attempted in the person's presence against a primary victim.

(c) "Victim" also means a person who is a resident of this state and who is a victim of a crime that occurred outside of this state, where the crime would be a compensable crime had it occurred in this state and where the state or country in which the crime occurred does not have a crime victim compensation program for which the person would be eligible.

(d) "Victim" also means a person who is a resident of this state who is injured or killed by an act of international terrorism, as defined in 18 U.S.C. sec. 2331, committed outside of the United States.



§ 24-4.1-103. Crime victim compensation board - creation

(1) There is hereby created in each judicial district a crime victim compensation board. Each board shall be composed of three members to be appointed by the district attorney. The district attorney shall designate one of the members as chairman. To the extent possible, members shall fairly reflect the population of the judicial district.

(2) The term of office of each member of the board shall be three years; except that, of those members first appointed, one shall be appointed for a three-year term, one for a two-year term, and one for a one-year term. All vacancies, except through the expiration of term, shall be filled for the unexpired term only. Each member may be reappointed once and serve two consecutive terms. A person may be reappointed to the board thereafter if it has been at least one year since such person served on the board.

(3) Members of the board shall receive no compensation but are entitled to be reimbursed for travel expenses at the rate authorized for state employees.



§ 24-4.1-104. District attorney to assist board

The district attorney and his legal and administrative staff shall assist the board in the performance of its duties pursuant to this part 1.



§ 24-4.1-105. Application for compensation

(1) A person who may be eligible for compensation under this part 1 may apply to the board in the judicial district in which the crime was committed. In a case in which the person entitled to apply is a minor, the application may be made on his behalf by his parent or guardian. In a case in which the person entitled to apply is mentally incompetent, the application may be made on his behalf by his parent, conservator, or guardian or by any other individual authorized to administer his estate.

(2) (a) In order to be eligible for compensation under this part 1, the applicant shall submit reports, if reasonably available, from any physician who has treated or examined the victim at the time of or subsequent to the victim's injury or death. The report shall be in relation to the injury for which compensation is claimed. If, in the opinion of the board, reports on the previous medical history of the victim, a report on the examination of the injured victim, or the report on the cause of death of the victim by a medical expert would be of material aid to its determination, the board may order the reports.

(b) In order to be eligible for compensation for property damage under this part 1, the applicant shall submit a report or case number, if reasonably available, from a law enforcement agency which shall set forth the nature of the property damage which is the result of a compensable crime.

(3) If the applicant makes any false statement as to a material fact, he shall be ineligible for an award pursuant to this part 1.



§ 24-4.1-106. Hearings

(1) The board, in its discretion, may conduct a hearing upon any application submitted to it. All hearings conducted by the board and appeals therefrom shall be held pursuant to sections 24-4-105 and 24-4-106.

(2) The burden of proof is upon the applicant to show that the claim is reasonable and is compensable under the terms of this part 1. The standard of proof is by a preponderance of the evidence.

(3) If a person has been convicted of an offense with respect to an act on which a claim is based, proof of that conviction shall be taken as conclusive evidence that the offense has been committed, unless an appeal or a proceeding with regard to it is pending. The fact that the identity of the assailant is unknown or that the assailant has not been prosecuted or convicted shall not raise a presumption that the claim is invalid.

(4) Orders and decisions of the board are final.

(5) Review of an order or decision of the board may be made in accordance with the Colorado rules of civil procedure.



§ 24-4.1-107. Regulations

In the performance of its functions, the board, pursuant to article 4 of this title, is authorized to make, rescind, and amend regulations prescribing the procedures to be followed in the filing of applications and in proceedings under this part 1.



§ 24-4.1-107.5. Confidentiality of materials - definitions

(1) For purposes of this section, unless the context otherwise requires:

(a) "In camera review" means the judge views the material in private, without either party present.

(b) "Materials" means any records, claims, writings, documents, or information.

(2) Any materials received, made, or kept by a board or a district attorney to process a claim on behalf of a crime victim under this article are confidential. The district attorney shall have standing in any action to oppose the disclosure of any such materials. A board shall not provide through discovery in any civil or criminal action any exhibits, medical records, psychological records, counseling records, work records, criminal investigation records, criminal court case records, witness statements, telephone records, and other records of any type or nature whatsoever gathered for the purpose of evaluating whether to compensate a victim except:

(a) In the event of the review by the court of an order or decision of the board pursuant to section 24-4.1-106, and then only to the extent narrowly and necessary to obtain court review; or

(b) Upon a strict showing to the court in a separate civil or a criminal action that particular information or documents are known to exist only in board records. The court may inspect in camera such records to determine whether the specific requested information exists. If the court determines that the specific information sought exists in the board's records, the documents may then be released only by court order if the court finds as part of its order that the documents will not pose any threat to the safety or welfare of the victim or any other person whose identity may appear in the board's records, or violate any other privilege or confidentiality right.

(3) In a proceeding for determining the amount of restitution, if the defendant's request is not speculative and is based on an evidentiary hypothesis that warrants an in camera review to rebut the presumption established in section 18-1.3-603, C.R.S., the court may release additional information contained in the records of the board only after an in camera review and additionally finding that the information:

(a) Is necessary for the defendant to dispute the amount claimed for restitution; and

(b) Will not pose any threat to the safety or welfare of the victim, or any other person whose identity may appear in the board's records, or violate any other privilege or confidentiality right.



§ 24-4.1-108. Awarding compensation

(1) A person is entitled to an award of compensation under this part 1 if:

(a) The person is a victim or a dependent of a victim or a successor in interest under the "Colorado Probate Code" of a victim of a compensable crime which was perpetrated on or after July 1, 1982, and which resulted in a loss;

(b) The appropriate law enforcement officials were notified of the perpetration of the crime allegedly causing the death of or injury to the victim within seventy-two hours after its perpetration, unless the board finds good cause exists for the failure of notification;

(c) The applicant has cooperated fully with law enforcement officials in the apprehension and prosecution of the assailant or the board has found good cause exists for the failure to cooperate;

(d) Repealed.

(e) The death of or injury to the victim was not substantially attributable to his wrongful act or substantial provocation of his assailant; and

(f) The application for an award of compensation under this part 1 is filed with the board within one year of the date of injury to the victim or within such further extension of time as the board, for good cause shown, allows. For purposes of this paragraph (f), "good cause" may include but is not limited to circumstances in which a crime has remained unsolved for more than one year.

(1.5) A person is entitled to an award of compensation for property damage under this part 1 if:

(a) The person is a victim of a compensable crime which was perpetrated on or after July 1, 1983, and which resulted in property damage;

(b) The appropriate law enforcement officials were notified of the perpetration of the crime causing property damage within seventy-two hours after its perpetration, unless the board finds good cause exists for the failure of notification;

(c) The applicant has cooperated fully with law enforcement officials in the apprehension and prosecution of the assailant or the board has found good cause exists for the failure to cooperate; and

(d) The application for an award of compensation for property damage under this part 1 is filed with the board within six months of the date of property damage or within such further extension of time as the board, for good cause shown, allows.

(2) The board may waive any of the requirements set forth in this section, or the limitations set forth in section 24-4.1-109 (1), or order a denial or reduction of an award if, in the interest of justice, it is so required.

(3) Upon a finding by the board that compensation should be awarded, the board shall submit a statement of award to the court administrator who shall remit payment in accordance with the statement of award.

(4) Consistent with approved standards established pursuant to section 24-4.1-117.3 (3) for the administration of crime victim compensation funds, the board may develop policies to ensure that primary victims are compensated and to ensure that available moneys in the fund are not exceeded.



§ 24-4.1-109. Losses compensable

(1) Losses compensable under this part 1 resulting from death of or injury to a victim include:

(a) Reasonable medical and hospital expenses and expenses incurred for dentures, eyeglasses, hearing aids, or other prosthetic or medically necessary devices;

(b) Loss of earnings;

(c) Outpatient care;

(d) Homemaker and home health services;

(e) Burial expenses;

(f) Loss of support to dependents;

(g) Mental health counseling;

(h) Household support; except that household support is only available to a dependent when:

(I) The offender is accused of committing the criminally injurious conduct that is the basis of the dependent's claim under this article;

(II) As a result of the criminal event, the offender vacated any home the offender shared with the dependent; and

(III) The dependent provides verification of dependency on the offender at the time of the criminal event.

(1.5) (a) Losses compensable under this part 1 resulting from property damage include:

(I) (A) Repair or replacement of property damaged as a result of a compensable crime; or

(B) Payment of the deductible amount on a residential insurance policy;

(II) Any modification to the victim's residence that is necessary to ensure victim safety; and

(III) The rekeying of a motor vehicle or other lock that is necessary to ensure the victim's safety.

(b) (Deleted by amendment, L. 98, p. 517, § 2, effective April 30, 1998.)

(2) Compensable losses do not include:

(a) Pain and suffering or property damage other than residential property damage or rekeying a lock pursuant to subparagraph (III) of paragraph (a) of subsection (1.5) of this section; or

(b) Aggregate damages to the victim or to the dependents of a victim exceeding thirty thousand dollars.

(c) Repealed.



§ 24-4.1-110. Recovery from collateral source

(1) The board shall deduct from compensation it awards under this part 1 any payments received by the applicant from the offender or from a person on behalf of the offender, from the United States or any state, or any subdivision or agency thereof, from a private source, or from an emergency award under this part 1 for injury or death compensable under this part 1, excluding death or pension benefits.

(2) If compensation is awarded under this part 1 and the person receiving it also receives a collateral sum under subsection (1) of this section which has not been deducted from it, he shall refund to the board the lesser of the sums or the amount of compensation paid to him under this part 1 unless the aggregate of both sums does not exceed his losses. The fund shall be the payor of last resort.

(3) If a defendant is ordered to pay restitution under article 18.5 of title 16, C.R.S., to a person who has received compensation awarded under this part 1, an amount equal to the compensation awarded shall be transmitted from such restitution to the board for allocation to the fund.



§ 24-4.1-111. Compensation to relatives

(1) A relative of a victim, even though he was not a dependent of the victim, is eligible for compensation for reasonable medical or burial expenses for the victim, if:

(a) Such expenses were paid by him; and

(b) He files a claim in the manner provided in this part 1.



§ 24-4.1-112. Emergency awards

(1) The board may order an emergency award to the applicant pending a final decision in the claim if it appears to the board, prior to taking action upon the claim, that undue hardship will result to the applicant if immediate payment is not made. Awards pursuant to this section are intended to cover expenses incurred by crime victims in meeting their immediate short-term needs. The amount of such award shall not exceed two thousand dollars and shall be deducted from any final award made as a result of the claim.

(2) If the amount of such emergency award exceeds the sum the board would have awarded pursuant to this part 1, such excess shall be repaid by the recipient.



§ 24-4.1-113. Fees

No fee may be charged to the applicant by the board in any proceeding under this article.



§ 24-4.1-114. Assignment, attachment, or garnishment of award

No compensation payable under this article, prior to actual receipt thereof by the person or beneficiary entitled thereto or his legal representative, shall be assignable or subject to execution, garnishment, attachment, or any other process, including process to satisfy an order or judgment for support or alimony.



§ 24-4.1-114.5. Limitations on characterization of award as income

No compensation payable to an applicant under this part 1 shall be included in the applicant's income for purposes of the Colorado income tax imposed in article 22 of title 39, C.R.S.; nor shall it be considered as income, property, or support for the purposes of determining the eligibility of the applicant for public assistance or the amount of assistance payments pursuant to section 26-2-108, C.R.S.



§ 24-4.1-115. Survival of rights

The rights to compensation created by this part 1 are personal and shall not survive the death of the person or beneficiary entitled to them; except that, if death occurs after an application for compensation has been filed with the board, the proceeding shall not abate but may be continued by the legal representative of the decedent's estate.



§ 24-4.1-116. Subrogation

The acceptance of an award made pursuant to this part 1 shall subrogate the state, to the extent of such award, to any right or right of action accruing to the applicant.



§ 24-4.1-116.5. Collection actions against crime victims - suspension

(1) A medical service provider or medical service provider billing agent shall suspend all debt collection actions against the claimant for a compensable loss under section 24-4.1-109 related to the substance of the claim pending a resolution of the claim by the board for a period of ninety days to allow an opportunity for the board to resolve the claim, if, within one hundred eighty days after date of services rendered as part of the criminal episode, the claimant files an application for a claim with the board pursuant to section 24-4.1-105 and:

(a) Provides written notice to the medical service provider or its billing agent that a claim has been submitted to the board, including a crime victim compensation claim number; and

(b) Authorizes the medical service provider or its billing agent to confirm with the board the claimant's claim status and date of resolution as it relates to the medical provider's specific debt.

(2) The provisions of this section apply only to the claimant and not to a collateral source on the claimant's behalf.

(3) The provisions of subsection (1) of this section:

(a) Do not require the deletion of the debt on the claimant's credit report if the debt had already been reported to one or more credit bureaus prior to notice of the victim compensation claim being received by the medical service provider or its billing agent.

(b) Do not apply to any debt where a lawsuit has been commenced against the claimant for the collection of the debt prior to notice of the victim compensation claim being received by the medical service provider or its billing agent.



§ 24-4.1-117. Fund created - control of fund

(1) The crime victim compensation fund is hereby established in the office of the court administrator of each judicial district for the benefit of eligible applicants under this part 1.

(1.5) In any judicial district where a separate juvenile court exists, all moneys collected by such juvenile court shall be deposited in the fund and administered by the district court administrator.

(2) The fund shall consist of all moneys paid as a cost or surcharge levied on criminal actions, as provided in section 24-4.1-119; any federal moneys available to state or local governments for victim compensation; all moneys received from any action or suit to recover damages from an assailant for a compensable crime which was the basis for an award of, and limited to, compensation received under this part 1; and any restitution paid by an assailant to a victim for damages for a compensable crime which was the basis for an award received under this part 1 and for damages for which the victim has received an award of, and limited to, compensation received under this part 1.

(3) All moneys deposited in the fund shall be deposited in an interest-bearing account, which shall be no less secure than those used by the state treasurer, and which shall yield the highest interest possible. All interest earned by moneys in the fund shall be credited to the fund.

(4) At the conclusion of each fiscal year, all moneys remaining in the fund shall remain in the fund for use the succeeding year.

(5) All moneys deposited in the fund shall be used solely for the compensation of victims pursuant to this part 1; except that the district attorney and the court administrator may use an aggregate of no more than twelve and one-half percent of the total amount of moneys in the crime victim compensation fund for administrative costs incurred pursuant to this part 1. The district attorney shall be permitted to use no more than ten percent of the total amount of moneys in the fund for administrative costs. The court administrator shall be permitted to use no more than two and one-half percent of the total amount of moneys in the fund for administrative costs.

(6) Grants of federal funds that are accepted pursuant to this part 1 for the purpose of assisting crime victims shall not be used to supplant state funds available to assist crime victims.



§ 24-4.1-117.3. Crime victim services advisory board - creation - duties

(1) There is hereby created in the division of criminal justice in the department of public safety the crime victim services advisory board, referred to in this section as the "advisory board". The advisory board shall exercise its powers and perform its duties and functions under the division of criminal justice in the department of public safety and the executive director of the department of public safety, referred to in this section as the "executive director", as if the same were transferred to the department of public safety by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(2) (a) The advisory board shall consist of at least seventeen members appointed by the executive director, including but not limited to:

(I) A judge;

(II) An elected district attorney, the assistant district attorney, or a chief deputy district attorney;

(III) A member of a crime victim compensation board created in section 24-4.1-103;

(IV) A member of a local victims and witnesses assistance and law enforcement board created in section 24-4.2-101;

(V) An administrator of crime victim compensation from a district attorney's office;

(VI) An administrator of victims and witnesses assistance from a district attorney's office;

(VII) A representative of a statewide victims' organization;

(VIII) A judicial district administrator or judicial district representative;

(IX) A representative of a domestic violence program;

(X) A representative of a sexual assault program;

(XI) A sheriff or sheriff's representative;

(XII) A police chief or police representative;

(XIII) A deputy district attorney;

(XIV) A victim of a crime of violence; and

(XV) Three members of the community at large.

(b) The executive director may consider geographic diversity when making appointments to the advisory board.

(c) The term of office for each member of the advisory board shall be three years; except that, of the members first appointed, six members shall be appointed to serve one-year terms and six members shall be appointed to serve two-year terms.

(d) Members of the advisory board shall serve at the pleasure of the executive director or until the member no longer serves in the position for which he or she was appointed to the advisory board, at which time a vacancy shall be deemed to exist on the advisory board. If a vacancy arises on the advisory board, the executive director shall appoint an appropriate person to serve for the remainder of the unexpired term.

(e) The executive director shall appoint the initial members of the advisory board on or before August 1, 2009. The executive director may reappoint a person to serve an unlimited number of consecutive terms. The executive director shall annually appoint a chairperson of the advisory board who shall preside over the advisory board's meetings.

(f) Members of the advisory board shall serve without compensation but may be reimbursed for actual travel expenses incurred in the performance of their duties.

(3) The advisory board's powers and duties shall include, but need not be limited to, the following:

(a) To develop and revise, when necessary, standards for the administration of the crime victim compensation fund established in section 24-4.1-117 in each judicial district and the victims and witnesses assistance and law enforcement fund established in section 24-4.2-103 in each judicial district, and to develop, revise when necessary, and impose sanctions for violating these standards;

(b) To review, pursuant to section 24-4.1-303 (17), any reports of noncompliance with this article;

(c) To distribute profits from crime pursuant to section 24-4.1-201;

(d) To advise and make recommendations to the division of criminal justice in the department of public safety concerning the award of grants pursuant to sections 24-33.5-506 and 24-33.5-507; and

(e) To establish subcommittees of the advisory board from within the membership of the advisory board, which subcommittees shall include, but need not be limited to:

(I) A standards subcommittee that shall make recommendations to the advisory board concerning the development and revision, when necessary, of standards and sanctions for the violation of standards to assist the advisory board in implementing paragraph (a) of this subsection (3); and

(II) A victim rights subcommittee that shall review, pursuant to section 24-4.1-303 (17), any reports of noncompliance with this article to assist the advisory board in implementing paragraph (b) of this subsection (3).

(4) The advisory board shall not release to the public any records submitted to or generated by the advisory board or a subcommittee of the advisory board for the purposes of the advisory board's or the subcommittee's review, pursuant to paragraph (b) of subsection (3) of this section, of a report of noncompliance with this article until the report of noncompliance has been reviewed and resolved by the advisory board. The advisory board shall redact all victim-identifying information from any document released to the public.



§ 24-4.1-118. Court administrator custodian of fund - disbursements

The court administrator of each judicial district shall be the custodian of the fund, and all disbursements from the fund shall be paid by him upon written authorization of the board or the court.



§ 24-4.1-119. Costs and surcharges levied on criminal actions and traffic offenses

(1) (a) Except as provided in paragraphs (c) and (d) of this subsection (1), a cost of one hundred sixty-three dollars for felonies, seventy-eight dollars for misdemeanors, forty-six dollars for class 1 misdemeanor traffic offenses, and thirty-three dollars for class 2 misdemeanor traffic offenses is hereby levied on each criminal action resulting in a conviction or in a deferred judgment and sentence, as provided for in section 18-1.3-102, C.R.S., which criminal action is charged pursuant to state statute. These costs shall be paid to the clerk of the court by the defendant. Each clerk shall transmit the costs so received to the court administrator of the judicial district in which the offense occurred for credit to the crime victim compensation fund established in that judicial district.

(b) The costs required by paragraph (a) of this subsection (1) shall not be levied on criminal actions which are charged pursuant to the penalty assessment provisions of section 42-4-1701, C.R.S., or to any violations of articles 1 to 15 of title 33, C.R.S.

(c) A cost of thirty-three dollars is hereby levied on each criminal action resulting in a conviction or in a deferred judgment and sentence, as provided for in section 18-1.3-102, C.R.S., of a violation of section 42-4-1301 (1) or (2), C.R.S. This cost shall be paid to the clerk of the court, who shall deposit the same in the crime victim compensation fund established in section 24-4.1-117.

(d) A cost, in an amount determined pursuant to paragraph (a) of this subsection (1), is hereby levied on every action upon the filing of a petition alleging a child is delinquent which results in a finding of guilty pursuant to part 8 of article 2 of title 19, C.R.S., or a deferral of adjudication pursuant to section 19-2-709, C.R.S. This cost shall be paid to the clerk of the court, who shall deposit the same in the fund established in section 24-4.1-117.

(e) Repealed.

(f) (I) A surcharge is hereby levied against each penalty assessment imposed for a violation of a class A or class B traffic infraction or class 1 or class 2 misdemeanor traffic offense pursuant to section 42-4-1701, C.R.S. The amount of the surcharge shall be one half of the amount specified in the penalty and surcharge schedule in section 42-4-1701 (4), C.R.S., or, if no surcharge amount is specified, the surcharge shall be calculated as thirty-seven percent of the penalty imposed. All moneys collected by the department of revenue pursuant to this paragraph (f) shall be transmitted to the court administrator of the judicial district in which the infraction occurred for credit to the crime victim compensation fund established in that judicial district as provided in section 42-1-217, C.R.S.

(II) All calculated surcharge amounts pursuant to this paragraph (f) resulting in dollars and cents shall be rounded down to the nearest whole dollar.

(III) The surcharges levied pursuant to this paragraph (f) are separate and distinct from surcharges levied pursuant to section 24-4.2-104 for the victims and witnesses assistance and law enforcement fund.

(1.5) A cost or surcharge levied pursuant to this section may not be suspended or waived by the court unless the court determines that the defendant against whom the cost or surcharge is levied is indigent.

(2) For purposes of determining the order of priority for payments required of a defendant pursuant to section 18-1.3-204 (2.5), C.R.S., the payments to the victim compensation fund required under this part 1 shall be the first obligation of the defendant.

(3) The provisions of sections 18-1.3-701 and 18-1.3-702, C.R.S., shall be applicable as to the collection of costs levied pursuant to this part 1.



§ 24-4.1-120. Effective dates of provisions of this article

Sections 24-4.1-117 to 24-4.1-120 originally took effect July 1, 1981. Sections 24-4.1-101 to 24-4.1-116 originally took effect July 1, 1982.



§ 24-4.1-122. Reports

On or before October 1, 1985, and on or before each October 1 thereafter, the court administrator of each judicial district shall report to the state court administrator the amount of moneys collected by the judicial district in the prior fiscal year and the amount of moneys distributed to crime victims in the prior fiscal year by the board.






Part 2 - Compensation From Benefits of Crime

§ 24-4.1-201. Distribution of profits from crime - escrow account - civil suit by victim - definitions

(1) The general assembly hereby finds that the state has a compelling interest in preventing any person who is convicted of a crime from profiting from the crime and in recompensing victims of the crime. It is therefore the intent of the general assembly to provide a mechanism whereby any profits from a crime that are received by the person convicted of the crime are available as restitution to the victims of the crime.

(1.3) For purposes of this part 2, "victim" means any natural person against whom any crime has been perpetrated or attempted, unless the person is accountable for the crime or a crime arising from the same conduct, criminal episode or plan or if such person is deceased or incapacitated, the person's spouse, parent, child, sibling, grandparent, significant other, or other lawful representative. For purposes of this part 2, any person under the age of eighteen years is considered incapacitated, unless that person is emancipated.

(1.5) (a) For purposes of this part 2, "profits from the crime" means:

(I) Any property obtained through or income generated from the commission of the crime of which the defendant was convicted;

(II) Any property obtained by or income generated from the sale, conversion, or exchange of proceeds of the crime of which the defendant was convicted, including any gain realized by such sale, conversion, or exchange; and

(III) Any property that the defendant obtained or income generated as a result of having committed the crime of which the defendant was convicted, including any assets obtained through the use of unique knowledge obtained during the commission of, or in preparation for the commission of, the crime, as well as any property obtained by or income generated from the sale, conversion, or exchange of such property and any gain realized by such sale, conversion, or exchange.

(b) (I) Any person who contracts with a person convicted of a crime in this state, or such person's representative or assignee, for payment of any profits from the crime of which such person is convicted shall pay to the crime victim services advisory board created in section 24-4.1-117.3 (1), referred to in this part 2 as the "board", any money that would otherwise by terms of the contract be paid to the convicted person or such person's representatives or assignees. The board shall distribute the money as described in paragraph (b.5) of this subsection (1.5).

(II) Any person or any person's agent or other legal representative who contracts with a convicted person, or the convicted person's representative or assignee, in the manner described in subparagraph (I) of this paragraph (b), shall:

(A) Submit a copy of the contract or a summary of the terms of an oral agreement to the board;

(B) Pay over to the board any moneys or consideration not subject to an order of restitution and that by the terms of the contract would be otherwise owing to the convicted person or owing to a representative or assignee of the convicted person.

(b.5) If there is a court order of restitution in the criminal case resulting from the crime that remains unpaid, any money received under paragraph (b) of this subsection (1.5) must first be applied to that order of restitution. If there is no outstanding balance from an order of restitution or there remains additional money, and all victims are identified and can be located, the money received or the remaining portion must be apportioned pro rata to the identified victims. For purposes of this section, "victim" has the same meaning as in section 24-4.1-302 (5). If all victims are not known or cannot be located, the board shall deposit the remaining money in an escrow account for the benefit of the victims.

(c) Upon the establishment of an escrow account, any person who is a victim of the crime from which a convicted person receives profits under paragraph (b) of this subsection (1.5) may, within three years of establishment of the escrow account, enforce any judgment entered against the convicted person against the money on deposit in the escrow account. If no judgment has been entered, the victim may bring a civil action in a court of competent jurisdiction to recover a judgment against the convicted person or such person's representatives or designees. After all filed claims are established, the board shall distribute the money in the escrow account to satisfy the claims, or such fraction of each claim as can be fulfilled by the available money.

(d) (I) Upon establishing an escrow account pursuant to paragraph (b) of this subsection (1.5), the board shall notify any victims of the crime of which the person was convicted at such victims' last known addresses of the establishment of the escrow account.

(II) Unless all victims have been identified and can be located, the board shall publish at least once annually from the date of the establishment of the escrow account, a notice of the escrow account's establishment in a newspaper having general circulation throughout the county in which the crime was committed. The expenses of notification shall be paid from the amount received in the escrow account. The board, in its discretion, may provide for such additional notice as it deems necessary.

(III) The notice required under subparagraphs (I) and (II) of this paragraph (d) shall specify the existence of the escrow account, the amount on deposit, and the victim's right to execute an order of restitution or bring a civil action to recover against the moneys in the escrow account within three years after the date the escrow account is established.

(e) (I) Any person who knowingly fails to comply with any requirement of subparagraph (II) of paragraph (b) of this subsection (1.5) shall be liable for a civil penalty of not less than ten thousand dollars nor more than three times the contract amount.

(II) If two or more persons are adjudged liable for the civil penalty imposed, such persons shall be jointly and severally liable.

(III) After notice and opportunity to be heard is provided, the court, by order of judgment, may assess the penalty described in this paragraph (e). All moneys received from the payment of these penalties shall be paid over to the board.

(IV) In any action or proceeding brought to enforce the contract provisions of this subsection (1.5), the court shall have jurisdiction to grant the attorney general, without bond or other undertaking, any injunctive relief necessary to prevent any payment under a contract that is prohibited under this subsection (1.5).

(1.7) For purposes of this section, "person" means any natural person, firm, corporation, partnership, association, or other legal entity.

(2) If funds remain in the escrow account after payment of a money judgment pursuant to subsection (1) of this section and if no civil actions are pending under this section after three years from the establishment of an escrow account, the board shall notify the department of corrections of the existence of such escrow account. The department of corrections shall certify to the board a statement of the costs of maintenance of the person in the state correctional institution or institutions at which the person was incarcerated. A statement of the cost of maintenance shall be submitted annually for payment to the department of corrections by the board until such time as the person is released from custody of the state. No such payment shall be made upon the dismissal of the charges against any individual whose proceeds are placed in the escrow account.

(3) Upon the dismissal of the charges against any individual whose proceeds are placed in the escrow account or upon a showing by the defendant that three years have elapsed from the establishment of an escrow account and that no civil actions are pending against him or her under this section, the board shall immediately pay any money in the escrow account to the defendant except for funds paid to the department of corrections and anticipated as necessary for future payment to the department of corrections as set forth in subsection (2) of this section.

(4) If an escrow account is established under this section, no otherwise applicable statute of limitations on the time within which civil action may be brought bars action by a victim of a crime committed by the person accused or convicted of the crime, as to a claim resulting from the crime, until three years have elapsed from the time the escrow account was established.

(4.5) The escrow account shall be established for a period of three years. If an action is filed by a victim to recover the victim's interest in the escrow account within such three-year period, the escrow account shall continue until the conclusion of such action.

(5) The board shall make payments from an escrow account to the accused upon an order of the court after a showing by the accused that:

(a) The money will be used for the exclusive purpose of retaining legal representation at any stage of the civil or criminal proceedings against him, including the appeals process; and

(b) He has insufficient assets, other than funds in the escrow account and assets which could be claimed as exempt from execution under state law, to provide for payment of the expenses of legal representation.

(6) The attorney general, at the request of the board, shall bring an action to cause profits from the crime to be paid over and held in an escrow account established by the board.



§ 24-4.1-202. Notification of board

It shall be the duty of the victim, the victim's attorney, or the victim's representative to notify the board within thirty days of the filing of any compensable claim under section 24-4.1-201.



§ 24-4.1-203. More than one claim

If more than one claim is filed against the moneys in escrow pursuant to section 24-4.1-201, the board shall disburse payments from the escrow account on a pro rata basis of all judgments obtained, according to the amount of money in the escrow account as compared to the amount of each claim. No compensation shall be disbursed until all pending claims have been settled or reduced to judgment.



§ 24-4.1-204. Actions null and void

Any action taken by a person who is accused or convicted of a crime or who enters a plea of guilty, whether by way of the execution of a power of attorney, the creation of corporate entities, or any other action, to defeat the purpose of this part 2 shall be null and void as against the public policy of this state.



§ 24-4.1-205. Interest on moneys in the account

Interest earned on the moneys deposited in the escrow account pursuant to section 24-4.1-201 shall accrue to the benefit of the payee of the account.



§ 24-4.1-206. Annual reports of funds

No later than February 15 of each year, the board shall make available a report to the general assembly for the previous calendar year of an accounting of all funds received and disbursed under this part 2. The board shall notify, in the most cost-effective manner available, each member of the general assembly of the availability of such report and offer to provide each member with a copy of the report.



§ 24-4.1-207. Applicability

This part 2 shall apply to offenses committed on or after January 1, 1985.






Part 3 - Guidelines for Assuring the Rights of Victims of and Witnesses to Crimes

§ 24-4.1-301. Legislative declaration

The general assembly hereby finds and declares that the full and voluntary cooperation of victims of and witnesses to crimes with state and local law enforcement agencies as to such crimes is imperative for the general effectiveness and well-being of the criminal justice system of this state. It is the intent of this part 3, therefore, to assure that all victims of and witnesses to crimes are honored and protected by law enforcement agencies, prosecutors, and judges in a manner no less vigorous than the protection afforded criminal defendants.



§ 24-4.1-302. Definitions

As used in this part 3, and for no other purpose, including the expansion of the rights of any defendant:

(1) "Crime" means any of the following offenses, acts, and violations as defined by the statutes of the state of Colorado, whether committed by an adult or a juvenile:

(a) Murder in the first degree, in violation of section 18-3-102, C.R.S.;

(b) Murder in the second degree, in violation of section 18-3-103, C.R.S.;

(c) Manslaughter, in violation of section 18-3-104, C.R.S.;

(d) Criminally negligent homicide, in violation of section 18-3-105, C.R.S.;

(e) Vehicular homicide, in violation of section 18-3-106, C.R.S.;

(f) Assault in the first degree, in violation of section 18-3-202, C.R.S.;

(g) Assault in the second degree, in violation of section 18-3-203, C.R.S.;

(h) Assault in the third degree, in violation of section 18-3-204, C.R.S.;

(i) Vehicular assault, in violation of section 18-3-205, C.R.S.;

(j) Menacing, in violation of section 18-3-206, C.R.S.;

(k) (Deleted by amendment, L. 95, p. 1256, § 22, effective July 1, 1995.)

(l) First degree kidnapping, in violation of section 18-3-301, C.R.S.;

(m) Second degree kidnapping, in violation of section 18-3-302, C.R.S.;

(n) (I) Sexual assault, in violation of section 18-3-402, C.R.S.; or

(II) Sexual assault in the first degree, in violation of section 18-3-402, C.R.S., as it existed prior to July 1, 2000;

(o) Sexual assault in the second degree, in violation of section 18-3-403, C.R.S., as it existed prior to July 1, 2000;

(p) (I) Unlawful sexual contact, in violation of section 18-3-404, C.R.S.; or

(II) Sexual assault in the third degree, in violation of section 18-3-404, C.R.S., as it existed prior to July 1, 2000;

(q) Sexual assault on a child, in violation of section 18-3-405, C.R.S.;

(r) Sexual assault on a child by one in a position of trust, in violation of section 18-3-405.3, C.R.S.;

(s) Sexual assault on a client by a psychotherapist, in violation of section 18-3-405.5, C.R.S.;

(s.3) Invasion of privacy for sexual gratification, in violation of section 18-3-405.6, C.R.S.;

(t) Robbery, in violation of section 18-4-301, C.R.S.;

(u) Aggravated robbery, in violation of section 18-4-302, C.R.S.;

(v) Aggravated robbery of controlled substances, in violation of section 18-4-303, C.R.S.;

(w) Repealed.

(x) Incest, in violation of section 18-6-301, C.R.S.;

(y) Aggravated incest, in violation of section 18-6-302, C.R.S.;

(z) Child abuse, in violation of section 18-6-401, C.R.S.;

(aa) Sexual exploitation of children, in violation of section 18-6-403, C.R.S.;

(bb) Crimes against at-risk adults or at-risk juveniles, in violation of section 18-6.5-103, C.R.S.;

(bb.3) Any crime identified by law enforcement prior to the filing of charges as domestic violence, as defined in section 18-6-800.3 (1), C.R.S.;

(bb.7) An act identified by a district attorney in a formal criminal charge as domestic violence, as defined in section 18-6-800.3 (1), C.R.S.;

(cc) Any crime, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3 (1), C.R.S., pursuant to section 18-6-801 (1), C.R.S.;

(cc.1) (I) Stalking, in violation of section 18-3-602, C.R.S.;

(II) Stalking, in violation of section 18-9-111 (4), C.R.S., as it existed prior to August 11, 2010;

(cc.3) A bias-motivated crime, in violation of section 18-9-121, C.R.S.;

(cc.5) Careless driving, in violation of section 42-4-1402, C.R.S., that results in the death of another person;

(cc.6) Failure to stop at the scene of an accident, in violation of section 42-4-1601, where the accident results in the death or serious bodily injury of another person;

(dd) Any criminal attempt, as described in section 18-2-101, C.R.S., any conspiracy, as described in section 18-2-201, C.R.S., any criminal solicitation, as described in section 18-2-301, C.R.S., and any accessory to a crime, as described in section 18-8-105, C.R.S., involving any of the crimes specified in this subsection (1);

(ee) Retaliation against a witness or victim, in violation of section 18-8-706, C.R.S.;

(ee.3) Intimidating a witness or a victim, in violation of section 18-8-704, C.R.S.;

(ee.7) Aggravated intimidation of a witness or a victim, in violation of section 18-8-705, C.R.S.;

(ff) Tampering with a witness or victim, in violation of section 18-8-707, C.R.S.;

(gg) Indecent exposure, in violation of section 18-7-302, C.R.S.;

(hh) Violation of a protection order issued under section 18-1-1001 against a person charged with committing sexual assault in violation of section 18-3-402, sexual assault on a child in violation of section 18-3-405, sexual assault on a child by one in a position of trust in violation of section 18-3-405.3, sexual assault on a client by a psychotherapist in violation of section 18-3-405.5, or stalking in violation of section 18-3-602;

(ii) Human trafficking in violation of section 18-3-503 or 18-3-504, C.R.S.;

(jj) First degree burglary, in violation of section 18-4-202, C.R.S.;

(kk) Retaliation against a judge, in violation of section 18-8-615, C.R.S.; retaliation against a prosecutor, in violation of section 18-8-616, C.R.S.; or retaliation against a juror, in violation of section 18-8-706.5, C.R.S.;

(ll) Child prostitution, in violation of section 18-7-401, C.R.S.; soliciting for child prostitution, in violation of section 18-7-402, C.R.S.; procurement of a child for sexual exploitation, in violation of section 18-6-404, C.R.S.; pimping of a child, in violation of section 18-7-405, C.R.S.; inducement of child prostitution, in violation of section 18-7-405.5, C.R.S.; or patronizing a prostituted child, in violation of section 18-7-406, C.R.S.;

(mm) Posting a private image for harassment in violation of section 18-7-107 or posting a private image for pecuniary gain in violation of section 18-7-108.

(1.2) "Cold case" means a felony crime reported to law enforcement that has remained unsolved for over one year after the crime was initially reported to law enforcement and for which the applicable statute of limitations has not expired.

(1.3) "Correctional facility" means any private or public entity providing correctional services to offenders pursuant to a court order including, but not limited to a county jail, a community corrections provider, the division of youth services, and the department of corrections.

(1.5) "Correctional official" means any employee of a correctional facility.

(2) "Critical stages" means the following stages of the criminal justice process:

(a) The filing of charges against a person accused of a crime;

(a.5) The decision not to file charges against a person accused of a crime;

(a.7) The decision to enter into a diversion agreement pursuant to section 18-1.3-101, C.R.S.;

(b) The preliminary hearing;

(c) (I) Any court action involving a bond reduction or modification at which the following occurs:

(A) A bond is set lower than the scheduled or customary amount for the specific charge, including any adjustments made by the court to the amount of bond to correspond to the specific charge to which the defendant pled guilty or for which the defendant was convicted, if the adjusted bond is lower than the scheduled or customary amount for the specific charge;

(B) A change in the type of bond;

(C) A modification to a condition of the bond;

(D) A defendant is permitted to appear without posting a bond;

(E) In a case involving a capital offense, the court grants the defendant's motion for admission to bail pursuant to section 16-4-101 (3), C.R.S.; or

(F) For jurisdictions that do not have a bond schedule or customary amount for bond, a bond is modified to a lower amount than that set at the initial bond hearing.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (c), the following shall not constitute a bond reduction or modification:

(A) The initial setting of a bond, whether set by the court at the first appearance or by another entity authorized to do so by the court prior to the first appearance;

(B) The setting of a new bond upon the filing of charges by the district attorney, so long as the bond is set at or above the scheduled or customary amount for the specific charge filed; and

(C) For nonbailable offenses pursuant to section 16-4-101, C.R.S., the subsequent setting of a bond by the court.

(d) The arraignment of a person accused of a crime;

(e) Any hearing on motions concerning evidentiary matters or pre-plea or post-plea relief;

(e.5) Any subpoena for records concerning the victim's medical history, mental health, education, or victim's compensation;

(f) Any disposition of the complaint or charges against the person accused;

(g) The trial;

(h) Any sentencing or resentencing hearing;

(i) Any appellate review or appellate decision;

(j) Any modification of the sentence pursuant to rule 35 (a) or 35 (b) of the Colorado rules of criminal procedure or any other provision of state or federal law;

(j.5) Any court-ordered modification of the terms and conditions of probation as described in section 18-1.3-204 or 19-2-925 and as outlined in section 24-4.1-303 (13.5)(a);

(k) Any probation revocation hearing;

(k.3) The filing of any complaint, summons, or warrant by the probation department for failure to report to probation or because the location of a person convicted of a crime is unknown;

(k.5) The change of venue or transfer of probation supervision from one jurisdiction to another;

(k.7) The request for any release from probation supervision prior to the expiration of the defendant's sentence;

(l) An attack on a judgment or conviction for which a court hearing is set;

(m) Any parole application hearing and full parole board review hearing;

(n) The parole, release, or discharge from imprisonment of a person convicted of a crime;

(o) Any parole revocation hearing;

(p) The transfer to or placement of a person convicted of a crime in a nonsecured facility;

(q) The transfer, release, or escape of a person charged with or convicted of a crime from any state hospital;

(r) Any petition by a sex offender to terminate sex offender registration;

(r.3) Any hearing concerning a petition for expungement as described in section 19-1-306 (5)(a), C.R.S.;

(r.3) (I) Except as provided in subsection (2)(r.3)(II) of this section, any hearing concerning a petition for expungement as described in section 19-1-306.

(II) The entry of an order of expungement is not a critical stage if:

(A) The case resulted in a not guilty verdict at trial;

(B) The case was dismissed in its entirety;

(C) The juvenile completed a sentence for a petty offense, any drug petty offense, any level 1 or level 2 drug misdemeanor, or a class 2 or class 3 misdemeanor offense not involving unlawful sexual behavior as defined in section 16-22-109 (9), domestic violence as described in section 18-6-800.3, or a crime that is a crime listed under section 24-4.1-302 (1); or

(D) The juvenile completed a sentence for a municipal offense not involving domestic violence as described in section 18-6-800.3.

(s) The execution of an offender in a capital case;

(t) A hearing held pursuant to section 18-1-414 (2)(b), C.R.S.; and

(u) The decision, whether by court order, stipulation of the parties, or otherwise, to conduct postconviction DNA testing to establish the actual innocence of the person convicted of a crime against the victim; the results of any such postconviction DNA testing; and court proceedings initiated based on the result of the postconviction DNA testing. An inmate's written or oral request for such testing is not a "critical stage".

(3) "Lawful representative" means any person who is designated by the victim or appointed by the court to act in the best interests of the victim.

(3.5) "Modification of sentence" means an action taken by the court to modify the length, terms, or conditions of an offender's sentence pursuant to rule 35 (a) or (b) of the Colorado rules of criminal procedure; a resentencing following a probation revocation hearing; or a request for early termination of probation. As used in this subsection (3.5), "action taken by the court" includes an order by the court modifying an offender's sentence upon review of the written motion without a hearing but does not include an order denying a motion to modify a sentence without a hearing.

(4) "Significant other" means any person who is in a family-type living arrangement with a victim and who would constitute a spouse of the victim if the victim and such person were married.

(5) "Victim" means any natural person against whom any crime has been perpetrated or attempted, unless the person is accountable for the crime or a crime arising from the same conduct or plan as crime is defined under the laws of this state or of the United States, or, if such person is deceased or incapacitated, the person's spouse, parent, legal guardian, child, sibling, grandparent, grandchild, significant other, or other lawful representative. For purposes of notification under this part 3, any person under the age of eighteen years is considered incapacitated, unless that person is legally emancipated. It is the intent of the general assembly that this definition of the term "victim" shall apply only to this part 3 and shall not be applied to any other provision of the laws of the state of Colorado that refer to the term "victim".

(6) "Victim's immediate family" means the spouse, any child by birth or adoption, any stepchild, the parent, the stepparent, a sibling, a legal guardian, significant other, or a lawful representative of the victim.

(7) "Witness" means any natural person:

(a) Having knowledge of the existence or nonexistence of facts relating to any crime;

(b) Whose declaration under oath is received or has been received as evidence for any purpose;

(c) Who has reported any crime to any peace officer, correctional officer, or judicial officer;

(d) Who has been served with a subpoena issued under the authority of any court in this state, of any other state, or of the United States; or

(e) Who would be believed by any reasonable person to be an individual described in paragraph (a), (b), (c), or (d) of this subsection (7).



§ 24-4.1-302.5. Rights afforded to victims - definitions

(1) In order to preserve and protect a victim's rights to justice and due process, each victim of a crime has the following rights:

(a) The right to be treated with fairness, respect, and dignity, and to be free from intimidation, harassment, or abuse, throughout the criminal justice process;

(b) The right to be informed of and present for all critical stages of the criminal justice process as specified in section 24-4.1-302 (2); except that the victim shall have the right to be informed of, without being present for, the critical stages described in section 24-4.1-302 (2)(a), (2)(a.5), (2)(a.7), (2)(e.5), (2)(k.3), (2)(n), (2)(p), (2)(q), and (2)(u);

(b.5) The right to be informed of and present for the critical stages described in section 24-4.1-302 (2)(k) to (2)(q) and (2)(s), upon the written request of the victim; except that the victim shall have the right to be informed of the critical stage described in section 24-4.1-302 (2)(l) without submitting a written request for notification;

(b.7) For a victim of a sex offense, the right to be informed of the filing of a petition by the perpetrator of the offense to terminate sex offender registration pursuant to section 16-22-113 (2)(c), C.R.S.;

(b.9) The right to receive a free copy of the initial incident report from the investigating law enforcement agency; except that the release of a document associated with the investigation is at the discretion of the law enforcement agency based on the status of the case or security and safety concerns in a correctional facility, local jail, or private contract prison as defined in section 17-1-102, C.R.S.;

(c) (I) Except as otherwise provided in subparagraph (II) of this paragraph (c):

(A) The right to be informed, upon request by the victim, when a person who is accused or convicted of a crime against the victim is released or discharged from county jail;

(B) The right to be informed, upon written request by the victim, when a person who is accused or convicted of a crime against the victim is released or discharged from custody other than county jail, is paroled, escapes from a secure or nonsecure correctional facility or program, or absconds from probation or parole.

(II) With respect to the release, discharge, or permanent transfer of a person from a county jail or correctional facility, the provisions of subparagraph (I) of this paragraph (c) shall apply when the person released, discharged, or permanently transferred is no longer within the care and control of the supervising law enforcement or correctional agency. The provisions of subparagraph (I) of this paragraph (c) shall not apply to the temporary transfer of the care and control of a person from a county jail or a correctional facility by the supervising law enforcement or correctional agency to another equally or more secure county jail or correctional facility, so long as the person will return to the care and control of the transferring supervisory agency.

(d) The right to be heard at any court proceeding:

(I) Involving the defendant's bond as specified in section 24-4.1-302 (2)(c);

(II) At which the court accepts a plea of nolo contendere;

(III) At which the court accepts a negotiated plea agreement;

(IV) At which a person accused or convicted of a crime against the victim is sentenced or resentenced;

(V) At which the sentence of a person accused or convicted of a crime against the victim is modified;

(VI) At which the defendant requests a modification of the no contact provision of the mandatory criminal protection order under section 18-1-1001, C.R.S., or section 19-2-707, C.R.S.;

(VII) Involving a subpoena for records concerning the victim's medical history, mental health, education, or victim compensation, or any other records that are privileged pursuant to section 13-90-107, C.R.S.; or

(VIII) Involving a petition for expungement as described in section 19-1-306 (5)(a), C.R.S.

(VIII) Involving a petition for expungement as described in section 19-1-306.

(d.5) (I) If a victim or a victim's designee is unavailable to be present for the critical stages described in paragraph (d) of this subsection (1) and the victim or the victim's designee wishes to address the court, the right to request that the court, within the court's resources, arrange and provide the means for the victim and the victim's designee to provide input to the court beyond a written victim impact statement.

(II) For purposes of this paragraph (d.5), "unavailable" means that the victim or the victim's designee is physically unable to attend the court hearing, may sustain a financial hardship to attend the court hearing, is concerned for his or her safety if he or she attends the court hearing, may suffer significant emotional impact by attending the hearing, or is unavailable for other good cause.

(III) The victim or the victim's designee shall notify the district attorney within a reasonable time that he or she is unavailable to attend the court hearing. The district attorney's office shall then inform the court that the victim or the victim's designee, due to his or her unavailability, is requesting the court to arrange for and provide the means to address the court, which may include but need not be limited to appearing by phone or similar technology. The district attorney shall inform the victim or the victim's designee of the court's decision regarding an alternate arrangement.

(IV) This subsection (1)(d.5) applies to a victim who is incarcerated or otherwise being held in a local county jail, the department of corrections, or the division of youth services in the department of human services, but is limited to participation by telephone.

(e) The right to consult with the prosecution after any crime against the victim has been charged, prior to any disposition of the case, or prior to any trial of the case, and the right to be informed of the final disposition of the case;

(f) The right to be informed by local law enforcement agencies, prior to the filing of charges with the court, or by the district attorney, after the filing of charges with the court, of the status of any case concerning a crime against the victim, and any scheduling changes or cancellations, if such changes or cancellations are known in advance;

(g) The right to be present at the sentencing hearing, including any hearing conducted pursuant to section 18-1.3-1201 or 18-1.4-102, C.R.S., for cases involving class 1 felonies, of any person convicted of a crime against such victim, and to inform the district attorney and the court, in writing, by a victim impact statement, and by an oral statement, of the harm that the victim has sustained as a result of the crime, with the determination of whether the victim makes written input or oral input, or both, to be made at the sole discretion of the victim;

(h) The right to have the court determine the amount, if any, of restitution to be paid to a victim pursuant to part 6 of article 1.3 of title 18, C.R.S., by any person convicted of a crime against such victim for the actual pecuniary damages that resulted from the commission of the crime;

(i) The right to be informed of the victim's right to pursue a civil judgment against any person convicted of a crime against the victim for any damages incurred by the victim as a result of the commission of the crime regardless of whether the court has ordered such person to make restitution to the victim;

(i.5) (Deleted by amendment, L. 2006, p. 645, § 4, effective July 1, 2006.)

(j) The right to be informed, upon written request from the victim, of any proceeding at which any postconviction release from confinement in a secure state correctional facility is being considered for any person convicted of a crime against the victim and the right to be heard at any such proceeding or to provide written information thereto. For purposes of this subsection (1), "proceeding" means reconsideration of sentence, a parole hearing, a full parole board review, commutation of sentence, or consideration for placement in the specialized program developed by the department of corrections pursuant to section 17-34-102.

(j.2) The right to be informed of any request for progression from the state mental health hospital on behalf of a person in its custody as a result of a criminal case involving the victim, and the right to be heard at any hearing during which a court considers such a request. For purposes of this subsection (1)(j.2), "request for progression" includes any request for off-grounds or unsupervised privileges, community placement, conditional release, unconditional discharge, or a special furlough.

(j.3) The right to be notified of a referral of an offender to community corrections;

(j.5) (I) The right to provide a written victim impact statement that will be included with any referral made by the department of corrections or a district court to place an offender in a community corrections facility or program. A community corrections board may allow a victim to provide an oral statement to the community corrections board when an offender is being considered for a direct sentence to community corrections and may place reasonable limits on the victim's oral statement.

(II) For purposes of this paragraph (j.5), the victim shall have the right to provide a separate oral statement to the community corrections board considering a transitional referral, but the board shall have discretion to place reasonable parameters on the victim's oral statement. If a community corrections board denies the offender's referral to community corrections, the victim's right under this subparagraph (II) to provide an oral statement shall not take effect.

(III) For purposes of this subsection (1)(j.5), if a victim or a victim's designee is unavailable to be present for a proceeding to consider an offender for a direct sentence or transitional referral to community corrections as described in subsection (1)(j.5)(I) of this section, and the victim or the victim's designee wishes to address the community corrections board, the victim or the victim's designee shall notify the community corrections board within a reasonable time that the victim is unavailable to attend the proceeding but would like to make a statement. Within its resources, the community corrections board shall arrange for and provide the means for the victim to address the board, which means may include, but need not be limited to, appearing by phone or via similar technology.

(IV) For purposes of this subsection (1)(j.5), "unavailable" means the victim or the victim's designee is physically unable to attend the proceeding, may sustain a financial hardship to attend the proceeding, is concerned for his or her safety if he or she attends the proceeding, may suffer significant emotional impact by attending the proceeding, or is unavailable for other good cause.

(V) This subsection (1)(j.5) applies to a victim who is incarcerated or otherwise being held in a local county jail, the department of corrections, or the division of youth corrections in the department of human services but is limited to participation by phone or similar technology.

(j.7) The right, at the discretion of the district attorney, to view all or a portion of the presentence report of the probation department;

(k) The right to promptly receive any property that belongs to a victim and that is being held by a prosecutorial or law enforcement agency unless there are evidentiary reasons for the retention of such property;

(l) The right to be informed of the availability of financial assistance and community services for victims, the immediate families of victims, and witnesses, which assistance and community services shall include, but shall not be limited to, crisis intervention services, victim compensation funds, victim assistance resources, legal resources, mental health services, social services, medical resources, rehabilitative services, and financial assistance services, and the right to be informed about the application process for such services;

(l.5) The right to be informed about the possibility of restorative justice practices, as defined in section 18-1-901 (3)(o.5), C.R.S., which includes victim-offender conferences;

(m) The right to be informed about what steps can be taken by a victim or a witness, including information regarding protection services, in case there is any intimidation or harassment by a person accused or convicted of a crime against the victim, or any other person acting on behalf of the accused or convicted person;

(n) The right to be provided with appropriate employer intercession services to encourage the victim's employer to cooperate with the criminal justice system in order to minimize the loss of employment, pay, or other benefits resulting from a victim's court appearances or other required meetings with criminal justice officials;

(o) The right to be assured that in any criminal proceeding the court, the prosecutor, and other law enforcement officials will take appropriate action to achieve a swift and fair resolution of the proceedings;

(p) The right to be provided, whenever practicable, with a secure waiting area during court proceedings that does not require a victim or a witness to be seen or to be in close proximity to the person accused or convicted of a crime against the victim or such person's family or friends;

(q) The right to be informed, upon written request by the victim, when a person convicted of a crime against the victim is placed in or transferred to a less secure public or private correctional facility or program;

(q.5) The right to be informed of the results of a probation or parole revocation hearing;

(r) The right to be informed, upon written request by the victim, when a person who is or was charged with or convicted of a crime against the victim escapes or is permanently or conditionally transferred or released from any public hospital, private hospital, or state hospital;

(s) The right to be informed of any rights which the victim has pursuant to the constitution of the United States or the state of Colorado;

(t) The right to be informed of the process for enforcing compliance with this article pursuant to section 24-4.1-303 (17);

(u) The right to be informed of the results of any testing for a sexually transmitted infection that is ordered and performed pursuant to section 18-3-415, 25-4-408 (6), or 25-4-412, C.R.S.;

(v) The right to prevent any party at any court proceeding from compelling testimony regarding the current address, telephone number, place of employment, or other locating information of the victim unless the victim consents or the court orders disclosure upon a finding that a reasonable and articulable need for the information exists. Any proceeding conducted by the court concerning whether to order disclosure shall be in camera.

(w) The right to have the district attorney, a law enforcement agency, a probation department, a state or private correctional facility, the department of human services, or the Colorado mental health institute at Pueblo make all reasonable efforts to exclude or redact a victim's social security number or a witness' social security number from a criminal justice document or record created or compiled as a result of a criminal investigation when the document or record is released to anyone other than the victim, the defense attorney of record, the defense attorney's agent, or a criminal justice agency that has duties under this article;

(x) The right to be notified of how to request protection of their address pursuant to the Colorado rules of criminal procedure;

(y) The right to receive a copy of the victim impact statement form from the district attorney's office;

(z) The right to be notified of a hearing concerning a petition for sealing of records described in section 24-72-702 filed by a defendant in the criminal case whose crime falls under section 24-4.1-302 (1);

(aa) The right to be informed of the governor's decision to commute or pardon a person convicted of a crime against the victim before such information is publicly disclosed.

(1.6) The right to be informed of the existence of a criminal protection order under section 18-1-1001, C.R.S., or section 19-2-707, C.R.S., and, upon request of the victim, information about provisions that may be added or modified, and the process for requesting such an addition or modification.

(2) Subsection (1) of this section shall not be construed to imply that any victim who is incarcerated by the department of corrections or any local law enforcement agency has a right to be released to attend any hearing or that the department of corrections or the local law enforcement agency has any duty to transport such incarcerated victim to any hearing.

(3) Municipalities and municipal courts shall be encouraged to adopt policies which afford the rights granted to crime victims pursuant to this section to crime victims at the municipal court level, to the extent the adoption of such policies is practicable in the particular municipality.

(4) (a) If a victim contacts a criminal justice agency regarding a crime that occurred before 1993, and the offender who committed the crime is currently serving a sentence for the crime, the victim may request notification of any future critical stages of the criminal proceedings. This provision does not require a criminal justice agency to proactively locate victims of crimes that occurred before 1993.

(b) If an arrest is made for a crime committed before 1993 that was previously unsolved, the appropriate criminal justice agency shall notify the crime victim of all future critical stages.



§ 24-4.1-303. Procedures for ensuring rights of victims of crimes

(1) Law enforcement agencies, prosecutorial agencies, judicial agencies, and correctional agencies shall ensure that victims of crimes are afforded the rights described in section 24-4.1-302.5.

(2) Upon request of a victim, all correctional officials shall keep confidential the address, telephone number, place of employment, or other personal information of such victim or members of such victim's immediate family.

(3) The district attorney's office, if practicable, shall inform the victim of any pending motion that may substantially delay the prosecution. The district attorney shall inform the court of the victim's position on the motion, if any. If the victim has objected, the court shall state in writing or on the record prior to granting any delay that the objection was considered.

(3.5) The district attorney's office, if practicable, shall inform the victim of any pending motion or decision by the district attorney to sequester the victim from a critical stage in the case. The district attorney shall inform the court of the victim's position on the motion or the district attorney's decision, if any. If the victim has objected, then the court, before granting the sequestration order, shall state in writing or on the record that the victim's objection was considered and state the basis for the court's decision.

(4) After a crime has been charged, unless inconsistent with the requirements of investigative activities, the district attorney shall consult, where practicable, with the victim concerning the reduction of charges, negotiated pleas, diversion, dismissal, seeking of death penalty, or other disposition. Failure to comply with this subsection (4) shall not invalidate any decision, agreement, or disposition. This subsection (4) shall not be construed as a restriction on or delegation of the district attorney's authority under the constitution and laws of this state.

(5) All reasonable attempts shall be made to protect any victim or the victim's immediate family from harm, harassment, intimidation, or retaliation arising from cooperating in the reporting, investigation, and prosecution of a crime. Law enforcement officials and the district attorney shall provide reasonable efforts to minimize contact between the victim and the victim's immediate family and the defendant and the relatives of the defendant before, during, and immediately after a judicial proceeding. Whenever possible, a waiting area shall be provided that is separate in both proximity and sight from that of the defendant, the defendant's relatives, and any defense witnesses.

(6) (a) A victim or an individual designated by the victim may be present at all critical stages of a criminal proceeding regarding any crime against such victim unless the court or the district attorney determines that exclusion of the victim is necessary to protect the defendant's right to a fair trial or the confidentiality of juvenile proceedings. If the victim is present, the court, at the victim's request, may permit the presence of an individual to provide support to the victim.

(b) A victim may be present at the phase of the trial at which the defendant is determined to be guilty or not guilty and may be heard at such phase of the trial if called to testify by the district attorney, defense, or court if any such statement would be relevant.

(c) The court shall make all reasonable efforts to accommodate the victim upon the return of a verdict by the jury. If the court is informed by the district attorney that the victim is en route to the courtroom for the reading of the verdict, the court shall state on the record that it has considered the information provided by the district attorney prior to the return of the verdict by the jury.

(7) When a victim's property is no longer needed for evidentiary reasons, the district attorney or any law enforcement agency shall, upon request of the victim, return such property to the victim within five working days unless the property is contraband or subject to forfeiture proceedings.

(8) An employer may not discharge or discipline any victim or a member of a victim's immediate family for honoring a subpoena to testify in a criminal proceeding or for participating in the preparation of a criminal proceeding.

(9) The district attorney and any law enforcement agency shall inform each victim as to the availability of the following services:

(a) Follow-up support for the victim and the victim's immediate family in order to ensure that the necessary assistance is received by such persons;

(b) Services for child victims and elderly victims, and services for victims who are persons with disabilities, which are directed to the special needs of such victims;

(c) Referral to special counseling facilities and community service agencies by providing the names and telephone numbers of such facilities or agencies, whether public or private, which provide such services as crisis intervention services, victim compensation funds, victim assistance resources, legal resources, mental health services, social services, medical resources, rehabilitative services, financial assistance, and other support services;

(d) Transportation and household assistance to promote the participation of any victim or the victim's immediate family in the criminal proceedings;

(e) Assistance in dealing with creditors and credit reporting agencies to deal with any financial setbacks caused by the commission of a crime;

(f) Interpretation services and information printed in languages other than the English language;

(g) Child care services to enable a victim or the victim's immediate family to give testimony or otherwise participate in the prosecution of a criminal proceeding; and

(h) The existence of a criminal protection order under section 18-1-1001, C.R.S., or section 19-2-707, C.R.S., and, upon request of the victim, information about provisions that may be added or modified and the process for requesting such an addition or modification.

(10) (a) After the initial contact between a victim and a law enforcement agency responsible for investigating a crime, the agency shall promptly give the victim the following information in writing:

(I) A statement of the victim's rights as enumerated in this article;

(II) Information concerning the availability of victim assistance, medical, and emergency services;

(III) Information concerning the availability of compensatory benefits pursuant to this article and the name, address, and telephone number of any person to contact to obtain such benefits;

(IV) The availability of protection for the victim from the person accused of committing a crime against the victim, including protective court orders; and

(V) The right of a victim to request a copy of the law enforcement report and other documents related to the case, including the right to receive a free copy of the initial incident report. The release of any documents associated with the investigation is at the discretion of the law enforcement agency based on the status of the case.

(b) As soon as available, the law enforcement agency shall give to each victim, as appropriate, the following information:

(I) The business address and business telephone number of the office of the district attorney;

(II) The file number of the case and the name, business address, and business telephone number of any law enforcement officer assigned to investigate the case;

(III) Unless such information would be inconsistent with the requirements of the investigation, information as to whether a suspect has been taken into custody and, if known, whether the suspect has been released, any conditions imposed upon such release, and information as to how the victim may request further notification pursuant to section 24-4.1-302.5 (1)(c);

(IV) The law enforcement agency shall provide the victim in a cold case information concerning any change in the status of the case. In addition, upon the written request of the victim, the law enforcement agency shall provide an update at least annually to the victim concerning the status of a cold case involving one or more crimes for which the criminal statute of limitations is longer than three years.

(V) Any final decision not to file misdemeanor charges against a person accused of committing any crime specified in section 24-4.1-302 (1) against the victim unless law enforcement and the district attorney's office in a judicial district have developed a policy specifying the manner in which to inform victims of decisions not to file charges in a case.

(11) The district attorney shall inform a victim of the following:

(a) The filing of charges against a person accused of committing any of the crimes specified in section 24-4.1-302 (1) against the victim, including an explanation of the charges when necessary; or a final decision not to file felony charges against a person for whom law enforcement has requested, pursuant to section 16-21-103 (2)(a), C.R.S., the filing of charges for any of the crimes specified in section 24-4.1-302 (1) committed against the victim unless law enforcement and the district attorney's office in a judicial district have developed a policy specifying the manner in which to inform victims of decisions not to file charges in a case;

(a.5) The charges to be filed, prior to filing of the charges, if the most serious charge to be filed is lower than the most serious charge for which the individual was arrested and the filing of the lower charge may result in the court issuing a new, lower bond;

(b) Any of the critical stages specified in section 24-4.1-302 (2)(a) to (2)(j) and (2)(l) of a criminal proceeding relating to a person accused of a crime against the victim; except that the district attorney shall not be obligated to inform the victim of any appellate review undertaken by the attorney general's office;

(b.5) Any critical stage described in section 24-4.1-302 (2)(r.3) relating to a hearing concerning a petition for the expungement of juvenile records, which records concern an offense committed by the juvenile against the victim;

(b.7) Any hearing concerning a petition for sealing of records as described in section 24-72-702 that was filed by a defendant in the criminal case and whose crime falls under section 24-4.1-302 (1). The notification should be made using the last known contact information that is available for the victim.

(c) The assignment of any case regarding a crime against the victim, including the file number of such case and, if available, the name, business address, and business telephone number of any deputy district attorney assigned to the case, and the court room to which the case is assigned;

(d) The date, time, and place of any of the critical stages specified in section 24-4.1-302 (2)(a) to (2)(j) and (2)(l) of the proceeding;

(e) The availability of benefits pursuant to this article and the name, address, and telephone number of any person to contact to obtain such benefits;

(f) The availability of transportation to and from any court proceeding for any victim, except as provided in section 24-4.1-302.5 (2);

(g) The availability of restorative justice practices, as defined in section 18-1-901 (3)(o.5), C.R.S., which includes victim-offender conferences;

(h) The right to complete a written victim impact statement. The victim has the option to complete the statement on a form provided by the district attorney's office. The district attorney shall inform the victim that the defendant has a right to view the victim impact statement.

(i) The availability of the district attorney to seek a court order to protect a victim's residential address.

(12) Unless a victim requests otherwise, the district attorney shall inform each victim of the following:

(a) The function of a presentence report, including the name and telephone number of the probation office preparing any such report regarding a person convicted of a crime against the victim, and the right of a victim, or a member of the victim's immediate family, to make a victim impact statement pursuant to this article;

(b) The defendant's right to view the presentence report and the victim impact statement;

(c) The date, time, and location of any sentencing or resentencing hearing;

(d) The right of the victim, or a member of the victim's immediate family, to attend and to express an opinion at the sentencing hearing as to the appropriateness of any sentence proposed to the court for consideration;

(e) Any sentence imposed;

(f) (I) The date, time, and location of any hearing for modification of a sentence pursuant to rule 35 (a) or rule 35 (b) of the Colorado rules of criminal procedure or any provision of state or federal law; except that a district attorney is not required to inform each victim of a resentencing following a probation revocation hearing or a request for early termination of probation. For both probation revocation hearings and requests for early termination, it is the responsibility of the probation department to notify the victim if the victim has requested post-sentencing notification.

(II) If a hearing is not scheduled and the court has reviewed a written motion for modification of sentence and is considering granting any part of the motion without a hearing, the court shall inform the district attorney, and the district attorney shall notify and receive input from the victim to give to the court before the court rules on the motion.

(III) If the court has reviewed and denied the written motion without a hearing, the district attorney is not required to notify the victim regarding the filing of or ruling on the motion.

(IV) This paragraph (f) does not modify the probation department's responsibility to notify a victim that has opted to receive notifications described in subsection (13.5) of this section.

(f.5) Any motion to modify the terms and conditions of an unsupervised deferred sentence for which the district attorney's office is the monitoring agency. The procedures for notifying victims outlined in subparagraphs (I) and (II) of paragraph (f) of this subsection (12) apply to the district attorney and the court with regard to this motion.

(g) The right to receive information from correctional officials concerning the imprisonment and release of a person convicted of a crime against the victim pursuant to subsection (14) of this section, including how the victim may request notification from correctional facilities;

(g.5) The right to receive information from the state mental health hospital concerning the custody and release of an offender who was ordered by a court into the hospital's custody pursuant to subsection (14.2) of this section, including how the victim may request notification from the hospital;

(h) The right to receive information from the probation department concerning information outlined in subsection (13.5) of this section regarding a person convicted of a crime against the victim;

(i) The decision, whether by court order, stipulation of the parties, or otherwise, to conduct postconviction DNA testing to establish the actual innocence of the person convicted of a crime against the victim. If court proceedings are initiated based on the results of the postconviction DNA testing, the victim shall be notified of the court proceedings by the district attorney's office that filed and prosecuted the charges resulting in the entry of the judgment of conviction challenged by the defendant. If the attorney general's office is the agency that decides to conduct postconviction DNA testing, the attorney general's office is responsible for notifying the victim.

(j) The right to be informed of a request for progression from the state mental health hospital on behalf of a person in its custody as a result of a criminal case involving the victim.

(13) If a person convicted of a crime against the victim seeks appellate review or attacks the conviction or sentence, the district attorney or the office of the attorney general, whichever is appropriate, shall inform the victim of the status of the case and of the decision of the court.

(13.5) (a) Following a sentence to probation and upon the written request of a victim, the probation department shall notify the victim of the following information regarding any person who was charged with or convicted of a crime against the victim:

(I) The location and telephone number of the probation department responsible for the supervision of the person;

(II) The date of the person's termination from probation supervision;

(III) Any request for release of the person in advance of the person's imposed sentence or period of probation, including notification of the victim's right to be present and heard at the hearing and notification of the results of such a hearing pursuant to section 24-4.1-302.5 (1)(d). If a hearing is not scheduled and the court has reviewed a written motion for early termination of probation and is considering granting the motion without a hearing, the court shall inform the probation department and the district attorney's office, and the probation department shall notify and receive input from the victim to give to the court before the court rules on the motion. If the court has reviewed and denied such a request without a hearing, the probation department is not required to notify the victim regarding the filing of or ruling on the request.

(IV) Any probation revocation or modification hearing at which the person's sentence may be reconsidered or modified and any changes in the scheduling of the hearings, including notification of the victim's right to be present and heard at the hearing and notification of the results of such a hearing pursuant to section 24-4.1-302.5 (1)(d). If a hearing is not scheduled and the court has reviewed a written motion for modification of sentence and is considering granting any part of the motion without a hearing, the court shall inform the probation department and the district attorney's office, and the probation department shall notify and receive input from the victim to give to the court before the court rules on the motion. If the court has reviewed and denied the written motion without a hearing, the probation department is not required to notify the victim regarding the filing of or ruling on the motion.

(V) Any motion filed by the probation department requesting permission from the court to modify the terms and conditions of probation as described in section 18-1.3-204 or 19-2-925 if the motion has not been denied by the court without a hearing;

(V.5) Any change of venue, transfer of probation supervision from one jurisdiction to another, or interstate compact transfer of probation supervision;

(VI) Any complaint, summons, or warrant filed by the probation department for failure to report to probation or because the location of a person convicted of a crime is unknown;

(VII) The death of the person while under the jurisdiction of the probation department;

(VIII) Concerning domestic violence cases, any conduct by the probationer that results in an increase in the supervision level by the probation department; and

(IX) Any court-ordered modification of the terms and conditions of probation as described in section 18-1.3-204 or 19-2-925.

(b) Repealed.

(14) Upon receipt of a written victim impact statement as provided in section 24-4.1-302.5 (1)(j.5), the department of corrections shall include the statement with any referral made by the department of corrections or a district court to place an offender in a public or private community corrections facility or program. Upon written request of a victim, the department of corrections or the public or private local corrections authorities shall notify the victim of the following information regarding any person who was charged with or convicted of a crime against the victim:

(a) The institution in which such person is incarcerated or otherwise being held;

(b) The projected date of such person's release from confinement;

(c) Any release of such person on furlough or work release or to a community correctional facility or other program, or statutory discharge in advance of such release;

(d) Any scheduled parole hearings or full parole board reviews regarding the person and any changes in the scheduling of such hearings, including notification of the victim's right to be present and heard at such hearings;

(e) Any escape by such person or transfer or release from any state hospital, a detention facility, a correctional facility, a community correctional facility, or other program, and any subsequent recapture of such person;

(f) Repealed.

(g) The transfer to or placement in a nonsecured facility of a person convicted of a crime, any release or discharge from confinement of the person, and any conditions attached to the release;

(h) The death of the person while in custody or while under the jurisdiction of the state of Colorado concerning the crime;

(i) The transition of the person from a residential facility to a nonresidential setting;

(j) Any decision by the parole board and any decision by the governor to commute the sentence of the person or pardon the person; and

(k) The date, time, and location of a scheduled execution.

(14.1) Upon the written request of a victim, the Colorado mental health institute at Pueblo, or the Colorado mental health institute at Fort Logan, as may be applicable, shall notify the victim of the following information regarding any person who was charged with or convicted of a crime against the victim:

(a) The institution in which the person resides;

(b) Any release of the person on furlough or other program, in advance of such release;

(c) Any other transfer or release from the state hospital;

(d) Any escape by the person and any subsequent recapture of the person; and

(e) The death of the person while in custody or while under the jurisdiction of the state.

(14.2) Upon receipt of a written statement as provided in section 24-4.1-302.5 (1)(j.5), the department of human services, division of youth corrections, shall include the statement with any referral made by the department of human services or a district court to place an offender in a public or private community corrections facility or program. Upon written request of the victim, the department of human services and any state hospital shall notify the victim of the following information regarding any person who was charged with or adjudicated of a crime against the victim:

(a) The institution in which such person is incarcerated or otherwise being held;

(b) The projected date of such person's release from confinement;

(c) Any release of such person on furlough or work release or to a community correctional facility or other program, in advance of such release;

(d) Repealed.

(e) Any escape by the person or transfer or release from any state hospital, a detention facility, a correctional facility, a community correctional facility, parole supervision, or other program, and any subsequent recapture of the person;

(f) Any decision by the governor to commute the sentence of the person or pardon the person;

(g) The transfer to or placement in a nonsecured facility of a person adjudicated of a crime, any release or discharge from the sentence of the person, and any conditions attached to the release;

(h) The death of the person while in custody or while under the jurisdiction of the state;

(i) Any request by the department of human services to the juvenile court to modify the sentence to commitment and any decision by the juvenile court to modify the sentence to commitment; and

(j) Any placement change that occurs during the person's parole that may affect the victim's safety, as determined by the division of youth services.

(14.3) Upon receipt of a written statement from the victim, the juvenile parole board shall notify the victim of the following information regarding any person who was charged with or adjudicated of an offense against the victim:

(a) Any scheduled juvenile parole hearings pursuant to sections 19-2-1002 and 19-2-1004 regarding the person, any change in the scheduling of such a hearing in advance of the hearing, the victim's right to be present and heard at such hearings, the results of any such hearing, any parole decision to release the person, and the terms and conditions of any such release;

(b) Any escape by the person while serving juvenile parole and any subsequent recapture of the person;

(c) Any placement change that occurs during the period of parole that may impact the victim's safety or public safety as determined by the division of youth services; and

(d) Any discharge from juvenile parole.

(14.4) The court or its designee, pursuant to section 18-3-415, C.R.S., shall disclose the results of any testing for a sexually transmitted infection that is ordered and performed pursuant to section 18-3-415, 25-4-408 (6), or 25-4-412, C.R.S., to any victim of a sexual offense in the case in which the testing was ordered. Disclosure of diagnostic test results must comply with the requirements of section 25-4-410 (2), C.R.S.

(14.5) (a) At any proceeding specified in section 24-4.1-302.5 (1)(d), the court shall inquire whether the victim is present and wishes to address the court. The court shall advise the victim of his or her right to address the court regarding issues relevant to the case.

(b) At a proceeding specified in section 24-4.1-302.5 (1)(d)(VII), involving a subpoena for records of a victim, the court shall ascertain whether the victim received notice from the district attorney's office of the subpoena. After considering all evidence relevant to the subpoena, the court shall deny a request for a victim's records that are privileged pursuant to section 13-90-107, C.R.S., unless the court makes a finding supported by specific facts that a victim has expressly or impliedly waived the victim's statutory privilege specified in section 13-90-107, C.R.S.

(c) The court shall inform the probation department and the district attorney's office before any hearing regarding any request by the probationer for early termination of probation or any change in the terms and conditions of probation.

(14.7) (a) The court or its designee shall ensure that victim information be provided to any entity responsible for victim notification after the defendant is sentenced.

(b) The court shall notify the victim of petitions filed by sex offenders to cease sex offender registration pursuant to section 16-22-113 (2)(c), C.R.S.

(15) (a) Unless specifically stated otherwise, the requirements of this section to provide information to the victim may be satisfied by either written, electronic, or oral communication with the victim or the victim's designee. The person responsible for providing the information shall do so in a timely manner and advise the victim or the victim's designee of any significant changes in the information. The victim or the victim's designee shall keep appropriate criminal justice authorities informed of the name, address, electronic mail address, if available, and telephone number of the person to whom the information should be provided, and any changes of the name, address, electronic mail address, and telephone number.

(a.5) A victim who turns eighteen years of age has the right to request notification from a criminal justice agency and to become the primary point of contact. The designee for the victim shall also continue to receive notifications if the designee has requested notification; except that the notifying agency has the discretion to notify only the victim if the victim so requests or if the agency deems that extenuating and documentable circumstances justify discontinuing notification to the victim's designee. The right of a victim's designee to address the court remains in effect even if the victim requests notification from a criminal justice agency.

(b) An agency that is required to notify a victim under this part 3 shall make reasonable attempts to contact the victim or the victim's designee by mail, electronic communication, if the victim or the victim's designee has provided an electronic mail address, and by telephone. If the victim or the victim's designee does not provide the agency with a forwarding address, electronic mail address, and telephone number and the agency is unable to locate the victim or the victim's designee after reasonable attempts have been made to contact the victim or the victim's designee, the agency shall be deemed to have met its obligation under this part 3 and shall not be required to notify the victim or victim's designee until the victim or victim's designee provides the agency with the current address, electronic mail address, if available, and telephone of the victim and the name of the victim's current designee, if applicable.

(c) An agency that is required to notify a victim under this part 3 may use an automated victim notification system.

(16) A defendant or person accused or convicted of a crime against the victim shall have no standing to object to any failure to comply with this article.

(17) Any affected person, except as provided in subsection (16) of this section, may enforce compliance with this article by notifying the crime victim services advisory board created in section 24-4.1-117.3 (1) of any noncompliance with this article. The crime victim services advisory board shall review any report of noncompliance, and, if the board determines that the report of noncompliance has a basis in fact and cannot be resolved, the board shall refer the report of noncompliance to the governor, who shall request that the attorney general file suit to enforce compliance with this article. A person, corporation, or other legal entity shall not be entitled to claim or to receive any damages or other financial redress for any failure to comply with this article.

(18) The district attorney, a law enforcement agency, a probation department, a state or private correctional facility, the department of human services, or the Colorado mental health institute at Pueblo shall make all reasonable efforts to exclude or redact a victim's social security number or a witness' social security number from any criminal justice document or record created or compiled as a result of a criminal investigation when the document or record is released to anyone other than the victim, a criminal justice agency that has duties under this article, or the attorney for the defendant.



§ 24-4.1-304. Child victim or witness - rights and services

(1) In addition to all rights afforded to a victim or witness under section 24-4.1-302.5, law enforcement agencies, prosecutors, and judges are encouraged to designate one or more persons to provide the following services on behalf of a child who is involved in criminal proceedings as a victim or a witness:

(a) To explain, in language understood by the child, all legal proceedings in which the child will be involved;

(b) To act, as a friend of the court, to advise the judge, whenever appropriate, of the child's ability to understand and cooperate in any court proceeding;

(c) To assist the child and the child's family in coping with the emotional impact of the crime and any subsequent criminal proceeding in which the child is involved;

(d) To advise the district attorney concerning the ability of a child witness to cooperate with the prosecution and concerning the potential effects of the proceeding on the child.



§ 24-4.1-305. Disclosure by agent of defense-initiated victim outreach required - definition

(1) When any person attempting defense-initiated victim outreach contacts any victim of any crime, the person shall immediately provide full and unambiguous disclosure of:

(a) The person's legal name; and

(b) The fact that the person is acting as an agent for the person accused of the crime or for the defense team of such person.

(2) (a) As used in this section, unless the context requires otherwise, "defense-initiated victim outreach" means any effort by the defense team, including but not limited to a victim liaison, victim outreach specialist, social worker, investigator, or other individual, to directly or indirectly contact a victim or a victim's family member on behalf of the defendant or defense counsel.

(b) The definition in paragraph (a) of this subsection (2) does not require the identified members of a defense team to comply with any guidelines or standards promulgated by any professional defense-initiated victim outreach organization.









Article 4.2 - Assistance to Victims of and Witnesses to Crimes and Aid to Law Enforcement Act

§ 24-4.2-101. Victims and witnesses assistance and law enforcement board - creation

(1) There is hereby created in each judicial district a victims and witnesses assistance and law enforcement board, referred to in this article as the "board". Each board shall be composed of five members to be appointed by the chief judge of the judicial district. In making such appointments, the chief judge shall consider whether an appointee represents or belongs to an organization, public or private, which might reasonably be anticipated to be a recipient of moneys pursuant to this article. In multicounty judicial districts, to the extent possible, members shall fairly reflect the population of the judicial district. The board shall designate one of its members as chairman.

(2) The term of office of each member of the board shall be three years; except that, of those members first appointed, one shall be appointed for a one-year term, two for two-year terms, and two for three-year terms. All vacancies, except through the expiration of term, shall be filled for the unexpired term only. Each member may be reappointed once and serve two consecutive terms. A person may be reappointed to the board thereafter if it has been at least one year since such person served on the board.

(3) Members of the board shall receive no compensation.



§ 24-4.2-102. District attorney to assist board

The district attorney and his legal and administrative staff shall assist the board in the performance of its duties pursuant to this article.



§ 24-4.2-103. Victims and witnesses assistance and law enforcement fund - control of fund

(1) The victims and witnesses assistance and law enforcement fund is hereby established in the office of the court administrator of each judicial district and is referred to in this article as the "fund". The fund shall consist of all moneys paid as a surcharge as provided in section 24-4.2-104.

(1.5) In addition to the moneys paid into the fund pursuant to subsection (1) of this section, the fund shall consist of moneys paid pursuant to section 17-27-104 (4)(b)(IV), C.R.S.

(2) All moneys deposited in the fund shall be deposited in an interest-bearing account which would be a legal investment for the state treasurer. All interest earned by moneys in the fund shall be credited to the fund.

(3) At the conclusion of each fiscal year, all moneys remaining in the fund shall remain in the fund for allocation as originally designated under section 24-4.2-105.

(4) All moneys deposited in the fund shall be used solely for the purposes designated in section 24-4.2-105; except that the district attorney may use up to an aggregate of ten percent of the total amount of moneys in the fund for administrative costs incurred pursuant to this article and for preparation of victim impact statements required pursuant to section 16-11-102 (1), C.R.S. The board shall determine the manner of reimbursement for preparation of victim impact statements and the method of establishing actual costs for such preparation.

(5) The priority use for moneys in the fund created in this section shall be for the implementation of the rights afforded to crime victims pursuant to section 24-4.1-302.5 and the provision of the services and programs delineated in sections 24-4.1-303, 24-4.1-304, and 24-4.2-105 (4) related to all crimes as defined by section 24-4.1-302 (1).

(6) Repealed.



§ 24-4.2-104. Surcharges levied on criminal actions and traffic offenses

(1) (a) (I) A surcharge equal to thirty-seven percent of the fine imposed for each felony, misdemeanor, or class 1 or class 2 misdemeanor traffic offense, or a surcharge of one hundred sixty-three dollars for felonies, seventy-eight dollars for misdemeanors, forty-six dollars for class 1 misdemeanor traffic offenses, and thirty-three dollars for class 2 misdemeanor traffic offenses, whichever amount is greater, except as otherwise provided in paragraph (b) of this subsection (1), is hereby levied on each criminal action resulting in a conviction or in a deferred judgment and sentence, as provided in section 18-1.3-102, C.R.S., which criminal action is charged pursuant to state statute, or upon each petition alleging that a child is delinquent that results in a finding of guilty pursuant to part 8 of article 2 of title 19, C.R.S., or a deferral of adjudication pursuant to section 19-2-709, C.R.S. These surcharges shall be paid to the clerk of the court by the defendant. Each clerk shall transmit the moneys to the court administrator of the judicial district in which the offense occurred for credit to the victims and witnesses assistance and law enforcement fund established in that judicial district.

(II) (A) In addition to any other surcharge provided for in this section, a surcharge of one thousand three hundred dollars shall be levied on each criminal action resulting in a conviction or in a deferred judgment and sentence, as provided in section 18-1.3-102, C.R.S., which criminal action is charged pursuant to the statutes listed in sub-subparagraph (B) of this subparagraph (II). These surcharges shall be paid to the clerk of the court by the defendant. Any moneys collected by the clerk pursuant to this subparagraph (II) shall be transmitted to the court administrator of the judicial district in which the offense occurred for credit to the victims and witnesses assistance and law enforcement fund established in that judicial district.

(B) The surcharge in sub-subparagraph (A) of this subparagraph (II) shall apply to charges brought pursuant to the following sections: 18-3-305, 18-3-402, 18-3-403, as it existed prior to July 1, 2000, 18-3-404, 18-3-405, 18-3-405.3, 18-3-405.5, 18-3-503, 18-3-504, 18-6-301, 18-6-302, 18-6-403, 18-6-404, 18-7-302, 18-7-402, 18-7-405, 18-7-405.5, and 18-7-406, C.R.S., or any attempt to commit any of these crimes.

(C) (Deleted by amendment, L. 93, p. 2054, § 5, effective June 9, 1993.)

(b) (I) A surcharge shall be levied against a penalty assessment imposed for a violation of a class A or class B traffic infraction or class 1 or class 2 misdemeanor traffic offense pursuant to section 42-4-1701, C.R.S. The amount of such surcharge shall be one half of the amount specified in the penalty and surcharge schedule in section 42-4-1701 (4), C.R.S., or, if no amount is specified, thirty-seven percent of the penalty imposed. All moneys collected by the department of revenue pursuant to this subparagraph (I) shall be transmitted to the court administrator of the judicial district in which the infraction occurred for credit to the victims and witnesses assistance and law enforcement fund established in that judicial district as provided in section 42-1-217, C.R.S. Surcharges paid to the clerk of the court pursuant to this subparagraph (I) shall be transmitted to the court administrator of the judicial district in which the offense was committed for credit to the victims and witnesses assistance and law enforcement fund established in that judicial district.

(II) A surcharge shall be levied against all penalty assessments issued pursuant to section 33-6-104, C.R.S., in an amount equal to thirty-seven percent of the penalty imposed. Any moneys collected by the division of parks and wildlife pursuant to this subparagraph (II) shall be transmitted to the court administrator of the judicial district in which the offense was committed for credit to the victims and witnesses assistance and law enforcement fund established in that judicial district.

(c) All calculated surcharge amounts resulting in dollars and cents shall be rounded down to the nearest whole dollar. The surcharge levied by this section may not be suspended or waived by the court unless the court determines that the defendant is indigent.

(d) The surcharges levied pursuant to this subsection (1) are separate and distinct from costs levied pursuant to section 24-4.1-119 for the crime victim compensation fund.

(1.5) Repealed.

(2) The provisions of sections 18-1.3-701 and 18-1.3-702, C.R.S., shall be applicable to the collection of costs levied pursuant to this section.



§ 24-4.2-105. Allocation of moneys from fund - application for grants - disbursements

(1) Thirteen percent of the aggregate amount of the moneys in the fund, after payment of the expenses specified in section 24-4.2-103 (4), shall be deposited with the state treasurer to the credit of the fund created pursuant to section 24-33.5-506.

(2) Not less than eighty-five percent of the net aggregate of the fund remaining after the deduction of the amounts specified in subsection (1) of this section shall be allocated for the purchase of victims and witnesses services pursuant to subsection (4) of this section, and the remaining moneys may be allocated to the police departments, sheriffs' departments, and district attorneys for the purposes specified in subsection (3) of this section.

(2.5) (a) The board shall not accept, evaluate, or approve any application requesting grants of money from the fund submitted by, or on behalf of, any state agency, including local offices of such agencies; except that:

(I) The court administrator of each judicial district may apply for grants of moneys for the purpose of collecting all moneys assessed by the courts, including moneys owed pursuant to this article, and collecting and disbursing restitution owed to victims of crime; and

(II) The local probation department may apply for grants of moneys for the purpose of implementing the rights of victims established pursuant to article 4.1 of this title.

(b) The state judicial department shall study alternative methods for funding the collection of restitution owed to victims of crime.

(3) The board shall accept and evaluate applications from the law enforcement agencies listed in subsection (2) of this section requesting grants of moneys for the following purposes, including, but not limited to, purchase of equipment, training programs, and additional personnel. Such moneys shall not be used for defraying the costs of routine and ongoing operating expenses.

(4) The board is authorized to enter into contracts for the purchase and coordination of victims and witnesses assistance services with persons or agencies which the board deems appropriate. Victims and witnesses assistance services may be used for the following:

(a) Provision of services for early crisis intervention;

(b) Provision of telephone lines for victims and witnesses assistance;

(c) Referral of victims to appropriate social service and victim compensation programs and assistance in filling out forms for compensation;

(c.5) Assistance programs for victims and their families;

(d) Education of victims and witnesses about the operation of the criminal justice system;

(e) Assistance in prompt return of the victims' property;

(f) Notification to the victim of the progress of the investigation, the defendant's arrest, subsequent bail determinations, and the status of the case;

(g) Intercession with the employers or creditors of victims or witnesses;

(h) Assistance to the elderly and to persons with disabilities in arranging transportation to and from court;

(i) Provision of translator services;

(j) Coordination of efforts to assure that victims have a secure place to wait before testifying;

(k) Provision of counseling or assistance during court appearances when appropriate;

(l) Protection from threats of harm and other forms of intimidation; and

(m) Special advocate services.

(4.3) (a) Moneys allocated for the purposes specified in subsections (3) and (4) of this section shall only be used for the purchases of equipment, training programs, additional personnel, and victims and witnesses services that are directly related to the implementation of the rights afforded to crime victims pursuant to section 24-4.1-302.5 and the provision of services delineated pursuant to sections 24-4.1-303 and 24-4.1-304.

(b) Equipment that may be purchased with such moneys includes technical equipment directly related to the immediate individual physical safety of crime victims.

(c) Grants of moneys may be approved for registration fees and expenses for lodging, travel, and meals for those in-state training programs specifically directed toward delivery of services to crime victims and for the actual cost of providing the necessary staff training directly related to the implementation of the rights afforded to crime victims pursuant to section 24-4.1-302.5 and the provision of services delineated pursuant to sections 24-4.1-303 and 24-4.1-304. Nothing in this subsection (4.3) shall preclude volunteer board members from receiving reimbursement for actual and necessary expenses incurred at in-state training programs held pursuant to this paragraph (c). Expenses for lodging, travel, and meals which may be reimbursed pursuant to this paragraph (c) shall not exceed the state government expense reimbursement guidelines.

(4.7) A requesting agency or person shall acknowledge in writing that such agency or person has read and understands the rights afforded to crime victims pursuant to section 24-4.1-302.5 and the services delineated pursuant to sections 24-4.1-303 and 24-4.1-304. Such written acknowledgment shall be attached to such requesting agency's or person's application for moneys pursuant to this section. The board shall not accept for evaluation any application for a grant of moneys pursuant to this section until the requesting agency or person provides the board with such written acknowledgment.

(5) The board shall specify levels and types of services to be provided pursuant to this section and shall review expenditures in accord with these standards.

(6) Upon a finding by the board that a disbursement shall be made from the fund, the board shall submit a written request for payment to the court administrator who shall remit payment in accordance with the request.

(7) For purposes of this section:

(a) "Victim" and "witness" mean "victim" and "witness" as defined in section 24-4.1-302.

(b) "Special advocate services" means the services offered to aid victims who are children, including, but not limited to, court-appointed special advocate (CASA) programs, sexual assault treatment and prevention programs, community-based youth and family servicing programs, gang alternative programs, school-based intervention and prevention programs, big brother and big sister programs offering aid to children who are victims, restitution programs, partners programs offering aid to children who are victims, and child abuse treatment programs.

(c) "Court-Appointed Special Advocate" or "CASA" means a trained volunteer appointed by the court pursuant to the provisions of part 2 of article 1 of title 19, C.R.S., in a district to aid the court by providing independent and objective information as directed by the court, regarding children involved in actions brought pursuant to this title.



§ 24-4.2-106. Court administrator custodian of fund - disbursements

The court administrator of each judicial district shall be the custodian of the fund, and all disbursements from the fund shall be paid by him upon written authorization of the board.



§ 24-4.2-107. Regulations

In the performance of its functions, the board, pursuant to article 4 of this title, may promulgate rules and regulations prescribing the procedures to be followed in the making, filing, and evaluation of grant applications, criteria for evaluation, fiscal procedures including proper investment of moneys in the fund, and any other regulations necessary for the administration of this article.



§ 24-4.2-108. Report of grants and expenditures

(1) Each victims and witnesses assistance and law enforcement board and each crime victim compensation board shall submit a report to the executive director of the department of public safety by such date each year as shall be specified by the executive director of the department of public safety, detailing the amount of funds granted to agencies or individuals pursuant to this article and article 4.1 of this title, the number and types of agencies applying for grants, and the projects and services for which such grants were made.

(2) The division of criminal justice in the department of public safety shall report annually to the crime victim services advisory board created in section 24-4.1-117.3 (1) on all grants made and contracts entered into pursuant to this article. The crime victim services advisory board may review the grants and contracts to determine the existence of any conflicts of interest involving members of boards, recipients, or contracting parties.

(3) (Deleted by amendment, L. 99, p. 686, § 3, effective August 4, 1999.)



§ 24-4.2-109. County, city, city and county, or municipality not preempted

Nothing in this article shall preclude a home rule county, city, city and county, or municipality from enacting provisions to provide funds for law enforcement agencies and victims and witnesses assistance programs through charges assessed on fines imposed for violation of local ordinances.



§ 24-4.2-110. Applicability

The surcharge specified in section 24-4.2-104 shall apply to offenses committed on or after January 1, 1985.






Article 5 - Public Employment - Eligibility

§ 24-5-101. Effect of criminal conviction on employment rights

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), the fact that a person has been convicted of a felony or other offense involving moral turpitude shall not, in and of itself, prevent the person from applying for and obtaining public employment or from applying for and receiving a license, certification, permit, or registration required by the laws of this state to follow any business, occupation, or profession.

(b) This subsection (1) shall not apply to:

(I) The offices and convictions described in section 4 of article XII of the state constitution;

(II) The certification and revocation of certification of peace officers as provided in section 24-31-305;

(III) The employment of personnel in positions involving direct contact with vulnerable persons as specified in section 27-90-111, C.R.S.;

(IV) The licensure or authorization of educators prohibited pursuant to section 22-60.5-107 (2), (2.5), or (2.6), C.R.S.;

(V) The employment of persons in public or private correctional facilities pursuant to the provisions of sections 17-1-109.5 and 17-1-202 (1)(a)(I) and (1.5), C.R.S., and the employment of persons in public or private juvenile facilities pursuant to the provisions of sections 19-2-403.3 and 19-2-410 (4), C.R.S.;

(VI) The employment of persons by the public employees' retirement association created pursuant to section 24-51-201 who, upon the commencement of that employment, will have access to association investment information, association assets, or financial, demographic, or other information relating to association members or beneficiaries; and

(VII) The employment of persons by the department of public safety and the department of corrections.

(2) Whenever any state or local agency is required to make a finding that an applicant for a license, certification, permit, or registration is a person of good moral character as a condition to the issuance thereof, the fact that such applicant has, at some time prior thereto, been convicted of a felony or other offense involving moral turpitude, and pertinent circumstances connected with such conviction, shall be given consideration in determining whether, in fact, the applicant is a person of good moral character at the time of the application. The intent of this section is to expand employment opportunities for persons who, notwithstanding that fact of conviction of an offense, have been rehabilitated and are ready to accept the responsibilities of a law-abiding and productive member of society.

(3) (a) Unless statute prohibits the employment of a person with a specific criminal conviction for a particular position, an agency shall not advertise the position with a statement that a person with a criminal record may not apply for the position or place on the application a statement that a person with a criminal record may not apply for the position.

(b) With the exception of the department of corrections and the department of public safety, the agency shall not perform a background check until the agency determines that an applicant is a finalist or makes a conditional offer of employment to the applicant.

(c) If, after determining that an applicant is a finalist or after making a conditional offer of employment to an applicant, the agency determines that the applicant has been arrested or charged but not convicted of a criminal offense and the criminal case is not actively pending, the agency shall not use that information as a basis for not making an offer of employment or for withdrawing the conditional offer of employment.

(d) If, after determining that an applicant is a finalist or after making a conditional offer of employment to an applicant, the agency determines that the applicant has had a criminal conviction expunged or sealed from his or her record, received a pardon, or that charges were dismissed pursuant to successfully completing a deferred judgment or sentence, the agency shall not use that information as a basis for not making an offer of employment or for withdrawing the conditional offer of employment unless, after reviewing the factors in subsection (4) of this section, the agency determines that the applicant should be disqualified for the position.

(e) Nothing in this section prevents an agency from considering criminal history information that the applicant voluntarily provides.

(4) Except as provided in subsection (6) of this section, if, after determining that an applicant is a finalist or making a conditional offer of employment to an applicant, the agency determines that the applicant has been convicted of a crime, the agency shall consider the following factors when determining whether the conviction disqualifies the applicant for the position:

(a) The nature of the conviction;

(b) Whether there is a direct relationship between the conviction and the position's duties and responsibilities and the bearing, if any, the conviction may have on the applicant's fitness or ability to perform one or more such duties and responsibilities, including whether the conviction was for unlawful sexual behavior as listed in section 16-22-102 (9), C.R.S., and whether the duties of employment would place a co-worker or the public in a vulnerable position;

(c) Any information produced by the applicant or produced on his or her behalf regarding his or her rehabilitation and good conduct; and

(d) The time that has elapsed since the conviction.

(5) Notwithstanding any other provision of law to the contrary, the provisions of this section apply to the office of the governor.

(6) If, at any stage in the hiring process, the department of corrections or the department of public safety determines that the applicant has been convicted of a crime, the department must consider the factors listed in paragraphs (a) to (d) of subsection (4) of this section when determining whether the conviction disqualifies the applicant for the position.






Article 6 - Colorado Sunshine Law

Part 1 - General Provisions

§ 24-6-101. Short title

This article shall be known and may be cited as the "Colorado Sunshine Act of 1972".



§ 24-6-102. Effective date

This article became effective January 1, 1973.






Part 2 - Public Official Disclosure Law

§ 24-6-201. Declaration of policy

In order to continue the public confidence in the integrity of government officials and to promote trust of the people in the objectivity of their public servants, this open disclosure law is adopted.



§ 24-6-202. Disclosure - contents - filing - false or incomplete filing - penalty

(1) Except as otherwise provided in subsection (1.7) of this section, not later than the January 10 following his or her election, reelection, appointment, or retention in office, written disclosure, in such form as the secretary of state shall prescribe, stating the interests named in subsection (2) of this section shall be made to and filed with the secretary of state of Colorado by:

(a) Each member of the general assembly;

(b) The governor, lieutenant governor, secretary of state, attorney general, and state treasurer;

(c) Each justice or judge of a court of record;

(d) Each district attorney;

(e) Each member of the state board of education;

(f) Each member of the board of regents of the university of Colorado;

(g) Each member of the public utilities commission.

(h) Repealed.

(1.5) The provisions of subsection (1) of this section apply to any person who is serving in any position noted in said subsection (1) on July 1, 1979.

(1.7) Notwithstanding any other provision of this section, any person who has timely filed an amended statement with the secretary of state pursuant to subsection (4) of this section is not required to additionally file a disclosure statement satisfying the requirements of subsection (1) of this section by the January 10 following his or her election, reelection, appointment, or retention in office.

(2) Disclosure shall include:

(a) The names of any source or sources of any income, including capital gains, whether or not taxable, of the person making disclosure, his spouse, and minor children residing with him;

(b) The name of each business, insurance policy, or trust in which he, his spouse, or minor children residing with him has a financial interest in excess of five thousand dollars;

(c) The legal description of any interest in real property, including an option to buy, in the state in which the person making disclosure, his spouse, or minor children residing with him have any interest, direct or indirect, the market value of which is in excess of five thousand dollars;

(d) The identity, by name, of all offices, directorships, and fiduciary relationships held by the person making disclosure, his spouse, and minor children residing with him;

(e) The identity, by name, of any person, firm, or organization for whom compensated lobbying is done by any person associated with the person making disclosure if the benefits of such compensation are or may be shared by the person making disclosure, directly or indirectly;

(f) The name of each creditor to whom the person making disclosure, his spouse, or minor children owe money in excess of one thousand dollars and the interest rate;

(g) A list of businesses with which the person making disclosure or his spouse are associated that do business with or are regulated by the state and the nature of such business or regulation;

(h) Such additional information as the person making disclosure might desire.

(3) Any disclosure statement shall be amended no more than thirty days after any termination or acquisition of interests as to which disclosure is required.

(4) Any person required by this section to file a disclosure statement shall, on or before January 10 of each calendar year, file an amended statement with the secretary of state or notify the secretary of state in writing that he has had no change of condition since the previous filing of a disclosure statement.

(5) Each disclosure statement, amended statement, or notification that no amendment is required shall be public information, available to any person upon request during normal working hours.

(6) Any person subject to the provisions of this section may elect to file with the secretary of state annually a copy of his federal income tax return and any separate federal income tax return filed by his spouse or minor children residing with him together with a certified statement of any investments held by him, his spouse, or minor children residing with him which are not reflected by the income tax returns in lieu of complying with the provisions of subsections (1) to (4) of this section, which tax return and any statement filed under the provisions of this subsection (6) shall be public information.

(7) Any person who willfully files a false or incomplete disclosure statement, amendment, or notice that no amendment is required, or who willfully files a false or incomplete copy of any federal income tax return or a false or incomplete certified statement of investments, or who willfully fails to make any filing required by this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one thousand dollars nor more than five thousand dollars.



§ 24-6-203. Reporting by incumbents and elected candidates - gifts, honoraria, and other benefits - prohibition on monetary gifts - penalty - definitions

(1) (a) As used in this section, the terms "appropriate officer" and "candidate" shall have the meanings ascribed to them in section 1-45-103, C.R.S., of the "Fair Campaign Practices Act".

(b) (I) As used in this section, the term "public office" means any office voted for in this state at any election. "Public office" includes, without limitation, the governor, lieutenant governor, secretary of state, attorney general, and state treasurer; a member of the general assembly or the state board of education; a regent of the university of Colorado; a judge on the Colorado court of appeals or the Colorado supreme court; a district attorney; or an officer of a county, municipality, city and county, school district, or any elective office within a special district for which the annual compensation exceeds two thousand four hundred dollars.

(II) "Public office" does not include:

(A) The office of president or vice president of the United States;

(B) The office of senator or representative in the congress of the United States;

(C) Any office in a political party chosen pursuant to sections 1-3-103, 1-4-403, and 1-4-701, C.R.S.; or

(D) Any political party office in an assembly or convention, including delegates thereto.

(E) Repealed.

(III) Repealed.

(c) As used in this section, "covered state office" means the governor, lieutenant governor, secretary of state, attorney general, state treasurer, a member of the state board of education, a regent of the university of Colorado, a member of the general assembly, or a district attorney.

(2) Every incumbent in or candidate elected to public office who receives from any other person any item described in subsection (3) of this section in connection with the incumbent's or elected candidate's public service shall file with the appropriate officer, on or before January 15, April 15, July 15, and October 15 of each year, a report covering the period since the last report. The requirement of this subsection (2) pertaining to the report due January 15 shall extend to an incumbent leaving public office between October 15 and January 15, who shall file with the appropriate officer by January 15 a report that covers any items received during the period since the last report. Such report shall be on forms prescribed by the secretary of state and shall contain, at a minimum, the name of the person from whom the item was received and the amount or value and the date of receipt. The secretary of state shall furnish such forms to municipal clerks, to county clerk and recorders, and to incumbents and elected candidates for state offices and district offices of districts greater than a county free of charge for use by incumbents and elected candidates required to file such forms. If any incumbent in or candidate elected to public office does not receive any such item, he or she shall not be required to file such report.

(3) The reports required by subsection (2) of this section shall include the following:

(a) In the case of a candidate elected to public office who is not an incumbent and has not yet been sworn into such office and subject to the requirements of subsection (3.5) of this section, any money, including but not limited to a loan, pledge, or advance of money or a guarantee of a loan of money, or any forbearance or forgiveness of indebtedness from any person, with a value greater than fifty-three dollars;

(b) In the case of a candidate elected to public office who is not an incumbent and has not yet been sworn into such office and subject to the requirements of subsection (3.5) of this section, any gift of any item of real or personal property, other than money, with a value greater than fifty-three dollars;

(c) In the case of a candidate elected to public office who is not an incumbent and has not yet been sworn into such office, any loan of any item of real or personal property, other than money, if the value of the loan is greater than fifty-three dollars. For such purpose, the "value of the loan" means the cost saved or avoided by the elected candidate by not borrowing, leasing, or purchasing comparable property from a source available to the general public.

(d) Any payment for a speech, appearance, or publication;

(e) In the case of a candidate elected to public office who is not an incumbent and has not yet been sworn into such office, tickets to sporting, recreational, educational, or cultural events with a value greater than fifty-three dollars for any single event;

(f) Payment of or reimbursement for actual and necessary expenditures for travel and lodging for attendance at a convention, fact-finding mission or trip, or other meeting that the incumbent or elected candidate who has been sworn into public office is permitted to accept or receive in accordance with the provisions of section 3 of article XXIX of the state constitution, unless the payment of or reimbursement for such expenditures is made from public funds of a state or local government in the case of an incumbent or elected candidate subject to the provisions of said article or from the funds of any association of public officials or public entities whose membership includes the incumbent's or elected candidate's office or the governmental entity in which such office is held;

(g) Subject to the provisions of section 3 of article XXIX of the state constitution, any gift of a meal to a fund-raising event of a political party;

(h) Payment of or reimbursement for actual and necessary expenses for travel and lodging for attendance at a convention, fact-finding mission or trip, or other meeting that is from an organization declared to be a joint governmental agency by section 2-3-311, C.R.S.

(3.5) (a) Each incumbent in or candidate elected to covered state office is prohibited from knowingly receiving or accepting from any other person, in connection with the public service of the incumbent or elected candidate:

(I) A gift of any money, including but not limited to a loan, pledge, or advance of money, a guarantee of a loan of money, or any monetary payment given, directly or indirectly, for the purpose of defraying any expenses related to the official duties undertaken by the incumbent or elected candidate; or

(II) An in-kind gift.

(b) Nothing in paragraph (a) of this subsection (3.5) shall be construed to prohibit an incumbent or elected candidate from receiving a salary or other compensation paid to the incumbent or elected candidate in connection with the performance of his or her official duties, including, without limitation, payment for a speech, appearance, or publication or payment of or reimbursement for actual and necessary expenditures for travel and lodging to the extent the incumbent or elected candidate who has been sworn into covered state office is permitted to accept or receive such items in accordance with the provisions of section 3 of article XXIX of the state constitution.

(c) For purposes of this subsection (3.5), an "in-kind gift" means any gift of equipment, goods, supplies, property, services, or anything else, the value of which exceeds fifty dollars in the aggregate in any one calendar year, given, directly or indirectly, to an incumbent in or candidate elected to covered state office for the purpose of defraying any expenses related to the official duties undertaken by the incumbent or elected candidate.

(3.7) Notwithstanding any other provision of this section, no incumbent in or candidate elected to covered state office shall accept a gift of any money from any person who is a professional or volunteer lobbyist or from a corporation or labor organization.

(4) The reports required by subsection (2) of this section need not include the following:

(a) A contribution or contribution in kind that has already been reported pursuant to section 1-45-108, C.R.S.;

(b) Any unsolicited item of trivial value as described in section 3 (3)(b) of article XXIX of the state constitution;

(c) An unsolicited token or award of appreciation as described in section 3 (3)(c) of article XXIX of the state constitution;

(d) Payment of or reimbursement for actual and necessary expenditures for travel and lodging for attendance at a convention, fact-finding mission or trip, or other meeting that the incumbent or elected candidate is permitted to accept or receive in accordance with the provisions of section 3 of article XXIX of the state constitution, if the payment of or reimbursement for such expenditures is made from public funds of a state or local government in the case of an incumbent or elected candidate subject to the provisions of said article or from the funds of any association of public officials or public entities whose membership includes the incumbent's or elected candidate's office or the governmental entity in which such office is held;

(e) Payment of salary from employment, including other government employment, in addition to that earned from being a member of the general assembly or by reason of service in other public office;

(f) Except as otherwise described in this subsection (4), any other gift or thing of value an incumbent or elected candidate who has been sworn into public office is permitted to solicit, accept, or receive in accordance with the provisions of section 3 of article XXIX of the state constitution.

(5) Any person who provides an incumbent or elected candidate with any item required to be reported by the incumbent or elected candidate pursuant to this section shall, at the time the item is provided, furnish the recipient with a written statement of the dollar value of the item.

(6) Nothing contained in this section shall relieve any person from the disclosure requirements of part 3 of article 6 of this title, relating to the regulation of lobbyists.

(7) Any person who willfully files a false or incomplete report pursuant to this section, who willfully fails to file a report required by this section, who willfully fails to provide the statement of value required by subsection (5) of this section, or who violates any provision of subsection (3.5) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than one thousand dollars.

(8) The amount of the gift limit specified in subsection (3) of this section, set at fifty-three dollars as of August 8, 2012, shall be identical to the amount of the gift limit under section 3 of article XXIX of the state constitution, and shall be adjusted for inflation contemporaneously with any adjustment of the constitutional gift limit pursuant to section 3 (6) of article XXIX.






Part 3 - Regulation of Lobbyists

§ 24-6-301. Definitions - legislative declaration

As used in this part 3, unless the context otherwise requires:

(1) "Client" means the person who employs the professional services of a lobbyist. For the purposes of this part 3, a professional lobbyist is not a client of another lobbyist for whom he or she undertakes lobbying on a subcontract basis nor is the professional lobbyist a client of a lobbying firm. Where the client is an organization or entity, nothing in this subsection (1) requires the organization or entity to provide the names of any of its shareholders, investors, business partners, coalition partners, members, donors, or supporters, as applicable.

(1.3) "Communication" includes but is not limited to a transmittal of information, data, ideas, opinions, or anything of a similar nature, either oral, written, or by any other means, to a covered official.

(1.5) "Contribution" means a gift, subscription, loan, advance, or deposit of money or anything of value and includes a contract, promise, or agreement, whether or not legally enforceable, to make a contribution. "Contribution" also includes the compensation and reimbursement for expenses of a person required to file a disclosure statement under section 24-6-302.

(1.7) "Covered official" means:

(a) For the type of lobbying defined in subparagraphs (I), (II.5), and (III) of paragraph (a) of subsection (3.5) of this section, the governor, the lieutenant governor, a member of the general assembly, or the director of research of the legislative council of the general assembly or any member of legislative council staff;

(b) For the type of lobbying defined in subparagraph (IV) of paragraph (a) of subsection (3.5) of this section, a member of a rule-making board or commission or a rule-making official of a state agency which has jurisdiction over the subject matter of a rule, standard, or rate.

(1.9) (a) "Disclosure statement" means a written statement that contains:

(I) The name and address of each client or other professional lobbyist who has made a contribution totaling one hundred dollars or more for lobbying and the amount paid since the previous disclosure report;

(II) The total sum of the contributions made to or for the disclosing person for lobbying since the last disclosure statement which are not stated under subparagraph (I) of this paragraph (a);

(III) The total sum of all contributions made to or for the disclosing person for lobbying since the last disclosure statement and during the fiscal year;

(IV) The name of the covered official to or for whom such expenditures of more than fifty-three dollars have been made by or on behalf of the disclosing person for gift or entertainment purposes in connection with lobbying or for whom an expenditure was made by or on behalf of the disclosing person for a gift of a meal at a fund-raising event of a political party described in section 1-45-105.5 (1)(c)(IV), C.R.S., during either the first six months or the second six months of a state fiscal year and the amount, date, and principal purpose of the gift or entertainment, if the covered official or a member of his or her family actually received such gift or entertainment, but expenditures of one dollar or less shall be reported under subparagraph (V) of this paragraph (a). All amounts that a professional lobbyist spends on a covered official for which the lobbyist is reimbursed, or the source of which is a contribution, shall be deemed to be for gift or entertainment purposes.

(V) The total sum of all such expenditures made by or on behalf of the disclosing person to covered officials for gift or entertainment purposes in connection with lobbying since the last disclosure statement that are not stated under subparagraph (IV) of this paragraph (a);

(VI) (Deleted by amendment, L. 96, p. 1081, § 1, effective August 7, 1996.)

(VII) The total sum of all expenditures made by or on behalf of the disclosing person in connection with lobbying, other than gift and entertainment expenditures, since the last disclosure statement which are not stated under subparagraph (VI) of this paragraph (a);

(VIII) The total sum of all expenditures made by or on behalf of the disclosing person in connection with lobbying since the last disclosure statement and during the fiscal year;

(IX) A statement, which shall only be given by a professional lobbyist, which contains the names of, and the amounts of any expenditures or contributions made to, any papers, periodicals, magazines, radio or television stations, or other media of mass communication to whom expenditures or contributions were made in which the professional lobbyist or his employer or agent has caused to be published any advertisements, articles, or editorials relating to lobbying; except that this information is not required for regular or routine publications sent primarily to the members of the professional lobbyist's organization, which publications contain information relating to his lobbying;

(X) The nature of the legislation, standards, rules, or rates for which the disclosing person is lobbying and, where known, the specific legislation, standards, rules, or rates. In the case of specific legislation, the professional lobbyist shall include the bill number of the legislation, and whether such lobbyist's client is supporting, opposing, amending, or monitoring the legislation at the time of the disclosure statement. The professional lobbyist shall specify that his or her representation is accurate as of the date of disclosure only and that the representation is not binding and is subject to change after the date and before the time the next disclosure statement is due. If a professional lobbyist fails to show any bill numbers or nature of the legislation, as applicable, such lobbyist shall affirm that he or she was not retained in connection with any legislation. Nothing in this subparagraph (X) requires any additional disclosure on the part of a lobbyist before the next applicable reporting deadline pursuant to section 24-6-302 (3). For purposes of this subparagraph (X), "legislation" means the process of making or enacting law in written form in the form of codes, statutes, or rules. Nothing in this subparagraph (X) requires a lobbyist to amend a previously filed disclosure statement upon learning the bill number of a previously disclosed piece of legislation.

(XI) If the client or professional lobbyist is an individual, the name and address of the individual and a description of the business activity in which the individual is engaged. If the client or professional lobbyist is a business entity, a description of the business entity in which the client or lobbyist is engaged and the name or names of the entity's chief executive officer, partners, or other designated contact person, as applicable. If the client or lobbyist is an industry, trade, organization or group of persons, or professional association, a description of the industry, trade, organization or group of persons, or profession that the lobbyist represents.

(XII) A statement detailing any direct business association of the disclosing person in any pending legislation, measure, or question. For purposes of this subparagraph (XII), a "direct business association" means that, in connection with a pending bill, measure, or question, the passage or failure of the bill, measure, or question will result in the disclosing person deriving a direct financial or pecuniary benefit that is greater than any such benefit derived by or shared by other persons in the disclosing person's profession, occupation, or industry. A disclosing person shall not be deemed to have a direct personal relationship in a pending bill, measure, or question where such interest arises from a bill, measure, or question that affects the entire membership of a class to which the disclosing person belongs.

(b) The secretary of state shall prescribe a form for disclosure statements, which shall contain:

(I) A statement, which the disclosing person may adopt, if true, that no change has occurred since the prior month's disclosure statement, in which case the information required by paragraph (a) of this subsection (1.9) may be omitted;

(II) A statement, which the disclosing person may adopt, if true, that no unreported contributions for lobbying are receivable and that no unreported expenditures for lobbying will be made during the remainder of the fiscal year;

(III) A statement which the disclosing person shall sign indicating that the information provided is correct and complete; but notarization of such statement shall not be required. The disclosing person, in signing such statement, shall be subject to section 18-8-503, C.R.S., concerning false statements made to a public servant.

(c) Whenever a person required to file a disclosure statement under this part 3 solicits, collects, or receives contributions which are used for lobbying as well as for other purposes, or makes an expenditure which is attributable to lobbying as well as to other purposes, such contributions and expenditures shall be allocated between lobbying and other purposes, and the disclosure statement shall contain that portion allocated to lobbying.

(2) "Expenditure" means a payment, distribution, loan, advance, deposit, or gift of money or anything of value and includes a contract, promise, or agreement, whether or not legally enforceable, to make an expenditure.

(2.3) "Fiscal year" means the period commencing July 1 of a calendar year and concluding June 30 of the following calendar year.

(2.5) "Gross income for lobbying" means the total amount received from a client, including compensation for services, fees, and similar payments, before any deductions are made, by a professional lobbyist for lobbying or by a lobbying firm.

(3) Repealed.

(3.5) (a) "Lobbying" means communicating directly, or soliciting others to communicate, with a covered official for the purpose of aiding in or influencing:

(I) The drafting, introduction, sponsorship, consideration, debate, amendment, passage, defeat, approval, or veto by any covered official on:

(A) Any bill, resolution, amendment, nomination, appointment, or report, whether or not in writing, pending or proposed for consideration by either house of the general assembly or committee thereof, whether or not the general assembly is in session;

(B) Any other matter pending or proposed in writing by any covered official for consideration by either house of the general assembly or a committee thereof, whether or not the general assembly is in session;

(II) Repealed.

(II.5) The preparation of an initial fiscal impact statement required by section 1-40-105.5, C.R.S.;

(III) The convening of a special session of the general assembly or the specification of business to be transacted at such special session;

(IV) The drafting, consideration, amendment, adoption, or defeat of any rule, standard, or rate of any state agency having rule-making authority.

(b) Subject to the exclusions and provisions of this paragraph (b), for the purpose of determining when contributions and expenditures become reportable in disclosure statements, "lobbying" includes activities undertaken by the person engaging in lobbying and persons acting at his request to prepare for lobbying which in fact ultimately occurs, provided:

(I) No such reports shall be required for activities occurring prior to the preceding fiscal year;

(II) Expenditures shall not be reported when such expenditures are incurred by a person in the ordinary course of the business or affairs of such person and are not made for lobbying. Such nonreportable expenditures will include, but not be limited to, the keeping of books of account and the routine collection of statistics and other data.

(c) "Lobbying" does not include communications made by a person in response to a statute, rule, regulation, or order requiring such a communication.

(d) (I) "Lobbying" does not include communications by a person who appears before a committee of the general assembly or a rule-making board or commission solely as a result of an affirmative vote by the committee, board, or commission issuing a mandatory order or subpoena commanding that the person appear and testify, or making such a person a respondent in such a proceeding whether or not the person is reimbursed by the committee, board, or commission for expenses incurred in making such appearance.

(II) (Deleted by amendment, L. 2004, p. 431, § 1, effective August 4, 2004.)

(III) (A) Legislative declaration. The general assembly hereby declares its support of the "Colorado Sunshine Act of 1972" and the open process that it has brought to the legislative process in Colorado. The general assembly's intent in enacting this subparagraph (III) is to achieve a more uniform application of the lobbying laws to witness testimony and to clarify the ability of the public to provide testimony to the general assembly and to state agencies.

(B) "Lobbying" excludes persons who are not otherwise registered as lobbyists and who limit their activities to appearances to give testimony or provide information to committees of the general assembly or at public hearings of state agencies or who give testimony or provide information at the request of public officials or employees and who clearly identify themselves and the interest for whom they are testifying or providing information.

(e) "Lobbying" does not include communications made by an attorney-at-law when such communications are made on behalf of a client whose name has been identified and when such communications constitute the practice of law subject to control by the judicial branch of the state of Colorado.

(f) "Lobbying" does not include duties performed by employees of the legislative department.

(3.6) "Lobbying firm" means a person or entity employing one or more professional lobbyists to lobby on behalf of a client that is not the person or entity. "Lobbying firm" includes a self-employed professional lobbyist.

(3.7) "Lobbyist" means either a professional or a volunteer lobbyist.

(4) "Person" means an individual, limited liability company, partnership, committee, association, corporation, or any other organization or group of persons.

(5) "Political committee" means any committee, association, or organization which accepts contributions or makes expenditures for the purpose of influencing or attempting to influence the election of candidates or presidential and vice-presidential electors or any duly authorized committee or subcommittee of a national, state, or local political party.

(5.5) Repealed.

(6) "Professional lobbyist" means a person, business entity, including a sole proprietorship, or an employee of a client, who is compensated by a client or another professional lobbyist for lobbying. "Professional lobbyist" does not include any volunteer lobbyist, any state official or employee acting in his official capacity, except as provided in section 24-6-303.5, any elected public official acting in his official capacity, or any individual who appears as counsel or advisor in an adjudicatory proceeding.

(7) "Volunteer lobbyist" means any individual who engages in lobbying and whose only receipt of money or other thing of value consists of nothing more than reimbursement for actual and reasonable expenses incurred for personal needs, such as meals, travel, lodging, and parking, while engaged in lobbying or for actual expenses incurred in informing the organization making the reimbursement or the members thereof of his lobbying.



§ 24-6-302. Disclosure statements - required

(1) (Deleted by amendment, L. 96, p. 1081, 2, effective August 7, 1996.)

(2) Any person who makes expenditures for gifts or entertainment purposes for the benefit of covered officials in the aggregate amount of two hundred dollars in a state fiscal year shall file disclosure statements with the secretary of state in accordance with this section. Such disclosure statements shall not include actual and reasonable expenses incurred for personal needs, such as meals, travel, lodging, and parking.

(2.5) (a) A professional lobbyist and any lobbying firm shall file a monthly disclosure statement with the secretary of state no later than the fifteenth day after the end of the first calendar month, and each subsequent month, in which the lobbyist received any income or made any expenditures for lobbying. In the case of a single-member lobbying firm, if a disclosure statement includes the name of the professional lobbyist and the name of a lobbying firm that solely employs the lobbyist, a single disclosure statement may be filed with the secretary of state on behalf of both the professional lobbyist and the lobbying firm.

(b) No disclosure statement shall be required of a person who is described in a disclosure statement of a professional lobbyist pursuant to paragraph (a) of this subsection (2.5).

(c) Nothing in this subsection (2.5) shall be construed to require a professional lobbyist or a firm organized for professional lobbying purposes that is engaged in lobbying for a trade association, public interest group, or governmental organization to include in the disclosure statement of such lobbyist or firm any dues, assessments, or fees collected by such association, group, or organization for lobbying purposes.

(3) (a) (Deleted by amendment, L. 2014.)

(b) In addition to the monthly disclosure statement, a professional lobbyist shall file with the secretary of state an annual disclosure statement for the entire fiscal year no later than July 15 that covers the immediately preceding fiscal year. The annual disclosure statement must contain the name of and total gross income for lobbying received from each client or other professional lobbyist for whom the lobbyist lobbied during the previous fiscal year. If a professional lobbyist receives business from another professional lobbyist on a subcontract basis, the lobbyist receiving such business shall describe in an annual disclosure statement the total gross income received from the professional lobbyist under the subcontract who is contemporaneously reporting the subcontracting business on his or her annual disclosure statement.

(4) If a professional lobbyist determines at any time during a fiscal year that he or she will not lobby or receive lobbying income for the remainder of the fiscal year, the lobbyist may file an annual disclosure statement at such time, and thereafter need not file subsequent monthly disclosure statements until he or she resumes lobbying.

(5) This section shall not apply to any political committee, volunteer lobbyist, citizen who lobbies on his or her own behalf, state official or employee acting in his or her official capacity, except as provided in section 24-6-303.5, or elected public official acting in his or her official capacity.

(6) (a) During the period that the general assembly is not in session, a professional lobbyist shall notify the secretary of state in writing within five working days after an oral or written agreement to engage in lobbying for any person not disclosed in the registration statement filed pursuant to section 24-6-303 (1). During the period that the general assembly is in session, a professional lobbyist shall notify the secretary of state after an agreement to engage in lobbying for any person not disclosed in the registration statement filed pursuant to section 24-6-303 (1), either by means of the electronic filing system created in section 24-6-303 (6.3) or by facsimile transmission in accordance with the following:

(I) In the case of a written agreement to engage the lobbyist, disclosure shall be made within twenty-four hours after the date of the agreement; and

(II) In the case of an oral agreement to engage the lobbyist, the disclosure shall be made within twenty-four hours after the date of a subsequent written agreement between the parties, the commencing of lobbying activities, or the date the lobbyist receives any payment on the agreement, whichever occurs first.

(b) A professional lobbyist who provides the notification under paragraph (a) of this subsection (6) shall file, concurrently with the next disclosure statement due after such notification, a signed written statement that contains:

(I) The name and address of the person described in such notification; and

(II) A summary of the terms related to lobbying under the agreement between such person and the professional lobbyist. A professional lobbyist shall also update his or her registration within twenty-four hours if he or she agrees to lobby for a client or other lobbyist on a subcontract basis who is not disclosed in the lobbyist's original registration statement.

(7) In addition to the criminal penalty provided for in section 24-6-309 (1), the secretary of state, after proper notification by certified mail, shall impose an additional penalty of twenty dollars per day for each business day that a disclosure statement required to be filed by this section is not filed by the close of the business day on the day due up to and including the first ten business days on which the disclosure statement has not been filed after the day due. For failure to file a disclosure statement required to be filed by this section by the close of the eleventh business day on which the disclosure statement has not been filed after the day due, in addition to the criminal penalty provided for in section 24-6-309 (1), the secretary of state shall impose an additional penalty of fifty dollars for each day thereafter that a disclosure statement required to be filed by this section is not filed by the close of the business day. The secretary of state may excuse the payment of any penalty imposed by this subsection (7), or reduce the amount of any penalty imposed, for bona fide personal emergencies. Revenues collected from penalties assessed by the secretary of state shall be deposited in the department of state cash fund created in section 24-21-104 (3).

(8) Notwithstanding any other provision of this part 3, an attorney who is a professional lobbyist is required to disclose information about the clients for whom he or she lobbies in accordance with this part 3 to the same extent as a professional lobbyist who is not an attorney.



§ 24-6-303. Registration as professional lobbyist - filing of disclosure statements - certificate of registration - legislative declaration

(1) Before lobbying, a professional lobbyist shall file an electronic registration statement with the secretary of state that contains:

(a) His or her full legal name, business address, and business telephone number;

(b) The name, address, and telephone number of his or her employer, if applicable;

(c) The name, address, and telephone number of the client for whom he or she will be lobbying; and

(d) The name, address, and telephone number of any other professional lobbyist for whom he or she is lobbying on a subcontract basis.

(1.3) (a) At the time a professional lobbyist files a registration statement in accordance with subsection (1) of this section prior to engaging in lobbying, and each time such lobbyist files an updated registration statement in accordance with subsection (1.5) of this section, such individual shall pay a registration fee in an amount that shall be set by the secretary of state by rule promulgated in accordance with article 4 of this title and shall be set at a level that offsets the costs to the secretary of state of providing electronic access to information pursuant to section 24-6-304 (2), and in processing and maintaining the disclosure information required by this part 3. The secretary of state shall charge a reduced fee to a professional lobbyist that files his or her registration statement pursuant to paragraph (b) of subsection (6.3) of this section. The secretary of state may waive the fee of a professional lobbyist for a not-for-profit organization who derives his or her compensation solely from the organization. A volunteer lobbyist shall be exempt from the requirement to pay the registration fee mandated by this paragraph (a).

(b) All fees collected pursuant to the provisions of this subsection (1.3) shall be credited to the department of state cash fund created in section 24-21-104 (3)(b).

(1.5) A professional lobbyist shall file an updated registration statement on or before July 15 of each year unless at that time he or she is no longer a professional lobbyist. Registration under this subsection (1.5) shall be effective until July 1 of the next year.

(2) A professional lobbyist shall file disclosure statements as required by section 24-6-302.

(3) Consistent with the requirements of subsection (6.3) of this section, a hard copy of all registration statements and disclosure statements of professional lobbyists and lobbying firms must be compiled by the secretary of state within thirty days after the end of the calendar month for which such information is filed and shall be organized alphabetically according to the names of the lobbyists and firms.

(4) No individual shall act as a professional lobbyist unless he has received a certificate of registration as provided in section 24-6-305 (1).

(5) An individual shall not be considered a lobbyist solely because of his or her appearance as a witness in rule, standard, or rate-making proceedings.

(6) This section shall not apply to any political committee, volunteer lobbyist, citizen who lobbies on his or her own behalf, state official or employee acting in his or her official capacity, except as provided in section 24-6-303.5, or elected public official acting in his or her official capacity.

(6.3) (a) No later than January 1, 2002, the secretary of state shall establish, operate, and maintain a system that enables electronic filing of the reports required by this part 3 by utilizing the internet. Rules concerning the manner in which reports required by this part 3 may be filed electronically, including but not limited to the information to be contained in such reports, the procedure for amending such reports, and public access to the electronic filing system, shall be promulgated by the secretary of state in accordance with article 4 of this title.

(b) In addition to any other method of filing, any person subject to the filing requirements of this part 3 or his or her duly authorized agent may use the electronic filing system described in paragraph (a) of this subsection (6.3) in order to meet such filing requirements.



§ 24-6-303.5. Lobbying by state officials and employees

(1) (a) Each principal department of state government, as defined in section 24-1-110, shall designate one person who shall be responsible for any lobbying of the type defined in section 24-6-301 (3.5)(a)(I) or (3.5)(a)(III) by a state official or employee on behalf of said principal department. All designated persons from the principal departments, as well as any person lobbying, as defined in section 24-6-301 (3.5)(a)(I) or (3.5)(a)(III), on behalf of an institution or governing board of higher education, shall register with the secretary of state by filing a written statement on or before January 15 of each year. Such registration statement shall be on a form prescribed by the secretary of state and shall include the following:

(I) The designated person's full legal name, principal department address, and business telephone number;

(II) The name of any state official or employee who is lobbying on behalf of the principal department, the name of such person's division or unit within the principal department, his classification or job title, and the address and telephone number of his division or unit.

(b) Copies of the original documents filed with the secretary of state shall be filed with the governor's office, the secretary of the senate, and the chief clerk of the house of representatives.

(c) Any amendments to the original registration statement shall be filed with the secretary of state within seven days of the pertinent change.

(2) (a) In addition to the registration statement filed pursuant to subsection (1) of this section, the designated person, and any person lobbying on behalf of an institution or governing board of higher education, shall file, monthly, a disclosure statement with the secretary of state in accordance with this subsection (2). The secretary of state shall prescribe the form for such disclosure statement, which shall include:

(I) The legislation on which lobbying is being performed;

(II) Any expenditure of public funds used for lobbying and the amount thereof;

(III) An estimate of the time spent on lobbying or preparation thereof by any state official or employee named in the registration statement or any other employee of the principal department.

(b) Disclosure statements shall be filed within fifteen days after the end of the first calendar month and shall be filed within fifteen days after the end of each subsequent month during the fiscal year.

(3) For purposes of this section, "state official or employee" means an individual who is compensated by a state of Colorado warrant and receives state of Colorado employee benefits except a lobbyist hired on a contract basis if he is currently registered under sections 24-6-302 and 24-6-303 or a lobbyist who registers as a professional lobbyist pursuant to sections 24-6-302 and 24-6-303.

(4) This section shall not apply to the following persons:

(a) Members of the public utilities commission, the industrial claim appeals office, the state board of land commissioners, the office of the property tax administrator, the state parole board, and the state personnel board;

(b) Members of any board or commission serving without compensation except for per diem allowances provided by law and reimbursement of expenses;

(c) Members of the governor's cabinet and personal staff employees in the offices of the governor and the lieutenant governor whose functions are confined to such offices and who report directly to the governor or lieutenant governor;

(d) Appointees to fill vacancies in elective offices;

(e) One deputy of each elective officer other than the governor and lieutenant governor specified in section 1 of article IV of the state constitution;

(f) Members, officers, and employees of the legislative branch;

(g) Members, officers, and employees of the judicial branch; specifically, municipal, state, and federal judges and the state court administrator and his designee; and

(h) Any state official or employee communicating with a covered official in response to an inquiry of that covered official or when testifying before any committee of the general assembly upon request of a committee member.

(5) Any person who engages in lobbying for a principal department but who is not a state official or employee shall comply with the requirements of sections 24-6-302 and 24-6-303.



§ 24-6-304. Records - preservation - public inspection - electronic access

(1) Each person required to file statements or reports under this part 3 shall maintain for a period of five years such records relating to such statements or reports as the secretary of state determines by regulation are necessary for the effective implementation of this part 3.

(2) (a) Any statement required by this part 3 to be filed with the secretary of state shall be preserved by the secretary of state for a period of five years after the date of filing, shall constitute part of the public records of that office, and shall be open and readily accessible for public inspection. The secretary of state shall implement a computer information system that will allow computer users to cross-reference and review, using the name of a professional lobbyist or any other person, any disclosure statement or other written statement filed pursuant to section 24-6-302 and registration statement filed pursuant to section 24-6-303 on which the name of such lobbyist or other person appears.

(b) No later than January 1, 2002, the secretary of state shall establish, operate, and maintain a website on the internet, or modify an existing site, that will allow computer users electronic read-only access to the information required to be filed by this part 3 free of charge. All information required to be filed by this part 3 that is filed electronically shall be made available:

(I) On the website within twenty-four hours after filing; and

(II) In a form that allows a computer user to cross-reference and review, using the name of a professional lobbyist or any other person, any disclosure statement or other written statement filed pursuant to section 24-6-302 and registration statement filed pursuant to section 24-6-303 on which the name of such lobbyist or other person appears.



§ 24-6-304.5. Examination of books and records

(1) The secretary of state has the power to request to examine or cause to be examined the books and records of any individual who has received or is seeking to renew a certificate of registration as a lobbyist as such books and records may relate to lobbying.

(2) Failure of a registrant or an applicant for renewal of the certificate of registration to comply with a request from the secretary of state to furnish the information in subsection (1) of this section shall be grounds for the secretary of state to proceed to use his powers to revoke or suspend a certificate of registration or bar an individual from registration as provided in section 24-6-305.



§ 24-6-305. Powers of the secretary of state - granting and revoking of certificates - barring from registration - imposition of penalties - notification of substantial violation

(1) It is the duty and responsibility of the secretary of state:

(a) To grant a certificate of registration as a lobbyist to any individual who registers under the provisions of this section and who supplies the information required in this part 3;

(b) To revoke the certificate of registration of any individual who has been convicted of violating any of the provisions of this part 3;

(c) and (d) Repealed.

(e) To revoke the certificate of registration of any individual whose lobbying privileges before the general assembly have been suspended following action on a written complaint against the person in accordance with the rules on lobbying practices promulgated by the general assembly.

(1.5) (a) In the case of revocation of a certificate of registration in accordance with the provisions of paragraph (b) or (e) of subsection (1) of this section, the secretary of state shall additionally indicate the revocation on the website and shall send written notice of the revocation by United States mail to each client or other lobbyist for whom the individual lobbies as shown on the individual's registration statement filed pursuant to section 24-6-303 (1).

(b) In the case of censure that has been adopted by the general assembly, the secretary of state shall send a copy of the resolution by United States mail to each client or other lobbyist for whom the individual lobbies as shown on the individual's registration statement filed pursuant to section 24-6-303 (1).

(2) In addition to any other powers conferred by this section, the secretary of state may:

(a) Revoke, or suspend for a maximum period of one year, or bar from registration for a maximum period of one year or the remainder of the legislative biennium, whichever is longer, the certificate of registration required by section 24-6-303 for failure to file the reports required by section 24-6-303, provide the information required by section 24-6-304.5, or pay fully any penalty imposed pursuant to section 24-6-302 (7); but no certificate may be revoked or suspended within thirty days after the failure to file such a report if, prior to the last day for filing such reports, the secretary of state has been informed in writing of extenuating circumstances justifying such failure. Any revocation or suspension of a certificate of registration or bar from registration shall be in accordance with the provisions of article 4 of this title.

(b) Adopt rules and regulations in accordance with the provisions of article 4 of this title to define, interpret, implement, and enforce the provisions of this part 3 and to prevent the evasion of the requirements of this part 3;

(c) On his or her own motion or on the verified complaint of any person, investigate the activities of any person who is or who has allegedly been engaged in lobbying and who may be in violation of the requirements of this part 3;

(d) Apply to the district court of the city and county of Denver for the issuance of an order requiring any individual who is believed by the secretary of state to be engaging in lobbying as a professional lobbyist as defined in section 24-6-301 without having received a certificate of registration as required by the provisions of section 24-6-303 to produce documentary evidence which is relevant or material or to give testimony which is relevant or material to the matter in question.

(3) If the secretary of state has reasonable grounds to believe that any person is in violation of section 24-6-302 or 24-6-303, the secretary of state may, after notice has been given and a hearing held in accordance with the provisions of article 4 of this title, issue a cease-and-desist order. Such order shall set forth the provisions of this part 3 found to be violated and the facts found to be the violation. Any person subject to a cease-and-desist order shall be entitled, upon request, to judicial review in accordance with the provisions of article 4 of this title.

(4) The secretary of state shall timely inform the president of the state senate and the speaker of the state house of representatives whenever the secretary of state has reasonable grounds to believe that a violation of section 24-6-302 or 24-6-303 has occurred that the secretary of state deems substantial.



§ 24-6-306. Employment of legislators, legislative employees, or state employees - filing of statement

If any person who engages in lobbying employs or causes his employer to employ any member of the general assembly, any member of a rule-making board or commission, any rule-making official of a state agency, any employee of the general assembly, or any full-time state employee who remains in the partial employ of the state or any agency thereof, the new employer shall file a statement under oath with the secretary of state within fifteen days after such employment. The statement shall specify the nature of the employment, the name of the individual to be paid thereunder, and the amount of pay or consideration to be paid thereunder.



§ 24-6-307. Employment of unregistered persons

It is unlawful for any person to employ for pay or any consideration, or pay or agree to pay any consideration to, an individual to engage in lobbying who is not registered except upon condition that such individual register forthwith.



§ 24-6-308. Prohibited practices

(1) No person engaged in lobbying shall:

(a) Make any agreement under which any consideration is to be given, transferred, or paid to any person contingent upon the passage or defeat of any legislation; the making or defeat of any rule, standard, or rate by any state agency; or the approval or veto of any legislation by the governor of this state;

(b) Knowingly attempt to deceive, or make a false statement to, a covered official regarding any material fact relating to a matter that is within the scope of duties of the covered official;

(c) Conceal from a covered official the identity of the person or entity for whom the lobbyist is lobbying;

(d) Knowingly use a fictitious name, or a real name without the consent of the person whose name is used, to communicate with a covered official;

(e) Knowingly represent an interest adverse to the lobbyist's client without first obtaining the consent of the client after full disclosure by the lobbyist of the adverse interest;

(f) Make any form of payment to a covered official as compensation for any interest in real or personal property or the provision of services in excess of the amount of compensation that would be paid by a person who is not a lobbyist for such interest or services in the ordinary course of business;

(g) Make a loan to a covered official or engage in any other transaction with a covered official with the intention of making the covered official personally obligated to the lobbyist;

(h) Attempt to influence the vote of a covered official in connection with any pending matter by threat of a political reprisal, including without limitation the promise of financial support of, or opposition to, the covered official's candidacy at any future election;

(i) Seek to influence a covered official by communicating with the covered official's employer;

(j) Cause to be introduced, or influence the introduction of, any bill, resolution, amendment, standard, rule, or rate for the purpose of afterwards being employed to secure its passage or defeat;

(k) Receive compensation for lobbying while serving as a state officer or employee of the state central committee of a political party;

(l) Make a campaign contribution in excess of the applicable limitations established by law or rule or make, solicit, or promise to solicit a campaign contribution during the period when lobbyists are prohibited from making such contributions under section 1-45-105.5, C.R.S.;

(m) Employ, subcontract, or pay compensation to a person for lobbying who has not registered as a lobbyist; or

(n) Engage in any other practice that discredits the practice of lobbying or the general assembly.

(2) Any person who believes that a lobbyist has committed any act or omission in violation of this section may file a complaint with the secretary of state or any member of the executive committee of the general assembly in accordance with the procedures for filing a complaint against a lobbyist under the joint rules of the senate and the house of representatives. Upon receipt of a complaint, the secretary of state may act upon alleged violations of this section to enforce governing laws or rules or may refer the matter to the executive committee of the general assembly.



§ 24-6-309. Offenses - penalties - injunctions

(1) Any person who violates any of the provisions of this part 3, except for the commission of any of the practices listed in section 24-6-308 (1)(b) to (1)(e) and (1)(h) to (1)(n), willfully files any document provided for in this part 3 that contains any materially false statement or material omission, or willfully fails to comply with any material requirement of this part 3 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not more than twelve months, or by both such fine and imprisonment.

(2) Whenever it appears that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this part 3 or any rule or order under this part 3, the secretary of state may bring an action in district court to enjoin the acts or practices and to enforce compliance with this part 3 or any rule or order under this part 3.






Part 4 - Open Meetings Law

§ 24-6-401. Declaration of policy

It is declared to be a matter of statewide concern and the policy of this state that the formation of public policy is public business and may not be conducted in secret.



§ 24-6-402. Meetings - open to public - definitions

(1) For the purposes of this section:

(a) (I) "Local public body" means any board, committee, commission, authority, or other advisory, policy-making, rule-making, or formally constituted body of any political subdivision of the state and any public or private entity to which a political subdivision, or an official thereof, has delegated a governmental decision-making function but does not include persons on the administrative staff of the local public body.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a), in order to assure school board transparency "local public body" shall include members of a board of education, school administration personnel, or a combination thereof who are involved in a meeting with a representative of employees at which a collective bargaining agreement is discussed.

(III) Notwithstanding the provisions of subparagraph (I) of this paragraph (a), "local public body" includes the governing board of an institute charter school that is authorized pursuant to part 5 of article 30.5 of title 22, C.R.S.

(b) "Meeting" means any kind of gathering, convened to discuss public business, in person, by telephone, electronically, or by other means of communication.

(c) "Political subdivision of the state" includes, but is not limited to, any county, city, city and county, town, home rule city, home rule county, home rule city and county, school district, special district, local improvement district, special improvement district, or service district.

(d) (I) "State public body" means any board, committee, commission, or other advisory, policy-making, rule-making, decision-making, or formally constituted body of any state agency, state authority, governing board of a state institution of higher education including the regents of the university of Colorado, a nonprofit corporation incorporated pursuant to section 23-5-121 (2), C.R.S., or the general assembly, and any public or private entity to which the state, or an official thereof, has delegated a governmental decision-making function but does not include persons on the administrative staff of the state public body.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (d), "state public body" does not include the governing board of an institute charter school that is authorized pursuant to part 5 of article 30.5 of title 22, C.R.S.

(2) (a) All meetings of two or more members of any state public body at which any public business is discussed or at which any formal action may be taken are declared to be public meetings open to the public at all times.

(b) All meetings of a quorum or three or more members of any local public body, whichever is fewer, at which any public business is discussed or at which any formal action may be taken are declared to be public meetings open to the public at all times.

(c) Any meetings at which the adoption of any proposed policy, position, resolution, rule, regulation, or formal action occurs or at which a majority or quorum of the body is in attendance, or is expected to be in attendance, shall be held only after full and timely notice to the public. In addition to any other means of full and timely notice, a local public body shall be deemed to have given full and timely notice if the notice of the meeting is posted in a designated public place within the boundaries of the local public body no less than twenty-four hours prior to the holding of the meeting. The public place or places for posting such notice shall be designated annually at the local public body's first regular meeting of each calendar year. The posting shall include specific agenda information where possible.

(d) (I) Minutes of any meeting of a state public body shall be taken and promptly recorded, and such records shall be open to public inspection. The minutes of a meeting during which an executive session authorized under subsection (3) of this section is held shall reflect the topic of the discussion at the executive session.

(II) Minutes of any meeting of a local public body at which the adoption of any proposed policy, position, resolution, rule, regulation, or formal action occurs or could occur shall be taken and promptly recorded, and such records shall be open to public inspection. The minutes of a meeting during which an executive session authorized under subsection (4) of this section is held shall reflect the topic of the discussion at the executive session.

(III) If elected officials use electronic mail to discuss pending legislation or other public business among themselves, the electronic mail shall be subject to the requirements of this section. Electronic mail communication among elected officials that does not relate to pending legislation or other public business shall not be considered a "meeting" within the meaning of this section.

(IV) Neither a state nor a local public body may adopt any proposed policy, position, resolution, rule, or regulation or take formal action by secret ballot unless otherwise authorized in accordance with the provisions of this subparagraph (IV). Notwithstanding any other provision of this section, a vote to elect leadership of a state or local public body by that same public body may be taken by secret ballot, and a secret ballot may be used in connection with the election by a state or local public body of members of a search committee, which committee is otherwise subject to the requirements of this section, but the outcome of the vote shall be recorded contemporaneously in the minutes of the body in accordance with the requirements of this section. Nothing in this subparagraph (IV) shall be construed to affect the authority of a board of education to use a secret ballot in accordance with the requirements of section 22-32-108 (6), C.R.S. For purposes of this subparagraph (IV), "secret ballot" means a vote cast in such a way that the identity of the person voting or the position taken in such vote is withheld from the public.

(d.5) (I) (A) Discussions that occur in an executive session of a state public body shall be electronically recorded. If a state public body electronically recorded the minutes of its open meetings on or after August 8, 2001, the state public body shall continue to electronically record the minutes of its open meetings that occur on or after August 8, 2001; except that electronic recording shall not be required for two successive meetings of the state public body while the regularly used electronic equipment is inoperable. A state public body may satisfy the electronic recording requirements of this sub-subparagraph (A) by making any form of electronic recording of the discussions in an executive session of the state public body. Except as provided in sub-subparagraph (B) of this subparagraph (I), the electronic recording of an executive session shall reflect the specific citation to the provision in subsection (3) of this section that authorizes the state public body to meet in an executive session and the actual contents of the discussion during the session. The provisions of this sub-subparagraph (A) shall not apply to discussions of individual students by a state public body pursuant to paragraph (b) of subsection (3) of this section.

(B) If, in the opinion of the attorney who is representing a governing board of a state institution of higher education, including the regents of the university of Colorado, and is in attendance at an executive session that has been properly announced pursuant to paragraph (a) of subsection (3) of this section, all or a portion of the discussion during the executive session constitutes a privileged attorney-client communication, no record or electronic recording shall be required to be kept of the part of the discussion that constitutes a privileged attorney-client communication. The electronic recording of said executive session discussion shall reflect that no further record or electronic recording was kept of the discussion based on the opinion of the attorney representing the governing board of a state institution of higher education, including the regents of the university of Colorado, as stated for the record during the executive session, that the discussion constituted a privileged attorney-client communication, or the attorney representing the governing board of a state institution of higher education, including the regents of the university of Colorado, may provide a signed statement attesting that the portion of the executive session that was not recorded constituted a privileged attorney-client communication in the opinion of the attorney.

(C) If a court finds, upon application of a person seeking access to the record of the executive session of a state public body in accordance with section 24-72-204 (5.5) and after an in camera review of the record of the executive session, that the state public body engaged in substantial discussion of any matters not enumerated in subsection (3) of this section or that the body adopted a proposed policy, position, resolution, rule, regulation, or formal action in the executive session in contravention of paragraph (a) of subsection (3) of this section, the portion of the record of the executive session that reflects the substantial discussion of matters not enumerated in subsection (3) of this section or the adoption of a proposed policy, position, resolution, rule, regulation, or formal action shall be open to public inspection pursuant to section 24-72-204 (5.5).

(D) No portion of the record of an executive session of a state public body shall be open for public inspection or subject to discovery in any administrative or judicial proceeding, except upon the consent of the state public body or as provided in sub-subparagraph (C) of this subparagraph (I) and section 24-72-204 (5.5).

(E) The record of an executive session of a state public body recorded pursuant to sub-subparagraph (A) of this subparagraph (I) shall be retained for at least ninety days after the date of the executive session.

(II) (A) Discussions that occur in an executive session of a local public body shall be electronically recorded. If a local public body electronically recorded the minutes of its open meetings on or after August 8, 2001, the local public body shall continue to electronically record the minutes of its open meetings that occur on or after August 8, 2001; except that electronic recording shall not be required for two successive meetings of the local public body while the regularly used electronic equipment is inoperable. A local public body may satisfy the electronic recording requirements of this sub-subparagraph (A) by making any form of electronic recording of the discussions in an executive session of the local public body. Except as provided in sub-subparagraph (B) of this subparagraph (II), the electronic recording of an executive session shall reflect the specific citation to the provision in subsection (4) of this section that authorizes the local public body to meet in an executive session and the actual contents of the discussion during the session. The provisions of this sub-subparagraph (A) shall not apply to discussions of individual students by a local public body pursuant to paragraph (h) of subsection (4) of this section.

(B) If, in the opinion of the attorney who is representing the local public body and who is in attendance at an executive session that has been properly announced pursuant to subsection (4) of this section, all or a portion of the discussion during the executive session constitutes a privileged attorney-client communication, no record or electronic recording shall be required to be kept of the part of the discussion that constitutes a privileged attorney-client communication. The electronic recording of said executive session discussion shall reflect that no further record or electronic recording was kept of the discussion based on the opinion of the attorney representing the local public body, as stated for the record during the executive session, that the discussion constituted a privileged attorney-client communication, or the attorney representing the local public body may provide a signed statement attesting that the portion of the executive session that was not recorded constituted a privileged attorney-client communication in the opinion of the attorney.

(C) If a court finds, upon application of a person seeking access to the record of the executive session of a local public body in accordance with section 24-72-204 (5.5) and after an in camera review of the record of the executive session, that the local public body engaged in substantial discussion of any matters not enumerated in subsection (4) of this section or that the body adopted a proposed policy, position, resolution, rule, regulation, or formal action in the executive session in contravention of subsection (4) of this section, the portion of the record of the executive session that reflects the substantial discussion of matters not enumerated in subsection (4) of this section or the adoption of a proposed policy, position, resolution, rule, regulation, or formal action shall be open to public inspection pursuant to section 24-72-204 (5.5).

(D) No portion of the record of an executive session of a local public body shall be open for public inspection or subject to discovery in any administrative or judicial proceeding, except upon the consent of the local public body or as provided in sub-subparagraph (C) of this subparagraph (II) and section 24-72-204 (5.5).

(E) Except as otherwise required by section 22-32-108 (5)(e), C.R.S., the record of an executive session of a local public body recorded pursuant to sub-subparagraph (A) of this subparagraph (II) shall be retained for at least ninety days after the date of the executive session.

(e) This part 4 does not apply to any chance meeting or social gathering at which discussion of public business is not the central purpose.

(f) The provisions of paragraph (c) of this subsection (2) shall not be construed to apply to the day-to-day oversight of property or supervision of employees by county commissioners. Except as set forth in this paragraph (f), the provisions of this paragraph (f) shall not be interpreted to alter any requirements of paragraph (c) of this subsection (2).

(3) (a) The members of a state public body subject to this part 4, upon the announcement by the state public body to the public of the topic for discussion in the executive session, including specific citation to the provision of this subsection (3) authorizing the body to meet in an executive session and identification of the particular matter to be discussed in as much detail as possible without compromising the purpose for which the executive session is authorized, and the affirmative vote of two-thirds of the entire membership of the body after such announcement, may hold an executive session only at a regular or special meeting and for the sole purpose of considering any of the matters enumerated in paragraph (b) of this subsection (3) or the following matters; except that no adoption of any proposed policy, position, resolution, rule, regulation, or formal action, except the review, approval, and amendment of the minutes of an executive session recorded pursuant to subparagraph (I) of paragraph (d.5) of subsection (2) of this section, shall occur at any executive session that is not open to the public:

(I) The purchase of property for public purposes, or the sale of property at competitive bidding, if premature disclosure of information would give an unfair competitive or bargaining advantage to a person whose personal, private interest is adverse to the general public interest. No member of the state public body shall use this paragraph (a) as a subterfuge for providing covert information to prospective buyers or sellers. Governing boards of state institutions of higher education including the regents of the university of Colorado may also consider the acquisition of property as a gift in an executive session, only if such executive session is requested by the donor.

(II) Conferences with an attorney representing the state public body concerning disputes involving the public body that are the subject of pending or imminent court action, concerning specific claims or grievances, or for purposes of receiving legal advice on specific legal questions. Mere presence or participation of an attorney at an executive session of a state public body is not sufficient to satisfy the requirements of this subsection (3).

(III) Matters required to be kept confidential by federal law or rules, state statutes, or in accordance with the requirements of any joint rule of the senate and the house of representatives pertaining to lobbying practices;

(IV) Specialized details of security arrangements or investigations, including defenses against terrorism, both domestic and foreign, and including where disclosure of the matters discussed might reveal information that could be used for the purpose of committing, or avoiding prosecution for, a violation of the law;

(V) Determining positions relative to matters that may be subject to negotiations with employees or employee organizations; developing strategy for and receiving reports on the progress of such negotiations; and instructing negotiators;

(VI) With respect to the board of regents of the university of Colorado and the board of directors of the university of Colorado hospital authority created pursuant to article 21 of title 23, C.R.S., matters concerning the modification, initiation, or cessation of patient care programs at the university hospital operated by the university of Colorado hospital authority pursuant to part 5 of article 21 of title 23, C.R.S., (including the university of Colorado psychiatric hospital), and receiving reports with regard to any of the above, if premature disclosure of information would give an unfair competitive or bargaining advantage to any person or entity;

(VII) With respect to nonprofit corporations incorporated pursuant to section 23-5-121 (2), C.R.S., matters concerning trade secrets, privileged information, and confidential commercial, financial, geological, or geophysical data furnished by or obtained from any person;

(VIII) With respect to the governing board of a state institution of higher education and any committee thereof, consideration of nominations for the awarding of honorary degrees, medals, and other honorary awards by the institution and consideration of proposals for the naming of a building or a portion of a building for a person or persons.

(b) (I) All meetings held by members of a state public body subject to this part 4 to consider the appointment or employment of a public official or employee or the dismissal, discipline, promotion, demotion, or compensation of, or the investigation of charges or complaints against, a public official or employee shall be open to the public unless said applicant, official, or employee requests an executive session. Governing boards of institutions of higher education including the regents of the university of Colorado may, upon their own affirmative vote, hold executive sessions to consider the matters listed in this paragraph (b). Executive sessions may be held to review administrative actions regarding investigation of charges or complaints and attendant investigative reports against students where public disclosure could adversely affect the person or persons involved, unless the students have specifically consented to or requested the disclosure of such matters. An executive session may be held only at a regular or special meeting of the state public body and only upon the announcement by the public body to the public of the topic for discussion in the executive session and the affirmative vote of two-thirds of the entire membership of the body after such announcement.

(II) The provisions of subparagraph (I) of this paragraph (b) shall not apply to discussions concerning any member of the state public body, any elected official, or the appointment of a person to fill the office of a member of the state public body or an elected official or to discussions of personnel policies that do not require the discussion of matters personal to particular employees.

(c) Notwithstanding the provisions of paragraphs (a) and (b) of this subsection (3), the state board of parole created in part 2 of article 2 of title 17, C.R.S., may proceed in executive session to consider matters connected with any parole proceedings under the jurisdiction of said board; except that no final parole decisions shall be made by said board while in executive session. Such executive session may be held only at a regular or special meeting of the state board of parole and only upon the affirmative vote of two-thirds of the membership of the board present at such meeting.

(d) Notwithstanding any provision of paragraph (a) or (b) of this subsection (3) to the contrary, upon the affirmative vote of two-thirds of the members of the governing board of an institution of higher education who are authorized to vote, the governing board may hold an executive session in accordance with the provisions of this subsection (3).

(3.5) A search committee of a state public body or local public body shall establish job search goals, including the writing of the job description, deadlines for applications, requirements for applicants, selection procedures, and the time frame for appointing or employing a chief executive officer of an agency, authority, institution, or other entity at an open meeting. The state or local public body shall make public the list of all finalists under consideration for the position of chief executive officer no later than fourteen days prior to appointing or employing one of the finalists to fill the position. No offer of appointment or employment shall be made prior to this public notice. Records submitted by or on behalf of a finalist for such position shall be subject to the provisions of section 24-72-204 (3)(a)(XI). As used in this subsection (3.5), "finalist" shall have the same meaning as in section 24-72-204 (3)(a)(XI). Nothing in this subsection (3.5) shall be construed to prohibit a search committee from holding an executive session to consider appointment or employment matters not described in this subsection (3.5) and otherwise authorized by this section.

(4) The members of a local public body subject to this part 4, upon the announcement by the local public body to the public of the topic for discussion in the executive session, including specific citation to the provision of this subsection (4) authorizing the body to meet in an executive session and identification of the particular matter to be discussed in as much detail as possible without compromising the purpose for which the executive session is authorized, and the affirmative vote of two-thirds of the quorum present, after such announcement, may hold an executive session only at a regular or special meeting and for the sole purpose of considering any of the following matters; except that no adoption of any proposed policy, position, resolution, rule, regulation, or formal action, except the review, approval, and amendment of the minutes of an executive session recorded pursuant to subparagraph (II) of paragraph (d.5) of subsection (2) of this section, shall occur at any executive session that is not open to the public:

(a) The purchase, acquisition, lease, transfer, or sale of any real, personal, or other property interest; except that no executive session shall be held for the purpose of concealing the fact that a member of the local public body has a personal interest in such purchase, acquisition, lease, transfer, or sale;

(b) Conferences with an attorney for the local public body for the purposes of receiving legal advice on specific legal questions. Mere presence or participation of an attorney at an executive session of the local public body is not sufficient to satisfy the requirements of this subsection (4).

(c) Matters required to be kept confidential by federal or state law or rules and regulations. The local public body shall announce the specific citation of the statutes or rules that are the basis for such confidentiality before holding the executive session.

(d) Specialized details of security arrangements or investigations, including defenses against terrorism, both domestic and foreign, and including where disclosure of the matters discussed might reveal information that could be used for the purpose of committing, or avoiding prosecution for, a violation of the law;

(e) (I) Determining positions relative to matters that may be subject to negotiations; developing strategy for negotiations; and instructing negotiators.

(II) The provisions of subparagraph (I) of this paragraph (e) shall not apply to a meeting of the members of a board of education of a school district:

(A) During which negotiations relating to collective bargaining, as defined in section 8-3-104 (3), C.R.S., are discussed; or

(B) During which negotiations for employment contracts, other than negotiations for an individual employee's contract, are discussed.

(f) (I) Personnel matters except if the employee who is the subject of the session has requested an open meeting, or if the personnel matter involves more than one employee, all of the employees have requested an open meeting. With respect to hearings held pursuant to the "Teacher Employment, Compensation, and Dismissal Act of 1990", article 63 of title 22, C.R.S., the provisions of section 22-63-302 (7)(a), C.R.S., shall govern in lieu of the provisions of this subsection (4).

(II) The provisions of subparagraph (I) of this paragraph (f) shall not apply to discussions concerning any member of the local public body, any elected official, or the appointment of a person to fill the office of a member of the local public body or an elected official or to discussions of personnel policies that do not require the discussion of matters personal to particular employees.

(g) Consideration of any documents protected by the mandatory nondisclosure provisions of the "Colorado Open Records Act", part 2 of article 72 of this title; except that all consideration of documents or records that are work product as defined in section 24-72-202 (6.5) or that are subject to the governmental or deliberative process privilege shall occur in a public meeting unless an executive session is otherwise allowed pursuant to this subsection (4);

(h) Discussion of individual students where public disclosure would adversely affect the person or persons involved.

(5) (Deleted by amendment, L. 96, p. 691, § 1, effective July 1, 1996.)

(6) The limitations imposed by subsections (3), (4), and (5) of this section do not apply to matters which are covered by section 14 of article V of the state constitution.

(7) The secretary or clerk of each state public body or local public body shall maintain a list of persons who, within the previous two years, have requested notification of all meetings or of meetings when certain specified policies will be discussed and shall provide reasonable advance notification of such meetings, provided, however, that unintentional failure to provide such advance notice will not nullify actions taken at an otherwise properly published meeting. The provisions of this subsection (7) shall not apply to the day-to-day oversight of property or supervision of employees by county commissioners, as provided in paragraph (f) of subsection (2) of this section.

(8) No resolution, rule, regulation, ordinance, or formal action of a state or local public body shall be valid unless taken or made at a meeting that meets the requirements of subsection (2) of this section.

(9) (a) Any person denied or threatened with denial of any of the rights that are conferred on the public by this part 4 has suffered an injury in fact and, therefore, has standing to challenge the violation of this part 4.

(b) The courts of record of this state shall have jurisdiction to issue injunctions to enforce the purposes of this section upon application by any citizen of this state. In any action in which the court finds a violation of this section, the court shall award the citizen prevailing in such action costs and reasonable attorney fees. In the event the court does not find a violation of this section, it shall award costs and reasonable attorney fees to the prevailing party if the court finds that the action was frivolous, vexatious, or groundless.

(10) Any provision of this section declared to be unconstitutional or otherwise invalid shall not impair the remaining provisions of this section, and, to this end, the provisions of this section are declared to be severable.









Article 7 - State Security Officers

§ 24-7-100.2. Legislative declaration

(1) The general assembly hereby finds that the efforts of security officers employed by institutions of higher education to protect the persons and property of their environments are important elements of effective public safety management.

(2) The general assembly acknowledges the operational and environmental acumen of security officers of institutions of higher education regarding their facilities and the importance of including representatives of the institutions in emergency preparedness planning and training efforts conducted by local law enforcement agencies and emergency planning agencies intended to reduce the likelihood of, and develop effective responses to, emergency situations occurring at their facilities.

(3) The general assembly hereby encourages ongoing cooperation efforts among local law enforcement agencies, emergency planning agencies, and the security officers of institutions of higher education regarding emergency preparedness and response planning and training and development of communication capabilities supporting effective coordination among these groups during emergencies.



§ 24-7-101. State institutions authorized to employ security officers

The institutions, agencies, and departments of state government, including any institution of higher education, are hereby authorized to employ security officers to protect the property of the institution, agency, or department employing the officer and to perform other police, security, and administrative functions as may be deemed necessary.



§ 24-7-102. Supervision and control

The security officers employed pursuant to this article shall be under the control and supervision of the governing authority or head of the employing state institution. The governing authorities or heads of the state institutions, agencies, and departments shall provide appropriate credentials for the officers. The employing institution, department, or agency may permit its security officers that have been designated as peace officers pursuant to section 16-2.5-101, C.R.S., to hold and receive such other law enforcement commissions or appointments as are appropriate to carry out their duties.



§ 24-7-103. Powers conferred

(1) Security officers employed and commissioned pursuant to this article that have been designated as peace officers pursuant to section 16-2.5-101, C.R.S., when operating on state owned or leased property, are hereby granted all the powers conferred by law upon peace officers to carry weapons and to make arrests.

(2) When not on state owned or leased property, security officers employed and commissioned pursuant to this article shall not have any authority not possessed by private citizens to arrest, investigate, or carry weapons. This subsection (2) shall not apply to peace officers as described in section 16-2.5-101, C.R.S.



§ 24-7-104. State property not exempt from local law enforcement

Nothing in this article shall be construed to exempt state property from the authority of law enforcement agencies within whose jurisdiction the state property is located; except that representatives of the law enforcement agencies shall coordinate their official actions on state property with the appropriate security officers or police officers, except when emergency circumstances preclude such coordination.



§ 24-7-105. Officers' qualifications

Security officers shall be at least twenty-one years of age and shall possess such other qualifications as may be specified by the state personnel director, including continuing training as may be prescribed by the said director.



§ 24-7-106. Peace officers standards and training board evaluation and recommendation - legislative authorization of peace officer status required

Notwithstanding other provisions of this article, a person or group of persons employed as security officers or guards by any institution, agency, or department of state government, including any institution of higher education, shall not be designated as peace officers, after June 3, 2004, without completing the peace officer standards and training board processes described in sections 16-2.5-201 and 16-2.5-202, C.R.S., and obtaining the legislative authorization described in section 16-2.5-101, C.R.S.






Article 7.5 - Colorado Higher Education Police Officers

§ 24-7.5-101. State institutions of higher education authorized to employ police officers

The state institutions of higher education are authorized to employ police officers to provide law enforcement and property protection for the institution employing the officers and to perform other police, emergency planning, community safety, and administrative functions as may be deemed necessary.



§ 24-7.5-102. Supervision and control

State higher education police officers employed pursuant to this article shall be under the supervision and control of the governing board of the employing state institution of higher education or its designee. The governing board or head of the state institution of higher education shall provide institutional police commissions and other appropriate credentials for the police officers. The employing institution may permit its police officers to hold and receive other law enforcement commissions or appointments as are appropriate to carry out their duties.



§ 24-7.5-103. Powers conferred

(1) State higher education police officers employed and commissioned pursuant to this article, when operating on property owned or leased by the state institution of higher education, are granted all the powers conferred by law upon peace officers to carry weapons and make arrests.

(2) When not on property owned or leased by the state institution of higher education, state higher education police officers shall not have any greater authority than that conferred upon peace officers by section 16-3-110, C.R.S.



§ 24-7.5-104. State institution of higher education property not exempt from local law enforcement

Nothing in this article shall be construed to exempt the property of a state institution of higher education from the authority of law enforcement agencies within whose jurisdiction the property is located; except that representatives of the law enforcement agencies shall coordinate their official actions on the property with the appropriate higher education police officers, except when emergency circumstances preclude such coordination.



§ 24-7.5-105. Officers' qualifications

State higher education police officers shall be at least twenty-one years of age and shall possess other qualifications as may be specified by the state personnel director, including continuing training as may be prescribed by the director. State higher education police officers shall be certified by the peace officers standards and training board.



§ 24-7.5-106. Peace officers standards and training board evaluation and recommendation - legislative authorization of peace officer status required

Notwithstanding any other provision of this article, a person or group of persons employed by any institution of higher education shall not be designated as police officers after June 3, 2004, without completing the peace officers standards and training board processes described in sections 16-2.5-201 and 16-2.5-202, C.R.S., and obtaining the certification described in section 16-2.5-102, C.R.S.






Article 8 - Governor-Elect - Transition to New Administration

§ 24-8-101. Legislative declaration

The general assembly declares it to be in the public interest that the transition from the administration of one governor to that of another be efficient and carefully planned. It is the purpose of this article to provide the governor-elect with sufficient resources to effect such a transition, including temporary office space, staff services, access to budgetary and other necessary and desirable information, and cooperation of officials and employees of the executive branch of state government.



§ 24-8-102. Office space, supplies, and equipment

The department of personnel shall provide the governor-elect and the governor-elect's staff with suitable office space in the capitol building, together with sufficient furnishings, supplies, equipment, and telephone service for the period between the general election and the inauguration.



§ 24-8-103. Access to information

(1) The governor and executive director of the department of personnel shall cooperate with the governor-elect and the governor-elect's staff to enable the governor-elect to adequately prepare his or her policy priorities, budget recommendations, legislative program, and messages to the general assembly. To implement the provisions of this section, the governor-elect and authorized staff shall have full access to:

(a) All reports, estimates, minutes of hearings, and other information in the executive department of state government pertaining to estimated revenues and the proposed executive budget for the next fiscal year or years;

(b) All information relating to the problems, policies, and plans of any department of the executive branch of state government;

(c) The official records of the governor's office.



§ 24-8-104. Staff personnel - state employees

The governor-elect shall be entitled to contract for the assistance and services of persons of his own choosing for the period between the general election and the inauguration, and they shall receive reasonable compensation for their services within the limits of appropriations made under section 24-8-105. Such persons shall not otherwise be classified as state employees, nor shall they be subject to the state personnel system laws during such period. In addition, upon request of the governor-elect, the executive director of any department shall assign an employee of his department to assist the governor-elect and his staff for such time as may be necessary between the general election and the inauguration.



§ 24-8-105. General assembly to make appropriation

At the regular session in each year in which there is a general election to elect a new governor, the general assembly shall appropriate to the department of personnel a sum of not less than ten thousand dollars to pay the necessary expenses of the governor-elect incurred between the general election and the inauguration, including, but not limited to, office supplies, postage, actual and necessary travel expenses, and compensation of administrative, secretarial, and clerical personnel. Any unexpended balance of such appropriation remaining after the payment of such expenses shall revert to the general fund.






Article 9 - Compensation of State Officers

§ 24-9-101. Salaries of elected state officials - repeal

(1) The following state officials shall receive annual salaries and allowances, payable monthly, as follows:

(a) Governor:

(I) (A) Ninety thousand dollars.

(B) This subparagraph (I) is repealed, effective January 10, 2019.

(II) (A) The salary payable to the governor for each year of the term commencing on the second Tuesday in January 2019 is an amount equal to sixty-six percent of the total annual salary paid to the chief justice of the state supreme court on January 10, 2019.

(B) Each subsequent salary paid under this paragraph (a) must be adjusted on a quadrennial basis so that, beginning with the first day of each four-year gubernatorial term, and applying to each year of that term, the governor's annual salary is an amount equal to sixty-six percent of the total annual salary earned by the chief justice of the supreme court on the first day of the governor's term.

(b) Lieutenant governor:

(I) (A) Sixty-eight thousand five hundred dollars or, if concurrently serving as the head of a principal department or as the state chief operating officer, a combined salary that, in total, is commensurate with the annual salary paid for the position of head of the principal department or as the state chief operating officer, whichever is concurrently held by the lieutenant governor.

(B) This subparagraph (I) is repealed, effective January 10, 2019.

(II) (A) The salary payable to the lieutenant governor for each year of the term commencing on the second Tuesday in January 2019 is an amount equal to fifty-eight percent of the total annual salary paid to the judges of the county court in Class B counties, as defined in section 13-6-201, C.R.S., on January 10, 2019.

(B) Each subsequent salary paid under this paragraph (b) must be adjusted on a quadrennial basis so that, beginning with the first day of each four-year term, and applying to each year of that term, the lieutenant governor's annual salary is an amount equal to fifty-eight percent of the total annual salary earned by the judges of the county court in Class B counties on the first day of the lieutenant governor's term.

(III) Notwithstanding any provision of subparagraph (II) of this paragraph (b) to the contrary, if the lieutenant governor is concurrently serving as the head of a principal department and the salary for the head of that principal department is greater than that to which the lieutenant governor is entitled under this paragraph (b), the lieutenant governor shall also be paid that portion of the salary for the head of the principal department that, when added to the amount of the salary paid under this paragraph (b), equals the amount paid to the head of that principal department.

(c) President of the senate, speaker of the house of representatives, minority leader of the senate, or minority leader of the house of representatives, while for any reason acting as governor, the sum of twenty dollars per day as expenses;

(d) Attorney general:

(I) (A) Eighty thousand dollars.

(B) This subparagraph (I) is repealed, effective January 10, 2019.

(II) (A) The salary payable to the attorney general for each year of the term commencing on the second Tuesday in January 2019 is an amount equal to sixty percent of the total annual salary paid to the chief judge of the court of appeals on January 10, 2019.

(B) Each subsequent salary paid under this paragraph (d) must be adjusted on a quadrennial basis so that, beginning with the first day of each four-year term, and applying to each year of that term, the attorney general's annual salary is an amount equal to sixty percent of the total annual salary earned by the chief judge of the court of appeals on the first day of the attorney general's term.

(e) Secretary of state:

(I) (A) Sixty-eight thousand five hundred dollars.

(B) This subparagraph (I) is repealed, effective January 10, 2019.

(II) (A) The salary payable to the secretary of state for each year of the term commencing on the second Tuesday in January 2019 is an amount equal to fifty-eight percent of the total annual salary paid to the judges of the county court in Class B counties, as defined in section 13-6-201, C.R.S., on January 10, 2019.

(B) Each subsequent salary paid under this paragraph (e) must be adjusted on a quadrennial basis so that, beginning with the first day of each four-year term, and applying to each year of that term, the secretary of state's annual salary is an amount equal to fifty-eight percent of the total annual salary earned by the judges of the county court in Class B counties on the first day of the secretary of state's term.

(f) State treasurer:

(I) (A) Sixty-eight thousand five hundred dollars.

(B) This subparagraph (I) is repealed, effective January 10, 2019.

(II) (A) The salary payable to the state treasurer for each year of the term commencing on the second Tuesday in January 2019 is an amount equal to fifty-eight percent of the total annual salary paid to the judges of the county court in Class B counties, as defined in section 13-6-201, C.R.S., on January 10, 2019.

(B) Each subsequent salary paid under this paragraph (f) must be adjusted on a quadrennial basis so that, beginning with the first day of each four-year term, and applying to each year of that term, the state treasurer's annual salary is an amount equal to fifty-eight percent of the total annual salary earned by the judges of the county court in Class B counties on the first day of the state treasurer's term.

(2) Any official who assumes his or her position by reason of filling a vacancy shall be paid the same salary as that to which the vacating official was entitled.

(3) Repealed.

(4) Nothing in this section authorizes the salary of any elected state official to be modified while he or she is serving his or her official term.

(5) The director of research of the legislative council appointed pursuant to section 2-3-304 (1), C.R.S., shall post the amount of the current annual salary payable to each elected official pursuant to this section on the website of the general assembly. In addition, the department of each elected official shall publish the amount of the current annual salary payable to the elected official on the website of department.



§ 24-9-102. Salaries of appointed state officials

(1) The following state officials shall receive annual salaries and allowances, payable monthly, as follows:

(a) Deputy secretary of state, an amount set by the secretary of state;

(b) Deputy state treasurer, an amount set by the state treasurer;

(c) Repealed.

(d) Effective July 1, 2005, public utilities commission, each commissioner, an amount as set by the executive director of the department of regulatory agencies based on the most recent available figures contained in the annual total compensation survey conducted by the state personnel director pursuant to section 24-50-104 (4)(a) and subject to review by the state auditor and the general assembly pursuant to section 24-50-104 (4)(b) and (4)(c). The commissioners' salaries shall be set within the range identified in the survey for the category of senior executive service and shall be uniform; except that the chairman may receive a salary that is up to ten percent higher than those of the other two commissioners.

(e) Repealed.

(2) The positions listed in paragraphs (a) to (e) of subsection (1) of this section shall be full-time positions, and the salaries shall be for the full-time services of the persons involved.

(3) (Deleted by amendment, L. 2005, p. 500, § 1, effective May 12, 2005.)



§ 24-9-103. Deputy state officers

The secretary of state and the state treasurer are hereby authorized to appoint their own deputies.



§ 24-9-104. Mileage allowances

(1) Repealed.

(2) (a) to (c) Repealed.

(d) On and after January 1, 2008, state officers and employees shall be allowed a mileage allowance for each mile actually and necessarily traveled while on official state business calculated at ninety percent of the prevailing internal revenue service mileage reimbursement rate to the nearest cent, and, when authorized to be utilized and necessary for official state business, ninety-five percent of the prevailing internal revenue service mileage reimbursement rate to the nearest cent for four-wheel-drive vehicles and forty cents per nautical mile for privately owned aircraft.

(e) For purposes of this section, "four-wheel-drive vehicles" means sport utility vehicles and pick-up trucks with a four-wheel-drive transmission system. "Four-wheel-drive vehicles" shall not include standard vehicles with all-wheel-drive capability.

(f) Repealed.



§ 24-9-105. Elected state officials - discretionary funds

(1) Beginning with the fiscal year commencing July 1, 1985, and for each fiscal year thereafter, subject to annual appropriation by the general assembly, there is hereby available the following amounts for elected state officials for expenditure in pursuance of official business as each elected official sees fit:

(a) Governor, twenty thousand dollars;

(b) Lieutenant governor, five thousand dollars;

(c) Attorney general, five thousand dollars;

(d) Secretary of state, five thousand dollars;

(e) State treasurer, five thousand dollars.

(2) The appropriations made by paragraphs (a), (b), (c), and (e) of subsection (1) of this section shall be out of any moneys in the general fund not otherwise appropriated, and the appropriation made by paragraph (d) of subsection (1) of this section shall be out of any moneys in the department of state cash fund not otherwise appropriated.






Article 9.5 - Recall of State Officers



Article 10 - Governmental Immunity

§ 24-10-101. Short title

This article shall be known and may be cited as the "Colorado Governmental Immunity Act".



§ 24-10-102. Declaration of policy

It is recognized by the general assembly that the doctrine of sovereign immunity, whereunder the state and its political subdivisions are often immune from suit for injury suffered by private persons, is, in some instances, an inequitable doctrine. The general assembly also recognizes that the supreme court has abrogated the doctrine of sovereign immunity effective July 1, 1972, and that thereafter the doctrine shall be recognized only to such extent as may be provided by statute. The general assembly also recognizes that the state and its political subdivisions provide essential public services and functions and that unlimited liability could disrupt or make prohibitively expensive the provision of such essential public services and functions. The general assembly further recognizes that the taxpayers would ultimately bear the fiscal burdens of unlimited liability and that limitations on the liability of public entities and public employees are necessary in order to protect the taxpayers against excessive fiscal burdens. It is also recognized that public employees, whether elected or appointed, should be provided with protection from unlimited liability so that such public employees are not discouraged from providing the services or functions required by the citizens or from exercising the powers authorized or required by law. It is further recognized that the state, its political subdivisions, and the public employees of such public entities, by virtue of the services and functions provided, the powers exercised, and the consequences of unlimited liability to the governmental process, should be liable for their actions and those of their agents only to such an extent and subject to such conditions as are provided by this article. The general assembly also recognizes the desirability of including within one article all the circumstances under which the state, any of its political subdivisions, or the public employees of such public entities may be liable in actions which lie in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by a claimant and that the distinction for liability purposes between governmental and proprietary functions should be abolished.



§ 24-10-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Controlled agricultural burn" means a technique used in farming to clear the land of any existing crop residue, kill weeds and weed seeds, or to reduce fuel buildup and decrease the likelihood of a future fire.

(1.3) "Dangerous condition" means either a physical condition of a facility or the use thereof that constitutes an unreasonable risk to the health or safety of the public, which is known to exist or which in the exercise of reasonable care should have been known to exist and which condition is proximately caused by the negligent act or omission of the public entity or public employee in constructing or maintaining such facility. For the purposes of this subsection (1.3), a dangerous condition should have been known to exist if it is established that the condition had existed for such a period and was of such a nature that, in the exercise of reasonable care, such condition and its dangerous character should have been discovered. A dangerous condition shall not exist solely because the design of any facility is inadequate. The mere existence of wind, water, snow, ice, or temperature shall not, by itself, constitute a dangerous condition.

(1.5) "Health care practitioner" means a physician, dentist, clinical psychologist, or any other person acting at the direction or under the supervision or control of any such persons.

(2) "Injury" means death, injury to a person, damage to or loss of property, of whatsoever kind, which, if inflicted by a private person, would lie in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by a claimant.

(2.5) "Maintenance" means the act or omission of a public entity or public employee in keeping a facility in the same general state of repair or efficiency as initially constructed or in preserving a facility from decline or failure. "Maintenance" does not include any duty to upgrade, modernize, modify, or improve the design or construction of a facility.

(2.7) "Motor vehicle" means a motor vehicle as defined in section 42-1-102, C.R.S., and a light rail car or engine owned or leased by a public entity.

(3) (a) "Operation" means the act or omission of a public entity or public employee in the exercise and performance of the powers, duties, and functions vested in them by law with respect to the purposes of any public hospital, jail, or public water, gas, sanitation, power, or swimming facility. "Operation" does not include any duty to upgrade, modernize, modify, or improve the design or construction of a facility.

(b) The term "operation" shall not be construed to include:

(I) A failure to exercise or perform any powers, duties, or functions not vested by law in a public entity or employee with respect to the purposes of any public facility set forth in paragraph (a) of this subsection (3);

(II) A negligent or inadequate inspection or a failure to make an inspection of any property, except property owned or leased by the public entity, to determine whether such property constitutes a hazard to the health or safety of the public.

(3.5) "Prescribed fire" means the application of fire in accordance with a written prescription for vegetative fuels and excludes a controlled agricultural burn.

(4) (a) "Public employee" means an officer, employee, servant, or authorized volunteer of the public entity, whether or not compensated, elected, or appointed, but does not include an independent contractor or any person who is sentenced to participate in any type of useful public service. For the purposes of this subsection (4), "authorized volunteer" means a person who performs an act for the benefit of a public entity at the request of and subject to the control of such public entity and includes a qualified volunteer as defined in section 24-33.5-802 (9).

(b) "Public employee" includes any of the following:

(I) Any health care practitioner employed by a public entity, except for any health care practitioner who is employed on less than a full-time basis by a public entity and who additionally has an independent or other health care practice. Any such person employed on less than a full-time basis by a county or a district public health agency and who additionally has an independent or other health care practice shall maintain the status of a public employee only when such person engages in activities at or for the county or the district public health agency that are within the course and scope of such person's responsibilities as an employee of the county or the district public health agency. For purposes of this subparagraph (I), work performed as an employee of another public entity or of an entity of the United States government shall not be considered to be an independent or other health care practice.

(II) Any health care practitioner employed part-time by and holding a clinical faculty appointment at a public entity as to any injury caused by a health care practitioner-in-training under such health care practitioner's supervision. Any such person shall maintain the status of a public employee when such person engages in supervisory and educational activities over a health care practitioner-in-training at a nonpublic entity if said activities are within the course and scope of such person's responsibilities as an employee of a public entity.

(III) Any health care practitioner-in-training who is duly enrolled and matriculated in an educational program of a public entity and who is working at either a public entity or a nonpublic entity. Any such person shall maintain the status of a public employee when such person engages in professional or educational activities at a nonpublic entity if said activities are within the course and scope of such person's responsibilities as a student or employee of a public entity.

(IV) Any health care practitioner who is a nurse licensed under article 38 of title 12, C.R.S., employed by a public entity. Any such person shall maintain the status of a public employee only when such person engages in activities at or for the public entity which are within the course and scope of such person's responsibilities as an employee of the public entity.

(V) Any health care practitioner who volunteers services at or on behalf of a public entity, or who volunteers services as a participant in the community maternity services program;

(VI) Any release hearing officer utilized by the department of corrections and the state board of parole pursuant to section 17-2-217 (1), C.R.S. A release hearing officer shall maintain the status of a public employee only when the release hearing officer engages in activities that are within the course and scope of his or her responsibilities as a release hearing officer.

(VII) Any administrative hearing officer utilized by the department of corrections and the state board of parole pursuant to section 17-2-201 (3)(c)(I), C.R.S. An administrative hearing officer shall maintain the status of a public employee only when the administrative hearing officer engages in activities that are within the course and scope of his or her responsibilities as an administrative hearing officer.

(5) "Public entity" means the state, the judicial department of the state, any county, city and county, municipality, school district, special improvement district, and every other kind of district, agency, instrumentality, or political subdivision thereof organized pursuant to law and any separate entity created by intergovernmental contract or cooperation only between or among the state, county, city and county, municipality, school district, special improvement district, and every other kind of district, agency, instrumentality, or political subdivision thereof.

(5.5) "Public sanitation facility" means structures and related apparatus used in the collection, treatment, or disposition of sewage or industrial wastes of a liquid nature that is operated and maintained by a public entity. "Public sanitation facility" does not include: A public water facility; a natural watercourse even if dammed, channelized, or containing storm water runoff, discharge from a storm sewer, or discharge from a sewage treatment plant outfall; a drainage, borrow, or irrigation ditch even if the ditch contains storm water runoff or discharge from storm sewers; a curb and gutter system; or other drainage, flood control, and storm water facilities.

(5.7) "Public water facility" means structures and related apparatus used in the collection, treatment, or distribution of water for domestic and other legal uses that is operated and maintained by a public entity. "Public water facility" does not include: A public sanitation facility; a natural watercourse even if dammed, channelized, or used for transporting domestic water supplies; a drainage, borrow, or irrigation ditch even if dammed, channelized, or containing storm water runoff or discharge; or a curb and gutter system.

(6) "Sidewalk" means that portion of a public roadway between the curb lines or the lateral lines of the traveled portion and the adjacent property lines which is constructed, designed, maintained, and intended for the use of pedestrians.

(7) "State" means the government of the state; every executive department, board, commission, committee, bureau, and office; and every state institution of higher education, whether established by the state constitution or by law, and every governing board thereof. "State" does not include the judicial department, a county, municipality, city and county, school district, special district, or any other kind of district, instrumentality, political subdivision, or public corporation organized pursuant to law.



§ 24-10-104. Waiver of sovereign immunity

Notwithstanding any provision of law to the contrary, the governing body of a public entity, by resolution, may waive the immunity granted in section 24-10-106 for the types of injuries described in the resolution. Any such waiver may be withdrawn by the governing body by resolution. A resolution adopted pursuant to this section shall apply only to injuries occurring subsequent to the adoption of such resolution.



§ 24-10-105. Prior waiver of immunity - effect - indirect claims not separate

(1) It is the intent of this article to cover all actions which lie in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by the claimant. No public entity shall be liable for such actions except as provided in this article, and no public employee shall be liable for injuries arising out of an act or omission occurring during the performance of his or her duties and within the scope of his or her employment, unless such act or omission was willful and wanton, except as provided in this article. Nothing in this section shall be construed to allow any action which lies in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by a claimant to be brought against a public employee except in compliance with the requirements of this article.

(2) (a) A reference in this article to an injury, claim, or action that "lies in tort or could lie in tort" shall be construed in all cases to include, in addition to a direct claim or action, a claim or action asserted by way of assignment or subrogation to recover from a public entity or public employee the amount paid on a damages claim or the amount that may become payable on a damages claim because of the occurrence of an injury, as defined in section 24-10-103 (2).

(b) In any case in which an assignee or subrogee asserts an injury governed by this article:

(I) The injury shall not be deemed to be separate from the injury suffered by the assignor or subrogor; and

(II) Pursuant to section 24-10-114 (1.5), the assignment or subrogation concerning the injury shall not be deemed to be a separate occurrence with regard to limitations on judgments.



§ 24-10-106. Immunity and partial waiver

(1) A public entity shall be immune from liability in all claims for injury which lie in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by the claimant except as provided otherwise in this section. Sovereign immunity is waived by a public entity in an action for injuries resulting from:

(a) The operation of a motor vehicle, owned or leased by such public entity, by a public employee while in the course of employment, except emergency vehicles operating within the provisions of section 42-4-108 (2) and (3), C.R.S.;

(b) The operation of any public hospital, correctional facility, as defined in section 17-1-102, C.R.S., or jail by such public entity;

(c) A dangerous condition of any public building;

(d) (I) A dangerous condition of a public highway, road, or street which physically interferes with the movement of traffic on the paved portion, if paved, or on the portion customarily used for travel by motor vehicles, if unpaved, of any public highway, road, street, or sidewalk within the corporate limits of any municipality, or of any highway which is a part of the federal interstate highway system or the federal primary highway system, or of any highway which is a part of the federal secondary highway system, or of any highway which is a part of the state highway system on that portion of such highway, road, street, or sidewalk which was designed and intended for public travel or parking thereon. As used in this section, the phrase "physically interferes with the movement of traffic" shall not include traffic signs, signals, or markings, or the lack thereof. Nothing in this subparagraph (I) shall preclude a particular dangerous accumulation of snow, ice, sand, or gravel from being found to constitute a dangerous condition in the surface of a public roadway when the entity fails to use existing means available to it for removal or mitigation of such accumulation and when the public entity had actual notice through the proper public official responsible for the roadway and had a reasonable time to act.

(II) A dangerous condition caused by the failure to realign a stop sign or yield sign which was turned, without authorization of the public entity, in a manner which reassigned the right-of-way upon intersecting public highways, roads, or streets, or the failure to repair a traffic control signal on which conflicting directions are displayed;

(III) A dangerous condition caused by an accumulation of snow and ice which physically interferes with public access on walks leading to a public building open for public business when a public entity fails to use existing means available to it for removal or mitigation of such accumulation and when the public entity had actual notice of such condition and a reasonable time to act.

(e) A dangerous condition of any public hospital, jail, public facility located in any park or recreation area maintained by a public entity, or public water, gas, sanitation, electrical, power, or swimming facility. Nothing in this paragraph (e) or in paragraph (d) of this subsection (1) shall be construed to prevent a public entity from asserting sovereign immunity for an injury caused by the natural condition of any unimproved property, whether or not such property is located in a park or recreation area or on a highway, road, or street right-of-way.

(f) The operation and maintenance of any public water facility, gas facility, sanitation facility, electrical facility, power facility, or swimming facility by such public entity;

(g) The operation and maintenance of a qualified state capital asset that is the subject of a leveraged leasing agreement pursuant to the provisions of part 10 of article 82 of this title;

(h) Failure to perform an education employment required background check as described in section 13-80-103.9, C.R.S.;

(i) An action brought pursuant to section 13-21-128, C.R.S.

(1.5) (a) The waiver of sovereign immunity created in paragraphs (b) and (e) of subsection (1) of this section does not apply to claimants who have been convicted of a crime and incarcerated in a correctional facility or jail pursuant to such conviction, and such correctional facility or jail shall be immune from liability as set forth in subsection (1) of this section.

(b) The waiver of sovereign immunity created in paragraphs (b) and (e) of subsection (1) of this section does apply to claimants who are incarcerated but not yet convicted of the crime for which such claimants are being incarcerated if such claimants can show injury due to negligence.

(c) The waiver of sovereign immunity created in paragraph (e) of subsection (1) of this section does not apply to any backcountry landing facility located in whole or in part within any park or recreation area maintained by a public entity. For purposes of this paragraph (c), "backcountry landing facility" means any area of land or water that is unpaved, unlighted, and in a primitive condition and is used or intended for the landing and takeoff of aircraft, and includes any land or water appurtenant to such area.

(2) Nothing in this section or in section 24-10-104 shall be construed to constitute a waiver of sovereign immunity where the injury arises from the act, or failure to act, of a public employee where the act is the type of act for which the public employee would be or heretofore has been personally immune from liability.

(3) In addition to the immunity provided in subsection (1) of this section, a public entity shall also have the same immunity as a public employee for any act or failure to act for which a public employee would be or heretofore has been personally immune from liability.

(4) No rule of law imposing absolute or strict liability shall be applied in any action against a public entity or a public employee for an injury resulting from a dangerous condition of, or the operation and maintenance of, a public water facility or public sanitation facility. No liability shall be imposed in any such action unless negligence is proven.



§ 24-10-106.1. Immunity and partial waiver - claims against the state - injuries from prescribed fire - on or after January 1, 2012

(1) Notwithstanding any other provision of this article, the state shall be immune from liability in all claims for injury that lie in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by the claimant except as provided otherwise in this section or section 24-10-106. In addition to any other claims for which the state waives immunity under this article, sovereign immunity is waived by the state in an action for injuries resulting from a prescribed fire started or maintained by the state or any of its employees on or after January 1, 2012.

(2) Nothing in this section shall be construed to constitute a waiver of sovereign immunity if the injury arises from any act, or failure to act, of a state employee if the act is the type of act for which the state employee would be or heretofore has been personally immune from liability.

(3) In addition to the immunity provided under subsection (1) of this section, the state shall also have the same immunity as a state employee for any act or failure to act for which a state employee would be or heretofore has been personally immune from liability.

(4) No rule of law imposing absolute or strict liability shall be applied in any action against the state for an injury resulting from a prescribed fire started or maintained by the state or any of its employees. No liability shall be imposed in any such action unless negligence is proven.



§ 24-10-106.3. Immunity and partial waiver - claims for serious bodily injury or death on public school property or at school-sponsored events resulting from incidents of school violence - short title - definitions - repeal

(1) This section shall be known and may be cited as the "Claire Davis School Safety Act".

(2) Definitions. For purposes of this section, unless the context otherwise requires:

(a) "Charter school" means a charter school or an institute charter school established pursuant to article 30.5 of title 22, C.R.S.

(b) "Crime of violence" means that the person committed, conspired to commit, or attempted to commit one of the following crimes:

(I) Murder;

(II) First degree assault; or

(III) A felony sexual assault, as defined in section 18-3-402, C.R.S.

(c) "Incident of school violence" means an occurrence at a public school or public school-sponsored activity in which a person:

(I) Engaged in a crime of violence; and

(II) The actions described in subparagraph (I) of this paragraph (c) by that person caused serious bodily injury or death to any other person.

(d) "Public school" has the same meaning as provided in section 22-1-101, C.R.S., and includes a charter school or institute charter school.

(e) "School district" means a school district organized pursuant to article 30 of title 22, C.R.S., and the charter school institute established pursuant to section 22-30.5-503, C.R.S.

(f) "Serious bodily injury" means bodily injury that, either at the time of the actual injury or a later time, involves a substantial risk of death, a substantial risk of serious permanent disfigurement, or a substantial risk of protracted loss or impairment of the function of any part or organ of the body.

(3) Recognition of duty of care. All school districts and charter schools and their employees in this state have a duty to exercise reasonable care to protect all students, faculty, and staff from harm from acts committed by another person when the harm is reasonably foreseeable, while such students, faculty, and staff are within the school facilities or are participating in school-sponsored activities.

(4) Limited waiver of sovereign immunity. Notwithstanding any other provision of this article, a public school district or charter school is immune from liability in all claims for injury that lie in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by the claimant except as otherwise provided in this section or in this article. In addition to any other claims for which the "Colorado Governmental Immunity Act" waives sovereign immunity in this article, sovereign immunity is waived under the "Colorado Governmental Immunity Act" with respect to school districts and charter schools for a claim of a breach of the duty of care established in subsection (3) of this section by the school district, a charter school, or an employee of the school district or charter school arising from an incident of school violence on or after June 3, 2015, and, with respect to such claims, the provisions of article 12 of title 22, C.R.S., do not apply to school districts and charter schools. An employee of a public school, school district, or a charter school is not subject to suit under this section in his or her individual capacity unless the employee's actions or omissions are willful and wanton.

(5) A public school, school district, or charter school shall not be found negligent under this section solely as a result of not expelling or suspending any student.

(6) Nothing in this section shall be construed to constitute a waiver of sovereign immunity by a school district or charter school if the injury arises from any act, or failure to act, of an employee of the school district or charter school if the act is the type of act for which the school district or charter school employee would be or heretofore has been personally immune from liability.

(7) In addition to the immunity provided under this section, the school district and charter school shall also have the same immunity as a school district or charter school employee for any act or failure to act for which a school district or charter school employee would be or heretofore has been personally immune from liability.

(8) No rule of law imposing absolute or strict liability shall be applied in any action filed against a school district or charter school pursuant to this section for serious bodily injury or death caused by a breach of the duty of care, established pursuant to subsection (3) of this section. No liability shall be imposed in any such action unless negligence is proven.

(9) (a) Except as provided in paragraph (b) of this subsection (9), the maximum amount of damages that may be recovered under this article in any single occurrence from a school district or charter school for a claim brought under this section is governed by the limits set forth in section 24-10-114 (1).

(b) (I) A plaintiff who files an action under this section for an incident of school violence that occurs on or after June 3, 2015, and on or before July 1, 2017, shall file the action in the district court, and no compensatory damages shall be awarded. The court shall not issue a declaratory judgement regarding the negligence of the public school, school district, or charter school; however, in such action, the plaintiff is entitled to full discovery regarding the incident of school violence.

(II) This paragraph (b) is repealed, effective July 1, 2018.

(10) In order to promote vigorous discovery of events leading to an incident of school violence in any action brought under this section, an offer of judgment by a defendant under section 13-17-202, C.R.S., prior to the completion of discovery, is not deemed rejected if not accepted until fourteen days after the completion of discovery, and the plaintiff is not liable for costs due to not accepting such an offer of judgment until fourteen days after the completion of discovery. If a defendant refuses to answer a complaint, or a default judgment is entered against a defendant for failure to answer a complaint, or a defendant confesses liability in an action brought under this section, the court shall allow full discovery upon request of the plaintiff.



§ 24-10-106.5. Duty of care

(1) In order to encourage the provision of services to protect the public health and safety and to allow public entities to allocate their limited fiscal resources, a public entity or public employee shall not be deemed to have assumed a duty of care where none otherwise existed by the performance of a service or an act of assistance for the benefit of any person. The adoption of a policy or a regulation to protect any person's health or safety shall not give rise to a duty of care on the part of a public entity or public employee where none otherwise existed. In addition, the enforcement of or failure to enforce any such policy or regulation or the mere fact that an inspection was conducted in the course of enforcing such policy or regulation shall not give rise to a duty of care where none otherwise existed; however, in a situation in which sovereign immunity has been waived in accordance with the provisions of this article, nothing shall be deemed to foreclose the assumption of a duty of care by a public entity or public employee when the public entity or public employee requires any person to perform any act as the result of such an inspection or as the result of the application of such policy or regulation. Nothing in this section shall be construed to relieve a public entity of a duty of care expressly imposed under other statutory provision.

(2) Except as otherwise provided in section 24-10-106.3, which recognizes a duty of reasonable care upon public school districts, charter schools, and their employees, nothing in this article shall be deemed to create any duty of care.



§ 24-10-107. Determination of liability

Except as otherwise provided in this article, where sovereign immunity is not a bar under section 24-10-106, liability of the public entity shall be determined in the same manner as if the public entity were a private person.



§ 24-10-108. Sovereign immunity a bar

Except as provided in sections 24-10-104 to 24-10-106 and 24-10-106.3, sovereign immunity shall be a bar to any action against a public entity for injury which lies in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by a claimant. If a public entity raises the issue of sovereign immunity prior to or after the commencement of discovery, the court shall suspend discovery, except any discovery necessary to decide the issue of sovereign immunity and shall decide such issue on motion. The court's decision on such motion shall be a final judgment and shall be subject to interlocutory appeal.



§ 24-10-109. Notice required - contents - to whom given - limitations

(1) Any person claiming to have suffered an injury by a public entity or by an employee thereof while in the course of such employment, whether or not by a willful and wanton act or omission, shall file a written notice as provided in this section within one hundred eighty-two days after the date of the discovery of the injury, regardless of whether the person then knew all of the elements of a claim or of a cause of action for such injury. Compliance with the provisions of this section shall be a jurisdictional prerequisite to any action brought under the provisions of this article, and failure of compliance shall forever bar any such action.

(2) The notice shall contain the following:

(a) The name and address of the claimant and the name and address of his attorney, if any;

(b) A concise statement of the factual basis of the claim, including the date, time, place, and circumstances of the act, omission, or event complained of;

(c) The name and address of any public employee involved, if known;

(d) A concise statement of the nature and the extent of the injury claimed to have been suffered;

(e) A statement of the amount of monetary damages that is being requested.

(3) (a) If the claim is against the state or an employee thereof, the notice shall be filed with the attorney general. If the claim is against any other public entity or an employee thereof, the notice shall be filed with the governing body of the public entity or the attorney representing the public entity. Such notice shall be effective upon mailing by registered or certified mail, return receipt requested, or upon personal service.

(b) A notice required under this section that is properly filed with a public entity's agent listed in the inventory of local governmental entities pursuant to section 24-32-116, is deemed to satisfy the requirements of this section.

(4) When the claim is one for death by wrongful act or omission, the notice may be presented by the personal representative, surviving spouse, or next of kin of the deceased.

(5) Any action brought pursuant to this article shall be commenced within the time period provided for that type of action in articles 80 and 81 of title 13, C.R.S., relating to limitation of actions, or it shall be forever barred; except that, if compliance with the provisions of subsection (6) of this section would otherwise result in the barring of an action, such time period shall be extended by the time period required for compliance with the provisions of subsection (6) of this section.

(6) No action brought pursuant to this article shall be commenced until after the claimant who has filed timely notice pursuant to subsection (1) of this section has received notice from the public entity that the public entity has denied the claim or until after ninety days has passed following the filing of the notice of claim required by this section, whichever occurs first.



§ 24-10-110. Defense of public employees - payment of judgments or settlements against public employees

(1) A public entity shall be liable for:

(a) The costs of the defense of any of its public employees, whether such defense is assumed by the public entity or handled by the legal staff of the public entity or by other counsel, in the discretion of the public entity, where the claim against the public employee arises out of injuries sustained from an act or omission of such employee occurring during the performance of his duties and within the scope of his employment, except where such act or omission is willful and wanton;

(b) (I) The payment of all judgments and settlements of claims against any of its public employees where the claim against the public employee arises out of injuries sustained from an act or omission of such employee occurring during the performance of his duties and within the scope of his employment, except where such act or omission is willful and wanton or where sovereign immunity bars the action against the public entity, if the employee does not compromise or settle the claim without the consent of the public entity; and

(II) The payment of all judgments and settlements of claims against any of its public employees where the claim against the public employee arises out of injuries sustained from an act or omission of such employee occurring during the performance of his or her duties and within the scope of employment, except where such act or omission is willful and wanton, even though sovereign immunity would otherwise bar the action, when the public employee is operating an emergency vehicle within the provisions of section 42-4-108 (2) and (3), C.R.S., if the employee does not compromise or settle the claim without the consent of the public entity.

(1.5) Where a claim against a public employee arises out of injuries sustained from an act or omission of such employee which occurred or is alleged in the complaint to have occurred during the performance of his duties and within the scope of his employment, the public entity shall be liable for the reasonable costs of the defense and reasonable attorney fees of its public employee unless:

(a) It is determined by a court that the injuries did not arise out of an act or omission of such employee occurring during the performance of his duties and within the scope of his employment or that the act or omission of such employee was willful and wanton. If it is so determined, the public entity may request and the court shall order such employee to reimburse the public entity for reasonable costs and reasonable attorney fees incurred in the defense of such employee; or

(b) The public employee compromises or settles the claim without the consent of the public entity.

(2) The provisions of subsection (1) of this section shall not apply where a public entity is not made a party defendant in an action and such public entity is not notified of the existence of such action in writing by the plaintiff or such employee within fifteen days after commencement of the action. In addition, the provisions of subsection (1) of this section shall not apply where such employee willfully and knowingly fails to notify the public entity of the incident or occurrence which led to the claim within a reasonable time after such incident or occurrence, if such incident or occurrence could reasonably have been expected to lead to a claim.

(3) Repealed.

(4) Where the public entity is made a codefendant with its public employee, it shall notify such employee in writing within fifteen days after the commencement of such action whether it will assume the defense of such employee. Where the public entity is not made a codefendant, it shall notify such employee whether it will assume such defense within fifteen days after receiving written notice from the public employee of the existence of such action.

(5) (a) In any action in which allegations are made that an act or omission of a public employee was willful and wanton, the specific factual basis of such allegations shall be stated in the complaint.

(b) Failure to plead the factual basis of an allegation that an act or omission of a public employee was willful and wanton shall result in dismissal of the claim for failure to state a claim upon which relief can be granted.

(c) In any action against a public employee in which exemplary damages are sought based on allegations that an act or omission of a public employee was willful and wanton, if the plaintiff does not substantially prevail on his claim that such act or omission was willful and wanton, the court shall award attorney fees against the plaintiff or the plaintiff's attorney or both and in favor of the public employee.

(6) The provisions of subsection (5) of this section are in addition to and not in lieu of the provisions of article 17 of title 13, C.R.S.



§ 24-10-111. Judgment against public entity or public employee - effect

(1) Any judgment against a public entity shall constitute a complete bar to any action for injury by the claimant, by reason of the same subject matter, against any public employee whose act or omission gave rise to the claim.

(2) Any judgment against any public employee whose act or omission gave rise to the claim shall constitute a complete bar to any action for injury by the claimant, by reason of the same subject matter, against a public entity.

(3) Nothing contained in the provisions of this section shall be construed as preventing the joinder of any public entity or employee of such public entity in the same action.



§ 24-10-112. Compromise of claims - settlement of actions

(1) (a) (I) A claim against the state may be compromised or settled for and on behalf of the state by the attorney general, with the concurrence of the head of the affected department, agency, board, commission, institution, hospital, college, university, or other instrumentality thereof, except as provided in part 15 of article 30 of this title.

(II) Repealed.

(b) Repealed.

(2) Claims against public entities, other than the state, may be compromised or settled by the governing body of the public entity or in such manner as the governing body may designate.



§ 24-10-113. Payment of judgments

(1) A public entity or designated insurer shall pay any compromise, settlement, or final judgment in the manner provided in this section, and an action pursuant to the Colorado rules of civil procedure shall be an appropriate remedy to compel a public entity to perform an act required under this section.

(2) The state and the governing body of any other public entity shall pay, to the extent funds are available in the fiscal year in which it becomes final, any judgment out of any funds to the credit of the public entity that are available from any or all of the following:

(a) A self-insurance reserve fund;

(b) Funds that are unappropriated for any other purpose unless the use of such funds is restricted by law or contract to other purposes;

(c) Funds that are appropriated for the current fiscal year for the payment of such judgments and not previously encumbered.

(3) If a public entity is unable to pay a judgment during the fiscal year in which it becomes final because of lack of available funds, the public entity shall levy a tax, in a separate item to cover such judgment, sufficient to discharge such judgment in the next fiscal year or in the succeeding fiscal year if the budget of the public entity has been finally adopted for the fiscal year in which the judgment becomes final before such judgment becomes final; but in no event shall such annual levy for one or more judgments exceed a total of ten mills, exclusive of existing mill levies. The public entity shall continue to levy such tax, not to exceed a total annual levy of ten mills, exclusive of existing mill levies, but in no event less than ten mills if such judgment will not be discharged by a lesser levy, until such judgment is discharged. In the event that more than one judgment is unsatisfied and a ten-mill levy is insufficient to satisfy the judgments in one year, the proceeds of the ten-mill levy shall be prorated annually among the judgment creditors in the proportion that each outstanding judgment bears to the total judgments outstanding.



§ 24-10-113.5. Attorney general to notify general assembly

(1) If a final money judgment is obtained against the state, payment of which requires an appropriation, and the appropriate appellate remedies have been exhausted or the time limit for such remedies has expired, the attorney general, within twenty days after such occurrence, shall certify to the speaker of the house of representatives and the president of the senate, or the director of the office of legislative legal services if the general assembly is not in session, the title of the action, the civil action number, and the amount of money due and owing for the payment in full satisfaction of the final judgment.

(2) If a claim against the state is settled and such settlement requires an appropriation by the general assembly, the attorney general, within twenty days after such settlement, shall make the certification required by subsection (1) of this section, which certification shall state the names of the parties and the amount of money necessary for the settlement.



§ 24-10-114. Limitations on judgments - recommendation to general assembly - authorization of additional payment - lower north fork wildfire claims

(1) (a) The maximum amount that may be recovered under this article in any single occurrence, whether from one or more public entities and public employees, shall be:

(I) For any injury to one person in any single occurrence, the sum of three hundred fifty thousand dollars;

(II) For an injury to two or more persons in any single occurrence, the sum of nine hundred ninety thousand dollars; except that, in such instance, no person may recover in excess of three hundred fifty thousand dollars.

(b) The amounts specified in paragraph (a) of this subsection (1) shall be adjusted by an amount reflecting the percentage change over a four-year period in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index. On or before January 1, 2018, and by January 1 every fourth year thereafter, the secretary of state shall calculate the adjusted dollar amount for the immediately preceding four-year period as of the date of the calculation. The adjusted amount shall be rounded upward to the nearest one-thousand-dollar increment. The secretary of state shall certify the amount of the adjustment for the particular four-year period and shall publish the amount of the adjustment on the secretary of state's website.

(1.5) For purposes of subsection (1) of this section, an assignment or subrogation to recover damages paid or payable for an injury shall not be deemed to be a separate occurrence.

(2) The governing body of a public entity, by resolution, may increase any maximum amount set out in subsection (1) of this section that may be recovered from the public entity for the type of injury described in the resolution. The amount of the recovery that may be had shall not exceed the amount set out in such resolution for the type of injury described therein. Any such increase may be reduced, increased, or repealed by the governing body by resolution. A resolution adopted pursuant to this subsection (2) shall apply only to injuries occurring subsequent to the adoption of such resolution.

(3) Nothing in this section shall be construed to permit the recovery of damages for types of actions authorized under part 2 of article 21 of title 13, C.R.S., in an amount in excess of the amounts specified in said article.

(4) (a) A public entity shall not be liable either directly or by indemnification for punitive or exemplary damages or for damages for outrageous conduct, except as otherwise determined by a public entity pursuant to section 24-10-118 (5).

(b) A railroad operating in interstate commerce that sells to a public entity, or allows the public entity to use, such railroad's property or tracks for the provision of public passenger rail service shall not be liable either directly or by indemnification for punitive or exemplary damages or for damages for outrageous conduct to any person for any accident or injury arising out of the operation and maintenance of the public passenger rail service by a public entity.

(5) Notwithstanding the maximum amounts that may be recovered from a public entity set forth in subsection (1) of this section, an amount may be recovered from the state under this article in excess of the maximum amounts only if paragraph (a) or (b) of this subsection (5) applies:

(a) The general assembly acting by bill authorizes payment of all or a portion of any judgment against the state that exceeds the maximum amount. Any claimant may present either proof of judgment or an order of a district court granting a claimant's request for entry of judgment in the amount of an award of damages recommended by a special master or a comparable order to the general assembly and request payment of that portion of the judgment or order that exceeds the maximum amount. Any such judgment or order approved for payment by the general assembly shall be paid from the general fund.

(b) (I) Except as otherwise provided in subparagraphs (II) and (III) of this paragraph (b), the state claims board created in section 24-30-1508 (1), referred to in this paragraph (b) as the board, acting in accordance with its authority under section 24-30-1515, compromises or settles a claim on behalf of the state for the maximum liability limits under this article and determines, in its sole discretion, to recommend to the general assembly that an additional payment be made and the general assembly, by bill, authorizes all or any portion of the additional payment. In determining whether to make such recommendation, the board shall consider interests of fairness, the public interest, and the interests of the state. A recommendation made under this paragraph (b) shall not include payment for noneconomic loss or injury and shall be reduced to the extent the claimant's loss is or will be covered by another source, including, without limitation, any insurance proceeds that have been paid or will be paid, and no insurer has a right of subrogation, assignment, or any other right against the claimant or the state for any additional payment or any portion of such payment that is approved by the general assembly. Any additional payment or any portion of such payment approved by the general assembly shall be paid from the general fund. For purposes of this paragraph (b), an "additional payment" means the payment to a claimant in excess of the maximum liability limits pursuant to this paragraph (b) that may be authorized by the general assembly upon a recommendation from the board.

(II) In connection with a recommendation made by the board under subparagraph (I) of this paragraph (b) to make an additional payment to one or more claimants resulting from a claim of an injury arising out of the lower north fork wildfire in March 2012 that is received by the general assembly while the general assembly is adjourned sine die, upon certification from the department of law that the requirements of this paragraph (b) have been satisfied and on or after July 1, 2013, the office of the state controller may pay one or more additional payments to such claimants from moneys previously appropriated by bill until such specifically appropriated moneys are exhausted or replenished.

(III) In connection with any claim arising out of an injury occurring on or after May 25, 2013, that is not described in subparagraph (II) of this paragraph (b), where the board has made a recommendation to the general assembly for an additional payment under this paragraph (b) while the general assembly is adjourned sine die, the payment is authorized where all of the members of the joint budget committee have voted to authorize the additional payment; except that payment in accordance with the recommendation shall not be made until the general assembly has ratified by bill the authorization to make the payment.



§ 24-10-114.5. Limitation on attorney fees in class action litigation

If the plaintiffs prevail in any class action litigation brought against any public entity, the amount of attorney fees which the plaintiffs' attorney is entitled to receive out of any award to the plaintiffs shall be determined by the court; except that such amount shall not exceed two hundred fifty thousand dollars. Such limitation shall apply where the public entity pays the attorney fees directly to the plaintiffs' attorneys or where the public entity is required to pay the attorney fees indirectly through any program it administers by reducing the benefits or amounts due to the individual plaintiffs.



§ 24-10-115. Authority for public entities other than the state to obtain insurance

(1) A public entity, other than the state, either by itself or in conjunction with any one or more public entities may:

(a) Insure against all or any part of its liability for an injury for which it might be liable under this article;

(b) Insure any public employee acting within the scope of his employment against all or any part of such liability for an injury for which he might be liable under this article;

(c) Insure against the expense of defending a claim for injury against the public entity or its employees, whether or not liability exists on such claim;

(d) Insure against all or part of its liability or the liability of a railroad for claims arising from the passenger rail operations of a public entity on property or tracks owned by, or purchased from, a railroad.

(2) The insurance authorized by subsection (1) of this section may be provided by:

(a) Self-insurance, which may be funded by appropriations to establish or maintain reserves for self-insurance purposes;

(b) An insurance company authorized to do business in this state which meets all of the requirements of the division of insurance for that purpose;

(c) A combination of the methods of obtaining insurance authorized in paragraphs (a) and (b) of this subsection (2);

(d) Any risk management pool of public passenger rail services authorized to be created pursuant to the federal "Product Liability Risk Retention Act of 1981", 15 U.S.C. sec. 3901 et seq., as amended.

(3) A public entity, other than the state and other than a school district, may establish and maintain an insurance reserve fund for self-insurance purposes and may include in the annual tax levy of the public entity such amounts as are determined by its governing body to be necessary for the uses and purposes of the insurance reserve fund, subject to the limitations imposed by section 29-1-301, C.R.S., or such public entity may appropriate from any unexpended balance in the general fund such amounts as the governing body shall deem necessary for the purposes and uses of the insurance reserve fund, or both. A school district shall establish and maintain an insurance reserve fund in accordance with the provisions of section 22-45-103 (1)(e), C.R.S., for liability and property damage self-insurance purposes, including workers' compensation pursuant to section 8-44-204 (2), C.R.S., using moneys allocated thereto pursuant to the provisions of section 22-54-105 (2), C.R.S. The fund established pursuant to this subsection (3) shall be kept separate and apart from all other funds and shall be used only for the payment of administrative and legal expenses necessary for the operation of the fund and for the payment of claims against the public entity which have been settled or compromised or judgments rendered against the public entity for injury under the provisions of this article and for attorney fees and for the costs of defense of claims and to secure and pay for premiums on insurance as provided in this article.

(4) Policies written pursuant to this section and section 24-10-116 shall insure all of the risks and liabilities arising under this article, including costs of defense, unless the public entity requests in writing and obtains lesser coverage, in which event the policy issued shall conspicuously itemize the risks and liabilities not covered.

(5) A self-insurance fund established by a public entity which is subject to section 29-1-108, C.R.S., shall not be construed to be unexpended funds for budgetary purposes and shall be accumulated and held over for use in subsequent years.

(6) Repealed.

(7) Policies written, self-insurance funds established, or risk management pools entered into by a public entity for the purpose of insuring a public entity as described in paragraph (d) of subsection (1) of this section shall maintain such levels of insurance as are sufficient to insure against the maximum liability permitted against a railroad or its indemnitor pursuant to 49 U.S.C. sec. 28103.



§ 24-10-115.5. Authority for public entities to pool insurance coverage

(1) Public entities may cooperate with one another to form a self-insurance pool to provide all or part of the insurance coverage authorized by this article or by section 29-5-111, C.R.S., for the cooperating public entities. Any such self-insurance pool may provide such coverage by the methods authorized in sections 24-10-115 (2) and 24-10-116 (2), by any different methods if approved by the commissioner of insurance, or by any combination thereof. Any such insurance pool shall be formed pursuant to the provisions of part 2 of article 1 of title 29, C.R.S. The provisions of articles 10.5 and 47 of title 11, C.R.S., shall apply to moneys of such self-insurance pool.

(2) Any self-insurance pool authorized by subsection (1) of this section shall not be construed to be an insurance company nor otherwise subject to the provisions of the laws of this state regulating insurance or insurance companies; except that the pool shall comply with the applicable provisions of sections 10-1-203 and 10-1-204 (1) to (5) and (10), C.R.S.

(2) Any self-insurance pool authorized by subsection (1) of this section shall not be construed to be an insurance company nor otherwise subject to the laws of this state regulating insurance or insurance companies; except that the pool shall comply with the applicable provisions of sections 10-1-203 and 10-1-204 (1) to (5).

(3) Prior to the formation of a self-insurance pool, there shall be submitted to the commissioner of insurance a complete written proposal of the pool's operation, including, but not limited to, the administration, claims adjusting, membership, and capitalization of the pool. The commissioner shall review the proposal within thirty days after receipt to assure that proper insurance techniques and procedures are included in the proposal. After such review, the commissioner shall have the right to approve or disapprove the proposal. If the commissioner approves the proposal, he shall issue a certificate of authority. The costs of such review shall be paid by the public entities desiring to form such a pool. Any such payment received by the commissioner is hereby appropriated to the division of insurance in addition to any other funds appropriated for its normal operation.

(4) Each self-insurance pool for public entities created in this state shall file, with the commissioner of insurance on or before March 30 of each year, a written report in a form prescribed by the commissioner, signed and verified by its chief executive officer as to its condition. Such report shall include a detailed statement of assets and liabilities, the amount and character of the business transacted, and the moneys reserved and expended during the year.

(5) The commissioner of insurance, or any person authorized by him, shall conduct an insurance examination at least once a year to determine that proper underwriting techniques and sound funding, loss reserves, and claims procedures are being followed. This examination shall be paid for by the self-insurance pool out of its funds at the same rate as provided for foreign insurance companies under section 10-1-204 (9), C.R.S.

(6) (a) The certificate of authority issued to a public entity under this section may be revoked or suspended by the commissioner of insurance for any of the following reasons:

(I) Insolvency or impairment;

(II) Refusal or failure to submit an annual report as required by subsection (4) of this section;

(III) Failure to comply with the provisions of its own ordinances, resolutions, contracts, or other conditions relating to the self-insurance pool;

(IV) Failure to submit to examination or any legal obligation relative thereto;

(V) Refusal to pay the cost of examination as required by subsection (5) of this section;

(VI) Use of methods which, although not otherwise specifically proscribed by law, nevertheless render the operation of the self-insurance pool hazardous, or its condition unsound, to the public;

(VII) Failure to otherwise comply with the law of this state, if such failure renders the operation of the self-insurance pool hazardous to the public.

(b) If the commissioner of insurance finds upon examination, hearing, or other evidence that any participating public entity has committed any of the acts specified in paragraph (a) of this subsection (6) or any act otherwise prohibited in this section, the commissioner may suspend or revoke such certificate of authority if he deems it in the best interest of the public. Notice of any revocation shall be published in one or more daily newspapers in Denver which have a general state circulation. Before suspending or revoking any certificate of authority of a public entity, the commissioner shall grant the public entity fifteen days in which to show cause why such action should not be taken.

(7) Any public entity pool formed under this article and under article 13 of title 29, C.R.S., and the members thereof, may combine and commingle all funds appropriated by the members and received by the pool for liability or property insurance or self-insurance or for other purposes of the pool.

(8) (a) Any self-insurance pool organized pursuant to this section may invest in securities meeting the investment requirements established in part 6 of article 75 of this title and may also invest in membership claim deductibles and in any other security or other investment authorized for such pools by the commissioner of insurance.

(b) Any public entity which is a member of a self-insurance pool which is organized pursuant to this section or any instrumentality formed by two or more of such members may invest in subordinated debentures issued by such self-insurance pool.

(9) In addition to liability coverage pursuant to subsection (1) of this section and property coverage pursuant to section 29-13-102, C.R.S., a self-insurance pool authorized by subsection (1) of this section may provide workers' compensation coverage pursuant to section 8-44-204, C.R.S., and firefighter heart and circulatory malfunction benefits pursuant to section 29-5-302, C.R.S.



§ 24-10-116. State required to obtain insurance

(1) The state shall obtain insurance to:

(a) Insure itself against all or any part of any liability for an injury for which it might be liable under this article;

(b) Insure any of its public employees acting within the scope of their employment against all or any part of his liability for injury for which he might be liable under this article;

(c) Insure against the expense of defending a claim for injury against the state or its public employees, whether or not liability exists on such claim.

(2) The insurance required under subsection (1) of this section may be provided by:

(a) Self-insurance, which may be funded by appropriations to establish or maintain reserves for self-insurance purposes;

(b) An insurance company authorized to do business in this state which meets all the requirements of the division of insurance for that purpose;

(c) A combination of the methods of obtaining insurance authorized in paragraphs (a) and (b) of this subsection (2).



§ 24-10-117. Execution and attachment not to issue

Neither execution nor attachment shall issue against a public entity in any action for injury or proceeding initiated under the provisions of this article.



§ 24-10-118. Actions against public employees - requirements and limitations

(1) Any action against a public employee, whether brought pursuant to this article, section 29-5-111, C.R.S., the common law, or otherwise, which lies in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by the claimant and which arises out of injuries sustained from an act or omission of such employee which occurred or is alleged in the complaint to have occurred during the performance of his duties and within the scope of his employment, unless the act or omission causing such injury was willful and wanton, shall be subject to the following requirements and limitations, regardless of whether or not such action against a public employee is one for which the public entity might be liable for costs of defense, attorney fees, or payment of judgment or settlement under section 24-10-110:

(a) Compliance with the provisions of section 24-10-109, in the forms and within the times provided by section 24-10-109, shall be a jurisdictional prerequisite to any such action against a public employee, and shall be required whether or not the injury sustained is alleged in the complaint to have occurred as the result of the willful and wanton act of such employee, and failure of compliance shall forever bar any such action against a public employee. Any such action against a public employee shall be commenced within the time period provided for that type of action in articles 80 and 81 of title 13, C.R.S., relating to limitation of actions, or it shall be forever barred.

(b) The maximum amounts that may be recovered in any such action against a public employee shall be as provided in section 24-10-114 (1), (2), and (3).

(c) A public employee shall not be liable for punitive or exemplary damages arising out of an act or omission occurring during the performance of his duties and within the scope of his employment, unless such act or omission was willful and wanton.

(d) The fact that a plaintiff sues both a public entity and a public employee shall not be deemed to increase any of the maximum amounts that may be recovered in any such action as provided in this section or in section 24-10-114.

(2) (a) A public employee shall be immune from liability in any claim for injury, whether brought pursuant to this article, section 29-5-111, C.R.S., the common law, or otherwise, which lies in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by a claimant and which arises out of an act or omission of such employee occurring during the performance of his duties and within the scope of his employment unless the act or omission causing such injury was willful and wanton; except that no such immunity may be asserted in an action for injuries resulting from the circumstances specified in section 24-10-106 (1).

(b) Any member of any state board, commission, or other advisory body appointed pursuant to statute, executive order, or otherwise, and any other person acting as a consultant or witness before any such body, shall be immune from liability in any civil action brought against said person for acts occurring while the person was acting as such a member, consultant, or witness, if such person was acting in good faith within the scope of such person's respective capacity, makes a reasonable effort to obtain the facts of the matter as to which action was taken, and acts in the reasonable belief that the action taken by such person was warranted by the facts.

(2.5) If a public employee raises the issue of sovereign immunity prior to or after the commencement of discovery, the court shall suspend discovery; except that any discovery necessary to decide the issue of sovereign immunity shall be allowed to proceed, and the court shall decide such issue on motion. The court's decision on such motion shall be a final judgment and shall be subject to interlocutory appeal.

(3) Nothing in this section shall be construed to allow any action which lies in tort or could lie in tort regardless of whether that may be the type of action or the form or relief chosen by a claimant to be brought against a public employee except in compliance with the requirements of this article.

(4) The immunities provided for in this article shall be in addition to any common-law immunity applicable to a public employee.

(5) Notwithstanding any provision of this article to the contrary, a public entity may, if it determines by resolution adopted at an open public meeting by the governing body of the public entity that it is in the public interest to do so, defend a public employee against a claim for punitive damages or pay or settle any punitive damage claim against a public employee.



§ 24-10-119. Applicability of article to claims under federal law

The provisions of this article shall apply to any action against a public entity or a public employee in any court of this state having jurisdiction over any claim brought pursuant to any federal law, if such action lies in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen by the claimant.



§ 24-10-120. Severability

If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.






Article 11 - Holidays

§ 24-11-101. Legal holidays - effect

(1) The following days, viz: The first day of January, commonly called New Year's day; the third Monday in January, which shall be observed as the birthday of Dr. Martin Luther King, Jr.; the third Monday in February, commonly called Washington-Lincoln day; the last Monday in May, commonly called Memorial day; the fourth day of July, commonly called Independence day; the first Monday in September, commonly called Labor day; the second Monday in October, commonly called Columbus day; the eleventh day of November, commonly called Veterans' day; the fourth Thursday in November, commonly called Thanksgiving day; the twenty-fifth day of December, commonly called Christmas day; and any day appointed or recommended by the governor of this state or the president of the United States as a day of fasting or prayer or thanksgiving, are hereby declared to be legal holidays and shall, for all purposes whatsoever, as regards the presenting for payment or acceptance and the protesting and giving notice of the dishonor of bills of exchange, drafts, bank checks, promissory notes, or other negotiable instruments and also for the holding of courts, be treated and considered as is the first day of the week commonly called Sunday.

(2) In case any of said holidays or any other legal holiday so designated falls upon a Sunday, then the Monday following shall be considered as the holiday, and all notes, bills, drafts, checks, or other negotiable instruments falling due or maturing on either of said days shall be deemed to be payable on the next succeeding business day. In case the return or adjourned day in any suit, matter, or hearing before any court comes on any day referred to in this section, such suit, matter, or proceeding, commenced or adjourned as aforesaid, shall not, by reason of coming on any such day, abate, but the same shall stand continued to the next succeeding day at the same time and place, unless the next day is Sunday, when in such case the same shall stand continued to the next succeeding secular or business day at the same time and place. Nothing in this section shall prevent the issuing or serving of process on any of the days mentioned in this section or on Sunday.

(3) The provisions of this section shall not operate to prohibit agencies in the executive branch of state government from doing business on any of the legal holidays named in this article. Employees under the jurisdiction of the state personnel system who are required to work on any of the legal holidays named in this article shall be granted an alternate day off in the same fiscal year or be paid in accordance with the state personnel system or state fiscal rules in effect on April 30, 1979.



§ 24-11-104. Arbor Day - tree planting

The third Friday in April of each year shall be set apart and known as "Arbor Day", to be observed by the people of this state in the planting of forest trees for the benefit and adornment of public and private grounds, places, and ways and in such other efforts and undertakings as shall be in harmony with the general character of the day so established.



§ 24-11-105. Governor to issue proclamation

Annually, at the proper season, the governor shall issue a proclamation calling the attention of the people to the provisions of section 24-11-104 and recommending and enjoining their due observance. The commissioner of education shall promote, by all proper means, the observance of the day.



§ 24-11-108. Susan B. Anthony Day

The fifteenth day of February in each year, the same being the anniversary of the birth of Susan B. Anthony, shall be known as "Susan B. Anthony Day" and may be observed in the public schools of the state by suitable study and classroom discussion which set forth the importance of the great contribution she made to the cause of freedom.



§ 24-11-109. Leif Erikson Day

The ninth day of October in each year, the same being the anniversary of the discovery of North America in the year 1000 A.D. by Leif Erikson, shall be known as "Leif Erikson Day", and appropriate observance may be held in all public schools of the state in tribute to the discoverer of the North American continent.



§ 24-11-110. Effect of closing public offices

If, on any day when the public office concerned is closed, or on a Saturday, any document is required to be filed with any public office of the state of Colorado, its departments, agencies, or institutions, or with any public office of any political subdivision of the state, or any appearance or return is required to be made at any such public office, or any official or employee of such public office is required to perform any act or any duty of his office, then any such filing, appearance, return, act, or duty so required or scheduled shall neither be abated nor defaulted, but the same shall stand continued to the next succeeding full business day at such public office at the same time and place.



§ 24-11-111. Colorado Day

On the first Monday of August in each year, commonly called "Colorado Day", appropriate observance may be held by the public in tribute to the anniversary of the 1876 admission of the state of Colorado into the United States of America.



§ 24-11-112. Cesar Chavez Day

(1) The thirty-first day of March in each year, the same being the anniversary of the birth of Cesar Estrada Chavez, shall be known as "Cesar Chavez Day" and appropriate observance may be held by the public and in all public schools of the state in tribute to his unselfish commitment to the principles of social justice and respect for human dignity.

(2) The head of a state agency may allow an employee of the agency to have a day off with pay on Cesar Chavez day in lieu of any other legal holiday described in section 24-11-101 (1) that occurs in the same state fiscal year on a weekday, other than a weekday on which an election is held throughout the state, on which the state agency is required to be open but on which the operations of the agency are required to be maintained at only a minimum level.

(3) On Cesar Chavez day, each state agency shall remain open and conduct the operations of the agency at no less than a minimum level.

(4) A holiday allowed under this section is in lieu of a legal holiday described in section 24-11-101 (1). The total number of legal holidays in a state fiscal year available to an employee of a state agency is not changed by this section.



§ 24-11-113. Public lands day

(1) The third Saturday in May in each year is known as "Public Lands Day", and appropriate observance may be held by the public and in all public schools of the state in tribute to the importance of public lands in the state.

(2) Annually the governor shall issue a proclamation calling for the celebration of public lands day.






Article 12 - Oaths and Affirmations

§ 24-12-101. Form of oath

Whenever any person is required to take an oath before he enters upon the discharge of any office, position, or business or on any other lawful occasion, it is lawful for any person employed to administer the oath to administer it in the following form: The person swearing, with his hand uplifted, shall swear "by the everliving God".



§ 24-12-102. Form of affirmation

Whenever any person is required to take or subscribe an oath, and in all cases where an oath is to be administered upon any lawful occasion, and such person has conscientious scruples against taking an oath, he shall be permitted to make his solemn affirmation or declaration in the following form: "You do solemnly, sincerely, and truly declare and affirm", which solemn affirmation or declaration is equally valid as if such person had taken an oath in the usual form; and every person guilty of falsely declaring shall incur and suffer the penalties inflicted on persons guilty of perjury in the first degree.



§ 24-12-103. Oaths administered by whom

All courts in this state and each judge, justice, magistrate, referee, clerk, and any deputy clerk thereof, members and referees of the division of labor standards and statistics, members of the public utilities commission, and all notaries public have power to administer oaths and affirmations to witnesses and others concerning any matter, thing, process, or proceeding pending, commenced, or to be commenced before them respectively. The courts, judges, magistrates, referees, clerks, and deputy clerks within their respective districts or counties, and notaries public within any county of this state, have the power to administer all oaths of office and other oaths required to be taken by any person upon any lawful occasion and to take affidavits and depositions concerning any matter or thing, process, or proceeding pending, commenced, or to be commenced in any court or on any occasion wherein such affidavit or deposition is authorized or by law required to be taken.



§ 24-12-104. Officers in armed forces empowered to perform notarial acts

(1) In addition to the acknowledgment of instruments and the performance of other notarial acts in the manner and form and as otherwise authorized by law, instruments may be acknowledged, documents attested, oaths and affirmations administered, depositions and affidavits executed, and other notarial acts performed before or by any commissioned officer in active service of the armed forces of the United States or any such officer performing inactive-duty training with the equivalent rank of second lieutenant or higher in any component part of the armed forces of the United States, by or for any person who is a member of the armed forces of the United States, or is serving as a merchant seaman outside the limits of the United States included within the fifty states and the District of Columbia, or is outside said limits by permission, assignment, or direction of any department or official of the United States government, in connection with any activity pertaining to the prosecution of any war in which the United States is then engaged.

(2) Such acknowledgment of instruments, attestation of documents, administration of oaths and affirmations, execution of depositions and affidavits, and performance of other notarial acts, whenever made or taken, are hereby declared legal, valid, and binding, and instruments and documents so acknowledged, authenticated, or sworn to shall be admissible in evidence and eligible to record in this state under the same circumstances and with the same force and effect as if such acknowledgment, attestation, oath, affirmation, deposition, affidavit, or other notarial act had been made or taken within this state before or by a duly qualified officer or official as otherwise provided by law.

(3) In the taking of acknowledgments and the performing of other notarial acts requiring certification, a certificate indorsed upon or attached to the instrument or document which shows the date of the notarial act and which states, in substance, that the person appearing before the officer acknowledged the instrument as his act or made or signed the instrument or document under oath shall be sufficient for all intents and purposes. The instrument or document shall not be rendered invalid by the failure to state the place of execution or acknowledgment.

(4) If the signature, rank, and branch of service or subdivision thereof of any such commissioned officer appears upon such instrument or document or certificate, no further proof of the authority of such officer so to act shall be required, and such action by such commissioned officer shall be prima facie evidence that the person making such oath or acknowledgment is within the purview of this section.

(5) If any instrument is acknowledged substantially as provided in this section, whether such acknowledgment has been taken before or after February 27, 1943, such acknowledgment shall be prima facie evidence of proper execution of such instrument and shall carry with it the presumptions provided for by section 38-35-101, C.R.S.



§ 24-12-105. Appointees of officers of home rule cities and city and counties

In all home rule cities and city and counties, the charters of which provide that officers, boards, or commissions named therein shall perform the acts and duties required of county officers by the state constitution or by general law, any deputy, employee, or appointee of such officer, board, or commission may administer any oath or affirmation which, by the state constitution or general law, might be administered by the county officer whose duties are performed by such officer, board, or commission making such appointment or employing such deputy, so long as such deputy, employee, or appointee is employed in such capacity.



§ 24-12-106. False swearing or affirming, perjury

All oaths and affirmations, affidavits, and depositions administered or taken shall subject any person who swears or affirms falsely and willfully, in the matter material to any issue or point in question, to the penalties inflicted by law on persons guilty of perjury in the first degree.



§ 24-12-107. Oaths taken out of state

All oaths and affirmations required or authorized to be taken by any statute of this state, when the person required to make the same resides out of or is absent from this state, may be made before and administered by any notary public or clerk of any court of record of the state wherein such person may be, such notary or clerk certifying the same under his notarial seal or the seal of such court.



§ 24-12-108. Tax returns - applications for refunds

Any person required to make any return or any application for refund or protest against any deficiency assessment involving any tax imposed by the sales, use, income, motor fuel, and motor vehicle tax laws under oath or affirmation, in lieu of such oath or affirmation, may make a written verification or declaration that it is true and correct and that it is made under the penalties of perjury in the first degree, and the same is valid and complete without any attestation before a notary public or other officer if the signature thereto is witnessed by a legally competent person.






Article 13 - Official Bonds

§ 24-13-105. County board to examine bonds - new bond

It is the duty of the board of county commissioners of each county, at each regular term, on the first day of each term, to examine and inquire into the sufficiency of the official bond of the county treasurer, sheriff, coroner, county assessor, county clerk and recorder, and county surveyor and all other official bonds given by any county officer, as required by law. If it appears that one or more of the sureties on the official bond of any such county officer have removed from the county, died, or become insolvent or of doubtful solvency, the board of county commissioners shall cause such officer to be summoned to appear before said board, on a day to be named in said summons, to show cause why he should not be required to give a new bond, with sufficient surety. If, at the appointed time, he fails to satisfy said board as to the sufficiency of the present surety, an order shall be entered of record by said board, requiring such officer to file in the office of the county clerk and recorder, within twenty days, a new bond, to be approved as required by law, unless the number and pecuniary ability of other sureties on the bond are such as to satisfy the board that the bond is sufficient, notwithstanding the fact that one or more of the sureties on said bond may have removed, died, or become insolvent or of doubtful solvency, in which case the bond in question, in the discretion of said board, may be held to be sufficient.



§ 24-13-106. Parties interested may offer evidence

All persons interested in the sufficiency of the official bond of any of the officers or persons named in section 24-13-105 may appear at the prescribed time and place and shall be allowed to introduce any evidence lawfully tending to prove the removal, death, insolvency, or doubtful solvency of any surety on such official bond, and the officer or person interested, or any of his sureties, may also appear and introduce any evidence lawfully tending to establish the sufficiency of such official bond.



§ 24-13-107. Record of examination

It is the duty of the board of county commissioners to enter upon their respective records, at the time prescribed in section 24-13-105 for an examination, that an examination and inquiry into the sufficiency of the official bonds within their cognizance has been made and that they severally are deemed sufficient or insufficient as the facts may justify.



§ 24-13-108. Failure to file new bond - vacancy

If any officer or person enumerated in section 24-13-105 fails to file a new bond within the prescribed time when so required by an order entered of record requiring the filing of such new bond, the officer in default shall be deemed to have vacated his office, and the same steps shall be taken to fill such vacancy thus created as are taken to fill a vacancy by the death or resignation of such officer.



§ 24-13-109. Release of sureties - notice

Any person who is the surety of any sheriff, coroner, county clerk and recorder, county treasurer, county surveyor, or other county officer shall have the power of releasing himself from further liability as such surety for such officer by filing in the office of the county clerk and recorder a notice that he is no longer willing to be surety for such officer. If the person so desiring to be released from such surety is suretyship for the county clerk and recorder, in addition to such filing of notice, he shall deliver a copy of the notice to the chairman of the board of county commissioners or, if he is absent, to some other member of said board.



§ 24-13-110. Duty of county clerk and recorder

When any notice is filed with the county clerk and recorder, he shall immediately give notice thereof to such officer, who shall thereupon file other surety, to be approved by the board of county commissioners if the same is then in session or if a session thereof is commenced within ten days after notice has been given, but, if said board is not in session nor a session thereof is commenced within ten days thereafter, the officer within ten days shall file said bond with the county clerk and recorder, who shall judge of the sufficiency of said bond, subject to the decision and approval of said board of county commissioners at their first meeting thereafter. If such notice relates to the surety of the county clerk and recorder, it is the duty of the county commissioner to whom the copy of such notice is given immediately to require said clerk to file other surety to be approved by the board of county commissioners in like manner, but, if said board is not in session, the county commissioner to whom such notice may be given may approve such surety, subject to the decision and approval of the said board at its first meeting thereafter.



§ 24-13-111. Effect of new bond - release

If a new bond is given by any officer, then the former sureties shall be entirely released and discharged from all liability incurred by any such officer as to any business which may have been transacted from and after the time of the approval of the new bond, and the sureties to the new bond shall be liable for all official delinquencies of said officer, whether of omission or commission, which may occur after approval of the new bond.



§ 24-13-112. Embezzlement - vacancy

If any master, clerk of the district court, sheriff, coroner, county judge, county treasurer, county assessor, county clerk and recorder, or other officer embezzles or appropriates to his own use any money which may be paid to him by virtue of his office and is convicted therefor, the court pronouncing such judgment shall declare the office held by such officer to be vacant, and such vacancy shall be filled as provided by law.



§ 24-13-113. Failure to file bond

It is the duty of such sheriff, coroner, county treasurer, county assessor, county clerk and recorder, or other officer, if he fails to give bond, to deliver over to his sureties forthwith all books, moneys, vouchers, papers, and every description of property whatever, pertaining to his office; and the sureties, at any time after failure to file bond, may maintain an action of replevin or other appropriate action to recover such property, money, or effects from their principal.



§ 24-13-114. Officers failing to deliver, not to act - penalty

If any officer designated in section 24-13-105 fails to deliver any money, property, or effects to his sureties or acts or attempts to act in the performance of the duties of his office after failing to give a new bond, he is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five hundred dollars nor more than five thousand dollars.



§ 24-13-115. Effect of release of sureties

The provisions of this article shall not be so construed as to operate as a release of the sureties of any of the aforesaid officers for liabilities incurred previous to the filing of a new bond.



§ 24-13-116. Approval of bonds - clerk of county board

The county treasurer, county assessor, county clerk and recorder, or any county officer shall file his official bond in the office of the county clerk and recorder, which bond shall be executed as required by law and shall be approved by the board of county commissioners in open session. If said board is not in session on the filing of such bond, then the county clerk and recorder shall judge of its sufficiency, subject to the final decision and approval of said board at its first meeting thereafter. If said board is not in session, the county clerk and recorder, in filing his bond, shall present the same to the chairman of the board of county commissioners or, in case of his absence or inability to act, to one of the other members of said board, who shall judge of its sufficiency, subject to the decision and approval of said board at its first meeting thereafter.



§ 24-13-117. Approval of bonds to be of record

It is the duty of the board of county commissioners to make an entry in the records of said board of its approval of all official bonds, and, when so approved by said board, the county clerk and recorder shall record the same in the records of said county for inspection by all persons.



§ 24-13-118. Neglect to examine bonds - penalty

If any board of county commissioners willfully neglects to inquire and examine into the sufficiency of any of the official bonds named in this article, each member of the board is guilty of a public omission of duty and is liable in damages to any person who may receive injury by such neglect, to be recovered before any court of competent jurisdiction in this state by a civil action.



§ 24-13-119. Officers shall not become sureties

No district judge, district attorney, county commissioner, county attorney, county clerk and recorder, or county judge shall become a surety on any official bond given by any county officer in this state.



§ 24-13-120. Forfeiture of office by becoming surety

No such officer shall become surety on any bond or obligation given to any board of county commissioners in this state. A violation of this section or section 24-13-119 shall work a forfeiture of any office held by such officer.



§ 24-13-121. Official bond payable to people

Every official bond of any county officer, if not otherwise provided by law, shall be payable to the people of the state of Colorado, and an action shall lie thereon to the use of any party aggrieved in the name of the people.



§ 24-13-122. Freeholders only acceptable as surety

No individual shall be accepted as a surety on any official bond of any county officer unless he is a freeholder of the county in which said officer may be elected or appointed to office.



§ 24-13-123. Statement of surety - contents

Boards of county commissioners, in their respective counties, at any time, whether before or after the approval of the official bond of any county officer, may require any one or more of the sureties on said bond, within six days after the service upon him of a notice in writing to that effect, to make out, subscribe, and deposit in the office of the county clerk and recorder of such county a statement in writing, verified by his affidavit, containing a list of all property owned by said surety in the state of Colorado, its character, in what county situate, its estimated value, and encumbrances thereon, if any, and also the aggregate amount of indebtedness then owing by him or by any other person for the payment of which he was then liable as surety; and any such surety making a false oath or affirmation in such case is guilty of perjury in the second degree and is liable to indictment and prosecution therefor.



§ 24-13-124. Approval or rejection of bonds

Nothing in this section or sections 24-13-122 and 24-13-123 shall be construed to abridge, limit, or restrict the powers vested by law in boards of county commissioners to approve or reject, in their discretion, the bonds of county officers in their respective counties, to accept or refuse any surety offered thereon, and to require a new bond to be given in any case when they may deem the bond of any county officer insufficient from any cause for the public security.



§ 24-13-125. Official bonds - expense of premiums

Any state, county, municipal, district, or court officer required by law to give a bond or other obligation as such officer may include, as part of the lawful expenses of executing and performing the duties of his office, such reasonable premium as may be charged by a company authorized under the laws of this state so to do for becoming his surety on such bond or obligation and such reasonable premium as may be charged by such company for becoming surety upon the bond of any deputy, clerk, or employee of such officer who is required by law or by such officer to give bond. Such premium shall not exceed one-half of one percent per annum on the amount or penalty of each bond or obligation.



§ 24-13-126. Premiums, how paid

The expenses provided in section 24-13-125, in the case of state officers and their deputies, clerks, or employees, shall be paid from the state treasury, and the general assembly shall make the necessary appropriations therefor. In the case of all other officers and their deputies, clerks, or employees, such expenses shall be paid from any fund provided by such county, municipality, district, precinct, or court for the payment thereof or for the payment of the incidental or contingent expenses of any such officer, or the same shall be paid by such officer from any fund in his possession from which he is authorized to pay the expenses or salaries of his office.






Article 14 - Liability - State and County Employees

§ 24-14-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agent" means any person duly authorized by an officer or employee to perform an act within the course of his service or employment.

(2) "Employee" means any employee of the state or its governmental subdivisions.

(3) "Officer" means any elected or appointed public official.

(4) "State" means any agency or department of the state of Colorado, a county, or a city and county.



§ 24-14-102. Purchase of insurance authorized

The head of a department of the state of Colorado, with the approval of the governor or, in the case of the county or city and county, the chief executive officer or board of county commissioners, subject to appropriations being available therefor, is hereby authorized to procure insurance, through the department of personnel as provided in the "Procurement Code", articles 101 to 112 of this title, for the purpose of insuring its officers, employees, and agents against any liability, other than a liability which may be insured against under the provisions of the "Workers' Compensation Act of Colorado", for injuries or damages resulting from their negligence or other tortious conduct during the course of their service or employment. Counties or cities and counties are authorized to insure their officers, employees, and agents against similar liabilities.



§ 24-14-103. Approval of seller - premium cost

Any policy of insurance shall be obtained from an insurer authorized to transact business in this state and deemed by the department of personnel or the appropriate governing body of the governmental subdivision to be responsible and financially sound considering the extent of the coverage required. The premium for such insurance shall be a proper charge against the state or the appropriate governmental subdivision.



§ 24-14-104. Amount of coverage - limitations

(1) The extent of the insurance coverage shall be limited as follows:

(a) For any bodily injury and property damage to one person in any single occurrence, the sum of one hundred fifty thousand dollars;

(b) For any bodily injury and property damage to two or more persons in any single occurrence, the sum of four hundred thousand dollars; except that, in such instance, no person may recover in excess of one hundred fifty thousand dollars.



§ 24-14-105. Limitation of actions

No action arising against an officer, employee, or agent of the state or state governmental subdivision for which insurance coverage is provided in this article shall be brought unless the same is brought within the time period prescribed in section 13-80-102 or 13-80-102.5, C.R.S., except as set forth in section 13-80-103 (1)(b) and (1)(c), C.R.S.






Article 15 - Seals

§ 24-15-101. Seals

Whenever this title requires the use of a seal in the performance of any duties, it shall be sufficient that a rubber stamp with a facsimile affixed thereon of the seal required to be used is placed or stamped with indelible ink upon the document requiring the seal.






Article 15.5 - Flag of the United States

§ 24-15.5-101. Display of flag of the United States - definitions

(1) Any state agency that purchases a flag of the United States for display may only display such flag if it has been made in the United States.

(2) For purposes of this article, "state agency" means any department, commission, council, board, bureau, committee, institution of higher education, agency, or other governmental unit of the executive, legislative, or judicial branch of state government.






Article 16 - Public Works Fiscal Responsibility Accounting Act of 1981

§ 24-16-101. Short title

This article shall be known and may be cited as the "Public Works Fiscal Responsibility Accounting Act of 1981".



§ 24-16-102. Legislative declaration

The general assembly hereby finds, determines, and declares that there is a present need for information concerning the true cost of government public work projects which are performed in whole or in part by employees of or use of equipment, machinery, or materials owned by the state of Colorado.



§ 24-16-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agency of government" means any state agency, department, division, board, bureau, commission, institution, or section which is a budgetary unit exercising purchasing authority or discretion.

(2) "Contract" means any agreement for public works for a fixed or determinable amount duly awarded after advertisement and competitive bid.

(3) "Cost" means the total cost of labor, materials, provisions, supplies, equipment rentals, equipment purchases, insurance, supervision, engineering, clerical and accounting services, the value of the use of equipment, including depreciation, owned by an agency of government, and reasonable estimates of other administrative costs not otherwise directly attributable to the project which may be reasonably apportioned to such project in accordance with generally accepted cost accounting principles and standards.

(4) "Generally accepted cost accounting principles and standards" means those accounting principles and standards promulgated by the cost accounting standards board of the American institute of certified public accountants which pertain to contractors engaged in the performance of government contracts.

(5) "Project" means any public work for which appropriation or expenditure of funds may be reasonably expected to exceed twenty-five thousand dollars in the aggregate for any fiscal year.

(6) "Public work" means any construction, alteration, repair, or improvement of any land, building, structure, facility, road, highway, or other public improvement suitable for and intended for use in the promotion of the public health, welfare, or safety or maintenance programs for the upkeep of public roads, highways, or bridge structures; except that "public works" does not include routine maintenance that is not definable by a stop or start time or by geographical limits.

(7) "Responsible agency of government" means the agency of government which has fiscal accountability for a project.

(8) "Responsible official" means the person having overall responsibility, including delegated authority, for keeping the accounting records of the responsible agency of government.



§ 24-16-104. Prohibition of division of works of public improvement construction

It is unlawful for any person to divide a works of public improvement construction into two or more separate projects for the sole purpose of evading or attempting to evade the requirements of this article.



§ 24-16-105. Account and record of costs

Whenever an agency of government undertakes any public work project by any means or method other than by contract, it shall cause to be kept and preserved a full, true, and accurate record of the cost of such project. Such records shall be kept and maintained by a responsible official on behalf of the responsible agency of government. To the extent the responsible agency of government contracts with any other agency of government in connection with a project, such other agency shall provide all necessary data or information to enable the responsible agency of government to document a full, true, and accurate record of the cost of such project, which data or information shall be kept in an orderly manner by the responsible agency of government for a period of at least six years after completion of the project. All such records shall be considered public records and shall be made available for public inspection.



§ 24-16-106. Rules and regulations

On or after July 1, 1981, but before January 1, 1982, the department of personnel shall promulgate rules and regulations which are designed to implement the provisions of this article. In promulgating such rules and regulations, the controller may seek the advice of the advisory committee on governmental accounting appointed pursuant to section 29-1-503, C.R.S., but the advice of such committee shall not be binding upon the controller. He shall at all times be concerned with the promulgation and implementation of rules and regulations concerning the obligation of agencies of government to keep certain project records, even if duplicative, in accordance with generally accepted cost accounting principles and standards. Upon request of local government officials, the department of personnel may assist local government officials in implementing cost accounting procedures.



§ 24-16-107. Audit

If any agency of government is alleged to be in violation of or in material noncompliance with this article 16 or the rules promulgated by the office of the state controller, the legislative audit committee must be advised, in writing, of the activities alleged to be in violation or noncompliance. The legislative audit committee shall give notice to the agency, which shall have ten days to respond to such allegation. If the said committee thereafter determines that there is a reasonable probability of a violation or material noncompliance, the committee shall take appropriate action and may direct the state auditor to conduct an audit and review of the records being kept by such agency. If the state auditor determines that the agency has violated or has not complied or is not complying with this article 16 or the rules, a written report shall be issued to the agency detailing the areas of violation or noncompliance and curative recommendations. The agency shall implement the recommendations of the state auditor within a time period set by the state auditor not to exceed six months.






Article 17 - State Department Financial Responsibility and Accountability

Part 1 - State Department Financial Responsibility and Accountability

§ 24-17-101. Short title

This part 1 shall be known and may be cited as the "State Department Financial Responsibility and Accountability Act".



§ 24-17-102. Control system to be maintained

(1) Each principal department of the executive department of the state government listed in section 24-1-110 shall institute and maintain systems of internal accounting and administrative control within said department, which shall be applicable to all agencies within said department and which shall provide for:

(a) A plan of organization that specifies such segregation of duties as may be necessary to assure the proper safeguarding of state assets;

(b) Restrictions permitting access to state assets only by authorized persons in the performance of their assigned duties;

(c) Adequate authorization and record-keeping procedures to provide effective accounting control over state assets, liabilities, revenues, and expenditures;

(d) Personnel of quality and integrity commensurate with their assigned responsibilities;

(e) An effective process of internal review and adjustment for changes in conditions.



§ 24-17-103. Annual report to controller

Not later than December 31 of each year following April 9, 1988, the head of each principal department shall file, with the controller, the state auditor, and the governor, a written statement that the department's systems of internal accounting and control either do or do not fully comply with the requirements of section 24-17-102. In the event that the statement filed indicates that the systems employed by the department are not in compliance with section 24-17-102, the statement shall further detail specific weaknesses known to exist, together with plans and schedules for correcting any such weaknesses.



§ 24-17-104. Public inspection

The report required under section 24-17-103 shall be available for inspection by members of the public, and the controller shall make copies available for that purpose upon request.






Part 2 - State Contingency-Based Contracts

§ 24-17-201. Short title

This part 2 shall be known and may be cited as the "State Contingency-Based Contracts Act".



§ 24-17-202. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Under certain circumstances, contingency-based contracts can benefit the state by reducing state agencies' fixed contractual costs and linking state agency expenditures to the achievement of desired results, but contingency-based contracts can also have unintended adverse consequences that impact state finances in ways that a contracting state agency might not foresee.

(b) Contracting is a function of the executive branch of state government, but the power to appropriate state moneys is a legislative function, and it is necessary and appropriate to provide limited legislative guidance to the executive branch regarding contingency-based contracts in order to protect state finances and the appropriations process from possible unintended adverse effects of contingency-based contracts.

(2) The general assembly further finds and declares that:

(a) Existing statutes expressly authorize certain state agencies to enter into contingency-based contracts in specified circumstances, and these statutes reflect the considered judgment of the general assembly that contingency-based contracts are appropriate in those circumstances. It is not the intent of the general assembly to subject contingency-based contracts entered into pursuant to specific statutory authorization to the requirements of this part 2.

(b) Because the office of state planning and budgeting is the executive branch agency that makes state economic forecasts for the executive branch and oversees the participation of the executive branch in the state budgeting process, it is the state agency best suited to determine, in accordance with the guidelines set forth in this part 2, whether a contingency-based contract not expressly authorized by statute is appropriate.



§ 24-17-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Contingency-based contract" means a contract entered into by a state agency and a vendor for services that:

(a) Requires all or part of the vendor's compensation to be computed by multiplying a stated percentage times the amount of measurable savings in the state agency's expenditures or costs of operation that are demonstrably attributable to the vendor's services under the contract; and

(b) Is entered into without the authority of a state statute that specifically authorizes the agency to enter into such a contract.

(2) "Office" means the office of state planning and budgeting created in section 24-37-102.



§ 24-17-204. Review of contingency-based contracts by office of state planning and budgeting

(1) No contingency-based contract shall be deemed valid unless the head of the principal department of state government entering into the contract or containing the agency entering into the contract submits the contract and an analysis of the contract to the office as required by paragraph (b) of subsection (2) of this section and the office approves the contract and transmits its approval in writing to the department. The state controller shall also promptly forward each contingency-based contract that it reviews pursuant to section 24-30-202 to the office.

(2) (a) Whenever a principal department of state government or another state agency enters into a contingency-based contract, the department or agency shall prepare an analysis of the contract that addresses:

(I) The extent to which the contract requires the vendor's compensation to be computed on a contingency basis and the maximum potential contractual liability to pay contingency-based compensation to the vendor;

(II) The extent to which it is necessary to offer contingency-based compensation to the vendor and the amount of any reduction in fixed contractual costs achieved by offering contingency-based compensation;

(III) The extent to which the contractually specified performance measure used to determine contingency-based compensation is appropriate and capable of being accurately determined;

(IV) The extent to which the contingency-based compensation specified in the contract might affect the state budgeting and appropriations process; and

(V) Any other factors that the department or agency deems relevant to consider in evaluating the contract.

(b) The head of a principal department of state government entering into a contingency-based contract or containing an agency entering into a contingency-based contract shall sign both the contract and the analysis prepared pursuant to paragraph (a) of this subsection (2) and shall submit both the contract and the analysis to the office so that the office may approve or disapprove the contract.

(c) Upon receipt of a contingency-based contract and analysis, the office shall review and either approve or disapprove the contract. The office shall promptly transmit written notification of a decision to approve a contingency-based contract to the head of the principal department that submitted the contract to the office and the joint budget committee of the general assembly. The office shall promptly transmit written notification of a decision to disapprove a contingency-based contract only to the head of the principal department that submitted the contract to the office.



§ 24-17-205. Existing legal requirements not superseded

The provisions of this part 2 shall not be construed to repeal, supersede, or otherwise affect any other statutory provisions that limit the use of or require review or approval of contingency-based contracts. Nothing in this part 2 shall be construed to authorize or prohibit a state agency from entering into a contingency-based contract in the absence of a statute that specifically authorizes the state agency to enter into such a contract.









Article 18 - Standards of Conduct

Part 1 - Code of Ethics

§ 24-18-101. Legislative declaration

The general assembly recognizes the importance of the participation of the citizens of this state in all levels of government in the state. The general assembly further recognizes that, when citizens of this state obtain public office, conflicts may arise between the public duty of such a citizen and his or her private interest. The general assembly hereby declares that the prescription of some standards of conduct common to those citizens involved with government is beneficial to all residents of the state. The provisions of this part 1 recognize that some actions are conflicts per se between public duty and private interest while other actions may or may not pose such conflicts depending upon the surrounding circumstances.



§ 24-18-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Business" means any corporation, limited liability company, partnership, sole proprietorship, trust or foundation, or other individual or organization carrying on a business, whether or not operated for profit.

(2) "Compensation" means any money, thing of value, or economic benefit conferred on or received by any person in return for services rendered or to be rendered by himself or another.

(3) "Employee" means any temporary or permanent employee of a state agency or any local government, except a member of the general assembly and an employee under contract to the state.

(4) "Financial interest" means a substantial interest held by an individual which is:

(a) An ownership interest in a business;

(b) A creditor interest in an insolvent business;

(c) An employment or a prospective employment for which negotiations have begun;

(d) An ownership interest in real or personal property;

(e) A loan or any other debtor interest; or

(f) A directorship or officership in a business.

(5) "Local government" means the government of any county, city and county, city, town, special district, or school district.

(6) "Local government official" means an elected or appointed official of a local government but does not include an employee of a local government.

(7) "Official act" or "official action" means any vote, decision, recommendation, approval, disapproval, or other action, including inaction, which involves the use of discretionary authority.

(8) "Public officer" means any elected officer, the head of a principal department of the executive branch, and any other state officer. "Public officer" does not include a member of the general assembly, a member of the judiciary, any local government official, or any member of a board, commission, council, or committee who receives no compensation other than a per diem allowance or necessary and reasonable expenses.

(9) "State agency" means the state; the general assembly and its committees; every executive department, board, commission, committee, bureau, and office; every state institution of higher education, whether established by the state constitution or by law, and every governing board thereof; and every independent commission and other political subdivision of the state government except the courts.



§ 24-18-103. Public trust - breach of fiduciary duty

(1) The holding of public office or employment is a public trust, created by the confidence which the electorate reposes in the integrity of public officers, members of the general assembly, local government officials, and employees. A public officer, member of the general assembly, local government official, or employee shall carry out his duties for the benefit of the people of the state.

(2) A public officer, member of the general assembly, local government official, or employee whose conduct departs from his fiduciary duty is liable to the people of the state as a trustee of property and shall suffer such other liabilities as a private fiduciary would suffer for abuse of his trust. The district attorney of the district where the trust is violated may bring appropriate judicial proceedings on behalf of the people. Any moneys collected in such actions shall be paid to the general fund of the state or local government. Judicial proceedings pursuant to this section shall be in addition to any criminal action which may be brought against such public officer, member of the general assembly, local government official, or employee.



§ 24-18-104. Rules of conduct for all public officers, members of the general assembly, local government officials, and employees

(1) Proof beyond a reasonable doubt of commission of any act enumerated in this section is proof that the actor has breached his fiduciary duty and the public trust. A public officer, a member of the general assembly, a local government official, or an employee shall not:

(a) Disclose or use confidential information acquired in the course of his official duties in order to further substantially his personal financial interests; or

(b) Accept a gift of substantial value or a substantial economic benefit tantamount to a gift of substantial value:

(I) Which would tend improperly to influence a reasonable person in his position to depart from the faithful and impartial discharge of his public duties; or

(II) Which he knows or which a reasonable person in his position should know under the circumstances is primarily for the purpose of rewarding him for official action he has taken.

(2) An economic benefit tantamount to a gift of substantial value includes without limitation:

(a) A loan at a rate of interest substantially lower than the commercial rate then currently prevalent for similar loans and compensation received for private services rendered at a rate substantially exceeding the fair market value of such services; or

(b) The acceptance by a public officer, a member of the general assembly, a local government official, or an employee of goods or services for his or her own personal benefit offered by a person who is at the same time providing goods or services to the state or a local government under a contract or other means by which the person receives payment or other compensation from the state or local government, as applicable, for which the officer, member, official, or employee serves, unless the totality of the circumstances attendant to the acceptance of the goods or services indicates that the transaction is legitimate, the terms are fair to both parties, the transaction is supported by full and adequate consideration, and the officer, member, official, or employee does not receive any substantial benefit resulting from his or her official or governmental status that is unavailable to members of the public generally.

(3) The following are not gifts of substantial value or gifts of substantial economic benefit tantamount to gifts of substantial value for purposes of this section:

(a) Campaign contributions and contributions in kind reported as required by section 1-45-108, C.R.S.;

(b) An unsolicited item of trivial value;

(b.5) A gift with a fair market value of fifty-three dollars or less that is given to the public officer, member of the general assembly, local government official, or employee by a person other than a professional lobbyist.

(c) An unsolicited token or award of appreciation as described in section 3 (3)(c) of article XXIX of the state constitution;

(c.5) Unsolicited informational material, publications, or subscriptions related to the performance of official duties on the part of the public officer, member of the general assembly, local government official, or employee;

(d) Payment of or reimbursement for reasonable expenses paid by a nonprofit organization or state and local government in connection with attendance at a convention, fact-finding mission or trip, or other meeting as permitted in accordance with the provisions of section 3 (3)(f) of article XXIX of the state constitution;

(e) Payment of or reimbursement for admission to, and the cost of food or beverages consumed at, a reception, meal, or meeting that may be accepted or received in accordance with the provisions of section 3 (3)(e) of article XXIX of the state constitution;

(f) A gift given by an individual who is a relative or personal friend of the public officer, member of the general assembly, local government official, or employee on a special occasion.

(g) Payment for speeches, appearances, or publications that may be accepted or received by the public officer, member of the general assembly, local government official, or employee in accordance with the provisions of section 3 of article XXIX of the state constitution that are reported pursuant to section 24-6-203 (3)(d);

(h) Payment of salary from employment, including other government employment, in addition to that earned from being a member of the general assembly or by reason of service in other public office;

(i) A component of the compensation paid or other incentive given to the public officer, member of the general assembly, local government official, or employee in the normal course of employment; and

(j) Any other gift or thing of value a public officer, member of the general assembly, local government official, or employee is permitted to solicit, accept, or receive in accordance with the provisions of section 3 of article XXIX of the state constitution, the acceptance of which is not otherwise prohibited by law.

(4) The provisions of this section are distinct from and in addition to the reporting requirements of section 1-45-108, C.R.S., and section 24-6-203, and do not relieve an incumbent in or elected candidate to public office from reporting an item described in subsection (3) of this section, if such reporting provisions apply.

(5) The amount of the gift limit specified in paragraph (b.5) of subsection (3) of this section, set at fifty-three dollars as of August 8, 2012, shall be identical to the amount of the gift limit under section 3 of article XXIX of the state constitution, and shall be adjusted for inflation contemporaneously with any adjustment of the constitutional gift limit pursuant to section 3 (6) of article XXIX.



§ 24-18-105. Ethical principles for public officers, local government officials, and employees

(1) The principles in this section are intended as guides to conduct and do not constitute violations as such of the public trust of office or employment in state or local government.

(2) A public officer, a local government official, or an employee should not acquire or hold an interest in any business or undertaking which he has reason to believe may be directly and substantially affected to its economic benefit by official action to be taken by an agency over which he has substantive authority.

(3) A public officer, a local government official, or an employee should not, within six months following the termination of his office or employment, obtain employment in which he will take direct advantage, unavailable to others, of matters with which he was directly involved during his term of employment. These matters include rules, other than rules of general application, which he actively helped to formulate and applications, claims, or contested cases in the consideration of which he was an active participant.

(4) A public officer, a local government official, or an employee should not perform an official act directly and substantially affecting a business or other undertaking to its economic detriment when he has a substantial financial interest in a competing firm or undertaking.

(5) Public officers, local government officials, and employees are discouraged from assisting or enabling members of their immediate family in obtaining employment, a gift of substantial value, or an economic benefit tantamount to a gift of substantial value from a person whom the officer, official, or employee is in a position to reward with official action or has rewarded with official action in the past.



§ 24-18-106. Rules of conduct for members of the general assembly

(1) Proof beyond a reasonable doubt of commission of any act enumerated in this section is proof that the member of the general assembly committing the act has breached his fiduciary duty and the public trust. A member of the general assembly shall not accept a fee, a contingent fee, or any other compensation, except his official compensation provided by statute, for promoting or opposing the passage of legislation.

(2) It shall not be a breach of fiduciary duty and the public trust for a member of the general assembly to:

(a) Use state facilities or equipment to communicate or correspond with a member's constituents, family members, or business associates;

(b) Accept or receive a benefit as an indirect consequence of transacting state business; or

(c) Accept the payment of or reimbursement for actual and necessary expenses for travel, board, and lodging from any organization declared to be a joint governmental agency of this state under section 2-3-311 (2), C.R.S., if:

(I) (A) The expenses are related to the member's attendance at a convention or meeting of the joint governmental agency at which the member is scheduled to deliver a speech, make a presentation, participate on a panel, or represent the state of Colorado or for some other legitimate state purpose;

(B) The travel, board, and lodging arrangements are appropriate for purposes of the member's attendance at the convention or meeting;

(C) The duration of the member's stay is no longer than is reasonably necessary for the member to accomplish the purpose of his or her attendance at the convention or meeting;

(D) The member is not currently and will not subsequent to the convention or meeting be in a position to take any official action that will benefit the joint governmental agency; and

(E) The attendance at conventions or meetings of the joint governmental agency has been approved by the executive committee of the legislative council or by the leadership of the house of the general assembly to which the member belongs; or

(II) The general assembly pays regular monthly, annual, or other periodic dues to the joint governmental agency that are invoiced expressly to cover travel, board, and lodging expenses for the attendance of members at conventions or meetings of the joint governmental agency.

(3) Notwithstanding any other provision of law, no member of the general assembly shall lobby, solicit lobbying business or contracts, or otherwise establish a lobbying business or practice respecting issues before the general assembly prior to the expiration of his or her term. Where the member tenders his or her resignation prior to the expiration of his or her term, the requirements of this subsection (3) shall apply up through the date of the member's resignation from office.



§ 24-18-107. Ethical principles for members of the general assembly

(1) The principles in this section are intended only as guides to a member of the general assembly in determining whether or not his conduct is ethical.

(2) A member of the general assembly who has a personal or private interest in any measure or bill proposed or pending before the general assembly shall disclose the fact to the house of which he is a member and shall not vote thereon. In deciding whether or not he has such an interest, a member shall consider, among other things, the following:

(a) Whether the interest impedes his independence of judgment;

(b) The effect of his participation on public confidence in the integrity of the general assembly; and

(c) Whether his participation is likely to have any significant effect on the disposition of the matter.

(3) An interest situation does not arise from legislation affecting the entire membership of a class.

(4) If a member of the general assembly elects to disclose the interest, he shall do so as provided in the rules of the house of representatives or the senate, but in no case shall failure to disclose constitute a breach of the public trust of legislative office.



§ 24-18-108. Rules of conduct for public officers and state employees

(1) Proof beyond a reasonable doubt of commission of any act enumerated in this section is proof that the actor has breached his fiduciary duty.

(2) A public officer or a state employee shall not:

(a) Engage in a substantial financial transaction for his private business purposes with a person whom he inspects, regulates, or supervises in the course of his official duties;

(b) Assist any person for a fee or other compensation in obtaining any contract, claim, license, or other economic benefit from his agency;

(c) Assist any person for a contingent fee in obtaining any contract, claim, license, or other economic benefit from any state agency; or

(d) Perform an official act directly and substantially affecting to its economic benefit a business or other undertaking in which he either has a substantial financial interest or is engaged as counsel, consultant, representative, or agent.

(3) A head of a principal department or a member of a quasi-judicial or rule-making agency may perform an official act notwithstanding paragraph (d) of subsection (2) of this section if his participation is necessary to the administration of a statute and if he complies with the voluntary disclosure procedures under section 24-18-110.

(4) Repealed.



§ 24-18-108.5. Rules of conduct for members of boards and commissions

(1) Proof beyond a reasonable doubt of commission of any act enumerated in this section is proof that the actor has breached his fiduciary duty.

(2) A member of a board, commission, council, or committee who receives no compensation other than a per diem allowance or necessary and reasonable expenses shall not perform an official act which may have a direct economic benefit on a business or other undertaking in which such member has a direct or substantial financial interest.



§ 24-18-109. Rules of conduct for local government officials and employees

(1) Proof beyond a reasonable doubt of commission of any act enumerated in this section is proof that the actor has breached his fiduciary duty and the public trust.

(2) A local government official or local government employee shall not:

(a) Engage in a substantial financial transaction for his private business purposes with a person whom he inspects or supervises in the course of his official duties;

(b) Perform an official act directly and substantially affecting to its economic benefit a business or other undertaking in which he either has a substantial financial interest or is engaged as counsel, consultant, representative, or agent; or

(c) Accept goods or services for his or her own personal benefit offered by a person who is at the same time providing goods or services to the local government for which the official or employee serves, under a contract or other means by which the person receives payment or other compensation from the local government, unless the totality of the circumstances attendant to the acceptance of the goods or services indicates that the transaction is legitimate, the terms are fair to both parties, the transaction is supported by full and adequate consideration, and the official or employee does not receive any substantial benefit resulting from his or her official or governmental status that is unavailable to members of the public generally.

(3) (a) A member of the governing body of a local government who has a personal or private interest in any matter proposed or pending before the governing body shall disclose such interest to the governing body and shall not vote thereon and shall refrain from attempting to influence the decisions of the other members of the governing body in voting on the matter.

(b) A member of the governing body of a local government may vote notwithstanding paragraph (a) of this subsection (3) if his participation is necessary to obtain a quorum or otherwise enable the body to act and if he complies with the voluntary disclosure procedures under section 24-18-110.

(4) It shall not be a breach of fiduciary duty and the public trust for a local government official or local government employee to:

(a) Use local government facilities or equipment to communicate or correspond with a member's constituents, family members, or business associates; or

(b) Accept or receive a benefit as an indirect consequence of transacting local government business.

(5) (a) Notwithstanding any other provision of this article 18, it is neither a conflict of interest nor a breach of fiduciary duty or the public trust for a local government official who is a member of the governing body of a local government to serve on a board of directors of a nonprofit entity and, when serving on the governing body, to vote on matters that may pertain to or benefit the nonprofit entity.

(b) (I) Except as provided in subsection (5)(b)(II) of this section, a local government official is not required to provide or file a disclosure or otherwise comply with the requirements of subsection (3) of this section unless the local government official has a financial interest in, or the local government official or an immediate family member receives services from, the nonprofit entity independent of the official's membership on the board of directors of the nonprofit entity.

(II) A local government official who serves on the board of directors of a nonprofit entity shall publicly announce his or her relationship with the nonprofit entity before voting on a matter that provides a direct and substantial economic benefit to the nonprofit entity.



§ 24-18-110. Voluntary disclosure

A member of a board, commission, council, or committee who receives no compensation other than a per diem allowance or necessary and reasonable expenses, a member of the general assembly, a public officer, a local government official, or an employee may, prior to acting in a manner which may impinge on his fiduciary duty and the public trust, disclose the nature of his private interest. Members of the general assembly shall make disclosure as provided in the rules of the house of representatives and the senate, and all others shall make the disclosure in writing to the secretary of state, listing the amount of his financial interest, if any, the purpose and duration of his services rendered, if any, and the compensation received for the services or such other information as is necessary to describe his interest. If he then performs the official act involved, he shall state for the record the fact and summary nature of the interest disclosed at the time of performing the act. Such disclosure shall constitute an affirmative defense to any civil or criminal action or any other sanction.



§ 24-18-112. Board of ethics for the executive branch - created - duties

(1) There is hereby created a board of ethics for the executive branch of state government in the office of the governor. The board shall consist of five members to be appointed by and serve at the pleasure of the governor.

(2) The board of ethics for the executive branch shall:

(a) Comment, when requested by the governor, on each proposed gubernatorial appointment, including the heads of the principal departments and the senior members of the governor's office based upon the provisions of this article;

(b) Upon written request of the governor, review complaints of any violation of the provisions of this article by a member of the executive branch of state government;

(c) Make written recommendations to the governor concerning his requests; and

(d) Review appeals brought before the board of ethics pursuant to section 24-30-1003 (4).



§ 24-18-113. Board of ethics for the general assembly - created - duties

(1) (a) There is hereby created a board of ethics for the general assembly. The board shall consist of four legislative members. One member shall be appointed by and serve at the pleasure of the majority leader of the house of representatives; one member shall be appointed by and serve at the pleasure of the majority leader of the senate; one member shall be appointed by and serve at the pleasure of the minority leader of the house of representatives; and one member shall be appointed by and serve at the pleasure of the minority leader of the senate.

(b) The terms of the members appointed by the majority and minority leaders of the house of representatives and the senate and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the majority and minority leaders of the house of representatives and the senate shall each appoint or reappoint members in the same manner as provided in paragraph (a) of this subsection (1). Thereafter, the terms of members appointed or reappointed by the majority and minority leaders of the house of representatives and the senate shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the majority and minority leaders of the house of representatives and the senate shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members appointed or reappointed by the majority and minority leaders of the house of representatives and the senate shall continue in office until the member's successor is appointed.

(c) The members of the board of ethics for the general assembly are entitled to receive compensation and reimbursement of expenses as provided in section 2-2-326, C.R.S.

(2) The board of ethics for the general assembly shall, upon written request of a member of the general assembly, issue advisory opinions concerning issues relating to the requesting member's conduct and the provisions of this article.






Part 2 - Proscribed Acts Related to Contracts and Claims

§ 24-18-201. Interests in contracts

(1) Members of the general assembly, public officers, local government officials, or employees shall not be interested in any contract made by them in their official capacity or by any body, agency, or board of which they are members or employees. A former employee may not, within six months following the termination of his employment, contract or be employed by an employer who contracts with a state agency or any local government involving matters with which he was directly involved during his employment. For purposes of this section, the term:

(a) "Be interested in" does not include holding a minority interest in a corporation.

(b) "Contract" does not include:

(I) Contracts awarded to the lowest responsible bidder based on competitive bidding procedures;

(II) Merchandise sold to the highest bidder at public auctions;

(III) Investments or deposits in financial institutions which are in the business of loaning or receiving moneys;

(IV) A contract with an interested party if, because of geographic restrictions, a local government could not otherwise reasonably afford itself of the subject of the contract. It shall be presumed that a local government could not otherwise reasonably afford itself of the subject of a contract if the additional cost to the local government is greater than ten percent of a contract with an interested party or if the contract is for services that must be performed within a limited time period and no other contractor can provide those services within that time period.

(V) A contract with respect to which any member of the general assembly, public officer, local government official, or employee has disclosed a personal interest and has not voted thereon or with respect to which any member of the governing body of a local government has voted thereon in accordance with section 24-18-109 (3)(b) or 31-4-404 (3), C.R.S. Any such disclosure shall be made: To the governing body, for local government officials and employees; in accordance with the rules of the house of representatives and the senate, for members of the general assembly; and to the secretary of state, for all others.



§ 24-18-202. Interest in sales or purchases

Public officers and local government officials shall not be purchasers at any sale or vendors at any purchase made by them in their official capacity.



§ 24-18-203. Voidable contracts

Every contract made in violation of any of the provisions of section 24-18-201 or 24-18-202 shall be voidable at the instance of any party to the contract except the officer interested therein.



§ 24-18-204. Dealings in warrants and other claims prohibited

State officers, county officers, city and county officers, city officers, and town officers, as well as all other local government officials, and their deputies and clerks, are prohibited from purchasing or selling or in any manner receiving to their own use or benefit or to the use or benefit of any person or persons whatever any state, county, city and county, city, or town warrants, scrip, orders, demands, claims, or other evidences of indebtedness against the state or any county, city and county, city, or town thereof except evidences of indebtedness issued to or held by them for services rendered as such officer, deputy, or clerk, and evidences of the funded indebtedness of such state, county, city and county, city, or town.



§ 24-18-205. Settlements to be withheld on affidavit

(1) Every officer charged with the disbursement of public moneys who is informed by affidavit establishing probable cause that any officer whose account is about to be settled, audited, or paid by him has violated any of the provisions of this part 2 shall suspend such settlement or payment and cause such officer to be prosecuted for such violation by the district attorney of the appropriate jurisdiction.

(2) If there is judgment for the defendant upon such prosecution, the proper officer may proceed to settle, audit, or pay such account as if no such affidavit had been filed.



§ 24-18-206. Penalty

A person who knowingly commits an act proscribed in this part 2 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. In addition to the penalties provided in section 18-1.3-501, C.R.S., the court may impose a fine of no more than twice the amount of the benefit the person obtained or was attempting to obtain in violating a provision of this part 2.









Article 18.5 - Independent Ethics Commission

§ 24-18.5-101. Independent ethics commission - establishment - membership - subpoena power - definitions

(1) As used in this article, unless the context otherwise requires:

(a) "Article XXIX" means article XXIX of the state constitution approved by the voters at the 2006 general election.

(b) "Commission" means the independent ethics commission created in section 5 (1) of article XXIX.

(2) (a) The independent ethics commission, originally established in the office of administrative courts in the department of personnel created in section 24-30-1001, is hereby transferred to and established in the judicial department as an independent agency, effective on June 10, 2010. The commission shall consist of five members. The appointing authorities for the commission members, the order of appointment of such members, and other requirements pertaining to commission membership shall be as specified in section 5 (2) of article XXIX. Subject to the requirements of paragraph (b) of this subsection (2), the member appointed by the senate pursuant to section 5 (2)(a)(I) of article XXIX shall be appointed by the president of the senate with the approval of two-thirds of the members elected to the senate. Subject to the requirements of paragraph (b) of this subsection (2), the member appointed by the house of representatives pursuant to section 5 (2)(a)(II) of article XXIX shall be appointed by the speaker of the house of representatives with the approval of two-thirds of the members elected to the house of representatives.

(b) In connection with the appointment of commission members, no more than two members appointed to the commission shall be affiliated with the same political party.

(c) The commission members shall be appointed to four-year terms; except that the first member appointed by the senate and the first member appointed by the governor shall initially serve two-year terms. Appointments to the commission by the senate and the house of representatives shall be made no later than May 1, 2007, and the initial terms of commission members shall commence July 1, 2007.

(3) Commission members shall serve without compensation; except that commission members shall be reimbursed for the actual and necessary expenses that they incur in carrying out their duties and responsibilities as commission members.

(4) In accordance with the provisions of section 5 of article XXIX, the powers and duties of the commission shall be as follows:

(a) To hear complaints, issue findings, and assess penalties on ethics issues arising under article XXIX and other standards of conduct and reporting requirements as provided by law; and

(b) (I) To issue advisory opinions and letter rulings on ethics issues arising under article XXIX and other standards of conduct and reporting requirements as provided by law.

(II) The commission shall prepare a response to a request for an advisory opinion from a public officer, member of the general assembly, local government official, or government employee as to whether particular action by such officer, member, official, or employee satisfies the requirements of article XXIX as soon as practicable after the request is made to the commission.

(III) Any person who is not a public officer, member of the general assembly, local government official, or government employee may submit a request to the commission for a letter ruling concerning whether potential conduct of the person making the request satisfies the requirements of article XXIX. In such case, the commission shall issue a response to the request as soon as practicable.

(IV) Each advisory opinion or letter ruling, as applicable, issued by the commission shall be a public document and shall be promptly posted on a website that shall be maintained by the commission; except that, in the case of a letter ruling, the commission shall redact the name of the person requesting the ruling or other identifying information before it is posted on the website.

(5) (a) Subject to the provisions of paragraph (c) of this subsection (5), the commission shall dismiss as frivolous any complaint filed under article XXIX that fails to allege that a public officer, member of the general assembly, local government official, or government employee has accepted or received any gift or other thing of value for private gain or personal financial gain.

(b) For purposes of this subsection (5):

(I) "Official act" shall have the same meaning as set forth in section 24-18-102 (7).

(II) "Private gain" or "personal financial gain" means any money, forbearance, forgiveness of indebtedness, gift, or other thing of value given or offered by a person seeking to influence an official act that is performed in the course and scope of the public duties of a public officer, member of the general assembly, local government official, or government employee.

(c) This subsection (5) is repealed if the Colorado supreme court holds, in response to one or more written questions submitted by the general assembly pursuant to section 3 of article VI of the state constitution, that the standard of accepting or receiving "any gift or other thing of value for private gain or personal financial gain" specified in paragraph (a) of this subsection (5) is unconstitutional in applying section 3 (1) or (2) of article XXIX.

(6) Pursuant to the provisions of section 5 (1) of article XXIX, the commission shall adopt reasonable rules as may be necessary for the purpose of administering and enforcing the provisions of article XXIX and any other standards of conduct and reporting requirements as provided by law. Any rules shall be promulgated in accordance with the requirements of article 4 of this title.

(7) Subject to available appropriations, the commission may employ such staff as it deems necessary to enable it to carry out its functions in accordance with the requirements of this article and article XXIX.

(8) No subpoena requiring the attendance of a witness or the production of documents shall be issued by the commission unless a motion to issue any such subpoena has been made by one member of the commission and approved by no fewer than four members of the commission.

(9) Any final action of the commission concerning a complaint shall be subject to judicial review by the district court for the city and county of Denver.

(10) Any state employee on the staff of the commission as of June 10, 2010, shall be transferred with the agency and shall become an employee of the agency.






Article 19 - Payment of Postemployment Compensation to Government-Supported Employees

§ 24-19-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The payment of compensation to government-supported officials or employees after such officials or employees have ended their employment creates unnecessary costs, which ultimately are borne by the taxpayers of this state.

(b) In order to reduce government costs, it is necessary for the state to limit the payment of postemployment compensation to government-supported officials and employees.

(c) The continued payment of compensation to any official or employee after such official or employee has ended his or her service with a governmental unit or government-financed entity not only affects the finances of such governmental unit or government-financed entity, but also has a serious impact on the state as a whole because of the total effect of such compensation payment arrangements on the ability of state and local governments to provide services using the scarce resources that are available. Further, the general assembly finds and declares that the provision of large payments to government-supported officials and employees after their employment has ended has caused grave damage to the trust of the citizens of this state in their state and local government officials. Because of these concerns, the general assembly finds and declares that this is a matter of statewide concern.



§ 24-19-102. Definitions

For the purposes of this article, unless the context otherwise requires:

(1) "Government-financed entity" means any organization, group, or other entity if:

(a) Such entity is composed of members which are governmental units or who are officials or employees of governmental units; and

(b) At least fifty percent of the annual operating budget for such entity is derived from dues, contributions, or other payments received from governmental units.

(2) "Government-supported official or employee" means any person who is employed or who was employed by a governmental unit or by a government-financed entity and who is or was a manager, an official, or an administrator for such governmental unit or government-financed entity.

(3) (a) "Governmental unit" means the state of Colorado, any department, division, section, unit, office, commission, board, institution, institution of higher education, or other agency of the executive, legislative, or judicial branch of the state government, or any local government, authority, public corporation, body politic, or other instrumentality of the state.

(b) "Governmental unit" does not include the university of Colorado hospital authority created pursuant to section 23-21-503, C.R.S., or the Denver health and hospital authority created in section 25-29-103, C.R.S.

(4) "Local government" means a county, municipality, city and county, or school district or a special district created pursuant to the "Special District Act", article 1 of title 32, C.R.S.

(5) (a) "Postemployment compensation" means compensation paid to a government-supported official or employee after termination of such government-supported official or employee's employment from a particular employment position with a governmental unit or a government-financed entity or after termination of the performance of actual services for such governmental unit or government-financed entity in such employment position if such compensation was not earned prior to such termination or, for an official or employee who becomes employed in a new position with the governmental unit or government-financed entity after such termination, if such compensation was not earned in the new position. "Postemployment compensation" shall include, but is not limited to, the provision of any unearned postemployment employee benefits. "Postemployment compensation" does not include the following:

(I) Any retirement benefits earned by a government-supported official or employee during the employment of such official or employee with a governmental unit or government-financed entity;

(II) Any payment made as a part of a bona fide early retirement program that is available to a class of five or more government-supported officials or employees;

(III) Any payments of deferred compensation that have been earned by a government-supported official or employee during the employment of such official or employee with a governmental unit or government-financed entity;

(IV) Any workers' compensation payment; or

(V) Any unemployment compensation payment.

(b) The term "postemployment compensation" includes any retirement benefits or any payments of deferred compensation to be paid into a retirement fund or deferred compensation plan after termination of performance of actual services for the particular employment position in the usual course of said employment. The prohibition of postemployment compensation is intended to eliminate any employment contract provision that binds the employer to make payments into a retirement fund or deferred compensation program after termination of performance of actual services in an employment position. Said prohibition is not intended to forbid the receipt of benefits or payments earned during actual performance of services if these benefits or payments are to be credited to or received by the employee after termination of actual performance of services for an employment position.

(c) Unless otherwise excluded by the provisions of this article, the term "postemployment compensation" includes any payment made to a government-supported official or employee after the term of employment of such official or employee in a particular employment position has ended pursuant to a settlement agreement between a governmental unit or government-financed entity and the official or employee; except that such payment is not postemployment compensation if such payment is made as part of a bona fide settlement of a legitimate legal dispute.



§ 24-19-103. Prohibition against postemployment compensation - exception

(1) Except as provided in subsection (2) of this section, notwithstanding any other provision of law to the contrary, no governmental unit or government-financed entity shall pay postemployment compensation to any government-supported official or employee.

(2) (a) At the option of the appointing authority for any government-supported official or employee, such official or employee may be provided postemployment compensation that consists of the payment of up to a maximum of three months of salary for such official or employee and the provision of up to a maximum of three months of employee benefits for such official or employee. No postemployment compensation shall be provided other than cash payments and the provision of employee benefits. Postemployment compensation may be approved and provided only if the government-supported official or employee who is to receive such compensation was employed by the governmental unit or government-financed entity for less than five years; except that postemployment compensation may be approved and provided for an official or employee of a state institution of higher education or of the Auraria higher education center, regardless of the length of employment.

(b) Postemployment compensation may be provided to any government-supported official or employee only if the appointing authority for the official or employee takes positive action to approve such compensation. The provisions of this subsection (2) shall not be construed to authorize any employment contract term requiring the provision of postemployment compensation in violation of the provisions of section 24-19-104. Postemployment compensation payments shall be solely the option of the appointing authority for a government-supported official or employee and no official or employee shall be entitled to or have any right to receive any postemployment compensation.

(3) Any employment contract, employment contract extension, or other agreement between a governmental unit or government-financed entity and a government-supported official or employee that is not substantially in compliance with this section is null and void. Any payment made to any person by a governmental unit or government-financed entity in violation of this section is illegal and the recipient of such payment shall return the payment to the governmental unit or government-financed entity.



§ 24-19-104. Terms of employment contracts - public inspection

(1) Except as expressly permitted pursuant to subsection (1.5) of this section, if any governmental unit or government-financed entity enters into an employment contract or employment contract extension with a government-supported official or employee, such employment contract or employment contract extension shall contain terms that clearly state that:

(a) Such employment contract is subject to termination by either party to such contract at any time during the term of such contract and that such official or employee shall be deemed to be an employee-at-will;

(b) No compensation, whether as a buy-out of the remaining term of the contract, as liquidated damages, or as any other form of remuneration, shall be owed or paid to such government-supported official or employee upon or after the termination of such contract except for compensation that was earned prior to termination prorated to the date of termination; and

(c) If the contract is not substantially in compliance with the prohibition against payment of postemployment compensation, the contract is null and void.

(1.5) (a) Notwithstanding the provisions of paragraph (a) of subsection (1) of this section, each system of higher education and each campus of each state institution of higher education may have in effect employment contracts or employment contract extensions having a duration not more than five years with not more than six government-supported officials or employees if:

(I) The governing board of the institution determines that the contract or extension is necessary for the hiring or retaining of the employee in light of prevailing market conditions and competitive employment practices in other states;

(II) The contract contains a clause that the institution remains free to terminate the contract or extension without penalty if sufficient funds are not appropriated.

(b) Nothing in this subsection (1.5) shall be construed to exempt any governmental unit or government-financed entity from the requirements of section 24-19-103.

(c) Notwithstanding the provisions of paragraph (a) of subsection (1) of this section or paragraph (a) of this subsection (1.5), each system of higher education and each campus of each state institution of higher education may have in effect an unlimited number of employment contracts or employment contract extensions having a duration of not more than five years with an unlimited number of government-supported officials or employees if the employment contracts or employment contract extensions are for research to be performed in university settings. A contract executed pursuant to this paragraph (c) shall include a provision that the contract shall become unenforceable if, during the term of the contract, the system of higher education or campus of a state institution of higher education that is a party to the contract:

(I) Ceases to be an enterprise, as defined in section 20 (2)(d) of article X of the state constitution; and

(II) Lacks present cash reserves sufficient to pledge irrevocably to satisfy the terms of the contract.

(d) Notwithstanding the provisions of paragraph (a) of subsection (1) of this section or paragraph (a) of this subsection (1.5), each system of higher education and each campus of each state institution of higher education may, subject to the approval of the chief executive officer of the system or institution and any rules or limitations established by the chief executive officer, have in effect an unlimited number of term employment contracts or term employment contract extensions having a duration of not more than three years with an unlimited number of government-supported officials or employees if the term employment contracts or term employment contract extensions are for half-time or longer, non-tenure-track classroom teaching appointments or librarian appointments. A person employed in a classroom teaching appointment pursuant to a term employment contract or term employment contract extension described in this paragraph (d) may have duties in addition to classroom teaching, as described in the contract or contract extension. A term employment contract or term employment contract extension executed pursuant to this paragraph (d) at a minimum shall include a provision stating the contract or contract extension is unenforceable if, during the term of the contract or contract extension, the system of higher education or campus of a state institution of higher education that is a party to the contract:

(I) Ceases to be an enterprise, as defined in section 20 (2)(d) of article X of the state constitution; and

(II) Lacks present cash reserves sufficient to pledge irrevocably to satisfy the terms of the contract.

(2) If any governmental unit or government-financed entity enters into an employment contract or employment contract extension with any government-supported official or employee on or after July 1, 1993, such governmental unit or government-financed entity shall make the terms of such contract available to the public for inspection and copying during regular business hours.

(3) The provisions of this section shall not be interpreted to authorize the termination of any government-supported official or employee for any reason that is contrary to applicable federal, state, or local law.

(4) (a) No governmental unit or government-financed entity shall enter into an employment contract with a government-supported official or employee or extend an existing employment contract with a government-supported official or employee if such employment contract or contract extension contains any provisions that are intended to evade the requirements of this article. Contractual provisions that are prohibited under the provisions of subsection (1) of this section include, but are not limited to, any provision that allows a government-supported official or employee to earn an unreasonably large portion of contractual compensation during the early stages of the term of employment of such government-supported official or employee.

(b) The provisions of paragraph (a) of this subsection (4) shall not be interpreted to prohibit the reimbursement of any actual relocation expenses of government-supported officials or employees or the payment of reasonable incentives for accepting employment to government-supported officials or employees.



§ 24-19-105. Settlement agreements - public inspection - filing with the department of personnel

(1) (a) Notwithstanding any other law to the contrary, if any settlement agreement between a governmental unit or government-financed entity and a government-supported official or employee settles any employment dispute between such parties and involves the payment of any compensation to such official or employee after the term of employment of such official or employee in a particular employment position has ended, information regarding any amounts paid or benefits provided under such settlement agreement shall be a matter of public record. Any governmental unit or government-financed entity that is a party to such a settlement agreement shall make such information available for public inspection and copying during regular business hours.

(b) If a state governmental unit enters into a settlement agreement to settle any employment dispute with a government-supported official or employee, the state governmental unit shall file a copy of the final settlement agreement with the department of personnel, which shall be a public record pursuant to the provisions of part 2 of article 72 of this title.

(2) The provisions of subsection (1) of this section shall apply to:

(a) Any settlement agreement entered into on or after July 1, 1993; and

(b) Any settlement agreement entered into prior to July 1, 1993, if no other provision of law would prohibit public disclosure of the provisions of such settlement agreement.



§ 24-19-106. Existing employment contracts - contract extensions

The provisions of this article shall not apply to any employment contract which was in existence before July 1, 1993; except that the provisions of this article shall apply to any extension of an existing contract if such contract does not contain any term which would prohibit the application of the provisions of this article to such contract extension.



§ 24-19-107. Open records

If a governmental unit is required under the provisions of this article to make any employment contracts or any information regarding amounts paid or benefits provided under any settlement agreements available to the public, such employment contracts or information shall be deemed to be public records, as such term is defined in section 24-72-202 (6), and shall be subject to the provisions of part 2 of article 72 of this title.



§ 24-19-108. Exceptions - definition

(1) The provisions of this article 19 shall not apply to the following:

(a) Any employee employed by the state government or any other governmental unit who is to hold his or her position of employment during efficient service or until reaching retirement age under an employment system denominated as civil service, classified service, or any similar employment system classification;

(b) Any tenured or tenure track faculty member whose primary job assignment is teaching, research, or both teaching and research and who is employed at a state institution of higher education or any specialty track faculty member whose primary job assignment is clinical care and who is employed at a state institution of higher education;

(c) Any employee employed by a unit of local government whose governing body is directly elected by the electors of such local government;

(d) Any certified employee who is separated from state service due to lack of work, lack of funds, or reorganization and who receives postemployment compensation or other benefits authorized by a layoff plan established by the state personnel director pursuant to section 24-50-124 (1)(d)(I); or

(e) Any employee employed at a state institution of higher education whose position is funded by revenues generated through auxiliary activities. For purposes of this subsection (1)(e), "auxiliary activities" means institutional activities managed and accounted for as self-supporting activities.



§ 24-19-109. Enforcement of article - civil suit

If any governmental unit or government-financed entity makes any payment or enters into any agreement in violation of this article, the provisions of this article may be enforced through a civil suit filed in a court of competent jurisdiction.






Article 19.5 - Alternative Forms of Payment to the State

§ 24-19.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Alternative forms of payment" means forms of payment, including but not limited to credit, charge, or debit cards, other than cash or check.

(2) "Collector state governmental entity" means any state governmental entity that collects moneys payable to the state that the state governmental entity must remit to one or more other state or local governmental entities.

(3) "Moneys payable to the state" means moneys owed or paid to any state governmental entity other than bail bonds, judicial bonds, or other moneys that the state governmental entity must return to the payer upon the satisfaction of one or more specified conditions by the payer.

(4) "Provider of alternative forms of payment" means a person or entity, including but not limited to an issuer of credit, charge, or debit cards, that provides its customers with the ability to use one or more alternative forms of payment.

(5) "State governmental entity" means the state, any department, agency, or other entity of the state, any state-sponsored institution of higher education, or any authorized agent of any of the foregoing.



§ 24-19.5-102. Acceptance of alternative forms of payment for the payment of moneys payable to the state - allocation of costs

(1) Any state governmental entity responsible for the collection of moneys payable to the state may accept one or more alternative forms of payment for the payment of such moneys in accordance with the provisions of this article.

(2) A collector state governmental entity that chooses to accept one or more alternative forms of payment for the payment of moneys payable to the state that the collector state governmental entity must remit to one or more other governmental entities shall either:

(a) Remit to such other governmental entities the gross amount of any payments made by alternative forms of payment that the collector state governmental entity is required to remit to such other governmental entities notwithstanding the deduction of any moneys from such gross amount by any provider of alternative forms of payment pursuant to a master agreement or other agreement authorized by this article; or

(b) Enter into an intergovernmental agreement with each such other governmental entity regarding the allocation of the costs of accepting such alternative forms of payment.



§ 24-19.5-103. Limitations on convenience fees for the use of alternative forms of payment

(1) and (2) (Deleted by amendment, L. 2003, p. 1441, § 1, effective April 29, 2003.)

(3) A state governmental entity may impose a convenience fee on persons who use alternative forms of payment, but the amount of any convenience fee imposed on or after April 29, 2003, shall not exceed the actual additional cost incurred by the state governmental agency to process the transaction by alternative form of payment. Any convenience fee on a transaction involving an alternative form of payment shall be imposed in accordance with the master agreement negotiated by the state treasurer and the rules of the alternative payment provider.



§ 24-19.5-104. Master agreements - authority of state treasurer

(1) The state treasurer may negotiate and enter into one or more contractual master agreements with providers of alternative forms of payment in accordance with law. To ensure that state governmental entities accept alternative forms of payment in the most consumer-oriented, uniform, and cost-effective manner possible, any state governmental entity that wishes to accept one or more alternative forms of payment shall do so by joining in any master agreements entered into by the state treasurer with respect to such alternative forms of payment. However, the existence of a master agreement covering a particular alternative form of payment shall not require any state governmental entity to accept such alternative form of payment.

(2) The state treasurer shall enter into no more than one master agreement covering any particular alternative form of payment. Any provider of alternative forms of payment that wishes to have one or more state governmental entities accept the alternative forms of payment that it provides shall be a party to any master agreements covering such alternative forms of payment and shall be subject to the same terms and conditions as all other providers of alternative forms of payment that are parties to such agreements. However, this subsection (2) shall not require the state treasurer to include any particular provider of alternative forms of payment as a party to any master agreement.

(3) Notwithstanding the provisions of subsection (1) of this section, the following state governmental entities may accept alternative forms of payment without joining a master agreement entered into by the state treasurer:

(a) Judicial or legislative state governmental entities that are not part of the executive branch of state government; and

(b) State governmental entities that, on or before August 4, 1999, were accepting one or more alternative forms of payment for the payment of moneys payable to the state and had one or more contracts with one or more providers of alternative forms of payment that enabled the state governmental entity to accept such alternative forms of payment.

(4) No later than sixty days following the end of any given fiscal year, the state treasurer shall report to the joint budget committee the total amount of:

(a) Gross payments payable to the state that were made to state governmental entities by alternative forms of payment pursuant to master agreements during such fiscal year; and

(b) Net revenues remitted to state governmental entities by providers of alternative forms of payment pursuant to master agreements during such fiscal year.

(5) The state treasurer may promulgate rules governing master agreements, including but not limited to rules governing the negotiation and administration of such agreements. The state treasurer shall promulgate such rules in accordance with article 4 of this title.



§ 24-19.5-105. Provider of alternative forms of payment required to make payment

Any provider of alternative forms of payment that approves a transaction made by an alternative form of payment for the payment of moneys to a state governmental entity shall remit to the state governmental entity the net revenue of the approved transaction due to the state governmental entity.






Article 19.7 - Recovery of Federal Reimbursement for Costs Associated With Illegal Immigration

§ 24-19.7-101. Legislative declaration

(1) The general assembly finds that:

(a) The costs incurred by Colorado in addressing illegal immigration have increased in the last three years and are placing a burden on the state's budgetary and human resources;

(b) The areas in which these costs have dramatically increased include, but are not limited to, identifying illegal immigrants, processing illegal immigrants through the criminal justice system, incarcerating illegal immigrants, and providing education, medical assistance, health care, and foster care for illegal immigrants;

(c) At the same time, federal funding to assist states in dealing with illegal immigration has decreased, yet the federal government is asking state governments to do even more with their own funds to enforce federal immigration laws and preserve homeland security, which are essentially federal responsibilities; and

(d) The federal government is in arrears on its obligation to reimburse states for costs incurred by the states in dealing with illegal immigration.

(2) The general assembly, therefore, determines that it is necessary for the state of Colorado to protect its interests and seek the recovery of reimbursement available under federal law for the costs incurred by this state in dealing with illegal immigration.



§ 24-19.7-102. Illegal immigration - recovery of state's costs - attorney general to pursue remedies

(1) On and after July 31, 2006, the attorney general, on behalf of the state of Colorado, shall pursue all available remedies to recover any moneys owing from the federal government to the state for the reimbursement of costs incurred by the state in dealing with illegal immigration.

(2) On or before December 31, 2006, and on or before December 31, 2007, the attorney general shall file a written report with the governor, the president of the senate, the speaker of the house of representatives, and the chair of the joint budget committee that details the progress and status of the attorney general's pursuit of remedies.






Article 19.8 - Directive to the Attorney General to Demand Federal Enforcement of Existing Federal Immigration Laws

§ 24-19.8-101. Legislative declaration

The general assembly hereby finds and declares that the failure to enforce immigration laws at the federal level places an undue burden on state government resources and that there is a limitation on what can be done at the state level to enforce the federal laws and to implement laws at the state level. The general assembly further finds that the state of Colorado spends a disproportionate share of its limited tax revenue on public services and benefits such as health care, law enforcement, criminal defense and incarceration, and education that are provided to illegal aliens as a result of the federal government's failure to enforce immigration laws. Therefore, the Colorado state attorney general shall initiate or join other states in a lawsuit against the United States attorney general to demand the enforcement of all existing federal immigration laws by the federal government.






Article 19.9 - Restrictions on Travel-Related Expenditures by Public Entities

§ 24-19.9-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Covered person" means a member of the board of directors or comparable governing body, officer, or employee of a public entity.

(2) "Institution of higher education" means a state university or college, community college, local district college, or area technical college described in title 23, C.R.S.

(3) "Public entity" means any instrumentality of the state that is not an agency of the state and that is not subject to administrative direction by any department, commission, bureau, or agency of the state and includes any service authority, law enforcement authority, special purpose authority, or institution of higher education. "Public entity" shall not include any county, municipality, school district, or any special district formed pursuant to title 32, C.R.S.

(4) "Special purpose authority" shall have the same meaning as set forth in section 24-77-102 (15).

(5) "Travel-related expenditures" means expenditures made by a public entity to cover expenses incurred by a covered person for lodging, meals, and incidental expenses in connection with travel undertaken by the covered person for business-related purposes.



§ 24-19.9-102. Restrictions on travel-related expenditures - covered persons - mandatory reimbursement of excess - exemptions

(1) (a) In the absence of extenuating circumstances, no public entity may make travel-related expenditures on behalf of any covered person in an amount that would exceed, on a daily basis, two times the maximum allowable federal per diem rate that governs the location in which the person is traveling, rounded up to the nearest whole dollar, as determined by the United States general services administration, as of October 1 of the calendar year immediately preceding the fiscal year in which the per diem rate is to be used.

(b) Notwithstanding any other provision of this section, the public entity may make:

(I) Lodging expenditures that are above two times the federal per diem rate for travel-related expenditures in connection with an educational conference where an entity other than the public entity is hosting the conference and the person or entity organizing the conference selected the conference hotel or hotels; or

(II) Travel expenditures that are directly related to a program or a business purpose of a state institution of higher education or a state hospital authority.

(c) In the circumstances described in subparagraph (I) or (II) of paragraph (b) of this subsection (1), the public entity shall make available for review by its governing body or for public inspection, upon the provision of reasonable notice, itemization of any expenditures satisfying such exceptions to the requirements of this section.

(d) Notwithstanding any other provision of this article, "travel-related expenditures" shall not include the actual costs of travel undertaken by the covered person for business-related purposes including, without limitation, airline fares, taxicab fares, automobile rentals, or reimbursement for automobile mileage expenses.

(2) If the public entity makes travel-related expenditures on behalf of a covered person in excess of the amount authorized by subsection (1) of this section, the covered person shall reimburse the fund of the public entity from which such moneys were diverted for the entire sum in excess of such authorized amount.

(3) A public entity shall make no travel-related expenditures on behalf of the spouse or a member of the immediate family of a covered person. In the event a public entity makes travel-related expenditures on behalf of the spouse or a member of the immediate family of a covered person, the covered person shall reimburse the fund of the public entity from which such moneys were diverted for the entire sum spent by the entity on such expenditures.



§ 24-19.9-103. Enforcement - complaint procedure - sanctions

(1) Any person who believes that a violation of section 24-19.9-102 has occurred may file a written complaint with the secretary of state within one hundred eighty days of the date of the alleged violation. The secretary of state shall refer the complaint to an administrative law judge within three days of the filing of the complaint. The administrative law judge shall hold a hearing within fifteen days of the referral of the complaint and shall render a decision within fifteen days of the hearing. The defendant shall be granted an extension of up to thirty days upon the defendant's motion or longer upon a showing of good cause. If the administrative law judge determines that such violation has occurred, such decision shall include any appropriate order, sanction, or relief, including:

(a) An order directing the covered person, or the spouse or a member of the immediate family of a covered person, as applicable, on whose behalf travel-related expenditures were made by the public entity in violation of section 24-19.9-102, to reimburse the fund of the public entity from which such moneys were diverted for some or all of the expenditures in accordance with the requirements of section 24-19.9-102;

(b) Injunctive relief; or

(c) A restraining order to enjoin the continuance of the violation.

(2) The decision of the administrative law judge shall be final and subject to review by the court of appeals, pursuant to section 24-4-106 (11). The secretary of state and the administrative law judge are not necessary parties to the review. The decision may be enforced by the secretary of state or, if the secretary of state does not file an enforcement action within thirty days of the decision, in a private cause of action by the person filing the complaint. Any private action brought under this section shall be brought within one year of the date of the violation in state district court. The prevailing party in a private enforcement action shall be entitled to reasonable attorney fees and costs.









State Officers

Article 20 - Governor

Part 1 - Governor

§ 24-20-101. Office at seat of government - secretary

The governor shall keep his office at the seat of government, in which shall be transacted the business of the executive; and he shall keep a secretary at said office during his absence.



§ 24-20-102. Journal to be kept - contents

The governor shall cause a journal to be kept in the executive office, in which shall be made an entry of every official act done by him, at the time when done. If, in case of an emergency, acts are done elsewhere than in such office, an entry thereof shall be made in the journal as soon thereafter as possible.



§ 24-20-103. Keep military record - entries

The governor shall cause a military record to be kept, in which shall be made an entry of every act done by him as commander in chief of the militia.



§ 24-20-104. Publication policy - reports to general assembly

(1) Repealed.

(2) The governor shall review all reports on the operations of all agencies in the executive branch submitted by the heads of the principal departments in accordance with the provisions of section 24-1-136. Upon approval, the governor shall make available to each member of the general assembly, at the opening of each regular session, a copy of each such report, accounting to the general assembly for the efficient discharge of all responsibilities assigned by law or directive to the executive branch of state government. The governor shall notify, in the most cost-effective manner available, each member of the general assembly of the availability of the reports and offering to provide each member with a copy of the reports.



§ 24-20-105. Lieutenant governor - governor - succession to office

Succession to the office of the lieutenant governor and to the office of the governor shall be as provided for in section 13 of article IV of the state constitution.



§ 24-20-106. Governor may employ counsel

Whenever the governor is satisfied that an action or proceeding has been commenced which may affect the rights or interests of the state, with the consent of the attorney general, he may employ counsel to assist the proper officer to protect such rights or interests; and when any civil action or proceeding has been or is about to be commenced by the proper officer in behalf of the state, the governor may employ additional counsel to assist in the cause.



§ 24-20-107. Expenses allowed on certificate of governor

Expenses incurred under section 24-20-106 and in causing the laws to be executed may be allowed by the governor and upon his certificate shall be audited and paid from any money in the treasury not otherwise appropriated.



§ 24-20-108. Action by governor - emergency proclamation

Upon recommendation of the coordinator of environmental problems, the governor may, after thorough investigation and evaluation of the situation, take such action as may be necessary to prevent or minimize any significant risk of serious danger to the public health arising from any activity, condition, or the use of any material. In such event, the governor may issue an emergency proclamation and may order a moratorium or prohibition which may restrict, limit, or control such activity, condition, or use; but no such order shall be effective for an initial period of longer than fifteen days, and the effective period of such order shall not be extended for more than fifteen days beyond the initial period.



§ 24-20-109. Right of senate to reconfirm new governor's appointment of reappointed executive director

When the executive director of a principal department of state government is appointed by the governor with the consent of the senate to serve at the pleasure of the governor, he shall be subject to reconfirmation of the senate if, after initial election of a new governor, he is reappointed to the same position by such new governor.



§ 24-20-110. Transfer of employees to office of innovation and technology

On July 1, 1999, certain employees of the Colorado advanced technology institute prior to said date shall be transferred to and become employees of the office of technology and innovation created in the office of the governor. Any such employees who are classified employees in the state personnel system at the time of the transfer shall retain all rights to the personnel system and retirement benefits pursuant to the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and regulations. The transfer of employees pursuant to this section shall be made in accordance with the provisions of section 12 of House Bill 99-1359, enacted at the first regular session of the sixty-second general assembly.



§ 24-20-111. Climate change position created - duties - report

(1) (a) There shall be a position created by the governor within the executive branch, which position must include the term "climate change" in its title, to assess climate change issues in the state.

(b) The organizational location of the position created under paragraph (a) of this subsection (1) of this section shall be at the discretion of the governor and may utilize existing resources as appropriate. In order to reduce the costs associated with creating the climate change position, nothing in this section precludes the person named to the position established under paragraph (a) of this subsection (1) of this section from holding other titles or performing other functions within any department or office of the executive branch.

(2) The duties of the position created pursuant to subsection (1) of this section include, at a minimum:

(a) Development and periodic update of a climate action plan or similar document that sets forth a strategy, including specific policy recommendations, that the state could use to address climate change and reduce its greenhouse gas emissions; and

(b) Collaboration with other entities regarding climate change preparedness studies.

(3) (a) The governor or his or her designee shall submit an annual report to the house agriculture, livestock, and natural resources committee, the house transportation and energy committee, and the senate agriculture, natural resources, and energy committee, or any successor committees, on climate change issues generally, the current climate action plan developed under this section, and the specific ways in which climate change affects the state. The report may address, as appropriate, the correlations between climate change and wildfires, bark beetle infestation, snowpack, water storage, drought, and statewide emissions of greenhouse gases. The report shall include information regarding efforts to reduce emissions of gases and to reform practices known to exacerbate climate change effects. The report shall also include additional prospective proposals to prepare the state for the effects of climate change and proposals to further reduce the factors that contribute to climate change within Colorado.

(b) The development of a climate action plan in accordance with this section must take into account previous action plans developed by the state and goals and directives contained in executive orders issued by the governor.

(c) The report required by this subsection (3) is exempt from the automatic expiration described in section 24-1-136 (11).



§ 24-20-112. Implementation of section 16 of article XVIII of the Colorado constitution - criteria for pesticide use - education oversight and materials

(1) The governor shall designate a state agency to promulgate rules to designate criteria that identify pesticides that may be used in the cultivation of marijuana as authorized pursuant to article 43.4 of title 12, C.R.S. The designated agency may consult with other state agencies in promulgating the rules. The agency shall publish a list of pesticides that meet the criteria on its website.

(2) The governor shall designate a state agency to work with a private advisory group to develop good cultivation and handling practices for the marijuana industry. The designated agency is encouraged to assist in the formation of a private advisory group. If a private advisory group develops good cultivation and handling practices, an entity licensed pursuant to article 43.4 of title 12, C.R.S., that follows those practices may include a statement of compliance on its label after receiving certification of compliance. The designated agency may consult with other state agencies to receive technical assistance.

(3) The governor shall designate a state agency to work with a private advisory group to develop good laboratory practices for the retail marijuana industry. The designated agency is strongly encouraged to assist in the formation of a private advisory group. The designated agency may consult with other state agencies to receive technical assistance.

(4) The governor shall designate a state agency that must establish an educational oversight committee composed of members with relevant experience in marijuana issues. The committee shall develop and implement recommendations for education of all necessary stakeholders on issues related to marijuana use, cultivation, and any other relevant issues. The committee shall encourage professions to include marijuana education, if appropriate, as a part of continuing education programs.

(5) The governor shall designate a state agency that shall establish educational materials regarding appropriate retail marijuana use and prevention of marijuana use by those under twenty-one years of age. In establishing educational materials, to the greatest extent possible, the state agency shall utilize established best practices and existing federal and state resources.



§ 24-20-113. Governor to provide technical assistance in federal land issues

(1) (a) The governor, in cooperation with the executive director of the department of natural resources, the commissioner of agriculture, and the executive director of the department of local affairs, shall make available to interested local governments technical support to aid local governments in:

(I) Entering into cooperating agency relationships with federal agencies;

(II) Sharing information and expertise with federal land managers;

(III) Developing local land use plans within the meaning of part 1 of article 28 of title 30 and article 23 of title 31, C.R.S.;

(IV) Hiring consultants to perform analyses of local government interests;

(V) Entering into memoranda of understanding with federal land management agencies; or

(VI) Implementing similar methods to improve coordination, cooperation, and collaboration in federal land management decision-making.

(b) The governor may establish an advisory committee to provide technical assistance as described in paragraph (a) of this subsection (1) for one or more federal land management decision-making processes if the governor determines that the advisory committee would provide effective and efficient technical support for collaborative engagement.

(2) The governor, in cooperation with the executive director of the department of natural resources, the commissioner of agriculture, and the executive director of the department of local affairs, shall notify local governments of the availability of technical assistance as described in subsection (1) of this section.



§ 24-20-114. Director of water project permitting - water permitting coordination fund - repeal

(1) (a) There is hereby created in the office of the governor the position of director of water project permitting.

(b) The organizational location of the director is at the discretion of the governor. In order to reduce the costs associated with creating the water project permitting position, nothing in this section precludes the person named to the position established under paragraph (a) of this subsection (1) from holding other titles or performing other functions within the governor's office. The director shall implement the duties and powers conferred by this section within existing resources.

(2) The director shall annually provide an update regarding the director's activities to a joint hearing of the general assembly's committees with jurisdiction over natural resources.

(3) The director shall assist in the coordination of permitting by federal, state, and local governments of:

(a) Raw water diversion, storage, or delivery projects, including associated hydroelectric facilities and both consumptive and nonconsumptive uses of water; and

(b) Water projects that are either:

(I) Assessed a water quality certification fee pursuant to section 25-8-502 (1.2), C.R.S.; or

(II) Eligible for financing from the Colorado water conservation board construction fund created in section 37-60-121 (1)(a), C.R.S.

(4) Nothing in this section either grants any jurisdiction to the director over any federal, state, or local government, or curtails the jurisdiction of any federal, state, or local government to fulfill its statutory responsibilities.

(5) This section is repealed, effective September 1, 2019.






Part 2 - Insurrection - Firearms Prohibited

§ 24-20-203. Constitutional rights preserved

Nothing in this part 2 shall be construed so as to call in question the right of any person to keep and bear arms in the defense of his home, person, or property or in aid of the civil power when thereto legally summoned.






Part 3 - an Emergency Caused by or Related to the Use of Energy



Part 4 - Office of Energy Conservation






Article 21 - Secretary of State - Department of State

Part 1 - General Provisions

§ 24-21-101. Office at seat of government - duties - bond

(1) The secretary of state shall keep office at the seat of government and perform all the duties which may be required of the secretary of state by law. The secretary of state shall have charge of and keep all the acts and resolutions of the territorial legislature and of the general assembly of the state, the enrolled copy of the constitution of the state, and all bonds, books, records, maps, registers, and papers of a public character which may be deposited, to be kept in the office. The secretary of state shall give a bond to the state of Colorado in the sum of ten thousand dollars, conditioned for the faithful discharge of the duties of the office, said bond to be approved by the governor and attorney general and to be deposited in the office of the state treasurer.

(2) The secretary of state shall have such other powers, duties, and functions as are prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-21-103. Countersign commissions - record

All commissions issued by the governor shall be countersigned by the secretary of state, who shall register each commission in a book to be kept for that purpose, specifying the office, name of officer, date of commission, and term of office.



§ 24-21-104. Fees of secretary of state

(1) (a) (I) The secretary of state shall charge fees, which shall be determined and collected pursuant to subsection (3) of this section, for:

(A) Filing each body corporate and politic document;

(B) Filing each facsimile signature;

(C) Each notary public's commission;

(D) Each foreign commission;

(E) Each official certificate;

(F) Administering each oath;

(G) Each filing made in accordance with sections 6-13-201 and 6-13-202;

(H) Any transcripts or copies of papers and records, computer tapes, microfilm, or microfiche; and

(I) Any other papers officially executed and other official work that is done in the secretary of state's office.

(II) The secretary of state shall not deliver any commission, file for record any certificate, or do any other official work until the applicable fee for the work has first been paid.

(III) At the time of service of any subpoena upon the secretary of state or any of his or her deputies or employees, a fee of fifty dollars and a fee of ten dollars for meals and mileage at the rate prescribed for state officers and employees in section 24-9-104 for each mile actually and necessarily traveled in going to and returning from the place named in the subpoena shall be paid to the department of state cash fund. If the person named in the subpoena is required to attend the place named in the subpoena for more than one day, the sum of forty-four dollars for each day of attendance shall be paid, in advance, to the department of state cash fund to cover the expenses of the person named in the subpoena.

(b) Notwithstanding the amount specified for any fee in paragraph (a) of this subsection (1), the secretary of state by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the secretary of state by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4).

(2) Except as otherwise provided by statute, the secretary of state is authorized to maintain an accounts receivable system for the collection of fees charged for papers officially executed and all other official work which may be done in his office.

(3) (a) This subsection (3) shall apply, where referenced by statute, to all fees charged by the secretary of state.

(b) The department of state shall adjust its fees so that the revenue generated from the fees approximates its direct and indirect costs, including the cost of maintenance and improvements necessary for the distribution of electronic records; except that the department may reduce its fees to generate revenue in an amount less than costs if necessary pursuant to section 24-75-402 (3). Such costs shall not include the costs paid by the amounts appropriated by the general assembly from the general fund to the department of state for elections pursuant to section 24-21-104.5. Such fees shall remain in effect for the fiscal year following the adjustment. All fees collected by said department shall be transmitted to the state treasurer, who shall credit the same to the department of state cash fund, which fund is hereby created. All moneys credited to the department of state cash fund shall be used as provided in this section and shall not be deposited in or transferred to the general fund of this state or any other fund. The moneys credited to the department of state cash fund shall be available for appropriation by the general assembly to the department of state in the general appropriation bill or pursuant to section 24-9-105 (2).

(c) Beginning July 1, 1984, and each July 1 thereafter, whenever moneys appropriated to the department of state during the prior fiscal year are unexpended, said moneys shall be made a part of the appropriation to the department of state for the next fiscal year, and such amount shall not be raised from fees collected by the department of state. If a supplemental appropriation is made to the department of state for its activities, the fees of the department of state shall be adjusted by an additional amount that is sufficient to compensate for such supplemental appropriation. Funds appropriated to the department of state in the general appropriation bill from the department of state cash fund shall be designated as cash funds and shall not exceed the amount anticipated to be raised from fees collected by the department of state.

(d) (I) Notwithstanding any provision of paragraph (b) of this subsection (3) to the contrary, for the fiscal year beginning July 1, 1984, the general assembly, acting by bill, may direct the state treasurer to deduct from the department of state cash fund any unappropriated moneys in said fund and to credit such moneys to the general fund.

(II) Repealed.

(III) Notwithstanding any provision of paragraph (b) of this subsection (3) to the contrary, on July 1, 1997, the state treasurer shall deduct one million dollars from the department of state cash fund and transfer such sum to the state rail bank fund created in section 43-1-1309, C.R.S.

(IV) and (V) Repealed.

(VI) Notwithstanding any provision of paragraph (b) of this subsection (3) to the contrary, on July 1, 1998, the state treasurer shall deduct three million dollars from the department of state cash fund and transfer such sum to the state public school fund created in section 22-54-114, C.R.S.

(VII) Notwithstanding any provision of paragraph (b) of this subsection (3) to the contrary, in addition to any transfers authorized in H.B. 98-1234, on July 1, 1998, the state treasurer shall deduct one million dollars from the department of state cash fund and transfer such sum to the state public school fund created in section 22-54-114, C.R.S.

(VIII) Notwithstanding any provision of paragraph (b) of this subsection (3) to the contrary, on July 1, 1998, the state treasurer shall deduct one million seven hundred thousand dollars from the department of state cash fund and transfer such sum to the children's basic health plan trust fund created in section 25.5-8-105, C.R.S.

(IX) Notwithstanding any provision of paragraph (b) of this subsection (3) to the contrary, on July 1, 1998, the state treasurer shall deduct one million dollars from the department of state cash fund and transfer such sum to the Colorado tourism promotion fund created in section 24-32-1306.

(X) Notwithstanding any provision of paragraph (b) of this subsection (3) to the contrary, on March 27, 2002, the state treasurer shall deduct one million two hundred thousand dollars from the department of state cash fund and transfer such sum to the general fund.

(XI) Notwithstanding any provision of paragraph (b) of this subsection (3) to the contrary, on March 5, 2003, the state treasurer shall deduct two million two hundred thousand dollars from the department of state cash fund and transfer such sum to the general fund.

(XII) Notwithstanding any provision of paragraph (b) of this subsection (3) to the contrary, on March 5, 2003, the state treasurer shall deduct five hundred thousand dollars from the department of state cash fund and transfer such sum to the general fund.

(XII.5) to (XV) Repealed.

(e) (Deleted by amendment, L. 97, p. 1484, § 1, effective July 1, 1997.)

(f) Repealed.

(g) All moneys collected by the office of the secretary of state pursuant to section 4-9-525, C.R.S., shall be transferred to the state treasurer and credited to the department of state cash fund pursuant to this subsection (3).

(h) (Deleted by amendment, L. 98, p. 1331, § 42, effective June 1, 1998.)

(i) and (j) Repealed.

(4) For fiscal years beginning on or after July 1, 2015, and for purposes of section 24-75-402, the alternative maximum reserve for the department of state cash fund is equal to sixteen and five-tenths percent of the total amount the department of state expended from the fund during the fiscal year, plus an amount equal to the amount of unexpended money from an appropriation to the department of state from the fund for the fiscal year to reimburse county clerk and recorders in accordance with section 24-21-104.5 for election costs.



§ 24-21-104.5. General fund appropriation - cash fund appropriation - elections - legislative intent

(1) The general assembly is authorized to appropriate money from the department of state cash fund to the department of state to cover the costs of the local county clerk and recorders relating to the conduct of presidential primary elections, general elections, and November odd-year elections. If the amount of money in the department of state cash fund is insufficient to cover such costs, the general assembly may appropriate additional general fund money to cover such costs after exhausting all money in the department of state cash fund. The intent of the general assembly is to authorize the appropriation of department of state cash fund money and general fund money to the department of state to offset some of the costs of local county clerk and recorders associated with the additional election duties and requirements resulting from the preparation and conduct of presidential primary elections and from the passage of section 20 of article X of the state constitution and from the increased number of initiatives that are being filed.

(2) For a presidential primary election, as defined in section 1-4-1202 (2), the general assembly shall appropriate money from the general fund to cover the costs of the election incurred by the state arising from the preparation and conduct of a presidential primary election in accordance with part 12 of article 4 of title 1. In addition, by means of an appropriation from the general fund, the state shall also reimburse the counties for all of the actual direct costs they incur arising from the preparation and conduct of such election in accordance with part 12 of article 4 of title 1. By rule promulgated in accordance with article 4 of this title 24, the secretary of state shall determine the type of actual direct costs for which the counties are entitled to reimbursement pursuant to section 1-4-1203 (5) and this subsection (2).



§ 24-21-104.7. Acceptance of gifts and grants

The department of state may receive and expend any gift or grant, including federal funds, if such gift or grant involves no state funds and is available for the purpose of exercising the powers and performing the duties of the secretary of state as specified in section 1-1-107, C.R.S. Subject to appropriation by the general assembly, the department may provide matching funds when necessary to receive any such gift or grant.



§ 24-21-105. Deputy - responsibility

The secretary of state may appoint a deputy to act for him if he deems it necessary, who shall have full authority to act in all things relating to the office. The secretary shall be responsible for all acts of such deputy.



§ 24-21-106. May employ clerical assistance

The secretary of state is hereby authorized to employ, in addition to his deputy, clerical assistants pursuant to section 13 of article XII of the state constitution.



§ 24-21-107. Publications

(1) Repealed.

(2) Publications by the secretary of state circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136. Any fee collected pursuant to this subsection (2) shall be deposited in the department of state cash fund created in section 24-21-104 (3).



§ 24-21-108. Hearings

The secretary of state, when authorized by law to conduct a hearing, shall conduct such hearing in conformance with the provisions of section 24-4-105; except that hearings related to petitions or certificates of designation or nomination filed under section 1-4-901, C.R.S., shall not be required to be conducted under the provisions of section 24-4-105.



§ 24-21-109. Documents in court proceedings - designation of person to attend court proceedings

Subject to provisions of section 13-25-115, C.R.S., documents from the office of secretary of state used in court proceedings shall be acknowledged, exemplified, verified, or attested to in a manner which shall make unnecessary the personal appearance of the secretary of state in a court proceeding to acknowledge, exemplify, verify, or attest to the validity of such documents. The secretary of state may designate a person to attend court proceedings if the secretary of state is subpoenaed for the purpose of acknowledging, exemplifying, verifying, or attesting to the validity of documents furnished by that office. The revenues derived from fees as established in section 24-21-104 (1) shall be deposited in the department of state cash fund created in section 24-21-104 (3).



§ 24-21-110. Applications for licenses - authority to suspend licenses - rules

(1) Every application by an individual for a license issued by the department of state or any authorized agent of such department shall require the applicant's name, address, and social security number.

(2) The department of state or any authorized agent of the department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if the department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the department of state, rules promulgated by the state board of human services, and any memorandum of understanding entered into between the department of state or an authorized agent thereof and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The department of state shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the department of state and the state child support enforcement agency in the department of human services with respect to the implementation of this section and section 26-13-126, C.R.S.

(b) The appropriate rule-making body of the department of state is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the department of state or any authorized agent of such department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 24-21-111. Electronic filing - authority - electronic access - passwords - rules

(1) (a) Notwithstanding any provision of law to the contrary, the secretary of state may require any filing to be made by electronic means as determined by the secretary of state.

(b) In order to ensure the security of the secretary of state's online business filing system, the secretary shall implement, under such conditions as the secretary may determine, a password-protected system for and take appropriate actions to address fraudulent activities against altering data in any filings, updates, or other filing requirements under title 7, C.R.S., while still allowing for access to and retrieval of publicly available records, including a certificate of good standing, without a password.

(2) Where a document is stored by the secretary of state or the department of state and available to the public by electronic means, the secretary of state, to the extent it is reasonable and feasible, may designate electronic access as the sole means of access to the document.

(3) The secretary of state may use a phase-in period or any other method to mitigate hardship caused by mandatory electronic services that are required pursuant to subsections (1) and (2) of this section. The secretary of state may provide exceptions from such mandatory electronic services where hardship or other good cause is shown. If the secretary of state requires any filing to be made by electronic means or designates electronic access as the sole means of access to a document, the secretary of state shall assure that such filing may be made or such access attained by means that do not require use by the public of customized or specially designed electronic hardware or software.

(4) As used in this section, unless the context otherwise requires:

(a) "Document" means a document, record, or other information.

(b) "Filing" means a document required or permitted by law to be filed with the department of state or the secretary of state or a document required or permitted by law to be delivered to the department or the secretary of state and filed by the department or the secretary of state.



§ 24-21-111.5. Electronic filing system - improvements - integration with other systems

(1) At the earliest practicable date, the secretary of state shall develop and implement enhancements to the online business filing information systems. The enhancements must include at least the following:

(a) Enhancements to user accounts that:

(I) Allow for the association of multiple business records in one account;

(II) Allow a user to file multiple documents at one time;

(III) Create a system that allows a user to pay for multiple filings at one time; and

(IV) Create, at the secretary's discretion, the ability for a user to store payment information, view the user's balance, view the user's transaction history, and add money to the user's account;

(b) Enhancements for registered agents and to record management systems that allow a registered agent to quickly identify the business entities and charitable organizations for which the registered agent is listed and to determine when reports are due;

(c) Enhancements for external certifications that allow users to obtain certified documents, certificates of fact, and any other similar authentications that the secretary deems necessary;

(d) Enhancements that allow for the online filing of documents that would guide the user through the filing process;

(e) Enhancements that allow for the integration of any documents filed pursuant to title 7, C.R.S., with any documents filed pursuant to article 16 of title 6, C.R.S., as well as any changes the secretary deems necessary to implement such integration, including changes involving the filing of registration statements, amendments, and renewals, and changes to the search function; and

(f) Enhancements that allow users greater search functionality, provide more useful and specific search results, and allow for greater usability.



§ 24-21-112. Electronic verification program - notice - definitions

(1) As used in this section:

(a) "Electronic verification program" or "e-verify program" means the electronic employment verification program that is authorized in 8 U.S.C. sec. 1324a and jointly administered by the United States department of homeland security and the social security administration, or its successor program.

(b) "Employer" means a person transacting business in Colorado who, at any time, employs another person to perform services of any nature and who has control of the payment of wages for such services or is the officer, agent, or employee of the person having control of the payment of wages.

(2) The secretary of state, in consultation with the department of labor and employment, shall post on the secretary of state's website information pertaining to the prohibition against hiring or continuing to employ an unauthorized alien, as defined in 8 U.S.C. sec. 1324a (h)(3), and the availability of and the requirements for participation in the electronic verification program as a means for employers to verify the work eligibility status of new employees. The website posting required by this subsection (2) shall appear in the same format as required by section 8-2-124 (2)(a), C.R.S., and shall appear in a conspicuous location on the secretary of state's website. The secretary of state's website shall also provide a link to the e-verify website available through the internet portal for the United States citizenship and immigration services, or its successor agency.



§ 24-21-113. Secretary of state business software licensing - business computer systems maintenance and enhancement cash fund

(1) The secretary of state may charge fees for the licensing or sale of business and licensing software developed by the department of state.

(2) The secretary of state shall transmit all fees collected pursuant to subsection (1) of this section to the state treasurer, who shall credit them to the business computer systems maintenance and enhancement cash fund, which fund is hereby created. The secretary of state shall use the moneys credited to the fund only for the maintenance or enhancement of the department of state's business computer systems. Moneys transferred to the fund shall not be deposited in or transferred to the general fund of this state or any other fund. The moneys credited to the fund are available for appropriation by the general assembly to the department of state in the general appropriation bill.



§ 24-21-114. Secretary of state collection of business information

Beginning thirty days after January 1, 2014, the secretary of state shall request that each individual who files documents with the secretary of state pursuant to part 3 of article 90 of title 7, C.R.S., submit information to the secretary of state upon initial registration of a business and when updating a business registration. The secretary of state shall request that each reporting entity, as that term is defined in section 7-90-102 (58), C.R.S., to which the filing relates, submit the following information about the reporting entity: Gender; race, including whether the person is Latino, African American, Asian, Anglo, Native American, or other; veteran status; whether the reporting entity is a person with a disability; and the national American industry classification system code or its successor code of the reporting entity's business, if applicable. The individual is not required to submit the information. The secretary of state shall make the information available to the public on the secretary of state's website in a searchable manner by the information submitted.



§ 24-21-115. Durable medical equipment supplier license - definition - rules

(1) As used in this section:

(a) "Durable medical equipment supplier" means a person or entity that:

(I) Currently bills or plans to bill the medicare program for services or products listed in the centers for medicare and medicaid durable medical equipment, prosthetics, orthotics, and supplies competitive bid product categories in this state in the current calendar year; or

(II) Intends to bid for services or products listed in the centers for medicare and medicaid durable medical equipment, prosthetics, orthotics, and supplies competitive bid product categories in this state in the current calendar year.

(b) "Durable medical equipment supplier" does not include:

(I) A person or entity that supplies or provides insulin infusion pumps and related supplies or services;

(II) A person or entity that supplies or provides products that are part of medicare's national mail order program;

(III) A pharmacy located in Colorado that has a current pharmacy accreditation exemption that is accepted and recognized by the national supplier clearinghouse that enables the pharmacy to be enrolled in Medicare to supply durable medical equipment without having the accreditation;

(IV) A practitioner identified in 42 U.S.C. sec. 1395u (18)(C) or a physician, if the practitioner or the physician is supplying or providing durable medical equipment to his or her own patients as part of the practitioner's or physician's own services; or

(V) A person or entity that supplies or provides devices directly to a practitioner identified in 42 U.S.C. sec. 1395u (18)(C) or a physician that require a prescription for dispensing to the patient as part of his or her own services, whether mailed to the practitioner or physician for fitting or directly mailed to the patient.

(2) (a) In order to do business in Colorado, a durable medical equipment supplier must be licensed by the secretary of state.

(b) A durable medical equipment supplier license is not required as a condition of enrollment as a provider in the medical assistance program described in title 25.5, C.R.S.

(3) An applicant for a durable medical equipment supplier license must:

(a) Complete the license application as directed by the secretary of state;

(b) Submit to the secretary of state a notarized affidavit attesting that:

(I) The applicant has at least one accredited physical facility that is staffed during reasonable business hours and is within one hundred miles of any Colorado resident medicare beneficiary being served by the applicant.

(II) The applicant has sufficient inventory and staff to service or repair products; and

(III) The applicant is accredited by an accrediting organization recognized and accepted by the federal centers for medicare and medicaid services;

(c) Provide to the secretary of state a street address and a local business telephone number; and

(d) Pay an annual fee established by the secretary of state, not to exceed five hundred dollars.

(4) The durable medical equipment supplier licensee shall prominently display the license at each of its physical business locations. The license may be duplicated for this purpose.

(5) The secretary of state shall refer all complaints concerning durable medical equipment suppliers, durable medical equipment, or services to the federal centers for medicare and medicaid.

(6) The secretary of state shall implement this section on or before December 31, 2014. The secretary of state may promulgate rules to implement this section.



§ 24-21-116. Business intelligence center program - creation - public data - contests - legislative declaration - definitions - repeal

(1) (a) The general assembly hereby finds and declares that:

(I) Public data is a valuable resource that can assist businesses with strategic planning and decision-making;

(II) State agencies collect volumes of public business and economic data, but this data is often held in legacy systems or difficult-to-use formats and made available on disparate websites;

(III) The data would be more easily accessible if it was made available on a single, publicly available platform, such as the Colorado information marketplace;

(IV) The data is more valuable if it is machine-readable and formatted in a manner that allows for reference across data sets;

(V) The private sector can be an important partner in creating tools that analyze the data for greater insight;

(VI) The department of state, which has expertise with a digital business registry and other public data, has received appropriations in the annual general appropriations act and successfully operated a business intelligence center as a pilot project; and

(VII) The continuation of the business intelligence center program will provide businesses with greater access to public data, which will foster a better business environment in the state.

(b) Now, therefore, it is the intent of the general assembly to create a business intelligence center program in state law to streamline access to public data and provide resources to make the data more useful.

(2) As used in this section:

(a) "Advisory board" means the business intelligence center advisory board created in paragraph (a) of subsection (4) of this section.

(b) "Department" means the department of state.

(c) "Program" means the business intelligence center program created in subsection (3) of this section.

(d) "Public data" means data collected by a state agency or local government that is not required by law to be confidential.

(e) "State agency" means any department, commission, council, board, bureau, committee, institution of higher education, agency, or other governmental unit of the executive branch of state government.

(3) The business intelligence center program is created within the department of state. The purpose of the program is to streamline access to public data and to provide resources to make the data more useful. In operating the program, the department may:

(a) Assist state agencies in formatting and publishing data to a publicly available platform in a machine-readable format;

(b) Provide resources to facilitate the more effective use of public data;

(c) Solicit feedback from the business community to identify the types of public data and research tools that would be helpful;

(d) Conduct public contests to develop application software or other tools to help businesses effectively use public data, which contests may include cash awards and other incentives; and

(e) Assist local governments in publishing public data.

(4) (a) The business intelligence center advisory board is created in the department to assist the department in the operation of the program.

(b) The advisory board consists of:

(I) The secretary of state or his or her designee;

(II) A representative from the governor's office;

(III) A representative from the Colorado office of economic development created in section 24-48.5-101;

(IV) A representative from the office of information technology created in section 24-37.5-103;

(V) A representative from the statewide internet portal authority created in section 24-37.7-102; and

(VI) Up to six additional representatives whom the secretary of state appoints from state or local government, the private sector, or the nonprofit community. The secretary of state or his or her designee may also invite additional representatives to attend board meetings and participate as non-voting members.

(c) The secretary of state or his or her designee shall chair the board. The board shall meet at the chairperson's discretion. Members of the advisory board serve without compensation and without reimbursement for expenses.

(d) This subsection (4) is repealed, effective September 1, 2026. Prior to such repeal, the department of regulatory agencies shall review the advisory board as provided in section 2-3-1203, C.R.S.

(5) The department may contract with public or private entities to operate any part of the program.

(6) A public contest conducted by the department in accordance with subsection (3)(d) of this section is not subject to the "Procurement Code", articles 101 to 112 of this title 24.

(7) A state agency is not required to provide any public data to the department under the program. A state agency's participation in the program is voluntary. If a state agency accepts the department's assistance, the state agency controls the scope, timeline, and format of the publication of the public data.

(8) The secretary of state may seek, accept, and expend gifts, grants, or donations from private or public sources for direct and indirect program costs. Any state money received in accordance with this subsection (8) is deposited into the department of state cash fund created in section 24-21-104 (3) and continuously appropriated to the department for direct and indirect program costs.






Part 2 - Address Confidentiality for Victims of Domestic Violence, a Sexual Offense, or Stalking



Part 3 - Redaction of Tax Identification Numbers

§ 24-21-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Redact" means to obscure information contained in a copy of a secured transaction record.

(2) "Secured transaction record" means a record that has been filed in the office of the secretary of state pursuant to part 5 of article 9 or article 9.5 or 9.7 of title 4, C.R.S.

(3) "Tax identification number" means a grouping of numerical digits in a secured transaction record that the secretary of state deems likely to be the social security number or individual taxpayer identification number of an individual identified in such secured transaction record.



§ 24-21-302. Redaction of tax identification number from secured transaction records - liability - rules

(1) The secretary of state may redact any tax identification number contained in a secured transaction record and, for this purpose, may use commercially available or other redaction software or other methods determined by the secretary of state to be cost effective.

(2) Subject to the provisions of section 4-9-522, C.R.S., the secretary of state shall retain the unredacted original of a secured transaction record that contains a tax identification number. Notwithstanding any provision of part 2 of article 72 of this title or any other provision of law, the secretary of state shall not be required to open any such unredacted original to public inspection; except that a complete copy of the unredacted original of such secured transaction record shall be furnished upon application to the secretary of state for a certified copy of that specific secured transaction record.

(3) (a) Any person who believes that the secretary of state has redacted information in a copy of a specific secured transaction record other than the social security number or individual taxpayer identification number of an individual identified in such secured transaction record may apply to the secretary of state for the restoration of such redacted information.

(b) If, upon application pursuant to paragraph (a) of this subsection (3), the secretary of state determines that such redacted information is not the social security number or individual taxpayer identification number of an individual identified in such secured transaction record, the secretary of state shall restore such redacted information so that the information is perceivable, accessible, and open to public inspection.

(c) Nothing in this section shall preclude the restoration of redacted information that the secretary of state determines should not have been redacted.

(4) The secretary of state shall not be liable for redacting or failing to redact a tax identification number pursuant to this section.

(5) The secretary of state may promulgate rules in accordance with article 4 of this title to administer the provisions of this section, including any rules necessary to establish procedures for requesting the redaction of a tax identification number or the restoration of redacted information that is not the social security number or individual taxpayer identification number of an individual identified in such secured transaction record.






Part 4 - Electronic Recording Technology Board

§ 24-21-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Board" means the electronic recording technology board created in section 24-21-402 (1).

(2) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(3) "Electronic filing system" means the document management system used by a clerk and recorder to comply with the statutory requirements set forth in part 4 of article 10 of title 30, C.R.S., for:

(a) Electronic documents received for recording or filing in the clerk and recorder's office; and

(b) Paper documents received for recording or filing in the clerk and recorder's office that are converted from paper, microfilm, or microfiche into an electronic format.

(4) "Fund" means the electronic recording technology fund created in section 24-21-404 (1).



§ 24-21-402. Electronic recording technology board - creation - enterprise status

(1) (a) The electronic recording technology board is created in the department of state. The board consists of the secretary of state, or his or her designee, and eight other members appointed as follows:

(I) One member from the real estate section of the Colorado bar association appointed by the governor;

(II) One member from the title industry appointed by the governor;

(III) One member from the mortgage lending industry appointed by the secretary of state;

(IV) Three members who are clerk and recorders from a first or second class county as designated in section 30-1-101, C.R.S., with one appointed by the speaker of the house of representatives and the other two appointed by the secretary of state; and

(V) Two members who are clerk and recorders from a third, fourth, or fifth class county as designated in section 30-1-101, C.R.S., with one appointed by the president of the senate and the other appointed by the secretary of state.

(b) Appointing authorities shall appoint the initial board members for terms beginning on July 1, 2016, and the board shall have its first meeting by August 15, 2016. All of the board members other than the secretary of state, or his or her designee, serve two-year terms; except that the initial term for the member appointed from the title industry is three years and the term of two of the members representing counties designated by the secretary of state is one year.

(c) Board members serve without compensation; except that board members are entitled to reimbursement from the fund for actual and necessary expenses incurred in the performance of their duties. A vacancy on the board is filled in the same manner as the original appointment was made. A person appointed to fill a vacancy serves for the remainder of the unexpired term.

(2) The board constitutes an enterprise for purposes of section 20 of article X of the state constitution so long as it retains the authority to issue revenue bonds under section 24-21-405 and receives less than ten percent of its total revenues in grants from all Colorado state and local governments combined. The business purpose of the board is to develop and modernize electronic filing systems throughout the state. So long as it constitutes an enterprise under this section, the board is not subject to any provisions of section 20 of article X of the state constitution.



§ 24-21-403. Core goals - powers and duties - rules

(1) The general assembly hereby declares that the core goals in developing and modernizing electronic filing systems are to:

(a) Assure the security, accuracy, and preservation of public records required to be maintained by a clerk and recorder;

(b) Maintain the privacy of personal identifying information, online public access to which is not necessary to the proper functioning of land title records or other public records required to be maintained by a clerk and recorder;

(c) Assure that the sequence in which documents are received by a clerk and recorder for recording or filing is accurately reflected, to the greatest extent practicable, in the records of the clerk and recorder, regardless of whether documents are received electronically or by other means;

(d) Provide for online public access to public records maintained by a clerk and recorder; and

(e) Assure that electronic filing systems used in different counties are similar so as to facilitate the submission and searching of electronic records.

(2) In order to accomplish its business purpose, the board may impose an electronic filing surcharge of up to two dollars that is uniformly collected on all documents received by a county clerk and recorder for recording or filing on or after January 1, 2017, through December 31, 2021.

(3) The board shall:

(a) Develop a strategic plan that incorporates the core goals;

(b) Determine functionality standards for an electronic filing system that support the core goals;

(c) Issue a request for proposal for electronic filing system equipment and software that the counties may choose to acquire;

(d) Develop best practices for an electronic filing system;

(e) Provide training to clerk and recorders related to electronic filing systems;

(f) Award grants in accordance with section 24-21-404; and

(g) Prepare reports in accordance with section 24-21-406.

(4) The board may:

(a) Issue bonds in accordance with section 24-21-405; and

(b) Promulgate any rules necessary to administer the provisions of this part 4.



§ 24-21-404. Electronic recording technology fund - electronic filing - grants

(1) (a) The electronic recording technology fund is created in the state treasury and consists of money credited thereto in accordance with section 30-10-421 (3)(a), C.R.S. The money in the fund is continuously appropriated to the board to award grants under subsection (2) of this section and for any other purpose authorized by this part 4, including any direct and indirect administrative expenses.

(b) The money in the fund shall not be deposited in or transferred to the general fund or any other fund. All interest and income derived from the investment and deposit of money in the fund are credited to the fund. Any unexpended and unencumbered money in the fund at the end of a fiscal year shall remain in the fund and not be credited or transferred to the general fund or another fund.

(2) The board shall use money in the fund to award grants to counties to establish, maintain, improve, or replace their electronic filing systems. The board shall award grants, whenever possible, in a manner that is designed to achieve the core goals specified in section 24-21-403 (1) over a reasonable period. In making grants to maintain existing electronic filing systems, the board shall give priority to rural counties and to counties that do not have sufficient revenue from the surcharge proceeds retained in accordance with section 30-10-421 (3)(b), C.R.S., to maintain their electronic filing systems. The board shall develop a grant application process and award grants based on a scoring system that incorporates the core goals.

(3) A county that receives a grant from the board shall cooperate with the board in its preparation of the report required by section 24-21-406 (1).



§ 24-21-405. Authority to issue bonds

The board may, by resolution, authorize and issue revenue bonds that are payable only from the money in the fund. Bonds may be issued only after approval by both houses of the general assembly acting either by bill or joint resolution and after approval by the governor in accordance with section 39 of article V of the state constitution.



§ 24-21-406. Reporting - annual - five-year report

(1) Notwithstanding section 24-1-136 (11), on or before September 1, 2017, and each September 1 thereafter until September 1, 2022, the board shall prepare a report that, for each grant made during the prior fiscal year, describes the:

(a) County that received the grant;

(b) Grant amount;

(c) Purpose of the grant; and

(d) Grant outcomes.

(2) The board shall follow-up with a county that receives a grant as necessary for the department of state to complete the report. The department shall publish a copy of the report on the department's website.

(3) On or before January 1, 2021, the board shall report to the general assembly about the overall success of the grant program established by this part 4.



§ 24-21-407. Repeal of part

This part 4 is repealed, effective September 1, 2022. Prior to such repeal, the board shall be reviewed as provided in section 2-3-1203, C.R.S.






Part 5 - Revised Uniform Law on Notarial Acts

§ 24-21-501. Short title

The short title of this part 5 is the "Revised Uniform Law on Notarial Acts".



§ 24-21-502. Definitions

In this part 5:

(1) "Acknowledgment" means a declaration by an individual before a notarial officer that the individual has signed a record for the purpose stated in the record and, if the record is signed in a representative capacity, that the individual signed the record with proper authority and signed it as the act of the individual or entity identified in the record.

(2) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(3) "Electronic record" means a record containing information that is created, generated, sent, communicated, received, or stored by electronic means.

(4) "Electronic signature" means an electronic symbol, sound, or process attached to or logically associated with an electronic record and executed or adopted by an individual with the intent to sign the electronic record.

(5) "In a representative capacity" means acting as:

(a) An authorized officer, agent, partner, trustee, or other representative for a person other than an individual;

(b) A public officer, personal representative, guardian, or other representative, in the capacity stated in a record;

(c) An agent or attorney-in-fact for a principal; or

(d) An authorized representative of another in any other capacity.

(6) "Notarial act" means an act, whether performed with respect to a tangible or electronic record, that a notarial officer may perform under the law of this state. The term includes taking an acknowledgment, administering an oath or affirmation, taking a deposition or other sworn testimony, taking a verification on oath or affirmation, witnessing or attesting a signature, certifying a copy, and noting a protest of a negotiable instrument.

(7) "Notarial officer" means a notary public or other individual authorized to perform a notarial act.

(8) "Notary public" means an individual commissioned to perform a notarial act by the secretary of state.

(9) "Official stamp" means a physical image affixed to a tangible record or an electronic image attached to or logically associated with an electronic record.

(10) "Person" means an individual, corporation, business trust, statutory trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(11) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(12) "Sign" means, with present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach to or logically associate with the record an electronic symbol, sound, or process.

(13) "Signature" means a tangible symbol or an electronic signature that evidences the signing of a record.

(14) "Stamping device" means:

(a) A physical device capable of affixing to a tangible record an official stamp; or

(b) An electronic device or process capable of attaching to or logically associating with an electronic record an official stamp.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Verification on oath or affirmation" means a declaration, made by an individual on oath or affirmation before a notarial officer, that a statement in a record is true.



§ 24-21-503. Applicability

This part 5 applies to a notarial act performed on or after the effective date of this part 5.



§ 24-21-504. Authority to perform notarial act

(1) A notarial officer may perform a notarial act authorized by this part 5 or by law of this state other than this part 5.

(2) A notarial officer shall not perform a notarial act with respect to a record in which the officer has a disqualifying interest. For the purposes of this section, a notarial officer has a disqualifying interest in a record if:

(a) The officer or the officer's spouse, partner in a civil union, ancestor, descendent, or sibling is a party to or is named in the record that is to be notarized; or

(b) The officer or the officer's spouse or partner in a civil union may receive directly, and as a proximate result of the notarization, any advantage, right, title, interest, cash, or property exceeding in value the sum of any fee properly received in accordance with this part 5.

(3) A notarial act performed in violation of this section is voidable.



§ 24-21-505. Requirements for certain notarial acts

(1) A notarial officer who takes an acknowledgment of a record shall determine, from personal knowledge or satisfactory evidence of the identity of the individual, that the individual appearing before the officer and making the acknowledgment has the identity claimed and that the signature on the record is the signature of the individual.

(2) A notarial officer who takes a verification of a statement on oath or affirmation shall determine, from personal knowledge or satisfactory evidence of the identity of the individual, that the individual appearing before the officer and making the verification has the identity claimed and that the signature on the statement verified is the signature of the individual.

(3) A notarial officer who witnesses or attests to a signature shall determine, from personal knowledge or satisfactory evidence of the identity of the individual, that the individual appearing before the officer and signing the record has the identity claimed.

(4) (a) A notarial officer who certifies a copy of a record or an item that was copied shall determine that the copy is a full, true, and accurate transcription or reproduction of the record or item.

(b) A notarial officer shall not certify a copy of a record that can be obtained from any of the following offices in this state:

(I) A clerk and recorder of public documents;

(II) The secretary of state;

(III) The state archives; or

(IV) An office of vital records.

(c) A notarial officer shall not certify a copy of a record if the record states on its face that it is illegal to copy the record.

(5) (a) A notarial officer who makes or notes a protest of a negotiable instrument shall determine the matters set forth in section 4-3-505 (b) of the "Uniform Commercial Code".

(b) A notary public shall not make or note a protest of a negotiable instrument unless the notary is an employee of a financial institution acting in the course and scope of the notary's employment with the financial institution.



§ 24-21-506. Personal appearance required

If a notarial act relates to a statement made in or a signature executed on a record, the individual making the statement or executing the signature shall appear personally before the notarial officer.



§ 24-21-507. Identification of individual

(1) A notarial officer has personal knowledge of the identity of an individual appearing before the officer if the individual is personally known to the officer through dealings sufficient to provide reasonable certainty that the individual has the identity claimed.

(2) A notarial officer has satisfactory evidence of the identity of an individual appearing before the officer if the officer can identify the individual:

(a) By means of:

(I) A passport, driver's license, or government-issued nondriver identification card that is current or expired not more than one year before performance of the notarial act; or

(II) Another form of government identification issued to the individual that is current or expired not more than one year before performance of the notarial act, contains the signature or a photograph of the individual, and is satisfactory to the officer; or

(b) By a verification on oath or affirmation of a credible witness personally appearing before the officer and known to the officer or whom the officer can identify on the basis of a passport, driver's license, or government-issued nondriver identification card that is current or expired not more than one year before performance of the notarial act.

(3) A notarial officer may require an individual to provide additional information or identification credentials necessary to assure the officer of the identity of the individual.



§ 24-21-508. Authority to refuse to perform notarial act

(1) A notarial officer may refuse to perform a notarial act if the officer is not satisfied that:

(a) The individual executing the record is competent or has the capacity to execute the record; or

(b) The individual's signature is knowingly and voluntarily made.

(2) A notarial officer may refuse to perform a notarial act unless refusal is prohibited by law other than this part 5.



§ 24-21-509. Signature if individual unable to sign

(1) If an individual is physically unable to sign a record, the individual may, in the presence of the notarial officer, direct an individual other than the notarial officer to sign the individual's name on the record. The notarial officer shall insert "Signature affixed by (name of other individual) at the direction of (name of individual)" or words of similar import under or near the signature.

(2) A notary public may use signals or electronic or mechanical means to take an acknowledgment from, administer an oath or affirmation to, or otherwise communicate with any individual in the presence of the notary public when it appears that the individual is unable to communicate verbally or in writing.



§ 24-21-510. Notarial act in this state

(1) A notarial act may be performed in this state by:

(a) A notary public of this state;

(b) A judge, clerk, or deputy clerk of a court of this state; or

(c) Any other individual authorized to perform the specific act by the law of this state.

(2) The signature and title of an individual performing a notarial act in this state are prima facie evidence that the signature is genuine and that the individual holds the designated title.

(3) The signature and title of a notarial officer described in subsection (1)(a) or (1)(b) of this section conclusively establish the authority of the officer to perform the notarial act.



§ 24-21-511. Notarial act in another state

(1) A notarial act performed in another state has the same effect under the law of this state as if performed by a notarial officer of this state if the act performed in that state is performed by:

(a) A notary public of that state;

(b) A judge, clerk, or deputy clerk of a court of that state; or

(c) Any other individual authorized by the law of that state to perform the notarial act.

(2) The signature and title of an individual performing a notarial act in another state are prima facie evidence that the signature is genuine and that the individual holds the designated title.

(3) The signature and title of a notarial officer described in subsection (1)(a) or (1)(b) of this section conclusively establish the authority of the officer to perform the notarial act.



§ 24-21-512. Notarial act under authority of federally recognized Indian tribe

(1) A notarial act performed under the authority and in the jurisdiction of a federally recognized Indian tribe has the same effect as if performed by a notarial officer of this state if the act performed in the jurisdiction of the tribe is performed by:

(a) A notary public of the tribe;

(b) A judge, clerk, or deputy clerk of a court of the tribe; or

(c) Any other individual authorized by the law of the tribe to perform the notarial act.

(2) The signature and title of an individual performing a notarial act under the authority of and in the jurisdiction of a federally recognized Indian tribe are prima facie evidence that the signature is genuine and that the individual holds the designated title.

(3) The signature and title of a notarial officer described in subsection (1)(a) or (1)(b) of this section conclusively establish the authority of the officer to perform the notarial act.



§ 24-21-513. Notarial act under federal authority

(1) A notarial act performed under federal law has the same effect under the law of this state as if performed by a notarial officer of this state if the act performed under federal law is performed by:

(a) A judge, clerk, or deputy clerk of a court;

(b) An individual in military service or performing duties under the authority of military service who is authorized to perform notarial acts under federal law;

(c) An individual designated a notarizing officer by the United States department of state for performing notarial acts overseas; or

(d) Any other individual authorized by federal law to perform the notarial act.

(2) The signature and title of an individual acting under federal authority and performing a notarial act are prima facie evidence that the signature is genuine and that the individual holds the designated title.

(3) The signature and title of an officer described in subsection (1)(a), (1)(b), or (1)(c) of this section conclusively establish the authority of the officer to perform the notarial act.



§ 24-21-514. Foreign notarial act

(1) In this section, "foreign state" means a government other than the United States, a state, or a federally recognized Indian tribe.

(2) If a notarial act is performed under authority and in the jurisdiction of a foreign state or constituent unit of the foreign state or is performed under the authority of a multinational or international governmental organization, the act has the same effect under the law of this state as if performed by a notarial officer of this state.

(3) If the title of office and indication of authority to perform notarial acts in a foreign state appears in a digest of foreign law or in a list customarily used as a source for that information, the authority of an officer with that title to perform notarial acts is conclusively established.

(4) The signature and official stamp of an individual holding an office described in subsection (3) of this section are prima facie evidence that the signature is genuine and the individual holds the designated title.

(5) An apostille in the form prescribed by the Hague Convention of October 5, 1961, and issued by a foreign state party to the convention conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the indicated office.

(6) A consular authentication issued by an individual designated by the United States department of state as a notarizing officer for performing notarial acts overseas and attached to the record with respect to which the notarial act is performed conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the indicated office.



§ 24-21-515. Certificate of notarial act

(1) A notarial act must be evidenced by a certificate. The certificate must:

(a) Be executed contemporaneously with the performance of the notarial act;

(b) Be signed and dated by the notarial officer and, if the notarial officer is a notary public, be signed in the same manner as on file with the secretary of state;

(c) Identify the county and state in which the notarial act is performed;

(d) Contain the title of office of the notarial officer; and

(e) If the notarial officer is a notary public, indicate the date of expiration of the officer's commission.

(2) If a notarial act regarding a tangible record is performed by a notary public, an official stamp must be affixed to the certificate. If a notarial act is performed regarding a tangible record by a notarial officer other than a notary public and the certificate contains the information specified in subsections (1)(b), (1)(c), and (1)(d) of this section, an official stamp may be affixed to the certificate. If a notarial act regarding an electronic record is performed by a notarial officer and the certificate contains the information specified in subsections (1)(b), (1)(c), and (1)(d) of this section, an official stamp may be attached to or logically associated with the certificate.

(3) A certificate of a notarial act is sufficient if it meets the requirements of subsections (1) and (2) of this section and:

(a) Is in a short form set forth in section 24-21-516;

(b) Is in a form otherwise permitted by the law of this state;

(c) Is in a form permitted by the law applicable in the jurisdiction in which the notarial act was performed; or

(d) Sets forth the actions of the notarial officer and the actions are sufficient to meet the requirements of the notarial act as provided in sections 24-21-505, 24-21-506, and 24-21-507 or law of this state other than this part 5.

(4) By executing a certificate of a notarial act, a notarial officer certifies that the officer has complied with the requirements and made the determinations specified in sections 24-21-504, 24-21-505, and 24-21-506.

(5) A notarial officer shall not affix the officer's signature to, or logically associate it with, a certificate until the notarial act has been performed.

(6) If a notarial act is performed regarding a tangible record, a certificate must be part of, or securely attached to, the record. If a notarial act is performed regarding an electronic record, the certificate must be affixed to, or logically associated with, the electronic record. If the secretary of state has established standards pursuant to section 24-21-527 for attaching, affixing, or logically associating the certificate, the process must conform to the standards.



§ 24-21-516. Short form certificates24-21-516. Short form certificates

(1) The following short form certificates of notarial acts are sufficient for the purposes indicated, if completed with the information required by section 24-21-515 (1) and (2):

(a) For an acknowledgment in an individual capacity:

State of______________________

County of______________________ <N>

This record was acknowledged before me on______________________(date) by ______________________(name(s) of individual(s))

______________________

Signature of notarial officer

Stamp

(______________________(Title of office))

My commission expires: ______________________

(b) For an acknowledgment in a representative capacity:

State of______________________

County of______________________ <N>

This record was acknowledged before me on______________________(date) by ______________________(name(s) of individual(s)) as (type of authority, such as officer or trustee) of (name of party on behalf of whom record was executed).

______________________

Signature of notarial officer

Stamp

(______________________(Title of office))

My commission expires: ______________________

(c) For a verification on oath or affirmation:

State of______________________

County of______________________ <N>

Signed and sworn to (or affirmed) before me on______________________(date) by

______________________(name(s) of individual(s) making statement)

______________________

Signature of notarial officer

Stamp

(______________________(Title of office))

My commission expires: ______________________

(d) For witnessing or attesting a signature:

State of______________________

County of______________________ <N>

Signed before me on______________________(date) by ______________________(name(s) of individual(s))

______________________

Signature of notarial officer

Stamp

(______________________(Title of office))

My commission expires: ______________________

(e) For certifying a copy of a record:

State of______________________

County of______________________ <N>

I certify that this is a true and correct copy of a record in the possession of

______________________ .

Dated______________________

______________________

Signature of notarial officer

Stamp

(______________________(Title of office))

My commission expires: ______________________



§ 24-21-517. Official stamp

(1) The official stamp of a notary public must:

(a) Be rectangular and contain only the outline of the seal and the following information printed within the outline of the seal:

(I) The notary public's name, as it appears on the notary's certificate of commission;

(II) The notary's identification number;

(III) The notary's commission expiration date;

(IV) The words "state of Colorado"; and

(V) The words "notary public"; and

(b) Be capable of being copied together with the record to which it is affixed or attached or with which it is logically associated.

(2) A notary public shall not provide, keep, or use a seal embosser.



§ 24-21-518. Stamping device

(1) A notary public is responsible for the security of the notary public's stamping device and may not allow another individual to use the device to perform a notarial act. On resignation from, or the revocation or expiration of, the notary public's commission, or on the expiration of the date set forth in the stamping device, if any, the notary public shall disable the stamping device by destroying, defacing, damaging, erasing, or securing it against use in a manner that renders it unusable. On the death or adjudication of incompetency of a notary public, the notary public's personal representative or guardian or any other person knowingly in possession of the stamping device shall render it unusable by destroying, defacing, damaging, erasing, or securing it against use in a manner that renders it unusable.

(2) If a notary public's stamping device is lost or stolen, the notary public or the notary public's personal representative or guardian shall notify the secretary of state in writing within thirty days after discovering that the device is lost or stolen.



§ 24-21-519. Journal

(1) A notary public shall maintain a journal in which the notary public chronicles all notarial acts that the notary public performs. The notary public shall retain the journal for ten years after the performance of the last notarial act chronicled in the journal.

(2) A journal may be created on a tangible medium or in an electronic format. If a journal is maintained on a tangible medium, it must be a permanent, bound register with numbered pages. If a journal is maintained in an electronic format, it must be in a permanent, tamper-evident electronic format complying with the rules of the secretary of state.

(3) An entry in a journal must be made contemporaneously with performance of the notarial act and contain the following information:

(a) The date and time of the notarial act;

(b) A description of the record, if any, and type of notarial act;

(c) The full name and address of each individual for whom the notarial act is performed;

(d) The signature or electronic signature of each individual for whom the notarial act is performed;

(e) If identity of the individual is based on personal knowledge, a statement to that effect;

(f) If identity of the individual is based on satisfactory evidence, a brief description of the method of identification and the type of identification credential presented, if any; and

(g) The fee, if any, charged by the notary public.

(4) A notary public is responsible for the security of the notary public's journal. A notary public shall keep the journal in a secure area under the exclusive control of the notary, and shall not allow any other notary to use the journal.

(5) Upon written request of any member of the public, which request must include the name of the parties, the type of document, and the month and year in which a record was notarized, a notary public may supply a certified copy of the line item representing the requested transaction. A notary public may charge the fee allowed in section 24-21-529 for each certified copy of a line item, and shall record the transaction in the notary's journal.

(6) The secretary of state may audit or inspect a notary public's journal without restriction. A notary public shall surrender the notary's journal to the secretary of state upon receiving a written request.

(7) A certified peace officer, as defined in section 16-2.5-102, acting in the course of an official investigation may inspect a notary public's journal without restriction.

(8) If a notary public's journal is lost or stolen, the notary public shall notify the secretary of state in writing within thirty days after discovering that the journal is lost or stolen.

(9) On resignation from, or the revocation or expiration of, a notary public's commission, the notary public shall retain the notary public's journal in accordance with subsection (1) of this section and inform the secretary of state where the journal is located.

(10) (a) Instead of retaining a journal as provided in subsections (1) and (9) of this section, a current or former notary public may:

(I) Transmit the journal to the state archives established pursuant to part 1 of article 80 of this title 24; or

(II) Leave the journal with the notary's firm or employer in the regular course of business.

(b) If notary public acts pursuant to subsection (10)(a) of this section, the notary public is no longer subject to subsection (5) of this section and shall notify the secretary of state in writing whether the notary has transmitted the journal to the state archives or the firm or employer, including the contact information for the firm or employer if the notary leaves the journal with the notary's firm or employer.

(c) Instead of maintaining a journal as required by subsection (1) of this section, a notary public may maintain the original or a copy, including an electronic record, of a document that contains the information otherwise required to be entered in the notary's journal if the notary's firm or employer retains the original, copy, or electronic record in the regular course of business.

(11) On the death or adjudication of incompetency of a current or former notary public, the notary public's personal representative or guardian or any other person knowingly in possession of the journal shall transmit it to the state archives established pursuant to part 1 of article 80 of this title 24. The person shall notify the secretary of state in writing when the person transmits the journal to the state archives.



§ 24-21-520. Notification regarding performance of notarial act on electronic record - selection of technology

(1) A notary public may select one or more tamper-evident technologies to perform notarial acts with respect to electronic records. A person may not require a notary public to perform a notarial act with respect to an electronic record with a technology that the notary public has not selected.

(2) Before a notary public performs the notary public's initial notarial act with respect to an electronic record, a notary public shall notify the secretary of state that the notary public will be performing notarial acts with respect to electronic records and identify the technology the notary public intends to use. If the secretary of state has established standards for approval of technology pursuant to section 24-21-527, the technology must conform to the standards. If the technology conforms to the standards, the secretary of state shall approve the use of the technology.

(3) In every instance, the electronic signature of a notary public must contain or be accompanied by the following elements, all of which must be immediately perceptible and reproducible in the electronic record to which the notary's electronic signature is attached: The notary's name, as it appears on the notary's certificate of commission; the notary's identification number; the words "notary public" and "state of Colorado"; a document authentication number issued by the secretary of state; and the words "my commission expires" followed by the expiration date of the notary's commission. A notary's electronic signature must conform to any standards promulgated by the secretary of state.



§ 24-21-521. Commission as notary public - qualifications - no immunity or benefit

(1) An individual qualified under subsection (3) of this section may apply to the secretary of state for a commission as a notary public. The applicant shall comply with and provide the information required by rules established by the secretary of state and pay any application fee. In accordance with section 24-21-111 (1), the secretary of state may require, at the secretary of state's discretion, the application required by this section, and any renewal of the application, to be made by electronic means designated by the secretary of state.

(2) In accordance with section 42-1-211, the department of state and the department of revenue shall allow for the exchange of information and data collected by the systems used by the departments to collect information on legal names and signatures of all applicants for driver's licenses or state identification cards.

(3) An applicant for a commission as a notary public must:

(a) Be at least eighteen years of age;

(b) Be a citizen or permanent legal resident of the United States or otherwise lawfully present in the United States;

(c) Be a resident of or have a place of employment or practice in this state;

(d) Be able to read and write English;

(e) Not be disqualified to receive a commission under section 24-21-523; and

(f) Have passed the examination required under section 24-21-522 (1).

(4) The secretary of state shall verify the lawful presence in the United States of each applicant through the verification process outlined in section 24-76.5-103 (4).

(5) Before issuance of a commission as a notary public, an applicant for the commission shall take the following affirmation in the presence of a person qualified to administer an affirmation in this state:

I, ______________________(name of applicant), solemnly affirm, under the penalty of perjury in the second degree, as defined in section 18-8-503, Colorado Revised Statutes, that I have carefully read the notary law of this state, and, if appointed and commissioned as a notary public, I will faithfully perform, to the best of my ability, all notarial acts in conformance with the law.

(Signature of applicant)

Subscribed and affirmed before me this ______________________ day of______________________, 20______________________.

(Official signature and seal of person qualified to administer affirmation)

(6) On compliance with this section, the secretary of state shall issue a commission as a notary public to an applicant for a term of four years, unless revoked in accordance with section 24-21-523. An applicant who has been denied appointment and commission may appeal the decision in accordance with article 4 of this title 24.

(7) A commission to act as a notary public authorizes the notary public to perform notarial acts. The commission does not provide the notary public any immunity or benefit conferred by law of this state on public officials or employees.



§ 24-21-522. Examination of notary public

(1) An applicant for a commission as a notary public who does not hold a commission in this state must pass an examination administered by the secretary of state or an entity approved by the secretary of state. The examination must be based on the course of study described in subsection (2) of this section.

(2) The secretary of state or an entity approved by the secretary of state shall offer regularly a course of study to applicants who do not hold commissions as notaries public in this state. The course must cover the laws, rules, procedures, and ethics relevant to notarial acts. The office of the secretary of state may enter into a contract with a private contractor or contractors to conduct notary training programs. The contractor or contractors may charge a fee for any such training program.



§ 24-21-523. Grounds to deny, refuse to renew, revoke, suspend, or condition commission of notary public

(1) The secretary of state may deny, refuse to renew, revoke, suspend, or impose a condition on a commission as notary public for:

(a) Failure to comply with this part 5;

(b) A substantial and material misstatement or omission of fact in the application for a commission as a notary public submitted to the secretary of state;

(c) Notwithstanding section 24-5-101, a conviction of the applicant or notary public of any felony or, in the prior five years, a misdemeanor involving dishonesty;

(d) A finding against, or admission of liability by, the applicant or notary public in any legal proceeding or disciplinary action based on the applicant's or notary public's fraud, dishonesty, or deceit;

(e) Failure by the notary public to discharge any duty required of a notary public, whether by this part 5, rules of the secretary of state, or any federal or state law;

(f) Use of false or misleading advertising or representation by the notary public representing that the notary has a duty, right, or privilege that the notary does not have;

(g) Violation by the notary public of a rule of the secretary of state regarding a notary public;

(h) Denial, refusal to renew, revocation, suspension, or conditioning of a notary public commission in another state;

(i) A finding by a court of this state that the applicant or notary public has engaged in the unauthorized practice of law;

(j) Failure to comply with any term of suspension or condition imposed on the commission of a notary public under this section; or

(k) Performance of any notarial act while not currently commissioned by the secretary of state.

(2) Whenever the secretary of state or the secretary of state's designee believes that a violation of this part 5 has occurred, the secretary of state or the secretary of state's designee may investigate the violation. The secretary of state or the secretary of state's designee may also investigate possible violations of this part 5 upon a signed complaint from any person.

(3) If the secretary of state denies, refuses to renew, revokes, suspends, or imposes conditions on a commission as a notary public, the applicant or notary public is entitled to timely notice and hearing in accordance with the "State Administrative Procedure Act", article 4 of this title 24.

(4) When a complaint or investigation results in a finding of misconduct that, in the secretary of state's discretion, does not warrant initiation of a disciplinary proceeding, the secretary of state may take nondisciplinary action. For the purposes of this subsection (4), nondisciplinary action includes the issuance of a letter of admonition, which may be placed in the notary public's file.

(5) The authority of the secretary of state to deny, refuse to renew, suspend, revoke, or impose conditions on a commission as a notary public does not prevent a person from seeking and obtaining other criminal or civil remedies provided by law.

(6) A person whose notary commission has been revoked pursuant to this part 5 may not apply for or receive a commission and appointment as a notary.



§ 24-21-524. Database of notaries public

(1) The secretary of state shall maintain an electronic database of notaries public:

(a) Through which a person may verify the authority of a notary public to perform notarial acts; and

(b) Which indicates whether a notary public has notified the secretary of state that the notary public will be performing notarial acts on electronic records.



§ 24-21-525. Prohibited acts

(1) A commission as a notary public does not authorize an individual to:

(a) Assist persons in drafting legal records, give legal advice, or otherwise practice law;

(b) Act as an immigration consultant or an expert on immigration matters;

(c) Represent a person in a judicial or administrative proceeding relating to immigration to the United States, United States citizenship, or related matters; or

(d) Receive compensation for performing any of the activities listed in this subsection (1).

(2) A notary public shall not engage in false or deceptive advertising.

(3) A notary public, other than an attorney licensed to practice law in this state, shall not use the term "notario" or "notario publico".

(4) A notary public, other than an attorney licensed to practice law in this state, shall not advertise or represent that the notary public may assist persons in drafting legal records, give legal advice, or otherwise practice law. If a notary public who is not an attorney licensed to practice law in this state in any manner advertises or represents that the notary public offers notarial services, whether orally or in a record, including broadcast media, print media, and the internet, the notary public shall include the following statement, or an alternate statement authorized or required by the secretary of state, in the advertisement or representation, prominently and in each language used in the advertisement or representation: "I am not an attorney licensed to practice law in the state of Colorado and I may not give legal advice or accept fees for legal advice. I am not an immigration consultant, nor am I an expert on immigration matters. If you suspect fraud, you may contact the Colorado attorney general's office or the Colorado supreme court." If the form of advertisement or representation is not broadcast media, print media, or the internet and does not permit inclusion of the statement required by this subsection (4) because of size, it must be displayed prominently or provided at the place of performance of the notarial act before the notarial act is performed.

(5) A notary public, other than an attorney licensed to practice law in this state, shall not engage in conduct that constitutes a deceptive trade practice pursuant to section 6-1-727.

(6) Except as otherwise allowed by law, a notary public shall not withhold access to or possession of an original record provided by a person that seeks performance of a notarial act by the notary public.

(7) A notary public shall not perform any notarial act with respect to a record that is blank or that contains unfilled blanks in its text.



§ 24-21-526. Validity of notarial acts

Except as otherwise provided in section 24-21-504 (2), the failure of a notarial officer to perform a duty or meet a requirement specified in this part 5 does not invalidate a notarial act performed by the notarial officer. The validity of a notarial act under this part 5 does not prevent an aggrieved person from seeking to invalidate the record or transaction that is the subject of the notarial act or from seeking other remedies based on law of this state other than this part 5 or law of the United States. This section does not validate a purported notarial act performed by an individual who does not have the authority to perform notarial acts.



§ 24-21-527. Rules

(1) The secretary of state may adopt rules to implement this part 5 in accordance with article 4 of this title 24. Rules adopted regarding the performance of notarial acts with respect to electronic records may not require, or accord greater legal status or effect to, the implementation or application of a specific technology or technical specification. The rules may:

(a) Prescribe the manner of performing notarial acts regarding tangible and electronic records;

(b) Include provisions to ensure that any change to or tampering with a record bearing a certificate of a notarial act is self-evident;

(c) Include provisions to ensure integrity in the creation, transmittal, storage, or authentication of electronic records or signatures;

(d) Prescribe the process of granting, renewing, conditioning, denying, suspending, or revoking a notary public commission and assuring the trustworthiness of an individual holding a commission as notary public, including rules for use of the electronic filing system;

(e) Include provisions to prevent fraud or mistake in the performance of notarial acts; and

(f) Provide for the administration of the examination under section 24-21-522 (1) and the course of study under section 24-21-522 (2).

(2) In adopting, amending, or repealing rules about notarial acts with respect to electronic records, the secretary of state shall consider, so far as is consistent with this part 5:

(a) The most recent standards regarding electronic records promulgated by national bodies, such as the National Association of Secretaries of State;

(b) Standards, practices, and customs of other jurisdictions that substantially enact this part 5; and

(c) The views of governmental officials and entities and other interested persons.



§ 24-21-528. Disposition of fees

(1) The secretary of state shall collect all fees pursuant to this article 21 in the manner required by section 24-21-104 (3) and shall transmit them to the state treasurer, who shall credit them to the department of state cash fund created in section 24-21-104 (3)(b).

(2) The general assembly shall make annual appropriations from the department of state cash fund for expenditures of the secretary of state incurred in the performance of the secretary of state's duties under this part 5.



§ 24-21-529. Notary's fees

(1) Except as specified in subsection (2) of this section, the fees of a notary public may be, but must not exceed, five dollars for each document attested by a person before a notary, except as otherwise provided by law. The fee for each such document must include all duties and functions required to complete the notarial act in accordance with this part 5.

(2) In lieu of the fee authorized in subsection (1) of this section, a notary public may charge a fee, not to exceed ten dollars, for the notary's electronic signature.



§ 24-21-530. Change of name or address

A notary public shall notify the secretary of state within thirty days after he or she changes his or her name, business address, or residential address. In the case of a name change, the notary public shall include a sample of the notary's handwritten official signature on the notice. Pursuant to section 24-21-104 (3), the secretary of state shall determine the amount of, and collect, the fee, payable to the secretary of state, for recording notice of change of name or address.



§ 24-21-531. Official misconduct by a notary public - liability of notary or surety

(1) A notary public who knowingly and willfully violates the duties imposed by this part 5 commits official misconduct and is guilty of a class 2 misdemeanor.

(2) A notary public and the surety or sureties on his or her bond are liable to the persons involved for all damages proximately caused by the notary's official misconduct.

(3) Nothing in this part 5 shall be construed to deny a notary public the right to obtain a surety bond or insurance on a voluntary basis to provide coverage for liability.



§ 24-21-532. Willful impersonation

A person who acts as, or otherwise willfully impersonates, a notary public while not lawfully appointed and commissioned to perform notarial acts is guilty of a class 2 misdemeanor and shall be punished as specified in section 18-1.3-501.



§ 24-21-533. Wrongful possession of journal or seal

A person who unlawfully possesses and uses a notary's journal, an official seal, a notary's electronic signature, or any papers, copies, or electronic records relating to notarial acts is guilty of a class 3 misdemeanor and shall be punished as specified in section 18-1.3-501.



§ 24-21-534. Certification restrictions

(1) The secretary of state may issue certificates or apostilles attesting to the authenticity of a notarial act performed by a commissioned notary public.

(2) The secretary of state shall not certify a signature of a notary public on:

(a) A record that is not properly notarized in accordance with the requirements of this part 5;

(b) A record:

(I) Regarding allegiance to a government or jurisdiction;

(II) Relating to the relinquishment or renunciation of citizenship, sovereignty, in itinere status or world service authority; or

(III) Setting forth or implying for the bearer a claim of immunity from the law of this state or federal law.



§ 24-21-535. Notary public commission in effect

A commission as a notary public in effect on the effective date of this part 5 continues until its date of expiration. A notary public who applies to renew a commission as a notary public on or after the effective date of this part 5 is subject to and shall comply with this part 5. A notary public, in performing notarial acts after the effective date of this part 5, shall comply with this part 5.



§ 24-21-536. Savings clause

This part 5 does not affect the validity or effect of a notarial act performed before the effective date of this part 5.



§ 24-21-537. Uniformity of application and construction

In applying and construing this part 5, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 24-21-538. Relation to "Electronic Signatures in Global and National Commerce Act"

This part 5 modifies, limits, and supersedes the "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. sec. 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).



§ 24-21-539. Effective date

This part 5 takes effect on July 1, 2018.



§ 24-21-540. Repeal

This part 5 is repealed, effective September 1, 2023. Before its repeal, this part 5 is scheduled for review in accordance with section 24-34-104.






Part 6 - Bingo and Raffles Law

§ 24-21-601. Short title

The short title of this part 6 is the "Bingo and Raffles Law".



§ 24-21-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Bingo" means a game of chance played, with or without the aid of an electronic device, for prizes using cards or sheets containing five rows of five squares bearing numbers, except for the center square which is a free space. Traditional bingo also requires that the letters "B I N G O" appear in order over each column. The holder of a card or sheet matches the numbers on such card or sheet to numbers randomly drawn. The game is won when a previously designated arrangement of numbers on such card or sheet is covered.

(2) "Bingo aid computer system" means a computer system that interfaces with and controls the use of electronic devices used as aids in the game of bingo.

(3) "Bingo-raffle licensee" means any qualified organization to which a bingo-raffle license has been issued by the licensing authority.

(4) "Bingo-raffle manufacturer" means a person, other than a bingo-raffle licensee, who makes, assembles, produces, or otherwise prepares pull tabs, bingo cards or sheets, electronic devices used as aids in the game of bingo, or other equipment or parts thereof for games of chance. "Bingo-raffle manufacturer" does not include a person who prints raffle tickets, other than pull tabs, for and at the request of a bingo-raffle licensee.

(5) "Bingo-raffle supplier" means a person, other than a bingo-raffle licensee, who sells, distributes, or otherwise furnishes pull tabs, bingo cards or sheets, electronic devices used as aids in the game of bingo, or other games of chance equipment. "Bingo-raffle supplier" does not include a person who prints raffle tickets, other than pull tabs, for and at the request of a bingo-raffle licensee.

(6) "Board" means the Colorado bingo-raffle advisory board created in section 24-21-630.

(7) "Card" means either a disposable and nonreusable paper bingo card identified by color, serial number, and card number, or a reusable bingo card intended for repeated use, including but not limited to a hard card or shutter card. "Card" does not include an electronic representation or electronic image of a bingo card.

(8) "Charitable gaming" means bingo, pull tab games, and raffles.

(9) "Charitable organization" means any organization, not for pecuniary profit, that is operated for the relief of poverty, distress, or other condition of public concern within this state and that has been so engaged for five years prior to making application for a license under this part 6.

(10) "Chartered branch or lodge or chapter of a national or state organization" means any such branch or lodge or chapter that is a civic or service organization, not for pecuniary profit, and authorized by its written constitution, charter, articles of incorporation, or bylaws to engage in a fraternal, civic, or service purpose within this state and that has been so engaged for five years prior to making application for a license under this part 6.

(11) "Commercial bingo facility" means premises rented by a bingo-raffle licensee for the purpose of conducting games of chance.

(12) "Commercial landlord" means any person renting or offering to rent a commercial bingo facility to any bingo-raffle licensee.

(13) "Deal" means each separate package or series of packages of pull tabs with the same name, form number, serial number, and color code.

(14) "Dues-paying membership" means those members of an organization who pay regular monthly, annual, or other periodic dues or who are excused from paying such dues by the bylaws, articles of incorporation, or charter of the organization and those who contribute voluntarily to the corporation or organization to which they belong for the support of such corporation or organization.

(15) "Educational organization" means any organization within this state, not organized for pecuniary profit, whose primary purpose is educational in nature and designed to develop the capabilities of individuals by instruction and that has been in existence for five years prior to making application for a license under this part 6.

(16) "Equipment" means: With respect to bingo or lotto, the receptacle and numbered objects drawn from it, the master board upon which such objects are placed as drawn, the cards or sheets bearing numbers or other designations to be covered and the objects used to cover them, the board or signs, however operated, used to announce or display the numbers or designations as they are drawn, public address system, and all other articles essential to the operation, conduct, and playing of bingo or lotto; or, with respect to raffles, implements, devices, and machines designed, intended, or used for the conduct of raffles and the identification of the winning number or unit and the ticket or other evidence or right to participate in raffles. "Equipment" includes electronic devices used as aids in the game of bingo.

(17) "Exempt organization" means an organization:

(a) That is exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1954", as amended;

(b) Of the type commonly known as a community chest, which organizes and carries out intensive, limited-time, and community-wide fund drive campaigns by volunteer workers soliciting charitable contributions from a broad base of citizens and businesses in the community with the objective of providing financial support to other organizations that are exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1954", as amended, and that provides charitable, educational, civic, health, or human services within the same community and that has the further objective of minimizing the necessity for multiple, overlapping, and competing fund drives by such recipient organizations to enable them to deliver such services;

(c) That assists in acquiring noncash prizes donated by participating private businesses or government agencies as an ancillary means of creating interest in a charitable fund-raising drive held by such business or agency;

(d) That collects voluntary contributions and distributes more than eighty percent of such contributions to other organizations that are exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1954", as amended, and that provide charitable, educational, civic, health, or human services;

(e) On behalf of whose fund-raising drives drawings are held by participating private businesses or government agencies, which drawings are open only to the employees of such businesses or agencies and are not open to the general public;

(f) Whose fund-raising drives are jointly planned and managed by the participating private businesses and government agencies; and

(g) Whose fund-raising drives include only the awarding of noncash prizes by the participating private businesses or government agencies.

(18) "Fraternal organization" means any organization within this state, including college and high school fraternities, not for pecuniary profit, that is a branch, lodge, or chapter of a national or state organization and exists for the common business, brotherhood, or other interests of its members and that has so existed for five years prior to making application for a license under this part 6. "Fraternal organization" also includes a graduate or alumni division or branch of a college fraternity, which division or branch holds a charter issued by the state of Colorado and that meets all other criteria set forth in this subsection (18). As used in this subsection (18), "fraternity" includes a sorority.

(19) "Game of chance" means that specific kind of game of chance commonly known as bingo or lotto in which prizes are awarded on the basis of designated numbers or symbols on a card conforming to numbers or symbols selected at random and that specific kind of game of chance commonly known as raffles that is conducted by drawing for prizes or the allotment of prizes by chance, by the selling of shares or tickets or rights to participate in such a game.

(20) "Gross receipts" means receipts from the sale of shares, tickets, or rights in any manner connected with participation in a game of chance or the right to participate therein, including any admission fee or charge, the sale of equipment or supplies, the sale or lease of electronic devices used as aids in the game of bingo, and all other miscellaneous receipts.

(21) "Labor organization" means any organization, not for pecuniary profit, within this state that exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work and that has existed for such purpose and has been so engaged for five years prior to making application for a license under this part 6.

(22) "Landlord licensee" means the holder of a current, valid commercial landlord license.

(23) "Lawful purposes" means the lawful purposes of organizations permitted to conduct games of chance, as provided in section 2 of article XVIII of the state constitution.

(24) "Lawful use" means the devotion of the entire net proceeds of a game of chance exclusively to lawful purposes.

(25) "License" means any license or certification issued by the licensing authority pursuant to this part 6, including, without limitation, the certification of a games manager pursuant to section 24-21-610.

(26) "Licensed agent" means an individual who holds a current, valid agent's license for a bingo-raffle manufacturer or supplier.

(27) "Licensee" means the holder of any license or certification issued by the licensing authority pursuant to this part 6. "Licensee" includes the former holder of such license or certification for purposes of investigation of activities that took place during the period in which such license or certification was effective.

(28) "Licensing authority" means the secretary of state or his or her duly authorized deputy.

(29) "Manufacturer's agent" means an individual who represents a manufacturer in any of its activities in connection with the presales, driver sales, or distribution with excess stock of pull tabs, bingo cards or sheets, electronic devices used as aids in the game of bingo, or other games of chance equipment; except employees of commercial delivery services.

(30) "Manufacturer licensee" means the holder of a current, valid Colorado manufacturer license.

(31) "Member" means an individual who has qualified for membership in a qualified organization pursuant to its bylaws, articles of incorporation, charter, rules, or other written statement.

(32) "Net proceeds" means the receipts less such expenses, charges, fees, and deductions as are specifically authorized under this part 6.

(33) "Occasion" means a single gathering or session at which a series of successive bingo games is played.

(34) "Person" means a natural person, firm, association, corporation, or other legal entity.

(35) "Premises" means any room, hall, enclosure, or outdoor area used for the purpose of playing a game of chance.

(36) "Pull tab game" means a type of game of chance commonly known as a pickle, break-open, jar raffle, last sale ticket, or seal card for which tickets are preprinted with markings distinguishing winners and nonwinners, each ticket so made that its markings and winning or nonwinning status cannot be known or revealed until the ticket is broken or torn apart.

(37) (a) "Qualified organization" means any bona fide chartered branch, lodge, or chapter of a national or state organization or any bona fide religious, charitable, labor, fraternal, educational, voluntary firefighters', or veterans' organization operating without profit to its members that has been in existence continuously for a period of five years immediately prior to the making of an application for a license under this part 6 and that has had, during the entire five-year period, a dues-paying membership engaged in carrying out the objects of said corporation or organization.

(b) "Qualified organization" includes, without limitation:

(I) A political party; and

(II) The Colorado state fair authority.

(38) "Raffle" means a game in which a participant buys a ticket for a chance at a prize with the winner determined by a random method as determined by rules of the licensing authority, or a pull tab ticket as described in subsection (36) of this section. The term "raffle" does not include any activity that is authorized or regulated by the state lottery division pursuant to part 2 of article 35 of this title 24 or the "Limited Gaming Act of 1991", article 47.1 of title 12.

(39) "Religious organization" means any organization, church, body of communicants, or group, not for pecuniary profit, gathered in common membership for mutual support and edification in piety, worship, and religious observances or a society, not for pecuniary profit, of individuals united for religious purposes at a definite place, which organization, church, body of communicants, group, or society has been so gathered or united for five years prior to making application for a license under this part 6.

(40) "Sheet" means a leaf of paper upon which is printed one or more disposable bingo cards.

(41) "Supplier's agent" means an individual who represents a bingo-raffle supplier in the course of the bingo-raffle supplier's presales, driver sales, or distribution with excess bingo-supplier stock, electronic devices used as aids in the game of bingo, or chance equipment on hand; except that the term does not include employees of commercial delivery services.

(42) "Supplier licensee" means the holder of a current, valid Colorado supplier license.

(43) "Veterans' organization" means any organization within this state or any branch, lodge, or chapter of a national or state organization within this state, not for pecuniary profit, the membership of which consists of individuals who were members of the armed services or forces of the United States, that has been in existence for five years prior to making application for a license under this part 6.

(44) "Voluntary firefighters' organization" means any organization within this state, not for pecuniary profit, established by the state or any of its political subdivisions that has been in existence for five years prior to making application for a license under this part 6.



§ 24-21-603. Fraud and deception prohibited

(1) A bingo-raffle licensee, landlord licensee, supplier licensee, manufacturer licensee, or any member or agent thereof engaged in any charitable gaming activity shall not, directly or indirectly:

(a) Employ any device, scheme, or artifice to defraud or deceive;

(b) Intentionally make any untrue or misleading statement of fact; or

(c) Engage in any act, practice, or course of conduct constituting fraud or deceit.



§ 24-21-604. Legislative declaration - consideration for tickets - conditions - rules

(1) The general assembly hereby finds and declares that prize promotions involving the conduct of free product giveaways through the use of free chances for purposes of commercial advertisement, the creation of goodwill, the promotion of new products or services, or the collection of names should not be subject to regulation under this part 6. The giveaways described in this subsection (1) are exempt from regulation under this part 6 when all of the conditions set forth in this section are satisfied.

(2) No award of prizes by chance for a purpose set forth in subsection (1) of this section is a lottery or game of chance, nor is any share, ticket, or right to participate in an award of prizes deemed to have been sold or charged for, notwithstanding that the award is made to persons who have paid a fee entitling them to general admission to the grounds or premises on which the award is made, if each share or ticket by means of which the award is made is given away free of charge and without any obligation on the part of the person receiving it.

(3) (a) (I) A licensee may conduct a prize promotion on the licensed premises, whether the premises are rented or owned by the licensee. A licensee shall clearly disclose, in the rental agreement or otherwise, the promotion and its cost, if any, to the licensee, pursuant to rules adopted by the licensing authority.

(II) A landlord licensee shall not require a bingo-raffle licensee to participate in or conduct a promotion under this section, nor may a games manager for any occasion assist in any promotion conducted during an occasion by a landlord licensee. Prizes offered as part of a promotion are not prizes subject to limitation under section 24-21-617 (5).

(b) Before conducting a promotion under this section, the licensee shall provide evidence of ownership, free and clear, of the prizes to be offered unless all of the prizes are available for viewing on the premises on the day they are to be awarded. The licensee offering any promotional prize shall disclose, at the beginning of the promotion, full and complete information identifying the prizes to be awarded and the method by which the prizes may be won.

(c) Within ten days after the award of any prize, the licensee shall file with the licensing authority a written report containing a description of the prize, the value of the prize, and such other information as the licensing authority may require by rule. Any prize offered pursuant to this section must be awarded by the end of the calendar quarter in which it was offered.

(d) The licensing authority may establish by rule the maximum amount or value of a cash prize or a prize of a product or service that may be awarded; except that such maximum amount must be at least one thousand dollars.

(4) A bingo-raffle licensee may, directly or through a third party, presell tickets to a charitable gaming event.



§ 24-21-605. Licensing and enforcement authority - powers - rules - duties - license suspension or revocation proceedings - definitions

(1) The secretary of state is hereby designated as the "licensing authority" of this part 6. As licensing authority, the secretary of state's powers and duties are as follows:

(a) (I) To grant or refuse to grant bingo-raffle licenses under this part 6 and to grant or refuse to grant licenses to landlords, manufacturers, manufacturers' agents, suppliers, and suppliers' agents. If any such license application has not been approved or disapproved within forty-five days after the licensing authority has received all information that constitutes a complete application, the license shall be deemed to be approved. The licensing authority shall notify the applicant upon receipt of all information that the licensing authority deems a complete application. Such notification shall be the start of the forty-five-day period in which the licensing authority shall affirmatively act upon the application. The licensing authority's failure to act upon an application within forty-five days after receipt shall not preclude the licensing authority from later filing a complaint challenging the application on the ground that it is in conflict with the Colorado constitution or this part 6. All such licenses and applications for such licenses shall be made available for inspection by the public. In addition, the licensing authority has the power and the responsibility, after investigation and hearing before an administrative law judge, to suspend or revoke any license issued by the licensing authority, in accordance with any order of such administrative law judge. When a license is ordered suspended or revoked, the licensee shall surrender the license to the licensing authority on or before the effective date of the suspension or revocation. No license is valid beyond the effective date of the suspension or revocation, whether surrendered or not. Any bingo-raffle license may be temporarily suspended for a period not to exceed ten days pending any prosecution, investigation, or public hearing.

(II) In lieu of seeking a suspension or revocation of any license issued by the licensing authority, the licensing authority may impose a reasonable fine for any violation of this part 6 or any rule adopted pursuant to this part 6, not to exceed one hundred dollars per citation. The imposition of any such fine may be appealed to an administrative law judge.

(III) An applicant may request administrative review of a refusal by the licensing authority to grant or renew a license in accordance with subsection (3) of this section. To be entitled to administrative review, the applicant must request the review in writing within sixty days after the date of the licensing authority's refusal.

(IV) If a licensee or bingo-raffle affiliate fails within forty-five days after a written request by the licensing authority to voluntarily produce records at the office of the licensing authority, or if a licensee fails to file a report within the time required by this part 6, or if such report is not properly verified or is not fully, accurately, and truthfully completed on its face, the licensing authority may refuse to renew the licensee's license until the licensee has corrected such failure or deficiency. If the licensing authority refuses to renew a license pursuant to this subsection (1)(a)(IV), the licensee shall not engage in activity authorized by such license until such license is renewed.

(b) To supervise the administration and enforcement of this part 6 and, in consultation with the board, to adopt, amend, and repeal rules governing the holding, operating, and conducting of games of chance, the purchase of equipment, the establishment of a schedule of reasonable fines, not to exceed one hundred dollars per citation, for violation by licensees of this part 6 or of rules adopted pursuant to this part 6, to the end that games of chance shall be held, operated, and conducted only by licensees for the purposes and in conformity with the state constitution and the provisions of this part 6;

(c) To provide forms for and supervise the filing of any reports made by mail, computer, electronic mail, or any other electronic device by any licensee. As soon as possible after July 1, 2006, the licensing authority shall ensure that delivery of a document subject to this part 6 by an applicant or a licensee may be accomplished electronically without the necessity for presentation of a physical original document, report, or image, if all required information is included and is readily retrievable from the data transmitted. The licensing authority may, by rule, require certain organizations to file reports and other documents electronically. All electronically filed documents shall be stored by the licensing authority in an electronic or other medium and shall be retrievable by the licensing authority in an understandable and readable form. Notwithstanding any other provision of law requiring the signature of, or execution by, a person on a document, no such signature shall be required when the document is submitted electronically. Causing a document to be delivered to the licensing authority by an applicant or a licensee shall constitute the affirmation or acknowledgment of the individual causing the delivery, under penalty of perjury, that the document is the individual's act and deed or the act and deed of the organization or entity on whose behalf the document was delivered and that the facts stated in the document are true.

(d) Upon application by any licensee, to issue a letter ruling granting approval for any new concept, method, technology, practice, or procedure that may be applied to, or used in the conduct of, games of chance that are not in conflict with the constitution or this part 6. Application for such approval shall be submitted in a form prescribed by the licensing authority. If an application is not acted upon within forty-five days after receipt by the licensing authority, the licensee may implement such concept, method, technology, practice, or procedure so long as it is not in conflict with the constitution or this part 6; except that the licensing authority's failure to act upon an application within forty-five days after receipt shall not preclude the licensing authority from later filing a complaint challenging such concept, method, technology, practice, or procedure on the ground that it is in conflict with the constitution or this part 6. An adverse ruling on such application may be appealed to an administrative law judge.

(e) To keep records of all actions and transactions relating to licensing and enforcement activity;

(f) To prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to section 24-1-136, a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the authority, and to issue publications of the authority intended for circulation in quantity outside the executive branch in accordance with section 24-1-136;

(g) To license devices for reading pull tabs as provided in section 24-21-619; except that the licensing authority shall not impose or collect any fee for the issuance of such a license.

(2) For the purpose of any investigation or examination of records, the licensing authority or any officer designated by the licensing authority may require, at the office of the licensing authority, the production of any books, papers, correspondence, memoranda, agreements, or other documents or records that the licensing authority deems relevant or material to the inquiry. In case of refusal to obey a request for the production of documents issued to any licensee or an affiliate of a licensee, the district court of the city and county of Denver, upon application by the licensing authority, may issue an order requiring that person to appear before the licensing authority or the officer designated by the licensing authority to produce documents or to give evidence touching upon the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(3) The licensing authority may revoke, suspend, annul, limit, modify, or refuse to grant or renew a license in accordance with section 24-4-104. Hearings that are held to administratively review the licensing authority's decision to refuse to grant or renew a license or to determine whether a licensee's license should be revoked, suspended, annulled, limited, or modified shall be conducted by an administrative law judge appointed pursuant to part 10 of article 30 of this title 24 and shall be held in the manner and pursuant to the rules and procedures described in sections 24-4-104, 24-4-105, and 24-4-106. An administrative law judge shall hold and conclude hearings in accordance with the rules, with reasonable dispatch and without unnecessary delay, and shall issue a decision within ten days after the hearing.

(4) (a) Upon a finding by an administrative law judge of a violation of this part 6, the rules adopted pursuant to this part 6, or any other provision of law, such as would warrant the revocation, suspension, annulment, limitation, or modification of a license, in addition to any other penalties that may be imposed, the licensing authority may declare the violator ineligible to conduct a game of bingo and to apply for a license pursuant to this part 6 for a period not exceeding one year after the date of the declaration or a shorter period designated by the licensing authority pursuant to this subsection (4). The licensing authority shall designate a shorter period of license ineligibility only in the absence of aggravating factors associated with the violation for which the revocation was imposed. Aggravating factors include willfulness, intent, a previous intentional violation of this part 6, and violations involving theft or fraud. The declaration of ineligibility may be extended to include, in addition to the violator, any of its subsidiary organizations, its parent organization, or otherwise, affiliated with the violator when, in the opinion of the licensing authority, the circumstances of the violation warrant such action.

(b) The decision of the administrative law judge in any controversy concerning licensing, the imposition of a fine, or the approval of any proposed new concept, method, technology, practice, or procedure is final and subject to review by the court of appeals, pursuant to section 24-4-106 (11).

(5) Upon an administrative or judicial finding of a violation of this part 6, the rules adopted pursuant to this part 6, or any other provision of law, such as would warrant the suspension or revocation of a license, the licensing authority, in addition to any other penalties that may be imposed, may issue an order excluding the violator or any owner, officer, director, or games manager of the violator from the licensed premises during the conduct of games of chance.



§ 24-21-606. Fees - department of state cash fund

(1) All fees collected by the licensing authority pursuant to this part 6 shall be transmitted to the state treasurer, who shall credit them to the department of state cash fund created in section 24-21-104 (3)(b), also referred to in this section as the "fund". The money in the fund is subject to annual appropriation by the general assembly for the purposes of financing the licensing and enforcement activities of the secretary of state as specified in this part 6.

(2) (a) Fees authorized by this part 6 shall be established by the licensing authority, in consultation with the board, in amounts sufficient to ensure that the total revenue generated by the collection of such fees approximates the direct and indirect costs incurred by the licensing authority in carrying out its duties under this part 6. The amounts of all fees shall be reviewed annually. The licensing authority shall furnish to the board both an annual and a quarterly accounting of all fee and fine revenues received and expenditures made pursuant to this part 6, together with a list of all fees in effect.

(b) The cost of implementing the electronic application and report filing system required by section 24-21-605 (1)(c), including the cost of promulgating any new or amended rules for use of the system, shall be recovered through a temporary fee increase or surcharge assessed on licensees during the first five years of operation of the system. The licensing authority shall establish the temporary fee or surcharge on a sliding or graduated scale, based on the quarterly gross receipts of each licensee that is required to file quarterly reports or pay fees under section 24-21-621 (4) or 24-21-622 (6)(b), and in an amount sufficient to recover all of such costs within the five-year period.

(3) All fines assessed pursuant to this part 6 shall be paid to the state treasurer who shall credit the same to the general fund of the state.



§ 24-21-607. Bingo-raffle license - fee

(1) A bona fide chartered branch, lodge, or chapter of a national or state organization or any bona fide religious, charitable, labor, fraternal, educational, voluntary firefighters', or veterans' organization or any association, successor, or combination of association and successor of any of these organizations that operates without profit to its members, has been in existence continuously for a period of five years immediately prior to the making of application for a bingo-raffle license under this part 6, and has had during the entire five-year period dues-paying members engaged in carrying out the objects of the corporation or organization is eligible for a bingo-raffle license to be issued by the licensing authority under this part 6. If a license is revoked, the bingo-raffle licensee and holder thereof is not eligible to apply for another license under subsection (2) of this section for no more than one year after the date of the revocation.

(2) The bingo-raffle licenses provided by this part 6 shall be issued by the licensing authority to applicants qualified under this part 6 upon payment of a fee established in accordance with section 24-21-606 (2). Licenses expire at the end of the calendar year in which they were issued by the licensing authority and may be renewed by the licensing authority upon the filing of an application for renewal thereof provided by the licensing authority and the payment of the fee established for the renewal. No license granted under this part 6 or any renewal thereof is transferable. The fees required to be paid for a new or renewal license shall be deposited in the department of state cash fund created in section 24-21-104 (3)(b).



§ 24-21-608. Landlord licensees - stipulations

(1) A person other than a landlord licensee shall not rent or offer to rent to any bingo-raffle licensee any premises to be used to conduct games of chance. A lease of the premises for a bingo occasion must be for a period of at least five consecutive hours unless the landlord licensee and bingo-raffle licensee agree to a shorter or longer period. The amount of rent to be charged, and the method used to calculate such rent, shall be established by agreement between the parties.

(2) No landlord licensee or any employee of a landlord licensee shall require, induce, or coerce a bingo-raffle licensee to enter into any contract, agreement, or lease contrary to this part 6.

(3) No landlord licensee or any employee of a landlord licensee shall require, induce, or coerce a bingo-raffle licensee to purchase supplies or equipment, or to purchase or lease electronic devices used as aids in the game of bingo, from a particular supplier, distributor, or manufacturer as a condition of conducting games of chance at a commercial bingo facility.

(4) Rent charged to a bingo-raffle licensee by a landlord licensee for the use of a commercial bingo facility shall cover all expenses and items reasonably necessary for the use of the commercial bingo facility for a bingo occasion including, but not limited to, insurance and maintenance for such facility, adequate and secure storage space, restrooms, janitorial services, and utilities.

(5) No activity or business other than licensed games of chance may be conducted in a commercial bingo facility within space leased to a bingo-raffle licensee during the time allocated to the bingo-raffle licensee with the exception of the sale of food, beverages, bingo-related merchandise and supplies, the operation of an automated cash service device, and such other activities and businesses as the bingo-raffle licensee may agree to. A landlord licensee may conduct other businesses and activities in space not included in the bingo-raffle licensee's rental agreement and in which games of chance are not held.

(6) A landlord licensee or any employee or agent of a landlord licensee shall not be a party responsible for or assisting with the conduct, management, or operation of any game of chance within Colorado; except that a landlord licensee that is also a bingo-raffle licensee may conduct such activities as its bingo-raffle license allows exclusively on its own behalf.

(7) Notwithstanding subsection (6) of this section, a landlord, supplier, or manufacturer licensee may instruct and train a bingo-raffle licensee in the repair, operation, and maintenance of bingo-raffle equipment, subject to specific criteria established by rule.

(8) Every landlord licensee shall file with the licensing authority all leases, agreements, and other documents required in order for a bingo-raffle licensee to lease its commercial bingo facility.



§ 24-21-609. Application for bingo-raffle license

(1) Each applicant for a bingo-raffle license to be issued under this section shall file with the licensing authority a written application in the form prescribed by the licensing authority, duly executed and verified, and in which shall be stated:

(a) The name and address of the applicant;

(b) Sufficient facts relating to its incorporation and organization to enable the licensing authority to determine whether or not it is a bona fide chartered branch, lodge, or chapter of a national or state organization or a bona fide religious, charitable, labor, fraternal, educational, voluntary firefighters', or veterans' organization that operates without profit to its members, has been in existence continuously for a period of five years immediately prior to the making of said application for such license, and has had during the entire five-year period dues-paying members engaged in carrying out the objectives of said applicant;

(c) The names and addresses of its officers;

(d) The specific kind of games of chance intended to be held, operated, and conducted by the applicant;

(e) (I) The place where such games of chance are intended to be held, operated, and conducted by the applicant under the license applied for; or

(II) In the case of the application of an exempt organization, the place or places where drawings are intended to be held, operated, and conducted by the organization under the license applied for;

(f) A statement that no commission, salary, compensation, reward, or recompense will be paid to any person for holding, operating, or conducting such games of chance or for assisting therein except as otherwise provided in this part 6;

(g) Such other information deemed advisable by the licensing authority to ensure that the applicant falls within the restrictions set forth by the state constitution.

(2) (a) In each application there shall be designated active members of the applicant organization under whom the games of chance described in the application are to be held, operated, and conducted, and to the application shall be appended a statement executed by the applicant and by the members so designated that they will be responsible for the holding, operation, and conduct of such games of chance in accordance with the terms of the license and this part 6.

(b) Each designated games manager must have been an active member of the applicant for at least the six months immediately preceding his or her designation and shall be certified by the licensing authority pursuant to section 24-21-610 before assuming games management duties.

(3) In the event any premises are to be leased or rented in connection with the holding, operating, or conducting of any game of chance under this part 6, a written statement shall accompany the application signed and verified by the applicant, which must state the address of the leased or rented premises and the amount of rent that will be paid for said premises and which must certify that the premises are to be rented from a landlord licensee.



§ 24-21-610. Games managers - certification

(1) The licensing authority shall issue a games manager certification to any qualified applicant who has demonstrated sufficient knowledge of this part 6, as determined by the licensing authority, and who has paid the fee established in accordance with section 24-21-606 (2). A games manager certification shall be valid for a time period to be determined by the licensing authority by rule, and may be denied, suspended, or revoked for any violation of this part 6 or any rule or order of the licensing authority promulgated or issued pursuant to this part 6.

(2) A person is not eligible for certification or to act as a games manager in the conduct of a game of chance pursuant to this part 6 unless the person is eighteen years of age or older.

(3) A person is not eligible for certification or to act as a games manager in the conduct of any game of chance pursuant to this part 6 if the person has been convicted of any misdemeanor involving gambling or any felony.

(4) Unless authorized by the licensing authority in accordance with the rules of the licensing authority, a person shall not be designated or serve as a games manager for more than three bingo-raffle licensees simultaneously. The licensing authority may promulgate rules establishing the circumstances under which a person may be designated and serve as games manager for more than three bingo-raffle licensees.



§ 24-21-611. Application for landlord license - fee

(1) Each applicant for a landlord license shall file with the licensing authority a written application, duly executed and verified, in the form presented by the licensing authority, which application shall include, but not be limited to, the following information:

(a) The name and address of the landlord and, if such commercial landlord is a corporation, partnership, association, or other business entity, the names and addresses of all partners, associates, and persons holding an ownership interest of ten percent or more;

(b) The name and address of the landlord's resident agent if the commercial landlord does not reside in Colorado and the location in Colorado where its records will be available to the licensing authority;

(c) The location of the premises for which the applicant is seeking such license;

(d) A statement by the landlord or the chief executive officer of the landlord that the landlord is familiar with the provisions of this part 6 as to commercial bingo facilities and landlords thereof and accepts responsibility for compliance with such provisions;

(e) A statement by the landlord or the chief executive of the landlord that the primary purpose of the premises described in subsection (1)(c) of this section is the conduct of bingo occasions.

(2) Each application shall designate an individual who shall act as agent for the landlord and who shall receive all communications concerning the license.

(3) Each application must include an affidavit signed by the applicant stating whether the landlord has been convicted of any felony, theft by deception, or gambling-related offense as defined in article 10 of title 18 within the previous ten years. If the landlord is a corporation, limited liability company, or partnership, the affidavit must make the verification as to each officer and director of the corporation, each member and manager of the limited liability company, or each partner and associate of the partnership. A person that has been convicted of any felony, theft by deception, or gambling-related offense as defined in article 10 of title 18 within the previous ten years is ineligible for a license issued pursuant to this section. A person that has been convicted of any felony, theft by deception, or gambling-related offense as defined in article 10 of title 18 within more than the previous ten years shall disclose the information related to the conviction required by the licensing authority.

(4) A landlord license expires at the end of the calendar year in which it was issued. Each license issued shall be conspicuously displayed at the premises for which the license has been issued. No landlord license is transferable. The annual fee for each landlord license shall be established in accordance with section 24-21-606 (2).



§ 24-21-612. Application for manufacturer license

(1) Each application for a manufacturer license must include, but not be limited to, the following information:

(a) The name and address of the applicant;

(b) The name and address of the manufacturer and, if the manufacturer is a corporation, the name and address of each officer, director, and shareholder holding an ownership interest of ten percent or more;

(c) A description of the equipment manufactured in connection with games of chance activities in Colorado;

(d) The name and address of the resident agent of the manufacturer if the applicant does not reside in Colorado and the location in Colorado where the records of the manufacturer will be available to the licensing authority;

(e) The names and addresses of the Colorado suppliers and agents of the manufacturer; and

(f) A statement by the manufacturer or the chief executive officer of the manufacturer that such manufacturer is familiar with the provisions of this part 6 as to bingo-raffle manufacturers and accepts responsibility for compliance with such provisions.

(2) Each application for a manufacturer license must include a statement regarding whether the applicant; its owners; its officers or directors if a corporation; or its members, managers, partners, or associates if another business entity, has been convicted of any felony, theft by deception, or gambling-related offense as defined in article 10 of title 18. A person that has been convicted of any felony, theft by deception, or gambling-related offense as defined in article 10 of title 18 within the previous ten years is ineligible for a license issued pursuant to this section. A person that has been convicted of any felony, theft by deception, or gambling-related offense as defined in article 10 of title 18 within more than the previous ten years shall disclose the information related to the conviction required by the licensing authority.

(3) Any bingo-raffle manufacturer, upon filing a true, complete, written, verified application in the form presented by the licensing authority, together with the fee for the license, is eligible for a manufacturer license. A manufacturer license shall be renewed annually, on or before March 31 of each year in which such licensee engages in or anticipates engaging in a licensed activity. A manufacturer license is nontransferable. The annual fee for each license shall be established in accordance with section 24-21-606 (2).



§ 24-21-613. Application for supplier license

(1) Each application for a supplier license must include, but not be limited to, the following information:

(a) The name and address of the applicant;

(b) The name and address of the supplier and, if the supplier is a corporation, the name and address of each officer, director, and shareholder holding an ownership interest of ten percent or more;

(c) A description of the equipment and supplies sold or distributed in connection with games of chance activities in Colorado;

(d) The name and address of the resident agent of the supplier if the applicant does not reside in Colorado and the location in Colorado where the records of the supplier will be available to the licensing authority;

(e) The names and addresses of the Colorado manufacturers and Colorado agents of the supplier; and

(f) A statement by the supplier or the chief executive officer of the supplier that such supplier is familiar with the provisions of this part 6 as to bingo-raffle suppliers and accepts responsibility for compliance with such provisions.

(2) Each application for a supplier license must include a statement regarding whether the applicant; its owners; its officers or directors if a corporation; or its members, managers, partners, or associates if another business entity, has been convicted of any felony, theft by deception, or offense involving gambling as defined in article 10 of title 18. A person that has been convicted of any felony, theft by deception, or gambling-related offense as defined in article 10 of title 18 within the previous ten years is ineligible for a license issued pursuant to this section. A person that has been convicted of any felony, theft by deception, or gambling-related offense as defined in article 10 of title 18 within more than the previous ten years shall disclose the information related to the conviction required by the licensing authority.

(3) Any bingo-raffle supplier, upon filing a true, complete, written, verified application in the form presented by the licensing authority, together with the fee for the license, is eligible for a supplier license. A supplier license shall be renewed annually, on or before March 31 of each year in which such licensee engages in or anticipates engaging in a licensed activity. A supplier license is nontransferable. The annual fee for each license shall be established in accordance with section 24-21-606 (2).



§ 24-21-614. Application for manufacturer's agent license or supplier's agent license

(1) Each application for a manufacturer's agent license or supplier's agent license must include, but not be limited to, the following information:

(a) The name and address of the applicant;

(b) The name and address of the supplier or manufacturer represented by the applicant;

(c) A statement by the applicant that he or she has read, understands, and will comply with this part 6 as to manufacturer's and supplier's agents and the conditions of the agent's license;

(d) A statement by the chief executive officer of the manufacturer or supplier represented by the agent, which statement acknowledges consent to representation by the applicant; and

(e) The location in Colorado where the agent's records of sales and distributions of bingo and raffle equipment and supplies will be available to the licensing authority.

(2) Each agent's application must include a statement regarding whether the applicant has been convicted of any felony, theft by deception, or offense involving gambling as defined in article 10 of title 18. A person that has been convicted of any felony, theft by deception, or gambling-related offense as defined in article 10 of title 18 within the previous ten years is ineligible for a license issued pursuant to this section. A person that has been convicted of any felony, theft by deception, or gambling-related offense as defined in article 10 of title 18 within more than the previous ten years shall disclose the information related to the conviction required by the licensing authority.

(3) Any supplier's agent or manufacturer's agent, upon filing a complete, written, verified application in the form presented by the licensing authority, together with the fee for the license, is eligible for a manufacturer's or supplier's agent license. A manufacturer's or supplier's agent license shall be renewed annually, on or before March 31 of each year in which such licensee engages in or anticipates engaging in a licensed activity. Neither a manufacturer's agent license nor a supplier's agent license is transferable. The annual fee for each license shall be established in accordance with section 24-21-606 (2).



§ 24-21-615. Persons permitted to conduct games of chance - form of bingo-raffle licenses - display

(1) A person, firm, or organization within this state shall not conduct a game of chance without a bingo-raffle license issued by the licensing authority. Only an active member of the organization to which the bingo-raffle license is issued may hold, operate, or conduct games of chance under a license issued under this part 6, and a person shall not assist in the holding, operating, or conducting of any games of chance under a bingo-raffle license except an active member or a member of an organization or association that is an auxiliary to the licensee, a member of an organization or association of which the licensee is an auxiliary, or a member of an organization or association that is affiliated with the licensee by being, with it, auxiliary to another organization or association. A licensee shall incur or pay only bona fide expenses in a reasonable amount for goods, wares, and merchandise furnished or services rendered that are reasonably necessary for the holding, operating, or conducting of a game of chance.

(2) Each bingo-raffle license must contain a statement of the name and address of the licensee and the place where bingo or lotto games or the drawing of the raffles is to be held. If the bingo-raffle licensee moves from the games or drawing location listed on its license, the bingo-raffle licensee must notify the licensing authority in writing prior to commencing bingo or conducting a raffle drawing at the new location. The licensing authority may issue a letter of authorization to move the location of the bingo or lotto games or the drawing of the raffles. The letter of authorization must remain with the original license and must be available for inspection at the place where games or drawings are to be held. A license issued for an exempt organization must include the place or places where drawings are to be held. Except as specified in subsection (4) of this section, each bingo-raffle license issued for the conduct of any games of chance must be conspicuously displayed at the place where the game is to be conducted or the drawings held at all times during the conduct thereof. An exempt organization may comply with this section by providing written notice of a license to all employees of a participating private business or government agency holding a fund-raising drive that includes a drawing on behalf of the organization. The notice must state that the license is available for public inspection during reasonable business hours and must specify where the license is maintained for inspection.

(3) A licensee shall conspicuously display, at the place where a game is being conducted, its license issued for the conduct of games of chance at all times during the conduct of the game and for at least thirty minutes after the last game has been concluded.

(4) Notwithstanding subsection (2) of this section, a bingo-raffle licensee conducting a pull tab game for the benefit of its members and guests on premises that are owned by it, or leased by it for purposes other than the conduct of a bingo occasion, may display a copy of its license, in a format approved by the licensing authority, on the premises during any time the licensee is also conducting a bingo or raffle occasion at a separate location.



§ 24-21-616. Form of landlord license - display - fee

(1) Each landlord license must contain a statement of the name and address of the licensee and the location of the premises. Each license issued shall be conspicuously displayed at the premises for which the license has been issued.

(2) A landlord license shall be issued to qualified applicants by the licensing authority upon payment of a fee and completion and approval of the landlord license application pursuant to section 24-21-611. The license expires at the end of the calendar year in which it was issued by the licensing authority and may be renewed upon the filing and approval of an application for renewal provided by the licensing authority and the payment of a fee. No landlord license is transferable. The fees required to be paid for new and renewed licenses shall be established in accordance with section 24-21-606 (2).



§ 24-21-617. General conduct games of chance - premises - equipment - expenses - rules

(1) A licensee shall not hold, operate, or conduct a game of bingo or lotto more often than as specified by the licensing authority by rule, after consultation with the board.

(2) A person or licensee shall not permit any person under eighteen years of age to purchase the opportunity to participate in any game of chance or purchase pull tab games.

(3) A person or licensee shall not permit any person under fourteen years of age to assist in the conduct of bingo or pull tabs.

(4) A licensee shall not offer or give an alcoholic beverage as a prize in a game of chance.

(5) The licensing authority shall establish by rule the method of play and amount of prizes that may be awarded; except that the maximum prize that may be awarded must be at least five hundred dollars.

(6) Food offered in the course of a volunteer duty shift and consumed on the premises where the game of chance is being conducted is not remuneration if the retail value of the food offered does not exceed the maximum amount per volunteer set by rule.

(7) (a) The officers of a bingo-raffle licensee shall designate one or more bona fide, active members of the licensee as its games managers to be in charge of and primarily responsible for the conduct of the games of bingo or lotto on each occasion. The games managers shall supervise all activities on the occasion for which they are in charge and are responsible for making all required reports. The games managers, governing board of the licensee, and the individual acting in the role of a treasurer on behalf of the licensee must be familiar with all applicable provisions of state law, the rules of the licensing authority, and the license. The governing board of the licensee is ultimately responsible for the maintenance of books and records and the filing of the reports pursuant to this section. At least one games manager shall be present on the premises continuously during the games and for a period sufficient to ensure that all books and records for the occasion have been closed and that all supplies and equipment have been secured.

(b) An exempt organization may designate more than one of its bona fide, active members in order to comply with this subsection (7).

(8) The officers of a bingo-raffle licensee shall designate an officer to be in full charge of and primarily responsible for the proper utilization of the entire net proceeds of any game in accordance with the state law.

(9) The premises where any game of chance is being held, operated, or conducted, or is intended to be held, operated, or conducted, or where it is intended that any equipment be used, must be kept open to inspection at all times by the licensing authority, its agents and employees, and peace officers of any political subdivision of the state.

(10) (a) In conducting a bingo or pull tab game, a bingo-raffle licensee may operate equipment if the bingo-raffle licensee:

(I) Leases the equipment from a manufacturer licensee or supplier licensee on premises that are owned, leased, or rented by the licensee, used as the licensee's principal place of business, and controlled so that admittance to the premises is limited to the licensee's members and bona fide guests;

(II) Owns the equipment; or

(III) Leases equipment that is owned or leased by a landlord licensee.

(b) Nothing in this subsection (10) prohibits a bingo-raffle licensee from leasing electronic devices used as aids in the game of bingo.

(11) A licensee shall not possess, use, sell, offer for sale, or put into play any bingo or pull tab game, ticket, card, or sheet unless it conforms to the definitions and requirements of this part 6 and was purchased by the licensee from a licensed bingo-raffle manufacturer or supplier or licensed agent thereof. A licensee shall not possess, use, sell, offer for sale, or put into play any electronic device used as an aid in the game of bingo unless it conforms to the requirements of this part 6 and was purchased or leased by the licensee from a licensed bingo-raffle manufacturer or supplier or licensed agent thereof.

(12) In order to possess, use, sell, offer for sale, or put into play any bingo or pull tab game, ticket, card, or sheet, a licensee must have at the location of the game an invoice from its licensed supplier showing at least the name, description, color code, if any, and serial number of the pull tab, card, or sheet.

(13) The licensing authority shall establish, by rule, safeguards to protect the bingo-raffle licensee's players against defaults in charitable gaming debts owed or to become payable by the bingo-raffle licensee.

(14) The net proceeds derived from the holding of games of chance must be devoted, within one year, to the lawful purposes of the organization permitted to conduct the game of chance. Any organization desiring to hold the net proceeds of games of chance for a period longer than one year must apply to the licensing authority for special permission and, upon good cause shown, the licensing authority may grant the request.

(15) The licensing authority may require a licensee that does not report, during any one-year licensing period, positive net proceeds to show cause before the licensing authority why its right to conduct games of chance should not be suspended or revoked. The licensing authority may establish by rule the conditions for suspending, revoking, or refusing to renew a license to conduct charitable gaming for failure to report positive net proceeds.



§ 24-21-618. Conduct of bingo games

(1) In the playing of bingo, only persons who are physically present on the premises where the game is actually conducted may participate as players in the game.

(2) (a) A person shall not act as a caller or assistant to the caller in the conduct of any game of bingo unless the person has been a member in good standing of the bingo-raffle licensee conducting the game or one of its licensed auxiliaries for at least three months immediately prior to the date of the game, is of good moral character, and never has been convicted of a misdemeanor involving gambling or any felony.

(b) An owner, co-owner, or lessee of premises or, if a corporation is the owner of the premises, any officer, director, or stockholder owning more than ten percent of the outstanding stock must not be a person responsible for or assisting in the holding, operating, or conducting of any game of bingo.

(3) (a) The equipment used in the playing of bingo and the method of play must be such that each card has an equal opportunity to win. The objects or balls to be drawn must be essentially the same as to size, shape, weight, balance, and all other characteristics that may influence their selection. All objects or balls must be present in the receptacle before each game begins. All numbers announced must be plainly and clearly audible to all the players present. Where more than one room is used for any one game, the receptacle and the caller must be present in the room where the greatest number of players are present, and all numbers announced must be plainly audible to the players in the aforesaid room and also audible to the players in the other rooms.

(b) The receptacle and the caller must be visible to all the players at all times except where more than one room is used for any one game, in which case subsection (3)(a) of this section applies.

(c) The particular arrangement of numbers required to be covered in order to win the game and the amount of the prize must be clearly and audibly described and announced to the players immediately before each game begins.

(d) An operator shall not reserve or allow to be reserved any bingo cards for use by players except braille cards or other cards for use by legally blind players. A person who is legally blind may use his or her personal braille cards when a licensed organization does not provide such cards. A licensed organization may inspect and reject any personal braille card. A person who is legally blind or an individual with a disability may use a braille card or hard card in place of a purchased disposable paper bingo card.

(e) Any player may call for a verification of all numbers drawn at the time a winner is determined and for a verification of the objects or balls remaining in the receptacle and not yet drawn. The verification shall be made in the immediate presence of the member designated to be in charge of the occasion, but if that member is also the caller, then in the immediate presence of any officer of the licensee.

(4) When any merchandise prize is awarded in a game of bingo, its value is its current retail price. A merchandise prize is not redeemable or convertible into cash directly or indirectly.

(5) (a) Notwithstanding the limitations stated in section 24-21-617 (5), during a bingo occasion a bingo-raffle licensee may also start a single game of progressive bingo, in an amount established by rule by the licensing authority, in which the game is won when a previously designated arrangement of numbers or spaces on the card or sheet is covered within a previously designated number of objects or balls drawn. If the game is not won within the drawing of the previously designated number of objects or balls, the game must be replayed either during each subsequent occasion the licensee conducts at the same location or during each subsequent occasion that falls on the same day of the week at the same location, using the previously designated arrangement of numbers or spaces.

(b) A bingo-raffle licensee may award a consolation prize for a game of progressive bingo. The bingo-raffle licensee determines the amount of the consolation prize. Notice of the amount must be conspicuously displayed before the beginning of the bingo-raffle occasion, and the amount is included as part of the aggregate amount of all prizes offered or given in games played on a single occasion, as set forth in subsection (5)(a) of this section. If a consolation prize is offered and the progressive prize is not won, the game continues until the previously designated arrangement of numbers or spaces on the card or sheet is covered, regardless of the number of balls drawn, in order to determine the winner of the consolation prize. If a consolation prize is not offered, the progressive game ends when the last of the previously designated number of balls is drawn and must be replayed in accordance with subsection (5)(a) of this section. If a consolation prize is offered and the progressive prize is won, the licensee may opt to award the consolation prize during that occasion. If the consolation prize is awarded, the licensee must include the total amount of the consolation prize in the total amount of any subsequent games offered in the session, not to exceed the maximum allowed for the occasion.

(c) A bingo-raffle licensee may fund a secondary jackpot from ten percent of the gross proceeds collected from the sale of progressive cards or sheets at the occasion where the game is offered. Notwithstanding the limitation stated in subsection (5)(a) of this section, the amount in the secondary jackpot may be used to start a single game of progressive bingo after a previous progressive jackpot is won.

(d) The licensing authority may establish by rule the maximum jackpot that may be awarded in a progressive bingo game; except that the maximum jackpot must be at least fifteen thousand dollars.

(e) The licensing authority may establish by rule the maximum number of progressive bingo games, not less than one, that may be conducted during an occasion. In order to ensure that all prizes offered are timely awarded, the licensing authority may limit by rule the number of occasions in which a progressive bingo game may be conducted before a prize must be awarded; except that the maximum number of occasions must be at least thirty.

(6) (a) Equipment, prizes, and supplies for games of bingo must not be purchased or sold at prices in excess of the usual price thereof. A licensee shall not sell or offer for sale any game of chance, or supplies for a game of chance, that is not authorized by this part 6 or by rules adopted by the licensing authority pursuant to this part 6.

(b) Cards and sheets that are designed or intended for use with electronic devices used as aids in the game of bingo shall not be purchased or sold at prices in excess of the usual price of cards and sheets that are not designed or intended for use with electronic devices used as aids in the game of bingo. Charges imposed by any manufacturer, supplier, agent thereof, or bingo-raffle licensee for cards and sheets that are designed or intended for use with electronic devices used as aids in the game of bingo shall be stated and imposed separately from any charges imposed by the manufacturer, supplier, agent thereof, or bingo-raffle licensee for the purchase, lease, or use of electronic devices used as aids in the game of bingo. Manufacturers, suppliers, and their agents shall not include costs attributable to the manufacture or distribution of electronic devices used as aids in the game of bingo in charges imposed for the purchase or lease of equipment, including cards and sheets.

(7) (a) If a card or sheet is played with the aid of an electronic device, a winning bingo may be determined and verified either by reference to the card or sheet or by reference to the electronic device. Nothing in this part 6 authorizes the playing of bingo solely by means of an electronic device.

(b) A bingo-raffle licensee shall adequately mark, destroy, or dispose of cards or sheets played with the aid of an electronic device in order to prevent the reuse of those cards or sheets.

(c) The licensing authority may establish by rule the maximum number of bingo cards that a bingo player who plays using the aid of an electronic device is permitted to use with the aid of such a device per game; except that the maximum number must be at least fifty-four.

(d) A bingo-raffle licensee is not required to use or offer the use of electronic devices used as aids in the game of bingo during a bingo session.

(8) (a) With the application for a letter ruling pursuant to section 24-21-605 (1)(d) for the approval of a new type of electronic device used in the aid of bingo, the manufacturer of the device must provide the following to the licensing authority:

(I) A prototype of the new type of electronic device used in the aid of bingo with a prototype bingo aid computer system and a user's manual used for such electronic device; and

(II) A certification by the manufacturer that the new type of electronic device used in the aid of bingo and all such electronic devices used in the state meet the following standards:

(A) The electronic device provides a means for the input of numbers announced by a bingo caller;

(B) The electronic device compares the numbers entered to the numbers contained on bingo cards previously stored in the electronic database of the electronic device;

(C) The electronic device identifies winning bingo patterns; and

(D) The electronic device signals when a winning bingo pattern is achieved.

(b) The licensing authority shall return the prototype electronic device used in the aid of bingo, the prototype bingo aid computer system, and the user's manual submitted pursuant to subsection (8)(a)(I) of this section no later than forty-five days after receiving the items.

(c) When a complaint regarding an electronic device used in the aid of bingo that is in use in the state of Colorado has been filed with the licensing authority, the manufacturer of the device shall provide to the licensing authority a sample of the device and bingo aid computer system to assist the investigation by the licensing authority. The licensing authority shall return the electronic device and bingo aid computer system no later than forty-five days after receiving them unless they are needed longer to complete the investigation.

(d) Any electronic device used in the aid of bingo, bingo aid computer system, or user's manual for such a device that is in the custody of the licensing authority pursuant to this section is not a public record.

(9) A bingo aid computer system used by a bingo-raffle licensee for bingo sessions must meet the following standards:

(a) The system must contain a record of all transactions occurring during a bingo-raffle session. The record must be retained in memory until the transactions have been totaled, printed, and cleared by the bingo-raffle licensee, regardless of whether the power supply has been interrupted.

(b) The system must be able to compute and total all transactions processed by the system during a bingo-raffle session and to print all information required by the licensing authority, in the form prescribed by the licensing authority.

(c) The system must maintain and control the time, date of sale, and transaction number, keeping the information secure enough that only a manufacturer's qualified personnel can change or reset the information. The manufacturer's qualified personnel shall retain a detailed record for each service call that involves a change of the time, date of sale, or transaction number.

(10) If an electronic device used as an aid in the game of bingo complies with subsections (8)(a)(II)(A) to (8)(a)(II)(D) of this section, and if the bingo aid computer system for the electronic device substantially complies with the requirements of subsection (9) of this section, the licensing authority shall approve the electronic device and computer system for use by a letter ruling pursuant to section 24-21-605 (1)(d).



§ 24-21-619. Conduct of pull tabs - license revocation - rules - definitions

(1) A licensee shall not sell, offer for sale, or put into play any pull tab ticket except at the location of and during its licensed bingo occasions or upon premises that are:

(a) Owned, leased, or rented by the bingo-raffle licensee, used as its principal place of business, and controlled so that admittance to the premises is limited to the bingo-raffle licensee's members and bona fide guests; or

(b) Owned, leased, or rented by a landlord licensee.

(2) A bingo-raffle licensee may offer a prize to the purchaser of a last sale ticket in a pull tab game, deal, or series without regard to its winning or nonwinning status as revealed if broken or torn apart.

(3) A bingo-raffle licensee may offer an event pull tab series. For the purposes of this subsection (3):

(a) "Event pull tab series" means a pull tab series that includes a predetermined number of pull tabs that allow a player to advance to an event round.

(b) "Event round" means a secondary element of chance where the prizes are determined based on pull tabs that match specific winning numbers drawn in a bingo game and the winning numbers shall fall within numbers one to seventy-five, inclusive.

(4) (a) A bingo-raffle licensee may offer a progressive pull tab game in which a prize may be carried over and increased from one deal to another until a prize is awarded. The game may include a subsequent pull tab deal bearing a different serial number from that offered in a previous deal. A licensee shall not offer or give a prize greater, in amount or value, than five thousand dollars in any progressive pull tab game. The licensing authority may limit by rule the types of progressive pull tab games allowed to be sold by supplier licensees.

(b) When a deal of progressive pull tabs is received in two or more packages, boxes, or other containers, all of the progressive pull tabs from the respective packages, boxes, or other containers must be placed out for play at the same time.

(5) (a) A licensee shall not possess, use, sell, offer for sale, or put into play any computerized or electromechanical facsimile of a pull tab game.

(b) A licensee shall not possess, use, sell, offer for sale, or put into play any device that reveals the winning or nonwinning status of a pull tab ticket unless the device has been tested, approved, and licensed pursuant to subsection (6) of this section and not subsequently altered or tampered with.

(c) Any of the following persons that are found to have violated subsection (5)(a) of this section are subject to immediate and permanent revocation of all licenses issued under this part 6:

(I) The manufacturer of the device;

(II) The supplier through which the device was supplied;

(III) The landlord licensee on whose premises the device was found; and

(IV) The bingo-raffle licensee of the occasion during which the device was present.

(6) (a) The licensing authority shall test, inspect, and license every mechanical, electronic, or electromechanical device that reveals the winning or nonwinning status of a pull tab ticket before the device is used in charitable gaming. The licensing authority shall employ an independent contractor to conduct the tests and inspections, the cost of which shall be borne by the manufacturer or supplier seeking approval of the device. The licensing authority shall not issue a license for a device until the device is secured in a manner prescribed by the licensing authority and the contractor receives payment in full for the cost of all tests and inspections.

(b) Every person shipping or importing into Colorado a device subject to subsection (6)(a) of this section shall provide the licensing authority with a copy of the shipping invoice at the time of shipment. The invoice must contain, at a minimum, the destination of the shipment and the serial number and description of each device being transported.

(c) Every person receiving a device subject to subsection (6)(a) of this section shall, upon receipt of the device, provide the licensing authority with the serial number and description of each device received and information describing the location of each device. The requirements of this subsection (6)(c) apply regardless of whether the device is received from a licensed supplier or from any other source.

(d) A device licensed pursuant to this subsection (6) is licensed for and may only be used in one specific licensed location identified by the licensing authority. Any movement of the device from the licensed location for use at another licensed location shall be reported to and must be approved by the licensing authority in advance.

(e) The licensing authority may adopt rules and prescribe all necessary forms in furtherance of this subsection (6).

(f) Notwithstanding any other provision of this part 6, the licensing authority shall not license:

(I) A pull tab game that is stored, electronically or otherwise, within a device and designed to be played on such device; or

(II) Any device that qualifies as a slot machine pursuant to section 9 (4)(c) of article XVIII of the Colorado constitution.

(g) The prohibition contained in subsection (6)(f) of this section does not prohibit the licensing of:

(I) A device that merely dispenses pull tab tickets to players; or

(II) A device that merely reads or validates a pull tab ticket inserted by a player, if:

(A) The pull tab ticket itself displays its winning or nonwinning status so that use of the device is not required to determine such status; and

(B) The device cannot be used in a manner that would qualify it as a slot machine pursuant to section 9 (4)(c) of article XVIII of the Colorado constitution.



§ 24-21-620. Conduct of raffles - rules

(1) The licensing authority shall not require an exempt organization to use raffle tickets in any particular form or displaying any particular information that would cause undue expense to the exempt organization and therefore interfere with the charitable fund-raising drive of the organization.

(2) (a) A bingo-raffle licensee may offer a progressive raffle in which a jackpot may be carried over and increased from one drawing to another until the jackpot is awarded. If the jackpot is not awarded at a drawing, the bingo-raffle licensee shall conduct a new drawing at the same location at a time and date determined by the bingo-raffle licensee.

(b) A bingo-raffle licensee may award a consolation prize for a progressive raffle. The bingo-raffle licensee may designate the consolation prize as either a specified amount or a specified percentage of the gross proceeds collected from the sale of raffle tickets for a particular drawing. The bingo-raffle licensee may determine the amount of the jackpot based on the gross proceeds collected from the sale of raffle tickets for a particular drawing plus the value of the jackpot carried over from previous drawings in which the jackpot was not awarded. If a consolation prize is offered and the progressive prize is won, the licensee may opt to award the consolation prize for that particular drawing.

(c) If the bingo-raffle licensee offers a consolation prize, the bingo-raffle licensee shall, before the drawing:

(I) Designate the specific amount or specific percentage of the gross proceeds collected from the sale of raffle tickets that the consolation prize equals; and

(II) Conspicuously display the amount or percentage of the gross proceeds collected that the consolation prize equals.

(d) The licensing authority may establish by rule the maximum jackpot that a bingo-raffle licensee may award for a progressive raffle; except that, notwithstanding section 24-21-617 (5), the maximum jackpot must be at least fifteen thousand dollars. The maximum jackpot does not include the aggregate amount of consolation prizes awarded.

(e) The licensing authority may establish by rule the maximum number of progressive raffles that a bingo-raffle licensee may conduct simultaneously. To ensure that all prizes offered are timely awarded, the licensing authority may limit by rule the number of drawings that a bingo-raffle licensee may conduct before a jackpot must be awarded; except that the maximum number of drawings must be at least thirty.

(f) (I) The licensing authority may establish by rule the permitted methods of conducting a progressive raffle.

(II) The licensing authority may not prohibit those methods of conducting a progressive raffle in which the participant whose ticket number is drawn wins both a prize for the winning ticket number and a chance to win the jackpot.



§ 24-21-621. Persons permitted to manufacture and distribute games of chance equipment - reporting requirements

(1) A person other than a manufacturer licensee or licensed agent shall not act as a bingo-raffle manufacturer within Colorado. The manufacture of electronic devices used as aids in the game of bingo, and the printing of raffle tickets other than pull tabs, as designed and requested by a licensee, does not constitute the manufacture of games of chance equipment; except that such electronic devices are subject to the reporting requirements of subsections (4) and (5) of this section, and the fees established by the licensing authority in accordance with section 24-21-606 (2) and subsection (4) of this section.

(2) An individual shall not act for or represent a landlord, manufacturer, or supplier licensee with respect to an activity covered by such license unless such individual is the licensee's owner, officer, director, partner, member, or ten percent or more shareholder of record with the licensing authority, or is the manufacturer's or supplier's licensed agent. A manufacturer or supplier licensee shall not allow any person not authorized by this subsection (2) to represent it or serve as its agent with regard to any Colorado transaction.

(3) Except to the extent otherwise provided in section 24-21-615 (1), a manufacturer or supplier licensee or licensed agent shall not buy, receive, sell, lease, furnish, or distribute any pull tabs, bingo cards or sheets, electronic devices used as aids in the game of bingo, or other games of chance equipment from or to any person within Colorado other than manufacturer or supplier licensees or agents and bingo-raffle licensees; except that:

(a) A landlord licensee, supplier, or manufacturer or its agent may sell, donate, or distribute cards, sheets, equipment, or electronic devices used as aids in the game of bingo for the playing of bingo not for resale to nursing homes and other entities that distribute the cards, sheets, or electronic devices and allow playing of the game free of charge, without consideration given or received by any person for the privilege of playing; and

(b) A bingo-raffle licensee may sell or donate its used equipment to another bingo-raffle licensee.

(4) Every manufacturer and supplier licensee shall file, upon forms prescribed by the licensing authority, quarterly reports on its licensed activities within Colorado. The reports must be accompanied by quarterly fees established by the licensing authority in accordance with section 24-21-606 (2) and deposited in the department of state cash fund created in section 24-21-104 (3)(b). The reports shall be filed with the licensing authority no later than April 30, July 31, October 31, and January 31 of each year licensed, and each report must cover the preceding calendar quarter. Reports must enumerate by quantity, purchaser or lessee, and price the pull tabs, bingo cards or sheets, electronic devices used as aids in the game of bingo, and other games of chance equipment manufactured, conveyed, or distributed within Colorado or for use or distribution in Colorado and must include the licensee's total sales, including amounts realized from leases, of equipment and electronic devices used as aids in the game of bingo and the names and addresses of all Colorado suppliers or agents of the licensee and shall be signed and verified by the owner or the chief executive officer of the licensee. These quarterly reports are not public records as defined in section 24-72-202.

(5) Every manufacturer or supplier licensee, and every licensed agent for such licensee, shall keep and maintain complete and accurate records, in accord with generally accepted accounting principles, of all licensed activities. The records shall include invoices for all games of chance equipment or electronic devices used as aids in the game of bingo conveyed or distributed within Colorado, or for use or distribution in Colorado, which invoices are specific as to the nature, description, quantity, and serial numbers of the pull tabs, bingo cards or sheets, electronic devices used as aids in the game of bingo, and other equipment so conveyed or distributed. The records shall also show all receipts and expenditures made in connection with licensed activities, including, but not limited to, records of sales by dates, purchasers, and items sold or leased, monthly bank account reconciliations, disbursement records, and credit memos for any returned items. These records shall be maintained for a period of at least three years.

(6) A manufacturer or supplier licensee or licensed agent must not be a person responsible for or assisting in the conduct, management, or operation of any game of chance within Colorado.



§ 24-21-622. Bingo-raffle licensee's statement of receipts - expenses - fee - definitions

(1) (a) On or before April 30, July 31, October 31, and January 31 of each year, every bingo-raffle licensee shall file with the licensing authority upon forms prescribed by the licensing authority a duly verified statement covering the preceding calendar quarter showing the amount of the gross receipts derived during said periods from games of chance, the expenses incurred or paid, and a brief description of the classification of such expenses, the net proceeds derived from games of chance, and the uses to which such net proceeds have been or are to be applied. Each licensee shall maintain and keep such books and records as may be necessary to substantiate the particulars of each such report.

(b) Exempt organizations are not subject to the requirements of this subsection (1), except to the extent that they shall file with the licensing authority statements showing the amount of the gross proceeds from their fund-raising drives and identifying all organizations receiving portions of such proceeds and the amounts received by each such organization.

(2) (a) If a bingo-raffle licensee fails to file reports within the time required or if reports are not properly verified or not fully, accurately, and truthfully completed, any existing license may be suspended until such time as the default has been corrected.

(b) Exempt organizations are subject to the requirements of this subsection (2) only to the extent that such requirements apply to subsection (1)(b) of this section.

(3) (a) All money collected or received from the sale of admission, extra regular cards, special game cards, sale of supplies, and all other receipts from the games of bingo, raffles, and pull tab games shall be deposited in a special checking or savings account, or both, of the licensee, which must contain only this money. If the licensee conducts progressive games of chance, the licensee may maintain one additional checking or savings account, which must contain only money received from the sale of progressive games. The licensee may withdraw money from these accounts only by consecutively numbered checks or withdrawal slips or by electronic transactions referenced by transaction number or date. A check or withdrawal slip must not be drawn to "cash" or a fictitious payee. The licensee shall maintain all of its books and records in accordance with generally accepted accounting principles.

(b) Exempt organizations are not subject to this subsection (3).

(4) No part of the net proceeds, after they have been given over to another organization, shall be used by the donee organization to pay any person for services rendered or materials purchased in connection with the conducting of bingo by the donor organization.

(5) No item of expense shall be incurred or paid in connection with holding, operating, or conducting a game of chance pursuant to a bingo-raffle license except bona fide expenses of a reasonable amount. Such expenses include those incurred in connection with all games of chance, for the following purposes:

(a) Advertising and marketing;

(b) Legal fees related to any action brought by the licensing authority against the bingo-raffle licensee in connection with games of chance;

(c) The purchase of goods, wares, and merchandise furnished to the licensee for the purpose of operating games of chance pursuant to this part 6;

(d) The purchase or lease of electronic devices used as aids in the game of bingo;

(e) Payment for services rendered that are reasonably necessary for repairs of equipment and operating or conducting games of chance;

(f) Rent, if the premises are rented, or for janitorial services if not rented;

(g) Accountant's fees; and

(h) License fees.

(6) (a) For the purposes enumerated in subsection (5) of this section, the following terms have the following meanings:

(I) "Goods, wares, and merchandise" means prizes, equipment, and articles of a minor nature.

(II) "Services rendered" means:

(A) The repair of equipment;

(B) Compensation to bookkeepers or accountants for services in preparing financial reports for a reasonable amount as determined by the licensing authority by rule. A landlord, manufacturer, or supplier licensee, or employee of a landlord, manufacturer, or supplier licensee, shall not act as a bookkeeper or accountant for a bingo-raffle licensee, nor shall a landlord, manufacturer, or supplier licensee offer or provide accounting or bookkeeping services in connection with the preparation of financial reports on bingo-raffle activities, except for the transfer or encoding of data necessitated by the sale, upgrade, or maintenance of accounting software sold or leased to a bingo-raffle licensee by a landlord, manufacturer, or supplier licensee. A landlord licensee that is also a bingo-raffle licensee may act as a bookkeeper or accountant on such licensee's own behalf.

(C) The rental of premises;

(D) A reasonable amount for janitorial service as determined by the licensing authority in rules for each occasion; and

(E) A reasonable amount for security expense based on established need as determined by the licensing authority in rules for each occasion.

(b) There shall be paid to the licensing authority an administrative fee, established in accordance with section 24-21-606 (2), upon the gross receipts of any game of chance held, operated, or conducted under this part 6; except that an exempt organization shall not be charged more than twenty dollars per year. All administrative fees collected by the licensing authority under this part 6 shall be deposited in the department of state cash fund created in section 24-21-104 (3)(b).

(7) Each licensee, at the time each financial report is submitted to the licensing authority, shall pay to the order of the licensing authority the amount of administration expense provided in subsection (6) of this section.



§ 24-21-623. Examination of books and records - rules

The licensing authority and its agents have power to examine or cause to be examined the books and records of any licensee to which any license is issued pursuant to this part 6 insofar as they may relate to any transactions connected with activities under the license. The licensing authority may require by rule that licensees that have failed to keep proper books and records, or to maintain their books and records in accordance with generally accepted accounting principles, adopt certain internal financial controls and attend training to ensure the integrity of the reporting of games of chance activities pursuant to this part 6.



§ 24-21-624. Forfeiture of license - ineligibility to apply for license

A person who makes a false statement in an application for a license or in any statement annexed thereto, fails to keep sufficient books and records to substantiate the quarterly reports required under section 24-21-622, falsifies any books or records insofar as they relate to any transaction connected with the holding, operating, and conducting of a game of chance under the license, or violates this part 6 or any term of the license, if convicted, in addition to suffering any other penalties that may be imposed, shall forfeit any license issued to it under this part 6 and is ineligible to apply for a license under this part 6 for no more than one year thereafter.



§ 24-21-625. Volunteer services - legislative declaration - immunity

(1) The Colorado constitution recognizes that the conduct of charitable gaming activities is directly related to the need of nonprofit organizations to fulfill their lawful purposes. Notwithstanding this recognition, however, the willingness of bingo-raffle volunteers to offer their services has been increasingly deterred by a perception that they put personal assets at risk should a tort action be filed seeking damages arising from their volunteer activities.

(2) All bingo-raffle volunteers are immune from civil actions and liabilities pursuant to section 13-21-115.5, which provides that volunteers are not personally liable for their acts or omissions if they are acting in good faith and within the scope of their official function and duty for a charitable organization, with respect to such organization's conduct of games of chance. Bingo-raffle volunteers are not liable under this section if the harm is not caused by willful and wanton misconduct, gross negligence, reckless misconduct, or a conscious, flagrant indifference to the rights or safety of the individual harmed.



§ 24-21-626. Unfair trade practices

(1) The provisions of the "Unfair Practices Act", article 2 of title 6, and the "Colorado Antitrust Act of 1992", article 4 of title 6, are specifically applicable to charitable gaming activities conducted by any licensee. Within thirty days after receiving a complaint alleging a violation of either of said acts, the licensing authority shall transmit such complaint to the attorney general.

(2) The licensing authority shall revoke the license of a licensee that violates any provision of article 2 of title 6 or article 4 of title 6 for a period of one year after the date of the finding of the violation. Upon the expiration of such period, the licensee may apply for the issuance of a new license.



§ 24-21-627. Common members - bingo-raffle licensees - definition

(1) For the purposes of this section, "bingo-raffle licensee affiliate" means the following:

(a) A person that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with, a bingo-raffle licensee specified; or

(b) A person that has an officer, director, member, manager, partner, games manager, salaried employee, or immediate family member in common with a bingo-raffle licensee.

(2) Proceeds from a bingo or raffle game that are transferred from a bingo-raffle licensee to a bingo-raffle licensee's affiliate shall not be used to pay the salary, remuneration, or expenses of any officer, director, member, manager, partner, games manager, or employee of such affiliate. The donee entity or organization shall deposit all such transferred proceeds in a segregated account that contains only such donations, and the transferred proceeds shall not be commingled with other funds of the donee entity or organization. The licensing authority and its agents may examine or cause to be examined the books and records of any donee entity or organization insofar as they may relate to account or to any transactions connected with bingo or raffle proceeds.



§ 24-21-628. Enforcement

It is the duty of all sheriffs and police officers to enforce this part 6, to receive complaints, to initiate investigations, and to arrest and complain against any person violating this part 6. It is the duty of the district attorney of the respective districts of this state to prosecute all violations of this part 6 in the manner and form as is now provided by law for the prosecutions of crimes and misdemeanors, and it is a violation of this part 6 for any such person knowingly to fail to perform his or her duty under this section.



§ 24-21-629. Penalties for violation

Every licensee and every officer, agent, or employee of the licensee and every other person or corporation who willfully violates or who procures, aids, or abets in the willful violation of this part 6 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501; except that, if the underlying factual basis of the violation constitutes a crime as defined by any other provision of law, then the person may be charged, prosecuted, and punished in accordance with such other provision of law.



§ 24-21-630. Colorado bingo-raffle advisory board - creation

(1) There is hereby created, within the department of state, the Colorado bingo-raffle advisory board.

(2) The board consists of nine members, all of whom must be citizens of the United States who have been residents of the state for at least the past five years. A member must not have been convicted of a felony or gambling-related offense, notwithstanding section 24-5-101. No more than five of the nine members may be members of the same political party. At the first meeting of each fiscal year, a majority of the members must choose a chair and vice-chair of the board from the membership. Membership and operation of the board must additionally meet the following requirements:

(a) (I) Three members of the board must be bona fide members of a bingo-raffle licensee that is classified as a religious organization, a charitable organization, a labor organization, an educational organization, or a voluntary firefighter's organization; except that no more than one member shall be appointed from any one such classification;

(II) One member of the board must be a bona fide member of a bingo-raffle licensee that is a veterans' organization;

(III) One member of the board must be a bona fide member of a bingo-raffle licensee that is a fraternal organization;

(IV) One member of the board must be a supplier licensee;

(V) Two members of the board must be landlord licensees; and

(VI) One member of the board must be a registered elector of the state who is not employed by or an officer or director of a licensee, does not have a financial interest in any license, and does not have an active part in the conduct or management of games of chance by any bingo-raffle licensee.

(b) (I) Of the five members of the board who are categorized as bona fide members of a bingo-raffle licensee, two shall be appointed by the president of the senate, two shall be appointed by the speaker of the house of representatives, and one shall be appointed jointly by the president and the speaker.

(II) Of the two members of the board who are categorized as landlord licensees, one shall be appointed by the president of the senate and one shall be appointed by the speaker of the house of representatives.

(III) The president of the senate shall appoint the member of the board who is a supplier licensee. The speaker of the house shall appoint the member of the board who is a registered elector.

(c) All appointments are for terms of four years. No member of the board is eligible to serve more than two consecutive terms.

(d) Any vacancy on the board shall be filled for the unexpired term in the same manner as the original appointment. The member appointed to fill such vacancy shall be from the same category described in subsection (2)(a) of this section as the member vacating the position.

(e) A member of the board having a direct personal or private interest in any matter before the board shall disclose such fact on the board's record. A member may disqualify himself or herself for any cause deemed by him or her to be sufficient.

(f) The appointing officer shall terminate the term of any member of the board who misses more than two consecutive regular board meetings without good cause, or who no longer meets the requirements for membership imposed by this section. The member's successor shall be appointed in the manner provided for appointments under this section.

(g) Board members are entitled to receive as compensation for their services fifty dollars for each day spent in the conduct of board business, not to exceed five hundred dollars per member per year, and are entitled to be reimbursed for necessary travel and other reasonable expenses incurred in the performance of their official duties.

(h) Prior to commencing his or her term of service, each person nominated to serve on the board shall file with the secretary of state a financial disclosure statement in the form required and prescribed by the licensing authority and as commonly used for other Colorado boards and commissions. Such statement shall be renewed as of each January 1 during the member's term of office.

(i) The board shall hold at least two meetings each year and such additional meetings as the members may deem necessary. In addition, special meetings may be called by the chair, any three board members, or the licensing authority if written notification of the meeting is delivered to each member at least seventy-two hours before the meeting. Notwithstanding section 24-6-402, in emergency situations in which a majority of the board certifies that exigencies of time require that the board meet without delay, the requirements of public notice and of seventy-two hours' actual advance written notice to members may be dispensed with, and board members as well as the public shall receive such notice as is reasonable under the circumstances.

(j) A majority of the board constitutes a quorum, and the concurrence of a majority of the members present is required for any final determination by the board.

(k) The board shall keep a complete and accurate record of all its meetings.



§ 24-21-631. Board - duties

(1) In addition to any other duties set forth in this part 6, the board shall:

(a) Conduct a continuous study of charitable gaming throughout the state for the purpose of ascertaining any defects in this part 6 or in the rules promulgated pursuant to this part 6; and

(b) Formulate and recommend changes to this part 6 to the general assembly.

(2) The board shall offer advice to the licensing authority upon subjects that include, but are not limited to, the following:

(a) The types of charitable gaming activities to be conducted, the rules for those activities, and the number of occasions per year upon which a licensee may hold, operate, or conduct a game of bingo or lotto;

(b) The requirements, qualifications, and grounds for the issuance of all types of permanent and temporary licenses required for the conduct of charitable gaming;

(c) The requirements, qualifications, and grounds for the revocation, suspension, and summary suspension of all licenses required for the conduct of charitable gaming;

(d) Activities that constitute fraud, cheating, or illegal activities;

(e) The granting of licenses with special conditions or for limited periods, or both;

(f) The establishment of a schedule of reasonable fines to be assessed in lieu of license revocation or suspension for violations of this part 6 or any rule adopted pursuant to this part 6;

(g) The amount of fees for licenses issued by the licensing authority and for the performance of administrative services pursuant to this part 6;

(h) The establishment of criteria under which a person may serve as a games manager;

(i) The content and conduct of classes or training seminars to benefit bingo-raffle charitable licensees, officers, and volunteers to better account for funds collected from games of chance;

(j) Standardized rules, procedures, and policies to clarify and simplify the auditing of licensees' records;

(k) The types of charitable gaming activities to be conducted in the future, based upon a continuing review of the available state of the art of equipment in Colorado and elsewhere, and the policies and procedures approved and implemented by other states for the conduct of their charitable gaming activities; and

(l) The conditions for a licensee's plan for disposal of any equipment and the distribution of any remaining net proceeds upon termination of a bingo-raffle license for the licensee's failure to timely or sufficiently renew such license.



§ 24-21-632. Repeal of part - review of functions

This part 6 is repealed, effective September 1, 2024. Before the repeal, the licensing functions of the licensing authority and the functions of the Colorado bingo-raffle advisory board in the department of state are scheduled for review in accordance with section 24-34-104.









Article 22 - State Treasurer

§ 24-22-101. Oath - bond and sureties - conditions of bond

(1) On or before the second Tuesday in January after his election and before entering upon his duties, the state treasurer shall take and subscribe to the oath required by the state constitution and shall give a bond to the people of the state of Colorado in the sum of one million dollars, with not less than ten individual sureties or one or more surety companies authorized to do business in this state. The bond and each surety shall be approved by the governor and the attorney general and held in the custody of the secretary of state.

(2) The conditions of said bond shall be in substance that the state treasurer and all persons employed in the treasury department under his supervision shall faithfully discharge their respective duties and trusts and that the state treasurer shall be held responsible against all risks and losses whatsoever for all state moneys coming into his hands or received by the treasury department.

(3) If the bond is furnished by one or more surety companies, the entire premium therefor shall be paid by the state, and the general assembly shall appropriate the amount thereof.

(4) Whenever the governor, with the concurrence of the attorney general, deems the surety on said bond to be insufficient for the said sum of one million dollars, he may demand, and the state treasurer shall give, additional bond with sureties, at the cost of the state, to be approved by the governor and the attorney general.



§ 24-22-102. State treasurer may administer oaths

The state treasurer has power to administer all oaths and affirmations required by law in matters concerning the duties of his office.



§ 24-22-103. Seal of office

The state treasurer shall keep a seal of office, which shall be used to authenticate all writings, instruments, and documents certified from his office.



§ 24-22-104. Access to all state offices

The state treasurer shall have full and free access to the offices of all departments, institutions, and agencies of the state government for the inspection and examination of such books, records, accounts, and papers as concern any of his duties.



§ 24-22-105. Acceptance of gifts, legacies, and devises - display by state historical society permitted

(1) The state treasurer shall accept gifts, legacies, and devises of money and other property to the state, in the name of and on behalf of the state, with the approval of the governor and subject to the disposition thereof by the general assembly in accordance with the direction of the donor or devisor.

(2) The state treasurer is authorized to loan to the state historical society any items presented to the governor as gifts to the state that the treasurer has accepted pursuant to subsection (1) of this section. The state historical society may display the items at the state museum or at similar or related venues across the state.



§ 24-22-106. Care of records - delivery to successor in office

The state treasurer shall exercise diligence and care in the safekeeping and preservation of all books, records, papers, documents, and other things pertaining to his office and in the custody and safekeeping of all securities of which he is the official custodian and shall deliver the same to his successor in office or to any person authorized by law to receive the same.



§ 24-22-107. Duties and powers of state treasurer

(1) The state treasurer shall prepare and submit to the governor a quarterly report showing the condition of the state treasury, the amount of state moneys on hand and on deposit, the amount of securities held in custody, a list of the funds and accounts carried on the records of the treasury department, and such other information as he may deem appropriate.

(2) He shall furnish information in writing to the governor or either house of the general assembly, whenever requested, upon any subject pertaining to the treasury department or touching upon any duty of his office.

(3) Repealed.

(4) He may issue publications circulated in quantity outside the executive branch of state government in accordance with the provisions of section 24-1-136.

(5) He shall perform any other duty which may be required by law.

(6) The state treasurer shall be the state's cash management officer responsible for the efficient management of all state cash and shall perform the duties necessary to carry out such function, in consultation with the governor.

(6.5) The state treasurer may provide technical assistance to any state or local governmental entity, upon the request of such entity, concerning the efficient management of the entity's public funds. Such technical assistance may include, but is not limited to, providing advice or recommendations relative to cash management, investments, and banking services. The treasurer shall not be liable to any state or local governmental entity for any loss of public funds resulting from the technical assistance provided to such entity by the treasurer if the treasurer, in the good faith performance of the treasurer's duties as a public official, has complied with the standards established in part 6 of article 75 of this title for the investment of public funds in securities. A state or local governmental entity may reimburse the treasurer for any reasonable travel expenses incurred by the treasurer in providing technical assistance pursuant to this subsection (6.5) to such state or local governmental entity.

(7) The state treasurer shall have such other powers, duties, and functions as are prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-22-108. Willful neglect of duty - penalty

If the state treasurer willfully neglects or refuses to perform any duty imposed upon him by law, or is guilty of bribery, compensation for past official behavior, soliciting unlawful compensation, or trading in public office, or accepts or receives any fee or reward not allowed by law for the performance of any legal duty, or knowingly does any act not authorized by law or in any manner other than as required by law, he is guilty of a misdemeanor in office and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, and, upon any such conviction, the court may adjudge that he be removed from office.



§ 24-22-109. Willful refusal to pay warrant or check - penalty

If the state treasurer willfully refuses to pay any warrant or any check lawfully drawn upon him or her, he or she shall forfeit and pay to the holder thereof four times the amount thereof, which forfeiture may be recovered by action of debt against him or her and the sureties on his or her official bond, or otherwise according to law, and he or she is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail for not more than one year.



§ 24-22-110. Personal profit on state moneys unlawful - penalty

Any person holding the office of state treasurer or any person employed in the department of the treasury who, directly or indirectly, accepts or receives from any person, for himself or herself or otherwise than on behalf of the state, any fee, reward, or compensation, either in money or other property or thing of value, in consideration of the deposit or investment of state moneys with any such person or in consideration of any agreement or arrangement touching upon the use of state moneys commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 24-22-111. Unlawful acts of other persons - penalty

Any person who, directly or indirectly, pays or gives to any person holding the office of state treasurer or to any person employed in the treasury department under the supervision of the state treasurer any fee, reward, or compensation, either in money or other property or thing of value, in consideration of the deposit or investment of state moneys with any person or in consideration of any agreement or arrangement touching upon the use of state moneys commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 24-22-115. Tobacco litigation settlement cash fund - health care supplemental appropriations and overexpenditures account - creation

(1) (a) There is hereby created in the state treasury the tobacco litigation settlement cash fund. The cash fund consists of all moneys transmitted to the state treasurer in accordance with the terms of the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver. Except as provided in subsection (2) of this section, all interest derived from the deposit and investment of moneys in the cash fund shall be credited to the cash fund; except that, beginning with the fiscal year 2001-02, and each fiscal year thereafter, all interest derived from the deposit and investment of moneys in the cash fund shall be credited to the breast and cervical cancer prevention and treatment fund created pursuant to section 25.5-5-308, C.R.S. Except as provided in subsection (2) of this section, all moneys in the cash fund shall be subject to appropriation by the general assembly for such purposes as may be authorized by law in accordance with the terms of the settlement agreements and the consent decree.

(b) On and after July 1, 2011, all unexpended and unencumbered moneys in the cash fund shall remain in the fund until expended in order to reduce the share of allocations made from current-year receipts of settlement moneys as required by section 24-75-1104.5 (1.3).

(2) (a) There is hereby created in the state treasury, as an account within the tobacco litigation settlement cash fund established pursuant to subsection (1) of this section, the tobacco settlement defense account, which shall be used by the department of law: To defend the state in lawsuits arising out of challenges to or arising under the provisions of the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver, or duly enacted Colorado laws related to the tobacco litigation settlement, including, but without limitation, this section, section 24-22-116, and parts 2 and 3 of article 28 of title 39, C.R.S.; to defend the state against claims of entitlement to tobacco litigation settlement moneys by any person, as defined in section 2-4-401 (8), C.R.S.; to enforce and defend all rights and obligations of the state under said settlement agreements, decree, or laws; and to resolve any dispute with any participating manufacturer, as defined in section 39-28-302 (6), C.R.S., or nonparticipating manufacturer, as defined in section 39-28-302 (5), C.R.S., that arises under the provisions of said settlement agreements, decree, or laws. The tobacco settlement defense account may also be used by the department of revenue to help administer, coordinate, and support the activities of the department of revenue and the department of law, including the investigation of and response to settlement agreement manufacture and distribution reporting irregularities identified by the department of law. Notwithstanding the provisions of subsection (1) of this section, the tobacco settlement defense account consists of all tobacco litigation settlement moneys received by the attorney general and transmitted to the state treasurer to compensate the state for attorney fees, court costs, or other expenses incurred by the state in obtaining the tobacco litigation settlement, all tobacco litigation settlement moneys transferred to the account as required by section 24-75-1104.5 (1.7)(i), and all interest derived from the deposit and investment of moneys in the tobacco settlement defense account. Any moneys received by the state treasurer to compensate the state for attorney fees, court costs, or other expenses, including all interest derived from the deposit and investment of such moneys after receipt by the state treasurer, shall be transferred to the tobacco settlement defense account for use in accordance with the provisions of this subsection (2).

(b) All moneys in the tobacco settlement defense account shall be subject to annual appropriation by the general assembly to the department of law and the department of revenue. Notwithstanding the provisions of subsection (1) of this section, at the end of any fiscal year, all unexpended and unencumbered moneys and all moneys not appropriated for the following fiscal year in the tobacco settlement defense account remain in the tobacco settlement defense account to be used for the purposes set forth in this subsection (2).

(c) to (g) Repealed.

(3) (Deleted by amendment, L. 2007, p. 141, § 1, effective March 22, 2007.)

(4) Repealed.



§ 24-22-115.6. Miscellaneous tobacco litigation settlement moneys

(1) Notwithstanding the provisions of section 24-22-115, any tobacco litigation settlement moneys received by the state are subject to appropriation by the general assembly if the purpose for which the moneys may be expended is not specified or approved by a court or other non-Colorado authority.

(2) When any agency of state government proposes that any tobacco litigation settlement moneys are custodial in nature, the agency shall notify the joint budget committee in writing and shall explain the basis for determining that the moneys are custodial and shall set forth the purpose for which the agency intends to expend such moneys.



§ 24-22-116. Legislative declaration - exclusion of tobacco litigation settlement moneys from fiscal year spending

(1) The general assembly hereby finds and declares that:

(a) In 1992, the voters of this state approved section 20 of article X of the state constitution, which limits fiscal year spending of state government;

(b) Section 20 (2)(e) of article X defines "fiscal year spending" to include all revenues and expenditures except those for refunds and those from certain sources, such as federal funds and damage awards;

(c) In exercising its legislative prerogative to enact legislation to implement section 20 of article X as it relates to state government, the general assembly enacted article 77 of this title during the 1993 regular session;

(d) As part of this implementing legislation, the general assembly defined certain terms that were necessary for the implementation of section 20 of article X but were not defined by the constitutional provision;

(e) The general assembly defined "damage award" to include any pecuniary compensation received by the state as a result of any judgment or allowance in favor of the state;

(f) The exclusion from state fiscal year spending of monetary awards to the state as the result of court action is consistent with the purpose of section 20 of article X, which is to protect taxpayers from unwarranted tax increases, since such monetary awards are not revenue raised by the state from taxpayers;

(g) The inclusion in state fiscal year spending of revenue over which the state has no control might imperil other state projects and programs, since fluctuations in such revenue can cause the state to exceed its constitutional spending limit and the refund of excess revenue could take away from another part of the state's budget;

(h) Due to this potential impact, the inclusion of such monetary awards in state fiscal year spending would discourage or prevent the state from pursuing legal action to protect the state's interests as authorized by law;

(i) All of the moneys received by the state in accordance with the terms of the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver, and credited to the tobacco litigation settlement cash fund created in section 24-22-115 (1), including moneys transferred to the tobacco settlement defense account created in said cash fund pursuant to section 24-22-115 (2), are in settlement of the state of Colorado's antitrust, consumer protection, public nuisance, racketeering, and other statutory claims for relief against defendants in said action;

(j) (I) The moneys received by the state in accordance with said master settlement agreements and said consent decree are in settlement of nine statutory claims for relief made by the state against defendants in said action, three of which were based upon violations of the "Colorado Consumer Protection Act", two of which were based upon violations of the "Colorado Organized Crime Control Act", two of which were based upon violations of state public nuisance statutes, and only one of which was based upon violations of the "Colorado Antitrust Act of 1992" and the impact of such violations on increased health care costs and expenditures of the state; and

(II) The state will take any legal action necessary to oppose any claim of the federal government to any portion of the moneys received by the state in accordance with said master settlement agreements and said consent decree for claims not related to such increased health care costs and expenditures and for any amount of such moneys in excess of federal payments made for such increased health care costs and expenditures;

(k) Monetary awards to the state as the result of said court action, including those distributed to local governments, satisfy the definition of "damage awards" and therefore are excluded from fiscal year spending.

(2) (a) (I) For purposes of section 20 of article X of the state constitution and article 77 of this title, any moneys credited to the tobacco litigation settlement cash fund in accordance with section 24-22-115 (1), including moneys transferred to the tobacco settlement defense account created in said cash fund pursuant to section 24-22-115 (2), are damage awards, as defined in section 24-77-102 (2), or interest accruing on such damage awards. Any moneys credited to or expended from the tobacco litigation settlement cash fund, including the tobacco settlement defense account, are not included in state fiscal year spending, as defined in section 24-77-102 (17), for any state fiscal year.

(II) Repealed.

(b) For purposes of section 20 of article X of the state constitution and article 77 of this title, any moneys expended from the tobacco litigation settlement cash fund created in section 24-22-115 (1), including the tobacco settlement defense account created in said cash fund pursuant to section 24-22-115 (2), and received by any local government are damage awards or interest accruing on such damage awards and are not included in the fiscal year spending of the receiving local government for any budget year.



§ 24-22-117. Tobacco tax cash fund - accounts - creation - legislative declaration

(1) (a) There is hereby created in the state treasury the tobacco tax cash fund, which fund is referred to in this section as the "cash fund". The cash fund shall consist of moneys collected from the cigarette and tobacco taxes imposed pursuant to section 21 of article X of the state constitution. All interest and income derived from the deposit and investment of moneys in the cash fund shall be credited to the cash fund; except that all interest and income derived from the deposit and investment of moneys in the cash fund during the 2008-09, 2009-10, 2010-11, and 2011-12 fiscal years shall be credited to the general fund. Any unexpended and unencumbered moneys remaining in the cash fund at the end of a fiscal year shall remain in the cash fund and shall not be credited or transferred to the general fund or any other fund, except as otherwise provided in this section.

(b) Repealed.

(c) For each fiscal year from the 2004-05 fiscal year through the 2007-08 fiscal year and for the 2012-13 fiscal year and each fiscal year thereafter, the general assembly shall annually appropriate three percent of the moneys estimated to be deposited in that fiscal year into the cash fund, plus three percent of the interest and income earned on the deposit and investment of moneys in the cash fund, and, for the 2008-09, 2009-10, 2010-11, and 2011-12 fiscal years, the general assembly shall annually appropriate three percent of the moneys estimated to be deposited in that fiscal year into the cash fund, for health-related purposes to provide revenue for the state's general fund and the old age pension program and for municipal and county governments to compensate proportionately for tax revenue reductions attributable to lower cigarette and tobacco sales resulting from the implementation of the tax imposed pursuant to section 21 of article X of the state constitution, as follows:

(I) (A) Twenty percent of the moneys specified in this paragraph (c) to the state's general fund for health-related purposes.

(B) Beginning in fiscal year 2006-07 and for fiscal year 2007-08 through fiscal year 2010-11, of the moneys specified in sub-subparagraph (A) of this subparagraph (I), fifty percent shall be appropriated for the purposes of providing immunizations performed by county or district public health agencies in areas that were served by county public health nursing services prior to July 1, 2008, and fifty percent shall be appropriated to the pediatric specialty hospital fund, created in paragraph (e) of subsection (2) of this section, for the purposes of augmenting hospital reimbursement rates for regional pediatric trauma centers as defined in section 25-3.5-703 (4)(f), C.R.S., under the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S.

(B.5) Beginning in fiscal year 2011-12 and for each fiscal year thereafter, of the moneys specified in sub-subparagraph (A) of this subparagraph (I), fifty percent shall be appropriated for the purposes of providing immunizations performed by county or district public health agencies in areas that were served by county public health nursing services prior to July 1, 2008, and fifty percent shall be appropriated for expenditures in the children's basic health plan created in article 8 of title 25.5, C.R.S.

(C) Repealed.

(II) Fifty percent of the moneys specified in this paragraph (c) to provide health-related services under the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S., for persons who qualify to receive old age pensions; and

(III) Thirty percent of the moneys specified in this paragraph (c) to the department of revenue to be apportioned to municipal and county governments in amounts consistent with the provisions of section 39-22-623, C.R.S.

(2) There are hereby created in the state treasury the following funds:

(a) (I) The health care expansion fund to be administered by the department of health care policy and financing. The state treasurer and the controller shall transfer an amount equal to forty-six percent of the moneys deposited into the cash fund, plus forty-six percent of the interest and income earned on the deposit and investment of moneys in the cash fund, to the health care expansion fund; except that, for fiscal year 2004-05, the state treasurer and the state controller shall transfer an amount equal to forty-six percent of the moneys deposited into the cash fund less the amount of money sufficient to fund the reinstatement of medical assistance benefits for legal immigrants as provided for in House Bill 05-1086, enacted at the first regular session of the sixty-fifth general assembly, and except that, for the 2008-09, 2009-10, 2010-11, and 2011-12 fiscal years, the state treasurer and the controller shall transfer to the health care expansion fund only an amount equal to forty-six percent of the moneys deposited into the cash fund. All interest and income derived from the deposit and investment of moneys in the health care expansion fund shall be credited to the health care expansion fund; except that all interest and income derived from the deposit and investment of moneys in the health care expansion fund during the 2008-09, 2009-10, 2010-11, and 2011-12 fiscal years shall be credited to the general fund. Any unexpended and unencumbered moneys remaining in the health care expansion fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(II) Except as provided in subparagraph (III) of this paragraph (a), for fiscal year 2005-06 and each fiscal year thereafter, moneys in the health care expansion fund shall be annually appropriated by the general assembly to the department of health care policy and financing for the following purposes:

(A) To increase eligibility in the children's basic health plan, article 8 of title 25.5, C.R.S., for children and pregnant women from one hundred eighty-five percent to two hundred percent of the federal poverty line;

(B) To remove the asset test under the medical assistance program, articles 4, 5, and 6 of title 25.5, C.R.S., for children and families;

(C) To expand the number of children that can be enrolled in the children's home- and community-based service waiver program, section 25.5-6-901, C.R.S., and the children's extensive support waiver program;

(D) To increase eligibility in the medical assistance program, articles 4, 5, and 6 of title 25.5, C.R.S., to at least sixty percent of the federal poverty line for a parent of a child who is eligible for the medical assistance program or the children's basic health plan, article 8 of title 25.5, C.R.S.;

(E) To fund medical assistance to legal immigrants pursuant to section 25.5-5-201, C.R.S.;

(F) To pay for enrollment increases above the average enrollment for state fiscal year 2003-04 in the children's basic health plan, article 8 of title 25.5, C.R.S., or, for state fiscal year 2011-12 and for each fiscal year thereafter, to pay for costs associated with children enrolled in the medical assistance program, articles 4, 5, and 6 of title 25.5, C.R.S., whose family income is more than one hundred percent but does not exceed one hundred thirty-three percent of the federal poverty line and who would have been eligible for enrollment in the children's basic health plan prior to September 1, 2011;

(G) To provide up to five hundred forty thousand dollars for cost-effective marketing to increase the enrollment of eligible children and pregnant women in the children's basic health plan, article 8 of title 25.5, C.R.S.;

(H) To provide presumptive eligibility to pregnant women under the medical assistance program, articles 4, 5, and 6 of title 25.5, C.R.S.; and

(I) To provide funding for extending medicaid eligibility for persons who are in the foster care system immediately prior to emancipation, as set forth in section 25.5-5-101 (1)(e), C.R.S.

(III) Moneys transferred to the health care expansion fund in fiscal year 2004-05, less the amount necessary for the administrative costs of the department of health care policy and financing to facilitate the program expansions specified in subparagraph (II) of this paragraph (a), shall remain in the health care expansion fund as a reserve. Beginning in fiscal year 2005-06 and for each fiscal year thereafter, ten percent of the moneys transferred in each fiscal year to the health care expansion fund and any unexpended and unencumbered moneys remaining in the health care expansion fund at the end of a fiscal year shall remain in the fund and be added to the reserve until the first time the reserve balance is equal to the amount annually transferred to the health care expansion fund. Moneys in the health care expansion fund that are designated as reserve moneys, up to one-half of the amount annually transferred to the health care expansion fund, may be expended only if the appropriations necessary to sustain the populations specified in subparagraph (II) of this paragraph (a) exceed the annual transfer of moneys to the health care expansion fund.

(IV) and (V) Repealed.

(b) (I) The primary care fund to be administered by the department of health care policy and financing. The state treasurer and the controller shall transfer an amount equal to nineteen percent of the moneys deposited into the cash fund, plus nineteen percent of the interest and income earned on the deposit and investment of those moneys, to the primary care fund; except that, for the 2008-09, 2009-10, 2010-11, and 2011-12 fiscal years, the state treasurer and the controller shall transfer to the primary care fund only an amount equal to nineteen percent of the moneys deposited into the cash fund. All interest and income derived from the deposit and investment of moneys in the primary care fund shall be credited to the primary care fund; except that all interest and income derived from the deposit and investment of moneys in the primary care fund during the 2008-09, 2009-10, 2010-11, and 2011-12 fiscal years shall be credited to the general fund. Any unexpended and unencumbered moneys remaining in the primary care fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(II) For fiscal year 2005-06 and each fiscal year thereafter, moneys in the primary care fund shall be annually appropriated by the general assembly to the department of health care policy and financing for comprehensive primary care as specified in part 3 of article 3 of title 25.5, C.R.S.

(III) to (V) Repealed.

(c) (I) The tobacco education programs fund to be administered by the department of public health and environment. The state treasurer and the controller shall transfer an amount equal to sixteen percent of the moneys deposited into the cash fund, plus sixteen percent of the interest and income earned on the deposit and investment of those moneys, to the tobacco education programs fund; except that, for the 2008-09, 2009-10, 2010-11, and 2011-12 fiscal years, the state treasurer and the controller shall transfer to the tobacco education programs fund only an amount equal to sixteen percent of the moneys deposited into the cash fund. All interest and income derived from the deposit and investment of moneys in the tobacco education programs fund shall be credited to the tobacco education programs fund; except that all interest and income derived from the deposit and investment of moneys in the tobacco education programs fund during the 2008-09, 2009-10, 2010-11, and 2011-12 fiscal years shall be credited to the general fund. Any unexpended and unencumbered moneys remaining in the tobacco education programs fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(II) The interest and income derived from the deposit and investment of moneys in the tobacco education programs fund and credited to the tobacco education programs fund may be used to give credit to a wholesaler or distributor for taxes paid on cigarettes or other tobacco products that are bad debts pursuant to sections 39-28-104 and 39-28.5-107, C.R.S.; except that the interest earned on the tobacco education programs fund shall be used only for that portion of the bad debt attributable to the taxes imposed pursuant to section 21 of article X of the state constitution.

(III) For fiscal year 2005-06 and each fiscal year thereafter, moneys in the tobacco education programs fund shall be annually appropriated by the general assembly as follows:

(A) To the prevention services division of the department of public health and environment for the tobacco education, prevention, and cessation programs specified in part 8 of article 3.5 of title 25, C.R.S.; and

(B) Up to three hundred fifty thousand dollars to the division of liquor enforcement in the department of revenue for the purpose of enforcing laws relating to the sale of tobacco to minors.

(III.5) For fiscal year 2011-12 and for each fiscal year thereafter, the general assembly may annually appropriate moneys in the tobacco education programs fund to the department of health care policy and financing in order to allow the department to obtain federal matching funds for the Colorado quitline program.

(IV) Repealed.

(d) (I) The prevention, early detection, and treatment fund to be administered by the department of public health and environment. The state treasurer and the controller shall transfer an amount equal to sixteen percent of the moneys deposited into the cash fund, plus sixteen percent of the interest and income earned on the deposit and investment of those moneys, to the prevention, early detection, and treatment fund; except that, for the 2008-09, 2009-10, 2010-11, and 2011-12 fiscal years, the state treasurer and the controller shall transfer to the prevention, early detection, and treatment fund only an amount equal to sixteen percent of the moneys deposited into the cash fund. All interest and income derived from the deposit and investment of moneys in the prevention, early detection, and treatment fund shall be credited to the prevention, early detection, and treatment fund; except that all interest and income derived from the deposit and investment of moneys in the prevention, early detection, and treatment fund during the 2008-09, 2009-10, 2010-11, and 2011-12 fiscal years shall be credited to the general fund. Any unexpended and unencumbered moneys remaining in the prevention, early detection, and treatment fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund. The moneys in the prevention, early detection, and treatment fund shall be annually appropriated by the general assembly to the department of public health and environment for allocation by the department consistent with the provisions of this paragraph (d).

(II) Of the moneys appropriated annually by the general assembly to the department of public health and environment pursuant to subparagraph (I) of this paragraph (d), moneys shall be annually allocated by the department of public health and environment for breast and cervical cancer screenings pursuant to section 25-4-1505, C.R.S., in the following amounts not to exceed five million dollars in any fiscal year:

(A) For the 2005-06 fiscal year, fourteen percent of the amount appropriated pursuant to subparagraph (I) of this paragraph (d);

(B) For the 2006-07 fiscal year, sixteen percent of the amount appropriated pursuant to subparagraph (I) of this paragraph (d);

(C) For the 2007-08 fiscal year, eighteen percent of the amount appropriated pursuant to subparagraph (I) of this paragraph (d); and

(D) For the 2008-09 fiscal year and each fiscal year thereafter, twenty percent of the amount appropriated pursuant to subparagraph (I) of this paragraph (d).

(III) For fiscal year 2005-06, and each fiscal year thereafter, fifteen percent of the moneys transferred to the prevention, early detection, and treatment fund shall be transferred to the health disparities grant program fund created in paragraph (f) of this subsection (2) for the health disparities grant program in part 22 of article 4 of title 25, C.R.S.

(IV) and (IV.5) Repealed.

(V) (A) For fiscal year 2008-09 and each fiscal year thereafter, after the allocations made pursuant to subparagraphs (II) and (III) of this paragraph (d), moneys in the prevention, early detection, and treatment fund shall be annually appropriated by the general assembly to the prevention services division of the department of public health and environment for the cancer, cardiovascular disease, and chronic pulmonary disease prevention, early detection, and treatment program established in part 3 of article 20.5 of title 25, C.R.S.

(B) and (C) Repealed.

(VI) Pursuant to the declaration of a state fiscal emergency as described in subparagraph (III) of paragraph (b) of subsection (6) of this section, notwithstanding any provisions of subparagraphs (II), (III), (IV.5), and (V) of this paragraph (d) to the contrary, for fiscal year 2011-12, the general assembly shall appropriate moneys in the prevention, early detection, and treatment fund for the purposes described in subparagraphs (II), (III), (IV.5), and (V) of this paragraph (d), as well as any other health-related purpose and to serve populations enrolled in the children's basic health plan and the Colorado medical assistance program at the programs' respective levels of enrollment as of January 1, 2005.

(e) Repealed.

(f) (I) The health disparities grant program fund to be administered by the department of public health and environment. Moneys shall be transferred to the health disparities grant program fund as described in subparagraph (III) of paragraph (d) of this subsection (2). All interest and income derived from the deposit and investment of moneys in the health disparities grant program fund shall be credited to the health disparities grant program fund; except that all interest and income derived from the deposit and investment of moneys in the health disparities grant program fund during the 2008-09, 2009-10, 2010-11, and 2011-12 fiscal years shall be credited to the general fund. Any unexpended or unencumbered moneys remaining in the health disparities grant program fund at the end of the fiscal year shall remain in the fund and shall not be credited to the general fund or any other fund. The moneys in the health disparities grant program fund shall be annually appropriated by the general assembly to the department of public health and environment for allocation by the department of public health and environment consistent with the provisions of paragraph (d) of this subsection (2).

(II) to (IV) Repealed.

(3) For purposes of section 20 of article X of the state constitution and article 77 of this title, any moneys collected or expended from the imposition of the cigarette and tobacco tax imposed pursuant to section 21 of article X of the state constitution are not included in fiscal year spending, as defined in section 20 of article X of the state constitution, and are excluded from the spending limit contained in section 24-75-201.1 and any corresponding spending limits on local governments receiving such revenues.

(4) Moneys appropriated to the health care expansion fund, the primary care fund, and the prevention, early detection, and treatment fund shall be used to supplement revenues that are appropriated by the general assembly for health-related purposes as of January 1, 2005, and shall not be used to supplant those appropriations.

(5) The moneys generated by the implementation of the tax pursuant to section 21 of article X of the state constitution shall be appropriated by the general assembly and utilized by the recipients of the moneys only for such purposes as are specified in section 21 of article X of the state constitution. The moneys shall not be utilized:

(a) For the purposes of lobbying as defined in section 24-6-301 (3.5)(a); or

(b) To support or oppose any ballot issue or ballot question.

(6) (a) Notwithstanding any other provision of law, the general assembly may use revenue generated by the implementation of the cigarette and tobacco taxes pursuant to sections 39-28-103.5 and 39-28.5-102.5, C.R.S., and section 21 of article X of the state constitution for any health-related purpose and to serve populations enrolled in the children's basic health plan and the Colorado medical assistance program at the respective program levels of enrollment as of January 1, 2005. Such use of revenue shall be preceded by a declaration of a state fiscal emergency, which shall be adopted by a joint resolution, approved by a two-thirds majority vote of the members of the senate and of the house of representatives, and signed by the governor. The declaration shall apply only to a single fiscal year.

(b) to (d) Repealed.

(7) The general assembly hereby finds and declares that for purposes of this section and section 21 (5) of article X of the state constitution, interest or income credited to the general fund pursuant to paragraph (a) of subsection (1) of this section and paragraphs (a) to (d) and (f) of subsection (2) of this section are not revenues generated by operation of section 21 (2) of article X of the state constitution.









Principal Departments

Article 30 - Department of Personnel - State Administrative Support Services

Part 1 - General Provisions

§ 24-30-101. Department of personnel - state support services

On and after July 1, 1995, in an effort to eliminate unnecessary functions, avoid duplication, reduce costs, increase efficiency, and improve services to the state and the public, the rights, powers, duties, functions, obligations, and divisions of the department of administration are transferred to the department of personnel.



§ 24-30-102. Construction of terms

On and after July 1, 1995, when any law of this state refers to the executive director of the department of administration, said law shall be construed as referring to the executive director of the department of personnel, also referred to as the state personnel director as specified in section 14 of article XII of the state constitution. When any law of this state refers to the department of administration, said law shall be construed as referring to the department of personnel.






Part 2 - Accounts and Control

§ 24-30-201. Accounts and control - controller

(1) The powers, duties, and functions concerning accounts and control as set forth in this part 2 are the responsibility of the state controller. The executive director of the department of personnel shall appoint the controller, subject to section 13 of article XII of the state constitution. The controller must be bonded in such amount as the executive director shall fix. The powers and duties of the controller are:

(a) To keep in continuous touch with the operations, plans, and needs of the several departments and other agencies of the state and with the sources and amounts of revenue and other receipts of the state;

(b) Repealed.

(c) To examine and approve work programs and quarterly allotments to the several departments and changes therein;

(d) To examine and approve all statements and reports on the financial condition and estimated future financial condition and the operations of the state government and the several budget units before any such reports are released to the governor, to the general assembly, or for publication; receive and deal with all requests for information as to financial conditions and operations of the state; and prepare such statements of unit costs and other cost statistics as may be required from time to time or requested by the governor or the general assembly;

(e) To manage the finances and financial affairs of the state, except as otherwise provided in section 5 (2) of article VIII of the state constitution and by law for institutions of higher education and for the Auraria higher education center;

(f) To coordinate all the procedures for financial administration and financial control so as to integrate them into an adequate and unified system, including the devising, prescribing, and installing of accounting forms, records, and procedures for all state agencies;

(g) To conduct all central accounting and fiscal reporting for the state as a whole;

(h) To maintain a current audit of all cash, cash receipts, and receivables; to preaudit and control the incurring of obligations; and to preaudit all disbursements;

(i) To issue warrants and checks for the payment of claims against the state;

(j) Pursuant to rules and regulations promulgated by the executive director of the department of personnel, to assist state agencies in their efforts to recover moneys owing to the state and to collect, on behalf of the state, accounts referred to the controller under rules and regulations authorizing such referral under defined circumstances, as further specified in section 24-30-202.4;

(k) To control all supply stocks, property, and equipment in use and enforce the keeping of inventory accounts.

(l) Repealed.

(2) The powers, duties, and functions concerning accounts and control and the office of the controller shall be administered as if transferred by a type 2 transfer to the department of personnel.



§ 24-30-202. Procedures - vouchers, warrants, and checks - rules - penalties - definitions

(1) No disbursements shall be made in payment of any liability incurred on behalf of the state, other than from petty cash or by any alternative means of payment approved by fiscal rule promulgated by the controller, unless there has been previously filed with the office of the state controller a commitment voucher. The commitment voucher may be in the form of an advice of employment, a purchase order, a copy of a contract, or a travel authorization or in other form appropriate to the type of transaction as prescribed by the controller. Any state contract involving the payment of money by the state shall contain a clause providing that the contract shall not be deemed valid until it has been approved by the controller or such assistant as he may designate. Such contracts entered into on or after July 1, 1997, shall also contain a clause notifying the other party to the contract of the controller's authority to withhold debts owed to state agencies under the vendor offset intercept system pursuant to section 24-30-202.4 (3.5)(a)(I) and the types of debts that are subject to withholding under said system. The form and content of and procedures for filing such vouchers shall be prescribed by the fiscal rules promulgated by the controller.

(2) The controller, or such assistant as he may designate, shall examine each commitment voucher to ascertain whether or not the proposed expenditure is authorized by the appropriation and allotment to which it is proposed to be charged, whether or not the prices or rates are in accordance with law or administrative rules or are fair and reasonable and whether or not the amount of the expenditure exceeds the unencumbered balance of the allotment. The controller or his designated assistant shall record his approval or disapproval either on the face of each voucher or by electronically entering such approval or disapproval in the state computer-based accounting system. The head of the state department, institution, or other agency involved shall be notified of any proposed expenditures that are disallowed.

(3) In no event shall the head of any state department, institution, or other agency or the controller, either by himself or through any assistant designated by him, approve any commitment voucher involving expenditure of any sum in excess of the unencumbered balance of the appropriation to which the resulting disbursement would be charged. No person shall incur or order or vote for the incurrence of any obligation against the state in excess of or for any expenditure not authorized by appropriation and approved commitment voucher except as expressly authorized by this section. Any such obligation so raised in contravention of this section shall not be binding against the state but shall be null and void ab initio and incapable of ratification by any administrative authority of the state to give effect thereto against the state. But every person incurring or ordering or voting for the incurrence of such obligation and his surety shall be jointly and severally liable therefor.

(4) The controller is hereby authorized to grant special authority for any department, institution, or other agency, during any fiscal year, to make specific purchases of supplies or materials to be used in the next ensuing fiscal year or to enter into contracts in anticipation of appropriations already made or to be made for the next ensuing fiscal year for any purpose authorized by any existing law, including contracts by the department of transportation for state highway reconstruction, repair, maintenance, and capacity expansion projects to be funded by the revenues appropriated out of the capital construction fund under section 24-75-302 (2), but in no case for any amount exceeding that necessary to meet the requirements for the first quarter of the next fiscal year. No such purchase order shall be issued nor contract entered into unless such purchase order or contract has been approved and countersigned by the controller or the controller's authorized agent, whose duty it shall be to see that the special authority so granted is not exceeded; except that this restriction shall not apply to contracts for capital outlay projects for which appropriations have been provided for obligations to be incurred in two or more fiscal years. Payments made at the close of a fiscal year under such authority shall be treated as deferred charges to the appropriations and expenses of the next ensuing fiscal year until the beginning of such year.

(5) (a) No money of the state or for which the state is responsible shall be withdrawn from the treasury or otherwise disbursed for any purpose except to pay obligations under expenditures authorized by appropriation and allotment and not in excess of the amount so authorized. Each such expenditure shall have been authorized by the head of the department, institution, or other agency by or for which the expenditure was made. Such authorization shall contain the manual or facsimile signature of the head of the department, institution, or agency or any assistant designated by him. The controller, or his authorized agent, shall have approved a commitment voucher therefor, and a claim on a prescribed form shall have been submitted to and approved by the controller or his agent. The provisions of this section shall not be construed to apply to withdrawals of funds from any state depository bank for immediate redeposit in any other state depository bank or for investment.

(b) If a state department, institution, or agency enters into a contract to purchase real property or any interest therein that has a total purchase price of more than one hundred thousand dollars, the contract must contain a contingency clause that requires the state to secure an appraisal of the subject real property or interest therein prior to closing by an independent appraiser licensed in the state of Colorado to substantiate the purchase price and that makes the closing of the purchase contingent on the approval of the contract by the state controller. When the state department, institution, or agency entering into the contract receives the appraisal, the state department, institution, or agency shall provide a copy of the appraisal to the state controller. This paragraph (b) shall not apply to the acquisition of property by the department of transportation for the construction, maintenance, or supervision of the public highways of this state, nor shall it apply to any additional lease-purchase agreement entered into pursuant to the master lease program authorized by part 7 of article 82 of this title.

(c) (I) If a state department, institution, or agency enters into an option to purchase real property or any interest therein that has a total purchase price of more than one hundred thousand dollars, the appraisal requirement described in paragraph (b) of this subsection (5) must occur prior to closing on the purchase of the real property or interest therein.

(II) Prior to a state department, institution, or agency entering into an option to purchase real property or any interest therein that has a total purchase price of more than one hundred thousand dollars, the state department, institution, or agency shall obtain a written broker opinion of value completed by an independent broker licensed in the state of Colorado or an appraisal by an independent appraiser licensed in the state of Colorado of the subject property in order to complete a thorough analysis of the property or interests therein being considered. The opinion of value or the appraisal must be forwarded to the state controller prior to the state controller approving the option to purchase contract.

(5.5) Any commitment voucher that provides that the financial obligations of the state in subsequent fiscal years are contingent upon funds for that purpose being appropriated, budgeted, and otherwise made available shall not be deemed to create any state multiple-fiscal year direct or indirect debt or other financial obligation whatsoever for purposes of section 20 (4)(b) of article X of the state constitution. If a lease-purchase agreement is subject to the requirement of specific authorization by the general assembly under part 8 of article 82 of this title, such committees shall make a recommendation to the general assembly concerning whether to authorize the lease-purchase agreement involving the issuance of certificates of participation or other instruments. The department of personnel and the Colorado commission on higher education shall maintain comparative data which will assist in determining the relative costs to the state, over the entire term of the arrangement, of financing the purchase or lease of property through pay-as-you-go methods, certificates of participation, or other arrangements.

(6) The controller shall prescribe the form of warrants and checks to be drawn upon the state treasurer. All warrants and checks for approved expenditures and claims shall be drawn and issued under direction of the controller or his or her authorized agent and transmitted to the department of the treasury to be recorded.

(7) Each warrant and check drawn and issued shall be signed by the controller and countersigned by the state treasurer. Facsimiles of such signature and countersignature may be affixed by a mechanical device. The signature of the controller on a warrant or check, however affixed, shall constitute full and complete authority to the state treasurer to pay the amount thereof upon presentation to him or her.

(8) Each warrant or check drawn and issued shall bear a notation clearly printed in a prominent position upon its face stating that it shall be void after six months from its date of issue. Upon satisfactory proof furnished of loss or destruction, during said six-month period, of any warrant or check drawn and issued in payment of an approved expenditure or claim, the controller shall cause a duplicate of such lost or destroyed warrant or check to be drawn and issued in favor of the original payee or his or her assignee, as the case may be. The issuing state agency shall thereupon void said original warrant or check, and, if it thereafter is presented for payment, the state treasurer shall refuse payment thereof.

(8.5) Any other provision of law to the contrary notwithstanding, the controller may, after adequate notification to the state treasurer, make payment by means of an electronic fund transfer. Payment by electronic fund transfer shall be in lieu of payment by state warrant or check and shall discharge the controller's obligation with respect to payment. Any unauthorized use of the electronic fund transfer capability shall be reported to the controller within twenty-four hours after occurrence or disclosure becomes known. Immediately upon discovery of unauthorized use, measures that will prevent further unauthorized use shall be implemented.

(9) (a) Every warrant and check drawn and issued that has not been presented to the state treasurer for payment and remains unpaid shall be cancelled pursuant to fiscal rules promulgated by the state controller and transferred to the unclaimed property trust fund created in section 38-13-116.5; except that the amount of any warrant or check drawn on the wildlife cash fund created in section 33-1-112 (1), other than a warrant or check refunding a license fee submitted as part of an unsuccessful limited license application, shall be credited to that fund and the amount of any warrant or check representing money received by the federal government shall be processed in accordance with federal program guidelines for disposition of those moneys.

(b) If at any time thereafter application is made to the controller for reissuance of any warrant or check that has been cancelled and expunged from the records and it appears that the expenditure or claim that the cancelled warrant or check represented is still valid and unpaid, the controller shall issue a new warrant or check, and the amount thereof shall be charged to the fund or account to which the amount of the cancelled warrant or check was previously credited.

(c) In the event of any conflict between this subsection (9) and any provision of the "Unclaimed Property Act", article 13 of title 38, C.R.S., the provisions of the "Unclaimed Property Act" shall control; except that this subsection (9) shall control with regard to:

(I) A tax warrant or check;

(II) Repealed.

(III) That portion of a warrant or check representing moneys received from the federal government;

(IV) A warrant or check drawn on the wildlife cash fund created in section 33-1-112 (1), C.R.S., other than a warrant or check refunding a license fee submitted as part of an unsuccessful limited license application.

(d) Notwithstanding any provision of this subsection (9) to the contrary, the provisions of this subsection (9) shall not apply to any warrant or check drawn by an institution of higher education or by the Auraria higher education center that is exempt from the state fiscal rules pursuant to paragraph (b) of subsection (13) of this section.

(10) The attorney general shall be the legal adviser of the controller and to the attorney general shall be referred any question concerning the legality of any obligation by or claim against the state.

(11) It is the duty of the controller to keep up to date a detailed list of all sources from which moneys accrue to the state, classified according to the departments, institutions, and other agencies responsible for the collection of the moneys, showing for each of the several units: The several kinds of taxes, fees, and other charges collected or to be collected; the name of the person responsible for collecting public moneys from each such source; and the name of the employee actually engaged in collecting, handling, and depositing such moneys. The controller has the power, and it is his duty with respect to each state tax, to prescribe or approve such accounts and procedures as will provide adequate accounting and current internal audit control of unpaid taxes and other charges and the proceeds of collections and as will furnish the information required for the maintenance of the general accounts of the state. The controller has the power and it is his duty to prescribe the forms to be used by the several units for licenses, permits, and certificates for which fees are prescribed by law and to establish controls of the supplies of such forms.

(12) The controller shall prescribe and cause to be installed a unified and integrated system of accounts for the state. Except as otherwise provided in sections 24-75-201 (2) and 25.5-4-201, C.R.S., such system shall be based upon the accrual system of accounting, as enunciated by the governmental accounting standards board, which shall include:

(a) A set of budgetary control accounts for each fund, which shall be maintained pursuant to the accounts and control functions of the department of personnel;

(b) A set of general controlling proprietary and operating accounts for each fund, which shall be maintained pursuant to the accounts and control functions of the department of personnel, recording the transactions of the fund in summary form and showing the actual current assets, prepaid expenses, current liabilities, deferred credits to income, reserves, actual income, actual expenditures, and current surplus or deficit as the case may be;

(c) A uniform classification of the sources of revenue and nonrevenue receipts, which shall be observed by all the departments, institutions, and other agencies;

(d) A standard classification of the departments, institutions, and other agencies and their principal functions, by major functions of government;

(e) A standard classification of expenditures by activities;

(f) A unified classification of ordinary recurring expenses, extraordinary expenses, and capital outlays, respectively, by the kinds of commodities and services involved, which shall be observed in reporting expenditures, in preparing budget estimates, and in allotting appropriations.

(13) (a) The controller shall promulgate fiscal rules to carry out the functions assigned and the procedures prescribed by this section. Such rules relating to the forms, records, and procedures involved in financial administration shall be binding upon the several departments, institutions, including institutions of higher education except as otherwise provided in paragraph (b) of this subsection (13), and other agencies of the state and upon their several officers and employees.

(b) It is the intent of the general assembly that fiscal rules promulgated by the controller shall be applicable to any institution of higher education; except that the governing board of an institution of higher education that has adopted fiscal procedures and has determined that the fiscal procedures provide adequate safeguards for the proper expenditure of the moneys of the institution may elect to exempt the institution from the fiscal rules promulgated by the controller pursuant to this subsection (13), including any procedures or forms required by law to be promulgated by the controller and any review or approval required to be performed by the controller, and shall not be required to comply with rules promulgated pursuant to this subsection (13) or with the provisions of subsection (1), (5)(b), (20.1), (22), or (26) of this section. The provisions of this paragraph (b) shall also apply to the board of directors of the Auraria higher education center with regard to the expenditure of moneys of the auraria higher education center.

(c) Repealed.

(d) An institution of higher education, including the auraria higher education center, that is exempt from the state fiscal rules pursuant to paragraph (b) of this subsection (13) shall continue to provide to the controller such information as is necessary to enable the controller to meet the obligations set forth in subsection (11) of this section and sections 24-17-102 and 24-30-204; except that an institution of higher education shall be required to provide only such data and reports as are readily accessible to the institution or presently generated by the institution.

(14) If the controller or any other state employee knowingly draws or issues any warrant or check upon the state treasurer not authorized by law, he or she is guilty of a misdemeanor in office and, upon conviction thereof, shall be punished by a fine of a sum four-fold the amount of such warrant or check, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(15) Any person holding the office of state treasurer or controller or any other state officer or employee who, directly or indirectly, receives from any person, body of persons, association, or corporation, for himself or herself or otherwise than in behalf of the state, any reward, compensation, or profit, either in money or other property or thing of value, in consideration of the loan to or deposit with any such person, body of persons, association, or corporation of any public money or other property belonging to the state or in the consideration of the approval or payment of any claim against the state or any other agreement or arrangement touching the use of such money or uses or knowingly permits the use of any such money for any purposes not authorized by law commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(16) Any person who, directly or indirectly, pays or gives to anyone holding the office of state treasurer or controller or to any other state officer or employee or other person any reward or compensation, either in money or other property or things of value, in consideration of the loan to or deposit with any such person, body of persons, association, or corporation of any public money belonging to the state or for which the state is responsible or in consideration of the approval or payment of any claim against the state or of any other agreement or arrangement touching the use of such money commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(17) Any state officer or employee who willfully neglects or refuses to perform his duty as prescribed in this section or as prescribed in the fiscal rules promulgated by the controller in conformity with this section is guilty of a misdemeanor in office and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars.

(18) (a) to (e) Repealed.

(f) All state agencies are required to make and preserve records of employees' wages and hours and other conditions and practices of employment.

(g) to (j) Repealed.

(19) If any money of the state is paid out from any appropriation or fund for any purpose and such money, or any part thereof, is for any reason subsequently refunded to the state, the controller is authorized to order the money so refunded to be credited to the fund or appropriation from which it was originally paid.

(20) Repealed.

(20.1) The controller, or the controller's designee, is hereby authorized, upon written request made to the controller, to allow any state department, institution, or agency to draw upon its appropriation a sum set by fiscal rule promulgated by the controller, which fiscal rule may not authorize a sum in excess of two thousand five hundred dollars, and considered appropriate for the circumstances, to be used for the payment of incidental expenses. Items of postage, express, telegrams, and other incidental expenses may be paid from such moneys. At the end of each month, or as often as is practicable, the department, institution, or agency making such incidental expenditures shall submit a voucher to the controller covering the total amount of such expenditures and shall submit a list of all such expenditures, together with proper receipts, if any, and the controller shall draw the controller's warrant or check against the proper appropriation to cover all items of expenditures that the controller approves. The controller is also authorized, upon the request of any state department, institution, or agency, to allow a reasonable advance of moneys to employees and officials for authorized travel on official state business not to exceed an amount set by fiscal rule promulgated by the controller.

(21) If, as a result of fire or other insured loss to state property, the state receives moneys from any insurance company, the controller is authorized to deposit such moneys in an account from which he may, without regard to the provisions of part 3 of article 37 of this title and without further legislative action, reimburse contractors for repair, replacement, or reconstruction of state properties damaged or destroyed under a contract executed in accordance with state contracting laws and procedures in effect at the time of the execution of the contract. If the amount of insurance recovery exceeds the actual cost of such repair, replacement, or reconstruction, any balance remaining in said account after payment of actual costs shall revert to the general fund. With respect to the loss or damage to state property which is not insured or the loss or damage to state property which is insured but the insurance does not fully cover the loss or damage, the controller may, with the approval of the governor, without further legislative action, reimburse contractors for the repair, replacement, or reconstruction of such state property up to a maximum amount of one hundred thousand dollars; except that the controller is not authorized to provide for reimbursement for repair, replacement, or reconstruction of state property if the state is self-insured for loss or damage to state property.

(22) The controller shall make uniform and equitable fiscal rules controlling the types of perquisites which may be allowed state employees in the executive branch of government in addition to their regular salaries. Such rules shall include the eligibility of employees to receive such perquisites, the charges to be made for such perquisites, and the method of payment of such charges to the state. Before such rules become effective, they shall be approved by the governor. No employee shall have authority to grant to himself or herself or to any other employee under his or her supervision any perquisite, nor shall any employee receive any perquisite without full payment therefor, except as provided for by statute or by the rules of the controller as authorized in this section. Charges prescribed by such rules shall be reviewed annually by the controller.

(23) Repealed.

(24) (a) The controller shall promulgate fiscal rules requiring that disbursements made in the payment of any liability incurred on behalf of the executive branch of this state be made within forty-five days after such liability was incurred or shall pay interest from the forty-fifth day at a rate of one percent per month on the unpaid balance until the account is paid in full.

(b) As used in subsection (24)(a) of this section, "liability incurred on behalf of the state" means the receipt of supplies, as defined in section 24-101-301 (47), or services, as defined in section 24-101-301 (42), and receipt of a correct notice of the amount due, by the state agency procuring such supplies or services from a nongovernmental entity. No liability is incurred on behalf of the state if a good faith dispute exists as to the state's obligation to pay all or a portion of the account. Nothing in this subsection (24) shall be construed to affect any provision for the time of payment in a written contract between a state agency procuring services or supplies and a nongovernmental entity.

(25) (a) (Deleted by amendment, L. 2005, p. 278, § 9, effective August 8, 2005.)

(b) On July 1, 1985, the controller shall, by fiscal rule, provide for the assessment of a reasonable monetary penalty based on cost against any person who issues a check returned for insufficient funds to any state department, institution, or agency in payment of fees, fines, or other moneys due the state.

(c) For the purposes of this subsection (25), "insufficient funds" means not having a sufficient balance in account with a bank or other drawee for the payment of a check when presented for payment within thirty days after issue.

(d) The penalty provided for in this subsection (25) shall be assessed in addition to any other penalties provided by law except for the penalty provided in section 24-35-114 relating to checks issued to the department of revenue.

(26) The controller shall promulgate equitable fiscal rules concerning travel policies applicable to state employees, including methods of transportation, travel advances, reimbursements, travel allowances, use of travel agents, and use of state or privately owned vehicles, and may promulgate such rules for the implementation of a state travel policy as he deems necessary to assure fair and reasonable expenditures.

(27) To avoid the imposition of duplicative or excessively burdensome or numerous reporting requirements upon state-supported institutions of higher education and to encourage the promulgation of reporting rules that, to the extent possible, require such institutions to provide only data and reports readily accessible to or presently generated by such institutions, the controller shall consult with the Colorado commission on higher education before adopting, amending, or repealing rules affecting or creating reporting requirements applicable to such institutions.



§ 24-30-202.4. Collection of debts due the state - controller's duties - creation of debt collection fund - definitions - reciprocal debt collection agreements

(1) The state controller shall advise and assist the various state agencies concerning the collection of debts due the state through such agencies, in accordance with rules promulgated by the executive director of the department of personnel, to achieve the prompt collection of debts due such agencies. The controller may delegate the responsibility for the collection of debts to the central collection services section of the division of finance and procurement, or any successor section, in the department.

(2) Except as otherwise provided for institutions of higher education pursuant to section 23-5-113, C.R.S., and except for those debts under the jurisdiction of the department of revenue referred to in section 24-35-108 (1)(a), under the jurisdiction of the judicial department referred to in section 16-11-101.6, C.R.S., and under the jurisdiction of the department of labor and employment related to overpayment of unemployment insurance benefits and delinquent taxes referred to in section 8-79-102, C.R.S., all state agencies shall refer to the state controller debts due the state that the agency has been unable to collect within thirty days after such debts have become past due, together with the data and information necessary for the controller to institute collection procedures. Debts are not subject to referral pursuant to this subsection (2) if payment arrangements have been made and payments due in accordance with the terms of the arrangements are not delinquent. The controller may grant a waiver to the requirement that a state agency refer debts within such thirty-day period based upon a documented request and justification provided by a state agency, pursuant to rules promulgated by the department of personnel under article 4 of this title. A waiver may include but shall not be limited to extended periods to collect delinquent debts. For accounts where no waiver to assignment has been granted, the controller shall use all state collection capabilities to collect that debt, including, but not limited to, the certification of that debt to the department of revenue for offset of that debt against any tax refund due the debtor under the provisions of subparagraph (II) of paragraph (a) of subsection (3) of this section. No later than one hundred eighty days after receipt by the controller, the controller or the controller's designee shall legally assign all debts that are not claims in process of collection to private counsel or private collection agencies that appear on the list of private counsel or private collection agencies. For the purposes of this section, "claims in process of collection" means any debts on which payments are being made, on which payments have been promised, on which suit has been brought, or any other debts as defined in rules promulgated by the department of personnel pursuant to article 4 of this title. The private counsel or private collection agencies included in the list of private counsel or private collection agencies shall be selected through competition pursuant to the provisions of the "Procurement Code", articles 101 to 112 of this title. Criteria for selection of the private counsel or private collection agencies shall be developed by the executive director of the department of personnel in consultation with the controller, affected state agencies, and the private collection community.

(2.5) (a) The department of personnel may provide debt collection services, including lottery offsets, limited gaming offsets, and state tax refund offsets, for accounts assigned to central collection services by political subdivisions of the state under contract with central collection services. The provisions of this section governing the time for referral of accounts to private collection agencies, write off, release, or compromise of debts does not govern the debt collection services provided to political subdivisions except as agreed between the department and such political subdivisions or state agencies and institutions.

(b) Upon verification by the appropriate state agency, state-supported institution of higher education, or political subdivision of the state of the amount of a debt due the state, institution, or political subdivision, the state controller may certify to the department of revenue any unpaid debt to be offset against a tax refund due the debtor pursuant to section 39-21-108 (3), C.R.S. Before certifying an unpaid debt to the department of revenue, the state controller shall give written notice to the debtor that the debt will be offset against a tax refund due the debtor and that the debtor may, within thirty days of the postmark of the written notice, request a hearing to dispute the tax refund offset. Such a hearing must be held within thirty calendar days following receipt of the request from the debtor. If the agency, institution, or political subdivision that referred the debt to the controller certifies that the debt was the subject of a final agency determination or judicial decision or that the debt has been reduced to judgment, the debtor may not dispute the validity of the debt at the hearing. If, at the hearing, the dispute is resolved in favor of the debtor, the debtor is entitled to a refund of any money due plus interest, if requested, pursuant to sections 39-21-110 and 39-21-110.5, C.R.S. The executive director of the department of personnel shall promulgate rules, in accordance with article 4 of this title, that specify provisions for adequate notice and opportunity for hearing. The state controller may write off, release, or compromise, any debt as authorized by paragraph (c) of subsection (3) of this section.

(3) (a) (I) Upon referral to the controller of debts due the state, the controller shall institute procedures for collection thereof pursuant to the rules and regulations promulgated therefor by the executive director of the department of personnel.

(II) Upon verification by the appropriate state agency of the amount of the debt due the state, the controller may certify to the department of revenue any unpaid debt due the state to be offset against a tax refund due the debtor, pursuant to section 39-21-108 (3), C.R.S. Before any unpaid debt is certified to the department of revenue, the controller shall give written notice to the debtor that the debt shall be offset against a tax refund due the debtor and shall notify the debtor that the debtor may, within thirty days of the postmark of the written notice from the controller, request a hearing to dispute the tax refund offset. Such hearing shall be held within thirty calendar days from receipt of the request from the debtor. If the agency that referred the debt to the controller certifies that the debt was the subject of a final agency determination or judicial decision or that the debt has been reduced to judgment, the debtor may not dispute the validity of the debt at the hearing. No money shall be refunded or offset against a tax refund due the debtor if such a hearing is requested until such time as the hearing is completed and a decision is rendered. If at the hearing the dispute is resolved in favor of the debtor, the debtor shall be entitled to a refund of any moneys due plus interest, pursuant to section 39-21-110.5, C.R.S. Provisions for adequate notice and opportunity for hearing shall be made by rules and regulations promulgated by the executive director of the department of personnel. Any debts may be written off, released, or compromised pursuant to paragraph (c) of this subsection (3).

(b) (Deleted by amendment, L. 91, p. 839, § 1, effective January 1, 1992.)

(c) The state controller, with the consent of the state treasurer, is authorized to write off, release, or compromise any debt due the state, but only in accordance with the rules applicable thereto. Such rules may provide delegated authority and criteria for write off, release, and compromise of debts and may include provisions to prohibit the referral of debts for tax offset based on the age or amounts of debts. The rules governing write off, release, and compromise of debts may include provisions authorizing the collection of principal, interest, and other collection fees and costs, including the fees required in subsection (8) of this section.

(d) Proceeds of debts collected by the state controller or by a private counsel or private collection agency shall be accounted for and paid into the fund from which the receivable was derived, and if the fund is no longer in existence, it shall be paid into the general fund. Revenues collected by the controller to pay for state collection activities shall be deposited in the debt collection fund.

(e) There is hereby created in the state treasury a fund to be known as the debt collection fund. Subject to annual appropriation by the general assembly, moneys in the debt collection fund may be used by the controller to offset a shortfall during the fiscal year in the revenue available to pay for the expenses incurred by the controller in collecting debts owed the state. The debt collection fund balance at the end of any fiscal year shall not exceed twenty-five percent of the annual appropriated budget for the collection of debts owed the state. Net revenues collected in excess of twenty-five percent of the debt collection fund balance shall revert to the general fund at the end of each fiscal year.

(f) Notwithstanding any provision of paragraph (e) of this subsection (3) to the contrary, on June 30, 2012, the state treasurer shall deduct two hundred forty-nine thousand four hundred ninety-four dollars from the debt collection fund and transfer such sum to the general fund.

(g) Notwithstanding any provision of this section to the contrary, for the 2011-12 fiscal year the general assembly may appropriate moneys in the debt collection fund created in paragraph (e) of this subsection (3) to the department of revenue for the purpose of modifying the program administered through the "Gambling Payment Intercept Act", part 6 of article 35 of this title, to include the collection of unpaid debts due to the state.

(3.5) (a) (I) The controller shall approve disbursements from state funds from the state's central accounting system in accordance with section 24-30-202 (2). If the controller finds that there is an unpaid balance or debt owing to state agency claimants for any of the following, the controller, upon notice of withholding to the payee, shall withhold the amount of the disbursement that does not exceed the amount of the unpaid balance or debt:

(A) Any unpaid child support debt as set forth in section 14-14-104, C.R.S., or child support arrearages that are the subject of enforcement services provided pursuant to section 26-13-106, C.R.S., as certified by the department of human services;

(B) Any unpaid balance of tax, accrued interest, or other charges specified in article 21 of title 39, C.R.S., that is subject to offset under section 39-21-108 (3), C.R.S., and owing by the payee according to the records of the controller;

(C) Any unpaid debt owing to the state or any agency thereof by such payee, the amount of which is found to be owing as a result of a final agency determination or the amount of which has been reduced to judgment as certified by the controller;

(D) Any unpaid loan due to the student loan division of the department of higher education as set forth in section 23-3.1-104 (1)(p), C.R.S., found to be owing to such division by such payee as a result of final agency determination; or

(E) Any amount required to be paid to the unemployment compensation fund pursuant to articles 70 to 82 of title 8, C.R.S., the amount of which has been: Determined to be owing as a result of a final agency determination or judicial decision or that has been reduced to judgment by the division of unemployment insurance in the department of labor and employment; and referred to the controller for collection pursuant to section 8-79-102 (2), C.R.S.

(II) Any moneys withheld for payment of child support debt or child support arrearages pursuant to subparagraph (I) of this paragraph (a) shall be deposited with the state treasurer for disbursement by the department of human services. For all names and amounts certified by the department of human services pursuant to section 26-13-111, C.R.S., the controller shall provide to the department of human services the payees' names and associated amounts deposited with the state treasurer pursuant to this subparagraph (II) and any other identifying information as required by the department of human services.

(III) Any moneys withheld for payment of an unpaid balance of tax, interest, or other charges specified in subparagraph (I) of this paragraph (a) and subject to offset under section 39-21-108 (3), C.R.S., shall be deposited with the state treasurer. For all names and amounts submitted by the executive director of the department of revenue pursuant to section 39-21-114 (10), C.R.S., the controller shall provide to said department the payees' names and associated amounts deposited with the state treasurer pursuant to this subparagraph (III).

(IV) Any moneys withheld for payment of an unpaid debt owing to the state pursuant to subparagraph (I) of this paragraph (a) shall be deposited with the state treasurer. For all names and amounts certified by the central collections unit pursuant to this section, the controller shall provide to the central collections unit the payees' names and associated amounts deposited with the state treasurer pursuant to this subparagraph (IV).

(V) All moneys withheld for payment of a student loan division debt pursuant to subparagraph (I) of this paragraph (a) shall be deposited with the state treasurer for disbursement by the state treasurer to the division. For all names and amounts certified by the division pursuant to section 23-3.1-104 (1)(q), C.R.S., the controller shall provide to the division the payees' names and associated amounts deposited with the state treasurer pursuant to this subparagraph (V).

(VI) The controller shall deposit with the state treasurer any moneys withheld for payment of unemployment compensation debt pursuant to subparagraph (I) of this paragraph (a), and the state treasurer shall credit the moneys to the unemployment compensation fund. For all names and amounts certified by the division of unemployment insurance pursuant to section 8-79-102 (2), C.R.S., the controller shall provide to the division the payees' names and associated amounts deposited with the state treasurer pursuant to this subparagraph (VI).

(VII) Any approved disbursement in excess of the unpaid balance or debt shall be paid to the approved payee.

(b) In the event that there are debts for unpaid child support, as set forth in section 26-13-111, C.R.S., debts for an unpaid balance of tax, interest, or other charges pursuant to article 21 of title 39, C.R.S., and other debts owing to the state or any agency thereof as set forth in subparagraph (I) of paragraph (a) of this subsection (3.5), the amount withheld pursuant to subparagraph (I) of paragraph (a) of this subsection (3.5) shall be credited to the unpaid debts and shall be applied first to those unpaid debts in the order they appear in this paragraph (b), and any remaining amounts shall be prorated among other unpaid debts withheld pursuant to subparagraph (I) of paragraph (a) of this subsection (3.5) on the basis of the ratio of the amount of each such remaining unpaid debt as compared to the total amount of the remaining unpaid debts.

(c) The controller shall charge for disbursements withheld pursuant to subparagraph (I) of paragraph (a) of this subsection (3.5) and shall credit amounts so collected to the vendor offset implementation fund, which fund is hereby created in the state treasury. The amount of such charges shall be negotiated by the controller with departments using the vendor offset intercept system.

(4) (Deleted by amendment, L. 99, p. 689, § 9, effective August 4, 1999.)

(5) No contract for the collection of state debts under the provisions of this section shall be awarded for a term in excess of that permitted by the provisions of the "Procurement Code", articles 101 to 112 of this title.

(6) Any contract awarded to private counsel or private collection agency shall require that the contractee remain licensed under the contractee's respective occupational licensing statutes or rules during the term of the contract. The contract shall require that a private counsel or private collection agency shall at all times act in compliance with the provisions of the "Colorado Fair Debt Collection Practices Act", article 16 of title 5, and in compliance with any rules promulgated by the executive director.

(7) The controller shall establish specific performance policies and standards for measuring state agency performance in collecting debts due the state.

(8) (a) The department of personnel may add a collection fee to the amount of a debt's principal and accruing interest referred to the state controller pursuant to this section except where other specific statutory authority, requirements under federal programs, or written agreement with the debtor provide otherwise. The department shall determine upon annual review the amount of the collection fee, which shall approximate the reasonable costs incurred by the controller in collecting debts. The collection fee may include a fee to recover the collection costs incurred by either the controller, private counsel, or private collection agencies, but in no case shall the aggregate fee for the controller or private collection agencies exceed twenty-one percent and in no case shall the aggregate fee for private counsel exceed twenty-five percent.

(b) The debtor shall be liable for repayment of the total amount of a debt due to the state, including the collection fee plus allowable fees and costs pursuant to paragraph (c) of this subsection (8) and the delinquency charge pursuant to section 24-79.5-102. Any court-ordered award that is insufficient to cover the total amount outstanding shall be applied first to the principal amount owed, then to court costs, then to attorney fees, then to interest, and then to any delinquency charge.

(c) If such a debt due to the state is litigated and the state prevails, in addition to the collection fee, the debtor shall also be liable for the following:

(I) Reasonable attorney fees as may be determined by the court;

(II) Court costs as described in section 13-16-122, C.R.S.; and

(III) Fees incurred by the state's attorney in processing the litigation and collection of any judgment.

(d) If such a debt due to the state is in the form of a check, draft, or order not paid upon presentment and referred to the department of personnel for collection, the department is entitled, in addition to the collection fee, to collect damages as specified in section 13-21-109 (1)(b)(II) and (2)(a), C.R.S.

(9) Except as provided in the "Colorado Fair Debt Collection Practices Act", article 16 of title 5, within five days after the initial communication with a debtor in connection with the collection of any debt, the controller, private counsel, or private collection agency shall, unless the information is contained in the initial communication or the debtor has paid the debt, send the debtor a written notice with the disclosures specified in subsections (9)(a) and (9)(b) of this section. If the disclosures are placed on the back of the notice, the front of the notice shall contain a statement notifying debtors of that fact. The disclosures shall state:

(a) The amount of the debt, including an itemization of any fees assessed as provided for in paragraph (a) of subsection (8) of this section; and

(b) The name of the creditor to whom the debt is owed.

(10) (a) Notwithstanding any other provision of law, and pursuant to 31 U.S.C. sec. 3716 (b) and (h)(1), the department of personnel, at the request of any executive, judicial, or legislative branch agency of the state, state-supported institution of higher education, or political subdivision of the state, may enter into a reciprocal agreement with the United States government to offset:

(I) The claim of any person against the state, including any state tax refund to which the person may be entitled, to any debt of the person owed to the United States government that the United States government has certified as final, due, and owing, with all appeals and legal actions having been waived or exhausted; and

(II) Any nontax claim of any person against the United States government to any liquidated debt of the person owed to the state. Any fees associated with any offset of federal moneys will be deducted by the United States government from the amount of moneys offset, which may then be added to the balance of the debt owed, but any fees associated with any offset of state moneys will not be charged to the United States government.

(b) Notwithstanding any other provision of law, the department of personnel, at the request of any executive, judicial, or legislative branch agency, state-supported institution of higher education, or political subdivision of the state, may enter into a reciprocal agreement with any state to offset:

(I) The claim of any person against the state to any debt of the person owed to any state that has certified the debt as final, due, and owing, with all appeals and legal actions having been waived or exhausted; and

(II) Any claim of any person against any state to any liquidated debt of the person owed to the state.

(c) If multiple creditors have certified liquidated debt against the same person on a claim against the state pursuant to this section, the debts of the state, any state-supported institution of higher education, or any political subdivision of the state shall be credited first in the priority established in paragraph (b) of subsection (3.5) of this section, with the understanding that any state agency or state-supported institution of higher education debt will be paid first before any debt for a political subdivision of the state assigned to central collection services. If there is any balance due the claimant after settling the whole demands of the state, any executive, judicial, or legislative branch agency of the state, any state-supported institution of higher education, and any political subdivision of the state, the balance shall be credited to the liquidated debts certified by the United States government and then to the liquidated debts certified by any other state in the order in which the claims were filed with the state treasurer. If there is a balance due the claimant after satisfaction of all liquidated debts as itemized in this section and any court-ordered payments, the balance shall be paid to the claimant.



§ 24-30-202.5. Assistant state solicitors general

The state solicitor general shall appoint such assistants as are reasonably necessary to perform the legal services which the controller may require to carry out the duties of collection of debts due the state.



§ 24-30-202.7. Lottery winnings offset - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Debtor" means a person who owes an outstanding debt.

(b) "Outstanding debt" means any unpaid debt due to the state that is referred pursuant to section 24-30-202.4 (2) to the state controller or the central collection services section of the division of finance and procurement, or any successor section, in the department of personnel, including the collection fee and any allowable fees and costs pursuant to section 24-30-202.4 (8). "Outstanding debt" includes any debt collected by the department of personnel for a political subdivision of the state under contract with central collection services, with the understanding that any state agency or state-supported institution of higher education debt will be paid before any debt for a political subdivision of the state assigned to central collection services.

(2) Beginning January 1, 2012, the department of personnel shall periodically certify to the department of revenue information regarding debtors with an outstanding debt. Such information shall include the social security number of the debtor, the amount of the debtor's outstanding debt, and any other identifying information required by the department of revenue.

(3) Upon receiving notification from the department of revenue that a lottery cash prize winner appears among those certified by the department of personnel, the department of revenue shall notify the debtor, in writing, that the state intends to offset the debtor's outstanding debt against the debtor's winnings from the state lottery. Such notification shall include information on the debtor's right to object to the offset and to request an administrative review pursuant to the rules of the department of personnel.

(4) Upon notification by the department of revenue of amounts deposited with the state treasurer pursuant to section 24-35-212, the proceeds of the outstanding debt collected shall be accounted for and deposited into the fund or funds required pursuant to section 24-30-202.4 (3)(d).

(5) The executive director of the department of personnel shall promulgate rules pursuant to article 4 of this title establishing procedures to implement this section.



§ 24-30-203. Refunds of money erroneously collected

(1) In all cases not otherwise provided for by specific statute, whenever any money not owed or belonging to the state of Colorado is collected or received by the state of Colorado through mistake either of law or of fact, upon proper showing made to the satisfaction of the head of the department of the state of Colorado that collected or received such money and upon proper voucher drawn by such department head and approved by the governor and controller, the controller is authorized to draw a warrant or check to refund such money to the person from whom it was collected or received. Such refund shall be made from the fund into which such money was deposited. No refund made under the authority of this section shall be made unless a claim therefor is filed within one year after such money is collected or received by the state of Colorado.

(2) Nothing in this section shall alter, modify, or amend the procedure, time of filing claims, or methods of processing or paying refunds specifically provided for in other statutes.



§ 24-30-203.5. Recovery audits - legislative declaration - contracting - reporting - definitions

(1) (a) The general assembly hereby finds and declares that:

(I) Improper payments are a serious problem for state agencies given the magnitude and complexity of state operations;

(II) Improper payments waste state and federal moneys and detract from the efficiency and effectiveness of state agency operations by diverting resources from their intended uses;

(III) An improper payment occurs when a vendor or other entity receives a payment from a state agency in error or in excess of the legal amount to which the vendor or other entity is entitled.

(b) The general assembly further finds and declares that:

(I) Recovery audits are a nationally recognized best practice for disbursements management and provide insight for improving operational efficiency and internal controls in the disbursement of state and federal moneys;

(II) In order to improve the economy and efficiency of state agency operations, it is necessary, appropriate, and in the best interests of the state to require the state controller to contract for recovery audits to recoup improper payments by state agencies of state or federal tax dollars, fees, gifts, grants, donations, and other state and federal moneys not specifically excluded by law or rule; and

(III) Recovery audits will not cost the state any money because the contractor's costs are deducted from any dollars recovered, which makes recovery audits self-funding.

(2) As used in this section, unless the context otherwise requires:

(a) "Consultant" means a private contractor that has recovery audit expertise.

(b) "Improper payment" means a payment by a state agency to a vendor or other entity that is made in error or is in excess of the amount to which the recipient is entitled, including, but not limited to:

(I) A payment to a recipient who does not meet applicable eligibility requirements for receiving the payment;

(II) A duplicate payment;

(III) A payment resulting from an invoice or pricing error;

(IV) A payment resulting from a failure to apply an applicable discount, rebate, or other allowance;

(V) A payment resulting from a failure to comply with a purchasing agreement; and

(VI) A payment resulting from any other inadvertent error.

(c) "Recovery audit" means a financial management technique used to identify improper payments made by a state agency to vendors and other entities in connection with the payment activities of the state agency.

(d) "State agency" has the same meaning as set forth in section 24-3-101. "State agency" does not include a state institution of higher education.

(3) (a) On or before July 31, 2017, and on or before July 31 of every third year thereafter, the state controller shall contract with one or more experienced consultants to conduct recovery audits for the period of three fiscal years that ends on the June 30 immediately preceding the applicable July 31 contracting deadline.

(b) A contract with a consultant entered into as required by paragraph (a) of this subsection (3) shall:

(I) Provide for reasonable compensation for the recovery audit services provided under the contract, which, notwithstanding any other provision of law, shall include compensation determined by the application of a specified percentage to the total amount collected by the consultant in the course of the consultant's recovery audit and related collection activities;

(II) Specify limitations on the scope of the powers that may be exercised by the consultant and procedures to be followed by the consultant in conducting recovery audits to the extent deemed necessary and appropriate by the state controller and the consultant to ensure that the due process rights of any person from whom the consultant seeks recovery of an improper payment are adequately protected; and

(III) Require any data or information determined by the state agency being audited to be confidential to be securely transmitted and maintained by the consultant in accordance with the security policies, standards, and guidelines established by the state chief information security officer or the state chief information officer pursuant to section 24-37.5-403.

(c) Notwithstanding any provision of law to the contrary and except to the extent prohibited by federal law or regulations or by an agreement between the state or a state agency and the federal government, the government of another state, or an agency or other government entity of another state, the state controller or a state agency being subjected to a recovery audit, and any contractor or vendor that has a contract with such a state agency, shall provide a consultant acting under a contract required by paragraph (a) of this subsection (3) with any confidential information in the custody of the state controller, the state agency, or the contractor or vendor that is necessary for the performance of the recovery audit. A consultant acting under such a contract, or any employee or agent of the consultant, is subject to all prohibitions against the disclosure of confidential information obtained from the state or the contractor or vendor in connection with the contract that apply to the state controller, the applicable state agency, the contractor or vendor, or an employee thereof and to all civil or criminal penalties that apply to a violation of any such prohibition.

(4) (a) The state controller shall require recovery audits to be performed on the payments to vendors and other entities made by all state agencies; except that the state controller may, subject to the review provided for in paragraph (b) of this subsection (4), exempt a state agency in whole or in part from the recovery audits otherwise required by this section if the state controller determines that a recovery audit is not likely to yield significant net benefits to the state or that the exempted state agency or portion of a state agency is already subjected to recovery audits under any federal law or regulation or state law, rule, or policy.

(b) For the 2014-15 fiscal year and for any fiscal year thereafter in which the state controller proposes to change the exemptions from recovery audits, the state controller shall provide a report of the proposed changes to the state auditor and the legislative audit and joint budget committees by the March 1 that immediately precedes the execution of one or more recovery audit contracts for the applicable fiscal year. The legislative audit and joint budget committees may veto any exemption from recovery audits proposed by the state controller by majority votes of the members of each of the committees taken before June 30, 2017, and taken before June 30 of each year thereafter in which the state controller proposes a change in the exemptions from recovery audits.

(5) The state controller shall reimburse federal agencies for any amounts recovered from federal programs in accordance with federal statutes, rules, and regulations. The state controller may retain a portion of the net amount recovered due to a recovery audit in order to reimburse the actual administrative costs, including reimbursement paid to other state agencies required by this subsection (5) and additional costs incurred by the state controller in contracting for and providing oversight of the recovery audit. The state controller shall reimburse any state agency that incurs additional costs in relation to the recovery audits for such costs from the portion of any amounts recovered from recovery audits of the state agency.

(6) (a) The state controller shall provide copies, including electronic copies, of any reports received from a consultant performing recovery audits pursuant to this section to:

(I) The governor;

(II) The state auditor; and

(III) The legislative audit and joint budget committees of the general assembly.

(b) The state controller shall provide the copies of reports required by paragraph (a) of this subsection (6) not later than the seventh business day after the date the state controller receives the consultant's report.

(c) Not later than June 30, 2018, and not later than June 30 of every third year thereafter, the state controller shall issue a report to the general assembly summarizing the contents of all reports received from consultants that performed recovery audits contracted for pursuant to this section. The report shall also be posted on the website of the state controller.

(7) Nothing in this section shall be construed to limit the authority of a governing board of a state institution of higher education to contract for a recovery audit for the institution it governs.

(8) Any moneys collected from a recovery audit pursuant to this section shall be transmitted to the state treasurer and credited to the recovery audit cash fund, which is hereby created in the state treasury. The cash fund shall consist of moneys credited to the cash fund pursuant to this subsection (8) and any other moneys appropriated or transferred to the cash fund by the general assembly. The general assembly shall annually appropriate the moneys in the cash fund to the state controller for the purpose of paying contingent contractor fees, state agency recovery audit costs, and amounts due to the federal government for moneys collected from recovery audits. All interest and income derived from the deposit and investment of moneys in the cash fund shall be credited to the cash fund. At the completion of each recovery audit cycle, the state controller shall transfer any moneys remaining in the cash fund to the general fund; except that the state controller shall instead transfer moneys remaining in the cash fund to the fund from which the improper payment was originally made if the state constitution specifies the purposes for which the moneys in that fund shall be used or if the improper payment was made with moneys originally received by the state as a fiduciary or as gifts, grants, donations, or custodial funds.

(9) The state controller shall manage all state agency recovery audits conducted pursuant to this section.



§ 24-30-204. Fiscal year

(1) The fiscal year of the state government shall commence on July 1 and end on June 30 of each year. This fiscal year shall be followed in making appropriations and in financial reporting and shall be uniformly adopted by all departments, institutions, and agencies in the state government except the department of transportation, which shall prepare and submit its budget as required by law. Financial statements for the fiscal year shall be submitted by each department, institution, or agency to the controller no later than August 25. Notwithstanding section 24-1-136 (11)(a)(I), the controller shall prepare financial statements in accordance with generally accepted accounting principles and submit these financial statements to the governor and the general assembly no later than September 20. The controller may grant an extension, not to exceed twenty days, to any department, institution, or agency because of administrative hardship in complying with this section.

(2) (a) For fiscal years commencing on or after July 1, 1992, in addition to the financial statements required pursuant to subsection (1) of this section, all departments, institutions, and agencies in the state government shall submit a quarterly report of financial information to the controller no later than thirty days after the last day of each fiscal year quarter. Such report shall include such financial information as deemed reasonable and necessary by the controller. Such report shall include, but shall not be limited to, sufficient financial information for the controller to determine if such department, institution, or agency is properly crediting monthly revenues and accruals and is properly billing the federal government, in a timely manner, for reimbursement of state moneys expended for federal programs. The controller shall work with all departments to develop a format for such quarterly report of each department, institution, and agency.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), a governing board that implements a capital construction or acquisition project as described in section 23-1-106 (9), C.R.S., is not required to submit for the project quarterly reports as described in paragraph (a) of this subsection (2).

(3) The official books of the state shall be closed no later than thirty-five days after the end of the fiscal year. As of this date, all adjusted revenue, expenditures, and expense accounts shall be closed into the state accounting system in order to divide the financial details of the state into comparable periods.



§ 24-30-205. Duties of controller

The controller shall be devoted full time to the duties of the office and shall follow no other gainful employment. During the consideration of the budget and appropriation bills by the general assembly, it is the controller's duty, upon demand by either house of the general assembly or any committee thereof, to appear before the same and render any testimony, explanation, or assistance required. The controller shall have the technical and clerical assistance as, in the opinion of the governor, the execution of the controller's duties requires. The controller shall be furnished with suitable office space for the performance of the controller's duties.



§ 24-30-207. Reports of revenue and expenditures

(1) Repealed.

(2) On or before September 15 of each year, the controller shall prepare and transmit to the executive director of the department of revenue a graphic summary of statewide revenue and expenditures of the state as published in the controller's comprehensive annual financial report. The executive director of the department of revenue shall print such summary each year in a prominent location on the state income tax instruction booklet. The summary shall be for the last complete fiscal year.

(3) For the 1997-98 fiscal year and for each fiscal year thereafter, the controller shall prepare a report for the state ascertaining the amount of uncommitted reserves, as defined in section 24-75-402 (2)(h), credited to each state cash fund, as defined by section 24-75-402 (2)(b). The state controller shall include in the report the amount of the capital reserve that is excluded from the definition of "uncommitted reserves" in accordance with section 24-75-402 (2)(h)(I). The state auditor shall audit such report. Such report must be delivered to the office of state planning and budgeting and to the joint budget committee of the general assembly on or before September 20 of each year.



§ 24-30-209. Statewide financial and human resources information technology systems - billing process - statewide financial information technology systems cash fund - creation

(1) The executive director of the department of personnel or the executive director's designee shall develop a method for billing users of the department's statewide financial and human resources information technology systems services for the full cost of the service, including materials; depreciation related to capital costs; labor; and administrative overhead. Any moneys generated from the billing required pursuant to this subsection (1) shall be deposited in the statewide financial information technology systems cash fund created in subsection (2) of this section.

(2) (a) There is hereby created in the state treasury the statewide financial information technology systems cash fund. The fund consists of moneys deposited into the fund pursuant to subsection (1) of this section. The moneys in the fund are annually appropriated to the department of personnel for the costs of information technology maintenance and upgrades and for the direct and indirect costs of the department in connection with statewide financial and human resources information technology systems.

(b) All interest earned on the investment of moneys in the statewide financial information technology systems cash fund is credited to the fund. Any unexpended and unencumbered moneys in the fund at the end of any fiscal year remain in the fund and do not revert to the general fund or any other fund.






Part 3 - Division of Budgeting



Part 4 - Motor Vehicle Pools



Part 5 - Division of Public Works



Part 6 - Division of Automated Data Processing



Part 7 - Claims Against State - Claims Commission



Part 8 - Incentive Award Suggestion System



Part 9 - Telecommunications Coordination Within State Government



Part 10 - Division of Administrative Hearings

§ 24-30-1001. Office of administrative courts - administrative courts cash fund - creation

(1) Effective July 1, 2005, there is hereby created the office of administrative courts in the department of personnel, the head of which shall be the executive director of the department of personnel. The office of administrative courts shall exercise its powers, duties, and functions as a type 2 agency.

(2) The executive director of the department of personnel shall establish and maintain administrative offices and courts for the office of administrative courts in Denver, and in the southern region and on the western slope of the state, in addition to such other offices and courts as the executive director deems necessary to carry out the powers, duties, and functions of the office of administrative courts.

(3) The executive director of the department of personnel shall establish any fees or cost allocation billing process necessary to pay for the direct and indirect costs of the office of administrative courts. The department of personnel shall not establish a fee for individuals or beneficiaries that have a right to an administrative hearing without prior approval of the associated state agency and formal rule-making related to the fee pursuant to article 4 of this title. All moneys collected shall be transmitted to the state treasurer, who shall credit the same to the administrative courts cash fund, which fund is hereby created. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of the office of administrative courts. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.



§ 24-30-1002. Appropriation of moneys

All moneys appropriated for expenditure by any state agency for administrative law judges appointed pursuant to this part 10 shall be appropriated to the department of personnel.



§ 24-30-1003. Administrative law judges - appointment - qualifications - standards of conduct

(1) The executive director of the department of personnel may appoint such administrative law judges except those employed pursuant to sections 24-50-103 (7) and 40-2-104, C.R.S., as may be necessary to provide services to each state agency, except the state personnel board and the public utilities commission, entitled to use administrative law judges. Administrative law judges shall be appointed in accordance with the provisions of section 13 of article XII of the state constitution and the laws and rules governing the state personnel system.

(1.5) The director of the office of administrative courts shall appoint and assign administrative law judges to hear particular cases or classes of cases that come before the office of administrative courts in a manner that, in the discretion of such director, is necessary and appropriate to provide services to each state agency.

(2) Any administrative law judge shall meet the same qualifications as a district court judge as provided in section 11 of article VI of the state constitution.

(3) (Deleted by amendment, L. 91, p. 1340, § 57, effective July 1, 1991.)

(4) (a) Administrative law judges appointed pursuant to this section shall be subject to the standards of conduct set forth in the Colorado code of judicial conduct. The performance review plan for each administrative law judge shall include this Colorado code of judicial conduct.

(b) A complaint alleging a violation of the Colorado code of judicial conduct shall be referred to the executive director of the department of personnel who shall investigate the complaint and determine if the administrative law judge violated any canons of the code. Such administrative law judge shall be subject to the disciplinary procedures set forth in rules adopted by the state personnel board.

(c) If the decision is unsatisfactory to any party, an appeal may be made to the board of ethics for the executive branch of state government in the office of the governor.

(d) If the administrative law judge is found by the executive director or the board of ethics to have acted in violation of the canons of the Colorado code of judicial conduct, then the decision shall be made a part of the personnel file of the administrative law judge against whom the complaint was filed.

(5) In addition to the authority set forth in section 24-4-105 or as otherwise provided by law, administrative law judges in the office of administrative courts shall have the power to:

(a) Issue subpoenas, administer oaths, and control the course of trials and other proceedings before them; and

(b) Engage in or encourage the use of alternative dispute resolution as appropriate.

(6) On and after January 1, 2017, before hearing a complaint that has been filed with the office of administrative courts in accordance with section 9 (2) of article XXVIII of the state constitution, an administrative law judge shall complete four credit hours of continuing legal education courses that have been certified by the Colorado supreme court. The four credit hours of legal education must be substantially related to election or campaign finance law. An administrative law judge who hears campaign finance complaints must obtain the four credit hours on an annual basis. An administrative law judge may satisfy the requirements of this subsection (6) by completing the campaign finance training course that is offered on the secretary of state's website pursuant to section 1-45-111.5 (5), C.R.S.






Part 11 - Division of Central Services

§ 24-30-1101. Legislative findings and declarations

(1) The general assembly hereby finds, determines, and declares that:

(a) Services such as printing, document management, mail-related services, microfilm, graphic arts, fleet management, and other similar services are being widely used by the state of Colorado as a practical and economical means of improving administrative production and efficiency;

(b) and (c) (Deleted by amendment, L. 2004, p. 305, § 1, effective August 4, 2004.)

(d) Meeting the service needs of state departments, institutions, and agencies in efficient and economical ways within the resource capabilities of the state is the prime goal of the division of central services policy;

(e) To most effectively utilize resources committed to existing services and to assure the best services at competitive costs to user agencies while preserving the managerial prerogatives and responsibilities assigned to department and agency heads by statute and otherwise, it is necessary to establish central planning, control, and coordination of service activities.



§ 24-30-1102. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Cost" means the direct cost of providing goods or services including, but not limited to, the total cost of labor and all related benefits, maintenance costs, materials, provisions, supplies, equipment rentals, equipment purchases, insurance, financing, supervision, engineering, clerical and accounting services, the value of the use of equipment, including its depreciation or replacement value, and an equitable share of other administrative costs not otherwise directly attributable to a particular good or service which may be reasonably apportioned to each particular service in accordance with generally accepted accounting principles and standards.

(2) "Director" or "executive director" means the executive director of the department of personnel.

(3) (Deleted by amendment, L. 96, p. 1497, § 8, effective June 1, 1996.)

(4) "Services" means printing, document management, mail-related services, microfilm, graphic arts, fleet management, and other similar support functions that are or may be used by the state of Colorado as a practical and economical means of improving administrative production and efficiency.

(5) "State agency" means this state or any department, board, bureau, commission, institution, or other agency of the state; except that "state agency" shall not include any state institution of higher education, the Auraria higher education center, or the state board of stock inspection commissioners, created pursuant to section 35-41-101, C.R.S.

(6) (a) "State-owned motor vehicle" means all motor vehicles owned by the state or any agency of the state that shall include all two- and four-wheel drive trucks, all passenger vehicles including cars, vans, station wagons and other similar passenger vehicles, and any other vehicle not described herein that may be designated as a state-owned motor vehicle if a state agency requests such designation; except that "state-owned motor vehicle" shall not include any vehicle rated at one ton or more that is:

(I) (Deleted by amendment, L. 2010, (SB 10-003), ch. 391, p. 1851, § 29, effective June 9, 2010.)

(II) A specialized vehicle used for the purposes of construction or maintenance, and owned, operated, or controlled by the department of transportation.

(b) "State-owned motor vehicle" shall not include any vehicle donated to a specific state agency.



§ 24-30-1103. Central services

(1) (Deleted by amendment, L. 96, p. 1497, § 9, effective June 1, 1996.)

(2) The powers, duties, and functions concerning central services, specified by this part 11, shall be administered as if transferred by a type 2 transfer, as such transfer is defined by the "Administrative Organization Act of 1968", article 1 of this title, to the department of personnel.



§ 24-30-1104. Central services functions of the department - definitions

(1) Within the counties of Adams, Arapahoe, Boulder, Douglas, Pueblo, El Paso, and Jefferson, the city and county of Broomfield, and the city and county of Denver, and within any other areas in the state of Colorado where central services are offered, the department of personnel shall perform the following functions for the executive branch of the state of Colorado, its departments, institutions, and agencies, under the direction of the executive director:

(a) Formulate, in consultation with state departments, institutions, and agencies, recommendations for a strategic plan for approval of the executive director of the department of personnel and the governor no later than January 1 of 2005 and every five years thereafter;

(b) Review all existing and future services, service applications, software related to services, planning systems, personnel, equipment, and facilities and establish priorities for those that are necessary and desirable to accomplish the purposes of this part 11;

(c) Establish procedures and standards for management of service functions set forth in this part 11 for all state departments, institutions, and agencies;

(d) Establish and maintain facilities as needed to carry out the duties set forth in this part 11, including but not limited to those listed;

(e) (Deleted by amendment, L. 2004, p. 306, § 3, effective August 4, 2004.)

(f) Advise the governor and the general assembly on central services matters;

(g) Prepare and submit such reports as are required by this part 11 or which the governor or the general assembly may request;

(h) Approve or disapprove the acquisition of services, service equipment, and software related to services by any state department, institution, or agency and approve, modify, or disapprove the staffing pattern for service operations by any state department, institution, or agency in accordance with the approved plan;

(i) Continually study and assess service operations and needs of state departments, institutions, and agencies;

(j) Provide services, equipment, and facilities as required pursuant to this part 11 for state departments, institutions, and agencies according to their needs;

(k) Establish, in consultation with other state departments, institutions, and agencies, techniques and standards for microfilm, digital imaging, and digital conversion and evidentiary certification of photographs, microphotographs, or reproductions;

(l) Notify state agencies through written statements, which may include electronic statements, prepared by central services that state agencies may obtain goods and services directly from the private sector, if the cost and quality of such goods or services offered by the private sector are competitive with those provided by central services;

(m) Offer services to any state institution of higher education that chooses to purchase such services. When an institution of higher education intends to purchase a service provided by the department, the institution shall include the department in any solicitation or vendor qualification process for the service. Whenever practicable, institutions of higher education shall seek partnerships with the department for the purpose of procuring services at a cost savings to the institution and the state.

(1.5) The department of personnel shall establish a rule providing for a waiver to a state agency of subsection (1) of this section when the state agency can procure the services described in this part 11 at a net cost savings to the state.

(2) In addition to the county-specific functions set forth in subsection (1) of this section, the department of personnel shall take such steps as are necessary to fully implement a central state motor vehicle fleet system by January 1, 1993. The provisions of the motor vehicle fleet system created pursuant to this subsection (2) apply to the executive branch of the state of Colorado, its departments, its institutions, and its agencies; except that the governing board of each institution of higher education, by formal action of the board, and the Colorado commission on higher education, by formal action of the commission, may elect to be exempt from the provisions of this subsection (2) and may obtain a motor vehicle fleet system independent of the state motor vehicle fleet system. Under the direction of the executive director, the department of personnel shall perform the following functions pertaining to the motor vehicle fleet system throughout the state:

(a) Establish and operate a central state motor vehicle fleet system and such subsidiary-related facilities as are necessary to provide for the efficient and economical use of state-owned motor vehicles by state officers and employees;

(b) Establish and operate central facilities for the maintenance, repair, and storage of state-owned passenger motor vehicles for the use of state agencies; utilize any available state facilities for that purpose; and enter into contracts with such facilities as are necessary to carry out the provisions of this part 11;

(c) (I) Adopt uniform rules for motor vehicle acquisition, operation, maintenance, repair, and disposal standards. Uniform rules adopted by the executive director of the department of personnel pertaining to acquisition of motor vehicles by lease or purchase shall provide that low energy consumption shall be a favorable factor in determining the low responsible bidder. The size of any passenger motor vehicle shall not be greater than necessary to accomplish its purpose.

(II) By January 1, 2008, the executive director shall adopt a policy to significantly increase the utilization of alternative fuels and that establishes increasing utilization objectives for each following year. To encourage compliance with this policy, the rules promulgated pursuant to this subsection (2)(c) may establish progressively more stringent percentage mileposts and, for fiscal years commencing after July 1, 2004, require the collection of data concerning the annual percentage of state-owned bi-fueled vehicles that were fueled exclusively with an alternative fuel. For the years commencing on January 1, 2008, and January 1, 2009, the executive director shall purchase flexible fuel vehicles or hybrid vehicles, subject to availability, unless the increased cost of such vehicle is more than ten percent over the cost of a comparable dedicated petroleum fuel vehicle. Beginning on January 1, 2010, the executive director shall purchase motor vehicles that operate on compressed natural gas, plug-in hybrid electric vehicles, or vehicles that operate on other alternative fuels, subject to their availability and the availability of adequate fuel and fueling infrastructure, if either the increased base cost of such vehicle or the increased life-cycle cost of such vehicle is not more than ten percent over the cost of a comparable dedicated petroleum fuel vehicle. The executive director shall adopt a policy to allow some vehicles to be exempted from this requirement. Notwithstanding section 24-1-136 (11)(a)(I), the executive director or the director's designee shall submit an annual report to the transportation committees of the senate and the house of representatives, or any successor committees, and the joint budget committee of the general assembly, detailing the items specified in subsection (2)(c)(V) of this section. As used in this subsection (2)(c)(II):

(A) "Flexible fuel vehicle" means any dedicated flexible-fuel or dual-fuel vehicle designed to operate on at least one alternative fuel.

(B) "Hybrid vehicle" means a motor vehicle with a hybrid propulsion system that uses an alternative fuel by operating on both an alternative fuel, including electricity, and a traditional fuel.

(III) For purposes of this paragraph (c):

(A) "Alternative fuel" has the meaning established in section 25-7-106.8, C.R.S.

(B) "Bi-fueled vehicle" means a motor vehicle, which may be purchased to comply with applicable federal requirements including, but not limited to, the federal "Energy Policy Act of 1992", 42 U.S.C. sec. 13257, and 42 U.S.C. sec. 7587, that can operate on both an alternative fuel and a traditional fuel or that can operate alternately on a traditional fuel and an alternative fuel.

(C) "Biodiesel" means fuel composed of mono-alkyl esters of long chain fatty acids derived from plant or animal matter that meet ASTM specifications and that is produced in Colorado.

(D) "Life-cycle cost" means the purchase cost of a vehicle minus the resale value at the end of the vehicle's expected useful life, in addition to the fuel, operating, and maintenance costs incurred during the vehicle's expected useful life. Fuel costs per mile traveled shall be calculated based on the reference case projections published by the United States energy information administration for the expected useful life of the vehicle. The expected useful life of a vehicle shall be the standard that is set by the state fleet management program for analysis and life-cycle costing purposes.

(IV) (A) By January 1, 2007, the director shall adopt a policy that all state-owned diesel vehicles and equipment shall be fueled with a fuel blend of twenty percent biodiesel and eighty percent petroleum diesel, subject to availability and so long as the price is no greater than ten cents more per gallon than the price of diesel fuel. The director shall provide for the proper administration, implementation, and enforcement of the policy.

(B) Repealed.

(V) Notwithstanding section 24-1-136 (11)(a)(I), on or before November 1, 2013, and each November 1 thereafter, the executive director or the director's designee shall submit a report to the general assembly as specified in subsection (2)(c)(II) of this section. The report must include, but need not be limited to, the following:

(A) The number of vehicles that the executive director or the director's designee purchased since January 1, 2008, for the motor vehicle fleet system that operate on compressed natural gas and other alternative fuels;

(B) An estimate of the number of dedicated petroleum fuel vehicles that the executive director or the director's designee purchased for the motor vehicle fleet system since January 1, 2008, instead of a vehicle that operates on compressed natural gas or other alternative fuel because the base cost or life-cycle cost of the compressed natural gas vehicle or other alternative fuel vehicle was more than ten percent over the cost of a comparable dedicated petroleum fuel vehicle;

(C) An explanation of the availability of adequate fuel and fueling infrastructure in the state for compressed natural gas vehicles and other alternative fuel vehicles and whether limited availability of fuel or fueling infrastructure contributes to the purchase of dedicated petroleum fuel vehicles for the motor vehicle fleet system instead of vehicles that operate on compressed natural gas and other alternative fuels;

(D) A summary of the policy that allows the executive director to exempt some vehicles from the requirement to purchase vehicles that operate on compressed natural gas and the percentage of dedicated petroleum fuel vehicles that the director purchased pursuant to this exemption;

(E) A summary of the administrative procedures or policies in place within the department, if any, that are intended to facilitate the purchase of vehicles that operate on compressed natural gas and other alternative fuels;

(F) The executive director's suggested changes to the requirements and limitations of subparagraph (II) of this paragraph (c) or other state law that would facilitate the gradual conversion of the motor vehicle fleet system to vehicles that operate on compressed natural gas and other alternative fuels, allow the state to account for the benefit of reduced emissions from vehicles that operate on compressed natural gas and other alternative fuels in its analysis regarding the purchase of such vehicles, and enable the department to provide the best value to the state in the motor vehicle fleet system while purchasing vehicles that operate on compressed natural gas and other alternative fuels; and

(G) A plan for putting in place the infrastructure necessary to support vehicles in the state's motor vehicle fleet system that operate on compressed natural gas and other alternative fuels.

(d) (I) Require that all state agencies transfer custody of certificates of title to all state-owned motor vehicles that are owned by such agencies to the department of personnel for the purpose of compiling complete data on all motor vehicles owned by the state;

(II) Require that all motor vehicles presently owned by state agencies be entered into the state fleet management program. Per-mile costs for the program shall be determined by criteria established by the department of personnel.

(III) (Deleted by amendment, L. 96, p. 1498, § 10, effective June 1, 1996.)

(IV) Require that any department, institution, or agency of the executive branch of the state that owns, operates, or controls vehicles that are not part of the central state motor vehicle fleet system provide the department of personnel with information requested by the department for the purpose of compiling complete data on all motor vehicles owned by the state.

(e) Require that all vehicles purchased after July 1, 1992, shall be owned by the department of personnel and leased and permanently assigned to state agencies. Purchases shall be based on specifications as requested by the state agency in cooperation and consultation with the department of personnel and the motor vehicle advisory council.

(f) Maintain, store, repair, dispose of, and replace state-owned motor vehicles under the control of the department of personnel. The department of personnel shall ensure that state-owned motor vehicles are not routinely replaced until they meet the replacement criteria relating to mileage, cost, safety, and other relevant factors established by the department.

(g) Establish and maintain a centralized record-keeping system for the acquisition, operation, maintenance, repair, and disposal of all motor vehicles in the fleet;

(h) Assign suitable transportation, either on a temporary or permanent basis to any state agency upon: Proper requisition; proper showing of need for use on authorized state business; or approved commuting as provided in section 24-30-1113;

(i) Establish and maintain a record-keeping system for the assignment and use of each vehicle in the motor fleet, which shall include:

(I) Verification from the executive director of a state agency or the executive director's designee that any employee driving a state vehicle has a valid driver's license;

(II) A statement of the authorized state business or other approved purpose for which the vehicle is assigned;

(III) Any other information which the director determines is necessary to carry out the purposes and provisions of this part 11;

(j) (Deleted by amendment, L. 2004, p. 306, § 3, effective August 4, 2004.)

(k) Allocate and charge against each state agency to which transportation is furnished, on the basis of mileage or on the basis of the period of time for which each vehicle is assigned to the agency, its proportionate part of the cost of maintenance and operation of the motor vehicle fleet;

(l) Enforce such rules and regulations as may be adopted by the director pursuant to the provisions of this part 11;

(m) Delegate or conditionally delegate to the respective heads of agencies to which state-owned motor vehicles are permanently assigned such duties as may be designated by the director for the enforcement of all or part of the rules and regulations adopted by the department of personnel;

(n) Require state agencies, officers, and employees to keep all records and make all reports regarding state-owned motor vehicle use as provided in rules and regulations adopted by the department of personnel;

(o) (Deleted by amendment, L. 2004, p. 306, § 3, effective August 4, 2004.)

(p) Negotiate and enter into contracts for the purchase or lease of such personal property as is deemed necessary to achieve the purposes and provisions of this part 11;

(q) Adopt an annual operating budget;

(r) Supervise and be responsible for the expenditure of moneys appropriated to carry out the purposes and provisions of this part 11;

(s) Exercise any other powers or perform any other duties that are reasonably necessary for the fulfillment of the powers and duties assigned to the department of personnel pursuant to this part 11; and

(t) Require that the federal environmental protection agency mile-per-gallon rating for all motor vehicles purchased for the state-owned motor vehicle fleet on or after January 1, 2007, meet or exceed the average fuel efficiency standards as established pursuant to the federal "Energy Policy and Conservation Act", 15 U.S.C. sec. 2001, et seq., recodified as 49 U.S.C. sec. 32901 et seq.

(3) Repealed.

(4) In addition to any other duties imposed by this section, the department of personnel shall establish and maintain a program for parking permits and building and grounds maintenance for the state capitol buildings group pursuant to part 1 of article 82 of this title.



§ 24-30-1105. Powers of the executive director - penalties

(1) In order to perform the duties and functions set forth in this part 11, the executive director of the department of personnel shall, in relation to departments, institutions, and agencies of the executive branch:

(a) Approve the equipment, software related to services, and facilities with which specific services shall be performed by or for any state department, institution, or agency in accordance with the approved plan;

(b) Prescribe standards governing the selection and operation of service equipment by or for any state department, institution, or agency;

(c) Adopt such rules and regulations as may be necessary to carry out the purposes and provisions of this part 11;

(d) Contract for such services as the department of personnel may require for purposes of this part 11;

(e) Require such reports from other departments, institutions, and agencies as may be necessary;

(f) Recommend to the governor the transfer of funds, equipment, supplies, and personnel from existing departments, institutions, and agencies to the department of personnel or to such other agency as may be necessary to accomplish the purposes of this part 11, such transfer to be effective upon the approval by the governor;

(g) Certify for evidentiary purposes as true copies of the originals, before the originals are destroyed or lost, photographs, microphotographs, or reproductions on film created by the department of personnel. Such certified photographs, microphotographs, or reproductions shall have the same legal force and effect as if certified by the original custodian of the records.

(h) In performance of such microfilm services as may be requested by the custodians of the types of documents referred to in this paragraph (h):

(I) Have rights of reasonable access in person or through employees to all types of nonconfidential documents in the possession of the state of Colorado, its departments, institutions, or agencies;

(II) Have rights of reasonable access in person or through specifically designated employees to all types of confidential documents in the possession of the state of Colorado, its departments, institutions, or agencies;

(III) Assist custodians of documents upon which microfilm, digital imaging, and digital conversion services have been performed in the lawful disposition of such documents pursuant to section 24-80-103;

(i) Have power to enter into contracts with other governmental entities in the state of Colorado for the purpose of furnishing services;

(j) Establish policies jointly with the supreme court of the state of Colorado for the expungement and sealing of official state records with a view to the technical and evidentiary problems attendant to expungement or sealing of photographs, microphotographs, and reproductions.

(2) (a) Except in accordance with judicial order or as otherwise provided by law, the executive director or the employees of the department of personnel shall not divulge or make known in any way any information disclosed in any confidential document to which the employees have access in performing the duties specified in this part 11.

(b) Officials or employees of the state who violate this subsection (2) are guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five hundred dollars nor more than five thousand dollars, or by imprisonment in the county jail for not less than six months nor more than two years, or by both such fine and imprisonment. Such persons shall, in addition to these penalties, be subject to removal or dismissal from public service on grounds of malfeasance in office.



§ 24-30-1106. Appeal from decisions of director

If any department, institution, or agency disagrees with any decision, plan, procedure, priority, standard, rule, or regulation or other act of the department of personnel, the head thereof shall notify the executive director of the basis for such disagreement, and the executive director may, at his or her discretion, uphold, modify, or reverse such decision, plan, procedure, priority, standard, rule, or regulation or other act; but no further action shall be taken by the department of personnel to implement any decision, plan, procedure, priority, standard, rule, or regulation or other act after such notice until the executive director has rendered his or her decision in the matter.



§ 24-30-1107. Existing and new equipment, personnel, applications, and systems subject to approval of director

On and after June 20, 1977, no services, service equipment, or software related to services shall be purchased, leased, or otherwise acquired by any department, institution, or agency, nor shall any new service personnel be added to the state personnel system, nor shall any new applications, systems, or programs begin except upon the written approval of the executive director, nor shall any service equipment leased or operated by any department, institution, or agency on June 20, 1977, continue to be so leased or operated after July 1, 1977, unless certified by the executive director to be in accordance with the approved plan.



§ 24-30-1108. Revolving fund - service charges - pricing policy

(1) There is hereby created a department of personnel revolving fund for use in acquiring such materials, supplies, labor, and overhead as are required. Moneys collected and deposited in the fund shall be from state and local government user fees and from rebates, including, but not limited to, rebates from car rentals, travel agencies, lodging, and travel cards. The fund shall be under the direction of the executive director.

(2) Users of department services shall be charged the full cost of the particular service, which shall include the cost of all material, labor, and overhead.

(3) The executive director shall have a pricing policy of remaining competitive with or at a lower rate than private industry in the operation of any service function which the executive director establishes.

(4) The executive director shall keep a full, true, and accurate record of the costs of providing each particular service.

(5) Repealed.

(6) (a) (I) Repealed.

(II) Any uncommitted capital outlay reserves at the end of a given fiscal year may be used for capital outlay subject to an appropriation in the annual general appropriation act.

(b) For purposes of this subsection (6), unless the context otherwise requires:

(I) "Capital outlay" has the same meaning as set forth in section 24-75-112 (1)(a).

(II) "Capital outlay reserve" means any accumulated depreciation identified in fund balance reports prepared by the department of personnel.



§ 24-30-1111. Postage meters - penalty for private use

(1) Each state department, agency, division, board, commission, committee, and educational institution which has installed a postage meter shall place an imprint plate on such meter and a notice attached to the meter showing that the metered mail is official state of Colorado mail and that there is a penalty for the unlawful use of such postage meter for private purposes.

(2) Any person who uses a state-installed postage meter for private purposes commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 24-30-1112. Permanent assignment of vehicles - state agency - verification of minimum mileage - revocation

(1) A state-owned motor vehicle that is part of the state motor vehicle fleet established pursuant to section 24-30-1104 (2) may be assigned by the division to a state agency pursuant to this section. In addition, any state-owned motor vehicle that is assigned to a state agency may be further assigned by the executive director of the state agency or by the executive director's designee to an officer or employee of the state agency pursuant to section 24-30-1113.

(2) Unless a state agency can justify to the division the need for permanent assignment of a vehicle because of its unique use, the division may permanently assign a state-owned motor vehicle to a state agency only if the use of the vehicle by the state agency is likely to meet the minimum required mileage established by the department of personnel for the utilization classification associated with the vehicle's intended work function and the use of such vehicle by the state agency complies with any additional criteria established by the division in rules. A vehicle that is assigned to a state agency must be parked at a state facility, as defined by rule, when the vehicle is not in use unless the vehicle has been assigned to an officer or employee of the state agency pursuant to section 24-30-1113.

(3) The division shall establish a program and adopt rules providing for annual verification that each state-owned motor vehicle permanently assigned to a state agency has met the minimum required mileage based on the appropriate utilization classification. If verification establishes that a vehicle has not met the minimum annual mileage rate and other criteria established in rules and if the responsible state agency cannot justify such lower mileage or failure to meet other criteria, the division shall revoke the permanent assignment of the vehicle immediately.

(4) The division shall adopt rules governing the procedure for revocation of assignment of state-owned motor vehicles that have been permanently assigned to a state agency. Revocation of assignment shall occur when the division determines that:

(a) The vehicle has been used for other than official business or has been used for commuting without being assigned to an officer or employee of the state agency pursuant to section 24-30-1113;

(b) (I) The state agency has not submitted reports or other documentation to the division that it is required to submit pursuant to rules adopted by the division; or

(II) Any reports or other documentation that the state agency has submitted fail to meet the standards established in rules adopted by the division for the submission of such reports and documentation and the state agency has not cured the deficiencies within thirty days after receiving notification from the division of such deficiency;

(c) The state agency has knowingly and willfully supplied false information to the division regarding the permanent assignment of the motor vehicle to the state agency;

(d) That a state-owned motor vehicle has been abused; or

(e) That a violation of other rules promulgated by the division has occurred which warrants revocation of assignment to the state agency as specified in the rules adopted by the division.

(5) The division shall not honor new requisitions for assignment of vehicle following the revocation of assignment until the division is assured that the violation for which a vehicle was previously revoked will not recur.



§ 24-30-1113. Assignment of vehicles to state agency officers or employees - report to legislative audit committee - definition - repeal

(1) Notwithstanding section 24-30-1102 (5), as used in this section, unless the context otherwise requires, "state agency" means the state or any department, board, bureau, commission, institution, or other agency of the state; except that "state agency" does not include any state institution of higher education, the Auraria higher education center, or the legislative and judicial branches of state government. As used in this section, "state agency" does include the state board of stock inspection commissioners, created in section 35-41-101.

(2) (a) The executive director of a state agency or the executive director's designee may assign a state-owned motor vehicle that has been assigned to the state agency pursuant to section 24-30-1112 to an officer or employee of the state agency for conducting state business and commuting. Commuting includes traveling from an officer's or employee's personal residence to one or more regular places of business. A state-owned motor vehicle may be parked at the personal residence of an officer or employee of a state agency for more than one day per month only if the state agency has assigned the vehicle to the officer or employee pursuant to this section. The assignment of a state-owned motor vehicle pursuant to this section must comply with the requirements of section 24-30-1112.

(b) The executive director of a state agency or the executive director's designee must authorize the assignment of a vehicle in writing and submit the authorization and any supporting documentation to the director of the division for final approval. The executive director of a state agency or the executive director's designee shall authorize the assignment of a vehicle only if:

(I) Assignment of the vehicle is necessary to conduct official and legitimate state business;

(II) Assignment of the vehicle satisfies at least one of the following requirements:

(A) The vehicle meets the federal internal revenue service definition of qualified nonpersonal use, as specified in 26 CFR 1.274-5 (k); or

(B) The assignment of the vehicle is the most cost-efficient means of transportation, as defined in rules adopted by the department of personnel, to the state agency; and

(III) Assignment of the vehicle complies with any additional criteria established in rules adopted by the department of personnel.

(c) An executive director of a state agency or the executive director's designee who authorizes the assignment of a state-owned motor vehicle to an officer or employee of the state agency shall maintain documentation of the assignment, including the executive director's justification for authorizing the assignment of the vehicle. At least annually, the executive director of a state agency or the executive director's designee shall review each assignment of a vehicle to ensure that the assignment complies with the requirements of this section.

(3) The director of the division or the state controller, or the designee of either official, as applicable, shall review any assignment of a state-owned motor vehicle to an officer or employee of a state agency. The director of the division or the state controller, or the designee of either official, as applicable, shall verify that the assignment of the vehicle complies with the requirements specified in subsection (2) of this section and the regulations of the federal internal revenue service. If the review establishes that the assignment of a vehicle does not comply with such requirements, the director of the division shall revoke the assignment of the vehicle.

(4) In addition to the initial approval required by subsection (3) of this section, the division shall establish a program and adopt rules providing for annual review and verification by the director of the division or the state controller, or the designee of either official, as applicable, that each state-owned motor vehicle assigned to an officer or employee of a state agency still complies with the requirements of subsection (2) of this section and the regulations of the federal internal revenue service. The requirements of this subsection (4) apply to all state-owned motor vehicles, whether they were assigned before, on, or after September 1, 2017. If the verification process establishes that the assignment of a vehicle no longer complies with subsection (2) of this section or the regulations of the federal internal revenue service, the division shall revoke the assignment of the vehicle.

(5) Any officer or employee of a state agency who is assigned a state-owned motor vehicle because it is the most cost-efficient means of transportation as specified in subsection (2)(b)(II)(B) of this section is required to pay income tax on the value of the fringe benefit of the vehicle. The state controller, or the state controller's designee, shall calculate and report as income the value of the fringe benefit of the vehicle in accordance with the regulations of the federal internal revenue service. The state controller shall promulgate rules regarding how the value of the fringe benefit will be calculated and reported.

(6) The director of the division, or the director's designee, and the state controller, or state controller's designee, shall promulgate rules as required in this section and may promulgate additional rules deemed necessary for the implementation of this section. Such rules shall be promulgated in accordance with article 4 of this title 24.

(7) (a) On or before September 1, 2019, the department of personnel shall report to the legislative audit committee regarding the implementation and enforcement of this section. The department may make recommendations regarding further modifications to the criteria and requirements for the assignment of a state-owned motor vehicle to an officer or employee of a state agency.

(b) This subsection (7) is repealed, effective July 1, 2020.



§ 24-30-1114. Restrictions on assignment of vehicles

(1) Requisitions for assignment or reassignment of state-owned motor vehicles shall not be honored when the purpose of the assignment or reassignment is to provide a newer or lower mileage vehicle to a state officer or employee on the basis of rank, position, management authority, length of service, or other nonessential purpose.

(2) Special use vehicles, including but not limited to four-wheel drive and law enforcement vehicles, shall be assigned only to those agencies and individuals authorized or otherwise designated by the division to operate such vehicles.



§ 24-30-1115. Motor fleet management fund - creation

(1) There is hereby created a fund to be known as the motor fleet management fund, which shall be administered by the department of personnel and which shall consist of all moneys which may be transferred thereto in accordance with section 24-30-1104 (2)(k).

(2) The moneys in the fund shall be subject to annual appropriation by the general assembly for the purposes of this part 11. Any moneys not appropriated shall remain in the fund and shall not be transferred to or revert to the general fund of the state at the end of any fiscal year. Subject to severe budget constraints and annual appropriation, a portion of the state motor fleet shall be replaced each year. The number of motor vehicles to be replaced annually shall be based on a methodology provided by the department of personnel and approved by the general assembly.

(3) Notwithstanding any provision of this section to the contrary, on April 20, 2009, the state treasurer shall deduct one million dollars from the motor fleet management fund and transfer such sum to the general fund.

(4) Notwithstanding any provision of this section to the contrary, on April 15, 2010, the state treasurer shall deduct three hundred ninety-seven thousand one hundred forty-three dollars from the motor fleet management fund and transfer such sum to the general fund.



§ 24-30-1117. Exclusive authority to acquire state-owned motor vehicles

The department of personnel shall have the exclusive authority to purchase, lease, and otherwise acquire motor vehicles for such use by state officers and employees as may be necessitated in the course and conduct of official state business. Except for any vehicles donated to specific state agencies, no motor vehicle shall be purchased, leased, or otherwise acquired by any state agency unless such vehicle is obtained through the department of personnel or under an express waiver granted by the department.






Part 12 - Products and Services of Persons With Severe Disabilities

§ 24-30-1201. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Direct labor" means all work required for preparing, processing, and packing products and all work required for providing services, but the term does not include supervision, administration, inspection, or shipment.

(2) "Nonprofit agency for persons with severe disabilities" means a private nonprofit organization established under the laws of the United States or this state which is operated in the interest of individuals who are severely impaired, the net income of which does not inure in whole or in part to the benefit of any shareholder, officer, or other individual, and which, in the production of commodities and in the provision of services, employs during its fiscal year severely impaired individuals for not less than seventy-five percent of the man-hours of direct labor required for the production of commodities or for the provision of services.

(3) "Public agency" means any public office, officer, department, commission, institution, or bureau, any agency, division, or unit within a department or office, or any other public authority of this state. "Public agency" shall not include any municipality, county, school district, special district, nor any other political subdivision of the state.

(4) "Severe disability" means one or more physical or mental disabilities which constitute a substantial impairment to employment and which are of such a nature as to require multiple vocational rehabilitation services over an extended period of time.



§ 24-30-1203. Purchasing requirements

(1) In order to provide preferential treatment to the products and services of nonprofit agencies for persons with severe disabilities, public agencies shall purchase such products and services directly from said agencies in accordance with applicable specifications of the department of personnel and of local purchasing officials for other public agencies. Whenever such products and services are available at a price determined to be reasonable by the appropriate purchasing official, the price shall recover for the nonprofit agency for persons with severe disabilities the cost of all materials, labor, and overhead, including delivery expenses, incurred in the production of products or the provision of services by such nonprofit agency.

(2) Notwithstanding any other provision of this part 12, no purchase shall be made of any product or service that does not conform to the standards and specifications necessary for the purpose for which the product or service is required.



§ 24-30-1204. Cooperation between state agencies

In furtherance of the purposes of this part 12 and in order to contribute to the economy of state government, it is the intent of the general assembly that there be close cooperation among the department of personnel, the division of correctional industries in the department of corrections, and any other agency of this state from which procurement of products or services is required under any law of this state. The committee, the division of correctional industries, and any other similar agency of this state are authorized to enter into such agreements, cooperative working relationships, or other arrangements as may be determined to be necessary for effective coordination and efficient realization of the objectives of this part 12 and any other similar procurement law of this state. The department of personnel may secure, directly from any agency, division, or department of this state, any information which is necessary to enable it to carry out the provisions of this part 12.






Part 13 - State Buildings

§ 24-30-1301. Definitions

As used in this part 13, unless the context otherwise requires:

(1) (a) "Capital asset" means:

(I) Real property;

(II) Fixed equipment;

(III) Movable equipment; or

(IV) Instructional or scientific equipment with a cost that exceeds fifty thousand dollars; except that "capital asset" does not include instructional or scientific equipment purchased by a state institution of higher education if the institution uses moneys other than those appropriated pursuant to section 24-75-303. Instructional or scientific equipment does not include information technology.

(b) "Capital asset" does not mean information technology. All information technology budget requests must be presented as set forth in section 2-3-1704 (11), C.R.S.

(2) "Capital construction" means:

(a) Acquisition of a capital asset or disposition of real property;

(b) Construction, demolition, remodeling, or renovation of real property necessitated by changes in the program, to meet standards required by applicable codes, to correct other conditions hazardous to the health and safety of persons which are not covered by codes, to effect conservation of energy resources, to effect cost savings for staffing, operations, or maintenance of the facility, or to improve appearance;

(c) Site improvement or development of real property;

(d) Installation of the fixed or movable equipment necessary for the operation of new, remodeled, or renovated real property, if the fixed or movable equipment is initially housed in or on the real property upon completion of the new construction, remodeling, or renovation;

(e) Installation of the fixed or movable equipment necessary for the conduct of programs in or on real property upon completion of the new construction, remodeling, or renovation;

(f) Contracting for the services of architects, engineers, and other consultants to prepare plans, program documents, life-cycle cost studies, energy analyses, and other studies associated with capital construction and to supervise the construction or execution of such capital construction; or

(g) (Deleted by amendment, L. 2014.)

(3) "Capital renewal" means a controlled maintenance project of real property or more than one integrated controlled maintenance projects of real property with costs exceeding two million dollars in a fiscal year and that is more cost effective or better addressed by corrective repairs or replacement to the real property rather than by limited fixed equipment repair, replacement, or smaller individual controlled maintenance projects.

(4) "Controlled maintenance" means:

(a) Corrective repairs or replacement, including improvements for health, life safety, and code requirements, used for existing real property; and

(b) Corrective repairs or replacement, including improvements for health, life safety, and code requirements, of the fixed equipment necessary for the operation of real property, when such work is not funded in a state agency's or state institution of higher education's operating budget.

(c) "Controlled maintenance" may include contracting for the services of architects, engineers, and other consultants to investigate conditions and prepare recommendations for the correction thereof, to prepare plans and specifications, and to supervise the execution of such controlled maintenance projects as provided through an appropriation by the general assembly.

(5) "Department" means the department of personnel.

(6) "Economic life" means the projected or anticipated useful life of real property.

(7) "Executive director" means the executive director of the department of personnel.

(8) "Facility" means a state-owned building or utility. "Facility" does not include highways or publicly assisted housing projects as defined in section 24-32-718.

(9) "Fixed equipment" includes, but is not limited to, mechanical, electrical, or plumbing components built into real property that are necessary for the operation of the real property.

(10) (Deleted by amendment, L. 2014.)

(11) "Initial cost" means the required cost necessary to construct or renovate a facility.

(12) "Life-cycle cost" means the cost alternatives, over the economic life of a facility, including its initial cost, replacement costs, and the cost of operation and maintenance of the facility, such as energy and water.

(13) "Movable equipment" means:

(a) All equipment that is not defined as fixed equipment that is necessary for the conduct of a program in or on real property;

(b) The rolling stock and fixed stock necessary for running a state-owned railway; and

(c) Aircraft as defined in section 43-10-102 (1), C.R.S., that is used for state purposes.

(13.5) "Office of the state architect" or "office" means the office of the state architect created in section 24-30-1302.5.

(14) "Principal representative" means the governing board of a state agency or state institution of higher education, or the governing board's designee, or, if there is no governing board, the executive head of a state agency or state institution of higher education, as designated by the governor or the general assembly, or such executive head's designee.

(15) (a) "Real property" means a facility, state-owned grounds around a facility, a campus of more than one facility and the grounds around such facilities, state-owned fixtures and improvements on land, and every state-owned estate, interest, privilege, tenement, easement, right-of-way, and other right in land, legal or equitable, but not including leasehold interests.

(b) "Real property" does not include:

(I) Land or any interest therein acquired by the department of transportation and used, or intended to be used, for right-of-way purposes;

(II) Land or any interest therein held by the division of parks and wildlife and the parks and wildlife commission in the department of natural resources; and

(III) Public lands of the state or any interest therein that are subject to the jurisdiction of the state board of land commissioners.

(16) "State" means the government of this state, every state agency, and every state institution of higher education. "State" does not include a county, municipality, city and county, school district, special district, or any other kind of local government organized pursuant to law.

(17) "State agency" means any department, commission, council, board, bureau, committee, office, agency, or other governmental unit of the state.

(18) "State institution of higher education" means a state institution of higher education as defined in section 23-18-102 (10), C.R.S., and the Auraria higher education center created in article 70 of title 23, C.R.S.



§ 24-30-1302. State buildings - transfer

(1) The powers, duties, and functions of the office of state planning and budgeting relating to state buildings are transferred by a type 2 transfer to the department of personnel.

(2) Effective July 1, 1979, the officers and employees of the office of state planning and budgeting engaged prior to such date in the performance of the powers, duties, and functions vested by this part 13 in the department shall become employees of the department and shall retain all rights to state personnel system and retirement benefits under the laws of this state, and their services shall be deemed to have been continuous. Effective July 1, 1979, all of the books, records, reports, equipment, property, accounts, liabilities, and funds of the office of state planning and budgeting which pertain to the powers, duties, and functions vested by this part 13 in the department shall be transferred thereto.

(3) Whenever the powers, duties, or functions vested by this part 13 are referred to in any other statute or in any contract or other document and designate the former division of public works, or its predecessor, or the office of state planning and budgeting, such designation shall be deemed to apply solely to the department of personnel.



§ 24-30-1302.5. Office of the state architect

(1) There is created within the department an office of the state architect, the head of which is the state architect. The state architect is designated by the executive director of the department, subject to the provisions of section 13 of article XII of the state constitution, and the state architect must be qualified by training in architecture and planning. The state architect shall appoint the necessary staff of the office of the state architect in accordance with the provisions of section 13 of article XII of the state constitution.

(2) The state architect shall exercise all powers necessary and proper for the discharge of his or her duties as specified in this part 13 and part 14 of this article.



§ 24-30-1303. Office of the state architect - responsibilities

(1) The office of the state architect shall:

(a) With the approval of the governor, negotiate and execute leases on behalf of the state for real property needed for state use and, as provided in section 24-82-102 (2), negotiate and execute leases of real property not presently needed for state use;

(b) With the approval of the governor, negotiate and approve easements and rights-of-way across nonstate land on behalf of the state and, as provided in section 24-82-202, negotiate and approve easements and rights-of-way across land owned by or under the control of the state;

(c) Repealed.

(d) Supervise and be responsible for the expenditure of funds appropriated by the general assembly for capital construction, capital renewal, and controlled maintenance projects for state agencies and state institutions of higher education;

(e) Maintain a current record of balances by project in the capital construction and controlled maintenance funds;

(f) Cause to be developed and enforced methods of internal control, on standardized basis within individual state agencies, that will assure compliance with appropriations provisions and executive orders;

(g) Repealed.

(h) Develop, or cause to be developed, with the approval of the governor, specific standards relating to office space, to architectural, structural, mechanical, and electrical systems in such office space, and to energy conservation in such office space, except in higher education as provided in section 23-1-106, C.R.S., which shall be the basis for approving facilities master plans, facility program plans, schematic designs, design development phases, and construction documents relating to the lease, acquisition, or construction of office space; except that such standards shall be approved by the president of the senate and the speaker of the house of representatives when they concern space, systems, or energy conservation in that portion of the capitol buildings group which is under the jurisdiction of the general assembly;

(i) Develop a construction procedures manual for real property, with the approval of the governor;

(j) Develop, or cause to be developed, standards of inspection, with the approval of the governor, which shall be the basis of all inspections and be responsible for assuring the uniform inspection of construction projects by the state agencies, utilizing such resources as may be locally available, in conjunction with the architect, engineer, or consultant;

(k) Coordinate initiation of budget requests for those capital construction or capital renewal projects for which the executive director shall be designated as principal representative by the governor;

(k.5) Coordinate initiation of budget requests for controlled maintenance projects and make recommendations concerning such requests to the capital development committee and to the office of state planning and budgeting. In the event that a controlled maintenance request exceeds approximately five hundred thousand dollars, the executive director may require the department making the request to prepare a feasibility study or program plan for the request. The executive director may establish guidelines or criteria for such feasibility study or program plan.

(l) and (m) Repealed.

(n) (I) (Deleted by amendment, L. 94, p. 567, § 20, effective April 6, 1994.)

(II) Develop, or cause to be developed, methods of control on a standardized basis for all state agencies and state institutions of higher education to ensure conformity of physical planning with approved building codes and of construction with approved physical planning.

(o) (Deleted by amendment, L. 94, p. 567, § 20, effective April 6, 1994.)

(p) Develop and maintain, or cause to be developed and maintained, at state agencies and state institutions of higher education approved lists of qualified architects, industrial hygienists, engineers, landscape architects, land surveyors, and consultants from which the principal representative shall make a selection, including therein such information as may be required by part 14 of this article;

(q) Develop and maintain, or cause to be developed and maintained, at state agencies and state institutions of higher education approved lists of qualified contractors to bid on construction projects and promulgate rules and regulations as may be necessary for contractor prequalification processes for bidding on construction projects;

(r) Promulgate rules for independent third-party review of facility program plans, schematic design, design development, and construction documents to assure compliance with appropriate building codes, approved construction standards, and the appropriation and to assure the review of cost estimates prior to authorization of the calling of bids for compliance with the appropriation. In the event the executive director or his designee, after such review, finds that facility program plans, schematic design, design development, or construction documents do not comply with approved construction standards and the appropriation or that cost estimates do not comply with the appropriation, he shall immediately notify the principal representative in writing of his findings and make appropriate recommendations. Upon receipt of such notice, the principal representative shall take action as necessary to implement the recommendations and bring the project into compliance, continuing or modifying plans, designs, construction documents, or cost estimates as the case may be.

(s) (I) Promulgate rules and regulations for the administration of the bid procedure and acceptable methods for determining the lowest responsible bidder;

(II) In cooperation with the project architect, engineer, or consultant, be responsible for the administration of the bid procedure for state agencies and state institutions of higher education without staff capability and perform such additional functions as the office may determine;

(III) When directly responsible for the bid procedure, recommend the lowest responsible bid to the principal representative, after consultation with the project architect, engineer, or consultant;

(IV) Promulgate, with the assistance of the attorney general and the state controller, standardized contract language for agreements between architects, engineers, or consultants and state agencies or state institutions of higher education and language for construction contracts between contractors or construction managers and state agencies or state institutions of higher education;

(V) Review and approve modifications to such standard contract language;

(s.5) Work with the office of state planning and budgeting, the Colorado commission on higher education, the department of higher education, and a representative from a state institution of higher education to develop and establish criteria for recommending capital construction projects;

(t) (I) Make recommendations on capital construction and capital renewal project requests made by each state agency after the requests have been reviewed by the office as specified in section 24-30-1311, and submit recommendations for the same to the office of state planning and budgeting in a timely manner so that the office of state planning and budgeting can meet the deadlines set forth in section 24-37-304 (1)(c.3). The state architect may not recommend capital construction project requests if such projects are not included in the state agency's facility program plan that is approved as required in section 24-30-1311, unless the state architect determines that there exists a sound reason why the requested project is not included in the facility program plan.

(II) Be responsible for the preparation of the state's controlled maintenance budget request and submit recommendations for the same to the office of state planning and budgeting and the capital development committee;

(u) and (v) Repealed.

(w) Develop and maintain, or cause to be developed and maintained, life-cycle cost analysis methods for real property and, prior to beginning construction, assure that such methods are reviewed by an independent third party to ensure compliance with sections 24-30-1304 and 24-30-1305. The office shall review and approve specific exceptions to systems selected for construction, which systems are not found to be the best choice on a life-cycle basis.

(x) and (y) Repealed.

(z) Establish minimum building codes, with the approval of the governor and the general assembly after the recommendations and review of the capital development committee, for all construction by state agencies and state institutions of higher education on real property or state lease-purchased buildings. At the discretion of the office, said codes may apply to state-leased buildings where local building codes may not exist.

(aa) Repealed.

(bb) Develop and maintain a list of the information required to be included in facility management plans and updates submitted pursuant to section 24-30-1303.5 (3.5);

(cc) Develop procedures for the submission of facility management plans and updates pursuant to section 24-30-1303.5 (3.5); and

(dd) Review facility management plans and updates submitted pursuant to section 24-30-1303.5 (3.5) and submit a report regarding such plans and updates to the office of state planning and budgeting and the capital development committee.

(ee) (Deleted by amendment, L. 2009, (SB 09-292), ch. 369, p. 1967, § 75, effective August 5, 2009.)

(2) The provisions of subsection (1) of this section shall not apply to lands under the jurisdiction of the state board of land commissioners or to leases of land held by the division of parks and wildlife.

(3) (a) All real property, except public roads and highways, projects under the supervision of the division of parks and wildlife, and real property under the supervision of the judicial department, erected for state purposes shall be constructed in conformity with a construction procedures manual for real property prepared by the office and approved by the governor. Such construction shall be made only upon plans, designs, and construction documents that comply with approved state standards and rules promulgated pursuant to this section.

(b) Projects under the supervision of the division of parks and wildlife that are excluded from paragraph (a) of this subsection (3), shall:

(I) Maintain a current record of balances by capital project, including but not limited to:

(A) Planned budgets, actual expenditures, and additions or deletions to and components of projects; and

(B) Items categorized for professional services, construction or improvement, contingencies, and moveable equipment.

(II) Notwithstanding section 24-1-136 (11)(a)(I), report the current record of balances by capital project on or before September 15, 2001, not less than one time annually on or before each September 15 thereafter to the office of state planning and budgeting, the joint budget committee, and the capital development committee.

(c) (I) All real property under the supervision of the judicial department erected for state purposes shall be constructed in conformity with a construction procedures manual for real property based on acceptable industry standards. Such construction shall be made only upon plans, designs, and construction documents that comply with approved state standards.

(II) The judicial department is authorized to hire private construction managers to supervise their capital construction, controlled maintenance, or capital renewal projects. The cost of such construction managers shall be paid for from moneys appropriated for the specific capital construction, controlled maintenance, or capital renewal project.

(III) The judicial department is authorized to perform the responsibilities and functions described in paragraph (a) of subsection (1) of this section for any real property under the supervision of the judicial department.

(4) When the principal representative is a legislative agency, the principal representative may request, and the office shall provide to the principal representative within five working days of such request, a progress report of the office's actions undertaken as of the date of the request towards completion of any of the office's duties set forth in subsection (1) of this section.

(5) (a) The office may delegate to state agencies or state institutions of higher education any or all of the responsibilities and functions outlined in this part 13 and the office's responsibilities and functions under part 14 of this article, pursuant to rules and regulations promulgated by the department, when the state agency or state institution of higher education has the professional or technical capability on staff to perform such functions competently.

(b) The office may authorize state agencies or state institutions of higher education to hire private construction managers to supervise the capital construction, controlled maintenance, or capital renewal projects. The cost of such construction manager shall be paid from moneys appropriated for the specific capital construction, controlled maintenance, or capital renewal projects. This paragraph (b) does not apply to projects under the supervision of the department of transportation.

(c) If the state architect determines that the governing board of a state institution of higher education has adopted procedures that adequately meet the safeguards set forth in the requirements of part 14 of this article and article 92 of this title, the state architect may exempt the institution from any of the procedural requirements of part 14 of this article and article 92 of this title in regard to a capital construction project to be constructed pursuant to the provisions of section 23-1-106 (9), C.R.S.; except that the selection of any contractor to perform professional services as defined in section 24-30-1402 (6) must be made in accordance with the criteria set forth in section 24-30-1403 (2).

(d) Upon application by any state agency or state institution of higher education that demonstrates internal expertise related to the leasing and acquisition of commercial real property, the office may delegate an individual employed by the state agency or state institution of higher education to act on behalf of the office in the performance of the responsibilities and functions described in paragraph (a) of subsection (1) of this section. The delegation authorized pursuant to this paragraph (d) may include, with the consent of the office, the authority to waive the use of the office-approved real estate lease form or real estate lease amendment form.

(6) Nothing in this article is intended to diminish the authority granted to the judicial department or the state court administrator in Senate Bill 08-206.



§ 24-30-1303.5. Office of the state architect to prepare and maintain inventory of state property - vacant facilities

(1) The office shall obtain and maintain a correct and current inventory of all real property owned by or held in trust for the state or any state agency or state institution of higher education, and, in cooperation with the attorney general, correct any defects in title to said real property necessary to vest marketable title in the state.

(2) Such inventory must include sufficient information to identify such real property with respect to which unit of the state has control thereof, where such real property is located, and when and from what source the real property was acquired, including subsequent improvements. The office shall establish and maintain an accurate index system which will assure that inquiries as to the location and control of all such real property will be promptly answered.

(3) The office shall establish procedures whereby each state agency and state institution of higher education is required to report all acquisitions of real property, including improvements, and all dispositions thereof to the office to enable the inventory to be promptly and accurately maintained with respect to such changes. The report must include a copy of each purchase or sale agreement pertaining to the acquisition or disposition of real property, including improvements, or, if such agreements are not available, such other documents describing the terms and conditions of the transaction as the office finds to be appropriate in order to maintain the information required by subsection (2) of this section. For each transaction involving the acquisition or disposition of real property, the state agency or the state institution of higher education shall also provide to the department a copy of the deed pertaining to the real property after the deed has been recorded.

(3.5) (a) With respect to all real property owned by or held in trust for the state or any state agency or state institution of higher education, each state agency or state institution of higher education shall identify any vacant facility under its control. As used in this section, "vacant" means:

(I) Unoccupied;

(II) Unused in whole or in part for the purposes for which the improvement was designed, intended, or remodeled; or

(III) Without current defined plans by the state agency or state institution of higher education for the next fiscal year.

(b) A state agency or state institution of higher education must submit for the approval of the office a facility management plan for any vacant facility consistent with the procedures established by the office. The state agency or state institution of higher education must submit the facility management plan to the office within thirty days after the facility becomes vacant. In addition to any other information required by the office, the facility management plan must include the following:

(I) A financial analysis of the possible uses of the facility;

(II) Any plans for the disposal of the facility through sale, lease, demolition, or otherwise;

(III) If the state agency or state institution of higher education does not intend to dispose of the facility during the next fiscal year, a plan for the proposed controlled maintenance, if any, necessary to avoid the deterioration of the vacant facility; and

(IV) Whether the facility has or is eligible to receive a national, state, or local historic designation or listing.

(c) (I) For each year after the office approves a facility management plan, the state agency or state institution of higher education shall submit an annual facility management plan update consistent with the procedures established by the office. The update must be submitted on or before November 1 of the year following the approval of a facility management plan and each November 1 thereafter until such time that the facility is no longer vacant. In addition to any other information required by the office, the update must identify all actions taken by the state agency or state institution of higher education within the last year consistent with the facility management plan. If based on the update or on any other information known by the office, the office determines that the state agency or state institution of higher education has failed to comply with the provisions of an approved facility management plan, the office may revoke the approval of the facility management plan. If the office revokes approval of the facility management plan, a state agency or state institution of higher education is required to submit a new facility management plan for the vacant facility subject to the provisions of this subsection (3.5).

(II) In addition to any other requirements of subparagraph (I) of this paragraph (c), the facility management plan update must describe any changes proposed by the state agency or state institution of higher education to the facility management plan. Any proposed changes to the facility management plan are subject to the approval of the office, and any approved changes become part of the facility management plan for purposes of future updates.

(d) Any facility management plan or update required to be submitted by a state institution of higher education pursuant to this subsection (3.5) must be submitted to the Colorado commission on higher education instead of the office. The commission shall submit a copy of the facility management plan or update and the commission's recommendations regarding it to the office.

(e) Repealed.

(f) No state agency or state institution of higher education is eligible for any capital construction appropriations until the office approves a facility management plan for all vacant facilities controlled by the state agency or state institution of higher education; except that the capital development committee may exempt a state agency or state institution of higher education from the provisions of this paragraph (f).

(4) For purposes of maintaining a current inventory, no acquisition or disposition of real property may be made and no funds or other valuable consideration may be given by a state agency or state institution of higher education for such acquisition, nor may any final document of conveyance of real property be transmitted to a purchaser, until a complete report on such transaction as required pursuant to subsection (3) of this section has been filed with the office and the office has issued a written acknowledgment of the receipt of such report to the state agency or state institution of higher education. Such written acknowledgment must be issued without delay, and nothing in this section should be construed to give the office any power to approve or disapprove any acquisition or disposition of real property, improvements thereon, or other capital assets.

(5) (Deleted by amendment, L. 2014.)

(5.5) The office shall cause to be developed performance criteria for real property. An analysis must be made upon selected real property against the performance criteria to assess whether the selected real property should be considered for sale or other disposition if such real property is not performing and is determined not to be of sound investment value, or should be held for an identified future state need. The office may contract to maintain such inventories, develop such performance criteria, and perform such analysis and may enter exclusive brokerage agreements on behalf of state agencies and state institutions of higher education to the extent necessary to accomplish the maintenance of such inventory and such analysis. The office shall make recommendations to the capital development committee regarding various real property management strategies resulting from such analysis. This subsection (5.5) does not apply to property that is subject to the provisions of section 43-1-106 (8)(n), C.R.S.

(6) Notwithstanding section 24-1-136 (11)(a)(I), the office shall prepare an annual report of the acquisitions and dispositions of real property subject to this section and make the report available to the members of the capital development committee. Such report must include a description of the real property and its present use and value.



§ 24-30-1303.7. Controlled maintenance projects - flexibility in administering appropriations

(1) When the actual cost of a controlled maintenance project exceeds the amount specifically appropriated for such project in the annual general appropriation act or when an emergency need arises for a new controlled maintenance project, the executive director may eliminate one or more projects authorized by appropriation in the general appropriation act and utilize the savings to cover such additional cost or the cost of the emergency project. When the actual cost of a controlled maintenance project is less than the amount specifically appropriated for such project in the annual general appropriation act, the executive director may apply such savings to other appropriated controlled maintenance projects.

(2) and (3) Repealed.



§ 24-30-1303.9. Eligibility for state controlled maintenance funding - legislative declaration

(1) The office of the state architect shall develop guidelines in order to establish when real property is eligible for controlled maintenance funding, subject to the limitations set forth in this section. The guidelines must address the timing of such eligibility with respect to the dates on which acquisition, construction, additions, renovations, or corrective repairs of real property occurred.

(2) The guidelines shall be annually reviewed and approved by the capital development committee.

(3) The guidelines shall provide for a waiver of eligibility requirements that a state agency or state institution of higher education may request in writing. If the state architect determines that special consideration is appropriate, he or she shall seek approval from the capital development committee.

(4) The guidelines shall be posted on the website of the office of the state architect.

(5) Notwithstanding the eligibility requirements specified in this section, if a need arises for emergency controlled maintenance funding, the state agency or state institution of higher education shall communicate such need to the state architect in writing, and the state architect, in his or her discretion, may use moneys in the emergency controlled maintenance account created in section 24-75-302 (3.2) to fund such emergency controlled maintenance need. The state architect shall annually provide an emergency controlled maintenance funding status report to the capital development committee that shows spending for emergency controlled maintenance projects from the emergency controlled maintenance account.

(6) Any corrective repairs or replacement as part of a controlled maintenance project must be suitable for retention or use for at least five years.

(7) (a) Controlled maintenance funds may not be used for:

(I) Corrective repairs or replacement of real property and replacement or repair of the fixed or movable equipment necessary for the operation of real property, when such work is funded in a state agency's or state institution of higher education's operating budget;

(II) Auxiliary facilities as defined in section 23-1-106 (10.3);

(III) Leasehold interests in real property;

(IV) Any work properly categorized as capital construction; or

(V) Facilities described in section 23-1-106 (10.2)(a)(III).

(b) Minor maintenance items shall not be accumulated to create a controlled maintenance project, nor shall minor maintenance work be accomplished as a part of a controlled maintenance project unless the work is directly related to the project.

(8) Notwithstanding this section, controlled maintenance funds may be used for real property leased and operated by the department of human services or the department of corrections.

(9) Notwithstanding this section, controlled maintenance funds may be used for real property that is transferred from the San Juan basin area vocational school to Pueblo community college as part of a merger transaction between the San Juan basin area vocational school and Pueblo community college.

(10) Notwithstanding this section, controlled maintenance funds may be used for academic facility as defined in section 23-1-106 (10.3), C.R.S.



§ 24-30-1304. Life-cycle cost - legislative findings and declaration

(1) The general assembly hereby finds:

(a) That state-owned real property has a significant impact on the state's consumption of energy;

(b) That energy conservation practices adopted for the design, construction, and utilization of this real property will have a beneficial effect on the state's overall supply of energy;

(c) That the cost of the energy consumed by this real property over the life of the real property must be considered, in addition to the initial cost of constructing such real property; and

(d) That the cost of energy is significant, and facility designs must take into consideration the total life-cycle cost, including the initial construction cost, the cost, over the economic life of the real property, of the energy consumed, replacement costs, and the cost of operation and maintenance of the real property, including energy consumption.

(2) The general assembly declares that it is the policy of this state to ensure that energy conservation practices are employed in the design of state-owned real property. To this end the general assembly requires all state agencies and state institutions of higher education to analyze the life-cycle cost of all real property constructed or renovated, over its economic life, in addition to the initial construction or renovation cost.



§ 24-30-1305. Life-cycle cost - application - definitions

(1) The general assembly authorizes and directs that state agencies and state institutions of higher education shall employ design and construction methods for real property under their jurisdiction, in such a manner as to further the policy declared in section 24-30-1304, insuring that life-cycle cost analyses and energy conservation practices are employed in new or renovated real property.

(2) The life-cycle cost analysis must include but not be limited to such elements as:

(a) The coordination, orientation, and positioning of the facility on its physical site;

(b) The amount and type of fenestration employed in the facility;

(c) Thermal performance and efficiency characteristics of materials incorporated into the facility design;

(d) The variable occupancy and operating conditions of the facility, including illumination levels; and

(e) Architectural features which affect energy consumption.

(f) (Deleted by amendment, L. 2014.)

(3) The life-cycle cost analysis performed for real property with a facility of twenty thousand or more gross square feet with significant energy demands must provide but not be limited to the following information:

(a) The initial estimated cost of each energy-consuming system being compared and evaluated;

(b) The estimated annual operating cost of all utility requirements, including consideration of possible escalating costs of energy. The office may rely on any national or locally appropriate fuel escalating methodology approved by the office of the state architect in performing life-cycle cost analyses.

(c) The estimated annual cost of maintaining each energy-consuming system;

(d) The average estimated replacement cost for each system expressed in annual terms for the economic life of the facility;

(e) The use of biofuel to provide supplemental or exclusive heating, power, or both for the facility. For a renovation of such a facility, the cost analysis regarding the use of biofuel must consider any stranded utility costs; and

(f) An energy consumption analysis of such real property's heating, ventilating, and air conditioning system, lighting system, and all other energy-consuming systems. The energy consumption analysis of the operation of energy-consuming systems in the real property should include but not be limited to:

(I) The comparison of two or more system alternatives;

(II) The simulation or engineering evaluation of each system over the entire range of operation of the real property for a year's operating period; and

(III) The engineering evaluation of the energy consumption of component equipment in each system considering the operation of such components at other than full or rated outputs.

(4) The life-cycle cost analysis shall be certified by a licensed architect or professional engineer, or by both architect and engineer, particularly qualified by training and experience for the type of work involved.

(5) In order to protect the integrity of historic buildings, no provision of section 24-30-1304 or this section should be interpreted to require such analysis with respect to any real property eligible for, nominated to, or entered in the national register of historic places, designated by statute, or included in an established list of places compiled by the state historical society.

(6) Selection of the optimum system or combination of systems to be incorporated into the design of real property must be based on the life-cycle cost analysis over the economic life of the real property, unless a request for an alternative system is made and approved by the office prior to beginning construction.

(7) The principal representatives of all state agencies and state institutions of higher education are responsible for implementing the provisions of this section and the policy established in section 24-30-1304.

(8) The provisions of section 24-30-1304 and this section shall not apply to municipalities or counties nor to any agency or department of any municipality or county.

(9) Repealed.

(10) As used in this section, unless the context otherwise requires:

(a) "Biofuel" means nontoxic plant matter consisting of agricultural or silvicultural crops or their byproducts, urban wood waste, mill residue, slash, or brush.

(b) "Energy consumption analysis" means the evaluation of all energy-consuming systems and components by demand and type of energy, including the internal energy load imposed on real property by its occupants, equipment, and components and the external energy load imposed on the real property by climatic conditions.



§ 24-30-1305.5. High performance standards - report - legislative declaration - definition

(1) The office shall, in consultation with the Colorado commission on higher education, adopt and update from time to time a high performance standard certification program.

(2) A state agency or state institution of higher education controlling the substantial renovation, design, or new construction of a building shall, pursuant to the program adopted in subsection (1) of this section, perform the substantial renovation, design, or new construction to achieve the highest performance certification attainable as certified by an independent third party pursuant to the high performance standard certification program. A certification is attainable if the increased initial costs of the substantial renovation, design, or new construction, including the time value of money, to achieve the highest performance certification attainable can be recouped from decreased operational costs within fifteen years.

(3) (a) For all buildings that started the design process on or after January 1, 2010, each state agency or state institution of higher education shall monitor, track, and verify utility vendor bill data pertaining to the building and must annually report to the office. The annual report must also include information related to building performance based on the building's utility consumption.

(b) The general assembly hereby finds, determines, and declares that buildings that have achieved the highest performance certification attainable and started the design process prior to January 1, 2010, are strongly encouraged to monitor, track, and verify utility vendor bill data pertaining to such building in order to ensure that the increased initial costs to achieve the highest performance certification attainable are in fact recouped. If such data is monitored, tracked, and verified, then the state agency or state institution of higher education must annually report to the office. If such data is not monitored, tracked, and verified, then the state agency or state institution of higher education must provide the office, in writing, a reasonable explanation and also must work with the office to find a way to start monitoring, tracking, verifying, and reporting such data.

(c) The state agency or state institution of higher education, not a utility company, shall compile the utility vendor bill data.

(4) If the state agency or state institution of higher education estimates that the increased initial costs of the substantial renovation, design, or new construction, including the time value of money, to achieve the highest performance certification attainable will exceed five percent of the total cost of the substantial renovation, design, or new construction, the capital development committee shall specifically examine such estimate before approving any appropriation for the substantial renovation, design, or new construction.

(5) If a building undergoing substantial renovation cannot achieve high performance due to either the historical nature of the building or because the increased costs of renovating the building cannot be recouped from decreased operational costs within fifteen years, an accredited professional shall assert in writing that, as much as possible, the substantial renovation has been consistent with the high performance standard certification program.

(6) Any design or new construction of a building of less than five thousand square feet that is, but for its size, otherwise subject to this section and any minor renovation and controlled maintenance of a building that is subject to this section must be executed to the high performance standards adopted in the high performance standard certification program even if high performance certification is not sought at that time.

(7) Notwithstanding section 24-1-136 (11)(a)(I), the office shall report annually to the capital development committee regarding contracting documents, project guidelines, and reporting and tracking procedures related to the implementation of this section.

(8) As used in this section, unless the context otherwise requires:

(a) (I) "Building" means a facility that:

(A) Is substantially renovated, designed, or constructed with state moneys or with moneys guaranteed or insured by a state agency or state institution of higher education and such moneys constitute at least twenty-five percent of the project cost;

(B) Contains five thousand or more gross square feet;

(C) Includes a heating, ventilation, or air conditioning system; and

(D) Did not enter the design phase prior to January 1, 2008.

(II) "Building" includes an academic facility as defined in section 23-1-106 (10.3)(a), C.R.S., including an academic facility as defined in the guidelines described in section 23-1-106 (10.2)(b)(I), C.R.S.

(III) "Building" does not include:

(A) An auxiliary facility as defined in section 23-1-106 (10.3)(b), C.R.S., including an auxiliary facility as defined in the guidelines described in section 23-1-106 (10.2)(b)(I), C.R.S.; or

(B) A publicly assisted housing project as defined in section 24-32-718.

(b) "High performance standard certification program" means a real property renovation, design, and construction standard that:

(I) Is quantifiable, measurable, and verifiable as certified by an independent third party;

(II) Reduces the operating costs of real property by reducing the consumption of energy, water, and other resources;

(III) Results in the recovery of the increased initial capital costs attributable to compliance with the program over time by reducing long-term energy, maintenance, and operating costs;

(IV) Improves the indoor environmental quality of real property for a healthier work environment;

(V) Encourages the use of products harvested, created, or mined within Colorado, regardless of product certification status;

(VI) Protects Colorado's environment; and

(VII) Complies with the federal secretary of the interior's standards for the treatment of historic real property when such work will affect real property fifty years of age or older, unless the state historical society, designated in section 24-80-201, determines that such real property is not of historical significance as defined in section 24-80.1-102 (6).

(c) "Substantial renovation" means any renovation with a cost that exceeds twenty-five percent of the value of the building.

(d) "Utility vendor bill data" means information or data limited to the usage data measured by the state agency or state institution of higher education or the information or data required to meet minimum program standards by an independent third party pursuant to the high performance standard certification program.



§ 24-30-1306. Acceptance of gifts and grants

The department and the office, with the approval of the governor, are specifically empowered to receive and expend all grants, gifts, and bequests, where such grants, gifts, or bequests involve no state funds for acquisition, construction, or operation, including federal funds available for the purposes for which the department exists, and to contract with the United States and all other legal entities with respect thereto. The department and the office may provide, where such funds are specifically appropriated, matching funds wherever funds, grants, gifts, bequests, and contractual assistance are available on such basis. The department and the office shall provide such information, reports, and services as may be necessary to secure such financial aid.



§ 24-30-1307. Legislative declaration

The purpose of this part 13 is to allow the office of the state architect to develop the policies and standards for state agencies and state institutions of higher education to follow for the major renovation or new construction of real property and to allow the office to delegate the authority to implement such policies and standards to the individual state agencies or state institutions of higher education. It is not the purpose of this part 13 to require state agencies or state institutions of higher education to add FTEs or incur additional expenditures to implement the provisions of this part 13.



§ 24-30-1310. Funding for capital construction, controlled maintenance, or capital renewal - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Annual depreciation-lease equivalent payment" means an amount equal to the recorded depreciation of the capital asset acquired, repaired, improved, replaced, renovated, or constructed with an appropriation from the general fund, the capital construction fund, or the controlled maintenance trust fund, based on the depreciation period, as calculated by the state agency or the state institution of higher education, which calculation the state institution of higher education shall report to the department of higher education. The amount is calculated from the date of acquisition or the date of completion of the repair, improvement, replacement, renovation, or construction to June 30 of the fiscal year of acquisition or completion. The amount continues to be annually calculated on a fiscal year basis until the depreciation for the capital asset is no longer recorded.

(b) "Appropriation" means an appropriation in the capital construction section of the annual general appropriation act, not including appropriations for information technology projects, and not including any appropriations made from the information technology capital account in the capital construction fund created in section 24-75-302 (3.7).

(c) "Capital construction fund" means the capital construction fund created in section 24-75-302.

(d) "Cash fund" does not include the lottery fund created in section 24-35-210 or the limited gaming fund created in section 12-47.1-701 (1), nor does it include money allocated to the division of parks and wildlife from lottery proceeds as specified in section 3 of article XXVII of the state constitution.

(e) "Controlled maintenance trust fund" means the controlled maintenance trust fund created in section 24-75-302.5.

(f) "Depreciation" means an amount calculated and recorded in accordance with generally accepted accounting principles.

(g) "Depreciation period" means a period determined in fiscal procedures issued by the state controller or the state institution of higher education.

(h) "Project cost" means the depreciable components of the total project cost as reflected in the appropriation; except that, if the project is financed, the total project cost does not include any financing costs.

(2) For every appropriation in the capital construction section of the 2015-16 annual general appropriation act and every appropriation in the capital construction section of each annual general appropriation act thereafter, not including appropriations for information technology projects, additional funding must be set aside as follows:

(a) If the funding source for the appropriation is from a cash fund, the state agency shall annually calculate an amount equal to the recorded depreciation of the capital asset or capital assets acquired, repaired, improved, replaced, renovated, or constructed with the appropriation based on the depreciation period, the general assembly shall include an annual depreciation-lease equivalent payment line item payable from the cash fund in the operating section of the annual general appropriation act for the state agency, and on June 30 the state controller shall credit such amount from the cash fund that was the source of the funding for the appropriation to a capital reserve account established by the state agency in such cash fund as specified in section 24-75-403 (2).

(b) If the funding source for the appropriation is from the general fund, the capital construction fund, or the controlled maintenance trust fund, the general assembly shall include an annual depreciation-lease equivalent payment line item payable from the general fund in the operating section of the annual general appropriation act for each state agency, including the department of higher education. On June 30 the state controller shall credit the annual depreciation-lease equivalent payment line item to the capital construction fund; except that, of such payment, an amount equal to one percent of the project cost will be deducted from the payment and credited to the principal of the controlled maintenance trust fund.

(c) If the funding source for the appropriation is a financing arrangement, including a lease-purchase agreement allowed pursuant to section 24-82-802, and the source of the funding for the financing payment is:

(I) From a cash fund, then the state agency shall annually calculate an amount equal to one percent of the project cost and the general assembly shall include an annual controlled maintenance line item payable from the cash fund in the operating section of the annual general appropriation act for each state agency equal to such amount. On June 30 the state controller shall credit such amount to a capital reserve account established by the state agency in the cash fund as specified in section 24-75-403 (2).

(II) From the general fund, the capital construction fund, or the controlled maintenance trust fund, then the general assembly shall include an annual controlled maintenance line item payable from the general fund in the operating section of the annual general appropriation act for each state agency, including the department of higher education, equal to one percent of the project cost, as calculated by the state agency or the state institution of higher education, which calculation the state institution of higher education shall report to the department of higher education. On June 30 the state controller shall credit such amount to the controlled maintenance trust fund.

(d) If the funding source for the appropriation is a combination of the funding sources described in paragraphs (a), (b), and (c) of this subsection (2), then the annual set aside must be made in proportion to the funding source.



§ 24-30-1311. Statewide planning function - responsibilities

(1) (a) Commencing with the 2017-18 fiscal year, and each fiscal year thereafter, and in accordance with the office of state planning and budgeting's budget instructions, a state agency shall annually submit all capital construction budget requests, including any amended requests, to the office for review.

(b) Commencing with the 2016-17 fiscal year, and each fiscal year thereafter, and prior to the submission of a supplemental appropriations request to the office of state planning and budgeting, every state agency shall submit supplemental appropriations requests for capital construction to the office for review.

(2) The office shall review all the submissions it receives pursuant to subsection (1) of this section and make the recommendations required in section 24-30-1303 (1)(t)(I) in a timely manner to allow the office of state planning and budgeting to meet the deadlines specified in section 24-37-304 (1)(c.3).

(3) (a) Each state agency shall forward operational master plans, facilities master plans, facilities program plans, and five-year plans to the office. The office shall review operational master plans and approve the facilities master plans, facilities program plans, and five-year plans described in section 24-1-136.5.

(b) The office shall annually provide the capital development committee with a report on approved facility management plans and facility program plans, and shall also provide the committee with copies of approved five-year plans for each state agency.

(4) The office shall develop, or cause to be developed, after consultation with the office of state planning and budgeting pursuant to section 24-37-201, standards for the preparation of current facilities master plans coordinated with operational master plans, and facility program plans coordinated with operational program plans for each state agency, except state institutions of higher education as provided in section 23-1-106, C.R.S.

(5) The office shall coordinate the preparation and maintenance of long-range master plans pursuant to section 24-1-136.5 that recommend executive and legislative actions for achieving desired state objectives and that include recommended methods for evaluation.

(6) The office is authorized to accept and receive grants and services relevant to state planning from the federal government, other state agencies, local governments, and private and civic sources.

(7) It is the general assembly's intent that the office consult with all stakeholders in establishing new procedures related to its statewide planning functions and that the current process for review of any capital construction or capital renewal request for state institutions of higher education, aside from the changes set forth in Senate Bill 15-270, remain the same.






Part 14 - Negotiation of Consultants' Contracts

§ 24-30-1401. Legislative declaration

The purpose of this part 14 is to provide managerial control by the state over competitive negotiations for the acquisition of the professional services provided by architects, industrial hygienists, engineers, landscape architects, and land surveyors. It is hereby declared to be the policy of this state to publicly announce requirements for such professional services, to encourage all qualified persons to put themselves in a position to be considered for a contract, and to negotiate contracts for such professional services on the basis of demonstrated competence and qualification for the types of professional services required and on the basis of the furnishing of such professional services at fair and reasonable fees.



§ 24-30-1402. Definitions

As used in this part 14, unless the context otherwise requires:

(1) "Certified industrial hygienist" means an individual that is certified by the American board of industrial hygiene or its successor.

(1.5) "Continuing contract" means a contract for professional services entered into pursuant to this part 14 between a state agency or state institution of higher education and a person, whereby the person provides professional services to the state agency or state institution of higher education for work of a specified nature as outlined in the contract required by the state agency or state institution of higher education with no specific time limitation. Any such contract shall provide a termination clause.

(2) "Department" means the department of personnel.

(2.2) "Industrial hygienist" means an individual who has obtained a baccalaureate or graduate degree in industrial hygiene, biology, chemistry, engineering, physics, or a closely related physical or biological science from an accredited college or university. The special studies and training of such individual shall be sufficient in the cognate sciences to provide the ability and competency to:

(a) Anticipate and recognize the environmental factors and stresses associated with work and work operations and to understand their effects on individuals and their well-being;

(b) Evaluate on the basis of training and experience and with the aid of quantitative measurement techniques the magnitude of such environmental factors and stresses in terms of their ability to impair human health and well-being;

(c) (I) Prescribe methods to prevent, eliminate, control, or reduce such factors and stresses and their effects.

(II) Any individual who has practiced within the scope of the meaning of industrial hygiene for a period of not less than five years immediately prior to July 1, 1997, is exempt from the degree requirements set forth in this subsection (2.2).

(III) Any individual who has a two-year associate of applied science degree in environmental science from an accredited college or university and in addition not less than four years practice immediately prior to July 1, 1997, within the scope of the meaning of industrial hygiene is exempt from the degree requirements set forth in this subsection (2.2).

(3) "Person" means an individual, a corporation, a limited liability company, a partnership, a business trust, an association, a firm, or any other legal entity.

(3.5) "Practice of industrial hygiene" means the performance of professional services, including but not limited to consulting, investigating, sampling, or testing in connection with the anticipation, recognition, evaluation, and control of those environmental factors or stresses arising in or from the workplace that may cause sickness, impaired health, or significant discomfort to workers or the public. "Practice of industrial hygiene" includes but is not limited to the identification, sampling, and testing of chemical, physical, biological, and ergonomic stresses and the development of physical, administrative, personal protective equipment, and training methods to prevent, eliminate, control, or reduce such factors and stresses and their effects. The term does not include the practice of architecture, as defined in section 12-25-302 (6), C.R.S., or the practice of engineering, as defined in section 12-25-102 (10), C.R.S.

(4) "Practice of landscape architecture" means the performance of professional services such as consultation, investigation, reconnaissance, research, planning, design, or responsible supervision in connection with the development of land areas or land use, where and to the extent that the dominant purpose of any such service is the preservation and development of existing and proposed land features, ground surface, planting, naturalistic features, and esthetic values. "Practice of landscape architecture" includes the design, location, and arrangement of such tangible objects and features as are incidental and necessary to the purposes outlined in this subsection (4), but the term does not include the making of land surveys or final engineered plats for official recording, integration of design of structures of earth, or other construction materials.

(5) "Principal representative" means the governing board of a state agency or state institution of higher education or, if there is no governing board, the executive head of a state agency or state institution of higher education, as designated by the governor or the general assembly.

(6) "Professional services" means those services within the scope of the following:

(a) The practice of architecture, as defined in section 12-25-302 (6), C.R.S.;

(b) The practice of engineering, as defined in section 12-25-102 (10), C.R.S.;

(c) The practice of professional land surveying, as defined in section 12-25-202 (6), C.R.S.;

(d) The practice of landscape architecture, as defined in subsection (4) of this section;

(e) The practice of industrial hygiene, as defined in subsection (3.5) of this section.

(7) "State agency" has the same meaning as set forth in section 24-30-1301 (17).

(8) "State institution of higher education" has the same meaning as set forth in section 24-30-1301 (18).



§ 24-30-1403. Professional services - listings - preliminary selections

(1) Any person desiring to provide professional services to a state agency or a state institution of higher education shall annually submit to the office of the state architect a statement of qualifications and performance data and such other information as may be required by the office. The office may request such person to update such statement before the anniversary date in order to reflect changed conditions in the status of such person.

(2) (a) For each proposed project for which professional services are required and where the fee for such professional services is estimated to equal or exceed twenty-five thousand dollars, the principal representative of the state agency or state institution of higher education for which the project is to be done shall evaluate current statements of qualifications and performance data on file with the office of the state architect and shall conduct discussions with no less than three persons regarding their qualifications, approaches to the project, abilities to furnish the required professional services, anticipated design concepts, and use of alternative methods of approach for furnishing the required professional services. The principal representative shall then select, in order of preference, no less than three persons ranked in order and deemed to be most highly qualified to perform the required professional services after considering, and based upon, such factors as the ability of professional personnel, past performance, willingness to meet time and budget requirements, location, current and projected work loads, the volume of work previously awarded to the person by the state agency or state institution of higher education, and the extent to which said persons have and will involve minority subcontractors, with the object of effecting an equitable distribution of contracts among qualified persons as long as such distribution does not violate the principle of selection of the most highly qualified person. In selection pursuant to this section, Colorado firms shall be given preference when qualifications appear to be equal. All selections are subject to approval by the principal representative, and all contracts between the principal representative and such selected professionals shall be consistent with appropriation and legislative intent.

(b) The requirements of paragraph (a) of this subsection (2) shall not apply to the state board of land commissioners, established in article 1 of title 36, C.R.S., in connection with contract expenditures from the state board of land commissioners investment and development fund created in section 36-1-153, C.R.S., or the commercial real property operating fund created in section 36-1-153.7, C.R.S.



§ 24-30-1404. Contracts

(1) The principal representative shall negotiate a contract with the highest qualified person providing professional services for such services at compensation which the principal representative determines in writing to be fair and reasonable. In making such decision, the principal representative shall take into account the estimated value of the services to be rendered and the scope, complexity, and professional nature thereof. For all lump-sum or cost-plus-a-fixed-fee professional service contracts, the principal representative shall require the firm receiving the award to execute a certificate stating that wage rates and other factual unit costs supporting the compensation to be paid by the state agency or state institution of higher education for the professional services are accurate, complete, and current at the time of contracting. Any professional service contract under which such a certificate is required shall contain a provision that the original contract price and any additions thereto shall be adjusted to exclude any significant sums by which the principal representative determines the contract price had been increased due to inaccurate, incomplete, or noncurrent wage rates and other factual unit costs. All such contract adjustments shall be made within one year following the end of the contract.

(2) If the principal representative is unable to negotiate a satisfactory contract with the person considered to be the most qualified at a price the principal representative determines to be fair and reasonable, negotiations with that person shall be formally terminated. The principal representative shall then undertake negotiations with the second most qualified person. If the principal representative fails to negotiate a contract with the second most qualified person, the principal representative shall formally terminate such negotiations. The principal representative shall then undertake negotiations with the third most qualified person.

(3) Upon completion of negotiations with the third most qualified person, the principal representative shall be allowed to enter into renegotiations with any or all of the three most qualified persons to arrive at a satisfactory contractual arrangement, if possible. The principal representative shall have the authority to reject all bids and restructure or redesign the proposed project.

(4) Each contract for professional services entered into by the principal representative shall contain a prohibition against contingent fees as follows: The architect, or professional land surveyor, or professional engineer, or landscape architect, as applicable, warrants that he has not employed or retained any company or person, other than a bona fide employee working solely for him, to solicit or secure this contract and that he has not paid or agreed to pay any person, company, corporation, individual, or firm, other than a bona fide employee working solely for him, any fee, commission, percentage, gift, or other consideration contingent upon or resulting from the award or the making of this contract.

(5) Upon any violation of this section, the principal representative shall have the right to terminate the contract without liability and, at its discretion, to deduct from the contract price, or otherwise recover, the full amount of such fee, commission, percentage, or consideration.

(6) Nothing in this part 14 shall be construed to prohibit continuing contracts between state agencies or state institutions of higher education and persons providing professional services. All selections, contracts, and negotiations undertaken pursuant to this part 14 and all processes and procedures in connection with such matters shall be in conformity with this part 14.

(7) (a) Except as provided in paragraphs (b), (c), (e), (f), (g), and (h) of this subsection (7), any professional services contract entered into pursuant to the provisions of this part 14 shall be executed and encumbered within six months after the date on which the appropriation that includes the project for which the professional services are required becomes law. If no professional services contract is required for a particular project, the contract with the contractor for the project shall be entered into within six months after the appropriation. If a state agency or state institution of higher education determines that the nature of a particular project is such that the deadlines imposed by this section cannot be met, the state agency or state institution of higher education may request the capital development committee to recommend to the controller that the deadline be waived for that project. The controller, in consultation with the capital development committee may grant a waiver from such deadlines. This subsection (7) shall not apply to projects under the supervision of the department of transportation. This subsection (7) shall not affect any priority established pursuant to section 24-35-210 (11) in the general appropriation act for expenditures for projects to be financed from net lottery proceeds appropriated for capital construction.

(b) The deadlines established in paragraph (a) of this subsection (7) shall apply to projects funded with net lottery proceeds, but the six-month period shall begin to run only when an agency receives a distribution from such proceeds for a particular project.

(c) This subsection (7) shall not apply to:

(I) Maintenance, repair, and improvement projects included in the capital construction section of the general appropriation act or in any supplemental appropriation act for the division of parks and wildlife in the department of natural resources;

(II) The acquisition of any easement by the division of parks and wildlife in the department of natural resources;

(III) Grants for off-highway vehicle trail purposes made pursuant to section 33-14.5-106, C.R.S.;

(IV) Projects included in the capital construction section of the general appropriation act for the hazardous materials and waste management division in the department of public health and environment, or in any supplemental appropriation act, which projects are listed as remediation pursuant to the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", 42 U.S.C. sec. 9601 et seq., as amended, brownfields redevelopment, or natural resource damage repair, replacement, or restoration.

(d) The provisions of this subsection (7) shall not be construed to limit the authority of any state agency or state institution of higher education to amend a contract in order to provide for technical corrections, provision of unanticipated work, extensions of performance periods, or other modifications which are necessary to secure satisfactory completion of the work and provision of goods and services within the scope of the original contract.

(e) In the event that the governor restricts or delays the expenditure of moneys for a project for which a professional services contract is required pursuant to the authority granted the governor in section 24-75-201.5, the running of the six-month deadline imposed in paragraph (a) of this subsection (7) for such projects shall be tolled until such time as the restriction or delay is no longer in effect.

(f) In the event that an appropriation is made to a state agency or state institution of higher education for allocation to other state agencies or state institutions of higher education, the six-month period applies to the execution and encumbrance of a contract by the agency or institution receiving the allocation and begins to run from the date of the allocation by the agency or institution that received the original appropriation. Nothing in this paragraph (f) shall be construed to extend the duration of any appropriation.

(g) This subsection (7) shall not apply to:

(I) A capital construction project at a state institution of higher education that is to be constructed solely from cash funds held by the institution or federal funds made available for the project or a combination of the cash funds and the federal funds; or

(II) The state board of land commissioners, established in article 1 of title 36, C.R.S., in connection with contract expenditures from the state board of land commissioners investment and development fund created in section 36-1-153, C.R.S., or the commercial real property operating fund created in section 36-1-153.7, C.R.S.

(h) The six month deadline imposed by paragraph (a) of this subsection (7) does not apply to information technology projects that are overseen by the joint technology committee pursuant to part 17 of article 3 of title 2, C.R.S. For the purposes of this paragraph (h), "information technology" has the same meaning as provided in section 2-3-1701 (2), C.R.S.



§ 24-30-1405. Public notice

When professional services are required to be contracted for, public notice shall be given by the state agency or state institution of higher education if the basic construction cost of the project is estimated by the state agency or state institution of higher education to be more than one million dollars or if the fee for professional services is estimated to exceed one hundred thousand dollars. The public notice shall be given at least fifteen days prior to the selection of the three or more most highly qualified persons by the principal representative pursuant to section 24-30-1403 (2), and, except for projects under the supervision of the department of transportation, the public notice shall be given no later than eight weeks after the date on which the appropriation for the project becomes law. The public notice shall be given by publication at least once in one or more daily newspapers of general circulation in this state or in an electronic medium approved by the executive director of the department of personnel. The public notice shall contain a general description of the proposed project and shall indicate the procedure by which interested persons may apply for consideration for the contract.



§ 24-30-1406. Criminal liability

(1) Any person, other than a bona fide employee working solely for a person providing professional services, who offers, agrees, or contracts to solicit or secure for any other person contracts for professional services with a state agency or state institution of higher education and who, in so doing, receives any fee, commission, gift, or other consideration contingent upon or resulting from the making of the contract commits a class 3 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) Any person providing professional services who offers to pay or does pay any fee, commission, gift, or other consideration contingent upon or resulting from the making of a contract for professional services with a state agency or state institution of higher education commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(3) Any state agency or state institution of higher education official or employee who solicits or secures or offers to solicit or secure a contract for professional services with a state agency or state institution of higher education and who is paid any fee, commission, gift, or other consideration contingent upon the making of such contract commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 24-30-1407. Prior existing design plans

Notwithstanding any other provision of this part 14 or of part 13 of this article, there shall be no public notice requirement or utilization of the selection process as provided for in this part 14 or in part 13 of this article for projects in which the state agency or state institution of higher education is able to reuse existing drawings, specifications, designs, or other documents from a prior project.



§ 24-30-1408. Emergency contracts

In a situation for which the principal representative determines it is necessary to make emergency contracts because there exists a threat to public health, welfare, or safety under emergency conditions, there is no requirement of public notice, or of compliance with the selection process pursuant to this part 14, but the principal representative shall document, in writing, the basis for the emergency and for the selection of the particular person to provide professional services.






Part 15 - Risk Management

§ 24-30-1501. Legislative declaration

(1) The general assembly recognizes that the general liability and automobile liability insurance policies of the state of Colorado have been cancelled, that no responsive bids were received, and that, as a direct result, the governor called an extraordinary session of the general assembly to address the need for a method to protect the state and its employees against claims brought under the "Colorado Governmental Immunity Act", article 10 of this title, and arising under federal law. The general assembly further recognizes that the consequences of uninsured liability of the state, including failure to respond to meritorious claims in a timely fashion and greater ultimate costs of settlement caused by failure to investigate claims in an orderly and timely manner, are undesirable. The general assembly hereby declares, therefore, that the appropriate remedy is to create a reserve fund for purposes of self-insurance of the state. The general assembly declares that the purpose of this part 15 is to create a self-insurance fund, provide a mechanism for claims adjustment, investigation, and defense, and authorize the settlement and payment of claims and the payment of judgments rendered against the state. The general assembly also recognizes that no responsible bids have been received for property insurance policies for the state of Colorado and that a method for covering loss or damage to state property is needed. The general assembly hereby declares that the appropriate remedy is to create a reserve for purposes of self-insurance of the state for loss or damage to state property. The general assembly declares that its intent is to explore, on an annual basis, the availability of commercial liability insurance policies and property damage insurance policies, considering the possibility that the insurance industry can provide coverage in the future that is less expensive than the costs of operating a risk management system and paying for claims out of the risk management fund and out of the self-insured property fund.

(2) The general assembly recognizes that liability claims arising prior to September 15, 1985, exist for which no commercial insurance coverage is available. The general assembly hereby finds and declares that the risk management system will provide an appropriate remedy for such claims and that the department of personnel should be authorized to administer such claims.

(3) The general assembly also recognizes that the provision of workers' compensation insurance for state employees has become expensive. The general assembly hereby finds and declares that the administration of workers' compensation for state employees out of a separate account in the risk management fund as a self-insurance measure is an appropriate response to the high cost of workers' compensation insurance.



§ 24-30-1502. Definitions

As used in this part 15, unless the context otherwise requires:

(1) "Board" means the state claims board created in section 24-30-1508.

(2) Repealed.

(3) "Executive director" means the executive director of the department of personnel.

(4) "Final money judgment" means any judgment for monetary damages against the state after all appropriate appeals of such judgment have been exhausted.

(4.3) "Liability protection" means professional liability protection for damages from any negligent professional act, error, or omission on the part of the members of the board of supervisors of each local conservation district.

(4.5) "Property" means both real property as defined in section 39-1-102 (14), C.R.S., and personal property as defined in section 39-1-102 (11), C.R.S. For purposes of the self-insured property fund, "personal property" means personal property owned by the state of Colorado or personal property leased by the state of Colorado for which the state is required to provide insurance under the terms of a lease or lease-purchase agreement. For purposes of the self-insured property fund, "personal property" does not include aircraft owned by the state of Colorado or vehicles licensed for use on highways or roads. For purposes of the self-insured property fund, "real property" means buildings owned by the state of Colorado or buildings leased by the state of Colorado for which the state is required to provide insurance under the terms of a lease or lease-purchase agreement.

(5) (a) "State agency" means any principal department of the state, any state agency, institution, or hospital, any board, commission, advisory board, or other entity established by law within or as an advisory to any existing state department, institution, or agency, and any state-supported institution of higher education or other instrumentality thereof, except as provided in paragraph (b) of this subsection (5) and in section 24-30-1517 (2), and the legislative and judicial departments of the state. The term also includes the Colorado state fair authority created pursuant to section 35-65-401, C.R.S., and any conservation district organized and certified pursuant to article 70 of title 35, C.R.S.; except that, in the case of conservation districts, such inclusion under the risk management fund is only for the purpose of liability protection as defined in subsection (4.3) of this section.

(b) The governing board of each institution of higher education, including the Auraria higher education center established in article 70 of title 23, C.R.S., by formal action of the governing board, and the Colorado commission on higher education, by formal action of the commission, may elect to be excluded from the meaning of "state agency" pursuant to this subsection (5) and may obtain a risk management program independent of the program created pursuant to this part 15. Nothing in this paragraph (b) shall be construed to affect the exempt status of any institution in the university of Colorado system, including the university of Colorado at Boulder, Denver, and Colorado Springs, and the university of Colorado health sciences center, from the state risk management system pursuant to section 24-30-1517 (2), or to require the governing board of any such institution in the university of Colorado system to take formal action in order to be exempt from the definition of "state agency".

(6) "Workers' compensation" means protection afforded to a state employee pursuant to articles 40 to 47 of title 8, C.R.S.



§ 24-30-1503. Risk management system

(1) Pursuant to section 13 of article XII of the state constitution, the executive director of the department of personnel shall appoint such personnel as may be necessary for the efficient operation of the risk management system.

(2) The powers, duties, and functions concerning risk management, specified by this part 15, shall be administered as if transferred to the department of personnel by a type 2 transfer, as such transfer is defined by the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-30-1503.5. Risk management system - independent program

(1) If an institution of higher education, the Auraria higher education center established in article 70 of title 23, C.R.S., or the Colorado commission on higher education elects to be excluded from the meaning of "state agency" and to obtain an independent risk management program pursuant to section 24-30-1502 (5)(b), such institution, center, or commission shall conduct an analysis of the institution's, center's, or commission's ability to provide workers' compensation and the estimated property and liability losses, insurance costs, and administrative costs of risk management that the institution, center, or commission will incur by implementing an independent program.

(2) Before any institution of higher education, the Auraria higher education center established in article 70 of title 23, C.R.S., or the Colorado commission on higher education implements an independent risk management program, the institution, center, or commission, as applicable, shall submit a written report detailing the findings of the analysis conducted pursuant to subsection (1) of this section to the president of the senate, the speaker of the house of representatives, the majority and minority leaders of the senate and the house of representatives, the members of the joint budget committee, the members of the business affairs and labor committee in the house of representatives, or any successor committee, and the members of the business, labor, and technology committee in the senate, or any successor committee.

(3) In the event that an institution of higher education, the Auraria higher education center established in article 70 of title 23, C.R.S., or the Colorado commission on higher education implements an independent risk management program, the institution, center, or commission shall conduct the analysis and submit the report required pursuant to this section within the existing resources of the institution, center, or commission, as applicable.



§ 24-30-1504. Powers and duties of the department

(1) The department of personnel shall have the following powers and duties:

(a) To coordinate and administer a comprehensive risk management program that serves all state agencies;

(b) To administer, supervise, and manage the investigation and adjustment of claims brought against the state;

(c) To administer, supervise, and manage the legal defense of claims brought against the state;

(d) To recommend to the executive director those persons or parties who may contract with the state to provide claims investigation, claims adjustment, support services, or legal services;

(e) To assist and supervise any parties who have contracted with the state to provide claims investigation, claims adjustment, support services, or legal services pursuant to this part 15;

(f) To develop and administer a system that identifies the property and liability losses, insurance costs, and administrative costs of risk management incurred by each state agency;

(g) To establish and administer a program to reduce property and liability losses incurred by each state agency;

(h) To establish and administer a program of inspection of state property;

(i) To investigate and to direct or deny payment for claims for loss or damage to state property;

(j) To establish and administer a program for the payment or denial of liability claims arising prior to September 15, 1985, for which no commercial liability insurance exists;

(k) To establish and administer a workers' compensation self-insurance program for state employees or to procure commercial workers' compensation insurance therefor;

(l) To establish and administer a pilot program beginning July 1, 1999, for the purpose of developing a statewide database and uniform reporting system to track employment claims brought against state agencies and the losses incurred as a result of such claims. The pilot program shall include:

(I) A minimum of three agencies selected by the department of personnel, including at least one institution of higher education and one department of the executive branch other than the department of higher education; and

(II) Repealed.

(m) On and after July 1, 2001, to establish and administer a statewide database and uniform reporting system to track employment claims brought against state agencies and the losses incurred as a result of such claims, except as excluded pursuant to sections 24-30-1502 (5)(b) and 24-30-1517 (2).



§ 24-30-1505. Powers of the executive director

(1) In order to perform the powers and duties set forth in this part 15, the executive director shall exercise the following powers:

(a) Supervise the development and administration of the following risk management programs:

(I) A comprehensive risk management program;

(II) A program identifying property and liability losses, insurance costs, and administrative costs of risk management incurred by each state agency;

(III) A program to reduce property and liability losses incurred by each state agency;

(IV) A program of inspection of state property;

(V) The pilot program described in section 24-30-1504 (1)(l) and the statewide database and uniform tracking system described in section 24-30-1504 (1)(m) for the purpose of tracking employment claims brought against state agencies and the losses incurred as a result of such claims, except as excluded pursuant to sections 24-30-1502 (5)(b) and 24-30-1517 (2). In developing and administering such programs, the executive director may:

(A) Adopt rules that define relevant terms including, but not limited to, "claims" and "losses"; and

(B) Require state agencies, including institutions of higher education, to submit such information as is necessary to implement the programs.

(b) Manage the investigation and adjustment of claims brought against the state;

(c) Manage the legal defense of claims brought against the state;

(d) Supervise any parties who have contracted with the state to provide claims investigation, claims adjustment, support services, or legal services pursuant to this part 15;

(e) Identify and evaluate the exposure of state agencies to claims for property and liability losses;

(f) Repealed.

(g) Assist state agencies to develop and use proper insurance and indemnity clauses in state contracts;

(h) Manage the investigation and adjustment of claims for loss or damage to state property;

(i) Investigate and direct or deny payment of liability claims arising prior to September 15, 1985, for which no commercial liability insurance exists;

(j) Manage the workers' compensation self-insurance program for state employees or the procurement of commercial workers' compensation insurance therefor.

(2) The executive director shall determine the need, if any, for procuring commercial insurance to protect the state against liability and the specifications for such insurance. The acquisition of any insurance shall be pursuant to the state "Procurement Code", articles 101 to 112 of this title 24. In the event that no responsible responses to an invitation for bids are received, the executive director may negotiate with any agent, broker, or insurance company to secure the required coverage or necessary coverage. Such negotiated policy or policies shall be subject to the approval of the board.



§ 24-30-1506. Claims investigation, claims adjustment, and support services

The executive director shall provide services for the investigation and adjustment of claims brought against the state or of any incident or occurrence likely to result in a claim against the state or of claims of state agencies for loss or damage to state property and for support services necessary for the processing of such claims. The executive director may purchase services for the investigation of claims, incidents, or occurrences, claims adjustment, and support services from any private agency, organization, or company recommended by the division.



§ 24-30-1507. Legal services

The executive director shall provide legal services for the defense of claims brought against the state and may in his or her discretion employ legal counsel to coordinate, direct, supervise, or otherwise aid in the investigation of any incident or occurrence likely to result in a claim against the state. The executive director may provide for those legal services through the state attorney general's office or, with the concurrence of the state attorney general, may purchase such legal services from any private law firm or attorney.



§ 24-30-1508. State claims board - creation

(1) There is hereby created the state claims board which shall consist of the executive director, the state treasurer, and the attorney general. The board may request the assistance of the commissioner of insurance on such occasions as it deems necessary.

(2) The state claims board shall exercise its powers and perform its duties and functions as if it were transferred to the department of personnel by a type 1 transfer, as such transfer is defined by the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-30-1509. Powers and duties of the board

(1) The board shall have the following powers and duties:

(a) To oversee the management of the risk management fund created in section 24-30-1510;

(b) To compromise or settle claims on behalf of the state in the amounts authorized in section 24-30-1515 (2)(a)(V) and pursuant to the procedures set forth in section 24-30-1515;

(c) To adopt rules to govern its own organization and proceedings;

(d) To determine whether to recommend to the general assembly that the general assembly, by bill, authorize all or any portion of an additional payment to a claimant in accordance with the provisions of section 24-10-114 (5)(b).



§ 24-30-1510. Risk management fund - creation - authorized and unauthorized payments

(1) (a) There is hereby created in the state treasury a fund to be known as the risk management fund, which shall consist of all moneys that may be appropriated thereto by the general assembly or that may be otherwise made available to it by the general assembly. Moneys "otherwise made available" shall be deemed to include transfers of moneys to the fund authorized in the general appropriation act. All interest earned from the investment of moneys in the risk management fund shall be credited to the risk management fund and become a part thereof. The moneys in the fund are hereby continuously appropriated for the purposes of the risk management fund other than the direct and indirect administrative costs of operating the risk management system. The general assembly shall make annual appropriations from the fund for the direct and indirect administrative costs of operating the risk management system that are attributable to the operation of the risk management fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(b) Notwithstanding any provision of this section to the contrary, on June 1, 2009, the state treasurer shall deduct ten million ten thousand five hundred ninety-nine dollars from the risk management fund and transfer such sum to the general fund.

(2) The risk management fund shall maintain reserves for incurred but unpaid claims, including general liability and automobile liability claims. The risk management fund shall maintain reserves to provide for the contingency that the reserves set aside in the fund to meet estimated expenses are inadequate to cover the actual expenses realized. The board after consultation with the executive director shall recommend the amount of money that is required to maintain adequate reserves. Adequate reserves shall be maintained in the risk management fund subject to available appropriations made by the general assembly in its discretion.

(3) Expenditures shall be made out of the risk management fund in accordance with subsection (1) of this section only for the following purposes:

(a) To pay liability claims and expenses related thereto, brought against the state, its officials, or its employees pursuant to the "Colorado Governmental Immunity Act", article 10 of this title; claims against the state, its officials, or its employees arising under federal law, which the state is legally obligated to pay and which are compromised or settled pursuant to section 24-30-1515 or in which a final money judgment against the state has been entered; or claims for compensatory damages against the state, its officials, or its employees pursuant to section 24-34-405;

(b) To pay the administrative costs of operating the risk management system and the costs of purchasing services pursuant to sections 24-30-1506, 24-30-1507, and 24-30-1513;

(c) To procure and pay premiums for one or more policies of insurance purchased pursuant to this part 15 to protect against all or any portion of the potential liabilities of the state of Colorado or of any state agency or its officers and employees;

(d) To pay any deductible or self-insured retention contained in any insurance policy purchased by or at the direction of the executive director;

(e) To pay liability claims and expenses related thereto when a state agency has contracted to defend and hold harmless the owner of property leased to the state agency for a state purpose if such contract limits the state's obligation to claims arising from alleged negligent acts or omissions of the state agency and of its public employees which occurred or are alleged to have occurred during the performance of their duties and within the scope of their employment, except where such acts or omissions are willful and wanton. Such claims shall be subject to the limitations of the "Colorado Governmental Immunity Act", article 10 of this title. No such contract shall be valid unless approved in writing by the executive director and meets the requirements of this paragraph (e).

(f) To make payments in accordance with the provisions of sections 24-30-1510.6 and 24-30-1510.7;

(g) To fund an employee assistance program established and operated by the executive director pursuant to section 24-50-604 (1)(k);

(h) To pay the defense of liability claims and expenses related thereto, brought against an expert witness or consultant who has statutory immunity from civil suit and who has been retained by a board or commission within the department of regulatory agencies, to render expert testimony or expert opinion or provide consultative advice, in connection with a prospective or pending disciplinary action, and who does render expert testimony or expert opinion, or provide consultative advice, to a board or commission within the department of regulatory agencies in good faith and within the scope of his or her expertise;

(i) To pay liability claims and expenses incurred pursuant to section 24-82-1005 (2).

(4) Moneys in the risk management fund shall not be used to pay any of the following:

(a) Claims brought pursuant to the "Colorado Governmental Immunity Act", article 10 of this title, for which governmental immunity has not been waived pursuant to section 24-10-106;

(b) Claims which are actionable in contract except for claims relating to employment contracts and except for claims arising pursuant to paragraph (e) of subsection (3) of this section;

(c) Claims for liabilities or losses which are covered under commercial insurance policies purchased by the state;

(d) Expenses for complying with successful claims for injunctive relief;

(e) Any other claim or expense not set forth in subsection (3) of this section.

(5) As of July 1, 2000, Pinnacol Assurance created pursuant to section 8-45-101, C.R.S., is no longer included within, or part of, the risk management fund created pursuant to this section and the department of personnel assumes no responsibility and bears no financial obligation for the defense of, or liability for, any claims or lawsuits asserted against Pinnacol Assurance.



§ 24-30-1510.3. Risk management fund - state employee workers' compensation account - assessment of risks to institutions of higher education

In determining the amount of risk assessed to institutions of higher education for purposes of making recommendations to the joint budget committee on the amount of appropriations necessary to reflect the risks attributable to institutions of higher education for the risk management fund and for the state employee workers' compensation account in the risk management fund, the executive director shall base such assessments and recommendations on actuarially sound analyses that appropriately and fairly reflect the accurate risks and claim experience attributable to institutions of higher education.



§ 24-30-1510.5. Self-insured property fund - creation - authorized and unauthorized payments - executive director authorized to make payments

(1) (a) There is hereby created in the state treasury a fund to be known as the self-insured property fund, which shall consist of all moneys that may be appropriated thereto by the general assembly or which may be otherwise made available to it by the general assembly. Moneys "otherwise made available" shall be deemed to include transfers of moneys to the fund authorized in the general appropriation act. All interest earned from the investment of moneys in the self-insured property fund shall be credited to the self-insured property fund and become a part thereof. The moneys in the fund are hereby continuously appropriated for the purposes of the self-insured property fund other than the direct and indirect administrative costs of operating the risk management system. The general assembly shall make annual appropriations from the fund for the direct and indirect administrative costs of operating the risk management system that are attributable to the operation of the self-insured property fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(b) Notwithstanding any provision of this section to the contrary, on June 1, 2009, the state treasurer shall deduct one million two hundred ninety-five thousand fifty-five dollars from the self-insured property fund and transfer such sum to the general fund.

(2) The self-insured property fund shall maintain reserves for incurred but unpaid loss or damage claims to state property. The self-insured property fund shall maintain reserves to provide for the contingency that the reserves set aside in the fund to meet estimated expenses are inadequate to cover the actual expenses realized. The executive director shall recommend the amount of money that is required to maintain adequate reserves. Adequate reserves shall be maintained in the self-insured property fund subject to available appropriations made by the general assembly in its discretion.

(3) Expenditures shall be made out of the self-insured property fund in accordance with subsection (1) of this section only for the following purposes:

(a) To pay claims for loss or damage to state property subject to the following conditions:

(I) Claims for loss or damage to real property shall be based on replacement cost;

(II) Claims for loss or damage to personal property shall be based on actual cash value;

(III) The loss or damage to property on which the claim is based shall have been caused by one or more of the hazards covered under the self-insured property fund as set forth in subsection (5) of this section;

(IV) The principal state department shall pay a five-thousand-dollar deductible for each occurrence;

(b) To procure and pay premiums for one or more policies of insurance purchased pursuant to this part 15 to protect against loss or damage to state property;

(c) To pay the administrative costs of operating the risk management system.

(4) Moneys in the self-insured property fund shall not be used to pay the following:

(a) Claims for loss or damage to state property which are specifically insured by a commercial insurance policy;

(b) Claims for extra expense and normal wear and tear.

(5) The self-insured property fund shall provide self-insurance for loss or damage to state property due to the following hazards:

(a) Fire and lightning; except that coverage shall not be provided if the state agency does not report such incident or occurrence to the appropriate fire department;

(b) Windstorm and hail;

(c) Debris removal in connection with a hazard that is covered under the self-insured property fund;

(d) Explosion;

(e) Sudden and accidental damage from smoke;

(f) Vandalism and malicious mischief;

(g) Theft of state-owned property; except that coverage shall not be provided if the state agency does not report such theft to the appropriate law enforcement agency;

(h) Damage from the weight of ice or snow; except that outdoor equipment, awnings, fences, pavements, patios, swimming pools, wharves, and docks are not covered;

(i) Flood;

(j) Earthquake;

(k) Business interruption if the state is obligated under the terms of a lease or bond issue to continue making payments on the state property after the loss or damage has occurred and if the business interruption is caused by a hazard that is covered under the self-insured property fund;

(l) Any other hazard that the executive director determines pursuant to rule and regulation is appropriate for inclusion under the self-insured property fund.

(6) The executive director or a designee of the executive director is authorized to pay property claims of a state agency subject to available funds in the self-insured property fund and subject to the limitations in this section. The executive director or a designee of the executive director is authorized to provide for the repair and replacement of property consistent with the provisions of this part 15 and is authorized to provide for the payment of the costs of such repair and replacement out of the self-insured property fund. Disbursements from the self-insured property fund for claims of state agencies for loss or damage to property shall be paid by the state treasurer upon warrants drawn in accordance with the law upon vouchers issued by the department of personnel.

(7) Repealed.



§ 24-30-1510.7. Workers' compensation for state employees

(1) (a) There is hereby created, as a separate account in the risk management fund, the state employee workers' compensation account, which consists of all moneys that may be appropriated thereto by the general assembly and that may be otherwise made available to it by the general assembly for the purpose of establishing a workers' compensation self-insurance program for state employees or for the procurement of commercial workers' compensation insurance in accordance with subsection (2) of this section. Moneys "otherwise made available" include transfers of moneys to the account authorized in the general appropriation act. The moneys in the account are continuously appropriated for the purposes of the state employee workers' compensation account other than the direct and indirect administrative costs of operating the risk management system, including legal services, litigation expenses, and third-party administrator expenses. The general assembly shall make annual appropriations from the account for the direct and indirect administrative costs of operating the risk management system, including legal services, litigation expenses, and third-party administrator expenses, that are attributable to the operation of the state employee workers' compensation account. At the end of any fiscal year, all unexpended and unencumbered moneys in the account must remain in the account and may not be credited or transferred to the general fund or any other fund. All interest earned from the investment of moneys in the account pursuant to this section must be credited to and become part of the account.

(b) (Deleted by amendment, L. 2014.)

(2) Expenditures shall be made out of the state employee workers' compensation account in the risk management fund in accordance with subsection (1) of this section only for the following purposes:

(a) To pay workers' compensation benefits to state employees in accordance with articles 40 to 47 of title 8, C.R.S., and to pay the administrative costs of operating the department of personnel in relation to the workers' compensation self-insurance program for state employees;

(b) To pay the premium for commercial workers' compensation insurance, if the state elects not to be self-insured for workers' compensation purposes.

(3) Prior to July 1, 1990, nothing in this section shall apply to the department of institutions; but this section shall apply to the department of human services beginning on July 1, 1990.

(4) Amounts which are recorded in the state employee workers' compensation account as claims, including reserves, but which are not required to be paid in the current fiscal year shall not be considered as expenditures in excess of the amount authorized by an item of appropriation for purposes of section 24-75-109.

(5) (a) (I) Notwithstanding section 8-44-105, C.R.S., if the state elects to self-insure workers' compensation claims as authorized in this section or to insure for such claims through an entity other than Pinnacol Assurance, created in section 8-45-101, C.R.S., on and after the effective date of such election, the state shall be directly and primarily liable for all liabilities due on all workers' compensation claims after such election that arise on and after the beginning date of the initial policy period in the annually renewable memorandum of agreement containing a premium payment plan in effect between the state and Pinnacol Assurance.

(II) In no event shall the department of personnel elect to self-insure for workers' compensation claims prior to the beginning of a fiscal year in which the general assembly appropriates sufficient funds for such self-insurance.

(b) (I) Funding of the liability obligations assumed by the state from Pinnacol Assurance pursuant to paragraph (a) of this subsection (5) beyond a current fiscal year is contingent upon funds for that purpose being appropriated, budgeted, and otherwise made available.

(II) Nothing in this paragraph (b) shall be construed to relieve the state of any liability obligation if the state elects to self-insure or insure through an entity other than Pinnacol Assurance pursuant to paragraph (a) of this subsection (5).

(c) Notwithstanding the provisions of section 8-44-201 (1), C.R.S., if the state elects to self-insure workers' compensation claims as authorized in this section, the executive director of the department of labor and employment shall not prescribe or apply security requirements in granting or continuing permission for such state self-insurance program.



§ 24-30-1511. State treasurer to invest funds

The state treasurer shall invest any portion of the risk management fund, including its reserves, which the executive director and the board determine is not needed for immediate use. The state treasurer shall invest any portion of the self-insured property fund, including its reserves, which the executive director determines is not needed for immediate use. The state treasurer shall invest any portion of the state employee workers' compensation account in the risk management fund, including its reserves, which the executive director determines is not needed for immediate use. Such moneys may be invested in the types of investments authorized in sections 24-36-109, 24-36-112, and 24-36-113.



§ 24-30-1511.5. State self-insurance funds - transfers - definition

(1) As used in this section, "state self-insurance fund" means the risk management fund created in section 24-30-1510 (1) excluding the state employee workers' compensation account; the self-insured property fund created in section 24-30-1510.5; or the state employee workers' compensation account in the risk management fund created in section 24-30-1510.7.

(2) If there is an insufficient cash balance in a state self-insurance fund for any allowable expenditure other than the direct and indirect administrative costs of operating the risk management system, then the executive director may request the state treasurer to transfer money from another state self-insurance fund's reserve balance to the fund with the deficiency. The amount of the requested transfer shall not exceed the amount of the deficiency. The state treasurer shall transfer the money between the state self-insurance funds as requested. In the next annual general appropriations act that is enacted after the transfer is made, the general assembly shall appropriate an amount equal to the transfer to the state self-insurance fund from which the money was deducted, in addition to any other amounts appropriated to the fund.

(3) The department of personnel may expend the money transferred in accordance with subsection (2) of this section for any purpose for which money in the state self-insurance fund is continuously appropriated but shall not expend any of the money for the direct and indirect administrative costs of operating the risk management system.



§ 24-30-1512. Risk management fund and self-insured property fund not subject to insurance laws

The setting aside of reserves for self-insurance purposes in the risk management fund created in section 24-30-1510, in the self-insured property fund created in section 24-30-1510.5, and in the state employee workers' compensation account in the risk management fund created in section 24-30-1510.7, shall not be construed to be creating an insurance company, nor shall the risk management fund or the self-insured property fund otherwise be subject to the provisions of the laws of this state regulating insurance or insurance companies. The requirements of section 10-4-624, C.R.S., concerning motor vehicle self-insurance are not applicable to this part 15.



§ 24-30-1513. State auditor - examination - report

(1) The state auditor or any person authorized by the state auditor shall conduct an examination in accordance with section 2-3-103 to determine that proper underwriting techniques, sound funding procedures, loss reserves, claims procedures, and accounting practices are being followed in the management and operation of the risk management fund, the self-insured property fund, and the state employee workers' compensation account in the risk management fund.

(2) The state auditor shall present a report of his or her findings concerning:

(a) The risk management fund to the board and to the general assembly; and

(b) The self-insured property fund and the state employee workers' compensation account to the general assembly.



§ 24-30-1515. Compromise or settlement of claims - authority

(1) A claim against the state or against a state official or employee whose defense has been assumed by the state may be compromised or settled on behalf of the state according to the requirements set forth in subsection (2) of this section. Prior to settling a claim of more than fifty thousand dollars, the board or the person authorized to settle the claim shall consult with the head of the affected state agency to assess the appropriateness of the proposed compromise or settlement amount. In settling a claim, the board or the person authorized to settle the claim may require the execution and presentation of those documents required by rule and regulation including those documents which discharge or hold harmless the state of all liability under the claim.

(2) (a) The following parties are authorized to make compromises or settlements on behalf of the state in the following amounts:

(I) A claims adjuster employed by the department of personnel or under contract with the department of personnel is authorized to settle claims for an amount not to exceed five thousand dollars;

(II) The claims manager of the department of personnel is authorized to settle and direct payment in settlement of claims for an amount not to exceed twenty-five thousand dollars;

(III) The state risk manager is authorized to settle and direct payment in settlement of claims for an amount not to exceed fifty thousand dollars;

(IV) The executive director is authorized to settle and direct payment in settlement of claims for an amount not to exceed one hundred thousand dollars;

(V) The board is authorized to settle and direct payment in settlement of claims for an amount of one hundred thousand dollars or more but not to exceed the maximum liability limits under the "Colorado Governmental Immunity Act", as set forth in section 24-10-114.

(b) The board is authorized to settle and direct payments in settlement of claims brought under federal law.

(3) Disbursements from the risk management fund for claims compromised or settled in accordance with this part 15 shall be paid by the state treasurer upon warrants drawn in accordance with law upon vouchers issued by the department of personnel upon order of the board or person authorized in subsection (2) of this section to make such compromise or settlement.

(4) The provisions of the "State Administrative Procedure Act", article 4 of this title, shall not be applicable to the payment or settlement of claims pursuant to this part 15. Any person or party adversely affected or aggrieved in compromising or settling a claim shall pursue such remedy in a district court of this state pursuant to the Colorado rules of civil procedure.



§ 24-30-1516. Rules and regulations

(1) In order to carry out the purposes of this part 15, the executive director may promulgate reasonable rules and regulations governing the following:

(a) The administration of the programs authorized in this part 15;

(b) The management and administration of the investigation and adjustment of claims brought against the state, its officials, and its employees and of claims of state agencies for loss or damage to state property;

(c) The management and administration of legal defense of claims brought against the state, its officials, and its employees;

(d) The general supervision of parties who have contracted with the state to provide claims investigation, claims adjustment, support services, or legal services;

(e) Specifications on documents required to present a claim for compromise or settlement;

(f) Specifications on documents required to discharge or hold harmless the state from liability under a claim;

(g) Standards for compromising and settling claims brought against the state or against a state official or employee whose defense has been assumed by the state.



§ 24-30-1517. Applicability

(1) With respect to claims covered under the risk management fund, until January 1, 1995, section 24-30-1510 shall apply to claims arising on or after September 15, 1985, and on and after January 1, 1995, section 24-30-1510 shall apply to claims whenever arising. With respect to claims for loss or damage to state property covered under the self-insured property fund, this part 15 shall apply to claims arising on or after July 1, 1986. With respect to claims for workers' compensation made by state employees, other than employees of the department of human services, this part 15 shall apply to claims arising on or after May 24, 1990. With respect to claims for workers' compensation made by employees of the department of human services, this part 15 shall apply to claims arising on or after July 1, 1990.

(2) Nothing in this part 15 shall apply to the university of Colorado system, including the university of Colorado at Boulder, Denver, and Colorado Springs and the university of Colorado health sciences center.



§ 24-30-1519. Insurance policies

The procurement of any property or liability insurance policy by any state agency shall be coordinated through and approved by the department of personnel. State agencies are encouraged to submit any other insurance policy to the department of personnel for review and evaluation.



§ 24-30-1520. Authorization by law to settle claims or to pay judgments

This part 15 is an authorization by law pursuant to section 33 of article V of the Colorado constitution to settle claims brought against the state, its officials, or its employees or to pay judgments against the state, its officials, or its employees. No moneys in the state treasury shall be disbursed therefrom for the settlement of a claim brought against the state, its officials, or its employees or for the payment of judgments against the state, its officials, or its employees except as provided in this part 15.






Part 16 - General Government Computer Center (Ggcc)



Part 17 - Commission on Information Management



Part 18 - Statewide Telecommunications Network

§ 24-30-1801. Legislative declaration

(1) The general assembly hereby finds and declares that there is a lack of coordination among the various state agencies regarding the utilization of telecommunications facilities and services. The general assembly further finds that better coordination of such facilities and services, particularly among the governing boards of the institutions of higher education, the department of higher education, the department of education, and the school districts across the state, would result in improved education programs and a more cost-effective telecommunications system. The use of telecommunications services and facilities to expand educational opportunity, however, does not mean that the role of the teacher in the classroom should be diminished.

(2) The general assembly hereby finds that the development and use of a statewide telecommunications network will accelerate economic development within the state. The general assembly further finds that cooperation and participation by medical and health facilities, public and private economic development organizations, the judicial system, and local governments in developing a statewide telecommunications network will facilitate expansion of such network to its full potential and encourage economic growth and development within Colorado.



§ 24-30-1804. Institutions of higher education - statewide telecommunications network

All institutions of higher education in this state which utilize telecommunications programs or operations shall cooperate in the establishment of a statewide telecommunications network. The Colorado commission on higher education shall facilitate the establishment of the statewide telecommunications network and, in the event that such a network is not established by July 1, 1992, the commission shall promulgate rules and regulations requiring such a network.






Part 19 - State Building Energy Management Plans



Part 20 - Utility Cost-Savings Measures

§ 24-30-2001. Definitions

As used in this part 20, unless the context otherwise requires:

(1) "Energy cost-savings contract" means a utility cost-savings contract or a vehicle fleet operational and fuel cost-savings contract.

(1.3) "Energy cost-savings measure" means a utility cost-savings measure or a vehicle fleet operational and fuel cost-savings measure.

(1.5) "Energy performance contract" means a contract for evaluations, recommendations, or implementation of one or more energy cost-savings measures designed to produce utility cost savings, operation and maintenance cost savings, or vehicle fleet operational and fuel cost savings, which contract:

(a) Sets forth savings attributable to the calculated energy cost savings or operation and maintenance cost savings for each year during the contract period;

(b) Provides that the amount of actual savings for each year during the contract period shall exceed annual contract payments, including maintenance costs, to be made during such year by the state agency contracting for the energy cost-savings measures; except that, for the purposes of this part 20 only, the term "annual contract payments" does not include moneys received by the state from rebates, gifts, grants, or donations specifically designated by the gifting, granting, or donating party for the design or implementation of an energy cost-savings measure or state moneys that have been specifically appropriated in a distinct line item, or, in the case of the department of transportation, otherwise set aside in the department's budget, for the design or implementation of an energy cost-savings measure that is wholly addressed within the scope of the energy cost-savings contract;

(c) Requires the party entering into the energy performance contract with the state agency to provide a written guarantee that the sum of energy cost savings and operation and maintenance cost savings for each year during the first three years of the contract period shall not be less than the calculated savings for that year described in paragraph (a) of this subsection (1.5); and

(d) Requires payments by a state agency to be made within twelve years after the date of the execution of the contract; except that the maximum term of the payments shall be less than the cost-weighted average useful life of energy cost-savings equipment for which the contract is made, not to exceed twenty-five years.

(2) "Operation and maintenance cost savings" means a measurable decrease in operation and maintenance costs that is a direct result of the implementation of one or more utility cost-savings measures or one or more vehicle fleet operational and fuel cost-savings measures. Such savings shall be calculated in comparison with an established baseline of operation and maintenance costs.

(3) "Shared-savings contract" means a contract for one or more energy cost-savings measures that do not involve capital equipment projects, which contract:

(a) Provides that all payments to be made by the state agency contracting for the energy cost-savings measures shall be a stated percentage of calculated savings of energy costs attributable to such measures over a defined period of time and that such payments shall be made only to the extent that such savings occur; except that this paragraph (a) shall not apply to payments for maintenance and repairs and obligations on termination of the contract prior to its expiration;

(b) Provides for an initial contract period of no longer than ten years; and

(c) Requires no additional capital investment or contribution of funds.

(4) "State agency" means a department or institution of this state, including institutions of higher education.

(5) "Utility cost savings" means:

(a) A cost savings caused by a reduction in metered or measured physical quantities of a bulk fuel or utility resulting from the implementation of one or more energy conservation measures when compared with an established baseline of usage; or

(b) A decrease in utility costs as a result of changes in applicable utility rates or utility service suppliers. The savings shall be calculated in comparison with an established baseline of utility costs.

(6) "Utility cost-savings contract" means an energy performance contract or a shared-savings contract or any other agreement in which utility cost savings are used to pay for services or equipment.

(7) "Utility cost-savings measure" means any installation, modification, or service that is designed to reduce energy consumption and related operating costs in buildings and other facilities and includes, but is not limited to, the following:

(a) Insulation in walls, roofs, floors, and foundations and in heating and cooling distribution systems;

(b) Heating, ventilating, or air conditioning and distribution system modifications or replacements in buildings or central plants;

(c) Automatic energy control systems;

(d) Replacement or modification of lighting fixtures;

(e) Energy recovery systems;

(f) Renewable energy and alternate energy systems;

(g) Cogeneration systems that produce steam or forms of energy, such as heat or electricity, for use primarily within a building or complex of buildings;

(h) Devices that reduce water consumption or sewer charges;

(i) Changes in operation and maintenance practices;

(j) Procurement of low-cost energy supplies of all types, including electricity, natural gas, and other fuel sources, and water;

(k) Indoor air quality improvements that conform to applicable building code requirements;

(l) Daylighting systems;

(m) Building operation programs that reduce utility and operating costs including, but not limited to, computerized energy management and consumption tracking programs, staff and occupant training, and other similar activities;

(n) Services to reduce utility costs by identifying utility errors and optimizing existing rate schedules under which service is provided; and

(o) Any other location, orientation, or design choice related to, or installation, modification of installation, or remodeling of, building infrastructure improvements that produce utility or operational cost savings for their appointed functions in compliance with applicable state and local building codes.

(8) "Vehicle fleet operational and fuel cost savings" means a measurable decrease in the operation and maintenance costs of state vehicles that is associated with fuel or maintenance based on higher efficiency ratings or alternative fueling methods, including but not limited to savings from the reduction in maintenance requirements and a reduction in or the elimination of projected fuel purchase expenses as a direct result of investment in higher efficiency or alternative fuel vehicles or vehicle or charging infrastructure.

(9) "Vehicle fleet operational and fuel cost-savings contract" means an energy performance contract or shared-savings contract or any other agreement in which vehicle fleet operational and fuel cost savings are used to pay for the cost of the vehicle or associated capital investments.

(10) "Vehicle fleet operational and fuel cost-savings measure" means any installation, modification, or service that is designed to reduce energy consumption and related operating costs in vehicles and includes, but is not limited to, the following:

(a) Vehicle purchase or lease costs either in full or in part;

(b) Charging or fueling infrastructure to appropriately charge or fuel alternative fuel vehicles included in an energy cost-savings contract.



§ 24-30-2002. Contracts for energy analysis and recommendations

(1) Subject to subsection (2) of this section, and in accordance with section 24-30-1104 (2), where applicable, a state agency may contract with any entity or person experienced in the design and implementation of energy conservation for an energy analysis and recommendations pertaining to measures that would significantly increase:

(a) Utility cost savings and operation and maintenance cost savings in buildings or other facilities owned or rented by the state agency; or

(b) Vehicle fleet operational and fuel cost savings in state fleet vehicles.

(2) The state personnel director or the state personnel director's designee may authorize a state agency to enter into such a contract. The contract shall be negotiated by the state agency pursuant to the negotiation requirements described in part 14 of this article; except that direct, indirect, overhead, and other costs and rates may be solicited and considered in the evaluation of qualifications and included in any resulting contract. The contract may include provisions that define the rate, amount, and nature of costs that may be proposed in any subsequent energy cost-savings contract, that describe the content of the analysis, and that reserve the option of the state agency to negotiate a suitable energy cost-savings contract.

(3) Such energy analysis and recommendations shall include the following, as applicable:

(a) Estimates of the amounts by which utility cost savings and operation and maintenance cost savings would increase and estimates of all costs of such utility cost-savings measures or energy-savings measures, including, but not limited to, itemized costs of design, engineering, equipment, materials, installation, maintenance, repairs, and debt service; or

(b) Estimates of the amounts by which vehicle fleet operational and fuel cost savings would increase and estimates of all costs of such vehicle fleet operational and fuel cost-savings measures.

(4) Payment by a state agency for an energy analysis and recommendations contract may be made from moneys appropriated to the state agency for operating expenses or utilities, as applicable, or payments may be deferred and incorporated into a subsequent energy cost-savings contract.



§ 24-30-2003. Energy cost-savings contracts

(1) A state agency may enter into an energy cost-savings contract with any person or entity experienced in the design and implementation of utility cost-savings measures for buildings or other facilities, with any person or entity experienced in the calculation and analysis of vehicle fleet operational and fuel cost savings, or with the entity or person who performed the energy analysis and recommendations pursuant to section 24-30-2002 if:

(a) (I) In the case of a utility cost-savings contract, the energy analysis and recommendations made pursuant to section 24-30-2002 indicate that the expected annual contract payments required under the utility cost-savings contract and any additional maintenance costs for one or more utility cost-savings measures are expected to be equal to or less than the sum of the utility cost savings and operation and maintenance cost savings achieved by the implementation of such measures on an annual basis; or

(II) In the case of a vehicle fleet operational and fuel cost-savings contract, the energy analysis and recommendations made pursuant to section 24-30-2002 indicate that the expected annual contract payments required under the vehicle fleet operational and fuel cost-savings contract for one or more vehicle fleet operational and fuel cost-savings measures are expected to be equal to or less than the sum of the vehicle fleet cost savings achieved by the implementation of such measures on an annual basis; and

(b) The state personnel director or the director's designee, with input from the director of the state energy office, pursuant to criteria contained in procedures established by the state personnel director, approves the energy analysis and recommendations made pursuant to section 24-30-2002.

(2) (a) Except as provided in paragraph (b) of this subsection (2), an energy cost-savings contract shall be negotiated by the state agency pursuant to the negotiation requirements described in part 14 of this article.

(b) The negotiation requirements described in part 14 of this article and any other state competitive bidding or procurement provision shall not apply to a state agency that enters into an energy cost-savings contract with the entity or person who performed the energy analysis for and made recommendations to the state agency pursuant to section 24-30-2002.

(3) An energy cost-savings contract may include appropriate lease-purchase or other authorized financing agreements.

(4) The legislative authorization required by section 24-82-801 (1) shall not apply to a lease-purchase agreement in an energy cost-savings contract and no subsequent legislative authorization shall be required for any payment made pursuant to such an agreement.

(5) Payments by a state agency required under an energy cost-savings contract may be made from moneys appropriated to the state agency for operating expenses or utilities appropriations available to the state agency at the time the contract payments are due.

(6) The provisions of articles 91 and 92 of this title shall not apply to utility cost-savings contracts.

(7) Utility cost-savings contracts shall be subject only to the supervisory provisions of part 13 of this article.

(8) All savings realized as a result of an energy cost-savings contract that are in excess of the annual calculated savings by such contract may be utilized as provided in section 24-75-108 (3).

(9) The energy cost-savings contracts authorized by this section shall provide that all of the obligations of the state under such contracts shall be subject to the action of the general assembly in annually making moneys available for all payments thereunder and that the obligations shall not be deemed or construed as creating an indebtedness of the state within the meaning of any provision of the state constitution or the laws of the state concerning or limiting the creation of indebtedness by the state and shall not constitute a multiple fiscal-year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the constitution.

(10) The state personnel director may establish procedures containing criteria for authorization of energy cost-savings contracts.






Part 21 - Address Confidentiality Program

§ 24-30-2101. Short title

This part 21 shall be known and may be cited as the "Address Confidentiality Program Act".



§ 24-30-2102. Legislative declaration

(1) The general assembly hereby finds and declares that a person attempting to escape from actual or threatened domestic violence, a sexual offense, or stalking frequently moves to a new address in order to prevent an assailant or potential assailant from finding him or her. This new address, however, is only useful if an assailant or potential assailant does not discover it. Therefore, in order to help victims of domestic violence, a sexual offense, or stalking, it is the intent of the general assembly to establish an address confidentiality program, whereby the confidentiality of a victim's address may be maintained through, among other things, the use of a substitute address for purposes of public records and confidential mail forwarding.

(2) The general assembly further finds and declares that the desired result of the "Address Confidentiality Program Act" for the purpose of post-enactment review is to establish a substitute address for a program participant that is used by state and local government agencies whenever possible; to permit agencies to have access to the participant's actual address when appropriate; to establish a mail forwarding system for program participants; and to ensure that there is adequate funding to pay the program costs for all persons who apply to the program.

(3) The general assembly further declares that private entities, including but not limited to private businesses, can help protect program participants by seeking to prevent the disclosure of unique identifying information that could jeopardize the safety of program participants. The general assembly recognizes that a legitimate need for private entities to request and have access to an individual's actual address often exists and that the opportunity exists for private entities to partner with state and local governmental agencies in the effort to protect the safety of program participants.



§ 24-30-2103. Definitions

As used in this part 21, unless the context otherwise requires:

(1) "Actual address" means a residential, work, or school address as specified on the individual's application to be a program participant under this part 21, and includes the county, voting precinct number, and any unique identifying information related to the individual's residential, work, or school address.

(2) "Address confidentiality program" or "program" means the program created under this part 21 in the department to protect the confidentiality of the actual address of a relocated victim of domestic violence, a sexual offense, or stalking.

(3) "Applicant" means an individual identified as such in an application received by the executive director or his or her designee pursuant to section 24-30-2105.

(4) "Application assistant" means a person designated by the executive director or his or her designee to assist an applicant in the preparation of an application to participate in the address confidentiality program.

(5) "Department" means the department of personnel created in section 24-1-128.

(6) "Domestic violence" means an act described in section 18-6-800.3 (1), C.R.S.

(7) "Executive director" means the executive director of the department.

(8) "Person" means any individual, corporation, limited liability company, partnership, trust, estate, or other association or any state, the United States, or any subdivision thereof.

(9) "Program participant" or "participant" means an individual accepted into the address confidentiality program in accordance with this part 21.

(10) "Public record" means all documents, papers, letters, maps, books, photographs, films, sound recordings, magnetic or other tapes, digital data, artifacts, or other documentary material, regardless of physical form or characteristics, made or received pursuant to law or ordinance in connection with the transaction of public business by a state or local government agency.

(11) "Sexual offense" means an act described in part 4 of article 3, or article 6 or 7 of title 18, C.R.S.

(12) "Stalking" means an act of harassment as described in section 18-9-111, C.R.S., or stalking as described in section 18-3-602, C.R.S.

(13) "State or local government agency" or "agency" means every elected or appointed state or local public office, public officer, or official; board, commission, bureau, committee, council, department, authority, agency, institution of higher education, or other unit of the executive, legislative, or judicial branch of the state; or any city, county, city and county, town, special district, school district, local improvement district, or any other kind of municipal, quasi-municipal, or public corporation.

(14) "Substitute address" means an address designated by the executive director or his or her designee under the address confidentiality program that is used instead of an actual address as set forth in this part 21.



§ 24-30-2104. Address confidentiality program - creation - substitute address - uses - service by mail - application assistance centers

(1) There is hereby created the address confidentiality program in the department to protect the confidentiality of the actual address of a relocated victim of domestic violence, a sexual offense, or stalking and to prevent the victim's assailants or potential assailants from finding the victim through public records. Under the program, the executive director or his or her designee shall:

(a) Designate a substitute address for a program participant that shall be used by state and local government agencies as set forth in this part 21; and

(b) Receive mail sent to a program participant at a substitute address and forward the mail to the participant as set forth in subsection (2) of this section.

(2) The executive director or his or her designee shall receive first-class, certified, or registered mail on behalf of a program participant and forward the mail to the participant for no charge. The executive director or his or her designee may arrange to receive and forward other classes or kinds of mail at the participant's expense. Neither the executive director nor his or her designee shall be required to track or otherwise maintain records of any mail received on behalf of a participant unless the mail is certified or registered mail.

(3) (a) Notwithstanding any provision of law to the contrary, a program participant may be served by registered mail or by certified mail, return receipt requested, addressed to the participant at his or her substitute address with any process, notice, or demand required or permitted by law to be served on the program participant. Service is perfected under this subsection (3) at the earliest of:

(I) The date the program participant receives the process, notice, or demand; or

(II) Five days after the date shown on the return receipt if signed on behalf of the program participant.

(b) This subsection (3) does not prescribe the only means, or necessarily the required means, of serving a program participant in the state.

(c) Whenever the laws of the state provide a program participant a legal right to act within a prescribed period of ten days or less after the service of a notice or other paper upon the participant and the notice or paper is served upon the participant by mail pursuant to this subsection (3) or by first-class mail as otherwise authorized by law, five days shall be added to the prescribed period.

(4) The executive director or his or her designee may designate as an application assistant any person who:

(a) Provides counseling, referral, or other services to victims of domestic violence, a sexual offense, or stalking; and

(b) Completes any training and registration process required by the executive director or his or her designee.

(5) Any assistance and counseling rendered by the executive director or his or her designee or an application assistant to an applicant related to this part 21 shall in no way be construed as legal advice.



§ 24-30-2105. Filing and certification of applications - authorization card

(1) On and after July 1, 2008, upon the recommendation of an application assistant, an individual may apply to the executive director or his or her designee to participate in the address confidentiality program. The following individuals may apply to the executive director or his or her designee to have an address designated by the executive director or his or her designee to serve as the substitute address of the individual and any individuals designated in paragraph (j) of subsection (3) of this section:

(a) An adult individual;

(b) A parent or guardian acting on behalf of a minor when the minor resides with the individual; or

(c) A guardian acting on behalf of an incapacitated individual.

(2) An application assistant shall assist the individual in the preparation of the application. The application shall be dated, signed, and verified by the applicant and shall be signed and dated by the application assistant who assisted in the preparation of the application. The signature of the application assistant shall serve as the recommendation by such person that the applicant have an address designated by the executive director or his or her designee to serve as the substitute address of the applicant. A minor or incapacitated individual on whose behalf a parent or guardian completes an application pursuant to the authority set forth in paragraph (b) or (c) of subsection (1) of this section shall be considered the applicant, but any statements that are required to be made by the applicant shall be made by the parent or guardian acting on behalf of the minor or incapacitated individual.

(3) The application shall be on a form prescribed by the executive director or his or her designee and shall contain all of the following:

(a) The applicant's name;

(b) A statement by the applicant that the applicant is a victim of domestic violence, a sexual offense, or stalking and that the applicant fears for his or her safety;

(c) Evidence that the applicant is a victim of domestic violence, a sexual offense, or stalking. This evidence may include any of the following:

(I) Law enforcement, court, or other state or local government agency or federal agency records or files;

(II) Documentation from a domestic violence program or facility, including but not limited to a battered women's shelter or safe house, if the applicant is alleged to be a victim of domestic violence;

(III) Documentation from a sexual assault program if the applicant is alleged to be a victim of a sexual offense; or

(IV) Documentation from a religious, medical, or other professional from whom the applicant has sought assistance in dealing with the alleged domestic violence, sexual offense, or stalking.

(d) A statement by the applicant that disclosure of the applicant's actual address would endanger the applicant's safety;

(e) A statement by the applicant that the applicant has confidentially relocated in the past ninety days or will confidentially relocate in the state;

(f) A designation of the executive director or his or her designee as an agent for the applicant for purposes of receiving certain mail;

(g) The mailing address and telephone number where the applicant can be contacted by the executive director or his or her designee;

(h) The actual address that the applicant requests not to be disclosed by the executive director or his or her designee that directly relates to the increased risk of domestic violence, a sexual offense, or stalking;

(i) A statement as to whether there is any existing court order or court action involving the applicant or an individual identified in paragraph (j) of this subsection (3) related to dissolution of marriage proceedings, child support, or the allocation of parental responsibilities or parenting time and the court that issued the order or has jurisdiction over the action;

(j) The name of any person who resides with the applicant who also needs to be a program participant in order to ensure the safety of the applicant and, if the person named in the application is eighteen years of age or older, the consent of such person to be a program participant;

(k) A statement by the applicant, under penalty of perjury, that to the best of the applicant's knowledge, the information contained in the application is true.

(4) Upon determining that an application has been properly completed, the executive director or his or her designee shall certify the applicant and any individual who is identified in paragraph (j) of subsection (3) of this section as a program participant. Upon certification, the executive director or his or her designee shall issue to the participant an address confidentiality program authorization card, which shall include the participant's substitute address. The card shall remain valid for so long as the participant remains certified under the program.

(5) Applicants and individuals identified in paragraph (j) of subsection (3) of this section shall be certified for four years following the date of filing unless the certification is withdrawn or canceled prior to the end of the four-year period. A program participant may withdraw the certification by filing a request for withdrawal acknowledged before a notary public. A certification may be renewed by filing a renewal application with the executive director or his or her designee at least thirty days prior to expiration of the current certification. The renewal application shall be dated, signed, and verified by the applicant. The renewal application shall contain:

(a) Any statement or information that is required by subsection (3) of this section that has changed from the original application or a prior renewal application; and

(b) A statement by the applicant, under penalty of perjury, that to the best of the applicant's knowledge, the information contained in the renewal application and a prior application is true.



§ 24-30-2106. Change of name, address, or telephone number

(1) A program participant shall notify the executive director or his or her designee within thirty days after the participant has obtained a legal name change by providing the executive director or his or her designee a certified copy of any judgment or order evidencing the change or any other documentation the executive director or his or her designee deems to be sufficient evidence of the name change.

(2) A program participant shall notify the executive director or his or her designee of a change in address or telephone number from the address or telephone number listed for the participant on the application pursuant to the requirements set forth in section 24-30-2105 (3)(g) and (3)(h) no later than seven days after the change occurs.



§ 24-30-2107. Certification cancellation - records

(1) The certification of a program participant shall be cancelled under any of the following circumstances:

(a) The program participant files a request for withdrawal of the certification pursuant to section 24-30-2105 (5).

(b) The program participant fails to notify the executive director or his or her designee of a change in the participant's name, address, or telephone number listed on the application pursuant to section 24-30-2106.

(c) The program participant or parent or guardian who completes an application on behalf of an applicant knowingly submitted false information in the program application.

(d) Mail forwarded to the program participant by the executive director or his or her designee is returned as undeliverable.

(2) If the executive director or his or her designee determines that there is one or more grounds for cancelling certification of a program participant pursuant to subsection (1) of this section, the executive director or his or her designee shall send notice of cancellation to the program participant. Notice of cancellation shall set out the reasons for cancellation. The participant shall have thirty days to appeal the cancellation decision under procedures developed by the executive director or his or her designee.

(3) An individual who ceases to be a program participant is responsible for notifying persons who use the substitute address that the designated substitute address is no longer valid.



§ 24-30-2108. Address use by state or local government agencies

(1) The program participant, and not the executive director or his or her designee, is responsible for requesting that a state or local government agency use the participant's substitute address as the participant's residential, work, or school address for all purposes for which the agency requires or requests such residential, work, or school address.

(2) Except as otherwise provided in this section or unless the executive director or his or her designee grants a state or local government agency's request for a disclosure pursuant to section 24-30-2110, when a program participant submits a current and valid address confidentiality program authorization card to the agency, the agency shall accept the substitute address designation by the executive director or his or her designee on the card as the participant's address to be used as the participant's residential, work, or school address when creating a new public record. The substitute address given to the agency shall be the last known address for the participant used by the agency until such time that the agency receives notification pursuant to section 24-30-2107 (3). The agency may make a photocopy of the card for the records of the agency and thereafter shall immediately return the card to the program participant.

(3) (a) A designated election official as defined in section 1-1-104 (8), C.R.S., shall use the actual address of a program participant for precinct designation and all official election-related purposes and shall keep the participant's actual address confidential from the public. The election official shall use the substitute address for all correspondence and mailings placed in the United States mail. The substitute address shall not be used as an address for voter registration.

(b) A state or local government agency's access to a program participant's voter registration shall be governed by the disclosure process set forth in section 24-30-2110.

(c) The provisions of this subsection (3) shall apply only to a program participant who submits a current and valid address confidentiality program authorization card when registering to vote.

(d) The provisions of this subsection (3) shall not apply to a program participant who registers to vote pursuant to section 1-2-213, C.R.S.

(4) A program participant who completes an application to register to vote at a driver's license examination facility while receiving a driver's license or an identification card pursuant to section 1-2-213, C.R.S., shall be required to have the participant's actual address on the driver's license or identification card.

(5) The substitute address shall not be used for purposes of listing, appraising, or assessing property taxes and collecting property taxes under the provisions of title 39, C.R.S.

(6) Whenever a program participant is required by law to swear or affirm to the participant's address, the participant may use his or her substitute address.

(7) The substitute address shall not be used for purposes of assessing any taxes or fees on a motor vehicle or for titling or registering a motor vehicle. Notwithstanding any provision of section 24-72-204 (7) to the contrary, any record that includes a program participant's actual address pursuant to this subsection (7) shall be confidential and not available for inspection by anyone other than the program participant.

(8) The substitute address shall not be used on any document related to real property recorded with a county clerk and recorder.

(9) A school district shall accept the substitute address as the address of record and shall verify student enrollment eligibility through the executive director or his or her designee. The executive director or his or her designee shall facilitate the transfer of student records from one school to another.

(10) Except as otherwise provided in this section, a program participant's actual address and telephone number maintained by a state or local government agency or disclosed by the executive director or his or her designee is not a public record that is subject to inspection pursuant to the provisions of part 2 of article 72 of this title. This subsection (10) shall not apply to the following:

(a) To any public record created more than ninety days prior to the date that the program participant applied to be certified in the program; or

(b) If a program participant voluntarily requests that a state or local government agency use the participant's actual address or voluntarily gives the actual address to the state or local government agency.

(11) For any public record created within ninety days prior to the date that a program participant applied to be certified in the program, a state or local government agency shall redact the actual address from a public record or change the actual address to the substitute address in the public record, if a program participant who presents a current and valid program authorization card requests the agency that maintains the public record to use the substitute address instead of the actual address on the public record.



§ 24-30-2109. Disclosure of actual address prohibited

(1) The executive director or his or her designee is prohibited from disclosing any address or telephone number of a program participant other than the substitute address designated by the executive director or his or her designee, except under any of the following circumstances:

(a) The information is required by direction of a court order pursuant to section 24-30-2111. However, any person to whom a program participant's address or telephone number has been disclosed shall not disclose the address or telephone number to any other person unless permitted to do so by order of the court.

(b) The executive director or his or her designee grants a request by an agency pursuant to section 24-30-2110.

(c) The program participant is required to disclose the participant's actual address as part of a registration required by the "Colorado Sex Offender Registration Act", article 22 of title 16, C.R.S.

(2) The executive director or his or her designee shall provide immediate notification of disclosure to a program participant when disclosure is made pursuant to paragraph (a) or (b) of subsection (1) of this section.

(3) If, at the time of application, an applicant or an individual designated in section 24-30-2105 (3)(j) is subject to a court order related to dissolution of marriage proceedings, child support, or the allocation of parental responsibilities or parenting time, the executive director or his or her designee shall notify the court that issued the order of the certification of the program participant in the address confidentiality program and the substitute address designated by the executive director or his or her designee. If, at the time of application, an applicant or an individual designated in section 24-30-2105 (3)(j) is involved in a court action related to dissolution of marriage proceedings, child support, or the allocation of parental responsibilities or parenting time, the executive director or his or her designee shall notify the court having jurisdiction over the action of the certification of the applicant in the address confidentiality program and the substitute address designated by the executive director or his or her designee.

(4) No person shall knowingly and intentionally obtain a program participant's actual address or telephone number from the executive director or his or her designee or an agency knowing that the person is not authorized to obtain the address information.

(5) No employee of the executive director or his or her designee or of an agency shall knowingly and intentionally disclose a program participant's actual address or telephone number unless the disclosure is permissible by law. This subsection (5) only applies when an employee obtains a participant's actual address or telephone number during the course of the employee's official duties and, at the time of disclosure, the employee has specific knowledge that the actual address or telephone number disclosed belongs to a participant.

(6) Any person who knowingly and intentionally obtains or discloses information in violation of this part 21 shall be guilty of a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 24-30-2110. Request for disclosure

(1) A state or local government agency requesting disclosure of a program participant's actual address pursuant to this section shall make such a request in writing on agency letterhead and shall provide the executive director or his or her designee with the following information:

(a) The name of the program participant for whom the agency seeks disclosure of the actual address;

(b) A statement, with explanation, setting forth the reason or reasons that the agency needs the program participant's actual address and a statement that the agency cannot meet its statutory or administrative obligations without disclosure of the participant's actual address;

(c) A particular statement of facts showing that other methods to locate the program participant or the participant's actual address have been tried and have failed or that the methods reasonably appear to be unlikely to succeed;

(d) A statement that the agency has adopted a procedure setting forth the steps the agency will take to protect the confidentiality of the program participant's actual address; and

(e) Any other information as the executive director or his or her designee may reasonably request in order to identify the program participant in the records of the executive director or his or her designee.

(2) (a) The executive director or his or her designee shall provide the program participant with notice of a request for disclosure received pursuant to subsection (1) of this section, and, to the extent possible, the participant shall be afforded an opportunity to be heard regarding the request.

(b) Except as otherwise provided in paragraph (c) of this subsection (2), the executive director or his or her designee shall provide the program participant with written notification whenever a request for a disclosure has been granted or denied pursuant to this section.

(c) No notice or opportunity to be heard shall be given to the program participant when the request for disclosure is made by a state or local law enforcement agency conducting a criminal investigation involving alleged criminal conduct by the participant or when providing notice to the participant would jeopardize an ongoing criminal investigation or the safety of law enforcement personnel.

(3) The executive director or his or her designee shall promptly conduct a review of all requests received pursuant to this section. In conducting a review, the executive director or his or her designee shall consider all information received pursuant to subsections (1) and (2) of this section and any other appropriate information that the executive director or his or her designee may require.

(4) The executive director or his or her designee shall grant a state or local government agency's request for disclosure and disclose a program participant's actual address pursuant to this section if:

(a) The agency has a bona fide statutory or administrative need for the actual address.

(b) The actual address will only be used for the purpose stated in the request.

(c) Other methods to locate the program participant or the participant's actual address have been tried and have failed or such methods reasonably appear to be unlikely to succeed.

(d) The agency has adopted a procedure for protecting the confidentiality of the actual address of the program participant.

(5) Upon granting a request for disclosure pursuant to this section, the executive director or his or her designee shall provide the state or local government agency with the disclosure that contains:

(a) The program participant's actual address;

(b) A statement setting forth the permitted use of the actual address and the names or classes of persons permitted to have access to and use of the actual address;

(c) A statement that the agency is required to limit access to and use of the actual address to the permitted use and persons set forth in the disclosure; and

(d) The date on which the permitted use expires, if expiration is appropriate, after which the agency may no longer maintain, use, or have access to the actual address.

(6) A state or local government agency whose request is granted by the executive director or his or her designee pursuant to this section shall:

(a) Limit the use of the program participant's actual address to the purposes set forth in the disclosure;

(b) Limit the access to the program participant's actual address to the persons or classes of persons set forth in the disclosure;

(c) Cease to use and dispose of the program participant's actual address upon the expiration of the permitted use, if applicable; and

(d) Except as otherwise set forth in the disclosure, maintain the confidentiality of a program participant's actual address.

(7) Upon denial of a state or local government agency's request for disclosure, the executive director or his or her designee shall provide prompt written notification to the agency stating that the agency's request has been denied and setting forth the specific reasons for the denial.

(8) A state or local government agency may file written exceptions with the executive director or his or her designee no more than fifteen days after written notification is provided pursuant to subsection (7) of this section. The exceptions shall restate the information contained in the request for disclosure, state the grounds upon which the agency asserts that the request for disclosure should be granted and specifically respond to the executive director's or his or her designee's specific reasons for denial.

(9) Unless the state or local government agency filing exceptions agrees otherwise, the executive director or his or her designee shall make a final determination regarding the exceptions within thirty days after the filing of exceptions pursuant to subsection (8) of this section. Prior to making a final determination regarding the exceptions, the executive director or his or her designee may request additional information from the agency or the program participant and conduct a hearing. If the final determination of the executive director or his or her designee is that the denial of the agency's request for disclosure was properly denied, the executive director or his or her designee shall provide the agency with written notification of this final determination stating that the agency's request has again been denied and setting forth the specific reasons for the denial. If the final determination of the executive director or his or her designee is that the denial of the agency's request for disclosure has been improperly denied, the executive director or his or her designee shall grant the agency's request for disclosure in accordance with this section. The final determination of the executive director or his or her designee shall constitute final agency action.

(10) The record before any judicial review of a final agency action pursuant to subsection (9) of this section shall consist of the state or local government agency's request for disclosure, the executive director's or his or her designee's written response, the agency's exceptions, the hearing transcript, if any, and the executive director's or his or her designee's final determination.

(11) During any period of review, evaluation, or appeal, the agency shall, to the extent possible, accept and use the program participant's substitute address.

(12) Notwithstanding any other provision of this section, the executive director or his or her designee shall establish an expedited process for disclosure to be used by a criminal justice official or agency for situations where disclosure is required pursuant to a criminal justice trial, hearing, proceeding, or investigation involving a program participant. An official or agency receiving information pursuant to this subsection (12) shall certify to the executive director or his or her designee that the official or agency has a system in place to protect the confidentiality of a participant's actual address from the public and from personnel who are not involved in the trial, hearing, proceeding, or investigation.

(13) Nothing in this section shall be construed to prevent the executive director or his or her designee from granting a request for disclosure to a state or local government agency pursuant to this section upon receipt of a program participant's written consent to do so.



§ 24-30-2111. Disclosure of address or unique identifying information in criminal and civil proceedings

A person shall not be compelled to disclose a program participant's actual address or any unique identifying information related to the participant's residence, work, or school during the discovery phase of or during a proceeding before a court of competent jurisdiction or administrative tribunal unless the court or administrative tribunal finds, based upon a preponderance of the evidence, that the disclosure is required in the interests of justice and that the potential harm to the program participant is substantially outweighed by the public interest in the disclosure and that no other alternative would satisfy that necessity. A court or administrative tribunal may seal the portion of any record that contains a program participant's actual address. Nothing in this section prevents a state or local government agency, in its discretion, from using a program participant's actual address in any document or record filed with a court or administrative tribunal if, at the time of filing, the document or record is not a public record.



§ 24-30-2112. Participation in the program - orders relating to allocation of parental responsibilities or parenting time

(1) Nothing in this part 21, nor participation in the program, shall affect an order relating to the allocation of parental responsibilities or parenting time in effect prior to or during program participation.

(2) Program participation does not constitute evidence of domestic violence, a sexual offense, or stalking and shall not be considered for purposes of making an order allocating parental responsibilities or parenting time; except that a court may consider practical measures to keep a program participant's actual address confidential when making an order allocating parental responsibilities or parenting time.



§ 24-30-2113. Rule-making authority

The executive director or his or her designee is authorized to adopt any rules in accordance with article 4 of this title deemed necessary to carry out the provisions of this part 21, excluding section 24-30-2114.



§ 24-30-2114. Surcharge - collection and distribution - address confidentiality program surcharge fund - creation - definitions

(1) On and after July 1, 2007, each person who is convicted of the crimes set forth in subsection (2) of this section shall be required to pay a surcharge of twenty-eight dollars to the clerk of the court for the judicial district in which the conviction occurs.

(2) The following crimes shall be subject to the surcharge set forth in subsection (1) of this section:

(a) Stalking;

(b) A crime, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence; or

(c) Criminal attempt, conspiracy, or solicitation to commit the crimes set forth in paragraphs (a) and (b) of this subsection (2).

(3) The clerk of the court shall allocate the surcharge required by this section as follows:

(a) Five percent shall be retained by the clerk of the court for administrative costs incurred pursuant to this section. Such amount retained shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6), C.R.S.

(b) Ninety-five percent shall be transferred to the state treasurer, who shall credit the same to the address confidentiality program surcharge fund created pursuant to subsection (4) of this section.

(4) (a) There is hereby created in the state treasury the address confidentiality program surcharge fund, which shall consist of moneys received by the state treasurer pursuant to this section. The moneys in the fund shall be subject to annual appropriation by the general assembly to the department for the purpose of paying for the costs incurred by the executive director or his or her designee in the administration of the program. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated by the general assembly shall remain in the fund and shall not be transferred or revert to the general fund at the end of any fiscal year.

(b) (Deleted by amendment, L. 2011, (HB 11-1080), ch. 256, p. 1121, § 2, effective June 2, 2011.)

(c) Repealed.

(5) The court may waive all or any portion of the surcharge required by this section if the court finds that a person subject to the surcharge is indigent or financially unable to pay all or any portion of the surcharge. The court may waive only that portion of the surcharge that the court finds that the person is financially unable to pay.

(6) As used in this section, "convicted" and "conviction" mean a plea of guilty accepted by the court, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102, C.R.S., a verdict of guilty by a judge or jury, or a plea of no contest accepted by the court.



§ 24-30-2115. Address confidentiality program grant fund - creation

(1) There is hereby created in the state treasury the address confidentiality program grant fund, referred to in this section as the "fund", which shall consist of any gifts, grants, or donations received by the department for the fund pursuant to subsection (2) of this section. The moneys in the fund shall be continuously appropriated by the general assembly to the department for the purpose of paying for the costs incurred by the executive director or his or her designee in the administration of the program. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated by the general assembly shall remain in the fund and shall not be transferred or revert to the general fund at the end of any fiscal year.

(2) The department is authorized to seek, accept, and expend gifts, grants, and donations from private or public sources for the implementation of the program. All private and public funds received through gifts, grants, and donations shall be transmitted to the state treasurer, who shall credit the same to the fund.






Part 22 - Laura Hershey Disability Support Act

§ 24-30-2201. Short title

The short title of this part 22 is the "Laura Hershey Disability Support Act".



§ 24-30-2202. Definitions

As used in this part 22, unless the context otherwise requires:

(1) "Committee" means the Colorado disability funding committee created in section 24-30-2203.

(2) "Contract entity" means the entity the committee contracts with to implement sections 24-30-2206 to 24-30-2210.

(3) "Disability benefits" means cash payments from social security disability insurance under Title II of the federal "Social Security Act", 42 U.S.C. sec. 401 et seq., as amended, cash payments made by the federal government to persons who are aged, blind, or disabled under Title XVI of the federal "Social Security Act", 42 U.S.C. sec. 401 et seq., as amended, and long-term care under the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S.

(4) "Fund" means the disability support fund created in section 24-30-2205.5.

(5) "Nonprofit entity" means an entity incorporated under the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S., or a tax-exempt entity under 26 U.S.C. sec. 501 (c)(3) of the federal "Internal Revenue Code of 1986".

(6) "Recipient" means a person who receives disability benefits or long-term care services.

(7) "Registration number" means the unique combination of letters and numbers assigned to a vehicle by the department under section 42-3-201, C.R.S., and required to be displayed on the license plate by section 42-3-202, C.R.S.

(8) "Vehicle" means a vehicle required to be registered pursuant to part 1 of article 3 of title 42, C.R.S.



§ 24-30-2203. Colorado disability funding committee

(1) The Colorado disability funding committee is hereby created within the department of personnel. The committee consists of thirteen members appointed by the governor. Of the thirteen members, at least seven members must be either a person with a disability, a care giver of a person with a disability, or a person who lives in a household with a person with a disability and is meaningfully involved in the care of a person with a disability. In making the appointments, the governor shall ensure that the committee has members with experience in or knowledge of business and business management; nonprofit entities and managing nonprofit entities; advocacy for persons with disabilities; the practice of medicine; and the practice of law with experience working with persons with disabilities. In addition to the thirteen members, the governor's council for persons with disabilities may, in consultation with the committee, appoint a representative to serve on the committee in an ex officio capacity.

(2) Members of the committee serve three-year terms; except that four members as determined by the governor serve an initial term of one year, and four members as determined by the governor serve an initial term of two years. After the initial terms, every member serves a term of three years. The governor shall not appoint a member for more than two consecutive terms.

(3) An act of the committee is void unless a majority of the appointed members has voted in favor of the act.

(4) The committee shall implement this part 22 using the fund.

(5) The committee is authorized to seek and accept grants or donations from private or public sources for the purposes of this part 22; except that the committee shall not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this part 22 or part 13 of article 75 of this title regarding the status of grants and donations made to state agencies.

(6) The committee has the following duties and powers:

(a) To sue and be sued and otherwise assert or defend the committee's legal interests;

(b) To prepare and sign contracts;

(c) To have and exercise all rights and powers necessary or incidental to, or implied from, the specific powers granted in this part 22; and

(d) To fix the time and place at which meetings may be held.

(7) (a) The committee may obtain the services of professional advisors or contract with employees to handle the conduct of all meetings, carry out its administrative functions for meetings and committee business, or handle the committee's auctions.

(b) The department of personnel may hire employees to handle the administrative aspects of supporting the committee resulting from the committee being within the department of personnel.

(8) The attorney general is the legal counsel for the committee.

(9) Committee members do not receive compensation for performing official duties of the committee but may receive a per diem or reimbursement for travel and other reasonable and necessary expenses for performing official duties of the committee. The per diem or reimbursement is paid from the fund.



§ 24-30-2204. Program to assist persons to obtain disability benefits - repeal

(1) When adequate funding is available, the committee shall invite nonprofit entities to submit a proposal for a program to aid persons with disabilities in accessing disability benefits. To qualify, the nonprofit organization must be based in Colorado and governed by a board that:

(a) Is composed of persons with a demonstrated commitment to improving the lives of recipients with disabilities;

(b) Contains members who understand a range of significant disabilities, including physical and mental; and

(c) Contains a majority of either:

(I) Recipients with disabilities; or

(II) Family members of recipients with disabilities who have experience in representing the interests of a person with a disability.

(2) (a) (I) The committee shall review the proposed programs and shall award a contract to the nonprofit entity that best meets the requirements of this section in accordance with the "Procurement Code", articles 101 to 112 of this title.

(II) The term of the contract is one year. Before the contract expires, the committee shall evaluate whether the nonprofit entity and the contract are reasonably meeting the requirements of this section, including objective and quantitative evaluations, whenever possible, of the satisfaction of program participants, the program's success in obtaining disability benefits for program participants, the program's effectiveness at helping program participants obtain jobs, and improvements in the quality of life of program participants. The committee shall include the evaluation criteria in the contract.

(III) The committee may renew the contract annually for up to five years. After five years, the committee shall reopen the contract to a competitive bid process.

(b) The committee shall not award the contract unless the proposal includes:

(I) A system for evaluating whether a person with a disability is reasonably able to navigate the application process to obtain disability benefits, health care, and employment;

(II) A system for prioritizing the need of applicants based upon the evaluations;

(III) A plan for assisting persons with disabilities in navigating the processes of obtaining and retaining disability benefits, health care, and employment;

(IV) A plan for establishment of working relationships with state agencies, county departments of human services, health care providers, the United States social security administration, and the business community;

(V) A policy of preferential hiring of persons with disabilities;

(VI) Reasonable standards for accounting control of expenditures;

(VII) Metrics to evaluate the program's quality and cost-effectiveness; and

(VIII) Effective July 1, 2020, the ability to serve persons with disabilities statewide.

(c) The committee shall not discriminate against a contracting entity for advocacy concerning persons with disabilities.

(3) The entity awarded a contract under this section shall make quarterly reports of expenditures to the department of personnel, which shall make the reports available to the committee. The committee shall include in the contract a method and format for making the reports.



§ 24-30-2204.5. Program to investigate, fund, and pilot projects or programs to benefit persons with disabilities

(1) The committee shall accept and review proposals to fund projects or programs that study or pilot new and innovative ideas that will lead to an improved quality of life or increased independence for persons with disabilities. Proposals may be accepted throughout the year, and grants or loans may be made by the committee at its regular meetings. The fund created in section 24-30-2205.5 shall be the sole source to fund any grants or loans made pursuant to this section.

(2) To be eligible for funding pursuant to this section, a project or program must:

(a) Demonstrate a capability to be self-sustaining or otherwise be able to develop long-term independent funding; and

(b) Have a governing body or board that is composed of persons with a demonstrated commitment to improving the lives of persons with disabilities and have a majority be persons with disabilities or family members of persons with disabilities.



§ 24-30-2205.5. Disability support fund

(1) There is hereby created in the state treasury the disability support fund, which shall consist of money transferred to the fund in accordance with section 25.5-5-308 (8), C.R.S., from the sale of registration numbers under this part 22, any money that may be appropriated to the fund by the general assembly, and any gifts, grants, or donations received by the department of personnel for the purpose of implementing this part 22.

(2) The money in the fund is subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of this part 22. Any money in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of money in the fund must be credited to the fund. Any unexpended and unencumbered money remaining in the fund at the end of a fiscal year must remain in the fund for use as provided in this part 22 and not be credited or transferred to the general fund or another fund. If this section is repealed, prior to its repeal, all unexpended and unencumbered money remaining in the fund must be transferred to the general fund.

(3) Any money used to implement additional license plate options shall not be transferred to the department of revenue. The committee or contract entity shall transfer the money directly to the division of correctional industries.

(4) The committee shall prioritize funding for the implementation of section 24-30-2204 before funding for the implementation of section 24-30-2204.5.



§ 24-30-2206. License to buy and sell selected registration numbers for license plates

(1) The state or a person may sell, and the state or a person may purchase, the exclusive right to use a registration number selected by the committee under section 24-30-2208 for the purpose of registering a vehicle under article 3 of title 42, C.R.S.

(2) The right to use a registration number is a license, the use of which is subject to compliance with this part 22. The duration of the license is determined by the committee.



§ 24-30-2207. License plate auction group - duties and powers

(1) The committee has, in addition to the powers granted in section 24-30-2203, the following duties and powers:

(a) To adopt and use a seal and to alter the same at its pleasure;

(b) To fix the time and place at which meetings may be held;

(c) To authorize an auctioneer or other seller of a registration number to retain a reasonable commission as determined by the committee;

(d) To make business decisions to implement this part 22;

(e) To create incentives for holders to turn in currently issued registration numbers if any actual costs are reimbursed to the state from the sale;

(f) To authorize and sell license plates made of alternative materials if approved by the department of revenue; and

(g) To sell the right to use additional license plate options, such as historically issued backgrounds, for a fee if the option is approved by the department of revenue and the Colorado state patrol.

(2) The department of public safety may prohibit any action of the committee, or its agents, that concerns the sale of license plates or registration numbers if the decision would affect the policy of the state of Colorado as it relates to the use or display of license plates or registration numbers.



§ 24-30-2208. Sale of registration numbers

(1) The committee shall raise money by selling to a buyer the right to use valuable letter and number combinations for a registration number. The committee shall auction registration numbers that are likely to be worth substantially more than the average value of a registration number.

(2) (a) The committee shall study the market and determine which registration numbers are the most valuable, including both the types of plates currently issued and any type of plate that has been historically issued. Based on the study, the committee shall select the most valuable registration numbers and request the department of revenue to verify whether plates with the registration numbers are currently issued. The committee and the department of revenue shall enter into an agreement establishing a process for requesting registration numbers that specifies the frequency of these requests.

(b) Upon receiving the committee's request, the department of revenue shall verify whether the plates are currently issued. If the plate is not currently issued, the department shall reserve the registration number until the committee notifies the department to release the registration number.

(c) If a registration number is not currently issued, the committee may sell the right to use the registration number in a manner calculated to bring the highest price; except that the department of revenue may deny the sale or use of a registration number that is offensive or inappropriate.



§ 24-30-2209. Creation of a private market for registration numbers - fee

(1) The committee shall raise money by creating a market, which may include an online site, for registration numbers using methods that are commercially reasonable, account for expenditures, and ensure the collection of the state's approval and transfer royalty.

(2) The royalty for the state's approval and transfer of the right to use a registration number is twenty-five percent of the sale price of the transfer. At the time of sale, the purchaser shall pay the royalty to the committee. This payment is not in lieu of the normal registration fees or specific ownership tax.

(3) A person shall not sell a registration number and the department of revenue shall not assign a registration number as a result of the right to use the number being sold to a vehicle unless the registration number was sold using the market created by the committee.



§ 24-30-2210. Administration

(1) The committee shall notify the department of revenue when the right to use a registration number has been sold and the committee has collected the state's sale proceeds or approval and transfer royalty. Upon receiving the notice, the department of revenue shall create a record in Colorado DRIVES, created in section 42-1-211, containing the name of the buyer, the vehicle identification number, if applicable, and the corresponding registration number.

(2) If the registration number consists of a combination of letters and numbers that is not within the normal format of license plate currently produced for the department of revenue, the department of revenue shall issue the plates as personalized plates under section 42-3-211, C.R.S.; except that, notwithstanding section 42-3-211, C.R.S., the committee may sell, and the buyer or any subsequent buyer may use:

(a) A registration number or letter of one position; or

(b) Any symbol on the standard American keyboard or approved by the committee.

(3) The committee shall transfer the money collected under this part 22 to the state treasurer, who shall credit the money to the fund created in section 24-30-2205.5.

(4) The committee may contract with one or more public or private entities to implement this part 22.

(5) Any money received by the committee from the sale of registration numbers shall be deposited in the fund.



§ 24-30-2211. Implementation

(1) Except as provided for in subsection (2) of this section, the general assembly does not intend to require the department of personnel to expend money to implement this part 22. Notwithstanding any other section of this part 22, the department of personnel and the committee need not implement this part 22 until the fund contains enough money to implement this part 22.

(2) The department of personnel shall begin implementation of section 24-30-2204.5 at such time as the fund contains sufficient funds for implementation, as determined by the committee.

(3) The committee shall contract with an entity to sell registration numbers and additional options by delegating the committee's authority concerning these sales in accordance with sections 24-30-2206 to 24-30-2210. The committee shall retain oversight of the contract entity.



§ 24-30-2212. Sunset review - repeal of part

(1) This part 22 is repealed, effective September 1, 2021.

(2) Prior to such repeal, the department of regulatory agencies shall review the assistance program for disability benefits as provided for in section 24-34-104.









Article 31 - Department of Law

Part 1 - Attorney General

§ 24-31-101. Powers and duties of attorney general

(1) (a) The attorney general of the state shall be the legal counsel and advisor of each department, division, board, bureau, and agency of the state government other than the legislative branch. The attorney general shall attend in person at the seat of government during the session of the general assembly and term of the supreme court and shall appear for the state and prosecute and defend all actions and proceedings, civil and criminal, in which the state is a party or is interested when required to do so by the governor, and he or she shall prosecute and defend for the state all causes in the appellate courts in which the state is a party or interested.

(b) It is the duty of the attorney general, at the request of the governor, the secretary of state, the state treasurer, the executive director of the department of revenue, or the commissioner of education, to prosecute and defend all suits relating to matters connected with their departments. When requested, the attorney general shall give his or her opinion in writing upon all questions of law submitted to the attorney general by the general assembly or by either the house of representatives or the senate or by the governor, lieutenant governor, secretary of state, executive director of the department of revenue, state treasurer, state auditor, or commissioner of education.

(c) When required, the attorney general shall prepare drafts for contracts, forms, and other writings which may be required for the use of the state. The attorney general shall keep in proper books a record of all official opinions and a register of all actions prosecuted or defended by him or her and of all proceedings had in relation thereto and the status of pending matters in his or her office, which books or registers shall be delivered to his or her successor. Publication of opinions or other material circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.

(d) Any moneys received by the attorney general belonging to the state or received in his or her official capacity must be paid as soon as practicable to the department of the treasury and, generally, the attorney general shall have such legal duties in regard to the activities of the state and its various departments, boards, bureaus, and agencies as are imposed by law.

(e) Whenever the attorney general is unable or has failed or refused to provide legal services to an agency of state government, as determined by the governor if the agency is in the executive branch or by the chief justice if the agency is in the judicial branch, such agency may employ counsel of its own choosing to provide such legal services. Any expense incurred by reason of the employment of counsel pursuant to this paragraph (e) shall be a lawful charge against appropriations for this purpose made by the general assembly to the department of law.

(f) The attorney general shall have concurrent original jurisdiction with the relevant district attorney over part 3 of article 25 of title 12, C.R.S.

(2) Repealed.

(3) The attorney general may appoint such deputies and assistants as are necessary for the efficient operation of his or her office within the limitations of appropriations made therefor by the general assembly.

(4) Upon the request of any employee in the state personnel system, it is the duty of the attorney general to represent such employee in any civil action or administrative proceeding instituted against such employee, either in his or her official or individual capacity if the action or proceeding arises out of performance of the employee's official duties as determined by the attorney general and if the action or proceeding has not been brought by the state personnel director or the appointing authority of the employee seeking dismissal or other disciplinary action; except that the attorney general shall not represent any such employee in an action brought under section 24-50.5-105.

(4.5) The attorney general, pursuant to section 24-30-1507, shall have the duty to represent expert witnesses and consultants described in section 24-30-1510 (3)(h).

(4.7) The attorney general shall be the legal representative of the Colorado coroners standards and training board and perform the duties specified in section 30-10-601.6 (7), C.R.S., relating to the Colorado coroners standards and training board.

(5) The general assembly hereby recognizes and reaffirms that the attorney general has all powers conferred by statute, and by common law in accordance with section 2-4-211, C.R.S., regarding all trusts established for charitable, educational, religious, or benevolent purposes.

(6) The attorney general shall have such other powers, duties, and functions as are prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-31-102. Offices, boards, and divisions

(1) The department of law, the chief executive officer of which shall be the attorney general, includes the following:

(a) Division of legal affairs, which division shall include the office of the attorney general and which shall have and exercise the powers and duties specified and provided in section 24-31-101;

(b) The division of state solicitor general, including the office of state solicitor general;

(c) Repealed.

(d) The peace officers standards and training board created in part 3 of this article.



§ 24-31-103. Deputy attorney general - powers

The attorney general is hereby authorized to appoint a deputy, who shall have authority to act for the attorney general in all matters except in respect to such duties as devolve upon the attorney general by virtue of the state constitution.



§ 24-31-104. Appointment of subordinate officers and employees

The attorney general and the heads of the divisions specified in section 24-31-102 may appoint the subordinate officers and employees of their respective divisions, but only in conformity with sections 24-2-102 and 24-2-103.



§ 24-31-104.5. Funding for insurance fraud investigations and prosecutions - creation of fund

(1) (a) For the purpose of providing adequate funds to the Colorado department of law for the investigation and prosecution of allegations of insurance fraud, in addition to any other fee collected pursuant to section 10-3-207 (1), C.R.S., each entity regulated by the division of insurance shall pay to the division a nonrefundable annual fee. Based upon the appropriations made to the department of law from the insurance fraud cash fund and the recommendation of the attorney general, the commissioner of insurance shall set the fee so that the revenue generated from the fee approximates the direct and indirect costs of the investigation and prosecution of allegations of insurance fraud. The fee shall not exceed three thousand dollars and is payable on or before March 1 of each year.

(b) The commissioner of insurance shall establish a tiered fee schedule that sets the annual fee required by paragraph (a) of this subsection (1) based upon the prior year's direct written premiums, gross contract funds, or charges received in Colorado by each regulated entity. The regulated entities with direct written premiums, gross contract funds, or charges received in Colorado in excess of one million dollars shall pay one fee, and the regulated entities with one million dollars or less shall pay a lesser fee.

(2) The division of insurance shall transmit fees collected pursuant to subsection (1) of this section to the state treasurer for deposit in the insurance fraud cash fund, which fund is hereby created in the state treasury. The fund consists of fees collected pursuant to this section and any other moneys deposited into the fund. Interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. The moneys in the fund are subject to annual appropriation by the general assembly to the department of law for use in investigating and prosecuting allegations of insurance fraud. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year remain in the fund and do not revert to the general fund.

(3) Notwithstanding section 24-1-136 (11)(a)(I), the attorney general shall provide annual reports to the joint budget committee, the senate business, labor, and technology committee, and the house economic and business development committee, or any successor committees, and shall post on the attorney general's website a statistical report of the number of full-time employees dedicated to insurance fraud, referrals, open investigations, convictions, arrests, and actions initiated, and the number of restitutions, fines, costs, and forfeitures obtained, from the investigation and prosecution of insurance fraud as provided in this section. In the report, the attorney general shall make his or her best effort to delineate between the types of cases prosecuted by line of insurance.



§ 24-31-105. Criminal enforcement section

There is hereby established, within the department of law and under the control of the attorney general, a criminal enforcement section. The criminal enforcement section or any attorney in the department of law authorized by the attorney general shall prosecute all criminal cases for the attorney general and shall perform other functions as may be required by the attorney general. The attorney general is hereby authorized to appoint a deputy attorney general as chief of the criminal enforcement section. The chief of said section shall be a licensed attorney with a minimum of two years of criminal experience as a trial or appellate prosecutor.



§ 24-31-106. Rights of crime victims - victims' services coordinator

(1) To assure that the constitutional and statutory rights of victims are preserved in criminal cases being prosecuted or defended by the office of the attorney general, the attorney general may appoint, in accordance with section 13 of article XII of the state constitution, a victims' services coordinator, who shall be subject to the state personnel system pursuant to article 50 of this title.

(2) The victims' services coordinator shall perform such services as designated by the attorney general to assure that victims of crime are afforded the rights described in section 24-4.1-302.5 with regard to criminal cases being prosecuted or defended by the department of law.

(3) The attorney general may further direct the victims' services coordinator to provide appropriate services to the victims of crime, as defined by section 18-1-104 (1), C.R.S., whose cases are being handled on appeal by the department of law.

(4) The position of victims' services coordinator shall be properly classified under the state personnel director's classification system.



§ 24-31-107. Applications for licenses - authority to suspend licenses - rules

(1) Every application by an individual for a license issued by the department of law or any authorized agent of such department shall require the applicant's name, address, and social security number.

(2) The department of law or any authorized agent of the department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if the department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the department of law, rules promulgated by the state board of human services, and any memorandum of understanding entered into between the department of law or an authorized agent thereof and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The department of law shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the department of law and the state child support enforcement agency in the department of human services with respect to the implementation of this section and section 26-13-126, C.R.S.

(b) The appropriate rule-making body of the department of law is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the department of law or any authorized agent of such department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 24-31-108. Receipt of moneys - subject to appropriation - exception for custodial moneys - legal services cash fund - creation - definition

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1) or in subsection (2) or (3) of this section, any moneys received by the attorney general and paid to the department of the treasury pursuant to section 24-31-101 (1)(d) are subject to annual appropriation by the general assembly.

(b) (I) The department of law is authorized to solicit, accept, and expend gifts, grants, and donations from public and private sources for the purposes of this article; except that the department may not accept a gift, grant, or donation that is subject to conditions inconsistent with this article or any other law of the state. The department shall transmit all moneys it collects pursuant to this paragraph (b) to the state treasurer to be credited to the particular fund the department deems most appropriate. Gifts, grants, or donations that are credited to a fund under this paragraph (b) and that qualify as state moneys are continuously appropriated to the department for the purposes of this article.

(II) and (III) (Deleted by amendment, L. 2014.)

(2) Any moneys received by the attorney general as an award of attorney fees or costs that are not custodial moneys shall be placed in a separate attorney fees and costs account and shall be subject to annual appropriation by the general assembly for legal services provided by the department of law.

(2.5) There is hereby created in the state treasury the legal services cash fund, also referred to in this subsection (2.5) as the "fund". The department of law shall transmit all moneys received from state agencies as payment for legal services to the state treasurer, who shall credit the same to the fund. The moneys in the fund and all interest earned on such moneys are subject to annual appropriation by the general assembly to the department of law for the direct and indirect costs associated with providing legal services to state governmental entities and for any of the department's litigation expenses. Any unexpended moneys in the fund at the end of the fiscal year shall remain in the fund and shall not be credited or transferred to any other fund.

(3) If all or a portion of any moneys received by the attorney general and paid to the department of the treasury pursuant to section 24-31-101 (1)(d) are custodial moneys, the attorney general shall direct the state treasurer in writing to place such custodial moneys in a separate account. Any custodial moneys placed in a separate account pursuant to this subsection (3) shall not be subject to annual appropriation by the general assembly. A copy of the written direction to the state treasurer shall be delivered to the joint budget committee. Such written direction shall set forth the basis for the attorney general's determination that the moneys are custodial moneys and shall specify the manner in which the moneys will be expended. Such written direction shall be given to the state treasurer within thirty days after the date the moneys are paid to the department of the treasury. Any custodial moneys placed in a separate account pursuant to this subsection (3) shall be expended only for the purposes for which the moneys have been provided. The department of law shall provide with its annual budget request an accounting of how custodial moneys have been or will be expended. For informational purposes, the expenditure of such moneys may be indicated in the annual general appropriation act.

(4) (a) As used in this section, unless the context otherwise requires, "custodial moneys" means moneys received by the attorney general:

(I) That originated from a source other than the state of Colorado;

(II) That are awarded or otherwise provided to the state for a particular purpose;

(III) For which the state is acting as a custodian or trustee to carry out the particular purpose for which the moneys have been provided.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (4), custodial moneys do not include the following:

(I) Moneys in the tobacco litigation settlement cash fund created in section 24-22-115; or

(II) Repealed.

(III) Tobacco litigation settlement moneys subject to appropriation or expenditure pursuant to section 24-22-115.6.



§ 24-31-109. Attorney general to provide identification cards to retired peace officers upon request - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Peace officer" means a certified peace officer described in section 16-2.5-102, C.R.S.

(b) "Photographic identification" means a photographic identification that satisfies the description at 18 U.S.C. sec. 926C (d).

(2) Except as described in subsection (3) of this section, on and after August 7, 2013, if the department of law has a policy, on August 7, 2013, of issuing photographic identification to peace officers who have retired from the department, and the department discontinues said policy after August 7, 2013, the department shall continue to provide such photographic identification to peace officers who have retired from the department if:

(a) The peace officer requests the identification;

(b) The peace officer retired from the department of law before the date upon which the department discontinued the policy; and

(c) The peace officer is a qualified retired law enforcement officer, as defined in 18 U.S.C. sec. 926C (c).

(3) Before issuing or renewing a photographic identification to a retired law enforcement officer pursuant to this section, a law enforcement agency of the state shall complete a criminal background check of the officer through a search of the national instant criminal background check system created by the federal "Brady Handgun Violence Prevention Act" (Pub.L. 103-159), the relevant portion of which is codified at 18 U.S.C. sec. 922 (t), and a search of the state integrated criminal justice information system. If the background check indicates that the officer is prohibited from possessing a firearm by state or federal law, the law enforcement agency shall not issue the photographic identification.

(4) The department of law may charge a fee for issuing a photographic identification to a retired peace officer pursuant to subsection (2) of this section, which fee shall not exceed the direct and indirect costs assumed by the department in issuing the photographic identification.

(5) Notwithstanding any provision of this section to the contrary, the department of law shall not be required to issue a photographic identification to a particular peace officer if the attorney general elects not to do so.

(6) If the department of law denies a photographic identification to a retired peace officer who requests a photographic identification pursuant to this section, the department of law shall provide the retired peace officer a written statement setting forth the reason for the denial.






Part 2 - Solicitor General

§ 24-31-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Assistant" means an assistant state solicitor general.

(2) "Legal services" means any service performed by any person as an attorney for any state agency, except legal services performed by the attorney general, the deputy attorney general and assistant attorneys general, and by an attorney under section 8-45-103, C.R.S.; or as an administrative law judge, a hearing officer, hearing examiner, master, or referee for any state agency; or as an attorney under a contract with any state agency providing for temporary legal services.

(3) "State agency" means any department, division, section, unit, office, officer, commission, board, institution, institution of higher education, or other agency of the executive department of the state government.

(4) "State solicitor" means the state solicitor general.

(5) "Temporary legal services" means legal services not to exceed one year in length.



§ 24-31-202. Division of state solicitor general - office of state solicitor general - creation

There is hereby created the division of state solicitor general, including the office of state solicitor general, in the department of law, the head of which shall be the state solicitor general.



§ 24-31-203. State solicitor - qualifications - appointment - duties

(1) The attorney general shall appoint the state solicitor who shall be an assistant attorney general. The person appointed state solicitor shall be an attorney-at-law in good standing and shall have been admitted to practice law in Colorado for at least five years immediately preceding the taking of office as state solicitor.

(2) The state solicitor shall be the head of the division of state solicitor general and shall provide such legal services for each state agency as may be designated by the attorney general. No state agency shall appoint or employ any person to perform legal services except in accordance with the provisions of this part 2.

(3) No assistant state solicitor may appear in any court of this state or of the United States on behalf of any state agency unless specifically authorized to so appear by the attorney general. When so authorized to appear on behalf of a state agency, any assistant shall have all the power and authority of an assistant attorney general and shall be designated as a special assistant attorney general. When acting as a special assistant attorney general, an assistant state solicitor shall not be entitled to any compensation other than compensation as an assistant state solicitor.

(4) The state solicitor may make such rules, pursuant to the provisions of section 24-4-103, as may be necessary to carry out the duties imposed upon him or her by law or by the attorney general.

(5) Upon request by the head of any department, division, commission, board, institution, or institution of higher education, the state solicitor shall assign assistant solicitors to perform legal services for the requesting agency. The requesting party may request, and the state solicitor may assign, assistant solicitors on a permanent or temporary basis to the requesting agency.

(6) Legal services performed by assistant solicitors shall be subject to the supervision of the state solicitor and shall be rendered in accordance with the legal policies of the state as determined by the attorney general.



§ 24-31-204. Assistant state solicitors - appointment - qualifications

(1) The state solicitor, with the consent of the attorney general, may appoint such assistants as may be necessary to provide legal services to each state agency. Assistants shall be appointed in accordance with the provisions of section 13 of article XII of the state constitution and the laws and rules governing the state personnel system.

(2) No person shall be appointed an assistant who is not an attorney-at-law in good standing and who has not been admitted to practice law in this state.

(3) The state solicitor shall not reduce the level of existing legal services available to any state agency on July 1, 1973.

(4) Whenever the state solicitor assigns an assistant to a state agency, that state agency shall provide adequate office space, secretarial and technical assistance, and adequate funds for operating, travel, and capital expenses.






Part 3 - Peace Officers Standards and Training

§ 24-31-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Applicant" means any person seeking certification to serve as a peace officer or a reserve peace officer.

(1.5) "Basic training" means the basic law enforcement training received by a peace officer at any approved law enforcement training academy.

(2) "Certification" means the issuance to an applicant of a signed instrument evidencing that such applicant has met the requirements imposed by this part 3 and the P.O.S.T. board. Certification includes "basic certification" and "provisional certification" that shall be issued to peace officers, "reserve certification" that shall be issued to reserve peace officers, and such additional certifications as the board may approve for peace officers.

(3) (Deleted by amendment, L. 94, p. 1725, § 3, effective May 31, 1994.)

(3.5) Repealed.

(4) "Local government representative" means a member of a board of county commissioners, member of a city or town council or board of trustees, or mayor of a city or town or city and county.

(5) "Peace officer" means any person described in section 16-2.5-101, C.R.S., and who has not been convicted of a felony or convicted on or after July 1, 2001, of any misdemeanor as described in section 24-31-305 (1.5), or released or discharged from the armed forces of the United States under dishonorable conditions.

(5.5) "Reserve peace officer" means any person described in section 16-2.5-110, C.R.S., and who has not been convicted of a felony or convicted on or after July 1, 2001, of any misdemeanor as described in section 24-31-305 (1.5), or released or discharged from the armed forces of the United States under dishonorable conditions.

(6) "Training academy" means any school approved by the P.O.S.T. board where peace officers and reserve peace officers receive instruction and training.

(7) "Training program" means a course of instruction approved by the P.O.S.T. board for peace officer or reserve peace officer certification and other peace officer training programs.



§ 24-31-302. Creation of board

(1) There is hereby created, within the department of law, the peace officers standards and training board, referred to in this part 3 as the "P.O.S.T. board".

(2) The P.O.S.T. board shall exercise its powers and perform its duties and functions under the department of law as if transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(3) The P.O.S.T. board shall consist of twenty-four members. The chairperson of the P.O.S.T. board shall be the attorney general, and the board shall annually elect from its members a vice-chairperson. The other members shall be the special agent in charge of the Denver division of the federal bureau of investigation, the executive director of the department of public safety, one local government representative, six active chiefs of police from municipalities of this state or state institutions of higher education, six active sheriffs from counties of this state, three active peace officers with a rank of sergeant or below, and five non-law enforcement members. The non-law enforcement members shall complete a citizens' law enforcement academy prior to appointment or within one year after appointment. The governor shall appoint the chiefs of police, sheriffs, peace officers, the lay members, and the local government representative as members of the board for terms of three years per appointment. If any chief of police, sheriff, peace officer, lay member, or local government representative vacates such office during the term for which appointed to the P.O.S.T. board, a vacancy on the board shall exist. Any vacancy shall be filled by appointment by the governor for the unexpired term. In order to create a diversified board, the governor shall consider an applicant's age, gender, race, professional experience, and geographic location when making appointments to the board. In order to create diversified subject matter expertise committees, the chair of the P.O.S.T. board shall consider an applicant's age, gender, race, professional experience, and geographic location when making appointments to the committees.

(4) The members of the P.O.S.T. board shall receive no compensation for their services but may be reimbursed for actual and necessary expenses incurred in the performance of their official duties.



§ 24-31-303. Duties - powers of the P.O.S.T. board

(1) The P.O.S.T. board has the following duties:

(a) To approve and to revoke the approval of training programs and training academies, and to establish reasonable standards pertaining to such approval and revocation;

(b) To conduct periodic evaluations of training programs and inspections of training academies;

(c) To establish procedures for determining whether or not an applicant has met the standards which have been set;

(d) To certify qualified applicants and withhold, suspend, or revoke certification;

(e) To certify inspectors of vehicle identification numbers, promulgate rules deemed necessary by the board for certification of inspectors of vehicle identification numbers, and approve related training courses;

(f) To require a background investigation of each applicant by means of fingerprint checks through the Colorado bureau of investigation and the federal bureau of investigation or such other means as the P.O.S.T. board deems necessary for such investigation;

(g) To promulgate rules and regulations deemed necessary by such board for the certification of applicants to serve as peace officers or reserve peace officers in the state pursuant to the provisions of article 4 of this title;

(h) To establish standards for training in bail recovery practices;

(i) To promulgate rules and regulations that establish the criteria that shall be applied in determining whether to recommend peace officer status for a group or specific position as provided in section 16-2.5-201 (4), C.R.S.;

(j) To establish standards for training of school resource officers, as described in section 24-31-312;

(k) To establish training standards to prepare law enforcement officers to recognize and address incidents of abuse and exploitation of at-risk elders, as described in sections 18-6.5-102 (1) and (10), C.R.S.;

(l) To promulgate rules deemed necessary by the board concerning annual in-service training requirements for certified peace officers, including but not limited to evaluation of the training program and processes to ensure substantial compliance by law enforcement agencies and departments;

(m) In addition to all other powers conferred and imposed upon the board in this article, the board has the power and duty to adopt and promulgate, under the provisions of section 24-4-103, rules as the board may deem necessary or proper to carry out the provisions and purposes of this article, which rules must be fair, impartial, and nondiscriminatory;

(n) To complete a review and evaluation of the basic academy curriculum, including using community outreach as a review and evaluation component, by July 1, 2016, and every five years thereafter;

(o) (I) To establish, add, and remove, as necessary, subject matter expertise committees to:

(A) Develop skills training programs, academic curriculums, and P.O.S.T. board rules;

(B) Review documents for and approve or deny academy programs, lesson plans, training sites, and skills instructors; and

(C) Assist P.O.S.T. board staff with academy inspections and skills test-outs;

(II) (A) In order to create diversified subject matter expertise committees, the chair of the P.O.S.T. board shall consider an applicant's age, gender, race, professional experience, and geographic location when making appointments to the committees.

(B) If available, each subject matter committee shall include at least two non-law enforcement members who have law enforcement expertise or expertise in providing effective training through professional experience or subject matter training.

(p) To develop a community outreach program that informs the public of the role and duties of the P.O.S.T. board; and

(q) To develop a recruitment program that creates a diversified applicant pool for appointments to the P.O.S.T. board and the subject matter expertise committees.

(2) (a) The P.O.S.T. board may charge the following fees, the proceeds of which may be used to support the certification of applicants pursuant to this part 3:

(I) For the manuals or other materials that the board may publish in connection with its functions, an amount not to exceed twenty dollars per publication; and

(II) For the administration of certification and skills examinations, an amount not to exceed one hundred fifty dollars per examination per applicant.

(b) There is hereby created in the state treasury a P.O.S.T. board cash fund. The fees collected pursuant to paragraph (a) of this subsection (2) and pursuant to section 42-3-304 (24), C.R.S., shall be transmitted to the state treasurer who shall credit such revenue to the P.O.S.T. board cash fund. It is the intent of the general assembly that the fees collected shall cover all direct and indirect costs incurred pursuant to this section. In accordance with section 24-36-114, all interest derived from the deposit and investment of moneys in the P.O.S.T. board cash fund shall be credited to the general fund. All moneys in the P.O.S.T. board cash fund shall be subject to annual appropriation by the general assembly and shall be used for the purposes set forth in this subsection (2) and in section 24-31-310. At the end of any fiscal year, all unexpended and unencumbered moneys in the P.O.S.T. board cash fund shall remain in the fund and shall not revert to the general fund or any other fund.

(3) The P.O.S.T. board may make grants to local governments, any college or university, or any nonprofit for the purpose of funding the training programs required by this section.

(4) (Deleted by amendment, L. 98, p. 749, § 2, effective May 22, 1998.)

(5) It is unlawful for any person to serve as a peace officer, as described in section 16-2.5-102, C.R.S., or a reserve peace officer as defined in section 16-2.5-110, C.R.S., in this state unless such person:

(a) Is certified pursuant to this part 3; and

(b) Has undergone both a physical and a psychological evaluation to determine such person's fitness to serve as a peace officer or a reserve peace officer. Such evaluations shall have been performed within one year prior to the date of appointment by a physician and either a psychologist or psychiatrist licensed by the state of Colorado.

(6) Repealed.



§ 24-31-304. Applicant for training - fingerprint-based criminal history record check

(1) For purposes of this section, "training academy" means a basic or reserve peace officer training program approved by the P.O.S.T. board that is offered by a training academy, community college, college, or university.

(2) A training academy shall not enroll as a student a person who has been convicted of an offense that would result in the denial of certification pursuant to section 24-31-305 (1.5).

(3) A person seeking to enroll in a training academy shall submit a set of fingerprints to the training academy prior to enrolling in the academy. The training academy shall forward the fingerprints to the Colorado bureau of investigation for the purpose of obtaining a fingerprint-based criminal history record check. Upon receipt of fingerprints and payment for the costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. The P.O.S.T. board shall be the authorized agency to receive information regarding the result of a national criminal history record check. The P.O.S.T. board shall notify the training academy if the fingerprint-based criminal history record check indicates that the person is prohibited from enrolling in the training academy pursuant to subsection (2) of this section. The person seeking to enroll in the training academy shall bear only the actual costs of the state and national fingerprint-based criminal history record check.

(4) (a) Notwithstanding the provisions of subsection (2) of this section and section 24-31-305 (1.5) to the contrary, if the person anticipates that he or she will be prohibited from enrolling in the training academy on the grounds that the person has been convicted on or after July 1, 2001, of one or more of the misdemeanors described in section 24-31-305 (1.5), the person may, at the time of applying for admission to the training academy, notify the P.O.S.T. board of the conviction or convictions and request the P.O.S.T. board to grant the person permission to enroll in the training academy.

(b) The P.O.S.T. board shall promulgate rules deemed necessary by the board concerning the procedures for the granting of permission to enroll in a training academy pursuant to this subsection (4). The P.O.S.T. board, in promulgating the rules, shall take into consideration the procedures for the granting of exemptions to denials of certification and the withdrawal of denials of certification described in section 24-31-305 (1.6). The P.O.S.T. board, in promulgating the rules, may specify that an applicant for certification pursuant to section 24-31-305 need not submit a set of fingerprints at the time of applying for the certification if the applicant has already submitted a set of fingerprints pursuant to this section.



§ 24-31-305. Certification - issuance - renewal - revocation

(1) (a) Basic peace officer certification requirements shall include:

(I) Successful completion of a high school education or its equivalent;

(II) Successful completion of basic training approved by the P.O.S.T. board;

(III) Passage of examinations administered by the P.O.S.T. board; and

(IV) Current first aid and cardiopulmonary resuscitation certificates or their equivalents.

(b) The training required for basic certification may be obtained through a training program conducted by a training academy approved by the P.O.S.T. board or completion of requirements of another state, federal, or tribal jurisdiction having standards deemed at least equivalent to those established pursuant to this part 3.

(c) Repealed.

(1.3) Reserve peace officer certification requirements shall include:

(a) Successful completion of a high school education or its equivalent;

(b) Successful completion of reserve training approved by the P.O.S.T. board; and

(c) Current first aid and cardiopulmonary resuscitation certificates or their equivalents.

(1.5) (a) The P.O.S.T. board shall deny certification to any person who has been convicted of:

(I) A felony;

(II) Any misdemeanor in violation of sections 18-3-204, 18-3-402, 18-3-404, 18-3-405.5, and 18-3-412.5, C.R.S.;

(III) Any misdemeanor in violation of sections 18-7-201, 18-7-202, 18-7-203, 18-7-204, 18-7-302, and 18-7-601, C.R.S.;

(IV) Any misdemeanor in violation of any section of article 8 of title 18, C.R.S.;

(V) Any misdemeanor in violation of sections 18-9-111 and 18-9-121, C.R.S.;

(VI) Any misdemeanor in violation of sections 18-18-404, 18-18-405, 18-18-406, and 18-18-411, C.R.S.;

(VII) Any misdemeanor in violation of section 18-6-403 (3)(b.5), C.R.S., as it existed prior to July 1, 2006;

(VIII) Any misdemeanor in violation of federal law or the law of any state that is the equivalent of any of the offenses specified in paragraphs (a) to (g) of this subsection (1.5); or

(IX) Any local municipal ordinance that is the equivalent of any of the offenses specified in paragraphs (a) to (g) of this subsection (1.5).

(b) The P.O.S.T. board must deny certification to any person who entered into one of the following for a crime listed in paragraph (a) of this subsection (1.5) if the P.O.S.T. board determines that certification is not in the public interest:

(I) A deferred judgment and sentencing agreement or deferred sentencing agreement, whether pending or successfully completed;

(II) A deferred prosecution agreement, whether pending or successfully completed; or

(III) A pretrial diversion agreement, whether pending or successfully completed.

(1.6) (a) Notwithstanding the provisions of subsection (1.5) of this section, if an applicant anticipates prior to the denial of certification that he or she will be denied certification on the ground that the applicant has been convicted on or after July 1, 2001, of any misdemeanor or misdemeanors described in subsection (1.5) of this section, the applicant or the chief law enforcement officer of the agency, if any, employing such applicant may, at the time of the application for certification, notify the P.O.S.T. board of such conviction or convictions and request the board to grant the applicant an exemption from denial of certification.

(b) Notwithstanding the provisions of subsection (1.5) of this section, if an applicant is denied certification on the ground that the applicant has been convicted on or after July 1, 2001, of any misdemeanor or misdemeanors described in subsection (1.5) of this section, the applicant or the chief law enforcement officer of the agency, if any, employing such applicant may, within thirty days after the effective date of denial, request that the P.O.S.T. board withdraw the denial of certification.

(c) The P.O.S.T. board shall promulgate rules and regulations deemed necessary by the board concerning the procedures for the granting of exemptions to denials of certification and the withdrawal of denials of certification under this subsection (1.6).

(1.7) (a) Unless revoked, a basic certification or reserve certification issued pursuant to this part 3 is valid as long as the certificate holder is continuously serving as a peace officer or reserve peace officer.

(b) If a basic or reserve certificate holder has not served as a peace officer or reserve peace officer for a total of at least six months during any consecutive three-year period, the certification automatically expires at the end of such three-year period, unless the certificate holder is then serving as a peace officer or reserve peace officer.

(c) The P.O.S.T. board may promulgate rules for the renewal of certification that expired pursuant to paragraph (b) of this subsection (1.7).

(2) (a) A certification issued pursuant to subsection (1) or (1.3) of this section or section 24-31-308 shall be suspended or revoked by the P.O.S.T. board if the certificate holder has been convicted of a felony at any time, or has been convicted on or after July 1, 2001, of any misdemeanor or misdemeanors described in subsection (1.5) of this section, or has otherwise failed to meet the certification requirements established by the board.

(b) (I) Notwithstanding the provisions of paragraph (a) of this subsection (2), if the certification of a certificate holder is revoked pursuant to paragraph (a) of this subsection (2) on the ground that the certificate holder has been convicted on or after July 1, 2001, of any misdemeanor or misdemeanors described in subsection (1.5) of this section, the certificate holder or the chief law enforcement officer of the agency, if any, employing such certificate holder may, within thirty days after the effective date of the revocation, request the P.O.S.T. board to reinstate the certification.

(II) The P.O.S.T. board shall promulgate rules and regulations deemed necessary by the board concerning the procedures for the reinstatement of revocations of certification.

(3) Certification shall not vest tenure or related rights. The policies, if any, of the employing agency shall govern such rights. Additional certification reflecting higher levels of proficiency may, at the discretion of the employing agency, be required in hiring, retaining, or promoting peace officers.

(4) The P.O.S.T. board may grant variances from the requirements of this section to any individual, including any individual called to active duty by the armed forces of the United States, if strict application thereof would result in practical difficulty or unnecessary hardship and where the variance would not conflict with the basic purposes and policies of this part 3. The P.O.S.T. board shall promulgate rules regarding the procedure for applying for and granting variances pursuant to this subsection (4).



§ 24-31-307. Enforcement

(1) The P.O.S.T. board shall have the power to direct the attorney general to enforce the provisions of this part 3 through an action in district court for injunctive or other appropriate relief against:

(a) Any individual undertaking or attempting to undertake any duties as a peace officer or a reserve peace officer in this state in violation of this part 3; and

(b) Any agency permitting any individual to undertake or attempt to undertake any duties as a peace officer or a reserve peace officer in this state under the auspices of such agency in violation of this part 3.

(2) The attorney general shall be entitled to recover reasonable attorney fees and costs against the defendant in any enforcement action under this part 3, if the attorney general prevails.



§ 24-31-308. Reciprocity - provisional certificate

(1) The P.O.S.T. board is authorized to grant a provisional certificate to any person who:

(a) Has been authorized to act as a peace officer in another state or federal jurisdiction, excluding the armed forces, within the preceding three years and has served as a certified law enforcement officer in good standing in such other state or federal jurisdiction for more than one year;

(b) Passes the certification examination required pursuant to this part 3; and

(c) Possesses current first aid and cardiopulmonary resuscitation certificates or their equivalent.

(2) (a) The P.O.S.T. board is authorized to grant a basic certification to a person who meets the criteria established for basic certification by rule of the P.O.S.T. board.

(b) Any rule of the P.O.S.T. board establishing the criteria for basic certification shall provide that a basic certification will be issued only after an applicant has successfully demonstrated to the P.O.S.T. board a proficiency in all skill areas as required by section 24-31-305.

(3) (a) A provisional certificate shall be valid for six months.

(b) Upon a showing of good cause, the P.O.S.T. board may renew a provisional certificate once for a period not to exceed an additional six months.



§ 24-31-309. Profiling - officer identification - training

(1) (a) The general assembly finds, determines, and declares that profiling is a practice that presents a great danger to the fundamental principles of our constitutional republic and is abhorrent and cannot be tolerated.

(b) The general assembly further finds and declares that motorists who have been stopped by peace officers for no reason other than the color of their skin or their apparent race, ethnicity, age, or gender are the victims of discriminatory practices.

(c) The general assembly further finds and declares that Colorado peace officers risk their lives every day. The people of Colorado greatly appreciate the hard work and dedication of peace officers in protecting public safety. The good name of these peace officers should not be tarnished by the actions of those who commit discriminatory practices.

(d) It is therefore the intent of the general assembly in adopting this section to provide a means of identification of peace officers who are engaging in profiling, to underscore the accountability of those peace officers for their actions, and to provide training to those peace officers on how to avoid profiling.

(2) Definitions. For purposes of this section, "profiling" means the practice of relying solely on race, ethnicity, gender, national origin, language, religion, sexual orientation, gender identity, age, or disability in:

(a) Determining the existence of probable cause to place in custody or arrest an individual or in constituting a reasonable and articulable suspicion that an offense has been or is being committed so as to justify the detention of an individual or the investigatory stop of a vehicle; or

(b) Determining the scope, substance, or duration of an investigation or law enforcement activity to which a person will be subjected.

(3) Profiling practices prohibited. Profiling as defined in subsection (2) of this section is prohibited; except that a peace officer may use age when making law enforcement decisions if the peace officer is investigating a juvenile status offense.

(4) (a) A peace officer certified pursuant to this part 3 shall provide, without being asked, his or her business card to any person whom the peace officer has detained in a traffic stop, but has not cited or arrested. The business card shall include identifying information about the peace officer including, but not limited to, the peace officer's name, division, precinct, and badge or other identification number and a telephone number that may be used, if necessary, to report any comments, positive or negative, regarding the traffic stop. The identity of the reporting person and the report of any such comments that constitutes a complaint shall initially be kept confidential by the receiving law enforcement agency, to the extent permitted by law. The receiving law enforcement agency shall be permitted to obtain some identifying information regarding the complaint to allow initial processing of the complaint. If it becomes necessary for the further processing of the complaint for the complainant to disclose his or her identity, the complainant shall do so or, at the option of the receiving law enforcement agency, the complaint may be dismissed.

(b) The provisions of paragraph (a) of this subsection (4) shall not apply to authorized undercover operations conducted by any law enforcement agency.

(c) Each law enforcement agency in the state shall compile on at least an annual basis any information derived from telephone calls received due to the distribution of business cards as described in paragraph (a) of this subsection (4) and that allege profiling. The agency shall make such information available to the public but shall not include the names of peace officers or the names of persons alleging profiling in such information. The agency may also include in such information the costs to the agency of complying with the provisions of this subsection (4).

(5) The training provided for peace officers shall include an examination of the patterns, practices, and protocols that result in profiling and prescribe patterns, practices, and protocols that prevent profiling. On or before August 1, 2001, the P.O.S.T. board shall certify the curriculum for such training.

(6) No later than six months after June 5, 2001, each law enforcement agency in the state shall have written policies, procedures, and training in place that are specifically designed to address profiling. Each peace officer employed by such law enforcement agency shall receive such training. The written policies and procedures shall be made available to the public for inspection during regular business hours.



§ 24-31-310. Resources for the training of peace officers - peace officers in rural jurisdictions - legislative declaration

(1) The general assembly hereby finds and declares that Colorado peace officers risk their lives every day in the normal course of their duties. On the roads and highways and throughout the state, peace officers are expected to make quick and difficult decisions that concern both public and officer safety. The general assembly further finds and declares that good training is crucial for peace officers to make decisions that are in the best interests of the health and safety of the citizens of Colorado. The general assembly recognizes that the P.O.S.T. board oversees peace officer training programs and that in the past the state has provided funding for such training programs. The general assembly further recognizes that the state has not provided funding for peace officer training programs since 1992, and that the lack of state funding has had a significant impact on the training of peace officers in the state. Therefore, it is the intent of this section to reimplement state funding for peace officer training programs and to enable the P.O.S.T. board to provide substantial training for peace officers who serve the citizens of Colorado.

(2) The moneys collected and transferred to the P.O.S.T. board cash fund pursuant to section 42-3-304 (24), C.R.S., shall be used to provide training programs for peace officers, especially peace officers in rural and smaller jurisdictions that have limited resources due to the size or location of such jurisdictions. The moneys shall be used and distributed pursuant to subsection (3) of this section.

(3) The moneys collected and transferred to the P.O.S.T. board cash fund pursuant to section 42-3-304 (24), C.R.S., shall be used and distributed as determined by the P.O.S.T. board. The moneys in the fund shall be used to pay the salary and benefits of any employee hired by the department of law in order to administer the peace officer training programs and to cover any other costs incurred by the P.O.S.T. board in connection with such programs. Under no circumstance shall general fund moneys be used to cover such costs incurred by the department of law or the P.O.S.T. board.



§ 24-31-311. DNA evidence - collection - retention

(1) The training provided for peace officers shall include proper collection and retention techniques, practices, and protocols for evidence that may contain biological or DNA evidence. On or before August 1, 2009, the P.O.S.T. board shall certify the curriculum for the training. After August 1, 2009, the training shall be provided to persons who enroll in a training academy for basic peace officer training and to all peace officers described in section 16-2.5-101, C.R.S., who are certified by the P.O.S.T. board pursuant to this part 3 prior to August 1, 2009.

(2) The P.O.S.T. board may develop a specialized certification program that concentrates on the proper techniques, practices, and protocols for evidence collection with emphasis on evidence that may contain biological or DNA evidence.



§ 24-31-312. School resource officer training

(1) On or before January 1, 2014, the P.O.S.T. board shall identify a school resource officer training curriculum to prepare peace officers.

(2) To the extent practicable, the training curriculum described in subsection (1) of this section shall incorporate the suggestions of relevant stakeholders and advocates.

(3) (a) In assigning peace officers to serve as school resource officers pursuant to section 22-32-146, C.R.S., each law enforcement agency is encouraged to ensure that such peace officers have successfully completed the school resource officer training curriculum described in subsection (1) of this section, or will complete said training within six months after beginning the assignment.

(b) On and after January 1, 2015, each county sheriff and each municipal law enforcement agency of the state shall employ at least one peace officer who has successfully completed the training curriculum described in subsection (1) of this section.

(4) For the purposes of section 22-32-146, C.R.S., the training curriculum provided pursuant to subsection (1) of this section shall include a means of recognizing and identifying peace officers who successfully complete the training curriculum.

(5) In providing the training curriculum described in subsection (1) of this section, the P.O.S.T. board may include provisions to allow for the awarding of credit to a peace officer who has successfully completed a school resource officer certification curriculum offered by one or more public or private entities, which entities shall be identified by the P.O.S.T. board.

(6) The P.O.S.T. board may charge a fee to each peace officer who enrolls in the training curriculum described in subsection (1) of this section. The amount of the fee shall not exceed the direct and indirect costs incurred by the P.O.S.T. board in providing the curriculum.



§ 24-31-313. Training concerning abuse and exploitation of at-risk elders

(1) On or before January 1, 2014, the P.O.S.T. board shall create and implement a training curriculum to prepare peace officers to recognize and address incidents of abuse and exploitation of at-risk elders, as described in sections 18-6.5-102 (1) and (10), C.R.S.

(2) On and after January 1, 2015, each county sheriff and each municipal law enforcement agency of the state shall employ at least one peace officer who has successfully completed the training curriculum described in subsection (1) of this section.

(3) The training curriculum provided pursuant to subsection (1) of this section shall include a means of recognizing and identifying peace officers who successfully complete the training curriculum.

(4) In providing the training curriculum described in subsection (1) of this section, the P.O.S.T. board may include provisions to allow for the awarding of credit to a peace officer who has successfully completed a similar training curriculum offered by one or more public or private entities, which entities shall be identified by the P.O.S.T. board.

(5) The P.O.S.T. board may charge a fee to each peace officer who enrolls in the training curriculum described in subsection (1) of this section. The amount of the fee shall not exceed the direct and indirect costs incurred by the P.O.S.T. board in providing the curriculum.



§ 24-31-313.5. Training concerning abuse and exploitation of at-risk adults with intellectual and developmental disabilities

On or before June 30, 2016, the P.O.S.T. board shall create and implement a training curriculum to prepare peace officers to recognize and address incidents of abuse and exploitation of at-risk adults with intellectual and developmental disabilities, as described in section 18-6.5-102 (2.5) and (10), C.R.S.



§ 24-31-314. Advanced roadside impaired driving enforcement training

(1) On and after October 1, 2013, the P.O.S.T. board is encouraged to include advanced roadside impaired driving enforcement training as an elective to basic field sobriety test training recertification.

(2) Subject to the availability of sufficient moneys, the P.O.S.T. board shall arrange to provide drug recognition expert training to certified peace officers who will act as trainers in advanced roadside impaired driving enforcement for all peace officers described in section 16-2.5-101, C.R.S.



§ 24-31-315. Annual in-service training requirements

(1) The annual in-service training programs shall include proper restraint and holds training, a two-hour anti-bias training program and, in alternating years, either a two-hour community policing and community partnerships training program or a two-hour situation de-escalation training program. The programs and curriculum shall be available by July 1, 2016, and may include interactive web-based training. Each certified peace officer shall satisfactorily complete the training by July 1, 2017, and shall satisfactorily complete the training at least once every five years thereafter.

(2) (a) The P.O.S.T. board shall suspend a peace officer's certification if the peace officer fails to comply with the training requirements in subsection (1) of this section. The P.O.S.T. board shall reinstate a peace officer's certification that was suspended pursuant to this paragraph (a) upon completion of the training requirements in subsection (1) of this section.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), the P.O.S.T. board shall not suspend a peace officer's certification if the peace officer has not complied with the training requirements of subsection (1) of this section because the officer is not serving as a full-time peace officer. When the officer returns to his or her full-time peace-officer duties, he or she shall have six months to complete the training required by subsection (1) of this section.

(c) Prior to suspension of a peace officer's certification pursuant to paragraph (a) of this subsection (2), the peace officer must be afforded due process to the extent required by law.






Part 4 - Enforcement of Tobacco Settlement

§ 24-31-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Smokeless tobacco settlement" means the settlement agreement between the state of Colorado and various domestic smokeless tobacco products manufacturers, dated November 23, 1998, which was approved by the district court of the city and county of Denver as part of a consent decree dated November 25, 1998, in the case denominatedState of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432.

(2) "Tobacco settlement" means the settlement agreement between the state of Colorado and various domestic tobacco products manufacturers, dated November 23, 1998, which was approved by the district court of the city and county of Denver as part of a consent decree dated November 25, 1998, in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432.



§ 24-31-402. Enforcement by attorney general

(1) The general assembly hereby finds that both the tobacco settlement and the smokeless tobacco settlement impose numerous duties and obligations on the parties to those settlement agreements relating to the marketing and advertising of tobacco products and the payment of damages to the state. The general assembly further finds that most of these duties and obligations continue for a minimum of twenty-five years from the dates of the settlement agreements. Therefore, the attorney general shall oversee and take the necessary actions to enforce compliance with the provisions of the tobacco settlement agreement and the smokeless tobacco settlement agreement, consistent with the duties and obligations set forth in said settlement agreements and with Colorado law.

(2) The enforcement duty specified in subsection (1) of this section is in addition to and does not limit the authority of the attorney general otherwise existing under common law or the statutes of this state.



§ 24-31-403. Funding

The attorney general may use any custodial funds recovered as costs and attorney fees under the tobacco settlement agreement to offset any costs incurred in overseeing and enforcing the tobacco settlement agreement and the smokeless tobacco settlement agreement.






Part 5 - Payments for Kansas v. Colorado Litigation



Part 6 - Safe2tell Act

§ 24-31-601. Short title

This part 6 shall be known and may be cited as the "Safe2tell Act".



§ 24-31-602. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The purpose of this part 6 is to empower students and the community by offering a comprehensive program of education, awareness, and training and a readily accessible tool that allows students and the community to easily provide anonymous information about unsafe, potentially harmful, dangerous, violent, or criminal activities in schools, or the threat of these activities, to appropriate law enforcement and public safety agencies and school officials; and

(b) The ability to anonymously report information about unsafe, potentially harmful, dangerous, violent, or criminal activities in schools before or after they have occurred is critical in reducing, responding to, and recovering from these types of events in schools.

(2) The general assembly therefore finds that it is appropriate and necessary to provide for the anonymity of a person who provides information to law enforcement and public safety agencies and school officials and to provide for the confidentiality of associated materials.



§ 24-31-603. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of law.

(2) "In camera review" means an inspection of materials by the court, in chambers, to determine what, if any, materials are discoverable.

(3) "Materials" means any records, reports, claims, writings, documents, or information anonymously reported or information related to the source of materials.

(4) "Program" means the safe2tell program.



§ 24-31-604. Administration of article

The attorney general shall administer the provisions of this part 6.



§ 24-31-605. Delegation of duties

The powers and duties vested in the attorney general by this part 6 may be delegated to qualified employees of the department.



§ 24-31-606. Safe2tell program - creation - duties

(1) There is created, within the department, the safe2tell program.

(2) The program must:

(a) Establish and maintain methods of anonymous reporting concerning unsafe, potentially harmful, dangerous, violent, or criminal activities in schools or the threat of those activities;

(b) Establish methods and procedures to ensure that the identity of the reporting parties remains unknown to all persons and entities, including law enforcement officers and employees operating the program;

(c) Establish methods and procedures so that information obtained from a reporting party who voluntarily discloses his or her identity and verifies that he or she is willing to be identified may be shared with law enforcement officers, employees operating the program, and school officials;

(d) Establish methods and procedures to ensure that a reporting party's identity that becomes known through any means other than voluntary disclosure is not further disclosed;

(e) Promptly forward information received by the program to the appropriate law enforcement or public safety agency or school officials;

(f) Train law enforcement dispatch centers, school districts, individual schools, and other entities determined by the attorney general on appropriate awareness and response to safe2tell tips;

(g) Provide safe2tell awareness and education materials to all preschool, elementary, and secondary schools in Colorado at no charge to the school on or before June 30, 2017, and annually each fiscal year thereafter;

(h) Provide safe2tell awareness and education materials to Boys & Girls Clubs and 4-H extension offices in Colorado at no charge to the Boys & Girls Clubs and 4-H extension offices on or before June 30, 2017, and annually each fiscal year thereafter;

(i) Develop training curriculum and teaching materials for a train the trainer program; and

(j) Annually organize, host, and conduct training in all geographic regions of the state and provide related materials to persons who attend the training at no charge to the attendee.



§ 24-31-607. In camera review - confidentiality of materials - criminal penalty

(1) (a) The safe2tell program and persons implementing and operating the program shall not be compelled to produce any materials except on the motion of a criminal defendant to the court in which the offense is being tried, supported by an affidavit establishing that the materials contain impeachment evidence or evidence that is exculpatory to the defendant in the trial of that offense.

(b) If the defendant's motion is granted, the court shall conduct an ex parte in camera review of materials produced under the defendant's subpoena.

(c) If the court determines that the produced materials contain impeachment evidence or evidence that is exculpatory to the defendant, the court shall order the materials to be produced to the defendant pursuant to a protective order that includes, at a minimum, the redaction of the reporting party's identity and limitations on the use of the materials, as needed, unless contrary to state or federal law. Any materials excised pursuant to a judicial order following the in camera review shall be sealed and preserved in the records of the court, to be made available to the appellate court in the event of an appeal. After the time for appeal has expired, the court shall return the materials to the program.

(2) (a) Materials created or obtained through the implementation or operation of the program are confidential, and a person shall not disclose the material. The program and persons implementing or operating the program may be compelled to produce the materials only before a court or other tribunal and only pursuant to court order for an in camera review. Any such review shall be limited to an inspection of materials that are material to the specific case pending before the court. The attorney general acting on behalf of the safe2tell program shall have standing in any action to oppose the disclosure of materials in the custody of the safe2tell program.

(b) A person who knowingly discloses materials in violation of the provisions of this subsection (2) commits a class 1 misdemeanor.



§ 24-31-608. Transfer of property

(1) On June 30, 2014, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of safe2tell, as it existed prior to said date, may be transferred to the department of law and become the property thereof; except that safe2tell, inc., shall maintain ownership of all intellectual property, including trademarks and service marks, owned by it prior to such date subject to the provisions of section 24-31-609.

(2) On June 30, 2014, any moneys held by the safe2tell nonprofit may be transferred to the safe2tell cash fund created pursuant to section 24-31-610.



§ 24-31-609. License of intellectual property

Commencing on June 30, 2014, all intellectual property of safe2tell, inc., including trademarks and service marks, is licensed to the department of law on a nonexclusive, perpetual, paid-up basis for use by the department of law in connection with the program, including all trademarks or service marks developed by safe2tell, inc., at any point in the future.



§ 24-31-610. Safe2tell cash fund - creation

(1) There is created in the state treasury the safe2tell cash fund, referred to in this section as the "fund". Moneys in the fund are subject to annual appropriation. The fund consists of:

(a) Fees charged by the department of law to cover the actual costs of producing and distributing manuals and other public awareness materials;

(b) Any revenues received pursuant to 24-31-108 (1)(b)(I);

(c) Any moneys held by the safe2tell nonprofit as of June 30, 2014, that are transferred to the fund pursuant to section 24-31-608 (2); and

(d) Any moneys that may be appropriated by the general assembly.

(2) All interest derived from the deposit and investment of moneys in the fund are credited to the fund. At the end of each fiscal year, all unexpended and unencumbered moneys in the fund remain in the fund and shall not be credited or transferred to the general fund or any other fund.






Part 7 - Colorado Domestic Violence Fatality Review Board

§ 24-31-701. Definitions

As used in this part 7, unless the context requires otherwise:

(1) "Department" means the department of law.

(2) "Fund" means the Colorado domestic violence fatality review board cash fund created in section 24-31-705.

(3) "Review board" means the Colorado domestic violence fatality review board created in section 24-31-702.

(4) "Review team" means a local or regional domestic violence fatality review team.



§ 24-31-702. Colorado domestic violence fatality review board - creation - membership - purpose - duties

(1) The Colorado domestic violence fatality review board is established in the department to:

(a) Examine data collected by review teams during the preceding year;

(b) Identify measures to help prevent domestic violence fatalities and near-death incidents;

(c) Establish uniform methods for collecting, analyzing, and storing data relating to domestic violence fatalities and near-death incidents; and

(d) Make annual policy recommendations concerning domestic violence to the general assembly.

(2) (a) The review board includes the attorney general or his or her designee, who shall act as chair, and at least seventeen but not more than twenty other members, to be appointed by the attorney general on or before October 1, 2017, as follows:

(I) A medical professional with forensic experience;

(II) A domestic violence advocate representing a shelter or other domestic violence service organizations, who may not testify without consent of a victim pursuant to section 13-90-107 (1)(k)(II);

(III) A criminal defense attorney;

(IV) A representative of a law enforcement agency;

(V) The executive director of the department of public health and environment, or his or her designee;

(VI) A representative of a city attorney's office in Colorado who has experience working with victims of domestic violence or prosecuting domestic violence offenders;

(VII) A representative of a statewide nonprofit organization that offers training and expert advice to domestic violence programs that serve survivors of domestic violence, dating violence, and stalking;

(VIII) A representative of the department of human services' adult protection services;

(IX) A representative of the department of human services' child protection services;

(X) A representative of a probation, parole, or community corrections program;

(XI) A representative designated by the Colorado district attorneys' council;

(XII) A representative of a domestic violence treatment provider specializing in offender treatment;

(XIII) Two domestic violence survivors;

(XIV) A representative of the domestic violence offender management board created in section 16-11.8-103;

(XV) A representative of the Denver metro domestic violence fatality review committee;

(XVI) A judge or magistrate; and

(XVII) Such other members as the attorney general may determine, whose contributions would be valuable to the work of the review board; except that the attorney general may not appoint more than two members pursuant to this subsection (2)(a)(XVII).

(b) The review board must, to the extent practicable:

(I) Include members from throughout the state;

(II) Include members with disabilities;

(III) Reflect the ethnic diversity of the state; and

(IV) Include members who have knowledge of and experience with domestic violence.

(c) Members of the review board, other than the attorney general, serve for four-year terms and are eligible for reappointment no more than two times at the expiration of a four-year term.

(d) Members of the review board serve without compensation but may receive per diem and reimbursement for costs, subject to the availability of funds.

(e) The attorney general may fill any vacancies on the review board at any time.

(f) Before commencing his or her service on the review team, each member shall submit his or her fingerprints to the Colorado bureau of investigation for the purposes of a criminal background check. The bureau shall forward the results of each background check to the attorney general.

(3) The review board shall convene its first meeting on or before November 1, 2017, and shall meet thereafter as determined by the membership.

(4) The review board shall coordinate with review teams to collect data, review and analyze the data, and prepare recommendations for the general assembly. The review board shall submit a written report of its recommendations to the health and human services and judiciary committees of the senate and the public health care and human services and judiciary committees of the house of representatives, or any successor committees, on or before December 1, 2018, and on or before December 1 each year thereafter. Notwithstanding the provisions of section 24-1-136 (11)(a)(I), the report required in this subsection (4) expires on September 1, 2022. The review board shall make the report available to the public on the department's website. The report may include, but is not limited to, the following:

(a) Recommendations for improving communication between public and private organizations and agencies;

(b) The number of domestic violence fatalities and near-death incidents that occurred in each county during the preceding year and the factors associated with each fatality;

(c) Recommendations for:

(I) Reducing the incidence of domestic violence in the state; and

(II) Improving responses to domestic violence incidents by the legal system and by communities; and

(d) Recommendations directed at primary prevention of domestic violence.

(5) Case review data will be stored in the manner determined by the review board. The review board shall work with review teams to incorporate and maintain existing data collection methods.

(6) In addition to collaborating with review teams, the review board may collaborate with other agencies or organizations to fulfill its duties pursuant to this part 7.

(7) Notwithstanding any provision of this section, the review board is authorized to review case data only from cases that have been closed by each law enforcement agency that investigated or prosecuted each such case.



§ 24-31-703. Local and regional domestic violence fatality review teams - creation - membership - purpose - duties

(1) A city, county, or district court may establish a review team to review fatal and near-fatal incidents of domestic violence, related domestic violence matters, and suicides related to domestic abuse.

(2) In establishing a review team, a city, county, or district court, to the extent practicable, shall select team members with subject-matter expertise from the following entities, with an attempt to reflect the racial and ethnic makeup of the city, county, or judicial district:

(a) Appropriate county departments;

(b) Domestic violence service providers;

(c) Law enforcement agencies;

(d) Prosecutors' offices;

(e) One or more county departments of public health;

(f) One or more county departments of human or social services;

(g) One or more coroner's offices or county medical examiner's offices or designees thereof;

(h) Batterer intervention services providers;

(i) The local parole division of the state board of parole;

(j) The local probation department;

(k) Hospitals;

(l) Judges of the county and district courts;

(m) Clerks of the county and district courts; and

(n) Survivors of domestic violence.

(3) (a) Each review team shall collect data on domestic violence fatalities and near-death incidents, conduct individual case reviews of domestic violence fatalities and near-death incidents, document case characteristics of those case reviews, and report this information to their communities and to the review board.

(b) Each review team shall determine its own structure and activities; except that, to ensure statewide consistency, each review team shall use any uniform method for collecting, analyzing, or storing data that is established by the review board pursuant to section 24-31-702 (1)(c).

(c) Each review team shall determine which incidents to review. A review by a review team may include examination and consideration of:

(I) Events leading up to the domestic violence incident;

(II) Available resources of the criminal legal system and community;

(III) Current laws and policies;

(IV) Actions taken by individuals and agencies, including individuals and agencies of the criminal justice and human services systems, related to the incident and the parties; and

(V) Any other information or action deemed relevant by the review team, including a review of public records and records for which public records exemptions are granted.

(4) Each review team shall submit data and recommendations to the review board:

(a) On or before September 1 of each year following the year in which the review team was established; or

(b) In the case of a review team in existence on the effective date of this section, on or before September 1, 2018, and on or before September 1 each year thereafter.

(5) (a) Notwithstanding subsection (1) of this section, no more than one review team may be created in any judicial district. Review teams in existence on the effective date of this section are recognized as review teams under this part 7.

(b) Nothing in this section requires the formation of a review team.

(6) If a local or regional child fatality prevention review team is created in a judicial district pursuant to section 25-20.5-404, it may operate as a domestic violence review team pursuant to this section, so long as it:

(a) Uses a uniform method for collecting, analyzing, or storing data that is established by the review board pursuant to section 24-31-702 (1)(c); and

(b) Includes domestic violence expertise from entities described in subsection (2) of this section.

(7) Notwithstanding any provision of this section, a local or regional child fatality prevention review team is authorized to review case data only from cases that have been closed by each law enforcement agency that investigated or prosecuted each such case.



§ 24-31-704. Access to records - confidentiality - public access - immunity

(1) (a) Notwithstanding any other state law to the contrary, but subject to the requirements of applicable provisions of federal law, the review board and review teams have access to records and information that are relevant to a review of a domestic violence fatality and that are in the possession of a state or local governmental agency.

(b) The review board and review teams may access mental health and substance abuse treatment records only with the written consent of appropriate parties in accordance with applicable federal and state law.

(2) (a) All review board and review team meetings; activities of the review board and review teams, including activities of any issue-specific panel or ad hoc subcommittee formed by the review board or by review teams; review board and review team meeting notes and statements; health information and medical records obtained by the review board or by review teams; and any information obtained by the department in connection with the review board or review teams are confidential and are not subject to:

(I) The open meetings provisions of the "Colorado Sunshine Act of 1972" set forth in section 24-6-402;

(II) The "Colorado Open Records Act", part 2 of article 72 of title 24; or

(III) Subpoena, discovery, or introduction into evidence in any civil or criminal proceeding, unless the information was obtained from another source that is separate and apart from the review board or review teams.

(b) Each member of the review board, each member of a review team, and each invited participant at a meeting shall sign a statement indicating an understanding of and adherence to confidentiality requirements. A person who knowingly violates confidentiality requirements commits a class 3 misdemeanor and, upon conviction, shall be punished as provided in section 18-1.3-501.

(c) A member of the review board, a member of a review team, a person who attends a review team meeting, and a person who presents information to a review team are not subject to examination in any civil or criminal proceeding concerning information presented to members of the review team or opinions formed by the review team based on that information. A person may, however, be examined concerning information reviewed by the review board or a review team that is otherwise available to the public or that is required to be revealed by that person in an official capacity.

(d) Information, documents, records, notes, memoranda, and data of the review board and the review teams are not subject to subpoena, discovery, or introduction into evidence in any action in any court or before any tribunal, board, agency, or person and may not be exhibited or disclosed in any way by any person unless the information was obtained from another source that is separate and apart from the review board or review teams, except as may be necessary for furthering the duties of the review board or the review teams or in response to an alleged violation of a confidentiality agreement pursuant to subsection (2)(b) of this section.

(3) A member of the review board, a member of a review team, and any person acting as a witness to, incident reporter to, or investigator for the review board or a review team is not liable for any act or proceeding undertaken or performed within the scope of the functions of the review board or review team unless he or she acted in bad faith, with malicious purpose, or in a manner exhibiting wanton and willful disregard of human rights, safety, or property.



§ 24-31-705. Colorado domestic violence fatality review board contracts - grants - cash fund created

(1) To fulfill its duties under this part 7 and subject to available money in the fund created in subsection (1)(e) of this section, the department and the review board may:

(a) Hire staff and contract with consultants with expertise in domestic violence fatality review;

(b) Contract with local entities;

(c) Expend money from the fund to pay the direct and indirect costs of implementing this part 7;

(d) Expend money from the fund to reimburse local review teams for the direct and indirect costs of implementing this part 7;

(e) Seek, accept, and expend gifts, grants, and donations from private or public sources for the purposes of establishing the review board and carrying out its duties. The department and the review board shall transmit any such gift, grant, or donation to the state treasurer, who shall credit the same to the Colorado domestic violence review board cash fund, which fund is hereby created. The money in the fund is appropriated annually to the fund by the general assembly for the direct and indirect costs associated with the implementation of this part 7. All money in the fund not expended for the purpose of this part 7 may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of money in the fund is credited to the fund. Any unexpended and unencumbered money remaining in the fund at the end of a fiscal year remains in the fund and may not be credited or transferred to the general fund or another fund.

(f) The review board and review teams are encouraged to apply for federal grants.



§ 24-31-706. Repeal of part

This part 7 is repealed, effective September 1, 2022.









Article 32 - Department of Local Affairs

Part 1 - Division of Local Government

§ 24-32-101. Legislative declaration

(1) The general assembly finds and declares that:

(a) Strong local government has been a major factor in the political and economic development of the state;

(b) The future welfare of the state depends, in large measure, on local leadership and the effectiveness of local government;

(c) Population shifts and other economic and social trends have brought new problems to local government in growing metropolitan areas and throughout the state; and

(d) The state has primary responsibility for strengthening local government, encouraging local initiative, and providing coordination of state services and information to assist local government in effectively meeting the needs of Colorado citizens.



§ 24-32-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Local government" includes all municipal corporations, quasi municipalities, counties, and local improvement and service districts of this state.



§ 24-32-103. Division created

There is hereby created, as a division of the department of local affairs, the division of local government. The division shall be in the charge of a director who shall be appointed by the executive director of the department. The director, and any assistants and employees of the division, shall be appointed pursuant to section 13 of article XII of the state constitution.



§ 24-32-104. Functions of the division

(1) The division shall perform the following functions:

(a) Assist the governor in coordinating the activities and services of those departments and agencies of the state having relationships with units of local government in order to provide more effective services to units of local government and to simplify procedures with respect thereto;

(b) Advise the governor and the general assembly of the problems of local government;

(c) Serve as a clearing house, for the benefit of local government, of information relating to the common problems of local government and of state and federal services available to assist in the solution of those problems;

(d) Refer local government to appropriate departments and agencies of the state and federal government for advice, assistance, and available services in connection with specific problems;

(e) Perform such research as is necessary to carry out the functions of the division, including the study of local government, intergovernmental relations, the structure and powers of local government units and their relationships to each other, local government finance, services, management, and functions;

(f) Encourage and when so requested assist cooperative efforts among the officials of local government units toward the solution of common problems;

(g) Encourage and cooperate in training institutes, conferences, and programs for local government officials and employees;

(h) Publish an annual compendium of local government fiscal data beginning with calendar year 1968 and publish from time to time other statistical and research reports of interest to local government, the general assembly, and the general public;

(i) Upon request by local government officials, provide technical assistance in defining their local government problems and developing solutions thereof;

(j) Provide technical assistance to district attorneys, including, but not limited to, coordinating educational grants;

(k) Repealed.

(l) Administer emergency services provided by the state.

(2) No later than July 1, 2015, the division shall formally announce, on its website and by letter to the state's local governments, an initiative from the local government mineral impact fund created in section 34-63-102 (5), C.R.S., or the local government severance tax fund created in section 39-29-110, C.R.S., of one million dollars per year for three years for grant funding to local governments for planning, analyses, public engagement, and coordination and collaboration with federal land managers and stakeholders, or for similar or related local government processes needed by local governments for engagement in federal land management decision-making.



§ 24-32-105. Limitation of authority of division

Nothing in this part 1 shall give to the division any power of control or supervision over any unit of local government.



§ 24-32-106. Powers of the director

(1) In order to perform the functions and duties of the division expressly set forth in this part 1, the director, acting under the authority of the executive director of the department of local affairs, has the following powers:

(a) To employ assistants and personnel as may be appropriate to the functions of the division within the appropriation given by the general assembly;

(b) To contract for services and materials required by the division;

(c) To receive and expend gifts, grants, and bequests, subject to approval of the governor, and to expend state funds which are appropriated by the general assembly;

(d) To contract with the federal government or any agency or instrumentality thereof and to receive any grants or moneys therefrom for purposes not inconsistent with the purposes set forth in this part 1;

(e) To exercise any other authority consistent with the purposes for which the division is created which is reasonably necessary for the fulfillment of assigned responsibilities;

(f) Repealed.

(g) To award grants for water and sewer emergencies of local governments. Such grants shall be made based upon financial need as determined by the director, and the director may require that such grants be contingent on repayment by the local government.



§ 24-32-107. Payment of expenses and salaries

Vouchers covering expenses and salaries of the division shall be signed by the director, and warrants shall be drawn by the controller in payment thereof as provided by law.



§ 24-32-108. Establishment of a file

The division of local government, with the cooperation of the secretary of state, shall promptly establish and maintain on a current basis, as a public record, a file listing by name all incorporated towns, cities, or cities and counties of the state, referred to in this part 1 as "municipalities", with the date of incorporation of each municipality, recording by legal description all changes in the boundaries of such municipalities, and accompanied by a map of the same. The division of local government shall maintain such a current and revised list for public inspection. Within thirty days after July 1, 1967, each municipality shall submit to the division of local government a description of its current legal boundaries, accompanied by a map, and the date of its municipal incorporation.



§ 24-32-109. Notice of change - failure to file - effect

No annexation, consolidation, merger, detachment of any area, new incorporation, or dissolution of an existing municipality shall be effective until notice of the completion of such action with a legal description accompanied by a map of the area concerned is filed in duplicate by the municipality with the county clerk and recorder of the county in which the annexation, consolidation, merger, detachment, incorporation, or dissolution takes place. In case such action effects a change in county boundaries, the same shall be filed with the county clerk and recorder of each county affected. A certified duplicate copy of any annexation, consolidation, merger, detachment, incorporation, or dissolution shall be filed with the division of local government by the county clerk and recorder of the county.



§ 24-32-115. Economic self-sufficiency - development of standards - rules - fund - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Most state public assistance programs are calibrated to the federal poverty line, a one-size-fits-all national standard designed in the 1960s that is calculated largely on the cost of food and has only been updated for inflation;

(b) The standard is outdated and virtually irrelevant to the actual costs families face today, such as child care, health care, and transportation;

(c) A self-sufficiency standard measures how much income is needed for a family of a given composition in a given place to adequately meet its basic needs without public or private assistance;

(d) A self-sufficiency standard provides a more accurate assessment of the economic well-being of Colorado families;

(e) A self-sufficiency standard is an excellent tool that could be used in many ways, including:

(I) Creating a benchmark for measuring the effects of programs and policies;

(II) Economic development;

(III) Targeting higher-wage jobs for Coloradans;

(IV) Enhancing education, job training, and skills development programs; and

(V) Counseling clients transitioning from welfare to workforce development programs.

(2) (a) On or before January 1, 2008, the executive director of the department of local affairs shall make available on the website of the department of local affairs a standard to measure the self-sufficiency of Colorado families. The standard shall take into account regional and county variations in the costs of housing, child care, health care, food, and transportation and miscellaneous costs, and the effect of existing tax laws, including state sales tax, payroll taxes, federal and state income tax, child care tax credits, and the earned income tax credit.

(b) The standard required pursuant to paragraph (a) of this subsection (2) shall:

(I) Rely to the extent possible, on data reported by the United States census bureau, United States department of housing and urban development, and on other data reported to state and federal agencies using standardized methodology;

(II) Determine housing costs using fair market rents for apartments as reported by the United States department of housing and urban development;

(III) Determine child care costs using average costs for licensed child care facilities, including but not limited to family day care, as reported to the state's child care resource and referral agencies for children of different ages in different areas of the state;

(IV) Determine food costs using the United States department of agriculture low-cost food plan; and

(V) In health care costs, include insurance premium costs and out-of-pocket expenses based upon the medical expenditure panel survey and adjusted for inflation using the medical consumer price index.

(3) The department of local affairs is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this section. All private and public funds received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the self-sufficiency standard fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund shall be continuously appropriated for the direct and indirect costs associated with the implementation of this section. Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 24-32-116. Inventory of local governmental entities - information required - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Agent" means:

(I) For a special district created pursuant to title 32, C.R.S., the special district's designated local government contact person, as reported annually by the special district and included in the database by the department; or

(II) For all other local governmental entities, a person designated by a local governmental entity to receive a filing of a notice of claim pursuant to section 24-10-109 (3).

(b) "Department" means the department of local affairs.

(c) "Inventory" means the online database of active local governments maintained by the department as of August 8, 2012.

(d) "Local governmental entity" means a city, county, city and county, special district, school district, or other unit of local government.

(2) (a) The department shall update and expand the inventory and any associated forms or documents as necessary to obtain and integrate, for each local governmental entity, the information described in subsection (3) of this section.

(b) Nothing in this section precludes the department from including additional information in the inventory.

(3) (a) No later than twelve months after August 8, 2012, each local governmental entity in the state shall provide the following information to the department, which shall include the same in the inventory:

(I) The official name of the local governmental entity;

(II) The principal address of the local governmental entity;

(III) If other than the principal address, the mailing address of the local governmental entity;

(IV) The name of the local governmental entity's agent; and

(V) The mailing address of the agent.

(b) A local governmental entity shall update any information provided pursuant to paragraph (a) of this subsection (3) as required by the department. Failure to update the information provided pursuant to paragraph (a) of this subsection (3) renders any notice of a claim pursuant to section 24-10-109 to the last local governmental entity's agent in the inventory valid as a matter of law.

(4) The department shall make the inventory accessible from the department's website.

(5) Nothing in this section precludes the filing of a notice of claim or the service of process on any person authorized by law.



§ 24-32-117. Retail marijuana impact grants - program - creation - definitions

(1) As used in this section:

(a) "Division" means the division of local government.

(b) "Documented marijuana impacts" means the documented expenses, costs, and other impacts incurred as a result of legal activity related to the sale, transfer, cultivation, or processing of retail marijuana or any illegal activity related to marijuana.

(c) "Eligible local government" means a local government that, other than a sales tax that applies equally to all tangible goods within its jurisdiction, does not impose, levy, or collect any tax on retail marijuana or upon the occupation or privilege of selling retail marijuana, and if:

(I) A county, one that does not have any sales of retail marijuana within its unincorporated areas and that:

(A) Has at least one city or town within the county boundaries that has sales of retail marijuana within its boundaries; or

(B) Is contiguous with a county that has sales of retail marijuana anywhere within the county boundaries; or

(II) A city or town, one that does not have any sales of retail marijuana within its boundaries and that:

(A) Is within a county that allows sales of retail marijuana within its unincorporated areas;

(B) Is within a county that has within its boundaries at least one other city or town that has sales of retail marijuana within its boundaries; or

(C) Is within a county that is contiguous with another county that has sales of retail marijuana anywhere within the county boundaries.

(d) "Grant program" means the local government retail marijuana impact grant program created in subsection (2) of this section.

(e) "Retail marijuana" has the same meaning as set forth in section 39-28.8-101 (7), C.R.S.; except that the term also includes "retail marijuana products", as defined in section 39-28.8-101 (9), C.R.S.

(2) The local government retail marijuana impact grant program is created in the division. Through the program, the division shall award grants to eligible local governments for documented marijuana impacts. In awarding grants, the division shall give priority to an eligible local government that intends to use the money for one or more of the following purposes:

(a) To pay for additional law enforcement activities related to retail marijuana, including costs associated with increased arrests, increased traffic violations, and prevention of out-of-state diversions and trafficking of marijuana;

(b) To fund youth services, especially those that prevent the use of marijuana; and

(c) To mitigate other impacts that the cultivation, testing, sale, consumption, or regulation of retail marijuana has on services provided by an eligible local government.

(3) The general assembly may annually appropriate moneys from the marijuana tax cash fund created in section 39-28.8-501, C.R.S., or the proposition AA refund account created in section 39-28.8-604 (1), C.R.S., to the division to make the grants described in subsection (2) of this section and for the division's reasonable administrative expenses related to the grants. Any unexpended and unencumbered moneys from an appropriation made pursuant to this subsection (3) remain available for expenditure by the division in the next fiscal year without further appropriation.

(4) The division shall adopt policies and procedures that are necessary for the administration of the grant program, including rules related to the application process and the grant award criteria.

(5) (a) On or before November 1, 2018, and on or before November 1 each year thereafter, the division shall include an update regarding the effectiveness of the grant program in its report to the members of the applicable committees of reference in the senate and house of representatives required by the "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act", part 2 of article 7 of title 2, C.R.S.

(b) The reporting requirement in paragraph (a) of this subsection (5) is not subject to the provisions of section 24-1-136 (11)(a)(I).



§ 24-32-118. Military and community partnerships

The general assembly directs the department of local affairs, on and after August 9, 2017, to support cooperative intergovernmental agreements between military installations and local governments to the extent that the department may do so within existing programs, resources, and technical expertise.



§ 24-32-119. Gray and black market marijuana enforcement grant program - report - definition

(1) (a) The gray and black market marijuana enforcement grant program is created in the division. The division shall award grants to local law enforcement agencies and district attorneys to cover, in part or in full, investigation and prosecution costs associated with unlicensed marijuana cultivation or distribution operations conducted in violation of state law.

(b) The division shall:

(I) Solicit and review applications for grants from local law enforcement agencies and district attorneys; and

(II) Select local law enforcement agencies and district attorneys to receive grants to cover costs associated with the investigation and prosecution of unlicensed marijuana cultivation or distribution operations conducted in violation of state law.

(c) Grants awarded by the executive director of the department of local affairs pursuant to this subsection (1) shall be prioritized to:

(I) Provide necessary financial assistance to local law enforcement agencies and district attorneys in rural areas to address unlicensed marijuana cultivation or distribution operations conducted in violation of state law;

(II) Support local law enforcement agencies and district attorneys in investigating and prosecuting large-scale unlicensed marijuana cultivation or distribution operations conducted in violation of state law;

(III) Provide necessary financial assistance to local law enforcement agencies and district attorneys in the investigation and prosecution of organized crime involved in unlicensed marijuana cultivation or distribution operations conducted in violation of state law; or

(IV) Provide necessary financial assistance to local law enforcement agencies and district attorneys in the investigation and prosecution of unlicensed marijuana cultivation or distribution operations that divert marijuana outside of Colorado.

(2) The general assembly may annually appropriate money from the marijuana tax cash fund created in section 39-28.8-501 or the proposition AA refund account created in section 39-28.8-604 (1) to the division to make the grants described in subsection (1) of this section and for the division's reasonable administrative expenses related to the grants. Any unexpended and unencumbered money from an appropriation made pursuant to this subsection (2) remains available for expenditure by the division in the next fiscal year without further appropriation.

(3) The division shall adopt policies and procedures that are necessary for the administration of the grant program, including the application process and the grant award criteria.

(4) (a) On or before November 1, 2019, and on or before November 1 each year thereafter, the division shall include an update regarding the effectiveness of the grant program in its report to the members of the applicable committees of reference in the senate and house of representatives as required by the "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act", part 2 of article 7 of title 2.

(b) Notwithstanding section 24-1-136 (11)(a)(I), the reports required in subsection (4)(a) of this section continue indefinitely.

(5) As used in this section, "rural area" means:

(a) A county with a population of less than two hundred thousand people, according to the most recently available population statistics of the United States bureau of the census; or

(b) A municipality with a population of less than thirty thousand people, according to the most recently available population statistics of the United States bureau of the census, that is located ten miles or more from a municipality with a population of more than fifty thousand people.



§ 24-32-120. Justice reinvestment crime prevention initiative - program - rules - reports - repeal

(1) (a) The division of local government shall administer the justice reinvestment crime prevention initiative to expand small business lending and provide grants aimed at reducing crime and promoting community development in the target communities of north Aurora and southeast Colorado Springs.

(b) Subject to available appropriations, on and after August 10, 2017, the division shall develop and implement an initiative in accordance with policies developed by the executive director specifically designed to expand small business lending in the target communities described in this subsection (1). An initiative developed and implemented pursuant to subsection (1)(a) of this section shall include, but need not be limited to, the following components:

(I) On or before September 10, 2017, the division shall issue a request for participation and select one or more nondepository community development financial institution loan funds to participate in the small business lending program described in this subsection (1);

(II) The division shall execute a contract and develop an operating agreement with each participating nondepository community development financial institution loan fund that provides comprehensive guidance regarding the procedures and program requirements and lending standards to include, but not be limited to, the following specifics:

(A) Any small business loan must be made at a fixed and reasonable interest rate, for a term not to exceed sixty months, with no prepayment penalty, and a maximum loan value of fifty thousand dollars;

(B) The procedures and timelines for a nondepository community development financial institution loan fund to draw down funding and any deposit account requirements;

(C) The terms and timeline for repayment by the nondepository community development financial institution loan fund to the division, including a reasonable grace period prior to commencement of repayment, and authority for the community development financial institution loan funds to retain interest paid by the borrower;

(D) Permission for the nondepository community development financial institution loan fund to request funding, subject to limitations established by the director, to provide or contract for services to increase the skills of prospective borrowers including, but not limited to, business and financial education, mentorship, or community outreach for marketing purposes; and

(E) Data collection requirements and performance and outcome metrics that include, but are not limited to, the number of loans made and capital disbursed and loan details including amount, rate and term, nature of business and number of jobs created, repayment collected, and delinquency or aging report;

(III) The division may retain up to fifteen percent of funding received for small business lending in a loan loss reserve fund if it believes that such reserve fund would incentivize additional lenders to expand small business lending in the two target communities; and

(IV) Any unexpended funds are not subject to reversion to the state and may be allocated in the subsequent fiscal year.

(2) (a) Subject to available appropriations, on and after August 10, 2017, the division shall develop and implement a grant program to provide funding to eligible entities for programs, projects, or direct services aimed at reducing crime in the target communities described in subsection (1) of this section. The division shall administer the grant program in accordance with policies developed by the executive director that include, but are not limited to, the specifics in subsection (2)(b) of this section.

(b) On or before September 10, 2017, the executive director shall issue a request for participation and select a community foundation or foundations to manage the grant program. To be eligible, the community foundation must be registered in the state of Colorado and have a history of grant-making in the target community in areas consistent with the permissible uses of funding described in subsection (2)(e) of this section. The division may select one community foundation to serve both target communities or may select one community foundation for each target community.

(c) The division shall execute a written agreement with the selected community foundation or community foundations that outlines the roles and responsibilities of the community foundation. The roles and responsibilities must include:

(I) Developing a nomination process and governance policy for the local crime prevention planning team, subject to approval by the appropriate city council. The community foundation shall ensure that the proposed local planning team members represent a diverse cross-section with expertise in areas like education, business, youth, families, nonprofit direct service, law enforcement, local government, community, and residents of the target communities, including those that have been directly impacted by crime and involvement in the criminal justice system.

(II) Providing facilitation to the local crime prevention planning team in both Aurora and Colorado Springs;

(III) Developing the grant guidelines, application and review process, data collection, and reporting requirements for grantees;

(IV) Reviewing proposals submitted by the local planning team and making grant awards subject to approval by the division and the office of state planning and budgeting and consistent with the permissible uses described in subsection (2)(e) of this section;

(V) Contracting with a third-party evaluator to assist each local planning team to establish best practices with regard to data collection and identifying appropriate performance and outcome measures that measure outcome and impact of any funded crime prevention projects, programs, or initiatives;

(VI) Collaborating with the office of state planning and budgeting to provide information and research to local planning teams regarding best practices and effective programs for community development and crime prevention.

(d) The division shall develop the procedures and timelines by which the selected community foundation or community foundations will be provided funding from the division for disbursement for the grant program.

(e) The permissible uses of any funding provided to the community foundation shall include programs, projects, or initiatives that are aimed at:

(I) Improving academic achievement including, but not limited to, school readiness, reducing expulsions and suspensions in schools, increasing high school graduation, college enrollment and retention rates, and promoting school-parent-student engagement;

(II) Providing community-based services to strengthen families, promote recovery from trauma, provide support to crime survivors, increase employment, and reduce recidivism, or other similar community direct service needs identified by the local planning team;

(III) Facilitating neighborhood connections, community engagement, and local leadership development;

(IV) Increasing the safety and usability of common outdoor spaces; and

(V) Developing technical assistance related to data collection, data analysis, and evaluation.

(f) The division shall transfer to the community foundation within thirty days after execution of the agreement described in subsection (2)(c) of this section the administrative costs of the community foundation related to the performance of the roles and responsibilities for managing the grant program, which costs must not exceed four percent of the appropriation.

(g) To be eligible to receive grant funding an entity must be a nonprofit organization in good standing and registered with the internal revenue service and the Colorado secretary of state's office, a school, a unit of local government, or a private contractor hired to provide technical assistance to the local planning teams.

(h) Any unexpended funds are not subject to reversion to the state and may be allocated in the subsequent fiscal year.

(3) Subsection (2) of this section and this subsection (3) are repealed, effective September 1, 2020. Before such repeal, the department of regulatory agencies shall review the justice reinvestment crime prevention initiative pursuant to section 24-34-104.

(4) On and after December 1, 2017, during its annual presentation before the joint judiciary committee of the general assembly, or any successor joint committee, pursuant to section 2-7-203 , the division shall include a status report regarding the progress and outcomes of the initiatives developed and implemented by the division pursuant to this section during the preceding year.

(5) (a) The parole savings fund, referred to in this subsection (5) as the "fund", is hereby created in the state treasury. The fund consists of money generated by savings created in enacting House Bill 17-1326 and appropriated to the fund by the general assembly.

(b) The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund.

(c) The state treasurer shall transfer any unexpended and unencumbered money remaining in the fund at the end of a fiscal year to the general fund.

(d) Subject to annual appropriation by the general assembly, the division of local government may expend money from the fund to provide small business lending and grants aimed at reducing crime and promoting community development in the target communities of north Aurora and southeast Colorado Springs.

(e) Subject to annual appropriation by the general assembly, the department of corrections may expend money from the fund for external capacity if the anticipated reduction in the use of private prison beds from the parole changes enacted in House Bill 17-1326 are not achieved.






Part 2 - Division of Planning

§ 24-32-202. Division of planning - creation

(1) There is hereby created within the department of local affairs a division of planning, the head of which shall be the director of the division of planning, which office is hereby created. The director shall be appointed by the executive director of the department of local affairs, referred to in this part 2 as the "executive director", subject to the provisions of section 13 of article XII of the state constitution, and such director shall be qualified by training or experience in planning and capital programming. The director shall appoint the necessary staff of his division in accordance with the provisions of section 13 of article XII of the state constitution.

(2) The division of planning and the office of the director thereof shall exercise their powers and perform their duties and functions specified by this part 2 under the department of local affairs and the executive director thereof as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", being article 1 of this title.

(3) The director of the division of planning shall:

(a) Exchange reports and data which relate to local and regional planning with other departments, institutions, and agencies of the state and on a mutually agreed basis with towns, cities, cities and counties, counties, and other local agencies and instrumentalities;

(b) Attend and participate in meetings of county, municipal, or regional planning bodies, interstate agencies, and other planning conferences;

(c) Advise the governor and the general assembly on matters of local and regional planning, and consult with other offices of state government with respect to matters of local and regional planning affecting the duties of their offices; and, upon request of any town, city, city and county, county, regional area, or group of adjacent communities having common or related planning problems, recommend to the governor and the general assembly any proposals for legislation affecting local or regional planning; but nothing in this part 2 shall be construed to grant any authority to the division of planning or to the director thereof over the planning responsibilities of local government; and

(d) Exercise all other powers necessary and proper for the discharge of his duties and the carrying out of the intent of this part 2, including the coordination of the provisions of part 1 of article 28 of title 30, C.R.S.



§ 24-32-203. Duties of the division of planning

(1) The division of planning shall:

(a) Provide planning assistance upon request to any town, city, city and county, county, regional area, or group of adjacent communities having common or related planning problems; and, whenever such assistance includes the rendering of technical services, such services may be rendered without charge or, upon advance agreement, shall be rendered with reimbursement;

(b) Provide information to and cooperate with the general assembly or its committees concerned with studies relevant to local and regional planning;

(c) Supply to the public and to officials of state departments and local agencies available information on local and regional planning problems and community development;

(d) Accept and receive grants and services relevant to local and regional planning from the federal government, other state agencies, local governments, and private and civic sources.



§ 24-32-204. Population statistics, estimates, and projections

(1) The division of planning is hereby designated as the primary state agency of demographic information. Said office shall prepare, maintain, and interpret such population statistics, estimates, and projections as the director of the division of planning shall direct, including distributions of the state's population by significant groupings, such as school- and college-age populations, political subdivision populations, and racial and ethnic populations.

(2) Other agencies of the state government may prepare and maintain any such information but only as authorized by the director of the division of planning.

(3) The division of planning shall cooperate with and give assistance to other agencies and organizations, both public and private, in the preparation, maintenance, and interpretation of demographic information.

(4) The director of the division of planning shall annually invite other agencies and organizations, both public and private, that engage in demographic studies to review the basic demographic assumptions and premises of the division of planning to the end that its statistics, estimates, and projections will be as accurate as possible.



§ 24-32-205. Assistance to local planning agencies

The division of planning may upon request render financial or other planning assistance to county, municipal, or regional planning agencies or commissions in accordance with federal programs or state statutes as may from time to time be in effect.



§ 24-32-207. Reference in contracts, documents

Whenever the state planning office is referred to or designated by any contract or other document in connection with the duties and functions transferred by this part 2 to the division of planning, such reference or designation shall be deemed to apply to the division of planning.






Part 3 - Division of Commerce and Development

§ 24-32-301. Creation of division - director - assistants

There is hereby created a division in the department of local affairs to be known as the division of commerce and development, referred to in this part 3 as the "division". The division shall be in the charge of a director, who shall be appointed by the executive director of the department. The director shall appoint such assistants and clerical employees as may be deemed necessary to effectively administer this part 3. The director and such assistants and employees shall be appointed pursuant to section 13 of article XII of the state constitution.



§ 24-32-302. Purpose

It is the purpose of this division to plan and promote the economic development of the state and particularly those rural and lesser populated areas of the state which desire to encourage such development, as well as neighborhoods with chronic unemployment; to stimulate the growth and prosperity of commerce, agriculture, industry, labor, and the professions within such areas of the state; to advertise and publicize the state of Colorado; and to coordinate the efforts of private and governmental agencies engaged in similar activities within the state.



§ 24-32-303. Authority and responsibility of the director

(1) In furtherance of the policy expressed in section 24-32-302, the director, acting under the authority of the governor, has the following powers:

(a) Creation, within the appropriations and allocations given by the general assembly or the governor, of such subdivisions and positions within the division as the director may deem necessary to fulfill his responsibilities;

(b) Contracting, in accordance with existing law, for those services and materials required by the activities of the division;

(c) Promulgation of such rules and regulations as may be necessary to effectuate the purposes of the division;

(d) Expenditure of state funds, within the appropriations, allocations, and directives of the general assembly or the governor, for the encouragement and stimulation of local planning, promotion, and development activities;

(e) Any other authority, consistent with the purposes for which the division was created, which is reasonably necessary for the fulfillment of the assigned responsibilities.

(2) In furtherance of the policy expressed in section 24-32-302, the director has the following responsibilities:

(a) Development, promotion, and coordination of long-range plans for the economic development of the state;

(b) Stimulation and guidance of area redevelopment plans in those areas of the state with declining economies;

(c) Development and expansion of foreign and domestic markets for Colorado products;

(d) Conduct of a program to achieve a balance between commerce, industry, agriculture, professions, and the labor market in order to provide employment and economic well-being for all the people of Colorado, with particular emphasis on those rural and lesser populated areas of the state which desire to receive such assistance;

(e) and (f) Repealed.

(g) Conduct of a state economic research and information center for the use of state and local governmental agencies, private industry, labor, the professions, and other groups, both in and out of the state, interested in the economy of the state;

(h) Coordination and stimulation of and assistance to the efforts of governmental and private agencies engaged in the planning and development of a balanced economy for Colorado;

(i) Cooperation with the federal government and the other state governments to encourage such joint planning, agreements, and compacts as would serve the purposes of the division;

(j) Acceptance and administration of federal grant-in-aid funds and state trust funds devoted to state development and promotional activities;

(k) Representation of the governor in matters pertaining to the economic development of the state.



§ 24-32-305. Offices of division - expenses and salaries - reports and publications

(1) The division shall be provided with space in the state capitol or other state buildings suitable for the performance of its duties. The offices of the division shall be open during the hours prevailing in other offices in the state capitol.

(2) Vouchers covering salaries and expenses of the division shall be signed by the director, and warrants shall be drawn by the controller in payment thereof as provided by law.

(3) (a) The director shall prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to the provisions of section 24-1-136, a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the division.

(b) Publications of the division circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.



§ 24-32-306. Matching funds - gifts - bequests

The director, with the approval of the governor, is empowered to receive and expend all funds, grants, gifts, and bequests, including federal and state funds and other funds available for the purposes for which the division was created, and to contract with the United States and all other legal entities with respect thereto, including legally constituted regional, county, metropolitan, and municipal planning commissions or districts. The division may provide, within the limitations of its budget, matching funds wherever funds, grants, gifts, bequests, and contractual assistance are available on such basis. The division shall provide such information, reports, and services as may be necessary to secure such financial aid.



§ 24-32-307. Reference in contracts, documents

Whenever the state advertising and publicity committee or the division of planning is referred to or designated by any contract or other document in connection with the duties and functions transferred by this part 3 to the division, such reference or designation shall be deemed to apply to the division.






Part 4 - Colorado Bureau of Investigation



Part 5 - Division of Criminal Justice



Part 6 - Law Enforcement Training Academy and Peace Officers' Standards and Training



Part 7 - Division of Housing - Colorado Housing Act of 1970

§ 24-32-701. Short title

This part 7 shall be known and may be cited as the "Colorado Housing Act of 1970".



§ 24-32-702. Legislative declaration

(1) It is hereby declared that there exists in this state a need for additional adequate, safe, sanitary, and energy-efficient new and rehabilitated dwelling units; that a need exists for assistance to families in securing new or rehabilitated rental housing; and that, unless the supply of housing units is increased, a large number of residents of this state will be compelled to live under unsanitary, overcrowded, and unsafe conditions to the detriment of their health, welfare, and well-being and to that of the communities of which they are a part. It is further declared that coordination and cooperation among private enterprise and state and local government are essential to the provision of adequate housing, and to that end it is desirable to create a division of housing within the department of local affairs. The general assembly further declares that the enactment of these provisions as set forth in this part 7 are for the public and statewide interest.

(2) The general assembly further finds that, in an effort to meet the housing needs within the state, the private housing and construction industry has developed mass production techniques which can substantially reduce housing construction costs and that the mass production of housing, consisting primarily of factory manufacture of dwelling units, presents unique problems with respect to the establishment of uniform health and safety standards and inspection procedures. The general assembly further finds that by minimizing the problems of standards and inspection procedures it is demonstrating its intention to encourage the reduction of housing construction costs and to make housing and home ownership more feasible for all residents of the state.

(3) The general assembly further finds that, in an effort to meet the housing needs within the state through the use of manufactured housing units, it is necessary to require state supervision of compliance with government-approved codes of manufacture, such as the uniform building code and the federal regulations governing manufactured housing units. It is the intent of the general assembly that such supervision be accomplished primarily through the use of private inspection and certification entities to the extent allowed by the state constitution, the "State Personnel System Act", article 50 of this title, and the rules promulgated by the state personnel board.

(4) The general assembly further finds and declares that:

(a) Publicly-assisted rental housing that is affordable to low- and moderate-income persons should be preserved; and

(b) The division of housing should encourage property owners to notify the division when affordable housing units will be lost as housing for low- or moderate-income persons, so that the division may explore options for preserving the affordable housing resources.



§ 24-32-703. Definitions

As used in this part 7, unless the context otherwise requires:

(1) Repealed.

(1.2) "Board" means the state housing board created by this part 7.

(1.4) to (1.8) Repealed.

(2) "Division" means the division of housing created by this part 7.

(3) to (4) Repealed.

(4.5) "Fort Lyon property" means the real property described in the quitclaim deed of September 12, 2002, that the federal secretary of veterans affairs conveyed to the state of Colorado for the purpose of operating a correctional facility.

(5) "Local government" means the government of a town, city, county, or city and county.

(6) to (7) Repealed.

(8) "State agency" means any board, bureau, commission, department, institution, division, section, office, or officer of the state, except those in the legislative branch or judicial branch and except state educational institutions administered pursuant to title 23, C.R.S., excluding article 8, parts 2 and 3 of article 21, and parts 2 to 4 of article 31 of title 23, C.R.S.



§ 24-32-704. Division of housing - director

(1) There is hereby created within the department of local affairs a division of housing, referred to in this part 7 as the "division". The division shall be headed by the state director of housing appointed by the executive director of the department of local affairs in accordance with section 13 of article XII of the state constitution.

(2) The division of housing shall exercise its powers and perform its duties and functions specified in this part 7 under the department of local affairs as if it were transferred to the department by a type 1 transfer as such transfer is defined in the "Administrative Organization Act of 1968", being article 1 of this title.



§ 24-32-705. Functions of division

(1) The division has the following functions:

(a) To encourage private enterprise and all public and private agencies engaged in the planning, construction, and acquisition of adequate housing or the rehabilitation or weatherization of existing housing in Colorado by providing research, advisory, and liaison services and rehabilitation, construction, acquisition, and weatherization grants from appropriations made for this purpose by the general assembly. For the purposes of this paragraph (a), "weatherization" means the provision and installation of materials and devices which improve the thermal performance of a residence so as to conserve energy and reduce energy costs and includes those structural, heating, electrical, and plumbing repairs and improvements which are necessary to safely and effectively improve thermal performance. All such grants to public and private agencies shall be at least equally matched from a nonstate source and shall be for providing energy-efficient housing to low-income households. None of these grants shall be used for development, planning, or administration which shall be funded within the administrative budget of the division.

(b) To assist local communities in the development and operation of local housing authorities;

(c) To encourage and promote cooperation among counties and municipalities to jointly establish and operate housing authorities;

(d) Repealed.

(e) To conduct continuing research into new approaches to housing throughout the state including, but not limited to, the following:

(I) and (II) Repealed.

(III) Programs for low-income housing throughout the state designed to discourage concentration in urban centers and particularly in urban center ghettos;

(f) To investigate living, dwelling, and housing conditions in the state and the means and methods of correcting unsafe, unsanitary, or substandard conditions;

(g) To enter upon buildings or property in order to conduct investigations or to make surveys or soundings. In the event the division is unable to obtain permission for such entry, the director may petition the district court in which the property is located for an order authorizing such entry. Upon a finding by the court that the order requested is reasonably necessary to carry out the intent of this part 7, the order shall be granted.

(h) To make available to responsible agencies, boards, commissions, or other governmental agencies its findings and recommendations with regard to any building or property where conditions exist which are unsafe, unsanitary, or substandard;

(i) To accept and receive grants and services from the federal government and other sources and to process such grants and services for other public and private nonprofit agencies and corporations;

(j) To enforce the provisions of part 9 of this article and the rules and regulations adopted pursuant thereto;

(k) To provide training and technical assistance to counties and municipalities which have building codes in the development of energy efficiency construction and renovation performance standards by such local governments;

(l) To provide in graphic illustrations and charts the information needed by a person who applies for or obtains a homeowner's permit to build his own home to correlate the R-values to the U-values of the more energy conserving performance standards as found in section 6-7-105 (2), C.R.S. This information shall be distributed to local building departments and building material supply outlets in the state and shall be given to builders and unlicensed persons who apply for or obtain homeowners' permits to build their own homes.

(m) To provide technical assistance to building officials, who shall instruct persons who apply for or obtain homeowners' permits to build their own homes on the use of the information provided in paragraph (l) of this subsection (1);

(n) Pursuant to section 24-32-717, to administer loans to local housing authorities and public and private nonprofit corporations;

(o) Repealed.

(p) Pursuant to section 24-32-718, to maintain a database of affordable housing units to be lost as affordable housing;

(q) to (s) Repealed.

(t) To serve as the sole state agency for the purpose of administering and distributing financial housing assistance to persons in low- and moderate-income households and to persons with disabilities and assist such persons in obtaining housing, including, without limitation, rental assistance.

(2) The division, through the director thereof, shall serve in an advisory capacity to the state housing and finance authority, created by part 7 of article 4 of title 29, C.R.S., and shall provide information on the housing facility needs of low- and moderate-income families in the state of Colorado.

(3) Repealed.



§ 24-32-706. State housing board

(1) There is hereby created, within the division of housing, the state housing board. The board shall consist of seven members who shall be appointed by the governor for terms of four years each, except as provided in subsection (2) of this section. In making appointments to the board, the governor shall include representation by at least one member who is a person with a disability, as defined in section 24-45.5-102 (2), a family member of a person with a disability, or a member of an advocacy group for persons with disabilities.

(2) Appointments made to take effect January 1, 1983, shall be made in accordance with section 24-1-135. On and after January 1, 1983, and prior to June 15, 1987, their successors shall be appointed for terms of six years each. Persons holding office on June 15, 1987, are subject to the provisions of section 24-1-137. Thereafter members shall be appointed for terms of four years each. Members shall not serve more than two consecutive full terms. All members shall be appointed with the consent of the senate.

(3) At least one member shall be appointed from each congressional district and shall be a qualified elector thereof. A vacancy on the board occurs whenever any member moves out of the congressional district from which he was appointed. A member who moves out of such congressional district shall promptly notify the governor of the date of such move, but such notice is not a condition precedent to the occurrence of the vacancy. The governor shall fill the vacancy as provided in subsection (5) of this section.

(4) Not more than four members shall be from any one political party.

(5) Any vacancy shall be filled by the governor pursuant to subsection (1) of this section for the unexpired term.

(6) Members of the board shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(7) The board shall meet upon call of the chairman or whenever directed by the governor.

(8) The governor may remove any appointed member of the board for malfeasance in office, for failure to regularly attend meetings, or for any cause that renders said member incapable or unfit to discharge the duties of his office, and any such removal, when made, shall not be subject to review.



§ 24-32-707. Powers of board

(1) The board shall have the following powers:

(a) To advise the general assembly, the governor, and the division on housing matters;

(b) To establish uniform construction and maintenance standards for hotels, motels, and multiple dwellings in those areas of the state where no such standards exist; and for factory-built housing;

(c) To develop and submit to the general assembly and units of local government recommendations for uniform housing standards and building codes;

(d) To conduct examinations and investigations and to take testimony and proof under oath at hearings;

(e) Through the division of housing, to act as agent for local governmental and private nonprofit entities in connection with federal, state, and local public and private nonprofit housing programs;

(f) (Deleted by amendment, L. 99, p. 440, § 4, effective August 4, 1999.)

(g) To promulgate rules and regulations establishing income limits for the determination of what constitutes a low- or moderate-income family pursuant to section 24-32-717 (4)(b).

(h) and (i) Repealed.

(2) The board shall serve in an advisory capacity to the state housing finance authority, created by part 7 of article 4 of title 29, C.R.S., and shall provide information as to the need for development of housing facilities for low- and moderate-income families in Colorado.

(3) (Deleted by amendment, L. 2000, p. 1162, § 2, effective July 1, 2001.)



§ 24-32-717. Housing investment trust fund - loans - definitions

(1) (a) The division shall establish a housing investment trust fund, referred to in this section as the "trust fund". The division shall pay into the trust fund any moneys made available by the general assembly, all moneys collected by the division for purposes of this section from federal grants and from other contributions, gifts, grants, and donations received from any other organization, entity, or individual, public or private, and from any fees or interest earned on such moneys, which moneys the division is hereby authorized and directed to solicit, accept, expend, and disburse for the purpose of making loans or loan guarantees and for program administration as provided in this section. Any moneys in the trust fund at the end of any fiscal year do not revert to the general fund. The moneys in the trust fund are hereby continuously appropriated to the division for the purposes specified in this section. For any given state fiscal year, no more than three percent of the moneys appropriated from the trust fund may be expended for the administrative costs of the division in administering the trust fund.

(b) (Deleted by amendment, L. 2014.)

(2) Subject to the requirements of this section, upon the approval of the board, the division may make a loan from moneys in the trust fund for development or redevelopment costs incurred prior to the completion of low- or moderate-income housing or for the rehabilitation of such housing. The interest rate on such loan shall be determined by the board and set forth in the loan agreement signed by the applicant. In conjunction with the making of such loan, the division shall require the borrower to furnish collateral security in such amounts and in such form as the division shall determine to be necessary to assure the payment of such loan and the interest thereon as the same become due. The loan shall be subject to the terms and conditions imposed by the division and shall be repaid within the time and in the manner specified by the division in the loan agreement. In making loans of moneys from the trust fund, the division shall give priority to owners of property that was either destroyed or incurred substantial damage as a result of one or more state or federally declared natural disasters.

(3) As principal and interest payments are received by the division from the borrower, such moneys shall be deposited in the trust fund.

(3.5) Notwithstanding any other provision of this section, on or after May 29, 2014:

(a) The division may charge the borrower an origination fee for loans made from the trust fund. The fee must be used for direct and indirect costs associated with the administration of the trust fund.

(b) The division shall not guarantee any loan made to a for-profit organization or entity unless the loan is secured on a recourse basis; and

(c) The total amount of loan guarantees that may be made by the division against the trust fund shall not exceed either two million dollars for any one project or up to five million dollars for all such projects at any one time.

(4) For the purposes of this section, unless the context otherwise requires, the following definitions shall apply:

(a) "Family" means two or more persons related by blood, marriage, or adoption who live or expect to live together as a single household in the same home, a single person who is either at least sixty-two years of age or has a disability, or a single person whom the board may by regulation determine to be eligible for assistance under this part 7.

(b) "Low- or moderate-income family" means a family whose income is insufficient to secure decent, safe, and sanitary housing provided by private industry without public assistance and whose income is below the respective income limits established by the board by regulation, taking into consideration such factors as the following:

(I) The amount of the total income of such family available for housing needs;

(II) The size of the family;

(III) The cost and condition of housing facilities available;

(IV) The ability of such family to compete successfully in the private housing market and to pay the amounts at which private enterprise is providing decent, safe, and sanitary housing; and

(V) Standards established by various programs of the federal government for determining eligibility based on the income of such family.

(c) "Low- or moderate-income housing" means a residential structure or structures occupied by one or more low- or moderate-income families.

(5) Repealed.



§ 24-32-718. Publicly assisted housing - notice of termination - database - high energy performance building standard program - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Financial assistance" means any financial assistance administered by the division that is subject to affordability restrictions, including, but not limited to, grants and loans from the division and federally funded rental assistance contracts, loans, or insurance.

(b) "Publicly assisted housing project" means a property with five or more rental units that was developed, rehabilitated, purchased, or insured with financial assistance.

(2) (a) The division shall provide information about the database it maintains pursuant to subsection (3) of this section to owners of publicly assisted housing projects and shall encourage them to give notice to the division no less than one hundred twenty days before taking any action that will make the project no longer affordable, if the affordability restrictions on the project are still in effect at the time the notice is required.

(b) For purposes of this subsection (2), the following actions shall be considered actions that make a project no longer affordable:

(I) Converting the property to commercial use or increasing residential rent to an amount exceeding the amount permitted under the affordability restrictions in effect at the time of the notice; or

(II) Withdrawing from or electing not to renew an available federally funded project-based rental assistance contract.

(c) During the period of one hundred twenty days after notice is given to the division, the division may attempt to coordinate a purchase by a purchaser that is committed to maintaining the project as an affordable housing resource.

(3) The division shall maintain an updated database of publicly assisted housing projects on which it has received the notice required by subsection (2) of this section.

(4) The board, in consultation with the division, shall adopt and update from time to time a nationally recognized high energy performance building standard program for publicly assisted housing projects. The division shall present a report on the program annually to the general assembly for comment and review. The standard shall apply to all new applications for publicly assisted housing projects made to the division on or after January 1, 2009; except that the executive director of the department of local affairs may exempt a particular publicly assisted housing project from compliance with the standard upon a determination by the executive director that extenuating circumstances exist such as to preclude the implementation of this subsection (4).



§ 24-32-721. Colorado affordable housing construction grants and loans - housing development grant fund - creation - housing assistance for a person with a behavioral or mental health disorder in the criminal or juvenile justice system - cash fund - definition

(1) There is hereby created in the state treasury the housing development grant fund, which fund shall be administered by the division and is referred to in this section as the "fund". The fund shall consist of moneys appropriated to the Colorado affordable housing construction grants and loan fund by the general assembly, all moneys collected by the division for purposes of this section from federal grants, from other contributions, gifts, grants, and donations received from any other organization, entity, or individual, public or private, and from any fees or interest earned on such moneys. The division is hereby authorized and directed to solicit, accept, expend, and disburse all moneys collected for the fund from the sources specified in this subsection (1) for the purpose of making grants or loans and for program administration as provided in this section. All such moneys shall be transmitted to the state treasurer to be credited to the fund. The moneys in the fund are hereby continuously appropriated to the division for the purposes of this section. The moneys in the fund may be expended for the purpose of funding activities initiated during the current state fiscal year that are to be completed in subsequent state fiscal years.

(2) (a) Subject to the requirements of this section, upon the approval of the board, the division may make a grant or loan from moneys in the fund to improve, preserve, or expand the supply of affordable housing in Colorado as well as to fund the acquisition of housing and economic data necessary to advise the board on local housing conditions. In making loans of moneys or grants from the fund, the division shall give priority to owners of property that was either destroyed or incurred substantial damage as a result of one or more state or federally declared natural disasters where the property owner has received the maximum insurance proceeds and public disaster assistance.

(b) and (c) (Deleted by amendment, L. 2014.)

(3) (a) Any moneys in the fund not expended or encumbered from any appropriation at the end of any fiscal year, including interest earned on the investment or deposit of moneys in the fund, shall remain in the fund and shall not revert to the general fund or any other fund and shall remain available for expenditure by the division in the next fiscal year for the purposes specified in subsection (2) of this section without further appropriation.

(b) Notwithstanding any other provision of this section, the division, in its discretion, may transfer twenty percent of the balance of moneys in the fund into the housing investment trust fund established in section 24-32-717 (1)(a), which balance is calculated as of July 1 of the state fiscal year in which the money is transferred. For any given state fiscal year, no more than three percent of the moneys appropriated from the fund may be expended for the administrative costs of the division in administering the fund.

(4) (a) As used in this subsection (4), unless the context otherwise requires, "person with a behavioral or mental health disorder" means an individual who has or, at any time during the previous twelve months, had a diagnosable mental, behavioral, or emotional disorder of sufficient duration to meet diagnostic criteria specified within the diagnostic and statistical manual of mental disorders, resulting in functional impairment that interferes with or limits one or more major life activities.

(b) In conjunction with its other programs to provide assistance in obtaining housing and subject to available appropriations, the division shall establish a program that provides vouchers and other support services for housing assistance for a person with a mental health disorder or co-occurring behavioral health disorder who is transitioning from the department of corrections, the division of youth corrections in the department of human services, or a county jail into the community.

(c) The division shall also provide grants or loans for the acquisition, construction, or rehabilitation of rental housing for persons with behavioral or mental health disorders.

(d) There is created in the state treasury the housing assistance for persons transitioning from the criminal or juvenile justice system cash fund, referred to in this subsection (4) as the "cash fund". The cash fund consists of all money transferred to the fund pursuant to section 17-27-108 (7) and all money that the general assembly appropriates to the cash fund. Subject to annual appropriation by the general assembly, the division may expend money in the cash fund for the purposes set forth in this subsection (4). All interest earned from the investment of money in the cash fund is credited to the cash fund. All money not expended at the end of the fiscal year remains in the cash fund and does not revert to the general fund or any other fund.



§ 24-32-723. Office of homeless youth services - creation - function - duties - definitions

(1) This section shall be known and may be cited as the "Colorado Homeless Youth Services Act".

(2) As used in this section, unless the context otherwise requires:

(a) "Entity" means any state agency, any state-operated program, or any private nonprofit or not-for-profit community-based organization.

(b) "Homeless youth" means a child or youth who is at least eleven years of age but is less than twenty-one years of age who:

(I) Lacks a fixed, regular, and adequate nighttime residence; or

(II) Has a primary nighttime residence that is:

(A) A supervised, publicly or privately operated shelter designed to provide temporary living accommodations; or

(B) A public or private place not designed for, nor ordinarily used as, a regular sleeping accommodation for human beings.

(III) "Homeless youth" shall not include any individual imprisoned or otherwise detained pursuant to an act of congress or a state law.

(3) There is hereby created the office of homeless youth services in the department of local affairs for the purpose of providing information, coordination, and support services to public and private entities serving the homeless youth of Colorado. The office of homeless youth services shall seek to:

(a) Identify and remove obstacles to the provision of services;

(b) Improve the quality of services provided to homeless youth;

(c) Reduce needless expenditures caused by the provision of overlapping services; and

(d) Identify housing and supportive services funding resources available to entities serving homeless youth.

(4) (a) In providing the services described in this section, the office of homeless youth services is strongly encouraged to work with the executive directors, or their designees, of the Colorado department of public health and environment, the judicial department, private nonprofit and not-for-profit organizations, appropriate federal departments, and other key stakeholders in the community.

(b) At a minimum, the office of homeless youth services shall have the following duties:

(I) To provide information, coordination, and technical assistance as may be necessary to reduce needless expenditures associated with the provision of overlapping services and to improve the quality of services provided to homeless youth;

(II) To identify both procedural and substantive obstacles to the provision of services and to make recommendations to the entities specified in this section concerning procedural, regulatory, or statutory changes necessary to remove such obstacles;

(III) To obtain information from service providers concerning known services available for the homeless youth population in the state of Colorado and to post such information on a website on the internet;

(IV) To develop, maintain, and make available a listing of all rights and organizations that may be relevant to the homeless youth population in the state of Colorado, including but not limited to a listing of legal, educational, and victims' rights and organizations related thereto;

(V) To obtain information concerning known funding sources available for the homeless youth population in the state of Colorado; and

(VI) To work with entities to identify issues concerning sharing of information in providing services to homeless youth and to facilitate resolution of such information-sharing issues.

(c) Repealed.



§ 24-32-724. Fort Lyon property - supportive residential community - definitions - repeal

(1) Repealed.

(2) (a) A portion of the Fort Lyon property is designated as a supportive residential community for the homeless for the purpose of providing substance abuse supportive services, medical care, job training, and skill development for the residents.

(b) (I) The division of housing shall enter into a contract with a private contractor to establish the residential community. The contractor selected by the division must be experienced in providing statewide integrated housing, health care, and supportive service programs for homeless individuals.

(II) The division shall subtract an amount equal to three percent of the bid price from the bid of each contractor that certifies through employment records that at least fifteen percent of employees who will perform the requirements of the contract were employed as correctional officers or as other employees at the Fort Lyon correctional facility within the last five years.

(3) The general assembly may enact legislation to repeal this section following its review of the study prepared in accordance with section 24-32-725.



§ 24-32-725. Fort Lyon supportive residential community - study - advisory committee - creation - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Committee" means the Fort Lyon study advisory committee created in paragraph (a) of subsection (6) of this section.

(b) "Contractor" means the firm or public entity that the state auditor contracts with to perform the study under this section.

(c) "Participant" means an individual who entered into the program, regardless of whether he or she completes it.

(d) "Program" means the supportive residential community for individuals who are homeless operated under section 24-32-724 at the Fort Lyon property for the purpose of providing substance abuse supportive services, medical care, job training, and skill development for the residents.

(e) "Study" means the longitudinal evaluation for which the state auditor contracts in accordance with subsection (2) of this section.

(2) (a) Subject to available appropriations, the state auditor, with the concurrence of the division, shall contract with an independent, third party to conduct a longitudinal evaluation of the program that complies with the requirements of this section. The state auditor shall administer a request for proposals process and solicit firms or public entities with the necessary credentials to bid on performing the study. The state auditor shall not enter into a contract with a firm or public entity that is involved in the operation of the program.

(b) If, following good-faith efforts, the state auditor and the division do not concur regarding the selection of the firm or firms by October 1, 2016, the state auditor shall contract with the firm or firms preferred by the state auditor. In either circumstance, the state auditor shall enter into a contract by October 31, 2016.

(c) The state auditor shall notify the joint budget committee of the general assembly if he or she determines that the amount appropriated by the general assembly to conduct the study is insufficient to procure a vendor to complete the scope of the work required. If this occurs, the state auditor is not required to enter into a contract for the study.

(3) A contractor shall design the study to include a pre- and post-evaluation of the program, with one to two years prior to and after the participants' time in the program, and to the extent possible to utilize a matched-comparison group. A contractor may use various program and administrative data sources and comparable studies or reports for the study.

(4) In the study, the contractor shall:

(a) Describe the annual direct cost of the program;

(b) Describe any indirect costs associated with the program, including life-cycle costs related to the buildings and grounds;

(c) Identify the annual amount spent on the program by the division or any other state agency; any money spent on the program from the federal government or any local government; any gifts, grants, or donations to the program; and the value of any free programs, whether at the facility or off-site, provided for the program participants;

(d) Describe any savings, including cost avoidance, and benefits to the state as a result of the program, including reductions for expenditures related to health care and the criminal justice system;

(e) Describe any savings, including cost avoidance, and benefits to the federal government, any local government, and any service providers supported with public funds that can be compared with the costs and benefits from other programs that serve a similar population;

(f) Analyze outcomes for participants from the program;

(g) Analyze outcomes based on the participants' length of time in the program or severity of substance abuse history;

(h) Compare outcomes, costs, and benefits for the program with a population that is similar to the participants and that is not receiving any care; and

(i) Compare outcomes, costs, and benefits for the program with other programs that serve a similar client population and have similar goals for improving client well-being and reducing client homelessness over the long-term. This requirement may include a comparison with one or more residential programs.

(5) The contractor may include information from any available economic development study related to the program or the Fort Lyon property as part of the benefits to the state specified in paragraph (d) of subsection (4) of this section.

(6) (a) The Fort Lyon study advisory committee is created within the department of local affairs. The state director of housing shall appoint at least three people who are experts in evaluating programs for individuals who are homeless to serve on the committee. Members serve at the pleasure of the state director and serve without compensation and without reimbursement for expenses. Members are not eligible to respond to the state auditor's request for proposals nor be affiliated with any contractor responding to the request for proposals.

(b) The committee shall make recommendations to the state auditor regarding the request for proposals process and to the state auditor and division in reviewing evaluator proposals. The committee and the division shall assist the state auditor in evaluating the contractor's progress on the study.

(c) Notwithstanding section 2-3-1203, C.R.S., the committee is not subject to the review required in section 2-3-1203, C.R.S., prior to repeal.

(7) The contractor shall submit a preliminary findings report to the state auditor on or before August 1, 2017, and shall submit a final report to the state auditor on or before August 1, 2018. After review by the legislative audit committee in accordance with section 2-3-103 (2), C.R.S., the state auditor shall provide copies of the reports to the joint budget committee, the local government committees of the house of representatives and the senate, or their successor committees, the health and human services committee of the senate, or its successor committee, the health, insurance, and environment committee of the house of representatives, or its successor committee, the office of state planning and budgeting, and the department of local affairs.

(8) The division may solicit, accept, and expend gifts, grants, or donations to be used to pay for the required part of the study and may transfer this money to the state auditor who may use it to pay the contractor.

(9) This section is repealed, effective July 1, 2019.






Part 8 - Office of Rural Development

§ 24-32-801. Legislative declaration

(1) Rapid growth experienced by many communities in this state has caused many problems for local government and its citizens in providing necessary public services and desirable living areas.

(2) Lack of growth and development, however, in the less densely populated and rural areas of this state has caused another problem which adds to that of the urban areas.

(3) Migration of people, and youth in particular, to the urban areas because of lack of opportunity for employment and development of careers compounds the problems of governments already pressed to meet the demands of current growth.

(4) It is the responsibility of the state to assist rural areas with financial and technical assistance to provide economic opportunity and community amenities and to promote the general welfare of the people of this state.



§ 24-32-802. Office of rural development created

(1) There is created in the department of local affairs the office of rural development, referred to in this part 8 as the "office". The executive director of the department of local affairs, subject to the provisions of section 13 of article XII of the state constitution, shall appoint the coordinator of rural development, which position is hereby created, who shall be the head of the office.

(2) The office and the coordinator of rural development shall exercise their powers and perform their duties and functions specified in this part 8 under the department of local affairs as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-32-803. Duties of the office

(1) The office shall coordinate the activities of the various divisions within the department of local affairs for the purpose of:

(a) Cooperating with and providing technical assistance to local officials for the orderly development of rural Colorado;

(b) Encouraging and, when requested, assisting local governments to develop mutual and cooperative solutions to rural community development;

(c) Studying the legal provisions that affect rural development and recommending to the governor and the general assembly such changes and provisions as may be necessary to encourage rural development;

(d) Serving as a clearinghouse for rural development information, including state and federal programs designed for rural development;

(e) Carrying out studies and continuous analyses of rural development in the state with particular emphasis on its effect on population dispersion and economic opportunity;

(f) Encouraging and assisting, when requested, local governments to develop mutual and cooperative solutions to rural community development;

(g) Contracting with the federal government or any agency or instrumentality thereof and receiving any grants or moneys therefrom for purposes of rural development in Colorado.






Part 9 - Standards for Camper Trailers and Camper Coaches

§ 24-32-901. Legislative declaration

The general assembly hereby declares that recreational park trailers and recreational vehicles sold in Colorado should comply with national industry standards to ensure the safety of occupants using them for temporary living and sleeping accommodations.



§ 24-32-902. Definitions

As used in this part 9, unless the context otherwise requires:

(1) to (4) (Deleted by amendment, L. 99, p. 443, § 12, effective August 4, 1999.)

(5) "Camping trailer" means a vehicle that meets the definition of "camping trailer" set forth in the American national standards institute's (ANSI's) standard A119.2 or any amendment thereto.

(6) "Fifth wheel trailer" means a vehicle that meets the definition of "fifth wheel trailer" set forth in the American national standards institute's (ANSI's) standard A119.2 or any amendment thereto.

(7) "Motor home" means a motor vehicle designed to provide temporary living quarters for recreational, camping, or travel use, built on or permanently attached to a self-propelled motor vehicle chassis or on a chassis cab or van that is an integral part of the completed vehicle.

(8) "Recreational park trailer" means a trailer-type unit that is primarily designed to provide temporary living quarters for recreational, camping, or seasonal use, that is built on a single chassis mounted on wheels, and that has a gross trailer area of not more than four hundred square feet or thirty-seven and fifteen one-hundredths square meters in the set-up mode.

(9) "Recreational vehicle" means a vehicle designed to be used primarily as temporary living quarters for recreational, camping, travel, or seasonal use that either has its own motor power or is mounted on or towed by another vehicle. "Recreational vehicle" includes camping trailers, fifth wheel trailers, motor homes, travel trailers, multipurpose trailers, and truck campers.

(10) "Travel trailer" means a vehicle that meets the definition of "travel trailer" set forth in the American national standards institute's (ANSI's) standard A119.2 or any amendment thereto.

(11) "Truck camper" means a vehicle that meets the definition of "truck camper" set forth in the American national standards institute's (ANSI's) standard A119.2 or any amendment thereto.



§ 24-32-904.5. Compliance with national standards - recreational park trailers - recreational vehicles

(1) No person, partnership, firm, corporation, or any other entity may manufacture, sell, or offer for sale within this state:

(a) Any new recreational vehicle that is not manufactured in compliance with the American national standards institute's (ANSI's) standard A 119.2 for recreational vehicles or any amendment thereto; or

(b) Any new recreational park trailer that is not manufactured in compliance with the American national standards institute's (ANSI's) standard A 119.5 for recreational park trailers.



§ 24-32-907. Injunctive relief

The state director of housing may request the appropriate court to enjoin the sale or delivery of any camper trailer or camper coach upon an affidavit, specifying the manner in which the camper trailer or camper coach does not conform to the requirements of this part 9 or the rules and regulations promulgated pursuant to this part 9. The director may suspend the authority of a manufacturer to affix insignias while injunctive relief is being sought.



§ 24-32-909. Violation - penalty

Any person violating any provision of this part 9 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than one hundred dollars.






Part 10 - Colorado Litter Control Act - Division of Local Government



Part 11 - Voluntary Certification Program for Firefighters



Part 12 - State Clearinghouse

§ 24-32-1201. Legislative declaration

The provisions of this part 12 are enacted to establish a state clearinghouse in accordance with circular number A-95 of the United States office of management and budget. In order to avoid duplication with existing duties and functions of state and local governmental agencies and in order to preserve the policy of this state that the decision-making authority as to the character and use of land shall be at the lowest possible level of government, it is the intent of the general assembly that the state clearinghouse shall be primarily a state central information center for the receipt and dissemination of federal assistance information and shall not be a policy-making or planning agency.



§ 24-32-1202. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Circular number A-95" means circular number A-95 of the United States office of management and budget, as published in the Federal Register of January 13, 1976, and as amended from time to time.



§ 24-32-1203. State clearinghouse designated - duties - limitations

(1) The department of local affairs is hereby designated as the state clearinghouse for the state in accordance with circular number A-95. The executive director of the department of local affairs shall employ, within the appropriation as set forth by the general assembly, pursuant to the provisions of section 13 of article XII of the state constitution, such officers and employees as he deems necessary to carry out the provisions of this part 12.

(2) (a) The state clearinghouse shall perform the functions described for state clearinghouses in circular number A-95. The state clearinghouse is a central information center and shall not be a policy-making or planning agency.

(b) Every state agency whose area of responsibility may be affected by a proposed project involving federal assistance shall cooperate with the state clearinghouse in the project notification and review system as provided in circular number A-95.

(c) Comments made by the state clearinghouse and affected state agencies on applications for federal assistance under the project notification and review system described in circular number A-95 shall be limited to the subject matter items listed in section 5 of part I of attachment A of circular number A-95.

(d) In the absence of any provision of law authorizing centralized state-wide comprehensive planning, including land use or growth policies, any reference in circular number A-95 to state comprehensive plans or planning, state priorities or objectives, or the equivalent shall be construed by the state clearinghouse and affected state agencies to refer to the aggregate of local and regional plans and policies established pursuant to statute and the policies, purposes, and objectives expressed in the laws of the state.






Part 13 - Colorado Tourism Board



Part 14 - Private Activity Bonds



Part 15 - Colorado Office of Volunteerism



Part 16 - Unified Bond Ceiling Allocation

§ 24-32-1620. Effect of repeal of sections

The repeal of sections 24-32-1601 to 24-32-1619 shall not invalidate any allocations for carryforward projects made under this part 16.






Part 17 - Private Activity Bond Ceiling Allocation

§ 24-32-1701. Short title

This part 17 shall be known and may be cited as the "Colorado Private Activity Bond Ceiling Allocation Act".



§ 24-32-1702. Legislative declaration

The "Internal Revenue Code of 1986", as amended, limits the total amount of tax-exempt private activity bonds which may be issued by any state and its political subdivisions in each year by imposing volume caps. Said code allows each state to provide by law a formula for allocating the state volume cap among the issuing authorities of the state. This part 17 is enacted to establish an allocation formula for the state of Colorado which maximizes the state's total tax-exempt private activity bond issuance authority and which provides an orderly and equitable process of allocating such authority among issuing authorities of this state.



§ 24-32-1703. Definitions

As used in this part 17, unless the context otherwise requires:

(1) "Application" means the application submitted by an issuing authority to request from the department an allocation from the statewide balance, including any amendments to said application.

(2) "Bond" means any bond or other obligation which may be issued by any issuing authority which constitutes a private activity bond, as defined in section 141 of the code but only to the extent that such bond or other obligation is subject to the state ceiling limitations of section 146 of the code.

(3) "Business day" means any normal day of business excluding Saturdays, Sundays, and legal holidays. Each business day begins at 8 a.m. and closes at 5 p.m.

(4) "Carryforward purpose" has the meaning ascribed to such term in section 146 (f)(5) of the code.

(5) "Code" means the "Internal Revenue Code of 1986", as amended.

(6) "Committee" means the bond allocations committee created pursuant to section 24-32-1707 (3).

(7) "Department" means the department of local affairs.

(8) "Designated local issuing authority" means any city, town, county, or city and county which has a population in any year which would result in the local issuing authority having any allocation of the state ceiling in excess of one million dollars as calculated pursuant to section 24-32-1706 (1).

(8.5) "Direct allocation" means an allocation of the state ceiling made to state issuing authorities as specified in section 24-32-1705 (1)(a) or designated local issuing authorities as specified in section 24-32-1706 (1).

(9) "Executive director" means the executive director of the department.

(10) "Form 8038" means the federal department of the treasury tax form 8038 or any other federal tax form or other method of reporting required by the federal department of the treasury under section 149 of the code.

(11) "Inducement resolution" means a resolution, ordinance, or similar action adopted by an issuing authority for the purpose of taking official action regarding the issuance of, or otherwise stating the intent of the issuing authority to issue, bonds to finance a project.

(12) "Issuing authority" means any entity or person which has the authority to issue bonds or other obligations the interest on which is exempt from federal income taxation pursuant to section 103 (a) of the code. Such term includes any designated local issuing authority or any local or state issuing authority.

(13) "Local issuing authority" means any city, town, county, or city and county.

(14) "Mortgage credit certificate election" means an election pursuant to section 25 (a)(2)(ii) of the code, by any issuing authority, not to issue qualified mortgage bonds which the issuing authority is otherwise authorized to issue, including the receipt of allocations made pursuant to this part 17, in exchange for the authority under section 25 of the code to issue mortgage credit certificates in connection with a qualified mortgage credit certificate program within the meaning of section 25 (a)(2) of the code, so long as the implementation of the program is evidenced by the issuing authority to the satisfaction of the executive director, which satisfaction shall be evidenced by a certificate from the executive director certifying his determination that a qualified mortgage credit certificate program has been implemented, together with a certification of the issuing authority providing that such election shall not be revoked.

(15) "Population" means the population of the state of Colorado as determined by the most recent census estimate of the resident population of the state of Colorado published by the United States bureau of the census before the beginning of each year. "Population" also means the population of a local issuing authority as determined by the most recent census estimate of the resident population of the local issuing authority published by the state demographer before the beginning of each year. The department shall specify population data in the report issued pursuant to section 24-32-1706 (1).

(16) "Project" means the facility, facilities, or program to be financed in whole or in part with the proceeds of the bonds.

(17) "Qualified mortgage bond" means any bond or obligation which constitutes a qualified mortgage bond as defined in section 143 of the code.

(18) "State ceiling" means the bond ceiling for the state and its issuing authorities as computed under section 146 (d) of the code.

(19) "State issuing authority" means any of the entities listed in section 24-32-1705 (1).

(20) "Statewide balance" means the portion of the state ceiling that remains after the allocations made to the state issuing authorities and the local issuing authorities in sections 24-32-1705 and 24-32-1706, plus or minus any allocation from or relinquishment to the statewide balance pursuant to this part 17.

(21) "Statewide balance award period" means a period commencing on the date on which notification of an allocation from the statewide balance is mailed to an issuing authority and ending on a date to be determined by the executive director, which date is no later than December 23 each year.

(22) "Year" means each calendar year, beginning with the calendar year 1987.



§ 24-32-1704. Allocation of state ceiling

The state ceiling shall be allocated among issuing authorities in accordance with the formulas and the procedures for assignment established in this part 17.



§ 24-32-1705. Allocations to state issuing authorities

(1) (a) Within thirty days after May 20, 1987, and by January 15 of each year thereafter, fifty percent of the state ceiling shall be initially allocated among the following state issuing authorities in amounts established by the department:

(I) The Colorado agricultural development authority, created by section 35-75-104, C.R.S.;

(II) The Colorado health facilities authority, created by section 25-25-104, C.R.S.;

(III) The Colorado housing and finance authority, created by section 29-4-704, C.R.S.;

(IV) The Colorado educational and cultural facilities authority, created by section 23-15-104, C.R.S.; and

(V) Collegeinvest, created by section 23-3.1-203, C.R.S.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), the department is not required to allocate any specific amount to any specific state issuing authority.

(2) State issuing authorities may assign amounts of their allocations to any issuing authority, and any assignment shall be effective upon receipt by the department of written notification of the assignment. The notification shall include the amounts assigned, the names of the assignor and the assignee, a representation by the assignor that the assignment was made by the assignor without receipt of monetary consideration, the date of the assignment, and a copy of the executed assignment. No assignee may elect to treat all or any portion of an assignment of an allocation from a state issuing authority as an allocation for a project with a carryforward purpose or make a mortgage credit certificate election with respect to all or any portion of such an assignment without the prior written consent of the assignor to the election. A record of each assignment shall be maintained by the assignee for each bond issued by the assignee for which the assignment applies.

(3) Any allocation of the state ceiling made or assigned pursuant to this section shall automatically be relinquished to the statewide balance on September 15 of each year, except to the extent that:

(a) Bonds are issued by the state issuing authority or its assigns prior to September 15 of each year; or

(b) A mortgage credit certificate election is made by the state issuing authority or its assignee prior to September 15 of each year; or

(c) The state issuing authority or its assignee notifies the department, by written notice which contains the information and attachments set forth in section 24-32-1709, prior to September 15 of each year, that the allocation has been made by the state issuing authority or its assignee to a project which has a carryforward purpose as such project is described in the inducement resolution attached and that the state issuing authority or its assignee desires to treat all or a portion of its initial allocation as an allocation to such project for such carryforward purpose.

(4) If the amount of an allocation of the state ceiling made to a state issuing authority pursuant to this section is in excess of the amount of bonds that the state issuing authority or its assignee issued or used for a carryforward purpose or the amount of qualified mortgage bonds that the state issuing authority or its assignee elected not to issue pursuant to a mortgage credit certificate election, the excess shall be relinquished to the statewide balance on September 15 each year. Any state issuing authority may voluntarily relinquish all or any part of its allocation to the statewide balance at any time by so notifying the department in writing.



§ 24-32-1706. Allocations to designated local issuing authorities

(1) Within twenty days after May 20, 1987, and by January 15 of each year thereafter, that portion of the state ceiling that bears the same ratio to fifty percent of the state ceiling for such calendar year as the population of the designated local issuing authority bears to the population of the entire state shall be initially allocated to each designated local issuing authority. For the purposes of such allocation, the department shall provide a report within ten days after May 20, 1987, and by each January 15 thereafter, which report shall contain a statement of the population for the entire state and each designated local issuing authority.

(2) Designated local issuing authorities may assign the amounts of their allocations pursuant to this section to any issuing authority, and any assignment shall be effective upon receipt by the department of written notification of the assignment. The notification shall include the amounts assigned, the names of the assignor and assignee, a representation by the assignor that the assignment was made by the assignor without receipt of monetary consideration, the date of the assignment, and a copy of the executed assignment. No assignee may elect to treat all or any portion of an assignment of an allocation from a designated local issuing authority as an allocation for a project with a carryforward purpose or make a mortgage credit certificate election with respect to all or any portion of such an assignment without the prior written consent of the assignor to such election. A record of each assignment shall be maintained by the assignee for each bond issued by the assignee for which the assignment applies.

(3) Any allocation of the state ceiling made or assigned pursuant to this section shall automatically be relinquished to the statewide balance on September 15 of each year, except to the extent that:

(a) Bonds are issued by the designated local issuing authority or its assigns prior to September 15 of each year; or

(b) A mortgage credit certificate election is made by the designated local issuing authority or its assignee prior to September 15 of each year; or

(c) The designated local issuing authority or its assignee notifies the department, by written notice which contains the information and attachments set forth in section 24-32-1709, prior to September 15 of each year, that the allocation has been made by the designated local issuing authority or its assignee to a project which has a carryforward purpose as such project is described in the inducement resolution attached and that the designated local issuing authority or its assignee desires to treat all or a portion of its initial allocation as an allocation to such project for such carryforward purpose.

(4) If the amount of an allocation of the state ceiling made to a designated local issuing authority pursuant to this section is in excess of the amount of bonds that the designated local issuing authority or its assignee issued or used for a carryforward purpose or the amount of qualified mortgage bonds that the designated local issuing authority or its assignee elected not to issue pursuant to a mortgage credit certificate election, the excess shall be relinquished to the statewide balance on September 15 each year. Any designated local issuing authority may voluntarily relinquish all or any part of its allocation to the statewide balance at any time by so notifying the department in writing.



§ 24-32-1707. Statewide balance

(1) Fifty percent of the state ceiling less any amount allocated to designated local issuing authorities pursuant to section 24-32-1706 shall be allocated within twenty days after May 20, 1987, and as of January 15 of each year thereafter, to the statewide balance. In addition, the statewide balance shall include any amounts relinquished thereto pursuant to section 24-32-1705 (3) or (4), section 24-32-1706 (3) or (4), subsection (8) of this section, section 24-32-1708, or section 24-32-1710 (3).

(2) (a) Until September 15 of each year, the statewide balance may be allocated only among:

(I) Issuing authorities that are not designated local issuing authorities;

(II) State issuing authorities that did not receive a direct allocation pursuant to section 24-32-1705; or

(III) Any designated local or state issuing authorities that have, prior to the date of receipt of an allocation from the statewide balance, relinquished to the statewide balance pursuant to section 24-32-1705 or 24-32-1706 any of their initial allocation remaining after any or all of their initial allocation has been used for the issuance of bonds in respect of which a form 8038 has been filed pursuant to section 24-32-1708.

(b) On and after September 15 each year, the statewide balance may be allocated among all issuing authorities. The executive director shall make all of the allocations from the statewide balance in his or her sole discretion with the advice of the committee and in accordance with the priorities pursuant to this section.

(3) There is hereby created, within the department, a bond allocations committee, composed of nine members, as follows: The executive director, who shall act as chairman of the committee; four municipal or county officials, one of whom shall represent a municipality or county west of the continental divide; three citizens at large, one of whom shall reside west of the continental divide; and one representative of the state issuing authorities who shall be appointed annually and serve at the pleasure of the governor. The four municipal or county officials and the three citizens at large shall be appointed by the governor for terms not to exceed three years, and such members shall serve at the pleasure of the governor. Any vacancy occurring in the membership of the committee shall be filled by the governor by appointment for the unexpired term of such member. The members of the committee shall serve without compensation; except that members shall be entitled to reimbursement for actual and necessary expenses. The executive director may convene the committee from time to time as he deems necessary.

(4) The committee shall review and recommend to the executive director statewide priorities for the allocation of the statewide balance. Prior to the making of such recommendations, the department shall hold one or more public meetings to obtain input from the public regarding statewide priorities for the current year, information regarding the use of all bond allocations in the prior year, and other appropriate matters.

(5) An issuing authority shall apply for an allocation from the statewide balance by submitting a completed application for an allocation which contains the information and attachments required by section 24-32-1709.

(6) (a) (Deleted by amendment, L. 2009, (SB 09-041), ch. 56, p. 199, § 4, effective March 25, 2009.)

(b) (I) (Deleted by amendment, L. 2009, (SB 09-041), ch. 56, p. 199, § 4, effective March 25, 2009.)

(II) Repealed.

(7) Allocations from the statewide balance shall be effective for a statewide balance award period which shall be determined and may be extended by the executive director for each allocation. Allocations from the statewide balance shall not be assignable.

(8) Any issuing authority may relinquish all or any part of its allocation to the statewide balance at any time by so notifying the department in writing.

(9) Repealed.

(10) Until October 31 of each year, no allocation of the statewide balance shall be made for carryforward purposes.

(11) The executive director is authorized to contract with a private person, corporation, or entity for the review of applications for bonding authority from the statewide balance for industrial development bonds.



§ 24-32-1708. Bond issuance and mortgage credit certificate election - reporting requirement

(1) Each issuing authority shall, within five days after the issuance and delivery of any bonds or within five days after it has made a mortgage credit certificate election and in no case later than 5 p.m. on December 23 of each year, file a copy of form 8038 or a copy of the mortgage credit certificate election form with the department showing that the bonds have been sold and delivered or showing the amount of qualified mortgage bonds which the issuing authority has elected not to issue. Any allocation for which form 8038 or a copy of the mortgage credit certificate election form had not been received within the times stated in this section, other than an allocation relating to a carryforward purpose, shall expire and be relinquished to the statewide balance as of December 24 of each year.

(2) The executive director, for good cause, may extend the time for filing by no more than three days.



§ 24-32-1709. Application for allocation from statewide balance

(1) An issuing authority may request an allocation from the statewide balance by filing with the department a separate application regarding each project for which an allocation is requested, signed by an officer of the issuing authority. Each application shall be filed on a form provided by the department, which shall contain the following information and attachments:

(a) The name of the issuing authority;

(b) The mailing address of the issuing authority;

(c) The name and title of the official of the issuing authority and the name and address of the legal counsel of said authority to whom notices should be sent and from whom information may be obtained;

(d) The principal amount of the bonds proposed to be issued;

(e) The nature and the location or purpose of the project;

(f) The initial owner, user, or beneficiary of the project;

(g) A written, preliminary opinion of bond counsel, addressed to the department, that the bonds proposed to receive the allocation constitute private activity bonds as defined in section 141 of the code and stating the amount of such bonds requiring an allocation under the state ceiling and that the issuing authority is authorized under the laws and constitution of the state to issue such bonds. The written opinion required by this paragraph (g) may be based on the assumption that an allocation will be made and the opinion shall cite the authority upon which it is based.

(h) A copy of the fully executed inducement resolution of the issuing authority relating to the project that is the subject of the application, certified as a true and correct copy by an authorized officer of the issuing authority; and

(i) Any information regarding the project to be financed with the proceeds of the bonds which are the subject of the requested allocation or regarding the financing which the issuing authority may want to provide to the department or which the department may request.

(2) To the extent that an issuing authority requests an allocation from the statewide balance in respect of which it expects to make an election for a carryforward purpose, such application, in addition to the application information and attachments set forth in subsection (1) of this section, shall be accompanied by the following:

(a) The classification of the carryforward purpose under section 146 (f)(5) of the code;

(b) Any information required by section 146 (f)(2) of the code;

(c) A certification signed by both an official of the issuing authority responsible for the supervision of the issuance of the bonds and, if applicable, a representative of the person or entity constructing, acquiring, or rehabilitating the project stating that they will proceed with diligence to insure the issuance of the bonds within the carryforward period provided by section 146 (f) of the code; and

(d) A written, preliminary opinion from bond counsel that the carryforward purpose qualifies for carryforward treatment under section 146 (f) of the code.



§ 24-32-1709.5. Administrative costs of the department - private activity bond allocation fund - creation - rules

(1) The department may charge and collect the following administrative fees for the costs associated with the administration of this part 17:

(a) The direct allocation fee. The department may charge an administrative fee for direct allocations. The executive director shall annually determine the amount of the fee. In no event shall the amount of the fee specified in this paragraph (a) be set so as to reimburse the department for more than thirty percent of the direct and indirect costs of administering this part 17. The fee charged shall only be borne by entities that use the direct allocation to issue private activity bonds or make a mortgage credit certificate election.

(b) The statewide balance application fee. No application for an allocation required by section 24-32-1707 shall be complete unless it is accompanied by an application fee. The executive director shall determine the amount of the fee.

(c) The statewide balance issuance fee. The department may charge an administrative fee to entities that receive bonding authority from the statewide balance as specified in section 24-32-1707. The executive director shall annually determine the amount of the fee based on the costs associated with the administration of this part 17.

(2) (a) The fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the fees to the private activity bond allocations fund, which fund is hereby created in the state treasury and referred to in this subsection (2) as the "fund". The moneys in the fund shall be subject to appropriation by the general assembly for the direct and indirect costs associated with the administration of this part 17. All interest and income derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(b) For fiscal years prior to July 1, 2019, the fund is excluded from the limitations specified in section 24-75-402, and the fund's maximum reserve is three times the level of the prior year's spending authority from the fund. The uncommitted reserves of the fund shall not exceed the maximum reserve. If the amount of uncommitted reserves of the fund at the conclusion of any given fiscal year exceeds the maximum reserve, the executive director shall reduce the amount of one or more of the fees specified in subsection (1) of this section to an amount calculated to result in an amount of uncommitted reserves of the fund for the current fiscal year that does not exceed the maximum reserve. In calculating the reduction in fees, the executive director may take into account any increases in spending authority from the fund. If the executive director reduces the amount of a fee pursuant to this paragraph (b), the executive director may subsequently raise the amount of the fee so long as the projected amount of uncommitted reserves of the fund does not exceed the maximum reserve. The executive director shall not increase the fee beyond any limits specified in subsection (1) of this section. For fiscal years that begin on or after July 1, 2019, the fund is subject to the maximum reserve established in section 24-75-402.

(3) The executive director may promulgate rules in accordance with article 4 of this title to the extent necessary for the administration of this part 17.



§ 24-32-1710. Notifications and validity of allocations from the statewide balance

(1) The department shall notify the issuing authority in writing of the amount allocated or not allocated from the statewide balance to the proposed project.

(2) The notification shall:

(a) Be of such format as determined by the department and as conforms to the code;

(b) Specify the amount of bonds that the issuing authority may issue based upon an allocation from the statewide balance;

(c) Specify the commencement date and the expiration date of the statewide balance award period; and

(d) Be mailed to the issuing authority and the legal counsel specified in the application at the address specified in the application.

(3) Any allocation of the statewide balance shall be valid only until the expiration of the statewide balance award period unless the bonds are issued and delivered or a mortgage credit certificate election is made within the statewide balance award period, in which event, the allocation shall be subtracted from the statewide balance on the date of the issuance and delivery of the bonds or the date of the mortgage credit certificate election. If no bonds are issued or if no mortgage credit certificate election is made before the expiration of the statewide balance award period, the allocation from the statewide balance shall be relinquished to the statewide balance.



§ 24-32-1711. Statewide balance carryforward allocations

(1) Any portion of the statewide balance that has not been allocated to bonds that were issued on or before December 23 or that the issuing authority elected not to issue pursuant to a mortgage credit certificate election made on or before December 23 or that are not the subject of a proper carryforward election under section 24-32-1705 (3)(b) or 24-32-1706 (3)(b) shall be available for allocations to carryforward purposes on and after December 26.

(2) Any issuing authority may apply to the department for allocations from the statewide balance for carryforward purposes by delivering to the department the information and attachments required under section 24-32-1709.

(3) On or before December 29, the executive director of the department shall determine the allocations from the statewide balance to carryforward purposes. The executive director shall make such determinations in his sole discretion, taking into account the likelihood that the bonds will in fact be issued during the carryforward period and such other factors as the executive director deems relevant. The department shall notify the issuing authority of any such allocation to a carryforward purpose to be received by it by no later than 5 p.m. on December 29, which notice may be written, oral, or telephonic. Any such oral or telephonic notice shall be confirmed by a writing mailed no later than December 29.



§ 24-32-1712. Time period must end on business day

If the last day of any period described in this part 17 is not a business day, then the last day of such period shall be the next business day thereafter; except that, if the last day of any period is December 23 or December 29, and December 23 or December 29 is not a business day, then the last day of such period shall be the next preceding business day.



§ 24-32-1713. Effect of mortgage credit certificate election or issuance of bonds without allocation

Any issuing authority which issues bonds or makes a mortgage credit certificate election prior to the receipt by the issuing authority of a related allocation, or in excess of the allocation, or after the relinquishment of the allocation, or in respect of which a form 8038 or a mortgage credit certificate election form is not filed within the prescribed time period shall not have an allocation of the state ceiling pursuant to this part 17.



§ 24-32-1714. Severability

This part 17 is subject to the severability provisions of section 2-4-204, C.R.S. To the extent this part 17 is unconstitutional, all allocations of the state ceiling previously made under this part 17 shall be treated as allocations made by the general assembly of the state of Colorado.



§ 24-32-1715. Agreement with bond owners

The state of Colorado pledges and agrees with the owners of any bonds to which an allocation of the state ceiling has been granted under this part 17 that the state will not retroactively alter the allocation of the state ceiling to the qualified issuing authority for such bonds.






Part 18 - Site Acquisition for Superconducting Super Collider Project



Part 19 - Regulation of Factory-Built Nonresidential Structures



Part 20 - Colorado Youth Conservation and Service Corps

§ 24-32-2001. Legislative declaration

(1) The general assembly finds and declares that:

(a) Central elements in the development of the state's youth should be the provision of meaningful work experience to teach the value of labor and membership in a productive society and the provision of basic education to address unemployment, undereducation, and lack of life-coping skills among young adults;

(b) It is the policy of this state to conserve and protect its natural resources, scenic beauty, historical and cultural sites, and other community facilities;

(c) An ever-growing number of this state's youth are dropping out of school before obtaining a high school diploma at a time when education is absolutely essential to the future employability, opportunities, and well-being of an individual;

(d) There are many unemployed young adults without hope or opportunities for entrance into the labor force who are unable to afford higher education and who create a serious strain on tax revenues in community services;

(e) The young men and women of the state should be given an opportunity to develop meaningful public service work and educational experience through programs that protect and conserve the valuable resources of the state and promote participation in other community enhancement projects;

(f) There exists a continuing need for the development and expansion of youth conservation and service programs and for involvement by young persons in public works and services, the provision of human services, and the enhancement of our natural resources;

(g) It is in the public interest to target employment projects to those activities which have the greatest benefit to the local economy;

(h) Severe cutbacks in the funding for community and human services leave many local community service agencies without the resources to provide necessary services to those in need; and

(i) The talent and energy of the state's unemployed young adults are an untapped resource which should be challenged to meet the serious shortage in community services and to promote and conserve the valuable resources of the state.



§ 24-32-2002. Definitions

As used in this part 20, unless the context otherwise requires:

(1) "Colorado youth conservation corps" means the youth conservation corps program established by the governor's job training office.

(2) "Community-based agency" means a private nonprofit organization that is representative of a community or a significant segment of a community and that is engaged in meeting human, social, educational, or environmental needs, including churches and other religious entities and community action agencies.

(3) "Corps" means the Colorado youth service corps, the Colorado youth conservation corps, a local youth service corps, or a local youth conservation corps.

(4) "Corps member" means an individual enrolled in the Colorado youth service corps, the Colorado youth conservation corps, a local youth service corps, or a local youth conservation corps.

(5) "Council" means the Colorado youth conservation and service corps council.

(6) "Department" means the department of local affairs.

(7) "Director" means the director of the Colorado youth service corps.

(8) "Financial support" means any thing of value contributed by agencies, businesses, nonprofit organizations, or individuals to the corps for a project which is reasonably calculated to support directly the development and expansion of a particular project. "Financial support" includes, but is not limited to, funds, equipment, facilities, and training.

(9) "Local government agency" means a public agency that is engaged in meeting human, social, educational, or environmental needs.

(10) "Matching funds" means funding that is provided to the corps by agencies or individuals as financial support for a portion of the compensation paid to the corps members.

(11) "Program agency" means a federal or state agency designated to manage a youth corps program, the governing body of an Indian tribe that administers a youth corps program, or a community-based agency.

(12) "Project" means an activity that results in a specific identifiable service or product which otherwise would not be accomplished with existing funds and that does not duplicate the routine services or functions of the employer to which corps members are assigned.

(13) "Volunteer" means a person who gives services without any express or implied promise of remuneration.

(14) "Work agreement" means the written agreement between the youth service corps, the youth service corps member, and the local government agency or community-based agency.

(15) "Youth service corps" means the Colorado youth service corps established in section 24-32-2004.

(16) "Youth service corps member" means an individual enrolled in the Colorado youth service corps.



§ 24-32-2003. Colorado youth conservation and service corps council - creation - membership - duties

(1) There is hereby established the Colorado youth conservation and service corps council, referred to in this part 20 as the "council".

(2) The council shall consist of the following fourteen members:

(a) The executive director of the department of local affairs or the executive director's designee;

(b) The executive director of the department of natural resources or the executive director's designee;

(c) The director of the governor's job training office or the director's designee;

(d) The director of the department of education's dropout prevention program or the director's designee;

(e) The director of the state board for community colleges and occupational education or the director's designee;

(f) The director, manager, or head of the Colorado youth conservation corps or such person's designee;

(g) The director of the Colorado youth service corps or such person's designee;

(h) One member appointed by the governor who is the director, manager, or head of a local agency administering a youth conservation corps or a youth service corps;

(i) One member appointed by the governor representing nonprofit organizations;

(j) One member appointed by the governor who is a current or former youth service or conservation corps member;

(k) Two members appointed by the governor from the private sector recognized for expertise in youth employment and development programs, environmental and resource conservation projects, job and basic skills training programs, youth conservation corps programs, and youth service corps programs; and

(l) One member from the house of representatives, appointed by the speaker of the house of representatives, and one member from the senate, appointed by the president of the senate.

(3) The term of each member appointed by the governor shall be four years; except that, of such members first appointed, two shall be appointed for terms of two years, and the youth services or conservation corps member appointed pursuant to paragraph (j) of subsection (2) of this section shall be appointed for a term of one year. A member appointed by the governor to fill the vacancy of another member arising other than by expiration of such other member's term shall be appointed for the unexpired term of such other member whom such appointee is to succeed. Any member appointed by the governor shall be eligible for reappointment for one four-year term.

(4) Members of the council shall serve without compensation.

(5) The council shall have the following powers, duties, and functions:

(a) To assist program agencies with the development of youth conservation corps programs or youth service corps programs, or any combination thereof;

(b) To assist program agencies with the preparation of proposals for grants to the commission on national and community service at such time, in such manner, and containing such information as the commission on national and community service may reasonably require, including, but not limited to:

(I) That enrollment in such program be limited to individuals who, at the time of enrollment, are not less than sixteen years of age nor more than twenty-five years of age; except that a summer program may include individuals who are not less than fifteen years of age nor more than twenty-one years of age at the time of enrollment of such individuals and who are citizens or nationals of the United States or lawful permanent resident aliens of the United States;

(II) That such program ensure that educationally and economically disadvantaged youth, including youth who are dropouts, youth who are in foster care but who are becoming too old for foster care, youth who have limited English proficiency, limited basic skills, or learning disabilities, and youth who are homeless, be offered opportunities to enroll;

(III) A comprehensive description of the objectives and performance goals for any such program to be conducted, a plan for managing and funding any such program, and a description of the types of projects to be carried out, including a description of the types and duration of training and work experience to be provided by any such program;

(c) To advise and consult with program agencies regarding certain training and education services required by the commission on national and community service in applying for grant moneys from the commission; and

(d) To appoint a technical advisory committee, if needed, to assist the council with specific issues and problems that may arise in connection with the council's duties.

(6) The council shall assist with the coordination and collaboration of program agencies with the executive and legislative branches of state government, the business community, school districts, state institutions of higher education, and local government and community-based agencies in the development of youth conservation corps and youth service corps programs.



§ 24-32-2004. Colorado youth service corps established - director's duties

(1) There is hereby created in the department of local affairs, the office of the Colorado youth service corps. The youth service corps shall be a volunteer-based program in the charge of a director, who shall be a volunteer approved by the executive director of the department and who shall serve without compensation. The director shall appoint such assistants and clerical staff, to be chosen from volunteers and retirees, as may be deemed necessary to effectively administer this part 20. The provisions of Colorado law relating to civil service, hours of work, rate of compensation, sick leave, unemployment compensation, old age health and survivors' insurance, state retirement, and vacation leave shall not apply to corps members. Such assistants and clerical staff shall serve without compensation.

(2) The youth service corps shall exercise its powers and perform its duties and functions specified in this part 20 under the department as if the same were transferred to the department by a type 2 transfer as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-32-2005. Duties and functions of the youth service corps

(1) The youth service corps, through the director, and with the advice of the Colorado youth conservation and service corps council established in section 24-32-2003, shall:

(a) Recruit individuals for the youth service corps who are residents of the state unemployed at the time of application and who are at least sixteen years of age but who have not reached their twenty-fifth birthday;

(b) Match youth service corps members with appropriate local government agencies and community-based agencies and available projects;

(c) Develop general employment guidelines for placement of youth service corps members in local government agencies and community-based agencies which establish appropriate authority for hiring, firing, grievance procedures, and employment standards consistent with state and federal law;

(d) Monitor youth service corps members' activities for compliance with this part 20 and compliance with work agreements;

(e) Establish a program for providing incentives to encourage successful completion of the terms of enrollment in the youth service corps and the continuation of educational pursuits by awarding a youth service corps member a scholarship to a state institution of higher education, private college or university, private occupational school, or vocational school, in an amount not to exceed five thousand dollars, upon such successful completion;

(f) Enter into agreements with the state's institutions of higher education, community college system, vocational schools, and private occupational schools and with other educational institutions or independent nonprofit agencies to provide special education in basic skills, including reading, writing, and mathematics, for those youth service corps members who may benefit by participation in such classes;

(g) Assist youth service corps members in transition to employment, higher education, or vocational school upon termination from the programs, including such activities as orientation to the labor market, on-the-job training, and placement in the private sector;

(h) Coordinate youth employment and training efforts under its jurisdiction and cooperate with other state agencies or departments and program agencies providing youth services to ensure that funds appropriated for the purposes of this part 20 will not be expended to duplicate existing services but will increase the services of youth to the state;

(i) Recruit local government agencies and community-based agencies to employ the youth service corps members in service activities;

(j) Assist local government agencies and community-based agencies in the development of scholarships and matching funds from private and public sources, individuals, and foundations in order to support a portion of the youth service corps member's compensation; and

(k) Determine appropriate financial support levels by private businesses, community-based agencies, foundations, local government agencies, and individuals which will provide matching funds for youth service corps members in projects under work agreements.



§ 24-32-2006. Colorado youth service corps - criteria for enrollment

(1) The director may select and enroll in the youth service corps any person who is at least sixteen years of age but not yet twenty-five years of age, who is a resident of the state, and who is not for medical, legal, or psychological reasons incapable of service.

(2) In the selection of youth service corps members, preference shall be given to youths residing in areas, both urban and rural, in which there exists substantial unemployment above the state unemployment rate. Efforts shall be made to enroll youths who are economically, socially, physically, or educationally disadvantaged.

(3) The director may prescribe such additional standards and procedures in consultation with supervising agencies as may be necessary in conformance with this part 20.



§ 24-32-2007. Local youth employment opportunities

The director shall use existing local offices of the department or contract with local government agencies or community-based agencies to establish the youth service corps program and to ensure coverage of the youth service corps program statewide. Each local office, local government agency, or community-based agency shall maintain a list of available youth employment opportunities and the appropriate forms or work agreements therefor in the jurisdiction covered by the local office, local government agency, or community-based agency.



§ 24-32-2008. Placement under work agreements

(1) Placement of youth service corps members shall be made in local government agencies and community-based agencies, under work agreements, and shall include those assignments which provide for addressing unmet community needs and assisting the community in economic development efforts. Each work agreement shall:

(a) Demonstrate that the project is appropriate for the youth service corps members' interests, skills, and abilities and that the project is designed to meet unmet community needs;

(b) Include a requirement of regular performance evaluation, such evaluation to include clear work performance standards set by the local government agency or community-based agency and procedures for identifying strengths, recommended improvement areas, and conditions for probation or dismissal of any youth service corps member; and

(c) Include a commitment for partial financial support of each youth service corps member from a private business, a local government agency, a community-based agency, an individual, or a foundation. The director may establish additional standards for the development of placements for youth service corps members with local government agencies or community-based agencies and assure that the work agreements comply with those standards.

(2) State agencies may use the youth service corps for the purpose of employing youth qualifying under section 24-32-2007.



§ 24-32-2009. Youth service corps members - compensation - scholarship

(1) The compensation received by the youth service corps members shall be considered a training and subsistence allowance.

(2) The provisions of law relating to civil service, hours of work, rate of compensation, sick leave, unemployment compensation, old age health and survivors' insurance, state retirement plans, and vacation leave shall not apply to the youth service corps members. The youth service corps member shall be awarded a scholarship, in an amount not to exceed five thousand dollars, to a state institution of higher education, private college or university, private occupational school, or vocational school, of such youth service corps member's choice upon successful completion of the terms of enrollment in the youth service corps.



§ 24-32-2010. Youth service corps members not to displace current workers

The assignment of youth service corps members shall not result in the displacement of currently employed workers, including partial displacement such as reduction in hours of nonovertime work, wages, or other employment benefits. Participating local government agencies or community-based agencies may not terminate, lay off, or reduce the working hours of any employee for the purpose of utilizing a youth service corps member with funds available.



§ 24-32-2011. Acceptance and utilization of funds

(1) The department is authorized, on behalf of the youth service corps, to accept, receive, and expend all donations, grants, contributions, gifts, bequests, federal funds, and funds from any source to be used by the youth service corps in performing its duties and functions under sections 24-32-2005 and 24-32-2009. The youth service corps shall make every effort to become self-supporting by accepting, receiving, and expending grants, gifts, and moneys from any other source.

(2) The youth service corps may accept, or provide, within the limitations of the budget of the youth service corps, matching funds whenever any grant, gift, bequest, or contractual assistance is available on such a matching-fund basis.

(3) The youth service corps may also accept contributions in the form of equipment or in-kind services.



§ 24-32-2012. Colorado youth service corps fund - created

(1) There is hereby created in the state treasury a fund to be known as the Colorado youth service corps fund, which shall be administered by the executive director of the department of local affairs.

(2) All moneys received pursuant to section 24-32-2011 and any other moneys received by the youth service corps shall be placed in said fund.

(3) The general assembly shall make annual appropriations of the moneys in the fund to the department for allocation to the youth service corps for administering the provisions of this part 20. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(4) Any moneys in the fund not appropriated shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(5) The general assembly shall make no general fund appropriation to either the fund or the department of local affairs for payment of any deficiency in the fund in the event that moneys in the fund are not sufficient for the costs of administering the provisions of this part 20.



§ 24-32-2013. Conflict with federal requirements

If any provision of this part 20 is found to be in conflict with federal requirements which are a prescribed condition to the allocation of federal funds to the state, such conflicting part of this part 20 is declared to be inoperative solely to the extent of the conflict, and such finding or determination shall not affect the operation of the remainder of this part 20.






Part 21 - Office of Disaster Emergency Services



Part 22 - Compensation Benefits to Volunteer Civil Defense Workers



Part 23 - Civil Defense Liability - Public or Private



Part 24 - Evacuation of School Buildings for Civil Defense



Part 25 - Disaster Relief



Part 26 - Colorado Emergency Planning Commission



Part 27 - Cooperative Health Care Agreements Involving Hospitals



Part 28 - Community-Based Youth Crime Prevention and Intervention



Part 29 - Moffat Tunnel



Part 30 - Community-Based Access Grant Program

§ 24-32-3001. Community-based access grant program - powers and duties of department of local affairs - definitions - legislative declaration

(1) As used in this section:

(a) "Aggregate" means to aggregate or consolidate the telecommunications service requirements of all or a substantial portion of the public offices within a community into a coordinated and rational network plan for the provision and procurement of telecommunications services so as to maximize economies of scale and combine the buying power of the entities operating such offices.

(b) "Community" means a geographically contiguous and distinct population, self-defined for the purposes of applying for the grant resources described in this section, and having a sponsoring fiscal agent that is a political subdivision of the state.

(c) "Connect" and "connection" refer to the establishment of a full-time, dedicated, digital network connection between a public office and the state network.

(d) "Department" means the department of local affairs, created in section 24-1-125.

(e) "Director" means the executive director of the department.

(f) "End-user equipment" means hardware and software that are identified with a specific public office or other physical location and that can operate independently of the state network. The term includes, without limitation, personal computers, network servers, local area networks, and video conferencing equipment.

(g) "Private-sector telecommunications provider" means a private corporation, whether or not operated for profit, that offers telephone, cable, wireless, or other telecommunications services to the public.

(h) "Public office" means any building, office, or facility that is physically located within the geographic boundaries of a community and is owned or operated by:

(I) An agency or political subdivision of the state or of any local government, including, but not limited to, a state administrative agency, a public school or college, a library, a county or municipal government, and a public hospital or health care facility; or

(II) A nonprofit hospital.

(2) The department shall establish a community-based access grant program under which the department shall allocate capital construction funds appropriated to the department for this purpose to communities seeking to aggregate the telecommunications services required by the public offices within the community to connect to the digital network operated by the department of personnel pursuant to article 30 of this title. Said telecommunications services shall be procured by the communities from private-sector telecommunications providers.

(3) The use of moneys allocated under this section shall be limited as follows:

(a) Expenditures shall be made only in accordance with proposals that result in material improvements in the availability and competitive cost of advanced, digital telecommunications services to the community as compared to other communities of comparable size and characteristics.

(b) Expenditures shall be made only for services procured by the community from private-sector telecommunications service providers.

(c) Expenditures shall be made only for costs associated with:

(I) Terminating communications equipment at a public office;

(II) Leased digital telecommunications services associated with connecting a public office to the state's digital network; and

(III) Appropriate cost-recovery charges for the use of the state's digital network.

(d) No expenditures shall be made for costs associated with connecting public offices that already have connections; except that such public offices may be reimbursed for their net, new incremental costs incurred as a result of their inclusion in the community's plan for the aggregation of telecommunications services.

(e) No expenditures shall be made for end-user equipment, applications development, maintenance, training, or other similar costs incurred by a public office or organization.

(f) Moneys shall be disbursed only to the fiscal agent acting on behalf of a community.

(4) The department shall receive and evaluate proposals for funding under this section, subject to the following policy directives:

(a) The proposal process shall be conducted with the overall goal of providing funding to every community whose proposal is of high quality and competitive with those of communities of comparable size and characteristics.

(b) Priority shall be given to those communities proposing to aggregate the traffic of, and obtain participation from, the greatest proportion of the public offices within the community. To qualify for consideration, proposals shall list all public offices in the community and, as to each such public office, shall specify whether or not the public office is to be connected under the proposal. In addition, increased priority shall be given to those communities that show participation of private- and nonprofit-sector telecommunications consumers in the total aggregated demand.

(c) In accordance with measurable criteria established in advance by the department, the department shall consider the degree of cash and in-kind matching funds to be provided by the community, consistent with the community's resources.

(5) Notwithstanding the provisions of subsection (3) of this section, the department may allocate up to ten percent of the capital construction appropriation for technical assistance, training, engineering, and consulting to prepare plans, program documents, life-cycle cost studies, requests for proposals and other studies, and documents associated with and necessary for the development of proposals under this section.

(6) The department shall coordinate the allocation of the capital construction funds appropriated to it for the purposes of this section with the schedule of deployment for the state's digital networks.

(7) In the funding of aggregated access for communities, the department shall require that public entities participating in the aggregation of traffic locally demonstrate the ability to divert or separate local traffic, including but not limited to internet and voice traffic, from the point of aggregation to a local destination.

(8) The department shall allocate the capital construction funds appropriated to it for the purposes of this section in such a manner as to reduce geographic disparity throughout the state in the availability and cost of advanced communications services.

(9) The department shall report to and make an appearance before the capital development committee at the conclusion of each fiscal year of operation of this program.

(10) The general assembly hereby finds and declares that the aggregation of local public telecommunications services is a new state program and that administration of the program requires services of a specialized, technical nature that are not available within the state personnel system. The director is therefore authorized to contract with a private person, corporation, or entity for the administration of the community-based access grant program described in subsection (2) of this section if the contract otherwise complies with part 5 of article 50 of this title, concerning contracts for personal services.

(11) During the initial year of funding, the department of local affairs shall allocate the moneys made available for the purposes of this section in a manner that:

(a) Provides technical assistance for strategic telecommunications planning to communities that require help in preparing competitive proposals for future funding;

(b) Evaluates the relationship between the size of a community and the ability to successfully attract investment through aggregation; and

(c) Gives priority to proposals that demonstrate a high probability of success through sufficient prior strategic telecommunications planning, local managerial expertise, and technical feasibility of the chosen bid from the private vendor.






Part 31 - Manufactured Home Installation



Part 32 - Office of Smart Growth

§ 24-32-3201. Legislative declaration

The general assembly hereby finds and declares that the purpose of this part 32 is to recognize and reward communities that cooperatively plan for and manage growth. By enacting this part 32, the general assembly intends that the state will be able to provide financial and other services to local governments to assist such governments in anticipating and responsibly addressing the unique public impacts caused by growth.



§ 24-32-3202. Definitions

As used in this part 32, unless the context otherwise requires:

(1) "Colorado heritage planning grant" means a grant awarded by the office of smart growth pursuant to section 24-32-3203 (3)(c).

(2) "Department" means the Colorado department of local affairs.

(3) "Eligible participant" means one or more local governments that satisfy the requirements for grant eligibility pursuant to section 24-32-3203 (3).

(4) "Executive director" means the executive director of the department of local affairs.

(5) "Fund" means the Colorado heritage communities fund created in section 24-32-3207.

(6) "Growth" means changes in population that impact land use, infrastructure development, and the surrounding environment.

(7) "Local government" means any county, city and county, city, town, or special district created pursuant to article 1 of title 32, C.R.S.; except that, for purposes of this part 32 in connection with section 24-32-3203 (3)(c)(I), "local government" shall be deemed to include an irrigation district, ditch company, or conservancy district.

(8) "Office" means the office of smart growth created by this part 32.



§ 24-32-3203. Office of smart growth - creation - powers and duties of executive director

(1) (a) There is hereby created within the department of local affairs the office of smart growth. The office shall be established within an existing division of the department in the discretion of the executive director.

(b) The office shall be in the charge of a director who shall be appointed by the executive director. The director and any assistants and employees of the office shall be appointed in accordance with the provisions of section 13 of article XII of the state constitution.

(2) The office shall exercise its powers and perform its duties and functions specified by this part 32 under the department of local affairs and the executive director thereof as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(3) The executive director shall have the following powers and duties in administering this part 32:

(a) To designate areas within Colorado as Colorado heritage communities. Areas designated as Colorado heritage communities shall be eligible for a Colorado heritage planning grant by the office out of moneys in the fund created by section 24-32-3207 in accordance with the provisions of this part 32.

(b) To adopt and publicize criteria regarding grants made available by the office out of moneys in the fund pursuant to paragraphs (c) and (d) of this subsection (3);

(c) To review and approve applications for Colorado heritage planning grants awarded by the office out of moneys in the fund in accordance with the requirements of this part 32, and to determine the amount of money to be awarded under each such grant. An application for such a grant shall:

(I) Be submitted jointly by the governing bodies of at least two local governments; except that applications regarding water banking pursuant to subparagraph (II) of this paragraph (c) may also be submitted singly or in combination by the governing body of a local government or by an irrigation district, ditch company, or conservancy district; and

(II) Address critical planning issues, including, without limitation, land use and development patterns, transportation planning, mitigation of environmental hazards, water banking pursuant to article 80.5 of title 37, C.R.S., and energy use.

(d) To review and approve applications for grants awarded by the office out of moneys in the fund to assist a local government, as applicable, in developing a master plan in conformity with section 30-28-106 or 31-23-206, C.R.S., and to determine the amount of money to be awarded under each such grant pursuant to section 24-32-3207 (2);

(e) To attend and participate in meetings of county, municipal, or regional planning bodies, interstate agencies, and other conferences of such bodies, agencies, or related entities;

(f) To advise the governor and the general assembly on matters involving growth, consult with other offices of state government with respect to growth issues affecting the duties of their offices, and, upon request of any local government, regional area, or group of adjacent communities having common or related problems arising from growth, recommend to the governor and the general assembly any proposals for legislation that would address the impact of growth; but nothing in this part 32 shall be construed to grant to the office or the executive director any authority over the land use or planning responsibilities of local governments; and

(g) To exercise all other powers necessary and proper for the discharge of the executive director's duties and the carrying out of the intent of this part 32, including the coordination of the provisions of article 28 of title 30 and article 23 of title 31, C.R.S.

(4) The director of the office of smart growth created by this section shall advise the executive director in connection with the exercise of the executive director's powers and duties in administering this part 32.



§ 24-32-3204. Powers and duties of the office of smart growth

(1) The office shall have the following powers and duties:

(a) To serve as a clearing house, for the benefit of local governments, of information relating to the common problems faced by local governments in connection with growth and of state and federal resources available to assist in the resolution of problems caused by growth;

(b) To refer local governments to appropriate departments or agencies of the state or federal government for advice, assistance, or available services in connection with specific problems relating to growth;

(c) To perform such research as is necessary to carry out the functions of the office;

(d) To encourage and, when so requested, assist cooperative efforts among local governments toward the solution of common problems relating to growth;

(e) Upon request by local governments, to provide technical assistance to such governments in addressing problems caused by the impacts of growth in such areas as, without limitation, completion of comprehensive or master plans and the resolution of land use disputes involving other governmental entities; and

(f) To accept and receive grants and services relevant to the fulfillment of this part 32 from the federal government, other state agencies, local governments, or private and civic sources.



§ 24-32-3205. Qualifications

(1) Subject to the requirements of this part 32, the governing body or bodies of any eligible participant or participants, as applicable, may submit an application to the executive director requesting a grant pursuant to this part 32. Any grant approved by the executive director in accordance with the requirements of this part 32 shall be awarded to the governing body or bodies that submitted the application.

(2) In order to obtain grant moneys under this part 32 and as a condition of the receipt of moneys under said part, each eligible participant shall agree to:

(a) Use any grant moneys in accordance with the criteria publicized by the executive director pursuant to section 24-32-3203 (3)(b); and

(b) Perform such other requirements as the executive director deems appropriate in the exercise of his or her discretion to further the purposes of this part 32.

(3) Eligible participants shall apply for grants made available pursuant to this part 32 on official application forms provided by the office. Eligible participants shall provide such information on the forms as the executive director may require in furtherance of the purposes of this part 32.



§ 24-32-3206. Reporting

All eligible participants receiving funds under this part 32 shall submit to the executive director by January 1 of each year following the year in which a grant was made a report containing a statement of all moneys received under this part 32, the purposes for which the moneys were used, the participant's compliance with this article, and such other information that the executive director may require. An eligible participant may submit the information required to be submitted to the executive director pursuant to this section as part of the reporting of any other information required to be submitted to the department under any other applicable law by the date specified in this section.



§ 24-32-3207. Colorado heritage communities fund - creation - source of funds

(1) There is hereby created in the state treasury the Colorado heritage communities fund, which fund shall be administered by the director and which shall consist of all moneys appropriated to said fund by the general assembly and all other moneys collected by the office for the fund from federal grants or other contributions, grants, gifts, bequests, or donations received from other agencies of state government, individuals, private organizations, or foundations. Such moneys shall be transmitted to the state treasurer to be credited to the fund.

(2) Not more than an amount equal to thirty percent of any moneys in the fund as of the beginning of any given fiscal year shall be made available before the end of that same fiscal year to local governments in grant moneys for the development of master plans pursuant to section 24-32-3203 (3)(d).

(3) Any moneys in the fund not expended or encumbered from any appropriation at the end of any fiscal year shall remain available for expenditure in the next fiscal year without further appropriation.

(4) All moneys, including interest earned on the investment or deposit of moneys in the fund, shall remain in the fund and shall not revert to the general fund of the state at the end of any fiscal year.

(5) Repealed.



§ 24-32-3208. Additional sources of funding

(1) Notwithstanding any other provision of this part 32, grants to be made to eligible participants in accordance with this part 32 may be made from any combination of moneys in the Colorado heritage communities fund created in section 24-32-3207 and any other moneys collected by the executive director for such purposes consistent with the intent of this part 32.

(2) Any eligible participant may pursue additional sources of funding for purposes consistent with the intent of this part 32, including, without limitation, grants, donations, or contributions from any other public or private sources.



§ 24-32-3209. Comprehensive planning disputes - development plan disputes - mediation - list of qualified professionals to assist in mediating land use disputes - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Comprehensive plan" means the master plan of a local government adopted pursuant to section 30-28-106 or 31-23-206, C.R.S., or an amendment to such plan.

(b) "Comprehensive planning dispute" means a dispute between two or more local governments regarding a comprehensive plan.

(c) "County" means a home rule or statutory county.

(c.5) "Development plan" means a mutually binding and enforceable development plan established pursuant to section 29-20-105 (2), C.R.S., by intergovernmental agreement between the county or counties in which land to be annexed is located and a municipality or between any two or more municipalities located within such county or counties.

(d) "Landowner" means any owner of record of state, municipal, or private land and includes an owner of any easement, right-of-way, or estate in the land.

(e) "Local government" means a municipality or a county.

(f) "Mediation" means an intervention in comprehensive planning dispute negotiations by a trained neutral third party with the purpose of assisting the local governments in reaching their own solution to the dispute.

(g) "Municipality" means a home rule or statutory city, town, territorial charter city, or city and county.

(h) "Neighboring jurisdiction" means the following:

(I) For a county, any adjacent county and any municipality that is wholly or partially located within the boundaries of the county or within three miles of any boundary of the county; and

(II) For a municipality, each county within which the municipality is wholly or partially located and any county or municipality that is located within three miles of any boundary of the municipality.

(2) (a) Each local government shall provide to each neighboring jurisdiction written notice of the public hearings at which the comprehensive plan of the local government is to be considered and a copy of the proposed comprehensive plan. Such neighboring jurisdiction may review the comprehensive plan and submit comments to the local government prior to the first hearing on such plan by the local government.

(b) A neighboring jurisdiction may file a written objection to a comprehensive plan with a local government at any time up to and including thirty days after the adoption of such plan. Such objection may include a request for the local government to participate in a mediation of the comprehensive planning dispute with the neighboring jurisdiction coordinated by the department through the office using a mediator from the list maintained pursuant to subsection (6) of this section. Such local government shall participate in the mediation upon the request of the neighboring jurisdiction.

(c) If a neighboring jurisdiction has more than one objection to a comprehensive plan, all such objections shall be considered together in the mediation conducted pursuant to this subsection (2). A neighboring jurisdiction requesting such dispute resolution or mediation process shall pay for the costs of the mediator's services.

(2.3) (a) The parties to an intergovernmental agreement establishing a development plan shall provide notice and a copy of the agreement, together with a map demonstrating the territory covered by the agreement, to each neighboring jurisdiction.

(b) Each municipality that has received a petition for annexation filed pursuant to section 31-12-107, C.R.S., which annexation covers territory included within the boundaries encompassed within a development plan to which the municipality is not a party, and that has received notice and a copy of the plan in accordance with the requirements of paragraph (a) of this subsection (2.3) shall provide to the parties to the development plan written notice of the petition for annexation, as well as a copy of the petition, prior to the referral of the petition by the municipal clerk to the governing body of the municipality pursuant to section 31-12-107 (1)(f), C.R.S. Where any portion of the area to be annexed under the petition is located within the boundaries of a development plan, each neighboring jurisdiction that is a party to such plan may file with the governing body of the annexing municipality a written objection to the petition no later than thirty days after receipt of the petition in accordance with the requirements of this paragraph (b). In the written objection filed, the neighboring jurisdiction may additionally request that the annexing municipality participate in a mediation of the dispute arising out of the petition with the assistance of a qualified professional from the list of such professionals maintained by the department pursuant to subsection (6) of this section. Upon the request of any neighboring jurisdiction that is a party to the development plan, the annexing municipality shall participate in the mediation required by this paragraph (b).

(c) No petition for annexation shall be referred by a municipal clerk to the governing body of the municipality for any action pursuant to section 31-12-107 (1)(f), C.R.S., until:

(I) The mediation required by paragraph (b) of this subsection (2.3) is completed; or

(II) Not less than ninety days have passed from the date on which the municipality in receipt of the petition for annexation was notified of a request to mediate by a neighboring jurisdiction pursuant to paragraph (b) of this subsection (2.3).

(d) Notwithstanding any other provision of law, the costs of obtaining the assistance of a qualified professional in accordance with the requirements of paragraph (b) of this subsection (2.3) shall be assumed by the neighboring jurisdiction requesting the mediation. Where more than one neighboring jurisdiction requests the mediation, the costs of obtaining the assistance of a qualified professional shall be allocated pro rata between or among all such jurisdictions.

(3) In the alternative to a mediation conducted pursuant to this section, the parties to the dispute may use an existing intergovernmental agreement or a new agreement to resolve the disputes in whatever manner the local governments determine.

(4) In conducting a mediation pursuant to this section, the mediator shall consider information provided by any landowner in the land area that is subject to the dispute and may consider such other information as is presented by other interested persons.

(5) Any agreement or understanding reached between two or more local governments in the course of conducting a mediation in accordance with subsection (2) of this section shall not be binding in the event that such governments are ultimately unsuccessful in resolving their comprehensive planning or development plan dispute.

(6) To fulfill its role in coordinating a mediated solution to disputes between and among local governments, the department shall maintain a list of qualified professionals that are available to assist in resolving land use disputes arising between local governments. Such list shall include only those persons and organizations the department determines have professional expertise and skills in land use, planning, zoning, subdivision, annexation, real estate, public administration, mediation, arbitration, or related disciplines. Such list shall be made available to governmental entities and the public through the office created by this part 32 for the purpose of facilitating the resolution of disputes between or among local governments arising out of land use matters.






Part 33 - Regulation of Factory-Built Structures, Multi-Family Structures Where No Standards Exist, Manufactured Home Installations, and Sellers of Manufactured Homes

§ 24-32-3301. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The comprehensive regulation of the manufacture of factory-built structures to ensure safety is a matter of statewide concern.

(b) The comprehensive regulation of the installation of manufactured homes to ensure safety, affordability, and performance is a matter of statewide and local concern.

(c) The protection of Colorado consumers who purchase manufactured homes from fraud and other unfair business practices is a matter of statewide concern and consumers can best be protected by:

(I) Requiring registration of persons engaged in the business of selling manufactured homes;

(II) Imposing uniform escrow and bonding requirements upon persons engaged in the business of selling manufactured homes; and

(III) Requiring persons engaged in the business of selling manufactured homes to include specified disclosures and provisions in any contract for the sale of a manufactured home.

(d) The imposition of registration requirements upon sellers of manufactured homes by both the state and political subdivisions of the state would impose an undue burden upon sellers of manufactured homes and discourage the sale of manufactured homes.

(e) The uniform registration, escrow and bonding, and contract requirements imposed on sellers of manufactured homes by this part 33 are exclusive and no political subdivision of the state shall impose any additional registration, escrow and bonding, or contract requirements on the sellers.

(2) The general assembly further declares that in enacting this part 33, it is the intent of the general assembly that the division establish through the board rules as it deems necessary to ensure:

(a) The safety of factory-built structures;

(b) Consumer safety in the purchase of manufactured homes;

(c) The registration of manufactured home installers and the creation of uniform standards for the installation of manufactured homes on a statewide basis; and

(d) The safety of hotels, motels, and multi-family structures in areas of the state where no construction standards for hotels, motels, and multi-family structures exist.

(3) The general assembly further declares that the factory-built structure programs administered and rules adopted pursuant to this part 33 shall apply only to work performed in a factory or completed at a site using components shipped with the factory-built structure as reflected in the approved plans for the factory-built structure.



§ 24-32-3302. Definitions

As used in this part 33, unless the context otherwise requires:

(1) "Authorized quality assurance representative" means any quality assurance representative approved by the division pursuant to section 24-32-3303 (1)(c).

(2) "Board" means the state housing board created in section 24-32-706.

(3) "Certificate of installation" means a certificate issued by the division for an installation of a manufactured home that meets the requirements of this part 33.

(4) "Certified installer" means an installer of manufactured homes who is registered with the division and who has installed at least five manufactured homes in compliance with the manufacturer's instructions or standards created by the division pursuant to this part 33.

(5) "Dealer" means any person engaged in the sale, leasing, or distribution of new manufactured homes primarily to persons who in good faith purchase or lease a manufactured home for purposes other than resale.

(6) "Defect" means any deviation in the performance, construction, components, or material of a manufactured home that renders the home or any part thereof not fit for the ordinary use for which it was intended.

(7) "Distributor" means any person engaged in the sale and distribution of manufactured homes for resale.

(8) "Division" means the division of housing created in section 24-32-704.

(9) "Factory-built nonresidential structure" means any structure or component thereof designed primarily for commercial, industrial, or other nonresidential use, either permanent or temporary, including a manufactured unit that is wholly or in substantial part made, fabricated, formed, or assembled in manufacturing facilities for installation or assembly and installation on a permanent or temporary foundation at the building site.

(10) "Factory-built residential structure" means a manufactured home constructed to the building codes adopted by the board and designed to be installed on a permanent foundation, except for homes constructed to a federal manufactured home construction and safety standard and any home designated as a mobile home.

(11) "Factory-built structure" means factory-built nonresidential and factory-built residential buildings.

(12) "Federal act" means the "National Manufactured Housing Construction and Safety Standards Act of 1974", 42 U.S.C. sec. 5401 et seq.

(13) "Federal manufactured home construction and safety standard" means any standard promulgated by the secretary of the United States department of housing and urban development pursuant to the federal act.

(14) "Imminent safety hazard" means an imminent and unreasonable risk of death or severe personal injury.

(15) "Independent contractor" means a local jurisdiction, individual, private firm, housing inspector, or engineer who has been approved by the division to perform or enforce installation inspections.

(16) "Installation" means the placement of a manufactured home on a permanent or temporary foundation system. "Installation" includes without limitation supporting, blocking, leveling, securing, or anchoring the home and connecting multiple or expandable sections of the home.

(17) "Installer" means any person who performs the installation of a manufactured home.

(18) "Local government" means the government of a town, city, county, or city and county.

(19) "Manufacture" means the process of making, fabricating, constructing, forming, or assembling a product from raw, unfinished, or semi-finished materials.

(20) "Manufactured home" means any preconstructed building unit or combination of preconstructed building units that:

(a) Include electrical, mechanical, or plumbing services that are fabricated, formed, or assembled at a location other than the site of the completed home;

(b) Is designed for residential occupancy in either temporary or permanent locations;

(c) Is constructed in compliance with the federal act, factory-built residential requirements, or mobile home standards;

(d) Does not have motor power; and

(e) Is not licensed as a recreational vehicle.

(21) "Manufactured home construction" means all activities relating to the assembly, manufacture, major repair, or alteration of a manufactured home, including but not limited to activities relating to durability, quality, and safety.

(22) "Manufactured home safety" means the performance of a manufactured home in such a manner that the public is protected against any unreasonable risk of occurrence of accidents due to the design or construction of the manufactured home or any unreasonable risk of death or injury to the user or to the public if accidents do occur.

(23) "Manufacturer" means any person who constructs or assembles a manufactured residential or nonresidential structure in a factory or other off-site location.

(24) "Mobile home" means a manufactured home built prior to the adoption of the federal act.

(25) "Modular home" means a factory-built residential structure.

(26) "Owner" means the owner of a manufactured home.

(27) "Principal" means an officer of a corporation, a member of a limited liability company, a general partner of a partnership, the sole proprietor of a sole proprietorship, or any other person who has a financial interest of ten percent or more in any legal or commercial entity.

(28) "Production review" means an evaluation of a manufacturer and a facility's ability to follow approved plans, standards, codes, and quality control procedures during manufacture.

(29) "Purchaser" means the first person purchasing a manufactured home in good faith for purposes other than resale.

(30) "Quality assurance representative" means any state, firm, corporation, or other entity that proposes to conduct production reviews, evaluate a manufacturer's quality control procedures, and perform design evaluations for manufactured housing units.

(31) "Registered installer" means an installer who has registered with the division, but who has not yet installed five manufactured homes that have been inspected by the division for compliance with the manufacturer's instructions or standards created by the division pursuant to this part 33.

(32) "Secretary" means the secretary of the United States department of housing and urban development.

(33) "Site" means the entire tract, subdivision, or parcel of land on which manufactured homes are installed.



§ 24-32-3303. Division of housing - powers and duties - rules

(1) The division shall have the following powers and duties pursuant to this part 33:

(a) To administer and enforce uniform construction and maintenance standards adopted by the board pursuant to this part 33;

(b) To conduct continuing research into new approaches to housing throughout the state, including but not limited to the following:

(I) The development of housing standards and construction codes based on performance; and

(II) Modular housing;

(c) To review and approve quality assurance representatives that intend to perform inspections and issue insignia of approval pursuant to this part 33; and

(d) To promulgate rules in accordance with article 4 of this title to implement and specify the installer and inspector education and testing requirements set forth in this part 33 and to oversee such education and testing.



§ 24-32-3304. State housing board - powers and duties

(1) The board shall have the following powers and duties pursuant to this part 33:

(a) To promulgate uniform construction and maintenance standards for hotels, motels, and multiple-family dwellings in those areas of the state where no standards exist;

(b) To promulgate uniform construction standards for factory-built residential and nonresidential structures;

(c) To develop and submit to the general assembly and local government units recommendations for uniform housing standards and building codes;

(d) To promulgate rules establishing standards for the installation and setup of manufactured housing units; and

(e) To promulgate rules establishing specific standards for the use of private inspection and certification entities to perform the division's certification and inspection functions with respect to in-state and out-of-state inspections of manufactured housing units. The standards shall allow, consistent with section 13 of article XII of the state constitution, the provisions of part 5 of article 50 of this title, and the rules of the state personnel board, for the use of private inspection and certification entities when the entities are available at a reasonable cost. The standards shall not prohibit a manufacturer from having the option to contract with the division or an authorized quality assurance representative to perform inspection and certification functions.



§ 24-32-3305. Rules - advisory committee - enforcement

(1) The board shall promulgate rules as it deems necessary to ensure:

(a) The safety of factory-built structures;

(b) The safety of consumers purchasing manufactured homes;

(c) The safety of manufactured home installations; and

(d) The safety of hotels, motels, and multi-family structures in areas of the state where no construction standards for hotels, motels, and multi-family structures exist.

(2) Rules promulgated by the board shall include provisions imposing requirements reasonably consistent with recognized and accepted standards adopted by the international conference of building officials, the international code council, the international association of plumbing and mechanical officials, the national fire protection association, the Colorado state plumbing and electrical codes, and the structural engineers association of Colorado, or a combination thereof, except to the extent that the board finds that the standards and codes are inconsistent with this part 33. All rules promulgated by the board shall be adopted pursuant to article 4 of this title.

(3) The board shall consult with and obtain the advice of an advisory committee on residential and nonresidential structures in the drafting and promulgation of rules. The committee shall consist of twelve members appointed by the state director of housing from the following professional and technical disciplines: One from architecture, one from structural engineering, three from building code enforcement, one from mechanical engineering or contracting, one from electrical engineering or contracting, one from the plumbing industry, one from the mobile home industry, one from the construction design or producer industry, one from manufactured housing, and one from organized labor. Committee members shall be reimbursed for actual and necessary expenses incurred while engaged in official duties.

(4) The division shall enforce the provisions of this part 33 and the rules adopted pursuant thereto.

(5) The division may act as agent for the federal government for the enforcement of mobile home safety and construction standards relating to any issue with respect to which a federal standard has been established under the federal act.



§ 24-32-3306. Recognition of similar standards - compliance with standards

(1) If the board determines that standards for factory-built housing prescribed by statute or rule of another state or by the United States department of housing and urban development are reasonably consistent with, or equal to, standards required by this part 33, it may provide by rule that factory-built housing approved by the other state or by the department meets the standards required by this part 33.

(2) No person, partnership, firm, corporation, or other entity may manufacture, sell, or offer for sale within this state any new factory-built structure that is not manufactured in compliance with the applicable provisions of the construction standards adopted by the board.



§ 24-32-3307. Noncompliance with standards

(1) The state director of housing may obtain injunctive relief from the appropriate court to enjoin the manufacture, substantial repair or alteration, sale, delivery, or installation of factory-built housing by filing an affidavit specifying the manner in which the housing does not conform to the requirements of this part 33 or to rules promulgated pursuant to section 24-32-3305. The director or the director's designee may suspend the issuance of insignias of approval while injunctive relief is being sought.

(2) If the division, acting as agent for the federal government, determines that any manufactured home does not conform to applicable state or federal manufactured home construction and safety standards or that it contains a defect that constitutes an imminent safety hazard after the sale of the manufactured home by a manufacturer to a distributor or dealer and prior to the sale of the manufactured home by the distributor or dealer to a purchaser, the manufacturer shall provide for parts replacement and installation reimbursement as required under the federal act or rules adopted pursuant thereto.



§ 24-32-3308. Violation - penalty

(1) A person who violates any of the provisions of this part 33 or any rule promulgated pursuant to section 24-32-3305 shall be subject to a civil penalty of up to one thousand dollars as determined by the board. A separate violation shall be deemed to have occurred with respect to each housing unit involved. A civil penalty collected pursuant to this section shall be transmitted to the state treasurer who shall credit the same to the building regulation fund created in section 24-32-3309.

(2) In the case of any unit certified under the federal act, civil and criminal penalties provided for in the federal act shall be imposed. Any civil penalty collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the building regulation fund.



§ 24-32-3309. Fees - building regulation fund

(1) (a) The board, by rule, shall establish a schedule of fees designed to pay all direct and indirect costs incurred by the division in carrying out and enforcing the provisions of this part 33; except that the amount of the registration fee for installers of manufactured homes is the amount specified in section 24-32-3315 (5) and the amount of the registration fee for sellers of manufactured homes is the amount specified in section 24-32-3323 (3). Before establishing the schedule of fees, the board shall gather information regarding the fees charged by Colorado local governments for the inspection and certification of improvements to residential real property that are not manufactured homes and the fees charged by governmental entities outside of Colorado for the inspection and certification of manufactured homes. The fees shall be paid to the division and transmitted to the state treasurer, who shall credit the fees to the building regulation fund, which fund is hereby created in the state treasury and referred to in this section as the "fund". All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Except as otherwise provided in subsection (2) of this section, at the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain in the fund and shall not be credited or transferred to the general fund or any other fund or used for any other purpose other than to offset the costs of implementing and administering and enforcing the provisions of this part 33.

(b) Notwithstanding any provision of this section to the contrary:

(I) On June 1, 2009, the state treasurer shall deduct one million one hundred one thousand three hundred forty-nine dollars from the fund and transfer such sum to the general fund;

(II) On April 1, 2015, the state treasurer shall deduct three hundred thousand dollars from the general fund and transfer such sum to the fund; and

(III) On July 1, 2016, the state treasurer shall deduct two hundred thousand dollars from the general fund and transfer such sum to the fund.

(2) In addition to being used to offset the costs of implementing and administering the provisions of this part 33 as specified in subsection (1) of this section, moneys in the fund may be expended:

(a) To provide education and training to manufacturers, dealers, installers, building department employees, elected officials, and, as appropriate, other persons affected by the mobile, manufactured, and factory-built structures industry regarding the building codes and state program requirements applicable to mobile, manufactured, and factory-built structures within the state;

(b) To provide consumer training throughout the state that will help a consumer to make informed decisions when purchasing or considering the purchase of a mobile home, manufactured home, or factory-built structure; and

(c) To provide education and grants that will help manufacturers, dealers, installers, owners, and, as appropriate, other parties affected by the mobile, manufactured, and factory-built structures industry address safety issues that affect mobile, manufactured, and factory-built structures.



§ 24-32-3310. Local enforcement

Nothing in this part 33 shall interfere with the right of local governments to enforce local rules governing the installation of factory-built housing approved pursuant to this part 33 if the local rules are not inconsistent with state rules adopted pursuant to section 24-32-3305.



§ 24-32-3311. Certification of factory-built residential and nonresidential structures

(1) (a) Factory-built structures manufactured, substantially altered or repaired, sold, or offered for sale within this state after the effective date of the rules promulgated pursuant to this part 33 shall bear an insignia of approval issued by the division and affixed by the division or an authorized quality assurance representative.

(b) Rented or leased factory-built structures that are occupied on or after March 1, 2009, shall bear an insignia of approval issued by the division and affixed by the division or an authorized quality assurance representative.

(2) Factory-built residential structures manufactured prior to March 31, 1971, shall be subject to any existing state or local government rules relating to the manufacture of the structures.

(3) Factory-built nonresidential structures manufactured prior to June 31, 1991, shall be subject to any existing state or local government rules relating to the manufacture of the structures.

(4) A factory-built structure bearing an insignia of approval issued by the division and affixed by the division or an authorized quality assurance representative pursuant to this part 33 shall be deemed to be designed and constructed in compliance with the requirements of all ordinances or rules, including those for electrical and plumbing, enacted or adopted by the state or by any local government that are applicable to the manufacture of factory-built structures to the extent that the design and construction relates to work performed in a factory or work that is completed at a site using components shipped with the factory-built structure as reflected in the approved plans for the factory-built structure. The determination by the board of the scope of such approval is final.

(5) No factory-built structures bearing an insignia of approval issued by the division and affixed by the division or an authorized quality assurance representative pursuant to this part 33 shall be in any way modified contrary to the rules promulgated pursuant to section 24-32-3305 prior to or during installation unless approval is first obtained from the division.

(6) All work at a site that is unrelated to the installation of a factory-built structure or components shipped with the factory-built structure, including additions, modifications, and repairs to a factory-built structure, shall be subject to applicable local government rules.



§ 24-32-3312. Notification and correction of defects

A manufacturer to be certified as meeting federal standards shall furnish notification of any defect in a manufactured home produced by the manufacturer that the manufacturer determines, in good faith, relates to a manufactured home construction or safety standard or constitutes an imminent safety hazard to the purchaser of the manufactured home within a reasonable time after the manufacturer has discovered the defect in accordance with the provisions under the federal act or any board rule.



§ 24-32-3313. Injunctive relief

The state director of housing may request the appropriate court to enjoin the sale or delivery of any factory-built structure upon an affidavit, specifying the manner in which the factory-built structure does not conform to the requirements of this part 33 or the rules promulgated pursuant to this part 33. The director may suspend the authority of a manufacturer to affix insignias while injunctive relief is being sought.



§ 24-32-3314. Cooperation with department of revenue

The division shall cooperate with the department of revenue in any manner feasible to ensure that the provisions of this part 33 are carried out.



§ 24-32-3315. Installers of manufactured homes - registration - educational requirements

(1) (a) Any installer in this state shall first register with the division. A registered installer shall be responsible for supervising all employees and for the proper and competent performance of all employees working under his or her supervision.

(b) Persons who shall not be required to register as an installer with the division include:

(I) A person employed by a registered or certified installer, as well as a person employed by a legal or commercial entity employing a registered or certified installer when performing installation functions under the direct on-site supervision of the registered or certified installer; and

(II) A person who installs one manufactured home in a twelve-month period on real property owned by the person.

(c) A homeowner who installs the owner's own manufactured home is not required to register as an installer with the division but shall comply with all provisions of this part 33 other than registration provisions.

(2) Each registered installer shall file with the division a letter of credit, certificate of deposit issued by a licensed financial institution, or surety bond issued by an authorized insurer in the amount of ten thousand dollars for the performance of an installation pursuant to the manufacturer's instructions or standards promulgated by the division. The letter of credit, certificate of deposit, or surety bond shall be filed with the division at the same time the initial application for registration is filed.

(3) An application for registration or certification as a manufactured home installer, whether initial or renewal, shall be submitted on a form provided by the division and shall be notarized and verified by a declaration signed under penalty of perjury by the applicant. The application shall contain, in addition to any other information the division may reasonably require, the name, address, and telephone number of the applicant. The division shall make the application and declaration available for public inspection.

(4) On and after July 1, 2008, in order to be registered initially as a manufactured home installer, an applicant shall:

(a) Be at least eighteen years of age;

(b) Furnish written evidence of twelve months of installation experience under direct supervision of a registered or certified installer or equivalent training or experience as determined by the division;

(b.5) Furnish written evidence of completion of eight hours of division-approved installation education;

(b.7) Pass a division-approved installation test; and

(c) Carry and provide proof of liability insurance in an amount set by the division but not less than one million dollars.

(5) A registration issued pursuant to this section shall be valid for one year from the date of issuance and shall not be transferred or assigned to another person. The amount of the registration fee shall be no more than two hundred fifty dollars. If any of the application information for the registered installer changes after the issuance of a registration, the registered installer shall notify the division in writing within thirty days from the date of the change. The division may suspend, revoke, or deny renewal of a registration if the registered installer fails to notify the division of any change in the application.

(6) Any registered installer seeking to renew registration shall, at the time of applying for renewal, provide proof of liability insurance, proof of completion of eight hours of division-approved installation education within the past twelve months, and a letter of credit, certificate of deposit, or surety bond for the registration term in compliance with subsections (2) and (4) of this section.

(7) (a) Any registered installer who has performed five installations that have passed inspection by the division may apply to the division for certification. The division shall issue certification to qualified registered installers. The division shall not charge a fee for certification of installers.

(b) Installations performed by certified installers shall only be inspected by the division or an independent contractor upon the written request of the owner, installer, manufacturer, or retailer. The owner, installer, manufacturer, or retailer shall have the right to be present at any inspection.



§ 24-32-3316. Compliance with manufacturer's installation instructions

Any installation of a manufactured home in this state shall be performed in strict accordance with the applicable manufacturer's installation instructions. Where the manufacturer's instructions are not applicable, installation shall be in accordance with standards promulgated by the division. A copy of the manufacturer's instructions or the standards promulgated by the division shall be available at the time of installation and inspection.



§ 24-32-3317. Installation of manufactured homes - certificates - inspections - inspector qualification and education requirements - rules

(1) Before beginning the installation of a manufactured home, the owner or registered installer of a manufactured home shall make an application for an installer's certificate from the division.

(2) The division may certify any installer who provides evidence of five or more installations of manufactured homes performed by the installer for which certificates have previously been issued pursuant to this section when, in the judgment of the division, the installer has demonstrated the ability to successfully complete installations of manufactured homes in accordance with the requirements of this part 33. An installer certified by the division may, at the time of obtaining an installation certificate required by subsection (1) of this section, obtain a standard form of certificate of installation to be completed by the certified installer upon completion of the installation of the manufactured home in accordance with the requirements of this part 33. The certified installer shall, upon attachment of the certificate of installation to the manufactured home, transmit a report of the certificate to the division. The division or independent contractor at the request of the division may, at the division's sole discretion, inspect the installation of any manufactured home performed by a certified installer pursuant to this subsection (2) and may require the certified installer to correct, within a period established by rule promulgated by the board, any defects or deficiencies in the installation. The division may revoke the certification of any installer certified pursuant to this subsection (2) when, in the judgment of the division, the installer has performed installations of a manufactured home in violation of the requirements of this part 33. Any installer whose certification has been so revoked may apply for recertification in accordance with rules promulgated by the division.

(3) (a) The division may suspend or revoke the registration of a registered installer if the installer fails to:

(I) Comply with the registration requirements of section 24-32-3315; or

(II) Otherwise pay to the owner or occupant of a manufactured home:

(A) The cost of an inspection that fails to meet the requirements of the manufacturer's instructions or the standards promulgated by the division;

(B) The cost of any subsequent repairs that are necessary to bring the installation into compliance with the manufacturer's instructions or the standards promulgated by the division; or

(C) The cost of subsequent required inspections.

(b) The division may execute a performance bond on behalf of an owner.

(4) An owner and a registered installer shall display an installer's certificate at the site of a manufactured home to be installed until a certificate of installation is issued by the division.

(5) (a) The division shall adopt rules that specify a standard form to be used statewide by the division or an independent contractor as a certificate of installation certifying that a manufactured home was installed in compliance with the provisions of this part 33. However, the certificate of installation applies only to installation of a manufactured home built in a factory and components shipped with the manufactured home as reflected in the approved plans for the manufactured home. The certificate of installation shall include but not be limited to the following:

(I) The name, address, and telephone number of the division;

(II) The date the installation was completed; and

(III) The name, address, telephone number, and registration number of the registered installer who performed the installation.

(b) If a vacant manufactured home fails an installation inspection because of conditions that endanger the health or safety of the occupant, the manufactured home shall not be occupied. If a manufactured home fails an installation inspection because of conditions that do not endanger the health or safety of the occupant, the manufactured home may be occupied pending the correction of those defects or deficiencies that served as the basis of the failed inspection.

(6) In addition to inspections performed pursuant to subsection (2) of this section, the division or the independent contractor that performs inspections and enforcement of proper installation of manufactured homes may inspect the installation of a manufactured home upon request filed by the owner, installer, manufacturer, or retailer of the manufactured home. The inspection shall be paid for by the party that requested the inspection.

(7) If the installation of a manufactured home by an installer has failed the inspection conducted by the division or the independent contractor and it is determined by the division or the independent contractor that the installer has violated any of the installation standards promulgated by the division, the installer shall reimburse the party requesting the inspection for the cost of the failed inspection and shall pay for any subsequent repairs necessary to bring the installation into compliance with the manufacturer's instructions or standards promulgated by the division. The installer shall also pay for any subsequent inspections required by the division or the independent contractor. Failure of the installer to pay for any inspections or subsequent repairs deemed necessary by the division or the independent contractor shall result in the forfeiture of the installer's performance bond on behalf of the owner of the manufactured home.

(8) The division may authorize an independent contractor to perform inspections and enforcement of proper installation of manufactured homes. The division may provide training for independent contractors. Independent contractors shall be certified by the division to perform installation inspections. The division shall establish by rule the qualifications of an inspector and the areas of expertise necessary for inspecting manufactured homes. On and after July 1, 2008, a new inspector must pass a division-approved installation test. The qualifications for an inspector include but are not limited to those of a professional civil engineer or local housing inspector or independent contractor. Commencing in 2009, inspectors shall also complete, and maintain records of the completion of, either:

(a) Twelve hours of division-approved education and twelve hours of international code council education every three calendar years; or

(b) Twenty-four hours of division-approved education every three calendar years.

(9) If an installation or subsequent repair of an installation by an installer fails to meet the standards promulgated by the division within a period determined by the division, the division shall investigate the actions of the installer. The division may revoke, suspend, or refuse to renew the registration or certification of the installer for failing to comply with the division's standards regarding installation of a manufactured home. Any independent contractor that knows of an installer whose installations fail inspection and have not been cured by subsequent repair shall request that the division investigate the installer.

(10) The division shall adopt rules concerning:

(a) A standard installer inspection form to be used statewide by the division or an independent contractor that performs manufactured home installation inspection and enforcement activities;

(b) Certification requirements for independent contractors to use to inspect installations;

(c) Proper installation inspection and enforcement standards;

(d) A standard certificate of installation to be used statewide by the division; and

(e) Any other rule necessary for the implementation of manufactured home installation requirements in this part 33.



§ 24-32-3318. Local installation standards preempted

A local government unit may not adopt less stringent standards for the installation of a manufactured home than those promulgated by the division. A local government unit may not, without express consent by the division, adopt different standards than the standards for the installation of a manufactured home promulgated by the division. Nothing in this section shall preclude a local government unit from enacting standards for manufactured homes concerning unique public safety requirements, such as weight restrictions for snow loads or wind shear factors, as otherwise permitted by law.



§ 24-32-3319. Prohibited acts

It shall be unlawful for any person to perform an installation without regard to whether the person receives compensation, except as provided in this part 33. Any intentional violation of the installation provisions of this part 33 constitutes a deceptive trade practice subject to the provisions of article 1 of title 6, C.R.S. However, damages shall be limited in accordance with the provisions of section 6-1-113 (2.7), C.R.S.



§ 24-32-3320. Penalty for violation

Any person found to have performed an installation in a manner contrary to the requirements of this part 33 shall be subject to revocation or suspension of an installer's registration, fines, or any other measures as prescribed by rule promulgated by the division or other applicable Colorado law. Multiple violations of this part 33 committed during a single installation shall constitute one violation. Each installation performed in violation of this part 33 shall constitute a separate violation. Fines shall be paid to the division and transmitted to the state treasurer who shall credit the fees to the building regulation fund created in section 24-32-3309.



§ 24-32-3321. Investigations of consumer complaints

The division may investigate complaints filed by owners, occupants, or other consumers relating to the installation of manufactured homes as necessary to enforce and administer this part 33.



§ 24-32-3322. Training of inspectors - acceptance of gifts, grants, and donations

(1) On and after July 1, 2000, the division shall train independent contractors to perform installation inspections for manufactured homes. The training shall enable independent contractors who successfully complete the training to become certified by the division.

(2) On and after July 1, 2000, the division may accept gifts, grants, or donations for the training of independent contractors. The gifts, grants, or donations received shall be transmitted to the state treasurer who shall credit the moneys to the building regulation fund created in section 24-32-3309.



§ 24-32-3323. Sellers of manufactured homes - registration

(1) Any person whose business involves the sale of manufactured homes shall be required to register with the division before engaging in the business of selling manufactured homes in Colorado. Any person who wishes to engage in the business of selling manufactured homes in Colorado through advertising or sales activities but who does not operate a retail location in Colorado shall obtain a single registration. Any person who wishes to engage in the business of selling manufactured homes from one or more retail locations in Colorado shall obtain a separate registration for each location. The registration requirements of this section shall not apply to any individual who, for a salary, commission, or compensation of any kind, is employed directly or indirectly by any registered manufactured home seller to sell or negotiate for the sale of manufactured homes.

(2) An application for a registration or renewal required by this section shall be submitted on a form provided by the division and shall be verified by a declaration signed, under penalty of perjury, by a principal of the manufactured home seller. The application shall contain, in addition to such other information regarding the conduct of the manufactured home seller's business as the division may reasonably require, the name, address, and position of each principal of the manufactured home seller and each person who exercises management responsibilities as part of the manufactured home seller's business activities. The application shall also contain the address and telephone number of each retail location operated by the applicant as well as the location and account number of the separate fiduciary account required by section 24-32-3324 (1). The declaration shall specify the date and location of the signing, and the division shall preserve the application and declaration and make them available for public inspection.

(3) A registration issued pursuant to subsection (2) of this section shall be valid for one year after the date of issuance. The amount of the registration fee shall be no more than two hundred dollars. If, after issuance of a registration, any of the required information submitted with the application for the registration pursuant to subsection (2) of this section becomes inaccurate, a principal of the manufactured home seller shall notify the division in writing of the inaccuracy within thirty days and provide the division with accurate updated information.

(4) For purposes of this section, a person is not engaged in the business of selling manufactured homes if the person:

(a) Is a natural person acting personally in selling a manufactured home owned or leased by the person;

(b) Sells a manufactured home in the course of engaging in activities that are subject to the provisions of article 61 of title 12, C.R.S., or activities that would be subject to the provisions but for a specific exemption set forth in article 61 of title 12, C.R.S.;

(c) Sells a manufactured home for salvage or nonresidential use; or

(d) Directly or indirectly sells, in any calendar year, three or fewer previously occupied manufactured homes that are owned by a manufactured home park owner and are located within one or more manufactured home parks in Colorado.



§ 24-32-3324. Escrow and bonding requirements

(1) Any person required to register with the division pursuant to section 24-32-3323 shall escrow all manufactured home sale down payments in a separate fiduciary account in a bank or trust company that does business in the state of Colorado until the manufactured home is delivered to the purchaser.

(2) A person required to register with the division pursuant to section 24-32-3323 shall provide a letter of credit, certificate of deposit issued by a licensed financial institution, or surety bond issued by an authorized insurer in the amount of fifty thousand dollars and conditioned upon the person's refund of any home sale down payment in accordance with the terms of the contract pursuant to which the payment was received. A person required to register with the division pursuant to section 24-32-3323 who wishes to engage in the business of selling manufactured homes from one or more retail locations in Colorado need not provide a separate letter of credit, certificate of deposit, or surety bond for each retail location, but may meet the requirements of this section by providing a single letter of credit, certificate of deposit, or surety bond. The letter of credit, certificate of deposit, or surety bond shall be filed with the division at the same time as the initial application for registration and shall be drawn in favor of the attorney general for the use of the people of Colorado. At least once per month, the division shall send the attorney general an updated list of all persons registered and bonded pursuant to the requirements of this part 33. The letter of credit, certificate of deposit, or surety bond shall be revocable only upon the written consent of the attorney general. However, a financial institution or authorized insurer shall only be required to make payment to a person making a claim against the letter of credit, certificate of deposit, or surety bond if a court of competent jurisdiction has rendered a final judgment in favor of such person based on a finding that the registered person failed to refund a manufactured home down payment or provide a reasonable per diem living expense in violation of the contractual provisions required by section 24-32-3325 or upon a ceasing of business operations or a bankruptcy filing by the registered person. Any person who is required to register with the division pursuant to section 24-32-3323 and who fails to provide a letter of credit, certificate of deposit, or surety bond as required by this subsection (2) or who otherwise fails to pay any judgment by a court of competent jurisdiction in favor of a purchaser of a manufactured home shall be subject to the suspension or revocation of the registration by the division.



§ 24-32-3325. Contract for sale of manufactured home - requirements

(1) A seller who is required to register with the division pursuant to section 24-32-3323 shall make the following disclosures in any contract for the sale of a manufactured home:

(a) That the buyer may have no legal right to rescind the contract absent delinquent delivery of the manufactured home or the existence of a specific right of rescission set forth in the contract;

(b) That the seller has a separate fiduciary account for the escrow of home sale down payments pending delivery of the manufactured home and a letter of credit, certificate of deposit, or surety bond filed with the division for the repayment of home sale down payments pending delivery of manufactured homes;

(c) That an aggrieved person may file a complaint for a refund of a down payment held in escrow by a seller of manufactured homes against the seller with the attorney general or with the district attorney for the district in which the sale occurs; and

(d) That an aggrieved person may bring a civil action pursuant to the provisions of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S., to remedy violations of manufactured home seller requirements in this part 33.

(2) A contract for the sale of a manufactured home by a person who is required to register with the division pursuant to section 24-32-3323 shall contain the following provisions:

(a) A date certain for the delivery of the manufactured home or a listing of specified delivery preconditions that must occur before a date certain for delivery can be determined; and

(b) A statement that if delivery of the manufactured home is delayed by more than sixty days after the delivery date specified in the contract of sale or by more than sixty days after the delivery preconditions set forth in the contract of sale have been met if no date certain for delivery has been set, the seller will either refund the manufactured home sale down payment or provide a reasonable per diem living expense to the buyer for the days between the delivery date specified in the contract or the sixty-first day after the delivery preconditions set forth in the contract have been met, whichever is applicable, and the actual date of delivery, unless the delay in delivery is unavoidable or caused by the buyer.



§ 24-32-3326. Unlawful manufactured home sale practices

(1) Any person who is required to register with the division pursuant to section 24-32-3323 engages in an unlawful manufactured home sale practice when the person:

(a) Fails to comply with the registration requirements of section 24-32-3323;

(b) Fails to comply with the escrow and bonding requirements of section 24-32-3324;

(c) Fails to include in any contract for the sale of a manufactured home any of the disclosures or contract provisions required by section 24-32-3325; or

(d) Fails to refund a manufactured home down payment or provide a reasonable per diem living expense in violation of the contractual provisions required by section 24-32-3325 (2)(b).



§ 24-32-3327. Inspections

(1) For the purposes of enforcement of this part 33, persons duly designated by the state director of housing, upon presenting appropriate credentials to the owner, operator, or agent in charge, are authorized:

(a) To enter at reasonable times and without advance notice any factory, warehouse, or establishment in which manufactured homes or factory-built structures are manufactured, stored, or held for sale;

(b) To inspect at reasonable times, within reasonable limits, and in a reasonable manner, any factory, warehouse, or establishment in which manufactured homes or factory-built structures are manufactured, stored, or held for sale and to inspect any books, papers, records, and documents that relate to the safety of manufactured homes or factory-built structures. Each inspection shall be commenced and completed with reasonable promptness;

(c) To enter at reasonable times and without advance notice any site on which manufactured housing is or has been installed for the first time for residential use; and

(d) To inspect at reasonable times, within reasonable limits, and in a reasonable manner any initial residential use installation and inspect any books, papers, records, and documents that relate to the proper installation of manufactured housing.

(2) In addition to any other inspection responsibilities, the division shall have the responsibility for the electrical inspections of any factory-built structures in plants that are certified by the division pursuant to this part 33.

(3) When acting as agent for the federal government, the division is authorized to conduct inspections and investigations pursuant to this section as may be necessary to promulgate or enforce federal manufactured home construction and safety standards established under the federal act or otherwise to carry out its duties under its agreement as agent. The division shall furnish the secretary any information obtained indicating noncompliance with the standards for appropriate action.

(4) The state director of housing is authorized to contract, as an agent for the federal government to:

(a) Conduct inspections, hearings, and building plan approvals;

(b) Keep records;

(c) Report inspections; and

(d) Perform all other necessary activities to fulfill federal functions under the federal act.






Part 34 - Comprehensive Strategic Action Plan on Aging Population in Colorado

§ 24-32-3401. Short title

This part 34 shall be known and may be cited as the "Colorado Comprehensive Strategic Action Plan on Aging Act".



§ 24-32-3402. Legislative declaration

(1) The general assembly finds and declares that:

(a) Both the United States and Colorado face a historic demographic shift over the next fifty years. As unprecedented numbers of workers retire and longevity increases, the percentage of the population fifty years of age and older will increase rapidly and significantly.

(b) This aging of our population will have wide-ranging economic, workforce, and social effects on all sectors of our society. A great many families, communities, businesses, public agencies, and programs are insufficiently prepared to meet these challenges effectively.

(c) The aging of our population creates opportunities for using this population's experience and wisdom in the workplace and through volunteer opportunities;

(d) The aging of our population will place significant financial pressure on all families, but especially middle- and lower-income families, who will be challenged to provide long-term care, services, and supports for loved ones. Few of these families are fully aware of or prepared for the challenges of aging, retirement, and caregiving.

(e) The aging of Colorado's population will have significant long-term impacts, both positive and negative, on the state's workforce, businesses, and economy, including private-pay long-term care services and infrastructure, creating both challenges and opportunities;

(f) The aging of our population will place unprecedented long-term demands on public sector programs and budgets, including social security, medicare, medicaid, housing, transportation, and health at the federal, state, and local levels;

(g) The aging of Colorado's population could significantly impact future state income and sales tax revenues as well as local sales and property tax revenues; and

(h) Colorado families, communities, businesses, and public agencies would all benefit from more comprehensive research into the issues related to the broad challenges of aging and from the development of a long-term strategic action plan and set of recommendations for addressing those challenges.

(2) It is therefore the intent of the general assembly to establish a multi-disciplinary private and public sector stakeholders' group to develop a comprehensive strategic action plan on aging in Colorado through the year 2030. The group shall provide to the governor and general assembly comprehensive data on and specific recommendations regarding private and public options for addressing this demographic shift for the state to consider.

(3) It is the intent of the general assembly that the recommendations of the group created in this part 34 will lead to the implementation of programs, services, projects, policies, and procedures starting by November 1, 2016, in both the public and private sectors.



§ 24-32-3403. Definitions

As used in this part 34, unless the context otherwise requires:

(1) "Fund" means the strategic action plan on aging cash fund established pursuant to section 24-32-3407.

(2) "Older adult population" means persons fifty years of age and older.

(3) "Strategic action plan" or "plan" means the comprehensive action plan on aging in Colorado developed by the planning group pursuant to section 24-32-3405.

(4) "Strategic action planning group on aging" or "planning group" means the strategic action planning group on aging established pursuant to section 24-32-3404.



§ 24-32-3404. Strategic action planning group on aging

(1) (a) There is established a strategic action planning group on aging for the purpose of studying and producing a comprehensive strategic action plan on aging in Colorado through the year 2030. The planning group shall examine the impacts, both positive and negative, of the aging demographic shift through the year 2030 on:

(I) The economy, workforce, and businesses and market-based products and services;

(II) State and local revenue budgets and fiscal policies;

(III) Medicaid and other safety-net programs and the collateral impact on other nonrelated state programs;

(IV) Family caregiving and private and public options for long-term care, services, and supports;

(V) The effects of potential federal entitlement reforms on Colorado; and

(VI) Transportation services and infrastructure.

(b) The planning group shall consider or incorporate information, recommendations, and best practices from past and current study groups, foundations, state agencies, local governments, and initiatives proposed or implemented in other states, as well as from state and national commissions and study groups on aging and long-term care, services, and supports.

(2) (a) The planning group consists of twenty-three voting members appointed by the governor on or before August 1, 2015, as follows:

(I) Four members who represent consumers. Consumer representatives must include:

(A) Two persons from nonprofit organizations representing or advocating for older adult populations;

(B) A representative of an area agency on aging as described in section 26-11-204, C.R.S.; and

(C) Three persons who are actual consumers of services for older adult populations.

(II) Five members who represent private, public, and community-based health care and long-term care, service, or support providers for older adults such as representatives of:

(A) Skilled nursing care;

(B) Assisted living facilities;

(C) Adult day care and home care;

(D) Hospice and palliative care;

(E) Geriatric health care, including Alzheimer care;

(F) Mental health; or

(G) Oral, vision, and audiological health;

(III) One member who has extensive knowledge and expertise in long-term care, services, and supports who is not a provider of such services;

(IV) One member who is a county commissioner;

(V) One member who represents the business community in Colorado;

(VI) Three members who have extensive knowledge of or experience with state and local budgets and fiscal policy or who are representatives from nonprofit organizations that have experience with fiscal and statewide policy issues;

(VII) One member who is a representative of institutions of higher education in a field related to older adult populations; and

(VIII) Five members from the executive branch, including:

(A) The executive director of the department of human services or the director's designee;

(B) The executive director of the department of health care policy and financing or the director's designee;

(C) The executive director of the department of public health and environment or the director's designee;

(D) The chair of the commission on aging or the director's designee; and

(E) The executive director of the department of transportation or the director's designee.

(b) (I) The governor shall consult with the president of the senate, the speaker of the house of representatives, and minority leaders about appointments to ensure:

(A) At least one appointment from a rural region of the state;

(B) Representation from at least five different congressional districts in the state; and

(C) Not more than ten of the twenty-one voting members are from the same political party and the state's two major political parties have an equal number of members on the commission.

(II) In making appointments to the planning group, the governor will consider representation for members of diverse racial, cultural, income, gender, and ability groups.

(c) Any person interested in serving as a member of the planning group shall submit an application to the governor's office.

(d) The planning group shall elect a chair and vice-chair from the members of the planning group to coordinate the work of the planning group.

(e) Members of the planning group serve without compensation but may receive reimbursement for actual and necessary expenses incurred in the performance of their duties as members of the planning board.

(f) (I) The term of each member of the planning group is four years, except that the governor shall select:

(A) One person appointed pursuant to subparagraph (I) of paragraph (a) of this subsection (2); two persons appointed pursuant to subparagraph (II) of paragraph (a) of this subsection (2); the person appointed pursuant to subparagraph (IV) of paragraph (a) of this subsection (2); one of the persons appointed pursuant to subparagraph (VI) of paragraph (a) of this subsection (2); and two of the persons appointed pursuant to subparagraph (VIII) of paragraph (a) of this subsection (2) to serve an initial term of two years; and

(B) One person appointed pursuant to subparagraph (I) of paragraph (a) of this subsection (2); two persons appointed pursuant to subparagraph (II) of paragraph (a) of this subsection (2); the person appointed pursuant to subparagraph (V) of paragraph (a) of this subsection (2); one of the persons appointed pursuant to subparagraph (VI) of paragraph (a) of this subsection (2); and two of the persons appointed pursuant to subparagraph (VIII) of paragraph (a) of this subsection (2) to serve an initial term of three years.

(II) The governor may reappoint a member for only one additional four-year term after a member's initial term.

(III) If there is a vacancy on the planning group for any reason, the governor shall appoint a new member from the appropriate representative group to serve the remainder of the member's term.

(IV) Members of the planning group may remove a member of the planning group, for cause, if approved by a two-thirds majority of all members of the planning group.

(g) The planning group shall meet as necessary, as determined by the members of the planning group, as soon as practicable after the governor makes the appointments.

(h) (I) The planning group shall establish special purpose subcommittees to consider and evaluate issues as it deems necessary to fulfill its goals, objectives, and duties, which may include but are not limited to:

(A) Transportation;

(B) Housing;

(C) Workforce development;

(D) Access to health care;

(E) Long-term care and other human services; and

(F) Retirement security.

(II) The special purpose subcommittees may include persons who are not members of the planning group. In appointing members of a special purpose subcommittee, the planning group shall pay special attention to appointing representatives from subject areas not otherwise represented on the planning group. Members of a special purpose subcommittee serve without compensation or reimbursement of expenses.

(III) The planning group shall establish a technical advisory committee to advise and assist the planning group, which committee consists of the state demographer and subject matter experts from local governments and nongovernmental organizations. The governor may also identify and provide subject matter experts as members of the technical advisory committee from state departments or agencies as identified and requested by the planning group.

(3) Subject to available appropriations, the planning group may identify and contract with any third-party organization for the purpose of data analysis and projection reporting.

(4) The planning group shall contract with a third party for staffing services including:

(a) A project administrator whose duties include:

(I) Meeting organization and coordination;

(II) Public relations and external distribution of information;

(III) Coordination between third-party contractors and the planning group;

(IV) Coordination between state departments and other organizations and the planning group;

(V) Management of report production;

(VI) Management of the planning group website; and

(VII) Any other function to be assigned by the planning group;

(b) A project assistant who is responsible for tasks assigned by the project administrator.



§ 24-32-3405. Operation

(1) The planning group shall exercise its powers and perform its duties and functions as specified by this part 34 independently from the department. The department acts solely as the fiscal agent for the planning group.

(2) The planning group may establish bylaws as appropriate for its effective operation.

(3) The chair of the planning group shall establish a schedule for planning group meetings. The planning group must meet at least twelve times each calendar year.

(4) Members of the planning group, staff, and consultants are not liable for an act or omission in their official capacity performed in good faith in accordance with this part 34.

(5) (a) The planning group is exempt from the "Procurement Code", articles 101 to 112 of this title.

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), the planning group is subject to the open meetings law, part 4 of article 6 of this title, and to the "Colorado Open Records Act", part 2 of article 72 of this title.

(II) Members of the planning group may convene in groups of no more than five members for the following purposes without complying with the open meetings law as long as no formal action is taken at the meeting:

(A) To gather and understand data; or

(B) To organize and plan for the business of the planning group.



§ 24-32-3406. Duties of strategic action planning group

(1) (a) The planning group shall develop a comprehensive strategic action plan on aging in Colorado through the year 2030 to be completed by November 1, 2016. In developing the strategic action plan, the planning group shall review and incorporate past recommendations and findings from previous studies and commissions that the planning group considers relevant and necessary to its duties. Previous recommendations must be reviewed in conjunction with the latest demographic and economic projections specified in the analysis conducted pursuant to paragraph (c) of this subsection (1) in order to assess their long-term fiscal viability.

(b) The strategic action plan must address at least the following three areas:

(I) Demographic, economic, fiscal, and budget data analysis through the year 2030;

(II) Actionable recommendations; and

(III) Plans for updates to the strategic action plan.

(c) Data analysis. The strategic action plan must include the following areas of data analysis:

(I) Statewide and regional demographic analysis of Colorado's older adult population;

(II) Analysis of the impacts, both positive and negative, of the demographic shift on the state economy and workforce participation;

(III) Analysis of the impacts, both positive and negative, of the demographic shift on state and local revenues including income, sales, and property tax;

(IV) Projected effects of the demographic shift on state and local revenues and identification of possible revenue shortfalls;

(V) Projected state budget impact of the demographic shift on Colorado's medicaid program;

(VI) Projected state budget impact of the demographic shift on other state departments and programs;

(VII) Analysis of the financial security of Colorado's older adult population that are in or approaching retirement in order to determine projected future demand on medicaid and other state-funded safety net programs;

(VIII) Analysis of the retirement savings gap and retirement security for the state's older adult population;

(IX) Analysis of projected cost trends of private long-term care, services, and supports;

(X) Analysis of the number of persons in the older adult population who would benefit from receiving additional community-based services and the types of services and supports required for members of this population to remain in their own residences and communities for as long as possible;

(XI) Analysis of any federal spending actions relative to medicaid, social security, medicare, and other federal programs the planning group considers relevant and their effect on general fund expenditures and reserves as well as nonrelated state expenditures;

(XII) Analysis of existing and proposed private sector initiatives to address retirement preparedness and long-term care, services, and supports for the older adult population; and

(XIII) Economic impact of caregiving on Colorado families, businesses, and the state economy.

(d) Actionable recommendations. Recommendations shall include at least:

(I) Options to address the long-term impact of the demographic shift on Colorado citizens, state government, and the private sector;

(II) Options to address disproportional regional demographic shifts in older adult populations;

(III) Options to improve financial security and retirement preparation for the older adult population;

(IV) Recommendations to enhance access to services and public education on aging issues;

(V) Options to strengthen and improve service quality and infrastructure for long-term services and supports to better enable the services and supports to meet future demand;

(VI) Options to reduce administrative and service delivery costs of public and private long-term services and supports while maintaining service quality;

(VII) Administrative and regulatory reforms needed to more cost-effectively organize state agencies to implement state programs and services;

(VIII) Private sector options for state-based long-term care, services, and supports;

(IX) Options to extend and improve other services and supports that would allow individuals to remain in their residences and communities for as long as possible;

(X) Options to improve the accessibility and sustainability of affordable housing and transportation services;

(XI) Options to improve caregiver supports and mitigate both the financial and nonfinancial impacts of caregiving on patients, caregivers, businesses, and the state;

(XII) Projections on the economic, fiscal, and personal impacts of implementing or not implementing the recommendations. This analysis should also consider the nonfinancial and quality-of-care impacts of the recommendations on Colorado's long-term care, services, and supports; healthcare infrastructure and workforce; aging; and caregiver populations.

(XIII) Possible legislation for consideration by the general assembly in order to implement the planning group's recommendations and achieve its stated goals; and

(XIV) Possible regulatory changes to be offered to state departments in order to implement the planning group's recommendations and achieve its stated goals.

(2) Reports. (a) During the 2016 and 2017 legislative sessions, the planning group shall submit an oral report summarizing its work and any preliminary findings or recommendations to the joint budget committee.

(b) (I) By November 30, 2016, the planning group shall submit to the governor, the general assembly, and any affected state agency its strategic action plan detailing the work of the planning group and its final recommendations.

(II) (A) If the strategic action plan identifies programs, services, projects, policies, or procedures that would result in cost savings, without adversely affecting the quality of care and services, and do not require legislation, the governor and the affected state agencies are encouraged to pursue the necessary actions to implement the recommendations, including, as necessary, requesting adequate funding through the state budget process.

(B) If the strategic action plan identifies programs, services, projects, policies, or procedures that would result in cost savings, without adversely affecting the quality of care and services, that require legislation, the planning group shall recommend legislation to implement the changes to the governor and the general assembly. In its plan, the planning group shall specify the laws that need to be created, amended, or repealed to implement the recommendations.

(c) Strategic plan updates. (I) The planning group shall submit two updates to the strategic action plan, one by November 1, 2018, and one by November 1, 2020, to update the planning group's analysis and recommendations.

(II) (A) These updates shall include new economic and demographic data as well as respond to new state and national public and private initiatives and must address a time period for analysis and recommendation that extends fifteen years after the delivery of the update.

(B) The process for creating these updates shall be determined by the planning group as part of its strategic action plan.

(C) New legislative or regulatory recommendations may be offered in order to address new or changing circumstances.

(III) The initial planning group shall determine the staffing and process for updating the initial strategic action plan. The planning group will only undertake the plan updates if sufficient funding is secured through additional appropriations, gifts, grants, or donations.



§ 24-32-3407. Strategic action plan on aging cash fund

(1) There is created in the state treasury the strategic action plan on aging cash fund consisting of any moneys that may be appropriated to the fund by the general assembly together with any gifts, grants, or donations received by the planning group. The planning group may seek and accept gifts, grants, or donations for the purpose of funding the planning group's operations and development of the strategic action plan. The moneys in the fund are continuously appropriated to the planning group for the direct and indirect costs associated with implementing this part 34.

(2) The state treasurer may invest any moneys in the fund not expended for the purpose of this part 34 as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 24-32-3408. Repeal of part - sunset review

This part 34 is repealed, effective July 1, 2022. Prior to such repeal, the planning group must be reviewed as provided for in section 2-3-1203, C.R.S.






Part 35 - Peace Officers Mental Health Support Grant Program

§ 24-32-3501. Peace officers mental health support grant program - created - rules - policies and procedures - fund - repeal

(1) There is created in the department of local affairs, referred to in this section as the "department", the peace officers mental health support grant program to provide grants of money to county sheriffs' offices and municipal police departments for the purpose of helping these agencies engage mental health professionals who can provide:

(a) On-scene response services to support peace officers' handling of persons with mental health disorders; and

(b) Counseling services to peace officers.

(2) Grant recipients may use the money received through the grant program to hire mental health professionals and provide:

(a) On-scene response services to support peace officers' handling of persons with mental health disorders; and

(b) Counseling services to peace officers.

(3) County sheriffs' offices and municipal police departments that apply for grants from the grant program are encouraged to do so, to the extent possible, in collaboration with the community mental health centers in their regions.

(4) The department shall administer the grant program and, subject to available appropriations, shall award grants as provided in this section. Subject to available appropriations, grants shall be paid out of the fund created in subsection (10) of this section.

(5) The executive director of the department, or his or her designee, shall develop such policies and procedures as are required in this section and such additional policies and procedures as may be necessary to implement the grant program. At a minimum, the policies and procedures must specify the time frames for applying for grants, the form of the grant program application, the time frames for distributing grant money, and criteria for the executive director, or his or her designee, to use in awarding and denying grants.

(6) To receive a grant, a sheriff's office or municipal police department must submit an application to the department in accordance with policies and procedures developed by the executive director, or his or her designee.

(7) On and after August 9, 2017, the department shall include a summarized report of the activities of the grant program in the department's annual presentation to the committees of reference pursuant to section 2-7-203. Notwithstanding section 24-1-136 (11)(a)(I), the reporting requirements set forth in this section continue until the grant program is repealed pursuant to subsection (11) of this section.

(8) The department may use up to five percent of the money annually appropriated for the program to pay the direct and indirect costs that the department incurs in administering the grant program.

(9) Notwithstanding any other provision of this section, the department is not required to implement the grant program until sufficient funds are received in the fund created in subsection (10) of this section.

(10) (a) The peace officers mental health support fund, referred to in this section as the "fund", is created in the state treasury. The fund consists of gifts, grants, and donations credited to the fund pursuant to subsection (10)(b) of this section and any other money that the general assembly may appropriate or transfer to the fund. The executive director, or his or her designee, may expend money from the fund for the purposes of this section.

(b) The department may seek, accept, and expend gifts, grants, or donations from private or public sources for the purposes of this section. The department shall transmit all money received through gifts, grants, or donations to the state treasurer, who shall credit the money to the fund.

(c) The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund. At the end of any fiscal year, all unexpended and unencumbered money in the fund remains therein and shall not be credited or transferred to the general fund or any other fund.

(d) The state treasurer shall transfer all unexpended and unencumbered money in the fund on August 31, 2027, to the general fund.

(11) This section is repealed, effective September 1, 2027.









Article 33 - Department of Natural Resources

Part 1 - Department of Natural Resources

§ 24-33-101. Department of natural resources

(1) There is hereby created the department of natural resources, the head of which is the executive director of the department of natural resources.

(2) Whenever any law of this state refers to the division of natural resources, said law shall be construed as referring to the department of natural resources, and whenever any law of this state refers to the natural resources coordinator, said law shall be construed as referring to the executive director of the department of natural resources.



§ 24-33-102. Powers and duties of the executive director and deputy director

(1) The commissioner of mines, who shall be appointed and act pursuant to section 34-21-102, C.R.S., may be the executive director of the department.

(2) The executive director shall require of the head of each subordinate agency assigned to the department of natural resources an annual report containing such information and submitted at such time as the executive director decides.

(3) The executive director shall exercise control over publications of the department and any division thereof. He shall cause such publications as are approved for circulation in quantity outside the executive branch to be issued in accordance with the provisions of section 24-1-136.

(4) The executive director may request from the board of governors of the Colorado state university system such information and statistics concerning forests and forestry in the state and other reports at such times and on such matters as the executive director may require.

(5) The executive director has the power and duty to develop, encourage, promote, and implement programs for the prevention, abatement, and control of litter within the state of Colorado. The executive director may enter into such contracts as may be appropriate for the implementation of any such program.

(5.5) The executive director shall have such other powers, duties, and functions as are prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of this title.

(6) The executive director may appoint the deputy director of the department of natural resources, pursuant to section 13 of article XII of the state constitution. Subject to the supervision of the executive director, the deputy director shall have all of the powers, duties, and responsibilities of the executive director as provided by law and shall exercise such powers, duties, and responsibilities in the absence of the executive director and when so instructed by the executive director.

(7) No later than ninety days following confirmation by the senate of the public members of the state board of the great outdoors Colorado trust fund, the executive director shall secure a memorandum of understanding among the joint budget committee of the general assembly, the department of natural resources, and the state board of the great outdoors Colorado trust fund establishing policies and procedures which will facilitate cooperation and coordination of efforts concerning investment in and development, operation, and management of the state's parks and wildlife systems.



§ 24-33-103. Legislative declaration

The state policy shall be to encourage, by every appropriate means, the full development of the state's natural resources to the benefit of all of the citizens of Colorado and shall include, but not be limited to, creation of a resource management plan to integrate the state's efforts to implement and encourage full utilization of each of the natural resources consistent with realistic conservation principles. The governor, through the executive director of the department of natural resources, shall develop and direct the resource management plan and shall be responsible for negotiations with the federal government in all resource and conservation matters.



§ 24-33-104. Composition of the department

(1) The department of natural resources consists of the following commissions, divisions, boards, offices, and councils:

(a) The Colorado water conservation board;

(b) (Deleted by amendment, L. 2000, p. 556, § 4, effective July 1, 2000.)

(c) The state board of land commissioners, subject to the provisions of sections 9 and 10 of article IX of the state constitution;

(d) The division of reclamation, mining, and safety, the head of which shall be the director of the division of reclamation, mining, and safety. The director of the division shall also serve as the head of the office of active and inactive mines or the office of mined land reclamation. The director of the division shall have professional and supervisory experience in mining, reclamation, oil and gas, geology, or natural resource planning and management and shall have a college degree from an accredited college or university in mining engineering, petroleum engineering, geological engineering, geology, or related natural/physical sciences, or mineral economics. The division shall consist of the following sections:

(I) (Deleted by amendment, L. 92, p. 1919, § 3, effective July 1, 1992.)

(II) The office of active and inactive mines;

(III) and (IV) Repealed.

(V) The office of mined land reclamation.

(VI) (Deleted by amendment, L. 2005, p. 1463, § 2, effective July 1, 2005.)

(VII) Repealed.

(e) The division of water resources, the head of which shall be the state engineer. The division shall consist of the following sections:

(I) The office of the state engineer;

(II) The division engineers;

(III) The ground water commission;

(IV) The state board of examiners of water well construction and pump installation contractors.

(V) Repealed.

(f) The oil and gas conservation commission of the state of Colorado;

(g) Repealed.

(h) The division of parks and wildlife and the parks and wildlife commission;

(i) (Deleted by amendment, L. 2011, (SB 11-208), ch. 293, p. 1383, § 4, effective July 1, 2011.)

(j) (Deleted by amendment, L. 92, p. 1919, § 3, effective July 1, 1992.)

(k) The division of forestry.

(2) Repealed.



§ 24-33-105. Executive director given power to contract with Colorado school of mines

(1) The executive director is hereby given authority to:

(a) Enter into contracts with the Colorado school of mines to develop and conduct research concerning:

(I) New and more efficient methods of mining, preparing, and utilizing coal;

(II) Markets for coal of the western United States and especially that of Colorado;

(III) Development in the scientific, technical, and economic fields related to the coal industry;

(b) Accept grants from, contract with, and otherwise cooperate with the office of coal research of the United States department of the interior.



§ 24-33-107. Acquisition of state lands by department - interests in land

(1) Certain state lands under control and supervision of the state board of land commissioners have unique economic or environmental value for the public, but they are legally subject to being sold into private ownership. It is the purpose of this section to authorize interests in such lands other than agricultural or grazing rights therein to be transferred to and held by the department of natural resources in exchange for fair and adequate consideration being transferred to the appropriate trust fund.

(2) (a) Whenever the executive director of the department of natural resources is informed that a specific piece of land held by the state board of land commissioners has a characteristic that is alleged to have a unique economic or environmental value for the public, including land under the control of the division of parks and wildlife that has the potential to support renewable energy generation development as contemplated in section 24-33-114, and that such characteristic allegedly would be damaged or destroyed if the land passed to private ownership, the executive director may, with the written consent of either the president of the state board of land commissioners or the commissioner of agriculture, give written notification to the board that said land, other than agricultural or grazing rights, is subject to acquisition by the department of natural resources. The notification by the executive director shall identify said lands by their appropriate legal description and shall specify the characteristic of the land that is alleged to have unique economic or environmental value for the public. Not later than during the next regular session of the general assembly, the executive director shall request such authorization and appropriation as may be necessary to enable the department to acquire said land or an interest therein in accordance with this section.

(b) Within sixty days after receipt of such notification, the state board of land commissioners shall meet in public session after fifteen days' public notice and hear and receive testimony and evidence concerning the proposed acquisition. Within thirty days after the completion of the hearing, said board shall submit its written findings and recommendations concerning such acquisition to the joint budget committee and to the executive directors of the departments of agriculture and natural resources. Such recommendations may include recommendations for compensation to insure the continued use of grazing and agricultural rights as they existed at the time of the acquisition.

(c) Within thirty days following completion of such written findings and recommendations, the president of the state board of land commissioners, the executive director of the department of natural resources, and the commissioner of agriculture shall meet and review said findings and recommendations and may then modify or withdraw the notification given to said board of land commissioners pursuant to paragraph (a) of this subsection (2). To the extent of such withdrawal, all procedures initiated by such notification shall be deemed terminated.

(3) All acquisitions from the state board of land commissioners pursuant to this section shall be:

(a) By the exercise of eminent domain in the name of the state of Colorado through condemnation proceedings pursuant to article 1 of title 38, C.R.S.; or

(b) At any public sale.

(4) (a) In acquisitions under this section the department may not acquire any agricultural or grazing rights but otherwise may acquire the full fee interest or any and all rights and interests in land less than the full fee interest, including but not limited to future interests, easements, covenants, and contractual rights. Every such interest in land held by the department when properly recorded shall be deemed to run with the land to which it pertains for the benefit of the citizens of this state and may be protected and enforced by the department in the district court of the county in which the land, or any portion thereof, is located.

(b) No acquisition of any interest in any tract of land, as authorized by this section, shall preclude the state board of land commissioners from leasing said tract of any portion thereof for grazing or agricultural purposes.



§ 24-33-108. Gifts and devises to the department

(1) The department of natural resources is authorized to receive or reject gifts and devises of money or property and, subject to the terms of any gift or devise and to the provisions of any applicable law, to hold such funds or property in trust or invest, sell, or exchange the same and use either principal or interest or the proceeds of sale or the exchanged property received for the benefit of the department and the public as specified in this section.

(2) The department of natural resources may cooperate with and assist any donor or foundation or similar organization intending to make gifts and devises of money and property for donation to or use by the department in the provision and maintenance of parks, recreational areas, or scenic or natural areas and for related uses. The acceptance of any gift or devise shall not commit the state to any expenditure of state funds.

(3) Any money received as gifts under this section and any money received from the investment of such money or property received under this section and any interest therefrom must be credited to a special fund known as the Colorado natural resources foundation fund. The fund and any gifts or devises received by the department of natural resources pursuant to this section shall not diminish any appropriations made to the department. Money in the fund shall not be expended in such a manner as to commit expenditures from the general fund or any cash fund that is designated for regulatory purposes within the division of water resources. The use of gifts and devises are subject to audit by the state auditor or the state auditor's designee, the cost of which shall be borne by the department.

(4) Repealed.



§ 24-33-109. Educational programs - youth educational programs

(1) (a) The executive director of the department and the directors of the divisions within the department shall have the authority to direct and manage an integrated natural resources and environmental educational program.

(b) Natural resource and environmental education for the purposes of this article shall include but not be limited to scientific concepts underlying natural resource and environmental management, the history of natural resource development and management in Colorado, and natural resource public policy concepts such as private property rights and the interdependence between private and public resource management, an appreciation for the economic benefits and costs associated with natural resource management decisions, and an understanding of the role which land-based industries, such as agriculture, mining, and timbering, play in preserving and managing natural resources.

(2) (a) The department shall develop and conduct an educational program for the youth in this state. The goals of the youth educational program are to foster an interest in and a sense of stewardship toward the natural resources of the state, to provide summer jobs for students interested in pursuing careers in natural resources, and to provide career and educational development opportunities for students participating in these programs.

(b) As part of the educational programs of the department mandated in paragraph (a) of this subsection (2), a youth in natural resources summer work program shall be established. To the greatest extent possible, such work program shall incorporate opportunities for seasonal work with the department including, but not limited to, parks maintenance and wildlife field work. Any such seasonal work opportunities shall be geared toward disadvantaged youth with a particular emphasis on including youth who are disadvantaged as a result of economic circumstances, race, national origin, ethnicity, or gender.

(3) Any funds received or expended for the educational programs pursuant to this section shall be in accordance with section 24-33-108. Funds from other sources including, but not limited to, federal funds and any appropriation made by the general assembly to the department may be accepted and used for the purposes of this section.

(4) Repealed.



§ 24-33-109.5. Colorado kids outdoors grant program - created - fund created - rules - report - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Advisory council" means the Colorado kids outdoors advisory council created in subsection (4) of this section.

(b) "Eligible entity" means:

(I) A school district; a board of cooperative services created pursuant to article 5 of title 22, C.R.S.; a district charter school authorized by a school district pursuant to part 1 of article 30.5 of title 22, C.R.S.; an institute charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of title 22, C.R.S., or an approved facility school as defined in section 22-2-402 (1), C.R.S.; or

(II) A nonprofit organization or an agency of the state or a local government, which organization or agency provides outdoor activities for youth that emphasize the environment and experiential, field-based learning.

(c) "Executive director" means the executive director of the department of natural resources.

(d) "Fund" means the Colorado kids outdoors grant program fund created in subsection (6) of this section.

(e) "Grant program" means the Colorado kids outdoors grant program created in subsection (2) of this section.

(2) There is hereby created in the office of the executive director the Colorado kids outdoors grant program to fund opportunities for Colorado youth to participate in outdoor activities in the state, including but not limited to programs that emphasize the environment and experiential, field-based learning. The grant program shall be funded through public or private gifts, grants, or donations received by the department of natural resources for said purpose pursuant to subsection (6) of this section. In addition, the executive director may use moneys received by the department of natural resources for the purposes of section 24-33-109 (2) to make awards through the grant program to eligible entities that provide outdoor activities that meet the criterion specified in subparagraph (V) of paragraph (b) of subsection (3) of this section. The grant program shall not receive appropriations of general fund moneys.

(3) The executive director shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of this title, to implement the grant program. At a minimum, the rules shall specify:

(a) The procedures, timelines, and form for applying for a grant; and

(b) Criteria for selecting grant recipients, which criteria shall address, at a minimum:

(I) Providing outdoor activities for youth who reside in the metropolitan, urban, and rural areas of the state;

(II) Encouraging youth to participate with their parents or legal guardians in outdoor activities;

(III) Providing outdoor activities for youth from low-income families;

(IV) Whether the outdoor activity will occur in a state park, a national park or monument, county open space, or some other natural area of the state that is either developed for outdoor recreational activities or undeveloped; and

(V) Whether the outdoor activity is designed to foster an interest in and a sense of stewardship toward the natural resources of the state by providing summer jobs for youth interested in careers in natural resources or providing other career development opportunities; except that this criterion is applicable only to grants awarded from moneys received by the department of natural resources for the purposes of section 24-33-109 (2).

(4) (a) There is hereby created the Colorado kids outdoors advisory council to assist the executive director in implementing the grant program. The advisory council shall consist of six members as follows:

(I) The following ex officio members or their designees:

(A) The executive director of the department of public health and environment;

(B) The commissioner of education;

(C) The executive director of the great outdoors Colorado program;

(D) The director of the division of parks and wildlife in the department of natural resources; and

(E) (Deleted by amendment, L. 2011, (SB 11-208), ch. 293, p. 1389, § 13, effective July 1, 2011.)

(II) Two persons with expertise in outdoor recreation and environmental education, one of whom is appointed by the executive director of the department of natural resources and one of whom is appointed by the commissioner of education.

(b) The appointed members of the advisory council shall serve voluntarily and without reimbursement for expenses. Each appointed member shall serve at the pleasure of the appointing authority and for a two-year term. If a vacancy arises in an appointed position, the appropriate appointing authority shall appoint a person who meets the criteria specified in subparagraph (II) of paragraph (a) of this subsection (4) to fill the vacancy.

(c) The advisory council shall have the following duties:

(I) To review grant applications received by the office of the executive director and make recommendations to the executive director for grant awards;

(II) To assist the executive director in establishing the criteria for awarding grants through the grant program; and

(III) To otherwise advise the executive director concerning implementation of the grant program.

(d) This subsection (4) is repealed, effective July 1, 2020. Prior to said repeal, the advisory council shall be reviewed as provided in section 2-3-1203, C.R.S.

(5) An eligible entity that seeks a grant through the grant program shall submit an application to the office of the executive director in accordance with rules promulgated by the executive director. Subject to the availability of funding, the executive director shall select grant recipients, specifying the amount to be awarded, taking into account the recommendations of the advisory council and the criteria established in rule.

(6) (a) The department of natural resources is authorized to seek, accept, and expend public or private gifts, grants, or donations for the implementation of the grant program; except that the department of natural resources may not accept a gift, grant, or donation for the grant program that is subject to conditions that are inconsistent with this section or any other law of the state. The department of natural resources shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the Colorado kids outdoors grant program fund, which fund is hereby created. The moneys in the fund are continuously appropriated to the department of natural resources for the direct and indirect costs associated with implementing this section.

(b) Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. The department of natural resources may expend up to two percent of the moneys annually credited to the fund to offset the costs incurred in implementing the grant program. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(7) On or before February 1, 2011, and on or before February 1 each year thereafter in which the executive director awards grants pursuant to the grant program, the executive director shall submit to the agriculture, livestock, and natural resources committee of the house of representatives, or any successor committee, the agriculture and natural resources committee of the senate, or any successor committee, and the education committees of the house of representatives and the senate, or any successor committees, a report summarizing the following information for the preceding fiscal year:

(a) The amount received for implementation of the grant program and the sources of said amount;

(b) The eligible entities that received grants and the amounts awarded to each recipient; and

(c) The activities funded with the grant awards.



§ 24-33-110. Applications for licenses - authority to suspend licenses - rules

(1) Every application by an individual for a license issued by the department of natural resources or any authorized agent of such department shall require the applicant's name, address, and social security number; except that the division of parks and wildlife shall not collect applicants' social security numbers on license applications unless required by federal law or mandated as a condition of the state receiving federal funds. No license issued by the department of natural resources or any authorized agent of such department shall display the holder's social security number.

(2) The department of natural resources or any authorized agent of the department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if the department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the department of natural resources, rules promulgated by the state board of human services, and any memorandum of understanding entered into between the department of natural resources or an authorized agent thereof and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The department of natural resources shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the department of natural resources and the state child support enforcement agency in the department of human services with respect to the implementation of this section and section 26-13-126, C.R.S.

(b) The appropriate rule-making body of the department of natural resources is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the department of natural resources or any authorized agent of such department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 24-33-111. Conservation of native species - fund created

(1) Legislative declaration. The general assembly hereby recognizes the importance of conserving native species that have been listed as threatened or endangered under state or federal law, or are candidate species or are likely to become candidate species as determined by the United States fish and wildlife service. The general assembly hereby declares and determines that the Colorado department of natural resources and the division of parks and wildlife are responsible for the development, implementation, or approval of appropriate programs to address the conservation of such species and for negotiating agreements with federal agencies and other states to avoid regulatory conflicts pursuant to section 24-33-103.

(2) Species conservation trust fund - creation. (a) (I) (A) There is hereby created in the state treasury the species conservation trust fund, which is subject to annual authorization by the general assembly to carry out the purposes of this section. The fund consists of all money transferred by the treasurer as specified in section 39-29-109.3 (2)(e) and subsection (2)(a)(I)(B) of this section. All income derived from the deposit and investment of money in the fund is credited to the fund. At the end of any fiscal year, all unexpended money in the fund remains in the fund and shall not be credited or transferred to the general fund or any other fund. To the maximum extent practical, only interest from the fund shall be expended for activities pursuant to this section.

(B) On July 1, 2017, the state treasurer shall transfer four million ninety thousand nine hundred nine dollars from the general fund to the species conservation trust fund.

(II) Beginning with the state fiscal year commencing on July 1, 2009, the general assembly shall appropriate an amount not to exceed five hundred thousand dollars from the species conservation trust fund to the department of natural resources for the purpose of acquiring water for instream flows. Moneys appropriated for this purpose shall be used to preserve or improve the natural environment of species that have been listed as threatened or endangered under state or federal law, or are candidate species or are likely to become candidate species. The executive director of the department of natural resources, in preparing the species conservation eligibility list pursuant to this section, shall provide a list of the specific instream flow acquisitions that would be financed pursuant to this subparagraph (II). Such list shall include the species that would benefit from each proposed instream flow acquisition. Prior to obligating revenues from the fund, the list of specific instream flow acquisitions is subject to modification and adoption by the general assembly through passage of a bill.

(b) to (e) Repealed.

(3) Species conservation eligibility list and annual report. (a) The executive director of the department of natural resources, after consultation with the Colorado water conservation board and its director, the parks and wildlife commission, and the director of the division of parks and wildlife, shall annually prepare a species conservation eligibility list describing programs and associated costs that are eligible to receive funding pursuant to this section. The species conservation eligibility list is subject to modification and adoption through passage of a bill. Notwithstanding section 24-1-136 (11)(a)(I), at the same time as the species conservation eligibility list is submitted, the director of the department of natural resources, after consultation with the Colorado water conservation board and its director, the parks and wildlife commission, and the director of the division of parks and wildlife, shall also provide a detailed report to the general assembly on the progress and status of activities to date and their effectiveness in the recovery of the species and identify proposed future activities. The report shall include an assessment of habitat benefits, both public and private, attributable to such activities.

(b) Funding shall be distributed by the executive director of the department of natural resources among projects included in the species conservation eligibility list for the following purposes:

(I) Cooperative agreements, recovery programs, and other programs that are designed to meet obligations arising under the federal "Endangered Species Act of 1973", 16 U.S.C. 1531, et seq., and that provide regulatory certainty in accordance with subsection (4) of this section;

(II) Studies and programs established or approved by the division of parks and wildlife and the executive director of the department of natural resources regarding:

(A) Species placed on the state endangered or threatened list in accordance with section 33-2-105, C.R.S.;

(B) Candidate species in order to assist in the recovery or protection of the species to avoid listing of the species;

(C) Scientific research relating to listing or delisting any species; or

(D) If a species that is not on the federal endangered or threatened species list is proposed to be added to the state endangered or threatened species list, the evaluation of the species pursuant to this sub-subparagraph (D) shall include: Scientific evaluation of genetic data that proves the species is a separate and distinct species in the ecosystem; evaluation of the species habitat that encompasses the entire geographic area of the species habitat not just portions of such habitat; and the reliable scientific baseline data used to ascertain that the number of the species in the habitat is rapidly declining over time.

(c) In no event shall moneys from the species conservation trust fund, created in subsection (2) of this section, be used to acquire any property through the exercise of eminent domain.

(4) Agreement requirements. In order to be eligible for funding under subsection (3) of this section, agreements entered into by or on behalf of the state with any person, entity, organization, political subdivision, state, or the federal government relating to the conservation of native species that have been listed as threatened or endangered under federal or state law or that are candidate species or are likely to become candidate species, species at risk and species of special concern, or species the decline or extinction of which may affect the welfare of the citizens of the state, must be voluntary, shall protect private property rights, and shall assist in meeting the regulatory requirements that currently exist or that may become applicable in the future pertaining to the conservation of species. Funds allocated for the purpose of implementing such agreements through the species conservation list process shall be utilized, to the maximum extent possible, for the purchase or construction of capital assets that shall be owned by the state and that may be sold or utilized for other purposes in the event that the agreement is terminated unless the state elects not to own such assets and for the implementation of activities the division of parks and wildlife has determined may eliminate the need to list a species as threatened or endangered or, in the case of previously listed species, may hasten delisting.

(5) Maximization of funds. The Colorado water conservation board and the parks and wildlife commission shall maximize the species conservation trust fund by applying for available grants consistent with the purposes of the fund. Federal grants and voluntary contributions may be accepted and expended as provided in this section. Such grants and contributions shall, upon acceptance, be placed in the species conservation trust fund created in subsection (2) of this section. Nothing in this section limits the authority of the Colorado division of parks and wildlife to manage or regulate game, nongame, or threatened or endangered species. No funding shall be accepted, approved, or used to initiate the listing of species as threatened or endangered under federal law. Nothing in this section is intended to be construed as a mechanism to substitute funding that would otherwise be available for expenditure by the division of wildlife or to replace or reduce the obligation of the division to carry out nongame programs under title 33, C.R.S.



§ 24-33-113. Landowner incentive conservation programs - definition - report

(1) The general assembly finds, determines, and declares that current federal programs exist in which Colorado landowners, in exchange for monetary compensation or other financial assistance, abide by various practices related to conservation for lands enrolled in the programs. The general assembly further declares that lands, waters, and wildlife in Colorado have derived enormous benefits as a result of such programs. However, such federal programs may be reduced or eliminated, and similar federal or state programs may exist or be created, in the near future. Therefore, the general assembly declares that a study conducted by the department of natural resources concerning such programs, including the types of lands desirable for the programs, the cost to administer the programs, and the value of the programs to public and private interests, would assist the general assembly in assessing whether and how the implementation of such programs in Colorado can be improved and, where possible, supplemented through new federal or state programs.

(2) (a) The department shall compile information regarding participation by Colorado landowners in landowner incentive conservation programs. As used in this section, "landowner incentive conservation program", also referred to in this section as a "program", means any federal or state program that provides monetary compensation to landowners who agree to set aside lands or apply land management strategies or conservation practices to lands enrolled in the program. A program may also directly or incidentally protect, enhance, or otherwise provide benefits to the environment, wildlife, or wildlife habitat. In gathering information pursuant to this paragraph (a), the department shall review any federal or state programs that currently exist or are created prior to February 1, 2010. The information gathered by the department shall include data regarding the amount and types of Colorado lands enrolled in a program, methods and costs to administer the programs, and the benefits to lands, the environment, or wildlife realized through the programs.

(b) The department shall study the information obtained pursuant to paragraph (a) of this subsection (2) in order to assess the feasibility of administering such a program in Colorado if the federal programs are eliminated or reduced. In assembling this information, the department shall consult with any potentially affected groups or entities, including:

(I) Federal agencies that administer programs;

(II) Any potentially affected state agencies;

(III) Landowners or entities representing landowner interests;

(IV) Groups organized for the purpose of wildlife conservation; and

(V) The agriculture industry task force created pursuant to section 35-1-107 (8), C.R.S.

(c) The data compilation and study efforts required by this subsection (2) shall be funded with moneys appropriated to the department from the operation and maintenance account of the species conservation trust fund created in section 24-33-111 (2) for the fiscal year beginning July 1, 2009.

(3) On or before February 1, 2010, the department shall report to the house of representatives committee on agriculture, livestock, and natural resources and the senate committee on agriculture and natural resources, or their successor committees, regarding the feasibility of administering a landowner incentive conservation program in Colorado. If possible, such report shall be made at the same time as the report described in section 24-33-111 (3)(a).

(4) Information gathered by the department pursuant to this section that allows any Colorado landowner or land to be specifically identified shall be exempt from inspection pursuant to section 24-72-204 (3)(a)(XXI), provided, however, that summary or aggregate data that does not specifically identify individual landowners or specific parcels of land shall not be subject to such exemption.



§ 24-33-115. Reenergize Colorado program - powers and duties of executive director - repeal

(1) In addition to all other powers and duties conferred upon the executive director by law, the executive director is hereby authorized and directed to work with the Colorado energy office, the state board of land commissioners, public utilities, and other state and federal agencies as necessary to initiate the reenergize Colorado program. The purposes of the program are:

(a) To maximize the ability of the division of parks and wildlife, also referred to in this section as the "division", to achieve energy self-sufficiency using eligible energy resources, as defined in section 40-2-124, C.R.S., with the goal of generating or offsetting one hundred percent of the division's electrical energy consumption using eligible energy resources on land owned, leased, or controlled by the division by the year 2020; and

(b) To demonstrate best practices in the efficient deployment of eligible energy resources to meet the electrical energy needs of the division in a manner consistent with its goal and mission and the outdoor experience of visitors to Colorado's public lands.

(2) Notwithstanding section 40-2-124 (1)(c)(II)(B), (1)(e)(II), or (1)(e)(III), C.R.S., or any rule or order of the public utilities commission to the contrary, for the purpose of enabling the division to achieve a net zero reliance on electricity generated from nonrenewable sources for all of its property, whether contiguous or noncontiguous, a qualifying retail utility may, on a case-by-case or project-by-project basis:

(a) Waive any existing limits on the net metering of electricity generated on contiguous property constituting the customer's site;

(b) Waive any existing limits on generating capacity or customer service entrance capacity if the customer proposes to make any necessary upgrades to its service entrance capacity at its own expense; and

(c) Have the right of first refusal to purchase, and the right not to purchase, electricity from customer-sited renewable energy generating equipment that is sized to supply more than one hundred twenty percent of the average annual consumption of electricity by the customer at that site. If the qualifying retail utility exercises its option to purchase excess generation under this paragraph (c), it may claim renewable energy credits based on such purchases.

(3) To achieve the goals set forth in this section, the executive director may use performance contracting, available cash funds, public-private partnerships with reliable third parties, loan and grant programs funded or administered by any state or federal agency, including revolving loan programs, and any available loan or bonding mechanisms established by Colorado law.

(4) Nothing in this section shall be construed:

(a) To permit any state agency to make retail sales of electric energy or to transmit or distribute electric energy between or among state agencies or properties; or

(b) To limit, expand, alter, or otherwise affect any right conferred by any other law upon a public utility subject to article 3, 3.5, or 9.5 of title 40, C.R.S., to assess fees for the use of its facilities.

(5) This section is repealed, effective July 1, 2020.



§ 24-33-116. Colorado avalanche information center - creation - duties - fund

(1) There is hereby created in the department of natural resources the Colorado avalanche information center to promote safety by reducing the impact of avalanches on recreation, industry, and transportation in the state through a program of avalanche forecasting and education.

(2) (a) The Colorado avalanche information center is authorized to enter into agreements to provide training and materials to the general public, industries, and units of local government and to recover the direct costs of providing the training and materials. The Colorado avalanche information center is also authorized to establish and collect fees for training programs and materials that approximate the direct costs of providing the training and materials.

(b) The Colorado avalanche information center is authorized to contract with agencies of state government for the provision of services and may establish and collect fees to recover the direct costs of those services.

(c) (I) The department of natural resources shall transmit all moneys collected pursuant to this section to the state treasurer, who shall credit the same to the Colorado avalanche information center fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund are subject to annual appropriation by the general assembly to the department of natural resources for the direct and indirect costs associated with the Colorado avalanche information center.

(II) The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.






Part 2 - Division of Forestry

§ 24-33-201. Division of forestry - creation - state forest service agreement

(1) There is hereby created the division of forestry in the department of natural resources. The executive director of the department of natural resources shall enter into an agreement with Colorado state university, through the board of governors of the Colorado state university system, to cooperate in the state's efforts to improve the management and health of Colorado's forests and to provide staff for the division of forestry.

(2) The division of forestry's powers and duties shall include:

(a) Strengthening natural resource policy formulation and coordination concerning public and private forest land in Colorado by:

(I) Producing an annual forest health report for all forest land in Colorado;

(II) Addressing cooperative management of forest land across jurisdictions;

(III) Mitigating the natural and urban interface fire hazard;

(IV) Restoring critical watersheds;

(V) Assisting in the management of forest lands under the jurisdiction of the agencies within the department of natural resources.

(b) Preparing and updating the memorandum of understanding between the department of natural resources and Colorado state university that provides for the staffing of the division of forestry by the Colorado state forest service;

(c) Preparing the annual joint work plan for the division of forestry and Colorado state forest service for submittal to and approval by the department of natural resources and Colorado state university;

(d) Repealed.

(e) Reviewing and approving all Colorado state forest service publications that are issued as a result of the memorandum of understanding between the department of natural resources and Colorado state university;

(f) Promoting cooperation with the federal land management agencies to facilitate collaboration across boundaries warranted by forest land conditions;

(g) Incorporating rural development through forestry in program delivery;

(h) Assuring that state water quality best management practices are available and understood; and

(i) Preparing an annual report on the accomplishments of the division of forestry.

(3) The division of forestry, the state forester, and the Colorado state forest service shall enforce and administer the provisions of law conferred upon the division of forestry, state forester, and Colorado state forest service.



§ 24-33-205. Management of state forest lands

(1) The department of natural resources and its divisions that own forested land, in consultation and cooperation with the state forester, shall actively manage all forested state lands, consistent with applicable laws and state best management practices, using the range of management options appropriate to the given forest ecosystem, to:

(a) Reestablish natural forest conditions;

(b) Reduce the threat of large, high-intensity wildfires;

(c) Sustain and promote natural habitat consistent with healthy forest conditions; and

(d) Protect and restore watersheds.






Part 3 - Colorado Coordination Council






Article 33.5 - Public Safety

Part 1 - Department of Public Safety

§ 24-33.5-101. Legislative declaration

(1) The general assembly finds and declares that:

(a) The various agencies of this state concerned with public safety have functioned independently and without central direction or focus;

(b) Consolidation of these agencies under a single department would provide the state with greater responsibility for and direction of the several aspects of the public safety system without creating a new bureaucracy; and

(c) The several state agencies thus brought together would benefit from such an association.



§ 24-33.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "County" means any county in this state and includes a city and county.

(1.5) "Department" means the department of public safety.

(2) "Executive director" means the executive director of the department.

(3) "ICON" means the computerized database of court records known as the integrated Colorado online network used by the state judicial department.

(4) "Lifesaver program" or "program" means a search and rescue program designed to quickly find a wandering, lost, and missing person, as described in section 24-33.5-415.9 (2).



§ 24-33.5-103. Department created - divisions

(1) There is hereby created the department of public safety, the head of which shall be the executive director of the department of public safety, which office is hereby created. The executive director shall be appointed by the governor with the consent of the senate and shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109. The executive director has those powers, duties, and functions prescribed for the heads of principal departments in the "Administrative Organization Act of 1968", article 1 of this title.

(2) The department consists of the following divisions:

(a) Colorado state patrol;

(b) Repealed.

(c) Colorado bureau of investigation;

(d) Division of criminal justice;

(e) Repealed.

(f) (Deleted by amendment, L. 2002, p. 1205, § 2, effective June 3, 2002.)

(g) Repealed.

(h) Division of homeland security and emergency management; and

(i) Division of fire prevention and control.

(3) The executive director shall prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to the provisions of section 24-1-136, a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the department and the divisions thereof.

(4) Publications by the executive director circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.

(5) The executive director may appoint the deputy director of the department of public safety pursuant to section 13 of article XII of the state constitution. Subject to the supervision of the executive director, the deputy director has the same powers, duties, and responsibilities of the executive director as provided by law and shall exercise such powers, duties, and responsibilities in the absence of the executive director and when so instructed by the executive director.



§ 24-33.5-104. Duties of executive director

(1) The executive director shall:

(a) Exercise general supervisory control over and coordinate the activities, functions, and employees of the department;

(b) Supervise the conduct of investigations into the activities of organized crime and receive allocations of state, federal, or other funds made available for such purposes.



§ 24-33.5-104.5. Powers of executive director - DNA evidence issues - working group

(1) (a) The executive director shall convene a working group to address issues relating to evidence retention. Beginning in 2008, the working group shall meet at least annually.

(b) The working group convened pursuant to paragraph (a) of this subsection (1) shall include the executive director, or his or her designee, and the following persons:

(I) The state attorney general or his or her designee;

(II) The director of the Colorado bureau of investigation or his or her designee;

(III) The director of the Colorado district attorneys' council or his or her designee;

(IV) The state public defender or his or her designee;

(V) A defense attorney in private practice;

(VI) Representatives of local law enforcement agencies selected by the executive director;

(VII) Two members of the house of representatives, one appointed by the speaker of the house of representatives and the other by the minority leader; and

(VIII) Two members of the senate, one appointed by the president of the senate and the other by the minority leader.

(c) The members of the working group appointed pursuant to subparagraphs (VII) and (VIII) of paragraph (b) of this subsection (1) are entitled to receive compensation and reimbursement of expenses as provided in section 2-2-326, C.R.S.

(2) The department of public safety, in conjunction with the working group, shall prepare a report regarding the information collected pursuant to section 18-1-1109, C.R.S. The department shall submit the report to the judiciary committees of the house of representatives and the senate, or any successor committees, no later than October 1, 2010.

(3) (a) After completing the report required in subsection (2) of this section, the working group shall convene to make recommendations to the general assembly for legislation addressing the issues of DNA evidence retention and storage. The recommendations shall include, but need not be limited to, standardized timelines for retention of reasonable and relevant DNA evidence, provision of storage facilities, and best practices for evidence collection and storage. The working group shall make its recommendations by December 1, 2010.

(b) The working group shall convene to discuss and make recommendations regarding the appropriateness and implementation of Senate Bill 09-241. Prior to January 12, 2010, the working group shall provide a report to the general assembly regarding its discussion and recommendations regarding the appropriateness and implementation of Senate Bill 09-241. The report may include both a majority and minority report.



§ 24-33.5-105. Transfer of functions

(1) The department shall, on and after July 1, 1984, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested in the department of local affairs, the department of military affairs, and the state department of highways prior to July 1, 1984, concerning the duties and functions transferred to the department. On July 1, 1984, all employees of the department of local affairs, the department of military affairs, and the state department of highways whose principal duties are concerned with the duties and functions transferred to the department and whose employment in the department of public safety is deemed necessary by the executive director to carry out the purposes of this article shall be transferred to the department of public safety and shall become employees thereof. Such employees shall retain all rights to state personnel system and retirement benefits under the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules and regulations.

(2) Repealed.

(3) Whenever the department of local affairs, the department of military affairs, or the state department of highways is referred to or designated by any contract or other document in connection with the duties and functions transferred to the department, such reference or designation shall be deemed to apply to the department of public safety. All contracts entered into by the said departments prior to July 1, 1984, in connection with the duties and functions transferred to the department are hereby validated, with the department of public safety succeeding to all the rights and obligations of such contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred under such contracts are hereby transferred and appropriated to the department of public safety for the payment of such obligations.



§ 24-33.5-106. Witness protection board - creation - Javad Marshall-Fields and Vivian Wolfe witness protection program - witness protection fund

(1) There is hereby created in the department of public safety the witness protection board, which shall consist of the attorney general, the executive director of the department of public safety, and the executive director of the Colorado district attorneys council or their respective designees.

(2) The witness protection board shall exercise its powers and perform its duties and functions as if the same were transferred to the department of public safety by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(3) The board shall create a witness protection program that shall be referred to as the Javad Marshall-Fields and Vivian Wolfe witness protection program, through which the board may fund or provide for the security and protection of a prosecution witness or potential prosecution witness during or subsequent to an official proceeding or investigation that involves great public interest or as a result of which the board determines that an offense such as intimidating a witness as described in section 18-8-704 or 18-8-705, C.R.S., tampering with a witness as described in section 18-8-707, C.R.S., or retaliating against a witness as described in section 18-8-706, C.R.S., is likely to be committed. The board may also fund or provide for the security and protection of the immediate family of, or a person otherwise closely associated with, such witness or potential witness if the family or person may also be endangered.

(4) In connection with the security and protection of a witness, a potential witness, or an immediate family member or close associate of a witness or potential witness, the board may fund any action the board determines to be necessary to protect such person from bodily injury or to assure the person's health, safety, and welfare for as long as, in the judgment of the board, such danger exists. In an emergency situation requiring immediate attention, any member of the board is authorized to distribute an amount not to exceed five hundred dollars in order to protect a witness, a potential witness, or an immediate family member or close associate of a witness or potential witness.

(5) Any district attorney or the attorney general may request funding from the board for the purpose of providing witness security and protection, or for contracting or arranging for security provided by other local, state, or federal agencies such as the United States marshal's service. Requests shall be made and approved in a timely and equitable manner as established by the board.

(6) Any moneys distributed by the board shall be made from the witness protection fund, which fund is hereby created in the state treasury. The general assembly may make appropriations from the general fund for purposes of the witness protection program when the witness protection board demonstrates that there is a need to replenish the fund. In order to receive consideration for additional appropriations to the witness protection fund, the witness protection board shall submit information to the general assembly detailing how much money has been allocated out of the fund in the prior year, how many witnesses have received witness security and protection from allocations out of the fund, and how many requests for witness security and protection are anticipated in the next fiscal year. The department of public safety is authorized to accept, receive, use, and expend gifts, grants, donations, services, or assistance from any source to provide for the security or protection of a witness as specified in this section. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(7) The state, the witness protection board, and the individual board members shall not be liable for injury or damages in any civil action brought by or on behalf of any person who was provided or denied security and protection pursuant to this section.

(8) (a) The Colorado district attorneys and law enforcement agencies shall provide at least annual training for district attorneys, victims' advocates employed in or working with law enforcement agencies, and law enforcement personnel related to witness protection. The witness protection board shall develop program materials, including a model witness protection risk assessment instrument, which shall be made available to Colorado's district attorneys and law enforcement agencies.

(b) Any witness protection curriculum developed by the witness protection board shall be provided to the peace officers standards and training board. The peace officers standards and training board shall provide the training curriculum to any law enforcement agency upon request and may include the curriculum in the training it provides. Any law enforcement agency in the state that develops its own witness protection curriculum may provide the curriculum to the peace officers standards and training board which shall make that curriculum available to any law enforcement agency in the state upon request.



§ 24-33.5-106.5. Confidentiality of materials - definitions

(1) For purposes of this section, unless the context otherwise requires:

(a) "In camera review" means an inspection of materials by the court, in chambers, to determine what, if any, materials are discoverable. Any materials excised pursuant to a judicial order following the in camera review shall be sealed and preserved in the records of the court, to be made available to the appellate court in the event of an appeal.

(b) "Materials" means any records, claims, writings, documents, or information.

(2) (a) Any materials received, made, or kept by a witness protection board, the department, or a prosecuting attorney concerning a witness protection matter shall be confidential. The materials shall not be discoverable unless the court conducts an in camera review of the materials sought to be discovered and determines that the materials are necessary for the resolution of an issue then pending before the court. The attorney general acting on behalf of the witness protection board shall have standing in any action to oppose the disclosure of materials in the custody of the witness protection board.

(b) A person who knowingly or intentionally discloses confidential materials in violation of the provisions of this subsection (2) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. Notwithstanding any provision of law to the contrary, a criminal prosecution brought pursuant to the provisions of this subsection (2) shall be brought within five years after the date upon which the violation occurred.



§ 24-33.5-107. Applications for licenses - authority to suspend licenses - rules

(1) Every application by an individual for a license issued by the department or any authorized agent of the department shall require the applicant's name, address, and social security number.

(2) The department or any authorized agent of the department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if the department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the department, rules promulgated by the state board of human services, and any memorandum of understanding entered into between the department or an authorized agent thereof and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The department shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the department and the state child support enforcement agency in the department of human services with respect to the implementation of this section and section 26-13-126, C.R.S.

(b) The appropriate rule-making body of the department is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the department or any authorized agent of the department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 24-33.5-109. Cold case task force - creation - rules - repeal

(1) (a) There is hereby created in the department of public safety the cold case task force, referred to in this section as the "task force", to review general cold case homicide investigation tactics and practices.

(b) The task force shall exercise its powers and perform its duties and functions as if the same were transferred to the department of public safety by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(2) The task force shall consist of sixteen members, as follows:

(a) The executive director of the department of public safety, or his or her designee, who shall chair the task force;

(b) The attorney general, or his or her designee;

(c) Three district attorneys, or their designees, who shall be appointed by the executive director of the Colorado district attorneys council, one of whom shall be from an urban judicial district, one of whom shall be from a suburban judicial district, and one of whom shall be from a rural judicial district;

(d) Two members who represent a statewide victims advocacy organization and who shall be appointed by the governor;

(e) One sheriff and one police chief who shall be appointed by the speaker of the house of representatives;

(f) One sheriff and one police chief who shall be appointed by the president of the senate;

(g) Two representatives from victims' families who shall be appointed by the speaker of the house of representatives;

(h) Two representatives from victims' families who shall be appointed by the president of the senate; and

(i) A forensic pathologist who is appointed by the governor.

(3) (a) The members of the task force appointed pursuant to paragraphs (c) to (h) of subsection (2) of this section shall serve terms of three years; except that the members first appointed by the speaker of the house of representatives and the president of the senate shall each serve a two-year term. The member of the task force appointed pursuant to paragraph (i) of subsection (2) of this section shall serve a three-year term.

(b) The initial members shall be appointed by their appointing authority within thirty days after June 1, 2007; except that the governor shall appoint the initial member described in paragraph (i) of subsection (2) of this section by September 1, 2012. An appointed member shall not serve more than two consecutive full terms, in addition to any partial term. In the event of a vacancy in an appointed position by death, resignation, removal for misconduct, incompetence, or neglect of duty, or otherwise, the appointing authority shall appoint a member within sixty days to fill the position for the remainder of the unexpired term.

(4) The members of the task force shall serve without compensation but are entitled to reimbursement for actual and necessary expenses incurred in the performance of their duties pursuant to this section.

(5) The task force shall meet at least four times a year beginning October 1, 2007.

(6) The task force shall review cold case homicide investigation strategies and practices and make recommendations on best practices.

(7) Members of the task force, employees, and consultants shall be immune from suit in any civil action based upon any official act performed in good faith pursuant to this section.

(8) On or before October 1, 2008, and annually each year thereafter, the task force shall report to the judiciary committees of the senate and the house of representatives, or any successor committees, on the implementation of this section.

(9) (a) This section is repealed, effective September 1, 2019.

(b) Prior to said repeal, the task force shall be reviewed as provided in section 24-34-104.



§ 24-33.5-112. State law enforcement agencies to provide identification cards to retired peace officers upon request - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Law enforcement agency of the state" means the department and any agency that exists within the department and employs at least one peace officer, including but not limited to the Colorado state patrol created in part 2 of this article, the Colorado bureau of investigation created in part 4 of this article, and the division of criminal justice created in part 5 of this article.

(b) "Peace officer" means a certified peace officer described in section 16-2.5-102, C.R.S.

(c) "Photographic identification" means a photographic identification that satisfies the description at 18 U.S.C. sec. 926C (d).

(2) Except as described in subsection (3) of this section, on and after August 7, 2013, if a law enforcement agency of the state has a policy, on August 7, 2013, of issuing photographic identification to peace officers who have retired from the agency, and the agency discontinues said policy after August 7, 2013, the agency shall continue to provide such photographic identification to peace officers who have retired from the agency if:

(a) The peace officer requests the identification;

(b) The peace officer retired from the law enforcement agency before the date upon which the agency discontinued the policy; and

(c) The peace officer is a qualified retired law enforcement officer, as defined in 18 U.S.C. sec. 926C (c).

(3) Before issuing or renewing a photographic identification to a retired law enforcement officer pursuant to this section, a law enforcement agency of the state shall complete a criminal background check of the officer through a search of the national instant criminal background check system created by the federal "Brady Handgun Violence Prevention Act" (Pub.L. 103-159), the relevant portion of which is codified at 18 U.S.C. sec. 922 (t), and a search of the state integrated criminal justice information system. If the background check indicates that the officer is prohibited from possessing a firearm by state or federal law, the law enforcement agency shall not issue the photographic identification.

(4) A law enforcement agency of the state may charge a fee for issuing a photographic identification to a retired peace officer pursuant to subsection (2) of this section, which fee shall not exceed the direct and indirect costs assumed by the agency in issuing the photographic identification.

(5) Notwithstanding any provision of this section to the contrary, a law enforcement agency of the state shall not be required to issue a photographic identification to a particular peace officer if the chief administrative officer of the agency elects not to do so.

(6) If a law enforcement agency of the state denies a photographic identification to a retired peace officer who requests a photographic identification pursuant to this section, the law enforcement agency shall provide the retired peace officer a written statement setting forth the reason for the denial.



§ 24-33.5-113. Forensic medical evidence in sexual assault cases - rules - testing - confidentiality

(1) Rules. (a) On or before thirty days after June 5, 2013, the executive director shall begin the process of promulgating rules for forensic medical evidence collected in connection with an alleged sexual assault. Not less than ninety days prior to the promulgation of the rules, the division shall convene a representative group of participants as defined in section 24-4-102 (14.5) to solicit input into the development of the rules. The representative group must include persons affected by the rules and persons responsible for implementation of the rules. The division may convene as many meetings of the representative group as is necessary.

(b) On or before six months after June 5, 2013, the executive director shall promulgate the rules. The rules must include:

(I) A requirement that forensic evidence must be collected if a victim of an alleged sexual assault requests it to be collected;

(II) Standards for what evidence must be submitted to the Colorado bureau of investigation or another accredited crime laboratory;

(III) Time frames for when the evidence must be submitted, analyzed, and compared to DNA databases. The rules on time frames must indicate that, once the backlog described in subsection (4) of this section is resolved, evidence that meets the criteria for mandatory submission must be submitted within twenty-one days after receipt by a law enforcement agency.

(IV) Standards for consent for the collection, testing, and release of test results of the forensic medical evidence, including but not limited to:

(A) Information to be contained in consent forms that notify persons of the potential effects of each step of the process, including collection, testing, and release of test results and require acknowledgment of consent for each step of the process;

(B) Who may give consent and when is it required;

(C) Who may withdraw consent and when it may be withdrawn; and

(D) When and how results of tests may be released and for what purposes;

(V) A plan for prioritizing the testing of the backlog of forensic medical evidence to be forwarded to the Colorado bureau of investigation pursuant to subsection (4) of this section and a plan for testing newly collected forensic medical evidence once the backlog is resolved; and

(VI) The date, as soon as practicable, by which a law enforcement agency must analyze its backlog of forensic medical evidence if it does not forward such evidence to the Colorado bureau of investigation for analysis.

(2) Law enforcement and medical personnel shall not, for any reason, discourage a victim of an alleged sexual assault from receiving a forensic medical examination.

(3) Compliance. (a) (I) On and after ninety days after the promulgation of the rules authorized by paragraph (b) of subsection (1) of this section, all law enforcement agencies in the state shall comply with the promulgated rules.

(II) The failure of a law enforcement agency to comply with the rules promulgated pursuant to paragraph (b) of subsection (1) of this section does not affect:

(A) The authority of the agency to submit the evidence to the Colorado bureau of investigation or other accredited crime laboratory;

(B) The authority of the Colorado bureau of investigation or other accredited crime laboratory to analyze the evidence or provide results of the analysis to appropriate persons; or

(C) The admissibility of the evidence in any court.

(b) On and after ninety days after the promulgation of the rules described in paragraph (b) of subsection (1) of this section, all personnel at a medical facility performing a forensic medical examination and all other persons having custody of forensic medical evidence collected in connection with an alleged sexual assault or the results of tests conducted on the evidence shall comply with the promulgated rules.

(c) A person who receives evidence or results of tests under this section shall not disclose the evidence or test results except to the extent that disclosure is consistent with the authorized purpose for which the person obtained the evidence.

(4) Repealed.

(5) The department of public safety shall include within its budget requests and supplemental budget requests submitted to the joint budget committee funding requests to analyze as soon as practicable the backlog of forensic medical evidence of any alleged sexual assaults forwarded to the Colorado bureau of investigation pursuant to subsection (4) of this section and to analyze newly collected forensic medical evidence as soon as practicable.



§ 24-33.5-114. Disclosure of knowing misrepresentation by a peace officer required - disclosure waivers - reports - definitions

(1) Subject to the limitations of this section, any state or local law enforcement agency that employs, employed, or deputized on or after January 1, 2010, a peace officer who applies for employment with another Colorado law enforcement agency shall disclose to the hiring agency information, if available, indicating whether the peace officer's employment history included any instances in which the peace officer had a sustained violation for making a knowing misrepresentation:

(a) In any testimony or affidavit relating to the arrest or prosecution of a person or to a civil case pertaining to the peace officer or to the peace officer's employment history; or

(b) During the course of any internal investigation by a law enforcement agency, which investigation is related to the peace officer's alleged criminal conduct; official misconduct, as described in section 18-8-404 or 18-8-405, C.R.S.; or use of excessive force, regardless of whether the alleged criminal conduct, official misconduct, or use of excessive force occurred while the peace officer was on duty, off duty, or acting pursuant to a service contract to which the peace officer's employing agency is a party.

(2) The disclosure described in subsection (1) of this section is required only upon the presentation of a written waiver to a state or local law enforcement agency, which waiver explicitly authorizes the agency to disclose the information described in said subsection (1), has been signed by the applicant peace officer, and identifies the Colorado law enforcement agency that is considering the applicant peace officer for employment. A state or local law enforcement agency that receives such a waiver shall provide the disclosure to the Colorado law enforcement agency that is considering the applicant peace officer for employment not more than seven days after such receipt.

(3) A state or local law enforcement agency is not required to provide the disclosure described in subsection (1) of this section if the agency is prohibited from providing such disclosure pursuant to a binding nondisclosure agreement to which the agency is a party, which agreement was executed before August 5, 2015.

(4) (a) A state or local law enforcement agency shall notify the local district attorney whenever the agency determines there is a sustained finding that any peace officer of the agency has made a knowing misrepresentation:

(I) In any testimony or affidavit relating to the arrest or prosecution of a person or to a civil case pertaining to the peace officer or to the peace officer's employment history; or

(II) During the course of any internal investigation by a law enforcement agency, which investigation is related to the peace officer's alleged criminal conduct; official misconduct, as described in section 18-8-404 or 18-8-405, C.R.S.; or use of excessive force, regardless of whether the alleged criminal conduct, official misconduct, or use of excessive force occurred while the peace officer was on duty, off duty, or acting pursuant to a service contract to which the peace officer's employing agency is a party.

(b) A law enforcement agency of the department shall provide the notice described in paragraph (a) of this subsection (4) not more than seven days after the agency determines there is a sustained finding that a peace officer of the agency has made a knowing misrepresentation, as described in said paragraph (a).

(5) A state or local law enforcement agency is not liable for complying with the provisions of this section.

(6) As used in this section, unless the context requires otherwise, "state or local law enforcement agency" means:

(a) The Colorado state patrol created pursuant to section 24-33.5-201;

(b) The Colorado bureau of investigation created pursuant to section 24-33.5-401;

(c) A county sheriff's office;

(d) A municipal police department;

(e) The division of parks and wildlife within the department of natural resources created pursuant to section 24-1-124; or

(f) A town marshal's office.



§ 24-33.5-115. Peace officer hiring - required use of waiver - definitions

(1) A state or local law enforcement agency, including higher education law enforcement agencies and public transit law enforcement agencies, shall require each candidate that it interviews for a peace officer position who has been employed by another law enforcement agency or governmental agency to execute a written waiver that explicitly authorizes each law enforcement agency or governmental agency that has employed the candidate to disclose the applicant's files, including internal affairs files, to the state or local law enforcement agency and releases the interviewing agency and each law enforcement agency or governmental agency that employed the candidate from any liability related to the use and disclosure of the files. A law enforcement agency or governmental agency may disclose the applicant's files by either providing copies or allowing the interviewing agency to review the files at the law enforcement agency's office or governmental agency's office. A candidate who refuses to execute the waiver shall not be considered for employment by the interviewing agency. The agency interviewing the candidate shall, at least twenty-one days prior to making the hiring decision, submit the waiver to each law enforcement agency or governmental agency that has employed the candidate. A state or local law enforcement agency or governmental agency that receives such a waiver shall provide the disclosure to the agency that is considering the candidate for employment not more than twenty-one days after such receipt.

(2) A state or local law enforcement agency is not required to provide the disclosures described in subsection (1) of this section if the agency is prohibited from providing the disclosure pursuant to a binding nondisclosure agreement to which the agency is a party, which agreement was executed before June 10, 2016.

(3) A state or local law enforcement agency or governmental agency is not liable for complying with the provisions of this section or participating in an official oral interview with an investigator regarding the candidate.

(4) As used in this section, unless the context otherwise requires:

(a) "Files" means all performance reviews, any other files related to job performance, administrative files, grievances, previous personnel applications, personnel-related claims, disciplinary actions, and all complaints, early warnings, and commendations, but does not include nonperformance or conduct-related data, including medical files, schedules, pay and benefit information, or similar administrative data or information.

(b) "State or local law enforcement agency" means:

(I) The Colorado state patrol created pursuant to section 24-33.5-201;

(II) The Colorado bureau of investigation created pursuant to section 24-33.5-401;

(III) A county sheriff's office;

(IV) A municipal police department;

(V) The division of parks and wildlife within the department of natural resources created pursuant to section 24-1-124; or

(VI) A town marshal's office.






Part 2 - Colorado State Patrol

§ 24-33.5-201. Colorado state patrol created

(1) There is hereby created as a division of the department of public safety the Colorado state patrol, which division shall consist of a chief as its executive head and of such officers and employees as may be appointed under the provisions of this part 2. The policies and procedures of the Colorado state patrol shall be approved by the executive director.

(2) The Colorado state patrol and the office of the chief shall exercise their powers and perform their duties and functions under the department of public safety and the executive director as transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-33.5-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Chief" means the executive and administrative head or chief of the Colorado state patrol.

(2) "Civilian employee" means any member of the Colorado state patrol who is not authorized to wear a uniform and has not been designated the authority to perform the duties as set forth in this part 2 for a uniformed member of the Colorado state patrol.

(3) "Commissioned officer" means any member of the Colorado state patrol with the rank of lieutenant to colonel.

(4) "Member" means any employee of the Colorado state patrol, whether a commissioned officer, noncommissioned officer, trooper, or civilian employee.

(5) "Noncommissioned officer" means any member of the Colorado state patrol with the rank of corporal to master sergeant.

(6) "Officer" means the chief and any commissioned or noncommissioned officer and trooper of the Colorado state patrol.

(7) "Trooper" means a uniformed member of the Colorado state patrol other than commissioned or noncommissioned officers.



§ 24-33.5-203. Duties of executive director and patrol

(1) (a) The executive director has the power, authority, and responsibility to approve policies governing the activities of the Colorado state patrol so as to secure the proper and efficient enforcement of all laws of the state delegating enforcement, authority, and responsibility to the Colorado state patrol.

(b) Except as otherwise provided in section 40-10.1-108 (1), C.R.S., the executive director has the duty to establish, for motor carriers as defined in section 42-4-235, C.R.S., reasonable requirements to promote safety of operation and, to that end, to prescribe qualifications and maximum hours of service of employees and minimum standards of equipment and for the operation of commercial vehicles as defined in section 42-4-235, C.R.S. For the purpose of carrying out the provisions of this section pertaining to safety, the executive director may enlist the assistance of any agency of the United States or of this state having special knowledge of any matter as may be necessary to promote the safety of operation and equipment of motor vehicles as provided in this section. In adopting such rules, the executive director shall use as general guidelines the standards contained in the current rules of the United States department of transportation relating to explosives and other dangerous articles, safety regulations, qualifications of drivers, driving of motor vehicles, parts and accessories, recording and reporting of accidents, hours of service of drivers, and inspection and maintenance of motor vehicles. The state patrol shall enforce or aid in enforcing all of such rules.

(2) The Colorado state patrol shall enforce or aid in enforcing all state laws pertaining to motor and all other vehicles, their equipment, weight, cargoes, and licenses, vehicle operators, and other operations including checking for brand inspection certificates or official bills of sale or acceptable trucking waybills on livestock or agricultural products upon the highways of Colorado and for the use thereof. The Colorado state patrol shall also aid in the enforcement of the collection of all motor and other vehicle taxes and license fees, motor fuel taxes, and highway compensation taxes (with respect to the transportation of persons and property over public highways) as provided by law and shall otherwise promote safety, protect human life, and preserve the highways of this state by the courteous and strict enforcement of laws of this state which relate to highways and traffic upon such highways, notwithstanding any provisions of law charging any other department or agency in the state with the enforcement of such laws. The Colorado state patrol shall also establish and operate port of entry weigh stations pursuant to article 8 of title 42, C.R.S. The Colorado state patrol shall also aid in the enforcement of other laws of this state as specifically authorized by the provisions of this part 2.



§ 24-33.5-204. Departmental cooperation

(1) Nothing in this part 2 shall be construed as repealing any laws or depriving any department or agency of the state of its power and duty to enforce the laws, enforcement of which has been delegated to any such department or agency. The Colorado state patrol shall cooperate with all such departments of the state in enforcing such laws.

(2) In the event that any department regulating and controlling motor vehicles or the taxation thereof is aggrieved at any rules or regulations promulgated for the control of traffic or collection of taxes or any other rule or regulation governing vehicles or motor vehicles upon the highways of this state by the Colorado state patrol and desires to resist the same, such department, within five days of such promulgation, shall serve written notice upon the executive director for a hearing on the question, and the decision of the executive director shall be conclusive and binding on any department and all persons concerned.



§ 24-33.5-205. Chief - appointment - qualifications

Pursuant to section 13 of article XII of the state constitution and state personnel system laws, the executive director shall appoint a chief. The chief shall be the executive head and senior administrative officer of the Colorado state patrol. He shall supervise and direct the administration and all activities of the Colorado state patrol. The chief shall set forth, with the approval of the executive director, rules and regulations governing all operating procedures of the Colorado state patrol and courtesies and customs for the good order of the service. He shall have been an officer of the Colorado state patrol for at least seven years immediately preceding his appointment, four years of which must have been served in an administrative capacity as a commissioned officer. The chief may designate an officer as acting chief to act in his stead at any time he is unable to perform his duties. He shall fulfill all requirements which are in effect at the time of his appointment, as are set forth in the job specification for the position by the state personnel director. He shall receive such compensation as is commensurate with the specific grade assigned his position by the state personnel director.



§ 24-33.5-206. Personnel - appointment

Pursuant to section 13 of article XII of the state constitution and state personnel system laws, the chief shall appoint the necessary commissioned and noncommissioned officers in staff and command or supervisory positions and troopers to permit the Colorado state patrol to adequately and efficiently perform its duties and functions and such necessary civilian employees as are essential to conduct an efficient patrol administration twenty-four hours daily. All members of the Colorado state patrol shall be under the immediate direction and control of the chief, and shall perform such duties as are specifically assigned by the chief under the job specifications and regulations of the state personnel director, and shall receive such compensation as is commensurate with the specified grade assigned to the individual position by the state personnel director.



§ 24-33.5-207. Personnel - qualifications - salary

(1) All commissioned and noncommissioned officers and troopers of the Colorado state patrol, before promotion, shall be required to serve the designated period of time in each grade as provided in this section. A trooper shall serve a period of three years as such before the trooper is eligible to compete in the examination for promotion to a noncommissioned officer's rank. All commissioned and noncommissioned officers shall serve a period of one year in a grade before they are eligible to compete in promotional examinations. All commissioned and noncommissioned officers and troopers shall fulfill all requirements as set forth in the job specifications for their particular positions by the state personnel director.

(2) In addition to the compensation provided by section 24-33.5-206 and by the provisions of other laws concerning the state personnel system and because of the number of hours and the extraordinary service performed by members of the Colorado state patrol, each member of such patrol and each member of the administrative staff of such patrol shall be reimbursed for maintenance and ordinary expenses incurred in the performance of his or her duties in an amount to be determined by the executive director, but the amount so authorized for any such member of the patrol or staff shall not exceed the sum of one hundred dollars per month.



§ 24-33.5-208. Bonds

(1) The members of the Colorado state patrol shall be required to give bond to the state in the amount indicated in this section, to be approved and paid for by the state. The bonds shall be issued by a surety company authorized to do business in the state in the following amounts:

(a) Chief, fifty thousand dollars;

(b) All commissioned officers, thirty thousand dollars;

(c) All noncommissioned officers, ten thousand dollars;

(d) All troopers, five thousand dollars.



§ 24-33.5-209. Trooper - age qualifications

Each trooper appointed according to the provisions of this part 2, at the time of his or her appointment, shall be at least twenty-one years of age.



§ 24-33.5-210. General qualifications of members of patrol

Each member of the Colorado state patrol shall be of good moral character and shall possess and maintain such physical and educational requirements and qualifications as are specified by the state personnel director after consultation with the chief and the executive director.



§ 24-33.5-211. Divisions - publications

(1) The chief may establish such divisions as are necessary for adequate patrolling of the highways of this state. He shall place in the field such members of the Colorado state patrol as are necessary to carry out the activities and operations of the Colorado state patrol.

(1.5) The chief shall establish a division to address human smuggling and human trafficking on the highways of this state. For the fiscal year beginning July 1, 2006, this division shall include twelve full-time employees, and, for the fiscal year beginning July 1, 2007, this division shall include twenty-four full-time employees. The chief shall appoint these employees as well as any additional employees to the division.

(2) The chief may establish, staff, and maintain a division of safety and education to cooperate with the various schools, civic organizations, and other bodies interested in the teaching and promotion of safety upon the streets and highways of this state, to distribute safety information, tabulations, and data to the officers of the Colorado state patrol, as well as to other interested persons and organizations, to furnish speakers, data, and programs for safety meetings, and to cooperate in the organization and functioning of all highway safety organizations within the state. The chief is authorized to obtain motion picture projectors, safety film, and other material essential to the promotion of a safety education program in this state.

(3) The chief may establish a school for the training and education of the members of the Colorado state patrol. Attendance at such school may include officers of other police agencies and departments of the state if attendance is deemed beneficial to the interests of the general law enforcement program of this state.

(4) Repealed.

(5) Any publications of the Colorado state patrol circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.



§ 24-33.5-212. Powers and duties of officers

(1) All officers of the Colorado state patrol have all the powers of any peace officer to:

(a) (I) Make arrest upon view and with or without warrant for any violation of any law of this state regulating the operation of vehicles and use of the highways or concerning motor vehicle registration; motor fuel tax laws; public utility laws, rules, and regulations, insofar as they pertain to motor carriers as defined in section 42-4-235, C.R.S.; the inspection laws of this state; and any criminal law of this state if, during an officer's exercise of powers or performance of duties under this section, probable cause is established that a violation of said criminal law has occurred;

(II) Enforce the automobile theft law, article 5 of title 42, C.R.S.;

(III) Inspect, examine, investigate, impound, or hold any vehicle for violation of said laws of this state;

(b) Require the operator of any vehicle to stop and, upon demand, exhibit his driver's license and registration card issued for such vehicle and submit to a complete inspection of such vehicle and the equipment, interior, cargo, license plates, and any other paper or document required by law to be in his possession or to an inspection and test of the equipment of such vehicle when there is reasonable cause to believe that the vehicle is being operated in violation of any law of this state regulating the operation of vehicles or use of the highways or any other law mentioned in this part 2;

(c) Inspect any vehicle of a type required to be registered or licensed under a provision of law in any public place where such vehicles are held for sale or wrecking for the purpose of locating stolen vehicles, or parts thereof, and investigate the title and registration thereof;

(d) Serve all warrants, notices, summonses, or other processes relating to the enforcement of laws regulating the operation of the vehicles or the use of the highways and serve distraint warrants issued by the public utilities commission or department of revenue of the state of Colorado;

(e) Investigate traffic accidents and make reports thereof to the chief and make such reports to the department of transportation and department of revenue as these departments may require, but the reports required to be made to the chief in this paragraph (e) shall not be public records and shall be for the confidential use of the Colorado state patrol;

(f) Direct, control, and regulate all traffic at any intersection or any portion of streets or highways or elsewhere in this state when it is deemed necessary in the interest of public safety and for the safe and speedy movement of persons and property;

(g) Investigate reported thefts of vehicles, motor vehicles, trailers, and semitrailers and take and hold any stolen vehicles or parts thereof discovered in any such investigation;

(h) Stop any truck, automobile, or other vehicle found carrying or suspected of carrying any kind of livestock or poultry or the carcasses thereof or any hides of cattle for the purpose of examining and checking said load for permits, written statements, or livestock inspectors' certificates and make arrest for any violation of the law in this state relating to livestock theft and the transportation thereof. At the request of the state board of stock inspection commissioners, the Colorado state patrol shall cooperate with said board in the enforcement of any law within the jurisdiction of said state board of stock inspection commissioners or any rule or regulation issued by said board.

(i) Enforce all of the laws of this state with respect to grounds and buildings owned by the state or any agency or institution thereof. Such enforcement shall not supersede the jurisdiction of the sheriff or other peace officers of the county, city, or city and county within which such enforcement may be required but shall be in addition thereto. In any such activity, officers have and are hereby granted all powers of sheriffs and other peace officers.

(2) The powers specified in subsection (1) of this section are vested in the chief and every officer of the Colorado state patrol, and it is their primary duty to promote safety, protect human life, and preserve the highways of this state by the courteous and strict enforcement of the laws and regulations of this state relating to highways and the traffic on such highways and all other laws of this state concerning inspection, registration, and regulation of all vehicles and the cargoes transported therein and to assist other state departments in the collection of motor vehicle license fees and taxes, motor fuel taxes, and highway compensation taxes.

(3) The chief and all the officers appointed under the provisions of this part 2, subject to the exceptions stated in this subsection (3), shall not be used at any time, nor under any circumstances, by any authority of the state in any manner in the enforcement of any law other than that specifically provided in this part 2 or as may be otherwise specifically provided in any other law of this state; except that they are empowered to assist or aid any sheriff or other peace officer in the performance of his duties upon his request or the request of other local officials having jurisdiction, and, on such occasions while so acting, they have the powers of any sheriff or other peace officer. Furthermore, they shall not be deputized as deputy sheriffs or as other peace officers by any local or state authority, nor shall they be permitted to serve or act on strike duty, lockouts, or other labor disputes.

(4) The highway users tax fund, created in section 43-4-201, C.R.S., shall be reimbursed out of the general fund or the governor's contingency fund or from any other appropriation for the purpose for all expenses of the Colorado state patrol incurred pursuant to paragraph (i) of subsection (1) and subsection (3) of this section.



§ 24-33.5-214. Complaints against officers

All complaints against officers or other employees of the Colorado state patrol shall be investigated, and, at the discretion of the chief, the complaint shall be in writing and bear the signature and verification of the person making such complaint. In the event that the chief determines that said complaint has sufficient merit, he shall institute corrective or disciplinary action as prescribed by the state personnel rules.



§ 24-33.5-215. Political activity prohibited

No officer or other employee of the Colorado state patrol, while so employed, shall take part in promoting the candidacy of any candidate for any public office within this state, but nothing in this section shall be construed as denying any citizen the right to cast his individual vote.



§ 24-33.5-216. Patrol services furnished to governor and lieutenant governor

The chief shall provide a motor vehicle and driver for the use of the governor of the state during his term of office. The chief shall also assign officers to protect the governor and his immediate family. Officers assigned to this duty shall be selected by the chief with the approval of the governor. The chief shall also provide a motor vehicle for the lieutenant governor and, at the discretion of the governor, may assign an officer to provide protection for the lieutenant governor in the performance of the duties of such office. The chief shall also make available an officer to protect any governor-elect.



§ 24-33.5-216.5. Patrol services furnished to the general assembly

(1) The Colorado state patrol shall provide protection for the members of the general assembly when they are present in the state capitol buildings group and shall respond to all complaints relating to criminal activity or security threats against a member of the general assembly. For purposes of this subsection (1), "state capitol buildings group" shall have the same meaning as set forth in section 24-82-105 (1)(a).

(2) The Colorado state patrol shall provide law enforcement services for the buildings, grounds, and other facilities in which the general assembly designates and assigns space in accordance with section 2-2-321, C.R.S. The state patrol shall coordinate such law enforcement efforts, when appropriate, with local law enforcement agencies and with the security officers of each house of the general assembly appointed in accordance with section 2-2-402, C.R.S.

(3) (a) In addition to the requirements of subsections (1) and (2) of this section, the state patrol may render other protection and security services as may be requested by the president of the senate, the minority leader of the senate, the speaker of the house of representatives, or the minority leader of the house of representatives.

(b) The state patrol may provide protection and security services as described in paragraph (a) of this subsection (3) for any function held in Colorado at which a member of the general assembly is in attendance in an official capacity with appropriate coordination with local law enforcement. Factors to be considered when determining the need for providing these services include, but are not limited to, the location of the function, the estimated level of threat associated with the function, and staffing requirements.



§ 24-33.5-217. Books, supplies, and equipment

The chief shall purchase and procure all necessary books, supplies, equipment, uniforms, badges, and stationery and shall incur such other expenses as may be actually necessary to carry out the provisions of this part 2; and such expenses shall be paid for in the same manner as other expenses authorized by this part 2.



§ 24-33.5-218. Patrol has access to files

The Colorado state patrol shall have access to all motor vehicle files at all times for the purpose of enforcing the provisions of this part 2 and shall assist the department of revenue whenever necessary and by whatever means is required on all investigations and inspections of foreign titles to cars that are to be sold or licensed within the state whenever the persons do not have the proper bills of sale, titles, or proof of ownership.



§ 24-33.5-219. Badges - uniforms - unauthorized use

(1) The chief shall issue to each officer of the Colorado state patrol a badge of authority with the seal of the state in the center thereof and the words "Colorado State Patrol" encircling said seal and, below, the designation of the position held by the officer to whom issued. Such badge shall be serially numbered, or each member shall otherwise display a distinctive serial number.

(2) All officers of the Colorado state patrol, when on duty, shall be dressed in full distinctive uniform and display the official badge of their office except when they are authorized by the chief to work in plain clothes. Neither the chief nor any other person shall issue a badge or like uniform to any person who is not a duly authorized, classified, and regularly paid officer of the Colorado state patrol. Any person who, without authority, wears the badge of a member of the Colorado state patrol or in any manner attempts to duplicate the official uniform or equipment with the intent of representing himself or herself as a member of the Colorado state patrol commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 24-33.5-220. Costs of administration

Except as otherwise provided in section 24-33.5-226 (3)(c), the cost of administration of this part 2 and of all payrolls and salaries of the chief, commissioned and noncommissioned officers, troopers, and office personnel and the cost of clerical work, stationery, postage, uniforms, badges, all supplies and equipment, and necessary travel and subsistence allowances shall be appropriated by the general assembly out of the moneys in the highway users tax fund. The expenses and salaries provided for in this section are declared to be for the administration and enforcement of the several statutes referred to in this part 2 and for the construction, maintenance, and supervision of the public highways. Expenses and salaries shall be paid by the state treasurer upon warrants of the controller issued upon vouchers provided by the chief and shall be charged against net collection of highway users taxes as an expense of construction, maintenance, and supervision of public highways and the administration of the laws of the state governing the public highways and their use. The expenditures of the Colorado state patrol shall be audited and approved from time to time by the executive director and the state auditor.



§ 24-33.5-221. Provisional appointments - veterans' rights

Any members, at any time, holding provisional appointments in the Colorado state patrol who were, at the time of their appointment, within the age limits fixed by this part 2 or by the law in effect at the time of their appointment shall be construed to be in compliance with the age limitations of this part 2. Members who left the Colorado state patrol to go directly into the armed services or merchant marine of the United States shall not be deprived of holding their positions or of taking any future state personnel system examinations, if such members are and have remained in continuous service with the Colorado state patrol and met all age requirements upon entering the Colorado state patrol, said continuous service to include military service. All time accrued by members of the patrol while in the armed services, when on military leave from the patrol, shall be deemed as continuous service in the Colorado state patrol; and members shall be entitled to all service benefits which would have accrued to them had they remained in continuous service with the Colorado state patrol.



§ 24-33.5-222. Officers incapacitated

In the event that any officer of the Colorado state patrol becomes incapacitated, by reason of service on the Colorado state patrol, to the extent that he is unable to perform the usual duties of an officer of the Colorado state patrol, he may be transferred, at the discretion of the chief, to duty in any of the offices of the Colorado state patrol in whatever capacity the chief may deem advisable. Any officer who is transferred to office duty, as set out in this section, shall not be deprived of any benefits as to pay because of such transfer or partial disability. A vacancy in the ranks of officers on Colorado state patrol duty caused by such transfer shall be filled in the usual manner, although such appointment would otherwise be in excess of the statutory limitations.



§ 24-33.5-223. State telecommunications network

(1) In order to more efficiently support the efforts of state departments, state institutions, state agencies, and law enforcement and public safety political subdivisions, and to better serve the public, there is authorized to be established a state telecommunications network, the construction, maintenance, and management of which shall be under the supervision of the state telecommunications director.

(2) (a) The state telecommunications director is authorized, subject to appropriation by the general assembly, to purchase or lease any real estate, buildings, and property necessary to the operation or development of the telecommunications network, and to use any available facilities and telecommunications equipment of any state agency or institution, and, if necessary, to provide for the construction of the network.

(b) The facilities of the network shall be made available for the use of:

(I) State departments, state institutions, state agencies, and law enforcement and public safety political subdivisions of the state;

(II) Other local, state, and federal governmental entities or public safety related nonprofit organizations that directly support any agency described in subparagraph (I) of this paragraph (b) and that:

(A) May be requested to support the purposes expressed in section 24-37.5-502 (1)(c) and (1)(e) and aggregate telecommunications service requirements of any public office described in section 24-32-3001 (1)(h); or

(B) Make donations, grants, bequests, and other contributions to the public safety communications trust fund pursuant to section 24-37.5-506 (2)(b).

(c) Nothing in this section shall be construed to allow the state telecommunications director to purchase or lease any real estate, buildings, and property necessary to the operation or development of a telecommunications network for other than state departments, state institutions, state agencies, law enforcement and public safety political subdivisions, and the entities described in subparagraph (II) of paragraph (b) of this subsection (2), nor to allow for the resale and sharing of services.

(3) All expenses of dispatchers and other necessary employees used in connection with the operation of the law enforcement radio system within the state telecommunications network shall be paid by the chief of the Colorado state patrol in the same manner as expenses of other employees of said patrol are paid.



§ 24-33.5-224. Duties during state fair at Pueblo

(1) In addition to the duties and powers of officers of the Colorado state patrol enumerated in this part 2, such officers are granted all powers of sheriffs and other peace officers with respect to the enforcement of all of the laws of this state during and in connection with the Colorado state fair and industrial exposition held annually at Pueblo, Colorado, but such powers shall be exercised only within the grounds and buildings utilized for fair purposes and at the request of the board of commissioners of the Colorado state fair authority.

(2) The powers and jurisdiction granted officers of the Colorado state patrol under the provisions of subsection (1) of this section shall not supersede the jurisdiction of the sheriff or other peace officers of the county or city within which such activity takes place but shall be in addition thereto; and such powers and jurisdiction so granted shall commence not more than ten days in advance of said events and continue until not more than ten days after the conclusion thereof as may be determined necessary by the executive director.

(3) The highway users tax fund shall be reimbursed by the board of commissioners of the Colorado state fair authority, within the amount appropriated by the general assembly for this purpose, and such reimbursement is authorized, as an administrative expense of said board, for any expenditures incurred from such fund resulting from the activities of the Colorado state patrol under subsection (1) of this section, such reimbursement to be made immediately following the termination of the service performed by the Colorado state patrol.



§ 24-33.5-225. Receipt of proceeds from forfeited property

The division of the Colorado state patrol is authorized to accept, receive, and expend proceeds allocated to the division after sale of forfeited property pursuant to part 5 of article 13 of title 16, C.R.S., and such funds shall be in addition to the moneys appropriated to the division by the general assembly. The executive director shall submit an annual report to the joint budget committee at the time the annual budget request is submitted providing information on the amounts received under this section, if any, and the uses made thereof.



§ 24-33.5-226. Athletic or special events - closure of highways by patrol or municipality or county - payment of costs

(1) (a) Subject to the provisions of this section, highways or designated portions of highways may be partially or completely closed or restricted for the purpose of conducting athletic or special events thereon or for the purpose of ensuring the safe and efficient movement of traffic to and from or around an athletic event or special event which is in such proximity to a highway that the event or any traffic attendant thereto will have a significant effect on the normal traffic flow.

(b) When the term "close" or "closure" is used in this section, it shall be deemed to include the partial closure of any lane or other portion of a highway or the restriction or regulation of traffic on the highway by the Colorado state patrol, members of the department of transportation, or authorized agents of a municipality or county.

(c) (I) The chief has the authority to close a state highway or portion thereof for the purposes of paragraph (a) of this subsection (1) when an athletic or special event is proposed to be held on such highway or when a proposed event may cause a significant disruption to the normal flow of traffic on a state highway and such highway is outside the boundaries of a municipality.

(II) The chief or his designee shall coordinate any closure of a state highway with the executive director of the department of transportation or his designee.

(III) The chief shall not approve an event which the state does not have sufficient resources to properly manage in a manner consistent with the preservation of the public peace, health, and safety.

(d) Notwithstanding the provisions of paragraph (c) of this subsection (1), a municipality has the exclusive authority to close a highway or portion thereof for the purposes of paragraph (a) of this subsection (1) if the highway or portion to be closed is contained entirely within the boundaries of the municipality and any attendant disruption of traffic is contained within the boundaries of the municipality; except that, if such closure is on a state highway, the municipality shall coordinate the closure with the executive director of the department of transportation or his designee and shall provide for adequate traffic control and an alternate route where applicable.

(e) Notwithstanding the provisions of paragraphs (c) and (d) of this subsection (1), a board of county commissioners or the duly authorized sheriff, county division of public works, or other county division or department authorized and designated by the board of county commissioners shall have the authority to close a highway or portion thereof for the purposes of paragraph (a) of this subsection (1) when such highway is not a state highway and the highway or portion to be closed does not extend within the boundaries of a municipality. When a proposed event may cause a significant disruption to the normal flow of traffic on a state highway or to any municipal highway, such closure shall be approved by and coordinated among all agencies involved.

(f) In the event that a closure or disruption of traffic resulting from a closure crosses jurisdictional boundaries, such closure shall be coordinated among all agencies involved. If the event requires the active participation of the patrol and if the event may cause a significant disruption to the normal flow of traffic, the chief's authority under paragraph (c) of this subsection (1) shall apply.

(2) A closure by the chief may be authorized only if:

(a) A written application therefor is submitted to the chief, containing such information as the chief deems necessary, and the application is approved by the chief; and

(b) The applicant pays to the Colorado state patrol at the time he submits the application the amount estimated by the chief to be the actual costs of said patrol for processing the application and the applicant agrees to pay in accord with subsection (3) of this section the actual costs of the patrol and the department of transportation in providing any services for the conduct of the closure. Such costs shall include any regular or overtime salaries, equipment, and fuel; and

(c) The applicant agrees to pay for and provide evidence of liability coverage in those amounts specified in section 24-10-114 (1) to protect the state from any liability for any injuries or damages which may arise out of the closure or the Colorado state patrol's or the department of transportation's assistance in ensuring the safe conduct of the closure. Such insurance shall provide coverage which corresponds to the requirements of article 10 of this title. Liability claims resulting from the closure of a highway pursuant to this section shall be first paid from the liability insurance required by this paragraph (c) prior to any payment from the risk management fund created in section 24-30-1510. Nothing in this paragraph (c) shall alter or affect the application of article 10 of this title; and

(d) A local jurisdiction approves the closure if the closure of the highway would restrict the use of any road, street, or highway of the affected jurisdiction; and

(e) The closure is implemented in a manner that will cause the least inconvenience to the driving public consistent with the requirements of the athletic or special event and the event can be conducted in a manner consistent with the preservation of the public peace, health, and safety.

(2.5) (a) No liability shall attach to the state of Colorado for any injuries or damages which are caused solely by the use of a state highway for an athletic or special event when such event has not been approved by the chief. Claims for such injuries or damages shall be subject to the limitations of article 10 of this title.

(b) Any person who conducts an athletic or special event on a state highway when a permit for said event has not been issued or any person conducting said event who violates the terms of a permit which has been issued for an athletic or special event commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(3) (a) If a closure application is approved, the applicant shall pay, when applicable, to the Colorado state patrol and the department of transportation prior to the closure the amounts the chief and executive director of the department of transportation estimate to be the costs of the patrol and the department of transportation in conducting the closure and shall provide the chief with evidence of the acquisition of the insurance provided for in paragraph (c) of subsection (2) of this section.

(b) Moneys paid to the Colorado state patrol pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the Colorado state patrol closure fund created in paragraph (c) of this subsection (3).

(c) There is hereby created in the state treasury the Colorado state patrol closure fund. The moneys in the fund shall be subject to annual appropriation by the general assembly for the purpose of paying salaries for officers performing duties in accord with the provisions of this section and for all other expenses incurred by the Colorado state patrol in carrying out the provisions of this section, and such moneys shall not be transferred to or revert to the general fund of the state at the end of any fiscal year. Such salaries and other expenses shall be paid at the direction of the chief, and, notwithstanding section 24-33.5-207 (2), the chief may authorize payment of such overtime salaries as he deems necessary for officers performing any duties pursuant to this section.

(d) All moneys paid to the department of transportation pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the state highway supplementary fund.

(4) The chief and executive director of the department of transportation are authorized to use such equipment and personnel as they deem necessary to ensure the safe conduct of the closure.



§ 24-33.5-227. Equipment for counterdrug activities - payments from local governments and state agencies - cash fund

(1) The Colorado state patrol may receive moneys from a political subdivision or state agency for the procurement of law enforcement equipment suitable for counterdrug activities through the United States department of defense pursuant to 10 U.S.C. sec. 381 or a successor provision.

(2) Moneys received pursuant to this section shall be transmitted to the state treasurer, who shall credit the moneys to the counterdrug activities cash fund, which fund is hereby created in the state treasury. The moneys in the counterdrug activities cash fund are hereby continuously appropriated to the Colorado state patrol to fund payments for equipment for counterdrug activities procured by political subdivisions and state agencies through the United States department of defense.






Part 3 - Colorado Law Enforcement Training Academy



Part 4 - Colorado Bureau of Investigation

§ 24-33.5-401. Colorado bureau of investigation

(1) There is hereby created as a division of the department of public safety the Colorado bureau of investigation, referred to in this part 4 as the "bureau".

(2) The Colorado bureau of investigation and the office of the director shall exercise their powers and perform their duties and functions under the department of public safety and the executive director as transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-33.5-402. Director - appointment

Subject to the provisions of section 13 of article XII of the state constitution, the executive director shall appoint a director of the bureau, referred to in this part 4 as the "director".



§ 24-33.5-403. Director - qualifications

The director shall be experienced in scientific methods for the detection of crime and in the enforcement of law and order. The director shall possess such other qualifications as may be specified by the state personnel director after consultation with the executive director.



§ 24-33.5-404. Duties of the director

The director shall be the chief administrative officer of the bureau and shall also be an agent. He shall supervise and direct the administration and all other activities of the bureau. The director shall prescribe rules and regulations, not inconsistent with law, for the operation of the bureau and the conduct of its personnel and the distribution and performance of their duties.



§ 24-33.5-405. Deputy director - appointment

Subject to the provisions of section 13 of article XII of the state constitution, the director may appoint a deputy director, whose qualifications shall be the same as those for an agent.



§ 24-33.5-406. Deputy director - duties

The deputy director shall serve as an agent, and, at the request of the director or in his absence or disability, the deputy director shall perform all of the duties of the director, and, when so acting, he shall have all of the powers of and be subject to all of the restrictions upon the director. In addition, he shall perform such other duties as may from time to time be assigned to him by the director.



§ 24-33.5-407. Bureau personnel - appointment

Subject to the provisions of section 13 of article XII of the state constitution, the director shall appoint agents and other employees necessary to conduct an efficient bureau.



§ 24-33.5-408. Agents - qualifications

The director shall appoint persons of honesty, integrity, and outstanding ability as agents. Agents shall possess such qualifications as may be specified by the state personnel director after consultation with the director of the bureau.



§ 24-33.5-409. Agents - duties - powers

Agents shall perform duties in the investigation, detection, and prevention of crime and the enforcement of the criminal laws of this state. Only agents of the bureau shall be vested with the powers of peace officers of this state and have all the powers of any sheriff or police or other peace officer.



§ 24-33.5-410. Agents - limitation of powers

Powers vested in agents by this part 4 shall in no way usurp or supersede the powers of the local sheriffs and police and other law enforcement officers; except that this limitation shall not apply to functions of the bureau described in section 24-33.5-412 (1)(c) and (1)(d).



§ 24-33.5-411. Agents - defenses - immunities

Any agent required to perform any official function under the provisions of this part 4 shall be entitled to the protection, defense, or immunities provided by statute to safeguard a peace officer in the performance of official acts.



§ 24-33.5-412. Functions of bureau - legislative review - interagency cooperation with reporting functions - processing time for criminal history record checks - computer crime - synthetic cannabinoids enforcement

(1) The bureau has the following authority:

(a) (I) When assistance is requested by any sheriff, chief of police, district attorney, head of a state agency, or chief law enforcement officer and with the approval of the director, to assist such state agency or law enforcement authority in the investigation and detection of crime and in the enforcement of the criminal laws of the state.

(II) For purposes of subparagraph (I) of this paragraph (a), "state agency" means any department or agency of the executive branch and the office of the state auditor.

(b) When assistance is requested by any district attorney and upon approval by the director, to assist the district attorney in preparing the prosecution of any criminal case in which the bureau had participated in the investigation under the provisions of this part 4;

(c) To establish and maintain fingerprint, crime, criminal, fugitive, stolen property, and other identification files and records; to operate the statewide uniform crime reporting program; and to arrange for scientific laboratory services and facilities for assistance to law enforcement agencies, utilizing existing facilities and services wherever feasible;

(c.5) To maintain a computerized data file of motor vehicle information received from the department of revenue accessible to law enforcement agencies through the telecommunications network operated by the bureau, and, by January 1, 2001, to allow law enforcement agencies to search multiple fields in the motor vehicle files including but not limited to vehicle license plate numbers, vehicle identification numbers, manufacturers, models, years, tab, and primary body colors, or any combinations thereof;

(d) To investigate suspected criminal activity when directed to do so by the governor;

(e) To procure any records furnished by any law enforcement agency of this state, including local law enforcement agencies, at the expense of the bureau;

(f) To enter into and perform contracts with the department of human services for the investigation of any matters arising under the "Uniform Interstate Family Support Act", article 5 of title 14, C.R.S., or a substantially similar enactment of another state;

(g) Repealed.

(h) To compile, maintain, and distribute a list of missing children as required by section 24-33.5-415.1;

(i) To develop and maintain a computerized data base for tracking gangs and gang members both within the state and among the various states;

(j) When assistance is requested by the P.O.S.T. board, to investigate the backgrounds of applicants for certification as peace officers by the P.O.S.T. board, by a review of fingerprint files or records;

(k) To carry out the duties described in article 22 of title 16, C.R.S., including but not limited to promptly transmitting to the federal bureau of investigation upon receipt any fingerprints and conviction data concerning a person convicted of unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(l) To carry out the duties set forth in section 24-33.5-424 concerning the national instant criminal background check system ("NICS") in connection with the transfer of firearms;

(m) To carry out the duties described in section 18-6-803.7, C.R.S.;

(n) To carry out the duties of maintaining information related to crimes involving acts of domestic violence or sexual assault as required by article 21 of title 16, C.R.S.;

(o) To carry out the duties set forth in part 2 of article 12 of title 18, C.R.S.;

(p) Repealed.

(q) To locate and apprehend persons who are fugitives from the law;

(r) To conduct criminal history records checks pursuant to section 24-72-305.3; and

(s) When requested by the chief of a fire department or his or her designee, and approved by the director or his or her designee, the bureau may assist in the investigation of a possible crime related to arson. When such a request is made by a fire department, the fire department shall notify the appropriate law enforcement agency that a request for assistance from the bureau has been made.

(2) In order to enable the bureau to carry out the functions enumerated in this section, it shall establish and maintain statewide telecommunications programs consistent with telecommunications programs and policies of the state telecommunications director.

(3) (a) Any other provision of law to the contrary notwithstanding and excluding title 19, C.R.S., except as provided in paragraph (b) of this subsection (3), on and after July 1, 1971, in accordance with a program to be established by the bureau, every law enforcement, correctional, and judicial entity, agency, or facility in this state shall furnish to the bureau all arrest, identification, and final charge dispositional information on persons arrested in Colorado for federal, state, or out-of-state criminal offenses and on persons received for service of any sentence of incarceration. The department of corrections shall furnish its information to the bureau within twenty-four hours of the time a person is received into the custody of the department for service of sentence and prior to twenty-four hours of the time of the person's final discharge from supervision. The department shall also report to the bureau a person's release to parole or to a community correctional facility or program prior to twenty-four hours of such release. The provision of information required by this subsection (3) shall be made in a manner prescribed by the bureau; except that the provision of information by judicial entities, agencies, and facilities shall be under procedures to be established jointly by the state court administrator and the director.

(b) On or after July 1, 1983, the bureau may establish a program under which every entity, agency, or facility specified in paragraph (a) of this subsection (3) shall furnish to the bureau the information specified in section 19-1-306 (3), C.R.S.

(c) For purposes of improving the performance of criminal background checks and the implementation of the integrated criminal justice information system established in article 20.5 of title 16, C.R.S.:

(I) The criminal justice information program task force created in section 16-20.5-103, C.R.S., shall establish and require the use of uniform identifiers in the information required by this subsection (3) in order to facilitate the matching of criminal records in the bureau's databases and in the ICON system at the state judicial department, and such identifiers may be any identifiers existing on or after May 30, 2001; and

(II) Except as otherwise provided in this subsection (3), every law enforcement, correctional, and judicial entity, agency, or facility in this state shall forward to the bureau the information required by this subsection (3) within seventy-two hours after receiving such information; except that the time period shall not include Saturdays, Sundays, or legal holidays. The information forwarded to the bureau shall include, but need not be limited to, the fingerprints of said arrested persons.

(d) The bureau shall electronically forward the information required by this subsection (3) to the judicial department through the integrated criminal justice information system program established by article 20.5 of title 16, C.R.S., within twenty-four hours after the receipt of:

(I) An electronic version of the suspect's arrest and fingerprint information by the bureau; or

(II) A paper copy of the suspect's arrest and fingerprint information by the bureau if the information is from a jurisdiction that does not use an electronically-based fingerprint transmission system.

(4) The bureau is charged with the responsibility to investigate organized crime which cuts across jurisdictional boundaries of local law enforcement agencies, subject to the provisions of section 24-33.5-410.

(5) (a) To assist the bureau in its operation of the uniform crime reporting program, every law enforcement agency in this state shall furnish such information to the bureau concerning crimes, arrests, and stolen and recovered property as is necessary for uniform compilation of statewide reported crime, arrest, and recovered property statistics. In cases involving child abuse or sexual assault on a child and in all other cases involving murder, sexual assault, or robbery, the law enforcement agency shall furnish information to the bureau concerning the modus operandi of such crimes in order to facilitate the identification of cross-jurisdictional offenders. Information required to be submitted pursuant to this section shall be submitted in a form specified by the bureau; except that the bureau shall adopt a form and reporting standards consistent with the development of the strategic plan for an integrated criminal justice information system, in accordance with article 20.5 of title 16, that shall be consistent with applicable federal and state laws and regulations such as the national criminal justice information system standards. The cost to the law enforcement agency of furnishing such information shall be reimbursed out of appropriations made therefor by the general assembly; except that the general assembly shall make no such reimbursement if said cost was incurred in a fiscal year during which the Colorado crime information center was funded exclusively by state or federal funds.

(b) Beginning in 2018, and every year thereafter, the department shall include as part of its "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act" hearing required by section 2-7-203 information concerning the reports submitted by law enforcement agencies pursuant to subsection (5)(a) of this section, including but not limited to information concerning reports of bias-motivated crimes, as described in section 18-9-121.

(6) The bureau is charged with the responsibility of implementing, administering, complying with the terms of, and serving as the state's criminal history record repository as defined in the "National Crime Prevention and Privacy Compact" established in accordance with the provisions of part 27 of article 60 of this title. For purposes of said compact, the compact officer for the state of Colorado shall be the director of the bureau or a designee of the director.

(7) Notwithstanding any provision of law to the contrary, if a department or agency of the executive branch is required by statute to request a fingerprint-based criminal history record check from or through the bureau and obtain and process the results within a specified time, whether for purposes of issuance of a professional license or for any other reason, and, due to a backlog in requests pending with the bureau or due to other factors beyond the control of the department or agency, the department or agency is unable to act within the time required by statute:

(a) The department or agency is allowed an extension of time within which to obtain and process the results of the record check;

(b) The department or agency shall notify the applicant and other interested persons of the reason for the delay; and

(c) The status of the person whose criminal history is the subject of the record check, and his or her rights and responsibilities as specified in the statute that set forth the original period for agency action, do not change as a result of the delay.

(8) (a) The bureau has the authority to conduct criminal investigations relating to computer crime violations pursuant to section 18-5.5-102, C.R.S., when violations are reported or investigations requested by law enforcement officials or the governor or when violations are discovered by the bureau. All investigations conducted by the bureau must be in cooperation and coordination with local, state, or federal law enforcement authorities, subject to the provisions of section 24-33.5-410.

(b) The bureau shall develop and collect information with regard to computer crime in an effort to identify, charge, and prosecute criminal offenders and enterprises that unlawfully access and exploit computer systems and networks, impact functionality, and access sensitive data and shall report such information to the appropriate law enforcement organizations. The bureau must also provide awareness training and information concerning cyber-security and security risks to the information technology critical infrastructure industry.

(c) The bureau shall prepare reports at least annually concerning any activities of computer crime in Colorado for use by local or federal law enforcement officials or the governor. The reports are available for public inspection unless the material in the reports is exempt under article 72 of this title.

(d) The director of the bureau may enter into any contract that is necessary to carry out the duties and responsibilities set forth in this subsection (8).

(9) On and after September 1, 2014, the bureau shall purchase and maintain materials and equipment to be made available by the bureau to law enforcement agencies and to the liquor enforcement division created in section 24-35-401, for the presumptive identification of synthetic cannabinoids or any other designer drugs.



§ 24-33.5-413. Credentials

The director shall issue to each agent of the bureau proper credentials and a badge of authority with the seal of the state of Colorado in the center thereof and the words "Colorado Bureau of Investigation" encircling said seal. Each agent of the bureau, when on duty, shall carry said badge upon his person. Such badges shall be serially numbered.



§ 24-33.5-414. Rewards

No reward offered for the apprehension or conviction of any person or for the recovery of any property may be accepted by an employee or agent of the bureau.



§ 24-33.5-415. Temporary agents - qualifications - term - tenure

In addition to and apart from any other appointment provisions of this part 4, the director, with the approval of the appropriate law enforcement agency or agencies, may appoint peace officers of law enforcement agencies outside the bureau as temporary agents of the bureau. Such temporary agents shall have all the powers, protections, defenses, and immunities provided by statute or otherwise to agents of the bureau. Such temporary agents, if from outside the state personnel system, shall not have the protection of tenure afforded by part 1 of article 50 of this title to certified employees. Except for overtime payments authorized by the bureau, the compensation of temporary agents shall not be paid out of state funds allocated to the bureau. During such special assignments as temporary agents, the compensation and employment benefits of such temporary agents shall continue to be paid by their employing law enforcement agencies. The bureau may pay the reasonable expenses of such temporary agents pursuant to the same criteria it uses to pay the reasonable expenses of agents of the bureau. The bureau, upon request by the employing law enforcement agencies of such temporary agents and prior to any such temporary appointment, shall provide the employing law enforcement agencies with a statement detailing the expenses, if any, of such temporary agents that will be the financial responsibility of the employing law enforcement agency and those that will be the financial responsibility of the bureau.



§ 24-33.5-415.1. List of missing children

(1) For the purposes of this section, "missing child" means a child whose whereabouts are unknown, whose domicile at the time he was first reported missing was Colorado, and whose age at the time he was first reported missing was seventeen years of age or younger.

(2) (a) To aid in the identification and location of missing children, the bureau shall compile, maintain, and distribute a list of missing children. Such list shall be compiled from missing children reports submitted by law enforcement agencies pursuant to subsection (3) of this section.

(b) The bureau shall keep records of statistics on all missing children reports which it receives. Such records shall include the following information:

(I) The number of cases of missing children reported in Colorado;

(II) The number of missing children cases which have been solved in Colorado;

(III) The approximate physical location at which each child was last seen;

(IV) The time of day each child was last seen;

(V) The age, gender, and physical description of each child reported missing;

(VI) The activity the child was engaged in at the time he was last seen;

(VII) The number of reported sightings of missing children; and

(VIII) Any other pertinent information regarding a missing child.

(b.1) The bureau shall obtain, if available, the dental records of any child who has been missing thirty or more days, and any custodian of such records shall comply with the bureau's request for the records.

(c) The bureau shall release general statistical information to the public at least once each calendar year and shall report such statistics and other information the bureau deems appropriate to the governor at least once each calendar year.

(3) To assist the bureau in compiling the list of missing children, every law enforcement agency in this state shall, upon receipt of information that a child is believed to be missing, send a missing child report containing identifying and descriptive information about the child to the bureau as soon as possible but no later than twenty-four hours after obtaining such information. If, at a later time, the law enforcement agency determines that the missing child has been located, the agency shall send notification to the bureau no later than twenty-four hours after making such determination.

(4) To assist the bureau in identifying missing children, a county coroner shall report to the bureau any unidentified or unclaimed dead human body which is found within his jurisdiction and which could be the body of a missing child. Such report shall be made within five days of the time the coroner takes charge of the unidentified or unclaimed dead human body and shall include fingerprints, dental information, and a physical description of the body with respect to approximate age, height, weight, hair and eye color, deformities, and scars or other identifying marks. If the bureau determines that the information submitted on an unidentified or unclaimed dead human body matches the information for a missing child, the bureau shall immediately notify the law enforcement agency that submitted the missing child report.

(5) A timely list of missing children shall be distributed on a regular basis to all school districts in this state, except those school districts which have elected to provide the names of all new or transfer students to the bureau, and each school district shall distribute such information to the individual schools within the district in whatever manner deemed appropriate. The list shall include the names of missing children together with whatever information the bureau determines would be helpful in making identification. A school district shall either immediately notify the bureau if it comes in contact with a child whose name appears on the list of missing children or send the names of all new or transfer students to the bureau on a regular basis, and, if a missing child is identified, the bureau shall, in turn, notify the law enforcement agency that submitted the missing child report. All information received or transmitted pursuant to this subsection (5) shall be confidential and shall only be used for law enforcement purposes.

(6) In addition to distributing the list of missing children to school districts, the bureau may distribute such list to any other person or entity that the bureau determines might be instrumental in the identification and location of missing children. The bureau shall also list the name of every missing child with appropriate nationally maintained missing children lists. The bureau shall provide identifying and descriptive information about children determined to be missing immediately after receipt of reports from law enforcement agencies pursuant to subsection (3) of this section for entry into the national crime information center computer operated by the federal bureau of investigation. Immediately after a missing child is located, the law enforcement agency which located or returned the child shall notify the law enforcement agency having jurisdiction over the investigation and the bureau, and the bureau shall cancel the entry from the national crime information center computer.

(7) In order to accomplish the purposes of this section, the bureau is authorized to accept, receive, and expend assistance in the form of grants, gifts, grants-in-aid, bequests, and contributions from any agency, organization, or person. Such assistance shall be in addition to moneys appropriated to the bureau by the general assembly. Assistance received by the bureau in the form of money shall not revert to the general fund.



§ 24-33.5-415.2. Receipt of proceeds from forfeited property

The division of the Colorado bureau of investigation is authorized to accept, receive, and expend proceeds allocated to the division after sale of forfeited property pursuant to part 3 or 5 of article 13 of title 16 or article 17 of title 18, and such funds shall be in addition to the money appropriated to the division by the general assembly. Notwithstanding section 24-1-136 (11)(a)(I), the executive director shall submit an annual report to the joint budget committee at the time the annual budget request is submitted providing information on the amounts received under this section, if any, and the uses made thereof.



§ 24-33.5-415.3. Information on gangs - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The proliferation of gangs and gang-related crimes is no longer merely a matter facing urban communities, and has become a matter of statewide concern;

(b) Gang activity involves a multitude of crimes, and illegal drug use and drug-trafficking constitute common factors associated with all gang-related activities and in the continuing pattern of gang-related violence;

(c) While the primary responsibility for law enforcement rests with local police and sheriffs' departments, drugs and drug-related crimes and gang-related criminal activity resulting therefrom have placed an overwhelming burden on the existing resources of all law enforcement agencies, especially rural departments. Therefore, the state has an obligation to make additional support available to local law enforcement through increased assistance in the investigation of narcotics and dangerous drug law violations; expanded training of local officers to improve their ability to interdict the sale and use of drugs in their communities; increased ability to assist in seizing moneys and properties utilized in drug transactions; improved forensic laboratory capability for the quantification and qualitative analysis of narcotics and dangerous drugs; and enhanced capability to collect, analyze, and disseminate information on drug and gang-related criminal activity.

(d) In order to contain the spread of gang violence, the development of a computerized data base tracking system is necessary to improve the consistency of data shared by the different law enforcement and judicial elements of the criminal justice system, both within the state and among various states confronted with similar gang violence.

(2) For the purposes of this section, unless the context otherwise requires, "gang" means a group of three or more individuals with a common interest, bond, or activity characterized by criminal or delinquent conduct.

(3) To aid in the identification and location of gangs and gang members and to prevent recruitment of new gang members from both the population in general and persons in the custody of the department of corrections and the department of human services, the Colorado bureau of investigation shall develop and maintain a computerized data base system which tracks the whereabouts of identified gang members. Such data base shall be compiled from reports submitted to the bureau pursuant to section 16-21-103, C.R.S. Such information shall include the following:

(a) The person's name, along with any aliases;

(b) The person's last-known address;

(c) The person's date of birth;

(d) The date of any arrest and the arrest numbers, the investigating agency's case number, the final disposition of any criminal case filed with a court, and the court number;

(e) Any information relevant to the person's association or affiliation with a gang or with gang activities.

(4) The bureau shall make every reasonable effort to locate and cooperate with other such data bases in the United States in order to track gangs and gang members involved in interstate activities.



§ 24-33.5-415.4. Security guard clearance - criminal history record checks

(1) As used in this section, unless the context otherwise requires:

(a) "Contract security agency" means any business which, for a fee or other consideration, agrees to furnish a uniformed security guard to protect persons, property, information, or other assets.

(b) "Proprietary security organization" means any internal functional organizational unit of a company which provides uniformed security guards for the exclusive use of such employing company.

(c) "Security guard" means any private uniformed security officer, armored car service officer, alarm response runner, watchman, lobby attendant, or other private uniformed person who is engaged in the protection of persons, property, information, or other assets.

(2) After January 1, 1992, any contract security agency or proprietary security organization may submit fingerprints of security guards to the bureau for purposes of a fingerprint-based criminal history record check pursuant to part 3 of article 72 of this title. The information obtained from the criminal history record check conducted pursuant to this section may be used by the contract security agency or proprietary security organization to determine whether or not to employ a person as a security guard. Nothing in this section shall be used as a basis for discrimination banned by section 24-34-402 (1)(a). The bureau shall charge a fee for record checks conducted pursuant to this section. The bureau shall set such fee at a level sufficient to cover the direct and indirect costs of processing requests made pursuant to this section. Moneys collected by the bureau pursuant to this section shall be subject to annual appropriation by the general assembly for the administration of criminal history record checks of security guards pursuant to this section.



§ 24-33.5-415.6. Offender identification - fund

(1) There is hereby created in the state treasury the offender identification fund, referred to in this section as the "fund". Moneys in the fund shall consist of costs and surcharges levied pursuant to this section and payments for genetic testing received from offenders pursuant to sections 16-11-102.4, 18-1.3-407, and 19-2-925.6, C.R.S. Subject to annual appropriations by the general assembly, the executive director and the state court administrator are authorized to expend moneys in the fund to pay for genetic testing of offenders pursuant to sections 16-11-102.4 and 18-1.3-407, C.R.S. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(2) (Deleted by amendment, L. 2006, p. 1692, § 14, effective July 1, 2007.)

(3) (a) A cost of two dollars and fifty cents is hereby levied on each criminal action resulting in a conviction or in a deferred judgment and sentence, as provided in section 18-1.3-102, C.R.S., for a felony, a misdemeanor, or misdemeanor traffic offense, charged pursuant to state statute. The defendant shall pay the costs to the clerk of the court. Each clerk shall transmit the moneys to the state treasurer, who shall credit the same to the fund.

(b) The provisions of sections 18-1.3-701 and 18-1.3-702, C.R.S., shall apply to the collection of costs levied pursuant to this subsection (3).

(4) A surcharge of two dollars and fifty cents is hereby levied against each penalty assessment notice issued pursuant to section 42-4-1701, C.R.S., for a misdemeanor or a class 1 or class 2 misdemeanor traffic offense under state statute that results in payment of the penalty assessment without the commencement of a criminal action. All moneys collected by the department of revenue pursuant to this subsection (4) shall be transmitted to the state treasurer, who shall credit the same to the fund.

(5) A cost of two dollars and fifty cents is hereby levied against each civil action resulting in an admission of liability or a judgment against the defendant for a class A or class B traffic infraction charged pursuant to state statute. The defendant shall pay the cost to the clerk of the court. Each clerk shall transmit the moneys to the state treasurer, who shall credit the same to the fund.

(6) A surcharge of two dollars and fifty cents is hereby levied against each penalty assessment notice issued pursuant to section 42-4-1701, C.R.S., for a class A or class B traffic infraction under state statute that results in payment of the penalty assessment without the commencement of a civil action. All moneys collected by the department of revenue pursuant to this subsection (6) shall be transmitted to the state treasurer, who shall credit the same to the fund.

(7) A surcharge of two dollars and fifty cents is hereby levied against each penalty assessment issued pursuant to section 33-6-104 or 33-15-102, C.R.S., that results in payment of the penalty assessment without the commencement of a criminal action. All moneys collected by the division of parks and wildlife in the department of natural resources pursuant to this subsection (7) shall be transmitted to the state treasurer, who shall credit the same to the fund.

(8) (Deleted by amendment, L. 2011, (SB 11-208), ch. 293, p. 1389, § 14, effective July 1, 2011.)

(9) The court may waive a cost or surcharge levied pursuant to this section if the court determines the defendant is indigent.



§ 24-33.5-415.7. Amber alert program

(1) The general assembly hereby finds that, in the case of an abducted child, the first few hours are critical in finding the child. To aid in the identification and location of abducted children, there is hereby created the Amber alert program, referred to in this section as the "program", to be implemented by the bureau. The program shall be a coordinated effort among the bureau, local law enforcement agencies, and the state's public and commercial television and radio broadcasters.

(2) For the purposes of this section, "abducted child" means a child:

(a) Whose whereabouts are unknown;

(b) (I) Whose domicile at the time he or she was reported missing was Colorado; or

(II) About whom credible information is received from a law enforcement agency located in another state that the abducted child is traveling to or in the state of Colorado;

(c) Whose age at the time he or she was first reported missing was seventeen years of age or younger, including a newborn; and

(d) Whose disappearance poses a credible threat as determined by local law enforcement to the safety and health of the child.

(3) The program shall consist of the following:

(a) A procedure established by rule that a local law enforcement agency may follow to verify a child has been abducted. Once the local law enforcement agency verifies an abduction has occurred, the local law enforcement agency may notify the bureau.

(b) Upon receipt of a notice of a child abduction from a local law enforcement agency, the bureau shall confirm the accuracy of the information and then issue an alert via the state emergency alert system. In the case of an abducted newborn, the bureau need not have complete identification information on the newborn in order to issue an alert.

(c) The alert shall be sent to the federal communications commission's designated state emergency alert system broadcaster in Colorado. Participating radio and television stations shall issue the alert at designated intervals as specified in rule.

(d) The alert shall include all appropriate information the local law enforcement agency has that may assist in the safe recovery of the abducted child and a statement instructing anyone with information related to the abduction to contact his or her local law enforcement agency.

(e) The alert shall be cancelled upon bureau notification to the federal communications commission's designated state emergency alert system broadcaster that the child has been found or at the end of the notification period, whichever occurs first. Any local law enforcement agency that locates a child who is the subject of an alert shall notify the bureau as soon as possible that the child has been located.

(4) The executive director of the department of public safety shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of this title, for the implementation of the program. The rules shall include, but need not be limited to:

(a) Procedures for a local law enforcement agency to use to verify whether a child abduction has occurred and the circumstances under which the agency shall report the abduction to the bureau;

(b) The process to be followed by the bureau in confirming the local law enforcement agency's information;

(c) The process for reporting the information to the federal communications commission's designated state emergency alert system broadcaster in Colorado; and

(d) Any additional processes concerning implementation of the program.



§ 24-33.5-415.8. Missing senior citizen and person with developmental disabilities alert program

(1) The general assembly hereby finds that, in the case of a missing senior citizen or missing person with developmental disabilities, the first few hours are critical in finding the senior citizen or person with developmental disabilities. To aid in the identification and location of missing senior citizens and missing persons with developmental disabilities, there is hereby created the missing senior citizen and missing person with developmental disabilities alert program, referred to in this section as the "program", to be implemented by the bureau. The program shall be a coordinated effort among the bureau, local law enforcement agencies, and the state's public and commercial television and radio broadcasters.

(2) For the purposes of this section:

(a) "Missing person with developmental disabilities" means a person:

(I) Whose whereabouts are unknown;

(II) Whose domicile at the time he or she is reported missing is Colorado;

(III) Who has a verified developmental disability; and

(IV) Whose disappearance poses a credible threat to the safety and health of himself or herself, as determined by a local law enforcement agency.

(b) "Missing senior citizen" means a person:

(I) Whose whereabouts are unknown;

(II) Whose domicile at the time he or she is reported missing is Colorado;

(III) Whose age at the time he or she is first reported missing is sixty years of age or older and who has a verified impaired mental condition; and

(IV) Whose disappearance poses a credible threat to the safety and health of the person, as determined by a local law enforcement agency.

(3) (a) The bureau shall implement the program as provided in this subsection (3) and pursuant to rules promulgated as provided in subsection (4) of this section.

(b) (I) When a local law enforcement agency receives notice that a senior citizen is missing, the agency shall require the senior citizen's family or legal guardian to provide documentation of the senior citizen's impaired mental condition. The agency may follow a procedure established by rule to verify the senior citizen is missing and has an impaired mental condition. Once the local law enforcement agency verifies the senior citizen is missing and has a verified impaired mental condition, the local law enforcement agency may notify the bureau.

(II) When a local law enforcement agency receives notice that a person with developmental disabilities is missing, the agency shall require the family, legal guardian, or service provider of the missing person with developmental disabilities to provide documentation of the person's developmental disability. The agency may follow a procedure established by rule to verify the person is missing and has a developmental disability. Once the local law enforcement agency verifies the person with developmental disabilities is missing, the local law enforcement agency may notify the bureau.

(c) When notified by a local law enforcement agency that a senior citizen is missing and has a verified impaired mental condition or a person with developmental disabilities is missing, the bureau shall confirm the accuracy of the information and then issue an alert.

(d) The alert shall be sent to designated media outlets in Colorado. Participating radio stations, television stations, and other media outlets may issue the alert at designated intervals as specified by rule.

(e) The alert shall include all appropriate information from the local law enforcement agency that may assist in the safe recovery of the missing senior citizen or missing person with developmental disabilities and a statement instructing anyone with information related to the missing senior citizen or missing person with developmental disabilities to contact his or her local law enforcement agency.

(f) The alert shall be cancelled upon bureau notification that the missing senior citizen or missing person with developmental disabilities has been found or at the end of the notification period, whichever occurs first. A local law enforcement agency that locates a missing senior citizen or missing person with developmental disabilities who is the subject of an alert shall notify the bureau as soon as possible that the missing senior citizen or missing person with developmental disabilities has been located.

(4) The executive director of the department of public safety shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of this title, for the implementation of the program. The rules shall include, but need not be limited to:

(a) Procedures for a local law enforcement agency to use to verify whether a senior citizen or person with developmental disabilities is missing and to verify whether a senior citizen has an impaired mental condition or a person has a developmental disability and the circumstances under which the agency shall report the missing senior citizen or missing person with developmental disabilities to the bureau;

(b) The process to be followed by the bureau in confirming the local law enforcement agency's information;

(c) The process for reporting the information to designated media outlets in Colorado; and

(d) Any additional processes concerning implementation of the program.



§ 24-33.5-415.9. Local lifesaver programs - legislative declaration - administration - rules - grants to counties - program requirements - cash fund

(1) The general assembly hereby finds, determines, and declares that:

(a) There are currently millions of people in the United States with medical conditions that cause wandering, with many of these individuals becoming lost and missing.

(b) In Colorado, there are currently estimated to be approximately seventy-nine thousand people with medical conditions, such as Alzheimer's disease, autism, Down syndrome, and other mental impairments, that cause wandering.

(c) It is estimated that the number of people in Colorado with Alzheimer's disease alone will increase to approximately one hundred forty thousand by 2025.

(d) Local law enforcement agencies currently expend significant resources searching for individuals with medical conditions who wander and become lost and missing.

(e) Technology enabling the quick location of missing and lost individuals now exists, and the use of this technology would be beneficial to the citizens of Colorado by allowing lost and missing individuals to be located quickly and safely in a manner that is more cost-effective for the citizens of Colorado.

(f) Establishing a grant program to encourage county sheriffs' departments to establish lifesaver programs pursuant to this section will be beneficial to the citizens of Colorado by saving the lives of lost and missing persons.

(2) The general assembly encourages each county or any combination of counties to implement a lifesaver program, under which a participant wears a small transmitter on his or her wrist to allow the county sheriffs' departments to electronically locate the participant if necessary using a radio receiver.

(3) The executive director shall serve as the liaison to lifesaver programs in counties that choose to implement them and shall administer the state grant moneys awarded for the purpose of starting the programs. The executive director may promulgate such rules as are necessary for the administration of this section, including but not limited to annual deadlines for submitting applications, reporting of search and rescue statistics using technology obtained under this section, and implementation policies for programs. The maximum amount that a county may receive for startup is ten thousand dollars.

(4) (a) If a county initiates a lifesaver program, it may submit a written application in a form specified by the executive director. Counties may submit applications jointly. The application shall include, but not be limited to:

(I) An estimate of the number of people who might qualify for assistance in the county;

(II) An estimate of the startup cost; and

(III) A statement of the number of personnel available for tracking lost individuals.

(b) The executive director shall prioritize the grant awards in accordance with the respective needs of each county for tracking services and the availability of local funding sources, as documented in the applications submitted pursuant to paragraph (a) of this subsection (4). Awards to qualifying counties shall be prorated in accordance with the availability of state grant funds.

(5) (a) If a county accepts a grant under this section, the county shall use such grant moneys to purchase emergency response kits, which shall include equipment necessary to track and triangulate searches, as well as transmitters, and shall provide such training as is necessary for search personnel. Grant moneys awarded under this section shall be used for startup capital equipment costs and initial training of search personnel and inventory including transmitters or any other related equipment or training required in order to implement the program. Counties accepting grant moneys under this section shall manage and provide ongoing costs associated with lifesaver programs once implemented.

(b) For all counties establishing a lifesaver program under this section, the Alzheimer's association Colorado chapter, or its successor organization, shall provide free training for law enforcement and families about the dangers of wandering and other potentially hazardous behavior secondary to Alzheimer's disease, as well as follow-up with families when a wandering incident has occurred. The training shall delineate the course of the disease and the potential for problematic behavior that exists in each stage, and shall provide families and the law enforcement community with the tools for handling difficult situations when they arise and strategies for warding off behavior before it threatens the life and safety of an individual with Alzheimer's disease.

(6) There is hereby created in the state treasury the lifesaver program cash fund. The moneys in the cash fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of the administration of this section, including grants to counties to implement lifesaver programs. Any interest earned on the investment of moneys in the cash fund shall remain in the cash fund and shall not revert to the general fund of the state at the end of any fiscal year. It is the intent of the general assembly that the maximum amount of state moneys made available to implement lifesaver programs under this section shall be three hundred eighty thousand dollars.



§ 24-33.5-416.5. Blue alert program - definitions - rules

(1) The general assembly hereby finds that:

(a) A person who kills or inflicts a life-threatening injury upon a peace officer poses a serious and imminent threat to the safety of the public;

(b) When a person kills or inflicts a life-threatening injury upon peace officer, the first few hours after the act are critically important to apprehending the person; and

(c) It is therefore necessary to create an alert system to facilitate the immediate apprehension of such persons by law enforcement agencies of the state.

(2) As used in this section, unless the context otherwise requires:

(a) "Blue alert" means an alert issued by the bureau pursuant to the provisions of this section.

(b) "Designated broadcaster" means a broadcaster that is designated by rules promulgated pursuant to paragraph (e) of subsection (4) of this section to receive and broadcast a blue alert.

(c) "Notification period" means the period of time established by rules promulgated pursuant to paragraph (c) of subsection (4) of this section, during which time a blue alert shall remain effective unless it is cancelled by the bureau as described in paragraph (g) of subsection (3) of this section.

(d) "Peace officer" means:

(I) Any peace officer described by the provisions of part 1 of article 2.5 of title 16, C.R.S.; and

(II) A federal law enforcement officer who is authorized to carry a firearm and make arrests for violations of federal law.

(e) "Program" means the blue alert program created pursuant to paragraph (a) of subsection (3) of this section.

(3) (a) To facilitate the immediate apprehension of persons who kill or inflict life-threatening injuries upon peace officers, there is hereby created the blue alert program to be implemented by the bureau on and after January 1, 2012. The program shall be a coordinated effort among the bureau, law enforcement agencies, and the state's public and commercial television and radio broadcasters.

(b) Using procedures established by rules promulgated pursuant to subsection (4) of this section, a law enforcement agency may notify the bureau after verifying that a peace officer has been killed or has received a life-threatening injury and the suspect or suspects have fled the scene of the offense.

(c) Upon receipt of a notice from a law enforcement agency that a peace officer has been killed or has received a life-threatening injury and the suspect or suspects have fled the scene of the offense, the bureau, using procedures established by rules promulgated pursuant to subsection (4) of this section, shall confirm the accuracy of the information and issue a blue alert.

(d) The bureau shall send the blue alert, including the notification period associated with the blue alert, to each designated broadcaster to be broadcast at designated intervals as specified in rules promulgated pursuant to subsection (4) of this section.

(e) A blue alert shall include:

(I) All appropriate information that the reporting law enforcement agency has that may assist in the apprehension of the suspect or suspects;

(II) A statement instructing anyone with information related to the killing or injuring of the peace officer to contact his or her local law enforcement agency; and

(III) A warning that the suspect or suspects are dangerous and that members of the public should not attempt to apprehend the suspect or suspects themselves.

(f) A federal, state, or local law enforcement agency that locates or apprehends the suspect or suspects shall notify the bureau as soon as practicable of such fact.

(g) A blue alert shall be cancelled when the bureau notifies the designated broadcaster that the suspect or suspects have been apprehended or at the end of the notification period, whichever occurs first.

(4) On or before November 1, 2011, the executive director of the department of public safety shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of this title, for the implementation of the program. The rules shall include, but need not be limited to:

(a) Procedures for a law enforcement agency to use to notify the bureau that a peace officer has been killed or has received a life-threatening injury and the suspect or suspects have fled the scene of the offense;

(b) Procedures for the bureau to follow in confirming the reporting law enforcement agency's information and reporting the information to each designated broadcaster;

(c) The establishment of a notification period to be used for each blue alert;

(d) The intervals at which designated broadcasters shall issue a blue alert; and

(e) A list of designated broadcasters who have volunteered to participate in the broadcasting of blue alerts.



§ 24-33.5-416.7. Medina alert program - legislative declaration - definitions - rules

(1) The general assembly hereby finds that:

(a) A person who kills or inflicts a serious bodily injury upon a person during a motor vehicle accident and flees the scene poses a serious and imminent threat to the safety of the public;

(b) When a person kills or inflicts a serious bodily injury upon a person during a motor vehicle accident and flees the scene, the first few hours after the act are critically important to apprehending the person; and

(c) It is therefore necessary to create an alert system to facilitate the immediate apprehension of such persons by law enforcement agencies of the state.

(2) As used in this section, unless the context otherwise requires:

(a) "Designated broadcaster" means a broadcaster that is designated by rules promulgated pursuant to paragraph (e) of subsection (4) of this section to receive and broadcast a Medina alert.

(b) "Hit-and-run accident" means an incident when the driver of a vehicle involved in an accident fails to stop at the scene of the accident as required by section 42-4-1601, C.R.S.

(c) "Medina alert" means an alert issued by the bureau pursuant to the provisions of this section.

(d) "Notification period" means the period of time established by rules promulgated pursuant to paragraph (c) of subsection (4) of this section, during which time a Medina alert must remain effective unless it is canceled by the bureau as described in paragraph (g) of subsection (3) of this section.

(e) "Program" means the Medina alert program created pursuant to paragraph (a) of subsection (3) of this section.

(f) "Serious bodily injury" has the same meaning as defined in section 42-4-1601 (4)(b), C.R.S.

(3) (a) To facilitate the immediate apprehension of persons who kill or cause serious bodily injury to another person during a hit-and-run accident, there is created the Medina alert program to be implemented by the bureau on and after January 1, 2015. The program is a coordinated effort among the bureau, law enforcement agencies, and the state's public and commercial television and radio broadcasters.

(b) Using procedures established by rules promulgated pursuant to subsection (4) of this section, a law enforcement agency may notify the bureau after verifying that:

(I) A person has been killed or has suffered serious bodily injury during a hit-and-run accident; and

(II) The law enforcement agency has additional information concerning the suspect or the suspect's vehicle, including but not limited to:

(A) A complete license plate number of the suspect's vehicle;

(B) A partial license plate number and the make, style, and color of the suspect's vehicle; or

(C) The identity of the suspect.

(c) Upon receipt of a notice from a law enforcement agency that a person has been killed or has suffered serious bodily injury during a hit-and-run accident and there is additional information concerning the suspect or the suspect's vehicle, the bureau, using procedures established by rules promulgated pursuant to subsection (4) of this section, shall confirm the accuracy of the information and issue a Medina alert.

(d) The bureau shall send the Medina alert, including the notification period associated with the Medina alert, to each designated broadcaster to be broadcast at designated intervals as specified in rules promulgated pursuant to subsection (4) of this section.

(e) A Medina alert must include:

(I) All appropriate information that the reporting law enforcement agency has that may assist in the apprehension of the suspect or suspects;

(II) A statement instructing anyone with information related to the hit-and-run accident to contact his or her local law enforcement agency; and

(III) A warning that the suspect or suspects are dangerous and that members of the public should not attempt to apprehend the suspect or suspects themselves.

(f) A federal, state, or local law enforcement agency that locates or apprehends the suspect or suspects shall notify the bureau as soon as practicable of such fact.

(g) A Medina alert is canceled when the bureau notifies the designated broadcaster that the suspect or suspects have been apprehended or at the end of the notification period, whichever occurs first.

(4) On or before January 1, 2015, the executive director of the department of public safety shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of this title, for the implementation of the program. The rules shall include but need not be limited to:

(a) Procedures for a law enforcement agency to use to notify the bureau that a person has been killed or has suffered serious bodily injury during a hit-and-run accident and there is additional information concerning the suspect or the suspect's vehicle;

(b) Procedures for the bureau to follow in confirming the reporting law enforcement agency's information and reporting the information to each designated broadcaster;

(c) The establishment of a notification period to be used for each Medina alert;

(d) The intervals at which designated broadcasters shall issue a Medina alert; and

(e) A list of designated broadcasters who have volunteered to participate in the broadcasting of Medina alerts.

(5) The bureau and the department of transportation shall coordinate the priority of other messages for the public when determining whether to issue a Medina alert on the department of transportation's variable message signs.



§ 24-33.5-424. National instant criminal background check system - state point of contact - fee - grounds for denial of firearm transfer - appeal - rule-making - unlawful acts - instant criminal background check cash fund - creation

(1) For purposes of this section:

(a) "18 U.S.C. sec. 922 (t)" means 18 U.S.C. sec. 922 (t) as it exists as of March 7, 2000, or as it may be amended.

(b) "Firearm" has the same meaning as set forth in 18 U.S.C. sec. 921 (a)(3), as amended.

(c) "NICS system" means the national instant criminal background check system created by Public Law 103-159, known as the federal "Brady Handgun Violence Prevention Act", the relevant portion of which is codified at 18 U.S.C. sec. 922 (t).

(d) "Transfer" means the sale or delivery of any firearm in this state by a transferor to a transferee. "Transfer" shall include redemption of a pawned firearm by any person who is not licensed as a federal firearms licensee by the federal bureau of alcohol, tobacco, and firearms or any of its successor agencies. "Transfer" shall not include the return or replacement of a firearm that had been delivered to a federal firearms licensee for the sole purpose of repair or customizing.

(e) "Transferee" means any person who is not licensed as a federal firearms licensee by the federal bureau of alcohol, tobacco, and firearms or any of its successor agencies, in accordance with the federal "Gun Control Act of 1968", chapter 44 of title 18 U.S.C., as amended, and to whom a transferor wishes to sell or deliver a firearm.

(f) "Transferor" means any licensed importer, licensed manufacturer, or licensed dealer as defined in 18 U.S.C. sec. 921 (a)(9), (a)(10), and (a)(11), as amended, respectively.

(2) The bureau is hereby authorized to serve as a state point of contact for implementation of 18 U.S.C. sec. 922 (t), all federal regulations and applicable guidelines adopted pursuant thereto, and the NICS system.

(3) (a) The bureau, acting as the state point of contact for implementation of 18 U.S.C. sec. 922 (t), shall transmit a request for a background check in connection with the prospective transfer of a firearm to the NICS system and may also search other databases. The bureau shall deny a transfer of a firearm to a prospective transferee if the transfer would violate 18 U.S.C. sec. 922 (g) or (n) or result in the violation of any provision of state law, including but not limited to section 18-12-108 (4)(c), C.R.S., involving acts which, if committed by an adult, would constitute a burglary, arson, or any felony involving the use of force or the use of a deadly weapon.

(b) (I) In addition to the grounds for denial specified in paragraph (a) of this subsection (3), the bureau shall deny a transfer of a firearm if, at any time the bureau transmits the request or searches other databases, information indicates that the prospective transferee:

(A) Has been arrested for or charged with a crime for which the prospective transferee, if convicted, would be prohibited under state or federal law from purchasing, receiving, or possessing a firearm and either there has been no final disposition of the case or the final disposition is not noted in the other databases; or

(B) Is the subject of an indictment, an information, or a felony complaint alleging that the prospective transferee has committed a crime punishable by imprisonment for a term exceeding one year as defined in 18 U.S.C. sec. 921 (a)(20), as amended, and either there has been no final disposition of the case or the final disposition is not noted in the other databases.

(II) Repealed.

(c) The bureau is authorized to cooperate with federal, state, and local law enforcement agencies to perform or assist any other law enforcement agency in performing any firearm retrievals, and to assist in the prosecution of any rescinded transfers.

(3.5) (a) On and after March 20, 2013, the bureau shall impose a fee for performing an instant criminal background check pursuant to this section. The amount of the fee shall not exceed the total amount of direct and indirect costs incurred by the bureau in performing the background check.

(b) The bureau shall transmit all moneys collected pursuant to this subsection (3.5) to the state treasurer, who shall credit the same to the instant criminal background check cash fund, which fund is hereby created and referred to in this subsection (3.5) as the "fund".

(c) The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct costs associated with performing background checks pursuant to this section. The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit any interest and income derived from the deposit and investment of moneys in the fund to the fund.

(d) Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited to any other fund. To the extent practicable, the bureau shall use any such remaining funds to reduce the amount of the fee described in paragraph (a) of this subsection (3.5).

(e) The bureau is authorized to contract with a public or private entity for services related to the collection of the fee described in paragraph (a) of this subsection (3.5).

(f) Notwithstanding section 24-1-136 (11)(a)(I), on January 15, 2014, and on January 15 of each calendar year thereafter, the bureau shall report to the joint budget committee concerning:

(I) The number of full-time employees used by the bureau in the preceding year for the purpose of performing background checks pursuant to this section; and

(II) The calculations used by the bureau to determine the amount of the fee imposed pursuant to this subsection (3.5).

(g) Repealed.

(4) Pursuant to section 16-21-103 (4)(c), C.R.S., and section 19-1-304 (1)(b.8), C.R.S., the bureau shall receive and process information concerning final case disposition data of any cases prosecuted in a court in this state within seventy-two hours after the final disposition of the case for purposes of carrying out its duties under this section.

(5) (a) Upon denial of a firearm transfer, the bureau shall notify the transferor and send notice of the denial to the NICS system, pursuant to 18 U.S.C. sec. 922 (t). In addition, the bureau shall immediately send notification of such denial and the basis for the denial to the federal, state, and local law enforcement agencies having jurisdiction over the area in which the transferee resides and in which the transferor conducts any business.

(b) Upon denial of a firearm transfer, the transferor shall provide the transferee with written information prepared by the bureau concerning the procedure by which the transferee, within thirty days after the denial, may request a review of the denial and of the instant criminal background check records that prompted the denial. Within thirty days of receiving such a request, the bureau shall:

(I) Perform a thorough review of the instant criminal background check records that prompted the denial; and

(II) Render a final administrative decision regarding the denial within thirty days after receiving information from the transferee that alleges the transfer was improperly denied.

(c) In the case of any transfer denied pursuant to paragraph (b) of subsection (3) of this section, the inability of the bureau to obtain the final disposition of a case that is no longer pending shall not constitute the basis for the continued denial of the transfer.

(d) If the bureau reverses a denial, the bureau shall immediately request that the agency that provided the records prompting the denial make a permanent change to such records if necessary to reflect accurate information. In addition, the bureau shall provide immediate notification of such reversal to all agencies and entities that had been previously notified of a denial pursuant to paragraph (a) of this subsection (5).

(6) If in the course of conducting any background check pursuant to this section, whether the firearms transaction is approved or denied, the bureau obtains information that indicates the prospective transferee is the subject of an outstanding warrant, the bureau shall immediately provide notification of such warrant to the federal, state, and local law enforcement agencies having jurisdiction over the area in which the transferee resides and in which the transferor conducts any business.

(7) (a) The executive director or his or her designee shall adopt such rules as are necessary to:

(I) Carry out the duties of the bureau as the state point of contact, as those duties are set forth in federal law, and assist in implementing 18 U.S.C. sec. 922 (t), all federal regulations and applicable guidelines adopted pursuant thereto, and the NICS system; and

(II) Ensure the proper maintenance, confidentiality, and security of all records and data provided pursuant to this section.

(b) The rules adopted pursuant to paragraph (a) of this subsection (7) shall include, but need not be limited to:

(I) Procedures whereby a prospective transferee whose transfer is denied may request a review of the denial and of the instant criminal background check records that prompted the denial;

(II) Procedures regarding retention of records obtained or created for purposes of this section or for implementation of 18 U.S.C. sec. 922 (t); except that the bureau shall not retain a record for more than forty-eight hours after the day on which the bureau approves the transfer;

(III) Procedures and forms adopted by the bureau that request information from and establish proper identification of a prospective transferee and that may correspond with any firearms transaction record required by 18 U.S.C. sec. 922 (t). Such procedures and forms shall not preclude any person from making a lawful firearm transfer under this section.

(IV) Procedures for carrying out the duties under this section, including at a minimum:

(A) That the bureau shall be open for business at least twelve hours per day every calendar day, except Christmas day and Thanksgiving day, in order to transmit the requests for a background check to the NICS system and search other databases;

(B) That the bureau shall provide a toll-free telephone number for any person calling from within the state that is operational every day that the office is open for business for the purpose of responding to requests from transferors in accordance with this section; and

(C) That the bureau shall employ and train personnel at levels that ensure prompt processing of the reasonably anticipated volume of inquiries received under this section.

(8) Nothing in this section shall be construed to create any civil cause of action for damages in addition to that which is available under the "Colorado Governmental Immunity Act", article 10 of this title.

(9) No act performed by the bureau or its agents in carrying out their lawful duties under this section shall be construed to be a violation of any provision of title 18, C.R.S.

(10) (a) It is unlawful for:

(I) Any person, in connection with the acquisition or attempted acquisition of a firearm from any transferor, to willfully make any false or fictitious oral or written statement or to furnish or exhibit any false, fictitious, or misrepresented identification that is intended or likely to deceive such transferor with respect to any fact material to the lawfulness of the sale or other disposition of such firearm under federal or state law;

(II) Any transferor knowingly to request criminal history record information or a background check under false pretenses or knowingly to disseminate criminal history record information to any person other than the subject of such information;

(III) Any agent or employee or former agent or employee of the bureau knowingly to violate the provisions of this section.

(b) Any person who violates the provisions of paragraph (a) of this subsection (10) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(11) Any transferor who complies with the provisions of this section shall not be subject to any civil or criminal liability or regulatory sanction that may arise from the lawful transfer or lawful denial of the transfer of a firearm.



§ 24-33.5-425. Cold case homicide team

(1) There is hereby created a cold case homicide team in the bureau, referred to in this section as the "team".

(2) (a) The team shall develop a database that shall contain information related to each homicide investigation that is open in a Colorado jurisdiction for more than three years from the date of the commission of the crime and was committed since 1970. The bureau shall adopt rules that specify the information that shall be collected and maintained in the database, including the information required pursuant to paragraph (b) of subsection (3) of this section.

(b) Each law enforcement agency in the state shall provide the information required for inclusion in the database for each homicide investigation that is open in a Colorado jurisdiction for more than three years from the date of the commission of the crime and was committed since 1970. The law enforcement agency shall maintain the physical evidence and investigation file for each such case unless otherwise agreed by the law enforcement agency and the bureau.

(3) (a) The team may provide assistance to local law enforcement agencies, upon request and within existing appropriations, on homicide investigations. If the team declines to provide assistance to a local law enforcement agency after a request is made pursuant to this subsection (3), the team shall provide the local law enforcement agency with a written explanation for its decision, which may include but need not be limited to lack of resources and shall include the written explanation in the database created in subsection (2) of this section.

(b) A family member of a homicide victim may request that the local law enforcement agency investigating the homicide ask the team for assistance in investigating the homicide. The local law enforcement agency shall decide whether to ask the team for assistance. Within thirty days after receiving a request from a family member, the local law enforcement agency shall notify the family member whether it will seek the assistance of the team. If the local law enforcement agency decides not to seek the assistance of the team, it shall inform the family member of its reasons for the decision in writing and provide that same information in writing to the bureau for inclusion in the database created in subsection (2) of this section. If the local law enforcement agency decides to seek the assistance of the team, it shall contact the team and request the assistance. Within thirty days after receiving a request from a local law enforcement agency, the team shall notify the local law enforcement agency regarding whether it will offer assistance to the local law enforcement agency. If the team decides not to offer assistance to the local law enforcement agency, it shall inform the local law enforcement agency of the reasons for its decision in writing and include those reasons in the database created in subsection (2) of this section.



§ 24-33.5-426. Colorado bureau of investigation identification unit fund

All moneys collected by the department for the purposes of fingerprint criminal history record checks and name criminal history record checks shall be transmitted to the state treasurer, who shall credit the same to the Colorado bureau of investigation identification unit fund, which fund is hereby created and referred to in this section as the "fund". In addition, the fund may consist of moneys that may be appropriated to the fund by the general assembly. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with conducting criminal history record checks. Any moneys in the fund not expended for the purpose of criminal history record checks may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 24-33.5-427. Colorado bureau of investigation grants and donations fund

The department is authorized to seek, accept, and expend grants or donations from private or public sources for the purposes of this part 4; except that the department may not seek, accept, or expend a grant or donation that is subject to conditions that are inconsistent with this part 4 or any other law of the state. The department shall transmit all private and public moneys received through grants or donations to the state treasurer, who shall credit the same to the Colorado bureau of investigation grants and donations fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund are subject to annual appropriation by the general assembly to the department for the purposes of this part 4. The state treasurer shall credit all interest derived from the deposit and investment of moneys in the fund to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund remain therein and shall not be credited or transferred to the general fund or any other fund. Moneys received pursuant to this section are not subject to the provisions of part 13 of article 75 of this title.



§ 24-33.5-428. State toxicology laboratory - fund

(1) On or before July 1, 2015, and thereafter, the bureau shall operate a state toxicology laboratory for the purpose of assisting law enforcement agencies in executing their duties, including but not limited to the enforcement of laws pertaining to driving under the influence of alcohol or drugs.

(2) (a) The bureau is authorized to impose a fee for performing the work of the laboratory pursuant to this section. The amount of the fee shall not exceed the total amount of direct and indirect costs incurred by the bureau in performing the work of the laboratory. The bureau shall transmit all moneys collected pursuant to this subsection (2) to the state treasurer, who shall credit the same to the state toxicology laboratory fund, referred to in this section as the "fund", which fund is hereby created.

(b) The moneys in the fund are subject to annual appropriation by the general assembly to the bureau to pay the direct and indirect costs associated with performing the work of the laboratory pursuant to this section. The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit any interest and income derived from the deposit and investment of moneys in the fund to the fund.

(c) Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited to any other fund.



§ 24-33.5-429. Electronic fingerprint security - rules

The department may promulgate rules concerning the security of fingerprints that are electronically submitted by any third-party vendor approved by the bureau.






Part 5 - Division of Criminal Justice

§ 24-33.5-501. Legislative declaration

In enacting this part 5, the general assembly declares that its purpose is to improve all areas of the administration of criminal justice in Colorado, both immediately and in the long term, regardless of whether the direct responsibility for action lies at the state level or with the many units of local government. The implementation of this policy is facilitated by the availability of federal funds, but the policy itself is not dependent thereon.



§ 24-33.5-502. Division of criminal justice created

(1) There is hereby created as a division of the department of public safety the division of criminal justice, referred to in this part 5 as the "division". The executive director, subject to the provisions of section 13 of article XII of the state constitution, shall appoint the director of the division, referred to in this part 5 as the "director", which office is hereby created.

(2) The division of criminal justice and the office of the director shall exercise their powers and perform their duties and functions under the department of public safety and the executive director as transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-33.5-503. Duties of division

(1) The division has the following duties:

(a) In cooperation with other agencies, to collect and disseminate information concerning crime and criminal justice for the purpose of assisting the general assembly and of enhancing the quality of criminal justice at all levels of government in this state;

(b) To analyze this state's activities in the administration of criminal justice and the nature of the problems confronting it and to make recommendations and to develop comprehensive plans of action for the improvement of criminal justice and for crime and delinquency control and related matters for consideration and implementation by the appropriate agencies of state and local government. In developing such plans, the division shall draw upon the planning capabilities of other agencies, particularly the judicial department and the department of corrections.

(c) To advise and assist law enforcement agencies in this state to improve their law enforcement systems and their relationships with other agencies and the statewide system;

(d) To act as the state planning agency under the federal "Crime Control Act of 1973", Pub.L. 93-83;

(e) To do all things necessary to apply for, qualify for, accept, and expend any state, federal, or other moneys made available or allotted under said Public Law 93-83 and under any other law or program, including the Colorado community policing program described in part 6 of this article, designed to improve the administration of criminal justice, court systems, law enforcement, prosecution, corrections, probation and parole, juvenile delinquency programs, and related fields;

(f) To administer a statistical analysis center for the purpose of collecting and analyzing statewide criminal justice statistics;

(g) To establish and maintain a jail health care project to assist detention facilities in acquiring accreditation from the American medical association, provide technical assistance to jails relating to the development, upgrading, and evaluation of inmate health care delivery systems, act as an educational clearinghouse for information related to jail health care, assist in the development of specialized training programs for detention personnel, provide technical assistance in the planning and construction of new jail facilities relating to inmate health care delivery systems, and implement cooperation between community and state agencies to improve detention health care;

(h) Repealed.

(i) To promulgate rules and regulations which set minimum standards for temporary holding facilities as defined in section 19-1-103 (106), C.R.S.;

(j) To carry out the duties specified in article 27.8 of title 17, C.R.S.;

(k) To carry out the duties prescribed in article 11.5 of title 16, C.R.S.;

(l) To carry out the duties prescribed in article 11.7 of title 16, C.R.S.;

(m) To provide information to the director of research of the legislative council concerning population projections, research data, and other information relating to the projected long-range needs of correctional facilities and juvenile detention facilities and any other related data requested by the director;

(n) To carry out the duties prescribed in section 16-11-101.7 (3), C.R.S.;

(o) To develop, in consultation with the sex offender management board and the judicial branch by January 1, 1999, the risk assessment screening instrument that will be provided to the sentencing courts to determine the likelihood that a sex offender would commit one or more of the offenses specified in section 18-3-414.5 (1)(a)(II), C.R.S., under the circumstances described in section 18-3-414.5 (1)(a)(III), C.R.S.;

(p) To implement, in consultation with the judicial branch, by July 1, 1999, the risk assessment screening instrument developed pursuant to paragraph (o) of this subsection (1);

(q) To review existing policies relating to the issuance and use of no-knock search warrants pursuant to part 3 of article 3 of title 16, C.R.S.;

(r) To inspect secure juvenile facilities and collect data on juveniles that are held in secure juvenile facilities, jails, and lockups throughout the state;

(s) Repealed.

(t) To analyze the data from the state board of parole provided to the division pursuant to section 17-22.5-404 (6), C.R.S., and to provide training to the board, pursuant to section 17-22.5-404 (6), C.R.S., regarding how to use the data obtained and analyzed to facilitate the board's decision-making;

(u) Repealed.

(v) Notwithstanding section 24-1-136 (11)(a)(I), to provide to the judiciary committees of the senate and the house of representatives, or any successor committees, a status report on the effect on parole outcomes and use of any money allocated pursuant to House Bill 10-1360, enacted in 2010;

(w) To develop the administrative release guideline instrument for use by the state board of parole as described in section 17-22.5-107 (1), C.R.S.;

(x) To develop the Colorado risk assessment scale as described in section 17-22.5-404 (2)(a), C.R.S.;

(y) To develop, in cooperation with the department of corrections and the state board of parole, a parole board action form;

(z) To provide training on the Colorado risk assessment scale and the administrative release guideline instrument as required by section 17-22.5-404 (2)(c), C.R.S.; and

(aa) To receive the information reported to the division by law enforcement agencies pursuant to section 22-32-146, C.R.S., and by district attorneys pursuant to section 20-1-113, C.R.S., and provide the information, as submitted to the division, to any member of the public upon request, in a manner that does not include any identifying information regarding any student. If the division provides the information to a member of the public upon request pursuant to this paragraph (aa), the division may charge a fee to the person, which fee shall not exceed the direct and indirect costs incurred by the division in providing the information.

(2) (a) (I) On or before April 1, 2016, and every April 1 thereafter, the division has the duty to compile and analyze the data reported by law enforcement agencies and prepare a report, without identifying information, concerning the total number of tickets, summons, or arrests that occurred on school grounds, in school vehicles, or at a school activity or sanctioned event and describe the final disposition of those tickets, summons, or arrests by reporting agency, school, and location. The report must analyze the data by race, age, gender, ethnicity, and the specific type of offense with all national crime information center crime codes. The division of criminal justice shall support law enforcement agencies in their efforts to submit the required data, actively reach out to agencies that have failed to submit the required data, and provide a reasonable degree of training if necessary.

(II) Notwithstanding section 24-1-136 (11)(a)(I), the division shall submit the report to the education and judiciary committees of the house of representatives and the senate, or any successor committees. The division shall provide the report to any member of the public upon request, in a manner that does not include any identifying information regarding any student. If the division provides the information to a member of the public upon request pursuant to this subsection (2)(a), the division may charge a fee to the person, which fee shall not exceed the direct and indirect costs incurred by the division in providing the information. If the division adheres to all state and federal privacy and confidentiality laws concerning student information, the division may provide the aggregate data gathered by a law enforcement agency to any independent research or community-based organization working to analyze school-based criminal behavior and the response to that behavior by the juvenile and criminal justice systems. The data provided must not include any information that would identify any individual student.

(III) The division shall annually post the report on its website.

(b) The division has the duty to prepare a retroactive report meeting the requirements of paragraph (a) of this subsection (2) using existing data sources for the 2013-14 and 2014-15 school years.

(c) The division is only required to perform the duties of this subsection (2) if existing appropriations or resources are available.



§ 24-33.5-503.5. Training programs - assess fees - cash fund created

(1) The division may charge a fee in exchange for providing a training program. The fees charged shall be deposited into the criminal justice training fund created in subsection (2) of this section.

(2) There is hereby created in the state treasury the criminal justice training fund, referred to in this section as the "fund". All moneys collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the fund. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with providing training. Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 24-33.5-504. Policy guidelines for state plans and fund distribution

(1) In addition to the plans developed under section 24-33.5-503 (1)(b), separate plans may be developed for each region designated by the division of planning in the department of local affairs. The state plan shall take into account the regional plans but shall not be a mere compilation of them. Separate county or municipal plans shall also be developed as necessary within a metropolitan region.

(2) The state plan shall provide for the distribution of financial grants to local law enforcement and other agencies in such a way that each grant is of sufficient size to make a significant impact. Grants should be used to encourage coordination and consolidation of law enforcement agencies where appropriate and shall not be used in such a way as to perpetuate unnecessary fragmentation of the criminal justice system.

(3) In the distribution of planning funds and action grants, the state plan shall give due regard to the relative needs of different areas for planning and program help and encouragement, shall consider population and the incidence of major crime, and shall weigh the probable contribution of the grant to the improvement of law enforcement and justice through conventional programs and through new, innovative, or pilot approaches.



§ 24-33.5-506. Victims assistance and law enforcement fund - creation

(1) There is hereby created in the state treasury a fund to be known as the victims assistance and law enforcement fund, referred to in this section as the "fund". The state treasurer shall credit to the fund all moneys deposited with the state treasurer pursuant to section 24-4.2-105 (1) and voluntary victim assistance payments from inmates pursuant to article 24 of title 17, C.R.S. The general assembly shall make annual appropriations of the moneys in the fund to the division:

(a) For payment of the direct and indirect costs incurred by said division in administering the provisions of this section and section 24-33.5-507 and in administering any victims program authorized by federal or state law;

(b) For distribution as determined by the division, with recommendations from the crime victim services advisory board, created in section 24-4.1-117.3 (1) and referred to in this section as the "advisory board", to the department of public safety, the department of corrections, the department of human services, and the office of the state court administrator to implement and coordinate statewide victim services. Subject to available appropriations, the amount of moneys distributed by the division to each agency each fiscal year shall be no less than the total of the amount distributed to the agency in the prior fiscal year minus any moneys budgeted for one-time projects or evaluations and minus any additional grant moneys that the agency received through the grant process described in section 24-33.5-507.

(c) For allocation to the department of law for the position of victims' services coordinator created pursuant to section 24-31-106. The amount allocated to the department of law pursuant to this paragraph (c) may be increased by up to five percent annually.

(c.5) Repealed.

(d) For distribution by the division, based on recommendations from the advisory board, through the awarding of grants.

(1.5) In addition to the annual appropriations specified in subsection (1) of this section, the general assembly shall make annual appropriations of the moneys in the victims assistance and law enforcement fund for payment of the direct and indirect costs of implementing the provisions of section 17-2-201 (5)(g), C.R.S.

(2) Any unexpended balance of moneys appropriated by the general assembly in the fund at the end of each fiscal year shall not revert to the general fund but shall remain in the fund for allocation pursuant to subsection (1) of this section.

(3) The priority use for moneys in the fund shall be for the implementation of the rights afforded to crime victims pursuant to section 24-4.1-302.5 and the provision of services and programs for crime victims. The advisory board may set additional priorities for the use of moneys in the fund.



§ 24-33.5-507. Application for grants

(1) The division shall accept applications from agencies and organizations requesting grants of moneys for the following purposes, including, but not limited to, the provision of services, training programs, additional personnel, and equipment and operating expenses related to victim assistance and notification programs. The crime victim services advisory board created in section 24-4.1-117.3 (1) shall evaluate the applications and make recommendations to the division.

(2) (Deleted by amendment, L. 2009, (SB 09-047), ch. 129, p. 558, § 9, effective July 1, 2009.)

(3) Repealed.



§ 24-33.5-507.5. Definition of "status offender" to comply with federal law

For purposes of compliance with federal law, "status offender" shall have the same meaning as defined in federal law in 28 CFR 31.304, as amended. This definition is solely for the purpose of complying with federal statutory, regulatory, and program requirements.



§ 24-33.5-510. Victim prevention programs - legislative declaration - grants - criteria

(1) The general assembly hereby declares that there is a great need to create innovative approaches to prevent persons from becoming victims of crime. In order to encourage the development of such innovative approaches for the primary prevention of crime and to encourage the integration of such innovative approaches with victim prevention methods which have been demonstrated to be effective, the general assembly hereby enacts this section.

(2) The division of criminal justice is hereby authorized to do all things necessary to apply for, qualify for, accept, and distribute any moneys made available from federal, state, or private entities which are to be used for the development of victim prevention programs.

(3) The division of criminal justice shall allocate the moneys obtained pursuant to subsection (2) of this section for the development of victim prevention programs which meet the following criteria:

(a) The program shall have as its principal purpose the reduction or prevention of the incidence of crime in the community.

(b) The program shall be community-based and shall encourage the development of a public-private partnership to achieve the goals of the program.

(c) The program shall concentrate especially on the prevention of the commission of crime by persons between the ages of ten and eighteen years.

(d) The program may employ recognized victim prevention methods, including but not limited to victim impact panels, but shall be encouraged to develop new and innovative victim prevention methods.

(e) The program shall be operated by agencies or entities which are local in nature, and the program shall be local in administration and application. The grants of moneys pursuant to this section are intended to be used as a match for federal grant moneys provided pursuant to 42 U.S.C. sec. 3701.

(4) The division of criminal justice shall accept and evaluate applications from local agencies or entities requesting grants of moneys to develop victim prevention programs in accordance with this section. In evaluating such requests, the division shall consider the degree of community participation in each proposed program in determining whether to make any grant.



§ 24-33.5-513. Prostitution enforcement resources grant program - application process - cash fund - reports - rules - repeal

(1) There is hereby created in the division the prostitution enforcement resources grant program. Under the program, on and after July 1, 2013, a municipal law enforcement agency may apply for a grant to fund efforts to combat prostitution-related offenses. The division shall administer the program pursuant to the provisions of this section.

(2) The division shall solicit and review applications from municipal law enforcement agencies for grants pursuant to this section. The department may award grants to municipal law enforcement agencies for periods of one to three years.

(3) Each application, at a minimum, shall describe how the applicant municipal law enforcement agency will use any awarded grant moneys to combat prostitution-related offenses. Each grant recipient shall use its grant moneys to supplement and not supplant any moneys currently being used by the grant recipient to combat prostitution-related offenses.

(4) The division shall select those municipal law enforcement agencies that will receive grants pursuant to this section and the duration and amount of each grant. In selecting the grant recipients, the division, at a minimum, shall take into account the criteria established by rules promulgated by the executive director pursuant to subsection (7) of this section.

(5) (a) There is hereby created in the state treasury the prostitution enforcement cash fund, referred to in this section as the "fund", to be administered by the division pursuant to this section. The fund shall consist of moneys transferred to the fund pursuant to paragraph (c) of this subsection (5) and pursuant to sections 18-7-202 (2), 18-7-203 (2)(a) and (2)(b), and 18-7-205 (2), C.R.S.

(b) Notwithstanding any other provision of this section, the division shall not be required to implement the provisions of this section until sufficient moneys have been transferred or appropriated to the fund.

(c) (I) The division may seek, accept, and expend public or private gifts, grants, and donations from public and private sources to implement this section; except that the division shall not accept a gift, grant, or donation that is subject to conditions that are inconsistent with the provisions of this article or any other law of the state. The division shall transfer all private and public moneys received through gifts, grants, and donations to the state treasurer, who shall credit the same to the cash fund.

(II) Nothing in this paragraph (c) shall be interpreted to require the division to solicit moneys for the purposes of this section.

(d) The moneys in the fund shall be subject to annual appropriation by the general assembly to the division for the direct and indirect costs associated with implementing this section. Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund; except that all unexpended and unencumbered moneys remaining in the fund as of July 1, 2018, shall be transferred to the general fund.

(e) The division may expend up to three percent of the moneys annually appropriated from the fund to offset the costs incurred in implementing this section.

(6) On or before a date specified by the executive director pursuant to subsection (7) of this section, the division shall submit annually to the judiciary committees of the senate and house of representatives, or any successor committees, the following information regarding the administration of the program in the preceding year:

(a) The number of grant recipients that received grants under the program;

(b) The amount of each grant awarded to each grant recipient;

(c) The average amount of each grant awarded under the program;

(d) The number of arrests for prostitution-related offenses made by the recipient municipal law enforcement agency in the twelve-month period preceding the receipt of grant moneys; and

(e) The number of arrests for prostitution-related offenses made by the recipient municipal law enforcement agency since receiving grant moneys.

(7) On or before April 1, 2012, the executive director shall promulgate rules for the administration of this section, including but not limited to:

(a) Application procedures by which a municipal law enforcement agency may apply for a grant pursuant to this section;

(b) Criteria for the division to apply in selecting the municipal law enforcement agencies that shall receive grants and determining the amount of grant moneys to be awarded to each grant recipient, which criteria, at a minimum, shall require each grant recipient to use awarded grant moneys for the purpose of combating prostitution-related offenses; and

(c) The designation of a date by which the department shall annually submit to the judiciary committees of the senate and house of representatives, or any successor committees, the information described in subsection (6) of this section.

(8) This section is repealed, effective July 1, 2018.



§ 24-33.5-514. Evidence-based practices implementation for capacity program - EPIC fund - creation - repeal

(1) There is hereby created the evidence-based practices implementation for capacity resource center in the division, referred to in this section as the "center". The intent of the center is to assist agencies serving juvenile and adult populations to develop and sustain effective implementation frameworks to support the use of evidence-based practices. The center is a collaborative effort among the department of public safety, the department of corrections, the department of human services, and the judicial department to increase the efficacy of individuals who work with various offender and victim populations by establishing an educational, skill-building, and consultation resource center to support practitioners in the implementation of evidence-based practices.

(2) (a) There is hereby created in the division the EPIC advisory board, referred to in this section as the "board".

(b) The board shall exercise its powers and perform its duties and functions under the department of public safety.

(c) (I) The board shall consist of, at a minimum, the following five members:

(A) The executive director of the department of public safety or his or her designee;

(B) The executive director of the department of corrections or his or her designee;

(C) The executive director of the department of human services or his or her designee;

(D) The director of the division of criminal justice in the department of public safety; and

(E) The director of the division of probation services in the judicial department or his or her designee.

(II) The director of the division of criminal justice may appoint additional members to ensure adequate representation and oversight.

(d) The members of the board shall serve without compensation and without reimbursement for expenses.

(e) The board shall meet at least four times per calendar year. The director of the division of criminal justice may call such additional meetings as may be necessary for the board to complete its duties.

(f) The board shall support the center to create and maintain internal, sustainable structural implementation components of evidence-based practices.

(g) The department shall provide office space, equipment, and staff services as may be necessary to implement the provisions of this section.

(h) (I) This subsection (2) is repealed, effective September 1, 2023.

(II) Prior to said repeal, the board shall be reviewed as provided for in section 2-3-1203, C.R.S.

(3) (a) The division is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this section; except that the division may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this section or any other law of the state. The division shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the EPIC fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund are subject to annual appropriation by the general assembly to the division for the direct and indirect costs associated with implementing this section.

(b) The general assembly finds that the implementation of this section does not rely entirely or in any part on the receipt of adequate funding through gifts, grants, or donations. Therefore, the division is not subject to the notice requirements specified in section 24-75-1303 (3).

(4) By July 1, 2014, and July 1 every three years thereafter, the division shall provide a report to the members of the general assembly regarding the status of the center. The report must include quantitative measures identified by the advisory board that describe the center's impact.



§ 24-33.5-515. Statewide automated victim information and notification system - legislative declaration

(1) The general assembly finds and declares that:

(a) The federal department of justice offered grants to help establish statewide automated victim information and notification systems;

(b) A Colorado statewide association of county sheriffs applied for and received grants to establish a statewide automated victim information and notification system and recently received an additional grant to upgrade the system;

(c) The system allows crime victims and other concerned citizens to access timely and reliable information about criminal cases and the custody status of offenders twenty-four hours a day over the telephone, through the internet, or by electronic mail;

(d) The system is available for any county that wishes to participate and also includes the division of youth services;

(e) Although the federal grants were sufficient to establish the system, there is no funding source for the ongoing expenses of operating the system; and

(f) The division is in the best position to distribute funding for the system and to monitor its effectiveness.

(2) The general assembly may annually appropriate from the general fund to the division money for the operation of the statewide automated victim information and notification system. The division must distribute money appropriated to the division by the general assembly for the operation of the statewide automated victim information and notification system to be used by the county sheriffs, the division of youth services, and other departments or agencies.



§ 24-33.5-516. Study marijuana implementation

(1) The division shall gather data and undertake or contract for a scientific study of law enforcement's activity related to the implementation of section 16 of article XVIII of the state constitution over the two-year period beginning January 1, 2006, and over the two-year period beginning January 1, 2014, and each two-year period thereafter. The studies conducted after July 1, 2016, may include relevant comparisons to law enforcement's activity before the legalized sale of retail marijuana.

(2) To be included in the study, the division or contractor must have data for each of the two-year periods described in subsection (1) of this section. The study must include information concerning:

(a) Marijuana-initiated contacts by law enforcement, broken down by judicial district and by race and ethnicity, to the extent available, and the feasibility of collecting data regarding marijuana-initiated contacts by law enforcement, including a description of efforts being made by local law enforcement to establish consistent definitions and any proposals for a system of reporting such data to the division;

(b) Comprehensive school data, both statewide and by individual school, including suspensions, expulsions, and police referrals related to drug use and sales, broken down by specific drug categories;

(c) Marijuana arrest data, including amounts of marijuana with each arrest, broken down by judicial district and by race and ethnicity;

(d) Traffic accidents, including fatalities and serious injuries related to being under the influence of marijuana;

(e) Diversion of marijuana to persons under twenty-one years of age;

(f) Diversion of marijuana out of Colorado;

(g) Crime occurring in and relating to the operation of marijuana establishments;

(h) Utilization of parcel services for the transfer of marijuana;

(i) Data related to drug-endangered children, specifically for marijuana;

(j) Probation data;

(k) Data on emergency room visits related to the use of marijuana and the outcomes of those visits, including information from Colorado poison control center;

(l) Outdoor marijuana cultivation facilities;

(m) Money laundering relating to both licensed and unlicensed marijuana; and

(n) The role of organized crime in marijuana.

(3) The division is not required to perform the duties required by this section until the marijuana cash fund, created in section 12-43.3-501, C.R.S., has received sufficient revenue to fully fund the appropriations made to the department of revenue related to articles 43.3 and 43.4 of title 12, C.R.S., and the general assembly has appropriated sufficient moneys from the fund for such duties.

(4) The division shall issue a report of each scientific study and provide it to the judiciary committees of the senate and house of representatives, or any successor committees, the joint budget committee, and the department of revenue and shall post a copy on the division's website.



§ 24-33.5-517. Criminal justice data collection - definitions - repeal

(1) Any state or local law enforcement agency that employs a peace officer who is involved in an officer-involved shooting that results in a person suspected of criminal activity being shot at by the officer shall report the following information to the division, in a format specified by the division:

(a) If known, the age, gender, sexual orientation, race, ethnicity, and medically-documented physical or mental disability of the suspect;

(b) If known, the age, gender, race, and ethnicity of the peace officer;

(c) The officer's basis for the contact or stop that led to the officer-involved shooting;

(d) The officer's basis for the shooting;

(e) Whether the officer or any other officer responding to the scene conducted a search and, if so, whether the search was conducted pursuant to probable cause, with consent, or pursuant to any other lawful exception to the warrant requirement, and whether contraband was found and, if so, the nature of the contraband;

(f) Whether the officer or any other officer responding to the scene issued a verbal warning before shooting; and

(g) Whether the officer or any other officer responding to the scene arrested or issued a citation to anyone and, if so, the crimes charged as a result of the arrest or citation.

(2) (a) (I) If a state or local law enforcement agency employed or employs a peace officer as described in section 16-2.5-101, C.R.S., who is involved in an officer-involved shooting from January 1, 2010, through June 30, 2015, it shall report, if available, the information required by subsection (1) of this section to the division by September 1, 2015.

(II) The division shall compile and report the data received pursuant to subparagraph (I) of this paragraph (a) by March 1, 2016. The report shall be provided to the judiciary committees of the house of representatives and senate, or any successor committees, and shall be posted on the division's website.

(b) (I) If a state or local law enforcement agency employs a peace officer as described in section 16-2.5-101, C.R.S., who is involved in an officer-involved shooting during fiscal year 2015-16, or any successive fiscal year through fiscal year 2019-20, it shall report the information required by subsection (1) of this section to the division by September 1 of the following fiscal year.

(II) The division shall compile and report the data received pursuant to subparagraph (I) of this paragraph (b) by March 1 of the following year. The report shall be provided to the judiciary committees of the house of representatives and senate, or any successor committees, and shall be posted on the division's website.

(3) As used in this section, unless the context requires otherwise, "state or local law enforcement agency" means:

(a) The Colorado state patrol created pursuant to section 24-33.5-201;

(b) The Colorado bureau of investigation created pursuant to section 24-33.5-401;

(c) A county sheriff's office;

(d) A municipal police department;

(e) The division of parks and wildlife within the department of natural resources created pursuant to section 24-1-124; or

(f) A town marshal's office.

(4) This section is repealed, effective July 1, 2021.



§ 24-33.5-518. Criminal justice data collection

(1) This section shall be known and may be cited as the "Community Law Enforcement Action Reporting Act" or the "C.L.E.A.R. Act".

(2) Each law enforcement agency in the state shall report the data reported pursuant to section 24-33.5-412 (5), including offense and arrest information disaggregated by summons, custody, and on view, to the division for each calendar year by March 31 of the following calendar year.

(3) The judicial department shall collect and report the following data to the division for each calendar year by March 31 of the following calendar year:

(a) The number and types of charges that resulted from the arrests reported pursuant to subsection (2) of this section, the race and gender of the defendants, and the associated incident report numbers;

(b) The disposition of the charges reported pursuant to paragraph (a) of this subsection (3), including convictions at trial, acquittals, plea agreements, and dismissals; the race and gender of the defendants; and the associated incident report numbers;

(c) The sentences imposed for all convictions and plea agreements reported pursuant to paragraph (b) of this subsection (3), the race and gender of the defendants, and the associated incident report numbers; and

(d) If a sentence reported pursuant to paragraph (c) of this subsection (3) is a sentence to probation, whether a petition to revoke probation was filed against the defendant, the disposition of the petition, the race and gender of the defendant, and the associated incident report number.

(4) The state board of parole shall collect and report the following data to the division for each calendar year by March 31 of the following calendar year:

(a) The number of parole hearings held and the race, ethnicity, and gender of the inmates who received parole hearings;

(b) The number of inmates granted parole and the race, ethnicity, and gender of the inmates; and

(c) The number of inmates denied parole and the race, ethnicity, and gender of the inmates.

(5) The division shall compile and report the data received in subsections (2) to (4) of this section by September 30 of each year. The report shall be provided to the judiciary committees of the house of representatives and senate, or any successor committees, and the Colorado commission on criminal and juvenile justice created in section 16-11.3-102, C.R.S.



§ 24-33.5-519. Body-worn cameras for law enforcement officers - grant program - study group - fund

(1) (a) There is created in the division the body-worn camera grant program, referred to in this section as the "grant program", to award grants to law enforcement agencies to purchase body-worn cameras, for associated data retention and management costs, and to train law enforcement officers on the use of body-worn cameras. The division shall administer the grant program pursuant to this section. The division may apply for gifts, grants, or donations from the federal government and any public or private source. The division shall transmit any moneys received to the state treasurer for deposit in the fund created pursuant to subsection (2) of this section. The division shall make grant payments from general fund moneys appropriated to the division by the general assembly for the program and moneys appropriated from the fund.

(b) The division shall:

(I) Solicit and review applications for grants from law enforcement agencies; and

(II) Select law enforcement agencies to receive grants from agencies that have adopted policies, giving preference to agencies that otherwise lack moneys to pay for body-worn cameras, for associated data retention and management costs, and to train law enforcement officers on the use of body-worn cameras, and determine the amount of each grant.

(2) (a) There is created in the state treasury the body-worn camera fund, referred to in this section as the "fund", consisting of any moneys received by the division from gifts, grants, or donations for the grant program. The moneys in the fund are subject to annual appropriation by the general assembly to the division for the direct and indirect costs associated with implementing the grant program.

(b) The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.

(3) Repealed.



§ 24-33.5-520. Study on drugged driving - substance-affected driving data-analysis cash fund created - report - definitions

(1) On or before March 1, 2018, and on or before March 1 each year thereafter, the division shall submit a report to the judiciary committees of the house of representatives and senate, or to any successor committees, that includes, to the extent possible, the following information:

(a) The total number of citations made for suspected substance-affected driving violations during the reporting period;

(b) Of the total number of citations made for suspected substance-affected driving during the reporting period, the total number of such citations that resulted in the filing of a substance-affected driving charge against the driver, including an indication of how many such cases involved alcohol, one or more drugs, or a combination of alcohol and one or more drugs;

(c) Of the filed cases, how many resulted in at least one conviction for substance-affected driving;

(d) Of the cases that resulted in at least one conviction for substance-affected driving, and for which evidentiary test results are available, which drugs, including alcohol, or combination of drugs were present in the defendants' bodies, and, for alcohol and marijuana, the laboratory values;

(e) The total number of DUI and DWAI cases during the reporting period that involved:

(I) Alcohol;

(II) Marijuana;

(III) Schedule I drugs, as described in section 18-18-203, other than marijuana; or

(IV) Other drugs; and

(f) For those cases in which evidentiary test results are available, for each type of biological sample taken, the time that elapsed between the time that each traffic stop or traffic incident occurred and the time at which the biological sample was taken.

(2) (a) For the purpose of producing the report described in subsection (1) of this section, the division shall collect and analyze substance-affected driving violation data as follows:

(I) From the state judicial branch and from the Denver county court, the division shall collect case-identifier data, event data, filing dates, data identifying law enforcement agencies, demographic data relating to each defendant, data indicating the cause of each substance-affected driving citation, court findings, and sentences;

(II) From forensic toxicology laboratories only, and from no other source, the division, to the extent possible, shall collect case-identifier data, event dates and times, collection dates and times, and confirmatory laboratory values from reports created for law enforcement agencies and prosecutors and shall specify the name of each drug that was confirmed and its laboratory value;

(III) From the department of public health and environment, the division shall collect evidentiary breath alcohol test results, including case-identifier data, event dates and times, and the results obtained on evidentiary breath alcohol testing devices certified by the department of public health and environment; and

(IV) From the division of probation services, the division shall collect case-identifier data and, to the extent possible, data concerning the classes and types of drugs that were involved in each substance-affected driving incident.

(b) The database compiled by the division containing personal identifying information relating to the test results of persons' biological samples, and all personal identifying information thereof, are not public information and are not subject to the provisions of the "Colorado Open Records Act", part 2 of article 72 of this title 24. The division shall disclose information only by means of the report described in subsection (1) of this section, which must not include any personal identifying information.

(3) A public or private laboratory carrying out analysis of evidentiary samples that were taken by a law enforcement agency and submitted to the laboratory pursuant to section 42-4-1301.1 shall collect and share test results with the division for the purposes of this section. The division shall not disclose any personal identifying information that is included in such test results.

(4) (a) There is created in the state treasury the substance-affected driving data-analysis cash fund, referred to in this section as the "fund", to include money collected from surcharges assessed pursuant to section 42-4-1307 (10)(e) and any money credited to the fund pursuant to subsection (4)(b) of this section. The money in the fund is subject to annual appropriation by the general assembly to the division for the purpose described in subsection (1) of this section. All interest derived from the deposit and investment of money in the fund remains in the fund. Any unexpended or unencumbered money remaining in the fund at the end of a fiscal year remains in the fund and may not be transferred or credited to the general fund or another fund.

(b) The division may accept any gifts, grants, or donations from any private or public source on behalf of the state for purposes of this section. The division shall transmit all private and public money received through grants, gifts, or donations to the state treasurer, who shall credit the same to the fund.

(c) The division may use money in the fund to reimburse and provide advance payments to state, municipal, and private agencies and laboratories that apply to the division for payment of costs they incur in complying with this section.

(5) Notwithstanding section 24-1-136 (11)(a)(I), the report described in subsection (1) of this section is not subject to the expiration date described in said section 24-1-136 (11)(a)(I).

(6) As used in this section, unless the context requires otherwise:

(a) "Forensic toxicology laboratory" means a forensic toxicology laboratory that is certified by the department of public health and environment to perform testing of samples collected from individuals suspected of DUI, DUI per se, or DWAI.

(b) "Reporting period" means the calendar year ending fourteen months before the March 1 due date of the report.

(c) "Substance-affected driving" means driving in violation of section 42-4-1301 (1)(a), (1)(b), or (2)(a); section 18-3-106 (1)(b); or section 18-3-205 (1)(b).

(7) The department of public safety shall include the report described in subsection (1) of this section in the department's annual presentation to the committees of reference pursuant to section 2-7-203.






Part 6 - Colorado Community Policing Act

§ 24-33.5-601. Short title

This part 6 shall be known and may be cited as the "Colorado Community Policing Act".



§ 24-33.5-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "At-risk neighborhood" means an urban or rural neighborhood or community in which there are incidences of:

(a) Poverty, unemployment and underemployment, substance abuse, crime, school dropouts, illiteracy, teen pregnancies and teen parents, domestic violence, or other conditions that put families at risk; or

(b) Alcohol abuse, public intoxication, or repetitive disturbances of the peace.

(2) "Local law enforcement agency" means a police department in incorporated municipalities, the office of the county sheriff, or a campus police agency.



§ 24-33.5-603. Colorado community policing program - creation

There is hereby created in the division of criminal justice the Colorado community policing program for the purpose of providing grants to local law enforcement agencies for the implementation of community policing plans that are designed to proactively prevent crime in cooperation with residents of communities and at-risk neighborhoods and providing training and education related to the program.



§ 24-33.5-604. Colorado community policing program - administration

(1) The Colorado community policing program shall be administered through the division of criminal justice. The division shall establish procedures and timelines for the submittal of grant applications by local law enforcement agencies seeking to implement a community policing plan or to continue the operation of an existing community policing program.

(2) To be eligible for moneys from the community policing program cash fund created in section 24-33.5-605, a local law enforcement agency shall apply to the division of criminal justice in accordance with the procedures and timelines developed by the division pursuant to subsection (1) of this section. The application of a local law enforcement agency shall include a community policing plan that meets the criteria for such plans developed by the division. A plan may include, but not be limited to, the following:

(a) The creation of a partnership or collaboration between the local law enforcement agency and the families, individuals, children, and youth who live in at-risk neighborhoods for the purpose of crime prevention activities and strategies;

(b) The utilization of public or private facilities for regular interaction between the local law enforcement agency and the community, including, but not limited to, community centers, gymnasiums, and libraries or other reading areas;

(c) The support of and participation in local youth educational and recreational programs by the local law enforcement agency;

(d) Regularly scheduled neighborhood meetings between local law enforcement professionals and the residents of the community or at-risk neighborhood;

(e) The enhanced and regularized presence of the local law enforcement agency in a community or at-risk neighborhood through the use of foot patrols, bicycles, motorcycles, and participation in activities and events; and

(f) The process or measurement for evaluating whether the Colorado community policing program is reducing or preventing the incidence of crime in a community or at-risk neighborhood.

(3) Subject to available appropriations, the division of criminal justice shall select those local law enforcement agencies that will receive grants through the Colorado community policing program. The division shall determine the amount of each grant awarded to a local law enforcement agency.



§ 24-33.5-605. Community policing program cash fund - creation

(1) There is hereby created in the state treasury the community policing program cash fund. The moneys in the fund shall be subject to annual appropriation by the general assembly to award grants to local law enforcement agencies and for the direct and indirect costs associated with the implementation of this part 6. The division of criminal justice is authorized to accept on behalf of the state any grants, gifts, or donations from any private or public source for the purpose of this part 6 pursuant to section 24-33.5-503 (1)(e). All private and public funds received through grants, gifts, or donations shall be transmitted to the state treasurer, who shall credit the same to the fund. All investment earnings derived from the deposit and investment of moneys in the fund shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(2) Notwithstanding the provisions of subsection (1) of this section, the division of criminal justice shall not implement the Colorado community policing program until sufficient grants, gifts, or donations are obtained to cover the costs of implementing the program.






Part 7 - Emergency Management

§ 24-33.5-701. Short title

This part 7 shall be known and may be cited as the "Colorado Disaster Emergency Act".



§ 24-33.5-702. Purposes and limitations

(1) The purposes of this part 7 are to:

(a) Reduce vulnerability of people and communities of this state to damage, injury, and loss of life and property resulting from natural catastrophes or catastrophes of human origin, civil disturbance, or hostile military or paramilitary action;

(b) Prepare for prompt and efficient search, rescue, recovery, care, and treatment of persons lost, entrapped, victimized, or threatened by disasters or emergencies;

(c) Provide a setting conducive to the rapid and orderly start of restoration and rehabilitation of persons and property affected by disasters;

(d) Clarify and strengthen the roles of the governor, state agencies, and local governments in prevention of, preparation for, response to, and recovery from disasters;

(e) Authorize and provide for cooperation in disaster prevention, preparedness, response, and recovery;

(f) Authorize and provide for coordination of activities relating to disaster prevention, preparedness, response, and recovery by agencies and officers of this state and similar state-local, interstate, federal-state, and foreign activities in which the state and its political subdivisions may participate;

(g) Provide a disaster and emergency management system embodying all aspects of predisaster and pre-emergency preparedness and postdisaster and postemergency response; and

(h) Assist in prevention of disasters caused or aggravated by inadequate planning for regulation of public and private facilities and land use.

(2) Nothing in this part 7 shall be construed to:

(a) Interfere with the course or conduct of a labor dispute; except that actions otherwise authorized by this part 7 or other laws may be taken when necessary to forestall or mitigate imminent or existing danger to public health or safety;

(b) Interfere with dissemination of news or comment on public affairs; except that any communications facility or organization, including but not limited to radio and television stations, wire services, and newspapers, may be required to transmit or print public service messages furnishing information or instructions in connection with a disaster emergency;

(c) Affect the jurisdiction or responsibilities of police forces, fire-fighting forces, or units of the armed forces of the United States, or of any personnel thereof, when on active duty; except that state, local, and interjurisdictional disaster emergency plans shall place reliance upon the forces available for performance of functions related to disaster emergencies; or

(d) Limit, modify, or abridge the authority of the governor to proclaim martial law or exercise any other powers vested in the governor under the constitution, statutes, or common law of this state independent of, or in conjunction with, any provision of this part 7.



§ 24-33.5-703. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Bioterrorism" means the intentional use of microorganisms or toxins of biological origin to cause death or disease among humans or animals.

(2) "Committee" means the governor's expert emergency epidemic response committee created in section 24-33.5-704.

(3) "Disaster" means the occurrence or imminent threat of widespread or severe damage, injury, or loss of life or property resulting from any natural cause or cause of human origin, including but not limited to fire, flood, earthquake, wind, storm, wave action, hazardous substance incident, oil spill or other water contamination requiring emergency action to avert danger or damage, volcanic activity, epidemic, air pollution, blight, drought, infestation, explosion, civil disturbance, hostile military or paramilitary action, or a condition of riot, insurrection, or invasion existing in the state or in any county, city, town, or district in the state.

(4) "Emergency epidemic" means cases of an illness or condition, communicable or noncommunicable, caused by bioterrorism, pandemic influenza, or novel and highly fatal infectious agents or biological toxins.

(5) "Pandemic influenza" means a widespread epidemic of influenza caused by a highly virulent strain of the influenza virus.

(6) "Political subdivision" means any county, city and county, city, or town and may include any other agency designated by law as a political subdivision of the state.

(7) (a) "Publicly funded safety net program" means a program that is administered by a state department and that:

(I) Is funded wholly or in part with state, federal, or a combination of state and federal funds; and

(II) Provides or facilitates the provision of medical services to vulnerable populations, including children, disabled individuals, and the elderly.

(b) The term includes a program of medical assistance, as defined in section 25.5-1-103 (5), C.R.S.

(8) "Search and rescue" means the employment, coordination, and utilization of available resources and personnel in locating, relieving distress and preserving life of, and removing survivors from the site of a disaster, emergency, or hazard to a place of safety in case of lost, stranded, entrapped, or injured persons.



§ 24-33.5-704. The governor and disaster emergencies - expert emergency epidemic response committee - creation

(1) The governor is responsible for meeting the dangers to the state and people presented by disasters.

(2) Under this part 7, the governor may issue executive orders, proclamations, and regulations and amend or rescind them. Executive orders, proclamations, and regulations have the force and effect of law.

(3) Repealed.

(4) A disaster emergency shall be declared by executive order or proclamation of the governor if the governor finds a disaster has occurred or that this occurrence or the threat thereof is imminent. The state of disaster emergency shall continue until the governor finds that the threat of danger has passed or that the disaster has been dealt with to the extent that emergency conditions no longer exist and the governor terminates the state of disaster emergency by executive order or proclamation, but no state of disaster emergency may continue for longer than thirty days unless renewed by the governor. The general assembly, by joint resolution, may terminate a state of disaster emergency at any time. Thereupon, the governor shall issue an executive order or proclamation ending the state of disaster emergency. All executive orders or proclamations issued under this subsection (4) shall indicate the nature of the disaster, the area threatened, and the conditions which have brought it about or which make possible termination of the state of disaster emergency. An executive order or proclamation shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and, unless the circumstances attendant upon the disaster prevent or impede, shall be promptly filed with the office of emergency management, the secretary of state, and the county clerk and recorder and disaster agencies in the area to which it applies.

(5) An executive order or proclamation of a state of disaster emergency shall activate the disaster response and recovery aspects of the state, local, and interjurisdictional disaster emergency plans applicable to the political subdivision or area in question and shall be authority for the deployment and use of any forces to which the plans apply and for use or distribution of any supplies, equipment, and materials and facilities assembled, stockpiled, or arranged to be made available pursuant to this part 7 or any other provision of law relating to disaster emergencies.

(6) During the continuance of any state of disaster emergency, the governor is commander-in-chief of the organized and unorganized militia and of all other forces available for emergency duty. To the greatest extent practicable, the governor shall delegate or assign command authority by prior arrangement embodied in appropriate executive orders or regulations, but nothing in this section restricts the governor's authority to do so by orders issued at the time of the disaster emergency.

(7) In addition to any other powers conferred upon the governor by law, the governor may:

(a) Suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business or the orders, rules, or regulations of any state agency, if strict compliance with the provisions of any statute, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency;

(b) Utilize all available resources of the state government and of each political subdivision of the state as reasonably necessary to cope with the disaster emergency;

(c) Transfer the direction, personnel, or functions of state departments and agencies or units thereof for the purpose of performing or facilitating emergency services;

(d) Subject to any applicable requirements for compensation under section 24-33.5-711, commandeer or utilize any private property if the governor finds this necessary to cope with the disaster emergency;

(e) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the state if the governor deems this action necessary for the preservation of life or other disaster mitigation, response, or recovery;

(f) Prescribe routes, modes of transportation, and destinations in connection with evacuation;

(g) Control ingress to and egress from a disaster area, the movement of persons within the area, and the occupancy of premises therein;

(h) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, or combustibles;

(i) Make provision for the availability and use of temporary emergency housing; and

(j) Determine the percentage at which the state and a local government will contribute moneys to cover the nonfederal cost share required by the federal "Robert T. Stafford Disaster Relief and Emergency Assistance Act", as amended, 42 U.S.C. sec. 5121 et seq., required by the federal highway administration pursuant to 23 U.S.C. sec. 125, or required by any other federal law in order to receive federal disaster relief funds. After making such a determination, the governor may amend the percentage at which the state and local government will contribute moneys to the nonfederal cost share based on the needs of the individual local governments. As soon as practicable after making or amending such a determination, the governor shall notify the joint budget committee of the source and amount of state moneys that will be contributed to cover a nonfederal cost share pursuant to this paragraph (j).

(8) (a) There is hereby created a governor's expert emergency epidemic response committee. The committee shall:

(I) Meet at least annually to review and amend, as necessary, the supplement to the state disaster plan that is concerned with the public health response to acts of bioterrorism, pandemic influenza, and epidemics caused by novel and highly fatal infectious agents; and

(II) Provide expert public health advice to the governor in the event of an emergency epidemic.

(III) Repealed.

(b) (I) State members of the committee include:

(A) The executive director of the department of public health and environment;

(B) The chief medical officer of the department of public health and environment;

(C) The chief public information officer of the department of public health and environment;

(D) The emergency response coordinator for the department of public health and environment;

(E) The state epidemiologist for the department of public health and environment;

(F) The attorney general or the designee of the attorney general;

(G) The president of the board of health or the president's designee;

(H) The president of the state medical society or the president's designee;

(I) The president of the Colorado health and hospital association or the president's designee;

(J) The state veterinarian of the department of agriculture; and

(K) The director of the division of homeland security and emergency management.

(II) In addition to the state members of the committee, the governor shall appoint to the committee an individual from each of the following categories:

(A) A licensed physician who specializes in infectious diseases;

(B) A licensed physician who specializes in emergency medicine;

(C) A medical examiner;

(D) A specialist in posttraumatic stress management;

(E) A director of a county, district, or municipal public health agency;

(F) A hospital infection control practitioner;

(G) A wildlife disease specialist with the division of wildlife; and

(H) A pharmacist member of the state board of pharmacy.

(III) The executive director of the department of public health and environment shall serve as the chair of the committee. A majority of the membership of the committee, not including vacant positions, shall constitute a quorum.

(IV) The executive director of the department of public safety or the executive director's designee shall serve as an ex officio member of the committee and is not able to vote on decisions of the committee. He or she shall serve as a liaison between the committee and the Colorado emergency planning commission in the event of an emergency epidemic.

(c) The committee shall include in the supplement to the state disaster plan a proposal for the prioritization, allocation, storage, protection, and distribution of antibiotic medicines, antiviral medicines, antidotes, and vaccines that may be needed and in short supply in the event of an emergency epidemic.

(d) The committee shall convene at the call of the governor or the executive director of the department of public health and environment to consider evidence presented by the department's chief medical officer or state epidemiologist that there is an occurrence or imminent threat of an emergency epidemic. If the committee finds that there is an occurrence or imminent threat of an emergency epidemic, the executive director of the department of public health and environment shall advise the governor to declare a disaster emergency.

(e) In the event of an emergency epidemic that has been declared a disaster emergency, the committee shall convene as rapidly and as often as necessary to advise the governor, who shall act by executive order, regarding reasonable and appropriate measures to reduce or prevent spread of the disease, agent, or toxin and to protect the public health. Such measures may include:

(I) Procuring or taking supplies of medicines and vaccines;

(II) Ordering physicians and hospitals to transfer or cease admission of patients or perform medical examinations of persons;

(III) Isolating or quarantining persons or property;

(IV) Determining whether to seize, destroy, or decontaminate property or objects that may threaten the public health;

(V) Determining how to safely dispose of corpses and infectious waste;

(VI) Assessing the adequacy and potential contamination of food and water supplies;

(VII) Providing mental health support to affected persons; and

(VIII) Informing the citizens of the state how to protect themselves, what actions are being taken to control the epidemic, and when the epidemic is over.

(9) Each department that administers a publicly funded safety net program shall develop a continuity of operations plan no later than July 1, 2008. The plan shall establish procedures for the response by, and continuation of operations of, the department and the program in the event of an epidemic emergency. Each department shall file its plan with the executive director of the department of public health and environment and shall update the plan at least annually. In addition, notwithstanding section 24-1-136 (11), each department shall submit a report by March 1 of each year to the health and human services committees of the senate and house of representatives, or any successor committees, regarding the status of the department's plan, as well as the status of any other plans or procedures of the department regarding emergency disaster preparedness.



§ 24-33.5-705. Office of emergency management - creation

(1) (a) There is hereby created in the division of homeland security and emergency management the office of emergency management. Pursuant to section 13 of article XII of the state constitution, the director of the division of homeland security and emergency management shall appoint a director as head of the office of emergency management.

(b) The office of emergency management and the office of the director thereof shall exercise their powers and perform their duties and functions under the department and the executive director as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(2) The office of emergency management shall prepare, maintain, and keep current a state disaster plan that complies with all applicable federal and state regulations.

(3) The office of emergency management shall take part in the development and revision of local and interjurisdictional disaster plans prepared under section 24-33.5-707. To this end the office of emergency management shall employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to political subdivisions, their disaster agencies, and interjurisdictional planning and disaster agencies. Such personnel shall consult with political subdivisions and disaster agencies and shall make field examinations.

(4) In preparing and revising the state disaster plan, the office of emergency management may seek the advice and assistance of local government, business, labor, industry, agriculture, civic and volunteer organizations, and community leaders.

(5) The state disaster plan or any part thereof may be incorporated in regulations of the office of emergency management or executive orders that have the force and effect of law.

(6) The office of emergency management may do all things necessary for the implementation of this section, including:

(a) Hiring personnel;

(b) Contracting with federal, state, local, and private entities;

(c) Accepting and expending federal funds.

(7) Whenever the office of emergency management or the division of emergency management in the department of local affairs is referred to or designated by any contract or other document, such reference or designation shall be deemed to apply to the office of emergency management in the division of homeland security and emergency management in the department of public safety.

(8) (a) Effective July 1, 2012, the office of emergency management in the division of homeland security and emergency management in the department of public safety shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested previously in the division of emergency management in the department of local affairs.

(b) (I) On July 1, 2012, all positions of employment in the division of emergency management in the department of local affairs shall be transferred to the office of emergency management in the division of homeland security and emergency management in the department of public safety and shall become employment positions therein.

(II) On July 1, 2012, all employees of the division of emergency management in the department of local affairs shall be considered employees of the office of emergency management in the division of homeland security and emergency management in the department of public safety. Such employees shall retain all rights under the state personnel system and to retirement benefits pursuant to the laws of this state, and their services shall be deemed to have been continuous.

(III) On July 1, 2012, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the division of emergency management in the department of local affairs are transferred to the office of emergency management in the division of homeland security and emergency management in the department of public safety and shall become the property thereof.

(c) Unless otherwise specified, whenever any provision of law refers to the division of emergency management, that law shall be construed as referring to the office of emergency management in the division of homeland security and emergency management in the department of public safety.

(d) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the division of emergency management in the department of local affairs, or any officer thereof in such officer's official capacity or in relation to the discharge of the official's duties, is abated by reason of the transfer of duties and functions in this section.



§ 24-33.5-705.3. Statewide all-hazards resource database - creation - definitions

(1) For purposes of this section:

(a) "Private sector agencies and organizations" means any private sector or nonprofit agency or organization that has resources useful in a disaster or emergency that it desires to list in the private sector portion of the database.

(b) "Tribal, state, and local all-hazards response agency" means any all-hazards response agency of a tribe, the state and any of its subdivisions, and any town, city, and city and county, regardless of whether the personnel serving such department, district, or agency are volunteers or are compensated for their services.

(2) (a) Not later than June 30, 2013, the office of emergency management, using existing computer resources, shall develop and maintain a centralized computer database that includes a listing of all all-hazards response resources located within Colorado.

(b) The database created pursuant to paragraph (a) of this subsection (2) shall contain resource inventories, personnel counts, resource status, such other information relevant to the efficient tracking and allocation of all-hazards response resources, and a listing of all supplemental funding sources available to tribal, state, and local all-hazards response agencies. The information in this database shall be included with the information required to be collected and maintained pursuant to section 25-1.5-101 (1)(p), C.R.S. No data gathered for or stored in this database shall contain personally identifying information without prior notice to the involved individual. The database is not intended to be used in place of the existing interagency wildland fire dispatch system.

(3) (a) The office of emergency management shall encourage tribal, state, and local response agencies to enter the information described in paragraph (b) of subsection (2) of this section into the database via the internet and provide a means for such data entry. All data entered into the database shall be verifiable by the office of emergency management. The office of emergency management shall encourage participating tribal, state, regional, and local response agencies to update the data as necessary.

(b) The database shall be accessible via the internet to all tribal, state, regional, and local response agencies for the purpose of efficiently tracking and allocating response resources in the event of a disaster or local incident that requires more resources than those available under any existing interjurisdictional or mutual aid arrangement.

(4) The office of emergency management shall establish guidelines for the development and maintenance of the database created pursuant to subsection (2) of this section so that tribal, state, regional, and local response agencies can easily access the database. The guidelines shall be developed with input from tribal, state, regional, and local response agencies and private sector agencies and organizations.



§ 24-33.5-705.4. All-hazards resource mobilization system - creation - plan - duties - reimbursement for expenses incurred by mobilized entities - eligibility - resource mobilization fund - creation - definitions - legislative declaration

(1) (a) The general assembly hereby finds, determines, and declares that the statewide all-hazards resource mobilization system, which provides for efficient mobilizing, tracking, allocating, and demobilizing emergency resources and ensures that a requesting unit of government receives proper equipment and qualified personnel, is necessary to provide resources to any emergency incident beyond local capabilities and thus necessary to protect life, property, the environment, and cultural and economic resources. The general assembly further finds and declares that the need to ensure that the state is adequately prepared and able to address large-scale emergencies and disasters requires a mechanism to reimburse state agencies, tribal governments, and local jurisdictions that respond to requests for help from other jurisdictions in times of need. It is therefore necessary to:

(I) Formulate the policy and organizational structure for large-scale mobilization of emergency resources in the state through creation of a statewide all-hazards resource mobilization system;

(II) Establish the means by which state agencies and tribal and local jurisdictions may be reimbursed for expenses they incur when mobilized by the executive director pursuant to the mobilization plan; and

(III) Provide a procedure to reimburse a host jurisdiction when it has exhausted or will exhaust all of its own resources and the resources of its local mutual aid network available under a mutual aid or interjurisdictional agreement.

(b) In accordance with section 24-33.5-713, it is the intent of the legislature to encourage political subdivisions to enter into mutual aid and other interjurisdictional agreements. Such agreements produce enhanced emergency response and are thus essential to protecting the public peace, safety, health, and welfare, including the lives and property, of the people of the state of Colorado.

(2) As used in this section, unless the context otherwise requires:

(a) "Director" means the director of the office of emergency management created in section 24-33.5-705.

(b) "Emergency manager" means the director or coordinator of the local or interjurisdictional disaster agency, as described in section 24-33.5-707 (4), or other person, identified pursuant to section 24-33.5-707 (6), responsible for local or interjurisdictional disaster preparedness and response.

(c) "Executive director" means the executive director of the department or the executive director's designee.

(d) "Host jurisdiction" means the jurisdiction having authority over the disaster or emergency.

(e) "Incident command system" has the meaning set forth in section 29-22.5-102 (3), C.R.S.

(f) "Jurisdiction" means state and tribal authorities and county, city, city and county, town, special district, or other political subdivisions of the state.

(g) "Mobilization" means the process of providing, upon request and subject to availability, emergency resources beyond those available through existing interjurisdictional or mutual aid agreements in response to a request from a jurisdiction in which an emergency or disaster situation or local emergency incident that has exceeded or will exceed the capabilities of available local resources. The term includes the nonhost jurisdiction's authorization and approval for redistribution of resources either to direct emergency incident assignments or to assignment in communities where resources are needed to provide coverage when those communities' resources have been mobilized to assist other jurisdictions.

(h) "Mobilization plan" means the statewide all-hazards resource mobilization plan developed and utilized pursuant to this section.

(i) "Mobilization system" means the statewide all-hazards resource mobilization system created under this section, which system includes the mobilization plan and the technology and personnel necessary to mobilize resources according to the plan.

(j) "Mutual aid" means emergency interagency assistance rendered pursuant to an agreement between the jurisdictions rendering and receiving assistance.

(k) "Nonhost jurisdiction" means a jurisdiction providing disaster or emergency response resources to a host jurisdiction.

(l) "Unified command" has the meaning set forth in section 29-22.5-102 (8), C.R.S.

(3) Powers and duties. (a) The director shall develop and maintain a statewide all-hazards resource mobilization plan that sets forth procedures for mobilization, allocation, deployment, coordination, tracking, cost accounting, and demobilization of resources during disasters and other large-scale emergencies and local incidents that require more resources than those available under any existing interjurisdictional or mutual aid agreement. In developing the mobilization plan, the director shall consult with and solicit recommendations from the homeland security and all-hazards senior advisory committee created in section 24-33.5-1614 and other appropriate representatives of state, tribal, and local governmental and private sector emergency management organizations. The director shall ensure that the mobilization plan is consistent with, and incorporated into, the Colorado state emergency operations plan.

(b) (I) The executive director is responsible for implementing the mobilization plan, coordinating the mobilization of resources, and making a determination as to post-mobilization reimbursement to state and nonhost jurisdictions, in accordance with this section, other applicable laws, and the mobilization plan, when the executive director determines it is necessary to do so to protect life, property, the environment, and cultural and economic resources.

(II) The executive director shall serve as state resource mobilization liaison when the mobilization plan is implemented.

(4) Mobilization. (a) (I) The executive director may order the implementation of the state resource mobilization plan pursuant to this section only if he or she receives a request to do so from the governor, sheriff, emergency manager, or other authorized person identified in the state resource mobilization plan.

(II) The executive director shall grant a mobilization request made pursuant to subparagraph (I) of this paragraph (a) if the executive director determines that the request is in response to a large-scale emergency, disaster, or other local incident that exceeds or will exceed the capabilities of available local resources and those resources available through existing mutual aid agreements.

(III) Upon receiving a request for mobilization and finding that the request complies with the approval requirements established in the mobilization plan and that either the local jurisdiction has exhausted or will exhaust all available resources, or that the complexity or severity of the incident requires resources not otherwise available to the local jurisdiction, the executive director shall determine whether to implement mobilization in accordance with the mobilization plan. If so, the executive director shall mobilize state and nonhost jurisdictions in accordance with the mobilization plan.

(IV) The executive director may consider resources that have already been deployed to address an incident to be mobilized for the purpose of reimbursement or cost-sharing under the mobilization plan.

(b) Upon and for the duration of mobilization:

(I) The executive director shall serve as a resource mobilization liaison to the local unified coordination group, incident commander, or the host jurisdiction's disaster agency under unified command to support the mobilization effort consistent with the incident command system and mobilization plan and procedures;

(II) The resources, including those of the host jurisdiction and those of nonhost jurisdictions that responded earlier under an existing interjurisdictional or mutual aid or other agreement, may remain mobilized, based on capability to do so and pursuant to agreement between the executive director, the incident commander, and the host jurisdiction or nonhost jurisdiction that provided the resources;

(III) The reassignment or reallocation of resources due to multiple concurrent incidents or other situations of resource scarcity shall be prioritized pursuant to the policies and procedures specified in the mobilization plan.

(IV) Any limits on or exemption from liability to which the jurisdictions providing resources in response to a mobilization effected under this section are entitled under law apply as though the jurisdictions were operating under their normal statutory authorities within their jurisdictional boundaries.

(c) The executive director, in consultation with the local incident commander, shall determine when mobilization is no longer required and, at that time, shall declare the end to the mobilization.

(5) Reimbursement. (a) The director, in consultation with the office of state planning and budgeting created in section 24-37-102, shall develop procedures to facilitate reimbursement to state agencies and jurisdictions from appropriate federal and state funds when state agencies and jurisdictions are mobilized by the executive director pursuant to the mobilization plan. The director shall ensure that these procedures provide reimbursement in as timely a manner as possible.

(b) (I) In order to be eligible for support under the mobilization plan, a jurisdiction must be mobilized pursuant to subparagraph (III) of paragraph (a) of subsection (4) of this section and must be participating in an interjurisdictional or mutual aid agreement entered into pursuant to this part 7.

(II) All mobilized nonhost jurisdictions are eligible for expense reimbursement from the time of the mobilization declaration through demobilization.

(6) Resource mobilization fund. (a) There is hereby created in the state treasury the resource mobilization fund, which fund shall be administered by the executive director, in accordance with paragraph (b) of this subsection (6), to provide reimbursement to state agencies and jurisdictions mobilized by the executive director pursuant to this section. The executive director is authorized to seek and accept gifts, grants, reimbursements, or donations from private or public sources for the purposes of this section. The fund consists of all moneys that may be appropriated thereto by the general assembly, moneys that may be transferred pursuant to section 24-33.5-706 (4.5), and all private and public funds received through gifts, grants, reimbursements, or donations that are transmitted to the state treasurer and credited to the fund. All interest earned from the investment of moneys in the fund shall be credited to the fund. The moneys in the fund are hereby continuously appropriated for the purposes indicated in this section. Any moneys not expended at the end of the fiscal year shall remain in the fund and shall not be transferred to or revert to the general fund.

(b) The executive director shall use the moneys in the resource mobilization fund to provide reimbursement to state agencies and jurisdictions for incidents in accordance with the terms of the mobilization plan.

(c) Repealed.

(7) (a) Nothing in this section limits the powers of the governor during a disaster under 24-33.5-704.

(b) Except as expressly provided in this section, nothing in this section limits the eligibility of any nonhost jurisdiction for reimbursement of expenses incurred in providing resources for mobilization.

(c) Nothing in this section precludes a state or local governmental entity from seeking public assistance funding pursuant to the federal "Robert T. Stafford Disaster Relief and Emergency Assistance Act", as amended, 42 U.S.C. sec. 5121 et seq.



§ 24-33.5-705.5. Auxiliary emergency communications unit - powers and duties of unit and office of emergency management regarding auxiliary communications - definitions

(1) As used in this section:

(a) "Auxiliary emergency communicator" means an amateur radio operator licensed by the United States federal communications commission pursuant to 47 CFR 97 who meets the training requirements and is credentialed by the office. An auxiliary emergency communicator meeting the requirements of this paragraph (a) serves as an authorized volunteer of the office for purposes of article 10 of this title.

(b) "Division" means the division of homeland security and emergency management created in section 24-33.5-1603.

(c) "Office" means the office of emergency management created in section 24-33.5-705 (1)(a).

(d) "Unit" means the auxiliary emergency communications unit of the office.

(2) The auxiliary emergency communications unit is hereby established within the office. The unit is in the charge of the director of the office.

(3) The unit has the following powers and duties:

(a) Establish programs for the training and credentialing of auxiliary emergency communicators across the state, which training and credentialing is declared to be a matter of statewide concern. In connection with such training and credentialing, the use of the term "auxiliary emergency communications" within the state is limited to individuals, entities, associations, and units of local government that have been certified by the director of the office as meeting the training and credentialing requirements established by the department for auxiliary emergency communicators.

(b) Assume all of the duties and possess all of the authority and responsibilities of the radio amateur civil emergency service, referred to in this section as "RACES", 47 CFR 97.407, within the state. Any reference to RACES in any federal law or regulation, and any federal, state, or local government emergency or disaster plans is to be interpreted as referring to the unit, and the unit is the successor entity to any state RACES organization referenced in any such law, regulation, or plan. No other individual, entity, association, or government agency may represent that it is a state RACES organization.

(c) Ensure that auxiliary emergency communicators are authorized volunteers entitled to the protections and benefits of part 8 of this article when assisting with the installation, maintenance, or demolition of communication facilities of any county sheriff, local government, local emergency planning committee, or state agency, whether or not such activities occur during a disaster; except that the provisions of sections 24-33.5-825 and 24-33.5-826 do not apply to a training exercise, drill, or class without the express prior consent and approval of the volunteer's employer.

(4) In connection with the powers and duties of the unit as specified in this section, the director of the office may:

(a) Develop and issue a credential that is recognized throughout the state for the purpose of granting access to government facilities, incident command posts, and disaster scenes;

(b) Conduct criminal background investigations on candidates for credentialing as auxiliary emergency communicators in accordance with the security needs of the department. The unit may deny credentialing to any candidate based upon the results of that background check.

(c) Reimburse auxiliary emergency communicators for necessary travel and other reasonable expenses incurred in the performance of their duties, including projects, training, drills, exercises, and disaster response activities;

(d) Expend state moneys, including but not limited to grant moneys or moneys otherwise budgeted to the office, to enhance the communication infrastructure as necessary to supplement or reinforce the existing amateur radio systems and networks within the state for the purposes of maximizing disaster preparedness and response.



§ 24-33.5-706. Disaster emergency fund - established - financing - legislative intent - repeal

(1) It is the intent of the general assembly and declared to be the policy of the state that funds to meet disaster emergencies shall always be available.

(2) (a) A disaster emergency fund is hereby established. The fund consists of any moneys appropriated by the general assembly, moneys transferred pursuant to subsections (2.5) and (4)(b) of this section, and moneys to reimburse expenditures from the fund that are transmitted to the state treasurer and credited to the fund. Moneys in the disaster emergency fund shall remain in the fund until expended or until transferred pursuant to subsection (2.5)(c), (4.3), or (4.5) of this section.

(b) Repealed.

(2.5) (a) The 2013 flood recovery account is hereby created in the disaster emergency fund. The account consists of money transferred in accordance with subsection (2.5)(b) of this section and any money that the general assembly specifically appropriates to the account. The money that is transferred or appropriated to the account is to be used for the costs associated with the response and recovery from the flood that occurred in the state in 2013. The governor shall not use the money in the account for any other purpose.

(b) On July 1, 2017, the state treasurer shall transfer twelve million five hundred thousand dollars from the general fund to the 2013 flood recovery account in the disaster emergency fund.

(c) This subsection (2.5) is repealed, effective June 30, 2021. The state treasurer shall transfer any unexpended money remaining in the 2013 flood recovery account as of that date to the general fund.

(3) The council shall review in detail each expenditure of disaster emergency moneys.

(4) (a) It is the legislative intent that first recourse be to funds regularly appropriated to state and local agencies. If the governor finds that the demands placed upon these funds in coping with a particular disaster are unreasonably great, the governor may, with the concurrence of the council, make funds available from the disaster emergency fund.

(b) If moneys available from the disaster emergency fund are insufficient, the governor, with the concurrence of the council, may transfer to the fund and expend moneys appropriated for other purposes.

(4.3) If the disaster emergency fund is credited with reimbursements of moneys previously expended to cope with a particular disaster, to the extent that all or a portion of those moneys were transferred and expended by the governor pursuant to paragraph (b) of subsection (4) of this section, the governor may transfer moneys to the funds as repayment for the amounts the governor originally transferred from said funds to the disaster emergency fund.

(4.5) (a) The governor may, from time to time as the governor deems necessary based on his or her determination that a disaster emergency is imminent, direct the state treasurer to transfer, and the state treasurer shall transfer, moneys from the disaster emergency fund to the resource mobilization fund created in section 24-33.5-705.4 (6).

(b) The governor may, from time to time as the governor deems necessary based on his or her determination that a wildfire-related disaster emergency is imminent, direct the state treasurer to transfer, and the state treasurer shall transfer, moneys from the disaster emergency fund to the wildfire emergency response fund created in section 24-33.5-1226 (1).

(5) The director of the division of homeland security and emergency management is authorized to establish, pursuant to article 4 of this title, the rules and regulations which will govern the reimbursement of funds to state agencies and political subdivisions and to promulgate such regulations.

(6) Nothing in this section limits the governor's authority to apply for, administer, and expend grants, gifts, or payments in aid of disaster prevention, preparedness, response, or recovery.



§ 24-33.5-707. Local and interjurisdictional disaster agencies and services

(1) Each political subdivision is within the jurisdiction of and served by the office of emergency management and by a local or interjurisdictional agency responsible for disaster preparedness and coordination of response.

(2) Each county shall maintain a disaster agency or participate in a local or interjurisdictional disaster agency which, except as otherwise provided under this part 7, has jurisdiction over and serves the entire county.

(3) The governor shall determine which municipal corporations need disaster agencies of their own and require that they be established and maintained. The governor shall make such determination on the basis of the municipality's disaster vulnerability and capability of response related to population size and concentration. The disaster agency of a county shall cooperate with the disaster agencies of municipalities situated within its borders but shall not have jurisdiction within a municipality having its own disaster agency. The office of emergency management shall publish and keep current a list of municipalities required to have disaster agencies under this subsection (3).

(4) The minimum composition of a disaster agency is a director or coordinator appointed and governed by the chief executive officer or governing body of the appointing jurisdiction. The director or coordinator is responsible for the planning and coordination of the local disaster services.

(5) Any provision of this part 7 or other law to the contrary notwithstanding, the governor may require a political subdivision to establish and maintain a disaster agency jointly with one or more contiguous political subdivisions if the governor finds that the establishment and maintenance of an agency or participation therein is made necessary by circumstances or conditions that make it unusually difficult to provide disaster prevention, preparedness, response, or recovery services under other provisions of this part 7.

(6) Each political subdivision that does not have a disaster agency and has not made arrangements to secure or participate in the services of an agency shall have an elected official designated as liaison officer to facilitate the cooperation and protection of that subdivision in the work of disaster prevention, preparedness, response, and recovery.

(7) The mayor, chairman of the board of county commissioners, or other principal executive officer of each political subdivision in the state shall notify the office of emergency management of the manner in which the political subdivision is providing or securing disaster planning and emergency services, identify the person who heads the agency from which the services are obtained, and furnish additional information relating thereto as the office of emergency management requires.

(8) Each local and interjurisdictional disaster agency shall prepare and keep current a local or interjurisdictional disaster emergency plan for its area.

(9) The local or interjurisdictional disaster agency, as the case may be, shall prepare and distribute to all appropriate officials in written form a clear and complete statement of the emergency responsibilities of all local agencies and officials and of the disaster chain of command.

(10) The sheriff of each county shall:

(a) Be the official responsible for coordination of all search and rescue operations within the sheriff's jurisdiction;

(b) Make use of the search and rescue capability and resources available within the county and request assistance from the office of emergency management only when and if the sheriff determines such additional assistance is required.

(11) When authorized by the governor and executive director and approved by the director of the office of emergency management, expenses incurred in meeting contingencies and emergencies arising from search and rescue operations may be reimbursed from the disaster emergency fund.

(12) Any person providing information to a local or interjurisdictional disaster agency may request, in writing, that such information be disseminated only to persons connected with or involved in the preparation, update, or implementation of any disaster emergency plan, and said information shall thereafter not be released to any person without the expressed written consent of the person providing the information.



§ 24-33.5-708. Establishment of interjurisdictional disaster planning and service area

(1) If the governor finds that two or more adjoining counties would be better served by an interjurisdictional arrangement than by maintaining separate disaster agencies and services, the governor may delineate by executive order an interjurisdictional area adequate to plan for, prevent, or respond to disaster in that area and direct steps to be taken as necessary, including the creation of an interjurisdictional relationship, a joint disaster emergency plan, mutual aid, or an area organization for emergency planning and services.

(2) A finding of the governor pursuant to subsection (1) of this section shall be based on one or more factors related to the difficulty of maintaining an efficient and effective disaster prevention, preparedness, response, and recovery system on a separate basis, such as:

(a) Small or sparse population;

(b) Limitations on public financial resources severe enough to make maintenance of a separate disaster agency and services unreasonably burdensome;

(c) Unusual vulnerability to disaster as evidenced by a past history of disasters, topographical features, drainage characteristics, disaster potential, and presence of disaster-prone facilities or operations;

(d) The interrelated character of the counties in a multicounty area; and

(e) Other relevant conditions or circumstances.

(3) If the governor finds that a vulnerable area lies only partly within this state and includes territory in another state or territory in a foreign jurisdiction and that it would be desirable to establish an interstate or international relationship or mutual aid or an area organization for disaster, the governor shall take steps to that end as desirable. If this action is taken with jurisdictions that have enacted the interstate civil defense and disaster compact, any resulting agreements may be considered supplemental agreements pursuant to article VI of such compact.

(4) If the other jurisdictions with which the governor proposes to cooperate pursuant to subsection (3) of this section have not enacted the interstate civil defense and disaster compact, the governor may negotiate special agreements with such jurisdictions. Any agreement, if sufficient authority for the making thereof does not otherwise exist, becomes effective only after its text has been communicated to the general assembly and if neither house of the general assembly has disapproved it before adjournment sine die of the next ensuing session competent to consider it or within thirty days of its submission, whichever is longer.



§ 24-33.5-709. Local disaster emergencies

(1) A local disaster may be declared only by the principal executive officer of a political subdivision. It shall not be continued or renewed for a period in excess of seven days except by or with the consent of the governing board of the political subdivision. Any order or proclamation declaring, continuing, or terminating a local disaster emergency shall be given prompt and general publicity and shall be filed promptly with the county clerk and recorder, city clerk, or other authorized record-keeping agency and with the office of emergency management.

(2) The effect of a declaration of a local disaster emergency is to activate the response and recovery aspects of any and all applicable local and interjurisdictional disaster emergency plans and to authorize the furnishing of aid and assistance under such plans.

(3) No interjurisdictional disaster agency or official thereof may declare a local disaster emergency unless expressly authorized by the agreement pursuant to which the agency functions. An interjurisdictional disaster agency shall provide aid and services in accordance with the agreement pursuant to which it functions.



§ 24-33.5-710. Disaster prevention

(1) In addition to disaster prevention measures as included in the state, local, and interjurisdictional disaster emergency plans, the governor shall consider steps that could be taken on a continuing basis to prevent or reduce the harmful consequences of disasters. At the governor's direction, and pursuant to any other authority and competence they have, state agencies, including those charged with responsibilities in connection with floodplain management, stream encroachment and flow regulation, weather modification, fire prevention and control, air quality, public works, land use and land-use planning, and construction standards, shall make studies of matters related to disaster prevention. The governor and the executive director, from time to time, shall make recommendations to the general assembly, local governments, and such other appropriate public and private entities as may facilitate measures for prevention or reduction of the harmful consequences of disasters.

(2) All state departments, in conjunction with the office of emergency management, shall conduct studies and adopt measures to reduce the impact of, and actions contributory to, a disaster. The studies shall concentrate on means of reducing or avoiding the dangers caused by such occurrences or the consequences thereof.

(3) If the office of emergency management believes, on the basis of the studies or other competent evidence, that an area is susceptible to a disaster of catastrophic proportions without adequate warning, that existing building standards and land-use controls in that area are inadequate and could add substantially to the magnitude of the disaster, and that changes in zoning regulations, other land-use regulations, or building requirements are essential in order to further the purposes of this section, it shall specify the essential changes to the executive director and to the governor. If the governor, upon review of the recommendations, finds after public hearing that the changes are essential, the governor shall so recommend to the agencies or local governments with jurisdictions over the area and subject matter. If no action or insufficient action pursuant to the governor's recommendations is taken within the time specified by the governor, the governor shall so inform the general assembly and request legislative action appropriate to mitigate the impact of disaster.

(4) The governor, at the same time that the governor makes recommendations pursuant to subsection (3) of this section, may suspend the standard or control which the governor finds to be inadequate to protect the public safety and by regulation place a new standard or control in effect. The new standard or control shall remain in effect until rejected by joint resolution of both houses of the general assembly or amended by the governor. During the time it is in effect, the standard or control contained in the governor's regulation shall be administered and given full effect by all relevant regulatory agencies of the state and local governments to which it applies. The governor's action is subject to judicial review but shall not be subject to temporary stay pending litigation.



§ 24-33.5-711. Compensation - liability when combating grasshopper infestation

(1) Each person within this state shall conduct himself or herself and keep and manage such person's affairs and property in ways that will reasonably assist and will not unreasonably detract from the ability of the state and the public successfully to meet disasters or emergencies. This obligation includes appropriate personal service and use or restriction on the use of property in time of disaster emergency. This part 7 neither increases nor decreases these obligations but recognizes their existence under the constitution and statutes of this state and the common law. Compensation for services or for the taking or use of property shall be only to the extent that the obligations recognized in this subsection (1) are exceeded in a particular case and then only to the extent that the claimant has not volunteered such claimant's services or property without compensation.

(2) No personal services may be compensated by the state or any subdivision or agency thereof, except pursuant to statute or local law or ordinance.

(3) Compensation for property shall be made only if the property was commandeered or otherwise used in coping with a disaster emergency and its use or destruction was ordered by the governor or a member of the disaster emergency forces of this state.

(4) The amount of compensation shall be calculated in the same manner as compensation due for taking of property pursuant to eminent domain procedures, as provided in articles 1 to 7 of title 38, C.R.S.

(5) Nothing in this section applies to or authorizes compensation for the destruction or damaging of standing timber or other property in order to provide a firebreak or applies to the release of waters or the breach of impoundments in order to reduce pressure or other danger from actual or threatened flood.

(6) The state and its agencies and political subdivisions and the officers and employees of the state and its agencies and political subdivisions shall not be liable for any claim based upon the exercise or performance or the failure to exercise or perform an act relating to the combating of grasshopper infestation of this state except for negligence or willful disregard of the rights of others, and then only to the extent of one hundred thousand dollars for any injury to or damage suffered by one person and the sum of three hundred thousand dollars for an injury to or damage suffered by two or more persons in any single occurrence; except that, in such latter instance, no person may recover in excess of one hundred thousand dollars. This subsection (6) is the total extent of liability of the state and its agencies and political subdivisions and the officers and employees of the state and its agencies and political subdivisions with regard to the combating of grasshopper infestation of the state and abrogates any common-law cause of action thereto. Except to the extent of insurance coverage, no person acting as a contractor with the state or any of its political subdivisions, or any officer or employee of such contractor, shall be liable on any claim alleging strict liability on contract or tort for actions taken relating to combating grasshopper infestation of the state under this part 7 or under House Bill No. 1001, enacted at the second extraordinary session of the fifty-first general assembly in 1978.



§ 24-33.5-711.5. Governor's expert emergency epidemic response committee - compensation - liability

(1) Neither the state nor the members of the expert emergency epidemic response committee designated or appointed pursuant to section 24-33.5-704 (8) are liable for any claim based upon the committee's advice to the governor or the alleged negligent exercise or performance of, or failure to exercise or perform an act relating to an emergency epidemic. Liability against a member of the committee may be found only for wanton or willful misconduct or willful disregard of the best interests of protecting and maintaining the public health. Damages awarded on the basis of such liability shall not exceed one hundred thousand dollars for any injury to or damage suffered by one person or three hundred thousand dollars for an injury to or damage suffered by three or more persons in the course of an emergency epidemic.

(2) The conduct and management of the affairs and property of each hospital, physician, health insurer or managed health care organization, health care provider, public health worker, or emergency medical service provider shall be such that they will reasonably assist and not unreasonably detract from the ability of the state and the public to successfully control emergency epidemics that are declared a disaster emergency. Such persons and entities that in good faith comply completely with board of health rules regarding the emergency epidemic and with executive orders regarding the disaster emergency shall be immune from civil or criminal liability for any action taken to comply with the executive order or rule.

(3) No personal services may be compensated by the state or any subdivision or agency of the state, except pursuant to statute or local law or ordinance.

(4) Compensation for property shall be made only if the property was commandeered or otherwise used in coping with an emergency epidemic that is declared by the governor or a member of the disaster emergency forces of this state.

(5) The amount of compensation shall be calculated in the same manner as compensation due for taking of property pursuant to eminent domain procedures, as provided in articles 1 to 7 of title 38, C.R.S.



§ 24-33.5-712. Telecommunications - intent

The state telecommunications director, working in coordination with the division of homeland security and emergency management, shall ascertain what means exist for rapid and efficient telecommunications in times of disaster emergencies. Operational characteristics of the available systems of telecommunications shall be evaluated by the office, and recommendations for modifications shall be made to the state telecommunications director. It is the intent of this section that adequate means of telecommunications be available for use during disaster emergencies.



§ 24-33.5-713. Mutual aid

(1) Political subdivisions not participating in interjurisdictional arrangements pursuant to this part 7 nevertheless shall be encouraged and assisted by the office of emergency management to conclude suitable arrangements for furnishing mutual aid in coping with disasters. The arrangements shall include provision of aid by persons and units in public employ.

(2) In passing upon local disaster plans, the governor shall consider whether such plans contain adequate provisions for the rendering and receipt of mutual aid.

(3) It is a sufficient reason for the governor to require an interjurisdictional agreement or arrangement pursuant to section 24-33.5-708 that the area involved and political subdivisions therein have available equipment, supplies, and forces necessary to provide mutual aid on a regional basis and that the political subdivisions have not already made adequate provision for mutual aid; except that, in requiring the making of an interjurisdictional arrangement to accomplish the purpose of this section, the governor need not require establishment and maintenance of an interjurisdictional agency or arrangement for any other disaster purposes.



§ 24-33.5-714. Weather modification

The office of emergency management shall keep continuously apprised of weather conditions that present danger of precipitation or other climatic activity severe enough to constitute a disaster. If the office of emergency management determines that precipitation that may result from weather modification operations, either by itself or in conjunction with other precipitation or climatic conditions or activity, would create or contribute to the severity of a disaster, it shall recommend to the executive director of the department of natural resources, empowered to issue permits for weather modification operations under article 20 of title 36, C.R.S., to warn those organizations or agencies engaged in weather modification to suspend their operations until the danger has passed or recommend that said executive director modify the terms of any permit as may be necessary.



§ 24-33.5-715. Merit system

In accordance with section 13 (4) of article XII of the state constitution, the state personnel board may provide personnel services pursuant to contract to civil defense employees of the political subdivisions of the state, except where such employees are covered by another federally approved merit system.



§ 24-33.5-716. Interoperable communications among public safety radio systems - statewide plan - regional plans - governmental immunity - needs assessment - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Interoperable communications" means the ability of public safety agencies in various disciplines and jurisdictions to communicate on demand and in real time by voice or data using compatible radio communication systems or other technology.

(b) "Public safety agency" means an agency providing law enforcement, fire protection, emergency medical, or emergency response services.

(c) "Region" means an all-hazards emergency management region established by executive order of the governor.

(2) The executive director of the department of local affairs shall transfer to the executive director the tactical and long-term interoperable communications plan developed pursuant to former section 24-32-1116, as said section existed on June 30, 2012, to improve the ability of the public safety agencies of state government to communicate with public safety agencies of the federal government, regions, local governments, and other states. The executive director shall update and revise the plan no less than once every three years. The plan shall include measures to create and periodically test interoperability interfaces, provisions for training on communications systems and exercises on the implementation of the plan, and deadlines for implementation.

(3) (a) The executive director of the department of local affairs shall transfer to the executive director the tactical and long-term interoperable communications plan, adopted by each region pursuant to former section 24-32-1116, as said section existed on June 30, 2012, to improve communications among public safety agencies in the region and with public safety agencies of other regions, the state and federal governments, and other states. The plans shall include measures to create and periodically test interoperability interfaces, provisions for training on communications systems and exercises on the implementation of the plan, a strategy for integrating with the state digital trunked radio system, deadlines for implementation, and other elements required by the executive director. Each region shall submit to the executive director revised plans as such are updated.

(b) Each local government agency or private entity that operates a public safety radio system shall collaborate in the development and, as necessary, periodic revision of the tactical and long-term interoperable communications plan of the region in which it is located. Such tactical plans, and revisions thereto, shall be submitted to the executive director.

(c) A region that timely fails to submit a tactical and long-term interoperable communications plan or revisions thereto, or a local government agency that fails to collaborate in the development of or timely submit the plan, or a region or local government agency that fails to maintain current plans, shall be ineligible to receive homeland security or public safety grant moneys administered by the department of local affairs, department of public safety, or department of public health and environment until the region submits a plan to the executive director.

(4) A public safety agency shall not expend moneys received through the department on a mobile data communication system unless the system is capable of interoperable communications.

(5) The executive director shall not require a public safety agency to acquire the communications equipment of a particular manufacturer or provider as a condition of awarding grant moneys administered by the department.

(6) A public safety agency or an employee of a public safety agency acting in collaboration with another agency or person to create and operate an interoperable communications system shall have the same degree of immunity under the "Colorado Governmental Immunity Act", article 10 of this title, as the public safety agency or employee would have if not acting in collaboration with another agency or person.

(7) Repealed.






Part 8 - Compensation Benefits to Volunteer Civil Defense Workers

§ 24-33.5-801. Legislative declaration

It is the policy and purpose of this part 8 to provide a means of compensating volunteer civil defense workers who may suffer any injury as defined in section 24-33.5-802 (6) as a result of participation in civil defense service.



§ 24-33.5-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Accredited local organization for civil defense" means a local organization for civil defense that is certified by the office of emergency management as conforming with the "Plan and Program for the Civil Defense of this State" prepared by the governor of Colorado or under the governor's direction. A local organization for civil defense remains accredited only while the certificate of the Colorado state civil defense agency is in effect and is not revoked.

(1.5) "Adjusting agent" means the third-party workers' compensation insurer with which the office of emergency management contracts, in accordance with section 24-33.5-809, for the adjustment and disposition of claims and provision of compensation pursuant to this part 8.

(2) "Civil defense service" means all activities authorized by and carried on pursuant to the provisions of the "Colorado Disaster Emergency Act", part 7 of this article, including training necessary or proper to engage in such activities.

(3) "Civil defense worker" means any natural person who is registered with the office of emergency management or with a local organization for civil defense for the purpose of engaging in civil defense service pursuant to the provisions of this part 8 without pay or other consideration or is a physician, health care provider, public health worker, or emergency medical service provider who is ordered by the governor or a member of the disaster emergency forces of this state to provide specific medical or public health services during and related to an emergency epidemic and who complies with such an order without pay or other consideration.

(4) "Disaster" has the meaning set forth in section 24-33.5-703.

(5) "Emergency volunteer service" means all activities authorized and carried out by a volunteer who is a member of a qualified volunteer organization as directed by a county sheriff, local government, local emergency planning committee, or state agency in the event of disaster or during a training exercise, drill, or class conducted in preparation for a disaster, which exercise, drill, or class is organized or under the direction of such county sheriff, local government, local emergency planning committee, or state agency.

(6) "Injury" means and includes all accidental injuries and all occupational diseases recognized and compensated by the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., as well as any illness that is caused by an emergency epidemic declared to be a disaster emergency.

(7) "Local emergency planning committee" means a committee that meets the criteria specified in section 24-33.5-1504.

(8) "Local organization for civil defense" means a public agency which is empowered to register and direct the activities of civil defense workers within the area of the county or city or any part thereof and is thus, because of such registration and direction, acting as an instrumentality of the state in aid of the carrying out of the general governmental functions and policy of the state and includes a local organization for civil defense established by ordinance.

(9) "Qualified volunteer" means a volunteer who meets the criteria specified in section 24-33.5-824 (1).

(10) "Volunteer" means a volunteer who is a member of a volunteer organization and provides volunteer services through the organization in the event of a disaster.

(11) "Volunteer organization" means an organization that provides emergency services on a state or local level pursuant to this part 22.



§ 24-33.5-803. Compensation for injury limited

Except as provided in this part 8, a civil defense worker and such civil defense worker's dependents have no right to receive compensation from the state, from the office of emergency management, from the local organization for civil defense with which such civil defense worker is registered, or from the county or city which has empowered the local organization for civil defense to register such civil defense worker and direct such civil defense worker's activities for an injury arising out of and occurring in the course of such civil defense worker's activities as a civil defense worker.



§ 24-33.5-804. Compensation provided is exclusive

Compensation provided by this part 8, as limited by this part 8, is the exclusive remedy of a civil defense worker or such civil defense worker's dependents for injury or death arising out of and in the course of such civil defense worker's activities as a civil defense worker as against the state, the office of emergency management, the local organization for civil defense with which such civil defense worker is registered, and the county or city that has empowered the local organization for civil defense to register such civil defense worker and direct such civil defense worker's activities. Liability for the compensation provided by this part 8, as limited by this part 8, is in lieu of any other liability whatsoever to a civil defense worker or such civil defense worker's dependents or any other person on the part of the state, the office of emergency management, the local organization for civil defense with which the civil defense worker is registered, and the county or city that has empowered the local organization for civil defense to register such civil defense worker and direct such civil defense worker's activities for injury or death arising out of and in the course of such civil defense worker's activities as a civil defense worker.



§ 24-33.5-805. Compensation for death or injury

(1) Compensation shall be furnished to a civil defense worker either within or without the state for any injury arising out of and occurring in the course of such civil defense worker's activities as a civil defense worker and for the death of any such worker if the injury proximately causes death in those cases where the following conditions occur:

(a) Where, at the time of the injury, the civil defense worker is performing services as a civil defense worker and is acting within the course of such civil defense worker's duties as a civil defense worker;

(b) Where, at the time of the injury, the local organization for civil defense with which the civil defense worker is registered is an accredited local organization for civil defense. If the civil defense worker is registered with the office of emergency management and is at the time of the injury performing services for said office and is acting within the course of such civil defense worker's duties as a civil defense worker for said office, registration with an accredited local organization for civil defense is not required.

(c) Where the injury is proximately caused by such civil defense worker's service as a civil defense worker, either with or without negligence;

(d) Where the injury is not caused by the intoxication of the injured civil defense worker;

(e) Where the injury is not intentionally self-inflicted.



§ 24-33.5-806. Benefits limited to appropriation

No compensation or benefits shall be paid or furnished to civil defense workers or their dependents pursuant to this part 8 except from moneys appropriated for the purpose of furnishing compensation and benefits to civil defense workers and their dependents. Liability for the payment or furnishing of compensation and benefits is dependent upon and limited to the availability of moneys so appropriated.



§ 24-33.5-806.5. Auxiliary emergency communications unit of the office of emergency management - qualified volunteers - protections and benefits

Notwithstanding any other provision of this part 8, any credentialed member of the auxiliary emergency communications unit of the office of emergency management created by section 24-33.5-705 (1) is a qualified volunteer for purposes of this part 8 and article 10 of this title and is eligible to receive the protections and benefits specified in this part 8 and in article 10 of this title.



§ 24-33.5-807. Benefits depend on reserve

After all moneys appropriated are expended or set aside in bookkeeping reserves for the payment or furnishing of compensation and benefits and reimbursing the adjusting agent for its services, the payment or furnishing of compensation and benefits for an injury to a civil defense worker or such civil defense worker's dependents is dependent upon there having been a reserve set up for the payment or furnishing of compensation and benefits to such civil defense worker or such civil defense worker's dependents for that injury, and liability is limited to the amount of the reserve. The excess in a reserve for the payment or furnishing of compensation and benefits or for reimbursing the adjusting agent for its services may be transferred to reserves of other civil defense workers for the payment or furnishing of compensation and benefits and reimbursing the adjusting agent fund or may be used to set up reserves for other civil defense workers.



§ 24-33.5-808. Workers' compensation law applies

Insofar as not inconsistent with this part 8, the "Workers' Compensation Act of Colorado" applies to civil defense workers and their dependents and to the furnishing of compensation and medical, dental, and funeral benefits to them or their dependents. "Employee", as used in said act, includes a civil defense worker when liability for the furnishing of the compensation and benefits exists pursuant to this part 8 and as limited by this part 8. Where liability for compensation and benefits exists, such compensation and benefits shall be provided in accordance with the applicable provisions of the "Workers' Compensation Act of Colorado" and at the maximum rate provided therein, subject to the limitations set forth in this part 8.



§ 24-33.5-809. Agreement for disposition of claims

The office of emergency management and the adjusting agent shall enter into an agreement requiring the adjusting agent to adjust and dispose of claims and furnish compensation to civil defense workers and their dependents. The agreement must authorize the adjusting agent to make all expenditures, including payments to claimants for compensation or for the adjustment or settlement of claims. Nothing in this part 8 means that the adjusting agent or its officers or agents have the final decision with respect to the compensability of any case or the amount of compensation or benefits due. Any civil defense worker or the civil defense worker's dependents have the same right to hearings before the division of labor standards and statistics in the department of labor and employment and its referees, and to appeal from awards of the division and referees to the industrial claim appeals panel and to the courts, as is provided in the hearing and review procedures of the "Workers' Compensation Act of Colorado", article 43 of title 8, C.R.S., subject to the limitations prescribed in this part 8.



§ 24-33.5-810. Reimbursement of fund

The agreement entered into pursuant to section 24-33.5-809 shall provide that the adjusting agent shall be reimbursed for its expenditures made as adjusting agent and for the cost of services rendered, which reimbursement shall be made out of moneys appropriated for the purpose of furnishing compensation to civil defense workers. The reimbursement for cost of services rendered shall not exceed twelve and one-half percent of the total expenditures for medical and dental treatment and disability and death payments made by the adjusting agent in the adjustment of claims arising under this part 8. The agreement shall provide for the setting up of bookkeeping reserves in order that provisions may be made for the reimbursement of the adjusting agent and that liability for the payment or furnishing of compensation may be determined. The agreement shall also provide that the adjusting agent shall be notified promptly by the office of emergency management when a local organization for civil defense is certified as an accredited local organization for civil defense and when the certification is revoked.



§ 24-33.5-811. Parties to agreement

An accredited local organization for civil defense and the county, town, or city which has empowered the local organization for civil defense to register and direct activities of civil defense workers automatically become parties to the agreement entered into pursuant to section 24-33.5-809 upon the local organization for civil defense becoming an accredited local organization for civil defense.



§ 24-33.5-812. Other provisions of agreement

The agreement entered into pursuant to section 24-33.5-809 may also contain any other provision not inconsistent with this part 8 deemed necessary by the office of emergency management and the adjusting agent for the furnishing of compensation to civil defense workers and their dependents in accordance with the provisions of this part 8 and the services provided by the adjusting agent. The agreement may be modified by action of the office of emergency management and the adjusting agent.



§ 24-33.5-813. Power of recovery - use of recovered amounts

The adjusting agent may, in its own name or in the name of the office of emergency management, or both, do any and all things necessary to recover on behalf of the office of emergency management any and all amounts that an employer or insurance carrier might recover under section 8-41-203, C.R.S. All amounts so recovered shall be used for the furnishing of compensation benefits, and the agreement entered into pursuant to section 24-33.5-809 shall provide for the reimbursing of the adjusting agent for expenses incurred in recovering such amounts and the manner in which such amounts shall be applied to the furnishing of compensation.



§ 24-33.5-814. Federal benefits deducted

Should the United States government or any agent thereof, in accordance with any federal statute or rule or regulation, furnish monetary assistance, benefits, or other temporary or permanent relief to civil defense workers or their dependents for injuries arising out of and occurring in the course of their activities as civil defense workers, the amount of compensation which any civil defense worker or such civil defense worker's dependents are otherwise entitled to receive from the state of Colorado as provided in this part 8 shall be reduced by the amount of monetary assistance, benefits, or other temporary or permanent relief such civil defense worker or such civil defense worker's dependents have received and will receive from the United States or any agent thereof as a result of the injury.



§ 24-33.5-815. State medical aid denied - when

If, in addition to monetary assistance, benefits, or other temporary or permanent relief, the United States government or any agent thereof furnishes medical, surgical, or hospital treatment or any combination thereof to an injured civil defense worker, such civil defense worker has no right to receive similar medical, surgical, or hospital treatment as provided in this part 8; except that the adjusting agent, as adjusting agent of the office of emergency management, may furnish medical, surgical, or hospital treatment as part of the compensation provided under this part 8.



§ 24-33.5-816. Medical benefits as part of compensation

If, in addition to monetary assistance, benefits, or other temporary or permanent relief, the United States government or any agent thereof will reimburse a civil defense worker or such civil defense worker's dependents for medical, surgical, or hospital treatment or any combination thereof furnished to such injured civil defense worker, the civil defense worker has no right to receive similar medical, surgical, or hospital treatment as provided in this part 8; except that the adjusting agent, as adjusting agent of the office of emergency management, may furnish medical, surgical, or hospital treatment as part of the compensation provided under this part 8 and apply to the United States government or its agent for the reimbursement that will be made to the civil defense worker or such civil defense worker's dependents. As a condition to the furnishing of such medical, surgical, or hospital treatment, the adjusting agent shall require the civil defense worker and such civil defense worker's dependents to assign to the state of Colorado, for the purpose of reimbursing for any medical, surgical, or hospital treatment furnished or to be furnished by the state, any privilege or right the civil defense worker or such civil defense worker's dependents may have to reimbursement from the United States government or any agent thereof.



§ 24-33.5-817. State benefits barred - when

If the furnishing of compensation under this part 8 and the acts referred to in this part 8 to a civil defense worker or such civil defense worker's dependents prevents such civil defense worker or such civil defense worker's dependents from receiving assistance, benefits, or other temporary or permanent relief under the provisions of a federal statute or rule or regulation, the civil defense worker and such civil defense worker's dependents have no right to and shall not receive any compensation from the state of Colorado under this part 8 and the acts referred to in this part 8 for any injury for which the United States government or any agent thereof will furnish assistance, benefits, or other temporary or permanent relief in the absence of the furnishing of compensation by the state of Colorado.



§ 24-33.5-818. Classes of workers - registration - duties

The division of homeland security and emergency management shall establish by rule various classes of civil defense workers and the scope of the duties of each class. The division of homeland security and emergency management shall also adopt rules prescribing the manner in which civil defense workers of each class are to be registered. All such rules shall be designed to facilitate the paying of workers' compensation.



§ 24-33.5-819. Accrediting local organization

Any local organization for civil defense that both agrees to follow the rules established by the division of homeland security and emergency management pursuant to this part 8 and substantially complies with such rules shall be certified by the division of homeland security and emergency management. Upon making the certification, not before, the local organization for civil defense becomes an accredited local organization for civil defense.



§ 24-33.5-820. Accredited status lost - when

If an accredited local organization for civil defense fails to comply with the rules of the division of homeland security and emergency management in any material degree, the division of homeland security and emergency management may revoke the certification, and upon the act of revocation the local organization for civil defense shall lose its accredited status. It may again become an accredited local organization for civil defense in the same manner as is provided for a local organization for civil defense that has not had its certificate revoked.



§ 24-33.5-821. Transfer of moneys

Not less often than once each ninety days, the treasurer of the state of Colorado, upon the written request of the adjusting agent, shall transfer to the account designated by the adjusting agent, from the sum appropriated by the general assembly for the payment of claims that may arise under this part 8, such sum as may be required to reimburse the adjusting agent in full for any sum theretofore paid by the adjusting agent on any claims arising under this part 8, together with any expense incurred by the adjusting agent in adjusting the same as provided in this part 8, and such amount as may be estimated by the adjusting agent as being necessary to carry said claims to maturity and ensure the full payment thereof. The requests of the adjusting agent from time to time for the transfer of moneys as provided in this section shall cite this part 8 as authority for such transfer and shall be made upon such form as the treasurer of the state of Colorado and the controller may prescribe or, in the absence of the prescribing of special forms, upon a voucher citing this part 8 as authority.



§ 24-33.5-822. County sheriff - local government - local emergency planning committee - memorandum of understanding with volunteer organizations

(1) Any county sheriff, the director of any local government, any local emergency planning committee, or any state agency may develop and enter into a memorandum of understanding with one or more volunteer organizations, including but not limited to the Colorado mounted rangers, to assist the county sheriff, local government, local emergency planning committee, or state agency in providing services as required.

(2) A memorandum of understanding between a county sheriff, a local government, a local emergency planning committee, or a state agency and a volunteer organization may include the following information:

(a) The circumstances under which the county sheriff, local government, local emergency planning committee, or state agency may request the services of the volunteer organization;

(b) The circumstances under which the volunteer organization may accept or refuse the request for assistance by the county sheriff, local government, local emergency planning committee, or state agency;

(c) The party that will be responsible for any costs incurred by the volunteer organization in the course of assisting the county sheriff, local government, local emergency planning committee, or state agency;

(d) The specific training or certification required for volunteers who are members of the volunteer organization to be authorized to assist the county sheriff, local government, local emergency planning committee, or state agency;

(e) The duration of the memorandum of understanding;

(f) Provisions for amending the memorandum of understanding; and

(g) Any other information deemed necessary by the county sheriff, local government, local emergency planning committee, or state agency or by the volunteer organization.

(3) If national or statewide training and certification standards exist for a certain organization or certain type of volunteer, the existing standards shall be used in a memorandum of understanding created pursuant to this section.

(4) The most current version of the state of Colorado intergovernmental agreement for emergency management may be used as the memorandum of understanding pursuant to this section.

(5) A member of the Colorado mounted rangers and any other volunteer organization lending assistance to a county sheriff, local government, local emergency planning committee, or state agency pursuant to this section is an authorized volunteer for the purposes of article 10 of this title.

(6) The executive director of the department of public safety created in section 24-33.5-103, the director of the Colorado bureau of investigation created in section 24-33.5-401, the executive director of the department of corrections created in section 24-1-128.5, the division of emergency management created by part 21 of this article, the division of homeland security created in section 24-33.5-1603, and a county sheriff, police chief, town marshal, or any other law enforcement organization certified pursuant to the provisions of article 2.5 of title 16, C.R.S., who enters into a memorandum of understanding pursuant to this section with the Colorado mounted rangers or a member of the Colorado mounted rangers is solely responsible for, and in direct control of, the performance of any Colorado mounted ranger, including incurring any and all liabilities for misconduct, and is responsible for addressing any misconduct as if the Colorado mounted ranger was a full-time employee of the organization.



§ 24-33.5-823. Qualified volunteer organization list - creation - nomination of organizations

(1) Any volunteer who is associated with a qualified volunteer organization pursuant to this section may be eligible to receive the protections and benefits specified in this part 8 and in article 10 of this title. The executive director of the department or the executive director's designee shall create and maintain a list of volunteer organizations that shall be known as the "qualified volunteer organization list".

(2) Any county sheriff, local government, local emergency planning committee, or state agency may nominate a volunteer organization with which it enters into a memorandum of understanding pursuant to section 24-33.5-822 to be included on the qualified volunteer organization list created and maintained pursuant to subsection (1) of this section.



§ 24-33.5-824. Volunteers - provision of emergency services - protections - benefits

(1) A volunteer shall be allowed to receive the benefits and protections specified in this part 8 and pursuant to article 10 of this title if the volunteer is determined to be a qualified volunteer pursuant to this section. A volunteer shall be deemed a qualified volunteer if:

(a) The volunteer is a member of a volunteer organization that enters into a memorandum of understanding with a county sheriff, local government, local emergency planning committee, or state agency pursuant to section 24-33.5-822;

(b) The volunteer organization of which the volunteer is a member is included on the qualified volunteer organization list created and maintained by the department pursuant to section 24-33.5-823;

(c) The volunteer is called to service through the volunteer organization under the authority of the county sheriff, local government, local emergency planning committee, or state agency to volunteer in a disaster or during a training exercise, drill, or class conducted in preparation for a disaster, which exercise, drill, or class is organized or under the direction of such county sheriff, local government, local emergency planning committee, or state agency; except that the provisions of sections 24-33.5-825 and 24-33.5-826 do not apply to a training exercise, drill, or class without the express prior consent and approval of the volunteer's employer; and

(d) The volunteer receives the appropriate verification pursuant to subsection (2) of this section.

(2) The executive director of the department or the executive director's designee shall create a system whereby a volunteer may obtain proof to provide to his or her employer that specifies:

(a) The volunteer was called to service by a volunteer organization for the purpose of assisting in a disaster or during a training exercise, drill, or class conducted in preparation for a disaster, which exercise, drill, or class is organized or under the direction of such county sheriff, local government, local emergency planning committee, or state agency; except that the provisions of sections 24-33.5-825 and 24-33.5-826 do not apply to a training exercise, drill, or class without the express prior consent and approval of the volunteer's employer;

(b) The volunteer reported for service and performed the activities required of him or her by the volunteer organization; and

(c) The number of days of service that the volunteer provided.



§ 24-33.5-825. Qualified volunteers - leave of absence - public employees

(1) Any qualified volunteer who is an officer or employee of the state or of any political subdivision, municipal corporation, or other public agency of the state and who is called into service by a volunteer organization is entitled to a leave of absence from the qualified volunteer's employment for the time when the qualified volunteer is serving, without loss of pay, seniority, status, efficiency rating, vacation, sick leave, or other benefits. The leave without loss of pay that is allowed pursuant to this section shall not exceed a total of fifteen work days in any calendar year; except that such leave without loss of pay shall be allowed only if the required volunteer service is satisfactorily performed, which shall be presumed unless the contrary is established.

(2) The leave allowed pursuant to subsection (1) of this section shall be allowed only if the qualified volunteer returns to his or her public position the next scheduled work day after being relieved from emergency volunteer service; except that leave shall be allowed pursuant to subsection (1) of this section if the employee is unable to return to work due to injury or circumstances beyond the employee's control and the employee notifies the employer as soon as practicable, but prior to the next scheduled work day.

(3) A state agency or any political subdivision, municipal corporation, or other public agency of the state may hire a temporary employee to fill a vacancy created by a leave of absence allowed pursuant to subsection (1) of this section.

(4) Upon returning from a leave of absence allowed pursuant to this section, a qualified volunteer is entitled to return to the same position and classification held by the qualified volunteer before the leave of absence for the emergency volunteer service or to the position, including the geographic location of the position, and classification that the qualified volunteer would have been entitled to if the qualified volunteer did not take a leave of absence for the emergency volunteer service.

(5) A qualified volunteer who is an officer or employee of the state or of any political subdivision, municipal corporation, or other public agency of the state, receiving a leave of absence pursuant to this section, and having rights in any state, municipal, or other public pension, retirement, or relief system shall retain all of the rights accrued up to the time of taking the leave and shall have all rights subsequently accruing under such system as if the qualified volunteer did not take the leave. Any increase in the amount of money benefits accruing with respect to the time of the leave is dependent upon the payment of any contributions or assessments, and the right to the increase is dependent upon the payment of contributions or assessments within a reasonable time after the termination of the leave and upon such terms as the authorities in charge of the system may prescribe.

(6) Notwithstanding this section, an employer shall not be required to provide leave pursuant to this section to more than twenty percent of the employer's employees on any work day.

(7) Notwithstanding this section, an employer shall not be required to allow leave pursuant to this section for any employee designated as an essential employee. For the purposes of this subsection (7), "essential employee" means an employee who the employer deems to be essential to the operation of the employer's daily enterprise and whose absence would likely cause the employer to suffer economic injury.



§ 24-33.5-826. Qualified volunteers - leave of absence - private employees

(1) Any qualified volunteer who is employed by a private employer and who is called into service by a volunteer organization for a disaster is entitled to a leave of absence from the qualified volunteer's employment, other than employment of a temporary nature, for the time when the qualified volunteer is serving. The leave allowed for a qualified volunteer pursuant to this section shall not exceed a total of fifteen work days in any calendar year, and the leave shall be allowed only if the volunteer is called into service for a disaster and provides proof that he or she is a qualified volunteer pursuant to section 24-33.5-824 (2).

(2) The leave of absence allowed pursuant to this section shall be construed as an absence with leave and without pay and shall not affect the qualified volunteer's rights to vacation, sick leave, bonus, advancement, or other employment benefits or advantages relating to and normally to be expected for the qualified volunteer's particular employment.

(3) The leave of absence pursuant to subsection (1) of this section shall be allowed only if the qualified volunteer returns to his or her employment as soon as practicable after being relieved from emergency volunteer service.

(4) The employer of a qualified volunteer who takes a leave of absence from employment to engage in emergency volunteer service shall, upon the qualified volunteer's completion of the emergency volunteer service, restore the qualified volunteer to the position the volunteer held prior to the leave of absence or to a similar position.

(5) Notwithstanding this section, an employer shall not be required to provide leave pursuant to this section to more than twenty percent of the employer's employees on any work day.

(6) Notwithstanding this section, an employer shall not be required to allow leave pursuant to this section for any employee designated as an essential employee. For the purposes of this subsection (6), "essential employee" means an employee who the employer deems to be essential to the operation of the employer's daily enterprise, whose absence would likely cause the employer to suffer economic injury, or whose duties include assisting in disaster recovery for the employer.



§ 24-33.5-827. Procedures

(1) The office of emergency management shall create procedures for the administration of this part 8. The procedures shall include:

(a) A process for a county sheriff, local government, local emergency planning committee, or state agency to nominate a volunteer organization to be included on the qualified volunteer organization list pursuant to section 24-33.5-823; and

(b) A process to verify that a qualified volunteer provided volunteer services during a disaster or an organized training exercise, drill, or class, and a method to allow the volunteer to provide proof of such service to his or her employer pursuant to section 24-33.5-824 (2).



§ 24-33.5-828. Interpretation

(1) Nothing in this part 8 amends, suspends, supercedes, or otherwise modifies the protections provided to volunteer firefighters pursuant to section 31-30-1131, C.R.S.

(2) Nothing in this part 8 affects any preexisting intergovernmental agreement regarding emergency management or any other issue.






Part 9 - Civil Defense Liability - Public or Private

§ 24-33.5-901. Short title

This part 9 shall be known and may be cited as the "Civil Defense Liability Act".



§ 24-33.5-902. Legislative declaration - no private liability

(1) It is declared to be the policy of the general assembly to encourage the owners of any building, mine, structure, or other real estate to make such property available, without compensation, for civil defense, and for that purpose this section is enacted.

(2) No person, limited liability company, partnership, corporation, or association shall be civilly liable, except for willful and wanton acts, for the death or injury of any person or the injury to or loss of any property which may occur in or on the property of such person, limited liability company, partnership, corporation, or association resulting from any preparation, drill, exercise, use in an official alert, or inspection incidental to a civil defense activity. This exemption from liability extends to any owner, tenant, lessee, assignee, or successor in interest of any property used for civil defense purposes, together with his or her personal representatives, heirs, successors, and assigns.



§ 24-33.5-903. State liability

All legal liabilities for damages, not only to property under the constitution of the state of Colorado but also for death or injury to any person, except a civil defense worker regularly enrolled and acting as such, caused by acts done or attempted under the color of the "Colorado Disaster Emergency Act", part 7 of this article, in a bona fide attempt to comply therewith, shall be the obligation of the state of Colorado. Permission is given for suits against the state for recovery of compensation in that behalf, and for the indemnification of any person appointed and regularly enrolled as a civilian defense worker while actually engaged in civil defense duties or as a member of any agency of the state or political subdivision thereof engaged in civilian defense activity, or such person's dependents, as an aspect of damage done to such person's private property, or judgment against such person for acts done in good faith attempts in compliance with this part 9. The foregoing shall not be construed to result in indemnification in any case of willful misconduct, gross negligence, or bad faith on the part of any agent of civilian defense. Should the United States government or any agency thereof, in accordance with any federal statute, rule, or regulation, provide for the payment of damages to property or for death or injury as provided for in this section, then and in that event, there shall be no liability or obligation whatsoever upon the part of the state of Colorado for any such damage, death, or injury for which the United States government assumes liability.



§ 24-33.5-904. Recovery for personal injury

(1) Recovery for the injury or death of persons appointed and regularly enrolled in a civil defense organization as contemplated by the "Colorado Disaster Emergency Act", part 7 of this article, while actually engaged in civil defense duties shall be limited to the provisions of the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S. If such persons are regularly employed by the state of Colorado or its political subdivisions, and, if such persons are volunteer civil defense workers, shall be limited as otherwise provided by statute.

(2) Subsection (1) of this section shall not affect the right of any person to receive benefits or compensation to which such person might be entitled under any workers' compensation or pension law or any act of congress.






Part 10 - Evacuation of School Buildings for Civil Defense

§ 24-33.5-1001. Evacuation plan agreements

Any board of education of any school district in the state of Colorado may enter into an agreement with the appropriate local civil defense agency or authorities for the purpose of establishing an orderly plan for the evacuation of any or all school buildings within the jurisdiction of said school district.



§ 24-33.5-1002. Evacuation drill - district liability

In the event that such school district and the respective local civil defense agency or authorities desire to perform an evacuation drill for any or all school buildings, the board of education of such school district and its officers, employees, and agents participating therein shall be relieved of all liability, except as otherwise provided by article 10 of this title, with regard to the accidental injury of any pupil during school hours from the time that the pupil leaves the school building until such pupil's return to the building at the conclusion of the evacuation drill.



§ 24-33.5-1003. Buses used

For drill or other evacuation purposes as described in this part 10, buses and such other modes of transport as are operated by the respective school district for the transportation of pupils may be operated by the district outside the boundaries of the district.



§ 24-33.5-1004. Liability insurance

For purposes of this part 10, a school district may expend available funds to utilize the services of its employees or properties and may, if the board of education so desires, pay premiums from available funds to procure liability and property damage insurance covering such district, its governing body, officers, and employees, and, if deemed necessary or desirable, volunteer workers while participating in such civil defense activity, but there shall be no right of contribution on the part of such district to the insurance carrier.



§ 24-33.5-1005. Extraterritorial powers

When the officers, employees, or agents of any school district participating in any civil defense exercise in connection with this part 10 are required to go beyond the territorial limits of such political subdivision, such persons shall nevertheless have the same powers, duties, rights, privileges, and immunities while beyond the territorial limits of the school district as if they were performing their duties within the territorial limits of such district.






Part 11 - Disaster Relief

§ 24-33.5-1101. Power to make rules

The governor is authorized to make rules necessary to carry out the purposes of this part 11, including standards of eligibility for persons applying for benefits; procedures for applying and administration; methods of investigating, filing, and approving applications; and formation of local or statewide boards to pass upon applications and procedures for appeal.



§ 24-33.5-1102. Emergency relief

(1) In an emergency, the governor may provide assistance to save lives and to protect property and public health and safety.

(2) The governor may provide such emergency assistance by directing state agencies to provide technical assistance and advisory personnel to the affected state and local governments in giving:

(a) Aid in the performance of essential community services, warning of further risks and hazards, public information and assistance in health and safety measures, technical advice on management and control, and reduction of immediate threats to public health and safety; and

(b) Assistance in the distribution of medicine, food, and other consumable supplies or emergency assistance.

(3) In addition, in any emergency, the governor is authorized to provide such other assistance under this part 11 as the governor deems appropriate.



§ 24-33.5-1103. False claims - penalties

Any person who fraudulently or willfully makes a misstatement of fact in connection with an application for financial assistance under this part 11 and who thereby receives assistance to which such person is not entitled commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 24-33.5-1104. Temporary housing for disaster victims

(1) Whenever the governor has proclaimed a disaster emergency under the laws of this state or the president of the United States has declared an emergency or a major disaster to exist in this state, the governor is authorized:

(a) To enter into purchase, lease, or other arrangements with any agency of the United States for temporary housing units to be occupied by disaster victims and to make such units available to any political subdivision of the state;

(b) To assist any political subdivision of the state which is the locus of temporary housing for disaster victims to acquire sites necessary for such temporary housing and to do all things required to prepare such sites to receive and utilize temporary housing units by:

(I) Advancing or lending funds available to the governor from any appropriation made by the general assembly or from any other source;

(II) Passing through funds made available by any agency, public or private; or

(III) Becoming a copartner with the political subdivision for the execution and performance of any temporary housing project for disaster victims; and

(c) Under such rules as the governor shall prescribe, to temporarily suspend or modify for not to exceed sixty days any public health, safety, zoning, transportation within or across the state, or other requirement of law or regulation within this state when by proclamation the governor deems such suspension or modification essential to provide temporary housing for disaster victims.

(2) Any political subdivision of the state is expressly authorized to acquire, temporarily or permanently, by purchase, lease, or otherwise, sites required for installation of temporary housing units for disaster victims and to enter into whatever arrangements, including purchase of temporary housing units and payment of transportation charges, which are necessary to prepare or equip such sites to utilize the housing units.



§ 24-33.5-1105. Debris removal

(1) Whenever the governor has declared a disaster emergency to exist under the laws of this state or the president of the United States, at the request of the governor, has declared a major disaster or emergency to exist in this state, the governor is authorized:

(a) Notwithstanding any other law, through the use of state departments or agencies or the use of any of the state's instrumentalities, to clear or remove from publicly or privately owned land or water debris and wreckage which may threaten public health or safety or public or private property; and

(b) To accept funds from the federal government and to utilize such funds to make grants to any local government for the purpose of removing debris or wreckage from publicly or privately owned land or water.

(2) Authority under this part 11 shall not be exercised unless the affected local government, corporation, organization, or individual first presents an unconditional authorization for removal of such debris or wreckage from public or private property and, in the case of removal of debris or wreckage from private property, first agrees to indemnify the state government against any claim arising from such removal.

(3) Whenever the governor provides for clearance of debris or wreckage pursuant to subsections (1) and (2) of this section, employees of the designated state agencies or individuals appointed by the state are authorized to enter upon private land or water and perform any tasks necessary to removal or clearance operations.



§ 24-33.5-1106. Grants to individuals

(1) Whenever the governor has declared a major disaster to exist in this state, he or she is authorized, upon making a determination that financial assistance is essential to meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by a major disaster which cannot be otherwise adequately met from other means of assistance, to accept a grant from the federal government to fund such financial assistance, subject to such terms and conditions as may be imposed upon the grant.

(2) Notwithstanding any other law or rule, the governor is authorized to make financial grants to meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by a major disaster which cannot otherwise adequately be met from other means of assistance, which grants shall not exceed five thousand dollars in the aggregate to an individual or family in any single major disaster declared by the governor.



§ 24-33.5-1107. Community loans

(1) Whenever, at the request of the governor, the president of the United States has declared a major disaster to exist in this state, the governor is authorized:

(a) Upon the governor's determination that a local government of the state will suffer a substantial loss of tax and other revenues from a major disaster and has demonstrated a need for financial assistance to perform its governmental functions, to apply to the federal government, on behalf of the local government, for a loan and to receive and disburse the proceeds of any approved loan to any local government making application therefor;

(b) To determine the amount needed by any local government making application therefor to restore or resume its governmental functions and to certify the same to the federal government; except that no application shall exceed twenty-five percent of the annual operating budget of the applicant for the fiscal year in which the major disaster occurs;

(c) To recommend to the federal government, based upon the governor's review, the cancellation of all or any part of repayment when, in the first period of three full fiscal years following the major disaster, the revenues of the local government are insufficient to meet its operating expenses, including additional disaster-related expenses of a municipal character; and

(d) To determine the percentage at which the state and a local government will contribute moneys to cover the nonfederal cost share required by the federal "Robert T. Stafford Disaster Relief and Emergency Assistance Act", as amended, 42 U.S.C. sec. 5121 et seq., required by the federal highway administration pursuant to 23 U.S.C. sec. 125, or required by any other federal law in order to receive federal disaster relief funds. After making such a determination, the governor may amend the percentage at which the state and local government will contribute moneys to the nonfederal cost share based on the needs of the individual local governments. As soon as practicable after making or amending such a determination, the governor shall notify the joint budget committee of the source and amount of state moneys that will be contributed to cover a nonfederal cost share pursuant to this paragraph (d).



§ 24-33.5-1108. Bar against suits

Except in cases of willful misconduct, gross negligence, or bad faith, any state employee or agent complying with orders of the governor and performing duties pursuant thereto under this part 11 shall not be liable for death of or injury to persons or damage to property.



§ 24-33.5-1109. Interstate compacts

The governor is authorized to enter into interstate compacts for prevention of disasters and for carrying out the purposes of this part 11.






Part 12 - Division of Fire Prevention and Control

§ 24-33.5-1201. Division of fire prevention and control - creation - public school construction and inspection section - health facility construction and inspection section - legislative declaration

(1) (a) There is hereby created within the department the division of fire prevention and control. The head of the division is the director of the division of fire prevention and control. The executive director shall appoint the director pursuant to section 13 of article XII of the state constitution. Only those persons meeting the qualifications described in paragraph (b) of this subsection (1) are eligible for appointment.

(b) Pursuant to this part 12, the director is responsible for the delivery, management, and administration of fire protection and life safety-related codes and standards, fire investigations, fire safety education for the public, and fire prevention services for the state. In order to be eligible for appointment as director, a person must be qualified in both structural and wildland fire suppression, mitigation, and prevention, have at least ten years of experience in an organized career fire department, and meet, or will meet within one year of hire, the job performance requirements specified in the national fire protection association's standard 1037 as the professional qualifications for fire marshal.

(c) (I) Whenever the division of fire safety is referred to or designated by any contract or other document, the reference or designation applies to the division of fire prevention and control.

(II) (A) Whenever any law refers to the division of fire safety, that law shall be construed as referring to the division of fire prevention and control.

(B) The revisor of statutes is authorized to change all references in the Colorado Revised Statutes to the division of fire safety from such reference to the division of fire prevention and control. In connection with such authority, the revisor of statutes is hereby authorized to amend or delete provisions of the Colorado Revised Statutes so as to make the statutes consistent with the powers, duties, and functions transferred pursuant to this article.

(2) The division, the office of the director, the advisory board created by section 24-33.5-1204, and the board of appeals created by section 24-33.5-1213.7 shall exercise their powers and perform their duties and functions under the department of public safety and the executive director as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(3) (a) There is hereby created within the division the public school construction and inspection section to implement the provisions of sections 22-32-124 (2) and 23-71-122 (1)(v), C.R.S., and to administer and enforce the codes in accordance with sections 24-33.5-1213 and 24-33.5-1213.3. The public school construction and inspection section shall perform its duties and functions under the division and the executive director as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(b) The executive director shall appoint such employees as are necessary to carry out the duties and exercise the powers specified in sections 22-32-124 and 23-71-122 (1)(v), C.R.S., and in this part 12. The executive director may delegate appointing authority as appropriate.

(c) and (d) Repealed.

(4) (a) (I) Effective July 1, 2012, the division of fire prevention and control shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations relating to fire and wildfire preparedness, response, suppression, coordination, or management vested previously in the board of governors of the Colorado state university system or the state forest service thereunder, as those rights, powers, duties, functions, and obligations existed on June 30, 2012.

(II) There is hereby created in the division of fire prevention and control the wildland fire management section to implement the provisions of this subsection (4) and sections 24-33.5-1217 to 24-33.5-1226. The wildland fire management section shall perform its duties and functions under the division of fire prevention and control as if the same were transferred by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(b) (I) On July 1, 2012, all positions of employment in the state forest service of the board of governors of the Colorado state university system that are principally related to fire and wildfire preparedness, response, suppression, coordination, or management shall be transferred to the division of fire prevention and control in the department of public safety and shall become employment positions in the wildland fire management section therein.

(II) On July 1, 2012, all employees of the board of governors of the Colorado state university system or the state forest service thereunder who are employed in a capacity principally related to and wildfire preparedness, response, suppression, coordination, or management shall be considered employees of the wildland fire management section in the division of fire prevention and control in the department of public safety. Such employees shall retain all rights under the state personnel system and to retirement benefits pursuant to the laws of this state, and their services shall be deemed to have been continuous.

(III) On July 1, 2012, all moneys previously received or appropriated to the board of governors of the Colorado state university system relating principally to fire and wildfire preparedness, response, suppression, coordination, and management, including office furniture and fixtures, books, documents, and records of the board, are transferred to the wildland fire management section in the division of fire prevention and control and shall become the property thereof.

(IV) On July 1, 2012, all items of personal property of the board of governors of the Colorado state university system relating principally to fire and wildfire preparedness, response, suppression, coordination, and management, including office furniture and fixtures, books, documents, and records of the board, are transferred to the wildland fire management section in the division of fire prevention and control and shall become the property thereof.

(V) Any and all claims and liabilities, including costs and attorneys' fees, relating in any way to the performance of any fire and wildfire preparedness, response, suppression, coordination, or management duties that were performed by the board or its employees on or before June 30, 2012, are transferred to and assumed by the state exclusively through the division, and such claims or liabilities, if any, are the sole responsibility of the state by and through the department of public safety, and no other public entity or agency, including the board and its employees, shall be responsible or liable for any such claims, liabilities, or damages.

(5) (a) There is hereby created within the division the health facility construction and inspection section to implement section 24-33.5-1212.5 and to administer and enforce the codes in accordance with sections 24-33.5-1212.5 and 24-33.5-1213. The health facility construction and inspection section shall perform its duties and functions under the division and the executive director as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(b) On and after July 1, 2013, all positions of employment in the department of public health and environment for which principal duties are concerned with life safety inspection and that are determined by the director to be necessary to carry out the purposes of the health facility construction and inspection section are transferred to the division and are employment positions therein. The executive director shall appoint such employees as are necessary to carry out the duties and exercise the powers specified in this part 12. The executive director may delegate appointing authority as appropriate.

(c) On and after July 1, 2013, all employees of the department of public health and environment carrying out the duties principally relating to life safety code compliance are employees of the health facility construction and inspection section in the division. The employees retain all rights under the state personnel system and to retirement benefits pursuant to the laws of this state, and their services are deemed to have been continuous.

(d) On July 1, 2013, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the department of public health and environment used in carrying out the duties principally relating to life safety code compliance are transferred to the health facility construction and inspection section in the division and become the property of that section.

(e) On December 10, 2012, the division and the governor received approval from the secretary of the United States department of health and human services, pursuant to section F3 of the revised agreement, dated October 1, 1985, entered into between the secretary and the state of Colorado pursuant to section 1864 of the federal "Social Security Act", 42 U.S.C. sec. 1395aa, dated October 1, 1985, and pursuant to section 4006A of the related state operation manual, for the division of fire prevention and control in the department of public safety to fulfill the duties under that law associated with the assessment of compliance with the federal fire safety code requirements for health facilities, and a modification to waivers for residential medicaid provider types to allow the division to conduct construction plans and inspections.

(f) The general assembly hereby finds, determines, and declares that, in discharging its duties under this article, as they pertain to health facility buildings and structures, the health facility construction and inspection section is encouraged to cooperate with local authorities, especially in regard to plan reviews and whether such plans comport with local requirements.



§ 24-33.5-1202. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Administrator" means the state fire suppression administrator, who is the director of the division of fire prevention and control under the department of public safety, or the director's designee.

(1.2) "Advisory board" means the fire service training and certification advisory board created in section 24-33.5-1204.

(1.4) "Agent" means a person licensed by the department of revenue to purchase and affix adhesive or meter stamps on packages of cigarettes.

(1.7) "ASTM international" means the American society for testing and materials or its successor organization.

(2) "Certification" means the issuance to a firefighter, by the advisory board, of a signed instrument evidencing satisfactory completion by such firefighter of the requirements of the fire service education and training program.

(2.3) "Certified burner" means an individual who successfully completes the division's certified burner training and certification program and possesses a valid certification number.

(2.5) "Certified fire inspector" means a person with fire safety plan review or inspection responsibilities who is employed by or volunteers services to the state or a governing body as a fire inspector and who is certified by the division to conduct fire safety plan reviews and inspections pursuant to section 24-33.5-1211.

(3) "Certified fire suppression systems inspector" means a person certified as provided in section 24-33.5-1206.4.

(3.1) Repealed.

(3.2) "Cigarette" means any roll for smoking, whether made wholly or partly of tobacco or any other substance, irrespective of size or shape, and whether or not such tobacco or substance is flavored, adulterated, or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other substance or material except tobacco.

(3.3) "Controlled agricultural burn" means a technique used in farming or livestock production on a parcel of land that meets the definition of agricultural land, as that term is defined in section 39-1-102 (1.6)(a), C.R.S., to clear the land of any existing native vegetation or crop residue or kill weeds and weed seeds.

(3.4) "Controlled ditch burn" means a technique using fire to clear and remove vegetation, debris, or other material from ditches, canals, and other water transportation structures, including banks and access roads.

(3.5) "Cross-connection control device" means an installation, device, or assembly located between the water supply and fire suppression piping to prevent the undesirable reversal in the flow of water from a real or potential source of contamination back to the potable water supply. A cross-connection control device is also referred to as a back flow preventer.

(3.6) "Director" means the director of the division.

(3.7) "Division" means the division of fire prevention and control in the department of public safety created in this article.

(3.8) "Emergency fire fund" means the emergency fire fund created in section 24-33.5-1220 that was first established in 1967 with voluntary contributions from counties and the Denver water board; administered by a nine-person committee composed of county commissioners, sheriffs, fire chiefs, and the director; and used for the purpose of paying costs incurred as a result of controlling a wildfire by any of the parties contributing moneys to the fund, in accordance with the intergovernmental agreement for participation in the emergency fire fund.

(3.9) "Fire department" means the duly authorized fire protection organization of a town, city, county, or city and county, a fire protection district, or a metropolitan district or county improvement district that provides fire protection. "Fire department" also includes volunteer fire departments organized under section 24-33.5-1208.5.

(4) "Firefighter" means any person, whether paid or a volunteer, who is actively participating in or employed by a public or private fire service unit in this state.

(5) "Fire suppression contractor" means any individual, firm, corporation, association, or organized group of persons, that, individually or through others, offers to undertake, represents itself as being able to undertake, or does undertake to sell, layout, fabricate, install, modify, alter, repair, maintain, or perform maintenance inspections of any fire suppression system.

(6) "Fire suppression system" means an assembly of any or all of the following: Piping valves, conduits, dispersal openings, sprinkler heads, orifices, and other similar devices that convey extinguishing agents for the purpose of controlling, confining, or extinguishing fire, with the exception of multipurpose residential fire sprinkler systems in one- and two-family dwellings and townhouses that are part of the potable water supply, pre-engineered range hoods, duct systems, and portable fire extinguishers.

(6.5) and (7) Repealed.

(7.5) "Governing body" means:

(a) The city council, town council, board of trustees, or other governing body of a city, town, or city and county;

(b) The board of directors of a fire protection district organized pursuant to part 1 of article 1 of title 32, C.R.S.;

(c) The governing body of an improvement district that provides fire protection services organized pursuant to part 5 of article 20 of title 30, C.R.S.; or

(d) The board of county commissioners with respect to the area within a county outside the corporate limits of a city or town and outside the boundaries of a fire protection district.

(7.6) "Hazardous materials responder" means any person, whether such person is paid or a volunteer, actively participating in or employed by a public or private agency whose duties include response to hazardous materials incidents in this state.

(7.7) "Health facility" means a general hospital, hospital unit as defined in section 25-3-101 (2), C.R.S., psychiatric hospital, community clinic, rehabilitation center, convalescent center, community mental health center, acute treatment unit, facility for persons with developmental disabilities, habilitation center for children with brain damage, chiropractic center and hospital, maternity hospital, nursing care facility, rehabilitative nursing facility, hospice care facility, dialysis treatment clinic, ambulatory surgical center, birthing center, home care agency, assisted living residence, or other facility of a like nature; except that "health facility" does not include a facility at which health services are not provided to individuals.

(7.9) "Manufacturer" means any one or more of the following:

(a) An entity that manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured with the intent that such cigarettes be sold in Colorado, regardless of where the cigarettes are manufactured or produced and regardless of whether they are imported from outside the United States;

(b) The first purchaser anywhere that intends to resell, in the United States, cigarettes manufactured anywhere that the original manufacturer or producer does not intend to be sold in the United States; or

(c) An entity that becomes a successor to an entity described in paragraph (a) or (b) of this subsection (7.9).

(8) "Masticated fuels" means fuels, such as brush, small-diameter trees, and slash, that have been ground or chewed into small pieces of woody material through a mechanical wildland fuels treatment process, and generally left to carpet the ground.

(8.2) "Post-9/11 era veteran" means a veteran who served on active duty during the military campaign period that started after the September 11, 2001, terrorist attacks on the United States, and continuing until the date of the end of hostilities as determined by the government of the United States, and who has received an honorable discharge, a general discharge under honorable conditions, or a general discharge.

(8.3) "Prescribed burning" means the application of fire, in accordance with a written prescription for vegetative fuels, under specified environmental conditions while following appropriate precautionary measures that ensure public safety and that is confined to a predetermined area to accomplish public safety or land management objectives. The term excludes controlled agricultural burns and controlled ditch burns.

(8.4) "Principal" means an individual having a position of responsibility in any entity acting as a fire suppression contractor, including any manager, director, officer, partner, owner, or shareholder owning ten percent or more of the stocks of any such entity.

(8.5) "Qualified volunteer firefighter" means a volunteer firefighter as defined in section 31-30-1102 (9), C.R.S., in active service and maintaining the minimum amount of training in a fire department of thirty-six hours each year.

(9) "Quality control and quality assurance program" means a set of laboratory procedures implemented to ensure that:

(a) Operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of cigarette testing; and

(b) The testing repeatability remains within the required repeatability values stated in section 24-33.5-1214 (2)(a)(II)(F) for all test trials used to certify cigarettes in accordance with section 24-33.5-1214 (3).

(10) "Repeatability", with respect to a cigarette test trial, refers to the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five percent of the time.

(10.5) "Rescuer" means any person seeking certification under this part 12, whether such person is paid or a volunteer, actively participating in or employed by a public or private agency whose duties include response incidents in this state relating to nationally recognized fire service standards.

(10.7) "Residential fire suppression contractor" means a fire suppression contractor that, individually or through others, offers to undertake, represents itself as being able to undertake, or does undertake to sell, lay out, fabricate, install, modify, alter, repair, maintain, or perform maintenance inspections of a residential fire suppression system.

(10.8) "Residential fire suppression system" means a fire suppression system designed for or installed in a one- or two-family dwelling or townhouse that is not regulated by the Colorado board of plumbers.

(11) "Retail dealer" means any person, other than a manufacturer or wholesale dealer, engaged in selling cigarettes or tobacco products.

(12) "Sale" means any transfer of title, possession, or both, or exchange or barter, conditional or otherwise, in any manner or by any means or any agreement. In addition to cash and credit sales, the giving of cigarettes as samples, prizes, or gifts, and the exchanging of cigarettes for any consideration other than money, are considered sales.

(12.5) "Seasonal wildland firefighter" means a temporary employee of a governing body or a state agency, or a volunteer member of a nongovernmental volunteer fire department, who is trained and qualified as a wildland firefighter and whose duties include responding to wildland fire emergency incidents and assisting in wildland fire suppression.

(13) "Sell" means to sell or to offer or agree to sell.

(13.3) "Sprinkler fitter" means a person other than an apprentice who is registered with the administrator and who installs fire suppression systems. "Sprinkler fitter" does not include a person who performs maintenance and repair on fire suppression systems as a part of his or her employment. A sprinkler fitter does not include a person who performs work exclusively on cross-connection control devices or a person who performs work exclusively on an underground system. "Sprinkler fitter" does not include a person performing work on his or her own home.

(13.7) "Sprinkler fitter apprenticeship program" means an apprenticeship training program that is registered with either the office of apprenticeship training, employer and labor services in the employment and training administration in the United States department of labor or a state apprenticeship agency in accordance with the requirements of 29 CFR 29.1 et seq., or other similar apprentice program approved by the administrator, and consists of a minimum of eight thousand hours of documented practical work experience on fire suppression systems, combined with a minimum of seven hundred hours of related instruction, including classroom or shop instruction, in the sprinkler fitter trade.

(13.9) "Underground system" means the system of below-ground piping, valves, appliances, and appurtenances that physically connect the water supply to a fire suppression system.

(14) "UPC symbol" means the symbol signifying the universal product code.

(14.3) "Veterans' fire corps program" means a program that is organized by a conservation corps or youth corps accredited by the Colorado youth corps association and that provides training and on-the-job experience for post-9/11 era veterans interested in entering into careers and gaining experience in natural resource management and wildland fire control.

(14.5) "Volunteer fire department" means a nongovernmental unit organized in accordance with section 24-33.5-1208.5 as a nonprofit organization with a primary purpose of firefighting, fire protection, or other emergency services to a defined service area that is recognized by the appropriate governmental entity with jurisdiction for the area the unit services.

(15) "Wholesale dealer" means:

(a) Any person, other than a manufacturer, who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale; and

(b) Any person who owns, operates, or maintains one or more cigarette or tobacco product vending machines in, at, or upon premises owned or occupied by any other person.



§ 24-33.5-1203. Duties of division

(1) The division shall perform the following duties:

(a) Assist units of local government charged with fire prevention, fire protection, fire investigation, and emergency medical services in coordinating their activities with state departments and agencies which have similar responsibilities;

(a.5) Assist units of local government charged with the construction, maintenance, and inspection of public school and local district college buildings in coordinating their activities with state departments and agencies that have similar responsibilities;

(b) Advise the governor and the general assembly regarding the problems of fire safety;

(b.5) Advise the governor and the general assembly regarding implementation of the public school construction and inspection program and the health facility construction and inspection program;

(c) Regarding problems of fire safety which are common to local, state, and federal governmental units, including but not limited to hazardous waste, protective equipment for firefighters, flammable and toxic characteristics of materials during combustion, fire incident reporting, emergency medical incident reporting, and investigation of fires, be available to assist in the solution of those problems, serve as an information clearinghouse, and collect and disseminate to local governments, the general assembly, and the general public statistical and research reports which are of interest to them;

(d) Refer local fire departments to appropriate state and federal agencies for advice, assistance, and services regarding their specific problems;

(e) Perform such research as is necessary to carry out the functions of the division;

(f) Encourage and, when so requested, assist in cooperative efforts among the officials of various local fire departments to solve common problems;

(g) Encourage the conduct of and participate in training institutes, conferences, and programs for local government officials and employees in the area of fire services;

(h) Upon the request of local government officials, provide technical assistance in defining and developing solutions to local fire safety problems including, but not limited to, fireworks statutes; electrical hazards; public education programs; regulations concerning explosives; inspection of facilities when the performance of the inspections is the statutory duty of another state agency; hazardous materials storage, handling, and transportation; and volatile, flammable, and carcinogenic materials;

(i) Coordinate fire service education and training programs, hazardous materials responder training programs, and firefighter and hazardous materials responder certification programs, which shall be available statewide;

(j) Administer the certification programs for firefighters and hazardous materials responders, providing office space, equipment, and the services of a clerical staff as necessary for the carrying out of the intent of this part 12;

(k) Train and instruct firefighters in subjects relating to the fire service; coordinate fire service-related education and training classes, programs, conferences, and seminars; and train and instruct, or coordinate the training of, hazardous materials responders; except that all training related to terrorism shall be coordinated with the division of homeland security and emergency management created in part 16 of this article;

(l) Receive and accept gifts, funds, grants, bequests, and services for use in the function of the division;

(m) To help ensure that communities and firefighters have sufficient resources, technical support, and training to adequately assess wildfire risks, increase upgrades on federal excess property fire engines on loan to local fire departments; increase technical assistance in wildland fire preparedness to counties and fire protection districts; and, in conjunction with the wildfire preparedness plan created pursuant to section 24-33.5-1227, ensure that state fire-fighting equipment such as fire engines and air tankers is fully operational and available to and coordinated with the equipment capacities of local fire departments and fire protection districts, and that personnel are fully trained in its use;

(n) Administer a uniform statewide reporting system for fires, hazardous materials incidents, emergency medical service incidents, and other incidents to which fire departments respond;

(o) Repealed.

(p) Conduct construction plan reviews and inspect public school and local district college buildings and structures and enforce the codes adopted in accordance with sections 22-32-124 (2) and 23-71-122 (1)(v), C.R.S., and sections 24-33.5-1213 and 24-33.5-1213.3;

(p.5) When there is no local building department or fire department, or when necessary for facilities certified or seeking certification by the federal centers for medicare and medicaid services, conduct construction plan reviews and inspections of health facility buildings and structures, enforce the codes in accordance with sections 24-33.5-1212.5 and 24-33.5-1213, and issue certificates of compliance for such buildings and structures;

(q) Provide training in accordance with section 24-33.5-1212 to directors of certain fire protection districts created pursuant to part 1 of article 1 of title 32, C.R.S.;

(r) Certify building inspectors to conduct building inspections for public school and local district college buildings;

(s) Pursuant to section 24-33.5-1213.4, assist school districts and schools in implementing the school response framework set forth in section 22-32-109.1 (4), C.R.S., advise school districts and schools concerning all-hazard exercises and drills for school buildings and the interoperability of school communications systems with state and local emergency personnel, and, in collaboration with the office of information technology created in section 24-37.5-103, the school safety resource center created in section 24-33.5-1803, and other government entities and community partners, provide information to school districts and schools concerning emergency preparedness;

(t) Implement a prescribed burning program, including conducting prescribed burning on any area in the state pursuant to section 24-33.5-1217. The division shall conduct such prescribed burning program in cooperation with local, state, or federal agencies, private persons, or concerns.

(u) Establish and maintain the Colorado firefighting air corps established under section 24-33.5-1228;

(v) Administer the funding and payment of death benefits for seasonal wildland firefighters in accordance with section 24-33.5-1229;

(w) Establish and operate the wildfire information and resource center created in section 24-33.5-1230.

(2) The duties and functions of the division set forth in this part 12, including duties and functions pertaining to fire service education, training, and certification, apply to prescribed fires, wildfires, and wildland fire-related activities.



§ 24-33.5-1203.5. Powers and duties of director - report

(1) In addition to any other duties prescribed by law, the director of the division shall perform the following duties:

(a) Exercise general supervisory control over and coordinate the activities, functions, and employees of the division; and

(b) Adopt such rules as the director of the division deems necessary to carry out the purposes and provisions of this part 12 and amend such rules from time to time as necessary. Such rules and amendments shall be adopted in accordance with article 4 of this title.

(2) In order to carry out the purposes and provisions of this part 12 and part 14 of article 20 of title 30, the director of the division shall promulgate rules in accordance with article 4 of this title 24:

(a) Adopting codes, which shall be identical to or modeled on the international codes published by the international code council; and

(b) Adopting nationally recognized standards that the director reasonably finds necessary to carry out the purposes and provisions of this part 12, sections 24-33.5-2008 and 12-47.1-516, and part 14 of article 20 of title 30.

(3) Commencing in 2014, the director shall report annually to the wildfire matters review committee created in section 2-3-1602, C.R.S., regarding the current nature and magnitude of the state's wildfire situation, the status of wildfire preparedness and prescribed burns in the state, including available resources, and the challenges to addressing the state's wildfire threat. The report required by this subsection (3) is exempt from the automatic expiration described in section 24-1-136 (11).



§ 24-33.5-1204. Voluntary education and training program - voluntary certification of firefighters and hazardous materials responders - advisory board

(1) For the purposes of advising the director on the administration of the voluntary fire service education and training program within the division of fire prevention and control, the local firefighter safety and disease prevention grant program created in section 24-33.5-1231, and the voluntary firefighter and hazardous materials responder certification programs, there is hereby created in the division of fire prevention and control the fire service training and certification advisory board, referred to in this part 12 as the "advisory board", to serve as an advisory board to the director.

(2) (a) The advisory board consists of fourteen members, eleven of whom are voting members appointed by the governor as follows:

(I) Four of the eleven members appointed by the governor shall represent each of the following organizations:

(A) Colorado state fire fighters association;

(B) Colorado state fire chiefs association;

(C) Colorado fire training officers association; and

(D) Colorado professional fire fighters association;

(II) The other seven members appointed by the governor are:

(A) A fire chief or training officer from a volunteer fire department participating in the certification program;

(B) A fire chief or training officer from a career fire department participating in the certification program;

(C) A representative of the property and casualty insurance industry;

(D) A hazardous materials responder team leader;

(E) A person experienced in the transportation industry;

(F) A representative of local law enforcement; and

(G) A representative of a fixed facility dealing with hazardous materials.

(b) The remaining three ex officio nonvoting members are the following persons or their designees:

(I) The president of the Colorado community college and occupational education system;

(II) The chief of the emergency medical and trauma services section within the health facilities and emergency medical services division in the department of public health and environment; and

(III) The chief of the state patrol.

(c) The eleven advisory board members appointed by the governor shall be geographically apportioned, and at least one of those members must have wildland fire expertise.

(d) At least three members of the advisory board shall be from a community or communities with a resident population of fifteen thousand persons or less.

(e) The governor shall initially appoint six members described in paragraph (a) of this subsection (2) for terms of four years each and the remaining five members for terms of two years each. Thereafter, the governor shall appoint their successors for terms of four years each. If any appointee vacates his or her office during the term for which appointed to the advisory board, the governor shall, by appointment, fill the vacancy for the unexpired term. The advisory board shall annually elect from its members a chairperson and a secretary.

(3) The advisory board shall meet as determined necessary by the chairperson or the director. The members of the advisory board shall receive no compensation but shall be reimbursed for necessary travel and other expenses actually incurred in the performance of their official duties. The expenses shall be paid from the firefighter, hazardous materials responder, and prescribed fire training and certification fund created in section 24-33.5-1207.



§ 24-33.5-1204.5. Powers and duties of administrator - rules

(1) In addition to any other duties and powers granted by this section or sections 24-33.5-1206.2 and 24-33.5-1206.4, the administrator has the following duties and powers:

(a) To establish a program for registration of fire suppression contractors and to adopt such rules and regulations as may be necessary to administer the fire suppression program for the registration of fire suppression contractors and the inspection and maintenance of fire suppression systems pursuant to article 4 of this title;

(b) To establish fees and charges in amounts necessary to defray the anticipated costs of administration of this article. The fees and charges may be adjusted by the administrator from time to time as necessary or appropriate.

(c) In the discretion of the administrator, to receive, investigate, and act upon complaints against those persons who violate any of the provisions of section 24-33.5-1206.6 or any rule or regulation adopted by the administrator pursuant to this section;

(d) (I) To maintain records of all applications, complaints, investigations, disciplinary or other actions, and registrants.

(II) The administrator shall keep records of all fire suppression system working plans and hydraulic calculations, searchable by both the applicable fire suppression contractor and the signing professional engineer or engineering technician, for projects that the administrator or any certified local fire suppression inspector, as applicable, identifies as containing significant or repeated design or installation deficiencies pursuant to section 24-33.5-1206.2 (2)(b).

(e) To conduct hearings upon charges for discipline of a fire suppression contractor or a certified fire suppression systems inspector, issue subpoenas, compel attendance of witnesses, compel the production of books, records, papers, and documents, administer oaths to persons giving testimony at hearings, and recommend prosecution of persons violating this article;

(f) To establish and adopt such rules as may be necessary to administer the public school construction and inspection program for the inspection of public school and local district college buildings and a program for certification of public school and local district college building inspectors;

(f.5) To establish and adopt rules necessary to administer the health facility construction and inspection program for:

(I) Where there is no local building department or fire department, the inspection of health facility buildings and structures and performance of plan reviews; and

(II) The development of a program for certification of health facility life safety inspectors;

(g) To conduct hearings upon charges for discipline of a school building inspector, health facility life safety code inspector, or third-party inspector; issue subpoenas; compel attendance of witnesses; compel the production of books, records, papers, and documents; administer oaths to persons giving testimony at hearings; and recommend prosecution of persons violating this part 12.

(2) (a) The administrator shall implement a tracking system, separate from the individual records of fire suppression contractors and inspectors, regarding the disposition of complaints.

(b) The administrator shall provide an online complaint form and internet access to the tracking system implemented pursuant to paragraph (a) of this subsection (2).



§ 24-33.5-1205. Duties of the director and the advisory board

(1) The director has the following duties relating to the voluntary firefighter and hazardous materials responder certification programs and the fire service education and training program:

(a) To establish a fire service education and training program, setting forth minimum standards for training and instructors;

(b) To promulgate rules establishing standards for the firefighter and hazardous materials responder certification programs and for determining whether a firefighter or an applicant for first responder or hazardous materials responder certification meets the established standards;

(c) (Deleted by amendment, L. 99, p. 332, 2, effective April 15, 1999.)

(d) To certify firefighters and applicants for hazardous materials responder certification or withhold or revoke certification in the manner provided for by rules adopted by the director pursuant to the provisions of article 4 of this title;

(e) To issue a certificate to any firefighter or rescuer who presents evidence that the minimum firefighter certification standards have been met and to issue a certificate to any applicant who presents evidence that the minimum standards of the hazardous materials responder certification program have been met;

(f) (Deleted by amendment, L. 99, p. 332, 2, effective April 15, 1999.)

(g) To establish fees for the actual direct and indirect costs of the administration of the firefighter and hazardous materials responder certification programs, which fees shall be assessed against any person participating in such programs. All fees collected shall be credited to the firefighter, first responder, hazardous materials responder, and prescribed fire training and certification fund created in section 24-33.5-1207.

(h) To establish fees for the actual direct and indirect costs of the administration of the fire service education and training program, which fees shall be assessed against any person participating in such program. All fees collected shall be credited to the fire service education and training fund created in section 24-33.5-1207.5.

(2) The advisory board has the following duties relating to the voluntary firefighter and hazardous materials responder certification programs and the fire service education and training program:

(a) To advise the director on the promulgation of rules enacting standards for the certification of firefighters and rescuers and procedures for determining whether a firefighter or rescuer meets the established standards;

(b) To advise the director on the promulgation of rules enacting standards for the certification of hazardous materials responders and procedures for determining whether an applicant meets such standards;

(c) To advise the director on the promulgation of rules enacting standards for fire service education and training for volunteer firefighters, the qualification of instructors, and procedures to ensure that the quality of the program is adequate to meet the minimum training requirements for volunteer firefighters as set forth in section 31-30-1122, C.R.S.;

(d) To advise the director on the establishment of fees for the actual direct and indirect costs of the administration of the firefighter and hazardous materials responder certification programs;

(e) To advise the director on the establishment of fees for the actual direct and indirect costs of the administration of the fire service education and training program.

(3) (Deleted by amendment, L. 99, p. 332, 2, effective April 15, 1999.)

(4) Nothing in this section shall be construed as creating mandatory certification programs for firefighters or hazardous materials responders or creating a mandatory fire service education and training program. All fire departments in the state shall have the option of whether or not to participate in the firefighter or hazardous materials responder certification programs or the fire service education and training program.

(5) The advisory board shall advise the director on the promulgation of rules governing the local firefighter safety and disease prevention grant program created in section 24-33.5-1231.



§ 24-33.5-1206. Education and training programs - certification programs - supervision and control

(1) The fire service education and training programs and the certification programs established pursuant to this part 12 shall be under the supervision and control of the director with the advice of the advisory board.

(2) The public school construction and inspection program, the health facility construction and inspection program, and the certification programs for public school and local district college building inspectors and life safety code inspectors established pursuant to this part 12 are under the supervision and control of the director with the advice of the board of appeals created in section 24-33.5-1213.7.



§ 24-33.5-1206.1. Registration required

(1) A person shall not act, assume to act, or advertise as a fire suppression contractor unless the person is registered as a fire suppression contractor with the administrator. A person shall not act, assume to act, or advertise as a residential fire suppression contractor unless the person is registered as either a fire suppression contractor or a residential fire suppression contractor with the administrator.

(2) Any registered fire suppression contractor shall obtain any locally required licenses or permits and comply with local building and fire codes.

(3) Any registered fire suppression contractor shall be responsible for the acts of its agents and employees while acting on behalf of the contractor to sell, advertise, layout, fabricate, install, add to, alter, service, repair, or inspect fire suppression systems of any kind.

(4) Every registered fire suppression contractor shall assure that:

(a) A responsible person in the management or employment of the contractor is qualified in the layout, fabrication, installation, alteration, servicing, repair, and inspection of fire suppression systems; except that, with regard to residential fire suppression systems only, the responsible person need only be qualified in the layout, fabrication, installation, alteration, servicing, repair, and inspection of residential fire suppression systems;

(b) Each job is supervised by an on-site installer who is qualified in the layout, fabrication, installation, alteration, servicing, repair, and inspection of fire suppression systems;

(c) Any layout, fabrication, installation, alteration, servicing, repair, or inspection of fire suppression systems is done according to applicable standards adopted by the administrator by rule promulgated pursuant to section 24-33.5-1206.3 (1) and applicable local codes and ordinances;

(d) Actual fabrication, installation, alteration, servicing, or repair of any fire suppression system is done in accordance with approved plans, layout, or design;

(e) All interim and final inspections and system tests are completed according to standards adopted by the administrator or requirements laid out by local fire safety inspectors and the administrator and that any required logs, reports, or results of said inspections and system tests are accurately kept and conveyed to the appropriate fire safety inspectors.

(5) No registration shall be granted to any fire suppression contractor who has as a principal any person who, within the past two years, has violated any provision of this part 12 or any rule or regulation of the administrator pursuant thereto.



§ 24-33.5-1206.2. Job registration and plan review

(1) Except for minor alterations, modifications, repairs, or maintenance work that does not affect the integrity of the system, no installation, modification, alteration, or repair of a fire suppression system shall be started until:

(a) Any required local permits have been obtained;

(b) (I) The job, including the name and registration number of the contractor, the address and description of the premises where the job will be done, and the name and address of the general contractor or the name and address of the owner if no general contractor is involved, has been registered with the administrator.

(II) If the local fire safety agency requests job registration and plan review authority, and the administrator determines that said local fire safety agency has the capability and qualifications to conduct plan review, then the administrator shall accept job registration with local fire safety officials in satisfaction of the job registration requirement imposed by subparagraph (I) of this paragraph (b).

(c) (I) The working plans and hydraulic calculations for the job have been reviewed and approved by the administrator or a certified local fire suppression inspector in compliance with the standards established in subparagraph (II) of this paragraph (c).

(II) The administrator shall establish standards of review and approval and shall, where appropriate, accept review and approval by certified local fire suppression inspectors in satisfaction of the requirements of this paragraph (c).

(2) (a) Any working plans and hydraulic calculations submitted for review by the administrator or by a certified local fire suppression inspector pursuant to subparagraph (II) of paragraph (b) of subsection (1) of this section must bear the signature and certification number of either a licensed professional engineer or a level three or higher engineering technician (fire suppression engineering technology - automatic sprinkler design or fire suppression engineering technology - special hazards system layout), whichever is relevant to the particular job or design, certified by the national institute for the certification of engineering technologists. Such licensed professional engineer or engineering technician shall certify that he or she has reviewed the plan and design and finds that it meets the applicable standards adopted by the administrator for fire safety and that it is adequately designed to meet the system requirements.

(b) If a certified local fire suppression inspector identifies significant or repeated design or installation deficiencies with regard to a fire suppression system, the certified local fire suppression inspector shall notify the administrator of the deficiencies and the identifying information for the applicable fire suppression contractor and the signing professional engineer or engineering technician.



§ 24-33.5-1206.3. Requirements for installation, inspection, and maintenance of fire suppression systems - rules

(1) Fire suppression contractors shall design and install fire suppression systems in accordance with the applicable standards adopted by the administrator by rule, manufacturer's specifications, and applicable local codes and ordinances. In adopting standards, the administrator may consider and adopt the standards of the national fire protection association and shall adopt, by January 1, 2015, a separate set of design and installation standards and a separate registration category applicable only to residential fire suppression systems.

(2) The contractor shall furnish the user with operating instructions for all equipment installed, together with as-built diagrams of the final installation.

(3) Contractor inspections and tests, where required, shall be conducted by qualified personnel or certified fire safety inspectors and in compliance with applicable standards adopted by the administrator. Complete records shall be kept of the tests and operations of each system. The records shall be available for examination by the local certified fire safety inspector or the fire suppression administrator.



§ 24-33.5-1206.4. System approval, inspection, and inspectors

(1) No installation, modification, alteration, or repair of a fire suppression system shall be completed and cleared for use, and no structure or partial structure in which such fire suppression system is installed, modified, altered, or repaired shall be cleared for occupancy, until such fire suppression system has been approved by a certified fire suppression systems inspector. Approval shall include review of approved working plans and hydraulic calculations, installation inspections, and final tests.

(2) (a) Each county, municipality, and special district that has fire suppression systems enforcement responsibilities shall, as needed, provide a certified fire suppression systems inspector. Such inspector shall conduct all fire suppression systems inspections that are required by this part 12. The governing body of the county, municipality, or special district that has fire suppression systems enforcement responsibilities may provide a schedule of fees to pay the costs of plan review and inspections conducted pursuant to this subsection (2) and related administrative expenses, and collect said fees from the fire suppression contractor.

(b) Two or more counties, municipalities, or special districts that have fire safety enforcement responsibilities may jointly employ or contract with a fire safety inspector.

(c) The administrator or his agent shall be available to provide such fire safety inspections to any county, municipality, or special district on a contractual or job-by-job basis. The county, municipality, or special district shall pay the actual costs of such inspections by the administrator or his agents.

(3) Every inspection of a fire suppression system conducted pursuant to this part 12 shall be by a person certified as having met the inspection training requirements set by the administrator. Such person shall:

(a) Be at least eighteen years of age;

(b) Not have been engaged in any of the activities specified in section 24-33.5-1206.6 (2); and

(c) (I) Have satisfactorily completed the fire suppression systems inspector certification examination as prescribed by the administrator; or

(II) Have demonstrated to the administrator that the applicant has met such other equivalent qualifications, including but not limited to education and experience, as may be prescribed by rule and regulation. If the head of a county, municipality, or special district that has fire suppression system enforcement responsibility determines that the applicant has met the qualifications adopted pursuant to this subparagraph (II), then he shall notify the administrator, who shall certify the applicant; or

(III) Have received in another state training which is determined by the administrator to be at least equivalent to that required by the administrator for approved certified fire safety inspector education and training programs in this state.

(4) Every certificate issued by the administrator is valid for a period of three years from the date of issuance. Renewal of certification shall require the affected person to complete a proper application for renewal and meet any other requirements for renewal as prescribed by the administrator, including successful passage of an examination as established by the administrator.



§ 24-33.5-1206.5. Unlawful acts - criminal penalties

(1) Any person who violates any of the provisions of section 24-33.5-1206.1 commits a class 3 misdemeanor and, if a natural person, shall, upon conviction thereof, be punished as provided in section 18-1.3-501, C.R.S., and, if a corporation, shall be punished by a fine of not more than five thousand dollars. Any natural person who violates any provision of section 24-33.5-1206.1 subsequent to a prior conviction for such a violation commits a class 2 misdemeanor and shall, upon conviction thereof, be punished as provided in section 18-1.3-501, C.R.S.

(2) Any person who knowingly and willfully makes any false statement whatsoever or who conceals a material fact in any application, form, claim, advertisement, contract, warranty, guarantee, or statement, either written or oral, with the intent to influence the actions or decisions of any owner or contractor negotiating or contracting for the installation, alteration, or repair of any fire suppression system, or to any bonding agent, commits a class 1 misdemeanor and shall, upon conviction thereof, be punished as provided in section 18-1.3-501, C.R.S.



§ 24-33.5-1206.6. Unlawful acts - civil penalties - disciplinary actions

(1) Any person, firm, association, or corporation which violates any of the provisions of sections 24-33.5-1206.1 to 24-33.5-1206.3 or any rule or regulation promulgated by the administrator pursuant to this part 12 may be punished upon a finding of such violation by the administrator as follows:

(a) In any first administrative proceeding against a licensee, a fine of not less than one hundred dollars nor more than one thousand dollars;

(b) In any subsequent administrative proceeding against a licensee for transactions occurring after a final agency action determining that any violation of sections 24-33.5-1206.1 to 24-33.5-1206.3 or any rule or regulation of the administrator has occurred, a fine of not less than one thousand dollars nor more than ten thousand dollars.

(2) In addition to the penalties provided in subsection (1) of this section, the administrator may withhold, deny, suspend, or revoke the registration or certification of any registered fire suppression contractor or certified fire safety inspector or applicant therefor if the administrator finds, upon proof, that any such person has committed any of the following:

(a) Fraud or material deception in the obtaining or renewing of a registration;

(b) Professional incompetence as manifested by poor, faulty, or dangerous workmanship;

(c) Engaging in conduct that is likely to deceive, defraud, or harm the public in the course of professional services or activities;

(d) Performing any services in a negligent manner or permitting any of his agents or employees to perform services in a grossly negligent manner, regardless of whether actual damage or damages to the public is established;

(e) Directly or indirectly, willfully receiving compensation for any professional services not actually rendered;

(f) Failing to comply with any provision of this part 12 or the standards or rules promulgated by the administrator pursuant thereto;

(g) Contracting or assisting unregistered persons to perform services for which registration is required under this part 12.

(3) All fines imposed by the administrator pursuant to this section shall be credited to the general fund.

(4) A person acting as a fire suppression contractor may not bring any legal action to collect compensation due for performing any act for which registration is required pursuant to section 24-33.5-1206.1 unless such contractor alleges and proves that he was duly registered under said section at the time the alleged cause of action arose.

(5) (a) Any person who provides testimony with respect to a disciplinary matter and any person who lodges a complaint pursuant to this section shall be immune from liability in any civil action brought against such person for acts occurring while acting in his or her capacity as a witness or complainant.

(b) The immunity provided in paragraph (a) of this subsection (5) shall apply to a person only if the person made a reasonable effort to obtain the facts of the matter and acted in the reasonable belief that the action taken was warranted by the facts.

(6) (a) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the administrator, does not warrant formal action but that should not be dismissed as being without merit, the administrator may issue a letter of admonition by certified mail to the fire suppression contractor or inspector.

(b) The letter of admonition shall notify the fire suppression contractor or inspector of the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based. If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.



§ 24-33.5-1206.7. Sprinkler fitters - registration required - rules

(1) No person shall act, assume to act, or advertise as a sprinkler fitter who is not registered with the administrator.

(2) A registered sprinkler fitter shall obtain any locally required licenses or permits and comply with local building codes.

(3) In order to register with the administrator, a sprinkler fitter shall pay a fee as determined by the administrator and shall:

(a) Provide evidence demonstrating that he or she successfully completed a sprinkler fitter apprenticeship program and take and pass an examination established and approved by the administrator;

(b) Complete an application for registration by reciprocity established by rules of the administrator that demonstrates competent evidence that the applicant is currently authorized to practice as a sprinkler fitter in another state that has established qualification requirements substantially similar to, or greater than, the requirements established in this section or by rule of the administrator;

(c) Provide evidence demonstrating that he or she performed at least eight thousand hours of documented practical work experience on fire suppression systems within the past five years; or

(d) Otherwise demonstrate competency as a sprinkler fitter as determined by the administrator.

(4) Notwithstanding the provisions of subsection (3) of this section, a person who is enrolled in a sprinkler fitter apprenticeship program may perform work on a fire suppression system under the direct supervision of and in the immediate presence of a sprinkler fitter.

(5) (a) A registered sprinkler fitter shall complete continuing education requirements established by rule of the administrator.

(b) A sprinkler fitter shall apply to renew his or her registration annually. The administrator shall renew, for a period of one year, a sprinkler fitter registration upon receipt of a completed renewal application and a renewal fee as determined by the administrator. In years that the fire and safety code is revised, a sprinkler fitter shall also successfully complete a revised examination in order to renew his or her registration.

(6) The administrator may promulgate rules as necessary for the implementation of this section.



§ 24-33.5-1207. Firefighter, hazardous materials responder, and prescribed fire training and certification fund - created

(1) All moneys received by the director pursuant to the coordination and administration of the firefighter, hazardous materials responder, and prescribed fire training and certification programs and all interest earned on the moneys shall be deposited in the state treasury in the firefighter, hazardous materials responder, and prescribed fire training and certification fund, which fund is hereby created, and the moneys shall be used, subject to annual appropriations by the general assembly, for the purposes set forth in this part 12 and shall not be deposited in or transferred to the general fund of the state of Colorado or any other fund.

(2) (Deleted by amendment, L. 2011, (SB 11-251), ch. 240, p. 1050, § 13, effective June 30, 2011.)



§ 24-33.5-1207.5. Fire service education and training fund - created

(1) All moneys received by the director pursuant to the administration of the fire service education and training programs and all interest earned on the moneys shall be deposited in the state treasury in the fire service education and training fund, which fund is hereby created, and the moneys shall be used, subject to annual appropriations by the general assembly, for the purposes set forth in this part 12 and shall not be deposited in or transferred to the general fund of the state of Colorado or any other fund.

(2) The moneys in the fire service training fund, which fund was repealed, shall be deposited in and consolidated with the fire service education and training fund.



§ 24-33.5-1207.6. Fire suppression cash fund - created

(1) All moneys collected by the administrator pursuant to the administration of the fire suppression program and pursuant to subsection (2) of this section shall be transmitted to the state treasurer, who shall credit the same to the fire suppression cash fund, which fund is hereby created. All moneys credited to said fund and all interest earned thereon are subject to annual appropriation by the general assembly for paying the expenses of the fire suppression program, and said moneys shall remain in such fund for such purposes and shall not revert or be credited to the general fund.

(2) The administrator may be reimbursed by a unit of local government for the actual, reasonable, and necessary expenses of the division incurred in providing technical assistance in circumstances when the unit of local government collects a fee for technical assistance provided by the division. Nothing in this subsection (2) shall be construed to require a unit of local government to collect a fee for technical assistance provided by the division, and payment of reimbursement shall be at the discretion of the unit of local government.



§ 24-33.5-1207.7. Public school construction and inspection cash fund - created

All moneys collected by the division pursuant to sections 22-32-124 (2) and 23-71-122 (1)(v), C.R.S., or section 24-33.5-1213.3 shall be transmitted to the state treasurer, who shall credit the same to the public school construction and inspection cash fund, which is hereby created. All moneys credited to the fund and all interest earned thereon are subject to annual appropriation by the general assembly for paying the expenses of the public school construction and inspection program. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 24-33.5-1207.8. Health facility construction and inspection cash fund - created

All moneys collected by the division pursuant to section 24-33.5-1212.5 shall be transmitted to the state treasurer, who shall credit the same to the health facility construction and inspection cash fund, which is hereby created. All moneys credited to the fund and all interest earned thereon are subject to annual appropriation by the general assembly for paying the expenses of the health facility construction and inspection program. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 24-33.5-1208. Limitation of authority

Nothing in this part 12 shall be construed to give the division, director, or administrator any power of control or supervision over any unit of local government.



§ 24-33.5-1208.5. "Volunteer Fire Department Organization Act" - areas without fire protection - state assistance for creation of volunteer fire departments - eligibility for grants - short title - legislative declaration

(1) This section shall be known and may be cited as the "Volunteer Fire Department Organization Act".

(2) (a) The general assembly hereby finds, determines, and declares that:

(I) While the county sheriff is the fire warden and is responsible for wildland fire in unincorporated areas outside of fire protection districts, there is significant land area in Colorado that does not have organized fire protection;

(II) The existence of areas without organized fire protection adversely impacts adjacent fire protection districts and other entities that provide fire protection and related emergency services; and

(III) Fire prevention, fire suppression, and related emergency services provided by not-for-profit, nongovernmental volunteer fire departments are vital to the protection of the safety of the citizens of the state.

(b) The general assembly therefore:

(I) Finds that it is in the public interest to establish and maintain a complete, cooperative, and coordinated fire protection and suppression program for the state; and

(II) Declares that the purpose of this section is to create a framework for the organization of not-for-profit, nongovernmental volunteer fire departments and to promote, encourage, and support their creation in areas of the state where there is no organized fire protection.

(3) (a) In order to be recognized under this section and be considered in good standing, the volunteer fire department must:

(I) Be organized under and in compliance with the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S.; and

(II) Enter into an agreement to provide fire fighting, fire protection, or other emergency services with:

(A) The town, city, county, city and county, fire protection district, metropolitan district, or county improvement district providing fire protection services and having jurisdictional authority over the area the unit services;

(B) The appropriate county sheriff for the unincorporated area of the county outside the boundaries of a fire protection district, metropolitan district, or county improvement district providing fire protection services; or

(C) The division for the detection, prevention, or suppression of forest and range fires where state responsibility has been determined pursuant to section 24-33.5-1221.

(b) (I) At a minimum, the agreement required by subparagraph (II) of paragraph (a) of this subsection (3) must specify the types of services to be provided by the volunteer fire department and the boundaries of its service area.

(II) For volunteer fire departments created prior to March 11, 2015, the agreement required by subparagraph (II) of paragraph (a) of this subsection (3) may be replaced by a letter from the jurisdictional authority recognizing the existence of the volunteer fire department and specifying the boundaries of its service area and the services it provides.

(c) A volunteer fire department shall complete and file with the division a fire department registration form specified by the division within sixty days after January 1, 2016, and annually thereafter. The division may issue a fire department identification number to the volunteer fire department based upon the registration filed under this paragraph (c).

(4) A volunteer fire department recognized under this section and considered in good standing that provides services within a jurisdiction may establish a schedule of charges for the services that the volunteer fire department provides.

(5) A volunteer fire department recognized under this section and considered in good standing may enter into agreements with the state or any political subdivision of the state.

(6) (a) The general assembly intends this subsection (6) to provide the division with a means by which the state can encourage and support the creation of volunteer fire departments in areas of the state where there is no organized fire protection.

(b) A group of individuals wishing to establish a volunteer fire department may petition the director for technical or funding assistance.

(c) Prior to providing assistance in the creation of a new volunteer fire department under this subsection (6), the director shall first consult with local officials and consider the question of the appropriateness and viability of:

(I) Inclusion of the proposed service area into one or more existing fire protection districts or metropolitan districts providing fire protection; and

(II) The provision of fire protection by an adjacent or nearby fire department.

(d) Nothing in this subsection (6) permits state assistance in the creation of a volunteer fire department within the boundaries of a fire protection district, metropolitan district, or county improvement district providing fire protection services without permission from such district.

(e) A volunteer fire department recognized under this section and considered in good standing is eligible to receive state funding assistance, including state grant awards, to the extent that a fire department is eligible, unless specifically excluded.

(7) Nothing in this section prohibits a private entity from organizing, training, or equipping itself as a private fire department or providing fire protection services.



§ 24-33.5-1209. Repeal of sections

(1) Repealed.

(2) Sections 24-33.5-1204.5, 24-33.5-1206.1, 24-33.5-1206.2, 24-33.5-1206.3, 24-33.5-1206.4, 24-33.5-1206.5, 24-33.5-1206.6, and 24-33.5-1207.6, concerning programs for fire suppression administered by the division of fire prevention and control and scheduled for termination in accordance with section 24-34-104, are repealed, effective September 1, 2019.



§ 24-33.5-1211. Inspector certification

(1) The division shall certify a person with fire safety responsibilities who is employed by, under contract to, or volunteers services to the state or a governing body as a fire inspector if the person files an application with the division for certification on forms provided by the division, pays the required certification fee, is at least eighteen years of age, and:

(a) Passes the fire code certification examination as prescribed by the director of the division; or

(b) Holds a valid and current fire code certification from the international code council; or

(c) Demonstrates to the director of the division that the person meets other equivalent qualifications, including, but not limited to, the education and experience prescribed by rules adopted by the director of the division in accordance with article 4 of this title and obtains an attestation on a form provided by the division from the head of the governing body or a designee that the person has the knowledge, skills, and ability to conduct fire safety plan reviews and inspections using the rules and codes adopted pursuant to sections 8-1-107 (2)(p) and 24-33.5-1203.5 (2)(b), C.R.S.

(2) An inspector certification issued pursuant to subsection (1) of this section shall be valid for a period of three years; except that such certification shall become invalid if:

(a) The certified inspector's employment relationship or contract with the state or governing body is terminated; or

(b) The certified inspector ceases to provide volunteer fire safety plan review or inspection services to the state or governing body.

(3) The requirements and process for renewal of an inspector certification shall be the same as for initial certification.

(4) The director of the division shall establish a fee to cover the actual direct and indirect costs of processing applications and issuing and renewing certifications pursuant to this section. Certification fees collected by the division shall be credited to the firefighter, first responder, hazardous materials responder, and prescribed fire training and certification fund created in section 24-33.5-1207.



§ 24-33.5-1212. Training for directors of fire protection districts - pilot program - advisory board - training fund - repeal

(1) The division shall establish a pilot program to offer training courses to directors of fire protection districts whose territory includes wildland-urban interface areas, as defined by the Colorado state forest service.

(2) The division shall offer courses pursuant to this section on subjects including but not necessarily limited to:

(a) Strategic planning; and

(b) Community outreach on wildland-urban interface issues.

(3) (a) The wildland-urban interface training advisory board is hereby created in the division for the purpose of advising the division on the content of the courses offered pursuant to this section and the implementation of the pilot program established pursuant to this section.

(b) The wildland-urban interface training advisory board shall consist of five members, to be appointed by the director as follows:

(I) One employee of the Colorado state forest service;

(II) One member of an association representing the county sheriffs of the state;

(III) One member of an association representing the fire chiefs of the state;

(IV) One representative of an association representing the special districts of the state; and

(V) One employee of the division of emergency management.

(c) The members of the wildland-urban interface training advisory board shall serve without compensation or reimbursement of expenses.

(d) This subsection (3) is repealed, effective July 1, 2018.

(4) The division shall issue a certificate of wildland-urban interface fire safety to a director who successfully completes the courses offered pursuant to this section.

(5) (a) (I) The division shall offer courses to directors of fire protection districts in accordance with this section at no charge and shall seek gifts, grants, and donations to fund the pilot program created pursuant to this section. Except for the money transferred in accordance with subsection (5)(a)(II) of this section, no general fund money shall be expended for the implementation of the program. Notwithstanding any other provision of this section, the division shall not implement the program until the division receives sufficient appropriations, gifts, grants, or donations to cover the costs of implementing the program. The division shall transmit gifts, grants, and donations received in accordance with this subsection (5) to the state treasurer, who shall credit the moneys, along with any moneys appropriated by the general assembly, to the wildland-urban interface training fund, which fund is hereby created in the state treasury. Any money in the fund in excess of those needed for the training of directors of fire protection districts shall be used for the purpose of providing firefighters with basic wildland firefighting and wildland-urban interface firefighting training through existing wildland fire training programs. All interest derived from the deposit and investment of money in the fund is credited to the fund. Money not expended at the end of a fiscal year shall remain in the fund and shall not be transferred or revert to the general fund.

(II) On July 1, 2017, the state treasurer shall transfer forty-five thousand four hundred fifty-five dollars from the general fund to the wildland-urban interface training fund.

(b) and (c) Repealed.

(6) The director shall report to the general assembly on the results of the pilot program established pursuant to this section no later than July 1, 2010.



§ 24-33.5-1212.5. Health facility fire and building codes - third-party inspections authorized - temporary certificate of occupancy - fees - rules - board of appeals

(1) (a) This section applies to health facility buildings or structures, including the construction or substantial remodeling and ongoing compliance with this article thereof, when there is no local building department or fire department to perform such functions. The division shall conduct the necessary plan reviews and inspections and issue certificates of compliance to certify that such buildings or structures are constructed or maintained in conformity with the codes adopted by the director.

(b) On and after July 1, 2013, health facility buildings and structures shall be maintained in accordance with their local building and fire codes or, if no such local building and fire codes exist, with the building and fire codes adopted by the director pursuant to section 24-33.5-1203.5.

(c) Notwithstanding paragraph (a) of this subsection (1), upon request of the local fire authority, the director of the division shall provide technical assistance in the review of health facility plans and, if appropriate, conduct inspections on behalf of the local fire authority.

(2) Except as specified in subsection (3) of this section, in the absence of a local building department or fire department, the division shall conduct the necessary plan reviews, issue building permits, cause the necessary inspections to be performed, perform final inspections, and issue certificates of occupancy to assure that a health facility building or structure has been constructed in conformity with the building and fire codes adopted by the director and that the health facility has complied with this section.

(3) Third-party inspectors. (a) The division may contract with third-party inspectors who are certified in accordance with section 24-33.5-1213.5 to perform inspections.

(b) (I) A health facility may hire and compensate third-party inspectors under contract with the division or hire and compensate other third-party inspectors who are certified in accordance with section 24-33.5-1213.5 to perform inspections.

(II) If a third-party inspector is used, the division shall require a sufficient number of third-party inspection reports to be submitted by the inspector to the division based upon the scope of the project to ensure quality inspections are performed. Except as specified in subsection (4) of this section, the third-party inspector shall attest that inspections are complete and all violations are corrected before the health facility is issued a certificate of occupancy. Inspection records shall be retained by the third-party inspector for two years after the certificate of occupancy is issued. If the division finds that inspections are not completed satisfactorily, as determined by rule of the division, or that all violations are not corrected, the division shall take enforcement action against the appropriate health facility pursuant to section 24-33.5-1213.

(4) Temporary certificate of occupancy. If inspections are not completed and a building or structure requires immediate occupancy, and if the health facility has passed the appropriate inspections that indicate there are no life safety issues, the division may issue a temporary certificate of occupancy. The temporary certificate of occupancy expires ninety days after the date of occupancy. If no renewal of the temporary certificate of occupancy is issued or a permanent certificate of occupancy is not issued, the building or structure shall be vacated upon expiration of the temporary certificate. The division shall enforce this subsection (4) pursuant to section 24-33.5-1213.

(5) Division fees. If the division conducts the necessary plan reviews and performs the necessary inspections to determine that a building or structure has been constructed in conformity with the building and fire codes adopted by the director, the division shall charge fees as established by the director by rule, based on the direct and indirect cost of providing the service. The fees shall cover the actual, reasonable, and necessary expenses of the division. The director, by rule or as otherwise provided by law, may increase or reduce the amount of the fees as necessary to cover the actual, reasonable, and necessary costs of the division. Any fees collected by the division pursuant to this subsection (5) shall be transmitted to the state treasurer, who shall credit the same to the health facility construction and inspection cash fund created in section 24-33.5-1207.8.

(6) Rules. Rules promulgated pursuant to this section shall be adopted in accordance with article 4 of this title.

(7) Board of appeals. (a) (I) There is hereby created in the division the health facility construction and inspection program board of appeals, referred to in this section as the "board of appeals". The board of appeals consists of seven members appointed by the executive director and one ex officio nonvoting member appointed in accordance with sub-subparagraph (C) of subparagraph (II) of this paragraph (a).

(II) The members of the board of appeals shall be persons who are qualified by experience and training to pass upon matters pertaining to health facility building construction, including one member with experience and knowledge of the life safety code, and shall include:

(A) The four members of the board of appeals created in section 24-33.5-1213.7 who represent the Colorado chapter of the international code council, the fire marshal's association of Colorado, the Colorado state fire chiefs' association, and Colorado counties, incorporated, or any member appointed from a successor to any of these organizations representing comparable interests;

(B) One representative from each of the following organizations or a successor to any of such organizations representing comparable interests: The Colorado association of healthcare engineers and directors; the American society for healthcare engineering; and the Colorado chapter of the American institute of architects; and

(C) One ex officio nonvoting member, appointed by the executive director of the department of public health and environment, who is employed by that department as a health surveyor.

(III) The members of the board of appeals serve at the pleasure of the executive director.

(IV) For the initial appointments to the board of appeals:

(A) The members serving pursuant to sub-subparagraph (A) of subparagraph (II) of this paragraph (a) serve terms coextensive with the terms to which they were appointed under section 24-33.5-1213.7; and

(B) For the members appointed pursuant to sub-subparagraph (B) of subparagraph (II) of this paragraph (a), the executive director shall appoint one member for a one-year term, one member for a two-year term, and one member for a three-year term. Each term for the member appointed pursuant to sub-subparagraph (C) of subparagraph (II) of this paragraph (a) is two years. All subsequent appointments are for three-year terms; except that an appointment to fill a vacancy on the board shall be for the remainder of the predecessor's term.

(V) The members of the board of appeals shall not be compensated for their service on the board and shall not be reimbursed for expenses.

(b) The board of appeals shall select a chair from among its members and shall adopt reasonable procedures for conducting its deliberations.

(c) (I) A health facility representative may appeal to the board of appeals a final written decision of a division inspector or third-party inspector that conducts a plan review or inspection pursuant to this section. The appeal shall be filed with the division within thirty days after the date of the decision. The division shall specify the form on which an appeal shall be made and shall provide the form to a health facility representative upon request.

(II) Upon receipt of an appeal, the division shall notify the chair of the board of appeals and schedule a hearing no more than fifteen days after the date on which the appeal was filed.

(III) The board of appeals may review a final written decision by an inspecting entity that is based on the codes or standards adopted by the director. The board of appeals shall not waive any requirement of the codes or standards. The board of appeals may recommend alternative materials as provided in the codes or standards. The final written decision of the board is final agency action for purposes of section 24-4-106.

(d) In addition to hearing appeals as provided in this section, the board of appeals shall advise the director in promulgating rules and enacting standards for the health facility construction and inspection program.



§ 24-33.5-1213. Fire and building code - violations - enforcement - inspections

(1) The director shall enforce sections 22-32-124 (2), 23-71-122 (1)(v), 24-33.5-1212.5, 24-33.5-1213.3, and 24-33.5-1213.5, C.R.S., by appropriate actions in courts of competent jurisdiction.

(2) (a) The director may issue a notice of violation to a person who is believed to have violated the codes as determined by an inspection pursuant to section 22-32-124 (2), 23-71-122 (1)(v), 24-33.5-1212.5, or 24-33.5-1213.3, C.R.S. The notice shall be delivered to the alleged violator by certified mail, return receipt requested, or by any means that verifies receipt as reliably as certified mail, return receipt requested.

(b) The notice of violation shall allege the facts that constitute a violation.

(c) The notice of violation may require the alleged violator to act to correct the alleged violation.

(d) Within ten working days after delivery of the notice of violation, the alleged violator may request in writing an informal conference with the director concerning the notice of violation. If the alleged violator fails to request the conference within ten days, the notice of violation is final and not subject to further review by the director, and any requirement to correct the alleged violation pursuant to paragraph (c) of this subsection (2) becomes a binding enforcement order.

(e) Upon receipt of a request for an informal conference, the director shall set a reasonable time and place for the conference and shall notify the alleged violator of the time and place of the conference. At the conference, the alleged violator may present evidence and arguments concerning the allegations in the notice of violation.

(f) Within twenty working days after the informal conference, the director shall uphold, modify, or strike the allegations within the notice of violation and may issue an enforcement order. The decision and, if applicable, enforcement order shall be delivered to the alleged violator by certified mail, return receipt requested, or by any means that verifies receipt as reliably as certified mail, return receipt requested.

(3) (a) A person who is the subject of and is adversely affected by a notice of violation or an enforcement order issued pursuant to subsection (2) of this section may appeal such action to the executive director. The executive director shall hold a hearing to review such notice or order and take final action in accordance with article 4 of this title and may either conduct the hearing personally or appoint an administrative law judge from the department of personnel.

(b) Final agency action shall be subject to judicial review pursuant to article 4 of this title.

(c) An alleged violator who is required to correct an action pursuant to paragraph (c) of subsection (2) of this section shall be afforded the procedures set forth in section 24-4-104 (3), to the extent applicable.

(4) (a) An enforcement order issued pursuant to this section may impose a civil penalty, depending on the severity of the alleged violation, not to exceed five hundred dollars per violation for each day of violation; except that the director may impose a civil penalty not to exceed one thousand dollars per violation for each day of violation that results in, or may reasonably be expected to result in, serious bodily injury.

(b) A civil penalty collected pursuant to this subsection (4) shall be deposited in the public school construction and inspection cash fund created in section 24-33.5-1207.7 or the health facility construction and inspection cash fund created in section 24-33.5-1207.8, as appropriate.

(5) The director may file suit in the district court in the judicial district in which a violation is alleged to have occurred to judicially enforce an enforcement order issued pursuant to this section.

(6) In addition to the remedies provided in this section, the director is authorized to apply to the district court, in the judicial district where the violation has occurred, for a temporary or permanent injunction to restrain any person from violating any provision of section 22-32-124 (2) or 23-71-122 (1)(v), C.R.S., or section 24-33.5-1213.3 or 24-33.5-1213.5 regardless of whether there is an adequate remedy at law.



§ 24-33.5-1213.3. Building and structure fire code maintenance - rules

(1) This section shall apply to building and structure maintenance for fire safety. The fire department providing fire protection service for the buildings and structures of a school district or of a local college district or for a charter school may inspect the buildings and structures when deemed necessary to ensure that they are maintained in accordance with the fire code adopted by the director of the division. If the local fire department does not perform the inspections authorized by this section, the division shall have the authority and duty to conduct the inspections.

(2) The division is authorized to charge a fee for inspections conducted by the division to cover the actual, reasonable, and necessary costs of the inspections. The amount of the fee shall be determined by the director of the division by rule. In accordance with section 24-33.5-1213, the division shall enforce the fire code adopted by the director of the division.

(3) A fire department that chooses to conduct fire code inspections pursuant to this section may refer notices of deficiencies to the division for evaluation or enforcement in accordance with section 24-33.5-1213. The division shall promulgate rules to establish procedures for fire departments to refer notices of deficiencies for evaluation or enforcement to the division.

(4) Nothing in this section shall prohibit the fire department from correcting violations that pose an immediate threat to life safety. Nothing in this section shall prohibit the fire department from seeking enforcement action in a court of competent jurisdiction.



§ 24-33.5-1213.4. School all-hazard emergency planning and response

(1) The school response framework created in section 22-32-109.1 (4), C.R.S., sets forth the framework for school emergency incident response and emergency preparedness, including emergency communications and the responsibilities of school resource officers. Pursuant to the school response framework, emergency response personnel are community partners with schools. As part of its duty to regularly inspect school buildings to ensure compliance with the fire code, the division, local fire departments, and certified fire inspectors may partner with schools in assessing each school's implementation of NIMS, the interoperability of the school's emergency communications equipment with state and local emergency response agencies, and the implementation of a school resource officer program.

(2) (a) As part of the division's duty, as set forth in section 24-33.5-1213, to enforce the provisions of section 22-32-124 (2), C.R.S., and section 24-33.5-1213.3, the division:

(I) Shall inquire of each school as to the number and type of any all-hazard drills conducted by the school, in addition to regular fire drills; and

(II) May inquire concerning:

(A) The school safety, readiness, and incident management plan developed pursuant to section 22-32-109.1 (4)(d), C.R.S.;

(B) The school's progress toward implementing NIMS and the incident command system pursuant to section 22-32-109.1, C.R.S., and in achieving communications interoperability with state and local emergency personnel;

(C) The nature and location of the school's emergency equipment, including communications equipment, and whether the communications equipment's interoperability with state and local emergency personnel has been tested separately or as part of an all-hazard drill; and

(D) Any other issues related to the school response framework, including but not limited to NIMS implementation, incident management, and communications interoperability with state and local emergency personnel.

(b) Inquiries made by the division pursuant to paragraph (a) of this subsection (2) that do not relate to the fire code shall not be the basis for a notice of deficiency or enforcement action.

(3) (a) Pursuant to its role as a community partner with schools, the division may, as part of its regular correspondence with schools, provide information to school safety personnel in school districts and schools, including but not limited to information related to NIMS and interoperable communications, courses and training on NIMS and interoperable communications, representation of schools at meetings held by community partners, best practices in incident management, and funding or grant opportunities related to emergency preparedness.

(b) The division shall collaborate with the office of information technology, created in section 24-37.5-103, the school safety resource center created in section 24-33.5-1803, and any other government entities and community partners as determined by the division to collect and disseminate information to school districts and schools as described in paragraph (a) of this subsection (3).



§ 24-33.5-1213.5. Certification for building inspectors - rules

(1) The director of the division shall implement a building inspector and plans examiner certification program to comply with the provisions of sections 22-32-124 (2) and 23-71-122 (1)(v), C.R.S., that evaluates the education, training, and experience of each inspector and ensures that the inspectors hold current national certifications that require continuing education. The director of the division shall require that each inspector be recertified every three years.

(2) Plans examiners for plan review and building inspectors for construction inspections shall be certified in their respective fields by the international code council, or another similar national organization, and have demonstrated education, training, and experience in their respective fields.

(3) If a plans examiner or building inspector is not certified in his or her respective field, the plans examiner or building inspector shall have at least five years of demonstrated education, training, and experience in his or her respective field and receive national certification within one year after the date of hire.

(4) The director of the division shall outline, by rule, the criteria for the revocation of inspector certifications. If the division finds that inspections are not complete or that all violations are not corrected, the division shall take enforcement action against the third-party inspector pursuant to section 24-33.5-1213.



§ 24-33.5-1213.7. Board of appeals

(1) (a) There is hereby created in the division a board of appeals, referred to in this section as the "board of appeals". The board of appeals shall consist of seven members appointed by the executive director.

(b) The members of the board of appeals shall be persons who are qualified by experience and training to pass upon matters pertaining to building construction and shall include one representative nominated by each of the Colorado association of school boards, the Colorado association of school executives, the Colorado chapter of the international code council, the fire marshal's association of Colorado, the Colorado state fire chiefs' association, the rocky mountain chapter of the council for educational facilities planners international, and Colorado counties, incorporated, or from a successor to any of these organizations representing comparable interests.

(c) The members of the board of appeals shall serve at the pleasure of the executive director. For the initial board, the executive director shall appoint one member for a one-year term, two members for two-year terms, and three members for three-year terms. Subsequent appointments shall be for three-year terms; except that an appointment to fill a vacancy on the board shall be for the remainder of the predecessor's term.

(d) The members of the board of appeals shall not be compensated for their service on the board and shall not be reimbursed for expenses.

(e) The board of appeals shall adopt reasonable procedures for conducting its deliberations.

(2) A board of education, the state charter school institute, a charter school, or a local district college board of trustees may appeal to the board of appeals a final written decision of an entity that conducts a plan review or inspection pursuant to section 22-32-124 or 23-71-122 (1)(v), C.R.S. The appeal shall be filed with the division within thirty days after the date of the decision. The division shall specify the form on which an appeal shall be made and shall provide the form to a board of education, a charter school, the state charter school institute, or a local district college board of trustees upon request.

(3) Upon receipt of an appeal, the division shall notify the chair of the board of appeals and schedule a hearing no more than fifteen days after the date on which the appeal was filed.

(4) The board of appeals may review a final written decision by an inspecting entity that is based on the provisions of the codes or standards adopted by the director of the division. The board shall not waive any requirement of the codes or standards. The board may recommend alternative materials as provided in the codes or standards. The final written decision of the board is final agency action for purposes of section 24-4-106.

(5) In addition to hearing appeals as provided in this section, the board of appeals shall advise the director in promulgating rules and enacting standards for the public school construction and inspection program.

(6) This section only applies to matters related to school reviews and inspections.



§ 24-33.5-1214. Cigarettes - reduced ignition propensity standards - repeal

(1) Short title. This section shall be known and may be cited as the "Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act".

(2) Testing - performance standard. (a) (I) Except as otherwise provided in paragraph (g) of this subsection (2), no cigarettes shall be sold or offered for sale in this state, or offered for sale or sold to persons located in this state, after July 31, 2009, unless:

(A) The cigarettes have been tested in accordance with the test method and meet the performance standard specified in this subsection (2);

(B) A written certification has been filed by the manufacturer with the director in accordance with subsection (3) of this section; and

(C) The cigarettes have been marked in accordance with subsection (4) of this section.

(II) The following conditions shall apply to testing and certification:

(A) Testing of cigarettes shall be conducted in accordance with ASTM international standard E2187-04, "standard test method for measuring the ignition strength of cigarettes".

(B) Testing shall be conducted on ten layers of filter paper.

(C) No more than twenty-five percent of the cigarettes tested in a test trial in accordance with this subsection (2) shall exhibit full-length burns. Forty replicate tests shall constitute a complete test trial for each cigarette tested.

(D) The performance standard required by this subsection (2) shall be applied only to a complete test trial.

(E) Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the international organization for standardization or another comparable accreditation standard specified by the division.

(F) A laboratory conducting testing in accordance with this subsection (2) shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results and limit the repeatability value to no greater than nineteen percent.

(G) This subsection (2) shall not require additional testing of cigarettes that have been tested for other purposes in a manner consistent with this section.

(H) Testing performed or sponsored by the division in order to determine a cigarette's compliance with the performance standard required by this subsection (2) shall be conducted in accordance with this subsection (2).

(b) Each cigarette listed in a certification submitted pursuant to subsection (3) of this section that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this subsection (2) shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least fifteen millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least fifteen millimeters from the lighting end and ten millimeters from the filter end of the tobacco column or ten millimeters from the labeled end of the tobacco column for nonfiltered cigarettes.

(c) A manufacturer of a cigarette that the division determines cannot be tested in accordance with the test method prescribed in paragraph (a) of this subsection (2) shall propose a test method and performance standard for the cigarette to the division. Upon approval of the proposed test method and a determination by the division that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subparagraph (II) of paragraph (a) of this subsection (2), the manufacturer may employ such test method and performance standard to certify such cigarette pursuant to this subsection (2). If the division determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are substantially similar to those contained in this subsection (2), and the division finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the reduced cigarette ignition propensity standards of such state's laws or rules under a legal provision comparable to this subsection (2), then the division shall authorize the manufacturer to employ the alternative test method and performance standard to certify such cigarette for sale in Colorado unless the division demonstrates a reasonable basis why the alternative test should not be accepted. All other applicable requirements of this subsection (2) shall apply to the manufacturer.

(d) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years and shall make copies of these reports available to the division and the attorney general upon written request. Any manufacturer who fails to make copies of such reports available within sixty days after receiving a written request shall be subject to a civil penalty not to exceed ten thousand dollars for each day after the sixtieth day that the manufacturer does not make such copies available.

(e) The division may adopt a subsequent ASTM international standard test method for measuring the ignition strength of cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM international standard E2187-04 and the performance standard in subparagraph (II) of paragraph (a) of this subsection (2).

(f) On or before June 30, 2012, and on or before June 30 of every third year thereafter, the division shall review the effectiveness of this subsection (2) and report to the general assembly the division's findings and, if appropriate, recommendations for legislation to improve the effectiveness of this section.

(g) The requirements of paragraph (a) of this subsection (2) shall not be construed to prohibit:

(I) Wholesale or retail dealers from selling their existing inventory of cigarettes on or after July 31, 2009, if a wholesale or retailer dealer can establish that state tax stamps were affixed to the cigarettes before said date and that the inventory was purchased before said date in comparable quantity to the inventory purchased during the same period of the immediately preceding year; or

(II) The sale of cigarettes solely for the purpose of consumer testing. As used in this subparagraph (II), "consumer testing" means an assessment of cigarettes that is conducted by, or under the control and direction of, a manufacturer for the purpose of evaluating consumer acceptance of such cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for such assessment.

(h) The division shall implement this section in accordance with the implementation in New York of the New York fire safety standards for cigarettes.

(3) Certification. (a) Each manufacturer shall submit to the director a written certification attesting that each cigarette listed in the certification:

(I) Has been tested in accordance with subsection (2) of this section; and

(II) Meets the performance standard set forth in subsection (2) of this section.

(b) Each cigarette listed in the certification submitted pursuant to paragraph (a) of this subsection (3) shall be described with the following information:

(I) Brand or trade name on the package;

(II) Style, such as light or ultra light;

(III) Length in millimeters;

(IV) Circumference in millimeters;

(V) Flavor, such as menthol or chocolate if applicable;

(VI) Filter or nonfilter;

(VII) Package description, such as soft pack or box;

(VIII) Marking pursuant to subsection (4) of this section;

(IX) The name, address, and telephone number of the laboratory that conducted the tests, if different from that of the manufacturer; and

(X) The date that the testing occurred.

(c) Certifications under this subsection (3) shall be made available to the attorney general for purposes consistent with this section and to the department of revenue for the purpose of ensuring compliance with this subsection (3).

(d) Each cigarette certified under this subsection (3) shall be subject to recertification every three years.

(e) At the time it submits a written certification under this subsection (3), a manufacturer shall pay to the department of public safety a fee of one thousand dollars for each brand family of cigarettes listed in the certification. The fee paid shall apply to all cigarettes within the brand family certified and shall include any new cigarette certified within the brand family during the three-year certification period.

(f) There is hereby established, in the state treasury, the reduced cigarette ignition propensity standards and firefighter protection act enforcement fund, also referred to in this section as the "fund". The fund shall consist of all certification fees and civil penalties collected pursuant to this section and shall, in addition to any other moneys made available for such purpose, be available to the division to support processing, testing, enforcement, and oversight activities under this section. Any moneys in the fund in excess of the amounts needed for such purposes may be used by the division, subject to annual appropriation, for fire safety and prevention programs, including without limitation firefighter training and certification.

(g) If a manufacturer has certified a cigarette pursuant to this subsection (3), and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standard required by this section, such cigarette shall not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards set forth in subsection (2) of this section and maintains records of the retesting as required by said subsection (2). Any altered cigarette that does not meet the performance standard set forth in said subsection (2) may not be sold in this state.

(4) Labeling. (a) Effective July 31, 2009, cigarettes that are certified by a manufacturer in accordance with subsection (3) of this section shall be marked to indicate compliance with the requirements of this section. Such marking shall be in eight-point type or larger and shall consist of one or more of the following:

(I) Modification of the package's UPC symbol to include a visible mark printed at or around the area of the UPC symbol. The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed in conjunction with the UPC symbol.

(II) Any visible combination of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed on the cigarette package or cellophane wrap; or

(III) Stamped, engraved, embossed, or printed text that indicates that the cigarettes meet the standards of this section.

(b) A manufacturer shall use only one marking and shall apply the marking uniformly to all brands and packages, including but not limited to packs, cartons, and cases, marketed by the manufacturer.

(c) The manufacturer shall notify the division as to the marking selected by the manufacturer.

(d) Prior to the certification of any cigarette, the manufacturer shall present its proposed marking to the division, which shall have discretion to approve or disapprove the marking; except that:

(I) The division shall approve:

(A) Any marking in use and approved for sale in New York pursuant to the New York fire safety standards for cigarettes; or

(B) The letters "FSC", signifying "fire standards compliant", appearing in eight-point type or larger and permanently stamped, engraved, embossed, or printed on the package at or near the UPC symbol; and

(II) Proposed markings shall be deemed approved if the division fails to act within ten business days after receiving a request for approval.

(e) A manufacturer shall not modify its approved marking unless the modification has been approved by the division in accordance with this subsection (4).

(f) Manufacturers certifying cigarettes in accordance with subsection (3) of this section shall provide a copy of the certifications to all wholesale dealers and agents to which they sell cigarettes and shall also provide sufficient copies of an illustration of the package marking utilized by the manufacturer pursuant to this subsection (4) for each retail dealer to which the wholesale dealers or agents sell cigarettes. Wholesale dealers and agents shall provide copies of these package markings received from manufacturers to all retail dealers to which they sell cigarettes. Wholesale dealers, agents, and retail dealers shall permit the director, the department of revenue, the attorney general, and employees thereof to inspect markings of cigarette packaging marked in accordance with this subsection (4).

(5) Penalties - forfeiture. Effective July 31, 2009:

(a) A manufacturer, wholesale dealer, agent, or other person or entity who knowingly sells or offers to sell cigarettes, other than at retail, in violation of subsection (2) of this section shall be subject to a civil penalty not to exceed one hundred dollars for each pack of such cigarettes sold or offered for sale; except that the penalty against any such person or entity shall not exceed one hundred thousand dollars during any thirty-day period.

(b) A retail dealer who knowingly sells or offers to sell cigarettes in violation of subsection (2) of this section shall be subject to a civil penalty not to exceed one hundred dollars for each pack of such cigarettes sold or offered for sale; except that the penalty against any such retail dealer shall not exceed twenty-five thousand dollars for sales or offers to sell during any thirty-day period.

(c) In addition to any other penalty prescribed by law, a corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to subsection (3) of this section shall be subject to a civil penalty of at least seventy-five thousand dollars, not to exceed two hundred fifty thousand dollars for each such false certification.

(d) A person who violates any provision of this section for which a penalty is not specifically provided shall be subject to a civil penalty of up to one thousand dollars for a first violation and up to five thousand dollars for a second or subsequent violation.

(e) Cigarettes that have been sold or offered for sale and that do not comply with the performance standard required by subsection (2) of this section shall be subject to forfeiture as provided in the "Colorado Contraband Forfeiture Act", part 5 of article 13 of title 16, C.R.S. Cigarettes forfeited pursuant to this paragraph (e) shall be destroyed; except that, before such destruction, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarettes if desired.

(f) In addition to any other remedy provided by law, the director or the attorney general may file an action in district court for a violation of this section, including petitioning for injunctive relief or to recover any costs or damages suffered by the state and enforcement costs, including attorney fees, relating to the specific violation. Each violation of this section or of rules adopted under this section constitutes a separate civil violation for which the director or attorney general may obtain relief under this paragraph (f).

(g) Whenever a law enforcement officer or duly authorized agent of the director discovers cigarettes that have not been marked as required by subsection (4) of this section, such officer or agent is hereby authorized and empowered to seize and take possession of such cigarettes. Such cigarettes shall be turned over to the department of revenue and shall be forfeited to the state. Cigarettes seized pursuant to this paragraph (g) shall be destroyed; except that, before such destruction, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarettes if desired.

(6) Rules. (a) The director may promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of this title, as necessary to administer this section.

(b) The department of revenue, in the regular course of conducting inspections of wholesale dealers, agents, and retail dealers as authorized by law, may inspect cigarettes to determine whether the cigarettes are marked as required by subsection (4) of this section. If the cigarettes are not marked as required, the department of revenue shall notify the division.

(7) Enforcement. To enforce this section, the attorney general, the department of revenue, the division, all duly authorized employees and agents thereof, and all law enforcement personnel are hereby authorized to examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale, as well as any cigarettes on the premises. Every person in the possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale is hereby directed and required to give the attorney general, the department of revenue, the division, all duly authorized employees and agents thereof, and all law enforcement personnel the means, facilities, and opportunity for the examinations authorized by this subsection (7).

(8) Exceptions. Nothing in this section shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of subsection (2) of this section if:

(a) The cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States; and

(b) The person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in Colorado.

(9) Repeal. (a) The general assembly intends that this section shall cease to be effective upon the effective date of a federal reduced cigarette ignition propensity standard that preempts this section. The division, upon receiving notice of the effectiveness of such federal standard, shall forward such notice to the revisor of statutes.

(b) This section is repealed, effective 12:01 a.m. the day after the revisor of statutes receives notice from the division as described in paragraph (a) of this subsection (9).

(c) Notwithstanding any other provision of law, the local governmental units of this state may neither enact nor enforce any ordinance or other local law or rule conflicting with, or preempted by, any provision of this section or with any policy of this state expressed by this section.



§ 24-33.5-1215. Volunteer firefighter tuition voucher fund - created

There is hereby created in the state treasury the volunteer firefighter tuition voucher fund, which shall be administered by the division and shall consist of any gifts, grants, or donations from private or public sources that the division is hereby required to seek and accept. All moneys in the fund are continuously appropriated to the division to be used for the purposes set forth in section 24-33.5-1216. All moneys in the fund at the end of each fiscal year shall be retained in the fund and shall not revert to the general fund or any other fund.



§ 24-33.5-1216. Volunteer firefighters - tuition vouchers - community and technical colleges

(1) The division shall collaborate with the state board for community colleges and occupational education created in section 23-60-104 (1)(b), C.R.S., and the board of the trustees for each local community college as specified in section 23-71-122, C.R.S., to develop a system to provide a tuition voucher for three credits per academic year to a qualified volunteer firefighter who is a full-time or part-time student at an institution in the state system of community and technical colleges or a local community college and who agrees to serve as a volunteer firefighter for no less than four years after completing his or her education at the institution.

(2) For purposes of this section, "local community college" includes Aims community college and Colorado mountain college.

(3) The division shall fund the tuition vouchers specified in subsection (1) of this section from the volunteer firefighter tuition voucher fund created in section 24-33.5-1215; except that, if the volunteer firefighter tuition voucher fund does not have sufficient moneys to fund the tuition vouchers, the division may use any existing appropriation.



§ 24-33.5-1217. Prescribed burning program - training and certification of certified burners - rules - fees

(1) The director shall establish training and certification standards for users of prescribed fire in consultation with the Colorado prescribed fire council or an analogous successor organization. The director may also consult with local fire jurisdictions.

(2) The training and certification standards adopted under this section shall:

(a) Create certified burner and noncertified burner designations for users of prescribed fire on private and nonfederal land;

(b) Establish requirements for certified burners to conduct lawful activities pursuant to authorization under section 18-13-109 (2)(b)(IV), C.R.S., regarding firing of woods or prairie;

(c) Identify processes and procedures for certified burners to conduct a prescribed fire;

(d) Recommend organizational structures for prescribed burn operations;

(e) Establish training standards for certified burners and utilize all means available to make the certified burner training as accessible as possible; and

(f) Clearly identify preexisting fees, permit requirements, liabilities, liability exemptions, and penalties for prescribed burn personnel and landowners, including those specified in sections 25-7-106 (7) and (8) and 25-7-123, C.R.S.

(3) (a) Except as otherwise provided in this section, on and after December 1, 2013, a prescribed fire must be attended by a person certified by the division pursuant to this section and rules promulgated thereto or otherwise authorized under section 24-33.5-1217.5 (1)(c).

(b) (I) Nothing in this section requires a private landowner to be certified by the division as a certified burner or qualified by national wildfire coordinating group standards as a prescribed burn boss to conduct prescribed fire on the landowner's own property.

(II) A private landowner or the landowner's designee who is certified by the division as a certified burner or qualified by national wildfire coordinating group standards as a prescribed burn boss is not liable for any civil damages for acts or omissions made in good faith resulting in damage or injury caused by fire or smoke resulting from prescribed burns they conduct on the landowner's own property and in compliance with applicable state laws and local ordinances, unless such private landowner's or designee's acts or omissions are grossly negligent or willful and wanton.

(III) Nothing in this section exempts private landowners from complying with any other applicable local, state, or federal requirements pertaining to open burning.

(4) The director, by rule, may establish a fee at an amount not to exceed the amount required to recover all direct costs that the division incurs in providing training to and processing applications for persons seeking certification as certified burners pursuant to this section. Any fees so collected shall be deposited into the firefighter, first responder, hazardous materials responder, and prescribed fire training and certification fund created in section 24-33.5-1207.

(5) (a) The director, in consultation with the Colorado state forest service described in part 3 of article 31 of title 23, C.R.S., and in accordance with article 4 of this title:

(I) May adopt any such rules as the director deems necessary to administer the prescribed burning program within the division; and

(II) Shall adopt rules and standards:

(A) Pertaining to the training and certification of certified burners, including training components; application processes; qualification for and terms and durations of certification; types of certification, if applicable; grounds and processes for renewal, suspension, and revocation of certifications; and training, certification, and renewal fees; and

(B) For the use of prescribed burning occurring on state lands or conducted by state agencies on private lands, pursuant to section 24-33.5-1217.5.

(b) The rules and standards promulgated pursuant to sub-subparagraph (B) of subparagraph (II) of paragraph (a) of this subsection (5) constitute the minimum standards for all prescribed burning conducted in the state, except for prescribed burning conducted by an agency of the federal government. To be exempt from these standards, other users of prescribed fire, including local governments and nongovernmental organizations must adopt or have already adopted guidelines or standards that are in substantial compliance with the intent of section 24-33.5-1217.5 for prescribed burning under their control.

(6) (a) Subject to the provisions of paragraph (c) of this subsection (6), the director may enter into an agreement with an owner or other person having legal control of property, including a public agency with regulatory or natural resource management authority over any such property, for the use of prescribed burning consistent with this article to prevent high-intensity wildland fires by reducing the volume and continuity of wildland fuels or to achieve other goals, including forest improvement, consistent with this article.

(b) The director shall not enter into an agreement for prescribed burning pursuant to paragraph (a) of this subsection (6) unless the director first determines that the property owner or other person having legal control of the property has both evaluated all alternatives to prescribed burning and concluded that prescribed burning is an appropriate hazardous fuel reduction method for the property.

(c) Nothing in this section compels any person to enter into an agreement with the director.

(d) (I) Where an agency of the federal government assumes primary responsibility for conducting a prescribed burn in the state, neither the agency nor any other agency of the federal government is required to comply with the rules and standards promulgated pursuant to sub-subparagraph (B) of subparagraph (II) of paragraph (a) of subsection (5) of this section.

(II) If the director has entered into an agreement with an agency of the federal government as of the effective date of this section of the type described in paragraph (a) of this subsection (6), nothing in this section shall be construed to require a new agreement or modification of an existing agreement.

(7) (a) The division shall cooperate with and provide advisory services to any person desiring to use prescribed burning, the objective of which is the prevention of high-intensity wildland fires, watershed management, vegetation management, forest improvement, wildlife habitat improvement, or any other objective that is deemed to be in the public interest, or any combination of such objectives.

(b) The division shall provide information and technical assistance to units of local government, upon request from the local government, concerning prescribed burning.

(c) The division may provide standby fire protection to any person using prescribed burning in a manner deemed to be in the public interest, to such extent as personnel, fire crews, and firefighting equipment are requested and available.

(8) The division shall, subject to sufficient funding, institute a public information campaign to promote to the general public the benefits of prescribed burning.

(9) Nothing in this article grants the division authority over any hazardous fuel reduction other than prescribed burning. Forest health, forest improvement, vegetation and watershed management, and hazardous fuel reduction other than prescribed burning remain responsibilities vested in the state forest service.

(10) Notwithstanding any other provision of law:

(a) In performing the duties assigned to him or her under subsections (5) and (6) of this section, the director shall consult with the Colorado state forest service as described in part 3 of article 31 of title 23, C.R.S.

(b) The prescribed burning standards adopted by the director pursuant to sub-subparagraph (B) of subparagraph (II) of paragraph (a) of subsection (5) of this section shall be consistent with existing laws and processes that ban, regulate, or have developed recommendations concerning open burning, including sections 18-13-109, 18-13-109.5, 23-31-312, 23-31-313 (6)(a)(II) and (6)(a)(III), 25-7-106 (7) and (8), 25-7-123, 29-20-105.5, and 30-11-124, C.R.S.

(c) Nothing in this section or section 24-33.5-1217.5 or 24-33.5-1217.7 shall be construed to affect the authority of a county government to develop or administer an open burning permit system for the purpose of safely disposing of slash in accordance with the provisions of section 30-15-401 (1)(n.5), C.R.S.

(11) Except as otherwise provided for the fees established and collected pursuant to subsection (4) of this section, all moneys received by the division pursuant to this section shall be credited to the wildland fire cost recovery fund created in section 24-33.5-1220 (4).



§ 24-33.5-1217.3. Authority to permit controlled burns during drought conditions - civil - criminal

The division may provide written authority to persons seeking to conduct prescribed or controlled fires, such as grassland, forest, or habitat management activities, during drought conditions as specified in section 13-21-105 (2) or 18-13-109 (2)(b)(III), C.R.S. In issuing written authority for prescribed or controlled fires, the division shall conform to and shall not supersede any state or local bans on fires.



§ 24-33.5-1217.5. Minimum prescribed burning standards

(1) The prescribed burning standards adopted by the director pursuant to section 24-33.5-1217 (5)(a)(II)(B) must, at a minimum:

(a) Ensure that prescribed burning is the controlled application of fire to vegetative fuels under specified environmental conditions in accordance with a written prescription plan, which plan:

(I) Is designed to confine the fire to a predetermined area;

(II) Is designed to accomplish planned land management objectives, as those objectives are determined by the property owner or natural resource management authority; and

(III) Conforms to this article and the rules and standards adopted in accordance with this article;

(b) Include information on planning, preparing, and implementing safe, effective prescribed burning, which information:

(I) Is based on the "interagency prescribed fire planning and implementation procedures guide", as amended, published by the national wildfire coordinating group, or by any successor group; and

(II) Contains specific criteria with respect to masticated fuels;

(c) Require at least one person, who must be qualified by national wildfire coordinating group standards as a prescribed burn boss at the level commensurate with the complexity of the burn, to be present on site:

(I) During the conduct of the prescribed burn; and

(II) (A) Until the fire is adequately confined to reasonably prevent escape of the fire from the area intended to be burned; or

(B) Until the prescribed burning is completed and all fire is declared to be out;

(d) Establish appropriate guidelines sufficient to:

(I) Conduct the burn in accordance with the prescription plan; and

(II) Provide adequate protection for the safety of persons and of adjacent property;

(e) Evaluate alternatives to prescribed burning, such as mechanical treatment, and guide the user through the safe and prudent application of prescribed burning, when it is determined to be an appropriate method; and

(f) Set forth requirements for record keeping; public information campaigns; and timely notice of prescribed burning to adjacent landowners, local authorities, and, to the extent practicable, potentially affected neighbors.

(2) All users of prescribed fire shall comply with the applicable provisions of the "Colorado Air Pollution Prevention and Control Act", part 1 of article 7 of title 25, C.R.S., and its implementing regulations, and shall obtain a permit for prescribed fire pursuant to section 25-7-123, C.R.S.

(3) The rules and standards adopted by the director must be promulgated in consultation with the Colorado state forest service as described in part 3 of article 31 of title 23, C.R.S., the Colorado prescribed fire council, or an analogous successor organization, and other subject matter experts as the director deems appropriate. In promulgating such rules and standards, the director shall consider the current state of research and best management practices for prescribed burning.



§ 24-33.5-1217.7. Escaped prescribed fires

(1) If a prescribed fire exceeds the control capability of on-site resources, the fire is deemed to be escaped, and suppression actions shall be taken immediately to bring the escape under control.

(2) The division shall conduct or cause to be conducted a formal review following escape of a prescribed fire. The purpose of the review is to identify the factors that contributed to the escape, including compliance with policy requirements, in an effort to reduce the occurrence or prevent future escapes.

(3) Wildfires burning uncontrolled on forested, brush, or grassland areas that pose a hazard to life and property constitute a public nuisance. Employees or agents of the division have the right to enter land to control, suppress, or investigate wildfires without liability for trespass.

(4) In order to prevent high-intensity or catastrophic wildland fires, local, state, or federal firefighters may enter lands and construct fire lines or fire breaks to prevent further spread of wildfires, without liability for trespass.



§ 24-33.5-1218. Cooperation with governmental units

In connection with its powers and duties concerning the protection of the forest lands of the state from fire, the division may cooperate and coordinate with the United States forest service, the United States secretary of the interior, the United States secretary of agriculture, the state board of land commissioners, and the counties for such protection and may advise and aid in preventing forest fires on state and private lands in the national forests in the state, including coordinating with the United States secretary of the interior and the United States secretary of agriculture to develop management plans for federal lands within the state of Colorado pursuant to 16 U.S.C. sec. 530, 16 U.S.C. sec. 1604, and 43 U.S.C. sec. 1712; but nothing contained in this section shall be construed as transferring to the division the duties or responsibilities of the sheriffs of the various counties with respect to forest fire control laws.



§ 24-33.5-1219. Wildland fires - duty of sheriff to report

It is the duty of the sheriffs of the various counties of the state to report as soon as practicable the occurrence of any fire in any forest in the state, either on private or public lands, to the division or its authorized agent, and, upon receiving notice from any source of a fire in any forest, it is the duty of the agent of the division to aid and assist in controlling or extinguishing the same, if necessary.



§ 24-33.5-1220. Funds available - emergency fire fund - wildland fire equipment repair fund - wildland fire cost recovery fund - creation - gifts, grants, and donations authorized

(1) The governor's emergency fund may be used for the purpose of preventing and suppressing forest and wildland fires, in accordance with part 7 of this article.

(2) (a) There is hereby created in the state treasury the emergency fire fund, which fund shall be administered by the division, in accordance with paragraph (b) of this subsection (2), to fund emergency responses to wildfires. The division is authorized to seek and accept gifts, grants, reimbursements, or donations from private or public sources for the purposes of this section. The fund consists of all moneys that may be appropriated thereto by the general assembly and all private and public funds, including from counties and the Denver water board, received through gifts, grants, reimbursements, or donations that are transmitted to the state treasurer and credited to the fund. All interest earned from the investment of moneys in the fund shall be credited to the fund. The moneys in the fund are hereby continuously appropriated for the purposes indicated in this section. Any moneys not expended at the end of the fiscal year shall remain in the fund and shall not be transferred to or revert to the general fund.

(b) The division shall use the moneys in the emergency fire fund to provide funding or reimbursement for wildfires in accordance with memoranda of understanding with participating public entities.

(3) There is hereby created in the state treasury the wildland fire equipment repair cash fund, which fund shall be administered by the division to fund the costs of fire equipment maintenance and repair. The division is authorized to seek and accept gifts, grants, reimbursements, or donations from private or public sources for the purposes of this section. The fund consists of all moneys that may be appropriated thereto by the general assembly and all private and public funds, including from counties and the Denver water board, received through gifts, grants, reimbursements, or donations that are transmitted to the state treasurer and credited to the fund. All interest earned from the investment of moneys in the fund shall be credited to the fund. The moneys in the fund are hereby continuously appropriated for the purposes set forth in this section. Any moneys not expended at the end of the fiscal year shall remain in the fund and shall not be transferred to or revert to the general fund.

(4) (a) There is hereby created in the state treasury the wildland fire cost recovery fund, to be administered by the division for personnel and operating expenses associated with wildland fire suppression activities. The division is authorized to seek and accept gifts, grants, reimbursements, or donations from private or public sources for the purposes of this subsection (4). The fund consists of all moneys recovered for the division's expenditures for wildland fire suppression, moneys that may be appropriated thereto by the general assembly, and all private and public funds, including from counties and the Denver water board, received through gifts, grants, reimbursements, or donations that are transmitted to the state treasurer and credited to the fund. The fund is noninterest-bearing. The moneys in the fund are hereby continuously appropriated for the purposes set forth in this subsection (4). Any moneys not expended at the end of the fiscal year shall remain in the fund and shall not be transferred to or revert to the general fund.

(b) Notwithstanding any limitation on the amount of advances set forth in section 24-75-203 (2), the controller may authorize an advance without interest in any amount to be made to the division to provide it with working capital for the operation of wildland fire suppression activities to which wildland fire cost recovery fund moneys are allocated pursuant to this subsection (4).

(5) Notwithstanding any provision of law to the contrary, the funds established under subsections (2), (3), and (4) of this section are exempt from the limitations set forth in section 24-75-402.



§ 24-33.5-1221. State responsibility - determination by the director - intergovernmental agreements required - terms included - definitions - legislative declaration

(1) The director shall determine, in consultation with local authorities and with the approval of the governor, geographic areas of the state, including wildland-urban interface areas, in which the state has a financial responsibility for managing forest and wildland fires. The management of fires in all other areas is primarily the responsibility of local or federal agencies, as the case may be. The director may exclude all lands owned or controlled by the federal government or any agency thereof, and the director shall exclude all lands within the exterior boundaries of incorporated cities or towns.

(2) (a) The general assembly hereby finds, determines, and declares that:

(I) Because wildland fires so often traverse the territorial boundaries of political subdivisions, the full cooperation of governmental entities within whose territorial boundaries forest lands, rangelands, or wildland areas are located is necessary to ensure adequate protection against those fires;

(II) Because wildland fires cross territorial boundaries, particularly if cooperative fire mitigation policies are not established and maintained, protecting the public from the dangers of such fires, especially fires occurring in wildland-urban interface areas, is a necessary endeavor and a matter of statewide concern; and

(III) This subsection (2) is enacted for the purpose of requiring intergovernmental cooperation between a county and any state agency that owns wildland areas located within the county to mitigate the harm caused by wildland fires affecting land areas in the interest of protecting the public health and safety.

(b) As used in this subsection (2), unless the context otherwise requires:

(I) "Forest land" means land of which at least ten percent is stocked by forest trees of any size and includes land that formerly had such tree cover and that will be naturally or artificially regenerated. "Forest land" includes roadside, streamside, and shelterbelt strips of timber that have a crown width of at least one hundred twenty feet. "Forest land" includes unimproved roads and trails, streams, and clearings that are less than one hundred twenty feet wide.

(II) "Rangeland" means an expanse of land that is unforested and on which it is suitable for livestock to wander and graze.

(III) "State agency" has the meaning set forth in section 24-18-102.

(IV) "Wildland area" means an area in which development is essentially nonexistent, except for roads, railroads, power lines, and similar infrastructure, and in which structures, if present, are widely scattered.

(V) "Wildland fire" means an unplanned or unwanted fire in a forest land, rangeland, or wildland area, including an unauthorized human-caused fire, an out-of-control prescribed fire, and any other fire in a forest land, rangeland, or wildland area where the objective is to extinguish the fire.

(c) (I) (A) On or before January 1, 2017, each state agency that owns any land constituting forest land, rangeland, or wildland area shall enter into an intergovernmental agreement with each county in which the land is located to mitigate wildland fires affecting the land areas of the state agency and county. In making such intergovernmental agreement, the parties to the agreement shall consult with any utility providers that have facilities in the areas subject to the agreements to the extent that the agreements will affect the providers.

(B) Sub-subparagraph (A) of this subparagraph (I) does not apply to rights-of-way, conservation easements, or state trust lands. However, the department of natural resources and the state land board shall evaluate the feasibility of entering into intergovernmental agreements similar to those required under sub-subparagraph (A) of this subparagraph (I) for state trust lands. Prior to September 1, 2014, the department of natural resources shall report to the wildfire matters review committee created in section 2-3-1602, C.R.S., regarding any conclusions reached subsequent to this evaluation, including reasonable alternatives to address wildland fire mitigation and suppression costs with counties in which state trust lands are located.

(II) Any agreement required by subparagraph (I) of this paragraph (c) must address the following matters:

(A) The identification of all parties to the agreement and their respective roles and responsibilities regarding the mitigation and management of wildland fires;

(B) The procedures for cooperation and coordination among the parties to the agreement;

(C) Management objectives for forest land and wildland fire prevention, preparedness, mitigation, suppression, reclamation, or rehabilitation, and the designation of the state agency with fiscal and operational authority for each objective;

(D) A description of available emergency or mutual aid resources in the event of wildland fires;

(E) Identification of the party or parties responsible for paying the costs of suppression of wildfires occurring on state-owned lands;

(F) The specification that reimbursement and billing procedures will be handled through the division's existing billing process; and

(G) Action that may be undertaken by one party to the agreement if another party to the agreement fails to satisfy its duties or responsibilities under the agreement.

(d) The agreement required under paragraph (c) of this subsection (2) must be executed by all parties to the agreement.

(e) Nothing in this subsection (2) alters or affects the manner in which suppression costs are handled:

(I) During an agreed-upon mutual aid period; or

(II) Pursuant to an existing agreement.



§ 24-33.5-1222. Cooperation by counties

The boards of county commissioners may, in their discretion, cooperate and coordinate with the governing bodies of organized fire districts, fire departments, and municipal corporations; with private parties; with other counties; with the director; with the United States secretary of the interior; with the United States secretary of agriculture; and with an agency of the United States government in the management and prevention of forest fires. Such boards of county commissioners are authorized to participate in the organization and training of rural fire-fighting groups, in the payment for the operation and maintenance of fire-fighting equipment, and in sharing the cost of managing fires.



§ 24-33.5-1223. Sheriffs to enforce

The county sheriff, assisted by the director, shall enforce sections 24-33.5-1217 to 24-33.5-1228 and of all state forest fire laws, and such persons shall not be liable to civil action for trespass committed in the discharge of their duties.



§ 24-33.5-1224. Limitation of state responsibility

Nothing in sections 24-33.5-1217 to 24-33.5-1228 authorizes any county fire warden, firefighter, or county officer to obligate the state for payment of any money.



§ 24-33.5-1225. Emergencies

When the governor finds that conditions of extreme fire hazard exist, he or she may by proclamation close such land as he or she may find to be in such condition of extreme hazard to the general public and prohibit or limit burning thereon to such a degree and in such ways as he or she deems necessary to reduce the danger of forest fire. The governor shall declare the end of any such emergency only upon a finding that the conditions of extreme fire hazard no longer exist.



§ 24-33.5-1226. Wildfire emergency response fund - creation - gifts, grants, and donations authorized

(1) (a) There is hereby created in the state treasury the wildfire emergency response fund, which fund shall be administered by the division. The division is authorized to seek and accept gifts, grants, reimbursements, or donations from private or public sources for the purposes of this section. The fund consists of all moneys that may be appropriated thereto by the general assembly, any moneys transferred to the fund by the state treasurer pursuant to section 24-33.5-706 (4.5) or transferred pursuant to section 10-3-209 (4), C.R.S., and all private and public funds received through gifts, grants, reimbursements, or donations that are transmitted to the state treasurer and credited to the fund. All interest earned from the investment of moneys in the fund shall be credited to the fund. The moneys in the fund are hereby continuously appropriated for the purposes indicated in this section. Any moneys not expended at the end of the fiscal year remain in the fund and do not transfer or revert to the general fund.

(b) The general assembly finds that the implementation of this section does not rely on the receipt of adequate funding through gifts, grants, or donations. Therefore, the notice requirements specified in section 24-75-1303 (3) are inapplicable to the wildfire emergency response fund.

(2) At a minimum, the division shall use the moneys in the wildfire emergency response fund to provide funding or reimbursement for:

(a) The first aerial tanker flight or the first hour of a firefighting helicopter operating on a wildfire at the request of any county sheriff, municipal fire department, or fire protection district; and

(b) The employment of wildfire hand crews to fight a wildfire for the first two days of a wildfire at the request of any county sheriff, municipal fire department, or fire protection district, with a preference for the use of wildfire hand crews from the inmate disaster relief program created in section 17-24-124, C.R.S.

(3) On an annual basis, the governor may authorize the division to increase the use of the wildfire emergency response fund to provide funding or reimbursement for additional aerial tanker flights or additional usage of wildfire hand crews to fight a wildfire. The director shall include a request for such authorization in, and in accordance with, the annual wildfire preparedness plan recommendations developed pursuant to section 24-33.5-1227 (2).

(4) Nothing in this section precludes or prevents the governor, in his or her discretion, from authorizing additional increases or decreasing the use of the wildfire emergency response fund if the actual wildfire situation is more or less severe than anticipated at the time the wildfire preparedness plan required under section 24-33.5-1227 (2) was prepared.

(5) (Deleted by amendment, L. 2013.)



§ 24-33.5-1227. Wildfire preparedness fund - creation - gifts, grants, and donations authorized - wildfire preparedness plan - report

(1) (a) (I) There is hereby created in the state treasury the wildfire preparedness fund. The fund consists of all money that may be appropriated thereto by the general assembly, all private and public money received through gifts, grants, reimbursements, or donations that are transmitted to the state treasurer and credited to the fund, all money transferred to the fund pursuant to section 34-63-102 (5.4)(b)(II), all money transferred to the fund from the healthy forests and vibrant communities fund created in section 23-31-313 (10), money transferred pursuant to section 39-29-109.3 (2)(n)(I)(C), and money transferred pursuant to subsection (1)(a)(II) of this section. All interest earned from the investment of money in the fund shall be credited to the fund. The money in the fund is hereby continuously appropriated for the purposes indicated in this section. Any money not expended at the end of the fiscal year shall remain in the fund and shall not be transferred to or revert to the general fund.

(II) On July 1, 2017, the state treasurer shall transfer eighty-six thousand three hundred sixty-four dollars from the general fund to the wildfire preparedness fund.

(b) By executive order or proclamation, the governor may access and designate moneys in the wildfire preparedness fund for wildfire preparedness activities; except that moneys in the wildfire preparedness fund that have been transferred from the healthy forests and vibrant communities fund created in section 23-31-313 (10), C.R.S., and moneys transferred pursuant to section 39-29-109.3 (2)(n)(I)(C), C.R.S., may be used only for the purposes set forth in subparagraph (II) of paragraph (c) of this subsection (1). The division shall implement the directives set forth in such executive order or proclamation. As soon as practicable after issuing the executive order or proclamation, the governor shall notify the joint budget committee of any moneys so accessed and designated.

(c) (I) Except as provided in subparagraph (II) of this paragraph (c), the division may use the moneys in the wildfire preparedness fund to provide funding or reimbursement for the purchase of fire shelters by volunteer fire departments in order to comply with applicable federal requirements.

(II) The division shall use moneys in the wildfire preparedness fund transferred from the healthy forests and vibrant communities fund created in section 23-31-313 (10), C.R.S., and moneys transferred pursuant to section 39-29-109.3 (2)(n)(I)(C), C.R.S., to:

(A) Increase upgrades to fire engines acquired through the federal excess personal property program that are on loan to local fire departments;

(B) Increase technical assistance in wildland fire preparedness to counties, municipalities, and fire protection districts; and

(C) Ensure, in conjunction with the wildfire preparedness plan developed pursuant to subsection (2) of this section, that state firefighting equipment is fully operational and both available to and coordinated with the equipment capacities of fire protection districts and that county, municipality, and fire protection districts personnel are fully trained in the use of such equipment.

(III) The division may use moneys in the wildfire preparedness fund for the purpose of training, equipping, or supervising one or more hand crews employed by veterans' fire corps programs in Colorado for wildland fire mitigation and suppression.

(d) The general assembly finds that the implementation of this section does not rely on the receipt of adequate funding through gifts, grants, or donations. Therefore, the notice requirements specified in section 24-75-1303 (3) are inapplicable to the wildfire preparedness fund.

(2) (a) To effectively implement section 24-33.5-1226 and to provide recommendations to the governor related to use of the disaster emergency fund pursuant to section 24-33.5-706 and the wildfire preparedness fund created in subsection (1) of this section, the director, a representative of the county sheriffs of Colorado, a representative of the Colorado state fire chiefs' association, the director of the office of emergency management created in part 7 of this article, and the adjutant general or his or her designee shall collaborate to develop a wildfire preparedness plan designed to address the following:

(I) The amount of aerial firefighting resources necessary for the state of Colorado at times of high and low wildfire risk;

(II) The availability of appropriate aerial firefighting equipment and personnel at times of high fire risk to respond to a wildfire;

(III) The availability of state wildfire engines and staffing of the engines at different levels of wildfire risk;

(IV) The availability of wildfire hand crews, including state inmate wildfire hand crews, at different levels of wildfire risk; and

(V) A process for ordering and dispatching aerial firefighting equipment and personnel that is consistent with, and supportive of, the statewide all-hazards resource mobilization plan prepared pursuant to section 24-33.5-705.4.

(b) The wildfire preparedness plan recommendations developed pursuant to paragraph (a) of this subsection (2) shall be updated each March 15. Notwithstanding section 24-1-136 (11), the director shall submit a written report of the wildfire preparedness plan to the governor and the members of the general assembly no later than each April 1.

(c) The director, the representative of the county sheriffs of Colorado, the representative of the Colorado state fire chiefs' association, the director of the office of emergency management created in part 7 of this article, and the adjutant general or his or her designee shall not receive additional compensation for the collaboration required by this subsection (2) for the development of the wildfire preparedness plan.

(3) The director may enter into agreements to provide firefighting services, including personnel or firefighting aircraft, engines, or other vehicles to federal, state, or local agencies. Any moneys received pursuant to such agreements shall be credited to the wildland fire cost recovery fund created in section 24-33.5-1220 (4).

(4) Procedures governing the development, adoption, and implementation of community wildfire protection plans by county governments are specified in section 30-15-401.7, C.R.S. Nothing in this section affects section 30-15-401.7, C.R.S.



§ 24-33.5-1228. Colorado firefighting air corps - creation - powers - aircraft acquisitions required - center of excellence - unmanned aircraft systems study and pilot program - Colorado firefighting air corps fund - creation - report - rules

(1) There is hereby created in the division the Colorado firefighting air corps, also referred to in this section as the "C-FAC".

(2) (a) The division may:

(I) Purchase, acquire, lease, or contract for the provision of firefighting aircraft, facilities, equipment, and supplies for aerial firefighting; and

(II) Retrofit, maintain, staff, operate, and support the firefighting aircraft or contract for the provision of those services.

(b) (I) The director may enter into agreements with federal agencies or other states for the provision of the C-FAC's firefighting aircraft when the aircraft are not being utilized for fires or other emergencies in Colorado.

(II) The director shall establish reimbursement rates for the direct and indirect costs of providing aircraft from the C-FAC that are requested through the interagency dispatch system or pursuant to an agreement described in subparagraph (I) of this paragraph (b). All reimbursements shall be credited to the Colorado firefighting air corps fund created in subsection (3) of this section.

(c) The director may fulfill any of the duties contained in paragraph (a) of this subsection (2) through the use of public-private partnerships with one or more private or public entities.

(2.5) (a) Within eighteen months after May 12, 2014, the division shall operate a center of excellence for advanced technology aerial firefighting, also referred to in this section as the "center of excellence", based on the innovations proposed, analyzed, reviewed, evaluated, or implemented by the C-FAC in the technology, tactics, and economics of aerial resources, particularly in connection with the activities described in subparagraphs (I) and (II) of paragraph (a) of subsection (2) of this section. The executive director shall include in his or her annual report required under section 2-7-203, C.R.S., an update regarding the center of excellence, including the center's activities, findings, and needs.

(b) The center of excellence shall perform, but is not limited to, the following functions:

(I) Serve as an integrated repository for science-based evaluation of the three fundamental contributing factors to successful aerial firefighting: Effectiveness, efficiency, and sustainability;

(II) Review current regular research and assessment projects to evaluate:

(A) New and existing technologies for integration into tactical fire scenarios in a variety of settings, such as initial attack, night operations, and operations in wildland urban interface areas; and

(B) Sustainable contracting and value propositions to determine which technologies and contract vehicles are most advantageous and cost-effective to entities performing or providing aerial firefighting;

(III) Review current data and documentation on science and technology relevant to aerial firefighting and make the results of the center of excellence's research and assessment projects available to persons interested in aerial firefighting effectiveness, efficiency, and sustainability, including fire managers, policy decision-makers, scientists, students, and any other requesting persons; and

(IV) Establish and support a Colorado wildland fire prediction and decision support system in accordance with section 24-33.5-1232.

(c) (I) In addition to performing the functions described in subsection (2.5)(b) of this section, upon receiving sufficient money in the form of gifts, grants, and donations, the center of excellence shall conduct a study concerning the integration of unmanned aircraft systems within state and local government operations that relate to certain public-safety functions. At a minimum, the study must:

(A) Identify the most feasible and readily available ways to integrate unmanned aircraft systems technology within local and state government functions relating to firefighting, search and rescue, accident reconstruction, crime scene documentation, emergency management, and emergencies involving significant property loss or potential for injury or death; and

(B) For each application of unmanned aircraft systems that the center of excellence identifies pursuant to subsection (2.5)(c)(I)(A) of this section, include consideration of privacy concerns, costs, and timeliness of deployment.

(II) Not later than one month after completing the study described in subsection (2.5)(c)(I) of this section, the center of excellence shall submit a report describing the results of its study to the wildfire matters review committee created in section 2-3-1602 and the house agriculture, livestock, and natural resources committee and the senate agriculture, natural resources, and energy committee, or any successor committees. The report must address each item described in subsection (2.5)(c)(I) of this section, as well as the results of the unmanned aircraft system pilot program described in subsection (2.5)(d) of this section.

(d) (I) As part of the study described in subsection (2.5)(c)(I) of this section, upon receiving sufficient money in the form of gifts, grants, and donations, on and after June 5, 2017, the center of excellence shall operate an unmanned aircraft system pilot program, referred to within this section as the "pilot program", to integrate unmanned aircraft systems within state and local government operations that relate to certain public-safety functions.

(II) As part of the pilot program, the department of public safety shall deploy at least one team of unmanned aircraft system operators to a region within the state that has been designated by the division as a fire hazard. The pilot program must train the unmanned aircraft system operators to operate unmanned aircraft systems in various contexts relating to firefighting, search and rescue, accident reconstruction, crime scene documentation, emergency management, and emergencies involving significant property loss or potential for injury or death. Unmanned aircraft system operators may be compensated by the center during their training.

(III) In operating the pilot program, the center of excellence shall not interfere with any active wildfire suppression effort unless the center is granted permission to assist in such effort by a supervising agency with the authority to grant such permission.

(3) (a) The division shall administer the Colorado firefighting air corps fund, which fund is hereby created in the state treasury. The division may seek and accept gifts, grants, reimbursements, investments, bond revenues, sales proceeds, commissions for services, sponsorships, advertising fees, licensing fees, profits, or donations from private or public sources for the purposes of this section. The fund consists of all money that may be appropriated to the fund by the general assembly, and all private and public funds received through gifts, grants, reimbursements, investments, bond revenues, sales proceeds, commissions for services, sponsorships, advertising fees, licensing fees, profits, or donations that are transmitted to the state treasurer and credited to the fund. All interest earned from the investment of money in the fund is credited to the fund. The money in the fund is continuously appropriated for the purposes indicated in subsection (3)(c) of this section. Any money not expended at the end of the fiscal year remains in the fund.

(b) The general assembly finds that the implementation of this section does not rely entirely on the receipt of adequate funding through gifts, grants, or donations. Therefore, the division is not subject to the notice requirements specified in section 24-75-1303 (3).

(c) The division shall use the money in the Colorado firefighting air corps fund for the purposes of subsection (2.5) of this section and for paying the direct and indirect costs of maintaining the Colorado firefighting air corps, including expenses associated with acquisition, retrofitting, labor, equipment, supply, transportation, air, mobilization, repair, maintenance, and demobilization.

(4) The director shall include, in his or her annual report to the wildfire matters review committee required under section 24-33.5-1203.5 (3), an update regarding the division's activities under this section, including the number and type of aerial firefighting resources acquired or contracted for during the fire season in which the committee meets, an assessment of the effectiveness of the aerial firefighting program, an estimate of anticipated budget and other resource needs to sustain or improve the C-FAC's operations, and other information related to aerial firefighting that the director deems pertinent.

(5) (a) As soon as practicable after May 12, 2014, the division shall acquire or contract for firefighting aircraft for use during the 2014 fire season. In making such acquisitions or contracts, the division shall adhere, as nearly as feasible and appropriate and within available appropriations, to the recommendations made in the division's "special report: Colorado firefighting air corps, report to the governor and general assembly on strategies to enhance the state's aerial firefighting capabilities", dated March 28, 2014; except that nothing in this subsection (5):

(I) Requires the director to contract for exclusive use of any aircraft; or

(II) Limits the director's ability to determine the actual number, kind, type, and location of aviation assets based on preparedness levels, wildfire risk and activity, weather, location of other aerial assets, available appropriations, and other appropriate criteria.

(b) Nothing in this subsection (5) abrogates, reduces, or otherwise affects the division's powers under subsection (2) of this section with regard to subsequent fire seasons, including the authority to obtain or arrange for suitable aircraft and associated resources.

(c) In addition to the acquisitions or contracts made pursuant to paragraph (a) of this subsection (5), the division may use any appropriations for the Colorado firefighting air corps for the center of excellence described in subsection (2) of this section.

(6) The division shall seek to maximize its aerial firefighting capacity consistent with the recommendations of the director and within the division's available budget.

(7) The director may establish general statements of policy or promulgate rules as he or she deems necessary or convenient to implement this section, including specifying additional functions to be performed by, or methods of operation of, the center of excellence created in subsection (2) of this section. Rules shall be adopted in accordance with article 4 of this title.



§ 24-33.5-1229. Lump-sum death benefits for seasonal wildland firefighters - definition - rules

(1) If the director determines that an eligible seasonal wildland firefighter has died as the direct and proximate result of a personal injury sustained in the line of duty in Colorado, the division shall pay a benefit of ten thousand dollars as follows, if the payee indicated is living on the date on which the determination is made:

(a) If there is no child who survived the seasonal wildland firefighter, to the surviving spouse of the seasonal wildland firefighter;

(b) If there is at least one child who survived the seasonal wildland firefighter and a surviving spouse of the seasonal wildland firefighter, fifty percent to the surviving child or children, in equal shares, and fifty percent to the surviving spouse;

(c) If there is no surviving spouse of the seasonal wildland firefighter, to the surviving child or children, in equal shares;

(d) If there is no surviving spouse of the seasonal wildland firefighter and no surviving child:

(I) To the surviving individual or individuals designated by the seasonal wildland firefighter in the most recently executed designation of beneficiary on file at the time of death with the governing body or state agency, apportioned in accordance with the designation of beneficiary or, if apportionment is not indicated, in equal shares; or

(II) If there is no individual qualifying under subparagraph (I) of this paragraph (d), to the surviving beneficiaries under the most recently executed life insurance policy of the seasonal wildland firefighter on file at the time of death with the governing body or state agency, apportioned in accordance with the insurance policy or, if apportionment is not indicated, in equal shares;

(e) If there is no individual qualifying under paragraph (a), (b), (c), or (d) of this subsection (1), to the surviving parent or parents, in equal shares, of the seasonal wildland firefighter.

(2) (a) Eligibility for payment in accordance with subsection (1) of this section also extends to the survivor or survivors of a seasonal wildland firefighter who dies after separation from service with the governing agency body or state agency if the death resulted from an injury sustained in the line of duty in Colorado.

(b) For purposes of this section, notwithstanding section 24-33.5-1202 (12.5), while not employees or volunteers of the department of corrections or the state, "seasonal wildland fighter" also includes members of the Colorado correctional industries' state wildland inmate fire team crews, also known as "SWIFT" crews. Any compensation made for the death of a "SWIFT" crew member shall be the exclusive remedy from the state, any state entity, or any state employee for the death.

(3) No benefit shall be paid under this section if:

(a) The fatal or catastrophic injury was caused by the intentional misconduct of the seasonal wildland firefighter or by his or her intention to bring about his or her own death, disability, or injury; or

(b) The seasonal wildland firefighter was voluntarily intoxicated or under the influence of an illegal substance at the time of his or her fatal or catastrophic injury.

(4) (a) The director may make payments under this section from any fund the director administers, and that fund will be reimbursed by a regular or supplemental appropriation by the general assembly. The division is also authorized to purchase a group life insurance policy to provide benefits in accordance with this section.

(b) A payment under this section cannot be used to offset or reduce payments available from any other source, including a public disability plan or insurance plan, private disability plan or insurance plan, or benefits provided under Colorado's workers' compensation law.

(5) The director may adopt rules as necessary to implement this section.



§ 24-33.5-1230. Wildfire information and resource center

(1) (a) In order to improve protection of the public by enhancing access to information by homeowners, wildland fire professionals, the media, and educators, there is hereby created in the division the wildfire information and resource center, also referred to in this section as the "center".

(b) The center must be operational within sixty days of May 14, 2014.

(2) (a) The center is an online source of wildfire information for homeowners, wildland fire professionals, the media, and educators.

(b) The center's website must include information, or hyperlinks to information, regarding:

(I) Current wildfires in Colorado;

(II) How to prevent and prepare for a wildfire;

(III) Statewide fire danger and current burning restrictions;

(IV) Current prescribed burn activity, with contact information for the responsible agency;

(V) Wildland and prescribed fire training;

(VI) Sources of funding for wildfire mitigation activities; and

(VII) Other information that the director deems pertinent, such as results of local, state, or national research related to wildfire.

(3) The director may fulfill any of the duties contained in subsection (2) of this section through the use of public-private partnerships with one or more private or public entities.

(4) (a) The division is authorized to seek and accept gifts, grants, donations, or reimbursements from private or public sources for the purposes of this section.

(b) The general assembly finds that the implementation of this section does not rely entirely or in any part on the receipt of adequate funding through gifts, grants, or donations. Therefore, the division is not subject to the notice requirements specified in section 24-75-1303 (3).



§ 24-33.5-1231. Local firefighter safety and disease prevention fund - creation - grants - rules

(1) There is hereby created in the state treasury the local firefighter safety and disease prevention fund. The fund consists of all moneys that may be appropriated to the fund by the general assembly, all private and public moneys received through gifts, grants, or donations that are transmitted to the state treasurer and credited to the fund, and all moneys transferred to the fund pursuant to section 34-63-102 (5.4)(b)(II), C.R.S. The state treasurer shall credit all interest earned from the investment of moneys in the fund to the fund. The moneys in the fund are hereby continuously appropriated to the division for the purposes indicated in this section. Any moneys not expended at the end of each fiscal year remain in the fund and shall not be transferred to or revert to the general fund.

(2) The division shall use the moneys in the fund to award need-based grants to governing bodies and volunteer fire departments to provide funding or reimbursement for equipment and training designed to increase firefighter safety and prevent occupation-related diseases. The division may expend up to three percent per year from the fund for its direct and indirect costs in administering the grant program. The general assembly intends that the need-based grants from the fund are in addition to, and do not supplant, other sources of funding regarding firefighting.

(3) The director shall promulgate rules governing the award of grants pursuant to subsection (2) of this section, including consideration of:

(a) The recommendations of the fire service training, certification, and firefighter safety advisory board, created in section 24-33.5-1204 (1), concerning the grant application process, funding priorities, and the criteria for awarding grants;

(b) How to structure the grant application process, which must include a merit-based, peer-review process with grant reviewers from the Colorado state fire chiefs, Colorado professional fire fighters association, and the Colorado state fire fighters association, in equal representation. The peer reviewers shall make recommendations to the director on the award of grants under the program.

(c) The findings of the Colorado fire service needs assessment, which the division shall conduct at least every other year; and

(d) An applicant's efforts to finance equipment and training designed to increase firefighter safety other than through an award of a grant pursuant to this section.



§ 24-33.5-1232. Colorado wildland fire prediction and decision support system - definitions - development - contract

(1) As used in this section, unless the context otherwise requires:

(a) "Organization" means an organization that is organized as a not-for-profit entity or has obtained tax-exempt status under section 501 of the federal "Internal Revenue Code of 1986", as amended, and is a Colorado-based research organization focused on research, education, and advanced technology development for atmospheric and related earth sciences. The organization must have the ability to provide environmental predictions and conduct a wide range of hydrologic and weather science. The organization must also have strong environmental modeling and related applied research functionality, including robust ties to the state and national university and science community so as to obtain additional expertise and partnering as needed.

(b) "System" means the Colorado wildland fire prediction and decision support system.

(c) "Users" means all government entities.

(2) (a) Beginning with the 2015-16 state fiscal year, the division, through its center of excellence for advanced technology aerial firefighting created in section 24-33.5-1228 (2.5), shall establish and support a Colorado wildland fire prediction and decision support system.

(b) The system must be science based and able to:

(I) Improve the ability of the division to predict wildland fire behavior by taking advantage of technologies emerging from an organization;

(II) Improve the safety and efficiency of the division's operations;

(III) Improve flight operations of the Colorado firefighting air corps created in section 24-33.5-1228 by providing aviation weather hazard information such as updrafts, downdrafts, rotors, and wind shear;

(IV) Enhance mechanisms for communicating wildland fire hazard information to users; and

(V) Integrate wildland fire behavior information with prediction technologies into information infrastructures that serve users.

(c) The division shall assist in the coordination of users across the state to further refine the system.

(d) Notwithstanding the requirements of articles 101 to 112 of this title, no later than December 1, 2015, the director of the division shall enter into a contract to partner with an organization for the establishment and support of the system. The division may not be required to perform work or provide assistance that is outside of the division's scope of responsibilities as established in the contract.

(e) After the contract is entered into, the division and the organization shall further develop the system by including detailed user requirements and user-centric verification metrics and methods and shall build a Colorado-specific framework that includes:

(I) Data ingestion of real-time weather, up-to-date fuel information, and fire detection data;

(II) The capability to easily configure a fire's location, domain size, grid resolution, and fire ignition time; and

(III) Data interfaces and display applications that allow users to view the output on a variety of platforms, including mobile devices and existing applications and systems.

(3) The division may solicit and accept monetary and in-kind gifts, grants, and donations from private or public sources for the purposes of this section. All private and public moneys received by the division through gifts, grants, or donations must be transmitted to the state treasurer, who shall credit the same to the Colorado firefighting air corps fund created in section 24-33.5-1228. The gifts, grants, or donations credited to the fund for the purposes of this section are continuously appropriated to the division for the direct and indirect costs associated with the implementation of this section.






Part 13 - Colorado Safety Institute



Part 14 - Hazardous Materials Responder Voluntary Certification Program

§ 24-33. 5-1401 to 24-33.5-1406. (Repealed)

(2) Section 24-33.5-1406 provided for the repeal of this part 14, effective July 1, 2011. (See L. 2011, p. 1051.)

(3) For the amendments to § 24-33.5-1405 and the addition of § 24-33.5-1406 that were in effect from June 30, 2011, to July 1, 2011, see chapter 240, Session Laws of Colorado 2011. (L. 2011, p. 1051.)






Part 15 - Colorado Emergency Planning Commission

§ 24-33.5-1501. Implementation of Title III of superfund act

(1) The general assembly hereby finds and declares that the implementation of the federal "Emergency Planning and Community Right-to-Know Act of 1986", 42 U.S.C. sec. 11001 et seq., Title III of the federal "Superfund Amendments and Reauthorization Act of 1986", Pub.L. 99-499, is a matter of statewide concern.

(2) The department of public safety is the state agency responsible for the implementation of the federal "Emergency Planning and Community Right-to-Know Act of 1986", 42 U.S.C. sec. 11001 et seq., Title III of the federal "Superfund Amendments and Reauthorization Act of 1986", Pub.L. 99-499, and regulations thereunder, as amended.



§ 24-33.5-1502. Definitions

(1) All terms used in this part 15 have the same meaning as defined under the federal "Emergency Planning and Community Right-to-Know Act of 1986", 42 U.S.C. sec. 11001 et seq., Pub.L. 99-499, and regulations thereunder, referred to in this part 15 as the "federal act".

(2) As used in this part 15:

(a) "Director" means the director of the division of homeland security and emergency management created in section 24-33.5-1603.

(b) "Subcommittee" means the emergency planning subcommittee of the homeland security and all-hazards senior advisory committee created in section 24-33.5-1614 (3.5).



§ 24-33.5-1503.5. Powers and duties of the director - legislative intent - rules

(1) It is the intent of the general assembly that the director, with the advice of the subcommittee, promulgate rules pursuant to this part 15 that encourage:

(a) Consistency between information requested by the director and the purposes of implementation of the federal act; and

(b) Cost-effective reporting and the consideration of reasonable reporting threshold levels and reporting formats.

(2) Consistent with the powers and duties imposed upon him or her by the federal act, or granted to it in this part 15, the director has the following powers and duties:

(a) To adopt all reasonable rules necessary for the administration of this part 15. Such rules shall be promulgated in accordance with article 4 of this title.

(b) To establish a uniform system for reporting and management of information required by the federal act;

(c) To create and adopt such forms as are necessary for the uniform reporting and management of information required by the federal act, including:

(I) A standardized tier II reporting form to replace the tier II form which is required under the federal act, and which shall be accepted by local emergency planning committees in reporting the information contained therein; and

(II) A standardized facility contingency plan form as an addendum to the form required in subparagraph (I) of this paragraph (c), which shall be used for the collection of emergency planning information from facilities by local emergency planning committees. This form shall include space in which local emergency planning committees may require additional information of local concern.

(d) To coordinate his or her activities with those of the Colorado state patrol relating to the transportation of hazardous materials.



§ 24-33.5-1504. Local emergency planning committees - creation and duties

(1) The subcommittee shall designate local emergency planning districts to develop emergency response and preparedness capabilities in accordance with the federal act. The boundaries of such districts shall be the same as the boundaries of either a county, municipality, or a combination thereof.

(2) Upon the request of the subcommittee, the primary governing body having jurisdiction over the local emergency planning district, the county commissioners, or the city council, as the case may be, shall provide nominations for membership on the local emergency planning committee. The subcommittee shall appoint members of a local emergency planning committee for each emergency planning district in accordance with the federal act. For local emergency planning districts for which no nominations have been submitted by the governing body, the subcommittee may designate either the county commissioners or city council, as the case may be, to serve as the local emergency planning committee.

(3) Local emergency planning committees shall perform the duties described under the federal act.

(4) Unless another entity is so designated by the governor, the subcommittee is the state emergency response commission required under the federal act.



§ 24-33.5-1505. Immunity

(1) Except for willful and wanton acts or omissions, no state commission or agency or county or municipal agency, including local emergency planning committees, citizen corps councils, fire protection districts, and volunteer fire, ambulance, or emergency service and rescue groups, nor their officers, officials, directors, employees, or volunteers, when engaged in emergency planning, service, or response activities regarding a hazardous material release, threat of release, or act of terrorism, shall be liable for:

(a) The death of or injury to any person or for the loss of or damage to property or the environment resulting from the hazardous material release, threat of release, or act of terrorism; or

(b) The acts of an insurer or insurance company, corporation, association, or partnership, including any employees, contractors, or agents, engaged in activities intended to protect the insurable private property interests of the insurer's policyholders from harm, loss, damage, or destruction.

(1.5) (a) No private organization or any of its officers, officials, directors, employees, or volunteers, when working under the direction of a local emergency planning committee or state or local fire or law enforcement agency and when engaged in emergency planning, training, or response activities regarding a hazardous material release, threat of release, or act of terrorism, shall be liable for the death of or injury to any person or for the loss of or damage to property or the environment resulting from the hazardous material release, threat of release, or act of terrorism, except for willful and wanton acts or omissions.

(b) An insurer, insurance company, corporation, association, or partnership, including any employees, contractors, or agents, engaged in activities intended to protect the insurable private property interests of the insurer's policyholders from harm, loss, damage, or destruction does not constitute a private organization entitled to immunity from liability under the provisions of this section, and an employee, contractor, or agent of the insurer is not a volunteer as that term is defined or construed in accordance with the provisions of the "Colorado Governmental Immunity Act", article 10 of this title, regardless of whether such activities may be subject to the direction of a local emergency planning committee or a state or local fire or law enforcement agency.

(2) (a) No state commission or agency or county or municipal agency, including local emergency planning committees, incident management teams, citizen corps councils, citizen emergency response teams, medical reserve corps, fire protection districts, and volunteer fire, ambulance, or emergency service and rescue groups, nor their officers, officials, directors, employees, trainees, or volunteers, when engaged in planning, training, or response activities regarding a natural disaster, hazardous material release, public health emergency, or act of terrorism or the threat of any such disaster, release, emergency, or act, shall be liable for the death of or injury to any person or for the loss of or damage to property or the environment except for gross negligence or willful and wanton acts or omissions.

(b) Notwithstanding paragraph (a) of this subsection (2), a plaintiff may sue and recover civil damages from a person or entity specified in said paragraph (a) based upon a negligent act or omission involving the operation of a motor vehicle; except that the amount recovered from such person or entity shall not exceed the limits of applicable insurance coverage maintained by or on behalf of such person or entity with respect to the negligent operation of a motor vehicle in such circumstances. However, nothing in this section shall be construed to limit the right of a plaintiff to recover from a policy of uninsured or underinsured motorist coverage available to the plaintiff as a result of a motor vehicle accident.

(c) The general assembly intends that the provisions of this subsection (2) and of the "Colorado Governmental Immunity Act", article 10 of this title, be read together and harmonized. If any provision of this subsection (2) is construed to conflict with a provision of the "Colorado Governmental Immunity Act", the provision that grants the greatest immunity shall prevail.

(3) Neither the director nor any member of the subcommittee or any local emergency planning committee shall be liable for the death of or any injury to persons or loss or damage to property or the environment or any civil damages resulting from any act or omission arising out of the performance of the functions, duties, and responsibilities of the director or subcommittee or local emergency planning committee, except for acts or omissions which constitute willful misconduct.

(4) Nothing in this section abrogates or limits the immunity or exemption from civil liability of any agency, entity, or person under any statute, including the "Colorado Governmental Immunity Act", article 10 of this title, or section 13-21-108.5, C.R.S.



§ 24-33.5-1506. SARA Title III fund - creation - acceptance of gifts, grants, and donations

(1) There is hereby created in the state treasury the SARA Title III fund, also referred to in this part 15 as the "fund", which shall be administered by the director. The moneys in the fund are subject to annual appropriation by the general assembly for the purposes of this part 15, including the disbursement of grants pursuant to section 24-33.5-1507.

(2) The director is hereby authorized to accept all moneys received from the federal government and from public or private grants, gifts, bequests, donations, and other contributions for any purpose consistent with this part 15. The moneys shall be credited to the fund.

(3) In accordance with section 24-36-114, all interest derived from the deposit and investment of this fund shall be credited to the general fund.



§ 24-33.5-1507. Application for grants - disbursements from SARA Title III fund - regulations

(1) The office of preparedness in the division of homeland security and emergency management, created in section 24-33.5-1606.5 and referred to in this subsection (1) as the "office", shall administer all grants from the fund. The office shall accept applications from local emergency planning committees and from first responder organizations who have coordinated their request with their local emergency planning committee and shall direct those applications to the subcommittee, which shall evaluate the applications and shall recommend to the office which grants should be made for the purposes of emergency planning and emergency response, including training and planning programs and training and planning equipment as needed to carry out the purposes of this part 15.

(2) With the advice of the subcommittee, the director shall promulgate rules prescribing the procedures to be followed in the making, filing, and evaluation of grant applications, and any other regulations necessary for administering the SARA Title III fund.






Part 16 - Division of Homeland Security and Emergency Management

§ 24-33.5-1601. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The threat of terrorism in Colorado is a matter of great concern to the people of the state and affects the public interest. Therefore, this part 16 is enacted for the purpose of protecting the health, peace, safety, and welfare of the people of this state.

(b) The terrorist attacks of September 11, 2001, in New York, Washington, D.C., and Pennsylvania, along with the subsequent sending of anthrax through the mail, the previous attempt to destroy the world trade center, and the bombing of the Alfred P. Murrah federal building in Oklahoma City, and the arson attacks in Vail, Colorado, demonstrate that no part of the United States is immune from the threat of terrorism;

(c) Responsible public agencies must anticipate and protect against new forms of terrorism, including suicide hijacking, use of biological toxins and hazardous materials, arson, and sabotage of telecommunications networks, the food and water supply, and other critical infrastructure;

(d) In response to the threat of terrorism, the federal government and several state governments are creating specialized agencies to coordinate efforts to prevent, protect against, respond to, recover from, and prosecute acts of terrorism. Colorado currently has no such agency, and few of Colorado's criminal laws address terrorism specifically.

(e) In 2005, hurricane Katrina emphasized and reinforced the importance of robust emergency management systems and the need for an all-hazards approach to homeland security, increased autonomy, and responsibility for emergency management;

(f) Coordination across disciplines, among levels of government, and with private and nongovernmental sectors is the best way to ensure that government can deliver, to the best of its collective ability, the most effective and efficient services regardless of the cause of any disaster;

(g) A state agency should be established to coordinate Colorado's response to the threat of terrorism and other threats; facilitate tribal, state, local, and regional homeland security activities; direct homeland security-related federal funding to local governments; and share homeland security information among entities participating in homeland security activities.



§ 24-33.5-1602. Definitions

As used in this part 16, unless the context otherwise requires:

(1) "Act of terrorism" has the same meaning set forth in 18 U.S.C. sec. 3077 (1) and 28 CFR 0.85 (l).

(2) "Biological agent" has the same meaning set forth in 18 U.S.C. secs. 178 (1) and 175 (b).

(3) "Chemical weapon" has the same meaning set forth in 18 U.S.C. sec. 229F (1).

(4) "Critical infrastructure" means those systems and assets, whether physical or virtual, that are vital to the state of Colorado so that the incapacity or destruction of such systems and assets would have a debilitating impact on public safety, public health, or economic security.

(5) "Destructive device" has the same meaning set forth in 18 U.S.C. sec. 921 (a)(4).

(6) "Director" means the director of the division.

(7) "Division" means the division of homeland security and emergency management created in section 24-33.5-1603.

(8) "Fusion center" means the program administered by the office of prevention and security, created in section 24-33.5-1606, that serves as the primary focal point within the state for receiving, analyzing, gathering, and sharing threat-related information among federal, state, local, tribal, nongovernmental, and private sector partners.

(9) "Homeland security advisor" means a person appointed by the governor to serve as counsel to the governor on homeland security issues and who may also serve as a liaison between the governor's office, the department of homeland security, and other homeland security and related organizations both inside and outside of the state.

(10) "Radioactive material" means a material that produces radiation at a level that is dangerous to human health or life.

(11) "Toxin" has the same meaning set forth in 18 U.S.C. secs. 178 (2) and 175 (b).



§ 24-33.5-1603. Division of homeland security and emergency management - creation - director

(1) There is hereby created within the department the division of homeland security and emergency management, the head of which is the director of the division. The executive director shall appoint the director pursuant to section 13 of article XII of the state constitution.

(2) The division includes the following agencies, which shall exercise their powers and perform their duties and functions under the department as if the same were transferred thereto by a type 2 transfer:

(a) The office of emergency management, created in section 24-33.5-705;

(b) The office of prevention and security, created in section 24-33.5-1606; and

(c) The office of preparedness, created in section 24-33.5-1606.5.



§ 24-33.5-1604. Duties and powers of the division

(1) The division has the following duties and powers:

(a) To inquire into the threat of terrorism in Colorado and the state of preparedness to respond to that threat and to make recommendations to the governor and the general assembly;

(b) To cooperate with the United States department of homeland security and other agencies of the federal government and other states in matters related to terrorism;

(c) To do all things necessary for the implementation of this part 16, including but not limited to the power:

(I) To hire personnel;

(II) To contract with federal, state, local, and private entities; and

(III) To accept and expend federal and private funds.

(2) (a) The division shall create and implement terrorism preparedness plans. The plans shall include the following:

(I) State protocols and procedures concerning the prevention of, preparation for, response to, and recovery from any terrorist threat, terrorist act, or other terrorist-related activity;

(II) Establishment and issuance of protocols to guide state and local law enforcement and emergency response officials in responding to any case involving a suspected terrorist training activity described in section 18-9-120, C.R.S.;

(III) Coordination with appropriate governmental agencies, educational institutions, and private sector entities to develop protocols concerning access and security measures at biotechnology laboratories and facilities;

(IV) Coordination with appropriate state agencies to develop protocols concerning the handling, storage, and disposal of biological agents, chemical weapons, destructive devices, radioactive materials, and toxins when any such materials are obtained as evidence of a suspected terrorist training activity as described in section 18-9-120, C.R.S., act of terrorism, suspected act of terrorism, threat to commit an act of terrorism, or conspiracy to commit an act of terrorism.

(b) (I) In creating the terrorism preparedness plans, the division shall seek the advice and assistance of other federal, state, and local government agencies; business, labor, industrial, agricultural, civic, and volunteer organizations; and community leaders.

(II) The terrorism preparedness plans constitute specialized details of security arrangements for purposes of section 24-72-204 (2)(a)(VIII).

(3) (a) The division shall provide advice, assistance, and training to state and local government agencies in the development and implementation of terrorism preparedness plans and in conducting periodic exercises related to the plans.

(b) The division shall provide oversight of terrorism preparedness plans developed and implemented by state and local government agencies. The oversight does not usurp the authority of state and local government agencies, but will only provide peer review and comment in order to promote standardized methods of operation and to facilitate integration with plans adopted by other state and local government agencies throughout the state.

(c) State and local government agencies that develop terrorism preparedness plans shall submit copies of current, new, or amended plans to the division.

(4) The division may distribute to local government agencies any federal or other funds that become available for distribution.

(5) The division shall also:

(a) Build partnerships with first responders, agencies, and citizens in the public and private sectors;

(b) Coordinate activities with other state agencies and the all-hazards emergency management regions created by executive order of the governor;

(c) Develop and update a state strategy for homeland security;

(d) Facilitate, coordinate, and conduct capabilities assessments as necessary;

(e) Facilitate improvements in overall preparedness by developing coordinating mechanisms among Colorado's emergency management, homeland security, public safety, and public health agencies in order to deliver the capabilities necessary for all domestic disasters, whether natural or man-made, including acts of terror; and

(f) Coordinate protection activities among owners and operators of critical infrastructure and other tribal, state, local, regional, and federal agencies in order to help secure and protect critical infrastructure within the state.



§ 24-33.5-1605. Director - duties and powers - rules

(1) The director shall perform duties in connection with:

(a) The creation and implementation of the terrorism preparedness plan described in section 24-33.5-1604; and

(b) The prevention and detection of terrorist training activities described in section 18-9-120, C.R.S.

(2) The director may promulgate, in accordance with article 4 of this title, any rules necessary to implement part 15 of this article and sections 24-33.5-1604 (2)(a), 24-33.5-1608, and 24-33.5-1609.

(3) The powers vested in the director in this part 16 do not usurp or supersede the powers of fire chiefs, sheriffs, chiefs of police, or other law enforcement or fire protection agencies.

(4) The director is entitled to all protections, defenses, and immunities provided by statute to safeguard a peace officer in the performance of official acts.



§ 24-33.5-1606. Office of prevention and security - creation - duties

(1) (a) There is hereby created within the division an office of prevention and security, the head of which is the manager of the office of prevention and security. The director shall appoint the manager of the office of prevention and security pursuant to section 13 of article XII of the state constitution.

(b) The manager of the office of prevention and security is hereby designated to be a peace officer and has jurisdiction to act as such in the performance of his or her duties anywhere within the state and is entitled to all protections, defenses, and immunities provided by statute to safeguard a peace officer in the performance of official acts.

(2) The duties of the office of prevention and security include:

(a) Enhancing interagency cooperation through information sharing;

(b) Operating the state's fusion center; and

(c) Developing and maintaining, through cooperation with other tribal, state, local, regional, and federal agencies, a standardized crisis communication and information-sharing process.



§ 24-33.5-1606.5. Office of preparedness - creation - duties - posting of notice of NIMS classes - definition

(1) There is hereby created within the division the office of preparedness, the head of which is the manager of the office of preparedness. The director shall appoint the manager of the office of preparedness pursuant to section 13 of article XII of the state constitution. The office of preparedness is responsible for creating and implementing a state preparedness goal and system to improve state capabilities to prevent, mitigate the effects of, respond to, and recover from threats to Colorado.

(2) The duties of the office of preparedness include:

(a) Improving community preparedness and citizen involvement through external outreach;

(b) Identifying and reducing duplicative homeland security-related training needs and efforts, coordinating homeland security-related training among tribal, state, local, and regional agencies, and creating a single training and exercise calendar with identified points of contact that is accessible via the internet;

(c) Coordinating and updating homeland security plans;

(d) Coordinating all-hazard public risk communication products among state agencies; and

(e) Administering federal homeland security grants, in accordance with subsection (3) of this section, providing technical assistance to grantees, and coordinating grant funding opportunities with other state agencies.

(3) (a) Unless otherwise authorized under this article 33.5, the grant programs for which the office of preparedness has authority to administer are limited to:

(I) The state homeland security program, or its successor program;

(II) The Denver urban areas security initiative, or its successor program;

(III) The metropolitan medical response system, or its successor program;

(IV) The citizens corp program, or its successor program;

(V) The urban areas security initiative nonprofit security grant program, or its successor program;

(VI) The buffer zone protection program, or its successor program;

(VII) The interoperable emergency communications grant program, or its successor program;

(VIII) Any grant programs previously administered by the former division of emergency management in the department of local affairs, as of June 30, 2012; and

(IX) Any other grant programs authorized by the governor, which programs shall not be inconsistent with the division's purposes.

(b) As used in this subsection (3), "successor program" means a federal homeland security grant program that the manager of the office of preparedness reasonably determines is similar in purpose and scope to its predecessor program, regardless of the particular name of the successor program.

(4) The office of preparedness shall place on its website a description of the national incident management system, developed by the federal emergency management agency and referred to in this section as "NIMS", and a listing, with any applicable links, of online courses required to become NIMS-certified and courses related to NIMS at institutions within the state system of community and technical colleges.



§ 24-33.5-1607. Funding

The general assembly recognizes that federal legislation enacted in the aftermath of the terrorist attacks of September 11, 2001, including but not limited to the "USA Patriot Act of 2001", has created federal grants to assist states in creating and implementing plans to deal with terrorism. It is the intent of the general assembly that all such grants and any other available resources, including federal and private funds, grants, and donations, be pursued to help defray the costs incurred in implementing this part 16.



§ 24-33.5-1608. Building security and occupant protection

(1) The director shall adopt rules concerning safety and security to protect state personnel and property owned or leased by the state, including, but not limited to, facilities, buildings, and grounds. Unless under a state of emergency or alert as defined by the rules, such facilities, buildings, and grounds shall remain open to the public.

(2) In adopting such rules, the director shall use as general guidelines the building security and occupant protection standards in federal statutes, presidential directives, and the rules promulgated thereunder, as amended from time to time.



§ 24-33.5-1609. Continuity of state government operations

(1) The director shall adopt rules concerning the continuity of state government operations to provide guidance to state departments and agencies in developing viable and executable contingency plans for continuity of operations.

(2) In adopting such rules, the director shall use as general guidelines the plans published by the federal emergency management agency in federal preparedness circulars 65, 66, and 67, and in the rules promulgated thereunder, as amended from time to time.

(3) The rules adopted pursuant to this section shall be incorporated as part of the state emergency operations plan.



§ 24-33.5-1610. Compliance with standards

(1) The executive director of each state department and agency shall ensure compliance with the rules adopted pursuant to sections 24-33.5-1608 and 24-33.5-1609.

(2) (a) State departments and agencies shall be required to comply with any such rule that requires funding only if funds are available to the department or agency.

(b) If adequate funding is not available to fund compliance with any such rule by a state department or agency, the department or agency shall take appropriate measures to provide alternate interim solutions to protect the safety and security of persons and property and to ensure the continuity of the department or agency's critical functions during a state of emergency. Any alternate interim solution shall be approved by the division.



§ 24-33.5-1611. Assistance to state agencies - security assessment

(1) Upon request from any state agency, the division shall provide advice and assistance to the agency related to the agency's compliance with rules adopted pursuant to sections 24-33.5-1608 and 24-33.5-1609.

(2) The division shall conduct security assessments as needed to evaluate threats, risks, and compliance with security rules at state facilities.



§ 24-33.5-1612. Cooperation from other state agencies

(1) Upon request, other agencies of state government, including the department of personnel and the department of local affairs, shall provide advice and assistance to the division related to rules adopted pursuant to section 24-33.5-1608 or 24-33.5-1609.

(2) Executive departments and agencies of state government shall coordinate their homeland security efforts through the division as necessary.



§ 24-33.5-1614. Homeland security and all-hazards senior advisory committee - composition - duties - emergency planning subcommittee - public safety communications subcommittee - creation - definitions - repeal

(1) To help develop and guide the division's efforts and advise the homeland security advisor, there is hereby created the homeland security and all-hazards senior advisory committee, referred to in this section as the "advisory committee". The advisory committee shall assist the state in becoming better able to predict, prevent, mitigate the effects of, respond to, and recover from those threats posing the greatest risk to Colorado.

(2) (a) The advisory committee consists of at least the director of the division, who is a nonvoting member, and the following twenty-one voting members:

(I) The executive director, who is the chair of the advisory committee;

(II) The director of the division of fire prevention and control created in part 12 of this article, or his or her designee;

(III) One member with specialized knowledge in local government assistance who represents the department of local affairs, created in section 24-1-125, to be appointed by the executive director of the department of local affairs;

(IV) One member with specialized knowledge in emergency preparedness and response who represents the department of public health and environment, created in section 25-1-102, C.R.S., to be appointed by the executive director of the department of public health and environment;

(V) One member with specialized knowledge in homeland defense who represents the department of military and veterans affairs created in section 24-1-127 to be appointed by the adjutant general;

(VI) One member with specialized knowledge in emergency communications systems who represents the governor's office of information technology created in section 24-37.5-103, to be appointed by the chief information officer;

(VII) The chief of the Colorado state patrol appointed pursuant to section 24-33.5-205, or his or her designee;

(VIII) The following fourteen members, to be appointed by the executive director in consultation with the adjutant general of the department of military and veterans affairs and the executive directors of the department of local affairs and the department of public health and environment:

(A) A representative of Colorado counties, incorporated, or its successor entity;

(B) A representative of the Colorado emergency management association, or its successor entity;

(C) A representative of private industry;

(D) A representative of the Colorado municipal league, or its successor entity;

(E) A representative of the county sheriffs of Colorado, incorporated, or a successor sheriffs' organization;

(F) A representative of the emergency medical services association of Colorado, or its successor organization;

(G) A representative of the Colorado state fire chiefs' association, or its successor organization;

(H) A representative of the Colorado association of chiefs of police, or its successor organization;

(I) A representative of tribal government;

(J) A representative of Colorado voluntary organizations active in disaster;

(K) A regional state homeland security coordinator, representing an all-hazards emergency management region established by executive order of the governor;

(L) A representative of the special districts association of Colorado, or its successor organization;

(M) A representative from the state all-hazards advisory committee formed under the department, or any successor entity; and

(N) A representative of the Denver urban area security initiative, as recognized by the United States department of homeland security.

(b) Additional advisory committee members may be added to the advisory committee as necessary upon:

(I) Approval by the executive director; and

(II) A majority vote of approval by the advisory committee members serving pursuant to paragraph (a) of this subsection (2).

(c) The advisory committee shall select annually a vice-chairperson and secretary from among its members.

(d) (I) Except as otherwise provided in subparagraph (II) of this paragraph (d), advisory committee member terms are for two years each.

(II) One-half of the initial members of the advisory committee shall be appointed to one-year terms, and the other half of the initial members shall be appointed to two-year terms.

(e) If a member of the advisory committee appointed under paragraph (a) of this subsection (2) vacates his or her office prior to the expiration of his or her term, the executive director or, for those members described under subparagraph (VII) of paragraph (a) of this subsection (2), the appropriate appointing authority shall fill the vacancy by appointment for the unexpired term.

(f) (I) (A) The advisory committee shall meet as necessary, as determined by the executive director.

(B) Advisory committee members may attend meetings and vote via teleconference.

(II) The advisory committee shall establish by-laws as appropriate for its effective operation.

(III) The members of the advisory committee shall receive no compensation; except that advisory committee members are entitled to receive reimbursement for necessary travel and other reasonable expenses incurred in the performance of their official duties under this section.

(3) The advisory committee shall:

(a) Provide policy guidance to the division;

(b) Annually review the state strategy for homeland security developed by the division pursuant to section 24-33.5-1604 (2)(a)(VII) and make recommendations on the strategy's goals, policies, and priorities;

(c) Advise the governor, through his or her homeland security advisor, regarding the planning and implementation of tasks and objectives to achieve goals contained in the Colorado homeland security strategy;

(d) Review homeland security grant applications and make recommendations to the homeland security advisor regarding grant distributions;

(e) Identify opportunities to consolidate existing state-level advisory boards, while ensuring that local and tribal entities have latitude in determining their needs in program areas; and

(f) Establish subcommittees, as necessary, that focus on specific issues or subject matters and make recommendations to the full advisory committee. The executive director shall select the chairpersons for any subcommittees as well as the advisory committee members to serve on the subcommittees. The chairperson of a subcommittee may select nonadvisory committee members from interested members of the community to serve on the subcommittee. Each subcommittee shall make findings and recommendations for consideration by the full advisory committee. Nonadvisory committee members of a subcommittee serve without compensation and without reimbursement for expenses.

(3.3) (a) In addition to any subcommittees created pursuant to paragraph (f) of subsection (3) of this section, there is hereby created the public safety communications subcommittee to the advisory committee, referred to in this subsection (3.3) as the "subcommittee".

(b) The purposes of the subcommittee are to:

(I) Promote interoperable communications among public safety organizations throughout the state;

(II) Represent the advisory committee in matters concerning public safety communications and interoperability of communication systems; and

(III) Inform the advisory committee on the development, maintenance, upgrade, and operation of the statewide digital trunked radio system.

(c) The duties of the subcommittee are to:

(I) Present an annual report to the joint budget committee in writing no later than each December 31 that includes operational and capital infrastructure needs to maintain the system;

(II) Provide policy-level direction and promote efficient and effective use of resources for matters related to public safety communications interoperability;

(III) Promote cooperation among local, tribal, state, and federal public safety agencies, as well as nongovernmental organizations that are in the business of providing public safety in addressing statewide radio interoperability needs in the state;

(IV) Assist public safety entities in the development of projects, plans, policies, standards, priorities, guidelines, and training for radio interoperability;

(V) Coordinate with other communications oversight groups to ensure adequate wireless spectrum to accommodate all users;

(VI) Research statewide interoperable communications best practices of other states, tribes, and municipalities;

(VII) Provide recommendations to the advisory committee, when appropriate, concerning issues related to statewide interoperable radio communications for public safety in Colorado, which recommendations may relate to relevant topics including governance, standard operating procedures, technology, training, and funding;

(VIII) Consider specifically, and report to the executive director prior to December 31, 2014, regarding:

(A) The long-term sustainability, adaptability, and evolution of technology used in public safety communications; and

(B) The bandwidth needed for present and future emergency communications; and

(IX) Assist the department in performing the needs assessment required under section 24-33.7-716 (7).

(d) (I) The members of the consolidated communications system authority, as that body existed prior to its repeal pursuant to Senate Bill 14-127, are the initial members of the subcommittee. The terms of such initial members continue and expire according to the dates for which such members were originally appointed.

(II) (A) Upon expiration of the terms of the initial members serving pursuant to subparagraph (I) of this paragraph (d), and upon the creation of any other vacancy or term expiration, the appropriate appointing authority shall appoint a member representing the same interest, as described in subparagraphs (I) and (III) of paragraph (e) of this subsection (3.3), as the vacating member.

(B) Any vacancy appointment is for the remainder of the unexpired term of the vacating member.

(e) The subcommittee consists of at least the following twenty-three members:

(I) Members representing local government, including:

(A) Two members representing public radio systems that are not part of the statewide digital trunked radio system, who are appointed as specified in paragraph (f) of this subsection (3.3);

(B) One member representing the licensed ambulance or emergency medical service and the licensed hospital or trauma center, who is selected by the state emergency medical and trauma services advisory council created in section 25-3.5-104, C.R.S.;

(C) Two members representing the nine all-hazard regions, who are appointed as specified in paragraph (f) of this subsection (3.3);

(D) Two members selected by the Colorado state fire chiefs' association, one of whom represents a metropolitan fire department and the other of whom represents a rural fire department;

(E) One representative of Colorado professional fire fighters, or a successor labor organization that represents firefighters;

(F) One representative of Colorado's counties, appointed by Colorado counties, incorporated, or a successor organization that represents Colorado's counties;

(G) Five representatives of the consolidated communications network of Colorado, incorporated, or a successor nonprofit organization comprised of participating user agencies using the Colorado digital trunked radio system; and

(H) Two members representing the law enforcement agencies, one who is selected by the Colorado association of chiefs of police and one who is selected by the county sheriffs of Colorado;

(II) Five members representing state government as follows:

(A) The chief information officer of the governor's office of information technology, or his or her designee;

(B) The chief of the Colorado state patrol, or his or her designee;

(C) The executive director of the department of corrections, or the executive director's designee;

(D) The executive director of the department of transportation, or the executive director's designee; and

(E) The executive director of the department of natural resources, or the executive director's designee;

(III) Two members representing the two tribal nations in the state, one selected by each of the two tribal nations.

(f) (I) For the entities described in sub-subparagraphs (A) and (C) of subparagraph (I) of paragraph (e) of this subsection (3.3), each entity may nominate one or more persons to the executive director for appointment to the positions. The executive director, in consultation with the advisory committee, shall consider geographic representation and technical expertise in choosing appointees. The executive director shall notify the entities in writing regarding the appointments made. Each appointee appointed pursuant to this paragraph (f) serves at the pleasure of the executive director.

(II) The members of the subcommittee appointed or selected pursuant to subparagraphs (I) and (III) of paragraph (e) of this subsection (3.3) serve at the pleasure of the appointing or selecting authority.

(g) In addition to the members described in paragraph (f) of this subsection (3.3), the executive director, in consultation with the advisory committee, may appoint additional members to the subcommittee. The terms of such members are for a period, not to exceed two years, identified by the executive director when making the appointments. The executive director shall ensure that such appointments maintain, to the greatest extent possible, the geographic diversity and expertise of the subcommittee.

(h) The subcommittee members are entitled to receive reimbursement for necessary travel and other reasonable expenses incurred in the performance of their official duties.

(i) This subsection (3.3) is repealed, effective September 1, 2019. Prior to repeal, the subcommittee shall be reviewed pursuant to section 2-3-1203, C.R.S.

(3.5) (a) In addition to any subcommittees created pursuant to paragraph (f) of subsection (3) of this section, there is hereby created the emergency planning subcommittee, also referred to in this subsection (3.5) as the "subcommittee", to the advisory committee.

(b) (I) The subcommittee consists of twelve members.

(II) Five of the twelve members are the following ex officio representatives of state government or their designees:

(A) The director;

(B) The director of the division of fire prevention and control in the department of public safety;

(C) The director of the division of local government in the department of local affairs;

(D) The director of the division in the department of public health and environment responsible for hazardous materials and waste management; and

(E) A representative of the Colorado state patrol in the department of public safety.

(III) The remaining seven members of the subcommittee are appointed by the executive director for two-year terms, and may be reappointed for additional terms. Of those seven members, two shall represent local governments, two shall be from either public interest groups or community groups, one shall represent a local emergency planning committee, and two shall represent industries affected by implementation of the federal "Emergency Planning and Community Right-to-Know Act of 1986", 42 U.S.C. sec. 11001 et seq., Title III of the federal "Superfund Amendments and Reauthorization Act of 1986", Pub.L. 99-499.

(c) (I) The members of the Colorado emergency planning commission, as such existed prior to its repeal pursuant to House Bill 14-1004, are the initial members of the subcommittee. The terms of such initial members continue and expire according to the dates for which such members were originally appointed.

(II) (A) Upon expiration of the terms of the initial members serving pursuant to subparagraph (I) of this paragraph (c), and upon the creation of any other vacancy or term expiration, the executive director shall appoint a member representing the same interest, as described in subparagraph (III) of paragraph (b) of this subsection (3.5), as the vacating member.

(B) A vacancy appointment is for the remainder of the unexpired term of the vacating member.

(d) Members of the subcommittee do not receive compensation or per diem for their services on the subcommittee; except that members may be reimbursed for travel expenses incurred in connection with activities other than attending meetings of the subcommittee.

(e) In addition to any other duties and functions described in part 15 of this article, the subcommittee shall advise the advisory committee on matters pertaining to implementation of the federal "Emergency Planning and Community Right-to-Know Act of 1986", 42 U.S.C. sec. 11001 et seq., Title III of the federal "Superfund Amendments and Reauthorization Act of 1986", Pub.L. 99-499. The subcommittee shall also keep the advisory committee informed of actions it takes under section 24-33.5-1504 regarding local emergency planning committees or districts.

(f) This subsection (3.5) is repealed, effective September 1, 2019. Prior to such repeal, the subcommittee shall be reviewed pursuant to section 2-3-1203, C.R.S.

(4) (a) This section is repealed, effective September 1, 2021.

(b) Prior to repeal, the department of regulatory agencies shall review the advisory committee in accordance with section 2-3-1203, C.R.S.



§ 24-33.5-1616. Reserve academy grant program - created - rules - repeal

(1) There is created in the division the reserve academy grant program to provide a grant to a political subdivision of the state that is comprised of multiple jurisdictions for the purpose of creating a reserve peace officer training academy that will train and certify a reserve peace officer auxiliary group. The division may seek, accept, and expend gifts, grants, or donations from private or public sources for the purposes of this section.

(2) The grant recipient may use the money received through the grant program to fund a reserve peace officer training academy.

(3) The division shall administer the grant program and, subject to available appropriations, shall award a grant as provided in subsection (5) of this section.

(4) The division shall implement the grant program in accordance with this section. Pursuant to article 4 of this title 24, the division shall promulgate such rules as are required in this section and such additional rules as may be necessary to implement the grant program. At a minimum, the rules must specify the time frames for applying for grants, the form of the grant program application, and the time frames for distributing grant money.

(5) (a) To receive the grant, a political subdivision of the state that is comprised of multiple jurisdictions for the purpose of creating a shared reserve peace officer auxiliary group must submit an application to the division in accordance with rules promulgated by the division.

(b) The division shall review the applications received pursuant to this section. In awarding the grant, the division shall consider the following criteria:

(I) Existing access to start-up capital;

(II) The capacity to serve communities statewide; and

(III) The ability to assist law enforcement agencies in times of need.

(c) Subject to available appropriations, on or before December 31, 2017, the division shall award a grant as provided in this section. The division shall distribute the grant money within thirty days after the division awards the grant.

(6) This section is repealed, effective July 1, 2019.






Part 17 - Identity Theft and Financial Fraud

§ 24-33.5-1701. Short title

This part 17 shall be known and may be cited as the "Identity Theft and Financial Fraud Deterrence Act".



§ 24-33.5-1702. Legislative declaration

(1) The general assembly recognizes the significant consequences of identity theft and financial fraud crimes on Colorado citizens and businesses. The consequences suffered by Colorado citizens and businesses include the trauma of recovering stolen identities and repairing related damage to personal finances; the direct and indirect financial costs to various victims, consumers, and businesses; the time dedicated to guarding against and resolving such crimes; and the overall economic impact of such crimes.

(2) The general assembly recognizes the limited resources of local law enforcement agencies, district attorneys, and the attorney general. It is the intent of the Colorado general assembly to protect Colorado citizens and businesses by enhancing the investigation and prosecution of identity theft and financial fraud crimes by establishing a statewide resource in the form of a unit comprised of attorneys, investigators, and support staff to assist the attorney general, sheriffs, police, and district attorneys in investigating and prosecuting criminals who commit identity theft and financial fraud crimes.

(3) It is the intent of the general assembly to supplement the existing law enforcement and prosecution system and provide greater flexibility to respond to the shifting aspects of identity theft and financial fraud crimes and priorities among such crimes. The unit will also provide to the public and relevant groups appropriate information about financial fraud and the unit's activities and results. It is further the intent of the general assembly that the unit will focus its attention on criminal activity involving financial transactions, including but not limited to the types of crime covered under article 5 of title 18, C.R.S.; modifications to these and other relevant crimes; new crimes as they evolve from time to time; and suspicious activity reports required by federal law to be filed by depository institutions.



§ 24-33.5-1703. Identity theft and financial fraud board - creation - rules

(1) (a) There is hereby created in the department of public safety the identity theft and financial fraud board, referred to in this part 17 as the "board". The board shall have the powers and duties specified in this part 17, including but not limited to oversight of the Colorado fraud investigators unit, created in section 24-33.5-1704.

(b) The board shall exercise its powers and perform its duties and functions as if the same were transferred to the department of public safety by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(2) The board shall consist of ten members, as follows:

(a) The executive director of the department of public safety or his or her designee;

(b) The attorney general or his or her designee;

(c) The executive director of the Colorado district attorneys council or his or her designee; and

(d) Seven members appointed by the governor, as follows:

(I) A representative of a police department;

(II) A representative of a sheriff's department;

(III) Three representatives of the depository institutions operating within the state, at least two of whom shall be from a state or national bank;

(IV) A representative of a payment processor; and

(V) A representative of a consumer or victim advocacy organization.

(3) (a) The seven appointed members of the board shall serve terms of three years; except that, of the members first appointed, the representative of a local police department, the representative of a payment processor, and one of the three representatives of the depository institutions, as designated by the governor, shall each serve a two-year term.

(b) The governor shall appoint members of the board within thirty days after May 30, 2006; except that the governor shall appoint the representative of a consumer or victim advocacy organization pursuant to subparagraph (V) of paragraph (d) of subsection (2) of this section on or before July 1, 2011. An appointed member shall not serve more than two consecutive full terms, in addition to any partial term. In the event of a vacancy in an appointed position by death, resignation, removal for misconduct, incompetence, or neglect of duty, or otherwise, the governor shall appoint a member to fill the position for the remainder of the unexpired term.

(4) (a) The chairman of the board shall be selected by the board from among its members.

(b) The members of the board shall serve without compensation; except that the members of the board may be reimbursed from moneys in the Colorado identity theft and financial fraud cash fund created in section 24-33.5-1707 (1) for their actual and necessary expenses incurred in the performance of their duties pursuant to this part 17.

(5) Board members shall routinely interact and communicate with local authorities and constituent groups to increase awareness of the board and the unit and to further its purposes and those of law enforcement and prosecutors.

(6) The board, in its discretion, may create an advisory committee of any size comprised of interested parties to provide input on the board's activities. Members of an advisory committee shall serve without compensation and without reimbursement for expenses.

(7) Members of the board, employees, and consultants shall be immune from suit in any civil action based upon any official act performed in good faith pursuant to this part 17.

(8) On or before October 1, 2012, and on or before October 1 of each even-numbered year thereafter, the board shall report to the judiciary committees of the senate and the house of representatives, or any successor committees, on the implementation of this part 17 and the results achieved. The report shall include, but need not be limited to, the items listed in section 24-33.5-1706 (2).



§ 24-33.5-1704. Colorado fraud investigators unit - creation - duties - repeal

(1) There is hereby created in the Colorado bureau of investigation in the department of public safety a unit for the investigation and prosecution of identity theft and financial fraud, referred to in this part 17 as the "unit". The unit shall be known in the department as the "Colorado fraud investigators unit".

(2) The purpose of the unit shall be to assist the attorney general, sheriffs, police, and district attorneys in investigating identity theft and financial fraud crimes and in prosecuting persons who commit those crimes. The unit shall also serve as an educational resource for law enforcement agencies, members of the financial industry, and the public regarding identity theft and financial fraud crimes and strategies for protection from and deterrence of these crimes. The unit shall operate pursuant to the comprehensive plan prepared by the unit and approved by the board pursuant to section 24-33.5-1706. The board shall have the oversight and direction of the unit in all of its operations.

(3) The unit shall:

(a) Gather information concerning identity theft and financial fraud and to analyze the information and identify relevant criminal activities, patterns, and trends throughout the state or regions thereof, whether multijurisdictional or not;

(b) Target specific forms of identity theft and financial fraud, as such forms change, on which to concentrate unit resources and effort;

(c) Disseminate information to the public, local law enforcement agencies, prosecutors, depository institutions, and other businesses concerning current and anticipated identity theft and financial fraud crimes, recommended steps to prevent such crimes, and patterns and trends in such crimes;

(d) Prepare and present classes, briefings, and materials, in printed or electronic format, to assist local law enforcement agencies, district attorneys, and the attorney general in their investigations and prosecutions; and

(e) Provide consultation on an individual case, but only upon the request of a local law enforcement agency, a local district attorney, or the attorney general.

(4) All unit resources shall be used to supplement and not replace existing law enforcement and prosecution efforts against identity theft and financial fraud crimes.

(5) The unit shall be responsive to shifting aspects of identity theft and financial fraud crimes and priorities among such crimes.

(6) The unit shall provide such clerical and technical assistance as the board may require.

(7) (a) Beginning in 2014, and every year thereafter through 2020, the department of public safety shall report on the activities of the unit as part of its "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act" hearing required by section 2-7-203.

(b) This subsection (7) is repealed, effective July 1, 2021.



§ 24-33.5-1705. Board powers

(1) In addition to any other powers specifically granted to the board in this part 17, the board shall have the following powers:

(a) To approve the plan prepared by the unit as provided in section 24-33.5-1706;

(b) To establish the general criminal activities on which the unit should focus its efforts, priorities among those crimes and among regions of the state, general categories of information to be disseminated by the unit to various groups, and guidelines for consultation provided by the unit on requested local investigations;

(c) To review the quarterly reports submitted pursuant to section 24-33.5-1706 (2) and to provide input thereon to the unit;

(d) To review and comment on the preliminary budget draft for the unit prior to its submission to the department of public safety;

(e) To specify the information to be contained in periodic public disclosures of performance data on the unit's work and results so that the attorney general, sheriffs, police, district attorneys, and depository institutions and the public can review the effect of the resources used and the unit's efforts;

(f) To determine procedures for reviewing the success of the unit;

(g) To set the time, manner, and place for regular and special meetings of the board;

(h) To adopt and, as necessary, amend or repeal procedural rules and practices of the board not in conflict with the constitution and laws of the state;

(i) Repealed.

(j) To exercise all powers necessary and requisite for the implementation of this part 17; and

(k) To receive and accept from any source aid or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this part 17.



§ 24-33.5-1706. Unit - comprehensive plan - report to board

(1) (a) The unit shall submit to the board a comprehensive plan of operations as described in paragraph (b) of this subsection (1) within six months after creation of the unit. The board shall provide a copy of the plan to the attorney general, sheriffs, police, district attorneys, depository institutions, and any advisory committee the board may create and shall solicit comments and suggestions from said parties concerning the plan. The unit shall revise the plan as recommended by the board, and the board shall approve the plan.

(b) The unit's comprehensive plan of operations, at a minimum, shall describe or address:

(I) The manner in which the unit will accomplish the tasks specified in section 24-33.5-1704 (3);

(II) The unit, the unit's organization, the focus of unit efforts on criminal activity intended to be addressed by this part 17, and the expected, overall effect of the efforts of the unit;

(III) The types of identity theft and financial fraud investigation, enforcement, and prosecution activities and assistance the unit will provide and how each will be organized initially and operated on an ongoing basis;

(IV) The anticipated number of attorneys, investigators, and supporting staff the unit will need on an on-going basis to accomplish its tasks;

(V) A plan for coordination and communication throughout the state by the unit with police departments, sheriff's departments, district attorneys, the attorney general, and depository institutions;

(VI) Periodic reports to the board as provided in subsection (2) of this section.

(2) The unit shall submit quarterly reports to the board on the following items:

(a) Criminal activities, patterns, and trends throughout the state and surrounding regions identified by the unit;

(b) The specific forms of identity theft and financial fraud identified by the unit and the evolution of those forms;

(c) Information disseminated by the unit about current and anticipated patterns of identity theft and financial fraud crimes and recommendations to deter and protect against these crimes;

(d) Classes, briefings, and materials disseminated by the unit, in printed or electronic format, to assist local law enforcement agencies, district attorneys, and the attorney general;

(e) Consultation provided by the unit on individual cases, requested local investigations, and related activities and results;

(f) The number of arrests, investigations, and successful and unsuccessful prosecutions for identity theft and financial fraud crimes and the effect that the unit had on the number of identity theft and financial fraud cases throughout the state;

(g) Recommendations for legislative changes to assist in the prevention of identity theft and financial fraud crimes and the apprehension and prosecution of criminals committing such crimes; and

(h) Other items specified by the board.



§ 24-33.5-1707. Funding - cash fund created - donations - repeal

(1) (a) The department of public safety is authorized to accept gifts, grants, or donations, including in-kind donations from private or public sources, for the purposes of this part 17. All private and public funds received through gifts, grants, or donations by the department of public safety or by the board shall be transmitted to the state treasurer, who shall credit the same to the Colorado identity theft and financial fraud cash fund, which fund is hereby created and referred to in this part 17 as the "cash fund". The cash fund shall also include the moneys collected pursuant to subsection (2) of this section. Any moneys in the cash fund not expended for the purpose of this part 17 shall be invested by the state treasurer as provided in section 24-36-113. All interest and income derived from the investment and deposit of moneys in the cash fund shall be credited to the cash fund. Any unexpended and unencumbered moneys remaining in the cash fund at the end of any fiscal year shall remain in the cash fund and shall not be credited or transferred to the general fund or any other fund.

(b) The department of public safety shall not be required to solicit gifts, grants, or donations from any source for the purposes of this part 17.

(2) (a) (I) (A) There is hereby established, beginning August 1, 2006, a surcharge of three dollars, in addition to all other lawful charges and fees, to be paid on each filing on every electronic or paper uniform commercial code filing with the secretary of state.

(B) Notwithstanding subsection (2)(a)(I)(A) of this section, from July 1, 2014, through June 30, 2020, the surcharge is four dollars. This subsection (2)(a)(I)(B) is repealed, effective July 1, 2021.

(II) The moneys collected by the surcharge shall immediately be transmitted to the state treasurer for deposit in the cash fund.

(b) There is hereby established, beginning August 1, 2006, a surcharge of one hundred dollars to be paid on each supervised lender license, each supervised lender branch license, and each renewal of those licenses issued by the uniform consumer credit office in the attorney general's office, in addition to all other lawful charges and fees on every such license issued. The moneys collected by the surcharge shall immediately be transmitted to the state treasurer for deposit in the cash fund.

(c) There is hereby established, beginning August 1, 2006, a surcharge of five hundred dollars to be paid on each money transmitter license and each money transmitter renewal issued by the division of banking in the department of regulatory agencies, in addition to all other lawful charges and fees on every such license issued. The moneys collected by the surcharge shall immediately be transmitted to the state treasurer for deposit in the cash fund.



§ 24-33.5-1708. Repeal of part

(1) This part 17 is repealed, effective September 1, 2025.

(2) Prior to said repeal, the board and the unit shall be reviewed as provided for in section 24-34-104.






Part 18 - School Safety Resource Center

§ 24-33.5-1801. Legislative declaration

(1) The general assembly hereby finds that:

(a) A safe and healthy learning environment for all students in Colorado is an important priority for the state;

(b) Research into evidence-based practices continues to demonstrate that academic achievement improves as the level of safety and security in a school increases;

(c) Studies of recent school attacks have established that school violence may be prevented with appropriate information sharing;

(d) Suicide, which remains one of the leading causes of death for Colorado's youth, may also be prevented with appropriate intervention;

(e) Both the physical and psychological well-being of students and school personnel is critically important; and

(f) Improving student engagement, including reducing dropout rates and truancy levels, is an important factor for ensuring that schools are safe and successful.

(2) The general assembly further finds that:

(a) The most appropriate way to prevent and prepare for acts of violence and other emergencies that may occur on school campuses is to foster a cooperative effort by schools, school resource officers, law enforcement agencies, emergency responders, behavioral health experts, parents, and community members to identify, gather, and apply the necessary resources; and

(b) Emergency response and crisis management measures should be implemented in all communities within the state to protect students and school personnel.

(3) Now, therefore, the general assembly declares that:

(a) Safe schools are a matter of statewide concern;

(b) All schools have common needs and goals to ensure a safe environment;

(c) Resources are needed to fully develop safety plans and practices in Colorado's schools, colleges, and universities; and

(d) A school safety resource center dedicated to providing evidence-based practices and expertise to all schools is a cost-effective means to improve school safety.



§ 24-33.5-1802. Definitions

As used in this part 18, unless the context otherwise requires:

(1) "Advisory board" means the school safety resource center advisory board created in the department pursuant to section 24-33.5-1804.

(2) "Center" means the school safety resource center created in the department pursuant to section 24-33.5-1803.

(3) "Director" means the director of the center.

(3.3) "First responder" means an individual who responds in a professional capacity to an emergency that occurs in a school building, including, but not limited to, peace officers, firefighters, emergency medical service providers, school administrators, and teachers.

(4) "School" means an institution at which instruction is provided by instructors to students in one or more buildings on a campus. "School" includes a school serving any of grades preschool through twelve and an institution of higher education.



§ 24-33.5-1803. School safety resource center - created - duties - repeal

(1) There is hereby created within the department the school safety resource center to assist schools in preventing, preparing for, responding to, and recovering from emergencies and crisis situations and to foster positive learning environments. The director of the center shall be appointed by the executive director pursuant to section 13 of article XII of the state constitution.

(2) The center and the director shall exercise their powers and perform their duties and functions under the department and the executive director as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(3) The center has the following duties:

(a) To assist schools in developing and implementing safety and preparedness plans, including but not limited to any such plans that are required by state law or applicable rules of accreditation;

(b) To assist schools in establishing practices and strategies for use in responding to an emergency or crisis situation;

(c) To assist schools in developing and establishing prevention and intervention efforts to ensure safe and secure learning environments;

(d) To conduct regular research and assessment projects to determine the efficacy of statewide and local policies and programming;

(e) To make information and other resources available to all schools and school officials;

(f) (I) To select at least one but not more than five school districts or regions, with the consent of the affected school district boards of education, to serve as pilot sites during the first year of the center's operation. The center shall evaluate and develop enhanced school safety services to be provided by the center to the pilot sites.

(II) In selecting the school districts or regions that shall serve as pilot sites pursuant to subparagraph (I) of this paragraph (f), the center shall designate at least one but not more than three schools within each of the pilot sites to participate in a cooperative effort by all such designated schools within the pilot sites to create a first responder school mapping system to provide first responders immediate electronic or digital access to maps of, and other schematic information about, school buildings at such designated schools in the event of an emergency at the designated schools. In creating the first responder school mapping system, the pilot sites may contract with one or more public or private entities with experience in creating first responder school mapping systems. Before entering into any such contract or otherwise proceeding with plans for the creation of the first responder school mapping system, the pilot sites shall submit the contract or plans to the center to approve or disapprove. The department shall reimburse the pilot sites for the direct and indirect costs of creating the first responder school mapping system pursuant to this subparagraph (II).

(III) The general assembly hereby finds and declares that, for purposes of section 17 of article IX of the state constitution, the development and creation of a first responder school mapping system, pursuant to subparagraph (II) of this paragraph (f), is an important element of improving student safety and may therefore receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.

(g) To provide information and resources relating to school safety, school emergency response planning and training, and interoperable communications in schools, as determined by the center, to the division of fire prevention and control in the department of public safety to be distributed to school districts and schools pursuant to section 24-33.5-1213.4;

(h) (I) To consult with school districts, schools, and charter schools concerning evidence-based best practices for bullying prevention and education;

(II) To consult with the department of education concerning its administration of the school bullying prevention and education grant program created in section 22-93-102, C.R.S.; and

(III) To submit evidence-based best practices for bullying prevention and education to the department of education for the purposes of section 22-93-106, C.R.S.

(i) (I) To hire or contract for the services of an emergency response consultant with experience in law enforcement and school safety to provide guidance for schools, school resource officers, and other community partners for school building safety assessments and the use of best practices for school security, emergency preparedness and response, interoperable communications, and other provisions of the school response framework. The emergency response outreach consultant shall also work with the center director and school outreach consultant to research grant opportunities and provide assistance to schools seeking grants for school safety and emergency response assistance.

(II) This paragraph (i) is repealed, effective July 1, 2018.

(j) To provide information and resources relating to the development and maintenance of school resource officer programs, as determined by the center, to the division of fire prevention and control in the department of public safety for distribution to school districts and schools pursuant to section 24-33.5-1213.4 and to law enforcement agencies and other community partners, as described in section 22-32-109.1, C.R.S.;

(k) To provide suggestions for school resource officer training to the peace officers standards and training board, pursuant to section 24-31-312;

(l) To provide materials and training as described in section 24-33.5-1809 to personnel in school districts and charter schools, parents, and students regarding the awareness and prevention of child sexual abuse and assault; and

(m) By June 1, 2018, to make available a model program that conforms with section 22-1-128, regarding the risks and consequences of sexting for school districts to use, which curriculum must include information informing students of the provisions of section 18-7-109, including that, if a student receives a sexually explicit image in violation of section 18-7-109, the student can avoid adjudication as a juvenile delinquent by taking reasonable steps to either destroy or delete or report the initial viewing of the image within seventy-two hours after receiving the image.

(4) Subject to the provisions of section 13 of article XII of the state constitution, the director shall appoint employees necessary to conduct an efficient center.



§ 24-33.5-1804. School safety resource center advisory board - created - repeal

(1) There is hereby created in the department the school safety resource center advisory board to recommend policies of the center.

(2) (a) The advisory board shall consist of not less than fourteen members, each of whom shall be appointed to a term of two years as follows:

(I) One member shall represent the department of education created pursuant to section 24-1-115 and be appointed by the commissioner of education.

(II) One member shall be an individual with professional expertise in behavioral health treatment who represents an elementary or secondary school or a school district and be appointed by the commissioner of education.

(III) One member shall be a school administrator and be appointed by the commissioner in consultation with a statewide association of school executives.

(IV) One member shall represent state universities and colleges and be appointed by the executive director of the Colorado commission on higher education appointed pursuant to section 24-1-114.

(V) One member shall represent community colleges and local district colleges and be appointed by the state board for community colleges and occupational education created pursuant to section 23-60-104, C.R.S.

(VI) One member shall be a member of a parents' organization and be appointed by the governor.

(VII) One member shall be a district attorney and be appointed by the governor.

(VIII) One member shall represent the unit within the department of human services, created pursuant to section 26-1-105, C.R.S., that administers behavioral health programs and services, including those related to mental health and substance abuse, and be appointed by the executive director of the department of human services.

(IX) One member shall represent the department of public health and environment created pursuant to section 25-1-102, C.R.S., and be appointed by the executive director of the department of public health and environment.

(X) One member shall represent the Colorado department of law created pursuant to section 24-1-113 and be appointed by the attorney general.

(XI) One member shall represent the department and be appointed by the executive director.

(XII) One member shall be an individual with professional expertise in school security and be appointed by the executive director.

(XIII) One member shall be a law enforcement professional and be appointed by the executive director.

(XIV) One member must be a school resource officer, as defined in section 22-32-109.1 (1), C.R.S., and be appointed by the executive director in consultation with a statewide association representing school resource officers.

(b) The appointing authority of each member of the advisory board shall appoint the member on or before October 1, 2008, and reappoint the member or appoint a new member no later than one month before the expiration of the member's term.

(c) Additional advisory board members may be added to the advisory board as necessary subject to:

(I) The approval of the executive director; and

(II) A majority vote of approval by the existing advisory board members.

(3) If any member of the advisory board vacates his or her office during the term for which appointed to the advisory board, the vacancy shall be filled by appointment by the executive director for the unexpired term.

(4) The advisory board shall annually elect from its members a chairperson and a secretary.

(5) The advisory board shall meet as determined necessary by the director. The members of the advisory board shall receive no compensation but shall be reimbursed by the department for necessary travel and other expenses actually incurred in the performance of their official duties.

(6) (a) This section is repealed, effective September 1, 2022.

(b) Prior to said repeal, the advisory board appointed pursuant to this section shall be reviewed as provided in section 2-3-1203, C.R.S.



§ 24-33.5-1805. Authorization to contract for services

The department is authorized to contract for services with any state, county, local, municipal, or private agency to implement the provisions of this part 18 and fulfill the duties of the center, which duties are described in section 24-33.5-1803 (3).



§ 24-33.5-1806. Evaluation - report

(1) On or before January 1, 2010, the director shall prepare and submit to the executive director a report evaluating the efficacy and value of the services provided by the center to schools.

(2) On or before January 15, 2010, the executive director shall prepare and submit to the education and judiciary committees of the house of representatives and the senate, or any successor committees, a report evaluating the efficacy and value of the services provided by the center to schools.



§ 24-33.5-1807. School safety resource center cash fund

(1) There is hereby created in the state treasury the school safety resource center cash fund, referred to in this section as the "fund". The fund shall consist of:

(a) Such moneys as the general assembly may appropriate to the fund;

(b) Gifts, grants, and donations received by the department pursuant to subsection (2) of this section; and

(c) Any moneys that the center receives as fees charged to attendees of a training program or conference, as described in section 24-33.5-1808.

(2) The department is authorized to solicit and accept gifts, grants, and donations from public and private sources for the purposes of this part 18; except that the department may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this section or any other law of the state. All moneys collected by the department pursuant to this subsection (2) shall be transmitted to the state treasurer, who shall credit the same to the fund.

(3) The moneys in the fund shall be subject to annual appropriation by the general assembly to the department for the direct and indirect costs associated with implementing this part 18. Any moneys in the fund not expended for the purposes of this part 18 may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund.

(4) (a) The department is authorized to expend moneys from the fund for the purposes of this part 18.

(b) The department may expend up to two percent of the moneys annually appropriated from the fund to offset the costs incurred in implementing this part 18.

(5) Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 24-33.5-1808. Training program and conference fees authorized

(1) The center is authorized to charge a fee to each attendee of a training program or conference that the center implements for the purposes of this part 18. The center shall forward each fee collected pursuant to this section to the state treasurer, who shall credit the entire amount to the school safety resource center cash fund created in section 24-33.5-1807.

(2) The total amount of fees charged by the center to attendees of a training program or conference pursuant to subsection (1) of this section shall not exceed the actual costs incurred by the center in implementing the training program or conference.



§ 24-33.5-1809. Prevention of child sexual abuse and assault - resource bank - training

(1) The director shall appoint a person to the center to collect and provide materials and to provide training to school personnel, parents, and students regarding preventing child sexual abuse and assault, including materials and training that are specific to preventing sexual abuse and assault of children with developmental disabilities. At a minimum, the appointed person shall:

(a) Research and select instruction modules for professional development for school personnel that may include, but need not be limited to:

(I) Training in preventing, identifying, and responding to child sexual abuse and assault, including information concerning the child abuse reporting hotline system created pursuant to section 26-5-111, C.R.S.; and

(II) Resources to raise the awareness of school personnel and parents regarding child sexual abuse and assault and preventing child sexual abuse and assault;

(b) Provide training for school personnel and parents in preventing, identifying, and responding to child sexual abuse and assault, including using the child abuse reporting hotline system created pursuant to section 26-5-111, C.R.S. The appointed person may provide training in person or through online presentations.

(c) Research and select model, age-appropriate educational materials designed for children in grades kindergarten through twelve regarding child sexual abuse and assault awareness and prevention, which may include, but need not be limited to:

(I) The skills to recognize:

(A) Child sexual abuse and assault;

(B) Boundary violations and unwanted forms of touching and contact; and

(C) Behaviors that an offender uses to groom or desensitize a victim; and

(II) Strategies to:

(A) Promote disclosure;

(B) Reduce self-blame; and

(C) Mobilize bystanders;

(d) Publicize to school districts and public and nonpublic schools the availability of the training and resources for school personnel and parents and the age-appropriate education materials for children; and

(e) Make the training and resources for school personnel and parents and the age-appropriate education materials for children available on the center's website.

(2) The appointed person shall seek to work with appropriate community-based organizations in creating and collecting the materials, training, and curricula regarding awareness and prevention of child sexual abuse and assault. The appointed person may create and collect materials, curricula, and other resources regarding other forms of child maltreatment and make the materials, curricula, and resources available to school districts and public and nonpublic schools.

(3) The person appointed by the director pursuant to this section shall solicit and accept on behalf of the center gifts, grants, and donations to implement this section, as provided in section 24-33.5-1807 (2). Moneys collected pursuant to this subsection (3) shall be transmitted to the state treasurer, who shall credit the moneys to the school safety resource center cash fund created in section 24-33.5-1807. Any moneys received pursuant to this subsection (3) are in addition to appropriations of state moneys to implement this section, and implementing this section is not conditional or dependent on the receipt of gifts, grants, or donations.

(4) As used in this section, "school personnel" includes teachers, administrators, school resource officers, and other employees of school districts and public schools.






Part 19 - Colorado Cybersecurity

§ 24-33.5-1901. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Cyber threats have continued to grow in significance, scale, scope, and sophistication in the past several years;

(b) A dramatic increase in the number of cyber attacks against public, private, and nonprofit entities and individual citizens, coupled with inadequate resources to respond to such attacks, have made cybersecurity a top priority;

(c) Colorado is well-suited to serve as a location for comprehensive cross-sector and interstate strategy to support the response against these attacks and the education and training needed to prepare government and private sector leaders to respond to these attacks;

(d) It is in the state's interest to support a partnership of academics and systems excellence at the university of Colorado at Colorado Springs and other institutions of higher education that can leverage the military, federal, state, and local government, and private sector assets in Colorado to support the cybersecurity of our state and local governments and to support the cybersecurity of federal partners and other states and local governments across the country; and

(e) It is also in the state's interest to support such a partnership as a tool to ensure that Colorado's private sector is better prepared to respond to threats and in turn make Colorado a stronger hub for the cyber industry and the commercialization of cyber technology.

(2) The general assembly further finds and declares that the intent of this part 19 is to identify specific actions to define and improve cybersecurity, including the creation of a Colorado cybersecurity council, coordinating cyber operations centers, establishing or expanding cyber higher education programs to promote education, training, and workforce development for cybersecurity, establishing a secure environment for research and development, and establishing a revenue source to support such efforts.



§ 24-33.5-1902. Colorado cybersecurity council - creation - council members

(1) There is created in the department of public safety and within existing resources the Colorado cybersecurity council. The council operates as a steering group to develop cybersecurity policy guidance for the governor; develop comprehensive sets of prioritized goals, requirements, initiatives, and milestones; and coordinate with the general assembly and the judicial branch regarding cybersecurity as deemed necessary and appropriate by the council.

(2) The Colorado cybersecurity council is comprised of the following members:

(a) The governor, acting as the chairperson of the council, or the governor's designee;

(b) The chief information officer of the governor's office of information technology, or the chief information officer's designee;

(c) The chief information security officer of the governor's office of information technology, or the chief information security officer's designee;

(d) The executive director of the department of public safety, or the executive director's designee;

(e) A representative of the Colorado National Guard to be appointed by the adjutant general of the department of military and veterans affairs;

(f) The adjutant general of the department of military and veterans affairs;

(g) The director of the Colorado office of economic development, or the director's designee;

(h) The aerospace and defense industry champion in the Colorado office of economic development;

(i) The director of the governor's office of state planning and budgeting, or the director's designee;

(j) The executive director of the department of revenue, or the executive director's designee;

(k) The state controller;

(l) The state attorney general, or the attorney general's designee;

(m) The director of the public utilities commission or the director's designee;

(n) Representatives from institutions of higher education deemed necessary and appropriate by the governor;

(o) The state auditor, or the state auditor's designee; except that the state auditor or the state auditor's designee shall be a nonvoting member of the council and shall act solely in an advisory capacity with respect to the council's activities;

(p) The chair of the cybersecurity subcommittee of the homeland security and all-hazards senior advisory committee;

(q) The director of the division of homeland security and emergency management in the department of public safety, or the director's designee; and

(r) Any other person deemed necessary and appropriate by the governor.

(3) The council does not have any direct authority over the university of Colorado at Colorado Springs.

(4) Nothing in this section shall be construed to interfere with the duties of the chief information security officer pursuant to part 4 of article 37.5 of this title.



§ 24-33.5-1903. Cyber operation center - coordination of missions

(1) The department of public safety, using the office of prevention and security within the division of homeland security and emergency management, and using any other facilities deemed necessary and appropriate by the department of public safety, may coordinate with the division of homeland security and emergency management, the Colorado bureau of investigation, the federal bureau of investigation, the Colorado National Guard and other relevant military organizations, and other relevant information-sharing organizations to define the operational requirements for in-state and interstate operational and training networks.

(2) In furtherance of the provisions of subsection (1) of this section, the coordinating entities may:

(a) Consider establishing appropriate memoranda of understanding or interstate compacts with entities that encourage the interstate sharing of information for cybersecurity;

(b) Support the requirements for the fusion of cyber defense, cyber surveillance, and international and domestic intelligence and law enforcement operations;

(c) Consider secure, distributed, and interactive network infrastructures for interstate cyber training and operations;

(d) Support secure Colorado requirements to identify threats and vulnerabilities and protect state cyber infrastructures;

(e) Conduct training, inspections, and operational exercises;

(f) Establish protocols for coordinating and sharing information with state and federal law enforcement and intelligence agencies responsible for investigating and collecting information related to cyber-based criminal and national security threats; and

(g) Support state and federal law enforcement agencies with their responsibilities to investigate and prosecute threats to and attacks against critical infrastructure.



§ 24-33.5-1904. Education - training - workforce development

(1) The university of Colorado at Colorado Springs may partner with other institutions of higher education and a nonprofit organization that supports national, state, and regional cybersecurity initiatives to establish and expand cyber higher education programs and establish needed cyber education and training laboratories. The subject areas of such higher education programs may include, but need not be limited to, courses certified by the national security agency and the United States department of homeland security; a systems engineering approach to the study of cyber network architectures, threats, and defenses; business management; foreign language skills; legal issues; cryptology; technology development; and science, technology, engineering, and mathematics courses.

(2) In furtherance of the provisions of subsection (1) of this section, the university of Colorado at Colorado Springs, in conjunction with other institutions of higher education and a nonprofit organization, may:

(a) Coordinate with the United States department of homeland security and the national security agency to certify cyber courses and curricula;

(b) Coordinate planning for cyber education with appropriate institutions of higher education in Colorado, the United States Army reserve cyber consortium, and appropriate national institutions of higher education that have programs certified by the department of homeland security or the national security agency;

(c) Coordinate with community colleges in the development and transferability of appropriate curriculum and technical certification programs, and provide coordination for the development of elementary and secondary education feeder programs;

(d) Establish a public policy think tank as an academic research center of excellence for government, academic, and industrial communications, conferences, research, and publications;

(e) Establish education, including online courses if appropriate, training, and academic symposia for government leaders at all levels;

(f) Establish protocols for coordinating and sharing information with state and federal law enforcement and intelligence agencies responsible for investigating and collecting information related to cyber-based criminal and national security threats; and

(g) Support state and federal law enforcement agencies with their responsibilities to investigate and prosecute threats to and attacks against critical infrastructure.

(3) The university of Colorado at Colorado Springs shall participate in activities in furtherance of this section only upon the approval of the board of regents of the university of Colorado, if required by the laws and policies of the board of regents.



§ 24-33.5-1905. Research and development

(1) The university of Colorado at Colorado Springs may partner with a nonprofit organization that supports national, state, and regional cybersecurity initiatives to work to establish a secure environment for research and development, initial operational testing and evaluation, and expedited contracting for production for industrial cyber products and techniques.

(2) In furtherance of the provisions of subsection (1) of this section, the university of Colorado at Colorado Springs and any nonprofit organization with which the university has a partnership, may consider the following:

(a) Creating a business plan to develop a secure facility on the property of the University of Colorado at Colorado Springs that provides physical, electronic, proprietary, and administrative security;

(b) Exploring secure facility development and use at other Colorado universities and facilities that may augment the capacity at the university of Colorado at Colorado Springs and enable collaborative activities;

(c) Establishing relationships with appropriate federally funded research and development corporations under the sponsorship of the United States department of defense and the United States department of homeland security as an administrative partner to:

(I) Establish and certify a top secret and special access-certified facility;

(II) Establish cooperative relations with state and federal law enforcement and intelligence agencies responsible for investigating and collecting information related to cyber-based criminal and national security threats;

(III) Act as a conduit for federal and interstate research and development requirements;

(IV) Establish and monitor nondisclosure agreements to protect proprietary intellectual property; and

(V) Process and hold security clearances for authorized Colorado government personnel;

(d) Consider establishing relationships with the existing MITRE national cybersecurity federally funded research and development center; the aerospace corporation federally funded research and development center; or creating a new parallel organization focused on cybersecurity for national defense and homeland security requirements;

(e) Establishing cooperative relationships with Colorado cyber companies and other businesses, local governments, institutions of higher education, and other Colorado organizations with requirements for cybersecurity participation;

(f) Establishing cooperative relations with civilian industrial producers through entities that encourage the interstate sharing of information for cybersecurity;

(g) Linking to local and national military, homeland security, and intelligence community activities to support research and development, rapid test and evaluation, contracting, and production requirements;

(h) Establish protocols for coordinating and sharing information with state and federal law enforcement and intelligence agencies responsible for investigating and collecting information related to cyber-based criminal and national security threats; and

(i) Support state and federal law enforcement agencies with their responsibilities to investigate and prosecute threats to and attacks against critical infrastructure.

(3) The university of Colorado at Colorado Springs shall participate in activities in furtherance of this section only upon the approval of the board of regents of the university of Colorado, if required by the laws and policies of the board of regents.



§ 24-33.5-1906. Cybersecurity cash fund - cybersecurity gifts, grants, and donations account - creation

(1) (a) The cybersecurity cash fund, referred to in this section as the "fund", is hereby created in the state treasury. The fund consists of the money transferred to the fund pursuant to paragraph (b) of this subsection (1) and any other money that the general assembly may appropriate or transfer to the fund.

(b) On July 1, 2016, the state treasurer shall transfer seven million nine hundred thirty-two thousand twenty dollars from the general fund to the fund.

(2) The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund.

(3) The state treasurer shall credit any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year to the fund.

(4) Except for moneys in the cybersecurity gifts, grants, and donations account created in subsection (5) of this section, subject to annual appropriation by the general assembly, the regents of the university of Colorado may expend money from the fund for the purposes of this part 19.

(5) (a) The cybersecurity gifts, grants, and donations account, referred to in this subsection (5) as the "account", is hereby created in the cybersecurity cash fund. The account consists of any gifts, grants, or donations credited to the account pursuant to paragraph (b) of this subsection (5). Moneys in the account are continuously appropriated to the department of higher education for use by the regents of the university of Colorado for the purposes of this part 19.

(b) The regents of the university of Colorado may seek, accept, and expend gifts, grants, or donations from private or public sources for the purposes of this part 19. The regents of the university of Colorado shall transmit all money received through gifts, grants, or donations to the state treasurer, who shall credit the money to the account.






Part 20 - Fireworks

§ 24-33.5-2001. Definitions

As used in this part 20, unless the context otherwise requires:

(1) "Articles pyrotechnic" means pyrotechnic special effects materials and pyrotechnic devices for professional use that are similar to consumer fireworks in chemical composition and construction but are intended for theatrical performances and not intended for consumer use. "Articles pyrotechnic" shall also include pyrotechnic devices meeting the weight limits for consumer fireworks but are not labeled as such and are classified as UN0431 or UN0432 pursuant to 49 CFR 172.101, as amended.

(2) "Display fireworks" means large fireworks designed primarily to produce visible or audible effects by combustion, deflagration, or detonation and includes, but is not limited to, salutes containing more than one hundred thirty milligrams of explosive material, aerial shells containing more than forty grams of pyrotechnic compositions, and other display pieces that exceed the limits of explosive materials for classification as consumer fireworks as defined in 16 CFR 1500.1 to 1500.272 and 16 CFR 1507.1 to 1507.12 and are classified as fireworks UN0333, UN0334, or UN0335 pursuant to 49 CFR 172.101, as amended, and including fused set pieces containing components that exceed fifty milligrams of salute powder.

(3) "Display retailer" means a person, including a manufacturer, who is licensed as a display retailer under the provisions of section 24-33.5-2004 and who sells, delivers, consigns, gives, or otherwise furnishes display fireworks or articles pyrotechnic to a person authorized by section 24-33.5-2003 to discharge fireworks in Colorado.

(4) "Exporter" means any person, including a manufacturer, licensed as an exporter under the provisions of section 24-33.5-2004 and who sells, delivers, consigns, gives, or otherwise furnishes fireworks for export outside of the state of Colorado.

(5) (a) "Fireworks" means any composition or device designed to produce a visible or audible effect by combustion, deflagration, or detonation, and that meets the definition of articles pyrotechnic, permissible fireworks, or display fireworks.

(b) "Fireworks" does not include:

(I) Toy caps, party poppers, and items similar to toy caps and party poppers that do not contain more than sixteen milligrams of pyrotechnic composition per item and snappers that do not contain more than one milligram of explosive composition per item;

(II) Highway flares, railroad fusees, ship distress signals, smoke candles, and other emergency signal devices;

(III) Educational rockets and toy propellant device type engines used in such rockets when such rockets are of nonmetallic construction and utilize replaceable engines or model cartridges containing less than two ounces of propellant and when such engines or model cartridges are designed to be ignited by electrical means;

(IV) Fireworks that are used in testing or research by a licensed explosives laboratory.

(6) "Fireworks display operator" includes an individual who, by experience and training, has demonstrated the required skill and ability to safely set up and discharge display fireworks.

(7) "Fund" means the fireworks licensing cash fund created in section 24-33.5-2004 (6)(b).

(8) "Governing body" means:

(a) The city council, town council, board of trustees, or other governing body of any city or town, as to the area within the corporate limits of the city or town;

(b) The board of directors of any fire protection district organized pursuant to part 1 of article 1 of title 32, as to the area within the boundaries of the fire protection district; and

(c) The board of county commissioners as to the area within a county outside the corporate limits of any city or town or the boundaries of any fire protection district.

(9) "Local authority" means the duly authorized fire department, police department, or sheriff's department of a local jurisdiction.

(10) "Manufacturer" means any person who manufactures, makes, constructs, or produces fireworks.

(11) (a) "Permissible fireworks" means the following small fireworks devices designed to produce audible or visual effects by combustion, complying with the requirements of the United States consumer product safety commission as set forth in 16 CFR 1500.1 to 1500.272 and 1507.1 to 1507.12, and classified as consumer fireworks UN0336 and UN0337 pursuant to 49 CFR 172.101:

(I) Cylindrical fountains, total pyrotechnic composition not to exceed seventy-five grams each for a single tube or, when more than one tube is mounted on a common base, a total pyrotechnic composition of no more than two hundred grams;

(II) Cone fountains, total pyrotechnic composition not to exceed fifty grams each for a single cone or, when more than one cone is mounted on a common base, a total pyrotechnic composition of no more than two hundred grams;

(III) Wheels, total pyrotechnic composition not to exceed sixty grams for each driver unit or two hundred grams for each complete wheel;

(IV) Ground spinner, a small device containing not more than twenty grams of pyrotechnic composition venting out of an orifice usually in the side of the tube, similar in operation to a wheel, but intended to be placed flat on the ground;

(V) Illuminating torches and colored fire in any form, total pyrotechnic composition not to exceed two hundred grams each;

(VI) Dipped sticks and sparklers, the total pyrotechnic composition of which does not exceed one hundred grams, of which the composition of any chlorate or perchlorate shall not exceed five grams;

(VII) Any of the following that do not contain more than fifty milligrams of explosive composition:

(A) Explosive auto alarms;

(B) Toy propellant devices;

(C) Cigarette loads;

(D) Strike-on-box matches; or

(E) Other trick noise makers;

(VIII) Snake or glow worm pressed pellets of not more than two grams of pyrotechnic composition and packaged in retail packages of not more than twenty-five units;

(IX) Fireworks that are used exclusively for testing or research by a licensed explosives laboratory;

(X) Multiple tube devices with:

(A) Each tube individually attached to a wood or plastic base;

(B) The tubes separated from each other on the base by a distance of at least one-half of one inch;

(C) The effect limited to a shower of sparks to a height of no more than fifteen feet above the ground;

(D) Only one external fuse that causes all of the tubes to function in sequence; and

(E) A total pyrotechnic composition of no more than five hundred grams.

(b) "Permissible fireworks" do not include aerial devices or audible ground devices, including, but not limited to, firecrackers.

(12) "Person" includes an individual, partnership, firm, company, association, corporation, or governmental entity.

(13) "Pyrotechnic operator" includes an individual who, by experience and training, has demonstrated the required skill and ability to safely set up and discharge articles of pyrotechnics.

(14) "Retailer" means any person who sells, delivers, consigns, or furnishes permissible fireworks to another person not for resale.

(15) "Storage" means the possession of fireworks for safe custody, where the safekeeping is the principal object of deposit, and not the consumption or sale.

(16) "Wholesaler" means any person, including a manufacturer, who is licensed as a wholesaler under section 24-33.5-2004 and who sells, delivers, consigns, gives, or otherwise furnishes permissible fireworks to a retailer for resale in Colorado.



§ 24-33.5-2002. Unlawful use or sale of fireworks - exceptions

(1) Except as provided for in subsection (6) of this section, it shall be unlawful for any person to knowingly furnish to any person who is under sixteen years of age, by gift, sale, or any other means, any fireworks, including those defined as permissible fireworks in section 24-33.5-2001 (11).

(2) Except as provided for in subsection (6) of this section, it shall be unlawful for any person who is under sixteen years of age to purchase any fireworks, including those defined as permissible fireworks in section 24-33.5-2001 (11).

(3) Nothing in this section shall be construed to prohibit any statutory or home-rule municipality from enacting any ordinance that prohibits a person under sixteen years of age from purchasing any fireworks, including those defined as permissible fireworks in section 24-33.5-2001 (11).

(4) Any person who sells or offers to sell any fireworks, including those defined as permissible fireworks in section 24-33.5-2001 (11), shall display a warning sign, as specified in this subsection (4). The warning sign shall be displayed in a prominent place on the premises at all times, shall have a minimum height of eight and one-half inches and a minimum width of eleven inches, and shall read as follows:

WARNING

IT IS ILLEGAL FOR ANY PERSON UNDER SIXTEEN YEARS OF AGE TO PURCHASE ANY FIREWORKS. VIOLATORS MAY BE PUNISHED BY A FINE OF UP TO $750.00, BY IMPRISONMENT FOR UP TO SIX MONTHS, OR BY BOTH SUCH FINE AND IMPRISONMENT.

(5) Except as provided in this section and in section 24-33.5-2003, it shall be unlawful for any person to possess or discharge any fireworks, other than permissible fireworks, anywhere in this state.

(6) At all times that it is lawful for any person over the age of sixteen years to possess and discharge permissible fireworks, it shall also be lawful for a person under the age of sixteen years to possess and discharge permissible fireworks, if the person is under adult supervision.

(7) Except as provided in this section, it shall be unlawful for any person who is not licensed as a retailer under this part 20, in retail transactions with the public, to offer for sale, expose for sale, sell, or have in the person's possession with the intent to offer for sale any permissible fireworks.

(8) Except as provided in this section, it shall be unlawful for any person who is not licensed as a display retailer, wholesaler, or exporter under this part 20, in transactions other than retail transactions with the public, to offer for sale, expose for sale, sell, or have in such person's possession with the intent to offer for sale any fireworks including permissible fireworks.

(9) Nothing in this part 20 shall prevent or regulate:

(a) The use of fireworks by railroads or other transportation agencies for signal purposes or illumination;

(b) The sale or use of blank cartridges for a show or theater, for signal or ceremonial purposes in athletics or sports, or for use by military organizations;

(c) The sale, purchase, possession, or use of fireworks distributed by the division of parks and wildlife for agricultural purposes under conditions approved by the division; or

(d) The sale, delivery, consignment, gift, or furnishing of fireworks among display retailers, wholesalers, or exporters licensed under this part 20.



§ 24-33.5-2003. Permits - exceptions to permit requirements

(1) Any governing body has the power to grant nontransferable and nonassignable permits within the area under its jurisdiction for the storage of fireworks or for the facilities used for the retail sales of fireworks, including permissible fireworks, by any person and to adopt reasonable rules for the granting of such permits. The fee for a permit issued pursuant to this subsection (1) shall be limited to what is reasonable and necessary to cover the direct and indirect costs associated with the granting and enforcement of such permits.

(2) Any governing body has the power to grant nontransferable and nonassignable permits within the area under its jurisdiction for displays of fireworks or pyrotechnic special effects performances by any person, fair association, amusement park, or other organizations or groups and to adopt reasonable rules for the granting of such permits.

(3) No permit shall be required for the display of fireworks at the state fair grounds by the board of commissioners of the Colorado state fair authority, at any duly authorized county or district fair, or at any display by any governing body or local authority.

(4) The discharge of fireworks pursuant to a permit provided for in subsection (2) of this section, or as otherwise provided in subsection (3) of this section, shall be lawful in Colorado, if the display or pyrotechnic special effects performance is performed in accordance with the requirements of the national fire protection association as stated in NFPA-1123, code for the outdoor display of fireworks or NFPA-1126, standard for the use of pyrotechnics before a proximate audience.



§ 24-33.5-2004. Licensing - application - fee - fireworks licensing cash fund - creation - rules

(1) No person shall sell, offer for sale, expose for sale, or possess with intent to sell permissible fireworks for retail until that person first obtains a retailer of fireworks license from the director of the division of fire prevention and control within the department of public safety and the permit, if any, required by section 24-33.5-2003 (1). A retailer's license is valid only for the calendar year in which it is issued, applies to only one retail location, and shall at all times be displayed at the place of business of the licensed retailer.

(2) No person shall sell, deliver, consign, give, or furnish fireworks to a person authorized by section 24-33.5-2003 to discharge fireworks in Colorado until that person first obtains a display retailer of fireworks license from the director of the division of fire prevention and control and the permit, if any, required by section 24-33.5-2003 (1).

(3) No person shall sell, deliver, consign, give, or furnish permissible fireworks to a retailer for resale in Colorado until that person first obtains a wholesaler of fireworks license from the director of the division of fire prevention and control and the permit, if any, required by section 24-33.5-2003 (1).

(4) No person shall sell, deliver, consign, give, or furnish fireworks for export outside of Colorado until that person first obtains an exporter of fireworks license from the director of the division of fire prevention and control and the permit, if any, required by section 24-33.5-2003 (1).

(5) Applications for each display, retail, wholesale, and export license shall be filed with the director of the division of fire prevention and control at least thirty days before the start of activities for which the license is required. Each license is valid through September 1 of the year following the date on which the license was issued.

(6) (a) The director of the division of fire prevention and control shall collect all fees pursuant to this part 20.

(b) All moneys received by the director pursuant to the administration of this part 20 and all interest earned on the moneys shall be deposited in the state treasury in the fireworks licensing cash fund, which fund is hereby created, and the moneys shall be used, subject to annual appropriations by the general assembly, for the purposes set forth in this part 20, and shall not be deposited in or transferred to the general fund of the state of Colorado or any other fund.

(c) (I) The executive director of the department of public safety shall set reasonable fees pursuant to this part 20 at such rates as are necessary to provide for the actual direct and indirect costs and expenses of the department of public safety in the administration of this part 20; except that the fee for a:

(A) Retailer of fireworks license shall not exceed fifty dollars;

(B) Display retailer of fireworks license, a wholesaler of fireworks license, or an exporter of fireworks license shall not exceed one thousand five hundred dollars; and

(II) The rates shall be reviewed annually by the executive director of the department of public safety.

(7) The executive director of the department of public safety shall promulgate rules to implement the provisions of this part 20. The rules may include requirements for the certification of fireworks display operators and pyrotechnic operators, and any other requirements that are reasonably necessary for the safety of workers and the public and the protection of property. The procedure for the promulgation of the rules shall be in accordance with the provisions of section 24-4-103.

(8) Any person aggrieved by a decision or order of the director of the department of public safety may seek judicial review pursuant to the provisions of section 24-4-106.

(9) This section shall take effect July 15, 1991.



§ 24-33.5-2005. Importation of fireworks - duties of licensees - retention of invoices for inspection

(1) It shall be unlawful for any person not licensed as a display retailer, wholesaler, or exporter under the provisions of section 24-33.5-2004 to bring any fireworks including permissible fireworks into this state. Retail purchasers shall not purchase fireworks by mail order or receive any fireworks in Colorado by mail, parcel service, or other carrier. All fireworks sales and deliveries to retail purchasers in Colorado shall be made in Colorado and shall be conducted only by persons licensed pursuant to this part 20.

(2) It shall be unlawful for any retailer to sell, offer for sale, expose for sale, or possess with intent to sell any permissible fireworks in this state that have not been purchased from a wholesaler licensed under the provisions of section 24-33.5-2004.

(3) It shall be unlawful for a person to conduct any fireworks display or pyrotechnic special effects performance using fireworks that have not been purchased from a display retailer licensed under the provisions of section 24-33.5-2004.

(4) Any retailer licensed under the provisions of section 24-33.5-2004 (1), and any person who discharges fireworks pursuant to section 24-33.5-2003 (2) or (3), shall keep available, for inspection by local authorities, a copy of each invoice for fireworks purchased as long as any fireworks included on such invoice are held in such person's possession. The invoice shall show the license number of the wholesaler or display retailer from whom the fireworks were purchased.

(5) This section shall take effect July 15, 1991.



§ 24-33.5-2006. Exportation of fireworks

(1) It shall be unlawful to export fireworks, other than permissible fireworks, from the state of Colorado, unless the fireworks are transported in accordance with the regulations of the United States department of transportation regulating the transportation of explosives, fireworks, and other dangerous articles by motor, rail, air, and water and the exporter obtains a signed bill of lading from each person transporting the fireworks, which shall show the quantity and types of fireworks transported and the recipient's full legal name and address.

(2) The exporter may transport such fireworks by common carrier or by the exporter's vehicle; except that the sale of the fireworks for transport in the purchaser's vehicle is unlawful unless:

(a) The exporter requires the purchaser to display a valid motor vehicle driver's license issued by a state other than the state of Colorado and records the number and state of issue of such driver's license on the bill of lading pertaining to the sale, and further requires the purchaser to display a valid motor vehicle registration showing that the purchaser owns a motor vehicle licensed in a state other than the state of Colorado, which license plate number and state of issue shall be recorded on the bill of lading pertaining to the sale; or

(b) The exporter requires the purchaser to display a valid motor vehicle driver's license issued by the state of Colorado and records the number and state of issue of the driver's license on the bill of lading pertaining to the sale, and further requires the purchaser to furnish a valid wholesale or retail license number or resale license number issued by the governing body of a state or local authority located outside of the state of Colorado, which number and state of issue shall be recorded on the bill of lading pertaining to the sale.

(3) The bills of lading required by this section shall be retained by the exporter for a period of three years from the date of sale.



§ 24-33.5-2007. Regulation by municipalities and counties

(1) This part 20 shall not be construed to prohibit the imposition by municipal ordinance of further regulations and prohibitions upon the sale, use, and possession of fireworks, including permissible fireworks, within the corporate limits of any city or town, but no city or town shall permit or authorize the sale, use, or possession of any fireworks in violation of this part 20.

(2) This part 20 shall not be construed to prohibit the imposition by county ordinance of further regulations and prohibitions upon the sale, use, and possession of fireworks, including permissible fireworks, within all or any part of the unincorporated areas of a county, but no county shall permit or authorize the sale, use, or possession of any fireworks in violation of this part 20.



§ 24-33.5-2008. Storage of fireworks

All storage of fireworks shall be in accordance with the building and fire codes adopted by the governing body. If the governing body has not adopted a fire code, all storage of fireworks shall be in accordance with the fire code adopted by the director of the division of fire prevention and control within the department of public safety pursuant to section 24-33.5-1203.5.



§ 24-33.5-2009. Seizure of fireworks

The local authorities shall seize, take, and remove, at the expense of the owner, all stocks of fireworks, including permissible fireworks, offered or exposed for sale, stored, or held in violation of this part 20.



§ 24-33.5-2010. Violations - penalty

Any person who violates this part 20 commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501.



§ 24-33.5-2011. Denial, suspension, or revocation of or refusal to renew license

(1) The executive director of the department of public safety may deny, suspend, revoke, or refuse to renew any license issued or applied for under the provisions of this part 20 for any of the following reasons:

(a) Violations of any of the provisions of this part 20;

(b) A conviction of any felony, but subject to the provisions of section 24-5-101;

(c) A conviction pursuant to section 24-33.5-2010;

(d) Any material misstatement, misrepresentation, or fraud in obtaining a license.

(2) The revocation or suspension proceedings shall be brought by the Colorado executive director of the department of public safety pursuant to the provisions of the "State Administrative Procedure Act", article 4 of title 24.









Article 34 - Department of Regulatory Agencies

Part 1 - Organization

§ 24-34-101. Department created - executive director

(1) (a) There is hereby created the department of regulatory agencies, the head of which shall be the executive director of the department of regulatory agencies, which office is hereby created. The executive director shall be appointed by the governor, with the consent of the senate, and shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109. The executive director shall have those powers, duties, and functions prescribed for heads of principal departments in the "Administrative Organization Act of 1968". The department of regulatory agencies shall be organized as provided in the "Administrative Organization Act of 1968"; but nothing in this part 1 shall be construed to prevent the establishment, combination, or abolition of divisions, sections, or units other than those created by law.

(b) Repealed.

(2) The executive director shall prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to the provisions of section 24-1-136, a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the department of regulatory agencies and divisions thereof.

(3) Publications by the executive director circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.

(4) Repealed.

(5) The executive director of the department of regulatory agencies may enter into contracts pursuant to part 5 of article 50 of this title for the purpose of decreasing appropriations in the annual general appropriation act.

(6) The executive director of the department of regulatory agencies may contract, pursuant to part 5 of article 50 of this title, with a person having the technical or subject matter expertise or the skill and experience to develop, implement, and administer the licensing and examination functions of the divisions in the department when the executive director determines that a division lacks sufficient technical expertise to perform such licensing and examination functions.

(7) A contract entered into pursuant to this section may authorize a contractor to collect fees directly from an applicant. The contract may allow the contractor to retain all or a portion of the fees as payment for performance of the services under the contract. Fees collected and retained by the contractor shall not be subject to the provisions of article 36 of this title.

(8) This section shall not be construed to limit the powers of any type 1 board or commission in the department of regulatory agencies.

(9) The executive director shall have the authority to accept and expend gifts, grants, and donations for the purposes of implementing and administering the provisions of section 24-4-103 (2.5).

(10) The executive director may contract pursuant to part 5 of article 50 of this title with a person, corporation, or entity having technical or subject matter expertise or skill and experience to develop, implement, and administer the licensing and examination functions of the division of professions and occupations when the executive director determines that the division of professions and occupations is without sufficient technical expertise to perform such licensing and examination functions.

(11) The executive director may contract pursuant to part 5 of article 50 of this title with a person, corporation, or entity for the purpose of decreasing the appropriations for the division of professions and occupations in the annual general appropriations act.

(12) A contract entered into pursuant to subsection (10) or (11) of this section may authorize a contractor to collect fees directly from an applicant. The contractor may retain all or a portion of the fees designated as payment for performance of the functions under the contract. All fees collected and retained by the contractor shall not be subject to the provisions of article 36 of this title.

(13) The executive director shall include in the presentation to the legislative committee of reference pursuant to section 2-7-203, C.R.S., the number of confidential letters of concern issued in the twelve months prior to the presentation by the director of the division of professions and occupations and any board pursuant to title 12, C.R.S.



§ 24-34-102. Division of professions and occupations - creation - duties of division and department heads - license renewal, reinstatement, and endorsement - definitions - rules - review of functions

(1) (a) As used in this part 1, unless the context otherwise requires:

(I) "Department" means the department of regulatory agencies.

(II) "Director" means the director of the division of professions and occupations or the director's designee.

(III) "Division" means the division of professions and occupations created in the department pursuant to this section.

(IV) "Executive director" means the executive director of the department.

(V) "License" has the same meaning as set forth in section 24-4-102.

(VI) "Licensee" means a person who has been issued a license.

(b) There is hereby created a division of professions and occupations in the department, the head of which is the director of professions and occupations. The executive director shall appoint the director in accordance with section 13 of article XII of the state constitution. Except as provided in paragraph (c) of this subsection (1), the director shall appoint other personnel as necessary for the efficient operation of the division.

(c) Subject to available appropriations, the director shall give good faith consideration to the recommendations of any type 1 board or commission relating to the employment of the primary administrator to assist the board or commission, whether the person is designated as an executive secretary, a program administrator, or another title or position.

(2) The division has supervision and control of the type 2 examining and licensing boards and agencies transferred to the department by the "Administrative Organization Act of 1968". For type 1 boards or commissions, the division shall provide necessary management support.

(2.5) Repealed.

(3) The supervision and control of, and the management support for, examining and licensing boards and agencies by the department and the division also includes the approval or disapproval of rules of the boards and agencies relating to the examination and licensure of applicants to ensure that the rules are fair and impartial. The division shall not license a person who has applied to, and otherwise satisfied the requirements for, licensure by a board or agency until the applicant has paid and the division has received all applicable fees.

(4) Subject to subsection (1) of this section, each of the examining and licensing boards or agencies may employ and pay out of moneys appropriated to it by the general assembly only that number of employees and subordinate officers as are certified by it and approved by the executive director of the department of regulatory agencies to be necessary and the necessity for the employment of whom has been approved in writing by the governor. All salaries to be paid such employees and subordinate officers shall be within the appropriation made therefor by the general assembly.

(4.5) It is the intent of the general assembly that the employees authorized in Senate Bill 06-020, enacted at the second regular session of the sixty-fifth general assembly, for the implementation of the "Nurse Licensure Compact", part 32 of article 60 of this title, be funded only for the fiscal years 2006-07 and 2007-08. The salaries to be paid such employees shall be within the appropriation made by the general assembly for such fiscal years.

(5) Each of the examining and licensing boards or agencies shall be provided with suitable offices in the capitol buildings group if space is available in any of such buildings and, if not, then in a suitable office building in the city and county of Denver selected by the executive director of the department of personnel. It is lawful and proper for two or more of such boards or agencies to be assigned space in the same office room or suite, if such grouping or joint occupancy, in the opinion of the executive director of the department of regulatory agencies, will not unreasonably interfere with the efficient operation of any of such boards or agencies so grouped or joined.

(6) Each of the examining and licensing boards or agencies to which office space is provided shall pay into the general revenue fund of the state out of the moneys appropriated to it by the general assembly a monthly or annual charge for rental, heat, light, telephone, collection, legal, and other state services made available to such board or agency as may be fixed by the executive director of the department of personnel, with the approval of the executive director of the department of regulatory agencies, such charges to be not more than twenty-five percent of the moneys appropriated to it by the general assembly.

(7) Notwithstanding any provision of the law to the contrary, upon the approval and recommendation of any examining or licensing board or commission in the division, the executive director may change the period of the validity of any license issued by the board or commission for a period not to exceed three years. If the executive director changes the period of validity of a license pursuant to this subsection (7), the director shall proportionately increase or decrease the fee for the license, as the case may be, but the director shall not impose a fee increase that would result in hardship to the licensee.

(8) (a) Renewal. Notwithstanding any provision of the law to the contrary, the director may change the renewal date of any license issued by a licensing board or commission so that approximately the same number of licenses are scheduled for renewal in each month of the year. Where any renewal date is so changed, the fee for the license is proportionately increased or decreased, as the case may be. A license is valid for a period of no less than one year and no longer than three years, as determined by the director in consultation with the licensing board or commission within the division. A licensee shall submit an application for renewal to the licensing board or commission on forms and in the manner prescribed by the director.

(b) The director and any licensing board or commission may prescribe renewal requirements, which shall include compliance with any continuing education requirements adopted pursuant to the director's, licensing board's, or commission's authority.

(c) The director shall allow for a grace period for licenses from licensing boards or commissions within the division. A licensee has a sixty-day grace period after the expiration of his or her license to renew the license without the imposition of a disciplinary sanction by the director, licensing board, or commission for such profession for practicing on an expired license. The licensee shall satisfy all renewal requirements pursuant to the applicable practice act and shall pay a delinquency fee in an amount determined pursuant to sections 24-34-105 and 24-79.5-102.

(d) Reinstatement. A licensee, registrant, or certificate holder who does not renew his or her license, registration, or certificate within the sixty-day grace period pursuant to paragraph (c) of this subsection (8) shall be treated as having an expired license, registration, or certificate and shall be ineligible to practice until such license, registration, or certificate is reinstated. The director, licensing board, or commission shall reinstate the expired license, certificate, or registration of any active military personnel, including any National Guard member or reservist who is currently on active duty for a minimum of thirty days and any veteran who has not been dishonorably discharged, if the military personnel or veteran meets the requirements of this paragraph (d). An expired license, registration, or certificate of any other person may be reinstated at the discretion and pursuant to the authority of the director, licensing board, or commission pursuant to the following requirements:

(I) (A) An application for reinstatement of the license, registration, or certificate is submitted to the director, licensing board, or commission sixty days after the date of expiration and the licensee, registrant, or certificate holder complies with all requirements of the applicable practice act.

(B) If the licensee, registrant, or certificate holder practiced with an expired license, registration, or certificate, pursuant to the authority of the director, the licensing board or commission may impose disciplinary actions against the licensee, registrant, or certificate holder.

(II) If the license, registration, or certificate has expired for more than two years, the person with the expired license, registration, or certificate shall pay all applicable renewal and reinstatement fees and shall satisfactorily demonstrate to the director, licensing board, or commission that the person is competent to practice within his or her profession. Pursuant to the authority of the director, the licensing board or commission, as it deems appropriate, shall accept one or more of the following as a demonstration of competency to practice:

(A) A license, registration, or certificate from another state that is in good standing for the applicant where the applicant demonstrates active practice;

(B) Practice for a specified time under a restricted license, registration, or certificate;

(C) Successful completion of prescribed remedial courses ordered by the director, licensing board, or commission that are within the authority of the director, licensing board, or commission to require;

(D) Successful completion of any continuing education requirements prescribed by the director, licensing board, or commission that are within the authority of the director, licensing board, or commission to require;

(E) Passage of an examination for licensure, registration, or certification as approved by the director, licensing board, or commission that the director, licensing board, or commission has the authority to acquire; or

(F) Other professional standards or measures of continued competency as determined by the director, licensing board, or commission.

(III) The director, licensing board, or commission may waive the requirements for reinstatement of an expired license, registration, or certificate by an applicant who demonstrates hardship, so long as the director or such board or commission considers the protection of the public in such hardship petition.

(e) Endorsement. Unless otherwise prohibited by title 12, C.R.S., an applicant for certification, registration, or licensure by endorsement may demonstrate competency in a specific occupation or profession as determined by the director in lieu of a requirement that the applicant has worked or practiced in that occupation or profession for a period of time prior to the application for endorsement.

(8.5) The director and each of the examining and licensing boards shall, upon presentation of satisfactory evidence by an applicant for certification or licensure, accept education, training, or service completed by an individual as a member of the armed forces or reserves of the United States, the National Guard of any state, the military reserves of any state, or the naval militia of any state toward the qualifications to receive the license or certification. The director and each appropriate examining and licensing board shall promulgate rules to implement this section.

(8.7) Unless there is a specific statutory disqualification that prohibits an applicant from obtaining licensure based on a criminal conviction, if a licensing entity in title 10 or 12, C.R.S., determines that an applicant for licensure has a criminal record, the licensing entity is governed by section 24-5-101 for purposes of granting or denying licensure or placing any conditions on licensure.

(9) The executive director is responsible for receiving and monitoring the disposition of complaints. The executive director may require an investigation of a complaint concerning a person regulated by a board or agency in the division in accordance with section 24-34-103.

(10) The executive director, after consultation with the examining or licensing board or commission concerned, shall determine the form and content of any license issued by any examining or licensing board or commission in the division, including any document evidencing renewal of a license.

(11) Notwithstanding any type 1 transfer as such transfer is defined by the "Administrative Organization Act of 1968", article 1 of this title, the executive director may review any examination or procedure for granting a license by any board or agency in the division prior to the execution of such examination or procedure. After such review, if the executive director has reason to believe such examination or procedure to be unfair to the applicants or unreasonable in content, the executive director shall call on five people licensed in such occupation or profession to review the examination or procedure jointly with him. The executive director and such licensees, acting jointly, may make findings of fact and recommendations to the board or agency concerning any examination or procedure. The findings of fact and recommendations shall be public documents.

(12) Notwithstanding any type 1 transfer as such transfer is defined by the "Administrative Organization Act of 1968", article 1 of this title, the executive director may employ an administrative law judge, and may require any board in the division to use an administrative law judge in lieu of a hearing by the board, to conduct hearings on any matter within the jurisdiction of the examining and licensing boards and agencies in the division, subject to appropriations made to the department of personnel. Administrative law judges are appointed pursuant to part 10 of article 30 of this title. An administrative law judge employed pursuant to this subsection (12) shall conduct hearings in accordance with section 24-4-105, and the administrative law judge has the authority specified in section 24-4-105.

(13) Notwithstanding any law to the contrary, each member of a board or commission within the division is entitled to receive a per diem allowance of fifty dollars for each day spent in attendance at board meetings, hearings, or examinations and to be reimbursed for actual and necessary expenses incurred in the discharge of such official duties. The per diem compensation for board or commission members must not exceed that sum in any fiscal year that the state personnel board approves for employees not under the state personnel system. The general assembly shall annually appropriate moneys from the division of professions and occupations cash fund for the payment of per diem compensation and expenses. A state employee shall not receive per diem compensation for services performed during normal working hours, when on paid administrative leave, or when otherwise prohibited by fiscal rules adopted by the state controller.

(14) Repealed.

(15) Periodic evaluation of division functions. The department shall analyze and evaluate the division and its functions as set forth in this part 1 and in title 12, C.R.S. The department shall conduct the analysis and evaluation in accordance with section 24-34-104 (5) and shall submit its report and recommendations for legislation, if any, in accordance with that section. The department shall initially analyze and evaluate the division and submit its report by October 15, 2015, and shall analyze and evaluate the division every ten years thereafter. This section does not require the repeal of the division or its functions as specified in this part 1 and in title 12, C.R.S.

(16) Repealed.



§ 24-34-103. Procedures for complaints concerning licensees

(1) All complaints relating to persons licensed by any board or agency in the division of professions and occupations shall be referred to the executive director of the department of regulatory agencies.

(2) For the purpose of facilitating the handling of complaints, the executive director shall devise simple standard complaint forms designed to supply the information necessary to properly conduct an investigation of complaints. Each complaint shall be reduced to writing by the complainant before any formal action is commenced thereon. The receipt of such forms shall be acknowledged on behalf of the executive director. The complainant shall be advised in writing of the final disposition thereof.

(3) The executive director may assign a complaint to the director of professions and occupations or to the appropriate board of registration in the department, or may assign it specially for investigation, or may take such other action thereon as appears to him to be warranted in the circumstances. Assignments of investigations thereof to others shall be subject to specified time limits set by the executive director for completion of investigations.

(4) Nothing in this section shall supersede the provisions of sections 24-4-104 to 24-4-106, or the statutory power to issue, suspend, revoke, or renew licenses.

(5) The executive director may promulgate such rules, pursuant to section 24-4-103 and not inconsistent with the requirements of this part 1, to assist in the efficient performance of the duties imposed by this section. The executive director may also render advice to the general assembly, as well as to the general public, upon the question of the proper role of the state in regulating professions and occupations.



§ 24-34-104. General assembly review of regulatory agencies and functions for repeal, continuation, or reestablishment - legislative declaration - repeal

(1) (a) The general assembly finds that state government actions have produced a substantial increase in numbers of agencies, growth of programs, and proliferation of rules and that the process developed without sufficient legislative oversight, regulatory accountability, or a system of checks and balances. The general assembly further finds that regulatory agencies tend to become unnecessarily restrictive. The general assembly further finds that, by establishing a system for the repeal, continuation, or reestablishment of regulatory agencies and by providing for the analysis and evaluation of regulatory agencies to determine the least restrictive regulation consistent with the public interest, the general assembly will be in a better position to evaluate the need for the continued existence of existing and future regulatory bodies.

(b) It is the intent of the general assembly that the system set forth in this section for repeal, continuation, or reestablishment of agencies in the department of regulatory agencies be extended to the functions of certain specified agencies and to certain specified boards, thereby providing for the review of these functions and boards in the most cost-effective manner.

(2) (a) The divisions in the department of regulatory agencies, the boards and agencies in the division of professions and occupations, and the functions of the specified agencies and the specified boards will repeal according to the repeal schedule outlined in this section. A requirement for periodic reports to the general assembly will expire as set forth in section 24-1-136 (11) and is treated as a function of an agency for purposes of this section except as otherwise provided in this section.

(b) Upon repeal, an agency continues in existence, or, in the case of the repeal of a function, the function continues to be performed, until the date that is one year after the specified repeal date for the purpose of winding up affairs. During the wind-up period, the repeal does not reduce or otherwise limit the powers or authority of the agency; except that a license issued or renewed during the wind-up period expires at the end of the period and original license and renewal fees are prorated accordingly. Upon the expiration of one year after the repeal, the agency shall cease all activities or, in the case of the repeal of a function, the function must cease. When a license issued or renewed before repeal is scheduled to expire after the cessation of activities, the license expires at the end of the wind-up period, and the agency shall refund the portion of the license fee paid that is attributable to the period following the cessation of activities. Any criminal penalty for engaging in a profession or activity without being licensed is not enforceable with respect to activities that occur after an agency has ceased its activities pursuant to this section.

(c) As used in this section, unless the context otherwise requires, "agency" includes a division or board within an agency that is subject to review pursuant to this section.

(3) If the state constitution imposes powers, duties, or functions on an agency or officer that is subject to the provisions of this section and the agency or officer is repealed and the general assembly does not designate another agency or officer to exercise the powers or perform the duties and functions, the agency or officer continues in existence, after the one-year wind-up period, under the principal department as if the agency or officer were transferred to the department by a type 2 transfer, as defined in section 24-1-105, until the general assembly otherwise designates.

(4) The existence of a newly created agency or function in the department of regulatory agencies may not exceed ten years and is subject to the provisions of this section. The general assembly may continue or reestablish the existence of an agency or function that is scheduled for repeal under this section for up to fifteen years. The general assembly, acting by bill, may reschedule the repeal date for an agency or function to a later date if the rescheduled date does not violate the appropriate maximum life provision described in this subsection (4).

(5) (a) The department of regulatory agencies shall analyze and evaluate the performance of each agency or function scheduled for repeal under this section. In conducting the analysis and evaluation, the department of regulatory agencies shall take into consideration, but need not be limited to considering, the factors listed in paragraph (b) of subsection (6) of this section. The department of regulatory agencies shall submit a report and supporting materials to the office of legislative legal services no later than October 15 of the year preceding the date established for repeal and shall make a copy of the report available to each member of the general assembly.

(b) The department of regulatory agencies shall submit its report to the office of legislative legal services for the preparation of draft legislation based solely on specific recommendations for legislation set forth in the report. The department of regulatory agencies shall submit the report to the office of legislative legal services no later than October 15 of the year preceding the date established for repeal. The office of legislative legal services shall prepare the draft legislation before the next regular session of the general assembly for the committee of reference designated in section 2-3-1201, C.R.S., and shall submit the report from the department of regulatory agencies to the designated committee of reference. The designated committee of reference shall determine the title of the legislation drafted pursuant to this paragraph (b).

(c) This subsection (5) is exempt from the provisions of section 24-1-136 (11), and the periodic reporting requirement of this subsection (5) remains in effect until changed by the general assembly acting by bill.

(6) (a) Before the repeal, continuation, or reestablishment of an agency or function, a legislative committee of reference designated in section 2-3-1201, C.R.S., shall hold public hearings to receive testimony from the public, the executive director of the department of regulatory agencies, and the agencies involved. In the hearing, each agency has the burden of demonstrating that there is a public need for the continued existence of the agency or function and that its regulation is the least restrictive regulation consistent with the public interest.

(b) In the hearings, the determination as to whether an agency has demonstrated a public need for the continued existence of the agency or function and for the degree of regulation it practices is based on the following factors, among others:

(I) Whether regulation by the agency is necessary to protect the public health, safety, and welfare; whether the conditions that led to the initial regulation have changed; and whether other conditions have arisen that would warrant more, less, or the same degree of regulation;

(II) If regulation is necessary, whether the existing statutes and regulations establish the least restrictive form of regulation consistent with the public interest, considering other available regulatory mechanisms, and whether agency rules enhance the public interest and are within the scope of legislative intent;

(III) Whether the agency operates in the public interest and whether its operation is impeded or enhanced by existing statutes, rules, procedures, and practices and any other circumstances, including budgetary, resource, and personnel matters;

(IV) Whether an analysis of agency operations indicates that the agency performs its statutory duties efficiently and effectively;

(V) Whether the composition of the agency's board or commission adequately represents the public interest and whether the agency encourages public participation in its decisions rather than participation only by the people it regulates;

(VI) The economic impact of regulation and, if national economic information is not available, whether the agency stimulates or restricts competition;

(VII) Whether complaint, investigation, and disciplinary procedures adequately protect the public and whether final dispositions of complaints are in the public interest or self-serving to the profession;

(VIII) Whether the scope of practice of the regulated occupation contributes to the optimum use of personnel and whether entry requirements encourage affirmative action;

(IX) Whether the agency through its licensing or certification process imposes any disqualifications on applicants based on past criminal history and, if so, whether the disqualifications serve public safety or commercial or consumer protection interests. To assist in considering this factor, the analysis prepared pursuant to paragraph (a) of subsection (5) of this section must include data on the number of licenses or certifications that the agency denied, revoked, or suspended based on a disqualification and the basis for the disqualification.

(X) Whether administrative and statutory changes are necessary to improve agency operations to enhance the public interest.

(c) A legislative committee of reference that conducts a review pursuant to paragraph (a) of this subsection (6) shall determine whether an agency or function should be repealed, continued, or reestablished and whether its functions should be revised and, if advisable, may recommend the consideration of a proposed bill to carry out its recommendations.

(d) (I) If a legislative committee of reference recommends a bill for consideration pursuant to paragraph (c) of this subsection (6), the bill must be introduced in the house of representatives in even-numbered years and in the senate in odd-numbered years. The chair of each legislative committee of reference that recommends a bill for consideration shall assign the proposed bill for sponsorship as follows:

(A) To one or more of the members of the committee of reference; or

(B) To one or more of the members of the general assembly who are not members of the committee of reference if a majority of the committee's members vote to approve the sponsorship.

(II) A member of the general assembly may not sponsor more than two bills introduced pursuant to this subsection (6) in a single legislative session.

(III) The speaker of the house of representatives shall assign the proposed bill to a representative for sponsorship in the house of representatives in odd-numbered years. The president of the senate shall assign the proposed bill to a senator for sponsorship in the senate in even-numbered years.

(e) A bill recommended for consideration by a committee of reference pursuant to paragraph (c) of this subsection (6) does not count against the number of bills to which members of the general assembly are limited by law or joint rule of the senate and house of representatives.

(f) Before the repeal, continuation, reestablishment, or revision of an agency's functions, a committee of reference in each house of the general assembly designated by section 2-3-1201, C.R.S., shall hold a public hearing to consider the report from the department of regulatory agencies and any bill recommended for consideration pursuant to paragraph (c) of this subsection (6). The hearing must include the factors and testimony set forth in paragraph (b) of this subsection (6).

(7) (a) Pursuant to the process established in this section, a committee of reference may not continue, reestablish, or amend the functions of more than one division, board, or agency in any one bill for an act, and the title of the bill must include the name of the division, board, or agency. This paragraph (a) does not apply to requirements for periodic reports to the general assembly.

(b) This section shall not cause the dismissal of a claim or right of a person through or against an agency, or a claim or right of an agency, that has ceased its activities pursuant to this section, which claim is or may be subject to litigation. A person may pursue a claim or right through or against the department of regulatory agencies, the agency that performed the repealed function, or, in the case of a repealed board that is not in the department of regulatory agencies, the specified department in which the board is located. The claims and rights of an agency that has ceased its activities shall be assumed by the department of regulatory agencies, the agency that performed the repealed function, or the specific department.

(c) This section does not affect the general assembly's authority to otherwise consider legislation affecting a division, board, agency, or similar body.

(8) If an agency or function repeals pursuant to the provisions of this section and the general assembly reestablishes the agency or function during the wind-up period with substantially the same powers, duties, and functions, the agency or function continues.

(9) The purpose of this section is to provide a listing of the divisions, boards, agencies, and functions that are subject to review and scheduled for repeal. The provisions of this section do not effectuate the repeal of a statute; the provisions that effectuate the repeal of a statute creating or governing an agency or function are set forth in the substantive statute that creates the agency or function. The repeal provision in a substantive statute does not invalidate the wind-up period allowed by subsection (2) of this section or the provisions of subsection (3) of this section.

(10) (a) The following agencies, functions, or both, will repeal on July 1, 2016:

(I) to (III) Repealed.

(b) This subsection (10) is repealed, effective July 1, 2018.

(11) (a) The following agencies, functions, or both, will repeal on September 1, 2016:

(I) to (V) Repealed.

(VI) The teen pregnancy and dropout prevention program created in section 25.5-5-603, C.R.S.;

(VII) Repealed.

(b) This subsection (11) is repealed, effective September 1, 2018.

(12) (a) The following agencies, functions, or both, will repeal on July 1, 2017:

(I) to (IX) Repealed.

(b) This subsection (12) is repealed, effective July 1, 2019.

(13) (a) The following agencies, functions, or both, will repeal on September 1, 2017:

(I) to (V) Repealed.

(b) This subsection (13) is repealed, effective September 1, 2019.

(14) (a) The following agencies, functions, or both, are scheduled for repeal on July 1, 2018:

(I) The environmental management system permit program created in article 6.6 of title 25, C.R.S.;

(II) The conservation easement oversight commission created in section 12-61-725, C.R.S.;

(III) The issuance of licenses and certificates related to measurement standards by the commissioner of the department of agriculture in accordance with article 14 of title 35, C.R.S.;

(IV) The regulation by the department of agriculture of the custom processing of meat animals in accordance with article 33 of title 35, C.R.S.;

(V) The regulation by the department of agriculture of home food service plans in accordance with article 33.5 of title 35, C.R.S.;

(VI) The board of examiners of nursing home administrators created in section 12-39-104, C.R.S.;

(VII) (A) The appointment of notaries public through the secretary of state in accordance with part 1 of article 55 of title 12, C.R.S.;

(B) This subsection (14)(a)(VII) is repealed, effective July 1, 2018.

(VIII) The Colorado civil rights division, including the Colorado civil rights commission, created in part 3 of this article.

(b) This subsection (14) is repealed, effective July 1, 2020.

(15) (a) The following agencies, functions, or both, will repeal on September 1, 2018:

(I) The automobile theft prevention authority and the automobile theft prevention board created in section 42-5-112, C.R.S.;

(II) The licensing of physical therapists by the physical therapy board in accordance with article 41 of title 12, C.R.S.;

(III) The certification of physical therapist assistants by the physical therapy board in accordance with article 41 of title 12, C.R.S.;

(IV) The issuance of permits for specific weather modification operations through the executive director of the department of natural resources in accordance with article 20 of title 36, C.R.S.;

(V) The licensing of mortgage loan originators and the registration of mortgage companies in accordance with part 9 of article 61 of title 12, C.R.S.;

(VI) The requirements and procedures regarding the preparation of a cost-benefit analysis specified in section 24-4-103 (2.5);

(VII) The licensing of community association managers and apprentices by the director of the division of real estate in accordance with part 10 of article 61 of title 12, C.R.S.;

(VIII) The grant program to provide funding to eligible community-based organizations that provide reentry services to offenders in the community described in section 17-33-101 (7), C.R.S.

(b) This subsection (15) is repealed, effective September 1, 2020.

(16) (a) The following agencies, functions, or both, will repeal on July 1, 2019:

(I) The passenger tramway safety board created in section 25-5-703, C.R.S.;

(II) The licensing of public livestock markets in accordance with article 55 of title 35, C.R.S.;

(III) The licensing and regulation of psychiatric technicians by the state board of nursing in accordance with article 42 of title 12, C.R.S.;

(IV) The state board of accountancy created in article 2 of title 12, C.R.S.;

(V) The state electrical board created in article 23 of title 12, C.R.S.;

(VI) The Colorado podiatry board created in article 32 of title 12, C.R.S.;

(VII) The Colorado medical board created in article 36 of title 12, C.R.S.

(b) This subsection (16) is repealed, effective July 1, 2021.

(17) (a) The following agencies, functions, or both, are scheduled for repeal on September 1, 2019:

(I) The Colorado public utilities commission created in article 2 of title 40, C.R.S.;

(II) The functions of the commissioner of the department of agriculture related to seed potatoes specified in article 27.3 of title 35, C.R.S.;

(III) The functions of the administrator, defined in section 5-9.5-103, C.R.S., with regard to refund anticipation loan facilitators regulated in article 9.5 of title 5, C.R.S.;

(IV) The licensing of river outfitters through the parks and wildlife commission and the division of parks and wildlife in accordance with article 32 of title 33, C.R.S.;

(V) The cold case task force created in section 24-33.5-109;

(VI) The regulation of dialysis treatment clinics and hemodialysis technicians in accordance with section 25-1.5-108, C.R.S.;

(VII) The functions of professional review committees specified in article 36.5 of title 12, C.R.S.;

(VIII) The fire suppression program of the division of fire prevention and control created in sections 24-33.5-1204.5, 24-33.5-1206.1, 24-33.5-1206.2, 24-33.5-1206.3, 24-33.5-1206.4, 24-33.5-1206.5, 24-33.5-1206.6, and 24-33.5-1207.6;

(IX) The licensing of pet animal facilities by the commissioner of agriculture in accordance with article 80 of title 35, C.R.S.;

(X) In-home support services established in part 12 of article 6 of title 25.5, C.R.S.;

(XI) The record-keeping and licensing functions of the department of human services relating to substance use disorder treatment programs under which controlled substances are compounded, administered, or dispensed in accordance with part 2 of article 80 of title 27;

(XII) Notwithstanding paragraph (a) of subsection (7) of this section, the functions of the department of public health and environment relating to the licensing of home care agencies and the registering of home care placement agencies in accordance with article 27.5 of title 25, C.R.S.;

(XIII) The regulation of persons licensed in accordance with article 43.3 of title 12, C.R.S.;

(XIV) The medical marijuana program created in section 25-1.5-106, C.R.S.;

(XV) The regulation of persons licensed pursuant to article 43.4 of title 12, C.R.S.

(b) This subsection (17) is repealed, effective September 1, 2021.

(18) (a) The following agencies, functions, or both, are scheduled to repeal on July 1, 2020:

(I) The regulation of persons working in coal mines by the department of natural resources through the coal mine board of examiners in accordance with article 22 of title 34, C.R.S.;

(II) The regulation of poultry eggs in accordance with article 21 of title 35, C.R.S.;

(III) The registration functions of the commissioner of agriculture specified in article 27 of title 35, C.R.S.;

(IV) The licensing and regulation of persons by the department of agriculture in accordance with articles 36 and 37 of title 35;

(V) The state board of nursing created in article 38 of title 12, C.R.S.;

(VI) The Colorado state board of chiropractic examiners created in article 33 of title 12, C.R.S.

(b) This subsection (18) is repealed, effective July 1, 2022.

(19) (a) The following agencies, functions, or both, are scheduled for repeal on September 1, 2020:

(I) The certification of nurse aides by the state board of nursing in accordance with article 38.1 of title 12, C.R.S.;

(II) The HOA information and resource center created in section 12-61-406.5, C.R.S.;

(III) Notwithstanding paragraph (a) of subsection (7) of this section, the functions of the boards specified in article 43 of title 12, C.R.S., relating to the licensing, registration, or certification of and grievances against a person licensed, registered, or certified pursuant to article 43 of title 12, C.R.S.;

(IV) The water and wastewater facility operators certification board created in section 25-9-103, C.R.S.;

(V) The licensing of audiologists by the division of professions and occupations in accordance with article 29.9 of title 12, C.R.S.;

(VI) The licensing of hearing aid providers by the division of professions and occupations in accordance with article 5.5 of title 12, C.R.S.;

(VII) The licensing of occupational therapists and occupational therapy assistants in accordance with article 40.5 of title 12, C.R.S.;

(VIII) The licensing of private investigators by the director of the division of professions and occupations in accordance with article 58.5 of title 12, C.R.S.;

(IX) The regulation of marijuana financial services cooperatives in accordance with article 33 of title 11, C.R.S.;

(X) The regulation of fantasy contest operators by the department pursuant to sections 12-15.5-103 to 12-15.5-107, 12-15.5-109, and 12-15.5-110, C.R.S.;

(XI) The sex offender management board created in section 16-11.7-103, C.R.S.;

(XII) The registration of naturopathic doctors in accordance with article 37.3 of title 12;

(XIII) The motorcycle operator safety training program created in part 5 of article 5 of title 43;

(XIV) The justice reinvestment crime prevention initiative created in section 24-32-120.

(b) This subsection (19) is repealed, effective September 1, 2022.

(20) (a) The following agencies, functions, or both, will repeal on July 1, 2021:

(I) The workers' compensation classification appeals board created in article 55 of title 8, C.R.S.;

(II) The electronic prescription drug monitoring program created in part 4 of article 42.5 of title 12, C.R.S.

(b) This subsection (20) is repealed, effective July 1, 2023.

(21) (a) The following agencies, functions, or both, will repeal on September 1, 2021:

(I) The assistance program for disability benefits under part 22 of article 30 of this title;

(II) The state board of pharmacy and the regulation of the practice of pharmacy by the department of regulatory agencies through the division of professions and occupations in accordance with parts 1 to 3 of article 42.5 of title 12, C.R.S.;

(III) The nursing home innovations grant board created in section 25-1-107.5 (6), C.R.S., and the use of moneys in the nursing home penalty cash fund for the purposes described in section 25-1-107.5 (4)(c)(II), C.R.S.;

(IV) The permitting of dental hygienists to place interim therapeutic restorations in accordance with section 12-35-128.5, C.R.S.;

(V) The office of consumer counsel created in article 6.5 of title 40, C.R.S.;

(VI) The administration of the "Michael Skolnik Medical Transparency Act of 2010" by the director of the division of professions and occupations in accordance with section 24-34-110;

(VII) The registration of direct-entry midwives by the division of professions and occupations in accordance with article 37 of title 12, C.R.S.;

(VIII) The registration of surgical assistants and surgical technologists pursuant to article 43.2 of title 12, C.R.S.;

(IX) The regulation of athletic trainers by the director of the division of professions and occupations in the department of regulatory agencies in accordance with article 29.7 of title 12, C.R.S.

(b) This subsection (21) is repealed, effective September 1, 2023.

(22) (a) The following agencies, functions, or both, are scheduled for repeal on July 1, 2022:

(I) The certification of conveyances and conveyance mechanics, contractors, and inspectors in accordance with article 5.5 of title 9, C.R.S.;

(II) The limitations on imposition of fines for failure to carry workers' compensation insurance pursuant to section 8-43-409 (1.5).

(b) This subsection (22) is repealed, effective July 1, 2024.

(23) (a) The following agencies, functions, or both, are scheduled for repeal on September 1, 2022:

(I) The state board of optometry created in article 40 of title 12, C.R.S.;

(II) The state board of veterinary medicine created in article 64 of title 12, C.R.S.;

(III) The certification of persons in connection with the control of asbestos in accordance with part 5 of article 7 of title 25, C.R.S.;

(IV) The licensing of persons who practice acupuncture by the director of the division of professions and occupations in accordance with article 29.5 of title 12, C.R.S.;

(V) The licensure of massage therapists by the director of the division of professions and occupations in accordance with article 35.5 of title 12, C.R.S.;

(VI) The board of real estate appraisers created in article 61 of title 12, C.R.S.;

(VII) The division of gaming created in part 2 of article 47.1 of title 12, C.R.S.;

(VIII) The regulation of speech-language pathologists by the director of the division of professions and occupations in accordance with article 43.7 of title 12;

(IX) The domestic violence offender management board created in section 16-11.8-103;

(X) The regulation of preneed funeral contracts in accordance with article 15 of title 10.

(b) This subsection (23) is repealed, effective September 1, 2024.

(24) (a) The following agencies, functions, or both, are scheduled for repeal on September 1, 2023:

(I) The regulation by the commissioner of agriculture of the application of pesticides in accordance with article 10 of title 35, C.R.S.;

(II) The division of racing events, including the Colorado racing commission, created by article 60 of title 12, C.R.S.;

(III) The issuance of information letters and private letter rulings by the executive director of the department of revenue in accordance with section 24-35-103.5;

(IV) The appointment of notaries public through the secretary of state in accordance with part 5 of article 21 of this title 24.

(b) This subsection (24) is repealed, effective September 1, 2025.

(25) (a) The following agencies, functions, or both, are scheduled for repeal on September 1, 2024:

(I) The division of financial services created in article 44 of title 11;

(II) The licensing functions of the banking board and the state bank commissioner specified in article 110 of title 11 regarding persons who transmit money;

(III) The division of banking and the banking board created in article 102 of title 11;

(IV) The state board of licensure for architects, professional engineers, and professional land surveyors in the department of regulatory agencies created in section 12-25-106;

(V) The state plumbing board created in article 58 of title 12;

(VI) The functions of the broadband deployment board created in section 40-15-509.5, regarding the administration of the broadband fund created in section 40-15-509.5;

(VII) The evidential breath-testing cash fund created in section 42-4-1301.1 (9);

(VIII) The veterans assistance grant program created in section 28-5-712;

(IX) The underfunded courthouse facility cash fund commission created in part 3 of article 1 of title 13;

(X) The regulation of private occupational schools and their agents under article 64 of title 23, including the functions of the private occupational school division created in section 23-64-105, and the private occupational school board created in section 23-64-107;

(XI) The licensing and regulation of respiratory therapists by the division of professions and occupations in the department of regulatory agencies in accordance with article 41.5 of title 12;

(XII) The Colorado commission for the deaf and hard of hearing created in article 21 of title 26;

(XIII) The regulation of persons registered to practice mortuary science by sections 12-54-110 and 12-54-111, and cremation by sections 12-54-303 and 12-54-304, and the administration thereof in accordance with part 4 of article 54 of title 12;

(XIV) The functions specified in part 2 of article 19 of title 5 of the administrator designated pursuant to section 5-6-103 and the registration of debt-management service providers;

(XV) The licensing of bingo and other games of chance through the secretary of state in accordance with part 6 of article 21 of this title 24;

(XVI) The Colorado bingo-raffle advisory board created in section 24-21-630.

(b) This subsection (25) is repealed, effective September 1, 2026.

(26) (a) The following agencies, functions, or both, are scheduled for repeal on September 1, 2025:

(I) The Colorado dental board created in article 35 of title 12, C.R.S.;

(II) The accreditation of health care providers under the workers' compensation system in accordance with section 8-42-101 (3.5) and (3.6), C.R.S.;

(III) The regulation of outfitters by the director of the division of professions and occupations in accordance with article 55.5 of title 12, C.R.S.;

(IV) The rural alcohol and substance abuse prevention and treatment program created pursuant to section 27-80-117 in the office of behavioral health in the department of human services;

(V) The identity theft and financial fraud board created in part 17 of article 33.5 of this title;

(VI) The Colorado fraud investigators unit created in part 17 of article 33.5 of this title;

(VII) The functions of the department of public health and environment regarding community integrated health care service agencies pursuant to part 13 of article 3.5 of title 25, C.R.S.

(b) This subsection (26) is repealed, effective September 1, 2027.

(27) (a) The following agencies, functions, or both, are scheduled for repeal on September 1, 2026:

(I) The regulation of barbers, hairstylists, cosmetologists, estheticians, nail technicians, and registered places of business under section 12-8-114.5, C.R.S., by the director of the division of professions and occupations in accordance with article 8 of title 12, C.R.S.;

(II) The division of securities created in section 11-51-701, C.R.S.;

(III) The securities board created in section 11-51-702.5, C.R.S.;

(IV) The registration and regulation of vessels by the department of natural resources in accordance with article 13 of title 33, C.R.S.;

(V) The office of combative sports, including the Colorado combative sports commission, created in article 10 of title 12;

(VI) The division of real estate, including the real estate commission, created in part 1 of article 61 of title 12, and its functions under parts 1, 2, and 4 of article 61 of title 12;

(VII) The regulation of professional cash-bail agents and cash-bonding agents in accordance with article 23 of title 10.

(b) This subsection (27) is repealed, effective September 1, 2028.

(28) (a) The following agencies, functions, or both, are scheduled for repeal on September 1, 2027:

(I) The regulation of motor vehicle and powersports vehicle sales by the motor vehicle dealer board and the director of the auto industry division, under the supervision of the executive director of the department of revenue, in accordance with parts 1, 2, 3, and 5 of article 6 of title 12.

(b) This subsection (28) is repealed, effective September 1, 2029.

(29) (a) The following agencies, functions, or both, are scheduled for repeal on September 1, 2028:

(I) The licensing of landscape architects in accordance with article 45 of title 12;

(II) The administration of the "Colorado Fair Debt Collection Practices Act" by the administrator of the "Uniform Consumer Credit Code", articles 1 to 9 of title 5, in accordance with article 14 of title 12.

(b) This subsection (29) is repealed, effective September 1, 2030.

(30) Reserved.

(31) (a) The following agencies, functions, or both, are scheduled for repeal on September 1, 2030:

(I) The functions of the division of insurance in the department of regulatory agencies specified in article 1 of title 10, other than the functions of the division related to the licensing of bail bonding agents and the regulation of preneed funeral contracts.

(b) This subsection (31) is repealed, effective September 1, 2032.



§ 24-34-104.1. General assembly sunrise review of new regulation of occupations and professions

(1) The general assembly finds that regulation should be imposed on an occupation or profession only when necessary for the protection of the public interest. The general assembly further finds that establishing a system for reviewing the necessity of regulating an occupation or profession prior to enacting laws for such regulation will better enable it to evaluate the need for the regulation and to determine the least restrictive regulatory alternative consistent with the public interest.

(2) (a) For proposals submitted on or after July 1, 2012, any professional or occupational group or organization, any individual, or any other interested party that proposes the regulation of any unregulated professional or occupational group shall submit the following information to the department of regulatory agencies no later than December 1 of any year for analysis and evaluation during the following year:

(I) A description of the group proposed for regulation, including a list of associations, organizations, and other groups representing the practitioners in this state, and an estimate of the number of practitioners in each group;

(II) A definition of the problem or problems to be solved by regulation and the reasons why regulation is necessary;

(III) A statement of support for the proposed regulation as described in paragraph (b) of this subsection (2);

(IV) The reasons why certification, registration, licensure, or other type of regulation is being proposed and why that regulatory alternative was chosen;

(V) The benefit to the public that would result from the proposed regulation;

(VI) The cost of the proposed regulation; and

(VII) A description of any anticipated disqualifications on an applicant for licensure, certification, relicensure, or recertification based on criminal history and how the disqualifications serve public safety or commercial or consumer protection interests.

(b) The department shall review a proposal to regulate a professional or occupational group only when the party requesting the review files a statement of support for the proposed regulation that has been signed by at least ten members of the professional or occupational group for which regulation is being sought or at least ten individuals who are not members of the professional or occupational group.

(3) (a) Except as provided in paragraph (b) or (c) of this subsection (3), the department of regulatory agencies shall conduct an analysis and evaluation of any proposed regulation submitted on or after July 1, 2012. The analysis and evaluation must be based upon the criteria listed in paragraph (b) of subsection (4) of this section. The department of regulatory agencies shall submit a report to the proponents of the regulation and to the general assembly no later than October 15 of the year following the year in which the proposed regulation was submitted.

(b) (I) After review of a proposal to regulate a professional or occupational group that was submitted on or after July 1, 2012, the department of regulatory agencies may decline to conduct an analysis and evaluation of the proposed regulation only if it:

(A) Previously conducted an analysis and evaluation of the proposed regulation of the same professional or occupational group;

(B) Issued a report not more than thirty-six months prior to the submission of the current proposal to regulate the same professional or occupational group; and

(C) Finds that no new information has been submitted that would cause the department to alter or modify the recommendations made in its earlier report on the proposed regulation of the professional or occupational group.

(II) If the department of regulatory agencies declines to conduct an analysis and evaluation pursuant to this paragraph (b), the department shall reissue its earlier report on the proposed regulation to the proponents of the regulation and the general assembly no later than October 15 of the year following the year in which the proposed regulation was submitted.

(c) If the department receives a proposal to regulate a professional or occupational group indicating, based on documentation verified by the department, that the unregulated professional or occupational group poses an imminent threat to public health, safety, or welfare, the department shall promptly notify the proponents of the proposed regulation and the legislative council of the general assembly of the imminent threat and shall submit to the legislative council the documentation on which it bases its finding of imminent threat. Within thirty days after receipt of the notice and documentation from the department, the legislative council shall conduct a hearing to examine the documentation and determine whether it concurs with the department's finding that an imminent threat exists. In conducting its examination, the legislative council shall consider whether regulation of the professional or occupational group without first obtaining an analysis and evaluation pursuant to paragraph (a) of this subsection (3) will substantially alter the impact on public health, safety, or welfare. The department may forego the analysis and evaluation only if the legislative council notifies the department that the legislative council concurs with the department's finding of imminent threat to public health, safety, and welfare.

(4) (a) (Deleted by amendment, L. 96, p. 796, § 7, effective May 23, 1996.)

(b) In such hearings, the determination as to whether such regulation of an occupation or a profession is needed shall be based upon the following considerations:

(I) Whether the unregulated practice of the occupation or profession clearly harms or endangers the health, safety, or welfare of the public, and whether the potential for the harm is easily recognizable and not remote or dependent upon tenuous argument;

(II) Whether the public needs, and can reasonably be expected to benefit from, an assurance of initial and continuing professional or occupational competence;

(III) Whether the public can be adequately protected by other means in a more cost-effective manner; and

(IV) Whether the imposition of any disqualifications on applicants for licensure, certification, relicensure, or recertification based on criminal history serves public safety or commercial or consumer protection interests.

(c) (Deleted by amendment, L. 96, p. 796, § 7, effective May 23, 1996.)

(5) Repealed.

(6) (a) Except as provided in paragraph (b) of this subsection (6), the supporters of regulation of a professional or occupational group may request members of the general assembly to present appropriate legislation to the general assembly during each of the two regular sessions that immediately succeed the date of the report required pursuant to subsection (3) of this section without the supporters having to comply again with the provisions of subsections (2), (3), and (4) of this section. Bills introduced pursuant to this subsection (6) shall count against the number of bills to which members of the general assembly are limited by any joint rule of the senate and the house of representatives.

(b) If, pursuant to paragraph (b) or (c) of subsection (3) of this section, the department of regulatory agencies declines to conduct an analysis and evaluation of the proposed regulation of a professional or occupational group and reissues a prior report on the proposed regulation of the same professional or occupational group or finds that the unregulated professional or occupational group poses an imminent threat to public health, safety, or welfare, as confirmed by the legislative council of the general assembly, the supporters of the regulation of the professional or occupational group may request that members of the general assembly present appropriate legislation to the general assembly during each of the next two regular sessions that begin after the date the department reissues its original report on the proposed regulation or the date on which the legislative council notifies the department that it concurs in a finding of imminent threat pursuant to paragraph (c) of subsection (3) of this section, whichever is applicable.

(7) This section is exempt from the provisions of section 24-1-136 (11), and the periodic reporting requirement of this section shall remain in effect until changed by the general assembly acting by bill.



§ 24-34-104.4. Excise tax on fees

(1) Notwithstanding any provision of law to the contrary, there is imposed, and the executive director of the department of regulatory agencies shall collect, an excise tax upon the payment of the following fees:

(a) and (b) (Deleted by amendment, L. 97, p. 1613, § 1, effective July 1, 1997.)

(c) Repealed.

(d) (Deleted by amendment, L. 97, p. 1613, § 1, effective July 1, 1997.)

(e) Within the division of professions and occupations, renewal fees that are required to be paid by individuals for the renewal of a license, registration, or certificate granting the individual authority or permission from the state to continue the practice of a profession or occupation; except that such excise tax shall not be imposed on the renewal fee paid by nurse aides pursuant to section 12-38.1-109, C.R.S. The amount of the excise tax to be collected shall be one dollar for each year of the renewal period.

(2) For the purposes of this section, "renewal fees" includes all fees for the renewal, reinstatement, and continuation of a license, registration, or certificate for the practice of a profession or occupation in this state. "Renewal fees" does not include fees paid for initial licensure, registration, or certification, application fees, examination fees, penalty late fees, duplicate license fees, board action fees, verification fees, license change fees, fees for the verification of licensure, registration, or certification status to other states, electrical inspection permit fees, plumbing inspection fees, and fees for certification of grades.

(2.5) Repealed.

(3) Moneys collected pursuant to subsection (1) of this section shall be credited to the legal defense account created within the division of professions and occupations cash fund pursuant to section 24-34-105 (2)(b).

(4) (a) (Deleted by amendment, L. 97, p. 1613, § 1, effective July 1, 1997.)

(b) On October 1 of each year, the executive director of the department of regulatory agencies shall report to the joint budget committee the amount of money credited to the legal defense account created within the division of professions and occupations cash fund pursuant to subsection (1) of this section for the preceding fiscal year.



§ 24-34-104.5. Cost of reports - charges

The reasonable cost to perform sunset reviews of programs not within the department of regulatory agencies shall be charged to the departments in which such programs are located.



§ 24-34-105. Fee adjustments - division of professions and occupations cash fund created - legal defense account

(1) This section applies to all activities of the boards and commissions in the division in the department.

(2) (a) Each board and commission in the division shall propose, as part of its annual budget request, an adjustment in the amount of each fee that the board or commission is authorized by law to collect. The budget request and the adjusted fees for each board or commission must reflect direct and indirect costs that are appropriated in the annual general appropriation act.

(b) (I) Based upon the appropriation made and subject to the approval of the executive director, each board or commission shall adjust its fees so that the revenue generated from the fees approximates its direct and indirect costs; except that the costs of the state board of psychologist examiners, the state board of marriage and family therapist examiners, the state board of licensed professional counselor examiners, the state board of social work examiners, the state board of registered psychotherapists, and the state board of addiction counselor examiners shall be considered collectively in the renewal fee-setting process. Subsequent revenue generated by the fees set by the boards plus revenues generated pursuant to section 12-43-702.5, C.R.S., shall be compared to those collective costs to determine recovery of direct and indirect costs. The fees remain in effect for the fiscal year for which the budget request applies. All fees collected by each board and commission, not including any fees retained by contractors as established pursuant to section 24-34-101 (10), shall be transmitted to the state treasurer, who shall credit the same to the division of professions and occupations cash fund, which fund is hereby created. All moneys credited to the division of professions and occupations cash fund shall be used as provided in this section and shall not be deposited in or transferred to the general fund of this state or any other fund.

(I.5) Any fees established pursuant to section 24-34-101 (10) or (11) may be received by a contractor and retained as payment for the costs of examination or other services rendered pursuant to the contract with the executive director. Fees retained by a contractor and not collected by the state or deposited with the state treasurer shall not be subject to article 36 of this title.

(II) The excise tax collected pursuant to section 24-34-104.4 shall be credited to the legal defense account, which account is hereby created within the division of professions and occupations cash fund. The excise tax is the sole source of funding for the account, and no other fee, or any portion thereof, collected by a board or commission and credited to the division of professions and occupations cash fund shall be deposited in or transferred to the account. The account shall be used to supplement revenues received by a board or commission but shall only be used for the purpose of paying legal expenses incurred by said board or commission. Upon a determination of the need of a board or commission for additional revenues for the payment of legal expenses, the director may authorize the transfer of revenues from the legal defense account to the account of such board or commission in the division of professions and occupations cash fund. For purposes of this subparagraph (II), "legal expenses" includes costs relating to the holding of administrative hearings and charges for legal services provided by the department of law, administrative law judge services, investigative services, expert witnesses, and consultants.

(III) and (IV) Repealed.

(c) Beginning July 1, 1979, and each July 1 thereafter, whenever moneys appropriated to a board or commission for its activities for the prior fiscal year are unexpended, said moneys shall be made a part of the appropriation to such board or commission for the next fiscal year, and such amount shall not be raised from fees collected by such board or commission. If a supplemental appropriation is made to a board or commission for its activities, the fees of such board or commission, when adjusted for the fiscal year next following that in which the supplemental appropriation was made, shall be adjusted by an additional amount which is sufficient to compensate for such supplemental appropriation. Funds appropriated to a board or commission in the annual long appropriation bill shall be designated as cash funds and shall not exceed the amount anticipated to be raised from fees collected by such board or commission.

(3) Repealed.



§ 24-34-106. Professions and occupations - alternative to existing disciplinary actions

If, as a result of a proceeding held pursuant to article 4 of this title, it is determined that a person licensed, registered, or certified to practice a profession or occupation pursuant to article 2 of title 10 or title 12, C.R.S., has acted in such a manner as to be subject to disciplinary action, the licensing board, commission, or other agency of the state may, in lieu of or in addition to other forms of disciplinary action that may be authorized by law, require a licensee, registrant, or certificate holder to take courses of training or education relating to his profession or occupation. The licensing board, commission, or other agency of the state shall determine the conditions, on a case-by-case basis, which shall be imposed on such licensee, registrant, or certificate holder including, but not limited to, the type of and number of hours of training or education. All training or education courses are subject to approval by the board, commission, or agency, and the licensee, registrant, or certificate holder shall be required to furnish satisfactory proof that he has successfully completed such courses. Any training or education required by this section shall be in addition to the mandatory continuing education requirements for the profession or occupation, if any.



§ 24-34-107. Applications for licenses - authority to suspend licenses - rules

(1) (a) Every application by an individual for a license issued pursuant to the authority set forth in titles 10, 11, and 12, C.R.S., by any division, board, or agency of the department of regulatory agencies shall require the applicant's name, address, and social security number. Subject to the exemptions found in 8 U.S.C. sec. 1621 (c)(2), to the extent that any such license constitutes a professional license or commercial license regulated by 8 U.S.C. sec. 1621, such division, board, or agency may issue or renew any such license to an individual only if the individual is lawfully present in the United States, and shall immediately deny any such license or renewal thereof upon determining that the individual is unlawfully present in the United States. The individual shall prove his or her identity with a secure and verifiable document, as that term is defined in section 24-72.1-102. The division, board, or agency shall not sell or utilize for any purpose other than those specified in law the information contained in the secure and verifiable document, and shall keep such information confidential unless disclosure is required by law; except that nothing in this paragraph (a) shall be construed to limit public access to records that are available for public inspection pursuant to article 72 of this title.

(b) For purposes of this subsection (1), an individual is unlawfully present in the United States if the individual is an alien who is not:

(I) A qualified alien as defined in 8 U.S.C. sec. 1641;

(II) A nonimmigrant under the "Immigration and Nationality Act", federal Public Law 82-414, as amended; or

(III) An alien who is paroled into the United States under 8 U.S.C. sec. 1182 (d)(5) for less than one year.

(c) This subsection (1) shall be enforced without regard to race, religion, gender, ethnicity, or national origin.

(2) The divisions, boards, or agencies of the department of regulatory agencies shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if such division, board, or agency receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of any such division, board, or agency of the department of regulatory agencies, rules promulgated by the state board of human services, and any memorandum of understanding entered into between any division, board, or agency of the department of regulatory agencies and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The divisions, boards, and agencies of the department of regulatory agencies may enter into a memorandum of understanding with the state child support enforcement agency to facilitate implementation of this section and section 26-13-126, C.R.S., through the rules promulgated pursuant to subsection (2) of this section.

(b) The divisions, boards, and agencies of the department of regulatory agencies are authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any registration, certificate, charter, or membership issued by any division, board, or agency of the department of regulatory agencies for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 24-34-108. Consumer outreach and education program - creation - cash fund - fine surcharge

(1) The executive director of the department of regulatory agencies shall develop and implement a consumer outreach and education program, referred to in this section as the "program", for the purposes of informing consumers of their rights regarding regulated professions and occupations, decreasing regulatory violations, and ensuring public awareness of consumer protection information available from the department.

(2) There is hereby created within the state treasury the consumer outreach and education cash fund for the purpose of developing, implementing, and maintaining the program. The fund shall consist of any surcharges that may be imposed by the executive director of the department of regulatory agencies within the department of regulatory agencies, including fines collected pursuant to titles 10, 11, 12, 40, and 42, C.R.S. The amount of each surcharge shall not exceed fifteen percent of the fine collected. The surcharges shall be adjusted as necessary so that surcharge revenues collected do not exceed two hundred thousand dollars annually. All moneys collected shall be transmitted to the state treasurer who shall credit such moneys to the fund. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of the program. Moneys in the fund not expended for the purposes of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Moneys credited to the fund shall not be transferred to the general fund or any other fund; except that any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year that exceed ten percent of the fund's expenditures in that fiscal year shall be transferred to the general fund or another fund.

(3) On or before November 1 of each year, the executive director of the department of regulatory agencies shall provide a report to the joint budget committee of the general assembly that includes the amount of revenue collected from the surcharge in accordance with subsection (2) of this section for the previous fiscal year, a description of how the moneys were spent in the previous fiscal year, and a plan for how the moneys will be spent in the current fiscal year.



§ 24-34-109. Nurse-physician advisory task force for Colorado health care - creation - duties - definition - repeal

(1) There is hereby created, within the division of professions and occupations in the department of regulatory agencies, the nurse-physician advisory task force for Colorado health care, referred to in this section as "NPATCH". The purpose of the NPATCH is to promote public safety and improve health care in Colorado by supporting collaboration and communication between the practices of nursing and medicine. The NPATCH shall:

(a) Promote patient safety and quality care;

(b) Address issues of mutual concern at the interface of the practices of nursing and medicine;

(c) Inform public policy-making; and

(d) Make consensus recommendations to policy-making and rule-making entities, including:

(I) Recommendations to the state board of nursing created in section 12-38-104, C.R.S., and the Colorado medical board created in section 12-36-103, C.R.S., regarding the transition to the articulated plan model and harmonizing language for articulated plans; and

(II) Recommendations to the executive director of the department of regulatory agencies.

(2) (a) The NPATCH shall consist of twelve members appointed as follows:

(I) One member of the state board of nursing, appointed by the president of the board;

(II) One member of the Colorado medical board, appointed by the president of the board;

(III) Ten members appointed by the governor as follows:

(A) Three members recommended by and representing a statewide professional nursing organization;

(B) Three members recommended by and representing a statewide physicians' organization;

(C) One member representing the nursing community who may or may not be a member of a statewide professional nursing organization;

(D) One member representing the physician community who may or may not be a member of a statewide physicians' organization; and

(E) Two members representing consumers.

(b) The members of the NPATCH shall serve on a voluntary basis without compensation and shall serve three-year terms; except that, in order to ensure staggered terms of office, four of the initial appointees shall serve initial one-year terms and four of the initial appointees shall serve initial two-year terms.

(3) (a) Except as provided in paragraph (b) of this subsection (3), the NPATCH may develop its own bylaws and procedures to govern its operations.

(b) A recommendation of the NPATCH requires the consensus of the members of the task force. For purposes of this section, "consensus" means an agreement, decision, or recommendation that all members of the task force can actively support and that no member actively opposes.

(4) The division of professions and occupations shall staff the NPATCH. The division's costs for administering and staffing the NPATCH shall be funded by an increase in fees for professional and advanced practice nursing and medical license renewal fees, as authorized in sections 12-38-108 (1)(b)(I) and 12-36-123, C.R.S., with fifty percent of the funding derived from the physician license renewal fees and fifty percent derived from the professional and advanced practice nursing fees.

(5) The NPATCH shall prioritize consideration of and make recommendations on the following topics:

(a) Facilitating a smooth transition to the articulated plan model, as described in sections 12-38-111.6 (4.5) and 12-36-106.4, C.R.S.;

(b) The framework for articulated plans, including creation of sample plans;

(c) Quality assurance mechanisms for all medication prescribers;

(d) Evidence-based guidelines;

(e) Decision support tools;

(f) Safe prescribing metrics for all medication prescribers;

(g) Methods to foster effective communication between health professions;

(h) Health care delivery system integration and related improvements;

(i) Physician standards, process, and metrics to ensure appropriate consultation, collaboration, and referral regarding advanced practice nurse prescriptive authority; and

(j) Prescribing issues regarding providers other than physicians and advanced practice nurses.

(6) (a) The NPATCH shall make recommendations to the state board of nursing and the Colorado medical board to assist the boards in the development of independent rules, consistent with sections 12-38-111.6 (4.5) and 12-36-106.4, C.R.S., regarding prescriptive authority of advanced practice nurses, articulated plans, and the consultation or collaboration between advanced practice nurses and physicians.

(b) The NPATCH shall make recommendations, other than those described in paragraph (a) of this subsection (6), to the executive director of the department of regulatory agencies.

(7) This section is repealed, effective September 1, 2020. Prior to the repeal, the department of regulatory agencies shall review the functions of the NPATCH as provided in section 2-3-1203, C.R.S.



§ 24-34-110. Medical transparency act of 2010 - disclosure of information about health care licensees - fines - rules - short title - legislative declaration - repeal

(1) This section shall be known and may be cited as the "Michael Skolnik Medical Transparency Act of 2010".

(2) (a) The general assembly hereby finds and determines that:

(I) The people of Colorado need to be fully informed about the past practices of persons practicing a health care profession in this state in order to make informed decisions when choosing a health care provider and determining whether to proceed with a particular regimen of care recommended by a health care provider;

(II) The purpose of this section is to provide transparency to the public regarding the competency of persons engaged in the practice of certain health care professions in this state to assist citizens in making informed health care decisions.

(b) The general assembly further finds and declares that it is important to make information about persons engaged in the practice of a health care profession available to the public in a manner that is efficient, cost-effective, and maintains the integrity of the information, and to that end, the general assembly encourages persons to file the required information with the division of professions and occupations electronically, to the extent possible.

(3) (a) As used in this section, "applicant" means a person applying for a new, active license, certification, or registration or to renew, reinstate, or reactivate an active license, certification, or registration to practice:

(I) Audiology pursuant to article 29.9 of title 12, C.R.S.;

(II) As a licensed hearing aid provider pursuant to part 2 of article 5.5 of title 12, C.R.S.;

(III) Acupuncture pursuant to article 29.5 of title 12, C.R.S.;

(IV) Podiatry pursuant to article 32 of title 12, C.R.S.;

(V) Chiropractic pursuant to article 33 of title 12, C.R.S.;

(VI) Dentistry pursuant to article 35 of title 12, C.R.S.;

(VII) Dental hygiene pursuant to article 35 of title 12, C.R.S.;

(VIII) Medicine pursuant to article 36 of title 12, C.R.S., or part 36 of article 60 of this title;

(IX) As a physician assistant or an anesthesiologist assistant pursuant to article 36 of title 12, C.R.S.;

(X) Direct-entry midwifery pursuant to article 37 of title 12, C.R.S.;

(XI) Practical nursing, professional nursing, or advanced practice nursing pursuant to article 38 of title 12, C.R.S.;

(XII) Optometry pursuant to article 40 of title 12, C.R.S.;

(XIII) Physical therapy pursuant to article 41 of title 12 or part 37 of article 60 of this title 24;

(XIV) Psychology pursuant to part 3 of article 43 of title 12, C.R.S.;

(XV) Social work pursuant to part 4 of article 43 of title 12, C.R.S.;

(XVI) Marriage and family therapy pursuant to part 5 of article 43 of title 12, C.R.S.;

(XVII) Professional counseling pursuant to part 6 of article 43 of title 12, C.R.S.;

(XVIII) Psychotherapy pursuant to part 7 of article 43 of title 12, C.R.S.;

(XIX) Addiction counseling pursuant to part 8 of article 43 of title 12, C.R.S.;

(XX) Speech-language pathology pursuant to article 43.7 of title 12;

(XXI) Athletic training pursuant to article 29.7 of title 12, C.R.S.;

(XXII) Massage therapy pursuant to article 35.5 of title 12, C.R.S.;

(XXIII) As a certified nurse aide pursuant to part 1 of article 38.1 of title 12, C.R.S.;

(XXIV) Occupational therapy pursuant to article 40.5 of title 12, C.R.S.;

(XXV) Respiratory therapy pursuant to article 41.5 of title 12, C.R.S.;

(XXVI) Pharmacy pursuant to article 42.5 of title 12, C.R.S.;

(XXVII) As a psychiatric technician pursuant to article 42 of title 12, C.R.S.;

(XXVIII) As a surgical assistant or surgical technologist pursuant to article 43.2 of title 12, C.R.S.; and

(XXIX) Naturopathic medicine pursuant to article 37.3 of title 12, C.R.S.

(b) A person who is an applicant under this subsection (3) is not, by virtue of inclusion in this section, a health care provider for purposes of any other provision of Colorado law.

(4) When applying for a new license, certification, or registration or to renew, reinstate, or reactivate a license, certification, or registration in this state, each applicant shall provide the following information to the director of the division of professions and occupations, in a form and manner determined by the director, as applicable to each profession:

(a) (I) The applicant's full name, including any known aliases;

(II) The applicant's current address of record and telephone number;

(III) The applicant's location of practice, if different than the address of record;

(IV) The applicant's education and training related to his or her profession;

(V) Information pertaining to any license, certification, or registration to practice in the profession for which the applicant seeks licensure, certification, or registration, issued or held during the immediately preceding ten years, including the license, certification, or registration status and year of issuance;

(VI) Any board certifications and specialties, if applicable;

(VII) Any affiliations with or clinical privileges held in hospitals or health care facilities;

(VIII) Any health care-related business ownership interests;

(IX) Information pertaining to the applicant's employer, if any, including name, current address, and telephone number; and

(X) Information pertaining to any health care-related employment contracts or contracts establishing an independent contractor relationship with any entities if the annual aggregate value of the contracts exceeds five thousand dollars, as adjusted by the director during each license, certification, or registration renewal cycle to reflect changes in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index. Nothing in this subparagraph (X) requires an applicant to report such information regarding contracts with insurance carriers for reimbursement of health care services provided to patients.

(b) Any public disciplinary action taken against the applicant by the director, the applicable state board that regulates the applicant's profession, or the board or licensing agency of any other state or country. The applicant shall provide a copy of the action to the director at the time the application is made.

(c) Any agreement or stipulation entered into between the applicant and the director, the applicable state board that regulates the applicant's profession, or the board or licensing agency of any other state or country whereby the applicant agrees to temporarily cease or restrict his or her practice, or any director or board order restricting or suspending the applicant's license, certification, or registration. The applicant shall provide a copy of the agreement, stipulation, or order to the director at the time the application is made.

(d) (I) Any final action that results in an involuntary limitation or probationary status on, or a reduction, nonrenewal, denial, revocation, or suspension of, the applicant's medical staff membership or clinical privileges at any hospital or health care facility occurring on or after September 1, 1990. The applicant shall not be required to report a precautionary or administrative suspension of medical staff membership or clinical privileges, as defined by the director by rule, unless the applicant resigns his or her medical staff membership or clinical privileges while the precautionary or administrative suspension is pending. To report the information required by this paragraph (d), the applicant shall complete a form developed by the director that requires the applicant to report only the following information regarding the action:

(A) The name of the facility or entity that took the action;

(B) The date the action was taken;

(C) The type of action taken, including any terms and conditions of the action;

(D) The duration of the action; and

(E) Whether the applicant has fulfilled the terms or conditions of the action, if applicable.

(II) Notwithstanding article 36.5 of title 12, article 3 of title 25, C.R.S., and any provision of law to the contrary, the form completed by the applicant pursuant to this paragraph (d) is a public record and is not confidential. Compliance with this paragraph (d) does not constitute a waiver of any privilege or confidentiality conferred by any applicable state or federal law.

(e) Any final action of an employer that results in the applicant's loss of employment where the grounds for termination constitute a violation of the laws governing the applicant's practice. To report the information required by this paragraph (e), the applicant shall complete a form developed by the director that requires the applicant to report only the following information regarding the action:

(I) The name of the employer that terminated the employment; and

(II) The date the termination occurred or became effective.

(f) Any involuntary surrender of the applicant's United States drug enforcement administration registration. The applicant shall provide a copy of the order requiring the surrender of such registration to the director at the time the application is made.

(g) Any final criminal conviction or plea arrangement resulting from the commission or alleged commission of a felony or crime of moral turpitude in any jurisdiction at any time after the person has been issued a license, certification, or registration to practice his or her health care profession in any state or country. The applicant shall provide a copy of the final conviction or plea arrangement to the director at the time the application is made.

(h) Any final judgment against, settlement entered into by, or arbitration award paid on behalf of the applicant on or after September 1, 1990, for malpractice. To report the information required by this paragraph (h), the applicant shall complete a form developed by the director that requires the applicant to report only the following information regarding the malpractice action:

(I) Whether the action was resolved by a final judgment against, settlement entered into by, or arbitration award paid on behalf of the applicant;

(II) The date of the judgment, settlement, or arbitration award;

(III) The location or jurisdiction in which the action occurred or was resolved; and

(IV) The court in which the final judgment was ordered, the mediator that aided in the settlement, if applicable, or the arbitrator that granted the arbitration award.

(i) Any refusal by an issuer of professional liability insurance to issue a policy to the applicant due to past claims experience. The applicant shall provide a copy of the refusal to the director at the time the application is made.

(5) In addition to the information required by subsection (4) of this section, an applicant may submit information regarding awards and recognitions he or she has received or charity care he or she has provided. The director may remove information regarding awards and recognitions that the director finds to be unrelated to the applicant's profession or offensive or inappropriate.

(6) The director shall make the information specified in subsections (4) and (5) of this section that is submitted by an applicant readily available to the public in a manner that allows the public to search the information by name, license number, board certification or specialty area, if applicable, or city of the applicant's address of record. The director may satisfy this requirement by posting and allowing the ability to search the information on the director's website or on the website for the state regulatory board that oversees the applicant's practice. If the information is made available on either website, the director shall ensure that the website is updated at least monthly and that the date on which the update occurs is indicated on the website. If the information made available pursuant to this subsection (6) is the same or substantially similar to information the director must make available pursuant to section 12-43.2-102 (3), C.R.S., the director may elect to use this database as the exclusive means for making the information required by section 12-43.2-102 (3), C.R.S., publicly available.

(7) When disclosing information regarding an applicant to the public, the director or applicable state board that regulates the applicant's profession shall include the following statement or a similar statement that communicates the same meaning:

Some studies have shown that there is no significant correlation between malpractice history and a [insert applicable type of health care provider]'s competence. At the same time, the [director or board of ----------, as applicable] believes that consumers should have access to malpractice information. To make the best health care decisions, you should view this information in perspective. You could miss an opportunity for high quality care by selecting a health care provider based solely on malpractice history. When considering malpractice data, please keep in mind:--- Malpractice histories tend to vary by profession and, as applicable, by specialty. Some professions or specialties are more likely than others to be the subject of litigation.--- You should take into account how long the health care provider has been in practice when considering malpractice averages.--- The incident causing the malpractice claim may have happened years before

a malpractice action is finally resolved. Sometimes, it takes a long time for a malpractice lawsuit to move through the legal system.--- Some health care providers work primarily with high-risk patients. These health care providers may have malpractice histories that are higher than average because they specialize in cases or patients who are at very high risk for problems.--- Settlement of a claim may occur for a variety of reasons that do not necessarily reflect negatively on the professional competence or conduct of the health care provider. A payment in settlement of a malpractice action or claim should not be construed as creating a presumption that malpractice has occurred.--- You may wish to discuss information provided by the [director or board of ----------, as applicable], and malpractice generally, with your health care provider.--- The information posted on the [director's or board of ----------'s, as applicable] website was provided by applicants for a license and applicants for renewal, reinstatement, or reactivation of a license.

(8) (a) Except as specified in paragraph (b) of this subsection (8), an applicant, licensee, certificate holder, or registrant shall ensure that the information required by subsection (4) of this section is current and shall report any updated information and provide copies of the required documentation to the director within thirty days after the date of the action described in said subsection (4) or as otherwise provided in the article of title 12, C.R.S., that regulates the applicant's, licensee's, certificate holder's, or registrant's profession to ensure that the information provided to the public is as accurate as possible.

(b) An applicant shall report updated information regarding the applicant's employer, any health care-related business ownership interests, and any health care-related employment contracts or contracts establishing an independent contractor relationship, as required by paragraph (a) of subsection (4) of this section, within one year after a change in that information.

(9) (a) The director may impose an administrative fine not to exceed five thousand dollars against an applicant, licensee, certificate holder, or registrant who fails to comply with this section. The director shall notify the applicable state board that regulates the profession when the director imposes a fine pursuant to this subsection (9). Any fine imposed pursuant to this subsection (9) shall be deposited in the general fund.

(b) The imposition of an administrative fine pursuant to this subsection (9) shall not constitute a disciplinary action pursuant to the laws governing the applicant's, licensee's, certificate holder's, or registrant's practice area and shall not preclude the state regulatory board that oversees the applicant's, licensee's, certificate holder's, or registrant's practice area from taking disciplinary action against an applicant, licensee, certificate holder, or registrant for failure to comply with this section. A license, certification, or registration shall not be issued, renewed, reinstated, or reactivated if the applicant has failed to pay a fine imposed pursuant to this subsection (9).

(c) Failure of an applicant, licensee, certificate holder, or registrant to comply with this section constitutes unprofessional conduct or grounds for discipline under the specific article of title 12, C.R.S., that regulates the applicant's, licensee's, certificate holder's, or registrant's profession.

(10) Nothing in this section relieves an applicant, licensee, certificate holder, or registrant from his or her obligation to report adverse actions to the director or applicable state board that regulates the applicant's profession, as required by the applicable laws in title 12, C.R.S., regulating that profession.

(11) The director may adopt rules, as necessary, to implement this section.

(12) This section is repealed, effective September 1, 2021. Prior to the repeal, the department of regulatory agencies shall review the functions of the program under this section as provided in section 24-34-104.



§ 24-34-110.5. Health care work force data collection - repeal

(1) On or before July 1, 2013, the director of the division of professions and occupations shall implement a system to collect health care work force data from health care professionals who are eligible for the Colorado health service corps pursuant to part 5 of article 1.5 of title 25, C.R.S., from practical and professional nurses licensed pursuant to article 38 of title 12, C.R.S., and from pharmacists who are licensed pursuant to article 22 of title 12, C.R.S., collectively referred to in this section as "health care professionals". Each health care professional shall submit the data as part of the initial licensure process and upon the renewal of his or her license. No executive department or board is responsible for verifying the data or disciplining a health care professional for noncompliance with this section.

(2) The director of the division of professions and occupations shall request each health care professional to provide data recommended by the director of the primary care office in consultation with the advisory group formed pursuant to subsection (3) of this section. The director of the division of professions and occupations has final approval authority regarding the form and manner of the data collected. The data collected concerns:

(a) Each practice address of the health care professional;

(b) The number of hours the health care professional provides direct patient care at each practice location;

(c) Any specialties of the health care professional, if applicable;

(d) Information about each practice setting type;

(e) The health care professional's education and training related to his or her profession; and

(f) The year of birth of the health care professional.

(3) (a) The director of the primary care office created in section 25-1.5-403, C.R.S., shall designate an advisory group composed of a representative of the department of regulatory agencies as determined by the executive director, the director of the division of professions and occupations in the department of regulatory agencies, or his or her designee, representatives of the affected health care professions, and individuals with expertise in health care work force research, analysis, and planning to be convened by a nonprofit statewide membership organization that provides programs and services to enhance rural health care in Colorado. The members of the advisory group shall serve without compensation or reimbursement for actual or necessary expenses incurred in the performance of their duties. The advisory group shall recommend the structure of the data elements in subsection (2) of this section. The advisory group shall consider, but is not limited to using, the division of professions and occupations' existing data fields as a possible structure for the data elements recommended in this section. The director of the division of professions and occupations has final approval authority regarding the structure of the data elements.

(b) The director of the division of professions and occupations shall ensure that the data provided by health care professionals is available to the primary care office in electronic format for analysis. A member of the public may request, in writing, unanalyzed data from the primary care office. Data available to the public must be limited to unique records that do not include names or other identifying information.

(c) The advisory group is repealed, effective September 1, 2022. Before the repeal, the department of regulatory agencies shall review the advisory group pursuant to section 2-3-1203, C.R.S.

(4) (a) The director of the division of professions and occupations is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this section; except that the director may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this section or any other law of the state. The director shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the division of professions and occupations cash fund created in section 24-34-105. The moneys in the fund are subject to annual appropriation by the general assembly to the director for the direct and indirect costs associated with implementing this section.

(b) Repealed.



§ 24-34-111. Posting summary transparency reports required by federal law

Upon receipt by the state from the secretary of the United States department of health and human services, the department of regulatory agencies shall post on its website the report required by section 6002 of the federal "Patient Protection and Affordable Care Act", H.R. 3590, Pub.L. 111-148, containing a summary of information submitted by manufacturers and group purchasing organizations to the secretary pursuant to said law. The department shall post the report by September 30, 2013, and by June 30 of each calendar year thereafter, or as soon as possible after the state receives the report from the secretary, whichever occurs first.



§ 24-34-112. Health care prescriber boards - disciplinary procedures - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Health care prescriber board" or "board" means:

(I) The Colorado podiatry board created in section 12-32-103;

(II) The Colorado dental board created in section 12-35-104;

(III) The Colorado medical board created in section 12-36-103;

(IV) The state board of nursing created in section 12-38-104;

(V) The state board of optometry established in section 12-40-106; and

(VI) The state board of veterinary medicine created in section 12-64-105.

(b) "Licensee" means an individual who is licensed or otherwise regulated by a board.

(2) Except as specified in subsection (4) of this section, notwithstanding any other provision of law in this title 24 or title 12, each health care prescriber board shall:

(a) Within fifteen days after receipt of a complaint, provide the complainant with a written notice providing contact information for the board and a summary of the regulatory and statutory procedures, timelines, and complainant and respondent rights that apply to the processing and resolution of complaints, including, if the complainant is the patient of the licensee who is the subject of the complaint, a notice of the patient's right to receive from the licensee a copy of his or her patient records pursuant to sections 25-1-801 and 25-1-802;

(b) If an investigation was initiated by a complaint and the board took public formal action regarding the alleged misconduct, provide the complainant, within thirty days after the action, with written notice of the action taken by the board;

(c) If a complaint is still pending after six months, notify the complainant that the complaint remains pending, subject to applicable restrictions in the board's governing law; and

(d) Update its website within thirty days after suspending or revoking a license to separately list each licensee subject to the suspension or revocation.

(3) If patient records are potentially relevant to resolution of a complaint against a licensee and the licensee is the custodian of the records, the licensee shall provide the board with the patient records within thirty days after the board requests the records.

(4) If any provision of article 4 of this title 24 or article 32, 35, 36, 38, 40, or 64 of title 12 is more protective of complainants' rights or results in a more expeditious resolution of disciplinary proceedings than a corresponding provision of this section, that provision applies rather than the corresponding provision of this section.

(5) (a) The department shall include in its annual presentation made pursuant to section 2-7-203 a performance report prepared by the division regarding changes to the boards' processes and procedures.

(b) This subsection (5) is repealed, effective September 1, 2018.






Part 2 - Colorado Commission on Women



Part 3 - Colorado Civil Rights Division - Commission - Procedures

§ 24-34-301. Definitions

As used in parts 3 to 8 of this article, unless the context otherwise requires:

(1) "Age" means a chronological age of at least forty years.

(1.1) "Agency" or "state agency" means any board, bureau, commission, department, institution, division, section, or officer of the state.

(1.5) "Commission" means the Colorado civil rights commission created in section 24-34-303.

(1.6) "Commissioner" means a member of the Colorado civil rights commission.

(2) "Director" means the director of the Colorado civil rights division, which office is created in section 24-34-302.

(2.5) "Disability" has the same meaning as set forth in the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., and its related amendments and implementing regulations.

(3) "Division" means the Colorado civil rights division, created in section 24-34-302.

(4) (Deleted by amendment, L. 93, p. 1655, 59, effective July 1, 1993.)

(4.1) "Housing" means a building, structure, vacant land, or part thereof offered for sale, lease, rent, or transfer of ownership; except that "housing" does not include any room offered for rent or lease in a single-family dwelling maintained and occupied in part by the owner or lessee of said dwelling as his or her household.

(4.2) "Housing accommodations" means any real property or portion thereof that is used or occupied, or intended, arranged, or designed to be used or occupied, as the home, residence, or sleeping place of one or more persons but does not include any single family residence, the occupants of which rent, lease, or furnish for compensation not more than one room in that residence.

(4.5) "Marital status" means a relationship or a spousal status of an individual, including but not limited to being single, cohabitating, engaged, widowed, married, in a civil union, or legally separated, or a relationship or a spousal status of an individual who has had or is in the process of having a marriage or civil union dissolved or declared invalid.

(5) (a) "Person" means one or more individuals, limited liability companies, partnerships, associations, corporations, legal representatives, trustees, receivers, or the state of Colorado and all of its political subdivisions and agencies.

(b) For the purposes of part 5 of this article, "person" does not include any private club not open to the public, which as an incident to its primary purpose or purposes provides lodgings that it owns or operates for other than a commercial purpose, unless such club has the purpose of promoting discrimination in the matter of housing against any person because of disability, race, creed, color, religion, sex, sexual orientation, marital status, familial status, national origin, or ancestry.

(5.3) "Place of public accommodation" or "public accommodation" has the same meaning as set forth in Title III of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12181 (7), and its related amendments and implementing regulations.

(5.4) "Public entity" has the same meaning as set forth in Title II of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12131, and its related amendments and implementing regulations.

(5.5) "Public transportation service" means a common carrier of passengers or any other means of public conveyance or modes of transportation, including but not limited to airplanes, motor vehicles, railroad trains, motor buses, streetcars, boats, or taxis.

(5.6) "Qualified individual with a disability" or "individual with a disability" has the same meaning as set forth in the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12131, and its related amendments and implementing regulations.

(6) "Respondent" means any person, agency, organization, or other entity against whom a charge is filed pursuant to any of the provisions of parts 3 to 8 of this article.

(6.5) "Service animal" has the same meaning as set forth in the implementing regulations of Title II and Title III of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq.

(7) "Sexual orientation" means an individual's orientation toward heterosexuality, homosexuality, bisexuality, or transgender status or another individual's perception thereof.

(8) "Trainer of a service animal" means a person who individually trains a service animal.



§ 24-34-302. Civil rights division - director - powers and duties

(1) There is hereby created within the department of regulatory agencies a division of state government to be known and designated as the Colorado civil rights division, the head of which shall be the director of the Colorado civil rights division. The director shall be appointed by the executive director of the department of regulatory agencies pursuant to section 13 of article XII of the state constitution, and the executive director shall give good faith consideration to the recommendations of the commission prior to making the appointment.

(2) The director shall appoint such investigators and other personnel as may be necessary to carry out the functions and duties of the division. The director and the staff of the division shall receive, investigate, and make determinations on charges alleging unfair or discriminatory practices in violation of parts 4 to 7 of this article.



§ 24-34-303. Civil rights commission - membership

(1) There is hereby created, within the division, the Colorado civil rights commission. The commission shall consist of seven members, who shall be appointed by the governor, with the consent of the senate, for terms of four years. The governor shall make appointments in such a manner that there are at all times two members of the commission representing the business community, at least one of whom shall be a representative of small business, two members of the commission representing state or local government entities, and three members of the commission from the community at large. The membership of the commission shall at all times be comprised of at least four members who are members of groups of people who have been or who might be discriminated against because of disability, race, creed, color, sex, sexual orientation, national origin, ancestry, marital status, religion, or age. Appointments shall be made to provide geographical area representation insofar as may be practicable, and no more than four members shall belong to the same political party.

(2) Vacancies on the commission shall be filled by the governor by appointment, with the consent of the senate, and the term of a commissioner so appointed shall be for the unexpired part of the term for which the commissioner is appointed.

(3) Any commissioner may be removed from office by the governor for misconduct, incompetence, or neglect of duty.

(4) Commissioners shall receive a per diem allowance and shall be reimbursed for actual and necessary expenses incurred by them while on official commission business, as provided in section 24-34-102 (13).

(5) The commission may adopt, amend, or rescind rules for governing its meetings. Four commissioners shall constitute a quorum for purposes of conducting the business of the commission.



§ 24-34-304. Division and commission subject to termination - repeal of part

(1) The provisions of section 24-34-104, concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the division and the commission created by this part 3.

(2) This part 3 is repealed, effective July 1, 2018. Prior to such repeal, the functions of the division and commission shall be reviewed as provided for in section 24-34-104.



§ 24-34-305. Powers and duties of commission

(1) The commission has the following powers and duties:

(a) To adopt, publish, amend, and rescind rules, in accordance with the provisions of section 24-4-103, that are consistent with and for the implementation of parts 3 to 7 of this article. All rules adopted or amended are subject to sections 24-4-103 (8)(c) and (8)(d) and 24-34-104 (6)(b).

(b) Repealed.

(c) (I) To investigate and study the existence, character, causes, and extent of unfair or discriminatory practices as defined in parts 4 to 7 of this article and to formulate plans for the elimination of those practices by educational or other means.

(II) (A) In furtherance of its educational efforts to reduce instances of discriminatory or unfair employment practices, the commission shall create a volunteer working group representing both employer and employee interests, including human resource professionals, to assist in education and outreach efforts to foster understanding of and compliance with part 4 of this article. The commission may accept and expend gifts, grants, and donations to assist in its duties pursuant to this subparagraph (II).

(B) The commission shall create the volunteer working group by September 1, 2013. The working group shall develop and submit to the commission, by January 1, 2014, an education and outreach plan for the commission to implement for purposes of educating employers and providing outreach regarding part 4 of the article.

(C) In addition to the outreach plan required by sub-subparagraph (B) of this subparagraph (II), the working group shall compile and provide to the commission information on educational resources available to employers regarding the requirements of and compliance with part 4 of this article, including resources for employers on prevention of discriminatory employment practices. The commission shall post the information on its website and shall make the information available in an electronic format to all state departments and agencies that interact with private businesses in the state, including the departments of labor and employment, regulatory agencies, revenue, and state and the governor's office of economic development. Those departments and agencies, within existing resources, shall post the information provided by the commission, or links to that information, on their websites.

(d) (I) To hold hearings upon any complaint issued against a respondent pursuant to section 24-34-306; to subpoena witnesses and compel their attendance; to administer oaths and take the testimony of any person under oath; and to compel such respondent to produce for examination any books and papers relating to any matter involved in such complaint. Such hearings may be held by the commission itself, or by any commissioner, or by any administrative law judge appointed by the commission pursuant to part 10 of article 30 of this title, subject to appropriations for such administrative law judges made to the department of personnel; except that, if no administrative law judge is made available within the time limitations set forth in section 24-34-306 (11), the governor shall appoint an administrative law judge at the request of the commission, and such administrative law judge shall be paid out of moneys appropriated to the division. If a witness either fails or refuses to obey a subpoena issued by the commission, the commission may petition the district court having jurisdiction for issuance of a subpoena in the premises, and the court shall in a proper case issue its subpoena. Refusal to obey such subpoena shall be punishable as contempt.

(II) No person may be excused from attending and testifying or from producing records, correspondence, documents, or other evidence in obedience to a subpoena in any such matter on the ground that the evidence or the testimony required of him may tend to incriminate him or subject him to any penalty or forfeiture. However, no testimony or other information compelled under order from the commission, or other information directly or indirectly derived from such testimony or other information, may be used against the witness in any criminal case, except a prosecution and punishment for perjury or false statement committed in so testifying.

(e) To issue such publications and reports of investigations and research as in its judgment will tend to promote goodwill among the various racial, religious, age, and ethnic groups of the state and which will tend to minimize or eliminate discriminatory or unfair practices as specified by parts 3 to 7 of this article. Publications of the commission circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.

(f) To prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to the provisions of section 24-1-136, a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the commission;

(g) To recommend policies to the governor and to submit recommendations to persons, agencies, organizations, and other entities in the private sector to effectuate such policies;

(h) To make recommendations to the general assembly for such further legislation concerning discrimination as it may deem necessary and desirable;

(i) To cooperate, within the limits of any appropriations made for its operation, with other agencies or organizations, both public and private, whose purposes are consistent with those of parts 3 to 7 of this article, in the planning and conducting of educational programs designed to eliminate racial, religious, cultural, age, and intergroup tensions;

(i.5) To intervene in racial, religious, cultural, age, and intergroup tensions or conflicts for the purpose of informal mediation using alternative dispute resolution techniques. Such intervention may be made in cooperation with other agencies or organizations, both public and private, whose purposes are consistent with those of parts 3 to 7 of this article.

(j) To adopt an official seal.

(2) Any provision of this article to the contrary notwithstanding, no person shall be required to alter, modify, or purchase any building, structure, or equipment or incur any additional expense which would not otherwise be incurred in order to comply with parts 3, 4, 6, and 7 of this article.

(3) In exercising the powers and performing the duties and functions under parts 3 to 7 of this article, the commission, the division, and the director shall presume that the conduct of any respondent is not unfair or discriminatory until proven otherwise.

(4) Whether by rule, regulation, or other action or whether as a remedy for violation of any provision of parts 3 to 7 of this article or otherwise, the commission shall not prescribe or require the implementation of a quota system.



§ 24-34-306. Charge - complaint - hearing - procedure - exhaustion of administrative remedies

(1) (a) Any person claiming to be aggrieved by a discriminatory or unfair practice as defined by parts 4 to 7 of this article may, by himself or herself or through his or her attorney-at-law, make, sign, and file with the division a verified written charge stating the name and address of the respondent alleged to have committed the discriminatory or unfair practice, setting forth the particulars of the alleged discriminatory or unfair practice, and containing any other information required by the division.

(b) The commission, a commissioner, or the attorney general on its own motion may make, sign, and file a charge alleging a discriminatory or unfair practice in cases where the commission, a commissioner, or the attorney general determines that the alleged discriminatory or unfair practice imposes a significant societal or community impact. The charge shall be filed in the same manner and shall contain the same information as required for a charge filed by an individual pursuant to paragraph (a) of this subsection (1). When the commission, a commissioner, or the attorney general files a charge pursuant to this paragraph (b), the remedy available for the discriminatory or unfair practice shall be limited to equitable relief to eliminate the discriminatory or unfair practice.

(c) Prior to any other action by the division regarding the charge, the division shall notify the respondent of the charges filed against him or her.

(2) (a) After the filing of a charge alleging a discriminatory or unfair practice as defined by parts 4 to 7 of this article, the director, with the assistance of the division's staff, shall make a prompt investigation of the charge. The director may subpoena witnesses and compel the testimony of witnesses and the production of books, papers, and records if the testimony, books, papers, and records sought are limited to matters directly related to the charge. Any subpoena issued pursuant to this paragraph (a) shall be enforceable in the district court for the district in which the alleged discriminatory or unfair practice occurred and shall be issued only if the person or entity to be subpoenaed has refused or failed, after a proper request from the director, to provide voluntarily to the director the information sought by the subpoena.

(b) The director or the director's designee, who shall be an employee of the division, shall determine as promptly as possible whether probable cause exists for crediting the allegations of the charge, and shall follow one of the following courses of action:

(I) If the director or the director's designee determines that probable cause does not exist, he or she shall dismiss the charge and shall notify the person filing the charge and the respondent of the dismissal. In addition, in the notice, the director or the director's designee shall advise both parties:

(A) That the charging party has the right to file an appeal of the dismissal with the commission within ten days after the date the notification of dismissal is mailed;

(B) That, if the charging party wishes to file a civil action in a district court in this state based on the alleged discriminatory or unfair practice that was the subject of the charge filed with the commission, he or she must do so: Within ninety days after the date the notice specified in this subparagraph (I) is mailed if he or she does not file an appeal with the commission pursuant to sub-subparagraph (A) of this subparagraph (I); or within ninety days after the date the notice that the commission has dismissed the appeal specified in sub-subparagraph (A) of this subparagraph (I) is mailed;

(C) That, if the charging party does not file an action within the time limits specified in sub-subparagraph (B) of this subparagraph (I), the action will be barred, and no district court shall have jurisdiction to hear the action.

(II) If the director or the director's designee determines that probable cause exists, the director or the director's designee shall serve the respondent with written notice stating with specificity the legal authority and jurisdiction of the commission and the matters of fact and law asserted. In addition, the director or the director's designee shall order the charging party and the respondent to participate in compulsory mediation. Immediately after the director or the director's designee serves notice on the respondent, the director or the director's designee shall endeavor to eliminate the discriminatory or unfair practice by conference, conciliation, and persuasion and by means of the compulsory mediation required by this subparagraph (II).

(c) (Deleted by amendment, L. 2009, (SB 09-110), ch. 238, p. 1083, § 6, effective July 1, 2009.)

(3) The members of the commission and its staff shall not disclose the filing of a charge, the information gathered during the investigation, or the efforts to eliminate such discriminatory or unfair practice by conference, conciliation, and persuasion unless such disclosure is made in connection with the conduct of the investigation, in connection with the filing of a petition seeking appropriate injunctive relief against the respondent under section 24-34-507, or at a public hearing or unless the complainant and the respondent agree to such disclosure. Nothing in this subsection (3) shall be construed to prevent the commission from disclosing its final action on a charge, including the reasons for dismissing such charge, the terms of a conciliation agreement, or the contents of an order issued after hearing.

(4) When the director is satisfied that further efforts to settle the matter by conference, conciliation, and persuasion will be futile, he shall so report to the commission. If the commission determines that the circumstances warrant, it shall issue and cause to be served, in the manner provided by section 24-4-105 (2), a written notice and complaint requiring the respondent to answer the charges at a formal hearing before the commission, a commissioner, or an administrative law judge. Such hearing shall be commenced within one hundred twenty days after the service of such written notice and complaint. Such notice and complaint shall state the time, place, and nature of the hearing, the legal authority and jurisdiction under which it is to be held, and the matters of fact and law asserted.

(5) In accordance with rules adopted by the commission, discovery procedures may be used by the commission and the parties under the same circumstances and in the same manner as is provided by the Colorado rules of civil procedure after the notice of hearing under subsection (4) of this section has been given.

(6) The respondent may file a written answer prior to the date of the hearing. When a respondent has failed to answer at a hearing, the commission, a commissioner, or the administrative law judge, as the case may be, may enter his default. For good cause shown, the entry of default may be set aside within ten days after the date of such entry. If the respondent is in default, testimony may be heard on behalf of the complainant. After hearing such testimony, the commission, a commissioner, or the administrative law judge, as the case may be, may enter such order as the evidence warrants.

(7) The commission or the complainant shall have the power to reasonably and fairly amend any complaint, and the respondent shall have like power to amend his answer.

(8) The hearing shall be conducted and decisions rendered in accordance with section 24-4-105; except that the decision shall also include a statement of the reasons why the findings of fact lead to the conclusions. The case in support of the complaint shall be presented at the hearing by one of the commission's attorneys or agents, but no one presenting the case in support of the complaint shall counsel or advise the commission, commissioner, or administrative law judge who hears the case. The director and the staff shall not participate in the hearing except as a witness, nor shall they participate in the deliberations of, or counsel or advise, the commission, commissioner, or administrative law judge in such case. At any such hearing, the person presenting the case in support of the complaint shall have the burden of showing that the respondent has engaged or is engaging in an unfair or discriminatory practice, and the respondent's conduct shall be presumed not to be unfair or discriminatory until proven otherwise.

(9) If, upon all the evidence at a hearing, there is a statement of findings and conclusions in accordance with section 24-4-105, together with a statement of reasons for such conclusions, showing that a respondent has engaged in or is engaging in any discriminatory or unfair practice as defined in parts 4 to 7 of this article, the commission shall issue and cause to be served upon the respondent an order requiring such respondent to cease and desist from such discriminatory or unfair practice and to take such action as it may order in accordance with the provisions of parts 4 to 7 of this article.

(10) If, upon all of the evidence at a hearing, there is a statement of findings and conclusions in accordance with section 24-4-105, together with a statement of reasons for such conclusions, showing that a respondent has not engaged in any such discriminatory or unfair practice, the commission shall issue and cause to be served an order dismissing the complaint on the person alleging such discriminatory or unfair practice.

(11) If written notice that a formal hearing will be held is not served within two hundred seventy days after the filing of the charge, if the complainant has requested and received a notice of right to sue pursuant to subsection (15) of this section, or if the hearing is not commenced within the one-hundred-twenty-day period prescribed by subsection (4) of this section, the jurisdiction of the commission over the complaint shall cease, and the complainant may seek the relief authorized under this part 3 and parts 4 to 7 of this article against the respondent by filing a civil action in the district court for the district in which the alleged discriminatory or unfair practice occurred. Such action must be filed within ninety days of the date upon which the jurisdiction of the commission ceased, and if not so filed, it shall be barred and the district court shall have no jurisdiction to hear such action. If any party requests the extension of any time period prescribed by this subsection (11), such extension may be granted for good cause by the commission, a commissioner, or the administrative law judge, as the case may be, but the total period of all such extensions to either the respondent or the complainant shall not exceed ninety days each, and, in the case of multiple parties, the total period of all extensions shall not exceed one hundred eighty days.

(12) The division shall maintain a central file of decisions rendered under parts 3 to 7 of this article, and such file shall be open to the public for inspection during regular business hours.

(13) Any member of the commission and any person participating in good faith in the making of a complaint or a report or in any investigative or administrative proceeding authorized by parts 3 to 7 of this article shall be immune from liability in any civil action brought against him for acts occurring while acting in his capacity as a commission member or participant, respectively, if such individual was acting in good faith within the scope of his respective capacity, made a reasonable effort to obtain the facts of the matter as to which he acted, and acted in the reasonable belief that the action taken by him was warranted by the facts.

(14) No person may file a civil action in a district court in this state based on an alleged discriminatory or unfair practice prohibited by parts 4 to 7 of this article without first exhausting the proceedings and remedies available to him under this part 3 unless he shows, in an action filed in the appropriate district court, by clear and convincing evidence, his ill health which is of such a nature that pursuing administrative remedies would not provide timely and reasonable relief and would cause irreparable harm.

(15) The charging party in any action may request the division to issue a written notice of right to sue at any time prior to service of a notice and complaint pursuant to subsection (4) of this section. The charging party shall make the request for notice of right to sue in writing. The division shall promptly grant a claimant's request for notice of right to sue made after the expiration of one hundred eighty days following the filing of the charge. If a claimant makes a request for a notice of right to sue prior to the expiration of one hundred eighty days following the filing of the charge, the division shall grant the request upon a determination that the investigation of the charge will not be completed within one hundred eighty days following the filing of the charge. A notice of right to sue shall constitute final agency action and exhaustion of administrative remedies and proceedings pursuant to this part 3.



§ 24-34-307. Judicial review and enforcement

(1) Any complainant or respondent claiming to be aggrieved by a final order of the commission, including a refusal to issue an order, may obtain judicial review thereof, and the commission may obtain an order of court for its enforcement in a proceeding as provided in this section.

(2) Such proceeding shall be brought in the court of appeals by appropriate proceedings under section 24-4-106 (11).

(3) Such proceeding shall be initiated by the filing of a petition in the court of appeals and the service of a copy thereof upon the commission and upon all parties who appeared before the commission, and thereafter such proceeding shall be processed under the Colorado appellate rules. The court of appeals shall have jurisdiction of the proceeding and the questions determined therein and shall have power to grant such temporary relief or restraining order as it deems just and proper and to make and enter upon the pleadings, testimony, and proceedings set forth in such transcript an order enforcing, modifying, and enforcing as so modified or setting aside the order of the commission in whole or in part.

(4) An objection that has not been urged before the commission shall not be considered by the court, unless the failure or neglect to urge such objection shall be excused because of extraordinary circumstances.

(5) Any party may move the court to remit the case to the commission in the interests of justice for the purpose of adducing additional specified and material evidence and seeking findings thereof, if such party shows reasonable grounds for the failure to adduce such evidence before the commission.

(6) The findings of the commission as to the facts shall be conclusive if supported by substantial evidence.

(7) The jurisdiction of the court shall be exclusive and its judgment and order shall be final, subject to review as provided by law and the Colorado appellate rules.

(8) The commission's copy of the testimony shall be available to all parties for examination at all reasonable times, without cost, and for the purpose of judicial review of the commission's orders.

(9) The commission may appear in court by its own attorney.

(9.5) Upon application by a person alleging a discriminatory housing practice under section 24-34-502 or a person against whom such a practice is alleged, the court may appoint an attorney for such person or may authorize the commencement or continuation of a civil action without the payment of fees, costs, or security, if in the opinion of the court such person is financially unable to bear the costs of such action.

(10) The commission or court upon motion may grant a stay of the commission order pending appeal.

(11) Appeals filed under this section shall be heard expeditiously and determined upon the transcript filed, without requirement for printing. Hearings in the court of appeals under this part 3 shall take precedence over all other matters, except matters of the same character.

(12) If no proceeding to obtain judicial review is instituted by a complainant or respondent within forty-nine days from the service of an order of the commission pursuant to section 24-34-306, the commission may obtain a decree of the district court for the enforcement of such order upon showing that such respondent is subject to the jurisdiction of the commission and resides or transacts business within the county in which the petition for enforcement is brought.



§ 24-34-308. Enforcement of federal law prohibited

Nothing in parts 3 to 8 of this article shall be construed to authorize the commission, the director, or the division to enforce any provision of federal law. Nothing in this section shall prevent the commission from accepting federal grants for the enforcement of parts 3 to 7.



§ 24-34-309. Public education - service and assistance animals - form used in housing

(1) The division is authorized to educate the public about the definitions of assistance and service animals, as those terms are defined in sections 18-13-107.3 and 18-13-107.7, C.R.S., and the rights that accompany people with disabilities who use those animals. The division may:

(a) Use its website to include information on how a person with a disability can complain about discrimination encountered in places of public accommodation and housing;

(b) Create and publicize public service announcements about the definitions of assistance and service animals and links to the division's website;

(c) Create and publicize uniform signage for all places of public accommodation to display to inform the public of the rules surrounding service and assistance animals;

(d) Create and publicize one or more forms that landlords, qualified individuals with a disability, and health care providers may use in making a determination contemplated by section 12-36-142, 12-38-132.5, or 12-43-226.5, C.R.S.; and

(e) Establish an education program for law enforcement officers in Colorado about service and assistance animals and how to provide effective communication to people with disabilities when making inquiries under applicable law.

(2) If a landlord requires a tenant to provide documentation in connection with the tenant's assistance animal, as that term is defined in section 18-13-107.3, C.R.S., the landlord shall provide the tenant with the form specified in paragraph (d) of subsection (1) of this section if the division has posted the form on its website. The tenant need not use the form.






Part 4 - Employment Practices

§ 24-34-401. Definitions

As used in this part 4, unless otherwise defined in section 24-34-301 or unless the context otherwise requires:

(1) "Apprenticeship" means any program for the training of apprentices.

(2) "Employee" means any person employed by an employer, except a person in the domestic service of any person.

(3) "Employer" means the state of Colorado or any political subdivision, commission, department, institution, or school district thereof, and every other person employing persons within the state; but it does not mean religious organizations or associations, except such organizations or associations supported in whole or in part by money raised by taxation or public borrowing.

(4) "Employment agency" means any person undertaking to procure employees or opportunities to work for any other person or holding itself out to be equipped to do so.

(5) "Joint apprenticeship committee" means any association of representatives of a labor organization and an employer providing, coordinating, or controlling an apprentice training program.

(6) "Labor organization" means any organization which exists for the purpose in whole or in part of collective bargaining, or of dealing with employers concerning grievances, terms, or conditions of employment, or of other mutual aid or protection in connection with employment.

(7) "On-the-job training" means any program designed to instruct a person who, while learning the particular job for which he is receiving instruction, is also employed at that job or who may be employed by the employer conducting the program during the course of the program or when the program is completed.

(7.5) Repealed.

(8) "Unfair employment practice" means those practices specified as discriminatory or unfair in sections 24-34-402 and 24-34-402.3.

(9) "Vocational school" means any school or institution conducting a course of instruction, training, or retraining to prepare individuals to follow an occupation or trade or to pursue a manual, mechanical, technical, industrial, business, commercial, office, personal service, or other nonprofessional occupation.



§ 24-34-402. Discriminatory or unfair employment practices

(1) It shall be a discriminatory or unfair employment practice:

(a) For an employer to refuse to hire, to discharge, to promote or demote, to harass during the course of employment, or to discriminate in matters of compensation, terms, conditions, or privileges of employment against any person otherwise qualified because of disability, race, creed, color, sex, sexual orientation, religion, age, national origin, or ancestry; but, with regard to a disability, it is not a discriminatory or an unfair employment practice for an employer to act as provided in this paragraph (a) if there is no reasonable accommodation that the employer can make with regard to the disability, the disability actually disqualifies the person from the job, and the disability has a significant impact on the job. For purposes of this paragraph (a), "harass" means to create a hostile work environment based upon an individual's race, national origin, sex, sexual orientation, disability, age, or religion. Notwithstanding the provisions of this paragraph (a), harassment is not an illegal act unless a complaint is filed with the appropriate authority at the complainant's workplace and such authority fails to initiate a reasonable investigation of a complaint and take prompt remedial action if appropriate.

(b) For an employment agency to refuse to list and properly classify for employment or to refer an individual for employment in a known available job for which such individual is otherwise qualified because of disability, race, creed, color, sex, sexual orientation, religion, age, national origin, or ancestry or for an employment agency to comply with a request from an employer for referral of applicants for employment if the request indicates either directly or indirectly that the employer discriminates in employment on account of disability, race, creed, color, sex, sexual orientation, religion, age, national origin, or ancestry; but, with regard to a disability, it is not a discriminatory or an unfair employment practice for an employment agency to refuse to list and properly classify for employment or to refuse to refer an individual for employment in a known available job for which such individual is otherwise qualified if there is no reasonable accommodation that the employer can make with regard to the disability, the disability actually disqualifies the applicant from the job, and the disability has a significant impact on the job;

(c) For a labor organization to exclude any individual otherwise qualified from full membership rights in such labor organization, or to expel any such individual from membership in such labor organization, or to otherwise discriminate against any of its members in the full enjoyment of work opportunity because of disability, race, creed, color, sex, sexual orientation, religion, age, national origin, or ancestry;

(d) For any employer, employment agency, or labor organization to print or circulate or cause to be printed or circulated any statement, advertisement, or publication, or to use any form of application for employment or membership, or to make any inquiry in connection with prospective employment or membership that expresses, either directly or indirectly, any limitation, specification, or discrimination as to disability, race, creed, color, sex, sexual orientation, religion, age, national origin, or ancestry or intent to make any such limitation, specification, or discrimination, unless based upon a bona fide occupational qualification or required by and given to an agency of government for security reasons;

(e) For any person, whether or not an employer, an employment agency, a labor organization, or the employees or members thereof:

(I) To aid, abet, incite, compel, or coerce the doing of any act defined in this section to be a discriminatory or unfair employment practice;

(II) To obstruct or prevent any person from complying with the provisions of this part 4 or any order issued with respect thereto;

(III) To attempt, either directly or indirectly, to commit any act defined in this section to be a discriminatory or unfair employment practice;

(IV) To discriminate against any person because such person has opposed any practice made a discriminatory or an unfair employment practice by this part 4, because he has filed a charge with the commission, or because he has testified, assisted, or participated in any manner in an investigation, proceeding, or hearing conducted pursuant to parts 3 and 4 of this article;

(f) For any employer, labor organization, joint apprenticeship committee, or vocational school providing, coordinating, or controlling apprenticeship programs or providing, coordinating, or controlling on-the-job training programs or other instruction, training, or retraining programs:

(I) To deny to or withhold from any qualified person because of disability, race, creed, color, sex, sexual orientation, religion, age, national origin, or ancestry the right to be admitted to or participate in an apprenticeship training program, an on-the-job training program, or any other occupational instruction, training, or retraining program; but, with regard to a disability, it is not a discriminatory or an unfair employment practice to deny or withhold the right to be admitted to or participate in any such program if there is no reasonable accommodation that can be made with regard to the disability, the disability actually disqualifies the applicant from the program, and the disability has a significant impact on participation in the program;

(II) To discriminate against any qualified person in pursuit of such programs or to discriminate against such a person in the terms, conditions, or privileges of such programs because of disability, race, creed, color, sex, sexual orientation, religion, age, national origin, or ancestry;

(III) To print or circulate or cause to be printed or circulated any statement, advertisement, or publication, or to use any form of application for such programs, or to make any inquiry in connection with such programs that expresses, directly or indirectly, any limitation, specification, or discrimination as to disability, race, creed, color, sex, sexual orientation, religion, age, national origin, or ancestry or any intent to make any such limitation, specification, or discrimination, unless based on a bona fide occupational qualification;

(g) For any private employer to refuse to hire, or to discriminate against, any person, whether directly or indirectly, who is otherwise qualified for employment solely because the person did not apply for employment through a private employment agency; but an employer shall not be deemed to have violated the provisions of this section if such employer retains one or more employment agencies as exclusive suppliers of personnel and no employment fees are charged to an employee who is hired as a result of having to utilize the services of any such employment agency;

(h) (I) For any employer to discharge an employee or to refuse to hire a person solely on the basis that such employee or person is married to or plans to marry another employee of the employer; but this subparagraph (I) shall not apply to employers with twenty-five or fewer employees.

(II) It shall not be unfair or discriminatory for an employer to discharge an employee or to refuse to hire a person for the reasons stated in subparagraph (I) of this paragraph (h) under circumstances where:

(A) One spouse directly or indirectly would exercise supervisory, appointment, or dismissal authority or disciplinary action over the other spouse;

(B) One spouse would audit, verify, receive, or be entrusted with moneys received or handled by the other spouse; or

(C) One spouse has access to the employer's confidential information, including payroll and personnel records.

(i) Unless otherwise permitted by federal law, for an employer to discharge, discipline, discriminate against, coerce, intimidate, threaten, or interfere with any employee or other person because the employee inquired about, disclosed, compared, or otherwise discussed the employee's wages; to require as a condition of employment nondisclosure by an employee of his or her wages; or to require an employee to sign a waiver or other document that purports to deny an employee the right to disclose his or her wage information.

(2) Notwithstanding any provisions of this section to the contrary, it is not a discriminatory or an unfair employment practice for the division of unemployment insurance in the department of labor and employment to ascertain and record the disability, sex, age, race, creed, color, or national origin of any individual for the purpose of making reports as may be required by law to agencies of the federal or state government only. The division may make and keep the records in the manner required by the federal or state law, but neither the division nor the department of labor and employment shall divulge the information to prospective employers as a basis for employment, except as provided in this subsection (2).

(3) Nothing in this section shall prohibit any employer from making individualized agreements with respect to compensation or the terms, conditions, or privileges of employment for persons suffering a disability if such individualized agreement is part of a therapeutic or job-training program of no more than twenty hours per week and lasting no more than eighteen months.

(4) Notwithstanding any other provision of this section to the contrary, it shall not be a discriminatory or an unfair employment practice with respect to age:

(a) To take any action otherwise prohibited by this section if age is a bona fide occupational qualification reasonably necessary to the normal operation of the particular employer or where the differentiation is based on reasonable factors other than age; or

(b) To observe the terms of a bona fide seniority system or any bona fide employee benefit plan, such as a retirement, pension, or insurance plan, which is not a subterfuge to evade the purposes of this section; except that, unless authorized in paragraph (a) of this subsection (4), no such employee benefit plan shall require or permit the involuntary retirement of any individual because of the age of such individual; or

(c) To compel the retirement of any employee who is sixty-five years of age or older and under seventy years of age and who, for the two-year period immediately before retirement, is employed in a bona fide executive or a high policy-making position if such employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit-sharing, savings, or deferred compensation plan, or any combination of such plans, of the employer of such employee and if such plan equals, in the aggregate, at least forty-four thousand dollars; or

(d) To discharge or otherwise discipline an individual for reasons other than age.

(5) Nothing in this section shall preclude an employer from requiring compliance with a reasonable dress code as long as the dress code is applied consistently.

(6) Notwithstanding any other provision of law, this section shall not apply to a religious corporation, association, educational institution, or society with respect to the employment of individuals of a particular religion to perform work connected with the carrying on by such corporation, association, educational institution, or society of its activities.

(7) For purposes of this section, "employer" shall not include any religious organization or association, except for any religious organization or association that is supported in whole or in part by money raised by taxation or public borrowing.



§ 24-34-402.3. Prohibition of discrimination - pregnancy, childbirth, and related conditions - reasonable accommodations required - notice of rights - definitions

(1) (a) An employer shall:

(I) Provide reasonable accommodations to perform the essential functions of the job to an applicant for employment or an employee for health conditions related to pregnancy or the physical recovery from childbirth, if the applicant or employee requests the reasonable accommodations, unless the accommodation would impose an undue hardship on the employer's business;

(II) Not take adverse action against an employee who requests or uses a reasonable accommodation related to pregnancy, physical recovery from childbirth, or a related condition;

(III) Not deny employment opportunities to an applicant or employee based on the need to make a reasonable accommodation related to the applicant's or employee's pregnancy, physical recovery from childbirth, or a related condition;

(IV) Not require an applicant or employee affected by pregnancy, physical recovery from childbirth, or a related condition to accept an accommodation that the applicant or employee has not requested or an accommodation that is unnecessary for the applicant or employee to perform the essential functions of the job; and

(V) Not require an employee to take leave if the employer can provide another reasonable accommodation for the employee's pregnancy, physical recovery from childbirth, or related condition.

(b) An employer may require an employee or applicant to provide a note stating the necessity of a reasonable accommodation from a licensed health care provider before providing a reasonable accommodation.

(2) If an applicant or an employee requests an accommodation, the employer and applicant or employee shall engage in a timely, good-faith, and interactive process to determine effective, reasonable accommodations for the applicant or employee for conditions related to pregnancy, physical recovery from childbirth, or a related condition.

(3) (a) The employer shall provide written notice of the right to be free from discriminatory or unfair employment practices pursuant to this section to:

(I) New employees at the start of employment; and

(II) Existing employees within one hundred twenty days after August 10, 2016.

(b) The employer shall post the required notice in a conspicuous place in the employer's place of business in an area accessible to employees.

(4) As used in this section:

(a) "Adverse action" means an action where a reasonable employee would have found the action materially adverse, such that it might have dissuaded a reasonable worker from making or supporting a charge of discrimination.

(b) "Reasonable accommodations" may include, but is not limited to, the provision of more frequent or longer break periods; more frequent restroom, food, and water breaks; acquisition or modification of equipment or seating; limitations on lifting; temporary transfer to a less strenuous or hazardous position if available, with return to the current position after pregnancy; job restructuring; light duty, if available; assistance with manual labor; or modified work schedules as long as the employer is not required to do any of the following:

(I) Hire new employees that the employer would not otherwise have hired;

(II) Discharge an employee, transfer another employee with more seniority, or promote another employee who is not qualified to perform the new job;

(III) Create a new position, including a light duty position for the employee, unless a light duty position would be provided for another equivalent employee; or

(IV) Provide the employee paid leave beyond that which is provided to similarly situated employees.

(c) (I) "Undue hardship", in connection with a requested accommodation, means an action requiring significant difficulty or expense to the employer. In determining undue hardship, the following factors may be considered:

(A) The nature and cost of the accommodation;

(B) The overall financial resources of the employer;

(C) The overall size of the employer's business with respect to the number of employees and the number, type, and location of the available facilities; and

(D) The accommodation's effect on expenses and resources or its effect upon the operations of the employer.

(II) The employer's provision of, or a requirement that the employer provide, a similar accommodation to other classes of employees creates a rebuttable presumption that the accommodation does not impose an undue hardship.

(5) It is a discriminatory or unfair employment practice for an employer to violate this section; except that a violation of subsection (3) of this section is not a discriminatory or unfair employment practice.

(6) (a) This section does not preempt or limit any other provision of law relating to sex discrimination or to pregnancy, physical recovery from childbirth, or a related condition.

(b) This section neither increases nor decreases an employee's rights, under any other law, to paid or unpaid leave in connection with the employee's pregnancy.

(7) Notwithstanding section 24-34-405, a court shall not award punitive damages in a civil action involving a claim of failure to make a reasonable accommodation for an employee for conditions related to pregnancy or the physical recovery from childbirth if the defendant demonstrates good-faith efforts to identify and make a reasonable accommodation that would provide an employee who has a health condition related to pregnancy or the physical recovery from childbirth with an equally effective opportunity and would not cause an undue hardship on the operation of the defendant's business.



§ 24-34-402.5. Unlawful prohibition of legal activities as a condition of employment

(1) It shall be a discriminatory or unfair employment practice for an employer to terminate the employment of any employee due to that employee's engaging in any lawful activity off the premises of the employer during nonworking hours unless such a restriction:

(a) Relates to a bona fide occupational requirement or is reasonably and rationally related to the employment activities and responsibilities of a particular employee or a particular group of employees, rather than to all employees of the employer; or

(b) Is necessary to avoid a conflict of interest with any responsibilities to the employer or the appearance of such a conflict of interest.

(2) (a) Notwithstanding any other provisions of this article, the sole remedy for any person claiming to be aggrieved by a discriminatory or unfair employment practice as defined in this section shall be as follows: He or she may bring a civil action for damages in any district court of competent jurisdiction and may sue for all wages and benefits that would have been due him or her up to and including the date of the judgment had the discriminatory or unfair employment practice not occurred; except that nothing in this section shall be construed to relieve the person from the obligation to mitigate his or her damages.

(b) (I) If the prevailing party in the civil action is the plaintiff, the court shall award the plaintiff court costs and a reasonable attorney fee.

(II) This paragraph (b) shall not apply to an employee of a business that has or had fifteen or fewer employees during each of twenty or more calendar work weeks in the current or preceding calendar year.



§ 24-34-402.7. Unlawful action against employees seeking protection

(1) (a) Employers shall permit an employee to request or take up to three working days of leave from work in any twelve-month period, with or without pay, if the employee is the victim of domestic abuse, as that term is defined in section 13-14-101 (2), C.R.S., the victim of stalking, as that crime is described in section 18-3-602, C.R.S., the victim of sexual assault, as that crime is defined in section 18-3-402, C.R.S., or the victim of any other crime, the underlying factual basis of which has been found by a court on the record to include an act of domestic violence, as that term is defined in section 18-6-800.3 (1), C.R.S. This section shall only apply if the employee is using the leave from work to protect himself or herself by:

(I) Seeking a civil protection order to prevent domestic abuse pursuant to section 13-14-104.5, 13-14-106, or 13-14-108, C.R.S.;

(II) Obtaining medical care or mental health counseling or both for himself or herself or for his or her children to address physical or psychological injuries resulting from the act of domestic abuse, stalking, or sexual assault or other crime involving domestic violence;

(III) Making his or her home secure from the perpetrator of the act of domestic abuse, stalking, or sexual assault or other crime involving domestic violence or seeking new housing to escape said perpetrator;

(IV) Seeking legal assistance to address issues arising from the act of domestic abuse, stalking, or sexual assault or other crime involving domestic violence and attending and preparing for court-related proceedings arising from said act or crime.

(b) The provisions of paragraph (a) of this subsection (1) shall only apply to employers who employ fifty or more employees and to employees who have been employed with the employer for twelve months or more.

(2) (a) Except in cases of imminent danger to the health or safety of the employee, an employee seeking leave from work pursuant to this section shall provide his or her employer with the appropriate advance notice of such leave as may be required by the employer's policy and such documentation as may be required by the employer.

(b) An employee seeking leave pursuant to this section, prior to receiving such leave, shall exhaust any and all annual or vacation leave, personal leave, and sick leave, if applicable, that may be available to the employee, unless the employer waives this requirement.

(c) All information related to the employee's leave pursuant to this section shall be kept confidential by the employer.

(3) (a) It shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or any attempt to exercise any rights provided under this section.

(b) It shall be unlawful for any employer to discharge or in any other manner discriminate against any individual for exercising his or her rights under this section.

(c) An employee shall have no greater rights to continued employment or to other benefits and conditions of employment than if the employee was not entitled to leave under this section. Nothing in this section shall be construed to limit the employer's right to discipline or terminate any employee for any reason, including but not limited to reductions in work force or termination for cause or for no reason at all, other than exercising his or her rights under this section.

(4) Notwithstanding any other provisions of this article to the contrary, the sole remedy for any person claiming to be aggrieved by a violation of this section shall be to bring a civil suit for damages or equitable relief or both in any district court of competent jurisdiction. Such person may claim as damages all wages and benefits that would have been due the person up to and including the date of the judgment had the act violating this section not occurred; except that nothing in this section shall be construed to relieve such person from the obligation to mitigate his or her damages.



§ 24-34-403. Time limits on filing of charges

Any charge alleging a violation of this part 4 shall be filed with the commission pursuant to section 24-34-306 within six months after the alleged discriminatory or unfair employment practice occurred, and if not so filed, it shall be barred.



§ 24-34-404. Charges by employers and others

Any employer, labor organization, joint apprenticeship committee, or vocational school whose employees or members, or some of them, refuse or threaten to refuse to comply with the provisions of this part 4 may file with the commission a verified written charge in duplicate asking the commission for assistance to obtain their compliance by conciliation or other remedial action.



§ 24-34-405. Relief authorized - short title

(1) This section shall be known and may be cited as the "Job Protection and Civil Rights Enforcement Act of 2013".

(2) (a) In addition to the relief authorized by section 24-34-306 (9), the commission or the court may order affirmative relief that the commission or court determines to be appropriate, including the following relief, against a respondent who is found to have engaged in an unfair or discriminatory employment practice:

(I) Reinstatement or hiring of employees, with or without back pay. If the commission or court orders back pay, the employer, employment agency, or labor organization responsible for the discriminatory or unfair employment practice shall pay the back pay to the person who was the victim of the practice.

(II) Front pay; or

(III) Any other equitable relief the commission or court deems appropriate.

(b) If the commission or court orders back pay, the liability for back pay accrues from a date not more than two years prior to the filing of a charge with the division. The commission or court shall reduce an award of back pay by any amount of actual earnings of, or amounts that could have been earned with reasonable diligence by, the person who was the victim of the discriminatory or unfair employment practice.

(3) (a) In addition to the relief available pursuant to subsection (2) of this section, and except as provided in paragraph (g) of this subsection (3), in a civil action brought by a plaintiff under this part 4 against a defendant who is found to have engaged in an intentional discriminatory or unfair employment practice, the plaintiff may recover compensatory and punitive damages as specified in this subsection (3). The court shall not award a plaintiff compensatory or punitive damages when the defendant is found to have engaged in an employment practice that is unlawful solely because of its disparate impact.

(b) (I) Except as limited by the "Colorado Governmental Immunity Act", article 10 of this title, and except as provided in subparagraph (II) of this paragraph (b), a plaintiff may recover punitive damages against a defendant, other than the state or any political subdivision, commission, department, institution, or school district of the state, if the plaintiff demonstrates by clear and convincing evidence that the defendant engaged in a discriminatory or unfair employment practice with malice or reckless indifference to the rights of the plaintiff. However, if the defendant demonstrates good-faith efforts to comply with this part 4 and to prevent discriminatory and unfair employment practices in the workplace, the court shall not award punitive damages against the defendant.

(II) The court shall not award punitive damages in a civil action involving a claim of failure to make a reasonable accommodation for a person with a disability if the defendant demonstrates good-faith efforts to identify and make a reasonable accommodation that would provide the person with a disability an equally effective opportunity and would not cause an undue hardship on the operation of the defendant's business.

(c) A plaintiff may recover compensatory damages against a defendant for other pecuniary losses, emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses.

(d) (I) Except as provided in subparagraph (II) of this paragraph (d), the total amount of compensatory and punitive damages awarded pursuant to this subsection (3) shall not exceed the amounts specified in 42 U.S.C. sec. 1981a (b)(3).

(II) For employers who employ fewer than fifteen employees, the total amount of compensatory and punitive damages awarded pursuant to this subsection (3) shall not exceed the following amounts:

(A) If the defendant has one or more employees but fewer than five employees in each of twenty or more calendar weeks in either the current or preceding calendar year, ten thousand dollars; or

(B) If the defendant has five or more employees but fourteen or fewer employees in each of twenty or more calendar weeks in either the current or preceding calendar year, twenty-five thousand dollars.

(III) In determining the appropriate level of damages to award a plaintiff who has been the victim of an intentional discriminatory or unfair employment practice, the court shall consider the size and assets of the defendant and the egregiousness of the intentional discriminatory or unfair employment practice.

(IV) If a plaintiff asserts claims of intentional discriminatory or unfair employment practices under this article and under applicable federal anti-discrimination laws, the plaintiff may recover relief under this section only once for the same injuries, damages, or losses.

(e) Compensatory or punitive damages awarded pursuant to this subsection (3) are in addition to, and do not include, front pay, back pay, interest on back pay, or any other type of relief awarded pursuant to subsection (2) of this section.

(f) The remedies specified in this subsection (3) apply to causes of action alleging discriminatory or unfair employment practices accruing on or after January 1, 2015.

(g) In a civil action involving a claim of discrimination based on age, the plaintiff is entitled only to the relief authorized in subsection (2) of this section and in 29 U.S.C. sec. 626 (b) and 29 U.S.C. sec. 216 (b) if the court finds that the defendant engaged in a discriminatory or unfair employment practice based on age. If, in addition to alleging discrimination based on age, the plaintiff alleges discrimination based on any other factor specified in section 24-34-402 (1), this paragraph (g) does not preclude a plaintiff from recovering the relief authorized by this section for that discrimination claim.

(4) If a plaintiff in a civil action filed under this part 4 seeks compensatory or punitive damages pursuant to subsection (3) of this section, any party to the civil action may demand a trial by jury.

(5) In any civil action under this part 4, the court may award reasonable attorney fees and costs to the prevailing plaintiff. If the court finds that an action or defense brought pursuant to this part 4 was frivolous, groundless, or vexatious as provided in article 17 of title 13, C.R.S., the court may award costs and attorney fees to the defendant in the action.

(6) Except when federal law is silent on the issue, this section shall be construed, interpreted, and applied in a manner that is consistent with standards established through judicial interpretation of Title VII of the federal "Civil Rights Act of 1964", as amended, 42 U.S.C. sec. 2000e et seq.; the federal "Age Discrimination in Employment Act of 1967", as amended, 29 U.S.C. sec. 621 et seq.; titles I and V of the federal "Americans with Disabilities Act of 1990", as amended, 42 U.S.C. sec. 12111 et seq.; and the federal "Civil Rights Act of 1991", 42 U.S.C. sec. 1981a.

(7) Nothing in this section precludes a party from asserting any other available statutory or common law claims.

(8) (a) As used in this subsection (8), "aggrieved party" means a person who has filed a complaint alleging an intentional discriminatory or unfair employment practice, including an applicant for a position in the state personnel system or an employee in the state personnel system.

(b) The commission, a commissioner, an administrative law judge appointed pursuant to part 10 of article 30 of this title, or, in cases involving applicants for positions in or employees in the state personnel system, the state personnel board established pursuant to section 14 of article XII of the state constitution shall not award damages to an aggrieved party alleging an intentional discriminatory or unfair employment practice. An aggrieved party who is seeking damages as authorized in subsection (3) of this section must file a civil action in a court of competent jurisdiction to recover those damages; except that punitive damages are not recoverable against the state or any political subdivision, commission, department, institution, or school district of the state.

(c) (I) Upon issuance of an order by the commission pursuant to section 24-34-306 (9) and subsection (2) of this section or of a written decision by the state personnel board pursuant to section 24-50-125.4 in which the commission or state personnel board makes a finding of an intentional discriminatory or unfair employment practice, an aggrieved party may file a civil action in a district court in this state seeking damages as authorized in subsection (3) of this section.

(II) For complaints filed with the commission, the aggrieved party must file the action for damages within thirty days after the date the commission mails notice of the order issued pursuant to section 24-34-306 (9) and subsection (2) of this section. If the aggrieved party fails to file an action for damages within thirty days after the date the notice of the order is mailed, the action is barred, no district court has jurisdiction to hear the action, and the commission's order becomes final and is subject to judicial review pursuant to section 24-34-307.

(III) (A) For complaints filed with the state personnel board, if an administrative law judge issues the initial written decision on behalf of the state personnel board, the aggrieved party may not file a civil action until after the expiration of the thirty-day period specified in section 24-50-125.4 (4) for filing an appeal. If a party does not file an appeal of the administrative law judge's initial decision with the state personnel board in accordance with section 24-50-125.4 (4), the aggrieved party must file the civil action for compensatory damages within thirty days after the expiration of the appeal period specified in section 24-50-125.4 (4). If a party files an appeal with the state personnel board in accordance with section 24-50-125.4 (4), the aggrieved party must file the civil action for compensatory damages within thirty days after the date the state personnel board transmits the notice of its decision on the appeal in accordance with section 24-50-125.4 (6).

(B) If the aggrieved party fails to file an action for compensatory damages within thirty days after the appeal period expires or the date the state personnel board's notice of decision is transmitted, whichever is applicable pursuant to sub-subparagraph (A) of this subparagraph (III), the action for compensatory damages is barred, no district court has jurisdiction to hear the action, and the state personnel board's decision becomes final and is subject to judicial review pursuant to sections 24-50-125.4 (3) and 24-4-106 (11).

(d) (I) If the aggrieved party initially filed a complaint with the commission, the aggrieved party and the district court shall serve a copy of the civil action complaint on the commission, and upon receipt of the civil action complaint, the commission's order is automatically stayed pending the outcome of the civil action, in which case the commission's decision is not a final order subject to judicial review pursuant to section 24-34-307 until the district court issues a final judgment in the civil action for damages.

(II) If the aggrieved party is an applicant for a position in or an employee in the state personnel system, the aggrieved party and the district court shall serve a copy of the civil action complaint on the state personnel board, and upon receipt of the complaint, the state personnel board's decision is automatically stayed pending the outcome of the civil action, in which case the state personnel board's decision is not a final order subject to judicial review pursuant to sections 24-50-125.4 (3) and 24-4-106 (11) until the district court issues a final judgment in the civil action for compensatory damages.

(e) (I) In a civil action brought pursuant to this subsection (8) for damages after the commission or state personnel board makes a finding of an intentional discriminatory or unfair employment practice, the district court shall consider the issue of whether the aggrieved party is entitled to damages and the amount of damages, if awarded.

(II) The district court may award attorney fees and costs in connection with the action for damages consistent with subsection (5) of this section.

(III) The district court shall expedite the action for damages and set the matter for trial at the earliest practical time.

(f) Upon entering a final judgment in a civil action brought pursuant to this subsection (8), the district court shall serve notice of the judgment on the parties and the commission or state personnel board, as appropriate. Once the commission or state personnel board receives a final judgment from the district court, the commission or state personnel board shall incorporate the district court judgment in its order or decision, which becomes a final order subject to judicial review in accordance with section 24-34-307 or sections 24-50-125.4 (3) and 24-4-106 (11), as applicable.

(g) A claim filed pursuant to this subsection (8) by an aggrieved party against the state for compensatory damages for an intentional unfair or discriminatory employment practice is not subject to the "Colorado Governmental Immunity Act", article 10 of this title.



§ 24-34-406. Ruling on unemployment benefits not a bar

No findings, conclusions, or orders made pursuant to the provisions of articles 70 to 82 of title 8, C.R.S., shall be binding upon the commission in the exercise of its powers pursuant to parts 3 and 4 of this article; except that the commission may consider any explicit findings or conclusions on the issue of discrimination. If the decision under parts 3 and 4 of this article is in favor of the complainant, the respondent may present evidence of any unemployment benefits pursuant to articles 70 to 82 of title 8, C.R.S., which were received by the complainant based on the same occurrence. The relief granted to the complainant shall be reduced by the amount of such benefits, as provided in section 8-2-119, C.R.S.






Part 5 - Housing Practices

§ 24-34-501. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Aggrieved person" means any person who claims to have been injured by a discriminatory housing practice or believes that he will be injured by a discriminatory housing practice that is about to occur.

(1.3) (a) "Disability" means a physical impairment which substantially limits one or more of a person's major life activities and includes a record of such an impairment and being regarded as having such an impairment.

(b) (I) On and after July 1, 1990, as to this part 5, "disability" also includes a person who has a mental impairment, but the term does not include any person currently involved in the illegal use of or addiction to a controlled substance.

(II) The term "mental impairment" as used in subsection (1.3)(b)(I) of this section means any behavioral, mental, or psychological disorder, such as an intellectual and developmental disability, organic brain syndrome, behavioral or mental health disorder, or specific learning disability.

(1.5) "Discriminate" includes both segregate and separate.

(1.6) "Familial status" means one or more individuals, who have not attained eighteen years of age, being domiciled with a parent or another person having legal custody of or parental responsibilities for such individual or individuals or the designee of such parent or other persons having such custody or parental responsibilities with the written permission of such parent or other person. Familial status shall apply to any person who is pregnant or is in the process of securing legal custody or parental responsibilities of any individual who has not attained eighteen years of age.

(2) "Housing" means any building, structure, vacant land, or part thereof offered for sale, lease, rent, or transfer of ownership; except that "housing" does not include any room offered for rent or lease in a single-family dwelling maintained and occupied in part by the owner or lessee of said dwelling as his household.

(3) "Person" has the meaning ascribed to such term in section 24-34-301 (5) and includes any owner, lessee, proprietor, manager, employee, or any agent of a person; but, for purposes of this part 5, "person" does not include any private club not open to the public, which as an incident to its primary purpose or purposes provides lodgings that it owns or operates for other than a commercial purpose unless such club has the purpose of promoting discrimination in the matter of housing against any person because of disability, race, creed, color, religion, sex, sexual orientation, marital status, familial status, national origin, or ancestry.

(4) "Restrictive covenant" means any specification limiting the transfer, rental, or lease of any housing because of disability, race, creed, color, religion, sex, sexual orientation, marital status, familial status, national origin, or ancestry.

(5) "Transfer", as used in this part 5, shall not apply to transfer of property by will or by gift.

(6) "Unfair housing practices" means those practices specified in section 24-34-502.



§ 24-34-502. Unfair housing practices prohibited

(1) It shall be an unfair housing practice and unlawful and hereby prohibited:

(a) For any person to refuse to show, sell, transfer, rent, or lease, or to refuse to receive and transmit any bona fide offer to buy, sell, rent, or lease, or otherwise make unavailable or deny or withhold from any person such housing because of disability, race, creed, color, sex, sexual orientation, marital status, familial status, religion, national origin, or ancestry; to discriminate against any person because of disability, race, creed, color, sex, sexual orientation, marital status, familial status, religion, national origin, or ancestry in the terms, conditions, or privileges pertaining to any housing or the transfer, sale, rental, or lease thereof or in the furnishing of facilities or services in connection therewith; or to cause to be made any written or oral inquiry or record concerning the disability, race, creed, color, sex, sexual orientation, marital status, familial status, religion, national origin, or ancestry of a person seeking to purchase, rent, or lease any housing; however, nothing in this paragraph (a) shall be construed to require a dwelling to be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others;

(b) For any person to whom application is made for financial assistance for the acquisition, construction, rehabilitation, repair, or maintenance of any housing to make or cause to be made any written or oral inquiry concerning the disability, race, creed, color, sex, sexual orientation, marital status, familial status, religion, national origin, or ancestry of a person seeking such financial assistance or concerning the disability, race, creed, color, sex, sexual orientation, marital status, familial status, religion, national origin, or ancestry of prospective occupants or tenants of such housing, or to discriminate against any person because of the disability, race, creed, color, sex, sexual orientation, marital status, familial status, religion, national origin, or ancestry of such person or prospective occupants or tenants in the terms, conditions, or privileges relating to the obtaining or use of any such financial assistance;

(c) (I) For any person to include in any transfer, sale, rental, or lease of housing any restrictive covenants, but shall not include any person who, in good faith and in the usual course of business, delivers any document or copy of a document regarding the transfer, sale, rental, or lease of housing which includes any restrictive covenants which are based upon race or religion, or reference thereto; or

(II) For any person to honor or exercise or attempt to honor or exercise any restrictive covenant pertaining to housing;

(d) For any person to make, print, or publish or cause to be made, printed, or published any notice or advertisement relating to the sale, transfer, rental, or lease of any housing that indicates any preference, limitation, specification, or discrimination based on disability, race, creed, color, religion, sex, sexual orientation, marital status, familial status, national origin, or ancestry;

(e) For any person: To aid, abet, incite, compel, or coerce the doing of any act defined in this section as an unfair housing practice; to obstruct or prevent any person from complying with the provisions of this part 5 or any order issued with respect thereto; to attempt either directly or indirectly to commit any act defined in this section to be an unfair housing practice; to discriminate against any person because such person has opposed any practice made an unfair housing practice by this part 5, because he has filed a charge with the commission, or because he has testified, assisted, or participated in any manner in an investigation, proceeding, or hearing conducted pursuant to parts 3 and 5 of this article; or to coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account of his having exercised or enjoyed, or on account of his having aided or encouraged, any other person in the exercise of any right granted or protected by parts 3 and 5 of this article;

(f) For any person to discharge, demote, or discriminate in matters of compensation against any employee or agent because of said employee's or agent's obedience to the provisions of this part 5;

(g) For any person whose business includes residential real estate-related transactions, which transactions involve the making or purchasing of loans secured by residential real estate or the provisions of other financial assistance for purchasing, constructing, improving, repairing, or maintaining a dwelling or the selling, brokering, or appraising of residential real property, to discriminate against any person in making available such a transaction or in fixing the terms or conditions of such a transaction because of race, creed, color, religion, sex, sexual orientation, marital status, disability, familial status, or national origin or ancestry;

(h) For any person to deny another person access to or membership or participation in any multiple-listing service, real estate brokers' organization or other service, organization, or facility related to the business of selling or renting dwellings or to discriminate against such person in the terms or conditions of such access, membership, or participation on account of race, creed, color, religion, sex, sexual orientation, disability, marital status, familial status, or national origin or ancestry;

(i) For any person, for profit, to induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, religion, sex, sexual orientation, disability, familial status, creed, national origin, or ancestry;

(j) For any person to represent to any other person that any dwelling is not available for inspection, sale, or rental, when such dwelling is in fact available, for the purpose of discriminating against another person on the basis of race, color, religion, sex, sexual orientation, disability, familial status, creed, national origin, or ancestry;

(k) For any person to violate the provisions of section 24-34-502.2.

(2) The provisions of this section shall not apply to or prohibit compliance with local zoning ordinance provisions concerning residential restrictions on marital status.

(3) Nothing contained in this part 5 shall be construed to bar any religious or denominational institution or organization which is operated or supervised or controlled by or is operated in connection with a religious or denominational organization from limiting the sale, rental, or occupancy of dwellings which it owns or operates for other than a commercial purpose to persons of the same religion, or from giving preference to such persons, unless membership in such religion is restricted on account of race, color, or national origin, nor shall anything in this part 5 prohibit a private club not in fact open to the public which, as an incident to its primary purpose or purposes provides lodgings which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of such lodgings to its members or from giving preference to its members.

(4) (Deleted by amendment, L. 92, p. 1122, § 4, effective July 1, 1992.)

(5) Nothing in this section shall be construed to prevent or restrict the sale, lease, rental, transfer, or development of housing designed or intended for the use of persons with disabilities.

(6) Nothing in this part 5 shall prohibit a person engaged in the business of furnishing appraisals of real property from taking into consideration factors other than race, creed, color, religion, sex, sexual orientation, marital status, familial status, disability, religion, national origin, or ancestry.

(7) (a) Nothing in this section shall limit the applicability of any reasonable local, state, or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling. Nor shall any provision in this section regarding familial status apply with respect to housing for older persons.

(b) As used in this subsection (7), "housing for older persons" means housing provided under any state or federal program that the division determines is specifically designed and operated to assist older persons, or is intended for, and solely occupied by, persons sixty-two years of age or older, or is intended and operated for occupancy by at least one person fifty-five years of age or older per unit. In determining whether housing intended and operated for occupancy by one person fifty-five years of age or older per unit qualifies as housing for older persons under this subsection (7), the division shall require the following:

(I) That the housing facility or community publish and adhere to policies and procedures that demonstrate the intent required under this paragraph (b);

(II) That at least eighty percent of the occupied units be occupied by at least one person who is fifty-five years of age or older; and

(III) That the housing facility or community comply with rules promulgated by the commission for verification of occupancy. Such rules shall:

(A) Provide for verification by reliable surveys and affidavits; and

(B) Include examples of the types of policies and procedures relevant to a determination of such compliance with the requirements of subparagraph (II) of this paragraph (b). Such surveys and affidavits shall be admissible in administrative and judicial proceedings for the purposes of verification of occupancy in accordance with this section.

(c) Housing shall not fail to meet the requirements for housing for older persons by reason of persons residing in such housing as of March 12, 1989, who do not meet the age requirements of paragraph (b) of this subsection (7) if the new occupants of such housing meet the age requirements of paragraph (b) of this subsection (7) or, by reason of unoccupied units, if such units are reserved for occupancy by persons who meet the age requirements of paragraph (b) of this subsection (7).

(d) (I) A person shall not be held personally liable for monetary damages for a violation of this part 5 if such person reasonably relied, in good faith, on the application of the exemption available under this part 5 relating to housing for older persons.

(II) For purposes of this paragraph (d), a person may only show good faith reliance on the application of an exemption by showing that:

(A) Such person has no actual knowledge that the facility or community is not or will not be eligible for the exemption claimed; and

(B) The owner, operator, or other official representative of the facility or community has stated, formally, in writing, that the facility or community complies with the requirements of the exemption claimed.

(8) (a) With respect to "familial status", nothing in this part 5 shall apply to the following:

(I) Any single-family house sold or rented by an owner if such private individual owner does not own more than three such single-family houses at any one time. In the case of the sale of any such single-family house by a private individual owner not residing in such house at the time of such sale or who was not the most recent resident of such house prior to such sale, the exemption granted by this subsection (8) shall apply only with respect to one such sale within any twenty-four-month period. Such bona fide private individual owner shall not own any interest in, nor shall there be owned or reserved on his behalf, under any express or voluntary agreement, title to or any right to all or a portion of the proceeds from the sale or rental of more than three such single-family houses at any one time. The sale or rental of any such single-family house shall be excepted from the application of this subsection (8) only if such house is sold or rented:

(A) Without the use in any manner of the sales or rental facilities or the sales or rental services of any real estate broker, agent, or salesman, or of such facilities or services of any person in the business of selling or renting dwellings, or of any employee or agent of any such broker, agent, salesman, or person; and

(B) Without the publication, posting, or mailing, after notice, of any advertisement or written notice in violation of this section; but nothing in this section shall prohibit the use of attorneys, escrow agents, abstractors, title companies, and other such professional assistance as necessary to perfect or transfer the title.

(II) Rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than four families living independently of each other, if the owner actually maintains and occupies one of such living quarters as his residence.

(b) For the purposes of paragraph (a) of this subsection (8), a person shall be deemed to be in the business of selling or renting dwellings if:

(I) He has, within the preceding twelve months, participated as principal in three or more transactions involving the sale or rental of any dwelling or any interest therein;

(II) He has, within the preceding twelve months, participated as agent, other than in the sale of his own personal residence in providing sales or rental facilities or sales or rental services in two or more transactions involving the sale or rental of any dwelling or any interest therein; or

(III) He is the owner of any dwelling designed or intended for occupancy by, or occupied by, five or more families.

(9) Repealed.



§ 24-34-502.2. Unfair or discriminatory housing practices against individuals with disabilities prohibited

(1) It is an unfair or discriminatory housing practice and therefore unlawful and prohibited:

(a) For a person to discriminate in the sale or rental of, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a disability of a buyer or renter, an individual who will reside in the dwelling after it is sold, rented, or made available, or of any individual associated with the buyer or renter;

(b) For a person to discriminate against an individual in the terms, conditions, or privileges of sale or rental of a dwelling or in the provision of services or facilities in connection with such dwelling because of a disability of that individual, of any individual residing in or intending to reside in that dwelling after it is so sold, rented, or made available, or of any individual associated with the individual.

(2) For purposes of this section, "discrimination" includes both segregate and separate and includes, but is not limited to:

(a) A refusal to permit, at the expense of an individual with a disability, reasonable modifications of existing premises occupied or to be occupied by the individual if the modifications are necessary to afford the individual with full enjoyment of the premises; except that, in the case of a rental, the landlord may, where it is reasonable to do so, condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(b) A refusal to make reasonable accommodations in rules, policies, practices, or services when such accommodations may be necessary to afford the individual with a disability equal opportunity to use and enjoy a dwelling; and

(c) In connection with the design and construction of covered multifamily dwellings for first occupancy after the date that is thirty months after the date of enactment of the federal "Fair Housing Amendments Act of 1988", a failure to design and construct those dwellings in such a manner that the public use and common use portions of the dwellings are readily accessible to and usable by individuals with disabilities. At least one building entrance must be on an accessible route unless it is impractical to do so because of the terrain or the unusual characteristics of the site. All doors designed to allow passage into and within all premises within the dwellings must be sufficiently wide to allow passage by individuals with disabilities using mobility devices, and all premises within the dwellings must contain the following features of adaptive design:

(I) Accessible routes into and through the dwellings;

(II) Light switches, electrical outlets, thermostats, and other environmental controls in accessible locations;

(III) Reinforcements in bathroom walls to allow later installation of grab bars; and

(IV) Usable kitchens and bathrooms such that an individual using a mobility device can maneuver about the space.

(3) Compliance with the appropriate requirements of the "Accessible and Usable Buildings and Facilities" standard, or any successor standard, promulgated and amended from time to time by the international code council (commonly cited as ICC/ANSI A117.1) suffices to satisfy the requirements of subsection (2)(c) of this section.

(4) As used in this section, "covered multifamily dwellings" means:

(a) Buildings consisting of four or more units if such buildings have one or more elevators; and

(b) Ground floor units in other buildings consisting of four or more units.



§ 24-34-503. Refusal to show housing

If the charge alleging an unfair housing practice relates to the refusal to show the housing involved, the commission, after proper investigations as set forth in section 24-34-306, may issue its order that the housing involved be shown to the person filing such charge, and, if the respondent refuses without good reason to comply therewith within three days, then the commission or any commissioner may file a petition pursuant to section 24-34-509. The district court shall hear such matters at the earliest possible time, and the court may waive the requirement of security for a petition filed under this section. If the district court finds that the denial to show is based upon an unfair housing practice, it shall order the respondent to immediately show said housing involved and also to make full disclosure concerning the sale, lease, or rental price and any other information being then given to the public.



§ 24-34-504. Time limits on filing of charges

(1) Any charge alleging a violation of this part 5 shall be filed with the commission pursuant to section 24-34-306 within one year after the alleged unfair housing practice occurred, or it shall be barred.

(2) A civil action filed by the attorney general under this section shall be commenced not later than eighteen months after the date of the occurrence or the termination of the alleged discriminatory housing practice.

(3) The director, not later than ten days after filing or identifying additional respondents, shall serve on the respondent a notice identifying the alleged discriminatory housing practice and advising such respondent of the procedural rights and obligations of respondents under this part 5, together with a copy of the original charge.

(4) The director shall commence an investigation of any charge filed pursuant to subsection (1) of this section within thirty days of such filing. Within one hundred days after the filing of the charge, the director shall determine, based on the facts, whether probable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, unless it is impracticable to do so or the director has approved a conciliation agreement with respect to the charge. If the director is unable to complete the investigation within one hundred days after the filing of the charge, the director shall notify the parties of the reasons for not doing so.

(4.1) After a determination by the director that probable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the commission shall issue a notice and complaint as provided in section 24-34-306 (4). After such notice and complaint is issued by the commission, the complainant, respondent, or any aggrieved person on whose behalf the charge was filed may elect to have the claims asserted in the charge decided in a civil action in lieu of an administrative hearing. Such election shall be made in writing within twenty days after receipt of the notice and complaint issued by the commission. The commission shall provide notice of the election to all other parties to whom the notice and complaint relates.

(4.2) If all parties agree to have the charges decided in an administrative hearing, the commission shall hold a hearing as provided in section 24-34-306. If any party elects a civil action, the commission shall authorize the attorney general to commence and maintain a civil action in the appropriate state district court to obtain relief with respect to the discriminatory housing practice or practices alleged in the notice and complaint.

(4.3) Final administrative disposition of a charge filed pursuant to this section shall be made within one year of the date the charge was filed, unless it is impractical to do so. If the commission is unable to do so, the commission shall notify the complainant and the respondent, in writing, of the reasons that such disposition is impractical.

(5) Repealed.



§ 24-34-505. Charges by other persons

Any person whose employees, agents, employers, or principals, or some of them, refuse or threaten to refuse to comply with the provisions of this part 5 may make, sign, and file with the commission a verified written charge in duplicate asking the commission for assistance to obtain their compliance by conciliation or other remedial action.



§ 24-34-505.5. Enforcement by the attorney general

(1) Upon timely application, the attorney general may intervene in any civil action filed as provided in section 24-34-505.6 if the attorney general certifies that the case is of general public importance. Upon such intervention, the attorney general may obtain such relief as would be available to the director under section 24-34-306 in a civil action to which such section applies.

(2) Whenever the attorney general has probable cause to believe that any person or group of persons is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights granted by this title or that any group of persons has been denied any of the rights granted by this title and such denial raises an issue of general public importance, the attorney general may commence a civil action in any appropriate district court.

(3) The attorney general may commence a civil action in any appropriate district court for appropriate relief with respect to:

(a) A discriminatory housing practice referred to the attorney general by the commission under section 24-34-306; or

(b) Breach of a conciliation agreement referred to the attorney general by the director under section 24-34-506.5.

(4) The attorney general, on behalf of the commission, division, or other party at whose request a subpoena is issued under this section, may enforce such subpoena in appropriate proceedings in the district court for the district in which the person to whom the subpoena was addressed resides, was served, or transacts business.

(5) Repealed.



§ 24-34-505.6. Enforcement by private persons

(1) Notwithstanding any provision of this article to the contrary, an aggrieved person may commence a civil action in an appropriate United States district court or state district court not later than two years after the occurrence or the termination of an alleged discriminatory housing practice or the breach of a conciliation agreement entered into under this title, whichever occurs last, to obtain appropriate relief with respect to such discriminatory housing practice or breach.

(2) The computation of such two-year period shall not include any time during which an administrative proceeding under this title was pending with respect to a complaint or charge under this title based upon such discriminatory housing practice. This subsection (2) does not apply to actions arising from a breach of a conciliation agreement.

(3) Notwithstanding any provision of this article to the contrary, an aggrieved person may commence a civil action under this section whether or not a charge has been filed under section 24-34-306 and without regard to the status of any such charge, but if the director or local agency has obtained a conciliation agreement with the consent of an aggrieved person, no action may be filed under this section by such aggrieved person with respect to the alleged discriminatory housing practice which forms the basis for such charge except for the purpose of enforcing the terms of such an agreement.

(4) An aggrieved person may not commence a civil action under this section with respect to an alleged discriminatory housing practice which forms the basis of a complaint issued by the commission if an administrative law judge has commenced a hearing on the record under this title with respect to such complaint.

(5) At the request of the aggrieved person, the court may appoint an attorney in accordance with section 24-34-307 (9.5).

(6) In addition to the relief which may be granted in accordance with section 24-34-508, the following relief is available:

(a) If the court finds that a discriminatory housing practice has occurred or is about to occur, the court may award to the plaintiff actual and punitive damages or may grant as relief, as the court deems appropriate, any permanent or temporary injunction, temporary restraining order, or other order, including an order enjoining the defendant from engaging in such practice or ordering such affirmative action as may be appropriate.

(b) The court, in its discretion, may allow the prevailing party reasonable attorney fees and costs.

(c) Relief granted under this section shall not affect any contract, sale, encumbrance, or lease consummated before the granting of such relief and involving a bona fide purchaser, encumbrancer, or tenant, without actual notice of the filing of a charge with the commission or a civil action under this section.

(7) Repealed.



§ 24-34-506. Probable cause

In making his determination on probable cause under the provisions of section 24-34-306 (2), the director shall find that probable cause exists if upon all the facts and circumstances a person of reasonable prudence and caution would be warranted in a belief that an unfair housing practice has been committed.



§ 24-34-506.5. Conciliation agreements

(1) A conciliation agreement arising out of a conciliation shall be an agreement between the respondent and the charging party, and shall be subject to approval by the director.

(2) A conciliation agreement may provide for binding arbitration of the dispute arising from the charge. Any such arbitration that results from a conciliation agreement may award appropriate relief, including monetary relief.

(3) Each conciliation agreement shall be made public unless the charging party and respondent otherwise agree and the director determines that disclosure is not required to further the purposes of this section.

(4) Whenever the director has reasonable cause to believe that a respondent has breached a conciliation agreement, the director shall refer the matter to the attorney general with a recommendation that a civil action be filed under section 24-34-505.5 for the enforcement of such agreement.

(5) Repealed.



§ 24-34-507. Injunctive relief

(1) After the filing of a charge pursuant to section 24-34-306 (1), the commission or a commissioner designated by the commission for that purpose may file in the name of the people of the state of Colorado through the attorney general of the state a petition in the district court of the county in which the alleged unfair housing practice occurred, or of any county in which a respondent resides, seeking appropriate injunctive relief against such respondent, including orders or decrees restraining and enjoining him from selling, renting, or otherwise making unavailable to the complainant any housing with respect to which the complaint is made, pending the final determination of proceedings before the commission under this part 5.

(2) Any injunctive relief granted pursuant to this section shall expire by its terms within such time after entry, not to exceed sixty days, as the court fixes, unless within the time so fixed the order, for good cause shown, is extended for a like period or unless the party against whom the order is directed consents that it may be extended for a longer period. An affidavit of notice of hearing shall forthwith be filed in the office of the clerk of the district court wherein said petition is filed. The procedure for seeking and granting said injunctive relief, including temporary restraining orders and preliminary injunctions, shall be the procedure provided in the rules of civil procedure for courts of record in Colorado pertaining to injunctions, and the district court has power to grant such temporary relief or restraining orders as it deems just and proper.

(3) The district court shall hear matters on the request for an injunction at the earliest possible time.

(4) If, upon all the evidence at a hearing, the commission finds that a respondent has not engaged in any such unfair housing practice, the district court which has granted temporary relief or restraining orders pursuant to the petition filed by the commission or commissioner shall dismiss such temporary relief or restraining orders. Any person filing a charge alleging an unfair housing practice with the commission, a commissioner, or the attorney general may not thereafter apply, by himself or herself or by his or her attorney-at-law, directly to the district court for any further relief under this part 5, except as provided in section 24-34-307.



§ 24-34-508. Relief authorized

(1) In addition to the relief authorized by section 24-34-306 (9), the commission may order a respondent who has been found to have engaged in an unfair housing practice:

(a) To rehire, reinstate, and provide back pay to any employee or agent discriminated against because of his obedience to this part 5;

(b) To take affirmative action regarding the granting of financial assistance as provided in section 24-34-502 (1)(b) or the showing, sale, transfer, rental, or lease of housing;

(c) To make reports as to the manner of compliance with the order of the commission;

(d) To reimburse any person who was discriminated against for any fee charged in violation of this part 5 and for any actual expenses incurred in obtaining comparable alternate housing, as well as any storage or moving charges associated with obtaining such housing;

(e) To award actual damages suffered by the aggrieved person and injunctive or other equitable relief;

(f) To assess a civil penalty against the respondent in the following amounts:

(I) Not to exceed ten thousand dollars if the respondent has not been adjudged to have committed any prior discriminatory housing practice;

(II) Not to exceed twenty-five thousand dollars if the respondent has been adjudged to have committed any other discriminatory housing practice during the five-year period ending on the date of the filing of the charge;

(III) Not to exceed fifty thousand dollars if the respondent has been adjudged to have committed two or more discriminatory housing practices during the seven-year period ending on the date of the filing of the charge.

(2) In addition to the relief authorized by the provisions of subsection (1) of this section, an individual with a disability who has suffered an unfair housing practice based on his or her disability is entitled to the relief set forth in section 24-34-802.



§ 24-34-509. Enforcement sought by commission

Upon refusal by a person to comply with any order, order pursuant to section 24-34-503, or regulation of the commission, the commission has authority to immediately seek an order in the district court enforcing the order or regulation of the commission. Such proceedings shall be brought in the district court in the county in which the respondent resides or transacts business.






Part 6 - Discrimination in Places of Public Accommodation

§ 24-34-601. Discrimination in places of public accommodation - definition

(1) As used in this part 6, "place of public accommodation" means any place of business engaged in any sales to the public and any place offering services, facilities, privileges, advantages, or accommodations to the public, including but not limited to any business offering wholesale or retail sales to the public; any place to eat, drink, sleep, or rest, or any combination thereof; any sporting or recreational area and facility; any public transportation facility; a barber shop, bathhouse, swimming pool, bath, steam or massage parlor, gymnasium, or other establishment conducted to serve the health, appearance, or physical condition of a person; a campsite or trailer camp; a dispensary, clinic, hospital, convalescent home, or other institution for the sick, ailing, aged, or infirm; a mortuary, undertaking parlor, or cemetery; an educational institution; or any public building, park, arena, theater, hall, auditorium, museum, library, exhibit, or public facility of any kind whether indoor or outdoor. "Place of public accommodation" shall not include a church, synagogue, mosque, or other place that is principally used for religious purposes.

(2) (a) It is a discriminatory practice and unlawful for a person, directly or indirectly, to refuse, withhold from, or deny to an individual or a group, because of disability, race, creed, color, sex, sexual orientation, marital status, national origin, or ancestry, the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of a place of public accommodation or, directly or indirectly, to publish, circulate, issue, display, post, or mail any written, electronic, or printed communication, notice, or advertisement that indicates that the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of a place of public accommodation will be refused, withheld from, or denied an individual or that an individual's patronage or presence at a place of public accommodation is unwelcome, objectionable, unacceptable, or undesirable because of disability, race, creed, color, sex, sexual orientation, marital status, national origin, or ancestry.

(b) A claim brought pursuant to paragraph (a) of this subsection (2) that is based on disability is covered by the provisions of section 24-34-802.

(2.5) It is a discriminatory practice and unlawful for any person to discriminate against any individual or group because such person or group has opposed any practice made a discriminatory practice by this part 6 or because such person or group has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing conducted pursuant to this part 6.

(3) Notwithstanding any other provisions of this section, it is not a discriminatory practice for a person to restrict admission to a place of public accommodation to individuals of one sex if such restriction has a bona fide relationship to the goods, services, facilities, privileges, advantages, or accommodations of such place of public accommodation.



§ 24-34-602. Penalty and civil liability

(1) (a) Any person who violates section 24-34-601 shall be fined not less than fifty dollars nor more than five hundred dollars for each violation. A person aggrieved by the violation of section 24-34-601 shall bring an action in any court of competent jurisdiction in the county where the violation occurred. Upon finding a violation, the court shall order the defendant to pay the fine to the aggrieved party.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), a person who violates the provisions of section 24-34-601 based on a disability shall be subject to the provisions of section 24-34-802.

(2) Repealed.

(3) The relief provided by this section is an alternative to that authorized by section 24-34-306 (9), and a person who seeks redress under this section is not permitted to seek relief from the commission.



§ 24-34-603. Jurisdiction of county court - trial

The county court in the county where the offense is committed shall have jurisdiction in all civil actions brought under this part 6 to recover damages to the extent of the jurisdiction of the county court to recover a money demand in other actions. Either party shall have the right to have the cause tried by jury and to appeal from the judgment of the court in the same manner as in other civil suits.



§ 24-34-604. Time limits on filing of charges

Any charge filed with the commission alleging a violation of this part 6 shall be filed pursuant to section 24-34-306 within sixty days after the alleged discriminatory act occurred, and if not so filed, it shall be barred.



§ 24-34-605. Relief authorized

In addition to the relief authorized by section 24-34-306 (9), the commission may order a respondent who has been found to have engaged in a discriminatory practice as defined in this part 6 to rehire, reinstate, and provide back pay to any employee or agent discriminated against because of his obedience to this part 6; to make reports as to the manner of compliance with the order of the commission; and to take affirmative action, including the posting of notices setting forth the substantive rights of the public under this part 6.






Part 7 - Discriminatory Advertising

§ 24-34-701. Publishing of discriminative matter forbidden

No person, being the owner, lessee, proprietor, manager, superintendent, agent, or employee of any place of public accommodation, resort, or amusement, directly or indirectly, by himself or herself or through another person shall publish, issue, circulate, send, distribute, give away, or display in any way, manner, or shape or by any means or method, except as provided in this section, any communication, paper, poster, folder, manuscript, book, pamphlet, writing, print, letter, notice, or advertisement of any kind, nature, or description that is intended or calculated to discriminate or actually discriminates against any disability, race, creed, color, sex, sexual orientation, marital status, national origin, or ancestry or against any of the members thereof in the matter of furnishing or neglecting or refusing to furnish to them or any one of them any lodging, housing, schooling, or tuition or any accommodation, right, privilege, advantage, or convenience offered to or enjoyed by the general public or which states that any of the accommodations, rights, privileges, advantages, or conveniences of any such place of public accommodation, resort, or amusement shall or will be refused, withheld from, or denied to any person or class of persons on account of disability, race, creed, color, sex, sexual orientation, marital status, national origin, or ancestry or that the patronage, custom, presence, frequenting, dwelling, staying, or lodging at such place by any person or class of persons belonging to or purporting to be of any particular disability, race, creed, color, sex, sexual orientation, marital status, national origin, or ancestry is unwelcome or objectionable or not acceptable, desired, or solicited.



§ 24-34-702. Presumptive evidence

The production of any such communication, paper, poster, folder, manuscript, book, pamphlet, writing, print, letter, notice, or advertisement, purporting to relate to any such place and to be made by any person being the owner, lessee, proprietor, agent, superintendent, manager, or employee thereof, shall be presumptive evidence in any civil or criminal action or prosecution that the same was authorized by such person.



§ 24-34-703. Places of public accommodation - definition

A place of public accommodation has the same meaning as set forth in section 24-34-301.



§ 24-34-704. Exceptions

Nothing in this part 7 shall be construed to prohibit the mailing of a private communication in writing sent in response to specific written inquiry.



§ 24-34-705. Penalty

Any person who violates any of the provisions of this part 7 or who aids in, incites, causes, or brings about in whole or in part the violation of any of such provisions, for each and every violation thereof, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than ninety days, or by both such fine and imprisonment. The penalty provided by this section shall be an alternative to the relief authorized by section 24-34-306 (9), and a person who seeks redress under this section shall not be permitted to seek relief from the commission.



§ 24-34-706. Time limits on filing of charges

Any charge filed with the commission alleging a violation of this part 7 shall be filed pursuant to section 24-34-306 within sixty days after the alleged discriminatory act occurred, and, if not so filed, it shall be barred.



§ 24-34-707. Relief authorized

In addition to the relief authorized by section 24-34-306 (9), the commission may order a respondent who has been found to have violated any of the provisions of this part 7 to rehire, reinstate, and provide back pay to any employee or agent discriminated against because of his obedience to this part 7; to make reports as to the manner of compliance with the order of the commission; and to take affirmative action, including the posting of notices setting forth the substantive rights of the public under this part 7.






Part 8 - Persons With Disabilities - Civil Rights

§ 24-34-801. Legislative declaration

(1) The general assembly declares that it is the policy of the state:

(a) To encourage and enable individuals who are visually or hearing impaired or individuals with a disability to participate fully in social, employment, and educational opportunities, as well as other activities in our state on the same terms and conditions as individuals without a disability;

(b) That individuals who are visually or hearing impaired or individuals with a disability have the same rights as individuals without a disability to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities, and other public places;

(c) That individuals who are visually or hearing impaired or individuals with a disability are entitled to full and equal housing accommodations, facilities, and privileges of all common carriers, airplanes, motor vehicles, trains, motor buses, streetcars, boats, or any other public conveyances or modes of transportation, hotels, motels, lodging places, places of public accommodation, amusement, or resort, and other places to which the general public is invited, including restaurants and grocery stores; and

(d) That individuals who are visually or hearing impaired or individuals with a disability must not be excluded, by reason of his or her disability, from participation in or be denied the benefits of the services, programs, or activities of any public entity or be subject to discrimination by any public entity.

(2) Repealed.



§ 24-34-802. Violations - penalties

(1) It is a discriminatory practice and unlawful for any person to discriminate against any individual or group because such person or group has opposed any practice made a discriminatory practice based on disability pursuant to part 5, 6, or 8 of this article, or because such person or group has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing conducted pursuant to part 5, 6, or 8 of this article.

(2) (a) A qualified individual with a disability, as defined in section 24-34-301 (5.6), who is subject to a violation of subsection (1) of this section or of section 24-34-502, 24-34-502.2, 24-34-601, or 24-34-803 based on his or her disability may bring a civil suit in a court of competent jurisdiction and is entitled to any of the following remedies:

(I) A court order requiring compliance with the provisions of the applicable section;

(II) The recovery of actual monetary damages; or

(III) A statutory fine not to exceed three thousand five hundred dollars.

(b) For a claim brought pursuant to paragraph (a) of this subsection (2) for a construction-related accessibility violation, the violation must be considered a single incident and not as separate violations for each day the construction-related accessibility violation exists.

(c) (I) A small business defendant is entitled to a fifty percent reduction in a statutory fine assessed pursuant to subparagraph (III) of paragraph (a) of this subsection (2) if it corrects the accessibility violation within thirty days after the filing of the complaint. The fifty percent reduction in a statutory fine does not apply, however, if the defendant knowingly or intentionally made or caused to have made the access barrier that caused the accessibility violation.

(II) For purposes of this paragraph (c), "small business" means an employer with twenty-five or fewer employees and no more than three million five hundred thousand dollars in annual gross income.

(III) Nothing in this paragraph (c) may be interpreted to result in a reduction in actual monetary damages awarded pursuant to subparagraph (II) of paragraph (a) of this subsection (2).

(3) An award of attorney fees and costs pursuant to section 24-34-505.6 (6)(b) applies to claims brought pursuant to this section.

(4) A court that hears civil suits pursuant to this section shall apply the same standards and defenses that are available under the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., and its related amendments and implementing regulations.



§ 24-34-803. Rights of individuals with service animals

(1) A qualified individual with a disability has the right to be accompanied by a service animal individually trained for that individual without being required to pay an extra charge for the service animal in or on the following places or during the following activities and subject to the conditions and limitations established by law and applicable alike to all individuals:

(a) Any place of employment, housing, or public accommodation;

(b) Any programs, services, or activities conducted by a public entity;

(c) Any public transportation service; or

(d) Any other place open to the public.

(2) A trainer of a service animal, or an individual with a disability accompanied by an animal that is being trained to be a service animal, has the right to be accompanied by the service animal in training without being required to pay an extra charge for the service animal in training in or on the following places or during the following activities:

(a) Any place of employment, housing, or public accommodation;

(b) Any programs, services, or activities conducted by a public entity;

(c) Any public transportation service; or

(d) Any other place open to the public.

(3) (a) An employer shall allow an employee with a disability who is accompanied by a service animal to keep the employee's service animal with the employee at all times in the place of employment. An employer shall not fail or refuse to hire or discharge any individual with a disability, or otherwise discriminate against any individual with a disability, with respect to compensation, terms, conditions, or privileges of employment because that individual with a disability is accompanied by a service animal individually trained for that individual.

(b) An employer shall make reasonable accommodation to make the workplace accessible for an otherwise qualified individual with a disability who is an applicant or employee and who is accompanied by a service animal individually trained for that individual unless the employer can show that the accommodation would impose an undue hardship on the employer's business. For purposes of this paragraph (b), "undue hardship" and "reasonable accommodation" have the same meaning as set forth in Title I of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec 12101 et seq., and its related amendments and implementing regulations.

(4) The owner or individual with a disability who has control or custody of a service animal or the trainer of a service animal is liable for any damage to persons, premises, or facilities, including places of housing, places of public accommodation, and places of employment, caused by that individual's service animal or service animal in training. The individual who has control or custody of a service animal or a service animal in training is subject to the provisions of section 18-9-204.5, C.R.S.

(5) An individual with a disability who owns a service animal is exempt from any state or local licensing fees or charges that might otherwise apply in connection with owning a similar animal.

(6) The mere presence of a service animal in a place of public accommodation is not grounds for any violation of a sanitary standard, rule, or regulation promulgated pursuant to section 25-4-1604, C.R.S.



§ 24-34-804. Service animals - violations - penalties

(1) It is unlawful for any person, firm, corporation, or agent of any person, firm, or corporation to:

(a) Withhold, deny, deprive, or attempt to withhold, deny, or deprive a qualified individual with a disability who is accompanied by a service animal or a trainer of a service animal of any of the rights or privileges secured in section 24-34-803;

(b) Threaten to interfere with any of the rights of a qualified individual with a disability who is accompanied by a service animal or a trainer of a service animal secured in section 24-34-803;

(c) Punish or attempt to punish a qualified individual with a disability who is accompanied by a service animal or a trainer of a service animal for exercising or attempting to exercise any right or privilege secured by section 24-34-803; or

(d) Interfere with, injure, or harm, or cause another dog to interfere with, injure, or harm, a service animal.

(2) Any person who violates any provision of subsection (1) of this section commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(3) (a) (I) Except as provided for in subparagraphs (II) and (III) of this paragraph (a), a person who violates any provision of subsection (1) of this section is liable to the qualified individual with a disability who is accompanied by a service animal or a trainer of a service animal whose rights were affected for the penalties provided in section 24-34-802.

(II) A person who willfully or wantonly causes harm to a service animal or a service animal in training is liable to the legal owner of the service animal or service animal in training for treble the amount of actual damages.

(III) The legal owner of an animal that is willfully or wantonly allowed to cause harm to a service animal or a service animal in training is liable to the legal owner of the service animal or service animal in training for treble the amount of actual damages.

(b) In any action commenced pursuant to this subsection (3), a court may award costs and reasonable attorney fees.

(c) An animal care or control agency is exempt from the provisions of this subsection (3) if, after a good-faith effort, the agency is unaware that the animal is a service animal.

(4) Nothing in this section is intended to interfere with remedies or relief that any person might be entitled to pursuant to parts 3 to 7 of this article.






Part 9 - Mandatory Review of Proposed Continuing Education Requirements for Regulated Occupations and Professions

§ 24-34-901. Proposed continuing education requirements for regulated occupations and professions - review by office of executive director

(1) Before any bill is introduced in the general assembly that contains, or any bill is amended to contain, a mandatory continuing education requirement for any occupation or profession, the practice of which requires a state of Colorado license, certificate, or registration, the group or association proposing such mandatory continuing education requirement shall first submit information concerning the need for such a requirement to the office of the executive director of the department of regulatory agencies. The executive director shall impartially review such evidence, analyze and evaluate the proposal, and report in writing to the general assembly whether mandatory continuing education would likely protect the public served by the practitioners. Proposals may include, but need not be limited to: Information that shows that the knowledge base for the profession or occupation is changing; that mandatory continuing education of this profession or occupation is required in other states; if applicable, that any independent studies have shown that mandatory continuing education is effective in assuring the competency of practitioners. The proposal may also include any assessment tool that shows the effectiveness of mandatory continuing education and recommendations about sanctions that should be included for noncompliance with the requirement of mandatory continuing education. The provisions of this section shall not be applicable to:

(a) Any profession or occupation that, as of July 1, 1991, has mandatory continuing education requirements in place;

(b) Any bill that is introduced as a result of a legislative interim committee and that as introduced in the general assembly includes a mandatory continuing education requirement.

(2) This section is exempt from the provisions of section 24-1-136 (11), and the periodic reporting requirement of this section shall remain in effect until changed by the general assembly acting by bill.









Article 35 - Department of Revenue

Part 1 - Organization

§ 24-35-101. Functions of department of revenue

(1) There is hereby created the department of revenue, the functions of which are the collection of the following:

(a) Taxes levied and the license fees imposed by the provisions of articles 22 and 26 to 29 of title 39, C.R.S., and section 21 of article X of the state constitution, and the administration and enforcement of said provisions;

(b) Taxes levied by the provisions of articles 23.5 and 25 of title 39, C.R.S.;

(c) Taxes levied and the license fees imposed by the provisions of part 1 of article 6 of title 12, title 42, and part 2 of article 5 of title 43, and the administration and enforcement of said provisions;

(d) Taxes levied and the license fees imposed by the provisions of article 46 and part 5 of article 47 of title 12, C.R.S., and the administration and enforcement of said provisions;

(e) Repealed.

(f) Taxes, fees, and other revenues, the payment of which is required by law, which the department may be directed by law, rule, or agreement to administer, collect, or enforce.



§ 24-35-102. Executive director - annual report

(1) There is hereby created the office of the executive director of the department of revenue, who shall be the head of the department. The executive director shall be appointed by the governor, with the consent of the senate, and shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109. Whenever any law of this state refers to the director of revenue, such law shall be deemed to refer to the executive director of the department of revenue.

(2) The executive director shall be the chief authority of the state and the adviser of the governor and the general assembly in matters of collection of taxes and the enforcement of the taxing and licensing laws and shall have such powers and duties as are necessary and proper to the carrying out of the functions vested by this title in the department of revenue.

(3) The executive director shall prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to the provisions of section 24-1-136, a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the department of revenue or to any subdivisions thereof.

(4) Publications of the department circulated in quantity outside the executive branch shall be issued by the executive director in accordance with the provisions of section 24-1-136.

(5) The executive director shall provide for the printing each year of the financial report summary provided to him by the controller pursuant to section 24-30-207 (2) in the state income tax instruction booklet.



§ 24-35-103. Powers of executive director - deputies

(1) In addition to the divisions specified in section 24-1-117 (4), the executive director of the department of revenue, subject to the approval of the governor, may create such groups, divisions, or subordinate departments within the department of revenue as he or she deems necessary for the proper and efficient functioning of said department, and, when established, may appoint, subject to the approval of the governor, all heads of groups, divisions, and subordinate departments. All such appointments shall be from an eligible list prepared by the state personnel director. If there is no eligible list for the position to be filled, the state personnel director shall forthwith issue to the appointee named by the executive director a provisional appointment, which shall remain in effect until examination is had and such eligible list established, but in no event for a longer period than six months.

(2) (a) Except as provided in paragraph (b) of this subsection (2), the executive director of the department of revenue, with the written approval of the governor, may combine existing groups, divisions, or subordinate departments or reduce the personnel in any group, division, or subordinate department or combined groups, divisions, or subordinate departments or in the department of revenue as a whole, in which case all employees so losing their positions for such reason, in the order of their seniority, shall be placed at the head of the eligible list of like qualifications and duties by the state personnel director. If such employee is a provisional employee, the employee shall not be placed at the head of any such list unless the employee has passed the regular examination of the state personnel system for such position and then only if his or her grade in such examination entitles such person to such position on said eligible list.

(b) The executive director of the department of revenue shall not combine or eliminate the divisions specified in section 24-1-117 (4)(a) unless specifically authorized by law.

(3) Repealed.

(4) (a) Notwithstanding any provision of law, upon approval by the appropriate examination, registration, or licensing board or commission, the executive director of the department of revenue may change the annual renewal date of any license, registration, or certificate issued by such board or commission in order to ensure that approximately the same number of licenses, registrations, or certificates are scheduled for renewal each month of the year. When an annual renewal date is changed or established pursuant to this subsection (4), the fee for such renewal shall be prorated accordingly, and in no case shall fees for an annual license, registration, or certificate be charged for a period in excess of twenty-four months until July 1, 2005, or, after July 1, 2005, a period in excess of twelve months.

(b) This subsection (4) shall not be construed to prohibit the issuance of a license, registration, or certificate for more than twelve months if such authority is granted by statute.



§ 24-35-103.5. Private letter rulings - information letters - fees - creation of fund - definitions - repeal

(1) For purposes of this section, unless the context otherwise requires:

(a) "Information letter" means a nonbinding statement issued by the department of revenue to a taxpayer that provides general information regarding any tax administered by the department pursuant to title 29 or 39, C.R.S., that is made in response to a written request from a taxpayer for such information.

(b) "Private letter ruling" means a written determination issued by the executive director of the department of revenue, or the executive director's designee, to a taxpayer on the tax consequences of a proposed or completed transaction under any tax administered by the department pursuant to title 29 or 39, C.R.S., that is made in response to a written request from a taxpayer for such a ruling.

(2) The executive director of the department of revenue, or the executive director's designee, shall, except as otherwise provided by rule, issue information letters and private letter rulings upon the written request of a taxpayer. The executive director shall promulgate rules in accordance with article 4 of this title establishing the process for issuing an information letter or a private letter ruling, including but not limited to rules that specify:

(a) The procedure, form, and time periods for submitting a request for an information letter or a private letter ruling;

(b) The terms and conditions under which a private letter ruling binds the department of revenue or may be revoked or modified; except that any revocation by the department of a private letter ruling shall only be effective prospectively and shall not affect any transaction undertaken on or prior to the date of the revocation;

(c) The limitations on the applicability of an information letter or a private letter ruling to specific persons, transactions, factual circumstances, and time periods;

(d) The circumstances under which a request for an information letter or a private letter ruling may be declined by the executive director of the department of revenue.

(3) The executive director of the department of revenue shall issue private letter rulings within ninety days of the receipt of a written request by a taxpayer unless the request is declined. In the event a request for a private letter ruling is declined, the executive director shall notify the taxpayer in writing of such declination no later than thirty days after the date the request was submitted to the department.

(3.5) The department of revenue shall track the total full-time equivalent personnel positions necessary and the hours dedicated by each FTE for the issuance, declination, modification, or revocation of all information letters or private letter rulings as required by this section.

(4) The issuance, modification, or revocation of an information letter or a private letter ruling shall not constitute a tax policy change for purposes of section 20 (4)(a) of article X of the state constitution.

(5) (a) The executive director of the department of revenue shall redact information from an information letter or private letter ruling in order to ensure the confidentiality of the taxpayer or other persons, transactions, factual circumstances, or time periods that are the subject of the information letter or private letter ruling and make public the balance of the information letter or private letter ruling.

(b) The executive director may withhold the information letter or private letter ruling from the public based upon a determination that information in the information letter or private letter ruling cannot be redacted in a manner that maintains the confidentiality of the taxpayer or other persons, transactions, factual circumstances, or time periods that are the subject of the information letter or private letter ruling. Such a determination shall be subject to review by a court of competent jurisdiction.

(6) The executive director of the department of revenue shall promulgate rules pursuant to article 4 of this title establishing reasonable fees for the direct and indirect costs of the administration of this section, which fees shall accompany any request for a private letter ruling made pursuant to subsection (1) of this section. All fees collected shall be transmitted to the state treasurer, who shall credit the same to the private letter ruling fund, which fund is hereby created. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of the administration of this section.

(7) This section is repealed, effective September 1, 2023. Prior to such repeal, the information letter and private letter ruling function of the executive director of the department of revenue shall be reviewed as provided for in section 24-34-104. The general assembly shall not continue to authorize the department of revenue to retain full-time equivalent employee authorization to issue information letters and private letter rulings after this section is repealed.



§ 24-35-104. Bond of executive director

The executive director of the department of revenue, on or before entering upon the duties of his office, shall give bond to the state of Colorado in the sum of two hundred thousand dollars, conditioned upon the faithful discharge of the duties of his office. Said bond shall be signed by one or more surety companies authorized to transact business in the state of Colorado, and the entire premium therefor shall be paid in one lump sum from state funds, and the general assembly shall make the necessary appropriation therefor.



§ 24-35-105. Supplies

The department of revenue shall be provided with suitable quarters, equipment, services, supplies, materials, and other facilities and services as may be necessary to carry out its functions and is authorized to incur necessary expenditures for such facilities and services, subject to the limitation of appropriations and dedicated revenues provided therefor.



§ 24-35-106. Deposits by executive director

The executive director of the department of revenue, before the close of each business day, shall deposit with the state treasurer all sums of money collected by the department of revenue. The state treasurer, upon receipt of any moneys from the executive director, shall execute a receipt for the money in duplicate, delivering one copy of the receipt to the executive director and retaining the other copy in his or her files.



§ 24-35-108. Functions of department of revenue - collection of state taxes

(1) In addition to any function specified in this article, the functions of the department of revenue and the duties of the executive director of the department of revenue as the head of said department or of the head of a group, division, or subordinate department appointed by the executive director in accordance with this article are:

(a) To collect delinquent taxes, assessments, and licenses under the jurisdiction of the department of revenue;

(b) To assist the attorney general in the prosecution of any legal actions commenced for the collection of any delinquent tax, assessment, or license within the jurisdiction of the department of revenue;

(c) To audit reports and returns of taxpayers in connection with all taxes, assessments, and licenses within the jurisdiction of the department of revenue, and, in the performance of this function and duty, the work of the department of revenue shall be so planned and organized that when a field auditor of the department of revenue investigates the tax liability of a taxpayer, to the extent practical, he or she shall examine the tax liability of such taxpayer with respect to all state taxes as to which the return or report of the taxpayer is in question to the end that separate audits by different auditors shall be reduced to a minimum;

(d) To assist local tax collectors insofar as the collection of state taxes is concerned;

(e) To promulgate and establish, with the approval of the governor, rules governing not only the internal administration of the department of revenue but also the collection of taxes, assessments, and licenses and delinquencies in any thereof;

(f) To make arbitrary deficiency and jeopardy assessments as provided by law and by the rules of the department;

(g) Such other duties as may be delegated from time to time to the department of revenue by law concerning the enforcement and collection of state taxes, assessments, and licenses;

(h) To act for and on behalf of the executive director of the department of revenue in all department of revenue matters whenever the executive director specifically authorizes the head of a group, division, or subordinate department to act on his or her behalf for the purposes described in this section.



§ 24-35-108.5. Annual disclosure to individual taxpayers of average taxes paid

(1) For calendar years commencing on or after January 1, 2003, the department of revenue shall determine the average amount of certain federal, state, and local taxes paid by individual taxpayers based on taxpayers' average income as presented in the most recent publication of the data in the department's Colorado tax profile study, or its successor. The department shall disclose such information to taxpayers on an annual basis pursuant to this section.

(2) (a) In the calculation of the average amount of federal taxes paid by individual taxpayers, the department of revenue shall include the average federal income tax and the average amount of the joint employer and employee contribution to social security and medicare paid on behalf of each employee for the tax year corresponding to the most recent publication of the department's Colorado tax profile study, or its successor.

(b) In the calculation of the average amount of state taxes paid by individual taxpayers, the department of revenue shall include the average state individual income tax; sales and use tax; gas and gasohol tax; licenses and registrations; tax on alcoholic beverages; and tax on cigarettes and tobacco.

(c) In the calculation of the average amount of local taxes paid by individual taxpayers, the department of revenue shall include the average residential property tax; local sales and use tax; specific ownership tax; and occupational tax.

(3) For each of the taxes specified in subsection (2) of this section, the department of revenue shall determine the average amount of taxes paid by income classes as presented in the most recent publication of such data in the department's Colorado tax profile study, or its successor. Such income classes shall be stratified from the lowest to the highest income tax ranges.

(4) The department of revenue shall prepare a table that discloses the average amount of taxes paid by taxpayers as printed in the most recent publication of the department's Colorado tax profile study, or its successor. Each tax specified in subsection (2) of this section shall be listed in a column on the left side of the table. The income ranges specified in subsection (3) of this section shall appear across the top of the table. The average amount paid for each tax, the average total amount paid in federal, state, and local tax, and the average total amount paid for all taxes combined shall appear under each income range. The table shall be titled "Disclosure of Average Taxes Paid", and the title line of the table shall be printed in eighteen-point type or larger.

(5) The department of revenue shall print the table prepared pursuant to subsection (4) of this section in the income tax booklet that the department mails to taxpayers on an annual basis. The department shall print the table in a clear and noticeable location in the income tax booklet and shall indicate the location of such table in the table of contents for the income tax booklet. The department shall also make the table available through the "NetFile" link on the department's website and shall ensure that the table is clearly accessible through a noticeable link on the "NetFile" website.



§ 24-35-109. Collections - distraint and sale

(1) The department of revenue has every power provided by law to enforce the collection of taxes and license fees due the state by foreclosure of liens against real estate and by execution and sale as for a debt due the state or any taxing division or agency thereof.

(2) Specifically, by way of extension and not of limitation, if any person, firm, or corporation liable to pay any tax for personal property or license fee, all or any portion of which is then due the state, neglects or refuses to pay the same within thirty days after notice and demand therefor to the taxpayer is made in writing by the executive director of the department of revenue or a group, division, or subordinate department head appointed pursuant to this article, it is lawful for the executive director or such group, division, or subordinate department head, to collect the whole of said tax or license fee, together with such interest and other amounts as are required by law, by distraint and sale of the goods, chattels, or effects, including stocks, securities, bank accounts, and evidences of debt of the delinquent taxpayer. Only such property as is exempt from attachment and execution under the laws of this state shall be exempt from distraint and sale under the provisions of this title.

(3) When distraint is made under the power granted in this section, the officer making such distraint shall make or cause to be made an account of the goods, chattels, and effects distrained and shall sign the same in the name of the state of Colorado by authority of the executive director of the department of revenue. A copy of said notice shall be served upon the owner and upon the possessor of any of the distrained property in the same manner as provided by law for the service of summons in judicial actions in the district courts of the state. Said notice shall also specify the total amount of tax, interest, and penalties due, the time and place when the sale thereof shall occur, and the upset or minimum price, if any, at which the distrained property will be sold. A copy of said notice shall likewise be published once in some legal newspaper within the county in which said distraint is made not more than thirty nor less than ten days prior to the date of such sale, and it shall be posted in a conspicuous place in the county courthouse of said county. If there is no legal newspaper published in such county, then the publication of said notice shall not be required.

(4) Every such sale shall be at public auction and shall be held not less than thirty nor more than sixty days after service of the notice of distraint, but any such sale may be adjourned from time to time by the officer making the same if the upset or minimum price is not bid or if for any other reason he deems such adjournment advisable; but no such sale shall be adjourned for a longer period than ninety days in all.

(5) In all cases of sale under distraint, the certificate of such sale shall be prima facie evidence of the regularity of the proceedings in making the sale, and said certificate shall transfer to the purchaser all right, title, and interest of the delinquent taxpayer in and to the property sold; and, if any of the property sold consists of stocks, registered bonds, or other certificates of indebtedness, said certificate of such sale shall be authority for the corporation, firm, or association issuing such stock or having outstanding any such registered bonds or certificates of indebtedness and to all transfer agents thereof to record and transfer the same on their books, accounts, and records the same in all respects as if the certificates of stock or registered bonds or certificates of indebtedness had been duly endorsed for transfer by the delinquent taxpayer as owner thereof.

(6) No such distraint and sale shall occur or be valid unless commenced within three years from and after the date when such tax or license fee becomes due and payable. Every owner of property thus distrained and sold may redeem the same from such sale after the date when the sale occurred by payment of the amount of such tax, together with interest, penalties, and costs of sale. The executive director of the department of revenue shall collect all taxes due the state on real property in the manner provided by law.

(7) If, at any such sale or any adjournment thereof, the price bid is less than the cost of sale, the officer making the sale shall bid in the property in the name of the state of Colorado; except that the proportionate share of any political subdivision derived from any such sale shall be remitted to the political subdivision entitled thereto. If the amount bid at any such sale or at any adjournment thereof is less than the amount of the delinquency plus interest, penalties, and costs, if any, the officer making the sale may bid in the property in the name of the state of Colorado if the property tax administrator shall direct him in writing to do so, certifying in such direction that in the opinion of the property tax administrator the price offered is less than the forced sale value of the distrained property offered for sale.

(8) If any person, firm, or corporation liable for the payment of any tax has repeatedly failed, neglected, or refused to pay the same within the time specified for such payment and the department of revenue has been required to exercise its enforcement proceedings three or more times through the issuance of a distraint warrant to enforce payment of any such taxes due, then the executive director of the department of revenue is authorized to assess and collect the amount of such taxes due together with all the interest and penalties thereon provided by law and also assess and collect an additional amount equal to fifteen percent of the delinquent taxes, interest, and penalties due or the sum of twenty-five dollars, whichever amount is greater, said additional amount being imposed to compensate the department for administrative and collection costs incurred in collecting such delinquent taxes.



§ 24-35-110. Collection for political subdivisions - contract

The executive director of the department of revenue is hereby authorized to negotiate and contract with any city, town, or city and county for the purpose of arranging for the collection by the department of revenue of any tax levied by the city, town, or city and county which is also levied and collected by the department of revenue for the state of Colorado.



§ 24-35-111. Collection fee

The executive director of the department of revenue is hereby authorized to make any agreement with any city, town, or city and county for the collection of such taxes under such conditions as he may approve, if such agreement includes a fee in such amount as may be necessary to fully cover the cost of collection to be paid by such city, town, or city and county to the department of revenue.



§ 24-35-112. Legal adviser

The attorney general is the legal adviser for the department of revenue and has control of all matters relating to the interpretation of law, commencement of legal proceedings, and conduct of legal actions for the enforcement and collection of delinquent taxes, assessments, and licenses referred to him or her for collection. A member of the attorney general's staff shall not receive any payment of state taxes, assessments, or licenses.



§ 24-35-113. Employees interchangeable

(1) It is the duty of the executive director of the department of revenue in the administration of his or her department to organize the same so that all employees of the department, insofar as possible, are interchangeable in work assignment, to the end that they may be shifted within the department of revenue so as to meet the demands upon any division, group, or branch of the department and the number of such employees kept to the minimum possible for efficient operation. It is likewise the duty of the said executive director, insofar as practicable, to centralize all record-keeping, filing, payroll, and other services required by the department and divisions thereof.

(2) In any fiscal year in which employees are shifted between divisions, groups, or branches of the department of revenue pursuant to subsection (1) of this section, the executive director of the department shall prepare a report that demonstrates that the total FTE funded with cash funds, reappropriated funds, and federal funds and appropriated to such a division, group, or branch of the department for such fiscal year has not been exceeded in that fiscal year by such division, group, or branch. Such report shall be submitted with the department's annual budget request to the joint budget committee.



§ 24-35-114. Civil penalty for unpaid checks

(1) The executive director of the department of revenue, or such executive director's delegate, shall assess a forty-one-dollar penalty against any person who issues a check returned for any of the reasons set forth in subsection (2) of this section to the department of revenue in payment of taxes, licenses, or fees collectible by the department of revenue for this state. The penalty provided for in this section shall be assessed in addition to any other penalties or interest provided by law, but shall not be assessed for checks issued pursuant to section 42-4-1701 (5), C.R.S., as a penalty assessment.

(2) The penalty in subsection (1) shall apply to a check that is returned to the department of revenue without payment because of insufficient funds, a closed account, or a stop payment order on the check.



§ 24-35-115. Mineral audit program

(1) The purpose of the mineral audit program established by this section is to develop reasonable assurance that all mineral revenues due to the state are received.

(2) The department of revenue shall conduct or cause to be conducted audits of oil, gas, and mineral rents and royalties, the mill levy revenue from oil and gas production under section 34-60-122, C.R.S., and severance taxes accruing to the state from federal, state, and private lands. This auditing shall be conducted by a special unit which shall not have any other duties. The auditing may be conducted through contracts with other state agencies or the federal government. However, a state agency may not contract for an audit of federal mineral revenues unless the federal government pays the cost of any such audit.

(3) The cost of each of the following audits shall be paid by an appropriation from the general fund: Severance tax revenues; revenues accruing to leases managed by the state board of land commissioners authorized in section 36-1-113, C.R.S.; and revenues accruing to the oil and gas conservation and environmental response fund created in section 34-60-122 (5), C.R.S. At the end of each fiscal year, beginning with the fiscal year starting July 1, 1986, the oil and gas conservation commission and the state board of land commissioners shall each repay, from the oil and gas conservation and environmental response fund, created by section 34-60-122 (5), C.R.S., and the state land board administration fund, created by section 36-1-145 (2)(a), C.R.S., to the general fund the cost of such audits performed on their respective fund, which reimbursement shall not exceed the dollar amount of the collections received by each agency from such audits.

(4) Repealed.



§ 24-35-116. Applications for licenses - authority to suspend licenses - rules

(1) Every application by an individual for a license issued by the department of revenue or any division or authorized agent of such department shall require the applicant's name, address, and social security number.

(2) The department of revenue or any division or any authorized agent of the department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if the department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the department of revenue, rules promulgated by the state board of human services, and any memorandum of understanding entered into between the department of revenue or an authorized agent thereof and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The department of revenue shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the department of revenue and the state child support enforcement agency in the department of human services with respect to the implementation of this section and section 26-13-126, C.R.S.

(b) The appropriate rule-making body of the department of revenue is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the department of revenue or any division or any authorized agent of such department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 24-35-117. Public list of delinquent state taxes

(1) Notwithstanding any provision of law, the executive director of the department of revenue shall annually disclose a list of all taxpayers, including but not limited to individuals, trusts, partnerships, corporations, and other taxable entities, that are delinquent in the payment of tax liabilities collected by the department. The list shall include only those taxpayers with total delinquent final liabilities for all taxes collected by the department, including penalties and interest, in an amount greater than twenty thousand dollars for a period of six months from the time that a distraint warrant issues or may issue. The list shall contain the name, address, types of taxes, month and year in which each tax liability was asserted in a duly issued distraint warrant, the amount of each tax outstanding of each delinquent taxpayer, and, in the case of a corporate taxpayer, the name of the current president of record of the corporation.

(2) At least ninety days before the disclosure of the name of a delinquent taxpayer prescribed in subsection (1) of this section, the executive director of the department of revenue shall mail a written notice to the delinquent taxpayer at his or her last known address informing the taxpayer that the failure to cure the tax delinquency could result in the taxpayer's name being included in a list of delinquent taxpayers that is published on the internet on the website maintained by the department pursuant to this section. If the delinquent tax has not been paid sixty days after the notice was mailed, and the taxpayer has not, since the mailing of the notice, either entered into a written agreement with the department for payment of the delinquency or corrected a default in an existing agreement to the satisfaction of the executive director, the executive director may disclose the tax in the list of delinquent taxpayers.

(3) Unpaid taxes shall not be deemed to be delinquent and subject to disclosure if:

(a) A written agreement for payment exists without default between the taxpayer and the department of revenue; or

(b) The tax liability is the subject of an administrative hearing, administrative review, judicial review, or an appeal of any such proceedings.

(4) The list described in subsection (1) of this section shall be available for public inspection at the department of revenue and shall be published on the internet on the website maintained by the department.

(5) The name of a taxpayer shall be removed within fifteen days after the payment of the debt.

(6) Any disclosure made by the executive director of the department of revenue in a good faith effort to comply with this section shall not be considered a violation of any statute prohibiting disclosure of taxpayer information.



§ 24-35-118. Regional tourism projects - authority of department

(1) In addition to the other functions and powers of the department of revenue and the executive director of the department pursuant to this part 1, the department shall establish and determine the base year revenue, as defined in section 24-46-303 (1), for each regional tourism zone, as defined in section 24-46-303 (11); shall collect, account for, and remit to the applicable financing entity, as defined in section 24-46-303 (6), all state sales tax increment revenue, as defined in section 24-46-303 (12), generated within each regional tourism zone; and shall otherwise perform such functions as are required of the department with respect to any financing entity and any regional tourism zone designated in the written notice thereof to be provided to the executive director pursuant to section 24-46-305.

(2) The executive director shall have the authority to create forms and promulgate rules as deemed necessary or convenient to implement the department's responsibilities with respect to the determination of base year revenue, collection and disbursement of state sales tax increment revenue, and other functions of the department pursuant to part 3 of article 46 of this title. The executive director is authorized to enter into contracts with financing entities approved pursuant to part 3 of article 46 of this title in the manner provided for in section 24-35-110 regarding the performance of the department's functions in implementing part 3 of article 46 of this title, and to establish an administrative fee for such services in the manner provided for in section 24-35-111, with the amount thereof to be reasonably calculated to offset the department's actual direct costs and expenses in performing such collection and disbursement functions.

(3) All state sales tax increment revenue collected by the department on behalf of a financing entity shall be construed and treated for all purposes as being assigned to, the property of, and the revenue of the applicable financing entity and shall not be construed or treated for any purpose as revenue or property of the state. In collecting and disbursing state sales tax increment revenue as provided in this section and otherwise performing its responsibilities pursuant to part 3 of article 46 of this title, the department shall act solely as a collecting agent for the financing entity and shall segregate in a separate fund any portion of state sales tax increment revenue that is dedicated to the financing entity but will not be remitted to the financing entity in the immediate future.



§ 24-35-119. Law enforcement agencies of department to provide identification cards to retired peace officers upon request - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Law enforcement agency of the department" means the department of revenue and any agency within the department of revenue that employs at least one peace officer.

(b) "Peace officer" means a peace officer described in section 16-2.5-101, 16-2.5-121, 16-2.5-122, 16-2.5-123, 16-2.5-124, 16-2.5-124.5, 16-2.5-125, or 16-2.5-126, C.R.S.

(c) "Photographic identification" means a photographic identification that satisfies the description at 18 U.S.C. sec. 926C (d).

(2) Except as described in subsection (3) of this section, on and after August 7, 2013, if a law enforcement agency of the department has a policy, on August 7, 2013, of issuing photographic identification to peace officers who have retired from the agency, and the agency discontinues said policy after August 7, 2013, the agency shall continue to provide such photographic identification to peace officers who have retired from the agency if:

(a) The peace officer requests the identification;

(b) The peace officer retired from the law enforcement agency before the date upon which the agency discontinued the policy; and

(c) The peace officer is a qualified retired law enforcement officer, as defined in 18 U.S.C. sec. 926C (c).

(3) Before issuing or renewing a photographic identification to a retired law enforcement officer pursuant to this section, a law enforcement agency of the state shall complete a criminal background check of the officer through a search of the national instant criminal background check system created by the federal "Brady Handgun Violence Prevention Act" (Pub.L. 103-159), the relevant portion of which is codified at 18 U.S.C. sec. 922 (t), and a search of the state integrated criminal justice information system. If the background check indicates that the officer is prohibited from possessing a firearm by state or federal law, the law enforcement agency shall not issue the photographic identification.

(4) A law enforcement agency of the department may charge a fee for issuing a photographic identification to a retired peace officer pursuant to subsection (2) of this section, which fee shall not exceed the direct and indirect costs assumed by the agency in issuing the photographic identification.

(5) Notwithstanding any provision of this section to the contrary, a law enforcement agency of the department shall not be required to issue a photographic identification to a particular peace officer if the chief administrative officer of the agency elects not to do so.

(6) If a law enforcement agency of the department denies a photographic identification to a retired peace officer who requests a photographic identification pursuant to this section, the law enforcement agency shall provide the retired peace officer a written statement setting forth the reason for the denial.



§ 24-35-120. Peace officer hiring - required use of waiver - definitions

(1) The department of revenue shall require each candidate that it interviews for a peace officer position who has been employed by another law enforcement agency or governmental agency to execute a written waiver that explicitly authorizes each law enforcement agency or governmental agency that has employed the candidate to disclose the applicant's files, including internal affairs files, to the department and releases the department and each law enforcement agency or governmental agency that employed the candidate from any liability related to the use and disclosure of the files. A law enforcement agency or governmental agency may disclose the applicant's files by either providing copies or allowing the department of revenue to review the files at the law enforcement agency's office or governmental agency's office. A candidate who refuses to execute the waiver shall not be considered for employment by the department of revenue. The department of revenue shall, at least twenty-one days prior to making the hiring decision, submit the waiver to each law enforcement agency or governmental agency that has employed the candidate. A state or local law enforcement agency or governmental agency that receives such a waiver shall provide the disclosure to the department of revenue not more than twenty-one days after such receipt.

(2) A state or local law enforcement agency is not required to provide the disclosures described in subsection (1) of this section if the agency is prohibited from providing the disclosure pursuant to a binding nondisclosure agreement to which the agency is a party, which agreement was executed before June 10, 2016, or participating in an official oral interview with an investigator regarding the candidate.

(3) A state or local law enforcement agency or governmental entity is not liable for complying with the provisions of this section.

(4) As used in this section, unless the context otherwise requires:

(a) "Files" means all performance reviews, any other files related to job performance, administrative files, grievances, previous personnel applications, personnel-related claims, disciplinary actions, and all complaints, early warnings, and commendations, but does not include nonperformance or conduct-related data, including medical files, schedules, pay and benefit information, or similar administrative data or information.

(b) "State or local law enforcement agency" means:

(I) The Colorado state patrol created pursuant to section 24-33.5-201;

(II) The Colorado bureau of investigation created pursuant to section 24-33.5-401;

(III) A county sheriff's office;

(IV) A municipal police department;

(V) The division of parks and wildlife within the department of natural resources created pursuant to section 24-1-124; or

(VI) A town marshal's office.






Part 2 - State Lottery Division

§ 24-35-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Cash prize" means any prize paid in cash in its entirety, including any expenditures made to fund Colorado or multistate prize reserves.

(1.5) "Commission" means the Colorado lottery commission.

(1.7) "Department" means the department of revenue.

(2) "Director" means the director of the state lottery division.

(3) "Division" means the state lottery division.

(4) "Executive director" means the executive director of the department of revenue.

(5) "Lottery" means any and all lotteries created and operated pursuant to this part 2, including, without limitation, the game commonly known as lotto, in which prizes are awarded on the basis of designated numbers conforming to numbers selected at random, electronically or otherwise, by or at the direction of the commission, and any multistate lottery or game that is authorized by a multistate agreement to which the division is party. All references in this article to "the lottery" shall be construed to include any or all lotteries within the meaning of this subsection (5). "Lottery" shall not include a promotional drawing as defined in subsection (8) of this section.

(6) "Multistate agreement" means an agreement entered into by the division and at least one other state's lottery authority that authorizes the division to allow Colorado residents to participate in one or more multistate lotteries pursuant to rules promulgated by the commission.

(7) "Non-cash prize" means any prize paid in merchandise or a combination of cash and merchandise.

(8) "Promotional drawing" means a prize promotion involving the conduct of giveaways through the use of free chances, including the use of nonwinning tickets from existing or prior games, for purposes of commercial advertisement of the lottery, the creation of goodwill, the promotion of new lottery products, or the collection of names.



§ 24-35-202. State lottery division - creation - location - enterprise status

(1) (a) There is hereby created, within the department of revenue, the state lottery division, the head of which shall be the director of the state lottery division, who shall be appointed and subject to removal by the executive director of the department of revenue in accordance with section 13 of article XII of the state constitution. The state lottery division shall be headquartered in the city of Pueblo in facilities provided at the expense of the lottery division.

(b) The state lottery division and the Colorado lottery commission, created in section 24-35-207, shall constitute an enterprise for the purposes of section 20 of article X of the state constitution, so long as the commission retains the authority to issue revenue bonds and the division receives less than ten percent of its total annual revenues in grants, as defined in section 24-77-102 (7), from all Colorado state and local governments combined. So long as it constitutes an enterprise pursuant to this section, the state lottery division and the Colorado lottery commission shall not be subject to any of the provisions of section 20 of article X of the state constitution.

(2) The state lottery division, including the Colorado lottery commission created in section 24-35-207, and the director of the state lottery division shall exercise their powers and perform their duties and functions specified in this part 2 under the department of revenue as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title; except that the commission shall have full and exclusive authority to promulgate rules related to the lottery without any approval by, or delegation of authority from, the department.

(3) For purposes of part 2 of article 72 of this title, the records of the division and the commission shall be public records, as defined in section 24-72-202 (6), regardless of whether the state lottery division and the Colorado lottery commission constitute an enterprise pursuant to section 24-35-202 (1).



§ 24-35-203. Function of division

The function of the division is to establish, operate, and supervise the lottery authorized by section 2 of article XVIII of the state constitution, as approved by the electors.



§ 24-35-204. Director - qualifications - powers and duties

(1) The director shall be qualified by training and experience to direct a lottery and the work of the division; and, notwithstanding the provisions of section 24-5-101, shall be of good character and shall not have been convicted of any felony or gambling-related offense.

(2) The director shall devote his entire time and attention to the duties of his office and shall not be engaged in any other profession or occupation.

(2.5) The director may promote the lottery by:

(a) Establishing promotional drawings. The general assembly hereby finds and declares that promotional drawings shall not be subject to regulation under this part 2. No award of prizes through a promotional drawing shall be deemed a lottery or game of chance.

(b) Selling memorabilia or other promotional items. Any revenue generated from the sale of such items shall be transmitted to the state treasurer to be credited to the lottery fund created in section 24-35-210 (1).

(3) The director, as administrative head of the division, shall direct and supervise all its administrative and technical activities. In addition to the duties imposed upon the director elsewhere in this part 2, it shall be the director's duty:

(a) To supervise and administer the operation of the lottery in accordance with the provisions of this part 2 and the rules of the commission, state fiscal rules, state personnel rules, and state procurement rules, to perform all duties and obligations pursuant to and administer any multistate agreements, and to provide for all expenses incurred in connection with any such multistate agreements unless such expenses are otherwise provided for in such multistate agreements;

(b) To attend meetings of the commission or to appoint a designee to attend in his place;

(c) To employ and direct such personnel as may be necessary to carry out the purposes of this part 2, but no person shall be employed who has been convicted of a felony or gambling-related offense, notwithstanding the provisions of section 24-5-101. The director by agreement may secure and, pursuant to section 24-35-210 (2), provide payment for such services as the director may deem necessary from any department, agency, or unit of the state government and may employ and compensate such consultants and technical assistants as may be required and as otherwise permitted by law. The director shall ensure that the division conducts full criminal background investigations of vendors, officers of licensed sales agents, members of the commission, and division employees as are necessary to ensure the security and integrity of the operation of the state lottery. The executive director may request the division of gaming to perform such investigations on members of the commission, division employees, and vendors.

(d) To license, in accordance with the provisions of section 24-35-206 and the rules and regulations of the commission, as agents to sell lottery tickets such persons as in his opinion will best serve the public convenience and promote the sale of tickets or shares;

(e) To deny, suspend, or revoke any lottery license subject to the provisions of section 24-4-104. The director may designate an administrative law judge, pursuant to part 10 of article 30 of this title, to take evidence and to make findings and report them to the director.

(f) To confer, as necessary or desirable and not less than once each month, with the commission on the operation of the lottery;

(g) To make available for inspection by the commission or any member of the commission, upon request, all books, records, files, and other information and documents of his office;

(h) To advise the commission and recommend such rules and regulations and such other matters as he deems necessary and advisable to improve the operation of the lottery;

(i) (Deleted by amendment, L. 2009, (HB 09-1002), ch. 31, p. 130, § 2, effective March 20, 2009.)

(j) To make a continuous study and investigation of the operation and the administration of similar laws which may be in effect in other states or countries, any literature on the subject which from time to time may be published or available, and any federal laws which may affect the operation of the lottery, and the reaction of Colorado citizens to existing and potential features of the lottery with a view to recommending or effecting changes that will tend to serve the purposes of this part 2;

(k) Repealed.

(l) (Deleted by amendment, L. 2009, (HB 09-1002), ch. 31, p. 130, § 2, effective March 20, 2009.)

(m) To take such action as may be necessary to protect the security and integrity of the lottery games;

(n) To determine the manner of payment of prizes to the holders of winning tickets or shares, which determination shall include consideration of whether a prize should be awarded as a lump sum or as an amortized annuity in light of the "Internal Revenue Code of 1986", as amended, and the rules and regulations promulgated pursuant thereto;

(o) To determine such other matters as necessary or desirable for the efficient and economical operation and administration of the lottery; and

(p) To perform any other lawful acts which he and the commission may consider necessary or desirable to carry out the purposes and provisions of this part 2.



§ 24-35-204.5. Executive director - duties

(1) It shall be the executive director's duty:

(a) To enter into contracts for materials, equipment, and supplies to be used in the operation of the lottery, for the design and installation of games or lotteries, and for promotion of the lottery. No contract shall be legal or enforceable that provides for the management of the lottery or for the entire operation of its games by any private person, firm, or corporation, because management of the lottery and control over the operation of its games shall remain with the state; except that management of and control over the operation of a multistate lottery shall be determined by the terms of a multistate agreement. Except for advertising and promotional contracts, when a contract other than a multistate agreement is awarded, a performance bond satisfactory to the executive director, executed by a surety company authorized to do business in this state or otherwise secured in a manner satisfactory to the state, in an amount set annually by the executive director shall be delivered to the state and shall become binding on the parties upon execution of the contract.

(b) To annually prepare and submit to the commission a proposed budget for the ensuing fiscal year, which budget shall present a complete financial plan setting forth all proposed expenditures and anticipated revenues of the division. The fiscal year of the division shall commence on July 1 and end on June 30 of each year.



§ 24-35-205. Contractors supplying services, equipment, or materials - gaming equipment - disclosures

(1) Any person, firm, association, or corporation, referred to in this section as "supplier", that enters into a contract to supply services, equipment, or materials or gaming materials or equipment for use in the operation of the state lottery shall first disclose to the division:

(a) In addition to the supplier's business name and address, the names and addresses of the following:

(I) If the supplier is a partnership, all of the general and limited partners;

(I.5) If the supplier is a limited liability company, all of the members;

(II) If the supplier is a trust, the trustee and all persons entitled to receive income or benefit from the trust;

(III) If the supplier is an association, the members, officers, and directors;

(IV) If the supplier is a corporation, the officers, directors, and each owner or holder, directly or indirectly, of any equity security or other evidence of ownership of any interest in such corporation; except that, in the case of owners or holders of publicly held equity securities of a publicly traded corporation, only the names and addresses of those owning or holding five percent or more of such publicly held securities need be disclosed;

(V) If the supplier is a subsidiary or intermediary company, the intermediary company, holding company, or parent company involved therewith, and the officers, directors, and stockholders of each; except that, in the case of owners or holders of publicly held securities of an intermediary company or holding company that is a publicly traded corporation, only the names and addresses of those owning or holding five percent or more of such publicly held securities need be disclosed;

(b) If the supplier is a corporation, all the states in which the supplier is incorporated to do business, and the nature of that business;

(c) Other jurisdictions in which the supplier has contracts to supply gaming materials or equipment;

(d) The details of any criminal conviction, state or federal, of the supplier or any person whose name and address are required by paragraph (a) of this subsection (1). This paragraph (d) applies irrespective of any of the laws of the state to the contrary regarding expungement or sealed records.

(e) The details of any disciplinary action taken by any state against the supplier or any person whose name and address are required by paragraph (a) of this subsection (1) regarding any matter related to the selling, leasing, offering for sale or lease, buying, or servicing of gaming materials or equipment;

(f) A statement of the gross receipts realized in the preceding year from the sale, lease, or distribution of gaming materials or equipment to states operating lotteries and to private persons licensed to conduct gambling, which statement shall differentiate that portion of the gross receipts attributable to transactions with states operating lotteries from that portion of the gross receipts attributable to transactions with private persons licensed to conduct gambling;

(g) The name and address of any source of gaming materials or equipment for the supplier;

(h) The number of years the supplier has been in the business of supplying gaming materials or equipment;

(i) Such other information, accompanied by such documents, as the commission, by rule or regulation, may require as being necessary or appropriate in the public interest to accomplish the purposes of this part 2.

(2) If the supplier is a subsidiary or intermediary company, the intermediary company, holding company, or parent company involved therewith shall supply the same information required by this section of the supplier.

(3) The costs of any investigation into the background of the apparent successful bidder shall be assessed against the bidder and shall be paid by the bidder at the time of billing by the state. Such investigation may be conducted by the department or the attorney general, and no contract may be signed until the investigation is completed. Investigators shall have peace officer authority during the period of investigation.

(4) No person, firm, association, or corporation contracting to supply services, equipment, or materials or gaming equipment or materials to the state for use in the operation of the state lottery shall be directly or indirectly connected with any person, firm, association, or corporation licensed as a sales agent under this part 2, any employee of the department of revenue, the director, or the members of the commission.

(5) No contract shall be formed with any supplier if:

(a) A person disclosed pursuant to paragraph (a) or (g) of subsection (1) of this section is a person who has been convicted of a felony or gambling-related offense, who has engaged in any form of illegal gambling, who is not of good character and reputation relevant to the secure and efficient operation of the lottery, or who has been convicted of a crime involving fraud or misrepresentation. However, when a felony conviction, other than a gambling-related offense, is an issue in the formation of a contract with a supplier, the director may determine that the supplier is otherwise of good character and reputation. The director's determination shall be submitted to a three-member panel who shall approve or reject such determination. The panel's decision shall constitute final agency action for purposes of section 24-4-106. The panel shall be composed of the chairman of the lottery commission, the executive director of the department of revenue, and the secretary of state. Upon such determination and approval, the director may enter into a contract with the supplier.

(b) A disciplinary action disclosed pursuant to paragraph (e) of subsection (1) of this section was resolved adversely to the supplier.

(6) No contract for the supply of services, equipment, or materials or gaming materials or equipment for use in the operation of the state lottery shall be enforceable against the state if the provisions of this section are not complied with.

(7) In the case of any procurement for a contract for lottery tickets, lottery consulting services, or lottery terminals or equipment having a value of one hundred thousand dollars or more, or in the case of procurement for a contract for drawing equipment regardless of value, each prospective corporate supplier shall, prior to entering into a contract, provide a verified affidavit as to ownership, if any, of any interest, direct or indirect, in any operator of a casino, jai alai fronton, racetrack, or other gaming establishment, a current personal financial statement, and individual federal and state income tax returns from the past three years for each of its officers and each of the directors. The executive director of the department of revenue shall determine, depending upon the organization of each company, by rule or regulation, which officers of any parent, intermediary, and holding companies, and which directors of the supplier or of a parent, intermediary, or holding company, are affiliated with the lottery and are required to file a current personal financial statement and individual federal and state income tax returns from the past three years. The provision of said affidavit, financial statement, and tax returns shall not be required at the time of submission of the prospective corporate supplier's bid or proposal.

(8) (a) Any contractor that has entered into a contract to supply gaming materials or equipment to the lottery shall report to the division any change in, addition to, or deletion from the information disclosed to the division in accordance with the provisions of subsections (1)(a), (1)(d), (1)(e), (2), and (7) of this section. Such report shall be written and addressed to the division and shall be mailed or delivered to the division within thirty days of the date such change in, addition to, or deletion from the information takes place or becomes effective.

(b) Any costs associated with an investigation regarding the information disclosed in such report shall be paid by the contractor who shall remit such costs within thirty days of billing by the division.

(c) (I) If such report contains any information, or if the division receives any information from any source other than the contractor, which information would have prohibited the director from awarding the contract to the contractor if the information had been provided or had been effective before the director awarded the contract, the director may terminate the contract following an investigation.

(II) If such report contains any information, or if any information is discovered by the division from any source other than the contractor, which information would have given the director discretion to refuse to enter the contract had the information been provided or been effective before the director awarded the contract, the director, following an investigation, may terminate the contract.

(III) Any termination shall be accomplished in accordance with the termination provisions of the contract.

(9) Every contract for the supply of gaming equipment or material shall provide the following:

(a) The director shall exclude from lottery facilities an employee of a contractor who has been convicted of a felony.

(b) The director shall also exclude employees of a contractor from participating in activities involving the gaming materials or equipment supplied pursuant to the contract.

(10) (a) Each supplier, prior to entering into a contract to supply gaming materials or equipment, shall submit a set of fingerprints to the division. The division shall forward such fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. Only the actual costs of such record check shall be borne by the supplier. Nothing in this subsection (10) shall preclude the division from making further inquiries into the background of the supplier.

(b) Notwithstanding any other provision of this section to the contrary, for purposes of this subsection (10), "supplier" means an individual or any person described in paragraph (a) or (g) of subsection (1) of this section.

(11) The requirements of the procurement code, articles 101 to 112 of this title, shall apply to all contracts entered into by the lottery. The executive director shall ensure that any competitive solicitation process conducted by the lottery is designed to encourage broad vendor competition.

(12) The evaluation team for any bid for a contract for services, equipment, or materials or for the purchase or lease of gaming equipment and materials, the amount of which bid is in excess of one million dollars, shall include an individual who is neither employed by nor affiliated with the division and who possesses specific expertise in the procurement of the services, equipment, or materials or in the purchase or lease of the gaming equipment or materials that are the subject of the bid. Such individual shall be selected by the executive director in accordance with the requirements of this subsection (12).



§ 24-35-206. Licenses

(1) The director shall issue, suspend, revoke, and renew licenses for lottery sales agents pursuant to subsection (3) of this section and rules and regulations adopted by the commission. Licensing rules and regulations shall include requirements relating to the financial responsibility of the licensee, the accessibility of the licensee's place of business or activity to the public, the sufficiency of existing licenses to serve the public interest, the volume of expected sales, the character of the licensee, the security and efficient operation of the lottery, the licensed agent recovery reserve authorized in section 24-35-219, and other matters necessary to protect the public interest and trust in the lottery and to further the sales of lottery tickets or shares. Rules and regulations shall also require that licenses be prominently displayed in areas visible to the public.

(2) (a) A license shall be revoked upon a finding that the licensee:

(I) Has provided false or misleading information to the division;

(II) Has been convicted of any gambling-related offense;

(III) Has endangered the security of the lottery;

(IV) Has become a person whose character is no longer consistent with the protection of the public interest and trust in the lottery; or

(V) Has intentionally refused to pay a prize in his possession to a person entitled to receive the prize under this article.

(b) A license may be suspended, revoked, or not renewed for any of the following causes:

(I) A change of business location;

(II) An insufficient sales volume;

(III) A delinquency in remitting money owed to the lottery;

(IV) The endangering of the efficient operation of the lottery;

(V) Any violation of this part 2 or any rule or regulation adopted pursuant to this part 2; or

(VI) Conviction of any felony.

(3) Procedures for issuance, suspension, revocation, and renewal of licenses shall be in accordance with article 4 of this title, and the director shall have all the powers and shall be subject to all the requirements of article 4 of this title in conducting any hearings relating to the granting, suspension, revocation, or renewal of licenses. When a felony conviction or a conviction involving fraud is an issue in the issuance, suspension, revocation, or renewal of a lottery sales agent's license, the director's determination shall be submitted to a three-member panel who shall approve or reject such determination. The panel's decision shall constitute final agency action for the purposes of section 24-4-106. The panel shall be composed of the chairman of the lottery commission, the executive director of the department of revenue, and the secretary of state.

(4) Licensed sales agents may include persons, firms, associations, or corporations, profit or nonprofit, but the following are ineligible for any license as a sales agent:

(a) Any person who will engage in business exclusively as a lottery sales agent;

(b) Any person who has been convicted of a gambling-related offense, notwithstanding the provisions of section 24-5-101;

(c) Any person who is or has been a professional gambler or gambling promoter;

(d) Any person who has engaged in bookmaking or any other form of illegal gambling;

(e) Any person who is not of good character and reputation, notwithstanding the provisions of section 24-5-101, in the community in which he resides;

(f) Any person who has been convicted of a crime involving misrepresentation, notwithstanding the provisions of section 24-5-101;

(g) Any firm or corporation in which a person defined in paragraph (b), (c), (d), (e), or (f) of this subsection (4) has a proprietary, equitable, or credit interest;

(h) Any organization in which a person defined in paragraph (b), (c), (d), (e), or (f) of this subsection (4) is an officer, director, or managing agent, whether compensated or not; or

(i) Any organization in which a person defined in paragraph (b), (c), (d), (e), or (f) of this subsection (4) is to participate in the management or sales of lottery tickets or shares.

(4.5) Licensed sales agents may include persons, firms, associations, or corporations, profit or nonprofit, but the following may be determined to be ineligible for any license as a sales agent:

(a) Any person who has been convicted of a felony or a crime involving fraud, notwithstanding the provisions of section 24-5-101;

(b) Any firm or corporation in which a person defined in paragraph (a) of this subsection (4.5) has a proprietary, equitable, or credit interest;

(c) Any organization in which a person defined in paragraph (a) of this subsection (4.5) is an officer, director, or managing agent, whether compensated or not; or

(d) Any organization in which a person defined in paragraph (a) of this subsection (4.5) is to participate in the management or sales of lottery tickets or shares.

(5) Each licensed sales agent shall keep a complete set of books of account, correspondence, and all other records necessary to show fully the lottery transactions of the licensee, all of which shall be open at all times during business hours for the inspection and examination of the division or its duly authorized representatives. The division may require any licensed sales agent to furnish such information as the division considers necessary for the proper administration of this part 2 and may require an audit to be made of such books of account and records on such occasions as the division considers necessary by an auditor, selected by the director, who shall likewise have access to all such books and records of the licensee, and the licensee may be required to pay the expense thereof.

(6) All licenses for lottery sales agents shall specify the place such sales shall take place, and no license shall be effective upon residential premises.

(7) The costs of any investigation into the background of an applicant seeking a license for a lottery sales agent shall be assessed against the applicant and shall be paid by the applicant at the time of billing by the state. Such investigation may be conducted by the division or the attorney general. Investigators shall have peace officer authority during the period of investigation.

(8) If there are more applications to operate lotto than there are outlets available, then at least one hundred locations will be decided by a drawing by lot with the balance of all lotto outlets to be located at the direction of the division. Any person licensed as a lottery sales agent pursuant to the provision of this section shall be eligible to enter into this drawing by lot to determine if such person will be allowed to operate a lotto game at the same location.

(9) If the rental payments for the business premises of any lottery sales agent are based in whole or in part on a percentage of retail sales, and the computation of retail sales in the rental agreement does not specifically include the sale of tickets or shares in the lottery, the compensation received by the sales agent, which compensation is determined by the commission pursuant to section 24-35-208 (2)(h), and not the gross revenues from the sale of lottery tickets or shares shall be the amount of the retail sale for the purpose of computing the rental payment.

(10) (a) Each applicant for a lottery sales agent license, with the submission of such application, shall submit a set of fingerprints to the division. The division shall forward such fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. Only the actual costs of such record check shall be borne by the applicant. Nothing in this subsection (10) shall preclude the division from making further inquiries into the background of the applicant.

(b) For purposes of this subsection (10), "applicant" means an individual or each officer or director of a firm, association, or corporation that is applying for a license pursuant to this section.



§ 24-35-207. Colorado lottery commission - creation

(1) There is hereby created, within the state lottery division, the Colorado lottery commission, consisting of five members, all of whom shall be citizens of the United States and residents of this state, appointed by the governor, with the consent of the senate. No member shall have been convicted of a felony or gambling-related offense, notwithstanding the provisions of section 24-5-101. No more than three of the five members shall be members of the same political party. A chairman and a vice-chairman of the commission shall be chosen from the membership by a majority of the members at the first meeting of each fiscal year.

(2) At least one member of the commission shall have been a law enforcement officer for not less than five years; at least one member shall be an attorney admitted to the practice of law in Colorado for not less than five years; and at least one member shall be a certified public accountant who has practiced accountancy in Colorado for at least five years.

(3) Initial members shall be appointed to the commission by the governor as follows: One member to serve until July 1, 1983, one member to serve until July 1, 1984, one member to serve until July 1, 1985, and two members to serve until July 1, 1986. All subsequent appointments shall be for terms of four years, subject to continuation of the division pursuant to section 24-35-218. No member of the commission shall be eligible to serve more than two terms.

(4) Any vacancy on the commission shall be filled for the unexpired term in the same manner as the original appointment.

(5) Any member of the commission may be removed by the governor at any time and for any reason.

(6) Commission members shall receive as compensation for their services up to one hundred dollars per month for each month in which there is an official commission meeting and shall be reimbursed for necessary traveling and other reasonable expenses incurred in the performance of their official duties. Upon appointment, and prior to confirmation by the senate, each member shall file with the secretary of state a financial disclosure statement in the form required to be filed by elected state officials. Such statement shall be renewed as of each January 1 during the member's term of office. The chairperson of the lottery commission shall also be reimbursed for necessary traveling and other reasonable expenses incurred in the performance of his or her duties related to his or her participation on the three-member panel established in sections 24-35-205 (5)(a) and 24-35-206 (3).

(7) (a) The commission shall hold at least one meeting each month and such additional meetings as may be prescribed by rules of the commission. In addition, special meetings may be called by the chairman, any two commission members, or the director, upon delivery of seventy-two hours' written notice to each member. Notwithstanding the provisions of section 24-6-402, in emergency situations in which a majority of the commission certifies that exigencies of time require that the commission meet without delay, the requirements of public notice and of seventy-two hours' written notice to members may be dispensed with, and commission members as well as the public shall receive such notice as is reasonable under the circumstances.

(b) For purposes of part 4 of article 6 of this title, the commission shall be a state public body, as defined in section 24-6-402 (1)(d), regardless of whether the state lottery division and the Colorado lottery commission constitute an enterprise pursuant to section 24-35-202 (1).

(8) A majority of the commission shall constitute a quorum, and the concurrence of a majority of the commission shall be required for any final determination by the commission. The commission shall keep a complete and accurate audio record of all its meetings for a period of at least three years.



§ 24-35-208. Commission - powers and duties - rules

(1) In addition to any other powers and duties set forth in this part 2, the commission shall have the following powers and duties:

(a) To promulgate rules governing the establishment and operation of the lottery as it deems necessary to carry out the purposes of this part 2. The director shall prepare and submit to the commission written recommendations concerning proposed rules for this purpose.

(b) To conduct hearings upon complaints charging violations of this part 2 or rules and regulations promulgated pursuant to this part 2, other than any hearings relating to the granting, suspension, revocation, or renewal of licenses for lottery sales agents, and to conduct such other hearings as may be provided by rules of the commission;

(c) To carry on a continuous study and investigation of the lottery throughout the state for the purpose of ascertaining any defects in this part 2 or in the rules and regulations issued under this part 2 whereby any abuses in the administration and operation of the lottery or any evasion of this part 2 or the rules and regulations may arise or be practiced, for the purpose of formulating recommendations for changes in this part 2 and the rules and regulations to prevent such abuses and evasions, to guard against the use of this part 2 and the rules and regulations as a cloak for the carrying on of organized gambling and crime, and to insure that the law and rules and regulations shall be in such form and be so administered as to serve the true purposes of this part 2;

(d) To report immediately to the governor, the attorney general, the speaker of the house of representatives, the president of the senate, the minority leaders of both houses, and such other state officers, as from time to time the commission deems appropriate, any matters which it deems to require an immediate change in the laws of this state in order to prevent abuses and evasions of this part 2 or rules and regulations promulgated thereunder or to rectify undesirable conditions in connection with the administration or operation of the lottery;

(e) To require such special reports from the director as it may consider desirable;

(f) Repealed.

(g) To authorize and issue revenue bonds pursuant to the provisions of section 24-35-221;

(h) To annually set the amount of the performance bond required of persons entering into contracts to provide materials, equipment, or supplies used in the operation of the lottery or to design or install games or lotteries; and

(i) To investigate and participate in multistate agreements and to regulate multistate lotteries. The director shall act as the commission's agent in such investigations if the commission so directs.

(2) Except as provided in subsection (3) of this section, rules promulgated pursuant to subsection (1) of this section shall include, but shall not be limited to, the following:

(a) The types of lotteries to be conducted, but no lottery conducted under this part 2 other than instant scratch games shall be based upon the game of chance commonly known as bingo, nor shall any lottery be conducted that depends upon the outcome of any athletic contest except races at state-licensed dog or horse tracks if approved by the Colorado racing commission;

(b) The price of tickets or shares in the lottery;

(c) The numbers, sizes, and payment of the prizes on the winning tickets or shares;

(d) The manner of selecting the winning tickets or shares. All drawings shall be held in public and witnessed by an independent auditor employed by a certified public accountant firm, and all drawing equipment used in such public drawings must be examined prior to and after each public drawing by an independent auditor employed by a certified public accountant firm.

(e) The frequency of the drawing or selection of winning tickets or shares, without limitation;

(f) Without limit to number, the types of locations at which tickets or shares may be sold; except that the commission shall not promulgate any rule, issue any order, or adopt any policy or interpretation before July 1, 2017, that authorizes or permits the purchase of tickets, including instant scratch tickets, or shares by means of the internet, telephone, computer, or any other electronic device or equipment that the purchaser can access or use to purchase lottery tickets other than by doing so personally at a licensed lottery sales agent's physical place of business;

(g) The method to be used in selling tickets or shares, but all sales shall be on a cash-only basis;

(h) The manner and amount of compensation, if any, to be paid licensed sales agents necessary to provide for the adequate availability of tickets or shares to prospective buyers and for the convenience of the public;

(i) The manner in which lottery sales revenues are to be collected;

(j) and (k) (Deleted by amendment, L. 2009, (HB 09-1002), ch. 31, p. 133, § 6, effective March 20, 2009.)

(3) (a) The commission shall promulgate rules pursuant to subsection (1) of this section for the general administration of all instant scratch games. The rules shall include, but shall not be limited to:

(I) The method to be used in selling instant scratch game tickets, but all sales shall be on a cash-only basis;

(II) The method of paying prizes on winning instant scratch game tickets; and

(III) The manner and amount of compensation, if any, to be paid to licensed sales agents necessary to provide for the adequate availability of instant scratch game tickets to prospective buyers and for the convenience of the public.

(b) (I) The commission shall establish and approve all instructions governing instant scratch games. The instructions shall include, but shall not be limited to:

(A) The method for determining instant scratch game winners;

(B) The establishment of claim periods;

(C) The price of instant scratch game tickets;

(D) The numbers and sizes of prizes; and

(E) The method for selecting and validating winning instant scratch game tickets.

(II) The commission shall publish all approved instructions governing instant scratch games in a clearly identifiable section on the official website of the state lottery. The published instructions shall be binding on purchasers and claimants of instant scratch game tickets.

(III) The procedural rule-making requirements of section 24-4-103 shall not apply to the commission's duties specified in this paragraph (b).



§ 24-35-209. Conflict of interest

(1) Members of the commission and employees of the division are declared to be positions of public trust and, therefore, in order to insure the confidence of the people of the state in the integrity of the division, its employees, and the commission, the following restrictions shall apply:

(a) No member of the commission or employee of the division, including the director, and no member of their immediate families, shall have any personal pecuniary interest in any lottery or in the sale of any lottery tickets or shares or in any corporation, association, or firm contracting with the state to supply gaming equipment or materials for use in the operation of the lottery or in any corporation, association, or firm licensed as a sales agent under this part 2. Employment by any political subdivision, or service on the governing body or on any board, agency, or commission of any political subdivision, which is entitled to receive a portion of the proceeds of the lottery shall not constitute an interest prohibited by this section, except for the purposes of appointment to or service on the commission.

(b) No member of the commission or employee of the division, including the director, and no member of their immediate families, shall receive any gift, gratuity, employment, or other thing of value from any person, corporation, association, or firm that contracts with or that offers services, supplies, materials, or equipment used by the division in the normal course of its operations.

(c) No member of the commission or employee of the division, including the director, and no member of their immediate families, shall purchase any ticket for any lottery conducted under this part 2; except that lottery investigators may purchase lottery tickets when authorized to do so by the director for investigative purposes. No person described in this paragraph (c) shall be eligible to receive any prize awarded in such a lottery.

(d) No person, corporation, or firm that contracts with the division or that offers services, supplies, materials, or equipment used by the division in the normal course of its operations shall offer any gift, gratuity, employment, or other thing of value to any commission member, employee of the division, or members of their immediate families except as authorized by rules and regulations promulgated pursuant to paragraph (b) of this subsection (1).

(e) (Deleted by amendment, L. 2004, p. 1140, § 5, effective July 1, 2004.)

(f) No member of the commission or employee of the division who terminates his or her relationship with the commission or the division shall, for a period of one year from the date of termination of membership on the commission or employment with the division, as applicable, accept employment with any lottery vendor or represent any lottery vendor before the division or the commission.

(g) The commission shall adopt by rule a code of ethics that shall be binding upon all of its members. Each member of the commission shall complete training at least once each year on the code and shall further certify on an annual basis that he or she is knowledgeable about the code and has no conflicts of interest proscribed by this section.



§ 24-35-210. Lottery fund

(1) There is hereby created, in the office of the state treasurer, the lottery fund. The initial appropriation to the division, and all subsequent revenues of the division not earlier paid as prizes, shall be paid into the lottery fund. All expenses of the division, including the expenses of organized crime investigation and prosecution relating to the lottery, shall be paid from the lottery fund. For the purposes of this section and section 24-35-208, "expenses" do not include amounts expended for lottery prizes. Prizes for the lottery shall be paid only from the lottery fund or from moneys collected from the sale of lottery tickets or shares. Amounts for prizes and expenses are hereby appropriated to the division, except as provided in subsection (2) of this section.

(1.5) The division shall deposit all liquidated damages into the lottery fund, and any revenues received from liquidated damages shall not be expended by the division unless appropriated by the general assembly. The division shall not receive any goods or services in lieu of an assessment of liquidated damages, nor shall the division require a vendor to purchase goods and services in lieu of an assessment of liquidated damages.

(2) Expenses of the division shall be paid from the lottery fund only as appropriated by the general assembly.

(3) Upon request, it is the duty of the state treasurer to report to the director or the commission the amount of money on hand in the lottery fund. All accounts and expenditures from the lottery fund shall be certified by the director and paid by the state treasurer upon warrants drawn by the controller. The controller is authorized as directed to draw warrants payable out of the lottery fund upon vouchers therefor properly certified.

(4) Repealed.

(4.1) (a) The amount to be transferred from the lottery fund to the conservation trust fund shall be forty percent of the net proceeds of the lottery for the preceding fiscal quarter after payment of the expenses of the division and any prizes for the lottery and after reserving sufficient moneys, as of the end of the fiscal year, to ensure the operation of the lottery for the ensuing fiscal year. The moneys reserved by the lottery shall be held in cash and investments. Beginning with the fourth quarter of fiscal year 1998-99, and each fiscal year thereafter, distributions of net lottery proceeds to the conservation trust fund shall be made in accordance with the provisions of section 33-60-104 (1)(a), C.R.S.

(b) (I) Beginning with the first quarter of fiscal year 1998-99 and each fiscal year thereafter, distributions of net lottery proceeds to the division of parks and wildlife shall be made in accordance with the provisions of paragraph (b) of subsection (1) of section 33-60-104, C.R.S.

(II) The appropriation of moneys from the state lottery for capital construction shall be consistent with part 13 of article 3 of title 2, C.R.S., until such time as said part 13 is repealed.

(c) The lottery money available for appropriation to the division of parks and wildlife pursuant to paragraph (b) of this subsection (4.1) shall be appropriated and expended for the acquisition and development of new state parks, new state recreation areas, or new recreational trails, for the expansion of existing state parks, state recreation areas, or recreational trails, or for capital improvements of both new and existing state parks, state recreation areas, or recreational trails. Except as provided in section 33-60-105, C.R.S., in addition to appropriation for the division's capital construction budget, said lottery money may be appropriated for the division's operating budget for expenditures attributable to the maintenance and operation of state parks, state recreation areas, or recreational trails, or any portions thereof, that have been acquired or developed with lottery money.

(d) This subsection (4.1) shall become effective on September 1, 1998, or on any earlier date on which the lease-purchase obligations undertaken by the state pursuant to subsection (4) of this section are discharged.

(5) Repealed.

(6) The state treasurer shall invest the moneys in the lottery fund so long as said moneys are timely available to pay the expenses of the division, to pay the prizes to the lottery winners, to make authorized transfers to the conservation trust fund, and to fund the annual appropriations authorized by subsection (4.1) of this section. Investments shall be those otherwise permitted by state law, and interest or any other return on the investments shall be paid into the lottery fund.

(7) The division shall be operated so that, after the initial state appropriation, it shall be self-sustaining.

(8) No claim for the payment of any expense of the division or the payment of any lottery prize can be made unless it is against the lottery fund or against moneys collected from the sale of lottery tickets or shares. No other moneys of the state of Colorado shall be used or obligated to pay the expenses of the division or prizes of the lottery.

(9) The total disbursements for lottery prizes shall be no less than fifty percent of the total revenue accruing from the sale of lottery tickets or shares.

(10) (a) (I) (Deleted by amendment, L. 2005, p. 279, § 11, effective August 8, 2005.)

(II) Net lottery proceeds to be distributed to the conservation trust fund, as computed pursuant to this section, shall be transferred to the conservation trust subaccount of the lottery fund, which subaccount is hereby created, once each month. Such transfers shall be made from net lottery proceeds reflected in the monthly statement required to be filed pursuant to section 24-35-204 (3)(k) for the period ending sixty days prior to each monthly distribution. The state treasurer shall invest all moneys in the conservation trust subaccount in investments permitted by state law. Notwithstanding subsection (6) of this section, interest or any other return on such investments shall be distributed to the conservation trust fund with other moneys in the conservation trust subaccount pursuant to section 33-60-103, C.R.S.

(III) Beginning with the first quarter of fiscal year 1998-99, distributions shall be made on a quarterly basis in accordance with the provisions of section 33-60-104, C.R.S., with the distribution of net lottery proceeds for the first quarter occurring on December 1 of such fiscal year, distribution of net lottery proceeds for the second quarter occurring on March 1 of such fiscal year, distribution of net lottery proceeds for the third quarter occurring on June 1 of such fiscal year, and distribution of net lottery proceeds for the fourth quarter occurring on September 1 following the close of such fiscal year.

(b) Repealed.

(11) The general assembly may establish priorities in the general appropriation act for expenditures for projects to be financed from net lottery proceeds appropriated for capital construction. Such priorities shall govern the use of quarterly distributions from the lottery fund in order to assure that available revenues are used to fund higher priority projects before they are used to fund lower priority projects.



§ 24-35-211. Audits and annual reports

(1) The lottery fund shall be audited at least annually by or under the direction of the state auditor, who shall submit a report of the audit to the legislative audit committee. The annual audit shall include compliance with section 3 of article XXVII of the state constitution. The expenses of the audit shall be paid from the lottery fund.

(2) Repealed.

(3) The director shall evaluate the lottery's expenditures to determine areas where the expenditures may be reduced with the goal of increasing net proceeds as a percentage of sales paid to the beneficiaries. Not later than July 1, 2005, the director shall report to the governor, the legislative audit committee, and the joint budget committee on any recommendations he or she desires to make based upon the evaluation.



§ 24-35-212. Prizes

(1) The right of any person to a prize is not assignable; except that payment of any prize may be paid to:

(a) The estate of a deceased prizewinner; or

(b) Any person pursuant to a voluntary assignment of the right to receive future annual prize payments, in whole or in part, if the assignment is made pursuant to an appropriate judicial order of the district court located in the city and county of Denver or the judicial district where the assignor resides or where the commission's headquarters are located.

(1.5) (a) A copy of the petition for an order described in paragraph (b) of subsection (1) of this section and of all notices of any hearing in the matter shall be served on the executive director no later than ten days prior to any hearing or entry of any order.

(b) The commission may intervene as of right in any such proceeding solely to protect the interests of the commission but shall not be deemed an indispensable or necessary party.

(c) The court receiving the petition is authorized to issue an order approving the assignment and directing the executive director to pay to the assignee all future prize payments so assigned upon finding that all of the following conditions have been met:

(I) The assignment has been memorialized in writing and executed by the assignor and is subject to Colorado law;

(II) The assignor provides a sworn declaration to the court attesting to the facts that the assignor has had the opportunity to be represented by independent legal counsel in connection with the assignment, has received independent financial and tax advice concerning the effects of the assignment, and is of sound mind and not acting under duress; and

(III) The proposed assignment does not and will not include or cover payments or portions of payments subject to offsets pursuant to subsection (5) of this section, unless appropriate provision is made in the order to satisfy the obligations giving rise to the offset.

(d) Within ten days of receipt of a certified copy of a court order granted pursuant to this subsection (1.5), the executive director shall acknowledge in writing to both the assignor and the assignee the executive director's agreement to make the payments in accordance with the provisions of the order. The executive director shall make such payments pursuant to said order.

(e) The commission shall not adopt rules and regulations for the implementation of this subsection (1.5) that are more restrictive than the provisions of this subsection (1.5), that impose requirements in addition to those set forth in this subsection (1.5), or that are inconsistent with the expressed intent of the general assembly.

(f) The executive director is authorized to establish a reasonable fee to defray any administrative expenses of the executive director associated with assignments made pursuant to this section. The fee amounts shall reflect the direct and indirect costs associated with processing the assignments.

(1.6) (Deleted by amendment, L. 2009, (HB 09-1002), ch. 31, p. 135, § 7, effective March 20, 2009.)

(2) Notwithstanding any provision of this part 2 to the contrary, the commission may authorize licensed sales agents to retain all prizes pursuant to the rules of the commission for the persons entitled to such prizes for one hundred eighty days after the termination dates of the lottery games for which the prizes were won. Such prizes shall be held in trust on behalf of the division for payment to the persons so entitled. No separate accounting of such prizes needs to be made by the licensed sales agent unless requested by the director. Any person who fails to claim a prize during the one-hundred-eighty-day period shall forfeit all rights to the prize, and the amount of the prize shall become the property of the licensee. All other unclaimed prizes shall be retained by the division for the persons entitled to such prizes for the one-hundred-eighty-day period. Any person who fails to claim a prize which is held by the division or its designee during such time shall forfeit all rights to the prize, and the amount of the prize shall remain in the lottery fund.

(3) The division shall be discharged of all liability upon the payment of any prize pursuant to this part 2.

(4) Any prize won by a person under eighteen years of age who purchased a winning ticket in violation of section 24-35-214 (1)(c) shall be forfeited. If a person otherwise entitled to a prize or a winning ticket is under eighteen years of age, the director may direct payment of the prize by delivery to an adult member of the minor's family or a guardian of the minor of a check or draft payable to the order of such minor.

(5) (a) Prior to the payment of any lottery cash prize or non-cash prize required by rule and regulation of the commission to be paid only at the lottery offices and subject to state and federal tax reporting, the department of revenue shall require the winner to submit the winner's social security number and federal employer identification number, if applicable, and shall check the social security number of the winner with those certified by the department of human services for the purpose of the state lottery winnings offset as provided in section 26-13-118, C.R.S. For a lottery cash prize, beginning January 1, 2012, the department of revenue shall also check the social security number of the winner with those certified by the department of personnel for the purpose of the state lottery winnings offset as provided in section 24-30-202.7. The social security number and the federal employer identification number shall not become part of the public record of the department of revenue. If the social security number of a lottery winner appears among those certified by the department of human services, the department of revenue shall obtain the current address of the winner, notify the department of human services, and suspend the payment of the cash prize or non-cash prize until the requirements of section 26-13-118, C.R.S., are met. If, after consulting with the department of human services, the department of revenue determines that the lottery winner owes a child support debt or child support costs pursuant to section 14-14-104, C.R.S., or owes child support arrearages as part of an enforcement action pursuant to article 5 of title 14, C.R.S., or owes child support arrearages or child support costs which are the subject of enforcement services provided pursuant to section 26-13-106, C.R.S., then the department of revenue shall withhold from the amount of the cash prize paid to the lottery winner an amount equal to the amount of child support debt, child support arrearages, and child support costs which are due or, if the amount of the cash prize is less than or equal to the amount of child support debt, arrearages, and costs due, shall withhold the entire amount of the lottery cash prize. Any cash prize so withheld for the department of human services shall be transmitted to the state treasurer for disbursement by the department of human services as directed in section 26-13-118, C.R.S. If the social security number of a lottery cash prize winner appears among those certified by the department of personnel, the department of revenue shall obtain the current address of the winner, notify the department of personnel, and suspend the payment of the cash prize until the requirements of section 24-30-202.7 are met. If, after consulting with the department of personnel, the department of revenue determines that the lottery winner owes an outstanding debt that has been certified pursuant to section 24-30-202.7, then the department of revenue shall withhold from the amount of the cash prize paid to the lottery winner an amount equal to the amount of the outstanding debt or, if the amount of the cash prize is less than or equal to the amount of the outstanding debt, shall withhold the entire amount of the lottery cash prize. Any cash prize so withheld for the department of personnel shall be transmitted to the state treasurer for disbursement in accordance with section 24-30-202.7 (4).

(b) A lottery winner of a non-cash prize who owes child support debt, child support arrearages, or child support costs shall forfeit the prize, unless:

(I) (A) All of the child support debt, child support arrearages, and child support costs are paid by the lottery winner within ten working days after claiming the suspended non-cash prize; and

(B) The department of human services has notified the department of revenue that payment has been received; or

(II) An administrative review is requested pursuant to section 26-13-118 (2), C.R.S., and the requirements set forth in paragraph (c) of this subsection (5) are met.

(c) If an administrative review is requested pursuant to section 26-13-118 (2), C.R.S., the non-cash prize shall remain suspended until the department of human services notifies the department of revenue that the administrative review process has been completed pursuant to rules of the state board of human services. If at the administrative review it is determined that the winner owes child support debt, child support arrearages, or child support costs, the winner shall forfeit the non-cash prize unless:

(I) The winner pays the child support debt, child support arrearages, and child support costs in full within ten days after the date of the letter informing the lottery winner of the results of the administrative review; and

(II) The department of human services notifies the department of revenue that payment has been received.

(d) If forfeited by the lottery winner, the non-cash prize shall be sold at fair market value. The proceeds of the sale shall be transmitted to the state treasurer for disbursement in accordance with the requirements of section 26-13-118 (3), C.R.S.

(e) (I) Notwithstanding any provision of this subsection (5) to the contrary, if, in addition to owing an outstanding debt, a lottery winner owes either restitution as described in section 24-35-212.5 or a child support debt or arrearages or child support costs as described in this subsection (5), any lottery winnings offset against such restitution or child support debt or arrearages or child support costs shall take priority and be applied first. If, in such instance, the lottery winner owes both types of debts, both offsets shall take priority and the provisions of section 24-35-212.5 (3) shall apply.

(II) The remaining lottery winning moneys, if any, after the offsets described in subparagraph (I) of this paragraph (e) shall be applied toward the payment of outstanding debt and processed in accordance with this section.

(6) Notwithstanding any provision of this section to the contrary, all or any part of a prize won by a person may be pledged as collateral for a loan; however, the pledging of all or any part of such prize creates no liability to the state of Colorado.



§ 24-35-212.5. Prizes - lottery winnings offset for restitution

(1) Prior to the payment of any lottery winnings required by rule and regulation of the commission to be paid only at the lottery offices, the department of revenue shall require the winner to submit the winner's social security number and federal employer identification number, if applicable, and shall check the social security number of the winner with those certified by the judicial department for the purpose of the state lottery winnings offset as provided in section 16-18.5-106.5, C.R.S. The social security number and the federal employer identification number shall not become part of the public record of the department of revenue.

(2) If the social security number of a lottery winner appears among those certified by the judicial department, the department of revenue shall suspend the payment of such winnings until the requirements of section 16-18.5-106.5, C.R.S., are met. If, after consulting with the judicial department, the department of revenue determines that the lottery winner is obligated to pay the amounts certified under 16-18.5-106.5, C.R.S., then the department of revenue shall withhold from the amount of winnings paid to the lottery winner an amount equal to the amount of restitution which is due or, if the amount of winnings is less than or equal to the amount of restitution due, shall withhold the entire amount of the lottery winnings. Any moneys so withheld shall be transmitted to the state treasurer for disbursement as directed in section 16-18.5-106.5 (3), C.R.S.

(3) If a lottery winner owes a child support debt or arrearages or child support costs as described in section 24-35-212 (5), and also owes restitution as described in this section, the lottery winnings offset against the child support debt or arrearages or costs shall take priority and be applied first. The remaining lottery winning moneys, if any, shall be applied toward the payment of outstanding restitution and processed in accordance with this section.



§ 24-35-213. Legal services

(1) The attorney general shall provide legal services for the division and the commission at the request of the director or the commission. The attorney general shall make reasonable efforts to ensure that there is continuity in the legal services provided and that the attorneys providing legal services to the division and the commission have expertise in such field.

(2) The director shall cause the attorney general to make investigations and to prosecute and defend, on behalf of and in the name of the division, suits and proceedings for any of the purposes necessary and proper for carrying out the functions of the division.

(3) Expenses of the attorney general incurred in the performance of his responsibilities under this section shall be paid from the lottery fund.



§ 24-35-214. Unlawful acts

(1) It is unlawful for any person:

(a) To sell a lottery ticket or share at a price greater than or less than that fixed by the commission; however, a lottery ticket or share which is offered at no additional charge in conjunction with the sale of a product or service shall not be deemed to violate this section unless the offer is made to a person under eighteen years of age;

(b) To sell a lottery ticket or share unless authorized or licensed by the director to do so, but this shall not prevent lottery tickets or shares from being given as gifts;

(c) To sell a lottery ticket or share to any person under eighteen years of age or for any person under eighteen years of age to purchase a lottery ticket or share, but this shall not prevent receipt of a lottery ticket or share given as a gift to a person under eighteen years of age;

(d) To sell a lottery ticket or share at any place other than that place authorized and specified on the license.



§ 24-35-215. Penalties

(1) In addition to any other penalties which may apply, any person violating any of the provisions of section 24-35-214 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) Any person violating the sale restrictions of section 24-35-214 (1)(c) may also be proceeded against pursuant to section 18-6-701, C.R.S., for contributing to the delinquency of a minor.

(3) Any person issuing, suspending, revoking, or renewing contracts pursuant to section 24-35-205 or licenses pursuant to section 24-35-206 for any personal pecuniary gain or any thing of value as defined in section 18-1-901 (3)(r), C.R.S., or any person violating any of the provisions of section 24-35-209, commits a class 3 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(4) Any person violating any of the provisions of this part 2 relating to disclosure by providing any false or misleading information commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 24-35-216. Advertising

Any promotional advertising regarding the lottery shall set forth the odds of winning and the average return on the dollar in prize money to the public. All promotional advertising expenses shall be paid from the lottery fund.



§ 24-35-217. Other laws inapplicable

Any other state or local law in conflict with this part 2 is inapplicable, but this section does not supersede or affect part 6 of article 21 of this title 24.



§ 24-35-218. Division subject to termination

(1) (a) Unless continued or reestablished by the general assembly acting by bill, the division shall terminate on July 1, 2024.

(b) (I) The state auditor shall conduct annual financial audits of the division.

(II) At least once every five years, and more frequently in the state auditor's discretion, the state auditor shall conduct an analysis and evaluation of the performance of the division and shall submit a written report, together with such supporting materials as may be requested, to the general assembly. The first such report shall be completed by January 1, 2004.

(c) In conducting the analysis and evaluation required by subparagraph (II) of paragraph (b) of this subsection (1), the state auditor shall take into consideration, but not be limited to considering, the following factors:

(I) The amount of revenue generated by the lottery for its beneficiaries as specified in article XXVII of the state constitution;

(II) The administrative and other expense of lottery dollar collections as compared to revenue derived;

(III) An evaluation of the contracts, and compliance with such contracts, of lottery equipment contractors and licensed sales agents;

(IV) Whether there has been an increase in organized crime related to gambling within the state;

(V) (Deleted by amendment, L. 2004, p. 1142, § 9, effective July 1, 2004.)

(VI) A report on the results of the analysis prepared by the division on the socioeconomic profile of persons who play the lottery, including information comparing the results of past analyses to assess the movement of persons from various categories;

(VII) Whether the commission encourages public participation in its decisions rather than participation only by the people whom it regulates;

(VIII) An evaluation of the effectiveness and efficiency of the division's complaint, investigation, and disciplinary procedures;

(IX) Whether the division performs its statutory duties efficiently and effectively;

(X) Whether administrative or statutory changes are necessary to improve the operation of the lottery in the best interests of the state's citizens;

(XI) Any other matters of concern about the operation and functioning of the lottery; and

(XII) A report on any gifts and gratuities received by members of the commission and employees of the division.

(d) Prior to any revision of the division's functions, a committee of reference in each house of the general assembly shall hold a public hearing thereon to consider the report provided by the state auditor, as required by subparagraph (II) of paragraph (b) of this subsection (1). The hearing shall include the factors set forth in paragraph (c) of this subsection (1).

(2) Repealed.



§ 24-35-219. Licensed agent recovery reserve - payments from reserve - revocation of license

(1) There is hereby created in the lottery fund the licensed agent recovery reserve, which shall be used under the direction of the division in the manner prescribed in this section.

(2) (a) Beginning January 1, 1988, each licensed sales agent shall pay to the division a fee.

(b) The amount of such fee and the frequency with which it shall be collected shall be established by the commission pursuant to rule and regulation.

(c) All fees collected by the division pursuant to paragraph (b) of this subsection (2) shall be transmitted to the state treasurer, who shall credit the same to the lottery fund, which fees shall be maintained administratively as part of the licensed agent recovery reserve. Any interest earned on the investment of such fees in the fund shall be credited at least annually to said reserve.

(d) No moneys shall be appropriated from the general fund for the payment of any expenses incurred under this section, and no such expenses shall be charged against the state.

(3) When a licensed sales agent has failed to remit any moneys owed to the lottery under rule and regulation, the division shall transfer moneys in the amount equivalent to the unpaid amount from the licensed agent recovery reserve to the lottery fund.

(4) If the division is required to make a transfer pursuant to subsection (3) of this section, the director shall revoke the sales agent's license in accordance with the provisions of section 24-35-206 (3). If the license is revoked, the sales agent shall not be eligible to be licensed again until he has repaid in full the amount paid from the licensed agent recovery reserve.



§ 24-35-221. Revenue bonds - authority - issuance - requirements - covenants

(1) (a) The commission may, by resolution which meets the requirements of subsection (2) of this section, authorize and issue revenue bonds in an amount not to exceed ten million dollars in the aggregate for expenses of the division. Such bonds may be issued only after approval by both houses of the general assembly either by act or joint resolution and after approval by the governor in accordance with section 39 of article V of the state constitution. Such bonds shall be payable only from moneys allocated to the division for expenses of the division pursuant to section 24-35-210 (1).

(b) All bonds issued by the commission shall provide that:

(I) No holder of any such bond may compel the state or any subdivision thereof to exercise its appropriation or taxing power; and

(II) The bond does not constitute a debt of the state and is payable only from the net revenues allocated to the division for expenses as designated in such bond.

(2) (a) Any resolution authorizing the issuance of bonds under the terms of this section shall:

(I) State the date of issuance of the bonds;

(II) State a maturity date or dates during a period not to exceed thirty years from the date of issuance of the bonds;

(III) State the interest rate or rates on, and the denomination or denominations of, the bonds;

(IV) State the medium of payment of the bonds and the place where the bonds will be paid.

(b) Any resolution authorizing the issuance of bonds under the terms of this section may:

(I) State that the bonds are to be issued in one or more series;

(II) State a rank or priority of the bonds;

(III) Provide for redemption of the bonds prior to maturity, with or without premium.

(3) Any bonds issued pursuant to the terms of this section may be sold at public or private sale. If bonds are to be sold at a public sale, the commission shall advertise the sale in such manner as the commission deems appropriate. All bonds issued pursuant to the terms of this section shall be sold at a price not less than the par value thereof, together with all accrued interest to the date of delivery.

(4) Notwithstanding any provisions of the law to the contrary, all bonds issued pursuant to this section are negotiable.

(5) (a) A resolution pertaining to issuance of bonds under this section may contain covenants as to:

(I) The purpose to which the proceeds of sale of the bonds may be applied and to the use and disposition thereof;

(II) Such matters as are customary in the issuance of revenue bonds including, without limitation, the issuance and lien position of other or additional bonds; and

(III) Books of account and the inspection and audit thereof.

(b) Any resolution made pursuant to the terms of this section shall be deemed a contract with the holders of the bonds, and the duties of the commission under such resolution shall be enforceable by any appropriate action in a court of competent jurisdiction.

(6) Bonds issued under this section and bearing the signatures of members of the commission in office on the date of the signing thereof shall be valid and binding obligations, regardless of whether, prior to the delivery thereof and payment therefor, any or all of the persons whose signatures appear thereon have ceased to be members of the commission.

(7) (a) Except as otherwise provided in the resolution authorizing the bonds, all bonds of the same issue under this section shall have a prior and paramount lien on the net revenues pledged therefor. The commission may provide for preferential security for any bonds, both principal and interest, to be issued under this section to the extent deemed feasible and desirable by such commission over any bonds that may be issued thereafter.

(b) Bonds of the same issue or series issued under this section shall be equally and ratably secured, without priority by reason of number, date, sale, execution, or delivery, by a lien on the net revenue pledged in accordance with the terms of the resolution authorizing the bonds.



§ 24-35-222. Immunity

A lottery sales agent licensed pursuant to section 24-35-206 shall not be liable for monetary damages or otherwise for the sale of a lottery ticket that complies with this part 2, rules promulgated pursuant to this part 2, or orders issued by the director.






Part 3 - Registration of Trade Names



Part 4 - Liquor Enforcement Division and State Licensing Authority - Funding

§ 24-35-401. Liquor enforcement division and state licensing authority cash fund

There is hereby created in the state treasury the liquor enforcement division and state licensing authority cash fund. The fund shall consist of moneys transferred thereto in accordance with sections 12-46-105 (2) and 12-47-502 (1), C.R.S. The general assembly shall make annual appropriations from the fund for a portion of the direct and indirect costs of the liquor enforcement division and the state licensing authority in the administration and enforcement of articles 46, 47, and 48 of title 12, C.R.S. Any money remaining in the fund at the end of each fiscal year shall remain in the fund and shall not revert to the general fund or any other fund. The fund shall be maintained in accordance with section 24-75-402.






Part 5 - Regulation of Tobacco Sales to Minors

§ 24-35-501. Legislative declaration

(1) The general assembly finds that:

(a) The use of cigarettes, tobacco products, or nicotine products creates dangerous risks to the health of the people of the state of Colorado;

(b) Studies have shown that most people who use cigarettes, tobacco products, or nicotine products started using them before the age of eighteen; and

(c) The costs of health care for persons suffering from diseases caused by the use of cigarettes, tobacco products, or nicotine products are borne by all people of the state of Colorado.

(2) The general assembly also recognizes that:

(a) Federal regulations now require states, through designated state agencies, to develop programs to reduce the use of cigarettes, tobacco products, or nicotine products by minors as demonstrated by random inspection of businesses that sell cigarettes, tobacco products, or nicotine products at retail.

(b) to (d) (Deleted by amendment, L. 2014.)



§ 24-35-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Cigarette, tobacco product, or nicotine product" has the same meaning as provided in section 18-13-121, C.R.S.

(2) "Department" means the department of revenue.

(3) "Division" means the division of liquor enforcement within the department.

(4) "Hearing officer" means a person designated by the executive director of the department to conduct hearings held pursuant to section 24-35-505.

(5) "Minor" means a person under eighteen years of age.

(6) "Retailer" means a business of any kind at a specific location that sells cigarettes, tobacco products, or nicotine products to a user or consumer.



§ 24-35-503. Sale of cigarettes, tobacco products, or nicotine products to minors or in vending machines prohibited - warning sign - small quantity sales prohibited

(1) No retailer shall sell or permit the sale of cigarettes, tobacco products, or nicotine products to a minor; except that it is not a violation if the retailer establishes that the person selling the cigarette, tobacco product, or nicotine product was presented with and reasonably relied upon a photographic identification that identified the person purchasing the cigarette, tobacco product, or nicotine product as being eighteen years of age or older.

(2) No retailer shall sell or offer to sell any cigarettes, tobacco products, or nicotine products by use of a vending machine or other coin-operated machine; except that cigarettes may be sold at retail through vending machines only in:

(a) Factories, businesses, offices, or other places not open to the general public;

(b) Places to which minors are not permitted access; or

(c) Establishments where the vending machine dispenses cigarettes through the operation of a device that enables an adult employee of the establishment to prevent the dispensing of cigarettes to minors.

(3) Any person who sells or offers to sell cigarettes, tobacco products, or nicotine products shall display a warning sign as specified in this subsection (3). The warning sign must be displayed in a prominent place in the building and on any vending or coin-operated machine at all times, must have a minimum height of three inches and a width of six inches, and must read as follows:

WARNING

IT IS ILLEGAL FOR ANY PERSON UNDER EIGHTEEN YEARS OF AGE TO PURCHASE CIGARETTES, TOBACCO PRODUCTS, OR NICOTINE PRODUCTS, AND, UPON CONVICTION, A $100.00 FINE MAY BE IMPOSED.

(4) No retailer shall sell or offer to sell individual cigarettes, or any pack or container of cigarettes containing fewer than twenty cigarettes, or roll-your-own tobacco in any package containing less than 0.60 ounces of tobacco.

(5) Nothing in this section affects federal laws concerning cigarettes, tobacco products, or nicotine products, as they apply to military bases and Indian reservations within the state.



§ 24-35-504. Enforcement authority - designation of agency - coordination - sharing of information

(1) The division has the power to enforce all state statutes relating to the prohibition of the sale of cigarettes, tobacco products, or nicotine products to minors. The division is designated as the lead state agency for the enforcement of state statutes in compliance with federal laws relating to the prohibition of the sale of cigarettes, tobacco products, or nicotine products to minors.

(2) The division shall coordinate the enforcement of state laws relating to the prohibition of the sale of cigarettes, tobacco products, or nicotine products to minors by multiple state agencies to avoid duplicative inspections of the same retailer by multiple state agencies.

(3) (a) The division shall work with the department of human services and the department of public health and environment to ensure compliance with federal regulations for continued receipt of all federal funds contingent upon compliance with laws related to the prohibition of the sale of cigarettes, tobacco products, or nicotine products to minors.

(b) The division shall perform at least the minimum number of random inspections of businesses that sell cigarettes, tobacco products, or nicotine products at retail as required by federal regulations.

(c) In order to pay for the inspections required by paragraph (b) of this subsection (3), the division shall apply for a grant from the tobacco education, prevention, and cessation program established in part 8 of article 3.5 of title 25, C.R.S.

(4) In order to enforce laws relating to the prohibition of the sale of cigarettes, tobacco products, or nicotine products to minors, the department of revenue may share information on the identification and address of retailers that sell cigarettes, tobacco products, or nicotine products with any state agency responsible for the enforcement of laws relating to the prohibition of the sale of cigarettes, tobacco products, or nicotine products to minors.



§ 24-35-505. Hearings

(1) Subject to the limitations contained in section 24-35-506, the division, on its own motion or on a complaint from another governmental agency responsible for the enforcement of laws relating to the prohibition of the sale of cigarettes, tobacco products, or nicotine products to minors, has the power to penalize retailers for violations of section 24-35-503.

(2) (a) A retailer accused of violating section 24-35-503 shall be entitled to written notice of the time and place of the hearing personally delivered to the retailer at the actual retail location or mailed to the retailer at the last known address as shown by the records of the department. The retailer is also entitled to be represented by counsel, to present evidence, and to cross-examine witnesses.

(b) A retailer that does not claim an affirmative defense pursuant to section 24-35-506 (2) may waive their right to a hearing and pay the appropriate fine.

(3) A hearing pursuant to this section shall be conducted at a location designated by the division before a hearing officer. The hearing officer shall have the power to administer oaths and issue subpoenas to require the presence of persons and the production of documents relating to any alleged violation of section 24-35-503.

(4) If the hearing officer finds, by a preponderance of the evidence, that the retailer violated section 24-35-503, the hearing officer may issue a written order or levy a fine against the retailer, subject to the provisions of section 24-35-506.

(5) The findings of the hearing officer shall be a final agency order. Any appeal of the decision of the hearing officer shall be filed with the Colorado court of appeals pursuant to section 24-4-106 (11).

(6) Any unpaid fine levied pursuant to this section together with reasonable attorney fees may be collected in a civil action filed by the attorney general.

(7) Any fines collected for violations of section 24-35-503 shall be forwarded to the state treasurer, who shall credit them to the cigarette, tobacco product, and nicotine product use by minors prevention fund created in section 24-35-507.



§ 24-35-506. Limitation on fines

(1) For a violation of section 24-35-503 (1) or (4), the penalty shall be as follows:

(a) A written warning for a first violation committed within a twenty-four-month period;

(b) A fine of two hundred fifty dollars for a second violation within a twenty-four-month period;

(c) A fine of five hundred dollars for a third violation within a twenty-four-month period;

(d) A fine of one thousand dollars for a fourth violation within a twenty-four-month period; and

(e) A fine of between one thousand dollars and fifteen thousand dollars for a fifth or subsequent violation within a twenty-four-month period.

(2) Notwithstanding subsection (1) of this section, no fine for a violation of section 24-35-503 (1) shall be imposed upon a retailer that can establish an affirmative defense to the satisfaction of the division or the hearing officer that, prior to the date of the violation, it:

(a) Had adopted and enforced a written policy against selling cigarettes, tobacco products, or nicotine products to persons under eighteen years of age;

(b) Had informed its employees of the applicable laws regarding the sale of cigarettes, tobacco products, or nicotine products to persons under eighteen years of age;

(c) Required employees to verify the age of cigarette, tobacco product, or nicotine product customers by way of photographic identification; and

(d) Had established and imposed disciplinary sanctions for noncompliance.

(3) The affirmative defense established in subsection (2) of this section may be used by a retailer only twice at each location within any twenty-four-month period.

(4) For a violation of section 24-35-503 (2) or (3), the penalty shall be as follows:

(a) (I) For a violation of section 24-35-503 (2), a fine of twenty-five dollars for a first violation committed within a twenty-four-month period;

(II) For a violation of section 24-35-503 (3), a written warning for a first violation committed within a twenty-four-month period;

(b) A fine of fifty dollars for a second violation within a twenty-four-month period;

(c) A fine of one hundred dollars for a third violation within a twenty-four-month period;

(d) A fine of two hundred fifty dollars for a fourth violation within a twenty-four-month period; and

(e) A fine of between two hundred fifty dollars and one thousand dollars for a fifth or subsequent violation within a twenty-four-month period.



§ 24-35-507. Cigarette, tobacco product, and nicotine product use by minors prevention fund - grants

(1) There is hereby created in the state treasury the cigarette, tobacco product, and nicotine product use by minors prevention fund, referred to in this section as the "fund". Moneys in the fund are subject to annual appropriation by the general assembly. Any interest derived from the deposit and investment of moneys in the fund remains in the fund. Any unexpended or unencumbered moneys remaining in the fund at the end of any fiscal year remain in the fund and do not revert or transfer to the general fund or any other fund of the state.

(2) Subject to annual appropriations by the general assembly, the department of human services may make grants from the fund to programs designed to develop training materials for retailers related to the prohibition of the sale of cigarettes, tobacco products, or nicotine products to minors or to programs designed to prevent the use of cigarettes, tobacco products, or nicotine products by minors.






Part 6 - Gambling Payment Intercept Act

§ 24-35-601. Short title

This part 6 shall be known and may be cited as the "Gambling Payment Intercept Act".



§ 24-35-602. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Parents should provide financial support to their minor children who cannot care for themselves.

(b) The state should intervene when parents fail to meet their support obligations.

(c) Children are adversely affected when parents divert their financial support to limited gaming and pari-mutuel wagering.

(d) A parent's winnings from money diverted from a child's support should be applied to the parent's outstanding support obligations.

(e) Section 12-47.1-102 (1)(c), C.R.S., of the "Limited Gaming Act of 1991" recognizes that the limited gaming industry must be assisted in protecting the general welfare of the people of the state.

(f) Victims of crime and all the people of the state are adversely affected when criminal offenders divert restitution to limited gaming and pari-mutuel wagering.

(g) A criminal offender's winnings from money diverted from restitution should be applied to the offender's outstanding criminal court obligations.

(h) An uncollected debt to the state should be deducted from a person's winnings.



§ 24-35-603. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Licensee" means a licensee as defined in section 12-60-102 (17), C.R.S., or an operator or retail gaming licensee under section 12-47.1-501 (1)(b) or (1)(c), C.R.S.

(2) (a) "Outstanding debt" means:

(I) Unpaid child support debt or child support costs to the state pursuant to section 14-14-104, C.R.S., and arrearages of child support requested as part of an enforcement action pursuant to article 5 of title 14, C.R.S., or arrearages of child support that are the subject of enforcement services provided pursuant to section 26-13-106, C.R.S.;

(II) Restitution that a person has been ordered to pay pursuant to section 18-1.3-603 or 19-2-918, C.R.S., regardless of the date that the restitution was ordered; and

(III) Any unpaid debt due to the state that is referred pursuant to section 24-30-202.4 (2) to the state controller or the central collection services section of the division of finance and procurement, or any successor section, in the department of personnel, and including the collection fee and any allowable fees and costs pursuant to section 24-30-202.4 (8). "Outstanding debt" does not include any debt collected by the department of personnel for a political subdivision of the state.

(b) Notwithstanding any provision of paragraph (a) of this subsection (2), an outstanding debt shall not be less than three hundred dollars.

(3) "Payment" means cash winnings from limited gaming or from pari-mutuel wagering on horse or greyhound racing payable by a licensee for which the licensee is required to file form W-2G, or a substantially equivalent form, with the United States internal revenue service.

(4) "Registry" means the registry created and maintained by or for the department of revenue pursuant to section 24-35-604.

(5) "Registry operator" means the department of revenue or the private entity that maintains the registry under the direction and control of the department.



§ 24-35-604. Registry - creation - information

(1) The department of revenue shall create and maintain, or contract with a private entity pursuant to section 24-35-607 to create and maintain, the registry in accordance with this section.

(1.5) On and after the date that the judicial department receives notice from the department of revenue pursuant to section 24-35-605.5 (2)(b)(I), the judicial department shall certify to the registry operator the information indicated in subsection (4) of this section regarding persons with an outstanding debt as specified in section 24-35-603 (2)(a)(II).

(2) The department of human services shall certify to the registry operator the information indicated in subsection (4) of this section regarding each child support obligor with an outstanding debt as specified in section 24-35-603 (2)(a)(I).

(2.5) On and after January 1, 2012, the department of personnel shall certify to the registry operator the information indicated in subsection (4) of this section regarding each person with an outstanding debt as specified in section 24-35-603 (2)(a)(III).

(3) The registry operator shall enter in the registry the information certified to the registry operator by the judicial department, the department of human services, and the department of personnel pursuant to subsections (1.5), (2), and (2.5) of this section.

(4) The registry shall contain the following information:

(a) The name of each person with an outstanding debt;

(b) The social security number of each person with an outstanding debt;

(c) The account or case identifier assigned to the outstanding debt by the department that certified the information to the registry operator;

(d) The name, telephone number, and address of the department that certified the information to the registry operator regarding each person with an outstanding debt; and

(e) The amount of the outstanding debt.

(5) On and after the date that the judicial department receives notice from the department of revenue pursuant to section 24-35-605.5 (2)(b)(I), the registry operator shall add a fee of twenty-five dollars to each outstanding debt certified by a department pursuant to this section.



§ 24-35-605. Payments - limited gaming and pari-mutuel wagering licensees - procedures

(1) On and after July 1, 2008:

(a) A licensee shall have the means to communicate with the registry operator.

(b) Before making a payment to a winner, the licensee shall obtain the name, address, and social security number of the winner from form W-2G, or a substantially equivalent form, to be filed with the United States internal revenue service and submit the required information to the registry operator. The registry operator shall inform the licensee whether the winner is listed in the registry. The licensee shall comply with subsection (2) of this section.

(2) (a) If the registry operator replies that the winner is not listed in the registry or if the licensee is unable to receive information from the registry operator after attempting in good faith to do so, the licensee may make the payment to the winner.

(b) If the registry operator replies that the winner is listed in the registry:

(I) The reply from the registry operator to the licensee shall indicate the name, telephone number, and address of the department that certified the information to the registry and the amount of the winner's outstanding debt.

(II) The licensee shall withhold from the amount of the payment an amount equal to the amount certified pursuant to section 24-35-604. If the amount of the payment is less than or equal to the amount certified, the licensee shall withhold the entire amount of the payment. The licensee shall refer the winner to the department that reported the outstanding debt to the registry.

(III) Within twenty-four hours after withholding a payment pursuant to subparagraph (II) of this paragraph (b), the licensee shall send the amount withheld to the registry operator and report to the registry operator the full name, address, and social security number of the winner, the account or case identifier assigned by the department that reported the outstanding debt to the registry, the date and amount of the payment, and the name and location of the licensee.

(IV) The registry operator shall send to the certifying department the moneys and information received from a licensee pursuant to subparagraph (III) of this paragraph (b). If more than one department certified a winner, the registry operator shall send the information to each certifying department and distribute the moneys among the departments as follows:

(A) The registry operator shall send to the department of human services any amount certified by the department of human services.

(B) Of any moneys remaining after the distribution, if any, to the department of human services pursuant to sub-subparagraph (A) of this subparagraph (IV), the registry operator shall send to the judicial department any amount certified by the judicial department.

(C) Of any moneys remaining after the distribution, if any, to the judicial department pursuant to sub-subparagraph (B) of this subparagraph (IV), the registry operator shall send to the department of personnel any amount certified by the department of personnel.

(V) The department of human services shall process moneys received from the registry operator pursuant to subparagraph (IV) of this paragraph (b) in accordance with section 26-13-118.7, C.R.S. The judicial department shall process moneys received from the registry operator pursuant to subparagraph (IV) of this paragraph (b) in accordance with the rules of the department. The department of personnel shall process moneys received from the registry operator pursuant to subparagraph (IV) of this paragraph (b) in accordance with the rules of the department of personnel, with the understanding that any state agency or state-supported institution of higher education debt will be paid before any debt for a political subdivision of the state assigned to central collection services.

(3) The registry operator shall deduct an amount equal to the fee added to the outstanding debt pursuant to section 24-35-604 (5) from each payment received from a licensee and forward such amount to the state treasurer for deposit in the gambling payment intercept cash fund created in section 24-35-605.5.



§ 24-35-605.5. Gambling payment intercept cash fund - creation - gifts, grants, donations - intercepts for restitution

(1) There is hereby created in the state treasury the gambling payment intercept cash fund, referred to in this section as the "fund". The fund shall consist of any moneys deposited in the fund pursuant to section 24-35-605 (3), any allocations made to the fund pursuant to section 24-33.5-506 (1)(c.5)(I), any other moneys appropriated to the fund by the general assembly, and any gifts, grants, or donations from private or public sources, which the department of revenue is hereby authorized to seek and accept for the purposes set forth in this section. All private and public funds received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the fund. The state treasurer shall also credit to the fund any moneys that are allocated thereto pursuant to section 24-33.5-506 (1)(c.5)(I).

(2) (a) The moneys in the fund shall be continuously appropriated to the department of revenue for the purpose of expanding the program established by this part 6 to include intercepts of restitution that a person has been ordered to pay pursuant to section 18-1.3-603 or 19-2-918, C.R.S., as certified by the judicial department. As soon as there are sufficient moneys in the fund, the department of revenue shall expand the program for such purpose.

(b) Once the intercept program has been expanded as described in paragraph (a) of this subsection (2):

(I) The department of revenue shall notify the judicial department and the registry operator that the judicial department may begin certifying outstanding debt pursuant to section 24-35-604 (1.5); and

(II) Moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the administration of this part 6.

(c) Any moneys in the fund not expended for the purposes set forth in paragraphs (a) and (b) of this subsection (2) may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred or revert to the general fund or any other fund.



§ 24-35-606. Liability - immunity

(1) A licensee that fails to comply with the provisions of section 24-35-605 shall be subject to sanctions by its licensing authority pursuant to sections 12-47.1-525 (1) and 12-60-507 (1), C.R.S.

(2) A licensee that makes a payment to a winner in violation of section 24-35-605 shall not be liable to the person to whom the winner owes an outstanding debt.

(3) Except as provided in section 24-35-606, a licensee shall be immune from civil and criminal liability for acting in compliance with the provisions of this part 6.



§ 24-35-607. Contracting authority - memoranda of understanding - rules

(1) The executive director of the department of revenue may enter into a contract with a private entity, in accordance with the "Procurement Code", articles 101 to 112 of this title, to create and maintain the registry.

(2) The department of revenue may enter into memoranda of understanding with the judicial department, the department of human services, and the department of personnel to implement this part 6. If the registry is operated by a private entity pursuant to this section, the registry operator may enter into memoranda of understanding with the judicial department, the department of human services, and the department of personnel to implement this part 6.

(3) The executive director of the department of revenue shall promulgate rules in accordance with article 4 of this title to implement this part 6. The rules shall include, but need not be limited to, rules regarding:

(a) The removal from the registry of information regarding persons who satisfy their outstanding debts;

(b) The manner in which a licensee shall communicate with the registry, including the information a licensee shall submit to the registry and the procedures to be followed if the registry is inaccessible due to technical or other problems;

(c) The protection of the confidentiality of information in the registry; and

(d) The circumstances and means by which an outstanding debt may be collected from a licensee pursuant to section 24-35-605 (2)(b)(IV).

(4) The executive director of the department of revenue shall promulgate a rule in accordance with article 4 of this title allowing a licensee to retain at least thirty dollars of each payment withheld pursuant to this part 6 to cover the licensee's costs of compliance with this part 6, which amount shall be added to the debtor's outstanding debt.









Article 36 - Department of the Treasury

§ 24-36-101. State treasurer head of department

The state treasurer is the chief executive officer of the department of the treasury. He has all of the powers, duties, and obligations conferred upon him by the state constitution and is the official custodian of all state moneys and securities, unless otherwise expressly provided by law.



§ 24-36-102. Function of department - employees

(1) The principal function of the treasury department is to receive all state moneys collected by or otherwise coming into the hands of any officer, department, institution, or agency of the state government as required in section 24-36-103 (1) and to deposit and disburse the same in the manner prescribed by law. It shall have no tax collection or enforcement functions whatsoever.

(2) Employees of the treasury department shall be appointed pursuant to the provisions of section 24-2-102, except for one deputy permitted by law, who shall be appointed by the state treasurer.



§ 24-36-103. All state moneys to be transmitted to department

(1) It is the duty of every officer, department, institution, and agency of the state government charged with the responsibility of collecting the various taxes, licenses, fees, and permits imposed by law and of collecting or accepting tuition, rentals, receipts from the sale of property, and moneys of any other nature accruing to the state from any source whatsoever to transmit the same to the treasury department in such manner and under such procedures as may be prescribed by law or by fiscal rule of the controller.

(2) Where a department, institution, or agency collects or receives moneys of a trust or quasi-trust nature, or moneys derived from the operation of a business-type enterprise, or moneys in which the interest, share, or proportion of the state has not yet been determined, such department, institution, or agency may, upon application to the office of the state controller and upon the written approval of the controller and the state treasurer, deposit such moneys in any depository authorized in section 24-75-603, under the same conditions as required in articles 10.5 and 47 of title 11, C.R.S., with respect to the deposit of other state moneys. Such department, institution, or agency shall file such reports as shall be required by fiscal rules adopted by the controller.

(3) Repealed.

(4) The treasury department shall be the transaction-approving authority for all moneys transmitted to and received by it. One copy of the transaction shall be retained in the files of the department.



§ 24-36-104. Moneys to be deposited

(1) All moneys received by the treasury department shall be promptly deposited in such national or state banks doing business in this state as the state treasurer shall select. Accounts in such depositories shall be carried in the name of "Treasurer, State of Colorado", and withdrawals therefrom shall be made and signed in such manner as the state treasurer shall direct. The state treasurer may make payments, without appropriation, of all actual and necessary charges made by such depositories for expenses related to the deposit and withdrawal of moneys received by the treasury department in accordance with the constitution or statutes of Colorado. Such payments shall be made from investment income or any other available revenues. The state treasurer shall contract for all such bank services in accordance with the provisions of the "Procurement Code", articles 101 to 112 of this title. The state treasurer shall make the criteria used in selecting a vendor for bank services available to the finance committees of both houses of the general assembly prior to the award of a contract and shall make all contracts submitted or entered into pursuant to this section available for public inspection in accordance with the provisions of part 2 of article 72 of this title.

(1.5) As used in this article:

(a) "Deposit" means the payment and reconciliation of moneys received by the treasury department or an authorized department, institution, or agency by means of cash, check, draft, or alternative forms of payment, as defined in section 24-19.5-101 (1).

(b) "Withdrawal" means the disbursement and reconciliation of moneys received by the treasury department or an authorized department, institution, or agency by means of cash, check, draft, or alternative forms of payment, as defined in section 24-19.5-101 (1).

(2) The state treasurer may authorize any department, institution, or agency collecting or otherwise receiving state moneys to deposit the same to his credit in any such depository in lieu of transmitting the same to the treasury department under procedures approved jointly by himself and the controller.

(2.5) Notwithstanding the provisions of section 11-10.5-111, C.R.S., and section 24-75-202, at the discretion of the state treasurer and the state controller, state moneys may be deposited in bank accounts in other states and in foreign countries to enable a state agency or institution, including institutions of higher education, to operate projects located in other states and foreign countries. Such state agencies and institutions, including institutions of higher education, shall exercise due regard and have full responsibility for the safety of deposits under this article, and the state shall not assume liability for any risk, casualty, or loss of such deposits.

(3) For the purpose of managing deposits of state moneys, the state treasurer may, on a daily basis only, borrow moneys from any such depository to cover advances made by any depository to the state on state warrants and state checks paid by the depository but not yet reimbursed by the state and on uncollected deposits. The state treasurer may negotiate a line of credit with any such depository sufficient to cover anticipated requirements for such advances in the current fiscal year. The state treasurer may pay interest on such moneys borrowed at a rate to be negotiated by the state treasurer and the lending depository and may take such measures as are necessary to implement the provisions of this subsection (3). All such moneys borrowed shall be repaid, together with any interest, before the end of the fiscal year in which the moneys are borrowed, and the state shall not be liable to repay such moneys borrowed from revenues of any later fiscal year. This subsection (3) shall not be construed to expressly or impliedly authorize the state treasurer to do any act or take any action with respect to deposits of state moneys, or with respect to the moneys of any department or agency of the state, other than the acts specifically authorized by this subsection (3).

(4) The state treasurer is authorized to receive and deposit moneys from the United States government. Such federal moneys shall be transmitted to the treasury department as required in section 24-36-103 (1) and deposited as provided in subsection (1) of this section. The state treasurer is authorized to make payments, without appropriation, of interest to the United States government on such federal moneys deposited with the state treasurer in accordance with the federal "Cash Management Improvement Act of 1990", as amended, 31 U.S.C. sec. 6501 et seq. Such payments shall be made from investment income or any other available revenues. The interest rate payable on such deposits shall be the federal discount rate or such other rate established by federal law.



§ 24-36-105. Accounts to be kept - daily report

(1) The treasury department shall keep adequate accounts in which shall be recorded all moneys received and disbursed.

(2) As of the close of business each day, a report of the amount of all receipts and disbursements during said day shall be furnished to the office of the state controller; except that the receipts and disbursements shall not be reported by category as to the several funds created by law and the accounts within such funds.



§ 24-36-106. Record of warrants and checks - order of payment - paid warrants and checks - validation

(1) The treasury department shall maintain a list of all warrants and checks drawn upon the state treasurer by the office of the state controller and of those warrants and checks issued and outstanding. Such lists shall be open during regular business hours for the inspection and examination of every person desiring to inspect or examine the same.

(2) Warrants and checks shall be paid in the order in which presented to the treasury department for payment. The state treasurer may validate any warrant or any check presented for payment after six months from its date of issue for a period of time not longer than thirty days from the date upon which it is so presented.

(3) All paid warrants and checks shall be cancelled and, after being microfilmed or copied through image technology such as optical storage and other recognized state-of-the-art storage technologies, shall be destroyed pursuant to part 1 of article 80 of this title. The treasury department is authorized to enter into an arrangement that allows any bank holding cancelled warrants or checks to microfilm or copy through other recognized state-of-the-art storage technologies and to store said warrants and checks for the benefit and use of the treasury department, but no bank shall destroy any cancelled warrant or any cancelled check without written authorization from the treasury department. Any bank producing microfilm or using other recognized state-of-the-art storage technologies pursuant to this subsection (3) shall transmit such microfilm or the product of such other recognized state-of-the-art storage technologies to the treasury department, where it shall be kept and stored. The treasury department is not authorized to enter into such an arrangement if the cost of the service charged by the bank exceeds the cost which the state would incur by providing the same service.



§ 24-36-107. Warrants or checks endorsed when not paid - exception

(1) Whenever upon presentation for payment of any issued and outstanding warrant or any issued and outstanding check there are insufficient funds in the state treasury to pay the same, the state treasurer shall endorse thereon the following: "Presented for payment (insert date). Insufficient funds. This warrant or check shall draw interest from this date at the rate of six percent per annum." and shall return such warrant or check to the person presenting it for payment.

(2) Noninterest-bearing general fund warrants and checks lawfully issued pursuant to the provisions of section 24-75-208 are exempt from the provisions of this section.



§ 24-36-108. Notice of payment - when interest ceases

(1) The treasury department shall maintain a record of the number and amount of each warrant and each check presented for payment and endorsed by the state treasurer as provided in section 24-36-107. Whenever there are sufficient moneys in the state treasury to pay part or all of such endorsed warrants and checks, the state treasurer shall give notice of the date of payment of the same through publication, twice, in some newspaper published in Denver, listing the numbers and amounts of the warrants and checks that he or she is prepared to pay on said date. Interest on the warrants and checks so listed shall cease at the expiration of fifteen days from the last date of publication of said notice.

(2) The state treasurer is authorized to pay interest on any such warrant and any such check at the rate endorsed thereon out of any moneys in the state treasury to the credit of the general fund or such other fund out of which the warrant or check is payable and to charge the amount of interest so paid to such fund.

(3) Interest paid on any such warrant or any such check shall be receipted for thereon by the payee or assignee thereof.



§ 24-36-109. Time deposits

(1) Subject to the requirements of subsection (2) of this section, the state treasurer is authorized to deposit state moneys with national or state banks doing business in this state for fixed periods of time, not exceeding two years, at such rate of interest as may be negotiated from time to time. For the purpose of making such deposits, the state treasurer may, in his or her discretion, appoint in writing one or more persons to act as custodians of the moneys. Such persons shall give surety bonds in such amounts and form and for such purposes as the state treasurer requires.

(2) (a) The state treasurer shall deposit state moneys for fixed periods in national or state banks that have applied and are eligible as depositories for state moneys pursuant to subsection (1) of this section and pursuant to the time deposit rules established by the department of the treasury that are in effect at that time in accordance with the procedure established in paragraph (b) of this subsection (2) or in paragraph (c) of this subsection (2). Such procedure utilized shall be at the discretion of the treasurer.

(b) (I) Except as provided in paragraph (c) of this subsection (2), when state moneys become available for time deposits pursuant to subsection (1) of this section, the state treasurer shall announce the interest rate at which such moneys may be deposited for a fixed period in eligible national or state banks but shall not disclose the amount of state moneys available for deposit.

(II) An eligible national or state bank may request the state treasurer to deposit a specified amount of state moneys with that bank at the interest rate announced by the treasurer. Except as otherwise provided by subparagraph (III) of this paragraph (b), the treasurer shall deposit all or a portion of the state moneys available for deposit with any eligible national or state bank or banks making such a request in an amount equal to the amount requested by that bank.

(III) In the event that the total amount of state moneys requested for deposit by all eligible national or state banks pursuant to subparagraph (II) of this paragraph (b) exceeds the amount of state moneys available for deposit, the state treasurer shall determine the total amount of state moneys that all such banks requested for deposit and calculate the percentage of such total that each eligible national or state bank requested. The state treasurer shall deposit with each eligible national or state bank an amount equal to the product of such percentage multiplied by the total amount of state moneys available for deposit.

(c) (I) In the alternative to paragraph (b) of this subsection (2), when state moneys become available for time deposits pursuant to subsection (1) of this section, the state treasurer shall announce the amount of state moneys available for deposit for a fixed period in any eligible national or state bank but shall not announce the interest rate at which such moneys shall be deposited.

(II) Except as provided by subparagraph (III) of this paragraph (c), any eligible national or state bank may submit a bid to the state treasurer specifying the interest rate that such bank will pay if state moneys are deposited in such bank and the amount of such moneys the bank will accept for deposit at that interest rate. The bank submitting a bid with the highest interest rate shall be awarded the deposit of state moneys in the full amount requested or the full amount available for deposit at that time, whichever is less.

(III) In the event that two or more eligible national or state banks submit the highest bid for the same interest rate and the total amount requested for deposit by the banks exceeds the amount of state moneys available for deposit at that time, the state treasurer shall determine the total amount of state moneys that all such banks requested for deposit and calculate the percentage of such total that each eligible national or state bank requested. The state treasurer shall deposit with each eligible national or state bank an amount equal to the product of such percentage multiplied by the total amount of state moneys available for deposit.

(IV) In the event that depositing state moneys in the highest bidding eligible national or state bank or banks does not exhaust the total amount of state moneys available for deposit at that time, the state treasurer shall deposit the remaining state moneys in other eligible banks giving priority to the highest remaining bidders.

(V) The state treasurer shall have the authority to establish a minimum acceptable bid for an interest rate. The rate shall be announced before the start of the bidding by any eligible national or state bank.



§ 24-36-111. Authority to accept deposits

Any state bank or any national bank having its principal office in this state is authorized to accept and hold deposits of state moneys as provided in sections 24-36-104 and 24-36-109 and to give surety bonds or pledge collateral security as provided in article 10.5 of title 11, C.R.S.



§ 24-36-111.5. Authority to invest in real property owned by a school district

Whenever there are moneys in the state treasury that are not immediately required to be disbursed, the state treasurer may, in the state treasurer's discretion, invest such moneys in real property owned by a school district pursuant to the provisions of section 22-54-110 (2)(d), C.R.S. The state treasurer shall ensure that the investment in real property shall yield a fair and equitable return to the state; except that this requirement shall not apply to an investment in real property that is related to a loan agreement entered into prior to July 1, 2003.



§ 24-36-112. Deposits in savings and loan associations

(1) Subject to the requirements of subsection (4) of this section, the state treasurer is authorized to deposit state moneys with any state-chartered savings and loan association, or federally chartered savings and loan association having its principal office in this state, for fixed periods of time not exceeding three years, at such rate of interest as may be negotiated from time to time, but in no event shall any such deposit be in excess of the amount insured by the federal deposit insurance corporation or its successor, unless such savings and loan association has been designated as an eligible public depository by the state commissioner of financial services, pursuant to the provisions of article 47 of title 11, C.R.S.

(2) Any such savings and loan association is authorized to accept deposits of state moneys to the extent permitted in this section.

(3) For the purpose of making such deposits, the state treasurer may, in his discretion, appoint in writing one or more persons to act as custodians of the moneys. Such persons shall give surety bonds in such amounts and form and for such purposes as the state treasurer requires.

(4) (a) The state treasurer shall deposit state moneys for fixed periods in state-chartered or federally chartered savings and loan associations that have applied and are eligible as depositories for state moneys pursuant to subsection (1) of this section and pursuant to the time deposit rules established by the department of the treasury that are in effect at that time in accordance with the procedure established in paragraph (b) of this subsection (4) or in paragraph (c) of this subsection (4). Such procedure utilized shall be at the discretion of the treasurer.

(b) (I) Except as provided in paragraph (c) of this subsection (4), when state moneys become available for time deposits pursuant to subsection (1) of this section, the state treasurer shall announce the interest rate at which state moneys may be deposited for a fixed period in eligible state-chartered or federally chartered savings and loan associations but shall not disclose the amount of state moneys available for deposit.

(II) An eligible state-chartered or federally chartered savings and loan association may request the state treasurer to deposit a specified amount of state moneys in that savings and loan association at the interest rate announced by the treasurer. Except as otherwise provided by subparagraph (III) of this paragraph (b), the treasurer shall deposit all or a portion of the state moneys available for deposit with any eligible state-chartered or federally chartered savings and loan association or associations making such a request in an amount equal to the amount requested by that savings and loan association.

(III) In the event that the total amount of state moneys requested for deposit by all eligible state-chartered or federally chartered savings and loan associations pursuant to subparagraph (II) of this paragraph (b) exceeds the amount of state moneys available for deposit, the state treasurer shall determine the total amount of state moneys that all such savings and loan associations requested for deposit and calculate the percentage of such total that each eligible state-chartered or federally chartered savings and loan association requested. The state treasurer shall deposit with each eligible state-chartered or federally chartered savings and loan association an amount equal to the product of such percentage multiplied by the total amount of state moneys available for deposit.

(c) (I) In the alternative to paragraph (b) of this subsection (4), when state moneys become available for time deposits pursuant to subsection (1) of this section, the state treasurer shall announce the amount of state moneys available for deposit for a fixed period in any eligible state-chartered or federally chartered savings and loan associations but shall not announce the interest rate at which such moneys shall be deposited.

(II) Except as provided by subparagraph (III) of this paragraph (c), any eligible state-chartered or federally chartered savings and loan association may submit a bid to the state treasurer specifying the interest rate that the eligible savings and loan association will pay if state moneys are deposited in such savings and loan association and the amount of such moneys the savings and loan association will accept for deposit at that interest rate. The savings and loan association submitting a bid with the highest interest rate shall be awarded the deposit of state moneys in the full amount requested or the full amount available for deposit at that time, whichever is less.

(III) In the event that two or more eligible state-chartered or federally chartered savings and loan associations submit the highest bid for the same interest rate and the total amount requested for deposit by the eligible savings and loan associations exceeds the amount of state moneys available for deposit at that time, the state treasurer shall determine the total amount of state moneys that all such savings and loan associations requested for deposit and calculate the percentage of such total that each eligible state-chartered or federally chartered savings and loan association requested. The state treasurer shall deposit with each eligible state-chartered or federally chartered savings and loan association an amount equal to the product of such percentage multiplied by the total amount of state moneys available for deposit.

(IV) In the event that depositing state moneys in the highest bidding eligible state-chartered or federally chartered savings and loan association or associations does not exhaust the state moneys available for deposit at that time, the state treasurer shall deposit the remaining moneys in other eligible savings and loan associations giving priority to the highest remaining bidders.

(V) The state treasurer shall have the authority to establish a minimum acceptable bid for an interest rate. The rate shall be announced before the start of the bidding by any eligible state-chartered or federally chartered savings and loan association.



§ 24-36-113. Investment of state moneys - limitations

(1) (a) Whenever there are moneys in the state treasury that are not immediately required to be disbursed, the state treasurer is authorized to invest the same in fixed income securities denominated in United States dollars. In making such investments, the state treasurer shall use prudence and care to preserve the principal and to secure the maximum rate of interest consistent with safety and liquidity. The state treasurer shall formulate investment policies regarding liquidity, maturity, and diversification appropriate to each fund or pool of funds in the state treasurer's custody available for investment.

(b) (I) If the state treasurer invests state moneys through an investment firm offering for sale corporate stocks, bonds, notes, debentures, or a mutual fund that contains corporate securities, the investment firm shall disclose, in any research or other disclosure documents provided in support of the securities being offered, to the state treasurer whether the investment firm has an agreement with a for-profit corporation that is not a government-sponsored enterprise, whose securities are being offered for sale to the state treasurer and because of such agreement the investment firm:

(A) Had received compensation for investment banking services within the most recent twelve months; or

(B) May receive compensation for investment banking services within the next three consecutive months.

(II) For the purposes of this paragraph (b), "investment firm" means a bank, brokerage firm, or other financial services firm conducting business within this state, or any agent thereof.

(2) Such moneys may be invested, without limitation, in debt obligations of the United States treasury, any agency of the United States government, or United States government-sponsored corporations.

(2.5) The state treasurer may, in the state treasurer's discretion, invest such moneys in municipal bonds rated in one of the two highest rating categories by a nationally recognized rating organization.

(3) The state treasurer may, in the state treasurer's discretion, invest such moneys in repurchase agreements, in banker's acceptances or bank notes issued by banks rated at least investment grade by a nationally recognized rating organization, in commercial paper of prime quality as so classed by a nationally recognized rating organization, and in money market funds that are registered as an investment company under the federal "Investment Company Act of 1940", as amended.

(3.5) The state treasurer may, in the state treasurer's discretion, invest such moneys in corporate debt obligations rated at least investment grade by a nationally recognized rating organization.

(3.6) The state treasurer may, in the state treasurer's discretion, invest such moneys in asset-backed securities and covered bonds rated in one of the two highest rating categories by a nationally recognized rating organization.

(3.7) The state treasurer may, in the state treasurer's discretion, invest such moneys in securities that are issued or guaranteed by the world bank, the inter-American development bank, the Asian development bank, or the African development bank or for which the credit of the world bank, the inter-American development bank, the Asian development bank, or the African development bank is pledged for payment and that are rated in one of the two highest rating categories by a nationally recognized rating organization.

(3.8) The state treasurer may, in the state treasurer's discretion, invest such moneys in mortgage pass-through securities and collateralized mortgage obligations that are issued by any agency of the United States government or a United States government-sponsored corporation or that are rated in one of the two highest rating categories by a nationally recognized rating organization.

(3.9) The state treasurer may, in the state treasurer's discretion, invest such moneys in debt obligations backed by the full faith and credit of the state of Israel that are rated in one of the two highest rating categories by a nationally recognized rating organization.

(4) The state treasurer may make such arrangements for the custody, safekeeping, and registration of all investment securities as will enable the state treasurer to make prompt delivery thereof upon maturity or in the event of sale.

(5) The state treasurer may engage in reverse repurchase agreements and securities lending programs for any securities in the state treasurer's custody and may purchase loans if, in the state treasurer's discretion, the purchase of loans will yield a fair and equitable return to the state.

(6) Notwithstanding any restrictions on the investment of state moneys set forth in this section or in any other provision of law, the state treasurer may authorize the escrow agent appointed pursuant to section 1 of the escrow agreement entered into in connection with, and attached as exhibit B to, the master settlement agreement entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver, to invest any tobacco litigation settlement moneys held in escrow for the state of Colorado pursuant to the master settlement agreement and the escrow agreement in any manner permitted by section 5 of the escrow agreement.

(7) Repealed.



§ 24-36-114. How interest earnings credited - management fee

(1) All interest derived from the deposit and investment of state moneys shall be credited to the general fund unless otherwise expressly provided by law.

(2) and (3) Repealed.



§ 24-36-115. Moneys not immediately creditable - special purpose moneys

Moneys received by the treasury department that are not immediately creditable to a particular fund or account or moneys received that are designated by law for a special purpose shall be held in custody by the state treasurer and may be subsequently withdrawn from his or her custody upon warrants or checks drawn pursuant to law.



§ 24-36-116. Moneys paid under protest - disposition

(1) Moneys in the form of taxes, licenses, fees, or permits imposed by law which are paid under protest shall nonetheless be transmitted to the treasury department, which shall credit the same to an account designated "moneys paid under protest".

(2) If any person paying such moneys under protest has not filed a claim for refund of the same in the manner provided by law or has not commenced an action in a court of competent jurisdiction for recovery of the same within one year from the date of payment or within one year from April 24, 1971, whichever date occurs later, then the amount so paid shall be credited forthwith to the fund or account to which it would have been credited had it not been paid under protest.

(3) If a claim for refund of such money is filed and subsequently disallowed and an action is not commenced in a court of competent jurisdiction for recovery of the same within six months from the date of such disallowance, then the amount so paid shall be credited forthwith to the fund or account to which it would have been credited had it not been paid under protest.



§ 24-36-117. Governor may make examination

The governor may at any time examine, or cause to be examined, the books, records, warrants, and checks kept in the treasury department and the securities held in the custody of the state treasurer, and for such purpose he or she shall be permitted full and free access.



§ 24-36-118. Applications for licenses - authority to suspend licenses - rules

(1) Every application by an individual for a license issued by the department of the treasury or any authorized agent of such department shall require the applicant's name, address, and social security number.

(2) The department of the treasury or any authorized agent of the department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if the department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the department of the treasury, rules promulgated by the state board of human services, and any memorandum of understanding entered into between the department of the treasury or an authorized agent thereof and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The department of the treasury shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the department of the treasury and the state child support enforcement agency in the department of human services with respect to the implementation of this section and section 26-13-126, C.R.S.

(b) The appropriate rule-making body of the department of the treasury is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the department of the treasury or any authorized agent of such department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 24-36-120. Authority to assess transaction fees

(1) Except as provided in subsection (4) of this section, for the 2002-03 fiscal year and each fiscal year thereafter, the state treasurer is authorized to assess a fee for each eligible transaction performed by the state treasurer on behalf of state departments and agencies. Notwithstanding any other provision of law, the state treasurer shall deduct the fee from the interest earnings attributable to the fund for which the transaction was performed.

(2) The amount of the fee assessed pursuant to subsection (1) of this section shall be determined annually by dividing an amount equal to the total amount appropriated to the department of the treasury for administration in the annual general appropriations act for the current fiscal year by the total number of eligible transactions performed by the state treasurer in the immediately preceding fiscal year.

(3) The fees deducted by the state treasurer pursuant to subsection (1) of this section shall be subject to annual appropriation by the general assembly to the department of the treasury to fund the administration of the department.

(4) The state treasurer shall not assess a fee for an eligible transaction involving any of the following funds:

(a) The state education fund created in section 17 (4) of article IX of the state constitution;

(b) The highway users tax fund created in section 43-4-201, C.R.S.;

(c) The great outdoors Colorado trust fund created in section 2 of article XXVII of the state constitution;

(d) The public school fund described in section 3 of article IX of the state constitution;

(e) The old age pension fund created in section 1 of article XXIV of the state constitution;

(f) Any other fund against which the assessment of a fee would be contrary to the state constitution; and

(g) The college opportunity fund created in section 23-18-202, C.R.S.

(5) The state treasurer shall notify each state department and agency for which the state treasurer performs eligible transactions of the amount of fees that will be deducted from any fund managed by the state department or agency no later than July 1 of the fiscal year in which the fees will be deducted.

(6) As used in this section, "eligible transaction" means any cash management transaction that affects a cash balance, including, but not limited to, electronic fund transfers, payroll and other automated disbursements, payments, cash receipts, warrant transactions, check transactions, and journal entries.



§ 24-36-121. Authority to manage state public financing - state public financing cash fund - rules - legislative declaration - definitions

(1) The general assembly hereby finds, determines, and declares that:

(a) The state's public financing matters are currently decentralized. Many state agencies incur financial obligations and directly or indirectly pledge or use the credit of the state without centralized management.

(b) Centralized management could have a positive impact on the state's credit rating because credit rating agencies would have a centralized point of contact with the state for state public financing matters;

(c) The issuance and incurrence of financial obligations and the state's outstanding financial obligations should be managed as a whole, by personnel with financial experience and securities market understanding, so that the issuance and incurrence of state financial obligations and the state's outstanding financial obligations can be managed as efficiently and cost effectively as possible, allowing the state to maximize refinancing opportunities;

(d) Centralized management provides a better method of ensuring that federal tax and securities law post-issuance compliance requirements for state financial obligations are met by the state;

(e) Due to changes in the public securities market, increased regulatory requirements, evolving credit criteria, recent technological developments, recent downgrading of certain government credit ratings, and the benefits set forth in this subsection (1), it is necessary to designate the state treasurer as a centralized manager for the issuance and incurrence of financial obligations by the state acting by and through a state agency;

(f) It is also important that the state treasurer develop and promulgate a state public financing policy and, in so doing, collaborate with various experts, including but not limited to the state controller, the office of state planning and budgeting, bond counsel, and the attorney general. Such a policy demonstrates a commitment to long-term financial planning, identifies policy goals, provides for appropriate financing structures, and improves the quality of decision-making. Furthermore, credit rating agencies, the federal internal revenue service, and the federal securities and exchange commission view the existence of state public financing policies favorably.

(g) Senate Bill 12-150, enacted in 2012, is not intended to grant the state treasurer any authority that supersedes a state agency's authority to enter into or incur a financial obligation, nor is Senate Bill 12-150 intended to affect other state laws regarding the general assembly's approval of any capital lease or lease-purchase agreement over five hundred thousand dollars.

(2) Nothing in this section authorizes the state treasurer or any other public agency to waive an election otherwise required under section 20 of article X or article XI of the state constitution or to hold an election inconsistent with the election requirements of said section 20 of article X. References to financial obligations, debt, or bonds in this section are for reference only and shall not be construed to create debt or a multiple fiscal-year financial obligation contrary to section 20 of article X or article XI of the state constitution.

(3) As used in this section, unless the context otherwise requires:

(a) (I) "Financial obligation" means any financial contract, note, warrant, check, bond, certificate, instrument, debenture, or other security, the principal amount of which is one million dollars or more, that is authorized to be issued or entered into by the state acting by and through a state agency under the laws of this state, that is fully or partially secured by any state revenues, and that is directly or indirectly related to the state's credit rating. "Financial obligation" includes, but is not limited to:

(A) Any capital lease or lease-purchase agreement the principal amount of which is one million dollars or more authorized pursuant to section 24-82-102 and part 8 of article 82 of this title; and

(B) Any payment obligation constituting a portion of or related to an energy performance contract as defined in section 24-30-2001 (1) or a capital project financed through a utility cost-savings contract authorized by section 24-38.5-106.

(II) Notwithstanding subparagraph (I) of this paragraph (a), for purposes of the department of transportation, "financial obligation" does not include:

(A) Any financial contract, note, warrant, check, bond, certificate, instrument, debenture, or other contract, agreement, or security that is authorized to be issued or entered into by or in support of such obligations of the high-performance transportation enterprise created in section 43-4-806 (2), C.R.S.; and

(B) Any financial contract, note, warrant, check, bond, certificate, instrument, debenture, or other contract, agreement, or security that is authorized to be issued or entered into by or in support of such obligations of the statewide bridge enterprise created in section 43-4-805 (2), C.R.S.

(b) "Internal revenue code" means the federal "Internal Revenue Code of 1986", as amended, and any regulations thereunder.

(c) (I) "State agency" means a department, board, bureau, commission, division, institution, quasi-governmental entity, or other agency or instrumentality of the state, including a state institution of higher education. "State agency" also includes an enterprise, as defined in section 24-77-102 (3), a nonprofit corporation organized under the laws of this state and created solely for the purpose of issuing financial obligations on behalf of the state acting by and through a state agency, and a trust that may be formed by the state or a state agency to implement capital lease or lease-purchase financing.

(II) "State agency" does not include:

(A) A county or city and county;

(B) A municipality;

(C) A school district;

(D) A charter school;

(E) A water conservancy district;

(F) Collegeinvest as described in section 23-3.1-205.5, C.R.S.;

(G) A district or authority organized or acting pursuant to the provisions of title 29, 30, 31, or 32, C.R.S.;

(H) A special purpose authority listed in section 24-77-102 (15)(b); or

(I) Any other political subdivision of the state or other entity that constitutes a local public body as defined in section 24-6-402 (1)(a).

(d) "State institution of higher education" has the same meaning as set forth in section 23-18-102 (10), C.R.S. For purposes of this section,"state institution of higher education" also includes the Auraria higher education center established in article 70 of title 23, C.R.S.

(e) "State revenues" means all income of the state that is received into the state treasury from taxes, fees, and other sources and appropriated for the payment of the state's expenses.

(4) (a) (I) Notwithstanding any other law to the contrary and except as provided in subparagraph (II) of this paragraph (a), for the 2012-13 state fiscal year and each state fiscal year thereafter, when a state agency obtains the required approval for the financing of a capital project as specified in law, the state treasurer shall act as the issuing manager, subject to the criteria established in the state public financing policy promulgated as specified in subsection (5) of this section, for all approved financial obligations of the state acting by and through a state agency. The state treasurer has the sole discretion to manage the issuance or incurrence of financial obligations of the state acting by and through a state agency, including all post-issuance compliance with federal and state tax and securities laws, such as arbitrage, rebate, and remedial action requirements. The state treasurer's duties with respect to the management of the issuance or incurrence of financial obligations include, but are not limited to, the following:

(A) Determining the financing structure and term;

(B) Deciding the market timing;

(C) Selecting or hiring, as applicable, the state financing team, including, where appropriate, the lessor, purchaser, underwriter, bond or disclosure counsel, trustee, escrow agent, paying agent, credit enhancer, rating agency, placement agent, liquidity provider, credit support provider, interest rate exchange agreement counterparty, and financial advisor;

(D) Determining the advisability of a state agency entering into an interest rate exchange agreement pursuant to article 59.3 of title 11, C.R.S.; and

(E) Determining whether to enter into competitive or negotiated sales of financial obligations.

(II) For a state institution of higher education, for the 2012-13 state fiscal year and each state fiscal year thereafter, the state treasurer shall act as the issuing manager, subject to the criteria established in the state public financing policy promulgated as specified in subsection (5) of this section, for any lease-purchase agreement similar to those authorized in section 23-1-106.3, C.R.S., and any financial contract, note, warrant, check, bond, certificate, instrument, debenture, or other security, the principal amount of which is one million dollars or more, that is authorized under the laws of this state to be issued or entered into by the state acting by and through a state agency other than a state institution of higher education and that finances improvements that benefit a state institution of higher education. The state treasurer has the sole discretion to manage the issuance or incurrence of such financial obligations for a state institution of higher education and shall manage the issuance or incurrence of such financial obligations in accordance with the duties set forth in sub-subparagraphs (A) to (E) of subparagraph (I) of this paragraph (a). The state treasurer shall not act as the issuing manager for any bonds subject to the higher education revenue bond intercept program established in section 23-5-139, C.R.S.

(b) (I) (A) Not less than sixty days prior to the date on which a state agency expects that a financial obligation of the state acting by and through the state agency will be incurred, a state agency shall provide written notice to the state treasurer of that expectation.

(B) Not less than thirty days prior to the date on which a state agency expects that a refinancing of a financial obligation of the state acting by and through the state agency will be incurred, a state agency shall provide written notice to the state treasurer of that expectation.

(II) The state agency shall provide the state treasurer with the information that the state treasurer considers necessary to act as the issuing manager for the issuance or incurrence of the financial obligation, including, if necessary, assumptions of underlying cash flow projections associated with the repayment of the financial obligation. The state agency shall provide the state treasurer with the information that the state treasurer considers necessary to comply with federal and state tax and securities laws and contractual covenants.

(c) In performing his or her duties as the issuing manager, the state treasurer shall consider any relevant factors that the state treasurer considers necessary to protect the financial integrity of the state.

(d) The state treasurer is the elected representative for the purpose of approving the issuance or incurrence of financial obligations by the state acting by and through a state agency when such approval is required under the internal revenue code and is the required signatory on all forms required by the federal internal revenue service to be filed in connection with the issuance or incurrence of financial obligations by the state acting by and through a state agency.

(5) No later than ninety days after May 24, 2012, the state treasurer shall promulgate by rule, in accordance with article 4 of this title, a state public financing policy, and, in so doing, shall collaborate with various experts, including but not limited to the state controller, the office of state planning and budgeting, bond counsel, and the attorney general. The state treasurer shall present the state public financing policy to the capital development committee at the earliest meeting of the capital development committee at which time is available in the meeting schedule after the policy is finalized and shall provide a copy of the final state public financing policy to the joint budget committee. The state treasurer shall notify the capital development committee and the joint budget committee, in writing, of any substantive changes that are subsequently made to the state public financing policy. For purposes of this subsection (5), the attorney general is the legal advisor to the state treasurer. The state public financing policy shall include, but shall not be limited to, the following components:

(a) The use of moral obligation pledges;

(b) The criteria for the issuance or incurrence of financial obligations by the state acting by and through a state agency;

(c) The use of derivatives;

(d) The use of variable rate financial obligations;

(e) Credit objectives;

(f) The structuring practices for each type of financial obligation, including, but not limited to, information about the term, maturity, and type of interest;

(g) Acceptable methods of sale;

(h) Policies for determining when selection of external financial professionals is appropriate;

(i) Policies related to the refunding of financial obligations;

(j) Policies related to primary and continuing disclosure requirements for financial obligations;

(k) Policies related to post-issuance compliance with federal and state tax and securities laws, including arbitrage, rebate, and remedial action requirements; and

(l) Policies for investment of proceeds where not otherwise covered by law.

(6) (a) No later than ten days after a state institution of higher education enters into or issues a financial obligation in a principal amount of one million dollars or more that is secured in whole or in part by state revenues or revenues of the institution and that the state treasurer does not manage pursuant to subsection (4) of this section, including any bonds subject to the higher education revenue bond intercept program established in section 23-5-139, C.R.S., the state institution of higher education shall notify the state treasurer that it has entered into the financial obligation. The notification shall include at least the following information:

(I) A copy of any official statement or other offering document for the issuance or incurrence of the financial obligation;

(II) A copy of any filings or correspondence with the federal internal revenue service with respect to the issuance or incurrence, including, if applicable, a copy of each form 8038 or form 8038G;

(III) A copy of the continuing disclosure undertaking; and

(IV) Any other information that is described in the state public financing policy promulgated pursuant to subsection (5) of this section related to the issuance or incurrence.

(b) No later than ten days after the high-performance transportation enterprise created in section 43-4-806 (2), C.R.S., or the statewide bridge enterprise created in section 43-4-805 (2), C.R.S., enters into the financial contracts or instruments specified in sub-subparagraphs (A) and (B) of subparagraph (II) of paragraph (a) of subsection (3) of this section, the enterprises shall notify the state treasurer that they have entered into or issued such a financial contract or instrument. The notification shall include at least the following information:

(I) A copy of any official statement or other offering document for the issuance or incurrence of such a financial contract or instrument;

(II) A copy of any filings or correspondence with the federal internal revenue service with respect to the issuance or incurrence, including, if applicable, a copy of each form 8038 or form 8038G;

(III) A copy of the continuing disclosure undertaking; and

(IV) Any other information that is described in the state public financing policy promulgated pursuant to subsection (5) of this section related to the issuance or incurrence.

(7) (a) On and after July 1, 2012, the issuance or incurrence of every financial obligation by the state acting by and through a state agency that the state treasurer manages pursuant to subsection (4) of this section shall include, to the extent allowed by the internal revenue code, an amount determined by the state treasurer not to exceed the lesser of one hundred thousand dollars or two percent of the principal proceeds of the issuance or incurrence to be paid to the state treasurer. The state treasurer shall credit the moneys to the state public financing cash fund, which is hereby created in the state treasury. The fund consists of moneys deposited in the fund pursuant to this paragraph (a) and shall be used solely for the purposes described in paragraph (b) of this subsection (7). The moneys in the fund are continuously appropriated to the state treasurer. All unexpended and unencumbered moneys in the fund and all interest and income earned on the deposit and investment of moneys in the fund shall remain in the fund and shall not revert to the general fund or any other fund at the end of a fiscal year.

(b) To the extent permitted by bond counsel, the moneys in the state public financing cash fund shall be used to reimburse the state treasurer for verifiable costs incurred in performing or overseeing the state's primary issuance compliance and post-issuance compliance responsibilities over the term of a financial obligation, including complying with or monitoring compliance with the requirements of the internal revenue code, making public disclosures or continuing disclosure undertakings required pursuant to federal securities laws or ensuring that such disclosures are made, and performing or coordinating requirements in connection with the financial obligation.

(8) No later than ninety days after May 24, 2012, the state treasurer shall create and maintain a correct and current inventory of all state-owned real property described in section 24-30-1303.5 that is leased property or collateral in any type of financial obligation. The state treasurer shall annually provide a copy of the inventory to the capital development committee.









Governor's Office

Article 37 - Office of State Planning and Budgeting

Part 1 - Office Created

§ 24-37-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Capital construction" has the same meaning as set forth in section 24-30-1301 (2).

(2) "Capital renewal" has the same meaning as set forth in section 24-30-1301 (3).

(3) "Controlled maintenance" has the same meaning as set forth in section 24-30-1301 (4), including the limitations specified in section 24-30-1303.9.

(4) "Director" means the director of the office of state planning and budgeting.

(5) "Information technology budget request" has the same meaning as set forth in section 2-3-1701 (2.5), C.R.S.

(6) "Office" means the office of state planning and budgeting.



§ 24-37-102. Office of state planning and budgeting - creation

There is hereby created in the office of the governor an office of state planning and budgeting, the head of which shall be the director of the office of state planning and budgeting, who shall be appointed by the governor and who shall serve at the pleasure of the governor.



§ 24-37-103. Director - duties

(1) The director shall:

(a) Develop the annual executive planning, programming, and budgeting cycle, consistent with the provisions of this article;

(b) Develop long-range plans for both operating and capital construction budgets and for the state revenue structure;

(c) Review pending legislation and determine the economic impact, if any, of such legislation upon the people of this state. The director shall report his or her findings, together with any projections he or she deems necessary, to the governor.

(d) Publish an annual performance report as specified in section 2-7-204, C.R.S.; and

(e) Approve or disapprove, after consultation with the joint budget committee, requests for moneys from the community supervision supplemental fund created pursuant to section 17-1-114, C.R.S.



§ 24-37-104. Acceptance of gifts and grants

The office, with the approval of the governor, is specifically empowered to receive and expend all grants, gifts, and bequests, where such grants, gifts, or bequests involve no state funds for acquisition, construction, or operation, including federal funds available for the purposes for which the office exists, and to contract with the United States and all other legal entities with respect thereto. The office may provide, where such funds are specifically appropriated, matching funds wherever funds, grants, gifts, bequests, and contractual assistance are available on such basis. The office shall provide such information, reports, and services as may be necessary to secure such financial aid.



§ 24-37-105. Transfer of functions

(1) The office shall, on and after July 1, 1984, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested in the office of state planning and budgeting as a principal department prior to said date concerning the duties and functions transferred to the office pursuant to this article. On and after July 1, 1984, the officers and employees of the office of state planning and budgeting as a principal department prior to said date whose duties and functions concerned the duties and functions transferred to the office pursuant to this article and whose employment in the office is deemed necessary by the director to carry out the purposes of this article shall be transferred to the office and become employees thereof. Such employees shall retain all rights to the personnel system and retirement benefits pursuant to the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and regulations.

(2) On July 1, 1984, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the office of state planning and budgeting as a principal department prior to said date pertaining to the duties and functions transferred to the office pursuant to this article, are transferred to the office and become the property thereof.

(3) Whenever the office of state planning and budgeting is referred to or designated by a contract or other document in connection with the duties and functions transferred to the office pursuant to this article, such reference or designation shall be deemed to apply to the office created pursuant to this article. All contracts entered into by the office of state planning and budgeting as a principal department prior to July 1, 1984, in connection with the duties and functions transferred to the office pursuant to this article are hereby validated, with the office created by this article succeeding to all the rights and obligations of such contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred pursuant to such contracts are hereby transferred and appropriated to the office created by this article for the payment of such obligations.






Part 2 - State Planning - Responsibilities

§ 24-37-201. State planning - responsibilities

(1) The office of state planning and budgeting shall:

(a) Repealed.

(b) Stimulate and encourage state agencies to engage in long-range and short-range planning in their respective areas of responsibility with the assistance of the office of the state architect;

(c) Review and coordinate the planning efforts of state agencies, including the relationship of such efforts with federal and local governmental programs;

(d) Furnish the office of the state architect and the state agencies with data, projections, and other technical assistance needed to discharge the state agencies' planning responsibilities and coordinate the exchange of relevant reports, data, and projections among state agencies;

(e) From time to time, conduct public hearings to encourage maximum public understanding and agreement as to factual data and assumptions upon which projections and analyses are based and also to receive suggestions as to types of projections and analyses that are needed;

(f) Participate in comprehensive interstate planning and other activities related thereto;

(g) Make studies and inquiries relevant to state planning of the resources of the state and of the problems of agriculture, industry, and commerce, as well as population and urban growth, local government, and related matters affecting the development of the state;

(h) Prepare, and from time to time revise, an inventory, in collaboration with the appropriate state and federal agencies, of the public and private natural resources, of major public and private works, and of other facilities and information which are deemed of importance in planning for the development of the state, not pertaining to cartography;

(i) Supply to the public available information developed pursuant to this subsection (1);

(j) Accept and receive grants and services relevant to state planning from the federal government, other state agencies, local governments, and private and civic sources;

(k) Act as reviewing authority or otherwise provide cooperative services under any federal-state planning programs.

(2) The office of state planning and budgeting shall exercise care so as not to duplicate the projections from data of state agencies and nonstate agencies and shall utilize such projections to the maximum extent possible.






Part 3 - Budgeting - Responsibilities

§ 24-37-301. Executive budget responsibility

The governor, as chief executive, shall annually evaluate the plans, policies, and programs of all departments of the state government. He shall direct the formulation of his decisions into a financial plan encompassing all sources of revenue and expenditure. He shall propose this plan for the consideration of the general assembly in the form of an annual executive budget consisting of operating expenditures, capital construction expenditures, estimated revenues, and special surveys. Proposed expenditures in the budget shall not exceed estimated moneys available. After legislative review and modification, if any, of the budget and appropriation of the moneys therefor, the governor shall administer the budget.



§ 24-37-302. Responsibilities of the office of state planning and budgeting

(1) The office of state planning and budgeting shall assist the governor in his or her responsibilities pertaining to the executive budget. Specifically, it shall:

(a) Design and prepare, in coordination with the joint budget committee of the general assembly, the forms and instructions to be used in preparation of all budget requests except those pertaining to higher education. Such budget requests shall include, but shall not be limited to, an analysis of costs, revenues, fund balances, and performance indicators for all programs notwithstanding the source of funds.

(a.5) Design and prepare, in coordination with the staff of the joint technology committee of the general assembly, the forms and instructions to be used in preparation of all budget requests and supplemental budget requests submitted to the joint technology committee pursuant to section 24-37-304 (1)(c.5). The staff of the joint technology committee shall make recommendations to the joint technology committee regarding such forms and instructions for the committee's approval. The forms and instructions shall require that budget requests submitted to the joint technology committee include:

(I) Information from a request for information issued pursuant to section 24-103-201.5, or other formal market research regarding the information technology budget request;

(II) A defined scope of work and information regarding whether a vendor or consultant assisted in preparing the specifications or statement of work included in the information technology budget request;

(III) A range of options for completing the project, including the estimated costs for such options; and

(IV) Any other available and relevant information obtained from the market research related to the information technology budget request.

(b) Review and approve the forms and instructions for higher education budget requests which are prescribed by the Colorado commission on higher education;

(c) Develop an annual executive planning, programming, and budgeting cycle;

(d) Develop, in coordination with the Colorado commission on higher education, for state-supported institutions of higher education, the annual executive budget timetable;

(e) Make recommendations to the governor on appointees to the governor's revenue-estimating advisory group; preside over meetings of and provide the staff for that group; and, with the advice of the group, assist in developing the general fund revenue estimates required by section 24-75-201.3;

(f) Conduct annual executive budget hearings on the plans, programs, policies, and budget requests of all state agencies in the executive department;

(g) Develop recommendations for the governor in his formulation of budget proposals to the general assembly and prepare for the governor the annual executive budget proposals to the general assembly, together with the proposed legislative bills embodying such proposals;

(h) Design, develop, and present briefings to the joint budget committee and the members of the general assembly, the general public, and other interested parties on the annual executive budget proposals;

(i) Make available to the governor-elect, if there is a governor-elect who is not the governor, complete details about the budget and the information upon which it is based;

(j) and (k) Repealed.

(k.1) Review for the governor all work programs recommended by the controller;

(k.2) Repealed.

(l) Develop procedures governing the submission of state agency requests to nonstate agencies for funds to be used for state purposes and problems; review for the governor all such requests requiring the commitment or expenditure of state funds; and advise the joint budget committee of the general assembly, prior to submission for approval, of any such requests committing the state to a program which has not theretofore had the approval of the general assembly;

(m) Continually review and recommend revisions of the plans, policies, and programs of the state agencies; propose alternative methods for accomplishing the objectives of state programs and policies; and develop and implement, in coordination with the controller, a system for evaluating the results of and measuring the effectiveness of governmental expenditures;

(n) Develop long-range fiscal plans for both operating and capital construction budgets and for the state revenue structure, such plans to be consistent with the policies and objectives of state planning.

(2) The director shall have such authority, with the approval of the governor, as is necessary to discharge the responsibilities set forth in subsection (1) of this section, including but not limited to the publication of administrative regulations and the acceptance of gifts and grants.

(3) (a) Notwithstanding any other provision of law to the contrary, the director of the office of state planning and budgeting shall require that all state agency budget submissions be distributed in an electronic format either by delivery of a compact disc or by the sending of an electronic notification that includes an attached budget submission or a hyperlink to the website where the budget submission is posted.

(b) The department of state, the department of the treasury, the department of law, the judicial department, the office of state public defender, the office of alternate defense counsel, the independent ethics commission, the office of the child's representative, and the office of the child protection ombudsman shall use the state agency budget submissions described in paragraph (a) of this subsection (3) as a guideline for the submission of their budgets to the joint budget committee.



§ 24-37-303. Governor has final authority

The final authority and decision in all matters relating to the executive budget is hereby vested in the governor.



§ 24-37-304. Additional budgeting responsibilities

(1) In addition to the responsibilities enumerated in section 24-37-302, the office of state planning and budgeting shall:

(a) Annually evaluate plans, policies, programs, and budget requests of all departments, institutions, and agencies of the executive branch of state government. The office of state planning and budgeting shall develop a financial plan encompassing all sources of revenue and expenditure. It shall propose this plan for the budget, consisting of operating expenditures, capital construction expenditures, estimated revenues, and special surveys, but the plan for capital construction expenditures must consider recommendations made by the office of the state architect for state agencies, and recommendations made by the Colorado commission on higher education for state institutions of higher education. Budget requests shall include a description of one or more measurable annual objectives in the areas of operational efficiency and effectiveness for each department, institution, and agency. Proposed expenditures in the budget shall not exceed estimated moneys available.

(b) Except as provided in paragraph (c.3) or (c.5) of this subsection (1), ensure submission to the joint budget committee of the general assembly by the deadlines set forth in section 2-3-208, C.R.S., of all state agency requests for the upcoming year;

(b.5) Except as provided in paragraph (c.3) or (c.5) of this subsection (1), ensure submission to the joint budget committee of the general assembly by the deadlines set forth in section 2-3-208, C.R.S., of all state agency requests for supplemental appropriations for the current fiscal year;

(c) Repealed.

(c.3) (I) Ensure submission to the capital development committee of:

(A) Except for projects authorized pursuant to section 23-1-106 (9), C.R.S., all cash-funded capital construction or capital renewal budget requests by each state agency for the upcoming fiscal year no later than September 15 of each year;

(B) All state-funded capital construction or capital renewal budget requests by each state agency or state institution of higher education for the upcoming fiscal year no later than October 1 of each year;

(C) The recommended priority of funding of capital construction or capital renewal projects of each state agency or state institution of higher education for the upcoming fiscal year no later than November 1 of each year;

(D) All state-funded controlled maintenance budget requests by each state agency or state institution of higher education as recommended by the office of the state architect pursuant to section 24-30-1303 (1)(k.5) and (1)(t)(II) for the upcoming fiscal year no later than December 1 of each year; and

(E) All requests for supplemental appropriations for capital construction, capital renewal, and controlled maintenance requests for the current or previous fiscal year by each state agency or state institution of higher education no later than December 10 of each year.

(II) All new or amended capital construction, capital renewal, or controlled maintenance budget requests submitted by a state agency or state institution of higher education for the upcoming fiscal year after the deadlines specified in sub-subparagraphs (A), (B), (C), or (D) of subparagraph (I) of this paragraph (c.3) as a result of circumstances unknown to, and not reasonably foreseeable by, the state agency or the state institution of higher education must be submitted no later than December 10 of each year.

(III) The office may modify the recommended priority of funding of capital construction or capital renewal projects of each state agency and state institution of higher education for the upcoming fiscal year no later than the January 1 of the year following the original submission described in sub-subparagraph (C) of subparagraph (I) of this paragraph (c.3).

(IV) In the event of an emergency, the office may submit a capital construction, capital renewal, or controlled maintenance budget request for a state agency or state institution of higher education after the deadlines specified in subparagraphs (I) and (II) of this paragraph (c.3) if the office, as soon as possible but no later than thirty days after determining the emergency, makes a presentation to the capital development committee explaining the nature of the emergency and the estimated time for submission of such budget request.

(c.5) (I) Ensure submission to the joint technology committee of:

(A) All information technology budget requests by each state agency or state institution of higher education for the upcoming fiscal year no later than October 1 of each year;

(B) The recommended priority of funding of all information technology budget requests for the upcoming fiscal year no later than November 1 of each year; and

(C) All requests for supplemental information technology budget requests for the current or previous fiscal year by each state agency or state institution of higher education no later than December 10 of each year.

(II) All new or amended information technology budget requests submitted by a state agency or state institution of higher education for the upcoming fiscal year after the deadlines specified in sub-subparagraph (A), (B), or (C) of subparagraph (I) of this paragraph (c.5) as a result of circumstances unknown to, and not reasonably foreseeable by, the state agency or the state institution of higher education must be submitted no later than December 10 of each year.

(III) The office may modify the recommended priority for information technology budget requests for the upcoming fiscal year no later than January 1 of the year following the original submission described in sub-subparagraph (B) of subparagraph (I) of this paragraph (c.5).

(IV) In the event of an emergency, the office may submit an information technology budget request for a state agency or state institution of higher education after the deadlines specified in subparagraphs (I) and (II) of this paragraph (c.5) if the office, as soon as possible but no later than thirty days after determining the emergency, makes a presentation to the joint technology committee explaining the nature of the emergency and the estimated time for submission of such budget request.

(V) Any new or amended information technology budget request or supplemental information technology budget request submitted to the joint technology committee pursuant to this paragraph (c.5) must clearly identify and quantify anticipated administrative and operating efficiencies or program enhancements and service expansion through cost-benefit analyses and return on investment calculations.

(d) Execute the appropriations acts or other acts having fiscal implications in such a manner as to assure compliance with the expenditure limitation, by source of funds, personnel authorizations, contingency and performance requirements, and legislative intent;

(e) Repealed.

(f) Develop, or cause to be developed, current operational master plans for each state institution and agency, except state schools, colleges, and universities as provided in section 23-1-106, C.R.S., for submission to and approval by the general assembly;

(g) Develop and enforce a method of internal audit that will assure compliance with appropriations provisions and executive orders;

(h) Carry out such other functions and duties as may be directed by the governor.



§ 24-37-305. 2018-19 fiscal year - required reductions in departmental and executive branch budget requests

(1) (a) Except as otherwise provided in subsection (1)(b) of this section, for the 2018-19 budget year, each principal department of state government that submits a budget request to the office of state planning and budgeting shall request, when submitting the budget request, a total budget for the department that is at least two percent lower than its actual budget for the 2017-18 fiscal year.

(b) The requirement specified in subsection (1)(a) of this section does not apply to the department of education created in section 24-1-115 (1) or the department of transportation created in section 24-1-128.7 (1).

(2) The office of state planning and budgeting shall strongly consider the budget reduction proposals made by each principal department pursuant to subsection (1) of this section when preparing the annual executive budget proposals to the general assembly for the governor as required by section 24-37-302 (1)(g) and shall seek to ensure, subject to section 24-37-303, that the executive budget proposal for each department is at least two percent lower than the department's actual budget for the 2017-18 fiscal year.






Part 4 - Pay for Success Contracts

§ 24-37-401. Short title

This part 4 shall be known and may be cited as the "Pay For Success Contracts Act".



§ 24-37-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Contract" means a pay for success contract entered into by the office and a lead contractor, or the office, one or more local governments, and a lead contractor as authorized by section 24-37-403.

(2) "Fund" means the pay for success contracts fund created in section 24-37-403.

(3) "Investor" means a person or entity that is not a lead contractor or provider and that provides working capital to fund the provision of services under a contract.

(4) "Lead contractor" means an organization or local government selected by the director of the office to participate in the state program by:

(a) Entering into a pay for success contract with the office or with the office and one or more local governments, as applicable, to provide program-eligible interventions directly or through subcontracts with other providers;

(b) Overseeing the provision of program-eligible interventions by any other providers with which it subcontracts; and

(c) Using its own money or borrowing money to pay the costs of providing program-eligible interventions throughout the contract as negotiated by the parties and, if the program-eligible interventions that it provides meet the defined performance targets established in a pay for success contract, receiving success payments.

(5) "Local government" means a county, municipality, or school district.

(6) "Program-eligible interventions" means services provided in order to improve the lives and living conditions of individuals by increasing economic opportunity and the likelihood of healthy futures and promoting child and youth development.

(7) "Provider" means a person or entity that provides program-eligible interventions on a for-profit or nonprofit basis. "Provider" includes:

(a) A lead contractor that provides program-eligible interventions directly rather than entering into subcontracts with other providers for the provision of such interventions; and

(b) A local government, which may be the same local government that establishes a program-eligible interventions program, that provides program-eligible interventions.

(8) "School district" means any public school district organized under state law or an institute charter school created pursuant to part 5 of article 30.5 of title 22, C.R.S. "School district" does not include a local college district.

(9) "State program" means the pay for success contracts program established in section 24-37-403.

(10) "Success payments" means payments made to the lead contractor for meeting defined performance targets specified in a pay for success contract.



§ 24-37-403. Establishment of state pay for success contracts program - pay for success contracts fund - creation

(1) There is hereby established in the office the state pay for success contracts program. The purpose of the state program is to provide authorization, subject to specified requirements and limitations, for the office to enter into pay for success contracts with one or more lead contractors for the provision of program-eligible interventions.

(2) Before entering into a pay for success contract authorized by this section, the office, one or more local governments, or the office and one or more local governments shall conduct a request for proposal process. The request for proposal must describe the desired population to be served, desired outcomes, and the potential duration of a pay for success program and may include performance targets. The office shall make a request for proposal issued pursuant to this subsection (2) publicly available on its website upon its issuance.

(3) The office, or the office and one or more local governments as authorized by subsection (4) of this section, may enter into a contract with a lead contractor for the provision of program-eligible interventions. Entry into such a contract is generally subject to the requirements of the "Procurement Code", articles 101 to 112 of this title 24, and the office is encouraged, but not required, to use the request for proposals process specified in section 24-103-203. When developing and reviewing the terms of a pay for success contract, the office may consult with the state treasurer on financial terms and with experts to provide advice regarding definition of appropriate performance targets. A contract shall not require or authorize the state to use federal moneys to make success payments unless federal law or federal regulations authorize the use of federal moneys for that purpose. Before it enters into a contract, the office shall make the contract available to the public on the office's website and provide an opportunity for public comment regarding the contract. Prior to entering into the terms of a contract, a contract must:

(a) Clearly define the type, scope, and duration of the program-eligible interventions that the lead contractor will directly or indirectly provide, which it must provide by implementing a new program or expanding the population served by an existing program, or both, and the specific outcomes sought based on defined performance targets. The interventions that a lead contractor directly or indirectly provides must not supplant any existing state, local government, or school district employee who is providing the same interventions that the lead contractor will directly or indirectly provide.

(b) Detail the roles and responsibilities of each party to the contract and identified subcontractors;

(c) State that once the contract is executed, an investor that is funding the activities of a lead contractor under the terms of the contract is prohibited from dictating the manner of delivery of services to be provided under the terms of the contract by the lead contractor or any other provider that are not related to the potential for the project to deliver the success measures in the contract. This paragraph (c) does not prohibit an investor from performing due diligence on its investment or managing the investment.

(d) Provide for an objective process by which an independent evaluator determines whether the defined performance targets have been achieved;

(e) Specify that the provision of program-eligible interventions provided by the lead contractor may not exceed a period of seven years unless one or more defined performance targets specified in the contract is met within the first seven years in which the interventions are provided, but the evaluation of the success of the contract may take into account outcomes that occur at any time after the provision of program-eligible interventions has been completed;

(f) Specify the procedures that the lead contractor must follow to request payments and a repayment schedule;

(g) State that any request for payment made by the lead contractor is subject to approval by the office and that the obligation of the office to make any payment is subject to annual appropriation by the general assembly; and

(h) Include a clause that specifies any causes for and the procedures for early termination of a contract, requires at least ninety days notice to each party to the contract and any service provider of a proposed termination, and requires a transition plan that minimizes any negative impact on the individuals being served by the lead contractor should early termination occur.

(4) With the approval of the office and the lead contractor, one or more local governments may be additional parties to a contract to be entered into by the office as authorized by subsection (3) of this section if the chief financial officer and the governing body of each participating local government review and approve the terms of the proposed contract. Any contract that includes one or more local governments as additional parties shall provide for the allocation of payment responsibilities between the state and each local government if the lead contractor meets the defined performance targets specified in the contract.

(5) The office shall enact a sustainability plan based on successful outcomes and performance for those program-eligible interventions that yield savings as assessed by an independent evaluator. If requested by the office or the state auditor, the independent evaluator shall provide its assessment and the data underlying its assessment to the state auditor for review. The office shall annually make publicly available a summary that identifies the defined performance targets met and not met and amounts of success payments paid.

(6) (a) The pay for success contracts fund is hereby created in the state treasury. The principal of the fund consists of:

(I) Moneys appropriated or transferred to the fund by the general assembly that have become available or are expected to become available due to direct or indirect reductions in state spending resulting from the provision of program-eligible interventions programs under a contract entered into pursuant to subsection (2) of this section; and

(II) Any other money that the general assembly appropriates or transfers to the fund.

(b) Interest and income earned on the deposit and investment of money in the fund is credited to the fund. Subject to annual appropriation by the general assembly, the office shall expend moneys in the fund to make payments to the lead contractor as required by a contract and to pay any administrative expenses incurred in connection with a contract.

(7) Funding provided by a nongovernmental entity for a program to be implemented under the terms of a pay for success contract is not a grant, as defined in section 24-75-1301, even if the funding is not ultimately required to be repaid because the entity receives contractual consideration from the state in exchange for the funding in the form of a promise to make success payments if the program is successful.

(8) Unless otherwise specifically provided, nothing in this section exempts the state, a lead contractor, or any other person involved in the provision of services being provided through a program that is implemented through a pay for success contract from the requirements of any applicable federal, state, or local law or rule.









Article 37.3 - Colorado Food Systems Advisory Council

§ 24-37.3-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) In September 2009, the federal centers for disease control and prevention reported that no state in the United States was meeting national goals for the amount of fruits and vegetables that Americans should be eating. As a result, the centers for disease control and prevention identified the creation of food policy councils, consisting of multi-stakeholder organizations, as an effective way to support system changes to improve local, regional, and state food economies.

(b) Food councils formed in other states have been effective in bringing together a broad array of food-related government and nongovernment constituencies to employ a food systems approach that facilitates evaluation and program development at every stage of the food process from farm to table;

(c) Formation of a state food advisory council is intended to benefit Colorado agriculturists and others involved in all aspects of agricultural production;

(d) Creation of a state food advisory council will provide increased focus on the economic development opportunities of Colorado's food system along with improvements to agricultural production, community well-being, and public health;

(e) Nothing in this article is intended to impede, cause harm to, or limit conventionally produced agricultural products or the persons who produce them.

(2) The general assembly further finds that building local, regional, and state food economies will create jobs, stimulate statewide economic development, and circulate money from local food sales within local communities. The general assembly finds that building robust, resilient, and long-term local food economies in Colorado will preserve and protect the natural environment, increase consumer access to fresh, healthy, and safe foods, and provide greater food security for all Coloradans.



§ 24-37.3-102. Colorado food systems advisory council - created - membership - terms - vacancies

(1) There is hereby established in the department of agriculture the Colorado food systems advisory council, referred to in this article as the "council". The council is created as an advisory committee to foster a healthy food supply available to all Colorado residents while enhancing the state's agricultural and natural resources, encouraging economic growth, expanding the viability of agriculture, and improving the health of our communities and residents. The council's role is to make recommendations to the general assembly and to the appropriate regulatory agencies, not to create policy. The council shall use a method of dialogue and consensus decision-making to arrive at its recommendations.

(2) The council consists of fifteen members as follows:

(a) The executive director, or his or her designee, of each of the following state departments:

(I) The department of public health and environment;

(II) The department of agriculture;

(III) The department of human services;

(IV) The department of education;

(b) Eleven members appointed by the governor who represent and have expertise in one of seven functional areas of food systems, as follows:

(I) Two members who represent nutrition and health;

(II) Three members who represent agricultural production, at least one of whom represents a large producer and one a small producer;

(III) One member who represents small food wholesalers or food retailers and one member who represents large food wholesalers or food retailers, of which one of the two members may represent both small and large food wholesalers or food retailers;

(IV) One member who represents anti-hunger and food assistance programs;

(V) One member who is knowledgeable about a local, state, or federal agency and who has expertise in rural community and regional development programs or community and economic development programs.

(VI) One member from an academic institution who specializes in economic systems, agriculture, or health care;

(VII) The director of the Colorado state university extension services program or his or her designee.

(3) In making appointments to the council, the governor shall ensure that the membership of the council includes geographic representation from all areas of the state. The governor shall also consider appointing persons who have expertise in more than one functional area. No more than five members of the council appointed by the governor shall be members of the same political party.

(4) Each member of the council who is appointed pursuant to subsection (2) of this section shall serve at the pleasure of the appointing authority who appointed the member. Each member of the council shall serve a three-year term; except that the governor shall appoint four members to serve two-year terms.

(5) The appointing authorities shall make their initial appointments to the council no later than October 1, 2010.

(6) Any vacancy on the council shall be filled in the same manner in which the original appointment was made, and the term shall be for the balance of the unexpired term of the member whose term is vacant.

(7) A majority of the members of the council shall elect a chair and a vice-chair who shall serve for two-year terms. A member of the council who is an executive director of a state department or his or her designee may be elected to be a chair or a vice-chair of the council, but both positions shall not be held at the same time by members who are executive directors of state departments or their designees.

(8) Each member of the council shall serve without compensation, but may be reimbursed from the food systems advisory council fund created in section 24-37.3-105 for actual and necessary subsistence and travel expenses incurred in the performance of his or her duties as a member of the council.

(9) The chair shall call the meetings and notify the members of each meeting being called at least seven days in advance. Meetings shall be held as often as the chair deems necessary, but not less than four times each calendar year. A quorum for the transaction of business consists of seven members of the council.



§ 24-37.3-103. Council - purpose and duties

(1) The purpose of the council is to:

(a) Identify and use existing studies of the food system and examples of best practices, whenever possible;

(b) Work with other task forces, committees, or organizations that are pursuing initiatives or studies similar to the purposes and duties outlined in this article and develop relationships with other task forces, committees, or organizations to collaborate on similar efforts;

(c) Develop local food recommendations that promote the building of robust, resilient, and long-term local food economies;

(d) Develop recommendations regarding hunger and food access;

(e) Collaborate with, serve as a resource to, and receive input from local and regional food policy councils in the state;

(f) Collaborate with the department of agriculture in promoting the marketing program known as "Colorado Proud", which helps consumers, restaurants, and retailers to identify and purchase Colorado food and agricultural products; and

(g) Develop recommendations for actions that state and local governments, businesses, agriculturists, and consumers can take to build robust, resilient, and long-term local food economies.

(2) In developing its recommendations, the council shall consider, but not be limited to, the following areas of interest:

(a) (I) An examination of foods made available to children, including those in public schools, and consideration of ways to improve the nutritional quality of those foods and increase children's access to locally grown foods.

(II) In designing recommendations to improve school nutrition and increase access to locally grown foods, the council shall incorporate input from, and coordinate with the work of, the Colorado campaign to end childhood hunger by 2015, initiated by executive order of the governor.

(b) A study of efforts to make local, healthy, and safe foods available under public assistance programs, including the possibility of using electronic benefit cards for the supplemental nutrition assistance program (SNAP) and federal farmers' market nutrition program (FMNP) coupons at local farmers' markets;

(c) An in-depth examination of local and regional efforts to strengthen and develop robust, resilient, and long-term local food economies by supporting and promoting urban, suburban, and rural agricultural production; identifying and developing solutions to regulatory and policy barriers; and strengthening local infrastructure and entrepreneurial efforts;

(d) The potential impacts that the production of local, healthy, and safe foods would have on economic development in Colorado, including both the direct impacts for the producers of local food and the actual and potential indirect impacts, such as encouraging restaurants to feature locally raised agricultural products and promoting food and wine tourism; and

(e) Any other issues the council, by consensus, considers pertinent.



§ 24-37.3-104. Subcommittees of the council

(1) (a) The council may create subcommittees, as the council deems necessary, to carry out the work of the council. These subcommittees may include but are not limited to:

(I) Local and regional food councils;

(II) Local government;

(III) School districts, the members of which shall include persons with expertise in nutrition and in school financing; and

(IV) A coordination subcommittee to collaborate with other task forces, committees, and organizations, including the interagency farm-to-school coordination task force created in section 22-82.6-104, C.R.S.

(b) The subcommittees shall include representatives of the council and may include persons appointed by the chair and the vice-chair of the council who are not members of the council.

(2) The council may engage in any other activity the council determines is necessary to accomplish the purposes outlined in this article.



§ 24-37.3-105. Fund - acceptance of gifts, grants, or donations

(1) For the purposes of carrying out the duties of the council, the council is authorized to seek and accept gifts, grants, or donations, including in-kind donations, from private or public sources for the purposes of this article; except that the council may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this article or any other law of the state. The council may accept in-kind donations of staff services from the private sector to staff the council. The council is also authorized to accept and expend federal funds available for food policy councils. All private and public moneys received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the food systems advisory council fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund must be continuously appropriated by the general assembly to the department of agriculture for allocation to the council for the direct and indirect costs associated with implementing this article. Any moneys in the fund not expended for the purpose of this article may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not revert or be credited or transferred to the general fund or another fund; except that, if, at the time this article is repealed pursuant to section 24-37.3-107, the fund contains a balance of unencumbered and unexpended moneys, those moneys shall revert to the general fund.

(2) Moneys in the fund may be used for the following purposes:

(a) The actual and necessary expenses incurred by members of the council for serving on the council;

(b) The costs of staffing the council; and

(c) The costs of preparing and submitting the annual report required by section 24-37.3-106.

(3) It is the intent of the general assembly that no moneys from the general fund be appropriated for the council. It is also the intent of the general assembly that no state employees be hired to implement this article and that the administrative costs of providing fiscal support to the council be absorbed by the department of agriculture.

(4) If the council does not receive sufficient moneys through gifts, grants, and donations pursuant to subsection (1) of this section to carry out the duties of the council, the council shall not meet and shall not prepare an annual report pursuant to section 24-37.3-106 until such time as sufficient moneys become available.



§ 24-37.3-106. Reports - recommendations

Commencing October 1, 2011, and on or before October 1 of each year thereafter, the council shall report its findings and recommendations, including any legislative proposals or proposals for administrative action, to the general assembly, the governor, and the commissioner of agriculture pursuant to section 24-1-136 (9). No later than January 31, 2012, and every January thereafter, the council shall also report its findings and recommendations, including any legislative proposals, to the house health and human services committee; the senate health and human services committee; the house agriculture, livestock, and natural resources committee; and the senate agriculture and natural resources committee or their successor committees.



§ 24-37.3-107. Repeal of article

This article is repealed, effective September 1, 2018. Prior to such repeal, the food systems advisory council shall be reviewed as provided for in section 2-3-1203, C.R.S.






Article 37.5 - Office of Information Technology

Part 1 - Office Created

§ 24-37.5-101. Legislative declaration - findings

(1) The general assembly hereby finds and declares that:

(a) Communication and information resources in the various agencies of state government are valuable strategic assets belonging to the people of Colorado that must be managed accordingly;

(a.5) It is imperative that the long-term sustainability and eventual retirement of information technology systems be considered when initiating a major information technology project and that project plans include the various components that will result in project success;

(b) Technological and theoretical advances in the area of communication and information use are recent in origin, immense in scope and complexity, and progressing rapidly;

(c) The nature of these advances presents Colorado with the opportunity to provide higher quality, more timely, and more cost-effective governmental services;

(d) Agencies independently acquire uncoordinated and duplicative information resource technologies that are more appropriately acquired as part of a coordinated effort for maximum cost effectiveness and use;

(e) The sharing of communication and information resource technologies among agencies is often the most cost-effective method of providing the highest quality and most timely governmental services that would otherwise be cost prohibitive;

(f) Considerations of both cost and the need for the transfer of information among the various agencies and branches of state government in the most timely and useful form possible require a uniform policy and coordinated system for the use and acquisition of communication and information resource technologies; and

(g) It is the policy of this state to coordinate and direct the use of communication and information resources technologies by state agencies and to provide as soon as possible the most cost-effective and useful retrieval and exchange of information both within and among the various state agencies and branches of government and from the state agencies and branches of government to the people of Colorado. To that end, the office of information technology is created.



§ 24-37.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Chief information officer" means the chief information officer appointed pursuant to section 24-37.5-103.

(1.3) Repealed.

(1.5) "Disaster recovery" means the provisioning of services for operational recovery, readiness, response, and transition of information technology applications, systems, or resources.

(1.6) "Enterprise agreement" means any agreement for the purchase of information technology or for the purchase of goods or services that are related to information technology that the office enters into for the benefit of the state and that is created in furtherance of the office's requirements or responsibilities specified in this article.

(1.7) "Enterprise facility" means any facility, including state offices, state warehouses, state leased spaces, and vendor facilities, that the office designates as a facility where state data, equipment, information technology, or goods related to information technology will be located or where services related to information technology will be performed.

(1.8) "Independent verification and validation" means ensuring that a product, service, or system meets required specifications and that it fulfills its intended purpose. The review of such product, service, or system is typically performed by an independent third party.

(1.9) "Information security" means the protection of communication and information resources from unauthorized access, use, disclosure, disruption, modification, or destruction in order to:

(a) Prevent improper information modification or destruction;

(b) Preserve authorized restrictions on information access and disclosure;

(c) Ensure timely and reliable access to and use of information; and

(d) Maintain the confidentiality, integrity, and availability of information.

(2) "Information technology" means information technology and computer-based equipment and related services designed for the storage, manipulation, and retrieval of data by electronic or mechanical means, or both. The term includes but is not limited to:

(a) Central processing units, servers for all functions, network routers, personal computers, laptop computers, hand-held processors, and all related peripheral devices configurable to such equipment, such as data storage devices, document scanners, data entry equipment, specialized end-user terminal equipment, and equipment and systems supporting communications networks;

(b) All related services, including feasibility studies, systems design, software development, system testing, external off-site storage, and network services, whether provided by state employees or by others;

(c) The systems, programs, routines, and processes used to employ and control the capabilities of data processing hardware, including operating systems, compilers, assemblers, utilities, library routines, maintenance routines, applications, application testing capabilities, storage system software, hand-held device operating systems, and computer networking programs; and

(d) The application of electronic information processing hardware, software, or telecommunications to support state government business processes.

(2.3) "Joint technology committee" means the joint technology committee created in section 2-3-1702, C.R.S.

(2.5) "Local government" means the government of any county, city and county, home rule or statutory city, town, special district, or school district.

(2.6) (a) "Major information technology project" means a project of state government that has a significant information technology component, including, without limitation, the replacement of an existing information technology system.

(b) As used in this subsection (2.6), "significant" means the project has a specific level of business criticality and manifests either a security risk or an operational risk as determined by a comprehensive risk assessment performed by the office.

(3) "Office" means the office of information technology created pursuant to section 24-37.5-103.

(3.2) "Project manager" means a person who is trained and experienced in the leadership and management of information technology projects from the commencement of such projects through their completion.

(3.5) Repealed.

(4) "State agency" means all of the departments, divisions, commissions, boards, bureaus, and institutions in the executive branch of the state government. "State agency" does not include the legislative or judicial department, the department of law, the department of state, the department of the treasury, or state-supported institutions of higher education.



§ 24-37.5-103. Office of information technology - creation

There is hereby created in the office of the governor an office of information technology, the head of which shall be the chief information officer, who shall be appointed by the governor and who shall serve at the pleasure of the governor.



§ 24-37.5-104. Transfer of functions - change of name - continuity of existence - legislative declaration - rules

(1) The office shall, on and after July 1, 1999, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested in the commission on information management as a commission in the department of personnel prior to said date concerning the duties and functions transferred to the office pursuant to this section.

(2) (a) On and after July 1, 1999, the officers and employees of the commission on information management prior to said date whose duties and functions concerned the duties and functions transferred to the office pursuant to this section and whose employment in the office is deemed necessary by the chief technology officer to carry out the purposes of this article shall be transferred to the office and become employees thereof.

(b) Any such employees who are classified employees in the state personnel system shall retain all rights to the personnel system and retirement benefits pursuant to the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and regulations.

(3) On July 1, 1999, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the commission on information management prior to said date pertaining to the duties and functions transferred to the office pursuant to this section, are transferred to the office and become the property thereof.

(4) Whenever the commission on information management is referred to or designated by a contract or other document in connection with the duties and functions transferred to the office pursuant to this article, such reference or designation shall be deemed to apply to the office created pursuant to this section. All contracts entered into by the commission on information management prior to July 1, 1999, in connection with the duties and functions transferred to the office pursuant to this section are hereby validated, with the office created by section 24-37.5-103 succeeding to all the rights and obligations of such contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred pursuant to such contracts are hereby transferred and appropriated to the office created by section 24-37.5-103 for the payment of such obligations.

(5) (a) The general assembly hereby finds and declares that:

(I) Upon creation of this article, the name "office of innovation and technology" best reflected the activities of such office in the governor's office in connection with the coordination and direction of the use of communication and information resources technologies by state agencies.

(II) To better reflect the current activities of this office, the office should be referred to as the "office of information technology".

(III) The name of the office in the governor's office that coordinates and directs the use of communication and information resources technologies by state agencies should accordingly be changed from the "office of innovation and technology" to the "office of information technology".

(b) On and after July 1, 2006, the office of information technology shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested in the office of innovation and technology prior to July 1, 2006, and all employees of the office of innovation and technology shall be transferred to the office of information technology and shall become employees thereof. Such employees shall retain all rights to the state personnel system and retirement benefits under the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules.

(c) On July 1, 2006, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the office of innovation and technology are transferred to the office of information technology and shall become the property thereof.

(d) Whenever the office of innovation and technology is referred to or designated by any contract or other document, such reference or designation shall be deemed to apply to the office of information technology. All contracts entered into by the office of innovation and technology prior to July 1, 2006, are hereby validated, with the office of information technology succeeding to all the rights and obligations of such contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred under such contracts are hereby transferred and appropriated to the office of information technology for the payment of such obligations.

(e) On and after July 1, 2006, when any provision of the Colorado Revised Statutes refers to the office of innovation and technology, said law shall be construed as referring to the office of information technology. The revisor of statutes is authorized to change all references in the Colorado Revised Statutes to the office of innovation and technology to refer to the office of information technology.

(6) (a) The office shall, on and after July 1, 2008, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested prior to July 1, 2008, in the general government computer center within the department of personnel, in telecommunications coordination within the department of personnel, and in the office of the chief information security officer in the office of the governor.

(b) (I) On and after July 1, 2008, all positions of employment in the general government computer center within the department of personnel, in telecommunications coordination within the department of personnel, and in the office of the chief information security officer in the office of the governor concerning the powers, duties, and functions transferred to the office pursuant to this subsection (6) and whose employment in the office is deemed necessary to carry out the purposes of this article by the chief information officer shall be transferred to the office and shall become employment positions therein. The chief information officer shall appoint such employees as are necessary to carry out the duties and exercise the powers conferred by law upon the office and the chief information officer.

(II) On and after July 1, 2008, all employees of the general government computer center within the department of personnel, in telecommunications coordination within the department of personnel, and in the office of the chief information security officer in the office of the governor whose duties and functions concerned the powers, duties, and functions transferred to the office pursuant to this subsection (6), regardless of whether the position of employment in which the employee served was transferred, shall be considered employees of the office for purposes of section 24-50-124. Any such employees who are classified employees in the state personnel system shall retain all rights to the personnel system and retirement benefits pursuant to the laws of the state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules.

(c) On July 1, 2008, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the general government computer center within the department of personnel, in telecommunications coordination within the department of personnel, and in the office of the chief information security officer in the office of the governor pertaining to the duties and functions transferred to the office pursuant to this subsection (6), are transferred to the office and shall become the property thereof.

(d) On and after July 1, 2008, whenever the general government computer center within the department of personnel, whenever telecommunications coordination within the department of personnel, and whenever the office of the chief information security officer in the office of the governor is referred to or designated by a contract or other document in connection with the duties and functions transferred to the office pursuant to this subsection (6), such reference or designation shall be deemed to apply to the office created pursuant to this article. All contracts entered into by the general government computer center within the department of personnel, by telecommunications coordination within the department of personnel, and by the office of the chief information security officer in the office of the governor prior to July 1, 2008, in connection with the duties and functions transferred to the office pursuant to this subsection (6), are hereby validated, with the office succeeding to all rights and obligations of the contracts. Any appropriations of moneys from prior fiscal years open to satisfy obligations incurred pursuant to the contracts are hereby transferred and appropriated to the office for the payment of such obligations.

(e) On and after July 1, 2008, unless otherwise specified, whenever any provision of law refers to the department of personnel in connection with the general government computer center, to telecommunications coordination, or to the office of the governor in connection with the office of the chief information security officer, the law shall be construed as referring to the office.

(f) All rules and orders of the department of personnel or the office of the governor in connection with the powers, duties, and functions transferred to the office shall continue to be effective until revised, amended, repealed, or nullified pursuant to law. On and after July 1, 2008, the chief information officer shall adopt rules necessary for the administration of such powers, duties, and functions.

(g) The revisor of statutes is hereby authorized to change all references in the Colorado Revised Statutes to the department of personnel and office of the governor as appropriate and with respect to the powers, duties, and functions transferred to the office. In connection with such authority, the revisor of statutes is hereby authorized to amend or delete provisions of the Colorado Revised Statutes so as to make the statutes consistent with the powers, duties, and functions transferred pursuant to this section.

(7) (a) There is hereby created in the office the enterprise facility for operational recovery, readiness, response, and transition services.

(b) On July 1, 2010, the enterprise facility for operational recovery, readiness, response, and transition services within the department of state, in coordination with participating state agencies, is transferred to the office.

(c) (I) On and after July 1, 2010, all positions of employment in the enterprise facility as it existed within the department of state concerning the powers, duties, and functions transferred to the office pursuant to this subsection (7) that are deemed necessary to carry out the purposes of this article by the chief information officer shall be transferred to the office and shall become employment positions therein. The chief information officer shall appoint such employees as are necessary to carry out the duties and exercise the powers conferred by law upon the office and the chief information officer.

(II) On and after July 1, 2010, all employees of the enterprise facility as it existed within the department of state whose duties and functions concerned the powers, duties, and functions transferred to the office pursuant to this subsection (7) shall be considered employees of the office for purposes of section 24-50-124, regardless of whether the position of employment in which the employee served was transferred to the office. Any such employees who are classified employees in the state personnel system shall retain all rights to the personnel system and retirement benefits pursuant to the laws of the state, and their service shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules.

(d) On July 1, 2010, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the enterprise facility as it existed within the department of state pertaining to the duties and functions transferred to the office pursuant to this subsection (7) are transferred to the office and shall become the property thereof.

(e) On and after July 1, 2010, whenever the enterprise facility for operational recovery, readiness, response, and transition services within the department of state, in coordination with participating state agencies, is referred to or designated by a contract or other document in connection with the duties and functions transferred to the office pursuant to this subsection (7), such reference or designation shall be deemed to apply to the office created pursuant to this article. All contracts entered into by the enterprise facility as it existed within the department of state prior to July 1, 2010, in connection with the duties and functions transferred to the office pursuant to this subsection (7) are hereby validated, with the office succeeding to all rights and obligations of the contracts. Any appropriations of moneys from prior fiscal years open to satisfy obligations incurred pursuant to the contracts are hereby transferred and appropriated to the office for the payment of such obligations.

(f) On and after July 1, 2010, unless otherwise specified, whenever any provision of law refers to the department of state in connection with the enterprise facility, the law shall be construed as referring to the office.

(g) All rules and orders of the department of state or the office of the governor in connection with the powers, duties, and functions transferred to the office pursuant to this subsection (7) shall continue to be effective until revised, amended, repealed, or nullified pursuant to law. On and after July 1, 2010, the chief information officer shall adopt rules necessary for the administration of such powers, duties, and functions.

(h) On and after July 1, 2010, the enterprise facility shall be funded as follows:

(I) For state fiscal year 2010-11, one hundred percent by moneys appropriated by the general assembly from the department of state cash fund created in section 24-21-104 (3)(b);

(II) For state fiscal year 2011-12, sixty-seven percent by moneys appropriated by the general assembly from the department of state cash fund created in section 24-21-104 (3)(b) and thirty-three percent by moneys appropriated by the general assembly from the information technology revolving fund established in section 24-37.5-112 (1)(a);

(III) For state fiscal year 2012-13, thirty-three percent by moneys appropriated by the general assembly from the department of state cash fund created in section 24-21-104 (3)(b) and sixty-seven percent by moneys appropriated by the general assembly from the information technology revolving fund established in section 24-37.5-112 (1)(a); and

(IV) For state fiscal year 2013-14 and for each state fiscal year thereafter, one hundred percent by moneys appropriated by the general assembly from the information technology revolving fund established in section 24-37.5-112 (1)(a).



§ 24-37.5-105. Office - responsibilities - rules

(1) The office is empowered to receive and expend grants, gifts, and bequests, specifically including state and federal funds and other funds available, and to contract with the United States and any other legal entities with respect thereto.

(2) Contributions of advanced technology equipment, grants, gifts, or bequests from private sources, including but not limited to advanced technology companies, individuals, and foundations, may be designated by the office to a specific state entity or may be nondesignated.

(3) The office shall:

(a) (Deleted by amendment, L. 2006, p. 1727, § 5, effective June 6, 2006.)

(b) Develop and encourage a world wide web-based state government and facilitate the dissemination of information onto the web;

(c) Evaluate and streamline systemwide business practices for the purpose of finding methods for the enhanced utilization of technology;

(d) to (f) (Deleted by amendment, L. 2006, p. 1727, § 5, effective June 6, 2006.)

(g) Coordinate with and provide assistance, advice, and expertise in connection with business relationships between state agencies and private sector providers of information technology resources. Such assistance shall include efforts that strengthen and create efficiencies in those business relationships.

(h) Oversee and supervise the maintenance of information, information technology, and the initiation of any information technology updates or projects for state agencies;

(i) Initiate or approve all procurements of information technology resources, enterprise facilities, and any goods or services related to such procurements for state agencies and enter into any agreement, contract, or enterprise agreement in connection with such procurements on behalf of a state agency or agencies;

(j) Provide information and expertise, to the extent possible, regarding interoperable and emergency communications planning, technology, training, and funding opportunities to state, regional, tribal, and local agencies and emergency personnel and all other stakeholders, including but not limited to public, private, and nongovernmental organizations;

(k) Develop a comprehensive risk assessment that will be applied to every new information technology project to assess risk levels related to the project and determine whether the project should be classified as a major information technology project;

(l) Assist the joint technology committee as necessary to facilitate the committee's oversight of the office; and

(m) Establish, maintain, and keep a separate inventory of information technology equipment valued in excess of one hundred thousand dollars owned by or held in trust for every state agency.

(3.5) Repealed.

(4) (a) The office shall establish policies and procedures for acceptable project plans, project budgets, and feasibility studies for projects of all sizes, including major information technology projects.

(b) (Deleted by amendment, L. 2008, p. 1115, § 4, effective May 22, 2008.)

(c) As part of any major information technology project by a state agency, classified as such according to a comprehensive risk assessment performed by the office, the project plan at a minimum shall include:

(I) The identification of a project manager;

(II) A business case for the project that is in alignment with the strategic goals of the state agency;

(III) Business requirements for the project developed in collaboration with the state agency and end users;

(IV) Information security requirements and best practices;

(V) A disaster recovery plan;

(VI) Consideration of and inclusion in the business continuity plan of the state agency;

(VII) Independent verification and validation of the project; and

(VIII) A funding strategy for the ongoing maintenance and eventual disposal of the information technology system.

(d) In connection with any major information technology project that it plans to undertake, a state agency shall:

(I) Consult with the office on the development of the project plan for any major information technology project;

(II) Submit and obtain approval from the office of the project plan for any major information technology project before commencing work on the project;

(III) (A) Consult with and obtain approval from the office of significant changes to the plan or budget of any major information technology project.

(B) As used in this subparagraph (III), "significant changes" means the removal of, or any additions or substantial changes to, any of the project plan's components listed in paragraph (c) of this subsection (4).

(IV) Consult with and obtain approval from the office for changes to the funding strategy for the ongoing maintenance and eventual disposal of a major information technology system.

(5) to (7) (Deleted by amendment, L. 2008, p. 1115, § 4, effective May 22, 2008.)

(8) On or before September 1, 2009, and on or before September 1 each year thereafter, the chief information officer shall report to the state, veterans, and military affairs committees of the senate and house of representatives, or any successor committees, to the joint technology committee, and to the joint budget committee the following information for each emergency acquisition or purchase of information technology resources made in the preceding fiscal year:

(a) The information technology resources purchased or acquired;

(b) The amount of such purchase or acquisition; and

(c) The emergency serving as the basis for such purchase or acquisition.

(9) State agencies shall cooperate with the chief information officer and office in developing and implementing processes for the sharing of data and information with the office and between state agencies. The office shall determine and implement statewide efforts to standardize information technology resources to the extent possible and shall determine the ownership of information technology resources among state agencies.

(10) Repealed.

(11) (a) By November 1, 2010, the office shall conduct a feasibility and requirements study to determine the cost to build an electronic budgeting system for the state.

(b) The electronic budgeting system should, at minimum:

(I) Allow access by the principal departments of the executive branch of state government, as specified in section 24-1-110, the legislative branch agencies, the judicial department, the office of state public defender created in section 21-1-101, C.R.S., the office of alternate defense counsel created in section 21-2-101, C.R.S., the independent ethics commission established in section 24-18.5-101 (2)(a), the office of the child's representative created in section 13-91-104, C.R.S., the office of the child protection ombudsman created in section 19-3.3-102, C.R.S., the office of state planning and budgeting, and the joint budget committee staff;

(II) Allow for the confidential development of the governor's annual budget request and the annual budget requests of the legislative branch agencies, the judicial department, the office of state public defender created in section 21-1-101, C.R.S., the office of alternate defense counsel created in section 21-2-101, C.R.S., the independent ethics commission established in section 24-18.5-101 (2)(a), the office of the child's representative created in section 13-91-104, C.R.S., and the office of the child protection ombudsman created in section 19-3.3-102, C.R.S.;

(III) Allow for the confidential electronic communication of budget requests from each principal department of the executive branch of state government to the office of state planning and budgeting;

(IV) Allow for the electronic communication of the governor's annual budget request and the annual budget requests of the legislative branch agencies, the judicial department, the office of state public defender created in section 21-1-101, C.R.S., the office of alternate defense counsel created in section 21-2-101, C.R.S., the independent ethics commission established in section 24-18.5-101 (2)(a), the office of the child's representative created in section 13-91-104, C.R.S., and the office of the child protection ombudsman created in section 19-3.3-102, C.R.S., to the joint budget committee staff;

(V) Allow the office of state planning and budgeting to confidentially edit and finalize the budget requests of the principal departments of the executive branch of state government;

(VI) Allow the joint budget committee staff to view the final version of the governor's annual budget requests and the budget requests of the legislative branch agencies, the judicial department, the office of state public defender created in section 21-1-101, C.R.S., the office of alternate defense counsel created in section 21-2-101, C.R.S., the independent ethics commission established in section 24-18.5-101 (2)(a), the office of the child's representative created in section 13-91-104, C.R.S., and the office of the child protection ombudsman created in section 19-3.3-102, C.R.S.;

(VII) Include security features that lock certain users from accessing the system at certain points during the budget preparation cycle;

(VIII) Allow the joint budget committee staff to use the system to track supplemental appropriation bills, the annual general appropriation act, and any substantive budget legislation being considered by the general assembly; and

(IX) Allow the office of state planning and budgeting to use the system to track supplemental appropriation bills, the annual general appropriation act, and any substantive budget legislation being considered for signature by the governor.

(c) The feasibility and requirements study should also assess the cost and feasibility to implement the following potential system components:

(I) A web-based interface that will allow the principal departments of the executive branch of state government to upload and submit budget documents and requests to the office of state planning and budgeting;

(II) A web-based interface that will allow the legislative branch agencies, the judicial department, the office of state public defender created in section 21-1-101, C.R.S., the office of alternate defense counsel created in section 21-2-101, C.R.S., the independent ethics commission established in section 24-18.5-101 (2)(a), the office of the child's representative created in section 13-91-104, C.R.S., and the office of the child protection ombudsman created in section 19-3.3-102, C.R.S., to upload and submit budget documents and requests to the joint budget committee staff;

(III) The ability to produce a draft and final annual general appropriation act by the joint budget committee staff;

(IV) Compatibility with the joint budget committee's current budget preparation system; and

(V) Potential incorporation of or interaction with other state human resources and financial systems for data collection and tracking, including but not limited to the Colorado financial reporting system.

(d) The office shall provide a copy of its feasibility and requirements study to the joint budget committee no later than November 15, 2010. The office shall make a request for funding to the joint budget committee, if necessary, by November 1, 2010.



§ 24-37.5-106. Chief information officer - duties and responsibilities - broadband inventory fund created

(1) The chief information officer shall:

(a) Monitor trends and advances in information technology resources, direct and approve a comprehensive, statewide, four-year planning process, and plan for the acquisition, management, and use of information technology. The statewide information technology plan shall be updated annually and submitted to the governor, the joint technology committee, the speaker of the house of representatives, and the president of the senate.

(b) Require state agencies to participate with and advise the office on the creation of an information technology plan for such agency as part of the state's planning and budgeting process. Such plans shall:

(I) Be in compliance with the state's annual information technology plan;

(II) Specify the state agency's information technology procurement and system acquisition plans for the planning period; and

(III) Identify risks, issues, and concerns with the agency's information technology infrastructure.

(c) Coordinate and direct the formulation and promulgation of policies, standards, specifications, and guidelines for information technology in state agencies including but not limited to those required to support state and local government exchange, acquisition, storage, use, sharing, and distribution of geographic or base map data and related technologies;

(d) Direct the development of policies and procedures, in consultation with the office of state planning and budgeting, that are integrated into the state's strategic planning and budgeting processes and that state agencies shall follow in developing information technology plans and technology-related budget requests;

(e) Coordinate and direct the development of policies and procedures for the effective management of technology investments throughout their entire life cycle including but not limited to project definition, procurement, development, implementation, operation, performance evaluation, and enhancement or retirement;

(e.5) Develop a staged review process for information technology projects that ensures a project meets specific requirements and complies with the project plan approved by the office;

(f) In consultation with the office of state planning and budgeting, prepare and submit budget requests for all information technology resources to be utilized by state agencies;

(f.5) Approve a set of minimum standards to control purchases of information technology resources by the office for state agencies and approve criteria to be used in approving or rejecting state agency requests for procurements of information technology resources;

(g) Direct the development of policies and procedures for state agency requests for information technology procurements, agreements, or contracts;

(h) Aggregate information technology procurements for one or more state agencies;

(i) Coordinate and direct the establishment of statewide standards for the efficient exchange of electronic information and technology, including infrastructure, between the public and private sectors in the state;

(j) In consultation with the executive director of the department of personnel, evaluate the feasibility of outsourcing information technology resources and services and outsource those resources and services that would be beneficial to the state;

(k) Monitor the status and timeliness of information technology projects and procurements for state agencies and advise on any risk management issues in connection with those projects and procurements;

(l) (Deleted by amendment, L. 2008, p. 1117, § 5, effective May 22, 2008.)

(m) Advise the joint technology committee and the joint budget committee on requested or ongoing information technology projects, including the adherence of the office to the budget, amounts appropriated, and relevant contract deadline dates or schedules for those projects;

(n) Adopt standards and criteria for the procurement of adaptive technology by state agencies for the use of individuals who are blind or visually impaired as specified in article 85 of this title;

(o) Supervise the chief information security officer appointed pursuant to section 24-37.5-403 (1);

(p) Hire or retain such contractors, subcontractors, advisors, consultants, and agents as the chief information officer may deem advisable or necessary, in accordance with the relevant procedures, statutes, and rules and may make and enter into contracts necessary or incidental to the exercise of the powers and performance of the duties of the office and the chief information officer. The chief information officer may specifically hire or retain such contractors, subcontractors, advisors, consultants, and agents as the chief information officer may deem advisable and necessary.

(q) In consultation with the government data advisory board created in section 24-37.5-703, adopt rules and procedures that a state agency, as defined in section 24-37.5-702 (7), shall follow in requesting, or responding to a request for, data from another state agency;

(r) In consultation with the government data advisory board created in section 24-37.5-703, adopt rules and procedures for responding to data requests submitted by an entity outside of state government;

(s) In consultation with the government data advisory board created in section 24-37.5-703, adopt a schedule of fees that the office may charge to state agencies to supervise and administer interdepartmental and external data requests, that a state agency may charge another state agency in responding to an interdepartmental data request, and that a state agency may charge to respond to a data request submitted by an entity outside of state government. The chief information officer shall ensure that the amount of the fees does not exceed the direct and indirect costs incurred by the office or by the state agency that is responding to a data request.

(t) Repealed.

(u) Assist the joint technology committee as necessary to facilitate the committee's oversight of the office.

(1.5) All of the policies, procedures, standards, specifications, guidelines, or criteria that are developed or approved pursuant to subsection (1) of this section may be promulgated as rules pursuant to article 4 of this title by and enforced by the chief information officer.

(1.7) The chief information officer may enter into contracts with any local government, state agency, or political subdivision of the state, including the legislative and judicial departments, the department of law, the department of state, the department of treasury, or state-supported institutions of higher education, for the purpose of providing disaster recovery services.

(2) (Deleted by amendment, L. 2006, p. 1728, § 6, effective June 6, 2006.)

(3) Repealed.

(4) The position of chief information officer shall be commensurate with the position of head of a principal department and shall be a member of the governor's cabinet.



§ 24-37.5-107. Work eligibility verification portal

The office shall, within existing resources and no later than December 1, 2006, submit a report to the joint budget committee of the general assembly that sets forth an implementation plan for the establishment of a work eligibility verification portal that, on and after January 1, 2008, will enable a person to access a database to verify whether a taxpayer identification number is valid. The report shall include an analysis of the anticipated costs of establishing and operating the portal and descriptions and analyses of databases and programs available for use in verifying taxpayer identification numbers including, at a minimum, the taxpayer identification number matching program administered by the internal revenue service and at least two databases or programs administered by nongovernmental entities.



§ 24-37.5-108. Statewide communications and information infrastructure - establishment - duties

(1) With regard to the statewide communications and information infrastructure, the office shall have the following duties:

(a) To acquire and manage the statewide communications and information infrastructure based on present and future user applications;

(b) To review existing portions of the statewide communications and information infrastructure to determine the areas of the state in which they exist and whether the existing portions are adequate and usable for present and future user applications;

(c) To manage the ongoing use of the statewide communications and information infrastructure;

(d) To advise state agencies on the risks, issues, and concerns related to the agency's information technology infrastructure that the agency has identified in the information technology plan prepared pursuant to section 24-37.5-106 (1)(b).



§ 24-37.5-109. Status of state agencies

(1) State agencies shall:

(a) Consult with and advise the office on information technology systems and requirements;

(b) Comply with the rules, standards, plans, policies, and directives of the office;

(c) Comply with information requests of the office, the general assembly, the joint technology committee, and the joint budget committee;

(d) Upon request of the general assembly, the joint technology committee, or the joint budget committee, provide satisfactory evidence of said compliance; and

(e) In connection with any major information technology project that a state agency plans to undertake, satisfy the requirements set forth in section 24-37.5-105 (4)(d).



§ 24-37.5-110. Technology coordination

(1) (a) On July 1, 2008, the chief information officer of each state agency and on or after July 1, 2008, but on or before July 1, 2012, the employees of such state agencies designated pursuant to subsection (2) of this section shall be transferred to the office and shall become employees of the office. Each officer transferred to the office pursuant to this subsection (1) and his or her successor may continue to act as the officer for the state agency from which he or she was transferred and shall maintain any duties or responsibilities related to the information technology resources of such agency. Each officer transferred to the office shall report to and be under the immediate supervision of the chief information officer of the office.

(b) The employees of an agency that support the information technology functions of such agency shall continue to be under the supervision of the chief information officer of such agency until the chief information officer of the office determines that it is necessary for those positions or functions to come under the control and supervision of the office.

(2) The chief information officer of the office and the executive director and chief information officer of each state agency shall jointly identify the positions and functions affiliated with the management and administration of such agency's information technology resources and enterprises that will be transferred to and centralized in the office pursuant to subsection (1) of this section.

(3) Any such officer or employees who are classified employees in the state personnel system at the time of the transfer shall retain all rights to the personnel system and retirement benefits pursuant to the laws of the state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules for the purposes of section 24-50-124.

(4) A chief information officer and the employees under the supervision of the officer transferred pursuant to this section may continue operations at the location of such officer's state agency. Nothing in this subsection (4) shall require the relocation of an officer or employees under the supervision of the officer or such operations. The chief information officer of the office may relocate an officer and select employees in furtherance of centralizing the management of information technology in state agencies.



§ 24-37.5-111. Geographic information system - coordinator - statewide plan

On and after July 1, 2008, all duties and responsibilities for statewide geographic information system coordination shall be transferred from the department of local affairs to the office. The office shall develop a statewide geographic information system plan on or before July 1, 2010, and submit such plan to the governor and to the state, veterans, and military affairs committees of the senate and the house of representatives, or their successor committees.



§ 24-37.5-112. Information technology revolving fund

(1) (a) There is hereby established in the state treasury the information technology revolving fund. Except as otherwise provided in subsection (2) of this section, moneys shall be appropriated to the fund each year by the general assembly in the annual general appropriation act for the direct and indirect costs of the office.

(b) The office shall develop a method for billing users of the office's services the full cost of the services, including materials, depreciation related to capital costs, labor, and administrative overhead. The billing method shall be fully implemented for all users of the office's services on or before July 1, 2013.

(c) All interest earned on the investment of moneys in the fund shall be credited to the fund. Moneys in the revolving fund shall be continuously appropriated to the office of information technology to pay the costs of consolidation and information technology maintenance and upgrades. Any moneys credited to the revolving fund and unexpended and unencumbered at the end of any given fiscal year shall remain in the fund and shall not revert to the general fund.

(2) Notwithstanding any law to the contrary, any money appropriated from the general fund to the office or a state agency for the 2008-09 fiscal year and for each fiscal year thereafter, for the procurement of information technology resources or major automation system projects that are unexpended or unencumbered as of the close of the fiscal year as a result of savings achieved by the office or state agency in connection with such procurements, shall not revert to the general fund and shall be transferred by the state treasurer and the controller to the technology advancement and emergency fund created in section 24-37.5-115.



§ 24-37.5-114. Colorado financial reporting system modernization project - reporting

In the event that the executive committee of the legislative council, the joint budget committee, or the legislative audit committee deem certain functionality of the Colorado financial reporting system to be of particular importance to the legislative branch, this will be conveyed in writing to the office and the governor. The office must ensure that such functionality is incorporated or must promptly explain why such functionality cannot be incorporated. If the functionality cannot be included because such a change would require additional appropriations, the office must explain why additional appropriations are necessary. The office must report to the joint budget committee and the capital development committee regarding its progress on the project in a format and at time intervals specified by the joint budget committee and the capital development committee in writing. If a meeting is necessary for any report required by this section, when possible the meeting may be a joint meeting of the joint budget committee and the capital development committee.



§ 24-37.5-115. Technology advancement and emergency fund

(1) The technology advancement and emergency fund, referred to in this section as the "fund", is hereby created in the state treasury. The fund consists of money transferred to the fund pursuant to subsection (3) of this section, money transferred to the fund pursuant to section 24-37.5-112 (2), and any other money that the general assembly may appropriate or transfer to the fund.

(2) The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund. Any unexpended and unencumbered money remaining in the fund at the end of a fiscal year shall remain in the fund and shall not revert to the general fund.

(3) On July 1, 2017, and on July 1, 2018, the state treasurer shall transfer two million dollars from the general fund to the fund.

(4) (a) Subject to annual appropriation by the general assembly, the office may expend money from the fund to cover one-time costs associated with emergency information technology expenditures as specified in subsection (4)(b) of this section, to address deferred maintenance of state agency information technology assets, and to provide additional services to address unforseen service demands.

(b) If the office uses money in the fund for costs associated with emergency information technology expenditures, the expenditures shall be made in accordance with section 24-37.5-105.

(5) If the office uses money from the fund to cover all or any portion of the cost of purchasing or refreshing an asset for a state agency, the asset shall become the property of the office.

(6) On or before November 1, 2017, and on or before November 1, 2018, the office shall submit a report to the joint budget committee and the joint technology committee of the general assembly regarding the expenditures from the fund. The report shall include, but need not be limited to, the following:

(a) A list of each expenditure made from the fund, including the purpose and amount of the expenditure, the date on which the office made the expenditure, the state agency that benefited from the expenditure, and how the expenditure met the criteria for use of money in the fund;

(b) The amount, if any, that the state agency that benefited from the expenditure of money in the fund contributed to the asset, service, or maintenance that the office purchased; and

(c) The amount by which expenditures from the fund have supplemented expenditures from state agency operating budgets for information technology assets, services, and maintenance.






Part 2 - Commission on Information Management



Part 3 - Task Force on Information Policy

§ 24-37. 5-301 to 24-37.5-304. (Repealed)

(2) Section 24-37.5-304 provided for the repeal of this part 3, effective June 30, 2002. (See L. 2000, p. 725.)






Part 4 - Information Security

§ 24-37.5-401. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Communication and information resources in the various public agencies of the state are strategic and vital assets belonging to the people of Colorado. Coordinated efforts and a sense of urgency are necessary to protect these assets against unauthorized access, disclosure, use, and modification or destruction, whether accidental or deliberate, as well as to assure the confidentiality, integrity, and availability of information.

(b) State government has a duty to Colorado's citizens to ensure that the information the citizens have entrusted to public agencies is safe, secure, and protected from unauthorized access, unauthorized use, or destruction.

(c) Securing the state's communication and information resources is a statewide imperative requiring a coordinated and shared effort from all departments, agencies, and political subdivisions of the state and a long term commitment to state funding that ensures the success of such efforts.

(d) Risks to communication and information resources must be managed, and the integrity of data and the source, destination, and processes applied to data must be assured.

(e) Information security standards, policies, and guidelines must be promulgated and implemented throughout public agencies to ensure the development and maintenance of minimum information security controls to protect communication and information resources that support the operations and assets of those agencies.

(f) The extensive information security expertise in Colorado's private sector should be utilized for the long-term benefit of Colorado's citizens and public agencies.



§ 24-37.5-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Availability" means the timely and reliable access to and use of information created, generated, collected, or maintained by a public agency.

(2) Repealed.

(3) "Confidentiality" means the preservation of authorized restrictions on information access and disclosure, including the means for protecting personal privacy and proprietary information.

(4) "Department of higher education" means the Colorado commission on higher education, collegeinvest, the Colorado student loan program, the Colorado college access network, the private occupational school division, and the state historical society.

(5) "Information security" means the protection of communication and information resources from unauthorized access, use, disclosure, disruption, modification, or destruction in order to:

(a) Prevent improper information modification or destruction;

(b) Preserve authorized restrictions on information access and disclosure;

(c) Ensure timely and reliable access to and use of information; and

(d) Maintain the confidentiality, integrity, and availability of information.

(6) "Information security plan" means the plan developed by a public agency pursuant to section 24-37.5-404.

(7) "Institution of higher education" means a state-supported institution of higher education.

(8) "Integrity" means the prevention of improper information modification or destruction and ensuring information nonrepudiation and authenticity.

(8.5) "Joint technology committee" means the joint technology committee created in section 2-3-1702, C.R.S.

(9) "Public agency" means every state office, whether executive or judicial, and all of its respective offices, departments, divisions, commissions, boards, bureaus, and institutions. "Public agency" does not include institutions of higher education or the general assembly.

(10) "Security incident" means an accidental or deliberate event that results in or constitutes an imminent threat of the unauthorized access, loss, disclosure, modification, disruption, or destruction of communication and information resources.



§ 24-37.5-403. Chief information security officer - duties and responsibilities

(1) The chief information officer shall appoint a chief information security officer who shall serve at the pleasure of the chief information officer. The security officer shall report to and be under the supervision of the chief information officer. The security officer shall exhibit a background and expertise in security and risk management for communications and information resources. In the event the security officer is unavailable to perform the duties and responsibilities under this part 4, all powers and authority granted to the security officer may be exercised by the chief information officer.

(2) The chief information security officer shall:

(a) Develop and update information security policies, standards, and guidelines for public agencies;

(b) Promulgate rules pursuant to article 4 of this title containing information security policies, standards, and guidelines;

(c) Ensure the incorporation of and compliance with information security policies, standards, and guidelines in the information security plans developed by public agencies pursuant to section 24-37.5-404;

(d) Direct information security audits and assessments in public agencies in order to ensure program compliance and adjustments;

(e) Establish and direct a risk management process to identify information security risks in public agencies and deploy risk mitigation strategies, processes, and procedures;

(f) Approve or disapprove and review annually the information security plans of public agencies;

(g) Conduct information security awareness and training programs;

(h) In coordination and consultation with the office of state planning and budgeting and the chief information officer, review public agency budget requests related to information security systems and approve such budget requests for state agencies other than the legislative department; and

(i) Coordinate with the Colorado commission on higher education for purposes of reviewing and commenting on information security plans adopted by institutions of higher education that are submitted pursuant to section 24-37.5-404.5 (3).

(3) It is the intent of the general assembly that the cost of the services provided by the chief information security officer to a public agency be adequately funded in fiscal years commencing on and after July 1, 2007, through an appropriation to the public agency to pay for such services.



§ 24-37.5-404. Public agencies - information security plans

(1) On or before July 1 of each year, each public agency shall develop an information security plan utilizing the information security policies, standards, and guidelines developed by the chief information security officer. The information security plan shall provide information security for the communication and information resources that support the operations and assets of the public agency.

(2) The information security plan shall include:

(a) Periodic assessments of the risk and magnitude of the harm that could result from a security incident;

(b) A process for providing adequate information security for the communication and information resources of the public agency;

(c) Regularized security awareness training to inform the employees and users of the public agency's communication and information resources about information security risks and the responsibility of employees and users to comply with agency policies, standards, and procedures designed to reduce those risks;

(d) Periodic testing and evaluation of the effectiveness of information security for the public agency, which shall be performed not less than annually;

(e) A process for detecting, reporting, and responding to security incidents consistent with the information security standards, policies, and guidelines issued by the chief information security officer; and

(f) Plans and procedures to ensure the continuity of operations for information resources that support the operations and assets of the public agency in the event of a security incident.

(3) On or before July 15 of each year, each public agency shall submit the information security plan developed pursuant to this section to the chief information security officer for approval.

(4) In the event that a public agency fails to submit to the chief information security officer an information security plan on or before July 15 of each year or such plan is disapproved by the chief information security officer, the officer shall notify the governor, the chief information officer, and the head of the public agency of noncompliance with this section. If no plan has been approved by September 15 of each year, the chief information security officer shall be authorized to temporarily discontinue or suspend the operation of a public agency's communication and information resources until such plan has been submitted to or is approved by the officer.

(5) and (6) (Deleted by amendment, L. 2011, (SB 11-062), ch. 128, p. 430, § 7, effective April 22, 2011.)



§ 24-37.5-404.5. Institutions of higher education - information security plans

(1) Each institution of higher education, in coordination with the department of higher education, shall develop an information security program. The information security program shall provide information security for the communication and information resources that support the operations and assets of the institution of higher education.

(2) The information security program shall include:

(a) Periodic assessments of the risk and magnitude of the harm that could result from a security incident;

(b) A process for providing adequate information security for the communication and information resources of the institution of higher education;

(c) Information security awareness training to inform the employees, administrators, and users at the institution of higher education about the information security risks and the responsibility of employees, administrators, and users to comply with the institution's information security program and the policies, standards, and procedures designed to reduce the security risks;

(d) Periodic testing and evaluation of the effectiveness of information security for the institution of higher education, which shall be performed not less than annually;

(e) A process for detecting, reporting, and responding to security incidents consistent with the information security policy of the institution of higher education. The institutions of higher education, the Colorado commission on higher education, and the chief information security officer shall establish the terms and conditions by which the institutions of higher education shall report information security incidents to the chief information security officer.

(f) Plans and procedures to ensure the continuity of operations for information resources that support the operations and assets of the institution of higher education in the event of a security incident.

(3) (a) On or before July 1, 2011, and on or before July 1 each year thereafter, each institution of higher education shall submit to the department of higher education a report concerning the development and implementation of the institution's information security program and compliance with the requirements specified in subsection (2) of this section. Upon receipt of the reports, the department of higher education shall review the reports and subsequently submit the reports to the chief information security officer.

(b) As soon as practicable after August 10, 2016, the department of higher education shall divide the institutions of higher education into three groups. Notwithstanding any provision of paragraph (a) of this subsection (3) to the contrary:

(I) After the report submitted by July 1, 2017, the institutions in the first group shall submit the report required in this subsection (3) by July 1 every three years;

(II) After the report submitted by July 1, 2018, the institutions in the second group shall submit the report required in this subsection (3) by July 1 every three years; and

(III) After the report submitted by July 1, 2019, the institutions in the third group shall submit the report required in this subsection (3) by July 1 every three years.

(4) Nothing in this section shall be construed to require any institution of higher education or the department of higher education to adopt policies or standards that conflict with federal law, rules, or regulations or with contractual arrangements governed by federal laws, rules, or regulations.

(5) and (6) (Deleted by amendment, L. 2011, (SB 11-062), ch. 128, p. 431, § 8, effective April 22, 2011.)

(7) (Deleted by amendment, L. 2011, (HB 11-1301), ch. 297, p. 1422, § 13, effective August 10, 2011.)



§ 24-37.5-404.7. General assembly - information security plans

(1) The general assembly shall develop an information security plan. The information security plan shall provide information security for the communication and information resources that support the operations and assets of the general assembly.

(2) The information security plan shall include:

(a) Periodic assessments of the risk and magnitude of the harm that could result from a security incident;

(b) A process for providing adequate information security for the communication and information resources of the general assembly;

(c) Information security awareness training for regular employees of the general assembly;

(d) Periodic testing and evaluation of the effectiveness of information security for the general assembly, which shall be performed not less than annually;

(e) A process for detecting, reporting, and responding to security incidents consistent with the information security policy of the general assembly. The general assembly and the chief information security officer shall establish the terms and conditions by which the general assembly shall report information security incidents to the chief information security officer.

(f) Plans and procedures to ensure the continuity of operations for information resources that support the operations and assets of the general assembly in the event of a security incident.

(3) The legislative service agency directors shall maintain the information security plan pursuant to this section and keep the joint technology committee advised of the plan.

(4) Nothing in this section shall be construed to require the general assembly to adopt policies or standards that conflict with federal law, rules, or regulations or with contractual arrangements governed by federal laws, rules, or regulations.

(5) The general assembly shall provide regularized security awareness training to inform the regular legislative employees, administrators, and users about the information security risks and the responsibility of employees, administrators, and users to comply with the general assembly's information security plan and the policies, standards, and procedures designed to reduce those risks.



§ 24-37.5-405. Security incidents - authority of chief information security officer

(1) A security incident in a public agency shall be reported to the chief information security officer in accordance with state incident reporting policies, standards, and guidelines.

(2) The chief information security officer shall be authorized to temporarily discontinue or suspend the operation of a public agency's communication and information resources in order to isolate the source of a security incident. The officer shall give notice to the governor, or the lieutenant governor in the event the governor is not available, the chief information officer, and the head of the public agency concurrent with such discontinuation or suspension of operations. The officer shall ensure, to the extent possible, the continuity of operations for the communication and information resources that support the operations and assets of the public agency.

(3) The chief information security officer may enter into contracts with a private person or entity to assist with resolving a security incident in a public agency. The officer shall establish an approved list of certified private persons and entities that may provide contract services in the event of a security incident. The officer shall establish criteria for the placement of private persons and entities on the list and shall select such persons and entities for placement on the list utilizing a request for proposals containing such criteria.

(4) Public agencies shall comply and cooperate with a directive of the chief information security officer pursuant to subsection (2) of this section to temporarily discontinue or suspend the operation of a public agency's communication and information resources.






Part 5 - Telecommunications Coordination Within State Government

§ 24-37.5-501. Powers, duties, and functions concerning telecommunications

The chief information officer shall appoint assistants, clerical staff, and other personnel as may be necessary to discharge the duties and responsibilities set forth by this part 5.



§ 24-37.5-502. Duties and responsibilities

(1) The chief information officer shall perform the following functions:

(a) In consultation with local, state, and federal departments, institutions, and agencies, formulate recommendations for a current and long-range telecommunications plan, involving telephone, radio, microwave, facsimile closed circuit and cable television, teleconferencing, public broadcast, data communications transmission circuits, fiber optics, satellites, cellular radio, and public safety radio communications systems required by the FCC public safety national plan and their integration into applicable telecommunications networks for approval of the governor;

(b) Administer the approved current and long-range plan for telecommunications and exercise general supervision over all telecommunications networks, systems, and microwave facilities, subject to the exception stated in subsection (2) of this section;

(c) Review all existing and future telecommunications applications, planning, networks, systems, programs, equipment, and facilities and establish priorities for those that are necessary and desirable to accomplish the purposes of this part 5;

(d) Approve or disapprove the acquisition of telecommunications equipment and necessary licenses by any state department, institution, or agency;

(e) Establish telecommunications procedures, standards, and records for management of telecommunications networks and facilities for all state departments, institutions, and agencies;

(f) Continually review, assess, and insure compliance with federal and state telecommunications regulations pertaining to the needs and functions of state departments, institutions, and agencies;

(g) Advise the governor and general assembly on telecommunications matters;

(h) Cooperate with and assist nonprofit regional broadcasting corporations, as appropriate and if resources are available, in the development of regional noncommercial television and radio networks and local facilities, including acting as the agency by which the state participates in any such regional broadcasting corporation;

(i) Administer the public safety communications trust fund created in section 24-37.5-506; and

(j) Adopt rules in accordance with the "State Administrative Procedure Act", article 4 of this title, regarding distributions of public safety communications trust fund moneys to and repayment of such moneys by state and local governments.

(2) Notwithstanding the functions enumerated in paragraph (b) of subsection (1) of this section and paragraph (a) of subsection (4) of this section, the ultimate responsibility for the operation and conduct of the law enforcement radio systems specifically provided for the division of the Colorado state patrol that are performed by radio dispatchers and telephone operators shall be vested in the chief of the Colorado state patrol.

(3) The chief information officer may enter into contracts with any county, city and county, state agency, private school, school district, board of cooperative educational services, or library and may act as a telecommunications network provider between or among two or more counties or state agencies for the purpose of providing teleconferencing facilities and services between or among such entities, including the judicial system of any county, the department of corrections, and the department of human services and any of their facilities. To assure the availability of such network throughout the various state agencies, private schools, school districts, boards of cooperative educational services, libraries, and counties, the chief information officer shall develop a uniform set of standards for facilities to be utilized by the contracting entities.

(4) The chief information officer shall:

(a) In consultation with recognized public safety radio communication standards groups, appropriate affected public agencies, and the chief of the Colorado state patrol, adopt recommended standards for the replacement of analog-based equipment with digital-based radio equipment for purposes of dispatching and related functions within the department of public safety; and

(b) For purposes of serving the radio communications needs of state departments, including, but not limited to, the departments of public safety, transportation, natural resources, and corrections, adopt recommended standards and set a timetable for the replacement of existing radio telecommunications equipment with a system that satisfies the requirements of the FCC public safety national plan.

(5) The chief information officer shall carry out all duties and responsibilities set forth in this section in a manner that is consistent with the objective of maximizing access to digital networks of the state by all public offices of all levels, branches, and political subdivisions of the state within every community of the state. In particular, within available resources and as soon as is feasible, the chief information officer shall provide connections proposed and approved by the department of local affairs, created in section 24-1-125, through the community-based access grant program established under section 24-32-3001 and may act as a network provider between or among all public offices as defined in said section. To the extent possible and if technically feasible, the bidding and the method of awarding the contract for telecommunications services under section 24-32-3001 should be structured in a manner as to allow the greatest number of providers to participate in the bidding and the award of the contract.



§ 24-37.5-503. Legislative department exemption

The provisions of this part 5 shall not apply to the legislative department of the state.



§ 24-37.5-504. Higher education exemption

Local and internal telecommunications networks of institutions of higher education may be exempted from the provisions of this part 5 upon application to the chief information officer; except that all systems must be certified by the chief information officer as being technically compatible with plans and networks as described in section 24-37.5-502 (1).



§ 24-37.5-505. Service charges - pricing policy

(1) (a) Users of the office's telephone and data communication services shall be charged the full cost of the particular service, which shall include the cost of all material, labor, and overhead. Said user charges shall be transmitted to the state treasurer, who shall credit the same to the information technology revolving fund created in section 24-37.5-112. The revolving fund shall include user charges on public safety radio systems of a state agency or other state entity; except that no municipality, county, city and county, or special district shall be charged user charges on public safety radio systems of a state agency or other state entity.

(b) Repealed.

(2) The chief information officer shall establish a policy of remaining competitive with private industry with regard to the cost, timeliness, and quality of the telephone service or data communication functions provided by the office. An agency may only purchase private services if it has first worked with the office and the office has authorized the purchase of private services.



§ 24-37.5-506. Public safety communications trust fund - creation

(1) There is hereby created in the state treasury the public safety communications trust fund, referred to in this section as the "fund". The moneys in the fund are subject to annual appropriation by the general assembly to the office for distribution as determined by rules adopted pursuant to section 24-37.5-502 (1)(j). The primary purpose of such distributions shall be the acquisition and maintenance of public safety communication systems for use by departments including but not limited to the departments of public safety, transportation, natural resources, and corrections as provided in section 24-37.5-502 (4)(b). Such systems shall satisfy the requirements of the public safety national plan established by the federal communications commission, also referred to in this article as the "FCC", in FCC report and order in general docket no. 87-112, and subsequent FCC proceedings and rules. This section shall not preclude the payment of maintenance expenses including the cost of leased or rented equipment, payments to local governmental entities for radio communication systems, or payments related to public safety radio systems.

(2) (a) (I) The general assembly declares its intention to commit state moneys to the fund for the purposes set forth in this section. Except as otherwise provided in paragraph (b) of this subsection (2), the total amount of the principal in the fund shall not exceed fifty million dollars.

(II) Any appropriation of state moneys to the public safety communications trust fund for any fiscal year from moneys in the capital construction fund created in section 24-75-302 shall be further appropriated from the public safety communications trust fund to the office for the purposes set forth in this section. Any moneys in the public safety communications trust fund so appropriated that were initially appropriated from moneys in the capital construction fund shall, if any project for which such moneys are appropriated is initiated within the fiscal year, remain available until completion of the project or for a period of three years, whichever comes first, at which time the unexpended and unencumbered balances of such appropriation shall revert to the public safety communications trust fund.

(b) In addition to any appropriations made as a result of paragraph (a) of this subsection (2), the office may solicit and accept donations, grants, bequests, and other contributions to the fund from local, state, and federal entities and from public safety related nonprofit organizations that directly support state departments, state institutions, state agencies, and law enforcement and public safety political subdivisions of the state. Such contributions shall be transmitted to the state treasurer, who shall credit the contributions to the fund.

(2.5) (a) (I) Beginning in the 2013-14 fiscal year and in each fiscal year thereafter through the 2024-25 fiscal year, the general assembly shall appropriate to the fund a total of three million five hundred thousand dollars from the general fund or from any other fund. For each such fiscal year, the general assembly shall determine the amount to be appropriated from the general fund and the amount to be appropriated from any other fund. The office shall use the moneys appropriated to the fund pursuant to this subparagraph (I) for the replacement of legacy radio equipment and hardware at radio tower sites.

(II) Beginning in the 2017-18 fiscal year and in each fiscal year thereafter through the 2024-25 fiscal year, in addition to the amount appropriated to the fund pursuant to subparagraph (I) of this paragraph (a), the general assembly shall appropriate to the fund three million seven hundred thousand dollars from the general fund or from any other fund. For each such fiscal year, the general assembly shall determine the amount to be appropriated from the general fund and the amount to be appropriated from any other fund. The office shall use the moneys appropriated to the fund pursuant to this subparagraph (II) for software upgrade assurance.

(b) On or before November 1, 2014, and on or before November 1 of each year thereafter through November 1, 2025, the office, in consultation with the department of corrections, the department of natural resources, the department of public safety, the department of transportation, and any other state department deemed appropriate by the office, shall submit a report to the joint budget committee of the general assembly detailing the use of the moneys appropriated to the fund pursuant to paragraph (a) of this subsection (2.5). The report must include the following:

(I) Comprehensive documentation regarding the purposes for which the moneys appropriated pursuant to subparagraphs (I) and (II) of paragraph (a) of this subsection (2.5) were used during the prior fiscal year and are being used during the current fiscal year and the anticipated use of the moneys that will be appropriated in future fiscal years;

(II) Of the total amount expended during the prior fiscal year for each of the purposes specified in subparagraphs (I) and (II) of paragraph (a) of this subsection (2.5), the amount that was appropriated from the general fund and the amount that was appropriated from any other fund; and

(III) For the appropriation or appropriations for the next fiscal year, a recommendation regarding the amount to be appropriated from the general fund and the amount to be appropriated from any other fund for each of the purposes specified in subparagraphs (I) and (II) of paragraph (a) of this subsection (2.5).

(3) At the end of each fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund. All interest derived from the deposit and investment of this fund shall remain in the fund and shall not revert to the general fund.

(3.5) Notwithstanding any provision of subsection (3) of this section to the contrary, on April 15, 2010, the state treasurer shall deduct two hundred thirty thousand five hundred twenty dollars from the fund and transfer such sum to the general fund.

(4) In authorizing distributions of principal and interest from the fund and purchasing, leasing, contracting for, and otherwise acquiring equipment for state entities, the chief information officer shall consider the following:

(a) The need for achieving functional interoperability among local, state, and federal public safety radio communications systems by acquiring equipment that meets emerging technical standards for systems interoperability and open network architecture;

(b) The needs of local government entities that have recently invested in new radio systems, particularly in regard to interoperability;

(c) The promotion of an orderly transition from analog-based to digital-based radio systems.

(5) In acquiring equipment pursuant to subsection (4) of this section, the executive director of the office shall develop bid specifications that identify all services, requirements, and costs consistent with existing state law.

(6) The chief information officer shall keep an accurate account of all activities related to the fund including its receipts and expenditures and shall annually report in writing such account to the joint technology committee created in section 2-3-1702, C.R.S. The state auditor may investigate the affairs of the fund, severally examine the properties and records relating to the fund, and prescribe accounting methods and procedures for rendering periodical reports in relation to disbursements and purchases made from the fund.

(7) In the expenditure of any funds from the public safety communications trust fund for the acquisition, maintenance, or lease of any public safety radio communications systems equipment or any other communication devices or equipment, the chief information officer shall ensure that such expenditures are made pursuant to the requirements set forth under the "Procurement Code", articles 101 to 112 of this title.






Part 6 - General Government Computer Center (Ggcc)

§ 24-37.5-601. General government computer center (GGCC)

The general government computer center referred to in this part 6 as "GGCC" is within the office of information technology. The chief information officer shall appoint, pursuant to section 13 of article XII of the state constitution, such personnel as may be necessary for the efficient operation of the GGCC.



§ 24-37.5-602. Functions of the GGCC

(1) The GGCC shall perform the following functions:

(a) To provide computer and systems development and programming services to those state departments, institutions, and agencies in the executive branch that have been so designated by the office of information technology, after consulting with the affected entity, and to provide these same services to the legislative and judicial branches when so requested; except that services shall not be provided to any such entity unless such entity has funds available therefor;

(b) To establish and maintain automated data processing facilities at GGCC, including but not limited to the operation of automated data processing equipment and facilities and the employment of necessary personnel;

(c) To prepare and submit such reports as are required by this part 6 or that the governor or general assembly may request;

(d) To determine the capacity and utilization of the computer system in GGCC in an annual report.

(2) (a) In accordance with any policies, standards, and guidelines set forth by the office, the GGCC shall adopt and implement standards, policies, and procedures for the use of electronic or digital signatures by governmental agencies where use of electronic or digital signatures is expressly authorized by law.

(b) Each agency or department of state government, including institutions of higher education, shall ensure compliance with the policies, standards, and guidelines set forth by the office.

(c) The local authorities of any county, city, town, or city and county authorizing the use of digital or electronic signatures shall adopt rules, standards, policies, and procedures for their own use of electronic or digital signatures or shall ensure compliance with any policies, standards, and guidelines set forth by the office.



§ 24-37.5-603. Powers of the chief information officer - penalty for breach of confidentiality

(1) In order to perform the functions and duties of the GGCC as set forth in this part 6, the chief information officer shall exercise the following powers:

(a) To prescribe procedures governing the operation of the GGCC automated data processing equipment and software and the physical plant;

(b) In accordance with the policies, standards, specifications, and guidelines formulated and promulgated pursuant to section 24-37.5-106 (1)(c), adopt such rules as may be necessary to carry out the purposes and provisions of this part 6;

(c) To contract for such services and equipment as the GGCC may require;

(d) To negotiate service level agreements with customers;

(e) To produce such reports as may be necessary; and

(f) To control the information technology revolving fund pursuant to section 24-37.5-112.

(2) (a) Except in accordance with judicial order or as otherwise provided by law, no employee of the office shall divulge or make known in any way information disclosed in any restricted or protected document, program, or dataset located at or in the custody of the office.

(b) Any person who violates the provisions of paragraph (a) of this subsection (2) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. In addition, such person shall be subject to removal or dismissal from state employment on grounds of malfeasance in office.



§ 24-37.5-604. Service charges - pricing

(1) Users of GGCC services shall be charged by the office the full cost of the particular service, which shall include the cost of all material, labor, equipment, software, services, and overhead. No later than the November 1 submission date as required by section 24-37-304, the chief information officer shall establish, publish, and distribute billing rates to user entities and other interested entities effective for the following fiscal year.

(2) (a) User charges collected under this part 6 shall be transmitted to the state treasurer, who shall credit the same to the information technology revolving fund created in section 24-37.5-112.

(b) Repealed.

(3) The chief information officer shall establish a policy of remaining competitive with the service provided by private industry with regard to the cost, timeliness, and quality of that service provided by the office. An agency may only purchase private services if it has first worked with the office and the office has authorized the purchase of private services.






Part 7 - Interdepartmental Data Protocol

§ 24-37.5-701. Legislative declaration

(1) The general assembly hereby finds that:

(a) Each agency of the state, through the process of providing governmental services, collects a significant amount of data with regard to persons who have interactions with governmental agencies;

(b) Creating cross-departmental data interoperability and protocols used by all state executive branch agencies will significantly increase the efficiency of state government and enhance the ability of multiple state agencies to effectively and efficiently provide services to individuals within the state;

(c) The data collected through the provision of governmental services, if appropriately collected and synthesized, will provide valuable information to guide members of the general assembly and persons within the state executive branch agencies in formulating state policy and in determining the effectiveness of state policies;

(d) It is imperative in establishing procedures and protocols for cross-departmental data processing that the state take all possible measures to ensure personal privacy and protect personal information from intentional or accidental release to unauthorized persons and from intentional or accidental use for unauthorized purposes.

(2) The general assembly therefore concludes that it is in the best interests of the state to create an interdepartmental data protocol to assist in formulating and determining the effectiveness of state policies.



§ 24-37.5-702. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Advisory board" means the government data advisory board created in section 24-37.5-703.

(2) "Chief information officer" means the head of the office of information technology appointed pursuant to section 24-37.5-103.

(3) "Data" means the representation of facts as texts, numbers, graphics, images, sounds, or video. Facts are captured, stored, and expressed as data.

(3.5) "Education data subcommittee" means the subcommittee of the advisory board created in section 24-37.5-703.5 to provide policies and protocols regarding sharing education data among local and state education providers.

(4) "Interdepartmental data protocol" means an interoperable, cross-departmental data management system and file sharing procedure that permits the merging of unit records for the purposes of policy analysis and determination of program effectiveness.

(5) "Personal identifying information" means a person's first name or first initial and last name in combination with his or her social security number or driver's license number or identification card number.

(6) "Political subdivision" means a municipality, county, city and county, town, or school district in this state.

(7) "State agency" means each principal department within the executive branch, including each board, division, unit, office, or other subdivision within each department, each office or agency within the governor's office, each state-supported institution of higher education, and each local district college; except that "state agency" shall not include any department, agency, board, division, unit, office, or other subdivision of a department that does not collect unit records.



§ 24-37.5-703. Government data advisory board - created - duties - repeal

(1) (a) There is hereby created in the office of information technology the government data advisory board, which shall consist of the members specified in this subsection (1).

(b) On or before October 1, 2009, the governor shall appoint four members of the advisory board as follows:

(I) An employee of a city, county, or city and county that collects and maintains unit-level records, which employee has expertise in data sharing and information technology;

(II) A person who is serving on a school district board of education in this state;

(III) An employee of a school district in this state who has expertise in data sharing and information technology; and

(IV) A person from an institution of higher education or a nongovernmental organization that, in the course of conducting research, routinely requests data from government agencies, which person has expertise in data sharing and information technology.

(c) The chief information officer, or his or her designee, shall serve as an ex officio member and chair of the advisory board.

(d) (I) The remaining membership of the advisory board shall consist of a person from each of the following departments who is either an expert in information technology or responsible for data administration within the member's respective department and who is selected by the head of the member's respective department to participate on the advisory board at the invitation of the chief information officer:

(A) The department of education;

(B) The department of higher education;

(C) The department of human services;

(D) The department of health care policy and financing;

(E) The department of public health and environment;

(F) The department of labor and employment;

(G) The department of public safety;

(H) The department of corrections; and

(I) The department of revenue.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (d), at the invitation of the chief information officer, additional members who meet the qualifications specified in said subparagraph (I) may be selected to participate on the advisory board as follows:

(A) The governor, as he or she deems appropriate, may direct the executive director of one or more of the departments that are not specified in subparagraph (I) of this paragraph (d) to select a member from his or her department or may select a member from one or more political subdivisions of the state, including a city, county, city and county, or special purpose authority;

(B) The secretary of state, attorney general, and state treasurer, as he or she deems appropriate, may select a member from his or her department;

(C) The chief justice of the supreme court, as he or she deems appropriate, may select a member from the judicial branch; and

(D) The speaker of the house of representatives and the president of the senate may jointly select a member from the legislative branch, including a representative, senator, or employee. On and after July 1, 2013, if a vacancy arises for the legislative branch position, the jointly selected member shall be a member of the joint technology committee created in section 2-3-1702, C.R.S.

(2) The members of the advisory board appointed pursuant to paragraph (b) of subsection (1) of this section shall:

(a) Serve four-year terms; except that two of the members appointed pursuant to paragraph (b) of subsection (1) of this section shall initially serve two-year terms;

(b) Serve at the will of the governor. If a vacancy arises during a member's term, the governor shall appoint a person meeting the same qualifications to serve the remainder of the term.

(c) Serve without compensation and without reimbursement for expenses.

(3) (a) The chief information officer, or his or her designee, shall schedule the first meeting of the advisory board and schedule succeeding meetings of the advisory board as necessary to complete the advisory board's duties specified in this section.

(b) The office shall provide technical assistance and support, to the extent practicable within existing resources, to assist the advisory board in completing the duties specified in subsection (4) of this section.

(4) The advisory board shall have the following duties:

(a) To advise the chief information officer regarding the ongoing development, maintenance, and implementation of the interdepartmental data protocol;

(b) To advise the chief information officer concerning best practices in sharing and protecting data in state government;

(c) To recommend to the chief information officer rules and procedures that a state agency shall follow in requesting, or responding to a request for, data from another state agency, including but not limited to strategies for enforcing said rules;

(d) To advise the chief information officer concerning rules and procedures for responding to data requests submitted by an entity outside of state government;

(e) To recommend to the chief information officer a schedule of fees that the office may charge to state agencies to supervise and administer interdepartmental and external data requests, that a state agency may charge another state agency in responding to an interdepartmental data request, and that a state agency may charge to respond to a data request submitted by an entity outside of state government. In recommending the fee schedule, the advisory board shall ensure that the fee amounts do not exceed the direct and indirect costs incurred by the office or by the state agency that is responding to a data request.

(f) Upon request by the chief information officer, to advise the chief information officer on other issues pertaining to data sharing.

(5) The advisory board shall ensure that the recommendations made pursuant to subsection (4) of this section comply with the interdepartmental data protocol.

(6) On or before January 15, 2010, and on or before January 15 each year thereafter, the advisory board shall submit to the chief information officer its recommendations for developing and implementing protocols for sharing data among state agencies and entities and with local governments and nongovernmental entities. The chief information officer shall review the recommendations and take them into account in preparing a report concerning implementing protocols for sharing data among state agencies and entities and with local governments and nongovernmental entities. The chief information officer shall submit the report to the general assembly on or before March 1, 2010, and on or before March 1 each year thereafter.

(7) This section is repealed, effective July 1, 2019. Prior to such repeal, the advisory board shall be reviewed as provided in section 2-3-1203, C.R.S.



§ 24-37.5-703.5. Education data subcommittee - created - duties - repeal

(1) The education data subcommittee is hereby created as a subcommittee of the advisory board. The education data subcommittee shall consist of the following members:

(a) The advisory board members appointed pursuant to section 24-37.5-703 (1)(b)(II) and (1)(b)(III) to represent school districts;

(b) A person serving on the education data advisory committee created pursuant to section 22-2-304, C.R.S., which person is appointed by the governor;

(c) The advisory board member selected from the department of education;

(d) The advisory board member selected from the department of higher education;

(e) The advisory board member selected from the department of human services; and

(f) At least ten members appointed by the governor with expertise in data sharing by education agencies, including at least one representative from each of the following groups:

(I) Information officers employed by the school districts in the state;

(II) Charter schools authorized by school districts pursuant to part 1 of article 30.5 of title 22, C.R.S.;

(III) The state charter school institute created in part 5 of article 30.5 of title 22, C.R.S.;

(IV) The boards of cooperative services created pursuant to article 5 of title 22, C.R.S.;

(V) Information officers employed within the state system of community and technical colleges established pursuant to section 23-60-201, C.R.S.;

(VI) The governing boards of the state institutions of higher education;

(VII) Early childhood councils established pursuant to section 26-6.5-103, C.R.S., and early childhood care and education councils established pursuant to section 26-6.5-106, C.R.S.;

(VIII) Institutions of higher education or nongovernmental organizations that, in the course of conducting research, routinely request data from state agencies;

(IX) Nonprofit advocacy groups that work in children's issues and routinely request data from state agencies; and

(X) Statewide membership organizations of education professionals and local boards of education.

(2) The governor shall make the initial appointments to the education data subcommittee no later than October 1, 2009.

(3) The members of the education data subcommittee appointed by the governor shall:

(a) Serve terms of four years; except that, of the members initially appointed, the governor shall select approximately one-third of the members to serve two-year terms and approximately one-third of the members to serve three-year terms;

(b) Serve at the will of the governor. If a vacancy arises during a member's term, the governor shall appoint a person meeting the same qualifications to serve the remainder of the term.

(c) Serve without compensation and without reimbursement for expenses.

(4) (a) The advisory board member selected from the department of education shall schedule the first meeting of the education data subcommittee. At the first meeting, the education data subcommittee shall elect a chair from among its members to serve for a term not exceeding two years, as determined by the subcommittee. A member shall not be eligible to serve as chair for more than two successive terms.

(b) The education data subcommittee shall meet as often as necessary, at the call of the chair, to complete its duties.

(c) The office, to the extent practicable within existing resources, shall provide technical assistance and support to the education data subcommittee to assist the subcommittee in completing its duties pursuant to this section.

(5) The education data subcommittee shall have the following duties:

(a) To recommend to the chief information officer and the advisory board protocols and procedures for sharing education data among charter schools, school districts, boards of cooperative services, the department of education, the department of higher education, and state institutions of higher education;

(b) To recommend to the chief information officer and the advisory board appropriate information technology and reporting formats for education data;

(c) To recommend data element standards for individual student records for use by charter schools, school districts, boards of cooperative services, the department of education, the department of higher education, and state institutions of higher education;

(d) To recommend electronic standards by which charter schools, school districts, boards of cooperative services, the department of education, the department of higher education, and state institutions of higher education may share data currently being shared through other means, including but not limited to interoperability standards, standards and protocols for transfer of records including student transcripts, and the use of data-exchange transcripts;

(e) To recommend the design and continuing development of a statewide comprehensive P-20 education data system that may include, but need not be limited to, implementation of an interoperability data framework and protocols and standards for data input and for making and responding to data requests to ensure that preschool through postsecondary education entities throughout the state can share education data;

(f) Upon request by the chief information officer, to advise the chief information officer on other issues pertaining to education data sharing; and

(g) To identify a method or methods, if feasible, for assigning a unique student identifier as part of the department of education record integration tracking system or an alternative tracking system employing interagency data-sharing, for each person enrolled in an adult basic education program or a high school equivalency examination program.

(6) (a) The education data subcommittee shall ensure that its recommendations conform with the interdepartmental data protocol and are in compliance with all state and federal laws and regulations concerning the privacy of information, including but not limited to the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g.

(b) The education data subcommittee shall ensure that its recommendations for the statewide comprehensive P-20 education data system include the elements required in the federal "America COMPETES Act", 20 U.S.C. sec. 9801 et seq., in order to qualify for the maximum amount of federal funding available through the "American Recovery and Reinvestment Act of 2009", Pub.L. 111-5.

(7) On or before December 1, 2009, and at least every six months thereafter, the education data subcommittee shall submit to the chief information officer and the advisory board its recommendations prepared pursuant to subsection (5) of this section. The chief information officer shall review the recommendations and take them into account in preparing a report concerning protocols and procedures for sharing student data among preschool through postsecondary education entities, including but not limited to the creation of a statewide comprehensive P-20 education data system. The chief information officer shall combine the report with the report prepared pursuant to section 24-37.5-703 (6) and submit the combined report to the general assembly on or before March 1, 2010, and on or before March 1 each year thereafter.

(8) This section is repealed, effective July 1, 2019. Prior to such repeal, the education data subcommittee shall be reviewed as provided in section 2-3-1203, C.R.S.



§ 24-37.5-704. Interdepartmental data protocol - contents

(1) The chief information officer, working with the advisory board, shall oversee the implementation of the interdepartmental data protocol, which at a minimum shall include protocols and procedures to be used by state agencies in data processing, including but not limited to collecting, storing, manipulating, sharing, retrieving, and releasing data. In implementing the interdepartmental data protocol, the chief information officer and the advisory board shall monitor compliance with the timelines by which the state agencies shall implement the interdepartmental data protocol.

(2) The interdepartmental data protocol shall be designed to enable each state agency to accurately and efficiently collect and share data with the other state agencies. At a minimum, the interdepartmental data protocol shall be designed to ensure that data collected by different state agencies can be matched and discrepancies in the data processing reconciled to accurately identify data pertaining to the same record without allowing any permanent sharing of personal identifying information among state agencies without express authorization from the executive directors of the originating and receiving state agencies.

(3) The protocols and procedures included in the interdepartmental data protocol by which state agencies may share data and by which a state agency may release data to a political subdivision or to a nongovernmental entity or an individual shall, at a minimum:

(a) Establish the circumstances under which and the reasons for which a state agency may share information with another state agency, with a political subdivision, or with a nongovernmental entity or an individual;

(b) Establish the format in which a state agency may release data to a political subdivision, a nongovernmental entity, or an individual;

(c) Ensure compliance with all state and federal laws and regulations concerning the privacy of information, including but not limited to the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g, and the federal "Health Insurance Portability and Accountability Act of 1996", 42 U.S.C. sec. 1320d to 1320d-9; and

(d) Ensure that a state agency does not permanently share personal identifying information with another state agency without express authorization from the executive directors of the originating and receiving state agencies or with a political subdivision, a nongovernmental entity, or an individual, other than the individual who is the subject of the information.

(4) Notwithstanding any provision of this section to the contrary, the interdepartmental data protocol shall not nullify any memoranda of understanding existing as of January 1, 2008, nor prohibit the creation of memoranda of understanding after said date, between or among state agencies concerning data sharing or any other data sharing practices.

(5) Notwithstanding any provision of this section to the contrary, the interdepartmental data protocol shall not prohibit the release to or sharing of data with nongovernmental entities or individuals if the release or sharing is otherwise required, permitted, or allowed by the provisions of part 2 of article 72 of this title or other state or federal law, or if the release or sharing occurs pursuant to contract or other agreement with a state agency.



§ 24-37.5-705. Data sharing - authorization

(1) With the implementation of the interdepartmental data protocol, except as specifically prohibited by statute, each state agency is authorized, in accordance with the provisions of the interdepartmental data protocol, to share with the following entities data collected in the course of performing its powers and duties:

(a) Other state agencies;

(b) Agencies within the legislative and judicial departments;

(c) Political subdivisions; and

(d) Nongovernmental entities and individuals.



§ 24-37.5-706. Interdepartmental data protocol cash fund - created

(1) The chief information officer is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this part 7. All private and public funds received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the interdepartmental data protocol cash fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund are continuously appropriated to the office of information technology for the direct and indirect costs associated with the implementation of this part 7. The chief information officer and the office of information technology shall not be required to implement the provisions of this part 7 until such time as at least one hundred thirteen thousand five hundred dollars are credited to the fund. It is the intent of the general assembly that the provisions of this part 7 be implemented without the use of state moneys.

(2) Any moneys in the fund not expended for the purpose of this part 7 may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 24-37.5-707. Interdepartmental data protocol - report

The chief information officer shall submit to the governor and the state, veterans, and military affairs committees of the house of representatives and the senate, or any successor committees, a report on or before March 1, 2009, concerning development and implementation of the interdepartmental data protocol.






Part 8 - Reports to General Assembly

§ 24-37.5-801. Information technology asset inventory - refresh cycle schedule - report

(1) On or before November 1, 2014, and on or before November 1 each year thereafter, the office shall submit a report to the members of the joint budget committee and the joint technology committee of the general assembly regarding the office's information technology asset inventory and the office's refresh cycle schedule, including cost projections. The office shall phase in the information to be included in the report over four years as follows:

(a) In the report due on or before November 1, 2014, the office shall include asset inventory and refresh cycle information for personal computers, including operating systems and productivity software;

(b) In the report due on or before November 1, 2015, the office shall include the information specified in paragraph (a) of this subsection (1) and asset inventory and refresh cycle schedule information for network infrastructure;

(c) In the report due on or before November 1, 2016, the office shall include the information specified in paragraph (b) of this subsection (1) and asset inventory and refresh cycle information for servers; and

(d) In the report due on or before November 1, 2017, and in the report due on or before November 1 each year thereafter, the office shall include the information specified in paragraph (c) of this subsection (1) and asset inventory and refresh cycle information for nonproductivity software.



§ 24-37.5-802. Information technology budget requests - working group - report

(1) The office, in conjunction with the office of state planning and budgeting, shall create a working group to annually evaluate and prioritize all potential information technology-related budget requests from state executive branch agencies for the applicable fiscal year. The working group shall prioritize such requests prior to submitting funding proposals to the joint budget committee on November 1 of each year. The working group shall prioritize information technology-related requests beginning with requests for the 2015-16 fiscal year.

(2) On or before November 1, 2014, and on or before November 1 each year thereafter, the office shall submit a report to the joint budget committee and the joint technology committee that provides the prioritized list created pursuant to subsection (1) of this section of all information technology requests that state executive branch agencies submitted for the applicable fiscal year. The report shall include the following:

(a) The name of each project for which a request is made and the purpose of the project;

(b) The initial and continuing costs associated with each project for which a request is made; and

(c) The project's adherence to the standards and policies issued by the office.



§ 24-37.5-803. State information technology resources - independent evaluation and recommendations - report - repeal

(1) The state auditor shall retain a qualified, independent third-party consulting firm to evaluate state agency information technology resources. The state auditor shall solicit qualified, independent third-party consulting firms with the necessary credentials to bid for the evaluation through a competitive solicitation process in accordance with the "Procurement Code", articles 101 to 112 of this title 24. The state auditor shall select a firm that has a history of unbiased, peer-reviewed results and shall not select a firm that has a known conflict of interest that may interfere with its ability to produce an objective evaluation. Any firm that responds to the competitive solicitation shall disclose any impairments or potential impairments to its independence in conducting the evaluation. The state auditor shall enter into a contract with the selected firm by October 31, 2017.

(2) The firm retained pursuant to subsection (1) of this section shall evaluate the following:

(a) The centralization of the management of state agency information technology resources in the office of information technology pursuant to Senate Bill 08-155, enacted in 2008, and whether the centralization has achieved the goals of the general assembly regarding the management of daily information technology operations, including but not limited to goals regarding:

(I) Information technology human resources, including but not limited to:

(A) Whether state agencies have transferred information technology human resources to the office of information technology;

(B) Whether state agencies have reduced the number of full-time employees providing information technology services; and

(C) Why reductions and transfers of employees have or have not occurred and what measures may help state agencies achieve such reductions and transfers if they have not occurred;

(II) Information technology infrastructure, including but not limited to:

(A) Whether state agencies have transferred information technology infrastructure to the office of information technology;

(B) Why transfers of information technology infrastructure have or have not occurred and what measures may help state agencies achieve such transfers if they have not occurred; and

(C) Whether software and hardware decisions made by the office of information technology have provided savings and efficiencies to the state and whether those savings can be quantified;

(III) Whether the office of information technology's practice of billing state agencies for information technology services has resulted in efficiencies or long-term cost savings for the state and what effect such practice has on accounting processes and employee costs for state agencies; and

(IV) Whether the office of information technology has a strategic plan, or its equivalent, to use consultants, vendors, or organizations such as the statewide internet portal authority to realize the original and ongoing objectives of centralizing the management of state agency information technology resources;

(b) Whether the executive branch has a strategic plan, or its equivalent, in place to guide its process for evaluating, prioritizing, and selecting information technology projects that require new or ongoing appropriations of state money, including but not limited to:

(I) The efficiency and effectiveness of the state's current process for information technology project evaluation, prioritization and selection, including a cost-benefit analysis, and whether the office of information technology, state agencies, the governor's office, or the joint technology committee or joint budget committee could make any changes or improvements to the process; and

(II) Whether the office of information technology's existing legislative review and reporting processes in connection with the joint budget committee and the joint technology committee are adequate;

(c) The opportunities the state has to interface with the public through information technology, including but not limited to whether the state can take advantage of new and emerging opportunities for future automation and online citizen interaction with government and, if so, how the state could proceed with such opportunities;

(d) The office of information technology's working relationship with state agencies, departments, offices, and institutions that were not included in the centralization of state agency information technology resources pursuant to Senate Bill 08-155, enacted in 2008, but rely on the office of information technology to provide certain information technology services or resources; and

(e) Consumer satisfaction, to be determined through a consumer satisfaction survey, among state agencies with the management of state agency information technology resources and access to state government via information technology resources.

(3) In June 2018, the qualified, independent third-party consulting firm retained pursuant to subsection (1) of this section shall provide an update to the joint budget committee regarding the progress of the evaluation. The update need not include preliminary findings.

(4) On or before December 15, 2018, the qualified, independent third-party consulting firm shall submit a report to the legislative audit committee, the joint budget committee, the joint technology committee, and the office of information technology. The report shall include:

(a) Recommendations to the office of information technology for industry best practice standards that should be implemented;

(b) Recommendations to the office of information technology regarding changes that could be made, working with the general assembly, to:

(I) Realize the outcomes envisioned by the general assembly when it created the office of information technology and consolidated the management of state agency information technology resources and services;

(II) Improve the process for evaluating, prioritizing, and selecting information technology projects;

(III) Provide new and better opportunities for the state to interface with the public; and

(IV) Facilitate collaboration and communication between the office of information technology and state agencies, departments, offices, and institutions that were not included in the legislation to centralize state agency information technology resources but that rely on the office of information technology to provide information technology services or resources;

(c) Recommended future options for the state to solicit feedback from state residents regarding the public's opportunities to interface with state government; and

(d) Policy discussions directed toward the general assembly, including discussions regarding inter-committee processes between the joint budget committee and the joint technology committee for coordinating the review of information technology budget requests.

(5) After receiving the report required by subsection (4) of this section, the joint budget committee, the joint technology committee, the office of information technology, and any other office or department that was the subject of recommendations made in the report shall meet to discuss the implementation of the recommendations made in the report.

(6) This section is repealed, effective January 1, 2020.









Article 37.7 - Statewide Internet Portal Authority

§ 24-37.7-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authority" means the statewide internet portal authority created pursuant to section 24-37.7-102.

(2) "Board" means the governing body of the authority created pursuant to section 24-37.7-102.

(3) "Electronic information, products, and services" means any data, information, product, or service that is created, generated, collected, maintained, or distributed in electronic form by a state agency, local government, or private enterprise to the public, state agencies, or local governments through electronic access.

(4) "Executive director" means the executive director of the statewide internet portal authority.

(5) "Local government" means the government of any county, city and county, home rule or statutory city, town, special district, school district, or other political subdivision of the state.

(6) "State agency" shall have the same meaning as provided in section 24-37.5-102 (4).

(7) "Statewide internet portal" means the officially designated electronic information delivery system by which electronic information, products, and services are provided via the internet.

(8) "Statewide internet portal integrator" means the private vendor selected to provide goods and services needed to implement and operate the statewide internet portal.



§ 24-37.7-102. Statewide internet portal authority - creation - board

(1) There is hereby created an independent public body politic and corporate to be known as the statewide internet portal authority. The authority shall be a body corporate and a political subdivision of the state and shall not be an agency of the state government and shall not be subject to administrative direction by any department, commission, board, or agency of the state.

(2) The governing body of the authority shall be a board of directors that shall consist of the following fifteen voting members:

(a) The secretary of state;

(b) The head of one of the offices in the office of the governor appointed by the governor;

(c) The executive directors of three principal departments of the state appointed by the governor or the appointed executive director's designee. An appointed executive director of a principal department shall give written notice to the executive director of the authority of his or her designee.

(d) (I) Three members from the private sector who exhibit a background in information management and technology and who are users of electronic information, products, and services or information technology services that are offered through the private sector appointed by the governor with the consent of the senate.

(II) The members from the private sector shall serve for terms of four years each; except that, of those members first appointed to the board, the terms of office shall be as follows:

(A) One shall be appointed for two years; and

(B) One shall be appointed for three years.

(e) One member representing the judicial department of the state appointed by the chief justice of the supreme court. If the appointee of the chief justice is not able to attend a meeting of the board, a designee of the person appointed by the chief justice may serve on the board if designated in writing by the chief justice's appointee. The appointee of the chief justice shall give written notice to the executive director of his or her designee.

(f) Two members of the senate, one of whom is appointed by the president of the senate and one of whom is appointed by the minority leader of the senate, and two members of the house of representatives, one of whom is appointed by the speaker of the house of representatives and one of whom is appointed by the minority leader of the house of representatives. Each of these four members shall exhibit a background in information management and technology or have experience as members of an oversight committee for information management and technology. The appointment of the members to the board by the minority leaders of the senate and house of representatives shall be made as soon as practicable after May 28, 2013.

(g) One member representing local government appointed by the governor with the consent of the senate; and

(h) The chief information officer of the office of information technology created in section 24-37.5-103, or the chief information officer's designee. The chief information officer shall give written notice to the executive director of his or her designee.

(3) (Deleted by amendment, L. 2007, p. 915, § 12, effective May 17, 2007.)

(4) The board may appoint such additional nonvoting members to the board as it deems necessary. Additional members appointed pursuant to this subsection (4) shall not be included in determining whether a quorum is present.

(5) (a) Except as provided in paragraph (b) of this subsection (5), each member shall serve until his or her successor has been appointed and qualified. The person making the original appointment shall fill any vacancy by appointment for the remainder of an unexpired term.

(b) The terms of the members appointed by the speaker of the house of representatives and the president of the senate and who are serving on May 28, 2013, are extended to and expire or terminate on the convening date of the first regular session of the seventieth general assembly. The terms of the members initially appointed by the minority leaders of the senate and house of representatives expire or terminate on the convening date of the first regular session of the seventieth general assembly. As soon as practicable after such convening date, the speaker, the president, and the minority leaders shall each appoint or reappoint one member in the same manner as provided in paragraph (f) of subsection (2) of this section. Thereafter, the terms of members appointed or reappointed by the speaker, the president, and the minority leaders shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker, the president, and the minority leaders shall be made as soon as practicable after such convening date. Members appointed or reappointed by the speaker, the president, and the minority leaders shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(6) The board shall annually elect a chairperson of the authority from the members of the board and shall annually elect another member as secretary. The board shall not elect the designee of an executive director of a principal department, of the chief information officer, or of the appointee of the chief justice as an officer of the board.

(7) Any appointed member of the board may be removed by his or her appointing authority for misconduct, incompetence, or neglect of duty. Actions constituting neglect of duty shall include, but not be limited to, the failure of board members to attend three consecutive meetings or at least three-fourths of the meetings of the board in any one calendar year.

(8) Neither the members of the authority nor any person authorized by the authority to act in an official capacity shall be held personally liable for any act undertaken pursuant to the provisions of this article.



§ 24-37.7-103. Meetings of board - quorum - expenses

(1) All meetings of the board of directors shall be subject to the provisions of section 24-6-402. No business of the board of directors shall be transacted except at a regular or special meeting at which a quorum consisting of at least a majority of the total voting membership of the board is present. Any action of the board of directors shall require the affirmative vote of a majority of the voting members present at any meeting at which a quorum is present.

(2) Except as otherwise provided in section 2-2-326, C.R.S., members of the board shall serve without compensation but shall be reimbursed for all necessary expenses incurred in the performance of their duties under this article. Any payments to board members pursuant to this subsection (2) shall be paid from moneys of the authority.



§ 24-37.7-104. Powers of the statewide internet portal authority

(1) In addition to any other powers granted to the authority in this article, the authority shall have the following powers:

(a) To have the duties, privileges, immunities, rights, liabilities, and disabilities of a body corporate and political subdivision of the state;

(b) To have perpetual existence and succession;

(c) To adopt, have, and use a seal and to alter the same at its pleasure;

(d) To sue and be sued;

(e) To enter into any contract or agreement not inconsistent with this article or the laws of this state and to authorize the executive director to enter into contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this article and to secure the payment of bonds;

(f) To borrow money and to issue bonds evidencing the same;

(g) To purchase, lease, trade, exchange, or otherwise acquire, maintain, hold, improve, mortgage, lease, sell, and dispose of personal property, whether tangible or intangible, or any interest therein; and to purchase, lease, trade, exchange, or otherwise acquire real property or any interest therein and to maintain, hold, improve, mortgage, lease, or otherwise transfer such real property, so long as such transactions do not interfere with the mission of the authority as specified in section 24-37.7-105;

(h) To acquire space, equipment, services, supplies, and insurance necessary to carry out the purposes of this article;

(i) To deposit any moneys of the authority in any banking institution within the state or in any depository authorized in section 24-75-603, and to appoint, for the purpose of making such deposits, one or more persons to act as custodians of the moneys of the authority, who shall give surety bonds in such amounts and form and for such purposes as the board of directors requires;

(j) To contract for and to accept any gifts, grants, or loans of funds, property, or any other aid in any form from the federal government, the state, any state agency, or any other source, or any combination thereof, and to comply, subject to the provisions of this article, with the terms and conditions thereof;

(k) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this article, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this article;

(l) To fix the time and place or places at which its regular and special meetings are to be held. Meetings shall be held on the call of the presiding officer, but no less than six meetings shall be held annually.

(m) To adopt and from time to time amend or repeal bylaws and rules and regulations consistent with the provisions of this article; except that article 4 of this title shall not apply to the promulgation of any policies, procedures, rules, or regulations of the authority;

(n) To appoint a treasurer of the board and such other officers as the board of directors may determine and provide for their duties and terms of office;

(o) To appoint an executive director and such agents, employees, and professional and business advisers as may from time to time be necessary in its judgment to accomplish the purposes of this article, to fix the compensation of such executive director, employees, agents, and advisers, and to establish the powers and duties of all such agents, employees, and other persons contracting with the authority;

(p) To waive, by such means as the authority deems appropriate, the exemption from federal income taxation of interest on the authority's bonds, notes, or other obligations provided by the federal "Internal Revenue Code of 1986", as amended, or any other federal statute providing a similar exemption;

(q) To make and execute agreements, contracts, or other instruments necessary or convenient to the exercise of the powers and functions of the authority under this article, including but not limited to contracts with any person, firm, corporation, state agency, local government, or other entity. All state agencies and local governments are hereby authorized to enter into and do all things necessary to perform any such arrangement or contract with the authority.

(r) To arrange for guaranties or insurance of its bonds, notes, or other obligations by the federal government or by any private insurer, and to pay any premiums therefor.

(2) The authority shall not enter into a contract with a statewide portal integrator unless the statewide portal integrator was chosen by the authority pursuant to a request for proposals issued by the authority.

(3) Any current or pending action by the office of information technology relating to a request for proposals for the statewide internet portal shall be void.

(4) State agencies shall coordinate and cooperate with the authority for purposes of the delivery of electronic information, products, and services by the authority.



§ 24-37.7-105. Mission of the authority

(1) The mission of the authority is to:

(a) Develop the officially recognized statewide internet portal that provides one-stop access to electronic information, products, and services in order to give members of the public, state agencies, and local governments an alternative way to transact business with the state;

(b) Provide electronic access for members of the public, state agencies, and local governments to electronic information, products, and services through the statewide internet portal;

(c) Develop and annually update a strategic business plan for the implementation, maintenance, and enhancement of the statewide internet portal;

(d) Issue requests for bids or proposals to or contracts with any public or private parties for the design, implementation, operation, and improvement of the distribution of electronic information, products, and services or for the services described in paragraph (e) of this subsection (1), or both;

(e) Enter into a contract with a statewide internet portal integrator for the development, support, maintenance, and enhancement of the equipment and systems utilized for the statewide internet portal;

(f) Provide appropriate administration and oversight of the statewide internet portal integrator;

(g) Enter into contracts for the provision of new services related to the distribution of electronic information, products, and services through the statewide internet portal;

(h) Explore ways and means of expanding the amount and kind of electronic information, products, and services provided, increasing the utility of the electronic information, products, and services provided and the form in which it is provided, and, where appropriate, implementing such expansion or increase;

(i) Explore technological means of improving access for members of the public, state agencies, and local governments to electronic information, products, and services, and, where appropriate, implement such technological improvements; and

(j) Explore options for expanding the statewide internet portal and its services to members of the public, state agencies, and local governments by providing add-on services such as access to other information, products, services, and databases or by providing electronic mail and calendaring to subscribers.



§ 24-37.7-106. Fees and charges - no modification - new services

(1) The authority shall not increase or decrease the amount of any charge or fee that a state agency or local government is authorized by law to impose for electronic information, products, and services.

(2) Access to electronic information, products, and services through the statewide internet portal shall be consistent with any law governing such access.

(3) Nothing in this article shall be construed as providing the authority with exclusive access to electronic information, products, and services.

(4) Repealed.



§ 24-37.7-107. Financing

(1) The authority shall fund its operations from:

(a) Federal moneys granted or allocated to the authority;

(b) Website advertising;

(c) Moneys, goods, or in-kind services donated from public or private sources;

(d) Moneys loaned to the authority by any person or entity;

(e) Moneys derived from the issuance and sale of bonds; or

(f) Moneys derived from the sale of services, products, or information.



§ 24-37.7-108. Bonds and notes

(1) The authority may, from time to time, issue bonds and notes for any of its corporate purposes. The bonds and notes shall be issued pursuant to resolution of the board and shall be payable solely out of all or a specified portion of the revenues of the authority as designated by the board.

(2) Bonds of the authority, as provided in the resolution of the authority under which the bonds are authorized or as provided in a trust indenture between the authority and any commercial or trust company having full trust powers, may:

(a) Be executed and delivered by the authority in the form, in denominations, upon the terms and maturities, and at the times established by the board;

(b) Be subject to optional or mandatory redemption prior to maturity with or without a premium;

(c) Be in fully registered form or bearer form registerable as to principal or interest or both;

(d) Bear such conversion privileges and be payable in such installments and at such times not exceeding twenty years from the date of issuance as established by the board;

(e) Be payable at such place or places whether within or without the state as established by the board;

(f) Bear interest at such rate or rates per annum, which may be fixed or vary according to index, procedure, or formula or as determined by the authority or its agents without regard to any interest rate limitation appearing in any other law of the state;

(g) Be subject to purchase at the option of the holder or the board;

(h) Be evidenced in the manner established by the board, and executed by the officers of the authority, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which may be either of an officer of the authority or of an agent authenticating the same;

(i) Be in the form of coupon bonds that have attached interest coupons bearing a manual or a facsimile signature of an officer of the authority; and

(j) Contain any other provisions not inconsistent with this article.

(3) The bonds may be sold at public or private sale at the price or prices, in the manner, and at the times as determined by the board, and the board may pay all fees, expenses, and commissions that it deems necessary or advantageous in connection with the sale of the bonds. The power to fix the date of sale of the bonds, to receive bids or proposals, to award and sell bonds, to fix interest rates, and to take all other action necessary to sell and deliver the bonds may be delegated to an officer or agent of the authority. Any outstanding bonds may be refunded by the authority pursuant to article 56 of title 11, C.R.S. All bonds and any interest coupons applicable thereto are declared to be negotiable instruments.

(4) The resolution or trust indenture authorizing the issuance of the bonds or notes may pledge all or a portion of the property or revenues of the authority, may contain such provisions for protecting and enforcing the rights and remedies of holders of any of the bonds or notes as the authority deems appropriate, may set forth the rights and remedies of the holders of any of the bonds or notes, and may contain provisions that the authority deems appropriate for the security of the holders of the bonds or notes, including but not limited to provisions for letters of credit, insurance, standby credit agreements, or other forms of credit ensuring timely payment of the bonds or notes, including the redemption price or the purchase price.

(5) Any pledge of revenues or property made by the authority or by any person or governmental unit with which the authority contracts shall be valid and binding from the time the pledge is made. The revenues or property so pledged shall immediately be subject to the lien of such pledge without any physical delivery or further act, and the lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the pledging party, regardless of whether the party has notice of such lien. The instrument by which the pledge is created need not be recorded or filed.

(6) Neither the members of the board, employees of the authority, nor any person executing the bonds shall be liable personally on the bonds or notes or subject to any personal liability or accountability by reason of the issuance thereof.

(7) Bonds and notes issued by the authority shall not constitute or become an indebtedness, a debt, or a liability of the state. The bonds shall contain on the face thereof a statement to such effect.

(8) The authority may purchase its bonds or notes out of any available moneys and may hold, pledge, cancel, or resell such bonds and notes subject to and in accordance with agreements with the holders thereof.

(9) Any bonds, notes, or other securities issued pursuant to this section and the income therefrom, including any profit from the sale thereof, shall be exempt from all taxation of the state or any agency, political subdivision, or instrumentality of the state.



§ 24-37.7-109. Agreement of the state not to limit or alter rights of obligees

The state hereby pledges and agrees with the holders of any bonds or notes issued under this article and with those parties who enter into contract with the authority that the state will not limit, alter, restrict, or impair the rights vested in the authority or the rights or obligations of any person with which it contracts to fulfill the terms of any agreements made pursuant to this article. The state further agrees that it will not in any way impair the rights or remedies of the holders of any bonds or notes of the authority until such bonds or notes have been paid or until adequate provision for payment has been made. The authority may include this provision and undertaking for the state in such bonds or notes.



§ 24-37.7-110. Investments

The authority may invest or deposit any moneys in the manner provided by part 6 of article 75 of this title. In addition, the authority may direct a corporate trustee that holds moneys of the authority to invest or deposit such moneys in investments or deposits other than those specified by said part 6 if the board determines, by resolution, that the investment or deposit meets the standard established in section 15-1-304, C.R.S., and the income is at least comparable to income available on investments or deposits specified by said part 6.



§ 24-37.7-111. Bonds eligible for investment

All banks, trust companies, savings and loan associations, insurance companies, executors, administrators, guardian trustees, and other fiduciaries may legally invest any moneys within their control in any bonds issued under this article. Public entities, as defined in section 24-75-601 (1), may invest public funds in such bonds only if the bonds satisfy the investment requirements established in part 6 of article 75 of this title.



§ 24-37.7-112. Proceeds as trust funds

All moneys received pursuant to this article, whether as proceeds from the sale of bonds, notes, or other obligations or as revenues or receipts, shall be deemed to be trust funds to be held and applied solely as provided in this article. Any officer, bank, or trust company with which such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this article, subject to such regulations as the authority and the resolution authorizing the bonds, notes, or other obligations of any issue or the trust agreement securing such obligations provides.



§ 24-37.7-113.5. Annual report

(1) On or before November 1, 2013, and on November 1 of each year thereafter, the authority shall submit a report to the members of the joint technology committee and the joint budget committee of the general assembly and to the members of the business, labor, and technology committee of the senate and the business affairs and labor committee of the house of representatives, or any successor committees, that includes the following:

(a) A complete and detailed operating and financial statement of the authority during the preceding fiscal year;

(b) The total amount of charges or fees imposed by each state agency for accessing electronic information, products, and services through the statewide internet portal made in the preceding fiscal year pursuant to section 24-37.7-106; and

(c) The total amount of receipts and revenue derived by the authority from the transactions described in paragraph (b) of this subsection (1) for the preceding fiscal year.

(2) The report required pursuant to subsection (1) of this section must also include any recommendations regarding additional legislation or other action that may be necessary to carry out the purposes of the authority.

(3) The authority shall present the information contained in the report to the members of the joint technology committee of the general assembly at a regular meeting of the committee and shall present such information to any other legislative committee upon request of the committee.

(4) This section is exempt from the provisions of section 24-1-136 (11), and the annual reporting requirements of this section are effective until changed by the general assembly acting by bill.



§ 24-37.7-114. Financial and performance audits

(1) (a) If a financial audit of the authority is conducted by an independent certified public accountant pursuant to a contract with the authority, any statements, records, schedules, working papers, and memoranda prepared by the certified public accountant shall be made available to the state auditor's office and shall be kept confidential unless a majority of the members of the legislative audit committee vote to open such documents.

(b) (Deleted by amendment, L. 2011, (HB 11-1297), ch. 269, p. 1224, § 5, effective June 2, 2011.)

(2) Upon the completion of a financial or performance audit described in subsection (1) of this section or in section 2-3-103 (1)(b), C.R.S., the state auditor shall submit a written report to the legislative audit committee, together with any findings and recommendations.

(3) The cost of each such financial audit shall be paid by the authority. The cost of any such performance audit shall be paid from annual appropriations made by the general assembly to the office of the state auditor.






Article 38 - Government Efficiency

§ 24-38-101. Legislative declaration

The general assembly hereby finds and declares that state agencies should be authorized and encouraged to improve their services and save money wherever possible.



§ 24-38-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agency" means every agency in the executive branch of state government that is required by the constitution or statutes of the state to exercise discretion or to perform judicial or quasi-judicial functions. The term includes, but is not limited to, any board, bureau, commission, department, institution, division, section, or office of the state.

(2) "Cost savings" means any money that an agency does not expend from its general fund appropriations for a given fiscal year that is a direct result of cost-cutting measures, including an action that would result in a base reduction due to permanent reductions in spending. In no case shall "cost savings" include or be a result of a case load reduction or personal services contracts that the agency entered into under a managed competition process; except that "cost savings" does include savings realized from personal services contracts entered into pursuant to a public-private initiative agreement between the agency and a nonprofit entity in accordance with part 2 of this article.



§ 24-38-103. Agency authority and incentives for budget savings

(1) Beginning with the 1998-99 fiscal year, any agency may implement measures that reduce the costs of delivering the agency's services and products below the amount of the agency's appropriations for a given fiscal year. Any agency that achieves cost savings under this subsection (1) may transfer twenty percent of the amount of the cost savings from one item of appropriation made to the agency in the general appropriation act or any supplemental appropriation act to another item of appropriation made to the same agency in said act. The following limitations shall apply only to transfers made pursuant to this subsection (1):

(a) In no case shall an agency use any of the amount transferred as a result of cost savings to add employment positions or for personal services.

(b) All transfers made pursuant to this subsection (1) shall be between items of appropriations made for the fiscal year in which the cost savings were achieved.

(c) Prior to expending any moneys so transferred, the agency that achieved the cost savings shall enter into a memorandum of understanding with the joint budget committee that details how the agency will spend the transferred moneys.

(d) Any moneys transferred to an agency as the result of cost savings may be spent only for reinvestment in technology or other capital projects related to the item of appropriation to which the moneys were transferred.

(1.5) Beginning with the 2004-05 fiscal year, an agency that achieves cost savings, as an alternative to the transfer authorized pursuant to subsection (1) of this section, may transfer fifty percent of the amount of the cost savings from one item of appropriation made to the agency in the general appropriation act or any supplemental appropriation act to the item for personal services in the appropriation made to the same agency for the purpose of paying performance-based awards to employees of the agency. The award shall be awarded in the fiscal year in which the cost savings are achieved and shall be made consistent with the performance review done in accordance with the merit pay system identified in section 24-50-104 (1)(c.7). Prior to the end of the state fiscal year in which a transfer is made pursuant to this subsection (1.5), an agency shall submit written notice to the joint budget committee, the office of state planning and budgeting, and the state controller of the amount of the cost savings achieved by the agency during the state fiscal year.

(2) The general assembly may reduce an agency's appropriations for the fiscal year following the fiscal year in which the agency achieved the cost savings by the amount of such cost savings if the general assembly determines that the agency is no longer maintaining the measures the agency used to achieve the cost savings or that such cost savings is sustainable for more than one fiscal year. Except as otherwise provided in this subsection (2), the general assembly shall not use a one-time cost savings an agency achieves in a given fiscal year to justify reducing any item of appropriation or the total amount of appropriations the agency may receive in the fiscal year following the fiscal year in which the agency achieved the cost savings. However, nothing in this subsection (2) shall affect the general assembly's authority to reduce an agency's appropriations for any reason other than cost savings.

(3) Nothing in this section shall be construed to allow an agency to avoid any power or duty required by law that otherwise applies to the agency's actions.



Part 2 - Public-Private Initiatives

§ 24-38-201. Legislative declaration

The general assembly hereby finds and declares that state government should deliver public services in the most cost-effective and efficient manner, that nonprofit entities that contract for public services leverage the use of public funds with private donations, and that increasing opportunities for nonprofit entities to contract with state agencies will further the cost-effective and efficient delivery of public services. It is the intent of the general assembly in enacting this part 2 only to provide flexibility to state government so that it can deliver public services more cost-effectively and efficiently and not to establish or authorize the establishment of new programs.



§ 24-38-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Nonprofit contribution" means the supply by a nonprofit entity of resources to accomplish all or any part of the work on a project or the implementation or administration of a program.

(2) "Nonprofit entity" means a corporation or organization authorized to do business in the state that is exempt from taxation pursuant to section 501 (a) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501 (a), as amended, and is listed as an exempt organization in section 501 (c)(3) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501 (c)(3), as amended.

(3) "Public benefit" means an agency grant of a right or interest in or concerning an agency project or program.

(4) "Public-private initiative" means a nontraditional arrangement between an agency and one or more nonprofit entities that provides for:

(a) Acceptance of a nonprofit contribution to an agency project or service in exchange for a public benefit concerning the project or service other than only a money payment;

(b) Sharing of resources and the means of providing projects or services; or

(c) Cooperation in researching, developing, and implementing projects or services.

(5) "Unsolicited proposal" means a written proposal for a public-private initiative that is submitted by a nonprofit entity for the purpose of entering into an agreement with an agency but that is not in response to a formal solicitation or request issued by the agency.



§ 24-38-203. Unsolicited proposals

(1) An agency may consider, evaluate, and accept an unsolicited proposal only if the proposal complies with all of the requirements of this section.

(2) An agency may consider an unsolicited proposal only if the proposal:

(a) Will assist the agency in carrying out its duties in a cost-effective and efficient manner without replacing existing state employees;

(b) Is independently originated and developed by the proposer;

(c) Is prepared without agency supervision;

(d) Includes sufficient detail and information to allow the agency to evaluate the proposal in an objective and timely manner and to determine if the proposal benefits the agency; and

(e) Is not an advance proposal for a known agency requirement that can be acquired by competitive methods unless:

(I) The agency has not established a timetable for satisfying the known requirement; or

(II) The proposal is likely to significantly shorten a timetable for satisfying the known requirement.

(3) Paragraphs (b) and (c) of subsection (2) of this section shall not be deemed to prohibit an agency from encouraging the submission of unsolicited proposals that are well-developed and consistent with the agency's general policy priorities by providing written or oral information to any person regarding the policy priorities or the requirements and procedures for submitting an unsolicited proposal.

(4) If an unsolicited proposal does not meet the requirements of subsection (2) of this section, the agency shall return the proposal without further action. If an unsolicited proposal meets all of the requirements of subsection (2), the agency may further evaluate the proposal pursuant to this section.

(5) An agency shall base its evaluation of an unsolicited proposal on the following factors:

(a) Unique and innovative methods, approaches, or concepts demonstrated by the proposal;

(b) Scientific, technical, or socioeconomic merits of the proposal;

(c) Potential contribution of the proposal to the agency's mission;

(d) Capabilities, related experience, facilities, or techniques of the proposer or unique combinations of these qualities that are integral factors for achieving the proposal objectives;

(e) Cost savings, efficient delivery of services, or enhanced quality of service delivered to the recipient; and

(f) Any other factors appropriate to a particular proposal.

(6) An agency may accept an unsolicited proposal only if:

(a) The unsolicited proposal receives a favorable evaluation; and

(b) The agency makes a written determination based on facts and circumstances that the unsolicited proposal is an acceptable basis for an agreement to obtain services either without competition or, if applicable, after the agency takes the actions required by subsection (7) of this section.

(7) Except as otherwise provided in subsection (8) of this section, if an unsolicited proposal requires an agency to spend public moneys in an amount that is reasonably expected to exceed fifty thousand dollars in the aggregate for any fiscal year, the agency shall take the following actions before accepting the unsolicited proposal:

(a) Provide public notice that the agency will consider comparable proposals. The notice shall:

(I) Be given at least fourteen days prior to the date set forth therein for the opening of proposals through any reasonable method, which may include publication on the agency's internet website, posting on the state's bid information and distribution system, or publication in a newspaper of general circulation;

(II) Be provided to any nonprofit entity that expresses, in writing to the agency, an interest in a public-private initiative that is similar in nature and scope to the unsolicited proposal;

(III) Outline in summary form the general nature and scope of the unsolicited proposal, including the work to be performed on the project and the terms of any nonprofit contributions offered and public benefits requested concerning the project;

(IV) Request information to determine if the proposer of a comparable proposal has the necessary experience and qualifications to perform the public-private initiative; and

(V) Specify the address to and the date by which comparable proposals must be submitted, allowing a reasonable time to prepare and submit the proposals;

(b) Determine, in its discretion, if any submitted proposal is comparable in nature and scope to the unsolicited proposal and warrants further evaluation;

(c) Evaluate each comparable proposal, taking relevant factors into consideration; and

(d) Conduct good faith discussions and, if necessary, negotiations concerning each comparable proposal.

(8) The actions required by subsection (7) of this section do not apply to an unsolicited research proposal if an agency reasonably determines that the actions would improperly disclose either the originality of the research or proprietary information associated with the research proposal.

(9) An agency may accept a comparable proposal submitted pursuant to subsection (7) of this section if the agency determines that the comparable proposal is the most advantageous to the state in comparison to an unsolicited proposal or other submitted proposals. In making the determination, the agency shall use only the proposal evaluation criteria specified in this section and shall not use the methods of source selection set forth in part 2 of article 103 of this title.

(10) If an unsolicited proposal is accepted or if a comparable proposal is accepted pursuant to subsection (9) of this section, the accepting agency shall use the proposal as the basis for negotiation of an agreement.

(11) Subject to the requirements of this section, each agency shall determine its own process for considering, evaluating, and accepting or rejecting unsolicited proposals. If the agency determines that an unsolicited proposal is an acceptable basis for negotiation of an agreement pursuant to this section, the agency's procurement officer shall be responsible for taking the action required by subsection (10) of this section. Before an agency considers an unsolicited proposal or a comparable proposal under this part 2, the agency shall adopt either rules promulgated in accordance with article 4 of this title or other written policy guidelines that it determines are necessary or appropriate to implement this part 2, including rules or guidelines on the evaluation of unsolicited proposals and the receipt, content, and proper handling of unsolicited or comparable proposals. The rules or guidelines shall also require both the nonprofit entity and the agency to disclose any individual or organizational conflicts of interest related to the public-private initiative and to document and properly manage any disclosures.

(12) At the time a principal department of state government submits its annual budget request to the joint budget committee of the general assembly, the department shall report to the committee regarding any public-private initiative agreement then in effect that the department or an agency within the department has entered into pursuant to this part 2. The information reported shall include, at a minimum, a brief description of the purpose and terms of the agreement, the amount of public moneys required to be expended by the state under the terms of the agreement, and the identity of the private partner that is a party to the agreement.



§ 24-38-204. Public-private initiative agreements - cost savings

(1) An agency shall enter into an agreement for each public-private initiative that it accepts.

(2) An agency shall include terms and conditions in the agreement that it determines are appropriate in the public interest.

(3) If an agency achieves cost savings in a fiscal year by entering into a public-private initiative agreement, the agency shall be eligible to retain a portion of any cost savings resulting from the agreement as provided in section 24-38-103.

(4) An agency that enters into a public-private initiative agreement with a nonprofit entity is not a partner or a joint venturer with the nonprofit entity for any purpose.



§ 24-38-205. Organizations banned from contract awards

Notwithstanding any provision of this part 2 to the contrary, any organization banned from receiving federal funds, and any successor organizations, shall not be awarded a public-private initiative contract pursuant to this part 2.









Article 38.3 - Office of Marijuana Coordination



Article 38.5 - Colorado Energy Office

Part 1 - General Provisions

§ 24-38.5-101. Colorado energy office - creation

(1) There is hereby created within the office of the governor the Colorado energy office, the head of which shall be the director of the Colorado energy office. The director of the office shall be assisted by a deputy director and a staff to fulfill the office's mission to:

(a) Sustain the Colorado energy economy and promote all Colorado energy;

(b) Promote economic development in Colorado through energy-market advances that create jobs;

(c) Encourage Colorado-based clean and innovative energy solutions that include traditional, clean, and renewable energy sources in order to encourage a cleaner and balanced energy portfolio;

(d) Promote energy efficiency;

(e) Increase energy security;

(f) Lower long-term consumer costs; and

(g) Protect the environment.

(2) (Deleted by amendment, L. 2012)



§ 24-38.5-102. Colorado energy office - duties and powers

(1) The Colorado energy office shall:

(a) Work with communities, utilities, private and public organizations, and individuals to promote:

(I) The renewable energy standard established in section 40-2-124, C.R.S.;

(II) Clean and renewable energy, such as wind, hydroelectricity, solar, and geothermal;

(III) Cleaner energy sources such as biogas and biomass;

(IV) Traditional energy sources such as oil and other petroleum products, coal, and natural gas;

(V) Energy efficiency technologies and practices;

(VI) Cleaner technologies by utilizing traditional, Colorado-sourced energy; and

(VII) New energy technologies as described in section 40-2-123, C.R.S.

(b) Develop programs to promote high performance buildings for commercial and residential markets;

(c) Make state government more energy efficient;

(d) Promote technology transfer and economic development;

(e) Advance innovative energy efficiency, renewable energy, and efficiency throughout the state as specified in sections 24-38.5-102.4 and 24-38.5-102.5;

(f) Implement and administer a wind for schools project pursuant to article 89 of title 22, C.R.S.;

(g) Work with the Colorado energy research institute to provide grants to advance energy-efficient design and construction as specified in section 23-41-114 (4)(b)(VI), C.R.S.;

(h) Repealed.

(i) Send an office representative to the pollution prevention advisory board assistance committee pursuant to section 25-16.5-105.5 (2)(c)(III), C.R.S.;

(j) Ensure that information explaining the requirements of energy codes is available and provide technical assistance concerning the implementation and enforcement of energy codes to both counties and municipalities as specified in sections 30-28-211 (7) and 31-15-602 (7), C.R.S.;

(k) Collaborate with the state board of land commissioners regarding renewable energy resource development as specified in section 36-1-147.5 (4), C.R.S.;

(l) Provide home energy efficiency improvements for low-income households as specified in section 40-8.7-112 (3)(b), C.R.S., and prepare and submit to the general assembly an annual report as specified in section 40-8.7-112 (3)(f), C.R.S.;

(m) Establish and manage a program to improve energy efficiency in public schools as provided in section 39-29-109.5, C.R.S.;

(n) Provide public utilities with reasonable assistance, if requested, in seeking and obtaining support and sponsorship for an IGCC project as defined in section 40-2-123 (2)(b)(I), C.R.S., and manage and distribute to the utility some or all of any funds provided by the state or by the United States government to the state for purposes of study or development of an IGCC project as specified in section 40-2-123 (2)(j), C.R.S.;

(o) Collaborate with the department of higher education to develop energy curricula that will serve the work force needs of all energy industries. Such collaboration may include research institutions, state colleges, community colleges, and trade organizations in an effort to develop a means by which the state may address all facets of work force demands in developing a balanced energy portfolio. Institutions may also partner in the development of curricula with organizations that have existing energy curricula and training programs.

(p) Annually report to the senate agriculture, natural resources, and energy committee and the house agriculture, livestock, and natural resources committee, or their successor committees;

(q) Administer the electric vehicle grant fund;

(r) Implement and administer the renewable energy and energy efficiency for schools loan program pursuant to article 92 of title 22, C.R.S.;

(s) Repealed.

(t) Assist the executive director of the department of local affairs in allocating revenues from the geothermal resource leasing fund to eligible entities pursuant to section 34-63-105, C.R.S.

(2) Repealed.

(3) The Colorado energy office shall notify the house of representatives and senate committees of reference to which the office is assigned pursuant to section 2-7-203 (1), C.R.S., as part of its "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act" hearing required by section 2-7-203 (2), C.R.S., if it has made any changes to:

(a) Any performance plans and performance evaluations required pursuant to section 2-7-204, C.R.S.;

(b) Office policies related to energy transmission; and

(c) Office policies that positively or negatively impact the energy sector.



§ 24-38.5-102.4. Clean and renewable energy fund - creation - use of fund - definitions

(1) (a) (I) The clean and renewable energy fund is hereby created in the state treasury. The principal of the fund shall consist of moneys transferred to the fund from the general fund, moneys transferred to the fund at the end of the 2006-07 state fiscal year and at the end of each succeeding state fiscal year from moneys received by the Colorado energy office, moneys received pursuant to the federal "American Recovery and Reinvestment Act of 2009", Pub.L. 111-5, or any amendments thereto, or from revenue contracts, court settlement funds, supplemental environmental program funds, repayment or return of funds from eligible public depositories, and gifts, grants, and donations, and any other moneys received by the Colorado energy office. Interest and income earned on the deposit and investment of moneys in the clean and renewable energy fund shall be credited to the fund. Moneys in the fund at the end of any state fiscal year shall remain in the fund and shall not be credited to the state general fund or any other fund. Moneys in the fund shall not be transferred to the innovative energy fund created in section 24-38.5-102.5.

(II) and (III) Repealed.

(b) For purposes of this section, "Colorado energy office" means the Colorado energy office created in section 24-38.5-101.

(2) (a) All moneys in the clean and renewable energy fund are continuously appropriated to the Colorado energy office for the purposes of advancing energy efficiency and renewable energy throughout the state.

(b) The Colorado energy office may expend moneys from the clean and renewable energy fund:

(I) To attract renewable energy industry investment in the state;

(II) To assist in technology transfer into the marketplace for newly developed energy efficiency and renewable energy technologies;

(III) To provide market incentives for the purchase and distribution of energy efficient and renewable energy products;

(IV) To assist in the implementation of energy efficiency projects throughout the state;

(V) To aid governmental agencies in energy efficiency government initiatives;

(VI) To facilitate widespread implementation of renewable energy technologies; and

(VII) In any other manner that serves the purposes of advancing energy efficiency and renewable energy throughout the state.

(c) (I) Subject to the provisions of subparagraph (II) of this paragraph (c), the moneys in the clean and renewable energy fund may also be used by the Colorado energy office to make grants or loans to persons, as defined in section 2-4-401 (8), C.R.S., for use in carrying out the purposes of this section. The Colorado energy office shall consider the following information in determining whether to make a grant or loan:

(A) The amount of the grant or loan;

(B) The quantified impact on energy demand or amount of clean energy production generated as a result of the grant or loan;

(C) The potential economic impact of the grant or loan; and

(D) The public benefits expected to result from the grant or loan.

(II) The Colorado energy office may establish terms and conditions for making grants or loans pursuant to this section and in accordance with the objectives of the office as set forth in section 24-38.5-102.



§ 24-38.5-102.5. Innovative energy fund - creation - use of fund - definitions

(1) (a) The innovative energy fund is hereby created in the state treasury. The principal of the fund shall consist of moneys transferred to the fund by the general assembly, moneys transferred at the end of each state fiscal year from moneys received by the Colorado energy office, moneys received pursuant to section 39-29-108 (2), C.R.S., or from revenue contracts, court settlement funds, supplemental program funds, repayment or return of funds from eligible public depositories, and gifts, grants, and donations, and any other moneys received by the Colorado energy office. Interest and income earned on the deposit and investment of moneys in the innovative energy fund shall be credited to the fund. Moneys in the fund at the end of any state fiscal year shall remain in the fund and shall not be credited to the state general fund or any other fund. Moneys in the fund shall not be transferred to the clean and renewable energy fund created in section 24-38.5-102.4.

(b) For purposes of this section:

(I) "Colorado energy office" means the Colorado energy office created in section 24-38.5-101.

(II) "Innovative energy" means an existing, new, or emerging technology that:

(A) Enables the use of a local fuel source;

(B) Establishes a more efficient or environmentally beneficial use of energy; and

(C) Helps to create energy independence or energy security for the state.

(2) (a) All moneys in the innovative energy fund are continuously appropriated to the Colorado energy office for the purposes of advancing innovative energy efficiency throughout the state; except that the moneys are limited to efficiency projects and any other projects related to the severance of minerals subject to taxation under article 29 of title 39, C.R.S.

(b) The Colorado energy office may expend moneys from the innovative energy fund:

(I) To overcome market barriers facing emerging and cost-effective energy technologies;

(II) To promote robust research, development, commercialization, and financing of innovative energy technologies;

(III) To educate the general public on energy issues and opportunities;

(IV) To attract innovative energy industry investment in the state;

(V) To assist in technology transfer into the marketplace for newly developed innovative energy efficiency technologies;

(VI) To provide market incentives for the purchase and distribution of efficient innovative energy products;

(VII) To assist in the implementation of innovative energy efficiency projects throughout the state;

(VIII) To aid governmental agencies in innovative energy efficiency government initiatives;

(IX) To facilitate widespread implementation of innovative energy technologies; and

(X) In any other manner that serves the purposes of advancing innovative energy efficiency throughout the state.

(c) (I) Subject to the provisions of subparagraph (II) of this paragraph (c), the moneys in the innovative energy fund may also be used by the Colorado energy office to make grants or loans to persons, as defined in section 2-4-401 (8), C.R.S., for use in carrying out the purposes of this section. The Colorado energy office shall consider the following information in determining whether to make a grant or loan:

(A) The amount of the grant or loan;

(B) The quantified impact on energy demand or amount of innovative energy production generated as a result of the grant or loan;

(C) The potential economic impact of the grant or loan; and

(D) The public benefits expected to result from the grant or loan.

(II) The Colorado energy office may establish terms and conditions for making grants or loans pursuant to this section and in accordance with the objectives of the office as set forth in section 24-38.5-102; except that the grants or loans shall be limited to innovative energy efficiency projects and policy development.



§ 24-38.5-102.7. Colorado energy saving mortgage program - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Accredited home energy rating provider" means a person who RESNET has accredited through the mortgage industry national home energy rating system accreditation standard as a rating provider and who appears on RESNET's national registry of accredited rating providers or a person who meets other rating provider requirements adopted in guidelines by the Colorado energy office pursuant to paragraph (c) of subsection (4) of this section.

(b) "Certified home energy rater" means an individual who an accredited home energy rating provider has certified as a RESNET home energy rater to inspect and evaluate a home's energy features, assign a HERS index score to the home, and recommend energy efficiency improvements or an individual who meets other rater certification requirements adopted in guidelines by the Colorado energy office pursuant to paragraph (c) of subsection (4) of this section.

(c) "Colorado energy saving mortgage program" or "program" means the Colorado energy star/energy saving mortgage program administered by the Colorado energy office as of January 1, 2013, as modified by this section or by any program changes implemented by the Colorado energy office within the limitations specified in this section, or any successor program.

(d) "Energy efficient home" means a home that a certified home energy rater has certified as having a HERS index score of not more than fifty or that meets other requirements for being an energy efficient home that the Colorado energy office adopts in guidelines pursuant to subsection (4) of this section.

(e) "Energy saving mortgage" means a mortgage issued to a borrower by a participating lender through the Colorado energy saving mortgage program for the purpose of financing:

(I) The purchase of a newly built energy efficient home; or

(II) Improvements to an existing home that:

(A) Are made in accordance with recommendations made by or approved by the Colorado energy office following a residential energy audit of the home; and

(B) Are confirmed by post-installation verification conducted by the Colorado energy office or a vendor, including but not limited to a participating utility, under contract with the office to have improved the energy efficiency of the home to the extent required by the Colorado energy office.

(f) "HERS index" means the home energy rating system index established by RESNET to measure the energy efficiency of a home.

(g) "Participating lender" means a bank, credit union, other financial institution, or independent mortgage broker that participates in the Colorado energy saving mortgage program by issuing energy saving mortgages and contributing funding that reduces the total cost of the mortgages to the borrowers.

(h) "Participating public utility" means a public utility, as defined in section 40-1-103, C.R.S., including any municipality that operates an electric utility and any cooperative electric or gas association or nonprofit electric corporation or association, that:

(I) Provides electricity or natural gas to residential customers, without regard to whether the utility, association, or corporation is subject to or exempt, in whole or in part, from the "Public Utilities Law", articles 1 to 7 of title 40, C.R.S.;

(II) Chooses to participate in the Colorado energy saving mortgage program by meeting all requirements for participation set forth in guidelines adopted by the Colorado energy office; and

(III) If it is required to comply with the provisions of article 3.2 of title 40, C.R.S., has, prior to its initial participation in the Colorado energy savings mortgage program, had the public utilities commission approve a participation plan.

(i) "RESNET" means the residential energy services network that is a recognized national standards-making body for building energy efficiency rating and certification systems in the United States.

(2) The Colorado energy office may spend any available moneys to fund energy saving mortgages subject to the following limitations:

(a) To the extent feasible, the Colorado energy office shall spend money evenly on energy saving mortgages that finance purchases of newly built energy efficient homes and energy saving mortgages that finance improvements to existing residences;

(b) Each energy saving mortgage may include funding that reduces the total cost of the mortgage to the borrower from both a participating public utility and a participating lender. The Colorado energy office may adopt guidelines to specify minimum percentages of total funding for an energy saving mortgage that each nonstate source of funding must provide.

(c) If a utility chooses to participate in the Colorado energy savings mortgage program by providing demand-side management program moneys, such moneys may only be used towards energy savings attributable to energy efficiency improvements and not towards energy savings attributable to renewable energy or on-site energy generation improvements.

(d) If a utility has existing demand-side management programs for residential new construction or whole-house existing retrofits, the utility must identify, in a demand-side management plan approved by the public utilities commission prior to the utility's initial participation in the Colorado energy mortgage savings program, how it will track participation in all programs, including the Colorado energy savings mortgage program, to ensure that customers do not receive multiple incentives.

(e) The Colorado energy office may only approve an energy saving mortgage that finances improvements to an existing home if the improvements are made by or approved by the office following a residential energy audit of the home and are confirmed by post-installation verification to have increased the energy efficiency of the home to the extent required by the office. The office may adopt guidelines that specify requirements for energy efficiency increases and the conduct of residential energy audits and post-installation testing.

(f) Subject to the following maximum value limitations, the Colorado energy office may adopt energy savings-based guidelines that set forth the maximum total value to the borrower in terms of reduction in the total costs of an energy saving mortgage:

(I) For an energy saving mortgage that finances the purchase of a new energy efficient home, the maximum total value to the borrower in terms of reduction in the total costs of an energy saving mortgage is:

(A) For a home that has a HERS index score of zero, eight thousand dollars or any lower amount that the Colorado energy office establishes in guidelines; or

(B) For a home that has a HERS index score that is greater than zero but no more than fifty, any lower amounts that the Colorado energy office establishes in guidelines subject to the limitation that if the office establishes multiple lower amounts, those amounts must increase as the HERS index score of a home decreases;

(II) For an energy saving mortgage that finances improvements to an existing home, the maximum total value to the borrower in terms of reduction in the total costs of an energy saving mortgage is the lesser of any energy savings-based amount adopted in guidelines by the Colorado energy office or eight thousand dollars.

(g) The Colorado energy office may spend moneys contributed by a participating public utility only for energy saving mortgages for homes within the service area of the participating public utility.

(h) If demand-side management moneys contributed by a participating utility, when combined with moneys from all other sources, yield an incentive amount that exceeds the incremental cost of the energy saving improvements, the utility must set forth the treatment of the demand-side management moneys in its demand-side management plan and have that treatment approved by the public utilities commission.

(i) If the participation of a participating utility causes additional energy savings improvements to be made, due to the matching Colorado energy office and lender moneys, the public utilities commission may include the additional energy savings benefits and exclude the additional leveraged moneys from the benefit-cost ratio calculation described in section 40-1-102 (5)(b), C.R.S.

(3) A participating public utility receives credit for its participation in the program towards any demand side management program targets, contingent upon public utilities commission approval, pursuant to article 3.2 of title 40, C.R.S., or may receive credit towards any greenhouse gas emissions requirements that may be established in the future.

(4) Notwithstanding any other provision of this section, if another index or measure supersedes the HERS index as the industry standard for measuring building energy efficiency, the Colorado energy office may adopt guidelines that:

(a) Adopt the other index or measure as the standard for determining the energy efficiency of a new home or existing residence;

(b) Specify values on the new index or measure that are comparable to the HERS index scores and point improvements specified in this section and are to be used to determine eligibility for and the maximum value of energy saving mortgages; and

(c) Specify the requirements and procedures, including any required accreditation of rating providers or certification of raters, that must be complied with in rating a new home or existing residence under the other index or measure.



§ 24-38.5-103. Electric vehicle grant fund - creation - administration - legislative declaration

(1) (a) There is hereby created in the state treasury the electric vehicle grant fund, referred to in this section as the "fund". The fund shall be used to provide grants to state agencies, public universities, public transit agencies, local governments, landlords of multi-family apartment buildings, private nonprofit or for-profit corporations, and the unit owners' associations of common interest communities as defined in article 33.3 of title 38, C.R.S., to install recharging stations for electric vehicles. The grants shall be prioritized based upon:

(I) The prospective recipients' potential for, and commitment to, energy efficiency;

(II) The extent to which the proposed recipients' charging locations are likely to effectively serve existing electric vehicles or encourage the acquisition of additional electric vehicles; and

(III) The extent to which one or more charging stations would not be installed but for the financial assistance provided by a grant from the fund.

(b) The general assembly declares that while the intent of this section is to provide assistance and additional incentive where needed to encourage the installation of charging stations rather than to fully fund the installation of any station, thereby maximizing the number of stations that can be installed using the limited resources available from the fund, the Colorado energy office may grant the full cost of an installation in a location that is especially advantageous for support of the electric vehicle market but where other revenues are not and will not foreseeably be available to defray the costs of installation.

(2) The Colorado energy office is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this section. All private and public funds received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the fund. The moneys in the fund shall be subject to annual appropriation by the general assembly. Any moneys in the fund not expended for the purposes of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 24-38.5-104. Photovoltaic installer qualifications - cooperation with department of regulatory agencies

(1) Effective July 1, 2011, all photovoltaic installations funded wholly or partially through state or federal grants, including grants under the federal "American Recovery and Reinvestment Act of 2009", Pub.L. 111-5, shall be subject to the requirements set forth in section 40-2-128, C.R.S.

(2) If the governor, by executive order, appoints a committee to study the desirability of credentialing of solar installers, the committee, or the Colorado energy office on the committee's behalf, is specifically authorized to submit a proposal for such credentialing to the department of regulatory agencies pursuant to section 24-34-104.1 (2). In addition, the committee may study and make recommendations concerning the scope-of-work provisions of section 40-2-128, C.R.S., specifically including enforcement of the supervision and worker ratio requirements of section 40-2-128 (1)(c) and (1)(d), C.R.S.



§ 24-38.5-105. Clean energy improvement debt reserve fund - authorization - use

(1) (a) The clean energy improvement debt reserve fund is hereby created in the state treasury. The principal of the fund shall consist of up to ten million dollars of legally available moneys from nonstate sources under the control of the Colorado energy office, which the state treasurer shall promptly credit to the fund if instructed in writing to do so by the director of the Colorado energy office, and any fees paid to the state treasurer in accordance with subparagraph (II) of paragraph (b) of this subsection (1). All interest and income derived from the deposit and investment of moneys in the fund shall be credited to the fund, and all unexpended and unencumbered moneys in the fund at the end of any fiscal year shall remain in the fund. The fund is hereby continuously appropriated to the state treasurer, who may expend moneys from the fund solely for the purposes of paying principal and interest on bonds issued by a local improvement district or other special district as specified in paragraph (c) of this subsection (1) and defraying any direct and indirect costs incurred by the state treasurer in executing duties required by this section.

(b) (I) If the Colorado energy office instructs the state treasurer to credit moneys from nonstate sources to the clean energy improvement debt reserve fund, with prior written authorization from the director of the Colorado energy office and the state treasurer and after agreeing to pay fees to be credited to the fund to the state treasurer as specified in subparagraph (II) of this paragraph (b), a local improvement district or other special district that imposes special assessments on real property and issues bonds payable from the revenues generated by the special assessments to generate the moneys needed to pay the up-front costs of making renewable energy improvements or clean energy improvements as authorized by part 6 of article 20 of title 30, C.R.S., or any other provision of law may rely on the clean energy improvement debt reserve fund as a backup source of moneys that may be used, after the depletion of any district debt service reserve fund, for the payment of principal and interest owed to holders of the district's bonds.

(II) A local improvement district or other district that issues bonds and that wishes to rely on the clean energy improvement debt reserve fund as a backup source of moneys for the payment of principal and interest owed to holders of the bonds shall enter into a written agreement with the Colorado energy office to pay to the state treasurer for crediting to the fund such fees for the privilege of relying on the fund as the Colorado energy office may require. Fees to be paid by a district as required by the Colorado energy office shall be deemed to be a portion of the amount of the interest rate savings resulting from more favorable financing terms attributable to the reliance upon the fund. The Colorado energy office may, in its discretion, require that fees be paid on an annual basis, commencing and calculated on the date of issuance of the bonds and on each one-year anniversary of the issuance of the bonds thereafter while the bonds remain outstanding, in an amount equal to a number of basis points of the principal amount of the bonds outstanding as of each calculation date agreed upon by the office and the district.

(c) Whenever the paying agent responsible for making payments to the holders of any bonds issued by a district that has relied upon the clean energy improvement debt reserve fund as a backup source of repayment for the district's bonds has not received payment of principal or interest on the bonds on the tenth business day immediately prior to the date on which such payment is due and any debt service reserve fund for the local improvement district or other special district that issued the bonds has been depleted, the paying agent shall so notify the state treasurer and the district by telephone, facsimile, or other similar communication, followed by written verification, of such payment status. The state treasurer shall immediately contact the district and determine whether the district will make the payment by the date on which it is due and, if the state treasurer confirms that the district will not make the payment, the state treasurer shall expend moneys from the clean energy improvement debt reserve fund to make the payment in a timely manner. If the amount of moneys in the clean energy improvement debt reserve fund is not sufficient to cover the entire amount of the payment, the state treasurer shall pay only so much of the payment as can be paid from available moneys in the fund. If payments on more than one series of bonds issued in reliance upon the clean energy improvement debt reserve fund as a backup source of moneys for repayment are required to be made from the fund at the same time and the amount of moneys in the fund is not sufficient to cover the entire amount of the payments, the state treasurer shall pay from available moneys in the fund only an equal percentage of the amount of each payment due.

(2) This section shall not be construed to create any state debt, to require the state to make any bond payments on behalf of any local improvement district or other special district from any source of moneys other than the clean energy improvement debt reserve fund, or to require the state to fully pay off any outstanding bonds of a district that cannot make scheduled bond payments.

(3) In accordance with section 11 of article II of the state constitution, the state hereby covenants with the purchasers of any outstanding bonds issued in reliance upon the existence of the clean energy improvement debt reserve fund that the state will not repeal, revoke, or rescind the provisions of this section concerning the fund or modify or rescind the same so as to limit or impair the rights and remedies granted by this section to the purchasers of such bonds and that any moneys in the fund shall not revert to the general fund.



§ 24-38.5-106. Financing of capital projects to make state government more energy efficient - lease-purchase agreements - legislative declaration - definition

(1) As used in this section, unless the context otherwise requires, "utility cost-savings contract" shall have the same meaning as set forth in section 24-30-2001 (6).

(2) (a) In order to make state government more energy efficient in accordance with section 24-38.5-102, the Colorado energy office may propose a prioritized list of projects associated with current utility cost-savings contracts that will improve the energy efficiency of state buildings or facilities and that are proposed to be constructed or improved using financing provided in accordance with subsection (3) of this section. If the Colorado energy office creates a prioritized list, the prioritized list shall include an estimate of the total amount of annual utility cost savings expected if all of the projects on the prioritized list are completed; descriptions of the projects, the affected buildings, and the impact of the projects on tenants; a timeline for implementation; a detailed budget for each project; a list of properties recommended for use as collateral, which shall include only properties operated and maintained by agencies that are responsible for the operation and maintenance of at least one state building or facility for which a project is being financed in accordance with subsection (3) of this section; estimates of the amount of annual utility cost savings expected for each of the projects; and expected annual payments for each project, including the expected funding sources for such payments. The Colorado energy office shall submit the prioritized list and referenced supporting documents to the office of state planning and budgeting for review and approval or disapproval. Except as otherwise provided in paragraph (b) of this subsection (2), the office of state planning and budgeting shall submit any projects on the prioritized list that it approves to the capital development committee of the general assembly for review and approval or disapproval. Subject to the limitations specified in subsection (3) of this section, if the capital development committee determines after reviewing the projects submitted to it for its review and approval or disapproval that it is appropriate to authorize the state treasurer to pursue financing provided in accordance with subsection (3) of this section to fund some or all of the projects or if the office of state planning and budgeting has approved projects for buildings or facilities operated and maintained by the department of transportation and submitted such projects to the committee for informational purposes only pursuant to paragraph (b) of this subsection (2), the committee shall provide a letter to the Colorado energy office, the office of state planning and budgeting, the joint budget committee of the general assembly, and the state treasurer that specifies the final approved priority of the projects.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), any projects on the prioritized list proposed by the Colorado energy office and approved by the office of state planning and budgeting for buildings or facilities operated and maintained by the department of transportation shall be deemed to be finally approved and shall be included on the prioritized list submitted to the capital development committee for informational purposes only.

(3) (a) Upon receipt of the letter from the capital development committee regarding its review pursuant to subsection (2) of this section, the state treasurer may enter into one or more lease-purchase agreements on behalf of the state in order to generate the proceeds needed to complete the projects. A lease-purchase agreement:

(I) May be entered into with any for-profit or nonprofit corporation, trust, or commercial bank as a trustee, as lessor;

(II) Shall be limited to a total par value, including costs of issuance, of all such instruments issued, distributed, and sold of no more than seventy-three million dollars;

(III) Shall include provisions that:

(A) Specify that all payment obligations of the state under the lease-purchase agreement are subject to annual appropriation by the general assembly and that obligations shall not be deemed or construed as creating an indebtedness of the state within the meaning of any provision of the state constitution or the laws of the state concerning or limiting the creation of indebtedness by the state;

(B) Indicate that if the state does not renew the agreement, the sole security available to the lessor shall be the property that is the subject of the nonrenewed agreement; and

(C) Allow the state to receive title to the real and personal property that is the subject of the agreement on or prior to the expiration of the entire term of the agreement, including all optional renewal terms;

(IV) May include:

(A) Provisions for the issuance, distribution, and sale of instruments evidencing rights to receive rentals and other payments made and to be made under the agreement. Such instruments shall not be notes, bonds, or any other evidence of indebtedness of the state within the meaning of any provision of the state constitution or the laws of the state concerning or limiting the creation of indebtedness by the state.

(B) Such other terms, provisions, and conditions as the state treasurer may deem appropriate.

(b) Only a building or facility subject to an energy performance contract, as defined in section 24-30-2001 (1), that is under consideration by the office of the state architect as of thirty days following June 10, 2010, may be the subject of a lease-purchase agreement entered into by the state treasurer pursuant to this subsection (3).

(c) The state, acting by and through the state treasurer, may enter into ancillary agreements and instruments deemed necessary or appropriate in connection with a lease-purchase agreement authorized pursuant to this subsection (3), including but not limited to deeds, leases, subleases, easements, or other instruments relating to the real property on which the facilities are located.

(d) The provisions of section 24-30-202 (5)(b) shall not apply to a lease-purchase agreement or any ancillary agreement or instrument authorized pursuant to this subsection (3). Any provision of the fiscal rules promulgated pursuant to section 24-30-202 (1) and (13) that the state controller deems to be incompatible or inapplicable with respect to such a lease-purchase agreement or ancillary agreement or instrument may be waived by the controller or his or her designee within the office of the state controller.

(e) Interest paid under a lease-purchase agreement, including interest represented by such instruments, shall be exempt from state income tax.

(f) Notwithstanding the authority of the capital development committee of the general assembly to authorize, after approval by the office of state planning and budgeting, the state treasurer to enter into lease-purchase agreements on behalf of the state, in order to ensure that lease-purchase agreements are entered into under favorable financial market conditions, the state treasurer shall have sole discretion to determine the timing of the state treasurer's entry into any lease-purchase agreement on behalf of the state pursuant to this subsection (3).

(g) The state treasurer shall coordinate with the office of state planning and budgeting in regard to the schedule of lease payments required in connection with any lease-purchase agreement.

(h) Once a lease-purchase agreement has been executed, the state treasurer shall submit the schedule for annual payments to the office of state planning and budgeting and the joint budget committee of the general assembly. The office of state planning and budgeting shall submit a budget request to the joint budget committee to reduce any corresponding operating appropriations for state capital facilities realizing utility cost savings from projects financed by lease-purchase agreements and to appropriate annual payments in the capital construction section of the budget for those facilities for which operation and maintenance is funded in whole or in part with moneys that are subject to state appropriation. Upon receipt of the budget request from the office of state planning and budgeting, the joint budget committee shall recommend to the general assembly an appropriation for annual payments in the capital construction section of the budget and a reduction of the same amount in the applicable utilities line item of the operating budget. The office of state planning and budgeting and the joint budget committee recommendation shall also include an appropriation of the original funding sources of the utility line item equal to the identified savings for transfer to the energy efficiency project proceeds fund created in subsection (4) of this section unless such transfer is prohibited by the requirements of the original funding source. It is the intent of the general assembly that the utilities line item reduction be permanent, and that any future appropriated increases be defended in relation to the balance for utilities that remain in the line.

(4) The energy efficiency project proceeds fund is hereby created in the state treasury. The principal of the fund shall consist of moneys received by the state in connection with any lease-purchase agreements entered into pursuant to subsection (3) of this section and any other legally available moneys that may be appropriated or transferred to the fund. All interest and income derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund. Moneys in the fund that were received by the state in connection with any lease-purchase agreement and that are trustee funds may be expended by the state treasurer, and other moneys in the fund not identified for funding annual payments or to be used to defray any incremental costs incurred by the state controller in managing accounting and reporting requirements related to lease-purchase agreements entered into pursuant to subsection (3) of this section are hereby continuously appropriated to the state treasurer, for the purpose of making disbursements necessary to complete projects associated with current utility cost-savings contracts that are authorized to be financed through lease-purchase agreements entered into by the state treasurer on behalf of the state pursuant to subsection (3) of this section. Moneys in the fund shall also be subject to appropriation by the general assembly for the purpose of paying the principal of and interest on and defraying any incremental costs incurred by the state controller in managing accounting and reporting requirements related to such lease-purchase agreements.



§ 24-38.5-107. Colorado energy office - subject to audit

No later than January 15, 2017, the state auditor shall complete a performance audit of the Colorado energy office. The state auditor shall present the performance audit report to the legislative audit committee. After the performance audit report is released by the legislative audit committee, the state auditor shall provide copies, in accordance with section 24-1-136 (9), to the house agriculture, livestock, and natural resources committee, the senate agriculture and natural resources committee, and the joint budget committee.



§ 24-38.5-108. State agency coordination of review of federal license and license exemption applications for hydroelectric energy projects - legislative declaration - definitions - guidelines

(1) Legislative declaration. The general assembly hereby finds and declares that:

(a) Hydroelectric energy is a reliable, affordable, and sustainable energy source and is the largest source of clean energy in the United States;

(b) As of 2005, there were sixty-two operating hydroelectric energy facilities throughout Colorado, with a combined capacity of one thousand one hundred sixty-two megawatts;

(c) According to a recent bureau of reclamation study, Colorado currently has more than thirty sites on which new hydroelectric energy facilities could be placed and a federal department of energy report identifies another eleven potential sites. If all of the identified sites were constructed, they could power over sixty-five thousand homes each year.

(d) (I) To construct, operate, or maintain a nonfederal hydroelectric energy facility, a person must apply to FERC for a license or a license exemption if the facility is located on navigable waters in the United States, occupies lands of the United States, utilizes surplus water or water power from a United States government dam, or, under some circumstances, is located on a stream over which the United States congress has commerce clause jurisdiction;

(II) As part of FERC's licensing process, an applicant for a hydroelectric energy facility license or license exemption must meet specific prefiling consulting requirements, including a requirement to consult with relevant state agencies about the proposed project and to provide those agencies with an opportunity to comment on the application and request any studies that may be relevant to the proposed project;

(III) To promote the construction and operation of new hydroelectric energy facilities, the United States congress passed the "Hydropower Regulatory Efficiency Act of 2013", federal Public Law 113-23, as amended, which exempts certain hydroelectric energy facilities that have an installed capacity of fewer than ten thousand kilowatts from the licensing requirements and streamlines the approval process for hydroelectric energy facilities generally; and

(e) To further promote the construction and operation of new hydroelectric energy facilities in Colorado, the role of state agencies in consulting on a hydroelectric energy facility application for a federal license or license exemption should be streamlined. To that end, the general assembly designates the office as the coordinating state agency to facilitate the timely state agency review of a proposed project.

(2) Definitions. As used in this section, unless the context otherwise requires:

(a) "Applicant" means a person applying for a FERC license or license exemption for a hydroelectric energy facility.

(b) "FERC" means the federal energy regulatory commission.

(c) "Hydroelectric energy" means the generation and delivery to the interconnection meter of any source of electrical or mechanical energy by harnessing the kinetic energy of water. "Hydroelectric energy" includes pumped hydroelectricity, as defined in section 40-2-123 (3.2)(c)(II), C.R.S.

(d) "Office" means the Colorado energy office.

(3) Coordination of state agency review by the Colorado energy office. (a) An applicant in Colorado must contact, and submit relevant documentation to, the office for the purpose of obtaining state agency review of his or her FERC application, as required as part of the consultation requirements set forth in 18 C.F.R. 4.38 concerning FERC license and license exemption procedures.

(b) The office shall coordinate state agency review of the application by providing the following to all relevant state agencies with potential interest in the applicant's hydroelectric energy project:

(I) Notice via e-mail of the application;

(II) Electronic copies of any documentation received from the applicant;

(III) A general description of the FERC review process; and

(IV) The deadline by which the other state agencies must submit any comments about the application to the office. The office shall set a deadline that is sufficiently in advance of the expiration of the comment period provided for by FERC to allow the office to compile other agencies' comments and its own comments for timely submission to FERC.

(c) Upon the expiration of the deadline set by the office for other agencies to review an application, the office shall compile any comments from other agencies and its own comments and submit the comments to FERC before the expiration of the comment period established by FERC. Thereafter, the office shall serve as a liaison between FERC and the other state agencies concerning any discussion of the comments submitted.

(d) The office shall provide information on its website about the streamlined review process set forth in this section.

(e) The director of the office may establish guidelines concerning the process and deadlines for disseminating information to other state agencies and collecting other state agencies' comments.



§ 24-38.5-109. Aggregation of efficiency or renewable energy projects in small or rural schools and small or rural communities in order to attract private sector investment through performance contracting - legislative declaration - definitions

(1) The general assembly hereby finds and declares that:

(a) Performance contracting is an important tool that has been utilized by the state for over fifteen years. The state has established powerful working relationships with private sector energy performance contracting professionals, known as energy service companies, to finance energy savings upgrades for state agencies, school districts, special districts, counties and municipalities, and even at the state capitol building.

(b) Some small or rural communities lack the opportunity for the benefits of performance contracting, so engaging such communities through education and existing resources is sound policy;

(c) Such small or rural communities often lack assets or building inventory to attract performance contracting capital;

(d) Since much of the infrastructure in small or rural communities is outdated, costly to maintain, and energy intensive, efficiency upgrades are needed for buildings, mechanical equipment, electrical systems, lighting, water, motor vehicle fleets, and community entity-owned fueling stations for such motor vehicle fleets;

(e) Regional identification of efficiency projects and renewable energy projects in small or rural communities is important;

(f) Aggregating efficiency projects or renewable energy projects in small or rural communities into a dynamic multidimensional portfolio of an acceptable size to attract private sector financing to such communities without creating an obligation of the state will open up the financial market for performance contracting in such communities, will engage the use of local contractors, and will create local jobs; and

(g) As a result of such aggregation, small or rural community leaders will be supported in their pursuit to make Colorado more energy efficient, equip such communities with much needed modernized infrastructure, and reduce life-cycle costs for taxpayer-supported entities.

(2) As used in this section, unless the context otherwise requires:

(a) "Community entity" means a school district, special district, or county or municipality in a small or rural community in the state.

(b) "Diverse" means a range of efficiency projects and renewable energy projects based on geography, size, long-term and short-term payback periods, overall cost, and types of efficiency projects and renewable energy projects.

(c) "Efficiency projects" means one or more projects of a community entity that results in the more efficient use of energy or resources, such as:

(I) Installing equipment and related infrastructure that will help defray energy costs;

(II) Improving the energy efficiency of a building including but not limited to addressing lighting issues, improving mechanical systems and equipment, improving the building envelope, or improving operations management;

(III) Reducing water usage or consumption;

(IV) Re-engineering or improving water or wastewater treatment facilities; or

(V) Improving the energy usage of motor vehicle fleets or community entity-owned fueling stations for such motor vehicle fleets, including but not limited to increasing the use of alternative fuel vehicles in such motor vehicle fleets.

(d) "Office" means the Colorado energy office created in section 24-38.5-101.

(e) "Performance contract" means a contract similar to the contracts described in section 24-30-2001 or 24-38.5-106; except that a performance contract allowed pursuant to this section may not create a financial obligation to the state.

(f) "Renewable energy projects" means one or more projects of a community entity to install equipment and related infrastructure for renewable energy generation, including, but not limited to geothermal, hydroelectric, wind, solar, or biomass energy.

(3) In an effort to simplify the process for small and rural communities, the office shall consult with the energy service companies on its list of prequalified energy service companies and have a list available of those prequalified energy service companies that are interested and prepared to work in each region where the department of local affairs maintains a regional office and field staff.

(4) (a) Without creating a financial obligation to the state, the office may, within existing resources, work together with its prequalified energy service companies to ascertain efficiency projects or renewable energy projects that can be aggregated to create a larger portfolio of diverse efficiency projects or renewable energy projects with costs totaling an amount that in a favorable financial market will attract the investment of private sector banks or investors through performance contracts. In the event such a larger portfolio of diverse efficiency projects or renewable energy projects is established pursuant to this subsection (4) and financed, the financing documents must include a cost of issuance fee payable to the department of local affairs of a percentage of the issuance, not to exceed one percent, that must be credited to the efficient schools and communities performance contracting fund.

(b) Once there is sufficient money in the efficient schools and communities performance contracting fund from the cost of issuance fee described in paragraph (a) of this subsection (4), in the event a community entity's efficiency project or renewable energy project is not financed, the department of local affairs shall consult with the office in cooperation with the prequalified energy service companies determined to work within that community entity's region as described in subsection (3) of this section to review the community entity's need and, if approved, award a grant to such community entity for a reimbursement of a portion of the technical energy audit completed by the community entity from the cost of issuance fees credited to the fund pursuant to paragraph (a) of this subsection (4). A prequalified energy service company may also seek and the department of local affairs, in consultation with the office, may award a grant from the cost of issuance fees credited to the fund for a portion of the energy service company's costs if an efficiency project or renewable energy project is not financed. All grants awarded by the department of local affairs pursuant to this paragraph (b) must be prioritized by need and may not exceed the available cost of issuance fees.

(5) The office shall provide facilitation and technical support for community entities that have been aggregated as described in paragraph (a) of subsection (4) of this section and shall create and provide standardized documents to support local performance contracts.

(6) The office may consult with nonprofit organizations and the department of local affairs to provide education and outreach to community entities regarding the advantages of performance contracting for purposes of completing efficiency projects or renewable energy projects in such community entities.

(7) There is hereby created in the state treasury the efficient schools and communities performance contracting fund, referred to in this section as the "fund", consisting of the cost of issuance fees credited to the department of local affairs pursuant to paragraph (a) of subsection (4) of this section. The moneys in the fund are continuously appropriated by the general assembly to the department of local affairs for awarding grants as specified in paragraph (b) of subsection (4) of this section. In the event the department of local affairs cannot implement the grant program within existing resources, then the department of local affairs may expend up to five percent annually of the moneys in the fund to offset the costs incurred in implementing the grant program. The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.






Part 2 - Green Building Incentive Pilot Program

§ 24-38.5-201. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) An incentive-based green building pilot program will strive to reduce electricity, gas, and water use in older homes while providing an incentive for homebuyers to purchase new residential construction that meets stringent energy efficiency standards;

(b) Providing incentives for new residential construction that meets stringent energy efficiency standards and improving energy efficiency in existing residences can stimulate local and state economies and provide opportunities for job growth in green jobs and industries that are focused on improving energy efficiency of both new and existing residences; and

(c) An incentive-based green building pilot program will benefit homebuyers who are attempting to purchase highly energy efficient new residential construction and retrofit existing homes in an attempt to reduce energy and water consumption.



§ 24-38.5-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Energy code" means the 2006 international energy conservation code, or any successor edition, published by the international code council or any state or local energy code that has more recent or more stringent requirements.

(2) "Energy efficiency improvement" means:

(a) An upgrade to a structure, appliance, fixture, plumbing, heating or cooling system, or water heater in any existing residence that is intended to reduce the consumption of electricity, natural gas, water, or any other fuel or energy source; and

(b) The installation or upgrade of building insulation, air sealing measures, and duct sealing in any existing residence.

(3) "Existing residence" means a residence, either single-family detached or multi-family, that:

(a) Is located in Colorado;

(b) Is used as the qualified homebuyer's primary residence; and

(c) Has a current home energy rating, as determined by a recognized green building rating system, that is below minimum standards, as determined by the energy code.

(4) "Green building incentive pilot program" or "pilot program" means the green building incentive pilot program described in section 24-38.5-203.

(5) "Highly efficient new residential construction" means a new single-family detached residence or new multi-family residence located in Colorado that is designed and constructed to be at least twenty-five percent more efficient than the energy code's requirements, as documented by a recognized green building rating system.

(6) "Home energy audit" means an inspection, survey, and analysis of a home's structure and systems in order to quantify the building's projected energy consumption.

(7) "Home energy rating" means an objective and standard measurement of a home's energy efficiency relative to standards contained in an energy code, such as those developed by the residential energy services network or any successor organization.

(8) "Qualified homebuyer" means a person that has entered into a sales contract to purchase highly efficient new residential construction and will be selling the person's existing residence in order to purchase the highly efficient new residential construction as the person's primary residence.

(9) "Recognized green building rating system" means a system of rules for comparing the performance of a whole building or building system to the energy code, to a problem, or to a test case that serves as a basis for evaluation or comparison. "Recognized green building rating system" includes, but is not limited to:

(a) The federal energy star program, jointly operated by the United States environmental protection agency and the United States department of energy, or its successor program;

(b) The January 2008 version, or any successor standard, of the "LEED for Homes Rating System" administered by the United States green building council or its successor organization;

(c) The national green building standard, commonly cited as ANSI/ICC 700-2008, established by the national association of home builders and the international council code, or any successor standard; and

(d) Energy audits that are performed by the electric utility, or its designee, providing service to the residence.



§ 24-38.5-203. Green building incentive pilot program

(1) Except as provided in paragraph (b) of subsection (9) of this section, the Colorado energy office shall establish and administer a green building incentive pilot program in accordance with the requirements established in this part 2.

(2) (a) A qualified homebuyer may submit an application, provided by the Colorado energy office, to the Colorado energy office for a grant to make energy efficiency improvements to the homebuyer's existing residence that the homebuyer is selling in preparation for purchasing a highly efficient new residential construction.

(b) The Colorado energy office shall award a larger grant to a qualified homebuyer with an existing residence that has a home energy rating or home energy audit showing greater inefficiency.

(3) The energy efficiency improvements shall be performed by contractors approved by the Colorado energy office as specified in subsection (6) of this section.

(4) The Colorado energy office shall require the qualified homebuyer to submit documentation:

(a) That the home energy rating of the qualified homebuyer's existing residence is below the energy code's requirements;

(b) That the qualified homebuyer has entered into a sales contract to purchase a highly efficient new residential construction;

(c) Of the estimated completion date of the qualified homebuyer's highly efficient new residential construction;

(d) Of the name or names of the contractors that will perform the energy efficiency improvements on the existing residence; and

(e) That the highly efficient new residential construction meets the definition specified in section 24-38.5-202 (5). The qualified homebuyer may seek such documentation from the home builder, who may then submit the documentation on behalf of the qualified homebuyer.

(5) Energy efficiency improvements made to an existing residence shall be completed in a manner that is consistent with a home energy rating or a home energy audit, and shall result in improved energy efficiency. Retrofits and upgrades to improve the energy efficiency of a qualified homebuyer's existing residence shall be completed before the closing of the sale of the residence.

(6) The Colorado energy office shall create a list of contractors eligible to perform energy efficiency improvements to a qualified homebuyer's existing residence.

(7) In order to confirm that the qualified homebuyer met the requirements of the pilot program, the qualified homebuyer shall submit to the Colorado energy office copies of closing documentation for the highly efficient new residential construction no later than thirty days after the construction is complete. If construction is delayed and not completed by the estimated completion date, the Colorado energy office may grant a waiver or extension for submission of this documentation.

(8) If the purchase of the highly efficient new residential construction is not finalized for any reason, including but not limited to the cancellation of the sale by the qualified homebuyer or the failure of the qualified homebuyer to secure financing, the qualified homebuyer shall reimburse the total amount of the grant to the Colorado energy office within thirty days after such cancellation or failure.

(9) (a) Funding for the pilot program shall be provided from federal funds transferred to the Colorado energy office that the Colorado energy office has already received prior to August 10, 2011, or may receive after August 10, 2011. The Colorado energy office may require additional documentation or information from the qualified homebuyer as required to secure any additional federal funds.

(b) The Colorado energy office shall not establish the pilot program set forth in this part 2 if federal funds are not available.









Article 38.7 - Colorado Clean Energy Finance Program

Part 1 - General Provisions

§ 24-38.7-101. Short title

This article shall be known and may be cited as the "Colorado Clean Energy Finance Program Act".



§ 24-38.7-101.5. Legislative declaration

The general assembly finds, determines, and declares that energy-efficiency improvements for existing buildings are one of the wisest investments that any individual or business can make. However, many Coloradans may be under the mistaken impression that the cost of such improvements is out of reach for them or that financing would be difficult to obtain. Therefore, the general assembly encourages all Coloradans to investigate the possibility of financing energy-efficiency improvements by contacting their current lenders, including banks, mortgage lenders, credit unions, and other financial institutions. Nothing in this article is intended to affect lending requirements or limitations nor to alter the scope of lending as currently defined between banks and credit unions or other lenders.



§ 24-38.7-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Area median income" means the median income of the county in which the primary residence of a qualified borrower is located in relation to family size, as published annually by the United States department of housing and urban development.

(2) "Certified contractor" means:

(a) A contractor, including but not limited to a general, heating, air conditioning, or lighting contractor, certified by the program administrator to market the program to potential qualified borrowers and make clean energy improvements that may be financed by clean energy loans; and

(b) A manufacturer or dealer of manufactured homes, as defined in section 24-32-3302, who is certified by the program administrator to market the program to potential qualified borrowers and make clean energy improvements that may be financed by clean energy loans.

(3) "Clean energy improvement" means:

(a) Any repair of or addition or improvement to residential real property completed by or under the supervision of a certified contractor that improves the energy efficiency of the property or replaces all or a portion of the energy from nonrenewable sources used in connection with the property with energy from renewable sources; and

(b) Any installation of, or connection with, equipment that produces or conducts recycled energy or renewable energy resources, as defined in section 40-2-124, C.R.S., or solar heating and cooling systems, for use on residential or commercial real property if such installation or connection is completed by or under the supervision of a certified contractor.

(4) "Clean energy loan" means a loan in a maximum amount of twelve thousand five hundred dollars originated by a participating public lender or a participating private lender, including but not limited to a bank or mortgage lender, to a qualified borrower for the purpose of financing one or more clean energy improvements to the borrower's primary residence, rental property, or place of business; except that, if the qualified borrower is a nonprofit corporation or local government housing authority that provides units in a multi-unit housing project as homes to individuals or families who meet the income qualifications of first tier or second tier qualified borrowers, the maximum amount of a loan shall be twelve thousand five hundred dollars multiplied by the number of units in the multi-unit housing project provided to the individuals or families.

(5) "First tier qualified borrower" means a qualified borrower whose income is less than eighty percent of area median income.

(6) "Office" means the Colorado energy office.

(7) "Program" means the Colorado clean energy finance program.

(8) "Program administrator" or "administrator" means one or more entities selected by the office to:

(a) Market the program;

(b) Recruit, train, and certify contractors;

(c) Measure and verify, in accordance with standards established by the office, energy, emissions, and gross and net cost savings resulting from clean energy improvements financed by clean energy loans originated and serviced by participating public lenders and private lenders;

(d) Encourage homeowners to participate in utility demand side management programs where applicable; and

(e) Perform such other duties as may be authorized in this article or required by the office.

(9) "Program fund" means the clean energy program fund created in section 24-38.7-103 (2)(a).

(10) "Public lender" means a county, municipality, district, authority, or other political subdivision of the state authorized to make economic development, affordable housing, or housing rehabilitation loans.

(11) "Qualified borrower" means an individual or family who owns his, her, or their primary residence and satisfies lending guidelines established by the program administrator or a Colorado charitable nonprofit corporation exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, or county or municipal housing authority that provides homes for ownership or rental to homeowners or renters who meet the income qualifications of first tier or second tier qualified borrowers.

(12) "Second tier qualified borrower" means a qualified borrower whose income is eighty percent or more, but less than one hundred twenty percent, of area median income.

(13) "Third tier qualified borrower" means a qualified borrower whose income is one hundred twenty percent or more of area median income.



§ 24-38.7-103. Colorado energy office - powers and duties - program - fund created

(1) The Colorado clean energy finance program is hereby created. The office shall oversee the program and the program administrator and shall, in addition to exercising any other powers and performing any other duties specified in this article:

(a) Select the program administrator in accordance with the provisions of the "Procurement Code", articles 101 to 112 of this title. In selecting the program administrator, the office shall consider the extent to which a potential program administrator has demonstrated experience in recruiting, training, and certifying contractors or can otherwise establish that it will be able to perform such functions.

(b) Directly market the program to the general public or contract with the program administrator for the marketing of the program to the general public;

(c) Develop and operate or contract with the program administrator for the development and operation of a quality assurance, measurement, and verification program to:

(I) Monitor the quality of clean energy improvement installations;

(II) Measure and report on energy, emissions, and gross and net cost savings resulting from clean energy improvements financed by clean energy loans; and

(III) Authorize participating lenders, certified contractors, and qualified borrowers on whose property clean energy improvements are made to use the "Colorado Clean & Green" logo or other logo and marketing materials prepared in accordance with section 24-38.7-105.

(d) Determine, in consultation with the state treasurer, when the administrative and procedural framework for the program and the available administrative and financial resources for the program are sufficiently developed to allow the office to effectively oversee the program. No clean energy loan shall be marketed to a potential qualified borrower, applied for by a potential qualified borrower, or made to a qualified borrower until the office has determined that it is ready to effectively oversee the program and instructed certified contractors to begin marketing clean energy loans.

(e) Exercise such other powers and perform such other duties necessary or incidental to or implied from the specific powers and duties specified in this article.

(2) (a) The clean energy program fund is hereby created in the state treasury, and the following accounts are hereby created in the fund:

(I) The loan buy-down account; and

(II) The loan loss reserve account.

(b) The program fund and the accounts of the program fund shall consist of such moneys as the general assembly may appropriate thereto from the innovative energy fund created in section 24-38.5-102.5, the clean and renewable energy fund created in section 24-38.5-102.4, and any gifts, grants, or donations that may be made to the program fund. In accordance with section 24-36-113 (1)(a), which requires the state treasurer, in making investments, to use prudence and care to preserve the principal and to secure the maximum rate of interest consistent with safety and liquidity, if the general assembly chooses not to appropriate moneys to the program fund or to the accounts of the program fund, nothing in this article shall be deemed to require the state treasurer to credit any moneys to the program fund or the accounts of the program fund. All interest and income earned on the deposit and investment of moneys in the program fund and the accounts of the program fund shall be used for the loan buy-down account and the loan loss reserve account. Moneys in the loan buy-down account and loan loss reserve account of the program fund shall remain in the accounts and shall not be transferred to the general fund or any other fund at the end of any fiscal year.

(3) (a) All moneys in the program fund are continuously appropriated to the office, and the office shall make payments from the loan buy-down account of the program fund to participating public lenders and private lenders to compensate the lenders for the reduction in the amount of future interest payments resulting from the provision of clean energy loans to first tier and second tier qualified borrowers at the below-market interest rates determined pursuant to section 24-38.7-104 (2). The office shall pay the compensation for each clean energy loan by paying to the lender a lump sum equal to the present value of the reduction in future interest payments on the date the loan closes.

(b) The office shall make payments from the loan loss reserve account of the program fund to compensate participating public lenders and private lenders for the uncollectible amount of clean energy loans any such lenders have written off. The office shall pay the compensation for each uncollectible clean energy loan by paying to the lender a lump sum equal to the present value of the uncollectible portion of the loan on the date the lender wrote it off.

(c) The state treasurer shall periodically transfer moneys from the loan buy-down account of the program fund to the loan loss reserve account of the program fund to ensure that the balance of the loan loss reserve account is at least five percent of the total principal amount of outstanding clean energy loans made by participating public lenders and private lenders. The administrator shall update the state treasurer regarding outstanding clean energy loans originated by such lenders as required by the state treasurer so that the state treasurer can accurately determine the appropriate amount and timing of transfers.

(d) The state treasurer may invest up to a total amount of forty million dollars of state moneys in bonds or notes issued by participating public or private lenders for the purpose of funding clean energy loans under this part 1 and under part 2 of this article during the 2008-09, 2009-10, and 2010-11 fiscal years subject to the following conditions:

(I) The state treasurer may invest no more than fifteen million dollars during the 2008-09 fiscal year and no more than a total amount of twenty-five million dollars during the 2008-09 and 2009-10 fiscal years; and

(II) Such investments shall be subject to the state treasurer's discretion and shall comply with the qualifications for state investments listed in section 24-36-113.



§ 24-38.7-104. Program administrator - training and certification of contractors - reporting

(1) In accordance with terms contractually agreed to by the program administrator and the office, acting on behalf of the state, the program administrator shall implement and administer the program by:

(a) Recruiting, selecting, screening, training, and certifying contractors, including but not limited to general, heating, air conditioning, and lighting contractors, to be certified contractors capable of marketing the program and completing clean energy improvements. The program administrator may charge contractors a reasonable fee for training and certification, and the recruiting, selection, screening, training, and certification process shall include, at a minimum:

(I) Direct marketing of the program to contractors;

(II) Financial and business practices background checks of contractors seeking to become certified contractors; and

(III) Initial training that includes:

(A) Education regarding the elements of the program, the financial and environmental benefits of clean energy improvements, including but not limited to specific education regarding products qualified to bear the federal energy star label, and recommended means of marketing the program to potential program customers; and

(B) The provision of information regarding additional required training and other requirements for contractors who may wish to become preferred contractors under the federal home performance with energy star program.

(b) Issuing annual reports regarding the administration of the program as specified in subsection (3) of this section.

(2) A potential qualified borrower shall apply for a clean energy loan by completing an initial loan application. The office or, at the discretion of the office, the program administrator or participating public lenders and private lenders shall prescribe the form of the loan application and shall determine, based on the application and such other information as the administrator may reasonably require from the applicant, whether the applicant is a qualified borrower and, if so, whether the qualified borrower is a first tier, second tier, or third tier qualified borrower. However, a participating public lender may only originate clean energy loans for first tier and second tier qualified borrowers. A qualified borrower may choose a loan term of up to ten years. The state treasurer shall, using a formula tied to a regularly published interest rate index selected by the state treasurer, determine a base annual rate of interest to be charged on loans made to third tier qualified borrowers. The state treasurer shall set an annual rate of interest for loans to second tier qualified borrowers by subtracting a number of basis points selected by the state treasurer from the base annual rate and shall set an annual rate of interest for loans to first tier qualified borrowers by subtracting a number of basis points selected by the state treasurer from the annual rate of interest for loans to second tier qualified borrowers. The interest rate charged to a qualified borrower that is a nonprofit corporation or a housing authority shall be the interest rate charged to second tier qualified borrowers; except that the interest rate charged to a nonprofit corporation or housing authority shall be the interest rate charged to first tier qualified buyers if the nonprofit corporation or housing authority only provides the housing for which the loan will finance clean energy improvements to individuals or families who are first tier qualified borrowers.

(2.5) (a) The office shall not issue a clean energy loan under this article for the installation of solar photovoltaic equipment to a qualified borrower until the borrower certifies that:

(I) (A) The performance of all photovoltaic electrical work, the installation of photovoltaic modules, and the installation of photovoltaic module mounting equipment is subject to on-site supervision by a certified photovoltaic energy practitioner as designated by the North American board of certified energy practitioners (NABCEP) or a licensed master electrician, licensed journeyman electrician, or licensed residential wireman, as defined in section 12-23-101, C.R.S.

(B) In the case of building-integrated photovoltaic technology, if the type of building-integrated photovoltaic technology installed or the scope of the building-integrated photovoltaic installation involved does not require a licensed master electrician, licensed journeyman electrician, or licensed residential wireman to perform the installation work and the installation work concerns the installation of roofing materials, the on-site supervision may be performed by a certified solar energy installer, as designated by NABCEP or roof integrated solar energy (RISE).

(C) For a building-integrated photovoltaic installation, a licensed master electrician, licensed journeyman electrician, or licensed residential wireman must perform the installation work for any stage of the installation after the installation materials penetrate the roof, a structural wall, or another part of the building, or any stage of the installation in which the building-integrated photovoltaic materials transition to a surface-mounted junction box and utilize types of conduit and building wire that are approved by the national electrical code, as defined in section 12-23-101 (3.2), C.R.S.

(D) By submitting an initial application for funding or an initial contract proposal, the applicant assumes responsibility for employing or contracting with one or more certified energy practitioners or licensed master electricians, licensed journeyman electricians, or licensed residential wiremen to supervise the installation and as necessary to maintain the three-to-one ratio required by subparagraphs (II) and (III) of this paragraph (a), including during any off-site, pre-installation assembly. To receive final payment for the work, the applicant must supply the name and certification number of each certified energy practitioner or the license number of each master electrician, journeyman electrician, or residential wireman who actually provided on-site supervision or was present to maintain the three-to-one ratio required by subparagraphs (III) and (IV) of this paragraph (a).

(II) All work performed on the alternating-current side of the inverter will be performed by an electrical contractor who employs a licensed journeyman electrician or a licensed residential wireman who will perform the work. All electrical work that pertains to article 23 of title 12, C.R.S., will be performed by an electrical apprentice registered with the appropriate state regulatory agency, a licensed journeyman electrician, or a licensed residential wireman. The appropriate ratio of no less than one journeyman or residential wireman for every three electrical apprentices will be maintained.

(III) On a system with a direct current design capacity of more than five hundred kilowatts:

(A) During any photovoltaic electrical work, the ratio of the number of persons who are assisting with the work and who are neither licensed electricians nor registered electrical apprentices to the number of persons who are certified as provided in subparagraph (I) of this paragraph (a) shall never exceed three to one, and a person who is both licensed and certified shall not count double for purposes of measuring this ratio; and

(B) There shall be at least one on-site supervisor who is certified as provided in subparagraph (I) of this paragraph (a) during the installation of photovoltaic modules, the installation of photovoltaic module mounting equipment, and any photovoltaic electrical work; except that, if at any time during any of these stages, there are more than twelve persons on the work site who are neither licensed electricians nor registered electrical apprentices and who are not certified as provided in subparagraph (I) of this paragraph (a), there shall be at least two persons who are certified as provided in subparagraph (I) of this paragraph (a) present on the work site and providing direct supervision.

(IV) On a system with a direct current design capacity of five hundred kilowatts or less:

(A) During the installation of photovoltaic modules, the installation of photovoltaic module mounting equipment, and any photovoltaic electrical work, the ratio of the number of persons who are assisting with the work and who are neither licensed electricians nor registered electrical apprentices to the number of persons who are certified as provided in paragraph (a) of this subsection (2.5) shall never exceed three to one, and a person who is both licensed and certified shall not count double for purposes of measuring this ratio; and

(B) There shall be, at all times, at least one on-site supervisor who is certified as provided in subparagraph (I) of this paragraph (a).

(b) As used in this subsection (2.5), the terms "photovoltaic electrical work" and "photovoltaic module mounting equipment" shall have the meanings set forth in section 40-2-128, C.R.S.

(3) (a) No later than one year from the date of issuance of the first clean energy loan by a participating public lender or private lender pursuant to this article, and no later than the same date each subsequent year, the program administrator shall provide to the office a report detailing its administration of the program since its inception and for the prior fiscal year. The report shall include, at a minimum:

(I) A detailed accounting of the financial status of the program, including statements regarding:

(A) The total number and principal amount of clean energy loans originated and the number and principal amount of clean energy loans originated to first tier, second tier, and third tier qualified borrowers;

(B) The total amount of outstanding principal and interest on clean energy loans owed by qualified borrowers and the amount of such principal and interest owed by first tier, second tier, and third tier qualified borrowers;

(C) The total number and principal and interest amounts of any uncollectible clean energy loans written off by participating public lenders and private lenders and the number and principal amounts of such loans issued to first tier, second tier, and third tier qualified borrowers;

(D) The total amount of bonds or other notes in which the state treasurer has invested as authorized by section 24-38.7-103 (3)(d), the payments made on such bonds or other notes, and the payments to be made in the future on such bonds or other notes; and

(E) The amounts paid to participating public lenders and private lenders by the office pursuant to section 24-38.7-103 (3)(a) and (3)(b) and any contracts entered into by the state and the administrator as authorized by this article;

(II) Estimates of the total energy, emissions, and gross and net cost savings resulting from clean energy improvements financed by clean energy loans; and

(III) Any recommended program improvements.

(b) Subject to the limitation set forth in section 24-1-136 (11), no later than January 30, 2010, and no later than each January 30 thereafter, the office shall report to the transportation and energy committee of the house of representatives and the agriculture, natural resources, and energy committee of the senate, or any successor committees, regarding the program. The report shall include the information provided to the office in the program administrator's annual report and whatever additional information the office deems relevant to fully apprise the committees regarding the status of the program.



§ 24-38.7-105. Administration - "Colorado Clean Green" designation - cash funding

(1) The office, or the administrator under the direction of the office, may produce or cause to be produced a suitable design or drawing, referred to in this section as the "logo", to be used in the marketing of clean energy loans and clean energy improvements. The logo may, but is not required to, contain the slogan "Colorado Clean Green" or other words or symbols as the office in its discretion may deem appropriate.

(2) The title to the logo and copyrights for all marketing materials using the logo shall at all times remain in and be reserved to the office.

(3) The logo, or any reproduction, copy, or facsimile thereof, may not be used in any advertising, display, labeling, or identification without prior written permission from the office.

(4) A lender, certified contractor, or qualified borrower that complies with this article and the office's qualifications for use of the logo shall be permitted to use the logo in advertising, labeling, or marketing of products and services.

(5) The cost of the design and production of the logo shall be recovered through license fees. The office or administrator may condition the design and production of the logo on the receipt of gifts, grants, donations, or advance deposits in an amount sufficient to defray the costs of design and production.






Part 2 - Third-Party Commercial Solar Energy Installations

§ 24-38.7-201. Legislative declaration

This part 2 is intended to complement part 1 of this article by facilitating clean energy loans for larger-scale commercial, industrial, and institutional installations of solar heating or cooling and solar electric generation facilities, which hold great potential for clean energy development but in which the size limitations, economic incentives, and industry practices applicable to small residential installations either cannot be duplicated or are not economically feasible.



§ 24-38.7-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Clean energy improvement" means an installation of solar heating, solar cooling, or solar electric generation equipment and any related controls, meters, wiring, and other facilities on commercial, industrial, or government-owned real property.

(2) "Clean energy loan" means a loan originated by a participating public lender or a participating private lender, including but not limited to a bank or mortgage lender, for the purpose of financing one or more clean energy improvements to commercial, industrial, or government-owned real property, subject to the following conditions:

(a) The loan may, but need not, be to an independent third party rather than to the owner of the property or to a public utility.

(b) The loan may be for a fixed term of twenty years.

(c) The loan may be a fully assumable, nonrecourse loan and may not be subject to any prepayment penalty.

(d) The amount of the loan may exceed the amount stated in section 24-38.7-102 (4).

(3) "Office" means the Colorado energy office.

(4) "Public lender" means a county, municipality, district, authority, or other political subdivision of the state authorized to make economic development, affordable housing, or housing rehabilitation loans. "Public lender" includes, without limitation, the Colorado housing and finance authority.



§ 24-38.7-203. Colorado energy office - administrator - state treasurer - powers and duties - statement of intent

(1) The office and the administrator shall administer this part 2 substantially in accordance with part 1 of this article, except with regard to:

(a) The definitions of terms common to both part 1 of this article and this part 2, as such definitions are modified in this part 2; and

(b) Provisions that, in the judgment and discretion of the office, the administrator, and the state treasurer, are appropriate only in the context of small residential installations under part 1 of this article.

(2) The provisions of part 1 of this article and of article 36 of this title concerning the type and quality of investments made by the state treasurer shall continue to apply. The general assembly intends that the extension of the program under this part 2 be accomplished as seamlessly as possible, within existing appropriations, and with minimal disruption to the current practices of the office, the administrator, and the state treasurer.









Article 38.9 - Green Jobs Colorado Training Program

§ 24-38. 9-101 to 24-38.9-108. (Repealed)

(2) House Bill 12-1315 amended sections 24-38.9-101, 24-38.9-103 (2), and 24-38.9-106, effective July 1, 2012, but those amendments did not take effect due to the repeal of this article, effective June 30, 2012.

(3) Section 24-38.9-108 provided for the repeal of this article, effective June 30, 2012. (See L. 2010, p. 2229.)









Other Agencies

Article 40 - Population Policy and the Population Advisory Council



Article 40.5 - Colorado Cost Containment Commission

§ 24-40. 5-101 to 24-40.5-104. (Repealed)

(2) Section 24-40.5-104 provided for the repeal of this article, effective June 30, 1996. (See L. 92, p. 1732.)






Article 41 - Coordinator of Environmental Problems



Article 42 - Office of Transportation Safety

§ 24-42-101. Office created - director

(1) There is hereby created within the office of the executive director of the department of transportation an office of transportation safety, the head of which shall be the director of the office of transportation safety. The director shall be appointed by the executive director of the department of transportation in accordance with the provisions of section 13 of article XII of the state constitution. The director of the office of transportation safety shall appoint the necessary staff of his office in accordance with the provisions of section 13 of article XII of the state constitution.

(2) The office of transportation safety and the director thereof shall exercise their powers and perform their duties and functions, specified by this article, under the department of transportation and the executive director thereof, as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-42-103. Powers, duties, and functions

(1) There is hereby created within the office of transportation safety a coordinator of transportation safety, who shall be the director of the office.

(2) The office of transportation safety shall have the following powers, duties, and functions:

(a) To consult with state departments, institutions, and agencies, with political subdivisions of the state, and with appropriate citizen groups and to formulate current and long-range plans and programs involving all aspects and components of transportation safety;

(b) To succeed to and perform the powers and duties of the office of the coordinator of highway safety in dealing with the federal government with respect to federal highway traffic safety legislation, programs, and activities and, to that end, to coordinate the activities of state departments, institutions, and agencies and of political subdivisions of the state relating thereto; and

(c) To advise and report to the governor and the general assembly on transportation safety plans and operations.



§ 24-42-104. Transfer

Effective July 1, 1991, such officers and employees who were engaged prior to said date in the performance of the powers, duties, and functions of the division of highway safety in the state department of highways and who, in the opinion of the executive director of the department of transportation, are necessary to perform the powers, duties, and functions of the office of transportation safety shall become officers and employees of the office of transportation safety and shall retain all their rights to state personnel system and retirement benefits under the laws of the state, and their service shall be deemed to have been continuous. The office of transportation safety shall succeed to all property and records which were used for or pertain to the performance of the powers, duties, and functions of the coordinator of highway safety. All appropriations made to the division of highway safety in the state department of highways for the fiscal year beginning July 1, 1991, or remaining to the credit thereof and not revertible by law to the general fund on July 1, 1991, shall be transferred to the office of transportation safety. The transportation commission shall budget and allocate all moneys to be expended by or allocated to the office of transportation safety in accordance with section 43-1-113, C.R.S.






Article 43 - Railroad Authority Act



Article 44 - Commission of Indian Affairs

§ 24-44-101. Legislative declaration

The general assembly finds and declares that the affairs of the two Indian tribes whose reservations are largely within the state of Colorado, the Southern Ute tribe and the Ute Mountain Ute tribe, include matters of state interest and that the state of Colorado recognizes the special governmental relationships and the unique political status of these tribes with respect to the federal government and, further, that it is in the best interest of all the people of Colorado that there be an agency providing an official liaison among all persons in both the private and public sectors who share a concern for the establishment and maintenance of cooperative relationships with and among the aforesaid tribes and Indian peoples.



§ 24-44-102. Establishment of commission

There is hereby established in the office of the lieutenant governor the Colorado commission of Indian affairs, referred to in this article as the "commission".



§ 24-44-103. Duties and powers of commission

(1) It is the duty of the commission:

(a) To coordinate intergovernmental dealings between tribal governments and this state;

(b) To investigate the needs of Indians of this state and to facilitate the provision of technical assistance in the preparation of plans for the alleviation of such needs;

(c) To cooperate with and secure the assistance of the local, state, and federal governments or any agencies thereof in formulating and coordinating programs regarding Indian affairs adopted or planned by the federal government so that the full benefit of such programs will accrue to the Indians of this state;

(d) To review all proposed or pending legislation affecting Indians in this state;

(e) To study the existing status of recognition of all Indian groups, tribes, and communities presently existing in this state; and

(f) To employ and fix the compensation of an executive director of the commission, who shall carry out the responsibilities of the commission.

(g) to (k) Repealed.

(2) The commission has the following powers:

(a) To petition the general assembly for funds to effectively administer the commission's affairs and to expend funds in compliance with state regulations;

(b) To accept and expend gifts, funds, grants, donations, bequests, and devises for use in furthering the purposes of the commission;

(c) To contract with public or private bodies to provide services and facilities for promoting the welfare of Indian peoples;

(d) To make legislative recommendations;

(e) To form committees as needed to respond to and address the needs of tribal governments and Indian peoples of this state; and

(f) To make and publish reports of findings and recommendations.



§ 24-44-104. Membership - term of office - chairperson - compensation

(1) (a) The commission consists of the following eleven voting members:

(I) The lieutenant governor;

(II) The executive directors of:

(A) The department of human services;

(B) The department of public health and environment;

(C) The department of natural resources; and

(D) The department of local affairs;

(III) Two official representatives each from Southern Ute and Ute Mountain Ute tribes; and

(IV) Two at-large members who shall be selected by the commission at its first meeting and triennially thereafter.

(b) The governor may, from time to time as he or she deems appropriate to respond to the needs of tribal governments and Indian peoples of the state, appoint representatives of federal, state, or local governmental agencies to serve as ex officio nonvoting members and representatives of nongovernmental entities that handle issues facing the tribes and Indian peoples of Colorado as nonvoting advisory members of the commission.

(c) The commission shall consult with other persons as it deems appropriate, including representatives of other principal departments of state government, political subdivisions, organizations with experience in American Indian legal matters, or other such entities.

(2) (a) Members serving by virtue of their office within state government may appoint a designee and shall serve so long as they hold that office. Members representing Ute Indian tribes shall be designated by their respective tribal governing bodies. Members appointed pursuant to paragraph (b) of subsection (1) of this section serve as long as they hold the position in the governmental agency or nongovernmental entity they held when originally appointed.

(b) The lieutenant governor shall serve as chairperson of the commission and shall, subject to section 24-44-105 and the ratification of a majority of the voting members of the commission, appoint an executive director.

(3) Commission members shall not be compensated for their services rendered for the commission.



§ 24-44-105. Executive director

The commission may employ an executive director to carry out the day-to-day responsibilities and business of the commission. The executive director is an ex officio member of the commission and must be an enrolled member of a federally recognized Indian tribe.



§ 24-44-106. Meetings - quorum - proxy vote prohibited

(1) The commission shall meet quarterly and at any other such time as it deems necessary. Meetings may be called by the chairperson or by a petition signed by a majority of the voting members of the commission. Ten days' notice shall be given in writing prior to the meeting date.

(2) Two voting Indian members of the commission and two voting members serving by virtue of their office within state government constitute a quorum.

(3) Proxy voting is not permitted.



§ 24-44-108. Fiscal records

The executive director or his or her designee shall keep fiscal records, which records are subject to annual audit by the state auditor. The audit reports shall become a part of the annual report and shall be submitted in accordance with the regulations governing preparation and submission of the annual report.






Article 44.3 - Colorado Student Leaders Institute Pilot Program



Article 44.5 - Early Childhood Council Advisory Team



Article 44.7 - Early Childhood Leadership Commission



Article 45 - Colorado Promotion Association



Article 45.5 - Colorado Advisory Council for Persons With Disabilities

§ 24-45.5-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Nearly a half million Coloradans have one or more physical, mental, or developmental disabilities;

(b) Persons with disabilities are often subject to discrimination in the areas of telecommunications, public services, public accommodations operated by private entities, and employment;

(c) The federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., as amended, established principles and guidelines regarding persons with disabilities;

(d) It is in the best interest of the state of Colorado to strive to ensure equality of opportunity, independent living, and economic self-sufficiency for all of the state's citizens, including persons with disabilities.



§ 24-45.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Council" means the Colorado advisory council for persons with disabilities created in section 24-45.5-103.

(2) "Person with a disability" means a person who:

(a) Has a physical or mental impairment or chronic medical condition that substantially limits one or more of his or her major life activities;

(b) Has a record of such an impairment; or

(c) Is regarded as having such an impairment.



§ 24-45.5-103. Colorado advisory council for persons with disabilities - creation - appointments - meetings

(1) There is hereby created in the office of the governor the Colorado advisory council for persons with disabilities.

(2) The council shall consist of no more than twenty members and shall reflect statewide participation and a commitment to the inclusion of persons with disabilities. Membership shall include at least seven persons appointed from state agencies serving persons with disabilities, and the remaining members shall represent persons with disabilities from business and industry, disability advocacy organizations, and other nonprofit organizations.

(3) The governor shall appoint the initial council members on or before August 1, 2008. The governor shall appoint the council chair at the time of appointment. The terms of the council members shall expire at the pleasure of the governor. Upon the expiration of a council member's term, the council member shall continue to serve until a successor is appointed as provided in subsection (4) of this section.

(4) The governor shall appoint a qualified person to fill a vacancy on the council for the remainder of any unexpired term. If the governor does not appoint a person to fill the vacancy within sixty days after the date the vacancy arises, the speaker of the house of representatives and the president of the senate, within ninety days after the date the vacancy arises, shall jointly appoint a qualified person to fill the vacancy. If the speaker of the house of representatives and the president of the senate do not appoint a person to fill the vacancy within the ninety-day period, the council, by a majority vote, shall appoint a qualified person to fill the vacancy.

(5) The council shall convene its first meeting no later than September 1, 2008, and meet at least quarterly thereafter. The meetings of the council shall also be held on call of the chair or at the request of at least three members of the council.

(6) Council members shall not receive compensation for their time but may be reimbursed for actual and necessary expenses pursuant to section 24-45.5-105 (2).



§ 24-45.5-104. Powers and duties of the council

(1) The council shall have the following powers, functions, and duties:

(a) Coordinating with state boards, advisory councils, and commissions established for or related to persons with disabilities;

(b) Advising the governor and general assembly on legislation and state policy affecting persons with disabilities;

(c) Issuing an annual report to the governor and general assembly on the state's programs, services, and policies affecting and addressing persons with disabilities;

(d) Monitoring the state's implementation of Title II of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., as amended, including oversight pursuant to Olmstead v. L.C., 527 U.S. 581 (1999);

(e) Acting as an additional entry point for public grievances regarding disability issues and referring those grievances to the appropriate state agency or personnel; and

(f) Developing procedures relating to the council's internal operations.



§ 24-45.5-105. Gifts, grants, and donations - reimbursement

(1) The council is authorized to receive and expend gifts, grants, and donations from individuals, private organizations, foundations, or any governmental unit; except that the council may not accept a gift, grant, or donation if it is subject to conditions that are inconsistent with this article or any other law of this state.

(2) Council members shall be reimbursed for actual and necessary expenses incurred in the discharge of their official duties, including an allowance for mileage as provided in section 24-9-104 (2) and any reasonable and necessary expenses associated with providing accommodations for a council member's disability.



§ 24-45.5-106. Repeal of article

This article is repealed, effective July 1, 2018. Prior to said repeal, the council shall be reviewed, as provided in section 2-3-1203, C.R.S.






Article 46 - Economic Development

Part 1 - Colorado Economic Development Commission

§ 24-46-101. Legislative declaration

The general assembly hereby finds and declares that, in light of current economic conditions in Colorado, it is in the best interests of the people of this state that measures be taken to encourage, promote, and stimulate economic development and employment in Colorado. To that end, it is the purpose of this article to bring together people representing a broad spectrum of interests, including higher education, agriculture, advanced technologies, finance and banking, venture capital, energy, and industry, to review the economic condition of Colorado, to develop and implement programs for the promotion of economic development in Colorado, and to ensure that such economic development programs create employment opportunities for Colorado residents and benefit Colorado companies.



§ 24-46-102. Colorado economic development commission - creation - membership - definition

(1) Effective July 1, 1996, the Colorado economic development commission is abolished and the terms of the members of the commission serving as such immediately prior to June 30, 1996, are terminated.

(2) There is hereby created the Colorado economic development commission in the Colorado office of economic development, referred to in this article as the "commission".

(3) (a) The commission shall consist of the governor or the governor's designee and eight members who shall be appointed no later than August 1, 1996, as follows: Four members shall be appointed by the governor; two members shall be appointed by the speaker of the house of representatives; and two members shall be appointed by the president of the senate.

(b) On and after September 1, 2013, the commission includes two additional members to represent advanced industries. The speaker of the house of representatives and the president of the senate shall each appoint one member, and these members must have advanced industry business and research experience. In making these appointments, the speaker and the president shall give preference to a person whose experience is in more than one advanced industry.

(c) No member of the general assembly shall be appointed as a member of the commission. The governor shall appoint at least one person from west of the continental divide and one person from the eastern slope predominately from the rural area. Members shall serve at the pleasure of their appointing authority.

(d) As used in this subsection (3), "advanced industry" means the following industries:

(I) Advanced manufacturing;

(II) Aerospace;

(III) Bioscience;

(IV) Electronics;

(V) Energy and natural resources;

(VI) Infrastructure engineering; and

(VII) Information technology.



§ 24-46-103. Commission - organization - meetings

(1) The commission shall adopt its own rules of procedure, shall elect a chairman and a vice-chairman from its membership, and shall keep a record of its proceedings.

(2) The commission shall meet at least once each quarter. Members shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their duties.



§ 24-46-104. Powers and duties of commission

(1) The commission has the following powers and duties:

(a) To adopt an annual budget;

(b) To develop operating guidelines relating to the manner and forms of financial assistance such as loans, grants, and local match requirements to be provided for various types of projects;

(c) To review the economic needs of the various geographical regions of Colorado;

(d) To identify the types of businesses which need the most support in terms of economic development;

(e) and (f) (Deleted by amendment, L. 91, p. 823, § 1, effective March 29, 1991.)

(g) To make information and assistance available for businesses interested in relocating or expanding their operations in the state of Colorado;

(h) To receive and expend donations or grants from the private sector;

(i) To contract for those services, including personnel services, and materials required by the activities of the commission;

(j) To review and recommend to the governor expenditures of moneys of the fund for economic incentives and marketing, as provided in section 24-46-105, for reimbursement for actual and necessary expenses of the commission, as authorized in section 24-46-103 (2), and for operational expenses of the commission;

(k) To exercise any other powers or perform any other duties which are consistent with the purposes for which the commission was created and which are reasonably necessary for the fulfillment of the commission's assigned responsibilities;

(l) and (m) Repealed.

(n) To contract with the Colorado housing and finance authority, created in part 7 of article 4 of title 29, C.R.S., for the operation of a Colorado credit reserve program for the purpose of increasing the availability of credit to small businesses in Colorado;

(o) To oversee the Colorado office of film, television, and media loan guarantee program pursuant to section 24-48.5-115 and the performance-based incentive for film production in Colorado pursuant to section 24-48.5-116; and

(p) To consult with the Colorado office of economic development pursuant to section 24-48.5-117.

(2) The commission shall report to the general assembly no later than November 1 of each year regarding the work of the commission. The report shall include the information required to be collected by the commission pursuant to section 24-46-105.1.



§ 24-46-104.3. Transferable income tax credits for certain businesses located in the state - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Business" means a person doing business in the state.

(b) "Department" means the Colorado department of revenue.

(c) "Income tax credit" means the income tax credits allowed to a business no sooner than the income tax year commencing January 1, 2019, in section 39-22-531, 39-30-104, 39-30-105.1, or 39-30-105.5.

(d) "Office" means the Colorado office of economic development created in section 24-48.5-101.

(e) "Period" means ten consecutive income tax years starting with the business' income tax year that commences immediately following the date the business receives precertification from the commission authorizing the income tax credits to be treated differently pursuant to this section.

(f) "Precertification" means the written precertification the commission may issue as allowed in subsection (2)(a) of this section that must set forth the income tax credits a business may treat differently and the total estimated value of the income tax credits that the business may treat differently pursuant to this section.

(g) "Strategic capital investment" means a capital investment totaling not less than one hundred million dollars that the commission finds will be significant to the state and is expected to be productive over many years.

(h) "Twelve-month interval" means each twelve-month interval from July 1, 2017, through June 30, 2020, during which the commission may issue precertifications.

(2) (a) (I) Subject to the limitations specified in subsection (2)(b) of this section, commencing July 1, 2017, through June 30, 2020, if a business intends to make a strategic capital investment in the state, the commission may issue a written precertification to the business to grant the business the authority to treat its allowed income tax credits during the business' period differently as specified in this section. The strategic capital investment must be initiated after the issuance of the precertification and completed before the end of the business' period; except that, if a business makes a strategic capital investment that could result in allowed income tax credits with a total value greater than the precertification limitations set forth in subsection (2)(b) of this section, the commission may issue a second or third written precertification to the same business in the following twelve-month intervals for the same strategic capital investment, even if the strategic capital investment has already been initiated or completed. If, after precertification and during the business' period, the business meets the requirements of one or more of the income tax credits as set forth in the statutory sections pertaining to each credit, then once the income tax credits are allowed, the business may elect, by filing a written election as specified in subsection (2)(a)(III) of this section, to:

(A) Use the income tax credits as an offset against the business' income taxes in the income tax year that the income tax credit is allowed;

(B) Carry forward the income tax credits to be used against the business' income tax liability for no more than five years, except as provided in subsection (2)(a)(II) of this section, using the carried forward income tax credits in the earliest income tax years possible; or

(C) Transfer the income tax credits during the carry-forward period described in subsection (2)(a)(I)(B) of this section and as allowed in subsection (4) of this section.

(II) The five-year carry-forward period commences when the income tax credit is allowed and is not limited by the end of the business' period described in this section.

(III) If a business elects to treat its allowed income tax credits differently as specified in this section and as allowed in the precertification, the business must file a written election with the office. If the business files the written election, then, except as provided in subsection (2)(b)(II) of this section, the business may not elect to receive a refund as allowed in section 39-30-104 (2.6).

(b) (I) All precertifications issued by the commission in each twelve-month interval may not exceed ten million dollars of estimated total value of all income tax credits. Any portion of the ten million dollars not precertified in a twelve-month interval may not be carried forward to the next twelve-month interval.

(II) If the actual value of the income tax credits that a business is allowed exceeds the precertification's estimated value of the income tax credits, then the business may not treat the difference between the estimated value of the income tax credits and the actual value of the income tax credits differently as specified in this section. Instead, the difference must be treated as specified in the statutory sections for each income tax credit.

(3) The business shall notify the commission when the business has met the requirements of one or more of the income tax credits in the period, shall provide the commission with verifiable evidence that the strategic capital investment was made, and shall submit an audit opinion from an independent certified public accountant attesting that the income tax credit or income tax credits have been properly calculated. If the commission agrees that the business has satisfied the terms of the precertification, then the office shall notify the department in writing of the different treatment of the business' income tax credits for the business' period.

(4) (a) If the business chooses to transfer its allowed income tax credits, then the income tax credits are freely transferable and assignable, subject to the commission's issuance of the precertification pursuant to this section, and subject to any notice and verification requirements to be determined by the office; except that the business may only transfer the portion of the income tax credits that were not applied against the business' income tax imposed by article 22 of title 39.

(b) The transferee may use all or a portion of the transferred income tax credit as an offset against the transferee's income tax imposed by article 22 of title 39. Any unused portion of the transferred income tax credit may be carried forward and used as an income tax credit against the transferee's subsequent years' income tax liability for an interval not to exceed three additional income tax years from the date of the transferee's acquisition and shall be applied first to the earliest income tax years possible. The transferee may transfer any unused portion of the acquired income tax credit to a secondary transferee in that three income tax year interval, but the secondary transferee may only offset its acquired income tax credit against its income tax imposed by article 22 of title 39 for the remainder of the three income tax year intervals from the date of the first transferee's acquisition.

(c) With respect to the income tax credit set forth in section 39-30-104, if the business seeks a waiver of the limitation specified in section 39-30-104 (2)(c) and as allowed in section 39-30-104 (2)(c)(II), and the commission approves such waiver, then the approved waiver of the limitation must be reflected in the precertification and applies to any transferee of the business' income tax credit allowed under section 39-30-104.

(d) The office shall establish notice and verification requirements for transferred income tax credits.

(e) The transferor and the transferee of the income tax credits shall jointly file a copy of the written transfer agreement with the office within thirty days after the transfer. Any filing of the written transfer agreement with the office perfects the transfer.

(f) The office shall develop a system to track the transfers of income tax credits and to certify the ownership of the income tax credits. A certification by the office of the ownership and the amount of income tax credits may be relied on by the department and the transferee as being accurate to the extent the data supplied by the business is accurate, and the office shall not adjust the amount of income tax credits as to the transferee. The office, the department, and any other state agency retain any remedies they may have against the business and any other taxpayer that misrepresents the value of the transferable income tax credit in a transfer. The office shall establish policies to permit verification of the ownership and amount of the income tax credits and shall post those policies on the office's website; except that the policies may not unduly restrict or hinder the transfer of the tax credits as allowed in this section.

(g) The office shall provide a report to the department specifying the ownership and transfers of income tax credits as allowed in this section. The report must be provided on a schedule to be determined by the department and the office.

(5) The commission and the office shall post on the office's website all nonconfidential information related to the precertification and approval of the treatment of the income tax credits as specified in this section. Nothing in this section may be construed to abrogate the confidentiality provisions set forth in section 39-21-113.

(6) The commission shall include information regarding any transferability authorized pursuant to this section, including the names of the businesses and the amounts transferred, in its annual report required to be presented to the general assembly pursuant to section 24-46-104 (2). The commission shall annually report the same information to the finance committees of the house of representatives and the senate, or such successor committees, notwithstanding the limitations in section 24-1-136 (11).



§ 24-46-105. Colorado economic development fund - creation

(1) There is hereby created a fund to be known as the Colorado economic development fund, referred to in this part 1 as the "fund", which shall be administered by the commission and which shall consist of all moneys that may be available to the commission. The commission may transfer to the fund any general fund money appropriated to the commission and the commission may expend such money without further appropriation.

(2) The moneys in the fund shall be subject to annual appropriation by the general assembly, except as provided in subsection (2.5) of this section, for the purposes of this part 1. Any moneys not expended or encumbered from any appropriation at the end of any fiscal year shall remain available for expenditure in the next fiscal year without further appropriation. Any interest earned on the investment or deposit of moneys in the fund shall not be credited to the general fund of the state but shall instead be credited to the revolving account created in subsection (2.5) of this section. Contributions of money, property, or services may be received from any state agency, county, municipality, federal agency, person, or corporation for use in carrying out the purposes of this part 1.

(2.5) (a) The moneys in the fund may be used by the commission to make grants or loans to both public and private persons and entities for use in carrying out the purposes of this part 1, subject to the provisions of paragraph (b) of this subsection (2.5) and subsections (3) and (4) of this section. In determining whether to make a grant or loan, the commission shall consider each of the following guidelines:

(I) The amount of the grant or loan;

(II) The number of jobs that are likely to be generated in the state as a direct or indirect result of the facility or operation the grant or loan would fund and ancillary facilities thereto;

(III) The quality and wage level of jobs created;

(IV) The extent to which a person or entity establishing or expanding a business operation or facility intends to employ Colorado residents at the new or expanded operation or facility the grant or loan would fund and ancillary facilities thereto;

(V) The extent to which a person or entity establishing or expanding a business facility or operation intends to contract with Colorado residents and Colorado-based companies for services and goods at the new or expanded operation or facility the grant or loan would fund and ancillary facilities thereto; and

(VI) The extent of the public benefits expected to result from the grant or loan.

(b) The commission may establish whatever terms and conditions it deems appropriate in making grants or loans pursuant to this section; except that the terms and conditions established by the commission shall meet or exceed the requirements established in subsection (4) of this section for a grant or loan awarded in part or in whole based on a private person's or entity's creation of full-time permanent new jobs in the state. The loan amount and any interest earned thereon shall be paid back to the commission, and such moneys shall be credited to a special account in the fund to be known as the revolving account. In accordance with subsection (2) of this section, interest earned on the investment or deposit of moneys in the economic development fund shall also be credited to the revolving account. All moneys in the revolving account may be used by the commission to make loans and grants as provided in this subsection (2.5) without further appropriation by the general assembly. The commission shall not approve grants or loans to state departments or agencies for specific projects which are typically considered by the general assembly in the general appropriation bill or in supplemental appropriation bills unless the joint budget committee approves the application for such grants or loans.

(3) The governor is not authorized to expend moneys from the fund unless such expenditure has been reviewed and recommended by the commission. The governor may reject any recommendations by the commission.

(4) (a) The commission shall award a grant or loan from moneys in the fund based in part or in whole on a private person's or entity's creation of full-time permanent new jobs in the state, only if the person or entity:

(I) Pays all of its new employees hired on or after August 3, 2007, a minimum wage as determined by the commission;

(II) Creates one or more new jobs and maintains the jobs for at least one year; and

(III) (A) Has not been adjudicated to be in violation of any federal, state, or local laws affecting the health, safety, or working conditions of employees for at least the prior five years, as certified by the person or entity; or

(B) Has been adjudicated to be in violation of a federal, state, or local law affecting the health, safety, or working conditions of employees within five years of applying for a grant or loan pursuant to this section, but can provide evidence to the commission that it has corrected the violation or has taken steps to correct the violation and can provide an estimated date by which the violation will be corrected.

(b) The provisions of this subsection (4) do not apply to the following:

(I) A nonprofit entity; or

(II) An intern or trainee who is under the age of twenty-one and who is employed for a period of not longer than three months.

(c) No person or entity shall pay an employee through a third party or treat an employee as a subcontractor or independent contractor to avoid the requirements of this subsection (4). The provisions of this paragraph (c) shall not apply to a person or entity that hires subcontractors or independent contractors in the normal course of the person's or entity's business.



§ 24-46-105.1. Reporting requirement - new jobs created

(1) Every private person or entity that receives a grant or loan from the commission pursuant to this article, awarded in part or in whole on the basis of the person's or entity's creation of full-time permanent new jobs with wage requirements shall file a progress report with the commission. The progress report shall include, but shall not be limited to, the following:

(a) The name of the person or entity that received the grant or loan and, if the recipient is an entity, the name of the chief officer of the entity;

(b) The business address and business phone number of the person or entity that received the grant or loan;

(c) The amount of the grant or loan awarded to the person or entity by the commission;

(d) A statement of the number of new full-time permanent jobs that the person or entity that received the grant or loan has created to date;

(e) Payroll or other data to verify the number of new jobs created by the person or entity;

(f) The average annual compensation level of new full-time permanent employees of the new jobs created;

(g) A statement as to whether the person or entity that received the grant or loan reduced employment at any other site controlled by the person or entity in the state as a result of automation, merger, acquisition, corporate restructuring, or other business activity; and

(h) Any other information reasonably required by the commission to evaluate the progress of the person or entity that received the grant or loan and the effectiveness of awarding the grant or loan.

(2) The progress report submitted to the commission shall include a signed certification by the private person who received the grant or loan or, if the recipient is a private entity, the chief officer of the entity that received the grant or loan as to the accuracy of the progress report.

(3) Any private person or entity that receives a grant or loan pursuant to this article based in part or in whole on the person's or entity's creation of full-time permanent new jobs in the state shall file the progress report required pursuant to subsection (1) of this section.

(4) The commission shall include the information collected each year pursuant to subsection (1) of this section in the commission's report to the general assembly pursuant to section 24-46-104 (2). The commission's report shall also include a statement as to whether the private person or entity that received the grant or loan has achieved the person's or entity's job creation and wage requirement.

(5) The commission shall inform a private person or entity that receives a grant or loan based in part or in whole on the person's or entity's creation of full-time permanent new jobs in the state that the person or entity is required to comply with the requirements of this section at the time the commission awards the grant or loan.



§ 24-46-105.3. Economic development incentives - employers in compliance with federal law - legislative declaration

(1) The general assembly hereby finds and declares that the commission encourages, promotes, and stimulates economic development and employment in Colorado by awarding economic development incentives to employers in the form of grants, loans, and performance-based incentives. The general assembly further finds that it is in the best interest of the people of the state to ensure that United States citizens and others lawfully present in the state are the beneficiaries of employment opportunities that are made possible through moneys awarded to employers the commission. The general assembly recognizes that many local governments also participate in programs to develop new businesses, expand existing businesses, promote economic development within their jurisdictions, and create employment opportunities for Colorado. The general assembly further recognizes that it would be in the best interest of the people of the state if local governments would take steps to ensure that United States citizens and others lawfully present in the state are the beneficiaries of employment opportunities created through economic development incentives offered at the local level. Therefore, the general assembly hereby encourages all local governments that participate in economic development incentive programs to develop standards to ensure that all employers who are awarded economic development incentives employ only United States citizens or people who are lawfully present in the state and have the authority to work.

(2) In addition to the requirements specified for any employer to receive a grant, loan, performance-based incentive, or other economic development incentive pursuant to the provisions of this article, an employer shall be in compliance with the provisions of 8 U.S.C. sec. 1324a in order to be eligible to receive such economic development incentive. The commission shall develop a procedure by which an employer that receives an economic development incentive pursuant to this article shall provide proof to the commission that each employee employed by the employer within the United States is a United States citizen or, if not a United States citizen, is lawfully present in the state and authorized to work.

(3) During the process of awarding a grant, loan, performance-based incentive, or other economic development incentive to an employer, the commission shall have the discretion to determine when to verify that the employer is in compliance with the provisions of 8 U.S.C. sec. 1324a.

(4) If the commission determines that an employer who receives an economic development incentive pursuant to this article is not in compliance with the provisions of 8 U.S.C. sec. 1324a, or is unable to prove that it is in compliance with the requirements of 8 U.S.C. sec. 1324a, the commission shall notify the employer by certified mail of the commission's determination of noncompliance. The employer shall repay the total amount of money received as an economic development incentive to the commission within thirty days of receipt of the notice.

(5) Notwithstanding the provisions of this article, any employer that has been issued a notice of noncompliance pursuant to subsection (4) of this section shall be ineligible to qualify for a grant, loan, performance-based incentive, or other economic development incentive awarded pursuant to this article for five years after the date that the employer has repaid the commission in full pursuant to the requirements of subsection (4) of this section.

(6) Upon determination that an employer is ineligible to receive an economic development incentive pursuant to this section, the commission shall allow the employer to appear at a hearing before the commission and to establish proof that the employer is in compliance with the provisions of 8 U.S.C. sec. 1324a. The commission shall satisfy the requirements of this subsection (6) within existing resources.

(7) This section shall be enforced without regard to race, religion, gender, ethnicity, or national origin.



§ 24-46-105.5. Local economic development - participation in federal programs

Any local government may participate in federal programs to develop new business, expand existing business, or promote economic development within its jurisdiction. Any local government participating in such programs may enter into contracts for the administration of such programs and expend moneys as required for participation in such programs.



§ 24-46-105.7. Performance-based incentive for new job creation - new jobs incentives cash fund

(1) (Deleted by amendment, L. 2008, p. 943, § 1, effective August 5, 2008.)

(2) On or after January 1, 2006, but prior to January 1, 2011, any employer that satisfies the criteria that the commission has established for an employer to qualify for a grant or a loan from the commission pursuant to section 24-46-105 (2.5) may be eligible to receive a performance-based incentive from the commission from the moneys in the new jobs incentives cash fund created in this section.

(3) An employer that qualifies to receive a performance-based incentive for new jobs created pursuant to this section and that qualifies for an income tax credit pursuant to section 39-30-105, C.R.S., shall be allowed to receive the incentive allowed pursuant to this section and claim the credit allowed pursuant to section 39-30-105, C.R.S.

(4) (a) and (b) (Deleted by amendment, L. 2008, p. 943, § 1, effective August 5, 2008.)

(c) The commission shall develop procedures for the administration of this section, including establishing a procedure for employers to apply for performance-based incentives and for the commission to issue payment of the incentives.

(5) On or before March 1, 2007, and on or before March 1 of each year thereafter, the commission shall report to the business affairs and labor committee of the house of representatives and the business affairs, labor, and technology committee of the senate, or any successor committees, regarding the performance-based incentives awarded pursuant to this section. The report shall include but need not be limited to the number of employers that received the performance-based incentive pursuant to this section and the total amount of all incentives received during the most recent fiscal year for which such information is available.

(6) The total amount of performance-based incentives that the commission issues pursuant to this section in any fiscal year shall not exceed the amount appropriated to the commission to be used for the purposes of this section in the applicable fiscal year. The commission shall issue incentives to applicants at the commission's discretion until the amount appropriated has been expended.

(7) (a) The commission shall not allow any employer that has been approved to receive a performance-based incentive for the creation of new jobs prior to June 5, 2006, to claim an incentive pursuant to this section for the same jobs for which the previous incentive was approved.

(b) (Deleted by amendment, L. 2008, p. 943, § 1, effective August 5, 2008.)

(8) Of the total amount appropriated by the general assembly to the commission to be used for the purposes of this section, an amount equal to fifteen percent of the amount appropriated shall be used by the commission to award performance-based incentives pursuant to this section to employers who open a new business or expand or relocate an existing business and create new jobs in an enterprise zone that is not within the boundaries of the counties of Denver, Boulder, Douglas, Arapahoe, Jefferson, or Broomfield.

(9) (a) There is hereby created in the state treasury the new jobs incentives cash fund, referred to in this section as the "fund". The fund shall consist of:

(I) Moneys transferred to the fund in accordance with section 12-47.1-701 (2), C.R.S.; and

(II) Any moneys appropriated to the fund by the general assembly.

(b) The moneys in the fund shall be annually appropriated by the general assembly for the purposes of this section. All moneys not expended or encumbered, and all interest earned on the investment or deposit of moneys in the fund, shall remain in the fund and shall not revert to the general fund at the end of any fiscal year. Any moneys not expended or encumbered from any appropriation at the end of any fiscal year shall remain available for expenditure in the next fiscal year without further appropriation.



§ 24-46-105.8. Performance-based incentive for film production in Colorado - film incentives cash fund - definitions

(1) to (3) (Deleted by amendment, L. 2009, (HB 09-1010), ch. 419, p. 2332, § 3, effective July 1, 2009.)

(4) Repealed.

(5) and (6) (Deleted by amendment, L. 2009, (HB 09-1010), ch. 419, p. 2332, § 3, effective July 1, 2009.)



§ 24-46-106. Repeal of part

This part 1 is repealed, effective July 1, 2025.






Part 2 - Venture Capital Program

§ 24-46-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Authority" means the venture capital authority created in section 24-46-202.

(2) "Certified capital" means an amount of cash that is contributed by a qualified taxpayer to the authority that is deposited in a venture capital fund.

(3) (a) "Distressed urban community" means an area within a city or city and county:

(I) Where a qualified business would not be a qualified rural business; and

(II) That has been designated as an enterprise zone pursuant to article 30 of title 39, C.R.S.

(b) If a distressed urban community's enterprise zone status is terminated pursuant to article 30 of title 39, C.R.S., a certified investment shall nevertheless continue to be considered an investment in a qualified business that has its principal business operation located in a distressed urban community if the location was in an enterprise zone at the time of the first qualified investment by the fund manager in the business.

(4) "Enterprise fund" means the enterprise fund created in section 24-46-202.

(5) "Fund manager" means a partnership, corporation, trust, or limited liability company that invests cash in qualified businesses or qualified rural businesses and is selected through the authority's competitive selection process to establish and manage one or more venture capital funds as described in this part 2. A fund manager shall have at least two years of money management experience in the venture capital industry or the equivalent as determined by the authority.

(6) "Premium tax liability" means the liability imposed by section 10-3-209 or 10-6-128, C.R.S., or, in the case of a repeal or reduction by the state of the liability imposed by section 10-3-209 or 10-6-128, C.R.S., any other tax liability imposed upon an insurance company by the state.

(7) "Proceeds" means any revenues arising from the use of certified capital, including, but not limited to, income generated from qualified investments and income generated from all certified capital not currently invested in qualified investments.

(8) (a) "Qualified business" means a business that, subject to paragraphs (b) and (c) of this subsection (8), meets all of the following criteria as of the time of a fund manager's first qualified investment in the business and as otherwise determined by the authority:

(I) The business:

(A) Is headquartered in this state and its principal business operations are located in this state; or

(B) Has entered into a contract with a fund manager to comply, within nine months after finalization of the contract, with sub-subparagraph (A) of this subparagraph (I) and the contract contains enforceable provisions requiring a return of any investment of certified capital and any other revenues required to be paid in the event of noncompliance with this subsection (8) or a contract provision;

(II) Is a small business;

(III) Is not a business predominantly engaged in:

(A) Professional services provided by accountants, doctors, or lawyers;

(B) Banking; lending; real estate development; insurance; oil and gas exploration; direct gambling activities, which do not include ancillary gambling businesses such as manufacturers of gaming equipment and others as defined by the authority; or

(C) Making loans to or investing in a fund manager or affiliates of a fund manager;

(IV) Does not receive an investment from a venture capital fund that exceeds fifteen percent of the venture capital fund's aggregate total of certified capital; and

(V) Maintains its business in this state for at least five years after first receiving an investment of certified capital and has entered into a contract with a fund manager to comply with this requirement. The contract shall contain enforceable provisions requiring a return of any investment of certified capital and any other revenues required to be paid in the event of noncompliance with this subparagraph (V) or a contract provision.

(b) If a business meets some, but not all, of the criteria set forth in paragraph (a) of this subsection (8), the business may nevertheless be deemed to be a qualified business if the authority determines that the investment of certified capital in the business proposed by a fund manager pursuant to this part 2 will further the economic development of the state.

(c) Any business that is classified as a qualified business at the time of the first qualified investment in the business by a fund manager shall remain classified as a qualified business, and may receive continuing qualified investments from a venture capital fund. The continuing investments shall be qualified investments even though the business may not meet the definition of a qualified business at the time of the continuing investments; except that a qualified business shall comply with subparagraph (V) of paragraph (a) of this subsection (8) for at least five years after an initial qualified investment to remain a qualified business and to receive continuing qualified investments.

(9) "Qualified distribution" means any distribution out of certified capital from a venture capital fund for expenses related to managing and operating the fund. Qualified distributions shall not exceed two and one-half percent annually of the total amount of certified capital allocated to each venture capital fund unless authorized by the authority after a review of extraordinary items. "Qualified distribution" does not include the use of certified capital for litigation challenging the validity, implementation, or effect of this part 2 or article 3.5 of title 10, C.R.S., lobbying, or governmental relations.

(10) (a) "Qualified investment" means, subject to paragraph (b) of this subsection (10), the investment of certified capital by a fund manager in a qualified business or qualified rural business, as applicable, for the purchase of any debt, debt participation, equity, or hybrid security, including a debt instrument or security that has the characteristics of debt but provides for conversion into equity or equity participation instruments, including, but not limited to, options or warrants; except that a fund manager shall use certified capital only to make seed and early-stage investments in qualified businesses or qualified rural businesses, as applicable; except that the authority may allow a qualified investment in a qualified rural business that is not a seed or early-stage investment if the investment is appropriate and later-stage capital investments are not otherwise available to the qualified rural business. An investment shall be deemed to be a qualified investment only if the qualified business or qualified rural business in which the investment is made expends the qualified investment within Colorado; except that this limitation shall not be deemed to preclude the purchase of services or goods from outside of Colorado if such services are performed and such goods are used in Colorado.

(b) A fund manager shall not make a loan to a qualified business or qualified rural business unless the business has received two written loan rejection letters from two different commercial banks headquartered or chartered in Colorado that make small business loans, one of which shall be a preferred lender designated by the federal small business administration. Any such loan by a fund manager shall not be made through or in connection with any guaranteed loan program.

(11) (a) "Qualified rural business" means a qualified business that has its principal business operations in any county, but not any city and county, in this state that, as of June 9, 2001, has a population of not more than one hundred fifty thousand people and, if the county's population exceeds twenty thousand people, that has a growth rate that does not exceed the statewide average for the period of 1990-2000 by more than twenty-five percent as defined in the two most recent decennial censuses. Additionally, a qualified rural business shall be located in an area designated as an enterprise zone pursuant to article 30 of title 39, C.R.S., unless the authority waives this requirement.

(b) Any business that is classified as a qualified rural business at the time of the first qualified investment in the business by a fund manager shall remain classified as a qualified rural business and may receive continuing qualified investments from a venture capital fund. The continuing investments shall be qualified investments even though the business may not meet the definition of a qualified rural business at the time of the continuing investments; except that, to remain a qualified rural business and to receive qualified investments, a qualified rural business shall comply with subparagraph (V) of paragraph (a) of subsection (8) of this section for at least five years after an initial qualified investment.

(12) "Qualified taxpayer" means an insurance company that has contributed certified capital to the authority and received a tax credit certificate from the authority pursuant to section 24-46-204; except that, upon payment of certified capital by a qualified taxpayer, the qualified taxpayer may transfer or sell all or a portion of its venture capital tax credits to another insurance company, in which case "qualified taxpayer" shall be deemed to refer to such insurance company. A transfer or sale of venture capital tax credits by a qualified taxpayer shall not affect the schedule for taking the venture capital tax credits as provided in this part 2.

(13) "Seed and early-stage investment" means the first investment from a professional venture capital firm to a qualified business. A seed investment is made to a qualified business that has not yet fully established commercial operations or that involves continued research and product development. An early-stage investment is made to a qualified business for product development or initial marketing, manufacturing, or sales activities.

(14) "Venture capital fund" means one or more rural venture capital funds, one or more distressed urban community venture capital funds, or one or more statewide venture capital funds as described in section 24-46-203 (1), located outside of the state treasury, containing certified capital that is managed by a fund manager to make qualified investments.

(15) "Venture capital tax credit" or "tax credit" means the tax credit created by section 24-46-204 that a qualified taxpayer may claim pursuant to this part 2.



§ 24-46-202. Venture capital authority - board - staffing fund - bonds - enterprise fund - distribution of proceeds

(1) (a) There is hereby created as a special purpose authority, as defined in section 24-77-102 (15), the venture capital authority. The authority shall be a body corporate, a political subdivision of the state, and a public instrumentality, and its exercise of the powers conferred by this part 2 shall be deemed and held to be the performance of an essential public function; except that the authority shall not be an agency of state government and shall not be subject to administrative direction by any department, commission, board, or agency of the state. The authority shall constitute an enterprise for the purposes of section 20 of article X of the state constitution so long as it retains the authority to issue revenue bonds and receives less than ten percent of its total annual revenues in grants, as defined in section 24-77-102 (7), from all Colorado state and local governments combined. The authority shall not be a district for purposes of section 20 of article X of the state constitution.

(b) (I) The governing body of the authority shall be a board of directors consisting of nine members, of whom five shall be appointed by the governor, two shall be appointed by the president of the senate, and two shall be appointed by the speaker of the house of representatives. Board members shall be residents of this state. Board members shall have experience in venture capital, investment banking, institutional investment, fund management, or banking. A board member shall not have a business relationship with a current or proposed fund manager in the previous three years or for at least three years after an allocation of certified capital. Each member shall serve until a successor has been appointed and qualified. Any member shall be eligible for reappointment. The person making the original appointment shall fill any vacancy by appointment for the remainder of an unexpired term.

(II) (A) Subject to sub-subparagraph (B) of this subparagraph (II), the members of the board shall serve four-year terms, expiring on May 5 of each year.

(B) The speaker and the president shall each appoint one member with an initial term of two years and one member with an initial term of three years. Of the members appointed by the governor, two shall have initial terms of one year, two shall have initial terms of two years, and one shall have an initial term of three years.

(c) Any member of the board may be removed by the governor for misfeasance, malfeasance, willful neglect of duty, or other cause, after notice and a public hearing, unless the notice and hearing have been expressly waived in writing.

(d) (I) The board of directors of the authority shall adopt its own rules of procedure, shall elect a chair and a vice-chair from its membership, and shall keep a record of its proceedings. The authority may hire staff as it deems necessary or convenient to administer this part 2. The Colorado office of economic development and the Colorado economic development commission shall cooperate with the authority in such administration. The authority shall pay the office in advance as agreed upon by the authority and the office for all costs incurred by the office in providing staffing for the authority, including but not limited to the costs of compensation for employees staffing the authority and administration related to such staffing. The office shall credit any payment received from the authority to the venture capital authority staffing fund, which fund is hereby created in the state treasury. The fund is continuously appropriated to the office to pay costs incurred by the office in providing staffing for the authority. Interest and income derived from the deposit and investment of moneys in the fund shall remain in the fund and shall not be transferred to the general fund or any other fund at the end of any fiscal year.

(II) The authority shall meet at least once each quarter. Members shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their duties.

(2) (a) The authority may, by resolution that meets the requirements of subsection (3) of this section, authorize and issue revenue bonds in an amount not to exceed five million dollars in the aggregate for expenses of the authority. Bonds may be issued only after approval by both houses of the general assembly acting either by bill or joint resolution and after approval by the governor in accordance with section 39 of article V of the state constitution. Bonds shall be payable only from the enterprise fund.

(b) All bonds issued by the authority shall provide that:

(I) No holder of bonds may compel the state or any subdivision thereof to exercise its appropriation or taxing power; and

(II) The bonds do not constitute a debt or financial obligation of the state and are payable only from the net revenues allocated to the authority for expenses as designated in the bonds.

(3) (a) Any resolution authorizing the issuance of bonds under this section shall state:

(I) The date of issuance of the bonds;

(II) A maturity date or dates during a period not to exceed twenty years after the date of issuance of the bonds;

(III) The interest rate or rates on, and the denomination or denominations of, the bonds; and

(IV) The medium of payment of the bonds and the place where the bonds will be paid.

(b) Any resolution authorizing the issuance of bonds under this section may:

(I) State that the bonds are to be issued in one or more series;

(II) State a rank or priority of the bonds; and

(III) Provide for redemption of the bonds prior to maturity, with or without premium.

(4) Any bonds issued pursuant to the terms of this section may be sold at public or private sale. If bonds are to be sold at a public sale, the authority shall advertise the sale in any manner the authority deems appropriate. All bonds issued pursuant to the terms of this section shall be sold at a price not less than the par value thereof, together with all accrued interest up to the date of delivery.

(5) Notwithstanding any provision of law to the contrary, all bonds issued pursuant to this section are negotiable.

(6) (a) A resolution pertaining to issuance of bonds under this section may contain covenants as to:

(I) The purpose to which the proceeds of sale of the bonds may be applied, and the permissible use and disposition thereof;

(II) Such matters as are customary in the issuance of revenue bonds, including, without limitation, the issuance and lien position of other or additional bonds; and

(III) Books of account and the inspection and audit thereof.

(b) Any resolution made pursuant to the terms of this section shall be deemed a contract with the holders of the bonds, and the duties of the authority under the resolution shall be enforceable by any appropriate action in a court having jurisdiction.

(7) Bonds issued under this section and bearing the signatures of the board members of the authority in office on the date of the signing shall be deemed valid and binding obligations regardless of whether, prior to delivery and payment, any or all of the persons whose signatures appear thereon have ceased to be members of the board.

(8) (a) Except as otherwise provided in the resolution authorizing the bonds, all bonds of the same issue under this section shall have a prior and paramount lien on the net revenues pledged therefor. The authority may provide for preferential security for any bonds, both principal and interest, to be issued under this section to the extent deemed feasible and desirable by the authority over any bonds that may be issued thereafter.

(b) Bonds of the same issue or series issued under this section shall be equally and ratably secured, without priority by reason of number, date, sale, execution, or delivery, by a lien on the net revenue pledged in accordance with the terms of the resolution authorizing the bonds.

(9) The authority may accept grants from any source and shall deposit the grants in the enterprise fund, which fund is hereby created in the authority. The enterprise fund shall be a revolving fund administered by the authority as a government-owned business that provides oversight concerning the investment of revenues in the enterprise fund pursuant to this part 2. Revenues earned on the investment or deposit of moneys in the enterprise fund shall be credited to the enterprise fund.

(10) (a) The authority shall utilize the enterprise fund:

(I) As a revolving, evergreen fund to provide continued seed and early-stage investment capital to qualified businesses and qualified rural businesses, and for this purpose the authority shall transfer revenues in the fund to one or more venture capital funds for the purpose of enabling a fund manager to make qualified investments; and

(II) For its direct and indirect expenses in administering this part 2, including repayment of revenue bonds and payment for costs of staffing the authority paid to the Colorado office of economic development pursuant to subparagraph (I) of paragraph (d) of subsection (1) of this section.

(b) The authority shall deposit revenues from the following sources in the enterprise fund:

(I) Distributions of an amount equal to one hundred percent of certified capital prior to the distribution of any remaining proceeds;

(II) Distributions of all remaining proceeds according to the authority's contract with each fund manager;

(III) Fees; and

(IV) Assessed penalties.



§ 24-46-203. Venture capital funds - managers - qualified investments - contract - distributions

(1) The authority shall establish procedures and additional selection criteria for, and shall conduct, a competitive process for the selection of one or more fund managers to establish and manage one or more rural venture capital funds and to establish and manage one or more statewide venture capital funds. The authority shall establish and publicize the deadlines for the competitive selection process. The authority may establish reasonable application fees. In conducting the competitive process, the authority shall not be subject to the requirements of the "Procurement Code", articles 101 to 112 of this title. The authority shall select fund managers by December 31, 2004, and thereafter as necessary. When selecting a fund manager, the authority shall place a significant emphasis on:

(a) The total amount of venture capital managed by the applicant in Colorado and elsewhere;

(b) The applicant's historical return on investment, with an emphasis on returns from seed and early stage investments;

(c) The percentage of proceeds to be retained by the applicant in comparison with the percentage of proceeds to be distributed to the enterprise fund.

(2) The authority shall allocate:

(a) Twenty-five percent of certified capital to one or more fund managers for the establishment and management of one or more rural venture capital funds for the purpose of making qualified investments in qualified rural businesses;

(b) Fifty percent of certified capital to one or more fund managers for the establishment and management of one or more statewide venture capital funds for the purpose of making qualified investments in other qualified businesses; and

(c) Twenty-five percent of certified capital to one or more fund managers for the establishment and management of one or more distressed urban community venture capital funds for the purpose of making qualified investments in qualified businesses whose principal business operations are located in a distressed urban community.

(3) As soon as practicable after the selection date, the authority and each fund manager shall enter into a contract whereby the fund manager shall establish and manage the venture capital funds pursuant to this part 2 and shall comply with other requirements established by the authority. The contract shall specify that the fund manager shall make qualified investments according to the following schedule:

(a) By January 1, 2006, the fund manager shall have made at least one qualified investment.

(b) Within the period ending three years after an allocation date, a fund manager shall have made qualified investments cumulatively equal to at least thirty percent of the certified capital allocated to it on such allocation date.

(c) Within the period ending five years after an allocation date, a fund manager shall have made qualified investments cumulatively equal to at least fifty percent of the certified capital allocated to it on such allocation date.

(d) Within the period ending ten years after an allocation date, a fund manager shall have made qualified investments cumulatively equal to at least one hundred percent of the certified capital allocated to it on such allocation date.

(4) A fund manager may, before making a proposed qualified investment in a specific business, request from the authority a written opinion that the business in which it proposes to invest is located in a distressed urban community or should be considered a qualified business or qualified rural business, as applicable. Upon receiving a request, the authority shall have thirty working days to determine whether the business is located in a distressed urban community or the business meets the definition of a qualified business or qualified rural business, as applicable, and notify the fund manager of its determination with an explanation of the determination. If the authority fails to notify the fund manager of its determination within thirty working days, the business in which the fund manager proposes to invest shall be deemed to be located in a distressed urban community or to be a qualified business or qualified rural business, as applicable.

(5) A fund manager shall invest all certified capital not currently invested in qualified investments in:

(a) Cash that is deposited in a federally insured financial institution;

(b) Certificates of deposit in a federally insured financial institution;

(c) Investment securities that are obligations of the United States, its agencies, or instrumentalities or obligations that are guaranteed fully as to principal and interest by the United States;

(d) Debt instruments rated at least "AA" or its equivalent by a nationally recognized credit rating organization, or issued by, or guaranteed with respect to payment by, an entity whose unsecured indebtedness is rated at least "AA" or its equivalent by a nationally recognized credit rating organization, and that are not subordinated to other unsecured indebtedness of the issuer or the guarantor, as the case may be;

(e) Obligations of this state, any municipality in this state, or any political subdivision thereof;

(f) Interests in money market funds, the portfolios of which are limited to cash and obligations described in this subsection (5); or

(g) Any other investments approved in advance and in writing by the authority.

(6) (a) The authority's contract with a fund manager shall state the terms governing the distribution, other than a qualified distribution, of certified capital and proceeds. Unless authorized by its contract with the authority and until it has made the distribution specified in paragraph (b) of this subsection (6), a fund manager shall not make any distributions from:

(I) Certified capital other than qualified distributions; or

(II) Proceeds.

(b) (I) The fund manager shall distribute to the authority an amount equal to one hundred percent of certified capital allocated to venture capital funds managed by the fund manager prior to making distributions pursuant to subparagraph (II) of this paragraph (b). The authority shall deposit the distribution in the enterprise fund.

(II) After the distribution made pursuant to subparagraph (I) of this paragraph (b) has occurred, the fund manager shall distribute all remaining certified capital and proceeds on a pro-rated basis between the authority and the fund manager as negotiated in the contract by the authority and as certified capital and proceeds become available. The authority shall deposit the distributions to the enterprise fund.

(7) (a) In addition to other items as specified by the authority, on or before January 31 of each year, each fund manager shall report the following to the authority:

(I) The balance of certified capital at the end of the immediately preceding calendar year for each venture capital fund managed by the fund manager;

(II) The number of jobs created in Colorado from qualified investments made by the fund manager and the amount of proceeds, if any, received by the fund manager from the investments;

(III) The amount of qualified distributions made by the fund manager from certified capital during the immediately preceding calendar year; and

(IV) All qualified investments made by the fund manager from certified capital during the immediately preceding calendar year.

(b) Annually, and within ninety days after the close of its fiscal year, each fund manager shall provide to the authority an audited financial statement that includes the opinion of an independent certified public accountant. The audit shall address the methods of operation and conduct of the business of the fund manager to determine whether the fund manager is complying with this part 2 and the authority's contract and whether the certified capital received by the fund manager has been invested as required under this part 2 and the authority's contract.

(8) Venture capital fund offering materials shall include the following statement:

The state of Colorado does not endorse the quality of management or the potential for earnings of such fund and is not liable for damages or losses to any investor in the fund or any other entity. Selection by the Colorado Venture Capital Authority to participate in this program does not constitute a recommendation or endorsement of the venture capital fund or its investments by the Colorado Venture Capital Authority. (9) If a fund manager violates any applicable provision of this part 2 or any material provision of the authority's contract with the fund manager, the authority may require the fund manager to make a payment in an amount up to the amount of certified capital received by the fund manager in addition to penalties as determined by the authority. The payments shall be deposited in the enterprise fund. The authority may use additional remedies, as specified in its contract with a fund manager, to ensure appropriate oversight of the venture capital program. The authority shall conduct an annual review of each fund manager to determine its compliance with the requirements of this part 2 and its contract with the authority.



§ 24-46-204. Venture capital tax credits - contributions to authority - report

(1) For tax years commencing on or after January 1, 2005, but no later than January 1, 2014, and subject to the requirements and limitations of this section, there shall be allowed to any qualified taxpayer a venture capital tax credit to be used against the taxpayer's premium tax liability. The authority shall issue tax credit certificates to qualified taxpayers with a total value of fifty million dollars to be taken by one or more qualified taxpayers at the rate of up to five million dollars per year for each of the calendar years from 2005 through 2014; except that if H.B. 04-1206 is enacted at the second regular session of the sixty-fourth general assembly, becomes law, and is subsequently declared to be unconstitutional by a final judgment that invalidates the tax credits enacted by such bill, the authority shall issue tax credit certificates to qualified taxpayers with a total value of one hundred million dollars to be taken by one or more qualified taxpayers at the rate of up to ten million dollars per year for each of the remaining calendar years through 2014. A qualified taxpayer shall submit the tax credit certificate with the taxpayer's tax return.

(2) Upon completion of the authority's competitive selection process for fund managers pursuant to section 24-46-203, but no earlier than January 31, 2004, and no later than December 1 of each year from 2005 until 2014, the authority shall issue a tax credit certificate to a qualified taxpayer pursuant to subsection (5) of this section and shall allocate certified capital contributed to the authority by the qualified taxpayer to one or more fund managers selected by the authority in accordance with section 24-46-203 (2).

(3) If the amount of the tax credit claimed by a qualified taxpayer exceeds the amount due on its premium tax liability in the tax year for which the tax credit is being claimed, the amount of the tax credit not used to offset taxes may be carried forward for up to ten years as tax credits against the qualified taxpayer's subsequent years' premium tax liability.

(4) A qualified taxpayer claiming a tax credit against premium tax liability earned through a contribution of certified capital to the authority shall not be required to pay any additional or retaliatory tax as a result of claiming the credit.

(5) (a) An insurance company shall become a qualified taxpayer if all of the conditions of the tax credit certificate and the following conditions are met:

(I) Pursuant to a form established by the authority, the insurance company shall make a timely and irrevocable offer, contingent only upon the authority's issuance to the insurance company of a tax credit certificate, to make a specified contribution of certified capital to the authority on dates specified by the authority. The offer shall include the requested amount of tax credits, the year for which the tax credits are requested, the insurance company's specified contribution for each tax credit dollar requested, which contribution shall be no less than eighty percent of the requested amount of tax credits, and any other information required by the authority.

(II) The authority shall issue a tax credit certificate to the insurance company. The tax credit certificate shall state the date by which cash contributions shall be made by the qualified taxpayer, the date by which tax credits shall be available for use by the qualified taxpayer, penalties and any other remedies for noncompliance, and any other requirements deemed necessary by the authority as a condition of issuing the tax credit certificate.

(III) Pursuant to subsection (7) of this section, the insurance company timely makes the contribution of certified capital to the authority specified in subparagraph (I) of this paragraph (a).

(b) The authority shall establish and publicize to insurance companies:

(I) Deadlines for submitting irrevocable offers for contributions and for issuing tax credit certificates;

(II) Forms and requirements for offers and the content requirements of such offers; and

(III) Any other requirement determined to be necessary by the authority.

(c) (I) A tax credit certificate shall specify:

(A) An amount of money that a qualified taxpayer may claim as a tax credit pursuant to this section;

(B) The amount of certified capital that the qualified taxpayer has contributed or will contribute by the dates specified in the tax credit certificate;

(C) The calendar year in which the tax credits may be used against the qualified taxpayer's premium tax liability;

(D) Penalties and remedies in the event of noncompliance by the qualified taxpayer; and

(E) Other conditions deemed necessary by the authority.

(II) The authority shall continue to issue tax credit certificates in the order of the insurance companies that have offered to contribute the next highest value per tax credit dollar requested until the authority has issued five million dollars of tax credit certificates per year, or if H.B. 04-1206 is enacted at the second regular session of the sixty-fourth general assembly, becomes law, and is subsequently declared to be unconstitutional, until the authority has issued ten million dollars of tax credit certificates per year; except that the authority may issue tax credit certificates on an annual basis, a multi-year basis, or periodically as it deems necessary.

(6) On or before January 31, 2006, and on or before each succeeding January 31 until January 31, 2015, the authority shall provide a report to the division of insurance in the department of regulatory agencies. The report shall identify each qualified taxpayer for the tax year that ended during the prior calendar year by name and identifying number issued by the national association of insurance commissioners, or any analogous successor organization, and shall list the amount of the tax credits allowed to the qualified taxpayer.

(7) (a) To become a qualified taxpayer, an insurance company shall pay the specified amount of certified capital to the authority when due.

(b) (I) If an insurance company fails to make a payment of certified capital to the authority when due, the authority shall provide the insurance company with a notice by certified mail that the insurance company has fifteen working days to cure the defect. The fifteen-day period shall begin on the date the notice is postmarked.

(II) Failure by an insurance company to make the payment of certified capital by the end of the fifteenth working day shall result in an immediate forfeiture of any right to claim the tax credits. The authority shall be authorized to reallocate such tax credits to other qualified taxpayers as deemed necessary by the authority. Reallocation shall not diminish the authority's ability to use penalties and remedies as stated in the tax certificate.

(III) The authority shall assess penalties against a qualified taxpayer that fails to make the payment of certified capital by the end of the fifteenth working day as stated in the tax credit certificate and may pursue other remedies and actions as stated in the tax certificate.



§ 24-46-205. Administrative expenses

All direct and indirect expenditures incurred by the authority in carrying out the responsibilities assigned in this part 2 shall be paid from the enterprise fund without the necessity of an appropriation by the general assembly.



§ 24-46-206. Office - report

The office of economic development shall assist the authority in administering this part 2. The authority shall submit a report to the state auditor on February 1 of each year regarding the results of the implementation of this part 2.



§ 24-46-207. Conflict of interest

No member or employee of the executive branch shall become an officer, director, employee, or consultant of or receive any compensation from the authority or a fund manager either during the term of the member or employee's employment with the executive branch or for six years after such term ends. However, this section shall not prohibit any employee of the Colorado office of economic development from staffing the authority or prohibit the authority from paying the office for costs of staffing the authority incurred by the office in providing staffing for the authority as required by section 24-46-202 (1)(d)(I).






Part 3 - Colorado Regional Tourism Act

§ 24-46-301. Short title

This part 3 shall be known and may be cited as the "Colorado Regional Tourism Act".



§ 24-46-302. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The health, safety, and welfare of the people of the state of Colorado are enhanced by a diverse revenue stream, and the people of the state would benefit from an expansion of opportunities for investment in large-scale regional tourism projects that will attract significant investment and revenue from outside the state;

(b) Diversification of the state's economic base can contribute to much-needed economic stability;

(c) Colorado is in competition with other states to attract large-scale regional tourism projects;

(d) It is in the best interests of the people of the state to provide a financing mechanism for attracting, constructing, and operating large-scale regional tourism projects that will attract significant investment and revenue from outside the state; and

(e) In keeping with Colorado's tradition of local governments playing a significant role in land use and development projects, regional tourism projects should be proposed by a local government or by one or more local governments working together.



§ 24-46-303. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Base year revenue" means the state sales tax revenue collected during the twelve-month period immediately prior to the month in which a regional tourism project is authorized, as determined by the department of revenue.

(1.5) "Baseline growth rate" means the forecasted growth in state sales tax revenue above the base year revenue that would be collected in a proposed regional tourism zone if the proposed regional tourism project did not occur, as determined pursuant to section 24-46-304 (1.5).

(2) "Commission" means the Colorado economic development commission created in section 24-46-102.

(3) "Director" means the director of the Colorado office of economic development created in section 24-48.5-101.

(4) "Eligible costs" means the costs of designing, constructing, financing, and maintaining eligible improvements designated by the commission as part of an approved regional tourism project, including but not limited to costs of engineering, construction engineering, surveying, construction surveying, construction labor and materials, design, planning, legal services, accounting, overhead or administrative staffing, financing, bond issuance or reissuance, underwriting, interest payments, loan origination fees, and similar necessary and convenient costs incurred by the financing entity in exercising its powers pursuant to this part 3. Moneys advanced by private developers within the regional tourism project to the financing entity for eligible improvements, whether pursuant to loans or contractual funding and reimbursement agreements, together with reasonable interest thereon, shall be eligible costs. In addition, the financing entity's costs for purchasing eligible improvements constructed and owned by third parties either prior to or subsequent to designation of the regional tourism project shall be eligible costs. Costs and expenses incurred by the financing entity pursuant to section 24-35-118 and in complying with its annual report and audit obligations under this part 3 shall be eligible costs.

(5) "Eligible improvements" means the specific improvements authorized by the commission as part of an approved regional tourism project, whether publicly or privately owned, including but not limited to storm sewer and sanitary sewer collection, conveyance, distribution, treatment, and related facilities and real property interests necessary or convenient thereto; potable and nonpotable water supplies and collection, conveyance, distribution, treatment, and related facilities and real property interests related thereto; roads; streets; state highways; rights-of-way; lighting; traffic signals and signs; direction and location signage and similar signage; land acquisition; surveying, engineering, soils testing, site planning, grading, and similar activities necessary or convenient for site preparation and development; park and recreational facilities; trails and paths; public safety facilities; landscaping; tourism and entertainment facilities; transportation facilities; surface and structured parking facilities; and any other facilities or improvements necessary to or convenient for the completion of an approved project.

(6) "Financing entity" means the entity designated by the commission in connection with its approval of a regional tourism project to receive and utilize state sales tax increment revenue. A financing entity may be a metropolitan district created pursuant to title 32, C.R.S., an urban renewal authority created pursuant to part 1 of article 25 of title 31, C.R.S., or any regional tourism authority to be formed pursuant to this part 3.

(7) "Financing term" means the aggregate period authorized by the commission pursuant to this part 3 within which the financing entity is authorized to receive and utilize state sales tax increment revenue to finance eligible costs.

(7.5) "Gambling-related activities" means any betting, wagering, or payments made on or in connection with one or more games that qualify as gambling as defined in section 18-10-102 (2), C.R.S., or limited gaming as defined in section 9 of article XVIII of the state constitution and section 12-47.1-103 (19), C.R.S.

(8) "Local government" means a city, county, city and county, or town or a group of contiguous cities, counties, city and counties, or towns.

(9) "Regional tourism authority" or "authority" means a corporate body organized pursuant to this part 3 for the purposes, with the powers, and subject to the restrictions set forth in this part 3 and the formation of which has been approved by the commission pursuant to this part 3.

(10) "Regional tourism project" or "project" means a development project that is planned to include a tourism or entertainment facility together with ancillary uses, structures, and improvements, and that has been approved by the commission pursuant to this part 3.

(11) "Regional tourism zone" means the geographic area defined by the commission as part of an approved regional tourism project. A regional tourism zone shall not extend into the territorial boundaries of any local government except for the local government that is requesting the designation of the regional tourism zone. A regional tourism zone may be limited to portions of a local government and may include noncontiguous tracts or parcels of property.

(12) "State sales tax increment revenue" means the portion of the revenue derived from state sales taxes, including any revenue attributable to the baseline growth rate and not including any sales taxes for remote sales as specified in section 39-26-104 (2), C.R.S., collected within a designated regional tourism zone in excess of the amount of base year revenue.

(13) "Tourism or entertainment facility" means a facility or group of interrelated facilities constructed primarily for use as a tourism or entertainment venue that is reasonably anticipated to draw a significant number of regional, national, or international patrons. A tourism or entertainment facility may include but need not be limited to museums, stadiums, arenas, major sports facilities, performing arts theaters, theme or amusement parks, conference center or resort hotels, or other similar venues. "Tourism or entertainment facility" shall not include any facility or group of interrelated facilities that directly or indirectly offer, make available, or facilitate in any manner one or more gambling-related activities.



§ 24-46-304. Regional tourism project - application - requirements

(1) Any local government may apply for approval of a regional tourism project, including designation of a regional tourism zone, the creation of a regional tourism authority, and designation of a financing entity to receive, utilize, and disburse state sales tax increment revenue for eligible costs.

(1.5) (a) Before a local government submits an application for a regional tourism project to the Colorado office of economic development pursuant to subsection (2) of this section, the local government shall submit a map showing the proposed boundaries of the proposed regional tourism zone to the office of state planning and budgeting. The office of state planning and budgeting, in conjunction with the Colorado office of economic development, shall determine the baseline growth rate for the area included in the proposed regional tourism zone. In determining the baseline growth rate, the office of state planning and budgeting and the Colorado office of economic development shall consider the growth rate in the area included in the proposed regional tourism zone during the previous five calendar years at a minimum.

(b) The office of state planning and budgeting may charge a local government a submission fee of up to three thousand dollars per submission for the costs incurred in determining the baseline growth rate.

(c) The local government and the third-party analyst retained pursuant to paragraph (i) of subsection (2) of this section shall use the baseline growth rate in their assumptions and economic analyses for the purpose of calculating the total cumulative dollar amount and percentage of the state sales tax increment revenue that can be dedicated to the proposed regional tourism project as required by paragraphs (h) and (i) of subsection (2) of this section.

(2) A local government shall submit an application for a regional tourism project to the Colorado office of economic development in a form and manner to be determined by the commission. The office shall provide the commission with each application received after the director's review pursuant to section 24-46-305. The application shall include, but need not be limited to, the following:

(a) Maps of the proposed project area showing both current conditions and a conceptual rendering of the proposed project in its anticipated built condition;

(b) A map showing the proposed boundaries of the proposed regional tourism zone;

(c) A narrative description of the proposed project, including the location and estimated overall cost, estimated eligible costs, anticipated scope and phasing of eligible improvements, and the infrastructure existing or needed in connection with the project;

(d) A discussion of each of the application criteria and how the project will meet each of the criteria, including an economic analysis detailing projected economic development, impact on future state sales tax revenue during and after the financing term, the number of new jobs to be created by the project by job category as defined by the Colorado department of labor and employment occupational employment statistics survey and the wages and, to the extent that it is reasonably possible, information on health benefits for jobs in each category, market impact, anticipated regional and in-state competition, the ability to attract out-of-state tourists, the fiscal impact to local governments within and adjacent to the regional tourism zone, an analysis of the impact to local school districts and an estimate of the percentage of total program that the state will become responsible to fund through the state's share of total program pursuant to section 22-54-106, C.R.S., in the event that an urban renewal authority is the financing entity for the regional tourism project and uses property tax revenue to finance the project, and any other information reasonably requested by the commission;

(e) A description of the proposed financing entity, a general description of the financing entity's plan for financing the eligible costs and providing the eligible improvements, and whether authorization of a regional tourism authority is requested. A request for authorization of a regional tourism authority shall include a description of the proposed authority's geographic boundaries, requested powers, and anticipated sources of revenue, if any, in addition to state sales tax increment revenue.

(f) If it is anticipated that the financing entity will enter into contractual arrangements with one or more urban renewal authorities, metropolitan districts, local governments, or private parties with respect to the method of financing the eligible costs and providing eligible improvements, a general description of such contemplated contractual arrangements;

(g) If it is anticipated that the eligible improvements will be constructed in phases or that financing of the eligible costs will be accomplished in phases, a description of the contemplated phases and anticipated timing of the phases;

(h) The proposed financing term, the total cumulative dollar amount of revenue that can be allocated to the financing entity, the percentage of state sales tax increment revenue to be allocated to the financing entity, and the portion of the financing term during which such percentage is to be allocated to the financing entity. No single debt issuance of the financing entity shall have a maturity date in excess of thirty years; except that the financing term may exceed thirty years to the extent that the financing entity anticipates issuing a series of bonds or other forms of debt and provided that the financing entity shall have the ability to consolidate or refinance previously issued debt or bonds with a maturity date for such consolidated or refinanced debt or bonds not to exceed thirty years.

(i) Along with the economic analysis submitted with the application, a report by a third-party analyst who is an expert in the field of economic or public financial analysis calculating the total cumulative dollar amount and percentage of the state sales tax increment revenue that can be dedicated to the regional tourism project to be set by the commission pursuant to section 24-46-305 (3)(d). The applicant shall share its data and reasoning with the third-party analyst, and the analyst shall rely on such data and reasoning as it deems appropriate in the exercise of its independent judgment. An applicant dissatisfied with such report may revise its application and request report revisions. The reviewing third-party analyst shall be chosen through a request for proposals issued by the office of state planning and budgeting to ensure an independent and thorough analysis, and the third-party analyst shall report to that office. The office of state planning and budgeting shall charge an application fee to the applicant to pay the costs for the third-party analyst to:

(I) Assess the assumptions used in the application to estimate net new tourism revenues to Colorado;

(II) Calculate the total anticipated sales tax increment revenue in the proposed regional tourism zone;

(III) Calculate the amount and percentage of the total regional tourism zone sales tax increment revenue that each county and municipality that is a party to a multi-party application is eligible to receive; and

(IV) Assess the probability of the proposed project moving forward without funding from tax increment financing.

(3) An application by a local government for designation as a regional tourism project shall be approved by the commission upon a finding by the majority of the commissioners participating in the review of the application that the application demonstrates that each of the following criteria are materially met:

(a) The project is of an extraordinary and unique nature and is reasonably anticipated to contribute significantly to economic development and tourism in the state and the communities where the project is located;

(b) The project is reasonably anticipated to result in a substantial increase in out-of-state tourism;

(c) A significant portion of the sales tax revenue generated by the project is reasonably anticipated to be attributable to transactions with nonresidents of the state. An exception to this requirement may apply if a significant portion of the sales tax revenue generated by the project is reasonably anticipated to be attributable to residents of the state but the revenue would otherwise leave the state due to a lack of a similar project or facility in the state.

(d) The local government has provided reliable economic data demonstrating that, in the absence of state sales tax increment revenue, the project is not reasonably anticipated to be developed within the foreseeable future.

(4) The general assembly shall appropriate fifty thousand dollars to the office of state planning and budgeting for the 2014-15 state fiscal year to be used by the office for necessary and additional analytical work related to the proposed regional tourism projects.



§ 24-46-305. Regional tourism project approval - director - commission - review

(1) Upon receipt of a local government's application for a regional tourism project, the director or the director's designee shall review the application and shall make an initial determination regarding whether the application has met the criteria for a regional tourism project specified in section 24-46-304.

(2) (a) Upon review of each application for completeness, the director shall forward the application to any county or counties where the regional tourism project will be implemented and to municipalities adjacent to where the regional tourism project will be implemented for an opportunity to review the application and submit comments to the commission. The director shall provide such counties and municipalities with the application at least thirty days prior to the public hearing held pursuant to subsection (3) of this section. The director shall also forward the application to the commission with a recommendation that the commission approve or deny the application or approve the application with conditions; except that the commission shall not approve any project that, if approved, would likely create a state sales tax revenue dedication of more than fifty million dollars to all regional tourism projects in any given year.

(b) The commission shall not approve more than two initial projects pursuant to this subsection (2).

(c) On or after May 31, 2014, but prior to January 1, 2016, the commission may approve two new regional tourism projects.

(3) The commission shall hold a public hearing, subject to the provisions of the "Colorado Sunshine Act of 1972", article 6 of this title, to review and consider the application. After the hearing has been held, the commission shall review each application and give consideration to the director's recommendations. The commission shall take action on the application within a reasonable time after submission. If the commission approves the application, it shall adopt a resolution specifying the following:

(a) The local government that has been approved to undertake a regional tourism project;

(b) The area of the regional tourism zone;

(c) Whether the commission has authorized the creation of a regional tourism authority; and

(d) The total cumulative dollar amount and percentage of the state sales tax increment revenue that will be dedicated to the regional tourism project. Such percentage shall be set at a value that in the best estimation of the commission will result in only the net new revenue likely created by the project and related development being dedicated to the financing entity and shall exclude any sales tax revenue the state would likely have received without the project and development. The total cumulative dollar amount and percentage of the sales tax increment revenue that can be dedicated to the regional tourism project shall not exceed the third-party analyst's calculation of the total cumulative dollar amount and percentage of sales tax increment revenue that can be dedicated to the regional tourism project, as reported pursuant to section 24-46-304 (2)(i), by more than fifty percent; except that the commission may determine a total cumulative dollar amount and percentage of the sales tax increment revenue that can be dedicated to the regional tourism project that exceeds the third-party analyst's calculations by more than fifty percent by a unanimous vote of all members of the commission.

(4) As part of the approval of a regional tourism project, the commission shall authorize the department of revenue to collect the percentage of the state sales tax increment revenue set by the commission pursuant to paragraph (d) of subsection (3) of this section on behalf of the approved financing entity and shall authorize the financing entity to receive and utilize the state sales tax increment revenue for the duration of the financing term. In implementing such authorization, the department of revenue shall remit such revenue to the financing entity on a monthly basis promptly after collection. The commission shall authorize the utilization of the state sales tax increment revenue by the financing entity pursuant to this part 3 and any conditions of approval imposed by the commission and incorporated in writing into the commission's resolution of approval.

(4.5) The total amount of state sales tax increment revenue dedicated to the regional tourism project for the entire duration of the project shall not exceed the total cumulative dollar amount specified by the commission pursuant to paragraph (d) of subsection (3) of this section. The department of revenue shall track the annual and cumulative state sales tax increment revenue remitted to the financing entity for the project and shall notify the commission when cumulative payments approach the limits set by the commission for the commission's concurrence regarding the dollar limits. After the department of revenue has cumulatively remitted such total cumulative dollar amount to the financing entity pursuant to subsection (4) of this section, the department of revenue shall not remit any additional sales tax increment revenue from the state to the financing entity, even if the approved financing term is not completed. The department of revenue shall notify the commission if it is no longer remitting sales tax increment revenue to the financing entity because the financing entity has reached its total cumulative dollar amount of sales tax increment revenue.

(5) Following the commission's approval of an application, the commission shall promptly transmit written notice and a copy of the approval to the executive director of the department of revenue. Such transmittal shall include any information deemed necessary by the department of revenue to fulfill its obligations pursuant to this part 3.



§ 24-46-306. Regional tourism authority - board - creation - powers and duties

(1) The commission shall not deny a request to authorize the creation of a regional tourism authority if the commission otherwise approves an application for a regional tourism project that includes a request for the formation of a regional tourism authority.

(2) A regional tourism authority, if authorized, shall be governed by a board consisting of the following members:

(a) If the applicant is a single local governmental entity, two members appointed by the commission who are owners of commercial property within the regional tourism zone and three members appointed by the local governmental entity. Of the members appointed by the local governmental entity, at least one member shall be a locally elected official and at least one member shall represent the community at large.

(b) If the applicant is two local governmental entities, three members appointed by the commission who are owners of commercial property within the regional tourism zone and two members appointed by each of the local governmental applicants. Of the members appointed by the local governmental applicants, at least one member shall be an elected official of the local government and at least one member shall represent the community at large.

(c) Except as otherwise provided in paragraph (d) of this subsection (2), if the applicant is more than two local governmental entities, a single member who is an elected official and a single member who represents the community at large appointed by each local governmental entity and one less than an equal number of commercial property owners within the tourism zone appointed by the commission.

(d) If the applicant is more than two local governmental entities that consist of more than two counties, a single member who is an elected official and a single member who represents the county at large appointed by each county governmental entity and one less than an equal number of commercial property owners within the regional tourism zone who are appointed by the commission.

(3) Unless limited by the commission's conditions of approval, each authority shall have all of the powers necessary or convenient to carry out and effect the purposes and provisions of this part 3, including but not limited to the following powers:

(a) Perpetual existence and succession;

(b) To adopt, have, and use a corporate seal;

(c) To sue and be sued and to be a party to suits, actions, and proceedings;

(d) To undertake regional tourism projects;

(e) To enter into contracts and agreements affecting the affairs of the regional tourism authority as necessary to complete a regional tourism project;

(f) To receive, invest, pledge, spend, and otherwise utilize and expend state sales tax increment revenue in accordance with an approved regional tourism project;

(g) To assign and pledge to any metropolitan district or urban renewal authority having all or any portion of the regional tourism zone within its boundaries or service area the authority's right to receive and utilize state sales tax increment revenue to support bonds or other financing instruments issued or entered into by the metropolitan district or urban renewal authority for eligible costs or to acquire eligible improvements, including but not limited to loans or funding and reimbursement agreements with developers involved in the regional tourism project or other third parties;

(h) To borrow money and incur indebtedness and evidence the same by certificates and note and debentures, to issue bonds, and to invest any moneys of the authority not required for immediate disbursement in property or in securities in which public bodies may legally invest funds subject to their control pursuant to part 6 of article 75 of this title;

(i) To deposit any moneys not required for immediate disbursement in any depository authorized in section 24-75-603 and, for the purpose of making such deposits, to appoint by written resolution one or more persons to act as custodians of the moneys of the authority, which person or persons shall give surety bonds in the amounts and form and for the purposes as the authority requires;

(j) To make such appropriations and expenditures of its funds and to set up, establish, and maintain such general, separate, or special funds and bank accounts or other accounts as it deems necessary or convenient to carry out and effect the purposes and provisions of this part 3;

(k) To accept on behalf of the regional tourism authority real or personal property for the use of the authority and to accept gifts and conveyances made to the authority upon such terms or conditions as the board of the authority may approve;

(l) To adopt, amend, and enforce bylaws and rules that are not in conflict with the constitution and laws of the state for carrying out the business, objects, and affairs of the authority;

(m) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted to the regional tourism authority by this part 3. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part 3; and

(n) To authorize the use of electronic records or signatures and to adopt rules, standards, policies, and procedures for use of electronic records or signatures pursuant to article 71.3 of this title.

(4) A regional tourism authority shall not have the power of eminent domain and shall not have the power to impose or levy any sales tax, use tax, property tax, or any other tax.

(5) The board of directors of a regional tourism authority shall be subject to the provisions of the "Colorado Open Records Act", article 72 of this title, and the "Colorado Sunshine Act of 1972", article 6 of this title.



§ 24-46-307. State sales tax increment revenue

(1) In order to implement the collection of state sales tax increment revenue, the resolution adopted by the commission approving a regional tourism project shall state that state sales taxes, if any, levied and collected after the effective date of the commission's approval of the project shall be divided and distributed by the department of revenue as follows:

(a) The portion of state sales taxes collected within the boundaries of the regional tourism zone equal to the base year revenue shall be paid into the state treasury as such state sales taxes are normally collected and paid; and

(b) The portion of sales tax revenue in excess of the base year revenue shall be allocated to and, when collected, paid into a special fund established by the financing entity. The financing entity shall segregate such revenue from other moneys of the financing entity, if any, and shall utilize such sales tax revenue solely to finance eligible costs incurred for the purpose of constructing the eligible improvements and implementing the regional tourism project. The special fund may be used, without limitation, to pay the principal of, the interest on, and any premiums due in connection with the bonds of, loans or advances to, or indebtedness incurred by, whether funded, refunded, assumed, or otherwise, such financing entity for financing or refinancing, in whole or in part, a regional tourism project. Any excess state sales tax collections not allocated pursuant to this paragraph (b) shall be paid into the funds of the state treasury.

(2) State sales tax increment revenue, together with any investment income earned thereon, shall be construed and treated for all purposes as being assigned to, the property of, and the revenue of the applicable financing entity and shall not be construed or treated for any purpose as revenue or property of the state.



§ 24-46-308. Annual report - audit

(1) Within ninety days of the end of the first full state fiscal year after the commission approves a regional tourism project and on the same date each year thereafter, the financing entity shall prepare and submit to the commission an annual report detailing the total amount of state sales tax increment revenue that the regional tourism project has collected over the past year, how such revenue has been spent, projected revenue for the remainder of the period for which the regional tourism project may collect state sales tax increment revenue, and a summary of the status of construction of the eligible improvements. If any information provided in the annual report is a trade secret, proprietary, or otherwise entitled to protection pursuant to article 72 of this title, it shall be so designated and shall be kept confidential by the state. The governing body of the financing entity shall attest to the accuracy of the information provided in the annual report.

(2) With the annual report, a financing entity shall submit an independent audit of its financial status that is prepared by a certified public accountant attesting to the accuracy of the annual report. In the report, the financing entity shall state whether any state sales tax increment revenue is being used for purposes other than for eligible costs, and any other financial information that is reasonably required by the commission.

(3) If the audit finds that state sales tax increment revenue has been used for unauthorized purposes, the financing entity shall be liable for the repayment of such state sales tax increment revenue to the project or to the general fund of the state. The repayment may be made from moneys of the financing entity derived from sources other than state sales tax increment revenue, if any, by offset against future state sales tax increment revenue that otherwise would be disbursed to it by the department of revenue, or from other moneys that are legally available to the financing entity for such purpose.

(4) If the financing entity is a metropolitan district or an urban renewal authority, it may comply with the requirements of this section by submitting to the commission a copy of the report that the metropolitan district or urban renewal authority is otherwise required to submit to a local government pursuant to law. Such copy shall be delivered to the commission concurrently with the delivery of the annual report and audit when otherwise required by law.

(5) The Colorado office of economic development and the department of revenue shall prepare a report to be submitted by the office no later than November 1 of the applicable fiscal year to the finance committees of the house of representatives and senate, the business and economic development committee of the house of representatives, and the business, labor, and technology committee of the senate, or any successor committees. The report shall present information on all tax expenditures for regional tourism economic development during the prior fiscal year and shall include information from the reports required pursuant to subsection (6) of this section.

(6) (a) Each year, no later than September 1, the department of revenue shall report the aggregate amount of state sales tax increment revenue diverted to financing entities for approved projects.

(b) Every two years, no later than September 1, the Colorado office of economic development and the department of revenue shall report detailed information on each project approved to receive state sales tax increment revenue, including but not necessarily limited to:

(I) The name, address, and contact for each recipient;

(II) The amount of sales tax revenue diverted for the project;

(III) The boundaries of the approved regional tourism zone and narrative for the project;

(IV) The proposed term of financing and the percent of the new net revenue that is approved for the project;

(V) The actual state sales tax revenue collected within the zone compared to the projected revenues contained in the approved application;

(VI) The number of net new jobs directly created by the project in each category as defined by the Colorado department of labor and employment occupation employment statistics survey and the wages and health benefits for jobs in each category; and

(VII) An assessment of the overall effectiveness of the project.



§ 24-46-309. Commencement of development

(1) Substantial work on a regional tourism project, including but not limited to the financing entity's issuance of bonds or other debt instruments, the repayment of which is secured by a pledge of the state sales tax increment revenue or the commencement of actual development or predevelopment, such as erecting permanent structures, excavating the ground to lay foundations, mass grading of the site, or work of a similar description that manifests an intention and purpose to complete the project shall commence within five years from the date of approval of the project by the commission.

(2) If substantial work on the regional tourism project toward the goals specified in the application pursuant to section 24-46-304 does not commence within five years of approval by the commission, the commission may revoke or modify its approval of the financing entity or the regional tourism project. Revocation of approval may be appealed to the commission, which may reinstate its approval upon a showing of good cause for the delay. Any state sales tax increment revenue that the regional tourism project has generated from the time of the original approval for the project may remain dedicated to the project to the extent that it has been previously expended or pledged by the financing entity for the financing of eligible costs. If substantial work on the regional tourism project does not commence within one year of reinstatement of approval from the commission, the commission shall revoke approval of the project.

(3) If the commission revokes its approval of the financing entity or the regional tourism project, the commission may require that any state sales tax increment revenue collected during that period, together with investment income earned thereon, that was not previously expended or pledged by the financing entity for the financing of eligible costs shall be refunded to the state treasurer, and no further moneys shall be remitted by the state.

(4) In evaluating whether substantial work has been commenced for purposes of administering this section, the commission shall rely on the information and data supplied in the annual reports submitted pursuant to section 24-46-308. The commission shall have authority to revoke its approval of a financing entity or a regional tourism project only pursuant to this section.



§ 24-46-310. Issuance of bonds by a financing entity

(1) A financing entity may issue bonds from time to time in its discretion to finance any eligible improvements with respect to a regional tourism project and may also issue refunding or other bonds of the financing entity from time to time in its discretion for the payment, retirement, renewal, or extension of any bonds previously issued by the financing entity under this section and to provide for the replacement of lost, destroyed, or mutilated bonds previously issued under this section.

(2) (a) Bonds issued under this section may be general obligation bonds of the financing entity, the payment of which, as to principal and interest and premiums, if any, the full faith, credit, and assets, acquired and to be acquired, of the financing entity are irrevocably pledged.

(b) Bonds issued under this section may be special obligations of the financing entity that, as to principal and interest and premiums, if any, are payable solely from and secured only by a pledge of any income, proceeds, revenues, or funds of the financing entity, including, without limitation, state sales tax increment revenue.

(3) Notwithstanding any other provision of this section, any bonds issued under this section may be additionally secured as to the payment of the principal and interest and premiums, if any, by a mortgage of any regional tourism project, or any part thereof, title to which is then or thereafter in the financing entity or of any other real or personal property or interests therein then owned or thereafter acquired by the financing entity.

(4) Notwithstanding any other provision of this section, general obligation bonds issued under this section may be additionally secured as to the payment of the principal and interest and premiums, if any, as provided in subsection (2) of this section, with or without being also additionally secured as to payment of the principal and interest and premiums, if any, by a mortgage as provided in subsection (3) of this section or a trust agreement as provided in subsection (5) of this section.

(5) Notwithstanding any other provision of this section, any bonds issued under this section may be additionally secured as to the payment of the principal and interest and premiums, if any, by a trust agreement by and between the financing entity and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state.

(6) Bonds issued under this section shall not constitute an indebtedness of the state or of any county, municipality, or public body of the state other than the financing entity issuing such bonds and shall not be subject to the provisions of any other law or of the charter of any municipality relating to the authorization, issuance, or sale of bonds.

(7) Bonds issued under this section shall be authorized by a resolution of the financing entity and may be issued in one or more series and shall bear such date, be payable upon demand or mature at such time, bear interest at such rate, be in such denomination, be in such form, either coupon or registered or otherwise, carry such conversion or registration privileges, have such rank or priority, be executed in the name of the financing entity in such manner, be payable in such medium of payment, be payable at such place, be subject to such callability provisions or terms of redemption, with or without premiums, be secured in such manner, be of such description, contain or be subject to such covenants, provisions, terms, conditions, and agreements, including provisions concerning events of default, and have such other characteristics as may be provided by such resolution or by the trust agreement, indenture, or mortgage, if any, issued pursuant to such resolution. The seal, or a facsimile thereof, of the financing entity shall be affixed, imprinted, engraved, or otherwise reproduced upon each of its bonds issued under this section. Bonds issued under this section shall be executed in the name of the financing entity by the manual or facsimile signatures of such officials as may be designated in said resolution or trust agreement, indenture, or mortgage; except that at least one signature on each such bond shall be a manual signature. Coupons, if any, attached to such bonds shall bear the facsimile signature of such official of the financing entity as may be designated as provided in this subsection (7). Said resolution or trust agreement, indenture, or mortgage may provide for the authentication of the pertinent bonds by the trustee.

(8) Bonds issued under this section may be sold by the financing entity in such manner and for such price as the financing entity, in its discretion, may determine, at par, below par, or above par, at private sale or at public sale after notice published prior to such sale in a newspaper having general circulation in the municipality, or in such other medium of publication as the financing entity may deem appropriate, or may be exchanged by the financing entity for other bonds issued by it under this section.

(9) If any of the officials of the financing entity whose signatures or facsimile signatures appear on any of its bonds or coupons issued under this section cease to be such officials before the delivery of such bonds, such signatures or facsimile signatures, as the case may be, shall nevertheless be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery.

(10) Notwithstanding any other provision of law, any bonds that are issued pursuant to this section are fully negotiable.

(11) In any suit, action, or proceeding involving the validity or enforceability of any bond that is issued under this section or the security therefor, any such bond reciting in substance that it has been issued by the financing entity in connection with a regional tourism project or any activity or operation of the financing entity under this part 3 shall be conclusively deemed to have been issued for such purposes; and such regional tourism project or such operation or activity, as the case may be, shall be conclusively deemed to have been initiated, planned, located, undertaken, accomplished, and carried out in accordance with the provisions of this part 3.

(12) Pending the preparation of any definitive bonds under this section, a financing entity may issue its interim certificates or receipts or its temporary bonds, with or without coupons, exchangeable for such definitive bonds when the latter have been executed and are available for delivery.

(13) A person retained or employed by a financing entity as an advisor or a consultant for the purpose of rendering financial advice and assistance may purchase or participate in the purchase or distribution of its bonds when such bonds are offered at public or private sale.

(14) No commissioner or other officer of a financing entity issuing bonds under this section and no person executing such bonds is liable personally on such bonds or is subject to any personal liability or accountability by reason of the issuance thereof.

(15) No commissioner or other officer of a regional tourism authority issuing bonds pursuant to this part 3 and no person executing such bonds shall be liable personally on such bonds or shall be subject to any personal liability or accountability by reason of the issuance of the bonds.

(16) Bonds that are issued pursuant to this part 3 are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.









Article 46.1 - Economic Development Central Information System

§ 24-46.1-101. Economic development central information system - information - availability

(1) There shall be coordinated by the state library and adult education office of the department of education an economic development central information system. The system shall provide access to information as available pursuant to subsection (3) of this section that would be useful to the economic community, businesses and industries making investment and employment decisions, local chambers of commerce, county and municipal governments, planning agencies, real estate brokers, small business owners, researchers, and others providing data and information services in this state. The system may include information that the state departments and agencies listed in subsection (2) of this section provide for general public use.

(2) The following state departments and agencies may identify the information set forth in subsection (3) of this section that the department or agency provides for general public use:

(a) Repealed.

(b) The department of agriculture;

(c) The department of education;

(d) The department of health care policy and financing;

(e) The department of higher education;

(f) The department of human services;

(g) The department of labor and employment;

(h) The department of law;

(i) The department of local affairs;

(j) The department of military and veterans affairs;

(k) The department of natural resources;

(l) The department of personnel;

(m) The department of public health and environment;

(n) The department of public safety;

(o) The department of regulatory agencies;

(p) The department of revenue;

(q) The department of state;

(r) The department of transportation;

(s) The Colorado international trade office;

(t) The legislative council;

(u) The office of business development; and

(v) The office of state planning and budgeting.

(3) Each department and agency listed in subsection (2) of this section may identify the following information that the department or agency currently provides for general public use and that may be included in the central information system:

(a) State, county, and municipal demographics;

(b) State vehicle registration;

(c) County drivers license applications and renewals;

(d) State, county, and municipal tax collections and disbursements;

(e) Wholesale and retail trade data;

(f) Labor and employment information including:

(I) State and county labor force and employment data;

(II) State and county unemployment data;

(III) Employment data by industry;

(IV) County and metropolitan statistical area employment data; and

(V) Wage data by industry and job classification;

(g) State export data;

(h) State and county agricultural production;

(i) State, county, and municipal construction data;

(j) Kindergarten through twelfth grade enrollment and graduation rates by public school district;

(k) Higher education enrollment and graduation rates;

(l) Transportation funding, traffic counts, and air traffic data;

(m) Natural resource, mining, and forestry data;

(n) Application and licensing requirements;

(o) All state licensed, registered, or certified businesses or individuals;

(p) Calendars of events, training, or other state business services; and

(q) All other public business and economic development information requested of the state library and adult education office by those using the central information system.

(4) On or before July 1, 1997, each department or agency may provide the information such as that identified in subsection (3) of this section that it provides for general public use to the state library and adult education office of the department of education for inclusion in the central information system and distribution through the access Colorado library and information network. Each department or agency shall provide the information in an open system architecture in cooperation with the office of information technology, created in section 24-37.5-103, and shall update the information as needed to keep the information current.

(5) Any department or agency collecting a fee prior to October 1, 1995, for information that the department or agency will include in the central information system may continue to charge that fee for the information after it is included in the system.

(6) The state library and adult education office of the department of education shall work with the office of information technology, created in section 24-37.5-103, to ensure each department or agency supplies its data to the access Colorado library and information network in the open system architecture, the confidentiality of proprietary information, and the integrity of state computer system security.

(7) As used in this section, unless the context otherwise requires:

(a) "Access Colorado library and information network" means a network of decentralized computer servers providing access to library and government information resources for the general public with access points distributed throughout the state.

(b) "Central information system" means state government information, organized for public access through an integrated menu, whether the information is located on one computer server or a series of connected computer servers.






Article 46.3 - Work Force Development

Part 1 - Work Force Development Council

§ 24-46.3-101. State work force development council - creation - membership - funding through gifts, grants, and donations - talent pipeline cash fund

(1) There is hereby created within the department of labor and employment, also referred to in this article as the "department", the state work force development council, also referred to in this article as the "state council". The state council shall be established as a state work force development board in accordance with the federal "Workforce Innovation and Opportunity Act", 29 U.S.C. sec. 3101 et seq., as amended, also referred to in this article as the "federal act".

(2) Membership of the state council must include:

(a) The governor;

(b) Two members of the house of representatives from different political parties one appointed by the speaker of the house of representatives and one appointed by the minority leader of the house of representatives; and two members of the senate from different political parties, one appointed by the president of the senate and one appointed by the minority leader of the senate;

(c) Representatives of business in the state, appointed by the governor, who are:

(I) Owners of businesses, chief executives or operating officers of businesses, and other business executives or employers with optimum policy-making or hiring authority, including members of local work force investment boards as specified in part 2 of article 83 of title 8, C.R.S.;

(II) Representatives of businesses with employment opportunities that reflect the employment opportunities in the state;

(III) Representatives that are appointed from among individuals nominated by state business organizations and business trade associations;

(d) Other members appointed by the governor, who are:

(I) Local elected officials;

(II) Representatives of labor organizations, nominated by state labor federations;

(III) Representatives of organizations and individuals that have experience with respect to youth activities;

(IV) Representatives of organizations and individuals that have experience and expertise in the delivery of work force investment activities, including chief executive officers of community colleges, area technical colleges, and community-based organizations in the state;

(V) The lead state agency officials with responsibility for the programs and activities authorized in the federal act for the establishment of one-stop systems and carried out by the partners at the one-stop career centers. If no lead state agency official has responsibility for such programs or activities, membership shall include a representative in the state with expertise relating to such programs or activities.

(VI) Such other representatives as the governor may designate, including persons with disabilities who can represent statewide cross-disability issues, which may include nonvoting members.

(3) For the purposes of determining a conflict of interest by any member of the state council, a member of the state council may not vote on matters under consideration by the state council regarding the provision of services by such member that would provide direct financial benefit to such member or the immediate family of such member, or engage in any other activity determined by the governor to constitute a conflict of interest as specified in the state plan.

(4) Members of the state council that represent organizations, agencies, or other entities shall be individuals with optimum policy-making authority within such organizations, agencies, or entities. The members of the state council shall represent diverse regions of the state, including urban, rural, and suburban areas.

(5) A majority of the voting members of the state council shall be representatives of business as described in paragraph (c) of subsection (2) of this section. The governor shall appoint a chairperson of the state council from one of the representatives of business as described in said paragraph (c).

(6) In order to create a small-voting-member state council consistent with the requirements of the federal act, state council members may be appointed to satisfy more than one of the membership categories specified in the federal act for the state work force investment board.

(7) (a) Except as provided in paragraph (b) of this subsection (7), the voting state council members that are members of the general assembly shall serve at the pleasure of the speaker of the house of representatives and president of the senate and shall continue in office until the member's successor is appointed. Lead state agency officials and nonvoting members shall serve at the pleasure of the governor. All other members shall initially serve for staggered terms of one, two, and three years, as designated by the governor upon their appointment.

(b) The terms of the members appointed by the speaker of the house of representatives and the president of the senate and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker and the president shall appoint or reappoint members in the same manner as provided in paragraph (b) of subsection (2) of this section. Thereafter, the terms of the members appointed or reappointed by the speaker and the president shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker and the president shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term.

(8) The staff of the department, in consultation with the state council and governor, shall establish an annual budget for basic state council functions, activities, meetings, travel, per diem, reports, and staff. Funding for the state council's budget shall come from a portion of the administrative money available to the mandatory and additional federal partner programs specified in 29 U.S.C. sec. 3151 (b)(1) and (b)(2). The amount of the administrative money from each mandatory and additional federal partner program to be transferred to the state council shall be determined by the office of state planning and budgeting, proportionate to the annual federal partner program or activity grant amounts to the state and appropriated by the general assembly. In addition to the federal partner programs grant funding, the state council shall seek other federal, state, and private grants, gifts, and contributions to fund state council special duties, demonstration projects, and initiatives.

(9) The members of the state council appointed pursuant to paragraph (b) of subsection (2) of this section are entitled to receive compensation and reimbursement of expenses as provided in section 2-2-326, C.R.S.

(10) The state council is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this article; except that the state council may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this article or any other law of the state. The state council shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the talent pipeline cash fund created in subsection (11) of this section.

(11) (a) The talent pipeline cash fund, referred to in this subsection (11) as the "fund", is created in the state treasury. The fund consists of any moneys that the state council receives from gifts, grants, or donations pursuant to subsection (10) of this section.

(b) The moneys in the fund are annually appropriated to the state council to provide action grants to talent pipeline projects.

(c) All interest and income derived from the investment and deposit of moneys in the fund are credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall not be credited or transferred to the general fund or any other fund.

(12) (a) The members of the executive committee of the state council shall serve as members of the Colorado opportunity scholarship initiative advisory board created pursuant to section 23-3.3-1004, C.R.S.

(b) The executive committee of the state council shall identify staff members within the department of education created pursuant to section 24-1-115, the department of higher education created pursuant to section 24-1-114, and the department of labor and employment created pursuant to section 24-1-121 who shall be charged with assisting the state council in fulfilling its duties pursuant to this subsection (12).



§ 24-46.3-102. Transfer of functions

(1) The staff of the department shall, on and after July 1, 2008, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested in the office of work force development prior to said date concerning the duties and functions transferred to the staff of the department pursuant to this section.

(2) (a) On and after July 1, 2008, the officers and employees of the office of work force development prior to said date whose duties and functions concerned the duties and functions transferred to the staff of the department pursuant to this section shall be transferred to the department.

(b) Any such employees who are classified employees in the state personnel system shall retain all rights to the personnel system and retirement benefits pursuant to the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and regulations.

(3) On July 1, 2008, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the office of work force development prior to said date pertaining to the duties and functions transferred to the staff of the department pursuant to this section, are transferred to the department and become the property thereof.

(4) Whenever the office of work force development is referred to or designated by a contract or other document in connection with the duties and functions transferred to the staff of the department pursuant to this article, such reference or designation shall be deemed to apply to the department. All contracts entered into by the office of work force development prior to July 1, 2008, in connection with the duties and functions transferred to the staff of the department pursuant to this section are hereby validated, with the department succeeding to all the rights and obligations of such contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred pursuant to such contracts are hereby transferred and appropriated to the department for the payment of such obligations.



§ 24-46.3-103. Key industries talent pipeline working group

(1) (a) The general assembly hereby finds, determines, and declares that:

(I) Colorado's economy is diverse and constantly changing and its key industries are dependent on an accurately skilled workforce to continue to thrive;

(II) Colorado's key industry employers continue to lack the skilled workers they need to stay and grow in the state;

(III) Coloradans miss opportunities for good jobs in growing industries because they do not have access to the right education, training, or adequate hands-on experience at the right time to secure employment;

(IV) Providing clear access to industry-driven career pathways for education and employment advancement can result in long-term improvements in the economic well-being of Coloradans and will provide industries with the talent pipeline needed to thrive now and in the future;

(V) Creating a coordinated system to advance the skills and educational attainment of Coloradans across workforce development and education, in alignment with economic development goals, and in partnership with industry is the most promising way to advance Coloradans and supply industry with the talent it demands;

(VI) Deep, authentic, and ongoing employer engagement and input is critical to ensure that education and training programs are aligned with the real and current needs of industry; and

(VII) Sector partnerships are a proven, established model of engaging employers and coordinating workforce development, economic development, and education in response to the needs of industry and on behalf of workers seeking good jobs.

(b) The general assembly further finds, determines, and declares that it will be beneficial to create a working group with the state council comprised of representatives from the relevant state departments and offices to discuss and determine the most effective way to use sector partnerships at the regional level to align workforce development, economic development, and education in the state to the needs of key industries.

(2) The state council, the department of higher education, the department of education, the department of labor and employment, and the Colorado office of economic development shall work collaboratively to:

(a) Discuss and determine needs across key industries and occupations including challenges and opportunities in developing and growing relevant talent pipelines;

(b) Ensure that the talent pipeline development infrastructure includes:

(I) A listening process to collect workforce needs for key industries' employers;

(II) Curriculum alignment for high-demand occupation skill needs;

(III) Occupation-aligned education and training options with a clearly articulated progression;

(IV) Skills assessments; and

(V) Academic career counseling;

(c) Utilize sector partnerships to:

(I) Advise the development of career pathway programs for critical occupations in key industries; and

(II) Ensure the coordination of education and workforce initiatives to develop a strong talent pipeline; and

(d) Utilize existing measures and data systems to improve systems alignment and inter-agency communication.

(3) (a) In doing the work specified in subsection (2) of this section, the state council, in partnership with the department of higher education, the department of education, the department of labor and employment, and the Colorado office of economic development, shall coordinate the production of an annual Colorado talent report. In preparing the annual Colorado talent report, the state council, the departments, and the office may use previously collected data and are not required to collect new data for the purposes of the report. The talent report shall:

(I) Take into consideration the data contained in the annual job skills report produced by the department of higher education and use such data to inform workforce development issues across key industries;

(II) Utilize state-level data generated from state-level sources whenever possible;

(III) Utilize and, as appropriate, expand existing data-sharing agreements between agencies and partners;

(IV) Provide a progress report on the status of career pathway programs targeted at key industries;

(V) Provide an analysis of data regarding the skills required for key industry jobs;

(VI) Include recommendations related to advancing talent pipeline and career pathways development;

(VII) Include recommendations regarding the alignment and consistency of data nomenclature, collection practices, and data-sharing. The recommendations shall not allow the disclosure of the personally identifiable information of a student enrolled in kindergarten or one of grades one through twelve without informed written permission from the student's parent or legal guardian. The recommendations may disclose de-identified, anonymous, or aggregate kindergarten-through-twelfth-grade student data without permission from a parent or legal guardian.

(VIII) Include the report and recommendations from the department of labor and employment regarding pre-apprenticeship and apprenticeship in Colorado, prepared as required by section 8-15-101, C.R.S.; and

(IX) Include the report regarding the industry infrastructure grant program, prepared as required by section 24-46.3-405.

(b) The heads of the department of higher education, the department of education, the department of labor and employment, and the Colorado office of economic development shall include the recommendations from the state council, and any comments they may wish to add concerning the recommendations, to the house of representatives and senate committees of reference with jurisdiction over business issues by January 1, 2015. The heads of the departments shall annually present such recommendations and comments during the legislative hearings required pursuant to the "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act", part 2 of article 7 of title 2, C.R.S.



§ 24-46.3-104. Career pathways - design - definitions - legislative declaration

(1) The general assembly hereby finds that creating industry-driven career pathways for education assists students in entering the work force and provides industries with the talent pipeline necessary to fuel Colorado's economy. Recognizing the need for the coordinated development of career pathways for students, the general assembly enacted section 24-46.3-103 in 2014, tasking the state council to work collaboratively with the department of higher education, the department of education, the department of labor and employment, and the Colorado office of economic development to create the talent pipeline development infrastructure for use in creating career pathways for students. Creating career pathways for growing Colorado industries with occupations in high demand will:

(a) Increase the number of Colorado citizens accessing postsecondary education and apprenticeships;

(b) Increase the number of Colorado citizens completing degrees, apprenticeships, and other credentials;

(c) Decrease the need for remediation at the postsecondary level;

(d) Increase entry into employment and increase wages over time;

(e) Create better transitions for students in the career pathways from high school, community colleges, or adult education programs to apprenticeships, higher education, or into the work force;

(f) Create better connections between postsecondary and work force readiness initiatives in high school and adult work force programs; and

(g) Through partnerships with industry, assist students in obtaining work experience and employment during and after participation in educational programs.

(2) As used in this section, unless the context otherwise requires:

(a) "Apprenticeship" means a registered apprenticeship program with a written plan that is designed to move an apprentice from a low- or no-skill entry-level position to full occupational proficiency. The program must comply with the parameters established under the "National Apprenticeship Act", 29 U.S.C. sec. 50, as amended, and its promulgating regulations, and administered by the United State's department of labor's office of apprenticeship. An individual business, an employer association, or a labor organization sponsors a registered apprenticeship. Upon finishing a training program, the apprentice earns a "completion of registered apprenticeship" certificate, which is an industry-issued and nationally recognized credential that validates proficiency in an apprenticeable occupation.

(b) "Career pathway" means a series of connected education and training strategies and support services that enable individuals to secure industry-relevant skills and certification where applicable, to obtain employment within an occupational area, and to advance to higher levels of future education and employment.

(c) "Critical occupations" means top jobs or employment in jobs that lead to top jobs.

(d) "Growing industries" means industries that are projected to create new jobs annually for at least the next ten years.

(e) "Partners" means, at a minimum, state agencies and organizations described in section 24-46.3-103, the state board for community colleges and occupational education created in section 23-60-104, C.R.S., and interested postsecondary education providers.

(f) "State council" means the Colorado work force development council created in section 24-46.3-101.

(g) "Top jobs" means jobs that have strong projected average openings per year for ten years and pay a living wage as defined in the Colorado talent pipeline report prepared pursuant to section 24-46.3-103.

(3) (a) The state council, in collaboration with its partners and after consulting with local work force boards, and a task force within the department of education consisting of leadership from the department of education and superintendents of local school districts, shall design integrated career pathways for students within industry sectors identified in the annual Colorado talent report prepared pursuant to section 24-46.3-103 that are growing industries and that have critical occupations that are without clearly articulated career pathways.

(b) (I) In collaboration with its partners pursuant to paragraph (a) of this subsection (3), the state council shall:

(A) Design at least one career pathway that is ready for implementation by or before the 2016-17 academic year for critical occupations in a growing industry; and

(B) Design at least two career pathways that are ready for implementation at the beginning of each subsequent academic year for critical occupations in growing industries.

(II) Based on the top jobs listing in the talent pipeline report prepared in January 2014, the first three growing industries for design of a career pathway are construction and related skilled trades, information technology, and health care.

(c) Industry, through regional sector partnerships, and statewide trade associations shall review each career pathway annually to ensure that the career pathway remains relevant to the industry and shall provide input for ongoing adjustments to the career pathway to meet work force needs.

(d) Career pathways designed pursuant to this section shall include:

(I) Apprenticeship and other work-based learning options when relevant to the career pathway and available in the state;

(II) Direct alignment with postsecondary and work force readiness and individual career and academic plans in high schools. The department of education and local school districts through postsecondary and work force readiness coordinators shall partner with the state council to achieve the alignment.

(III) Initiatives for adult and out-of-school youth when relevant to the career pathway and available.

(4) In designing career pathways, the state council shall:

(a) Coordinate the career pathway work group made up of all partners' subject matter experts to ensure that career pathways are comprehensive and integrated across secondary, postsecondary, work force, and industry education and training programs and to ensure that all partners are engaged in the design of the career pathways; and

(b) Use the sector partnership model and relationships with statewide trade associations to ensure that all career pathways are industry driven and relevant. A career pathway shall not be designed without active industry engagement throughout the process, from the beginning of the process through the final career pathway that is ready for implementation.

(5) The state council and partners shall use the model developed to create the manufacturing career pathway pursuant to section 23-60-1003, C.R.S., including any improvements to the model based upon the implementation of the manufacturing career pathway. Consistent with the manufacturing career pathway, career pathways created pursuant to this section must have the components described in section 23-60-1003 (2), C.R.S., as they relate to the specific career pathway being created.

(6) Once a career pathway is completed pursuant to this section, the state council shall facilitate outreach and training related to advising students on the career pathways for all partners involved in implementing the career pathway, as well as other local, regional, or state entities that are interested in promoting the career pathway to students.

(7) (a) Once a career pathway is completed pursuant to this section, the state council shall collaborate with the department of higher education and the department of labor and employment to create a microsite concerning the career pathway on a state-provided, free online resource. At a minimum, the following information must be included:

(I) Industry-sector career awareness;

(II) Salary and wage information for the industry-sector career;

(III) The industry-sector employment forecast;

(IV) Information on programs within the career pathway, services provided, and financial aid opportunities for students; and

(V) Online student support services.

(b) The state council may use moneys credited to the talent pipeline cash fund, created in section 24-46.3-101, to add additional information and tools to a career pathways microsite, similar to the information and tools provided in the microsite relating to the manufacturing career pathway.



§ 24-46.3-105. Innovative industries workforce development program - legislative declaration - definitions - appropriation - repeal

(1) (a) The general assembly finds and declares that:

(I) Innovative industries have high projected growth rates and are a critical component of the state's economic development and job creation;

(II) Finding qualified employees can be a challenge for innovative-industry businesses;

(III) Many twenty-first-century jobs in the innovative industries require formalized postsecondary training or education;

(IV) Students in Colorado high schools and colleges could benefit from exposure to career employment opportunities in the innovative industries;

(V) Internships are a recognized way to build a talent pipeline and career pathway to align education, training, and work-based learning;

(VI) Internships create opportunities for businesses to find, train, and evaluate potential long-term employees and for students to get real-world work experience while exploring career options;

(VII) Internships create opportunities for historically underrepresented communities to participate in innovative industries and thereby fully contribute to one of Colorado's fastest growing economic sectors;

(VIII) By offering incentives to businesses to create internships, the state will encourage businesses to create more opportunities for students to obtain work experience in the innovative industries.

(b) It is the intent of the general assembly to create a new program to partially reimburse companies that offer high-level internships in the innovative industries.

(2) As used in this section:

(a) "Department" means the department of labor and employment.

(b) "Division" means the division of employment and training in the department, created in section 8-83-102, C.R.S.

(c) "Innovative industry" means advanced manufacturing, aerospace, bioscience, construction, electronics, energy and natural resources, engineering, and information technology industries, and any other innovative industry as determined by the department.

(d) "Intermediary" means an association that represents an innovative-industry sector that has entered into an agreement with the state council under subparagraph (II) of paragraph (c) of subsection (3) of this section.

(e) "Program" means the innovative industries workforce development program created in subsection (3) of this section.

(f) "Qualifying internship" means an internship that meets the requirements under subsection (4) of this section.

(g) "State council" means the state work force development council established in section 24-46.3-101.

(3) (a) The innovative industries workforce development program is created in the department for the purpose of providing reimbursement for qualifying internships. The program is jointly administered by the state council and the division, with the state council providing oversight and strategic administration and the division providing operational administration.

(b) (I) Beginning October 1, 2015, the division may reimburse a business for up to one-half of its expenses related to a qualifying internship, subject to available appropriations. At least eighty percent of the businesses receiving reimbursement moneys must have less than one hundred employees. A business may be reimbursed for up to five interns per location and up to ten interns total at all locations, but the maximum amount that a business may be reimbursed for each internship is five thousand dollars. At least half of the reimbursement amount must be paid to the intern. To be reimbursed, a business must receive approval for the reimbursement from the division prior to the start of the qualifying internship. The division shall pay the business at least the preapproved amount for a qualifying internship but may not make the payment until after the internship has been completed. The state council shall:

(A) Provide technical assistance to the division and integrate the program with existing workforce development, secondary education, postsecondary education, and economic development infrastructure and resources, including producing links to and from the state council's and division's websites; and

(B) Establish a partnership with secondary and postsecondary educational institutions, including community colleges, and workforce centers to market the program to interested students and assist with identification of students and verification of appropriate course work.

(II) The state council may enter into an agreement with one or more intermediaries to facilitate outreach to employers, market the program, develop the intern curriculum, and identify work experience opportunities in their respective innovative industries. The state council may provide for each intermediary to be paid up to ten thousand dollars for its services. The state council may not use more than one intermediary for each innovative-industry sector. The division shall pay an intermediary for its services, as directed by the state council.

(III) The division shall develop a program schedule for the initial and final application processes and reimbursement. The division shall create an initial application form for reimbursement that includes the following information about the internship:

(A) Names of the business and intern;

(B) Location;

(C) Number of employees;

(D) Focus area;

(E) Description of the internship curriculum;

(F) Duration;

(G) Information identifying that it is a qualifying internship;

(H) The amount the intern will be paid; and

(I) The total of all other expenses related to the internship for which the business seeks reimbursement.

(IV) The division shall create a final application form in which a business may identify any new or changed information from the initial application form. Based on the combination of the forms received, the division shall determine whether the internship is a qualifying internship. If accepted into the program, the business may be required to pay a fee of up to seven hundred fifty dollars.

(V) The division shall:

(A) Identify qualifying internships;

(B) Match interns with businesses;

(C) Provide assessments of the program to the state council; and

(D) To the extent possible, identify job placements for the interns.

(4) (a) To qualify for reimbursement, an internship must:

(I) Be in an innovative industry;

(II) Be for at least one hundred thirty hours and last up to six months;

(III) Allow students to gain valuable work experience in at least two of the following occupational areas:

(A) Computer systems, including software development and information technology support;

(B) Production, including fabrication, assembly, and quality assurance;

(C) Engineering;

(D) Business and financial operations, including supply chain management;

(E) Customer service, sales, and marketing, including proposal development;

(F) Research, preclinical, clinical, and commercial development;

(G) Installation, maintenance, and repair of machinery and equipment;

(H) Executive management and business strategy; and

(I) A skilled trade;

(IV) Pay the intern at least ten dollars per hour;

(V) Provide a mentor or supervisor that will work closely with the intern;

(VI) Not be for the purpose of meeting required residency or clinical hours for the intern;

(VII) Be with a business that is eligible under paragraph (b) of this subsection (4);

(VIII) Be for a student who is eligible under paragraph (c) of this subsection (4); and

(IX) Along with all other internships, constitute less than fifty percent of the business's workforce located in the state.

(b) To be eligible for reimbursement, a business must be in an innovative industry and have a physical operation facility in the state. The business may be a for-profit or nonprofit organization but may not be a governmental entity or an institution of higher education. An eligible business is responsible for workers' compensation coverage associated with an internship, and such coverage may be reimbursed under the program.

(c) To be eligible to participate in an internship in the program, a person must be:

(I) (A) Enrolled full-time in a secondary school;

(B) Enrolled in an adult basic education program or a high school equivalency program; or

(C) Enrolled full-time in a state, public, or private nonprofit institution of higher education and pursuing a certificate, associate degree, or bachelor's degree;

(II) A resident of the state who is enrolled as a full-time undergraduate at an institution of higher education outside of the state; or

(III) A graduate from a school or institution listed in subparagraphs (I) and (II) of this paragraph (c), if the internship begins within six months after graduation.

(d) To be eligible to participate in an internship in the program, a person must not:

(I) Be a current or past employee of a participating business or a relative of an owner or operator of a participating business; or

(II) Displace a current employee of the business.

(e) (I) If there are more businesses seeking preapproval than can be reimbursed, the state council, in collaboration with the intermediaries, shall determine who the division shall preapprove. In making this determination, the state council shall give preference to a business that has an intern who is:

(A) In a career and technical education program;

(B) Pursuing an industry-endorsed license, registration, or certification;

(C) Enrolled in technology-, manufacturing-, or engineering-related associates of applied science degree programs;

(D) Pursuing a degree in the categories of science, technology, engineering, or mathematics;

(E) Gaining valuable work experience in more than two occupational areas; or

(F) Earning college credit for the internship.

(II) The state council shall develop a priority for applying the reimbursement preferences.

(5) On or before November 1, 2016, and November 1 of the next two years thereafter, the state council shall submit a report to the finance and the business affairs and labor committees of the house of representatives and to the business, labor, and technology and the finance committees of the senate, or any successor committees, summarizing program activities during the preceding fiscal year, including the information in subparagraph (III) of paragraph (b) of subsection (3) of this section, the number of companies and interns who participated, the occupational areas the interns participated in, the number of interns who obtained related employment, and any information identified by the division from this subsection (5). The division shall assist the state council in completing the annual report.

(6) For the fiscal year beginning on July 1, 2015, the general assembly shall appropriate four hundred fifty thousand dollars from the general fund to the division to be used for program reimbursements. For the next two years thereafter, the general assembly may appropriate moneys from the general fund to the division to be used for program reimbursements. In addition, the general assembly shall annually appropriate moneys from the general fund to the department for its expenses administering the program, including any payments to intermediaries. Any unexpended and unencumbered moneys from an appropriation made pursuant to this subsection (6) remain available for expenditure by the department in the next fiscal year without further appropriation.

(7) This section is repealed, effective July 1, 2020.






Part 2 - Hospitality Career Secondary Education Grant Program

§ 24-46.3-201. Legislative declaration

(1) The general assembly hereby finds and declares that the hospitality industry:

(a) Plays a vital role in Colorado's economy;

(b) Is diverse, with employers throughout the state;

(c) Employs more than two hundred forty thousand people in Colorado;

(d) Produces more than ten billion dollars in annual sales in Colorado;

(e) Creates sales that generate more than six hundred million dollars in state and local taxes annually; and

(f) Is an essential element of Colorado's economy.

(2) Therefore, the general assembly finds and declares that developing a hospitality career secondary education grant program for Colorado citizens will:

(a) Increase the number of Colorado citizens accessing postsecondary education;

(b) Increase the number of Colorado citizens completing degrees and other credentials;

(c) Decrease the need for remediation at the postsecondary level;

(d) Increase entry into employment and increase wages over time; and

(e) Create better transitions in educational programs for students in the hospitality career pathway from high school to college.



§ 24-46.3-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Department" means the department of labor and employment created in section 24-1-121.

(2) "Fund" means the hospitality career secondary education fund created in section 24-46.3-204.

(3) "Grant program" means the hospitality career secondary education grant program established in section 24-46.3-203.

(4) "Hospitality industry" means Colorado restaurants, hotels, and attractions.

(5) "Hospitality program" means a hospitality secondary education program that, at a minimum:

(a) Includes a curriculum that teaches career- and college-readiness skills that are pertinent to the hospitality industry;

(b) Offers secondary-level students the opportunity to work in the hospitality industry and earn wages while in the program;

(c) Offers hospitality industry-validated certificates of completion;

(d) Is approved by the office in the Colorado community college system that administers high school career and technical education programs for use in Colorado high schools;

(e) Has been administered in at least one Colorado high school for a minimum of three years;

(f) Is endorsed and supported by at least one Colorado and one national hospitality trade association; and

(g) Upon successful completion, will result in the issuance of a certificate to the student that articulates credits for postsecondary education.



§ 24-46.3-203. Hospitality career secondary education grant program - established

(1) There is established in the department the hospitality career secondary education grant program. The purpose of the grant program is to accelerate growth and improve and expand the development of hospitality programs. The department shall administer the grant program through the acceptance and review of applications submitted pursuant to this section and the awarding of grants. The department shall develop application guidelines and establish deadlines for the grant program.

(2) The department shall award the first grants of the grant program for the 2015-16 academic year, so long as moneys are appropriated to the cash fund created for implementation of the grant program. Grants must be awarded annually thereafter, based on available appropriations.

(3) A hospitality program may apply for a grant from the grant program based on the guidelines and deadlines established by the department in subsection (1) of this section. To be eligible for a grant, a hospitality program shall include, at a minimum, the following information in its application:

(a) A description of how the grant will be used;

(b) A description of the hospitality program, including the number of years it has been in operation and the high schools in which it has been implemented;

(c) A nonduplicative, clearly articulated course progression from one level of instruction to the next;

(d) A description of the available opportunities for students to earn postsecondary credit;

(e) Verification of industry-validated credentials;

(f) Demonstration of partnerships with hospitality industry members where students have the opportunity to earn income; and

(g) Verification that the hospitality program aligns with established Colorado academic standards.

(4) The department shall disperse all of the moneys appropriated in a given year to the fund to applicants that are approved for a hospitality secondary education grant.



§ 24-46.3-204. Hospitality career secondary education fund - creation

(1) There is created in the state treasury the hospitality secondary education fund, consisting of any moneys that may be appropriated to the fund by the general assembly. The moneys in the fund are subject to annual appropriation by the general assembly to the department for the direct and indirect costs associated with implementing this part 2. The state treasurer may invest any moneys in the fund not expended for the purpose of this part 2 as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund.

(2) The department may expend up to two percent of the moneys annually appropriated from the fund to offset the costs incurred in implementing this part 2.

(3) Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 24-46.3-205. Reporting - repeal

(1) On or before December 15, 2016, and on or before each December 15 thereafter, the department shall prepare an annual report on the grant program that includes, but is not limited to, the number and amounts of grants awarded, a list of hospitality programs that received grants, and the total number of students impacted through hospitality programs that received grants for the grant cycle most recently completed. The department shall provide a copy of the report to members of the business, labor, economic, and workforce development committee of the house of representatives and the business, labor, and technology committee of the senate, or any successor committees.

(2) This section is repealed, effective December 16, 2019.






Part 3 - Postsecondary and Work Force Readiness Statewide Coordinator

§ 24-46.3-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Apprenticeship program" means a Colorado-based apprenticeship training program that is registered with the office of apprenticeship in the United States department of labor.

(2) "Area technical college" has the same meaning as provided in section 23-60-103, C.R.S.

(3) "College preparation program" means a program provided by a nonprofit organization to assist students in preparing for and succeeding in postsecondary programs.

(4) "Community college" means an institution that is included in the state system of community and technical colleges pursuant to section 23-60-205, C.R.S., Colorado mountain college, and Aims community college.

(5) "Local education provider" means a school district organized and existing as provided by law, a board of cooperative services created pursuant to article 5 of title 22, C.R.S., the state charter school institute established in section 22-30.5-503, C.R.S., a charter school authorized by a school district pursuant to part 1 of article 30.5 of title 22, C.R.S., or an institute charter school authorized by the state charter school institute pursuant to part 5 of article 30.5 of title 22, C.R.S.

(6) "Postsecondary and workforce readiness" means the knowledge and skills that a student should have attained before or upon attaining a high school diploma, as adopted by the state board of education and the Colorado commission on higher education pursuant to section 22-7-1008, C.R.S.

(7) "Statewide coordinator" means the postsecondary and workforce readiness statewide coordinator whose position is created in section 24-46.3-302.



§ 24-46.3-302. Postsecondary and work force readiness statewide coordinator - position created - duties

(1) (a) There is created the position of postsecondary and work force readiness statewide coordinator to work under the direction of the state work force development council. The statewide coordinator works with and helps to coordinate the efforts of local education providers, businesses, industry, area technical colleges, community colleges, apprenticeship programs, the department of education, the work force development council, the career and technical education division within the Colorado community college system, the department of higher education, college preparation programs, and other appropriate entities to raise the level of postsecondary and work force readiness that Colorado high school graduates achieve, especially with regard to readiness upon high school graduation for skilled career positions in business and industry.

(b) The executive committee of the state work force development council shall enter into a memorandum of understanding with the commissioner of education as necessary to enable the statewide coordinator to collaborate with the office of postsecondary readiness and other appropriate offices and divisions within the department of education in implementing initiatives to increase the level of postsecondary and work force readiness that high school graduates achieve.

(2) (a) The statewide coordinator shall assist local education providers in:

(I) Developing and implementing initiatives to increase the level of postsecondary and work force readiness that high school graduates achieve, which may include but need not be limited to specialized, industry-based curricula and programs; apprenticeship programs; and internships and externships;

(II) Implementing concurrent enrollment programs as provided in article 35 of title 22, C.R.S., and in entering into concurrent enrollment agreements with area technical colleges, community colleges, and four-year institutions of higher education;

(III) Identifying local industry and work force needs and existing educational tools, programs, and resources to help prepare middle and high school students to meet those needs upon graduating from high school;

(IV) Working with state and federal programs that provide career and work force development opportunities for students enrolled in middle and high school and in accessing any state or federal moneys that are available to local education providers to support and implement the programs;

(V) Promoting opportunities for industry to engage in the classroom with students enrolled in grades six through twelve;

(VI) Engaging students with the manufacturing career pathway created pursuant to section 23-60-1003, C.R.S.; and

(VII) Developing partnerships with businesses, industry, unions, area technical colleges, community colleges, apprenticeship programs, and other entities to create opportunities for students to participate in educational and training programs that lead to obtaining a career entry-level credential.

(b) The statewide coordinator shall collaborate with the department of education, the department of higher education, and the Colorado community college system to develop and maintain a set of electronic tools and a network of statewide support to provide guidance for local education providers in providing work force readiness programs and initiatives.



§ 24-46.3-303. Annual report

The state work force development council and the department of education shall annually review the work of the statewide coordinator in implementing the duties described in section 24-46.3-302. The state work force development council shall include a summary of the review in the Colorado talent report prepared pursuant to section 24-46.3-103 (3).






Part 4 - Industry Infrastructure Grant Program

§ 24-46.3-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) (a) "Eligible nonprofit entity" means an entity that:

(I) Collaborates with the Colorado work force development council to administer the industry infrastructure grant program;

(II) Partners with business entities to ensure access to training opportunities for students;

(III) Provides support to industry associations and training partners;

(IV) Coordinates multi-industry lead competency identification to inform the development of workplace learning curriculum;

(V) Serves as a translational medium between government, education, and businesses in order to create a common nomenclature; and

(VI) Provides documentation demonstrating a funding commitment of at least three hundred thousand dollars and a signed affidavit indicating that the funding commitment shall be used for the purposes listed in section 24-46.3-403.

(b) "Eligible nonprofit entity" does not include an organization exempt from federal taxation under section 501(c)(4) of the federal "Internal Revenue Code of 1986", as amended.

(2) "Industry-defined competencies" means the specific knowledge, skills, and abilities that industry leaders, including, but not limited to, employer associations, labor unions, or state and local labor federations have collectively identified as being critical to a specific occupation or group of occupations effectively. These competencies are both foundational and task-specific.

(3) "State council" means the state work force development council created in section 24-46.3-101.



§ 24-46.3-402. Industry infrastructure grant program - creation

The industry infrastructure grant program is hereby created in the state council. The purpose of the program is to partner with eligible nonprofit entities to develop and maintain the industry competency standardization needed to support businesses in their implementation of work site training programs. The state council shall establish and publish guidelines for the administration of the grant program, disbursement of money, and confirmation of private funding commitments.



§ 24-46.3-403. Use of grant money

(1) An eligible nonprofit entity may only use grant money to:

(a) Identify industry-specific standards and assessments for accountability and implementation of competencies within work force programs;

(b) Implement industry-defined competencies within work force programs;

(c) Assist businesses and industry associations with human resources training and development; and

(d) Collaborate with entities to facilitate training and education between the classroom and businesses.



§ 24-46.3-404. Industry infrastructure fund - creation

(1) The industry infrastructure fund, referred to in this section as the "fund", is hereby created in the state treasury. The fund consists of gifts, grants, and donations to the fund and any other money that the general assembly may appropriate or transfer to the fund.

(2) The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund.

(3) State money in the fund is continuously appropriated to the state council to administer the industry infrastructure grant program.

(4) The state treasurer shall transfer all unexpended and unencumbered state money in the fund on July 1, 2019, to the general fund.

(5) On September 1, 2016, and on September 1 of the subsequent two years, the state treasurer shall transfer three hundred thousand dollars from the general fund to the industry infrastructure fund created in this section.



§ 24-46.3-405. Reporting

(1) On or before January 1, 2017, and on or before January 1 of the next three years thereafter, the state council shall prepare a report on the grant program that includes information on:

(a) The eligible nonprofit entity, if any;

(b) Industry sectors identified;

(c) A list of competencies in each sector;

(d) Uses of an eligible nonprofit entity's committed private funding;

(e) The number of apprentices in each industry that utilized the industry-defined competencies created in section 24-46.3-402; and

(f) Any other measurable outcomes the state council deems appropriate. The state council shall include the report in the annual Colorado talent report, described in section 24-46.3-103 (3)(a).



§ 24-46.3-406. Applicability of other laws

Notwithstanding any other law to the contrary, the work force development council and the expenditure of money pursuant to this part 4 is not subject to the provisions of the "Procurement Code", articles 101 to 112 of this title.



§ 24-46.3-407. Repeal

This part 4 is repealed, effective July 1, 2021.









Article 46.5 - Colorado Business Incentive Fund

§ 24-46.5-101. Legislative declaration

(1) The general assembly hereby finds and declares:

(a) That the health, safety, and welfare of the people of this state are dependent upon the continued encouragement, development, and expansion of opportunities for employment in the private sector in this state;

(b) That the economic history of this state has been characterized by a "boom and bust" cycle resulting in severe social and economic dislocation and dramatic fluctuation in economic activity and public revenues;

(c) That diversification of the state's economic base will contribute to much-needed economic stability;

(d) That it is vital to the continued development of economic opportunity in this state, including the development of new businesses and the expansion of existing businesses, that this state provide additional incentives to entities making a commitment to build and operate new business facilities which will result in substantial and long-term expansion of new employment within this state; and

(e) That the public purpose to be served by the passage of this article outweighs all other individual interests.



§ 24-46.5-102. Colorado business incentive fund

For the purposes of promoting the economic development of this state, there is hereby created in the state treasury the Colorado business incentive fund. The fund shall consist of moneys transferred in accordance with the provisions of section 43-10-110, C.R.S. No intergovernmental agreement which is funded from the Colorado business incentive fund shall be funded from general fund moneys or other state moneys. Moneys in such fund shall be subject to annual appropriation by the general assembly. Through the creation of this fund, it is the intent of the general assembly to create an enhanced and stable revenue source for moneys to expend for economic development purposes.



§ 24-46.5-103. Intergovernmental agreements

(1) (a) The state of Colorado is hereby authorized to enter into intergovernmental agreements with local governments or the Colorado housing and finance authority, or both, under which moneys from the Colorado business incentive fund shall be expended for economic development purposes. No intergovernmental agreement shall be entered into by the state pursuant to this section prior to the approval of such agreement by the attorney general of the state as to form. For purposes of this section, the state of Colorado shall be represented by the Colorado economic development commission created pursuant to section 24-46-102 and, in addition to any other duties or powers imposed by law, said commission shall review and recommend to the governor expenditures of moneys of the Colorado business incentive fund for the financing of incentives pursuant to this article.

(b) (I) Any entity establishing a new business facility or operation and participating in the provisions of this article shall give due consideration to the provision of intrastate air service to all areas of Colorado. Any such entity shall file reports as required under section 24-46.6-103. The state shall consider each of the following guidelines in determining whether to enter into an intergovernmental agreement:

(A) The significance of the support and financial incentives to be provided by the local jurisdiction in which the new business facility or operation is to be located;

(B) The significance of the number of jobs in the state which are likely to be generated directly or indirectly as a result of the new business facility or operation and ancillary facilities thereto;

(C) The extent to which the entity establishing the new business facility or operation intends to employ Colorado residents at the new business facility or operation and ancillary facilities thereto;

(D) The extent to which the entity establishing the new business facility or operation intends to contract with Colorado residents and Colorado-based companies for services and goods at the new business facility or operation and ancillary facilities thereto; and

(E) The extent of the public benefits to be derived from the agreement.

(II) The guidelines set forth in subparagraph (I) of this paragraph (b) shall not be a basis for challenging or voiding all or any portion of any intergovernmental agreement.

(2) At a minimum, any intergovernmental agreement relating to the establishment of a new business facility shall be subject to the following requirements:

(a) No intergovernmental agreement shall be entered into unless there is an agreement between the local government or the Colorado housing and finance authority, or both, and the entity which is to establish a new business facility that the entity will operate the facility for no less than thirty years;

(b) The terms of the intergovernmental agreement shall provide that the entity shall employ no less than three thousand employees at the new business facility by July 1 of the tenth year following the effective date of such agreement for the operation of said facility and that the average annual salaries of all employees at the facility at the time specified in the agreement shall be at least forty-five thousand dollars. The terms of such agreement shall further provide for sanctions, including but not limited to termination of the agreement or any benefits thereunder, if the entity fails to meet reasonable projections of the rate of growth in the number of employees.

(c) The terms of the intergovernmental agreement shall provide that the entity shall employ no less than a total of two thousand employees at ancillary facilities within Colorado to the facility by July 1 of the tenth year following the effective date of such agreement for the operation of said facility and that the average annual salaries of all employees at such ancillary facility at the time specified in the agreement shall be at least twenty-two thousand five hundred dollars. The terms of such agreement shall further provide for sanctions, including but not limited to termination of the agreement or any benefits thereunder, if the entity fails to meet reasonable projections of the rate of growth in the number of employees.

(d) An intergovernmental agreement shall provide that the agreement between the local government or the Colorado housing and finance authority, or both, and the entity include procedures and remedies to enforce the terms of such agreement including, but not limited to, the forfeiture of real and personal property rights and interests or liens upon real and personal property, or both.

(3) Effective January 1, 1992, local governments may enter into intergovernmental agreements in relation to the establishment of new business facilities which shall employ a substantial number of new employees receiving an average annual salary of no less than the average annual salary for such local government. Said local governments shall apply to the state of Colorado in order to qualify for financing pursuant to this article; except that no intergovernmental agreement shall be entered into or financed by the state pursuant to this subsection (3) if the person or entity which would benefit from such agreement is establishing a new business facility for which financing could have been received under the provisions of subsection (1) of this section or has established a new business facility for which financing was received pursuant to said subsection (1). The general assembly may appropriate such moneys as may be available for purposes of funding intergovernmental agreements entered into pursuant to this subsection (3).

(4) As used in subsections (2) and (3) of this section, "salary" means the total compensation paid or stipulated to be paid by the entity to employees, before deductions, for services rendered while on the payroll of the entity. "Salary" does not include any amount paid by the entity on behalf of employees for fringe benefits, including, but not limited to, contributions for group health or life insurance, employee retirement, social security, and workers' compensation. For determining the average annual salaries of the employees at the new business facility and ancillary facilities, each employee's salary shall only be counted up to the amount of one hundred twenty-five thousand dollars.

(5) The amount of incentives financed for any person or entity under intergovernmental agreements under this article by the Colorado business incentive fund shall not exceed one hundred fifteen million dollars.

(6) Notwithstanding any other provision of law to the contrary, a city, town, or county, whether home rule or statutory, or a city and county may contribute moneys for the financing of incentives from the Colorado business incentives fund pursuant to this section.






Article 46.6 - Intrastate Air Service Within the State of Colorado

§ 24-46.6-101. Legislative declaration

(1) The general assembly hereby finds and declares:

(a) That the health, safety, and welfare of the people of this state are dependent upon the continued existence and expansion of intrastate air service in this state;

(b) That the recent opening of the Denver International Airport (DIA) has permanently changed intrastate air travel in Colorado since the increased costs of operating out of DIA has forced air carriers to drop or significantly reduce service on their less profitable intrastate routes;

(c) That limited and undependable intrastate air service has adversely impacted the economic well-being of the state through underutilization of DIA as a regional transportation hub, requiring travelers to make a greater investment in travel time and costs, and creating more obstacles to conducting business efficiently;

(d) That it is vital to the continued development of economic opportunity in this state, and especially on the western slope of the state, that the state provide incentives to air carriers that provide intrastate air services; and

(e) That the public purpose to be served by the passage of this article outweighs all other individual interests.



§ 24-46.6-102. Study on intrastate air service in Colorado - funding

(1) Repealed.

(2) There is hereby created in the state treasury the Colorado intrastate air service study fund. The fund shall consist of moneys received as a result of an intergovernmental agreement between the city and county of Denver and the division of aeronautics, which is hereby authorized to enter into such agreement, or moneys transferred in accordance with the provisions of section 43-10-110 (2)(a)(I), C.R.S., as applicable. Moneys in the fund shall be used to fund a study of intrastate air service in Colorado as provided in subsection (1) of this section. Any moneys received as a result of an intergovernmental agreement between the city and county of Denver and the division of aeronautics remaining in the fund as of July 1, 1997, shall be returned to the city and county of Denver. Any moneys transferred in accordance with the provisions of section 43-10-110 (2)(a)(I), C.R.S., remaining in the fund as of July 1, 1997, shall be transferred to the governmental entity operating the largest airport in the state during the fiscal year commencing July 1, 1996.



§ 24-46.6-103. Intrastate air carriers - on-time performance - oversales - reports to aeronautics division

(1) (a) Any air carrier that provides intrastate air service within Colorado shall file a semiannual report with the aeronautics division regarding the on-time performance and the number of passengers denied boarding on intrastate flights by the air carrier during the six-month period covered by the report. The report shall be submitted within thirty days after the end of the six-month period covered by the report with the six-month period ending June 30 and December 31.

(b) Any air carrier that fails to file a report when due, as required by this subsection (1), and that fails to cure such failure within thirty days after notification by the division of such failure may, after notice and hearing conducted by the aeronautical board pursuant to section 24-4-105, be subject to the imposition of a monetary penalty of not less than two thousand five hundred dollars nor more than five thousand dollars for each violation. Moneys collected pursuant to this paragraph (b) shall be transmitted to the state treasurer, who shall credit the same to the aviation fund, created in section 43-10-109, C.R.S.

(c) As used in this section, unless the context otherwise requires, "air carrier" means any person undertaking by any means, directly or indirectly, to provide intrastate air transportation in aircraft with seating capacity for one hundred or fewer passengers.

(2) The report filed pursuant to subsection (1) of this section shall include the following information for each flight by the air carrier during the six-month period covered by the report that originated and terminated at points within Colorado:

(a) The air carrier and flight number;

(b) The origination point and termination point of the flight;

(c) The departure and arrival time for each scheduled operation of the flight, as published in the official airline guide, computer reservation systems, or other service publications;

(d) The scheduled departure and arrival time for each scheduled operation of the flight as listed in a computer reservation system regulated by 14 CFR part 255;

(e) The actual departure and arrival time for each operation of the flight;

(f) The date and day of the week of the scheduled flight operation;

(g) The amount of departure delay, if any, for each operation of the flight;

(h) The amount of arrival delay, if any, for each operation of the flight;

(i) The total number of passengers holding confirmed reserved space, as defined by 14 CFR 250.1, on each operation of the flight that were denied boarding involuntarily;

(j) The mechanical defects discovered and repairs made for each operation of the flight;

(k) For delayed or canceled flights, any weather conditions contributing to the delay or cancellation.






Article 47 - Colorado International Trade Office

§ 24-47-101. Colorado international trade office - created - staff

(1) There is hereby created within the office of the governor the Colorado international trade office, the head of which shall be the director of the Colorado international trade office, which office is hereby created. The director shall be assisted by an associate director and a staff assistant, which offices are hereby created.

(2) The Colorado international trade office shall:

(a) Encourage, promote, and assist in the expansion of Colorado exports, including both goods and services, to international markets;

(b) Develop the ability and resources to deal effectively with and encourage foreign investment in this state;

(c) Endeavor to attract and assist reputable international companies which are interested in establishing facilities in this state which provide jobs for Colorado residents;

(d) Utilize traditionally effective international promotion techniques which are designed to create new channels of distribution for Colorado firms which have no export market, which techniques shall include, but need not be limited to, state-sponsored international trade shows and trade missions where many companies may participate at low cost and guidance in the mechanics of exporting through major seminars, identification of target markets, export troubleshooting, and important trade leads;

(e) Review and analyze proposed international trade agreements to assess their impact on goods and services produced by Colorado businesses and the possibility that Colorado statutes could be determined to be an impermissible barrier to free trade or market access;

(f) Provide input to the office of the United States trade representative in the development of international trade, commodity, and direct investment policies and agreements that reflect the needs of the state of Colorado;

(g) Inform the general assembly about ongoing trade negotiations, trade development, and the possible impacts on Colorado's economy and laws. The director or the director's designee shall submit a report on such matters by November 1 of each year to the finance committees, or their successor committees, of the senate and house of representatives and shall make available to all members of the general assembly a copy of all materials provided to those committees by the state trade representative.

(h) Coordinate with other state and local government economic development entities.

(3) The Colorado international trade office may establish official trading relationships among the state and other international trading nations.

(4) It is the intent of this section that the cost-effective assistance given by the Colorado international trade office result in a broadened state economy with a quantifiable increase in Colorado commodities which are exported, a quantifiable increase in Colorado firms entering the international export market, a quantifiable increase in export-related jobs in Colorado, and such other measurable increases related to international trade as are the result of the efforts of said office.



§ 24-47-102. Satellite trade or investment offices and presences in other nations

(1) The Colorado international trade office is authorized to establish satellite trade or investment offices or presences in other nations as designated in paragraph (c) of subsection (2) of this section for the purpose of implementing the provisions of section 24-47-101; except that no more than one office or presence shall be established in each nation.

(2) (a) A satellite trade or investment office is an office established by the Colorado international trade office in a foreign country, which office is operated solely for purposes of implementing the provisions of section 24-47-101.

(b) A presence is the designation by the Colorado international trade office of a specified entity in a foreign country to act as an agent of the Colorado international trade office for purposes of implementing the provisions of section 24-47-101.

(c) (I) A satellite trade or investment office or presence may be established in Taipei, Taiwan, in Seoul, Korea, and in Tokyo, Japan, and the People's Republic of China.

(II) After June 30, 1988, the Colorado international trade office is authorized to designate additional locations for satellite trade or investment offices or presences in other nations.

(3) The Colorado international trade office is authorized to receive and expend contributions, grants, services, and in-kind donations, including but not limited to office space, from public sources other than the state and from private sources and may use such donations to pay for the direct and indirect costs of establishing or operating satellite trade or investment offices or presences in other nations.

(4) (a) The general assembly shall make an annual appropriation to pay for the direct and indirect costs of establishing and operating a satellite trade or investment office established in another nation in accordance with paragraph (c) of subsection (2) of this section. The annual direct and indirect costs of establishing and operating such office shall be obtained in part from those sources described in subsection (3) of this section; the value of all donations as described in subsection (3) of this section, including the value of all services and in-kind donations, shall be computed in determining the total amount provided to each office by such sources.

(b) The general assembly shall make an annual appropriation to pay for the direct and indirect costs of establishing and operating each presence in another nation authorized by paragraph (c) of subsection (2) of this section.



§ 24-47-103. Advanced industry - export acceleration program - definitions - repeal

(1) Legislative declaration. (a) The general assembly finds and declares that:

(I) Most consumers live outside of the United States of America;

(II) The international monetary fund forecasts that over the next five years eighty-seven percent of world economic growth will occur outside of this country;

(III) It is difficult for Colorado businesses, particularly small and mid-sized ones, to become exporters because of a lack of the requisite information and market research and other challenges related to international trade;

(IV) The Colorado international trade office has several exporting programs that enjoy significant returns on investment as measured by a business's international sales per dollar received.

(b) It is the intent of the general assembly to create a new program that combines financial resources, training, and consulting services to provide a robust and comprehensive trade export promotion service for Colorado businesses.

(2) Definitions. As used in this section:

(a) "Advanced industry" means the following industries:

(I) Advanced manufacturing;

(II) Aerospace;

(III) Bioscience;

(IV) Electronics;

(V) Energy and natural resources;

(VI) Infrastructure engineering; and

(VII) Information technology.

(b) "Fund" means the advanced industries export acceleration cash fund created in paragraph (a) of subsection (8) of this section.

(c) "Office" means the Colorado international trade office created in section 24-47-101.

(d) "Program" means the advanced industries export acceleration program created in paragraph (a) of subsection (3) of this section.

(3) The advanced industry export acceleration program is created in the Colorado international trade office. The program is administered by the office and includes export expense reimbursement, export training, and global network consultation.

(4) International export development expense reimbursement. (a) Beginning January 1, 2014, the office may reimburse a qualifying business under paragraph (c) of this subsection (4) for up to one-half of its international export development expenses.

(b) The maximum amount that a business may be reimbursed under this subsection (4) is fifteen thousand dollars. The office may conditionally approve an expense prior to the business incurring it.

(c) In order to be eligible for an international export development expense reimbursement from the office, a business must:

(I) Be in an advanced industry;

(II) Be new to exporting or expanding into a new export market;

(III) Employ fewer than two hundred employees globally;

(IV) Have its headquarters located in Colorado or have at least fifty percent of its employees based in Colorado;

(V) Have at least two years of domestic sales experience;

(VI) Show a profit during the last fiscal year;

(VII) Be registered and in good standing with the Colorado secretary of state; and

(VIII) Have a product or service that is ready to be exported.

(d) Eligible international export development expenses include:

(I) Participation in an overseas trade mission;

(II) Participation in an international or domestic trade show;

(III) An international market sales trip;

(IV) Legal fees related to a contract, intellectual property protection, or other issues relating to exporting goods or services;

(V) Design or production of international marketing materials;

(VI) Due diligence on, or credit reviews of, potential international buyers and distributors;

(VII) Compliance with international requirements for labeling, packaging, or shipping;

(VIII) Translation services for a contract, an official document, marketing materials, or a website;

(IX) Quality or environmental certifications; and

(X) Preparation of product documents, product registration, or assembly or maintenance instructions.

(e) The office shall not reimburse a business under this subsection (4) for any expense that a state agency would be prohibited under state law to reimburse an employee for.

(f) The office may establish conditions based on export sales under which the office receives payments from a business that received an international export development expense reimbursement. The office shall transfer any moneys so received to the state treasurer for deposit in the fund.

(g) On or before December 1, 2013, the office shall establish procedures and timelines for reimbursement applications; criteria for determining reimbursement amounts; recipient reporting requirements; and any other program policies. The office may amend these policies at any time.

(5) Export training. (a) The office shall provide export training for advanced industry businesses to learn about the fundamentals of exporting. The office may collaborate with private trade organizations and federal export assistance organizations to conduct the training. To the extent possible, the office shall tailor the curriculum to the needs and demands of each type of advanced industry.

(b) Export training may include conferences, seminars, and workshops on trade-related topics, which include challenges and opportunities in international trade. The conferences may include trade experts, exporting businesses, industry partners, and the office.

(c) The office may charge reasonable fees for a business to attend a training session. The office shall transfer these fees to the state treasurer for deposit in the fund.

(6) Global network consultation. (a) The office shall develop a global network of trade consultants in key international markets to assist the office in accelerating advanced industries exports. The types of services the office may utilize the consultants for include:

(I) Market research and other insights about the local markets;

(II) In-country introductions;

(III) Developing market entry strategies;

(IV) Matching Colorado companies with potential trade partners and distributors;

(V) Conducting due diligence on potential trade partners;

(VI) Helping companies define their competitive advantages;

(VII) Understanding a country's importation process, including licensing requirements, tariffs and taxes, and applicable regulations; and

(VIII) Translation services and cultural interpretation.

(b) The office may match a Colorado business with a consultant for the services identified in paragraph (a) of this subsection (6), and other services. The office may pay the consultant on behalf of the business, and then may charge the business receiving the consulting service for some or all of the costs of the consultation. The office shall transfer any of these fees to the state treasurer for deposit in the fund.

(7) Reporting. (a) On or before November 1, 2014, and November 1 of the next four years thereafter, the office shall submit a report to the finance and the business, labor, economic, and workforce development committees of the house of representatives and to the business, labor, and technology and the finance committees of the senate, or any successor committees, summarizing program activities during the preceding fiscal year.

(b) Section 24-1-136 (11) does not apply to the report required by paragraph (a) of this subsection (8).

(8) Fund. (a) The advanced industries export acceleration cash fund is created in the state treasury. The fund consists of:

(I) Payments credited to the fund pursuant to paragraph (e) of subsection (4) of this section;

(II) Fees credited to the fund pursuant to paragraph (c) of subsection (5) and paragraph (b) of subsection (6) of this section;

(III) Any gifts, grants, or donations credited to it pursuant to paragraph (b) of this subsection (8);

(IV) Any moneys that the general assembly appropriates to it; and

(V) Three hundred thousand dollars, which the state treasurer shall transfer from the general fund to the fund on July 1, 2014, and July 1 of the next three years thereafter.

(b) (I) The office is authorized to seek, accept, and expend gifts, grants, or donations from private or public sources for the purposes of the program; except that the office may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this section or any other law of the state. The office shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the fund.

(II) The general assembly finds that the implementation of this program does not rely entirely or in any part on the receipt of adequate funding through gifts, grants, or donations. Therefore, the office is not subject to the notice requirements specified in section 24-75-1303 (3).

(c) The moneys in the fund are subject to annual appropriation by the general assembly to the office for the purpose of administering the program. Any unexpended and unencumbered moneys from an appropriation made pursuant to this paragraph (c) remain available for expenditure by the office in the next fiscal year without further appropriation. The office's administrative expenses for the program in a fiscal year shall not exceed five percent of the moneys transferred or appropriated to the fund in the fiscal year. The office shall make all export expense reimbursements from moneys in the fund.

(d) As provided by law, the state treasurer may invest any unexpended moneys in the advanced industries acceleration cash fund. All interest and income derived from the investment and deposit of moneys in the fund are credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall not be credited or transferred to the general fund or another fund; except that any unexpended and unencumbered moneys remaining in the fund upon the repeal of this section are transferred to the general fund.

(9) Repeal. This section is repealed, effective January 1, 2019.






Article 47.5 - Colorado Energy Research Authority

§ 24-47.5-101. Colorado energy research authority - creation - legislative declaration

(1) (a) The general assembly finds, determines, and declares that:

(I) The production and efficient use of energy will continue to play a central role in the future of this state and the nation as a whole; and

(II) The development, production, and efficient use of clean energy will advance the security, economic well-being, and public and environmental health of this state, as well as contributing to the energy independence of our nation.

(b) The general assembly further finds, determines, and declares that the authority and powers conferred under this article, as well as the expenditures of public money made pursuant to this article, will serve a valid public purpose and that the enactment of this article is expressly declared to be in the public interest.

(2) There is hereby created the Colorado energy research authority, referred to in this article as the "authority", which is a body corporate and a political subdivision of the state. The authority is not an agency of state government, nor is it subject to administrative direction by any department, commission, board, bureau, or agency of the state, except to the extent provided by this article.

(3) (a) The powers of the authority shall be vested in a board of directors.

(b) The board consists of three members appointed by the governor, with the consent of the senate, plus the following four ex officio members: The presidents of the Colorado school of mines and Colorado state university, the chancellor of the university of Colorado at Boulder, and the director of the national renewable energy laboratory, or their designees.

(c) The terms of the appointed members of the board shall be four years. An appointed member shall be eligible for reappointment. Each member shall hold office until a successor has been appointed and the senate has confirmed the appointment. A vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only. Each appointed member may be removed from office by the governor for cause, after a public hearing, and may be suspended by the governor pending the completion of such hearing.

(4) The members of the board shall elect a chair and a vice-chair. The members of the board shall also elect a secretary and a treasurer, who need not be members, and the same person may be elected to serve as both secretary and treasurer. The powers of the board may be vested in the officers from time to time. Four members shall constitute a quorum. No vacancy in the membership of the board shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the board.

(5) Each member of the board not otherwise in full-time employment of the state shall receive a per diem of fifty dollars for each day actually and necessarily spent in the discharge of official duties, and all members shall receive traveling and other necessary expenses actually incurred in the performance of official duties.



§ 24-47.5-102. Colorado energy research authority - powers and duties

(1) Except as otherwise limited by this article, the authority, acting through the board, has the power:

(a) To have the duties, privileges, immunities, rights, liabilities, and disabilities of a body corporate and political subdivision of the state;

(b) To sue and be sued;

(c) To have an official seal and to alter the same at the board's pleasure;

(d) To make and alter bylaws for its organization and internal management and for the conduct of its affairs and business;

(e) To maintain an office at such place or places within the state as it may determine;

(f) To acquire, hold, use, and dispose of its income, revenues, funds, and moneys;

(g) To make and enter into all contracts, leases, and agreements that are necessary or incidental to the performance of its duties and the exercise of its powers under this article;

(h) To deposit any moneys of the authority in any banking institution within or outside the state;

(i) To fix the time and place or places at which its regular and special meetings are to be held; and

(j) To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this article.

(1.5) The authority shall direct the allocation of state matching funds to the extent required to support one or more activities or proposals of the Colorado energy research collaboratory, which consists of the Colorado school of mines, Colorado state university, university of Colorado at Boulder, and the national renewable energy laboratory, and which is referred to in this article as the "collaboratory", for federal energy research funding and energy-related research funding from federal agencies and other public and private entities.

(2) The authority may:

(a) Promote the activities of the collaboratory in order to increase the federal energy research funding and energy-related research funding;

(b) Promote rapid transfer of new technologies developed by the collaboratory to the private sector to attract and promote clean energy businesses in Colorado;

(c) Develop educational and research programs for Colorado state colleges in collaboration with the collaboratory that will translate into high-technology employment opportunities for Colorado students and residents;

(d) Become a regional resource and clearing house for clean energy information, to be available to the general public and to engineering, architectural, and design professionals. The authority shall not construct a headquarters or other building for its own use.

(e) Support development of the collaboratory, including funding of any joint institute or other entity created by the Colorado school of mines, Colorado state university, and university of Colorado at Boulder or the collaboratory to jointly pursue clean energy research.

(3) On or before September 1, 2014, and each September 1 thereafter, the authority shall submit a report to the Colorado office of economic development summarizing the energy research projects that received funding under this article in the preceding calendar year. At a minimum, the report shall specify the following information:

(a) A description of each project that received funding under this article, including the amount of the funding, and the principal persons or entities involved in the project;

(b) The total amount of moneys that the authority allocated for all projects;

(c) The results achieved by the project, including intellectual property, licensing and commercialization activities, and any other economic benefits to the state; and

(d) The total amount of federal and private funds that were received by projects that received funding under this article.

(4) (Deleted by amendment, L. 2008, p. 383, § 3, effective April 10, 2008.)



§ 24-47.5-103. Funding - repeal

The authority shall use any moneys received pursuant to section 24-48.5-120 for the purposes specified in section 24-47.5-102 (1.5) and (2); except that the authority may not spend more than fifty thousand dollars in a fiscal year for the purposes specified in section 24-47.5-102 (2). This section is repealed, effective July 1, 2020.






Article 48 - Colorado Office of Space Advocacy



Article 48.5 - Office of Economic Development

Part 1 - Office of Economic Development

§ 24-48.5-101. Colorado office of economic development - creation - duties - report

(1) There is hereby created within the office of the governor the Colorado office of economic development, the head of which shall be the director of the office of economic development, which office is hereby created. The director of the office, who shall also serve as the special assistant to the governor for economic development, shall be assisted by an assistant director, which office is hereby created, and a staff for economic development, including but not limited to small business, finance, and marketing.

(2) The Colorado office of economic development shall:

(a) Encourage the expansion and retention of Colorado businesses through business recruitment, retention, and expansion assistance;

(b) Coordinate the marketing of Colorado as a site for expansion or relocation projects for companies in other states or countries;

(c) Coordinate job training and management and financial assistance to existing Colorado companies or to out-of-state companies which are considering expansion or relocation in Colorado;

(d) Provide services to small businesses in Colorado in order to help them expand or remain in business;

(e) Provide technical assistance and research support for business recruitment, retention, and expansion assistance programs supported by local government and private-public partnerships;

(f) Foster a positive business climate by advising the governor and the general assembly on issues affecting the business community;

(g) Repealed.

(h) In its business recruitment, retention, and expansion assistance activities, provide information on the state's program of tax incentives, state and local government procurement policies, and economic development incentives that are available to business enterprises engaged in recycling and waste diversion activities, including research and development efforts and the development of markets for reusable, source-reduced, recycled, and composted products and materials in all forms.

(3) The Colorado office of economic development shall advise and provide guidance to the small business navigator described in section 24-48.5-102 and shall advise and provide guidance to coordinate activities of small business development centers and the business advancement center operated by the university of Colorado.

(4) The Colorado office of economic development shall provide staff support for the gateway computer network.

(5) The Colorado office of economic development shall encourage investment of public pension funds in economic development activities in this state.

(6) It is the intent of the general assembly in enacting this section that the Colorado economy be broadened as a result of a quantifiable increase in the number of Colorado companies receiving technical and job training assistance and other assistance in business development.

(7) (a) On or before November 1, 2012, and, notwithstanding section 24-1-136 (11), on or before November 1 each year thereafter, the director of the office of economic development, or the director's designee, shall submit a report to the general assembly. The report shall include a review and summary of the activity, information, and data on all the programs that the office administered during the prior fiscal year.

(b) In order to minimize the costs associated with preparing the report required by paragraph (a) of this subsection (7), the office of economic development is authorized to incorporate or append to such report any other reports it is required by law to develop.



§ 24-48.5-102. Small business assistance center

(1) (a) In addition to the powers and duties specified in section 24-48.5-101, the Colorado office of economic development shall include the small business assistance center, which shall provide comprehensive information on the federal, state, and local requirements necessary to begin a business and shall make this information available to the public. The office shall also have available comprehensive information on the forms and merits of employee ownership and the revolving loan program described in section 24-48.5-124 (4).

(b) (I) The small business assistance center shall also create a small business navigator that shall provide a single point of contact for small businesses in order to facilitate and assist small businesses by:

(A) Diagnosing problems;

(B) Providing information and streamlining referrals to small business development centers, the Colorado credit reserve program, the federal small business credit initiative, or other such centers or organizations;

(C) Providing information regarding state government contracting offices and processes;

(D) Providing assistance with state rules; and

(E) Conducting any follow-up with the small business as needed.

(II) On or before January 15, 2012, and on or before each January 15 thereafter, the Colorado office of economic development shall submit a report to the business, labor, and technology committee of the senate and the economic and business development committee of the house of representatives, or such successor committees, which report shall include the number of small businesses being served by the small business navigator.

(2) The small business assistance center shall have the authority to accept and expend moneys from sources other than the state of Colorado for the purpose of performing specific projects, studies, or procedures, or to provide assistance. Such projects, studies, procedures, or assistance shall be reviewed and approved by the Colorado office of economic development and shall be consistent with the duties, authority, and purposes of the Colorado office of economic development as established in this article. Any receipt and expenditure of funds shall be reported to the general assembly as part of the office's annual budget request.

(3) The services rendered by the center shall be made available without charge; except that the applicant shall not be relieved from any part of the fees or charges established for the review and approval of specific permit applications, from any of the apportioned costs of a consolidated hearing conducted under this section, or from the costs of any contracted services as authorized by the applicant under this section.

(4) Any person who provides information developed by the center and charges any fee for such information shall disclose in at least ten-point type, before any obligation is incurred, that such information is available at no cost from the center. Any person who knowingly fails to make the disclosure required by this subsection (4) commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 24-48.5-105. Transfer of functions - Colorado customized training program - Colorado economic development commission - contracts - continuation of regulations

(1) On and after July 1, 2000, the Colorado office of economic development shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations previously vested in the following programs and commissions concerning the duties and functions transferred to the office pursuant to this section:

(a) (Deleted by amendment, L. 2005, p. 207, § 2, effective August 8, 2005.)

(b) The Colorado economic development commission, a commission currently in the department of local affairs.

(2) On July 1, 2000, employees of the Colorado economic development commission whose principal duties and functions concern the duties and functions transferred to the Colorado office of economic development pursuant to this section and whose employment in said office is deemed necessary by the director of such office to carry out the purposes of this article shall be transferred to such office and shall become employees thereof. Any employees who are classified employees in the state personnel system shall retain all rights to the personnel system and retirement benefits under the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with the state personnel system laws and rules.

(3) On and after July 1, 2000, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the Colorado economic development commission pertaining to the duties and functions transferred to the Colorado office of economic development pursuant to this section are transferred to said office and become property thereof.

(4) Whenever the motion picture and television advisory commission, as it existed prior to August 8, 2005, or Colorado economic development commission is referred to or designated by any contract or other document in connection with the duties and functions transferred to the Colorado office of economic development pursuant to this section, such reference or designation shall be deemed to apply to such office. All contracts entered into by the motion picture and television advisory commission, as it existed prior to August 8, 2005, or Colorado economic development commission prior to July 1, 2000, in connection with the duties and functions transferred to said office pursuant to this section are hereby validated, with such office succeeding to all the rights and obligations of such contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred pursuant to such contracts are hereby transferred and appropriated to such office for the payment of said obligations.

(5) On and after July 1, 2000, the Colorado office of economic development shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations previously vested in the department of local affairs concerning the joint administration of the Colorado customized training program, a program within the state board for community colleges and occupational education.



§ 24-48.5-106. Certified capital companies - rules

(1) The Colorado office of economic development shall carry out the responsibilities delegated to it pursuant to article 3.5 of title 10, C.R.S., related to certified capital companies.

(2) The director of the Colorado office of economic development shall promulgate rules necessary to carry out the provisions of article 3.5 of title 10, C.R.S., by September 30, 2001. Such rules shall provide that the Colorado office of economic development shall begin accepting applications for certification as a certified capital company no later than October 31, 2001. Such rules shall further provide that any certified capital company may file premium tax credit allocation claims on behalf of its certified investors at any time on or after it becomes certified by the Colorado office of economic development, but in no case earlier than January 31, 2002, for premium tax credits that may be taken beginning in tax year 2003, and no earlier than January 31, 2004, for premium tax credits that may be taken beginning in tax year 2005, and that premium tax credits shall be earned by and vested in certified investors at the time of such investment of certified capital, although such premium tax credits may not be claimed or utilized until the tax year beginning on or after January 1, 2003, with respect to investments of certified capital made subsequent to January 31, 2002, but prior to January 31, 2004, or until the tax year beginning on or after January 1, 2005, with respect to investments of certified capital made subsequent to January 31, 2004.

(3) All direct and indirect expenditures incurred by the Colorado office of economic development in carrying out the responsibilities assigned to the office in this section shall be paid from the division of insurance cash fund, created in section 10-1-103 (3), C.R.S.

(4) Repealed.



§ 24-48.5-107. Film production companies - contact - registration - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Commercial advertising production" means the production of a film that is created to promote specific brands, products, services, retailers, or advocacy positions. Commercial advertising production does not include the production of a film that is for the purpose of advocating the election or defeat of a candidate or supporting or opposing a ballot issue or ballot question.

(b) "Film" means any visual or audiovisual work that contains a series of related images, that is fixed on photographic film, videotape, computer disc, laser disc, or a similar recording medium from which it can be viewed or reproduced, and that is a commercial advertising production or is shown in theaters, licensed for television broadcasting, or licensed for the home viewing market.

(c) "Production activities" means the shooting of a film, support activities related to such shooting, and any preshooting or postshooting activities that are necessary to produce a finished film, including but not limited to editing and the creation of sets, props, costumes, and special effects.

(d) "Production company" means a person, including a corporation or other business entity, that engages in production activities for the purpose of producing all or any portion of a film in Colorado.

(2) The Colorado office of economic development, or a designee of the director of the office, shall serve as the initial contact for any production company that is engaged in production activities in the state for the purpose of producing all or any portion of a film in the state. The office, or a designee of the director of the office, shall aid any production company in obtaining required permits, coordinating necessary state resources, scheduling the use of state highways or other state-owned property, ensuring that any fees imposed by any department, division, or entity of state government are waived for the production company pursuant to subsection (3) of this section, and shall otherwise assist a production company in filming all or a portion of a film in the state.

(3) Notwithstanding requirements otherwise specified in law, any permit fee that is imposed by any department, division, or entity of state government shall be waived for any production company that is participating in production activities in the state.

(4) The Colorado office of economic development shall satisfy the requirements of this section within the existing resources of the office.

(5) The director of the Colorado office of economic development may designate a person, a public or private entity, or a venture between public and private entities to be responsible for fulfilling the requirements of this section.



§ 24-48.5-110. Administration of enterprise zone program - transfer of employee

(1) On and after July 1, 2008, any employee of the department of local affairs prior to said date whose duties and functions concerned the administration of the enterprise zone program assumed by the Colorado office of economic development pursuant to article 30 of title 39, C.R.S., shall be transferred to the office and shall become an employee thereof.

(2) Any employee transferred to the Colorado office of economic development pursuant to subsection (1) of this section who is a classified employee in the state personnel system shall retain all rights to the personnel system and retirement benefits pursuant to the laws of this state, and their service shall be deemed to have been continuous.

(3) After the separation or termination of employment of any person transferred to the Colorado office of economic development pursuant to subsection (1) of this section, any employee hired by the office to assume the duties and functions concerning the administration of the enterprise zone program shall not become a classified employee in the state personnel system and instead shall be hired pursuant to the procedures established by the office.



§ 24-48.5-112. Advanced industry investment tax credit - administration - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Advanced industry" has the same meaning as set forth in section 24-48.5-117 (2)(a).

(b) "Advanced industry investment tax credit" or "tax credit" means the credit against income tax created in section 39-22-532, C.R.S.

(c) "Affiliate" means any person or entity that controls, is controlled by, or is under common control with another person or entity. For purposes of this paragraph (c), "control" means the power to determine the policies of an entity whether through ownership of voting securities, by contract, or otherwise.

(d) "Office" means the Colorado office of economic development created in section 24-48.5-101.

(e) "Qualified investment" means an investment made at any time on or after July 1, 2014, but before January 1, 2023, in an equity security that meets all of the following requirements:

(I) The equity security is common stock, preferred stock, an interest in a partnership or limited liability company, a security that is convertible into an equity security, a convertible debt investment, or other equity security as determined by the office;

(II) The investment is at least ten thousand dollars;

(III) The qualified investor and its affiliates do not hold, of record or beneficially, immediately before making an investment, equity securities possessing more than thirty percent of the total voting power of all equity securities of the qualified small business; and

(IV) The qualified investor and its affiliates hold, of record or beneficially, immediately after making the investment, equity securities possessing less than fifty percent of the total voting power of all equity securities of the qualified small business.

(f) "Qualified investor" means an individual, limited liability company, partnership, S corporation, as defined in section 39-22-103 (10.5), C.R.S., or other business entity that makes a qualified investment in a qualified small business. "Qualified investor" does not include a C corporation, as defined in section 39-22-103 (2.5), C.R.S.

(g) "Qualified small business" means a corporation, limited liability company, partnership, or other business entity that:

(I) Is in an advanced industry;

(II) Has its headquarters located in Colorado or has at least fifty percent of its employees based in Colorado;

(III) Has received less than ten million dollars from third-party investors, not including grants, since the business was formed; and

(IV) Has annual revenues of less than five million dollars or has been actively operating and generating revenue for less than five years.

(V) Repealed.

(2) (a) The office shall receive and evaluate applications that are submitted by qualified investors to receive an advanced industry investment tax credit for qualified investments made in a qualified small business.

(b) To be eligible for an advanced industry investment tax credit, a qualified investor must file a completed application with the office within ninety days after making a qualified investment. The office shall prescribe the manner and form of the application. The office shall note the time and date of each application received. In addition to any other requirements established by the office, the application must include the name, address, and federal income tax identification number of the applicant, the number of new employees hired by the qualified small business as a result of the qualified investment, and any additional information that the office requires.

(c) A business may request the office to determine whether it is a qualified small business. Upon receiving the request or upon receipt of an application for an advanced industry investment tax credit from a qualified investor, the office shall determine whether the business that is named in the application or written request is a qualified small business. After determining the qualifications, the office shall certify the qualified small business as being eligible to receive qualified investments for purposes of this section. The certification for a qualified small business that is certified after July 1, 2014, is valid until January 1, 2023; except that the certification is revoked if the business no longer meets the qualifications. A business shall notify the office within thirty business days from the date that it no longer meets the qualifications. If the certification is revoked, the office may assess a penalty against the business that is equal to the amount of the advanced industry investment tax credits authorized after the date that the business no longer meets the qualifications. The state treasurer shall deposit the penalty into the state general fund. If the certification is revoked, subsequent investments in the business do not qualify for a tax credit. All tax credits issued before the revocation of the certification remain valid. The office shall not deny any application for a tax credit on the basis of the revocation of the certification if the investment was made before the date of the revocation.

(d) As part of the application for an advanced industry investment tax credit, the applicant and the qualified small business that receives the investment must each provide written authorization to permit the department of revenue to provide tax information to the office for the purpose of determining if there are any misrepresentations on the application. The authorization is limited to disclosure of income tax information for the latest two years for which returns were filed with the department of revenue preceding the date the application is filed and for all tax years through the year in which the investment was made for which a return was not filed as of the date of the application. The applicant must also provide in the written authorization income tax information for all tax years in which the applicant actually claims a tax credit or carries forward a tax credit on a return filed with the department of revenue. An applicant with an individual ownership interest as a co-owner of a business and that may be entitled to a pro rata share of the tax credit pursuant to section 39-22-532 (5), C.R.S., must provide a written authorization with content similar to the authorization, and in the same manner, as any other applicant is required to provide. If an applicant or qualified small business fails to comply with this paragraph (d), an applicant is ineligible for a tax credit.

(e) As part of the application for an advanced industry investment tax credit, the applicant must state that the tax credit was a significant factor in the applicant's decision to make the investment and that without the tax credit, the applicant would not have made the investment or would have made an investment at a substantially lower level.

(f) The office shall review and make a determination with respect to each application for an advanced industry investment tax credit within ninety days after receiving the application. The office may request additional information from the applicant in order to make an informed decision regarding the eligibility of the qualified investor or qualified small business.

(3) (a) Subject to the limitations set forth in paragraph (b) of this subsection (3), the office shall authorize an advanced industry investment tax credit for each qualified investor who makes a qualified investment in a qualified small business. The amount of the tax credit is twenty-five percent of the amount of the qualified investment or thirty percent of the qualified investment if the qualified small business is located in a rural area or economically distressed area of the state as determined by the office. The office shall issue a tax credit certificate to the qualified investor for each qualified investment stating the amount of the tax credit that is authorized for purposes of section 39-22-532, C.R.S. A tax credit certificate is nontransferable. The office shall certify to the department of revenue the name of each qualified investor who receives a tax credit certificate, the amount of the tax credit, and other relevant information relating to the tax credit.

(b) (I) The total amount of the advanced industry investment tax credits shall not exceed three hundred seventy-five thousand dollars for the 2014 calendar year; and seven hundred fifty thousand dollars for each calendar year from 2015 through 2022; except that, if the total amount of the credits for 2018 or a later calendar year is less than the maximum amount, then the maximum amount for the next year is increased by an amount equal to the remaining, unused tax credits from the prior year. The office shall authorize the tax credits in the order that applications are received by the office and shall deny any application received after the limit has been met. The office may partially authorize the last tax credit that is awarded up to the limit.

(II) The total amount of the tax credit for each qualified investment shall not exceed fifty thousand dollars. A qualified investor may not claim more than one tax credit per qualified small business, but may be eligible for a tax credit for qualified investments in different qualified small businesses in the same or a different year.

(c) To claim an advanced industry investment tax credit, a qualified investor must submit a copy of each tax credit certificate as part of a tax return to the department of revenue in accordance with section 39-22-532 (3), C.R.S., by the due date of the return, including extensions, for the tax year during which the qualified investment was made. If the qualified investor fails to timely file the tax credit certificate, the tax credit expires for that taxable year and there is no carry forward of the expired tax credit. The office shall not reissue a tax credit certificate for a credit that expires or that otherwise is not timely used by the qualified investor.

(4) No later than April 30 of each year following a year during which the office authorizes an advanced industry investment tax credit, the office shall provide to the department of revenue an electronic report that includes the information set forth in paragraph (b) of subsection (2) and paragraph (a) of subsection (3) of this section and any other information required to administer section 39-22-532, C.R.S. If the office subsequently discovers that an applicant who received a tax credit misrepresented information on the application, the office shall immediately notify the department of revenue and provide the department of revenue all information that relates to that applicant.

(5) Repealed.

(6) On November 1, 2017, the office shall submit a first report to the finance and the business, labor, and economic and workforce development committees of the house of representatives; to the business, labor, and technology and the finance committees of the senate, or any successor committees; and to the joint budget committee summarizing all of the tax certificates issued since July 1, 2014. At a minimum, the report must include the amount of the capital invested by qualified investors and the tax credit that each qualified investor received, a description of the qualified businesses that received the qualified investment, a projection of the number of new employees hired by the qualified small businesses as a result of the qualified investment, the geographic distribution of the jobs, and any other economic impacts that resulted from the qualified investment. Notwithstanding section 24-1-136 (11), the office shall submit a second report on November 1, 2022, to the same legislative committees summarizing all of the tax certificates issued after January 1, 2018. The second report must include the same information as the first report.



§ 24-48.5-113. Limit on solar device fees - repeal

(1) An agency, institution, authority, or political subdivision of the state shall:

(a) Not charge permit, application review, or any other related or associated fees to install an active solar electric or solar thermal device or system that, in aggregate, exceed:

(I) The lesser of the actual costs in issuing the permit or reviewing the application or five hundred dollars for a residential application or two thousand dollars for a nonresidential application if the device or system produces fewer than two megawatts of direct current electricity or an equivalent-sized thermal energy system; or

(II) The actual costs in issuing the permit if the device or system produces at least two megawatts of direct current electricity or an equivalent-sized thermal energy system.

(b) Clearly and individually identify all fees and taxes assessed on an application subject to this subsection (1) on the invoice.

(2) This section is repealed, effective July 1, 2025.



§ 24-48.5-114. Film, television, and media - definitions

As used in this section and sections 24-48.5-115 and 24-48.5-116, unless the context otherwise requires:

(1) (a) "Film" means any visual or audiovisual work, including, without limitation, a video game, television show, or a television commercial, that contains a series of related images, regardless of the medium by which the work is fixed and from which it can be viewed or reproduced, and that is primarily intended to be either:

(I) Commercially exploited by being shown in theaters or on television licensed for the home or international market, or otherwise; or

(II) For internal industrial, corporate, or institutional use.

(b) "Film" does not include an obscene film.

(2) "Obscene" has the same meaning as set forth in section 18-7-101 (2), C.R.S.

(3) "Office" means the Colorado office of film, television, and media created pursuant to section 24-48.5-115.

(4) "Originates" means the production company has been a resident of the state or registered with the secretary of state for at least twelve consecutive months; except that, if the production company creates a business entity for the sole purpose of conducting production activities in the state, then such business entity need not be registered with the secretary of state for twelve consecutive months, but the owner of the business entity must be a resident of the state for at least twelve consecutive months.

(5) "Production activities" means the shooting of a film, support activities related to such shooting, and any preshooting or postshooting activities that commence on or after July 1, 2009, and that are necessary to produce a finished film, including but not limited to editing and the creation of sets, props, costumes, and special effects.

(6) "Production company" means a person, including a corporation or other business entity, that engages in production activities for the purpose of producing all or any portion of a film in Colorado.

(7) "Qualified local expenditure" means a payment made by a production company operating in Colorado to a person or business in Colorado in connection with production activities in Colorado. "Qualified local expenditure" shall include, but need not be limited to:

(a) Payments made in connection with developing or purchasing the story and scenario to be used for a film;

(b) Payments made for the costs of set construction and operations, wardrobe, accessories, and related services;

(c) Payments made for the costs of photography, sound recording and synchronization, lighting, and related services;

(d) Payments made for the costs of editing, post-production, music, and related services;

(e) Payments made for the costs of renting facilities and equipment, including location fees, leasing vehicles, and providing food and lodging to people working on the film production;

(f) Payments for airfare purchased through a Colorado-based travel agency or company;

(g) Payments for insurance and bonding purchased through a Colorado-based insurance agent;

(h) Payments for other direct costs incurred by the film production company that are deemed appropriate by the office; and

(i) Payments of up to one million dollars per employee or contractor, made by a production company to pay the wages or salaries of employees or contractors who participate in the production activities. In order for any wage or salary to be considered a qualified local expenditure, all Colorado income taxes shall be withheld and paid either by the production company or the individual. Any payments in excess of one million dollars per employee or contractor shall be excluded.



§ 24-48.5-115. Film, television, and media - duties - loan guarantee program

(1) There is hereby created within the Colorado office of economic development the Colorado office of film, television, and media, the head of which shall be the director of the Colorado office of film, television, and media. The director of the office shall be assisted by a staff to fulfill the office's mission to promote Colorado as a location for making films. Beginning on July 1, 2012, the director of the office shall report to the director of the office of economic development.

(2) The office shall:

(a) Market Colorado as a destination for making feature films, television shows, television commercials, still photography, music videos, and new media projects;

(b) Assist production companies that are interested in conducting production activities in Colorado in scouting appropriate locations in the state for the production company's film;

(c) Assist state and local government agencies and organizations in the creation of permitting criteria for production companies that plan to conduct production activities on state or local government property;

(d) Assist production companies in determining the appropriate state or local government agencies to contact to apply for a permit to conduct production activities on state or local government property;

(e) Serve as a general liaison for production companies and assist in coordination efforts among production companies, any state or local government agency, and local businesses and individuals before, during, and after the production company conducts production activities in Colorado;

(f) Serve as a resource for local governments and communities around Colorado when a production company approaches the local government or community regarding the possibility of conducting production activities on the property of the local government or within the community;

(g) Administer the performance-based incentive for film production in Colorado as specified in section 24-48.5-116;

(h) Administer the loan guarantee program as specified in subsection (3) of this section;

(i) Conduct educational seminars to promote the film industry and people working in the film industry in Colorado; and

(j) Perform any other duties in furtherance of the office's mission as deemed necessary by the director of the office and the director of the office of economic development.

(3) (a) The office, with prior approval from the Colorado economic development commission created in section 24-46-102, may enter into a contract or other agreement, or both a contract and other agreement, with a production company to guarantee loans obtained for purposes of financing the production activities, not to exceed twenty percent of the entire budget for the production activities.

(b) The office shall employ the following criteria in determining whether to award a loan guarantee:

(I) The experience, professional qualifications, and business background of the production company shall be such as to give the production activities a reasonable chance of success;

(II) The production company shall be bonded by a major bonding company;

(III) The production company shall have contracted with a major sales company with experience and standing in the film industry, and such sales company shall provide sales estimates that support full repayment of the loan to be guaranteed; and

(IV) The film and the production activities shall result in a positive reflection on the state.

(c) The office may reject any application for a loan guarantee pursuant to this subsection (3).

(d) The office may provide loan guarantees for production activities; except that such loan guarantees shall be limited to twenty percent of the entire budget for the production activities. Loan guarantees may only be provided to feasible production activities for an amount that is the least amount necessary to cause the production activities to occur, as determined by the office, with prior approval from the Colorado economic development commission. The office may structure the loan guarantees in a way that facilitates the production activities and also provides for a compensatory return on investment or loan guarantee facility fee to the office based on the risk of the production activities.

(e) The office may charge a loan guarantee facility fee calculated on the outstanding principal, which fee shall be collected from the eligible borrower by the eligible lender and paid to the office. Moneys collected shall be deposited in the Colorado office of film, television, and media operational account cash fund created in section 24-48.5-116 (5).

(f) Moneys paid to satisfy a defaulted loan made pursuant to this subsection (3) shall only be paid out of the Colorado office of film, television, and media operational account cash fund created in section 24-48.5-116 (5).

(g) No guarantee agreement made by the office pursuant to this subsection (3) shall constitute or become an indebtedness, a debt, or a liability of the state, nor shall such loan guarantee the giving, pledging, or loaning of the full faith and credit of the state.

(4) No later than July 1, 2017, the state auditor shall complete a performance audit of the office, the performance-based incentive program for film production in Colorado specified in section 24-48.5-116, and the loan guarantee program specified in subsection (3) of this section. The state auditor shall present the performance audit report to the legislative audit committee. After the performance audit report is released by the legislative audit committee, the state auditor shall provide copies, in accordance with section 24-1-136 (9), to the finance committees of the house of representatives and senate.



§ 24-48.5-116. Film, television, and media - performance-based incentive for film production in Colorado - Colorado office of film, television, and media operational account cash fund - creation

(1) Subject to the provisions of this section, on or after July 1, 2012, any production company employing a workforce for any in-state production activities made up of at least fifty percent Colorado residents shall be allowed to claim a performance-based incentive in an amount as follows:

(a) For a production company that originates production activities in Colorado, an amount equal to twenty percent of the total amount of the production company's qualified local expenditures if the total of such expenditures equals or exceeds one hundred thousand dollars; and

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), for a production company that does not originate production activities in Colorado, an amount equal to twenty percent of the total amount of the production company's qualified local expenditures if the total of such expenditures equals or exceeds one million dollars.

(II) For a production company that produces a television commercial or video game and that does not originate production activities in Colorado, any production company employing a workforce for any in-state production activities made up of at least fifty percent Colorado residents shall be allowed to claim a performance-based incentive in an amount equal to twenty percent of the total amount of the production company's qualified local expenditures if the total of such expenditures equals or exceeds two hundred fifty thousand dollars.

(2) (a) In order for a production company to claim a performance-based incentive for production activities in Colorado pursuant to this section, the production company shall apply to the office, in a manner to be determined by the office, prior to beginning production activities in the state. The application shall include a statement of intent by the production company to produce a film in Colorado for which the production company will be eligible to receive the incentive. The production company shall submit, in conjunction with the application, any documentation necessary to demonstrate that the production company's projected qualified local expenditures will satisfy the expenditures specified in paragraph (a) or (b) of subsection (1) of this section, as applicable.

(b) The office shall review each application submitted by a production company before the production company begins work on a film in Colorado. Based on the information provided in the production company's application, the office shall make an initial determination of whether the production company will be eligible to receive a performance-based incentive and estimate the amount of the incentive that will be due to the production company. The office, with approval of the Colorado economic development commission created in section 24-46-102, shall grant conditional written approval to a production company that, based on the information provided by the production company and based on an analysis of such information by the office and the Colorado economic development commission, will satisfy the requirements of this section and be eligible to claim an incentive.

(c) (I) Upon completion of production activities in Colorado, a production company that received conditional approval for a performance-based incentive from the office shall retain a certified public accountant to review and report in writing, and in accordance with professional standards, regarding the accuracy of the financial documents that detail the expenses incurred in the course of the film production activities in Colorado. If the production company provides a copy of the certified public accountant's written report and the production company certifies in writing to the office that the amount of the production company's actual qualified local expenditures equals or exceeds the minimum total amount of the production company's qualified local expenditures as specified in subsection (1) of this section, the office shall issue an incentive to the production company.

(II) (A) For purposes of this paragraph (c), "certified public accountant" means a certified public accountant licenced to practice in this state or a certified public accounting firm that is registered in this state.

(B) Any services of a certified public accountant provided to meet the requirements of this paragraph (c) shall be performed in Colorado.

(d) The office shall develop procedures for the administration of this section, including application guidelines for production companies applying to receive a performance-based incentive and for the office to issue payment of the incentives pursuant to this section.

(3) The office shall include data regarding the number of production companies that claimed the performance-based incentive pursuant to this section and the total amount of all incentives claimed during the most recent fiscal year for which such information is available in an annual report to the general assembly.

(4) The total amount of performance-based incentives that the office issues pursuant to this section in any fiscal year shall not exceed the amount appropriated to the office to be used for the purposes of this section in the applicable fiscal year and any moneys not expended or encumbered from previous fiscal years that were appropriated to the office to be used for the purposes of this section.

(5) (a) There is hereby created in the state treasury the Colorado office of film, television, and media operational account cash fund, referred to in this section as the "fund". The fund shall consist of:

(I) Moneys transferred to the fund in accordance with section 12-47.1-701 (2), C.R.S.;

(II) Moneys transferred to the fund, including three million dollars that shall be transferred on July 1, 2012, from the general fund to the Colorado office of film, television, and media operational account cash fund; and

(III) Any gifts, grants, or donations from private or public sources that the office is hereby authorized to seek and accept.

(b) The moneys in the fund shall be annually appropriated to the office for the operation of the office, for the performance-based incentive for film production in Colorado as specified in subsection (1) of this section, and for the loan guarantee program as specified in section 24-48.5-115 (3).

(c) All moneys not expended or encumbered, and all interest earned on the investment or deposit of moneys in the fund, remain in the fund and do not revert to the general fund or any other fund at the end of any fiscal year. Any moneys not expended or encumbered from any appropriation at the end of any fiscal year remain available for expenditure in the next fiscal year without further appropriation.



§ 24-48.5-117. Advanced industry - grants - fund - definitions - repeal

(1) Legislative declaration. (a) The general assembly finds and declares that Colorado is home to a network of assets and resources, which include research universities, community colleges, federal laboratories, innovative companies, manufacturing infrastructure, work force training institutions, and entrepreneurs. To drive growth in Colorado's economy, the state must focus on increasing the capacity and competitiveness of these assets and resources and thereby attract greater investment and provide a competitive advantage for Colorado's advanced industries. Investment in advanced industries will build public-private partnerships, drive innovation, and increase capital investment in Colorado's economy.

(b) The general assembly further finds and declares that investment in advanced industries will:

(I) Drive growth in high-paying, high-skill jobs;

(II) Align educational institutions to create the work force for advanced industry needs;

(III) Increase exports and competitiveness in global markets;

(IV) Accelerate the commercialization of technologies; and

(V) Promote research and development capabilities across research universities, community colleges, and federal laboratories.

(c) The general assembly recognizes the value of cross-sector collaboration and partnerships with research institutions and industry and encourages the Colorado office of economic development to play an active role in aligning resources to create and implement strategic initiatives across advanced industries.

(2) Definitions. As used in this section:

(a) "Advanced industry" means the following industries:

(I) Advanced manufacturing;

(II) Aerospace;

(III) Bioscience;

(IV) Electronics;

(V) Energy and natural resources;

(VI) Infrastructure engineering; and

(VII) Information technology.

(b) "Fund" means the advanced industries acceleration cash fund created in paragraph (a) of subsection (7) of this section.

(c) "Office of economic development" or "office" means the Colorado office of economic development created in section 24-48.5-101.

(d) "Office of technology transfer" means an office that:

(I) Is affiliated with a research institute;

(II) Is responsible for technology transfers; and

(III) Arranges for the sale or licensure of an advanced industry project to a private entity.

(e) "Program" means the advanced industries acceleration grant program created in subsection (3) of this section.

(f) "Research institution" means an institution located and operating in Colorado that is a:

(I) Public or private, nonprofit institution of higher education or teaching hospital;

(II) Federal laboratory;

(III) Private technology and research center; or

(IV) Private, nonprofit medical and research center.

(3) Program. (a) The advanced industries acceleration grant program is created within the office of economic development. The purpose of the program is to accelerate economic growth through grants that improve and expand the development of advanced industries, facilitate the collaboration of advanced industry stakeholders, and further the development of new advanced industry products and services. The office of economic development shall administer the program, which includes proof-of-concept grants, early-stage capital and retention grants, and infrastructure funding grants. All grants are from moneys in the advanced industries acceleration cash fund created in subsection (7) of this section. Except for the reporting requirement in subsection (6) of this section, the program ends on July 1, 2024, and all grants must be disbursed prior to that date.

(b) (I) The office of economic development may award a proof-of-concept grant for an advanced industry research project to an eligible office of technology transfer.

(II) To be eligible for a proof-of-concept grant, an office of technology transfer must:

(A) Submit a description of the advanced industry research project;

(B) Provide an analysis demonstrating that the project will provide significant economic impact or competitive advantage for the state and advanced industries and that it will accelerate the pace of applied research leading to rapid commercialization of products and services resulting from the project; and

(C) Have a dedicated, matching source of moneys from its affiliated research institution that is greater than or equal to one-third of the amount of the requested grant.

(III) In selecting the recipients of a proof-of-concept grant, the office of economic development shall give preference to projects sponsored by an office of technology transfer that:

(A) Include impacts across more than one advanced industry;

(B) Involve more than one research institution or advanced industry stakeholder; or

(C) Originate from a nonprofit research institution.

(IV) Except as set forth in paragraph (b) of subsection (4) of this section, the maximum amount of a proof-of-concept grant is one hundred fifty thousand dollars.

(V) A recipient of a proof-of-concept grant shall use the grant only to accelerate product or service commercialization and shall not use the grant to support basic research.

(c) (I) The office of economic development may award an early-stage capital and retention grant to an eligible company for the purpose of accelerating the commercialization of advanced industry products or services to be manufactured or performed in Colorado.

(II) To be eligible for an early-stage capital and retention grant, a company must:

(A) Be in an advanced industry;

(B) Have its headquarters located in Colorado or have at least fifty percent of its employees based in Colorado;

(C) Have received less than twenty million dollars from other grants and third-party investors;

(D) Have annual revenues of less than ten million dollars;

(E) Provide an analysis demonstrating that the scope of the project is required to enhance the commercialization of one or more advanced industry products or services within the state; and

(F) Have a dedicated, matching source of moneys that is greater than or equal to twice the amount of the requested grant.

(III) In selecting the recipient of an early-stage capital and retention grant, the office of economic development shall give preference to a company whose technology or research and development has application to more than one advanced industry.

(IV) Except as set forth in paragraph (b) of subsection (4) of this section, the maximum amount of an early-stage capital and retention grant is two hundred fifty thousand dollars.

(d) (I) The office of economic development may award an infrastructure funding grant for an advanced industry project that builds or utilizes infrastructure to support or enhance the commercialization of advanced industry products or services or that contributes to the development of an advanced industry work force.

(II) To be eligible for an infrastructure funding grant, a project must:

(A) Substantially increase alignment between private companies within an advanced industry and research institutions; and

(B) Have a matching source of moneys that is greater than or equal to twice the amount of the requested grant.

(III) In selecting recipients for the infrastructure funding grants, the office of economic development shall give preference to projects that:

(A) Accelerate economic growth in more than one advanced industry or include more than one research institution or advanced industry stakeholder;

(B) Originate from nonprofit research institutions;

(C) Focus on applied research and development, technology acceleration, or production-oriented or manufacturing-oriented facilities; or

(D) Focus on work force development that addresses the advanced industries' work force skills that are needed to facilitate commercialization of products or services.

(IV) Except as set forth in paragraph (b) of subsection (4) of this section, the maximum amount of an infrastructure funding grant is five hundred thousand dollars.

(4) Common grant policies. Any grant awarded pursuant to subsection (3) of this section is subject to the following:

(a) In order to be eligible for a grant, a grant applicant must:

(I) Identify the number of jobs that will be created or retained in the state, anticipated capital invested or retained in the state, and any other projected economic impacts that will result from the grant; and

(II) Submit any information required by the office of economic development to be eligible for a grant;

(b) A limit on the maximum amount of grants does not apply to any applicant that qualifies for a preference identified in subsection (3) of this section;

(c) The office of economic development shall not pay a grant to a recipient unless the recipient has received the matching source of moneys that is required for the grant;

(d) (I) Upon completion of a project that was the basis of a grant, a recipient shall identify how the grant was used, the number of jobs created or retained in the state, capital invested or retained in the state, and any other economic impacts that resulted from the grant; and

(II) Return any unused grant moneys to the office of economic development, which shall transfer the moneys to the state treasurer for deposit in the advanced industries acceleration cash fund.

(5) Grant administration. (a) On or before September 1, 2013, the office of economic development shall establish procedures and timelines for grant applications; criteria for determining grant amounts, including how preferences will be applied; grantee reporting requirements; and any other program policies. The office may amend these policies at any time.

(b) Prior to awarding a grant, the office of economic development shall consult with the economic development commission about all of the potential grants and other monetary incentives that an office of technology transfer, company, or project is eligible to receive from the state.

(c) The office of economic development shall consult with Colorado-based advanced industries associations or other representatives from advanced industries about the program. This consultation must include reviewing of program grant applications and monitoring and evaluating the grantees and the advanced industry projects.

(d) Subject to the available moneys, there is no limit on the number of grants that the office of economic development may annually award.

(e) (I) In the 2014 calendar year, the office of economic development shall award, at a minimum, an amount equal to one-half of the amount credited to the fund on March 1, 2014, pursuant to section 39-22-604.3, C.R.S., for program grants to clean technology companies or projects.

(II) In the 2015 calendar year and each calendar year thereafter, the office of economic development shall award, at a minimum:

(A) Five million five hundred thousand dollars for program grants to bioscience companies or projects; and

(B) An amount equal to one-half of the amount credited to the fund during the year pursuant to section 39-22-604.3, C.R.S., for program grants to clean technology companies or projects.

(III) The office of economic development may use any moneys in the fund that are not required for the mandatory grants under subparagraph (II) of this paragraph (e) for program grants to companies or projects from any of the seven advanced industries.

(f) The office of economic development shall award at least fifteen percent of the total program grants in a calendar year to each of the three types of grants. If the office is unable to award this percentage in a given year due to a lack of qualified applicants, the deficiency does not roll forward to the next year.

(6) Reporting. (a) On or before November 1, 2014, and November 1 of the next ten years thereafter, the office of economic development shall submit a report to the finance and the business, labor, and economic and work force development committees of the house of representatives and to the business, labor, and technology and the finance committees of the senate, or any successor committees, summarizing all of the grants awarded in the program during the preceding fiscal year. At a minimum, the report must include the amount that each recipient received, a description of each recipient's use of the grant, the number of jobs created or retained in the state, capital invested or retained in the state, and any other economic impacts that resulted from the grant.

(b) Section 24-1-136 (11) does not apply to the report required by paragraph (a) of this subsection (6).

(7) Fund. (a) The advanced industries acceleration cash fund is created in the state treasury. The fund consists of:

(I) Moneys transferred to it pursuant to section 24-48.5-108 (5)(c), as said section existed prior to its repeal in 2015;

(II) Moneys credited to it pursuant to section 39-22-604.3, C.R.S.;

(III) Moneys transferred to it pursuant to section 12-47.1-701 (2), C.R.S.;

(IV) Five million dollars, which the state treasurer shall transfer from the general fund to the fund on July 1, 2015, and July 1, 2016;

(V) Moneys credited to it pursuant to subparagraph (II) of paragraph (d) of subsection (4) of this section;

(VI) Any gifts, grants, or donations credited to it pursuant to paragraph (b) of this subsection (7); and

(VII) Any other moneys that the general assembly appropriates to it.

(b) (I) The office of economic development is authorized to seek, accept, and expend gifts, grants, or donations from private or public sources for the purposes of the program; except that the office may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this section or any other law of the state. The office shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the fund.

(II) (Deleted by amendment, L. 2014.)

(c) (I) The moneys in the fund are continuously appropriated to the office of economic development for the purpose of awarding grants allowed by this section and for its administrative costs associated with the program. The office's administrative expenses for the program in a fiscal year shall not exceed eight percent of the moneys transferred or appropriated to the fund in the fiscal year.

(II) Repealed.

(d) As provided by law, the state treasurer may invest any unexpended moneys in the advanced industries acceleration cash fund. All interest and income derived from the investment and deposit of moneys in the fund are credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall not be credited or transferred to the general fund or another fund; except that any unexpended and unencumbered moneys remaining in the fund upon the repeal of this section are transferred to the general fund.

(e) The transfers to the fund from the general fund moneys that are required by subparagraph (IV) of paragraph (a) of this subsection (7) must be included for informational purposes in the annual general appropriation act.

(8) Repeal. This section is repealed, effective January 1, 2025.



§ 24-48.5-120. Energy research cash fund - creation - distributions - report - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Authority" means the Colorado energy research authority created in section 24-47.5-101 (2).

(b) "Fund" means the energy research cash fund created in subsection (2) of this section.

(c) "Office" means the Colorado office of economic development created in section 24-48.5-101.

(2) (a) The energy research cash fund is created in the state treasury. The fund consists of the transfers required pursuant to subsection (3) of this section and any other moneys that the general assembly appropriates to it. The moneys in the fund are continuously appropriated to the office for the purpose of distributing moneys to the authority for use as state matching funds in accordance with section 24-47.5-102 (1.5), and for other authority activities authorized under subsection (2) of said section. The office shall not distribute any moneys to the authority for use as state matching funds unless the office receives written confirmation from a financial officer at one of the collaboratory institutions that federal or private funding for the project has been received in an amount equal to or greater than the amount of the matching funds to be distributed.

(b) The moneys in the fund are also continuously appropriated to the office for its administrative expenses associated with this section, which shall not exceed five percent of the moneys transferred or appropriated to the fund in the fiscal year.

(c) As provided by law, the state treasurer may invest any unexpended moneys in the fund. All interest and income derived from the investment and deposit of moneys in the fund are credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall not be credited or transferred to the general fund or another fund; except that on July 1, 2019, the state treasurer shall transfer any unexpended and unencumbered moneys remaining in the fund to the general fund.

(3) On July 1, 2014, and July 1, 2015, the state treasurer shall transfer one million dollars to the fund.

(4) (a) On November 1, 2015, and November 1 of the next four years thereafter, the office shall submit a report to the finance and the business, labor, and economic and workforce development committees of the house of representatives and to the business, labor, and technology and the finance committees of the senate, or any successor committees, summarizing all of the distributions made during the preceding fiscal year. At a minimum, the report must include any information provided to the office by the authority pursuant to section 24-47.5-102 (3).

(b) Section 24-1-136 (11) does not apply to the report required by paragraph (a) of this subsection (4).

(5) This section is repealed, effective July 1, 2020.



§ 24-48.5-121. Procurement technical assistance program - fund - legislative declaration - definitions

(1) Legislative declaration. (a) The general assembly hereby finds, determines, and declares that:

(I) Colorado businesses need the capability and capacity to compete for government contracts at the federal, state, and local levels;

(II) Government contracting, at all levels, is a competitive and complex process;

(III) A procurement technical assistance program offers education, counseling, and technical assistance to businesses to compete for government contracts; and

(IV) The federal government will match the state's investment in a program to provide procurement technical assistance.

(b) The general assembly further finds and declares that:

(I) The creation of a procurement technical assistance fund and operating terms are necessary to ensure that the state procurement technical assistance program receives federal matching moneys and provides efficient and effective statewide procurement technical assistance resources to Colorado businesses;

(II) The procurement technical assistance program in Colorado is a public-private partnership with a target budget of at least eight hundred thousand dollars in each contract year to provide procurement technical assistance to businesses throughout the state, of which fifty percent is provided through the state by the state's investment and fifty percent is provided by the federal government; and

(III) It is the general assembly's intent that, in each contract year, the office and the qualified entity together obtain at least four hundred thousand dollars for the state's investment in the procurement technical assistance program, which will be matched by the federal government and shall be used for the purposes of the program.

(2) Definitions. As used in this section, unless the context otherwise requires:

(a) "Contract year" means one year of the term of the contract entered into pursuant to this section.

(b) "Minority business office" means the minority business office created in section 24-49.5-102.

(c) "Office" means the Colorado office of economic development created in section 24-48.5-101.

(d) "Procurement technical assistance program" means a program that provides, through a procurement technical assistance center funded in part with federal moneys, government procurement consulting services at no cost to clients who are responding to government contract opportunities.

(e) "Qualified entity" means one or more organizations exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, that have been designated, by the federal defense logistics agency, as a federal defense logistics agency grantee serving Colorado for the procurement technical assistance program to provide procurement technical assistance statewide. The organizations shall have no other mission or deliverables that are not consistent with federal eligibility criteria for the procurement technical assistance program.

(f) "Small business development center" means the small business development center based in Colorado, hosted by the office, and funded jointly by the state, the federal small business administration, and other private sources.

(g) "State's investment" means the funding for the procurement technical assistance program that is from the state general fund or any other source of state moneys and from cash and in-kind donations obtained by the qualified entity through gifts, grants, and donations.

(3) Contract. On or before September 15, 2014, the office shall enter into a contract with the qualified entity or entities that were selected by the federal defense logistics agency to provide procurement technical assistance statewide. The contract term and requirements shall be in effect for up to six years and shall align with the federal defense logistics agency requirements for such contract.

(4) State's investment. (a) It is the general assembly's intent that in each contract year, the office and the qualified entity obtain at least four hundred thousand dollars for the state's investment in the procurement technical assistance program, which will be matched by the federal government and shall be used for the purposes of the program.

(b) In each contract year, the state, through the office, shall contribute the lesser of the qualified entity's contribution to the previous contract year's state's investment or two hundred thousand dollars to the total amount of the state's investment in the procurement technical assistance program for the then-current contract year. Therefore, the general assembly shall provide not more than two hundred thousand dollars from the state general fund or from any other source of state moneys in each contract year.

(c) (I) The qualified entity shall contribute at least fifty percent to the total amount of the state's investment. Therefore, the qualified entity shall obtain, through the solicitation of gifts, grants, and donations, at least two hundred thousand dollars in each contract year.

(II) The gifts, grants, or donations that the qualified entity obtains may be comprised of both cash and in-kind contributions; except that, of the two hundred thousand dollars that the qualified entity is required to obtain in each contract year, at least the following percentages shall be in the form of cash:

(A) For the first contract year, at least fifteen percent;

(B) For the second contract year, at least twenty percent; and

(C) For the third through sixth contract years, at least twenty-five percent.

(III) If, in any contract year, the qualified entity obtains more than the minimum required percentage of cash contributions for the applicable contract year, the qualified entity may apply the excess cash to the minimum required cash contribution for the next contract year.

(d) (I) By November 1 of each contract year, the office shall determine whether the qualified entity obtained at least two hundred thousand dollars in gifts, grants, or donations and the minimum required cash contribution as specified in paragraph (c) of this subsection (4) for the previous contract year. If the office determines that the qualified entity failed to obtain the total required amount of gifts, grants, and donations and the minimum required cash contribution for the previous contract year, the office shall notify the state treasurer, and the state treasurer shall transfer an amount equal to the amount of the shortfall from the moneys that the state treasurer transferred to the procurement technical assistance fund pursuant to paragraph (a) of subsection (8) of this section for the then-current contract year to the general fund.

(II) The office shall ensure that by December 1 of the third contract year, the qualified entity is projected to provide at least a cumulative amount of six hundred thousand dollars of the state's investment for the first through third contract years, of which amount at least one hundred twenty thousand dollars is in the form of cash. If, based on the office's review, the qualified entity is not projected to satisfy such requirements, the office shall notify the members of the house of representatives and senate committees with jurisdiction over business issues, and the general assembly may determine whether to continue the annual appropriation to the office for the purposes of the procurement technical assistance program.

(5) Qualified entity's contract requirements. (a) In addition to the minimum amount that the qualified entity is required to contribute to the state's investment in each contract year, the qualified entity is required to perform the following in each contract year:

(I) Provide procurement technical assistance to at least one hundred businesses that are either new or active clients of the qualified entity;

(II) Provide procurement technical assistance in the form of counseling to businesses for at least one thousand five hundred hours; and

(III) Sponsor or participate in at least sixty-five events to inform the business community of the services and assistance that the procurement technical assistance program provides.

(b) On or before October 1 of each contract year, the qualified entity shall report the following information to the office:

(I) The number of new and active businesses that the qualified entity served, the number of counseling hours it provided, and the number of events that it attended during the prior contract year;

(II) Whether the qualified entity obtained at least two hundred thousand dollars in gifts, grants, or donations toward its share of the total state's investment during the prior contract year, whether the qualified entity obtained the required minimum amount of such contributions in cash pursuant to subparagraph (II) of paragraph (c) of subsection (4) of this section, and what portion of the gifts, grants, and donations the qualified entity used during the prior contract year; and

(III) Any other information requested by the office.

(6) Reporting. In each contract year, the office shall include in the annual report submitted to the general assembly pursuant to section 24-48.5-101 (7) the information that the qualified entity provided to the office pursuant to paragraph (b) of subsection (5) of this section.

(7) Memorandum of understanding. The minority business office, the small business development center, and the qualified entity shall enter into a memorandum of understanding to address the following issues in connection with the procurement technical assistance program:

(a) The nature and delivery of the programs and services that will be offered by the qualified entity through the procurement technical assistance program and the method by which those programs will be aligned with the programs offered by the small business development center and the minority business office;

(b) A schedule for periodic meetings between the directors of the qualified entity, the small business development center, the minority business office, and any other relevant entities within the office at the state and regional levels;

(c) A method for tracking the cross-referral of clients between the qualified entity, the small business development center, and the minority business office;

(d) A method for coordinating and organizing the joint participation of the qualified entity, the small business development center, and the minority business office at outreach events and through other marketing opportunities;

(e) A plan for the qualified entity, the small business development center, and the minority business office to share locations, where possible, throughout Colorado; and

(f) Anything deemed necessary and appropriate by the qualified entity, the small business development center, and the minority business office.

(8) Fund. (a) The procurement technical assistance cash fund is created in the state treasury. The fund consists of:

(I) Two hundred twenty thousand dollars that the state treasurer is required to transfer from the general fund to the fund on July 1, 2015, and July 1 of the next four years thereafter; and

(II) Any moneys that the general assembly appropriates to the fund.

(b) To allow alignment between state and federal fiscal years, the moneys in the fund are continuously appropriated to the office to be used for the procurement technical assistance program. The office may use the moneys in the fund to pay for the costs of administering the procurement technical assistance program; except that the office's administrative expenses for the program in a fiscal year shall not exceed nine percent of the moneys transferred to the fund in a fiscal year pursuant to subparagraph (I) of paragraph (a) of this subsection (8).

(c) All interest and income derived from the investment and deposit of moneys in the fund are credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall not be credited or transferred to the general fund or another fund.

(d) The transfers to the fund from the general fund moneys that are required by subparagraph (I) of paragraph (a) of this subsection (8) must be included for informational purposes in the annual general appropriation act.



§ 24-48.5-122. Local business mobile application software - creation - legislative declaration - definitions

(1) The general assembly hereby finds, determines, and declares that the Colorado office of economic development is directed to contract for the development of local business mobile application software in order to:

(a) Assist consumers in the state who wish to find and patronize local businesses;

(b) Allow such businesses to publicize their Colorado affiliations; and

(c) Consistent with the office's duties, promote economic growth through the expansion of businesses in the state.

(2) As used in this section, unless the context otherwise requires:

(a) "Local business" means a business that is owned, located, or headquartered in, or manufactures in, Colorado.

(b) "Office" means the Colorado office of economic development created in this part 1.

(3) (a) The office shall contract for the creation, management, operation, and maintenance within the office of mobile application software to be known as the "By Colorado App", which software enables users to learn about local businesses that elect to participate in the software.

(b) The software developed pursuant to paragraph (a) of this subsection (3) must be operational on or before January 1, 2015.

(c) The office shall make the local business mobile application software searchable by the types of goods or services offered, location, the type of Colorado affiliation described under paragraph (a) of subsection (2) of this section that qualifies the businesses as a "local business", and any other factors the office deems appropriate.

(d) The office shall make the data in the local business mobile application database available to other application developers. In so doing, the office shall take all appropriate steps to maintain the security of the database and the information used therein.

(e) The office may register a trademark with the United States patent and trademark office or file a trademark with the Colorado secretary of state for the "By Colorado App" developed under this section.

(4) The office is authorized to accept and expend gifts, grants, and donations for information technology costs incurred in creating, managing, operating, and maintaining the mobile application software developed pursuant to this section. The general assembly finds that the implementation of this section is not entirely dependent on the receipt of any gifts, grants, and donations.



§ 24-48.5-123. Maintain relationship with United States armed forces - legislative declaration

(1) (a) The general assembly hereby finds and declares that:

(I) The defense sector is one of the state's largest economic sectors, with an impact exceeding ten billion dollars per year;

(II) The United States military presence in the state is directly responsible for the majority of the economic activity in connection with the defense sector;

(III) The defense sector, unlike most sectors of the state's economy, is disproportionately impacted by decisions made in Washington, D.C.;

(IV) The branches of the United States armed services are facing multiple years of declining budgets and are making important decisions about where to conduct necessary activities and programs;

(V) States across the country are placing greater focus on the defense sector and are creating stronger competition for jobs tied to that sector; and

(VI) The defense industry is experiencing consolidations and also making decisions about where it will continue to operate.

(b) The general assembly further finds and declares that the Colorado office of economic development is able to help the state protect and grow its economy by being fully engaged in supporting the defense sector.

(2) In addition to the powers and duties specified in section 24-48.5-101, the Colorado office of economic development shall protect and grow the state's economy by being fully engaged in supporting the defense sector and influencing the defense sector decision-making processes that occur at the federal level. The office shall maintain the state's positive interactions with the United States armed forces by advocating for the state's involvement in current and potential military missions, supporting private Colorado businesses that bid for contracts with the United States armed forces, and assisting the state's congressional delegation in protecting Colorado's current United States armed forces commands from future military base realignments or closures.



§ 24-48.5-124. Preserving small businesses through employee ownership - legislative declaration - definitions - repeal

(1) The general assembly hereby finds and declares that:

(a) In Colorado, nearly one million workers are employed by small businesses which equals about half of our workforce;

(b) According to the United States census bureau, nearly sixty-six percent of small businesses are owned by so-called "baby boomers", people who began turning sixty-five years old in 2011;

(c) Many small business owners in both urban and rural areas of the state do not have a succession plan for their retirement, and as these business owners retire there will be, nationally, approximately ten trillion dollars in assets up for sale;

(d) Studies have shown that employee ownership is one successful solution to this problem because it allows small business owners to strategize an exit that keeps the business and jobs in the community and keeps the business owner's legacy intact;

(e) There are over one hundred eighty employee-owned businesses in the state;

(f) Encouraging broader use of employee ownership is a highly cost-effective way to retain and create jobs, increase wealth for a broad sector of workers, strengthen communities, and expand economic growth;

(g) Local community economies benefit from employee ownership through an enhanced tax base, maintained property values, and higher instances of on-time repayment of loans;

(h) Companies that are partially or fully employee-owned and democratically managed offer the following advantages:

(I) Owners have a succession plan in place to ensure that the company continues to add value to the communities it serves;

(II) Employees are invested in their place of employment and get to enjoy the fruits of their labor;

(III) Employee and management goals are aligned, allowing for a stronger and more resilient company; and

(IV) Employees have the opportunity to be an entrepreneur without all of the risk;

(i) The following statistics indicate the positive attributes of employee ownership:

(I) Only one and three-tenths percent of employees at employee-owned companies were laid off in 2014 compared to nine and one-half percent at other companies;

(II) Employers at companies that have an employee stock ownership plan contributed seventy-five percent more to each employee's retirement plan compared to companies with traditional plans;

(III) The annual sales advantage of an employee- owned company with an average of two hundred employees over a traditional company is nine million dollars;

(IV) Employees of employee-owned businesses earn five to twelve percent higher wages than their counterparts at other businesses;

(V) After five years, employee-owned businesses are sixty-six percent more likely to still be in business than their counterparts; and

(VI) Over a ten-year study, employee-owned businesses had twenty-five percent higher job growth than comparable businesses that were not employee-owned; and

(j) Establishing a revolving loan program through the office will be an integral part of the small business loan package needed to incentivize employee ownership. Borrowers will benefit from flexible and favorable terms, resulting in new jobs, new businesses, and a healthier local economy.

(2) As used in this section, unless the context otherwise requires:

(a) "Employee-owned business nonprofit organization" or "nonprofit" means a nondepository Colorado nonprofit organization that supports and promotes the employee-owned business model.

(b) "Existing business" means a business that:

(I) Is at least two years old;

(II) Has at least three employees;

(III) Sees annual net revenues equal to or less than five million dollars;

(IV) Offers the employee ownership opportunity to every employee; and

(V) Plans to enter or has entered into an employee-ownership agreement with at least half of its employees.

(c) "Office" means the Colorado office of economic development created in section 24-48.5-101.

(d) "Program" means the revolving loan program created in subsection (4) of this section.

(e) "Technical assistance" means professional services, including accounting, legal, and business advisory services for the transition of an existing business to an employee-owned business.

(3) (a) No later than September 1, 2017, the office shall engage with an employee-owned business nonprofit organization to educate the staff at the office on the forms and merits of employee ownership in order for the office to be able to promote employee ownership as specified in section 24-48.5-102 (1)(a).

(b) The office may enter into a contract with an employee-owned business nonprofit organization to promote employee ownership as described in subsection (3)(a) of this section if necessary. The selection of the nonprofit must be made following an open and competitive process.

(4) (a) (I) Except as provided in subsection (4)(a)(II) of this section, the office shall establish and administer a revolving loan program to assist transitions of existing businesses to employee-owned businesses.

(II) If the office determines it would be more efficient and effective to contract out the program, the office may enter into a contract with an employee-owned business nonprofit organization, a bank, or a nondepository community development financial institution to establish and administer the program. The selection of such nonprofit, bank, or nondepository community development financial institution must be made following an open and competitive process.

(III) The office may work with the Colorado housing and finance authority, created in part 7 of article 4 of title 29, to assist in offering loans under the program.

(b) The program is only available for existing businesses.

(c) Loans offered as part of the program:

(I) Must be used to obtain technical assistance or for transition purposes and may not be used to pay off other debt, for general operating expenses, or for capital expenditures;

(II) May not be in an amount greater than fifty percent of the cost of transition, not to exceed ten thousand dollars; and

(III) Must be held by the owner of the existing business.

(d) (I) The office may accept and expend gifts, grants, and donations to capitalize the program, and may annually keep the first fifteen percent of the money raised for administration purposes. The office shall transmit all money received through gifts, grants, and donations to the state treasurer, who shall credit the money to the revolving loan program cash fund, which fund is hereby created. The money in the fund is continuously appropriated to the office. All interest and income derived from the investment and deposit of money in the fund remains in the fund. Any unexpended and unencumbered money remaining in the fund at the end of a fiscal year remains in the fund and may not be credited or transferred to the general fund or any other fund.

(II) If the office has contracted with a nonprofit, bank, or nondepository community development financial institution, the office may advance money in the form of a grant or payment to the nonprofit, bank, or nondepository community development financial institution prior to loans actually being made.

(e) As part of administering the program, the office, or, if contracted out, the nonprofit, the bank, or the nondepository community development financial institution, shall establish an application fee, an origination fee, and closing cost policies, set its own underwriting and risk management policies, and shall determine interest rates, loan terms, and maximum assistance levels in guidelines adopted by the office and posted on its website; except that the program shall be administered with a goal of generating enough return to replenish the program for future loan allocations.

(5) This section is repealed, effective July 1, 2022.






Part 2 - Colorado Office of Film, Television, and Media



Part 3 - Creative Industries Division

§ 24-48.5-301. Creative industries division - creative industries cash fund - creation - definition

(1) There is hereby created within the Colorado office of economic development the creative industries division, which shall be referred to in this part 3 as the "division". The director of the division shall be the person who is appointed director of the council on creative industries by the director of the Colorado office of economic development. The division shall be comprised of the council on creative industries and the art in public places program, and the director of the division shall oversee such council and program.

(2) (a) There is hereby created in the state treasury the creative industries cash fund, referred to in this section as the "fund". The fund consists of:

(I) Repealed.

(II) Moneys transferred to the fund in accordance with section 12-47.1-701 (2)(a)(V), C.R.S.;

(II.5) Repealed.

(III) Moneys credited to the fund by the state treasurer for purposes of the art in public places program pursuant to section 24-48.5-312 (8);

(IV) Moneys appropriated to the fund by the general assembly, including, but not limited to, moneys appropriated for the purpose of providing need-based funding for infrastructure development within creative districts as authorized by section 24-48.5-314 (5)(b); and

(V) Any gifts, grants, or donations from private or public sources that the division is hereby authorized to seek and accept.

(b) The moneys in the fund shall be annually appropriated to the division for the operation of the division, and for the following:

(I) For purposes of the council on creative industries, including the administration of the council;

(II) Repealed.

(III) For the purchase of works of art pursuant to the art in public places program, taking into consideration the artist's preliminary site visit, the design fee, the total costs of construction and installation of the work of art, jury expenses, and program administration in compliance with the provisions of section 24-48.5-312 (6); and

(IV) For need-based funding for infrastructure development in creative districts as authorized by section 24-48.5-314 (5)(b), to the extent that the general assembly appropriates moneys to the fund for that purpose.

(c) All moneys not expended or encumbered, and all interest earned on the investment or deposit of moneys in the fund, shall remain in the fund and shall not revert to the general fund or any other fund at the end of any fiscal year. Any moneys not expended or encumbered from any appropriation at the end of any fiscal year shall remain available for expenditure in the next fiscal year without further appropriation.

(3) As used in this part 3, "infrastructure development" includes, but is not limited to:

(a) Installation and maintenance of temporary and permanent art in public spaces;

(b) Professional services related to the development of a creative district, including strategic plan development and architectural, engineering, and design services;

(c) Support of networking, resource, and professional development and branding and marketing skill development training; and

(d) Community engagement and coalition-building strategies.



§ 24-48.5-302. Council on creative industries - legislative declaration

(1) The general assembly finds and declares:

(a) That encouragement and support of the arts and humanities, while primarily a matter for private and local initiative, is also an appropriate matter of concern to the state government;

(b) That many of our citizens lack the opportunity to view, enjoy, or participate in living theatrical performances, musical concerts, operas, dance and ballet recitals, art exhibits, examples of fine architecture, and the performing and visual arts generally;

(c) That, with increasing leisure time, the practice and enjoyment of the arts and humanities are of increasing importance;

(d) That many of our citizens possess talents of an artistic and creative nature that cannot be utilized to their fullest extent under existing conditions;

(e) That the general welfare of the people of the state will be promoted by giving further recognition to the arts and humanities as a vital part of our culture and heritage and as an important means of expanding the scope of our community life;

(f) That it is desirable to establish a council on creative industries and to provide such recognition and assistance as will encourage and promote the state's artistic and cultural progress;

(g) That it is the policy of the state to cooperate with private patrons, private and public institutions, and professional and nonprofessional organizations concerned with the arts and humanities to ensure that the role of the arts and humanities in the life of our communities will continue to grow and to play an ever more significant part in the welfare and educational experience of our citizens and to establish the paramount position of this state in the nation and in the world as a cultural center;

(h) That all activities undertaken by the state in carrying out the policy set out in this section shall be directed toward encouraging and assisting, rather than in any way limiting, the freedom of artistic expression that is essential for the well-being of the arts and humanities.



§ 24-48.5-303. Council on creative industries - establishment of council - members - term of office - chair - compensation

(1) There is hereby established within the division a council on creative industries, referred to in this part 3 as the "council". The council shall consist of eleven members, including the chair, to be appointed by the governor. The members of the council shall be broadly representative of the major fields of the arts and humanities and related creative industries and shall be appointed from among private citizens who are widely known for their competence and experience in connection with the arts and humanities and related creative industries, as well as their knowledge of community and state interests. In making these appointments, the governor shall seek and consider those recommended for membership by persons or organizations involved in civic, educational, business, labor, professional, cultural, ethnic, and performing and creative arts fields, as well as those with knowledge of community and state interests. At least one such person from each area designated shall be a member of the council, the membership to include both men and women.

(2) On and after July 1, 1990, members appointed to the council, except the chair, shall hold office for terms of three years, commencing on July 1 of the year of appointment. Members of the council, except the chair, shall not be eligible to serve for more than two consecutive terms nor be eligible for reappointment to the council during the three-year period following the expiration of the second of two consecutive terms. Members of the council shall hold office until the expiration of the appointed terms or until successors are duly appointed. Any vacancy occurring on the council other than by expiration of term shall be filled by the governor by the appointment of a qualified person for the unexpired term.

(3) The governor shall appoint a chair of the council who is a person widely recognized for his or her knowledge, experience, and interest in the arts and humanities, as well as his or her knowledge of community and state interests. The chair shall serve at the pleasure of the governor, but not longer than six consecutive years, and shall not be eligible for reappointment during the three-year period following the expiration of such six-year period. The chair shall advise the governor with respect to the development in the arts and humanities in the state of Colorado. If any vacancy occurs in the office of the chair, the governor shall fill within sixty days the vacancy by the appointment of a qualified person in the same manner in which the original appointment was made.

(4) Except as otherwise provided in section 2-2-326, C.R.S., members of the council shall serve without compensation, but each member shall be reimbursed for his or her necessary traveling and other expenses incurred in the performance of his or her official duties.



§ 24-48.5-304. Council on creative industries - meetings of council - quorum

The council shall meet at the call of the chair, but not less than twice during each calendar year. Five members of the council shall constitute a quorum. All meetings of the council shall be open and public, and all persons shall be permitted to attend any meeting of the council. The chair shall vote only in case of a tie on any question voted on by the council.



§ 24-48.5-305. Council on creative industries - powers of the council

(1) The council has the powers necessary to carry out the duties imposed upon it by this part 3, including, but not limited to, the power:

(a) To employ such administrative, technical, and other personnel, subject to the constitution and state personnel system laws of this state, as may be necessary for the performance of its powers and duties;

(b) To hold hearings, make and sign any agreements, and perform any acts that may be necessary, desirable, or proper to carry out the purposes of the council;

(c) To request from any department, division, board, bureau, commission, or other agency of the state such reasonable assistance and data as will enable it properly to carry out its powers and duties under this part 3;

(d) To appoint such advisory committees as it deems advisable and necessary to the carrying out of its powers and duties under this part 3;

(e) To accept, on behalf of the state of Colorado, and expend any federal funds granted by act of congress or by executive order for all or any of the purposes of the council; except that the council may expend such funds only upon appropriation by the general assembly if the federal funds require matching state contributions or capital outlay or create a commitment for future state funding;

(f) To accept any gifts, grants, donations, or bequests for all or any of the purposes of the council;

(g) To propose methods and processes to encourage private and public initiatives that recognize and enhance the role that the arts and humanities play in creative industries;

(h) To advise and consult with national foundations and other local, state, and federal departments and agencies on methods by which to coordinate and assist existing resources and facilities, with the purpose of fostering artistic and cultural endeavors toward the use of the arts and humanities both nationally and internationally, in the best interest of Colorado.



§ 24-48.5-306. Council on creative industries - duties of the council

(1) The duties of the council shall be:

(a) To stimulate and encourage throughout the state the study and development of the arts and humanities, as well as public interest and participation therein;

(b) To take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of our state and to expand the state's cultural resources;

(c) To encourage and assist freedom of artistic expression essential for the well-being of the arts and humanities;

(d) To assist the communities and organizations within the state in originating and creating their own cultural and artistic programs;

(e) To make such surveys as may be deemed advisable of public and private institutions engaged within the state in artistic and cultural activities, including, but not limited to, humanities, music, theater, dance, painting, sculpture, photography, architecture, and allied arts and crafts, and to make recommendations concerning the appropriate methods to encourage participation in and appreciation of the arts and humanities in order to meet the legitimate needs and aspirations of persons in all parts of the state;

(f) To submit a report to the governor not later than ninety days after the end of each fiscal year and at such other times as the governor requests or the council deems appropriate.



§ 24-48.5-307. Council on creative industries - interference by council prohibited

In carrying out its duties and powers under this part 3, the council shall never by action, directly or indirectly, interfere with the freedom of artistic expression of the established or contemplated cultural programs in any local community or institution, nor shall it make any recommendations that might be interpreted to be a form of censorship.



§ 24-48.5-312. Art in public places program - allocations from capital construction costs - guidelines - fund created - definitions

(1) (a) The state of Colorado, in recognition of its responsibility to create a more humane environment of distinction, enjoyment, and pride for all of its citizens and in recognition that public art is a resource that stimulates the vitality and economy of the state's communities and that provides opportunity for artists and other skilled workers to practice their crafts, declares it to be a matter of state policy that, when appropriate, a portion of each capital construction appropriation be allocated for the acquisition of works of art to be placed in public places.

(b) There is hereby established an art in public places program to be administered by the council; except that, on and after July 1, 2010, the program shall be administered by the director of the division. All works of art purchased and commissioned under the art in public places program shall become a part of the state art collection developed, administered, and operated by the council. All works of art purchased or commissioned under this section prior to March 19, 1987, shall be considered a part of the state art collection to be administered by the council.

(2) As used in this section, unless the context otherwise requires:

(a) "Architect" means the person or firm designing the public construction project. "Architect" includes architects, landscape architects, interior designers, and other design professionals.

(b) "Artist" means a practitioner in the visual arts generally recognized by peers or critics as a professional who produces works of art. "Artist" does not include the architect of a public building under construction or any member of the architect's firm.

(b.5) "Capital construction" has the same meaning as in section 24-30-1301 (2)(a), (2)(b), and (2)(c).

(c) "Public construction project" means a capital construction project subject to the provisions of section 24-30-1303 (3).

(d) "Works of art" means all forms of original creations of visual art including, but not limited to:

(I) Sculpture, in any material or combination of materials, whether in the round, bas-relief, high relief, mobile, fountain, kinetic, or electronic;

(II) Painting, whether portable or permanently fixed, as in the case of murals;

(III) Mosaics;

(IV) Photographs;

(V) Crafts made from clay, fiber and textiles, wood, glass, metal, plastics, or any other material, or any combination thereof;

(VI) Calligraphy;

(VII) Mixed media composed of any combination of forms or media;

(VIII) Unique architectural stylings or embellishments, including architectural crafts;

(IX) Environmental landscaping; and

(X) Restoration or renovation of existing works of art of historical significance.

(3) (a) (I) (A) Except as provided in subparagraph (III) of this paragraph (a), each appropriation for a capital construction project must include as a nondeductible item an allocation of not less than one percent of the state funded portion of the total construction costs to be used for the acquisition of works of art.

(B) An appropriation for professional services may include planning for acquisition of works of art as required under sub-subparagraph (A) of this subparagraph (I). Such appropriation may be applied to the funding specified in sub-subparagraph (A) of this subparagraph (I).

(II) (A) Except as provided in subparagraph (III) of this paragraph (a), commencing after August 11, 2010, any capital construction project that is the subject of a lease-purchase agreement, as defined in section 24-82-801 (4), that provides for lease payments from moneys that have been appropriated in full or in part by the state must include as a nondeductible item in the project budget an allocation of not less than one percent of the total construction costs to be used for the acquisition of works of art.

(B) An appropriation for professional services may include planning for acquisition of works of art as required under sub-subparagraph (A) of this subparagraph (II). Such appropriation may be applied to the funding specified in sub-subparagraph (A) of this subparagraph (II).

(III) The requirements specified in this paragraph (a) do not apply to:

(A) Capital construction appropriations covered by section 24-48.5-313;

(B) Agricultural facilities where livestock are housed or agricultural products are grown;

(C) Capital construction appropriations for controlled maintenance as defined in section 24-30-1301 (4);

(D) Any lease-purchase agreements entered into by the state treasurer on behalf of the state pursuant to article 43.7 of title 22, C.R.S.;

(E) Any construction by the Colorado department of public health and environment for cleanup and redevelopment of contaminated sites;

(F) Any state appropriation for charter school capital construction pursuant to part 4 of article 30.5 of title 22, C.R.S.;

(G) Capital construction appropriations for capital renewal as defined in section 24-30-1301 (3); and

(H) Any capital construction projects that the capital development committee, in consultation with the council, agrees do not meet the original purpose of the requirement specified in this paragraph (a), and determines by affirmative vote that the project meets one of the exceptions allowed in sub-subparagraphs (A) to (G) of this subparagraph (III).

(a.5) The general assembly hereby finds and declares that exceptions from the requirements specified in paragraph (a) of this subsection (3) must be determined by the general assembly, through the capital development committee, not by individual state agencies, institutions of higher education, or the council.

(b) If the allocation provided for in paragraph (a) of this subsection (3) is equal to or greater than one thousand dollars, the council shall select a jury as described in paragraph (a) of subsection (6) of this section.

(c) If the allocation provided for in subsection (3)(a) of this section is less than one thousand dollars, the council may, at its discretion, either select a jury or direct that the funds be held within the creative industries cash fund described in subsection (8) of this section for the acquisition of works of art for the state agency for which the capital construction project is to be constructed. Whenever the funds for any state agency equal or exceed one thousand dollars, the council shall select a jury as described in subsection (6)(a) of this section.

(d) The works of art acquired under this part 3 shall be placed in a publicly accessible location within the state agency for which the capital construction project is to be constructed. A collection of works of art may be selected for placement within the state agency and, at the discretion of the state agency and the council, made available for loan, circulation, and exhibition in other public facilities.

(4) The office of state planning and budgeting is responsible for insuring compliance with the provisions of subsection (3) of this section.

(5) The administration of the art in public places program includes supervision of the jury process that convenes to select the site and the artwork, contracting, purchase, commissioning, and reviewing of design, execution, and placement. Acceptance of works of art shall be the responsibility of the council. These activities shall be conducted in consultation with the executive directors of the respective state agencies. The administration of the art in public places program shall not include bearing the costs of maintaining or insuring the works of art. Such costs shall be the responsibility of the respective state agencies.

(6) All works of art acquired with funds allocated under subsection (3) of this section shall be contracted for separately from all other items in the original construction plans pursuant to the following guidelines:

(a) Selection of artists shall be by the jury method. The council shall select jury members and convene juries. Jury recommendations shall be presented to the council for review and final approval. Any significant changes in the design or construction of the work of art occurring after such final approval of the artist shall be subject to the approval of both the jury and the council. The council shall determine which changes shall be considered significant for the purposes of this paragraph (a). Each jury shall contain at least the following:

(I) A representative from the contracting state agency for which the capital construction project is to be constructed;

(II) The architect;

(III) A professional artist;

(IV) A representative from each community in which a capital construction project is to be constructed;

(V) A member of the council;

(VI) A representative from the contracting state agency who is a tenant or future tenant of the capital construction site;

(VII) A member of the state house of representatives to be appointed by the speaker of the house; and

(VIII) A member of the state senate to be appointed by the president of the senate.

(b) Residents of Colorado shall be the participants of this program except for artists from other states and territories who have achieved national recognition in their specific forms of expression.

(c) Jury members who are not state employees shall be reimbursed for actual and necessary travel expenses incurred in fulfilling their duties under this section. Such expenses shall be deducted from the one percent allocation for art.

(7) Repealed.

(8) For the 2010-11 fiscal year and each fiscal year thereafter, all moneys allocated for the acquisition of works of art pursuant to subsection (3) of this section shall be transmitted to the state treasurer, who shall credit the same to the creative industries cash fund created in section 24-48.5-301.

(9) Nothing in this section shall be construed to preclude the placement of works of art in public places other than those placed pursuant to this section.



§ 24-48.5-313. Art in public places - works of art in correctional and juvenile facilities

(1) Each capital construction appropriation for a correctional facility shall include as a nondeductible item an allocation of not less than one-tenth of one percent of the capital construction costs to be used for a prison inmate art fund. The moneys in such fund shall be used for materials to allow inmates to create works of art to be included in the construction of or to be placed permanently in such facility. The department of corrections shall administer by rule a competitive program among the inmates of such facility in order to determine which art projects and inmates shall receive an incentive award not to exceed two hundred dollars each. The council shall appoint one of its members to serve in an advisory capacity to the department of corrections on the implementation of this subsection (1).

(2) For the purposes of subsection (1) of this section, "correctional facility" means any state facility in which persons are or may be lawfully held in custody as a result of conviction of a crime.

(3) (a) On and after January 1, 1998, each capital construction appropriation for a juvenile correctional facility shall include as a nondeductible item an allocation of not less than one-tenth of one percent of the capital construction costs to be used for a juvenile art fund. The moneys in such fund shall be used for materials to allow juveniles housed by the department of human services to create works of art to be included in the construction of or to be placed permanently in juvenile facilities. The council shall appoint one of its members to serve in an advisory capacity to the department of human services on the implementation of this subsection (3).

(b) As used in this subsection (3), "juvenile correctional facility" means any facility operated by or under contract with the department of human services pursuant to section 19-2-403, C.R.S.



§ 24-48.5-314. Creative districts - creation - certification - powers of coordinator and division - legislative declaration - definitions

(1) (a) The general assembly hereby finds, determines, and declares that:

(I) A creative district is a well-recognized, designated mixed-use area of a community in which a high concentration of cultural facilities, creative businesses, or arts-related businesses serve as the anchor of attraction. In certain cases, multiple vacant properties in close proximity may exist within a community that would be suitable for redevelopment as a creative district. Creative districts may be found in all sizes of communities, from small and rural to large and urban. Creative districts may be home to both nonprofit and for-profit creative industries and organizations.

(II) The arts and culture transcend boundaries of race, age, gender, language, and social status. Creative districts promote and improve their communities in particular and the state more generally in many ways. Specifically, such districts:

(A) Attract artists and creative entrepreneurs to a community, thereby infusing the community with energy and innovation, which enhances the economic and civic capital of the community;

(B) Create a hub of economic activity that helps an area become an appealing place to live, visit, and conduct business, complements adjacent businesses, and results in the creation of new economic opportunities and jobs in both the cultural sector and other local industries. Cultural resources attract businesses and assist in the recruitment of employees.

(C) Are a highly adaptable economic development tool that is able to take a community's unique conditions, assets, needs, and opportunities into account, thereby addressing the needs of large and small and rural and urban areas;

(D) Establish marketable tourism assets that highlight the distinct identity of communities, attract in-state, out-of-state, and even international visitors, and become especially attractive destinations for cultural, recreational, and business travelers;

(E) Revitalize and beautify neighborhoods, cities, and larger regions, reverse urban decay, promote the preservation of historic buildings, and facilitate a healthy mixture of business and residential activity that contributes to reduced vacancy rates and enhanced property values; and

(F) Provide a focal point for celebrating and strengthening a community's unique cultural identity, providing communities with opportunities to highlight existing cultural amenities as well as mechanisms to recruit and establish new artists, creative industries, and organizations.

(b) By enacting this section, the general assembly intends that the state provide leadership and a helping hand to local communities desirous of creating their own creative districts by, among other things, certifying districts, offering available incentives to encourage business development, exploring new incentives that are directly related to creative enterprises, facilitating local access to state assistance, enhancing the visibility of creative districts, providing technical assistance and planning help, ensuring broad and equitable program benefits, and fostering a supportive climate for the arts and culture, thereby contributing to the development of healthy communities across the state and improving the quality of life of the state's residents.

(2) As used in this section, unless the context otherwise requires:

(a) "Coordinator" means the person employed on the professional staff of the division who is responsible for overseeing the duties and responsibilities of the division under this section and performing the specific tasks delegated to such person under this section.

(b) "Creative district" or "district" means a land area designated by a local government in accordance with this section that contains either a hub of cultural facilities, creative industries, or arts-related businesses or multiple vacant properties in close proximity that would be suitable for redevelopment as a creative district.

(c) "Local government" means a city and county, county, city, or town.

(d) "State-certified creative district" means a creative district whose application for certification has been approved by the division pursuant to subsection (4) of this section.

(3) (a) A local government may designate a creative district within its territorial boundaries subject to certification as a state-certified creative district by the division pursuant to subsection (4) of this section.

(b) In order to receive certification as a state-certified creative district under this section, a district must satisfy the criteria specified in this paragraph (b) and any additional criteria required by the division pursuant to paragraph (a) of subsection (4) of this section. At a minimum, the district must:

(I) Comprise a geographically contiguous area;

(II) Be distinguished by physical, artistic, or cultural resources that play a vital role in the quality and life of a community, including its economic and cultural development;

(III) Be the site of a concentration of artistic or cultural activity, a major arts or cultural institution or facility, arts and entertainment businesses, an area with arts and cultural activities, or artistic or cultural production; and

(IV) Be engaged in the promotional, preservation, and educational aspects of the arts and culture of the community and contribute to the public through interpretive, educational, or recreational uses.

(c) Notwithstanding the requirements of paragraph (b) of this subsection (3), in special circumstances a creative district may obtain certification by the division if the land area proposed for certification as a district contains multiple vacant properties in close proximity that would be suitable for redevelopment as a creative district. It shall not be a requirement of certification that the proposed district contain any precise mix of for-profit or nonprofit industries or organizations.

(d) Two or more local governments may jointly apply for certification of a creative district that extends across a common boundary.

(4) (a) (I) Not later than July 1, 2012, the coordinator shall create a process for the review of applications submitted by local governments for certification of state-certified creative districts. The application shall be submitted on a standard form developed and approved by the division. The coordinator shall make a recommendation to the division for action on each application for certification.

(II) After reviewing an application for certification, the division shall approve or reject the application or send it back to the applicant with a request for changes or additional information. Rejected applicants may reapply without prejudice.

(III) Certification shall be based upon the criteria specified in paragraph (b) of subsection (3) of this section as well as any additional criteria required by the division that in its discretion will further the purposes of this section. The division may request that an applicant provide relevant information supporting an application. Any additional eligibility criteria shall be posted by the division on its public website.

(IV) If the division approves an application for certification, it shall notify the applicant in writing and shall specify the terms and conditions of the division's approval, including the terms and conditions set forth in the application and as modified by written agreement between the applicant and the division.

(b) Upon approval by the division of an application for certification by a local government, a creative district shall become a state-certified creative district with all of the attendant benefits under this section.

(c) The division may remove a certification previously granted under this section for failure by a local government to comply with the requirements of this section or any agreement executed thereunder.

(5) (a) The coordinator shall:

(I) Review applications for certification and make a recommendation to the division for action pursuant to paragraph (a) of subsection (4) of this section;

(II) Administer and promote an application process for the certification of creative districts;

(III) With the approval of the division, develop standards and policies for the certification of state-certified creative districts in accordance with paragraph (b) of subsection (3) of this section and subparagraph (III) of paragraph (a) of subsection (4) of this section. Any approved standards and policies shall be posted on the division's public website.

(IV) Require periodic written reports from any creative district that has received certification as a state-certified creative district for the purpose of reviewing the activities of the district, including the compliance of the district with the policies and standards developed under this section and with the conditions of an approved application for certification;

(V) Identify available public and private resources, including any applicable economic development incentives and other tools, that support and enhance the development and maintenance of creative districts and, with the assistance of the division, ensure that such programs and services are accessible to such districts; and

(VI) With the approval of the division, develop such additional procedures as may be necessary to administer this section. Any approved procedures shall be posted on the division's public website.

(b) In addition to any powers explicitly granted to the division under this section, the division shall have such additional powers as are necessary to carry out the purposes of this section. Where authorized by law, such powers may include offering incentives to state-certified creative districts to encourage business development, including, but not limited to, incentives in the form of need-based funding for infrastructure development in state-certified creative districts, exploring new incentives that are directly related to creative enterprises, facilitating local access to state economic development assistance, enhancing the visibility of state-certified creative districts, providing state-certified creative districts with technical assistance and planning aid, ensuring broad and equitable program benefits, and fostering a supportive climate for the arts and culture within the state; except that, notwithstanding any other provision of this section, a creative district created pursuant to this section shall not be eligible to receive any form of financial incentive that is derived from moneys allocated to the local government limited gaming impact fund created in section 12-47.1-1601 (1)(a), C.R.S., without the consent of the applicable eligible local governmental entity or entities, as defined in section 12-47.1-1601 (4)(b), C.R.S., inside the territorial boundaries of which the creative district is located.

(6) The creation of a district under this section may not be used to prohibit any par ticular business or the development of residential real property within the boundaries of the district or to impose a burden on the operation or use of any particular business or parcel of residential real property located within the boundaries of the district.



§ 24-48.5-315. Creative district community loan fund - creation - use of fund - reporting

(1) The creative district community loan fund is created in the state treasury. The principal of the fund consists of moneys appropriated or transferred to the fund by the general assembly, matching moneys leveraged by the division from any community development financial institution, as described in section 38-38-100.3 (20)(j), C.R.S., with which the division enters into a memorandum of understanding regarding loan participation and administration of the fund, and any other moneys leveraged in the fund by any foundation or other public or private person. All interest and income derived from the deposit and investment of the fund and all unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year remain in the fund unless expended as authorized by paragraph (c) of subsection (2) of this section.

(2) (a) Subject to annual appropriation by the general assembly and subject to the following limitations, the division may make or participate in loans or loan guarantees from the creative district community loan fund to any person who is developing, constructing, or redeveloping commercial real estate, mixed-use projects, community facilities, or infrastructure such as sidewalk improvements, pathways for wayfaring, and signage, within a state-certified creative district or a proposed creative district that is a candidate for certification that will support the purposes or growth of the district:

(I) The maximum amount that the division may loan from the fund for any single project is two hundred fifty thousand dollars;

(II) One or more public or private entities must provide matching moneys or in-kind contributions of property, or both, with a total value equal to at least three times the amount loaned by the fund;

(III) The division shall give higher priority to a loan or loan guarantee application for a project that is identified in or compatible with a district's strategic plan.

(b) The division may retain up to eight percent of the moneys transferred or appropriated by the general assembly to the creative district community loan fund in a fiscal year to offset its administrative costs under this section.

(c) Any unexpended and unencumbered moneys from an appropriation made pursuant to this subsection (2) remain available for expenditure by the division in the next fiscal year without further appropriation.

(d) The priority of any liens filed in connection with a loan made by, participated in, or guaranteed by the division as authorized by paragraph (a) of this subsection (2) is determined exclusively by the order in which the liens were filed.

(3) The office of economic development shall include in its annual report submitted to the general assembly pursuant to section 24-48.5-101 a summary of all loans and loan guarantees made or participated in pursuant to subsection (2) of this section during the preceding fiscal year. The summary must include, at a minimum:

(a) The amount of each loan or loan guarantee;

(b) A description of the project for which the division made each loan or loan guarantee including a description of the recipient's use of the loan made or guaranteed;

(c) A description of any economic impacts, including but not limited to job creation or retention and capital investment or retention in the state resulting from the loan or loan guarantee.









Article 48.6 - Microenterprise Development Act



Article 48.8 - State Council on the Arts



Article 49 - Colorado Economic Development Advisory Board



Article 49.5 - Minority Business Office

§ 24-49.5-101. Legislative declaration

The general assembly hereby declares that it is in the best interest of the people of Colorado to promote the interests of minority business by assisting minority business enterprises in establishing information networks with both government and the private sector, assuring a greater flow of information about minority business enterprises and the opportunities available to minority businesses, and providing economic research and information with the ultimate goal of providing the best opportunities for minority business enterprises to enter the mainstream of Colorado's economy.



§ 24-49.5-102. Creation of the minority business office - director

There is hereby created the minority business office within the office of the governor, referred to in this article as the "office". The office shall be in the charge of a director who shall be appointed by the governor. The director and employees of the office shall not be subject to section 13 of article XII of the state constitution.



§ 24-49.5-103. Authority and responsibility of the director

(1) In furtherance of the policy expressed in section 24-49.5-101, the director shall:

(a) Promote the business development of new and existing minority business enterprises in coordination with state economic development activities;

(b) Establish networks among governmental entities, the private sector, and minority business in an effort to promote joint business activities;

(c) Promote minority business participation in federal, state, and local procurement, purchasing, financing, and contracting, in accordance with existing federal and state statutes;

(d) Promote self-sufficiency and survival of minority businesses with the intent of aiding such minority businesses in their attempts to enter the mainstream of Colorado's economy;

(e) Enhance the access of information on international trade opportunities to minority businesses in conjunction with Colorado's international trade activities;

(f) Provide economic research and information on minority businesses for the use of federal and local governmental agencies, private industry, labor, and professional and other groups. The office shall make efforts to recover the costs associated with this paragraph (f) through user fees.

(2) The director may receive funds from the private sector for the purposes of conducting or implementing projects and other necessary operations of the office. All funds received shall be placed in the minority business fund created in section 24-49.5-104.

(3) The director shall develop and implement performance and accountability standards. Such standards shall include, but shall not be limited to, the following:

(a) The fees established pursuant to paragraph (f) of subsection (1) of this section;

(b) The number of businesses by race and ethnicity including the protected groups known as African Americans, Hispanic Americans, Asian Americans, Native Americans, and any other minority ethnic groups assisted by the office and the actual moneys associated therewith;

(c) The type of assistance provided to the businesses assisted;

(d) The number of new jobs created;

(e) The number of existing jobs retained;

(f) An overview of the minority business office's successes and failures;

(g) The amount of revenues added to the state's economy due to the efforts of the minority business office;

(h) The year-end annual report of the minority business office;

(i) The types of businesses assisted;

(j) The geographical location of businesses assisted;

(k) Any suggestions for greater minority participation in the state's economy; and

(l) An accounting of private and public funding and expenditures.



§ 24-49.5-104. Minority business fund - created

(1) There is hereby created in the state treasury a fund to be known as the minority business fund, which shall be administered by the director of the minority business office.

(2) All moneys received from user fees pursuant to section 24-49.5-103 (1)(f) and any other moneys received by the office shall be placed in said fund.

(3) The general assembly shall make annual appropriations of the moneys in the fund to the minority business office for administering the provisions of this article.

(4) Any moneys in the fund not appropriated shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(5) The general assembly may from time to time make appropriations from the general fund for the use of the minority business office in carrying out the purposes of this article.



§ 24-49.5-105. Historically underutilized businesses - legislative declaration - definitions

(1) The general assembly hereby finds and declares that:

(a) Businesses owned by minorities and women are among the fastest growing in the state but are historically underutilized in government contracts.

(b) Securing government procurement contracts is a major determinant in the success of businesses owned by minorities and women.

(c) The owners of historically underutilized businesses can benefit from surety technical assistance programs that help those businesses qualify for the performance bonds that are required for businesses to bid on public projects.

(d) It is the intent of the general assembly to assist historically underutilized businesses by creating a surety technical assistance program.

(2) In addition to the responsibilities of the director of the minority business office specified in section 24-49.5-103, the director shall establish a program to provide surety technical assistance services for the benefit of historically underutilized businesses and may contract with insurance companies, surety companies, agents, or brokers for the purpose of implementing the program.

(3) The director of the minority business office shall compile a centralized directory of all historically underutilized businesses that have obtained the contract performance and payment bonds required in order to be awarded a government procurement contract. The director shall ensure that the directory is accessible to governmental entities that enter into procurement contracts.

(4) As used in this section, unless the context otherwise requires, "historically underutilized business" means an entity that qualifies as a small business pursuant to 13 CFR 121 and that is a profit-making corporation, sole proprietorship, partnership, or joint venture in which more than fifty percent of the shares of stock or other equitable securities are owned by one or more persons who are members of the following groups:

(a) African American;

(b) Hispanic American, including but not limited to all persons of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish or Portuguese culture or origin, regardless of race;

(c) Asian American, including but not limited to persons whose origins are from Japan, China, Taiwan, Korea, Vietnam, Laos, Cambodia, the Philippines, Samoa, the United States territories of the Pacific, or the Northern Mariana Islands; and subcontinent Asian American, including but not limited to persons whose origins are from India, Pakistan, Bangladesh, Sri Lanka, Bhutan, or Nepal;

(d) Native American, including but not limited to persons who are American Indians, Eskimos, Aleuts, or Hawaiians of Polynesian descent; or

(e) Women, including women of any group specified in paragraphs (a) to (d) of this subsection (4).






Article 49.7 - Colorado Tourism Office

§ 24-49.7-101. Legislative declaration - policy

(1) The general assembly hereby finds and declares that the tourism and travel industries are vital to the general welfare, economic well-being, and employment opportunities of the state and its communities and citizens and that the continued health and expansion of these industries requires a long-term and continuing investment by the state in the planning, promotion, coordination, and development of Colorado as a quality national and international tourist and travel destination.

(2) The general assembly therefore declares it to be the policy of this state to guide, stimulate, and promote the coordinated, efficient, and beneficial development of tourism and travel in Colorado. In addition, it is the policy of this state to provide a long-term and continuing investment in tourism and travel promotion and to support such investment with general fund revenues.

(3) The general assembly further finds and declares that the promotion and development of tourism and travel requires a unified, consistent, and positive statewide effort to be successful and that it is the policy of the state that all levels of state government participate in attaining the state policies expressed in this section. To this end, all state departments shall cooperate with the Colorado tourism office created in this article and shall, to the extent possible, assist the office in its efforts by making property and services available to the office that will facilitate or reduce the costs of such promotion and development. In addition, the Colorado tourism office and all state departments shall cooperate with the tourism and travel industries to further the policies expressed in this section.



§ 24-49.7-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Additional source fund" means the Colorado travel and tourism additional source fund created in section 24-49.7-106 (2).

(2) "Board" means the board of directors of the Colorado tourism office created in section 24-49.7-103.

(3) "Fund" means the Colorado travel and tourism promotion fund created in section 24-49.7-106 (1).

(4) "Member" means a member appointed to the board pursuant to section 24-49.7-103.

(5) "Office" means the Colorado tourism office created in section 24-49.7-103.



§ 24-49.7-103. Colorado tourism office - creation - board of directors - definitions

(1) In order to implement the state policies declared in this article, there is hereby created within the office of the governor the Colorado tourism office. The office shall be governed by a board of directors.

(2) (a) The board shall consist of fifteen members. It is the intent of the general assembly that members on the board shall represent diverse geographic areas, statewide associations, and small business owners who can show a direct correlation between the success of the statewide efforts of the office and the economic support of their community and the industry they represent.

(b) Eleven members shall be appointed by the governor and confirmed by the senate. Two of such members shall represent small business owners and two shall be residents of a small community. For the purposes of this subsection (2), "small business" shall be defined for each representative industry by the association that represents that industry and "small community" shall mean a city or town with fewer than fifty persons employed full-time in tourism-based industries in such city or town or a permanent population of less than fifteen thousand people. The governor shall appoint the initial members of the board on or before August 1, 2000. Of the members appointed by the governor, two shall be appointed at large from tourism-based industries and one member shall be appointed from each of the following industries and groups from lists submitted by such industries and groups:

(I) The hotel, motel, and lodging industry;

(II) The food, beverage, and restaurant industry;

(III) The ski industry;

(IV) Private travel attractions and casinos;

(V) Other outdoor recreation industries;

(VI) Tourism-related transportation industries;

(VII) The tourism-related retail industry;

(VIII) The destination marketing industry; and

(IX) Cultural event and facility groups.

(c) Two members shall be from the house of representatives to be appointed as follows: One member shall be appointed by the speaker of the house of representatives, and one member shall be appointed by the minority leader of the house of representatives. Two members shall be from the senate to be appointed as follows: One member shall be appointed by the president of the senate, and one member shall be appointed by the minority leader of the senate. The four legislative members shall be appointed as soon as practicable after the convening date of the first regular session of each general assembly; except that the initial four legislative members appointed from the sixty-fifth general assembly shall be appointed no later than August 1, 2005. Terms of members appointed pursuant to this paragraph (c) shall expire on the convening date of the first regular session of each general assembly. Subsequent appointments or reappointments shall be made as soon as practicable after such convening date, and members shall continue in office until the member's successor is appointed. Legislative members may be appointed for succeeding terms as long as they are serving as members of the general assembly. The person making the original appointment shall fill any vacancy by appointment for the remainder of an unexpired term.

(3) The term of each member appointed by the governor shall be four years; except that, of such members initially appointed, two shall be appointed for a term of one year, three shall be appointed for a term of two years, three shall be appointed for a term of three years, and three shall be appointed for a term of four years. A member appointed by the governor to fill a vacancy arising other than by expiration of a member's term shall be appointed for the unexpired term of the member whom he or she is to succeed and any such appointment shall be made within ninety days after the vacancy occurs. Any member appointed by the governor shall be eligible for reappointment for one additional four-year term.

(4) A member shall serve at the pleasure of his or her appointing authority. The chairperson of the board shall be elected annually by members of the board at their first meeting held after the commencement of each state fiscal year. A majority of the members of the board shall constitute a quorum for conducting the business of the board. If a quorum is present, the affirmative vote of the majority of the members present at the meeting shall be the act of the board.

(5) The board shall meet quarterly or at such other times as the chairperson may determine.

(6) Except as otherwise provided in section 2-2-326, C.R.S., members shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their duties. The board shall adopt such rules governing its procedure as it may consider necessary or advisable and shall keep a record of its proceedings, which record shall be open to inspection by the public at all reasonable times.



§ 24-49.7-104. Powers and duties of the board

(1) The board shall have the following powers and duties:

(a) To adopt an annual operating budget for the office;

(b) To set and administer policies regarding expenditures from the fund and the additional source fund for travel and tourism promotion, written and graphic materials, cooperative and matching promotional efforts, and other travel and tourism developmental and promotional activities benefitting the state;

(c) To annually gather and disseminate statistical information on the travel and tourism marketing effort, the amount and manner of expending public and private moneys in promoting travel and tourism, and the economic effect of the travel and tourism marketing effort upon the state. Such information shall be provided to the general assembly and the travel and tourism industry as a benchmark to measure the regional and statewide success of the prior year's efforts and to guide the efforts of subsequent years.

(d) To plan for the promotion and development of the travel and tourism industries;

(e) To cooperate with other public and private agencies and organizations in the development and promotion of Colorado's travel and tourism industries;

(f) To gather and disseminate information on Colorado's travel and tourism industries and to operate state visitors' centers for the purpose of disseminating such information;

(g) To purchase or lease real and personal property deemed necessary for the operation of visitors' centers or for any other activities of the board;

(h) To contract for those services and materials required by the activities of the board. Such services may include any administrative, secretarial, clerical, or other staff or personnel services deemed necessary.

(i) To expend moneys in the fund and the additional source fund for the planning, advertising, promotion, assistance, and development of tourism and travel industries in this state, for reimbursement for actual and necessary expenses of the board as authorized in section 24-49.7-103, and for operational expenses of the board;

(j) To accept and administer federal grant-in-aid moneys and to accept and administer donations and gifts of other moneys, property, or services devoted to the development and promotion of tourism and travel in the state;

(k) To finance and govern the operation and development of a toll-free telephone number and an internet site promoting travel and tourism in the state and the state visitors' guide as state-owned assets;

(l) To engage in activities for which private moneys can be secured and used for promotional activities including, but not limited to, telecommunications promotions, publication of privately financed electronic and paper visitor guides, and similar activities;

(m) To ensure that contracts involving the expenditure of moneys from the fund and the additional source fund are granted on a fair and equitable basis and that the purchasing value of such moneys is maximized to the fullest extent possible;

(n) To sue and be sued as a board, without individual liability, for acts of the board within the scope of the powers conferred upon it by this article;

(o) To take appropriate actions to establish the office and to facilitate the transfer of travel and tourism promotional activities from the Colorado tourism board and the Colorado travel and tourism authority to the office;

(p) To exercise any other powers or perform any other duties that are consistent with the purposes for which the office was created and that are reasonably necessary for the fulfillment of the board's assigned responsibilities.

(2) It is the intent of the general assembly that, in addition to its other duties, the board attempt to initiate joint efforts between public and private entities, joint marketing programs, and privately financed tourism promotional ventures when such activities are consistent with the powers and duties of the board.



§ 24-49.7-105. Administrative costs - transfer of employees

(1) Except as provided in subsection (2) of this section, any administrative expenses and any staffing or other resource requirements associated with the office or the expenditure of moneys from the fund and the additional source fund shall be met with existing employees transferred from the department of local affairs and the Colorado office of economic development created in section 24-48.5-101 pursuant to subsection (3) of this section and with a combination of existing staff, office space, and resources of the office of the governor at the time the office is created.

(2) The board may expend moneys in the additional source fund for administrative expenses associated with the office or the expenditure of moneys from the fund or the additional source fund.

(3) (a) On and after August 1, 2000, employees of the department of local affairs prior to said date whose duties and functions concerned the duties and functions assumed by the office pursuant to this section and whose employment in the office is deemed necessary by the administrator of the office to carry out the purposes of this article shall be transferred to the office and become employees thereof.

(b) On and after March 18, 2003, three full-time equivalent personnel positions of the Colorado office of economic development created in section 24-48.5-101 shall be transferred to the Colorado tourism office created in section 24-49.7-103. The employees shall be employees appointed by the governor and not classified employees in the state personnel system.

(4) Any employees transferred to the office pursuant to paragraph (a) of subsection (3) of this section who are classified employees in the state personnel system shall retain all rights to the personnel system and retirement benefits pursuant to the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and regulations.



§ 24-49.7-106. Colorado travel and tourism promotion fund - Colorado travel and tourism additional source fund - creation - nature of funds

(1) There is hereby created a fund in the state treasury to be known as the Colorado travel and tourism promotion fund, which shall be administered by the board and which shall consist of:

(a) All moneys transferred thereto in accordance with sections 12-47.1-701 (2) and 38-13-116.7 (3), C.R.S.; and

(b) Any moneys appropriated thereto by the general assembly.

(2) There is hereby created a fund in the state treasury to be known as the Colorado travel and tourism additional source fund, which shall be administered by the board and which shall consist of:

(a) Any grants, donations, gifts, or other moneys provided to the state for the promotion of travel or tourism in the state; and

(b) All moneys that otherwise may be made available to the additional source fund or the office to be expended for the purposes set forth in this article.

(3) (a) The moneys in the fund shall be annually appropriated by the general assembly for the purposes of this article. All moneys not appropriated, including interest earned on the investment or deposit of moneys in the fund, shall remain in the fund and shall not revert to the general fund of the state at the end of any fiscal year. Any moneys not expended or encumbered from any appropriation at the end of any fiscal year shall remain available for expenditure in the next fiscal year without further appropriation.

(b) The moneys in the additional source fund shall be continuously appropriated for the purposes of this article. All moneys not expended, including interest earned on the investment or deposit of moneys in the fund, shall remain in the additional source fund and shall not revert to the general fund of the state at the end of any fiscal year.

(4) and (5) Repealed.

(6) Notwithstanding any provision of paragraph (a) of subsection (3) of this section to the contrary, on June 30, 2011, the state treasurer shall deduct two million five hundred thousand dollars from the Colorado travel and tourism promotion fund and transfer such sum to the general fund.



§ 24-49.7-107. Exemption from procurement code

Notwithstanding any other law to the contrary, the office and the expenditure of moneys from the fund and the additional source fund shall not be subject to the provisions of the "Procurement Code", articles 101 to 112 of this title.



§ 24-49.7-108. Audit requirements

On or before August 1, 2002, and not less than every five years thereafter, the state auditor shall review or cause to be reviewed the manner in which moneys from the fund and the additional source fund are expended, any contracts entered into pursuant to this article, and the activities of the board and the office to ensure compliance with the provisions of this article. Upon completing such audit, the state auditor shall provide a report to the governor and the general assembly reviewing the findings of the audit and making recommendations for statutory changes, if any.






Article 49.9 - Colorado Channel Authority

§ 24-49.9-101. Colorado channel authority - creation - legislative declaration

(1) (a) The general assembly finds, determines, and declares that:

(I) It is beneficial to the citizens of Colorado for sessions of the general assembly to be televised via cable television and webcast and that audio of these sessions be broadcast via the internet;

(II) Televising and broadcasting the proceedings of the general assembly will make Colorado state government more open and accessible to the citizens of this state; and

(III) It is desirable for a governmental entity to be created to coordinate programming and televising sessions of the general assembly as well as programming and televising for other state purposes and making audio recordings of these sessions available.

(b) The general assembly further finds, determines, and declares that the authority and powers conferred under this article, as well as the expenditures of public money made pursuant to this article, will serve a valid public purpose and that the enactment of this article is expressly declared to be in the public interest.

(2) There is hereby created the Colorado channel authority, referred to in this article as the "authority", which shall be a body corporate and a political subdivision of the state. The authority shall not be an agency of state government, nor shall it be subject to administrative direction by any department, commission, board, bureau, or agency of the state, except to the extent provided by this article.

(3) (a) The powers of the authority shall be vested in a board of directors, also referred to in this article as the "board".

(b) The board consists of the following nine members:

(I) Three members appointed by the governor with the consent of the senate, at least one of whom is a registered voter in this state who is unaffiliated, as that term is defined in section 1-1-104, C.R.S., and at least one of whom has experience in the business operations of broadcast journalism;

(II) One member appointed by the chief justice of the supreme court;

(III) One member, serving in the house of representatives, appointed by the speaker of the house of representatives;

(IV) One member, serving in the house of representatives, appointed by the minority leader of the house of representatives;

(V) One member, serving in the senate, appointed by the president of the senate;

(VI) One member, serving in the senate, appointed by the minority leader of the senate; and

(VII) One member appointed by the president of the senate and the speaker of the house of representatives who has experience in the operation of a business or fundraising for nonprofit organizations, or both.

(c) (I) Of the members initially appointed to the board, the members appointed by the governor each serve for terms of two years; the member appointed by the chief justice serves for a term of two years; the members of the house of representatives and the senate appointed by the minority leaders of the house of representatives and the senate each serve for a term of three years so long as they also serve as members of the house of the general assembly from which they are appointed; the members of the house of representatives and the senate appointed by the speaker of the house of representatives and the president of the senate each serve for a term of four years so long as they also serve as members of the house of the general assembly from which they are appointed; and the member appointed by the president of the senate and the speaker of the house of representatives serves for a term of two years.

(II) Thereafter, members of the board appointed under subparagraph (III), (IV), (V), or (VI) of paragraph (b) of this subsection (3) serve for terms of four years so long as they also serve as members of the house of the general assembly from which they are appointed, and other members of the board serve for terms of four years.

(III) (A) A vacancy in the members of the board appointed under subparagraph (III), (IV), (V), or (VI) of paragraph (b) of this subsection (3) shall be filled in the same manner as the original appointment, but for the remainder of the unexpired term only; except that these members must at all times consist of a member from each major political party in each house of the general assembly and be appointed by the appropriate appointing authority under subparagraph (III), (IV), (V), or (VI) of paragraph (b) of this subsection (3), as appropriate, to ensure that a member from each major political party in each house is a member of the board.

(B) A vacancy in the membership of other members of the board occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the remainder of the unexpired term only.

(IV) An appointed member shall be eligible for reappointment. Members of the board may be removed by the appointing authorities for cause, after a public hearing, and may be suspended by the appointing authority pending the completion of the hearing.

(4) The members of the board shall elect a chair and a vice-chair. The members of the board shall also elect a secretary and a treasurer, who need not be members of the board, and the same person may be elected to serve as both secretary and treasurer. The powers of the board may be vested in the officers from time to time. Five members shall constitute a quorum. No vacancy in the membership of the board shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the board.

(5) Except as otherwise provided in section 2-2-326, C.R.S., if the board determines that the authority has sufficient financial resources, each member of the board not otherwise in full-time employment of the state or a state official shall receive a per diem of one hundred dollars for each day actually and necessarily spent in the discharge of official duties, and all members shall receive reimbursement for travel and other necessary expenses actually incurred in the performance of official duties.



§ 24-49.9-102. Colorado channel authority - powers and duties - fiscal year

(1) Except as otherwise limited by this article, the authority, acting through the board, has the power to:

(a) Have and exercise all rights, duties, privileges, immunities, liabilities, and disabilities of a body corporate and a political subdivision of the state;

(b) Sue and be sued;

(c) Have an official seal and to alter the same at the board's pleasure;

(d) Make and alter bylaws for its organization and internal management and for the conduct of its affairs and business;

(e) Maintain an office at such place or places within the state as it may determine;

(f) Acquire, hold, use, and dispose of property, real and personal, and its income, revenues, funds, and moneys;

(g) Receive and expend gifts, grants, and donations;

(h) Make and enter into all contracts, leases, and agreements, including intergovernmental agreements, that are necessary or incidental to the performance of its duties and the exercise of its powers under this article;

(i) Deposit any moneys of the authority in any banking institution within or outside the state;

(j) Fix the time and place or places at which its regular and special meetings are to be held;

(k) Hire a chief executive officer of the authority and authorize the chief executive officer to hire such other staff as deemed necessary for the operation of the authority; and

(l) Do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this article.

(1.5) Notwithstanding section 29-1-102 (9), C.R.S., for fiscal year 2010-11 and thereafter, the fiscal year of the authority shall be the period commencing July 1 and ending June 30.

(2) The authority shall televise the proceedings of the Colorado house of representatives and senate and such other programming of a state governmental nature as the board may approve, including making available audio recordings of proceedings of the general assembly.

(3) All electronically recorded proceedings of any public body of the state, as defined in section 24-6-402, and of all other types of meetings, sessions, conferences, or public events televised by the Colorado channel authority shall be the property of the state of Colorado and shall be public records under article 72 of this title. The Colorado channel authority and any other person or entity acting under contract with the authority shall be the official custodian under article 72 of this title of all such materials. Pursuant to section 24-72-205, the Colorado channel authority and, with the permission of the authority, any other person or entity acting under contract with the authority may charge reasonable fees for making materials subject to this subsection (3) available upon specific request. All electronically recorded proceedings of the judicial branch televised by the Colorado channel authority shall be subject to any rules promulgated by the supreme court or by the order of any court pursuant to section 24-72-204 (1)(c) or 24-72-305 (1)(b).









State Personnel System and State Employees

Article 50 - State Personnel System - Department of Personnel

Part 1 - Department of Personnel

§ 24-50-101. Short title - legislative declaration - terminology

(1) This article shall be known and may be cited as the "State Personnel System Act". It is the purpose of this article and the personnel rules adopted pursuant to this article to provide a sound, comprehensive, and uniform system of personnel management and administration for the employees within the state personnel system as defined by the constitution of the state of Colorado and laws enacted pursuant thereto, including all employees of the state colleges and universities not otherwise exempted by law.

(2) Whenever, in any law of this state relating to state employees, reference is made to the civil service, the state civil service, or the classified service, such terms shall be deemed to refer to the state personnel system. Whenever reference is made to the civil service commission in any law of this state relating to the administration of the state personnel system, such term shall be deemed to refer to the state personnel director. Whenever reference is made to the civil service commission in any law of this state relating to rule-making powers, administrative appeals, or any power vested by the state constitution in the state personnel board, such term shall be deemed to refer to the state personnel board.

(3) (a) It is the purpose of the state personnel system, as a merit system, to assure that a qualified and competent work force is serving the residents of Colorado and that any person has an equal opportunity to apply and compete for state employment. Recruitment shall be from appropriate sources.

(b) It is the duty of the state personnel board to provide fair and timely resolution of cases before it.

(c) It is the duty of the state personnel director to establish the general criteria for adherence to the merit principles and for fair treatment of individuals within the state personnel system. It is the responsibility of the state personnel director to provide leadership in the areas of policy and operation of the state personnel system as well as to provide consultant services to executive branch agencies and institutions of higher education to further their professional management of human resources in state government. The state personnel director, pursuant to the "State Administrative Procedure Act", article 4 of this title, shall provide necessary directives and oversight for the management of the state personnel system and in the discharge of his constitutional duty to administer the state personnel system.

(d) The heads of principal departments and presidents of colleges and universities shall be responsible and accountable for the actual operation and management of the state personnel system for their respective departments, colleges, or universities. Such operation and management shall be in accordance with rules and directives of the state personnel director who may conduct a review of such operation and management. Presidents of colleges and universities shall be the appointing authorities for employees of their respective institutions. The appointing authority for a principal department is specified in section 13 (7) of article XII of the state constitution.

(e) The state personnel director shall establish and administer an affirmative action program, including annual documentation by appointing authorities listing methods of remedying, within a time period established by the director, the underutilization of persons covered by part 4 of article 34 of this title.

(4) It is also the policy of the state to base employee advancement and compensation on demonstrated ability and quality of performance in order to encourage and achieve high levels of performance and productivity by state employees.



§ 24-50-102. Department of personnel - state personnel director

(1) Pursuant to section 14 of article XII of the state constitution, there is hereby created the department of personnel, the head of which shall be the state personnel director, who shall be appointed by the governor, with the consent of the senate, and shall serve at the pleasure of the governor. The state personnel director shall be qualified by education and experience in the field of public or private personnel administration or industrial relations and shall be of known sympathy with the merit principle.

(2) Subject to the provisions of the state constitution, the state personnel director shall have those powers, duties, and functions prescribed for heads of principal departments in the "Administrative Organization Act of 1968". Any assistants and employees of the department shall be appointed pursuant to the provisions of section 13 of article XII of the state constitution.

(3) The state personnel director shall prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to the provisions of section 24-1-136, a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the department of personnel.

(4) Publications by the state personnel director circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.

(5) Repealed.



§ 24-50-103. State personnel board

(1) The state personnel board, referred to in this article as the "board", is created pursuant to the provisions of section 14 of article XII of the state constitution. The board consists of five members to be selected in the manner provided in the state constitution and this section.

(2) The board shall exercise its powers and perform its duties and functions under the department of personnel and the state personnel director as if the same were transferred to the department by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of this title.

(3) (a) In the year 2015 and every third year thereafter and in the year 2016 and every third year thereafter, an election shall be held for a member of the board in the manner provided in this subsection (3).

(b) The elected members of the board shall be elected by persons certified to classes and positions in the state personnel system in accordance with rules promulgated by the board, in consultation with the secretary of state and pursuant to section 24-4-103; except that the ballots for such elections shall be distributed to each employee qualified to vote with any payroll or other type of distribution otherwise made to said employees. However, such distribution shall be no later than fifteen days before the ballots are to be submitted by the voters.

(c) (I) The election of any person declared duly elected to the position of a member of the board may be contested:

(A) When the candidate is not eligible to be a member of the board;

(B) When illegal votes have been received or legal votes rejected at the time of the election in sufficient numbers to change the outcome of the election;

(C) For any error or mistake on the part of the board administrator in conducting, counting, or declaring the result of the election, if such error or mistake would be sufficient to change the outcome of the election;

(D) For misconduct, fraud, or corruption on the part of the board administrator, if such misconduct, fraud, or corruption would be sufficient to change the outcome of the election;

(E) For any other cause which shows that another individual was the legally elected board member.

(II) Notwithstanding the provisions of section 24-50-125.4 (3), an action to contest an election under this subsection (3) shall be brought pursuant to rule 106 (a)(3) of the Colorado rules of civil procedure; except that the action shall be brought only in the Denver district court and only after the contesting party has complied with the rules of the board concerning prior notice and opportunity to cure, and the provisions of rule 106 concerning district attorneys shall not apply to this subsection (3).

(d) The general assembly shall appropriate to the board sufficient funds to carry out the provisions of this subsection (3).

(4) A vacancy in office shall be filled in the manner used for the selection of the person vacating the office and for the unexpired term. Elected member vacancies shall be filled within three months after the date of the vacancy, and, in the event of a vacancy for an elected member position, the governor shall request a supplemental appropriation in an amount sufficient to conduct the election, and the general assembly shall appropriate such amount for that purpose.

(5) A member of the board may be removed in accordance with section 14 (2) of article XII of the state constitution.

(6) An action of the state personnel director or an appointing authority which is appealable to the board pursuant to this article or the state constitution may be reversed or modified on appeal to the board only if at least three members of the board find the action to have been arbitrary, capricious, or contrary to rule or law. Unless otherwise limited by this article or the state constitution, a decision of the board shall be subject to review pursuant to section 24-50-125.4.

(7) The board may authorize administrative law judges, who shall be lawyers with at least five years' experience, to conduct hearings on any matter within the jurisdiction of the board upon terms and conditions determined by the board and subject to the provisions of article 4 of this title. The board shall employ such personnel as may be necessary for the performance of its duties, including an administrator who shall serve as secretary to the board. The administrator shall maintain full records of the proceedings of the board and shall be responsible for any other duties as the board may assign. Funds for these purposes shall be appropriated by the general assembly.

(8) Members of the board shall be compensated at the rate of seventy-five dollars per day for each day in which they are actually engaged in the performance of their duties plus reimbursement for actual and necessary expenses incurred in the performance of their duties. The board shall meet as often as necessary to conduct its business. The board shall elect a chairman and a vice-chairman, one of whom shall be a gubernatorial appointee, from among its members. Meetings shall be called by the chairman or a majority of the board. All members of the board shall be given reasonable notice of all meetings, and three members of the board shall constitute a quorum for the transaction of business. The affirmative vote of at least three members of the board shall be necessary to reverse or modify any action of the state personnel director or appointing authority.

(9) The board and any political subdivision of the state may contract for the furnishing of personnel services by the department of personnel to such subdivision.



§ 24-50-103.5. Department of personnel - review

(1) The general assembly finds that state government actions have produced a substantial increase in numbers of agencies, growth of programs, and proliferation of rules and regulations and that the whole process developed without sufficient legislative oversight, regulatory accountability, or a system of checks and balances. The general assembly further finds that by establishing a system for review, it will be in a better position to evaluate the need for modification of the department of personnel, referred to in this section as the "department", and for modification of the rules and regulations of the board.

(2) (a) The legislative audit committee shall cause to be conducted a performance audit of the department and the board. The performance audit shall be completed at least seven months prior to July 1, 1981. In conducting the audit, the legislative audit committee shall take into consideration, but not be limited to considering, the factors listed in paragraph (b) of subsection (3) of this section. Upon completion of the audit report, the legislative audit committee shall hold a public hearing for purposes of review of the report.

(b) A further performance audit as required in this section shall be completed at least seven months before July 1, 2020, and shall be completed thereafter at the discretion of the state auditor.

(3) (a) Committees of reference in each house of the general assembly shall hold public hearings, receiving testimony from the public, the state personnel director, and the chairman of the board, and in such a hearing the department and the board shall have the burden of demonstrating the extent to which a change in the administration, rules and regulations, or operations of the department or the board may increase the efficiency of administration or operation of the department or the board.

(b) In such hearing, the committee shall take into consideration the following factors, among others:

(I) The extent to which the department and the board have operated in the public interest and economy, and the extent to which their operations have been impeded or enhanced by existing statutes, procedures, and any other circumstances, including budgetary, resource, and personnel matters;

(II) The extent to which the department and the board have recommended statutory changes to the general assembly which would benefit the public as opposed to the persons they regulate;

(III) The extent to which the board has adopted rules and regulations, procedures, or practices which enhance or impede the efficiency or economy of state government;

(IV) The efficiency with which formal complaints filed with the department or the board concerning regulation policies, procedures, or practices have been processed to completion by the department or the board and the decisions thereof;

(V) The effectiveness of the department and the board in implementing incentive systems to reward and encourage excellence in public service, particularly in middle and top management levels;

(VI) The effectiveness of the department or the board in filling job vacancies;

(VII) The effectiveness of staffing levels of the department, particularly in view of the decentralization of functions of the department to other departments of state government;

(VIII) The effectiveness of the department and the board as perceived by executive directors of other departments of state government and members of the general assembly;

(IX) The extent to which changes are necessary in the enabling laws of the department or the board to adequately comply with the factors listed in this paragraph (b); and

(X) The extent to which the authority of the department or the board should be or has been restricted by the annual general appropriation bill.



§ 24-50-104. Job evaluation and compensation - state employee reserve fund - created - definitions - repeal

(1) Total compensation philosophy. (a) (I) It is the policy of the state to provide prevailing total compensation to officers and employees in the state personnel system to ensure the recruitment, motivation, and retention of a qualified and competent work force. For purposes of this section, "total compensation" includes, but is not limited to, salary, group benefit plans, retirement benefits, merit pay, incentives, premium pay practices, and leave. For purposes of this section, "group benefit plans" means group benefit coverages as described in section 24-50-603 (9).

(II) The state personnel director shall establish technically and professionally sound survey methodologies to assess prevailing total compensation practices, levels, and costs. Except as provided in subparagraph (III) of this paragraph (a), for purposes of this paragraph (a), to determine and maintain salaries, state contributions for group benefit plans, and merit pay that are comparable to public and private employment, the state personnel director shall annually review the results of appropriate surveys by public or private organizations, including surveys by the state personnel director. Any surveys provided on a confidential basis shall not be revealed except to the state auditor's office and the private firm conducting the audit required in paragraph (b) of subsection (4) of this section. The state personnel director shall adopt appropriate procedures to determine and maintain other elements of total compensation, including the payment of incentive awards to employees in the state personnel system. The state personnel director's review and determination of total compensation practices shall not be subject to appeal except as otherwise authorized by law or state personnel director procedures.

(III) (A) The methodologies used for purposes of determining and maintaining prevailing compensation for state law enforcement officers employed by the Colorado state patrol shall be the same as the methodologies established pursuant to subparagraph (II) of this paragraph (a); except that the amount of salary shall be at least ninety-nine percent of the actual average salary provided to the top three law enforcement agencies within the state that have both more than one hundred commissioned officers and the highest actual average salary.

(B) As used in this subparagraph (III), "state law enforcement officer" means the chief and any commissioned or noncommissioned officer and trooper of the Colorado state patrol.

(b) The state personnel director shall use a systematic approach to objectively determine classes of positions and the uniform alignment of classes and occupational groups for all jobs in the state personnel system. The state personnel director shall conduct timely, ongoing, and technically sound evaluation and analyses of jobs in order to group similar duties and responsibilities into clearly distinguished classes and occupational groups that relate to the compensation structure through the assignment of appropriate pay grades. If the state personnel director proposes or the department of personnel recommends any changes to classes or occupational groups or to the pay grades for such classes or groups as a result of the evaluation and analyses required under this paragraph (b), the director shall notify all affected employees and employee organizations of such changes. Upon request of any affected employee or employee organization, the state personnel director shall meet and confer in good faith with such employee or organization regarding the proposed or recommended changes prior to finalizing and implementing any such change.

(c) (I) The state personnel director shall establish a merit pay system in order to provide periodic salary increases for employees in the state personnel system. The purpose of the merit pay system is to provide salary increases for employees based on performance evaluations and salary placement within the appropriate salary range. The state personnel director shall develop the merit pay system so that a merit pay increase is based on the relationship of performance rating distribution and salary range distribution. The merit pay system must include the following characteristics:

(A) Salary range is divided into quartiles, except as set forth in subparagraph (I.1) of this paragraph (c);

(B) The lowest quartile or distribution zone in relation to the midpoint has the highest rate of merit pay, and the rate for each successive quartile or distribution zone is less than the preceding quartile or distribution zone, except as provided in sub-subparagraph (E) of this subparagraph (I);

(C) Performance evaluations are divided into three performance categories, except as set forth in subparagraph (I.1) of this paragraph (c);

(D) The highest performance category has the highest rate of merit pay, and the rate for each lower performance category is less than the preceding category, except as provided in sub-subparagraph (E) of this subparagraph (I); and

(E) Employees who receive an unsatisfactory performance evaluation are not eligible for merit pay.

(I.1) On or after September 1, 2015, the state personnel director shall review the effectiveness of the use of quartiles for salary range and three performance categories in the merit pay system. Based on the review, the state personnel director may adjust the number of distribution zones or performance categories to be used in the system. Thereafter, the state personnel director shall conduct a biennial review of the distribution zones and performance categories and may adjust the number of distribution zones or performance categories based on the review. The minimum number of distribution zones the state personnel director may establish is three, and the maximum number is six.

(I.2) If a state department or institution of higher education has a performance review system that has a different number of performance categories than the number used by the state personnel director in the merit pay system, the state personnel director shall establish a method for converting the departmental or institutional categories into the categories used in the merit pay system.

(I.3) Based on professionally sound survey methodologies, the state personnel director shall establish annually one or more priority groups of employees that have priority to receive merit pay based on available moneys. The priority groups must be based on length of service, relation to the salary range midpoint, performance, recruitment, retention needs, and other factors established by the director. The amount of merit pay that an employee in the state personnel system may receive depends first on the employee's priority group and then on the amount of merit pay, if any, associated with the employee's performance category and salary range.

(I.5) (A) Except as set forth in sub-subparagraph (B) of this subparagraph (I.5), the merit pay system applies uniformly across state departments and institutions of higher education subject to the provisions of subparagraph (I.9) of this paragraph (c). For each state fiscal year the state personnel director shall determine the appropriate merit pay rates that apply to all state departments and institutions and the priority group or groups that receive merit pay.

(B) Notwithstanding any provision of this section to the contrary, an institution of higher education may enact its own merit pay system, so long as the system is consistent with the provisions of this subsection (1).

(I.7) An employee who is at or above the maximum amount for his or her salary range is not eligible for a merit pay salary increase, but is eligible for a merit pay payment that is nonbase building.

(I.9) Merit pay is subject to available appropriations. Except as set forth in subparagraph (II) of paragraph (j) of this subsection (1), the general assembly shall appropriate any moneys for merit pay in the annual general appropriation act in suitable personal services line items or other line items that include salary appropriations.

(II) In addition to any other requirements set forth in this paragraph (c), the department of personnel shall develop the merit pay system so that it:

(A) Is simple and understandable to employees in the state personnel system;

(B) (Deleted by amendment, L. 2003, p. 1931, § 5, effective May 22, 2003.)

(C) Is developed with input from employees in the state personnel system, managers, and other affected parties;

(D) Emphasizes planning, management, and evaluation of employee performance; and

(E) Repealed.

(F) Prohibits a forced distribution of performance ratings.

(G) Repealed.

(III) (Deleted by amendment, L. 2003, p. 1931, § 5, effective May 22, 2003.)

(IV) Each state department and institution of higher education shall ensure that it has a performance review system that can be used to implement a merit pay system. The state personnel director shall encourage state departments and institutions of higher education to implement performance evaluations of employees that are as objective as possible and that, as soon as possible and wherever feasible, include an assessment from multiple sources of each employee's performance. Such sources shall include, where applicable, the employee's self-assessment; the employee's superiors, subordinates, and peers; and any other applicable sources of an employee's performance. The state personnel director shall adopt procedures to establish a process to resolve employee disputes related to performance evaluations that do not result in corrective or disciplinary action against the employee. Each program established by a state department or institution of higher education pursuant to this subparagraph (IV) shall be subject to the director's approval.

(c.5) (I) The state personnel director shall provide for the evaluation of employee performance. Each employee shall be evaluated at least once a year. The evaluation of performance shall be used as a factor in compensation, promotions, demotions, removals, reduction of force, and all other transactions as determined by the state personnel director in which considerations of quality of service are properly a factor.

(II) A supervisor, including a supervisory state employee not within the state personnel system, who does not evaluate subordinate employees in the state personnel system as required by this paragraph (c.5) on at least an annual basis shall be suspended from work without pay for a period of not less than one workday. The provisions of this subparagraph (II) shall only apply to supervisors who are state employees.

(III) The head of each principal department and each state-supported institution of higher education, respectively, shall determine annually on May 1 whether each supervisor in the department or institution has completed the mandatory performance evaluation required for each employee in the state personnel system during the preceding twelve months. If any evaluations have still not been completed by July 1, the supervisor may be subject to demotion. If a supervisor has not timely completed annual performance evaluations for two consecutive years, the supervisor shall be demoted to a nonsupervisory position.

(IV) The state personnel director shall adopt procedures for the implementation of the provisions of this paragraph (c.5). Nothing in this paragraph (c.5) shall be construed to limit the ability of the state personnel director to provide for additional sanctions for noncompliance with the provisions of this paragraph (c.5).

(V) (A) The state personnel director shall monitor compliance with the requirements of this paragraph (c.5) and paragraph (c) of this subsection (1) and shall annually report the director's findings pertaining to the prior fiscal year no later than January 1 of the following fiscal year to the joint budget committee of the general assembly. The report shall include, by department or institution, the number of supervisors who were suspended or demoted, the percentage of all supervisors who complied with the requirements of this paragraph (c.5), the total amount of dollars that were awarded to employees for merit pay, the total amount of those dollars awarded for each priority group and each salary range and performance category, any reversion amounts that were transferred for the prior state fiscal year pursuant to subparagraph (IV) of paragraph (j) of this subsection (1), the line item appropriation related to each reversion amount, and the balance in the department's account within the state employee reserve fund as of the date of the report.

(B) This subsection (1)(c.5)(V) is repealed, effective January 1, 2020.

(c.7) In addition to the periodic salary increases authorized by paragraph (c) of this subsection (1), the performance review component of the merit pay system established pursuant to subparagraph (IV) of paragraph (c) of this subsection (1) shall be used for the purpose of determining eligibility for a performance-based award permitted pursuant to section 24-38-103 (1.5). The award shall be in addition to any other compensation authorized by law, and it shall not affect the compensation that the employee is entitled to receive in subsequent years.

(d) (Deleted by amendment, L. 2000, p. 1117, § 1, effective May 26, 2000.)

(e) The state personnel director shall sustain an employee's base salary in the event such employee's position is placed in a lower pay range due to an allocation of such employee's position, a system maintenance study of all positions in a class, a general job evaluation study of the state personnel system, or the annual compensation survey for a period not to exceed three years from the effective date of such placement.

(f) Initial hiring shall typically be at the minimum rate in the pay grade. On a showing of recruiting difficulty or other unusual condition, the appointing authority may authorize the appointment of a person at a higher base salary within the pay grade.

(g) Benefits shall include insurance, retirement, and leaves of absence with or without pay and may include jury duty, military duty, or educational leaves. The state personnel director shall prescribe procedures for the types, amounts, and conditions for all leave benefits that are typically consistent with prevailing practices, subject to the provisions governing the benefits provided in subsection (7) of this section. The general assembly shall approve any changes to leave benefits granted by statute before such changes are implemented. The state personnel director shall prescribe by procedure any nonstatutory benefits.

(h) The state personnel director may, following consultation with the state auditor and consistent with article III and sections 13, 14, and 15 of article XII of the state constitution, establish special procedures for classifying those employees of the state auditor's office who are within the state personnel system in order to take into consideration the special situations, circumstances, and duties unique to such employees. Such special procedures shall incorporate the directives, requirements, and elements of sections 13, 14, and 15 of article XII of the state constitution, including, but not limited to, the grading and compensation of persons in the state personnel system according to standards of efficient service that are the same for all persons having like duties.

(i) (Deleted by amendment, L. 2003, p. 1926, § 1, effective May 22, 2003.)

(j) (I) As used in this paragraph (j), unless the context otherwise requires:

(A) "Department" means a principal department of the executive branch of state government specified in section 24-1-110.

(B) "Eligible department" means a department that received an appropriation for which there is a reversion amount.

(C) "Fund" means the state employee reserve fund created in subparagraph (II) of this paragraph (j).

(D) "Personal services-related line item" means a line item entitled "personal services", "group health, life, and dental insurance", "short-term disability insurance", "amortization equalization disbursements", "supplemental amortization equalization disbursements", "salary survey", or "shift differential".

(E) "Qualifying cash fund" means a cash fund for which there is express authorization for a reversion pursuant to this paragraph (j) from the cash fund to the state employee reserve fund.

(F) "Reversion amount" means the final, adjusted amount of state moneys appropriated from the general fund or a qualifying cash fund for a state fiscal year in a personal services-related line item, a line item entitled "operating expenses", or any successor line item designated by the joint budget committee for the same purposes in the annual general appropriation act to a department that is unexpended and unencumbered as of the date the state controller publishes the comprehensive annual financial report of the state for the state fiscal year. The joint budget committee shall notify the state controller and state treasurer of a successor line item from which there may be a reversion amount. There is no "reversion amount" related to any line item that moneys are transferred from or to pursuant to section 24-75-108.

(II) (A) The state employee reserve fund is hereby created in the state treasury. Within the fund there is an account dedicated to each department. A department's account consists of moneys transferred pursuant to subparagraph (IV) of this paragraph (j) and any transfers directed by the governor pursuant to subparagraph (VI) of this paragraph (j). Moneys within a department's account are continuously appropriated to such department for the purpose of providing merit pay to certified employees as provided in this subsection (1). A department may not expend any moneys from its account without the approval of the director of the office of state planning and budgeting.

(B) Repealed.

(III) (A) Any money in the fund not expended as provided in subsection (1)(j)(II) of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of money in a department's account shall be credited to the same account. Except as set forth in subsection (1)(j)(III)(B) of this section, any unexpended and unencumbered money remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(B) On July 1, 2017, the state treasurer shall transfer twenty-six million three hundred thousand dollars from the fund to the general fund.

(IV) On the date the state controller publishes the comprehensive annual financial report of the state, the state controller and state treasurer shall transfer an amount of moneys equal to a reversion amount from the general fund or a qualifying cash fund to the state employee reserve fund to be allocated to the eligible department's account.

(V) Notwithstanding any provision of this section to the contrary, the state treasurer shall not transfer any moneys from a qualifying fund if:

(A) The reversion is required pursuant to section 24-37.5-112 (2); or

(B) There are insufficient moneys in the fund for the full transfer. In such case, the state treasurer shall transfer as much as is available.

(VI) In order to provide moneys to a department that is unable to generate substantial reversion amounts because of the manner in which moneys are appropriated to the department or other factors, the governor may direct the state treasurer to reallocate moneys among department accounts in the fund. The total amount reallocated pursuant to this subparagraph (VI) during a state fiscal year shall not exceed two million dollars. No other reallocation of moneys among accounts is permitted.

(2) Records. To facilitate the reporting of estimated costs required of the state personnel director pursuant to paragraph (c) of subsection (4) of this section, the records of all positions in the state personnel system shall be current and included in the state personnel data system by January 1 of each year.

(3) Repealed.

(4) Annual compensation process. (a) The purpose of the annual compensation process is to determine any necessary adjustments to state employee salaries, state contributions for group benefit plans, and merit pay. The annual compensation survey, based on an analysis of surveys by public or private organizations, including surveys by the state personnel director, shall include a fair sample of public and private sector employers and jobs, including areas outside the Denver metropolitan area. In order to establish confidence in the selection of surveys, the state personnel director shall meet and confer in good faith with management and state employee representatives.

(b) (I) The state personnel director shall prepare an annual compensation report based on the analysis of surveys conducted pursuant to paragraph (a) of this subsection (4). The purpose of the annual compensation report shall be to reflect all adjustments necessary to maintain the salary structure, state contributions for group benefit plans, and merit pay for the upcoming fiscal year. For the merit pay component, the state personnel director shall include a description of the amount necessary for merit pay for all eligible state employees, as well as the amount necessary for each priority group of state employees. The state personnel director shall also include a detailed analysis of salary ranges for all employees in the state personnel system and how employees' salaries are distributed within these ranges. Each department may provide the state personnel director with a recommendation regarding the amount of moneys that should be appropriated to the department for merit pay for the upcoming fiscal year. The state personnel director shall establish deadlines for the recommendations and shall include a summary of all the recommendations he or she receives in the annual compensation report. The state auditor is responsible for contracting with a private firm to conduct a performance audit of the procedures and application of data, including any survey conducted by the state personnel director. Beginning January 1, 2005, the audits shall be conducted every four years. A report shall be submitted to the governor and the general assembly by the June 30 immediately following the completion of the audit.

(II) The general assembly reviewed the reporting requirements to the general assembly in subparagraph (I) of this paragraph (b) during the 2008 regular session and continued the requirements.

(c) By September 15, 2017, and by September 15 of each year thereafter, the state personnel director shall submit the annual compensation report and recommendations and estimated costs for state employee compensation for the next fiscal year, covering salaries, state contributions for group benefit plans, and merit pay, to the governor and the joint budget committee of the general assembly. The recommendations shall reflect a consideration of the results of the annual compensation survey, fiscal constraints, the ability to recruit and retain state employees, appropriate adjustments with respect to state employee compensation, and those costs resulting from implementation of section 24-50-110 (1)(a). The recommendations for state contributions for group benefit plans shall specify the annual group benefit plan year established pursuant to section 24-50-604 (1)(m). The annual compensation report shall include the results of the surveys of public or private employers and jobs for prevailing total compensation and the reasons for any deviation from prevailing total compensation in the recommendations submitted to the governor and the joint budget committee. The state personnel director shall also publish such report. This subsection (4)(c) is exempt from the provisions of section 24-1-136 (11), and the periodic reporting requirements of this section are effective until changed by the general assembly acting by bill.

(d) (I) For fiscal years commencing prior to the 2003-04 fiscal year and after the 2003-04 fiscal year, the recommended changes to salaries and any adjustments to the recommended changes made by the general assembly in the annual general appropriation act shall be effective on July 1 of the ensuing fiscal year unless the general assembly, acting by bill, establishes a different effective date for that fiscal year or the governor orders otherwise pursuant to section 24-50-109.5 and such order is adopted by the general assembly through a joint resolution declaring a fiscal emergency and approved by the governor in accordance with section 39 of article V of the Colorado constitution.

(II) For the 2003-04 and 2004-05 budget years, to the extent such changes are funded, the recommended changes in state contributions for group benefit plans and any adjustments to the recommended changes made by the general assembly in the annual general appropriation act for the next fiscal year shall be effective January 1 of the next fiscal year. For the 2005-06 fiscal year and each fiscal year thereafter, to the extent such changes are funded, the recommended changes in state contributions for group benefit plans and any adjustments to the recommended changes made by the general assembly in the annual general appropriation act for the next fiscal year shall be effective on the first day of the annual group benefit plan year established pursuant to section 24-50-604 (1)(m).

(III) (Deleted by amendment, L. 2006, p. 543, § 1, effective July 1, 2006.)

(IV) (Deleted by amendment, L. 2010, (HB 10-1181), ch. 351, p. 1624, § 13, effective June 7, 2010.)

(e) (Deleted by amendment, L. 2006, p. 543, § 1, effective July 1, 2006.)

(f) Any moneys appropriated pursuant to this subsection (4) shall not be used to achieve parity for employees outside the state personnel system.

(5) Pay plans. (a) The state personnel director shall establish pay plans as technically and professionally necessary and shall establish any procedures and directives required to implement the state's prevailing total compensation philosophy as defined in subsection (1) of this section.

(b) No employee in any pay plan may exceed an established maximum salary amount for such plan, except as provided in paragraph (e) of subsection (1) of this section. The maximum monthly salary for any employee whose position is assigned to a nonmedical pay plan in effect prior to July 1, 1991, shall be calculated based on the 1991 maximum of five thousand seven hundred ninety-four dollars, plus the subsequent adjustments made under this paragraph (b) since July 1, 1991; except that classes in the medical pay plan requiring licensure as a physician or dentist shall be subject to a maximum monthly salary calculated on the basis of the 1991 maximum of seven thousand eight hundred twelve dollars, plus the subsequent adjustments made under this paragraph (b) since July 1, 1991. Effective July 1, 2010, the maximum monthly salary in the medical pay plan shall be seventeen thousand nine hundred twenty-seven dollars, plus any subsequent adjustments made under this paragraph (b). Such amounts shall be adjusted by the state personnel director in accordance with the change in the employment cost index for the preceding calendar year or the percentage increase in state general fund appropriations in relation to such appropriations for the preceding fiscal year, whichever is greater. In no event shall such amounts exceed the maximum found in the market as determined by the annual compensation survey. The maximum monthly salary for the senior executive service plan shall not exceed the maximum monthly salary of any nonmedical pay plan by more than twenty-five percent.

(c) The senior executive service is limited to one hundred twenty-five positions. The state personnel director shall establish criteria for inclusion in the senior executive service and shall review each nominated position before it is placed in the pay plan for the senior executive service. The head of the department or agency or state auditor for employees of the state auditor's office shall make appointments to the senior executive service based on competitive selection and is responsible for the management of the employees in such plan. Any person in the senior executive service has no right to any position within the state.

(d) In the medical pay plans, there are no anniversary-based merit increases. The salaries in such pay plans are based on the negotiation of an annual contract between the employee and the department head or the state auditor, when appropriate, and the amount of such salaries may increase, decrease, or remain unchanged from year to year. Any employee dismissed for failure to perform under such contract may only appeal directly to the state personnel board.

(e) In the pay plans for the senior executive service and those positions specified in section 13 (2)(a)(XI) of article XII of the state constitution, there are no anniversary-based merit increases. The salaries in such pay plans are based on policies set forth by the state personnel director. The amount of such salaries may increase, decrease, or remain unchanged from year to year.

(6) Job evaluation. (a) System maintenance studies involving the assignment of classes to increased pay grades shall be incorporated into the annual total compensation request reported to the general assembly and shall be effective on July 1 of each year unless otherwise ordered by the governor acting pursuant to section 24-50-109.5.

(b) (I) The state personnel director shall allocate individual positions to the proper classes based on an objective evaluation of the job assignment.

(II) Any employee directly affected by the allocation of the employee's position to a class in a lower pay grade under subparagraph (I) of this paragraph (b) may file a written appeal with the state personnel director within ten days after receiving the notice of allocation of positions. The state personnel director, or the director's designee, shall review the appeal in summary fashion on the basis of written material that may be supplemented by oral argument at the sole discretion of the director or designee. At the director's discretion, an advisory panel of qualified job evaluators may be convened to assist the director in making a decision. Except as otherwise provided in subparagraph (III) of this paragraph (b), the director shall issue a written decision within ninety calendar days after the receipt of a timely appeal. If the director does not issue a decision within ninety calendar days after receipt of a timely appeal, the original allocation decision shall be final. An allocation decision may be overturned only if the director finds it to have been arbitrary, capricious, or contrary to rule or law. The state personnel director shall establish a process for timely resolving appeals within the ninety-day period and the criteria for selection of and method of service upon an advisory panel. Any decision shall be subject to judicial review pursuant to section 24-4-106.

(III) When an employee who has filed an appeal with the state personnel director pursuant to subparagraph (II) of this paragraph (b) also files an appeal with the state personnel board pursuant to section 24-50-123 or the Colorado civil rights division pursuant to section 24-50-125.3, the ninety-day period specified in subparagraph (II) of this paragraph (b) shall be tolled until there is a final agency action by the board only if the appeal filed with the board or the civil rights division arises out of the same incident as the appeal filed with the director, is filed before the expiration of the ninety-day period, and is filed before the director has issued a written decision.

(7) Leaves. (a) No employee shall earn more than ten days of sick leave per fiscal year. No employee may retain accumulated sick leave in excess of forty-five days at the end of any fiscal year; except that any employee who had accumulated sick leave prior to July 1, 1988, shall retain such leave and may accumulate a maximum of forty-five additional days. Any excess accumulation may be converted to annual leave at the rate of five days of sick leave to one day of annual leave up to a total of two days per fiscal year. A medical certificate form from a health care provider shall be required for absences of more than three full consecutive working days, or the use of sick leave shall be denied.

(b) The procedures of the state personnel director shall provide that no more than two days of paid leave per fiscal year shall be granted for organ, tissue, or bone marrow donation for transplants. Such leave may not be accumulated.

(c) The state personnel director may establish procedures to allow the transfer of annual leave between employees when one employee, or an immediate family member of the employee, experiences an unforeseeable life-altering event beyond the employee's control. The recipient of any annual leave shall have a minimum of one year of state service and exhausted all applicable paid leave, including any compensatory time.

(d) An employee certified as a disaster service volunteer of the American red cross may be granted paid leave for specialized disaster relief services. Such leave shall not exceed five days for a local disaster or fifteen days for a national disaster in a twelve-month period. Such leave may not be accumulated. During this period of leave, an employee shall not be deemed to be an employee for purposes of the "Workers' Compensation Act of Colorado", as provided in articles 40 to 47 of title 8, C.R.S. The leave authorized by this paragraph (d) shall run concurrent with and shall not be in addition to any paid leave of absence required by law for service by a member in a Colorado civil air patrol mission as provided in section 28-1-104, C.R.S., or for qualified volunteer service in a disaster as provided in section 24-33.5-825.

(7.5) Repealed.

(8) Payroll. (a) For pay periods beginning before July 1, 2017, salaries for positions in the state personnel system paid on a monthly basis shall be paid as of the last working day of the month; except that:

(I) Salaries for the month of June shall be paid on the first working day of July; and

(II) For state personnel employees in the department of transportation hired before August 5, 1998, as amended, salaries for the month of December shall be paid on the first working day in January, unless any such employee informs the controller of the department of transportation of the employee's desire to be paid in the same manner as other employees in the state personnel system as provided in this subsection (8), in which case, the employee shall be paid in such manner.

(a.5) For pay periods beginning before July 1, 2017, for state employment positions that are not in the state personnel system and that are not otherwise covered by paragraph (a) of this subsection (8), salaries paid on a monthly basis for the month of June shall be paid on the first working day of July.

(a.6) For pay periods beginning before July 1, 2017, for state employment positions that are not otherwise covered by paragraph (a) or (a.5) of this subsection (8), whether or not the positions are in the state personnel system:

(I) and (II) (Deleted by amendment, L. 2015.)

(III) Effective July 1, 2012, and for pay periods beginning before July 1, 2017, salaries paid on a biweekly basis shall be paid fourteen days after the last day of the fourteen-day pay period.

(b) For pay periods beginning on or after July 1, 2017, salaries for employees paid through the state's payroll system shall be paid twice a month as follows:

(I) For work performed from July 1, 2017, to July 15, 2017, employees shall be paid on July 31, 2017. For work performed from July 16, 2017, to July 31, 2017, employees shall be paid on August 15, 2017.

(II) Except as otherwise specified in subparagraph (III) of this paragraph (b), for all pay periods after the pay periods specified in subparagraph (I) of this paragraph (b), for work performed from the first day of the month to the fifteenth day of the same month, employees shall be paid on the last day of that month. For work performed from the sixteenth day of the month to the end of the same month, employees shall be paid on the fifteenth day of the following month.

(III) For work performed from June 1, 2018, to June 15, 2018, employees shall be paid on July 1, 2018, and for work performed from June 1 to June 15 each year thereafter, employees shall be paid on July 1 of the applicable year.

(c) (I) Any state employee may apply to the department of personnel for a one-time loan to assist the employee in covering expenses in July 2017. The amount of the loan shall not be more than an amount equal to the employee's net pay for a one-half month pay period.

(II) An employee who receives a loan from the state pursuant to this paragraph (c) shall repay the loan as specified in this subparagraph (II). An employee may repay the loan early with no prepayment penalty. If an employee separates from state employment prior to the full loan repayment, the balance of the loan shall be deducted from the employee's last paycheck. An employee shall repay the loan over a three-year period with an after-tax deduction in each paycheck equal to one seventy-second of the loan amount plus simple interest at the state treasury's incremental borrowing rate.

(d) Monthly salaries shall be converted to annual salary as the basis for calculating amounts due for periods other than monthly.

(e) The state personnel director or the director's designee shall regulate, approve, and review all payroll deductions other than those expressly authorized by statute or state-sponsored for all state employees. The state personnel director may assess a charge to the organization that receives the benefit from such a payroll deduction to offset the cost to the state for this service.

(f) No payroll deduction shall be made on behalf of a state employee without prior written authorization from the state personnel director or the director's designee. The state personnel director or the director's designee may authorize a payroll deduction only after receiving a written request for such payroll deduction from the employee, a department or agency representative, or an organization.

(g) Notwithstanding the provisions of this subsection (8), if the state personnel director determines that, due to circumstances in connection with the implementation of the human resources information system, it will not be possible on July 1, 2017, to begin paying salaries twice monthly for employees paid through the state's payroll system as otherwise required in this subsection (8), the director shall, on or before June 1, 2017, notify employers that pay employees through the state's payroll system, employees who are paid through the state's payroll system, and the general assembly that the department will not meet the July 1, 2017, deadline and include in the notice the new date on which the implementation of the twice monthly payroll system will begin. In addition, if the implementation of the twice monthly payroll system is delayed, the director shall allow any state employee to apply to the department of personnel for a one-time loan to assist the employee in covering expenses in the first month in which employees will be paid twice monthly, rather than for the month of July 2017, as provided in paragraph (c) of this subsection (8).

(9) Liability. (a) Except for gross negligence or fraud, no state employee responsible for calculating pay shall be in any manner liable for overpayment or underpayment of salaries.

(b) No employee whose salary may be increased by an allocation of the employee's position to a class in a higher pay grade shall have any claim against the state unless the final allocation decision is made effective more than one year from the time the written allocation request was received by the appropriate personnel office. In such case, the employee is entitled to the difference between the salary of the old grade and the new salary for such period over twelve months.

(10) Total compensation study including retirement benefits. (a) By January 15, 2015, and by January 15 every eighth year thereafter, the state personnel director shall submit to the governor and the joint budget committee, along with the annual compensation report required pursuant to paragraph (b) of subsection (4) of this section, an addendum with a total compensation study that includes retirement benefits.

(b) The state personnel director shall contract with a third-party compensation consulting firm with actuarial expertise and national standing to perform the total compensation study that includes retirement benefits required pursuant to paragraph (a) of this subsection (10). The study must compare total and component costs and values of the state's total compensation against similar workforce structures, including private companies and other states.

(c) For purposes of the addendum to the annual compensation report required pursuant to this subsection (10), the public employees' retirement association created in article 51 of this title shall provide access to official association member information and data under a confidentiality agreement with the third-party compensation consulting firm.

(d) The state personnel director shall notify the joint budget committee of the general assembly if he or she determines that the amount appropriated by the general assembly for the purpose of the study required pursuant to this subsection (10) is insufficient to procure a vendor to complete the scope of the work required.



§ 24-50-104.5. Compliance with federal laws

(1) The state personnel director shall establish the general criteria and processes necessary for the state personnel system to fully comply with all applicable federal employment laws. Holidays and periods of authorized paid leave falling within a regularly scheduled workweek shall be counted as work time in determining overtime for employees performing essential law enforcement, highway maintenance, and other support services directly necessary for the health, safety, and welfare of patients, residents, and inmates of state institutions or state facilities.

(2) The state personnel director may establish an internal review process of alleged violations of such federal laws. Such a review shall be conducted in summary fashion on the basis of written material. Except as otherwise provided in subsection (3) of this section, the state personnel director shall issue a written decision within ninety days after receipt of the written complaint. Any aggrieved party may also seek judicial review as specified by the applicable law.

(3) When an employee who has sought a review with the state personnel director pursuant to subsection (2) of this section also files an appeal with the state personnel board pursuant to section 24-50-123 or the Colorado civil rights division pursuant to section 24-50-125.3, the ninety-day period specified in subsection (2) of this section shall be tolled until there is a final agency action by the board only if the appeal filed with the board or the civil rights division arises out of the same incident as the review sought with the director, is filed before the expiration of the ninety-day period, and is filed before the director has issued a written decision.



§ 24-50-109.5. Fiscal emergencies - emergency orders

(1) As used in this section, "fiscal emergency" means any crisis concerning the fiscal condition of state government which is caused by a significant general fund revenue shortfall or significant reductions in cash or federal funds received by the state, which threatens the orderly operation of state government and the health, safety, or welfare of the citizens of the state, and which is declared a fiscal emergency by joint resolution adopted by the general assembly and approved by the governor in accordance with section 39 of article V of the state constitution.

(2) With the advice and assistance of the state personnel director, the governor shall take such actions as necessary to be utilized by each principal department and each institution of higher education, including the Auraria higher education center established in article 70 of title 23, C.R.S., to reduce state personnel expenditures in the event of a fiscal emergency. Such actions shall include, but need not be limited to, separations, voluntary furloughs, mandatory furloughs, suspension of increases in salary and state contributions for group benefit plans, suspension of merit pay, job-sharing, hiring freezes, forced reallocation of vacant positions, or a combination thereof. Any suspension of salary increases or increases in state contributions for group benefit plans shall apply statewide to all employees in the state personnel system. If mandatory furloughs are utilized in any principal department or institution of higher education, including the Auraria higher education center established in article 70 of title 23, C.R.S., such furloughs shall be implemented by each appointing authority so that all employees under such authority, regardless of status, position, or level of employment, are furloughed for the same length of time, consistent with section 24-2-103 (2). Employees of the following agencies and employees with duties as described shall not be subject to mandatory furlough: The Colorado state patrol, correctional officers, police officers, employees of the department of human services providing hands-on care, and employees providing hands-on nursing care.

(3) Promptly after the adoption of a joint resolution declaring a fiscal emergency, the head of each principal department and the governing board of each institution of higher education and the Auraria higher education center established in article 70 of title 23, C.R.S., shall order into effect, on an emergency basis and in accordance with the actions taken by the governor pursuant to subsection (2) of this section, those measures they find necessary and appropriate to reduce the personnel expenditures of their departments or institutions to enable them to operate within available revenues. No such order shall have an effect beyond the time period specified in the joint resolution declaring the fiscal emergency.



§ 24-50-110. Budget control - personal services

(1) In order to provide controls and proper identification of personal services costs necessary to carry out the policy of the state regarding compensation of state employees, the following administrative and fiscal procedures shall apply:

(a) Whenever the authorities or responsibilities within state government are altered by the general assembly, executive order of the governor, or action of an executive director of a principal department or whenever in the course of administering the state personnel system the state personnel director conducts a study of positions or classes in the state personnel system, the state personnel director shall estimate the increased costs of personal services, if any, resulting from such actions and shall submit such estimated costs to the joint budget committee of the general assembly and to the office of state planning and budgeting.

(b) In their annual budget requests, the heads of all principal departments of state government shall set forth separately the projected costs of personal services arising from anticipated classification reviews, promotions, and other increases in compensation or bonuses for employees in their departments. The costs of personal services shall include any merit pay.

(c) No funds appropriated to any principal department for purposes other than personal services shall be used for personal services; except that the head of a principal department may use such funds for temporary personal services upon a showing of emergency or unusual circumstances where such use is necessary to the proper functioning of the department. Each such use shall be approved in advance by the governor and shall be reported to the general assembly.

(d) (I) Except as set forth in subparagraph (II) of this paragraph (d), each principal department shall annually reconcile the number of positions it has authorized for the prior fiscal year with the number of appropriated full-time equivalent employees for the same fiscal year. On or before September 1 of each year, a department shall submit a copy of such reconciliation to the department of personnel. On or before October 1 of each year, the department of personnel shall prepare a report that consolidates all of the departmental reconciliations and provide the report to the office of state planning and budgeting and the joint budget committee. The department of personnel has the authority to abolish any nonappropriated or vacant classified positions identified in this reconciliation.

(II) On or before September 1 of each year, the department of higher education shall report to the department of personnel the number of positions authorized at each institution of higher education, but the department is not subject to the reconciliation requirement set forth in subparagraph (I) of this paragraph (d).

(III) This paragraph (d) is exempt from the provisions of section 24-1-136 (11), and the periodic reporting requirements of this section are effective until changed by the general assembly acting by bill.



§ 24-50-112.5. Selection system

(1) (a) The state personnel director shall establish procedures and directives necessary to implement a merit-based statewide selection system to be used uniformly by all principal departments. Such procedures and directives shall include, but are not limited to, procedures for acceptance of applications, job qualification standards for candidates, extension of eligible lists, consistent evaluation and examination procedures for equivalent job classifications, and development and administration standards for the comparative analysis process.

(b) Appointments and promotions to positions shall be based on a fair and open comparative analysis of candidates based on objective criteria. Selections shall be made without regard to race, color, creed, religion, national origin, ancestry, age, sexual orientation, marital status, or political affiliation and without regard to sex or disability except as otherwise provided by law.

(2) Employment lists. (a) Employment lists shall be used in the following order of priority: Departmental reemployment lists, promotional eligible lists, and eligible lists. Where there is no departmental reemployment list, an appointing authority may consider another department's reemployment list, together with eligible lists. Departmental reemployment lists shall contain the names of certified employees in a given department laid off for lack of work, lack of funds, or reorganization.

(b) Candidates shall be placed on an eligible list and ranked based on the comparative analysis. Qualified candidates shall receive veterans' preference as prescribed by section 15 of article XII of the state constitution and subsection (7) of this section. The person to be appointed to any position under the state personnel system shall be one of the six persons ranking highest on the eligible list or such lesser number as qualify.

(3) Comparative analysis of candidates. (a) Each appointing authority shall develop the comparative analysis of candidates based on objective criteria to be used by the appointing authority. A comparative analysis must be a professionally accepted standard that compares specific job-related knowledge, skills, abilities, behaviors, and other competencies. A comparative analysis may include, but is not limited to, a written examination, oral board, or search committee. Only qualified applicants shall be included in a comparative analysis process. Applicants shall not be rejected solely because they do not have the education required, except where education is a prerequisite for a profession or is required by law. Where education is not a prerequisite or is not required by law, an applicant's experience shall be considered.

(b) Promotional comparative analysis shall be limited to qualified employees, including persons on reemployment lists. Performance evaluations may be utilized as part of a promotional comparative analysis plan.

(4) Appeals. (a) Any person directly affected by the selection and comparative analysis process action may file a written appeal with the state personnel director. The appeal must be filed within ten days after the administration of the comparative analysis. The director or a designee of the director shall review the appeal in summary fashion on the basis of written material submitted in connection with such appeal, which may be supplemented by oral argument at the discretion of the director or designee.

(b) The state personnel director may convene an advisory panel of qualified human resource selection professionals, with one member selected by the aggrieved person, to assist the director in making a decision. Except as otherwise provided in paragraph (d) of this subsection (4), the director shall issue a written decision within ninety days after receipt of a timely appeal. The selection and comparative analysis process action may be overturned only if the director finds the action to have been arbitrary, capricious, or contrary to rule or law. If the director fails to issue a decision within said ninety-day period, the original comparative analysis and outcome shall be final. A written decision on any appeal filed pursuant to this subsection (4) or the outcome of an appeal resulting from the failure to issue such a decision shall be subject to judicial review pursuant to section 24-4-106, unless the matter is appealed to the state personnel board pursuant to paragraph (e) of this subsection (4).

(c) The state personnel director shall establish a process for timely resolving appeals within the ninety-day period and criteria for advisory panel selection and service. The process for resolving appeals shall specify that if an employee who has filed an appeal with the state personnel director also files an appeal with the state personnel board pursuant to section 24-50-123 or the Colorado civil rights division pursuant to section 24-50-125.3, only if the appeal filed with the board or the civil rights division arises out of the same incident as the appeal filed with the director, and if the appeal is filed before the expiration of the ninety-day period and before the director has issued a written decision, the ninety-day period shall be tolled until there is a final agency action by the board. The board shall establish rules for certification of a person to a position when an appeal is pending relative to the selection and comparative analysis process for that position.

(d) When an employee who has filed an appeal with the state personnel director pursuant to this subsection (4) also files an appeal with the state personnel board pursuant to section 24-50-123 or the Colorado civil rights division pursuant to section 24-50-125.3, the ninety-day period specified in paragraph (b) of this subsection (4) shall be tolled until there is a final agency action by the board only if the appeal filed with the board or the civil rights division arises out of the same incident as the appeal filed with the director, is filed before the expiration of the ninety-day period, and is filed before the director has issued a written decision.

(e) After the state personnel director's final decision pursuant to this subsection (4), any person directly affected by the comparative analysis process may file a written appeal with the state personnel board. The petition must be filed within ten days after the state personnel director's final decision has been received by the affected person. The board may grant the petition only when it appears that the decision of the appointing authority violates the comparative analysis standards set forth in this section, in any other provision of law, or in any rules or procedures relating to the comparative analysis process. The board shall review and summarily grant or deny a petition within one hundred twenty days of receipt of the petition. Any petition granted shall be determined in accordance with section 24-50-125.4.

(5) Appointments. (a) Only a qualified candidate shall be appointed to a position in the state personnel system. A qualified employee may transfer between positions in the same class or to a different class at the same pay grade. The gaining organization shall assume all liability for the employee's base salary, credited leave accruals, and other applicable personnel system benefits.

(b) The board shall establish probationary periods for all persons who are initially appointed or promoted into a different position or who are in a position reallocated to a higher pay grade. The probationary period shall not exceed twelve months for any class or position. The person shall be certified to such class or position after satisfactory completion of any probationary period as demonstrated by performance evaluations. Unsatisfactory performance shall be grounds for dismissal of the person by the appointing authority during such probationary period without right of appeal. Any certified employee who is promoted to a different class or position and who fails to perform satisfactorily during the probationary period shall be reverted to a position in the former certified class or be disciplined.

(6) State auditor's employees. The state personnel director may, following consultation with the state auditor and consistent with the principles of separation of powers, establish special procedures governing appointment and promotion of employees of the state auditor's office. The procedures shall address the special situations, circumstances, and duties unique to employees of the state auditor's office. All procedures shall be consistent with sections 13, 14, and 15 of article XII of the state constitution.

(7) Veterans' preference for spouse. (a) If a candidate is the spouse of a disabled veteran who is unable to work, and who can provide proof of such disability pursuant to paragraph (b) of this subsection (7), and who is eligible for preference in hiring pursuant to section 15 of article XII of the state constitution, the candidate is eligible for preference in hiring as follows:

(I) If a numerical method is used for the comparative analysis of candidates, five points shall be added to the comparative analysis score of the candidate.

(II) If a nonnumerical method is used for the comparative analysis of candidates, the candidate shall be added to the interview eligible list.

(b) To be eligible for preference pursuant to this subsection (7), a candidate who is the spouse of a disabled veteran must provide a letter, obtained by the disabled veteran from the United States department of veterans affairs, certifying that the veteran is a disabled veteran and is unable to work due to the nature of his or her disability as determined by the United States department of veterans affairs. For purposes of this subsection (7), the certification letter is valid for twelve months following the date of issuance by the United States department of veterans affairs. In addition, the candidate must provide proof that he or she is the legally recognized spouse of the veteran who obtained the letter pursuant to this paragraph (b).

(c) A candidate is not eligible for preference pursuant to this subsection (7) with respect to a promotional opportunity. Any promotional opportunity that is also open to persons other than employees for whom such appointment would be a promotion shall be considered a promotional opportunity for the purposes of this paragraph (c).



§ 24-50-114. Temporary appointments - term - tenure

(1) Pending the availability of an eligible list determined by the state personnel director to be appropriate for a class, the appointing authority, with the prior approval of the state personnel director, may fill a vacancy for a permanent position by temporary appointment of a qualified, certified employee in accordance with the promotional policy established by the board. In the absence of such an eligible employee, temporary appointments of qualified persons may be made from without the state personnel system. A temporary appointment shall not exceed nine months in length, except for personal services contracts as permitted by part 5 of this article. An appointing authority must wait at least four months between temporary appointments for the same position that are made pursuant to this subsection (1). If the vacancy is for a permanent position, an eligible list shall be established within the nine-month period following the temporary appointment.

(2) The state personnel director may, by rule, authorize principal department heads and presidents of colleges and universities to employ persons from outside the state personnel system on a temporary basis while an eligible list is being provided or in emergency or seasonable situations nonpermanent in nature, but in each case the period of employment shall not exceed nine months, except for personal services contracts as permitted by part 5 of this article.

(3) Temporary appointees from outside the state personnel system shall have none of the protection of tenure afforded by this part 1 to certified employees.

(4) In case of emergency threatening the public health, welfare, or safety, a temporary appointment may be made without prior approval of the state personnel director, but such appointment may not continue without such approval for more than fifteen days.

(5) Except as provided in subsection (4) of this section, the prior approval of all temporary appointments to permanent positions shall be obtained from the state personnel director before such temporary appointments are made. The director may not delegate the authority to approve such temporary appointments. If any such appointment is made before the prior approval of the director is obtained, the appointment shall be considered void from the beginning and the person appointed to such position shall be immediately terminated.



§ 24-50-116. Standards of performance and conduct

Each employee shall perform his duties and conduct himself in accordance with generally accepted standards and with specific standards prescribed by law, rule of the board, or any appointing authority.



§ 24-50-117. Prohibited activities of employees

No employee shall engage in any employment or activity which creates a conflict of interest with his duties as a state employee. The board shall promulgate general rules on incompatible activities, conflicts of interest, and employment outside the normal course of duties of state employees.



§ 24-50-122. Opportunities for training - professional development center cash fund - creation - rules

(1) The state personnel director shall be responsible for the establishment and maintenance of training programs for employees in the state personnel system. He or she shall identify training needs for current and anticipated classes of positions within the classified system, shall identify and recommend to the governor and the general assembly the most economical and effective means of meeting those training needs, and shall regularly assess the effectiveness of such training as may be conducted. State funds shall not be expended for the training of employees in the state personnel system without the approval of the state personnel director.

(2) The executive director of the department of personnel shall establish any fees necessary to pay for the direct and indirect costs of the training programs specified in subsection (1) of this section. All moneys collected shall be transmitted to the state treasurer, who shall credit the same to the professional development center cash fund, which fund is hereby created. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of establishing and maintaining the training programs specified in subsection (1) of this section. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.



§ 24-50-123. Grievances - review

(1) The board shall, by rule promulgated in accordance with article 4 of this title, adopt uniform procedures to be used by all principal departments and institutions of higher education in developing grievance processes for their employees. The grievance procedures shall provide an orderly system of review for all grievances and shall define matters that are subject to such grievance procedures.

(2) Matters arising under sections 24-50-125 and 24-50-104 (1)(c) shall not be subject to a grievance procedure under this section.

(3) The decision of the appointing authority shall be final; except that an employee may petition the board for review. The board may grant the petition only when it appears that the decision of the appointing authority violates an employee's rights under the federal or state constitution, part 4 of article 34 of this title, article 50.5 of this title, or the grievance procedures adopted pursuant to subsection (1) of this section. The board shall review and summarily grant or deny a petition within one hundred twenty days of receipt of the petition; except that petitions filed with the board that result in an investigation pursuant to section 24-50-125.3 or 24-50.5-104 are exempt from the one-hundred-twenty-day review requirement. Any petition granted shall be determined in accordance with section 24-50-125.4.



§ 24-50-124. Reduction of employees - definition

(1) (a) When certified employees who, as of January 1, 2013, are within five years from being eligible for full retirement pursuant to section 24-51-602 (1)(a) are separated from state service, they shall be separated or demoted according to procedures established by rule. Such procedures shall require that consideration be given to performance evaluations of the employees and seniority within the total state service. Such employees shall have retention rights throughout the principal department in which they are employed unless the head of the department requests, and the board approves, in advance, limitation of retention rights to major divisions, institutions, or colleges within the principal department.

(b) The state personnel director shall establish procedures, by rule, for the separation or demotion of any certified employees not covered by paragraph (a) of this subsection (1) from state service due to lack of work, lack of funds, or reorganization. Such procedures shall require that consideration be given to performance evaluations of an employee and seniority within the total state service.

(c) The appointing authorities from all departments shall consider placing a certified employee who has been identified pursuant to the procedures established pursuant to paragraph (b) of this subsection (1) as a person to be separated from state service into a funded, vacant position for which the employee is qualified. The state personnel director shall establish by rule procedures for such placements.

(d) (I) The state personnel director shall establish by rule a layoff plan that may be used by a department to provide postemployment compensation or other benefits for certified employees separated from state service. The plan may include, but is not limited to, a hiring preference, payment towards the continuation of health benefits for a specified time after separation, tuition or educational training vouchers, severance pay, or placement on a departmental reemployment list.

(II) The postemployment compensation or other benefits may be offered through a separation agreement.

(III) In no case shall the total value of the postemployment compensation and other benefits authorized pursuant to this paragraph (d) exceed an amount equal to one week of an employee's salary for every year of his or her service, up to a maximum of eighteen weeks of the employee's salary.

(IV) A certified employee is not entitled to receive any postemployment compensation or other benefits pursuant to this paragraph (d).

(2) A certified employee who is separated from state service shall be placed on a departmental reemployment list for a period of not less than one year, unless the employee waives the right to be so placed as part of a separation agreement.

(3) As used in this section, "separated from state service" means separated from state service due to lack of work, lack of funds, or reorganization.



§ 24-50-125. Disciplinary proceedings - appeals - hearings - procedure

(1) A person certified to any class or position in the state personnel system may be dismissed, suspended, or otherwise disciplined by the appointing authority upon written findings of failure to comply with standards of efficient service or competence or for willful misconduct, willful failure or inability to perform his duties, or final conviction of a felony or any other offense which involves moral turpitude, or written charges thereof may be filed by any person with the appointing authority, which shall be promptly determined. In considering the conviction of a crime, the board shall be governed by the provisions of section 24-5-101.

(2) Any certified employee disciplined under subsection (1) of this section shall be notified in writing by the appointing authority, by certified letter or hand delivery, no later than five days following the effective date of the action, of the action taken, the specific charges giving rise to such action, and the employee's right of appeal to the board. The notice shall include a statement setting forth the time limit for filing an appeal with the board, the address of the board, the requirement that the appeal be in writing, and the availability of a standard appeal form. Upon failure of the appointing authority to notify the employee in accordance with this subsection (2), the employee shall be compensated in full for the five-day period and until proper notification is received.

(3) Within ten days after the receipt of the notification required by subsection (2) of this section or within such additional time as may be permitted by the board in unusual cases for good cause shown, the employee may petition the board for a hearing upon the action taken. Upon receipt of such petition, the board shall grant a hearing to the employee. If the employee fails to petition the board within ten days or within such additional time granted by the board, the action of the appointing authority shall be final and not further reviewable.

(4) The hearing shall be held within ninety days of receipt of the employee's appeal pursuant to the provisions of section 24-50-125.4. The employee shall be entitled to representation of his or her own choosing at his or her own expense, consistent with the rules of the Colorado supreme court concerning the unauthorized practice of law. The board shall cause a verbatim record of the proceedings to be taken and shall maintain the record. At the conclusion of the hearing, but not later than forty-five days after the conclusion of the hearing, the board shall make public written findings of fact and conclusions of law affirming, modifying, or reversing the action of the appointing authority, and the appointing authority shall thereupon promptly execute the findings of the board.

(5) In addition, upon request by the employee or the employee's representative and within the period provided in section 24-50-125.4 (2), the board shall hold a hearing on an appeal for any certified employee in the state personnel system who protests any action taken that adversely affects the employee's current base pay as defined by board rule, status, or tenure. A probationary employee shall be entitled to all the same rights to a hearing as a certified employee; except that such probationary employee shall not have the right to a hearing to review any disciplinary action taken pursuant to subsection (1) of this section while a probationary employee. This subsection (5) shall not apply to appeals brought pursuant to section 24-50-104.

(6) Disciplinary hearings shall be limited to those specified in this section.

(7) Failure, without good cause, of an employee or his representative to appear at a hearing shall be deemed a withdrawal of his appeal, and the action of the appointing authority shall be final. Failure, without good cause, of the appointing authority or his representative to appear at a hearing shall be deemed cause to dismiss the case and to award the employee all rights, salaries, and benefits as though the employee had won the appeal.



§ 24-50-125.3. Discrimination appeals

An applicant or employee who alleges discriminatory or unfair employment practices, as defined in part 4 of article 34 of this title, in the state personnel system may appeal within ten days of the alleged practice by filing a complaint in writing with the board or the Colorado civil rights division in the department of regulatory agencies, which shall investigate such complaint on behalf of the board pursuant to the procedures and time limits set forth in section 24-34-306. In an appeal involving the civil rights division, the state personnel board shall contract with a third party to investigate the complaint. If, after said civil rights division or third party has found no probable cause or has attempted after a finding of probable cause to resolve the complaint by conference, conciliation, and persuasion, the applicant or employee remains dissatisfied, such person shall have ten days from the date he is notified of the civil rights division's or third party's action in which to appeal to the board. The board may set the complaint for hearing or adopt the findings of the civil rights division or third party as its own. If the complaint is set for hearing, it shall be subject to the same time limits as other appeals heard by the board. If the board adopts a no probable cause finding as its own, such action shall not operate to deny an employee a hearing to which he is otherwise entitled by law or rule.



§ 24-50-125.4. Hearings

(1) Except for discrimination appeals that may also be filed with the Colorado civil rights division in the department of regulatory agencies, all appeals from actions of the state personnel director, appointing authorities, and agencies that are specifically appealable to the board under the state constitution or this article shall be filed with the board within ten days of receipt of notice of such action.

(2) The board shall give written notice of the time and place of a hearing to the parties involved at least twenty days before the date set for the hearing. The hearing shall commence not later than ninety calendar days after submission of the appeal to the board and may be continued only once for good cause for no longer than thirty days with the approval of the board.

(3) The board or an administrative law judge for the board shall issue a written decision within forty-five calendar days after the conclusion of the hearing and the submission of briefs. Any party may appeal the decision of the board to the court of appeals within forty-nine days in accordance with section 24-4-106 (11).

(4) If an administrative law judge conducts a hearing on behalf of the board, any party who seeks to modify the initial decision must file an appeal with the board within thirty days of the initial decision pursuant to section 24-4-105 (14). Within sixty days after the record is designated in accordance with section 24-4-105 (15)(a), the board shall certify the record. The board shall conduct its review in accordance with section 24-4-105 (15)(b) and issue its final decision within ninety days after the record has been certified.

(5) If any party is responsible for any inexcusable delay in conducting the hearing or in the issuance of a decision, the responsible party shall pay the opposing party's costs, including attorney fees.

(6) The board or an administrative law judge for the board may give any written notices or issue any written decisions required in this section by either regular or electronic mail or by facsimile. The board shall promulgate rules in accordance with article 4 of this title to establish a uniform system for service of written notices and decisions.



§ 24-50-125.5. Recovery for improper personnel action

(1) Upon final resolution of any proceeding related to the provisions of this article, if it is found that the personnel action from which the proceeding arose or the appeal of such action was instituted frivolously, in bad faith, maliciously, or as a means of harassment or was otherwise groundless, the employee bringing the appeal or the department, agency, board, or commission taking such personnel action shall be liable for any attorney fees and other costs incurred by the employee or agency against whom such appeal or personnel action was taken, including the cost of any transcript together with interest at the legal rate. Reimbursement of such attorney fees and other costs shall be made by the employee or the department, agency, board, or commission upon presentation by the employee or agency of a statement of the attorney fees and other costs incurred which has been approved by the state personnel board, and any such claim approved by the state personnel board against an agency shall be a charge on moneys appropriated to the department, agency, board, or commission. Each department, agency, board, or commission shall report to the joint budget committee each year concerning the number of claims made and the amount of moneys paid by the department, agency, board, or commission under this section during the previous fiscal year.

(2) Repealed.



§ 24-50-126. Resignation - procedure and effect

(1) An employee may resign by filing his reasons in writing with the appointing authority.

(2) Qualified employees who have resigned in good standing may be reinstated under conditions which the board shall prescribe by rule.

(3) The board shall by rule prescribe the conditions under which absence without leave will be construed to be an automatic resignation.



§ 24-50-127. Employee records - release of location information concerning individuals with outstanding felony arrest warrants - state personnel director's duties

(1) The state personnel director shall maintain the examination record of every candidate and the employment record of every employee. In addition, the state personnel director shall establish and maintain a personnel data inventory of all employees in the personnel system, which inventory shall contain such items as education, training, skills, and other pertinent data. The state personnel director shall make available such data to department heads for the most efficient utilization of the state's manpower.

(2) (a) Notwithstanding any provision of state law to the contrary and to the extent allowable under federal law, at the request of the Colorado bureau of investigation, the state personnel director or the director's designee shall provide the bureau with information concerning the location of any person whose name appears in the division's records who is the subject of an outstanding felony arrest warrant. Upon receipt of such information, it shall be the responsibility of the bureau to provide appropriate law enforcement agencies with location information obtained from the division. Location information provided pursuant to this section shall be used solely for law enforcement purposes. The state personnel director or the director's designee and the bureau shall determine and employ the most cost-effective method for obtaining and providing location information pursuant to this section. Neither the state personnel director, the director's designee, nor the division's employees or agents shall be liable in civil action for providing information in accordance with the provisions of this paragraph (a).

(b) As used in paragraph (a) of this subsection (2), "law enforcement agency" means any agency of the state or its political subdivisions that is responsible for enforcing the laws of this state. "Law enforcement agency" includes but is not limited to any police department, sheriff's department, district attorney's office, the office of the state attorney general, and the Colorado bureau of investigation.



§ 24-50-128. Certification required before salary paid

(1) No salary shall be paid to any officer or employee of the state within the state personnel system as provided by the constitution unless the state personnel director has certified that the employment is in accordance with this part 1.

(2) and (3) Repealed.



§ 24-50-129. Appointing authority's salary liability

If any appointment is willfully made contrary to the provisions of this part 1, the appointing authority shall be personally responsible for any salary liability incurred.



§ 24-50-130. Form of records and reports

The state personnel director shall prescribe the form of records and reports required to give effect to this article, and all appointing authorities shall maintain and submit the reports and records required.



§ 24-50-131. Subpoena powers

The board, its administrative law judges, and the state personnel director, in the performance of their duties under this article, shall have the power of subpoena over persons and records, and such powers shall be enforceable by the courts.



§ 24-50-132. Political considerations and prohibited activities

Employees in the state personnel system shall be selected without regard to political considerations, shall not use any state facility or resource or the authority of any state office in support of any candidate, and shall not campaign actively for any candidate on state time or in any manner calculated to exert the influence of state employment.



§ 24-50-133. Subversive acts - disqualification

No person shall be appointed to or retained in any position in the state personnel system who advocates or knowingly belongs to any organization that advocates the overthrow of the government of the United States by force or violence, with the specific intent of furthering the aims of such organization.



§ 24-50-134. Moving and relocation expenses

(1) When an employee in the state personnel system is required by any appointing authority, because of a change in assignment or a promotion or for any other reason related to his duties, to change his place of residence, such employee shall be allowed his moving and relocation expenses incurred by reason of such change of residence, subject to the provisions of this section.

(2) As used in this section, "promotion" means changing an employee from one class of work to a different class of work at a higher pay grade.

(3) As used in this section, "household effects" means and includes only household or personal effects such as furniture, clothing, musical instruments, household appliances, foods, and other items which are usual and necessary for the maintenance of a household.

(4) In addition to the allowances specified under subsections (5.1) and (6) of this section, state payment for moving expenses shall be limited to one of the following methods:

(a) Necessary expenses incurred for the packing, insurance, transportation, storage in transit not to exceed thirty days, unpacking, and installation at the new location of an employee's household effects shall be allowed subject to the provision that state payment shall not be made for household effects in excess of ten thousand pounds net weight for those with dependents and five thousand pounds net weight for those without dependents. Any expenses, including insurance, for household effects exceeding these weight limitations shall be borne by the employee being moved.

(b) Repealed.

(b.1) State payment shall be allowed for rental of trailers or trucks from commercial establishments for movement of household effects and for charges by commercial establishments for towing of house trailers containing the household effects of an employee. If such costs exceed an amount set by fiscal rule promulgated by the controller which fiscal rule may not authorize a sum in excess of one thousand dollars, the claim shall be accompanied by at least two competitive bids, and state payment shall be made at the rates proposed in the lowest bid.

(c) Repealed.

(c.1) An employee, at his option, may pack and unpack his own household effects and move himself by rental trailer or truck. The employee shall be compensated an amount set by fiscal rule promulgated by the controller, which fiscal rule may not authorize a sum in excess of one thousand five hundred dollars, and paid for the truck and trailer rental as prescribed in paragraph (b.1) of this subsection (4).

(5) Repealed.

(5.1) Mileage allowance for one personal automobile shall be authorized and reimbursed at the current rate.

(6) When an employee is required by any appointing authority, because of a change in assignment or a promotion or for any other reason related to his duties, to change his place of residence, such employee shall receive his per diem allowance up to a maximum of thirty days for necessary expenses incurred while locating a permanent residence at the new location. He may exclude at his option interruptions caused by sick leave, vacation, other authorized leave of absence, or ordered travel. The rates of reimbursement under this subsection (6) shall not exceed the rates fixed by executive order.



§ 24-50-135. Exemptions from personnel system

(1) Administrators employed in educational institutions and departments not charitable or reformatory in character shall be exempt from the state personnel system. For purposes of this section, "administrators employed in educational institutions and departments" means:

(a) Officers of an educational institution and their executive assistants; employees in professional positions, including the professional employees of a governing board; and any other employees involved in the direct delivery of academic curriculum;

(b) and (c) (Deleted by amendment, L. 2004, p. 419, § 1, effective August 4, 2004.)

(d) and (e) (Deleted by amendment, L. 2011, (HB 11-1301), ch. 297, p. 1425, § 19, effective August 10, 2011.)

(f) Professional officers and professional staff of the department of higher education; and

(g) (Deleted by amendment, L. 2004, p. 419, 1, effective August 4, 2004.)

(h) Employees in positions funded by grants, gifts, or revenues generated through auxiliary activities. For purposes of this paragraph (h), "auxiliary activities" means institutional activities managed and accounted for as self-supporting activities.

(2) (a) The president of each educational institution or a person designated by the president shall determine which administrative positions in that institution are exempt from the state personnel system under subsection (1) of this section, subject to an appeal to the board; except that a position shall not be determined to be exempt while it is held by an existing employee in the state personnel system. The president of an educational institution may decide not to exempt a position funded through auxiliary activities if the president determines that exempting the position is not in the best interests of the institution.

(b) The executive director of the Colorado commission on higher education shall determine which administrative positions in the department of higher education other than administrative positions in educational institutions are exempt from the state personnel system under subsection (1) of this section, subject to an appeal to the board.

(c) (Deleted by amendment, L. 2011, (HB 11-1301), ch. 297, p. 1425, § 19, effective August 10, 2011.)

(d) No later than December 31 of each year, the executive director of the Colorado commission on higher education shall submit a report to the state personnel director, in the form prescribed by the director, listing all positions in the department of higher education, other than positions at educational institutions, that are exempt from the state personnel system in accordance with this section.

(3) For purposes of this section, a person is in a professional position or is a professional employee or professional staff if the person is in a position that involves the exercise of discretion, analytical skill, judgment, personal accountability, and responsibility for creating, developing, integrating, applying, or sharing an organized body of knowledge that characteristically is:

(a) Acquired through education or training that meets the requirements for a bachelor's or graduate degree or equivalent specialized experience; and

(b) Continuously studied to explore, extend, and use additional discoveries, interpretations, and applications and to improve data, materials, equipment, applications, and methods.

(4) The state personnel director shall establish procedures to approve the exemption of an employee from the state personnel system pursuant to section 13 (2)(a)(XI) and (2)(a)(XII) of article XII of the state constitution.



§ 24-50-136. Persons brought into the personnel system

(1) Whenever a person currently or previously employed by the state of Colorado, not within the state personnel system, enters or is brought into the state personnel system, the person shall be credited with his or her former state service for purposes of accumulated leave, leave earning rates, seniority, and other benefits, excluding retirement credit, afforded an employee in the state personnel system. Previous employment with the state shall include any period of employment for which an officer or employee received compensation not limited solely to expense reimbursement. Credit for previous state employment shall not be given for temporary employment, including student employment at an institution of higher education or the Auraria higher education center established in article 70 of title 23, C.R.S., or service as a member of a part-time board or commission.

(2) Whenever, by reason of constitutional amendment, legislative enactment, executive order, or action of an executive department functions outside state government are assumed by state government, persons performing such functions shall be credited with the years of service in their former positions for purposes of accumulated leave, leave earning rates, seniority, and other benefits, excluding retirement credit, afforded an employee in the state personnel system.

(3) Whenever employees enter the state personnel system from political subdivisions of the state with merit systems similar to the state personnel system as a result of a formal arrangement with that merit system, the state personnel director shall, by rule adopted in accordance with article 4 of this title, establish rates and conditions of accumulated leave carry-over, leave earning rates, seniority, and other benefits, excluding retirement credit, afforded an employee in the state personnel system. Such rates and conditions shall fairly recognize the employees' prior employment and provide a recruitment incentive to those persons who might benefit state government.



§ 24-50-137. Persons holding exempted positions

(1) and (2) Repealed.

(3) (Repeal provision deleted by revision.)

(4) Any certified employee of the personnel system who accepts an appointment to an exempt position at the request of the governor or other elected or appointed officials of this state shall be granted leave without pay from his personnel system position for the initial period of appointment to the exempt position. Upon termination of the initial period of such appointment, such employee shall be reinstated to his former position with no loss of any rights or benefits accruing to that position in his absence and with restoration of all accrued unused leave which he had at the time of acceptance of the exempt appointment. In the event his former position no longer exists, the layoff procedure shall be followed. If such employee does not apply to return to his personnel system position within a thirty-day period of his termination from the exempt position, he shall be deemed to have resigned.



§ 24-50-138. Effect of transfer of powers, duties, and functions

(1) The department of personnel to which powers, duties, and functions of the civil service commission are transferred shall be the successor in every way with respect to such powers, duties, and functions, subject to the provisions of the state constitution. Every act performed in the exercise of such powers, duties, and functions by the department of personnel shall be deemed to have the same force and effect as if performed by the civil service commission prior to July 1, 1971. Whenever the civil service commission is referred to or designated by any law, contract, insurance policy, bond, or other document, such reference or designation shall be deemed to apply to the state personnel board or the state personnel director, as the case may be, in which the powers, duties, and functions of the civil service commission are vested.

(2) No suit, action, or other proceeding, judicial or administrative, lawfully commenced by or against the civil service commission or by or against any officer or member of the civil service commission in his official capacity or in relation to the discharge of his official duties shall abate by this part 1. The court may allow the suit, action, or other proceeding to be maintained by or against the state personnel board or the state personnel director, as the case may be, or any officer affected.

(3) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this part 1.



§ 24-50-140. Reports on other employment systems

In order to provide for the coordination of the state personnel system with other systems of state employees, no later than November 15 of each year, each department or agency of state government having employees who are not within the state personnel system, including but not limited to the state institutions of higher education and the judicial department, shall submit to the joint budget committee and any member of the general assembly so requesting such copy a classification plan for those employees not within the state personnel system, including a preliminary estimate of the number of such employees and their salary levels for the ensuing fiscal year and a statement of the pay increase policies and procedures utilized by the department or agency. No later than January 1 next following, each such department or agency shall transmit to the joint budget committee and any member of the general assembly so requesting such copy a final estimate of the number of such employees and their salary levels for the ensuing fiscal year.



§ 24-50-141. Rules and regulations - limitations - affirmative action corrective remedies - implementation

(1) It is the intent of the general assembly to encourage the implementation of equal employment opportunities and affirmative action corrective remedies within the state personnel system which preserve the merit principles contained in section 13 of article XII of the state constitution and this article and which disavow and prohibit the imposition of a mandatory quota system. Until January 1, 1980, and while underutilization of and invidious discrimination against members of ethnic and racial minorities and women exist and continue to exist within the state personnel system, the board is authorized to adopt and implement rules and regulations which carry out the intent of this section. Such rules and regulations shall be implemented only upon written findings by the state personnel director in each instance that the following conditions exist with reference to specific appointments and promotions within the state personnel system:

(a) The appointing authority has voluntarily requested referrals for affirmative action purposes;

(b) There is discriminatory underutilization of members of the ethnic or racial minority group or women for which the referral has been requested, within the agency, in the class for which an appropriate eligible list or combination of eligible lists has been compiled; and

(c) The test or selection devices for the compilation of such eligible list or lists have not been validated according to applicable employee selection guidelines.

(2) Rules and regulations of the state personnel system adopted and implemented in accordance with this section, except rules and regulations relating to grievance and appeal procedures within the state personnel system and based on allegations of discrimination, are repealed, effective January 1, 1980, and the authority of the board to adopt and implement any affirmative action corrective remedy or rule, which allows or provides for, or incorporates by reference, requisitions or referrals which are in addition to the names of the three persons ranking highest on the appropriate eligible list or combination of such lists, is terminated on such date.

(3) Repealed.



§ 24-50-142. Repayment of debts to state-supported institutions of higher education by state employees

(1) When a state employee has an outstanding obligation due to a state-supported institution of higher education, the board shall include provision for referral and collection of the loan or outstanding obligation to the controller pursuant to section 24-30-202.4.

(2) An applicant for employment under the state personnel system shall declare whether he has any outstanding loan or obligation due to a state-supported institution of higher education and whether such loan or obligation is past-due.



§ 24-50-145. Agency-based human resource innovation and management processes - legislative declaration - definitions - guidelines and goals

(1) The general assembly hereby finds and declares:

(a) That the state personnel system must ensure that the process of staffing state government is based on merit and fitness, independent of the political system;

(b) That the public is entitled to a state personnel system that protects the basic merit principles prescribed by the constitution and that constantly improves through innovation, flexibility, and responsiveness to changing human resource management needs;

(c) That a state personnel system based on and pursuing these fundamental goals is essential in order to maintain the confidence of the public in the state personnel system, to attract the best possible applicants for public employment, to create a workplace environment where state employees are motivated to excel, and to encourage long-term careers in state service;

(d) That the state personnel system is designed, in part, to pursue these goals by allowing agencies to implement processes for human resource innovation and management, including, but not limited to, processes for employee recruitment, appointment, promotion, individual position allocation, performance evaluation, and dispute resolution within those agencies that operate within the constitutional framework for the state personnel system.

(2) As used in this section, unless the context otherwise requires, "agency" means any department, board, bureau, commission, division, institution, or other agency of the state, including institutions of higher education.

(3) Each agency is hereby authorized to develop with the state personnel director or the personnel board, as appropriate, and subject to the Colorado constitution, applicable statutes, personnel board rules, and procedures of the state personnel director, processes for human resource innovation and management applicable to such agency. The state personnel director or the personnel board, as appropriate, shall provide assistance to any agency with implementation and coordination of agency processes for human resource innovation and management and shall consult with agencies to ensure that such processes are administered in adherence to the Colorado constitution, applicable statutes, personnel board rules, and procedures of the state personnel director. The agency processes for human resource innovation and management shall be formulated utilizing the input of the agency's management and nonmanagement employees. The head of an agency developing processes for human resource innovation and management shall be responsible for implementing such processes in that agency and submitting to the state personnel director or the personnel board, as appropriate, a written statement describing any human resource innovation and management processes implemented by the agency. Such written statement shall be submitted to the state personnel director or the personnel board commensurate with the implementation of the processes by the agency. The written statement shall be updated by the head of the agency upon modification or revision of the agency's human resource innovation and management processes.






Part 2 - Retirement of Personnel

§ 24-50-201. Legislative declaration

It is declared to be the policy of this state to encourage able and qualified persons to enter the state personnel system with a view toward acquiring the experience and in-service training and demonstrating the increased capabilities and responsibility necessary for progressive advancement. The policy of this state is to hold out to employees, subject to the provisions of the state constitution and to the rules and procedures of the state personnel system, the hope and expectation of being able to earn promotions in accordance with their individual capabilities and performance, and thereby the state seeks to encourage its more able employees to make their careers in government service.



§ 24-50-203. Preretirement education and counseling

The state personnel director shall provide a continuous preretirement education and counseling program for employees in the state personnel system, which program is to be carried out at strategic geographic locations throughout the state. All employees in the state personnel system may participate on a voluntary basis. Each appointing authority shall be responsible for implementing the preretirement program in his organization, in cooperation with the state personnel director.



§ 24-50-206. Cooperation of public employees' retirement association

The public employees' retirement association shall cooperate with the state personnel director by furnishing any requested information regarding the rights and benefits to which any employee may be entitled.



§ 24-50-208. Voluntary separation incentive program

The state personnel director may adopt procedures establishing a program for voluntary separation incentives available to all state employees in lieu of layoffs based on a determination by the head of a principal department or institution of higher education, including the Auraria higher education center established in article 70 of title 23, C.R.S., that the program is necessitated by a shortage of work, shortage of funds, or a reorganization. Any program established pursuant to this section shall not conflict with laws, rules, or procedures governing the state personnel system or the public employees' retirement association. A voluntary separation incentive shall not be considered a perquisite for purposes of section 24-30-202 (22).






Part 3 - Employees in Military Service

§ 24-50-301. Status while in military service

Whenever any officer or employee of this state in the state personnel system under the provisions of section 13 of article XII of the state constitution and laws and rules and regulations pursuant thereto enters active military service, including active service for training purposes, with the armed forces of the United States or other branch of service engaged in the national defense, such officer or employee shall retain all state personnel system rights and privileges and shall retain such status in the state personnel system as held by him at the time of entering the armed forces, with the seniority and promotional rights and benefits provided for in section 24-50-302.



§ 24-50-302. Rights

(1) The rights, privileges, and status retained by such officer or employee shall specifically include the right to reoccupy the place, employment, or position held by him at the time of entering the armed forces upon the expiration of the period of initial service, plus any period of additional service imposed by law, and for one year thereafter; except that, if such officer or employee served in any branch of the armed forces of the United States during any period and if he was separated or served under honorable conditions, the period of such service shall be considered as service in the personnel system of the state of Colorado for the purposes of seniority and for the purposes of promotion from one pay grade to another as well as movement from one step of the pay plan to a higher step in the pay plan and if the place, employment, or class held by such officer or employee at the time of entering the armed forces has been increased in pay grade during the time of such service, such officer or employee shall be entitled to reoccupy such place, employment, or position at such increased pay grade.

(2) Said rights, privileges, and status retained by such officer or employee shall also specifically include the right to remain upon and hold his place upon any list of persons certified as eligible for appointment to places, employment, or positions in the state personnel system at the time of entering the armed forces during such period of initial service, plus any period of additional service imposed by law, and for one year thereafter, regardless of the expiration date of any such list of certified persons; except that, if such officer or employee has not acquired a certified state personnel system status but has been employed by this state for a period of one year or less, such officer or employee shall have the right to reoccupy the place, employment, or position held by him at the time of entering the armed forces upon the expiration of the initial period of service, plus any period of additional service imposed by law, and for one year thereafter, with the right to hold said place, employment, or position for the full term of his probationary period from the date of his reoccupying the same or until an examination is held therefor and a person is duly certified thereto.



§ 24-50-303. No compensation - rights of National Guard

(1) The provisions of this part 3 shall not be interpreted as requiring the payment by this state or any of its departments, agencies, or officers of the compensation of any officer or employee during the period of service as provided in this part 3 or the period within which such officer or employee retains his status after such service.

(2) Any officer or employee of this state who was a member of the National Guard at the time of entering into the armed forces of the United States shall receive his usual and regular salary or compensation from the state in the year when he first entered the armed forces for a period of time equivalent to the annual encampment period, not exceeding fifteen days.



§ 24-50-304. Applicability

The provisions of this part 3 shall apply to any officer or employee of the state personnel system who entered the armed forces of the United States or other branch of service engaged in national defense on or after August 5, 1964.






Part 4 - Appointments and Office Hours

§ 24-50-401. Office hours of state offices

(1) All offices in the executive and judicial departments of the state government shall be and remain open for business daily, except on Saturdays, Sundays, and legal holidays, from the hour of 8:30 a.m. until the hour of 5:00 p.m.; except that nothing in this section shall affect the validity of any act performed by either of said departments before or after the hours specified in this section.

(2) Notwithstanding the provisions of subsection (1) of this section, when a city or city and county and the suburban area within a ten-mile radius of the boundaries thereof have a population in excess of fifty thousand inhabitants, the offices of any executive department of the state government located therein may vary its business hours from those indicated in subsection (1) of this section whenever the executive director of the principal department, with the approval of the governor, determines that such adjustment of hours will help alleviate peak traffic conditions and provide a more even flow of traffic for the purpose of creating safer highway conditions.

(3) Written notice of the variance permitted under subsection (2) of this section shall be given to the local news media of such cities or cities and counties not less than two weeks preceding the effective date of such variance.

(4) Employees in the state personnel system who are required to work on general election day during the hours the polls are open pursuant to section 1-7-101, C.R.S., shall be granted two hours' administrative leave in which to vote pursuant to the provisions of section 1-7-102, C.R.S. The state personnel director shall promulgate rules in accordance with article 4 of this title for the implementation of this subsection (4).



§ 24-50-402. Appointment by outgoing officers prohibited

No state, county, or city appointive office, the term of which expires on or after the time fixed by law for the qualification of the officer having the authority to make such appointment, shall be filled by the outgoing appointing officer.






Part 5 - Contracts for Personal Services

§ 24-50-501. Legislative declaration

Recognizing that the adoption of section 20 of article X of the state constitution at the 1992 general election has imposed strict new constraints on state government, it is hereby declared to be the policy of this state to encourage the use of private contractors for personal services to achieve increased efficiency in the delivery of government services, without undermining the principles of the state personnel system requiring competence in state government and the avoidance of political patronage. The general assembly recognizes that such contracting may result in variances from legislatively mandated pay scales and other employment practices that apply to the state personnel system. In order to ensure that such privatization of government services does not subvert the policies underlying the civil service system, the purpose of this part 5 is to balance the benefits of privatization of personal services against its impact upon the state personnel system as a whole. The general assembly finds and declares that, in the use of private contractors for personal services, the dangers of arbitrary and capricious political action or patronage and the promotion of competence in the provision of government services are adequately safeguarded by existing laws on public procurement, public contracts, financial administration, employment practices, ethics in government, licensure, certification, open meetings, open records, and the provisions of this part 5. Recognizing that the ultimate beneficiaries of all government services are the citizens of the state of Colorado, it is the intent of the general assembly that privatization of government services not result in diminished quality in order to save money.



§ 24-50-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Contract" means any type of state agreement, regardless of what it may be called, for the acquisition of services.

(2) "Personal services" means services acquired for the state's direct benefit in its operations.

(3) "Purchased services" means the acquisition of services which directly benefit specific groups or individuals in the public at large as defined by law, from public or private entities licensed, certified, or otherwise authorized by statute to provide such services.

(4) "Services" means the furnishing of labor, time, or effort.



§ 24-50-503. Personal services contracts implicating state personnel system - no separation of existing classified employees

(1) Contracts for personal services that create an independent contractor relationship and that are not authorized under the provisions of section 24-50-504 are nevertheless permissible under this section to achieve increased efficiency in the delivery of government services when the state personnel director determines that all of the following conditions are met:

(a) The contracting agency clearly demonstrates that the proposed contract will result in overall cost savings to the state and that the estimated savings will not be eliminated by contractor rate increases during the term of the contract, subject to the following:

(I) In comparing costs, there shall be included the state's cost of providing the same service as proposed by a contractor. The state's costs shall include the salaries and benefits of staff that would be needed and the cost of space, equipment, and material needed to perform the function.

(II) In comparing costs, there shall not be included the state's indirect overhead costs unless the costs can be attributed solely to the function in question and would not exist if that function were not performed in state service. For such purpose, "Indirect overhead costs" means the pro rata share of existing administrative salaries and benefits, rent, equipment costs, utilities, and materials.

(III) In comparing costs, there shall be included in the cost of a contractor providing a service any continuing state costs that would be directly associated with the contracted function. These continuing state costs shall include, but need not be limited to, those for inspection, supervision, and monitoring.

(IV) In comparing costs, there shall not be included any savings to the state attributable to lower health insurance benefits provided by the contractor.

(b) The contracting agency clearly demonstrates that the proposed contract will provide at least the same quality of services as that offered by the contracting agency.

(c) The contract includes specific provisions pertaining to the qualifications of the staff that will perform the work under the contract.

(d) The contract contains nondiscrimination provisions required by law to be included in state contracts.

(e) The contract contains provisions for termination by the state for breach of the contract by the contractor.

(f) The potential economic advantage of contracting is not outweighed by the public's interest in having a particular function performed directly by state government. In assessing the public's interest, the state personnel director shall take into account:

(I) The consequences and potential mitigation of improper or failed performance by the contractor;

(II) Whether performance of the contract involves the improper delegation of a policy-making function;

(III) The extent to which the contracting preserves the principles of competence in government and the avoidance of political patronage. For such purpose, there shall be considered the applicability of other laws, including those as enumerated in section 24-50-506, that aid in safeguarding the fundamental principles underlying the state personnel system.

(2) The state personnel director shall not approve a personal services contract under this section if the contract would result directly or indirectly in the separation of certified employees from state service. However, nothing contained in this section shall be construed to prevent the separation of certified employees from state service pursuant to any other provision of law, including but not limited to the provisions of section 24-50-124, for reasons other than privatization.

(3) Repealed.



§ 24-50-504. Personal services contracts not implicating state personnel system

(1) Personal services contracts for employees or independent contractors are permissible when the functions contracted are otherwise performed by persons exempt from civil service by section 13 of article XII of the state constitution or by statutes enacted pursuant thereto.

(2) Personal services contracts that create an independent contractor relationship are permissible when the state personnel director determines that any of the following conditions are met:

(a) The contract is for an existing state program that has never been performed by employees in the state personnel system, or the contract is for an existing state program that involves duties similar to duties currently or previously performed by classified employees but the contracted program is different in scope or policy objectives from the programs carried out by such classified employees. For the purposes of this paragraph (a), an "existing state program" is a state program that was in effect and performed by contract prior to April 7, 1993.

(b) The contract is for a new state program, and the general assembly has statutorily authorized the performance of the program by independent contractors. A program is not a new state program within the meaning of this paragraph (b) solely because it is performed at a new facility or location.

(c) The services contracted are not available within the state personnel system, cannot be performed satisfactorily by employees of the state personnel system, or are of such a highly specialized or technical nature that the necessary expert knowledge, experience, and ability are not available through the state personnel system.

(d) The services are incidental to a contract for the purchase or lease of real or personal property. Contracts under this criterion, known as "service agreements", include, but are not limited to, agreements to service or maintain equipment, computers, or other products that are entered into in connection with their original lease or purchase.

(e) The legislative, administrative, or legal goals and purposes cannot be accomplished through the utilization of persons selected pursuant to the state personnel system. Contracts are permissible under this criterion to protect against a conflict of interest or to ensure independent and unbiased findings in cases where there is a clear need for a different, outside perspective. These contracts include, but are not limited to, obtaining expert witnesses in litigation.

(f) The contractor will provide equipment, materials, facilities, or support services that could not feasibly be provided by the state in the location where the services are to be performed.

(g) The contractor will conduct training courses for which appropriately qualified state personnel system instructors are not available.

(h) The services are of an urgent, temporary, or occasional nature.

(3) Contracts for purchased services, as determined by the state personnel director, that create an independent contractor relationship are permissible.



§ 24-50-505. Liability and immunity

(1) The contractor shall assume all liability arising from its own acts or omissions under all contracts entered into pursuant to this part 5.

(2) The sovereign immunity and governmental immunity of the contracting agency shall not extend to the contractor, except as otherwise provided by law. Neither the contractor nor the insurer of the contractor may plead the defense of sovereign immunity or governmental immunity in any action arising out of the performance of the contract.



§ 24-50-506. Applicability of other laws

(1) In addition to the other provisions of this part 5 that are intended to safeguard the fundamental principles underlying the state personnel system, personal services contracts entered into pursuant to this article are subject to all other applicable laws, which may include but are not necessarily limited to the following:

(a) State procurement laws, including the following:

(I) The provisions of part 14 of article 30 of this title; and

(II) The "Procurement Code", articles 101 to 112 of this title;

(b) Laws governing fiscal administration by the state controller, including the provisions of part 2 of article 30 of this title and the fiscal rules promulgated thereunder;

(c) Laws governing the management of state moneys by the state treasurer, including the provisions of article 36 of this title;

(d) The provisions of article 18 of this title establishing standards of conduct for state officers and employees.



§ 24-50-507. Conflict of interest

(1) In addition to any other applicable laws, the provisions of this section shall apply to contracts entered into pursuant to this part 5.

(2) (a) The following individuals shall not solicit or accept, directly or indirectly, any personal benefit or promise of a benefit from an entity or a person negotiating, doing business with, or planning, within the individual's knowledge, to negotiate or do business with the contracting agency:

(I) A member of, or any other person or entity under contract with, any governmental body that exercises any functions or responsibilities in the review or approval of the undertaking or carrying out of the project, including but not limited to any employee of the contracting agency or any person serving as the monitor of a personal services contract; or

(II) A member of the immediate family of any individual described in subparagraph (I) of this paragraph (a).

(b) No individual described in paragraph (a) of this subsection (2) shall use his or her position, influence, or information concerning such negotiations, business, or plans to benefit himself or herself or another.

(3) A contractor shall agree that, at the time of contracting, the contractor has no interest and shall not acquire any interest, direct or indirect, that would conflict in any manner or degree with the performance of the contractor's services. The contractor shall further covenant that, in the performance of the contract, the contractor shall not employ any person having any such known interests.



§ 24-50-508. Intergovernmental agreements - agreements by state institutions of higher education - excluded

(1) The following contracts are not subject to the provisions of this part 5:

(a) In accordance with section 18 (2) of article XIV of the state constitution, contracts between the state and its political subdivisions or the government of the United States, or any combination thereof; and

(b) Contracts entered into by a state institution of higher education or the Auraria higher education center established in article 70 of title 23, C.R.S., so long as the chief executive officer of the institution or the center, or his or her designee, has determined that the conditions set forth in section 24-50-503 are met for those contracts that implicate the state personnel system.



§ 24-50-509. Review of individual contracts by state personnel director - when not required

The state personnel director may approve the use of contracts without the necessity of reviewing the individual contracts, if the contracts are of the same type and if the state personnel director determines that such contracts meet the requirements of this part 5.



§ 24-50-511. State personnel director procedures

The state personnel director shall promulgate procedures to implement the policies of this part 5. Such procedures shall include, but not be limited to, provisions for consideration of contractors that utilize a preference for hiring veterans of military service and an annual certification process for ongoing personal services contracts. In promulgating procedures governing the analysis of cost savings pursuant to section 24-50-503 (1), the state personnel director shall consider the recommendations of the office of state planning and budgeting.



§ 24-50-512. State personnel board rules

The state personnel board may promulgate rules consistent with the policies of this part 5.



§ 24-50-513. Contracts of six months or less - permitted

Contracts for a term of six months or less that are not expected to recur on a regular basis are permissible and are not subject to this part 5.






Part 6 - State Employees Group Benefits Act

§ 24-50-601. Short title

This part 6 shall be known and may be cited as the "State Employees Group Benefits Act".



§ 24-50-602. Legislative declaration

(1) It is declared that the purpose of this part 6 is as follows:

(a) To enable the state to attract and retain qualified employees by providing group benefits similar to those commonly provided in private industry;

(b) To recognize and protect the state's investment in each nontemporary employee by promoting and preserving good health among state employees;

(c) To recognize the service to the state by elected and appointed officials by extending to them the same group benefits as are provided in this part 6 for state employees; and

(d) To provide each employee with benefit choices and education to customize a benefit package that is responsive to each employee's diverse needs.



§ 24-50-603. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Cafeteria benefits" means "flexible benefits" as defined in subsection (8) of this section.

(2) "Carrier" means an insurer, health maintenance organization ("HMO"), third-party administrator, or other entity with whom the state contracts to provide or administer, or both provide and administer, the group benefit plans.

(3) "COBRA" means the continuation of certain benefits as provided by the federal "Consolidated Omnibus Budget Reconciliation Act of 1985", as amended.

(4) Repealed.

(5) "Dependent" means:

(a) An employee's legal spouse; each unmarried child, including adopted children, stepchildren, and foster children, through the end of the month in which the child turns nineteen years of age, for whom the employee is the major source of financial support or for whom the employee is directed by court order to provide coverage; each unmarried child nineteen years of age, through the end of the month in which that child is no longer a full-time student in an educational or vocational institution, but no longer than through the end of the month in which the full-time student turns twenty-four years of age, and for whom the employee is the major source of financial support or for whom the employee is directed by court order to provide coverage; or an unmarried child of any age who has either a physical or mental disability, as defined by the carrier, not covered under other government programs, and for whom the employee is the major source of financial support or for whom the employee is directed by court order to provide coverage;

(b) Any person authorized by the director to be a dependent in response to statutory changes made to mandated coverage for group benefits insurance pursuant to title 10, C.R.S.;

(c) An employee's domestic partner, as authorized by the director by rule adopted in accordance with article 4 of this title, who has submitted documentation demonstrating a domestic partnership with an employee as required by such rules;

(c.5) An employee's partner in a civil union who has submitted documentation demonstrating the creation of a civil union with the employee;

(d) Any additional dependents specified by the director by rule adopted in accordance with article 4 of this title.

(6) "Director" means the state personnel director.

(6.5) "Domestic partner" means an adult, at least eighteen years of age:

(a) Who is of the same gender as the employee;

(b) With whom the employee has shared an exclusive, committed relationship for at least one year with the intent for the relationship to last indefinitely;

(c) Who is not related to the employee by blood to a degree that would prohibit marriage pursuant to section 14-2-110, C.R.S.; and

(d) Who is not married to another person.

(7) "Employee" means any officer or employee under the state personnel system of the state of Colorado whose salary is paid by state funds or any employee of the department of education, the Colorado commission on higher education, or the Colorado school for the deaf and the blind whose salary is paid by state funds, or any member of the military employed pursuant to section 28-3-904, C.R.S. "Employee" includes any officer or employee of the legislative or judicial branch, any elected or appointed state official or employee who receives compensation other than expense reimbursement from state funds, any elected state official who does not receive compensation other than expense reimbursement from state funds, and includes any member of the board of assessment appeals. "Employee" does not include persons employed on a temporary basis; except that it shall include a member of the military employed pursuant to section 28-3-904, C.R.S., for more than thirty consecutive days.

(8) "Flexible benefits" means an array of group benefit plans from which an employee can select using the state's contribution, the employee's own funds, or a combination of both, to pay for such benefits.

(9) "Group benefit plans" means any group benefit coverages contracted for or administered by the director, including but not limited to, medical, dental, life, and disability benefits. For purposes of section 24-50-104 (1)(a)(I), "group benefit plans" includes any group benefit coverages offered by a state institution of higher education to employees of such institution who are in the state personnel system.

(10) "Medicaid" means federal insurance or assistance as such is provided by the provisions of Title XIX of the federal "Social Security Act" and the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S.

(11) "Medical benefits" includes, but is not limited to, hospital room and board; other hospital services; certain out-patient benefits; maternity benefits; surgical benefits, including obstetrical care; in-hospital medical care; diagnostic X rays; laboratory benefits; physician services; prescription drugs; behavioral, mental health, and substance use disorder services; comparable medical benefits for employees who rely solely on spiritual means for healing; and such other similar benefits as the director deems reasonable and appropriate for eligible employees and dependents.

(12) "Medicare" means federal insurance or assistance as such is provided by the "Health Insurance for the Aged Act", 42 U.S.C. sec. 1395, or as such act may be amended.

(13) "Short-term disability plan" means a group policy or contract provided by a carrier for the purpose of providing short-term disability income replacement to be provided to any eligible employee who has completed any required waiting period.



§ 24-50-604. Powers and duties of the director

(1) The director shall administer and manage the state employees group benefit plans and, subject to the provisions of this part 6, has the following powers and duties:

(a) The preparation of specifications for the group benefit plans contracted for by the director;

(b) The authority and responsibility to enter into contracts with carriers for group benefit plans and to negotiate and enter into amendments to existing contracts as appropriate. Payments by the state, pursuant to such contracts, are subject to the amounts authorized in sections 24-50-104 (4) and 24-50-609.

(c) The determination of the methods of claims administration;

(d) The determination of the eligibility of employees and their dependents to participate in group benefit plans;

(e) The determination of the amount of employee payroll deductions and the responsibility for collecting such deductions;

(f) The establishment of a grievance procedure by which the director shall act as an appeals authority for complaints by employees and COBRA participants regarding the allowance and payment of claims, eligibility, and other matters;

(g) The establishment, administration, and operation of the group benefit plans reserve fund established pursuant to section 24-50-613;

(h) The continuing study of the operation of group benefit plans, including but not limited to, such matters as gross and net costs, administrative costs, benefits, plan design, utilization, and claims administration;

(i) The authority to negotiate and enter into amendments to existing contracts providing group benefit plans in order to provide appropriate coverage for employees and their dependents who may become eligible for coverage after the effective date of said contracts and to provide for the enrollment thereof;

(j) The authority to contract with persons, firms, or associations for benefits consulting, including but not limited to, actuarial services, the preparations of specifications for group benefit plans, and other specialized services that cannot be performed by the director or by state employees. Expenditures for these contracts shall be under section 24-50-613 (2).

(k) (I) The authority to establish and operate an employee assistance program intended to address personal problems and workplace issues faced by state employees and employers before the problems and issues severely impact the productivity, safety, work relationships, absenteeism, and accident rates of state employees in the workplace. The program may provide services to state employees and their employers, which may include, without limitation:

(A) Conflict resolution;

(B) Crisis intervention;

(C) Anger management classes;

(D) Employer and employee mediation;

(E) Consultations with supervisors and managers regarding problem employees;

(F) Violence in the workplace training;

(G) Sexual harassment training; and

(H) Any other facilitated groups and workshops addressing workplace issues.

(II) Any state agency or institution that does not make contributions for participation in any employee assistance program established and operated pursuant to this paragraph (k) shall not be allowed to participate in the program. However, nothing in this subparagraph (II) shall be construed to limit the ability of:

(A) Any state employee to participate in the program regardless of whether the state agency or institution that employs the state employee makes contributions to participate in the program; and

(B) Any state agency or institution to participate in the program in the event of a crisis or emergency situation in the workplace regardless of whether the state agency or institution makes contributions to participate in the program.

(III) Dependents of a state employee are not eligible to be the sole and direct recipient of services in any employee assistance program established and operated pursuant to this paragraph (k); except that an employee assistance program may allow a dependent or any other person who is not a state employee to participate in an employee assistance program if such participation is necessary to provide effective counseling and assistance to a state employee.

(IV) Any employee assistance program established and operated pursuant to this paragraph (k) shall be set forth in procedures adopted in accordance with the provisions of article 4 of this title, and such procedures shall specify, without limitation, the services to be offered by the program, the eligibility guidelines for participation in the program, and the sources of funding for the program, which, for the 2003-04 fiscal year and any fiscal year thereafter, may include, but need not be limited to, the group benefit plans reserve fund created in section 24-50-613, the risk management fund created in section 24-30-1510, and interest derived from the investment of said funds.

(V) For the 2002-03 fiscal year, any employee assistance program established and operated pursuant to this paragraph (k) shall be funded through a combination of the following resources as determined by the director:

(A) Voluntary assessments against each state agency or institution based on the agency or institution's full-time equivalency count as of August 1, 2002, with the amount of the assessment to be determined by the director and such amount to be identical for each agency and institution;

(B) Until November 30, 2003, mandatory assessments against an employee's share of the medical benefits premium for employees enrolled in group benefit plans that include enrollment in medical benefits, with the amount of the assessment to be determined by the director and such amount to be identical for each employee; and

(C) If necessary, moneys from the group benefit plans reserve fund created in section 24-50-613.

(l) The authority and responsibility to enter into contracts or renewals for group benefit plans that are self-funded, if feasible as determined by the state personnel director;

(m) The authority to establish the annual group benefit plan year for the plan year commencing in the next fiscal year.

(2) The director, pursuant to the provisions of article 4 of this title, shall adopt such procedures consistent with the provisions of this part 6 as the director deems necessary to carry out his or her statutory duties and responsibilities.

(3) The director shall have the authority to adopt procedures to determine benefit eligibility requirements and the percentage of the state contribution to health benefits for all employees, as defined in section 24-50-603 (7), who work less than full time, are governed by the rules established pursuant to subsection (2) of this section, and are hired on or after January 1, 2005. The director shall include any proposed changes to the group benefits policy in the annual compensation report and recommendations submitted to the governor and the joint budget committee of the general assembly pursuant to section 24-50-104 (4)(c).



§ 24-50-605. Group benefit plans - specifications - contracts

(1) (a) The specifications drawn by the director for any group benefit plans include those benefits as determined by the director or as otherwise specifically provided in this part 6. Such specifications shall include provisions for noncancellation for reasons of health of any individual employee by the carrier and transferability to other group benefit coverages or individual policies with the same carrier by the employee, if such provisions do not limit the ability of the director to prepare specifications including a lifetime maximum benefit per employee or employee's covered dependents.

(b) At any time the director seeks to contract with any carriers under this section, the director shall first give written notice of such intent through an announcement in a publication with statewide circulation.

(c) Specifications and related data shall be prepared by the director for submission to carriers which indicate their interest in preparing proposals for any group benefit plans.

(d) Contracts awarded under this section by the director shall be to the lowest, most responsive offerors, according to criteria predetermined by the director, subject to the provisions of subsection (2) of this section and articles 101 to 111 of this title. The director may accept a responsive proposal for combined group benefit plans.

(e) The director shall review the group benefit plans at least once each year and shall solicit and receive proposals on the group benefit plans at least once every five years.

(f) The specifications drawn by the director for any group benefit plans shall include the mandated coverages required by section 10-16-104, C.R.S.

(2) (a) In order to permit each eligible employee individual selection of a flexible benefits or cafeteria benefits package, the director may establish a variety of group benefit plans.

(b) The director shall enter into contracts with the carriers selected to provide group benefit plans. Such contracts shall include all policy provisions, the premium rates to be charged during the term of the contract, specifications on the method of claims administration, a grievance procedure provision, and such other matters as the director deems necessary. In the director's discretion and based on the plan's experience, the premium rates applying during the first contract term may be adjusted during subsequent contract terms. Changes may also be negotiated in the method of claims administration, the amount to be retained by the carrier, and other matters.

(c) Each contract entered into with a carrier shall be available to be inspected or copied by any employee at the offices of the director, except for proprietary information of carriers as determined by the director.

(d) Every carrier shall prepare and provide the director with reports and financial data as stated in the contract.

(e) Financial data will be available to be inspected or copied by any employee at the offices of the director, except for proprietary and confidential information of carriers and information regarding specific employees. The director shall not enter into contracts with carriers that do not comply with paragraphs (c) to (e) of this subsection (2).

(3) The director shall include the following statement in medical benefit materials, in bold-faced type:

Warning: If you are insured under a separate group medical insurance policy, you may be subject to coordination of benefits as explained in this booklet. (4) Repealed.

(5) The director shall evaluate the feasibility of offering a high deductible health plan that would qualify for a health savings account as described in 26 U.S.C. 223, as amended, for state employees. The director shall forward the findings based on such evaluation to the members of the health, environment, and institutions and business affairs and labor committees of the house of representatives and the senate no later than October 1, 2004. In the director's findings, the director shall list any impediments to implementing such high deductible health plans and any measures taken to implement such plans for state employees.



§ 24-50-607. Employees - eligibility - election of coverage

(1) Any state employee eligible as determined by the director for membership in a group benefit plan contracted for pursuant to section 24-50-604 (1)(b) upon the effective date of such plan shall be enrolled in the plan upon making application according to the director's procedures.

(2) The manner and form of election and acceptance by state employees of group benefit plans contracted for pursuant to section 24-50-604 (1)(b) shall be in compliance with procedures established for that purpose by the director.



§ 24-50-608. Dependents - eligibility - election of coverage

(1) Any eligible employee may elect to have the employee's dependents covered by the group benefit plans. Such election shall be made at the time the employee becomes enrolled in the plan under such procedures as the director shall establish. If dependent coverage is not elected at the time that an employee becomes enrolled in an appropriate plan, any subsequent election of dependent coverage shall be made under such conditions as the director may impose.

(2) Any employee who elects coverage, as provided in subsection (1) of this section, and who has a change in the number of dependents may, at the time of such change, increase or decrease the number of dependents covered by the group benefit plans under procedures established by and subject to the approval of the director.

(3) Any employee who has no eligible dependents at the time the employee becomes enrolled in the group benefit plans and who later has an eligible dependent may, at the time the dependency status changes, elect appropriate coverage for such dependent under procedures established by and subject to the approval of the director.

(4) If a dependent is no longer eligible for coverage because the dependent turned twenty-five years old, the director shall remove the dependent from the group benefit plan by the end of the month in which the dependent turned twenty-five years old. If the director fails to remove the ineligible dependent, the employee and the employee's department shall not be directly financially liable for the premiums paid for the dependent coverage if no claims have been paid for the ineligible dependent. If the director fails to remove the ineligible dependent and a claim has been paid for the ineligible dependent, the employee and the employee's department shall not be directly financially liable for the paid claim. The costs for premiums and claims paid may be paid from the group benefit plans reserve fund established in section 24-50-613.



§ 24-50-609. State contributions - supplemental state contribution fund - creation

(1) (Deleted by amendment, L. 2003, p. 1934, § 10, effective May 22, 2003.)

(2) (a) (Deleted by amendment, L. 2003, p. 1934, § 10, effective May 22, 2003.)

(b) (I) The total premium for each particular group benefit plan offered to state employees pursuant to this part 6 and for each tier of said plan shall be the same for all eligible employees. The amount of the state contribution for each tier shall be determined by the director in accordance with section 24-50-104 (4) and shall be the same for all eligible employees within the state personnel system; except that, beginning with the 2008-09 state fiscal year, the state contribution shall be supplemented for eligible state employees, as defined in section 24-50-609.5 (2)(a), in accordance with section 24-50-609.5. For purposes of this section, "tier" means the particular coverage options offered to eligible employees, including single employee, employee with one covered dependent, and employee with two or more covered dependents.

(II) Effective December 1, 2002, for the 2003 calendar year, the state of Colorado shall contribute an amount necessary to pay one hundred sixty-six dollars and twelve cents per month per single employee, two hundred thirty-nine dollars and fifteen cents per month per employee with one covered dependent, and three hundred twenty-eight dollars and eighty-seven cents per month per employee with two or more covered dependents for each employee enrolled in group benefit plans that include enrollment in medical benefits. The amounts specified in this subparagraph (II) may be adjusted for future years in accordance with subparagraph (I) of this paragraph (b) and section 24-50-104 (4).

(3) (Deleted by amendment, L. 2003, p. 1934, § 10, effective May 22, 2003.)

(4) For purposes of this section, "employee" does not include elected state officials who do not receive compensation other than expense reimbursements from state funds.

(5) The supplemental state contribution fund is hereby created in the state treasury. The principal of the fund consists of tobacco litigation settlement moneys transferred by the state treasurer to the fund pursuant to section 24-75-1104.5 (1.7)(j). The principal of the fund is continuously appropriated to the department of personnel and shall be expended in its entirety in each fiscal year by the department to pay the costs of increased nonsupplemental state contributions, as defined in section 24-50-609.5 (3)(c)(II), and supplement the state contribution, as defined in section 24-50-609.5 (2)(d), for each eligible state employee, as defined in section 24-50-609.5 (2)(a), enrolled in a qualifying group benefit plan, as defined in section 24-50-609.5 (2)(c), as required by section 24-50-609.5; except that the department shall expend no more than the amount needed to pay the costs of increased nonsupplemental state contributions and reduce the employee contribution, as defined in section 24-50-609.5 (2)(b), of each eligible state employee for all qualifying group benefit plans to zero. The principal of the fund remains in the fund until expended and shall not be transferred to the general fund or any other fund. Interest and income earned on the deposit and investment of moneys in the fund shall be credited to the fund, shall not be transferred to the general fund or to any other fund, and shall be used by the department, subject to annual appropriation, solely to pay the costs of the department related to the supplementation of the state contribution for each eligible state employee required by section 24-50-609.5.



§ 24-50-609.5. Supplemental state contribution for eligible state employees - legislative declaration - definitions

(1) (a) The general assembly hereby finds and declares that:

(I) It is the intent of the general assembly that all children in the state, including lower-income children, have access to affordable and adequate health insurance.

(II) The children of state employees are ineligible for existing federal and state programs, including medicaid and the children's basic health plan, that provide health insurance to lower-income children whose families are not otherwise able to afford health insurance.

(III) Although the state pays a portion of the health insurance premiums for those state employees who enroll in a health insurance plan offered by the state, many lower-income state employees nonetheless cannot afford to pay the required employee contribution to the plan premiums for any plan or the higher employee contribution to a plan with a low deductible and therefore decline to enroll in a health insurance plan or enroll in a high deductible plan, leaving their children without adequate health insurance coverage.

(IV) In order to ensure that children of lower-income state employees have access to affordable and adequate health insurance, it is necessary, appropriate, and in the best interests of the state to encourage lower-income state employees who have dependents other than their spouses to enroll in health insurance plans offered by the state by supplementing the state contribution to their plan premiums in order to reduce the amount of their required employee contributions to plan premiums or to encourage them to enroll in low deductible plans.

(V) (A) By using disease management programs to reduce the costs of health care for state employees who are enrolled in state group benefit plans that provide medical benefits, the state can provide the group benefit plans to more state employees for less money and achieve better outcomes.

(B) National data indicates that the establishment of disease management programs can reduce by fifty percent asthma-related hospital admissions and thereby help the state provide lower cost group benefit plans for all state employees.

(C) The establishment of a pilot disease management program that includes, but is not limited to, a pilot childhood asthma program will maximize the use of moneys allocated for the purpose of supplementing existing health insurance plans for lower-income state employees.

(b) The general assembly further finds and declares that the intent of the general assembly in providing supplements as specified in this section, and the expectation of the general assembly with respect to the executive administration of the provision of supplements, is:

(I) To provide access to affordable and adequate health insurance to as many children of lower-income state employees as possible; and

(II) Because the high deductibles typical of health insurance plans that offer lower premiums can impair or destroy the economic self-sufficiency of lower-income families when health problems arise, to encourage lower-income state employees with dependents other than their spouses to enroll in higher premium plans with low deductibles.

(2) As used in this section, unless the context otherwise requires:

(a) "Eligible state employee" means an employee, as defined in section 24-50-603 (7), who:

(I) Is eligible, by virtue of his or her state employment, to enroll in a group benefit plan that provides medical or dental benefits;

(II) Has an annual household income of less than three hundred percent of the federal poverty line; and

(III) Has at least one dependent other than the employee's legal spouse.

(b) "Employee contribution" means the amount contributed by an eligible state employee to pay part of the premium for a qualifying group benefit plan in which the eligible state employee is enrolled.

(c) "Qualifying group benefit plan" means a group benefit plan that provides medical or dental benefits.

(d) "State contribution" means the amount contributed by the state to pay part of the premium for a qualifying group benefit plan in which a state employee is enrolled.

(3) (a) For the 2008-09 state fiscal year and for each state fiscal year thereafter, the state, after first allocating the interest and income and next allocating the principal of the supplemental state contribution fund created in section 24-50-609 (5) to pay the costs of increased nonsupplemental state contributions, shall expend the available principal of the state supplemental contribution fund to pay a monthly supplement to the state contribution for each eligible state employee who timely applies for the supplement pursuant to subsection (4) of this section and enrolls in a qualifying group benefit plan in order to reduce the eligible state employee's employee contribution by the amount of the supplement. The amount of the supplement shall be the amount that reduces the aggregate amount of the eligible state employee's employee contribution for all qualifying group benefit plans to zero; except that, if the available principal of the supplemental state contribution fund is insufficient to provide full supplements for all eligible state employees as specified in paragraph (b) of this subsection (3):

(I) The available principal shall first be used to provide each eligible state employee who has an annual household income of less than two hundred percent of the federal poverty line a supplement in an amount equal to the lesser of the equivalent percentage of the applicable employee contribution for each such eligible state employee that uses all of the available principal or the amount needed to reduce the employee contribution of each such eligible state employee for all qualifying group benefit plans to zero.

(II) Remaining available principal next shall be used to provide each eligible state employee who has an annual household income of two hundred percent or more of the federal poverty line but less than two hundred fifty percent of the federal poverty line a supplement in an amount equal to the lesser of the equivalent percentage of the applicable employee contribution for each such eligible state employee that uses all of the available principal or the amount needed to reduce the employee contribution of each such eligible state employee for all qualifying group benefit plans to zero.

(III) Remaining available principal last shall be used to provide each eligible state employee who has an annual household income of at least two hundred fifty percent of the federal poverty line a supplement in an amount equal to the lesser of the equivalent percentage of the applicable employee contribution for each such eligible state employee that uses all of the available principal of the fund or the amount needed to reduce the employee contribution of each such eligible state employee for all qualifying group benefit plans to zero.

(b) All supplements shall be paid from the available principal of the supplemental state contribution fund created in section 24-50-609 (5). The total amount of all supplements paid for any given fiscal year shall be the lesser of the amount of all available principal of the supplemental state contribution fund or the amount of the available principal needed to reduce the employee contribution of each eligible state employee for all qualifying group benefit plans to zero. If an eligible state employee who receives a supplement is enrolled in separate qualifying group benefit plans for medical and dental benefits, the state shall supplement the state contribution to the plan that provides medical benefits until the employee contribution for that plan is reduced to zero before supplementing the state contribution to the plan that provides dental benefits.

(c) For purposes of this subsection (3):

(I) "Available principal of the supplemental state contribution fund" or "available principal" means, for any given fiscal year, the sum of the amount of tobacco litigation settlement moneys transferred by the state treasurer to the fund on July 1 of the fiscal year and any other principal of the fund minus the amount of principal allocated during the fiscal year to pay the costs of increased nonsupplemental state contributions pursuant to paragraph (a) of this subsection (3).

(II) "Increased nonsupplemental state contributions" means, for any given fiscal year, the aggregate amount of increases in state contributions, excluding supplements, resulting from:

(A) Enrollment in qualifying group benefit plans of eligible state employees who applied for supplements for the fiscal year and were not enrolled in qualifying group benefit plans during the prior fiscal year; and

(B) Addition of dependents who were not covered by a qualifying group benefit plan during the prior fiscal year to the qualifying group benefit plans of eligible state employees who applied for supplements during the fiscal year.

(4) A state employee shall apply to the department of personnel for a supplement. The application shall be on a form prescribed by the director, and the employee shall provide any supporting information that the director may reasonably require to allow the department to verify that the state employee is an eligible state employee. A state employee shall file an application for a supplement annually during the open enrollment period or open enrollment grace period for enrolling in group benefit plans for the next state fiscal year, and, if the applicant is an eligible state employee and enrolls in a qualifying group benefit plan, the applicant shall receive a supplement for the next state fiscal year. A newly hired state employee shall not be eligible for a supplement in the state fiscal year in which he or she is hired, but may apply for a supplement during the open enrollment period or open enrollment grace period for enrolling in group benefit plans for the next state fiscal year.

(5) Notwithstanding the provisions of section 24-1-136 (11)(a), no later than January 15, 2009, and no later than each succeeding January 15, the department of personnel shall report to the health and human services committees of the house and senate and the joint budget committee of the general assembly or any successor committees regarding the supplemental state contribution program established in this section. The report shall include, at a minimum, information regarding:

(a) The number of eligible state employees receiving supplements in the current state fiscal year and any prior state fiscal years in which supplements were provided;

(b) The total amount of supplements that have been or will be paid in the current state fiscal year and that were paid in any prior state fiscal years in which supplements were provided;

(c) The average monthly and yearly amounts of the individual supplements provided for the current state fiscal year and for any prior state fiscal years in which supplements were provided;

(d) The number of dependent children of eligible state employees receiving supplements covered by a qualifying group benefit plan during the current state fiscal year and for any prior state fiscal years in which supplements were provided; and

(e) The amount of increased nonsupplemental state contributions, as defined in subparagraph (II) of paragraph (c) of subsection (3) of this section, for the current state fiscal year and for any prior state fiscal years in which supplements were provided.



§ 24-50-610. Payroll deductions - employees

The amount of monthly contributions, if any, to be made by employees enrolled in group benefit plans shall be deducted from the salaries of such employees and remitted to the department of personnel. The procedure for such deductions and remittances, including a procedure for determination of the appropriate amount and collection and remittance of monthly contributions from elected state officials who do not receive compensation other than expense reimbursement from state funds, shall be established by the department of personnel; except that the department of personnel shall not establish any method of collection and remittances of monthly contributions from elected state officials who do not receive compensation other than expense reimbursement from state funds from any entity other than from such individual state officials.



§ 24-50-611. Employer payments

The head of each state agency, department, or institution having employees enrolled in group benefit plans shall make a monthly payment to the department of personnel for each employee so enrolled of an amount as provided for in section 24-50-609. The estimated amount required for such payments shall be included in the annual budgets of such agencies, departments, and institutions.



§ 24-50-612. Administrative duties

(1) It is the duty of the department of personnel to provide such assistance and to perform such duties as are necessary to carry out the state's administrative, accounting, and clerical responsibilities in connection with the operation of group benefit plans.

(2) Repealed.

(3) The director shall hold a public hearing prior to the acceptance of any proposal for a group benefit plan. Notice of the hearing shall be given at least fourteen days in advance by mailing such notice to persons on the list maintained by the department of personnel pursuant to section 24-4-103 (3)(b).



§ 24-50-613. Group benefit plans reserve fund

(1) There is hereby established the group benefit plans reserve fund. The state treasurer shall be ex officio treasurer of this fund, and the state treasurer's general bond to the state shall cover all liabilities for acts as treasurer of the fund. The director shall remit to the treasurer for deposit in the group benefit plans reserve fund all payments received by the director for group benefit plans premium costs from employees and the state as employer. The director shall also remit to the treasurer for deposit in the group benefit plans reserve fund any payments received by the director from the carriers of group benefit plans. Such payments shall not be included in the general revenues of the state of Colorado and shall not be general assets of the state. At the end of the fiscal year, any unexpended funds shall not revert to the general fund but shall be held by the state treasurer in custodial capacity, to be used subject to direction from the director.

(2) (a) Expenditures shall be made from the group benefit plans reserve fund, upon certification by the director, for the payment of premiums, claims costs, and other administrative fees and costs associated with the group benefit plans.

(b) In the event that the director enters into contracts or renewals for group benefit plans that are self-funded, the moneys in the group benefit plans reserve fund shall be expended only for premiums, claims costs, other administrative fees and costs associated with the group benefit plans, and for the purposes of subsection (3) of this section. The moneys in the group benefit plans reserve fund shall not be appropriated by the general assembly or expended by the director for any other purpose.

(3) A premium stabilization reserve account shall be established within the group benefit plans reserve fund the purpose of which is to offset unexpected year-end deficits and extraordinary fluctuations in annual premiums. The moneys in the account shall not be included in the general revenues of the state and shall not be general assets of the state. The moneys in the account shall be expended for purposes of such fund and shall not be appropriated by the general assembly or expended by the director for any other purpose.

(4) The state's cost of administering group benefit plans, other than the costs provided for in subsection (2) of this section, is subject to annual appropriation by the general assembly based on the submission by the director of a budget request containing detailed information on current and projected administrative costs, which include, but are not limited to, personal services, operating expenses, travel expenses, utilization review, and implementation of a flexible benefits plan.

(5) The director, from time to time, shall certify in writing to the state treasurer for investment such portions of the group benefit plans reserve fund as in the director's judgment may not be needed for the payment of premiums and claims costs to the carriers. Such investments shall be made as determined by the state treasurer and shall be limited to those securities authorized for investment by the board of trustees of the public employees' retirement association pursuant to section 24-51-206. Interest on the investment of the group benefit plans reserve fund shall be credited to the fund.



§ 24-50-614. State payments - authority of controller

The state contributions to group benefit plans shall be paid monthly to the director by the state controller, who shall make a charge against the accounts of the state departments, agencies, and institutions for this purpose. Such charges shall be the amounts necessary to cover the state contributions, as defined in section 24-50-609, for employees and shall be made against both general revenue fund accounts and specific cash fund accounts as required.



§ 24-50-615. Continuation of previously existing benefits for persons absorbed by the state personnel system

Any other provision of law to the contrary notwithstanding, the director shall continue, as a benefits option, the existing group life and health benefits of any person employed by a state agency if such person has been or will be brought or assimilated into the state personnel system on or after January 1, 1972, until such time as similar benefits offered by the director to state employees pursuant to this part 6 are equivalent in benefit and economic cost to the benefits held by said person.



§ 24-50-618. Group benefit plans - institutions of higher education

(1) A state institution of higher education, which, for the purposes of this section, shall include the Auraria higher education center established in article 70 of title 23, C.R.S., or a group of state institutions may establish and offer one or more group benefit plans, in addition to or in lieu of a plan contracted for by the director pursuant to this part 6, to employees of the institution or institutions who are in the state personnel system.

(2) (a) Notwithstanding any provision of subsection (1) of this section to the contrary, a state institution of higher education or group of institutions shall consult with the governor's office and provide to the director at least twelve months' written advance notice before the institution or group of institutions may:

(I) Cease offering to institutional employees in the personnel system one or more group benefit plans that the director contracted for and that the institution or group of institutions offered in the preceding plan year; or

(II) Offer to institutional employees in the personnel system one or more group benefit plans that were contracted for by the director and that the institution or group of institutions did not offer in the preceding plan year.

(b) If the director concludes on the basis of actuarial data that ceasing to offer one or more group benefit plans as described in subparagraph (I) of paragraph (a) of this subsection (2) is likely, in the first year in which it is not offered, to result in an increase in costs for that plan or any other plan contracted for by the director, the institution or group of institutions may not cease to offer the plan or plans unless specifically authorized to do so by the governor. The director shall provide the conclusion, in writing and with copies of the actuarial data upon which it is based, to the governor's office and the affected institution or group of institutions no later than one hundred eighty days after the date on which the institution or group of institutions provides the notice required in paragraph (a) of this subsection (2).

(3) It is the intent of the general assembly that the director will provide for employees of the state institutions of higher education and for all other state employees the most cost-competitive group benefit plans available.






Part 7 - Agency-Based Personnel Pilot Program



Part 8 - State Employee Incentive Program

§ 24-50-801. Legislative declaration

The general assembly hereby finds and declares that it is the policy of this state to concentrate on improving the efficiency and effectiveness of state government in order to provide better service to the citizens of the state of Colorado, to increase state government productivity, and to decrease state government costs. The general assembly recognizes that one method of achieving a more efficient and effective state government is to encourage the involvement of state employees in the development of innovative ideas that will increase the productivity and service level of state government while decreasing the costs of state government. The general assembly realizes that employee incentive programs that reward state employees for innovations by allowing the employees to share the cost savings resulting from such innovations will help encourage employee involvement in making state government more efficient and effective. The general assembly further recognizes that rewarding state employees may also increase employee morale and enthusiasm, decrease employee turnover, and improve customer service.



§ 24-50-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) (a) "Employee" means any employee within the state personnel system except as provided in paragraph (b) of this subsection (1).

(b) "Employee" does not mean:

(I) An employee of the office of state planning and budgeting, the office of the state auditor, the joint budget committee, or the department of personnel;

(II) An elected official or member of the general assembly; or

(III) The executive directors and budget officers of principal departments and their deputies or the presidents of any college or university and their deputies.

(2) "State agency" means any department, board, bureau, commission, division, institution, or other agency of the state, including institutions of higher education.



§ 24-50-804. Development of recommendations for an employee incentive program

(1) In developing recommendations for the implementation of an employee incentive program, the state personnel director shall consult with representatives from the state personnel board, the office of state planning and budgeting, the office of the state controller, the office of the state auditor, and the four largest employee organizations representing employees in the state personnel system. The director shall also solicit input from employees and managers in the state personnel system and other affected parties.

(2) The state personnel director shall include the following elements in the recommendations for an employee incentive program:

(a) Criteria for eligibility for the employee incentive program;

(b) A formula for calculating and distributing cost savings;

(c) Employee protections against retaliation for initiating or participating in an employee incentive program;

(d) A means of providing public recognition and financial compensation to employees whose innovations result in cost savings to the state;

(e) A method for the centralized or departmental administration of the employee incentive program; and

(f) A mechanism for returning an amount equal to fifty percent of the cost savings realized by any department as a result of an employee's cost-savings innovation to the Colorado taxpayers and for allowing the department in which the employee is employed to retain an amount equal to fifty percent of such cost savings.



§ 24-50-805. Institutions of higher education - alternative employee incentive programs

Notwithstanding any provision of this part 8 to the contrary, the chief executive officer of a state institution of higher education may establish and implement an incentive program for employees, including classified employees, of the institution. At a minimum, the incentive program shall include the elements described in section 24-50-804 (2)(a) to (2)(e). An incentive program implemented pursuant to this section shall not be subject to approval by the state personnel director.






Part 9 - State Employees' Ideas That Improve State Government Operations

§ 24-50-901. Legislative declaration

The general assembly hereby finds and declares that it is the policy of this state to concentrate on improving the efficiency and effectiveness of state government in order to provide better service to the residents and taxpayers of the state of Colorado, to increase state government productivity, and to decrease state government costs and waste. The general assembly recognizes that one method of achieving a more efficient and effective state government is to encourage the involvement of state employees in the development of innovative ideas that will increase the productivity and service level of state government while decreasing the costs of state government. The general assembly realizes that employee incentive programs that reward state employees for innovative ideas by allowing and incentivizing the employees to share the cost savings resulting from such innovative ideas will help encourage employee involvement in making state government more efficient and effective. The general assembly further recognizes that rewarding state employees' ideas may also increase employee morale and enthusiasm, decrease employee turnover, and improve customer service.



§ 24-50-902. Definitions

As used in this part 9, unless the context otherwise requires:

(1) (a) "Employee" means, except as provided in paragraph (b) of this subsection (1), all state employees, including those employees within the state personnel system and those exempt from the state personnel system as specified in section 13 (2) of article XII of the state constitution.

(b) "Employee" does not include:

(I) An employee of the office of state planning and budgeting, the office of the state auditor, the joint budget committee, or the department of personnel;

(II) An elected official or member of the general assembly;

(III) The executive director, program manager, division director, or budget officer of a principal department; or

(IV) An employee of a governing board of an institution of higher education or a higher education institutional system, an employee of an institution of higher education or of a higher education institutional system, or an employee of the Auraria higher education center created in article 70 of title 23, C.R.S.

(2) "Executive director" means a state agency's executive director or similar senior level manager or managing director.

(3) "Idea application" means the application described in section 24-50-903 (1)(a).

(4) "Projected savings" means an amount calculated by a state agency that may be realized by the agency directly as a result of an employee's idea application.

(5) "Savings realized" means an amount calculated by a state agency that was actually realized by the agency directly as a result of an employee's idea application.

(6) "State agency" means any department, board, bureau, commission, division, institution, office, or other agency of the executive, legislative, and judicial branch of the state government. "State agency" shall not include an institution of higher education.



§ 24-50-903. State employee idea application

(1) (a) (I) No later than October 1, 2010, the state personnel director, or his or her designee, shall create and make publicly available to all employees on the department of personnel's website an idea application, substantially similar to the Air Force form AF 1000, to allow employees to suggest state agency improvements that may result in cost savings at the state agency where the employee works. Each state agency executive director shall create agency-specific supplemental submission materials to the idea application if such materials are deemed necessary by the executive director to manage the submission process. Each state agency shall post such materials on its respective website.

(II) The idea application shall not be used for ideas that:

(A) Would result from obvious and progressive normal business practices, such as a foreseeable expectation that the idea would be implemented in a reasonable time frame as a result of evolving business or industry practice;

(B) Are obvious solutions to mandated budget cuts, such as abolishing vacant funded positions or reducing staff through layoffs;

(C) Result in cost avoidance as the method of documenting cost savings, such as no or lowered increases in costs for staff, supplies, or equipment;

(D) Result in revenue enhancement as the method of documenting cost savings, such as new or increased fees for services; or

(E) Simply shift the cost from one state agency to another.

(b) No later than October 1, 2010, the state personnel director, or his or her designee, shall establish standard evaluation criteria substantially similar to the evaluation criteria used to evaluate the Air Force form AF 1000, by which all idea applications shall be evaluated. The state personnel director, or his or her designee, shall make such criteria available to all executive directors. Each state agency executive director may establish additional evaluation criteria specific to his or her agency if such criteria are deemed necessary by the executive director to manage the submission process.

(c) (I) Any employee may complete an idea application. For processing, the employee shall submit the idea application to the executive director of the employee's state agency. An employee shall not be retaliated against for submitting an idea application.

(II) The identity of an employee who submits an idea application shall remain confidential and shall be redacted from the application until the employee has been determined to be eligible for an honorary award as specified in paragraph (d) of subsection (4) of this section, except that the identity of the employee may be made known to the executive director, or his or her designee, for purposes of obtaining reasonably necessary additional information related to the idea application.

(III) (A) The executive director, or his or her designee, shall provide notification of receipt of the idea application to the employee within fifteen days after submission of such application. The executive director, or his or her designee, may automatically deny an idea application if he or she deems such application to be duplicative of another application that was submitted within the prior twelve-month period or duplicative of a recommendation contained in an audit report from the office of the state auditor or any privately contracted auditor, a joint budget committee staff document, or any other published evaluation of Colorado state government. The executive director, or his or her designee, shall provide notice of an automatic denial within fifteen days pursuant to this sub-subparagraph (A).

(B) The executive director, or his or her designee, shall cause, within forty-five business days from the date of submission of an idea application that was not automatically denied for reasons listed in this section or agency-specific evaluation criteria as developed by an executive director, a projected savings calculation to be made.

(C) The executive director shall respond with a decision either approving or denying the employee's idea application within sixty business days after the date of submission of the idea application. For any idea application that is approved, the executive director, or his or her designee, shall identify, to the extent possible, any state laws or rules that would need to be changed as part of the review and approval process. The executive director, or his or her designee, shall submit a request for legislation to the committee of reference assigned to such executive director's state agency regarding any approved idea application that requires legislation for implementation. Idea applications that do not require legislation for implementation shall be implemented by the state agency as soon as reasonably possible, and no later than July 1 of the fiscal year following acceptance of the idea application.

(IV) A copy of any employee's idea application that is not approved, along with a copy of the executive director's response, and any document indicating the projected savings shall be submitted by the director to the office of state planning and budgeting created in section 24-37-102 within sixty business days after submission of the idea application for the office of state planning and budgeting to review.

(V) The executive director, or his or her designee, shall maintain copies of all idea applications that are submitted, along with the following information for approved idea applications:

(A) A description of the innovative idea implemented;

(B) The total savings achieved in the first fiscal year or first full twelve-month period after full implementation;

(C) The total dollars awarded as an incentive to the employee who submitted the idea application;

(D) Any affected general appropriations act line item, if applicable; and

(E) An evaluation of the effectiveness in achieving the goals set forth in section 24-50-901 of the implemented idea and the honorary award to the employee.

(2) Commencing on or after October 1, 2010, all state agencies shall advertise that the idea application is available on the department of personnel's website on any type of electronic payroll statements issued to employees and in any electronic broadcast communication made to employees, so long as the advertisement for the idea application occurs at least monthly.

(3) The idea application and the advertisement described in subsection (2) of this section shall include information related to the honorary award specified in paragraph (d) of subsection (4) of this section that an employee may earn.

(4) (a) Once an idea application is submitted, reviewed, and accepted by the executive director, or his or her designee, the employee shall be informed of the honorary award he or she may earn.

(b) Thirteen months after the innovative idea described in the idea application is fully implemented, the executive director shall calculate the savings realized for the first twelve months of full implementation. All documentation of the savings realized calculation satisfying the requirements of paragraph (f) of this subsection (4) shall be forwarded to the state auditor for review and verification no later than two months after the twelve months of full implementation of the innovative idea described in the idea application. The state auditor shall have one hundred twenty days from receipt of the savings realized calculation to:

(I) Conduct the review and verification of the savings realized calculation; and

(II) Submit a report with his or her findings, recommendations, and conclusions to the legislative audit committee, which shall hold a public hearing for the purposes of a review of the report.

(c) The state auditor's report described in subparagraph (II) of paragraph (b) of this subsection (4) shall be submitted to the executive director who approved the idea application and to any members of the general assembly who carried any legislation to implement the idea.

(d) (I) Except as provided in subparagraphs (II), (III), and (IV) of this paragraph (d), and unless otherwise prohibited, the savings realized as verified by the state auditor as specified in paragraph (b) of this subsection (4) shall be distributed, no later than the last day of the eighteenth month following the implementation of the innovative idea, as follows:

(A) Five percent, up to five thousand dollars, of the savings realized as a one-time honorary award to the employee who submitted the idea application;

(B) Twenty-five percent, up to twenty-five thousand dollars, of the savings realized to the state agency that the employee's idea application directly affects; and

(C) The remainder after distributions are made pursuant to sub-subparagraphs (A) and (B) of this subparagraph (I) to the state general fund.

(II) For a state agency that constitutes an enterprise for purposes of section 20 of article X of the state constitution, the savings realized as verified by the state auditor as specified in paragraph (b) of this subsection (4) shall be distributed, no later than the last day of the eighteenth month following the implementation of the innovative idea, as follows:

(A) Five percent, up to five thousand dollars, of the savings realized as a one-time honorary award to the employee who submitted the idea application;

(B) The remainder, after the distribution made pursuant to sub-subparagraph (A) of this subparagraph (II), to the state agency and to the general fund. The amount distributed to the general fund shall be the same percentage of the savings realized that the state agency receives in total annual revenues from the state general fund.

(III) If the savings realized result in savings of federal moneys, the federal moneys saved shall not be distributed as specified in this paragraph (d) but shall either be used for a reallocation of moneys within the state agency or shall revert, depending on the use specified for those particular federal moneys.

(IV) If the savings realized result in savings of moneys from public or private grants, gifts, awards, or donations where the use of such moneys is restricted, such restricted moneys shall not be distributed as specified in this paragraph (d) but shall either be used for a reallocation of moneys within the state agency or shall revert, depending on the use specified for such particular restricted moneys.

(e) (I) Except as provided in subparagraphs (II) and (III) of this paragraph (e), the state agency may use the distribution specified in sub-subparagraph (B) of subparagraph (I) of paragraph (d) of this subsection (4) for any projects that would increase that state agency's efficiency or improve services provided to state residents, but the distribution shall not be used to hire additional full-time equivalent employees or for personnel services expenditures other than the distribution specified in sub-subparagraph (A) of subparagraph (I) of paragraph (d) of this subsection (4).

(II) Any savings realized distributed to the department of transportation pursuant to sub-subparagraph (B) of subparagraph (I) of paragraph (d) of this subsection (4) shall be transferred to the state highway fund created in section 43-1-219, C.R.S., and shall only be used for material costs of road and bridge repairs.

(III) This paragraph (e) shall not apply to a state agency that constitutes an enterprise for purposes of section 20 of article X of the state constitution.

(f) Notwithstanding any other provision of this section, the state auditor shall only be required to undertake the review and verification required by paragraph (b) of this subsection (4) where the executive director has made a determination that the savings realized for the first twelve months of full implementation of the innovative idea described in the idea application equals ten thousand or more dollars.

(5) Nothing in this part 9 shall be construed to provide employees with any grievance, dispute resolution, or appeals process with regard to any idea application submitted by the employee.









Article 50.3 - State Administrative Support Services - Department of Personnel

Part 1 - General Provisions

§ 24-50.3-101. Legislative declaration

The general assembly hereby finds, determines, and declares that the merger of the department of administration, which is responsible for providing specific administrative support services to state agencies, into the department of personnel, which is responsible for the administration of the state personnel system, will result in increased efficiency, reduced costs, increased accountability, and improvements in the provision of services to state agencies and the public. It is for this purpose that the general assembly has enacted this article.



§ 24-50.3-102. Short title

This article shall be known and may be cited as the "State Support Services Reorganization Act".



§ 24-50.3-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of personnel.

(2) "Executive director" means the executive director of the department of personnel.



§ 24-50.3-104. Powers and duties of executive director

(1) Nothing in this article shall be construed to diminish the responsibility of the executive director in administering the state personnel system as required by the state constitution or statutes.

(2) In addition to all other powers and duties conferred or imposed upon the executive director by this article or any other law, the executive director shall:

(a) Study and make recommendations to the governor regarding improvements in techniques used by state agencies for management specialties, including, but not limited to, accounting, purchasing, maintenance of state buildings and grounds, records management, and data processing management;

(b) Coordinate and provide services used by more than one state agency;

(c) Review agencies' programs and management in order to identify problems and suggest improvements to the governor;

(d) Report annually to the governor concerning all findings and recommendations;

(e) Review the accounts of all state agencies with respect to the status of debts owed to the state through any agency, other than taxes recoverable by the department of revenue, and devise methods to increase the efficiency of the agencies and the controller in the collection of such debts;

(f) Supervise the provision of maintenance and other related services to all buildings and grounds in the capitol buildings group.

(3) In order to perform these duties, the executive director shall have the power to:

(a) Promulgate rules and regulations;

(b) Examine the books, accounts, and employees of the various state agencies;

(c) Conduct public or private hearings on any matter relating to the functions of the executive director;

(d) Establish standards for the executive branch regarding the allocation of office space to various functions, the size and density of occupancy of office space, and the amount and quality of office furnishings;

(e) After consultation with other state agencies, promulgate rules and regulations which set out the methods to be employed by state agencies in the collection of debts due the state. Rules and regulations shall be uniform wherever possible for all state agencies and shall include such things as the classification of debts by type, amount, time status as to delinquency, circumstances of debtor, possibility of error, and any other method of classification which aids an agency in efficient efforts to recover amounts due the state. Such rules and regulations shall also specify the requirements for a debt to be classified as "referable to controller" for further collection.

(f) Promulgate rules and regulations for the controller in the collection of debts referred to that office, including such matters as referrals to collection agencies or practicing attorneys for out-of-state collection of debts; authority to write off, release, or compromise debts; authorization of suit filings; and methods of collection of judgments;

(g) Promulgate procedural rules governing the conduct of hearings before the office of administrative courts.

(4) The executive director shall have such other powers, duties, and functions as are prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of this title.

(5) Every state department, its officers, and its employees shall cooperate with the executive director in the performance of the executive director's duties.

(6) The executive director shall have the responsibility for the analysis of all state agency programs; the appraisal of the quantity and quality of services rendered by each principal department and by the divisions, sections, and units thereunder; and the development of plans for improvements and economies in the organization and operation of the principal departments and for reporting thereon to the governor and the general assembly.

(7) The executive director may establish such divisions, sections, and other units within the department of personnel as are necessary for the proper and efficient discharge of the powers, duties, and functions of the department. The executive director may allocate, as necessary, such powers, duties, and functions to the divisions, sections, or other units established by the executive director.

(8) Repealed.



§ 24-50.3-105. Transfer of functions - employees - property - records

(1) On and after July 1, 1995, the department of personnel shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested prior to July 1, 1995, in the department of administration.

(2) (a) On and after July 1, 1995, all positions of employment in the department of administration concerning the duties and functions transferred to the department of personnel pursuant to section 24-1-128, this article, and article 30 of this title and determined to be necessary to carry out the purposes of these articles by the executive director shall be transferred to the department of personnel and shall become employment positions therein. The executive director shall appoint such employees as are necessary to carry out the duties and exercise the powers conferred by law upon the department and the office of the executive director. Any appointment of employees and any creation or elimination of positions of employment necessary to carry out the purposes of these articles shall be consistent with the plan for reorganizing state support services as set forth in part 2 of this article and shall be implemented after the plan or relevant portion of the plan has been presented to the state support services reorganization committee pursuant to section 24-50.3-202. Appointing authority may be delegated by the executive director as appropriate.

(b) On and after July 1, 1995, all employees of the department of administration whose duties and functions concerned the powers, duties, and functions transferred to the department of personnel pursuant to section 24-1-128, this article, and article 30 of this title, regardless of whether the position of employment in which the employee served was transferred, shall be considered employees of the department of personnel for purposes of section 24-50-124. Such employees shall retain all rights under the state personnel system and to retirement benefits pursuant to the laws of this state, and their services shall be deemed continuous.

(3) On July 1, 1995, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the department of administration pertaining to the duties and functions transferred to the department of personnel are transferred to the department of personnel and shall become the property thereof.

(4) On and after July 1, 1995, whenever the department of administration is referred to or designated by any contract or other document in connection with the duties and functions transferred to the department of personnel, such reference or designation shall be deemed to apply to the department of personnel. All contracts entered into by the said departments prior to July 1, 1995, in connection with the duties and functions transferred to the department of personnel are hereby validated, with the department of personnel succeeding to all rights and obligations under such contracts. Any cash funds, custodial funds, trusts, grants, and any appropriations of funds from prior fiscal years open to satisfy obligations incurred under such contracts shall be transferred and appropriated to the department of personnel for the payment of such obligations.

(5) On and after July 1, 1995, unless otherwise specified, whenever any provision of law refers to the department of administration, said law shall be construed as referring to the department of personnel.

(6) All rules, regulations, and orders of the department of administration adopted prior to July 1, 1995, in connection with the powers, duties, and functions transferred to the department of personnel shall continue to be effective until revised, amended, repealed, or nullified pursuant to law. On and after July 1, 1995, the executive director shall adopt rules necessary for the administration of the department and the administration of the administrative support services transferred to the department pursuant to section 24-1-128, this article, and article 30 of this title. Any rules proposed by the executive director on and after July 1, 1995, necessary to carry out the purposes of these articles shall be consistent with the plan for reorganizing state support services as set forth in part 2 of this article and shall be adopted after the plan or relevant portion of the plan has been presented to the state support services reorganization committee pursuant to section 24-50.3-202.

(7) No suit, action, or other judicial or administrative proceeding lawfully commenced prior to July 1, 1995, or that could have been commenced prior to such date, by or against the department of administration or any officer thereof in such officer's official capacity or in relation to the discharge of the officer's duties, shall abate by reason of the transfer of duties and functions from said department to the department of personnel.

(8) (a) The executive director, or a designee of the executive director, may accept and expend, on behalf of and in the name of the state, gifts, donations, and grants for any purpose connected with the work and programs of the department. Any property so given shall be held by the state treasurer, but the executive director, or the designee therefor, shall have the power to direct the disposition of any property so given for any purpose consistent with the terms and conditions under which such gift was created.

(b) Pursuant to paragraph (a) of this subsection (8), the executive director, or a designee of the executive director, may expend gifts, donations, and grants that are custodial funds without further appropriation by the general assembly. Any gifts, donations, and grants accepted by the executive director, or the designee thereof, pursuant to paragraph (a) of this subsection (8) that are not custodial funds are subject to annual appropriation by the general assembly.



§ 24-50.3-106. Authority of revisor of statutes to amend references to department - affected statutory provisions

(1) The revisor of statutes is hereby authorized to change all references in the Colorado Revised Statutes to the department of administration from the department of administration to the department of personnel with respect to the powers, duties, and functions transferred to the department. In connection with such authority, the revisor of statutes is hereby authorized to amend or delete provisions of the Colorado Revised Statutes so as to make the statutes consistent with the powers, duties, and functions transferred pursuant to section 24-1-128, this article, and article 30 of this title.

(2) On and after July 1, 1996, the revisor of statutes is hereby authorized to change all references in the Colorado Revised Statutes to the divisions of purchasing, state archives and public records, accounts and controls, telecommunications, central services, risk management, and general government computer center, from said references to the department of personnel and to change all references to the directors of said divisions, except the state controller, to the executive director of the department of personnel with respect to the powers, duties, and functions transferred to the department and the executive director. In connection with such authority, the revisor is hereby authorized to amend or delete provisions of the Colorado Revised Statutes so as to make the statutes consistent with the powers, duties, and functions transferred pursuant to section 24-1-128, this article, and article 30 of this title.






Part 2 - Reorganization of State Support Services

§ 24-50. 3-201 to 24-50.3-204. (Repealed)

(2) Section 24-50.3-204 provided for the repeal of this part 2, effective July 1, 1996. (See L. 95, p. 633.)









Article 50.5 - State Employee Protection

§ 24-50.5-101. Legislative declaration - repeal

(1) The general assembly declares that the people of Colorado are entitled to information about the workings of state government in order to reduce the waste and mismanagement of public funds, to reduce abuses in government authority, and to prevent illegal and unethical practices. The general assembly further declares that employees of the state of Colorado are citizens first and have a right and a responsibility to behave as good citizens in our common efforts to provide sound management of governmental affairs. To help achieve these objectives, the general assembly declares that state employees should be encouraged to disclose information on actions of state agencies that are not in the public interest and that legislation is needed to ensure that any employee making such disclosures shall not be subject to disciplinary measures or harassment by any public official.

(2) (a) The general assembly further declares that the purpose of the creation of whistleblower review agencies in this article is to provide a mechanism for determining whether information about state operations or conduct provided by a state employee may be made public by a state employee whistleblower, either to members of the general assembly or ultimately to the public, while protecting that state employee from punitive action and while maintaining the confidential nature of information where required by law.

(b) This subsection (2) is repealed, effective May 15, 2018.



§ 24-50.5-102. Definitions - repeal

As used in this article, unless the context otherwise requires:

(1) "Disciplinary action" means any direct or indirect form of discipline or penalty, including, but not limited to, dismissal, demotion, transfer, reassignment, suspension, corrective action, reprimand, admonishment, unsatisfactory or below standard performance evaluation, reduction in force, or withholding of work, or the threat of any such discipline or penalty.

(2) "Disclosure of information" means the written provision of evidence to any person, or the testimony before any committee of the general assembly, regarding any action, policy, regulation, practice, or procedure, including, but not limited to, the waste of public funds, abuse of authority, or mismanagement of any state agency.

(3) "Employee" means any person employed by a state agency.

(4) "State agency" means any board, commission, department, division, section, or other agency of the executive, legislative, or judicial branch of state government.

(5) "Supervisor" means any board, commission, department head, division head, or other person who supervises or is responsible for the work of one or more employees.

(6) (a) "Whistleblower review agency" means the director of the office of legislative legal services under part 5 of article 3 of title 2, C.R.S., or the director's designee, the attorney general under article 31 of this title, or the attorney general's designee, or the state court administrator under section 13-3-101, C.R.S., or the state court administrator's designee.

(b) This subsection (6) is repealed, effective May 15, 2018.



§ 24-50.5-103. Retaliation prohibited - repeal

(1) Except as provided in subsection (2) of this section, an appointing authority or supervisor shall not initiate or administer any disciplinary action against an employee on account of the employee's disclosure of information. This subsection (1) does not apply to an employee who discloses:

(a) Information that he or she knows to be false or who discloses information with disregard for the truth or falsity of the information;

(b) Information from public records that are closed to public inspection pursuant to section 24-72-204; or

(c) Without lawful authority, information that is confidential under any other provision of law or closed to public inspection under section 24-72-204 (2)(a)(I) and (2)(a)(VIII).

(2) An employee who wishes to disclose information under the protection of this article is obligated to make a good-faith effort to provide to his or her supervisor or appointing authority or member of the general assembly the information to be disclosed prior to the time of its disclosure.

(2.5) An appointing authority or supervisor shall not initiate or administer any disciplinary action against an employee on account of the employee's disclosure of information to the fraud hotline administered by the state auditor in accordance with section 2-3-110.5; except that this subsection (2.5) does not apply to an employee who discloses information with disregard for the truth or falsity of the information.

(3) Subsection (2) and paragraphs (b) and (c) of subsection (1) of this section do not apply to an employee who discloses information to a whistleblower review agency.

(4) An employee shall disclose information under subsection (3) of this section to the attorney general or the attorney general's designee unless the information disclosed involves an officer or employee of the department of law. If the information disclosed under subsection (3) of this section involves an officer or employee of the department of law, an employee may disclose the information to any whistleblower review agency. Access to information received by a whistleblower review agency under this section is limited to only those persons conducting the review.

(5) (a) (I) Within thirty days after receipt of any information disclosed under subsection (3) of this section, a whistleblower review agency shall determine in writing whether or not the information is:

(A) Closed to public inspection under section 24-72-204; or

(B) Confidential under any other provision of law.

(II) Each whistleblower review agency shall maintain the confidential nature of any information determined to be closed to public inspection or confidential under subparagraph (I) of this paragraph (a).

(b) If a whistleblower review agency determines that any information disclosed under subsection (3) of this section includes trade secrets, or confidential commercial, financial, geological, or geophysical data, the whistleblower review agency shall maintain the confidential nature of the information.

(c) (I) If there is a substantial likelihood that information disclosed under subsection (3) of this section to a whistleblower review agency will be released to the public for reasons including that the whistleblower review agency determines in writing that the information is not confidential, that a request for inspection of the information exists under part 2 of article 72 of this title, or that a person requests a court to compel release of the information, the whistleblower review agency shall immediately give written notice to the owner of the information that the whistleblower review agency is in possession of the information in connection with a disclosure of information under subsection (3) of this section. Written notice under this paragraph (c) tolls the time period for the inspection of records under section 24-72-203 (3) until a reasonable time after the thirty-day time period specified in subsection (6) of this section and the conclusion of any legal proceedings under subsection (6) of this section. A whistleblower review agency shall not release any information subject to a notice under this paragraph (c) until thirty days after the date that written notice is given to the owner of the information under this paragraph (c).

(II) The written notice must contain the determination of the whistleblower review agency with respect to whether the information is confidential and the circumstances constituting a substantial likelihood that the information will be released to the public.

(III) The written notification requirement of this paragraph (c) does not apply if a whistleblower review agency makes a good-faith effort to locate the owner of the information and reasonably determines that the owner cannot be located.

(6) Any person notified under paragraph (c) of subsection (5) of this section who could be harmed by the release of information described under paragraph (b) of subsection (5) of this section and disclosed under subsection (3) of this section to a whistleblower review agency may, within thirty days after receiving notice under paragraph (c) of subsection (5) of this section, file an action under rule 65 of the Colorado rules of civil procedure against the whistleblower review agency in possession of the information in the district court for the city and county of Denver for injunctive relief prohibiting release of the information.

(7) (a) Subject to subsection (6) of this section, immediately after receiving any information under subsection (3) of this section, a whistleblower review agency shall notify the supervisor or appointing authority of the employee that the whistleblower review agency has received the information and that no retaliatory action may be taken against the employee except under the limited circumstances described in paragraph (a) of subsection (1) of this section.

(b) Subject to subsection (6) of this section, within sixty days after receiving any information under subsection (3) of this section, a whistleblower review agency may confer with and transfer the information to the entity having jurisdiction or authority to investigate any allegation of unlawful behavior.

(8) Except as provided in subsection (5) of this section, if a whistleblower review agency determines that the information or a portion of the information received is not prohibited from disclosure under section 24-72-204 or is not otherwise confidential under any other provision of law, that information may be released to the general assembly or the public upon request. Each whistleblower review agency shall maintain records of information disclosed to the whistleblower review agency under subsection (3) of this section and of the action of the whistleblower review agency with respect to the information.

(9) Each whistleblower review agency shall designate a person or persons as a point of contact for functions under this section and shall make the contact information for that person or those persons public, both on the website of the whistleblower review agency and by any other appropriate means.

(10) If the person or persons designated under subsection (9) of this section become aware that information from public records that are closed to public inspection under section 24-72-204 or information that is otherwise confidential under the law is determined to have been disclosed at any time without lawful authority, the person or persons designated in subsection (9) of this section shall make reasonable efforts to notify the owner of the information within a reasonable time.

(11) Subsections (3) to (10) of this section and this subsection (11) are repealed, effective May 15, 2018.



§ 24-50.5-104. Complaints by state personnel system employees - limitation period

(1) Any employee in the state personnel system may file a written complaint with the state personnel board within ten days after the employee knew or should have known of a disciplinary action alleging a violation of section 24-50.5-103 if the employee demonstrates that reasonable communication to the employee's supervisor, appointing authority, or member of the general assembly has occurred in regard to the alleged violation. Within ten days after receiving the complaint, the state personnel board shall send a copy of the complaint to the affected state agency and shall provide the employee with written notice that the complaint has been received and docketed and that sets forth the process for reviewing such complaint. The affected state agency shall submit a written response to the complaint within forty-five days after the date the complaint was filed with the state personnel board. The state personnel board shall set the matter for review in accordance with section 24-50-123 or for hearing to commence not later than ninety days after the receipt of the written response filed by the agency. The hearing date may be continued once only for good cause shown for no longer than thirty days with the approval of the state personnel board. Any hearing conducted pursuant to this section shall take precedence over any other matter pending before the state personnel board.

(2) If the state personnel board after hearing determines that a violation of section 24-50.5-103 has occurred, the state personnel board shall order, within forty-five days after such hearing, the appropriate relief, including, but not limited to, reinstatement, back pay, restoration of lost service credit, and expungement of the records of the employee who disclosed information, and, in addition, the state personnel board shall order that the employee filing the complaint be reimbursed for any costs, including any court costs and attorney fees, if any, incurred in the proceeding. Such reimbursement shall be made out of moneys appropriated to the agency that employs such employee. Judicial review of any determination by the state personnel board under this subsection (2) may be had in accordance with section 24-4-106.

(3) It shall be a defense in any grievance or appeal before the state personnel board that the disciplinary action against an employee was initiated in violation of section 24-50.5-103, and the issue of the violation of section 24-50.5-103 shall be determined by the state personnel board as a part of the related grievance or appeal. The failure to raise any such defense shall bar any subsequent cause of action for a violation of section 24-50.5-103 arising out of the same set of facts at issue in the related grievance or appeal.

(4) Whenever the state personnel board determines that an appointing authority or supervisor has violated section 24-50.5-103, the appointing authority or supervisor shall receive a disciplinary action which shall remain a permanent part of the appointing authority's or supervisor's personnel file, and a copy of the disciplinary action shall be provided to the employee. The disciplinary action shall be appropriate to the circumstances, from a mandatory minimum of one week suspension or equivalent up to and including termination. In considering the appropriate disciplinary action pursuant to this subsection (4), the appointing authority or supervisor of the appointing authority or supervisor who has committed such violation shall consider the nature and severity of the retaliatory conduct involved.

(5) The state personnel board shall promulgate rules consistent with the provisions of this article that establish the procedures for filing complaints with the state personnel board under this section and that identify the rights and obligations of employees under this article.



§ 24-50.5-105. Civil action

Any employee not in the state personnel system, or any employee in the state personnel system who filed a complaint under section 24-50.5-104 (1) but the state personnel board determined after review or hearing that no violation of section 24-50.5-103 occurred, may bring a civil action in the district court alleging a violation of section 24-50.5-103. If the employee prevails, the employee may recover damages, together with court costs, and the court may order such other relief as it deems appropriate.



§ 24-50.5-106. Notice to state auditor

Whenever the state personnel board finds that a violation of section 24-50.5-103 involving the disclosure of information concerning waste of public funds or mismanagement of a state agency has occurred, it shall transmit a copy of the investigation report to the state auditor, who shall proceed in accordance with section 2-3-101 (3)(e), C.R.S.



§ 24-50.5-107. Reports to the governor

The state personnel board shall report annually to the governor concerning the complaints filed, hearings held, and actions taken pursuant to this article.



§ 24-50.5-108. Working group - broadening protections for state employee whistleblowers - confidential information subject of whistleblowing - preserving confidentiality of confidential information - repeal

(1) The governor shall convene a working group on broadening protections for state employee whistleblowers who may be required to disclose confidential information that is the subject of whistleblowing. The working group consists of the following:

(a) A representative of the office of the governor, designated by the governor;

(b) The executive director of the department of personnel or the executive director's designee;

(c) A representative of the office of the attorney general, designated by the attorney general;

(d) The director of the office of legislative legal services or the director's designee.

(2) (a) The working group shall examine the whistleblower protection laws of the federal government and of other states and compare those laws to Colorado's whistleblower protection law as contained in this article. The working group shall determine means of broadening the whistleblower protections in Colorado law for situations where the subject of whistleblowing involves confidential information that would need to be disclosed in some manner in order to bring to light activities including the waste of public funds, abuse of authority, or mismanagement. The working group shall determine methods by which confidential information could be disclosed while preserving the confidential nature of the information. The working group shall include input from advocacy organizations including business, privacy advocates, and employee advocates.

(b) Meetings of the working group are subject to part 4 of article 6 of this title, and the working group is subject to the "Colorado Open Records Act", part 2 of article 72 of this title.

(3) By November 1, 2016, the working group shall report its recommendations to the committee on legal services and to the joint budget committee of the general assembly.

(4) This section is repealed, effective July 1, 2018.









Public Employees' Retirement Systems

Article 51 - Public Employees' Retirement Association

Part 1 - Definitions

§ 24-51-101. Definitions

As used in this article, unless the context otherwise requires and except as otherwise defined in part 17 of this article:

(1) "Actuarial equivalent" means an amount equal to a specified benefit based on an assumed interest rate and life expectancy.

(2) "Actuarial investment assumption rate" means the assumed rate of return from investments as set by the board with the advice of the actuary.

(3) "Actuarial valuation" means the determination, as of a valuation date, of the normal cost, actuarial accrued liability, actuarial value of assets, and related actuarial present values of the plan.

(4) "Actuary" or "actuaries" means the professional consultants retained by the board to review statistics and make periodic evaluations of the finances needed for the payment of future retirement benefits, survivor benefits, and health care subsidies.

(5) "Amortization period" means the number of years which is required to gradually extinguish the unfunded actuarial accrued liabilities of the plan if future actuarial experience exactly matches the assumptions set by the board.

(6) "Association" means the public employees' retirement association created pursuant to the provisions of section 24-51-201.

(6.5) "Base benefit" means the initial benefit for a benefit that becomes effective after March 1, 2009. For a benefit that became effective on or before March 1, 2009, "base benefit" means the total benefit payable as of June 30, 2010, including the sum of the initial benefit, accumulated annual increases, and cost of living increases.

(7) "Benefit" means the monthly payment for service retirement, disability retirement, or survivor benefits. A refund pursuant to the provisions of section 24-51-405 or a single payment to a survivor is not a "benefit".

(8) "Benefit recipient" means a retiree, spouse, cobeneficiary, qualified child, or dependent parent receiving monthly service retirement, disability retirement, or survivor benefits. "Benefit recipient" does not include a person who has received a refund pursuant to the provisions of section 24-51-405 or a single payment.

(9) "Board" means the board of trustees created pursuant to the provisions of section 24-51-202 which has such duties and powers authorized by this article for the management of the association.

(10) "Cobeneficiary" means:

(a) The person or supplemental needs trust selected by the member or ordered by court decree prior to retirement to be the person selected under option 2 or 3 pursuant to the provisions of section 24-51-801 to receive a continuing benefit upon the retiree's death; or

(b) The person or supplemental needs trust designated by a member eligible for service retirement or ordered by a court decree prior to retirement to be the person selected to receive option 3 upon the member's death pursuant to the provisions of section 24-51-906.

(11) Repealed.

(12) (Deleted by amendment, L. 2000, p. 779, § 2, effective March 1, 2001.)

(13) "Contributions" means the total of employer and member contributions paid to the association.

(13.5) "Deferred compensation plan" means an eligible deferred compensation plan established and administered pursuant to the provisions of 26 U.S.C. sec. 457 (b), as amended.

(14) "Dependent parents" means, for survivor benefits purposes, parents who received fifty percent or more of their support from the member at the time of the member's death. "Dependent parents" also means parents who receive fifty percent or more of their support from a benefit recipient at the time they request eligibility for the health care program.

(15) "Dependents" means the spouse, qualified children, and dependent parents of a benefit recipient.

(16) "Disability" means mental or physical incapacitation as determined pursuant to part 7 of this article.

(17) "Disabled" means mentally or physically incapacitated as determined pursuant to part 7 of this article.

(18) "Division" means the state, school, local government, judicial, or Denver public schools division, each of which is identified by a separate trust fund, amortization period, and membership.

(18.2) "DPS" means Denver public schools.

(18.3) "DPS member" means any person who has an existing member account in the DPS plan on December 31, 2009, or has an existing member account based on service performed prior to January 1, 2010, for which such member received compensation on or after January 1, 2010.

(18.5) "DPS plan" means the Denver public schools retirement system retirement and benefit plan enacted by the Denver public schools board of education pursuant to section 22-64-202, C.R.S., and governed by article 64 of title 22 and related plan documents, as amended, from inception to the repeal of said article. After May 21, 2009, the DPS plan may be amended solely for the purposes of complying with the federal "Internal Revenue Code of 1986", as amended, and such amendments shall be included in the DPS plan.

(18.7) "DPS retiree" means a person who is receiving a service retirement or disability benefit from the association pursuant to part 17 of this article.

(19) "Effective date of retirement" means the date after termination of employment on which the member becomes eligible for benefits.

(20) "Employer" means the state of Colorado, the general assembly, any state department, board, commission, bureau, agency, or institution, the Colorado association of school boards, the Colorado high school activities association, the Colorado association of school executives, the fire and police pension association, the special districts association, the Colorado water resources and power development authority, the public employees' retirement association, the Colorado consortium for earth and space science education, all school districts in Colorado, and any political subdivision, city, municipality, county, housing authority, special district, library district, regional planning commission, public hospital, county or district public health agency, state university, state college, state local district college, or other public entity that is affiliated with the plan.

(21) "Employer contribution" means the money paid by an employer to the association pursuant to the provisions of section 24-51-401 (1.7) for all member salaries paid and other required employer contributions made pursuant to the provisions of section 24-51-402.

(21.5) "Erroneous contribution" means an amount contributed in error to a member contribution account based on compensation that is not salary as defined in subsection (42) of this section.

(22) "Former member" means an individual who received a refund upon termination of employment pursuant to the provisions of section 24-51-405.

(23) "Fund" means the total assets of the association which are credited to the various trust funds established and invested by the association pursuant to the provisions of this article.

(24) "Health care" means the program provided for in part 12 of this article.

(25) (a) "Highest average salary" means:

(I) One-twelfth of the average of the highest annual salaries upon which contributions were paid, whether earned from one or more employers, that are associated with three periods of twelve consecutive months of service credit;

(II) For a member who does not have the requisite three years of service credit, one-twelfth of the average of the total annual salaries earned during membership upon which contributions were paid;

(III) For benefits which become effective on or after January 1, 1982, where the individual earned less than one year of service credit after December 31, 1980, one-twelfth of the average of the highest annual salaries upon which contributions were paid which were associated with five consecutive years of service credit; or

(IV) Notwithstanding any other provision of this paragraph (a) to the contrary, for members of the judicial division retiring on or after July 1, 1997, one-twelfth of the highest annual salary upon which contributions were paid for twelve consecutive months.

(b) (I) In calculating highest average salary pursuant to subparagraph (I) of paragraph (a) of this subsection (25), for a member who was a member, inactive member, or retiree on December 31, 2006, and who has an effective date of retirement before January 1, 2009, if any annual salary used in said calculation was associated with service credit earned during the last three years of membership, each annual salary increase shall be limited to fifteen percent. This limitation shall not apply to salary decreases.

(II) In calculating highest average salary pursuant to subparagraph (I) of paragraph (a) of this subsection (25), for a member who was a member, inactive member, or retiree on December 31, 2006, and who has an effective date of retirement before January 1, 2009, if all annual salaries used in said calculation were associated with service credit earned prior to the last three years of membership, no fifteen percent limit shall be applied to the salary differences.

(III) In calculating highest average salary for a member who was a member, inactive member, or retiree on December 31, 2006, and who has an effective date of retirement on or after January 1, 2009, the association shall determine the highest annual salaries associated with four periods of twelve consecutive months of service credit. The lowest of such annual salaries shall be the base salary. The first annual salary to be used in the highest average salary calculation shall be the actual salary reported up to one hundred fifteen percent of the base salary. The second annual salary to be used in the highest average salary calculation shall be the actual salary reported up to one hundred fifteen percent of the first annual salary used in the highest average salary calculation. The third annual salary to be used in the highest average salary calculation shall be the actual salary reported up to one hundred fifteen percent of the second annual salary used in the highest average salary calculation.

(IV) In calculating highest average salary for a member who was not a member, inactive member, or retiree on December 31, 2006, the association shall determine the highest annual salaries associated with four periods of twelve consecutive months of service credit. The lowest of such annual salaries shall be the base salary. The first annual salary to be used in the highest average salary calculation shall be the actual salary reported up to one hundred eight percent of the base salary. The second annual salary to be used in the highest average salary calculation shall be the actual salary reported up to one hundred eight percent of the first annual salary used in the highest average salary calculation. The third annual salary to be used in the highest average salary calculation shall be the actual salary reported up to one hundred eight percent of the second annual salary used in the highest average salary calculation.

(V) Notwithstanding any other provision of this paragraph (b), in calculating highest average salary for a member or inactive member not eligible for service or reduced service retirement on January 1, 2011, the association shall determine the highest annual salaries associated with four periods of twelve consecutive months of service credit. The lowest of such annual salaries shall be the base salary. The first annual salary to be used in the highest average salary calculation shall be the actual salary reported up to one hundred eight percent of the base salary. The second annual salary to be used in the highest average salary calculation shall be the actual salary reported up to one hundred eight percent of the first annual salary used in the highest average salary calculation. The third annual salary to be used in the highest average salary calculation shall be the actual salary reported up to one hundred eight percent of the second annual salary used in the highest average salary calculation. This subparagraph (V) shall not apply to members of the judicial division, except for DPS members of the judicial division who have exercised portability pursuant to section 24-51-1747 and selected the Denver public schools benefit structure. This subparagraph (V) shall apply to DPS members in accordance with section 24-51-1702 (17).

(c) For retirements on or before January 1, 1989, if a member had a rate of pay reduction occur within any calendar year used in the calculation of highest average salary, the calculation shall be the average of the highest three periods of twelve consecutive months of salary if this results in a higher average salary.

(d) (I) If a member has a rate of pay reduction resulting from the furloughing of such member during the 2002-03 or 2003-04 state fiscal years and the reduction occurs during any period of twelve consecutive months used to calculate the member's highest average salary, the member may pay during the three months prior to the effective date of retirement the full member contribution upon and be credited with an amount equal to any such reduction for the period used in the calculation of highest average salary. If a member pays the member contribution pursuant to this paragraph (d), the employer shall forward to the association the full amount of the employer contribution on the amount of pay reduction within ten business days following notice by the association of the amount due. The rate of employer and employee contributions shall be as set forth in section 24-51-401 (1.7).

(II) Each employer shall forward to the association a list of its retired employees who had a furlough from July 1, 2002, through June 30, 2003. The list shall show the amount of pay reduction that resulted from the furlough of such employee for each month during that period. The retiree may pay the member contribution on such amount in full within thirty days of the date the association notifies the retiree of the amount due. If the employee pays that contribution, then the employer shall forward to the association the full amount of the employer contribution on the amount of pay reduction within ten business days following notice by the association of the amount due pursuant to subparagraph (I) of this paragraph (d). Upon receipt of both contributions, the association shall include the amount of pay reduction that resulted from the furlough for the period used in the calculation of highest average salary.

(26) "Inactive member" means a person who has terminated membership and is not making member contributions but who has money in a member contribution account. "Inactive member" includes persons making continuing payments in lieu of member contributions pursuant to the provisions of section 24-51-606 (2). Inactive members are not "members" as defined in subsection (29) of this section.

(27) "Initial benefit" means the first full monthly benefit paid to the benefit recipient or the first full monthly benefit paid to a benefit recipient after recalculation of the benefit pursuant to the provisions of sections 24-51-1103 and 24-51-1104.

(28) "Interest" means:

(a) The actuarial investment assumption rate compounded annually for any interest charged to a member or benefit recipient pursuant to the provisions of this article;

(b) The applicable actuarial investment assumption rate compounded annually for any interest charged to an employer pursuant to the provisions of this article; and

(c) The rate established by the board for each calendar year pursuant to the provisions of section 24-51-407 for interest on member contributions.

(28.5) "Matching employer contributions" means:

(a) The portion of employer contributions used together with the member contribution account to determine the amount of a member's money purchase retirement benefit pursuant to the provisions of sections 24-51-408 (1) and 24-51-605.5 (2); and

(b) The portion of employer contributions paid together with the refund of the member contribution account to members who have terminated membership pursuant to the provisions of sections 24-51-405 and 24-51-408 (2).

(29) "Member" means any employee of an employer defined in subsection (20) of this section who works in a position which is subject to membership in the association and for whom contributions are made. "Member" includes such employee during leaves of absence without pay during which the employer-employee relationship continues if the period of leave is certified to the association by the employer. "Member" also includes any person hired by an employer affiliated with the Denver public schools division who is not a DPS member, unless otherwise indicated. "Member" does not include persons who have terminated employment or died.

(30) "Member contribution" means the money paid to the association that equals a percentage of the member's salary as determined pursuant to the provisions of section 24-51-401 (1.7). "Member contribution" does not include working retiree contributions as defined in subsection (53) of this section.

(31) "Member contribution account" means an account maintained for each member in the member contribution reserve to which member contributions, interest on member contributions, payments in lieu of member contributions, and payments and interest made for purchases of service credit are credited.

(32) "Members of the judicial division" means justices of the supreme court and judges of the court of appeals, district courts, county courts, probate courts, and juvenile courts.

(33) "Named beneficiary" means any person designated in writing by a member to receive a single payment upon the death of the member when survivor benefits are not payable.

(34) "Plan" means the design of the association which is established for the purpose of providing employers, members, and cobeneficiaries and named beneficiaries of such members, such rights, obligations, and duties as provided for in the provisions of this article.

(34.5) "Portability" means the provisions of section 24-51-1747.

(35) "Premium" means the total amount charged by a life insurer, health insurer, health maintenance organization, health care provider, or by the association for each participant and shall be equal to the total of the amount paid by the participant and the premium subsidy, if any, paid by the plan.

(36) "Projected service credit" means the service credit which would have been earned if the retiree receiving disability retirement benefits had continued membership until reaching sixty-five years of age; except that a member's service credit, including any projected service credit, cannot exceed twenty years.

(37) "Qualified children" means natural or adopted children of a member who are unmarried and under eighteen years of age or who are unmarried and eighteen years of age or older but under twenty-three years of age if enrolled full time in an accredited school within six months after the date of death of such member. "Qualified children" includes any children who become mentally or physically incapacitated prior to attaining such age or marital status which precludes them from obtaining gainful employment, and such children shall continue to be considered qualified children so long as such disability continues.

(38) Repealed.

(39) "Retiree" means a person who is receiving a service or disability retirement benefit from the association pursuant to part 6 or 7 of this article.

(40) "Retirement" means the time when the retiree is receiving retirement benefits pursuant to part 6 or 7 of this article.

(41) "Retirement benefit" means the monthly service retirement benefit or the disability retirement benefit provided for in this article.

(42) (a) "Salary" means compensation for services rendered to an employer and includes: Regular salary or pay; any pay for administrative, sabbatical, annual, sick, vacation, or personal leave; pay for compensatory time or holidays; payments by an employer from grants; amounts deducted from pay pursuant to tax-sheltered savings or retirement programs; amounts deducted from pay for a health savings account as defined in 26 U.S.C. sec. 223, as amended, or any other type of retirement health savings account program; performance or merit payments, if approved by the board; special pay for work-related injuries paid by the employer prior to termination of membership; and retroactive salary payments pursuant to court orders, arbitration awards, or litigation and grievance settlements.

(b) "Salary" does not include: Commissions; compensation for unused sick leave converted at any time to cash payments; compensation for unused sick, annual, vacation, administrative, or other accumulated paid leave contributed to a health savings account as defined in 26 U.S.C. sec. 223, as amended, or a retirement health savings program; housing allowances; uniform allowances; automobile usage; insurance premiums; dependent care assistance; reimbursement for expenses incurred; tuition or any other fringe benefits, regardless of federal taxation; bonuses for services not actually rendered, including, but not limited to, early retirement inducements, Christmas bonuses, cash awards, honorariums and severance pay, damages, except for retroactive salary payments paid pursuant to court orders or arbitration awards or litigation and grievance settlements, or payments beyond the date of a member's death.

(c) Compensation received by DPS members on or before December 31, 2009, shall be governed by part 17 of this article for purposes of determining includable salary. On and after January 1, 2010, compensation received by DPS members shall be governed by paragraphs (a) and (b) of this subsection (42) for purposes of determining includable salary. Any adjustments to compensation shall be governed by the provisions in effect for the period for which the adjustment applied.

(43) "Service credit" means the total of all earned, purchased, projected, and uniformed service credit; however, it does not necessarily equal the number of years employed.

(44) "Service credit purchase agreement" means the agreement between the member and the association with regard to the service credit eligible for purchase, the cost of the purchase, the date the payment is to begin and end, and the method of payment.

(45) "Single payment" means the one-time payment of the moneys credited to the member contribution account of a deceased member or deceased inactive member, together with matching employer contributions. A "single payment" is not a benefit.

(46) "State trooper" means an employee of the Colorado state patrol, Colorado bureau of investigation, or successors to these agencies, who is vested with the powers of peace officers as provided for in section 24-33.5-409.

(46.5) "Supplemental needs trust" means a valid third-party special needs trust established for a member's or retiree's child as the beneficiary of the trust that complies with the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S., and the federal "Social Security Act", as amended. The department of health care policy and financing shall review any trust established during the determination or redetermination of an individual's eligibility for medical assistance and specifically as to the effect of any trust on such eligibility for medical assistance. The trust must be for the benefit of a single beneficiary and must be coterminous with the lifetime of such beneficiary.

(47) "Surviving spouse" means the surviving spouse of a deceased member or a deceased inactive member and includes a widow and a widower.

(48) "Survivor benefits" means the monthly benefit payable pursuant to part 9 of this article upon the death of a member or inactive member prior to retirement but does not include a single payment made upon the death of a member or inactive member.

(49) "Termination of employment" means the last day of employment for which a member receives compensation on which contributions are remitted, including payment for accumulated sick or annual leave, or the last day of a period of unpaid leave of absence, whichever is later.

(50) "Termination of membership" means the loss of membership which occurs on the date the member terminates employment, retires, or dies.

(51) "Vested benefit" means an entitlement to a future monthly benefit which is earned upon completion of five years of service credit.

(52) "Voluntary investment program" means a voluntary tax-deferred investment program established and administered pursuant to the provisions of 26 U.S.C. sec. 401 (k), as amended.

(53) "Working retiree contributions" means an amount paid to the association that equals the percentage of salary that would be paid as member contributions pursuant to section 24-51-401 (1.7)(a); except that working retiree contributions shall not be considered member contributions and shall not be deposited in the member contribution account.






Part 2 - Administration

§ 24-51-201. Public employees' retirement association - creation

(1) There is hereby created the public employees' retirement association, for the purpose of providing the benefits and programs specified in this article, which shall be a body corporate with the right to sue and be sued and the right to hold property for its use and purposes. Notwithstanding the applicability of article 54.8 of this title and sections 2-3-103, 24-4-103, 24-6-202, and 24-6-402, C.R.S., as provided for in this article, the association shall not be subject to administrative direction by any department, commission, board, bureau, or agency of the state. The association is an instrumentality of the state.

(2) The public employees' retirement association, created pursuant to the provisions of subsection (1) of this section, shall consist of the following divisions:

(a) The state division;

(a.5) The school division;

(b) (Deleted by amendment, L. 97, p. 771, § 5, effective July 1, 1997.)

(c) The local government division;

(d) The judicial division; and

(e) The Denver public schools division.



§ 24-51-202. Board of trustees - creation

There is hereby created the board of trustees of the association, which shall have the responsibilities, duties, and authorities as set forth in this article.



§ 24-51-203. Board - composition and election

(1) The board shall consist of the following fifteen trustees:

(a) The state treasurer;

(b) Four members of the state division elected by the members of that division, at least one of whom shall be an employee of a state institution of higher education and at least one of whom shall not be an employee of a state institution of higher education until, on or after January 1, 2007, one of those trustee positions, unless it is the sole position held by an employee of a state institution of higher education, is vacated and thereafter there shall be three members of the state division elected by the members of that division, at least one of whom shall be an employee of a state institution of higher education and at least one of whom shall not be an employee of a state institution of higher education;

(c) Five members of the school division elected by the members of that division until, on or after January 1, 2007, one of those trustee positions is vacated and thereafter there shall be four members of the school division elected by the members of that division;

(d) Two members of the local government division elected by the members of that division until, on or after January 1, 2007, one of those trustee positions is vacated and thereafter there shall be one member of the local government division elected by the members of that division;

(e) One member of the judicial division elected by the members of that division;

(f) Two retirees, one of whom shall be elected by those members who have retired from the local government division, the judicial division, or from the state division and one of whom shall be elected by those members who have retired from the local government division, the judicial division, or the school division; except that both retiree trustees cannot have retired from the same division; and

(g) Three trustees appointed by the governor and confirmed by the senate who shall not be members, inactive members, or retirees of the association and who shall have significant experience and competence in investment management, finance, banking, economics, accounting, pension administration, or actuarial analysis. Of the three trustees appointed by the governor, no more than two shall be from the same political party.

(1.5) In addition to the board members specified in subsection (1) of this section, there shall be one ex officio board member from the Denver public schools division. The first term of the ex officio board member appointed pursuant to this subsection (1.5) shall be from May 21, 2009, until December 31, 2009, and the person to serve such term shall be appointed by the Denver public schools retirement system board of trustees. The second term of the ex officio member shall be from January 1, 2010, through June 30, 2012, and the person to serve such term shall be appointed by the Denver public schools board of education. The ex officio board member to serve for the term starting July 1, 2012, and each term thereafter shall be elected by the Denver public schools division through a Denver public schools division member election administered by the association. The Denver public schools division ex officio member position shall exist so long as the Denver public schools division remains as a separate division of the association. The Denver public schools division ex officio member shall be a member or retiree of the Denver public schools division and shall be treated like all other members of the board, subject to the following:

(a) The ex officio member may sit with the board and participate in discussions of agenda items, but shall not be allowed to vote on any matter coming before the board or any committee of the board, or to make any motion regarding any matter before the board or any committee of the board;

(b) The ex officio member may be reimbursed for his or her actual and necessary expenses incurred in the execution of his or her duties as an ex officio member of the board, subject to the same requirements and restrictions as apply to reimbursement of expenses of statutory members of the board;

(c) The ex officio member's fiduciary obligations and responsibilities shall be the same as any other board member, shall flow to the entire association membership, and are not limited to those of the Denver public schools division;

(d) The ex officio member shall be provided the same board and committee meeting materials as are provided to other members of the board, including any information that may be deemed confidential;

(e) The ex officio member shall be allowed to participate in or attend executive or closed sessions of the board or of any committee of the board subject to all association board rules, regulations, and policies, including, but not limited to, confidentiality and conflict of interest;

(f) The ex officio member may not be elected as an officer of the board;

(g) At the request of the ex officio member, the chair of the board may appoint the ex officio member as an ex officio member of any standing committee of the board;

(h) The ex officio member shall be allowed to attend and participate in any open meeting discussion at any board or committee meeting; and

(i) The ex officio member shall observe all rules, regulations, and policies applicable to members of the board and any other conditions, restrictions, or requirements established or directed by vote of a majority of the members of the board.

(2) The board shall set the time and manner for the elections of trustees representing members and retirees. Elected trustees may be reelected to the board for an unlimited number of terms but, except for the state treasurer, no term for any trustee shall exceed four years.

(3) The term for each of the initial three appointed trustees shall be determined by the governor and shall be staggered with a one-year term, a two-year term, and a three-year term with no trustee assigned the same term length. After each of the initial terms conclude, the term for appointed trustees shall be four years. Appointed trustees may be reappointed to the board for an unlimited number of terms.

(4) When a vacancy occurs on the board among the elected trustees, the person who received the next highest number of votes in the most recent election of trustees shall be appointed to serve as trustee until the next election of trustees. If the person who received the next highest number of votes is unwilling to serve as a trustee or if the trustee who created the absence ran unopposed, the board shall appoint a trustee. In either case, the appointed trustee shall be from the same division as the trustee whose absence created the vacancy.

(5) When a vacancy occurs among the three appointed trustees, the governor shall appoint, with consent of the senate, a new trustee with the experience and competence specified in paragraph (g) of subsection (1) of this section to serve the remainder of any unexpired term. Such appointee may serve on a temporary basis if the general assembly is not in session when he or she is appointed until the general assembly is in session and the senate is able to consent to such appointment.

(6) The elected trustees shall serve without compensation but shall be reimbursed by the association for any necessary expenses incurred in the conduct of their official duties and shall suffer no loss of salary from an employer for service on the board.

(7) The appointed trustees shall be compensated by the association for their service on the board.

(8) No person can be or can continue to be a trustee of the board who has been adjudicated of having violated any provisions of this article or who has been convicted of a felony or any crime involving the misappropriation of funds.



§ 24-51-204. Duties of the board

(1) The trustees shall elect from among themselves a chairman and any other officers as may be necessary for the board to carry out its duties and responsibilities.

(2) The board shall set the time and place for meetings and conduct those meetings in accordance with the provisions of part 4 of article 6 of this title and shall maintain a record of its proceedings.

(3) No vote of the board shall take place without a quorum present.

(4) The board shall appoint and set the compensation for an executive director to administer the association.

(5) The board shall adopt and promulgate such rules for the administration of the association and to specify the factors to be used in actuarial determinations or calculations required by this article. All rules shall be promulgated in accordance with the provisions of section 24-4-103, and such rules shall be consistent with the provisions of this article or other provisions of law.

(6) The board shall submit to and the state auditor shall conduct or cause to be conducted financial and performance audits of all financial transactions and accounts kept by or for the association in a manner consistent with the requirements set forth in section 2-3-103, C.R.S.

(7) (a) The board or its designated agent shall submit an annual actuarial valuation report to the legislative audit committee and the joint budget committee of the general assembly, together with any recommendations concerning such liabilities that have accrued.

(b) In the annual actuarial valuation, the board shall first determine the total aggregate actuarial funded ratio of the association, apply the adjustments pursuant to section 24-51-1009.5, and then determine the actuarial funded ratio of each division separately.

(8) The board or its designated agent shall prepare and transmit annually a report to the governor regarding the policies, financial condition, and administration of the association.

(9) The board shall obtain, and the association shall pay for, insurance or shall self-insure against liability which arises out of, or in connection with, the performance of duties by any trustee or employee of the association.

(10) The board shall perform all duties imposed on it by law, including but not limited to administering the provisions of the DPS plan for qualifying DPS members. The board shall not be liable for actions of members that do not comply with court orders.

(11) The board shall be immune from claims arising from the enforcement and implementation of laws regarding the consolidation or merger of retirement plans under its administration that are made a part of the association.



§ 24-51-205. General authority of the board

(1) The board shall have the authority to determine membership status within the state, school, local government, judicial, and Denver public schools divisions; exemptions from membership; eligibility for benefits, life insurance, health care, the voluntary investment program, the association's defined contribution plan, and the deferred compensation plan; and service credit and salary to be used in calculations pursuant to the provisions of this article. Such decisions by the board may be appealed through the administrative review procedures set forth in the board rules. Such final decision by the board shall be subject only to review by proper court action.

(2) The board is authorized to accept on behalf of the association any moneys or properties received in the form of donations, gifts, appropriations, bequests, forfeitures, or otherwise, or income derived therefrom. The provisions of this subsection (2) shall not be interpreted to allow the board to accept or retain moneys held by the association that are presumed to be abandoned pursuant to the provisions of section 38-13-108.5, C.R.S.

(3) The board is authorized to recover, through legal process or offset, any amount paid as benefits, refunds, single payments, premium subsidies, or other payments, to which the recipient is not entitled, with interest, plus attorney fees and costs associated with such recovery. If it is determined that the recipient was entitled to the amount paid, the recipient shall be entitled to the attorney fees and costs that he or she incurred in defending the legal action or offset initiated by the board.

(3.5) The board is authorized to settle or compromise any dispute on behalf of the association. The board may consider relevant factors regarding any dispute, including but not limited to the cost of litigation, the likelihood of success on the merits, the cost of delay in resolving the dispute, and the actuarial impact on the fund, in determining whether to settle or compromise the dispute.

(4) The board is authorized to use and hold property in a nominee partnership composed of trustees or employees of the association, designated by the board through appropriate resolution, to facilitate investment sale and exchange transactions. The partners of the nominee partnership shall be insured pursuant to the provisions of section 24-51-204 (9).

(5) The board may hold discussions in executive sessions which shall be closed to the public, in accordance with the provisions of section 24-51-204 (2).

(6) (a) The board may delegate any of its responsibilities, duties, and authorities as set forth in this article to the executive director of the association or to designated agents of the association. Subject to paragraph (b) of this subsection (6), the executive director may correct an administrative error made by the board, the executive director, or the employees of the association and may make any appropriate correcting adjustments upon receiving written documentation of the following:

(I) That the error was an administrative error of the plan;

(II) That the error was not caused or contributed to in whole or in part by an employer, member, retiree, or other person eligible to receive payments from the association; and

(III) That the error was discovered on or after July 1, 1997.

(b) The executive director shall file a report monthly with the board setting forth the administrative errors corrected pursuant to paragraph (a) of this subsection (6). Such corrections shall be subject to board review after which the board may take any action it deems appropriate with regard to such errors.

(7) The board is authorized to purchase and maintain appropriate annuity contracts for the purpose of providing a voluntary contribution program to qualified employees of affiliated employers pursuant to section 403 (b) of the federal "Internal Revenue Code of 1986", as amended, and to create a separate trust fund to hold the assets of the program.



§ 24-51-206. Investments

(1) The board shall have complete control and authority to invest the funds of the association. Preference shall be given to Colorado investments consistent with sound investment policy.

(2) Investments may be made without limitation in the following:

(a) Obligations of the United States government;

(b) Obligations fully guaranteed as to principal and interest by the United States government;

(c) State and municipal bonds;

(d) Corporate notes, bonds, and debentures whether or not convertible;

(e) Railroad equipment trust certificates;

(f) Real property;

(g) Loans secured by first or second mortgages or deeds of trust on real property; except that the origination of mortgages or deeds of trust on residential real property is prohibited. For the purposes of this paragraph (g) "residential real property" means any real property upon which there is or will be placed a structure designed principally for the occupancy of from one to four families, a mobile home, or a condominium unit or cooperative unit designed principally for the occupancy of from one to four families.

(g.5) Investments in stock or beneficial interests in entities formed for the ownership of real property by tax-exempt organizations pursuant to section 501 (c)(25) of the federal "Internal Revenue Code of 1986", as amended; except that the percentage of any entity's outstanding stock or bonds owned by the association shall not be limited by the provisions of paragraph (b) of subsection (3) of this section;

(h) Participation agreements with life insurance companies; and

(i) Any other type of investment agreements.

(3) Investments may also be made in either common or preferred stock with the following limitations:

(a) The aggregate amount of moneys invested in corporate stocks or corporate bonds, notes, or debentures which are convertible into corporate stock or in investment trust shares shall not exceed sixty-five percent of the then book value of the fund.

(b) No investment of the fund in common or preferred stock, or both, of any single corporation shall be of an amount which exceeds five percent of the then book value of the fund, nor shall the fund acquire more than twelve percent of the outstanding stock or bonds of any single corporation.

(c) (I) Each investment firm offering for sale to the board corporate stocks, bonds, notes, debentures, or a mutual fund that contains corporate securities, shall disclose, in any research or other disclosure documents provided in support of the securities being offered, to the board whether the investment firm has an agreement with a for-profit corporation that is not a government-sponsored enterprise, whose securities are being offered for sale to the board and because of such agreement the investment firm:

(A) Had received compensation for investment banking services within the most recent twelve months; or

(B) May receive compensation for investment banking services within the next three consecutive months.

(II) For the purposes of this paragraph (c), "investment firm" means a bank, brokerage firm, or other financial services firm conducting business within this state, or any agent thereof.



§ 24-51-207. Standard of conduct

(1) The trustees of the board shall be held to the standard of conduct of a fiduciary specified in subsection (2) of this section in the discharge of their functions. Their functions shall include any duty, obligation, power, authority, responsibility, right, privilege, activity, or program specified in this article in connection with the association.

(2) (a) As fiduciaries, such trustees shall carry out their functions solely in the interest of the members and benefit recipients and for the exclusive purpose of providing benefits and defraying reasonable expenses incurred in performing such duties as required by law. The trustees shall act in accordance with the provisions of this article and with the care, skill, prudence, and diligence in light of the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims by diversifying the investments of the association so as to minimize the risk of large losses, unless in light of such circumstances it is clearly prudent not to do so.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), the mere settlement or compromise of any dispute by the board pursuant to the authority granted under section 24-51-205 (3.5) is not per se a violation of the fiduciary duties of any trustee.

(c) Notwithstanding the provisions of paragraph (a) of this subsection (2), the consolidation or merger of a plan created under part 2 of article 64 of title 22, C.R.S., prior to its repeal in 2010, into the association and the board's administration of that division following the effective date of the merger shall not be considered a breach of the board's duties or standards of conduct. No claims shall lie against the board, association, or the trustees arising from the consolidation or merger or the specific terms imposed by law.

(3) The trustees of the board shall not engage in any activities which might result in a conflict of interest with their functions as fiduciaries for the association.

(4) The trustees of the board, the executive director, the deputy executive directors, and any employee of the association who is in a fiduciary position shall be subject to and shall make financial disclosures pursuant to the provisions of section 24-6-202.

(5) Any person who is in a fiduciary position with the association and who is adjudicated of violating any provisions of this article shall be personally liable to pay to the association an amount equal to any losses resulting from such violation and shall be subject to such equitable or remedial relief as the court deems appropriate. The court may enjoin any act or practice which violates any provision of this article.



§ 24-51-208. Allocation of moneys

(1) The moneys of the association shall be divided into several trust funds, including, but not limited to:

(a) The state division trust fund, which consists of contributions, payments, and interest paid by members and employers of the state division, in addition to a proportional share of investment income earned thereon;

(a.5) The school division trust fund, which consists of contributions, payments, and interest paid by members and employers of the school division, in addition to a proportional share of investment income earned thereon;

(b) (Deleted by amendment, L. 97, p. 772, § 7, effective July 1, 1997.)

(c) The local government division trust fund, which consists of contributions, payments, and interest paid by members and employers of the local government division, in addition to a proportional share of investment income earned thereon;

(d) The judicial division trust fund, which consists of contributions, payments, and interest paid by members and employers of the judicial division, in addition to a proportional share of investment income earned thereon;

(d.5) The Denver public schools division trust fund, which consists of contributions, payments, and interest paid by members, DPS members, and employers of the Denver public schools division, in addition to the proportional share of investment income earned thereon and the assets of the DPS plan trust funds as of January 1, 2010;

(e) Repealed.

(f) The health care trust fund, created pursuant to the provisions of section 24-51-1201 (1), which consists of a portion of the employer contributions equal to one and two one-hundredths percent of member salaries; a portion of the amount paid by members to purchase service credit relating to noncovered employment as determined pursuant to section 24-51-505 (7); thirty percent of the amount of any reduction in the employer contribution rates as determined in section 24-51-408.5 (5) to amortize any overfunding in each division's trust fund; deductions of premium amounts from monthly benefits of participating benefit recipients; premiums paid directly to the trust fund by participating benefit recipients, members, and dependents; monthly payments made by employers on behalf of participating benefit recipients, members, and dependents; and interest; in addition to a proportional share of investment income earned thereon;

(f.5) The Denver public schools division health care trust fund, created pursuant to the provisions of section 24-51-1201 (2), which consists of a portion of the employer contributions equal to one and two one-hundredths percent of member salaries; a portion of the amount paid by members to purchase service credit relating to noncovered employment as determined pursuant to section 24-51-505 (7); deductions of premium amounts from monthly benefits of participating benefit recipients; premiums paid directly to the trust fund by participating benefit recipients, members, and dependents; monthly payments made by employers on behalf of participating benefit recipients, members, and dependents; and interest; in addition to a proportional share of investment income earned thereon;

(g) The voluntary investment program trust fund, which consists of voluntary contributions made pursuant to 26 U.S.C. sec. 401 (k), as amended, and part 14 of this article and any investment income earned thereon;

(h) The common operating fund, which consists of proportional allocations of money from the division trust funds and allocations from the other trust funds to meet the budget set by the board and any investment income earned thereon;

(i) The association's defined contribution plan trust fund pursuant to part 15 of this article and any investment income earned thereon;

(j) The deferred compensation plan trust fund, which shall hold assets of the plan established under 26 U.S.C. sec. 457 (b), as amended, and part 16 of this article and any investment income earned thereon.

(2) Within each of the state division, school division, local government division, judicial division, and Denver public schools division trust funds, the following reserves shall exist:

(a) Member contribution reserve;

(b) Employer contribution reserve;

(c) Retirement benefits reserve; and

(d) (Deleted by amendment, L. 2006, p. 1176, § 3, effective May 25, 2006.)

(e) Survivor benefits reserve.

(f) (Deleted by amendment, L. 2006, p. 1176, § 3, effective May 25, 2006.)

(2.5) Within each of the state division, school division, local government division, and judicial division trust funds, an annual increase reserve shall exist on and after January 1, 2007, and within the Denver public schools division trust fund, an annual increase reserve shall exist on and after January 1, 2010.

(3) Within the member contribution reserve, there shall exist individual member contribution accounts.

(4) At the time a benefit is paid, the association shall transfer to the retirement benefits reserve or survivor benefits reserve of the division from which the benefit is paid, whichever is applicable, one hundred percent of the present value of the actuarially determined liability of such benefit. Each division in which the account has contributions shall fund its proportionate share of the benefit liability based on the percentage of the member contribution account balance from that division as it relates to the total member contribution account balance.



§ 24-51-209. Disbursements

Disbursements from the trust funds authorized in section 24-51-208 shall be subject to the approval of the board and shall be made only for the benefits, health care subsidies, investments, refunds, single payments, payments of remaining member contributions pursuant to the provisions of section 24-51-801, payments pursuant to the provisions of part 17 of this article, and expenses of the association.



§ 24-51-210. Allocation of assets and liabilities

(1) The assets and liabilities of the association shall be divided equitably on an historical accumulative basis among the several trust funds specified in section 24-51-208 (1).

(2) Repealed.



§ 24-51-211. Amortization of liabilities

(1) An amortization period for each of the state division, school division, local government division, judicial division, and Denver public schools division trust funds shall be calculated separately. A maximum amortization period of thirty years shall be deemed actuarially sound. Upon recommendation of the board, and with the advice of the actuary, the employer or member contribution rates for the plan may be adjusted by the general assembly when indicated by actuarial experience.

(2) On or before November 1, 2009, the board shall submit specific, comprehensive recommendations to the general assembly regarding possible methods to respond to the decrease in the value of the association's assets, including real estate, private equity, and other investments, to decrease the amortization period of each division of the association, and to ensure that each division of the association will become and remain fully funded.



§ 24-51-211.5. Notice of possible change in benefits - actuarial necessity

The association shall provide written notice to each member, DPS member, and inactive member of the association that the possibility of an actuarial necessity could occur in the future, and the general assembly may modify by bill the benefits allowed to members of the defined benefit plan.



§ 24-51-212. Funds not subject to legal process

(1) Except for federal tax liens on distributions payable by the association, for Colorado tax distraints and liens pursuant to section 39-21-114, C.R.S., on distributions payable by the association, for assignments for child support purposes as provided for in sections 14-10-118 (1) and 14-14-107, C.R.S., as they existed prior to July 1, 1996, for income assignments for child support purposes pursuant to section 14-14-111.5, C.R.S., for writs of garnishment that are the result of a judgment taken for arrearages for child support or for child support debt, for payments from the association in compliance with a properly executed court order approving a written agreement entered into pursuant to section 14-10-113 (6), C.R.S., and for restitution that is required to be paid for the theft, embezzlement, misappropriation, or wrongful conversion of public property or in the event of a judgment for a willful and intentional violation of fiduciary duties pursuant to section 24-51-207 where the offender or a related party received direct financial gain, none of the moneys, trust funds, reserves, accounts, contributions pursuant to parts 4, 5, 14, 15, 16, and 17 of this article, or benefits referred to in this article shall be assignable either in law or in equity or be subject to execution, levy, attachment, garnishment, bankruptcy proceedings, or other legal process. Member contributions are subject to garnishment resulting from a judgment taken for arrearages for child support or for child support debt, for restitution that is required to be paid for the theft, embezzlement, misappropriation, or wrongful conversion of public property or in the event of a judgment for a willful and intentional violation of fiduciary duties pursuant to section 24-51-207 where the offender or a related party received direct financial gain, only if the membership has terminated and the member is not vested.

(2) Notwithstanding the provisions of this section, upon service to the association of orders, injunctions, or warrants issued pursuant to sections 18-17-105 and 18-17-106 or section 16-3-301, C.R.S., applicable to a member contribution account based upon allegations of theft, embezzlement, misappropriation, or wrongful conversion of public property, a member who terminates membership is prohibited from receiving a refund of the member's contribution account and matching employer contributions pursuant to section 24-51-405 or a refund of member contributions pursuant to part 17 of this article, until a court order or the issuing authority releases the member contribution account from said orders, injunctions, or warrants.



§ 24-51-213. Confidentiality

(1) All information contained in records of members, former members, inactive members, DPS members, DPS retirees, benefit recipients and their dependents, including those from the Denver public schools division, participants in the voluntary investment program established pursuant to part 14 of this article, participants in the defined contribution plan established pursuant to part 15 of this article, and participants in the deferred compensation plan established pursuant to part 16 of this article shall be kept confidential by the association.

(2) (Deleted by amendment, L. 2003, p. 2607, § 2, effective June 5, 2003.)

(3) Information regarding real estate, private equity, private debt, timber, and mortgage investments by the association may be kept confidential until the transaction is completed if it is determined by the board that disclosure of such information would jeopardize the value of the investment.



§ 24-51-214. Benefits not offset by workers' compensation benefits

Benefits paid under this article shall be in addition to any benefits paid to the benefit recipients pursuant to the provisions of the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S.



§ 24-51-215. Insurance and banking laws not applicable

None of the laws of this state regulating insurance, insurance companies, or banking institutions shall apply to the association or any of its trust funds.



§ 24-51-216. Legal adviser

The attorney general shall be the legal adviser to the board upon request of the board, and the board shall have the authority to select and retain legal counsel in the board's discretion.



§ 24-51-217. Termination

If the association is terminated or partially terminated for any reason, the rights of all members and former members affected thereby to benefits accrued and funded to the date of termination shall become nonforfeitable. Any distribution of assets shall be conducted in accordance with requirements of the federal "Internal Revenue Code of 1986", as amended.



§ 24-51-218. Unclaimed moneys

Notwithstanding any other provision of this article to the contrary, any moneys that are presumed to be abandoned pursuant to the provisions of section 38-13-108.5, C.R.S., shall be subject to the provisions of the "Unclaimed Property Act", article 13 of title 38, C.R.S.



§ 24-51-220. Report to general assembly

The association shall provide a report to the general assembly on January 1, 2016, and every five years thereafter, regarding the economic impact of the 2010 legislative changes to the annual increase provisions on the retirees and benefit recipients as compared to the actual rate of inflation and the progress made toward eliminating the unfunded liabilities of each division of the association.






Part 3 - Membership

§ 24-51-301. Required membership

All employees who hold positions subject to membership and whose salaries are paid by an employer shall become members as a condition of employment, except as specified in this article.



§ 24-51-303. Members of the general assembly

(1) Repealed.

(2) A member of the general assembly who served as a legislator prior to July 1, 1967, shall be granted service credit for such prior service upon becoming a member of the association if such legislator had not elected to be exempt from membership during any period of legislative service prior to establishment of membership.

(3) and (4) Repealed.



§ 24-51-305. District attorneys

(1) District attorneys who have not made an election to participate in the association's defined contribution plan pursuant to section 24-51-1502 (1) shall become members of the association's defined benefit plan. Up to five years of service credit shall be granted for public service as a district attorney prior to January 11, 1977, if the district attorney did not elect exemption from membership upon first becoming eligible for membership.

(2) On behalf of a district attorney, the state of Colorado shall contribute eighty percent of the employer contributions and the county shall contribute twenty percent of the employer contributions based on the rate for the state division set forth in section 24-51-401 (1.7). One hundred percent of member contributions shall be paid from the salary of such district attorney.



§ 24-51-305.5. Employees of district attorneys

(1) (a) The boards of county commissioners of the counties within a judicial district, in consultation with the district attorney for the judicial district, may authorize any assistant district attorney, chief deputy district attorney, or deputy district attorney in the judicial district to make a one-time irrevocable written election to become a member of the association's defined benefit plan or the association's defined contribution plan. Any such authority shall be granted on or before January 1, 2004, unless the boards of county commissioners make a finding that it was not fiscally appropriate to make the election prior to such date. No election shall be made pursuant to this subsection (1) unless authorized by the boards of county commissioners pursuant to this paragraph (a).

(b) An assistant district attorney, chief deputy district attorney, or deputy district attorney hired prior to the date upon which the boards of county commissioners authorize an election pursuant to paragraph (a) of this subsection (1) shall have sixty days from such date to make an election. In the absence of such election, such person shall continue to participate in his or her existing retirement system.

(c) An assistant district attorney, chief deputy district attorney, or deputy district attorney hired on or after the date upon which the boards of county commissioners authorize an election pursuant to paragraph (a) of this subsection (1) shall have sixty days from the date of commencing employment to make an election. In the absence of such election, such person shall be a member of the association's defined benefit plan.

(2) (a) The boards of county commissioners of the counties within a judicial district, in consultation with the district attorney for the judicial district, may elect to have the employees of the district attorney become members of the association's defined benefit plan or the association's defined contribution plan. The election shall be approved by not less than sixty-five percent of the employees of the district attorney. An election pursuant to this paragraph (a) shall be made prior to January 1, 2004, unless the boards of county commissioners make a finding that it was not fiscally appropriate to make the election prior to such date.

(b) If an election is made pursuant to paragraph (a) of this subsection (2), the boards of county commissioners, in consultation with the district attorney, shall further determine whether to have the employees either become members of the association's defined benefit plan or the association's defined contribution plan. The determination shall be approved by not less than sixty-five percent of the employees of the district attorney.

(c) If either the election specified in paragraph (a) of this subsection (2) or the determination specified in paragraph (b) of this subsection (2) is not approved as provided in said paragraphs, then the employees of the district attorney shall not become members of the association's defined benefit plan or the association's defined contribution plan. No more than one election may be made in a judicial district in any calendar year. If the boards of county commissioners determine that the employees shall become members of the defined benefit plan, then no employee of the district attorney shall participate in the defined contribution plan. If the boards determine that the employees shall participate in the defined contribution plan, then no employee shall become a member of the defined benefit plan.

(d) An employee of a district attorney hired prior to the date upon which the employees of the district attorney approve the determination of the boards of county commissioners pursuant to paragraph (b) of this subsection (2) shall have sixty days from such date to make a one-time irrevocable election to become a member of the association's defined benefit plan or the association's defined contribution plan in accordance with the determination. In the absence of such election, such person shall continue to participate in his or her existing retirement plan.

(e) An employee of a district attorney hired on or after the date upon which the employees of the district attorney approve the determination of the boards of county commissioners pursuant to paragraph (b) of this subsection (2) shall become a member of the association's defined benefit plan or the association's defined contribution plan in accordance with the determination.

(f) The boards of county commissioners of the counties within a judicial district, in consultation with the district attorney for the judicial district, may make application to the board to terminate affiliation with the association. Said application shall be made by submitting a resolution adopted by the boards of county commissioners that has been approved by at least sixty-five percent of the employees of the district attorney who are members or who participate in the plan. Applications to the board shall be made in accordance with the provisions of section 24-51-313.

(g) For purposes of this subsection (2), the term "employee of a district attorney" shall not include an assistant district attorney, chief deputy district attorney, or deputy district attorney.

(3) An assistant district attorney, chief deputy district attorney, deputy district attorney, or other employee of a district attorney who becomes a member of the association shall be a member of the state division. The judicial district employing such member shall be designated as a state employer that has affiliated with the association pursuant to section 24-51-309.



§ 24-51-307. Elected municipal officials

24-51-307. Elected municipal officials

(1) (a) Any elected official of a municipality which is affiliated with the association shall, within sixty days after taking office, make a one-time, irrevocable written election to become a member or to be exempted from membership. In the absence of a written election to be exempted from membership, an elected municipal official shall be a member.

(b) Notwithstanding any other provision of the law to the contrary, any elected official of a municipality which is affiliated with the association may, on or before August 1, 1992, elect to be retroactively exempted from membership during all or any portion of the time period beginning on July 1, 1991, and continuing until such day of election of exemption from membership.

(2) Repealed.



§ 24-51-308. City managers and key management staff

Any municipality affiliated with the association may authorize the city manager and key management staff who report directly to the city council or city manager to make a one-time, irrevocable election to be exempted from membership. If so authorized, the city manager and key management staff shall make a written election to become a member or to be exempted from membership within sixty days after becoming employed in the position. In the absence of a written election, such person shall be a member.



§ 24-51-309. Affiliation by public entities

Except as otherwise provided in section 24-51-320, any political subdivision within the state of Colorado or any public agency created by the state or any of its political subdivisions may make application to the board to affiliate with the association. Any such entity specified in this section that previously exempted its employees from membership in the association may, by ordinance or resolution, apply to the board to be affiliated with the association. All applications shall be subject to approval by the board, and upon approval the benefits, duties, and responsibilities of employers and members shall begin from the date of affiliation with the association. The Denver public schools division shall include charter schools that participate in the DPS plan prior to January 1, 2010, and any future charter schools that are approved by the Denver public schools board of education and that enter into a charter contract with the Denver public schools board of education on or after January 1, 2010. The board shall not allow affiliation into the Denver public schools division of any employer not approved by the Denver public schools board of education.



§ 24-51-310. Persons not eligible for membership

(1) Persons not eligible for membership in the association include:

(a) (I) Students enrolled in an undergraduate or graduate program at and employed by a state college or university or by a public employer affiliated with a college or university, including the Auraria higher education center, when such employment is predicated on student status, whether or not required by federal law to be covered by a public employee retirement system or social security;

(II) Students enrolled and regularly attending classes in a school district and who have not graduated from high school whose employment by such district is predicated on student status;

(III) (A) Any other employees not described in subparagraph (I) or (II) of this paragraph (a) who are not required by federal law to be covered by a public employee retirement system or social security; except that a member of the military employed pursuant to section 28-3-904, C.R.S., for more than thirty consecutive days may elect to become a member of the association if the election is made within sixty days after the member first becomes eligible.

(B) Notwithstanding the provision of sub-subparagraph (A) of this subparagraph (III), retirees for whom coverage is not required by federal law shall resume membership if such retirees return to work in a position subject to membership, or in a position described in section 24-51-308, and if such retirees voluntarily suspend their benefits.

(b) Participants in a university of Colorado retirement plan to the extent required pursuant to section 23-20-139, C.R.S.;

(c) (Deleted by amendment, L. 91, p. 875, § 8, effective July 1, 1991.)

(d) Certain Colorado state university faculty and other employees of the extension service who are employed in a cooperative work program with the United States department of agriculture, whose participation in the federal civil service retirement system is a prerequisite to such employment;

(e) (Deleted by amendment, L. 91, p. 1978, § 8, effective July 1, 1991.)

(f) Policemen and firefighters covered by an existing retirement system pursuant to the laws of this state;

(g) Repealed.

(h) Independent contractors and consultants to employers;

(i) Employees of a nonprofit public hospital, long-term care facility, health care facility, or veterans community living center which was previously affiliated with the association if such employees were hired subsequent to the sale, lease, or transfer of the hospital or veterans community living center;

(j) Employees of employers assigned to the local government division of the association whose positions were covered only under social security for such employment as of November 5, 1990, and employees in similar positions created later by such employers;

(k) Participants in an optional retirement plan organized pursuant to article 54.5 of this title to the extent required by section 24-54.5-106; except that persons who do not participate in such optional retirement plan shall remain members of the association.

(l) Repealed.



§ 24-51-311. Continuation of membership

Notwithstanding the provisions of section 24-51-310, employees of a public hospital which is sold, leased, or otherwise transferred to a nonprofit corporation organized pursuant to the laws of this state for the purpose of conducting a hospital, or employees of an association-affiliated employer that has transferred title pursuant to section 26-12-112 (5)(a), C.R.S., to an entity organized pursuant to the laws of the state for the purpose of conducting a long-term care facility or health care facility, may continue membership in the association if the board determines, in its sole discretion, that continued membership will not adversely affect its qualified governmental plan status and if the transfer agreement provides for continuance of membership and the new employer agrees to submit to the association the appropriate amount of employer and member contributions and disbursements pursuant to part 4 of this article.



§ 24-51-312. Payment of contributions

(1) Nothing in this article shall be construed as modifying or abridging the responsibilities of any person or employer for any social security payments which may be required pursuant to federal law.

(2) Member or employer contributions paid to the association shall not be considered an increase in the salary of such member.

(3) Service credit shall only be earned from the date membership begins and with the payment of contributions thereto.



§ 24-51-313. Termination of affiliation - employer assigned to local government division - requirements

(1) Any political subdivision within the state of Colorado or any public agency created by such a political subdivision that is an employer affiliated with the association pursuant to the provisions of section 24-51-309 and that is assigned to the local government division may make application to the board to terminate the affiliation of the employer with the association. The application shall be made by submitting to the board an ordinance or resolution that has been adopted by the governing body of the employer and that has been approved by at least sixty-five percent of the employees of the employer who are members. Such employee members of the employer shall be notified in writing of the provisions of section 24-51-321 prior to a vote on an ordinance or resolution to terminate the affiliation of the employer with the association.

(2) All applications for termination of affiliation shall comply with the requirements set forth in this section, and, except as otherwise provided in this part 3, all applications meeting such requirements shall be approved by the board. Applications which do not meet the requirements of this section shall not be approved by the board. Upon approval of such application, the effective date of termination of affiliation shall not occur earlier than sixty days or later than ninety days after the date upon which such application is submitted to the board.



§ 24-51-314. Termination of affiliation - rights of benefit recipients and inactive members

The rights of benefit recipients and the vested rights of inactive members shall not be impaired or reduced in any manner as a result of the termination of affiliation of an employer with the association as provided in section 24-51-313.



§ 24-51-315. Termination of affiliation - reserves requirement

(1) The board shall determine the amount of reserves required as of the effective date of termination of affiliation to maintain current benefits payable by the association to benefit recipients and to preserve the vested rights of inactive members. The amount of reserves shall be determined by the board utilizing certified actuarial reports prepared by the actuary. The actuarial report shall also certify that the termination of affiliation shall not have an adverse financial impact on the actuarial soundness of the local government division trust fund. If the actuary determines, in accordance with accepted actuarial principles, that the termination of affiliation shall have an adverse financial impact on the actuarial soundness of the local government division trust fund, the applicant shall not be permitted to terminate affiliation.

(2) On the effective date of termination of affiliation, the actuarial reports prepared pursuant to the provisions of subsection (1) of this section shall be updated to finalize the amount of reserves required for the purposes specified in subsection (1) of this section. The employer making the application and the employees of such employer who are members shall not be required to make any contributions to the association subsequent to the effective date of termination.

(3) The expenses incurred by the board for the actuarial reports prepared as a result of an application for termination of affiliation shall be paid by the employer making such application.

(4) The board shall provide any information contained in such actuarial reports upon request of the employer making the application for termination of affiliation.



§ 24-51-316. Inadequate reserves - excess reserves - nonpayment

(1) In the event that the amount of the reserves required pursuant to the provisions of section 24-51-315 exceeds the amount of the employer's share of the employer contribution reserve in the local government division trust fund as calculated by the actuary, then the employer shall make an additional payment as of the effective date of termination of affiliation in an amount equal to the difference between the amount of reserves required and the amount of reserves on deposit.

(2) In the event that the amount of the reserves on deposit in the local government division trust fund as calculated by the actuary for the employer requesting termination of affiliation exceeds the amount of reserves required pursuant to the provisions of section 24-51-315, such excess amount and the amount required for the transfer of member contributions as provided in section 24-51-317 shall be transferred by a direct trustee-to-trustee transfer to the alternate pension plan or system required by section 24-51-319 as of the effective date of termination of affiliation.

(3) If any payment required pursuant to the provisions of subsection (1) or (2) of this section is not made, interest shall be assessed on the amount due at the rate specified for employers in section 24-51-101 (28) until such amount is paid in full.



§ 24-51-317. Termination of affiliation - member contributions

(1) Members who have less than five years of service credit and are employees of an employer which has terminated its affiliation with the association shall have their member contributions credited to the alternative pension plan or system required by section 24-51-319.

(2) Members who have five or more years of service credit and are employees of an employer which has terminated its affiliation with the association may elect that their accounts remain with the association by giving written notice to the association prior to the effective date of termination of affiliation. Members who make such an election shall become inactive members entitled to vested benefits as of the effective date of termination of affiliation. Members who do not make such an election shall have their member contributions credited to the alternative pension plan or system required by section 24-51-319.



§ 24-51-318. Purchase of forfeited service credit

The provisions of section 24-51-503 which relate to the purchase of service credit forfeited by the refund of member contributions shall not apply to the members who are employees of an employer which has terminated its affiliation with the association. Such service credit forfeited by such termination of affiliation may be purchased pursuant to the provisions of section 24-51-505.



§ 24-51-319. Retirement plan - creation and use

An employer which terminates its affiliation with the association shall utilize an existing, or shall establish an alternative, pension plan or system established pursuant to the provisions of article 54 of this title.



§ 24-51-320. Reaffiliation of a public entity

(1) Any employer which terminates its affiliation with the association pursuant to the provisions of section 24-51-313 shall be eligible to apply for reaffiliation with the association as provided in section 24-51-309 no earlier than one year after the effective date of termination of affiliation.

(2) Such application for reaffiliation shall not be submitted to the association unless approved by sixty-five percent of the employees of the public entity who are eligible to become members of the association.

(3) The board shall not approve any application for reaffiliation with the association if such reaffiliation will have an adverse financial impact on the actuarial soundness of the local government division trust fund.



§ 24-51-321. No state liability - political subdivision pension plans

The state shall not be held liable for any deficit that occurs in any defined benefit or defined contribution plan or system of any political subdivision within the state of Colorado or any public agency created by such a political subdivision which is an employer which has terminated affiliation with the association.






Part 4 - Contributions

§ 24-51-401. Employer and member contributions

(1) and (1.5) Repealed.

(1.6) For the purposes of sections 24-51-401 to 24-51-404 and sections 24-51-405.5, 24-51-409, and 24-51-411, the term "member" shall include DPS members and the term "retiree" shall include DPS retirees.

(1.7) (a) Employers shall deliver a contribution report and the full amount of employer contributions, member contributions, and working retiree contributions to the association within five days after the date members and retirees are paid. Except as provided in paragraph (f) of this subsection (1.7), subsection (7) of this section, and section 24-51-408.5, such contributions shall be based upon the rates for the appropriate division as set forth in the following table multiplied by the salary, as defined in section 24-51-101 (42), paid to members and retirees for the payroll period:

TABLE A CONTRIBUTION RATES Division Membership Employer Rate Member Rate StateAll Members10.15%8.0%

Except

State Troopers12.85%10.0%

SchoolAll Members10.15%8.0%

Local

GovernmentAll Members10.0%8.0%

JudicialAll Members13.66%8.0%

DPSAll Members10.15%8.0%

(b) Contributions shall be calculated using the contribution rates that were in effect on the last day of the payroll period.

(c) Contributions for salary payments made to a member for unintentional nonrecurring adjustments or corrections that are paid separate from one of the employer's regular payroll cycles may be reported and paid to the association with the employer's next regular payroll cycle.

(d) If an employer makes payment to the association through an automated clearing house debit transaction, payment will be considered received on time if valid and executable automated clearing house instructions are received by the association by the date specified in paragraph (a) of this subsection (1.7).

(e) In recognition of the effort to equalize the funded status of the Denver public schools division and the association's school division as more fully provided in section 24-51-412, beginning January 1, 2015, and every fifth year thereafter, the association shall calculate a true-up to confirm the equalization status of the Denver public schools division and the association's school division, and, if necessary, the board shall recommend that the general assembly adjust the Denver public schools total employer rate to assure the equalization of the Denver public schools division's ratio of unfunded actuarial accrued liability over payroll to the association's school division's ratio of unfunded actuarial accrued liability over payroll at the end of the thirty-year period. The true-up shall be based on audited results of the association's school division's and the Denver public schools division's actual unfunded actuarial accrued liability and payroll experience at every point of true-up. If the ratios of unfunded actuarial accrued liability over payroll based on actual experience are not projected to equalize over the thirty-year period, the board shall recommend that the Denver public schools division total employer rate be adjusted by the general assembly.

(f) (I) For the 2010-11 and 2011-12 state fiscal years, except as provided in subsection (7) of this section and section 24-51-408.5, the amount of employer and member contributions for employers and members in the state and judicial divisions of the association shall be based upon the rates for the appropriate division as set forth in the following table multiplied by the salary, as defined in section 24-51-101 (42), paid to members and retirees for the payroll period:

TABLE A.5 CONTRIBUTION RATES Division Membership Employer Rate Member Rate StateAll Members7.65%10.5%

Except

State Troopers10.35%12.5%

JudicialAll Members11.16%10.5%

(II) For the 2010-11 and 2011-12 state fiscal years, the employer and member contribution rates for employers and members in the school, local government, and Denver public schools divisions of the association shall be calculated pursuant to paragraph (a) of this subsection (1.7).

(1.8) (Deleted by amendment, L. 2006, p. 1177, § 6, effective May 25, 2006.)

(2) Along with such contributions, the employer shall deliver to the association by the date established in subsection (1.7) of this section a contribution report containing any member information required by the board to properly credit money to the employer contribution reserve and the member contribution accounts in the member contribution reserve.

(3) The employer shall be assessed by the association, pursuant to rules adopted by the board, interest on the contributions, including working retiree contributions, if either contributions or member information is not submitted by the date established in subsection (1.7) of this section.

(4) and (5) (Deleted by amendment, L. 91, p. 876, § 9, effective, July 1, 1991.)

(6) For all members, contributions will be subject to any maximum limits imposed under federal income tax law including the limitations set forth in section 401 (a)(17) of the federal "Internal Revenue Code of 1986", as amended, and any other limit on the members' total gross salary that may be taken into account for purposes of determining member contributions.

(7) If a final judicial determination provides that an employer is obligated to pay damages to the association for unpaid contributions and the damages awarded are greater than the amounts provided pursuant to section 24-51-402, then the association shall reduce the employer contribution rate for the employer to a level that will offset the additional damages paid. If possible, the association shall set a rate of employer contributions that is sufficient to offset the additional damages over a twelve-month period. If the employer does not owe sufficient employer contributions to offset the additional damages over a twelve-month period, then the association shall eliminate the employer contributions for the employer until the excess damages are fully offset.



§ 24-51-402. Unpaid contributions for any member - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The litigation of disputes regarding the payment of contributions by employers to the public employees' retirement association represents an inappropriate allocation of public moneys. Courts already suffer from overcrowded dockets, and the use of judicial resources to resolve such disputes means that taxpayers foot the bill for plaintiffs, defendants, and judges alike. Once all appropriate benefits have been accorded to members or inactive members of the association, any dispute then remaining is solely between governmental entities. The general assembly finds that the litigation of these disputes is an inappropriate use of the limited resources of the association, public employers, and the courts because it is possible to establish reasonable and fair rules for the resolution of such disputes without any need for judicial involvement. The general assembly therefore intends to resolve any current disputes and to clearly delineate the responsibilities of governmental entities so that future disputes do not require any litigation or unnecessary expenditure of state moneys.

(b) Fairness requires that the general assembly prescribe uniform results in every circumstance, a goal that is not obtainable when varying results arise from litigation of contributions disputes in the courts;

(c) Under the provisions of this section, members and inactive members will receive the full benefits promised by law and, therefore, there is no question regarding the equal treatment of any individual;

(d) In order to minimize the risk of future litigation between the public employees' retirement association and other governmental entities, it is appropriate to clarify under sections 24-51-205 (3.5) and 24-51-207 (2) that the board of trustees of the association may reasonably settle or compromise disputes without violating any principle of fiduciary responsibility;

(e) Should any judicial determination regarding an employer's liability for contributions be contrary to the results provided under this section, the association will be required under section 24-51-401 (7) to accept a reduced employer contribution level to offset all excess damages above the level of contributions the general assembly has established. The general assembly further finds that the establishment of a proper rate of contributions is clearly a legislative function and that it is appropriate for the general assembly to modify the level of employer contributions when necessary to offset the results of judicial awards that are contrary to the amounts established by the general assembly. The general assembly declares that it is its express intent to overrule any judicial decision entered prior to May 22, 1995, that is contrary to the provisions of this section.

(2) The provisions of this section and sections 13-80-103.5 (1)(d) and 13-80-108 (13), C.R.S., apply to the following:

(a) Any cause of action accruing on or after May 22, 1995;

(b) Any unresolved cause of action accruing prior to May 22, 1995; and

(c) (I) Any cause of action resolved on or after July 1, 1994, but prior to May 22, 1995. The following shall govern the application of this section to the causes of action specified in this paragraph (c):

(A) This section shall affect only the total amount of the payments in any cause of action specified by this paragraph (c). Such total amount of payments shall not exceed the amount specified under subsection (3)(a) or (3)(b)(I) of this section, whichever is applicable. The association shall refund, or shall not collect, any difference between the amount paid, agreed to be paid, or awarded in any such cause of action and the amount specified under subsection (3)(a) or (3)(b)(I) of this section. Subsection (3)(b)(II) of this section shall not affect the allocation of payments pursuant to an agreement, settlement agreement, or judgment resolving a cause of action specified by this paragraph (c).

(B) This section shall not require any member or inactive member to make any payment of unpaid contributions with respect to any cause of action specified by this paragraph (c) if such member or inactive member is not required to make such payment under the agreement, settlement agreement, or judgment resolving the cause of action.

(C) This section shall not affect any benefits provided to individuals as the result of the payment of unpaid contributions with respect to any cause of action specified by this paragraph (c).

(II) For the purposes of this paragraph (c), a cause of action is resolved if there is an agreement to make payment under the cause of action, whether or not the full payment has been made, if there is a settlement agreement in a lawsuit between the parties, whether or not the full payment under the settlement agreement has been made, or if there is a final judgment entered, whether or not the judgment has been fully paid or collected.

(3) If an employer fails to provide membership in the association to an individual so entitled pursuant to the provisions of this article or fails to provide the required level of employer contributions for an individual pursuant to the provisions of this article, the following payment shall be made to the association:

(a) If the individual is not a member or inactive member at the time the association first notifies the employer of its claim for unpaid contributions, the employer shall pay the unpaid employer contributions on behalf of the individual for the period contributions should have been made at the contribution rate applicable during such period, plus the amortization equalization disbursement in effect pursuant to section 24-51-411 for the period contributions should have been made, plus interest on such employer contributions and the amortization equalization disbursement at the applicable actuarial investment assumption rate, as such interest rate is from time to time adjusted, until such contributions are paid. If an employer pays contributions pursuant to this paragraph (a) on behalf of an individual who was not a member or inactive member when the association first notifies the employer and such individual subsequently becomes a member and completes one year of earned service credit, the member may purchase service credit for the appropriate period by paying the unpaid member contributions for the period for which contributions should have been made at the contribution rate applicable during such period, plus interest on such member contributions at the applicable actuarial investment assumption rate, as such interest rate is from time to time adjusted, until such contributions are paid.

(b) (I) If the individual is a member or inactive member at the time the association first notifies the employer of its claim for unpaid contributions, the payment equals the lesser of the following amounts:

(A) For a member, the cost to purchase the appropriate amount of service credit at the rate established pursuant to section 24-51-505, plus the amortization equalization disbursement in effect pursuant to section 24-51-411 for the period contributions should have been made; and, for an inactive member, the cost to purchase the appropriate amount of service credit at the rate established pursuant to section 24-51-505, based upon the salary at the date of last employment, plus the amortization equalization disbursement that should have been made, plus interest at the applicable actuarial investment assumption rate, as such interest rate is from time to time adjusted, from the date of last employment until the date contributions are paid; or

(B) The unpaid employer and member contributions and amortization equalization disbursement for the period contributions should have been made, plus interest on such employer and member contributions and the amortization equalization disbursement at the applicable actuarial investment assumption rate, as such interest rate is from time to time adjusted, until such contributions are paid.

(II) The amounts paid to the association shall be allocated and collected in the following order until the full amount that is owed under subparagraph (I) of this paragraph (b) is reached:

(A) The employer shall first pay the unpaid employer contributions and amortization equalization disbursement on behalf of the member or inactive member for the period contributions should have been made, plus interest on such employer contributions and amortization equalization disbursement at the applicable actuarial investment assumption rate, as such interest rate is from time to time adjusted, until such contributions are paid;

(B) The member or inactive member shall next pay the unpaid employee contributions for the period contributions should have been made, without interest; and

(C) The employer shall next pay interest on the unpaid employee contributions for the period contributions should have been made at the applicable actuarial investment assumption rate, as such interest rate is from time to time adjusted, until such contributions are paid; except that the employer is only required to pay interest on the amount of employee contributions owed by the member or inactive member under sub-subparagraph (B) of this subparagraph (II) that the member or inactive member actually pays.

(III) If the full amount owed pursuant to the provisions of this paragraph (b) is not paid because the member or inactive member pays less than the full amount of employee contributions, then:

(A) If the member or inactive member was not provided membership during the applicable time period, the association shall provide partial service credit to the member or inactive member in the same proportion to the total amount of service credit that would have been earned if contributions had been made as the amount actually paid to the association bears to the amount that was owed to the association; and

(B) If the member or inactive member was provided membership during the applicable time period, the association shall provide a partial increase in the highest average salary of the member or inactive member in the same proportion to the increase in highest average salary that would have been earned if contributions had been paid as the amount actually paid to the association bears to the amount that was owed to the association.

(4) Within ninety days after the time the association first notifies an employer of its claim for unpaid contributions, the association shall attempt to notify all members and inactive members regarding their rights to pay unpaid employee contributions pursuant to subsection (3)(b)(II)(B) of this section. Any member or inactive member who elects to pay all or any portion of unpaid employee contributions shall notify the association of such election within one year after the date the employer pays the unpaid employer contributions pursuant to subsection (3)(b)(II)(A) of this section. If a member or inactive member fails to notify the association of the member's or inactive member's intent to pay as allowed under this subsection (4), the association may elect to treat the member or inactive member as having forfeited the right to make such contributions. Any member or inactive member who elects to pay all or any portion of unpaid employee contributions may pay employee contributions in installment payments over a period not to exceed sixty months or over a period equal to the amount of service credit that would have been earned if contributions had been made, whichever period is shorter.

(5) If an individual for whom contributions are being claimed is not a member of the association at the time the association first notifies an employer of its claim for unpaid contributions, an action to collect unpaid contributions is subject to the limitations provided in section 13-80-103.5 (1)(d), C.R.S. If an individual for whom contributions are being claimed is a member or inactive member at the time the association first notifies an employer of its claim for unpaid contributions, an action to collect unpaid contributions is not subject to any limitation under article 80 of title 13, C.R.S.



§ 24-51-403. Contributions assumed and paid by the employer

For purposes of deferring federal income tax imposed on salary, the member contributions and the working retiree contributions assumed and paid for by the employer shall be in lieu of paying such amounts as salary and shall be treated as employer contributions pursuant to the provisions of 26 U.S.C. sec. 414 (h)(2), as amended. For all other purposes of this article, member contributions assumed and paid for by the employer shall be considered member contributions.



§ 24-51-404. Combining member contributions

Any member whose previous member contribution account has not been refunded shall be credited with such member contributions in said account upon a resumption of membership. Notwithstanding the provisions of this section, members exercising portability between the Denver public schools division and the other association divisions shall be governed by the provisions of section 24-51-1747.



§ 24-51-405. Refund of the member contribution account

(1) Subject to portability, any member who terminates membership for any reason other than retirement or death may request a refund of all moneys credited to the member contribution account and payment of matching employer contributions if said member has not resumed membership. Upon request, a refund shall be made by the association within ninety days after the date of termination of employment covered by membership or the date the association received the refund request, whichever is later.

(2) A member contribution account shall not be refunded and matching employer contributions shall not be paid to such member for any reason other than termination of membership.

(3) Repealed.

(4) All rights of membership and any future benefits associated with a member contribution account and matching employer contributions are forfeited when a refund is made.

(5) Employer contributions made to the association are nonrefundable to an employer.

(6) Partial refunds are prohibited.

(7) The amount of matching employer contributions shall be determined pursuant to the provisions of section 24-51-408.

(8) An individual who refunded his or her member contribution account pursuant to this section and again commences membership on or after July 1, 2005, but before January 1, 2007, whether or not the individual purchases all or part of the period associated with the refunded member contribution account, shall have no rights associated with membership prior to July 1, 2005, except as mandated by federal law, and such individual shall not be considered to have been a member, inactive member, or retiree on June 30, 2005.

(9) An individual who refunded his or her member contribution account pursuant to this section and again commences membership on or after January 1, 2007, whether or not the individual purchases all or part of the period associated with the refunded member contribution account, shall not have any rights associated with membership prior to January 1, 2007, except as mandated by federal law, and such individual shall not be considered to have been a member, inactive member, or retiree on December 31, 2006.

(10) Subject to portability, the amount available to DPS members in the event of a refund shall be governed by section 24-51-1711.



§ 24-51-405.5. Direct rollovers

Notwithstanding any other provision of this article, effective January 1, 1993, a terminated member, a surviving spouse, or a named beneficiary may elect to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan in a direct rollover in accordance with section 401 (a)(31) of the federal "Internal Revenue Code of 1986", as amended.



§ 24-51-406. Payments from the judicial division

Any member of the judicial division who was a member of that division on or before July 1, 1973, and who retires from the judicial division with more than sixteen years of service credit may elect prior to retirement to receive, within ninety days following the effective date of retirement, a payment of the member contributions and interest together with matching employer contributions, calculated pursuant to the provisions of section 24-51-408 (1), that are associated with the service credit earned during the seventeenth through the twentieth years. This payment shall negate the service credit earned during those years.



§ 24-51-407. Interest

(1) Member contributions shall earn interest beginning with the date of the first contribution, and, on succeeding balances, from the date of the first contribution through either the date the member contribution account is refunded and matching employer contributions are paid, the date a single payment is paid to the beneficiary, the date survivor benefits become payable, or the date of retirement, whichever occurs first.

(2) Member contributions made prior to July 1, 1995, shall earn interest at the rate of six and eight-tenths percent per year, compounded annually, in lieu of the former rate, if a member contribution account exists for the person on July 1, 1995.

(3) From July 1, 1995, to June 30, 2004, member contributions shall earn interest at a rate equal to eighty percent of the actuarial investment assumption rate, compounded annually, that was in effect at the time interest was earned.

(4) On and after July 1, 2004, member contributions shall earn interest at a rate specified by the board, compounded annually, that is in effect at the time interest is earned. In no event shall the board specify a rate pursuant to this subsection (4) that exceeds five percent.

(5) Notwithstanding the provisions of this section, DPS member accounts existing as of December 31, 2009, shall be credited regular interest in accordance with section 24-51-1702 (31) through and including December 31, 2009. Thereafter, Denver public schools division member accounts shall earn interest in accordance with subsection (4) of this section.



§ 24-51-408. Matching employer contributions

(1) For members who receive a benefit or who receive a refund payable after meeting the age and service requirements for a service or reduced service retirement benefit, or for payments made to survivors or beneficiaries of members who die before retirement, matching employer contributions shall be an amount equal to the member contribution account less:

(a) Any amounts paid for the purchase of service credit;

(b) Any payments in lieu of member contributions; and

(c) Any interest accrued on the amounts specified in paragraphs (a) and (b) of this subsection (1).

(2) For members who have five or more years of earned service credit and receive a refund prior to sixty-five years of age and prior to meeting the age and service requirements for a service or reduced service retirement benefit, the amount of matching employer contributions paid shall be one-half of an amount equal to the member contribution account less:

(a) Any amounts paid for the purchase of service credit;

(b) Any payments in lieu of member contributions; and

(c) Any interest accrued on the amounts specified in paragraphs (a) and (b) of this subsection (2).

(2.5) Notwithstanding subsection (2) of this section, for a member who has less than five years of earned service credit as of the date of refund and who receives a refund prior to sixty-five years of age and prior to meeting the age and service requirements for a service or reduced service retirement benefit, the amount of matching employer contributions paid shall be one-half of an amount equal to the member contribution account accumulated prior to January 1, 2011, less:

(a) Any amounts paid for the purchase of service credit;

(b) Any payments in lieu of member contributions; and

(c) Any interest accrued on the amounts specified in paragraphs (a) and (b) of this subsection (2.5).

(3) Notwithstanding subsections (1) and (2) of this section, for members of the local government division and for payments made to survivors or beneficiaries of such members who die before retirement, the amount of matching employer contributions shall be eighty percent of the amount that would be paid to members, survivors, or beneficiaries in divisions of the association other than the local government division if the local government division members had the same contribution history and age as the members of the other divisions. Notwithstanding any other provision of this subsection (3) to the contrary, the amount of matching employer contributions for members of the local government division shall be as provided in subsections (1) and (2) of this section effective on July 1 of any year in which the most recent determination of the association's actuary specifies that such contributions for the local government division will not cause the amortization period in such division to exceed thirty years.

(4) The provisions of this section shall not apply to DPS member contribution accounts that exist on December 31, 2009, with regard to past contributions or future contributions. Member contribution accounts in the Denver public schools division created on or after January 1, 2010, shall be governed by this section.



§ 24-51-408.5. Matching employer contribution on voluntary contributions made by members to tax-deferred retirement programs

(1) For any member who makes a voluntary contribution to any eligible tax-deferred retirement program, the employer shall make a matching contribution on such voluntary contribution to the eligible tax-deferred retirement program subject to the provisions of this section. A member of the defined contribution plan pursuant to part 15 of this article shall not be eligible for matching contributions under this section on voluntary contributions made from salary earned as a member of the defined contribution plan.

(2) The tax-deferred retirement programs that are eligible to receive matching employer contributions in accordance with subsection (1) of this section shall include any tax-deferred retirement program in which the member participates:

(a) That is available to members and is either established in accordance with state law or sponsored by the employer; and

(b) (I) That is authorized under section 401 (k), 403 (b), or 457 of the federal "Internal Revenue Code of 1986", as amended; or

(II) That is authorized as a defined contribution plan under section 401 (a) of the federal "Internal Revenue Code of 1986", as amended.

(3) The level of the matching employer contribution on voluntary contributions by members to eligible tax-deferred retirement programs shall be set by the board annually not later than September 1 of each year. The level set by the board shall apply for the following calendar year. The level shall be set separately for each division of the association and shall be based on the percentage of salary for each division available for matching contributions according to subsection (4) of this section. When setting the level of the matching employer contribution on voluntary contributions to eligible tax-deferred retirement programs, the board shall specify the percentage of a member's voluntary contribution to be matched by the employer and the maximum voluntary contribution by any member subject to the matching employer contribution.

(4) The matching employer contribution on voluntary contributions to eligible tax-deferred retirement programs shall terminate for payroll periods that end after the last day of the calendar month following April 2004 and thereafter shall resume only when the actuary determines that the actuarial value of assets exceeds one hundred ten percent of actuarial accrued liabilities. One-half of the amount of a reduction in the employer contribution rates as determined in subsection (5) of this section to amortize any overfunding in the respective division's trust fund shall be available for matching employer contributions.

(5) If the actuarial value of assets exceeds one hundred ten percent of the actuarial accrued liabilities in any division, as determined by the association's actuary, the division shall be considered overfunded by the amount of the difference. If a division is overfunded, the association's actuary shall determine not later than September 1 of each year the reduction in the employer contribution rates specified in section 24-51-401(1.7) necessary to amortize the overfunding in excess of one hundred ten percent up to one hundred fifteen percent of actuarial accrued liabilities over a period of thirty years. The amount of any overfunding in excess of one hundred fifteen percent of actuarial accrued liabilities shall be amortized over a period of twenty years. The calculation of the amount for any fiscal year of any decrease in the employer contribution rates due to overfunding shall be determined using the actuary's calculation from the preceding September 1.

(6) (a) If a division's trust fund is determined to be overfunded pursuant to subsection (5) of this section, then commencing with the fiscal year that begins following the actuary's calculation from the preceding September 1, the employer contribution rate specified in section 24-51-401 (1.7) for state division employers, for school division employers, local government division employers, and judicial division employers shall be reduced to amortize any overfunding in the respective division's trust fund by twenty percent of the amount of any reduction in the employer contribution rates as determined in accordance with subsection (5) of this section. The calculation of the amount of any reduction in the employer contribution rates due to overfunding shall be determined using the actuary's calculation from the preceding September 1.

(a.5) (Deleted by amendment, L. 2004, pp. 698, 1945, § § 5, 19, effective July 1, 2004, and January 1, 2006.)

(b) Each employer shall subtract from their regular contribution to the association an amount equal to the amount that the employer paid as matching contributions on members' voluntary contributions to eligible tax-deferred retirement programs pursuant to this section.

(c) In no event shall the total reduction in any division's employer contribution rate pursuant to this subsection (6) cause the employer contribution rate to be inadequate to pay contributions required for the health care trust fund as specified in section 24-51-208 (1)(f).

(7) Employers shall pay a matching contribution on a member's voluntary contribution directly to the eligible tax-deferred retirement program or programs to which the member contributes. Employers shall submit a report to the association concerning payments made pursuant to this subsection (7). The report shall include the amount of the voluntary contributions and matching employer contributions and the programs to which the contributions were paid.

(8) The provisions of this section shall not apply to employers affiliated with the Denver public schools division or DPS members.



§ 24-51-409. Refund of erroneous member contribution

(1) It is the intent of the general assembly that the association consider the payment of interest on any erroneous contribution made to a member contribution account and later refunded to the member. It is the further intent of the general assembly that, if the member was intentionally and actively involved in an erroneous contribution with an intent to increase a retirement benefit by including contributions to the member contribution account that were not based on salary, then interest may be withheld by the association as provided in this section.

(2) The association shall refund to an employer, for payment to a member, any erroneous contribution, as defined in section 24-51-101 (21.5), that was made by the employer to a member contribution account. The association shall refund to the employer for payment to such member, in addition to the amount of the erroneous contribution, interest in the amount specified in section 24-51-101 (28)(c) for the period beginning on the date of the contribution and ending on the date of the refund; except that, if the member was intentionally and actively involved in the erroneous contribution made to his or her member contribution account, the refund of interest on that amount may be withheld by the association.



§ 24-51-410. Anticipation of forfeitures in determining plan cost

Any benefits forfeited upon a termination of membership in the association shall be anticipated in determining the cost of the plan.



§ 24-51-411. Amortization equalization disbursement

(1) Beginning January 1, 2006, each employer shall deliver to the association an amortization equalization disbursement and, beginning January 1, 2008, a supplemental amortization equalization disbursement pursuant to the same procedures specified for employer contributions in section 24-51-401 (1.7).

(2) For the calendar year beginning January 1, 2006, the amortization equalization disbursement shall be one-half of one percent of the employer's total payroll. The amortization equalization payment shall increase by one-half of one percent of total payroll on January 1, 2007, and, subject to subsection (4) of this section, shall increase by four-tenths of one percent of total payroll at the start of each of the calendar years following 2007 through 2012. For purposes of this section, the employer's total payroll shall be calculated by applying the definition of salary, pursuant to section 24-51-101 (42), to the payroll for all employees working for the employer who are members of the association, or who were eligible to elect to become members of the association on or after January 1, 2006, including any amounts paid in connection with the employment of a retiree by an employer pursuant to section 24-51-1101 (2). Beginning January 1, 2010, employers of the Denver public schools division shall pay the then-applicable accumulated rate of amortization equalization disbursement and the escalating rate in accordance with the provisions of this section.

(3) For the calendar year beginning January 1, 2013, for employers in the school and Denver public schools divisions, the amortization equalization disbursement payment shall increase by four-tenths of one percent of total payroll at the start of each of the calendar years through 2015. For the calendar year 2016, for employers in the school and Denver public schools divisions, the amortization equalization disbursement payment shall increase by three-tenths of one percent of total payroll at the start of the 2016 calendar year. For purposes of this section, the employer's total payroll shall be calculated by applying the definition of salary, pursuant to section 24-51-101 (42), to the payroll for all employees working for the employer who are members of the association, or who were eligible to elect to become members of the association on or after January 1, 2006, including any amounts paid in connection with the employment of a retiree by an employer pursuant to section 24-51-1101 (2).

(3.5) For the calendar year beginning January 1, 2013, for employers in the state division, the amortization equalization disbursement payment shall increase by four-tenths of one percent of total payroll at the start of each of the calendar years through 2017. For purposes of this section, the employer's total payroll shall be calculated by applying the definition of salary, pursuant to section 24-51-101 (42), to the payroll for all employees working for the employer who are members of the association, or who were eligible to elect to become members of the association on or after January 1, 2006, including any amounts paid in connection with the employment of a retiree by an employer pursuant to section 24-51-1101 (2).

(4) For employers in the local government division and the judicial division, the amortization equalization disbursement shall not exceed the 2010 calendar year rates unless the rates are required to increase in accordance with subsection (4.5) or (9) of this section.

(4.5) For the calendar year beginning January 1, 2019, for the employers in the judicial division, the amortization equalization disbursement payment shall be three and four-tenths percent of the employer's total payroll. The amortization equalization disbursement payment for employers in the judicial division shall increase by four-tenths of one percent of total payroll on January 1, 2020, and shall increase by four-tenths of one percent of total payroll at the start of each of the calendar years following 2020 through 2023. For purposes of this section, the employer's total payroll shall be calculated by applying the definition of salary, as defined in section 24-51-101 (42), to the payroll for all employees working for the employer who are members of the association, including any amounts paid in connection with the employment of a retiree by an employer pursuant to section 24-51-1101 (2).

(5) For the calendar year beginning January 1, 2008, the supplemental amortization equalization disbursement shall be one-half of one percent of the employer's total payroll. The supplemental amortization equalization disbursement, subject to subsection (7) of this section, shall increase by one-half of one percent of total payroll on January 1 of each year following 2008 through 2013. For purposes of this section, the employer's total payroll shall be calculated by applying the definition of salary, pursuant to section 24-51-101 (42), to the payroll for all employees working for the employer who are members of the association, or who were eligible to elect to become members of the association on or after January 1, 2006, including any amounts paid in connection with the employment of a retiree by an employer pursuant to section 24-51-1101 (2). Beginning on January 1, 2010, employers of the Denver public schools division shall pay the then-applicable accumulated rate of supplemental amortization equalization disbursement and the escalating rate in accordance with the provisions of this section.

(6) For the calendar year beginning January 1, 2014, for employers in the school and Denver public schools divisions, the supplemental amortization equalization disbursement payment shall increase by one-half of one percent of total payroll at the start of each of the calendar years through 2018. For purposes of this section, the employer's total payroll shall be calculated by applying the definition of salary, pursuant to section 24-51-101 (42), to the payroll for all employees working for the employer who are members of the association, or who were eligible to elect to become members of the association on or after January 1, 2006, including any amounts paid in connection with the employment of a retiree by an employer pursuant to section 24-51-1101 (2).

(6.5) For the calendar year beginning January 1, 2014, for employers in the state division, the supplemental amortization equalization disbursement payment shall increase by one-half of one percent of total payroll at the start of each of the calendar years through 2017. For purposes of this section, the employer's total payroll shall be calculated by applying the definition of salary, pursuant to section 24-51-101 (42), to the payroll for all employees working for the employer who are members of the association, or who were eligible to elect to become members of the association on or after January 1, 2006, including any amounts paid in connection with the employment of a retiree by an employer pursuant to section 24-51-1101 (2).

(7) For employers in the local government division and the judicial division, the supplemental amortization equalization disbursement shall not exceed the 2010 calendar year rates unless the rates are required to increase in accordance with subsection (7.5) or (9) of this section.

(7.5) For the calendar year beginning January 1, 2019, for the employers in the judicial division, the supplemental amortization equalization disbursement payment shall be three and four-tenths percent of the employer's total payroll. The supplemental amortization equalization disbursement payment for employers in the judicial division shall increase by four-tenths of one percent of total payroll on January 1, 2020, and shall increase by four-tenths of one percent of total payroll at the start of each of the calendar years following 2020 through 2023. For purposes of this section, the employer's total payroll shall be calculated by applying the definition of salary, as defined in section 24-51-101 (42), to the payroll for all employees working for the employer who are members of the association, including any amounts paid in connection with the employment of a retiree by an employer pursuant to section 24-51-1101 (2).

(8) The amortization equalization disbursement and the supplemental amortization equalization disbursement payments by employers in the state, school, and Denver public schools divisions shall continue at the rate specified in subsections (3), (3.5), (6), and (6.5) of this section until adjusted pursuant to this subsection (8). When the actuarial funded ratio of the state, school, or Denver public schools division of the association, based on the actuarial value of assets, is at or above one hundred three percent as determined in the annual actuarial study of the association, the amount of the amortization equalization disbursement and supplemental amortization equalization disbursement shall be reduced, in equal parts, for that particular division by one-half of one percent each. If the actuarial funded ratio of the division based on the actuarial value of assets reaches one hundred three percent and subsequently the actuarial funded ratio of the division is below ninety percent, the amortization equalization disbursement and supplemental amortization equalization disbursement shall be increased by one-half of one percent each; except that, at no time shall the amortization equalization disbursement for the school and Denver public schools divisions exceed four and one-half percent or for the state division exceed five percent nor shall the supplemental amortization equalization disbursement for the school and Denver public schools divisions exceed five and one-half percent each or for the state division exceed five percent.

(9) The amortization equalization disbursement and the supplemental amortization equalization disbursement payments by employers in the local government division shall continue at the rate specified in subsections (4) and (7) of this section until adjusted pursuant to this subsection (9). The amortization equalization disbursement and the supplemental amortization equalization disbursement payments by employers in the judicial division shall continue at the rates specified in subsections (4), (4.5), (7), and (7.5) of this section until adjusted pursuant to this subsection (9). When the actuarial funded ratio of the local government division or judicial division of the association, based on the actuarial value of the assets, is at or above one hundred three percent as determined in the annual actuarial study of the association, the amount of the amortization equalization disbursement and supplemental amortization equalization disbursement shall be reduced for employers in that particular division by one-half of one percent each. If the actuarial funded ratio of the division based on the actuarial value of the assets reaches ninety percent and subsequently the actuarial funded ratio of the division is below ninety percent, the amortization equalization disbursement and supplemental amortization equalization disbursement shall be increased by one-half of one percent each; except that, at no time shall the amortization equalization disbursement or the supplemental amortization equalization disbursement exceed five percent each.

(10) For state employers in the state division, for the 2007-08 state fiscal year and for each fiscal year through the 2016-17 state fiscal year, from the amount of changes to state employees' salaries and any adjustments to the annual general appropriation act pursuant to section 24-50-104, an amount equal to one-half of one percent of total salary shall be deducted and such amount shall be utilized by the employer to fund the supplemental amortization equalization disbursement. For the school, local government, judicial, and Denver public schools divisions, and the remaining employers in the state division who are not state employers, the supplemental amortization equalization disbursement shall, to the extent permitted by law, be funded by allocation of funds otherwise available for use as employee compensation increases prior to award as salary or other compensation to employees.

(11) Moneys made available due to any reduction in the supplemental amortization equalization disbursement pursuant to subsection (8) or (9) of this section, whichever is applicable, shall, to the extent permitted by law, be allocated to employee compensation increases to the extent such source was originally used by an employer to fund the supplemental amortization equalization disbursement.



§ 24-51-412. Denver public schools district - contributions and disbursements - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The Denver public schools has ongoing payment obligations related to certain pension certificates of participation that were issued in 1997 and 2008, referred to in this section as "PCOPS";

(b) Proceeds of the PCOPS were contributed to the Denver public schools retirement system trust fund, resulting in a funded ratio of the Denver public schools retirement system that exceeds the funded ratio of the school division of the association;

(c) As specified in section 24-51-401, "Table A - Contribution Rates", the employers in the Denver public schools division are scheduled to pay a contribution rate three and six-tenths percent higher than employers in the school division of the association;

(d) In recognition of the fact that Denver public schools retirement system's funded ratio exceeds that of the school division of the association as a result of the contributions from the PCOPS, the payments the Denver public schools makes in respect to the PCOPS provides a basis for the use of an offset in calculating the total of its employer contribution and the amortization equalization disbursement and supplemental amortization equalization disbursement.

(2) Due to the circumstances specified in subsection (1) of this section, contributions required to be made by employers in the Denver public schools division pursuant to section 24-51-401 (1.7)(a) and disbursements required to be made pursuant to section 24-51-411 shall be reduced by an amount in each year equal to the obligations of the Denver public schools with respect to outstanding PCOPS, or any obligations incurred to refinance the PCOPS, at a fixed effective annual interest rate of eight and one-half percent and with principal maturities as they exist on January 1, 2010, or on the date of issuance of any obligations to refinance the PCOPS, recognizing that it is not the intention to increase substantially the offset by accelerating principal maturities through refinancing. The annual offset may be applied by the Denver public schools in installments as it determines so long as there are sufficient monthly contributions to fund the DPS health care trust fund and the annual increase reserve required pursuant to section 24-51-1009, taking into account the true-up provisions in section 24-51-401, and the calculation of the offset shall be included in the contribution reports required by section 24-51-401 (1.7)(a). Since, as stated in paragraph (b) of subsection (1) of this section, the funded ratio of the Denver public schools retirement system trust fund presently exceeds that of the school division of the association, the anticipated equalization of the funded ratios over a thirty-year period of the two divisions provided in section 24-51-401 (2) may necessarily result in a decline in the funded ratio of the Denver public schools division trust fund. Denver public schools shall annually submit to the association audited financial statements showing the actual debt service experience related to the PCOPS.

(3) Pursuant to section 24-51-1701, the board of the association presently intends to present recommendations to the general assembly concerning the association's defined benefit plans, including the school division and the Denver public schools division, to attempt to assure security and sustainability of the plans. Nothing contained in these findings and declarations or elsewhere in this article is intended to restrict the powers of the general assembly to fix and adjust the level of contributions or disbursements required of employers hereafter.

(4) (a) Under no circumstance shall any debt obligations of the Denver public schools become obligations of the association, any other employer affiliated with the association, or the state. In addition, under no circumstance shall any obligations of the association under a debt instrument issued by the association become obligations of the Denver public schools.

(b) Nothing in this subsection (4) shall limit the application of any of the following provisions to Denver public schools, any charter school that is chartered by Denver public schools, or any charter school that serves students of Denver public schools: Section 22-41-110, C.R.S., relating to timely payment of school district obligations; section 22-30.5-406, C.R.S., relating to direct payment of charter school bonds; section 22-30.5-408, C.R.S., relating to the replenishment of charter school debt service reserve funds; or any other program that is available to school districts or charter schools that meet the conditions set forth in state law.






Part 5 - Service Credit

§ 24-51-501. Earned service credit

(1) Service credit is earned for periods of employment with an employer during which salary is received by such employee and contributions are made to the association pursuant to the provisions of section 24-51-401 (1.7). No service credit shall be earned in connection with the payment of working retiree contributions.

(2) One year of service credit is earned for twelve calendar months of employment, for which contributions to the association are made, in which a member in each month earns salary greater than or equal to eighty times the federal minimum wage hourly rate in effect at the time of service. A member who is employed in a position in which the employment pattern covers a period of at least eight months but less than twelve months per year shall earn one year of service credit if at least eight months of service credit are earned during the months in which the member is employed during the year.

(3) Earned service credit for periods of employment which do not meet the requirements described in subsection (2) of this section shall be determined by the ratio of actual salary received to eighty times the federal minimum wage hourly rate in effect at the time of service and the ratio of the number of months for which contributions are remitted to the number of months required for one year of service credit.

(4) Earned service credit shall be recorded on an annual basis.

(5) Earned service credit shall not extend beyond the date of death of a member.

(6) Service credit of DPS members prior to or on December 31, 2009, shall be governed by section 24-51-1710. Beginning January 1, 2010, DPS members shall earn service credit pursuant to this section and shall purchase service credit relating to a refunded member contribution account and noncovered employment pursuant to this part 5; except that purchases by DPS members that are ongoing as of January 1, 2010, shall be governed by section 24-51-1705.



§ 24-51-502. Purchased service credit

(1) A member may qualify earlier for service retirement, reduced service retirement, or increased benefits through the purchase of additional service credit.

(2) Service credit purchases are limited to those specified in this part 5.

(3) Service credit purchased pursuant to this part 5 by members who were members, inactive members, or retirees on December 31, 2006, shall be subject to the benefit provisions in effect for the existing member contribution account. Service credit purchased pursuant to this part 5 by members who were not members, inactive members, or retirees on December 31, 2006, shall be subject to the benefit provisions in effect for such member at the time of the initiation of payment of the purchase.



§ 24-51-503. Purchase of service credit relating to a refunded member contribution account

(1) Except as otherwise provided in section 24-51-318, the service credit forfeited with a refund pursuant to the provisions of section 24-51-405 may be purchased upon the former member's resumption of membership and after completion of one year of earned service credit by such member.

(2) For members who were members, inactive members, or retirees on December 31, 2006, and for DPS members, the cost to purchase the forfeited service credit shall be the amount refunded plus interest accrued from the date of refund to completion of purchase.

(3) Repealed.

(4) For members who were not members, inactive members, or retirees on December 31, 2006, the cost to purchase the forfeited service credit shall be the amount refunded, plus interest accrued from the date of refund to completion of purchase, plus an amount equal to one percent of the member's highest average salary for each month or partial month of service credit to be purchased. The highest average salary shall be calculated either based on the salary currently reflected in the member account or by assuming the member's account has been credited with the service credit and salary associated with the forfeited service credit which is the subject of the purchase, whichever is higher. The one percent of highest average salary for each month or partial month of service credit purchased shall be allocated to the annual increase reserve pursuant to part 10 of this article. This subsection (4) shall not apply to DPS members.



§ 24-51-504. Purchase of service credit relating to a paid sabbatical leave

(1) The portion of service credit not earned during a paid sabbatical leave granted after July 1, 1966, may be purchased if the member makes member contributions on the difference between the partial salary paid and the salary which would have been paid if the paid sabbatical leave had not been taken.

(2) Such member contributions made pursuant to the provisions of subsection (1) of this section may be made concurrently with member contributions on the partial salary paid for such sabbatical leave or after the sabbatical leave has ended at the current rate of member contributions plus interest from the date the sabbatical leave began until such purchase is complete.



§ 24-51-505. Purchase of service credit relating to noncovered employment

(1) Service credit may be purchased for any period of previous employment with any public or private employer in the United States, its territories, or any foreign country subject to the following conditions:

(a) If the service credit to be purchased is for noncovered employment with an employer affiliated with the association, the member must have one year of earned service credit with the association at the time of the purchase. If the service credit to be purchased is for previous employment with a nonaffiliated employer, the member must have one year of earned service credit with the association at the time of the purchase; except that, if the previous employment for which the service credit is to be purchased is nonqualified service, as defined in section 415 (n)(3)(C) of the federal "Internal Revenue Code of 1986", as amended, and the member first became a member of the association on or after January 1, 1999, the member must have five years of earned service credit with the association at the time of the purchase.

(b) The member must provide documentation of the dates of employment and a record of salary received.

(c) The member must provide certification from any retirement program covering such employment that the service credit to be purchased has not vested with that program, except to the extent otherwise required by federal law.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), one year of service credit may be purchased for each year of noncovered employment determined pursuant to the provisions of section 24-51-501 (2) to (4) applicable to earned service credit.

(b) Members who first became members on or after January 1, 1999, may purchase no more than five years of service credit for noncovered employment that is nonqualified service, as defined in section 415 (n)(3)(C) of the federal "Internal Revenue Code of 1986", as amended.

(c) Members who initiate a purchase on or after November 1, 2003, may not purchase service credit that would cause the total years of noncovered service purchased during their membership to exceed ten years. This limit shall not apply to members who provide all required documentation of previous service to the association by October 31, 2003, together with application to purchase the service if the purchase is successfully completed pursuant to the service credit purchase agreement resulting from said application.

(d) Members employed by a public entity affiliated with the association pursuant to section 24-51-309 may purchase service credit for years employed by the entity without limit, if the purchase is completed before the member terminates employment with the entity, and any such purchase for years employed by the entity in excess of ten years is completed or installment payments initiated within three years after the date the employer affiliates with the association or November 1, 2006, whichever is later.

(3) The cost to purchase service credit for noncovered employment shall be determined by the board and shall be sufficient to pay the actuarial liability associated with the purchase.

(4) (Deleted by amendment, L. 95, p. 263, § 5, effective July 1, 1995.)

(5) Repealed.

(6) Service credit purchased pursuant to the provisions of this section for periods of nonmembership shall not be credited toward the earned service credit requirement for disability retirement benefits as provided for in part 7 of this article or the earned service credit requirement for survivor benefit coverage as provided for in part 9 of this article.

(7) A portion of the amount paid by a member to purchase service credit related to noncovered employment shall be transferred to the health care trust fund on the effective date of the member's retirement or, in case of death prior to retirement, on the effective date of the survivor benefit. The amount transferred shall be one and two one-hundredths percent of the member's highest average salary at the time of the purchase, with interest at the rate specified in section 24-51-101 (28)(a).



§ 24-51-506. Payments for purchased service credit

(1) Service credit purchases may be made by a lump-sum payment, by installment payments, by a trustee-to-trustee transfer or a direct rollover of an eligible rollover distribution from a plan described in section 402 (c)(8)(B)(iii) to (vi) of the federal "Internal Revenue Code of 1986", as amended, including but not limited to the voluntary investment program established pursuant to part 14 of this article and the deferred compensation plan established pursuant to part 16 of this article, or by a rollover of a distribution from an individual retirement account or annuity described in section 408 (a) or 408 (b) of such code that is eligible to be rolled over and would otherwise be included in gross income. Service credit purchases shall be initiated and payment received in full during membership.

(2) Installment payments for service credit purchases are subject to the following provisions:

(a) Repealed.

(b) The first installment payment shall be paid to the association on the date required by the service credit purchase agreement, and all subsequent payments are due on the tenth calendar day of each month thereafter. Failure to make timely installment payments shall cause the service credit purchase agreement to be cancelled, and all payments received will be returned to the member.

(c) Purchased service credit shall be credited to the member upon completion of all installment payments due.

(3) Installment payments and interest shall be credited to the member contribution account. After installment payments are completed, they may not be withdrawn except with a refund pursuant to the provisions of section 24-51-405.

(4) Upon the death of a member prior to completion of the service credit purchase, any installment payments made up to the date of death shall be refunded to the person eligible to receive survivor benefits, or a single payment shall be made to such person.

(5) Any moneys a member pays for the purchase of service credit shall qualify for income tax deferral to the extent allowed by federal law.



§ 24-51-507. Uniformed service credit

(1) A member shall be granted additional service credit for uniformed service, as defined for reemployment right purposes under federal law, if:

(a) Such member had membership in the association at the time the uniformed service began;

(b) Such member was discharged from uniformed service and returned from the leave of absence for uniformed service to membership;

(c) The period of uniformed service is verified and is not already covered by association service credit upon return from uniformed service to membership; and

(d) All service credit forfeited by a refund pursuant to the provisions of section 24-51-405 is purchased.

(2) Uniformed service credit shall be limited to a maximum of five years.

(3) Death or any disability arising from uniformed service shall be excluded as a basis for disability retirement benefits or survivor benefits pursuant to the plan.

(4) The provisions of this section shall not apply to DPS members.



§ 24-51-508. Leave of absence for uniformed service

An employee who is on a leave of absence for uniformed service at the time his or her employer becomes affiliated with the association shall be entitled to service credit as provided for in section 24-51-507 upon becoming a member after returning to such employment.



§ 24-51-509. Combining service credit

Service credit earned by a member during the most recent period of membership shall be combined with the service credit associated with the existing member contribution account of such member. Notwithstanding the provisions of this section, members exercising portability between the Denver public schools division and other association divisions are governed by the provisions of section 24-51-1747, retirees suspending retirement or reduced service retirement benefits are governed by section 24-51-1103 (1), and DPS retirees suspending retirement benefits are governed by section 24-51-1726.5.






Part 6 - Service Retirement

§ 24-51-601. Retirement benefit reserve

A retirement benefit reserve is hereby created to provide retirement benefits to retirees and cobeneficiaries.



§ 24-51-602. Service retirement eligibility

(1) (a) Members, except state troopers, who have five years of service credit as of January 1, 2011, and who have met the age and service credit requirements stated in the following table shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603 (1)(a), (2), and (3):

TABLE B SERVICE RETIREMENT ELIGIBILITY

Age Requirement Service Credit Requirement (years) (years)

5030

6020

65 5

(a.5) Notwithstanding paragraph (a) of this subsection (1), any person except a state trooper who had five years of service credit as of January 1, 2011, and who was not a member, inactive member, or retiree on June 30, 2005, but was a member, inactive member, or retiree on December 31, 2006, shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603 (1)(a), (2), and (3) if the member has met the age and service credit requirements stated in the following table:

TABLE B.05 SERVICE RETIREMENT ELIGIBILITY

Age Requirement Service Credit Requirement (years) (years)

Any age35

5530

6020

65 5

(a.7) Notwithstanding paragraphs (a) and (a.5) of this subsection (1), any person except a state trooper who was not a member, inactive member, or retiree on December 31, 2006, or who was a member, inactive member, or retiree on December 31, 2006, but as of January 1, 2011, did not have five years of service credit, or who is a DPS member with less than five years of service credit as of January 1, 2011, shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603 (1)(a), (2), and (3), if the member has met the age and service credit requirements stated in the following table:

TABLE B.07 SERVICE RETIREMENT ELIGIBILITY

Age Requirement Service Credit Requirement (years) (years)

Any age 35

55 30

60 25

655

(b) State troopers who have met the age and service credit requirements stated in the following table shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603 (1) and (3):

TABLE B.1 SERVICE RETIREMENT ELIGIBILITY

Age Requirement Service Credit Requirement (years) (years)

Any Age30

5025

5520

65 5

(c) Members who were members, inactive members, or retirees on December 31, 2006, who had five years of service credit as of January 1, 2011, and who are fifty-five years of age or older shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603, without reduction pursuant to section 24-51-604, if they have at least five years of service credit and if the number of years of their age plus the number of years of their service credit equals eighty years or more.

(d) Members who were not members, inactive members, or retirees on December 31, 2006, but who were members, inactive members, or retirees on December 31, 2010, or members who were members, inactive members, or retirees on December 31, 2006, but as of January 1, 2011, did not have five years of service credit, or DPS members with less than five years of service credit as of January 1, 2011, and who are fifty-five years of age or older shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603, without reduction pursuant to section 24-51-604, if they have at least five years of service credit and if the number of years of their age plus the number of years of their service credit equals eighty-five years or more.

(1.5) (a) Members, except state troopers, who were not members, inactive members, or retirees on December 31, 2010, but who were members, inactive members, or retirees on December 31, 2016, and who have met the age and service requirements stated in the following table shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603:

TABLE B.2 SERVICE RETIREMENT ELIGIBILITY

Age Requirement Service Credit Requirement (years) (years)

Any Age35

5830

65 5

(b) Members who are eligible for a benefit pursuant to this subsection (1.5) and who are fifty-eight years of age or older shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603, without reduction pursuant to section 24-51-604, if they have at least five years of service credit and if the number of years of their age plus the number of years of their service credit equals eighty-eight years or more.

(1.7) (a) Members who were not members, inactive members, or retirees on December 31, 2016, who have met the age and service requirements stated in the following table and who are not eligible for service retirement benefits pursuant to subsection (1.8) of this section shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603:

TABLE B.3 SERVICE RETIREMENT ELIGIBILITY

Age Requirement Service Credit Requirement (years) (years)

Any Age35

6030

65 5

(b) Members who are eligible for a benefit pursuant to this subsection (1.7) and who are sixty years of age or older shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603, without reduction pursuant to section 24-51-604, if they have at least five years of service credit and if the number of years of their age plus the number of years of their service credit equals ninety years or more.

(1.8) (a) Members of the school division or Denver public schools division who were not members, inactive members, or retirees on December 31, 2016, who have met the age and service requirements stated in the following table shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603; except that at least the most recent ten years of service credit used in meeting the requirements of the table below must be earned in the school or Denver public schools divisions in order for the member to be eligible pursuant to this paragraph (a):

TABLE B.4 SERVICE RETIREMENT ELIGIBILITY

Age Requirement Service Credit Requirement (years) (years)

Any Age35

5830

65 5

(b) Members who are eligible for a benefit pursuant to this subsection (1.8) and who are fifty-eight years of age or older shall, upon written application and approval of the board, receive service retirement benefits pursuant to the benefit formula set forth in section 24-51-603, without reduction pursuant to section 24-51-604, if they have at least five years of service credit and if the number of years of their age plus the number of years of their service credit equals eighty-eight years or more.

(2) Members with less than five years of service credit shall be eligible for service retirement benefits pursuant to the provisions of section 24-51-605.5 upon reaching sixty-five years of age if contributions were made for sixty months.

(2.5) Members with less than five years of service credit who have not made contributions for sixty months shall be eligible for money purchase retirement benefits calculated pursuant to section 24-51-605.5 (2), upon reaching sixty-five years of age.

(3) Repealed.

(4) (Deleted by amendment, L. 2009, (SB 09-282), ch. 288, p. 1345, § 30, effective January 1, 2010.)

(5) (Deleted by amendment, L. 2010, (SB 10-001), ch. 2, p. 11, § 12, effective January 1, 2011.)



§ 24-51-603. Benefit formula for service retirement

(1) (a) Except as otherwise provided in subsection (2) of this section, effective July 1, 1997, the option 1 benefit or option A benefit, whichever is applicable, for service retirement for members shall be calculated by multiplying the highest average salary by two and one-half percent times each year and fraction of a year of service credit. The following formula shall be used for this calculation:

Highest Average Salary x (.025 x Years and Fraction of a Year).

(b) (Deleted by amendment, L. 92, p. 1134, § 4, effective July 1, 1992.)

(2) (a) (Deleted by amendment, L. 97, p. 773, § 11, effective July 1, 1997.)

(b) Except as otherwise provided in paragraph (c) of this subsection (2), on and after July 1, 1999, members of the judicial division who were members of that division on or before July 1, 1973, shall be eligible to receive an option 1 benefit upon retiring, which shall be calculated by multiplying the highest average salary by four percent times each year and fraction of a year for the first ten years of service credit, and by one and two-thirds percent times each year and fraction of a year in excess of ten years up to sixteen years of service credit, and by one and one-half percent times each year and fraction of a year in excess of sixteen years up to twenty years of service credit, and by two and one-half percent times each year and fraction of a year in excess of twenty years of service credit. The following formula shall be used for this calculation:

Highest Average Salary x [(.04 x Years and Fraction of a Year through 10 Years) + (.0166 x Years and Fraction of a Year over 10 and up to 16 Years) + (.015 x Years and Fraction of a Year over 16 and up to 20 Years) + (.025 x Years and a Fraction of a Year over 20 Years)].

(c) For any member of the judicial division who retires on or after July 1, 1999, and who is eligible to receive a benefit under this subsection (2), the association shall calculate the member's option 1 benefit under either subsection (1) of this section or this subsection (2), whichever results in the greater benefit.

(d) On July 1, 1999, for any member of the judicial division whose benefit became effective prior to July 1, 1999, and who is eligible to receive a benefit under this subsection (2), the association shall calculate the member's option 1 base benefit prospectively for benefit payments payable on or after July 1, 1999, under either subsection (1) of this section or this subsection (2), whichever results in the greater benefit. The association shall provide benefits to all such benefit recipients based upon such recalculated base benefits effective July 1, 1999.

(3) (a) Regardless of total years of service credit, the option 1 benefit or option A benefit, whichever is applicable, calculated pursuant to the provisions of this part 6 shall not exceed an amount equal to one hundred percent of the highest average salary, nor shall the option 1 benefit or option A benefit, whichever is applicable, exceed the maximum permitted under federal income tax law.

(b) (Deleted by amendment, L. 97, p. 773, § 11, effective July 1, 1997.)

(c) Except as provided in subsection (2) of this section, on July 1, 1997, for benefit recipients whose benefits became effective prior to July 1, 1997, the association shall recalculate each recipient's option 1 base benefit as set forth in subsection (1) of this section, prospectively for benefit payments payable on or after July 1, 1997. The association shall provide benefits to all such benefit recipients based upon such recalculated base benefits effective July 1, 1997.



§ 24-51-604. Reduced service retirement eligibility

DPS members with less than five years of service credit as of January 1, 2011, and members who have met the age and service credit requirements stated in the following table and who do not meet the requirements of section 24-51-602 shall, upon written application and approval of the board, receive reduced service retirement benefits pursuant to the benefit formula set forth in section 24-51-605:

TABLE C REDUCED SERVICE RETIREMENT ELIGIBILITY

Age Requirement Service Credit Requirement (years) (years)

5025

50State Troopers only20

5520

60 5



§ 24-51-605. Benefit formula for reduced service retirement

(1) (a) For a member who is a state trooper, who is eligible to retire on and after July 1, 1998, but on or before January 1, 2011, and who retires upon reaching fifty years of age or older but before reaching sixty years of age, a reduced service retirement benefit shall be the option 1 benefit for service retirement, as calculated according to the formula set forth in section 24-51-603, reduced by three percent for each year and a proportional percentage for each fraction of a year from the effective date of reduced service retirement to the date the member would have become eligible for a service retirement pursuant to the provisions of section 24-51-602 (1).

(b) For a member who is not a state trooper, who is eligible to retire on and after July 1, 1998, but on or before January 1, 2011, and who retires upon reaching fifty-five years of age or older but before reaching sixty years of age, a reduced service retirement benefit shall be the option 1 benefit for service retirement, as calculated according to the formula set forth in section 24-51-603, reduced by:

(I) Three percent for each year and a proportional percentage for each fraction of a year from the effective date of reduced service retirement to the date the member would have reached sixty years of age, or the date the member would have become eligible for a service retirement pursuant to the provisions of section 24-51-602 (1), if earlier than sixty years of age; and

(II) Four percent for each year and a proportional percentage for each fraction of a year from the date the member reaches sixty years of age to the date the member would have become eligible for a service retirement pursuant to the provisions of section 24-51-602 (1), if on such date the member would have been older than sixty years of age.

(c) For a member who is not a state trooper, who is eligible to retire on and after July 1, 1998, but on or before January 1, 2011, and who retires upon reaching sixty years of age or older but before reaching sixty-five years of age, a reduced service retirement benefit shall be the option 1 benefit for service retirement, as calculated according to the formula set forth in section 24-51-603, reduced by four percent for each year and a proportional percentage for each fraction of a year from the effective date of reduced service retirement to the date the member would have become eligible for a service retirement pursuant to the provisions of section 24-51-602 (1).

(2) Repealed.

(3) Notwithstanding the provisions of subsection (1) of this section, on and after July 1, 1993, for a member who is not a state trooper, who is eligible for a reduced service retirement benefit as of January 1, 2011, and who retires upon reaching fifty years of age or older but before reaching fifty-five years of age, a reduced service retirement benefit shall be the option 1 benefit for service retirement, as calculated according to the formula set forth in section 24-51-603, reduced by:

(a) Six percent for each year and a proportional percentage for each fraction of a year from the effective date of reduced service retirement to the date the member would have reached fifty-five years of age, or the date the member would have become eligible for a service retirement pursuant to the provisions of section 24-51-602 (1) if earlier than fifty-five years of age; and

(b) Three percent for each year and a proportional percentage for each fraction of a year from the date the member reaches fifty-five years of age to the date the member would have become eligible for a service retirement pursuant to the provisions of section 24-51-602 (1), if on such date the member would have been older than fifty-five years of age.

(4) For a member, DPS member, or inactive member who is not eligible for a retirement benefit as of January 1, 2011, the following provisions shall apply:

(a) For a member or inactive member who retires prior to reaching eligibility for a full service retirement benefit pursuant to section 24-51-602, a reduced service retirement benefit shall be the option 1 benefit for service retirement, as calculated according to the formula set forth in section 24-51-603, reduced by an actuarially determined percentage to ensure that, as of the effective date of retirement, the benefit is the actuarial equivalent of the service retirement benefit.

(b) For a DPS member who retires prior to reaching eligibility for retirement pursuant to section 24-51-1713 or 24-51-602, whichever is applicable, a retirement with an actuarial reduction shall be the option A benefit as calculated according to the formula set forth in section 24-51-1715 (1)(a)(I) or 24-51-603, whichever is applicable, reduced by an actuarially determined percentage to ensure that the benefit, as of the effective date of retirement, is the actuarial equivalent of the retirement benefit without an actuarial reduction.



§ 24-51-605.5. Benefit calculation for money purchase retirement benefit

(1) Members and vested inactive members who have met the age and service credit requirements for eligibility for a service retirement benefit or a reduced service retirement benefit shall, upon written application and approval of the board, receive the greater of:

(a) The retirement benefit calculated pursuant to section 24-51-603 or 24-51-605 for which the member is eligible; or

(b) The money purchase retirement benefit.

(2) The money purchase retirement benefit referred to in paragraph (b) of subsection (1) of this section shall be actuarially determined and shall be based upon the value on the effective date of retirement of the member contribution account and matching employer contributions. The benefit shall be considered a service retirement benefit for all purposes of this article.



§ 24-51-606. Vested inactive member rights

(1) Any member who was a member, inactive member, or retiree on December 31, 2006, who has earned at least five years of service credit and who terminates membership and does not elect to receive a refund pursuant to the provisions of section 24-51-405 shall be eligible for a benefit to become effective upon reaching the age specified in table B in section 24-51-602 for a service retirement or in table C in section 24-51-604 for a reduced service retirement.

(1.5) Any member who was not a member, inactive member, or retiree on December 31, 2006, who has earned at least five years of service credit and who terminates membership and does not elect to receive a refund pursuant to the provisions of section 24-51-405 shall be eligible for a benefit to become effective upon written application and approval by the board and upon reaching the age specified in table B.05, B.07, or B.1 of section 24-51-602, as applicable, for a service retirement or in table C of section 24-51-604 for a reduced service retirement. Notwithstanding the provisions of this subsection (1.5), for such a member who applies for retirement within ninety days after the member attains age and service eligibility, the effective date of retirement shall be the date the member attains such age and service eligibility.

(2) (a) A vested inactive member may make direct payments to the association in lieu of member contributions in order to acquire eligibility for retirement pursuant to the provisions of section 24-51-602 or 24-51-604. Said payments do not purchase service credit for benefit calculation purposes pursuant to the provisions of section 24-51-603 or 24-51-605.

(b) Direct payments in lieu of member contributions are calculated at the current member contribution rates multiplied by the most recent full-time monthly salary paid for the position previously held by the vested inactive member.

(c) Direct payments may be made by a lump-sum payment or by monthly installments. Lump-sum payments shall not cause the benefit to become payable earlier than the first eligible date for reduced service retirement.

(d) Retroactive lump-sum payments shall include interest assessed from the date of termination of membership until the date on which direct payments begin.

(e) Installment payments, if made, shall be made from the date of termination of membership until the first date of eligibility for service retirement or reduced service retirement, as elected by the vested inactive member.

(f) Installment payments shall become due without notice on the tenth calendar day of each month. Failure to make timely installment payments shall cause all such payments to be refunded to the vested inactive member, and eligibility for retirement which was to be acquired by such payments shall be negated.

(g) Upon the death of a vested inactive member prior to the conclusion of direct payments in lieu of member contributions as authorized pursuant to the provisions of this section and prior to retirement, payments made up to the date of death shall be refunded to the person eligible to receive survivor benefits.

(h) Eligibility to make direct payments in lieu of member contributions shall be limited to vested inactive members who terminate membership before July 1, 2003, and make payments as specified in this section.



§ 24-51-606.5. Indexation of benefits for vested inactive members

A vested inactive member who was a member or inactive member on December 31, 2006, who has reached the age and service requirements for a service or reduced service retirement benefit on or before January 1, 2011, and who has at least twenty-five years of service credit prior to terminating membership shall be eligible, upon retirement, for a benefit, as calculated pursuant to the provisions of section 24-51-603 or 24-51-605, which has been increased by the annual increase specified in sections 24-51-1001 to 24-51-1003, from the date of termination of membership or July 1, 1993, whichever is later, to the effective date of retirement.



§ 24-51-607. Benefit formula for service retirement or reduced service retirement involving direct payments

A benefit for service retirement or reduced service retirement involving direct payments made by a vested inactive member shall be the option 1 benefit for service retirement, as calculated according to the formula set forth in section 24-51-603 or 24-51-605; except that the amount of the benefit shall then be multiplied by the ratio of service credit to the service credit required for eligibility as set forth in table B in section 24-51-602 or table C in section 24-51-604, whichever is applicable.



§ 24-51-609. Service credit exceeding twenty years

(1) Service credit in excess of twenty years accrued on or before July 1, 1969, shall be included in the computation of the option 1 initial benefit for service retirement pursuant to the provisions of section 24-51-603 or 24-51-605, whichever is applicable.

(2) On or before July 1, 1993, the association shall recalculate the initial benefit for all benefit recipients whose benefits became effective prior to July 1, 1992, pursuant to the benefit formula specified by the provisions of section 24-51-603 or 24-51-605, whichever is applicable. The association shall provide benefits to all such benefit recipients based upon such recalculated initial benefits effective from July 1, 1992.



§ 24-51-610. Division from which a member retires

The division in which the retiree had membership immediately preceding the date of retirement shall be the division from which the member retires.



§ 24-51-611. Maximum limit under federal law

Notwithstanding any other provision of this article, no benefit paid to any benefit recipient shall exceed the maximum permitted for qualified retirement plans pursuant to section 401 (a)(17) or section 415 of the federal "Internal Revenue Code of 1986", as amended, including but not limited to all cost-of-living adjustments permitted by such code. Any changes in the maximum compensation limit under said section 401 (a)(17) shall be applied prospectively. No contribution made pursuant to part 5 of this article or to section 24-51-606 (2) shall cause the limits in section 415 (n) of such code to be exceeded.



§ 24-51-612. Required benefit commencement date

(1) Payment of retirement benefits, for vested inactive members and deferred DPS members who are eligible to receive retirement benefits and who have not applied for such pursuant to the provisions of section 24-51-602, shall commence no later than April 1 of the calendar year following the calendar year in which the vested inactive member or deferred DPS member attains seventy and one-half years of age.

(2) Payment of retirement benefits, for members and DPS members who are eligible to receive retirement benefits and who have not applied for such pursuant to the provisions of section 24-51-602, and who continue membership after attaining seventy and one-half years of age, shall commence on the effective date of retirement.



§ 24-51-615. Distribution of benefits

Distribution of benefits from each division trust fund shall be made in accordance with section 401 (a)(9) of the federal "Internal Revenue Code of 1986", as amended, including the incidental death benefit requirement in section 401 (a)(9)(G), and the applicable treasury regulations and internal revenue service rulings and other interpretations issued thereunder, including treasury regulations sections 1.401 (a)(9)-2 to 1.401 (a)(9)-9. The provisions of this section shall override any distribution options that are inconsistent with section 401 (a)(9) of the federal "Internal Revenue Code of 1986", as amended, to the extent that those distribution options are not grandfathered under treasury regulations section 1.401 (a)(9)-6.






Part 7 - Short-Term Disability and Disability Retirement

§ 24-51-701. Eligibility to apply for short-term disability program payments and disability retirement

(1) Except as otherwise provided for in this section, any member shall be eligible to apply for disability retirement benefits or short-term disability program payments if:

(a) Application is received by the association within ninety days after the date of termination of employment;

(b) The member contribution account has not been refunded;

(c) The member has at least five years of earned service credit, of which at least six months have been earned during the most recent period of membership;

(d) The member is not eligible for service retirement pursuant to the provisions of section 24-51-602.

(2) State troopers shall be eligible to apply for disability retirement or short-term disability program payments immediately upon becoming state troopers if the disability resulted from injuries sustained during the performance of duties as a state trooper.

(3) Members of the judicial division shall be eligible to apply for disability retirement or short-term disability program payments without regard to the amount of earned service credit or to eligibility for service retirement.

(4) Applications for disability for DPS members filed on or before December 31, 2009, shall be governed by the disability provisions of section 24-51-1734, and on or after January 1, 2010, disability shall be governed by the provisions of this part 7. Persons receiving disability benefits under the DPS plan as of December 31, 2009, shall continue to receive such benefits in accordance with the DPS plan.



§ 24-51-702. Disability programs

(1) The association shall provide for two types of disability programs for disabilities incurred on or before termination of employment:

(a) Short-term disability. A member who is found by the disability program administrator to be mentally or physically incapacitated from performance of the essential functions of the member's job with reasonable accommodation as required by federal law, but who is not totally and permanently incapacitated from regular and substantial gainful employment, shall be provided with reasonable income replacement, or rehabilitation or retraining services, or a combination thereof, under a program provided by the disability program administrator for a period specified in the rules adopted by the board. The cost of the program shall be funded by the association.

(b) Disability retirement. A member who is found by the disability program administrator to be totally and permanently mentally or physically incapacitated from regular and substantial gainful employment as of the date of termination of employment shall be placed on disability retirement, and the association shall provide to such person a benefit as calculated in section 24-51-704. The benefit shall be paid directly by the association. A member of the judicial division shall also be eligible for disability retirement upon the entry of an order of retirement pursuant to section 23 of article VI of the state constitution for a disability interfering with the performance of the member's duties that is, or is likely to become, of a permanent nature.



§ 24-51-703. Disability program design and administration

The association shall contract with a disability program administrator to determine disability, to provide short-term disability insurance coverage, and to administer the short-term disability program. A contract shall conform to rules adopted by the board, which rules shall include but not be limited to standards relating to the determination of disability; the independent review, by a qualified panel, of determinations made by the disability program administrator and challenged by the applicant; requirements for medical or psychological examinations; the adjustment or termination of payments based on the mental or physical condition of the program participant; the change of status of a program participant from short-term disability to disability retirement or from disability retirement to short-term disability based on the mental or physical condition, education, training, and experience of the program participant; and the monitoring of the disability program administrator's performance by the association.



§ 24-51-704. Calculation of disability retirement benefit

Except as otherwise provided in this section, the disability retirement benefit shall be equal to the amount of the benefit payable pursuant to the provisions of section 24-51-603 which would have been payable upon reaching sixty-five years of age. Such calculation shall include earned and purchased service credit accumulated up to the date of disability plus projected service credit up to sixty-five years of age but not to exceed a total of twenty years of service credit. In no case shall the amount of any disability retirement benefit exceed fifty percent of the highest average salary of said member unless the member has earned and purchased service credit in excess of twenty years which entitles the member to receive the benefit provided pursuant to the provisions of section 24-51-603, based on the actual service credit of said member.



§ 24-51-705. Ineligibility

If any disability is the direct result of any intentionally self-inflicted injury, the member shall not be eligible for short-term program participation or disability retirement benefits.



§ 24-51-706. Disability determination for members of the judicial division

The earned service credit of a member of the judicial division who retires due to disability shall include such service credit as would have been earned had membership continued to the end of the term of office which the member was serving at the time of termination of employment.



§ 24-51-707. Continuation of disability retirement benefits - reduction based on earned income - applications made prior to January 1, 1999

(1) For any disability retiree whose disability retirement date is on or after July 1, 1988, and whose application for disability retirement was received by the association prior to January 1, 1999, the amount of the annual disability benefit shall be reduced by one-third of the amount by which the income earned by such retiree in the preceding calendar year plus the amount of the initial benefit multiplied by twelve exceeds the highest average salary of such retiree multiplied by twelve. The following formula shall be used to determine said reduction:

[Earned Income + (Initial Benefit x 12) - (Highest Average Salary x 12)] x 1/3

(2) The provisions of this section shall apply from the date of disability retirement or January 1, 1989, whichever is later, to the date the retiree meets the requirements for service retirement set forth in section 24-51-602 (1). Unless such disability benefit has been terminated, the provisions of this section shall apply regardless of whether the retiree is disabled or has recovered from such disability.



§ 24-51-708. Division from which a disabled member retires

The division in which the retiree had membership immediately preceding the date of retirement shall be the division from which the member retires.






Part 8 - Benefit Options

§ 24-51-801. Benefit options

(1) Any member applying for service retirement or disability retirement may elect to receive a monthly retirement benefit paid in accordance with any one of the following options:

(a) Option 1. A single life benefit payable for the life of the retiree and, upon the death of the retiree, the benefit ends. If, upon the death of the retiree, the total amount of benefits that have been paid to the retiree does not exceed the amount of moneys credited to the member contribution account, an amount equal to twice the amount of any remaining moneys shall be paid to the named beneficiary of the retiree or, if no named beneficiary exists, to the estate of the retiree.

(b) Option 2. A joint life benefit payable for the life of the retiree and, upon the death of the retiree, one-half of the benefit becomes payable to the cobeneficiary of said retiree for life. Upon the death of the cobeneficiary prior to the death of the retiree, an option 1 benefit shall become payable to the retiree. If, upon the death of both the retiree and the cobeneficiary, the total amount of benefits that have been paid to them does not exceed the amount of moneys credited to the member contribution account, an amount equal to twice the amount of any remaining moneys shall be paid to the named beneficiary of the retiree or, if no named beneficiary exists, to the estate of the person who survived the death of the other.

(c) Option 3. A joint life benefit payable for the life of the retiree and, upon the death of the retiree, the same benefit becomes payable to the cobeneficiary of the retiree for life. Upon the death of the cobeneficiary prior to the death of the retiree, an option 1 benefit shall become payable to the retiree. If, upon the death of both the retiree and the cobeneficiary, the total amount of benefits that have been paid to them does not exceed the amount of moneys credited to the member contribution account, an amount equal to twice the amount of any remaining moneys shall be paid to the named beneficiary of the retiree or, if no named beneficiary exists, to the estate of the person who survived the death of the other.

(d) Repealed.

(2) Options 2 and 3 shall be the actuarial equivalent of option 1.

(3) If an option is not elected by a member prior to the effective date of retirement, the member shall be deemed to have elected option 1.

(4) Benefits calculated pursuant to part 17 of this article shall be subject to the benefit payment options provided in sections 24-51-1716 to 24-51-1725.

(5) (a) Upon the termination of a supplemental needs trust due to the death of the beneficiary of such trust prior to the death of the retiree, an option 1 benefit becomes payable to the retiree.

(b) If a supplemental needs trust is determined to be invalid or is terminated during the life of the retiree, the beneficiary that was named in the trust is the cobeneficiary.

(c) If a supplemental needs trust is not established before or within ninety days after the death of the retiree, is determined to be invalid, or is terminated on or after the death of the retiree, the beneficiary that was named in the trust is the cobeneficiary.



§ 24-51-802. Change in option or cobeneficiary

(1) Except as otherwise provided in this part 8, the election of an option and the designation of a cobeneficiary for options 2 and 3 shall not be changed after sixty days have elapsed from issuance of the initial benefit payment.

(2) The election of an option or the designation of a cobeneficiary may be changed if the retiree returns to membership and thereafter earns one year of service credit; however, a member whose retirement or reduced service retirement benefits are in separate benefit segments pursuant to section 24-51-1103 (1.5) shall elect the same option and designate the same cobeneficiary for all of his or her separate benefit segments.

(3) A retiree who was not married on the effective date of retirement may elect option 2 or 3 upon marriage and designate the spouse as cobeneficiary. If a retiree is married on the effective date of retirement and the spouse on said date subsequently dies, the retiree may elect option 2 or 3 upon remarriage and designate the spouse as cobeneficiary.

(3.5) In any dissolution of marriage action in any district court of the state, the court shall have the jurisdiction to order or allow a retiree who is a petitioner or respondent in such action to change the cobeneficiary that was named by such retiree at retirement.

(3.8) In any dissolution of marriage action in any district court of the state that becomes final on or after July 1, 2003, in which the retiree retired on or after July 1, 1988, and elected to receive an option 2 or 3 benefit and designated his or her spouse as cobeneficiary, the court shall have the jurisdiction to order or allow a retiree who is a petitioner or respondent in such action to remove the spouse that was named cobeneficiary by the retiree at retirement, in which case an option 1 benefit shall become payable. The retiree may elect option 2 or 3 upon remarriage and designate the spouse as cobeneficiary.

(4) Designation by a member of a cobeneficiary to receive an option 3 benefit pursuant to the provisions of part 9 of this article may be changed or omitted by said member at any time prior to the date of death.

(5) Notwithstanding any provision to the contrary, a retiree may change the cobeneficiary that was named by such retiree and designate a supplemental needs trust as a cobeneficiary in place of the previously named cobeneficiary if:

(a) The beneficiary of the supplemental needs trust is the same person as the previously named cobeneficiary; and

(b) The retiree files an application and any required documents in a form as designated by the association.



§ 24-51-803. Determination of option 2 or 3 benefits

(1) For service retirement, the calculation of benefits payable pursuant to option 2 or 3, as set forth in section 24-51-801, shall be actuarially determined as of the date the retiree attained the age and service requirements for service retirement regardless of the effective date of such retirement.

(2) For reduced service retirement and disability retirement, the calculation of benefits payable pursuant to option 2 or 3, as set forth in section 24-51-801, shall be actuarially determined as of the effective date of retirement.

(3) When a retiree designates a spouse as a cobeneficiary subsequent to retirement pursuant to the provisions of section 24-51-802 (3), the calculation of benefits payable pursuant to option 2 or 3, as set forth in section 24-51-801, shall be actuarially determined as of the date of designation.

(4) When a retiree designates a cobeneficiary subsequent to retirement pursuant to the provisions of section 24-51-802 (3.5), the calculation of benefits payable pursuant to option 2 or 3, as set forth in section 24-51-801, shall be actuarially determined as of the date of designation.






Part 9 - Survivor Benefits

§ 24-51-901. Survivor benefits reserve

A survivor benefits reserve is hereby created to provide monthly survivor benefits to eligible survivors of certain deceased members and certain deceased inactive members.



§ 24-51-902. Modification of named beneficiaries

A named beneficiary may be added, deleted, or changed by a member or inactive member, including members from the Denver public schools division, upon written notice to the association.



§ 24-51-903. Distribution to named beneficiaries

All named beneficiaries, if more than one, who survive the deceased member or deceased inactive member, including members from the Denver public schools division, shall share equally in a single payment.



§ 24-51-904. Survivor benefits - eligibility - "member" defined

(1) (a) Survivor benefits may become payable if the deceased person was:

(I) A member who had earned at least one year of service credit; except that such one-year service requirement shall be waived if the death of the member was job-incurred; or

(II) An inactive member who had earned at least one year but less than five years of service credit with at least six months of the service credit earned within three years immediately preceding death and the board finds that the inactive member died from the same illness or injury which caused the termination of employment for such inactive member; or

(III) An inactive member who had earned at least five years of service credit.

(b) For the purposes of this part 9, unless the context otherwise requires, "member" means a deceased member or a deceased inactive member who meets the eligibility requirements for survivor benefits on the date of death of such member.

(2) In the event the member did not meet the service credit requirements specified in subsection (1) of this section, no survivor benefits shall be payable; however, a single payment shall be made to the named beneficiary of such member or, if no named beneficiary exists, to the estate of the member.

(3) Notwithstanding any other provisions of this part 9, unless otherwise indicated, survivor payments of DPS members shall be governed by sections 24-51-1735 to 24-51-1746. Pursuant to the portability provisions of part 17 of this article, any frozen accounts shall be treated as inactive and governed by the survivor provisions applicable to the frozen account.



§ 24-51-905. Deceased member who was not eligible for service or reduced service retirement

(1) In accordance with the provisions of this part 9, if a member met the service credit requirements specified in section 24-51-904 (1)(a)(I) or (1)(a)(II) but did not meet the age and service credit requirements for service retirement as of the date of death, pursuant to the provisions of section 24-51-602 or 24-51-604, survivor benefits or a single payment shall be payable in the following order:

(a) To qualified children who are under twenty-three years of age;

(b) To the surviving spouse of the member if no qualified children specified in paragraph (a) of this subsection (1) exist;

(c) To qualified children who are twenty-three years of age or older if none of the persons specified in paragraphs (a) and (b) of this subsection (1) exist;

(d) To dependent parents if none of the persons specified in paragraphs (a) to (c) of this subsection (1) exist;

(e) To the named beneficiary if none of the persons specified in paragraphs (a) to (d) of this subsection (1) exist;

(f) To the estate of the deceased member if none of the persons specified in paragraphs (a) to (e) of this subsection (1) exist.

(2) If an inactive member who had earned at least five years of service credit dies, survivor benefits or a single payment shall be payable in the following order:

(a) To the surviving spouse;

(b) To the named beneficiary if no surviving spouse exists;

(c) To the estate of the deceased member if neither of the persons specified in paragraphs (a) and (b) of this subsection (2) exists.



§ 24-51-906. Deceased member who was eligible for service or reduced service retirement

(1) In accordance with the provisions of this part 9, if a member met the age and service credit requirements for service retirement as of the date of death, pursuant to the provisions of section 24-51-602 or 24-51-604, survivor benefits or a single payment shall be payable in the following order:

(a) To the cobeneficiary;

(b) To the surviving spouse of the member if no cobeneficiary specified in paragraph (a) of this subsection (1) exists;

(c) To qualified children if none of the persons specified in paragraphs (a) and (b) of this subsection (1) exist;

(d) To dependent parents if none of the persons specified in paragraphs (a) to (c) of this subsection (1) exist;

(e) To the named beneficiary if none of the persons specified in paragraphs (a) to (d) of this subsection (1) exist;

(f) To the estate of the deceased member if none of the persons specified in paragraphs (a) to (e) of this subsection (1) exist.



§ 24-51-907. Form of survivor benefits and single payments

(1) Survivor benefits shall be payable if received by persons specified in section 24-51-905 (1)(a) or (1)(c) or 24-51-906 (1)(a) or (1)(c).

(2) A single payment shall be payable if received by persons specified in section 24-51-905 (1)(e), (1)(f), (2)(b), or (2)(c) or 24-51-906 (1)(e) or (1)(f).

(3) Surviving spouses or dependent parents specified in section 24-51-905 (1)(b), (1)(d), and (2)(a) and in section 24-51-906 (1)(b) and (1)(d) shall be paid survivor benefits unless they also qualify as a named beneficiary specified in section 24-51-905 (1)(e) or (2)(b) or 24-51-906 (1)(e), in which case they may elect to receive a single payment or survivor benefits.



§ 24-51-908. Survivor benefits

(1) Survivor benefits paid to a cobeneficiary pursuant to the provisions of section 24-51-906 (1)(a) shall be calculated in the same manner as option 3 benefits pursuant to the provisions of section 24-51-910. Survivor benefits paid to a surviving spouse pursuant to the provisions of section 24-51-905 (2)(a) shall be calculated in the same manner as option 3 benefits pursuant to the provisions of section 24-51-910, and if the deceased vested inactive member had at least twenty-five years of service credit and was eligible for a retirement benefit on or before January 1, 2011, such benefits shall be increased by the annual increase specified in sections 24-51-1001 to 24-51-1003, from the date of termination of membership or July 1, 1993, whichever is later, to the date benefits commence.

(2) Survivor benefits paid to spouses pursuant to the provisions of section 24-51-906 (1)(b) shall be calculated in the same manner as either option 3 benefits, pursuant to the provisions of section 24-51-910, or as surviving spouse's benefits pursuant to the provisions of section 24-51-909, upon the irrevocable election of such spouse.

(3) Survivor benefits paid to spouses pursuant to the provisions of section 24-51-905 (1)(b) shall be calculated in the same manner as:

(a) Surviving spouse's benefits, pursuant to the provisions of section 24-51-909, or option 3 benefits if the deceased member had ten years of service credit or the death of the member was job-related; or

(b) Surviving spouse's benefits, pursuant to the provisions of section 24-51-909, if the deceased member did not have ten years of service credit and the death of the member was not job-related.

(4) Survivor benefits paid to qualified children pursuant to the provisions of section 24-51-905 (1)(a) or (1)(c) or 24-51-906 (1)(c) shall be forty percent of the highest average salary of the deceased member if paid to one child or fifty percent of the highest average salary of the deceased member, divided equally, if paid to two or more children. The minimum survivor benefit paid to such children shall be one hundred dollars each if one or two children qualify or two hundred fifty dollars, divided equally, if three or more children qualify, regardless of the highest average salary of the deceased member.

(5) Survivor benefits paid to dependent parents pursuant to the provisions of section 24-51-905 (1)(d) or 24-51-906 (1)(d) shall be equal to twenty-five percent of the highest average salary of the deceased member if one parent qualifies or forty percent of the highest average salary of the deceased member, divided equally, if two parents qualify. The minimum survivor benefit paid to such parents shall be one hundred dollars to each dependent parent, regardless of the highest average salary of the deceased member.



§ 24-51-909. Surviving spouse's benefits

A surviving spouse's benefit shall be equal to twenty-five percent of the highest average salary of the deceased member.



§ 24-51-910. Option 3 benefits

The option 3 benefits provided for in this part 9 shall be the same as those benefits specified in section 24-51-801 (1)(c) and calculated pursuant to the provisions of section 24-51-603 or 24-51-605.5 (2), whichever provides the greater benefit, as if the deceased member had retired on the day of death; but in no case shall the option 3 benefits be less than twenty-five percent of the deceased member's highest average salary if the deceased member had at least ten years of service credit.



§ 24-51-911. Commencement of survivor benefits or single payment

(1) When a single payment is payable pursuant to the provisions of this part 9, said payment shall be made when the full amount of moneys credited to the member contribution account of the member, the full amount of matching employer contributions, and the person to receive the benefit have been determined.

(2) Survivor benefits shall become payable to qualified children either at the time of the death of the member or within six months after the death of the member if the children attain eligibility by enrolling in school full time.

(3) Survivor benefits pursuant to option 3 paid to a spouse specified in section 24-51-906 (1)(b) shall become payable immediately upon the death of the member. Survivor benefits pursuant to option 3 paid to a spouse specified in section 24-51-905 (2)(a) shall become payable when the deceased inactive member would have become eligible for reduced service retirement.

(4) Survivor benefits pursuant to option 3 paid to a spouse specified in section 24-51-905 (1)(b) shall become payable immediately if the death of the member occurred on or after July 1, 1979. If the death of the member occurred prior to July 1, 1979, the option 3 benefits shall become payable on and after July 1, 1985, upon satisfaction of the following conditions:

(a) If surviving spouse's benefits are not being received pursuant to the provisions of section 24-51-909 and the spouse has not elected to receive a single payment, such spouse may elect to receive an option 3 benefit, defined in section 24-51-910, immediately upon such election or when benefits for the children cease, whichever is later. Such election shall be irrevocable.

(b) If surviving spouse's benefits are not being paid pursuant to the provisions of section 24-51-909 and the spouse elected to receive a single payment, such spouse may elect to receive an option 3 benefit, defined in section 24-51-910, which shall become payable upon payment to the association of an amount equal to the single payment plus interest. Such payment may be made in a lump sum or through temporary waiver of survivor benefits. Benefits so waived pursuant to this paragraph (b) shall be used for monthly installment payments until the total payment is completed, and the temporary benefit waiver shall terminate upon completion of said payment.

(5) Except as otherwise provided in subsection (6) of this section, surviving spouse's benefits paid pursuant to the provisions of section 24-51-909 shall become payable upon reaching sixty years of age, or on December 31 of the calendar year in which the deceased member would have reached seventy and one-half years of age, whichever occurs earlier.

(6) Surviving spouse's benefits defined in section 24-51-909 which are payable to a spouse found by the board to be mentally or physically incapacitated from gainful employment shall become payable on the day of the death of the deceased member without regard to the age of such spouse.

(7) Survivor benefits shall become payable to dependent parents immediately upon the death of the member.

(8) If at the time of the death of the member there is a supplemental needs trust established before or within ninety days after the death of the member for the benefit of the qualified child eligible for survivor benefits, survivor benefits payable pursuant to this part 9 to the beneficiary of the supplemental needs trust are payable to the trust.



§ 24-51-912. Termination of survivor benefits

(1) Survivor benefits payable pursuant to the provisions of section 24-51-908 shall terminate when the benefit recipient dies or is no longer qualified to receive such benefits.

(2) Qualified children's survivor benefits shall terminate when the children marry or the board finds that such children are no longer mentally or physically incapacitated.

(3) When children's survivor benefits paid pursuant to section 24-51-905 (1)(a) are no longer payable, the surviving spouse may elect to receive:

(a) An option 3 benefit pursuant to the provisions of section 24-51-910;

(b) A surviving spouse's benefit pursuant to the provisions of section 24-51-909; or

(c) A single payment of any moneys remaining from the total of the amount credited to the member contribution account of the member and matching employer contributions.

(4) In the event that a surviving spouse remarries prior to July 1, 1997, survivor benefits paid as surviving spouse's benefits pursuant to the provisions of section 24-51-909 shall terminate upon the remarriage of such spouse.

(5) Survivor benefits paid to a dependent parent of a member pursuant to the provisions of section 24-51-908 (5) shall terminate upon the remarriage of said parent.

(6) If the association is paying a supplemental needs trust pursuant to section 24-51-911 (8), such payment terminates and the provisions of this section and section 24-51-913 apply when the beneficiary of such supplemental needs trust is no longer eligible to receive survivor benefits. If a supplemental needs trust is determined to be invalid or terminates after the association commences payment to the supplemental needs trust, the survivor benefit, from then on, is paid to the beneficiary of the supplemental needs trust so long as that beneficiary is eligible for survivor benefits.



§ 24-51-913. Payment upon termination of survivor benefits

(1) Upon termination of survivor benefits as specified in section 24-51-912 prior to the association's having paid survivor benefits equal to the total of the amount of moneys credited to the member contribution account of the member and matching employer contributions, any remaining moneys shall be paid in the following order:

(a) To the named beneficiaries;

(b) To the estate of the member if no named beneficiaries specified in paragraph (a) of this subsection (1) exist.






Part 10 - Increases in Benefits

§ 24-51-1001. Types of benefit increases

(1) For benefit recipients whose benefits are based on the account of a member who was a member, inactive member, or retiree on December 31, 2006, or for benefit recipients whose benefits are based on the account of a DPS member or DPS retiree, annual increases in retirement benefits and survivor benefits shall be effective with the July benefit. Such increases in benefits shall be calculated in accordance with the provisions of sections 24-51-1002 and 24-51-1003 and shall be paid from the retirement benefits reserve or the survivor benefits reserve, as appropriate, so long as the following requirements are satisfied:

(a) For benefit recipients whose benefit is based on a retiree or DPS retiree whose effective date of retirement is prior to January 1, 2011, or whose survivor benefits are based on a date of death that occurred prior to January 1, 2011, the benefits have been paid to the benefit recipient for at least seven months preceding July 1.

(b) For benefit recipients whose benefit is based on a retiree or DPS retiree whose effective date of retirement is on or after January 1, 2011, or whose survivor benefits are based on a date of death that is on or after January 1, 2011, the benefits have been paid to the benefit recipient for the twelve months prior to July 1, and for benefit recipients whose benefit is based upon a retiree or DPS retiree who was not eligible to retire as of January 1, 2011, the retiree met the following requirements:

(I) For DPS members with five or more years of service credit as of January 1, 2011, and for members who began membership prior to July 1, 2005, and have five or more years of service credit as of January 1, 2011, the retiree retired with a service retirement benefit pursuant to section 24-51-602 or 24-51-1713, whichever is applicable, or retired with a reduced service retirement benefit pursuant to section 24-51-604 or 24-51-1714, whichever is applicable, but has, as of January 1, attained the age and service credit years that when combined total at least eighty years, or retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age of sixty;

(II) For members who began membership on or after July 1, 2005, but prior to January 1, 2007, the retiree retired with a service retirement benefit pursuant to section 24-51-602, or retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age and service credit years that when combined total at least eighty-five years, or retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age of sixty; or

(III) For DPS members with less than five years of service credit as of January 1, 2011, and for members whose membership began prior to January 1, 2007, with less than five years of service credit as of January 1, 2011, the retiree retired with a service retirement benefit pursuant to section 24-51-602, or retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age and service credit years that when combined total at least eighty-five years, or retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age of sixty.

(c) No minimum age or service credit requirement shall apply to disability retirees or survivor benefit recipients.

(1.5) and (2) (Deleted by amendment, L. 93, p. 478, § 6, effective March 1, 1994.)

(3) For benefit recipients whose benefits are based on the account of a member who was not a member, inactive member, or retiree on December 31, 2006, annual increases in retirement benefits and survivor benefits, if any, shall be effective with the July benefit in accordance with the provisions of section 24-51-1009 and shall be paid from the retirement benefits reserve or the survivor benefits reserve, as appropriate, so long as the following requirements are satisfied:

(a) The benefits have been paid to the benefit recipient for the full preceding calendar year; and

(b) (I) For members whose membership began on or after January 1, 2007, but prior to January 1, 2011, the retiree retired with a service retirement benefit pursuant to section 24-51-602, or retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age and service credit years that when combined total at least eighty-five years, or retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age of sixty;

(II) For members whose membership began on or after January 1, 2011, but prior to January 1, 2017, the retiree retired with a service retirement benefit pursuant to section 24-51-602, or retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age and service credit years that when combined total at least eighty-eight years, or retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age of sixty;

(III) Subject to the provisions of subparagraph (IV) of this paragraph (b), for members whose membership began on or after January 1, 2017, the retiree retired with a service retirement benefit pursuant to section 24-51-602, or retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age and service credit years that when combined total at least ninety years, or retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age of sixty; or

(IV) For members whose membership began on or after January 1, 2017, the retiree retired from the school or Denver public schools divisions with a reduced service retirement benefit pursuant to section 24-51-604 and the retiree's most recent ten years of service credit was earned in the school or Denver public schools divisions, but, as of January 1, the retiree's age and total service credit total at least eighty-eight years, or the retiree retired with a reduced service retirement benefit pursuant to section 24-51-604 but has, as of January 1, attained the age of sixty.

(c) No minimum age or service credit requirement shall apply to disability retirees or survivor benefit recipients.

(4) Benefits that are calculated pursuant to part 17 of this article shall be governed by the benefit increase provisions of such part 17.



§ 24-51-1002. Annual percentages to be used

(1) For benefit recipients whose benefits are based on the account of a member who was a member, inactive member, or retiree on December 31, 2006, or for benefit recipients whose benefits are based on the account of a DPS member or DPS retiree, the increase applied to benefits for the year 2010 shall be the lesser of two percent or the average of the annual increases determined for each month, to the nearest one-tenth of a percent, as calculated by the United States department of labor, in the national consumer price index for urban wage earners and clerical workers for each of the months in the 2009 calendar year.

(2) Beginning in the year 2011, subject to the provisions of section 24-51-1009.5, for benefit recipients whose benefits are based on the account of a member who was a member, inactive member, or retiree on December 31, 2006, or for benefit recipients whose benefits are based on the account of a DPS member or DPS retiree, the increase applied to benefits paid shall be the lesser of two percent or the average of the annual increases determined for each month, to the nearest one-tenth of a percent, as calculated by the United States department of labor, in the national consumer price index for urban wage earners and clerical workers during the calendar year preceding the increase in the benefit. Notwithstanding the provisions of this subsection (2), the increase shall be the maximum permitted under this subsection (2) and section 24-51-1009.5 unless the association's annual audited return on investments is negative for the preceding calendar year, at which point the annual increase for the subsequent three years shall be the lesser of two percent or the average of the annual increases determined for each month, to the nearest one-tenth of a percent, as calculated by the United States department of labor, in the national consumer price index for urban wage earners and clerical workers during the calendar year preceding the increase in the benefit. The increase applied to such benefits shall be recalculated annually as of July 1 and shall be the compounded annual percentage of the annual increases applied to such benefits. In the first year that the benefit recipient is eligible to receive an annual increase pursuant to section 24-51-1001, the annual increase shall be prorated.

(3) Benefits for vested inactive members with at least twenty-five years of service credit and benefits for survivors of deceased vested inactive members who had at least twenty-five years of service credit shall be increased by the annual increase specified in this section and sections 24-51-1001 and 24-51-1003 under prior law from the date of termination of membership or July 1, 1993, whichever is later, to March 1, 2009, or the date benefits commence, whichever is earlier. This subsection (3) shall only apply to members and inactive members who are eligible to receive a retirement benefit as of January 1, 2011.

(4) Notwithstanding the provisions of subsection (1) of this section, the increase, if any, applied to the benefits of persons whose benefits are based on the account of a member who was not a member, inactive member, or retiree on December 31, 2006, will be calculated and paid in accordance with section 24-51-1009.



§ 24-51-1003. Annual increases in the base benefit

The percentage recalculated pursuant to the provisions of section 24-51-1002 shall be multiplied by the base benefit or retirement allowance as defined in section 24-51-1702 (34), whichever is applicable, to determine the increased benefit. In no case shall the benefit paid be less than the base benefit or retirement allowance, whichever is applicable.



§ 24-51-1009. Annual increase reserve - creation

(1) Each year prior to the effective date of an annual increase, the board shall determine the amount of the annual increase to be paid, if any. In no event shall the board award an annual increase to any division that exceeds the amount provided for in this section.

(2) The maximum annual increase that may be awarded by the board pursuant to section 24-51-1001 (3) shall be determined based on annual actuarial valuations of the annual increase reserve of each division. Each year after the board determines the annual increase amount, and prior to its effective date, a sum equal to the net present value of the total actuarial cost of paying the annual increase to all eligible recipients shall be reallocated from the annual increase reserves of each division to the retirement benefits reserve or the survivor benefits reserve, as appropriate. All annual increase payments shall be made from the reserves used for monthly benefit payments, and no annual increase payments shall be made from the annual increase reserve.

(3) The annual increase reserve of each division shall contain the allocations specified in this subsection (3). Such amounts shall be retained in the annual increase reserve of each division until removed from that reserve pursuant to this section. The allocations shall be as follows:

(a) A portion of the employer contribution specified in section 24-51-401 (1.7) equal to one percent of the salaries of members who were not members, inactive members, or retirees on December 31, 2006;

(b) A sum received in connection with purchased service credit pursuant to section 24-51-503 (4), specified as annual increase allocation; and

(c) A proportional share of the investment income earned on the amounts specified in paragraphs (a) and (b) of this subsection (3).

(4) An actuarial valuation shall be conducted each year for the annual increase reserve of each division for the purposes of this section. The actuarial valuation shall include a determination of the total market value of the assets in the reserve and a calculation of the net present value of the actuarial liabilities associated with providing each of the annual increases described in paragraphs (a), (b), and (c) of this subsection (4). Subject to section 24-51-1009.5, the maximum annual increase awarded by the board shall be the lesser of the following calculations:

(a) A permanent increase equal to two percent of current benefits payable to benefit recipients then eligible for an annual increase in accordance with section 24-51-1001 (3);

(b) Subject to the provisions of subsection (4.5) of this section, a permanent increase of current benefits payable to benefit recipients then eligible for an annual increase in accordance with section 24-51-1001 (3) that is equal to the average of the annual increases determined for each month, to the nearest one-tenth of a percent, as calculated by the United States department of labor, in the national consumer price index for urban wage earners and clerical workers during the calendar year preceding the increase in the benefit for the year associated with the actuarial valuation of the annual increase reserve; or

(c) A permanent increase of current benefits payable to benefit recipients then eligible for an annual increase in accordance with section 24-51-1001 (3) that will exhaust ten percent of the year-end balance at market value of the annual increase reserve.

(4.5) For the year 2010, the association shall use the average of the annual increases determined for each month, to the nearest one-tenth of a percent, as calculated by the United States department of labor, in the national consumer price index for urban wage earners and clerical workers for each of the months in the 2009 calendar year.

(5) No calculation made pursuant to this section shall cause a reduction in current benefits of eligible benefit recipients.



§ 24-51-1009.5. Annual increase amount changes

When the actuarial funded ratio of the association, based on the actuarial value of assets, is at or above one hundred three percent as determined in the annual actuarial study of the association, the upper limit of the annual increase shall be increased by one-quarter of one percent. If the actuarial funded ratio of the association, based on the actuarial value of assets, reaches one hundred three percent and subsequently any annual actuarial study reflects the actuarial funded ratio of the association, based on the actuarial value of assets, is below ninety percent, the upper limit of the annual increase shall be decreased by one-quarter of one percent. At no time shall the upper limit of the annual increase fall below two percent.



§ 24-51-1010. Increase in benefits - actuarial assessment required

(1) Before increasing benefits provided by the association, the general assembly shall cause to be conducted pursuant to subsection (2) of this section an actuarial assessment to ensure that the increases in benefits would not cause the actuarial value of assets of the association to decline below ninety percent of the actuarial accrued liabilities of the association.

(2) Upon direction from the president of the senate and the speaker of the house of representatives, the director of research of the legislative council shall contract with a private person to conduct an actuarial assessment of the association. The assessment shall be conducted to determine whether and to what extent an increase in the benefits provided by the association would cause the actuarial value of the assets of the association to decline below ninety percent of the actuarial accrued liabilities of the association. The assessment shall be completed and a final report of its findings and conclusions shall be submitted to the general assembly as soon as practicable. The person conducting the actuarial assessment of the association and such person's employees shall, during the term of the contract, have access to any necessary documents and information in the custody of the association.






Part 11 - Employment After Retirement

§ 24-51-1101. Employment after service retirement - repeal

(1) Except as otherwise provided in subsections (1.8) and (1.9) of this section or part 17 of this article 51, a service retiree from any division may be employed by an employer, whether or not in a position subject to membership, and receive a salary without reduction in benefits if the service retiree has not worked for any employer, as defined in section 24-51-101 (20), during the month of the effective date of retirement, and if:

(a) Employment of more than four hours per day does not exceed one hundred ten days in the calendar year;

(b) Employment of four hours or less per day does not exceed seven hundred twenty hours in the calendar year;

(c) Employment consisting of a combination of daily and hourly employment does not exceed one hundred ten days per calendar year;

(d) The service retiree is a member of the general assembly; or

(e) The service retiree is working in a position that has been temporarily vacated by an employee who has been called into active duty in the armed forces of the United States.

(1.5) and (1.7) Repealed.

(1.8) (a) A service retiree who is hired by a state college or university or by an employer in the school or Denver public schools division of the association pursuant to subsection (1.8)(b) of this section and who is not subject to the provisions of subsection (1.9) of this section may receive salary without reduction in benefits if employment of more than four hours per day does not exceed one hundred forty days in the calendar year, if employment of four hours or less per day does not exceed nine hundred sixteen hours in the calendar year, or if employment consisting of a combination of daily and hourly employment does not exceed one hundred forty days per calendar year, and if the service retiree has not worked for any employer, as defined in section 24-51-101 (20), during the month of the effective date of retirement. A service retiree described in this subsection (1.8)(a) who works for any employer, as defined in section 24-51-101 (20), during the month of the effective date of retirement shall be subject to a reduction in benefits as provided in section 24-51-1102 (2).

(b) A state college or university or an employer in the school or Denver public schools division may hire up to ten service retirees who are not subject to the provisions of subsection (1.9) of this section in areas where the employer determines that there is a critical shortage of qualified candidates and that the service retiree has unique experience, skill, or qualifications that would benefit the employer. The employer shall notify the association upon hiring a service retiree pursuant to this subsection (1.8). A list of any and all service retirees employed by the employer shall be provided to the association at the start of each calendar year and shall be updated prior to any additional hirings during the same calendar year.

(c) A state college or university or an employer in the school or Denver public schools division shall provide full payment of all employer contributions and all disbursements in accordance with part 4 of this article 51, and all working retiree contributions in accordance with part 11 of this article 51, on the salary paid to the service retiree described in subsection (1.8)(a) of this section.

(d) A service retiree who is employed pursuant to this subsection (1.8) shall not be required to resume membership. Upon termination of such retiree's employment, there shall be no benefit calculation reflecting additional service credit or any increase in the highest average salary of such person.

(e) (I) For purposes of this subsection (1.8), "state college or university" means a postsecondary educational institution established and existing pursuant to section 5 of article VIII of the state constitution and title 23, C.R.S., and, for a postsecondary educational institution with more than one principal campus as specified in subparagraph (II) of this paragraph (e), the system administration of the postsecondary educational institution and each principal campus of the postsecondary educational institution.

(II) As used in this paragraph (e), "principal campus" means:

(A) Each campus of the university of Colorado as described in section 23-20-101, C.R.S.;

(B) Each institution of the Colorado state university system established in sections 23-31-101 and 23-31.5-101, C.R.S., but not including the online university established in section 23-31.3-101, C.R.S.; and

(C) Each college included in the state system of community and technical colleges as listed in section 23-60-205, C.R.S.

(1.9) (a) (I) Subject to the provisions of subsection (1.9)(h) of this section, a service retiree who is a teacher, a school bus driver, or a school food services cook and is hired pursuant to subsection (1.9)(b) of this section by an employer in the school division of the association that satisfies the criteria specified in subsection (1.9)(a)(II) of this section may receive salary without reduction in benefits for any length of employment in a calendar year if the service retiree has not worked for any employer, as defined in section 24-51-101 (20), during the month of the effective date of retirement. A service retiree described in this subsection (1.9)(a) who works for any employer, as defined in section 24-51-101 (20), during the month of the effective date of retirement shall be subject to a reduction in benefits as provided in section 24-51-1102 (2).

(II) The provisions of this subsection (1.9) apply only if:

(A) The employer in the school division of the association that hires the service retiree is a rural school district as determined by the department of education based on the geographic size of the school district and the distance of the school district from the nearest large, urbanized area and the school district enrolls six thousand five hundred students or fewer in kindergarten through twelfth grade;

(B) The school district hires the service retiree for the purpose of providing classroom instruction or school bus transportation to students enrolled by the district or for the purpose of being a school food services cook; and

(C) The school district determines that there is a critical shortage of qualified teachers, school bus drivers, or school food services cooks, as applicable, and that the service retiree has specific experience, skills, or qualifications that would benefit the district.

(b) An employer in the school division of the association that hires a service retiree pursuant to this subsection (1.9) shall notify the association upon hiring a service retiree pursuant to this subsection (1.9). A list of any and all service retirees employed by the employer shall be provided to the association at the start of each calendar year and shall be updated prior to any additional hirings during the same calendar year.

(c) An employer in the school division of the association that hires a service retiree pursuant to this subsection (1.9) shall provide full payment of all employer contributions and disbursements in accordance with part 4 of this article 51, and all working retiree contributions in accordance with part 11 of this article 51, on the salary paid to the service retiree described in subsection (1.9)(a) of this section.

(d) Any service retiree who is employed pursuant to this subsection (1.9) shall not be required to resume membership. Upon termination of such service retiree's employment, there shall be no benefit calculation reflecting additional service credit accumulated or any increase in the highest average salary of such person.

(e) A service retiree who is employed pursuant to this subsection (1.9) shall not receive a health care premium subsidy pursuant to section 24-51-1206 during such employment.

(f) Any service retiree who is employed pursuant to this subsection (1.9) shall be eligible to participate in the health plan offered by the employer in the school division while employed by the employer.

(g) The period during which a service retiree may receive salary without reduction in benefits and without limitation in a calendar year pursuant to this subsection (1.9) shall not exceed six consecutive years from the date the service retiree began work pursuant to this subsection (1.9).

(h) A teacher who retires before he or she has met the age and service credit requirements for full service retirement benefits pursuant to section 24-51-602 shall not be employed after retirement pursuant to this subsection (1.9) by the employer in the school division that was the teacher's last employer until two years after the teacher's date of retirement.

(i) On or before December 1, 2020, the association shall submit a report to the finance committees of the house of representatives and the senate, or any successor committees, regarding the employment after service retirement provisions of this subsection (1.9). The employers in the school division of the association that employ teachers, school bus drivers, or school food services cooks pursuant to this subsection (1.9) shall provide information requested by the association for the purposes of the report. The report shall include:

(I) The number of teachers, school bus drivers, and school food services cooks who have been employed after service retirement pursuant to this subsection (1.9) as of the date of the report;

(II) The extent to which this subsection (1.9) has helped employers in the school division address teacher, school bus driver, and school food services cook shortages;

(III) The costs, if any, to the association as a result of this subsection (1.9); and

(IV) Any other information deemed relevant by the association.

(j) This subsection (1.9) is repealed, effective July 1, 2023.

(2) Salary from the employment, engagement, retention, or other use of a service retiree or DPS retiree in an individual capacity or of any entity owned or operated by a service retiree or affiliated party by an employer to perform any service as an employee, contract employee, consultant, independent contractor, or through any other arrangement, shall be subject to employer contributions but shall not be subject to member contributions. Effective January 1, 2011, such salary shall also be subject to working retiree contributions. Salary from employment by a retiree who is serving in a state elected official's position shall not be subject to employer contributions or working retiree contributions. Salary from employment of a retiree who is participating in an educational employees' optional retirement plan pursuant to article 54.5 of this title shall not be subject to working retiree contributions.

(2.5) Repealed.

(3) Any service retiree employed pursuant to this section shall not be eligible for disability retirement and survivor benefits during the employment period in which member contributions are not being made pursuant to the provisions of this section.

(4) The provisions of this part 11 shall govern employment after service retirement except to the extent that specific provisions regarding portability and the effect of portability are provided in part 17 of this article.



§ 24-51-1102. Reduction of a service retirement benefit - disclosure of service agreements by employers - definitions

(1) Except as otherwise provided in part 17 of this article, employment of a retiree by an employer, whether or not in a position subject to membership, that exceeds the daily or hourly calendar year limits stated in section 24-51-1101 (1) shall result in a reduction of the benefit of such retiree by five percent per day for any part of a day that exceeds said limits. Any reduction of benefits pursuant to the provisions of this subsection (1) that exceeds one hundred percent of the benefit shall be carried forward to reduce future months' benefits.

(2) Employment of a retiree by an employer, whether or not in a position subject to membership, that occurs during the month of the effective date of retirement shall result in a reduction of the benefit of such retiree by five percent per day for any part of a day that the retiree works during such month. Any reduction of benefits pursuant to the provisions of this subsection (2) that exceeds one hundred percent of the benefit shall be carried forward to reduce future months' benefits.

(3) Each employer shall provide a copy to the association of any tax-related information on its employees or other individuals or firms whereby the employer receives services in any form, pursuant to rules promulgated by the association. In addition, each employer shall provide a copy to the association of any agreement, contract, letter of understanding, or other arrangement whereby the employer will receive services in any form, upon request by the association.

(4) For purposes of subsections (1) and (2) of this section, "employment" shall be determined by the association consistent with the internal revenue service's guidance in revenue ruling 87-41, 1987 - 1 C.B. 296, as revised from time to time.



§ 24-51-1103. Contributions for a retiree who returns to membership - benefit calculation upon subsequent retirement - survivor benefit rights - disability retirement benefits

(1) Except as otherwise provided in section 24-51-1747, a retiree who returns to work in a position that is subject to membership may voluntarily suspend the service retirement benefits or the reduced service retirement benefits and resume membership. Upon such suspension, employer and member contributions are required to be made pursuant to the provisions of part 4 of this article.

(1.5) A retiree who, on or after January 1, 2011, suspends his or her service retirement or reduced service retirement benefits shall not add any service credit to the benefit segment from which the retiree suspends his or her retirement. Subject to the election set forth below, any additional service credit accumulated will be reflected in separate benefit segments upon subsequent termination of membership, but only after one year of service credit has been earned during a period of suspension. The service retirement or reduced service retirement benefits for each qualifying separate benefit segment will be calculated pursuant to the benefit structure under which the retiree originally retired. The benefit for each separate benefit segment resulting from suspension shall be determined using the member's salary and service credit acquired during the period of suspension. The member's age and total service credit with the association upon retirement after each suspension shall govern whether the member shall receive a service retirement calculation or a reduced service retirement calculation pursuant to section 24-51-605 for that segment. Previous separate benefit segments shall be subject to recalculation only to reflect a change in the selected option or a designated cobeneficiary, if applicable, and no benefit increases pursuant to section 24-51-1001 will be applicable to any separate benefit segment during any period of suspension. Upon reinstatement of the retirement benefit allowance payments, no increase shall be made until such resumed payments have been paid continuously for the twelve months prior to July 1. Upon resumption of retirement after suspension, the association shall refund all moneys credited to the member contribution account during the period of suspension pursuant to section 24-51-405 unless, within a time period set by the association, the retiree makes written election to establish a separate benefit segment calculated as set forth above. The refund shall be an amount equal to all moneys credited to the member contribution account during the period of suspension and payment of matching employer contributions pursuant to section 24-51-408. The requirement to have at least five years of service credit to be eligible for the matching employer contributions provided in section 24-51-408 shall not apply in the event of returning to retirement after suspension. No refund may be issued for any benefit segment from which a benefit has been drawn. Such refund shall be required for any separate benefit segment during which less than one year of service credit has been earned.

(2) Survivor benefit rights provided for in part 9 of this article shall be available to a retiree who voluntarily suspends the benefits and returns to membership as if such retiree had not retired.

(3) (Deleted by amendment, L. 2010, (SB 10-001), ch. 2, p. 23, § 25, effective January 1, 2011.)



§ 24-51-1104. Employment after disability retirement

A disability retiree from any division whose disability application was received by the association prior to January 1, 1999, may be employed by an employer, whether or not in a position subject to membership, without any reduction in benefits pursuant to the terms and conditions specified in sections 24-51-1101 to 24-51-1103 and in section 24-51-707. However, if the disabling condition returns, the disability benefit may begin again upon the application of such member and approval of such application by the board.



§ 24-51-1105. Retirees from the judicial division

(1) (a) Retirees from the judicial division may return to temporary judicial duties pursuant to the provisions of section 5 (3) of article VI of the Colorado state constitution and section 13-4-104.5, C.R.S., while receiving service retirement benefits.

(b) Notwithstanding the provisions of section 24-51-1101, upon written agreement with the chief justice of the Colorado supreme court prior to retirement, a member of the judicial division may perform, during retirement, assigned judicial duties without pay for not less than sixty or more than ninety days each year and shall receive a benefit increase equal to not less than twenty percent or more than thirty percent of the current monthly salary of judges serving in the same position as that held by the retiree at the time of retirement. Such agreement shall be for a period of not more than three years. A retiree may enter into subsequent agreements. The aggregate of these agreements shall not exceed twelve years, except at the discretion of the Colorado supreme court.

(2) Within five years after retirement, a retiree from the judicial division who did not enter into an agreement as provided for in subsection (1) of this section prior to retirement may enter into such a written agreement within thirty days prior to each anniversary date of retirement. Upon entering into such agreement, the retirement benefit shall include such benefit increase as provided for in subsection (1) of this section.

(2.5) A retiree from the judicial division, who has entered into an agreement pursuant to subsection (1) of this section, may take a leave of absence from temporary judicial duties to be performed under such agreement, with a cessation of the increase specified in subsection (1) of this section. Within thirty days prior to each anniversary date of retirement, and upon written request to and approval by the chief justice, a retiree, who has taken a leave of absence, may reenter into such agreement to perform assigned temporary judicial duties. Upon reentering into such agreement, the retirement benefit shall include the benefit increase specified in subsection (1) of this section.

(3) If a written agreement is entered into pursuant to the provisions of this section, and notice is received from the chief justice of the refusal of the retiree to accept a temporary assignment without just cause, the retirement benefit shall be recalculated to reduce the benefit to the amount payable without the increase specified in subsection (1) of this section. The reduction shall be effective on the first day of the month following such refusal.

(4) Increases in the retirement benefit pursuant to the provisions of this section shall be reimbursed to the judicial division trust fund by an annual appropriation by the general assembly to the judicial department for payment into the judicial division trust fund.

(5) Nothing in this section shall be construed to require a retiree from the judicial division to enter into an agreement to perform temporary judicial duties.

(6) Retirees from the judicial division include justices and judges who have retired from the supreme court, the court of appeals, district courts, county courts, probate courts, and juvenile courts.






Part 12 - Health Care Program

§ 24-51-1201. Health care trust fund

(1) There is hereby created a health care trust fund to provide, for the state, school, local government, and judicial divisions, a premium subsidy for health care to benefit recipients choosing to enroll in the health care program and for a proportionate portion of the expenses of the program.

(2) There is hereby created a health care trust fund to provide, for the Denver public schools division, a premium subsidy for health care to benefit recipients choosing to enroll in the health care program and for a proportionate portion of the expenses of the program. The board of education of the Denver public schools shall by trustee-to-trustee transfer place within the health care trust fund for the Denver public schools division the balance of the Denver public schools retiree health benefit trust held by the board of education on January 1, 2010.



§ 24-51-1202. Health care program - design

(1) (a) The board shall design a group health care program for retirees, members, DPS members, DPS retirees, and their dependents, with or without full medicare coverage provided by the federal "Health Insurance for the Aged Act", 42 U.S.C. sec. 1395, as amended. This program shall provide health care benefits and a level of reimbursement for health care expenses which are consistent with prevailing community practices and other governmental health care systems, protection from catastrophic financial loss, and current and long-term fiscal soundness of the trust fund as determined by the board.

(b) Any group health care plan offered by the board that provides pharmacy benefits through the services of a pharmacy benefits manager shall require such manager to allow participation by any nonmail order retail pharmacy provider licensed in the state of Colorado if such pharmacy provider agrees to accept the fee schedule, terms, and conditions of participation established by the plan's pharmacy benefits manager.

(1.5) Any employer, as defined by section 24-51-101 (20), may elect to provide health care coverage through the health care program for its employees who are members. Participation in the health care program by an employer shall be voluntary and in the employer's sole discretion and shall not be mandatory for the employer.

(2) The board shall establish procedures for enrollment and determine the methods of claims administration for the health care program.

(3) (a) The board shall ensure that the premium amount for the health care program is paid by those individuals enrolled in said program.

(b) The premium amount for a benefit recipient shall be deducted from monthly benefits. If the premium amount exceeds the monthly benefits, the excess amount shall be collected from the benefit recipient directly. The premium amount for a member shall be collected directly from the member's employer.

(c) Surviving spouses and divorced spouses enrolled in the health care program pursuant to the provisions of section 24-51-1204 (1)(b) and (1)(c) shall directly pay the premium amount.

(d) If an individual who is directly paying for enrollment in the health care program fails to pay the premium amount within a reasonable period of time, as determined by the board, the association shall notify the individual that enrollment may be cancelled within thirty days if payment is not received.

(4) The board may change the design and costs of the health care program at any time. Individuals enrolled in the health care program shall be notified thirty days prior to any change.

(5) DPS retirees may enroll in the association's health care program subject to the provisions of this part 12.



§ 24-51-1203. Authority to contract and to self-insure

The board shall have the authority to contract, self-insure, and make disbursements necessary to carry out the purposes of the health care program. Said authority shall include, but is not limited to, contracting with insurance carriers, health maintenance organizations, preferred provider organizations, and any other company or association as deemed necessary and proper by the board.



§ 24-51-1204. Health care program - eligibility

(1) The following persons are eligible to enroll in the health care program:

(a) All benefit recipients, including those from the Denver public schools division, and their dependents, including any dependent as defined in section 10-16-102 (17), C.R.S.; any unmarried children who are not natural or adopted children of the benefit recipient but who reside full time with the benefit recipient, are dependents of the benefit recipient for federal income tax purposes, and meet the age requirements of section 10-16-102 (17), C.R.S.; and any qualified children as defined in the rules adopted by the board;

(b) A surviving spouse of a retiree who elected option 1 or a DPS retiree who elected a single life annuity pursuant to part 17 of this article, if such spouse was covered by the health care program at the time of the death of the retiree;

(c) A divorced spouse of a retiree or of a DPS retiree if such spouse was enrolled in the health care program at the time of the divorce from the retiree;

(d) The guardian of a child receiving survivor benefits while the child is enrolled in the health care program;

(e) A member or a DPS member while receiving short-term disability program payments pursuant to part 7 of this article; and

(f) A member or a DPS member whose employer has elected to provide coverage through the health care program and such member's dependents.

(2) If a supplemental needs trust is receiving benefit payments pursuant to this article, the supplemental needs trust is not eligible to enroll in the health care program; however, the beneficiary of such trust is eligible to enroll in the health care program in the same manner that the beneficiary would be allowed to enroll if the beneficiary was the direct benefit recipient.



§ 24-51-1205. Enrollment

(1) Except as otherwise provided in this section, enrollment of eligible persons in the health care program may only take place within thirty days following either the effective date of retirement or the date of application for retirement, whichever is later, or at such enrollment times and pursuant to such conditions as are established by the board.

(2) Any benefit recipient, including those from the Denver public schools division, a member, or a DPS member enrolled in the health care program who has a change in dependents may, within thirty days after such change, add the dependents to be enrolled in the health care program.

(3) Repealed.



§ 24-51-1206. Premium subsidy

(1) The provisions of this section shall apply to the health care trust fund for the school, state, local government, and judicial divisions. After July 1, 1987, the general assembly shall consider the recommendation of the board and shall approve the premium subsidy that shall be paid monthly from the health care fund for benefit recipients enrolled in the health care program. The premium subsidy shall be set without regard to the division from which the retiree retired. No premium subsidy shall be paid for persons enrolled in the health care program who are not benefit recipients.

(2) Except as otherwise provided in this section, and unless otherwise determined by the board through rule-making pursuant to section 24-51-204 (5), on and after July 1, 2000, the premium subsidy shall be:

(a) Two hundred thirty dollars per month for benefit recipients who are under sixty-five years of age and who are not entitled to medicare hospital insurance benefits provided by the federal "Health Insurance for the Aged Act", 42 U.S.C. sec. 1395, as amended.

(b) One hundred fifteen dollars per month for benefit recipients who are sixty-five years of age or older or who are under sixty-five years of age and entitled to medicare hospital insurance benefits provided by the federal "Health Insurance for the Aged Act", 42 U.S.C. sec. 1395, as amended.

(3) For benefit recipients whose benefits are based upon less than twenty years of service credit, the premium subsidy shall be reduced by five percent for each year of service credit less than twenty years. The service credit used in said calculation of the amount of the premium subsidy for disability retirees or their cobeneficiaries shall be the same service credit used in the calculation of the disability retirement benefit pursuant to the provisions of section 24-51-704. Any portion of a year equal to or exceeding six months shall be considered a full year for purposes of the calculations specified in this subsection (3).

(4) The premium subsidy for a benefit recipient who is sixty-five years of age or older and who is not entitled to medicare hospital insurance benefits provided by the federal "Health Insurance for the Aged Act", 42 U.S.C. sec. 1395, as amended, shall be an amount which shall ensure that the premium paid by such benefit recipient is the same amount as the premium paid by a benefit recipient who is sixty-five years of age or older with the same number of years of service credit, who is entitled to medicare hospital insurance benefits, and who has selected the same plan and type of coverage under the health care program.

(5) If the amount of the premium for the health care of a benefit recipient is less than the amount of the premium subsidy as determined pursuant to the provisions of this section, the board shall pay the amount of the health care premium.

(6) Any member or DPS member who does not have a member contribution account on December 31, 2009, must earn ten years of service credit with an affiliated employer other than an employer within the Denver public schools division in order to qualify, or for any benefit recipient whose benefits are based upon such members to qualify, for the premium subsidy specified in subsection (4) of this section. The service credit used in said calculation of the amount of the premium subsidy specified in subsection (4) of this section for disability retirees or their cobeneficiaries shall be the same service credit used in said calculation of the disability retirement benefit pursuant to the provisions of section 24-51-704.

(7) If a supplemental needs trust is receiving benefit payments pursuant to this article, the supplemental needs trust is not eligible for a premium subsidy; however, the beneficiary of such trust is eligible for a premium subsidy in the same manner that the beneficiary would receive a premium subsidy if the beneficiary was the direct benefit recipient. If the eligibility of the premium subsidy causes the beneficiary of the supplemental needs trust to be disqualified from receiving public benefits, the beneficiary is not eligible for such premium subsidy so long as such condition exists.



§ 24-51-1206.5. Health care trust fund subsidy funding

(1) The amount of the premium subsidy funded by each health care trust fund established in section 24-51-1201 shall be based on the percentage of the member contribution account balance from each division as it relates to the total member contribution account balance from which the benefit is paid.

(2) A person who receives multiple benefits shall only receive one premium subsidy.



§ 24-51-1206.7. Denver public schools division premium subsidy

(1) The provisions of this section apply to the DPS health care trust fund. After January 1, 2010, the general assembly shall consider the recommendation of the board and shall approve by resolution the premium subsidy to be paid monthly from the Denver public schools health care trust fund for subsidy recipients of the Denver public schools division enrolled in the health care program. No premium subsidy shall be paid for persons enrolled in the health care program who are not benefit recipients. It is the intent of this section not to cause an increase or decrease in health care subsidies by DPS.

(2) Except as otherwise provided in this section, and unless otherwise determined by the board through rule-making pursuant to section 24-51-204 (5), on and after January 1, 2010, the premium subsidy for benefit recipients of the Denver public schools division shall be:

(a) Two hundred thirty dollars per month for subsidy recipients who are not entitled to medicare hospital insurance benefits provided by the federal "Health Insurance for the Aged Act", 42 U.S.C. sec. 1395, as amended; and

(b) One hundred fifteen dollars per month for subsidy recipients who are entitled to medicare hospital insurance benefits provided by the federal "Health Insurance for the Aged Act", 42 U.S.C. sec. 1395, as amended.

(3) For subsidy recipients whose benefits are based upon less than twenty years of service credit, the premium subsidy shall be reduced by five percent for each year of service credit less than twenty years. The service credit used in said calculation of the amount of the premium subsidy for disability retirees shall be the same service credit used in the calculation of the disability retirement benefit pursuant to the provisions of section 24-51-704. Any portion of a year equal to or exceeding six months shall be considered a full year for purposes of the calculations specified in this subsection (3).

(4) If the amount of the premium for the health care of a subsidy recipient is less than the amount of the premium subsidy as determined pursuant to the provisions of this section, the board shall pay the amount of the health care premium.

(5) (a) Service credit accrued by DPS members and members of the Denver public schools division on and after January 1, 2010, shall apply toward the calculation of the premium subsidy as provided in subsection (3) of this section. Service credit accrued under the DPS plan by DPS members prior to January 1, 2010, shall apply toward the calculation of the premium subsidy as provided in subsection (3) of this section only if the service credit was accrued while employed by a Denver public schools and if at least one of the following applies:

(I) The DPS member was participating in the Denver public schools retiree health benefit trust as of December 31, 2009; or

(II) The DPS member was a deferred DPS member as of December 31, 2009.

(b) Subject to the provisions of paragraph (a) of this subsection (5), service credit shall be granted for an approved leave of absence any time during a member's employment with Denver public schools prior to December 31, 2009, to serve at a charter school, as defined in section 24-51-1702 (10), for no longer than a three-year period, if written certification of eligibility under this paragraph (b) is provided to the association by Denver public schools. Service credit provided for in this paragraph (b) shall apply only to the calculation of a subsidy payable from the DPS division health care trust fund.



§ 24-51-1207. Cancellation of enrollment

(1) Upon thirty days' written notice to the association, any person enrolled in the health care program may cancel enrollment for himself, and any retiree may cancel enrollment in the health care program for his dependents.

(2) Enrollment may be cancelled by the association upon thirty days' written notice to any person enrolled in the health care program whose premium amount has not been received by the first day of the month for which coverage was being purchased.



§ 24-51-1208. Long-term care insurance

The board is authorized to identify and designate one or more insurance providers to offer long-term care insurance to members, DPS members, retirees, DPS retirees, or all. Long-term care insurance offered pursuant to this section shall be funded solely through premium payments by members or retirees electing to contract for such insurance.






Part 13 - Life Insurance

§ 24-51-1301. Plan sponsored group life insurance

The board may offer group life insurance coverage through any life insurance company qualified to do business in Colorado or may self-fund such coverage. Life insurance coverage shall be available to members and DPS members who voluntarily subscribe. Notwithstanding the provisions of section 10-7-201, C.R.S., the board shall determine the terms and conditions of coverage and may negotiate or discontinue said coverage at any time the board determines such action to be in the best interest of the members. Members or DPS members who have elected group life insurance coverage shall be notified sixty days prior to any change in coverage or discontinuance.



§ 24-51-1302. Premiums for group life insurance

(1) Premiums for life insurance must be received by the association in order for an individual to be covered.

(2) Continuation of life insurance coverage after retirement is available to any retiree from any division who, prior to retirement, authorizes life insurance premiums to be deducted from monthly benefit payments.

(2.5) Life insurance coverage after termination of membership may continue for any inactive member who continues to pay life insurance premiums and does not receive a refund pursuant to the provisions of section 24-51-405 or part 17 of this article.

(3) Life insurance provided pursuant to the provisions of this part 13 may be assigned by members, inactive members, or retirees, including those of the Denver public schools division.

(4) The association shall pay no premium subsidy for life insurance.



§ 24-51-1303. Life insurance beneficiary

Unless a member, DPS member, inactive member, deferred DPS member, retiree, DPS retiree, or a court decree names a different beneficiary for life insurance purposes, the named beneficiary shall be the beneficiary of such life insurance.



§ 24-51-1304. Life insurance for certain retired state employees

(1) Any retiree who had life insurance coverage pursuant to the provisions of part 2 of article 8 of title 10, C.R.S., on June 30, 1986, shall continue to have such coverage unless the retiree refuses it. Any retiree who refuses such coverage may not resume coverage later.

(2) The board may offer group life insurance coverage through any life insurance company qualified to do business in Colorado or may self-fund such coverage for eligible retirees under this section. The monthly premium shall be deducted from the benefits of each participating retiree and the association shall not pay any premium subsidy.






Part 14 - Voluntary Investment Program

§ 24-51-1401. Voluntary investment program established and fund created

(1) The board is hereby authorized to establish and administer a voluntary investment program and to create a separate trust fund to hold the assets of said investment program.

(2) The voluntary investment program shall be available to all members, DPS members, retirees, and DPS retirees, and shall be in addition to any other retirement or tax-deferred compensation system established by the state or its political subdivisions.

(3) The board is hereby authorized to offer participation in the voluntary investment program to all employees of employers that are affiliated with the association, regardless of whether those employees are members or retirees.

(4) For purposes of this part 14, members and retirees shall include DPS members and DPS retirees.



§ 24-51-1402. Contributions to the voluntary investment program

(1) An eligible employee pursuant to section 24-51-1401 may participate in the voluntary investment program authorized in section 24-51-1401 by authorizing his or her employer, as defined in section 24-51-101 (20), to contribute an amount by payroll deduction in lieu of receiving such amount as salary or pay. The amount of such contribution by a participant shall be subject to any limitations established by federal law. These voluntary contributions, in addition to investment earnings, shall be exempt from federal and state income taxes until the ultimate distribution of such contributions has been made to the participant, member, former member, or beneficiary.

(2) The board may, at its discretion, allow participants in the voluntary investment program to elect to make after-tax voluntary contributions to the voluntary investment program by payroll deduction. Investment earnings on such contributions are exempt from federal and state income taxes until the ultimate distribution of such contributions has been made to the participant, member, former member, or beneficiary.

(3) All voluntary contributions by a participating member shall be included in the salary of such member for the purpose of calculating member and employer contributions pursuant to the provisions of section 24-51-401. The member contribution provisions of section 24-51-401 and the matching employer contribution provisions of section 24-51-408.5 shall not apply to any voluntary contribution made by a retiree.

(4) The employer shall deliver all voluntary contributions to the service provider designated by the association within five days after the date that the participants are paid and consistent with the provisions of section 24-51-401 (1.7)(c) and (1.7)(d).

(5) (a) Effective July 1, 2009, all assets of the state defined contribution match plan established pursuant to section 24-52-104, as said section existed prior to its repeal in 2009, shall be transferred via trustee-to-trustee transfer to the association's voluntary investment program trust fund created in section 24-51-208 (1)(g), and such defined contribution match plan shall be merged into the association's voluntary investment program. An individual's account in the state defined contribution match plan shall become part of the individual's existing 401(k) plan account if one exists. If the individual does not have an existing 401(k) plan account, a separate account shall be created for the individual within the trust fund and administered in accordance with the terms of the voluntary investment program. The administration of such asset transfer shall be determined by the board.

(b) For purposes of this subsection (5), "existing 401(k) plan account" means a voluntary investment account authorized under 26 U.S.C. sec. 401(k), as amended.



§ 24-51-1403. Expenses of the voluntary investment program

The expenses of administering the voluntary investment program authorized in section 24-51-1401 shall be paid from the investment earnings of such voluntary investment program.



§ 24-51-1404. Investments of the voluntary investment program

Participants in the voluntary investment program shall designate that their voluntary contributions be invested in one or more types of investments made available by the board. These investments may include, but are not limited to, equity investments, fixed-income investments, life insurance company products, and any investments permitted pursuant to the provisions of section 24-51-206.






Part 15 - Defined Contribution Retirement Plans

§ 24-51-1501. Defined contribution plan - establishment - creation of fund - definitions

(1) The board is hereby authorized to establish and administer a defined contribution plan for eligible state employees as provided in this part 15. The board shall establish the terms and conditions of the association's defined contribution plan offered to eligible state employees. The assets of the plan shall be held in a separate trust fund of the association created for such purpose.

(2) (a) Effective July 1, 2009:

(I) The state defined contribution plan established pursuant to part 2 of article 52 of this title, as said part 2 existed prior to its repeal in 2009, shall be merged into the association's defined contribution plan for eligible state employees established under this part 15, and all the assets of the state defined contribution plan and the trust fund shall be transferred via trustee-to-trustee transfer to the defined contribution plan trust fund established pursuant to section 24-51-208 (1)(i);

(II) Participants of the state defined contribution plan shall, subject to sections 24-51-1505 (4), 24-51-1506 (1), and 24-51-1506.5, become members of the association's defined contribution plan; and

(III) The individual participant accounts in the state defined contribution plan shall become individual participant accounts within the association's defined contribution plan.

(b) The administration of the asset transfer pursuant to paragraph (a) of this subsection (2) shall be determined by the board.

(3) The department of personnel created in section 24-1-128 shall provide for the orderly transfer of all records pertaining to the state defined contribution plan and shall take any other action as necessary for the board to assume its duties under this part 15.

(4) For purposes of this part 15, "employer" means the state, the general assembly, the office of a district attorney in a judicial district, any state department that employs an eligible employee, and any community college governed by the state board for community colleges and occupational education. "Employer" shall not include any state college or university as defined in section 24-54.5-102 (7), any institution under the control of the board of regents of the university of Colorado, or an institution governed pursuant to part 5 of article 21 of title 23, C.R.S.



§ 24-51-1502. New state employees - election - definitions

(1) Any eligible employee pursuant to paragraph (a) of subsection (2) of this section shall elect, within sixty days of commencing employment, either to become a member of the association's defined benefit plan or the association's defined contribution plan. If an employee does not make such election within the sixty-day period, the employee shall become a member of the association's defined benefit plan. The employer is solely responsible for ensuring that an eligible employee pursuant to this section is given the opportunity to elect to become either a member of the defined benefit plan or the defined contribution plan.

(2) (a) For purposes of this part 15, "eligible employee" means, effective July 1, 2009, any employee who commences employment with an employer and who, if not commencing employment in a state elected official's position, has not been a member of the association's defined benefit plan or the association's defined contribution plan or an active participant of the state defined contribution plan established pursuant to part 2 of article 52 of this title, as said part existed prior to its repeal in 2009, during the twelve months prior to the date that he or she commenced employment. "Eligible employee" includes a retiree of the association who is serving in a state elected official's position but does not include any other retiree of the association or a retiree of the association who has suspended benefits.

(b) An employee who is covered by a defined contribution plan pursuant to article 54.6 of this title or who is an employee of any state college or university as defined in section 24-54.5-102 (7), any institution under the control of the board of regents of the university of Colorado, or an institution governed pursuant to part 5 of article 21 of title 23, C.R.S., shall not be eligible to make the election pursuant to subsection (1) of this section.

(3) An eligible employee hired by an employer on or after May 2, 2009, is eligible for the election pursuant to subsection (1) of this section.



§ 24-51-1503. Defined contribution plan option

(1) An eligible employee shall be covered by the association's defined benefit plan with contributions and benefits as specified in parts 4 to 12 of this article, unless the member elects to participate in the association's defined contribution plan in accordance with this part 15 in lieu of the defined benefit plan within sixty days of commencing employment.

(2) An employee hired by an employer who has been a member of the association's defined benefit plan or the association's defined contribution plan during the twelve months prior to the date that the employee commences employment shall automatically continue to be a member of such plan upon commencing employment. The employee shall be considered an eligible employee for purposes of section 24-51-1506.

(3) An employee of an employer who is hired on or after July 1, 2009, and who has been an active participant of the state defined contribution plan established pursuant to part 2 of article 52 of this title, as said part existed prior to its repeal in 2009, during the twelve months prior to the date that the employee commences employment, shall be a member of the association's defined contribution plan upon commencing employment, and the employee shall not be considered an eligible employee for purposes of section 24-51-1506 (1) and (2).

(4) (a) An eligible employee who is a member, inactive member, or retiree of the association's defined benefit plan on December 31, 2006, and elects to participate in or is automatically enrolled in the association's defined benefit plan, or who makes an election pursuant to section 24-51-1506 (1) to become a member of the association's defined benefit plan, shall be subject to the benefit provisions in effect for the existing member contribution account.

(b) An eligible employee who elects to participate in the association's defined contribution plan and is not a member, inactive member, or retiree of the association's defined benefit plan on December 31, 2005, and subsequently becomes a member of the association's defined benefit plan shall be subject to the benefit provisions in effect at the time the employee becomes a member of the defined benefit plan. Any service credit purchased for the period of employment covered by the defined contribution plan shall be subject to the benefit provisions in effect for such member at the time of the commencement of the purchase.

(5) Notwithstanding any other provision of this part 15, participation in the association's defined contribution plan by a district attorney, an assistant district attorney, a chief deputy district attorney, a deputy district attorney, or other employee of a district attorney shall be governed by the provisions of sections 24-51-305 and 24-51-305.5.



§ 24-51-1504. Investments

(1) The plan shall allow a member of the defined contribution plan to exercise control of the investment of the member's account under the plan, subject to the following provisions:

(a) The board shall select at least five investment alternatives that allow a member a meaningful choice between risk and return in the investment of the member's account.

(b) The plan shall allow the member to change investments regularly.

(c) The plan shall provide the member with the information describing the investment alternatives, including information on the nature, investment performance, fees, and expenses of the investment alternatives.

(2) The association and employers shall not have the responsibility to pay for any financial losses experienced by members of the defined contribution plan.



§ 24-51-1505. Contributions - vesting

(1) Contribution rates to the association's defined contribution plan by the employer and by members of the defined contribution plan established pursuant to this part 15 shall be the same as the rates that would be payable by the employer and the member pursuant to section 24-51-401.

(2) Consistent with the provisions of section 24-51-401 (1.7)(b), (1.7)(c), and (1.7)(d), the employer shall deliver all contributions to the defined contribution plan trust fund via the service provider designated by the association within five days after the date members are paid.

(3) Except as otherwise provided in subsection (4) of this section, members of the association's defined contribution plan shall be immediately and fully vested in their own contributions to the plan, together with accumulated investment gains or losses. Members shall be immediately vested in fifty percent of the employer's contribution to the plan, together with accumulated investment gains or losses on that vested portion. For each full year of membership in the defined contribution plan, the vesting percentage shall increase by ten percent. The vesting percentage in the employer's contribution, with accumulated earnings or losses, shall be one hundred percent for all members with five or more years of membership in the defined contribution plan. If an individual becomes a member of the defined contribution plan without an existing account balance or after a twelve-month break in service, the individual shall begin a new vesting schedule with regard to future employer contributions in accordance with this subsection (3).

(4) A member of the association's defined contribution plan with an accrued balance in the plan who became a member of the plan pursuant to section 24-51-1501 (2) or 24-51-1503 (3), shall be fully vested in one hundred percent of the state's past and future contributions to the plan, together with accumulated investment gains or losses on that vested portion. If an individual becomes a member of the association's defined contribution plan without an existing account balance or after a twelve-month break in service, the individual shall begin a new vesting schedule with regard to vesting of future employer contributions in accordance with subsection (3) of this section.



§ 24-51-1506. Additional choices within first five years

(1) An eligible employee who is a member of the association's defined contribution plan, except for individuals who became members of the association's defined contribution plan pursuant to section 24-51-1501 (2) or 24-51-1503 (3), may elect, at any time during the second to fifth year of membership in the plan, to terminate membership in the plan and to become a member of the association's defined benefit plan with benefits and contribution rates specified in parts 4 to 12 of this article. Such election shall be irrevocable.

(2) A member who elects to join the defined benefit plan pursuant to subsection (1) of this section may, upon meeting the requirements of section 24-51-505, purchase service credit for the period of employment covered by the defined contribution plan. The cost to purchase such service shall be the same as the cost determined by the board for the purchase of noncovered employment. The member may elect to have any portion of the member's account paid from the defined contribution plan to the defined benefit plan to facilitate the purchase of service credit through a direct rollover in accordance with section 401 (a)(31) of the federal "Internal Revenue Code of 1986", as amended. The member may not be vested in the defined contribution plan upon purchasing service credit for employment that was covered by the defined contribution plan.

(3) The board, in its sole discretion, may provide optional coverage for disability, survivor, and retiree health care benefits to members of the association's defined contribution plan.

(4) An eligible employee who is a member of the association's defined benefit plan may elect, at any time during the second to fifth year of membership in the plan, to terminate membership in the plan and to become a member of the association's defined contribution plan created pursuant to this part 15. Such election shall be irrevocable.



§ 24-51-1506.5. Additional choices for employees who were eligible employees before January 1, 2006

(1) Effective July 1, 2009, any employee who became eligible to participate in the state defined contribution plan before January 1, 2006, who was a member or inactive member of the association may, as long as the employee is employed in a position with an employer for which the association's defined contribution plan is available, make a written election during the annual open enrollment period for the state employees group benefit plan of any year to participate in the association's defined contribution plan. The written election shall be effective the first day of the annual state employees group benefit plan year established pursuant to section 24-50-604 (1)(m). In the absence of such written election, the employee shall be a member of the association's defined benefit plan.

(2) Any employee who was eligible to participate in the state defined contribution plan before January 1, 2006, and who elects to participate in the association's defined contribution plan pursuant to subsection (1) of this section shall specify one of the following options:

(a) To terminate future defined benefit contributions beginning on the date of election while maintaining rights as provided by the laws applicable to the association relative to any contributions or benefits accrued prior to such election; or

(b) To terminate membership in the association's defined benefit plan and require payment by the association of all member contributions, accrued interest on such contributions, and matching employer contributions, as provided by the laws applicable to the association, to the association's defined contribution plan. Such election shall constitute a waiver of all rights and benefits provided by the association. Within ninety days after receipt of notice of an election to terminate membership pursuant to this paragraph (b), the association shall pay to the association's defined contribution plan an amount equal to the employee's member contributions plus accrued interest calculated pursuant to section 24-51-407 and matching employer contributions paid pursuant to section 24-51-408.

(3) (a) Effective July 1, 2009, any employee who became eligible to participate in the state defined contribution plan before January 1, 2006, and who participated in the state defined contribution plan before July 1, 2009, and became a member of the association's defined contribution plan pursuant to section 24-51-1501 (2) or 24-51-1503 (3) may terminate future contributions to the association's defined contribution plan and instead participate in the association's defined benefit plan by making a written election during the annual open enrollment period for the state employee group benefit plan of any year. The written election shall be effective on the first day of the annual state employee group benefit plan year, established pursuant to section 24-50-604 (1)(m). Any such election to participate in the association's defined benefit plan shall be in writing and shall be filed with the association and with such eligible employee's employer. In the absence of such written election, the employee shall be a member of the association's defined contribution plan.

(b) Any employee who terminates participation in the defined contribution plan pursuant to paragraph (a) of this subsection (3) and becomes a member of the association's defined benefit plan may, upon meeting the requirements of section 24-51-505, purchase service credit for the period of employment during which the employee was a participant in the defined contribution plan. The cost to purchase service credit shall be determined in accordance with section 24-51-505 (3). The employee may elect to have any portion of the employee's account paid from the defined contribution plan to the association to facilitate the purchase of service credit through a direct rollover in accordance with section 401 (a)(31) of the federal "Internal Revenue Code of 1986", as amended. The employee may not be vested in the association's defined contribution plan upon purchasing service credit for employment that was covered by the defined contribution plan.



§ 24-51-1507. Transfer or rollover into plan

The defined contribution plan may accept a direct rollover or a member rollover into the member's defined contribution plan account, to the extent permitted by federal law and authorized by the defined contribution plan.



§ 24-51-1508. Distribution options

The defined contribution plan shall include options for the distribution of the defined contribution account, including payment in a lump sum and payment as a lifetime annuity. The state and other employers shall not have liability for any of the payments.



§ 24-51-1509. Rights of defined contribution plan members

(1) A defined contribution plan member shall not be considered a member or a retiree for the purpose of parts 4 to 12 of this article, nor shall his or her survivors or beneficiaries be considered benefit recipients.

(2) A defined contribution plan member may participate in optional life insurance, long-term care insurance, the voluntary investment program, and the deferred compensation plan as provided in this article.

(3) A member of the defined contribution plan shall be eligible to enroll in the health care program as a benefit recipient pursuant to section 24-51-1204 (1)(a) only if the member elects the lifetime annuity distribution option. Any premium subsidy paid shall be based on the years of service credit in the defined benefit plan.

(4) A member of the defined contribution plan who has reached the age at which a distribution would not be subject to a penalty pursuant to the federal "Internal Revenue Code of 1986", as amended, and who returns to employment shall be subject to the provisions of part 11 of this article concerning employment after retirement.

(5) (Deleted by amendment, L. 2009, (SB 09-66), ch. 73, p. 254, § 12, effective March 31, 2009.)



§ 24-51-1510. Report to members

On a quarterly basis, the board shall report to members who participate in the defined contribution plan. The report shall include a statement of account balances, a review of account transactions, and the amount of administrative fees charged to the members during the quarter.



§ 24-51-1511. Limitation on actions by eligible employees

Administrative actions or civil actions brought by employees to dispute the election for participation or failure to elect participation in the association's defined benefit plan, the association's defined contribution plan, or the defined contribution plan established pursuant to part 2 of article 52 of this title, as said article existed prior to its repeal in 2009, shall commence within one hundred eighty days after the election or within one hundred eighty days of the last day on which the employee may make an election to participate in such plan pursuant to this article and article 52 of this title, whichever is earlier, and not thereafter.






Part 16 - Deferred Compensation Plan

§ 24-51-1601. Deferred compensation plan and trust fund

(1) Effective July 1, 2009, the state deferred compensation committee established pursuant to section 24-52-102, as said section existed prior to its repeal in 2009, shall be abolished, and the board shall assume the administration of and fiduciary responsibility for the state deferred compensation plan previously administered under part 1 of article 52 of title 24, as said part existed prior to its repeal in 2009. The board shall have the authority to set the terms and conditions of the deferred compensation plan.

(2) The board shall establish, as set forth in section 24-51-208 (1)(j), a deferred compensation plan trust fund, referred to in this part 16 as the "trust fund", to hold the assets of the deferred compensation plan.

(3) The trust fund shall be established under section 24-51-208 (1)(j), effective upon transfer of assets of the deferred compensation plan to the trust fund. The board shall be trustee of the trust fund. No part of the assets and income of the trust fund shall be used for or diverted to purposes other than for the exclusive benefit of participants and their beneficiaries prior to the satisfaction of liabilities with respect to participants and their beneficiaries.

(4) The department of personnel created in section 24-1-128 shall provide for the orderly transfer of all records pertaining to the state deferred compensation plan and the state defined contribution match plan and shall take any other action necessary for the board to assume its duties under this part 16.



§ 24-51-1602. Affiliation with the deferred compensation plan

(1) An employee is not eligible to participate in the deferred compensation plan authorized in section 24-51-1601 unless his or her employer is affiliated with such plan.

(2) An employer, as defined in section 24-51-101 (20), may affiliate with the deferred compensation plan by making application to the association. All applications shall be subject to approval by the association. Upon affiliation, employees of the employer are eligible to begin deferring salary to the deferred compensation plan.

(3) All employers that are affiliated with the deferred compensation plan prior to July 1, 2009, including entities that are not affiliated employers of the association, as employer is defined in section 24-51-101 (20), shall remain affiliated and shall not have to apply to the association pursuant to subsection (2) of this section.

(4) Any employee who is employed by an entity that is affiliated with the deferred compensation plan shall be entitled to participate in the plan regardless of whether that individual is a member or retiree of the association.



§ 24-51-1603. Contributions to the deferred compensation plan

(1) An employee of an employer affiliated with the deferred compensation plan pursuant to section 24-51-1602 (2) or (3) may participate in the deferred compensation plan authorized in section 24-51-1601 by electing with his or her employer to defer receipt of salary by specifying an amount contributed by payroll deduction. The amount of such deferral by the employee shall be subject to any limitations established by federal law. The amount deferred, including investment earnings, shall be exempt from federal and state income taxes until the ultimate distribution of such contributions has been made to the participant, former participant, or beneficiary.

(2) All voluntary deferrals by a participating member shall be included in the salary of such member in accordance with section 24-51-101 (42) for the purpose of calculating member and employer contributions pursuant to the provisions of section 24-51-401. The member contribution provisions of section 24-51-401 shall not apply to any deferral made by a retiree.

(3) Consistent with the provisions of section 24-51-401 (1.7)(c) and (1.7)(d), the employer shall deliver all deferred compensation contributions to the trust fund via the service provider designated by the association, if applicable, within five days after the date the employees are paid.



§ 24-51-1604. Expenses of the deferred compensation plan

The expenses of administering the deferred compensation plan authorized in section 24-51-1601 shall be paid from either the investment earnings or account balances of the deferred compensation plan.



§ 24-51-1605. Investments of the deferred compensation plan

(1) Individuals participating in the deferred compensation plan shall designate that their deferred compensation contributions be invested in one or more types of investments made available by the board. These investments may include, but are not limited to, equity investments, fixed-income investments, life insurance company products, and any investments permitted pursuant to section 24-51-206.

(2) Neither the association nor any employers shall have the responsibility to pay for any financial losses experienced by members of the deferred compensation plan.






Part 17 - Denver Public Schools Division

§ 24-51-1701. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is in the best interests of the people of this state to administer the Denver public schools pension system within the state under the public employees' retirement association.

(b) The combination of the Denver public schools retirement system as a separate division of the public employees' retirement association will recognize the distinctive characteristics of that system and its funding over sixty-three years, and will also facilitate the general assembly's anticipated assessment of the contribution and benefit structure of the association's defined benefit plans to maintain the perpetual sustainability of such plans based on the recommendations from the board of trustees of the association in 2010.

(c) The state's seventy-seven-year investment in the defined benefit plans for Colorado public servants has served the state invaluably. The association has provided positive investment returns on funds that, when distributed as benefits, remain substantially within Colorado and fosters a professional and effective governmental service system. These features strengthen the provision of government services for all citizens of the state in ways that no other retirement system could, affecting the public safety and general welfare of the state for the better.

(d) The current separation of pension plans and provisions between Denver public schools employees and the employees of all the other school districts in the state creates artificial barriers for employees to relocate between the systems. Therefore, this separation hinders competitive forces for the placement of teachers and other employees at their potential optimum employment location, preventing the maximization of employee value for all school districts and citizens within the state.

(2) The general assembly further finds and declares that the purpose of this part 17 is to combine the two systems with the intent of facilitating the perpetual future maintenance, security, and sustainability of the defined benefit plans within the public employees' retirement association. Given the special services and benefits rendered by Colorado's public servants to the citizens of the state, it is the province, right, and obligation of the state to care for the members and the dependents and survivors of its public servants who are entitled to retirement benefits due to length of service or age or because they have been injured or disabled in service.



§ 24-51-1702. Definitions

As used in this part 17, unless the context otherwise requires:

(1) "Accredited service" shall have the same meaning as set forth in section 24-51-1704.

(2) "Active service", as used in determining eligibility to receive benefits, as contrasted with determination of the amount thereof, means all periods of service that qualify as accredited service. Additionally, for employees appointed or reappointed on or after December 1, 1945, a maximum of ten years of civilian service, of a similar kind, in a tax-supported institution other than the district, referred to in this subsection (2) as "outside service", may count as active service; except that any service purchased together with any such outside service shall not exceed a maximum of ten years in calculating active service. No part of said outside service shall apply if earned while on leave from the district. Whenever the term "active service" is used with reference to civilian service of a similar kind of a regular or casual employee with any tax-supported institution other than the district, said active service shall be determined in a manner consistent with the definition of active service with the district. Periods of service in a charter school shall count as active service if such service is also counted as accredited service. Effective January 1, 1996, all service performed with the district or with a charter school and that meets the definition of accredited service shall be treated as if it were civilian service in a tax-supported institution other than the district, as provided in this subsection (2), if it is not counted as accredited service.

(3) "Annual compensation" means the established contractual salary rate for a regular employee on an annual basis for regularly assigned services, before any deductions. Special stipends and extra pay for additional assignments not on the basis of the regular established contractual salary rate shall not be deemed a part of annual compensation. For compensation received on and after January 1, 2010, annual compensation shall be governed by section 24-51-101 (42) for purposes of determining benefits under this part 17.

(4) "Annuity" means that portion of the benefit attributable to funds provided by normal or arrearage contributions or both made by a contributing or affiliate member.

(5) "Attained age" means the age attained upon a particular birthday.

(6) "Basic retirement allowance" means total retirement allowance excluding the annual retirement allowance adjustment.

(7) "Board of education" means the board of education of Denver public schools.

(8) "Career average salary" means the average of the applicable regular annual salary rates for the entire time of accredited service for regular employees.

(9) "Casual employee" means any part-time or temporary employee of the district or of a charter school who received or receives payment in the form of wages or salary from the district or charter school. Payment of fees for contracted services to an independent contractor shall not be considered salary or wages. Any employee who is a regular employee shall not at the same time be a casual employee.

(10) "Charter schools" means schools created pursuant to the "Charter Schools Act", part 1 of article 30.5 of title 22, C.R.S., that are a part of the Denver public schools and that are accountable to the board of education as complying with the purposes and requirements of said act.

(11) "Consumer price index" or "CPI" means the index, calculated by the United States department of labor, in the national consumer price index for urban wage earners and clerical workers.

(12) "Contributing service" means that portion of service for which an employee has paid the normal contribution, including any regular interest that would have been credited upon said contribution prior to the payment thereof by the member, together with an amount equal to the pension assessment, if applicable, that would have been payable during such service.

(13) "Covered employment" means the employment of any regular or casual employee who is compensated by wages or salary paid by the district or by a charter school approved by the district. "Noncovered employment" means employment outside of the district or outside of a charter school approved by the district. Service in the armed forces of the United States is included in "noncovered employment".

(14) "District" means school district no. 1 in the city and county of Denver and state of Colorado and is used synonymously with the term "Denver public schools". Unless explicitly stated otherwise in the text, the term "district" also includes those schools that are part of the Denver public schools and that are accountable to the board of education as charter schools and shall also include the Denver public schools retirement system. For clarity or emphasis, there are references in certain sections to both the district and a charter school. The lack of such a dual reference shall not, however, be interpreted to change the foregoing definition as to any other sections.

(15) "Earned service" means service equal to the greater of a member's active or accredited service on January 1, 2004, calculated in accordance with the applicable provisions of this plan as it existed immediately prior to January 1, 2004. Following December 31, 2003, a member's earned service shall be used in lieu of active or accredited service in determining both the eligibility for and the amount of retirement benefits under the DPS plan. On and after January 1, 2010, earned service shall be governed by section 24-51-501.

(16) "Employee contribution" means any funds, other than the pension assessment, payable and paid hereunder by a contributing or affiliate member. The following additional terms are applicable to the term "employee contribution":

(a) "Accumulated contributions" means the balance in a member's account of normal arrearage or additional contributions and regular interest credits thereon. The pension assessment is not a part of accumulated contributions.

(b) "Arrearage contribution" means any contribution in excess of the normal contribution that is required of and paid by contributing or affiliate members.

(c) "Normal contribution" means the required payment by a contributing or affiliate member of a portion of compensation into the system retirement trust fund.

(17) "Highest average salary" means the average monthly compensation of the thirty-six months of accredited service having the highest rates, multiplied by twelve, or the "career average salary", whichever is greater, and shall be applied to benefits, except for benefits under sections 24-51-1727 to 24-51-1731, attributable to retirement or death on or after July 1, 1994. For benefits under sections 24-51-1727 to 24-51-1731, "highest average salary" applies to cases where termination of service occurs on or after July 1, 1994. This subsection (17) shall apply only to DPS members eligible for a retirement benefit as of January 1, 2011. For DPS members not eligible for a retirement benefit as of January 1, 2011, the definition of "highest average salary" specified in section 24-51-101 (25)(b)(V) shall apply.

(18) "Job sharing" means the occupation of a single staff position by two employees who receive annual compensation on the active payroll of the district, with each assignment being half-time for the entire contractual work year. Job sharing shall also mean the occupation of a less-than-full-time but greater-than-half-time position by one employee who receives annual compensation on the active payroll of the district and who has no other assignment with the district. Job sharing shall not include the occupation of a position by a person who is a casual employee.

(19) "Membership" means the relationship a regular or casual employee has in the DPS plan and shall consist of the following:

(a) "Affiliate member" means any casual employee who, pursuant to the provisions of this plan, has applied for affiliate membership and whose application has been accepted. "Affiliate member" includes any casual employee of a charter school or of the retirement system who applies for affiliate membership and whose application is accepted.

(b) "Annuitant" means a person who is receiving a retirement allowance.

(c) "Beneficiary" means a person or supplemental needs trust who has received, receives, or is designated to receive benefits accruing as a result of an employee's membership.

(d) "Contributing member" means a regular employee of the district on December 1, 1945, and any employee hired as a regular employee on or after said date, except an employee who, pursuant to the plan adopted by the board of education on November 19, 1945, elected associate membership and has not subsequently become a contributing member as permitted under the plan. The term "contributing member" includes a regular employee of a charter school and a regular employee of the system.

(e) "Deferred member" means a former employee of the district who:

(I) Is not an annuitant who, on or before December 31, 2008, terminated employment with the district and who has on file an election and declaration of intent to apply for a deferred retirement allowance; or

(II) On or after January 1, 2009, terminated employment with the district and has not requested a refund of such member's accumulated contributions.

(f) "Supplemental needs trust" means a valid third-party special needs trust established for a member's or retiree's child as the beneficiary of the trust that complies with the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S., and the federal "Social Security Act", as amended. The department of health care policy and financing shall review any trust established during determination or redetermination of an individual's eligibility for medical assistance and specifically as to the effect of any trust on such eligibility for medical assistance. The trust must be for the benefit of a single beneficiary and must be coterminous with the lifetime of such beneficiary.

(20) "Money purchase monthly annuity" means the monthly annuity that is the actuarial equivalent of a lump sum amount.

(21) "Monthly compensation" means annual compensation divided by twelve.

(22) "Monthly crediting method" means the way in which earnings on member accounts are calculated and credited at the end of a calendar month based upon the accumulated contributions in the member's account at the beginning of that month pursuant to provisions of the DPS plan.

(23) "Nonqualified service" means any noncovered employment that does not include:

(a) Service as an employee of the United States government, any state or political subdivision thereof, or any agency or instrumentality of any of the foregoing;

(b) Service as an employee of a public, private, or sectarian elementary or secondary school;

(c) Service as an employee of an association of employees who are described in paragraph (a) of this subsection (23); or

(d) Service in the armed forces of the United States.

(24) "Normal retirement age" means the attainment of age sixty-five.

(25) "Outside service" means civilian service of a similar kind, in a tax-supported institution other than the district. Substantiation of outside service must be initiated as of July 1, 2009, or it cannot be applied to earned service for purposes of meeting regular retirement eligibility, pursuant to the provisions of this part 17 regarding earned service. Substantiation of such service must be completed on or prior to December 31, 2009.

(26) "Pension" means the portion of the benefit attributable to funds provided by the district.

(27) "Permanently incapacitated" means an incapacitating condition that is demonstrably permanent and prevents the employee from performing assigned duties subject to accommodation required in accordance with applicable law or reasonably imposed by the district. This subsection (27) applies only for purposes of determining eligibility for disability benefits for applications filed under the DPS plan prior to January 1, 2010.

(28) "Permitted absence" means any authorized and unpaid absence, other than severance of employment; except that no absence in excess of thirty consecutive calendar days shall be deemed permitted unless the authorization therefor shall be in writing, signed by an appropriate administrative official or by authorization of the district. Regardless of any time factor, no absence continued after written notice to return shall be deemed a permitted absence.

(29) "Primary percentage" shall be the product obtained by multiplying the unit benefit percentage factor by the total number of years and months of accredited service. Months shall be expressed as fraction with the number of months as the numerator and twelve as the denominator. The primary percentage shall be rounded to the nearest one-hundredth of a percent. Multiplying the primary percentage by the highest average salary as defined in subsection (17) of this section or career average salary, whichever is applicable, results in the annual retirement allowance expressed as a single life annuity and known as option A.

(30) "Regular employee" means any employee who receives annual compensation on the active payroll of the district and whose employment by the district represents the employee's principal gainful occupation and requires so substantial a portion of time that it is impractical to follow any other substantially gainful occupation. Absence of a regular employee on a permitted absence shall not change the employee's status as a regular employee. Any employee who is a casual employee shall not at the same time be a regular employee.

(31) "Regular interest" means, on and after January 1, 2010, the rate set by the association's board as provided in section 24-51-407 (4) and as may be periodically adjusted. On or before December 31, 2009, "regular interest" means the rates specified in the DPS plan document.

(32) "Reserve" means the present value of payments to be made on account of any benefit provided in this plan and computed upon the basis of such mortality tables and interest assumptions as may, from time to time, be approved.

(33) "Reserve for employees to be retired" means the reserve that is part of the system retirement trust fund and identifies the amount of moneys set aside to provide for the basic benefits that are anticipated to be payable to currently active members or to those members who have already elected deferred retirement benefits but who, because of age, are not yet actually receiving such benefits.

(34) "Retirement allowance" or "total retirement allowance" means the initial benefit for a benefit that becomes effective on or after January 1, 2010. For a benefit that became effective before January 1, 2010, "retirement allowance" means the total benefit payable as of June 30, 2010, including the sum of the initial benefit, accumulated annual increases, and cost of living increases.

(35) "Retirement plan" means the retirement and benefit plan contained in this part 17.

(36) "Supplement" or "special supplement" means postretirement increases in total retirement allowance to certain qualified annuitants and beneficiaries.

(37) "Tax-supported institution" means a governmental entity or agency that either has the power to levy taxes or that receives governmental appropriations as such an entity or agency.

(38) "Total temporary disability" means absence from work and temporary inability to perform assigned duties as a result of personal injury incurred in the scope and course of employment as determined by the district.

(39) "Unit benefit percentage factor" means the percentage used as the factor for one year of accredited service. The unit benefit percentage factor shall be one and two-thirds percent from July 1, 1962, to January 1, 1980. The unit benefit percentage factor shall be one and seventy-five one-hundredths percent effective January 1, 1980; one and ninety one-hundredths percent effective January 1, 1981; two percent effective January 1, 1982; two and seven one-hundredths percent effective January 1, 1988; two and twenty-five one-hundredths percent effective July 1, 1998; and two and one-half percent effective January 1, 2001. The unit benefit percentage applicable to a deferred retirement shall be that in effect on the actual date on which the employment of such member by the district finally terminated. In all other retirements, the unit benefit percentage factor shall be that in effect on the effective date of such retirement.



§ 24-51-1703. Denver public schools division - consolidation

(1) The DPS plan shall continue to govern the benefits and programs specified in such plan through December 31, 2009. On January 1, 2010, the DPS plan shall be superseded by the provisions of this article except to the extent that it is necessary to refer to the DPS plan for the correction of errors and as it may be incorporated by reference in this article.

(2) On January 1, 2010, all the assets, liabilities, and obligations of the Denver public schools retirement system shall become the assets, liabilities, and obligations of the Denver public schools division of the association without any further act or document of transfer.

(3) On January 1, 2010, notwithstanding the provisions of subsection (2) of this section, the Denver public schools retirement system or the association, or both, may take such actions and execute such certifications or other instruments as may be convenient to evidence the consummation of the merger of the two systems, its effective date, and the assets or any particular asset transferred. Any such certification or other instrument purportedly executed by an authorized officer of either system and bearing the seal of such system shall be prima facie evidence of all matters stated in the certification or instrument and may be relied upon by any third party, without further inquiry, including, without limitation, any public trustee or other public official of this or any other state or local government. If any certification or other instrument is recorded in the appropriate real estate records in this or any other state or local government, a copy of the certification or instrument, when duly certified by the custodian of the real estate records to be a true copy of the recorded original, shall have the same effect as the original.

(4) The value of assets transferred as of January 1, 2010, as reflected in the audited financial report effective December 31, 2009, shall determine the initial asset value in the Denver public schools division trust fund for purposes of the initial and future valuations and the proportionate share of the total assets of the association attributable to the Denver public schools division. In the event that the audited value is adjudicated by a court of competent jurisdiction to be in error such that the true value on the date of transfer was different than reflected in the audited financials, an adjustment shall be made to the initial asset value of the Denver public schools division and appropriate adjustments made to the proportionate share of investment returns and expenses of the association attributed to the Denver public schools division. No adjustment to the starting asset value of the Denver public schools division shall result from a change in value after January 1, 2010, of the assets transferred. For purposes of this subsection (4), the Denver public schools retirement system real estate and private equity holdings shall be valued and audited as of December 31, 2009, and the directly owned real estate of the association shall be appraised for evaluation as of December 31, 2009.

(5) (a) Prior legislative attempts to accomplish the merger of the Denver public schools retirement system into the school division of the Colorado public employees' retirement association with agreement among the three parties have proven unsuccessful notwithstanding substantial expenditures of time and money by the parties. The reasons for such lack of success include the methodology involved in the determination and allocation of the costs of a merger in order to avoid any subsidy to either merging party as a result of the merger. To avoid these problems and to obtain the public policy benefits of a merger, this section mandates the merger without any requirement of agreement among the parties and implements it through the creation of a separate division within the association. Notwithstanding such mandate, the successful integration of the Denver public schools retirement system into the association while maintaining a continuing high level of service to the members and beneficiaries of both systems has required and will continue to require the cooperation and best efforts of the governing bodies and staffs of the Denver public schools retirement system, the association, and the Denver public schools. In the course of the merger, the parties shall observe the fiduciary duties and legal obligations incident to their respective offices, positions, and employments, which duties and obligations may not always be entirely clear or easily accomplished. Therefore, to secure the public policy objectives incident to the merger and its successful implementation in the most efficient way feasible, so long as such governing bodies and staffs act or have acted in good faith and in accordance with a good faith interpretation of the requirements of this section and other applicable law, they shall be deemed to have fulfilled their fiduciary duties and other legal obligations. In addition, such governing bodies and staffs shall have no personal liability for their acts or omissions incident to the implementation of the merger, including all activities reasonably related thereto. Any person who contends otherwise shall bear the burden of proving that any act or omission challenged does not meet the requirements of good faith.

(b) It is the intent of this part 17 to achieve the mandated merger and to facilitate its implementation, thereby providing portability of the benefits of the members of the Denver public schools retirement system and the association. In addition, this part 17 is intended to pursue efficiencies in the administration of the benefits of members and beneficiaries of the Denver public schools retirement system and in the investment of moneys being transferred to the association and later accruing to it through employer and employee contributions, all in accord with changing conditions. The provisions of this part 17 and the benefit provisions for members and beneficiaries to be provided following the merger shall be interpreted and administered to attempt to further those objectives, and if pursued reasonably and in good faith shall be deemed to comply with applicable legal and fiduciary requirements. Any person who contends otherwise shall bear the burden of proving that any act or omission challenged does not meet all legal requirements applicable in the circumstances.

(c) On January 1, 2010, the separate existence of the Denver public schools retirement system shall cease, and the terms of its trustees shall expire. In addition, the employment of its employees shall cease, subject to section 24-51-1748, providing for their employment by the association. Any claims against such trustees, former trustees, employees, or former employees in their respective capacities shall be commenced within such periods of limitation and shall be subject to such other provisions as may be provided by law, but in no case shall such an action be brought more than two years after January 1, 2010. Any claims relating to the merger and made against the trustees, former trustees, employees, or former employees of the association in their respective capacities, and any claims relating to the merger and made against members or former members of the board of education or employees or former employees of the school district in their respective capacities shall be commenced within such periods of limitation and shall be subject to such other provisions as may be provided by law, but in no case shall such an action be brought more than two years after January 1, 2010.



§ 24-51-1704. Service credit

(1) "Accredited service", as used in the determination of benefits, allowed or allowable, shall include the following:

(a) Subject to the express limitations in this section, all periods of employment with the district or with a charter school as a regular employee for which the employee received or receives payments in accordance with annual compensation.

(b) All periods of employment with the district or with a charter school as a casual employee prior to the effective date of retirement for which the employee received or receives wages or salary from the district; except that no period of employment as a casual employee shall be counted as accredited service if such employee during such period is also a regular employee.

(c) Leaves of absence or permitted absences commencing prior to July 1, 1962, as governed by the DPS plan document.

(d) Leaves of absence or permitted absences commencing on or after July 1, 1962, under the following conditions:

(I) A leave of absence for service in the United States armed forces, study, travel, or research shall count as accredited service if the entire period of said leave qualifies as contributing service.

(II) If said leave is a sabbatical leave or a leave for restoration of health on a half-salary basis and if the normal contribution is based on the full annual compensation of the member and the leave qualifies as contributing service, then the entire period of such leave shall count as accredited service. If, however, the normal contribution is based only on a fraction of the annual compensation, then said fraction shall be multiplied by the total period of such leave to determine the portion of the leave that shall count as accredited service.

(III) (A) Notwithstanding any other provision of this subparagraph (III), an absence due to a temporary total disability compensable in accordance with the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., shall be deemed accredited service only in accordance with the provisions of this sub-subparagraph (A).

(B) The portion of an absence due to a temporary total disability for which the employee is compensated by the district in accordance with its policies pertaining thereto from time to time shall be considered accredited service. If, however, the normal contribution is based only on a fraction of the annual compensation, then the fraction shall be multiplied by the total period of such leave to determine the portion of the leave that shall count as accredited service.

(C) The portion of an absence due to a temporary total disability for which the employee is not compensated in the manner provided in sub-subparagraph (B) of this subparagraph (III) but for which the employee receives workers' compensation shall be considered accredited service only if qualified as such within the earlier of two years after the employee's return to work full time or thirty days prior to the effective date of the employee's retirement. Such qualification shall be accomplished by payment into the DPS plan of an amount equal to the normal contributions and pension assessments, together with interest as calculated, and within the time limits determined by the association board and computed as of the date the agreement to pay is made, for the portion of the absence covered by this sub-subparagraph (C) in accordance with subparagraph (VI) of this paragraph (d).

(D) This subparagraph (III) shall become effective on January 1, 1986, and shall apply to absences covered by its terms that begin on or after that date.

(IV) No portion of a period of absence for illness where said period exceeds fifteen consecutive working days, for which period no payments in accordance with the employee's annual compensation were made, shall count as accredited service.

(V) Any other type of permitted absence not specified in this section may not be counted as accredited service unless the board of education, at the time such permitted absence is authorized, specifies that the time spent on such permitted absence shall be counted as accredited service for purposes of this retirement plan, subject to the requirement that the entire period of said absence shall qualify as contributing service. Notwithstanding this subparagraph (V), any such absence which is less than sixteen consecutive working days shall be counted as accredited service.

(VI) The normal contribution for all permitted absences other than those compensated in any way by the district shall be based upon the annual compensation in effect immediately prior to the date of commencement of such absence.

(VII) Service accrual for all permitted absences shall be consistent with service accruals that were allowed under this retirement plan immediately preceding the permitted absence. This shall include, without limitation, the retirement plan and associated rule definitions and provisions applicable to service accrual for job-sharing assignments as of any given date.

(e) Leaves of absences or permitted absence commencing on or after January 1, 1980, which can qualify as accredited service in accordance with this subsection (1), must be qualified as contributing service within two years from the date the employee returns to work. On and after January 1, 1998, leaves of absence that are qualified as contributing service shall be qualified in accordance with provisions of the DPS plan document.

(f) A person employed in a job-sharing assignment shall receive earned service accruals appropriate to reduce such service to its equivalent in full-time service.

(g) A leave of absence granted to an employee to allow that employee to work in a charter school shall not count as accredited service unless the period of time spent in charter school employment is covered as contributing or affiliate membership, in which case the service shall be covered pursuant to the requirements of such membership.



§ 24-51-1705. Purchase of service credit relating to a refunded member contribution account and noncovered employment

Purchases related to reemployment and noncovered employment for which payments are not complete prior to January 1, 2010, shall be governed by the DPS plan document. On January 1, 2010, service credit shall be credited to the member accounts to the extent of payments received, a new service credit purchase agreement shall be issued by the association using the previously existing lump-sum or installment payment amount, and future payments and service accruals shall be governed by part 5.



§ 24-51-1706. Accreditation of casual employment and qualifiable leave

Accreditation of casual employment and qualifiable periods of leave as described in section 24-51-1704 for which payments are not complete prior to January 1, 2010, shall be governed by the DPS plan document. On January 1, 2010, such service shall be credited to the member accounts to the extent of payments received, and a new purchase agreement shall be issued by the association using the previously existing lump-sum or installment payment amount, and future payments and service accruals shall be governed by part 5 of this article. After January 1, 2010, accreditation of casual employment and qualifiable leaves as provided in this part 17 shall not be permitted.



§ 24-51-1707. Affiliate membership

A casual employee who has been approved or has applied, and is ultimately approved, for status as an affiliate member as of December 31, 2009, shall remain an affiliate member and the benefits provided for pursuant to the DPS plan document shall govern at the time of retirement, unless such status is revoked pursuant to the DPS plan document. Any applicant for affiliate member status shall complete payments in accordance with the DPS plan document or be subject to revocation of affiliate member status. On or after January 1, 2010, further applications for affiliate membership shall not be permitted, and all eligible benefits payable to the existing affiliate members shall be based on the highest average salary, as defined in section 24-51-1702 (17), and benefit descriptions, as detailed in sections 24-51-1715, 24-51-1729, and 24-51-1734 to 24-51-1746.



§ 24-51-1708. Unclaimed moneys

Any moneys due under this part 17 to employees who have resigned, been dismissed, or died prior to retirement, and that have been unclaimed for a period of three years shall be forfeited and credited to the Denver public schools division.



§ 24-51-1709. Arrearages

Arrearage contributions allowed pursuant to this part 17 that require employer contributions, as well as employee contributions, shall be the obligation of and shall be paid by the member's Denver public schools division employer at the time the payment obligation was initiated even if the service so qualified was rendered during a period of employment with a different Denver public schools division employer.



§ 24-51-1710. Earned service

(1) Effective on January 1, 2004, each active member of the system shall be credited with earned service. Subject to the further provisions of this section, earned service shall be equal to the greater of a member's active or accredited service on January 1, 2004, calculated in accordance with the applicable provisions of this retirement plan as it existed immediately prior to January 1, 2004. Following December 31, 2003, a member's earned service shall be used in lieu of active or accredited service in determining both the eligibility for and the amount of retirement benefits under this retirement plan.

(2) On and after January 1, 2010, in making calculations of earned service, active service shall not include outside service, but outside service substantiated on or before December 31, 2009, may be added to earned service in determining a member's eligibility to retire for superannuation with an unreduced benefit at age fifty-five or older and with at least twenty-five years of service, in accordance with sections 24-51-1715 and 24-51-1734; except that outside service taken together with service purchased under sections 24-51-1705 and 24-51-1706 may not exceed ten years in determining such eligibility to retire. This subsection (2) only applies to DPS members who retire from the Denver public schools division without exercising portability and DPS members who retire a frozen segment of service in the Denver public schools division that includes outside service.

(3) On and after January 1, 2004, earned service shall be calculated in the same manner provided in the DPS plan document for calculating active service prior to January 1, 2004, except for casual employment, which shall be calculated in accordance with the provisions of the DPS plan document; except that earned service shall not include outside service.

(4) In the case of a person who is an employee of the district on January 1, 2004, and thereafter qualifies as a deferred member in accordance with the DPS plan document and later applies for benefits under this part 17, the conversion to earned service shall be accomplished in the manner provided in this part 17, and benefits shall be calculated accordingly.

(5) In the case of a person who, on January 1, 2004, has either qualified for disability retirement or has applied for disability retirement and is thereafter determined to be entitled to such disability retirement, the recomputation of retirement benefits in accordance with the DPS plan document shall be accomplished utilizing earned service calculated pursuant to the provisions of this section.

(6) On and after January 1, 2004, this section shall, in accordance with its terms, amend and supersede all prior provisions of this retirement plan in conflict with such terms.



§ 24-51-1711. Contributions - refunds

(1) Refund upon termination. Upon termination of employment, a contributing member or affiliate member, subject to the portability provisions of section 24-51-1747, shall be entitled to a refund of the total accumulated contribution balance as of the date of such termination refund.

(2) Request for refund for deferred members. Subject to the provisions of portability in section 24-51-1747, a deferred member account shall be available for refund unless a retirement benefit has commenced. The amount of the refund of such deferred account shall include any accumulated contribution balance or interest as of December 31, 2009, and interest accumulated thereafter, which shall be in accordance with section 24-51-407 (5). The accumulation of contributions or interest in the deferred account prior to December 31, 2009, shall be governed by the DPS plan document.



§ 24-51-1712. Application for retirement benefits

Notwithstanding any other provision of this part 17, application for and processing of retirement applications shall be governed by the rules and procedures adopted by the association's board. Pursuant to the provisions of this part 17 regarding portability, references in this part 17 to service with the district shall be deemed to include service with all employers affiliated with the association.



§ 24-51-1713. Eligibility - retirements without actuarial reduction

(1) This section shall only apply to DPS members who have five or more years of service credit as of January 1, 2011. For DPS members who have less than five years of service credit as of January 1, 2011, eligibility for retirement without an actuarial reduction shall be governed by section 24-51-602 (1)(a.7) and (1)(d).

(2) Whenever a contributing member or affiliate member pursuant to the DPS plan has completed a period of twenty-five years of active service, of which not less than fifteen years shall have been with the district, and has attained the age of fifty-five years while in the service of the district, said member shall be eligible for retirement for superannuation. Such retirement shall be made upon due application and subject to such rules as may be prescribed by the association.

(3) Whenever a contributing member or affiliate member of the DPS plan has completed a period of five years of active service and has attained the age of sixty-five while in the service of the district, said member shall be eligible for retirement for superannuation. Such retirement shall be made upon due application and subject to such rules as may be prescribed by the board of trustees.

(4) Whenever a contributing member or affiliate member pursuant to the DPS plan has completed a period of thirty years of active service with the district and has attained the age of fifty years while in the service of the district, said member shall be eligible for retirement for superannuation. Such retirement shall be made upon due application and subject to such rules as may be prescribed by the association.



§ 24-51-1714. Eligibility - retirements requiring actuarial reduction

(1) This section shall only apply to DPS members who have five or more years of service credit as of January 1, 2011. For DPS members who have less than five years of service credit as of January 1, 2011, eligibility for retirement requiring an actuarial reduction shall be governed by section 24-51-604.

(2) Whenever a contributing member or affiliate member pursuant to the DPS plan has completed a period of twenty-five years of active service with the district but has not attained the age of fifty-five years, said member shall be eligible for retirement for superannuation but with reduced benefits in accordance with the applicable provisions of section 24-51-1715. Any such retirement shall be voluntary and reflect the choice of the member.

(3) Whenever a contributing member or affiliate member pursuant to the DPS plan has completed a period of fifteen years of active service with the district and has attained the age of fifty-five years while in the service of the district, said member shall be eligible for retirement for superannuation but with reduced benefits in accordance with the applicable provisions of section 24-51-1715. Any such retirement shall be voluntary and reflect the choice of the contributing member.

(4) Whenever a contributing member or affiliate member pursuant to the DPS plan has completed a period of thirty years of active service with the district but has not attained the age of fifty years, said contributing member shall nevertheless be eligible for retirement for superannuation but with reduced benefits in accordance with the applicable provisions of section 24-51-1715. Any such retirement shall be voluntary and reflect the choice of the member.



§ 24-51-1715. Benefits

(1) The annual superannuation retirement allowance shall be determined in the following manner:

(a) Subject to the provisions of paragraph (c) of this subsection (1) pertaining to certain members appointed or reappointed on or after July 1, 2005, and for persons who become affiliate members on or after July 1, 2005, the following calculations shall apply:

(I) If said member shall retire pursuant to section 24-51-1713, the highest average salary as defined in section 24-51-1702 (17) shall be multiplied by the primary percentage which shall determine the annual retirement allowance expressed as a single life annuity and known as option A.

(II) If, however, said member shall retire pursuant to section 24-51-1714 (2), and if the member has reached retirement eligibility as of January 1, 2011, and has attained a minimum age of fifty years, the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a), shall be reduced by the lesser of four percent for each year that fifty-five exceeds said member's attained age or four percent for each year that thirty exceeds said member's number of years of active service with the district, in either case prorated for a partial year. For members who have not reached retirement eligibility as of January 1, 2011, the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a), shall be reduced by an actuarially determined percentage as of the effective date of retirement to ensure that the benefit is the actuarial equivalent of the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a).

(III) If said member shall retire pursuant to section 24-51-1714 (2), and if the member has reached retirement eligibility as of January 1, 2011, and is younger than age fifty, the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a), shall be reduced by the greater of four percent for each year that fifty exceeds said member's attained age or four percent for each year that thirty exceeds said member's number of years of active service with the district, in either case prorated for a partial year. For members who have not reached retirement eligibility as of January 1, 2011, the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a), shall be reduced by an actuarially determined percentage as of the effective date of retirement to ensure that the benefit is the actuarial equivalent of the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a).

(IV) If said member shall retire pursuant to section 24-51-1714 (3), and the member has reached retirement eligibility as of January 1, 2011, the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a), shall be reduced by the lesser of four percent for each year that twenty-five exceeds said member's number of years of active service with the district or four percent for each year that sixty-five exceeds said member's age, in either case prorated for a partial year. For members who have not reached retirement eligibility as of January 1, 2011, the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a), shall be reduced by an actuarially determined percentage as of the effective date of retirement to ensure that the benefit is the actuarial equivalent of the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a).

(V) If said member shall retire pursuant to section 24-51-1714 (4), and if the member has reached retirement eligibility as of January 1, 2011, the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a), shall be reduced by four percent for each year that fifty exceeds said member's age. For members who have not reached retirement eligibility as of January 1, 2011, the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a), shall be reduced by an actuarially determined percentage as of the effective date of retirement to ensure that the benefit is the actuarial equivalent of the annual retirement allowance, calculated pursuant to subparagraph (I) of this paragraph (a).

(b) If a reduction percentage is applicable, prior to calculation of the reduced retirement allowance, the annuity portion shall be determined and subtracted from the retirement allowance in order to determine the pension portion, using the terms of section 24-51-1726, if applicable, and then the reduced retirement allowance shall be determined by application of the appropriate reduction. The annuity portion of said allowance, as determined prior to the reduction, shall be subtracted from the reduced retirement allowance in order to determine the pension portion, if any, that may be applicable. In no event shall any reduced retirement allowance be less than the annuity portion of said allowance as determined prior to the reduction percentage. Said annual retirement allowance shall be payable on a monthly basis and shall continue for so long as said member shall live or so long as may be provided under any option available to and elected by such member pursuant to the provisions of this retirement plan. Payment shall be made at the end of the calendar month for any retirement allowance attributable to said month, and upon the death of said member payment shall be allowed for that portion of the calendar month in which death occurs up to and including the date of death.

(c) In making the calculation of the annual retirement allowance adjustment for a member who initially was appointed or who became an affiliate member on or after July 1, 2005, and who has reached retirement eligibility as of January 1, 2011, the reduction percentage provided in paragraph (a) of this subsection (1) shall be changed in each instance from four percent to six percent. For members who have not reached retirement eligibility as of January 1, 2011, the annual retirement allowance, calculated pursuant to subparagraph (I) of paragraph (a) of this subsection (1), shall be reduced by an actuarially determined percentage as of the effective date of retirement to ensure that the benefit is the actuarial equivalent of the annual retirement allowance, calculated pursuant to subparagraph (I) of paragraph (a) of this subsection (1).



§ 24-51-1716. Optional forms of allowance

Any contributing member or affiliate member whose effective date of retirement is on or after December 31, 2004, may elect to receive a superannuation retirement allowance in accordance with any of the options hereinafter stated. Option A shall be deemed a basic option, and the amount of the annual retirement allowance payable under such option as determined under the provisions of section 24-51-1715 shall be the amount that shall be duly adjusted in computing payments to be made under options other than option A. Prior to application for retirement, any such election may be changed or revoked, but when a member files application for retirement and elects an option, such option may not thereafter be changed or revoked, except where the designated co-annuitant under option P2 or option P3 predeceases the member prior to the effective date of retirement, pursuant to section 24-51-1723 or 24-51-1724, whichever is applicable. This shall not preclude the member's right to have the option elected become effective as of the date of retirement. In addition to the provisions of this section, in any dissolution of marriage action in any district court of the state of Colorado, the court shall have jurisdiction to order or allow an annuitant who is a petitioner or respondent in such action, and who selected an option P2 or P3 at the time of retirement designating the annuitant's spouse as the co-annuitant, to revoke the co-annuitant designation and for an option A benefit to become payable thereafter to the annuitant. The option A benefit shall be the original option A amount calculated as of the annuitant's effective date of retirement increased by any increases in the basic retirement allowance granted in accordance with the provisions of the DPS plan document and section 24-51-1732 subsequent to the annuitant's effective date of retirement. If no option is elected by a member at or prior to the time of application for retirement, such member shall be considered to have automatically elected to receive the applicable benefit under option A.



§ 24-51-1717. Option A

Option A is a single life annuity, which is defined as a specified sum of money payable monthly to an annuitant from the time of retirement until the death of said annuitant, without refund of any kind to the estate of the deceased annuitant or anyone claiming by or through the annuitant. The monthly retirement allowance under option A shall be calculated in accordance with the provisions of section 24-51-1715. For retirements having effective dates on or after December 31, 2004, option A shall be revised to provide that if, upon the death of the annuitant, the total amount of retirement allowance that has been paid to the annuitant does not exceed the amount of the member's accumulated contributions, then the difference between said accumulated contributions and the total amount of retirement allowance paid to such annuitant shall be paid to the named beneficiary of the annuitant or, if no named beneficiary exists, to the estate of the annuitant. The monthly retirement allowance under the revised option shall be calculated in accordance with the provisions of section 24-51-1715.



§ 24-51-1718. Option B

(1) Option B is an installment refund annuity, which is defined as a smaller sum of money than the amount that would be payable under option A but that is the actuarial equivalent thereof, as provided in this retirement plan, payable monthly to an annuitant from the time of retirement until death, with the additional provision that if said annuitant dies before receiving an amount equal to the total reserve credited to said annuitant, said payments shall be continued to beneficiaries designated by said annuitant until the total amount of the payments made to such annuitant and to beneficiaries of said annuitant is equal to the total amount of reserve allocated to the payment of said annuitant's retirement allowance.

(2) If a deceased member's estate is the beneficiary, payment in one sum of the commuted value of the retirement allowance shall be made to the member's estate. The rate of interest used in determining the commuted value shall be the actuarial investment assumption rate of the association on the date of death of the member.

(3) In the event of the death of a retired deceased member's beneficiary who is receiving monthly benefits under option B, a payment in one sum of the commuted value of the remaining monthly payments shall be made to the estate of the deceased beneficiary. The rate of interest used in determining the commuted value shall be the actuarial investment assumption rate of the association on the date of death of the beneficiary.



§ 24-51-1719. Option C

(1) Any contributing member or affiliate member choosing or having chosen option C through December 31, 2009, will be governed by the DPS plan document. As of January 1, 2010, option C will no longer be a permissible payment choice.

(2) Notwithstanding any provision to the contrary, an annuitant may change the co-annuitant that was named by such annuitant and designate a supplemental needs trust as a co-annuitant in place of the previously named co-annuitant if:

(a) The beneficiary of the supplemental needs trust is the same person as the previously named co-annuitant; and

(b) The retiree files an application and any required documents in a form as designated by the association.

(3) If a supplemental needs trust is not established before or within ninety days after the death of the annuitant, is determined to be invalid, or is terminated on or after the death of the annuitant, the beneficiary that was named in the trust is the co-annuitant.



§ 24-51-1720. Option D

Any contributing member or affiliate member choosing or having chosen option D through December 31, 2009, will be governed by the DPS plan document. As of January 1, 2010, option D will no longer be a permissible payment choice.



§ 24-51-1721. Option E

(1) Any contributing member or affiliate member choosing or having chosen option E through December 31, 2009, will be governed by the DPS plan document. As of January 1, 2010, option E will no longer be a permissible payment choice.

(2) Notwithstanding any provision to the contrary, an annuitant may change the co-annuitant that was named by such annuitant and designate a supplemental needs trust as a co-annuitant in place of the previously named co-annuitant if:

(a) The beneficiary of the supplemental needs trust is the same person as the previously named co-annuitant; and

(b) The retiree files an application and any required documents in a form as designated by the association.

(3) If a supplemental needs trust is not established before or within ninety days after the death of the annuitant, is determined to be invalid, or is terminated on or after the death of the annuitant, the beneficiary that was named in the trust is the co-annuitant.



§ 24-51-1722. Additional optional forms of allowance beginning December 31, 2004

In addition to the options provided in sections 24-51-1717 and 24-51-1721, any contributing member or affiliate member whose effective date of retirement is on or after December 31, 2004, may elect to receive a superannuation retirement allowance in accordance with any of the options provided in sections 24-51-1723 and 24-51-1724. Option A shall be deemed a basic option under this section, and the amount of the annual retirement allowance payable thereunder, as determined under the provisions of section 24-51-1715, shall be the amount that shall be duly adjusted in computing payments to be made under options P2 and P3. Prior to application for retirement, any such election may be changed or revoked, but when a member files application for retirement and elects an option, such option may not thereafter be changed or revoked except as provided in this part 17.



§ 24-51-1723. Option P2

(1) Option P2 is a modified joint survivorship annuity, which is defined as a somewhat smaller sum of money than the amount that would be payable under option A but that is the actuarial equivalent thereof, as calculated under this retirement plan, payable monthly to an annuitant from the time of retirement until the death of said annuitant, and, thereafter an amount equal to one-half of the monthly amount paid to the annuitant is payable monthly to the annuitant's designated co-annuitant until the death of that person. The designation of the co-annuitant shall be effective upon the effective date of the member's retirement and may not subsequently be changed except as provided in subsection (2) of this section. Upon the death of the co-annuitant prior to the death of the annuitant, the benefit payable to the annuitant thereafter shall be the original option A amount increased by any increases in the basic retirement allowance granted in accordance with the provisions of the DPS plan document and section 24-51-1732 subsequent to the annuitant's effective date of retirement. In addition to designating a co-annuitant, the member shall designate a beneficiary and shall have the exclusive right to change such designation of beneficiary at any time prior to the annuitant's death. If, upon the death of both the annuitant and the co-annuitant, the total amount of retirement allowance that has been paid to them does not exceed the member's accumulated contributions, then the difference between said accumulated contributions and the total amount of retirement allowance paid to such annuitant and co-annuitant shall be paid to the named beneficiary of the annuitant, or, if no named beneficiary exists, to the estate of the co-annuitant.

(2) In case of the death of the designated co-annuitant under option P2 after the date of application for retirement and before the effective date of retirement, the member may make a change of option or designate a new co-annuitant within thirty days after the death of the previously designated co-annuitant and subject to the appropriate recalculation of the retirement allowance.

(3) Notwithstanding any provision to the contrary, an annuitant may change the co-annuitant that was named by such annuitant and designate a supplemental needs trust as a co-annuitant in place of the previously named co-annuitant if:

(a) The beneficiary of the supplemental needs trust is the same person as the previously named co-annuitant; and

(b) The retiree files an application and any required documents in a form as designated by the association.

(4) If a supplemental needs trust is not established before or within ninety days after the death of the annuitant, is determined to be invalid, or is terminated on or after the death of the annuitant, the beneficiary that was named in the trust is the co-annuitant.



§ 24-51-1724. Option P3

(1) Option P3 is a joint survivorship annuity, which is defined as a somewhat smaller sum of money than the amount that would be payable under option A but that is the actuarial equivalent thereof, as calculated under this retirement plan, payable monthly to an annuitant from the time of retirement until the death of said annuitant and thereafter to the annuitant's designated spouse or any one individual, so long as said designated spouse or individual shall live; except that, if the co-annuitant is not a designated spouse, the calculation of the payments to the annuitant and co-annuitant will be made in accordance with the further provisions of subsection (2) of this section. The designation of the co-annuitant shall be effective upon the effective date of the member's retirement and may not subsequently be changed except as provided in subsection (4) of this section. Upon the death of the co-annuitant prior to the death of the annuitant, the benefit payable to the annuitant thereafter shall be the original option A amount increased by any increases in the basic retirement allowance granted in accordance with the provisions of the DPS plan document and section 24-51-1732 subsequent to the annuitant's effective date of retirement. In addition to designating a co-annuitant, the member shall designate a beneficiary and shall have the exclusive right to change such designation of beneficiary at any time prior to the annuitant's death. If, upon the death of both the annuitant and the co-annuitant, the total amount of retirement allowance that has been paid to them does not exceed the member's accumulated contributions, then the difference between said accumulated contributions and the total amount of retirement allowance paid to such annuitant and co-annuitant shall be paid to the named beneficiary of the annuitant or, if no such named beneficiary exists, to the estate of the co-annuitant.

(2) If the designated co-annuitant is not the annuitant's designated spouse or a former spouse of the annuitant under the circumstances stated in subsection (3) of this section, the co-annuitant's benefit shall be calculated in accordance with the treasury regulations under section 401(a)(9) of the federal "Internal Revenue Code of 1986", as amended, but, as so calculated, the benefits to the annuitant, the co-annuitant, and any beneficiary or to the estate of the co-annuitant, as provided for in option P3, shall be the actuarial equivalent of the amount that would be payable under option A as calculated under this retirement plan.

(3) If the designated co-annuitant is a former spouse, and if pursuant to a properly executed and filed agreement under section 14-10-113, C.R.S., the designated co-annuitant may, upon the prior death of the annuitant, and for the life of the co-annuitant, receive a monthly payment equal to that otherwise payable to the annuitant.

(4) In case of the death of the designated co-annuitant under option P3 after the date of application for retirement and before the effective date of retirement, the member may make a change of option or designate a new co-annuitant within thirty days after the death of the previously designated co-annuitant and subject to the appropriate recalculation of the retirement allowance.

(5) Notwithstanding any provision to the contrary, an annuitant may change the co-annuitant that was named by such annuitant and designate a supplemental needs trust as a co-annuitant in place of the previously named co-annuitant if:

(a) The beneficiary of the supplemental needs trust is the same person as the previously named co-annuitant; and

(b) The retiree files an application and any required documents in a form as designated by the association.

(6) If a supplemental needs trust is not established before or within ninety days after the death of the annuitant, is determined to be invalid, or is terminated on or after the death of the annuitant, the beneficiary that was named in the trust is the co-annuitant.



§ 24-51-1725. Determination of option P2 or P3 benefits

For reduced superannuation retirements and disability recalculations, for members who retire with an effective date of retirement on or after December 31, 2004, the calculation of benefits payable pursuant to option P2 or P3, as set forth in sections 24-51-1723 and 24-51-1724, shall be actuarially determined as of the effective date of retirement or, in the case of a recalculation pursuant to the DPS plan document for a member retired for disability, the applicable recalculation date.



§ 24-51-1726. Minimum benefits - contributing members and affiliate members

(1) The minimum monthly pension portion of the retirement allowance under an option A settlement shall be the greater of:

(a) Such pension amount payable as a part of the retirement allowance computed under the provisions of section 24-51-1715 in the case of a member retiring for superannuation.

(b) The minimum benefits in effect on or after January 1, 1974, and prior to January 1, 1985, as governed by the DPS plan document.

(c) Effective January 1, 1985, the sum of fifteen dollars, multiplied by the number of whole years of accredited service plus additional whole months expressed as a fraction of a year of accredited service but in no event in excess of the total sum of one hundred fifty dollars, plus the sum of twenty dollars multiplied by the number of whole years of accredited service in excess of ten years plus additional whole months expressed as a fraction of a year of accredited service. These minimum benefits shall not apply to retirements previous to January 1, 1985.

(d) The minimum monthly pension portion of the retirement allowance under options other than option A shall be computed by taking such minimum amount as established under an option A settlement and making the appropriate reduction to reflect the additional actuarial factors involved under such other option pursuant to the applicable tables then in use.



§ 24-51-1726.5. Contributions for a retiree who returns to membership - benefit calculation upon subsequent retirement - survivor benefit rights

(1) Except as otherwise provided in section 24-51-1747, a DPS retiree who returns to work in a position that is subject to membership may voluntarily suspend his or her retirement allowance and resume membership. Upon such suspension, employer and member contributions are required to be made pursuant to the provisions of part 4 of this article.

(2) A DPS retiree who, on or after January 1, 2011, suspends his or her retirement allowance shall not add any service credit to the benefit segment from which the retiree suspends his or her retirement. Subject to the election set forth below, any additional service credit accumulated will be reflected in separate benefit segments upon subsequent termination of membership, but only after one year of service credit has been earned during a period of suspension. The retirement allowance for each qualifying separate benefit segment will be calculated pursuant to the benefit structure under which the retiree originally retired. The benefit for each separate benefit segment resulting from suspension shall be determined using the DPS member's salary and service credit acquired during the period of suspension. The DPS member's age and total service credit with the association upon retirement after each suspension shall govern whether the DPS member shall receive a retirement allowance pursuant to section 24-51-1713 or 24-51-1714 for that segment. Previous separate benefit segments shall be subject to recalculation only to reflect a change in the selected option or a designated coannuitant, if applicable, and no benefit increases pursuant to section 24-51-1001 will be applicable to any separate benefit segment during any period of suspension. Upon reinstatement of the retirement benefit allowance payments, no increase shall be made until such resumed payments have been paid continuously for the twelve months prior to July 1. Upon resumption of retirement after suspension, the association shall refund all moneys credited to the member contribution account during the period of suspension pursuant to section 24-51-405 unless, within a time set by the association, the retiree makes written election to establish a separate benefit segment calculated as set forth above. The refund shall be an amount equal to all moneys credited to the member contribution account during the period of suspension and payment of matching employer contributions pursuant to section 24-51-1711 or 24-51-1729 (6)(a)(I), whichever is applicable. No refund can issue for any benefit segment from which a benefit has been drawn. Such refund shall be required for any separate benefit segment during which less than one year of service credit has been earned.

(3) (a) A DPS member whose retirement allowances are in separate benefit segments pursuant to this section must elect the same option and designate the same coannuitant for all of his or her separate benefit segments.

(b) A DPS retiree who suspends his or her retirement and elects a separate benefit segment pursuant to this section may change his or her original option and coannuitant election only if the original option selected was option A, P2, or P3. DPS retirees who selected option B, C, D, or E shall not be allowed to change that election.

(4) Survivor benefit rights provided for in this part 17 shall be available to a DPS retiree who voluntarily suspends the benefits and returns to membership as if such retiree had not retired.



§ 24-51-1727. Eligibility for deferred members

(1) Benefits shall be payable under this section and sections 24-51-1728 to 24-51-1731 if the following conditions are met:

(a) The employee must be an affiliate member or contributing member who has completed a period of not less than five years of active service with the district. Any contributing member or affiliate member who terminated employment prior to January 1, 1997, shall be governed by the DPS plan document.

(b) Such member is not eligible to receive and has not received, by virtue of district employment, payment of any other benefits under this retirement plan. A refund of accumulated contributions is not deemed a benefit within the meaning of this section.

(c) The employment of such member with the district, either regular or casual, has been terminated and there has not been a withdrawal of the member's accumulated contributions. In the case of a member whose employment has terminated and who withdrew such contributions but thereafter accepted reemployment with the district, such prohibition against withdrawal shall refer to any normal, arrearage, or additional contributions thereafter made by such employee.

(d) Within one year following an effective date of termination of employment falling on or before December 31, 2008, such member must file an election and declaration of intent to apply for a deferred retirement allowance. Such election and declaration shall be made in the manner and form as prescribed.

(e) If a member's effective date of termination of employment falls on or after January 1, 2009, such member is automatically deemed a deferred member and is eligible to apply for a deferred retirement allowance upon meeting the requirements for commencement of a deferred retirement allowance.



§ 24-51-1728. Accredited service - deferred members

In computing the amount of any deferred retirement allowance becoming due to such member upon final termination of employment, such member must, at the time of the effective date of termination of service, have a credit of accumulated contributions in such amount as would have been to such member's credit if such member had complied in full with the requirements of sections 24-51-1705 and 24-51-1707 as such requirements may apply. In the event said member fails to comply with such requirements, as applicable, then the accredited service of such member, subsequent to December 1, 1945, shall be credited in the same ratio that accumulated contributions, at the time of termination of service, bear to such member's credit if such member had complied in full with the requirements of sections 24-51-1705 and 24-51-1707 as such requirements may apply. If the provisions of section 24-51-1706 apply to such member applying for a deferred retirement allowance, then no portion of service subject to said provisions shall be counted as accredited service unless, at the time of termination of service, said member completed payment of the total amounts required by said section 24-51-1706. If such total amount as required by section 24-51-1706 is not so paid within such time, any incomplete amount paid in pursuant to section 24-51-1706 shall be refunded, without increase of any kind to such member, under such rules and regulations as the association may provide.



§ 24-51-1729. Benefits - deferred members

(1) In the event the employment of such member with the district terminates on or after July 1, 1962, the deferred retirement allowance, subject to the limitations set forth in section 24-51-1731, shall be computed in the following manner and paid under the following conditions:

(a) The amount of the deferred retirement allowance under option A shall be determined in the same manner and subject to the same conditions as is set forth in section 24-51-1715, if the member was a contributing member or affiliate member at the time that employment was terminated, with the following limitations:

(I) Accredited service shall be determined to the actual date on which employment of such member finally terminated.

(II) For contributing members and affiliate members, highest average salary as defined in section 24-51-1702 (17) shall be determined over the period to the actual date on which employment of such member finally terminated.

(III) The age factor for such member that is employed in calculating such deferred retirement allowance shall be that of attained age of fifty-five for employees having twenty-five or more years of active service, and that of attained age of sixty-five for employees having less than twenty-five years of active service. If, however, a member attains thirty or more years of active service with the district on or after January 1, 2001, the age factor for such member that is employed in calculating the deferred retirement allowance shall be that of attained age fifty.

(IV) The unit benefit percentage shall be in accordance with section 24-51-1702 (39).

(V) In making the calculation of the deferred retirement allowance for one qualified for deferred benefits, the provisions of section 24-51-1715 (1)(c) changing the reduction percentage from four percent to six percent for certain retirements shall not apply if the retiree terminated employment on or before June 30, 2005.

(b) Said member must apply to the association for a deferred retirement allowance in the manner and form as may be prescribed in section 24-51-1712. Such application may not be filed sooner than sixty days before the effective date of the member's deferred retirement allowance. No deferred retirement allowance shall be payable to any otherwise eligible member unless proper application is received within the three-year period following the earliest possible effective date of such an allowance.

(2) On or after January 1, 1998, the effective date of the deferred retirement allowance shall be thirty days after the date proper application for such allowance is received, but in no event before the attainment of age fifty-five by a member who has at least twenty-five years of active service, or age sixty-five, if such member has less than twenty-five years of active service. If, however, a member attains thirty or more years of active service with the district on or after January 1, 2001, the effective date of the deferred retirement allowance shall be thirty days after the date proper application for such allowance is received, but in no event before the attainment of age fifty. The first monthly installment of said allowance shall be payable at the end of the month in which such effective date falls. No payment shall be made for any period prior to such effective date.

(3) The deferred retirement allowance shall be payable under any of the options provided in sections 24-51-1717 to 24-51-1724, as elected by such member at the time of application for a deferred retirement allowance, and shall be calculated as provided therein, subject to the further provisions of this section. The age factor employed in calculating such deferred retirement allowance shall be that of attained age sixty-five as to such member, and under any option involving a co-annuitant the age of such co-annuitant at said attained age of sixty-five of such member; except that, for annuitants eligible for benefits at age fifty or age fifty-five, as applicable, the age factor employed in calculations shall be that of attained age fifty or age fifty-five, as applicable, as to such member and under any option involving a co-annuitant the age of such co-annuitant at said attained age of fifty or age fifty-five, as applicable, of such member.

(4) In the case of a deferred retirement allowance payable after December 31, 1973, and prior to January 1, 1985, the minimum monthly pension attributable under an option A settlement shall be governed by the DPS plan document.

(5) In the event the employment of a member with the district terminates on or after January 1, 1985, the minimum monthly pension portion of the retirement allowance under an option A settlement shall be the greater of:

(a) Such pension amount payable as a part of the retirement allowance computed under the provisions of section 24-51-1729;

(b) The sum of fifteen dollars, multiplied by the number of whole years of accredited service plus additional whole months expressed as a fraction of a year of accredited service but in no event in excess of the total sum of one hundred fifty dollars, plus the sum of twenty dollars multiplied by the number of whole years of accredited service in excess of ten years plus additional whole months expressed as a fraction of a year of accredited service.

(6) (a) In the event the employment of a member with the district terminates on or after January 1, 2001, at the time said member becomes eligible to receive benefit payments in accordance with this section, the member shall have the following additional options:

(I) A payment equal to two hundred percent of the deferred member's then-accumulated contributions calculated without reference to amounts contributed for purchase of periods of noncovered employment service credit and interest credits on amounts so contributed; or

(II) A retirement allowance equal to the sum of the amount determined in paragraph (b) of subsection (5) of this section plus a money purchase monthly annuity that is the actuarial equivalent of two hundred percent of the deferred member's accumulated contributions at the time the member becomes eligible to receive benefit payments calculated without reference to amounts contributed for purchase of periods of noncovered employment service credit and interest credits on amounts so contributed. The determination of the money purchase monthly annuity shall incorporate the provisions of section 24-51-1732 and utilize the assumptions of the association.

(b) The minimum monthly pension portion of the retirement allowance under options other than option A shall be computed by taking such minimum amount as established under an option A settlement and making appropriate reduction therein to reflect the additional actuarial factors involved under such other option pursuant to the applicable tables then in use.



§ 24-51-1730. Deferred member death

In case any deferred member, as defined under section 24-51-1702 (19)(e), dies while such membership status remains in force but before the effective date of the deferred retirement allowance, the amount of the accumulated contribution balance at the time of death shall be paid to the designated beneficiary of record or to the member's estate.



§ 24-51-1731. Benefits for deferred members determined upon date of termination

Subject to the provisions of this section, in the event of reemployment, all rights and privileges incident to a deferred retirement allowance shall be and remain as provided under the retirement plan and its pertinent policies and rules and regulations in effect at the time of such termination of employment. If such employee whose employment has been terminated is reemployed by the district and thereafter remains continuously in the employ of the district for a sufficient period to establish a full year of accredited service, then any rights with respect to a deferred retirement allowance shall be determined by the provisions of sections 24-51-1727 to 24-51-1730 in effect on the date of such subsequent termination of employment.



§ 24-51-1732. Benefit increases - annual retirement allowance adjustment - contributing members - affiliate members - deferred members - survivors (2001 and 2005)

(1) (a) Monthly retirement and survivor benefit payments, including the increases determined under the provisions of the DPS plan document attributable to retirement or death of an eligible employee of the district who retired or died after December 1, 1945, shall be increased in accordance with part 10 of this article.

(b) Adjusted payments based on survivor benefits that are suspended by reason of the beneficiary not having attained the minimum age requirements provided in sections 24-51-1738 to 24-51-1740 or pursuant to the provisions of the DPS plan document shall not continue to accumulate or accrue during such period of suspension.

(2) Upon attainment of the minimum age requirements and resumption of such survivor's benefit payments or reinstatement under the provisions of the DPS plan document, no increase shall be made until such resumed payments have been paid continuously for the twelve months prior to July 1.

(3) (Deleted by amendment, L. 2010, (SB 10-001), ch. 2, p. 30, § 32, effective February 23, 2010.)

(4) No increase shall be payable incident to any retirement or survivor benefits becoming payable to any legal entity other than an individual person, to a personal representative or other person acting in an analogous representative capacity. This subsection (4) shall not preclude payment of such increase to the guardian or conservator of a person otherwise entitled thereto.

(5) Pursuant to section 24-51-1726.5, adjusted payments based on benefits that are suspended by reason of the annuitant's having returned to service with an employer affiliated with the association as a regular employee shall not continue to accumulate or accrue during such period of suspension. Upon reinstatement of the retirement allowance payments, no increase shall be made until such resumed payments have been paid continuously for the twelve months prior to July 1.

(6) Annuitants who are reemployed by the district on or before December 31, 2009, shall until termination of such employment be subject to the DPS plan document provisions related to the reemployment of an annuitant. Any subsequent employment shall be governed by part 11 of this article.



§ 24-51-1733. Domestic relations order

Agreements entered into pursuant to section 14-10-113 (6), C.R.S., on or before December 31, 2009, shall be subject to the provisions of the DPS plan document, and agreements entered into on and after January 1, 2010, pursuant to section 14-10-113 (6), C.R.S., shall be subject to the provisions of the rules and regulations of the association.



§ 24-51-1734. Disability retirement

Applications for disability for DPS members filed on or before December 31, 2009, shall be governed by the disability provisions of the DPS plan document, and on or after January 1, 2010, disability shall be governed by the provisions of part 7 of this article. Persons receiving disability benefits under the DPS plan as of December 31, 2009, shall continue to receive such benefits in accordance with the DPS plan. The association board shall administer the provisions of the DPS plan regarding discontinuance or reduction of disability benefits paid under the DPS plan.



§ 24-51-1735. Survivor benefits - refund

(1) The determination of death and survivor benefits for DPS members shall be governed by this section. Pursuant to the provisions of this part 17 regarding portability, references in this section to service with the district shall be deemed to include service with all employers affiliated with the association.

(2) In case of death of any affiliate or contributing member prior to retirement, the total accumulated contribution balance at the time of death shall be payable in one lump sum to the designated beneficiary, if applicable, or to the member's estate, unless one or more of the following circumstances exist:

(a) Said member meets the definition of deferred member under section 24-51-1702 (19)(e) at the time of death, in which case section 24-51-1730 shall apply.

(b) The designated beneficiary or beneficiaries of said member shall elect, pursuant to the provisions of sections 24-51-1736 to 24-51-1746, to have the provisions of said sections 24-51-1736 to 24-51-1746 applied in lieu of the refund above mentioned.



§ 24-51-1736. Eligibility for survivor benefits

(1) No benefits shall be payable under sections 24-51-1736 to 24-51-1746 unless all of the following conditions are met:

(a) At the time of death the deceased member was a contributing member, or a contributing member who retired for disability on or after July 1, 1962, and who would not be precluded pursuant to the DPS plan document from rights for survivor benefits.

(b) The deceased contributing member was a regular employee in the active service of the district continuously for the five-year period prior to said member's death, said five-year period having been contributing service, except:

(I) Absence on sabbatical leave or on a leave for restoration of health on a half-salary basis for periods during which contributions are paid shall be deemed continuous employment within the meaning of sections 24-51-1736 to 24-51-1746 and included in the required five-year period. Time absent from employment because of leave other than sabbatical leave or a leave for restoration of health on a half-salary basis and time absent from employment because of a permitted absence not constituting a termination of regular employment shall be disregarded and for the purposes of sections 24-51-1736 to 24-51-1746 shall not be deemed either an interruption of service or included in the required five-year period.

(II) If the deceased member was retired for disability on or after July 1, 1962, and was a contributing member upon the effective date of disability retirement, the requirement of five years of service prior to death shall be waived.



§ 24-51-1737. Eligible beneficiaries

(1) Payments under sections 24-51-1736 to 24-51-1746 are limited to:

(a) (I) A child, including an adopted child, of the deceased member, so long as the child is living, under the age of eighteen years, and unmarried; except that where an eligible member dies on or after January 1, 1988, the definition of an eligible child shall include:

(A) An unmarried child under the age of twenty-three years who is enrolled on a full-time basis, within four months of the member's death, in a duly accredited school; or

(B) An unmarried child, regardless of age, who is found to be so mentally or physically incapacitated that such person is financially dependent upon the member pursuant to the test of financial dependency established for a surviving parent in paragraph (d) of this subsection (1).

(II) Adoptions involving an otherwise eligible child and occurring subsequent to the death of the member shall terminate the eligibility of such a child, unless such adoption is by the unremarried surviving spouse of the member, and in such a case eligibility of the child shall be terminated by a subsequent remarriage of said surviving spouse.

(b) The surviving widow or widower of the deceased member who has not remarried and has in her or his care a child eligible to receive benefits as set forth in paragraph (a) of this subsection (1). If benefits are payable under said paragraph (a) or this paragraph (b), the DPS plan document shall govern any amounts due to any unremarried widow or widower.

(c) The surviving widow or widower who has not remarried, if no benefits are payable or if payable have ceased to any beneficiary qualified under paragraph (a) or (b) of this subsection (1).

(d) A dependent parent of the deceased member who has not remarried since such member's death, so long as such parent is living; except that said parent shall be eligible only if there are no beneficiaries qualified under paragraph (a), (b), or (c) of this subsection (1) at the time of the member's death. Dependence of a surviving parent must be established by a showing to the association beyond reasonable doubt that such parent was dependent upon the deceased member for not less than one-half of the parent's support and actually received such support from the deceased member during the six-month period prior to the death of such member.

(2) Effective for surviving spouses of members who die on or after January 1, 1984, eligibility for beneficiaries as described in paragraphs (a), (b), and (c) of subsection (1) of this section will not be forfeited by remarriage.

(3) If at the time of the death of the member there is a supplemental needs trust established before or within ninety days after the death of the member for the benefit of the child eligible for survivor benefits, survivor benefits payable pursuant to sections 24-51-1736 to 24-51-1746 to the beneficiary of the supplemental needs trust are payable to the trust so long as that beneficiary is eligible for survivor benefits. If a supplemental needs trust is determined to be invalid or terminates after the association commences payment to the supplemental needs trust, the survivor benefit, from then on, is paid to the beneficiary of the supplemental needs trust so long as that beneficiary is eligible for survivor benefits.



§ 24-51-1738. Survivors of members who died between 1974 and 1984

Benefits payable to survivors of deceased eligible members who die on or after January 1, 1974, and prior to January 1, 1984, subject to the limitations provided in sections 24-51-1736 to 24-51-1746, shall be governed by the DPS plan document.



§ 24-51-1739. Survivors of members who died between 1984 and 1988

Benefits payable to survivors of deceased eligible members who die on or after January 1, 1984, and prior to January 1, 1988, subject to the limitations provided in sections 24-51-1736 to 24-51-1746, shall be governed by the DPS plan document.



§ 24-51-1740. Survivors of members who die in 1988 or later

(1) Benefits payable to survivors of deceased eligible members who die on or after January 1, 1988, subject to the limitations provided in sections 24-51-1736 to 24-51-1746, shall be as follows:

(a) To each beneficiary under section 24-51-1737 (1)(a), a monthly amount equal to the greater of ten percent of highest average salary as defined in section 24-51-1702 (17), or one hundred sixty dollars prorated, if there are four or more eligible beneficiaries so long as such condition continues and is required in order not to exceed a maximum total allowance of the greater of thirty percent of highest average salary as defined in section 24-51-1702 (17), or four hundred eighty dollars;

(b) To the surviving spouse of the deceased member, as defined in section 24-51-1737 (1)(b), so long as living, and having in his or her care a child eligible to receive benefits as provided in paragraph (a) of this subsection (1), calculated as follows:

(I) Where the deceased member had less than fifteen years of accredited service, the difference, if any, between the amounts payable to beneficiaries under paragraph (a) of this subsection (1) and the greater of thirty percent of highest average salary as defined in section 24-51-1702 (17), or four hundred eighty dollars;

(II) Where the deceased member had more than fifteen years of accredited service, the difference, if any, between the amounts payable to beneficiaries under paragraph (a) of this subsection (1) and the greater of four hundred eighty dollars or forty percent of highest average salary as defined in section 24-51-1702 (17), which percentage shall be increased by two percent of highest average salary as defined in section 24-51-1702 (17), for each whole year, and month prorated as a portion of a year, of accredited service in excess of twenty-five;

(c) To a beneficiary under section 24-51-1737 (1)(c) who has attained age sixty and who is the survivor of a deceased member who had less than fifteen years of accredited service, the lesser of thirty percent of highest average salary as defined in section 24-51-1702 (17) or four hundred eighty dollars. So long as benefits, if any, are payable under paragraphs (a) and (b) of this subsection (1), only the excess, if any, of the benefit provided under this paragraph (c) shall be payable in addition thereto, but if no benefits are payable under said paragraphs (a) and (b) of this subsection (1), or, if payable, such amounts have been terminated, then the full amount of the benefit payment provided by this paragraph (c) shall be payable.

(d) To a beneficiary under section 24-51-1737 (1)(c) who has attained age fifty and who is the survivor of a deceased member who had fifteen or more years of accredited service, a monthly amount of four hundred eighty dollars or, if greater, thirty percent of highest average salary as defined in section 24-51-1702 (17), increased by one percent of highest average salary, as defined in section 24-51-1702 (17), for each whole year, and month prorated as a portion of a year, of accredited service in excess of fifteen. So long as benefits, if any, are payable under paragraphs (a) and (b) of this subsection (1), only the excess, if any, of the benefit provided under this paragraph (d) shall be payable in addition thereto, but if no benefits are payable under said paragraphs (a) and (b) of this subsection (1), or, if payable such amounts have terminated, then the full amount of the benefit payment provided by this paragraph (d) shall be payable.

(e) To each beneficiary under section 24-51-1737 (1)(d), a monthly amount equal to the greater of ten percent of the deceased member's highest average salary as defined in section 24-51-1702 (17), or two hundred forty dollars.



§ 24-51-1741. Effective date of survivor benefits

On or after January 1, 1998, if survivor benefits are payable under sections 24-51-1736 to 24-51-1746, such benefits shall be deemed to accrue as of the first day following the death of the member or the first day when the first beneficiary becomes eligible, whichever is later, and shall be computed and payable from that date accordingly.



§ 24-51-1742. Election by designated beneficiary

If the deceased member had designated a beneficiary, other than the member's estate, to receive the refund of the accumulated contribution balance, no survivor's benefits shall be subject to claim under sections 24-51-1736 to 24-51-1746 unless such designated beneficiary or beneficiaries then entitled to receive such refund, by written notification delivered within such time and in such form as prescribed, shall elect, in lieu of receiving such refund, to have the provisions of sections 24-51-1736 to 24-51-1746 applied. If there is more than one designated beneficiary then entitled to receive such refund, such election must be joined in by all of them. If the deceased member had designated the estate as such beneficiary or if by operation of law the estate shall be entitled to such refund, then such election may be made by the duly appointed personal representative of the estate of such deceased member in like time and in like manner as may be prescribed by the board by general rule as specified in this section. If, however, such deceased member was qualified for retirement under the terms and conditions of sections 24-51-1713 and 24-51-1714, the designated beneficiary or beneficiaries so entitled to refund or benefits under sections 24-51-1736 to 24-51-1746, may elect, in lieu of such benefits, to allow benefits to be paid under either option B or option P3 subject to the applicable sections thereof providing for superannuation retirement. Such election shall be made within such time and in such form as the board may prescribe and shall become effective as of the day after the date of the member's death. If there is more than one designated beneficiary entitled to receive such benefits, such election must be joined in by all of them.



§ 24-51-1743. When election becomes irrevocable

The election described in section 24-51-1742 shall become irrevocable upon the first payment thereunder of any benefits provided under sections 24-51-1736 to 24-51-1746 or under sections 24-51-1713 and 24-51-1714. If, subsequent to exercise of such election by the appropriate beneficiary or beneficiaries but prior to the first payment of benefits thereunder, such beneficiary or beneficiaries desire to revoke such earlier election, such person or persons shall be permitted to do so and shall thereupon be eligible to receive a refund paid under the terms and conditions set forth in section 24-51-1735, and such revoking beneficiary or beneficiaries shall thereafter have no rights to any benefits of any kind, incident to the death of such member, other than said refund. If the election has been made to receive benefits hereunder and there is only one beneficiary and such beneficiary shall die before any payment of such benefits is made, a refund of such deceased member's accumulated contributions, computed as of the date of death, shall be made to the estate of such deceased beneficiary. If there shall be more than one beneficiary but all of them shall have died before any payment of such benefits is made, such refund shall be made to the estate of the last survivor of said several beneficiaries.



§ 24-51-1744. Fund transfer

Upon the effective date of benefits under sections 24-51-1736 to 24-51-1746, the accumulated contributions of said deceased member at the time of death shall be transferred to and merged with that portion of the Denver public schools division trust fund set aside as a reserve to provide such benefits.



§ 24-51-1745. Payment in good faith

Any payments of such survivor's benefits made to any person who is an eligible survivor of the deceased member and entitled thereto shall, to the extent of such payments actually made, be and constitute a complete release and acquittance to the system under this retirement plan. Such release shall not be deemed to preclude the right of another claimant or an adverse claimant of such survivor's benefits from establishing a right to future payments.



§ 24-51-1746. Waive appointment of guardian

In the payment of survivor benefits hereunder, the association may, from time to time, authorize and approve payments directly to a minor or the parent caring for such minor without requiring the appointment of a duly constituted guardian for such minor. Likewise, the association may waive the appointment of a conservator for a beneficiary deemed mentally incompetent or otherwise unable by reason of age or illness to act without assistance, and may, from time to time, authorize and approve such payments to the person or institution having care of such beneficiary. The receipt of the person or institution so receiving such payments shall be a complete release and acquittance under this retirement plan with respect to such payments in all respects as if such payments had been made to a duly constituted guardian or conservator.



§ 24-51-1747. Portability between the Denver public schools division and the other four divisions within the association - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "DPS active member" means a person, as defined in subsection (2) of this section, who as of December 31, 2009, is an employee of the Denver public school district, the Denver public schools retirement system, or a Denver public school district charter school, and is a member of the Denver public schools retirement system. Active members include employees, other than part-time or hourly employees, on leave of absence from the Denver public school district, the Denver public schools retirement system, or a Denver public school district charter school on December 31, 2009.

(b) "DPS inactive member" means a person, as defined in subsection (3) of this section, who as of December 31, 2009, has a member account balance at the Denver public schools retirement system, is not employed by the Denver public school district, the Denver public schools retirement system, or a Denver public school district charter school, and is not receiving benefits from the Denver public schools retirement system.

(c) "Denver public schools retirement system" means the Denver public school district retirement system that will become the Denver public schools division within the association.

(d) "Freeze" or "frozen" means cessation of the collection of contributions and the granting of benefit or service accruals. However, interest will continue to accrue on frozen accounts at the applicable interest rate.

(e) "Nonretirement plan choice affiliate employer" means any employer, other than the state or the community colleges, affiliated with the association.

(f) "One-time irrevocable choice" refers to the choice of either the benefits as specified in this part 17 or the benefits under the PERA benefit structure. The choice period shall be a sixty-calendar-day choice period. Unless otherwise specified, the sixty-day choice period shall begin on the date the association receives the first contributions from the affiliated employer. If an individual is eligible to make a one-time irrevocable choice and fails to make the choice within the choice period, he or she will be automatically enrolled in the benefit structure with which the individual has accrued the most service credit at the beginning of the choice period. If the individual fails to make a choice and has service credit in both benefit structures and the amount of service credit in both structures is equal, then he or she will be automatically enrolled in the benefit structure with the most recent contribution prior to the first day of the choice period. Contributions received prior to a choice being made will be applied to the PERA benefit structure. Upon a choice being made within the sixty-day period, these contributions will be applied to the applicable division and the applicable benefit structure within that division. While the choice is pending, the individual shall not be allowed a refund or to retire.

(g) "Parties" means the association, the Denver public schools retirement system, and the Denver public school district.

(h) "PERA benefit structure" means the benefits provided in this article, except for the benefits provided for in part 15 of this article unless otherwise indicated, and except for the benefits provided for in this part 17.

(i) "Retirement plan choice affiliated employer" means the state or the community colleges of the state.

(j) "Denver public school district" means the school district sponsoring the Denver public schools retirement system.

(k) "Denver public school district charter school" means a charter school that was approved before January 1, 2010, by the Denver public school district board of education and that has employees participating in the Denver public schools retirement system before January 1, 2010, and that is certified as a Denver public school district charter school at the time of merger. "Denver public school district charter school" also means a charter school approved by the Denver public school board of education on or after January 1, 2010. A Denver public school district charter school is considered an employer within the Denver public schools division.

(l) "Denver public schools division" refers to the separate division created within the association that will consist solely of the Denver public school district and Denver public school district charter schools and have a separate benefit structure from the other divisions within the association. The benefit structure for the Denver public school district division shall be governed by the DPS plan document and this part 17, where applicable.

(2) (a) (I) A person who is not retired and is a DPS active member on January 1, 2010, with either an inactive account with the association or no account with the association who continues his or her employment with an employer within the Denver public schools division on and after January 1, 2010, shall continue to accrue a benefit under the school district division benefit structure as set forth in this part 17. Employment with any nonretirement plan choice eligible employer affiliated with the association other than the Denver public school district or a Denver public school district charter school on and after January 1, 2010, either concurrent or not concurrent, shall trigger a one-time irrevocable choice. This choice shall freeze the account not chosen. If the individual becomes an inactive member and decides to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, shall be under the PERA benefit structure in effect at that time.

(II) A person who is not retired and is a DPS active member on January 1, 2010, with either an inactive account with the association or no account with the association who continues his or her employment with an employer within the Denver public schools division on and after January 1, 2010, shall continue to accrue a benefit under the Denver public schools benefit structure as set forth in this part 17. Employment with any retirement plan choice employer affiliated with the association on and after January 1, 2010, without a twelve-month break in service, shall trigger a one-time irrevocable choice. The choice shall freeze the account not chosen. If the individual becomes an inactive member and decides to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(III) A person who is not retired and is a DPS active member on January 1, 2010, with either an inactive account with the association or no account with the association who continues his or her employment with an employer within the Denver public schools division on and after January 1, 2010, shall continue to accrue a benefit under the benefit structure as set forth in this part 17. If the individual is employed with any employer that is under the optional retirement plan choice pursuant to article 54.5 of this title, in an optional retirement plan choice position, he or she will have the choice as provided in article 54.5 of this title. For purposes of determining optional retirement plan choice eligibility, service credit within the benefit structure as set forth in this part 17 and service credit with the association will be combined. If the individual chooses to participate in the defined benefit plan, it will trigger a one-time irrevocable choice. The sixty-day choice period shall begin upon the date the association is notified of the selection of the defined benefit plan. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(IV) A person who is not retired and is a DPS active member on January 1, 2010, with either an inactive account with the association or no account with the association who continues his or her employment with an employer within the Denver public schools division on and after January 1, 2010, shall continue to accrue a benefit under the benefit structure as set forth in this part 17. If the individual is employed at the university of Colorado in a position defined as eligible for the university retirement plan, he or she will have the choice as provided in section 23-20-139, C.R.S. For purposes of determining university retirement plan choice eligibility, service credit within the benefit structure as set forth in this part 17 and service credit with the association will be combined. If the individual chooses to participate in the defined benefit plan, it will trigger a one-time irrevocable choice. The sixty-day choice period shall begin upon the date the association is notified of the selection of the defined benefit plan. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(b) (I) A DPS active member on January 1, 2010, with either an inactive account with the association or no account with the association who terminates employment with his or her employer and becomes inactive and is later reemployed by any nonretirement plan choice affiliated employer of the association, including the Denver public school district and a Denver public school district charter school, will trigger a one-time irrevocable choice. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(II) A DPS active member on January 1, 2010, with either an inactive account with the association or no account with the association who terminates employment with his or her employer and becomes inactive and is later reemployed by any retirement plan choice affiliated employer of the association within twelve months of the date of termination will trigger a one-time irrevocable choice. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(III) A DPS active member on January 1, 2010, with either an inactive account with the association or no account with the association who terminates employment with his or her employer and becomes inactive and is later reemployed by any retirement plan choice affiliated employer of the association after a twelve-month break in service will have a retirement plan choice pursuant to section 24-51-1503 (1). If the individual chooses to participate in the defined benefit plan, it will trigger a one-time irrevocable choice. The sixty-day choice period shall begin upon the date the association is notified of the selection of the defined benefit plan. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time. If the individual chooses to participate in the association's defined contribution plan, the individual may either elect to maintain his or her inactive account or direct that his or her member account be transferred to the defined contribution account; except that after-tax contributions shall be transferred to an after-tax account in the association's 401(k) account. If an individual elects to transfer his or her account pursuant to this subparagraph (III), the association shall transfer such account within ninety days after the employee's election becomes effective.

(IV) A DPS active member on January 1, 2010, with either an inactive account with the association or no account with the association who terminates employment with his or her employer and becomes inactive and is later reemployed by any employer that is under the optional retirement plan choice pursuant to article 54.5 of this title, in an optional retirement plan choice position, will have the choice as provided in article 54.5 of this title. For purposes of determining optional retirement plan choice eligibility, service credit within the benefit structure as set forth in this part 17 and service credit within the PERA benefit structure will be combined. If the individual chooses to participate in the defined benefit plan, it will trigger a one-time irrevocable choice. The sixty-day choice period shall begin upon the date the association is notified of the selection of the defined benefit plan. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(V) A DPS active member on January 1, 2010, with either an inactive account with the association or no account with the association who terminates employment with his or her employer and becomes inactive and is later reemployed at the university of Colorado in a position defined as eligible for the university retirement plan shall have the choice as provided in section 23-20-139, C.R.S. For purposes of determining university retirement plan choice eligibility, service credit within the benefit structure as set forth in this part 17 and service credit within the PERA benefit structure will be combined. If the individual chooses to participate in the defined benefit plan, it will trigger a one-time irrevocable choice. The sixty-day choice period shall begin upon the date the association is notified of the selection of the defined benefit plan. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(c) A DPS active member who is also a member of the association pursuant to section 24-51-101 (29) on January 1, 2010, will immediately be given a one-time irrevocable choice. The sixty-day choice period will begin on January 1, 2010. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with an affiliated employer of the association, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(3) (a) (I) A person who is not retired and is a DPS inactive member on January 1, 2010, who is subsequently employed by any nonretirement plan choice affiliated employer of the association, including the Denver public school district and a Denver public school district charter school, will trigger a one-time irrevocable choice. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(II) A person who is not retired and is a DPS inactive member on January 1, 2010, who is subsequently employed by any retirement plan choice affiliated employer of the association within twelve months of the date of termination will trigger a one-time irrevocable choice. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(III) A person who is not retired and is a DPS inactive member on January 1, 2010, who is subsequently employed by any retirement plan choice affiliated employer of the association after a twelve-month break in service will have a retirement plan choice pursuant to section 24-51-1503 (1). If the individual chooses to participate in the defined benefit plan, it will trigger a one-time irrevocable choice. The sixty-day choice period shall begin upon the date the association is notified of the selection of the defined benefit plan. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the benefit structure of the association in effect at that time. If the individual chooses to participate in the association's defined contribution plan, the individual may either elect to maintain his or her inactive account or direct that his or her member account be transferred to the defined contribution account; except that after-tax contributions shall be transferred to an after-tax account in the association's 401(k) account. If an individual elects to transfer his or her account pursuant to this subparagraph (III), the association will transfer such account within ninety days after the employee's election becomes effective.

(IV) A person who is not retired and is a DPS inactive member on January 1, 2010, who is subsequently employed by any employer that is under the optional retirement plan choice pursuant to article 54.5 of this title in an optional retirement plan choice position will have the choice as provided in article 54.5 of this title. For purposes of determining optional retirement plan choice eligibility, service credit within the benefit structure as set forth in this part 17 and service credit within the PERA benefit structure will be combined. If the individual chooses to participate in the defined benefit plan, it will trigger a one-time irrevocable choice. The sixty-day choice period shall begin upon the date the association is notified of the selection of the defined benefit plan. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(V) A person who is not retired and is a DPS inactive member on January 1, 2010, with either an inactive account with the association or no account with the association who is subsequently employed at the university of Colorado in a position defined as eligible for the university retirement plan will have the choice as provided in section 23-20-139, C.R.S. For purposes of determining university retirement plan choice eligibility, service credit within the benefit structure as set forth in this part 17 and service credit within the PERA benefit structure will be combined. If the individual chooses to participate in the defined benefit plan, it will trigger a one-time irrevocable choice. The sixty-day choice period shall begin upon the date the association is notified of the selection of the defined benefit plan. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with any association affiliated employer, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(b) A person who is not retired and is a DPS inactive member on January 1, 2010, who is also an active member of the association pursuant to section 24-51-101 (29) on January 1, 2010, will immediately be given a one-time irrevocable choice. The sixty-day choice period will begin on January 1, 2010. The choice shall freeze the account not chosen. If the individual becomes an inactive member and elects to take a refund, he or she shall refund all member accounts. Any subsequent employment after a refund with an affiliated employer of the association, including the Denver public school district or a Denver public school district charter school, will be under the PERA benefit structure in effect at that time.

(c) A DPS inactive member who is also an inactive member of the association who does not make a one-time irrevocable choice and subsequently retires from either benefit structure shall choose at time of retirement which of the two benefits to accrue upon returning to employment with any affiliated employer.

(4) Notwithstanding subsections (1), (2), and (3) of this section, any employment with a Denver public schools division employer prior to January 1, 2010, is considered employment with the association for purposes of the eligibility for retirement plan choice as specified in part 15 of this article.

(5) Any individual hired by the Denver public school district or a Denver public school district charter school on or after January 1, 2010, without an existing account in either the benefit structure under this part 17 or the PERA benefit structure shall be governed exclusively by the statutes and rules of the association as they exist at the time of hire.

(6) (a) A person who is a retiree of the Denver public schools retirement system before January 1, 2010, shall not be subject to the working retiree contributions or a benefit reduction due to postretirement employment with an affiliated employer of the association existing before January 1, 2010, as long as the retiree continues to be employed by that same employer. A retiree so situated shall be entitled to a second and entirely separate retirement coverage segment under the PERA benefit structure.

(b) (I) A retiree of the Denver public schools retirement system with no member contribution account with the association on January 1, 2010, who returns to work for any affiliated employer of the association, including the Denver public school district or a Denver public school district charter school, shall be subject to the provisions of this article and rules of the association governing employment after service retirement. The retiree may suspend and add a separate benefit segment to his or her Denver public schools retirement system benefit. The retiree shall not be entitled to accrue a benefit under the PERA benefit structure.

(II) An individual who retires under the benefit structure provided in this part 17 after January 1, 2010, who did not make a one-time irrevocable choice and returns to work for any affiliated employer of the association, including the Denver public school district or a Denver public school district charter school, shall be subject to the provisions of this article and rules of the association governing employment after service retirement. The individual may suspend and add a separate benefit segment to his or her Denver public schools retirement system benefit. The individual shall not be entitled to accrue a benefit under the PERA benefit structure.

(c) A retiree of the Denver public schools retirement system with an inactive account in the association on January 1, 2010, who is employed by an affiliated employer of the association, including the Denver public school district or a Denver public school district charter school, shall be subject to the provisions of this article and rules of the association governing employment after service retirement. If the retiree chooses to suspend his or her benefit, he or she must make a one-time irrevocable choice within sixty days from the date of suspension to either add to his or her inactive account under the benefit structure for that account or add a separate benefit segment to his or her Denver public schools retirement system benefit. The retiree shall not be required to suspend his or her retirement benefit but will not be able to add to the inactive account or add a separate segment to the Denver public schools retirement system benefit unless the Denver public schools retirement system benefit is suspended. If the inactive account is chosen, the retiree will be permanently ineligible to add a separate segment to the Denver public schools retirement system benefit. If adding a separate segment to the Denver public schools retirement system benefit is chosen, the retiree will be permanently ineligible to add to the inactive account.

(d) A Denver public schools retirement system retiree shall be considered a retiree of the association for purposes of part 15 of this article and article 54.5 of this title. A Denver public schools retirement system retiree shall also be considered a retiree of the association when employed by the university of Colorado after January 1, 2010.

(e) A retiree of the Denver public schools retirement system before January 1, 2010, who is an active member of the association's defined contribution plan shall not be subject to a benefit reduction due to postretirement employment with his or her employer as long as the retiree continues to be employed by that same employer. The retiree shall be entitled to continue to contribute to the defined contribution plan. If the retiree begins employment with another nonretirement plan choice employer, including the Denver public school district or a Denver public school district charter school, the retiree will be subject to the provisions of this article and rules of the association governing employment after service retirement. If the retiree chooses to suspend his or her benefit, he or she must add a separate benefit segment to his or her benefit as set forth in this part 17. The retiree shall not be required to suspend his or her retirement benefit, but will not be able to add a separate segment to the benefit as set forth in this part 17 unless the benefit is suspended.

(f) A retiree of the Denver public schools retirement system before January 1, 2010, who is an active member of the association's defined contribution plan shall not be subject to a benefit reduction due to postretirement employment with his or her employer as long as the retiree continues to be employed by that same employer. The retiree shall be entitled to continue to contribute to the defined contribution plan. If the retiree begins employment with another retirement plan choice employer without a twelve-month break in service, the retiree shall be subject to the provisions of this article and rules of the association governing employment after service retirement. If the retiree chooses to suspend his or her benefit within twelve months from the date of employment, he or she shall be placed into the defined contribution plan and will continue to build on his or her defined contribution account. If the retiree chooses to suspend after twelve months, he or she will build another segment onto the benefit as set forth in this part 17.

(g) An association retiree who is also a Denver public schools retirement system retiree on January 1, 2010, and who is subsequently employed by an affiliated employer of the association, including the Denver public school district or a Denver public school district charter school, shall be subject to the provisions of this article and rules of the association governing employment after service retirement with regard to both benefits. If the retiree does not suspend the benefits and works beyond the statutory limits, both retirement benefits shall be offset by five percent per day for every day worked beyond the limit. If the retiree chooses to suspend the benefits, he or she shall suspend both benefits and shall make a one-time irrevocable choice within sixty days from the date of suspension to either add to his or her association account under the benefit structure for that account or add a separate benefit segment to his or her benefit as set forth in this part 17. The retiree shall not be required to suspend his or her retirement benefits but will not be able to add to either account unless the benefits are suspended. If the association account is chosen, the retiree permanently forfeits the ability to add a separate segment to the benefit under this part 17. If the benefit under this part 17 is chosen, the retiree permanently forfeits the ability to add to the association account.

(7) (a) A person who is a retiree of the association and a DPS active member before January 1, 2010, shall not be subject to a benefit reduction due to postretirement employment with the Denver public school district or a Denver public school district charter school as long as the retiree continues to be employed by the same employer. A retiree so situated shall be entitled to a second and entirely separate retirement coverage segment under the benefit structure as set forth in this part 17. If such a retiree terminates employment with that employer, the retiree shall be subject to the provisions of this article and rules of the association governing employment after service retirement if reemployed by any affiliated employer. If the retiree chooses to suspend his or her benefit, the retiree shall make a choice within sixty days from the date of suspension to either add to his or her account under the PERA benefit structure for that account or add to his or her account as set forth in this part 17. The retiree shall not be required to suspend his or her retirement benefit, but will not be able to add to the benefit or add to the account under this part 17 unless the retirement benefit is suspended. If the association account is chosen, the retiree permanently forfeits the ability to add to the account under this part 17. If the account under this part 17 is chosen, the retiree permanently forfeits the ability to add to the association account. If the retiree does not suspend the association benefit, the separate segment of coverage will become an inactive account.

(b) Subject to the provisions of paragraph (d) of this subsection (7), a retiree of the association with no member account in the Denver public schools retirement system on January 1, 2010, who is employed by the Denver public school district or a Denver public school district charter school after January 1, 2010, shall be subject to the provisions of this article and rules of the association governing employment after service retirement.

(c) A retiree of the association with an inactive account with the Denver public schools retirement system on January 1, 2010, who is employed by any affiliated employer, including the Denver public school district or a Denver public school district charter school, beginning on or after January 1, 2010, shall be subject to the provisions of this article and rules of the association governing employment after service retirement. If the retiree chooses to suspend his or her benefit, he or she shall make a one-time irrevocable choice within sixty days from the date of suspension to either add to his or her account with the association under the benefit structure for that account or add to the account as set forth in this part 17. The retiree shall not be required to suspend his or her retirement benefit, but will not be able to add to either account unless the retirement benefit is suspended. If the association account is chosen, the retiree permanently forfeits the ability to add to the account under this part 17. If the account under this part 17 is chosen, the retiree permanently forfeits the ability to add to the association account.

(d) A retiree of the association who was not a member of the Denver public schools retirement system on December 31, 2009, but who was employed by the Denver public school district or a Denver public school district charter school as an hourly employee on December 31, 2009, shall not be subject to a benefit reduction due to postretirement employment with the Denver public school district or a Denver public school district charter school as long as the retiree continues to be employed by the same employer. The retiree shall be subject to the working retiree contributions beginning January 1, 2011, as specified in section 24-51-1101 (2), and the employer shall be required to remit employer contributions as specified in section 24-51-1101 (2), plus the applicable amortization equalization disbursement and supplemental amortization equalization disbursement as specified in section 24-51-411.

(8) An individual may reinstate time within the benefit structure that he or she is in as long as the time is not concurrent with the time, either earned or purchased, in the other benefit structure. The cost to reinstate the time shall be the cost required by the association's statutes and rules. An individual may purchase, at the actuarial cost according to the association's statutes and rules, time that has been previously refunded in the other benefit structure as long as the time is not concurrent with time, either earned or purchased, in the other benefit structure. The limits on the amount of service credit an individual may purchase set forth in this article shall apply to members under the benefit structure in this part 17.

(9) (a) A disability application submitted to the Denver public schools retirement system prior to January 1, 2010, shall be processed in accordance with this part 17.

(b) Any disability application submitted to the association on or after January 1, 2010, shall be processed in accordance with the provisions of this article and rules of the association.

(c) An individual shall not be eligible for disability benefits based on an account that is frozen.

(10) A frozen account shall be considered an inactive account for purposes of survivor benefit eligibility.

(11) Any time an individual continues to accrue a benefit under this part 17 while employed by an association affiliated employer other than the Denver public school district or a Denver public school district charter school, the individual's salary for pension purposes shall be governed by the association's definition of salary. On and after January 1, 2010, individuals in the Denver public schools division shall earn service credit based on the association's accrual rate of one month of service earned if the member receives eighty times federal minimum wage in one month while employed by a PERA affiliated employer, including the Denver public school district or a Denver public school district charter school.

(12) A retiree or a beneficiary receiving a benefit from the Denver public schools retirement system, a disability retiree of the Denver public schools retirement system who applied for a disability retirement benefit prior to January 1, 2010, and a survivor benefit recipient based on an account of a person who died prior to January 1, 2010, shall have his or her benefits paid in accordance with the benefit structure as set forth in this part 17. For administrative convenience, annual benefit adjustments for such individuals may be scheduled so that the adjustments coincide with the dates on which benefit adjustments are effective under the rules of the association. Within the first calendar year following the effective merger date, it shall not be the intention of the association to deny an anticipated annual increase or to grant an additional increase to any annuitant, beneficiary, or survivor, as defined in section 24-51-1702, but rather that the association will administer an appropriate annual increase considering any differences between the administrative procedures under the DPS plan and the association in relation to the timing of the payment of such increase.

(13) The funding of a benefit based on an account that has contributions from the Denver public schools division shall be funded in the same manner as the association funds the benefit based on an account that has contributions in any one of the other four divisions as provided in section 24-51-208 (4).



§ 24-51-1748. Staff members of the Denver public schools retirement system

(1) Each staff member employed by the Denver public schools retirement system on the date of the merger shall be hired as an employee-at-will of the association at a salary not less than the annual salary received from the Denver public schools retirement system as of the merger date, and the staff member's employment thereafter shall be governed by the policies, rules, and statutes applicable to the employees of the association; except that such staff members may accrue retirement benefits in accordance with the rules of the Denver public schools retirement system as they existed on the day preceding the effective date of the merger. As of the effective date of the merger, Denver public schools or the Denver public schools retirement system shall be responsible for the payment to the association of any accrued employment benefits other than benefits provided for under the association owed to each employee of the Denver public schools retirement system.

(2) Notwithstanding the provisions of section 24-51-1206.7 (5), service credit of staff members described in subsection (1) of this section prior to January 1, 2010, that was accrued with the Denver public schools and the Denver public schools retirement system shall apply toward the calculation of the premium subsidy as provided in section 24-51-1206.7.









Article 52 - Deferred Compensation Plan



Article 52.5 - Retirement Health Savings Trust

§ 24-52.5-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is essential for the state to be able to attract and retain qualified employees in order to provide the highest quality of service to the people of Colorado.

(b) The quality and flexibility of health and retirement benefits are important factors in hiring and retaining qualified state employees.

(c) The cost of medical care rises every year and because medicare and state retiree health benefits do not fully cover those costs, retirees are increasingly responsible for covering their medical costs after retirement.

(d) A properly constructed program to help state employees prepare for the costs of medical expenses after retirement could be cash funded through contributions of state employees and could operate as an enterprise as defined in section 20 of article X of the state constitution.

(2) The general assembly further finds and declares that:

(a) A new concept for providing retirement health benefits for the employees of nonprofit entities, including state governments, is for the nonprofit entity to create a retirement health savings trust. Such trust offers the following advantages:

(I) A retirement health savings trust is established by the nonprofit entity for the purpose of providing retirement health benefits to the employees of the entity.

(II) The provision of retirement health benefits is considered an integral part of the nonprofit entity's activities.

(III) A retirement health savings trust that makes the provision of retirement health benefits possible is considered a part of the nonprofit entity and therefore may be included in the entity's tax-exempt status.

(IV) A retirement health savings trust creates an individual account within the trust for each employee who chooses to participate and allows the employer to make pretax contributions, including unused annual or sick leave, to an employee's account on behalf of the employee.

(V) The nonprofit entity that creates a retirement health savings trust maintains substantial control of the trust in that it has the power to amend or terminate the trust and to appoint the trustees of the trust.

(VI) A retirement health savings trust allows each participating employee to determine how his or her money will be invested.

(VII) All earnings in a retirement health savings trust grow on a tax-deferred basis, and a participating employee may make withdrawals on a tax-free basis after reaching a certain age, so long as the moneys are used for qualified medical expenses.

(VIII) Any assets that remain in a participating employee's account at the time of the employee's death may be used for qualified medical expenses by the employee's spouse, dependents, or other beneficiaries.

(b) The creation of a retirement health savings trust by the state for the benefit of state employees would give such employees an opportunity to prepare for health costs that they will incur during retirement and would be beneficial to the health and well-being of such employees.



§ 24-52.5-102. Retirement health savings trust - state personnel director - investigation

(1) The state personnel director shall investigate the benefits and drawbacks of establishing a retirement health savings trust for the benefit of state employees.

(2) In investigating the benefits and drawbacks of establishing a retirement health savings trust, the state personnel director shall consider the feasibility of the following:

(a) The state, as an employer, establishing a trust for the purpose of providing retirement health savings benefits to state employees who choose to participate in the trust;

(b) The state specifying that providing retirement health savings benefits is an integral part of the state's activities;

(c) The state treating a trust that makes the provision of retirement health benefits possible as an integral part of the state and therefore including the trust in the state's tax-exempt status;

(d) The state creating an individual account within the trust for each state employee who chooses to participate and allowing the state to make pretax contributions, including unused annual or sick leave, to a state employee's account on behalf of the employee;

(e) The state maintaining substantial control of the trust and having the power to amend or terminate the trust and appoint the trustees of the trust;

(f) The state allowing each state employee who participates in the trust to determine how his or her money will be invested;

(g) The state allowing all moneys in the trust to grow without being subject to state or federal income taxes;

(h) The state allowing participating state employees to make withdrawals on a tax-free basis after reaching a certain age, so long as the moneys are used for qualified medical expenses; and

(i) The state allowing an employee's spouse, dependents, or other beneficiaries to use any assets that remain in a participating employee's account at the time of the employee's death for qualified medical expenses.

(3) The state personnel director, in investigating the feasibility of establishing a retirement health savings trust, shall investigate the benefits and drawbacks to the state and to state employees of allowing the state as an employer and state employees the option to make the following contributions to the trust:

(a) Pretax contributions, including a portion of unused employee annual and sick leave, by the state to an employee's account on behalf of the employee;

(b) Voluntary after-tax contributions by the state to an employee's account on behalf of the employee;

(c) Voluntary after-tax contributions by the employee into the employee's account; and

(d) Voluntary pretax contributions by the employee to the employee's account based on a one-time irrevocable election to make such contributions.

(4) The state personnel director shall investigate the benefits and drawbacks to the state and to state employees of various potential terms of a retirement health savings trust, including, but not limited to:

(a) The design, adoption, and schedule for implementation of the trust;

(b) The nature and amount of the contributions that the state may make to the trust on behalf of a participating state employee;

(c) The nature of the investments that a state employee may choose to make with the moneys contributed to the trust;

(d) The terms of eligibility for participating in the trust and for withdrawing the moneys contributed to the trust;

(e) The nature of the expenses that qualify as medical expenses for purposes of tax-free withdrawal of moneys from the trust; and

(f) The negotiation and payment of any administrative expenses to be paid by the state or by each employee who chooses to participate in the trust.

(5) (Deleted by amendment, L. 2008, p. 1903, § 91, effective August 5, 2008.)






Article 53 - Public Employees' Social Security

§ 24-53-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of labor and employment created pursuant to the provisions of section 24-1-121.

(2) "Employee" means a person performing service which constitutes employment, as defined in this section, for a political subdivision of the state, as defined in this section.

(3) "Employment" means any service performed by an employee of a political subdivision of the state, except for:

(a) Service which, in the absence of an agreement entered into pursuant to the provisions of this article, would otherwise constitute "employment" as defined in the social security act;

(b) Service which, pursuant to the provisions of the social security act, may not be included in an agreement between the state and the secretary entered into pursuant to the provisions of this article;

(c) Service in any class of positions the compensation for which is on a fee basis, except for any county sheriff, treasurer, clerk and recorder, judge, and their clerks, deputies, and assistants;

(d) Service in any class of positions filled by popular election if so provided for in the plan submitted by the political subdivision pursuant to the provisions of section 24-53-104; or

(e) Service in any class of positions covered by an existing retirement system which is supported in whole or in part by the state or any of its political subdivisions.

(4) "Federal Insurance Contributions Act" means subchapter A of chapter 9 of the federal "Internal Revenue Code of 1939" and subchapters A and B of chapter 21 of the federal "Internal Revenue Code of 1986", as amended.

(5) "Political subdivision" includes an instrumentality of this state, or of one or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision and only if its employees are not, by virtue of their relations to such juristic entity, employees of the state or subdivision. "Political subdivision" does not include a school district.

(6) "Secretary" means the secretary of health and human services and includes any individual to whom the secretary has delegated any of his functions specified in the social security act with respect to coverage pursuant to such act of employees of states and their political subdivisions.

(7) "Sick pay" means any payment made on account of sickness or accident disability of the type specified in section 209 (b) or (d) of the social security act.

(8) "Social security act" means the act of congress approved August 14, 1935, chapter 531, 49 Stat. 620, officially cited as the "Social Security Act", as amended.

(9) "Wages" means all remuneration for employment, as defined in this section, including the fair cash value of all remuneration paid in any medium other than cash; except that such term does not include that part of such remuneration which, even if it were for employment within the meaning of the federal insurance contributions act, would not constitute wages within the meaning of that act.



§ 24-53-102. Federal-state and interstate agreements

(1) The department, with the approval of the governor, is authorized to enter on behalf of the state into an agreement with the secretary, consistent with the terms and provisions of this article, for the purpose of extending the benefits of the federal old-age, survivors', disability, and health insurance system to employees of political subdivisions thereof with respect to services specified in such agreement which constitutes employment, as defined in section 24-53-101. Such agreement may contain provisions relating to coverage, benefits, contributions, effective date, modification, and termination of the agreement, administration, and other appropriate provisions as the department and secretary agree upon, but, except as may be otherwise required by or pursuant to the social security act as to the services to be covered, such agreement shall provide in effect that:

(a) Benefits will be provided for employees, and their dependents and survivors, whose services are covered by the agreement on the same basis as though such services constituted employment within the meaning of Title II of the social security act;

(b) The state will pay to the United States secretary of the treasury, at such times as may be prescribed by the social security act, contributions with respect to wages, as defined in section 24-53-101, equal to the sum of the taxes which would be imposed by the federal insurance contributions act if the services covered by the agreement constituted employment within the meaning of that act;

(c) Such agreement shall be effective with respect to services in employment, covered by the agreement, performed after December 31, 1950, but in no event shall it be effective with respect to any such services performed prior to the first day of the calendar year in which such agreement is entered into or in which the modification of the agreement making it applicable to such services is entered into; except that, in the case of an agreement or a modification of an agreement made prior to January 1, 1955, if the date specified in section 218 (f) of the social security act, as amended, is not in conflict with such date, such agreement or modification may be made effective as of January 1, 1951, or as of the first day of any intervening calendar quarter; except that such effective date may be made retroactive to the extent permitted by section 218 (f) of the social security act, as amended;

(d) All services which constitute employment, as defined in section 24-53-101, and are performed in the employ of the covered political subdivision shall be covered by the agreement, except as to those employees of political subdivisions not coming within the provisions of this article;

(e) All services which constitute employment, as defined in section 24-53-101, are performed in the employ of a political subdivision of the state, and are covered by a plan which is in conformity with the terms of the agreement and has been approved by the department pursuant to the provisions of section 24-53-104 shall be covered by the agreement.

(2) Any instrumentality jointly created by this state and any other state is hereby authorized, upon the granting of like authority by such other state:

(a) To enter into an agreement with the secretary whereby the benefits of the federal old-age, survivors', disability, and health insurance system shall be extended to employees of such instrumentality;

(b) To require its employees to pay and for that purpose to deduct from their wages contributions equal to the amounts which they would be required to pay pursuant to the provisions of section 24-53-103 (1) if they were covered by an agreement made pursuant to subsection (1) of this section; and

(c) To make payments to the United States secretary of the treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements. Such agreement shall, to the extent practicable, be consistent with the terms and provisions of subsection (1) of this section and other provisions of this article.



§ 24-53-103. Employee contribution

(1) Every employee of the political subdivision whose services are covered by an agreement entered into pursuant to the provisions of section 24-53-102 shall be required to pay for the period of such coverage into the contribution fund, established pursuant to the provisions of section 24-53-105, contributions with respect to wages, as defined in section 24-53-101, equal to the amount of tax which would be imposed by the federal insurance contributions act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the retention of the employee in the service of the political subdivision, or his entry upon such service, after July 1, 1987.

(2) The contribution imposed by the provisions of this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(3) If more or less than the correct amount of the contribution imposed by the provisions of this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the department shall prescribe.



§ 24-53-104. Coverage of political subdivisions

(1) Each political subdivision of the state is authorized to submit for approval by the department a plan for extending the benefits of Title II of the social security act, in conformity with applicable provisions of such act, to employees of such political subdivision. Each such plan and any amendment thereof shall be approved by the department if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the department; except that no such plan shall be approved unless:

(a) It is in conformity with the requirements of the social security act and with the agreement entered into pursuant to the provisions of section 24-53-102;

(b) It provides that all services which constitute employment, as defined in section 24-53-101, and are performed in the employ of the political subdivision by employees thereof shall be covered by the plan;

(c) It specifies the source from which the funds necessary to make the payments required by paragraph (a) of subsection (3) and by subsection (4) of this section are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(d) It provides for such methods of administration of the plan by the political subdivision as are found by the department to be necessary for the proper and efficient administration of the plan;

(e) It provides that the political subdivision make such reports, in such form and containing such information as the department may from time to time require, and comply with such provisions as the department or the secretary from time to time may find necessary to assure the correctness and verification of such reports; and

(f) It authorizes the department to terminate the plan in its entirety, in the discretion of the department, if it finds that there has been failure to comply substantially with any provisions contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the department and may be consistent with the provisions of the social security act.

(2) The department shall not finally refuse to approve a plan submitted by a political subdivision pursuant to the provisions of subsection (1) of this section and shall not terminate an approved plan without sixty days' notice and opportunity for hearing to the political subdivision affected thereby.

(3) (a) Each political subdivision as to which a plan has been approved pursuant to the provisions of this section shall pay into the contribution fund, with respect to wages, as defined in section 24-53-101, contributions in the amounts and at the rates specified in the applicable agreement entered into by the department pursuant to the provisions of section 24-53-102. Such contributions from the political subdivision to the department shall be due not earlier than the expiration of the initial one-third of the time provided for payment by the department to the United States secretary of the treasury pursuant to the provisions of section 24-53-102.

(b) Each political subdivision required to make such payments pursuant to the provisions of paragraph (a) of this subsection (3) is authorized, in consideration of the retention of the employee in or entry of the employee upon employment after July 1, 1987, to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to his wages, as defined in section 24-53-101, not exceeding the amount of tax which would be imposed by the federal insurance contributions act, if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from his wages as and when paid. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision or instrumentality pursuant to the provisions of paragraph (a) of this subsection (3). Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(4) Delinquent payments due pursuant to the provisions of paragraph (a) of subsection (3) of this section, with interest at the rate established by regulation pursuant to the social security act or pursuant to the provisions of this article, whichever is higher, may be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or, at the request of the department, may be deducted from any other moneys payable to such subdivision by any department or agency of the state. The department may establish additional penalties for failure of any political subdivision to make timely reports or contribution payments.

(5) Each political subdivision may exclude from wages such payment made under a plan or system if such plan or system is approved by the department. This subsection (5) shall authorize a political subdivision to establish a plan or system as required by section 209 (b) of the social security act.



§ 24-53-105. Contribution fund

(1) There is hereby established a special fund to be known as the Colorado social security contribution fund, of which the state treasurer shall be custodian.

(2) (a) The department is authorized to administer said fund and to perform all acts necessary for such administration, whether or not expressly prescribed in this article.

(b) The department may establish within such fund, from interest and other charges accruing thereto not payable to the United States secretary of the treasury, a contingency account for the purpose of making payments to the United States secretary of the treasury of amounts claimed by the secretary of the United States department of health and human services to be due and owing from any political subdivision, payment of which amounts have not theretofore been made to the department by said political subdivision. The department may also establish within such fund, from such interest and other charges, an account from which the administrative expenses and costs incurred by the department may be paid directly to the department or to the department of the treasury in reimbursement of such expenses and costs previously paid. Such accounts shall be subject to annual audit. All moneys expended by the department from this account shall be appropriated by the general assembly.

(3) There shall be credited and paid to said contribution fund:

(a) All moneys appropriated thereto by the general assembly;

(b) All contributions, interest, and penalties collected by the department pursuant to the provisions of sections 24-53-103 and 24-53-104;

(c) Any interest derived from investment of moneys belonging to the fund and any property or securities received from the use of said moneys;

(d) Any moneys recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other moneys received for the fund from any other source.

(4) (a) Said fund shall be held separate and apart from other state moneys and shall be used exclusively for the purposes of this article. Payments therefrom shall be made solely for amounts required to be paid under this article to the United States secretary of the treasury from time to time pursuant to agreements entered into pursuant to the provisions of section 24-53-102, for refunds provided for in section 24-53-103 (3), for refunds of overpayments of political subdivisions not otherwise adjustable, and for payments made pursuant to the provisions of subsection (2)(b) of this section.

(b) All such payments shall be made upon vouchers submitted to the office of the state controller and by warrants drawn upon the state treasurer in the manner prescribed by law.

(c) Any moneys in the fund not immediately required for such payments shall, at the direction of the department, be temporarily invested by the state treasurer, or, at the direction of the department, all amounts in excess of anticipated expenditures shall be paid annually to the general fund.

(d) If moneys in the fund are paid into the general fund pursuant to the provisions of paragraph (c) of this subsection (4) and if, subsequent to the payment to the general fund, the department becomes liable for any expenditure under this article, the expenditure shall be paid out of moneys in the general fund up to the amount paid into the general fund by the department.



§ 24-53-106. Rules and regulations

The department shall make and publish such rules and regulations, not inconsistent with the provisions of this article, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this article.



§ 24-53-107. Studies and reports

The department may study the problem of old-age, survivors', disability, and health insurance protection for employees of local governments and their instrumentalities covered by this article and concerning the operation of agreements made and plans approved under this article. Information concerning the administration of this article may form a part of the annual report of the department.



§ 24-53-108. Coverage groups - terms and conditions

(1) Notwithstanding any limitations contained in section 24-53-101 (3)(e) and (5), any of the coverage groups participating in an existing retirement system on March 17, 1955, and described in subsection (2) of this section may, effective January 1, 1955, or any time thereafter, be covered pursuant to the provisions of sections 24-53-101 to 24-53-107 extending the benefits of the federal social security act pursuant to the additional terms and conditions set forth in subsection (3) of this section.

(2) Coverage groups:

(a) Positions in each state institution of higher education covered on March 17, 1955, by annuity contracts with each such institution and the teachers' insurance and annuity association;

(b) Positions in any individual municipal corporation or subdivision thereof having a separate existing retirement system operated singly and independently from any other municipal corporations or subdivisions thereof, except for policemen and firefighters;

(c) Positions in any municipal corporation which has less than five employees covered as of March 17, 1955, by an existing retirement system supported in whole or in part by said municipal corporation. This coverage group constitutes a separate retirement system for purposes of the social security act, as amended.

(3) Terms and conditions:

(a) The governor has certified to the secretary of health and human services that:

(I) A referendum by secret written ballot was held on the question of whether service in positions covered by such retirement system should be included pursuant to an agreement; and

(II) An opportunity to vote in such referendum was given, and was limited, to all eligible employees; and

(III) Not less than ninety days' notice of such referendum was given to employees eligible to vote in such referendum; and

(IV) Such referendum was conducted under the supervision of the governor or an agency or individual designated by him; and

(V) Two-thirds of the eligible employees voted in favor of including service in such positions under an agreement.

(b) The appropriate governing body of the coverage group as defined in subsection (2) of this section has given approval to the holding of the referendum.

(c) A referendum has not been conducted during a period of one year immediately preceding the referendum.

(d) A referendum was requested by at least ten percent of the employees eligible to vote in such referendum.

(e) The notice of referendum has been accompanied by a statement to the effect that, with respect to both present and future members, the existing retirement system may be revised so that the retirement benefits of each individual member and the benefits of his dependents and those individuals entitled to benefits on account of the membership in such system of any such members pursuant to any revised retirement system and pursuant to the federal old-age, survivors', disability, and health insurance system shall be at least equal to the benefits which would have been payable to them under the existing retirement system. Former members already retired and their dependents and those individuals entitled to benefits on account of the membership in such system of any such member shall continue to receive the full benefits to which they are entitled pursuant to the existing system.

(f) The retirement benefits of each individual member and the benefits of his dependents and individuals entitled to benefits on account of membership in such system of any such members pursuant to any revised retirement system and the federal social security act shall be at least equal to the benefits which would have been payable to them pursuant to the existing retirement system.

(4) For purposes of the referendum required in subsection (3) of this section, an employee shall be deemed an "eligible employee" with respect to any retirement system if, at the time such referendum was held, he was in a position covered by such retirement system and was a member of such system and if he was in such a position at the time notice of such referendum was given as required in subsection (3) of this section; except that he shall not be deemed an "eligible employee" if, at the time the referendum was held, he was in a position to which the state agreement already applied.

(5) No referendum with respect to a retirement system shall be valid unless held within the two-year period which ends on the date of execution of the federal-state agreement or modification which extends the insurance system established pursuant to the federal social security act to such retirement system, nor shall any referendum with respect to a retirement system be valid if held less than one year after the last previous referendum held with respect to the retirement system.



§ 24-53-109. Coverage of agricultural inspectors

(1) On and after January 1, 1955, the provisions of this article are extended to individuals employed pursuant to an agreement entered into pursuant to the provisions of section 205 of the "Agricultural Marketing Act of 1946", 7 U.S.C. sec. 1624, or section 14 of the "Perishable Agricultural Commodities Act of 1930", 7 U.S.C. sec. 499n, between the state of Colorado and the United States department of agriculture to perform services as inspectors of agricultural products who are not eligible for coverage pursuant to the public employees' retirement association because of the temporary nature of their positions.

(2) The department of agriculture is authorized to make necessary deductions from the salaries of such temporary employees, and to make the payment of contributions as provided in sections 24-53-104 and 24-53-105, and to do such other things as are necessary pursuant to the law to bring about such coverage.

(3) In case any of such temporary employees who are so covered pursuant to the provisions of subsection (1) of this section thereafter become eligible to be members of the said public employees' retirement association, as may be determined by the board of trustees of the association, such persons shall thereupon cease to be subject to the coverage provided for in subsection (1) of this section and shall forthwith become members of said association as otherwise provided by law.



§ 24-53-110. Civil employees of National Guard

Effective January 1, 1954, the provisions of this article are extended to civilian employees of the Colorado National Guard who are employed pursuant to the provisions of section 90 of the "National Defense Act", now codified at 32 U.S.C. sec. 709, as amended, and paid from funds allotted to the Colorado National Guard by the department of defense and who are not eligible for coverage pursuant to the public employees' retirement association, and, upon presentation of reports and payment of contributions as provided in sections 24-53-104 and 24-53-105, they shall be entitled to the basic protection afforded such employees, their dependents, and their survivors accorded to others by the federal old-age, survivors', disability, and health insurance system embodied in the social security act.



§ 24-53-111. Transfer of powers, duties, and obligations

On and after March 26, 1984, all powers, duties, and obligations pursuant to this article which were undertaken prior to March 26, 1984, by the division of employment and training of the department shall be undertaken by the department.






Article 54 - County, Municipal, and Political Subdivision Officers' and Employees' Retirement Systems

§ 24-54-101. Authorization to establish and maintain retirement plan or system - definitions

(1) Any county, municipality, or other political subdivision by itself or in conjunction with any other county, municipality, or political subdivision is hereby authorized to establish and maintain a general plan or system of retirement benefits for its elected or appointed officers and its employees, or any class thereof, subject to appropriations being available therefor.

(2) (Deleted by amendment, L. 2005, p. 358, § 1, effective April 22, 2005.)

(2.5) Any pension plan or system of retirement benefits established by a county or counties may include participating county departments of health and social services, library districts organized or existing pursuant to part 1 of article 90 of this title located in whole or in part within those counties, and the district attorneys' offices serving those counties.

(2.7) For purposes of this article, unless the context otherwise requires:

(a) "County" means a county or a city and county, including any entity formed by such county or city and county.

(b) "Defined benefit plan or system" means any retirement plan or system that is not a defined contribution plan or system.

(c) "Defined contribution plan or system" means a retirement plan or system that provides for an individual account for each participant and the benefits of which are based solely on the amount contributed to the participant's account and that includes any income, expenses, gains, losses, or forfeitures of accounts of other participants that may be allocated to the participant's account.

(d) "Municipality" means a city or a town and any entity formed by such city or town.

(e) "Political subdivision" means any district, special district, improvement district, authority, council of governments, governmental entity formed by an intergovernmental agreement, or any other kind of municipal, quasi-municipal, or public corporation organized pursuant to law.

(3) Any municipality, special district, fire authority, or county improvement district offering fire protection services that is not required to affiliate with the police officers' and firefighters' pension plans established pursuant to the provisions of title 31, C.R.S., may affiliate with a retirement plan or system established pursuant to this article.

(4) No member of the governing board of the plan shall act upon his own application for retirement.

(5) Any county, municipality, political subdivision, or other participating entity not participating in the social security system pursuant to the provisions of article 53 of this title shall also have the authority to establish a retirement plan or system extending benefits to its employees in lieu of those benefits provided by the social security act, as defined in section 24-53-101.

(6) The board of any retirement plan or system established in accordance with this section may allow its employees to participate as members of such plan or system.

(7) Notwithstanding the provisions of this section, any entity that is not a county, municipality, or political subdivision as defined in this section but that was included in a retirement plan or system established pursuant to this article before April 22, 2005, shall be allowed to remain in the plan or system.



§ 24-54-101.5. Retirement plans or systems - exemption

A retirement plan or system established pursuant to a provision of law other than this article may elect not to be covered under this article.



§ 24-54-102. Type of plan or system

Any plan or system adopted pursuant to the provisions of this article shall be based either on the purchase of an insured group plan of retirement annuities funded through a group carrier or on a noninsured trust retirement plan; or such plan or system may provide for participation in the public employees' retirement association as provided in article 51 of this title.



§ 24-54-103. Prior service benefits

Employees of a county, municipality, political subdivision, or other participating entity that adopts a retirement plan or system may receive prior service benefits not to exceed five years to be funded entirely by the county, municipality, political subdivision, or other participating entity; but prior service benefits in excess of five years may be allowed if funded entirely by the employee.



§ 24-54-104. Funds for plan or system - additional contribution

(1) Except as otherwise provided in this section, any plan or system adopted pursuant to the provisions of this article shall require participants to contribute a percentage of their salaries toward the cost thereof, such rate of contribution to be not less than that made by the county, municipality, political subdivision, or other participating entity. Participation in the public employees' retirement association shall be as provided by article 51 of this title.

(2) The governing body of each county, municipality, political subdivision, or other participating entity shall establish the percentage of the governing body's contribution to any plan or system, adopted pursuant to this article, made on behalf of the employee of the county, municipality, political subdivision, or other participating entity. The amount of the contribution made on behalf of each employee shall not be less than three percent of the employee's basic salary or wage.

(3) When a plan or system in lieu of social security benefits is established pursuant to the provisions of section 24-54-101 (5), such plan may require additional contributions from the county, municipality, political subdivision, or other participating entity and its employees, and said contributions shall be set at a rate not to exceed the total contribution required by the county, municipality, political subdivision, or other participating entity and its employees pursuant to the "Federal Insurance Contributions Act", as defined in section 24-53-101.

(4) Any plan or system adopted pursuant to this article may, pursuant to the provisions of section 414 (h)(2) of the federal "Internal Revenue Code of 1986", as amended, provide that the county, municipality, political subdivision, or other participating entity may elect to pick up the contributions of employee or elected official participants required in this section.



§ 24-54-105. Insurer authorized to do business in state - county, municipal, or political subdivision charge

(1) Any group annuity contract purchased pursuant to the provisions of this article shall be obtained from a life insurance company duly authorized to do an insurance and annuity business in this state, responsible and financially sound considering the extent and duration of coverage required.

(2) The consideration paid by any county, municipality, or political subdivision pursuant to any group annuity contract shall be a proper charge against the county, municipality, or political subdivision participating in any such contract.



§ 24-54-106. Association shall be formed - withdrawal

(1) Any county, or group of counties, any municipality or group of municipalities, any political subdivision or group of political subdivisions, or any other participating entity or group of participating entities adopting a retirement plan or system pursuant to the provisions of this article shall form and maintain an association for the purchase, establishment, or procurement of a group annuity retirement plan or a noninsured trust retirement plan. Any such association so formed shall be an instrumentality of the members thereof. The cost and expenses incident to the formation and maintenance of such an association and the consideration paid by any county, any municipality, any political subdivision, or any other participating entity as an employer pursuant to any such plan are proper charges against the county, the municipality, the political subdivision, or any other participating entity comprising the association.

(2) (a) Any employer may withdraw from its participation in and contributions to the association formed pursuant to this article. The employer may initiate withdrawal from the association by filing with the board of the association a resolution adopted by the employer pursuant to paragraph (b) of this subsection (2) no less than ninety days prior to the effective date of withdrawal unless a shorter waiting period is approved by the board. The effective date of withdrawal shall be the first day of the month immediately following the month in which the waiting period expires.

(b) The employer's withdrawal resolution shall be adopted by the governing body of the employer and shall state the employer's intent to withdraw from participation in the association.

(c) Any withdrawal shall be approved by at least sixty-five percent of all active members employed by the employer who are participating in the association at the time of the election.

(d) The board shall disclose all ramifications and procedures for obtaining the member approval provided for in paragraph (c) of this subsection (2).

(e) All withdrawals from the association shall comply with the requirements set forth in this section, and, except as otherwise provided in this section, all withdrawals meeting such requirements shall be approved by the board of the association. Withdrawal requests that do not meet the requirements of this section shall not be approved by the board.



§ 24-54-107. Boards of retirement

(1) The management of the county retirement system shall be vested in a county board of retirement consisting of five members, one of whom shall be the county treasurer of the county in the system or from the county with the largest population if two or more counties are involved, two of whom shall be nonelected county employees elected by said employees within thirty days after the retirement system becomes operative, and two of whom shall be registered electors of the county chosen by the board of county commissioners. The county board of retirement shall by its own rules establish staggered four-year terms for its board members, and their successors shall be selected as provided in this subsection (1).

(2) The management of the municipal retirement system shall be vested in a municipal board of retirement consisting of five members, one of whom shall be the treasurer of the municipality in the system or from the municipality with the largest population if two or more municipalities are involved, two of whom shall be nonelected municipal employees elected by said employees within thirty days after the retirement system becomes operative, and two of whom shall be registered electors of the municipality not connected with municipal government and chosen by the governing body of the municipality. The municipal board of retirement shall by its own rules establish staggered four-year terms for its board members, and their successors shall be selected as provided in this subsection (2).

(3) The management of the political subdivision retirement plan or system shall be vested in a political subdivision board of retirement consisting of five members, one of whom shall be the treasurer of the political subdivision in the plan or system or from the political subdivision with the largest population if two or more political subdivisions are involved, two of whom shall be nonelected employees of the political subdivision elected by said employees within thirty days after the retirement plan or system becomes operative, and two of whom shall be registered electors of the political subdivision not connected with the government of the political subdivision and chosen by the board of directors. The board of retirement shall by its own rules establish staggered four-year terms for its board members, and their successors shall be selected as set forth in this subsection (3).

(4) The management of a county retirement system under section 24-54-101 (2.5) shall be vested in a county board of retirement consisting of five members, one of whom shall be the county treasurer of the county in the system or from the county with the largest population if two or more counties are involved, two of whom shall be nonelected employees of the plan's participating employers elected by the plan's participating employees within thirty days after the retirement system becomes operative, and two of whom shall be registered electors of the county chosen by the board of county commissioners of such county. The county board of retirement shall establish, by its own rules, staggered four-year terms for its board members.

(5) On and after July 1, 2006, the management of a retirement plan or system comprised of one or more counties, one or more municipalities, and one or more political subdivisions shall be vested in a joint board of retirement consisting of seven members. The joint board shall by its own rules establish staggered four-year terms for its board members and procedures for the election of future board members. Successors of the joint board shall be selected as provided in this subsection (5). The joint board shall be comprised of the following members:

(a) One member shall be the county treasurer of the county in the retirement plan or system with the largest population.

(b) Two members shall be nonelected employees of a county participating in the retirement plan or system, elected to serve on the joint board by the participating county employees of the plan or system for staggered four-year terms. Of the two members of the joint board elected pursuant to this paragraph (b), one shall reside west of the continental divide and one shall reside east of the continental divide.

(c) Two members shall be representatives of a municipal or political subdivision employer in the retirement plan or system and shall be elected by the municipal and political subdivision employers participating in the retirement plan or system.

(d) (I) Two members shall be registered electors of the county in the retirement plan or system who are elected by the board of county commissioners. One of the registered electors of the county shall be from the financial or business community with experience in investments, and one shall be from the financial or business community with experience in personnel or corporate administration. The members shall be elected by the boards of county commissioners of all of the counties that participate in the plan or system.

(II) Each of the two registered electors from the financial or business community who are first elected to the joint board for a term commencing on or after July 1, 2006, shall serve staggered four-year terms.

(6) The management of a retirement plan or system comprised of any county and municipality, any county and political subdivision, or any municipality and political subdivision shall be vested in a joint board of retirement consisting of seven members; except that this subsection (6) shall not apply to any retirement plan or system that is described in section 24-54-101 (2.5) and that is managed pursuant to subsection (4) of this section. The joint board shall by its own rules establish staggered four-year terms for its board members and procedures for the election of future board members. Successors of the joint board shall be selected as provided in this subsection (6). The joint board shall be comprised of the following members:

(a) One member shall be the treasurer of the county in the retirement plan or system with the largest population if there is a county in the plan or system or the treasurer of the municipality in the retirement plan or system with the largest population if there is not a county in the plan or system.

(b) Two members shall be nonelected employees of a county, municipality, or political subdivision in the retirement plan or system elected by employees participating in the plan or system. Of the two members of the joint board elected pursuant to this paragraph (b), one member shall be an employee of a county and one member shall be an employee of a municipality if the plan is comprised of a county and municipality, one member shall be an employee of a county and one member shall be an employee of a political subdivision if the plan is comprised of a county and political subdivision, or one member shall be an employee of a municipality and one member shall be an employee of a political subdivision if the plan is comprised of a municipality and political subdivision.

(c) Two members shall be representatives of a municipal or political subdivision employer in the retirement plan or system and shall be elected by the municipal and political subdivision employers participating in the retirement plan or system.

(d) Two members shall be registered electors of a county, municipality, or political subdivision in the retirement plan or system who are elected by all of the governing bodies of the counties, municipalities, or political subdivisions that participate in the plan or system. One of the registered electors shall be from the financial or business community with experience in investments, and one shall be from the financial or business community with experience in personnel or corporate administration.



§ 24-54-107.5. Boards of retirement - requirements - plans or systems comprised of one or more counties, one or more municipalities, and one or more political subdivisions

(1) A person who has been adjudicated of violating any provision of this article or who has been convicted of a felony or any crime involving the misappropriation of funds shall not be elected or continue to serve as a member of a joint board of retirement created pursuant to section 24-54-107 (5).

(2) Members of a joint board of retirement created pursuant to section 24-54-107 (5) shall be entitled to one hundred dollars compensation for each meeting attended and may be reimbursed by the retirement plan or system for any actual and necessary expenses incurred in the conduct of their official duties on the joint board.

(3) A joint board of retirement created pursuant to section 24-54-107 (5) shall obtain insurance or self-insure against liability that arises out of, or in connection with, the performance of duties by any joint board member or employee of the retirement plan or system.

(4) A joint board of retirement created pursuant to section 24-54-107 (5) shall set the time and place of meetings, conduct the meetings in accordance with the provisions of part 4 of article 6 of this title, and maintain a record of its proceedings.

(5) A joint board of retirement created pursuant to section 24-54-107 (5) may hold discussions in executive session pursuant to section 24-6-402 (4), which shall be closed to the public.

(6) A vote of a joint board of retirement created pursuant to section 24-54-107 (5) shall occur only when a quorum is present.

(7) A member of a joint board of retirement created pursuant to section 24-54-107 (5) shall not engage in any activity that might result in a conflict of interest with the member's functions as a fiduciary for the retirement plan or system.



§ 24-54-108. Control and management of plan or system

(1) The retirement board of any association formed pursuant to the provisions of section 24-54-106 shall have full and complete control and management of any retirement plan provided for and authorized by this article, other than matters relating to participation in the public employees' retirement association. Such retirement board shall make all necessary rules and regulations for managing and discharging its duties, for its own government and procedure in so doing, and for the preservation and protection of any fund or annuity contract.

(2) Such retirement board shall determine what type of retirement plan in which to participate and shall select, on the basis of the most sound proposal:

(a) An insurance company qualified under section 24-54-105 (1); or

(b) A noninsured trust retirement plan, with a bank or trust company authorized to exercise trust powers in this state as trustee, invested by the trustee pursuant to the provisions of part 3 of article 1 of title 15, C.R.S., but of the initial and subsequent sums of money available for investment, the trustee shall invest only in such investments as are specified in section 24-54-112; or

(c) A noninsured trust retirement plan, invested by the treasurer of the plan in such securities as are specified in section 24-54-112; or

(d) Participation in the public employees' retirement association, pursuant to article 51 of this title.

(3) The retirement board shall hear and decide all applications for relief, pensions, annuities, retirement, or other benefits pursuant to the plan or system adopted. A record of such action and all other matters properly coming before said retirement board shall be kept and preserved.

(4) The treasurer of the most populous county, municipality, or political subdivision shall be ex officio the treasurer of any association formed pursuant to the provisions of section 24-54-106 and establishing a noninsured trustee retirement plan or system. If any municipality or political subdivision alone adopts such a plan or system, the treasurer thereof shall serve as the treasurer of such plan or system. No fee therefor shall be charged by the treasurer pursuant to the provisions of section 30-1-102, C.R.S., or any other provision of law.



§ 24-54-108.5. Control and management of individual county plan

(1) The retirement board of any individual county retirement plan shall have full and complete control and management of any retirement plan provided for and authorized by this article, other than matters relating to participation in the public employees' retirement association. Such retirement board shall make all necessary rules for managing and discharging its duties, for its own government and procedure in so doing, and for the preservation and protection of any fund or annuity contract.

(2) The retirement board of any individual county retirement plan shall determine what type of retirement plan in which to participate and shall select, on the basis of the most sound proposal:

(a) An insurance company qualified under section 24-54-105 (1); or

(b) A noninsured trust retirement plan, with a bank or trust company authorized to exercise trust powers in this state as trustee, invested by the trustee pursuant to the provisions of part 3 of article 1 of title 15, C.R.S., but, of the initial and subsequent sums of money available for investment, the trustee shall invest only in such investments as are specified in section 24-54-112; or

(c) A noninsured trust retirement plan, invested by the treasurer of the plan in such securities as are specified in section 24-54-112; or

(d) Participation in the public employees' retirement association, pursuant to article 51 of this title.

(3) The retirement board of any individual county retirement plan shall hear and decide all applications for relief, pensions, annuities, retirement, or other benefits pursuant to the plan or system adopted. A record of such action and all other matters properly coming before said retirement board shall be kept and preserved.

(4) The county treasurer shall serve as the treasurer of the individual county retirement plan. No fee therefor shall be charged by the treasurer pursuant to the provisions of section 30-1-102, C.R.S., or any other provision of law.



§ 24-54-109. County, municipal, or political subdivision retirement fund - tax

(1) Any county adopting a retirement plan as authorized by this article shall establish a county officials' and employees' retirement fund, which fund is hereby authorized. The board of county commissioners may levy a retirement fund tax, in addition to any other tax authorized by law, on all of the taxable property within said county, the proceeds of which shall be deposited to the credit of said fund for appropriation to pay the costs and expenses of and the employer contributions pursuant to said retirement plan.

(2) Any municipality adopting a retirement plan as authorized by this article shall establish a municipal officials' and employees' retirement fund. The city council or board of trustees, in addition to any other tax authorized by law, may levy a retirement fund tax on all the taxable property within said municipality, the proceeds of which shall be deposited to the credit of said fund for appropriation to pay the costs and expenses of and the employer contributions pursuant to said retirement plan.

(3) Any political subdivision adopting a retirement plan or system as authorized by this article shall establish a political subdivision employees' retirement fund, which fund is hereby authorized. The board of directors may levy a retirement fund tax, in addition to any other tax authorized by law, on all of the taxable property within the political subdivision, the proceeds of which shall be deposited to the credit of said fund for appropriation to pay the costs and expenses of and the employer contributions pursuant to said retirement plan or system. Such tax, when added to other taxes levied by the political subdivision, shall not exceed any limitation on taxation established by law.



§ 24-54-110. Exemption authorized - conditions

Any municipality is authorized to exempt the city manager and key management staff who report directly to the city manager or directly to the city council from the provisions of this article.



§ 24-54-111. Funds not subject to process

Except for assignments for child support purposes as provided for in sections 14-10-118 (1) and 14-14-107, C.R.S., as they existed prior to July 1, 1996, for income assignments for child support purposes pursuant to section 14-14-111.5, C.R.S., for writs of garnishment that are the result of a judgment taken for arrearages for child support or for child support debt, for payments made in compliance with a properly executed court order approving a written agreement entered into pursuant to section 14-10-113 (6), C.R.S., and for restitution that is required to be paid for the theft, embezzlement, misappropriation, or wrongful conversion of public property or in the event of a judgment for a willful and intentional violation of fiduciary duties pursuant to this article where the offender or a related party received direct financial gain, none of the moneys, funds, annuities, individual accounts, or other benefits specified in this article shall be assignable either in law or in equity or be subject to execution, levy, attachment, garnishment, or other legal process.



§ 24-54-112. Investments

(1) The retirement board shall have complete control and authority to invest the funds of the plan.

(2) and (3) (Deleted by amendment, L. 2000, p. 752, § 1, effective August 2, 2000.)

(4) Funds of the plan shall be managed and invested by the retirement board of such plan in accordance with the prudent investor rule and the other standards and provisions for trustees set forth in the "Colorado Uniform Prudent Investor Act", article 1.1 of title 15, C.R.S.

(5) The limitations specified in subsection (4) of this section shall not apply to investments self-directed by participants in the plan.



§ 24-54-113. Direct rollovers

Notwithstanding any other provision of this article, an employee or official who has terminated contributions to a plan established pursuant to this article, or a surviving spouse, may elect to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan in a direct rollover in accordance with section 401 (a)(31) of the federal "Internal Revenue Code of 1986", as amended. If a direct rollover is elected, such distribution shall be made by the distributing plan not later than ninety days after the later of the date the last contribution is received or the date a direct rollover election is received by the plan.



§ 24-54-114. Audit

Every three years, the state auditor may conduct or cause to be conducted an audit of any retirement plan or system of retirement benefits established and maintained by any county in conjunction with any other county pursuant to the provisions of this article. The audit shall review the financial transactions and accounts of the plan or system, investigate the qualified status of the plan or system with the internal revenue service, and determine whether the plan or system otherwise complies with the provisions of this article. The results of the audit shall be reported to the legislative audit committee created in section 2-3-101, C.R.S., the speaker of the house of representatives, the president of the senate, and the boards of county commissioners of each county that participates in the plan or system that is the subject of the audit. The audit shall not replace the annual audit prescribed in section 29-1-603, C.R.S.



§ 24-54-115. Confidentiality

All information contained in records of members of a retirement plan or system of retirement benefits established and maintained pursuant to the provisions of this article, former members, inactive members, or benefit recipients and their dependents shall be kept confidential by a retirement plan or system established pursuant to this article.



§ 24-54-117. Notice of possible change in benefits - ensuring sustainability

The board of any defined benefit plan or system adopted pursuant to the provisions of this article shall provide written notice to each member, inactive member, and beneficiary that the possibility of a reduction of benefits to ensure the sustainability of the defined benefit plan or system could occur in the future.






Article 54.5 - Educational Employees' Optional Retirement Plan

§ 24-54.5-101. Legislative declaration

The general assembly of Colorado hereby finds and declares that it is essential for the state colleges and universities of Colorado to be able to attract and retain the most qualified faculty and administrators in order to preserve and enhance the ability of such colleges and universities to fulfill their educational, service, and research responsibilities. Accordingly, in order to attract and retain such employees, the general assembly hereby finds and declares that it is imperative that the governing boards of the state colleges and universities, except the university of Colorado, which currently has authority to provide an optional retirement plan, should have the maximum flexibility to provide alternative optional retirement plans.



§ 24-54.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Association" means the public employees' retirement association established pursuant to section 24-51-201.

(2) "Eligible employee" means any employee of a state college or university who is:

(a) Exempt from the state personnel system under section 13 (2) of article XII of the state constitution as a faculty member of an educational institution or department not reformatory or charitable in character; or

(b) Exempt from the state personnel system pursuant to the provisions of section 24-50-135.

(3) "Eligible position" means a position at a state college or university for which an optional retirement plan is available.

(4) "Employing institution" means any state college or university which employs eligible employees.

(5) "Governing board" means any governing board of state colleges and universities.

(6) "Optional retirement plan" means any defined contribution plan established pursuant to the provisions of this article for the benefit of eligible employees.

(7) "State college or university" means any postsecondary educational institution, including community and local district colleges, established and existing pursuant to title 23, C.R.S., as an agency of the state of Colorado and supported wholly or in part by tax revenues; except that such term shall not include the university of Colorado.



§ 24-54.5-103. Authority of governing boards - establishment of optional retirement plans

Any governing board is authorized to establish one or more optional retirement plans pursuant to the provisions of this article at any state college or university under the jurisdiction of such governing board as an alternative to membership in the association.



§ 24-54.5-104. Requirements for optional retirement plans - contributions and purchases of contracts

(1) Each governing board that makes a determination to establish one or more optional retirement plans at a state college or university which is under such governing board's jurisdiction shall set the terms and conditions of such optional retirement plan or plans. Benefits under any such optional retirement plans may be provided through annuity contracts, certificates, a combination of annuity contracts or certificates, or similar instruments or contracts and may be fixed or variable in nature. Any such optional retirement plans may provide retirement and death benefits.

(2) Each governing board that establishes one or more optional retirement plans at any state college or university shall:

(a) Provide for the administration of such optional retirement plans; and

(b) Designate from time to time the company or companies from which contracts for such optional retirement plans shall be purchased. In designating such company or companies, the governing boards shall take into consideration:

(I) The nature and extent of the rights and benefits to be provided by such contracts for the eligible employees electing to participate in such optional retirement plans and for the beneficiaries of such eligible employees;

(II) The relation of such rights and benefits to the amount of contributions to be made;

(III) The suitability of such rights and benefits to the needs and interests of eligible employees electing to participate in such optional retirement plans and to the interests of such state college or university in the employment and retention of eligible employees;

(IV) The ability of the designated company or companies to provide the required rights and benefits under the contract or contracts for such optional retirement plans; and

(V) The efficacy of such contracts in the recruitment and retention of faculty and administrators at such state college or university.



§ 24-54.5-104.5. Selection of fund sponsors - responsibilities and fiduciary duties of a governing board

(1) Each governing board that establishes an optional retirement plan pursuant to this article shall establish a formal process for selecting companies to act as fund sponsors from which participants in the plan may select investment alternatives. The selection process shall include the following requirements:

(a) Participants in the plan shall have access to investment alternatives having a range of risk, benefits, and cost.

(b) The governing body shall have the ability to monitor the fund sponsor's performance of obligations under any contract related to the plan, including but not limited to the returns earned on each investment alternative or pool and the total fees and expenses charged.

(c) The governing board shall conduct a periodic review of the financial viability and attractiveness of combining any optional retirement plan established by the governing board with the plans of other governing boards established pursuant to this article.

(d) The governing board shall periodically review each fund sponsor from which participants may select investment alternatives and compare the sponsor's performance to other sponsors of optional retirement plans available to public employees in the state. Periodic reviews of a fund sponsor may be conducted by a standing committee of a governing board, institutional committee or personnel, or external auditors or benefits consultants as determined by each governing board. A full report by any such committee shall be provided to each member of the governing board. Nothing in this subsection (1) shall prohibit a periodic review from being conducted independently or in cooperation with others.

(2) As long as a governing board complies with the requirements set forth in subsection (1) of this section, it shall be deemed to have met its responsibilities and fiduciary duties with respect to any optional retirement plan it has established, and the governing board, its members, agents, employees, and plan administrators shall have no liability whatsoever to participants in the plan.

(3) The requirements set forth in this section shall constitute the appropriate standard for each governing board that establishes an optional retirement plan for purposes of section 15-1.1-115, C.R.S., and shall supersede the provisions of article 1.1 of title 15, C.R.S.



§ 24-54.5-105. Participation

(1) Only eligible employees of a state college or university for which an optional retirement plan is offered may elect to participate in an optional retirement plan.

(2) (a) Any eligible employee who is not a member, inactive member, or retiree of the association and who is initially appointed to an eligible position on or after the effective date of the establishment of one or more optional retirement plans at such eligible employee's employing institution shall participate in an optional retirement plan established by the eligible employee's employing institution pursuant to the provisions of this article.

(b) Any eligible employee who is a member or inactive member of the association with at least one year of service credit or who is a retiree of the association, and is initially appointed to an eligible position on or after the effective date of the establishment of one or more optional retirement plans at such eligible employee's employing institution shall elect, within thirty days after such appointment, either:

(I) To join the association in accordance with the provisions of the laws applicable thereto; or

(II) To participate in an optional retirement plan established by the eligible employee's employing institution pursuant to the provisions of this article.

(b.5) Repealed.

(c) Any eligible employee who elects to participate in an optional retirement plan established by such eligible employee's employing institution pursuant to the provisions of paragraph (b) of this subsection (2) shall specify one of the following options:

(I) To terminate future association contributions beginning on the date of election while maintaining rights as provided by the laws applicable to the association relative to any contributions or benefits accrued prior to such election;

(II) To terminate membership in the association and to require payment by the association of all employee contributions and any accrued interest on such contributions. Such election shall constitute a waiver of all rights and benefits provided by the association except as otherwise provided by the provisions of this article. Within ninety days after receipt of notice of an election to terminate membership pursuant to the provisions of this subparagraph (II), the association shall pay to the employing institution's retirement plan on behalf of the eligible employee an amount equal to the employee's member contributions plus accrued interest on such contributions at the rate specified in section 24-51-101 (28)(a) through June 30, 1991, and at the rate specified in section 24-51-101 (28)(c) after June 30, 1991. This subparagraph (II) is not applicable to retirees of the association.

(d) Any eligible employee who is a member or inactive member of the association with less than one year of service credit and who is initially appointed to an eligible position on or after the effective date of the establishment of one or more optional retirement plans at such eligible employee's employing institution shall participate in an optional retirement plan established by the eligible employee's employing institution pursuant to the provisions of this article. Within ninety days after such appointment, the association shall pay to the employing institution's retirement plan on behalf of such eligible employee an amount equal to such eligible employee's member contributions, if any, plus interest on such contributions from the date of contribution to the date of payment at the rate specified for members in section 24-51-101 (28)(a) through June 30, 1991, and at the rate specified in section 24-51-101 (28)(c) after June 30, 1991.

(3) (a) Any eligible employee who was initially appointed to an eligible position prior to the effective date of an optional retirement plan at such eligible employee's employing institution shall elect, within sixty days after such effective date, either:

(I) To join the association in accordance with the provisions of the laws applicable thereto; or

(II) To participate in an optional retirement plan established by the eligible employee's employing institution pursuant to the provisions of this article.

(b) Any eligible employee who elects to participate in an optional retirement plan established by such eligible employee's employing institution pursuant to the provisions of paragraph (a) of this subsection (3) shall specify one of the following options:

(I) To terminate future association contributions beginning on the date of election, but maintaining rights as provided by the laws applicable to the association relative to any contributions or benefits accrued prior to such election;

(II) To terminate membership in the association and to require payment by the association of all employee contributions and any accrued interest on such contributions. Such election shall constitute a waiver of all rights and benefits provided by the association except as otherwise provided by the provisions of this article. Within ninety days after receipt of notice of an election to terminate membership pursuant to the provisions of this subparagraph (II), the association shall pay to the employing institution's retirement plan on behalf of the eligible employee an amount equal to the employee's retirement contributions plus accrued interest on such contributions at the rate specified in section 24-51-101 (28)(a) through June 30, 1991, and at the rate specified in section 24-51-101 (28)(c) after June 30, 1991. This subparagraph (II) is not applicable to retirees of the association.

(4) An election to participate in an optional retirement plan pursuant to the provisions of this section shall be in writing and shall be filed with the association and with such eligible employee's employing institution in the manner in which such employing institution prescribes.

(5) An election by an eligible employee to participate in an optional retirement plan of the employing institution shall be irrevocable and shall be accompanied by an appropriate application, where required, for the issuance of a contract or contracts under such optional retirement plan. Notwithstanding the provisions of this subsection (5), a retiree will have the choice pursuant to this subsection (5) each time the retiree is employed by the employing institution.

(6) An election to join the association pursuant to the provisions of paragraph (b) of subsection (2) or paragraph (a) of subsection (3) of this section shall be in writing in the manner prescribed by the association and shall be filed with the association within thirty days after such election.



§ 24-54.5-106. Public employees' retirement association - ineligibility

(1) Eligible employees of state colleges and universities for which no optional retirement plan has been established and eligible employees who do not participate in their employing institution's optional retirement plans shall participate in the association.

(2) Any eligible employee who participates in an optional retirement plan established for such eligible employee's employing institution shall be ineligible for membership in the association so long as such eligible employee is employed in any eligible position by a state college or university. In the event an optional retirement plan participant accepts a government position for which an optional retirement plan is not available, such participant shall cease participation in the optional retirement plan at the time of termination of employment in an eligible position and shall begin participation in the association to the extent that participation in the association is otherwise required by law.

(3) (Deleted by amendment, L. 2007, p. 2014, § 9, effective January 1, 2008.)



§ 24-54.5-107. Moneys not subject to legal process

Except for assignments for child support purposes as provided for in sections 14-10-118 (1) and 14-14-107, C.R.S., as they existed prior to July 1, 1996, for income assignments for child support purposes pursuant to section 14-14-111.5, C.R.S., for writs of garnishment that are the result of a judgment taken for arrearages for child support or for child support debt, for payments made in compliance with a properly executed court order approving a written agreement entered into pursuant to section 14-10-113 (6), C.R.S., and for restitution that is required to be paid for the theft, embezzlement, misappropriation, or wrongful conversion of public property or in the event of a judgment for a willful and intentional violation of fiduciary duties pursuant to this article where the offender or a related party received direct financial gain, no annuity contract or certificate purchased under an optional retirement plan established pursuant to the provisions of this article shall be assignable either in law or in equity or be subject to execution, levy, attachment, garnishment, or other legal process.






Article 54.6 - Student Employees' Retirement Plan

§ 24-54.6-101. Legislative declaration

The general assembly hereby finds and declares that it is essential for the governing boards of the state colleges and universities and the affiliated agencies thereof, the Auraria higher education center, and the local district colleges to comply with federal legislation regarding retirement plan coverage of student employees in the most cost efficient manner. The general assembly therefore declares that it is imperative that the department of higher education have the maximum flexibility to provide retirement plans for student employees.



§ 24-54.6-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Association" means the public employees' retirement association established pursuant to section 24-51-201.

(2) "Department" means the department of higher education.

(3) "Eligible student employee" means:

(a) Any student employee of a governing board, state college or university, or affiliated agency of a state college or university, or the Auraria higher education center who is exempt from the state personnel system under section 13 (2) of article XII of the Colorado constitution as a student and who is required by federal law to be covered by a retirement plan; and

(b) Any student employee of a local district college who is required by federal law to be covered by a retirement plan.

(4) "Governing board" means any governing board of a state college or university.

(5) "State college or university" means any postsecondary educational institution, including local district colleges, established and existing pursuant to title 23, C.R.S., as an agency of the state of Colorado and supported wholly or in part by tax revenues and includes the Auraria higher education center. For purposes of this subsection (5), "local district college" shall include Aims community college, Colorado mountain college, northeastern junior college, and Colorado Northwestern community college.

(6) "Student employee retirement plan" or "plan" means any benefit plan established pursuant to the provisions of this article for the benefit of eligible student employees.



§ 24-54.6-103. Authority of department and governing boards - establishment of student employee retirement plan

The department or any governing board is authorized to establish a student employee retirement plan pursuant to the provisions of this article.



§ 24-54.6-104. Requirements for student employee retirement plan - contributions and purchase of contracts

(1) The department or any governing board shall, upon making a determination to establish a student employee retirement plan at a state college or university, set the terms and conditions of such plan.

(2) Upon establishing a student employee retirement plan, the department or any governing board shall:

(a) Provide for the administration of such plan; and

(b) Designate from time to time the organization or organizations from which contracts for such student employee retirement plan shall be purchased. In designating such an organization or organizations, the department or governing board shall take into consideration:

(I) The nature and extent of the rights and benefits to be provided by such contracts for eligible student employees participating in such plan and for the beneficiaries of such eligible student employees;

(II) The relation of such rights and benefits to the amount of contributions to be made;

(III) The suitability of such rights and benefits to the needs and interests of eligible student employees participating in such plan and to the interests of the department or such state college or university; and

(IV) The ability of the designated organization or organizations to provide the required rights and benefits under the contract or contracts for such student employee retirement plan.



§ 24-54.6-105. Participation

All eligible student employees of a state college or university for which a student employee retirement plan is offered shall participate in such plan.



§ 24-54.6-106. Moneys not subject to legal process

Except for assignments for child support as provided for in sections 14-10-118 (1) and 14-14-107, C.R.S., as they existed prior to July 1, 1996, for income assignments for child support purposes pursuant to section 14-14-111.5, C.R.S., for writs of garnishment that are the result of a judgment taken for arrearages for child support or for child support debt, for payments made in compliance with a properly executed court order approving a written agreement entered into pursuant to section 14-10-113 (6), C.R.S., and for restitution that is required to be paid for the theft, embezzlement, misappropriation, or wrongful conversion of public property or in the event of a judgment for a willful and intentional violation of fiduciary duties pursuant to this article where the offender or a related party received direct financial gain, no annuity contract or certificate purchased under a student employee retirement plan established pursuant to the provisions of this article shall be assignable either in law or in equity or be subject to execution, levy, attachment, garnishment, or other legal process.






Article 54.7 - Public Officials' and Employees' Defined Contribution Plans



Article 54.8 - Divestment by Public Pension Plans

Part 1 - Sudan Divestment by Public Pension Plans

§ 24-54.8-101. Legislative declaration - post-enactment review

(1) The general assembly hereby finds and declares that:

(a) On July 23, 2004, the United States congress declared that "the atrocities unfolding in Darfur, Sudan, are genocide".

(b) On September 9, 2004, United States secretary of state Colin L. Powell told the United States senate foreign relations committee that "genocide has occurred and may still be occurring in Darfur" and that "the Government of Sudan and the Janjaweed bear responsibility".

(c) On September 21, 2004, addressing the United Nations general assembly, president George W. Bush affirmed the secretary of state's finding and stated, "At this hour, the world is witnessing terrible suffering and horrible crimes in the Darfur region of Sudan, crimes my government has concluded are genocide".

(d) On December 7, 2004, the United States congress found that the genocidal policy in Darfur has led to reports of the "systematic rape of thousands of women and girls, the abduction of women and children, and the destruction of hundreds of ethnically African villages, including the poisoning of their wells and the plunder of their crops and cattle upon which the people of such villages sustain themselves".

(e) On December 7, 2004, congress also found that "the Government of Sudan has restricted access by humanitarian and human rights workers to the Darfur area through intimidation by military and security forces, and through bureaucratic and administrative obstruction, in an attempt to inflict the most devastating harm on those individuals displaced from their villages and homes without any means of sustenance or shelter".

(f) On September 25, 2006, congress reaffirmed that "the genocide unfolding in the Darfur region of Sudan is characterized by acts of terrorism and atrocities directed against civilians, including mass murder, rape, and sexual violence committed by the Janjaweed and associated militias with the complicity and support of the National Congress Party-led faction of the Government of Sudan".

(g) On September 26, 2006, the United States house of representatives stated that an estimated 300,000 to 400,000 people have been killed by the Government of Sudan and its Janjaweed allies since the Darfur crisis began in 2003, more than 2,000,000 people have been displaced from their homes, and more than 250,000 people from Darfur remain in refugee camps in Chad.

(h) The Darfur crisis represents the first time the United States government has labeled ongoing atrocities as genocide.

(i) The federal government has imposed sanctions against the government of Sudan since 1997. These sanctions are monitored through the United States treasury department's office of foreign assets control, also known as "OFAC".

(j) According to a former chair of the United States securities and exchange commission, the fact that a foreign company is doing material business with a country, government, or entity on OFAC's sanctions list is, in the SEC staff's view, substantially likely to be significant to a reasonable investor's decision about whether to invest in that company.

(k) Since 1993, the United States secretary of state has determined that Sudan is a country whose government has repeatedly provided support for acts of international terrorism and thereby restricted United States assistance, defense exports and sales, and financial and other transactions with the government of Sudan.

(l) A 2006 United States house of representatives report states that "a company's association with sponsors of terrorism and human rights abuses, no matter how large or small, can have a materially adverse result on a public company's operations, financial condition, earnings, and stock prices, all of which can negatively affect the value of an investment".

(m) In response to the financial risk posed by investments in companies doing business with a terrorist-sponsoring state, the federal securities and exchange commission established its office of global security risk to provide for enhanced disclosure of material information regarding such companies.

(n) The current Sudan divestment movement encompasses nearly one hundred universities, cities, states, and private pension plans.

(o) Companies facing such widespread divestment present further material risk to remaining investors.

(p) It is a fundamental responsibility of the Colorado general assembly to decide where, how, and by whom financial resources in its control should be invested, taking into account numerous pertinent factors.

(q) It is the prerogative and desire of the state of Colorado, in respect to investment resources in its control and to the extent reasonable, with due consideration for, among other things, return on investment, on behalf of itself and its investment beneficiaries, not to participate in an ownership or capital-providing capacity with entities that provide significant practical support for genocide, including certain foreign companies presently doing business in Sudan.

(r) It is the judgment of the general assembly that this part 1 should remain in effect only insofar as it continues to be consistent with, and does not unduly interfere with, the foreign policy of the United States as determined by the federal government.

(s) It is the judgment of the general assembly that mandatory divestment of public funds from certain companies is a measure that should be employed only under extraordinary circumstances with each case considered on its own merits, and that in the case of Sudan, a congressional and presidential declaration of genocide satisfies this high threshold.

(2) The general assembly further finds and declares that state and local entities that are not subject to the requirements of this part 1 are encouraged to take voluntary action to divest from the companies specified in this part 1.

(3) The general assembly further finds and declares that the desired result of this part 1 for the purpose of post-enactment review is that all public funds sell, redeem, divest, or withdraw investments in scrutinized companies with active business operations in Sudan and maintain communication with scrutinized companies with inactive business operations in Sudan, in accordance with the provisions of this part 1.



§ 24-54.8-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Active business operations" means all business operations that are not inactive business operations.

(2) "Business operations" means engaging in commerce in any form in Sudan, including acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.

(3) "Company" means any entity that has publicly traded securities and is an organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for profit-making purposes.

(4) "Complicit" means taking actions during any preceding twenty-month period that have directly supported or promoted the genocidal campaign in Darfur, including but not limited to preventing Darfur's victimized population from communicating with each other, encouraging Sudanese citizens to speak out against an internationally approved security force for Darfur, actively working to deny, cover up, or alter the record on human rights abuses in Darfur, or other similar actions.

(5) "Direct holdings" means all publicly traded securities of a company held directly by a public fund or in an account or fund in which a public fund owns all shares or interests.

(6) "Government of Sudan" means the government in Khartoum, Sudan, which is led by the national congress party, formerly known as the national Islamic front, or any successor government formed on or after October 13, 2006, including the coalition national unity government agreed upon in the comprehensive peace agreement for Sudan, and does not include the regional government of southern Sudan.

(7) "Inactive business operations" means the mere continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for that purpose.

(8) "Indirect holdings" means all publicly traded securities of a company held in an account or fund, such as a mutual fund, managed by one or more persons not employed by the public fund, in which the public fund owns shares or interests together with other investors not subject to the provisions of this article.

(9) "Marginalized populations of Sudan" means populations including but not limited to the portion of the population in the Darfur region that has been genocidally victimized; the portion of the population of southern Sudan victimized by Sudan's north-south civil war; the Beja, Rashidiya, and other similarly underserved groups of eastern Sudan; the Nubian and other similarly underserved groups in Sudan's Abyei, Southern Blue Nile, and Nuba mountain regions; and the Amri, Hamadab, Manasir, and other similarly underserved groups of northern Sudan.

(10) "Military equipment" means weapons, arms, military supplies, and equipment that readily may be used for military purposes, including but not limited to radar systems or military-grade transport vehicles, or supplies or services sold or provided directly or indirectly to any force actively participating in armed conflict in Sudan.

(11) "Mineral extraction activities" means activities including exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides, including gold, copper, chromium, chromite, diamonds, iron, iron ore, silver, tungsten, uranium, and zinc, as well as the facilitation of such activities, including the provision of supplies or services in support of such activities.

(12) "Oil-related activities" means, but need not be limited to, owning rights to oil blocks; exporting, extracting, producing, refining, processing, exploring for, transporting, selling, or trading of oil; constructing, maintaining, or operating a pipeline, refinery, or other oilfield infrastructure; and the facilitation of such activities, including the provision of supplies or services in support of such activities. "Oil-related activities" does not include the mere retail sale of gasoline and related consumer products.

(13) "Power production activities" means any business operation that involves a project commissioned by the national electricity corporation of Sudan or other similar government of Sudan entity whose purpose is to facilitate power generation and delivery, including but not limited to establishing power-generating plants or hydroelectric dams, selling or installing components for the project, providing service contracts related to the installation or maintenance of the project, as well as the facilitation of such activities, including the provision of supplies or services in support of such activities.

(14) "Public fund" means the state treasurer, the board of directors of the public employees' retirement association created in article 51 of this title, the Colorado county officials and employees retirement association created pursuant to article 54 of this title, the board of directors of the fire and police pension association created in article 31 of title 31, C.R.S., and the board of directors of the regional transportation district created in article 9 of title 32, C.R.S.

(15) "Publicly traded securities" means ownership interest or debt instruments that are currently traded on a securities exchange that is officially recognized, sanctioned, or supervised by a governmental authority of the country in which the market is located or currently traded through the United States over-the-counter market that is reflected by the existence of an interdealer quotation system.

(16) "Scrutinized company" means a company that meets any of the following criteria:

(a) (I) The company has business operations that involve contracts with or provision of supplies or services to: The government of Sudan; companies in which the government of Sudan has any direct or indirect equity share; projects or consortiums commissioned by the government of Sudan; or companies involved in projects or consortiums commissioned by the government of Sudan; and

(II) (A) More than ten percent of the company's revenues or assets linked to Sudan involve oil-related activities or mineral extraction activities; less than seventy-five percent of the company's revenues or assets linked to Sudan involve contracts with or the provision of oil-related or mineral extracting products or services to the regional government of southern Sudan or a project or consortium created exclusively by that regional government; and the company has failed to take substantial action; or

(B) More than ten percent of the company's revenues or assets linked to Sudan involve power production activities; less than seventy-five percent of the company's power production activities include projects whose intent is to provide power or electricity to the marginalized populations of Sudan; and the company has failed to take substantial action;

(b) The company is complicit in the Darfur genocide; or

(c) The company supplies military equipment within Sudan, unless it clearly shows that the military equipment cannot be used to facilitate offensive military actions in Sudan or the company implements rigorous and verifiable safeguards to prevent use of that equipment by forces actively participating in armed conflict, such as through post-sale tracking of such equipment by the company, certification from a reputable and objective third party that such equipment is not being used by a party participating in armed conflict in Sudan, or sale of such equipment solely to the regional government of southern Sudan or any internationally recognized peacekeeping force or humanitarian organization. Notwithstanding any provision of this part 1 to the contrary, a social development company that is not complicit in the Darfur genocide shall not be considered a scrutinized company.

(17) "Social development company" means a company whose primary purpose in Sudan is to provide humanitarian goods or services, including medicine or medical equipment, agricultural supplies or infrastructure, educational opportunities, journalism-related activities, information or information materials, spiritual-related activities, services of a purely clerical or reporting nature, food, clothing, or general consumer goods that are unrelated to oil-related activities, mineral extraction activities, or power production activities.

(18) "Substantial action" means adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within one year and to refrain from any such new business operations; undertaking significant humanitarian efforts on behalf of one or more marginalized populations of Sudan; or materially improving conditions for the genocidally victimized population in Darfur through engagement with the government of Sudan.



§ 24-54.8-103. Identification of companies

(1) Within ninety days of April 19, 2007, a public fund shall make its best efforts to identify all scrutinized companies in which the public fund has direct or indirect holdings or could possibly have such holdings in the future. Such efforts may include, as appropriate in the public fund's judgment:

(a) Reviewing and relying on publicly available information regarding companies with business operations in Sudan, including information provided by nonprofit organizations, research firms, international organizations, and government entities;

(b) Contacting asset managers contracted by the public fund that invest in companies with business operations in Sudan; and

(c) Contacting other institutional investors that have divested from or engaged with companies that have business operations in Sudan.

(2) By the first meeting of a public fund following the ninety-day period described in subsection (1) of this section, the public fund shall assemble all identified scrutinized companies into a scrutinized companies list.

(3) A public fund shall update the scrutinized companies list every six months based on evolving information from, among other sources, those listed in subsection (1) of this section.

(4) A public fund may engage a research firm or organization that offers services related to the screening of companies that have business operations in Sudan to perform all or part of the tasks required in this section. It shall be reasonable and sufficient for a public fund to rely on information and work product obtained from such research firm or organization.



§ 24-54.8-104. Required actions

(1) Engagement. A public fund shall adhere to the following procedures for companies on the scrutinized companies list:

(a) The public fund shall immediately determine the companies on the scrutinized companies list in which the public fund owns direct or indirect holdings.

(b) For each company identified pursuant to paragraph (a) of this subsection (1) with only inactive business operations, the public fund shall send a written notice informing the company of this part 1 and encouraging it to continue to refrain from initiating active business operations in Sudan until it is able to avoid scrutinized business operations. The public fund shall continue such correspondence on a semi-annual basis.

(c) For each company newly identified pursuant to paragraph (a) of this subsection (1) with active business operations, the public fund shall send a written notice informing the company of its scrutinized company status and that it may become subject to divestment by the public fund. The notice shall offer the company the opportunity to clarify its Sudan-related activities and shall encourage the company, within ninety days, to either cease its scrutinized business operations or convert such operations to inactive business operations in order to avoid qualifying for divestment by the public fund.

(d) If, within ninety days following the public fund's first engagement with a company pursuant to paragraph (c) of this subsection (1), that company ceases scrutinized business operations, the company shall be removed from the scrutinized companies list and the provisions of this section shall cease to apply to it unless it resumes scrutinized business operations. If, within ninety days following the public fund's first engagement, the company converts its scrutinized active business operations to inactive business operations, the company shall be subject to the provisions of paragraph (b) of this subsection (1).

(2) Divestment. (a) If, after ninety days following a public fund's first engagement with a company pursuant to paragraph (c) of subsection (1) of this section, the company continues to have scrutinized active business operations, and only while such company continues to have scrutinized active business operations, the public fund shall sell, redeem, divest, or withdraw all publicly traded securities of the company, except as provided in subsections (4) and (5) of this section, according to the following schedule:

(I) At least fifty percent of such assets shall be removed from the public fund's assets under management by nine months after the company's most recent appearance on the scrutinized companies list.

(II) One hundred percent of such assets shall be removed from the public fund's assets under management within fifteen months after the company's most recent appearance on the scrutinized companies list.

(b) If a company that ceased scrutinized active business operations following engagement pursuant to paragraph (c) of subsection (1) of this section resumes such operations, paragraph (a) of this subsection (2) shall immediately apply, and a public fund shall send a written notice to the company. The company shall also be immediately placed on the scrutinized companies list again.

(3) Prohibition. At no time shall a public fund acquire direct holdings in securities of companies on the scrutinized companies list that have active business operations, except as provided for in subsections (4) and (5) of this section. Public funds shall not undertake investments in an indirect passively managed fund that is not held in the public fund's portfolio as of April 19, 2007, where the passively managed fund contains publicly traded securities of a scrutinized company with active business operations in Sudan.

(4) Exclusion. No company that the United States government affirmatively declares to be excluded from its present or any future federal sanctions regime relating to Sudan shall be subject to divestment or investment prohibition pursuant to subsections (2) and (3) of this section.

(5) Excluded securities. Notwithstanding any other provision of this part 1, subsections (2) and (3) of this section do not apply to indirect holdings in actively managed investment funds. A public fund shall, however, submit letters to the managers of such investment funds containing companies with scrutinized active business operations requesting that they consider removing such companies from the fund or create a similar actively managed fund with indirect holdings devoid of such companies. If the manager creates a similar fund and if the public fund determines investment in the similar fund is consistent with prudent investment standards, the public fund shall replace all applicable investments with investments in the similar fund in an expedited time. In addition, notwithstanding any other provision of this part 1, for passively managed indirect holdings, if the manager does not remove such companies or create a similar fund consistent with prudent investment standards by October 1, 2008, or nine months after the date the public fund first requests the manager to act, whichever is later, then the scrutinized companies with active business operations shall be removed from the indirect passively managed assets of the public fund.

(6) Defined contribution plans. Notwithstanding any other provision of this part 1, public funds, when discharging their responsibility for operation of a defined contribution plan, shall engage the manager of the investment offerings in such plans requesting that they consider removing scrutinized companies from the investment offerings or create an alternative investment offering devoid of scrutinized companies. If the manager creates an alternative investment offering and the offering is deemed consistent with prudent investor standards by the public fund, the public fund shall consider including such investment offering in the plan.

(7) Private equity. Public funds shall annually notify managers of private equity assets of the public fund that public policy in Colorado is to avoid participation in scrutinized companies with active business operations in Sudan and request the managers not undertake any investments that would constitute such operations. Prior to investing in a new private equity fund that is not in the public fund's portfolio as of April 19, 2007, the public fund shall perform due diligence to prevent investment in any private equity fund where the offering memorandum or prospectus identifies the purpose of the private equity fund as investing in scrutinized companies with active business operations in Sudan.



§ 24-54.8-105. Reporting

(1) A public fund shall file a publicly available report to the general assembly and the office of the attorney general that includes the scrutinized companies list within thirty days after the list is created.

(2) Annually thereafter, a public fund shall file a publicly available report to the general assembly and the office of the attorney general and send a copy of that report to the United States presidential special envoy to Sudan, or any successor thereto, that includes:

(a) A summary of correspondence with companies engaged by the public fund pursuant to section 24-54.8-104 (1)(b) and (1)(c);

(b) All investments sold, redeemed, divested, or withdrawn in compliance with section 24-54.8-104 (2);

(c) All prohibited investments under section 24-54.8-104 (3); and

(d) Any progress made under section 24-54.8-104 (5).



§ 24-54.8-106. Provisions for repeal

(1) This part 1 is repealed upon the occurrence of any one of the following:

(a) The congress or president of the United States declares that the Darfur genocide has been halted for at least twelve months;

(b) The United States revokes all sanctions imposed against the government of Sudan; or

(c) The congress or president of the United States, through legislation or executive order, declares that mandatory divestment of the type provided for in this part 1 interferes with the conduct of United States foreign policy.

(2) The state treasurer shall notify the revisor of statutes of the occurrence of any of the actions specified in subsection (1) of this section.



§ 24-54.8-107. Other legal obligations - immunity

(1) With respect to actions taken in compliance with this article, including all good faith determinations regarding companies as required by this article, a public fund shall be exempt from any conflicting statutory or common law obligations, including any such obligations in respect to choice of asset managers, investment funds, or investments for the public fund's securities portfolios.

(2) With respect to all actions taken in good faith compliance with this article, a public fund, its board of directors, individual board members, agents, trustees, officers, employees, custodians, and fiduciaries shall be immune from any liability.



§ 24-54.8-108. Reinvestment in certain companies with scrutinized active business operations

Notwithstanding any other provision of this article, a public fund may cease divesting from certain scrutinized companies pursuant to section 24-54.8-104 (2) or reinvest in certain scrutinized companies from which it divested pursuant to section 24-54.8-104 (2) if clear and convincing evidence shows that the value for all assets under management by the public fund becomes equal to or less than ninety-nine and one-half percent, or fifty basis points, of the hypothetical value of all assets under management by the public fund assuming no divestment for any company had occurred under section 24-54.8-104 (2). Cessation of divestment, reinvestment, or any subsequent ongoing investment authorized by this section shall be strictly limited to the minimum steps necessary to avoid the contingency set forth in this section. For any cessation of divestment, reinvestment, or subsequent ongoing investment authorized by this section, the public fund shall provide a written report to the general assembly and the office of the attorney general in advance of initial reinvestment, updated semi-annually thereafter as applicable, setting forth the reasons and justification, supported by clear and convincing evidence, for its decisions to cease divestment, reinvest, or remain invested in companies with scrutinized active business operations. This section has no application to reinvestment in companies on the ground that they have ceased to have scrutinized active business operations.



§ 24-54.8-109. Costs - responsibility of public fund

Each public fund shall be responsible for bearing the costs of complying with the provisions of this article, and the general assembly shall not appropriate or expend any moneys to assist a public fund in bearing such costs.



§ 24-54.8-110. Enforcement

The attorney general is charged with enforcing the provisions of this article and, through any lawful designee, may bring such actions in court as are necessary to do so.



§ 24-54.8-111. Severability

If any section, subsection, paragraph, subparagraph, sub-subparagraph, sentence, clause, phrase, word, or other provision of this article or the application thereof to any person or circumstance is found to be invalid, illegal, unenforceable, or unconstitutional, the provision is hereby declared to be severable and the remainder of this article shall remain effective and functional notwithstanding the invalidity, illegality, unenforceability, or unconstitutionality. The Colorado general assembly hereby declares that it would have passed this article, including each section, subsection, paragraph, subparagraph, sub-subparagraph, sentence, clause, phrase, word, and other provision irrespective of the fact that any such provision would be declared invalid, illegal, unenforceable, or unconstitutional, including, but not limited to, the engagement, divestment, and prohibition provisions of this article.






Part 2 - Divestment From Companies That Have Economic Prohibitions Against Israel

§ 24-54.8-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Company" means any entity that has publicly traded securities and is an organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, or parent companies of such entities or business associations, that exists for profit-making purposes.

(2) "Direct holdings" means all publicly traded securities of a company held directly by the public employees' retirement association or in an account or fund in which the public employees' retirement association owns all shares or interests.

(3) "Economic prohibitions against Israel" means engaging in actions that are politically motivated and are intended to penalize, inflict economic harm on, or otherwise limit commercial relations with the state of Israel including, but not limited to, the boycott of, divestment from, or imposition of sanctions on the state of Israel. Any actions permitted under applicable federal anti-boycott laws shall not be considered economic prohibitions against Israel.

(4) "Publicly traded securities" means ownership interest or debt instruments that are currently traded on a securities exchange that is officially recognized, sanctioned, or supervised by a governmental authority of the country in which the market is located or currently traded through an over-the-counter market that is reflected by the existence of an interdealer quotation system.

(5) "Restricted companies" means companies that have economic prohibitions against Israel.



§ 24-54.8-202. Transactions prohibited by the public employees' retirement association - companies that have economic prohibitions against Israel - restricted companies list

(1) By January 1, 2017, the public employees' retirement association created in article 51 of this title shall make its best efforts to identify all restricted companies in which the association has direct holdings or could possibly have such holdings in the future and assemble those companies into a list of restricted companies. These efforts shall include the following, as appropriate in the judgment of the association:

(a) Reviewing and relying on publicly available information regarding companies that have economic prohibitions against Israel, including information provided by nonprofit organizations, research firms, and government entities;

(b) Contacting asset managers contracted by the association that invest in companies that have economic prohibitions against Israel;

(c) Contacting other institutional investors that have divested from or engaged with companies that have economic prohibitions against Israel; and

(d) Retaining an independent research firm or organization to identify companies that have economic prohibitions against Israel. It shall be reasonable and sufficient for the association to rely on information and work product obtained from such research firm or organization; except that the board of trustees of the public employees' retirement association shall review and approve any companies identified by an independent research firm before including such companies on the list of restricted companies pursuant to this subsection (1).

(2) The public employees' retirement association shall review the list of restricted companies on a biannual basis based on evolving information from, among other sources, those listed in subsection (1) of this section.

(3) The public employees' retirement association shall adhere to the following procedures for companies on the list of restricted companies:

(a) For each company newly identified in subsection (1) of this section, the association shall send a written notice informing the company of its status and that it may become subject to divestment by the association.

(b) If, following the association's engagement pursuant to this subsection (3) with a restricted company, that company ceases activity that designates it as a company that has economic prohibitions against Israel, the company shall be removed from the list of restricted companies and the provisions of this section shall cease to apply to it unless it resumes such activities.

(c) If, after one hundred eighty days following the association's first engagement with a company pursuant to paragraph (b) of this subsection (3), the company remains a restricted company, the association shall instruct its investment advisors to sell, redeem, divest, or withdraw all direct holdings of restricted companies from the association's assets under management in an orderly and fiduciarily responsible manner within twelve months after the company's most recent appearance on the list of restricted companies.

(d) If, upon the commencement of the date of divestment, the association does not own direct holdings in a company on the list of restricted companies, the association is prohibited from acquiring direct holdings in any company on the list of restricted companies during the time that it remains on the list.

(4) Notwithstanding any other provision of this part 2, the holdings in the public employees' retirement association's defined contribution plans are not subject to this part 2.

(5) Upon request, and at least annually, the public employees' retirement association shall make available on its website information regarding investments sold, redeemed, divested, or withdrawn in compliance with this section.

(6) Notwithstanding any provision of this section to the contrary, the public employees' retirement association may cease divesting from companies pursuant to subsection (3) of this section if clear and convincing evidence shows that the value for all assets under management by the association becomes equal to or less than ninety-nine and one-half percent, or fifty basis points, of the hypothetical value of all assets under management by the association assuming no divestment for any company had occurred pursuant to subsection (3) of this section.

(7) With respect to actions taken in compliance with this part 2, including all good-faith determinations regarding companies as required by this section, the public employees' retirement association is exempt from any conflicting statutory or common law obligations, including any fiduciary duties and any obligations with respect to choice of asset managers, investment funds, or investments for the association's securities portfolios.

(8) With respect to all actions taken in good faith compliance with this part 2, the public employees' retirement association, its board of directors, individual board members, agents, trustees, officers, employees, custodians, and fiduciaries shall be immune from any liability.



§ 24-54.8-203. Legislative intent

By enacting this part 2, it is not the intent of the general assembly to cause divestiture from any company based in the United States. The public employees' retirement association shall consider this intent when developing or reviewing the list of restricted companies.



§ 24-54.8-204. Severability

If any provision of this part 2 or the application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this part 2 that can be given effect without the invalid provision or application, and to this end the provisions of this part 2 are declared to be severable.












Federal Programs - Housing - Relocation

Article 55 - Cooperation With Federal Government

§ 24-55-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "City" means any city or incorporated town.

(2) "Community facilities" includes real and personal property, buildings and equipment for recreational or social assemblies and for educational, health, or welfare purposes, and necessary utilities, when designed primarily for the benefit and use of the occupants of the dwelling accommodations.

(3) "Federal government" means the United States of America, the federal emergency administrator of public works, or any agency or instrumentality of the United States.

(4) "Government" means the state or federal governments and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

(5) "Housing authority" or "authority" means any housing authority created pursuant to the housing authorities law of this state.

(6) "Housing project" or "project" means all real and personal property, buildings and improvements, stores, offices, lands for farming and gardening, and community facilities acquired or constructed or to be acquired or constructed pursuant to a single plan or undertaking to demolish, clear, remove, alter, or repair unsafe, unsanitary, or substandard housing or to provide dwelling accommodations at rentals within the means of persons of low income. "Housing project" may also be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements, and all other works in connection therewith.



§ 24-55-102. Conveyance by city in aid of project

(1) A city or government, upon such terms and for such consideration as it may determine, may grant, sell, convey, or lease any of its property to an authority or the federal government, or render the usual municipal services, or provide and maintain parks or other facilities adjacent to or in connection with a project. A city may enter into an agreement with an authority or the federal government to open, close, pave, or change the grade of streets, roads, roadways, alleys, or other places, to install sidewalks, to change the city map, and to plan, replan, zone, or rezone any section of the city. In connection with this power, a city is empowered to incur the entire expense, subject to such reimbursement as it shall determine, of street improvements without assessment against abutting property owners. Any statute, charter, local law, or ordinance to the contrary notwithstanding, any gift, grant, sale, conveyance, or lease may be made by a city or government to an authority or the federal government without appraisal, public notice, advertisement, or public bidding for such price and, in the case of a lease, for such rental or term as may be deemed advisable.

(2) In connection with any housing project located wholly or partly within the area in which it is authorized to act, any city may contract with a housing authority or the federal government with respect to the sum, if any, which the housing authority or the federal government may agree to pay during any year or period of years to the city for the improvements, services, and facilities to be furnished by it for the benefit of said housing project, but in no event shall the amount of such payments exceed the estimated cost to the city of the improvements, services, or facilities to be so furnished; except that the absence of a contract for such payments shall in no way relieve any city from the duty to furnish, for the benefit of said housing project, all such services and facilities as such city usually furnishes without a service fee.

(3) With respect to any housing project which a housing authority has acquired or taken over from the federal government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation, and other protection, no city shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction.

(4) For the purpose of aiding and cooperating in the planning, construction, or operation of housing projects located wholly or partly within the area in which it is authorized to act, a city or government may, upon such terms as it may determine, do any and all things necessary or convenient and may enter into agreements, which may extend over any period, notwithstanding any provision of law to the contrary, with a housing authority or government respecting action to be taken pursuant to any of the powers granted by this article.



§ 24-55-103. Cooperation between authorities

Any two or more housing authorities created under article 4 of title 29, C.R.S., for cities and counties may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing, including the issuance of bonds, notes, or other obligations and giving security therefor, planning, undertaking, owning, constructing, operating, or contracting with respect to a housing project located within the area of operation of any one or more of said housing authorities. For such purposes, a housing authority may by resolution prescribe and authorize any other housing authority so joining or cooperating with it to act on its behalf with respect to any or all powers, as its agent or otherwise, in the name of the housing authority so joining or cooperating or in its own name.






Article 56 - Relocation Assistance and Land Acquisition Policies

§ 24-56-101. Legislative declaration - relocation assistance

The general assembly finds and declares that the purpose of sections 24-56-102 to 24-56-113 is to establish a uniform policy for the fair and equitable treatment of persons displaced by the acquisition of real property by state agencies and political subdivisions of the state for federally assisted programs and projects and to comply with the federal "Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970", as amended, and the federal "Surface Transportation and Uniform Relocation Assistance Act of 1987", as amended. The general assembly also recognizes that the federally assisted acquisition of real property by the department of transportation and by municipalities and counties for highway programs and projects is requiring citizens to relocate their residences, farms, and businesses. The general assembly finds and declares that the authority of the department of transportation concerning the equitable relocation and implementation of relocation payments and advisory assistance for highway projects on the state highway system contained in part 3 of article 1 of title 43, C.R.S., prior to March 31, 1989, and as amended, are included in this article to assure the consistent and uniform application of relocation policy for all federally assisted programs, to promote the efficient operation of the highway right-of-way acquisition program, and to define the authority and responsibility of the department of transportation and of municipalities and counties for all acquisitions and relocation for federally assisted highway programs and projects within their respective jurisdictions. Such policy shall be uniform as to relocation payments, advisory assistance, assurance of availability of standard housing, and state reimbursement for local relocation payments where state assistance may be authorized by law.



§ 24-56-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Business" means any lawful activity, except a farm operation, conducted primarily:

(a) For the purchase, sale, lease, and rental of personal and real property and for the manufacture, processing, or marketing of products, commodities, or any other personal property;

(b) For the sale of services to the public;

(c) By a nonprofit organization; or

(d) Solely for the purposes of section 24-56-103 (1), for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the activities described in this paragraph (d) are conducted.

(1.2) "Comparable replacement dwelling" means any dwelling that is:

(a) Decent, safe, and sanitary;

(b) Adequate in size to accommodate the occupants;

(c) Within the financial means of the displaced person;

(d) Functionally equivalent;

(e) In an area not subject to unreasonably adverse environmental conditions; and

(f) In a location generally not less desirable than the location of the displaced person's dwelling with respect to public utilities, facilities, and services and the displaced person's place of employment.

(2) (a) "Displaced person" means, except as provided in paragraph (b) of this subsection (2):

(I) Any person who moves from real property or moves his personal property from real property:

(A) As a direct result of a written notice of intent to acquire or the acquisition of such real property in whole or in part for a program or project undertaken by a displacing agency; or

(B) On which such person is a residential tenant or conducts a small business, a farm operation, as defined in subsection (3) of this section, or a business, as defined in subsection (1) of this section, as a direct result of rehabilitation, demolition, or such other displacing activity as the department of transportation may prescribe under a program or project undertaken by a displacing agency in any case in which the displacing agency determines that such displacement is permanent; and

(II) Solely for the purposes of sections 24-56-103 (1) and (2) and 24-56-106, any person who moves from real property or moves his personal property from real property:

(A) As a direct result of a written notice of intent to acquire or the acquisition of other real property, in whole or in part, on which such person conducts a business or farm operation, for a program or project undertaken by a displacing agency; or

(B) As a direct result of rehabilitation, demolition, or such other displacing activity as the department of transportation may prescribe, of other real property on which such person conducts a business or a farm operation, under a program or project undertaken by a displacing agency where the displacing agency determines that such displacement is permanent.

(b) "Displaced person" does not include:

(I) A person who has been determined, according to criteria established by the department of transportation, to be either unlawfully occupying the displacement dwelling or to have occupied such dwelling for the purpose of obtaining assistance under this article.

(II) In any case in which the displacing agency acquires property for a program or project, any person (other than a person who was an occupant of such property at the time it was acquired) who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project.

(2.3) "Displacing agency" means the state or a state agency carrying out a program or project or any person carrying out a program or project with federal financial assistance which causes a person to be a displaced person.

(3) "Farm operation" means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

(4) "Nonprofit organization" means any organization which is exempt from the income tax imposed under article 22 of title 39, C.R.S.

(5) "Person" means any individual, limited liability company, partnership, corporation, or association.

(6) "State agency" means any department, agency, or instrumentality of the state or of a political subdivision of the state or any department, agency, or instrumentality of two or more states, or two or more political subdivisions of the state or states and also means any person who has authority to acquire property by eminent domain under state law.



§ 24-56-103. Moving and related expenses

(1) Whenever a program or project to be undertaken by a displacing agency will result in the displacement of any person, the displacing agency shall provide for the payment of:

(a) Actual reasonable expenses in moving himself, his family, business, farm operation, or other personal property;

(b) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the displacing agency;

(c) Actual reasonable expenses in searching for a replacement business or farm; and

(d) Actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization, or small business at its new site in accordance with criteria to be established by the department of transportation, but no more than:

(I) For a project administered or overseen by the department of transportation, fifty thousand dollars;

(II) For any other project, ten thousand dollars.

(2) Any displaced person eligible for payments under subsection (1) of this section who is displaced from a dwelling and who elects to accept the payments authorized by this subsection (2) in lieu of the payments authorized by subsection (1) of this section may receive a moving expense allowance determined according to a schedule established by the displacing agency.

(3) Any displaced person eligible for payments under subsection (1) of this section who is displaced from the person's place of business or farm operation and who is eligible under regulations established by the department of transportation may elect to accept the payment authorized by this subsection (3) in lieu of the payment authorized by subsection (1) of this section. Such payment shall consist of a fixed payment in an amount to be determined according to regulations established by the department of transportation; except that such payment shall not be less than one thousand dollars nor more than twenty thousand dollars. A person whose sole business at the displacement dwelling is the rental of such property to others shall not qualify for a payment under this subsection (3).



§ 24-56-104. Replacement housing for homeowners

(1) In addition to payments otherwise authorized by this article, the displacing agency shall make an additional payment not in excess of twenty-two thousand five hundred dollars to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than one hundred eighty days prior to the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements:

(a) The amount, if any, which when added to the acquisition cost of the dwelling acquired equals the reasonable cost of a comparable replacement dwelling. All determinations required to carry out this paragraph (a) shall be determined by regulations issued pursuant to section 24-56-108.

(b) The amount, if any, which will compensate such displaced person for any increased interest costs and other debt service costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired by the displacing agency was encumbered by a bona fide mortgage or deed of trust which was a valid lien on such dwelling for not less than one hundred eighty days immediately prior to the initiation of negotiations for the acquisition of such dwelling.

(c) Reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(2) The additional payment authorized by this section shall be made only to such a displaced person who purchases and occupies a replacement dwelling which is decent, safe, and sanitary not later than the end of the one-year period beginning on the date on which he receives final payment of all costs of the acquired dwelling or on the date on which he moves from the acquired dwelling, whichever is the later date; except that the displacing agency may extend such period for good cause. If such period is extended, the payment under this section shall be based on the costs of relocating the person to a comparable replacement dwelling within one year of such date.



§ 24-56-105. Replacement housing for tenants and certain others

(1) In addition to amounts otherwise authorized by this article, a displacing agency shall make a payment to or for any displaced person displaced from any dwelling who is not eligible to receive a payment under section 24-56-104, which dwelling was actually and lawfully occupied by such displaced person for not less than ninety days prior to the initiation of negotiations for acquisition of such dwelling, or, in any case in which displacement is not a direct result of acquisition, such other event as the department of transportation may, within the purpose of this article, prescribe. Payment authorized by this section shall be made only to such a displaced person who leases and occupies a decent, safe, and sanitary replacement dwelling within one year after the date that such displaced person vacates the acquired dwelling. The payment shall consist of the amount necessary to enable the person to lease or rent, for a period of no longer than forty-two months, a comparable replacement dwelling, but no more than five thousand two hundred fifty dollars. At the discretion of the displacing agency, a payment under this subsection (1) may be made in periodic installments. Computation of a payment under this subsection (1) to or for a low-income displaced person for a comparable replacement dwelling shall take into account the person's income.

(2) Any person eligible for a payment under subsection (1) of this section may elect to apply such payment to a down payment on, and other incidental expenses for, the purchase of a decent, safe, and sanitary replacement dwelling. Any such person may, at the discretion of the displacing agency, be eligible under this subsection (2) for the maximum amount allowed under subsection (1) of this section; except that, in the case of a displaced homeowner who has owned and occupied the displacement dwelling for at least ninety days but not more than one hundred eighty days immediately prior to the initiation of negotiations for the acquisition of such dwelling, such payment shall not be greater than the payment such person would otherwise have received under section 24-56-104 (1) had the person owned and occupied the displacement dwelling one hundred eighty days immediately prior to the initiation of such negotiations.



§ 24-56-106. Relocation assistance advisory programs

(1) Whenever a displacing agency acquires real property for a program or project for which federal financial assistance will be available to pay all or any part of the cost of the program or project and such acquisition will result in the displacement of any person, the acquiring agency shall provide a relocation assistance advisory program for displaced persons which offers the services prescribed in this section. If the acquiring agency determines that any person occupying property immediately adjacent to the real property acquired is caused substantial economic injury because of the acquisition, it may offer such person relocation advisory services under such program.

(2) Each relocation assistance program required by subsection (1) of this section shall include such measures, facilities, or services as may be necessary or appropriate in order to determine, and make timely recommendations on, the needs and preferences, if any, of displaced persons, business concerns, and nonprofit organizations for relocation assistance; to assist owners of displaced businesses and farm operations in obtaining and becoming established in suitable business locations or replacement farms; to supply information concerning programs of the federal, state, and local governments offering assistance to displaced persons and business concerns and technical assistance to such persons in applying for assistance under such programs; to provide current and continuing information on the availability, sales prices, and rental charges of comparable replacement dwellings for displaced homeowners and tenants and suitable locations for businesses and farm operations; to assist in minimizing hardships to displaced persons in adjusting to relocation; and to secure, to the greatest extent practicable, the coordination of relocation activities with other project activities and other planned or proposed governmental actions in the community or nearby areas which may affect the carrying out of the relocation program.

(3) Notwithstanding the provisions of section 24-56-102 (2)(b)(II), in any case in which a displacing agency acquires property for a program or project, any person who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project shall be eligible for advisory services to the extent determined by the displacing agency.



§ 24-56-107. Assurance of availability of standard housing

(1) Whenever a displacing agency acquires real property for a program or project for which federal financial assistance will be available to pay all or any part of the cost of the program or project and such acquisition will result in the displacement of any person, upon recommendation or approval of the displacing agency, such agency shall assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable replacement dwelling; except that regulations issued pursuant to section 24-56-108 may prescribe situations when these assurances may be waived.

(2) If a program or project for which federal financial assistance is available cannot proceed to actual construction because comparable replacement sale or rental housing is not available and the state agency determines that such housing cannot otherwise be made available, upon recommendation or approval of the displacing agency, the state agency may take such action as is necessary or appropriate to provide such housing by use of funds authorized for such project. The displacing agency may use this section to exceed the maximum amounts which can be paid by a displacing agency under sections 24-56-104 and 24-56-105 on a case-by-case basis for good cause shown as determined in accordance with regulations issued pursuant to section 24-56-108.



§ 24-56-108. Authority of the department of local affairs

(1) The department of local affairs shall administer and implement the uniform policy for all relocation assistance for all nonhighway federally assisted programs and projects.

(2) (a) Notwithstanding any provision of this article to the contrary, the department of transportation has the primary authority to administer acquisition and relocation assistance for all highway and highway-related programs or projects on the state highway system. The department of transportation also has authority to coordinate and administer acquisition and relocation assistance for all highway and highway-related programs or projects which are not on the state highway system to the extent provided in paragraph (b) of this subsection (2).

(b) Each state agency has the primary authority to perform acquisition and relocation assistance within its jurisdiction for federally assisted highway and highway-related programs and projects for streets and roads which are not on the state highway system. In the event that the department of transportation, as the state agency responsible for monitoring and administering the use of federal highway funds, determines that such performance by another state agency will jeopardize distribution of federal highway assistance funds to the state or that such action is necessary to comply with federal highway administration policy or procedures, then the department of transportation has the authority to perform the acquisition and relocation assistance for any federally assisted highway or highway-related program or project for streets and roads which are not on the state highway system or to require that the state agency with jurisdiction for that highway program or project perform such acquisition and relocation assistance under the supervision and direction of the department of transportation. Prior to exercising the authority of this paragraph (b), the department of transportation will comply with procedures previously agreed to with the affected state agency, including, but not limited to, setting a contact person for the project, providing written notice of the basis of such determination or action, and meeting with the affected agency to discuss possible remedial measures.

(3) The executive director of the department of transportation shall adopt such rules and regulations as may be necessary to assure:

(a) That the payments and assistance authorized by this article are administered in a manner which is fair and reasonable and as uniform as practicable;

(b) That a displaced person who makes proper application for a payment authorized for such person by this article is paid promptly after a move or, in hardship cases, paid in advance; and

(c) That any person aggrieved by a determination as to eligibility for a payment authorized by this article or the amount of a payment may have his application reviewed by the head of the acquiring agency.

(4) The department of transportation may use the provisions of this article for programs or projects on the state highway system funded from the state highway fund.



§ 24-56-109. Administration

In order to prevent unnecessary expense and duplication of functions and to promote uniform and effective administration of relocation assistance programs for displaced persons, the executive director of the department of transportation may authorize any state agency to enter into contracts with any individual, firm, association, or corporation for services in connection with such programs or may carry out its functions under this article through any federal or state agency or instrumentality having an established organization for conducting relocation assistance programs.



§ 24-56-110. Fund availability

Funds appropriated or otherwise available to any state agency for the acquisition of real property or any interest therein for a particular program or project shall be available also for obligation and expenditure to carry out the provisions of this article as applied to that program or project.



§ 24-56-111. State participation in cost of local relocation payments and services

If any political subdivision of the state acquires real property and state financial assistance is available pursuant to law to pay the cost, in whole or part, of the acquisition of such real property or of the improvement for which such property is acquired, the cost to the political subdivision of the state of providing the payments and services prescribed by this article shall be included as part of the costs of the project for which state financial assistance is available to such political subdivision, and the political subdivision shall be eligible for state financial assistance in the same manner and to the same extent as other project costs.



§ 24-56-112. Payments not to be considered as income or resources

No payment received by a displaced person under this article shall be considered as income or resources for the purpose of determining the eligibility or extent of eligibility of any person for assistance under any state law or for the purposes of the Colorado income tax law or any other tax law of this state. Such payments shall not be considered as income or resources of any recipient of public assistance, and such payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.



§ 24-56-113. Appeal procedure

Any person or business concern aggrieved by a final administrative determination concerning eligibility for relocation payments authorized by this article may have such determination reviewed by the district court for the county in which the land taken for public use is located, in accordance with the provisions of section 24-4-106.



§ 24-56-114. Expenses incidental to transfer of title

Any state agency or political subdivision of the state acquiring real property for a program or project for which federal financial assistance will be available to pay all or any part of the cost of the program or project shall, as soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is the earlier, reimburse the owner to the extent the acquiring agency deems fair and reasonable for expenses he necessarily incurred for recording fees, transfer taxes, and similar expenses incidental to conveying such real property to the acquiring agency; penalty costs for prepayment for any preexisting recorded mortgage or deed of trust entered into in good faith encumbering such real property; and the pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the acquiring agency or the effective date of possession of such real property by the acquiring agency, whichever is the earlier.



§ 24-56-115. Litigation expenses

Where a condemnation proceeding is instituted by a state agency or a political subdivision of the state to acquire real property for a purpose as set forth in section 24-56-114 and the final judgment is that the real property cannot be acquired by condemnation or that the proceeding is abandoned, the owner of any right, title, or interest in such real property shall be paid such sum as will, in the opinion of the court, reimburse such owner for his reasonable attorney, appraisal, and engineering fees actually incurred because of the condemnation proceedings. The award of such sums will be paid by the state agency or political subdivision of the state which sought to condemn the property.



§ 24-56-116. Inverse condemnation proceedings

Where an inverse condemnation proceeding is instituted by the owner of any right, title, or interest in real property because of the alleged taking of his property for any program or project for which federal financial assistance will be available to pay all or any part of the cost of the program or project, the court rendering a judgment for the plaintiff in such proceeding and awarding compensation for the taking of property or the attorney for the acquiring agency effecting a settlement of any such proceeding shall determine and award or allow to such plaintiff, as a part of such judgment or settlement, such sum as will, in the opinion of the court or such attorney, reimburse such plaintiff for his reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees actually incurred because of such proceeding.



§ 24-56-117. Real property acquisition policies

(1) Any acquiring agency or political subdivision of the state which acquires real property for a program or project for which federal financial assistance will be available to pay all or any part of the cost of such program or project shall comply with the following policies:

(a) Every reasonable effort shall be made to acquire expeditiously real property by negotiation.

(b) Real property shall be appraised before the initiation of negotiations, and the owner or his designated representative shall be given an opportunity to accompany the appraiser during his inspection of the property; except that the department of transportation may prescribe a procedure to waive the appraisal in cases involving the acquisition by sale or donation of property with a low fair market value.

(c) Before the initiation of negotiations for acquisition of real property, an amount shall be established which it is reasonably believed is just compensation therefor, and such amount shall be offered for the property. In no event shall such amount be less than the approved appraisal of the fair market value of such property. Any decrease or increase in the fair market value of real property prior to the date of valuation caused by the public improvement for which such property is acquired, or by the likelihood that the property would be acquired for such improvement, other than that due to physical deterioration within the reasonable control of the owner, shall be disregarded in determining the compensation for the property. The owner of the real property to be acquired shall be provided with a written statement of and summary of the basis for the amount established as just compensation. Where appropriate, the just compensation for the real property acquired and for damages to remaining real property shall be separately stated.

(d) No owner shall be required to surrender possession of real property before the agreed purchase price is paid or before there is deposited with the court, in accordance with applicable law, for the benefit of the owner an amount not less than the approved appraisal of the fair market value of such property or the amount of the award of compensation in the condemnation proceeding of such property.

(e) The construction or development of a program or project for which federal financial assistance will be available to pay all or any part of the cost of the program or project shall be so scheduled that, to the greatest extent practicable, no person lawfully occupying real property shall be required to move from a dwelling (assuming a replacement dwelling will be available) or to move his business or farm operation without at least ninety days' written notice of the date by which such move is required.

(f) If an owner or tenant is permitted to occupy the real property acquired on a rental basis for a short term or for a period subject to termination by the acquiring agency on short notice, the amount of rent required shall not exceed the fair rental value of the property to a short-term occupier.

(g) In no event shall the time of condemnation be advanced, or negotiations or condemnation and the deposit of funds in court for the use of the owner be deferred, or any other action coercive in nature be taken to compel an agreement on the price to be paid for the property.

(h) If an interest in real property is to be acquired by exercise of the power of eminent domain, formal condemnation proceedings shall be instituted. The acquiring agency shall not intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of his real property.

(i) If the acquisition of only part of the property would leave its owner with an uneconomic remnant, an offer to acquire the entire property shall be made.

(j) A person whose real property is being acquired in accordance with this article may, after the person has been fully informed of his right to receive just compensation for such property, donate such property, any part thereof, any interest therein, or any compensation paid therefor to an agency, as such person shall determine.

(k) As used in this section, "appraisal" means a written statement independently and impartially prepared by a qualified appraiser setting forth an opinion of defined value of an adequately described property as of a specific date, supported by the presentation and analysis of relevant market information.

(2) For the purposes of this section, "acquiring agency" means a state agency which has the authority to acquire property by eminent domain under state law and a state agency or person which does not have such authority to the extent provided by the department of transportation by regulation.

(3) The requirements of this section shall not apply to any acquiring agency or political subdivision of the state that acquires real property for a program or project for which federal financial assistance will be available from the rural utilities service of the United States department of agriculture for all or any part of the cost of such program or project.



§ 24-56-118. Buildings, structures, and improvements

(1) Where any interest in real property is acquired for a program or project for which federal assistance will be available to pay all or any part of the cost of the program or project, the acquiring agency shall acquire an equal interest in all buildings, structures, or other improvements located upon the real property so acquired which are required to be removed from such real property or which the head of the acquiring agency determines will be adversely affected by the use to which such real property will be put.

(2) (a) For the purpose of determining the just compensation to be paid for any building, structure, or other improvement required to be acquired by subsection (1) of this section, such building, structure, or other improvement shall be deemed to be a part of the real property to be acquired notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property, to remove such building, structure, or improvement at the expiration of his term, and the fair market value which such building, structure, or improvement contributes to the fair market value of the real property to be acquired or the fair market value of such building, structure, or improvement for removal from the real property, whichever is greater, shall be paid to the tenant therefor.

(b) Payment for such buildings, structures, or improvements as set forth in this subsection (2) shall not result in duplication of any payments otherwise authorized by state law. No such payment shall be made unless the owner of the land involved disclaims all interest in the improvements of the tenant. In consideration for any such payment, the tenant shall assign, transfer, and release all his right, title, and interest in and to such improvements. Nothing in this subsection (2) shall be construed to deprive the tenant of any rights to reject payment and to obtain payment for such property interests in accordance with other laws of the state.



§ 24-56-119. No duplication of payments

No payment or assistance provided for in this article shall be required to be made by a state agency or political subdivision of the state if the displaced person receives a payment required by the laws of eminent domain which is determined by the state agency or political subdivision of the state to have substantially the same purpose and effect as such payment under this article.



§ 24-56-120. No new value or damage element created

(1) The provisions of section 24-56-117 create no rights or liabilities and shall not affect the validity of any property acquisition by purchase or condemnation.

(2) Nothing in this article shall be construed as creating in any condemnation proceedings brought under the power of eminent domain any element of value or damage not in existence immediately prior to May 6, 1971.



§ 24-56-121. Applicability

This article shall apply to all acquisitions of real property by a state agency or a political subdivision of the state for a program or project for which federal financial assistance will be available to pay all or any part of the cost of the program or project; except that, if any other provision of state law is applicable to such acquisitions and such provision of state law requires relocation payments and assistance or prescribes land acquisition policies which are equivalent to or are greater or more stringent than the payments, assistance, or policies specified by this article, such other provision of state law shall apply to such acquisitions.









Interstate Compacts and Agreements

Article 60 - Interstate Compacts and Agreements

Part 1 - Compact for Prevention of Crime - Authorization

§ 24-60-101. Compacts recognized and declared to exist

The congress of the United States, under and pursuant to the provisions of section 10 of article 1 of the constitution of the United States, having granted its consent by that certain act (Public Law No. 293, H. R. 7353), approved June 6, 1934, to any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and in the enforcement of their respective criminal laws and policies, and for the establishment of such agencies, joint or otherwise, as they may deem desirable for making effective any such agreements or compacts, the practical need and utility of such agreements or compacts, between or among the state of Colorado and any other states of the United States, and particularly between or among the state of Colorado and those states adjoining the state of Colorado, are recognized and declared to exist.



§ 24-60-102. Attorney general commissioner for Colorado

The governor of the state of Colorado shall appoint the attorney general of the state of Colorado as the commissioner who shall represent the state of Colorado upon any joint commission representing the state of Colorado and any other state, to be constituted by the state of Colorado and any such other state, and particularly by the state of Colorado and any state adjoining it, for the purpose of negotiating and entering into any agreements or compacts, with the consent of congress heretofore granted as aforesaid, for cooperative effort and mutual assistance in the prevention of crime and in the enforcement of the respective criminal laws and policies of the state of Colorado and such other state and for the establishment of such agencies, joint or otherwise, as they may mutually deem to be desirable for making effective such agreements or compacts.



§ 24-60-103. Compacts designed to suppress crime and enforce the criminal laws, etc

(1) The agreements or compacts so authorized to be negotiated and entered into under the provisions of this part 1 shall be designed to suppress crime, to circumvent the activities of criminals and to expedite their apprehension and trial, and to enforce generally the respective criminal laws and policies of the state of Colorado and any other state entering thereinto at any time with the state of Colorado; and, in order to effectuate those purposes, such agreements or compacts may contain specific provisions for the accomplishment of the following objects, or any of them, in respect to which a mutual understanding may be had, namely:

(a) The arrest of any person who may have fled from any one of such compacting states into another by any pursuing officer of the compacting state from which such person has fled;

(b) The return of any witness deemed essential in the prosecution of any criminal case who may have gone or fled from the compacting state in which his presence may be required into any other compacting state;

(c) The establishment and maintenance by any two or more of such compacting states of facilities for the investigation of crime and the discovery of criminals, such as crime detection agencies, bureaus of registration and identification, crime laboratories, and like agencies; and

(d) The proper supervision of any person who, having been paroled or granted probation in one of such compacting states, may have become a resident of any of such compacting states.

(2) Any agreements or compacts so authorized to be negotiated and entered into as aforesaid shall in all respects conform with the purposes for which the consent of the congress has been granted for their execution; but any agreements or compacts so entered into on behalf of the state of Colorado and any other state shall not be binding upon either of said states, or upon the respective citizens thereof, unless and until such agreements or compacts have been ratified and approved by the respective legislatures of the several states entering into the same.



§ 24-60-104. Commissioner to be furnished legal and clerical assistance

When the commissioner of the state of Colorado is called upon to enter into the performance of his duties, as provided under the terms of this part 1, he shall be furnished such legal, clerical, and stenographic assistance as the governor and he may deem advisable and necessary.



§ 24-60-105. When commissioner to perform duties

The commissioner for the state of Colorado shall not commence the performance of his duties or be authorized to incur any expenses for traveling or for legal, clerical, or stenographic assistance until the governor of the state of Colorado has been notified by the governor of some other state that such other state has appointed a commissioner for the other state to serve upon a joint commission for the purpose of negotiating and entering into any agreements or compacts authorized to be made on behalf of the state of Colorado under the terms of this part 1.



§ 24-60-106. Powers of commissioner

The commissioner for the state of Colorado has full authority to make any and all investigations of conditions, obtaining in the state of Colorado or in any other state, which become necessary in order sufficiently to advise the commissioner in negotiating any agreements or compacts on behalf of the state of Colorado as authorized under the terms of this part 1.



§ 24-60-107. Compensation - traveling expenses

The commissioner for the state of Colorado shall receive no compensation for his services as such, but he and his assistants shall be entitled to receive their traveling and other necessary expenses incurred in the performance of their duties, and such expenses, together with all other necessary costs, charges, and expenditures, including an equitable portion of the costs and expenses of any joint commission, shall be paid upon vouchers approved by the governor and warrants drawn for the payment thereof upon the state treasurer by the controller.






Part 2 - Compact With Kansas, New Mexico, and Wyoming

§ 24-60-201. Compact approved and ratified

The general assembly hereby approves and ratifies the compact, designated as "interstate compact entered into by and between the state of Kansas, the state of New Mexico, the state of Wyoming, and the state of Colorado", for cooperative effort and mutual assistance in the prevention of crime, authorized by and entered into, within the provisions of part 1 of this article.



§ 24-60-202. Compact

Desiring to take advantage of the consent of the congress of the United States of America, granted by an act - Public Law No. 293, H. R. 7353 - the states of Kansas, New Mexico, Wyoming, and Colorado solemnly agree to the following provisions.



§ 24-60-203. Peace officers enter other states without interference

(1) It shall be competent for any member of a duly organized state, county or municipal peace unit of a state, party to this compact, to enter any and all other states, parties to this compact, without interference:

(a) While in pursuit of any person who has committed a felony in said state; or

(b) While in pursuit of any person who has been charged with the commission of a felony in said state; or

(c) While in pursuit of any person who has escaped from the custody of any penitentiary, jail or other penal institution, sheriff or other peace officer in said state.

(2) Any member of a duly organized state, county or municipal peace unit of said state may at any time enter another state, party to this compact, and there apprehend and take into custody any person who has committed a felony in said state, or who is a fugitive from justice as herein designated, and for that purpose no formalities shall be required other than establishing the authority of the arresting officer.



§ 24-60-204. Legal requirements to obtain extradition waived

All legal requirements to obtain extradition of any person who has committed a felony in said state, or who is a fugitive from justice as herein designated, arrested under conditions herein specified, are hereby expressly waived by the compacting states, and said duly constituted officer shall be permitted to transport said prisoner through any and all states, parties to this compact, without interference whatsoever.



§ 24-60-205. Use of jails for temporary lodging recognized

When any officer within compacting states, in conformity with a valid writ, order of court or the provisions of this compact, arrests a person in or transports a person through a compacting state, the right of said officer to the custody of a person and to use the state penal institutions or county jails for temporary lodging of such person shall be recognized by the compacting states, their courts, and their court officials, as though the person were in custody of the sheriff or proper officer of the compacting state where the arrest is made or through which he is transported.



§ 24-60-206. Subpoenas, summons and court orders recognized as valid

On the trial in any of the above-named compacting states of one charged with a crime therein committed, if any person within any compacting state is wanted by either party as a witness in such trial, said compacting states, their courts, and their court officials will recognize as valid any subpoena, summons, or court order issued or made in accordance with the law of the compacting state where trial is to be had for the appearance of the person in said state where trial is to be had as a witness at such trial, the same as though such subpoena, summons, or court order had been duly issued or made by a court of the state where said witness is found; but a resident of a state so called upon to attend as a witness in another compacting state shall not be required to attend unless and until there is paid to him compensation, including mileage, equal to that provided by law of the state requiring attendance, for the time he necessarily would be gone from home; and further, he shall be immune from the service of civil or criminal process upon him while in attendance at said trial and when en route to and from the place where he is to testify, as to all matters occurring prior thereto.



§ 24-60-207. When person on probation or parole may be permitted to reside in other states

(1) It shall be competent for the duly constituted judicial and administrative authorities of a state, party to this compact, to permit any person convicted of any offense within such state and placed on probation or released on parole or under suspended sentence, to reside in any other state, party to this compact, while on probation or parole or under suspended sentence, if:

(a) Such person is in fact a resident of or has his family residing within another compacting state and can obtain employment there;

(b) Though not a resident of another compacting state and not having his family residing there, the receiving state consents to such person being sent there.

(2) Before granting permission, an opportunity shall be granted to the other compacting state to investigate the home and prospective employment of such person.

(3) A resident of a compacting state, within the meaning of this section, is one who has been an actual inhabitant of a state continuously for more than one year prior to his going to another compacting state and has not resided continuously within the other compacting state more than six months immediately preceding the commission of the offense for which he has been convicted.



§ 24-60-208. Supervision over probationers or parolees

That each compacting state assume the duties of visitation and of supervision over probationers or parolees or those under suspended sentence from any other compacting state and in the exercise of those duties will be governed by the same standards that prevail for its own probationers and parolees and those under suspended sentence.



§ 24-60-209. Probationers or parolees may be retaken

Duly constituted officers of compacting states may at all times enter another compacting state and there apprehend and retake any person on probation or parole or under suspended sentence. For these purposes no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All former legal requirements to obtain extradition of a person on probation or parole or under suspended sentence are hereby expressly waived. The decision of a compacting state to retake a person on probation or parole or under suspended sentence shall be conclusive upon and not reviewable by any other compacting state; but if, at the time when a state seeks to retake a probationer or parolee or one under suspended sentence, there is pending against him, within the other compacting state, any criminal charge or he is suspected of having committed a criminal offense within such state, he shall not be retaken without the consent of the other compacting state until discharged from prosecution or from imprisonment for such offense.



§ 24-60-210. Officer shall transport without interference

The duly constituted officers of a compacting state shall be permitted, without interference, to transport persons being retaken through any and all states, parties to this compact.



§ 24-60-211. Attorney generals make rules and regulations

The governor of each compacting state shall appoint the attorney general of said state to promulgate, acting jointly with like officers of other compacting states, such rules and regulations as may be deemed necessary to more effectively carry out the purposes of this compact. The necessary expenses incurred by the attorney general in effecting the purposes of this compact shall be payable from any existing appropriations for the effecting of interstate crime compacts, or from any other fund provided by law.



§ 24-60-212. Compact operative upon ratification

This compact shall become operative immediately upon its ratification by any state, as between it and any other state or states so ratifying. When ratified, it shall have the full force and effect of law within such state. The form of ratification shall be in accordance with the laws of the ratifying state.



§ 24-60-213. Remain in effect until renounced

This compact shall continue in force and remain binding upon each ratifying state until renounced by it. The duties and obligations hereunder of any renouncing state shall continue as to probationers and parolees and those under suspended sentence residing therein at the time of withdrawal until retaken or finally discharged by the other compacting states. Renunciation of this compact or any part thereof shall be by the same authority that ratified it and shall be by sending a ninety-day notice in writing to the governor of each compacting state of intention to withdraw from the compact.






Part 3 - Compact for Parolee Supervision



Part 4 - Compact for Care of Felons - Authorization

§ 24-60-401. Authority to enter into compacts

(1) Pursuant to the consent of the congress of the United States heretofore granted by Section 112, Title 4, United States Code, being Section 129, Public Law 72, 81st Congress, First Session of 1949, entitled "Compacts between States for Cooperation in Prevention of Crime", and wherein the consent of congress is given "to any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and in the enforcement of their respective criminal laws and policies and to establish such agencies, joint or otherwise, as they may deem desirable for making effective such agreements and compacts", the governor of the state of Colorado is authorized to:

(a) Enter into an agreement with one or more other states for the safekeeping, care, and subsistence of persons convicted of a felony in such other compacting states, in a penal institution of the state of Colorado; and

(b) Enter into an agreement with one or more other states for the safekeeping, care, and subsistence of persons convicted of a felony in the state of Colorado, in a penal institution of such other compacting states.



§ 24-60-402. Compacts to provide rates

Such compacts shall provide the rates to be paid for the care and custody for such convicted persons, taking into consideration the character and quarters furnished and the quality of subsistence.



§ 24-60-403. Prior compacts ratified

All compacts entered into prior to March 22, 1951, for purposes set forth in section 24-60-401 are ratified and confirmed.






Part 5 - Agreement on Detainers

§ 24-60-501. Disposal of detainers against prisoner based on untried charges

The agreement on detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

The Agreement on Detainers

The contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations, or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations, or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a) "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to article III hereof or at the time that a request for custody or availability is initiated pursuant to article IV hereof.

(c) "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to article III or article IV hereof.

Article III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information, or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint; provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections, or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections, or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information, or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations, or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections, or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information, or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information, or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information, or complaint is pending shall be entitled to have a prisoner against whom he had lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided that the court having jurisdiction of such indictment, information, or complaint shall have duly approved, recorded, and transmitted the request; and provided further that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information, or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to article V (e) hereof, such indictment, information, or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a) In response to a request made under article III or article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information, or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information, or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information, or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in article III or article IV hereof, the appropriate court of the jurisdiction where the indictment, information, or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations, or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations, or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping, and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies, and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a) In determining the duration and expiration dates of the time periods provided in articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provisions of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 24-60-502. Appropriate court - definitions

The phrase "appropriate court", as used in the agreement on detainers with reference to the courts of this state, means the court in which the indictment, information, or criminal complaint is filed.



§ 24-60-503. Enforcement - cooperation

All courts, departments, agencies, officers, and employees of this state and its political subdivisions are directed to enforce the agreement on detainers and to cooperate with one another and with other states in enforcing the agreement and effectuating its purpose.



§ 24-60-504. Habitual criminals - application of part 5

Nothing in this part 5 or in the agreement on detainers shall be construed to require the application of the provisions of article 13 of title 16, C.R.S., to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of said agreement.



§ 24-60-505. Escapes

Every person who has been imprisoned in a prison or institution in this state and who escapes in another state while in the custody of an officer of this or another state, pursuant to the agreement on detainers, is deemed to have violated section 18-8-208 (1) and (2), C.R.S.



§ 24-60-506. Surrender of inmates

It is lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate thereof whenever so required by the operation of the agreement on detainers. Such official shall inform such inmate of his rights provided in paragraph (a) of article IV of the agreement on detainers.



§ 24-60-507. Administration

The executive director of the department of corrections shall administer this part 5.






Part 6 - Regional Higher Education Compacts - Authorization

§ 24-60-601. Compact

The governor of the state of Colorado, for and in behalf of the state of Colorado, is hereby authorized to enter into compacts for western regional cooperation in higher education with the states of Alaska, Arizona, California, Hawaii, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming or any one or more of said states. Under such compacts, the following covenants may be agreed to:

ARTICLE I

WHEREAS, the future of this Nation and of the Western States is dependent upon the quality of the education of its youth; and

WHEREAS, many of the Western States individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional, and graduate training, nor do all of the States have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

WHEREAS, it is believed that the Western States, or groups of such states within the Region, co-operatively can provide acceptable and efficient educational facilities to meet the needs of the Region and of the students thereof;

NOW, THEREFORE, The States of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming, and the Territories of Alaska and Hawaii do hereby covenant and agree as follows:

ARTICLE II

Each of the compacting states and territories pledges to each of the other compacting states and territories faithful co-operation in carrying out all the purposes of this Compact.

ARTICLE III

The compacting states and territories hereby create the Western Interstate Commission for Higher Education, hereinafter called the Commission. Said Commission shall be a body corporate of each compacting state and territory and an agency thereof. The Commission shall have all the powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories.

ARTICLE IV

The Commission shall consist of three resident members from each compacting state or territory. At all times one Commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory from which he is appointed.

The Commissioners from each state and territory shall be appointed by the Governor thereof as provided by law in such state or territory. Any Commissioner may be removed or suspended from office as provided by the law of the state or territory from which he shall have been appointed.

The terms of each Commissioner shall be four years, provided however that the first three Commissioners shall be appointed as follows: one for two years, one for three years, and one for four years. Each Commissioner shall hold office until his successor shall be appointed and qualified. If any office becomes vacant for any reason, the Governor shall appoint a Commissioner to fill the office for the remainder of the unexpired term.

ARTICLE V

Any business transacted at any meeting of the Commission must be by affirmative vote of a majority of the whole number of compacting states and territories.

One or more Commissioners from a majority of the compacting states and territories shall constitute a quorum for the transaction of business.

Each compacting state and territory represented at any meeting of the Commission is entitled to one vote.

ARTICLE VI

The Commission shall elect from its number a chairman and a vice chairman, and may appoint, and at its pleasure dismiss or remove, such officers, agents, and employees as may be required to carry out the purpose of this Compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

The Commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the Commission.

ARTICLE VII

The Commission shall adopt a seal and by-laws and shall adopt and promulgate rules and regulations for its management and control.

The Commission may elect such committees as it deems necessary for the carrying out of its functions.

The Commission shall establish and maintain an office within one of the compacting states for the transaction of its business and may meet at any time, but in any event must meet at least once a year. The Chairman may call such additional meetings and upon the request of a majority of the Commissioners of three or more compacting states or territories shall call additional meetings.

The Commission shall submit a budget to the Governor of each compacting state and territory at such time and for such period as may be required.

The Commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the Region.

On or before the fifteenth day of January of each year, the Commission shall submit to the Governors and Legislatures of the compacting states and territories a report of its activities for the preceding calendar year.

The Commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the Governor of any compacting state or territory or his designated representative. The Commission shall not be subject to the audit and accounting procedure of any of the compacting states or territories. The Commission shall provide for an independent annual audit.

ARTICLE VIII

It shall be the duty of the Commission to enter into such contractual agreements with any institutions in the Region offering graduate or professional education and with any of the compacting states or territories as may be required in the judgment of the Commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories. The Commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health, and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

For this purpose the Commission may enter into contractual agreements --

(a) With the governing authority of any educational institution in the Region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties, and

(b) With the governing authority of any educational institutions in the Region or with any compacting state or territory to assist in the placement of graduate or professional students in educational institutions in the Region providing the desired services and facilities, upon such terms and conditions as the Commission may prescribe.

It shall be the duty of the Commission to undertake studies of needs for professional and graduate educational facilities in the Region, the resources for meeting such needs, and the long-range effects of the Compact on higher education; and from time to time prepare comprehensive reports on such research for presentation to the Western Governors' Conference and to the legislatures of the compacting states and territories. In conducting such studies, the Commission may confer with any national or regional planning body which may be established. The Commission shall draft and recommend to the Governors of the various compacting states and territories, uniform legislation dealing with problems of higher education in the Region.

For the purposes of this Compact the word "Region" shall be construed to mean the geographical limits of the several compacting states and territories.

ARTICLE IX

The operating costs of the Commission shall be apportioned equally among the compacting states and territories.

ARTICLE X

This Compact shall become operative and binding immediately as to those states and territories adopting it whenever five or more of the states or territories of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, Alaska and Hawaii have duly adopted it prior to July 1, 1953. This Compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption.

ARTICLE XI

This Compact may be terminated at any time by consent of a majority of the compacting states or territories. Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and Governor of such terminating state. Any state or territory may at any time withdraw from this Compact by means of appropriate legislation to that end. Such withdrawal shall not become effective until two years after written notice thereof by the Governor of the withdrawing state or territory accompanied by a certified copy of the requisite legislative action is received by the Commission. Such withdrawal shall not relieve the withdrawing state or territory from its obligations hereunder accruing prior to the effective date of withdrawal. The withdrawing state or territory may rescind its action of withdrawal at any time within the two year period. Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the Commission.

ARTICLE XII

If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this Compact, all rights, privileges and benefits conferred by this Compact or agreements hereunder, shall be suspended from the effective date of such default as fixed by the Commission.

Unless such default shall be remedied within a period of two years following the effective date of such default, this Compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

Any such defaulting state may be reinstated by: (a) performing all Acts and obligations upon which it has heretofore defaulted, and (b) application to and the approval by a majority vote of the Commission.






Part 7 - Interstate Compact on Juveniles

§ 24-60-701. Definitions

The term "delinquent juvenile" as used in the interstate compact on juveniles includes those persons subject to the jurisdiction of district or juvenile courts within the meaning of title 19, C.R.S.



§ 24-60-702. Execution of compact

The governor is hereby authorized to execute a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

THE INTERSTATE COMPACT FOR JUVENILES

ARTICLE I - PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (A) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (B) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (C) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (D) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (E) provide for the effective tracking and supervision of juveniles; (F) equitably allocate the costs, benefits and obligations of the compacting states; (G) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (H) insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (I) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (J) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of Compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (K) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance; (L) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (M) coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II - DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "By-laws" means: those by-laws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

B. "Compact Administrator" means: the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

C. "Compacting State" means: any state which has enacted the enabling legislation for this compact.

D. "Commissioner" means: the voting representative of each compacting state appointed pursuant to Article III of this compact.

E. "Court" means: any court having jurisdiction over delinquent, neglected, or dependent children.

F. "Deputy Compact Administrator" means: the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

G. "Interstate Commission" means: the Interstate Commission for Juveniles created by Article III of this compact.

H. "Juvenile" means: any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused Delinquent a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated Delinquent a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender - a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-Offender a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

I. "Non-Compacting state" means: any state which has not enacted the enabling legislation for this compact.

J. "Probation or Parole" means: any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

K. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

L. "State" means: a state of the United States, the District of Columbia (or its designee), the commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III - INTERSTATE COMMISSION

FOR JUVENILES

A. The compacting states hereby create the "Interstate Commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (non-voting) members. The Interstate Commission may provide in its by-laws for such additional ex-officio (non-voting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

E. The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the by-laws.

G. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing any person of a crime, or formally censuring any person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes;

7. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

K. The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV - POWERS AND DUTIES OF THE

INTERSTATE COMMISSION

The commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states.

2. To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

3. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any by-laws adopted and rules promulgated by the Interstate Commission.

4. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the by-laws, using all necessary and proper means, including but not limited to the use of judicial process.

5. To establish and maintain offices which shall be located within one or more of the compacting states.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, hire or contract for services of personnel.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

14. To sue and be sued.

15. To adopt a seal and by-laws governing the management and operation of the Interstate Commission.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

19. To establish uniform standards of the reporting, collecting and exchanging of data.

20. The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws.

ARTICLE V - ORGANIZATION AND OPERATION

OF THE INTERSTATE COMMISSION

Section A. By-laws

1. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations;

g. Providing "start-up" rules for initial administration of the compact; and

h. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

1. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification

1. The Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

3. The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

4. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI - RULEMAKING FUNCTIONS OF THE

INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. publish the proposed rule's entire text stating the reason(s) for that proposed rule;

2. allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3. provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

4. promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superceded by this act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

G. Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII - OVERSIGHT, ENFORCEMENT AND DISPUTE

RESOLUTION BY THE INTERSTATE COMMISSION

Section A. Oversight

1. The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

1. The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its by-laws and rules.

2. The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII - FINANCE

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX - THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X - COMPACTING STATES,

EFFECTIVE DATE AND AMENDMENT

A. Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

C. The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI - WITHDRAWAL, DEFAULT, TERMINATION

AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default

1. If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the by-laws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Remedial training and technical assistance as directed by the Interstate Commission;

b. Alternative Dispute Resolution;

c. Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

d. Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the Majority and Minority Leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the by-laws, or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

2. Within sixty days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state's legislature, and the state council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D. Dissolution of Compact

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XII - SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII - BINDING EFFECT OF COMPACT

AND OTHER LAWS

Section A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states' laws other than state Constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.



§ 24-60-703. Administrator

The executive director of the department of human services is designated as and shall be the compact administrator who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator is authorized, empowered, and directed to cooperate with all departments, agencies, and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement entered into by this state thereunder.



§ 24-60-704. Supplementary agreements

The compact administrator is authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to the compact. In the event that such supplementary agreement requires or contemplates the use of any institution or facility of this state or requires or contemplates the provision of any service by this state, said supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.



§ 24-60-705. Financial arrangements

The compact administrator, subject to the approval of the controller, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder within the limits of appropriations made therefor.



§ 24-60-706. Responsibility of parents

The compact administrator is authorized to take appropriate action to recover from parents or guardians any and all costs expended by the state or any of its subdivisions to return a delinquent or nondelinquent juvenile to this state for care provided pursuant to any supplementary agreement authorized in this part 7 or for care pending the return of such juvenile to this state.



§ 24-60-707. Fee - counsel or guardian ad litem

Any judge who appoints counsel or a guardian ad litem pursuant to the provisions of the compact may fix a fee in a reasonable amount, to be paid out of funds available for disposition by the court.



§ 24-60-708. Enforcement

The courts, departments, agencies, and officers of this state and its political subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions.






Part 8 - Western Interstate Corrections Compact

§ 24-60-801. Execution of compact

The governor is hereby authorized to execute a compact on behalf of this state with any other contiguous state or states joining therein in the form substantially as follows:

WESTERN INTERSTATE CORRECTIONS COMPACT

Article I

PURPOSE AND POLICY

The party states, desiring by common action to improve their institutional facilities and provide programs of sufficiently high quality for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of co-operation with one another, thereby serving the best interests of such offenders and of society. The purpose of this compact is to provide for the development and execution of such programs of co-operation for the confinement, treatment and rehabilitation of offenders.

Article II

DEFINITIONS

As used in this compact, unless the context clearly requires otherwise:

(a) "State" means a state of the United States, or, subject to the limitation contained in Article VII, Guam.

(b) "Sending state" means a state party to this compact in which conviction was had.

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction was had.

(d) "Inmate" means a male or female offender who is under sentence to or confined in a prison or other correctional institution.

(e) "Institution" means any prison, reformatory or other correctional facility (including but not limited to a facility for the mentally ill or mentally defective) in which inmates may lawfully be confined.

Article III

CONTRACTS

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) Prior to the construction or completion of construction of any institution or addition thereto by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the institution or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting. Any sending state so contracting may, to the extent that monies are legally available therefore, pay to the receiving state, a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

(c) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

Article IV

PROCEDURES AND RIGHTS

(a) Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary in order to provide adequate quarters and care, or desirable in order to provide an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have the benefit of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for and treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this subdivision shall be borne by the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

Article V

ACTS NOT REVIEWABLE IN RECEIVING STATE; EXTRADITION

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is suspected of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article VI

FEDERAL AID

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

Article VII

ENTRY INTO FORCE

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two contiguous states from among the states of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nebraska, Nevada, New Mexico, Oregon, Utah, Washington and Wyoming. For the purposes of this article, Alaska and Hawaii shall be deemed contiguous to each other; to any and all of the states of California, Oregon and Washington; and to Guam. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states, or any other state contiguous to at least one party state upon similar action by such state. Guam may become party to this compact by taking action similar to that provided for joinder by any other eligible party state and upon the consent of Congress to such joinder. For the purposes of this article, Guam shall be deemed contiguous to Alaska, Hawaii, California, Oregon and Washington.

Article VIII

WITHDRAWAL AND TERMINATION

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until two years after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

Article IX

OTHER ARRANGEMENTS UNAFFECTEDNothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a non-party state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

Article X

CONSTRUCTION AND SEVERABILITY

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 24-60-802. Transfer of inmates

Any court or other agency or officer of this state having power to commit or transfer an inmate, as defined in Article II (d) of the Western Interstate Corrections Compact, to any institution for confinement may commit or transfer such inmate to any institution within or without this state if this state has entered into a contract for the confinement of inmates in said institution pursuant to Article III of the Western Interstate Corrections Compact.



§ 24-60-803. Enforcement of compact

The courts, departments, agencies, and officers of this state and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions including but not limited to the making and submission of such reports as are required by the compact.



§ 24-60-804. Hearings

The governor or the Colorado state board of parole, at the request of the governor, is authorized and directed to hold such hearings as may be requested by any other party state pursuant to Article IV (f) of the Western Interstate Corrections Compact.



§ 24-60-805. Contracts

The governor is empowered to enter into such contracts on behalf of this state as may be appropriate to implement the participation of this state in the Western Interstate Corrections Compact pursuant to Article III thereof; but, if the contract would require expenditure of Colorado funds for capital construction purposes, no such contract shall be of any force or effect until approved by the general assembly.






Part 9 - Vehicle Equipment Safety Compact

§ 24-60-901. Legislative declaration

(1) The general assembly finds that:

(a) The public safety necessitates the continuous development, modernization, and implementation of standards and requirements of law relating to vehicle equipment in accordance with expert knowledge and opinion;

(b) The public safety further requires that such standards and requirements be uniform from jurisdiction to jurisdiction, except to the extent that specific and compelling evidence supports variation;

(c) The executive director of the department of revenue, acting upon recommendations of the vehicle equipment safety commission and pursuant to the vehicle equipment safety compact, provides a just, equitable, and orderly means of promoting the public safety in the manner and within the scope contemplated by this part 9.



§ 24-60-902. Compact approved and ratified

The general assembly hereby approves and ratifies and the governor shall enter into a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

Findings and Purpose

(a) The party states find that:

(1) Accidents and deaths on their streets and highways present a very serious human and economic problem with a major deleterious effect on the public welfare.

(2) There is a vital need for the development of greater interjurisdictional cooperation to achieve the necessary uniformity in the laws, rules, regulations and codes relating to vehicle equipment, and to accomplish this by such means as will minimize the time between the development of demonstrably and scientifically sound safety features and their incorporation into vehicles.

(b) The purposes of this compact are to:

(1) Promote uniformity in regulation of and standards for equipment.

(2) Secure uniformity of law and administrative practice in vehicular regulation and related safety standards to permit incorporation of desirable equipment changes in vehicles in the interest of greater traffic safety.

(3) To provide means for the encouragement and utilization of research which will facilitate the achievement of the foregoing purposes, with due regard for the findings set forth in subdivision (a) of this article.

(c) It is the intent of this compact to emphasize performance requirements and not to determine the specific detail of engineering in the manufacture of vehicles or equipment except to the extent necessary for the meeting of such performance requirements.

ARTICLE II

Definitions

As used in this compact:

(a) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.

(b) "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(c) "Equipment" means any part of a vehicle or any accessory for use thereon which affects the safety of operation of such vehicle or the safety of the occupants.

ARTICLE III

The Commission

(a) There is hereby created an agency of the party states to be known as the "Vehicle Equipment Safety Commission" hereinafter called the commission. The commission shall be composed of one commissioner from each party state who shall be appointed, serve and be subject to removal in accordance with the laws of the state which he represents. If authorized by the laws of his party state, a commissioner may provide for the discharge of his duties and the performance of his functions on the commission, either for the duration of his membership or for any lesser period of time, by an alternate. No such alternate shall be entitled to serve unless notification of his identity and appointment shall have been given to the commission in such form as the commission may require. Each commissioner, and each alternate, when serving in the place and stead of a commissioner, shall be entitled to be reimbursed by the commission for expenses actually incurred in attending commission meetings or while engaged in the business of the commission.

(b) The commissioners shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners, or their alternates, are present.

(c) The commission shall have a seal.

(d) The commission shall elect annually, from among its members, a chairman, a vice-chairman and a treasurer. The commission may appoint an executive director and fix his duties and compensation. Such executive director shall serve at the pleasure of the commission, and together with the treasurer shall be bonded in such amount as the commission shall determine. The executive director also shall serve as secretary. If there be no executive director, the commission shall elect a secretary in addition to the other officers provided by this subdivision.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director with the approval of the commission, or the commission if there be no executive director, shall appoint, remove or discharge such personnel as may be necessary for the performance of the commission's functions, and shall fix the duties and compensation of such personnel.

(f) The commission may establish and maintain independently or in conjunction with any one or more of the party states, a suitable retirement system for its full time employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivor's insurance provided that the commission takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The commission may borrow, accept or contract for the services of personnel from any party state, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party states or their subdivisions.

(h) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency and may receive, utilize and dispose of the same.

(i) The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(j) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states. The bylaws shall provide for appropriate notice to the commissioners of all commission meetings and hearings and the business to be transacted at such meetings or hearings. Such notice shall also be given to such agencies or officers of each party state as the laws of such party state may provide.

(k) The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year, and embodying such recommendations as may have been issued by the commission. The commission may make such additional reports as it may deem desirable.

ARTICLE IV

Research and Testing

The commission shall have power to:

(a) Collect, correlate, analyze and evaluate information resulting or derivable from research and testing activities in equipment and related fields.

(b) Recommend and encourage the undertaking of research and testing in any aspect of equipment or related matters when, in its judgment, appropriate or sufficient research or testing has not been undertaken.

(c) Contract for such equipment research and testing as one or more governmental agencies may agree to have contracted for by the commission, provided that such governmental agency or agencies shall make available the funds necessary for such research and testing.

(d) Recommend to the party states changes in law or policy with emphasis on uniformity of laws and administrative rules, regulations or codes which would promote effective governmental action or coordination in the prevention of equipment-related highway accidents or the mitigation of equipment-related highway safety problems.

ARTICLE V

Vehicular Equipment

(a) In the interest of vehicular and public safety, the commission may study the need for or desirability of the establishment of or changes in performance requirements or restrictions for any item of equipment. As a result of such study, the commission may publish a report relating to any item or items of equipment, and the issuance of such a report shall be a condition precedent to any proceedings or other action provided or authorized by this article. No less than sixty days after the publication of a report containing the results of such study, the commission upon due notice shall hold a hearing or hearings at such place or places as it may determine.

(b) Following the hearing or hearings provided for in subdivision (a) of this article, and with due regard for standards recommended by appropriate professional and technical associations and agencies, the commission may issue rules, regulations or codes embodying performance requirements or restrictions for any item or items of equipment covered in the report, which in the opinion of the commission will be fair and equitable and effectuate the purposes of this compact.

(c) Each party state obligates itself to give due consideration to any and all rules, regulations and codes issued by the commission and hereby declares its policy and intent to be the promotion of uniformity in the laws of the several party states relating to equipment.

(d) The commission shall send prompt notice of its action in issuing any rule, regulation or code pursuant to this article to the appropriate motor vehicle agency of each party state and such notice shall contain the complete text of the rule, regulation or code.

(e) If the constitution of a party state requires, or if its statutes provide, the approval of the legislature by appropriate resolution or act may be made a condition precedent to the taking effect in such party state of any rule, regulation or code. In such event, the commissioner of such party state shall submit any commission rule, regulation or code to the legislature as promptly as may be in lieu of administrative acceptance or rejection thereof by the party state.

(f) Except as otherwise specifically provided in or pursuant to subdivisions (e) and (g) of this article, the appropriate motor vehicle agency of a party state shall in accordance with its constitution or procedural laws adopt the rule, regulation or code within six months of the sending of the notice, and, upon such adoption, the rule, regulation or code shall have the force and effect of law therein.

(g) The appropriate motor vehicle agency of a party state may decline to adopt a rule, regulation or code issued by the commission pursuant to this article if such agency specifically finds, after public hearing on due notice, that a variation from the commission's rule, regulation or code is necessary to the public safety, and incorporates in such finding the reasons upon which it is based. Any such finding shall be subject to review by such procedure for review of administrative determinations as may be applicable pursuant to the laws of the party state. Upon request, the commission shall be furnished with a copy of the transcript of any hearings held pursuant to this subdivision.

ARTICLE VI

Finance

(a) The commission shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The total amount of appropriations under any such budget shall be apportioned among the party states as follows: One-third in equal shares; and the remainder in proportion to the number of motor vehicles registered in each party state. In determining the number of such registrations, the commission may employ such source or sources of information as, in its judgment present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning vehicular registrations.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under article III (h) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under article III (h) hereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its rules. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual reports of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VII

Conflict of Interest

(a) The commission shall adopt rules and regulations with respect to conflict of interest for the commissioners of the party states, and their alternates, if any, and for the staff of the commission and contractors with the commission to the end that no member or employee or contractor shall have a pecuniary or other incompatible interest in the manufacture, sale or distribution of motor vehicles or vehicular equipment or in any facility or enterprise employed by the commission or on its behalf for testing, conduct of investigations or research. In addition to any penalty for violation of such rules and regulations as may be applicable under the laws of the violator's jurisdiction of residence, employment or business, any violation of a commission rule or regulation adopted pursuant to this article shall require the immediate discharge of any violating employee and the immediate vacating of membership, or relinquishing of status as a member on the commission by any commissioner or alternate. In the case of a contractor, any violation of any such rule or regulation shall make any contract of the violator with the commission subject to cancellation by the commission.

(b) Nothing contained in this article shall be deemed to prevent a contractor for the commission from using any facilities subject to his control in the performance of the contract even though such facilities are not devoted solely to work of or done on behalf of the commission; nor to prevent such a contractor from receiving remuneration or profit from the use of such facilities.

ARTICLE VIII

Advisory and Technical Committees

The commission may establish such advisory and technical committees as it may deem necessary, membership on which may include private citizens and public officials, and may cooperate with and use the services of any such committees and the organizations which the members represent in furthering any of its activities.

ARTICLE IX

Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any six or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE X

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.



§ 24-60-903. Approval of compact

Pursuant to article V (e) of the vehicle equipment safety compact, it is the intention of this state and it is provided that no rule, regulation, or code issued by the vehicle equipment safety commission in accordance with article V of the compact shall take effect until approved by act of the general assembly.



§ 24-60-904. Commissioner appointed - alternate

The commissioner of this state serving on the vehicle equipment safety commission shall be appointed by the governor from among the members of the legislative council, consistent with the provisions of section 2-3-311, C.R.S. The commissioner of this state, appointed pursuant to this section, may designate the executive director of the department of revenue to serve in his place and stead on the vehicle equipment safety commission. Subject to the provisions of the compact and bylaws of the vehicle equipment safety commission, the authority and responsibilities of the alternate shall be as determined by the commissioner designating such alternate.



§ 24-60-905. Retirement benefits

The public employees' retirement association may make an agreement with the vehicle equipment safety commission for the coverage of said commission's employees pursuant to article III (f) of the compact. Any such agreement, as nearly as may be, shall provide for arrangements similar to those available to the employees of this state and shall be subject to amendment or termination in accordance with its terms.



§ 24-60-906. Other agencies cooperate

Within appropriations available therefor, the departments, agencies, and officers of the government of this state may cooperate with and assist the vehicle equipment safety commission within the scope contemplated by article III (h) of the compact. The departments, agencies, and officers of the government of this state are authorized generally to cooperate with said commission.



§ 24-60-907. State contribution limited

In no event shall the contribution of the state of Colorado exceed two thousand dollars as its share of the commission's budget.



§ 24-60-908. Compact effective - when

Notwithstanding the provisions of article IX (a) of the compact, the participation of the state of Colorado in the compact shall not become effective until twenty-four or more states have enacted this compact into law; except that if twelve or more states have enacted this compact into law, then, upon request of the commissioner of the state vehicle equipment safety commission, the governor may enter into this compact on behalf of the state of Colorado.



§ 24-60-909. Filing of documents

Filing of documents as required by article III (j) of the compact shall be with the executive director of the department of revenue.



§ 24-60-910. Budget submitted

Pursuant to article VI (a) of the compact, the vehicle equipment safety commission shall submit its budgets to the executive director of the department of revenue for recommendation and submission to the office of state planning and budgeting pursuant to part 3 of article 37 of this title.



§ 24-60-911. Inspection of accounts

Pursuant to article VI (e) of the compact, the executive director of the department of revenue may inspect the accounts of the vehicle equipment safety commission.



§ 24-60-912. Governor executive head

The term "executive head" as used in article IX (b) of the compact shall, with reference to this state, mean the governor.






Part 10 - Interstate Compact on Mental Health

§ 24-60-1001. Execution of compact

The governor is hereby authorized to enter into a compact on behalf of this state with any other state or states joining therein in the form substantially as follows:

Interstate Compact on Mental Health

ARTICLE I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

ARTICLE II

As used in this compact:

(a) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) "After-care" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

ARTICLE III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement, or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

ARTICLE IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

ARTICLE V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escapee in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

ARTICLE VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

ARTICLE VII

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a non-party state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

ARTICLE VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

ARTICLE IX

(a) No provisions of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

ARTICLE X

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

ARTICLE XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

ARTICLE XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII (b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

ARTICLE XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 24-60-1002. Compact administrator

The executive director of the department of human services, referred to in this part 10 as the "director", shall be the compact administrator and shall have the power to make any rules and regulations necessary for the administration of this part 10. The director shall cooperate with all departments, agencies, and officers of the state and any political subdivision thereof to facilitate the proper administration of the interstate compact on mental health or of any supplementary agreement or agreements entered into by this state thereunder.



§ 24-60-1003. Supplementary agreements

The director may enter into supplementary agreements with appropriate officials of other states pursuant to articles VII and XI of the compact.



§ 24-60-1004. Annual budget

The department of human services in its annual budget shall include such amounts necessary to discharge the financial obligations incurred by it to carry out the purposes of the interstate compact on mental health, and the general assembly shall appropriate such sums necessary therefor.



§ 24-60-1005. Court review

The compact administrator is directed to consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from an institution in this state to an institution in another party state, to make no transfer out of the state without approval of the district or probate court. Before granting such approval, the court shall hold such hearings as it deems appropriate. In addition, the court shall designate some appropriate person to deliver written notice of the proposed transferee's right to a hearing to the proposed transferee and his guardian ad litem. The person serving such notices shall make a written return to the court that such has been done. At the conclusion of such hearing, if any, the court may approve the proposed transfer, order the release of the proposed transferee, or enter any other suitable order.



§ 24-60-1006. Authenticated copies of compact

Duly authenticated copies of this compact shall, upon its approval, be transmitted by the secretary of state to the governor of each state, the attorney general and the secretary of state of the United States, and the council of state governments.






Part 11 - Driver License Compact

§ 24-60-1101. Compact approved and ratified

The general assembly hereby approves and ratifies and the governor shall enter into a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

Findings and Declaration of Policy

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the over-all compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II

Definitions

As used in this compact:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III

Reports of Conviction

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

ARTICLE IV

Effect of Conviction

(a) The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the offense reported, pursuant to Article III of this compact, as it would if such offense had occurred in the home state, in the case of convictions for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to the offense as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature, and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this article.

ARTICLE V

Applications for New Licenses

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a conviction for a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a conviction for a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by Colorado law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

ARTICLE VI

Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VII

Compact Administrator and Interchange of Information

(a) The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

ARTICLE VIII

Entry Into Force and Withdrawal

(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 24-60-1102. Definition of "licensing authority"

(1) As used in the compact, the term "licensing authority", with reference to this state, means the executive director of the department of revenue. Said executive director shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of articles III, IV, and V of the compact.

(2) The executive director of the department of revenue is authorized to administer the provisions of any driver license compact entered into between the state of Colorado and any other state and shall enforce any provisions thereof relative to licenses to operate motor vehicles issued by the department of revenue.



§ 24-60-1103. Compact administrator - expenses

The compact administrator provided for in article VII of the compact shall not be entitled to any additional compensation on account of his service as such administrator but shall be entitled to expenses incurred in connection with his duties and responsibilities as such administrator in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.



§ 24-60-1104. Executive head - definition

As used in the compact, with reference to this state, the term "executive head" means the governor.



§ 24-60-1105. Offenses - assessment of points

(1) Those offenses described in article IV (a) of the compact refer only to the following: As specified in sections 42-2-128, 42-4-1301, and 42-4-1603, C.R.S. "Felony" as used in article IV (a)(3) means only an offense which if committed in this state would constitute a felony. No conviction in another state for an offense described in article IV (a) of the compact shall be considered in this state unless the executive director of the department of revenue has made a finding with respect thereto that the prerequisites to such conviction in such other state with respect to trial by jury, burden of proof, and elements of the offense are not less stringent than such prerequisites to conviction for such offense in this state.

(2) The executive director of the department of revenue shall not assess points against the operator's license of any driver because of convictions reported from other states under article IV (b) of the compact.



§ 24-60-1106. Operator's license under compact

The provisions of sections 42-1-102 (81), 42-2-101 (1), and 42-2-102 (1)(d) and (1)(e), C.R.S., requiring residents of other states to secure an operator's license from this state shall not apply to persons licensed to drive by other states party to the driver license compact. This state shall require a resident to secure an operator's license from the department of revenue and to surrender any outstanding license to drive issued by another state; except that, if the laws of such other state require the person to be licensed to drive thereby in order to engage in such person's regular trade or profession, no license shall be issued by this state so long as such other license to drive is in force, nor shall this state issue any license to drive in contravention of the driver license compact.



§ 24-60-1107. Review by district court

Any act or omission of any official or employee of this state done or omitted pursuant to or in enforcing the provisions of the driver license compact shall be subject to review by the district court in accordance with sections 24-4-106 and 42-2-135, C.R.S., and the Colorado rules of civil procedure.






Part 12 - Interstate Compact for Education

§ 24-60-1201. Execution of compact

The governor is hereby authorized to enter into a compact on behalf of this state with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE COMPACT FOR EDUCATION

ARTICLE I

Purpose and Policy

(a) It is the purpose of this compact to:

(1) Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nationwide basis at the state and local levels.

(2) Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

(3) Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

(4) Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

(b) It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

(c) The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

ARTICLE II

State Defined

As used in this compact, "state" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III

The Commission

(a) (1) The education commission of the states, hereinafter called the commission is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and, except as provided in subparagraph (2) of this paragraph (a), serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six members shall be appointed and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

(2) The terms of the members of the state legislature who are selected pursuant to subparagraph (1) of this paragraph (a) and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker and president shall each appoint or reappoint one member. Thereafter, the terms of members appointed or reappointed by the speaker and the president shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker and the president shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members appointed or reappointed by the speaker and the president shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(b) The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to article IV and adoption of the annual report pursuant to article III (j).

(c) The commission shall have a seal.

(d) The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice-chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

(f) The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

(g) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(h) The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(i) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(j) The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

ARTICLE IV

Powers

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

(1) Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

(2) Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

(3) Develop proposals for adequate financing of education as a whole and at each of its many levels.

(4) Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

(5) Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

(6) Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE V

Cooperation With Federal Government

(a) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

(b) The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI

Committees

(a) To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty-two members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-fourth of the voting membership of the steering committee shall consist of governors, one-fourth shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: Sixteen for one year and sixteen for two years. The chairman, vice-chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

(b) The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

(c) The commission may establish such additional committees as its bylaws may provide.

ARTICLE VII

Finance

(a) The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(b) The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

(c) The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to article III (g) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to article III (g) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VIII

Eligible Parties;

Entry Into and Withdrawal

(a) This compact shall have as eligible parties all states, territories, and possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor", as used in this compact, shall mean the closest equivalent official of such jurisdiction.

(b) Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided, that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

(c) Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided, that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

(d) Except for a withdrawal effective on December 31, 1967, in accordance with paragraph (c) of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.



§ 24-60-1202. State education council created

There is hereby created the Colorado education council, composed of the members of the education commission of the states representing this state and such other persons as may be appointed by the governor for terms not to exceed three years. Such other persons shall be selected so as to be broadly representative of professional and lay interests within this state having the responsibilities for, knowledge with respect to, and interest in educational matters. The chairman shall be designated by the governor from among the council's members. The council shall meet on the call of its chairman or at the request of a majority of its members, but in any event the council shall meet not less than three times in each calendar year. The council may consider any and all matters relating to recommendations of the education committee of the states and the activities of the members in representing this state thereon.



§ 24-60-1203. Commission to file bylaws

Pursuant to article III (i) of the compact, the commission shall file a copy of its bylaws and any amendment thereto with the chairman of the Colorado education council.



§ 24-60-1204. Membership on commission

Of the two Colorado legislative members of the commission, there shall be one from each major political party, to be divided between the house of representatives and the senate. Of the four other members appointed by the governor, no more than three shall be members of any one major political party.






Part 13 - Multistate Tax Compact

§ 24-60-1301. Execution of compact

The governor is hereby authorized to enter into a compact on behalf of this state with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

Article I.

Purposes.

The purposes of this compact are to:

1. Facilitate proper determination of State and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes.

2. Promote uniformity or compatibility in significant components of tax systems.

3. Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration.

4. Avoid duplicative taxation.

Article II.

Definitions.

As used in this compact:

1. "State" means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any Territory or Possession of the United States.

2. "Subdivision" means any governmental unit or special district of a State.

3. "Taxpayer" means any corporation, partnership, firm, association, governmental unit or agency or person acting as a business entity in more than one State.

4. "Income tax" means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one or more forms of which expenses are not specifically and directly related to particular transactions.

5. "Capital stock tax" means a tax measured in any way by the capital of a corporation considered in its entirety.

6. "Gross receipts tax" means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax an income tax.

7. "Sales tax" means a tax imposed with respect to the transfer for a consideration of ownership, possession or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by State or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class of commodities or articles.

8. "Use tax" means a nonrecurring tax, other than a sales tax, which (a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession or custody of that property or the leasing of that property from another including any consumption, keeping, retention, or other use of tangible personal property and (b) is complementary to a sales tax.

9. "Tax" means an income tax, capital stock tax, gross receipts tax, sales tax, use tax, and any other tax which has a multistate impact, except that the provisions of Articles III, IV and V of this compact shall apply only to the taxes specifically designated therein and the provisions of Article IX of this compact shall apply only in respect to determinations pursuant to Article IV.

Article III.

Elements of Income Tax Laws.

Taxpayer Option, State and Local Taxes.

1. Repealed.

Taxpayer Option, Short Form.

2. Each party State or any subdivision thereof which imposes an income tax shall provide by law that any taxpayer required to file a return, whose only activities within the taxing jurisdiction consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within the State or subdivision, as the case may be, is not in excess of $100,000 may elect to report and pay any tax due on the basis of a percentage of such volume, and shall adopt rates which shall produce a tax which reasonably approximates the tax otherwise due. The Multistate Tax Commission, not more than once in five years, may adjust the $100,000 figure in order to reflect such changes as may occur in the real value of the dollar, and such adjusted figure, upon adoption by the Commission, shall replace the $100,000 figure specifically provided herein. Each party State and subdivision thereof may make the same election available to taxpayers additional to those specified in this paragraph.

Coverage.

3. Nothing in this Article relates to the reporting or payment of any tax other than an income tax.

Article IV.

Division of Income.

1. As used in this Article, unless the context otherwise requires:

(a) "Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations.

(b) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(c) "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(d) "Financial organization" means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, or any type of insurance company.

(e) "Nonbusiness income" means all income other than business income.

(f) "Public utility" means any business entity (1) which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, except by pipe line, or the production, transmission, sale, delivery, or furnishing of electricity, water or steam; and (2) whose rates of charges for goods or services have been established or approved by a Federal, State or local government or governmental agency.

(g) "Sales" means all gross receipts of the taxpayer not allocated under paragraphs of this Article.

(h) "State" means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any Territory or Possession of the United States, and any foreign country or political subdivision thereof.

(i) "This State" means the State in which the relevant tax return is filed or, in the case of application of this Article to the apportionment and allocation of income for local tax purposes, the subdivision or local taxing district in which the relevant tax return is filed.

2. Any taxpayer having income from business activity which is taxable both within and without this State, other than activity as a financial organization or public utility or the rendering of purely personal services by an individual, shall allocate and apportion his net income as provided in this Article. If a taxpayer has income from business activity as a public utility but derives the greater percentage of his income from activities subject to this Article, the taxpayer may elect to allocate and apportion his entire net income as provided in this Article.

3. For purposes of allocation and apportionment of income under this Article, a taxpayer is taxable in another State if (1) in that State he is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or (2) that State has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the State does or does not.

4. Rents and royalties from real or tangible personal property, capital gains, interest, dividends or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in paragraphs 5 through 8 of this Article.

5. (a) Net rents and royalties from real property located in this State are allocable to this State.

(b) Net rents and royalties from tangible personal property are allocable to this State: (1) if and to the extent that the property is utilized in this State, or (2) in their entirety if the taxpayer's commercial domicile is in this State and the taxpayer is not organized under the laws of or taxable in the State in which the property is utilized.

(c) The extent of utilization of tangible personal property in a State is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the State during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the State in which the property was located at the time the rental or royalty payer obtained possession.

6. (a) Capital gains and losses from sales of real property located in this State are allocable to this State.

(b) Capital gains and losses from sales of tangible personal property are allocable to this State if (1) the property had a situs in this State at the time of the sale, or (2) the taxpayer's commercial domicile is in this State and the taxpayer is not taxable in the State in which the property had a situs.

(c) Capital gains and losses from sales of intangible personal property are allocable to this State if the taxpayer's commercial domicile is in this State.

7. Interest and dividends are allocable to this State if the taxpayer's commercial domicile is in this State.

8. (a) Patent and copyright royalties are allocable to this State: (1) if and to the extent that the patent or copyright is utilized by the payer in this State, or (2) if and to the extent that the patent copyright is utilized by the payer in a State in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this State.

(b) A patent is utilized in a State to the extent that it is employed in production, fabrication, manufacturing, or other processing in the State or to the extent that a patented product is produced in the State. If the basis of receipts from patent royalties does not permit allocation to States or if the accounting procedures do not reflect States of utilization, the patent is utilized in the State in which the taxpayer's commercial domicile is located.

(c) A copyright is utilized in a State to the extent that printing or other publication originates in the State. If the basis of receipts from copyright royalties does not permit allocation to States or if the accounting procedures do not reflect States of utilization, the copyright is utilized in the State in which the taxpayer's commercial domicile is located.

9. All business income shall be apportioned to this State by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three.

10. The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this State during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

11. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

12. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

13. The payroll factor is a fraction, the numerator of which is the total amount paid in this State during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period.

14. Compensation is paid in this State if:

(a) the individual's service is performed entirely within the State;

(b) the individual's service is performed both within and without the State, but the service performed without the State is incidental to the individual's service within the State; or

(c) some of the service is performed in the State and (1) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the State, or (2) the base of operations or the place from which the service is directed or controlled is not in any State in which some part of the service is performed, but the individual's residence is in this State.

15. The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this State during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

16. Sales of tangible personal property are in this State if:

(a) the property is delivered or shipped to a purchaser, other than the United States Government, within this State regardless of the f.o.b. point or other conditions of the sale; or

(b) the property is shipped from an office, store, warehouse, factory, or other place of storage in this State and (1) the purchaser is the United States Government or (2) the taxpayer is not taxable in the State of the purchaser.

17. Sales, other than sales of tangible personal property, are in this State if:

(a) the income-producing activity is performed in this State; or

(b) the income-producing activity is performed both in and outside this State and a greater proportion of the income-producing activity is performed in this State than in any other State, based on costs of performance.

18. If the allocation and apportionment provisions of this Article do not fairly represent the extent of the taxpayer's business activity in this State, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a) separate accounting;

(b) the exclusion of any one or more of the factors;

(c) the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this State; or

(d) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

Article V.

Elements of Sales and Use Tax Laws.

Tax Credit.

1. Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by him with respect to the same property to another State and any subdivision thereof. The credit shall be applied first against the amount of any use tax due the State, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision.

Exemption Certificates, Vendors May Rely.

2. Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate State or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction.

Article VI.

The Commission.

Organization and Management.

1. (a) The Multistate Tax Commission is hereby established. It shall be composed of one "member" from each party State who shall be the head of the State agency charged with the administration of the types of taxes to which this compact applies. If there is more than one such agency the State shall provide by law for the selection of the Commission member from the heads of the relevant agencies. State law may provide that a member of the Commission be represented by an alternate but only if there is on file with the Commission written notification of the designation and identity of the alternate. The Attorney General of each party State or his designee, or other counsel if the laws of the party State specifically provide, shall be entitled to attend the meetings of the Commission, but shall not vote. Such Attorneys General, designees, or other counsel shall receive all notices of meetings required under paragraph 1 (e) of this Article.

(b) Each party State shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the Commission member from that State.

(c) Each member shall be entitled to one vote. The Commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

(d) The Commission shall adopt an official seal to be used as it may provide.

(e) The Commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its Executive Committee may determine. The Commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(f) The Commission shall elect annually, from among its members, a Chairman, a Vice Chairman and a Treasurer. The Commission shall appoint an Executive Director who shall serve at its pleasure, and it shall fix his duties and compensation. The Executive Director shall be Secretary of the Commission. The Commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(g) Irrespective of the civil service, personnel or other merit system laws of any party State, the Executive Director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the Commission and shall fix their duties and compensation. The Commission bylaws shall provide for personnel policies and programs.

(h) The Commission may borrow, accept or contract for the services of personnel from any State, the United States, or any other governmental entity.

(i) The Commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(j) The Commission may establish one or more offices for the transacting of its business.

(k) The Commission shall adopt bylaws for the conduct of its business. The Commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party States.

(l) The Commission annually shall make to the Governor and legislature of each party State a report covering its activities for the preceding year. Any donation or grant accepted by the Commission or services borrowed shall be reported in the annual report of the Commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The Commission may make additional reports as it may deem desirable.

Committees.

2. (a) To assist in the conduct of its business when the full Commission is not meeting, the Commission shall have an Executive Committee of seven members, including the Chairman, Vice Chairman, Treasurer and four other members elected annually by the Commission. The Executive Committee, subject to the provisions of this compact and consistent with the policies of the Commission, shall function as provided in the bylaws of the Commission.

(b) The Commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities. Such committees may consider any matter of concern to the Commission, including problems of special interest to any party State and problems dealing with particular types of taxes.

(c) The Commission may establish such additional committees as its bylaws may provide.

Powers.

3. In addition to powers conferred elsewhere in this compact, the Commission shall have power to:

(a) Study State and local tax systems and particular types of State and local taxes.

(b) Develop and recommend proposals for an increase in uniformity or compatibility of State and local tax laws with a view toward encouraging the simplification and improvement of State and local tax law and administration.

(c) Compile and publish information as in its judgment would assist the party States in implementation of the compact and taxpayers in complying with State and local tax laws.

(d) Do all things necessary and incidental to the administration of its functions pursuant to this compact.

Finance.

4. (a) The Commission shall submit to the Governor or designated officer or officers of each party State a budget of its estimated expenditures for such period as may be required by the laws of that State for presentation to the legislature thereof.

(b) Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party States. The total amount of appropriations requested under any such budget shall be apportioned among the party States as follows: one-tenth in equal shares; and the remainder in proportion to the amount of revenue collected by each party State and its subdivisions from income taxes, capital stock taxes, gross receipts taxes, sales and use taxes. In determining such amounts, the Commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party States. Each of the Commission's budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

(c) The Commission shall not pledge the credit of any party State. The Commission may meet any of its obligations in whole or in part with funds available to it under paragraph 1 (i) of this Article: provided that the Commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the Commission makes use of funds available to it under paragraph 1 (i), the Commission shall not incur any obligation prior to the allotment of funds by the party States adequate to meet the same.

(d) The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.

(e) The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party States and by any persons authorized by the Commission.

(f) Nothing contained in this Article shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

Article VII.

Uniform Regulations and Forms.

1. Whenever any two or more party States, or subdivisions of party States, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the Commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms. The Commission may also act with respect to the provisions of Article IV of this compact.

2. Prior to the adoption of any regulation, the Commission shall:

(a) As provided in its bylaws, hold at least one public hearing on due notice to all affected party States and subdivisions thereof and to all taxpayers and other persons who have made timely request of the Commission for advance notice of its regulation-making proceedings.

(b) Afford all affected party States and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the Commission.

3. The Commission shall submit any regulations adopted by it to the appropriate officials of all party States and subdivisions to which they might apply. Each such State and subdivision shall consider any such regulation for adoption in accordance with its own laws and procedures.

Article VIII.

Interstate Audits.

1. This Article shall be in force only in those party States that specifically provide therefor by statute.

2. Any party State or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records or other documents may request the Commission to perform the audit on its behalf. In responding to the request, the Commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records, and other documents and any relevant property or stock of merchandise. The Commission may enter into agreements with party States or their subdivisions for assistance in performance of the audit. The Commission shall make charges, to be paid by the State or local government or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

3. The Commission may require the attendance of any person within the State where it is conducting an audit or part thereof at a time and place fixed by it within such State for the purpose of giving testimony with respect to any account, book, paper, document, other record, property or stock of merchandise being examined in connection with the audit. If the person is not within the jurisdiction, he may be required to attend for such purpose at any time and place fixed by the Commission within the State of which he is a resident: provided that such State has adopted this Article.

4. The Commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this Article and any and all such courts shall have jurisdiction to issue such orders. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the Commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the State or subdivision on behalf of which the audit is being made or a court in the State in which the object of the order being sought is situated. The provisions of this paragraph apply only to courts in a State that has adopted this Article.

5. The Commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance. If the Commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party States or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the Commission.

6. Information obtained by any audit pursuant to this Article shall be confidential and available only for tax purposes to party States, their subdivisions or the United States. Availability of information shall be in accordance with the laws of the States or subdivisions on whose account the Commission performs the audit, and only through the appropriate agencies or officers of such States or subdivisions. Nothing in this Article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

7. Other arrangements made or authorized pursuant to law for cooperative audit by or on behalf of the party States or any of their subdivisions are not superseded or invalidated by this Article.

8. In no event shall the Commission make any charge against a taxpayer for an audit.

9. As used in this Article, "tax", in addition to the meaning ascribed to it in Article II, means any tax or license fee imposed in whole or in part for revenue purposes.

Article IX.

Arbitration.

1. Whenever the Commission finds a need for settling disputes concerning apportionments and allocations by arbitration, it may adopt a regulation placing this Article in effect, notwithstanding the provisions of Article VII.

2. The Commission shall select and maintain an Arbitration Panel composed of officers and employees of State and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

3. Whenever a taxpayer who has elected to employ Article IV, or whenever the laws of the party State or subdivision thereof are substantially identical with the relevant provisions of Article IV, the taxpayer, by written notice to the Commission and to each party State or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if he is dissatisfied with the final administrative determination of the tax agency of the State or subdivision with respect thereto on the ground that it would subject him to double or multiple taxation by two or more party States or subdivisions thereof. Each party State and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

4. The Arbitration Board shall be composed of one person selected by the taxpayer, one by the agency or agencies involved, and one member of the Commission's Arbitration Panel. If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the Arbitration Panel. The two persons selected for the Board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the Board. If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the Arbitration Panel. No member of a Board selected by lot shall be qualified to serve if he is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding. Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

5. The Board may sit in any State or subdivision party to the proceeding, in the State of the taxpayer's incorporation, residence or domicile, in any State where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

6. The Board shall give due notice of the times and places of its hearings. The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses. The Board shall act by majority vote.

7. The Board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the Board. In case of failure to obey a subpoena, and upon application by the Board, any judge of a court of competent jurisdiction of the State in which the Board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt. The provisions of this paragraph apply only in States that have adopted this Article.

8. Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the Board in such manner as it may determine. The Commission shall fix a schedule of compensation for members of Arbitration Boards and of other allowable expenses and costs. No officer or employee of a State or local government who serves as a member of a Board shall be entitled to compensation therefor unless he is required on account of his service to forego the regular compensation attaching to his public employment, but any such Board member shall be entitled to expenses.

9. The Board shall determine the disputed apportionment or allocation and any matters necessary thereto. The determinations of the Board shall be final for purposes of making the apportionment or allocation, but for no other purpose.

10. The Board shall file with the Commission and with each tax agency represented in the proceeding: the determination of the Board; the Board's written statement of its reasons therefor; the record of the Board's proceedings; and any other documents required by the arbitration rules of the Commission to be filed.

11. The Commission shall publish the determinations of Boards together with the statements of the reasons therefor.

12. The Commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the party States.

13. Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceeding.

Article X.

Entry Into Force and Withdrawal.

1. This compact shall enter into force when enacted into law by any seven States. Thereafter, this compact shall become effective as to any other State upon its enactment thereof. The Commission shall arrange for notification of all party States whenever there is a new enactment of the compact.

2. Any party State may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.

3. No proceeding commenced before an Arbitration Board prior to the withdrawal of a State and to which the withdrawing State or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the Board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein.

Article XI.

Effect on Other Laws and Jurisdiction.

Nothing in this compact shall be construed to:

(a) Affect the power of any State or subdivision thereof to fix rates of taxation, except that a party State shall be obligated to implement Article III 2 of this compact.

(b) Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax: provided that the definition of "tax" in Article VIII 9 may apply for the purposes of that Article and the Commission's powers of study and recommendation pursuant to Article VI 3 may apply.

(c) Withdraw or limit the jurisdiction of any State or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

(d) Supersede or limit the jurisdiction of any court of the United States.

Article XII.

Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any State or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any State participating therein, the compact shall remain in full force and effect as to the remaining party States and in full force and effect as to the State affected as to all severable matters.



§ 24-60-1302. Article XX of state constitution not modified

No provision of the multistate tax compact shall modify article XX of the constitution of the state of Colorado.



§ 24-60-1303. Executive director to represent state - alternate

(1) The executive director of the department of revenue shall represent this state on the multistate tax commission.

(2) The member representing this state on the multistate tax commission may be represented thereon by an alternate designated by the executive director.



§ 24-60-1304. Consulting committee

The governor shall appoint a consulting committee consisting of three persons who are representative of subdivisions affected or likely to be affected by the multistate tax compact, none of whom shall be members of the general assembly. The member of the commission representing this state, and any alternate designated by him, shall consult regularly with such committee, in accordance with article VI, 1. (b) of the compact.



§ 24-60-1305. Advisory committee created

There is hereby established the multistate tax compact advisory committee composed of the member of the multistate tax commission representing this state any alternate designated by him or her; the attorney general or his or her designee; the members of the consulting committee; and two members of the senate, appointed by the president; and two members of the house of representatives, appointed by the speaker. The chair shall be the member of the commission representing this state. The committee shall meet on the call of its chairman or at the request of a majority of its members, but in any event it shall meet not less than three times in each year. The committee may consider any and all matters relating to recommendations of the multistate tax commission and the activities of the members in representing this state thereon.



§ 24-60-1306. Interstate audits

Article VIII of the compact relating to interstate audits shall be in force in and with respect to this state.



§ 24-60-1307. Effective dates

(1) All provisions of this part 13, including membership in the multistate tax commission, shall be effective upon execution of the compact by the governor; except that:

(a) Provisions of articles III, IV, V, VIII, and IX of the compact shall apply to all taxable years beginning on and after July 1, 1968; and

(b) In no case shall the provisions of this part 13 apply to taxable years commencing on or before June 30, 1968.



§ 24-60-1308. Applicability of article IV of compact

For income tax years commencing on or after January 1, 2009, a taxpayer may not use the provisions of article IV of the multistate tax compact to apportion and allocate income to Colorado.






Part 14 - Western Interstate Nuclear Compact

§ 24-60-1401. Compact approved and ratified

The general assembly hereby approves and ratifies and the governor shall enter into a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

Article I.

Policy and Purpose

The party states recognize that the proper employment of scientific and technological discoveries and advances in nuclear and related fields, and direct and collateral application and adaptation of processes and techniques developed in connection therewith, properly correlated with the other resources of the region, can assist substantially in the industrial progress of the West and the further development of the economy of the region. They also recognize that optimum benefit from nuclear and related scientific or technological resources, facilities and skills requires systematic encouragement, guidance, assistance, and promotion from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis. It is the purpose of this compact to provide the instruments and framework for such a cooperative effort in nuclear and related fields, to enhance the economy of the West and contribute to the individual and community well-being of the region's people.

Article II.

The Board

(a) There is hereby created an agency of the party states to be known as the Western Interstate Nuclear Board, hereinafter called the "Board". The Board shall be composed of one member from each party state designated or appointed in accordance with the law of the state which he represents, and serving and subject to removal in accordance with such law. Any member of the Board may provide for the discharge of his duties and the performance of his functions thereon, either for the duration of his membership or for any lesser period of time, by a deputy or assistant, if the laws of his state make specific provisions therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

(b) The Board members of the party states shall each be entitled to one vote on the Board. No action of the Board shall be binding unless taken at a meeting at which a majority of all members representing the party states are present, and unless a majority of the total number of votes on the Board are cast in favor thereof.

(c) The Board shall have a seal.

(d) The Board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The Board shall appoint and fix the compensation of an Executive Director who shall serve at its pleasure and who shall also act as Secretary, and who, together with the Treasurer, and such other personnel as the Board may direct, shall be bonded in such amounts as the Board may require.

(e) The Executive Director, with the approval of the Board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the Board's functions, irrespective of the civil service, personnel, or other merit system laws of any of the party states.

(f) The Board may establish and maintain, independently or in conjunction with any one or more of the party states, or its institutions or subdivisions, a suitable retirement system for its full-time employees. Employees of the Board shall be eligible for social security coverage in respect of old age and survivors insurance, provided that the Board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The Board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The Board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The Board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation, and may receive, utilize, and dispose of the same. The nature, amount and conditions, if any, attendant upon any donation or grant accepted pursuant to this paragraph or upon any borrowing pursuant to paragraph (g) of this Article, together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the Board.

(i) The Board may establish and maintain such facilities as may be necessary for the transacting of its business. The Board may acquire, hold, and convey real and personal property and any interest therein.

(j) The Board shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations. The Board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k) The Board annually shall make to the governor of each party state, a report covering the activities of the Board for the preceding year, and embodying such recommendations as may have been adopted by the Board, which report shall be transmitted to the legislature of said state. The Board may issue such additional reports as it may deem desirable.

Article III.

Finances

(a) The Board shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b) Each of the Board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. Each of the Board's requests for appropriations pursuant to a budget of estimated expenditures shall be apportioned equally among the party states. Subject to appropriation by their respective legislatures, the Board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the Board.

(c) The Board may meet any of its obligations in whole or in part with funds available to it under Article II (h) of this compact, provided that the Board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the Board makes use of funds available to it under Article II (h) hereof, the Board shall not incur any obligation prior to the allotment of funds by the party jurisdictions adequate to meet the same.

(d) Any expenses and any other costs for each member of the Board in attending Board meetings shall be met by the Board.

(e) The Board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Board shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the Board.

(f) The Accounts of the Board shall be open at any reasonable time for inspection to persons authorized by the Board, and duly designated representatives of governments contributing to the Board's support.

Article IV.

Advisory Committees

The Board may establish such advisory and technical committees as it may deem necessary, membership on which may include but not be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies, and officials of local, State and Federal Government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

Article V.

Powers

The Board shall have power to:

(a) Encourage and promote cooperation among the party states in the development and utilization of nuclear and related technologies and their application to industry and other fields.

(b) Ascertain and analyze on a continuing basis the position of the West with respect to the employment in industry of nuclear and related scientific findings and technologies.

(c) Encourage the development and use of scientific advances and discoveries in nuclear facilities, energy, materials, products, by-products, and all other appropriate adaptations of scientific and technological advances and discoveries.

(d) Collect, correlate, and disseminate information relating to the peaceful uses of nuclear energy, materials, and products, and other products and processes resulting from the application of related science and technology.

(e) Encourage the development and use of nuclear energy, facilities, installations, and products as part of a balanced economy.

(f) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspects of:

1. Nuclear industry, medicine, or education, or the promotion or regulation thereof.

2. Applying nuclear scientific advances or discoveries, and any industrial, commercial or other processes resulting therefrom.

3. The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of nuclear energy, materials, products, by-products, installations, or wastes, or to safety in the production, use and disposal of any other substances peculiarly related thereto.

(g) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations or research in any of the scientific, technological, or industrial fields to which this compact relates.

(h) Undertake such nonregulatory functions with respect to nonnuclear sources of radiation as may promote the economic development and general welfare of the West.

(i) Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to nuclear fields.

(j) Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or local laws or ordinances of the party states or their subdivisions, in nuclear and related fields, as in its judgment may be appropriate. Any such recommendations shall be made through the appropriate state agency, with due consideration of the desirability of uniformity, but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions.

(k) Consider and make recommendations designed to facilitate the transportation of nuclear equipment, materials, products, by-products, wastes, and any other nuclear or related substances, in such manner and under such conditions as will make their availability or disposal practicable on an economic and efficient basis.

(l) Consider and make recommendations with respect to the assumption of and protection against liability actually or potentially incurred in any phase of operations in nuclear and related fields.

(m) Advise and consult with the federal government concerning the common position of the party states or assist party states with regard to individual problems where appropriate in respect to nuclear and related fields.

(n) Cooperate with the Atomic Energy Commission, the National Aeronautics and Space Administration, the Office of Science and Technology, or any agencies successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interest.

(o) Act as licensee, contractor, or subcontractor of the United States Government or any party state with respect to the conduct of any research activity requiring such license or contract, and operate such research facility or undertake any program pursuant thereto, provided that this power shall be exercised only in connection with the implementation of one or more other powers conferred upon the Board by this compact.

(p) Prepare, publish, and distribute, with or without charge, such reports, bulletins, newsletters, or other materials as it deems appropriate.

(q) Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of nuclear incidents in the area comprising the party states, to coordinate the nuclear incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states, and to facilitate the rendering of aid by the party states to each other in coping with nuclear incidents.

The Board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with nuclear incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact.

Any nuclear incident plan in force pursuant to this paragraph shall designate the official or agency in each party state covered by the plan who shall coordinate requests for aid pursuant to Article VI of this compact and the furnishing of aid in response thereto.

Unless the party states concerned expressly otherwise agree, the Board shall not administer the summoning and dispatching of aid, but this function shall be undertaken directly by the designated agencies and officers of the party states.

However, the plan or plans of the Board in force pursuant to this paragraph shall provide for reports to the Board concerning the occurrence of nuclear incidents and the requests for aid on account thereof, together with summaries of the actual working and effectiveness of mutual aid in particular instances.

From time to time, the Board shall analyze the information gathered from reports of aid pursuant to Article VI and such other instances of mutual aid as may have come to its attention, so that experience in the rendering of such aid may be available.

(r) Prepare, maintain, and implement a regional plan or regional plans for carrying out the duties, powers, or functions conferred upon the Board by this compact.

(s) Undertake responsibilities imposed or necessarily involved with regional participation pursuant to such cooperative programs of the federal government as are useful in connection with the fields covered by this compact.

Article VI.

Mutual Aid

(a) Whenever a party state, or any state or local governmental authorities therein, request aid from any other party state pursuant to this compact in coping with a nuclear incident, it shall be the duty of the requested state to render all possible aid to the requesting state which is consonant with the maintenance of protection of its own people.

(b) Whenever the officers or employees of any party state are rendering outside aid pursuant to the request of another party state under this compact, the officers or employees of such state shall, under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges, and immunities as comparable officers and employees of the state to which they are rendering aid.

(c) No party state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on their part while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

(d) All liability that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(e) Any party state rendering outside aid pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and maintenance of officers, employees, and equipment incurred in connection with such requests; provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving party state without charge or cost.

(f) Each party state shall provide for the payment of compensation and death benefits to injured officers and employees and the representatives of deceased officers and employees, in case officers or employees sustain injuries or death while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within the state by or in which the officer or employee was regularly employed.

Article VII.

Supplementary Agreements

(a) To the extent that the Board has not undertaken an activity or project which would be within its power under the provisions of Article V of this compact, any two or more of the party states, acting by their duly constituted administrative officials, may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify the purpose or purposes, its duration, the procedure for termination thereof or withdrawal therefrom, the method of financing and allocating the costs of the activity or project, and such other matters as may be necessary or appropriate.

No such supplementary agreement entered into pursuant to this article shall become effective prior to its submission to and approval by the Board. The Board shall give such approval unless it finds that the supplementary agreement or activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the Board.

(b) Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto, but the Board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

(d) The provisions of this Article shall apply to supplementary agreements and activities thereunder, but shall not be construed to repeal or impair any authority which officers or agencies of party states may have pursuant to other laws to undertake cooperative arrangements or projects.

Article VIII.

Other Laws and Relations

Nothing in this compact shall be construed to:

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order, or ordinance of a party state or subdivision thereof now or hereafter made, enacted, or in force.

(b) Limit, diminish, or otherwise impair jurisdiction exercised by the Atomic Energy Commission, any agency successor thereto, or any other federal department, agency or officer pursuant to, and in conformity with, any valid and operative act of Congress; nor limit, diminish, affect, or otherwise impair jurisdiction exercised by any officer or agency of a party state, except to the extent that the provisions of this compact may provide therefor.

(c) Alter the relations between, and respective internal responsibilities of, the government of a party state and its subdivisions.

(d) Permit or authorize the Board to own or operate any facility, reactor, or installation for industrial or commercial purposes.

Article IX.

Eligible Parties, Entry into Force and Withdrawal

(a) Any or all of the states of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming shall be eligible to become party to this compact.

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided, that it shall not become initially effective until enacted into law by five states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

(d) Guam and American Samoa, or either of them may participate in the compact to such extent as may be mutually agreed by the Board and the duly constituted authorities of Guam or American Samoa, as the case may be. However, such participation shall not include the furnishing or receipt of mutual aid pursuant to Article VI, unless that Article has been enacted or otherwise adopted so as to have the full force and effect of law in the jurisdiction affected. Neither Guam nor American Samoa shall be entitled to voting participation on the Board, unless it has become a full party to the compact.

Article X.

Severability and Construction

The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant thereto shall be liberally construed to effectuate the purposes thereof.



§ 24-60-1402. Governor to appoint member of the board - alternate

(1) The governor shall appoint this state's member of the western interstate nuclear board, and such member shall serve at the pleasure of the governor.

(2) Such member may, with the approval of the governor, designate an alternate to represent this state when such member is unable to do so.

(3) The member or his alternate, if any, shall receive no compensation for his services as such but shall be reimbursed for his actual and necessary expenses incurred in the performance of his duties.



§ 24-60-1403. Bylaws to be filed with secretary of state

Pursuant to article II (j) of this compact, the board shall file copies of its bylaws and any amendments thereto with the secretary of state.



§ 24-60-1404. Workers' compensation act and related acts - applicability

The provisions of articles 40 to 47 of title 8, C.R.S., and any benefits payable thereunder, shall apply and be payable to any persons dispatched to another state pursuant to article VI of this compact. If the aiding personnel are officers or employees of subdivisions of this state, they shall be entitled to the same benefits under articles 40 to 47 of title 8, C.R.S., in case of injury or death, to which they would have been entitled if injured or killed while engaged in coping with a nuclear incident in the course of their regular employment.






Part 15 - Interstate Library Compact

§ 24-60-1501. Compact approved and ratified

The general assembly hereby approves and ratifies and the governor shall enter into a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE LIBRARY COMPACT

ARTICLE I

Policy and Purpose

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis, and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

ARTICLE II

Definitions

As used in this compact:

(a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

ARTICLE III

Interstate Library Districts

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information from libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical and other personnel, and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the inservice training of such personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

ARTICLE IV

Interstate Library Districts, Governing Board

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

ARTICLE V

State Library Agency Cooperation

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

ARTICLE VI

Library Agreements

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with Article VII of this compact.

ARTICLE VII

Approval of Library Agreements

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

ARTICLE VIII

Other Laws Applicable

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

ARTICLE IX

Appropriations and Aid

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

ARTICLE X

Compact Administrator

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

ARTICLE XI

Entry Into Force and Withdrawal

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

ARTICLE XII

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 24-60-1502. Limitations on interstate library districts

(1) No interstate library district agreement shall be entered into by any public library agency in this state pursuant to article III (a) of the compact without first obtaining the approval thereof by any county library or library district included in whole or in part in such proposed interstate library district, so as to eliminate duplication of library services.

(2) In lieu of an interstate library district, any county library or library district in this state may enter into a contract with one or more similar public library agencies or governmental entities in one or more other party states for the furnishing of library services by or for such county library or library district in this state.



§ 24-60-1503. State political subdivisions to comply with laws

No political subdivision of this state shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to article III (c) 7. of the compact, or pledge its credit in support of such a library, or contribute to the capital financing thereof except after compliance with any laws applicable to such political subdivision, including but not limited to those relating to or governing capital expenditures, the pledging of credit, and the appropriation of public moneys to nonpublic persons and organizations.



§ 24-60-1504. State library agency

As used in the compact, "state library agency", with reference to this state, means the commissioner of education.



§ 24-60-1505. State aid to library district located partly within state

An interstate library district lying partly within this state may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within the state. For the purposes of computing and apportioning state aid to an interstate library district, this state shall consider that portion of the area of the interstate library district which lies within this state as an independent entity for the performance of the function to be aided, as well as the proportion of services rendered this state and compute and apportion the aid accordingly. Subject to any applicable laws of this state, such a district also may apply for and be eligible to receive any federal aid for which it may be eligible.



§ 24-60-1506. Commissioner of education to administer compact

The commissioner of education shall be the compact administrator pursuant to article X of the compact, and the deputy compact administrator shall be the deputy state librarian.



§ 24-60-1507. Withdrawal from compact

In the event of withdrawal from the compact, the governor shall send and receive any notices required by article XI (b) of the compact.






Part 16 - Interstate Corrections Compact

§ 24-60-1601. Short title

This part 16 shall be known and may be cited as the "Interstate Corrections Compact".



§ 24-60-1602. Compact approved and ratified

The general assembly approves and ratifies and the governor shall enter into a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE CORRECTIONS COMPACT

ARTICLE I

Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" means a state party to this compact in which conviction or court commitment was had.

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.

ARTICLE III

Contracts

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

Procedures and Rights

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

Acts Not Reviewable in Receiving State: Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII

Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a non-party state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 24-60-1603. Administration

The executive director of the department of corrections shall administer this part 16.






Part 17 - Cumbres and Toltec Scenic Railroad Compact

§ 24-60-1701. Execution of compact

The general assembly hereby approves and the governor is authorized to enter into a compact on behalf of this state with the state of New Mexico in the form substantially as follows:

"CUMBRES AND TOLTEC SCENIC RAILROAD COMPACTThe state of New Mexico and the state of Colorado, desiring to provide for the joint acquisition, ownership and control of an interstate narrow gauge scenic railroad, known as the Cumbres and Toltec scenic railroad, within Rio Arriba county in New Mexico and Archuleta and Conejos counties in Colorado, to promote the public welfare by encouraging and facilitating recreation and by preserving, as a living museum for future generations, a mode of transportation that helped in the development and promotion of the territories and states, and to remove all causes of present and future controversy between them with respect thereto, and being moved by considerations of interstate comity, have agreed upon the following articles:

Article I

The states of New Mexico and Colorado agree jointly to acquire, own and make provision for the operation of the Cumbres and Toltec scenic railroad.

Article II

The states of New Mexico and Colorado hereby ratify and affirm the agreement of July 1, 1970, entered between the railroad authorities of the states.

Article III

The states of New Mexico and Colorado agree to make such amendments to the July 1, 1970, agreement and such other contracts, leases, franchises, concessions or other agreements as may hereafter appear to both states to be necessary and proper for the control, operation or disposition of the said railroad.

Article IV

The states of New Mexico and Colorado agree to the consideration of the enactment of such laws or constitutional amendments exempting the said railroad or its operations from various laws of both states as both states shall hereafter mutually find necessary and proper.

Article V

Nothing contained herein shall be construed so as to limit, abridge or affect the jurisdiction or authority, if any, of the interstate commerce commission over the said railroad, or the applicability, if any, of the tax laws of the United States to the said railroad or its operations."



§ 24-60-1702. When compact effective

The compact approved by this part 17 shall not become effective unless and until the same shall have been consented to by the congress of the United States.






Part 18 - Interstate Compact on Placement of Children

§ 24-60-1801. Short title

This part 18 shall be known and may be cited as the "Interstate Compact on Placement of Children".



§ 24-60-1802. Execution of compact

The governor is hereby authorized to execute a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

ARTICLE I

Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care;

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child;

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made;

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II

Definitions

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control;

(b) "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency, or other entity which sends, brings, or causes to be sent or brought any child to another party state;

(c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons;

(d) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III

Conditions for Placement

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of the children therein.

(b) Prior to sending, bringing, or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date, and place of birth of the child;

(2) The identity and address or addresses of the parents or legal guardian;

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child;

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV

Penalty for Illegal Placement

(a) The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws.

(b) In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

ARTICLE V

Retention of Jurisdiction

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state, nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI

Institutional Care of Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

(1) Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

(2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII

Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII

Limitations

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by his parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state;

(b) Any placement, sending, or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX

Enactment and Withdrawal

This compact shall be open to joinder by any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X

Construction and Severability

(a) The provisions of this compact shall be liberally construed to effectuate the purposes thereof;

(b) The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby;

(c) If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 24-60-1803. Additional provisions and definitions

(1) Financial responsibility for any child placed pursuant to the provisions of the compact shall be determined in accordance with the provisions of article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of any other applicable laws may be invoked.

(2) As used in article III of the compact, "appropriate public authorities" means the department of human services, and said department shall receive and act with reference to notices required by said article III.

(3) As used in article V (a) of the compact, "appropriate authority in the receiving state" means the department of human services.

(4) The officers and agencies of this state and its subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers of agencies of or in other party states pursuant to article V (b) of the compact. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision, or any agency thereof, shall not be binding unless it has the approval in writing of the controller in the case of the state and of the chief local fiscal officer in the case of a subdivision of the state.

(5) Any court having jurisdiction to place delinquent children may place such a child in an institution in another state pursuant to article VI of the compact and shall retain jurisdiction as provided in article V thereof.

(6) As used in article VII of the compact, "executive head" means the governor. The governor is hereby authorized to appoint a compact administrator in accordance with the terms of said article VII.

(7) Notwithstanding the provisions of article VI of the compact, notice of the proceeding set forth therein shall also be given to the legal custodian of the child and to any other person by law entitled to such notice.

(8) Nothing in the compact shall be construed to terminate the jurisdiction of the courts and agencies of Colorado over children at an earlier age than is otherwise provided by the applicable laws of this state. Except where an applicable statute fixes another age for the termination of minority, such age, for purposes of application of the compact, shall be twenty-one years.






Part 19 - Ratification of the Cumbres and Toltec Scenic Railroad Compact

§ 24-60-1901. Ratification of compact

The general assembly hereby ratifies the compact designated as the "Cumbres and Toltec Scenic Railroad Compact" signed at the city and county of Denver, state of Colorado, on the 26th day of December, A.D. 1974, by John D. Vanderhoof, as governor of the state of Colorado, under authority of and in conformity with the provisions of an act of the general assembly of the state of Colorado, approved May 4, 1973, entitled "An Act Providing for the Adoption of the Cumbres and Toltec Scenic Railroad Compact.", the same being chapter 254 of the Session Laws of Colorado 1973, and signed at Santa Fe, state of New Mexico, on the 11th day of December, A.D. 1974, by Bruce King, as governor of the state of New Mexico, under legislative authority. The consent of congress was given by Public Law 93-467, approved October 24, A.D. 1974, by the senate and house of representatives of the United States of America. Said compact is as follows:

CUMBRES AND TOLTEC SCENIC RAILROAD COMPACTThe state of New Mexico and the state of Colorado, desiring to provide for the joint acquisition, ownership and control of an interstate narrow gauge scenic railroad, known as the Cumbres and Toltec scenic railroad, within Rio Arriba county in New Mexico and Archuleta and Conejos counties in Colorado, to promote the public welfare by encouraging and facilitating recreation and by preserving, as a living museum for future generations, a mode of transportation that helped in the development and promotion of the territories and states, and to remove all causes of present and future controversy between them with respect thereto, and being moved by considerations of interstate comity, have agreed upon the following articles:

Article I

The states of New Mexico and Colorado agree jointly to acquire, own and make provision for the operation of the Cumbres and Toltec scenic railroad.

Article II

The states of New Mexico and Colorado hereby ratify and affirm the agreement of July 1, 1970, entered between the railroad authorities of the states.

Article III

The states of New Mexico and Colorado agree to make such amendments to the July 1, 1970, agreement and such other contracts, leases, franchises, concessions or other agreements as may hereafter appear to both states to be necessary and proper for the control, operation or disposition of the said railroad.

Article IV

The states of New Mexico and Colorado agree to the consideration of the enactment of such laws or constitutional amendments exempting the said railroad or its operations from various laws of both states as both states shall hereafter mutually find necessary and proper.

Article V

Nothing contained herein shall be construed so as to limit, abridge or affect the jurisdiction or authority, if any, of the interstate commerce commission over the said railroad, or the applicability, if any, of the tax laws of the United States to the said railroad or its operations.



§ 24-60-1902. Interstate agency created

It is hereby recognized, found, and determined that said compact creates an interstate agency known as the Cumbres and Toltec scenic railroad commission, an independent entity whose members and employees are not officers and employees of either of the states signatory to the compact.



§ 24-60-1903. Appointment of members of compact commission

After said compact becomes effective, the two Colorado members of the four-member Cumbres and Toltec scenic railroad commission shall be appointed by the governor and shall serve until revocation of their appointment by the governor, and, on behalf of the Cumbres and Toltec scenic railroad commission, the state of Colorado shall pay the necessary expenses and also compensation of said members in an amount which shall be fixed by the governor and when so fixed shall be changed only by action of the governor.



§ 24-60-1904. Payment of expenses of compact commission

The Colorado share of the expenses of the Cumbres and Toltec scenic railroad commission and the expenses and compensation of the Colorado members shall be paid out of funds appropriated by the general assembly.



§ 24-60-1905. Commissioners exempt from civil liability

No person appointed as a Colorado member of the Cumbres and Toltec scenic railroad commission pursuant to section 24-60-1903 shall be liable for any civil damages for acts or omissions in good faith occurring or carried out during the performance of his duties.



§ 24-60-1906. Commission - authority to borrow money - authority to accept funds

(1) The Cumbres and Toltec scenic railroad commission may borrow money for the following purposes:

(a) To make emergency repairs, replacements, or additions to the railroad or to any equipment or facilities related to the operation of the railroad; and

(b) To make capital expenditures for the development or improvement of the railroad.

(2) The Cumbres and Toltec scenic railroad commission shall not enter into an agreement to borrow money unless a majority of the members approve a resolution which:

(a) Specifies the amount of the loan;

(b) Specifies the purposes of the loan; and

(c) Authorizes the chairman of the commission to execute all documents on behalf of the commission which may be necessary to negotiate and execute a loan from a financial institution.

(3) At no time shall the amount of the money borrowed by the Cumbres and Toltec scenic railroad commission pursuant to the provisions of this section exceed two hundred fifty thousand dollars.

(4) No loan made to the Cumbres and Toltec scenic railroad commission pursuant to the provisions of this section shall create a debt of the state, nor shall such loan constitute a pledge of the general credit of the state or the commission. Such loan shall not constitute personal indebtedness of any member of the commission. No indebtedness entered into by the commission shall be secured by any type of security interest in the real or personal property of the railroad, nor shall such property be subject to any legal process to satisfy a judgment for the indebtedness in the event of nonpayment of the indebtedness.

(5) The Cumbres and Toltec scenic railroad commission may pledge as security for the repayment of any indebtedness incurred and outstanding under the authority of this section all of the railroad user fees authorized to be charged pursuant to section 24-60-1907.

(6) The commission may accept gifts, grants, contributions, or other funds from any source for the repayment of any indebtedness incurred pursuant to this section.



§ 24-60-1907. Railroad loan retirement fund - fees

(1) The Cumbres and Toltec scenic railroad commission may establish user fees to be charged to passengers on the railroad. The fee schedule may provide for different fees for different classes of passengers.

(2) All railroad fees collected pursuant to subsection (1) of this section shall be deposited into a railroad loan retirement fund, which fund shall be established in an appropriate financial institution. The commission may authorize the investment of moneys in the fund, and any income earned from such investment shall be retained in the fund. The moneys in the fund shall be used to repay any debts incurred by the commission pursuant to section 24-60-1906. While such debts are outstanding, the commission shall not reduce or eliminate any user fees that were in effect at the time the debt was incurred.



§ 24-60-1908. Loans - tax-exempt

Any interest charged and collected by a financial institution on any loan made to the Cumbres and Toltec scenic railroad commission is exempt from all taxes imposed by the state and its political subdivisions.






Part 20 - Interstate Compact on Agricultural Grain Marketing

§ 24-60-2001. Short title

This part 20 shall be known and may be cited as the "Interstate Compact on Agricultural Grain Marketing".



§ 24-60-2002. Execution of compact

The general assembly hereby approves and the governor is authorized to enter into a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

Article I.

Purpose.

It is the purpose of this compact to protect, preserve and enhance:

(a) The economic and general welfare of citizens of the joining states engaged in the production and sale of agricultural grains;

(b) The economies and very existence of local communities in such states, the economies of which are dependent upon the production and sale of agricultural grains; and

(c) The continued production of agricultural grains in such states in quantities necessary to feed the increasing population of the United States and the world.

Article II.

Definitions.

As used in this compact:

(a) "State" means any state of the United States in which agricultural grains are produced for the markets of the nation and world.

(b) "Agricultural grains" means wheat, durum, spelt, triticale, oats, rye, corn, barley, buckwheat, flaxseed, safflower, sunflower seed, soybeans, sorghum grains, peas and beans.

Article III.

Commission.

(a) Organization and Management

(1) Membership. There is hereby created an agency of the member states to be known as the Interstate Agricultural Grain Marketing Commission, hereinafter called the commission. The commission shall consist of three residents of each member state who shall have an agricultural background and who shall be appointed as follows: (1) One member appointed by the governor, who shall serve at the pleasure of the governor; (2) one senator appointed in the manner prescribed by the senate of such state, except that two senators may be appointed from the unicameral legislature of the state of Nebraska; and (3) one member of the house of representatives appointed in the manner prescribed by the house of representatives of such state. The member first appointed by the governor shall serve for a term of one year and the senator and representative first appointed shall each serve for a term of two years; thereafter all members appointed shall serve for two-year terms. The attorneys general of member states or assistants designated thereby shall be nonvoting members of the commission.

(2) Voting; binding action. Each member shall be entitled to one vote. A member must be present to vote and no voting by proxy shall be permitted. The commission shall not act unless a majority of the voting members are present, and no action shall be binding unless approved by a majority of the total number of voting members present.

(3) Body corporate; seal. The commission shall be a body corporate of each member state and shall adopt an official seal to be used as it may provide.

(4) Meetings. The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its executive committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(5) Officers. The commission shall elect annually, from among its voting members, a chairperson, a vice-chairperson and a treasurer. The commission shall appoint an executive director who shall serve at its pleasure, and shall fix the duties and compensation of such director. The executive director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(6) Personnel. Irrespective of the civil service, personnel or other merit system laws of any member state, the executive director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix, with the approval of the commission, their duties and compensation. The commission bylaws shall provide for personnel policies and programs. The commission may establish and maintain, independently of or in conjunction with any one or more of the member states, a suitable retirement system for its full-time employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivors insurance provided that the commission takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate. The commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental entity.

(7) Donations and grants. The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(8) Offices. The commission may establish one or more offices for the transacting of its business.

(9) Bylaws. The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the member states.

(10) Reports to member states. The commission annually shall make to the governor and legislature of each member state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

(b) Committees

(1) The commission may establish such committees from its membership as its bylaws may provide for the carrying out of its functions.

Article IV.

Powers and Duties of Commission.

(a) The commission shall conduct comprehensive and continuing studies and investigations of agricultural grain marketing practices, procedures and controls and their relationship to and effect upon the citizens and economies of the member states.

(b) The commission shall make recommendations for the correction of weaknesses and solutions to problems in the present system of agricultural grain marketing or the development of alternatives thereto, including the development, drafting, and recommendation of proposed state or federal legislation.

(c) The commission may apply by a majority vote of all of the members of such commission to any state or federal court having power to issue compulsory process for an order to require by subpoena the attendance of any person or by subpoena duces tecum the production of any records in addition to orders in aid of its powers and responsibilities, pursuant to this compact, and any and all such courts shall have jurisdiction to issue such orders upon a finding by the court that there is reasonable cause to believe the person to whom the subpoena is to be directed had information relevant and material to the subject matter of an inquiry being conducted by the commission. All testimony required by subpoena shall be under oath. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in a state in which the commission maintains an office or a court in the state in which the person or object of the order being sought is situated. The chairperson or vice-chairman of the commission (or any member thereof so authorized by such commission) may administer oaths or affirmations for the purpose of receiving testimony. Whenever testimony is given by any person subpoenaed under the provisions of this paragraph (c), a verbatim record shall be made thereof by a certified shorthand reporter, and the transcript of such record shall be filed with the commission.

(d) The commission is hereby authorized to do all things necessary and incidental to the administration of its functions, except the buying, selling, trading, or receiving of any agricultural grains, under this compact.

Article V.

Finance.

(a) Budget. The commission shall submit to the governor of each member state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Funding for the commission. No general fund appropriations will be used to pay the expenses of the commission.

(c) Incurring obligations and pledge of credit. The commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the member states, except by and with the authority of the member state.

(d) Accounts; audits. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) Accounts; examination. The accounts of the commission shall be open for inspection at any reasonable time.

Article VI.

Eligible Parties, Entry

Into Force, Withdrawal and Termination.

(a) Eligible parties. Any agricultural grain marketing state may become a member of this compact.

(b) Entry into force. This compact shall become effective initially when enacted into law by any five states prior to July 1, 1981, and in additional states upon their enactment of the same into law.

(c) Withdrawal. Any member state may withdraw from this compact by enacting a statute repealing the compact, but such withdrawal shall not become effective until one year after the enactment of such statute and the notification of the commission thereof by the governor of the withdrawing state. A withdrawing state shall be liable for any obligations which it incurred on account of its membership up to the effective date of withdrawal, and if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

(d) Termination. This compact shall terminate one year after the notification of withdrawal by the governor of any member state which reduces the total membership in the compact to less than five states.



§ 24-60-2003. Interstate agency created

It is hereby recognized, found, and determined that said compact creates an interstate agency known as the interstate agricultural grain marketing commission, an independent entity whose members and employees are not officers and employees of any of the states signatory to the compact.



§ 24-60-2004. Members of compact commission

(1) Colorado members of the commission shall be as set forth in article III (a)(1) of the compact. In addition:

(a) The appointee of the governor shall be familiar with the marketing of agricultural grains. The initial appointee shall serve from the date of his appointment (whether before or after the date the commission becomes effective), until one year after the date the commission becomes effective. Gubernatorial appointees thereafter shall serve for two-year terms. A gubernatorial appointee may be reappointed as many times as the governor deems appropriate.

(b) The senate and house of representatives shall each, by appropriate resolution, appoint one of their members as commission members. The initial appointees shall serve from the date of appointment (whether before or after the date the commission becomes effective), until two years after the date the commission becomes effective. Appointees may be reappointed as many times as the particular chamber deems appropriate.



§ 24-60-2005. Commissioners exempt from civil liability

No person appointed as a Colorado member of the interstate agricultural grain marketing commission pursuant to section 24-60-2004 shall be liable for any civil damages for acts or omissions in good faith occurring or carried out during the performance of his duties.



§ 24-60-2006. Administration

The commissioner of agriculture shall administer this part 20.






Part 21 - Nonresident Violator Compact

§ 24-60-2101. Compact approved and ratified

The general assembly hereby approves and ratifies and the governor shall enter into a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

Findings, Declaration of Policy, and Purpose

(a) The party jurisdictions find that:

(1) In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than his home jurisdiction:

(i) Must post collateral or bond to secure appearance for trial at a later date; or

(ii) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(iii) Is taken directly to court for his trial to be held.

(2) In some instances, the motorist's driver's license may be deposited as collateral to be returned after he has complied with the terms of the citation.

(3) The purpose of the practices described in paragraphs (1) and (2) above is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue on his way after receiving the traffic citation, could return to his home jurisdiction and disregard his duty under the terms of the traffic citation.

(4) A motorist receiving a traffic citation in his home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue on his way after promising or being instructed to comply with the terms of the citation.

(5) The practice described in paragraph (1) above causes unnecessary inconvenience and, at times, a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some arrangement can be made.

(6) The deposit of a driver's license as a bail bond, as described in paragraph (2) above, is viewed with disfavor.

(7) The practices described herein consume an undue amount of law enforcement time.

(b) It is the policy of the party jurisdictions to:

(1) Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.

(2) Allow motorists to accept a traffic citation for certain violations and proceed on their way without delay whether or not the motorist is a resident of the jurisdiction in which the citation was issued.

(3) Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.

(4) Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in paragraph (b) above in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions in recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.

ARTICLE II

Definitions

As used in this compact, unless the context requires otherwise:

(a) "Citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation containing an order which requires the motorist to respond.

(b) "Collateral" means any cash or other security deposited to secure an appearance for trial, following the issuance by a police officer of a citation for a traffic violation.

(c) "Compliance" means the act of answering a citation, summons or subpoena through appearance at court, a tribunal, and/or payment of fines and costs.

(d) "Court" means a court of law or traffic tribunal.

(e) "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction.

(f) "Home jurisdiction" means the jurisdiction that issued the driver's license of the traffic violator.

(g) "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist.

(h) "Jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, Provinces of Canada, or other countries.

(i) "Motorist" means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction.

(j) "Personal recognizance" means an agreement by a motorist made at the time of issuance of the traffic citation that he will comply with the terms of that traffic citation.

(k) "Police officer" means any individual authorized by the party jurisdiction to issue a citation for a traffic violation.

(l) "Terms of the citation" means those options expressly stated upon the citation.

ARTICLE III

Procedure for Issuing Jurisdiction

(a) When issuing a citation for a traffic violation, a police officer shall issue the citation to a motorist who possesses a driver's license issued by a party jurisdiction and shall not, subject to the exceptions noted in paragraph (b) of this article, require the motorist to post collateral to secure appearance, if the officer receives the motorist's personal recognizance that he or she will comply with the terms of the citation.

(b) Personal recognizance is acceptable only if not prohibited by law. If mandatory appearance is required, it must take place immediately following issuance of the citation.

(c) Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the licensing authority of the jurisdiction in which the traffic citation was issued. The report shall be made in accordance with procedures specified by the issuing jurisdiction and shall contain information as specified in the compact manual as minimum requirements for effective processing by the home jurisdiction.

(d) Upon receipt of the report, the licensing authority of the issuing jurisdiction shall transmit to the licensing authority in the home jurisdiction of the motorist, the information in a form and content as contained in the compact manual.

(e) The licensing authority of the issuing jurisdiction need not suspend the privilege of a motorist for whom a report has been transmitted.

(f) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation if the date of transmission is more than six months after the date on which the traffic citation was issued.

(g) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation where the date of issuance of the citation predates the most recent of the effective dates of entry for the two jurisdictions affected.

ARTICLE IV

Procedure for Home Jurisdiction

(a) Upon receipt of a report of a failure to comply from the licensing authority of the issuing jurisdiction, the licensing authority of the home jurisdiction shall notify the motorist and initiate a suspension action, in accordance with the home jurisdiction's procedures, to suspend the motorist's driver's license until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the home jurisdiction licensing authority. Due process safeguards will be accorded.

(b) The licensing authority of the home jurisdiction shall maintain a record of actions taken and make reports to issuing jurisdictions as provided in the compact manual.

ARTICLE V

Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to license to drive to any person or circumstance, or to invalidate or prevent any driver license agreement or other cooperative arrangements between a party jurisdiction and a nonparty jurisdiction.

ARTICLE VI

Compact Administrator Procedures

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board shall be composed of one representative from each party jurisdiction to be known as the compact administrator. The compact administrator shall be appointed by the jurisdiction executive and will serve and be subject to removal in accordance with the laws of the jurisdiction he represents. A compact administrator may provide for the discharge of his duties and the performance of his functions as a board member by an alternate. An alternate may not be entitled to serve unless written notification of his identity has been given to the board.

(b) Each member of the board of compact administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor. Action by the board shall be only at a meeting at which a majority of the party jurisdictions are represented.

(c) The board shall elect annually, from its membership, a chairman and vice chairman.

(d) The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party jurisdiction, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any jurisdiction, the United States, or any other governmental agency, and may receive, utilize and dispose of the same.

(f) The board may contract with, or accept services or personnel from any governmental or intergovernmental agency, person, firm, or corporation, or any private nonprofit organization or institution.

(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in the compact manual.

ARTICLE VII

Entry into Compact and Withdrawal

(a) This compact shall become effective when it has been adopted by at least two jurisdictions.

(b) (1) Entry into the compact shall be made by a resolution of ratification executed by the authorized officials of the applying jurisdiction and submitted to the chairman of the board.

(2) The resolution shall be in a form and content as provided in the compact manual and shall include statements that in substance are as follows:

(i) A citation of the authority by which the jurisdiction is empowered to become a party to this compact.

(ii) Agreement to comply with the terms and provisions of the compact.

(iii) That compact entry is with all jurisdictions then party to the compact and with any jurisdiction that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying jurisdiction, but it shall not be less than sixty days after notice has been given by the chairman of the board of compact administrators or by the secretariat of the board to each party jurisdiction that the resolution from the applying jurisdiction has been received.

(c) A party jurisdiction may withdraw from this compact by official written notice to the other party jurisdictions, but a withdrawal shall not take effect until ninety days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member jurisdiction. No withdrawal shall affect the validity of this compact as to the remaining party jurisdictions.

ARTICLE VIII

Exceptions

The provisions of this compact shall not apply to parking or standing violations, highway weight limit violations, and violations of law governing the transportation of hazardous materials.

ARTICLE IX

Amendments to the Compact

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairman of the board of compact administrators and may be initiated by one or more party jurisdictions.

(b) Adoption of an amendment shall require endorsement of all party jurisdictions and shall become effective thirty days after the date of the last endorsement.

(c) Failure of a party jurisdiction to respond to the compact chairman within one hundred twenty days after receipt of the proposed amendment shall constitute endorsement.

ARTICLE X

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party jurisdiction or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any jurisdiction party thereto, the compact shall remain in full force and effect as to the remaining jurisdictions and in full force and effect as to the jurisdiction affected as to all severable matters.

ARTICLE XI

Title

This compact shall be known as the Nonresident Violator Compact of 1977.



§ 24-60-2102. Licensing authority - definition

As used in the compact, the term "licensing authority", with reference to this state, means the executive director of the department of revenue. Said executive director shall furnish to the appropriate authorities of any other party jurisdiction any information or documents reasonably necessary to facilitate the administration of articles III and IV of the compact.



§ 24-60-2103. Compact administrator - expenses

The compact administrator provided for in article VI of the compact shall not be entitled to any additional compensation on account of his service as such administrator but shall be entitled to expenses incurred in connection with his duties and responsibilities as such administrator in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.



§ 24-60-2104. Jurisdiction executive - definition

As used in the compact, with reference to this state, the term "jurisdiction executive" means the governor.






Part 22 - Rocky Mountain Low-Level Radioactive Waste Compact

§ 24-60-2201. Short title

This part 22 shall be known and may be cited as the "Low-level Radioactive Waste Act".



§ 24-60-2202. Execution of compact

The general assembly hereby approves and ratifies and the governor shall enter into a compact on behalf of the state of Colorado, which shall be known as the "Rocky Mountain Low-level Radioactive Waste Compact", with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE 1

FINDINGS AND PURPOSE

A. The party states agree that each state is responsible for providing for the management of low-level radioactive waste generated within its borders, except for waste generated as a result of defense activities of the federal government or federal research and development activities. Moreover, the party states find that the United States Congress, by enacting the "Low-level Radioactive Waste Policy Act" (P.L. 96-573), has encouraged the use of interstate compacts to provide for the establishment and operation of facilities for regional management of low-level radioactive waste.

B. It is the purpose of the party states, by entering into an interstate compact, to establish the means for cooperative effort in managing low-level radioactive waste; to ensure the availability and economic viability of sufficient facilities for the proper and efficient management of low-level radioactive waste generated within the region while preventing unnecessary and uneconomic proliferation of such facilities; to encourage reduction of the volume of low-level radioactive waste requiring disposal within the region; to restrict management within the region of low-level radioactive waste generated outside the region; to distribute the costs, benefits and obligations of low-level radioactive waste management equitably among the party states; and by these means to promote the health, safety and welfare of the residents within the region.

ARTICLE 2

DEFINITIONS

As used in this compact, unless the context clearly indicates otherwise:

A. "Board" means the Rocky Mountain low-level radioactive waste board;

B. "Carrier" means a person who transports low-level waste;

C. "Disposal" means the isolation of waste from the biosphere, with no intention of retrieval, such as by land burial;

D. "Facility" means any property, equipment or structure used or to be used for the management of low-level waste;

E. "Generate" means to produce low-level waste;

F. "Host state" means a party state in which a regional facility is located or being developed;

G. "Low-level waste" or "waste" means radioactive waste, other than:

(1) Waste generated as a result of defense activities of the federal government or federal research and development activities;

(2) High-level waste such as irradiated reactor fuel, liquid waste from reprocessing irradiated reactor fuel, or solids into which any such liquid waste has been converted;

(3) Waste material containing transuranic elements with contamination levels greater than ten nanocuries per gram of waste material;

(4) Byproduct material as defined in Section 11 e. (2) of the "Atomic Energy Act of 1954", as amended on November 8, 1978; or

(5) Wastes from mining, milling, smelting, or similar processing of ores and mineral-bearing material primarily for minerals other than radium;

H. "Management" means collection, consolidation, storage, treatment, incineration or disposal;

I. "Operator" means a person who operates a regional facility;

J. "Person" means an individual, corporation, partnership or other legal entity, whether public or private;

K. "Region" means the combined geographical area within the boundaries of the party states; and

L. "Regional facility" means a facility within any party state which either:

(1) Has been approved as a regional facility by the board; or

(2) Is the low-level waste facility in existence on January 1, 1982, at Beatty, Nevada.

ARTICLE 3

RIGHTS, RESPONSIBILITIES AND OBLIGATIONS

A. There shall be regional facilities sufficient to manage the low-level waste generated within the region. At least one regional facility shall be open and operating in a party state other than Nevada within six years after this compact becomes law in Nevada and in one other state.

B. Low-level waste generated within the region shall be managed at regional facilities without discrimination among the party states; provided, however, that a host state may close a regional facility when necessary for public health or safety.

C. Each party state which, according to reasonable projections made by the board, is expected to generate twenty percent or more in cubic feet except as otherwise determined by the board of the low-level waste generated within the region has an obligation to become a host state in compliance with subsection D of this article.

D. A host state, or a party state seeking to fulfill its obligation to become a host state, shall:

(1) Cause a regional facility to be developed on a timely basis as determined by the board, and secure the approval of such regional facility by the board as provided in Article 4 before allowing site preparation or physical construction to begin;

(2) Ensure by its own law, consistent with any applicable federal law, the protection and preservation of public health and safety in the siting, design, development, licensure or other regulation, operation, closure, decommissioning and long-term care of the regional facilities within the state;

(3) Subject to the approval of the board, ensure that charges for management of low-level waste at the regional facilities within the state are reasonable;

(4) Solicit comments from each other party state and the board regarding siting, design, development, licensure or other regulation, operation, closure, decommissioning and long-term care of the regional facilities within the state and respond in writing to such comments;

(5) Submit an annual report to the board which contains projections of the anticipated future capacity and availability of the regional facilities within the state, together with other information required by the board; and

(6) Notify the board immediately if any exigency arises requiring the possible temporary or permanent closure of a regional facility within the state at a time earlier than was projected in the state's most recent annual report to the board.

E. Once a party state has served as a host state, it shall not be obligated to serve again until each other party state having an obligation under subsection C of this article has fulfilled that obligation. Nevada, already being a host state, shall not be obligated to serve again as a host state until every other party state has so served.

F. Each party state:

(1) Agrees to adopt and enforce procedures requiring low-level waste shipments originating within its borders and destined for a regional facility to conform to packaging and transportation requirements and regulations. Such procedures shall include but are not limited to:

(a) Periodic inspections of packaging and shipping practices;

(b) Periodic inspections of waste containers while in the custody of carriers; and

(c) Appropriate enforcement actions with respect to violations;

(2) Agrees that after receiving notification from a host state that a person in the party state has violated packaging, shipping or transportation requirements or regulations, it shall take appropriate action to ensure that violations do not recur. Appropriate action may include but is not limited to the requirement that a bond be posted by the violator to pay the cost of repackaging at the regional facility and the requirement that future shipments be inspected;

(3) May impose fees to recover the cost of the practices provided for in paragraphs (1) and (2) of this subsection;

(4) Shall maintain an inventory of all generators within the state that may have low-level waste to be managed at a regional facility; and

(5) May impose requirements or regulations more stringent than those required by this subsection.

ARTICLE 4

BOARD APPROVAL OF REGIONAL FACILITIES

A. Within ninety days after being requested to do so by a party state, the board shall approve or disapprove a regional facility to be located within that state.

B. A regional facility shall be approved by the board if and only if the board determines that:

(1) There will be, for the foreseeable future, sufficient demand to render operation of the proposed facility economically feasible without endangering the economic feasibility of operation of any other regional facility; and

(2) The facility will have sufficient capacity to serve the needs of the region for a reasonable period of years.

ARTICLE 5

SURCHARGES

A. The board shall impose a "compact surcharge" per unit of waste received at any regional facility. The surcharge shall be adequate to pay the costs and expenses of the board in the conduct of its authorized activities and may be increased or decreased as the board deems necessary.

B. A host state may impose a "state surcharge" per unit of waste received at any regional facility within the state. The host state may fix and change the amount of the state surcharge subject to approval by the board. Money received from the state surcharge may be used by the host state for any purpose authorized by its own law, including but not limited to costs of licensure and regulatory activities related to the regional facility, reserves for decommissioning and long-term care of the regional facility and local impact assistance.

ARTICLE 6

THE BOARD

A. The "Rocky Mountain low-level radioactive waste board", which shall not be an agency or instrumentality of any party state, is created.

B. The board shall consist of one member from each party state. Each party state shall determine how and for what term its member shall be appointed, and how and for what term any alternate may be appointed to perform that member's duties on the board in the member's absence.

C. Each party state is entitled to one vote. A majority of the board constitutes a quorum. Unless otherwise provided in this compact, a majority of the total number of votes on the board is necessary for the board to take any action.

D. The board shall meet at least once a year and otherwise as its business requires. Meetings of the board may be held in any place within the region deemed by the board to be reasonably convenient for the attendance of persons required or entitled to attend and where adequate accommodations may be found. Reasonable public notice and opportunity for comment shall be given with respect to any meeting; provided, however, that nothing in this subsection shall preclude the board from meeting in executive session when seeking legal advice from its attorneys or when discussing the employment, discipline, or termination of any of its employees.

E. The board shall pay necessary travel and reasonable per diem expenses of its members, alternates and advisory committee members.

F. The board shall organize itself for the efficient conduct of its business. It shall adopt and publish rules consistent with this compact regarding its organization and procedures. In special circumstances the board, with unanimous consent of its members, may take actions by telephone; provided, however, that any action taken by telephone shall be confirmed in writing by each member within thirty days. Any action taken by telephone shall be noted in the minutes of the board.

G. The board may use for its purposes the services of any personnel or other resources which may be offered by any party state.

H. The board may establish its offices in space provided for that purpose by any of the party states or, if space is not provided or is deemed inadequate, in any space within the region selected by the board.

I. Consistent with available funds, the board may contract for necessary personnel services and may employ such staff as it deems necessary to carry out its duties. Staff shall be employed without regard for the personnel, civil service or merit system laws of any of the party states and shall serve at the pleasure of the board. The board may provide appropriate employee benefit programs for its staff.

J. The board shall establish a fiscal year which conforms to the extent practicable to the fiscal years of the party states.

K. The board shall keep an accurate account of all receipts and disbursements. An annual audit of the books of the board shall be conducted by an independent certified public accountant, and the audit report shall be made a part of the annual report of the board.

L. The board shall prepare and include in the annual report a budget showing anticipated receipts and disbursements for the ensuing year.

M. Upon legislative enactment of this compact, each party state shall appropriate seventy thousand dollars ($70,000) to the board to support its activities prior to the collection of sufficient funds through the compact surcharge imposed pursuant to subsection A of article 5 of this compact.

N. The board may accept any donations, grants, equipment, supplies, materials or services, conditional or otherwise, from any source. The nature, amount and condition, if any, attendant upon any donation, grant or other resources accepted pursuant to this subsection, together with the identity of the donor or grantor, shall be detailed in the annual report of the board.

O. In addition to the powers and duties conferred upon the board pursuant to other provisions of this compact, the board:

(1) Shall submit communications to the governors and to the presiding officers of the legislatures of the party states regarding the activities of the board, including an annual report to be submitted by December 15;

(2) May assemble and make available to the governments of the party states and to the public through its members information concerning low-level waste management needs, technologies and problems;

(3) Shall keep a current inventory of all generators within the region, based upon information provided by the party states;

(4) Shall keep a current inventory of all regional facilities, including information on the size, capacity, location, specific wastes capable of being managed and the projected useful life of each regional facility;

(5) May keep a current inventory of all low-level waste facilities in the region, based upon information provided by the party states;

(6) Shall ascertain on a continuing basis the needs for regional facilities and capacity to manage each of the various classes of low-level waste;

(7) May develop a regional low-level waste management plan;

(8) May establish such advisory committees as it deems necessary for the purpose of advising the board on matters pertaining to the management of low-level waste;

(9) May contract as it deems appropriate to accomplish its duties and effectuate its powers, subject to its projected available resources; but no contract made by the board shall bind any party state;

(10) Shall make suggestions to appropriate officials of the party states to ensure that adequate emergency response programs are available for dealing with any exigency that might arise with respect to low-level waste transportation or management;

(11) Shall prepare contingency plans, with the cooperation and approval of the host state, for management of low-level waste in the event any regional facility should be closed;

(12) May examine all records of operators of regional facilities pertaining to operating costs, profits or the assessment or collection of any charge, fee or surcharge;

(13) Shall have the power to sue; and

(14) When authorized by unanimous vote of its members, may intervene as of right in any administrative or judicial proceeding involving low-level waste.

ARTICLE 7

PROHIBITED ACTS AND PENALTIES

A. It shall be unlawful for any person to dispose of low-level waste within the region, except at a regional facility; provided, however, that a generator who, prior to January 1, 1982, had been disposing of only his own waste on his own property may, subject to applicable federal and state law, continue to do so.

B. After January 1, 1986, it shall be unlawful for any person to export low-level waste which was generated within the region outside the region unless authorized to do so by the board. In determining whether to grant such authorization, the factors to be considered by the board shall include, but not be limited to, the following:

(1) The economic impact of the export of the waste on the regional facilities;

(2) The economic impact on the generator of refusing to permit the export of the waste; and

(3) The availability of a regional facility appropriate for the disposal of the waste involved.

C. After January 1, 1986, it shall be unlawful for any person to manage any low-level waste within the region unless the waste was generated within the region or unless authorized to do so both by the board and by the state in which said management takes place. In determining whether to grant such authorization, the factors to be considered by the board shall include, but not be limited to, the following:

(1) The impact of importing waste on the available capacity and projected life of the regional facilities;

(2) The economic impact on the regional facilities; and

(3) The availability of a regional facility appropriate for the disposal of the type of waste involved.

D. It shall be unlawful for any person to manage at a regional facility any radioactive waste other than low-level waste as defined in this compact, unless authorized to do so both by the board and the host state. In determining whether to grant such authorization, the factors to be considered by the board shall include, but not be limited to, the following:

(1) The impact of allowing such management on the available capacity and projected life of the regional facilities;

(2) The availability of a facility appropriate for the disposal of the type of waste involved;

(3) The existence of transuranic elements in the waste; and

(4) The economic impact on the regional facilities.

E. Any person who violates subsection A or B of this article shall be liable to the board for a civil penalty not to exceed ten times the charges which would have been charged for disposal of the waste at a regional facility.

F. Any person who violates subsection C or D of this article shall be liable to the board for a civil penalty not to exceed ten times the charges which were charged for management of the waste at a regional facility.

G. The civil penalties provided for in subsections E and F of this article may be enforced and collected in any court of general jurisdiction within the region where necessary jurisdiction is obtained by an appropriate proceeding commenced on behalf of the board by the attorney general of the party state wherein the proceeding is brought or by other counsel authorized by the board. In any such proceeding, the board, if it prevails, is entitled to recover reasonable attorney's fees as part of its costs.

H. Out of any civil penalty collected for a violation of subsection A or B of this article, the board shall pay to the appropriate operator a sum sufficient in the judgement of the board to compensate the operator for any loss of revenue attributable to the violation. Such compensation may be subject to state and compact surcharges as if received in the normal course of the operator's business. The remainder of the civil penalty collected shall be allocated by the board. In making such allocation, the board shall give first priority to the needs of the long-term care funds in the region.

I. Any civil penalty collected for a violation of subsection C or D of this article shall be allocated by the board. In making such allocation, the board shall give first priority to the needs of the long-term care funds in the region.

J. Violations of subsection A, B, C, or D of this article may be enjoined by any court of general jurisdiction within the region where necessary jurisdiction is obtained in any appropriate proceeding commenced on behalf of the board by the attorney general of the party state wherein the proceeding is brought or by other counsel authorized by the board. In any such proceeding, the board, if it prevails, is entitled to recover reasonable attorney's fees as part of its costs.

K. No state attorney general shall be required to bring any proceeding under any subsection of this article, except upon his consent.

ARTICLE 8

ELIGIBILITY, ENTRY INTO EFFECT, CONGRESSIONAL

CONSENT, WITHDRAWAL, EXCLUSION

A. Arizona, Colorado, Nevada, New Mexico, Utah and Wyoming are eligible to become parties to this compact. Any other state may be made eligible by unanimous consent of the board.

B. An eligible state may become a party state by legislative enactment of this compact or by executive order of its governor adopting this compact; provided, however, a state becoming a party by executive order shall cease to be a party state upon adjournment of the first general session of its legislature convened thereafter, unless before such adjournment the legislature shall have enacted this compact.

C. This compact shall take effect when it has been enacted by the legislatures of two eligible states. However, subsections B and C of article 7 shall not take effect until Congress has by law consented to this compact. Every five years after such consent has been given, Congress may by law withdraw its consent.

D. A state which has become a party state by legislative enactment may withdraw by legislation repealing its enactment of this compact; but no such repeal shall take effect until two years after enactment of the repealing legislation. If the withdrawing state is a host state, any regional facility in that state shall remain available to receive low-level waste generated within the region until five years after the effective date of the withdrawal; provided, however, this provision shall not apply to the existing facility in Beatty, Nevada.

E. A party state may be excluded from this compact by a two-thirds' vote of the members representing the other party states, acting in a meeting, on the ground that the state to be excluded has failed to carry out its obligations under this compact. Such an exclusion may be terminated upon a two-thirds' vote of the members acting in a meeting.

ARTICLE 9

CONSTRUCTION AND SEVERABILITY

A. The provisions of this compact shall be broadly construed to carry out the purposes of the compact.

B. Nothing in this compact shall be construed to affect any judicial proceeding pending on the effective date of this compact.

C. If any part or application of this compact is held invalid, the remainder, or its application to other situations or persons, shall not be affected.



§ 24-60-2203. Legislative declaration

The general assembly hereby finds and declares that the provisions of this part 22 are necessary for the state to fulfill its responsibilities under the "Rocky Mountain Low-level Radioactive Waste Compact" set forth in section 24-60-2202.



§ 24-60-2204. Definitions

As used in sections 24-60-2205 to 24-60-2212, unless the context otherwise requires:

(1) "Department" means the department of public health and environment.

(2) "Facility" means a low-level radioactive waste facility capable of serving as a regional disposal or management site for low-level radioactive waste and which complies with the provisions of the "Rocky Mountain Low-level Radioactive Waste Compact" set forth in section 24-60-2202.

(3) "Low-level radioactive waste" means radioactive waste, other than:

(a) Waste generated as a result of defense activities of the federal government or federal research and development activities;

(b) High-level waste such as irradiated reactor fuel, liquid waste from reprocessing irradiated reactor fuel, or solids into which any such liquid waste has been converted;

(c) Waste material containing transuranic elements with contamination levels greater than ten nanocuries per gram of waste material;

(d) Byproduct material as defined in Section 11 e. (2) of the "Atomic Energy Act of 1954", as amended on November 8, 1978; or

(e) Wastes from mining, milling, smelting, or similar processing of ores and mineral-bearing material primarily for minerals other than radium.



§ 24-60-2205. Administration - application of other laws

(1) Except as otherwise provided in this part 22, the department shall be the agency responsible for administration of this part 22 on behalf of the state.

(2) Except as otherwise provided in this part 22, all facilities shall be subject to the provisions on radiation control set forth in part 1 of article 11 of title 25, C.R.S., and the provisions on solid wastes disposal sites and facilities set forth in part 1 of article 20 of title 30, C.R.S. The disposal of low-level radioactive waste made pursuant to this part 22 is not subject to the provisions of part 2 of article 11 of title 25, C.R.S.



§ 24-60-2206. Site recommendation by counties

(1) Prior to any action by the department for the assessment and evaluation of potential areas for a facility under section 24-60-2207, the department shall first cooperate with and provide counties in this state the opportunity to recommend facility sites within their boundaries. In making such recommendation, the board of county commissioners shall consider the factors set forth in section 24-60-2207 (1)(b) and shall provide reasonable opportunity for public comment.

(2) In making such recommendation, the board of county commissioners shall also consider comments from the department and the Rocky Mountain low-level radioactive waste board; except that the board of county commissioners shall make the final determination as to the designation of a facility site pursuant to part 1 of article 20 of title 30, C.R.S.

(3) Any person who proposes to operate a facility shall first apply, pursuant to part 1 of article 20 of title 30, C.R.S., for a certificate of designation to the board of county commissioners of the county in which the proposed facility site is located. Such site and facility shall be reviewed and approved by such board of county commissioners prior to the issuance of any license pursuant to part 1 of article 11 of title 25, C.R.S.

(4) If no board of county commissioners in this state recommends a facility site by January 1, 1984, the department may proceed to prepare its statewide assessment and evaluation and its alternative plan pursuant to section 24-60-2207.



§ 24-60-2207. Statewide assessment of facility sites

(1) For the protection of the public health and safety and without limiting or qualifying other applicable laws, rules, regulations, standards, or limitations pertaining to the control of radiation in this state, the department shall be granted the following additional authority concerning low-level radioactive waste:

(a) The department may acquire by gift, transfer, or purchase any and all lands, buildings, and grounds reasonably necessary for a regional low-level radioactive waste facility.

(b) To ensure that a suitable regional low-level radioactive waste facility is established, the department shall conduct a statewide assessment and evaluation of potential areas for the location of a facility. The assessment and evaluation shall consider all applicable federal and state laws and regulations and shall consider but need not be limited to the following factors:

(I) Physical and chemical characteristics of strata;

(II) Surface and subsurface hydrology;

(III) Topography and drainage;

(IV) Meteorology and climatology;

(V) Demography (including population density near the site);

(VI) Access routes and affected public roads;

(VII) Ecological impact;

(VIII) Relationship to local land use plans;

(IX) Ownership of real property.

(c) The department shall provide reasonable opportunity for public comment during the assessment and evaluation and shall afford interested persons an opportunity, at public hearing, to submit data and views orally or in writing on the potentially suitable areas. Subsequent to having conducted the assessment and evaluation, the department shall identify those areas determined as potentially suitable for a facility.

(d) The department shall not approve any facility for the disposal of low-level radioactive waste outside of the areas identified pursuant to this subsection (1) or an area recommended by a board of county commissioners under section 24-60-2206 unless the site applicant demonstrates to the satisfaction of the department that the proposed site is at least as technically suitable as the areas identified pursuant to this subsection (1).

(e) The department may, by lease or license, provide for the operation of facilities for the implementation of the purposes of this part 22. No facility may be licensed until designated pursuant to part 1 of article 20 of title 30, C.R.S., by the board of county commissioners of the county in which the proposed facility is to be located. In the event that no county has recommended a facility site or an application for such site has not been submitted by January 1, 1985, the department shall prepare an alternative plan for facility development. Said alternative plan shall be submitted to the general assembly no later than January 1, 1986, for review and approval. In the submission of an alternative plan to the general assembly, the department shall also request authority to acquire a site for a facility.

(f) The department shall require the posting of a bond or other surety by each licensee to assure the availability of funds to the state in the event of accident, abandonment, discontinuance of an operation, insolvency, or other inability of a lessee or licensee to meet the requirements of the department pursuant to article 11 of title 25, C.R.S., in providing for the safe operation, decommissioning, decontamination, and reclamation of a facility, or any circumstance which results in a potential radiation hazard.



§ 24-60-2208. State surcharge

(1) In addition to the fees authorized by section 25-11-103, C.R.S., the following surcharges shall be imposed on each licensed facility:

(a) The licensee shall be required to pay an annual fee to the county or municipality in which the facility is located, unless waived by the county or municipality. The amount of the fee shall be established by mutual agreement of the county or municipality and the licensee and may include, but not be limited to, the actual direct costs of increased burden on county or municipal services created by the facility, including the improvement and maintenance of roads and bridges, fire protection, law enforcement, monitoring by county or municipal health officials, and emergency preparation and response. The amount of the annual fee shall not exceed two percent of the annual gross revenue received by the facility and shall be reduced by the amount paid by the facility as a payment in lieu of taxes to county government pursuant to section 25-11-103 (7)(c), C.R.S. No licensee shall commence operations at a facility until the agreement for the annual fee is executed by the county or municipality and the licensee or such fee is waived by the county or municipality. In the event that the licensee fails to comply with the terms of the executed agreement, the board of county commissioners or the governing body of the municipality may petition the department to suspend the facility's license in the manner provided in article 4 of this title until the agreement has been fully complied with.

(b) Each licensee shall pay an additional surcharge of one percent of gross revenue received by the facility. The surcharge shall be paid quarterly, as accrued, to the department, which shall credit all such receipts in the general fund of the state.



§ 24-60-2209. Governor to appoint member to compact board

The governor shall appoint, with the consent of the senate, the Colorado member of the Rocky Mountain low-level radioactive waste board, and such member shall serve at the pleasure of the governor. The member shall receive no compensation for his services but shall be reimbursed for actual and necessary expenses incurred in the performance of his duties.



§ 24-60-2211. Coordination with other programs and agencies

The department shall coordinate the low-level radioactive waste program with all other programs within the department and with other local, state, or federal agencies as appropriate. For the purpose of administration and enforcement of matters pertaining to transportation and packaging as provided in this part 22, the department shall coordinate its activities with those of the public utilities commission.



§ 24-60-2212. Regulation of fees

(1) All rates, charges, and classifications made, demanded, or received in the operation of a licensed facility located in the state of Colorado shall be just and reasonable. Every unjust or unreasonable charge made, demanded, or received with respect to such operation is prohibited.

(2) The power and authority is hereby vested in the state board of health and it is hereby made the duty of the board in promoting public health and safety to adopt necessary rules and regulations to govern and regulate the rates, charges, and classifications of every facility in this state and to prevent unjust, unreasonable, and discriminatory rates, charges, and classifications of every such facility.

(3) (a) Under such rules and regulations as the state board of health may prescribe, any person operating a facility in this state shall file with the state board of health, at least sixty days prior to the proposed effective date and in such form and with such filing fee as the state board of health may designate, proposed schedules showing all rates, charges, and classifications collected or enforced or to be collected or enforced. Such rates, when effective, shall be posted and open to public inspection at the facility.

(b) The board shall make available for public inspection the filing and supporting information and provide reasonable public notice thereof.

(4) (a) Unless the board otherwise orders, no change shall be made in any rate, charge, or classification collected or enforced or to be collected or enforced by a facility except after sixty days of filing with the board. All filings shall be kept open for public inspection with new schedules stating plainly the changes to be made in the schedules then in force and the time when the changes will go into effect.

(b) The board shall not approve or disapprove a filing without a public hearing. If the board does not disapprove or schedule a hearing on a filing within sixty days of receipt by the board, the filing shall automatically become effective.

(c) During the sixty-day review period, the board may conclude that it is in the public interest to hold a public hearing, or an interested person may request a public hearing by so petitioning the board. Such hearings shall be held in the manner provided in article 4 of this title.

(5) (a) Whenever the board after a hearing upon its own motion or upon petition finds, based upon the record and investigation by the board, that the rates, charges, or classifications collected or enforced or to be collected or enforced by any facility are unjust, unreasonable, discriminatory, or violative of any provision of law or that such rates, charges, or classifications are insufficient, the board shall determine the just, reasonable, or sufficient rates, charges, classifications, rules, regulations, or practices to be thereafter observed and in force and shall fix the same by order of the board.

(b) The board has the power, after a hearing upon its own motion or upon complaint, to investigate a single rate, charge, classification, or practice or the entire schedule of rates, charges, classifications, or practices of any facility and to establish new rates, charges, classifications, or practices in lieu thereof.






Part 23 - Transfer or Exchange of Foreign Nationals Convicted of a Crime

§ 24-60-2301. Transfer or exchange of foreign nationals convicted of a crime - authorization by governor

If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which they are citizens or nationals, the governor may, on behalf of the state and subject to the terms of the treaty, authorize the executive director of the department of corrections to consent to the transfer or exchange of offenders and take any other action necessary to initiate the participation of this state in the treaty. Such transfer will not occur until the convicted offender is informed in his native language of his rights and of the procedures being followed.






Part 24 - Compact for Adoption Assistance and Interstate Medical and Adoption Subsidy Payments - Authorization

§ 24-60-2401. Legislative declaration

The general assembly hereby finds that it is desirable to find adoptive parents for children with special needs as specified in article 7 of title 26, C.R.S., to make payments in subsidization of the adoption of such children, and to protect the interests of such children throughout their minority. Pursuant to authorization contained in Title IV-E and Title XIX of the federal "Social Security Act", as amended, it is the intent of the general assembly to authorize the department of human services to enter into interstate compacts to address the problems arising for special needs children and their parents when they move to other states, or are residents of another state, and to facilitate the provision of medical and other necessary services for special needs children when the provision of services takes place in another state.



§ 24-60-2402. Definitions

As used in this part 24, unless the context otherwise requires:

(1) "Adoption assistance state" means the state that is signatory to an adoption assistance or adoption subsidy agreement in a particular case.

(2) "Residence state" means the state in which the child is a resident by virtue of the residence of his adoptive parents.

(3) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of or administered by the United States.



§ 24-60-2403. Compacts authorized

(1) Pursuant to authorization contained in Title IV-E and Title XIX of the federal "Social Security Act", as amended, the department of human services is hereby authorized to develop, participate in the development of, negotiate for, and enter into one or more interstate compacts on behalf of the state of Colorado with other states to implement the following purposes:

(a) The protection of children on behalf of whom adoption subsidy payments are being provided by the department of human services pursuant to article 7 of title 26, C.R.S.;

(b) The implementation of procedures for interstate payments in subsidization of adoption, including medical payments.

(2) When so entered into by the department of human services, any such compact shall have the force and effect of a law for so long as it shall remain in effect.



§ 24-60-2404. Contents of compact

(1) Any compact entered into by the department of human services pursuant to this part 24 shall contain the following general provisions:

(a) A provision making it available for joinder by all states;

(b) A provision or provisions for withdrawal from the compact upon written notice to the parties, with the effective date of withdrawal one year after the date of notice of withdrawal;

(c) A requirement that, upon withdrawal from the compact, the protections afforded by or pursuant to the compact by the withdrawing residence state continue in force for the duration of the adoption assistance for all special needs children and their adoptive parents who, on the effective date of withdrawal, are receiving adoption assistance or payments in subsidization of adoption from an adoption assistance state which is a party to the compact;

(d) (I) A requirement that each instance of adoption assistance or payments in subsidization of adoption to which the compact applies be authorized by a written adoption assistance agreement between the adoptive parents and the state child welfare agency of the adoption assistance state; and

(II) A requirement that any adoption assistance agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents and the adoption assistance state;

(e) Such other provisions as may be necessary to implement the administration of the compact.

(2) Any compact entered into by the department of human services pursuant to this part 24 shall contain and implement the following provisions regarding medical assistance:

(a) That a child with special needs who is residing in this state, who is the subject of an adoption assistance agreement with another state which is a party to the compact, shall be entitled to receive a medical assistance identification from this state upon filing with the department of health care policy and financing a certified copy of the adoption assistance agreement obtained from the adoption assistance state. The adoptive parents of such child shall be required at least annually to show that the agreement is still in force or has been renewed.

(b) That the department of health care policy and financing shall consider the holder of a medical assistance identification specified in paragraph (a) of this subsection (2) as any other holder of a medical assistance identification under the laws of this state and shall process and make payment on claims on account of such holder in the same manner and pursuant to the same conditions and procedures as for other recipients of medical assistance pursuant to articles 4, 5, and 6 of title 25.5, C.R.S.;

(c) That the department of human services shall provide coverage and benefits for a child with special needs, who is in another state, and who is covered by an agreement to make payments in subsidization of adoption entered into by the department of human services pursuant to article 7 of title 26, C.R.S., which coverage and benefits are not provided by the residence state, if any. In addition, that the adoptive parents of such special needs child, acting for the child, may submit evidence of payment for services or benefit amounts not payable in the residence state and shall be reimbursed therefor by the department of human services. However, the department of human services shall not make reimbursement for services or benefit amounts covered under any insurance or other third-party medical contract or arrangement held by the child or his adoptive parents. The additional coverages and benefit amounts specified in this paragraph (c) shall be for services for which no federal contribution is available, or which, if federally aided, are not provided by the residence state.

(d) That the submission of any claim for payment or reimbursement for services or benefits specified in this subsection (2), or the making of any statement in connection therewith, which claim or statement the maker knows or should know to be false, misleading, or fraudulent shall be subject to the provisions of section 26-1-127, C.R.S.;

(e) That a child with special needs who is the subject of an adoption assistance agreement with this state, who is residing in another state which is a party to the compact, shall receive medical assistance from the residence state under the conditions specified in paragraphs (a) and (b) of this subsection (2).



§ 24-60-2405. Rules and regulations

The department of human services and the department of health care policy and financing shall promulgate such rules and regulations, pursuant to section 24-4-103, as are necessary to implement the provisions of this part 24.






Part 25 - Multistate Highway Transportation Agreement

§ 24-60-2501. Short title

This part 25 shall be known and may be cited as the "Multistate Highway Transportation Agreement".



§ 24-60-2502. Execution of agreement

The general assembly hereby approves and the governor is authorized to enter into an agreement on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

ARTICLE 1

Findings and Purposes

SECTION 1. Finding. The participating jurisdictions find that:

(1) The expanding regional economy depends on expanding transportation capacity;

(2) Highway transportation is the major mode for movement of people and goods in the western states;

(3) Uniform application in the west of more adequate vehicle size and weight standards will result in a reduction of pollution, congestion, fuel consumption and related transportation costs which are necessary to permit increased productivity;

(4) Improvements in the highway operating environment, in vehicular safety, and in cooperative state administration and enforcement of state laws will each encourage a smoother flow of interstate commerce to the benefit of the regional economy;

(5) Repealed.

(6) The participating jurisdictions are most capable of developing vehicle size and weight standards most appropriate for the regional economy and transportation requirements, consistent with and in recognition of principles of highway safety. The participating jurisdictions are most capable of developing programs for cooperative state administration, commercial vehicle safety inspections and enforcement of state laws.

SECTION 2. Purposes. The purposes of this agreement are to:

(1) Adhere to the principle that each participating jurisdiction should have the freedom to develop vehicle size and weight standards that it determines to be most appropriate to its economy and highway system.

(2) Establish a system authorizing the operation of vehicles traveling between two (2) or more participating jurisdictions at more adequate size and weight standards.

(3) Promote uniformity among participating jurisdictions in vehicle size and weight standards on the basis of the objectives set forth in this agreement.

(4) Secure uniformity insofar as possible, of administrative procedures in the enforcement of recommended vehicle size and weight standards.

(5) Facilitate improvements in the highway operating environment, in vehicular safety, and in cooperative state administration and enforcement of state laws.

(6) Provide means for the encouragement and utilization of research which will facilitate the achievement of the foregoing purposes, with due regard for the findings set forth in Section 1 of this Article.

(7) Facilitate communication between legislators, state transportation administrators, and commercial industry representatives in addressing the emerging highway transportation issues in participating jurisdictions.

ARTICLE 2

Definitions

SECTION 1. As used in this agreement:

(1) "Cooperating committee" means a body composed of the designated representatives from the participating jurisdictions.

(1.5) "Designated representative" means a legislator, state agency official, or other person authorized under article 11 to represent the jurisdiction.

(2) "Jurisdiction" means a state of the United States or the District of Columbia.

(3) "Vehicle" means any vehicle as defined by statute to be subject to size and weight standards which operates in two or more participating jurisdictions.

ARTICLE 3

General Provisions

SECTION 1. Qualifications for membership. Participation in this agreement is open to jurisdictions which subscribe to the findings, purposes and objectives of this agreement and will seek legislation necessary to accomplish these objectives.

SECTION 2. Cooperation. The participating jurisdictions, working through their designated representatives, shall cooperate and assist each other in achieving the desired goals of this agreement pursuant to appropriate statutory authority.

SECTION 3. Effect of headings. Article and Section headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of any article or section hereof.

SECTION 4. Vehicle laws and regulations. This agreement shall not authorize the operation of a vehicle in any participating jurisdiction contrary to the laws or regulations thereof.

SECTION 5. Interpretation. The final decision regarding interpretation of questions at issue relating to this agreement shall be reached by unanimous joint action of the participating jurisdictions, acting through the designated representatives. Results of all such actions shall be placed in writing.

SECTION 6. Amendment. This agreement may be amended by unanimous joint action of the participating jurisdictions, acting through the officials thereof authorized to enter into this agreement, subject to the requirements of Section 4, Article 3. Any amendment shall be placed in writing and become a part hereof.

SECTION 7. Restrictions, conditions or limitations. Any jurisdiction entering this agreement shall provide each other participating jurisdiction with a list of any restriction, condition or limitation on the general terms of this agreement, if any.

SECTION 8. Additional jurisdictions. Additional jurisdictions may become members of this agreement by signing and accepting the terms of the agreement.

ARTICLE 4

Cooperating Committee

SECTION 1. Each participating jurisdiction shall have two designated representatives. Pursuant to Section 2, Article 3, the designated representatives of the participating jurisdictions shall constitute the cooperating committee which shall have the power to:

(1) Collect, correlate, analyze and evaluate information resulting or derivable from research and testing activities in relation to vehicle size and weight, safety, enforcement and related matters.

(2) Recommend and encourage the undertaking of research and testing in any aspect of vehicle size and weight, safety, enforcement and related matters when, in its collective judgment, appropriate or sufficient research or testing has not been undertaken.

(3) Recommend changes in law or policy with emphasis on compatibility of laws and uniformity of administrative rules or regulations which would promote effective governmental action or coordination in the field of vehicle size and weight, safety, enforcement and related matters.

(4) Recommend improvements in highway operation, in vehicular safety, and in state administration of highway transportation laws.

(5) Perform functions necessary to facilitate the purposes of this agreement.

SECTION 2. Each designated representative of a participating jurisdiction shall be entitled to one (1) vote only. No action of the committee shall be approved unless a majority of the total number of votes cast by the designated representatives of the participating jurisdictions are in favor thereof.

SECTION 3. The committee shall meet at least once annually. It shall elect, from its members, a chairman, a vice-chairman and a secretary. The committee may adopt bylaws to govern its activities.

SECTION 4. The committee shall submit annually to the legislature of each participating jurisdiction a report setting forth the work of the committee during the preceding year and including recommendations developed by the committee. The committee may submit such additional reports as it deems appropriate or desirable.

ARTICLE 5

Objectives of the Participating Jurisdictions

SECTION 1. Objectives. The participating jurisdictions hereby declare that:

(1) It is the objective of the participating jurisdictions to obtain more efficient and more economical transportation by motor vehicles between and among the participating jurisdictions by encouraging the adoption of standards that will, as minimums, allow the operation on all state highways, except those determined through engineering evaluation to be inadequate, with a single-axle weight of 20,000 pounds, a tandem-axle weight of 34,000 pounds, and a gross vehicle or combination weight of that resulting from application of the formula:

W = 500[(LN/N - 1) + 12N + 36] where

W = maximum weight in pounds carried on any group of two or more consecutive axles computed to nearest 500 pounds.-- L =distance in feet between the extremes of any group of two or more axles.-- N =number of axles in group under consideration.

(2) It is the further objective of the participating jurisdictions that the operation of a vehicle or combination of vehicles in interstate commerce according to the provisions of subsection (1) of this Section be authorized under special permit authority by each participating jurisdiction for vehicle combinations in excess of statutory weight of eighty thousand pounds or statutory lengths.

(3) It is the further objective of the participating jurisdictions to facilitate and expedite the operation of any vehicle or combination of vehicles between and among the participating jurisdictions under the provisions of subsection (1) or (2) of this Section, and to that end the participating jurisdictions hereby agree, through their designated representatives, to meet and cooperate in the consideration of vehicle size and weight related matters including, but not limited to, the development of: Uniform enforcement procedures; additional vehicle size and weight standards; uniform safety inspection standards; operational standards; agreements or compacts to facilitate regional application and administration of vehicle size and weight standards; uniform permit procedures; uniform application forms; rules for the operation of vehicles, including equipment requirements, driver qualifications, and operating practices; and such other matters as may be pertinent.

(4) The cooperating committee may recommend that the participating jurisdictions jointly secure congressional approval of this agreement, and specifically of the vehicle size and weight standards set forth in subsection (1) of this section.

(5) It is the further objective of the participating jurisdictions to:

(a) Establish transportation laws and rules to meet regional and economic needs and to promote an efficient, safe, and compatible transportation network;

(b) Develop standards that facilitate the most efficient and environmentally sound operation of vehicles on highways, consistent with and in recognition of principles of highway safety; and

(c) Establish programs to increase productivity and reduce congestion, fuel consumption, and related transportation costs and enhance air quality through the uniform application of state vehicle rules and laws.

(6) (Deleted by amendment, L. 2001, p. 710, § 6, effective August 8, 2001.)

ARTICLE 6

Entry Into Force and Withdrawal

SECTION 1. This agreement shall enter into force when enacted into law by any two (2) or more jurisdictions. Thereafter, this agreement shall become effective as to any other jurisdiction upon its enactment thereof, except as otherwise provided in Section 8, Article 3.

SECTION 2. Any participating jurisdiction may withdraw from this agreement by cancelling the same but no such withdrawal shall take effect until thirty (30) days after the designated representative of the withdrawing jurisdiction has given notice in writing of the withdrawal to all other participating jurisdictions.

ARTICLE 7

Construction and Severability

SECTION 1. This agreement shall be liberally construed so as to effectuate the purposes thereof.

SECTION 2. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any participating jurisdiction or the applicability thereto to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement shall not be affected thereby. If this agreement shall be held contrary to the constitution of any jurisdiction participating herein, the agreement shall remain in full force and effect as to the jurisdictions affected as to all severable matters.

ARTICLE 8

Filing of Documents

SECTION 1. A copy of this agreement, its amendments, and rules or regulations promulgated thereunder and interpretations thereof shall be filed in the highway department in each participating jurisdiction and shall be made available for review by interested parties.

ARTICLE 9

Existing Statutes Not Repealed

SECTION 1. All existing statutes prescribing weight and size standards and all existing statutes relating to special permits shall continue to be of force and effect until amended or repealed by law.

ARTICLE 10

State Government Departments Authorized to Cooperate with Cooperating Committees

SECTION 1. Within appropriations available therefor, the departments, agencies and officers of the government of this State shall cooperate with and assist the cooperating committee within the scope contemplated by Article 4, Section 1 (1) and (2) of the agreement. The departments, agencies and officers of the government of this State are authorized generally to cooperate with said cooperating committee.

ARTICLE 11

Selection of Designated Representatives

SECTION 1. The process for selecting the designated representatives to the cooperating committee shall be established by law under this section.

SECTION 2. The persons authorized to represent the state of Colorado as the designated representatives to the committee shall be the chairperson of the senate transportation committee and the chairperson of the house transportation committee, or a legislator or state agency official that the chairperson assigns.

SECTION 3. The transportation committee chairpersons in each house shall also designate one alternate designated representative, who shall also be a legislator or state agency official, to serve in their absence.

ARTICLE 12

Funding

SECTION 1. Funds for the administration of this agreement, including participation in the cooperating committee and the actual expenses of the designated representatives, shall be provided from the funds available to the Colorado state patrol for operating expenses and motor carrier safety and assistance program grants and shall be budgeted or expensed to the Colorado state patrol in furtherance of the administration of this agreement as determined appropriate.






Part 26 - Wildlife Violator Compact

§ 24-60-2601. Short title

This part 26 shall be known and may be cited as the "Wildlife Violator Compact".



§ 24-60-2602. Execution of compact

The general assembly hereby approves and the governor is authorized to enter into a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

ARTICLE I

Findings, Declaration of Policy, and Purpose

(a) The participating states find that:

(1) Wildlife resources are managed in trust by the respective states for the benefit of all residents and visitors.

(2) The protection of the wildlife resources of a state is materially affected by the degree of compliance with state statutes, laws, regulations, ordinances, and administrative rules relating to the management of such resources.

(3) The preservation, protection, management, and restoration of wildlife contributes immeasurably to the aesthetic, recreational, and economic aspects of such natural resources.

(4) Wildlife resources are valuable without regard to political boundaries; therefore, every person should be required to comply with wildlife preservation, protection, management, and restoration laws, ordinances, and administrative rules and regulations of the participating states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap, or possess wildlife.

(5) Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.

(6) The mobility of many wildlife law violators necessitates the maintenance of channels of communication among the various states.

(7) In most instances, a person who is cited for a wildlife violation in a state other than his home state:

(i) Is required to post collateral or a bond to secure appearance for a trial at a later date; or

(ii) Is taken into custody until the collateral or bond is posted; or

(iii) Is taken directly to court for an immediate appearance.

(8) The purpose of the enforcement practices set forth in paragraph (7) of this article is to ensure compliance with the terms of a wildlife citation by the cited person who, if permitted to continue on his way after receiving the citation, could return to his home state and disregard his duty under the terms of the citation.

(9) In most instances, a person receiving a wildlife citation in his home state is permitted to accept the citation from the officer at the scene of the violation and immediately continue on his way after agreeing or being instructed to comply with the terms of the citation.

(10) The practices described in paragraph (7) of this article cause unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial, or pay a fine, and thus is compelled to remain in custody until some alternative arrangement is made.

(11) The enforcement practices described in paragraph (7) of this article consume an undue amount of law enforcement time.

(b) It is the policy of the participating states to:

(1) Promote compliance with the statutes, laws, ordinances, regulations, and administrative rules relating to management of wildlife resources in their respective states.

(2) Recognize the suspension of wildlife license privileges of any person whose license privileges have been suspended by a participating state and treat such suspension as if it had occurred in their state.

(3) Allow a violator, except as provided in paragraph (b) of article III, to accept a wildlife citation and, without delay, proceed on his way, whether or not a resident of the state in which the citation was issued, provided that the violator's home state is party to this compact.

(4) Report to the appropriate participating state, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state.

(5) Allow the home state to recognize and treat convictions recorded against its residents, which convictions occurred in a participating state, as though they had occurred in the home state.

(6) Extend cooperation to its fullest extent among the participating states for enforcing compliance with the terms of a wildlife citation issued in one participating state to a resident of another participating state.

(7) Maximize effective use of law enforcement personnel and information.

(8) Assist court systems in the efficient disposition of wildlife violations.

(c) The purpose of this compact is to:

(1) Provide a means through which participating states may join in a reciprocal program to effectuate the policies enumerated in paragraph (b) of this article in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of wildlife violators operating within participating states in recognition of the violator's right to due process and the sovereign status of a participating state.

ARTICLE II

Definitions

As used in this compact, unless the context requires otherwise:

(a) "Citation" means any summons, complaint, summons and complaint, ticket, penalty assessment, or other official document issued to a person by a wildlife officer or other peace officer for a wildlife violation which contains an order requiring the person to respond.

(b) "Collateral" means any cash or other security deposited to secure an appearance for trial in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation.

(c) "Compliance" with respect to a citation means the act of answering a citation through an appearance in a court or tribunal, or through the payment of fines, costs, and surcharges, if any.

(d) "Conviction" means a conviction, including any court conviction, for any offense related to the preservation, protection, management, or restoration of wildlife which is prohibited by state statute, law, regulation, ordinance, or administrative rule, and such conviction shall also include the forfeiture of any bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, the payment of a penalty assessment, a plea of nolo contendere and the imposition of a deferred or suspended sentence by the court.

(e) "Court" means a court of law, including magistrate's court and the justice of the peace court.

(f) "Home state" means the state of primary residence of a person.

(g) "Issuing state" means the participating state which issues a wildlife citation to the violator.

(h) "License" means any license, permit, or other public document which conveys to the person to whom it was issued the privilege of pursuing, possessing, or taking any wildlife regulated by statute, law, regulation, ordinance, or administrative rule of a participating state.

(i) "Licensing authority" means the department or division within each participating state which is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.

(j) "Participating state" means any state which enacts legislation to become a member of this wildlife compact.

(k) "Personal recognizance" means an agreement by a person made at the time of issuance of the wildlife citation that such person will comply with the terms of the citation.

(l) "State" means any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Provinces of Canada, and other countries.

(m) "Suspension" means any revocation, denial, or withdrawal of any or all license privileges, including the privilege to apply for, purchase, or exercise the benefits conferred by any license.

(n) "Terms of the citation" means those conditions and options expressly stated upon the citation.

(o) "Wildlife" means all species of animals including, but not limited to, mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans, which are defined as "wildlife" and are protected or otherwise regulated by statute, law, regulation, ordinance, or administrative rule in a participating state. Species included in the definition of "wildlife" vary from state to state and determination of whether a species is "wildlife" for the purposes of this compact shall be based on local law.

(p) "Wildlife law" means any statute, law, regulation, ordinance, or administrative rule developed and enacted for the management of wildlife resources and the uses thereof.

(q) "Wildlife officer" means any individual authorized by a participating state to issue a citation for a wildlife violation.

(r) "Wildlife violation" means any cited violation of a statute, law, regulation, ordinance, or administrative rule developed and enacted for the management of wildlife resources and the uses thereof.

ARTICLE III

Procedures for Issuing State

(a) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a participating state in the same manner as though the person were a resident of the issuing state and shall not require such person to post collateral to secure appearance, subject to the exceptions noted in paragraph (b) of this article, if the officer receives the recognizance of such person that he will comply with the terms of the citation.

(b) Personal recognizance is acceptable (1) if not prohibited by local law or the compact manual and (2) if the violator provides adequate proof of identification to the wildlife officer.

(c) Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the participating state in which the wildlife citation was issued. The report shall be made in accordance with procedures specified by the issuing state and shall contain information as specified in the compact manual as minimum requirements for effective processing by the home state.

(d) Upon receipt of the report of conviction or noncompliance pursuant to paragraph (c) of this article, the licensing authority of the issuing state shall transmit to the licensing authority of the home state of the violator the information in form and content as prescribed in the compact manual.

ARTICLE IV

Procedure for Home State

(a) Upon receipt of a report from the licensing authority of the issuing state reporting the failure of a violator to comply with the terms of a citation, the licensing authority of the home state shall notify the violator and shall initiate a suspension action in accordance with the home state's suspension procedures and shall suspend the violator's license privileges until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards will be accorded.

(b) Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter such conviction in its records and shall treat such conviction as though it occurred in the home state for the purposes of the suspension of license privileges.

(c) The licensing authority of the home state shall maintain a record of actions taken and shall make reports to issuing states as provided in the compact manual.

ARTICLE V

Reciprocal Recognition of Suspension

(a) All participating states shall recognize the suspension of license privileges of any person by any participating state as though the violation resulting in the suspension had occurred in their state and could have been the basis for suspension of license privileges in their state.

(b) Each participating state shall communicate suspension information to other participating states in form and content as contained in the compact manual.

ARTICLE VI

Applicability of Other Laws

(a) Except as expressly required by provisions of this compact, nothing herein shall be construed to affect the right of any participating state to apply any of its laws relating to license privileges to any person or circumstance or to invalidate or prevent any agreement or other cooperative arrangement between a participating state and a nonparticipating state concerning wildlife law enforcement.

ARTICLE VII

Compact Administrator Procedures

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board shall be composed of one representative from each of the participating states to be known as the compact administrator. The compact administrator shall be appointed by the head of the licensing authority of each participating state and shall serve and be subject to removal in accordance with the laws of the state he represents. A compact administrator may provide for the discharge of his duties and the performance of his functions as a board member by an alternate. An alternate shall not be entitled to serve unless written notification of his identity has been given to the board.

(b) Each member of the board of compact administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of the board's votes are cast in favor thereof. Action by the board shall be only at a meeting at which a majority of the participating states are represented.

(c) The board shall elect annually from its membership a chairman and vice-chairman.

(d) The board shall adopt bylaws not inconsistent with the provisions of this compact or the laws of a participating state for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board may accept for any of its purposes and functions under this compact any and all donations and grants of moneys, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any governmental agency, and may receive, utilize and dispose of same.

(f) The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, individual, firm, or corporation, or any private nonprofit organization or institution.

(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in a compact manual.

ARTICLE VIII

Entry into Compact and Withdrawal

(a) This compact shall become effective at such time as it is adopted in a substantially similar form by two or more states.

(b) (1) Entry into the compact shall be made by resolution of ratification executed by the authorized officials of the applying state and submitted to the chairman of the board.

(2) The resolution shall substantially be in the form and content as provided in the compact manual and shall include the following:

(i) A citation of the authority from which the state is empowered to become a party to this compact;

(ii) An agreement of compliance with the terms and provisions of this compact; and

(iii) An agreement that compact entry is with all states participating in the compact and with all additional states legally becoming a party to the compact.

(3) The effective date of entry shall be specified by the applying state but shall not be less than sixty days after notice has been given (a) by the chairman of the board of the compact administrators or (b) by the secretariat of the board to each participating state that the resolution from the applying state has been received.

(c) A participating state may withdraw from participation in this compact by official written notice to each participating state, but withdrawal shall not become effective until ninety days after the notice of withdrawal is given. The notice shall be directed to the compact administrator of each member state. No withdrawal of any state shall affect the validity of this compact as to the remaining participating states.

ARTICLE IX

Amendments to the Compact

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairman of the board of compact administrators and shall be initiated by one or more participating states.

(b) Adoption of an amendment shall require endorsement by all participating states and shall become effective thirty days after the date of the last endorsement.

(c) Failure of a participating state to respond to the compact chairman within one hundred twenty days after receipt of a proposed amendment shall constitute endorsement thereof.

ARTICLE X

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States, or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the validity of the remainder of this compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any participating state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the participating state affected as to all severable matters.

ARTICLE XI

Title

This compact shall be known as the "Wildlife Violator Compact".



§ 24-60-2603. Licensing authority - definition

As used in the compact, the term "licensing authority", with reference to this state, means the division of parks and wildlife of the department of natural resources. The director of the division of parks and wildlife shall furnish to the appropriate authorities of the participating states any information or documents reasonably necessary to facilitate the administration of the compact.



§ 24-60-2604. Compact administrator - expenses

The compact administrator provided for in article VII of the "Wildlife Violator Compact" shall not be entitled to any additional compensation for his service as such administrator but shall be entitled to expenses incurred in connection with his duties and responsibilities as such administrator in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.






Part 27 - National Crime Prevention and Privacy Compact

§ 24-60-2701. Short title

This part 27 shall be known and may be cited as the "National Crime Prevention and Privacy Compact".



§ 24-60-2702. Execution of compact

The general assembly hereby approves and the governor is authorized to enter into a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

The Contracting Parties agree to the following:

OVERVIEW

(a) In General. This Compact organizes an electronic information sharing system among the Federal Government and the States to exchange criminal history records for noncriminal justice purposes authorized by Federal or State law, such as background checks for governmental licensing and employment.

(b) Obligations of Parties. Under this Compact, the FBI and the Party States agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the Federal Government and to Party States for authorized purposes. The FBI shall also manage the Federal data facilities that provide a significant part of the infrastructure for the system.

ARTICLE I -- DEFINITIONS

In this Compact:

(1) Attorney general. The term "Attorney General" means the Attorney General of the United States.

(2) Compact officer. The term "Compact officer" means:

(A) With respect to the Federal Government, an official so designated by the Director of the FBI; and

(B) With respect to a Party State, the chief administrator of the State's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.

(3) Council. The term "Council" means the Compact Council established under Article VI.

(4) Criminal history records. The term "criminal history records":

(A) Means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release; and

(B) Does not include identification information such as fingerprint records if such information does not indicate involvement of the individual with the criminal justice system.

(5) Criminal history record repository. The term "criminal history record repository" means the state agency designated by the Governor or other appropriate executive official or the legislature of a State to perform centralized record-keeping functions for criminal history records and services in the State.

(6) Criminal justice. The term "criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.

(7) Criminal justice agency. The term "criminal justice agency":

(A) Means:

(i) Courts; and

(ii) A governmental agency or any subunit thereof that:

(I) Performs the administration of criminal justice pursuant to a statute or Executive order; and

(II) Allocates a substantial part of its annual budget to the administration of criminal justice; and

(B) Includes Federal and State inspectors general offices.

(8) Criminal justice services. The term "criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

(9) Criterion offense. The term "criterion offense" means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI.

(10) Direct access. The term "direct access" means access to the National Identification Index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.

(11) Executive order. The term "Executive order" means an order of the President of the United States or the chief executive officer of a State that has the force of law and that is promulgated in accordance with applicable law.

(12) FBI. The term "FBI" means the Federal Bureau of Investigation.

(13) Interstate identification system. The term "Interstate Identification Index System" or "III System":

(A) Means the cooperative Federal-State system for the exchange of criminal history records; and

(B) Includes the National Identification Index, the National Fingerprint File and, to the extent of their participation in such system, the criminal history record repositories of the States and the FBI.

(14) National fingerprint file. The term "National Fingerprint File" means a database of fingerprints, or other uniquely personal identifying information, relating to an arrested or charged individual maintained by the FBI to provide positive identification of record subjects indexed in the III System.

(15) National identification index. The term "National Identification Index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System.

(16) National indices. The term "National indices" means the National Identification Index and the National Fingerprint File.

(17) Nonparty state. The term "Nonparty State" means a State that has not ratified this Compact.

(18) Noncriminal justice purposes. The term "noncriminal justice purposes" means uses of criminal history records for purposes authorized by Federal or State law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.

(19) Party state. The term "Party State" means a State that has ratified this Compact.

(20) Positive identification. The term "positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System. Identifications based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification.

(21) Sealed record information. The term "sealed record information" means:

(A) With respect to adults, that portion of a record that is:

(i) Not available for criminal justice uses;

(ii) Not supported by fingerprints or other accepted means of positive identification; or

(iii) Subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a Federal or State statute that requires action on a sealing petition filed by a particular record subject; and

(B) With respect to juveniles, whatever each State determines is a sealed record under its own law and procedure.

(22) State. The term "State" means any State, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

ARTICLE II -- PURPOSES

The purposes of this Compact are to:

(1) Provide a legal framework for the establishment of a cooperative Federal-State system for the interstate and Federal-State exchange of criminal history records for noncriminal justice uses;

(2) Require the FBI to permit use of the National Identification Index and the National Fingerprint File by each Party State, and to provide, in a timely fashion, Federal and State criminal history records to requesting States, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(3) Require Party States to provide information and records for the National Identification Index and the National Fingerprint File and to provide criminal history records, in a timely fashion, to criminal history record repositories of other States and the Federal Government for noncriminal justice purposes, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(4) Provide for the establishment of a Council to monitor III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and

(5) Require the FBI and each Party State to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

ARTICLE III -- RESPONSIBILITIES OF COMPACT PARTIES

(a) FBI Responsibilities. The Director of the FBI shall:

(1) Appoint an FBI Compact officer who shall:

(A) Administer this Compact within the Department of Justice and among Federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V (c);

(B) Ensure that Compact provisions and rules, procedures, and standards prescribed by the Council under Article VI are complied with by the Department of Justice and the Federal agencies and other agencies and organizations referred to in Article III (a)(1)(A); and

(C) Regulate the use of records received by means of the III System from Party States when such records are supplied by the FBI directly to other Federal agencies;

(2) Provide to Federal agencies and to State criminal history record repositories, criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including:

(A) Information from Nonparty States; and

(B) Information from Party States that is available from the FBI through the III System, but is not available from the Party State through the III System;

(3) Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV, and ensure that the exchange of such records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(4) Modify or enter into user agreements with Nonparty State criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(b) State Responsibilities. Each Party State shall:

(1) Appoint a Compact officer who shall:

(A) Administer this Compact within that State;

(B) Ensure that Compact provisions and rules, procedures, and standards established by the Council under Article VI are complied with in the State; and

(C) Regulate the in-State use of records received by means of the III System from the FBI or from other Party States;

(2) Establish and maintain a criminal history record repository, which shall provide:

(A) Information and records for the National Identification Index and the National Fingerprint File; and

(B) The State's III System-indexed criminal history records for noncriminal justice purposes described in Article IV;

(3) Participate in the National Fingerprint File; and

(4) Provide and maintain telecommunications links and related equipment necessary to support the services set forth in this Compact.

(c) Compliance With III System Standards. In carrying out their responsibilities under this Compact, the FBI and each Party State shall comply with III System rules, procedures, and standards duly established by the Council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.

(d) Maintenance of Record Services. (1) Use of the III System for noncriminal justice purposes authorized in this Compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(2) Administration of Compact provisions shall not reduce the level of service available to authorized noncriminal justice users on the effective date of this Compact.

ARTICLE IV -- AUTHORIZED RECORD DISCLOSURES

(a) State Criminal History Record Repositories. To the extent authorized by section 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), the FBI shall provide on request criminal history records (excluding sealed records) to State criminal history record repositories for noncriminal justice purposes allowed by Federal statute, Federal Executive order, or a State statute that has been approved by the Attorney General and that authorizes national indices checks.

(b) Criminal Justice Agencies and Other Governmental or Nongovernmental Agencies. The FBI, to the extent authorized by section 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), and State criminal history record repositories shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by Federal statute, Federal Executive order, or a State statute that has been approved by the Attorney General, that authorizes national indices checks.

(c) Procedures. Any record obtained under this Compact may be used only for the official purposes for which the record was requested. Each Compact officer shall establish procedures, consistent with this Compact, and with rules, procedures, and standards established by the Council under Article VI, which procedures shall protect the accuracy and privacy of the records, and shall:

(1) Ensure that records obtained under this Compact are used only by authorized officials for authorized purposes;

(2) Require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(3) Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official.

ARTICLE V -- RECORD REQUEST PROCEDURES

(a) Positive Identification. Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(b) Submission of State Requests. Each request for a criminal history record check utilizing the national indices made under any approved State statute shall be submitted through that State's criminal history record repository. A State criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if such request is transmitted through another State criminal history record repository or the FBI.

(c) Submission of Federal Requests. Each request for criminal history record checks utilizing the national indices made under Federal authority shall be submitted through the FBI or, if the State criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the State in which such request originated. Direct access to the National Identification Index by entities other than the FBI and State criminal history records repositories shall not be permitted for noncriminal justice purposes.

(d) Fees. A State criminal history record repository or the FBI:

(1) May charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(2) May not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(e) Additional Search. (1) If a State criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices.

(2) If, with respect to a request forwarded by a State criminal history record repository under paragraph (1), the FBI positively identifies the subject as having a III System-indexed record or records:

(A) The FBI shall so advise the State criminal history record repository; and

(B) The State criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other State criminal history record repositories.

ARTICLE VI -- ESTABLISHMENT OF COMPACT COUNCIL

(a) Establishment. (1) In General. There is established a council to be known as the "Compact Council", which shall have the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.

(2) Organization. The Council shall:

(A) Continue in existence as long as this Compact remains in effect;

(B) Be located, for administrative purposes, within the FBI; and

(C) Be organized and hold its first meeting as soon as practicable after the effective date of this Compact.

(b) Membership. The Council shall be composed of 15 members, each of whom shall be appointed by the Attorney General, as follows:

(1) Nine members, each of whom shall serve a 2-year term, who shall be selected from among the Compact officers of Party States based on the recommendation of the Compact officers of all Party States, except that, in the absence of the requisite number of Compact officers available to serve, the chief administrators of the criminal history record repositories of Nonparty States shall be eligible to serve on an interim basis.

(2) Two at-large members, nominated by the Director of the FBI, each of whom shall serve a 3-year term, of whom:

(A) One shall be a representative of the criminal justice agencies of the Federal Government and may not be an employee of the FBI; and

(B) One shall be a representative of the noncriminal justice agencies of the Federal Government.

(3) Two at-large members, nominated by the Chairman of the Council, once the Chairman is elected pursuant to Article VI (c), each of whom shall serve a 3-year term, of whom:

(A) One shall be a representative of State or local criminal justice agencies; and

(B) One shall be a representative of State or local noncriminal justice agencies.

(4) One member, who shall serve a 3-year term, and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board.

(5) One member, nominated by the Director of the FBI, who shall serve a 3-year term, and who shall be an employee of the FBI.

(c) Chairman and Vice Chairman. (1) In General. From its membership, the Council shall elect a Chairman and a Vice Chairman of the Council, respectively. Both the Chairman and Vice Chairman of the Council:

(A) Shall be a Compact officer, unless there is no Compact officer on the Council who is willing to serve, in which case the Chairman may be an at-large member; and

(B) Shall serve a 2-year term and may be reelected to only 1 additional 2-year term.

(2) Duties of Vice Chairman. The Vice Chairman of the Council shall serve as the Chairman of the Council in the absence of the Chairman.

(d) Meetings. (1) In General. The Council shall meet at least once each year at the call of the Chairman. Each meeting of the Council shall be open to the public. The Council shall provide prior public notice in the Federal Register of each meeting of the Council, including the matters to be addressed at such meeting.

(2) Quorum. A majority of the Council or any committee of the Council shall constitute a quorum of the Council or of such committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(e) Rules, Procedures, and Standards. The Council shall make available for public inspection and copying at the Council office within the FBI, and shall publish in the Federal Register, any rules, procedures, or standards established by the Council.

(f) Assistance From FBI. The Council may request from the FBI such reports, studies, statistics, or other information or materials as the Council determines to be necessary to enable the Council to perform its duties under this Compact. The FBI, to the extent authorized by law, may provide such assistance or information upon such a request.

(g) Committees. The Chairman may establish committees as necessary to carry out this Compact and may prescribe their membership, responsibilities, and duration.

ARTICLE VII -- RATIFICATION OF COMPACTThis Compact shall take effect upon being entered into by 2 or more States as between those States and the Federal Government. Upon subsequent entering into this Compact by additional States, it shall become effective among those States and the Federal Government and each Party State that has previously ratified it. When ratified, this Compact shall have the full force and effect of law within the ratifying jurisdictions. The form of ratification shall be in accordance with the laws of the executing State.

ARTICLE VIII -- MISCELLANEOUS PROVISIONS

(a) Relation of Compact to Certain FBI Activities. Administration of this Compact shall not interfere with the management and control of the Director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(b) No Authority for Nonappropriated Expenditures. Nothing in this Compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.

(c) Relating to Public Law 92-544. Nothing in this Compact shall diminish or lessen the obligations, responsibilities, and authorities of any State, whether a Party State or a Nonparty State, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the Council under Article VI (a), regarding the use and dissemination of criminal history records and information.

ARTICLE IX -- RENUNCIATION

(a) In General. This Compact shall bind each Party State until renounced by the Party State.

(b) Effect. Any renunciation of this Compact by a Party State shall:

(1) Be effected in the same manner by which the Party State ratified this Compact; and

(2) Become effective 180 days after written notice of renunciation is provided by the Party State to each other Party State and to the Federal Government.

ARTICLE X -- SEVERABILITY

The provisions of this Compact shall be severable, and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any participating State, or to the Constitution of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If a portion of this Compact is held contrary to the constitution of any Party State, all other portions of this Compact shall remain in full force and effect as to the remaining Party States and in full force and effect as to the Party State affected, as to all other provisions.

ARTICLE XI -- ADJUDICATION OF DISPUTES(a) In General. The Council shall:

(1) Have initial authority to make determinations with respect to any dispute regarding:

(A) Interpretation of this Compact;

(B) Any rule or standard established by the Council pursuant to Article V; and

(C) Any dispute or controversy between any parties to this Compact; and

(2) Hold a hearing concerning any dispute described in paragraph (1) at a regularly scheduled meeting of the Council and only render a decision based upon a majority vote of the members of the Council. Such decision shall be published pursuant to the requirements of Article VI (e).

(b) Duties of FBI. The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, maintain system policy and standards, protect the accuracy and privacy of records, and to prevent abuses, until the Council holds a hearing on such matters.

(c) Right of Appeal. The FBI or a Party State may appeal any decision of the Council to the Attorney General, and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this Compact. Any suit arising under this Compact and initiated in a State court shall be removed to the appropriate district court of the United States in the manner provided by section 1446 of title 28, United States Code, or other statutory authority.






Part 28 - Compact for the Supervision of Adult Offenders

§ 24-60-2801. Short title

This part 28 shall be known and may be cited as the "Interstate Compact for Adult Offender Supervision".



§ 24-60-2802. Execution of compact

The general assembly hereby approves and the governor is authorized to enter into a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

ARTICLE I PURPOSE (a) The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the by-laws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and, when necessary, return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the "Crime Control Act", 4 U.S.C. sec. 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

(b) It is the purpose of this compact and the interstate commission created hereunder, through means of joint and cooperative action among the compacting states: To provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits, and obligations of the compact among the compacting states.

(c) In addition, this compact will: Create an interstate commission that will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

(d) The compacting states recognize that there is no right of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and by-laws and rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and are therefore public business.

ARTICLE II DEFINITIONS (a) As used in this compact, unless the context clearly requires a different construction:

(1) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(2) "By-laws" means those by-laws established by the interstate commission for its governance or for directing or controlling the interstate commission's actions or conduct.

(3) "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the interstate commission, and policies adopted by the state council under this compact.

(4) "Compacting state" means any state that has enacted the enabling legislation for this compact.

(5) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(6) "Interstate commission" means the interstate commission for adult offender supervision established by this compact.

(7) "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

(8) "Non-compacting state" means any state that has not enacted the enabling legislation for this compact.

(9) "Offender" means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(10) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

(11) "Rules" means acts of the interstate commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the interstate commission, which shall have the force and effect of law in the compacting states.

(12) "State" means a state of the United States, the District of Columbia, and any other territorial possessions of the United States.

(13) "State council" means the resident members of the state council for interstate adult offender supervision created by each state under Article IV of this compact.

ARTICLE III THE COMPACT COMMISSION (a) The compacting states hereby create the interstate commission for adult offender supervision. The interstate commission shall be a body corporate and a joint agency of the compacting states. The interstate commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The interstate commission shall consist of commissioners selected and appointed by resident members of a state council for interstate adult offender supervision for each state. In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners but who are members of interested organizations. Such non-commissioner members shall include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All non-commissioner members of the interstate commission shall be ex-officio (nonvoting) members. The interstate commission may provide in its by-laws for such additional, ex-officio, nonvoting members as it deems necessary.

(c) Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the interstate commission.

(d) The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven (27) or more compacting states, shall call additional meetings. Public notice shall be given of all meetings, and meetings shall be open to the public.

(e) The interstate commission shall establish an executive committee which shall include commission officers, members, and others as shall be determined by the by-laws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking and amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and interstate commission staff; administers enforcement and compliance with the provisions of the compact and its by-laws and as directed by the interstate commission; and performs other duties as directed by the interstate commission or set forth in the by-laws.

ARTICLE IV THE STATE COUNCIL (a) Each member state shall create a state council for interstate adult offender supervision which shall be responsible for the appointment of the commissioner who shall serve on the interstate commission from that state. Each state council shall appoint as its commissioner the compact administrator from that state to serve on the interstate commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators.

(b) Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the state council or by the governor in consultation with the legislature and the judiciary.

(c) In addition to appointment of its commissioner to the national interstate commission, each state council shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by each member state, including but not limited to development of policy concerning operations and procedures of the compact within that state.

ARTICLE V POWERS AND DUTIES OF THE INTERSTATE COMMISSION (a) The interstate commission shall have the following powers:

(1) To adopt a seal and suitable by-laws governing the management and operation of the interstate commission;

(2) To promulgate rules that shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3) To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and rules promulgated by the interstate commission;

(4) To enforce compliance with compact provisions, interstate commission rules, and by-laws using all necessary and proper means, including but not limited to the use of the judicial process;

(5) To establish and maintain offices;

(6) To purchase and maintain insurance and bonds;

(7) To borrow, accept, or contract for services of personnel, including but not limited to members and their staffs;

(8) To establish and appoint committees and hire staff that it deems necessary for the carrying out of its functions, including but not limited to an executive committee as required by Article III which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of the same;

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(13) To establish a budget and make expenditures and levy dues as provided in Article X of this compact;

(14) To sue and be sued;

(15) To provide for dispute resolution among compacting states;

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission.

(18) To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity;

(19) To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION (a) By-laws. The interstate commission, by a majority of the members, within twelve months of the first interstate commission meeting, shall adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including but not limited to:

(1) Establishing the fiscal year of the interstate commission;

(2) Establishing an executive committee and such other committees as may be necessary and providing reasonable standards and procedures:

(i) For the establishment of committees; and

(ii) Governing any general or specific delegation of any authority or function of the interstate commission;

(3) Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting;

(4) Establishing the titles and responsibilities of the officers of the interstate commission;

(5) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission. Notwithstanding any civil service or other similar laws of any compacting state, the by-laws shall exclusively govern the personnel policies and programs of the interstate commission;

(6) Providing a mechanism for winding up the operations of the interstate commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of its debts and obligations;

(7) Providing transition rules for "start up" administration of the compact; and

(8) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(b) Officers and staff. (1) The interstate commission, by a majority of the members, shall elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the by-laws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

(2) The interstate commission, through its executive committee, shall appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission and hire and supervise such other staff as may be authorized by the interstate commission, but shall not be a member.

(c) Corporate records of the interstate commission. The interstate commission shall maintain its corporate books and records in accordance with the by-laws.

(d) Qualified immunity, defense, and indemnification. (1) The members, officers, executive director, and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities; provided that nothing in this paragraph (d) shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The interstate commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the interstate commission's representatives or employees, in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of such person.

(3) The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee, or employees or the interstate commission's representatives or employees harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII ACTIVITIES OF THE INTERSTATE COMMISSION (a) The interstate commission shall meet and take such actions as are consistent with the provisions of this compact.

(b) Except as otherwise provided in this compact and unless a greater percentage is required by the by-laws, in order to constitute an act of the interstate commission, such act shall have been taken at a meeting of the interstate commission and shall have received an affirmative vote of a majority of the members present.

(c) Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

(d) The interstate commission shall meet at least once during each calendar year. The chairperson of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(e) The interstate commission's by-laws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(f) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act", 5 U.S.C. sec. 552b, as may be amended. The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the interstate commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigatory records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating, or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

(9) Specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or proceeding.

(g) For every meeting closed pursuant to this provision, the interstate commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public and shall reference each relevant provision authorizing closure of the meeting. The interstate commission shall keep minutes that shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(h) The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its by-laws and rules which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.

ARTICLE VIII RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION (a) The interstate commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact, including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

(b) Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal "Administrative Procedure Act", 5 U.S.C.S. sec. 551 et seq., and the federal "Advisory Committee Act", 5 U.S.C.S. app. 2, sec. 1 et seq., as may be amended (hereinafter "APA"). All rules and amendments shall become binding as of the date specified in each rule or amendment.

(c) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

(d) When promulgating a rule, the interstate commission shall:

(1) Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule;

(2) Allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available;

(3) Provide an opportunity for an informal hearing; and

(4) Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record. Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal District Court where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence, as defined in the APA, in the rulemaking record, the court shall hold the rule unlawful and set it aside. Subjects to be addressed within twelve months after the first meeting must at a minimum include:

(i) Notice to victims and opportunity to be heard;

(ii) Offender registration and compliance;

(iii) Violations and returns;

(iv) Transfer procedures and forms;

(v) Eligibility for transfer;

(vi) Collection of restitution and fees from offenders;

(vii) Data collection and reporting;

(viii) The level of supervision to be provided by the receiving state;

(ix) Transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact;

(x) Mediation, arbitration, and dispute resolution.

(e) The existing rules governing the operation of the previous compact superceded by this act shall be null and void twelve (12) months after the first meeting of the interstate commission created hereunder.

(f) Upon determination by the interstate commission that an emergency exists, it may promulgate an emergency rule that shall become effective immediately upon adoption; provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety (90) days after the effective date of the rule.

ARTICLE IX OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION (a) Oversight. (1) The interstate commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

(b) Dispute resolution. (1) The compacting states shall report to the interstate commission on issues or activities of concern to them and cooperate with and support the interstate commission in the discharge of its duties and responsibilities.

(2) The interstate commission shall attempt to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and non-compacting states.

(3) The interstate commission shall enact a by-law or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(c) Enforcement. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII (b) of this compact.

ARTICLE X FINANCE (a) The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(b) The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(c) The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same, nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XI COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT (a) Any state, as defined in Article II of this compact, is eligible to become a compacting state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five (35) of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth (35th) jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of non-member states or their designees will be invited to participate in interstate commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(c) Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT (a) Withdrawal. (1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute that enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

(b) Default. (1) If the interstate commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the by-laws, or any duly promulgated rules, the interstate commission may impose any or all of the following penalties:

(i) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission;

(ii) Remedial training and technical assistance as directed by the interstate commission;

(iii) Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted. Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice or chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council.

(2) The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, interstate commission by-laws, or duly promulgated rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default. The interstate commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

(3) The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

(c) Judicial enforcement. The interstate commission, by majority vote of the members, may initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules, and by-laws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney fees.

(d) Dissolution of compact. (1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be wound up and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XIII SEVERABILITY AND CONSTRUCTION (a) The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV BINDING EFFECT OF COMPACT AND OTHER LAWS (a) Other laws. (1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

(b) Binding effect of the compact. (1) All lawful actions of the interstate commission, including all rules and by-laws promulgated by the interstate commission, are binding upon the compacting states.

(2) All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the interstate commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.



§ 24-60-2803. Limitation on assessment

Notwithstanding the provisions of section (b) of article (X) of section 24-60-2802, the state shall not pay an assessment or shall reduce the amount of its assessment so that the total collected from the annual assessment does not exceed two million five hundred thousand dollars for any single fiscal year, annually adjusted for inflation.






Part 29 - Emergency Management Assistance Compact

§ 24-60-2901. Short title

This part 29 shall be known and may be cited as the "Emergency Management Assistance Compact".



§ 24-60-2902. Compact approved and ratified

The general assembly hereby approves and ratifies and the governor shall enter into a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

Purpose and Authorities

This compact is made and entered into by and between the participating member states that enact this compact, hereinafter called party states. For the purposes of this compact, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

The purpose of this compact is to provide for mutual assistance among the states entering into this compact in managing any emergency disaster that is duly declared by the Governor of the affected state, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between or among states.

ARTICLE II

General Implementation

Each party state entering into this compact recognizes that many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies that require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the Governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management shall be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III

Party State Responsibilities

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans and in carrying them out, the party states, insofar as practical, shall:

1. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack;

2. Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency;

3. Develop interstate procedures to fill any identified gaps and resolve any identified inconsistencies or overlaps in existing or developed plans;

4. Assist in warning communities adjacent to or crossing the state boundaries;

5. Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material;

6. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and

7. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

B. The authorized representative of a party state may request assistance from another party state by contacting the authorized representative of that state. The provisions of this compact shall only apply to requests for assistance made by and to authorized representatives. Requests may be oral or in writing. If oral, the request shall be confirmed in writing within thirty days after the oral request. Requests shall provide the following information:

1. A description of the emergency service function for which assistance is needed, including, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue;

2. The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed; and

3. The specific place and time for staging of the assisting party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV

Limitations

Any party state that is asked to render mutual aid, or to conduct exercises and training for mutual aid, shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof, on the understanding that the state rendering aid may withhold resources to the extent reasonably necessary for its own protection.

Each party state shall afford to the emergency forces of any party state, while operating within its borders under the terms and conditions of this compact, the same powers, duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services, except the power of arrest unless specifically authorized by the receiving state. Emergency forces shall continue under the command and control of their regular leaders, but the organizational units shall come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only after a declaration of a state of emergency or disaster by the Governor of the party state that is to receive assistance or after the commencement of exercises or training for mutual aid, and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state, whichever is longer.

ARTICLE V

Licenses and Permits

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact that evidences the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the Governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI

Liability

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes. No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

ARTICLE VII

Supplementary Agreements

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this compact contains elements of a broad base common to all states, and nothing herein shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation, and communications personnel and equipment and supplies.

ARTICLE VIII

Compensation

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX

Reimbursement

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of, any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; except that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost or may loan such equipment or donate such services to the receiving party state without charge or cost; and except that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses are not reimbursable under this article.

ARTICLE X

Evacuation

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the provision of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines, and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE XI

Implementation

A. This compact shall become effective immediately upon its enactment into law by any two states. Thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty days after the Governor of the withdrawing state has given notice in writing of such withdrawal to the Governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

ARTICLE XII

Validity

This act shall be construed to effectuate the purposes stated in Article I. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected.

ARTICLE XIII

Additional Provisions

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would, in the absence of express statutory authorization, be prohibited under 18 U.S.C. sec. 1385.






Part 30 - Interstate Insurance Product Regulation Compact

§ 24-60-3001. Interstate insurance product regulation compact

The following Compact is intended to help States join together to establish an interstate Compact to regulate designated insurance products. Pursuant to terms and conditions of this Act, the State of Colorado seeks to join with other States and establish the Interstate Insurance Product Regulation Compact, and thus become a member of the Interstate Insurance Product Regulation Commission. The insurance commissioner is hereby designated to serve as the representative of this State to the Commission.

ARTICLE I.

PURPOSES

The purposes of this Compact are, through means of joint and cooperative action among the Compacting States:

1. To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term insurance products;

2. To develop uniform standards for insurance products covered under the Compact;

3. To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the Compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more Compacting States;

4. To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

5. To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the Compact;

6. To create the Interstate Insurance Product Regulation Commission; and

7. To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

ARTICLE II.

DEFINITIONS

For purposes of this Compact:

1. "Advertisement" means any material designed to create public interest in a Product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the Rules and Operating Procedures of the Commission.

2. "Bylaws" mean those bylaws established by the Commission for its governance, or for directing or controlling the Commission's actions or conduct.

3. "Compacting State" means any State which has enacted this Compact legislation and which has not withdrawn pursuant to Article XIV, Section 1, or been terminated pursuant to Article XIV, Section 2.

4. "Commission" means the "Interstate Insurance Product Regulation Commission" established by this Compact.

5. "Commissioner" means the chief insurance regulatory official of a State including, but not limited to commissioner, superintendent, director or administrator.

6. "Domiciliary State" means the state in which an Insurer is incorporated or organized; or, in the case of an alien Insurer, its state of entry.

7. "Insurer" means any entity licensed by a State to issue contracts of insurance for any of the lines of insurance covered by this Act.

8. "Member" means the person chosen by a Compacting State as its representative to the Commission, or his or her designee.

9. "Non-compacting State" means any State which is not at the time a Compacting State.

10. "Operating Procedures" mean procedures promulgated by the Commission implementing a Rule, Uniform Standard or a provision of this Compact.

11. "Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income or long-term care insurance product that an Insurer is authorized to issue.

12. "Rule" means a statement of general or particular applicability and future effect promulgated by the Commission, including a Uniform Standard developed pursuant to Article VII of the Compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the Commission, which shall have the force and effect of law in the Compacting States.

13. "State" means any state, district or territory of the United States of America.

14. "Third-Party Filer" means an entity that submits a Product filing to the Commission on behalf of an Insurer.

15. "Uniform Standard" means a standard adopted by the Commission for a Product line, pursuant to Article VII of this Compact, and shall include all of the Product requirements in aggregate; provided, that each Uniform Standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading or ambiguous provisions in a Product and the form of the Product made available to the public shall not be unfair, inequitable or against public policy as determined by the Commission.

ARTICLE III.

ESTABLISHMENT OF THE COMMISSION AND VENUE

1. The Compacting States hereby create and establish a joint public agency known as the "Interstate Insurance Product Regulation Commission." Pursuant to Article IV, the Commission will have the power to develop Uniform Standards for Product lines, receive and provide prompt review of Products filed therewith, and give approval to those Product filings satisfying applicable Uniform Standards; provided, it is not intended for the Commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any Insurer from filing its product in any State wherein the Insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the State where filed.

2. The Commission is a body corporate and politic, and an instrumentality of the Compacting States.

3. The Commission is solely responsible for its liabilities except as otherwise specifically provided in this Compact.

4. Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a Court of competent jurisdiction where the principal office of the Commission is located.

ARTICLE IV.

POWERS OF THE COMMISSION

The Commission shall have the following powers:

1. To promulgate Rules, pursuant to Article VII of this Compact, which shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

2. To exercise its rule-making authority and establish reasonable Uniform Standards for Products covered under the Compact, and Advertisement related thereto, which shall have the force and effect of law and shall be binding in the Compacting States, but only for those Products filed with the Commission, provided, that a Compacting State shall have the right to opt out of such Uniform Standard pursuant to Article VII, to the extent and in the manner provided in this Compact, and, provided further, that any Uniform Standard established by the Commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The Commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the Uniform Standards established by the Commission for long-term care insurance products;

3. To receive and review in an expeditious manner Products filed with the Commission, and rate filings for disability income and long-term care insurance Products, and give approval of those Products and rate filings that satisfy the applicable Uniform Standard, where such approval shall have the force and effect of law and be binding on the Compacting States to the extent and in the manner provided in the Compact;

4. To receive and review in an expeditious manner Advertisement relating to long-term care insurance products for which Uniform Standards have been adopted by the Commission, and give approval to all Advertisement that satisfies the applicable Uniform Standard. For any product covered under this Compact, other than long-term care insurance products, the Commission shall have the authority to require an insurer to submit all or any part of its Advertisement with respect to that product for review or approval prior to use, if the Commission determines that the nature of the product is such that an Advertisement of the product could have the capacity or tendency to mislead the public. The actions of the Commission as provided in this section shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in the Compact;

5. To exercise its rule-making authority and designate Products and Advertisement that may be subject to a self-certification process without the need for prior approval by the Commission.

6. To promulgate Operating Procedures, pursuant to Article VII of this Compact, which shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

7. To bring and prosecute legal proceedings or actions in its name as the Commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

8. To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

9. To establish and maintain offices;

10. To purchase and maintain insurance and bonds;

11. To borrow, accept or contract for services of personnel, including, but not limited to, employees of a Compacting State;

12. To hire employees, professionals or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the Compact, and determine their qualifications; and to establish the Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

13. To accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

14. To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

15. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

16. To remit filing fees to Compacting States as may be set forth in the Bylaws, Rules or Operating Procedures;

17. To enforce compliance by Compacting States with Rules, Uniform Standards, Operating Procedures and Bylaws;

18. To provide for dispute resolution among Compacting States;

19. To advise Compacting States on issues relating to Insurers domiciled or doing business in Non-compacting states, consistent with the purposes of this Compact;

20. To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

21. To establish a budget and make expenditures;

22. To borrow money;

23. To appoint committees, including advisory committees comprising Members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the Bylaws;

24. To provide and receive information from, and to cooperate with law enforcement agencies;

25. To adopt and use a corporate seal; and

26. To perform such other functions as may be necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of the business of insurance.

ARTICLE V.

ORGANIZATION OF THE COMMISSION

1. Membership, Voting and Bylaws

a. Each Compacting State shall have and be limited to one Member. Each Member shall be qualified to serve in that capacity pursuant to applicable law of the Compacting State. Any Member may be removed or suspended from office as provided by the law of the State from which he or she shall be appointed. Any vacancy occurring in the Commission shall be filled in accordance with the laws of the Compacting State wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a Compacting State determines the election or appointment and qualification of its own Commissioner.

b. Each Member shall be entitled to one vote and shall have an opportunity to participate in the governance of the Commission in accordance with the Bylaws. Notwithstanding any provision herein to the contrary, no action of the Commission with respect to the promulgation of a Uniform Standard shall be effective unless two-thirds (2/3) of the Members vote in favor thereof.

c. The Commission shall, by a majority of the Members, prescribe Bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the Compact, including, but not limited to:

i. establishing the fiscal year of the Commission;

ii. providing reasonable procedures for appointing and electing members, as well as holding meetings, of the Management Committee;

iii. providing reasonable standards and procedures: (i) for the establishment and meetings of other committees, and (ii) governing any general or specific delegation of any authority or function of the Commission;

iv. providing reasonable procedures for calling and conducting meetings of the Commission that consists of a majority of Commission members, ensuring reasonable advance notice of each such meeting, and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The Commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the Commission must make public (i) a copy of the vote to close the meeting revealing the vote of each Member with no proxy votes allowed, and (ii) votes taken during such meeting;

v. establishing the titles, duties and authority and reasonable procedures for the election of the officers of the Commission;

vi. providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the Bylaws shall exclusively govern the personnel policies and programs of the Commission;

vii. promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

viii. providing a mechanism for winding up the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

d. The Commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the Compacting States.

2. Management Committee, Officers and Personnel

a. A Management Committee comprising no more than fourteen (14) members shall be established as follows:

(i) One (1) member from each of the six (6) Compacting States with the largest premium volume for individual and group annuities, life, disability income and long-term care insurance products, determined from the records of the NAIC for the prior year;

(ii) Four (4) members from those Compacting States with at least two percent (2%) of the market based on the premium volume described above, other than the six (6) Compacting States with the largest premium volume, selected on a rotating basis as provided in the Bylaws, and;

(iii) Four (4) members from those Compacting States with less than two percent (2%) of the market, based on the premium volume described above, with one (1) selected from each of the four (4) zone regions of the NAIC as provided in the Bylaws.

b. The Management Committee shall have such authority and duties as may be set forth in the Bylaws, including but not limited to:

i. managing the affairs of the Commission in a manner consistent with the Bylaws and purposes of the Commission;

ii. establishing and overseeing an organizational structure within, and appropriate procedures for, the Commission to provide for the creation of Uniform Standards and other Rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a Compacting State to opt out of a Uniform Standard; provided that a Uniform Standard shall not be submitted to the Compacting States for adoption unless approved by two-thirds (2/3) of the members of the Management Committee;

iii. overseeing the offices of the Commission; and

iv. planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Commission.

c. The Commission shall elect annually officers from the Management Committee, with each having such authority and duties, as may be specified in the Bylaws.

d. The Management Committee may, subject to the approval of the Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Commission may deem appropriate. The executive director shall serve as secretary to the Commission, but shall not be a Member of the Commission. The executive director shall hire and supervise such other staff as may be authorized by the Commission.

3. Legislative and Advisory Committees

a. A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the Commission, including the Management Committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the Bylaws. Prior to the adoption by the Commission of any Uniform Standard, revision to the Bylaws, annual budget or other significant matter as may be provided in the Bylaws, the Management Committee shall consult with and report to the legislative committee.

b. The Commission shall establish two (2) advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

c. The Commission may establish additional advisory committees as its Bylaws may provide for the carrying out of its functions.

4. Corporate Records of the Commission

The Commission shall maintain its corporate books and records in accordance with the Bylaws.

5. Qualified Immunity, Defense and Indemnification

a. The Members, officers, executive director, employees and representatives of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of that person.

b. The Commission shall defend any Member, officer, executive director, employee or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error or omission did not result from that person's intentional or willful and wanton misconduct.

c. The Commission shall indemnify and hold harmless any Member, officer, executive director, employee or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from the intentional or willful and wanton misconduct of that person.

ARTICLE VI.

MEETINGS AND ACTS OF THE COMMISSION

1. The Commission shall meet and take such actions as are consistent with the provisions of this Compact and the Bylaws.

2. Each Member of the Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Commission. A Member shall vote in person or by such other means as provided in the Bylaws. The Bylaws may provide for Members' participation in meetings by telephone or other means of communication.

3. The Commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the Bylaws.

ARTICLE VII.

RULES OPERATING PROCEDURES:

RULEMAKING FUNCTIONS OF THE COMMISSION

AND OPTING OUT OF UNIFORM STANDARDS

1. Rulemaking Authority. The Commission shall promulgate reasonable Rules, including Uniform Standards, and Operating Procedures in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Commission shall be invalid and have no force and effect.

2. Rulemaking Procedure. Rules and Operating Procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981 as amended, as may be appropriate to the operations of the Commission. Before the Commission adopts a Uniform Standard, the Commission shall give written notice to the relevant state legislative committee(s) in each Compacting State responsible for insurance issues of its intention to adopt the Uniform Standard. The Commission in adopting a Uniform Standard shall consider fully all submitted materials and issue a concise explanation of its decision.

3. Effective Date and Opt Out of a Uniform Standard. A Uniform Standard shall become effective ninety (90) days after its promulgation by the Commission or such later date as the Commission may determine; provided, however, that a Compacting State may opt out of a Uniform Standard as provided in this Article. "Opt out" shall be defined as any action by a Compacting State to decline to adopt or participate in a promulgated Uniform Standard. All other Rules and Operating Procedures, and amendments thereto, shall become effective as of the date specified in each Rule, Operating Procedure or amendment.

4. Opt Out Procedure. A Compacting State may opt out of a Uniform Standard, either by legislation or regulation duly promulgated by the Insurance Department under the Compacting State's Administrative Procedure Act. If a Compacting State elects to opt out of a Uniform Standard by regulation, it must (a) give written notice to the Commission no later than ten (10) business days after the Uniform Standard is promulgated, or at the time the State becomes a Compacting State and (b) find that the Uniform Standard does not provide reasonable protections to the citizens of the State, given the conditions in the State. The Commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the State which warrant a departure from the Uniform Standard and determining that the Uniform Standard would not reasonably protect the citizens of the State. The Commissioner must consider and balance the following factors and find that the conditions in the State and needs of the citizens of the State outweigh: (i) the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the Products subject to this Act; and (ii) the presumption that a Uniform Standard adopted by the Commission provides reasonable protections to consumers of the relevant Product.

Notwithstanding the foregoing, a Compacting State may, at the time of its enactment of this Compact, prospectively opt out of all Uniform Standards involving long-term care insurance products by expressly providing for such opt out in the enacted Compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any State to participate in this Compact. Such an opt out shall be effective at the time of enactment of this Compact by the Compacting State and shall apply to all existing Uniform Standards involving long-term care insurance products and those subsequently promulgated.

5. Effect of Opt Out. If a Compacting State elects to opt out of a Uniform Standard, the Uniform Standard shall remain applicable in the Compacting State electing to opt out until such time the opt-out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a Uniform Standard by a Compacting State becomes effective as provided under the laws of that State, the Uniform Standard shall have no further force and effect in that State unless and until the legislation or regulation implementing the opt-out is repealed or otherwise becomes ineffective under the laws of the State. If a Compacting State opts out of a Uniform Standard after the Uniform Standard has been made effective in that State, the opt-out shall have the same prospective effect as provided under Article XIV for withdrawals.

6. Stay of Uniform Standard. If a Compacting State has formally initiated the process of opting out of a Uniform Standard by regulation, and while the regulatory opt-out is pending, the Compacting State may petition the Commission, at least fifteen (15) days before the effective date of the Uniform Standard, to stay the effectiveness of the Uniform Standard in that State. The Commission may grant a stay if it determines the regulatory opt-out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the Commission, the stay or extension thereof may postpone the effective date by up to ninety (90) days, unless affirmatively extended by the Commission; provided, a stay may not be permitted to remain in effect for more than one (1) year unless the Compacting State can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the Compacting State from opting out. A stay may be terminated by the Commission upon notice that the rulemaking process has been terminated.

7. Not later than thirty (30) days after a Rule or Operating Procedure is promulgated, any person may file a petition for judicial review of the Rule or Operating Procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the Rule or Operating Procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Commission consistent with applicable law and shall not find the Rule or Operating Procedure to be unlawful if the Rule or Operating Procedure represents a reasonable exercise of the Commission's authority.

ARTICLE VIII.

COMMISSION RECORDS AND ENFORCEMENT1. The Commission shall promulgate Rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The Commission may promulgate additional Rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

2. Except as to privileged records, data and information, the laws of any Compacting State pertaining to confidentiality or nondisclosure shall not relieve any Compacting State Commissioner of the duty to disclose any relevant records, data or information to the Commission; provided, that disclosure to the Commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this Act, the Commission shall not be subject to the Compacting State's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the Commission shall remain confidential after such information is proved to any Commissioner.

3. The Commission shall monitor Compacting States for compliance with duly adopted Bylaws, Rules, including Uniform Standards, and Operating Procedures. The Commission shall notify any non-complying Compacting State in writing of its noncompliance with Commission Bylaws, Rules or Operating Procedures. If a non-complying Compacting State fails to remedy its noncompliance within the time specified in the notice of noncompliance, the Compacting State shall be deemed to be in default as set forth in Article XIV.

4. The Commissioner of any State in which an Insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the Insurer in accordance with the provisions of the State's law. The Commissioner's enforcement of compliance with the Compact is governed by the following provisions:

a. With respect to the Commissioner's market regulation of a Product or Advertisement that is approved or certified to the Commission, the content of the Product or Advertisement shall not constitute a violation of the provisions, standards or requirements of the Compact except upon a final order of the Commission, issued at the request of a Commissioner after prior notice to the Insurer and an opportunity for hearing before the Commission.

b. Before a Commissioner may bring an action for violation of any provision, standard or requirement of the Compact relating to the content of an Advertisement not approved or certified to the Commission, the Commission, or an authorized Commission officer or employee, must authorize the action. However, authorization pursuant to this Paragraph does not require notice to the Insurer, opportunity for hearing or disclosure of requests for authorization or records of the Commission's action on such requests.

ARTICLE IX.

DISPUTE RESOLUTION

The Commission shall attempt, upon the request of a Member, to resolve any disputes or other issues that are subject to this Compact and which may arise between two or more Compacting States, or between Compacting States and Non-compacting States, and the Commission shall promulgate an Operating Procedure providing for resolution of such disputes.

ARTICLE X.

PRODUCT FILING AND APPROVAL

1. Insurers and Third-Party Filers seeking to have a Product approved by the Commission shall file the Product with, and pay applicable filing fees to, the Commission. Nothing in this Act shall be construed to restrict or otherwise prevent an Insurer from filing its Product with the insurance department in any State wherein the Insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the States where filed.

2. The Commission shall establish appropriate filing and review processes and procedures pursuant to Commission Rules and Operating Procedures. Notwithstanding any provision herein to the contrary, the Commission shall promulgate Rules to establish conditions and procedures under which the Commission will provide public access to Product filing information. In establishing such Rules, the Commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a Product filing or supporting information.

3. Any Product approved by the Commission may be sold or otherwise issued in those Compacting States for which the Insurer is legally authorized to do business.

ARTICLE XI.

REVIEW OF COMMISSION

DECISIONS REGARDING FILINGS

1. Not later than thirty (30) days after the Commission has given notice of a disapproved Product or Advertisement filed with the Commission, the Insurer or Third-Party Filer whose filing was disapproved may appeal the determination to a review panel appointed by the Commission. The Commission shall promulgate Rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the Commission, in disapproving a Product or Advertisement filed with the Commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, Section 4.

2. The Commission shall have authority to monitor, review and reconsider Products and Advertisement subsequent to their filing or approval upon a finding that the Product does not meet the relevant Uniform Standard. Where appropriate, the Commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in Section 1 above.

ARTICLE XII.

FINANCE

1. The Commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the Commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, Compacting States and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the Commission concerning the performance of its duties shall not be compromised.

2. The Commission shall collect a filing fee from each Insurer and Third-Party Filer filing a product with the Commission to cover the cost of the operations and activities of the Commission and its staff in a total amount sufficient to cover the Commission's annual budget.

3. The Commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this Compact.

4. The Commission shall be exempt from all taxation in and by the Compacting States.

5. The Commission shall not pledge the credit of any Compacting State, except by and with the appropriate legal authority of that Compacting State.

6. The Commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the Commission shall be subject to the accounting procedures established under its Bylaws. The financial accounts and reports including the system of internal controls and procedures of the Commission shall be audited annually by an independent certified public accountant. Upon the determination of the Commission, but no less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the Commission. The Commission shall make an Annual Report to the Governor and legislature of the Compacting States, which shall include a report of the independent audit. The Commission's internal accounts shall not be confidential and such materials may be shared with the Commissioner of any Compacting State upon request, provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals' and insurers' proprietary information, including trade secrets, shall remain confidential.

7. No Compacting State shall have any claim to or ownership of any property held by or vested in the Commission or to any Commission funds held pursuant to the provisions of this Compact.

ARTICLE XIII.

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT1. Any State is eligible to become a Compacting State.

2. The Compact shall become effective and binding upon legislative enactment of the Compact into law by two Compacting States; provided, the Commission shall become effective for purposes of adopting Uniform Standards for, reviewing, and giving approval or disapproval of, Products filed with the Commission that satisfy applicable Uniform Standards only after twenty-six (26) States are Compacting States or, alternatively, by States representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income and long-term care insurance products, based on records of the NAIC for the prior year. Thereafter, it shall become effective and binding as to any other Compacting State upon enactment of the Compact into law by that State.

3. Amendments to the Compact may be proposed by the Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Commission and the Compacting States unless and until all Compacting States enact the amendment into law.

ARTICLE XIV.

WITHDRAWAL, DEFAULT AND TERMINATION

1. Withdrawal

a. Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; provided, that a Compacting State may withdraw from the Compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law.

b. The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any Advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the Commission and the Withdrawing State unless the approval is rescinded by the Withdrawing State as provided in Subsection e. of this Section.

c. The Commissioner of the Withdrawing State shall immediately notify the Management Committee in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.

d. The Commission shall notify the other Compacting States of the introduction of such legislation within ten (10) days after its receipt of notice thereof.

e. The Withdrawing State is responsible for all obligations, duties and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the Commission and the Withdrawing State. The Commission's approval of Products and Advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the Withdrawing State, unless formally rescinded by the Withdrawing State in the same manner as provided by the laws of the Withdrawing State for the prospective disapproval of Products or Advertisement previously approved under state law.

f. Reinstatement following withdrawal of any Compacting State shall occur upon the effective date of the Withdrawing State reenacting the Compact.

2. Default

a. If the Commission determines that any Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the Bylaws or duly promulgated Rules or Operating Procedures, then, after notice and hearing as set forth in the Bylaws, all rights, privileges and benefits conferred by this Compact on the Defaulting State shall be suspended from the effective date of default as fixed by the Commission. The grounds for default include, but are not limited to, failure of a Compacting State to perform its obligations or responsibilities, and any other grounds designated in Commission Rules. The Commission shall immediately notify the Defaulting State in writing of the Defaulting State's suspension pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Commission, the Defaulting State shall be terminated from the Compact and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of termination.

b. Product approvals by the Commission or product self-certifications, or any Advertisement in connection with such Product, that are in force on the effective date of termination shall remain in force in the Defaulting State in the same manner as if the Defaulting State had withdrawn voluntarily pursuant to Paragraph 1 of this Article.

c. Reinstatement following termination of any Compacting State requires a reenactment of the Compact.

3. Dissolution of Compact

a. The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

b. Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Commission shall be wound up and any surplus funds shall be distributed in accordance with the Bylaws.

ARTICLE XV.

SEVERABILITY AND CONSTRUCTION

1. The provisions of this Compact shall be severable; and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

2. The provisions of this Compact shall be liberally construed to effectuate its purposes.

ARTICLE XVI.

BINDING EFFECT OF COMPACT AND OTHER LAWS

1. Other Laws

a. Nothing herein prevents the enforcement of any other law of a Compacting State, except as provided in Paragraph b. of this Article.

b. For any Product approved or certified to the Commission, the Rules, Uniform Standards and any other requirements of the Commission shall constitute the exclusive provisions applicable to the content, approval and certification of such Products. For advertisement that is subject to the Commission's authority, any Rule, Uniform Standard or other requirement of the Commission which governs the content of the Advertisement shall constitute the exclusive provision that a Commissioner may apply to the content of the Advertisement. Notwithstanding the foregoing, no action taken by the Commission shall abrogate or restrict: i. the access of any person to state courts; ii. remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the Product; iii. state law relating to the construction of insurance contracts; or iv. the authority of the attorney general of the state, including but not limited to maintaining any actions or proceedings, as authorized by law.

c. All insurance products filed with individual States shall be subject to the laws of those States.

2. Binding Effect of this Compact

a. All lawful actions of the Commission, including all Rules and Operating Procedures promulgated by the Commission, are binding upon the Compacting States.

b. All agreements between the Commission and the Compacting States are binding in accordance with their terms.

c. Upon the request of a party to a conflict over the meaning or interpretation of Commission actions, and upon a majority vote of the Compacting States, the Commission may issue advisory opinions regarding the meaning or interpretation in dispute.

d. In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers or jurisdiction sought to be conferred by that provision upon the Commission shall be ineffective as to that Compacting State, and those obligations, duties, powers or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which those obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.






Part 31 - Compact for Portability of Health Care Professional Licenses - Authorization

§ 24-60-3101. Legislative declaration

The general assembly hereby finds that a lack of access to quality, affordable health care services is an increasing problem, both in Colorado and nationwide, and contributes to the spiraling costs of health care for individuals and businesses. This problem could be alleviated by greater interstate cooperation among, and mobility of, medical professionals through the use of telemedicine and other means. Therefore, it is desirable to authorize the executive director of the department of regulatory agencies, together with the Colorado medical board created in section 12-36-103, C.R.S., and the state board of nursing created in section 12-38-104, C.R.S., and in consultation with representatives of other relevant state agencies, to negotiate one or more interstate compacts endorsing model legislation to facilitate the efficient distribution of health care services across state lines.



§ 24-60-3102. Definitions

As used in this part 31, unless the context otherwise requires:

(1) "Department" means the department of regulatory agencies, created in section 24-1-122.

(2) "Executive director" means the executive director of the department.

(3) "Medicine" or "medical practice" has the same meaning as "practice of medicine" as defined in section 12-36-106, C.R.S.

(4) "Nursing" or "nursing practice" includes both the practice of practical nursing and the practice of professional nursing as set forth in sections 12-38-103 (9) and 12-38-103 (10), C.R.S., respectively; except that nothing in this part 31 shall be construed to authorize nurses to deliver services outside their scope of practice.

(5) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of or administered by the United States.



§ 24-60-3103. Model legislation - compacts authorized

(1) The executive director, together with the Colorado medical board created in section 12-36-103, C.R.S., and the state board of nursing created in section 12-38-104, C.R.S., and in consultation with the executive director of the department of health care policy and financing or his or her designee, the executive director of the department of public health and environment or his or her designee, and representatives of other state agencies whose participation the executive director deems beneficial, is hereby authorized to develop, participate in the development of, and negotiate for one or more interstate compacts on behalf of the state of Colorado with other states and to recommend model legislation that, if adopted in the respective signatory states, would advance the following policy goals:

(a) The portability of medical and nursing licenses issued by signatory states, subject to appropriate professional standards, safeguards and reciprocal enforcement provisions; and

(b) The implementation of procedures for the delivery of health care services via telemedicine.

(2) The executive director shall keep the general assembly informed as to the progress of negotiations undertaken pursuant to this section, as events may warrant.






Part 32 - Nurse Licensure Compact

§ 24-60-3201. Short title

This part 32 shall be known and may be cited as the "Nurse Licensure Compact".



§ 24-60-3202. Compact approved and ratified

The general assembly hereby approves and ratifies and the governor shall enter into a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I

Declaration and Purpose a. The party states find that:

1. The health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws;

2. Violations of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public;

3. The expanded mobility of nurses and the use of advanced communication technologies as part of our nation's healthcare delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation;

4. New practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex;

5. The current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant to both nurses and states.

b. The general purposes of this Compact are to:

1. Facilitate the states' responsibility to protect the public's health and safety;

2. Ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation;

3. Facilitate the exchange of information between party states in the areas of nurse regulation, investigation, and adverse actions;

4. Promote compliance with the laws governing the practice of nursing in each jurisdiction;

5. Invest all party states with the authority to hold a nurse accountable for meeting all state practice laws in the state in which the patient is located at the time care is rendered through the mutual recognition of party state licenses.

ARTICLE II

Definitions As used in this Compact:

a. "Adverse action" means a home or remote state action.

b. "Alternative program" means a voluntary, nondisciplinary monitoring program approved by a nurse licensing board.

c. "Coordinated licensure information system" means an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws, which is administered by a nonprofit organization composed of and controlled by state nurse licensing boards.

d. "Current significant investigative information" means:

1. Investigative information that a licensing board, after a preliminary inquiry that includes notification and an opportunity for the nurse to respond if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or

2. Investigative information that indicates that the nurse represents an immediate threat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond.

e. "Home state" means the party state that is the nurse's primary state of residence.

f. "Home state action" means any administrative, civil, equitable, or criminal action permitted by the home state's laws that is imposed on a nurse by the home state's licensing board or other authority including actions against an individual's license such as: Revocation, suspension, probation, or any other action that affects a nurse's authorization to practice.

g. "Licensing board" means a party state's regulatory body responsible for issuing nurse licenses.

h. "Multistate licensure privilege" means current, official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical/vocational nurse in such party state. All party states have the authority, in accordance with existing state due process law, to take actions against the nurse's privilege such as: Revocation, suspension, probation, or any other action that affects a nurse's authorization to practice.

i. "Nurse" means a registered nurse or licensed practical/vocational nurse, as those terms are defined by each party's state practice laws.

j. "Party state" means any state that has adopted this Compact.

k. "Remote state" means a party state, other than the home state:

1. Where the patient is located at the time nursing care is provided; or

2. In the case of the practice of nursing not involving a patient, in such party state where the recipient of nursing practice is located.

l. "Remote state action" means:

1. Any administrative, civil, equitable, or criminal action permitted by a remote state's laws that is imposed on a nurse by the remote state's licensing board or other authority, including actions against an individual's multistate licensure privilege to practice in the remote state; and

2. Cease and desist and other injunctive or equitable orders issued by remote states or the licensing boards thereof.

m. "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

n. "State practice laws" means those individual party's state laws and regulations that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline.

o. "State practice laws" does not include the initial qualifications for licensure or requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

ARTICLE III

General Provisions and Jurisdiction a. A license to practice registered nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a registered nurse in such party state. A license to practice licensed practical/vocational nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a licensed practical/vocational nurse in such party state. In order to obtain or retain a license, an applicant must meet the home state's qualifications for licensure and license renewal as well as all other applicable state laws.

b. Party states may, in accordance with state due process laws, limit or revoke the multistate licensure privilege of any nurse to practice in their state and may take any other actions under their applicable state laws necessary to protect the health and safety of their citizens. If a party state takes such action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.

c. Every nurse practicing in a party state must comply with the state practice laws of the state in which the patient is located at the time care is rendered. In addition, the practice of nursing is not limited to patient care, but shall include all nursing practice as defined by the state practice laws of a party state. The practice of nursing will subject a nurse to the jurisdiction of the nurse licensing board and the courts, as well as the laws, in that party state.

d. This Compact does not affect additional requirements imposed by states for advanced practice registered nursing. However, a multistate licensure privilege to practice registered nursing granted by a party state shall be recognized by other party states as a license to practice registered nursing if one is required by state law as a precondition for qualifying for advanced practice registered nurse authorization.

e. Individuals not residing in a party state shall continue to be able to apply for nurse licensure as provided for under the laws of each party state. However, the license granted to these individuals will not be recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.

ARTICLE IV

Applications for Licensure in a Party State a. Upon application for a license, the licensing board in a party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other state, whether there are any restrictions on the multistate licensure privilege, and whether any other adverse action by any state has been taken against the license.

b. A nurse in a party state shall hold licensure in only one party state at a time, issued by the home state.

c. A nurse who intends to change primary state of residence may apply for licensure in the new home state in advance of such change. However, new licenses will not be issued by a party state until after a nurse provides evidence of change in primary state of residence satisfactory to the new home state's licensing board.

d. When a nurse changes primary state of residence by:

1. Moving between two party states, and obtains a license from the new home state, the license from the former home state is no longer valid;

2. Moving from a nonparty state to a party state, and obtains a license from the new home state, the individual state license issued by the nonparty state is not affected and will remain in full force if so provided by the laws of the nonparty state;

3. Moving from a party state to a nonparty state, the license issued by the prior home state converts to an individual state license, valid only in the former home state, without the multistate licensure privilege to practice in other party states.

ARTICLE V

Adverse Actions In addition to the General Provisions described in Article III, the following provisions apply:

a. The licensing board of a remote state shall promptly report to the administrator of the coordinated licensure information system any remote state actions, including the factual and legal basis for such action, if known. The licensing board of a remote state shall also promptly report any significant current investigative information yet to result in a remote state action. The administrator of the coordinated licensure information system shall promptly notify the home state of any such reports.

b. The licensing board of a party state shall have the authority to complete any pending investigations for a nurse who changes primary state of residence during the course of such investigations. It shall also have the authority to take appropriate action and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such actions.

c. A remote state may take adverse action affecting the multistate licensure privilege to practice within that party state. However, only the home state shall have the power to impose adverse action against the license issued by the home state.

d. For purposes of imposing adverse action, the licensing board of the home state shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, it shall apply its own state laws to determine appropriate action.

e. The home state may take adverse action based on the factual findings of the remote state, so long as each state follows its own procedures for imposing such adverse action.

f. Nothing in this Compact shall override a party state's decision that participation in an alternative program may be used in lieu of licensure action and that such participation shall remain nonpublic if required by the party state's laws. Party states must require nurses who enter any alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from such other party state.

ARTICLE VI

Additional Authorities Invested in Party State Nurse Licensing Boards

Notwithstanding any other powers, party state nurse licensing boards shall have the authority to:

a. If otherwise permitted by state law, recover from the affected nurse the costs of investigations and disposition of cases resulting from any adverse action taken against that nurse;

b. Issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses and the production of evidence. Subpoenas issued by a nurse licensing board in a party state for the attendance and testimony of witnesses, or the production of evidence from another party state shall be enforced in the latter state by any court of competent jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage, and other fees required by the service statutes of the state where the witnesses or evidence are located;

c. Issue cease and desist orders to limit or revoke a nurse's authority to practice in their state;

d. Promulgate uniform rules and regulations as provided for in Article VIII (c).

ARTICLE VII

Coordinated Licensure Information System a. All party states shall participate in a cooperative effort to create a coordinated data base of all licensed registered nurses and licensed practical/vocational nurses. This system will include information on the licensure and disciplinary history of each nurse, as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.

b. Notwithstanding any other provision of law, all party states' licensing boards shall promptly report adverse actions, actions against multistate licensure privileges, any current significant investigative information yet to result in adverse action, denials of applications, and the reasons for such denials to the coordinated licensure information system.

c. Current significant investigative information shall be transmitted through the coordinated licensure information system only to party state licensing boards.

d. Notwithstanding any other provision of law, all party states' licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing state.

e. Any personally identifiable information obtained by a party state's licensing board from the coordinated licensure information system may not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

f. Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing that information, shall also be expunged from the coordinated licensure information system.

g. The Compact administrators, acting jointly with each other and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection, and exchange of information under this Compact.

ARTICLE VIII

Compact Administration and Interchange of Information a. The head of the nurse licensing board, or his or her designee, of each party state shall be the administrator of this Compact for his or her state.

b. The Compact administrator of each party state shall furnish to the Compact administrator of each other party state any information and documents including, but not limited to, a uniform data set of investigations, identifying information, licensure data, and disclosable alternative program participation information to facilitate the administration of this Compact.

c. Compact administrators shall have the authority to develop uniform rules to facilitate and coordinate implementation of this Compact. These uniform rules shall be adopted by party states, under the authority invested under Article VI (d).

ARTICLE IX

Immunity No party state or the officers, employees, or agents of a party state's nurse licensing board who act in accordance with the provisions of this Compact shall be liable on account of any act or omission in good faith while engaged in the performance of their duties under this Compact. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

ARTICLE X

Entry into Force, Withdrawal and Amendment a. This Compact shall enter into force and become effective as to any state when it has been enacted into the laws of that state. Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the withdrawing state has given notice of the withdrawal to the executive heads of all other party states.

b. No withdrawal shall affect the validity or applicability by the licensing boards of states remaining party to the Compact of any report of adverse action occurring prior to the withdrawal.

c. Nothing contained in this Compact shall be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with the other provisions of this Compact.

d. This Compact may be amended by the party states. No amendment to this Compact shall become effective and binding upon the party states unless and until it is enacted into the laws of all party states.

ARTICLE XI

Construction and Severability a. This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state party, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

b. In the event party states find a need for settling disputes arising under this Compact:

1. The party states may submit the issues in dispute to an arbitration panel that will be comprised of an individual appointed by the Compact administrator in the home state; an individual appointed by the Compact administrator in the remote state or states involved; and an individual mutually agreed upon by the Compact administrators of all the party states involved in the dispute.

2. The decision of a majority of the arbitrators shall be final and binding.






Part 33 - Interstate Compact for the Prevention and Control of Forest Fires

§ 24-60-3301. Execution of compact

The governor may enter into a compact on behalf of the state with any other state or states legally joining therein in the form substantially as follows:

ARTICLE I

The purpose of this compact is to promote effective prevention and control of forest fires in the great plains region of the United States by the maintenance of adequate forest fire fighting services by the member states, and by providing for reciprocal aid in fighting forest fires among the compacting states of the region, including South Dakota, North Dakota, Wyoming, Colorado, and any adjoining state of a current member state.

ARTICLE II

This compact is operative immediately as to those states ratifying it if any two or more of the member states have ratified it.

ARTICLE III

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control may act as compact administrator for that state, consult with like officials of the other member states, and implement cooperation between the states in forest fire prevention and control. The compact administrators of the member states may organize to coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact. Each member state may formulate and put in effect a forest fire plan for that state.

ARTICLE IV

If the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling, or preventing forest fires, the state forest fire control agency of that state may render all possible aid to the requesting agency, consonant with the maintenance of protection at home.

ARTICLE V

(1) If the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of the state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges, and immunities as comparable employees of the state to which they are rendering aid.

(2) No member state or its officers or employees rendering outside aid pursuant to this compact is liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection with rendering the outside aid.

(3) All liability, except as otherwise provided in this compact, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(4) Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving the aid for any loss or damage to, or expense incurred in the operation of, any equipment used in answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and maintenance of employees and equipment incurred in connection with the request. However, nothing in this compact prevents any assisting member state from assuming the loss, damage, expense, or other cost, from loaning the equipment, or from donating the services to the receiving member state without charge or cost.

(5) Each member state shall assure that workers compensation benefits in conformity with the minimum legal requirements of the state are available to all employees and contract firefighters sent to a requesting state pursuant to this compact.

(6) For the purposes of this compact, the term "employee" includes any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws of the aiding state.

(7) The compact administrators may formulate procedures for claims and reimbursement under the provisions of this article in accordance with the laws of the member states.

ARTICLE VI

(1) Ratification of this compact does not affect any existing statute so as to authorize or permit curtailment or diminution of the forest fighting forces, equipment, services, or facilities of any member state.

(2) Nothing in the compact authorizes or permits any member state to curtail or diminish its forest fire fighting forces, equipment, services, or facilities. Each member state shall maintain adequate forest fire fighting forces and equipment to meet demands for forest fire protection within its borders in the same manner and to the same extent as if this compact were not operative.

(3) Nothing in this compact limits or restricts the powers of any state ratifying the compact to provide for the prevention, control, and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules, or regulations intended to aid in the prevention, control, and extinguishment in the state.

(4) Nothing in this compact affects any existing or future cooperative relationship or arrangement between the United States forest service and a member state or states.

ARTICLE VII

Representatives of the United States forest service may attend meetings of the compact administrators.

ARTICLE VIII

The provisions of articles IV and V of this compact that relate to reciprocal aid in combating, controlling, or preventing forest fires are operative as between any state party to this compact and any other state which is party to this compact and any other state that is party to a regional forest fire protection compact in another region if the legislature of the other state has given its assent to the mutual aid provisions of this compact.

ARTICLE IX

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the governor of the state takes action to withdraw from the compact. Such action is not effective until six months after notice of the withdrawal has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.






Part 34 - Interstate Compact on Educational Opportunity for Military Children

§ 24-60-3401. Legislative declaration

The general assembly finds and declares that, for purposes of section 17 of article IX of the state constitution, adopting an interstate compact concerning educational opportunities for military children is a critical element of accountable education reform and, therefore, may receive funding from the state education fund created in section 17 (4) of article IX of the state constitution.



§ 24-60-3402. Compact approved and ratified

The general assembly hereby approves and ratifies and the governor shall enter into a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON EDUCATIONAL

OPPORTUNITY FOR MILITARY CHILDREN

ARTICLE I hyphen; PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the onhyphen;time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II hyphen; DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means: fullhyphen;time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211.

B. "Children of military families" means: a schoolhyphen;aged child(ren), enrolled in Kindergarten through Twelfth (12th) grade, in the household of an active duty member.

C. "Compact commissioner" means: the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. "Deployment" means: the period one (1) month prior to the service members' departure from their home station on military orders through six (6) months after return to their home station.

E. "Education(al) records" means: those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means: a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means: the commission that is created under Article IX of this compact, which is generally referred to as Interstate Commission.

H. "Local education agency" means: a public authority legally constituted by the state as an administrative agency to provide control of and direction for Kindergarten through Twelfth (12th) grade public educational institutions.

I. "Member state" means: a state that has enacted this compact.

J. "Military installation" means: a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Nonhyphen;member state" means: a state that has not enacted this compact.

L. "Receiving state" means: the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means: the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means: a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory.

P. "Student" means: the child of a military family for whom the local education agency receives public funding and who is formally enrolled in Kindergarten through Twelfth (12th) grade.

Q. "Transition" means: 1) the formal and physical process of transferring from school to school or 2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed service(s)" means: the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. "Veteran" means: a person who served in the uniformed services and who was discharged or released from there under conditions other than dishonorable.

ARTICLE III hyphen; APPLICABILITY A. Except as otherwise provided in Section C, this compact shall apply to the children of:

1. active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211;

2. members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement; and

3. members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. inactive members of the national guard and military reserves;

2. members of the uniformed services now retired, except as provided in Section A;

3. veterans of the uniformed services, except as provided in Section A; and

4. other U.S. Dept. of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV hyphen; EDUCATIONAL RECORDS & ENROLLMENT

A. Unofficial or "handhyphen;carried" education records hyphen; In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts hyphen; Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations hyphen; Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and First grade entrance age hyphen; Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including Kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V hyphen; PLACEMENT & ATTENDANCE

A. Course placement hyphen; When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement hyphen; The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to: 1) gifted and talented programs; and 2) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services hyphen; 1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. Section 1400 et seq, the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and 2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131hyphen;12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility hyphen; Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities hyphen; A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI hyphen; ELIGIBILITY A. Eligibility for enrollment

1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a nonhyphen;custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a nonhyphen;custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation hyphen; State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII hyphen; GRADUATION

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements hyphen; Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams hyphen; States shall accept: 1) exit or end-of-course exams required for graduation from the sending state; or 2) national norm-referenced achievement tests or 3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her Senior year, then the provisions of Article VII, Section C shall apply.

C. Transfers during Senior year hyphen; Should a military student transferring at the beginning or during his or her Senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII hyphen; STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be exhyphen;officio members of the State Council, unless either is already a full voting member of the State Council.

ARTICLE IX hyphen; INTERSTATE COMMISSION ON EDUCATIONAL

OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of exhyphen;officio, nonhyphen;voting representatives who are members of interested organizations. Such exhyphen;officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the dayhyphen;tohyphen;day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an exhyphen;officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by twohyphen;thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by federal and state statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing a person of a crime, or formally censuring a person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes; or

7. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H. Shall cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. Shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. Shall create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X hyphen; POWERS AND DUTIES OF

THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E. To establish and maintain offices which shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI hyphen; ORGANIZATION AND OPERATION

OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee, and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

7. Providing "start up" rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vicehyphen;chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers and Personnel

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

3. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII hyphen; RULEMAKING FUNCTIONS

OF THE INTERSTATE COMMISSION

A. Rulemaking Authority hyphen; The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rulemaking Procedure hyphen; Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D. If a majority of the legislatures of the compacting states rejects a Rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII hyphen; OVERSIGHT, ENFORCEMENT,

AND DISPUTE RESOLUTION

A. Oversight

1. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law, and shall be reviewed annually by the state, veterans, and military affairs committees of the house of representatives and the senate, or any successor committees, and the department of education, beginning January 30, 2010.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B. Default, Technical Assistance, Suspension and Termination - If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5. The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV hyphen; FINANCING OF THE

INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV hyphen; MEMBER STATES, EFFECTIVE

DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI hyphen; WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same and written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one (1) member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII hyphen; SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII hyphen; BINDING EFFECT OF

COMPACT AND OTHER LAWS

A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.






Part 35 - Recognition of Emergency Medical Services Personnel Licensure Interstate Compact

§ 24-60-3501. Short title

This part 35 shall be known and may be cited as the "Recognition of Emergency Medical Services Personnel Licensure Interstate Compact Act" or "REPLICA".



§ 24-60-3502. Compact approved and ratified

The general assembly hereby approves and ratifies, and the governor shall enter into, a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

RECOGNITION OF EMERGENCY MEDICAL SERVICES

PERSONNEL LICENSURE INTERSTATE COMPACT

SECTION 1

PURPOSE

The purpose of this compact is to protect the public through verification of competency and ensure accountability for patient care-related activities of all states' licensed emergency medical services (EMS) personnel, such as emergency medical technicians (EMTs), advanced EMTs, and paramedics. This compact is intended to facilitate the day-to-day movement of EMS personnel across state boundaries in the performance of their EMS duties as assigned by an appropriate authority and authorize state EMS offices to afford immediate legal recognition to EMS personnel licensed in a member state. This compact recognizes that states have a vested interest in protecting the public's health and safety through their licensing and regulation of EMS personnel and that such state regulation shared among the member states will best protect public health and safety. This compact is designed to achieve the following purposes and objectives:

1. Increase public access to EMS personnel;

2. Enhance the states' ability to protect the public's health and safety, especially patient safety;

3. Encourage the cooperation of member states in the areas of EMS personnel licensure and regulation;

4. Support licensing of military members who are separating from an active duty tour and the spouses of military members;

5. Facilitate the exchange of information between member states regarding EMS personnel licensure, adverse action, and significant investigatory information;

6. Promote compliance with the laws governing EMS personnel practice in each member state; and

7. Invest all member states with the authority to hold EMS personnel accountable through the mutual recognition of member state licenses.

SECTION 2

DEFINITIONS

As used in this compact:

A. "Advanced emergency medical technician" or "AEMT" means an individual licensed with cognitive knowledge and a scope of practice that corresponds to that level in the National EMS Education Standards and National EMS Scope of Practice Model.

B. "Adverse action" means any administrative, civil, equitable, or criminal action permitted by a state's laws that may be imposed against licensed EMS personnel by a state EMS authority or state court, including actions against an individual's license such as revocation, suspension, probation, consent agreement, monitoring, or other limitation or encumbrance on the individual's practice; letters of reprimand or admonition; fines; criminal convictions; and state court judgments enforcing adverse actions by the state EMS authority.

C. "Alternative program" means a voluntary, nondisciplinary substance abuse recovery program approved by a state EMS authority.

D. "Certification" means the successful verification of entry-level cognitive and psychomotor competency using a reliable, validated, and legally defensible examination.

E. "Commission" means the national administrative body of which all states that have enacted the compact are members.

F. "Emergency medical technician" or "EMT" means an individual licensed with cognitive knowledge and a scope of practice that corresponds to that level in the National EMS Education Standards and National EMS Scope of Practice Model.

G. "Home state" means a member state where an individual is licensed to practice emergency medical services.

H. "License" means the authorization by a state for an individual to practice as an EMT, AEMT, or paramedic or at a level between EMT and paramedic. In Colorado, this is accomplished through certification of an emergency medical services provider pursuant to section 25-3.5-203 (1)(b), C.R.S.

I. "Medical director" means a physician licensed in a member state who is accountable for the care delivered by EMS personnel.

J. "Member state" means a state that has enacted this compact.

K. "Privilege to practice" means an individual's authority to deliver emergency medical services in remote states as authorized under this compact.

L. "Paramedic" means an individual licensed with cognitive knowledge and a scope of practice that corresponds to that level in the National EMS Education Standards and National EMS Scope of Practice Model.

M. "Remote state" means a member state in which an individual is not licensed.

N. "Restricted" means the outcome of an adverse action that limits a license or the privilege to practice.

O. "Rule" means a written statement by the interstate commission promulgated pursuant to section 12 of this compact that is of general applicability; implements, interprets, or prescribes a policy or provision of the compact; or is an organizational, procedural, or practice requirement of the commission and has the force and effect of statutory law in a member state. "Rule" includes the amendment, repeal, or suspension of an existing rule.

P. "Scope of practice" means defined parameters of various duties or services that may be provided by an individual with specific credentials. Whether regulated by rule, statute, or court decision, it tends to represent the limits of services an individual may perform.

Q. "Significant investigatory information" means:

1. Investigative information that a state EMS authority, after a preliminary inquiry that includes notification and an opportunity to respond if required by state law, has reason to believe, if proved true, would result in the imposition of an adverse action on a license or privilege to practice; or

2. Investigative information that indicates that an individual represents an immediate threat to public health and safety, regardless of whether the individual has been notified and had an opportunity to respond.

R. "State" means any state, commonwealth, district, or territory of the United States.

S. "State EMS authority" means the board, office, or other agency with the legislative mandate to license EMS personnel.

SECTION 3

HOME STATE LICENSURE

A. Any member state in which an individual holds a current license is deemed a home state for purposes of this compact.

B. Any member state may require an individual to obtain and retain a license to be authorized to practice in the member state under circumstances not authorized by the privilege to practice under the terms of this compact.

C. A home state's license authorizes an individual to practice in a remote state under the privilege to practice only if the home state:

1. Currently requires the use of the National Registry of Emergency Medical Technicians (NREMT) examination as a condition of issuing initial licenses at the EMT and paramedic levels;

2. Has a mechanism in place for receiving and investigating complaints about individuals;

3. Notifies the commission, in compliance with the terms of the compact, of any adverse action or significant investigatory information regarding an individual, which notification does not waive confidentiality of the investigatory records protected under section 25-3.5-205 (4), C.R.S.;

4. No later than five years after activation of the compact, requires a criminal background check of all applicants for initial licensure, including the use of the results of fingerprint or other biometric data checks compliant with the requirements of the federal bureau of investigation, with the exception of federal employees who have suitability determination in accordance with 5 CFR 731.202 (2008), and submits documentation of the requirement as promulgated in the rules of the commission; and

5. Complies with the rules of the commission.

SECTION 4

COMPACT PRIVILEGE TO PRACTICE

A. Member states shall recognize the privilege to practice of an individual licensed in another member state that is in conformance with section 3 of this compact.

B. To exercise the privilege to practice under the terms and provisions of this compact, an individual must:

1. Be at least eighteen years of age;

2. Possess a current, unrestricted license in a member state as an EMT, AEMT, paramedic, or state recognized and licensed level with a scope of practice and authority between EMT and paramedic; and

3. Practice under the supervision of a medical director.

C. An individual providing patient care in a remote state under the privilege to practice shall function within the scope of practice authorized by the home state unless modified by an appropriate authority in the remote state, as may be defined in the rules of the commission.

D. Except as provided in subsection C of this section 4, an individual practicing in a remote state is subject to the remote state's authority and laws. A remote state may, in accordance with due process and that state's laws, restrict, suspend, or revoke an individual's privilege to practice in the remote state and may take any other necessary actions to protect the health and safety of its citizens. If a remote state takes action, the remote state shall promptly notify the home state and the commission.

E. If an individual's license in any home state is restricted or suspended, the individual is not eligible to practice in a remote state under the privilege to practice until the individual's home state license is restored.

F. If an individual's privilege to practice in any remote state is restricted, suspended, or revoked, the individual is not eligible to practice in any remote state until the individual's privilege to practice is restored.

SECTION 5

CONDITIONS OF PRACTICE IN A REMOTE STATE

A. An individual may practice in a remote state under a privilege to practice only in the performance of the individual's EMS duties as assigned by an appropriate authority, as defined in the rules of the commission, and under the following circumstances:

1. The individual originates a patient transport in a home state and transports the patient to a remote state;

2. The individual originates in the home state and enters a remote state to pick up a patient and provide care and transport of the patient to the home state;

3. The individual enters a remote state to provide patient care or transport within that remote state;

4. The individual enters a remote state to pick up a patient and provide care and transport to a third member state;

5. Other conditions as determined by rules promulgated by the commission.

SECTION 6

RELATIONSHIP TO EMERGENCY

MANAGEMENT ASSISTANCE COMPACTUpon a member state's governor's declaration of a state of emergency or disaster that activates the Emergency Management Assistance Compact (EMAC), all relevant terms and provisions of EMAC apply, and to the extent any terms or provisions of this compact conflict with EMAC, the terms of EMAC prevail with respect to any individual practicing in the remote state in response to the emergency or disaster declaration.

SECTION 7

VETERANS, SERVICE MEMBERS SEPARATING

FROM ACTIVE DUTY MILITARY, AND THEIR SPOUSES

A. Member states shall consider a veteran, active military service member, member of the National Guard and Reserves separating from an active duty tour, and a spouse of the veteran or member, who holds a current, valid, and unrestricted NREMT certification at or above the level of the state license being sought, as satisfying the minimum training and examination requirements for licensure.

B. Member states shall expedite the processing of a license application submitted by:

1. A veteran, active military service member, or member of the National Guard and Reserves who is separating from an active duty tour; and

2. The spouse of a veteran or member described in paragraph 1 of this subsection B.

C. All individuals functioning with a privilege to practice under this section remain subject to the adverse actions provisions of section 8 of this compact.

SECTION 8

ADVERSE ACTIONS

A. A home state has exclusive power to impose an adverse action against an individual's license issued by the home state.

B. If an individual's license in any home state is restricted or suspended, the individual is not eligible to practice in a remote state under the privilege to practice until the individual's home state license is restored.

C. All home state adverse action orders must include a statement that the individual's compact privileges are inactive. The order may allow the individual to practice in remote states with prior written authorization from both the home state and remote state's EMS authority.

D. An individual currently subject to an adverse action in the home state shall not practice in any remote state without prior written authorization from both the home state and remote state's EMS authority.

E. A member state shall report adverse actions and any occurrences that the individual's compact privileges are restricted, suspended, or revoked to the commission in accordance with the rules of the commission.

F. A remote state may take adverse action on an individual's privilege to practice within that state.

G. Any member state may take adverse action against an individual's privilege to practice in that state based on the factual findings of another member state, as long as each state follows its own procedures for imposing an adverse action.

H. A home state's EMS authority shall investigate and take appropriate action with respect to reported conduct in a remote state as it would if the conduct had occurred within the home state. In these cases, the home state's law controls in determining the appropriate adverse action.

I. Nothing in this compact overrides a member state's decision that participation in an alternative program may be used in lieu of adverse action and that participation remains confidential if required by the member state's laws. Member states must require individuals who enter any alternative programs to agree not to practice in any other member state during the term of the alternative program without prior authorization from the other member state.

SECTION 9

ADDITIONAL POWERS INVESTED IN A

MEMBER STATE'S EMS AUTHORITY

A. A member state's EMS authority, in addition to any other powers granted under state law, is authorized under this compact to:

1. Issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses and the production of evidence. Subpoenas issued by a member state's EMS authority for the attendance and testimony of witnesses or the production of evidence from another member state are enforceable in the remote state by any court of competent jurisdiction, according to that court's practice and procedure in considering subpoenas issued in its own proceedings. The issuing state's EMS authority shall pay any witness fees, travel expenses, mileage, and other fees required by the service statutes of the state where the witnesses or evidence are located; and

2. Issue cease-and-desist orders to restrict, suspend, or revoke an individual's privilege to practice in the state.

SECTION 10

ESTABLISHMENT OF THE INTERSTATE COMMISSION

FOR EMS PERSONNEL PRACTICE

A. 1. The compact states hereby create and establish a joint public agency known as the Interstate Commission for EMS Personnel Practice.

2. The commission is a body politic and an instrumentality of the compact states.

3. Venue is proper, and judicial proceedings by or against the commission must be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located. The commission may waive venue and jurisdictional defenses to the extent it adopts or consents to participate in alternative dispute resolution proceedings.

4. Nothing in this compact waives sovereign immunity.

B. Membership, voting, and meetings.

1. Each member state has and is limited to one delegate. The responsible official of the state EMS authority or his or her designee shall be the delegate to this compact for each member state. Any delegate may be removed or suspended from office as provided by the law of the state from which the delegate is appointed. A vacancy occurring in the commission must be filled in accordance with the laws of the member state in which the vacancy occurs. If more than one board, office, or other agency with the legislative mandate to license EMS personnel at and above the level of EMT exists, the governor of the state will determine which entity is responsible for assigning the delegate.

2. Each delegate is entitled to one vote with regard to the promulgation of rules and creation of bylaws and shall otherwise have an opportunity to participate in the business and affairs of the commission. A delegate shall vote in person or by other means as provided in the bylaws. The bylaws may provide for delegates' participation in meetings by telephone or other means of communication.

3. The commission shall meet at least once during each calendar year. Additional meetings must be held as set forth in the bylaws.

4. All meetings are open to the public, and public notice of meetings must be given in the same manner as required under the rulemaking provisions in section 12 of this compact.

5. The commission may convene in a closed, non-public meeting if the commission must discuss:

a. Non-compliance of a member state with its obligations under the compact;

b. Employment, compensation, discipline, or other personnel matters, practices, or procedures related to specific employees or other matters related to the commission's internal personnel practices and procedures;

c. Current, threatened, or reasonably anticipated litigation;

d. Negotiation of contracts for the purchase or sale of goods, services, or real estate;

e. An accusation of a crime against any person or formally censuring any person;

f. Disclosure of trade secrets or commercial or financial information that is privileged or confidential;

g. Disclosure of information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

h. Disclosure of investigatory records compiled for law enforcement purposes;

i. Disclosure of information related to any investigatory reports prepared by or on behalf of or for use of the commission or other committee charged with investigating or determining compliance issues pursuant to the compact; or

j. Matters specifically exempted from disclosure by federal or member state statute.

6. If a meeting or portion of a meeting is closed pursuant to this section, the commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exempting provision. The commission shall keep minutes that fully and clearly describe all matters discussed in a closed meeting and shall provide a full and accurate summary of actions taken and the reasons for the actions, including a description of the views expressed. All documents considered in connection with an action must be identified in the minutes. All minutes and documents of a closed meeting must remain under seal, subject to release by a majority vote of the commission or order of a court of competent jurisdiction.

C. The commission shall, by a majority vote of the delegates, prescribe bylaws or rules to govern its conduct as may be necessary or appropriate to carry out the purposes and exercise the powers of the compact, including:

1. Establishing the fiscal year of the commission;

2. Providing reasonable standards and procedures:

a. For establishment and meetings of other committees; and

b. Governing any general or specific delegation of any authority or function of the commission;

3. Providing reasonable procedures for calling and conducting meetings of the commission, ensuring reasonable advance notice of all meetings, and providing an opportunity for attendance of commission meetings by interested parties, with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and proprietary information, including trade secrets. The commission may meet in closed session only after a majority of the commission members vote to close a meeting in whole or in part. As soon as practicable, the commission must make public a copy of the vote to close the meeting, revealing the vote of each member with no proxy votes allowed;

4. Establishing the titles, duties, and authority, and reasonable procedures for the election of the officers of the commission;

5. Providing reasonable standards and procedures for establishing the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any member state, the bylaws exclusively govern the personnel policies and programs of the commission;

6. Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

7. Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact and after the paying or reserving of all of its debts and obligations.

D. The commission shall publish its bylaws and file a copy of its bylaws and any amendments to the bylaws with the appropriate agency or officer in each of the member states, if any.

E. The commission shall maintain its financial records in accordance with the bylaws.

F. The commission shall meet and take actions consistent with this compact and commission bylaws.

G. The commission has the following powers:

1. To promulgate uniform rules to facilitate and coordinate implementation and administration of this compact. The rules have the force and effect of law and are binding in all member states.

2. To bring and prosecute legal proceedings or actions in the name of the commission; except that the standing of any state EMS authority or other regulatory body responsible for EMS personnel licensure to sue or be sued under applicable law is not affected;

3. To purchase and maintain insurance and bonds;

4. To borrow, accept, or contract for services of personnel, including employees of a member state;

5. To hire employees, elect or appoint officers, fix compensation, define duties, grant those individuals appropriate authority to carry out the purposes of the compact, and establish the commission's personnel policies and programs relating to conflicts of interest, qualifications of personnel, and other related personnel matters;

6. To accept any appropriate donations and grants of money, equipment, supplies, materials, and services and to receive, utilize, and dispose of donations and grants; except that at all times the commission shall strive to avoid any appearance of impropriety or conflict of interest;

7. To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use any real, personal, or mixed property; except that at all times the commission shall strive to avoid any appearance of impropriety;

8. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any real, personal, or mixed property;

9. To establish a budget and make expenditures;

10. To borrow money;

11. To appoint committees, including advisory committees, composed of members, state regulators, state legislators or their representatives, consumer representatives, and other interested persons as may be designated in this compact and the bylaws;

12. To provide and receive information from, and to cooperate with, law enforcement agencies;

13. To adopt and use an official seal; and

14. To perform other functions as may be necessary or appropriate to achieve the purposes of this compact that are consistent with the state regulation of EMS personnel licensure and practice.

H. Financing of the commission.

1. The commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization, and ongoing activities.

2. The commission may accept any appropriate revenue sources, donations, and grants of money, equipment, supplies, materials, and services.

3. The commission may levy on and collect an annual assessment from each member state or impose fees on other parties to cover the cost of the operations and activities of the commission and its staff, which must be in a total amount sufficient to cover its annual budget as approved each year for which revenue is not provided by other sources. The aggregate annual assessment amount must be allocated based upon a formula to be determined by the commission, which shall promulgate a rule binding upon all member states.

4. The commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the commission pledge the credit of any of the member states, except by and with the authority of the member state.

5. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission are subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission must be audited yearly by a certified or licensed public accountant, and the report of the audit must be included in and become part of the commission's annual report.

I. Qualified immunity, defense, and indemnification.

1. The members, officers, executive director, employees, and representatives of the commission are immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred, within the scope of commission employment, duties, or responsibilities. Nothing in this paragraph 1 protects any person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful or wanton misconduct of that person.

2. The commission shall defend any member, officer, executive director, employee, or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, unless the actual or alleged act, error, or omission resulted from that person's intentional or willful or wanton misconduct. Nothing in this paragraph 2 prohibits that person from retaining his or her own counsel.

3. The commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, unless the actual or alleged act, error, or omission resulted from the intentional or willful or wanton misconduct of that person.

SECTION 11

COORDINATED DATABASE

A. The commission shall provide for the development and maintenance of a coordinated database and reporting system containing licensure, adverse action, and significant investigatory information on all licensed individuals in member states.

B. Notwithstanding any other provision of state law to the contrary, a member state shall submit a uniform data set to the coordinated database on all individuals to whom this compact is applicable as required by the rules of the commission, including:

1. Identifying information;

2. Licensure data;

3. Significant investigatory information;

4. Adverse actions against an individual's license;

5. An indicator that an individual's privilege to practice is restricted, suspended, or revoked;

6. Nonconfidential information related to alternative program participation;

7. Any denial of an application for licensure and the reason for the denial; and

8. Other information that may facilitate the administration of this compact, as determined by the rules of the commission.

C. The coordinated database administrator shall promptly notify all member states of any adverse action taken against, or significant investigative information on, any individual in a member state.

D. Member states contributing information to the coordinated database may designate information that may not be shared with the public without the express permission of the contributing state.

E. Any information submitted to the coordinated database that is subsequently required to be expunged by the laws of the member state contributing the information must be removed from the coordinated database.

SECTION 12

RULEMAKING

A. The commission shall exercise its rulemaking powers pursuant to the criteria set forth in this section 12 and the rules adopted under this section 12. Rules and amendments are binding as of the date specified in the rule or amendment.

B. If a majority of the legislatures of the member states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, the rule has no further force and effect in any member state.

C. Rules or amendments to the rules must be adopted at a regular or special meeting of the commission.

D. Prior to promulgating and adopting a final rule, and at least sixty days in advance of the meeting at which the rule will be considered and voted upon, the commission shall file a notice of proposed rulemaking:

1. On the commission's website; and

2. On the website of each member state's EMS authority or the publication in which each state would otherwise publish proposed rules.

E. The notice of proposed rulemaking must include:

1. The proposed time, date, and location of the meeting in which the rule will be considered and voted upon;

2. The text of the proposed rule or amendment and the reason for the proposed rule;

3. A request for comments on the proposed rule from any interested person; and

4. The manner in which interested persons may submit to the commission notice of intent to attend the public hearing and any written comments.

F. Prior to adopting a proposed rule, the commission shall allow persons to submit written data, facts, opinions, and arguments, which the commission shall make available to the public.

G. The commission shall grant an opportunity for a public hearing before it adopts a rule or amendment if a hearing is requested by:

1. At least twenty-five persons;

2. A governmental subdivision or agency; or

3. An association having at least twenty-five members.

H. 1. If a hearing is held on the proposed rule or amendment, the commission shall publish the place, time, and date of the scheduled public hearing.

2. All persons wishing to be heard at the hearing shall notify the executive director of the commission or other designated member in writing of their desire to appear and testify at the hearing not less than five business days before the scheduled date of the hearing.

3. Hearings must be conducted in a manner providing each person who wishes to comment a fair and reasonable opportunity to comment orally or in writing.

4. A transcript of the hearing is not required unless a written request for a transcript is made, in which case the person requesting the transcript shall bear the cost of producing the transcript. A recording may be made in lieu of a transcript under the same terms and conditions as a transcript. This paragraph 4 does not preclude the commission from making a transcript or recording of the hearing if it so chooses.

5. Nothing in this section requires a separate hearing on each rule. Rules may be grouped for the convenience of the commission at hearings required by this section.

I. Following the scheduled hearing date, or by the close of business on the scheduled hearing date if the hearing was not held, the commission shall consider all written and oral comments received.

J. The commission shall, by majority vote of all members, take final action on the proposed rule and shall determine the effective date of the rule, if any, based on the rulemaking record and the full text of the rule.

K. If the commission does not receive written notice of intent to attend the public hearing by interested parties, the commission may proceed with promulgation of the proposed rule without a public hearing.

L. Upon determination that an emergency exists, the commission may consider and adopt an emergency rule without prior notice, opportunity for comment, or hearing, but the usual rulemaking procedures provided in the compact and in this section must be retroactively applied to the rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule. For the purposes of this subsection L, an emergency rule is one that must be adopted immediately in order to:

1. Meet an imminent threat to public health, safety, or welfare;

2. Prevent a loss of commission or member state funds;

3. Meet a deadline for the promulgation of an administrative rule that is established by federal law or rule; or

4. Protect public health and safety.

M. The commission or an authorized committee of the commission may direct revisions to a previously adopted rule or amendment for purposes of correcting typographical, format, consistency, or grammatical errors. Public notice of any revisions must be posted on the commission's website. The revision is subject to challenge by any person for a period of thirty days after posting. The revision may be challenged only on grounds that the revision results in a material change to a rule. A challenge must be made in writing and delivered to the chair of the commission prior to the end of the notice period. If no challenge is made, the revision takes effect without further action. If the revision is challenged, the revision may not take effect without the approval of the commission.

SECTION 13

OVERSIGHT, DISPUTE RESOLUTION, AND ENFORCEMENTA. Oversight.

1. The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated under the compact have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact that may affect the powers, responsibilities, or actions of the commission.

3. The commission is entitled to receive service of process in any judicial or administrative proceeding and has standing to intervene in the proceeding for all purposes. Failure to provide service of process to the commission renders a judgment or order void as to the commission, this compact, or promulgated rules.

B. Default, technical assistance, and termination.

1. If the commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact or the promulgated rules, the commission shall:

a. Provide written notice to the defaulting state and other member states of the nature of the default, the proposed means of curing the default, and any other action to be taken by the commission; and

b. Provide remedial training and specific technical assistance regarding the default.

2. If a state in default fails to cure the default, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the member states, and all rights, privileges, and benefits conferred by this compact may be terminated on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of default.

3. Termination of membership in the compact may be imposed only after all other means of securing compliance have been exhausted. The commission shall give notice of intent to suspend or terminate to the governor of the defaulting state, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

4. A state that has been terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including obligations that extend beyond the effective date of termination.

5. The commission shall not bear any costs related to a state that is found to be in default or that has been terminated from the compact, unless agreed upon in writing between the commission and the defaulting state.

6. The defaulting state may appeal the action of the commission by petitioning the United States District Court for the District of Columbia or the federal district where the commission has its principal offices. The court shall award all costs of the litigation, including reasonable attorney's fees, to the prevailing party.

C. Dispute resolution.

1. Upon request by a member state, the commission shall attempt to resolve disputes related to the compact that arise among member states and between member and non-member states.

2. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement.

1. The commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. By majority vote, the commission may initiate legal action in the United States District Court for the District of Columbia or the federal district where the commission has its principal offices against a member state in default to enforce compliance with the compact and its promulgated rules and bylaws. The relief sought may include both injunctive relief and damages. If judicial enforcement is necessary, the court shall award all costs of the litigation, including reasonable attorney's fees, to the prevailing party.

3. The remedies contained in this section are not the exclusive remedies available to the commission. The commission may pursue any other remedies available under federal or state law.

SECTION 14

DATE OF IMPLEMENTATION OF THE

INTERSTATE COMMISSION FOR EMS PERSONNEL

PRACTICE AND ASSOCIATED RULES,

WITHDRAWAL, AND AMENDMENTA. The compact takes effect on the date on which the compact statute is enacted into law in the tenth member state. The provisions that become effective at that time are limited to the powers granted to the commission relating to assembly and the promulgation of rules. Thereafter, the commission shall meet and exercise rulemaking powers necessary to implement and administer the compact.

B. Any state that joins the compact after the commission's initial adoption of the rules is subject to the rules as they exist on the date on which the compact becomes law in that state. Any rule that has been previously adopted by the commission has the full force and effect of law on the day the compact becomes law in that state.

C. 1. Any member state may withdraw from this compact by enacting a statute repealing the compact statute.

2. A member state's withdrawal does not take effect until six months after enactment of the repealing statute.

3. Withdrawal does not affect the continuing requirement of the withdrawing state's EMS authority to comply with the investigative and adverse action reporting requirements of this compact prior to the effective date of withdrawal.

D. Nothing contained in this compact invalidates or prevents any EMS personnel licensure agreement or other cooperative arrangement between a member state and a non-member state that does not conflict with the provisions of this compact.

E. The member states may amend the compact. An amendment to this compact is not effective and binding upon any member state until it is enacted into the laws of all member states.

SECTION 15

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes of the compact. If a court finds that this compact is contrary to the constitution of any member state, the compact remains in full force and effect as to the remaining member states. Nothing in this compact supersedes state law or rules related to licensure of EMS agencies.






Part 36 - Interstate Medical Licensure Compact

§ 24-60-3601. Short title

The short title of this part 36 is the "Interstate Medical Licensure Compact Act".



§ 24-60-3602. Compact approved and ratified

The general assembly hereby approves and ratifies, and the governor shall enter into, a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE MEDICAL LICENSURE COMPACT SECTION 1. PURPOSE In order to strengthen access to health care, and in recognition of the advances in the delivery of health care, the member states of the Interstate Medical Licensure Compact have allied in common purpose to develop a comprehensive process that complements the existing licensing and regulatory authority of state medical boards, provides a streamlined process that allows physicians to become licensed in multiple states, thereby enhancing the portability of a medical license and ensuring the safety of patients. The Compact creates another pathway for licensure and does not otherwise change a state's existing Medical Practice Act. The Compact also adopts the prevailing standard for licensure and affirms that the practice of medicine occurs where the patient is located at the time of the physician-patient encounter, and therefore, requires the physician to be under the jurisdiction of the state medical board where the patient is located. State medical boards that participate in the Compact retain the jurisdiction to impose an adverse action against a license to practice medicine in that state issued to a physician through the procedures in the Compact.

SECTION 2. DEFINITIONS In this Compact:

(a) "Bylaws" means those bylaws established by the Interstate Commission pursuant to Section 11 for its governance, or for directing and controlling its actions and conduct.

(b) "Commissioner" means the voting representative appointed by each member board pursuant to Section 11.

(c) "Conviction" means a finding by a court that an individual is guilty of a criminal offense through adjudication, or entry of a plea of guilt or no contest to the charge by the offender. Evidence of an entry of a conviction of a criminal offense by the court shall be considered final for purposes of disciplinary action by a member board.

(d) "Expedited License" means a full and unrestricted medical license granted by a member state to an eligible physician through the process set forth in the Compact.

(e) "Interstate Commission" means the interstate commission created pursuant to Section 11.

(f) "License" means authorization by a state for a physician to engage in the practice of medicine, which would be unlawful without the authorization.

(g) "Medical Practice Act" means laws and regulations governing the practice of allopathic and osteopathic medicine within a member state.

(h) "Member Board" means a state agency in a member state that acts in the sovereign interests of the state by protecting the public through licensure, regulation, and education of physicians as directed by the state government.

(i) "Member State" means a state that has enacted the Compact.

(j) "Practice of Medicine" means the clinical prevention, diagnosis, or treatment of human disease, injury, or condition requiring a physician to obtain and maintain a license in compliance with the Medical Practice Act of a member state.

(k) "Physician" means any person who:

(1) Is a graduate of a medical school accredited by the Liaison Committee on Medical Education, the Commission on Osteopathic College Accreditation, or a medical school listed in the International Medical Education Directory or its equivalent;

(2) Passed each component of the United States Medical Licensing Examination (USMLE) or the Comprehensive Osteopathic Medical Licensing Examination (COMLEX-USA) within three attempts, or any of its predecessor examinations accepted by a state medical board as an equivalent examination for licensure purposes;

(3) Successfully completed graduate medical education approved by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association;

(4) Holds specialty certification or a time-unlimited specialty certificate recognized by the American Board of Medical Specialties or the American Osteopathic Association's Bureau of Osteopathic Specialists;

(5) Possesses a full and unrestricted license to engage in the practice of medicine issued by a member board;

(6) Has never been convicted, received adjudication, deferred adjudication, community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(7) Has never held a license authorizing the practice of medicine subjected to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to non-payment of fees related to a license;

(8) Has never had a controlled substance license or permit suspended or revoked by a state or the United States Drug Enforcement Administration; and

(9) Is not under active investigation by a licensing agency or law enforcement authority in any state, federal, or foreign jurisdiction.

(l) "Offense" means a felony, gross misdemeanor, or crime of moral turpitude.

(m) "Rule" means a written statement by the Interstate Commission promulgated pursuant to Section 12 of the Compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the Compact or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state and includes the amendment, repeal, or suspension of an existing rule.

(n) "State" means any state, commonwealth, district, or territory of the United States.

(o) "State of Principal License" means a member state where a physician holds a license to practice medicine and which has been designated as such by the physician for purposes of registration and participation in the Compact.

SECTION 3. ELIGIBILITY (a) A physician must meet the eligibility requirements as defined in Section 2(k) to receive an expedited license under the terms and provisions of the Compact.

(b) A physician who does not meet the requirements of Section 2(k) may obtain a license to practice medicine in a member state if the individual complies with all laws and requirements, other than the Compact, relating to the issuance of a license to practice medicine in that state.

SECTION 4. DESIGNATION OF STATE OF PRINCIPAL LICENSE (a) A physician shall designate a member state as the state of principal license for purposes of registration for expedited licensure through the Compact if the physician possesses a full and unrestricted license to practice medicine in that state, and the state is:

(1) the state of primary residence for the physician, or

(2) the state where at least 25% of the practice of medicine occurs, or

(3) the location of the physician's employer, or

(4) if no state qualifies under subsection (1), subsection (2), or subsection (3), the state designated as state of residence for purpose of federal income tax.

(b) A physician may redesignate a member state as state of principal license at any time, as long as the state meets the requirements in subsection (a).

(c) The Interstate Commission is authorized to develop rules to facilitate redesignation of another member state as the state of principal license.

SECTION 5. APPLICATION AND ISSUANCE OF EXPEDITED LICENSURE (a) A physician seeking licensure through the Compact shall file an application for an expedited license with the member board of the state selected by the physician as the state of principal license.

(b) Upon receipt of an application for an expedited license, the member board within the state selected as the state of principal license shall evaluate whether the physician is eligible for expedited licensure and issue a letter of qualification, verifying or denying the physician's eligibility, to the Interstate Commission.

(i) Static qualifications, which include verification of medical education, graduate medical education, results of any medical or licensing examination, and other qualifications as determined by the Interstate Commission through rule, shall not be subject to additional primary source verification where already primary source verified by the state of principal license.

(ii) The member board within the state selected as the state of principal license shall, in the course of verifying eligibility, perform a criminal background check of an applicant, including the use of the results of fingerprint or other biometric data checks compliant with the requirements of the Federal Bureau of Investigation, with the exception of federal employees who have suitability determination in accordance with U.S. 5 C.F.R. 731.202.

(iii) Appeal on the determination of eligibility shall be made to the member state where the application was filed and shall be subject to the law of that state.

(c) Upon verification in subsection (b), physicians eligible for an expedited license shall complete the registration process established by the Interstate Commission to receive a license in a member state selected pursuant to subsection (a), including the payment of any applicable fees.

(d) After receiving verification of eligibility under subsection (b) and any fees under subsection (c), a member board shall issue an expedited license to the physician. This license shall authorize the physician to practice medicine in the issuing state consistent with the Medical Practice Act and all applicable laws and regulations of the issuing member board and member state.

(e) An expedited license shall be valid for a period consistent with the licensure period in the member state and in the same manner as required for other physicians holding a full and unrestricted license within the member state.

(f) An expedited license obtained through the Compact shall be terminated if a physician fails to maintain a license in the state of principal licensure for a non-disciplinary reason, without redesignation of a new state of principal licensure.

(g) The Interstate Commission is authorized to develop rules regarding the application process, including payment of any applicable fees, and the issuance of an expedited license.

SECTION 6. FEES FOR EXPEDITED LICENSURE (a) A member state issuing an expedited license authorizing the practice of medicine in that state may impose a fee for a license issued or renewed through the Compact.

(b) The Interstate Commission is authorized to develop rules regarding fees for expedited licenses.

SECTION 7. RENEWAL AND CONTINUED PARTICIPATION (a) A physician seeking to renew an expedited license granted in a member state shall complete a renewal process with the Interstate Commission if the physician:

(1) Maintains a full and unrestricted license in a state of principal license;

(2) Has not been convicted, received adjudication, deferred adjudication, community supervision, or deferred disposition for any offense by a court of appropriate jurisdiction;

(3) Has not had a license authorizing the practice of medicine subject to discipline by a licensing agency in any state, federal, or foreign jurisdiction, excluding any action related to non-payment of fees related to a license; and

(4) Has not had a controlled substance license or permit suspended or revoked by a state or the United States Drug Enforcement Administration.

(b) Physicians shall comply with all continuing professional development or continuing medical education requirements for renewal of a license issued by a member state.

(c) The Interstate Commission shall collect any renewal fees charged for the renewal of a license and distribute the fees to the applicable member board.

(d) Upon receipt of any renewal fees collected in subsection (c), a member board shall renew the physician's license.

(e) Physician information collected by the Interstate Commission during the renewal process will be distributed to all member boards.

(f) The Interstate Commission is authorized to develop rules to address renewal of licenses obtained through the Compact.

SECTION 8. COORDINATED INFORMATION SYSTEM (a) The Interstate Commission shall establish a database of all physicians licensed, or who have applied for licensure, under section 5.

(b) Notwithstanding any other provision of law, member boards shall report to the Interstate Commission any public action or complaints against a licensed physician who has applied or received an expedited license through the Compact.

(c) Member boards shall report disciplinary or investigatory information determined as necessary and proper by rule of the Interstate Commission.

(d) Member boards may report any non-public complaint, disciplinary, or investigatory information not required by subsection (c) to the Interstate Commission.

(e) Member boards shall share complaint or disciplinary information about a physician upon request of another member board.

(f) All information provided to the Interstate Commission or distributed by member boards shall be confidential, filed under seal, and used only for investigatory or disciplinary matters.

(g) The Interstate Commission is authorized to develop rules for mandated or discretionary sharing of information by member boards.

SECTION 9. JOINT INVESTIGATIONS (a) Licensure and disciplinary records of physicians are deemed investigative.

(b) In addition to the authority granted to a member board by its respective Medical Practice Act or other applicable state law, a member board may participate with other member boards in joint investigations of physicians licensed by the member boards.

(c) A subpoena issued by a member state shall be enforceable in other member states.

(d) Member boards may share any investigative, litigation, or compliance materials in furtherance of any joint or individual investigation initiated under the Compact.

(e) Any member state may investigate actual or alleged violations of the statutes authorizing the practice of medicine in any other member state in which a physician holds a license to practice medicine.

SECTION 10. DISCIPLINARY ACTIONS (a) Any disciplinary action taken by any member board against a physician licensed through the Compact shall be deemed unprofessional conduct that may be subject to discipline by other member boards, in addition to any violation of the Medical Practice Act or regulations in that state.

(b) If a license granted to a physician by the member board in the state of principal license is revoked, surrendered or relinquished in lieu of discipline, or suspended, then all licenses issued to the physician by member boards shall automatically be placed, without further action necessary by any member board, on the same status. If the member board in the state of principal license subsequently reinstates the physician's license, a license issued to the physician by any other member board shall remain encumbered until that respective member board takes action to reinstate the license in a manner consistent with the Medical Practice Act of that state.

(c) If disciplinary action is taken against a physician by a member board not in the state of principal license, any other member board may deem the action conclusive as to matter of law and fact decided, and:

(i) impose the same or lesser sanction(s) against the physician so long as such sanctions are consistent with the Medical Practice Act of that state;

(ii) or pursue separate disciplinary action against the physician under its respective Medical Practice Act, regardless of the action taken in other member states.

(d) If a license granted to a physician by a member board is revoked, surrendered or relinquished in lieu of discipline, or suspended, then any license(s) issued to the physician by any other member board(s) shall be suspended, automatically and immediately without further action necessary by the other member board(s), for ninety (90) days upon entry of the order by the disciplining board, to permit the member board(s) to investigate the basis for the action under the Medical Practice Act of that state. A member board may terminate the automatic suspension of the license it issued prior to the completion of the ninety (90) day suspension period in a manner consistent with the Medical Practice Act of that state.

SECTION 11. INTERSTATE MEDICAL LICENSURE COMPACT COMMISSION (a) The member states hereby create the "Interstate Medical Licensure Compact Commission".

(b) The purpose of the Interstate Commission is the administration of the Interstate Medical Licensure Compact, which is a discretionary state function.

(c) The Interstate Commission shall be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth in the Compact, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of the Compact.

(d) The Interstate Commission shall consist of two voting representatives appointed by each member state who shall serve as Commissioners. In states where allopathic and osteopathic physicians are regulated by separate member boards, or if the licensing and disciplinary authority is split between multiple member boards within a member state, the member state shall appoint one representative from each member board. A commissioner shall be a(n):

(1) Allopathic or osteopathic physician appointed to a member board;

(2) Executive director, executive secretary, or similar executive of a member board; or

(3) Member of the public appointed to a member board.

(e) The Interstate Commission shall meet at least once each calendar year. A portion of this meeting shall be a business meeting to address such matters as may properly come before the Commission, including the election of officers. The chairperson may call additional meetings and shall call for a meeting upon the request of a majority of the member states.

(f) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

(g) Each Commissioner participating at a meeting of the Interstate Commission is entitled to one vote. A majority of Commissioners shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission. A commissioner shall not delegate a vote to another Commissioner. In the absence of its Commissioner, a member state may delegate voting authority for a specified meeting to another person from that state who shall meet the requirements of subsection (d).

(h) The Interstate Commission shall provide public notice of all meetings and all meetings shall be open to the public. The Interstate Commission may close a meeting, in full or in portion, where it determines by a two-thirds vote of the Commissioners present that an open meeting would be likely to:

(1) Relate solely to the internal personnel practices and procedures of the Interstate Commission;

(2) Discuss matters specifically exempted from disclosure by federal statute;

(3) Discuss trade secrets, commercial or financial information that is privileged or confidential;

(4) Involve accusing a person of a crime, or formally censuring a person;

(5) Discuss information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Discuss investigative records compiled for law enforcement purposes; or

(7) Specifically relate to the participation in a civil action or other legal proceeding.

(i) The Interstate Commission shall keep minutes which shall fully describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, including record of any roll call votes.

(j) The Interstate Commission shall make its information and official records, to the extent not otherwise designated in the Compact or by its rules, available to the public for inspection.

(k) The Interstate Commission shall establish an executive committee, which shall include officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. When acting on behalf of the Interstate Commission, the executive committee shall oversee the administration of the Compact, including enforcement and compliance with the provisions of the Compact, its bylaws and rules, and other such duties as necessary.

(l) The Interstate Commission may establish other committees for governance and administration of the Compact.

SECTION 12. POWERS AND DUTIES OF THE INTERSTATE COMMISSION The Interstate Commission shall have the duty and power to:

(a) Oversee and maintain the administration of the Compact;

(b) Promulgate rules which shall be binding to the extent and in the manner provided for in the Compact;

(c) Issue, upon the request of a member state or member board, advisory opinions concerning the meaning or interpretation of the Compact, its bylaws, rules, and actions;

(d) Enforce compliance with Compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process;

(e) Establish and appoint committees including, but not limited to, an executive committee as required by Section 11, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties;

(f) Pay, or provide for the payment of the expenses related to the establishment, organization, and ongoing activities of the Interstate Commission;

(g) Establish and maintain one or more offices;

(h) Borrow, accept, hire, or contract for services of personnel;

(i) Purchase and maintain insurance and bonds;

(j) Employ an executive director who shall have such powers to employ, select or appoint employees, agents, or consultants, and to determine their qualifications, define their duties, and fix their compensation;

(k) Establish personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel;

(l) Accept donations and grants of money, equipment, supplies, materials and services, and to receive, utilize, and dispose of it in a manner consistent with the conflict of interest policies established by the Interstate Commission;

(m) Lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

(n) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(o) Establish a budget and make expenditures;

(p) Adopt a seal and bylaws governing the management and operation of the Interstate Commission;

(q) Report annually to the legislatures and governors of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include reports of financial audits and any recommendations that may have been adopted by the Interstate Commission;

(r) Coordinate education, training, and public awareness regarding the Compact, its implementation, and its operation;

(s) Maintain records in accordance with the bylaws;

(t) Seek and obtain trademarks, copyrights, and patents; and

(u) Perform such functions as may be necessary or appropriate to achieve the purposes of the Compact.

SECTION 13. FINANCE POWERS (a) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff. The total assessment must be sufficient to cover the annual budget approved each year for which revenue is not provided by other sources. The aggregate annual assessment amount shall be allocated upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

(b) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet same.

(c) The Interstate Commission shall not pledge the credit of any of the member states, except by, and with the authority of, the member state.

(d) The Interstate Commission shall be subject to a yearly financial audit conducted by a certified or licensed public accountant and the report of the audit shall be included in the annual report of the Interstate Commission.

SECTION 14. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION (a) The Interstate Commission shall, by a majority of Commissioners present and voting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact within twelve (12) months of the first Interstate Commission meeting.

(b) The Interstate Commission shall elect or appoint annually from among its Commissioners a chairperson, a vice-chairperson, and a treasurer, each of whom shall have authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission.

(c) Officers selected in subsection (b) shall serve without remuneration from the Interstate Commission.

(d) The officers and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of, or relating to, an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the executive director and employees of the Interstate Commission or representative of the Interstate Commission, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within each person's state, may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director, its employees and subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

SECTION 15. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION (a) The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of the Compact. Notwithstanding the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of the Compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

(b) Rules deemed appropriate for the operations of the Interstate Commission shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act" of 2010, and subsequent amendments thereto.

(c) Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule in the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices provided that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the authority granted to the Interstate Commission.

SECTION 16. OVERSIGHT OF INTERSTATE COMPACT (a) The executive, legislative, and judicial branches of state government in each member state shall enforce the Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent. The provisions of the Compact and the rules promulgated hereunder shall have standing as statutory law but shall not override existing state authority to regulate the practice of medicine.

(b) All courts shall take judicial notice of the Compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of the Compact which may affect the powers, responsibilities, or actions of the Interstate Commission.

(c) The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceedings for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, the Compact, or promulgated rules.

SECTION 17. ENFORCEMENT OF INTERSTATE COMPACT (a) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of the Compact.

(b) The Interstate Commission may, by majority vote of the Commissioners, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the Compact, and its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney fees.

(c) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

SECTION 18. DEFAULT PROCEDURES (a) The grounds for default include, but are not limited to, failure of a member state to perform such obligations or responsibilities imposed upon it by the Compact or by the rules and bylaws of the Interstate Commission promulgated under the Compact.

(b) If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under the Compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default, and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default; and

(2) Provide remedial training and specific technical assistance regarding the default.

(c) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the Compact upon an affirmative vote of a majority of the Commissioners and all rights, privileges, and benefits conferred by the Compact shall terminate on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

(d) Termination of membership in the Compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to terminate shall be given by the Interstate Commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

(e) The Interstate Commission shall establish rules and procedures to address licenses and physicians that are materially impacted by the termination of a member state, or the withdrawal of a member state.

(f) The member state which has been terminated is responsible for all dues, obligations, and liabilities incurred through the effective date of termination including obligations, the performance of which extends beyond the effective date of termination.

(g) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been terminated from the Compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(h) The defaulting state may appeal the action of the Interstate Commission by petitioning the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney fees.

SECTION 19. DISPUTE RESOLUTION (a) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the Compact and which may arise among member states or member boards.

(b) The Interstate Commission shall promulgate rules providing for both mediation and binding dispute resolution as appropriate.

SECTION 20. MEMBER STATES, EFFECTIVE DATE, AND AMENDMENT (a) Any state is eligible to become a member state of the Compact.

(b) The Compact shall become effective and binding upon legislative enactment of the Compact into law by no less than seven (7) states. Thereafter, it shall become effective and binding on a state upon enactment of the Compact into law by that state.

(c) The governors of non-member states, or their designees, shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the Compact by all states.

(d) The Interstate Commission may propose amendments to the Compact for enactment by the member states. No amendment shall be effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

SECTION 21. WITHDRAWAL (a) Once effective, the Compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the Compact by specifically repealing the statute which enacted the Compact into law.

(b) Withdrawal from the Compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member state.

(c) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing the Compact in the withdrawing state.

(d) The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt of notice provided under subsection (c).

(e) The withdrawing state is responsible for all dues, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(f) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the Compact or upon such later date as determined by the Interstate Commission.

(g) The Interstate Commission is authorized to develop rules to address the impact of the withdrawal of a member state on licenses granted in other member states to physicians who designated the withdrawing member state as the state of principal license.

SECTION 22. DISSOLUTION (a) The Compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the Compact to one (1) member state.

(b) Upon the dissolution of the Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

SECTION 23. SEVERABILITY AND CONSTRUCTION (a) The provisions of the Compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

(b) The provisions of the Compact shall be liberally construed to effectuate its purposes.

(c) Nothing in the Compact shall be construed to prohibit the applicability of other interstate Compacts to which the states are members.

SECTION 24. BINDING EFFECT OF COMPACT AND OTHER LAWS (a) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with the Compact.

(b) All laws in a member state in conflict with the Compact are superseded to the extent of the conflict.

(c) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Commission, are binding upon the member states.

(d) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(e) In the event any provision of the Compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.






Part 37 - Interstate Physical Therapy Licensure Compact

§ 24-60-3701. Short title

The short title of this part 37 is the "Interstate Physical Therapy Licensure Compact Act".



§ 24-60-3702. Compact approved and ratified

The general assembly hereby approves and ratifies, and the governor shall enter into, a compact on behalf of the state of Colorado with any of the United States or other jurisdictions legally joining therein in the form substantially as follows:

PHYSICAL THERAPY LICENSURE COMPACT

SECTION 1. PURPOSE The purpose of this Compact is to facilitate interstate practice of physical therapy with the goal of improving public access to physical therapy services. The practice of physical therapy occurs in the state where the patient/client is located at the time of the patient/client encounter. The Compact preserves the regulatory authority of states to protect public health and safety through the current system of state licensure.

This Compact is designed to achieve the following objectives:

1. Increase public access to physical therapy services by providing for the mutual recognition of other member state licenses;

2. Enhance the states' ability to protect the public's health and safety;

3. Encourage the cooperation of member states in regulating multi-state physical therapy practice;

4. Support spouses of relocating military members;

5. Enhance the exchange of licensure, investigative, and disciplinary information between member states; and

6. Allow a remote state to hold a provider of services with a compact privilege in that state accountable to that state's practice standards.

SECTION 2. DEFINITIONS As used in this Compact, and except as otherwise provided, the following definitions shall apply:

1. "Active Duty Military" means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211.

2. "Adverse Action" means disciplinary action taken by a physical therapy licensing board based upon misconduct, unacceptable performance, or a combination of both.

3. "Alternative Program" means a non-disciplinary monitoring or practice remediation process approved by a physical therapy licensing board. This includes, but is not limited to, substance abuse issues.

4. "Compact privilege" means the authorization granted by a remote state to allow a licensee from another member state to practice as a physical therapist or work as a physical therapist assistant in the remote state under its laws and rules. The practice of physical therapy occurs in the member state where the patient/client is located at the time of the patient/client encounter.

5. "Continuing competence" means a requirement, as a condition of license renewal, to provide evidence of participation in, and/or completion of, educational and professional activities relevant to practice or area of work.

6. "Data system" means a repository of information about licensees, including examination, licensure, investigative, compact privilege, and adverse action.

7. "Encumbered license" means a license that a physical therapy licensing board has limited in any way.

8. "Executive Board" means a group of directors elected or appointed to act on behalf of, and within the powers granted to them by, the Commission.

9. "Home state" means the member state that is the licensee's primary state of residence.

10. "Investigative information" means information, records, and documents received or generated by a physical therapy licensing board pursuant to an investigation.

11. "Jurisprudence Requirement" means the assessment of an individual's knowledge of the laws and rules governing the practice of physical therapy in a state.

12. "Licensee" means an individual who currently holds an authorization from the state to practice as a physical therapist or to work as a physical therapist assistant.

13. "Member state" means a state that has enacted the Compact.

14. "Party state" means any member state in which a licensee holds a current license or compact privilege or is applying for a license or compact privilege.

15. "Physical therapist" means an individual who is licensed by a state to practice physical therapy.

16. "Physical therapist assistant" means an individual who is licensed/certified by a state and who assists the physical therapist in selected components of physical therapy.

17. "Physical therapy," "physical therapy practice," and "the practice of physical therapy" mean the care and services provided by or under the direction and supervision of a licensed physical therapist.

18. "Physical Therapy Compact Commission" or "Commission" means the national administrative body whose membership consists of all states that have enacted the Compact.

19. "Physical therapy licensing board" or "licensing board" means the agency of a state that is responsible for the licensing and regulation of physical therapists and physical therapist assistants.

20. "Remote State" means a member state other than the home state, where a licensee is exercising or seeking to exercise the compact privilege.

21. "Rule" means a regulation, principle, or directive promulgated by the Commission that has the force of law.

22. "State" means any state, commonwealth, district, or territory of the United States of America that regulates the practice of physical therapy.

SECTION 3. STATE PARTICIPATION IN THE COMPACT A. To participate in the Compact, a state must:

1. Participate fully in the Commission's data system, including using the Commission's unique identifier as defined in rules;

2. Have a mechanism in place for receiving and investigating complaints about licensees;

3. Notify the Commission, in compliance with the terms of the Compact and rules, of any adverse action or the availability of investigative information regarding a licensee;

4. Fully implement a criminal background check requirement, within a time frame established by rule, by receiving the results of the Federal Bureau of Investigation record search on criminal background checks and use the results in making licensure decisions in accordance with Section 3.B.;

5. Comply with the rules of the Commission;

6. Utilize a recognized national examination as a requirement for licensure pursuant to the rules of the Commission; and

7. Have continuing competence requirements as a condition for license renewal.

B. Upon adoption of this statute, the member state shall have the authority to obtain biometric-based information from each physical therapy licensure applicant and submit this information to the Federal Bureau of Investigation for a criminal background check in accordance with 28 U.S.C. SECT;534 and 42 U.S.C. § 14616.

C. A member state shall grant the compact privilege to a licensee holding a valid unencumbered license in another member state in accordance with the terms of the Compact and rules.

D. Member states may charge a fee for granting a compact privilege.

SECTION 4. COMPACT PRIVILEGE A. To exercise the compact privilege under the terms and provisions of the Compact, the licensee shall:

1. Hold a license in the home state;

2. Have no encumbrance on any state license;

3. Be eligible for a compact privilege in any member state in accordance with Section 4D, G and H;

4. Have not had any adverse action against any license or compact privilege within the previous 2 years;

5. Notify the Commission that the licensee is seeking the compact privilege within a remote state(s);

6. Pay any applicable fees, including any state fee, for the compact privilege;

7. Meet any jurisprudence requirements established by the remote state(s) in which the licensee is seeking a compact privilege; and

8. Report to the Commission adverse action taken by any non-member state within 30 days from the date the adverse action is taken.

B. The compact privilege is valid until the expiration date of the home license. The licensee must comply with the requirements of Section 4.A. to maintain the compact privilege in the remote state.

C. A licensee providing physical therapy in a remote state under the compact privilege shall function within the laws and regulations of the remote state.

D. A licensee providing physical therapy in a remote state is subject to that state's regulatory authority. A remote state may, in accordance with due process and that state's laws, remove a licensee's compact privilege in the remote state for a specific period of time, impose fines, and/or take any other necessary actions to protect the health and safety of its citizens. The licensee is not eligible for a compact privilege in any state until the specific time for removal has passed and all fines are paid.

E. If a home state license is encumbered, the licensee shall lose the compact privilege in any remote state until the following occur:

1. The home state license is no longer encumbered; and

2. Two years have elapsed from the date of the adverse action.

F. Once an encumbered license in the home state is restored to good standing, the licensee must meet the requirements of Section 4A to obtain a compact privilege in any remote state.

G. If a licensee's compact privilege in any remote state is removed, the individual shall lose the compact privilege in any remote state until the following occur:

1. The specific period of time for which the compact privilege was removed has ended;

2. All fines have been paid; and

3. Two years have elapsed from the date of the adverse action.

H. Once the requirements of Section 4G have been met, the license must meet the requirements in Section 4A to obtain a compact privilege in a remote state.

SECTION 5. ACTIVE DUTY MILITARY PERSONNEL OR THEIR SPOUSES A licensee who is active duty military or is the spouse of an individual who is active duty military may designate one of the following as the home state:

A. Home of record;

B. Permanent Change of Station (PCS); or

C. State of current residence if it is different than the PCS state or home of record.

SECTION 6. ADVERSE ACTIONS A. A home state shall have exclusive power to impose adverse action against a license issued by the home state.

B. A home state may take adverse action based on the investigative information of a remote state, so long as the home state follows its own procedures for imposing adverse action.

C. Nothing in this Compact shall override a member state's decision that participation in an alternative program may be used in lieu of adverse action and that such participation shall remain non-public if required by the member state's laws. Member states must require licensees who enter any alternative programs in lieu of discipline to agree not to practice in any other member state during the term of the alternative program without prior authorization from such other member state.

D. Any member state may investigate actual or alleged violations of the statutes and rules authorizing the practice of physical therapy in any other member state in which a physical therapist or physical therapist assistant holds a license or compact privilege.

E. A remote state shall have the authority to:

1. Take adverse actions as set forth in Section 4.D. against a licensee's compact privilege in the state;

2. Issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses, and the production of evidence. Subpoenas issued by a physical therapy licensing board in a party state for the attendance and testimony of witnesses, and/or the production of evidence from another party state, shall be enforced in the latter state by any court of competent jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage, and other fees required by the service statutes of the state where the witnesses and/or evidence are located; and

3. If otherwise permitted by state law, recover from the licensee the costs of investigations and disposition of cases resulting from any adverse action taken against that licensee.

F. Joint Investigations

1. In addition to the authority granted to a member state by its respective physical therapy practice act or other applicable state law, a member state may participate with other member states in joint investigations of licensees.

2. Member states shall share any investigative, litigation, or compliance materials in furtherance of any joint or individual investigation initiated under the Compact.

SECTION 7. ESTABLISHMENT OF THE PHYSICAL THERAPY COMPACT COMMISSION. A. The Compact member states hereby create and establish a joint public agency known as the Physical Therapy Compact Commission:

1. The Commission is an instrumentality of the Compact states.

2. Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the Commission is located. The Commission may waive venue and jurisdictional defenses to the extent it adopts or consents to participate in alternative dispute resolution proceedings.

3. Nothing in this Compact shall be construed to be a waiver of sovereign immunity.

B. Membership, Voting, and Meetings

1. Each member state shall have and be limited to one (1) delegate selected by that member state's licensing board.

2. The delegate shall be a current member of the licensing board, who is a physical therapist, physical therapist assistant, public member, or the board administrator.

3. Any delegate may be removed or suspended from office as provided by the law of the state from which the delegate is appointed.

4. The member state board shall fill any vacancy occurring in the Commission.

5. Each delegate shall be entitled to one (1) vote with regard to the promulgation of rules and creation of bylaws and shall otherwise have an opportunity to participate in the business and affairs of the Commission.

6. A delegate shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for delegates' participation in meetings by telephone or other means of communication.

7. The Commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

C. The Commission shall have the following powers and duties:

1. Establish the fiscal year of the Commission;

2. Establish bylaws;

3. Maintain its financial records in accordance with the bylaws;

4. Meet and take such actions as are consistent with the provisions of this Compact and the bylaws;

5. Promulgate uniform rules to facilitate and coordinate implementation and administration of this Compact. The rules shall have the force and effect of law and shall be binding in all member states;

6. Bring and prosecute legal proceedings or actions in the name of the Commission, provided that the standing of any state physical therapy licensing board to sue or be sued under applicable law shall not be affected;

7. Purchase and maintain insurance and bonds;

8. Borrow, accept, or contract for services of personnel, including, but not limited to, employees of a member state;

9. Hire employees, elect or appoint officers, fix compensation, define duties, grant such individuals appropriate authority to carry out the purposes of the Compact, and to establish the Commission's personnel policies and programs relating to conflicts of interest, qualifications of personnel, and other related personnel matters;

10. Accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the Commission shall avoid any appearance of impropriety and/or conflict of interest;

11. Lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the Commission shall avoid any appearance of impropriety;

12. Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property real, personal, or mixed;

13. Establish a budget and make expenditures;

14. Borrow money;

15. Appoint committees, including standing committees comprised of members, state regulators, state legislators or their representatives, and consumer representatives, and such other interested persons as may be designated in this Compact and the bylaws;

16. Provide and receive information from, and cooperate with, law enforcement agencies;

17. Establish and elect an Executive Board; and

18. Perform such other functions as may be necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of physical therapy licensure and practice.

D. The Executive Board

The Executive Board shall have the power to act on behalf of the Commission according to the terms of this Compact.

1. The Executive Board shall be comprised of nine members:

a. Seven voting members who are elected by the Commission from the current membership of the Commission;

b. One ex-officio, nonvoting member from the recognized national physical therapy professional association; and

c. One ex-officio, nonvoting member from the recognized membership organization of the physical therapy licensing boards.

2. The ex-officio members will be selected by their respective organizations.

3. The Commission may remove any member of the Executive Board as provided in bylaws.

4. The Executive Board shall meet at least annually.

5. The Executive Board shall have the following Duties and responsibilities:

a. Recommend to the entire Commission changes to the rules or bylaws, changes to this Compact legislation, fees paid by Compact member states such as annual dues, and any commission Compact fee charged to licensees for the compact privilege;

b. Ensure Compact administration services are appropriately provided, contractual or otherwise;

c. Prepare and recommend the budget;

d. Maintain financial records on behalf of the Commission;

e. Monitor Compact compliance of member states and provide compliance reports to the Commission;

f. Establish additional committees as necessary; and

g. Other duties as provided in rules or bylaws.

E. Meetings of the Commission

1. All meetings shall be open to the public, and public notice of meetings shall be given in the same manner as required under the rulemaking provisions in Section 9.

2. The Commission or the Executive Board or other committees of the Commission may convene in a closed, non-public meeting if the Commission or Executive Board or other committees of the Commission must discuss:

a. Non-compliance of a member state with its obligations under the Compact;

b. The employment, compensation, discipline or other matters, practices or procedures related to specific employees or other matters related to the Commission's internal personnel practices and procedures;

c. Current, threatened, or reasonably anticipated litigation;

d. Negotiation of contracts for the purchase, lease, or sale of goods, services, or real estate;

e. Accusing any person of a crime or formally censuring any person;

f. Disclosure of trade secrets or commercial or financial information that is privileged or confidential;

g. Disclosure of information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

h. Disclosure of investigative records compiled for law enforcement purposes;

i. Disclosure of information related to any investigative reports prepared by or on behalf of or for use of the Commission or other committee charged with responsibility of investigation or determination of compliance issues pursuant to the Compact; or

j. Matters specifically exempted from disclosure by federal or member state statute.

3. If a meeting, or portion of a meeting, is closed pursuant to this provision, the Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exempting provision.

4. The Commission shall keep minutes that fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Commission or order of a court of competent jurisdiction.

F. Financing of the Commission

1. The Commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization, and ongoing activities.

2. The Commission may accept any and all appropriate revenue sources, donations, and grants of money, equipment, supplies, materials, and services.

3. The Commission may levy on and collect an annual assessment from each member state or impose fees on other parties to cover the cost of the operations and activities of the Commission and its staff, which must be in a total amount sufficient to cover its annual budget as approved each year for which revenue is not provided by other sources. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Commission, which shall promulgate a rule binding upon all member states.

4. The Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Commission pledge the credit of any of the member states, except by and with the authority of the member state.

5. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Commission.

G. Qualified Immunity, Defense, and Indemnification

1. The members, officers, executive director, employees and representatives of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful or wanton misconduct of that person.

2. The Commission shall defend any member, officer, executive director, employee or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error, or omission did not result from that person's intentional or willful or wanton misconduct.

3. The Commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from the intentional or willful or wanton misconduct of that person.

SECTION 8. DATA SYSTEM A. The Commission shall provide for the development, maintenance, and utilization of a coordinated database and reporting system containing licensure, adverse action, and investigative information on all licensed individuals in member states.

B. Notwithstanding any other provision of state law to the contrary, a member state shall submit a uniform data set to the data system on all individuals to whom this Compact is applicable as required by the rules of the Commission, including:

1. Identifying information;

2. Licensure data;

3. Adverse actions against a license or compact privilege;

4. Non-confidential information related to alternative program participation;

5. Any denial of application for licensure, and the reason(s) for such denial; and

6. Other information that may facilitate the administration of this Compact, as determined by the rules of the Commission.

C. Investigative information pertaining to a licensee in any member state will only be available to other party states.

D. The Commission shall promptly notify all member states of any adverse action taken against a licensee or an individual applying for a license. Adverse action information pertaining to a licensee in any member state will be available to any other member state.

E. Member states contributing information to the data system may designate information that may not be shared with the public without the express permission of the contributing state.

F. Any information submitted to the data system that is subsequently required to be expunged by the laws of the member state contributing the information shall be removed from the data system.

SECTION 9. RULEMAKING A. The Commission shall exercise its rulemaking powers pursuant to the criteria set forth in this Section and the rules adopted thereunder. Rules and amendments shall become binding as of the date specified in each rule or amendment.

B. If a majority of the legislatures of the member states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the Compact within 4 years of the date of adoption of the rule, then such rule shall have no further force and effect in any member state.

C. Rules or amendments to the rules shall be adopted at a regular or special meeting of the Commission.

D. Prior to promulgation and adoption of a final rule or rules by the Commission, and at least thirty (30) days in advance of the meeting at which the rule will be considered and voted upon, the Commission shall file a Notice of Proposed Rulemaking:

1. On the website of the Commission or other publicly accessible platform; and

2. On the website of each member state physical therapy licensing board or other publicly accessible platform or the publication in which each state would otherwise publish proposed rules.

E. The Notice of Proposed Rulemaking shall include:

1. The proposed time, date, and location of the meeting in which the rule will be considered and voted upon;

2. The text of the proposed rule or amendment and the reason for the proposed rule;

3. A request for comments on the proposed rule from any interested person; and

4. The manner in which interested persons may submit notice to the Commission of their intention to attend the public hearing and any written comments.

F. Prior to adoption of a proposed rule, the Commission shall allow persons to submit written data, facts, opinions, and arguments, which shall be made available to the public.

G. The Commission shall grant an opportunity for a public hearing before it adopts a rule or amendment if a hearing is requested by:

1. At least twenty-five (25) persons;

2. A state or federal governmental subdivision or agency; or

3. An association having at least twenty-five (25) members.

H. If a hearing is held on the proposed rule or amendment, the Commission shall publish the place, time, and date of the scheduled public hearing. If the hearing is held via electronic means, the Commission shall publish the mechanism for access to the electronic hearing.

1. All persons wishing to be heard at the hearing shall notify the executive director of the Commission or other designated member in writing of their desire to appear and testify at the hearing not less than five (5) business days before the scheduled date of the hearing.

2. Hearings shall be conducted in a manner providing each person who wishes to comment a fair and reasonable opportunity to comment orally or in writing.

3. All hearings will be recorded. A copy of the recording will be made available on request.

4. Nothing in this section shall be construed as requiring a separate hearing on each rule. Rules may be grouped for the convenience of the Commission at hearings required by this section.

I. Following the scheduled hearing date, or by the close of business on the scheduled hearing date if the hearing was not held, the Commission shall consider all written and oral comments received.

J. If no written notice of intent to attend the public hearing by interested parties is received, the Commission may proceed with promulgation of the proposed rule without a public hearing.

K. The Commission shall, by majority vote of all members, take final action on the proposed rule and shall determine the effective date of the rule, if any, based on the rulemaking record and the full text of the rule.

L. Upon determination that an emergency exists, the Commission may consider and adopt an emergency rule without prior notice, opportunity for comment, or hearing, provided that the usual rulemaking procedures provided in the Compact and in this section shall be retroactively applied to the rule as soon as reasonably possible, in no event later than ninety (90) days after the effective date of the rule. For the purposes of this provision, an emergency rule is one that must be adopted immediately in order to:

1. Meet an imminent threat to public health, safety, or welfare;

2. Prevent a loss of Commission or member state funds;

3. Meet a deadline for the promulgation of an administrative rule that is established by federal law or rule; or

4. Protect public health and safety.

M. The Commission or an authorized committee of the Commission may direct revisions to a previously adopted rule or amendment for purposes of correcting typographical errors, errors in format, errors in consistency, or grammatical errors. Public notice of any revisions shall be posted on the website of the Commission. The revision shall be subject to challenge by any person for a period of thirty (30) days after posting. The revision may be challenged only on grounds that the revision results in a material change to a rule. A challenge shall be made in writing, and delivered to the chair of the Commission prior to the end of the notice period. If no challenge is made, the revision will take effect without further action. If the revision is challenged, the revision may not take effect without the approval of the Commission.

SECTION 10. OVERSIGHT, DISPUTE RESOLUTION, AND ENFORCEMENT A. Oversight

1. The executive, legislative, and judicial branches of state government in each member state shall enforce this Compact and take all actions necessary and appropriate to effectuate the Compact's purposes and intent. The provisions of this Compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the Compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Commission.

3. The Commission shall be entitled to receive service of process in any such proceeding, and shall have standing to intervene in such a proceeding for all purposes. Failure to provide service of process to the Commission shall render a judgment or order void as to the Commission, this Compact, or promulgated rules.

B. Default, Technical Assistance, and Termination

1. If the Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this Compact or the promulgated rules, the Commission shall:

a. Provide written notice to the defaulting state and other member states of the nature of the default, the proposed means of curing the default and/or any other action to be taken by the Commission; and

b. Provide remedial training and specific technical assistance regarding the default.

2. If a state in default fails to cure the default, the defaulting state may be terminated from the Compact upon an affirmative vote of a majority of the member states, and all rights, privileges and benefits conferred by this Compact may be terminated on the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of default.

3. Termination of membership in the Compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

4. A state that has been terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including obligations that extend beyond the effective date of termination.

5. The Commission shall not bear any costs related to a state that is found to be in default or that has been terminated from the Compact, unless agreed upon in writing between the Commission and the defaulting state.

6. The defaulting state may appeal the action of the Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Commission has its principal offices. The prevailing member shall be awarded all costs of such litigation, including reasonable attorney's fees.

C. Dispute Resolution

1. Upon request by a member state, the Commission shall attempt to resolve disputes related to the Compact that arise among member states and between member and non-member states.

2. The Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

1. The Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this Compact.

2. By majority vote, the Commission may initiate legal action in the United States District Court for the District of Columbia or the federal district where the Commission has its principal offices against a member state in default to enforce compliance with the provisions of the Compact and its promulgated rules and bylaws. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing member shall be awarded all costs of such litigation, including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the Commission. The Commission may pursue any other remedies available under federal or state law.

SECTION 11. DATE OF IMPLEMENTATION OF THE INTERSTATE COMMISSION FOR PHYSICAL THERAPY PRACTICE AND ASSOCIATED RULES, WITHDRAWAL, AND AMENDMENT A. The Compact shall come into effect on the date on which the Compact statute is enacted into law in the tenth member state. The provisions, which become effective at that time, shall be limited to the powers granted to the Commission relating to assembly and the promulgation of rules. Thereafter, the Commission shall meet and exercise rulemaking powers necessary to the implementation and administration of the Compact.

B. Any state that joins the Compact subsequent to the Commission's initial adoption of the rules shall be subject to the rules as they exist on the date on which the Compact becomes law in that state. Any rule that has been previously adopted by the Commission shall have the full force and effect of law on the day the Compact becomes law in that state.

C. Any member state may withdraw from this Compact by enacting a statute repealing the same.

1. A member state's withdrawal shall not take effect until six (6) months after enactment of the repealing statute.

2. Withdrawal shall not affect the continuing requirement of the withdrawing state's physical therapy licensing board to comply with the investigative and adverse action reporting requirements of this act prior to the effective date of withdrawal.

D. Nothing contained in this Compact shall be construed to invalidate or prevent any physical therapy licensure agreement or other cooperative arrangement between a member state and a non-member state that does not conflict with the provisions of this Compact.

E. This Compact may be amended by the member states. No amendment to this Compact shall become effective and binding upon any member state until it is enacted into the laws of all member states.

SECTION 12. CONSTRUCTION AND SEVERABILITY This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any party state, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.









Article 61 - Taxation Compact Between the Southern Ute Indian Tribe, La Plata County, and the State of Colorado

Part 1 - Approval and Text of Compact

§ 24-61-101. Compact as basis for payments - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is in the interest of the state of Colorado for the general assembly to act to assist in the resolution of a dispute between the state, the county of La Plata, and the Southern Ute Indian tribe concerning the imposition of taxes and charges on property and property interests owned or held by the Southern Ute Indian tribe within the exterior boundaries of the Southern Ute Indian reservation;

(b) It is within the authority of the general assembly pursuant to section 4 of the Enabling Act of Colorado to approve special provisions with respect to taxes and charges that the state could otherwise seek to impose upon property and property interests owned or held by the Southern Ute Indian tribe; and

(c) In approving the special provisions set forth in the taxation compact described in this article, the state does not waive its claims, concede its rights, or otherwise impair its position with respect to its authority to levy taxes and other charges on property and property interests owned or held by the Southern Ute Indian tribe except as specifically set forth in said taxation compact and acknowledges that the Southern Ute Indian tribe has similarly not impaired its position to challenge such authority except as specifically set forth in said taxation compact.

(2) It is the intent of the general assembly that, for the duration of the taxation compact set forth in this article, with respect to the taxes and charges imposed pursuant to article 29 of title 39, C.R.S., concerning severance taxes, article 60 of title 34, C.R.S., concerning the conservation levy and environmental response fund surcharge, and article 1 of title 39, C.R.S., concerning ad valorem property taxes, the payments established pursuant to said taxation compact on property described in said taxation compact shall be made as an alternative to said taxes, charges, surcharges, and levies.



§ 24-61-102. Taxation compact between the Southern Ute Indian tribe, La Plata county, and the state of Colorado

The general assembly hereby approves the taxation compact between the Southern Ute Indian tribe, La Plata county, and the state of Colorado, referred to in this section as the "Taxation Compact", dated March 18, 1996, and signed by Roy Romer, governor of the state of Colorado; Leonard C. Burch, chairman of the Southern Ute Indian tribal council; Fred W. Klatt, III, chairman of the La Plata county board of county commissioners; Craig Larson, La Plata county assessor; and Ed Murray, La Plata county treasurer. Said compact is as follows:

TAXATION COMPACT

between

THE SOUTHERN UTE INDIAN TRIBE, LA PLATA COUNTY and

THE STATE OF COLORADO

THIS AGREEMENT ("Taxation Compact") is entered into this 18th day of March, 1996, by, between and among the STATE OF COLORADO, on behalf of itself, its political subdivisions, offices, and officials ("the State"), the SOUTHERN UTE INDIAN TRIBE, by and through the Southern Ute Indian Tribal Council ("the Tribe"), and the COUNTY OF LA PLATA, by and through the Board of County Commissioners of La Plata county and the La Plata County Assessor and Treasurer ("County").

Article One

Recitals.

1.01. Litigation. The parties to this Taxation Compact have been engaged in protracted litigation regarding the authority of the County and the State to tax the real or personal property owned or acquired by the Tribe within the exterior boundaries of the Southern Ute Indian Reservation ("Reservation"). That litigation ("the Litigation") has not provided the parties with definitive answers regarding the scope of such taxing authority or the scope of tribal immunity from such taxation ("the Dispute"). In the absence of agreement, the parties will be compelled to reinstitute litigation and to incur substantial litigation costs and commitments of time and energy to such disputes.

1.02. Intergovernmental Agreement. Prior to refiling the Litigation, the parties to this taxation Compact entered into good faith negotiations in an effort to resolve the Dispute amicably in a manner consistent with the respective interests of the parties. In furtherance of the negotiation efforts, the parties entered into an Intergovernmental Agreement Concerning Taxation Negotiations which addressed procedures for maintaining the status quo and preserving the legal positions of the parties pending negotiation.

1.03. Principal Individual Interests. During the negotiations, the Tribe has requested recognition of its claimed immunity from State and County taxation with respect to any interests in real or personal property it owns or may acquire within the boundaries of the Reservation, regardless of whether such property is held in trust for its benefit by the United States of America. The County has taken the position that interests in real or personal property owned or acquired by the Tribe within the boundaries of the Reservation are subject to ad valorem property taxes in circumstances where those real or personal property interests within the Reservation have been previously taxed to or are taxable in non-Tribal ownership. The county has reiterated its concern that recognition of taxing immunity to the Tribe with respect to any interest in real or personal property owned or acquired by the Tribe when that property has been taxed or taxable under non-Tribal ownership will have an adverse economic impact on those governmental institutions which rely upon general ad valorem property tax revenue to carry out governmental functions, particularly if Tribal acquisition efforts continue to escalate. The State's position is that real property acquired by the Tribe and not placed or held in trust by the federal government for the benefit of the Tribe is subject to taxation. The State has attempted to assist in the identification of governmental mechanisms that could be employed by the parties to settle their Dispute reasonably in a manner that will minimize adverse economic consequences resulting from possible recognition of the Tribe's claimed immunity. As used herein, the words "tax" and "taxes" includes ad valorem and severance taxes as well as the oil and gas conservation levy and the environmental response fund surcharge.

1.04. Mutual Interests. Each of the parties seeks to avoid further litigation in a manner consistent with the best interests of the respective constituents of each government. Further, in recognition of the fact that there are many substantive areas that require mutual cooperation of the parties, including social issues, economic development, land use and environmental protection, the parties seek to improve their government-to-government relationships for the present and the future.

1.05. Educational Equalization. The parties acknowledge that the State maintains as part of its system of public school financing a program which is intended to provide equalization in funding for students in the various public school districts throughout the State as reflected in, inter alia, "The Public School Finance Act of 1994" (article 54 of title 22, C.R.S.). The public school finance system also establishes a state public school fund which is available to provide relief to individual school districts in the event that unforeseen difficulties in maintaining assessment levels of property within any such district or in collecting property taxes is encountered. See section 22-54-117, C.R.S. Based on the status of public school financing, the parties acknowledge that the level of financing available for educating public school students within the boundaries of the Reservation will not be adversely affected in a material way so long as a system of State-wide equalization of student funding is maintained by the State.

1.06. Settlement. Based upon the foregoing, the parties have agreed to settle the Dispute, subject to the fulfillment of certain conditions hereinafter set forth, and each party finds that the settlement reflected in this Taxation Compact is in furtherance of the individual and mutual interests of the parties.

Article Two

Conditions Precedent.

2.01. Legislative Ratification. As a condition precedent to implementation of this Taxation Compact, the parties agree that the Colorado General Assembly and the Governor of the State of Colorado must approve, and the Office of the Colorado Attorney General must review, this Taxation Compact and permit the County and the State to perform the covenants herein contained. If such authorization is not obtained prior to the close of the 1996 legislative session, this Taxation Compact shall become null and void, unless otherwise agreed by the parties.

2.02. Statutory Amendment. As an additional condition precedent, the parties agree that such amendments to existing State statutes needed to implement the terms of this Taxation Compact shall be enacted prior to the close of the 1996 legislative session. If such amendments are not so enacted, then this Taxation Compact shall become null and void.

2.03. Tribal Enactment. As an additional condition precedent, the parties agree that the Tribe, prior to expiration of the 1996 legislative session of the Colorado General Assembly, through its Tribal Council, shall have enacted such resolutions or ordinances permitting the implementation of this Taxation Compact, including, but not limited to: Authorization for issuing annual tribal declarations of real property acquired by the Tribe, as provided in Article Five, infra; authorization for issuing annual payments, as provided in Article Six, infra; a mechanism for requiring non-Indians constructing facilities on tribal land to report to the County Assessor notice of completion of such facilities, as provided in Article Eight, infra; and a system for the recognition of County liens validly obtained under State law against the property of non-Indians, as well as, a system for foreclosure of such liens, as provided in Article Ten, infra.

2.04. Federal Approval. To the extent that the Taxation Compact constitutes an agreement with an Indian Tribe related to land owned by an Indian Tribe, it is arguable that the validity of such Taxation Compact is dependent upon obtaining the approval of the Secretary of the Interior of the United States or his authorized representative pursuant to 25 U.S.C. sec. 81. Accordingly, as an additional condition precedent, prior to the close of the 1996 legislative session of the Colorado General Assembly, the parties must obtain the written approval of the Secretary of the Interior, or his authorized representative, of this Taxation Compact, or, alternatively, a written statement from such duly authorized official indicating that such written approval is not necessary or required under federal law.

2.05. Intergovernmental Agreement Operative. Until such time that each of the conditions set forth above in Paragraphs 2.01, 2.02, 2.03, and 2.04 has been satisfied, the parties agree to honor and carry out the provisions of the Intergovernmental Agreement Concerning Taxation Negotiations referenced in Paragraph 1.02, above, and the parties hereby expressly extend the duration of said Intergovernmental Agreement Concerning Taxation Negotiations until the earlier of: (a) The close of the 1996 legislative session of the Colorado General Assembly; or (b) The satisfaction of the referenced conditions. In the event that each of the aforementioned conditions is not satisfied in the time provided, then, upon the close of the legislative session, the Intergovernmental Agreement Concerning Taxation Negotiations shall terminate, unless otherwise extended by the parties in writing.

Article Three

Tribal Immunity From Taxation.

3.01. Trust Property. The parties acknowledge that historically neither the State nor the County has attempted to tax real or personal property located within the Reservation when such property has been owned by the United States of America in trust for the benefit of the Tribe ("trust property"). Such exempt property has included: Surface estates; subsurface estates; tribal landowner royalty interests in mineral leases issued by the Tribe in accordance with federal laws and regulations; and any other interests acquired by the Tribe in trust property. The parties acknowledge that in the absence of express consent from the United States Congress, the Tribe, or as otherwise determined by the courts, trust property is exempt from State and local taxation. This Taxation Compact is not intended to and does not address whether there is express consent from the United States Congress and the Tribe for the taxation of trust property; however, the State and County agree to treat such trust property as exempt from State and County taxation for the duration of this Taxation Compact.

3.02. Tribal Reacquisitions of Interests in Trust Property. The parties acknowledge that a decline in the County's assessed value will occur when the Tribe reacquires interests in real or personal property on trust property under Article 3.01 in circumstances when those property interests have been previously held by and taxable to non-Tribal parties. While the County and State agree that interests so acquired by the Tribe will be treated as not subject to taxation under Article 3.01, the Tribe and State agree to assist the County in exploring future cooperative efforts to mitigate the negative revenue impacts that may result from these Tribal acquisitions on trust lands. Those cooperative efforts will include joint efforts at seeking federal or state assistance as required to mitigate those revenue impacts and other joint revenue raising efforts acceptable to the Tribe, the State and the County.

3.03. Non-Trust Tribal Property. So long as this Taxation Compact remains in full force and effect, the State and County shall not seek to tax any property, real or personal, owned or acquired by the Tribe and held by the Tribe in non-federal-trust status; provided that said property is located within the exterior boundaries of the Reservation. Tribal property intended by this paragraph to be treated as non-taxable includes, but is not limited to the following:

a. Real Property Surface Estates;

b. Real Property Subsurface Estates;

c. Mineral Lease Working Interests;

d. Mineral Lease Royalty Interests;

e. Mineral Lease Production Payments;

f. Tribal Income;

g. Vehicles and Mobile Homes;

h. Buildings or Improvements;

i. Equipment;

j. Security Interests;

k. Other Real or Personal Property.

3.04. Tribal Activities. So long as this Taxation Compact remains in full force and effect, the State and the County shall not seek to impose on the Tribe, any activity undertaken by the Tribe, or tribal property, real or personal, located within the exterior boundaries of the Reservation the following taxes: An ad valorem tax (article 1 of title 39, C.R.S.); conservation levy or environmental response fund charge (section 34-60-122, C.R.S.); or severance tax (article 29 of title 39, C.R.S.).

3.05. Partial Interests. So long as this Taxation Compact remains in full force and effect, the foregoing limitations on State and County taxation shall apply to partial or undivided interests owned by the Tribe, whether such interests arise from partnerships, joint ventures, or otherwise; provided that prior to such limitation becoming applicable, the Tribe shall file with the County and the State Department of Revenue, a declaration of the name of the partnership or joint venture, together with a statement listing the partners or venturers, the ownership interest of said partners or venturers, and a schedule of the on-Reservation property subject to any such partnership or joint venture.

3.06. Reports and Declarations by Third Parties. So long as this Taxation Compact remains in full force and effect, any person or entity, other than the Tribe, required to submit reports or declarations related to the assessed value of property located within the Reservation owned by the Tribe, or any person or entity otherwise required to withhold and remit taxes or estimated taxes attributable to interests owned by the Tribe shall be permitted to report such tribal interests as exempt and shall not be required to withhold any taxes or estimated taxes with respect to such tribal ownership interests in such property or income.

3.07. State Legislative Amendments. The Tribe maintains that the foregoing limitations on State and County taxation are mandated by federal statutes and case law and that the State and County are bound by such rules for decision under the United States Constitution, regardless of the provisions of State law. The County has taken the position that interests in real or personal property owned or acquired by the Tribe within the boundaries of the Reservation are subject to ad valorem property taxes in circumstances where those real or personal property interests within the Reservation have been previously taxed to or are taxable in non-Tribal ownership. The State's position is that real property acquired by the Tribe and not placed or held in trust by the federal government for the benefit of the Tribe is subject to taxation. In order to carry out the terms of this Taxation Compact, the parties covenant jointly to seek legislative amendment to existing State statutory law confirming that throughout the duration of this Taxation Compact, the limitation on State and County taxation set forth above in this Article will be recognized by the State. Specifically, the parties shall seek legislative enactments necessary to implement this Taxation compact, including the following:

Add a new section to article 3 of title 39, C.R.S., (or some other appropriate designation) which provides essentially as follows:

Taxation Compact with the Southern Ute Indian Tribe.

(1)The general assembly hereby finds and declares that the Taxation Compact dated March 18, 1996, entered into by and between the County of La Plata, the Southern Ute Indian Tribe, and the Governor, is in the best interests of the State of Colorado and settles in a satisfactory manner a taxation dispute which has been and would otherwise continue to be a matter of extensive litigation.---(2)The general assembly hereby ratifies said Taxation Compact subject to the conditions and covenants therein contained.---(3)Limited to the duration of said Taxation Compact, with respect to the taxes and the charges imposed by article 29 of title 39, C.R.S. (i.e., severance tax) and article 60 of title 34, C.R.S. (i.e., conservation levy and environmental response fund surcharge), and with respect to ad valorem taxes (article 1 of title 39, C.R.S.), the Southern Ute Indian Tribe and all property, real and personal, owned by the Tribe and located within the exterior boundaries of the Southern Ute Indian Reservation shall be deemed as exempt

from taxation as more particularly set forth in said Taxation Compact.---(4)The State Property Tax Administrator, whose duties, powers, and authority are described in article 2 of title 39, C.R.S., shall have the authority to resolve disputes submitted to the administrator for resolution pursuant to and in the manner prescribed by the Taxation Compact dated March 18, 1996, between the County of La Plata, the Southern Ute Indian Tribe, and the State of Colorado.---(5)Any statutory change necessary concerning the school bonded indebtedness provisions of said Taxation Compact.

Should the General Assembly of the State fail to enact such statutory amendments deemed by the parties as necessary to carry out the terms of this Taxation Compact by the close of the 1996 legislative session, the Taxation Compact shall terminate for failure of satisfaction of conditions precedent, unless otherwise extended in writing by the parties.

3.08. Limitation on Scope. Nothing in this Article Three shall be construed as affecting in any manner the tax liability of any entity other than the Southern Ute Indian Tribe. Nothing in this Taxation Compact shall prevent the Oil and Gas Commission from charging its conservation levy and environmental response fee against any non-Indians operating within the exterior boundaries of the Southern Ute Indian Reservation.

Article Four

Real and Personal Property Interests

Subject to Taxation on the Reservation.

The parties acknowledge that certain non-Indian real and personal property interests within the exterior boundaries of the Southern Ute Indian Reservation, including the interests of non-Indian partners or venturers with the Tribe, are generally subject to State and local taxation; however, the Tribe maintains that those taxes may be legally objectionable in circumstances where Congress has expressly granted an exemption from such taxation or imposition of the tax poses a serious and demonstrable threat to the economic or political security of the Tribe. The Tribe agrees not to interpose any objection for the duration of this Taxation Compact to State and local taxation of non-Indian real and personal property interests located within the Reservation boundaries under current circumstances (i.e., so long as present levels of State and local taxation of such interests do not change significantly). Specifically, those non-Indian real and personal property interests for which the Tribe does not assert exemption from State and local taxation under this Taxation Compact include:

a. Real Property Surface Estates;

b. Real Property Subsurface Estates;

c. Mineral Lease Working Interests;

d. Mineral Lease Royalty Interests;

e. Mineral Lease Production Payments;

f. Vehicles and Mobile Homes;

g. Buildings or Improvements;

h. Equipment;

i. Security Interests;

j. Other Real or Personal Property;

k. Any Oil and Gas Production and Interest.

Article Five

Tribal Declaration of Real Property Acquisition.

5.01. Tribal Declaration. Following acquisition by the Tribe of any interest in real property located within the boundaries of the Reservation, in order to be entitled to the benefits of this Taxation Compact relative to such interest, the Tribe shall file a declaration of such acquisition with the County Assessor, which declaration shall contain: A legal description of the real property interest acquired, including a geographical description and a statement of the interest acquired; identification of the grantor of such interest; the date of closing of the acquisition transaction; and, with respect to interests acquired by the Tribe in non-trust real property, a statement of tribal intent of whether or not application is to be made by the Tribe to the United States of America to place ownership of such acquired interest into trust status. If the Tribe subsequently applies to have such interest placed into federal trust status, the Tribe shall so notify the County Assessor in writing, and the Tribe shall further notify the County Assessor in writing if and when such trust status is conferred.

5.02. Assessor's Annual Compilation. No later than the thirty-first day of January of each year during which the Taxation Compact is in force, the County Assessor shall prepare a compilation of all tribally declared real property interests within the Reservation acquired during the preceding calendar year by the Tribe, which interests have not been identified by the Tribe as having been taken into trust status by the United States of America. For each such parcel or interest listed on said compilation, the County Assessor shall prepare a schedule showing within which taxing districts such parcel or interest is located, together with a statement of the mill levy attributable to said interests by taxing district as reported on the last applicable tax or assessment notice, and a statement of the assessed or estimated assessed value of such parcel or interest based on the last applicable assessment notice. If tribally acquired interests have been shown on a previously issued annual compilation under this paragraph for the immediately preceding year, without subsequent notification by the Tribe of either a change in ownership or trust status of such interests, the County Assessor shall carry forward such interests on the then current annual compilation with such updated schedules of mill levy by taxing district for the particular carried-forward interest or parcel. For each such listed parcel or interest, the County Assessor shall also submit, with the assistance of the County Treasurer, a statement of the amount of ad valorem tax revenue that would have been collected during said applicable annual period, or part thereof during which the Tribe owned a listed interest, but for the Tribe's ownership. Upon completion of the annual compilation, the County Assessor shall promptly forward the same to the designated representative of the Tribe.

5.03. Tribal Valuation Protest. No later than forty-five days following its receipt of the County Assessor's Annual Compilation of tribally acquired interests, valuation, and statement of tax revenue, the Tribe may submit to the County Assessor a protest of the valuation estimate or statement of tax revenue for any parcel or interest which the Tribe believes is overstated in the Annual Compilation. Said protest shall be accompanied by written justification setting forth the basis for the protest. Such justification may include, for example, records of actual production and sales value of oil and gas or coalbed methane using valuation criteria similar to that employed by the State in valuing non-Indian oil and gas properties. Should the County Assessor and the Tribe not be able to reach agreement as to the proper valuation or statement of tax revenue to be assigned to any such parcel or interest, then said dispute shall be submitted to the State Property Tax Administrator for resolution. The State Property Tax Administrator shall employ such procedures he or she deems fair and reasonable for hearing the dispute, provided that in any event, both the Assessor and the Tribe shall have an effective opportunity to state their respective positions. The State Property Tax Administrator shall issue a ruling resolving said dispute no later than the first day of June of any such year, which ruling shall be binding and final. In no event shall the State Property Tax Administrator be permitted to reach a finding of valuation or a statement of tax revenue greater than that originally estimated by the County Assessor as set forth in the Annual Compilation.

Article Six

Annual Tribal Payment in Lieu of Taxation.

6.01. Voluntary Payment. In consideration for the covenants herein contained, the Tribe agrees during each year that this Taxation Compact is in full force and effect to make a voluntary payment to the County as more particularly described below.

6.02. Non-Public School Share and Bonded Indebtedness. The Tribe hereby agrees to remit to the County no later than the fifteenth day of June of each year a voluntary payment in lieu of taxes which shall be equal to the non-public school share of annual real property ad valorem taxes, plus the portion of annual real property ad valorem taxes that are attributable to public school bonded indebtedness, for non-trust real property owned or acquired by the Tribe within the Reservation that otherwise would have been assessed and collected but for acquisition or ownership of such real property by the Tribe. The parties agree that the Colorado statutory definitions for the terms "real property" and "personal property" presently contained in article 1 of title 39, C.R.S., shall apply for purposes of this section of this Taxation Compact; provided however, the parties agree that regardless of how they are treated under Colorado law, mobile homes owned or acquired by the Tribe shall be considered personal property for purposes of this section of this Taxation Compact.

6.03. How Determined and Reported. The amount of said voluntary payment will be computed based on the total sum of taxes that would have been collected for each parcel or interest listed on the County Assessor's Annual Compilation for all non-public school taxing districts. Together with the Tribe's voluntary payment, the Tribe shall submit a schedule setting forth the amount of voluntary payment being made for each parcel or interest contained on the County Assessor's Annual Compilation.

6.04. Previously Acquired Non-Trust Real Property. The parties acknowledge that the County asserts a claim for seventy-seven thousand sixty-five dollars and eighty-four cents ($77,065.84) in taxes due on non-trust real property acquired by the Tribe from and previously taxable to non-Tribal parties for the period of time prior to the 1996 tax year (i.e., prior to and including December 31, 1995). The Tribe agrees to pay the County seventy-seven thousand sixty-five dollars and eighty-four cents ($77,065.84) in full satisfaction of any claims that the County may have against the Tribe relating to these claims. Additionally, prior to December 31, 1996, the Tribe agrees to provide to the County Assessor, in a format consistent with that described in Section 5.01, supra, a listing of real property interests owned by the Tribe, not held in trust, acquired by the Tribe prior to the effective date of this Taxation Compact for which the Tribe is entitled to exemption from taxation under the provisions of Section 3.03, supra.

Article Seven

Tribal Oil and Gas Operations;

Reporting and Remittance for Non-Indian Parties.

7.01. Red Willow Production Company. The parties acknowledge that the Tribe serves as the operator of oil, gas, and coalbed methane wells which produce minerals associated with both trust and non-trust mineral interests located within the Reservation. Such operations have been conducted by the Tribe under the name Red Willow Production Company, which is wholly owned by the Tribe. While in most instances such operations involve mineral leases issued by the Tribe pursuant to federal law, there are situations in which the underlying leases have been issued or could have been issued by non-Indian mineral interest holders. In either instance, however, non-operating interest holders typically include non-Indians who own working interests or overriding royalty interests in the applicable leases. The parties acknowledge that nothing in this Taxation Compact shall preclude the collection of lawful and applicable taxes and charges on property and interests owned by the Tribe and located outside the exterior boundaries of the Southern Ute Indian Reservation.

7.02. State and County Reporting Requirements. Under existing State law, well operators are required to submit to State and County officials reports related to the conduct of well production activities and the disposition of produced substances. Such reports are utilized by the Colorado Oil and Gas Conservation Commission to monitor and regulate the development of oil, gas, and coalbed methane resources within the State. Additionally, such reports are available for use by the Colorado Department of Revenue and County officials to assess and collect taxes, including severance tax and ad valorem tax, from the actual holders of interests in minerals or from the beneficiaries of income derived from energy resource development. Based upon the reporting requirements imposed upon well operators, and based upon statutory provisions which require well operators to withhold and remit funds from production income to meet the tax liabilities of non-operating interest holders of such wells, compliance by well operators in submitting timely reports and remitting taxes withheld is integral to the effective operation of State tax laws with respect to non-operating interest holders.

7.03. Red Willow Reporting Responsibilities. In order to assist the State and County in obtaining information needed for the effective monitoring and regulation of resource development, the accurate valuation of taxable interests of non-Indian interest holders on the Reservation, and the collection of taxes from parties lawfully subject to State and County taxes, the Tribe d/b/a Red Willow Production Company (or in whatever name the Tribe is doing business) agrees to remit reports and declarations involving energy production activities on the Reservation over which it serves as operator on the following basis:

a.Operational Reports. With respect to operational reports and filings, including, for example, applications for permits to drill and sundry notices, involving mineral operations conducted by Red Willow Production Company subject to federal supervision on lands within the Reservation, the Tribe hereby consents to provide or to cause the appropriate federal agencies to provide informational copies of documents filed by Red Willow with such federal agencies to the Colorado Oil and Gas Conservation Commission. This tribal consent is intended as a supplement to joint cooperative procedures already contained in the Memorandum of Understanding and Interagency Agreement between the Tribe and the Bureau of Land Management and the Bureau of Indian Affairs and the Bureau of Land Management, dated August 22, 1991, and in the Memorandum of Understanding between the Colorado Bureau of Land Management and the Colorado Oil and Gas Conservation Commission, dated August 22, 1991.--- b.Severance Tax Reports and Withholding. The Tribe hereby agrees to submit to the executive director of the Colorado Department of Revenue an annual report related to energy impacts as otherwise required by section 39-29-110, C.R.S. With respect to wells operated by Red Willow located on the Reservation, the Tribe agrees to withhold from income it receives for the sale of production attributable to non-Indian interests such amounts otherwise required to be withheld on a quarterly basis pursuant to section 39-29-111, C.R.S., and to remit such withholding, together with forms for related reporting, to the Colorado Department of Revenue.--- c.Ad Valorem Declarations. With respect to any leased lands that are producing or are capable of producing oil or gas on the assessment date of each year, which are operated by Red Willow on the Reservation, the Tribe shall file with the County Assessor in accordance with section 39-7-101, C.R.S., and section 39-5-107, C.R.S., a declaration of the oil, gas, or coalbed methane sold or transported from the premises, which declaration shall designate the Tribe's exempt share, if any, and such tax schedules normally filed by non-Indian operators designating such taxable personal property of non-operators or portions thereof over which Red Willow exercises control as operator. In preparing and filing any such declarations or schedules, the Tribe shall be entitled to list its own ownership share as exempt.

7.04. Cooperation in Reporting. In order to assist the Tribe in complying with the reporting obligations of this Article Seven, officials from the State and the County shall make reasonable efforts to meet with tribal officials responsible for rendering such reports and to cooperate with said tribal officials to eliminate any unnecessary reporting obligations and to develop mutually acceptable means for facilitating the transmission of reported information. To the extent practicable and satisfactory, the parties may utilize and develop electronic reports and data retrieval systems.

Article Eight

Statement of Completion of Improvements

By Non-Indians on Tribal Lands.

8.01. Tribal Consent for Surface Disturbance. In accordance with federal law and regulations, including 25 U.S.C. sec. 476, and the Constitution of the Southern Ute Indian Tribe, tribal consent is required as a condition for third parties to obtain valid mineral leases, surface leases, commercial leases, rights-of-way or easements, or to conduct surface disturbing activities on tribal surface lands, whether held in trust or non-trust status. The Tribe maintains that it possesses the authority to condition its approval or consent to the issuance of such rights to third parties. The County has indicated that its efforts to determine the assessed valuation of improvements constructed by third parties on tribal lands pursuant to tribal authorization have been hampered by a lack of knowledge of the completion or installation of such improvements, including pipelines and compressor stations.

8.02. Disclosure of Completion of Improvements. Where the Tribe, in its sole discretion, determines that it has the legal right to do so, the Tribe covenants to establish a uniform procedure imposing, as a condition for the grant of its consent to the issuance of leases or rights-of-way on tribal lands involving the installation or construction of improvements, including pipelines or compressor stations, a requirement that the grantee or direct beneficiary of such rights shall notify the County Assessor in a timely manner of the completion of such improvements or facilities.

8.03. Rights Withheld. In agreeing to require disclosure of completion of improvements by third parties on tribal land, the Tribe expressly reserves and retains all authority it possesses to control where and in what manner such improvements may be located or constructed. The disclosure requirement is solely intended as an aid to the County in conducting determinations of assessed valuation, and is not intended as conceding that the State or the County possesses the authority to tax such improvements.

Article Nine

Access to Tribal Land for Assessment.

9.01. Conditional Consent to Cross Tribal Lands. Subject to the conditions hereinafter set forth, the Tribe hereby consents to permit the County Assessor and his duly authorized representatives to cross tribal lands for the purpose of performing assessment and valuation activities with respect to improvements located within the Reservation, including, but not limited to: Oil, gas, and coalbed methane wells; compressor stations; pipelines; buildings; and surface facilities or equipment.

9.02. Annual Permit. Upon the effective date of this Taxation Compact, and no later than the fifteenth day of January every year thereafter, the County Assessor shall contact the Director of the Division of Natural Resources of the Tribe to obtain a written permit evidencing his authority to cross tribal lands. The County Assessor shall provide to said Director a list of names of persons acting under his authority who he intends to have cross tribal lands for the purposes specified herein, together with a description of vehicles to be used by such persons and corresponding vehicle registration numbers. The list shall be updated from time to time to reflect changes in personnel within the office of the County Assessor. The County Assessor shall require any person within his supervision acting under authority of this Article Nine to carry such permit with him while performing assessment duties within the Reservation. Said permit shall be valid for one year, and shall bear the signature of the County Assessor and the Director.

9.03. Possession of Alcohol and Firearms Prohibited. Any person, while carrying out his assessment duties within the Reservation pursuant to the aforementioned permit, shall be prohibited from carrying firearms or alcoholic beverages.

9.04. Prior Notice for Tribal Lands. Prior to entering upon tribal lands for the purpose of inspecting or evaluating any facility or improvement so located, the County Assessor or his authorized delegee shall notify the Director of his intentions and the approximate location of the inspection or evaluation. In the event that the facility to be inspected is related to oil, gas, or coalbed methane operations on tribal surface or mineral lands, the County Assessor shall also notify the Director of the Energy Resource Division of the Tribe.

9.05. Permit Revocation. In the event that the County Assessor or his authorized delegates fail to comply with the conditions set forth in section 9.03 of this Article, the Tribal Council Chairman shall be authorized to revoke said permit, in whole or in part. In the event that the County Assessor or his authorized delegates fail to comply with the other conditions set forth in this Article, and such failure is wilful or material, the Tribal Council Chairman shall be authorized to revoke said permit, in whole or in part. Should such permit be revoked in whole, it shall not be eligible for reinstatement until the following year. Revocation of a crossing permit for cause shall not be grounds for termination of this Taxation Compact.

Article Ten

Collection Procedures for Delinquent Taxes

of Non-Indians on Tribal Lands.

10.01. Tribal Court Recognition Required. No lien created by operation of State law in any interest in Tribal real property, whether owned by the Tribe or by a non-Indian, or in personal property or improvements located on Tribal real property located within the boundaries of the Reservation, shall be recognized by the Tribe as having lawful effect unless recognized under principles of comity by the Southern Ute Tribal Court.

10.02. How Recognition is Obtained. The Tribal Council hereby covenants to enact by appropriate resolution and ordinance a specially designated section of the Southern Ute Indian Tribal Code addressing recognition of State and County tax liens and the procedure by which such liens may be effectively foreclosed by said officials. Such enactment shall provide that recognition of State created liens, in interests in tribal real property or in personal property located on tribal real property, for non-payment of taxes may be obtained by the appropriate officer of the State or County by commencing an action for such recognition in the Tribal Court. Such action shall name as respondent the person or persons against whom the lien is claimed and shall set forth the basis supporting the lien. Any named respondent shall have the opportunity, in accordance with the Tribe's Civil Procedure Code, to contest the underlying jurisdictional basis of such lien, or the sufficiency of due process in its issuance. Should the named respondent fail to demonstrate an absence of jurisdiction or a lack of due process in the creation of the lien, the Tribal Court shall be required under the enactment to afford recognition to said lien effective as of the date of its creation under State law. Such recognition shall be evidenced by a judgment of recognition entered by the Tribal Court.

10.03. Execution and Foreclosure.

a.Personal Property. The Tribal enactment contemplated in the foregoing section shall provide that recognized tax liens on personal property may be executed upon in accordance with the Enforcement of Secured Transactions Code, Title 15, Southern Ute Indian Tribal Code.--- b.Real Property Interests. The Tribal enactment contemplated in the foregoing section shall also specifically address the foreclosure on real property interests in Tribal real property in a manner that comports with both Tribal and federal law, and to the extent applicable, state law. In that regard, the transfer of an interest in Tribal real property requires both Tribal and federal written consent. Both the Tribe and the United States must be provided an opportunity to ensure that purchasers of interests foreclosed upon meet the necessary qualifications to hold such interests under Tribal and federal law. Provision shall be made in said enactment for a process of qualification of bidders at a foreclosure sale in a manner that will not unduly restrict the ability for the State and the County to foreclose on liens on Tribal real property interests owned by non-Indians within the Reservation.Article ElevenDuration of Taxation Compact.

11.01. Conditions Subsequent. This Taxation Compact is premised upon certain conditions that currently exist or that must exist prior to its effectiveness. Certain of such conditions, once in place, are beyond the ability of the parties to control fully; however, alteration of such conditions could dramatically change the nature of the amicable agreement reflected in this Taxation Compact. Accordingly, this Article is intended to identify those conditions subsequent, which, in the absence of amendment of this Taxation Compact will result in its termination. In order to provide the parties an opportunity to amend the Taxation Compact prior to its automatic termination, unless otherwise agreed by the parties in writing, there shall be a 120-day period between the creation of such conditions subsequent and the termination of the Taxation Compact. During the 120-day period, the parties shall meet and confer at least once in an attempt to resolve the issues created by that change in circumstance in a mutually acceptable manner. Any party that believes such a change in circumstance has occurred shall promptly notify the other parties of said occurrence in writing. The commencement of the 120-day period shall begin on the date of such written notice.

11.02. Substantial Alteration or Repeal of Public School Financing and Equalization. This Taxation Compact is premised on the continuation of the equalization formula set forth under the Public School Finance Act of 1994, article 54 of title 22, C.R.S., which is intended to provide equalization payments to school districts throughout the State including the school districts in La Plata County in a manner that includes the consideration of the assessed value for real and personal property taxes. Accordingly, the parties understand that the level of funding available to school districts in La Plata County from the State of Colorado will be adjusted in accordance with the equalization formula of the Public School Finance Act in a manner that will address tax revenue losses, except for those associated with bonded indebtedness, to the school districts within La Plata County resulting from real and personal property acquisitions by the Tribe of properties that are subject to the provisions of Sections 3.01 and 3.03 of this Taxation Compact. This Taxation Compact shall terminate, in accordance with the provisions of Section 11.01, in the event that the Public School Finance Act does not in the future operate in such a manner to achieve the results set forth in this Section 11.02.

11.03. Escalation of Non-Public School Taxation District Average Percentage of County Mill Levy above 33-1/3 Percent. This Taxation Compact is premised on the fact that the average portion of total real property tax levies assessed and collected by the County and its officials attributable to public school taxing districts for any taxed parcel or interest is approximately 70% of the total real property tax assessed and collected by the County and its officials for such parcel or interest. Accordingly, in estimating the voluntary payment that may be due in any annual period of this Taxation Compact for any parcel listed in the Assessor's Annual Compilation, the Tribe anticipates paying an amount that will not exceed approximately 30% of the total mill levy that would have been applicable, but for the Tribe's ownership. Should the aggregate average percentage of non-public school district taxes, as reflected in the Assessor's Annual Compilation, exceed 33-1/3% of the total taxes that would have been assessed with respect to the properties therein listed, the Tribe shall be required to remit as its annual voluntary payment in lieu of taxes an amount no greater than 33-1/3% of the aggregate total tax that would have been assessed, but for the Tribe's ownership. In said event, and upon receipt of the Tribe's annual voluntary payment and accompanying report, the County shall have the option to accept said payment in full satisfaction of the Tribe's contractual liabilities under this Taxation Compact for the immediately preceding tax year, or the County may notify the parties of the occurrence of a condition subsequent in accordance with Section 11.01 above. Should the parties be unable to make mutually satisfactory amendments to this Taxation Compact caused by the change in percentage of non-public school district taxation of total taxation, then this Taxation Compact shall terminate. In said event, the annual voluntary payment tendered by the Tribe shall be held in escrow in an account established by the State, to be distributed in accordance with the order of a court of competent jurisdiction or in accordance with the mutual written agreement of the parties.

11.04. Escalation of Annual Tribal Payment in Lieu of Taxes Above One Million Dollars ($1,000,000). Should the annual voluntary payment of the Tribe, computed in accordance with this Taxation Compact, ever exceed the amount of one million dollars ($1,000,000), then the Tribe shall have the option in any such year to either make the payment or notify the parties of termination of the Taxation Compact in accordance with Section 11.01 above. Should the parties be unable to make mutually satisfactory amendments to this Taxation Compact caused by the unanticipated amount of such annual voluntary payment, then this Taxation Compact shall terminate.

11.05. Voluntary Termination by State, County, or Tribe. Upon one year's notice in writing as set forth in this Taxation Compact, any of the parties may choose to voluntarily terminate this Compact. Upon the notice of such voluntary termination which shall include a statement of reasons and issues as to why the party is terminating this Compact, the matter shall be subjected to the alternative dispute resolution process set forth in Article 12 of this Taxation Compact. Upon any voluntary termination of this Taxation Compact by any of the parties to this Taxation Compact, other than pursuant to sections 11.01-11.04, the Tribe shall make payment to the County pursuant to Section 6.02 calculated up to the end of the tax year preceding the year in which the notice of such termination occurs and the County shall accept such payment in full satisfaction of any obligation the Tribe may have for payment of taxes to the County for the tax year preceding the year in which the notice of such voluntary termination occurs.

Article Twelve

Dispute Resolution.

12.01. Dispute Resolution Mechanism. The parties shall attempt to promptly and in good faith resolve any dispute arising out of or relating to the matters addressed in the Taxation Compact. Any party may give the other parties written notice of any dispute not resolved in the normal course of business which notice shall include a statement of reasons and issues for the proposed termination as set forth in Article Ten. Upon the receipt of such notice, a meeting at a mutually acceptable place and time shall be scheduled within 15 days after delivery of such notice and will be attended by the Governor of the State of Colorado, the Chairman of the Southern Ute Indian Tribal Council, the Chairman of the La Plata County Board of County Commissioners or their respective designees, and said officials or their designees shall meet to exchange information relating to the dispute and to attempt to resolve the dispute. If the parties are unable to reach agreement to resolve the dispute within 60 days from the date of the notice invoking the provisions of this Article Twelve, the parties within 15 days after the passage of such 60-day period shall agree upon a single arbitrator to render a recommended decision to the parties concerning the resolution of the dispute. The arbitrator shall render his or her decision within 120 days of the date of notice invoking the provisions of this Article Twelve. The decision of the arbitrator shall then be implemented by the parties, provided however, that the State's obligation to implement the decision shall be subject to State constitutional limitations, unless affirmatively rejected by any of the parties in writing setting forth that party's conclusions and reasons for such rejection within 30 days of the arbitrator's recommended decision.

Article Thirteen

Miscellaneous.

13.01. Third Party Rights Unaffected. Except as provided herein, this Taxation Compact is not intended by the parties to affect the individual rights of third parties or entities, including rights of individual members of the Tribe or the rights of persons subject to taxation by the State, County, or Tribe.

13.02. Amendments. The parties may amend this Taxation Compact from time to time in writing, provided that such amendment must bear the signature of an authorized representative of each party. This provision for amendment, however, is not intended to grant to any party individually or to the parties collectively any legislative authority to change State or Tribal law without the concurrence of the appropriate legislative body.

13.03. Annual Review. On the anniversary date of this Taxation Compact or the first business day thereafter, or on some other mutually agreed upon date, but in no event less than annually, the parties to this Taxation Compact agree to meet and confer to discuss compliance, progress in implementation, whether amendments are necessary, and other issues related to this Taxation Compact.

Article Fourteen

Post-Compact Non-Waiver and Preservation.

14.01. Preservation of Rights, Claims, and Defenses. Upon the termination of the Taxation Compact, the parties may wish to reinstitute litigation concerning any claims and defenses relating to taxation within the exterior boundaries of the Reservation, and if that occurs, the parties understand and agree that all issues relating to State and local taxation may be litigated de novo including any and all claims and defenses related to the taxation of all real and personal property interests within the Reservation as set forth in Articles Three and Four of the Taxation Compact. The parties acknowledge, understand and agree that this Taxation Compact, the prior litigation and the settlement negotiations leading up to this Taxation Compact shall not operate as a bar, waiver of any rights of the parties, or in any respect affect the ability of any party to this Taxation Compact to institute litigation and seek declaratory or injunctive relief or damages. The parties acknowledge, understand and agree that this Taxation Compact and the conduct of the parties pursuant to this Taxation Compact shall not be used in discovery or admissible into evidence, and all negotiations relating to this Taxation Compact and efforts to resolve any disputes relating to this Taxation Compact under Article Eleven shall be treated as compromise in settlement negotiations for purposes of the Federal Rules of Evidence, State Rules of Evidence, or Tribal Rules of Evidence. Notwithstanding the foregoing, however, for every annual period during which the Tribe makes and the County accepts, without contest, an annual voluntary payment in lieu of taxes, the Tribe shall be barred from asserting as a claim the sum of such payment, and the County and State shall be barred from seeking any taxes from the Tribe attributable to property, real or personal, owned by the Tribe within the Reservation.

IN WITNESS WHEREOF, the parties set forth their hands and seals on the date first above written.

Fred W. Klatt, III,Craig Larson,

ChairmanLa Plata County Assessor

Board of County CommissionersLa Plata County, Colorado

Leonard C. Burch,Ed Murray,

ChairmanLa Plata County Treasurer

Southern Ute Indian Tribal Council

Southern Ute Indian Tribe

Roy Romer,

Governor

State of Colorado



§ 24-61-103. Compact to be ratified

Said taxation compact shall not become binding or operative unless and until the same has been ratified by the legislative bodies of each of the signatory entities and approved by the secretary of the interior of the United States, if required, in accordance with section 2.04 of article two of said taxation compact. The governor of the state of Colorado shall give notice of state approval of said taxation compact to the La Plata county board of county commissioners and the Southern Ute Indian tribal council.






Part 2 - Tribal Property Impact Mitigation Fund

§ 24-61-201. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) A taxation compact has been entered into between the Southern Ute Indian tribe, La Plata county, and the state of Colorado, as set forth in House Bill 96-1367, enacted at the second regular session of the sixtieth general assembly; and

(b) Pursuant to section 3.02 of said compact, the tribe, the county, and the state have agreed to explore means of mitigating the local property tax revenue impacts of tribal acquisitions on trust property.

(2) It is the intent of this part 2 to establish a mechanism for holding and distributing moneys made available from any source to implement the provisions of section 3.02 of said compact.



§ 24-61-202. La Plata county to establish fund - requirements

(1) The board of county commissioners of La Plata county shall establish a fund to be known as the tribal property impact mitigation fund, referred to in this part 2 as the "impact fund", to which all moneys contributed, transferred, appropriated, or otherwise made available for mitigating the impacts of acquisitions of property by the Southern Ute Indian tribe on local governments pursuant to section 3.02 of the taxation compact between the Southern Ute Indian tribe, La Plata county, and the state of Colorado, as set forth in House Bill 96-1367, enacted at the second regular session of the sixtieth general assembly, shall be deposited.

(2) Moneys from any source, including but not limited to the state or the United States, may be deposited in the impact fund and released to La Plata county for distribution to taxing authorities within La Plata county to mitigate the revenue impacts addressed in section 3.02 of the taxation compact between the Southern Ute Indian tribe, La Plata county, and the state of Colorado, as set forth in House Bill 96-1367, enacted at the second regular session of the sixtieth general assembly.

(3) The impact fund shall be under the control of a three-member board comprised of the chairman of the La Plata county board of county commissioners, the chairman of the Southern Ute Indian tribal council, and the governor, or their respective designees.

(4) Moneys may be distributed from the impact fund upon an affirmative vote of a majority of the members of the board described in subsection (3) of this section and all distributions shall be made in accordance with the direction of said board.









Article 62 - Intergovernmental Agreement Between the Southern Ute Indian Tribe and the State of Colorado Concerning Air Quality Control on the Southern Ute Indian Reservation

§ 24-62-101. Intergovernmental agreement between the Southern Ute Indian tribe and the state of Colorado concerning air quality control on the Southern Ute Indian reservation

The general assembly hereby approves the intergovernmental agreement between the Southern Ute Indian tribe and the state of Colorado, referred to in this section as the "Agreement", dated December 13, 1999, and signed by Bill Owens, governor of Colorado; Howard D. Richards, Sr., vice-chairman of the Southern Ute Indian tribal council; and Ken Salazar, attorney general of Colorado. Said compact is as follows:

INTERGOVERNMENTAL AGREEMENT between THE SOUTHERN UTE INDIAN TRIBE and THE STATE OF COLORADO CONCERNING AIR QUALITY CONTROL ON THE SOUTHERN UTE INDIAN RESERVATION

THIS INTERGOVERNMENTAL AGREEMENT is made and entered into by and between the SOUTHERN UTE INDIAN TRIBE ("Tribe") and the STATE OF COLORADO ("State").

Article I Purpose and Summary of the Agreement.

The purpose of this Agreement is to establish a single air quality program applicable to all lands within the exterior boundaries of the Southern Ute Indian Reservation ("the Reservation Air Program"). The Southern Ute Indian Tribe/State of Colorado Environmental Commission ("Commission") established under this Agreement shall promulgate rules and regulations for the Reservation Air Program and shall conduct review of appealable administrative actions, pursuant to laws enacted by both parties. Any United States Environmental Protection Agency ("EPA") delegation to the Tribe as contemplated in this Agreement shall be contingent upon and shall last only so long as this Agreement is in effect and shall be exercised pursuant to this Agreement. The Commission shall be the air quality policy making and the administrative review entity for the Reservation Air Program. When all conditions and terms of this Agreement are fully in effect, the Tribe and the State intend that the Reservation Air Program shall be implemented and administered by the Tribe, pursuant to a delegation from the EPA, through the use of the staff of the Tribe's Environmental Programs Division ("EPD"), with the participation of the State's Air Pollution Control Division as outlined in this Agreement.

Article II Background.

The Southern Ute Indian Reservation ("Reservation") is located in southwest Colorado in the southern portions of La Plata and Archuleta Counties. Congress confirmed the boundaries of the Reservation in the Act of May 21, 1984, Pub. L. No. 98-290, 98 Stat. 201, 202 (found at "Other Provisions" note to 25 U.S.C.S. § 668) ("P.L. 98-290"). The Reservation encompasses approximately 681,000 acres, of which approximately 308,000 surface acres are held in trust by the United States for the benefit of the Tribe. Additionally, the Tribe owns the mineral estate underlying a majority of Reservation lands. As the result of the historical allotment, homesteading, and restoration of undisposed of lands to tribal ownership, the Reservation is a checkerboard of land ownerships, including: lands held in trust by the United States for the Tribe's benefit; lands held in trust by the United States for the benefit of individual tribal members; lands owned in fee by members of the Tribe; lands owned in fee by non-Indians; and National Forest lands.

The Clean Air Act directs EPA to promulgate regulations specifying those Clean Air Act provisions for which Indian tribes may be treated in the same manner as states for the purposes of primacy in the development and implementation of air quality programs, 42 U.S.C. § 7601 (d). EPA promulgated such regulations on February 12, 1998, 63 Fed. Reg. 7253. Pursuant to the Clean Air Act and EPA regulations, tribes have the flexibility to assume responsibility for administering some, but not necessarily all, Clean Air Act programs and preserving that flexibility is important to the Tribe.

In July, 1998, the Tribe submitted an application for treatment as a state ("TAS application"). In its application, the Tribe requested it be treated as a state with respect to the administration of Clean Air Act programs over all land located within the exterior boundaries of the Reservation. The specific purposes of the TAS application were to receive grant funding under section 105 of the Clean Air Act and recognition as an "affected State" to comment on draft operating permits. The Tribe asserted in its TAS application that it has jurisdiction to regulate all sources of air pollution located within the Reservation's exterior boundaries under the Clean Air Act, including non-Indian owned sources located on fee lands.

In its comments on the Tribe's TAS application, the State has objected insofar as the application requests tribal Clean Air Act authority over non-Indian owned sources located on fee land within the exterior boundaries of the Reservation. The State asserts that P.L. 98-290 establishes its jurisdiction to regulate non-Indian owned sources located on fee lands within the Reservation boundaries. There is no dispute as to the Tribe's jurisdictional authority to regulate sources of air pollution located on trust lands within the Reservation and Indian-owned sources located on fee land within the Reservation.

The purpose of P.L. 98-290 was to avoid long and costly litigation over issues dependent on reservation or Indian country status by confirming the boundaries of the Southern Ute Indian Reservation and defining jurisdiction within such reservation. Despite the enactment of P.L. 98-290, the Tribe and the State do not agree as to territorial and regulatory jurisdiction concerning the administration of Clean Air Act programs relative to non-Indian air pollution sources on fee land within the boundaries of the Reservation. Notwithstanding the Tribe's and the State's conflicting jurisdictional assertions regarding the regulation of non-Indian sources of air pollution located on fee lands within the boundaries of the Reservation, the Tribe and the State wish to work cooperatively to develop a comprehensive air quality program applicable to all lands within the boundaries of the Reservation to improve and protect the air quality on the Reservation. It is agreed that the air quality program to be developed pursuant to this Agreement should reflect the particular interests of the Tribe, yet remain compatible with State air quality goals. The State and the Tribe, as governments that share contiguous physical boundaries, recognize that it is in the interest of the environment and all residents of the Reservation and the State of Colorado to work together to ensure consistent and comprehensive air quality regulation on the Reservation without threat of expensive and lengthy jurisdictional litigation.

The Tribe and State agree that the establishment of a single collaborative authority for all lands within the exterior boundaries of the Reservation best advances rational, sound, air quality management and will minimize duplicative efforts and expenditures of monetary and program resources by the Tribe and the State. The State and the Tribe also agree that the establishment of such an air program would create the most readily defined regulatory environment for sources on the Reservation. Therefore, this Agreement encompasses the regulation of all air pollution sources on the Reservation.

Article III Authorities.

The Tribe is a federally recognized Indian tribe that is organized under a constitution, approved by the Secretary of the Interior, pursuant to the Indian Reorganization Act of 1934, ch. 576, 48 Stat. 984 (codified as amended at 25 U.S.C. § § 461, et seq.). The Tribal Council of the Southern Ute Indian Tribe is authorized to act for the Tribe by the Constitution adopted by the Southern Ute Indian Tribe and approved by the Secretary of the Interior on November 4, 1936, and approved as amended on October 1, 1975.

Colorado is a state admitted to the United States of America on an equal footing, pursuant to Art. IV, § 3 of the Constitution of the United States of America. The State of Colorado was duly formed in 1876 under its Constitution and Enabling Act. The Governor of the State of Colorado is empowered to act on behalf of the State pursuant to Art. IV of the Colorado Constitution and other authorities.

In the Clean Air Act, Congress encourages cooperative activities and agreements between adjoining governments for the prevention and control of air pollution, 42 U.S.C. § 7402. Moreover, EPA strongly encourages tribal and State cooperation in the development of air programs, 64 Fed. Reg. 8253.

Article IV Preservation of Jurisdiction and Sovereign Immunity.

Nothing in this Intergovernmental Agreement shall affect the respective jurisdictions of the Tribe and the State as set forth in P.L. 98-290, until and unless changed by federal legislation. By entering into this Agreement, neither the State nor the Tribe concedes or waives any legal arguments concerning the authority to regulate non-Indian air pollution sources located on fee lands within the boundaries of the Reservation. Upon termination of this Agreement, the parties acknowledge, understand and agree that this Agreement shall not operate as a bar, waiver of any rights of the parties, or in any respect affect the ability of any party to this Agreement to assert its arguments in support of its authority to regulate non-Indian air pollution sources located on fee lands within the boundaries of the Reservation.

Nothing in this Agreement shall be construed as constituting a waiver of any immunity by either the Tribe or State for any purpose whatsoever.

Article V Process for Establishing the Reservation Air Program.

The Tribe and the State agree that establishing the Reservation Air Program will take many steps and occur in phases. The parties set forth the phases here to serve as a context for the remainder of the terms of this Agreement. A description of the phases also clarifies the particular aspects of this Agreement that are operative at any given time.

A. Formation Phase. The Formation Phase is the time between execution of this Agreement and the enactment of tribal and State legislation that approves of this Agreement and creates the Commission as provided in Articles VII and VIII. In the Formation Phase, the Tribe and the State will seek the enabling legislation. If EPA grants the portion of the Tribe's TAS application seeking grant authority only for the limited purpose of determining that the Tribe is eligible to receive grant funding under section 105 of the Clean Air Act, the State will not contest this limited EPA finding. To implement the terms and conditions of this Agreement, the EPA will also have to find that the Tribe has authority to and is eligible to implement a regulatory program under the Clean Air Act. The Tribe will incorporate this Agreement and the Commission's role under this Agreement in any amended TAS application or request for EPA delegation to the Tribe of Clean Air Act programs. The Tribe and the State agree that they will cooperate to obtain this further finding and approval from EPA as is necessary for and subject to the performance of this Agreement. The parties will also seek federal legislation as set forth in this Agreement. During the Formation Phase, the Tribe and the State will work cooperatively to administer and enforce an air quality program for the Reservation, as provided in Article IX.

B. Development Phase. The Development Phase is the time period after enactment of the tribal and State legislation creating the Commission and its authority and before adoption of federal legislation and delegation by the EPA of any Clean Air Act programs. In the Development Phase, the Commission will determine which parts of the Clean Air Act or other air programs to incorporate into the Reservation Air Program, based on State or other regulations as modified by the Commission to address the particular local circumstances of the Reservation. The Tribe will then apply for delegation of those programs from EPA, such delegation being conditioned upon compliance with this Agreement, including the Commission's authority to participate under this Agreement in the administration of the Reservation Air Program. The Commission will also adopt procedural rules and regulations for the Reservation Air Program. The Commission will work cooperatively with the Tribe's EPD staff in the administration and implementation of the Reservation Air Program, as set forth in Articles VII and VIII. The parties shall also diligently seek federal legislation during the development phase.

C. Program Phase. The program phase is that time period after enactment of federal legislation and after actual delegation of Clean Air Act Programs by the EPA. At that point all components of this Agreement will be in effect.

Article VI Conditions.

A. Legislative Ratification. As a condition to implementation of this Agreement, the parties agree that this Agreement must be approved by the Colorado General Assembly.

B. State Statutory Enactment. As an additional condition, the parties agree that the state legislation needed to implement the terms of this Agreement, including authorization for creation of a joint Southern Ute Indian Tribe/State of Colorado Environmental Control Commission, shall be enacted by the Colorado General Assembly during the Second Regular Session of the Sixty-Second General Assembly.

C. Tribal Enactment. As an additional condition, the parties agree that the Tribe, through its Tribal Council, shall enact such resolutions or ordinances approving and permitting the implementation of this Agreement, including authorization for creation of a joint Southern Ute Indian Tribe/State of Colorado Environmental Control Commission, no later than January 26, 2000.

D. Agreement for Federal Enactment. The parties agree to support and to seek the passage of federal legislation, as provided in Article XI. The parties agree to seek and support passage of such federal legislation during the Congressional session held during the years 2000, 2001, and 2002. As an additional condition, if such federal legislation is not enacted within three years of the effective date of this Agreement, this Agreement shall become null and void.

Article VII The State/Tribe Environmental Commission.

The Tribe and the State shall establish a joint Southern Ute Indian Tribe/State of Colorado Environmental Control Commission ("Commission"), by the enactment of legislation by each party. The Commission is not an agency of the State of Colorado nor the Southern Ute Indian Tribe, but is a separate entity.

The Commission shall consist of six members, three of whom shall be appointed by the Tribal Council of the Tribe and three of whom shall be appointed by the Governor. Commission members shall serve for the terms and under the conditions specified in the enabling legislation. The Commission shall annually elect a person to preside as chair. The chair shall alternate annually between a tribal and State member. During their term of service, a member may be removed with or without cause only by the authority that appointed that member.

The Commission shall only act by a majority vote of all of its members.

The purpose of the Commission is to establish the rules and regulations applicable to the Reservation Air Program and conduct review of appealable administrative actions. Both the Tribe and the State may advocate any particular interest or viewpoint to the Commission, but the Commission is empowered to make rules and regulations for the Reservation Air Program and to review appealable administrative actions taken by the Tribe. While this Agreement is in effect, the Tribe and the State shall recognize and abide by the Commission's decisions, and its rules and regulations.

To carry out its functions, the Commission may call upon the employees of the Tribe's Environmental Programs Division and the State's Air Pollution Control Division, as more fully set forth in Article VIII of this Agreement.

The duties of the Commission shall include the responsibility to:

(a) Determine the specific programs under the Clean Air Act, or other air programs, that should apply to the Reservation, by taking into account the specific environmental, economic, geographic, and cultural needs of the Reservation;

(b) Promulgate rules and regulations that are necessary for the proper implementation and administration of those programs, including determining which administrative actions are appealable to the Commission;

(c) Establish procedures the Commission will follow in promulgating rules and regulations, and for review of appealable administrative actions taken by the Tribe;

(d) Review and approve of a long-term plan, initially prepared by the Tribe, for improving and maintaining air quality within the Reservation, which also takes into account regional planning in the La Plata and Archuleta County region;

(e) Monitor the relationships among the State and tribal environmental protection agencies to facilitate information sharing, technical assistance and training;

(f) Review administrative actions according to the Commission's adopted administrative procedures;

(g) Approve and adopt fees for permits and other regulatory services conducted by the Tribe or the State, after considering a proposed fee schedule prepared by the Tribe, and direct payment of fees by air pollution sources to the Tribe;

(h) Ensure consistency and adherence to applicable standards and resolve disputes involving third parties;

(i) Review emission inventories as developed by the Tribe and State;

(j) Conduct public hearings pertaining to the adoption of rules and regulations, or relating to review of appealable administrative actions, and issue orders resulting from those proceedings;

(k) Request tribal staff to perform any administrative or clerical functions necessary to issue orders and conduct Commission business, or the Commission at its option may appoint a technical secretary to perform such duties, except that no authority shall be delegated to adopt, promulgate, amend or repeal standards or regulations, or to make determinations, or to issue or countermand orders of the Commission;

(l) Any other duties necessary to accomplish the purposes of this Agreement, and as authorized by the State and tribal enabling legislation.

Article VIII Administration of the Reservation Air Program.

The Commission is the policy making and administrative review authority for the Reservation Air Program. The Commission may call upon either tribal or State staff for assistance in carrying out its responsibilities pursuant to this Agreement. The Tribe and the State agree that during the Development and Program Phases, tribal employees shall assume the primary role for day-to-day administration and enforcement.

A. Duties of Tribe. The State and Tribe agree that the day-to-day administration and enforcement of the Reservation Air Program shall be the responsibility of the Tribe. The Tribe agrees that it shall administer and enforce the standards, rules and regulations adopted by the Commission for the Reservation Air Program. The Tribe may also promulgate rules and regulations that are consistent with the rules and regulations adopted by the Commission and necessary for the Tribe to maintain its delegations from EPA obtained to perform this Agreement.

In addition to other responsibilities that the parties may agree are necessary for the effective implementation of this Agreement, it is agreed that the administrative and enforcement responsibilities of the Tribe shall include the responsibility to:

(a) Prepare initial drafts of rules and regulations for the Reservation Air Program for review by the State and, ultimately, for consideration by the Commission;

(b) Administer all activities related to permits including, for example, permit application review, permit issuance, permit modification procedures, and conduct all permit processing;

(c) Collect data, by means of field studies and air monitoring conducted by the Tribe or by individual stationary sources and mobile air pollution sources, and determine the nature and quality of existing ambient air throughout the Reservation;

(d) Conduct inspections of any property, premises, or place within the Reservation with respect to any actual, suspected, or potential source of air pollution or for ascertaining compliance or noncompliance with any applicable requirements;

(e) Furnish technical advice and services relating to air pollution problems and control techniques;

(f) Initiate enforcement actions when the results of atmospheric tests conducted establish that the ambient air or source of emission of smoke or air pollution fails to meet the applicable standards;

(g) Develop a long-term plan, for approval by the Commission, for improving and maintaining air quality within the Reservation, which also takes into account regional planning in the La Plata and Archuleta County region;

(h) Prepare a fee schedule for approval by the Commission, and to collect said fees as are necessary for the administration of the Reservation Air Program and the Commission expenses, consistent with sub-section (B) of this article VIII;

(i) Expend and account for funds, either collected from air pollution sources or granted to the Tribe by the EPA to administer the Reservation Air Program, for reasonable and necessary expenses to administer the Reservation Air Program;

(j) Establish emission inventories;

(k) Issue permits and enforce the terms and conditions of permits;

(l) Gather information from sources of air pollution;

(m) Issue cease and desist orders, and take other emergency actions as may be necessary to protect the public health, welfare, and the environment;

(n) Issue notices of violation as may be required;

(o) Require any air pollution source to furnish information related to source emissions or to any investigation authorized by law or regulation, and to obtain from a court of appropriate jurisdiction a subpoena to compel the production of necessary documents to obtain such information;

(p) Prepare applications for delegation of programs from EPA, in furtherance of this Agreement.

The Tribe shall afford the State, through its Air Quality Control Division and Air Quality Control Commission, the opportunity to participate in the carrying out of such responsibilities by the Tribe, through appropriate notice, comment, and consultation.

B. Funding for Commission and Program Costs. Once the Commission is established and during the Program Phase of this Agreement, it is the intent of the Tribe and the State that funding for administration of the Reservation Air Program and the Commission's expenses shall come from fees and grants. Pursuant to Article VII, the Commission shall establish fees for air pollution sources and direct payment of those fees to the Tribe. The Tribe shall apply for and may receive grants from EPA for administration of the Reservation Air Program. From these revenues (i.e., fees and grants), the Tribe shall fund the staff and program costs necessary to perform the Tribe's duties under this Agreement. The Tribe shall pay the State for the personal services costs, at a rate of compensation determined by contract, of any State employee who participates in the administration of the Reservation Air Program pursuant to this Article VIII. It is the intent of the Tribe and the State that fees shall also be sufficient to cover the Commission's necessary expenses. The parties agree that they may also jointly seek funding from EPA for the necessary expenses of the Commission to perform its duties. To the extent such EPA funding is not obtained or if funding from fees is not allowed by the Clean Air Act, the State and the Tribe each will be responsible for funding associated with the participation of their representatives on the Commission. However, State funding for its expenses is conditioned upon appropriation or the availability of other state-only funds that the State could use for this purpose.

Article IX Tribal and State Cooperation During the Formation and Development Phases of the Reservation Air Program.

The parties recognize that the fulfillment of the purposes of this Agreement will require communication, collaboration, and cooperation among the State, Tribe, and federal governments, State agencies such as the Department of Public Health and Environment and the Air Pollution Control Division, the Tribe's Environmental Programs Division, EPA, and the Commission. Such cooperation is especially needed during the formation and development phases of this Agreement.

A. Air Program During the Formation and Development Phases. During the Formation and Development Phases, the Tribe will work cooperatively with EPA to allow direct EPA implementation of Clean Air Act requirements for sources located on trust lands and Indian sources located on fee lands within the Reservation. With regard to Fee Lands, the Tribe will not jurisdictionally challenge the State's administration of such programs with respect to non-Indian owned air pollution sources located on fee lands within the Reservation. During the formation and development phases, for regulation of non-Indian air pollution sources on fee lands, the State and the Tribe shall participate together in regulatory activities. In its administration of permits for non-Indian air pollution sources on fee lands, the State shall:

(a) Notify the Tribe upon receipt of permit applications and afford the Tribe an opportunity to participate in the review of permit applications;

(b) Afford the Tribe the opportunity to review and comment, within thirty (30) days, on draft notices of violation, draft consent orders, draft compliance orders, and draft air pollution source permits prepared by the APCD;

(c) Afford the Tribe the opportunity to participate in source inspections and in surveillance activities;

(d) Notify the Tribe and provide for tribal participation in decisions concerning potential enforcement actions, including penalties to be assessed, and participation in all notice of violation conferences.

1. Funding during the Formation and Development Phases. During the Formation Phase, the State will continue to assess and collect fees as provided by Colorado statute and will expend such funds to administer the State program for non-Indian sources on fee lands. The Tribe will use its own funds or may apply for EPA grants to fund its activities. During the Development Phase, permitting fees and any other fees for non-Indian owned sources located on fee lands will be divided between the Tribe and State in a manner that is commensurate with the responsibilities, costs incurred, and time spent by each party with respect to such permits and such division of fees shall be authorized pursuant to the State and tribal legislation contemplated herein. The parties shall endeavor to reach agreement on the appropriate division of fees prior to the conduct of any work related to such permits.

B. Other Cooperation during the Formation and Development Phases. During the time period that the Commission is being created by State and tribal legislation, and prior to the time that EPA delegates specific programs to the Tribe, the Tribe and the State agree to cooperate as follows:

1. Technical Assistance. The State, by and through the APCD, will advise the Tribe about the kinds of technical assistance that it can provide. The Tribe, with the assistance of the APCD, will develop technical assistance priorities. The APCD will make available technical expertise from all APCD program areas to assist the Tribe in the development and management of the Reservation Air Program and to assist the Tribe in developing its own technical expertise in air resource management. The Tribe and the APCD agree to exchange technical expertise regarding matters of mutual interest. Unless otherwise required by state or federal law, the APCD shall not share or release to any other governmental or private agency or person, without the written consent of the Tribe, any information obtained by the APCD from the Tribe or information generated by the APCD through technical assistance to the Tribe; provided, however, this confidentiality requirement shall not apply to information which has already been disclosed to the public by the Tribal Council or its representatives and information that the Tribe specifically approves for distribution to the public. If the APCD receives a request under the state Open Records Act to disclose confidential information, the APCD shall notify the Tribe of the request within a time sufficient to enable the Tribe to assert its claim to confidentiality prior to the APCD producing any requested documents.

2. Training. Upon request, the Tribe will help APCD employees improve their understanding of Southern Ute traditional values and practices, natural resource values, treaty and other federally reserved rights, and relevant law enforcement policy issues. The APCD will provide the Tribe with access to APCD training programs. To facilitate the attendance of tribal personnel at APCD training programs, the APCD shall notify the Tribe in advance of such programs.

3. Funding. During the Program Phase, the Reservation Air Program shall be funded as set forth in Article VIII.

Article X Enforcement and Judicial Review.

A. During Formation and Development Phase. Prior to the formation of the Commission and the adoption of the federal legislation and actual EPA delegation of Clean Air Act programs, the parties agree that the State may exercise civil and criminal enforcement jurisdiction over non-Indians on fee lands within Reservation boundaries for violations of applicable air quality regulations. Appeals of State air enforcement action and other air quality related decisions may be brought in State court consistent with State law and regulation. Pursuant to P.L. 98-290, the Tribe may exercise jurisdiction over Indians on all lands within the boundaries of the Reservation, and over non-Indians on trust land, for violations of applicable tribal air quality regulations. Nothing herein is intended as restricting, diminishing or defining the jurisdiction of EPA.

B. During the Program Phase. 1. Civil Enforcement Action. Following the adoption of the federal legislation and EPA delegation of Clean Air Act programs contemplated by this agreement, the Tribe will exercise civil enforcement jurisdiction over any persons on all lands within Reservation boundaries for violations of the Reservation air quality program, subject to administrative review by the Commission. Consistent with the federal legislation contemplated by this Agreement, final decisions of the Commission will be subject to review in federal district court in accord with the provisions of the federal Administrative Procedure Act.

2. Criminal Enforcement Action. Following the formation of the Commission and the adoption of the federal legislation contemplated by this agreement, it is the intent of the parties that EPA will exercise criminal enforcement jurisdiction over any persons on all lands with Reservation boundaries for violations of the Reservation Air Program.

Article XI Federal Legislation.

The State and Tribe agree to seek cooperatively federal legislation to confirm the eligibility of the Tribe to receive a delegation of authority to administer programs under the Clean Air Act for all lands within the boundaries of the Reservation, contingent upon the continued existence of this Agreement. The purpose of the federal legislation will be to facilitate the delegation of authority to the Tribe pursuant to the terms and conditions of this Agreement and to provide an effective mechanism for the enforcement of program requirements and for administrative and judicial review. It is agreed that the parties will seek legislation whereby, notwithstanding any limitation contained in P.L. 98-290 or any other limitation contained in federal law, the Tribe will be authorized to be treated as a State for Clean Air Act purposes for all lands within the Reservation and recognized as eligible to receive a delegation of authority from EPA to administer programs pursuant to the Clean Air Act, provided that this Agreement and the joint Southern Ute Indian Tribe/State of Colorado Environmental Control Commission, established pursuant to State and tribal law as provided herein, remains in effect.

Article XII Tribal Treatment as a State Applications and Requests for Program Approval.

During the Development Phase, the Tribe shall apply to EPA for approval of Clean Air Act programs and delegation to the Tribe of the authority to administer such programs with respect to all lands within the Reservation, as determined by the Commission and subject to the terms of this Agreement. The State agrees that it will not jurisdictionally challenge the Tribe's requests to EPA for approval of these programs or delegation to the Tribe of the authority to administer Clean Air Act programs with respect to the Reservation, including non-Indian facilities located or non-Indian activities conducted on fee lands within the boundaries of the Reservation, provided such requests are pursuant to the determination of the Commission and subject to the terms of this Agreement.

For Indian tribes establishing eligibility pursuant to 40 C.F.R. § 35.220 (a), EPA may provide financial assistance in an amount up to 95 percent (95%) of the approved costs of planning, developing, establishing, or approving an air pollution control program, and up to 95 percent (95%) of the approved costs of maintaining that program, 40 C.F.R. § 35.205.

The Tribe and the State agree to cooperate in seeking from EPA any recognition of or delegation to the Tribe necessary to carry out the terms and conditions of this Agreement. The State agrees that it will support an amended or additional TAS application or request for program delegation by the Tribe which incorporates the terms of this Agreement. The Tribe agrees that it will not submit a request for approval of a Clean Air Act program or for approval of partial elements of a Clean Air Act program unless asked to do so by the Commission and in accordance with the requirements contained in this Agreement.

Article XIII Miscellaneous.

A. Effective Date. This Agreement shall begin and become effective when executed by both parties.

B. Amendment. The parties may amend this Agreement from time to time in writing, provided that such amendment must bear the signature of an authorized representative of each party. This provision for amendment is not intended to grant to any party individually or to the parties collectively any legislative authority to change State or Tribal law without the concurrence of the appropriate legislative body.

C. Termination. This Agreement shall continue in effect until terminated by joint agreement of the parties, provided, however, that either party may terminate the agreement contained herein by giving advance written notice of one year to the other party. Any termination of this Agreement shall serve to end the delegation from EPA to the Tribe to administer any Clean Air Act programs delegated pursuant to this Agreement. The termination of this Agreement shall also operate as an automatic repeal of the State and tribal legislation enacted pursuant to Article VI of this Agreement.

D. Notices. Notices hereunder shall be in writing and shall be given by personal delivery or by deposit in the United States mail by certified mail, return receipt requested, postage prepaid and addressed to the Tribe and the State at the addresses set forth below, or such other place as is provided to the other parties by written notice:

Southern Ute Indian Tribe

Attention: Tribal Chairman

P.O. Box 737

Ignacio, CO 81137

with a copy to:

Southern Ute Indian Tribe

Environmental Programs Division

Attention: Director

P.O. Box 737

Ignacio, CO 81137

State of Colorado

Office of the Governor

136 State Capitol

Denver, CO 80203-1792

with a copy to:

Executive Director

Colorado Department of Public Health and Environment

4300 Cherry Creek Drive South,

Building A, First Floor

Denver, CO 80246-1530

Attorney General

1525 Sherman Street, 7th Floor

Denver, CO 80203

Notice shall be effective as of the date of receipt.

E. No Third Party Beneficiaries. This Agreement is made and entered into for the sole protection and benefit of the Tribe and the State, and is not intended to create any benefit, obligation, or cause of action, whether direct or indirect, for any party not a signatory to this Agreement.

F. Severability. If any provisions of this Intergovernmental Agreement are determined to be prohibited by or invalid under applicable laws, those provisions shall be ineffective only to the extent of such prohibition or invalidity, without affecting the validity or enforceability of the remaining provisions of this Intergovernmental Agreement. The Tribe and the State agree to meet and negotiate in good faith to amend this Intergovernmental Agreement in the event any provisions are determined to be prohibited by or invalid under applicable laws.

G. Complete Understanding. This Agreement is intended as the complete integration of all understandings between the parties concerning the Reservation Air Program. No prior or contemporaneous addition, deletion, or other amendment to this Agreement shall have any force or effect whatsoever, unless embodied in this Agreement.

H. Periodic Review. On the anniversary date of this Agreement or on some other mutually agreed upon date, but in no event less than every three years, the parties to this Agreement agree to meet and confer to discuss compliance, progress in implementation, whether amendments are necessary, and other issues related to this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed:

SOUTHERN UTE INDIAN TRIBE

Howard D. Richards, Sr.,

Vice-chairman

Southern Ute Indian Tribal Council

STATE OF COLORADO

Bill Owens,

Governor

Ken Salazar,

Attorney General



§ 24-62-102. Legislative declaration

(1) The general assembly hereby:

(a) Finds that sub-section (D) of article VI of the "Intergovernmental Agreement between the Southern Ute Indian Tribe and the State of Colorado Concerning Air Quality Control on the Southern Ute Indian Reservation" originally specified that if federal legislation authorizing the treatment of the tribe as a state for federal "Clean Air Act" purposes was not enacted by December 13, 2002, then the agreement would become null and void;

(b) Determines that, pursuant to sub-section (B) of article XIII of the agreement, the parties to the agreement modified sub-section (D) of article VI of the agreement in December 2001, December 2002, and December 2003, to extend for one year the deadline for passage of the federal legislation, and the final deadline for such passage according to the agreement as modified is December 13, 2004; and

(c) Declares that, whereas the federal legislation contemplated by the agreement, "The Southern Ute and Colorado Intergovernmental Agreement Implementation Act of 2004" (P.L. 108-336), was approved on October 18, 2004, the contingency contemplated by sub-section (D) of article VI of the agreement and section 25-7-1309 (1)(c), C.R.S., is moot.









Planning - State

Article 65 - Colorado Land Use Act



Article 65.1 - Areas and Activities of State Interest

Part 1 - General Provisions

§ 24-65.1-101. Legislative declaration

(1) The general assembly finds and declares that:

(a) The protection of the utility, value, and future of all lands within the state, including the public domain as well as privately owned land, is a matter of public interest;

(b) Adequate information on land use and systematic methods of definition, classification, and utilization thereof are either lacking or not readily available to land use decision makers; and

(c) It is the intent of the general assembly that land use, land use planning, and quality of development are matters in which the state has responsibility for the health, welfare, and safety of the people of the state and for the protection of the environment of the state.

(2) It is the purpose of this article that:

(a) The general assembly shall describe areas which may be of state interest and activities which may be of state interest and establish criteria for the administration of such areas and activities;

(b) Local governments shall be encouraged to designate areas and activities of state interest and, after such designation, shall administer such areas and activities of state interest and promulgate guidelines for the administration thereof; and

(c) Appropriate state agencies shall assist local governments to identify, designate, and adopt guidelines for administration of matters of state interest.



§ 24-65.1-102. General definitions

As used in this article, unless the context otherwise requires:

(1) "Development" means any construction or activity which changes the basic character or the use of the land on which the construction or activity occurs.

(2) "Local government" means a municipality or county.

(3) "Local permit authority" means the governing body of a local government with which an application for development in an area of state interest or for conduct of an activity of state interest must be filed, or the designee thereof.

(4) "Matter of state interest" means an area of state interest or an activity of state interest or both.

(5) "Municipality" means a home rule or statutory city, town, or city and county or a territorial charter city.

(6) "Person" means any individual, limited liability company, partnership, corporation, association, company, or other public or corporate body, including the federal government, and includes any political subdivision, agency, instrumentality, or corporation of the state.



§ 24-65.1-103. Definitions pertaining to natural hazards

As used in this article, unless the context otherwise requires:

(1) "Aspect" means the cardinal direction the land surface faces, characterized by north-facing slopes generally having heavier vegetation cover.

(2) "Avalanche" means a mass of snow or ice and other material which may become incorporated therein as such mass moves rapidly down a mountain slope.

(3) "Corrosive soil" means soil which contains soluble salts which may produce serious detrimental effects in concrete, metal, or other substances that are in contact with such soil.

(4) "Debris-fan floodplain" means a floodplain which is located at the mouth of a mountain valley tributary stream as such stream enters the valley floor.

(5) "Dry wash channel and dry wash floodplain" means a small watershed with a very high percentage of runoff after torrential rainfall.

(6) "Expansive soil and rock" means soil and rock which contains clay and which expands to a significant degree upon wetting and shrinks upon drying.

(7) "Floodplain" means an area adjacent to a stream, which area is subject to flooding as the result of the occurrence of an intermediate regional flood and which area thus is so adverse to past, current, or foreseeable construction or land use as to constitute a significant hazard to public health and safety or to property. The term includes but is not limited to:

(a) Mainstream floodplains;

(b) Debris-fan floodplains; and

(c) Dry wash channels and dry wash floodplains.

(8) "Geologic hazard" means a geologic phenomenon which is so adverse to past, current, or foreseeable construction or land use as to constitute a significant hazard to public health and safety or to property. The term includes but is not limited to:

(a) Avalanches, landslides, rock falls, mudflows, and unstable or potentially unstable slopes;

(b) Seismic effects;

(c) Radioactivity; and

(d) Ground subsidence.

(9) "Geologic hazard area" means an area which contains or is directly affected by a geologic hazard.

(10) "Ground subsidence" means a process characterized by the downward displacement of surface material caused by natural phenomena such as removal of underground fluids, natural consolidation, or dissolution of underground minerals or by man-made phenomena such as underground mining.

(11) "Mainstream floodplain" means an area adjacent to a perennial stream, which area is subject to periodic flooding.

(12) "Mudflow" means the downward movement of mud in a mountain watershed because of peculiar characteristics of extremely high sediment yield and occasional high runoff.

(13) "Natural hazard" means a geologic hazard, a wildfire hazard, or a flood.

(14) "Natural hazard area" means an area containing or directly affected by a natural hazard.

(15) "Radioactivity" means a condition related to various types of radiation emitted by natural radioactive minerals that occur in natural deposits of rock, soil, and water.

(16) "Seismic effects" means direct and indirect effects caused by an earthquake or an underground nuclear detonation.

(17) "Siltation" means a process which results in an excessive rate of removal of soil and rock materials from one location and rapid deposit thereof in adjacent areas.

(18) "Slope" means the gradient of the ground surface which is definable by degree or percent.

(19) "Unstable or potentially unstable slope" means an area susceptible to a landslide, a mudflow, a rock fall, or accelerated creep of slope-forming materials.

(20) "Wildfire behavior" means the predictable action of a wildfire under given conditions of slope, aspect, and weather.

(21) "Wildfire hazard" means a wildfire phenomenon which is so adverse to past, current, or foreseeable construction or land use as to constitute a significant hazard to public health and safety or to property. The term includes but is not limited to:

(a) Slope and aspect;

(b) Wildfire behavior characteristics; and

(c) Existing vegetation types.

(22) "Wildfire hazard area" means an area containing or directly affected by a wildfire hazard.



§ 24-65.1-104. Definitions pertaining to other areas and activities of state interest

As used in this article, unless the context otherwise requires:

(1) "Airport" means any municipal or county airport or airport under the jurisdiction of an airport authority.

(2) "Area around a key facility" means an area immediately and directly affected by a key facility.

(3) "Arterial highway" means any limited-access highway which is part of the federal-aid interstate system or any limited-access highway constructed under the supervision of the department of transportation.

(4) "Collector highway" means a major thoroughfare serving as a corridor or link between municipalities, unincorporated population centers or recreation areas, or industrial centers and constructed under guidelines and standards established by, or under the supervision of, the department of transportation. "Collector highway" does not include a city street or local service road or a county road designed for local service and constructed under the supervision of local government.

(5) "Domestic water and sewage treatment system" means a wastewater treatment facility, water distribution system, or water treatment facility, as defined in section 25-9-102 (5), (6), and (7), C.R.S., and any system of pipes, structures, and facilities through which wastewater is collected for treatment.

(6) "Historical or archaeological resources of statewide importance" means resources which have been officially included in the national register of historic places, designated by statute, or included in an established list of places compiled by the state historical society.

(7) "Key facilities" means:

(a) Airports;

(b) Major facilities of a public utility;

(c) Interchanges involving arterial highways;

(d) Rapid or mass transit terminals, stations, and fixed guideways.

(8) "Major facilities of a public utility" means:

(a) Central office buildings of telephone utilities;

(b) Transmission lines, power plants, and substations of electrical utilities; and

(c) Pipelines and storage areas of utilities providing natural gas or other petroleum derivatives.

(9) "Mass transit" means a coordinated system of transit modes providing transportation for use by the general public.

(10) "Mineral" means an inanimate constituent of the earth, in solid, liquid, or gaseous state, which, when extracted from the earth, is usable in its natural form or is capable of conversion into usable form as a metal, a metallic compound, a chemical, an energy source, a raw material for manufacturing, or a construction material. "Mineral" does not include surface or groundwater subject to appropriation for domestic, agricultural, or industrial purposes, nor does it include geothermal resources.

(11) "Mineral resource area" means an area in which minerals are located in sufficient concentration in veins, deposits, bodies, beds, seams, fields, pools, or otherwise as to be capable of economic recovery. "Mineral resource area" includes but is not limited to any area in which there has been significant mining activity in the past, there is significant mining activity in the present, mining development is planned or in progress, or mineral rights are held by mineral patent or valid mining claim with the intention of mining.

(12) "Natural resources of statewide importance" is limited to shorelands of major, publicly owned reservoirs and significant wildlife habitats in which the wildlife species, as identified by the division of parks and wildlife of the department of natural resources, in a proposed area could be endangered.

(13) "New communities" means the major revitalization of existing municipalities or the establishment of urbanized growth centers in unincorporated areas.

(14) "Rapid transit" means the element of a mass transit system involving a mechanical conveyance on an exclusive lane or guideway constructed solely for that purpose.



§ 24-65.1-105. Effect of article - public utilities

(1) With regard to public utilities, nothing in this article shall be construed as enhancing or diminishing the power and authority of municipalities, counties, or the public utilities commission. Any order, rule, or directive issued by any governmental agency pursuant to this article shall not be inconsistent with or in contravention of any decision, order, or finding of the public utilities commission with respect to public convenience and necessity. The public utilities commission and public utilities shall take into consideration and, when feasible, foster compliance with adopted land use master plans of local governments, regions, and the state.

(2) Nothing in this article shall be construed as enhancing or diminishing the rights and procedures with respect to the power of a public utility to acquire property and rights-of-way by eminent domain to serve public need in the most economical and expedient manner.



§ 24-65.1-106. Effect of article - rights of property owners - water rights

(1) Nothing in this article shall be construed as:

(a) Enhancing or diminishing the rights of owners of property as provided by the state constitution or the constitution of the United States;

(b) Modifying or amending existing laws or court decrees with respect to the determination and administration of water rights.



§ 24-65.1-107. Effect of article - developments in areas of state interest and activities of state interest meeting certain conditions

(1) This article shall not apply to any development in an area of state interest or any activity of state interest which meets any one of the following conditions as of May 17, 1974:

(a) The development or activity is covered by a current building permit issued by the appropriate local government; or

(b) The development or activity has been approved by the electorate; or

(c) The development or activity is to be on land:

(I) Which has been conditionally or finally approved by the appropriate local government for planned unit development or for a use substantially the same as planned unit development; or

(II) Which has been zoned by the appropriate local government for the use contemplated by such development or activity; or

(III) With respect to which a development plan has been conditionally or finally approved by the appropriate governmental authority.



§ 24-65.1-108. Effect of article - state agency or commission responses

(1) Whenever any person desiring to carry out development as defined in section 24-65.1-102 (1) is required to obtain a permit, to be issued by any state agency or commission for the purpose of authorizing or allowing such development, pursuant to this or any other statute or regulation promulgated thereunder, such agency or commission shall establish a reasonable time period, which shall not exceed sixty days following receipt of such permit application, within which such agency or commission must respond in writing to the applicant, granting or denying said permit or specifying all reasonable additional information necessary for the agency or commission to respond. If additional information is required, said agency or commission shall set a reasonable time period for response following the receipt of such information.

(2) Whenever a state agency or commission denies a permit, the denial must specify:

(a) The regulations, guidelines, and criteria or standards used in evaluating the application;

(b) The reasons for denial and the regulations, guidelines, and criteria or standards the application fails to satisfy; and

(c) The action that the applicant would have to take to satisfy the state agency's or commission's permit requirements.

(3) Whenever an application for a permit, as provided under this section, contains a statement describing the proposed nature, uses, and activities in conceptual terms for the development intended to be accomplished and is not accompanied with all additional information, including, without limitation, engineering studies, detailed plans and specifications, and zoning approval, or, whenever a hearing is required by the statutes, regulations, rules, ordinances, or resolutions thereof prior to the issuance of the requested permit, the agency or commission shall, within the time provided in this section for response, indicate its acceptance or denial of the permit on the basis of the concept expressed in the statement of the proposed uses and activities contained in the application. Such conceptual approval shall be made subject to the applicant filing and completing all prerequisite detailed additional information in accordance with the usual filing requirements of the agency or commission within a reasonable period of time.

(4) All agencies and commissions authorized or required to issue permits for development shall adopt rules and regulations, or amend existing rules and regulations, so as to require that such agencies and commissions respond in the time and manner required in this section.

(5) Nothing in this section shall shorten the time allowed for responses provided by federal statute dealing with, or having a bearing on, the subject of any such application for permit.

(6) The provisions of this section shall not apply to applications approved, denied, or processed by a unit of local government.






Part 2 - Areas and Activities Described - Criteria for Administration

§ 24-65.1-201. Areas of state interest as determined by local governments

(1) Subject to the procedures set forth in part 4 of this article, a local government may designate certain areas of state interest from among the following:

(a) Mineral resource areas;

(b) Natural hazard areas;

(c) Areas containing, or having a significant impact upon, historical, natural, or archaeological resources of statewide importance; and

(d) Areas around key facilities in which development may have a material effect upon the key facility or the surrounding community.



§ 24-65.1-202. Criteria for administration of areas of state interest

(1) (a) Mineral resource areas designated as areas of state interest shall be protected and administered in such a manner as to permit the extraction and exploration of minerals therefrom, unless extraction and exploration would cause significant danger to public health and safety. If the local government having jurisdiction, after weighing sufficient technical or other evidence, finds that the economic value of the minerals present therein is less than the value of another existing or requested use, such other use should be given preference; however, other uses which would not interfere with the extraction and exploration of minerals may be permitted in such areas of state interest.

(b) Areas containing only sand, gravel, quarry aggregate, or limestone used for construction purposes shall be administered as provided by part 3 of article 1 of title 34, C.R.S.

(c) The extraction and exploration of minerals from any area shall be accomplished in a manner which causes the least practicable environmental disturbance, and surface areas disturbed thereby shall be reclaimed in accordance with the provisions of article 32 of title 34, C.R.S.

(d) Unless an activity of state interest has been designated or identified or unless it includes part or all of another area of state interest, an area of oil and gas development shall not be designated as an area of state interest unless the state oil and gas conservation commission identifies such area for designation.

(2) (a) Natural hazard areas shall be administered as follows:

(I) (A) Floodplains shall be administered so as to minimize significant hazards to public health and safety or to property. The Colorado water conservation board shall promulgate a model floodplain regulation no later than September 30, 1974. Open space activities such as agriculture, horticulture, floriculture, recreation, and mineral extraction shall be encouraged in the floodplains. Any combination of these activities shall be conducted in a mutually compatible manner. Building of structures in the floodplain shall be designed in terms of the availability of flood protection devices, proposed intensity of use, effects on the acceleration of floodwaters, potential significant hazards to public health and safety or to property, and other impact of such development on downstream communities such as the creation of obstructions during floods. Activities shall be discouraged that, in time of flooding, would create significant hazards to public health and safety or to property. Shallow wells, solid waste disposal sites, and septic tanks and sewage disposal systems shall be protected from inundation by floodwaters. Unless an activity of state interest is to be conducted therein, an area of corrosive soil, expansive soil and rock, or siltation shall not be designated as an area of state interest unless the Colorado conservation board, through the local conservation district, identifies such area for designation.

(B) Nothing in sub-subparagraph (A) of this subparagraph (I), as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a horticultural or floricultural operation.

(II) Wildfire hazard areas in which residential activity is to take place shall be administered so as to minimize significant hazards to public health and safety or to property. The Colorado state forest service shall promulgate a model wildfire hazard area control regulation no later than September 30, 1974. If development is to take place, roads shall be adequate for service by fire trucks and other safety equipment. Firebreaks and other means of reducing conditions conducive to fire shall be required for wildfire hazard areas in which development is authorized.

(III) In geologic hazard areas all developments shall be engineered and administered in a manner that will minimize significant hazards to public health and safety or to property due to a geologic hazard. The Colorado geological survey shall promulgate a model geologic hazard area control regulation no later than September 30, 1974.

(b) After promulgation of guidelines for land use in natural hazard areas by the Colorado water conservation board, the Colorado conservation board through the conservation districts, the Colorado state forest service, and the Colorado geological survey, natural hazard areas shall be administered by local government in a manner that is consistent with the guidelines for land use in each of the natural hazard areas.

(3) Areas containing, or having a significant impact upon, historical, natural, or archaeological resources of statewide importance, as determined by the state historical society, the department of natural resources, and the appropriate local government, shall be administered by the appropriate state agency in conjunction with the appropriate local government in a manner that will allow man to function in harmony with, rather than be destructive to, these resources. Consideration is to be given to the protection of those areas essential for wildlife habitat. Development in areas containing historical, archaeological, or natural resources shall be conducted in a manner which will minimize damage to those resources for future use.

(4) The following criteria shall be applicable to areas around key facilities:

(a) If the operation of a key facility may cause a danger to public health and safety or to property, as determined by local government, the area around the key facility shall be designated and administered so as to minimize such danger; and

(b) Areas around key facilities shall be developed in a manner that will discourage traffic congestion, incompatible uses, and expansion of the demand for government services beyond the reasonable capacity of the community or region to provide such services as determined by local government. Compatibility with nonmotorized traffic shall be encouraged. A development that imposes burdens or deprivation on the communities of a region cannot be justified on the basis of local benefit alone.

(5) In addition to the criteria described in subsection (4) of this section, the following criteria shall be applicable to areas around particular key facilities:

(a) Areas around airports shall be administered so as to:

(I) Encourage land use patterns for housing and other local government needs that will separate uncontrollable noise sources from residential and other noise-sensitive areas; and

(II) Avoid danger to public safety and health or to property due to aircraft crashes.

(b) Areas around major facilities of a public utility shall be administered so as to:

(I) Minimize disruption of the service provided by the public utility; and

(II) Preserve desirable existing community patterns.

(c) Areas around interchanges involving arterial highways shall be administered so as to:

(I) Encourage the smooth flow of motorized and nonmotorized traffic;

(II) Foster the development of such areas in a manner calculated to preserve the smooth flow of such traffic; and

(III) Preserve desirable existing community patterns.

(d) Areas around rapid or mass transit terminals, stations, or guideways shall be developed in conformance with the applicable municipal master plan adopted pursuant to section 31-23-206, C.R.S., or any applicable master plan adopted pursuant to section 30-28-108, C.R.S. If no such master plan has been adopted, such areas shall be developed in a manner designed to minimize congestion in the streets; to secure safety from fire, floodwaters, and other dangers; to promote health and general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; and to facilitate the adequate provision of transportation, water, sewerage, schools, parks, and other public requirements. Such development in such areas shall be made with reasonable consideration, among other things, as to the character of the area and its peculiar suitability for particular uses and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout the jurisdiction of the applicable local government.



§ 24-65.1-203. Activities of state interest as determined by local governments

(1) Subject to the procedures set forth in part 4 of this article, a local government may designate certain activities of state interest from among the following:

(a) Site selection and construction of major new domestic water and sewage treatment systems and major extension of existing domestic water and sewage treatment systems;

(b) Site selection and development of solid waste disposal sites except those sites specified in section 25-11-203 (1), C.R.S., sites designated pursuant to part 3 of article 11 of title 25, C.R.S., and hazardous waste disposal sites, as defined in section 25-15-200.3, C.R.S.;

(c) Site selection of airports;

(d) Site selection of rapid or mass transit terminals, stations, and fixed guideways;

(e) Site selection of arterial highways and interchanges and collector highways;

(f) Site selection and construction of major facilities of a public utility;

(g) Site selection and development of new communities;

(h) Efficient utilization of municipal and industrial water projects;

(i) Conduct of nuclear detonations; and

(j) The use of geothermal resources for the commercial production of electricity.



§ 24-65.1-204. Criteria for administration of activities of state interest

(1) (a) New domestic water and sewage treatment systems shall be constructed in areas which will result in the proper utilization of existing treatment plants and the orderly development of domestic water and sewage treatment systems of adjacent communities.

(b) Major extensions of domestic water and sewage treatment systems shall be permitted in those areas in which the anticipated growth and development that may occur as a result of such extension can be accommodated within the financial and environmental capacity of the area to sustain such growth and development.

(2) Major solid waste disposal sites shall be developed in accordance with sound conservation practices and shall emphasize, where feasible, the recycling of waste materials. Consideration shall be given to longevity and subsequent use of waste disposal sites, soil and wind conditions, the potential problems of pollution inherent in the proposed site, and the impact on adjacent property owners, compared with alternate locations.

(3) Airports shall be located or expanded in a manner which will minimize disruption to the environment of existing communities, minimize the impact on existing community services, and complement the economic and transportation needs of the state and the area.

(4) (a) Rapid or mass transit terminals, stations, or guideways shall be located in conformance with the applicable municipal master plan adopted pursuant to section 31-23-206, C.R.S., or any applicable master plan adopted pursuant to section 30-28-108, C.R.S. If no such master plan has been adopted, such areas shall be developed in a manner designed to minimize congestion in the streets; to secure safety from fire, floodwaters, and other dangers; to promote health and general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; and to facilitate the adequate provision of transportation, water, sewerage, schools, parks, and other public requirements. Activities shall be conducted with reasonable consideration, among other things, as to the character of the area and its peculiar suitability for particular uses and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout the jurisdiction of the applicable local government.

(b) Proposed locations of rapid or mass transit terminals, stations, and fixed guideways which will not require the demolition of residences or businesses shall be given preferred consideration over competing alternatives.

(c) A proposed location of a rapid or mass transit terminal, station, or fixed guideway that imposes a burden or deprivation on a local government cannot be justified on the basis of local benefit alone, nor shall a permit for such a location be denied solely because the location places a burden or deprivation on one local government.

(5) Arterial highways and interchanges and collector highways shall be located so that:

(a) Community traffic needs are met;

(b) Desirable community patterns are not disrupted; and

(c) Direct conflicts with adopted local government, regional, and state master plans are avoided.

(6) Where feasible, major facilities of public utilities shall be located so as to avoid direct conflict with adopted local government, regional, and state master plans.

(7) When applicable, or as may otherwise be provided by law, a new community design shall, at a minimum, provide for transportation, waste disposal, schools, and other governmental services in a manner that will not overload facilities of existing communities of the region. Priority shall be given to the development of total communities which provide for commercial and industrial activity, as well as residences, and for internal transportation and circulation patterns.

(8) Municipal and industrial water projects shall emphasize the most efficient use of water, including, to the extent permissible under existing law, the recycling and reuse of water. Urban development, population densities, and site layout and design of storm water and sanitation systems shall be accomplished in a manner that will prevent the pollution of aquifer recharge areas.

(9) Nuclear detonations shall be conducted so as to present no material danger to public health and safety. Any danger to property shall not be disproportionate to the benefits to be derived from a detonation.






Part 3 - Levels of Government Involved and Their Functions

§ 24-65.1-301. Functions of local government

(1) Pursuant to this article, it is the function of local government to:

(a) Designate matters of state interest after public hearing, taking into consideration:

(I) The intensity of current and foreseeable development pressures; and

(II) Applicable guidelines for designation issued by the applicable state agencies;

(b) Hold hearings on applications for permits for development in areas of state interest and for activities of state interest;

(c) Grant or deny applications for permits for development in areas of state interest and for activities of state interest;

(d) Receive recommendations from state agencies and other local governments relating to matters of state interest;

(e) Send recommendations to other local governments relating to matters of state interest.

(f) (Deleted by amendment, L. 2005, p. 667, § 2, effective June 1, 2005.)



§ 24-65.1-302. Functions of other state agencies

(1) Pursuant to this article, it is the function of other state agencies to:

(a) Send recommendations to local governments relating to designation of matters of state interest on the basis of current and developing information; and

(b) Provide technical assistance to local governments concerning designation of and guidelines for matters of state interest.

(2) Primary responsibility for the recommendation and provision of technical assistance functions described in subsection (1) of this section is upon:

(a) The Colorado water conservation board, acting in cooperation with the Colorado conservation board, with regard to floodplains;

(b) The Colorado state forest service, with regard to wildfire hazard areas;

(c) The Colorado geological survey, with regard to geologic hazard areas, geologic reports, and the identification of mineral resource areas;

(d) The division of reclamation, mining, and safety, with regard to mineral extraction and the reclamation of land disturbed thereby;

(e) The Colorado conservation board and conservation districts, with regard to resource data inventories, soils, soil suitability, erosion and sedimentation, floodwater problems, and watershed protection; and

(f) The division of parks and wildlife of the department of natural resources, with regard to significant wildlife habitats.

(3) Pursuant to section 24-65.1-202 (1)(d), the oil and gas conservation commission of the state of Colorado may identify an area of oil and gas development for designation by local government as an area of state interest.






Part 4 - Designation of Matters of State Interest - Guidelines for Administration

§ 24-65.1-401. Designation of matters of state interest

(1) After public hearing, a local government may designate matters of state interest within its jurisdiction, taking into consideration:

(a) The intensity of current and foreseeable development pressures.

(b) Repealed.

(2) A designation shall:

(a) Specify the boundaries of the proposed area; and

(b) State reasons why the particular area or activity is of state interest, the dangers that would result from uncontrolled development of any such area or uncontrolled conduct of such activity, and the advantages of development of such area or conduct of such activity in a coordinated manner.



§ 24-65.1-402. Guidelines - regulations

(1) The local government shall develop guidelines for administration of the designated matters of state interest. The content of such guidelines shall be such as to facilitate administration of matters of state interest consistent with sections 24-65.1-202 and 24-65.1-204.

(2) A local government may adopt regulations interpreting and applying its adopted guidelines in relation to specific developments in areas of state interest and to specific activities of state interest.

(3) No provision in this article shall be construed as prohibiting a local government from adopting guidelines or regulations containing requirements which are more stringent than the requirements of the criteria listed in sections 24-65.1-202 and 24-65.1-204.



§ 24-65.1-403. Technical and financial assistance

(1) Appropriate state agencies shall provide technical assistance to local governments in order to assist local governments in designating matters of state interest and adopting guidelines for the administration thereof.

(2) (a) The department of local affairs shall oversee and coordinate the provision of technical assistance and provide financial assistance as may be authorized by law.

(b) The department of local affairs shall determine whether technical or financial assistance or both are to be given to a local government on the basis of the local government's:

(I) Showing that current or reasonably foreseeable development pressures exist within the local government's jurisdiction; and

(II) Plan describing the proposed use of technical assistance and expenditure of financial assistance.

(3) (a) Any local government applying for federal or state financial assistance for floodplain studies shall provide prior notification to the Colorado water conservation board. The board shall coordinate and prescribe the standards for all floodplain studies conducted pursuant to this article, including those conducted by federal, local, or other state agencies, to the end that reasonably uniform standards can be applied to the identification and designation of all floodplains within the state and to minimize duplication of effort.

(b) No floodplains shall be designated by any local government until such designation has been first approved by the Colorado water conservation board as provided in sections 30-28-111 and 31-23-301, C.R.S.



§ 24-65.1-404. Public hearing - designation of an area or activity of state interest and adoption of guidelines by order of local government

(1) The local government shall hold a public hearing before designating an area or activity of state interest and adopting guidelines for administration thereof.

(2) (a) Notice, stating the time and place of the hearing and the place at which materials relating to the matter to be designated and guidelines may be examined, shall be published once at least thirty days and not more than sixty days before the public hearing in a newspaper of general circulation in the county.

(b) Any person may request, in writing, that his name and address be placed on a mailing list to receive notice of all hearings held pursuant to this section. If the local government decides to maintain such a mailing list, it shall mail notices to each person paying an annual fee reasonably related to the cost of production, handling, and mailing of such notice. In order to have his name and address retained on said mailing list, the person shall resubmit his name and address and pay such fee before January 31 of each year.

(3) Within thirty days after completion of the public hearing, the local government, by order, may adopt, adopt with modification, or reject the particular designation and guidelines; but the local government, in any case, shall have the duty to designate any matter which has been finally determined to be a matter of state interest and adopt guidelines for the administration thereof.

(4) After a matter of state interest is designated pursuant to this section, no person shall engage in development in such area, and no such activity shall be conducted until the designation and guidelines for such area or activity are finally determined pursuant to this article.

(5) (Deleted by amendment, L. 2005, p. 668, § 4, effective June 1, 2005.)






Part 5 - Permits for Development in Areas of State Interest and for Conduct of Activities of State Interest

§ 24-65.1-501. Permit for development in area of state interest or to conduct an activity of state interest required

(1) (a) Any person desiring to engage in development in an area of state interest or to conduct an activity of state interest shall file an application for a permit with the local government in which such development or activity is to take place. A reasonable fee determined by the local government sufficient to cover the cost of processing the application, including the cost of holding the necessary hearings, shall be paid at the time of filing such application.

(b) The requirement of paragraph (a) of this subsection (1) that a public utility obtain a permit shall not be deemed to waive the requirements of article 5 of title 40, C.R.S., that a public utility obtain a certificate of public convenience and necessity.

(2) (a) Not later than thirty days after receipt of an application for a permit, the local government shall publish notice of a hearing on said application. Such notice shall be published once in a newspaper of general circulation in the county, not less than thirty days nor more than sixty days before the date set for hearing.

(b) If a person proposes to engage in development in an area of state interest or to conduct an activity of state interest not previously designated and for which guidelines have not been adopted, the local government may hold one hearing for determination of designation and guidelines and granting or denying the permit.

(c) The local government may maintain a mailing list and send notice of hearings relating to permits in a manner similar to that described in section 24-65.1-404 (2)(b).

(3) The local government may approve an application for a permit to engage in development in an area of state interest if the proposed development complies with the local government's guidelines and regulations governing such area. If the proposed development does not comply with the guidelines and regulations, the permit shall be denied.

(4) The local government may approve an application for a permit to conduct an activity of state interest if the proposed activity complies with the local government's regulations and guidelines for conduct of such activity. If the proposed activity does not comply with the guidelines and regulations, the permit shall be denied.

(5) The local government conducting a hearing pursuant to this section shall:

(a) State, in writing, reasons for its decision, and its findings and conclusions; and

(b) Preserve a record of such proceedings.

(6) After May 17, 1974, any person desiring to engage in a development in a designated area of state interest or to conduct a designated activity of state interest who does not obtain a permit pursuant to this section may be enjoined by the appropriate local government from engaging in such development or conducting such activity.



§ 24-65.1-502. Judicial review

The denial of a permit by a local government agency shall be subject to judicial review in the district court for the judicial district in which the major development or activity is to occur.









Article 65.5 - Notification of Surface Development

§ 24-65.5-101. Legislative declaration - intent

The general assembly recognizes that the surface estate and the mineral estate are separate and distinct interests in real property and that one may be severed from the other. It is the intent of the general assembly that this article provide a streamlined procedure for providing notice to owners of mineral interests concerning impending surface development and to facilitate the negotiation of a surface use agreement providing for the joint use of the surface and a mechanism for resolution if an agreement is not reached. Further, it is the intent of the general assembly to include local governments in this process without creating additional liabilities for local governments.



§ 24-65.5-102. Definitions - legislative declaration

As used in this article, unless the context otherwise requires:

(1) "Applicant" means a person who submits an application for development to a local government.

(1.5) "Affiliate" means a person controlling, controlled by, or under common control with another person and any officer, director, shareholder, member, partner, or owner of any such person.

(2) (a) "Application for development" means an initial application for a sketch plan, a preliminary or final plat for a subdivision, a planned unit development, or any other similar land use designation that is used by a local government. "Application for development" includes applications for general development plans and special use permits or any applications for zoning or rezoning to a planned unit development that would change or create lot lines where such applications are in anticipation of new surface development, but does not include amendments to an urban growth boundary, applications for annexation and zoning, applications for zoning or rezoning that will not change or create lot lines, an application for development that is a special use permit for the extraction of construction materials, as that term is defined in section 34-32.5-103, C.R.S., building permit applications, applications for a change of use for an existing structure, applications for boundary adjustments, applications for platting of an additional single lot, applications for lot site plans, or applications with respect to electric lines, crude oil or natural gas pipelines, steam pipelines, chilled and other water pipelines, or appurtenances to said lines or pipelines.

(b) (I) The general assembly hereby finds that:

(A) Pursuant to section 2-4-202, C.R.S., statutes are presumed to have only prospective effect, and under applicable case law this presumption applies unless the general assembly's contrary intent is clearly expressed; and

(B) House Bill 01-1088, which enacted this article, did not contain an applicability clause and was silent with regard to the issue of whether the requirements of this article apply to applications for development that were pending on July 1, 2001, the effective date of House Bill 01-1088.

(II) The general assembly hereby determines that, notwithstanding the fact that House Bill 01-1088 did not clearly express any intent of the general assembly that the requirements of this article would apply retroactively, there is uncertainty concerning whether such requirements should apply retroactively.

(III) To clarify its intent, the general assembly hereby declares that this article was intended to apply, and should only be applied, to applications for development that were filed on or after July 1, 2001, except as specified in subparagraphs (IV) and (V) of this paragraph (b).

(IV) To further clarify its intent, the general assembly hereby declares that the provisions of section 24-65.5-103 as amended on August 3, 2007, are intended to apply, and should only be applied, to applications for development where the initial public hearing had not been held prior to August 3, 2007, and that nothing in section 24-65.5-103 shall be deemed to supersede or modify the provisions of any surface use agreement or the provisions of any oil and gas or mineral lease entered into prior to August 3, 2007.

(V) To further clarify its intent, the general assembly hereby declares that nothing in this article shall be deemed to affect or establish the application of the doctrine of reasonable accommodation to determine the respective rights and obligations of the surface owner or mineral estate owner except upon lands that are qualifying surface developments burdened by oil and gas operations areas under section 24-65.5-103.5.

(2.5) "Commission" means the Colorado oil and gas conservation commission created in section 34-60-104, C.R.S.

(2.6) "Drilling window" means an area established by the commission within which the surface location of a well or wells may be established. In the greater Wattenberg area, such drilling windows are referred to generally as the "GWA window" and more specifically as the "four-hundred-foot window" and the "eight-hundred-foot window".

(2.7) "Governmental quarter section" means an area, approximately square, consisting of four contiguous quarter-quarter sections as defined by an official governmental survey.

(2.8) "Greater Wattenberg area" means those lands from and including townships 2 south to 7 north and ranges 61 west to 69 west of the sixth principal meridian.

(3) "Local government" means a county; a home rule or statutory city, town, or city and county; or a territorial charter city.

(4) "Mineral estate" means a mineral interest in real property that is shown by the real estate records of the county in which the real property is situated.

(5) "Mineral estate owner" means the owner or lessee of a mineral estate underneath a surface estate that is subject to an application for development.

(5.5) "Oil and gas operations" has the meaning established in section 34-60-103, C.R.S.

(5.6) "Oil and gas operations area" means an area designated pursuant to section 24-65.5-103.5 as the exclusive area for the conduct of oil and gas drilling and production operations and the location of associated production facilities in qualified surface developments.

(5.7) "Qualifying surface development" means an application for development covering at least one hundred sixty gross acres, plus or minus five percent, within the greater Wattenberg area, including any applications for development filed by affiliates sharing a common boundary, in whole or in part.

(6) "Surface estate" means a fee title interest in the surface of real property that may or may not include mineral rights as shown by the real estate records of the county in which the real property is situated.

(7) "Surface owner" means the owner of the surface estate and any person with rights under a recorded contract to purchase all or part of the surface estate.



§ 24-65.5-103. Notice requirements

(1) Not less than thirty days before the date scheduled for the initial public hearing by a local government on an application for development, the applicant shall send notice, by certified mail, return receipt requested, or by a nationally recognized overnight courier, to:

(a) (I) A mineral estate owner who either:

(A) Is identified as a mineral estate owner in the county tax assessor's records, if those records are searchable by parcel number or by section, township, and range numbers or other legally sufficient description; or

(B) Has filed in the office of the county clerk and recorder in which the real property is located a request for notification in the form specified in subsection (3) of this section.

(II) Such notice shall contain the time and place of the initial public hearing, the nature of the hearing, the location and legal description by section, township, and range of the property that is the subject of the hearing, and the name of the applicant.

(b) The local government considering the application for development. Such notice shall contain the name and address of the mineral estate owners to whom notices were sent in accordance with paragraph (a) of this subsection (1).

(1.5) If an applicant files more than one application for development for the same new surface development with a local government, the applicant shall only be required to send notice pursuant to subsection (1) of this section of the initial public hearing scheduled for the first application for development to be considered by the local government. Local governments shall, pursuant to section 24-6-402 (7), provide notice of subsequent hearings to mineral estate owners who register for such notification.

(2) (a) The applicant shall identify the mineral estate owners entitled to notice pursuant to this section by examining the records in the office of the county tax assessor and clerk and recorder of the county in which the real property is located, including the appropriate request for notification pursuant to subsection (3) of this section. Notice shall be sent to the last-known address of the mineral estate owner as shown by such records.

(b) If such records do not identify any mineral estate owners, including their addresses of record, the applicant shall be deemed to have acted in good faith and shall not be subject to further obligations under this article. The applicant shall not be liable for any errors or omissions in such records.

(3) A mineral estate owner who requests or desires to obtain notice under this article or the mineral estate owner's agent may file in the office of the county clerk and recorder of the county in which the real property is located a request for notification form that identifies the mineral estate owner's mineral estate and the corresponding surface estate by parcel number and by section, township, and range numbers or other legally sufficient description. The clerk and recorder shall file request for notification forms in the real estate records for the county and shall also keep an index of request for notification forms by section, township, and range numbers or by subdivision lots and blocks.

(4) Prior to convening an initial public hearing on an application for development, a local government shall require the applicant to certify that notice has been provided to the mineral estate owner pursuant to subsection (1) of this section.

(5) A mineral estate owner may waive the right to notice under this section in writing to the applicant. Failure of a mineral estate owner to be identified in the records described in paragraph (a) of subsection (1) of this section or to file a request for notification under subsection (3) of this section shall not waive the right of such mineral estate owner to file an objection with the local government to such application for development no later than thirty days following the initial public hearing for approval of the application for development or to exercise the remedies set forth in section 24-65.5-104.

(6) Before completing the sale of a mineral estate, a mineral estate owner who has received notice as the owner of the mineral estate of a pending public hearing with respect to an application for development pursuant to this section shall notify the buyer of the mineral estate of the existence of the application for development. A transfer of an interest in a mineral estate by a mineral estate owner following the filing of a request for notification pursuant to subsection (3) of this section shall not modify the address to which the applicant may deliver notice under paragraph (a) of subsection (1) of this section until the transferee of such interest has filed an amendment to the request for notification describing the address to which such notices shall be sent.



§ 24-65.5-103.3. Local government approval

(1) A local government shall, as a condition of final approval of an application for development, require the applicant to certify:

(a) That notice has been provided to mineral estate owners pursuant to section 24-65.5-103; and

(b) With respect to qualifying surface developments, that either:

(I) No mineral estate owner has entered an appearance or filed an objection to the proposed application for development within thirty days after the initial public hearing on the application;

(II) The applicant and any mineral estate owners who have filed an objection to the proposed application for development or have otherwise filed an entry of appearance in the initial public hearing regarding such application no later than thirty days following the initial public hearing on the application have executed a surface use agreement related to the property included in the application for development, the provisions of which have been incorporated into the application for development or are evidenced by a memorandum or otherwise recorded in the records of the clerk and recorder of the county in which the property is located so as to provide notice to transferees of the applicant, who shall be bound by such surface use agreements; or

(III) The application for development provides:

(A) Access to mineral operations, surface facilities, flowlines, and pipelines in support of such operations existing when the final public hearing on the application for development is held by means of public roads sufficient to withstand trucks and drilling equipment or thirty-foot-wide access easements;

(B) An oil and gas operations area and existing wellsite locations in accordance with section 24-65.5-103.5; and

(C) That the deposit for incremental drilling costs described in section 24-65.5-103.7 has been made.

(2) A local government approval of an application for development without the certification required by subsection (1) of this section when a mineral owner has timely entered an appearance or filed an objection shall be suspended and shall not constitute a valid final approval until the required certification is provided, any required local government proceedings following notice to affected mineral estate owners are held, and the local government approval is confirmed, amended, or revoked in response to the certification.



§ 24-65.5-103.5. Oil and gas operations areas

(1) (a) Within the boundaries of a qualifying surface development, an oil and gas operations area shall meet at least one of the following requirements:

(I) If three or more wells have been or are being drilled in three separate drilling windows in any governmental quarter section, the oil and gas operations area shall provide for a setback not to exceed:

(A) A two-hundred-fifty-foot radius around one of the existing wells located in each of three separate drilling windows;

(B) A two-hundred-foot radius around any other existing wells;

(C) A two-hundred-foot perimeter around tanks; and

(D) An adequate right-of-way or easement for existing and future flowlines and pipelines and a nonexclusive right-of-way for roads reasonably necessary to access the wells and operations located within such areas; or

(II) If two or fewer wells have been or are being drilled in any governmental quarter section, the oil and gas operations area shall provide for:

(A) A six-hundred-foot by six-hundred-foot area, referred to in this paragraph (a) as the six-hundred-foot window, the center of which shall be located no further than two hundred feet from the center of the governmental quarter section. The six-hundred-foot window shall establish a setback from wells and tanks not to exceed two hundred feet from any occupied structure, one-hundred-fifty feet of such setback to be located inside the boundary of the oil and gas operations area and fifty feet to be located outside the boundary of the oil and gas operations area.

(B) A two-hundred-foot radius around any existing wells located outside of the six-hundred-foot window;

(C) A two-hundred-foot perimeter around tanks; and

(D) An adequate right-of-way or easement for existing and future flowlines and pipelines and roads reasonably necessary to access the wells and operations located within such areas.

(b) The oil and gas operations area configured under subparagraph (I) or (II) of paragraph (a) of this subsection (1) shall be the exclusive area for the location of wells and associated surface production facilities, including tanks. The approved plat may provide that the outer fifty feet of any setback of two hundred feet or more may be used by the surface owner for underground utilities, sidewalks, trails, and parking and may be landscaped with grasses or shallow-root landscaping and irrigated by sprinklers, all at the cost of the surface owner and without any liability to the mineral estate owner in the event of any damage to such improvements from the resumption or continuation of oil and gas operations. The surface owner shall cooperate with the operator to ensure that any sidewalks, trails, or parking areas within the outer fifty feet of any setback are restricted from public access during active oil and gas operations requiring use of the area by heavy equipment.

(2) A surface owner may not encroach on an oil and gas operations area or interfere with the mineral estate owner's use of an oil and gas operations area or any associated rights of way or easements designated in a plat or other application for development approved for recordation except as specified in this section.

(3) In addition to the criteria specified in subsection (1) of this section, the area included within an oil and gas operations area may be modified or moved as reasonably necessary to take into account legal, topographical, or existing surface development restrictions if such modification or movement does not adversely affect oil and gas operations, but an oil and gas operations area may not be reduced or increased in area.

(4) If the development plan contained in an approved application for development containing an approved oil and gas operations area is vacated, a mineral estate owner owning a mineral estate within the boundaries of such development shall thereafter be free to conduct operations within such boundaries in accordance with article 60 of title 34, C.R.S., and the commission's rules then or thereafter existing and subject to the provisions of any applicable surface use agreement.

(5) Nothing in this section impairs or overrides the authority of the commission to establish, amend, or otherwise regulate with respect to the establishment, modification, or elimination of drilling windows or any other matter within the commission's jurisdiction.



§ 24-65.5-103.7. Deposit for incremental drilling costs

(1) The deposit for incremental drilling costs required under section 24-65.5-103.3 (1)(b)(III)(C) shall be an amount for each well in an approved oil and gas operations area that is required to be drilled directionally in order to access a bottom-hole location in one of the five drilling windows permitted by the commission under its greater Wattenberg rule, 2 CCR 404-1, rule 318A, as in effect on August 3, 2007, excluding directional wells required by the commission's greater Wattenberg rule, 2 CCR 404-1, rule 318A (e), as such rule was in effect on December 31, 2006, to be drilled at the operator's expense, up to a total of four wells per governmental quarter section, and shall be determined in accordance with the following criteria:

(a) The amount deposited by the applicant for incremental drilling costs shall be eighty-seven thousand five hundred dollars per well, which amount shall be increased or decreased on July 1 of each year in accordance with corresponding percentage increases or decreases in the consumer price index published by the United States department of labor bureau of labor statistics for the Denver-Boulder-Greeley metropolitan area.

(b) As a condition of obtaining approval to record the final plat, the applicant shall provide confirmation to the local government that the applicant has deposited into an escrow account maintained at a commercial financial institution approved by the commission the amount determined under paragraph (a) of this subsection (1) to defray incremental drilling costs to be incurred by mineral estate owners for drilling wells to prospective formations accessible from the oil and gas operations area that could otherwise have been vertically drilled within drilling windows established by the commission that are not included in such oil and gas operations area. As an alternative to such deposit, the applicant may post a letter of credit or other security for such costs in such manner as the commission shall determine to be adequate. An applicant's failure to make such deposit shall not otherwise rescind, curtail, abrogate, or restrict any final approval of an application for development. If a directional well is commenced within the oil and gas operations area after final plat approval by the local government and before recordation of the final plat, the operator shall give written notice to the applicant of such commencement and the applicant shall be required to make the escrow deposit required under this section within ten days after the commencement for each well that is so commenced.

(c) At the end of three years after recording the plat, subject to extension for a period of up to one year during the pendency of any federal, state, or local drilling permit filed within such three-year period, any funds in escrow or posted as security for which a claim has not been made by a mineral estate owner shall be released or returned to the applicant or its designated successor.

(d) A mineral estate owner that begins to drill a well pursuant to a drilling permit approved no later than three years after final plat approval, as such period may be extended as provided in paragraph (c) of this subsection (1), is entitled to draw on the incremental drilling cost account the amount of its actual incremental drilling costs up to eighty-seven thousand five hundred dollars per directional well, as such amount may be adjusted pursuant to paragraph (a) of this subsection (1) and by allocation of earned interest, by presenting to the commission confirmation that the well has been drilled directionally and confirmation regarding the amount of incremental drilling costs it has incurred with respect to such well. Incremental drilling costs eligible for reimbursement shall not include a mark-up for overhead, administrative, or managerial costs in excess of the actual costs directly incurred as the result of directional drilling of wells within oil and gas operations areas. No mineral estate owner is entitled to recover more than the amount of incremental drilling costs initially deposited in the escrow account, plus its proportionate share of accrued interest, divided by the number of wells for which the deposit was initially made. Upon the commission's approval of such information, the commission shall issue a directive to the escrow account holder or security holder to release the designated incremental drilling costs for such well to such mineral estate owner.

(e) Exhaustion of the incremental drilling funds in an escrow account or termination of the account shall not modify the availability of designated oil and gas operations areas for further drilling and other oil and gas operations or the protection afforded wellsites, tanks, access roads, flowlines, and pipelines pursuant to section 24-65.5-103.5. The commission shall resolve disputes between the applicant and a mineral estate owner regarding the amount of incremental drilling costs to be deposited in escrow or the amount of such costs for which reimbursement is sought.



§ 24-65.5-104. Enforcement - remedies

(1) (a) If an applicant certifies to the local government that such applicant has complied with the notice requirements of section 24-65.5-103 and that no mineral estate owner has entered an appearance or filed an objection as provided in this article to the applicant and to the local government, after the final approval of the application for development, no development or related activities contemplated by such application, no permit or other approval by such local government, and no permit or other approval by any other local government or agency that approves or permits such development or related activities or any aspect thereof shall, except as provided in subparagraphs (I) and (II) of this paragraph (a), be rescinded, curtailed, abrogated, or otherwise restricted in connection with any purported noncompliance with the notice requirements of section 24-65.5-103 that may be alleged by any party. If the applicant complies with the publication and posting notice requirements of the local government reviewing its application for development, and if an applicant certifies that it has provided the required notice as provided in section 24-65.5-103 in a timely manner, mineral estate owners shall be deemed to have constructively received notice of the application for development. In such event, if the applicant otherwise complies with this article, the applicant shall not have any liability to a mineral estate owner for any legal or equitable remedy or relief arising from, in connection with, or otherwise relating to the application for development, any development activities commenced on the surface of the real property, any inability or impediment or other hindrance to drilling operations or other development of the mineral estate or any portion thereof, or any actual failure to receive any notice required by section 24-65.5-103 or 31-23-215, C.R.S., unless:

(I) The applicant knowingly and willfully provides a false certification with respect to the provision of notice, the existence of a surface use agreement, the designation of oil and gas operations areas, or the establishment of an escrow account as required by this article, in which case any local government approval of the application for development is null and void and all aggrieved parties shall have all legal and equitable remedies available to them;

(II) The certification by the applicant with respect to the provision of notice is incorrect due to the negligence of the applicant or its agent in identifying the mineral estate owners entitled to actual notice under this article, in which case a mineral owner entitled to actual notice that was not sent such notice in the manner required by section 24-65.5-103 is entitled to file an objection to the application for development at any time prior to the final approval of the application for development and to seek compensatory damages only thereafter, in accordance with paragraph (b) of this subsection (1); or

(III) A mineral estate owner, who received constructive notice only and did not enter an appearance or file an objection with the applicant and the local government within thirty days after the initial public hearing on the application for development, files suit for compensatory damages within one year after the posting of the property with a sign indicating that the application for development has received final approval by the local government.

(b) With respect to actions brought under subparagraph (II) or (III) of paragraph (a) of this subsection (1), a mineral estate owner may not recover special, punitive, or other extraordinary damages and is not entitled to equitable remedy or relief. The prevailing party in such action is entitled to an award of reasonable attorney fees.

(2) A mineral estate owner entitled to notice pursuant to section 24-65.5-103 has standing to enforce the requirements of that section, and, except as provided in this subsection (2) with respect to qualifying surface developments, has standing to make claims as may be available at law or equity for noncompliance. With respect to qualifying surface developments:

(a) A mineral estate owner has standing to move for the vacation of the final plat covering an area in which the mineral estate owner owns a mineral estate after depletion of the incremental drilling funds in an escrow account posted under section 24-65.5-103.7 in connection with the recording of such plat only to the extent of areas encompassed within commission-approved drilling windows, and upon the granting of such vacation by the local government has the right to conduct oil and gas drilling and production operations within such commission-approved drilling windows, if such mineral estate owner establishes to the satisfaction of the local government that there is no reasonable likelihood that the surface development approved in such plat will occur and if all other local government requirements for vacating the plat are met.

(b) If a mineral estate owner believes that the oil and gas operations area designated by the applicant for land in which such mineral estate owner owns a mineral estate does not satisfy the criteria specified in section 24-65.5-103.5, such person may register an objection with the local government within thirty days after the public hearing at which the oil and gas operations area is designated, and may appeal the designation to the district court having jurisdiction of the land covered by such application within thirty days after the decision of the local government with respect to such objection.



§ 24-65.5-105. Authority - local government - commission

Nothing in this article shall establish, alter, impair, or negate the authority of local governments related to oil and gas operations or the authority of the commission to regulate in accordance with this article or any rules promulgated pursuant to this article.






Article 66 - Planning Aid to Local Governments



Article 67 - Planned Unit Development Act of 1972

§ 24-67-101. Short title

This article shall be known and may be cited as the "Planned Unit Development Act of 1972".



§ 24-67-102. Legislative declaration

(1) In order that the public health, safety, integrity, and general welfare may be furthered in an era of increasing urbanization and of growing demand for housing of all types and design, the powers set forth in this article are granted to all counties and municipalities for the following purposes:

(a) To provide for necessary commercial, recreational, and educational facilities conveniently located to such housing;

(b) To provide for well-located, clean, safe, and pleasant industrial sites involving a minimum of strain on transportation facilities;

(c) To ensure that the provisions of the zoning laws which direct the uniform treatment of dwelling type, bulk, density, and open space within each zoning district will not be applied to the improvement of land by other than lot-by-lot development in a manner which would distort the objectives of the zoning laws;

(d) To encourage innovations in residential, commercial, and industrial development and renewal so that the growing demands of the population may be met by greater variety in type, design, and layout of buildings and by the conservation and more efficient use of open space ancillary to said buildings;

(e) To encourage a more efficient use of land and of public services, or private services in lieu thereof, and to reflect changes in the technology of land development so that resulting economies may enure to the benefit of those who need homes;

(f) To lessen the burden of traffic on streets and highways;

(g) To encourage the building of new towns incorporating the best features of modern design;

(h) To conserve the value of the land;

(i) To provide a procedure which can relate the type, design, and layout of residential, commercial, and industrial development to the particular site, thereby encouraging preservation of the site's natural characteristics; and

(j) To encourage integrated planning in order to achieve the above purposes.



§ 24-67-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Common open space" means a parcel of land, an area of water, or a combination of land and water within the site designated for a planned unit development designed and intended primarily for the use or enjoyment of residents, occupants, and owners of the planned unit development.

(2) "Plan" means the provisions for development of a planned unit development, which may include, and need not be limited to, easements, covenants, and restrictions relating to use, location, and bulk of buildings and other structures, intensity of use or density of development, utilities, private and public streets, ways, roads, pedestrian areas, and parking facilities, common open space, and other public facilities. "Provisions of the plan" means the written and graphic materials referred to in this definition.

(3) "Planned unit development" means an area of land, controlled by one or more landowners, to be developed under unified control or unified plan of development for a number of dwelling units, commercial, educational, recreational, or industrial uses, or any combination of the foregoing, the plan for which does not correspond in lot size, bulk, or type of use, density, lot coverage, open space, or other restriction to the existing land use regulations.



§ 24-67-104. Implementation of article

(1) Any county with respect to territory within the unincorporated portion of the county or any municipality with respect to territory within its corporate limits may authorize planned unit developments by enacting a resolution or ordinance which:

(a) Refers to this article;

(b) Includes a statement of objectives of development;

(c) Designates the board, which may be a commission, board, or the governing body of the county or municipality, authorized to review planned unit development applications as set forth in this article;

(d) Sets forth standards of development consistent with the provisions of section 24-67-105;

(e) Sets forth the procedures pertaining to the application for, hearing on, and tentative and final approval of a planned unit development which shall afford procedural due process to interested parties. The resolution or ordinance shall establish maximum time periods within which any application shall be reviewed and approved, disapproved, or conditionally approved. At least one public hearing shall be held by the board designated pursuant to paragraph (c) of this subsection (1) prior to approval, disapproval, or conditional approval of a planned unit development. Public notice of the public hearing shall be given in the manner prescribed by section 30-28-116 or 31-23-304, C.R.S., whichever is applicable, for the amendment of zoning resolutions and ordinances. Written notice of the public hearing shall be delivered or mailed, first-class postage prepaid, at least fifteen days prior to the public hearing to adjoining landowners.

(f) Requires a finding by the county or municipality that such plan is in general conformity with any master plan or comprehensive plan for the county or municipality.

(2) The enactment of the resolution or ordinance provided for in this section and the enactment of any amendment thereto shall be in accordance with the procedures required for the adoption of an amendment to a zoning resolution or ordinance as prescribed by section 30-28-116 or 31-23-305, C.R.S., whichever is applicable.



§ 24-67-105. Standards and conditions for planned unit development

(1) Every resolution or ordinance adopted pursuant to the provisions of this article shall set forth the standards and conditions by which a proposed planned unit development shall be evaluated, which shall be consistent with the provisions of this section. No planned unit development may be approved by a county or municipality without the written consent of the landowner whose properties are included within the planned unit development.

(2) Such resolution or ordinance shall set forth the uses permitted in a planned unit development and the minimum number of units or acres which may constitute a planned unit development.

(3) Such resolution or ordinance may establish the sequence of development among the various types of uses.

(4) Such resolution or ordinance shall establish standards governing the density or intensity of land use, or methods for determining such density or intensity, in a planned unit development.

(5) Such resolution or ordinance shall specify information which shall be submitted with the planned unit development application to ensure full evaluation of the application, and the board designated pursuant to section 24-67-104 (1)(c) may require such additional relevant information as it may deem necessary.

(6) (a) Such resolution or ordinance may provide standards for inclusion of common open space.

(b) The ordinance or resolution may require that the landowner provide for and establish an organization for the ownership and maintenance of any common open space or that other adequate arrangements for the ownership and maintenance thereof be made.

(c) In the event that the organization established to own and maintain common open space, or any successor organization, fails at any time after establishment of the planned unit development to maintain the common open space in reasonable order and condition in accordance with the plan, the county or municipality may serve written notice upon such organization or upon the residents of the planned unit development setting forth the manner in which the organization has failed to maintain the common open space in reasonable condition, and said notice shall include a demand that such deficiencies of maintenance be cured within thirty days thereof and shall state the date and place of a hearing thereon which shall be held within fourteen days of the notice. At such hearing the county or municipality may modify the terms of the original notice as to deficiencies and may give an extension of time within which they shall be cured. If the deficiencies set forth in the original notice or in the modifications thereof are not cured within said thirty days or any extension thereof, the county or municipality, in order to preserve the taxable values of the properties within the planned unit development and to prevent the common open space from becoming a public nuisance, may enter upon said common open space and maintain the same for a period of one year. Said entry and maintenance shall not vest in the public any right to use the common open space except when the same is voluntarily dedicated to the public by the owners. Before the expiration of said year, the county or municipality shall, upon its initiative or upon the written request of the organization theretofore responsible for the maintenance of the common open space, call a public hearing upon notice to such organization or to the residents of the planned unit development to be held by the board designated by the county or municipality, at which hearing such organization or the residents of the planned unit development shall show cause why such maintenance by the county or municipality shall not, at the election of the county or municipality, continue for a succeeding year. If the board designated by the county or municipality determines that such organization is ready and able to maintain said common open space in reasonable condition, the county or municipality shall cease to maintain said common open space at the end of said year. If the board designated by the county or municipality determines that such organization is not ready and able to maintain said common open space in a reasonable condition, the county or municipality may, in its discretion, continue to maintain said common open space during the next succeeding year and, subject to a similar hearing and determination, in each year thereafter.

(d) The cost of such maintenance by the county or municipality shall be paid by the owners of properties within the planned unit development that have a right of enjoyment of the common open space, and any unpaid assessments shall become a tax lien on said properties. The county or municipality shall file a notice of such lien in the office of the county clerk and recorder upon the properties affected by such lien within the planned unit development and shall certify such unpaid assessments to the board of county commissioners and county treasurer for collection, enforcement, and remittance in the manner provided by law for the collection, enforcement, and remittance of general property taxes.

(7) Design, construction, and other requirements applicable to a planned unit development may be different from or modifications of the requirements otherwise applicable by reason of any zoning or subdivision regulation, resolution, or ordinance of the county or municipality as long as such requirements substantially comply with the subdivision provisions of part 1 of article 28 of title 30 or part 2 of article 23 of title 31, C.R.S., whichever is applicable, and appropriate regulations promulgated thereunder. Subdivision regulations applicable to planned unit developments may differ from those otherwise applicable.



§ 24-67-105.5. Review of planned unit development

(1) The county planning commission or governing body may request redesign of all or any portion of a planned unit development submitted for approval, but any such request shall include specific, objective criteria. If the applicant redesigns the planned unit development in accordance with the request, no further redesign shall be required unless necessary to comply with a duly adopted county resolution, ordinance, or regulation.

(2) Nothing in this section shall be construed to preclude a county from taking any action permitted by law based on the consideration of the rights and privileges of the owners of subsurface mineral interests and their lessees pursuant to section 30-28-133 (10), C.R.S.

(3) Any required public hearing on any planned unit development shall be conducted expeditiously and concluded when all those present and wishing to testify have done so. No public hearing shall continue for more than forty days from the date of commencement without the written consent of the applicant. Any continuation of a public hearing shall be to a date certain.

(4) Unless withdrawn by the applicant, any planned unit development that has been neither approved, conditionally approved, nor denied within a time certain mutually agreed to by the county and the applicant at the time of filing shall be deemed approved. Such time period may be extended by the county to receive a recommendation from an agency to which a planned unit development was referred, but such extension shall not exceed thirty days unless the agency has notified the county that it will require additional time to complete its recommendation.

(5) Any requirement set forth in this section may be waived in writing by the applicant.



§ 24-67-106. Enforcement and modification of provisions of the plan

(1) To further the mutual interest of the residents, occupants, and owners of a planned unit development and of the public in the preservation of the integrity of the plan, the provisions of the plan relating to the use of land and the location of common open space shall run in favor of the county or municipality and shall be enforceable at law or in equity by the county or municipality without limitation on any power or regulation otherwise granted by law.

(2) All provisions of the plan shall run in favor of the residents, occupants, and owners of the planned unit development, but only to the extent expressly provided in the plan and in accordance with the terms of the plan, and, to that extent, said provisions, whether recorded by plat, covenant, easement, or otherwise, may be enforced at law or in equity by residents, occupants, or owners acting individually, jointly, or through an organization designated in the plan to act on their behalf. However, no provisions of the plan shall be implied to exist in favor of residents, occupants, and owners except as to those portions of the plan which have been finally approved.

(3) All those provisions of the plan authorized to be enforced by the county or municipality may be modified, removed, or released by the county or municipality, subject to the following:

(a) No modification, removal, or release of the provisions of the plan by the county or municipality shall affect the rights of the residents, occupants, and owners of the planned unit development to maintain and enforce those provisions at law or in equity as provided in subsection (1) of this section.

(b) Except as otherwise provided in paragraph (b.5) of this subsection (3), no substantial modification, removal, or release of the provisions of the plan by the county or municipality shall be permitted except upon a finding by the county or municipality, following a public hearing called and held in accordance with the provisions of section 24-67-104 (1)(e) that the modification, removal, or release is consistent with the efficient development and preservation of the entire planned unit development, does not affect in a substantially adverse manner either the enjoyment of land abutting upon or across a street from the planned unit development or the public interest, and is not granted solely to confer a special benefit upon any person.

(b.5) (I) Subject to the requirements of subparagraph (II) of this paragraph (b.5), in the case of any land located within a planned unit development that has been set aside for a governmental use or purpose as specified in the plan, the plan agreement, or related documents, a governmental entity that holds legal title to the land may, with the approval of the county or municipality in which the land is located, as applicable, and following a public hearing called for and held in accordance with the provisions of section 24-67-104 (1)(e), do any of the following, singularly or in combination:

(A) Subdivide all or any portion of the land;

(B) Remove or release all or any portion of the land from any limitations on its use or purpose by the governmental entity as specified in the plan, the plan agreement, or related documents; or

(C) Sell or otherwise dispose of all or any portion of the land.

(II) Any action authorized in accordance with the requirements of subparagraph (I) of this paragraph (b.5) shall only be undertaken upon a finding by the county or municipality, as applicable, following the public hearing required pursuant to subparagraph (I) of this paragraph (b.5) that all or any portion of the land is not reasonably expected to be necessary for a governmental use or purpose or that the governmental use or purpose will be furthered by disposal of the land. Notwithstanding any other provision of this paragraph (b.5), where action has been undertaken in accordance with the requirements of this paragraph (b.5), the future use of all or any portion of the land shall in all other respects be consistent with the efficient development and preservation of the entire planned unit development and with the plan.

(c) Residents and owners of the planned unit development may, to the extent and in the manner expressly authorized by the provisions of the plan, modify, remove, or release their rights to enforce the provisions of the plan, but no such action shall affect the right of the county or municipality to enforce the provisions of the plan.



§ 24-67-107. Application and construction of article

(1) The provisions of this article shall apply to home rule municipalities unless superseded by charter or ordinance enactment.

(2) Any county or municipality which has enacted, prior to May 21, 1972, a resolution or ordinance providing for planned unit developments may continue to follow the provisions established therein, and any amendments thereto in lieu of electing to follow the provisions of this article.

(3) Nothing in this article shall be construed to impair, affect, or invalidate any rights vested in connection with planned unit developments for which applications were filed prior to May 21, 1972.

(4) Nothing in this article shall be construed to waive the requirements for substantial compliance by counties and municipalities with the subdivision requirements of part 1 of article 28 of title 30 and part 2 of article 23 of title 31, C.R.S., respectively, and appropriate regulations promulgated thereunder. Counties and municipalities, including home rule cities, shall comply with the requirements of article 65.5 of this title. Subdivision regulations applicable to planned unit developments may differ from those otherwise applicable. In order to facilitate processing of applications, however, a county or municipality, pursuant to resolution or ordinance, may provide for concurrent or simultaneous processing of planned unit development and subdivision applications.

(5) No county or municipality shall adopt pursuant to this article any resolution or ordinance which limits development exclusively to planned unit development districts.

(6) This article shall be liberally construed in furtherance of the purposes of this article and to the end that counties and municipalities shall be encouraged to utilize planned unit developments. Enactment of this article by the general assembly is declared to be for the purpose of supplementing the provisions of part 1 of article 28 of title 30 and article 23 of title 31, C.R.S., as the same relate to and authorize planned unit developments.



§ 24-67-108. Model resolutions - subdivisions - improvement notices

The department of local affairs shall develop model resolutions and ordinances to serve as guidelines for counties and municipalities in enacting enabling resolutions and ordinances pursuant to this article.






Article 68 - Vested Property Rights

§ 24-68-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is necessary and desirable, as a matter of public policy, to provide for the establishment of vested property rights in order to ensure reasonable certainty, stability, and fairness in the land use planning process and in order to stimulate economic growth, secure the reasonable investment-backed expectations of landowners, and foster cooperation between the public and private sectors in the area of land use planning.

(b) The ability of a landowner to obtain a vested property right after local governmental approval of a site specific development plan will preserve the prerogatives and authority of local government with respect to land use matters, while promoting those areas of statewide concern described in paragraph (a) of this subsection (1).

(c) The establishment of vested property rights will promote the goals specified in this subsection (1) in a manner consistent with section 3 of article II of the state constitution, which guarantees to each person the inalienable right to acquire, possess, and protect property, and is therefore declared to be a matter of statewide concern.



§ 24-68-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Application" means a substantially complete application for approval of a site specific development plan that has been submitted to a local government in compliance with applicable requirements established by the local government. For local governments that have provided for the review and approval of site specific development plans in multiple stages, "application" means the original application at the first stage in any process that may culminate in the ultimate approval of a site specific development plan.

(1.5) "Landowner" means any owner of a legal or equitable interest in real property, and includes the heirs, successors, and assigns of such ownership interests.

(2) "Local government" means any county, city and county, city, or town, whether statutory or home rule, acting through its governing body or any board, commission, or agency thereof having final approval authority over a site specific development plan, including without limitation any legally empowered urban renewal authority.

(3) "Property" means all real property subject to land use regulation by a local government.

(4) (a) "Site specific development plan" means a plan that has been submitted to a local government by a landowner or such landowner's representative describing with reasonable certainty the type and intensity of use for a specific parcel or parcels of property. Such plan may be in the form of, but need not be limited to, any of the following plans or approvals: A planned unit development plan, a subdivision plat, a specially planned area, a planned building group, a general submission plan, a preliminary or general development plan, a conditional or special use plan, a development agreement, or any other land use approval designation as may be utilized by a local government. What constitutes a site specific development plan under this article that would trigger a vested property right shall be finally determined by the local government either pursuant to ordinance or regulation or upon an agreement entered into by the local government and the landowner, and the document that triggers such vesting shall be so identified at the time of its approval.

(b) "Site specific development plan" shall not include a variance, a preliminary plan as defined in section 30-28-101 (6), C.R.S., or any of the following:

(I) A sketch plan as defined in section 30-28-101 (8), C.R.S.;

(II) A final architectural plan;

(III) Public utility filings; or

(IV) Final construction drawings and related documents specifying materials and methods for construction of improvements.

(5) "Vested property right" means the right to undertake and complete the development and use of property under the terms and conditions of a site specific development plan.



§ 24-68-102.5. Applications - approval by local government

(1) Except as otherwise provided in subsection (2) of this section, an application for approval of a site specific development plan as well as the approval, conditional approval, or denial of approval of the plan shall be governed only by the duly adopted laws and regulations in effect at the time the application is submitted to a local government. For purposes of this section, "laws and regulations" includes any zoning law of general applicability adopted by a local government as well as any zoning or development regulations that have previously been adopted for the particular parcel described in the plan and that remain in effect at the time of the application for approval of the plan.

(2) Notwithstanding the limitations contained in subsection (1) of this section, a local government may adopt a new or amended law or regulation when necessary for the immediate preservation of public health and safety and may enforce such law or regulation in relation to applications pending at the time such law or regulation is adopted.



§ 24-68-103. Vested property right - establishment - waiver

(1) (a) Each local government shall specifically identify, by ordinance or resolution, the type or types of site specific development plan approvals within the local government's jurisdiction that will cause property rights to vest as provided in this article. Any such ordinance or resolution shall be consistent with the provisions of this article. Effective January 1, 2000, if a local government has not adopted an ordinance or resolution pursuant to section 24-68-102 (4) specifying what constitutes a site specific development plan that would trigger a vested property right, then rights shall vest upon the approval of any plan, plat, drawing, or sketch, however denominated, that is substantially similar to any plan, plat, drawing, or sketch listed in section 24-68-102 (4).

(b) A vested property right shall be deemed established with respect to any property upon the approval, or conditional approval, of a site specific development plan, following notice and public hearing, by the local government in which the property is situated.

(c) A vested property right shall attach to and run with the applicable property and shall confer upon the landowner the right to undertake and complete the development and use of said property under the terms and conditions of the site specific development plan including any amendments thereto. A local government may approve a site specific development plan upon such terms and conditions as may reasonably be necessary to protect the public health, safety, and welfare. Such conditional approval shall result in a vested property right, although failure to abide by such terms and conditions will result in a forfeiture of vested property rights. A site specific development plan shall be deemed approved upon the effective date of the local government legal action, resolution, or ordinance relating thereto. Such approval shall be subject to all rights of referendum and judicial review; except that the period of time permitted by law for the exercise of such rights shall not begin to run until the date of publication, in a newspaper of general circulation within the jurisdiction of the local government granting the approval, of a notice advising the general public of the site specific development plan approval and creation of a vested property right pursuant to this article. Such publication shall occur no later than fourteen days following approval.

(2) Zoning that is not part of a site specific development plan shall not result in the creation of vested property rights.



§ 24-68-104. Vested property right - duration - termination

(1) A property right which has been vested as provided for in this article shall remain vested for a period of three years. This vesting period shall not be extended by any amendments to a site specific development plan unless expressly authorized by the local government.

(2) Notwithstanding the provisions of subsection (1) of this section, local governments are hereby authorized to enter into development agreements with landowners providing that property rights shall be vested for a period exceeding three years where warranted in light of all relevant circumstances, including, but not limited to, the size and phasing of the development, economic cycles, and market conditions. Such development agreements shall be adopted as legislative acts subject to referendum.

(3) Following approval or conditional approval of a site specific development plan, nothing in this article shall exempt such a plan from subsequent reviews and approvals by the local government to ensure compliance with the terms and conditions of the original approval, if such reviews and approvals are not inconsistent with said original approval.



§ 24-68-105. Subsequent regulation prohibited - exceptions

(1) A vested property right, once established as provided in this article, precludes any zoning or land use action by a local government or pursuant to an initiated measure which would alter, impair, prevent, diminish, impose a moratorium on development, or otherwise delay the development or use of the property as set forth in a site specific development plan, except:

(a) With the consent of the affected landowner;

(b) Upon the discovery of natural or man-made hazards on or in the immediate vicinity of the subject property, which hazards could not reasonably have been discovered at the time of site specific development plan approval, and which hazards, if uncorrected, would pose a serious threat to the public health, safety, and welfare; or

(c) To the extent that the affected landowner receives just compensation for all costs, expenses, and liabilities incurred by the landowner after approval by the governmental entity, including, but not limited to, costs incurred in preparing the site for development consistent with the site specific development plan, all fees paid in consideration of financing, and all architectural, planning, marketing, legal, and other consultants' fees, together with interest thereon at the legal rate until paid. Just compensation shall not include any diminution in the value of the property which is caused by such action.

(2) The establishment of a vested property right shall not preclude the application of ordinances or regulations which are general in nature and are applicable to all property subject to land use regulation by a local government, including, but not limited to, building, fire, plumbing, electrical, and mechanical codes.



§ 24-68-106. Miscellaneous provisions

(1) As used in this article, the term "development" includes redevelopment.

(2) A vested property right arising while one local government has jurisdiction over all or part of the property included within a site specific development plan shall be effective against any other local government which may subsequently obtain or assert jurisdiction over such property.

(3) Nothing in this article shall preclude judicial determination, based on common law principles, that a vested property right exists in a particular case or that a compensable taking has occurred.

(4) This article shall apply only to site specific development plans approved on or after January 1, 1988.









Publication of Legal Notices and Public Printing

Article 70 - Publication of Legal Notices and Public Printing

Part 1 - Legal Notices - Publication

§ 24-70-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Legal notice" or "advertisement" means any notice or other written matter required to be published in a newspaper by any law of this state, or by the ordinances of any city or town, or by the order of any court of record of this state.

(2) "Privately supported legal notice or advertisement" means any legal notice or advertisement which is required by federal, state, or local law or court order which is paid for by a person or entity other than a governmental entity either directly or by direct, specific reimbursement to the governmental entity.

(3) "Publicly supported legal notice or advertisement" means any legal notice or advertisement which is required by federal, state, or local law or court order which is paid for by a governmental entity.

(4) "Published" means a newspaper maintains an office in the county to gather news, sell advertising, or conduct the general business of newspaper publications.



§ 24-70-102. Legal publications

Every newspaper printed and published daily, or daily except Sundays and legal holidays, or on each of any five days in every week excepting legal holidays and including or excluding Sundays shall be considered and held to be a daily newspaper; every newspaper printed and published at regular intervals three times each week shall be considered and held to be a triweekly newspaper; every newspaper printed and published at regular intervals twice each week shall be considered and held to be a semiweekly newspaper; and every newspaper printed and published at regular intervals once each week shall be considered and held to be a weekly newspaper. No publication, no matter how frequently published, shall be considered a legal publication unless it has been admitted to the United States mails with periodicals mailing privileges.



§ 24-70-103. Requisites of legal newspaper

(1) Any and every legal notice or advertisement shall be published only in a daily, a triweekly, a semiweekly, or a weekly newspaper of general circulation and printed or published in whole or in part in the county in which such notice or advertisement is required to be published, except as provided in this section. The newspaper, if published triweekly, semiweekly, or weekly, shall have been so published in such county, except as provided in this section, continuously and uninterruptedly during the period of at least fifty-two consecutive weeks next prior to the first issue thereof containing any such notice or advertisement; and the newspaper, if published daily, shall have been so published in such county, uninterruptedly and continuously, during the period of at least six months next prior to the first issue thereof containing any such notice or advertisement. In the case of a municipality having territory in two counties, each of which counties has one or more legal newspapers within the municipality, the publication by such municipality of its legal notices and advertisements in one of such newspapers shall be construed as valid publication under this part 1.

(2) The mere change in the name of any newspaper or the removal of the principal business office or seat of publication of any newspaper from one place to another in the same county shall not break or affect the continuity in the publication of any such newspaper if the same is in fact continuously and uninterruptedly printed or published within such county. A newspaper shall not lose its rights as a legal publication if it fails to publish one or more of its issues by reason of a strike, transportation embargo or tie-up, or other casualty beyond the control of the publishers. Any legal notice which fails of publication for the required number of insertions by reason of a strike shall not be declared illegal if publication has been made in one issue of the publication.

(3) If in any county in this state no newspaper has been published for the prescribed period at the time when any such notice or advertisement is required to be published or if there is no newspaper published therein, such notice or advertisement may be published in any newspaper published in whole or in part in an adjoining county and having a general circulation in whole or in part in said county having no newspaper published therein. If there is no newspaper in any adjoining county that has been published for the prescribed period at the time when any such notice or advertisement is required to be published, a required notice or advertisement may be published in a newspaper having general circulation within the county.

(4) Notwithstanding any other provision of this part 1, if no newspaper is published within the territorial boundaries of a municipality that satisfies the requirements for a legal publication as specified in section 24-70-102, but a newspaper that provides local news and that would satisfy the requirements to be admitted to the United States mails with periodicals mailing privileges but for the absence of paid circulation is distributed within such territorial boundaries, the municipality may publish any legal notice or advertisement required by law in such newspaper.

(5) When any legal notice is required by law to be published in any newspaper, the newspaper publishing the notice shall, at no additional cost to the person or entity placing the notice, place the notice on a statewide website established and maintained by an organization representing a majority of Colorado newspapers as a repository for the notices.



§ 24-70-105. Proof of publication

Proof of the publication of any such legal notice or advertisement may be made by the affidavit of the printer, editor, publisher, or proprietor of the newspaper in which the publication is made or by any other competent person who has personal knowledge of the essential facts, which affidavit, in addition to the other matters required by law to be set forth therein, shall state that such notice or advertisement was published in a newspaper duly qualified for that purpose.



§ 24-70-106. Competency of newspapers - publication periods construed

(1) Except as otherwise provided by law in express terms or by necessary implication, daily, weekly, semiweekly, and triweekly newspapers shall all be equally competent as the media for the publication of all legal notices and advertisements. Except where the publication of any such legal notice or advertisement at intervals of less than one week is required by law, publication once each week on the same weekday in any such daily, weekly, semiweekly, or triweekly newspaper for the required number of times shall constitute publication in accordance with the law.

(2) For the purpose of defining and clarifying ambiguities in the various statutes requiring the publication of legal notices and advertisements, but not for the purpose of increasing any period of publication or the number of publications required by any statute, the meaning and intent of any law governing the publication of legal notices and advertisements, except as otherwise expressly provided, is declared to be as follows, where publication is required for:

(a) Ten days, publication once each week for three successive weeks in any daily, weekly, semiweekly, or triweekly newspaper shall be sufficient;

(b) Two weeks, publication once each week for three successive weeks in any daily, weekly, semiweekly, or triweekly newspaper shall be sufficient;

(c) Three weeks, publication once each week for four successive weeks in any daily, weekly, semiweekly, or triweekly newspaper shall be sufficient;

(d) Four weeks, publication once each week for five successive weeks in any daily, weekly, semiweekly, or triweekly newspaper shall be sufficient;

(e) Five weeks, publication once each week for six successive weeks in any daily, weekly, semiweekly, or triweekly newspaper shall be sufficient;

(f) Thirty days, publication once each week for six successive weeks in any daily, weekly, semiweekly, or triweekly newspaper shall be sufficient;

(g) More than thirty days or five weeks, publication once each week in any daily, weekly, semiweekly, or triweekly newspaper for a period such that the interval elapsing between the first and last publication shall be equal to the period of publication prescribed by law shall be sufficient.



§ 24-70-107. Rates for legal publications

(1) (a) On or after January 1, 1993, for all publicly supported legal notices or advertisements published in newspapers, the rate paid for the first insertion of such notice shall not exceed forty-four cents for each single-column line of six-point type and shall not exceed thirty-two cents per line for each subsequent insertion. If the notice is set in larger type, the rate shall be prorated. Regardless of the size of type the notice is set in, the rates specified in this paragraph (a) are based on a single column measuring ten pica ems wide. If the column width is either wider or narrower for a single column, the rate per line shall be prorated on the ten pica em width.

(b) All emblems, display headings, rule work, and necessary blank space shall be considered to be solid type. For the purpose of calculating the charge for the items enumerated in this paragraph (b) only, the rate shall not exceed the line rate charge figured at twelve lines per inch for each column inch or a proportional amount for fractions of an inch.

(2) (a) On or after January 1, 1993, for all privately supported legal notices or advertisements, the rate paid shall not exceed the newspaper's local classified display line rate which is offered to commercial customers and shall include the same frequency and volume discounts. The legal publication rate shall be published in the newspaper's rate card.

(b) Notwithstanding any statute to the contrary, if any local government fee set by statute is too low to permit the local government to recover the full cost of publishing a privately supported legal notice or advertisement, the local government may adjust the fee by the actual dollar amount necessary to recover the full cost of the publication.

(3) Any contract providing for payment of a notice at a lesser sum than is provided in this section shall be valid.

(4) Upon request by the party placing a legal publication, the newspaper shall minimize the space required for publication of a valid and readable notice, but in no case shall the type be less than six points.



§ 24-70-108. Designation of legal newspaper

In all cases and proceedings brought in courts of record in this state and in foreclosure proceedings through the public trustee wherein the law requires the publication of a legal notice or advertisement or said legal notice or advertisement is published by order of the court in compliance with the law or rules of procedure of such court, the party upon whose motion or application or the beneficiary under the deed of trust or the legal holder of an indebtedness secured by a deed of trust shall have the right to designate the newspaper in which such legal notice or advertisement shall be published. Said newspaper shall be a legal newspaper as defined by law and shall be published in the county where such publication is required to be made by law or by the rules of civil procedure or rules of the court applicable thereto.



§ 24-70-109. Legal notices - contents - requirements in the case of a foreclosure sale or a sale by a public trustee

(1) All legal notices which are published to advertise sales of real property by a public trustee under a deed of trust or an execution sale resulting from the foreclosure of a mortgage shall contain a statement that the lien foreclosed may not be a first lien, which statement shall be printed in bold-faced type.

(2) This section shall apply to all legal notices described in subsection (1) which are published on or after January 1, 1989.






Part 2 - Public Printing

§ 24-70-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Person" includes individuals, limited liability companies, partnerships, associations, and corporations.

(2) "Public printing" or "printing" means printing, lithographing, engraving, embossing, composition, binding, and the furnishing of necessary stationery and materials in connection therewith done for the state of Colorado or any of its departments.



§ 24-70-202. Executive director of the department of personnel to supervise

The executive director of the department of personnel shall have full direction and supervision of all public printing of the state of Colorado and particularly as specified in this part 2. The general assembly declares that it is in the public interest and necessary for economy in the expenditure of public moneys, and in the prevention of the duplication of public offices, to provide for the supervision and direction of public printing by the executive director of the department of personnel. The executive director of the department of personnel shall supervise and direct all public printing as a part of and in connection with his or her duties as executive director of the department of personnel without additional compensation. The executive director of the department of personnel shall employ, pursuant to section 13 of article XII of the state constitution and laws relating to the state personnel system, such persons as he or she may deem necessary to properly and fully direct and supervise all public printing of the state of Colorado, who shall be practical printers with at least five years' experience in commercial printing.



§ 24-70-203. Classes of printing

(1) All public printing for the state of Colorado shall be divided into four classes, as follows:

(a) The legislative bills, memorials, resolutions, calendars, and journals of the general assembly shall constitute the first class.

(b) The laws passed by the general assembly at each session, known as the "Session Laws of Colorado", shall constitute the second class.

(c) The reports of the opinions of the Colorado supreme court and court of appeals shall constitute the third class.

(d) All other types of printing required by any governmental agency of the state, except as provided in article 5 of title 2, C.R.S., shall constitute the fourth class.



§ 24-70-203.5. Printing - paper specifications

(1) Any public printing for purpose of a permanent record authorized by the general assembly shall be printed on acid-free, alkaline-based, or permanent type paper that conforms to American national standards for permanent paper for printed library materials (ANSI Z 3948). Use of such permanent type paper shall be appropriately noted in the publication.

(2) The general assembly hereby recommends the use of acid-free, alkaline-based, or permanent type paper by state agencies publishing documents meant to be a permanent public record.



§ 24-70-204. Specifications

(1) Legislative bills, memorials, resolutions, calendars, the daily journals of each house of the general assembly, and the session laws shall be printed in accordance with such specifications as shall be drawn by the speaker and chief clerk of the house of representatives and the president and secretary of the senate.

(2) (a) Acts which amend existing law shall show the specific changes to the existing law in the manner provided by joint rule of the senate and the house of representatives.

(b) (Deleted by amendment, L. 91, p. 675, § 1, effective March 29, 1991.)

(c) Amendatory bills approved by both houses of the general assembly and enrolled in final form by the respective houses shall be prepared in the manner set forth in the joint rules of the senate and the house of representatives for final deposit with the secretary of state.

(d) (Deleted by amendment, L. 91, p. 675, § 1, effective March 29, 1991.)

(e) At the bottom of the first page in the session laws where each amendatory act first appears, explanatory notes shall be printed in italics which indicate how new material and deleted material is indicated in the act.

(f) If through error or omission any amendatory act or part thereof is not printed in the session laws in compliance with this subsection (2), such error or omission shall not affect the validity of such act.

(g) Corrections may be made to an enrolled bill before being printed in the session laws under the direction of the chief clerk of the house of representatives, in the case of a house bill, or the secretary of the senate, in the case of a senate bill, if such corrections involve only punctuation, capitalization, and crossed-out material and do not change the meaning of the act.

(3) The reports of the supreme court and court of appeals shall be printed in accordance with such specifications as shall be drawn by the chief justice and the reporter of the supreme court.



§ 24-70-205. Contracts for public printing

(1) Repealed.

(2) The executive director of the department of personnel shall advertise at least two times in newspapers of general circulation published and printed in the city and county of Denver, in sufficient time to insure furnishing of such printing when needed, inviting sealed proposals for doing printing included in the first, second, or third classes. Calls for bids for the printing specified in the fourth class shall be made from time to time in the discretion of the executive director of the department of personnel as such printing may be required for the state and its departments. The executive director of the department of personnel may call for bids on any item or group of items at such times as he or she may designate; except that printing for the state agencies outside the Denver area may be secured by the respective heads of such agencies by securing the approval of the executive director of the department of personnel after a call for bids, as specified under rules and regulations established by the executive director of the department of personnel.



§ 24-70-206. Bids - specifications

The executive director of the department of personnel shall have the responsibility for setting detailed standards and specifications for the submission of all bids. Bids which do not comply with such standards and specifications may be rejected by the executive director of the department of personnel. The executive director of the department of personnel shall consult with the president of the senate and the speaker of the house of representatives and the chief justice of the Colorado supreme court, as applicable, concerning the content, format, and specifications for printing in classes one, two, and three. Publications of the executive branch in class four of public printing shall be approved by the controller before being submitted for bid.



§ 24-70-207. Delivery of sealed bids

All bids and proposals shall be delivered at the office of the executive director of the department of personnel, in the state capitol buildings group, endorsed, "Proposals for state printing; Class ........", and shall be and remain sealed until the hour specified in the advertisements or call for the opening of such bids and proposals, and in no case shall bids be received by the executive director of the department of personnel after such hour, except for bids of state institutions.



§ 24-70-208. Bid guarantee - opening bid

The executive director of the department of personnel, in the case of classes one, two, or three, shall consider only bids which are accompanied by a bid guarantee satisfactory to the executive director, in the sum of at least five percent of the established value of the contract, conditioned that the person making the bid, if the contract is awarded him or her, within ten days after notification that his or her bid has been accepted, will enter into such contract in accordance with his or her bid or proposal and in accordance with the provisions of this part 2 and all specifications submitted by the executive director of the department of personnel.



§ 24-70-209. Letting of contract - bond

(1) At the hour specified for the opening of bids submitted for printing under classes one, two, or three, the executive director of the department of personnel, in the presence of such bidders as may choose to attend, shall open such bids and proceed to determine the lowest responsible bidder for each class, having full regard for the probable aggregate cost of all things to be furnished and work to be done under such contract in accordance with such bid. After the determination of same, the executive director of the department of personnel immediately shall notify such lowest responsible bidder of his or her appointment to execute the work, and such bidder, within ten days after receiving such notice, shall execute a bond to the state of Colorado in such sum as the executive director determines, conditioned for the faithful performance of his or her contract in all respects, with sureties to be approved by the executive director, and such bonds shall be deposited with and remain in the custody of the secretary of state.

(2) In case the lowest bidder fails to execute such bond or fails to enter into contract in accordance with the terms of his or her bid, he or she and the sureties on his or her bond tendered with his or her bid shall be liable for all costs which may accrue to the state by reason of such failure, to be recovered from him or her and the sureties on his or her bond, and any such failure shall be conclusive evidence of damages in at least the sum of one hundred dollars. In case of such failure, the executive director of the department of personnel shall immediately award the contract to the next lowest responsible bidder, and the same steps shall be taken successively until a proper contract has been executed. The executive director of the department of personnel, if he deems it for the best interest of the state, may reject any or all bids, or parts of bids, and in such case, as well as on the failure of any successful bidder to enter into contract in accordance with his or her bid or proposal, the executive director shall readvertise for such bids or parts of bids.



§ 24-70-210. Law constitutes part of contract

Each and every provision of law in force at the time of the execution of any contract for state printing or binding constitutes a part of every such contract.



§ 24-70-211. Right to print, publish, and sell state laws and supreme court and court of appeals reports

Unless otherwise provided by law, nothing in this part 2 authorizes any person, by virtue of a contract for printing the official statutes, pursuant to article 5 of title 2, C.R.S., the session laws, or the supreme court and court of appeals reports of this state, either directly or indirectly, to print, publish, sell, or give away for his own use or benefit any such statutes, session laws, or reports; but the right to print, publish, sell, or give away such statutes, session laws, or supreme court and court of appeals reports shall always remain with the state. Any person who contracts for such printing and who prints, publishes, sells, or gives away such statutes, session laws, or court reports in violation of the terms of such contract or without other authorization of the general assembly for such statutes or session laws or without the authorization of the supreme court for such court reports shall forfeit to the state the sum of one hundred dollars for each and every book, volume, computer representation, or pamphlet so printed, to be recovered by an action in the name of the state.



§ 24-70-212. Quality of paper

The quality of paper to be used for blanks, stationery, and blank books shall be number one grade flat writing, twenty pound, twenty-five percent rag content bond and number one grade ledger, which shall be furnished by the contractor according to the specifications of the executive director of the department of personnel, unless otherwise specified in the call for bids, as the nature of the job may require.



§ 24-70-215. Requisitions for printing

No public printing of any sort or description whatever may be furnished to any department of the state government or to any officer or employee of the state, except on requisition of the head of a department, addressed to the executive director of the department of personnel; but the provisions of this section do not apply to the printing, publishing, or binding of the reports of the decisions of the supreme court or the court of appeals.



§ 24-70-216. When governor may set aside bid

If the governor has reason to believe that at the letting of any contract for printing or binding the bidding therefor is or has been unfair, fraudulent, or exorbitant or by collusion between any two or more bidders or between any bidder and any other person whatever or if there is any unreasonable delay on the part of any contractor in performing the things required under the terms of such contract, the governor may set aside such bid and cause such contract to be relet if he deems it in the best interest of the state to do so.



§ 24-70-217. Who prohibited from holding contract

No contract shall be let under the provisions of this part 2 for furnishing any work or material to any person holding any state office in this state or a seat in the general assembly or to any person employed in any of the executive offices of the state, nor shall any state officer or member of the general assembly become directly in any way whatever interested in any such contract, and a violation of any of the provisions of this section shall work a forfeiture of such contract. The person violating the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars.



§ 24-70-218. Attorney general to bring action, when

If any person making any bid or proposal under this part 2 fails or refuses to enter into a contract pursuant to the terms of his or her bid or proposal within the time mentioned in his or her bond presented with such bid or proposal or fails to fulfill his or her contract or if there is any unreasonable delay in performing the things required under the terms of such contract, it is the duty of the executive director of the department of personnel to notify the attorney general of the state, who shall at once bring suit on the bond of such contractor against such contractor and his or her sureties and shall prosecute the same to judgment and final execution.



§ 24-70-219. Annulment of contract

Upon the failure or nonperformance in any particular of the terms of any of the contracts on the part of a contractor with the state or for any unreasonable delay in performing the things required under the terms of such contract, the governor may annul the contract in which such default is made, and payment for all work theretofore done by the contractor shall be withheld until the damage to the state is ascertained by proper adjudication, and the executive director of the department of personnel may thereupon readvertise and enter into a contract for the balance of the uncompleted term of any contract so annulled or abrogated in the manner prescribed for contracting by the terms of this part 2.



§ 24-70-220. Penalty for bribe

Any person who offers to pay any money or other valuable thing to induce another not to bid for a contract under this part 2 or as a recompense for not having bid for such contract or for abandoning a bid made commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S. Any person who accepts any money or other valuable thing for not bidding for a contract under this part 2 or for abandoning a bid made by him or her or who withholds a bid in consideration of a promise for the payment of money or other valuable thing commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 24-70-221. Account not approved, when

All printing that is purchased for the use of the general assembly, or the members thereof, or for any officer or person whatever to whom such printing is furnished at the expense of the state shall be printed on the quality and size of paper and in the manner specified in the contract for printing and furnishing such printing, and the executive director of the department of personnel shall not approve any account, nor shall any money be paid from the state treasury, for any work or material that is not in accordance with the requirements of such contract or for which a higher price is charged than that specified in the contract for such printing.



§ 24-70-222. Blank pages

In determining amounts to be paid for composition under the provisions of this part 2, nothing shall be allowed or paid for composition for any page which is entirely blank.



§ 24-70-223. Publication of session laws

(1) It is the duty of the revisor of statutes, upon approval by the speaker of the house and the president of the senate, to arrange and prepare for publication, immediately after the adjournment of each session of the general assembly, a copy of all the laws passed at such session, together with such resolutions and memorials passed at such session and furnished to the revisor of statutes for publication by the chief clerk of the house and the secretary of the senate, and all initiated and referred laws which have been passed by the vote of the people. The session laws shall contain a full index, a tabulation by Colorado Revised Statutes section numbers of all changes made to such statutes by amendment, repeal, or addition of new subject matter, and a disposition table by house and senate bill number to the session laws and to Colorado Revised Statutes. The revisor of statutes shall see that the printing and binding of the laws are well-executed. The contract and sales pertaining to such publication shall be handled in accordance with this article. The signature of the president of the senate, speaker of the house, and governor shall not be printed at the end of each law, but only the date of the approval by the governor shall be shown. The certificate of the contents of the session laws volumes shall be signed by the speaker of the house and the president of the senate.

(2) If the committee on legal services finds that economy and efficiency will be achieved, the committee may combine the contract for the publication of session laws of Colorado with that for the publication of Colorado Revised Statutes, in which event the bid and contract provisions of this part 2 shall not apply, and the bid and contract provisions of article 5 of title 2, C.R.S., shall apply.

(3) The classification and arrangement by chapter, article, and number system of sections in any enactment of the general assembly printed in the session laws of Colorado, as well as the section titles or captions and other editorial matter included in the session laws, form no part of the legislative text enacted thereby. Such inclusion is only for the purpose of convenience, orderly arrangement, and information; therefore, no implication or presumption of a legislative construction is to be drawn therefrom.



§ 24-70-224. Official list - designation and disposition of session laws

(1) The revisor of statutes shall prepare for approval by the committee on legal services an official list of the state, district, county, and municipal officials and agencies who shall receive for official use volumes of the session laws, including a sufficient number of volumes for exchange with other states and territories on a reciprocal basis; and the office of legislative legal services shall thereupon deliver such volumes to such officials and agencies, taking a receipt for each volume so delivered.

(2) All volumes provided for official use shall remain the property of the state of Colorado for the use of such named officials and their successors and shall bear such designation.



§ 24-70-225. Session laws - sale - price

Copies of the session laws of Colorado shall be sold by the publisher thereof at the cost price per copy purchased for use of the state plus twenty percent and delivery charges.



§ 24-70-226. Report of sales

The publisher, within one month after the opening of each regular session of the general assembly, shall report to the committee on legal services the total number of copies of the session laws printed, the number of copies in his hands after the distribution provided for in section 24-70-224, and the number of copies sold by him.



§ 24-70-228. Penalty

Any person violating any provision of this part 2, as well as any person consenting to such violation, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, except as otherwise provided in this part 2.



§ 24-70-229. Publications of educational institutions

Publications of educational institutions, except publications issued by the institutions pursuant to a research contract, circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.



§ 24-70-230. Remedies

Disputes arising in connection with the solicitation, award, or performance of contracts for public printing shall be resolved pursuant to the provisions of article 109 of this title.












Electronic Transactions

Article 71 - Electronic Signatures

§ 24-71-101. Electronic signatures - construction with other laws

(1) As used in this article, "electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(2) In any written communication in which a signature is required or used, any party to the communication may affix a signature by use of an electronic signature that complies with the requirements of article 71.3 of this title for electronic signatures.

(3) The use or acceptance of an electronic signature shall be at the option of the parties. Nothing in this section shall require any person to use or permit the use of an electronic signature.

(4) In the event of any conflict between article 71.3 of this title and this article, said article 71.3 shall control, but only to the extent of such conflict.






Article 71.1 - Government Electronic Transactions



Article 71.3 - Uniform Electronic Transactions Act

§ 24-71.3-101. Short title

This article shall be known and may be cited as the "Uniform Electronic Transactions Act".



§ 24-71.3-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) "Contract" means the total legal obligation resulting from the parties' agreement as affected by this article and other applicable law.

(5) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(6) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances, in whole or in part, without review or action by an individual.

(7) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(8) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(9) "Governmental agency" means an executive agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state.

(10) "Information" means data, text, images, sounds, codes, computer programs, software, databases, or the like.

(11) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, that is recognized by federal law or formally acknowledged by a state.

(16) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, charitable, or governmental affairs. For the purpose of this article, "transaction" shall not mean any ballot cast in any election or any petition related to any department, board, commission, authority, institution, or instrumentality of the state or any county, municipality, or of their political subdivisions, or any of their instrumentalities.



§ 24-71.3-103. Scope

(1) Except as otherwise provided in subsection (2) of this section, this article applies to electronic records and electronic signatures relating to a transaction.

(2) This article does not apply to a transaction to the extent it is governed by:

(a) A law governing the creation and execution of wills, codicils, or testamentary trusts;

(b) The "Uniform Commercial Code", title 4, C.R.S., other than section 4-1-306, C.R.S., and articles 2 and 2.5 of title 4, C.R.S.

(3) Additional exceptions. This article shall not apply to:

(a) Court orders or notices or official court documents, including briefs, pleadings, and other writings, required to be executed in connection with court proceedings;

(b) Any notice of:

(I) The cancellation or termination of utility services, including water, heat, and power;

(II) Default, acceleration, repossession, foreclosure, or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual, provided that nothing in this subparagraph (II) shall prohibit any record related to a foreclosure from being sent or received in electronic form or by electronic means between the owner of an evidence of debt or the attorney for such owner and the office of a public trustee or sheriff, nor shall anything in this subparagraph (II) prohibit the office of a public trustee or sheriff from receiving or storing any record related to a foreclosure in electronic form or by electronic means;

(III) The cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities; or

(IV) Recall of a product, or material failure of a product, that risks endangering health or safety; or

(c) Any document required to accompany any transportation or handling of hazardous materials, pesticides, or other toxic or dangerous materials.

(4) This article applies to an electronic record or electronic signature otherwise excluded from the application of this article under subsection (2) of this section to the extent it is governed by a law other than those specified in said subsection (2).

(5) A transaction subject to this article is also subject to other applicable substantive law.

(6) (a) This article is not intended to limit, modify, or supercede the requirements of section 101 (d), 101 (e), 102 (c), 103 (a), or 103 (b) of the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 (d), 7001 (e), 7002 (c), 7003 (a), and 7003 (b).

(b) The consumer disclosures contained in section 101 (c) of the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 (c), are incorporated by reference and shall also apply to intrastate transactions.



§ 24-71.3-104. Prospective application

This article applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after May 30, 2002.



§ 24-71.3-105. Use of electronic records and electronic signatures - variation by agreement

(1) This article does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(2) This article applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(3) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection (3) may not be waived by agreement.

(4) Except as otherwise provided in this article, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this article of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(5) Whether an electronic record or electronic signature has legal consequences is determined by this article and other applicable law.



§ 24-71.3-106. Construction and application

(1) This article must be construed and applied:

(a) To facilitate electronic transactions consistent with other applicable law;

(b) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(c) To effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 24-71.3-107. Legal recognition of electronic records, electronic signatures, and electronic contracts

(1) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(2) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(3) If a law requires a record to be in writing, an electronic record satisfies the law.

(4) If a law requires a signature, an electronic signature satisfies the law.



§ 24-71.3-108. Provision of information in writing - presentation of records

(1) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(2) If a law other than this article requires a record to be posted or displayed in a certain manner, to be sent, communicated, or transmitted by a specified method, or to contain information that is formatted in a certain manner, the following rules apply:

(a) The record must be posted or displayed in the manner specified in the other law.

(b) Except as otherwise provided in paragraph (b) of subsection (4) of this section, the record must be sent, communicated, or transmitted by the method specified in the other law.

(c) The record must contain the information formatted in the manner specified in the other law.

(3) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(4) The requirements of this section may not be varied by agreement, but:

(a) To the extent a law other than this article requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (1) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(b) A requirement under a law other than this article to send, communicate, or transmit a record by first-class mail, postage prepaid, or regular United States mail may be varied by agreement to the extent permitted by the other law.



§ 24-71.3-109. Attribution and effect of electronic record and electronic signature

(1) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(2) The effect of an electronic record or electronic signature attributed to a person under subsection (1) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.



§ 24-71.3-110. Effect of change or error

(1) If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(a) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(b) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(I) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(II) Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(III) Has not used or received any benefit or value from the consideration, if any, received from the other person.

(c) If neither paragraph (a) nor paragraph (b) of this subsection (1) applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(d) Paragraphs (b) and (c) of this subsection (1) may not be varied by agreement.



§ 24-71.3-111. Notarization and acknowledgment

If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.



§ 24-71.3-112. Retention of electronic records - originals

(1) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record that:

(a) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(b) Remains accessible for later reference.

(2) A requirement to retain a record in accordance with subsection (1) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(3) A person may satisfy subsection (1) of this section by using the services of another person if the requirements of said subsection (1) are satisfied.

(4) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (1) of this section.

(5) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (1) of this section.

(6) A record retained as an electronic record in accordance with subsection (1) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes unless a law enacted after May 30, 2002, specifically prohibits the use of an electronic record for the specified purpose.

(7) This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.



§ 24-71.3-113. Admissibility in evidence

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.



§ 24-71.3-114. Automated transaction

(1) In an automated transaction, the following rules apply:

(a) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(b) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and that the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(c) The terms of the contract are determined by the substantive law applicable to it.



§ 24-71.3-115. Time and place of sending and receipt

(1) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(a) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(b) Is in a form capable of being processed by that system; and

(c) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient that is under the control of the recipient.

(2) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(a) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(b) It is in a form capable of being processed by that system.

(3) Subsection (2) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (4) of this section.

(4) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection (4), the following rules apply:

(a) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(b) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(5) An electronic record is received under subsection (2) of this section even if no individual is aware of its receipt.

(6) Receipt of an electronic acknowledgment from an information processing system described in subsection (2) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(7) If a person is aware that an electronic record purportedly sent under subsection (1) of this section or purportedly received under subsection (2) of this section was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection (7) may not be varied by agreement.



§ 24-71.3-116. Transferable records

(1) In this section, "transferable record" means an electronic record that:

(a) Would be a note under article 3 of the "Uniform Commercial Code", title 4, C.R.S., if the electronic record were in writing; and

(b) The issuer of the electronic record expressly has agreed is a transferable record.

(2) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(3) A system satisfies subsection (2) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(a) A single authoritative copy of the transferable record exists that is unique, identifiable, and, except as otherwise provided in paragraphs (d), (e), and (f) of this subsection (3), unalterable;

(b) The authoritative copy identifies the person asserting control as:

(I) The person to which the transferable record was issued; or

(II) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(c) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(d) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(f) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(4) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in section 4-1-201 (b)(20), C.R.S., of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the "Uniform Commercial Code", title 4, C.R.S., including, if the applicable statutory requirements under section 4-3-302 (a) or 4-9-308, C.R.S., are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and indorsement are not required to obtain or exercise any of the rights under this subsection (4).

(5) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the "Uniform Commercial Code", title 4, C.R.S.

(6) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.



§ 24-71.3-117. Creation and retention of electronic records by political subdivisions

Each department, board, commission, authority, institution, or instrumentality of the state, in accordance with the policies, standards, and guidelines set forth by the office of information technology, may determine whether, and the extent to which, such department, board, commission, authority, institution, or instrumentality shall create and retain electronic records and convert written records to electronic records. A county, municipality, or other political subdivision, or any of their instrumentalities, shall have the general power, in relation to the administration of the affairs of a county, municipality, or other political subdivision, or any of their instrumentalities, to determine the extent to which it will create and retain electronic records and electronic signatures.



§ 24-71.3-118. Acceptance and distribution of electronic records by governmental agencies

(1) Except as otherwise provided in section 24-71.3-112 (6), each department, board, commission, authority, institution, or instrumentality of the state in consultation with the office of information technology, created in section 24-37.5-103, and the state archivist and in accordance with policies, standards, and guidelines set forth by the office may determine the extent to which such department, board, commission, authority, institution, or instrumentality shall send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures. A county, municipality, or other political subdivision, or any of their instrumentalities, shall have the general power, in relation to the administration of the affairs of a county, municipality, or of their political subdivision, or any of their instrumentalities, to determine the extent to which it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(2) (Deleted by amendment, L. 2007, p. 916, § 14, effective May 17, 2007.)

(3) Except as otherwise provided in section 24-71.3-112 (6), this article does not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures.

(4) Repealed.



§ 24-71.3-119. Interoperability

The office of information technology, created in section 24-37.5-103, may, in adopting policies, standards, and guidelines pursuant to section 24-71.3-118, encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this and other states and the federal government and nongovernmental persons interacting with governmental agencies of this state. If appropriate, those policies, standards, and guidelines may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.



§ 24-71.3-120. Severability clause

If any provision of this article or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to this end the provisions of this article are hereby expressly declared to be severable.



§ 24-71.3-121. Construction with other laws

In the event of any conflict between article 71 of this title and this article, this article shall control, but only to the extent of such conflict.






Article 71.5 - Uniform Electronic Legal Material Act

§ 24-71.5-101. Short title

This article may be cited as the "Uniform Electronic Legal Material Act".



§ 24-71.5-102. Definitions

In this article:

(1) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(2) "Legal material" means, whether or not in effect:

(a) The constitution of this state;

(b) The session laws of Colorado;

(c) The Colorado Revised Statutes; and

(d) A state agency rule promulgated in accordance with article 4 of this title.

(3) "Official publisher" means:

(a) For the constitution of this state, the general assembly;

(b) For the session laws of Colorado, the general assembly;

(c) For the Colorado Revised Statutes, the general assembly; and

(d) For a rule published in the code of Colorado regulations, the secretary of state.

(4) "Publish" means to display, present, or release to the public, or cause to be displayed, presented, or released to the public, by the official publisher.

(5) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(6) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.



§ 24-71.5-103. Applicability

This article applies to all legal material in an electronic record that is designated as official under section 24-71.5-104 and first published electronically on or after March 31, 2014.



§ 24-71.5-104. Legal material in official electronic record

(1) If an official publisher publishes legal material only in an electronic record, the publisher shall:

(a) Designate the electronic record as official; and

(b) Meet the requirements of sections 24-71.5-105, 24-71.5-107, and 24-71.5-108.

(2) An official publisher that publishes legal material in a record other than an electronic record may designate an electronic record as official if the requirements of sections 24-71.5-105, 24-71.5-107, and 24-71.5-108 are met.



§ 24-71.5-105. Authentication of official electronic record

An official publisher of legal material in an electronic record that is designated as official under section 24-71.5-104 shall authenticate the record. To authenticate an electronic record, the publisher shall provide a method for a user to determine that the record received by the user from the publisher is unaltered from the official record published by the publisher.



§ 24-71.5-106. Effect of authentication

(1) Legal material in an electronic record that is authenticated under section 24-71.5-105 is presumed to be an accurate copy of the legal material.

(2) If another state has adopted an act substantially similar to this article, legal material in an electronic record designated as official and authenticated by that state is presumed to be an accurate copy of that legal material.

(3) A party contesting the authentication of legal material has the burden of proving by a preponderance of the evidence that the legal material is not authentic.



§ 24-71.5-107. Preservation of legal material in official electronic record

(1) An official publisher of legal material in an electronic record that is or was designated as official under section 24-71.5-104 shall provide for the preservation and security of the record in an electronic form or a form that is not electronic.

(2) If legal material is preserved in an electronic record, the official publisher shall:

(a) Ensure the integrity of the record;

(b) Provide for backup and disaster recovery of the record; and

(c) Ensure the continuing usability of the material.



§ 24-71.5-108. Public access to legal material in official electronic record

An official publisher of legal material in an electronic record that must be preserved under section 24-71.5-107 shall ensure that the material is reasonably available for use by the public on a permanent basis.



§ 24-71.5-109. Standards

(1) In implementing this article, an official publisher of legal material shall consider:

(a) Standards and practices of other jurisdictions;

(b) The most recent standards regarding authentication of, preservation and security of, and public access to, legal material in an electronic record and other electronic records, as promulgated by national standard-setting bodies;

(c) The needs of users of legal material in an electronic record;

(d) The views of governmental officials and entities and other interested persons; and

(e) To the extent practicable, the use of methods and technologies for the authentication of, preservation and security of, and public access to, legal material that are in harmony and compatible with the methods and technologies used by other official publishers in this state and in other states that have adopted this article.



§ 24-71.5-110. Uniformity of application and construction

In applying and construing this article, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 24-71.5-111. Relation to electronic signatures in global and national commerce act

This article modifies, limits, or supersedes the "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., but does not modify, limit, or supersede section 101 (c) of that act, 15 U.S.C. sec. 7001 (c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 U.S.C. sec. 7003 (b).



§ 24-71.5-112. Effective date

This article takes effect on March 31, 2014.









Public (Open) Records

Article 72 - Public Records

Part 1 - Restoration and Evidence

§ 24-72-101. Records destroyed - certified copies rerecorded

Whenever it appears that the records, or any material part thereof, of any county in this state have been destroyed by fire or otherwise, any map, plat, deed, conveyance, contract, mortgage, deed of trust, or other instrument in writing of whatever nature or character affecting real estate or irrigation ditches in such county, or certified copies thereof, may be rerecorded, and in recording the same the recorder shall record the certificate of the previous record, and the date of filing for record appearing in said original certificate so recorded shall be deemed and taken as the date of the record thereof, and copies of any such record so authorized to be made under this section, duly certified by the recorder of any such county under his seal of office, shall be received in evidence and have the same force and effect as certified copies of the original record.



§ 24-72-102. District court to restore destroyed records

(1) Whenever the public records of any plat or map or any tax list, assessment roll, or any public record or writing connected with the assessment and collection of the revenues of such county and of the state which is required to be kept by the county clerk and recorder of such county in his office is lost or destroyed by fire or otherwise, it is the duty of the county attorney of the county in which such loss or destruction occurs to file in the district court of such county an information in the name of the people of the state of Colorado, setting forth substantially the fact of such loss or destruction of such public records, or so much thereof as may be desired to be reproduced and reestablished or restored, with the circumstances attending the loss or destruction of the same, as nearly as may be, and thereupon the clerk of such court shall cause such information to be published in full in one or more newspapers published in such county for the period of four weeks, together with the notice addressed, "To all whom it may concern", that the court, at a term therein designated to be held not less than four weeks from the first publication of such information and notice, will proceed to hear and determine the matters in said information set forth and will take testimony for the purpose of reproducing, reestablishing, or restoring such records as the court finds to be lost or destroyed. Upon such publication being made, all persons interested shall be deemed defendants and may appear in person or by counsel and be heard touching such proceedings.

(2) If the court is satisfied that any public record has been lost or destroyed, an order to that effect shall be entered of record, and thereupon the court shall proceed to take testimony for the purpose of reproducing, reestablishing, or restoring the records so lost or destroyed. The proceedings may be continued from time to time and orders and decrees shall be made as to each record, map, plat, tax list, and assessment roll separately. The clerk shall cause all maps, plats, tax lists, assessment rolls, or other records adjudged by the court to be correct copies of the records lost or destroyed, as often and as soon as they are so adjudged, to be filed in the office of the county recorder, with a certified copy of the order or judgment of the court in the premises attached thereto and recorded in a book to be provided for that purpose, and the said record shall be deemed and taken in all courts and places as a public record and as a true and correct reproduction of the original record so lost or destroyed; but any tax list or assessment roll so reproduced and restored, or so much thereof as may be reproduced and restored under the provisions of this section, shall be sufficient authority for the treasurer of such county to collect all taxes contained therein, the same in all respects as if it were the original tax list or assessment roll and were made out, certified, and delivered to him within the time required by law.



§ 24-72-103. Costs and expenses of proceeding

All costs and expenses incurred in the proceeding under section 24-72-102, including those for copies of maps, plats, and other records and recording the same, shall be taxed as costs against the county in which such proceedings are had.



§ 24-72-104. Purchase abstracts

(1) It is the duty of the judge of such court to examine into the state of such records in such county, and, in case he finds any abstracts, copies, minutes, or extracts from said records existing after such loss or destruction and finds that said abstracts, copies, minutes, or extracts were fairly made before such destruction of the records by any person in the ordinary course of business and that they contain a material and substantial part of said records, the judge of such court shall certify the facts found by him in respect to such abstracts, copies, minutes, and extracts and also, if he is of the opinion, that such abstracts, copies, minutes, and extracts tend to show a connected chain of title to the land in said county; and, upon filing such certificate of such judge with the county clerk of the proper county, the board of county commissioners, with the approval of such judge, may purchase from the owners thereof such abstracts, copies, minutes, or extracts, or such part thereof as may tend to show a connected chain of title to the lands in such county, including all such judgments and decrees as form part of any such chain of title, paying therefor such fair and reasonable price as may be agreed upon between such board and such owner.

(2) The amount thus agreed to be paid for such abstracts, copies, minutes, or extracts shall be paid by such county in money, bonds, or warrants, to be issued by such county as the board of county commissioners may determine; or said board, with the approval of said judge, may procure a copy of said abstracts, copies, minutes, and extracts, instead of the originals, to be paid for in like manner. If no agreement can be made between said board and the owners of such abstracts, copies, minutes, or extracts as to the amount that should be paid for the same, the board may apply to the judge of the court by filing with the clerk a petition for the purpose of ascertaining the compensation that shall be paid to the owners of said abstracts, copies, minutes, or extracts to be assessed, and the proceedings thereunder shall be in like manner, as near as may be, as provided in articles 1 to 7 of title 38, C.R.S.



§ 24-72-105. Abstract books part of records - evidence

When any county is possessed of abstract books, copies, minutes, and extracts, they shall be placed in the office of the county clerk and recorder of said county as part of his records, and, if the abstract books are not alphabetically indexed showing grantors and grantees, he shall cause them to be indexed in the same manner as is provided for indexing original records. The county clerk and recorder shall be paid by the county such fees as are provided by law. If the original of any deed, mortgage, or other instrument in writing affecting the title of any land in said county is lost or destroyed and it is thus impossible for a party to produce the same in any judicial or other proceeding, a copy of the abstract books, copies, minutes, and extracts or any part thereof, duly certified by the county clerk and recorder of the county, shall be admissible as evidence in all courts of record in this state. It is the duty of the county clerk and recorder of the county to furnish to any parties so requesting certified copies of the same or parts thereof upon payment of the charges required by law.



§ 24-72-106. Abstract books - use - presumptions

In all cases in which any abstract books, copies, minutes, and extracts, purchased and placed in the county clerk and recorder's office, are admissible and shall be received in evidence under the provisions of this part 1, all deeds or other instruments in writing appearing thereby to have been executed by any person or in which they appear to have joined, except as against any person in the actual adverse possession of the land described therein at the time of the destruction of the records of said county, claiming title thereto otherwise than under a sale for taxes or special assessments shall be presumed to have been executed and acknowledged according to law, and all sales under powers, judgments, decrees, or legal proceedings, sales for taxes and assessments excepted, shall be presumed to be regular and correct, except as against said person in actual adverse possession, and unless the abstracts, books, copies, minutes, and extracts show affirmatively some defect or irregularity. Otherwise, any person alleging any defect or irregularity in such conveyance, acknowledgment, or sale shall be held bound to prove the same.



§ 24-72-107. Abstract books, when notice

The abstracts, books, copies, minutes, and extracts, when so placed in the county clerk and recorder's office, shall be deemed notice of all deeds, mortgages, agreements in writing, powers of attorney, and other written instruments affecting or pertaining to the title of real estate, or any interest therein, appearing thereby to have been executed and recorded prior to the destruction of such records, in like manner and to the same intent as the records so destroyed. Nothing in this part 1 shall impair the effect of said destroyed records as notice.



§ 24-72-108. Jurisdiction of courts to make inquiry

In case of such destruction of records as provided for in sections 24-72-101 to 24-72-107, the district court having jurisdiction has power to inquire into the condition of any title to or interest in any land in such county and to make all such orders, judgments, and decrees as are necessary to determine and establish said title or interest, legal or equitable, against all persons, known or unknown, and all liens existing on such lands, whether by statute, judgment, mortgage, deed of trust, or otherwise.



§ 24-72-109. Special commissioners - fees

The judges of courts having equity jurisdiction in such county has power to appoint special commissioners from time to time as may be necessary to carry out the provisions of this part 1 to take evidence and report all such petitions as may be referred to them. The fees of such commissioners and of all clerks, sheriffs, and officers and employees for services under this part 1 shall not in any case exceed two-thirds of the fees provided by law for the same services.



§ 24-72-110. Evidence admissible, when - charges

(1) In all cases under the provisions of this part 1 and in all proceedings or actions instituted after April 19, 1889, as to any estate or any interest or right in or any lien or encumbrance upon any lots, pieces, or parcels of land, where the original evidence has been destroyed or lost or is not in the possession of the party wishing to use it on the trial and the record thereof has been destroyed by fire or otherwise, the court shall receive all such evidence as may have a bearing on the case to establish the execution or contents of the records and deeds so destroyed, although not admissible as evidence under the existing rules governing the admission of evidence, and the testimony of the parties themselves shall be received, subject to all the qualifications in respect to such testimony which are now provided by law. Any writing in the hands of any person which may become admissible in evidence under the provisions of this section or any other part of this part 1 shall be rejected and not admitted in evidence unless the same appears upon its face without erasure, blemish, alteration, interlineation, or interpolation in any material part, unless the same is explained to the satisfaction of the court, and to have been fairly and honestly made in the ordinary course of business. Any person making any such erasure, alteration, interlineation, or interpolation in any such writing, with the intent to change the same in any substantial matter, after the same has been once made, is guilty of the crime of forgery and shall be punished accordingly. Any and all persons who may be engaged in the business of making writings or written entries concerning or relating to lands and real estate in any county in this state to which this part 1 applies and of furnishing to persons applying therefor abstracts and copies of such writings or written entries as aforesaid for a fee, reward, or compensation therefor and who do not make the same truly and without alteration or interpolation in any matter of substance, with a view and intent to alter or change the same in any material matter or substance, are guilty of the crime of forgery and shall be punished accordingly.

(2) Any such person shall furnish such abstracts or copies to the person applying therefor, in the order of application and without unnecessary delay, for a reasonable consideration to be allowed therefor. Any person so engaged, whose business is declared to stand upon a like footing with that of a common carrier, who refuses to so furnish if tender of payment is made to him of the amount demanded for such abstract or copy, not to exceed said reasonable consideration, as soon as such amount is made known or ascertained, or of a sum adequate to cover such amount before its ascertainment, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars and shall be liable in any proper form of action or suit for any and all damages, loss, or injury which any person applying therefor may suffer or incur by reason of such failure to furnish such abstract or copy.



§ 24-72-111. Originals destroyed, prior abstracts as evidence

Whenever it appears in any court in which any suit or proceeding is pending that the originals of any deeds, or other instruments of writing, or records in courts relating to any lands or irrigation ditches, the title or interest therein being in controversy in such suit or proceedings, are lost or destroyed or not within the power of the parties to produce the same and the records of such deeds or other instruments in writing or other records relating to or affecting such lands or irrigation ditches are destroyed by fire or otherwise, it is lawful for any such party to offer in evidence any abstract of title made in the ordinary course of business prior to such loss or destruction showing the title of such land or irrigation ditches, or any part of the title of such land or irrigation ditches, that may have been made and delivered to the owners or purchasers or other parties interested in the land or irrigation ditches, the title or any part of the title to which is shown by such abstract of title.



§ 24-72-112. Public records free to servicemen

Whenever a copy of any public record is required by the United States veterans administration or its successors or any other agency of the government of the United States to be used in determining the eligibility of any person who has served in the armed forces of the United States or any dependent of such person to participate in benefits for such person made available by the laws of the United States in relation to such service in the armed forces of the United States, the official charged with the custody of such public records, without charge, shall provide the applicant for such benefits or any person acting on his behalf, or the representative of such bureau or other agency, with a certified copy of such record.



§ 24-72-113. Limit on retention of passive surveillance records - definition

(1) As used in this section, "passive surveillance" means the use by a government entity of a digital video camera, video tape camera, closed circuit television camera, film camera, photo radar recorder, or other image recording device positioned to capture moving or still pictures or images of human activity on a routine basis or for security or other purposes, including monitoring or recording traffic, weather conditions, office activities, transit facilities, parking garages, sports venues, schools, day care centers, hospitals or other medical facilities, recreational facilities, playgrounds, swimming pools, or utility facilities. "Passive surveillance" does not include surveillance triggered by a certain event or activity and that does not monitor at regular intervals. "Passive surveillance" does not include the use of toll collection cameras.

(2) (a) The custodian, as defined in section 24-72-202, may only access a passive surveillance record beyond the first anniversary after the date of the creation of the passive surveillance record, and up to the third anniversary after the date of the creation of the passive surveillance record, if there has been a notice of claim filed, or an accident or other specific incident that may cause the passive surveillance record to become evidence in any civil, labor, administrative, or felony criminal proceeding, in which case the passive surveillance record may be retained. The custodian shall preserve a record of the reason for which the passive surveillance record was accessed and the person who accessed the passive surveillance record beyond the first anniversary after its creation. All passive surveillance records must be destroyed after the third anniversary after the date of the creation of the passive surveillance record unless retention is authorized by this section.

(b) This section does not apply to passive surveillance records of any correctional facility, local jail, or private contract prison, as defined in section 17-1-102, C.R.S., any juvenile facility operated by the Colorado department of human services, as listed in sections 19-2-402, 19-2-403, and 19-2-406 through 19-2-408, C.R.S., or any passive surveillance records made or maintained as required under federal law.






Part 2 - Inspection, Copying, or Photographing

§ 24-72-200.1. Short title

Part 2 of this article shall be known and may be cited as the "Colorado Open Records Act" or "CORA".



§ 24-72-201. Legislative declaration

It is declared to be the public policy of this state that all public records shall be open for inspection by any person at reasonable times, except as provided in this part 2 or as otherwise specifically provided by law.



§ 24-72-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Correspondence" means a communication that is sent to or received by one or more specifically identified individuals and that is or can be produced in written form, including, without limitation:

(a) Communications sent via U.S. mail;

(b) Communications sent via private courier;

(c) Communications sent via electronic mail.

(1.1) "Custodian" means and includes the official custodian or any authorized person having personal custody and control of the public records in question.

(1.2) "Electronic mail" means an electronic message that is transmitted between two or more computers or electronic terminals, whether or not the message is converted to hard copy format after receipt and whether or not the message is viewed upon transmission or stored for later retrieval. "Electronic mail" includes electronic messages that are transmitted through a local, regional, or global computer network.

(1.3) "Executive position" means any nonelective employment position with a state agency, institution, or political subdivision, except employment positions in the state personnel system or employment positions in a classified system or civil service system of an institution or political subdivision.

(1.5) "Institution" includes but is not limited to every state institution of higher education, whether established by the state constitution or by law, and every governing board thereof. In particular, the term includes the university of Colorado, the regents thereof, and any other state institution of higher education or governing board referred to by the provisions of section 5 of article VIII of the state constitution.

(1.6) "Institutionally related foundation" means a nonprofit corporation, foundation, institute, or similar entity that is organized for the benefit of one or more institutions and that has as its principal purpose receiving or using private donations to be held or used for the benefit of an institution. An institutionally related foundation shall be deemed not to be a governmental body, agency, or other public body for any purpose.

(1.7) "Institutionally related health care foundation" means a nonprofit corporation, foundation, institute, or similar entity that is organized for the benefit of one or more institutions and that has as its principal purpose receiving or using private donations to be held or used for medical or health care related programs or services at an institution. An institutionally related health care foundation shall be deemed not to be a governmental body, agency, or other public body for any purpose.

(1.8) "Institutionally related real estate foundation" means a nonprofit corporation, foundation, institute, or similar entity that is organized for the benefit of one or more institutions and that has as its principal purpose receiving or using private donations to be held or used for the acquisition, development, financing, leasing, or disposition of real property for the benefit of an institution. An institutionally related real estate foundation shall be deemed not to be a governmental body, agency, or other public body for any purpose.

(1.9) "Local government-financed entity" shall have the same meaning as provided in section 29-1-901 (1), C.R.S.

(2) "Official custodian" means and includes any officer or employee of the state, of any agency, institution, or political subdivision of the state, of any institutionally related foundation, of any institutionally related health care foundation, of any institutionally related real estate foundation, or of any local government-financed entity, who is responsible for the maintenance, care, and keeping of public records, regardless of whether the records are in his or her actual personal custody and control.

(3) "Person" means and includes any natural person, including any public employee and any elected or appointed public official acting in an official or personal capacity, and any corporation, limited liability company, partnership, firm, or association.

(4) "Person in interest" means and includes the person who is the subject of a record or any representative designated by said person; except that, if the subject of the record is under legal disability, "person in interest" means and includes his parent or duly appointed legal representative.

(4.5) "Personnel files" means and includes home addresses, telephone numbers, financial information, and other information maintained because of the employer-employee relationship, and other documents specifically exempt from disclosure under this part 2 or any other provision of law. "Personnel files" does not include applications of past or current employees, employment agreements, any amount paid or benefit provided incident to termination of employment, performance ratings, final sabbatical reports required under section 23-5-123, C.R.S., or any compensation, including expense allowances and benefits, paid to employees by the state, its agencies, institutions, or political subdivisions.

(5) "Political subdivision" means and includes every county, city and county, city, town, school district, special district, public highway authority, regional transportation authority, and housing authority within this state.

(6) (a) (I) "Public records" means and includes all writings made, maintained, or kept by the state, any agency, institution, a nonprofit corporation incorporated pursuant to section 23-5-121 (2), C.R.S., or political subdivision of the state, or that are described in section 29-1-902, C.R.S., and held by any local-government-financed entity for use in the exercise of functions required or authorized by law or administrative rule or involving the receipt or expenditure of public funds.

(II) "Public records" includes the correspondence of elected officials, except to the extent that such correspondence is:

(A) Work product;

(B) Without a demonstrable connection to the exercise of functions required or authorized by law or administrative rule and does not involve the receipt or expenditure of public funds;

(C) A communication from a constituent to an elected official that clearly implies by its nature or content that the constituent expects that it is confidential or that is communicated for the purpose of requesting that the elected official render assistance or information relating to a personal and private matter that is not publicly known affecting the constituent or a communication from the elected official in response to such a communication from a constituent; or

(D) Subject to nondisclosure as required in section 24-72-204 (1).

(III) The acceptance by a public official or employee of compensation for services rendered, or the use by such official or employee of publicly owned equipment or supplies, shall not be construed to convert a writing that is not otherwise a "public record" into a "public record".

(IV) "Public records" means, except as provided in subparagraphs (VIII) and (IX) of paragraph (b) of this subsection (6), for an institutionally related foundation, an institutionally related health care foundation, or an institutionally related real estate foundation, all writings relating to the requests for disbursement or expenditure of funds, the approval or denial of requests for disbursement or expenditure of funds, or the disbursement or expenditure of funds, by the institutionally related foundation, the institutionally related health care foundation, or the institutionally related real estate foundation, to, on behalf of, or for the benefit of the institution or any employee of the institution. For purposes of this subparagraph (IV), "expenditure" shall be defined in accordance with generally accepted accounting principles.

(b) "Public records" does not include:

(I) Criminal justice records that are subject to the provisions of part 3 of this article;

(II) Work product prepared for elected officials. However, elected officials may release, or authorize the release of, all or any part of work product prepared for them.

(III) Data, information, and records relating to collegeinvest programs pursuant to sections 23-3.1-225 and 23-3.1-307.5, C.R.S., as follows:

(A) Data, information, and records relating to individual purchasers and qualified beneficiaries of advance payment contracts under the prepaid expense trust fund and the prepaid expense program, including any records that reveal personally identifiable information about such individuals;

(B) Data, information, and records, including medical records, relating to designated beneficiaries of and individual contributors to an individual trust account or savings account under the savings programs established pursuant to part 3 of article 3.1 of title 23, C.R.S., including any records that reveal personally identifiable information about such individuals;

(C) Trade secrets and proprietary information regarding software, including programs and source codes, utilized or owned by collegeinvest; and

(D) Marketing plans and the results of market surveys conducted by collegeinvest.

(IV) Materials received, made, or kept by a crime victim compensation board or a district attorney that are confidential pursuant to the provisions of section 24-4.1-107.5.

(V) Notification of a possible nonaccidental fire loss or fraudulent insurance act given to an authorized agency pursuant to section 10-4-1003 (1), C.R.S.

(VI) For purposes of an institutionally related foundation, any documents, agreements, or other records or information other than the writings relating to the financial expenditure records specified in subparagraph (IV) of paragraph (a) of this subsection (6).

(VII) For purposes of an institution or an institutionally related foundation:

(A) The identity of, or records or information identifying or leading to the identification of, any donor or prospective donor to an institution or an institutionally related foundation;

(B) The amount of any actual or prospective gift or donation from a donor or prospective donor to an institutionally related foundation;

(C) Proprietary fundraising information of an institution or an institutionally related foundation; or

(D) Agreements or other documents relating to gifts or donations or prospective gifts or donations to an institution or an institutionally related foundation from a donor or prospective donor.

(VIII) For purposes of an institutionally related health care foundation, expenditures by an institutionally related health care foundation to an institution for medical or health care related programs or services;

(IX) For purposes of an institutionally related real estate foundation, prior to the completion of any transaction for the acquisition, development, financing, leasing, or disposition of real property, all writings relating to such transaction;

(X) The information security plan of a public agency developed pursuant to section 24-37.5-404 or of an institution of higher education developed pursuant to section 24-37.5-404.5;

(XI) Information security incident reports prepared pursuant to section 24-37.5-404 (2)(e) or 24-37.5-404.5 (2)(e);

(XII) Information security audit and assessment reports prepared pursuant to section 24-37.5-403 (2)(d) or 24-37.5-404.5 (2)(d); or

(XIII) The information provided to the state medical marijuana licensing authority pursuant to section 25-1.5-106 (7)(e), C.R.S.

(6.5) (a) "Work product" means and includes all intra- or inter-agency advisory or deliberative materials assembled for the benefit of elected officials, which materials express an opinion or are deliberative in nature and are communicated for the purpose of assisting such elected officials in reaching a decision within the scope of their authority. Such materials include, but are not limited to:

(I) Notes and memoranda that relate to or serve as background information for such decisions;

(II) Preliminary drafts and discussion copies of documents that express a decision by an elected official.

(b) "Work product" also includes:

(I) All documents relating to the drafting of bills or amendments, pursuant to section 2-3-304 (1) or 2-3-505 (2)(b), C.R.S., but it does not include the final version of documents prepared or assembled pursuant to section 2-3-505 (2)(c), C.R.S.;

(II) All documents prepared or assembled by a member of the general assembly relating to the drafting of bills or amendments;

(III) All documents prepared by or submitted to any legislative staff in connection with assisting a member of the general assembly in responding to the correspondence from a constituent when such correspondence is not a public record of an elected official as provided for in subsection (6) of this section;

(IV) All documents and all research projects conducted by staff of legislative council pursuant to section 2-3-304 (1), C.R.S., if the research is requested by a member of the general assembly and identified by the member as being in connection with pending or proposed legislation or amendments thereto. However, the final product of any such research project shall become a public record unless the member specifically requests that it remain work product. In addition, if such a research project is requested by a member of the general assembly and the project is not identified as being in connection with pending or proposed legislation or amendments thereto, the final product shall become a public record.

(c) "Work product" does not include:

(I) Any final version of a document that expresses a final decision by an elected official;

(II) Any final version of a fiscal or performance audit report or similar document the purpose of which is to investigate, track, or account for the operation or management of a public entity or the expenditure of public money, together with the final version of any supporting material attached to such final report or document;

(III) Any final accounting or final financial record or report;

(IV) Any materials that would otherwise constitute work product if such materials are produced and distributed to the members of a public body for their use or consideration in a public meeting or cited and identified in the text of the final version of a document that expresses a decision by an elected official.

(d) (I) In addition, "work product" does not include any final version of a document prepared or assembled for an elected official that consists solely of factual information compiled from public sources. The final version of such a document shall be a public record. These documents include, but are not limited to:

(A) Comparisons of existing laws, ordinances, rules, or regulations with the provisions of any bill, amendment, or proposed law, ordinance, rule, or regulation; comparisons of any bills, amendments, or proposed laws, ordinances, rules, or regulations with other bills, amendments, or proposed laws, ordinances, rules, or regulations; comparisons of different versions of bills, amendments, or proposed laws, ordinances, rules, or regulations; and comparisons of the laws, ordinances, rules, or regulations of the jurisdiction of the elected official with the laws, ordinances, rules, or regulations of other jurisdictions;

(B) Compilations of existing public information, statistics, or data;

(C) Compilations or explanations of general areas or bodies of law, ordinances, rules, or regulations, legislative history, or legislative policy.

(II) This paragraph (d) shall not apply to documents prepared or assembled for members of the general assembly pursuant to paragraph (b) of this subsection (6.5).

(7) "Writings" means and includes all books, papers, maps, photographs, cards, tapes, recordings, or other documentary materials, regardless of physical form or characteristics. "Writings" includes digitally stored data, including without limitation electronic mail messages, but does not include computer software.

(8) For purposes of subsections (6) and (6.5) of this section and sections 24-72-203 (2)(b) and 24-6-402 (2)(d)(III), the members of the Colorado reapportionment commission shall be considered elected officials.



§ 24-72-203. Public records open to inspection

(1) (a) All public records shall be open for inspection by any person at reasonable times, except as provided in this part 2 or as otherwise provided by law, but the official custodian of any public records may make such rules with reference to the inspection of such records as are reasonably necessary for the protection of such records and the prevention of unnecessary interference with the regular discharge of the duties of the custodian or the custodian's office.

(b) Where public records are kept only in miniaturized or digital form, whether on magnetic or optical disks, tapes, microfilm, microfiche, or otherwise, the official custodian shall:

(I) Adopt a policy regarding the retention, archiving, and destruction of such records; and

(II) Take such measures as are necessary to assist the public in locating any specific public records sought and to ensure public access to the public records without unreasonable delay or unreasonable cost. Such measures may include, without limitation, the availability of viewing stations for public records kept on microfiche; the provision of portable disk copies of computer files; or direct electronic access via online bulletin boards or other means.

(2) (a) If the public records requested are not in the custody or control of the person to whom application is made, such person shall forthwith notify the applicant of this fact, in writing if requested by the applicant. In such notification, the person shall state in detail to the best of the person's knowledge and belief the reason for the absence of the records from the person's custody or control, the location of the records, and what person then has custody or control of the records.

(b) If an official custodian has custody of correspondence sent by or received by an elected official, the official custodian shall consult with the elected official prior to allowing inspection of the correspondence for the purpose of determining whether the correspondence is a public record.

(3) (a) If the public records requested are in the custody and control of the person to whom application is made but are in active use, in storage, or otherwise not readily available at the time an applicant asks to examine them, the custodian shall forthwith notify the applicant of this fact, in writing if requested by the applicant. If requested by the applicant, the custodian shall set a date and hour at which time the records will be available for inspection.

(b) The date and hour set for the inspection of records not readily available at the time of the request shall be within a reasonable time after the request. As used in this subsection (3), a "reasonable time" shall be presumed to be three working days or less. Such period may be extended if extenuating circumstances exist. However, such period of extension shall not exceed seven working days. A finding that extenuating circumstances exist shall be made in writing by the custodian and shall be provided to the person making the request within the three-day period. Extenuating circumstances shall apply only when:

(I) A broadly stated request is made that encompasses all or substantially all of a large category of records and the request is without sufficient specificity to allow the custodian reasonably to prepare or gather the records within the three-day period; or

(II) A broadly stated request is made that encompasses all or substantially all of a large category of records and the agency is unable to prepare or gather the records within the three-day period because:

(A) The agency needs to devote all or substantially all of its resources to meeting an impending deadline or period of peak demand that is either unique or not predicted to recur more frequently than once a month; or

(B) In the case of the general assembly or its staff or service agencies, the general assembly is in session; or

(III) A request involves such a large volume of records that the custodian cannot reasonably prepare or gather the records within the three-day period without substantially interfering with the custodian's obligation to perform his or her other public service responsibilities.

(c) In no event can extenuating circumstances apply to a request that relates to a single, specifically identified document.

(3.5) (a) Except as otherwise required by subsection (3.5)(b) of this section:

(I) If a public record is stored in a digital format that is neither searchable nor sortable, the custodian shall provide a copy of the public record in a digital format.

(II) If a public record is stored in a digital format that is searchable but not sortable, the custodian shall provide a copy of the public record in a searchable format.

(III) If a public record is stored in a digital format that is sortable, the custodian shall provide a copy of the public record in a sortable format.

(b) A custodian is not required to produce a public record in a searchable or sortable format in accordance with subsection (1)(a) of this section if:

(I) Producing the record in the requested format would violate the terms of any copyright or licensing agreement between the custodian and a third party or result in the release of a third party's proprietary information; or

(II) After making reasonable inquiries, it is not technologically or practically feasible to permanently remove information that the custodian is required or allowed to withhold within the requested format, it is not technologically or practically feasible to provide a copy of the record in a searchable or sortable format, or if the custodian would be required to purchase software or create additional programming or functionality in its existing software to remove the information.

(c) If a custodian is not able to comply with a request to produce a public record that is subject to disclosure in a requested format specified in subsection (1)(a) of this section, the custodian shall produce the record in an alternate format or issue a denial under section 24-72-204 and shall provide a written declaration attesting to the reasons the custodian is not able to produce the record in the requested format. If a court subsequently rules the custodian should have provided the record in the requested format, attorney fees may be awarded only if the custodian's action was arbitrary or capricious.

(d) Altering an existing public record, or excising fields of information pursuant to this subsection (3.5) to remove information that the custodian is either required or permitted to withhold, does not constitute the creation of a new public record.

(e) Nothing in this subsection (3.5) relieves or mitigates the obligations of a custodian to produce a public record in a format accessible to individuals with disabilities in accordance with Title II of the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12131 et. seq., and other federal or state laws.

(4) Nothing in this article shall preclude the state or any of its agencies, institutions, or political subdivisions from obtaining and enforcing trademark or copyright protection for any public record, and the state and its agencies, institutions, and political subdivisions are hereby specifically authorized to obtain and enforce such protection in accordance with the applicable federal law; except that this authorization shall not restrict public access to or fair use of copyrighted materials and shall not apply to writings which are merely lists or other compilations.



§ 24-72-204. Allowance or denial of inspection - grounds - procedure - appeal - definitions

(1) The custodian of any public records shall allow any person the right of inspection of such records or any portion thereof except on one or more of the following grounds or as provided in subsection (2) or (3) of this section:

(a) Such inspection would be contrary to any state statute.

(b) Such inspection would be contrary to any federal statute or regulation issued thereunder having the force and effect of law.

(c) Such inspection is prohibited by rules promulgated by the supreme court or by the order of any court.

(d) Such inspection would be contrary to the requirements of any joint rule of the senate and the house of representatives pertaining to lobbying practices.

(2) (a) The custodian may deny the right of inspection of the following records, unless otherwise provided by law, on the ground that disclosure to the applicant would be contrary to the public interest:

(I) Any records of the investigations conducted by any sheriff, prosecuting attorney, or police department, any records of the intelligence information or security procedures of any sheriff, prosecuting attorney, or police department, or any investigatory files compiled for any other law enforcement purpose;

(II) Test questions, scoring keys, and other examination data pertaining to administration of a licensing examination, examination for employment, or academic examination; except that written promotional examinations and the scores or results thereof conducted pursuant to the state personnel system or any similar system shall be available for inspection, but not copying or reproduction, by the person in interest after the conducting and grading of any such examination;

(III) The specific details of bona fide research projects being conducted by a state institution, including, without limitation, research projects undertaken by staff or service agencies of the general assembly or the office of the governor in connection with pending or anticipated legislation;

(IV) The contents of real estate appraisals made for the state or a political subdivision thereof relative to the acquisition of property or any interest in property for public use, until such time as title to the property or property interest has passed to the state or political subdivision; except that the contents of such appraisal shall be available to the owner of the property, if a condemning authority determines that it intends to acquire said property as provided in section 38-1-121, C.R.S., relating to eminent domain proceedings, but, in any case, the contents of such appraisal shall be available to the owner under this section no later than one year after the condemning authority receives said appraisal; and except as provided by the Colorado rules of civil procedure. If condemnation proceedings are instituted to acquire any such property, any owner of such property who has received the contents of any appraisal pursuant to this section shall, upon receipt thereof, make available to said state or political subdivision a copy of the contents of any appraisal which the owner has obtained relative to the proposed acquisition of the property.

(V) Any market analysis data generated by the department of transportation's bid analysis and management system for the confidential use of the department of transportation in awarding contracts for construction or for the purchase of goods or services and any records, documents, and automated systems prepared for the bid analysis and management system;

(VI) Records and information relating to the identification of persons filed with, maintained by, or prepared by the department of revenue pursuant to section 42-2-121, C.R.S.;

(VII) Electronic mail addresses provided by a person to an agency, institution, or political subdivision of the state for the purposes of future electronic communications to the person from the agency, institution, or political subdivision; and

(VIII) (A) Specialized details of either security arrangements or investigations or the physical and cyber assets of critical infrastructure, including the specific engineering, vulnerability, detailed design information, protective measures, emergency response plans, or system operational data of such assets that would be useful to a person in planning an attack on critical infrastructure but that does not simply provide the general location of such infrastructure. Nothing in this subsection (2)(a)(VIII) prohibits the custodian from transferring records containing specialized details of either security arrangements or investigations or the physical and cyber assets of critical infrastructure to the division of homeland security and emergency management in the department of public safety, the governing body of any city, county, city and county, or other political subdivision of the state, or any federal, state, or local law enforcement agency; except that the custodian shall not transfer any record received from a nongovernmental entity without the prior written consent of the entity unless such information is already publicly available.

(B) Records of the expenditure of public moneys on security arrangements or investigations, including contracts for security arrangements and records related to the procurement of, budgeting for, or expenditures on security systems, shall be open for inspection, except to the extent that they contain specialized details of security arrangements or investigations. A custodian may deny the right of inspection of only the portions of a record described in this sub-subparagraph (B) that contain specialized details of security arrangements or investigations and shall allow inspection of the remaining portions of the record.

(C) If an official custodian has custody of a public record provided by another public entity, including the state or a political subdivision, that contains specialized details of security arrangements or investigations, the official custodian shall refer a request to inspect that public record to the official custodian of the public entity that provided the record and shall disclose to the person making the request the names of the public entity and its official custodian to which the request is referred.

(IX) (A) Any records of ongoing civil or administrative investigations conducted by the state or an agency of the state in furtherance of their statutory authority to protect the public health, welfare, or safety unless the investigation focuses on a person or persons inside of the investigative agency.

(B) Upon conclusion of a civil or administrative investigation that is closed because no further investigation, discipline, or other agency response is warranted, all records not exempt pursuant to any other law are open to inspection; except that the custodian may remove the name or other personal identifying or financial information of witnesses or targets of such closed investigations from investigative records prior to inspection.

(C) Notwithstanding any other provision of this subparagraph (IX), a record is not subject to withholding on the grounds that it is maintained or kept in a civil or administrative investigative file except pursuant to paragraph (a) of subsection (6) of this section if the record was publicly disclosed; was filed with an agency of the state by a regulated entity under a statutory, regulatory, or permit requirement; or was received from a governmental entity and would be available if requested directly from the transmitting entity.

(D) Nothing in this subparagraph (IX) prohibits an agency from disclosing information or materials during an open investigation if it is in the interest of public health, welfare, or safety.

(b) If the right of inspection of any record falling within any of the classifications listed in this subsection (2) is allowed to any officer or employee of any newspaper, radio station, television station, or other person or agency in the business of public dissemination of news or current events, it shall be allowed to all such news media.

(c) Notwithstanding any provision to the contrary in subparagraph (I) of paragraph (a) of this subsection (2), the custodian shall deny the right of inspection of any materials received, made, or kept by a crime victim compensation board or a district attorney that are confidential pursuant to the provisions of section 24-4.1-107.5.

(d) Notwithstanding any provision to the contrary in subparagraph (I) of paragraph (a) of this subsection (2), the custodian shall deny the right of inspection of any materials received, made, or kept by a witness protection board, the department of public safety, or a prosecuting attorney that are confidential pursuant to section 24-33.5-106.5.

(e) Notwithstanding any provision to the contrary in subparagraph (I) of paragraph (a) of this subsection (2), the custodian shall deny the right of inspection of any materials received, made, or kept by the safe2tell program, as described in section 24-31-606.

(3) (a) The custodian shall deny the right of inspection of the following records, unless otherwise provided by law; except that any of the following records, other than letters of reference concerning employment, licensing, or issuance of permits, shall be available to the person in interest under this subsection (3):

(I) Medical, mental health, sociological, and scholastic achievement data, and electronic health records, on individual persons, other than scholastic achievement data submitted as part of finalists' records as set forth in subsection (3)(a)(XI) of this section and exclusive of coroners' autopsy reports and group scholastic achievement data from which individuals cannot be identified; but either the custodian or the person in interest may request a professionally qualified person, who shall be furnished by the said custodian, to be present to interpret the records;

(II) (A) Personnel files; but such files shall be available to the person in interest and to the duly elected and appointed public officials who supervise such person's work.

(B) The provisions of this subparagraph (II) shall not be interpreted to prevent the public inspection or copying of any employment contract or any information regarding amounts paid or benefits provided under any settlement agreement pursuant to the provisions of article 19 of this title.

(III) Letters of reference;

(IV) Trade secrets, privileged information, and confidential commercial, financial, geological, or geophysical data, including a social security number unless disclosure of the number is required, permitted, or authorized by state or federal law, furnished by or obtained from any person;

(V) Library and museum material contributed by private persons, to the extent of any limitations placed thereon as conditions of such contributions;

(VI) Addresses and telephone numbers of students in any public elementary or secondary school;

(VII) Library records disclosing the identity of a user as prohibited by section 24-90-119;

(VIII) Repealed.

(IX) Names, addresses, telephone numbers, and personal financial information of past or present users of public utilities, public facilities, or recreational or cultural services that are owned and operated by the state, its agencies, institutions, or political subdivisions; except that nothing in this subparagraph (IX) shall prohibit the custodian of records from transmitting such data to any agent of an investigative branch of a federal agency or any criminal justice agency as defined in section 24-72-302 (3) that makes a request to the custodian to inspect such records and who asserts that the request for information is reasonably related to an investigation within the scope of the agency's authority and duties. Nothing in this subparagraph (IX) shall be construed to prohibit the publication of such information in an aggregate or statistical form so classified as to prevent the identification, location, or habits of individuals.

(X) (A) Any records of sexual harassment complaints and investigations, whether or not such records are maintained as part of a personnel file; except that, an administrative agency investigating the complaint may, upon a showing of necessity to the custodian of records, gain access to information necessary to the investigation of such a complaint. This sub-subparagraph (A) shall not apply to records of sexual harassment complaints and investigations that are included in court files and records of court proceedings. Disclosure of all or a part of any records of sexual harassment complaints and investigations to the person in interest is permissible to the extent that the disclosure can be made without permitting the identification, as a result of the disclosure, of any individual involved. This sub-subparagraph (A) shall not preclude disclosure of all or part of the results of an investigation of the general employment policies and procedures of an agency, office, department, or division, to the extent that the disclosure can be made without permitting the identification, as a result of the disclosure, of any individual involved.

(B) A person in interest under this subparagraph (X) includes the person making a complaint and the person whose conduct is the subject of such a complaint.

(C) A person in interest may make a record maintained pursuant to this subparagraph (X) available for public inspection when such record supports the contention that a publicly reported, written, printed, or spoken allegation of sexual harassment against such person is false.

(XI) (A) Records submitted by or on behalf of an applicant or candidate for an executive position as defined in section 24-72-202 (1.3) who is not a finalist. For purposes of this subparagraph (XI), "finalist" means an applicant or candidate for an executive position as the chief executive officer of a state agency, institution, or political subdivision or agency thereof who is a member of the final group of applicants or candidates made public pursuant to section 24-6-402 (3.5), and if only three or fewer applicants or candidates for the chief executive officer position possess the minimum qualifications for the position, said applicants or candidates shall be considered finalists.

(B) The provisions of this subparagraph (XI) shall not be construed to prohibit the public inspection or copying of any records submitted by or on behalf of a finalist; except that letters of reference or medical, psychological, and sociological data concerning finalists shall not be made available for public inspection or copying.

(C) The provisions of this subparagraph (XI) shall apply to employment selection processes for all executive positions, including, but not limited to, selection processes conducted or assisted by private persons or firms at the request of a state agency, institution, or political subdivision.

(XII) Any record indicating that a person has obtained an identifying license plate or placard for persons with disabilities under section 42-3-204, C.R.S., or any other motor vehicle record that would reveal the presence of a disability;

(XIII) Records protected under the common law governmental or "deliberative process" privilege, if the material is so candid or personal that public disclosure is likely to stifle honest and frank discussion within the government, unless the privilege has been waived. The general assembly hereby finds and declares that in some circumstances, public disclosure of such records may cause substantial injury to the public interest. If any public record is withheld pursuant to this subparagraph (XIII), the custodian shall provide the applicant with a sworn statement specifically describing each document withheld, explaining why each such document is privileged, and why disclosure would cause substantial injury to the public interest. If the applicant so requests, the custodian shall apply to the district court for an order permitting him or her to restrict disclosure. The application shall be subject to the procedures and burden of proof provided for in subsection (6) of this section. All persons entitled to claim the privilege with respect to the records in issue shall be given notice of the proceedings and shall have the right to appear and be heard. In determining whether disclosure of the records would cause substantial injury to the public interest, the court shall weigh, based on the circumstances presented in the particular case, the public interest in honest and frank discussion within government and the beneficial effects of public scrutiny upon the quality of governmental decision-making and public confidence therein.

(XIV) Veterinary medical data, information, and records on individual animals that are owned by private individuals or business entities, but are in the custody of a veterinary medical practice or hospital, including the veterinary teaching hospital at Colorado state university, that provides veterinary medical care and treatment to animals. A veterinary-patient-client privilege exists with respect to such data, information, and records only when a person in interest and a veterinarian enter into a mutual agreement to provide medical treatment for an individual animal and such person in interest maintains an ownership interest in such animal undergoing treatment. For purposes of this subparagraph (XIV), "person in interest" means the owner of an animal undergoing veterinary medical treatment or such owner's designated representative. Nothing in this subparagraph (XIV) shall prevent the state agricultural commission, the state agricultural commissioner, or the state board of veterinary medicine from exercising their investigatory and enforcement powers and duties granted pursuant to section 35-1-106 (1)(h), article 50 of title 35, and section 12-64-105 (9)(e), C.R.S., respectively. The veterinary-patient-client privilege described in this subparagraph (XIV), pursuant to section 12-64-121 (5), C.R.S., may not be asserted for the purpose of excluding or refusing evidence or testimony in a prosecution for an act of animal cruelty under section 18-9-202, C.R.S., or for an act of animal fighting under section 18-9-204, C.R.S.

(XV) Nominations submitted to a state institution of higher education for the awarding of honorary degrees, medals, and other honorary awards by the institution, proposals submitted to a state institution of higher education for the naming of a building or a portion of a building for a person or persons, and records submitted to a state institution of higher education in support of such nominations and proposals;

(XVI) (Deleted by amendment, L. 2003, p. 1636, § 1, effective May 2, 2003.)

(XVII) Repealed.

(XVIII) (A) Military records filed with a county clerk and recorder's office concerning a member of the military's separation from military service, including the form DD214 issued to a member of the military upon separation from service, that are restricted from public access pursuant to 5 U.S.C. sec. 552 (b)(6) and the requirements established by the national archives and records administration. Notwithstanding any other provision of this section, if the member of the military about whom the record concerns is deceased, the custodian shall allow the right of inspection to the member's parents, siblings, widow or widower, and children.

(B) On and after July 1, 2002, any county clerk and recorder that accepts for filing any military records described in sub-subparagraph (A) of this subparagraph (XVIII) shall maintain such military records in a manner that ensures that such records will not be available to the public for inspection except as provided in sub-subparagraph (A) of this subparagraph (XVIII).

(C) Nothing in this subparagraph (XVIII) shall prohibit a county clerk and recorder from taking appropriate protective actions with regard to records that were filed with or placed in storage by the county clerk and recorder prior to July 1, 2002, in accordance with any limitations determined necessary by the county clerk and recorder.

(D) The county clerk and recorder and any individual employed by the county clerk and recorder shall not be liable for any damages that may result from good faith compliance with the provisions of this part 2.

(XIX) (A) Except as provided in sub-subparagraph (C) of this subparagraph (XIX), applications for a marriage license submitted pursuant to section 14-2-106, C.R.S., and, except as provided in sub-subparagraph (C) of this subparagraph (XIX), applications for a civil union license submitted pursuant to section 14-15-110, C.R.S. A person in interest under this subparagraph (XIX) includes an immediate family member of either party to the marriage application. As used in this subparagraph (XIX), "immediate family member" means a person who is related by blood, marriage, or adoption. Nothing in this subparagraph (XIX) shall be construed to prohibit the inspection of marriage licenses or marriage certificates or of civil union certificates or to otherwise change the status of those licenses or certificates as public records.

(B) Repealed.

(C) Upon application by any person to the district court in the district wherein a record of an application for a marriage license or a civil union license is found, the district court may, in its discretion and upon good cause shown, order the custodian to permit the inspection of such record.

(XX) Repealed.

(XXI) All records, including, but not limited to, analyses and maps, compiled or maintained pursuant to statute or rule by the department of natural resources or its divisions that are based on information related to private lands and identify or allow to be identified any specific Colorado landowners or lands; except that summary or aggregated data that do not specifically identify individual landowners or specific parcels of land shall not be subject to this subparagraph (XXI).

(b) Nothing in this subsection (3) shall prohibit the custodian of records from transmitting data concerning the scholastic achievement of any student to any prospective employer of such student, nor shall anything in this subsection (3) prohibit the custodian of records from making available for inspection, from making copies, print-outs, or photographs of, or from transmitting data concerning the scholastic achievement or medical, psychological, or sociological information of any student to any law enforcement agency of this state, of any other state, or of the United States where such student is under investigation by such agency and the agency shows that such data is necessary for the investigation.

(c) Nothing in this subsection (3) shall prohibit the custodian of the records of a school, including any institution of higher education, or a school district from transmitting data concerning standardized tests, scholastic achievement, disciplinary information involving a student, or medical, psychological, or sociological information of any student to the custodian of such records in any other such school or school district to which such student moves, transfers, or makes application for transfer, and the written permission of such student or his or her parent or guardian shall not be required therefor. No state educational institution shall be prohibited from transmitting data concerning standardized tests or scholastic achievement of any student to the custodian of such records in the school, including any state educational institution, or school district in which such student was previously enrolled, and the written permission of such student or his or her parent or guardian shall not be required therefor.

(d) This subsection (3)(d) applies to all public schools and school districts that receive funding under article 54 of title 22. Notwithstanding subsection (3)(a)(VI) of this section, under policies adopted by the local board of education, the names, addresses, and home telephone numbers of students in any secondary school must be released to a recruiting officer for any branch of the United States armed forces who requests such information, subject to the following:

(I) Each local board of education shall adopt a policy to govern the release of the names, addresses, and home telephone numbers of secondary school students to military recruiting officers that provides that such information shall be released to recruiting officers unless a student submits a request, in writing, that such information not be released.

(II) The directory information requested by a recruiting officer shall be released by the local board of education within ninety days of the date of the request.

(III) The local board of education shall comply with any applicable provisions of the federal "Family Educational Rights and Privacy Act of 1974" (FERPA), 20 U.S.C. sec. 1232g, and the federal regulations cited thereunder relating to the release of student information by educational institutions that receive federal funds.

(IV) Actual direct expenses incurred in furnishing this information shall be paid for by the requesting service and shall be reasonable and customary.

(V) The recruiting officer shall use the data released for the purpose of providing information to students regarding military service and shall not use it for any other purpose or release such data to any person or organization other than individuals within the recruiting services of the armed forces.

(e) (I) This subsection (3)(e) applies to all public schools and school districts. Notwithstanding subsection (3)(a)(I) of this section, under policies adopted by each local board of education, consistent with applicable provisions of the federal "Family Educational Rights and Privacy Act of 1974" (FERPA), 20 U.S.C. sec. 1232g, and all federal regulations and applicable guidelines adopted thereto, information directly related to a student and maintained by a public school or by a person acting for the public school must be available for release if the disclosure meets one or more of the following conditions:

(A) The disclosure is to other school officials, including teachers, working in the school at which the student is enrolled who have specific and legitimate educational interests in the information for use in furthering the student's academic achievement or maintaining a safe and orderly learning environment;

(B) The disclosure is to officials of a school at which the student seeks or intends to enroll or the disclosure is to officials at a school at which the student is currently enrolled or receiving services, after making a reasonable attempt to notify the student's parent or legal guardian or the student if he or she is at least eighteen years of age or attending an institution of postsecondary education, as prescribed by federal regulation;

(C) The disclosure is to state or local officials or authorities if the disclosure concerns the juvenile justice system and the system's ability to serve effectively, prior to adjudication, the student whose records are disclosed and if the officials and authorities to whom the records are disclosed certify in writing that the information shall not be disclosed to any other party, except as otherwise provided by law, without the prior written consent of the student's parent or legal guardian or of the student if he or she is at least eighteen years of age or is attending an institution of postsecondary education;

(D) The disclosure is to comply with a judicial order or a lawfully issued subpoena, if a reasonable effort is made to notify the student's parent or legal guardian or the student if he or she is at least eighteen years of age or is attending a postsecondary institution about the order or subpoena in advance of compliance, so that such parent, legal guardian, or student is provided an opportunity to seek protective action, unless the disclosure is in compliance with a federal grand jury subpoena or any other subpoena issued for a law enforcement purpose and the court or the issuing agency has ordered that the existence or contents of the subpoena or the information furnished in response to the subpoena not be disclosed;

(E) The disclosure is in connection with an emergency if knowledge of the information is necessary to protect the health or safety of the student or other individuals, as specifically prescribed by federal regulation.

(II) Nothing in this paragraph (e) shall prevent public school administrators, teachers, or staff from disclosing information derived from personal knowledge or observation and not derived from a student's record maintained by a public school or a person acting for the public school.

(3.5) (a) Effective January 1, 1992, any individual who meets the requirements of this subsection (3.5) may request that the address of such individual included in any public records concerning that individual which are required to be made, maintained, or kept pursuant to the following sections be kept confidential:

(I) Sections 1-2-227 and 1-2-301, C.R.S.;

(II) (Deleted by amendment, L. 2000, p. 1337, § 1, effective May 30, 2000.)

(III) Section 24-6-202.

(b) (I) An individual may make the request of confidentiality allowed by this subsection (3.5) if such individual has reason to believe that such individual, or any member of such individual's immediate family who resides in the same household as such individual, will be exposed to criminal harassment as prohibited in section 18-9-111, C.R.S., or otherwise be in danger of bodily harm, if such individual's address is not kept confidential in accordance with this subsection (3.5).

(II) A request of confidentiality with respect to records described in subparagraph (I) of paragraph (a) of this subsection (3.5) shall be made in person in the office of the county clerk and recorder of the county where the individual making the request resides. Requests shall be made on application forms approved by the secretary of state, after consultation with county clerk and recorders. The application form shall provide space for the applicant to provide his or her name and address, date of birth, and any other identifying information determined by the secretary of state to be necessary to carry out the provisions of this subsection (3.5). In addition, an affirmation shall be printed on the form, in the area immediately above a line for the applicant's signature and the date, stating the following: "I swear or affirm, under penalty of perjury, that I have reason to believe that I, or a member of my immediate family who resides in my household, will be exposed to criminal harassment, or otherwise be in danger of bodily harm, if my address is not kept confidential." Immediately below the signature line, there shall be printed a notice, in a type that is larger than the other information contained on the form, that the applicant may be prosecuted for perjury in the second degree under section 18-8-503, C.R.S., if the applicant signs such affirmation and does not believe such affirmation to be true.

(III) The county clerk and recorder of each county shall provide an opportunity for any individual to make the request of confidentiality allowed by this subsection (3.5) in person at the time such individual makes application to the county clerk and recorder to register to vote or to make any change in such individual's registration, and at any other time during normal business hours of the office of the county clerk and recorder. The county clerk and recorder shall forward a copy of each completed application to the secretary of state for purposes of the records maintained by him or her pursuant to subparagraph (I) of paragraph (a) of this subsection (3.5). The county clerk and recorder shall collect a processing fee in the amount of five dollars of which amount two dollars and fifty cents shall be transmitted to the secretary of state for the purpose of offsetting the secretary of state's costs of processing applications forwarded to the secretary of state pursuant to this subparagraph (III). All processing fees received by the secretary of state pursuant to this subparagraph (III) shall be transmitted to the state treasurer, who shall credit the same to the department of state cash fund.

(IV) The secretary of state shall provide an opportunity for any individual to make the request of confidentiality allowed by paragraph (a) of this subsection (3.5), with respect to the records described in subparagraph (III) of paragraph (a) of this subsection (3.5). The secretary of state may charge a processing fee, not to exceed five dollars, for each such request. All processing fees collected by the secretary of state pursuant to this subparagraph (IV) or subparagraph (III) of this paragraph (b) shall be transmitted to the state treasurer, who shall credit the same to the department of state cash fund.

(V) Notwithstanding the amount specified for any fee in subparagraph (III) or (IV) of this paragraph (b), the secretary of state by rule or as otherwise provided by law may reduce the amount of one or more of the fees credited to the department of state cash fund if necessary pursuant to section 24-75-402 (3), to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the secretary of state by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4).

(c) The custodian of any records described in subsection (3.5)(a) of this section that concern an individual who has made a request of confidentiality pursuant to this subsection (3.5) and paid any required processing fee shall deny the right of inspection of the individual's address contained in such records on the ground that disclosure would be contrary to the public interest; except that the custodian shall allow the inspection of the records by the individual, by any person authorized in writing by that individual, and by any individual employed by one of the following entities who makes a request to the custodian to inspect the records and who provides evidence satisfactory to the custodian that the inspection is reasonably related to the authorized purpose of the employing entity:

(I) A criminal justice agency, as defined by section 24-72-302 (3);

(II) An agency of the United States, the state of Colorado, or of any political subdivision or authority thereof;

(III) A person required to obtain such individual's address in order to comply with federal or state law or regulations adopted pursuant thereto;

(IV) An insurance company which has a valid certificate of authority to transact insurance business in Colorado as required in section 10-3-105 (1), C.R.S.;

(V) A collection agency which has a valid license as required by section 5-16-115 (1);

(VI) A supervised lender licensed pursuant to section 5-1-301 (46), C.R.S.;

(VII) A bank as defined in section 11-101-401 (5), C.R.S., a trust company as defined in section 11-109-101 (11), C.R.S., a credit union as defined in section 11-30-101 (1), C.R.S., a domestic savings and loan association as defined in section 11-40-102 (5), C.R.S., a foreign savings and loan association as defined in section 11-40-102 (8), C.R.S., or a broker-dealer as defined in section 11-51-201 (2), C.R.S.;

(VIII) An attorney licensed to practice law in Colorado or his representative authorized in writing to inspect such records on behalf of the attorney;

(IX) A manufacturer of any vehicle required to be registered pursuant to the provisions of article 3 of title 42, C.R.S., or a designated agent of such manufacturer. Such inspection shall be allowed only for the purpose of identifying, locating, and notifying the registered owners of such vehicles in the event of a product recall or product advisory and may also be allowed for statistical purposes where such address is not disclosed by such manufacturer or designated agent. No person who obtains the address of an individual pursuant to this subparagraph (IX) shall disclose such information, except as necessary to accomplish said purposes.

(d) Notwithstanding any provisions of this subsection (3.5) to the contrary, any person who appears in person in the office of any custodian of records described in paragraph (a) of this subsection (3.5) and who presents documentary evidence satisfactory to the custodian that such person is a duly accredited representative of the news media may verify the address of an individual whose address is otherwise protected from inspection in accordance with this subsection (3.5). Such verification shall be limited to the custodian confirming or denying that the address of an individual as known to the representative of the news media is the address of the individual as shown by the records of the custodian.

(e) No person shall make any false statement in requesting any information pursuant to paragraph (a) or (b) of this subsection (3.5).

(f) Any request of confidentiality made pursuant to this subsection (3.5) shall be kept confidential and shall not be open to inspection as a public record unless a written release is executed by the person who made the request.

(g) Prior to the release of any information required to be kept confidential pursuant to this subsection (3.5), the custodian shall require the person requesting the information to produce a valid Colorado driver's license or identification card and written authorization from any entity authorized to receive information under this subsection (3.5). The custodian shall keep a record of the requesting person's name, address, and date of birth and shall make such information available to the individual requesting confidentiality under this subsection (3.5) or any person authorized by such individual.

(4) If the custodian denies access to any public record, the applicant may request a written statement of the grounds for the denial, which statement shall cite the law or regulation under which access is denied and shall be furnished forthwith to the applicant.

(5) (a) Except as provided in subsection (5.5) of this section, any person denied the right to inspect any record covered by this part 2 or who alleges a violation of section 24-72-203 (3.5) may apply to the district court of the district wherein the record is found for an order directing the custodian of such record to show cause why the custodian should not permit the inspection of such record; except that, at least fourteen days prior to filing an application with the district court, the person who has been denied the right to inspect the record shall file a written notice with the custodian who has denied the right to inspect the record informing the custodian that the person intends to file an application with the district court. During the fourteen-day period before the person may file an application with the district court under this subsection (5)(a), the custodian who has denied the right to inspect the record shall either meet in person or communicate on the telephone with the person who has been denied access to the record to determine if the dispute may be resolved without filing an application with the district court. The meeting may include recourse to any method of dispute resolution that is agreeable to both parties. Any common expense necessary to resolve the dispute must be apportioned equally between or among the parties unless the parties have agreed to a different method of allocating the costs between or among them. If the person who has been denied access to inspect a record states in the required written notice to the custodian that the person needs to pursue access to the record on an expedited basis, the person must provide such written notice, including a factual basis of the expedited need for the record, to the custodian at least three business days prior to the date on which the person files the application with the district court and, in such circumstances, no meeting to determine if the dispute may be resolved without filing an application with the district court is required.

(b) Hearing on the application described in subsection (5)(a) of this section must be held at the earliest practical time. Unless the court finds that the denial of the right of inspection was proper, it shall order the custodian to permit such inspection and shall award court costs and reasonable attorney fees to the prevailing applicant in an amount to be determined by the court; except that no court costs and attorney fees shall be awarded to a person who has filed a lawsuit against a state public body or local public body and who applies to the court for an order pursuant to subsection (5)(a) of this section for access to records of the state public body or local public body being sued if the court finds that the records being sought are related to the pending litigation and are discoverable pursuant to chapter 4 of the Colorado rules of civil procedure. In the event the court finds that the denial of the right of inspection was proper, the court shall award court costs and reasonable attorney fees to the custodian if the court finds that the action was frivolous, vexatious, or groundless.

(5.5) (a) Any person seeking access to the record of an executive session meeting of a state public body or a local public body recorded pursuant to section 24-6-402 (2)(d.5) shall, upon application to the district court for the district wherein the records are found, show grounds sufficient to support a reasonable belief that the state public body or local public body engaged in substantial discussion of any matters not enumerated in section 24-6-402 (3) or (4) or that the state public body or local public body adopted a proposed policy, position, resolution, rule, regulation, or formal action in the executive session in contravention of section 24-6-402 (3)(a) or (4). If the applicant fails to show grounds sufficient to support such reasonable belief, the court shall deny the application and, if the court finds that the application was frivolous, vexatious, or groundless, the court shall award court costs and attorney fees to the prevailing party. If an applicant shows grounds sufficient to support such reasonable belief, the applicant cannot be found to have brought a frivolous, vexatious, or groundless action, regardless of the outcome of the in camera review.

(b) (I) Upon finding that sufficient grounds exist to support a reasonable belief that the state public body or local public body engaged in substantial discussion of any matters not enumerated in section 24-6-402 (3) or (4) or that the state public body or local public body adopted a proposed policy, position, resolution, rule, regulation, or formal action in the executive session in contravention of section 24-6-402 (3)(a) or (4), the court shall conduct an in camera review of the record of the executive session to determine whether the state public body or local public body engaged in substantial discussion of any matters not enumerated in section 24-6-402 (3) or (4) or adopted a proposed policy, position, resolution, rule, regulation, or formal action in the executive session in contravention of section 24-6-402 (3)(a) or (4).

(II) If the court determines, based on the in camera review, that violations of the open meetings law occurred, the portion of the record of the executive session that reflects the substantial discussion of matters not enumerated in section 24-6-402 (3) or (4) or the adoption of a proposed policy, position, resolution, rule, regulation, or formal action shall be open to public inspection.

(6) (a) If, in the opinion of the official custodian of any public record, disclosure of the contents of said record would do substantial injury to the public interest, notwithstanding the fact that said record might otherwise be available to public inspection or if the official custodian is unable, in good faith, after exercising reasonable diligence, and after reasonable inquiry, to determine if disclosure of the public record is prohibited pursuant to this part 2, the official custodian may apply to the district court of the district in which such record is located for an order permitting him or her to restrict such disclosure or for the court to determine if disclosure is prohibited. Hearing on such application shall be held at the earliest practical time. In the case of a record that is otherwise available to public inspection pursuant to this part 2, after a hearing, the court may, upon a finding that disclosure would cause substantial injury to the public interest, issue an order authorizing the official custodian to restrict disclosure. In the case of a record that may be prohibited from disclosure pursuant to this part 2, after a hearing, the court may, upon a finding that disclosure of the record is prohibited, issue an order directing the official custodian not to disclose the record to the public. In an action brought pursuant to this paragraph (a), the burden of proof shall be upon the custodian. The person seeking permission to examine the record shall have notice of said hearing served upon him or her in the manner provided for service of process by the Colorado rules of civil procedure and shall have the right to appear and be heard. The attorney fees provision of subsection (5) of this section shall not apply in cases brought pursuant to this paragraph (a) by an official custodian who is unable to determine if disclosure of a public record is prohibited under this part 2 if the official custodian proves and the court finds that the custodian, in good faith, after exercising reasonable diligence, and after making reasonable inquiry, was unable to determine if disclosure of the public record was prohibited without a ruling by the court.

(b) In defense against an application for an order under subsection (5) of this section, the custodian may raise any issue that could have been raised by the custodian in an application under paragraph (a) of this subsection (6).

(7) (a) Except as permitted in paragraph (b) of this subsection (7), the department of revenue or an authorized agent of the department shall not allow a person, other than the person in interest, to inspect information contained in a driver's license application under section 42-2-107, C.R.S., a driver's license renewal application under section 42-2-118, C.R.S., a duplicate driver's license application under section 42-2-117, C.R.S., a commercial driver's license application under section 42-2-403, C.R.S., an identification card application under section 42-2-302, C.R.S., a motor vehicle title application under section 42-6-116, C.R.S., a motor vehicle registration application under section 42-3-113, C.R.S., or other official record or document maintained by the department under section 42-2-121, C.R.S.

(b) Notwithstanding subsection (7)(a) of this section, only upon obtaining a completed requester release form under section 42-1-206 (1)(b), the department may allow inspection of the information referred to in subsection (7)(a) of this section for the following uses:

(I) For use by any government agency, including any court or law enforcement agency, in carrying out its functions, or any private person or entity acting on behalf of a federal, state, or local agency in carrying out its functions;

(II) For use in connection with matters of motor vehicle or driver safety and theft; motor vehicle emissions; motor vehicle product alterations, recalls, or advisories; performance monitoring of motor vehicles, motor vehicle parts and dealers; motor vehicle market research activities, including survey research; and removal of non-owner records from the original owner records of motor vehicle manufacturers;

(III) For use in the normal course of business by a legitimate business or its agents, employees, or contractors, but only:

(A) To verify the accuracy of personal information submitted by the individual to the business or its agents, employees, or contractors; and

(B) If such information as so submitted is not correct or is no longer correct, to obtain the correct information, but only for the purposes of preventing fraud by, pursuing legal remedies against, or recovering on a debt or security interest against, the individual;

(IV) For use in connection with any civil, criminal, administrative, or arbitral proceeding in any federal, state, or local court or agency or before any self-regulatory body, including the service of process, investigation in anticipation of litigation, and the execution or enforcement of judgments and orders, or pursuant to an order of a federal, state, or local court;

(V) For use in research activities, and for use in producing statistical reports, so long as the personal information is not published, redisclosed, or used to contact the parties in interest;

(VI) For use by any insurer or insurance support organization, or by a self-insured entity, or its agents, employees, or contractors, in connection with claims investigation activities, antifraud activities, rating or underwriting;

(VII) For use in providing notice to the owners of towed or impounded vehicles;

(VIII) For use by any private investigator licensed pursuant to section 12-58.5-106, C.R.S., licensed private investigative agency, or licensed security service for any purpose permitted under this paragraph (b);

(IX) For use by an employer or its agent or insurer to obtain or verify information relating to a party in interest who is a holder of a commercial driver's license;

(X) For use in connection with the operation of private toll transportation facilities;

(XI) For any other use in response to requests for individual motor vehicle records if the department has obtained the express consent of the party in interest pursuant to section 42-2-121 (4), C.R.S.;

(XII) For bulk distribution for surveys, marketing or solicitations if the department has obtained the express consent of the party in interest pursuant to section 42-2-121 (4), C.R.S.;

(XIII) For use by any requester, if the requester demonstrates he or she has obtained the written consent of the party in interest;

(XIV) For any other use specifically authorized under the laws of the state, if such use is related to the operation of a motor vehicle or public safety; or

(XV) For use by the federally designated organ procurement organization for the purposes of creating and maintaining the organ and tissue donor registry authorized in section 15-19-220.

(c) (I) For purposes of this paragraph (c), "law" shall mean the federal "Driver's Privacy Protection Act of 1994", 18 U.S.C. sec. 2721 et seq., the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681 et seq., section 42-1-206, C.R.S., and this part 2.

(II) If the requester release form indicates that the requester will, in any manner, use, obtain, resell, or transfer the information contained in records, requested individually or in bulk, for any purpose prohibited by law, the department or agent shall deny inspection of any motor vehicle or driver record.

(III) In addition to completing the requester release form under section 42-1-206 (1)(b), C.R.S., and subject to the provisions of section 42-1-206 (3.7), C.R.S., the requester shall sign an affidavit of intended use under penalty of perjury that states that the requester shall not obtain, resell, transfer, or use the information in any manner prohibited by law. The department or the department 's authorized agent shall deny inspection of any motor vehicle or driver record to any person, other than a person in interest as defined in section 24-72-202 (4), or a federal, state, or local government agency carrying out its official functions, who has not signed and returned the affidavit of intended use.

(d) Notwithstanding paragraph (b) of this subsection (7), the department of revenue or an authorized agent of the department shall allow inspection of records maintained by the department pursuant to section 42-2-121.5, C.R.S., only by the person in interest or by an officer of a law enforcement or public safety agency in accordance with section 42-2-121.5 (3), C.R.S.

(8) (a) A designated election official shall not allow a person, other than the person in interest, to inspect the election records of any person that contain the original signature, social security number, month of birth, day of the month of birth, or identification of that person, including electronic, digital, or scanned images of a person's original signature, social security number, month of birth, day of the month of birth, or identification.

(b) Nothing in paragraph (a) of this subsection (8) shall be construed to prohibit a designated election official from:

(I) Making such election records available to any law enforcement agency or district attorney of this state in connection with the investigation or prosecution of an election offense specified in article 13 of title 1, C.R.S.;

(II) Making such election records available to employees of or election judges appointed by the designated election official as necessary for those employees or election judges to carry out the duties and responsibilities connected with the conduct of any election; and

(III) Preparing a registration list and making the list available for distribution or sale to or inspection by any person.

(c) For purposes of this subsection (8):

(I) "Designated election official" shall have the same meaning as set forth in section 1-1-104 (8), C.R.S.

(II) "Election records" shall have the same meaning as set forth in section 1-1-104 (11), C.R.S., and shall include a voter registration application.

(III) "Identification" shall have the same meaning as set forth in section 1-1-104 (19.5), C.R.S.

(IV) "Registration list" shall have the same meaning as set forth in section 1-1-104 (37), C.R.S.



§ 24-72-204.5. Adoption of electronic mail policy

(1) On or before July 1, 1997, the state or any agency, institution, or political subdivision thereof that operates or maintains an electronic mail communications system shall adopt a written policy on any monitoring of electronic mail communications and the circumstances under which it will be conducted.

(2) The policy shall include a statement that correspondence of the employee in the form of electronic mail may be a public record under the public records law and may be subject to public inspection under section 24-72-203.



§ 24-72-205. Copy, printout, or photograph of a public record - imposition of research and retrieval fee

(1) (a) In all cases in which a person has the right to inspect a public record, the person may request a copy, printout, or photograph of the record. The custodian shall furnish a copy, printout, or photograph and may charge a fee determined in accordance with subsection (5) of this section; except that, when the custodian is the secretary of state, fees shall be determined and collected pursuant to section 24-21-104 (3), and when the custodian is the executive director of the department of personnel, fees shall be determined and collected pursuant to section 24-80-102 (10). Where the fee for a certified copy or other copy, printout, or photograph of a record is specifically prescribed by law, the specific fee shall apply.

(b) Upon request for records transmission by a person seeking a copy of any public record, the custodian shall transmit a copy of the record by United States mail, other delivery service, facsimile, or electronic mail. No transmission fees may be charged to the record requester for transmitting public records via electronic mail. Within the period specified in section 24-72-203 (3)(a), the custodian shall notify the record requester that a copy of the record is available but will only be sent to the requester once the custodian either receives payment or makes arrangements for receiving payment for all costs associated with records transmission and for all other fees lawfully allowed, unless recovery of all or any portion of such costs or fees has been waived by the custodian. Upon either receiving such payment or making arrangements to receive such payment at a later date, the custodian shall send the record to the requester as soon as practicable but no more than three business days after receipt of, or making arrangements to receive, such payment.

(2) If the custodian does not have facilities for making a copy, printout, or photograph of a record that a person has the right to inspect, the person shall be granted access to the record for the purpose of making a copy, printout, or photograph. The copy, printout, or photograph shall be made while the record is in the possession, custody, and control of the custodian thereof and shall be subject to the supervision of the custodian. When practical, the copy, printout, or photograph shall be made in the place where the record is kept, but if it is impractical to do so, the custodian may allow arrangements to be made for the copy, printout, or photograph to be made at other facilities. If other facilities are necessary, the cost of providing them shall be paid by the person desiring a copy, printout, or photograph of the record. The custodian may establish a reasonable schedule of times for making a copy, printout, or photograph and may charge the same fee for the services rendered in supervising the copying, printing out, or photographing as the custodian may charge for furnishing a copy, printout, or photograph under subsection (5) of this section.

(3) If, in response to a specific request, the state or any of its agencies, institutions, or political subdivisions has performed a manipulation of data so as to generate a record in a form not used by the state or by said agency, institution, or political subdivision, a reasonable fee may be charged to the person making the request. Such fee shall not exceed the actual cost of manipulating the said data and generating the said record in accordance with the request. Persons making subsequent requests for the same or similar records may be charged a fee not in excess of the original fee.

(4) If the public record is a result of computer output other than word processing, the fee for a copy, printout, or photograph thereof may be based on recovery of the actual incremental costs of providing the electronic services and products together with a reasonable portion of the costs associated with building and maintaining the information system. Such fee may be reduced or waived by the custodian if the electronic services and products are to be used for a public purpose, including public agency program support, nonprofit activities, journalism, and academic research. Fee reductions and waivers shall be uniformly applied among persons who are similarly situated.

(5) (a) A custodian may charge a fee not to exceed twenty-five cents per standard page for a copy of a public record or a fee not to exceed the actual cost of providing a copy, printout, or photograph of a public record in a format other than a standard page.

(b) Notwithstanding paragraph (a) of this subsection (5), an institution, as defined in section 24-72-202 (1.5), that is the custodian of scholastic achievement data on an individual person may charge a reasonable fee for a certified transcript of the data.

(6) (a) A custodian may impose a fee in response to a request for the research and retrieval of public records only if the custodian has, prior to the date of receiving the request, either posted on the custodian's website or otherwise published a written policy that specifies the applicable conditions concerning the research and retrieval of public records by the custodian, including the amount of any current fee. Under any such policy, the custodian shall not impose a charge for the first hour of time expended in connection with the research and retrieval of public records. After the first hour of time has been expended, the custodian may charge a fee for the research and retrieval of public records that shall not exceed thirty dollars per hour.

(b) On July 1, 2019, and by July 1 of every five-year period thereafter, the director of research of the legislative council appointed pursuant to section 2-3-304 (1), C.R.S., shall adjust the maximum hourly fee specified in paragraph (a) of this subsection (6) in accordance with the percentage change over the period in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index. The director of research shall post the adjusted maximum hourly fee on the website of the general assembly.



§ 24-72-205.5. Public inspection of ballots - stay period - recounts - rules governing public inspection of ballots - legislative declaration - definitions

(1) (a) By enacting this section, the general assembly intends to permit the inspection of ballots under the conditions specified in this section and to protect the integrity of the election process while protecting voter privacy and preserving secrecy in voting in accordance with the provisions of section 8 of article VII of the state constitution.

(b) In order to facilitate and ensure a consistent application of the provisions of this section across the state, the matters addressed in this section are matters of statewide concern.

(2) As used in this section, unless the context otherwise requires:

(a) "Ballot" means a ballot voted by any acceptable, applicable, or legal method that is in the custody of an election official. "Ballot" includes any digital image or electronic representation of votes cast.

(b) "Designated election official" has the same meaning as set forth in section 1-1-104 (8), C.R.S.

(c) "Interested party" means:

(I) Any candidate who was in an election contest that is the subject of a recount or the political party or political organization as defined in section 1-1-104 (24), C.R.S., of such candidate;

(II) Any petition representative identified pursuant to section 1-40-113 or 31-11-106 (2), C.R.S., as applicable, in connection with a ballot issue or ballot question that is the subject of the recount;

(III) The governing body that referred a ballot question or ballot issue to the electorate that is the subject of the recount; or

(IV) The agent of an issue committee that is required to report contributions pursuant to the "Fair Campaign Practices Act", article 45 of title 1, C.R.S., that either supported or opposed a ballot question or ballot issue that is the subject of the recount.

(3) (a) Except as otherwise provided in paragraph (b) of this subsection (3), the designated election official shall not fulfill a request under this part 2 for the public inspection of ballots during the period commencing with the forty-fifth day preceding election day and concluding with the date either by which the designated election official is required to certify an official abstract of votes cast for the applicable candidate contest or ballot issue or ballot question pursuant to section 1-10-102 or 31-10-1205 (1), C.R.S., as applicable, or by which any recount conducted in accordance with article 10.5 of title 1, C.R.S., or section 31-10-1207, C.R.S., is completed, as applicable, whichever date is later. The denial of public inspection of ballots authorized pursuant to this paragraph (a) shall also apply to any internal batch reports generated by a designated election official for the specific purpose of auditing ballots received in the course of conducting an election.

(b) Notwithstanding any other provision of this section, the denial of public inspection of ballots authorized pursuant to paragraph (a) of this subsection (3) shall apply to a recount that is conducted in accordance with the provisions of article 10.5 of title 1, C.R.S., or section 31-10-1207, C.R.S., as applicable; except that, during the period described in paragraph (a) of this subsection (3), an interested party may inspect and request copies of ballots in connection with such recount without having to obtain a court order granting such inspection. In connection with an inspection by an interested party as authorized by this paragraph (b), an interested party may witness the handling of ballots involved in the recount to verify that the recount is being conducted in a fair, impartial, and uniform manner so as to determine that all ballots that have been cast are accurately interpreted and counted; except that an interested party is not permitted to handle the original ballots. Except as specified in this paragraph (b), nothing in this section shall be construed to prohibit an interested party from requesting copies of ballots in connection with a recount, to affect the conduct of a recount, or to affect the rights of an interested party in connection with a recount.

(c) Notwithstanding any other provision of this section, nothing in this section shall be construed to restrict the public inspection of election records as defined in section 1-1-104 (11), C.R.S.; except that, for purposes of this section, election records shall not include ballots.

(4) (a) In accordance with the provisions of section 24-72-203 (1)(a) and in addition to any other requirements that are applicable to a person requesting the inspection of public records under this part 2, prior to and later than the stay period described in paragraph (a) of subsection (3) of this section, ballots shall be available for inspection by the public in accordance with the requirements of this part 2.

(b) In connection with the public inspection of the ballots to which this section pertains:

(I) The original ballots shall at all times remain in the custody of the designated election official or his or her designee. In the discretion of the designated election official or his or her designee, and subject to the provisions of paragraph (a) of this subsection (4) and this part 2, the designated election official or his or her designee shall determine the manner in which such ballots may be viewed by the public.

(II) The designated election official or his or her designee shall cover or redact, based upon the most practical means available, any markings or message on a ballot that may identify the particular elector who cast the ballot before the ballot may be made available for public inspection;

(III) To protect the privacy of particular electors, any ballots cast by electors within groups of discrete individuals who are more susceptible of being personally identified, such as military and overseas electors, shall be made available for public inspection only to the extent such ballots may be duplicated without identifying elector information. Insofar as such ballots are not able to be duplicated without identifying elector information, they are not available for public inspection. Notwithstanding any other provision of this section, no ballot, or any portion thereof, may be made available for inspection where the ballot, or any requested portion thereof, is identical in printed form, considering a combination of the election contests at issue and precinct coding, to only nine or fewer ballots, or comparable portions thereof, among all ballots used in the same election. However, any such ballot, or any requested portion thereof, that is identical in printed form to ten or more ballots, or comparable portions thereof, used in the same election may be inspected.

(IV) To protect the privacy of particular electors, ballots made available for inspection may be presented in random order selected by the designated election official or his or her designee;

(V) For the purpose of minimizing the costs of making ballots available for public inspection, the person seeking the inspection may indicate the candidate contest, ballot issue, or ballot question for which the person seeks to inspect the ballots; and

(VI) Any actual costs incurred by the office of the designated election official in making the ballots available for inspection in accordance with the requirements of this section may be charged to the person requesting inspection of the ballots. If the designated election official selects a person other than an employee of his or her office to conduct the duties required by this section, the actual costs to be charged the person seeking inspection shall not exceed the actual costs that would have been incurred if the work involved in complying with the requirements of this section was completed by an employee of the designated election official.

(5) Notwithstanding any other provision of this section, nothing in this section affects either the rights of a watcher set forth in the provisions of titles 1 and 31, C.R.S., or the operation of a canvass board in accordance with the provisions of articles 1 to 13 of title 1, C.R.S.






Part 3 - Criminal Justice Records

§ 24-72-301. Legislative declaration

(1) The general assembly hereby finds and declares that the maintenance, access and dissemination, completeness, accuracy, and sealing of criminal justice records are matters of statewide concern and that, in defining and regulating those areas, only statewide standards in a state statute are workable.

(2) It is further declared to be the public policy of this state that criminal justice agencies shall maintain records of official actions, as defined in this part 3, and that such records shall be open to inspection by any person and to challenge by any person in interest, as provided in this part 3, and that all other records of criminal justice agencies in this state may be open for inspection as provided in this part 3 or as otherwise specifically provided by law.



§ 24-72-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Arrest and criminal records information" means information reporting the arrest, indictment, or other formal filing of criminal charges against a person; the identity of the criminal justice agency taking such official action relative to an accused person; the date and place that such official action was taken relative to an accused person; the name, birth date, last-known address, and sex of an accused person; the nature of the charges brought or the offenses alleged against an accused person; and one or more dispositions relating to the charges brought against an accused person.

(2) "Basic identification information" means the name, place and date of birth, last-known address, social security number, occupation and address of employment, physical description, photograph, handwritten signature, sex, fingerprints, and any known aliases of any person.

(3) "Criminal justice agency" means any court with criminal jurisdiction and any agency of the state, including but not limited to the department of education, or any agency of any county, city and county, home rule city and county, home rule city or county, city, town, territorial charter city, governing boards of institutions of higher education, school district, special district, judicial district, or law enforcement authority that performs any activity directly relating to the detection or investigation of crime; the apprehension, pretrial release, posttrial release, prosecution, correctional supervision, rehabilitation, evaluation, or treatment of accused persons or criminal offenders; or criminal identification activities or the collection, storage, or dissemination of arrest and criminal records information.

(4) "Criminal justice records" means all books, papers, cards, photographs, tapes, recordings, or other documentary materials, regardless of form or characteristics, that are made, maintained, or kept by any criminal justice agency in the state for use in the exercise of functions required or authorized by law or administrative rule, including but not limited to the results of chemical biological substance testing to determine genetic markers conducted pursuant to sections 16-11-102.4 and 16-23-104, C.R.S.

(5) "Custodian" means the official custodian or any authorized person having personal custody and control of the criminal justice records in question.

(6) "Disposition" means a decision not to file criminal charges after arrest; the conclusion of criminal proceedings, including conviction, acquittal, or acquittal by reason of insanity; the dismissal, abandonment, or indefinite postponement of criminal proceedings; formal diversion from prosecution; sentencing, correctional supervision, and release from correctional supervision, including terms and conditions thereof; outcome of appellate review of criminal proceedings; or executive clemency.

(7) "Official action" means an arrest; indictment; charging by information; disposition; pretrial or posttrial release from custody; judicial determination of mental or physical condition; decision to grant, order, or terminate probation, parole, or participation in correctional or rehabilitative programs; and any decision to formally discipline, reclassify, or relocate any person under criminal sentence.

(8) "Official custodian" means any officer or employee of the state or any agency, institution, or political subdivision thereof who is responsible for the maintenance, care, and keeping of criminal justice records, regardless of whether such records are in his actual personal custody and control.

(9) "Person" means any natural person, corporation, limited liability company, partnership, firm, or association.

(10) "Person in interest" means the person who is the primary subject of a criminal justice record or any representative designated by said person by power of attorney or notarized authorization; except that, if the subject of the record is under legal disability, "person in interest" means and includes his parents or duly appointed legal representative.

(11) "Private custodian" means a private entity that has custody of the criminal justice records in question and is in the business of providing the information to others.



§ 24-72-303. Records of official actions required - open to inspection

(1) Each official action as defined in this part 3 shall be recorded by the particular criminal justice agency taking the official action. Such records of official actions shall be maintained by the particular criminal justice agency which took the action and shall be open for inspection by any person at reasonable times, except as provided in this part 3 or as otherwise provided by law. The official custodian of any records of official actions may make such rules and regulations with reference to the inspection of such records as are reasonably necessary for the protection of such records and the prevention of unnecessary interference with the regular discharge of the duties of the custodian or his office.

(2) If the requested record of official action of a criminal justice agency is not in the custody or control of the person to whom application is made, such person shall forthwith notify the applicant of this fact in writing, if requested by the applicant. In such notification, he shall state, in detail to the best of his knowledge and belief, the agency which has custody or control of the record in question.

(3) If the requested record of official action of a criminal justice agency is in the custody and control of the person to whom application is made but is in active use or in storage and therefore not available at the time an applicant asks to examine it, the custodian shall forthwith notify the applicant of this fact in writing, if requested by the applicant. If requested by the applicant, the custodian shall set a date and hour within three working days at which time the record will be available for inspection.



§ 24-72-304. Inspection of criminal justice records

(1) Except for records of official actions which must be maintained and released pursuant to this part 3, all criminal justice records, at the discretion of the official custodian, may be open for inspection by any person at reasonable times, except as otherwise provided by law, and the official custodian of any such records may make such rules and regulations with reference to the inspection of such records as are reasonably necessary for the protection of such records and the prevention of unnecessary interference with the regular discharge of the duties of the custodian or his office.

(2) If the requested criminal justice records are not in the custody or control of the person to whom application is made, such person shall forthwith notify the applicant of this fact in writing, if requested by the applicant. In such notification, he shall state, in detail to the best of his knowledge and belief, the reason for the absence of the records from his custody or control, their location, and what person then has custody or control of the records.

(3) If the requested records are not in the custody and control of the criminal justice agency to which the request is directed but are in the custody and control of a central repository for criminal justice records pursuant to law, the criminal justice agency to which the request is directed shall forward the request to the central repository. If such a request is to be forwarded to the central repository, the criminal justice agency receiving the request shall do so forthwith and shall so advise the applicant forthwith. The central repository shall forthwith reply directly to the applicant.

(4) (a) The name and any other information that would identify any victim of sexual assault or of alleged sexual assault or attempted sexual assault or alleged attempted sexual assault shall be deleted from any criminal justice record prior to the release of such record to any individual or agency other than a criminal justice agency when such record bears the notation "SEXUAL ASSAULT" prescribed by this subsection (4).

(b) (I) A criminal justice agency or custodian of criminal justice records shall make the notation "SEXUAL ASSAULT" on any record of official action and on the file containing such record when the official action is related to the commission or the alleged commission of any of the following offenses:

(A) Sexual assault under section 18-3-402, C.R.S., or sexual assault in the first degree under section 18-3-402, C.R.S., as it existed prior to July 1, 2000;

(B) Sexual assault in the second degree under section 18-3-403, C.R.S., as it existed prior to July 1, 2000;

(C) Unlawful sexual contact under section 18-3-404, C.R.S., or sexual assault in the third degree under section 18-3-404, C.R.S., as it existed prior to July 1, 2000;

(D) Sexual assault on a child under section 18-3-405, C.R.S.;

(E) Sexual assault on a child by one in a position of trust under section 18-3-405.3, C.R.S.;

(F) Sexual assault on a client by a psychotherapist under section 18-3-405.5, C.R.S.;

(G) Incest under section 18-6-301, C.R.S.;

(H) Aggravated incest under section 18-6-302, C.R.S.; or

(I) An attempt to commit any of the offenses listed in sub-subparagraphs (A) to (H) of this subparagraph (I).

(II) The notation required pursuant to subparagraph (I) of this paragraph (b) shall be made when:

(A) Any record or file or both of official action is prepared relating to the commission or alleged commission of an offense enumerated in subparagraph (I) of this paragraph (b); or

(B) The name of any victim of the commission or alleged commission of any offense enumerated in subparagraph (I) of this paragraph (b) for which official action was taken appears on the criminal information or indictment.

(c) A criminal justice agency or custodian of criminal justice records shall make the notation "SEXUAL ASSAULT" on any record of official action and on the file containing such record when:

(I) Any employee of the court, officer of the court, or judicial officer notifies such agency or custodian of the name of any victim of the commission or alleged commission of any offense enumerated in subparagraph (I) of paragraph (b) of this subsection (4) when such victim's name is disclosed to or obtained by such employee or officer during the course of proceedings related to such official action; or

(II) Such record or file contains the name of a victim of the commission or alleged commission of any such offense and the victim requests the custodian of criminal justice records to make such a notation.

(d) The provisions of this subsection (4) shall not apply to the sharing of information by a state institution of higher education police department to authorized university administrators pursuant to section 23-5-141, C.R.S.

(4.5) (a) The name and any other information that would identify any child victim of offenses, alleged offenses, attempted offenses, or allegedly attempted offenses identified in paragraph (b) of this subsection (4.5) or under paragraph (c) of this subsection (4.5) shall be deleted from any criminal justice record prior to the release of such record to any individual or agency other than a criminal justice agency or the named victim or victim's designee, when such record bears the notation "CHILD VICTIM" required by this subsection (4.5).

(b) A criminal justice agency or custodian of criminal justice records shall make the notation "CHILD VICTIM" on any record of official action and on the file containing such record when the official action is related to the commission or the alleged commission of any of the offenses in the following statutes:

(I) Part 4 of article 6 of title 18, C.R.S.;

(II) Internet sexual exploitation of a child under section 18-3-405.4, C.R.S.;

(III) Enticement of a child under section 18-3-305, C.R.S.;

(IV) Internet luring of a child under section 18-3-306, C.R.S.;

(V) Soliciting for child prostitution under section 18-7-402, C.R.S.;

(VI) Pandering of a child under section 18-7-403, C.R.S.;

(VII) Procurement of a child under section 18-7-403.5, C.R.S.;

(VIII) Keeping a place of child prostitution under section 18-7-404, C.R.S.;

(IX) Pimping of a child under section 18-7-405, C.R.S.;

(X) Inducement of child prostitution under section 18-7-405.5, C.R.S.;

(XI) Patronizing a prostituted child under section 18-7-406, C.R.S.;

(XII) Human trafficking of a minor for involuntary servitude under section 18-3-503, C.R.S.;

(XIII) Human trafficking of a minor for sexual servitude under section 18-3-504 (2), C.R.S.; and

(XIV) An attempt to commit any of the offenses listed in subparagraphs (I) to (XIII) of this paragraph (b).

(c) A criminal justice agency or custodian of criminal justice records shall make the notation "CHILD VICTIM" on any record of official action and on the file containing such record when the official action involves a child victim when:

(I) Any employee of the court, officer of the court, or judicial officer notifies such agency or custodian of the name of a child victim when such a name is disclosed to or obtained by such employee or officer during the course of proceedings related to such official action; or

(II) The record or file contains the name of a child victim and the child victim or the child's legal guardian requests the custodian of the criminal justice record to make such a notation.

(d) The provisions of this subsection (4.5) shall not apply to the sharing of information between:

(I) Criminal justice agencies, school districts, state institution of higher education police departments and authorized university administrators pursuant to section 23-5-141, C.R.S., assessment centers for children as defined in section 19-1-103 (10.5), C.R.S., or social services agencies as authorized by section 22-32-109.1 (3), C.R.S.;

(II) Public schools and school districts for the purposes of suspension, expulsion, and reenrollment determinations pursuant to sections 22-33-105 (5)(a), 22-33-106 (1.2) and (4)(a), and 19-1-303, C.R.S.; and

(III) The office of the child protection ombudsman, the office of the child's representative, the office of the respondent parents' counsel, child fatality review teams as defined in sections 25-20.5-404, 25-20.5-406, and 26-1-139, C.R.S., and state or county departments of human or social services in the exercise of their duties.

(5) Nothing in this section shall be construed to limit the discretion of the district attorney to authorize a crime victim, as defined in section 24-4.1-302 (5), or a member of the victim's immediate family, as defined in section 24-4.1-302 (6), to view all or a portion of the presentence report of the probation department.



§ 24-72-305. Allowance or denial of inspection - grounds - procedure - appeal

(1) The custodian of criminal justice records may allow any person to inspect such records or any portion thereof except on the basis of any one of the following grounds or as provided in subsection (5) of this section:

(a) Such inspection would be contrary to any state statute;

(b) Such inspection is prohibited by rules promulgated by the supreme court or by the order of any court.

(1.5) On the ground that disclosure would be contrary to the public interest, the custodian of criminal justice records shall deny access to the results of chemical biological substance testing to determine the genetic markers conducted pursuant to sections 16-11-102.4 and 16-23-104, C.R.S.

(2) to (4) Repealed.

(5) On the ground that disclosure would be contrary to the public interest, and unless otherwise provided by law, the custodian may deny access to records of investigations conducted by or of intelligence information or security procedures of any sheriff, district attorney, or police department or any criminal justice investigatory files compiled for any other law enforcement purpose.

(6) If the custodian denies access to any criminal justice record, the applicant may request a written statement of the grounds for the denial, which statement shall be provided to the applicant within seventy-two hours, shall cite the law or regulation under which access is denied or the general nature of the public interest to be protected by the denial, and shall be furnished forthwith to the applicant.

(7) Any person denied access to inspect any criminal justice record covered by this part 3 may apply to the district court of the district wherein the record is found for an order directing the custodian of such record to show cause why said custodian should not permit the inspection of such record. A hearing on such application shall be held at the earliest practical time. Unless the court finds that the denial of inspection was proper, it shall order the custodian to permit such inspection and, upon a finding that the denial was arbitrary or capricious, it may order the custodian to pay the applicant's court costs and attorney fees in an amount to be determined by the court. Upon a finding that the denial of inspection of a record of an official action was arbitrary or capricious, the court may also order the custodian personally to pay to the applicant a penalty in an amount not to exceed twenty-five dollars for each day that access was improperly denied.

(8) The allowance or denial of the right to inspect criminal justice records that contain specialized details of security arrangements or investigations shall be governed by section 24-72-204 (2)(a)(VIII).



§ 24-72-305.3. Private access to criminal history records of volunteers and employees of charitable organizations

(1) (Deleted by amendment, L. 2001, p. 1233, § 1, effective June 5, 2001.)

(2) (a) As used in this subsection (2):

(I) "Authorized agency" means a division or office of a state designated by a state to report, receive, or disseminate information under the "Volunteers for Children Act", contained in Public Law 105-251, as amended.

(II) "Bureau" means the Colorado bureau of investigation created in section 24-33.5-401.

(III) "Care" means the provision of care, treatment, education, training, instruction, supervision, or recreation to children, the elderly, or individuals with disabilities.

(IV) "Convicted" means a conviction by a jury or by a court and shall also include a deferred judgment and sentence agreement, a deferred prosecution agreement, a deferred adjudication agreement, an adjudication, and a plea of guilty or nolo contendere.

(V) (Deleted by amendment, L. 2001, p. 1233, § 1, effective June 5, 2001.)

(V.2) "The elderly" means persons sixty years of age or older receiving care.

(V.5) "Individuals with disabilities" means persons with a mental or physical impairment who require assistance to perform one or more daily living tasks.

(VI) "Provider" shall have the same meaning as set forth in 42 U.S.C. sec. 5119c and includes an owner of, an employee of, an applicant seeking employment with, or a volunteer with a qualified entity.

(VII) "Qualified entity" means a business or organization, whether public, private, for-profit, not-for-profit, or voluntary, that provides care or care placement services, including a business or organization that licenses or certifies others to provide care or care placement services.

(b) For the purpose of implementing the provisions of the "Volunteers for Children Act", contained in Public Law 105-251, as amended, on and after July 1, 2000, each qualified entity in the state may contact an authorized agency for the purpose of determining whether a provider has been convicted of, or is under pending indictment for, a crime that bears upon the provider's fitness to have responsibility for the safety and well-being of children, the elderly, or individuals with disabilities. Such crimes shall include, but need not be limited to:

(I) Felony child abuse, as specified in section 18-6-401, C.R.S.;

(II) A crime of violence, as defined in section 18-1.3-406, C.R.S.;

(III) Any felony offenses involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(IV) Any felony, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.;

(V) Any felony offense in any other state, the elements of which are substantially similar to the elements of any one of the offenses described in subparagraphs (I) to (IV) of this paragraph (b).

(c) (I) For purposes of this subsection (2), the bureau shall be designated an authorized agency. The executive director of the department of public safety shall identify by rule, consistent with applicable federal and state law, those entities that may serve as qualified entities. In addition, the director of the department of public safety may promulgate all reasonable and necessary rules to implement this subsection (2).

(II) For purposes of this subsection (2):

(A) The department of human services, created in section 24-1-120, may serve as an authorized agency for those qualified entities that are regulated by the said department. The state board of human services shall identify by rule, consistent with applicable federal and state law, those entities that may serve as qualified entities. In addition, the state board of human services may promulgate all reasonable and necessary rules to implement this subsection (2).

(B) The department of public health and environment, created in section 24-1-119, may serve as an authorized agency for those qualified entities that are regulated by said department. The state board of health shall identify by rule, consistent with applicable federal and state law, those entities that may serve as qualified entities. In addition, the state board of health may promulgate all reasonable and necessary rules to implement this subsection (2).

(C) The department of education, created in section 24-1-115, may serve as an authorized agency for those qualified entities that are regulated by said department. The state board of education shall identify by rule, consistent with applicable federal and state law, those entities that may serve as qualified entities. In addition, the state board of education may promulgate all reasonable and necessary rules to implement this subsection (2).

(d) Any authorized agency reporting, receiving, or disseminating criminal history record information pursuant to this subsection (2) shall request such information only through the bureau. The bureau, in responding to such request, shall access records that are maintained by or within this state and any other state or territory of the United States, any other nation, or any agency or subdivision of the United States including, but not limited to, the federal bureau of investigation in the United States department of justice.



§ 24-72-305.4. Governmental access to criminal history records of applicants in regulated professions or occupations

(1) Any division, board, commission, or person responsible for the licensing, certification, or registration functions for any governmental entity, in addition to any other authority conferred by law, may use fingerprints to access, for comparison purposes, arrest history records of:

(a) Any applicant for licensure, registration, or certification to practice a profession or occupation;

(b) Any licensee, registrant, or person certified to practice a profession or occupation;

(c) Any prospective employee or any employee of a licensee, registrant, or person certified to practice an occupation or profession.

(2) The persons or entities authorized to access arrest history records pursuant to subsection (1) of this section may access records that are maintained by or within this state through the Colorado bureau of investigation.

(3) For the purposes of this section, "governmental entity" means the state and any of its political subdivisions, including entities governed by home rule charters, and any agency or institution of the state or any of its political subdivisions.



§ 24-72-305.5. Access to records - denial by custodian - use of records to obtain information for solicitation - definitions

(1) Records of official actions and criminal justice records and the names, addresses, telephone numbers, and other information in such records shall not be used by any person for the purpose of soliciting business for pecuniary gain. The official custodian shall deny any person access to records of official actions and criminal justice records unless such person signs a statement which affirms that such records shall not be used for the direct solicitation of business for pecuniary gain.

(2) (a) It is unlawful for a person to obtain a copy of a booking photograph in any format knowing:

(I) The booking photograph will be placed in a publication or posted to a website; and

(II) Removal of the booking photograph from the publication or website requires the payment of a fee or other exchange for pecuniary gain.

(b) A person who requests a copy of one or more booking photographs from an official custodian shall, at the time of making the request, submit the statement required by subsection (1) of this section; except that a custodian may allow a person who anticipates making multiple requests for booking photographs to submit the required statement once for all booking photographs requested during a specified period of time not to exceed one year. By signing the statement, the person is affirming that any booking photograph obtained from the custodian will not be placed in a publication or posted to a website that requires the payment of a fee or other exchange for pecuniary gain in order to remove or delete the booking photograph from the publication or website.

(c) Notwithstanding the provisions of section 24-72-309, a person who violates a provision of paragraph (a) of this subsection (2) or who submits a false statement pursuant to paragraph (b) of this subsection (2) commits an unclassified misdemeanor and shall be punished by a fine of up to one thousand dollars.

(d) As used in this subsection (2), unless the context otherwise requires, "booking photograph" means a photograph or other image of a person taken by a criminal justice agency at the time that a person is arrested or detained by a criminal justice agency and prior to conviction.



§ 24-72-305.6. County clerk and recorder access to criminal history records of election judges and employees - rules

(1) A county clerk and recorder shall request the criminal history records from the public website maintained by the Colorado bureau of investigation for all full-time, part-time, permanent, and contract employees of the county who staff a counting center and who have any access to electromechanical voting systems or electronic vote tabulating equipment. The county clerk and recorder shall request the records not less than once each calendar year prior to the first election of the year.

(2) A county clerk and recorder may request, in his or her discretion, the criminal history records from the public website maintained by the Colorado bureau of investigation for an election judge serving in the county. The secretary of state may, by rule promulgated in accordance with article 4 of this title, require that certain duties may be performed only by those election judges for whom a county clerk and recorder has requested criminal history records pursuant to this subsection (2). Such duties may include accessing the statewide voter registration system established pursuant to section 1-2-301, C.R.S.

(3) A county clerk and recorder authorized to access criminal history records pursuant to this section may access records that are maintained by or within this state directly through the public website maintained by the Colorado bureau of investigation. A county clerk and recorder that does not have access or authorization to use a credit card for conducting business on behalf of the county in which the clerk and recorder serves may request that the county sheriff for the county access the criminal records from the public website maintained by the Colorado bureau of investigation. Criminal records shall not be accessed pursuant to this section directly from the Colorado criminal justice computer system or the national criminal justice computer system.



§ 24-72-306. Copies, printouts, or photographs of criminal justice records - fees authorized

(1) Criminal justice agencies may assess reasonable fees, not to exceed actual costs, including but not limited to personnel and equipment, for the search, retrieval, and redaction of criminal justice records requested pursuant to this part 3 and may waive fees at their discretion. In addition, criminal justice agencies may charge a fee not to exceed twenty-five cents per standard page for a copy of a criminal justice record or a fee not to exceed the actual cost of providing a copy, printout, or photograph of a criminal justice record in a format other than a standard page. Where fees for certified copies or other copies, printouts, or photographs of criminal justice records are specifically prescribed by law, such specific fees shall apply. Where the criminal justice agency is an agency or department of any county or municipality, the amount of such fees shall be established by the governing body of the county or municipality in accordance with this subsection (1).

(2) If the custodian does not have facilities for making copies, printouts, or photographs of records which the applicant has the right to inspect, the applicant shall be granted access to the records for the purpose of making copies, printouts, or photographs. The copies, printouts, or photographs shall be made while the records are in the possession, custody, and control of the custodian thereof and shall be subject to the supervision of such custodian. When practical, they shall be made in the place where the records are kept, but, if it is impractical to do so, the custodian may allow other arrangements to be made for this purpose. If other facilities are necessary, the cost of providing them shall be paid by the person desiring a copy, printout, or photograph of the records. The official custodian may establish a reasonable schedule of times for making copies, printouts, or photographs and may charge the same fee for the services rendered by him or his deputy in supervising the copying, printing out, or photographing as he may charge for furnishing copies under subsection (1) of this section.

(3) The provisions of this section shall not apply to discovery materials that a criminal justice agency is required to provide in a criminal case pursuant to rule 16 of the Colorado rules of criminal procedure.



§ 24-72-307. Challenge to accuracy and completeness - appeals

(1) Any person in interest who is provided access to any criminal justice records pursuant to this part 3 shall have the right to challenge the accuracy and completeness of records to which he has been given access, insofar as they pertain to him, and to request that said records be corrected.

(2) If the custodian refuses to make the requested correction, the person in interest may request a written statement of the grounds for the refusal, which statement shall be furnished forthwith.

(3) In the event that the custodian requires additional time to evaluate the merit of the request for correction, he shall so notify the applicant in writing forthwith. The custodian shall then have thirty days from the date of his receipt of the request for correction to evaluate the request and to make a determination of whether to grant or refuse the request, in whole or in part, which determination shall be forthwith communicated to the applicant in writing.

(4) Any person in interest whose request for correction of records is refused may apply to the district court of the district wherein the record is found for an order directing the custodian of such record to show cause why he should not permit the correction of such record. A hearing on such application shall be held at the earliest practical time. Unless the court finds that the refusal of correction was proper, it shall order the custodian to make such correction, and, upon a finding that the refusal was arbitrary or capricious, it may order the criminal justice agency for which the custodian was acting to pay the applicant's court costs and attorney fees in an amount to be determined by the court.



§ 24-72-309. Violation - penalty

Any person who willfully and knowingly violates the provisions of this part 3 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.






Part 4 - Judicial Disciplinary Hearings

§ 24-72-401. Commission on judicial discipline - confidentiality of records and procedures

The record of an investigation conducted by the commission on judicial discipline or by masters appointed by the supreme court at the request of the commission shall contain all papers filed with and all proceedings before the commission or the masters. The record shall be confidential and shall remain confidential after filing with the supreme court. A recommendation of the commission for the removal or retirement of a justice or judge shall not be confidential after it is filed with the supreme court.



§ 24-72-402. Violation - penalty

Any member of the commission, any master appointed by the supreme court, or anyone providing assistance to such commission or such masters who willfully and knowingly discloses the contents of any paper filed with, or any proceeding before, such commission or such masters, or willfully and knowingly discloses the contents of any recommendation of the commission before such recommendation is filed with the supreme court is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars. This section shall not apply to any necessary communication between the members of the commission or the masters appointed by the supreme court or anyone employed to aid such commission or such masters in the filing or documentation of any paper filed with, or any proceedings before, such commission or such masters or the preparation of the recommendation of such commission.






Part 5 - Creation of Privacy Policies by Governmental Entities

§ 24-72-501. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Governmental entity" means the state and any state department, agency, or institution of the state.

(2) "Personally identifiable information" means information about an individual collected by a governmental entity that could reasonably be used to identify such individual, including, but not limited to, first and last name, residence or other physical address, electronic mail address, telephone number, birth date, credit card information, and social security number. Notwithstanding any provision to the contrary, "personally identifiable information" shall not include information collected in furtherance of any regulatory, investigative, or criminal justice purpose, information collected in furtherance of litigation in which the state is a party, or information that is required to be collected pursuant to any state or federal statute or regulation.



§ 24-72-502. Creation of a privacy policy for governmental entities

(1) Each governmental entity of the state shall create a privacy policy for the purpose of standardizing within such governmental entity the collection, storage, transfer, and use of personally identifiable information by such governmental entity. The policy of each governmental entity shall address, but shall not be limited to, the following:

(a) A general statement declaring support for the protection of individual privacy;

(b) A provision for the minimization of the collection of personally identifiable information to the least amount of information required to complete a particular transaction;

(c) Clear notice of the applicability of the "Colorado Open Records Act" pursuant to part 2 of this article;

(d) A method for feedback from the public on compliance with the privacy policy; and

(e) A statement that the policy extends to the collection of all personally identifiable information, regardless of the source or medium.

(2) (a) Any governmental entity that operates a world wide website as of August 7, 2002, shall establish and publish on its website a privacy policy pursuant to this part 5 no later than July 1, 2003.

(b) Any governmental entity that does not operate a world wide website as of August 7, 2002, and begins operation of a website before July 1, 2003, shall establish and publish on its website a privacy policy pursuant to this part 5 by July 1, 2003.

(c) In no event shall a governmental entity be permitted to operate a world wide website after July 1, 2003, without first establishing a privacy policy pursuant to this part 5. The privacy policy shall be published on such governmental entity's website as of the first day of operation of such website.

(3) Nothing in this section shall be construed to create a private cause of action based on alleged violations of this section.






Part 6 - Limits on Government Access to Personal Medical Information

§ 24-72-601. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Department" means the department of revenue.

(2) "Medical information" means any information contained in the medical record or any information pertaining to the medical, mental health, or health care services performed at the direction of a physician or other licensed health care provider that is protected by the physician-patient privilege established by section 13-90-107 (1)(d), C.R.S.

(3) (a) "Medical record" means the written or graphic documentation, sound recording, or computer record pertaining to medical, mental health, and health care services, including medical marijuana services, performed at the direction of a physician or other licensed health care provider on behalf of a patient by a physician, dentist, nurse, service provider, emergency medical service provider, mental health professional, prehospital provider, or other health care personnel.

(b) "Medical record" includes diagnostic documentation such as X rays, electrocardiograms, electroencephalograms, and other test results and data entered into the prescription drug monitoring program under section 12-42.5-403, C.R.S.

(4) "Personal medical information or medical record" means an individual's medical information or a medical record:

(a) That identifies the individual; or

(b) With respect to which there is a reasonable basis to believe the information can be used to identify the individual.



§ 24-72-602. Access to personal medical information prohibited - exceptions

(1) The department shall neither access nor distribute an individual's personal medical information or medical record without the individual's consent concurrent with a request for access.

(2) When the department requests access to the personal medical information or medical record of an employee of the department in connection with one of the following employment-related requests, occurrences, or claims, the employee's consent applies throughout the duration of the employment-related request, occurrence, or claim for which the access to the employee's personal medical information or medical record is requested:

(a) Family medical leave;

(b) A request for a workplace accommodation under the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., as amended;

(c) A request for short- or long-term disability benefits;

(d) Determining fitness to return to work after a lengthy absence;

(e) Physician verification of an absence exceeding three days;

(f) A request by a job applicant for an accommodation through the application process;

(g) A workers' compensation claim; or

(h) Disability retirement.

(3) This section does not:

(a) Prohibit the department from accessing an invoice, a sales receipt, or other documentation of a sale necessary to substantiate an exemption from state sales tax under section 39-26-717, C.R.S., as long as:

(I) No personal medical information or medical record is contained in the documentation; and

(II) Any information in the documentation that identifies or could be used to identify an individual patient or that indicates a patient diagnosis or treatment plan has been redacted from the documentation; or

(b) Override the authority of the department to obtain and use a written medical opinion in accordance with section 42-2-112, C.R.S.






Part 7 - Criminal Justice Record Sealing

§ 24-72-701. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Arrest and criminal records information" has the same meaning as defined in section 24-72-302.

(2) "Basic identification information" has the same meaning as defined in section 24-72-302.

(3) "Conviction records" means arrest and criminal records information and any records pertaining to a judgment of conviction.

(4) "Criminal justice agencies" has the same meaning as defined in section 24-72-302.

(5) "Custodian" has the same meaning as defined in section 24-72-302.

(6) "Official actions" has the same meaning as defined in section 24-72-302.

(7) "Person in interest" has the same meaning as defined in section 24-72-302.

(8) "Private custodian" has the same meaning as defined in section 24-72-302.

(9) "Victim" means any natural person against whom any crime has been perpetrated or attempted, unless the person is accountable for the crime or a crime arising from the same conduct or plan as the crime is defined under the laws of this state or of the United States, or, if such person is deceased or incapacitated, the person's spouse, parent, legal guardian, child, sibling, grandparent, grandchild, significant other, or other lawful representative.



§ 24-72-701.5. Expungement of arrest record in case of mistaken identity - definitions

(1) (a) Notwithstanding any other provision of law, a court shall expunge the arrest and criminal records information of a person who was arrested as a result of mistaken identity and who did not have charges filed against him or her.

(b) No later than ninety days after an investigation by a law enforcement agency finds that a person was arrested as a result of mistaken identity and no charges were filed, the law enforcement agency that made the arrest shall petition the district court in the judicial district where the person was arrested for an expungement order for the arrest and criminal records information made as a result of the mistaken identity, at no cost to the person arrested. A petition filed pursuant to this paragraph (b) shall not be subject to a filing fee.

(c) No later than ninety days after receiving the petition, the court shall order the expungement of the arrest and criminal records information and all other administrative records of the law enforcement agency relating to the person's arrest as a result of mistaken identity.

(2) Any order entered pursuant to paragraph (c) of subsection (1) of this section must be directed to every custodian who may have custody of any part of the arrest and criminal records information that is the subject of the order. When a court enters an order expunging criminal records pursuant to paragraph (c) of subsection (1) of this section, the petitioner shall provide the Colorado bureau of investigation and every custodian of such records with a copy of the order. The petitioner shall provide a private custodian with a copy of the order and send the private custodian an electronic notification of the order. Each private custodian that receives a copy of the order from the petitioner shall remove the records that are subject to the order from its database. Thereafter, the court may issue an order sealing the civil case in which the records were sealed.

(3) Upon the entry of an order to expunge the records, the petitioner and all criminal justice agencies may properly reply, upon any inquiry into the matter, that no such records exist with respect to the person.

(4) Employers, educational institutions, state and local government agencies, officials, and employees shall not, in any application or interview or in any other way, require an applicant to disclose any information contained in expunged records. An applicant need not, in answer to any question concerning arrest and criminal records information that has been expunged, include a reference to or information concerning the expunged information and may state that no such action has ever occurred. Such an application may not be denied solely because of the applicant's refusal to disclose arrest and criminal records information that has been expunged.

(5) For purposes of this section:

(a) "Law enforcement agency" means the Colorado state patrol or the agency of a state or local government authorized to enforce the laws of Colorado.

(b) "Mistaken identity" means the misidentification by a witness or law enforcement, confusion on the part of a witness or law enforcement as to the identity of the person who committed the crime, misinformation provided to law enforcement as to the identity of the person who committed the crime, or some other mistake on the part of a witness or law enforcement as to the identity of the person who committed the crime.



§ 24-72-702. Sealing of arrest and criminal records other than convictions

(1) (a) (I) Except as otherwise provided in subparagraphs (II) and (III) of this paragraph (a), any person in interest may petition the district court of the district in which any arrest and criminal records information pertaining to the person in interest is located for the sealing of all of the records, except basic identification information, if the records are a record of official actions involving a criminal offense for which the person in interest completed a diversion agreement pursuant to section 18-1.3-101, C.R.S., or was not charged and the statute of limitations for the offense for which the person was arrested that has the longest statute of limitations has run, or was not charged and the statute of limitations has not run but the person is no longer being investigated by law enforcement for commission of the offense, or in any case which was completely dismissed, or in any case in which the person in interest was acquitted.

(II) Except as provided in subsection (1)(a)(III) of this section, arrest or criminal records information may not be sealed if:

(A) An offense is not charged due to a plea agreement in a separate case;

(B) A dismissal occurs as part of a plea agreement in a separate case in which a judgment of conviction has been entered; or

(C) The defendant still owes restitution, fines, court costs, late fees, or other fees ordered by the court in the case that is the subject of the petition to seal criminal records, unless the court that entered the order for restitution, fines, court costs, late fees, or other fees has vacated the order.

(III) A person in interest may petition the district court of the district in which any arrest and criminal records information pertaining to the person in interest is located for the sealing of all of said records, except basic identification information, if the records are records of official actions involving a case that was dismissed due to a plea agreement in a separate case, and if:

(A) The petition is filed ten years or more after the date of the final disposition of all criminal proceedings against the person in interest; and

(B) The person in interest has not been charged for a criminal offense in the ten years since the date of the final disposition of all criminal proceedings against the person in interest.

(b) (I) Any petition to seal criminal records shall include a listing of each custodian of the records to whom the sealing order is directed and any information that accurately and completely identifies the records to be sealed.

(II) (A) Upon the filing of a petition, the court shall review the petition and determine whether the petition is sufficient on its face. If the court determines that the petition on its face is insufficient or if the court determines that, after taking judicial notice of matters outside the petition, the petitioner is not entitled to relief under this section, the court shall enter an order denying the petition and mail a copy of the order to the petitioner, or as permitted serve the order under supreme court rules. The court's order shall specify the reasons for the denial of the petition. If the petition pertains to a dismissal that is not the result of a completion of a deferred judgment and sentence or a multi-case disposition, the court shall order a record sealed if the petition is sufficient on its face.

(B) If the court determines that the petition is sufficient on its face and that no other grounds exist at that time for the court to deny the petition under this section, the court shall set a date for a hearing, and the petitioner shall notify the prosecuting attorney by certified mail, the arresting agency, and any other person or agency identified by the petitioner. Except as provided for in section 18-1.3-101 (10)(c), C.R.S., after the hearing described in this sub-subparagraph (B) is conducted and if the court finds that the harm to the privacy of the petitioner or dangers of unwarranted adverse consequences to the petitioner outweigh the public interest in retaining the records, the court may order such records, except basic identification information, to be sealed.

(c) Any order entered pursuant to paragraph (b) of this subsection (1) must be directed to every custodian who may have custody of any part of the arrest and criminal records information that is the subject of the order. Whenever a court enters an order sealing criminal records pursuant to paragraph (b) of this subsection (1), the petitioner shall provide the Colorado bureau of investigation and every custodian of such records with a copy of the order. The petitioner shall provide a private custodian with a copy of the order and send the private custodian an electronic notification of the order. Each private custodian that receives a copy of the order from the petitioner shall remove the records that are subject to an order from its database. Thereafter, the court may issue an order sealing the civil case in which the records were sealed.

(d) Upon the entry of an order to seal the records, the petitioner and all criminal justice agencies may properly reply, upon any inquiry in the matter, that no such records exist with respect to the person.

(e) Inspection of the records included in an order sealing criminal records may thereafter be permitted by the court only upon petition by the person who is the subject of the records or by the prosecuting attorney and only for those purposes named in the petition.

(f) (I) Employers, educational institutions, state and local government agencies, officials, and employees shall not, in any application or interview or in any other way, require an applicant to disclose any information contained in sealed records. An applicant need not, in answer to any question concerning arrest and criminal records information that has been sealed, include a reference to or information concerning the sealed information and may state that no such action has ever occurred. Such an application may not be denied solely because of the applicant's refusal to disclose arrest and criminal records information that has been sealed.

(II) Subparagraph (I) of this paragraph (f) does not preclude the bar committee of the Colorado state board of law examiners from making further inquiries into the fact of a conviction that comes to the attention of the bar committee through other means. The bar committee of the Colorado state board of law examiners has a right to inquire into the moral and ethical qualifications of an applicant, and the applicant has no right to privacy or privilege that justifies his or her refusal to answer to any question concerning arrest and criminal records information that has come to the attention of the bar committee through other means.

(III) Notwithstanding the provisions of subparagraph (I) of this paragraph (f), the department of education may require a licensed educator or an applicant for an educator's license who files a petition to seal a criminal record to notify the department of education of the pending petition to seal. The department of education has the right to inquire into the facts of the criminal offense for which the petition to seal is pending. The educator or applicant has no right to privacy or privilege that justifies his or her refusal to answer any questions of the department of education concerning the arrest and criminal records information contained in the pending petition to seal.

(f.5) Notwithstanding the provisions of subsections (1)(e) and (1)(f) of this section, the prosecuting attorney or the law enforcement agency may release to the victim in the sealed case copies of police reports or any protection orders issued in the sealed case if the victim demonstrates to the prosecuting attorney or law enforcement agency a need for the reports or court orders for a lawful purpose. The prosecuting attorney, including staff of the prosecuting attorney's office or a victim or witness assistance program, or the staff of a law enforcement agency or law enforcement victim assistance program, may discuss the sealed case, the results of the sealing proceedings, and information related to any victim services available to the victim.

(g) Nothing in this section shall be construed to authorize the physical destruction of any criminal justice records.

(2) For the purpose of protecting the author of any correspondence that becomes a part of criminal justice records, the court having jurisdiction in the judicial district in which the criminal justice records are located may, in its discretion, with or without a hearing thereon, enter an order to seal any information, including but not limited to basic identification information contained in the correspondence. However, the court may, in its discretion, enter an order that allows the disclosure of sealed information to defense counsel or, if the defendant is not represented by counsel, to the defendant.

(3) Advisements. (a) Whenever a defendant has appeared before the court and has charges against him or her dismissed or not filed, or whenever the defendant is acquitted, the court shall provide him or her with a written advisement of his or her rights pursuant to this section concerning the sealing of his or her criminal justice records if he or she complies with the applicable provisions of this section.

(b) In addition to, and not in lieu of, the requirement described in paragraph (a) of this subsection (3):

(I) If a defendant's case is dismissed after a period of supervision by probation, the probation department, upon the termination of the defendant's probation, shall provide the defendant with a written advisement of his or her rights pursuant to this section concerning the sealing of his or her criminal justice records if he or she complies with the applicable provisions of this section; or

(II) If a defendant is released on parole, the defendant's parole officer, upon the termination of the defendant's parole, shall provide the defendant with a written advisement of his or her rights concerning the sealing of his or her criminal justice records pursuant to this section if he or she complies with the applicable provisions of this section.

(4) Exceptions. (a) This section does not apply to records pertaining to cases when the only charges were as follows:

(I) A class 1 or class 2 misdemeanor traffic offense;

(II) A class A or class B traffic infraction.

(b) Court orders sealing records of official actions entered pursuant to this section do not limit the operation of rules of discovery promulgated by the supreme court of Colorado.

(c) This section shall not apply to records pertaining to a deferred judgment and sentence for an offense for which the factual basis involved unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.

(d) This section shall not apply to records pertaining to a deferred judgment and sentence of section 42-4-1301(1) or (2), C.R.S.

(e) This section shall not apply to arrest and criminal justice information or criminal justice records in the possession and custody of a criminal justice agency when inquiry concerning the arrest and criminal justice information or criminal justice records is made by another criminal justice agency.

(f) This section shall not apply to records pertaining to a deferred judgment and sentence for an offense concerning the holder of a commercial driver's license as defined in section 42-2-402, C.R.S., or the operator of a commercial motor vehicle as defined in section 42-2-402, C.R.S.

(g) If a person who seeks to have his or her arrest records sealed for charges that are not covered by paragraph (a) of this subsection (4), the fact that the person was charged for a crime covered in paragraph (a) of this subsection (4) as a part of the same arrest does not prohibit a court from sealing the arrest records related to the charges that are not covered in paragraph (a) of this subsection (4).

(5) A person may file a petition with the court for sealing of each case once every twelve-month period.



§ 24-72-702.5. Sealing criminal justice records other than convictions - simplified process - defendant option - processing fees

(1) (a) In addition to the procedures in section 24-72-702, any time a case against a defendant is completely dismissed, when the defendant is acquitted of all counts in the case, the defendant completes a diversion agreement under section 18-1.3-101, or the defendant completes a deferred judgment and sentence under section 18-1.3-102, and all counts are dismissed, the court shall give the defendant eligible to have his or her criminal justice records sealed the option of immediately moving to have his or her criminal justice records sealed. This motion may be informal and may be made in open court at the time of the dismissal of the case or the acquittal of the defendant. The motion may also be made by the defendant at any time subsequent to the dismissal or acquittal through the filing of a written motion in the criminal case with written notice to the prosecuting attorney.

(b) If the defendant moves under subsection (1)(a) of this section to seal his or her criminal justice records under the expedited procedures of this section, the court shall promptly process the defendant's request to seal the criminal justice records within the criminal case without the filing of an independent civil action and without any further evidence except for evidence of the dismissal or acquittal. Motions filed under this section are procedural in nature and sealing pursuant to this section applies retroactively for all eligible cases when the case has been completely dismissed or the defendant has been acquitted of all counts in a state or municipal criminal case.

(c) Notwithstanding the provision of subsection (1)(b) of this section, if the defendant is acquitted of or if the case dismissed is a crime enumerated in section 24-4.1-302 (1) in which notice of a hearing on a motion to seal is required pursuant to section 24-4.1-303 (11)(b.7), the court shall allow the district attorney opportunity to notify the victim and shall set a return date for a hearing on the sealing motion no later than forty-two days after receipt of the motion.

(d) When the court seals criminal justice records under this section, the court shall provide a copy of the court order to the Colorado bureau of investigation, and the defendant shall pay to the bureau any costs related to the sealing of his or her criminal justice records in the custody of the bureau. The court shall also provide a copy of the court order to each custodian who may have custody of any records subject to the order. The defendant shall provide to the court, within seven days of the motion if made orally or in conjunction with the motion if filed in writing, a list of all agency custodians who may have custody of any records subject to the order. Additionally, the defendant may also provide a copy of the order to any other custodian of records subject to the order. Each custodian that receives a copy of the order shall remove the records that are subject to the order from its records.

(e) The provisions of section 24-72-702 (1)(d) to (1)(g) and section 24-72-702 (4) apply to this section.

(f) This section does not apply to records that are subject to the procedure set forth in section 18-13-122 (13).

(2) (a) A defendant moving to have his or her criminal justice records sealed under this section shall pay a processing fee of sixty-five dollars to cover the actual costs related to the sealing of the criminal justice records, which may be waived by the court upon a determination of indigency.

(b) When the motion to seal the criminal case is filed in state court, the processing fees collected under subsection (2)(a) of this section must be transmitted to the state treasurer and credited to the judicial stabilization cash fund created in section 13-32-101 (6).

(c) When the motion to seal the criminal case is filed in municipal court, the processing fees collected under subsection (2)(a) of this section must be reported and paid as municipal costs and must be transmitted to the treasurer of the municipality and deposited in the general fund of the municipality pursuant to section 13-10-115.



§ 24-72-703. Sealing criminal conviction records - advisements - discovery - order applicability - general provisions

(1) Advisements. (a) Whenever a defendant is sentenced following a conviction for an offense described in sections 24-72-704 to 24-72-708, the court shall provide him or her with a written advisement of his or her rights concerning the sealing of his or her conviction records pursuant to this section if he or she complies with the applicable provisions of this section.

(b) In addition to, and not in lieu of, the requirement described in paragraph (a) of this subsection (1):

(I) If a defendant is sentenced to probation following a conviction for an offense described in sections 24-72-703 to 24-72-707, the probation department, upon the termination of the defendant's probation, shall provide the defendant with a written advisement of his or her rights concerning the sealing of his or her conviction records pursuant to this section if he or she complies with the applicable provisions of this section; or

(II) If a defendant is released on parole following a conviction for an offense described in sections 24-72-703 to 24-72-707, the defendant's parole officer, upon the termination of the defendant's parole, shall provide the defendant with a written advisement of his or her rights concerning the sealing of his or her conviction records pursuant to this section if he or she complies with the applicable provisions of this section.

(2) Rules of discovery - rules of evidence - witness testimony. Court orders sealing records of official actions pursuant to this part 7 do not limit the operations of:

(a) The rules of discovery or the rules of evidence promulgated by the supreme court of Colorado or any other state or federal court; or

(b) The provisions of section 13-90-101, C.R.S., concerning witness testimony.

(3) A person may only file a petition with the court for sealing of each case once every twelve-month period.

(4) Effect of a sealing order. (a) An order sealing conviction records does not deny access to the criminal records of a defendant by any court, law enforcement agency, criminal justice agency, prosecuting attorney, or party or agency required by law to conduct a criminal history record check on an individual. An order sealing conviction records is not construed to vacate a conviction. A conviction sealed pursuant to this section may be used by a criminal justice agency, law enforcement agency, court, or prosecuting attorney for any lawful purpose relating to the investigation or prosecution of any case, including but not limited to any subsequent case that is filed against the defendant, or for any other lawful purpose within the scope of his, her, or its duties. If a defendant is convicted of a new criminal offense after an order sealing conviction records is entered, the court shall order the conviction records to be unsealed. A party or agency required by law to conduct a criminal history record check is authorized to use any sealed conviction for the lawful purpose for which the criminal history record check is required by law.

(b) Except as otherwise provided in paragraph (a) of this subsection (4), upon the entry of an order to seal the conviction records, the defendant and all criminal justice agencies may properly reply, upon an inquiry in the matter, that public conviction records do not exist with respect to the defendant.

(c) Except as otherwise provided in paragraph (a) of this subsection (4), inspection of the records included in an order sealing conviction records may thereafter be permitted by the court only upon petition by the defendant.

(d) (I) Except as otherwise provided in paragraph (a) of this subsection (4) or in subparagraphs (II) and (III) of this paragraph (d), employers, state and local government agencies, officials, landlords, and employees shall not, in any application or interview or in any other way, require an applicant to disclose any information contained in sealed conviction records. An applicant need not, in answer to any question concerning conviction records that have been sealed, include a reference to or information concerning the sealed conviction records and may state that the applicant has not been criminally convicted. An application may not be denied solely because of the applicant's refusal to disclose conviction records that have been sealed.

(II) Subparagraph (I) of this paragraph (d) does not preclude the bar committee of the Colorado state board of law examiners from making further inquiries into the fact of a conviction that comes to the attention of the bar committee through other means. The bar committee of the Colorado state board of law examiners has a right to inquire into the moral and ethical qualifications of an applicant, and the applicant has no right to privacy or privilege that justifies his or her refusal to answer a question concerning sealed conviction records that have come to the attention of the bar committee through other means.

(III) The provisions of subparagraph (I) of this paragraph (d) shall not apply to a criminal justice agency or to an applicant to a criminal justice agency.

(IV) Any member of the public may petition the court to unseal any file that has been previously sealed upon a showing that circumstances have come into existence since the original sealing and, as a result, the public interest in disclosure now outweighs the defendant's interest in privacy.

(5) The office of the state court administrator shall post on its website a list of all petitions to seal conviction records that are filed with a district court. A district court may not grant a petition to seal conviction records until at least thirty days after the posting. After the expiration of thirty days following the posting, the petition to seal conviction records and information pertinent thereto must be removed from the website of the office of the state court administrator.

(6) Nothing in this section shall be construed to authorize the physical destruction of any conviction records.

(7) Notwithstanding any provision in this part 7 to the contrary, in regard to any conviction of a defendant resulting from a single case in which the defendant is convicted of more than one offense, records of the conviction may be sealed pursuant to the provisions of this part 7 only if the records of every conviction of the defendant resulting from that case may be sealed pursuant to the provisions of this part 7.

(8) Conviction records may not be sealed if the defendant still owes restitution, fines, court costs, late fees, or other fees ordered by the court in the case that is the subject of the petition to seal conviction records, unless the court that entered the order for restitution, fines, court costs, late fees, or other fees has vacated the order.

(9) A petition to seal conviction records pursuant to this section shall include a listing of each custodian of the records to whom the sealing order is directed and any information that accurately and completely identifies the records to be sealed. A verified copy of the defendant's criminal history, current through at least the twentieth day before the date of the filing of the petition, must be submitted to the court by the defendant along with the petition at the time of filing, but in no event later than the tenth day after the petition is filed. The defendant shall be responsible for obtaining and paying for his or her criminal history record.



§ 24-72-704. Sealing of criminal conviction records information for offenses involving controlled substances for convictions entered on or after July 1, 2008, and prior to July 1, 2011

(1) Sealing of conviction records. (a) (I) Subject to the limitations described in subsection (2) of this section, a defendant may petition the district court of the district in which any conviction records pertaining to the defendant are located for the sealing of the conviction records, except basic identifying information, if:

(A) The petition is filed ten or more years after the date of the final disposition of all criminal proceedings against the defendant or the release of the defendant from supervision concerning a criminal conviction, whichever is later; and

(B) The defendant has not been charged or convicted for a criminal offense in the ten or more years since the date of the final disposition of all criminal proceedings against him or her or the date of the defendant's release from supervision, whichever is later.

(b) (I) Upon the filing of a petition, the court shall review the petition and determine whether there are grounds under this section to proceed to a hearing on the petition. If the court determines that the petition on its face is insufficient or if the court determines that, after taking judicial notice of matters outside the petition, the defendant is not entitled to relief under this section, the court shall enter an order denying the petition and mail a copy of the order to the defendant. The court's order shall specify the reasons for the denial of the petition.

(II) If the court determines that the petition is sufficient on its face and that no other grounds exist at that time for the court to deny the petition under this section, the court shall set a date for a hearing, and the defendant shall notify by certified mail the prosecuting attorney, the arresting agency, and any other person or agency identified by the defendant.

(c) After the hearing described in subparagraph (II) of paragraph (b) of this subsection (1) is conducted and if the court finds that the harm to the privacy of the defendant or the dangers of unwarranted, adverse consequences to the defendant outweigh the public interest in retaining the conviction records, the court may order the conviction records, except basic identification information, to be sealed. In making this determination, the court shall, at a minimum, consider the severity of the offense that is the basis of the conviction records sought to be sealed, the criminal history of the defendant, the number of convictions and dates of the convictions for which the defendant is seeking to have the records sealed, and the need for the government agency to retain the records. An order entered pursuant to this paragraph (c) shall be directed to each custodian who may have custody of any part of the conviction records that are the subject of the order. Whenever a court enters an order sealing conviction records pursuant to this paragraph (c), the defendant shall provide the Colorado bureau of investigation and each custodian of the conviction records with a copy of the order. The petitioner shall provide a private custodian with a copy of the order and send the private custodian an electronic notification of the order. Each private custodian that receives a copy of the order from the petitioner shall remove the records that are subject to an order from its database. The defendant shall pay to the bureau any costs related to the sealing of his or her criminal conviction records in the custody of the bureau. Thereafter, the defendant may request and the court may grant an order sealing the civil case in which the conviction records were sealed.

(2) Applicability. (a) Except as otherwise provided in paragraph (b) of this subsection (2), the provisions of this section apply only to conviction records pertaining to judgments of conviction entered on and after July 1, 2008, and prior to July 1, 2011, for:

(I) Any petty offense in violation of a provision of article 18 of title 18, C.R.S.;

(II) Any misdemeanor in violation of a provision of article 18 of title 18, C.R.S.;

(III) Any class 5 or class 6 felony in violation of a provision of article 18 of title 18, C.R.S.; except that the provisions of this section shall not apply to conviction records pertaining to a judgment of conviction for a class 5 or class 6 felony for the sale, manufacturing, or dispensing of a controlled substance, as defined in section 18-18-102 (5), C.R.S.; attempt or conspiracy to commit the sale, manufacturing, or dispensing of a controlled substance; or possession with the intent to manufacture, dispense, or sell a controlled substance;

(IV) Any offense that would be classified as a class 5 or 6 felony in violation of a provision of article 18 of title 18, C.R.S., if the offense were to have occurred on July 1, 2008.

(b) For any judgment of conviction entered prior to July 1, 2008, for which the defendant would otherwise qualify for relief under this section, the defendant may obtain an order from the court to seal conviction records if:

(I) The prosecuting attorney does not object to the sealing; and

(II) The defendant pays to the office of the prosecuting attorney all reasonable attorney fees and costs of the prosecuting attorney relating to the petition to seal prior to the entry of an order sealing the conviction records; and

(III) The defendant pays the filing fee required by law.

(c) The additional filing fees collected under sub-subparagraph (B) of subparagraph (III) of paragraph (b) of this subsection (2) must be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6), C.R.S.

(d) The provisions of this section shall not apply to conviction records that are in the possession of a criminal justice agency when an inquiry concerning the conviction records is made by another criminal justice agency.



§ 24-72-705. Sealing of criminal conviction records information for offenses involving controlled substances for convictions entered on or after July 1, 2011

(1) Sealing of conviction records. (a) Subject to the limitations described in subsection (2) of this section, a defendant may petition the district court of the district in which any conviction records pertaining to the defendant are located for the sealing of the conviction records, except basic identifying information, if the petition is filed within the time frame described in paragraph (b) of this subsection (1).

(b) (I) If the offense is a petty offense or a class 2 or 3 misdemeanor in article 18 of title 18, C.R.S., the petition may be filed three years after the later of the date of the final disposition of all criminal proceedings against the defendant or the release of the defendant from supervision concerning a criminal conviction.

(II) If the offense is a class 1 misdemeanor in article 18 of title 18, C.R.S., the petition may be filed five years after the later of the date of the final disposition of all criminal proceedings against the defendant or the release of the defendant from supervision concerning a criminal conviction.

(III) If the offense is a class 5 felony or class 6 felony drug possession offense described in section 18-18-403.5, C.R.S., as it existed prior to October 1, 2013, section 18-18-404, C.R.S., or section 18-18-405, C.R.S., as it existed prior to August 11, 2010, the petition may be filed seven years after the later of the date of the final disposition of all criminal proceedings against the defendant or the release of the defendant from supervision concerning a criminal conviction.

(IV) For all other offenses in article 18 of title 18, C.R.S., the petition may be filed ten years after the later of the date of the final disposition of all criminal proceedings against the defendant or the release of the defendant from supervision concerning a criminal conviction.

(c) (I) If the offense is a petty drug offense in article 18 of title 18, C.R.S., the petition may be filed one year after the later of the date of the final disposition of all criminal proceedings against the defendant or the release of the defendant from supervision concerning a criminal conviction.

(II) If the offense is a level 2 drug misdemeanor in article 18 of title 18, C.R.S., the petition may be filed three years after the later of the date of the final disposition of all criminal proceedings against the defendant or the release of the defendant from supervision concerning a criminal conviction.

(III) If the offense is a level 1 drug misdemeanor in article 18 of title 18, C.R.S., the petition may be filed five years after the later of the date of the final disposition of all criminal proceedings against the defendant or the release of the defendant from supervision concerning a criminal conviction.

(IV) If the offense is a level 4 drug felony, the petition may be filed seven years after the later of the date of the final disposition of all criminal proceedings against the defendant or the release of the defendant from supervision concerning a criminal conviction.

(V) For all other felony drug offenses in article 18 of title 18, C.R.S., the petition may be filed ten years after the later of the date of the final disposition of all criminal proceedings against the defendant or the release of the defendant from supervision concerning a criminal conviction.

(d) (I) If a petition is filed for the sealing of a petty offense in article 18 of title 18, C.R.S., the court shall order the record sealed after the petition is filed, the filing fee is paid, and the criminal history filed with the petition as required by section 24-72-703 (9) documents to the court that the defendant has not been charged or convicted for a criminal offense since the date of the final disposition of all criminal proceedings against him or her or since the date of the defendant's release from supervision, whichever is later.

(II) If a petition is filed for the sealing of a class 1, class 2, or class 3 misdemeanor in article 18 of title 18, C.R.S., the defendant shall pay the filing fee and provide notice of the petition to the district attorney. The district attorney shall determine whether to object to the petition after considering the factors in section 24-72-704 (1)(c). If the district attorney does not object, the court shall order that the record be sealed after the defendant documents to the court that he or she has not been charged or convicted for a criminal offense since the date of the final disposition of all criminal proceedings against him or her or the date of the defendant's release from supervision, whichever is later. If the district attorney objects to the petition, the court shall set the matter for hearing. To order the record sealed, the criminal history filed with the petition as required by section 24-72-703 (9) must document to the court that the defendant has not been charged with or convicted of a criminal offense since the date of the final disposition of all criminal proceedings against him or her or since the date of the defendant's release from supervision, whichever is later. The court shall decide the petition after considering the factors in section 24-72-704 (1)(c).

(III) If a petition is filed for the sealing of a class 5 or class 6 felony possession offense described in section 18-18-403.5, C.R.S., as it existed prior to October 1, 2013, section 18-18-404, C.R.S., or section 18-18-405, C.R.S., as it existed prior to August 11, 2010, the defendant shall pay the filing fee and provide notice of the petition to the district attorney. The district attorney shall determine whether to object to the petition after considering the factors in section 24-72-704 (1)(c). If the district attorney does not object, the court may decide the petition with or without the benefit of a hearing. If the district attorney objects to the petition, the court shall set the matter for hearing. To order the record sealed, the criminal history filed with the petition as required by section 24-72-703 (9) must document to the court that the defendant has not been charged or convicted for a criminal offense since the date of the final disposition of all criminal proceedings against him or her or since the date of the defendant's release from supervision, whichever is later. The court shall decide the petition after considering the factors in section 24-72-704 (1)(c).

(IV) If a petition is filed for any offense in article 18 of title 18, C.R.S., that is not covered by subparagraphs (I) to (III) of this paragraph (d), the defendant shall pay the filing fee and provide notice of the petition to the district attorney. The district attorney shall determine whether to object to the petition after considering the factors in section 24-72-704 (1)(c). If the district attorney objects to the petition, the court shall dismiss the petition. If the district attorney does not object, the court shall set the petition for a hearing. To order the record sealed, the criminal history filed with the petition as required by section 24-72-703 (9) must document to the court that the defendant has not been charged or convicted for a criminal offense since the date of the final disposition of all criminal proceedings against him or her or the date of the defendant's release from supervision, whichever is later. The court shall decide the petition after considering the factors in section 24-72-704 (1)(c).

(e) (I) If a petition is filed for the sealing of a petty drug offense in article 18 of title 18, C.R.S., the court shall order the record sealed after the petition is filed, the filing fee is paid, and the criminal history filed with the petition as required by section 24-72-703 (9) documents to the court that the defendant has not been charged or convicted for a criminal offense since the date of the final disposition of all criminal proceedings against him or her or since the date of the defendant's release from supervision, whichever is later.

(II) If a petition is filed for the sealing of a level 1 or level 2 drug misdemeanor in article 18 of title 18, C.R.S., the defendant shall pay the filing fee and provide notice of the petition to the district attorney. The district attorney may object to the petition after considering the factors in section 24-72-704 (1)(c). If the district attorney does not object, the court shall order that the record be sealed after the defendant documents to the court that he or she has not been charged or convicted for a criminal offense since the date of the final disposition of all criminal proceedings against him or her or the date of the defendant's release from supervision, whichever is later. If the district attorney objects to the petition, the court shall set the matter for hearing. To order the record sealed, the criminal history filed with the petition as required by section 24-72-703 (9) must document to the court that the defendant has not been charged with or convicted of a criminal offense since the date of the final disposition of all criminal proceedings against him or her or since the date of the defendant's release from supervision, whichever is later. The court shall decide the petition after considering the factors in section 24-72-704 (1)(c).

(III) If a petition is filed for the sealing of a level 4 drug felony possession offense described in section 18-18-403.5, C.R.S., the defendant shall pay the filing fee and provide notice of the petition to the district attorney. The district attorney may object to the petition after considering the factors in section 24-72-704 (1)(c). If the district attorney does not object, the court may decide the petition with or without the benefit of a hearing. If the district attorney objects to the petition, the court shall set the matter for hearing. To order the record sealed, the criminal history filed with the petition as required by section 24-72-703 (9) must document to the court that the defendant has not been charged or convicted for a criminal offense since the date of the final disposition of all criminal proceedings against him or her or since the date of the defendant's release from supervision, whichever is later. The court shall decide the petition after considering the factors in section 24-72-704 (1)(c).

(IV) If a petition is filed for any other felony drug offense in article 18 of title 18, C.R.S., that is not covered by subparagraphs (I) to (III) of this paragraph (e), the defendant shall pay the filing fee and provide notice of the petition to the district attorney. The district attorney may object to the petition after considering the factors in section 24-72-704 (1)(c). If the district attorney objects to the petition, the court shall dismiss the petition. If the district attorney does not object, the court shall set the petition for a hearing. To order the record sealed, the criminal history filed with the petition as required by section 24-72-703 (9) must document to the court that the defendant has not been charged or convicted for a criminal offense since the date of the final disposition of all criminal proceedings against him or her or the date of the defendant's release from supervision, whichever is later. The court shall decide the petition after considering the factors in section 24-72-704 (1)(c).

(f) An order entered pursuant to this section must be directed to each custodian who may have custody of any part of the conviction records that are the subject of the order. Whenever a court enters an order sealing conviction records pursuant to this section, the defendant shall provide the Colorado bureau of investigation and each custodian of the conviction records with a copy of the order and shall pay to the bureau any costs related to the sealing of his or her criminal conviction records that are in the custody of the bureau. Thereafter, the defendant may request and the court may grant an order sealing the civil case in which the conviction records were sealed.

(g) Conviction records may not be sealed if the defendant still owes restitution, fines, court costs, late fees, or other fees ordered by the court in the case that is the subject of the petition to seal conviction records, unless the court that entered the order for restitution, fines, court costs, late fees, or other fees has vacated the order.

(2) Applicability. (a) The provisions of this section shall apply only to conviction records pertaining to judgments of conviction entered on or after July 1, 2011.

(b) The provisions of this section shall not apply to conviction records that are in the possession of a criminal justice agency when an inquiry concerning the conviction records is made by another criminal justice agency.



§ 24-72-706. Sealing of criminal conviction records information for offenses committed by victims of human trafficking

(1) Sealing of conviction records. A defendant may petition the district court of the district in which any conviction records pertaining to the defendant's conviction for prostitution, as described in section 18-7-201, C.R.S.; soliciting for prostitution, as described in section 18-7-202, C.R.S.; keeping a place of prostitution, as described in section 18-7-204, C.R.S.; public indecency, as described in section 18-7-301, C.R.S.; or any corresponding municipal code or ordinance are located for the sealing of the conviction records, except for basic identifying information.

(2) If a petition is filed pursuant to subsection (1) of this section for the sealing of a record of conviction for prostitution, as described in section 18-7-201, C.R.S.; soliciting for prostitution, as described in section 18-7-202, C.R.S.; keeping a place of prostitution, as described in section 18-7-204, C.R.S.; or public indecency, as described in section 18-7-301, C.R.S., the court shall order the record sealed after:

(a) The petition is filed;

(b) The filing fee is paid; and

(c) The defendant establishes by a preponderance of the evidence that, at the time he or she committed the offense, he or she had been trafficked by another person, as described in section 18-3-503 or 18-3-504, C.R.S., for the purpose of performing the offense.

(3) An order entered pursuant to this section must be directed to each custodian who may have custody of any part of the conviction records that are the subject of the order. Whenever a court enters an order sealing conviction records pursuant to this section, the defendant shall provide the Colorado bureau of investigation and each custodian of the conviction records with a copy of the order and shall pay to the bureau any costs related to the sealing of his or her criminal conviction records that are in the custody of the bureau. Thereafter, the defendant may request and the court may grant an order sealing the civil case in which the conviction records were sealed.



§ 24-72-707. Sealing of criminal conviction records information for offenses involving theft of public transportation services

(1) If a person was convicted of theft of public transportation services by fare evasion as described in section 18-4-802, C.R.S., as it existed prior to June 8, 2012, and the person has completed the sentence, including payment of the fine and surcharge, for the conviction as of June 8, 2012, the court that entered the conviction shall seal the conviction by January 1, 2013.

(2) A person described in subsection (1) of this section that wants his or her conviction sealed prior to January 1, 2013, may move the court in the case in which the conviction was entered for an order sealing the record of the conviction. The person shall provide all information as required by the court in the motion. Upon receipt of the motion, the court shall verify that the person has completed his or her sentence, including payment of the fine and surcharge, and, if the sentence has been completed, the court shall enter an order sealing the conviction.

(3) A person convicted of theft of public transportation services by fare evasion as described in section 18-4-802, C.R.S., as it existed prior to June 8, 2012, who did not complete the sentence for the conviction prior to June 8, 2012, may move the court in the case in which the conviction was entered for an order sealing the record of the conviction after he or she completes the sentence, including payment of the fine and surcharge, for the conviction. The person shall provide all information as required by the court in the motion. Upon receipt of the motion, the court shall verify that the person has completed his or her sentence, and, if the sentence has been completed, the court shall enter an order sealing the conviction.



§ 24-72-708. Sealing of criminal conviction records information for petty offenses and municipal offenses for convictions

(1) Sealing of conviction records. (a) (I) A defendant may petition the district court of the district in which any conviction records pertaining to the defendant for a petty offense or municipal violation are located for the sealing of the conviction records, except basic identifying information, if:

(A) The petition is filed three or more years after the date of the final disposition of all criminal proceedings against the defendant or the release of the defendant from supervision concerning a criminal conviction, whichever is later; and

(B) The defendant has not been charged or convicted for a felony, misdemeanor, or misdemeanor traffic offense in the three or more years since the date of the final disposition of all criminal proceedings against him or her or the date of the defendant's release from supervision, whichever is later; and

(C) The conviction records to be sealed are not for a misdemeanor traffic offense committed either by a holder of a commercial learner's permit or a commercial driver's license, as defined in section 42-2-402, or by the operator of a commercial motor vehicle, as defined in section 42-2-402.

(II) Notwithstanding the provisions of subsection (1)(a)(I)(B) of this section, a defendant may petition the district court of the district in which any conviction records pertaining to the defendant for a municipal violation, except a municipal assault or battery offense in which the underlying factual basis involves domestic violence, as defined in section 18-6-800.3 (1), or any other municipal violation in which the underlying factual basis involves domestic violence, as defined in section 18-6-800.3 (1), or petty offense are located for the sealing of the conviction records, except basic identifying information, if:

(A) The defendant was convicted of a single offense that was not a felony and did not involve domestic violence as defined in section 18-6-800.3 (1), unlawful sexual behavior as defined in section 16-22-102 (9), or child abuse as defined in section 18-6-401;

(B) That offense occurred within three years of the date of the final disposition of all criminal proceedings against him or her related to the conviction that the defendant is seeking to have sealed or within three years of the date of the defendant's release from supervision related to the conviction that the defendant is seeking to have sealed, whichever is later; and

(C) The defendant has not been convicted for a felony, misdemeanor, or misdemeanor traffic offense in the ten or more years since the date of the final disposition of all criminal proceedings against him or her for the subsequent criminal case or in the ten or more years since the date of the defendant's release from supervision for the subsequent case, whichever is later.

(b) Upon filing the petition, the defendant shall pay the filing fee required by law.

(2) (a) Upon the filing of a petition, the court shall review the petition and determine whether there are grounds under this section to proceed to a hearing on the petition. If the court determines that the petition on its face is insufficient or if the court determines that, after taking judicial notice of matters outside the petition, the defendant is not entitled to relief under this section, the court shall enter an order denying the petition and mail a copy of the order to the defendant. The court's order shall specify the reasons for the denial of the petition.

(b) If the court determines that the petition is sufficient on its face and that no other grounds exist at that time for the court to deny the petition under this section, the court shall set a date for a hearing, and the defendant shall notify by certified mail the prosecuting attorney, the arresting agency, and any other person or agency identified by the defendant.

(3) After the hearing described in subsection (2) of this section is conducted and if the court finds that the harm to the privacy of the defendant or the dangers of unwarranted, adverse consequences to the defendant outweigh the public interest in retaining the conviction records, the court may order the conviction records, except basic identification information, to be sealed. In making this determination, the court shall, at a minimum, consider the factors in section 24-72-704 (1)(c). An order entered pursuant to this subsection (3) must be directed to each custodian who may have custody of any part of the conviction records that are the subject of the order. Whenever a court enters an order sealing conviction records pursuant to this subsection (3), the defendant shall provide the Colorado bureau of investigation and each custodian of the conviction records with a copy of the order. The petitioner shall provide a private custodian with a copy of the order and send the private custodian an electronic notification of the order. Each private custodian that receives a copy of the order from the petitioner shall remove the records that are subject to an order from its database. The defendant shall pay to the bureau any costs related to the sealing of his or her criminal conviction records in the custody of the bureau. Thereafter, the defendant may request and the court may grant an order sealing the civil case in which the conviction records were sealed.

(4) The provisions of this section shall not apply to conviction records that are in the possession of a criminal justice agency when an inquiry concerning the conviction records is made by another criminal justice agency.



§ 24-72-709. Sealing of criminal conviction records information for posting an intimate photograph of a person on the internet

(1) If a person who was convicted of posting a private image for harassment in violation of section 18-7-107, C.R.S., or posting a private image for pecuniary gain in violation of section 18-7-108, C.R.S., has completed the sentence, including payment of the fine, and has not been convicted of another criminal offense for at least five years after the date he or she completed his or her sentence, he or she may petition the district court of the district in which the conviction record pertaining to the defendant's conviction for posting an intimate photograph of a person is located for the sealing of the conviction records, except for basic identifying information.

(2) Upon the filing of a petition, the court shall review the petition and determine whether the petition is sufficient on its face. If the court determines that the petition on its face is insufficient or if the court determines that, after taking judicial notice of matters outside the petition, the petitioner is not entitled to relief under this section, the court shall enter an order denying the petition and mail a copy of the order to the petitioner or, as permitted, serve the order under supreme court rules. The court's order shall specify the reasons for the denial of the petition.

(3) If the court determines that the petition is sufficient on its face and that no other grounds exist at that time for the court to deny the petition under this section, the court shall set a date for a hearing, and the petitioner shall notify the prosecuting attorney by certified mail at least ten days prior to the hearing, the arresting agency, and any other person or agency identified by the petitioner. Except as provided for in section 18-1.3-101 (10)(c), C.R.S., after the hearing described in this subsection (3) is conducted and if the court finds that the harm to the privacy of the petitioner or dangers of unwarranted adverse consequences to the petitioner outweigh the public interest in retaining the conviction records, the court may order such records, except basic identification information, to be sealed. In making this determination, the court shall, at a minimum, consider the factors in section 24-72-704 (1)(c).



§ 24-72-710. Sealing of criminal conviction records information for misdemeanor offenses involving possession or use of marijuana

(1) A defendant may petition the district court of the district in which any conviction records pertaining to the defendant for a misdemeanor offense for the use or possession of marijuana that would not have been a criminal offense if the act occurred on or after December 10, 2012, are located for the sealing of the conviction records, except basic identifying information.

(2) (a) If a petition is filed pursuant to subsection (1) of this section for the sealing of a record of conviction for a misdemeanor offense for the use or possession of marijuana that would not have been a criminal offense if the act occurred on or after December 10, 2012, the court shall order the record sealed after:

(I) The petition is filed;

(II) The filing fee and an additional filing fee of sixty-five dollars to cover the actual costs related to the filing of the petition to seal records is paid;

(III) The petitioner establishes by a preponderance of the evidence that the offense would not have been a criminal offense if the act occurred on or after December 10, 2012; and

(IV) The petition has been posted on the website of the state court administrator, and at least thirty days have elapsed since such posting, as provided in section 24-72-703 (5).

(b) The additional filing fee collected under subsection (2)(a)(II) of this section must be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6).

(3) An order entered pursuant to this section must be directed to each custodian who may have custody of any part of the conviction records that are the subject of the order. Whenever a court enters an order sealing conviction records pursuant to this section, the defendant shall provide the Colorado bureau of investigation and each custodian of the conviction records with a copy of the order and shall pay to the bureau any costs related to the sealing of his or her criminal conviction records that are in the custody of the bureau. Thereafter, the defendant may request and the court may grant an order sealing the civil case in which the conviction records were sealed.

(4) The provisions of this section do not apply to conviction records that are in the possession of a criminal justice agency when an inquiry concerning the conviction records is made by another criminal justice agency.









Article 72.1 - Secure and Verifiable Identity Documents

§ 24-72.1-101. Short title

This article shall be known and may be cited as the "Secure and Verifiable Identity Document Act".



§ 24-72.1-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Children" means children as defined by 42 U.S.C. sec. 1786 (b).

(2) "Infants" means infants as defined by 42 U.S.C. sec. 1786 (b).

(3) "Public entity" means an agency, department, board, division, bureau, commission, council, or political subdivision of the state.

(4) "Public official" means an elected or appointed official, an employee, or an agent of a public entity.

(5) "Secure and verifiable document" means a document issued by a state or federal jurisdiction or recognized by the United States government and that is verifiable by federal or state law enforcement, intelligence, or homeland security agencies.



§ 24-72.1-103. Identity documents - verifiable

(1) Except as provided in subsection (3) of this section, a public entity that provides services shall not accept, rely upon, or utilize an identification document to provide services unless it is a secure and verifiable document.

(2) Except as provided in subsection (3) of this section, a public entity that is issuing an identification card, license, permit, or official document shall not authorize acceptance of an identification document, nor shall a public official acting in an official capacity accept the holder's identification document before issuing official documents, unless the identification document is a secure and verifiable document.

(3) The department of revenue may issue a driver's license, minor driver's license, instruction permit, or identification card in accordance with part 5 of article 2 of title 42, C.R.S., but the license, permit, or card is not a secure and verifiable document.



§ 24-72.1-104. Records

Information gathered pursuant to section 24-72.1-105 (2)(a) shall be a public record accessed pursuant to section 24-72-306 unless the subject of the information is a juvenile or the information concerns an ongoing criminal investigation. Such records shall be retained for three years, but may be disposed of after three years.



§ 24-72.1-105. Violations - immunity

(1) Actions taken in knowing violation of this article shall not be protected by governmental immunity provided to public employees by article 10 of this title.

(2) A peace officer who, in the performance of the officer's duties, utilizes identification that is not secure and verifiable shall not forfeit governmental immunity pursuant to this section if such officer:

(a) Gathers all information from such identification; and

(b) If feasible, according to any applicable law enforcement agency guidelines, gathers fingerprint information from such person and stores such fingerprints for at least one year as a criminal justice record.



§ 24-72.1-106. Applicability

This article shall not apply to a person reporting a crime; a public entity or official accepting a crime report, conducting a criminal investigation, accepting an application for the provision of services or providing services to infants and children born in the United States pursuant to 42 U.S.C. sec. 1786, or providing emergency medical service; a peace officer in the performance of the officer's duties and within the scope of the officer's employment if such officer complies with section 24-72.1-105 (2); or instances when a federal law mandates acceptance of a document.






Article 72.3 - Prohibiting Inclusion of Social Security Number

§ 24-72.3-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Public entity" means an agency, department, board, division, bureau, commission, council, authority, special district, or political subdivision of the state or a local government.



§ 24-72.3-102. Prohibition - inclusion of social security number - requiring social security number over the phone, internet, or mail - exceptions

(1) A public entity shall not issue a license, permit, pass, or certificate that contains the holder's social security number, unless the issuing authority determines inclusion of the social security number is necessary to further the purpose of the license, pass, or certificate or inclusion is required by federal or state law.

(2) A public entity shall not request a person's social security number over the phone, internet, or via mail unless the public entity determines receiving the social security number is required by federal law or is essential to the provision of services by the public entity.






Article 72.4 - Revenue and Expenditure Web-Based System

§ 24-72.4-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Taxpayers should be able to easily access the details of the state's finances, including how much revenue the state receives and how that revenue is spent;

(b) On April 2, 2009, the governor issued an executive order that created the transparency online project;

(c) The transparency online project is a free, searchable web-based system providing easy access to information about the state's revenues and expenditures;

(d) The transparency online project is an important first step in providing a more transparent and accountable state government; and

(e) The purpose of this legislation is to improve the system created by the executive order.

(2) Now, therefore, it is the intent of the general assembly that the web-based system established by the governor's executive order be modified as set forth in this article.

(3) (a) The general assembly further finds and declares that:

(I) Only a limited number of the department of transportation's transactions are included in the state's official book of record and, accordingly, most of its revenues and expenditures are not included in the web-based system;

(II) Because of accounting and information technology differences, it is not feasible to fully assimilate the department of transportation into the web-based system; and

(III) Taxpayers should still be able to access the details of the department of transportation's finances.

(b) Now, therefore, it is the intent of the general assembly that the department of transportation be required to create and maintain a searchable, online revenue and expenditure database and that such information should be accessible through the web-based system.

(4) The general assembly further finds and declares that the web-based system, known as the transparency online project, has made state government more transparent and accountable and that county taxpayers are entitled to the same access to information. Now, therefore, it is the intent of the general assembly to expand the system to include revenue and expenditure data for counties.



§ 24-72.4-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Challenger" means an individual who challenges an exclusion of information from the web-based system by sending written notice to a state agency in accordance with section 24-72.4-103 (2)(a).

(2) "Chief information officer" means the chief information officer appointed pursuant to section 24-37.5-103.

(3) "County" means any county in the state and includes a city and county.

(4) "Online database" means the searchable, online revenue and expenditure database developed, maintained, and made publicly available by the department of transportation pursuant to section 24-72.4-105.

(5) "Spending agency" means any county office, unit, department, board, commission, or institution that is responsible for any particular expenditures or revenues, as identified by the county for purposes of the "Local Government Budget Law of Colorado", part 1 of article 1 of title 29, C.R.S.

(6) "State agency" means any department, division, board, bureau, commission, institution, or agency of the state for which account balances are maintained on the state's official book of record.

(7) "State's official book of record" means the electronic database commonly known as the Colorado financial reporting system that is maintained by the office of information technology on behalf of the state controller pursuant to the authority set forth in section 24-30-202.

(8) "Unstructured data field" means a data element in the state's official book of record for which the content is not selected from a predetermined set of options and the preparer of the transaction is allowed to enter any combination of characters or symbols.

(9) "Web-based system" means the searchable web-based system that provides access to:

(a) Descriptions of revenues and expenditures recorded in the state's official book of record that, in accordance with executive order 007-09, is developed and maintained by the chief information officer, in consultation with the state controller; and

(b) Descriptions of revenues and expenditures that a county provides to the chief information officer.



§ 24-72.4-103. Web-based system - enhancements - procedure for challenging exclusions

(1) The chief information officer shall modify the web-based system to meet the following requirements:

(a) Except as set forth in paragraphs (g) and (i) of this subsection (1), the state expenditures and revenues data included in the web-based system shall be the expenditure and revenue data included in the state's official book of record;

(b) The web-based system shall be accessible from the website maintained by the state, and each state agency with a website shall provide a link on the website home page to the system;

(c) The information on the web-based system shall be updated every five business days to include new expenditure and revenue data;

(d) The web-based system reports shall be available for download in a structured data format, such as extensible markup language;

(e) The web-based system shall include a method for users to provide feedback about the system;

(f) The web-based system shall include archived revenue and expenditure data for the ten prior state fiscal years; except that no data shall be required for any state fiscal year prior to July 1, 2009, and, for the 2009-10 state fiscal year only, no state revenue data shall be required to be archived;

(g) The web-based system shall not include the following information:

(I) Any information that is not a public record or that is exempt from disclosure pursuant to the "Colorado Open Records Act", part 2 of article 72 of this title, or pursuant to part 3 of article 72 of this title;

(II) Any information that is confidential pursuant to state or federal law;

(III) Any information contained in an unstructured data field; or

(IV) Any information that the chief financial officer of a state agency or the director or head of a state agency requests to not be disclosed because the potential injury to the public interest arising from the disclosure of such information on the web-based system outweighs the public interest in having such information publicly available on the web-based system. For purposes of this subparagraph (IV), the public interest arising from the disclosure of information shall include the protection of the privacy, safety, and security of individuals.

(h) For any information excluded from the web-based system pursuant to paragraph (g) of this subsection (1), the web-based system shall include:

(I) A description of the information excluded;

(II) The basis for exclusion; and

(III) The state agency that requested the exclusion;

(i) Regardless of the form of the data in the state's official book of record, the web-based system may provide access to aggregated information where:

(I) Access to each individual transaction is likely to hinder, rather than foster, the goal of accountability and transparency;

(II) An individual transaction includes information that is only partially excludable pursuant to paragraph (g) of this subsection (1); or

(III) An accounting code contained in the state's official book of record includes both includable and excludable transactions pursuant to paragraph (g) of this subsection (1);

(j) The web-based system shall include a link to the online database; and

(k) The web-based system shall include county expenditure and revenue data in accordance with section 24-72.4-106.

(2) (a) An individual may challenge the exclusion of information from the web-based system pursuant to paragraph (g) of subsection (1) of this section by sending written notice to the state agency that requested the exclusion. The notice shall set forth the basis for challenging the exclusion and shall cite this section.

(b) Within thirty calendar days of receiving a challenge to an exclusion pursuant to paragraph (a) of this subsection (2), the state agency receiving the challenge shall respond in writing to the challenger. In the response, the state agency may:

(I) Agree to withdraw the exclusion;

(II) Deny the challenge; or

(III) Agree to withdraw the exclusion, in part, and deny the challenge, in part.

(c) If, in response to the challenge, the state agency agrees to withdraw the exclusion, in whole or in part, then the state agency shall inform the state controller in writing within two working days of the date the response is sent to a challenger pursuant to paragraph (b) of this subsection (2), and the state controller shall make the appropriate information available on the web-based system promptly, which in no case shall be later than ten working days of receipt.

(d) If the state agency denies a challenge brought pursuant to paragraph (a) of this subsection (2), in whole or in part, or fails to respond to a challenge in writing within thirty calendar days, then a challenger may apply to the district court for the city and county of Denver for an order directing the state agency denying the challenge to show cause why the challenged exclusion is proper; except that an action may not be initiated pursuant to this paragraph (d) if a state agency has first initiated an action pursuant to paragraph (e) of this subsection (2) with respect to the same exclusion. Upon a finding that information was improperly excluded from the web-based system, the court shall order the state agency to withdraw the exclusion and the state controller to make the excluded information available on the web-based system. In order to prevail in an application brought under this paragraph (d), a challenger shall bear the burden of proving by a preponderance of the evidence that the office or agency improperly excluded information from the web-based system.

(e) If the state agency, acting in good faith and after receiving notice of a challenge pursuant to paragraph (a) of this subsection (2), is unable to determine whether exclusion of information on the web-based system is proper pursuant to paragraph (g) of subsection (1) of this section, the state agency may apply to the district court for an order permitting the state agency to exclude information from the web-based system or for the court to determine that the exclusion is prohibited. In an action brought pursuant to this paragraph (e), the burden of proof shall be upon the state agency asserting the exclusion to prove by a preponderance of the evidence that the information may be properly excluded from the web-based system. A challenger shall have notice of the action served upon him or her in the manner provided for service of process by the Colorado rules of civil procedure and shall have the right to appear and be heard.

(f) (I) Except as set forth in subparagraph (II) of this paragraph (f), if a court determines that a state agency improperly excluded information from the web-based system, the court shall award reasonable attorney fees and costs to a challenger who appears in the court proceeding.

(II) The attorney fees provision of subparagraph (I) of this paragraph (f) shall not apply in cases brought pursuant to paragraph (e) of this subsection (2) if the court finds that the state agency acted in good faith and, after exercising reasonable diligence and making reasonable inquiry, was unable to determine if exclusion from the web-based system was proper without a ruling by the court.



§ 24-72.4-104. Information in web-based system - limit on duty

(1) The chief information officer and the state controller may reasonably rely upon representations by a state agency or county in determining what information to include in the web-based system, and neither the chief information officer nor the state controller shall have a duty to independently review the information for compliance with this article prior to posting the information on the web-based system.

(2) The limitation on duty set forth in subsection (1) of this section shall be in addition to any limitation on duty and liability provided by the "Colorado Governmental Immunity Act", article 10 of this title.



§ 24-72.4-105. Department of transportation - revenue and expenditure - online database - link to web-based system

(1) No later than July 1, 2012, the department of transportation shall develop, maintain, and make publicly available a searchable, online revenue and expenditure database.

(2) The online database must:

(a) Include the following information for all revenues received by the department of transportation:

(I) The amount received;

(II) The date of receipt;

(III) The source of the moneys; except that the identity of an individual making a payment to the department of transportation should not be included;

(IV) The reason for the payment;

(V) The fund in which the moneys are deposited; and

(VI) The program for which the moneys are received;

(b) (I) Except as set forth in subparagraph (II) of this paragraph (b), include the following information for each expenditure made by the department of transportation:

(A) The amount of moneys expended;

(B) The date of the transaction;

(C) The vendor that received the payment;

(D) The purchase category; and

(E) The fund from which the expenditure was made;

(II) Include only the following information about payments made to each employee of the department of transportation:

(A) The personnel area of the employee;

(B) The employee's job title; and

(C) The gross year-to-date payments made to the employee;

(c) Be searchable;

(d) Be updated at least every five business days to include new expenditure and revenue data;

(e) Beginning on July 1, 2013, include archived revenue and expenditure data for the prior state fiscal year only.

(3) The online database must not include:

(a) Any information that is not a public record or that is exempt from disclosure pursuant to the "Colorado Open Records Act", part 2 of article 72 of this title, or pursuant to part 3 of article 72 of this title; or

(b) Any information that is confidential pursuant to state or federal law.

(4) The department of transportation may include any other information that the department determines will increase transparency.



§ 24-72.4-106. County - revenue and expenditure data - inclusion

(1) (a) No later than thirty days following the beginning of a fiscal year that begins on or after January 1, 2018, each county shall provide the chief information officer with a copy of the budget adopted for the fiscal year.

(b) No later than thirty days following the end-of-the year audit of a county's revenues and expenditures for a fiscal year that begins on or after January 1, 2017, the county shall provide the chief information officer with a database that identifies all:

(I) Revenue received by the county; and

(II) Expenditures made by each spending agency.

(c) A county shall submit the information required by this subsection (1) in a format approved by the chief information officer, which format allows the chief information officer to comply with the requirements of subsection (3) of this section.

(d) A county may provide the chief information officer with the budget for the fiscal year that begins on January 1, 2017, or the revenue and expenditure data specified in paragraph (b) of this subsection (1) for the fiscal year that begins on January 1, 2016. The chief information officer shall include the information in the web-based system, as otherwise set forth in subsection (3) of this section.

(2) A county shall not include any information under subsection (1) of this section that is:

(a) Not a public record or that is exempt from disclosure pursuant to the "Colorado Open Records Act", part 2 of article 72 of this title, or pursuant to part 3 of article 72 of this title; or

(b) Confidential pursuant to state or federal law.

(3) The chief information officer shall separately include the most recent budget and the most recent revenue and expenditure data for each county in the web-based system in a data format that is similar to that for the state revenue and expenditures. The chief information officer shall archive past available county information in the same location as state archived revenue and expenditure data is stored. The chief information officer may aggregate a county's data if:

(a) Access to each individual transaction is likely to hinder, rather than foster, the goal of accountability and transparency; or

(b) An individual transaction includes information that is only partially excludable under subsection (2) of this section.

(4) Subsection (1) of this section does not apply to a county that posts its budget and the revenue and expenditure data required by paragraph (b) of subsection (1) of this section on the county website. A county shall notify the chief information officer that it is exempt under this subsection (4), and the chief information officer shall include a link to the county's website on the web-based system.

(5) If a county fails to provide the required database to the chief information officer for more than ninety days after a deadline set in subsection (1) of this section and subsection (4) of this section does not apply, then the executive director of the department of local affairs may consider the county's lack of transparency as an adverse factor when making grants in accordance with section 39-29-110 (1)(b), C.R.S., in the next state fiscal year.









Governmental Access to News Information

Article 72.5 - Governmental Access to News Information

§ 24-72.5-101. Legislative declaration

The general assembly finds that an informed citizenry, which results from the free flow of information between citizens and the mass media, and the preservation of news information sources for the mass media is of vital concern to all people of the state of Colorado and that the interest of the state in such area is so great that the state shall retain jurisdiction over the use of any subpoena power or the exercise of any other authority by any governmental entity to obtain news information or the identification of the source of such information within the knowledge or possession of newspersons, which is hereby declared to be a matter of statewide concern.



§ 24-72.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Governmental entity" means the state and any state agency or institution, county, city and county, incorporated city or town, school district, special improvement district, authority, and every other kind of district, instrumentality, or political subdivision of the state organized pursuant to law. "Governmental entity" shall include entities governed by home rule charters.

(2) "Mass medium" means any publisher of a newspaper or periodical; wire service; radio or television station or network; news or feature syndicate; or cable television system.

(3) "News information" means any knowledge, observation, notes, documents, photographs, films, recordings, videotapes, audiotapes, and reports, and the contents and sources thereof, obtained by a newsperson while engaged as such, regardless of whether such items have been provided to or obtained by such newsperson in confidence.

(4) "Newsperson" means any member of the mass media and any employee or independent contractor of a member of the mass media who is engaged to gather, receive, observe, process, prepare, write, or edit news information for dissemination to the public through the mass media.

(5) "Press conference" means any meeting or event called for the purpose of issuing a public statement to members of the mass media, and to which members of the mass media are invited in advance.

(6) "Proceeding" means any investigation, hearing, or other process for obtaining information conducted by, before, or under the authority of any executive or administrative body, panel, or officer of the state of Colorado or any city, county, city and county, or other political subdivision of the state. Such term shall not include any investigation, hearing, or other process for obtaining information conducted by, before, or under the authority of the general assembly.

(7) "Source" means any person from whom or any means by or through which news information is received or procured by a newsperson, regardless of whether such newsperson was requested to hold confidential the identity of such person or means.



§ 24-72.5-103. Compelled disclosure of news information - privilege

(1) Notwithstanding any other provision of law to the contrary, and except as otherwise provided by section 24-72.5-104, no newsperson shall, without the express consent of such newsperson, be compelled to disclose, be examined concerning refusal to disclose, or be subject to any process to compel disclosure or to impose any sanction for nondisclosure in connection with any proceeding of a governmental entity for refusal to disclose any news information received, observed, procured, processed, prepared, written, or edited by a newsperson, while acting in the capacity of a newsperson; except that the privilege of nondisclosure shall not apply to the following:

(a) News information received at a press conference;

(b) News information that has actually been published or broadcasted through the mass media;

(c) News information based on a newsperson's personal observation of the commission of an act which, under any statute, law, or ordinance, is deemed to be a criminal offense if substantially similar news information cannot reasonably be obtained by any other means;

(d) News information based on a newsperson's personal observation of the commission of a class 1, 2, or 3 felony.



§ 24-72.5-104. Limit of nondisclosure privilege for newsperson

(1) Notwithstanding the privilege of nondisclosure established in section 24-72.5-103, a governmental entity otherwise authorized by law to issue or obtain subpoenas may subpoena a newsperson in order to obtain news information by establishing, by a preponderance of the evidence:

(a) That the news information is directly relevant to a substantial issue involved in the proceeding;

(b) That the news information cannot be obtained by any other reasonable means; and

(c) That a strong interest of the party seeking to subpoena the newsperson outweighs the interests under the first amendment to the United States constitution of such newsperson in not responding to a subpoena and of the general public in receiving news information.



§ 24-72.5-105. Waiver of privilege

The privilege of nondisclosure established in section 24-72.5-103 may be waived only by the voluntary testimony or disclosure of a newsperson that directly addresses the news information or identifies the source of such news information sought by a governmental entity. A publication or broadcast of a news report through the mass media concerning the subject area of the news information sought, but which does not directly address the news information sought by such governmental entity, shall not be deemed a waiver of the privilege of nondisclosure as to such specific news information.



§ 24-72.5-106. Ability to obtain search warrant not affected

Nothing in this article shall preclude the issuance of a search warrant pursuant to the federal "Privacy Protection Act of 1980", 42 U.S.C. sec. 2000aa.









State Funds

Article 75 - State Funds

Part 1 - Appropriations

§ 24-75-101. Deficiency in revenue

(1) The following appropriations shall be appropriations of the first class and shall be first paid out of the revenue of the state against which they are chargeable:

(a) All appropriations made by the general assembly for the executive, legislative, and judicial departments of the state government;

(b) All appropriations made by the general assembly for the institutions of higher education and for the penal, charitable, and eleemosynary institutions of the state government;

(c) All interests on the public debt of the state government;

(d) All appropriations of funds derived from state continuing mill levies for the support of penal, eleemosynary, and educational institutions and other state purposes, other than the general revenue fund, shall be appropriations of the first class and shall be expended as such for the purposes for which levied and appropriated.

(2) All other appropriations made by the general assembly shall be appropriations of the second class.

(3) In case there are insufficient revenues to pay all appropriations made by the general assembly in full, the appropriations of the first class, designated in subsection (1) of this section, shall be first paid in full and the balance of revenue available shall be thereafter prorated among the second class appropriations designated in subsection (2) of this section.



§ 24-75-102. When appropriations expended - balance

(1) (a) Except as otherwise provided by law, including paragraph (b) of this subsection (1), all moneys appropriated by the general assembly may be expended or encumbered, if authorized by the controller, only in the fiscal year for which appropriated. Except as otherwise provided by law, any moneys unexpended or not encumbered from the appropriation to each department for any fiscal year shall revert to the general fund or, if made from a special fund, to such special fund. Determination of such expenditures or encumbrances shall be made no later than thirty-five days after the close of the fiscal year and pursuant to the provisions of section 24-30-202 (11).

(b) (I) Appropriations for the superfund, brownfields, and natural resource damage programs administered by the department of public health and environment pursuant to article 15 of title 25, C.R.S., shall be encumbered within eighteen months after the beginning of the fiscal year for which they were appropriated.

(II) As used in this paragraph (b), "superfund" means the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", 42 U.S.C. sec. 9601 et seq., as amended.

(2) and (3) Repealed.



§ 24-75-103. Exceptions to transfer of balances

The provisions of section 24-75-102 shall not apply to any appropriation where, as a part of the object intended by or as preliminary to the expenditure of the appropriation, condemnation proceedings or other litigation has been commenced or where the expenditure of the money appropriated has been delayed by proceedings or litigation by third persons in resistance of the object of the appropriation.



§ 24-75-104. Gifts and bequests to state institutions of higher education - effect

(1) All endowments, gifts, and bequests made to any state institution of higher education, and the income therefrom, shall belong to and be used only by such institution and shall be subject to state audit. In appropriating state funds to such institution of higher education, neither principal nor interest of such gifts shall be used to reduce such appropriation, and both principal and interest shall be in addition to any funds appropriated for such institution.

(2) Nothing in subsection (1) of this section shall be construed to commit the state of Colorado to continuing the levels of programs attained as results of such endowments, gifts, and bequests upon their expiration.

(3) (a) On January 30, 1997, and January 30 of each year thereafter, each state institution of higher education shall submit to the governor and general assembly a complete listing, in accordance with generally accepted accounting principles, of all endowments, gifts, and bequests made to or expenditures in excess of two hundred fifty dollars made on behalf of said state institution of higher education during the immediately preceding state fiscal year.

(b) Repealed.



§ 24-75-105. Transfers required to implement conditional and centralized appropriations - repeal

(1) Transfers of appropriations which are authorized in the 1990-91 and subsequent general appropriation acts and are required to implement appropriations conditioned on the distribution of the appropriation among, or the transfer of the appropriation between, departments, agencies, or programs, including centralized appropriations, are expressly authorized.

(2) This section is repealed, effective September 1, 2020.



§ 24-75-106. Transfers between departments of health care policy and financing and human services for materially similar items of appropriation for medicaid programs - limitation - repeal

(1) Notwithstanding the effect of the "M" provision in the 1990-91 and subsequent general appropriation acts, the governor may transfer unlimited amounts of general fund appropriations and reappropriated funds to and from the departments of health care policy and financing and human services when required by changes from the appropriated levels in the amount of medicaid cash funds earned through programs or services provided under the supervision of the department of human services or the department of health care policy and financing if the transfer of appropriations is between one or more materially similar items of appropriation and is for purposes other than department administrative costs associated with programs or services.

(2) This section is repealed, effective September 1, 2020.



§ 24-75-106.5. Transfers between departments of health care policy and financing and human services for corresponding items of appropriation - limitations - repeal

(1) Subject to the provisions of subsection (2) of this section, upon approval of the governor:

(a) The executive director of the department of health care policy and financing may transfer general fund or reappropriated funds spending authority from one or more items of appropriation made to that department in the annual general appropriations act to one or more corresponding items of appropriation made to the department of human services in the act.

(b) The executive director of the department of human services may transfer general fund or reappropriated funds spending authority from one or more items of appropriation made to that department in the annual general appropriations act to one or more corresponding items of appropriation made to the department of health care policy and financing in the act.

(2) The governor may approve a transfer of spending authority between one or more corresponding items of appropriation of the departments of health care policy and financing and human services pursuant to subsection (1) of this section only if:

(a) Authority for the transfer of spending authority has been expressly granted in a footnote in the annual general appropriations act;

(b) The amount of spending authority to be transferred does not exceed the maximum amount, if any, specified in the footnote authorizing the transfer; and

(c) The transfer is not otherwise authorized pursuant to section 24-75-106.

(3) The transfers authorized by this section shall:

(a) Be in addition to any other transfers between the departments of health care policy and financing and human services authorized by law; and

(b) Apply to the 2008-09 and subsequent general appropriations acts.

(4) The governor shall report to the joint budget committee no later than October 1 after the close of the fiscal year on any transfers approved by the governor pursuant to this section.

(5) This section is repealed, effective September 1, 2020.



§ 24-75-107. Cash fund transfers pursuant to sections 24-75-105 and 24-75-106 - repeal

(1) All transfers pursuant to sections 24-75-105 and 24-75-106 which involve cash funds shall be consistent with statutes governing the use of cash funds.

(2) This section is repealed, effective September 1, 2020.



§ 24-75-108. Intradepartmental transfers between appropriations - repeal

(1) Upon approval by the governor, the head of a principal department of state government may, on or after May 1 of any fiscal year and before the forty-fifth day after the close of such fiscal year, transfer moneys from one item of appropriation made to the principal department in the general appropriation act to another item of appropriation made to the same principal department in said act; except that such transfers shall be made only between appropriations for like purposes. All transfers made pursuant to this section shall be between appropriations made for the expiring fiscal year.

(2) None of the following transfers shall be deemed to be between like purposes within the meaning of subsection (1) of this section:

(a) and (b) (Deleted by amendment, L. 2010, (HB 10-1119), ch. 340, p. 1574, § 10, effective August 11, 2010.)

(c) Transfers from any item of appropriation into a lease purchase item;

(d) Transfers between governing boards of institutions of higher education;

(e) Transfers between capital construction projects; except that transfers between specific maintenance projects or between controlled maintenance projects may be made as authorized in the general appropriation act;

(f) Transfers made to match federal funds for a program which has not been authorized by law;

(g) Transfers of cash-spending authority which operate to increase appropriations of moneys out of one cash fund by decreasing appropriations of moneys out of a different cash fund in a corresponding amount if such transfers increase the total spending authority for all fund sources within a program. A transfer of cash spending authority shall not authorize a transfer of cash between cash funds.

(3) (a) (Deleted by amendment, L. 2010, (HB 10-1119), ch. 340, p. 1574, § 10, effective August 11, 2010.)

(b) Any savings realized from an energy cost-savings contract pursuant to section 24-30-2003 may be transferred to an operating expense item for the purpose of making an annual payment on a lease-purchase agreement under such contract.

(4) All transfers within a department or within an office involving cash funds shall be consistent with statutes governing the use of such cash funds.

(5) Transfers between items of appropriation made to the judicial department may be made, upon approval by the chief justice of the Colorado supreme court, to the same extent and subject to the same limitations as transfers within a principal department as authorized by subsections (1) to (4) of this section. Transfers between items of appropriation made to the judicial department shall also be subject to the limitation in section 24-75-110.

(6) Transfers between items of appropriation made to the office of the governor, including the office of state planning and budgeting, may be made, upon approval by the governor, to the same extent and subject to the same limitations as transfers within a principal department as authorized by subsections (1) to (4) of this section.

(7) The transfers authorized by this section shall be in addition to any other transfers within a department or within an office which are authorized by law or which are authorized in the general appropriation act and are required to implement appropriations conditioned on the distribution or transfer of the appropriated amounts.

(8) The total amount of moneys transferred between items of appropriation made to principal departments of state government and to the office of the governor pursuant to this section, other than transfers within a principal department from an operating expense item to a utilities item, from a utilities item to an operating expense item pursuant to paragraph (b) of subsection (3) of this section, or from a utilities item to a utilities item, shall not exceed five million dollars.

(9) The governor shall report to the joint budget committee no later than October 1 after the close of the fiscal year on the transfers approved by the governor and by the chief justice pursuant to this section and section 24-75-106 and on overexpenditures allowed under section 24-75-109.

(10) The transfers authorized by this section shall apply to the 1990-91 and subsequent general appropriation acts.

(11) This section is repealed, effective September 1, 2020.

(12) As used in this section, "utilities" means water, sewer service, electricity, or other fuel sources, equipment purchased for the purpose of utility cost savings, payments made to private companies for services rendered or equipment installed for the purpose of reducing utility costs, lease-purchase payments to private companies for the purpose of reducing utility costs, and all heating fuels.



§ 24-75-109. Controller may allow expenditures in excess of appropriations - limitations - appropriations for subsequent fiscal year restricted - repeal

(1) For the purpose of closing the state's books, and subject to the provisions of this section, the controller may, on or after May 1 of any fiscal year and before the forty-fifth day after the close thereof, upon approval of the governor, allow any department, institution, or agency of the state, including any institution of higher education, to make an expenditure in excess of the amount authorized by an item of appropriation for such fiscal year if:

(a) The overexpenditure is for medicaid programs; or

(a.5) The overexpenditure is by the department of health care policy and financing for the children's basic health plan established pursuant to article 8 of title 25.5, C.R.S.; except that, to the extent that the overexpenditure allowed pursuant to this paragraph (a.5) is from the general fund, the overexpenditure from the general fund shall not exceed two hundred fifty thousand dollars in any fiscal year; or

(a.6) The overexpenditure is by the department of health care policy and financing for the required state contribution payment pursuant to the federal "Medicare Prescription Drug, Improvement, and Modernization Act of 2003", Pub.L. 108-173; or

(b) The overexpenditure is by the department of human services for any purpose other than medicaid programs, but the total of all overexpenditures allowed pursuant to this paragraph (b) shall not exceed one million dollars in any fiscal year; or

(c) The overexpenditure is for any purpose of a department, institution, or agency of the executive branch other than the department of human services, but the total of all overexpenditures allowed pursuant to this paragraph (c) shall not exceed three million dollars in any fiscal year; or

(c.5) The overexpenditure is for the workers' compensation self-insurance program of the department of human services established pursuant to section 8-44-203, C.R.S.; or

(d) The overexpenditure is for any purpose of the judicial department, but overexpenditures allowed pursuant to this paragraph (d) shall be subject to the limitation in section 24-75-110; or

(e) The overexpenditure is by the department of corrections for the purchase of pharmaceuticals and the purchase of medical services from other medical facilities as part of the medical services subprogram for department institutions. The overexpenditure authorized by this paragraph (e) shall only be allowed for the 2001-02 fiscal year.

(1.5) For the purposes of this section, an overexpenditure includes any instance in which the total expenditures charged to a specific line item of appropriation are in excess of the total spending authority appropriated for that line item and any instance in which sufficient cash or cash-exempt reserves have not been earned to cover related expenditures and there is no statutory fund balance to cover such expenditures.

(2) Overexpenditures allowed pursuant to subsection (1) of this section shall be subject to the following requirements:

(a) Except as specifically provided in this section, overexpenditures shall be consistent with all statutory provisions applicable to the program, function, or purpose for which the overexpenditure is made, including the provisions of appropriation acts.

(b) No overexpenditure shall be allowed in excess of the unencumbered balance of the fund from which the overexpenditure is made as of the date of the expenditure.

(c) For fiscal years commencing on or after July 1, 2014, no overexpenditure is allowed under paragraph (a) or (a.5) of subsection (1) of this section for any appropriation in the annual general appropriation act to the department of health care policy and financing that is in a line item for the executive director's office or in a line item that the general assembly has labeled as ineligible for an overexpenditure under said paragraphs.

(3) For any overexpenditure, whether or not allowed by the controller in accordance with subsection (1) of this section, the controller shall restrict, in an amount equal to said overexpenditure, the corresponding item or items of appropriation that are made in the general appropriation act for the fiscal year following the fiscal year for which the overexpenditure that is allowed occurs. For the purposes of determining such corresponding item or items of appropriation, the controller shall consider, in order of importance, the fund from which the overexpenditure was allowed, the department, institution, or agency that was allowed to make the overexpenditure, and the purpose for which the overexpenditure was allowed. The department, institution, or agency shall not be allowed to expend any amount restricted pursuant to this subsection (3) unless such restriction is released in accordance with subsection (4) of this section.

(4) (a) The department, institution, or agency whose appropriation is restricted may request a supplemental appropriation for the fiscal year in which the overexpenditure occurred for the amount of any overexpenditure allowed pursuant to this section. If a supplemental appropriation is enacted for the overexpenditure or some portion thereof, the restriction on the succeeding fiscal year's appropriation shall be released in the amount of the supplemental appropriation enacted.

(b) If the amount of the restriction imposed pursuant to subsection (3) of this section was based on an estimate of the amount of the overexpenditure and the amount of such restriction exceeds the actual amount of the overexpenditure, the controller shall release that portion of the restricted amount that exceeds the actual amount of the overexpenditure.

(5) The limitation on general fund appropriations and the requirement for a general fund reserve contained in section 24-75-201.1 shall not apply to overexpenditures from the general fund for medicaid programs allowed pursuant to paragraph (a) of subsection (1) of this section or to supplemental general fund appropriations for medicaid programs enacted pursuant to subsection (4) of this section. Overexpenditures for all other purposes allowed pursuant to subsection (1) of this section and supplemental general fund appropriations for all other purposes enacted pursuant to subsection (4) of this section shall be considered appropriations for the fiscal year in which the overexpenditure was allowed and shall accordingly be subject to the limitations and requirements of section 24-75-201.1.

(6) The controller may allow overexpenditures pursuant to this section only for the fiscal years beginning on or after July 1, 1998, but prior to July 1, 2020. This section is repealed, effective September 1, 2020.



§ 24-75-110. Limitation on judicial department - repeal

(1) The total amount of moneys transferred between items of appropriation made to the judicial department pursuant to section 24-75-108 and overexpenditures by the judicial department allowed pursuant to section 24-75-109 shall not exceed one million dollars in any fiscal year.

(2) This section is repealed, effective September 1, 2020.



§ 24-75-111. Additional authority for controller to allow expenditures in excess of appropriations - limitations - appropriations for subsequent fiscal year restricted

(1) For fiscal years commencing on or after July 1, 1997, in addition to any overexpenditure allowed pursuant to section 24-75-109, the controller may allow any department, institution, or agency of the state, including any institution of higher education, to make an expenditure in excess of the amount authorized by an item of appropriation for such fiscal year if:

(a) The overexpenditure is for any purpose of a department, institution, or agency of the state; and

(b) The overexpenditure is necessary due to unforeseen circumstances arising while the general assembly is not meeting in regular or special session during which such overexpenditure can be legislatively addressed; and

(c) (I) If the overexpenditure is in regard to an operating budget item and is requested by a department, institution, or agency of the state other than the department of law, the department of the treasury, the department of state, the judicial department, or the legislative department:

(A) The request for the overexpenditure has been submitted to the office of state planning and budgeting for approval and the office of state planning and budgeting has approved the overexpenditure, in whole or in part; and

(B) Upon approval by the office of state planning and budgeting, the request for the overexpenditure has been submitted to the joint budget committee of the general assembly for approval; and

(C) The request for the overexpenditure has been approved, in whole or in part, by a majority vote of the members of the joint budget committee and the controller has received written confirmation of such approval from the joint budget committee; or

(II) If the overexpenditure is in regard to an operating budget item and is requested by the department of law, the department of the treasury, the department of state, the judicial department, or the legislative department:

(A) The request for the overexpenditure has been submitted to the joint budget committee of the general assembly for approval; and

(B) The request for the overexpenditure has been approved, in whole or in part, by a majority vote of the members of the joint budget committee and the controller has received written confirmation of such approval from the joint budget committee; or

(III) If the overexpenditure is in regard to a capital construction budget item and is requested by a department, institution, or agency of the state other than the department of law, the department of the treasury, the department of state, the judicial department, or the legislative department:

(A) The request for the overexpenditure has been submitted to the office of state planning and budgeting for approval and the office of state planning and budgeting has approved the overexpenditure, in whole or in part; and

(B) Upon approval by the office of state planning and budgeting, the request for the overexpenditure has been submitted to the capital development committee of the general assembly for consideration; and

(C) Upon the issuance of a written recommendation regarding the overexpenditure by the capital development committee, the request for the overexpenditure has been submitted to the joint budget committee of the general assembly for approval; and

(D) The request for the overexpenditure has been approved, in whole or in part, by a majority vote of the members of the joint budget committee and the controller has received written confirmation of such approval from the joint budget committee; or

(IV) If the overexpenditure is in regard to a capital construction budget item and is requested by the department of law, the department of the treasury, the department of state, the judicial department, or the legislative department:

(A) The request for the overexpenditure has been submitted to the capital development committee of the general assembly for consideration; and

(B) Upon the issuance of a written recommendation regarding the overexpenditure by the capital development committee, the request for the overexpenditure has been submitted to the joint budget committee of the general assembly for approval; and

(C) The request for the overexpenditure has been approved, in whole or in part, by a majority vote of the members of the joint budget committee and the controller has received written confirmation of such approval from the joint budget committee; or

(V) If the overexpenditure is in regard to an information technology budget item and is requested by a department, institution, or agency of the state other than the department of law, the department of the treasury, the department of state, the judicial department, or the legislative department:

(A) The request for the overexpenditure has been submitted to the office of state planning and budgeting for approval and the office of state planning and budgeting has approved the overexpenditure, in whole or in part; and

(B) Upon approval by the office of state planning and budgeting, the request for the overexpenditure has been submitted to the joint technology committee of the general assembly for consideration; and

(C) Upon the issuance of a written recommendation regarding the overexpenditure by the joint technology committee, the request for the overexpenditure has been submitted to the joint budget committee of the general assembly for approval; and

(D) The request for the overexpenditure has been approved, in whole or in part, by a majority vote of the members of the joint budget committee and the controller has received written confirmation of such approval from the joint budget committee; or

(VI) If the overexpenditure is in regard to an information technology budget item and is requested by the department of law, the department of the treasury, the department of state, the judicial department, or the legislative department:

(A) The request for the overexpenditure has been submitted to the joint technology committee of the general assembly for consideration; and

(B) Upon the issuance of a written recommendation regarding the overexpenditure by the joint technology committee, the request for the overexpenditure has been submitted to the joint budget committee of the general assembly for approval; and

(C) The request for the overexpenditure has been approved, in whole or in part, by a majority vote of the members of the joint budget committee and the controller has received written confirmation of such approval from the joint budget committee.

(2) Any department, institution, or agency of the state requesting an overexpenditure pursuant to subsection (1) of this section shall make the request in such form and shall include in the request such information as may be required by the office of state planning and budgeting, the capital development committee, the joint technology committee, and the joint budget committee, as applicable.

(3) Overexpenditures allowed pursuant to subsection (1) of this section shall be subject to the following requirements:

(a) Overexpenditures shall be consistent with all statutory provisions applicable to the program, function, or purpose for which the overexpenditure is made, including the provisions of appropriation acts.

(b) No overexpenditure shall be allowed in excess of the unencumbered balance of the fund or account from which the overexpenditure is made as of the date of the overexpenditure.

(4) (a) For any overexpenditure allowed by the controller in accordance with subsection (1) of this section that is in regard to an operating budget item, the controller shall restrict, in an amount equal to said overexpenditure, the corresponding item or items of appropriation that are made in the general appropriation act for the fiscal year following the fiscal year for which the overexpenditure is allowed. For the purposes of determining such corresponding item or items of appropriation, the controller shall consider, in order of importance, the fund from which the overexpenditure was allowed, the department, institution, or agency that was allowed to make the overexpenditure, and the purpose for which the overexpenditure was allowed.

(b) For any overexpenditure allowed by the controller in accordance with subsection (1) of this section that is in regard to a capital construction budget item, the controller shall restrict, in an amount equal to said overexpenditure, an item or items of appropriation that are made in the general appropriation act for the fiscal year following the fiscal year for which the overexpenditure is allowed and that are made for the following purposes in the order specified: The capital construction budget item for which the overexpenditure was allowed; any other capital construction budget item of the department, institution, or agency that was allowed to make the overexpenditure; any operating budget item relating to the administration of the department, institution, or agency that was allowed to make the overexpenditure; and any other operating budget item of the department, institution, or agency that was allowed to make the overexpenditure. For the purposes of determining the item or items of appropriation for operating budget items to be restricted, the controller shall restrict the item or items of appropriation that would be the least disruptive to the operations of the department, institution, or agency.

(c) For any overexpenditure allowed by the controller in accordance with subsection (1) of this section that is in regard to an information technology budget item, the controller shall restrict, in an amount equal to said overexpenditure, the items of appropriation that are made in the general appropriation act for the fiscal year following the fiscal year for which the overexpenditure is allowed and that are made for the following purposes in the order specified: The information technology budget item for which the overexpenditure was allowed; any other information technology budget item of the department, institution, or agency that was allowed to make the overexpenditure; any operating budget item relating to the administration of the department, institution, or agency that was allowed to make the overexpenditure; and any other operating budget item of the department, institution, or agency that was allowed to make the overexpenditure. For the purposes of determining the items of appropriation for operating budget items to be restricted, the controller shall restrict the items of appropriation that would be the least disruptive to the operations of the department, institution, or agency.

(d) The department, institution, or agency shall not be allowed to expend any amount restricted pursuant to this subsection (4) unless such restriction is released in accordance with subsection (5) of this section.

(5) The joint budget committee of the general assembly shall introduce a supplemental appropriation for the fiscal year in which the overexpenditure occurred for the amount of any overexpenditure allowed pursuant to this section. If a supplemental appropriation is enacted for the overexpenditure or some portion thereof, the restriction on the succeeding fiscal year's appropriation shall be released in the amount of the supplemental appropriation enacted.

(6) Overexpenditures allowed pursuant to the provisions of subsection (1) of this section and supplemental general fund appropriations enacted pursuant to subsection (5) of this section shall be considered appropriations for the fiscal year in which the overexpenditure was allowed and shall accordingly be subject to the limitations and requirements of section 24-75-201.1.



§ 24-75-111.5. Additional authority for controller to allow expenditures for capital construction items in certain circumstances - definition

(1) For purposes of this section, "nonmonetary adjustment" means a change that does not affect the amount of the appropriation, including a name change, an extension of time for completion, a scope change, a transfer between departments, or other such similar changes.

(2) For fiscal years commencing on or after July 1, 2015, the controller may allow any department, institution, or agency of the state, including any institution of higher education, to expend moneys differently from the authority granted by an item of appropriation for a capital construction budget item or an information technology capital project if the capital construction, controlled maintenance, capital renewal project, or information technology capital project that the appropriation was for requires a nonmonetary adjustment for its timely continuation and the nonmonetary adjustment is due to unforeseen circumstances arising while the general assembly is not meeting in regular or special session during which such nonmonetary adjustment would be legislatively addressed, under the following circumstances:

(a) If the nonmonetary adjustment is in regard to a capital construction budget item and is requested by a department, institution, or agency of the state other than the department of law, the department of the treasury, the department of state, the judicial department, or the legislative department:

(I) The request for the nonmonetary adjustment has been submitted to the office of state planning and budgeting for approval and the office of state planning and budgeting has approved the nonmonetary adjustment, in whole or in part; and

(II) Upon approval by the office of state planning and budgeting, the request for the nonmonetary adjustment has been submitted to the capital development committee for consideration; and

(III) Upon the issuance of a written recommendation regarding the nonmonetary adjustment by the capital development committee, the request for the nonmonetary adjustment has been submitted to the joint budget committee for approval; and

(IV) The request for the nonmonetary adjustment has been approved, in whole or in part, by a majority vote of the members of the joint budget committee, and the controller has received written confirmation of such approval from the joint budget committee; or

(b) If the nonmonetary adjustment is in regard to a capital construction budget item and is requested by the department of law, the department of the treasury, the department of state, the judicial department, or the legislative department:

(I) The request for the nonmonetary adjustment has been submitted to the capital development committee for consideration; and

(II) Upon the issuance of a written recommendation regarding the nonmonetary adjustment by the capital development committee, the request for the nonmonetary adjustment has been submitted to the joint budget committee for approval; and

(III) The request for the nonmonetary adjustment has been approved, in whole or in part, by a majority vote of the members of the joint budget committee, and the controller has received written confirmation of such approval from the joint budget committee.

(c) If the nonmonetary adjustment is in regard to an information technology capital project and is requested by a department, institution, or agency of the state other than the department of law, the department of the treasury, the department of state, the judicial department, or the legislative department:

(I) The request for the nonmonetary adjustment has been submitted to the office of state planning and budgeting for approval and the office of state planning and budgeting has approved the nonmonetary adjustment, in whole or in part;

(II) Upon approval by the office of state planning and budgeting, the request for the nonmonetary adjustment has been submitted to the joint technology committee of the general assembly for consideration;

(III) Upon the issuance of a written recommendation regarding the nonmonetary adjustment by the joint technology committee, the request for the nonmonetary adjustment has been submitted to the joint budget committee for approval; and

(IV) The request for the nonmonetary adjustment has been approved, in whole or in part, by a majority vote of the members of the joint budget committee, and the controller has received written confirmation of such approval from the joint budget committee; or

(d) If the nonmonetary adjustment is in regard to an information technology capital project and is requested by the department of law, the department of the treasury, the department of state, the judicial department, or the legislative department:

(I) The request for the nonmonetary adjustment has been submitted to the joint technology committee of the general assembly for consideration;

(II) Upon the issuance of a written recommendation regarding the nonmonetary adjustment by the joint technology committee, the request for the nonmonetary adjustment has been submitted to the joint budget committee for approval; and

(III) The request for the nonmonetary adjustment has been approved, in whole or in part, by a majority vote of the members of the joint budget committee, and the controller has received written confirmation of such approval from the joint budget committee.

(3) Any department, institution, or agency of the state requesting a nonmonetary adjustment pursuant to subsection (1) of this section shall make the request in such form and shall include in the request such information as may be required by the office of state planning and budgeting, the capital development committee, the joint technology committee, and the joint budget committee, as applicable.

(4) Nonmonetary adjustments must be consistent with the original purpose for which the appropriation was made and may not change the amount of the appropriation.

(5) The joint budget committee shall introduce a supplemental appropriation for the fiscal year in which the nonmonetary adjustment occurred that reflects the nonmonetary adjustment.



§ 24-75-112. Annual general appropriation act - headnote definitions - general provisions - footnotes

(1) As used in the annual general appropriation act, the following definitions and general provisions shall apply for the headnote terms preceding and specifying the purpose of certain line items of appropriation:

(a) (I) "Capital outlay" means:

(A) Equipment, furniture, motor vehicles, software, and other items that have a useful life of one year or more;

(B) Alterations and replacements, meaning major and extensive repair, remodeling, or alteration of buildings, the replacement thereof, or the replacement and renewal of the plumbing, wiring, electrical, fiber optic, heating, and air conditioning systems therein;

(C) New structures, meaning the construction of entirely new buildings, including the value of materials and labor, either state-supplied or supplied by contract; or

(D) Nonstructural improvements to land, meaning the grading, leveling, drainage, irrigation, and landscaping thereof and the construction of roadways, fences, ditches, and sanitary and storm sewers.

(II) "Capital outlay" does not include those things defined as capital construction, capital renewal, or controlled maintenance in section 24-30-1301 (2), (3), and (4).

(b) "Centralized appropriation" means the appropriation of funds to an executive director of a department or a central administrative program intended for subsequent allocation and expenditure at and among a department's divisions, programs, agencies, or long bill groups in order to reflect the amount of such resources actually used in each program or division. Such centralized appropriations may include salary survey, merit pay or anniversary increases, senior executive service, shift differential, group health and life insurance, capital outlay, ADP capital outlay, information technology asset maintenance, legal services, purchase of services from computer center, multiuse network payments, vehicle lease payments, leased space, lease purchase, payment to risk management and property funds, short-term disability insurance, utilities, communications services payments, amortization equalization disbursements, supplemental amortization equalization disbursements, administrative law judge services, and centralized ADP. As provided in paragraph (l) of this subsection (1), capital outlay is included within the appropriation for "operating expenses".

(c) "Communications services payments" means payments to the office of information technology created in section 24-37.5-103 for the cost of services from the state's public safety communications infrastructure.

(d) (I) Except as otherwise provided in subparagraph (IV) of this paragraph (d), "full-time equivalent" or "FTE" means the budgetary equivalent of one permanent position continuously filled full time for an entire fiscal year by elected state officials or by state employees who are paid for at least two thousand eighty hours per fiscal year, with adjustments made to:

(A) Include in such time computation any sick, annual, administrative, or other paid leave;

(B) Exclude from such time computation any overtime or shift differential payments made in excess of regular or normal hours worked and any leave payouts upon termination of employment; and

(C) Account for the actual number of work hours in a given fiscal year.

(II) "Full-time equivalent" or "FTE" does not include contractual, temporary, or permanent seasonal positions.

(III) As used in this paragraph (d), "state employee" means a person employed by the state, whether or not such person is a classified employee in the state personnel system.

(IV) For purposes of higher education professional personnel and assistants in resident instruction and professional personnel in organized research and activities relating to instruction, "full-time equivalent" or "FTE" means the equivalent of one permanent position continuously filled for a nine-month or ten-month academic year.

(V) The number of FTE specified in a particular item of appropriation is the number utilized to calculate the amount appropriated and necessary to fund any combination of part-time positions or full-time positions equal to such number for the fiscal year to which the annual general appropriation act pertains in accordance with the definition contained in subparagraphs (I) and (II) of this paragraph (d) and is not a limitation on the number of FTE that may be employed. No department shall make a material change in the number of FTE specified in a particular item of appropriation prior to notifying the joint budget committee in writing of such change.

(e) "Health, life, and dental" means the state contribution for group benefits plans pursuant to section 24-50-609. These contribution amounts shall be effective in accordance with section 24-50-104 (4)(d)(II).

(f) "Indirect cost assessment" means reimbursements made to an agency of the state from federal funds, other nonstate funds, cash funds, or reappropriated funds for the indirect expenses that have been incurred by the state in operating such programs. These recoveries are made by the departments using the approved indirect cost rate, as required by the state fiscal rules.

(g) "Leased space" means the use and acquisition of office facilities and office and parking space pursuant to a rental agreement.

(h) "Lease purchase" means a capital lease as defined in the generally accepted accounting principles issued by the governmental accounting standards board that the controller prescribes for the state as specified in section 24-30-202 (12).

(i) "Legal services" means the purchase of legal services from the department of law; however, up to ten percent of the amount appropriated for legal services may instead be expended for operating expenses, contractual services, and tuition for employee training.

(j) "Motor vehicle" means a motor truck designated three-quarters of one ton or less, automobile, or other self-propelled vehicle.

(k) "Multiuse network payments" means payments to the department of personnel for the cost of administration and the use of the state's telecommunications network.

(l) "Operating expenses" means those supplies, materials, items, services, and travel-related expenses needed to administer the programs delegated to the departments, except for personal services, legal services, or capital construction.

(m) "Personal services" means:

(I) All salaries and wages, including overtime, whether to full-time, part-time, or temporary employees of the state, and also includes the state's contribution to the public employees' retirement association and the state's share of federal medicare tax paid for state employees;

(II) Professional services, meaning services requiring advanced study in a specialized discipline that are rendered or performed by firms or individuals for the state other than for employment compensation as an employee of the state, including but not limited to accounting, consulting, architectural, engineering, physician, nurse, specialized computer, and construction management services. No appropriation for such services shall be expended on the provision of legal services by the department of law or by a private attorney or law firm prior to notifying the joint budget committee in writing of such change. Payments for professional services shall be in compliance with section 24-30-202 (2) and (3).

(III) Temporary services, meaning clerical, administrative, and casual labor rendered or performed by firms or individuals for the state other than for employment compensation as an employee of the state. Payments for temporary services shall be in compliance with section 24-30-202 (2) and (3).

(IV) Tuition, meaning payments for graduate or undergraduate courses taken by state employees at institutions of higher education; or

(V) Payments for unemployment claims or insurance as required by the department of labor and employment.

(n) "Pueblo data entry center payments" means payments to the department of personnel for the cost of data entry services from the data entry center.

(o) "Purchase of services from computer center" means the purchase of automated data processing services from the general government computer center.

(p) "Short-term disability" means the state contribution for employee short-term disability pursuant to section 24-50-603 (13).

(q) "Utilities" means water, sewer service, electricity, payments to energy service companies, purchase of energy conservation equipment, and all heating fuels.

(r) "Vehicle lease payments" means the annual payments to the department of personnel for the cost of administration, repayment of a loan from the state treasury, and lease-purchase payments for new and replacement vehicles.

(2) (a) When it is not feasible, due to the format of the annual general appropriation act, to set forth fully in the line item description the purpose of an item of appropriation or a condition or limitation on the item of appropriation, the footnotes at the end of each section of the annual general appropriation act are provisions that set forth such purposes, conditions, or limitations. Such provisions are intended to be binding portions of the items of appropriation to which they relate to the extent that those purposes, conditions, or limitations are integral to the appropriation and are not, in accordance with the Colorado supreme court decision in Colorado General Assembly v. Owens, 136 P.3d 262 (Colo. 2006), conditions reserving to the general assembly powers of close supervision over the appropriation.

(b) The footnotes may also contain an explanation of any assumptions used in determining a specific amount of an appropriation. However, such footnotes shall not contain any provision of substantive law or any provision requiring or requesting that any administrative action be taken in connection with any appropriation. Footnotes may set forth any other statement of explanation or expression of legislative intent relating to any appropriation.

(3) Where no purpose is specified or where a special program is specified, the appropriation shall be for operating expenses and personal services.

(4) Expenditures of funds appropriated for the purchase of goods and services shall be in accord with section 17-24-111, C.R.S., which requires institutions, agencies, and departments to purchase such goods and services as are produced by the division of correctional industries from said division.



§ 24-75-112.5. Appropriation clauses - general provisions - legislative declaration - definition

(1) The general assembly hereby finds, determines, and declares that:

(a) The mechanism through which the general assembly commonly authorizes state agencies to spend moneys, the appropriation clause, has remained essentially unchanged for over a century;

(b) The typical appropriation clause employed prior to the 2015 regular legislative session features certain stock phrases that make ascertaining essential information more difficult;

(c) Legislation should, whenever possible, be written clearly and concisely; and

(d) It is therefore the intent of the general assembly, in enacting this section:

(I) To enhance comprehensibility of appropriation clauses by omitting the identified phrases formerly used in standard appropriation clauses; and

(II) To continue undisturbed the operation and legal effect of these phrases by codifying versions of them in a statute of general applicability.

(2) (a) Unless the context otherwise requires, and regardless of whether the law is statutory or noncodified, the following provisions apply to an appropriation made in a duly enacted law of the state:

(I) The appropriation is made in addition to any other appropriation;

(II) The appropriation is made from moneys that are not otherwise appropriated; and

(III) A state agency is only required to spend so much of the appropriation as may be necessary.

(b) As used in any appropriation clause, "C.R.S." means the Colorado Revised Statutes.

(3) This section applies to legislation enacted on or after January 1, 2015.



§ 24-75-113. 2010 bills to increase state revenue - prohibition on hiring of new state employees

(1) No moneys derived from the increase in state revenues resulting from the passage of House Bill 10-1190, enacted in 2010, shall be appropriated for the purpose of funding additional full-time equivalent state employees.

(2) No moneys derived from the increase in state revenues resulting from the passage of House Bill 10-1191, enacted in 2010, shall be appropriated for the purpose of funding additional full-time equivalent state employees.

(3) Repealed.

(4) No moneys derived from the increase in state revenues resulting from the passage of House Bill 10-1193, enacted in 2010, shall be appropriated for the purpose of funding additional full-time equivalent state employees, except for any full-time equivalent state employees necessary to enforce the provisions of said House Bill 10-1193.

(5) No moneys derived from the increase in state revenues resulting from the passage of House Bill 10-1194, enacted in 2010, shall be appropriated for the purpose of funding additional full-time equivalent state employees.

(6) Repealed.






Part 2 - General Fund

§ 24-75-201. General fund - general fund surplus - custodial moneys

(1) There is hereby created and established the general fund, to which shall be credited and paid all revenues and moneys not required by the state constitution or the provisions of any law to be credited and paid into a special fund. The surplus fund created before June 30, 1971, is hereby merged into the general fund. Any unrestricted balance remaining in the general fund at the end of any fiscal year shall be designated as the general fund surplus.

(2) (a) The general fund surplus shall be determined based upon the accrual system of accounting, as enunciated by the governmental accounting standards board; except that:

(I) For state fiscal years commencing before July 1, 2003, any general fund revenues that are designated as state revenues in excess of the constitutional limitation on state fiscal year spending shall be included as unrestricted revenues in the general fund surplus for the fiscal year in which such excess revenues were accrued. Such excess revenues shall be restricted in the next fiscal year to preserve their availability for refund unless voters have authorized the state to retain such excess revenues.

(II) General fund revenues shall be restricted only upon the issuance of a commitment voucher to the state controller by the department of health care policy and financing for the payment of a sufficient claim that warrants reimbursement in accordance with the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S., from general fund revenues appropriated for any nonadministrative expenditure that qualifies for federal financial participation under Title XIX of the federal "Social Security Act", except for expenditures under the program for the medically indigent, article 3 of title 25.5, C.R.S., or for the contributions required by 42 U.S.C. sec. 1396u-5 (c).

(III) (A) General fund revenues shall be restricted only upon actual payment on the first and fifteenth working day of July of salaries of state employees for the month of June from general fund revenues.

(B) General fund revenues shall be restricted only upon actual payment in July of any bimonthly salaries of state employees for which all or a portion thereof is for work performed during the month of June from general fund revenues.

(C) For purposes of this subparagraph (III), "state employee" means a person employed by the state whether or not a classified employee in the state personnel system.

(IV) (A) For the state fiscal year commencing July 1, 2010, and each state fiscal year thereafter, general fund revenues shall be restricted only upon payment for the purchase of services in July from the office of information technology created in section 24-37.5-103 in an amount reported to state agencies by the office of information technology as required in sub-subparagraph (B) of this subparagraph (IV). State agencies shall report to the office of information technology by June 30, 2010, the amounts for positions that restricted general fund revenues in the 2009-10 fiscal year.

(B) The office of information technology created in section 24-37.5-103 shall calculate and report to state agencies by June 30, 2011, and each June 30 thereafter, according to the office of information technology's accepted billing methodology, the amount of information technology billings related to the current costs that are comparable to the general fund personal services payments for work performed by information technology employees of any state agency in June 2010. The calculation shall be limited to amounts for positions that would have restricted general fund revenues in the state fiscal year that commences July 1, 2010, if not for those revenues subsequently being reappropriated due to the consolidation of information technology services required by Senate Bill 08-155, enacted in 2008.

(b) (Deleted by amendment, L. 2003, pp. 1899, 2638, § § 1, 1, effective July 1, 2003.)

(3) (a) Custodial moneys do not include moneys granted by the federal government to the state for the support of general or essential state government services of the type for which expenditures are made in the most recently approved annual general appropriation act, including, but not limited to, additional payments received by the state under the federal "Jobs and Growth Tax Relief Reconciliation Act of 2003", as amended, (Pub.L. 108-27), received by the state on or after April 30, 2004.

(b) Nothing in this subsection (3) shall cause federal relief payments under the federal "Jobs and Growth Tax Relief Reconciliation Act of 2003", as amended, (Pub.L. 108-27), received by the state prior to April 30, 2004, to be credited or transferred to the general fund or any other fund of the state or to be subject to annual appropriation by the general assembly.

(c) All federal moneys described in paragraph (a) of this subsection (3) shall be credited and paid to the general fund unless otherwise provided by law and shall be subject to annual appropriation by the general assembly.



§ 24-75-201.1. Restriction on state appropriations - legislative declaration - definitions

(1) (a) (I) For the fiscal year 1978-79 and each fiscal year thereafter ending with the fiscal year 1990-91, state general fund appropriations shall be limited to seven percent over the previous year plus such moneys as are necessary for reappraisals of any class or classes of taxable property for property tax purposes as required by section 39-1-105.5, C.R.S. The base for the calculation of the limitation on the increase in general fund appropriations for the fiscal year 1986-87 shall be state general fund appropriations for the fiscal year 1985-86 plus the amount appropriated for tax relief and for the cost of bringing civil actions pursuant to the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980" for the fiscal year 1985-86.

(II) Except as otherwise provided for in subparagraphs (III) and (IV) of this paragraph (a), for the fiscal year 1991-92 and each fiscal year thereafter ending with the fiscal year 2008-09, the total state general fund appropriations shall be limited to such moneys as are necessary for reappraisals of any class or classes of taxable property for property tax purposes as required by section 39-1-105.5, C.R.S., plus the lesser of:

(A) An amount equal to five percent of Colorado personal income; or

(B) Six percent over the total state general fund appropriations for the previous fiscal year.

(II.5) Except as otherwise provided in subparagraphs (III) and (IV) of this paragraph (a), for the fiscal year 2009-10 and each fiscal year thereafter, the total state general fund appropriations shall be limited to such moneys as are necessary for reappraisals of any class or classes of taxable property for property tax purposes as required by section 39-1-105.5, C.R.S., plus an amount equal to five percent of Colorado personal income.

(III) The limitation on the level of state general fund appropriations set forth in subparagraphs (II) and (II.5) of this paragraph (a) shall not apply to:

(A) Any state general fund appropriation which, as a result of any requirement of federal law, is made for any new program or service or for any increase in the level of service for an existing program beyond the existing level of service;

(B) Any state general fund appropriation which, as a result of any requirement of a final state or federal court order, is made for any new program or service or for any increase in the level of service for an existing program beyond the existing level of service; or

(C) Any state general fund appropriation of any moneys which are derived from any increase in the rate or amount of any tax or fee which is approved by a majority of the registered electors of the state voting at any general election.

(IV) (A) The limitation on the level of state general fund appropriations as set forth in subparagraphs (II) and (II.5) of this paragraph (a) may be exceeded for a given fiscal year upon the declaration of a state fiscal emergency by the general assembly. A state fiscal emergency may be declared by the passage of a joint resolution which is approved by a two-thirds majority vote of the members of both houses of the general assembly and which is approved by the governor in accordance with section 39 of article V of the state constitution.

(B) Any funds appropriated in a given fiscal year which exceed the limitation on state general fund appropriations established by subparagraphs (II) and (II.5) of this paragraph (a) because of the declaration of a state fiscal emergency by the general assembly pursuant to sub-subparagraph (A) of this subparagraph (IV) shall not be included in the calculation of the maximum level of state general fund appropriations pursuant to sub-subparagraph (B) of subparagraph (II) of this paragraph (a) for subsequent fiscal years.

(V) No state cash fund appropriation which either supplants any state general fund appropriation or, if not made, would necessitate a state general fund appropriation shall be made in order to circumvent the limitation on the level of state general fund appropriations set forth in subparagraphs (II) and (II.5) of this paragraph (a). The provisions of this subparagraph (V) shall not apply to any state cash fund appropriation:

(A) Which authorizes an increase in expenditures necessary to offset an increase in costs to provide an existing program or service due to inflation or any increase in the number of recipients which does not result from any requirement of state law which either enlarges an existing class of recipients or adds a new class of recipients; or

(B) Which is funded by user charges that do not exceed the cost of the goods or services provided, and the purchase of such goods or services by the user is voluntary.

(VI) If the general assembly significantly restructures the method by which elementary, secondary, or postsecondary education in this state is financed, the general assembly shall examine the limitation on the level of state general fund appropriations set forth in this section and shall determine whether said limitation should be modified in light of such restructuring.

(VII) For purposes of this paragraph (a), unless the context otherwise requires:

(A) "Colorado personal income" means the total personal income for Colorado, as defined and officially reported by the bureau of economic analysis in the United States department of commerce, for the calendar year preceding the calendar year immediately preceding a given fiscal year.

(B) "Increase in the level of service for an existing program" does not include any increase in expenditures necessary to offset an increase in costs to provide such service due to inflation or any increase in the number of recipients of such service unless such increase results from any requirement of federal law which either enlarges an existing class of recipients or adds a new class of recipients.

(C) "Requirement of federal law" means any federal law, rule, regulation, executive order, guideline, standard, or other federal action which has the force and effect of law and which either requires the state to take action or does not directly require the state to take action but will, according to federal law, result in the loss of federal funds if state action is not taken to comply with such federal action.

(D) "State cash fund appropriation" means any appropriation of moneys which are not general fund moneys and which are the result of the collection of any fee authorized by law.

(b) For the fiscal year 1984-85, any amount of general fund revenues in excess of seven percent plus such moneys as are necessary for reappraisals of any class or classes of taxable property for property tax purposes as required by section 39-1-105.5, C.R.S., and after retention of unrestricted general fund year-end balances of one hundred million dollars, shall be placed in a special reserve fund to be utilized for tax relief, for capital construction as defined in section 24-30-1301 (2), for construction, maintenance, and repair of highways, for water projects, and for the cost of bringing civil actions pursuant to the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980".

(c) (I) to (IV) Repealed.

(V) For the fiscal year 1989-90 and each fiscal year thereafter ending with the fiscal year 1990-91, fifty percent of general fund revenues in excess of general fund appropriations, after retention of the reserve as required by paragraph (d) of this subsection (1), shall be transferred to the capital construction fund as of the last day of the fiscal year. The general assembly may appropriate such funds for capital construction purposes during the regular legislative session next following the actual transfer of moneys thereto; except that, for the fiscal year 1989-90 only, the general assembly may appropriate such funds during the regular legislative session held in 1990 for the purpose of alleviating prison overcrowding for the fiscal year 1989-90 or for any future fiscal year and may appropriate such funds for any other capital construction purposes during the regular legislative session next following the actual transfer of moneys to the capital construction fund. General fund revenues in excess of general fund appropriations and the required reserve which are not transferred to the capital construction fund as specified in this subparagraph (V) shall be available for appropriation for the fiscal year in which the excess is realized or for any future fiscal year, subject to the limitation on general fund appropriations set forth in paragraph (a) of this subsection (1). For the purposes of applying this subparagraph (V) to the fiscal years 1990-91 and 1991-92, the required reserve shall be considered four percent of the amount appropriated for expenditure from the general fund, notwithstanding the actual percentage reserve requirement specified in subparagraph (IV) of paragraph (d) of this subsection (1).

(c.5) (I) (Deleted by amendment, L. 2002, p. 1005, § 1, effective August 7, 2002.)

(II) (Deleted by amendment, L. 2009, (SB 09-228), ch. 410, p. 2257, § 7, effective July 1, 2009.)

(d) For each fiscal year, unrestricted general fund year-end balances must be retained as a reserve in the following amounts:

(I) For fiscal years 1985-86 and 1986-87, five percent of the amount appropriated for expenditure from the general fund for the fiscal year;

(II) For the fiscal year 1987-88, six percent of the amount appropriated for expenditure from the general fund for that fiscal year;

(III) For the fiscal year 1988-89 and each fiscal year thereafter ending with the fiscal year 2011-12, except for the fiscal years 1990-91, 1991-92, 1992-93, 2001-02, 2002-03, 2003-04, 2006-07, 2008-09, 2009-10, and 2010-11, as provided in subparagraphs (IV), (V), (VI), (VII), (VIII), (IX), (X), (XI), and (XI.5) of this paragraph (d), four percent of the amount appropriated for expenditure from the general fund for that fiscal year;

(IV) For the fiscal years 1990-91 and 1991-92, three percent of the amount appropriated for expenditure from the general fund for that fiscal year. The additional amount of general fund moneys made available for appropriation by the reduction in the required reserve from four percent to three percent for the fiscal year 1990-91, as provided in this subparagraph (IV), may be appropriated only for the purpose of alleviating prison overcrowding, and any such appropriation shall not be subject to the limitation on general fund appropriations set forth in paragraph (a) of this subsection (1). The additional amount of general fund moneys made available for appropriation by the reduction in the required reserve from four percent to three percent for the fiscal year 1991-92, as provided in this subparagraph (IV), may be appropriated for any lawful purpose.

(V) For the fiscal year 1992-93, three percent of the amount appropriated for expenditure from the general fund for that fiscal year reduced by fourteen million dollars. The additional amount of general fund moneys made available for appropriation by the reduction in the required reserve from four percent to the amount provided in this subparagraph (V) may be appropriated during the fiscal year 1992-93 for any lawful purpose.

(VI) For the fiscal year 2001-02, no percentage of the amount appropriated for expenditure from the general fund for that fiscal year, as no reserve shall be required for said fiscal year. The additional amount of general fund moneys made available for appropriation by the elimination of the required reserve from four percent for the fiscal year 2001-02, as provided in this subparagraph (VI), may be appropriated for any lawful purpose.

(VII) and (VIII) Repealed.

(IX) For the fiscal year 2006-07, if the resources of the general fund are inadequate to meet the reserve required by subparagraph (III) of this paragraph (d), the state controller shall accrue a transfer from the capital construction fund to the general fund in the amount necessary to meet the reserve requirement of subparagraph (III) of this paragraph (d) up to thirty million dollars. The requirements of this subparagraph (IX) shall be applied before the requirements of section 39-26-123 (4)(a)(VI)(B), C.R.S.

(X) For the fiscal year 2008-09:

(A) Except as otherwise provided in sub-subparagraph (B) of this subparagraph (X), two percent of the amount appropriated for expenditure from the general fund for that fiscal year. The additional amount of general fund moneys made available for appropriation by the reduction in the required reserve from four percent to two percent may be appropriated during the fiscal year 2008-09 for any lawful purpose.

(B) If the revenue estimate prepared for the fiscal year 2008-09 in accordance with section 24-75-201.3 (2) in June of 2009 indicates that general fund expenditures for that fiscal year based on appropriations then in effect will exceed the amount of general fund revenues available, excluding the reserve required by sub-subparagraph (A) of this subparagraph (X), upon written order, the governor may further reduce the required reserve from two percent to either a lower percentage or to a zero percentage as is necessary to cover to the greatest extent possible any appropriations then in effect made from the general fund for which general fund moneys would not otherwise be available comprising such reserve.

(XI) For the fiscal year 2009-10, two percent of the amount appropriated for expenditure from the general fund for that fiscal year. The additional amount of general fund moneys made available for appropriation by the reduction in the required reserve from four percent to two percent may be appropriated during the fiscal year 2009-10 for any lawful purpose.

(XI.5) For the fiscal year 2010-11, two and three-tenths percent of the amount appropriated for expenditure from the general fund for that fiscal year. The additional amount of general fund moneys made available for appropriation by the reduction in the required reserve from four percent to two and three-tenths percent may be appropriated during the fiscal year 2010-11 for any lawful purpose. Notwithstanding any provision of law to the contrary, on the date on which the state controller publishes the comprehensive annual financial report of the state for the fiscal year 2010-11, the state treasurer shall transfer the general fund surplus designated in accordance with section 24-75-201 (1) for the fiscal year 2010-11, which represents the unrestricted general fund balance after the applicable amount of reserve required pursuant to this subparagraph (XI.5), as follows:

(A) Except as otherwise provided in sub-subparagraph (B) of this subparagraph (XI.5), the general fund surplus shall be transferred to the state education fund created in section 17 (4) of article IX of the state constitution.

(B) An amount equal to the additional estimated revenue shall be transferred to the state public school fund created in section 22-54-114, C.R.S.; except that the transfer pursuant to this sub-subparagraph (B) shall not exceed sixty-seven million five hundred thousand dollars. For purposes of this sub-subparagraph (B), "additional estimated revenue" means the amount by which the June 2011 estimate of general fund revenue prepared by the office of state planning and budgeting for the 2010-11 fiscal year exceeds the March 2011 estimate of general fund revenue prepared by the office of state planning and budgeting for the 2010-11 fiscal year.

(XII) For the fiscal year 2012-13, five percent of the amount appropriated for expenditure from the general fund for that fiscal year;

(XIII) For the fiscal year 2013-14, five percent of the amount appropriated for expenditure from the general fund for that fiscal year;

(XIV) For the fiscal year 2014-15 and each fiscal year thereafter, excluding the fiscal years 2015-16 and 2016-17, six and one-half percent of the amount appropriated for expenditure from the general fund for that fiscal year;

(XV) and (XVI) Repealed.

(XVII) For the fiscal year 2015-16, an amount equal to five and six-tenths percent of the amount appropriated for expenditure from the general fund for that fiscal year minus the total amount credited to the reserve created in section 39-29-107.8 in accordance with section 39-29-107.8 (2)(a).

(XVIII) For the fiscal year 2016-17, six percent of the amount appropriated for expenditure from the general fund for that fiscal year.

(e) Repealed.

(2) The basis for the calculation of the reserve as specified in this section includes all appropriations for expenditure from the general fund for such fiscal year, except for any appropriations for:

(a) Expenditure from the general fund due to a state fiscal emergency as provided for in subparagraph (IV) of paragraph (a) of subsection (1) of this section;

(b) Rental and other payments under a lease-purchase agreement for real property authorized by the general assembly pursuant to section 24-82-801 (1)(a) included in a separate line item in the operating section of an annual general appropriation act or a supplemental appropriation act; and

(c) Moneys that are credited by the state controller from the general fund to the capital construction fund or to the principal of the controlled maintenance trust fund as set forth in section 24-30-1310.

(3) Any reimbursement made by a county to the state for the cost incurred by the state in reappraising any class or classes of taxable property for property tax purposes for which reimbursement is required by section 39-1-105.5, C.R.S., shall be made to the state treasurer, who shall, upon receipt thereof, credit the amount of such reimbursement to the state general fund.

(4) Repealed.



§ 24-75-201.2. Restriction on state spending - unrestricted general fund year-end balances

(1) (a) For purposes of determining unrestricted general fund year-end balances as required in section 24-75-201.1 at the end of any fiscal year, moneys budgeted or allocated for possible state liability, pending the determination of a legal action, shall not be included.

(b) Moneys budgeted or allocated for possible state liability, pending determination of a legal action, may be utilized for such purpose without regard to the restrictions on and requirements for expenditures established in section 24-75-201.1.

(2) For purposes of determining the unrestricted general fund year-end balances as required in section 24-75-201.1, the year-end balance of the federal revenue sharing trust fund and all moneys received from the general and special revenue programs of the federal government shall be included in said balances.



§ 24-75-201.3. Procedures relating to revenue estimates

(1) (Deleted by amendment, L. 2013.)

(2) Notwithstanding section 24-1-136 (11)(a)(I), no later than June 20 prior to the beginning of each fiscal year, and no later than September 20, December 20, and March 20 within each fiscal year, the governor, with the assistance of the controller, the office of state planning and budgeting, and the governor's revenue-estimating advisory group, shall make an estimate of general fund revenues for such fiscal year. Copies of each such revenue estimate must be promptly transmitted to the general assembly. Such revenue estimates are used in the implementation of section 24-75-201.5 but are not binding on the general assembly in determining the amount of general funds available for appropriation for the next ensuing fiscal year.



§ 24-75-201.5. Revenue shortfalls - required actions by the governor with respect to the reserve

(1) (a) Whenever the revenue estimate for the current fiscal year, prepared in accordance with section 24-75-201.3 (2), indicates that general fund expenditures for such fiscal year based on appropriations then in effect will result in the use of one-half or more of the reserve required by section 24-75-201.1 (1)(d), the governor shall formulate a plan for reducing such general fund expenditures so that said reserve, as of the close of the fiscal year, will be at least one-half of the amount required by said section 24-75-201.1 (1)(d). The governor shall promptly notify the general assembly of the plan. The plan shall be promptly implemented by the governor, using the procedures set forth in section 24-2-102 (4) or 24-50-109.5 or any other lawful means.

(b) to (g) Repealed.

(2) In formulating a plan for the reduction of general fund expenditures as required by subsection (1) of this section, the governor may consider any recommendations for reducing general fund expenditures of the institutions of higher education submitted by the Colorado commission on higher education, after consultation with the governing boards of such institutions.

(3) Repealed.

(4) Whenever the governor has formulated and implemented a plan to reduce general fund expenditures in accordance with subsection (1) of this section, and such plan reduces general fund expenditures in an amount equal to or greater than one percent of all general fund appropriations for the fiscal year, the governor, after consultation with the capital development committee and the joint budget committee, may transfer general fund moneys from the capital construction fund into the general fund. Pursuant to this subsection (4), the governor will restrict the capital construction projects in the reverse order of the priorities as established by the capital development committee unless approved by the capital development committee and the joint budget committee.



§ 24-75-201.7. Enforcement of state spending restriction - punitive or exemplary damages - property tax relief fund - creation

Any punitive or exemplary damages awarded to any party to a lawsuit brought to enforce the restriction on state spending as set forth in section 24-75-201.1 shall be deposited and credited to the property tax relief fund, which is hereby created in the state treasury. All moneys in the fund at the end of any fiscal year shall remain in the fund and shall not be transferred or credited to the state general fund or to any other state fund. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Moneys in said fund shall be used only in such manner as the general assembly deems appropriate as to provide property tax relief throughout the state and shall never be available for appropriation for any other state purpose.



§ 24-75-202. Imprest cash accounts

(1) The controller may, in writing, authorize any department, institution, or agency of the state government to withdraw from any moneys in the state treasury available to it such amount as he may specify, to be used as an imprest cash account.

(2) Under procedures prescribed by the controller, such department, institution, or agency may pay out of said imprest cash account, locally, such operating expense items as would be allowable if submitted on a regular voucher. The aggregate amount of such payments shall be submitted to the office of the state controller, monthly or more often, on a voucher signed by the fiscal officer of such department, institution, or agency or by some person authorized to act for him or her, and, upon approval of the same, a warrant or check in said amount shall be drawn upon the state treasurer for replenishment of said imprest cash account.



§ 24-75-203. Loans and advances

(1) (a) Upon the prior written approval of the governor and the controller as to purpose and amount, the state treasurer may lend the approved amount, out of any moneys in the state treasury not immediately required to be disbursed, to any department, institution, or agency to provide it with working capital for the operation of business enterprises by institutions of higher education the primary purpose of which is not teaching or research and which are, or may be, in competition with private enterprise or any other self-maintaining program in other state agencies which generate their own revenues and which in the judgment of the state treasurer have the capacity to repay loans on the terms described in this subsection (1). Except as provided in section 17-24-106 (1)(j), C.R.S., any such loan shall bear interest at the earnings rate calculated monthly by the state treasurer. Loans shall be repaid to the state treasury by the borrower out of moneys to be subsequently received by it from the activities specified in this subsection (1) at such times as the controller shall direct. Loans made pursuant to this section shall be reviewed at least annually by the controller to determine if such loans have a continuing purpose and necessity. The general assembly may, through appropriation or notation in the general appropriation bill, place limitations on the amount to be loaned either in total or to any department, institution, or agency.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), for purposes of the loan approved to the Colorado state fair authority created in section 35-65-401, C.R.S., the authority may repay the loan with the appropriation specified in section 24-49.7-106 (5)(a).

(2) The controller may authorize an advance without interest to be made to any department, institution, or agency of the state government to provide it with working capital for the operation of programs other than those enterprises listed in subsection (1) of this section or for federal programs for which federal advances or letters of credit are not available in such amount as he may determine, but the amount advanced shall not exceed twelve million dollars to any such department, institution, or agency, out of any moneys available in the state treasury as provided in section 24-36-103 (1), and upon such authorization the state treasurer may make such advance. Under procedures prescribed by the controller, such department, institution, or agency may pay out of such advance any items which would be allowable if submitted on a regular voucher. Any such advance shall be repaid to the state treasury at such time as the controller shall direct. Advances authorized pursuant to this section shall be reviewed at least annually by the controller to determine if such advances have a continuing purpose and necessity. The general assembly may, through appropriation or notation in the general appropriation bill, place limitations on the amount to be advanced either in total or to any agency, department, or institution.

(3) and (4) Repealed.



§ 24-75-204. Reports

(1) Every department, institution, or agency which has received an advance or a loan of state moneys, as authorized in section 24-75-203, shall file with the controller a report at such times and in such form and detail as he may prescribe by fiscal rule.

(2) On or before November 30 of each year, the controller shall submit a report to the governor and to the joint budget committee and the legislative audit committee of the general assembly in which shall be summarized, by agency, all advances and loans outstanding at the end of the preceding fiscal year pursuant to the provisions of section 24-75-203.



§ 24-75-205. Insurance and retirement reserves

The insurance and retirement reserves of this state shall comprise the Pinnacol Assurance fund, the unemployment compensation fund on deposit with the treasurer of the United States, the unemployment compensation fund clearing account, the funds of the public employees' retirement association, and such other funds of the same or similar character as may be created after April 9, 1941; and all moneys expended for any purpose by said funds shall be expended in accordance with the provisions of the respective laws creating said funds and relating thereto. Nothing in this part 2 shall be construed to repeal, alter, or impair the method of administering said funds as provided by law.



§ 24-75-206. Legislative declaration

The general assembly hereby determines and declares that it intends by sections 24-75-206 to 24-75-210 to improve the system of management of the public funds in the custody of the state treasurer to enable the state of Colorado promptly to make disbursements of legally appropriated moneys prior to and in anticipation of receipts of the general revenue funds.



§ 24-75-207. Definitions

As used in sections 24-75-206 to 24-75-210, unless the context otherwise requires:

(1) "Noninterest bearing general fund warrants or checks" means any warrant or check issued against the general fund at a time when moneys accruing to the fund have not been received or credited to the general fund.



§ 24-75-208. Investment of treasury funds

It is lawful for the state treasurer and it is the state treasurer's duty, whenever there are funds on hand or in the state treasurer's custody or possession eligible for investment, to invest in noninterest bearing general fund warrants or checks issued against the general fund at a time when moneys accruing to the fund have not been received or credited to the general fund, but such warrants or checks shall be drawn pursuant to appropriation made by the general assembly, and the controller shall first certify that appropriations do not exceed estimated general fund revenues and surplus.



§ 24-75-209. Payment of general fund warrants or checks

The state treasurer shall pay such noninterest bearing general fund warrants or checks pursuant to section 24-36-106 (2).



§ 24-75-210. Reports to governor

The state treasurer shall report to the governor and to members of the general assembly the general fund cash balance as of the last day of the preceding month as part of the treasurer's quarterly report required by section 24-22-107 (1).



§ 24-75-212. Legislative reporting of federal money - definitions

(1) (a) Each state agency shall submit to the controller by October 1 of each year a report of all federal moneys received by the state agency. Except as set forth in paragraph (d) of this subsection (1), for each separate grant of federal moneys received, the state agency shall include in the report the following information:

(I) The federal program;

(II) A citation to its federal statutory authority;

(III) The amount received under such program, including indirect cost recoveries;

(IV) The purpose for which the moneys were used;

(V) The percentage of the federal moneys that the state agency used for administrative expenses; and

(VI) A summary of any obligations imposed on the state as a result of accepting the federal moneys.

(b) The state agency shall also include in the report the following information:

(I) The total amount of all federal moneys received by the state agency;

(II) The percentage of the state agency's total spending that was from federal moneys; and

(III) Plans for operating the state agency if there is a reduction of:

(A) Five percent or more in the total amount of all federal moneys that the state agency receives; and

(B) Twenty-five percent or more in the total amount of all federal moneys that the state agency receives.

(c) A state agency shall use the most recently completed state fiscal year as of the report deadline in determining the information required by this subsection (1).

(d) A state institution of higher education is not required to include the information required by subparagraphs (IV), (V), and (VI) of paragraph (a) or paragraph (b) of this subsection (1) in its report to the controller.

(2) Repealed.

(3) This section is exempt from the provisions of section 24-1-136 (11)(a)(I).

(4) As used in this section, "state agency" means a principal department of the executive branch of state government specified in section 24-1-110, a state institution of higher education, or an office created in the office of the governor.



§ 24-75-219. Transfers - transportation - capital construction - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Capital construction fund" means the capital construction fund created in section 24-75-302.

(b) Repealed.

(c) "Funds" means the highway users tax fund and the capital construction fund.

(d) "Highway users tax fund" means the highway users tax fund created in section 43-4-201, C.R.S.

(e) and (f) Repealed.

(2) (a) On June 30, 2016, the state treasurer shall transfer:

(I) One hundred ninety-nine million two hundred thousand dollars from the general fund to the highway users tax fund; and

(II) Forty-nine million eight hundred thousand dollars from the general fund to the capital construction fund.

(b) On June 30, 2017, the state treasurer shall transfer:

(I) Seventy-nine million dollars from the general fund to the highway users tax fund; and

(II) Fifty-two million seven hundred thousand dollars from the general fund to the capital construction fund.

(c) On June 30, 2018, the state treasurer shall transfer seventy-nine million dollars from the general fund to the highway users tax fund.

(c.3) On June 30, 2019, the state treasurer shall transfer:

(I) Repealed.

(II) Sixty million dollars from the general fund to the capital construction fund.

(c.7) On June 30, 2020, the state treasurer shall transfer:

(I) Repealed.

(II) Sixty million dollars from the general fund to the capital construction fund.

(d) For each state fiscal year beginning on or after July 1, 2020, the general assembly may appropriate or transfer, in its sole discretion, moneys from the general fund to the highway users tax fund, the capital construction fund, or both funds.

(e) Repealed.

(3) and (4) Repealed.



§ 24-75-220. State education fund - transfers - surplus - legislative declaration

(1) Notwithstanding any provision of law to the contrary, on the date on which the state controller publishes the comprehensive annual financial report of the state for the fiscal year 2011-12, the state treasurer shall transfer to the state education fund created in section 17 (4) of article IX of the state constitution fifty-nine million dollars from the general fund surplus designated in accordance with section 24-75-201 (1) for the fiscal year 2011-12, which represents the unrestricted general fund balance after the applicable amount of reserve required pursuant to section 24-75-201.1 (1)(d).

(2) Notwithstanding any provision of law to the contrary, on the date on which the state controller publishes the comprehensive annual financial report of the state for the fiscal year 2012-13, the state treasurer shall transfer to the state education fund created in section 17 (4) of article IX of the state constitution the general fund surplus designated in accordance with section 24-75-201 (1) for the fiscal year 2012-13, which represents the unrestricted general fund balance after the applicable amount of reserve required pursuant to section 24-75-201.1 (1)(d).

(3) (a) The general assembly hereby finds and declares that Senate Bill 13-234, enacted in 2013, required the state treasurer to transfer moneys from the general fund to the old hire plan members' benefit trust fund created in section 31-31-701 (6), C.R.S., to satisfy the state's future required payments. This transfer reduced the amount of the general fund surplus that would otherwise have been transferred to the state education fund created in section 17 (4) of article IX of the state constitution under subsection (2) of this section. The transfers in paragraph (b) of this subsection (3) are intended to reimburse the state education fund for this reduced transfer and they represent the amount the state would have contributed to the old hire plan member's benefit trust fund in the absence of the early pay off.

(b) On April 30, 2014, the state treasurer shall transfer forty-five million three hundred twenty-one thousand seventy-nine dollars from the general fund to the state education fund created in section 17 (4) of article IX of the state constitution. On April 30, 2015, and April 30 of each year thereafter through 2018, the state treasurer shall transfer twenty-five million three hundred twenty-one thousand seventy-nine dollars from the general fund to the state education fund. On April 30, 2019, the state treasurer shall transfer twenty-four million nine hundred ninety-one thousand seven hundred thirty-nine dollars from the general fund to the state education fund.

(4) Repealed.






Part 3 - Capital Construction Fund

§ 24-75-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Capital construction" has the same meaning as set forth in section 24-30-1301 (2).

(2) "Capital construction appropriation" means an appropriation in the capital construction section of the annual general appropriations act and may be for capital construction, controlled maintenance, or capital renewal.

(3) "Capital renewal" has the same meaning as set forth in section 24-30-1301 (3).

(4) "Controlled maintenance" has the same meaning as set forth in section 24-30-1301 (4), including the limitations specified in section 24-30-1303.9.

(4.5) "Information technology" means information technology as defined in section 24-37.5-102 (2), the majority of the components of which have a useful life of at least five years; except that "information technology" does not include personal computer replacement or maintenance, unless such personal computer replacement or maintenance is a component of a larger computer system upgrade.

(5) "State agency" has the same meaning as set forth in section 24-30-1301 (17).

(6) "State institution of higher education" has the same meaning as set forth in section 24-30-1301 (18).



§ 24-75-302. Capital construction fund - capital assessment fees - calculation - information technology capital account

(1) (a) There is hereby created the capital construction fund. The fund consists of moneys transferred to the fund by the general assembly and moneys credited to the fund pursuant to section 24-30-1310. Moneys in the capital construction fund may be appropriated for capital construction, capital renewal, controlled maintenance, or state highway reconstruction, repair, and maintenance projects as requested pursuant to section 43-1-113 (2.5), C.R.S.; except that any moneys transferred to the capital construction fund for state highway reconstruction, repair, and maintenance projects may only be appropriated for such projects. The appropriation for projects must be set forth in a single line item as a total sum. All unappropriated balances in the fund at the close of any fiscal year must remain in the fund and may not revert to the general fund. All unexpended or unencumbered moneys from a capital construction fund appropriation to a state agency or state institution of higher education for any fiscal year reverts to the capital construction fund at the end of the period for which the moneys are appropriated. Except as provided in sections 2-3-1304 (1)(a.5) and 24-30-1303.7 (1), C.R.S., no portion of the unexpended balance of a state agency's or state institution of higher education's capital construction fund appropriation may be used by the state agency or the state institution of higher education for any additional projects that are beyond the scope or design of the original project without further approval by the capital development committee of such additional project. Anticipation warrants or checks may be issued against the revenues of the fund as provided by law. Except as provided in subsection (7) of this section, all interest earned from the investment of moneys in the capital construction fund must remain in the fund and become a part thereof.

(b) The unrestricted year-end balance of the capital construction fund for the 1991-92 fiscal year constitutes a reserve, as defined in section 24-77-102 (12), and, for purposes of section 24-77-103:

(I) Any moneys credited to the capital construction fund in any subsequent fiscal year must be included in state fiscal year spending, as defined in section 24-77-102 (17), for such fiscal year; and

(II) Any transfers or expenditures from the capital construction fund in any subsequent fiscal year may not be included in state fiscal year spending, as defined in section 24-77-102 (17), for such fiscal year.

(2) The controller shall transfer a sum as specified in this subsection (2) from the general fund to the capital construction fund as money becomes available in the general fund during the fiscal year beginning on July 1 of the fiscal year in which the transfer is made. Transfers between funds pursuant to this subsection (2) are not appropriations subject to the limitations of section 24-75-201.1. The amounts transferred pursuant to this subsection (2) are as follows:

(a) On July 1, 1988, fifteen million dollars;

(b) On July 1, 1989, fifteen million dollars;

(c) On July 1, 1990, nine million four hundred twenty-nine thousand two hundred eighty-one dollars;

(d) (Deleted by amendment, L. 92, p. 142, § 2, effective February 25, 1992.)

(e) On July 1, 1992, twenty-one million one hundred thousand dollars;

(f) On July 1, 1993, twenty-five million dollars, plus twenty-one million six hundred forty-one thousand dollars pursuant to H.B. 93S-1001; plus four million thirty-six thousand dollars pursuant to S.B. 93S-009; plus six hundred twenty-seven thousand eight hundred dollars pursuant to H.B. 93S-1005, enacted at the first extraordinary session of the fifty-ninth general assembly; plus thirty-two million five hundred forty thousand one hundred dollars pursuant to S.B. 94-207; plus forty-six million nine hundred fifty thousand five hundred ten dollars pursuant to H.B. 94-1340, enacted at the second regular session of the fifty-ninth general assembly;

(g) On July 1, 1994, one hundred nine million six hundred seventy-seven thousand eight hundred fifty dollars, plus ten million six hundred thirteen thousand three hundred ten dollars pursuant to H.B. 95-1352, enacted at the first regular session of the sixtieth general assembly;

(h) On July 1, 1995, one hundred thirty-one million nine hundred fifty-eight thousand two hundred seventy-three dollars with seventy-five million dollars of such amount to be available for appropriation only for state highway reconstruction, repair, and maintenance projects, plus twenty-six million nine hundred ninety-four thousand five hundred thirty-six dollars pursuant to H.B. 95-1352, enacted at the first regular session of the sixtieth general assembly;

(i) (I) On July 1, 1996, two hundred ten million nine hundred thirty-six thousand ninety-nine dollars with one hundred fifteen million dollars of such amount to be available for appropriation only for state highway reconstruction, repair, maintenance, and capacity expansion projects, notwithstanding the limitation specified in paragraph (a) of subsection (1) of this section and section 2-3-1304 (1)(a.5), C.R.S., for such revenues;

(II) In addition to any other moneys transferred pursuant to this paragraph (i), on July 1, 1996, twenty million dollars to be available for appropriation only for the technology learning grant and revolving loan program established in article 11.5 of title 23, C.R.S.;

(j) On July 1, 1997, one hundred million dollars, plus seventy-eight million seven hundred eighty-five thousand six hundred seventy-five dollars pursuant to H.B. 97-1244; plus two million seven hundred thirty-six thousand two hundred fifty dollars pursuant to H.B. 97-1318; plus seventy-three thousand six hundred thirty-six dollars pursuant to H.B. 97-1060; plus two hundred twenty-eight thousand two hundred seventy-two dollars pursuant to H.B. 97-1186, enacted at the first regular session of the sixty-first general assembly; plus sixteen million five hundred sixty-three thousand two hundred thirty-three dollars pursuant to H.B. 98-1402, enacted at the second regular session of the sixty-first general assembly;

(k) On July 1, 1998, one hundred fifty million dollars with one hundred million dollars of such amount to be available for appropriation only for state highway reconstruction, repair, maintenance, and capacity expansion projects, plus three hundred sixteen thousand six hundred thirty-five dollars pursuant to H.B. 97-1186, enacted at the first regular session of the sixty-first general assembly; plus four million three hundred six thousand seven hundred seventy dollars pursuant to S.B. 98-186, enacted at the second regular session of the sixty-first general assembly; plus five million one hundred thousand dollars pursuant to H.B. 98-1006, enacted at the second regular session of the sixty-first general assembly; plus three million three hundred thousand dollars pursuant to H.B. 98-1068, enacted at the second regular session of the sixty-first general assembly; plus three hundred five million two hundred seventy-three thousand one hundred fifteen dollars pursuant to H.B. 98-1402, enacted at the second regular session of the sixty-first general assembly;

(l) On July 1, 1999, one hundred million dollars, plus three hundred twenty-three thousand nine hundred ninety-eight dollars pursuant to H.B. 97-1186, enacted at the first regular session of the sixty-first general assembly; plus three thousand eight hundred forty dollars pursuant to S.B. 98-021, enacted at the second regular session of the sixty-first general assembly; plus nine thousand nine hundred fifty-seven dollars pursuant to H.B. 99-1068, enacted at the first regular session of the sixty-second general assembly; plus sixty-eight million six hundred ninety-one thousand four hundred five dollars pursuant to S.B. 99-239, enacted at the first regular session of the sixty-second general assembly; plus four million five hundred forty-nine thousand two hundred two dollars pursuant to H.B. 00-1416, enacted at the second regular session of the sixty-second general assembly;

(m) On July 1, 2000, one hundred million dollars, plus one hundred eighty-four thousand ninety dollars pursuant to H.B. 97-1186; plus four hundred seventy-eight thousand six hundred thirty-four dollars pursuant to H.B. 97-1077, enacted at the first regular session of the sixty-first general assembly; plus twelve thousand two hundred seventeen dollars pursuant to S.B. 98-021, enacted at the second regular session of the sixty-first general assembly; plus seventy-one thousand two hundred seven dollars pursuant to H.B. 98-1160, enacted at the second regular session of the sixty-first general assembly; plus five hundred thousand dollars pursuant to H.B. 00-1069, enacted at the second regular session of the sixty-second general assembly; plus eight hundred twelve thousand seven hundred sixty-four dollars pursuant to H.B. 00-1107, enacted at the second regular session of the sixty-second general assembly; plus two hundred fifty-eight thousand one hundred eighty-six dollars pursuant to H.B. 00-1111, enacted at the second regular session of the sixty-second general assembly; plus six hundred twenty-five thousand two hundred three dollars pursuant to H.B. 00-1158, enacted at the second regular session of the sixty-second general assembly; plus four hundred forty-two thousand eight hundred fifty-two dollars pursuant to H.B. 00-1201, enacted at the second regular session of the sixty-second general assembly; plus four hundred sixteen thousand eight hundred two dollars pursuant to H.B. 00-1214, enacted at the second regular session of the sixty-second general assembly; plus sixty-nine thousand four hundred sixty-seven dollars pursuant to H.B. 00-1247, enacted at the second regular session of the sixty-second general assembly; plus sixty-nine thousand four hundred sixty-seven dollars pursuant to H.B. 00-1317, enacted at the second regular session of the sixty-second general assembly; plus one hundred sixty-eight million four hundred forty-six thousand two hundred ninety-three dollars pursuant to H.B. 00-1452, enacted at the second regular session of the sixty-second general assembly; plus two million one hundred thirty-nine thousand four hundred sixty-nine dollars pursuant to H.B. 01-1409, enacted at the first regular session of the sixty-third general assembly;

(n) On July 1, 2001, one hundred million dollars, plus one hundred fifty-four thousand six hundred thirty-six dollars pursuant to H.B. 97-1186; plus nine hundred five thousand seven hundred twenty-three dollars pursuant to H.B. 97-1077, enacted at the first regular session of the sixty-first general assembly; plus nine thousand eight hundred ninety dollars pursuant to S.B. 98-021, enacted at the second regular session of the sixty-first general assembly; plus three hundred forty-nine thousand fifty-five dollars pursuant to H.B. 98-1160, enacted at the second regular session of the sixty-first general assembly; plus three hundred twenty-six thousand thirty-two dollars pursuant to H.B. 00-1107, enacted at the second regular session of the sixty-second general assembly; plus ninety-seven thousand two hundred fifty-four dollars pursuant to H.B. 00-1111, enacted at the second regular session of the sixty-second general assembly; plus two hundred ninety-one thousand seven hundred sixty-one dollars pursuant to H.B. 00-1158, enacted at the second regular session of the sixty-second general assembly; plus one million one hundred sixteen thousand nine hundred seventy-one dollars pursuant to H.B. 00-1201, enacted at the second regular session of the sixty-second general assembly; plus four hundred sixteen thousand eight hundred two dollars pursuant to H.B. 00-1214, enacted at the second regular session of the sixty-second general assembly; plus sixty-nine thousand four hundred sixty-seven dollars pursuant to H.B. 00-1247, enacted at the second regular session of the sixty-second general assembly; plus sixty-nine thousand four hundred sixty-seven dollars pursuant to S.B. 01-046, enacted at the first regular session of the sixty-third general assembly; plus four hundred sixty-six thousand eight dollars pursuant to S.B. 01-210, enacted at the first regular session of the sixty-third general assembly; plus one hundred fifty-two million one hundred forty-seven thousand two hundred seven dollars pursuant to S.B. 01-232, enacted at the first regular session of the sixty-third general assembly; plus two hundred seventy-seven thousand eight hundred sixty-eight dollars pursuant to H.B. 01-1242, enacted at the first regular session of the sixty-third general assembly; plus sixty-nine thousand four hundred sixty-seven dollars pursuant to H.B. 01-1344, enacted at the first regular session of the sixty-third general assembly;

(n.5) (Deleted by amendment, L. 2001, 2nd Ex. Sess., p. 36, § 2, effective November 9, 2001.)

(o) On July 1, 2002, nine million four hundred eighty-nine thousand dollars;

(p) On July 1, 2003, nine million four hundred twenty thousand four hundred ninety-eight dollars, plus sixty-nine thousand four hundred sixty-seven dollars pursuant to H.B. 03-1213, enacted at the first regular session of the sixty-fourth general assembly;

(q) and (r) (Deleted by amendment, L. 2004, p. 685, § 1, effective July 1, 2004.)

(r.5) On July 1, 2005, fifty-four thousand eight hundred forty-seven dollars, plus seventy-six thousand four hundred fourteen dollars pursuant to H.B. 04-1021, enacted at the second regular session of the sixty-fourth general assembly;

(s) On July 1, 2006, eighty-two million six hundred ninety-seven thousand seven hundred seventy-four dollars; plus twenty-two thousand nine hundred twenty-four dollars pursuant to section 3 of H.B. 02S-1006, enacted at the third extraordinary session of the sixty-third general assembly; plus two hundred ninety-one thousand seven hundred sixty-one dollars pursuant to H.B. 03-1004, enacted at the first regular session of the sixty-fourth general assembly; plus one hundred twenty-five thousand forty-one dollars pursuant to H.B. 03-1138, enacted at the first regular session of the sixty-fourth general assembly; plus sixty-nine thousand four hundred sixty-seven dollars pursuant to H.B. 03-1213, enacted at the first regular session of the sixty-fourth general assembly; plus sixty-nine thousand four hundred sixty-seven dollars pursuant to H.B. 03-1317, enacted at the first regular session of the sixty-fourth general assembly; plus ninety thousand three hundred seven dollars pursuant to H.B. 04-1021, enacted at the second regular session of the sixty-fourth general assembly; plus sixty-nine thousand four hundred sixty-seven dollars pursuant to H.B. 04-1016, enacted at the second regular session of the sixty-fourth general assembly; plus fifteen million dollars pursuant to H.B. 06-1373, enacted at the second regular session of the sixty-fifth general assembly; plus one hundred seventy-four thousand three hundred eighty-eight dollars pursuant to S.B. 06-206, enacted at the second regular session of the sixty-fifth general assembly; plus one hundred seventy-four thousand three hundred eighty-eight dollars pursuant to S.B. 06-207, enacted at the second regular session of the sixty-fifth general assembly; plus six hundred ten thousand three hundred fifty-eight dollars pursuant to H.B. 06-1326, enacted at the second regular session of the sixty-fifth general assembly; plus eighty-seven thousand one hundred ninety-four dollars pursuant to H.B. 06-1145, enacted at the second regular session of the sixty-fifth general assembly; plus four hundred thirty-five thousand nine hundred seventy dollars pursuant to H.B. 06-1092, enacted at the second regular session of the sixty-fifth general assembly; plus eighty-seven thousand one hundred ninety-four dollars pursuant to H.B. 06-1151, enacted at the second regular session of the sixty-fifth general assembly; plus five hundred twenty-three thousand one hundred sixty-four dollars pursuant to H.B. 06-1011, enacted at the second regular session of the sixty-fifth general assembly; plus eighty-seven thousand one hundred ninety-four dollars pursuant to S.B. 06S-004, enacted at the first extraordinary session of the sixty-fifth general assembly; plus one hundred seventy-four thousand three hundred eighty-eight dollars pursuant to S.B. 06S-005, enacted at the first extraordinary session of the sixty-fifth general assembly; plus eighty-seven thousand one hundred ninety-four dollars pursuant to S.B. 06S-007, enacted at the first extraordinary session of the sixty-fifth general assembly; plus thirty million dollars;

(t) On July 1, 2007, forty-seven million eight hundred twenty-one thousand seven hundred forty-six dollars, plus four hundred sixteen thousand eight hundred two dollars pursuant to H.B. 03-1004, enacted at the first regular session of the sixty-fourth general assembly; plus fifty-five thousand five hundred seventy-four dollars pursuant to H.B. 03-1317, enacted at the first regular session of the sixty-fourth general assembly; plus thirteen thousand eight hundred ninety-three dollars pursuant to H.B. 04-1021, enacted at the second regular session of the sixty-fourth general assembly; plus twenty-two million eight hundred eighty-five thousand three hundred eighty-six dollars pursuant to H.B. 06-1373, enacted at the second regular session of the sixty-fifth general assembly; plus two hundred nine thousand two hundred sixty-six dollars pursuant to S.B. 06-206, enacted at the second regular session of the sixty-fifth general assembly; plus two hundred nine thousand two hundred sixty-six dollars pursuant to S.B. 06-207, enacted at the second regular session of the sixty-fifth general assembly; plus six hundred ten thousand three hundred fifty-eight dollars pursuant to H.B. 06-1326, enacted at the second regular session of the sixty-fifth general assembly; plus sixty-nine thousand seven hundred fifty-five dollars pursuant to H.B. 06-1151, enacted at the second regular session of the sixty-fifth general assembly; plus five hundred twenty-three thousand one hundred sixty-four dollars pursuant to H.B. 06-1011, enacted at the second regular session of the sixty-fifth general assembly; plus seventeen thousand four hundred thirty-nine dollars pursuant to S.B. 06S-005, enacted at the first extraordinary session of the sixty-fifth general assembly; plus three hundred seventy-five thousand four hundred ninety-five dollars pursuant to S.B. 07-096, enacted at the first regular session of the sixty-sixth general assembly; plus five hundred thousand six hundred sixty dollars pursuant to H.B. 07-1326, enacted at the first regular session of the sixty-sixth general assembly;

(u) On July 1, 2008, twenty million dollars, plus sixty-nine thousand four hundred sixty-seven dollars pursuant to H.B. 04-1021, enacted at the second regular session of the sixty-fourth general assembly; plus three hundred ninety-two thousand three hundred seventy-three dollars pursuant to S.B. 06-206, enacted at the second regular session of the sixty-fifth general assembly; plus three hundred ninety-two thousand three hundred seventy-three dollars pursuant to S.B. 06-207, enacted at the second regular session of the sixty-fifth general assembly; plus four hundred sixty-two thousand one hundred twenty-eight dollars pursuant to H.B. 06-1326, enacted at the second regular session of the sixty-fifth general assembly; plus twenty-six thousand one hundred fifty-eight dollars pursuant to H.B. 06-1145, enacted at the second regular session of the sixty-fifth general assembly; plus five hundred twenty-three thousand one hundred sixty-four dollars pursuant to H.B. 06-1011, enacted at the second regular session of the sixty-fifth general assembly; plus sixty-nine thousand seven hundred fifty-five dollars pursuant to S.B. 06S-004, enacted at the first extraordinary session of the sixty-fifth general assembly; plus three hundred twenty-five thousand four hundred twenty-nine dollars pursuant to S.B. 07-096, enacted at the first regular session of the sixty-sixth general assembly; plus one hundred fifty thousand one hundred ninety-eight dollars pursuant to H.B. 07-1326, enacted at the first regular session of the sixty-sixth general assembly; plus one hundred twenty-five thousand one hundred sixty-five dollars pursuant to H.B. 08-1115, enacted at the second regular session of the sixty-sixth general assembly; plus two million one hundred twenty-seven thousand eight hundred five dollars pursuant to H.B. 08-1352, enacted at the second regular session of the sixty-sixth general assembly; plus one hundred twenty-five thousand one hundred sixty-five dollars pursuant to S.B. 08-239, enacted at the second regular session of the sixty-sixth general assembly; plus one hundred twenty-five thousand one hundred sixty-five dollars pursuant to H.B. 08-1194, enacted at the second regular session of the sixty-sixth general assembly;

(v) On July 1, 2009, forty-three thousand five hundred ninety-seven dollars pursuant to H.B. 06-1145, enacted at the second regular session of the sixty-fifth general assembly; plus one hundred twenty-five thousand one hundred sixty-five dollars pursuant to S.B. 08-239, enacted at the second regular session of the sixty-sixth general assembly;

(w) On July 1, 2010, eight million six hundred twenty-five thousand five hundred six dollars, plus five hundred twenty-three thousand one hundred sixty-four dollars pursuant to S.B. 06-206, enacted at the second regular session of the sixty-fifth general assembly; plus five hundred twenty-three thousand one hundred sixty-four dollars pursuant to S.B. 06-207, enacted at the second regular session of the sixty-fifth general assembly; plus forty-three thousand five hundred ninety-seven dollars pursuant to H.B. 06-1145, enacted at the second regular session of the sixty-fifth general assembly; plus five hundred twenty-three thousand one hundred sixty-four dollars pursuant to H.B. 06-1011, enacted at the second regular session of the sixty-fifth general assembly; plus sixty-nine thousand seven hundred fifty-five dollars pursuant to S.B. 06S-004, enacted at the first extraordinary session of the sixty-fifth general assembly; plus seven hundred fifty thousand nine hundred ninety dollars pursuant to S.B. 07-096, enacted at the first regular session of the sixty-sixth general assembly; plus one hundred twelve thousand six hundred forty-nine dollars pursuant to H.B. 08-1115, enacted at the second regular session of the sixty-sixth general assembly; plus one hundred thirty-seven thousand six hundred eighty-two dollars pursuant to S.B. 08-239, enacted at the second regular session of the sixty-sixth general assembly; plus ninety-one thousand three hundred seventy dollars pursuant to H.B. 10-1081, enacted at the second regular session of the sixty-seventh general assembly; plus eighty-three thousand eight hundred sixty-one dollars pursuant to H.B. 10-1277, enacted at the second regular session of the sixty-seventh general assembly;

(x) On July 1, 2011, forty-seven million six hundred seventy-one thousand seven hundred forty-nine dollars, plus seven hundred fifty thousand nine hundred ninety dollars pursuant to S.B. 07-096, enacted at the first regular session of the sixty-sixth general assembly; plus three hundred seventy-five thousand four hundred ninety-five dollars pursuant to S.B. 08-239, enacted at the second regular session of the sixty-sixth general assembly;

(y) On July 1, 2012, sixty million three hundred thirty-nine thousand four hundred ninety-three dollars, plus one hundred twelve thousand six hundred forty-nine dollars pursuant to H.B. 08-1115, enacted at the second regular session of the sixty-sixth general assembly; plus three hundred seventy-five thousand four hundred ninety-five dollars pursuant to S.B. 08-239, enacted at the second regular session of the sixty-sixth general assembly; plus eighty-three thousand eight hundred sixty-one dollars pursuant to S.B. 10-128, enacted at the second regular session of the sixty-seventh general assembly;

(z) On July 1, 2013, one hundred one million five hundred seventy-five thousand eight hundred seventy-four dollars;

(aa) On July 1, 2014, two hundred twenty-four million nine hundred ninety-three thousand four hundred sixty-five dollars;

(bb) On April 1, 2015, twenty-three million eight thousand three hundred thirty-two dollars;

(cc) On July 1, 2015, one hundred forty-three million nine hundred fifty-one thousand six hundred thirty-nine dollars;

(dd) On July 1, 2016, twenty million five hundred eighty-six thousand three hundred ninety-eight dollars; and

(ee) On July 1, 2017, sixty-eight million eight hundred forty thousand four hundred forty-six dollars.

(2.3) In addition to the sums transferred pursuant to subsections (2) and (2.5) of this section, the state treasurer and the controller shall transfer a sum as specified in this subsection (2.3) from the general fund to the information technology capital account created in subsection (3.7) of this section, as enacted by House Bill 15-1266, as money becomes available in the general fund during the fiscal year beginning on July 1 of the fiscal year in which the transfer is made. Transfers between funds pursuant to this subsection (2.3) are not appropriations subject to the limitations of section 24-75-201.1. The amounts transferred pursuant to this subsection (2.3) are as follows:

(a) On July 1, 2015, seventy-six million eight hundred seventy-seven thousand seven hundred ninety dollars;

(b) On July 1, 2016, ten million six hundred ninety-seven thousand four hundred nine dollars; and

(c) On July 1, 2017, nineteen million eight hundred fifty-five thousand five hundred fifteen dollars.

(2.5) In addition to the sums transferred pursuant to subsections (2) and (2.3) of this section, the state treasurer and the controller shall transfer a sum as specified in this subsection (2.5) from the general fund exempt account of the general fund created pursuant to section 24-77-103.6 to the capital construction fund as money becomes available in the general fund exempt account during the fiscal year beginning on July 1 of the fiscal year in which the transfer is made. Transfers between funds pursuant to this subsection (2.5) are not appropriations subject to the limitations of section 24-75-201.1. The amounts transferred pursuant to this subsection (2.5) are as follows:

(a) On July 1, 2005, ten million dollars;

(b) On July 1, 2006, fifteen million dollars;

(c) On July 1, 2007, twenty million dollars;

(d) (Deleted by amendment, L. 2010, (HB 10-1389), ch. 206, p. 893, § 1, effective May 5, 2010.)

(e) On July 1, 2010, five hundred thousand dollars;

(f) On July 1, 2011, five hundred thousand dollars;

(g) On July 1, 2012, five hundred thousand dollars;

(h) On July 1, 2013, eighty-five million one hundred thirty-nine thousand six hundred nineteen dollars, of which eighty-four million six hundred thirty-nine thousand six hundred nineteen dollars is for capital construction appropriations related to higher education as allowed in section 24-77-104.5 (4)(a)(V);

(i) On July 1, 2014, five hundred thousand dollars;

(j) On July 1, 2015, five hundred thousand dollars;

(k) On July 1, 2016, five hundred thousand dollars; and

(l) On July 1, 2017, five hundred thousand dollars.

(2.7) and (3) Repealed.

(3.2) There is hereby created a special account within the capital construction fund established pursuant to subsection (1) of this section to be known as the emergency controlled maintenance account. The account consists of any moneys appropriated to the account by the general assembly. The moneys in the account are subject to annual appropriation and may be used only to fund any unplanned and immediate controlled maintenance needs pursuant to section 24-30-1303.9 (5). All moneys unexpended or unencumbered in any fiscal year must remain in the account.

(3.3) There is hereby created a special account within the capital construction fund established pursuant to subsection (1) of this section to be known as the Fort Logan land sale account. The account consists of any money credited to the account by the state treasurer from the proceeds of the sale of fifty-one acres of vacant land around the Colorado mental health institute at Fort Logan to the United States department of veterans affairs for the purpose of expanding the Fort Logan national cemetery, authorized in House Bill 17-1346, enacted in 2017. The money in the account may be used for future capital construction, capital renewal, or controlled maintenance expenses of the department of human services, contingent upon approval by both the office of state planning and budgeting and the capital development committee; except that all or a portion of the money must be expended for veterans-related and behavioral health-related projects. The money in the account is subject to annual appropriation and all money that is unexpended or unencumbered in any fiscal year must remain in the account.

(3.5) There is hereby created a special account within the capital construction fund established pursuant to subsection (1) of this section to be known as the "lease-purchase servicing account" for the benefit of the department of personnel. The state treasurer shall deposit into the lease-purchase servicing account all moneys transferred or received pursuant to section 24-82-802 (9). Moneys in the lease-purchase servicing account are subject to annual appropriation and may only be used to pay annual lease-purchase payments, as defined in section 24-82-802 (1)(a), for lease-purchase agreements authorized pursuant to section 24-82-802 or for operating, maintenance, and controlled maintenance costs and to establish a reserve for controlled maintenance costs for the buildings subject to the lease-purchase agreements. All interest and income derived from the investment and deposit of moneys in the account shall be credited to the account. All moneys remaining in the account at the end of a fiscal year that are unexpended or unencumbered must remain in the account.

(3.7) There is hereby created a special account within the capital construction fund established pursuant to subsection (1) of this section to be known as the information technology capital account. The account consists of any moneys appropriated or transferred to the account by the general assembly. The general assembly may appropriate moneys in the account for information technology projects. The appropriation for information technology projects must be set forth in a single line item as a total sum. All unappropriated balances in the account at the close of any fiscal year must remain in the account and may not revert to the general fund. All unexpended or unencumbered moneys from an information technology capital account appropriation to a state agency or state institution of higher education for any fiscal year reverts to the account at the end of the period for which the moneys are appropriated. No portion of the unexpended balance of a state agency's or state institution of higher education's information technology capital account appropriation may be used by the state agency or the state institution of higher education for any additional projects that are beyond the scope or design of the original project without further approval by the joint technology committee of such additional project. Anticipation warrants or checks may be issued against the revenues of the account as provided by law. All interest earned from the investment of moneys in the account must remain in and become part of the account.

(3.8) (a) There is hereby created an account within the capital construction fund, established pursuant to subsection (1) of this section, to be known as the regional center depreciation account. For the 2014-15 fiscal year, and each fiscal year thereafter, the state controller shall annually transfer to the account all moneys received by the department of human services for depreciation of the state's regional centers. The moneys in the account are subject to appropriation and may only be used to fund capital construction, capital renewal, or controlled maintenance of the state's regional centers. The department of human services shall submit requests for moneys from the account to the capital development committee and only upon approval by the capital development committee may an appropriation be authorized in a bill enacted by the general assembly, the annual general appropriation act, or a supplemental appropriation act. All moneys unexpended or unencumbered in any fiscal year must remain in the account.

(b) The department of human services shall provide details to the joint budget committee no later than thirty-five days after the close of the fiscal year of the total moneys credited to the regional center depreciation and controlled maintenance account for the fiscal year.

(4) Notwithstanding any provision of subsection (2) of this section to the contrary, seventy-five million dollars of the amount to be transferred on July 1, 1994, pursuant to paragraph (g) of said subsection (2) and twenty-five million dollars of the amount to be transferred on July 1, 1995, pursuant to paragraph (h) of said subsection (2) shall be transferred by the state treasurer and the controller from general fund reserves into the capital construction fund and, as reserve transfers, shall be excluded from state fiscal year spending, as defined in section 20 (2)(e) of article X of the state constitution, for the 1994-95 and 1995-96 fiscal years, respectively.

(5) On November 9, 2001, pursuant to S.B. 01S2-023, enacted at the second extraordinary session of the sixty-third general assembly, the state treasurer and the controller shall transfer two hundred nineteen million two hundred sixty-six thousand eight hundred fifty-three dollars from the capital construction fund to the general fund created in section 24-75-201 (1).

(6) (a) On March 27, 2002, pursuant to H.B. 02-1389, enacted at the second regular session of the sixty-third general assembly, the state treasurer and the controller shall transfer thirty-seven million five hundred thousand seven hundred fifty-five dollars from the capital construction fund to the general fund created in section 24-75-201 (1).

(b) On March 26, 2003, pursuant to S.B. 03-179, enacted at the first regular session of the sixty-fourth general assembly, the state treasurer and the controller shall transfer twenty-five million two hundred fifty-five thousand nine hundred forty dollars from the capital construction fund to the general fund created in section 24-75-201 (1).

(7) (a) Notwithstanding any provision of this section to the contrary, as soon as practicable after March 27, 2002, the state treasurer shall transfer from the capital construction fund to the general fund created in section 24-75-201 (1), an amount equal to the interest earned on the principal of the capital construction fund from the beginning of the 2001-02 fiscal year through February 28, 2002.

(b) For each succeeding calendar month of the 2001-02 fiscal year, through June 30, 2002, the state treasurer shall transfer from the capital construction fund to the general fund an amount equal to the interest earned on the principal of the capital construction fund during such calendar month no later than the last day of the month in which such interest was earned.

(c) (I) Notwithstanding any provision of this section to the contrary, as soon as practicable after March 26, 2003, the state treasurer shall transfer from the capital construction fund to the general fund created in section 24-75-201 (1), an amount equal to the interest earned on the principal of the capital construction fund from the beginning of the 2002-03 fiscal year through February 28, 2003.

(II) For each succeeding calendar month of the 2002-03 fiscal year, through June 30, 2003, the state treasurer shall transfer from the capital construction fund to the general fund an amount equal to the interest earned on the principal of the capital construction fund during the calendar month. The transfer shall occur no later than the last day of the month in which the interest was earned.

(8) On May 28, 2002, pursuant to H.B. 02-1443, enacted at the second regular session of the sixty-third general assembly, the state treasurer and the controller shall transfer fifty-three million five hundred forty-five thousand dollars from the capital construction fund to the general fund created in section 24-75-201 (1).

(9) On July 1, 2004, pursuant to H.B. 04-1412, enacted at the second regular session of the sixty-fourth general assembly, the state treasurer and the controller shall transfer two hundred eighty-five thousand seven hundred eighty-two dollars from the capital construction fund to the general fund created in section 24-75-201 (1).

(10) (a) Notwithstanding any other provision of this section to the contrary, on July 1, 2009, the state treasurer shall deduct twenty-eight million fifty-four thousand four hundred seventy-six dollars from the capital construction fund and transfer such sum to the general fund.

(b) Notwithstanding any other provision of this section to the contrary, on May 5, 2010, the state treasurer shall deduct thirteen million three hundred seventeen thousand eight hundred forty-five dollars from the capital construction fund and transfer such sum to the general fund.

(11) Notwithstanding any provision of this section to the contrary, on April 15, 2010, the state treasurer shall deduct three hundred thirty-five thousand dollars from the emergency controlled maintenance account in the capital construction fund and transfer such sum to the general fund.



§ 24-75-302.5. Controlled maintenance - trust fund - legislative declaration

(1) In light of the fluctuating amounts of state revenues that have been available for controlled maintenance purposes in the past, the general assembly hereby finds and declares that a stable, predictable, and consistent source of revenues for controlled maintenance projects will better allow the state to fund such projects on a timely basis and avoid higher replacement costs. In order to provide a consistent source of revenues, the general assembly hereby further finds and declares that it is appropriate to create a trust fund which will generate an annual amount of interest which will be dedicated to controlled maintenance.

(2) (a) There is hereby created the controlled maintenance trust fund, the principal of which shall consist of any general fund revenues appropriated or transferred thereto by law, moneys credited thereto pursuant to section 24-30-1310, and proceeds of leveraged leasing agreements deposited thereto pursuant to section 24-82-1003 (3). For the 1996-97 fiscal year and fiscal years thereafter, the principal of the trust fund may constitute all or some portion of the state emergency reserve established pursuant to section 24-77-104 and may be expended in any given fiscal year as provided in said section. The principal of the trust fund shall not be expended or appropriated for any purpose other than use as part of the state emergency reserve. The state treasurer may in the state treasurer's discretion deposit, redeposit, invest, and reinvest moneys accrued or accruing to the controlled maintenance trust fund in the types of deposits and investments authorized in sections 24-36-109, 24-36-112, and 24-36-113.

(b) Beginning September 1, 1994, and on September 1 of each year thereafter, the state treasurer shall certify to the general assembly the amount of interest actually earned on the principal of the trust fund during the previous fiscal year and shall also provide an estimate of the interest expected to be earned on such principal during the current fiscal year.

(c) Beginning with the 1996-97 fiscal year, the interest earned on the principal of the trust fund balance may be appropriated for controlled maintenance, as defined in section 24-30-1301 (4), as follows: Up to fifty percent of the amount of interest expected to be earned on the principal of the trust fund during the current fiscal year as estimated by the state treasurer and the amount of interest actually earned on the principal of the trust fund during the previous fiscal year as certified by the state treasurer, not to exceed a maximum of thirty-five million dollars in any fiscal year.

(d) The principal of the trust fund and any unappropriated interest earned on the principal of the trust fund at the close of any fiscal year must remain in the trust fund and may not revert to the general fund.

(e) (Deleted by amendment, L. 2004, p. 261, § 1, effective April 5, 2004.)

(f) Repealed.

(2.3) For the fiscal year commencing July 1, 2017, the state treasurer shall transfer twenty million dollars from the general fund to the controlled maintenance trust fund.

(3) Notwithstanding any other provision of this section to the contrary:

(a) On July 1, 2001, the state treasurer and the controller shall transfer an amount equal to the principal balance of the trust fund as of June 30, 2001, to the general fund to be expended or transferred as provided by law.

(b) Repealed.

(4) Notwithstanding any other provision of this section to the contrary, on March 27, 2002, the state treasurer and the controller shall transfer nine million five hundred thousand dollars from the trust fund to the general fund.

(5) Notwithstanding any other provision of this section to the contrary, on June 1, 2006, the state treasurer and controller shall transfer one hundred eighty-five million six hundred twenty-seven thousand eight hundred one dollars from the trust fund to the general fund.

(6) (a) Notwithstanding any provision of this section to the contrary, on February 1, 2006, the state treasurer and the controller shall transfer three million one hundred forty-four thousand one hundred sixty-two dollars from the interest earned on the principal of the trust fund balance to the general fund to be used to increase the general fund appropriation for safety net provider payments for private hospitals under the Colorado indigent care program created in part 1 of article 3 of title 25.5, C.R.S.

(b) If, on February 1, 2006, there is not sufficient interest earned on the principal of the trust fund to make the transfer required by paragraph (a) of this subsection (6), the state treasurer and controller shall transfer the available interest as of February 1, 2006, and shall transfer the remaining interest due as the interest accrues.

(7) Notwithstanding any provision of this section to the contrary, on July 1, 2009, the state treasurer shall deduct eight hundred three thousand six hundred ten dollars from the trust fund and transfer such sum to the general fund.

(8) Notwithstanding any provision of this section to the contrary, on July 1, 2014, the state treasurer shall deduct nine million six hundred seventy-two thousand dollars from the trust fund and transfer such sum to the general fund for the purpose of supporting a fiscal year 2014-15 appropriation for the Colorado firefighting air corps created in section 24-33.5-1228.

(9) Notwithstanding any provision of this section to the contrary, on July 1, 2016, the state treasurer and the controller shall transfer one million dollars from the interest earned on the principal of the trust fund balance to the capital construction fund created in section 24-75-302.



§ 24-75-303. Appropriation for capital construction

(1) The general assembly shall make a capital construction appropriation in such form, in such amounts, and from such funds as it deems necessary and may appropriate either for construction or for planning of any project.

(2) No capital construction appropriation may be made to or expended by any state agency or state institution of higher education that has not complied with the requirements of section 24-30-1303.5, with respect to preparation and maintenance of a state inventory of real property.

(2.5) No capital construction appropriation may be made to or expended by any state agency or state institution of higher education that has not received approval of a facility management plan for a vacant facility controlled by the state agency or state institution of higher education pursuant to section 24-30-1303.5, unless the capital development committee exempts the state agency or state institution of higher education from the provisions of section 24-30-1303.5 (3.5)(f).

(3) A capital construction project for a state institution of higher education that is expected to be paid from cash funds or other nonstate moneys held by the institution must be commenced pursuant to section 23-1-106, C.R.S.

(3.5) If a capital construction project for a state institution of higher education is to be completed using a combination of capital construction appropriations pursuant to this section and cash funds or other nonstate moneys held by the institution, the institution may, at any time prior to or after receiving the cash funds or other nonstate moneys, earn the moneys appropriated from the state capital construction fund. For any project funded in part by capital construction appropriations pursuant to this section, if there are cash funds or other nonstate moneys remaining after the project is completed, the institution shall refund moneys to the state capital construction fund in proportion to the amount of state capital construction moneys appropriated for the project.

(4) All contracts required as the result of a capital construction appropriation shall be entered into in accordance with section 24-30-1404 (7).



§ 24-75-304. Legislative declaration

It is declared to be the intent of the general assembly in the passage of this section and section 24-75-305 to provide for orderly management of state funds and, as fiscal procedures may require, to temporarily augment the general revenue funds of the state in order to insure prompt payment of all warrants drawn against said general revenue funds pursuant to law.



§ 24-75-305. Transfers from capital construction fund

(1) In accordance with the legislative declaration as specified in section 24-75-304, the controller and the state treasurer shall, from time to time, during any fiscal year as fiscal procedures may require and upon the written approval of the governor, transfer from the capital construction fund to the general revenue funds such amounts of money as shall be necessary to insure prompt payment of all warrants drawn against said general revenue funds if the controller first certifies:

(a) That the general revenue funds shall have sufficient moneys accruing to them in the same fiscal year in which the transfer is made to retransfer to the capital construction fund any moneys so transferred;

(b) That appropriations from the general revenue funds do not exceed estimated general fund revenues and estimated surplus; and

(c) That the capital construction fund has, at the time of the transfer, and will have sufficient moneys accruing to it during the period prior to the anticipated retransfer to enable it to meet its own obligations.

(2) The controller and the state treasurer shall retransfer from the general revenue funds to the capital construction fund any moneys transferred under the provisions of subsection (1) of this section prior to June 30 of the fiscal year in which the transfer was made.



§ 24-75-307. Capitol complex master plan implementation fund - creation - transfers for fund

(1) The capitol complex master plan implementation fund is created in the state treasury. The fund consists of moneys transferred from the general fund to the fund as specified in subsection (2) of this section, any other money that the general assembly may transfer or appropriate to the fund, and interest and income derived from the deposit and investment of the fund, which remains in the fund and is not transferred to the general fund or any other fund at the end of any fiscal year.

(2) On July 1, 2019, and on July 1 of each succeeding fiscal year, the state treasurer, upon the request of the capital development committee, may make a transfer from the general fund to the capitol complex master plan implementation fund in an amount equal to twenty million dollars less the amount transferred to the national western center trust fund pursuant to section 23-31-902 (3), C.R.S., subject to the following limitations:

(a) If the state has not entered into one or more lease-purchase agreements as authorized by section 23-31-903, C.R.S., and no transfer is made to the national western center trust fund pursuant to section 23-31-902, C.R.S., ten million dollars may be transferred to the capitol complex master plan implementation fund and ten million dollars may be transferred to the controlled maintenance trust fund created in section 24-75-302.5 (2)(a); and

(b) The total amount transferred to the capitol complex master plan implementation fund pursuant to this subsection (2) shall not exceed eighty million dollars.

(3) Subject to project-specific approval by the capital development committee of the general assembly and annual appropriation by the general assembly, the department of personnel may expend money from the capitol complex master plan implementation fund for any project that is included in the capitol complex master plan developed, and if applicable, modified or updated, pursuant to section 24-82-101 (3).






Part 4 - Cash Funds

§ 24-75-401. Cash funds abolished

(1) All revenues derived on and after July 1, 1973, from the proceeds of the cash funds subject to the provisions of this part 4 immediately prior to July 1, 1973, without any deduction on account of salaries, fees, costs, charges, expenses, or claims of any description whatsoever shall be transmitted to the office of the state treasurer, and said moneys so transmitted together with all balances remaining in said funds after payment of all obligations of the preceding fiscal year shall be credited to the general fund of the state, and said cash funds are abolished.

(2) The general assembly shall make appropriations out of the general fund for the fiscal year beginning July 1, 1973, for the state agencies requiring an expenditure for any purpose formerly paid out of any of the cash funds abolished by subsection (1) of this section, and thereafter each such agency shall make a budgetary request for each fiscal year as provided by law.



§ 24-75-402. Cash funds - limit on uncommitted reserves - reduction in amount of fees - exclusions - repeal

(1) The general assembly hereby finds that:

(a) Section 20 of article X of the state constitution limits state fiscal year spending;

(b) Subject to certain exclusions specified in section 20 of article X of the state constitution, all state general fund revenues and all state cash fund revenues are subject to the limitation on state fiscal year spending;

(c) The legislative powers of the general assembly, including but not limited to its plenary power of appropriation, authorize and require the general assembly to assure compliance with the limitation on state fiscal year spending and to make fundamental fiscal policy decisions establishing the level of activity of all departments and agencies of state government, including those funded by revenues generated from fees;

(d) Consonant with the exercise of such legislative powers, the general assembly must establish limits on the amount of uncommitted reserves that may be maintained by state agencies for cash funds and exercise any other necessary controls on cash fund revenues, including but not limited to the power of appropriation;

(e) In order to ensure compliance with the limitations on the amount of uncommitted reserves that may be maintained for any cash fund, the general assembly may require reductions in the amount of fees collected by state agencies, even though such reductions may result in some persons paying more than other persons to receive state agency services.

(2) For purposes of this section, unless the context otherwise requires:

(a) "Alternative maximum reserve" means a maximum reserve balance established in the constitution, by law, or through a joint budget committee waiver that is different from sixteen and one-half percent of the amount expended from a cash fund during the fiscal year. The term also includes a minimum reserve balance established in the constitution or by law that is greater than sixteen and one-half percent of the amount expended from a cash fund during the fiscal year and that, for purposes of this section, is treated as a maximum balance.

(b) "Cash fund" means any fund that is established by law for a specific program or purpose and that includes moneys from fees; except that "cash fund" excludes the state general fund created by section 24-75-201, any federal fund, and any fund used by a state institution of higher education.

(c) (I) "Entity" means any organ of the legislative, executive, or judicial branch of the government of the state of Colorado, including but not limited to:

(A) The departments of the executive branch;

(B) The legislative houses and agencies; and

(C) The appellate and trial courts and court personnel.

(D) Repealed.

(II) "Entity" does not include any enterprise, as defined in section 24-77-102 (3), any special purpose authority, or any state institution of higher education.

(d) "Excess uncommitted reserves" means the amount of uncommitted reserves for a cash fund that exceeds the maximum reserve or alternative maximum reserve for that cash fund.

(e) "Fees" means any moneys collected or received by an entity; except that "fees" does not include:

(I) Any moneys collected from sources excluded from state fiscal year spending, as defined in section 24-77-102 (17);

(II) Any moneys received through the imposition of penalties or fines or surcharges imposed on any person convicted of a crime;

(III) Any moneys appropriated or transferred from the state general fund;

(IV) Any moneys received through the imposition of taxes;

(V) Any moneys received from charges or assessments, the amount of which are established in law and over which the entity has no authority to change or are otherwise not determined by the entity;

(VI) Any moneys received from gifts or donations;

(VII) Any moneys received from local government grants or contracts;

(VIII) Any moneys received through direct transfers from another entity, an enterprise, or a special purpose authority;

(IX) Any moneys received as interest or other investment income.

(e.5) "Maximum reserve" means sixteen and five-tenths percent of the amount expended from a cash fund during the fiscal year.

(f) "Nonmonetary current asset" means an asset that either cannot be converted to cash or is held with the intent of being used rather than being converted to cash.

(g) Repealed.

(h) "Uncommitted reserves" means the fund balance of a cash fund as of June 30 of any fiscal year, minus the following:

(I) Any long-term assets credited to the cash fund, including a capital reserve identified in accordance with section 24-75-403;

(II) Any unencumbered fund balance previously appropriated for capital construction or other multiyear purposes;

(III) Any nonmonetary current assets credited to the cash fund, including but not limited to consumable inventory and prepaid expenses;

(IV) Any portion of the revenues credited to the cash fund that is estimated to be derived from non-fee sources. The estimate shall be equal to the portion of total revenues received from non-fee sources in the prior fiscal year.

(3) (a) and (b) Repealed.

(c) For the 2014-15 fiscal year and for each fiscal year thereafter, the uncommitted reserves of a cash fund at the conclusion of a given fiscal year shall not exceed the maximum reserve for that fiscal year; except that, for any cash fund for which an alternative maximum reserve is otherwise set by the joint budget committee in accordance with subsection (8) of this section or specified in the constitution or by law, the uncommitted reserves of the cash fund shall not exceed the alternative maximum reserve. If the amount of uncommitted reserves of any cash fund at the conclusion of any given fiscal year exceeds the applicable maximum reserve or alternative maximum reserve, each entity that collects one or more of the fees deposited in the cash fund shall by rule or as otherwise provided by law reduce the amount of one or more of the fees to an amount calculated to result in an amount of uncommitted reserves of the cash fund for the current fiscal year that does not exceed the corresponding maximum reserve or alternative maximum reserve.

(d) If more than one entity collects the fees that are deposited in a cash fund and the amount of said fees are required to be reduced pursuant to this subsection (3), the reduction in fees for each entity shall be proportional to the amount of fees contributed by each entity to the excess uncommitted reserves.

(e) In calculating the reduction in fees under this subsection (3), an entity may take into account increases in expenditures from the cash fund.

(4) (a) If an entity reduces the amount of a fee pursuant to subsection (3) of this section, the entity by rule or as otherwise provided by law may subsequently raise the amount of the fee so long as the projected amount of uncommitted reserves of the cash fund does not exceed the limitations specified in subsection (3) of this section. Any such fee increase by an entity in the executive branch, prior to promulgation or adoption, shall be subject to approval by the office of state planning and budgeting. The entity shall not increase the fee beyond any amount specified in statute for the fee.

(b) Any rule adopted by an entity in the executive branch that reduces the amount of a fee pursuant to subsection (3) of this section or increases the amount of a fee pursuant to this subsection (4) shall be subject to the requirements of the "State Administrative Procedure Act", article 4 of this title.

(5) Notwithstanding any provision of this section to the contrary, the following cash funds are excluded from the limitations specified in this section:

(a) Any cash fund for which revenues are derived solely from fees, the amounts of which are established by the federal government;

(b) Any cash fund for which revenues are derived solely from fees set by the Colorado supreme court in the exercise of its exclusive authority to regulate the practice of law;

(c) Any cash fund for which revenues are derived solely from fees set by an enterprise, as defined in section 24-77-102 (3), or a special purpose authority;

(d) Any cash fund that is established to fund capital construction;

(e) Any cash fund for which the reserve amounts are based on actuarial requirements;

(f) Any trust fund;

(g) Any cash fund with uncommitted reserves of less than two hundred thousand dollars;

(h) The highway users tax fund and the state highway fund; except that the emergency medical services account created in section 25-3.5-603, the Colorado state titling and registration account, as it existed before July 1, 2019, and the Colorado DRIVES vehicle services account created in section 42-1-211 (2), and the AIR account created in section 42-3-304 (18)(a) included in the highway users tax fund shall be subject to this section;

(i) The petroleum storage tank fund created in section 8-20.5-103, C.R.S.;

(j) and (k) Repealed.

(l) The brand inspection fund created in section 35-41-102, C.R.S.;

(m) Repealed.

(n) The motorcycle operator safety training fund created in section 43-5-504, until this subsection (5)(n) is repealed, effective September 1, 2020;

(o) to (z) Repealed.

(aa) The emergency fire fund created in section 24-33.5-1220 (2), the wildland fire equipment repair cash fund created in section 24-33.5-1220 (3), the wildland fire cost recovery fund created in section 24-33.5-1220 (4), the wildfire emergency response fund created in section 24-33.5-1226 (1), and the wildfire preparedness fund created in section 24-33.5-1227 (1);

(bb) to (dd) Repealed.

(ee) The enterprise services cash fund created in section 24-80-209;

(ff) to (hh) Repealed.

(ii) The oil and gas conservation and environmental response fund created in section 34-60-122 (5), C.R.S.;

(jj) The licensing services cash fund created in section 42-2-114.5 (1);

(kk) The cybersecurity cash fund created in section 24-33.5-1906;

(ll) The technology advancement and emergency fund created in section 24-37.5-115; and

(mm) The division of youth services pilot program cash fund created in section 19-2-203 (4).

(5.5) The exclusion from the limitations specified in this section for a cash fund under subsection (5) of this section applies for the last fiscal year prior to the repeal of the exclusion.

(6) Notwithstanding any provision of this section to the contrary, the limitations specified in this section shall not apply to any cash fund used to fund a single program if the program has been in existence less than two full fiscal years.

(7) The office of state planning and budgeting shall annually review the total amount of revenues credited to cash funds, including but not limited to the amounts received from fees and from other sources, and the report of uncommitted reserves prepared by the state controller pursuant to section 24-30-207 (3).

(7.5) Upon request by an entity with a program that has a multi-year revenue-collection cycle or revenue-contract period, the state controller may average the uncommitted reserves from the cash fund related to the program over the multi-year period. Notwithstanding any other provision of this section, the uncommitted reserves are equal to the averaged amount for purposes of this section.

(8) (a) Notwithstanding the maximum reserve limitation in paragraph (c) of subsection (3) of this section, for fiscal years beginning on or after July 1, 2015, the joint budget committee may grant a waiver of the maximum reserve for up to three years for an entity that demonstrates a specific purpose for which the entity needs to maintain uncommitted reserves in an amount greater than the maximum reserve. As part of the waiver, the joint budget committee may establish an alternative maximum reserve for the cash fund or exempt the cash fund altogether from any limits on uncommitted reserves. A specific purpose that may warrant a waiver pursuant to this subsection (8) includes, but is not limited to, purchase of a particular item of equipment or operation of a short-term program.

(b) To request a waiver in accordance with this subsection (8), an entity, during the annual budget-setting process, must present a plan to the joint budget committee that at a minimum specifies the specific purpose for which the entity needs the waiver, whether it would like a maximum alternative reserve or an exemption, the time period for the waiver, and the plan for reducing any excess uncommitted reserves that may remain on completion of the waiver period. The joint budget committee, in determining whether to approve a waiver pursuant to this subsection (8), shall consider the purpose for which the entity has requested the waiver, the reasonableness of the time period for the waiver, and the effect the waiver may have on the state's ability to comply with the limitations on state fiscal year spending imposed pursuant to section 20 of article X of the state constitution.

(c) The joint budget committee may grant any waiver requested in accordance with this subsection (8) that the committee deems appropriate. In a waiver, the committee shall specify the fund for which the waiver is granted, whether there is an alternative maximum reserve or an exemption, and the time period for the waiver.

(9) to (11) Repealed.

(12) If a cash fund has excess uncommitted reserves for three or more fiscal years in a row, the state controller shall restrict spending of any appropriation from the cash fund for the next fiscal year in an amount equal to the lesser of the excess uncommitted reserve or the applicable maximum reserve or alternative maximum reserve. The entity shall not expend any amount restricted pursuant to this subsection (12) unless the restriction is released. The restriction is released when the fund is in compliance with the maximum reserve or alternative maximum reserve requirement or when the joint budget committee approves a waiver for the excess uncommitted reserves in accordance with subsection (8) of this section.



§ 24-75-403. Capital reserve - creation - annual appropriation - definitions

(1) As used in this section:

(a) "Capital construction" has the same meaning as set forth in section 24-30-1301 (2).

(b) "Capital outlay" has the same meaning as set forth in section 24-75-112 (1)(a).

(c) "Capital renewal" has the same meaning as set forth in section 24-30-1301 (3).

(d) "Cash fund" means any fund established by law for a specific program or purpose; except that "cash fund" does not include the state general fund created by section 24-75-201, the lottery fund created in section 24-35-210, the highway users tax fund created in section 43-4-201, C.R.S., or the limited gaming fund created in section 12-47.1-701 (1), C.R.S.

(e) "Controlled maintenance" has the same meaning as set forth in section 24-30-1301 (4).

(f) "Depreciation" means an amount calculated in accordance with generally accepted accounting principles.

(g) "Depreciation period" means a period determined in fiscal procedures issued by the state controller.

(2) For each cash fund from which moneys are appropriated for capital outlay or capital construction, the principal department responsible for the accounting related to the fund shall identify in the fund balance report a capital reserve, which consists of an amount equal to the depreciation of the depreciable components of the capital outlay or the capital construction, based on the depreciation period.

(3) Any uncommitted capital reserves at the end of a fiscal year may be used for capital outlay, capital construction, capital renewal, or controlled maintenance, subject to an appropriation in the annual general appropriation act. This appropriation requirement applies even if the moneys in the fund are otherwise continuously appropriated.






Part 5 - Cash Revolving Fund



Part 6 - Funds - Legal Investments

§ 24-75-601. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Public entity" means the state of Colorado; any institution, agency, instrumentality, authority, county, municipality, city and county, district, or other political subdivision of the state, including any school district and institution of higher education; any institution, department, agency, instrumentality, or authority of any of the foregoing, including any county or municipal housing authority; any local government investment pool organized pursuant to part 7 of this article; any public entity insurance pool organized pursuant to state law; and any other entity, organization, or corporation formed by intergovernmental agreement or other contract between or among any of the foregoing.

(2) "Public funds" means any funds in the custody, possession, or control of a public entity; any funds over which a public entity has investment control; any funds over which a public entity would have investment control but for the entity's delegation of that control to another person; and any funds over which another person exercises investment control on behalf of or for the benefit of a public entity. "Public funds" includes, but is not limited to, proceeds of the sale of securities of a public entity and proceeds of certificates of participation or other securities evidencing rights in payments to be made by a public entity under a lease, lease-purchase agreement, or other similar arrangement, regardless of whether such proceeds are held by the public entity, a third-party trustee, or any other person. "Public funds" shall not include funds invested by the public employees' retirement association created in article 51 of this title or any other funds invested for employee retirement or pensions. "Public funds" shall also not include trusts managed on behalf of the board of education of a school district coterminous with a city and county for the benefit of a retiree's health insurance and teacher compensation.

(2.5) (Deleted by amendment, L. 2006, p. 551, § 2, effective August 7, 2006.)

(3) "Security" means any bill, note, bond, bankers' acceptance, commercial paper, repurchase agreement, reverse repurchase agreement, securities lending agreement, guaranteed investment contract, guaranteed interest contract, annuity contract, funding agreement, certificate of indebtedness or other evidence of indebtedness, or interest in any of the foregoing. No foregoing instrument shall be convertible to equity or represent any equity interest. All foregoing instruments shall be denominated in the currency of the United States.



§ 24-75-601.1. Legal investments of public funds

(1) It is lawful to invest public funds in any of the following securities:

(a) Any security issued by, fully guaranteed by, or for which the full credit of the United States treasury is pledged for payment and, notwithstanding paragraph (a) of subsection (1.3) of this section, inflation indexed securities issued by the United States treasury. The period from the date of settlement of this type of security to its maturity date shall be no more than five years unless the governing body of the public entity authorizes investment for a period in excess of five years.

(b) (I) Any security issued by, fully guaranteed by, or for which the full credit of the following is pledged for payment: The federal farm credit bank, the federal land bank, a federal home loan bank, the federal home loan mortgage corporation, the federal national mortgage association, the export-import bank, the Tennessee valley authority, the government national mortgage association, the world bank, or an entity or organization that is not listed in this paragraph (b) but that is created by, or the creation of which is authorized by, legislation enacted by the United States congress and that is subject to control by the federal government that is at least as extensive as that which governs an entity or organization listed in this paragraph (b). The period from the date of settlement of this type of security to its maturity date shall be no more than five years unless the governing body of the public entity authorizes investment for a period in excess of five years.

(II) No subordinated security may be purchased pursuant to this paragraph (b).

(c) (Deleted by amendment, L. 2006, p. 552, § 3, effective August 7, 2006.)

(d) (I) Any security that is a general obligation of any state of the United States, the District of Columbia, or any territorial possession of the United States or of any political subdivision, institution, department, agency, instrumentality, or authority of any of such governmental entities.

(II) No security may be purchased pursuant to this paragraph (d) unless:

(A) At the time of purchase, the security carries at least two credit ratings at or above "A" or its equivalent from nationally recognized statistical rating organizations if it is a general obligation of this state or of any political subdivision, institution, department, agency, instrumentality, or authority of this state or carries at least two credit ratings at or above "AA" or its equivalent from such organizations if it is a general obligation of any other governmental entity listed in subparagraph (I) of this paragraph (d);

(B) (Deleted by amendment, L. 2006, p. 552, § 3, effective August 7, 2006.)

(C) The period from the date of settlement of this type of security to its maturity date or date of optional redemption that has been exercised as of the date the security is purchased is no more than five years unless the governing body of the public entity authorizes investment for a period in excess of five years.

(e) (I) Any security that is a revenue obligation of any state of the United States, the District of Columbia, or any territorial possession of the United States or of any political subdivision, institution, department, agency, instrumentality, or authority of any of such governmental entities.

(II) No security may be purchased pursuant to this paragraph (e) unless, at the time of purchase, the security carries at least two credit ratings at or above "A" or its equivalent from nationally recognized statistical rating organizations if it is a revenue obligation of this state or of any political subdivision, institution, department, agency, instrumentality, or authority of this state or carries at least two credit ratings at or above "AA" or its equivalent from such organizations if it is a revenue obligation of any other governmental entity listed in subparagraph (I) of this paragraph (e).

(III) The period from the date of settlement of this type of security to its maturity date or date of optional redemption that has been exercised as of the date the security is purchased shall be no more than five years.

(f) and (g) (Deleted by amendment, L. 2006, p. 552, § 3, effective August 7, 2006.)

(h) Any security of the investing public entity or any certificate of participation or other security evidencing rights in payments to be made by the investing public entity under a lease, lease-purchase agreement, or similar arrangement;

(h.5) Any certificate of participation or other security evidencing rights in payments to be made by a school district under a lease, lease-purchase agreement, or similar arrangement if the security, at the time of purchase, carries at least two credit ratings from nationally recognized statistical rating organizations and is rated at or above "A" or its equivalent by all such organizations that have provided a rating;

(i) Any interest in any local government investment pool organized pursuant to part 7 of this article;

(j) The purchase of any repurchase agreement concerning any securities referred to in paragraph (a) or (b) of this subsection (1) that can otherwise be purchased under this section if all of the conditions of subparagraphs (I) to (VI) of this paragraph (j) are met:

(I) The securities subject to the repurchase agreement must be marketable.

(II) The title to or a perfected security interest in such securities along with any necessary transfer documents must be transferred to the investing public entity or to a custodian acting on behalf of the investing public entity.

(III) Such securities must be actually delivered versus payment to the public entity's custodian or to a third-party custodian or third-party trustee for safekeeping on behalf of the public entity.

(IV) The collateral securities of the repurchase agreement must be collateralized at no less than one hundred two percent and marked to market no less frequently than weekly.

(V) The securities subject to the repurchase agreement may have a maturity in excess of five years.

(VI) The period from the date of settlement of a repurchase agreement to its maturity date shall be no more than five years unless the governing body of the public entity authorizes investment for a period in excess of five years.

(j.5) Any reverse repurchase agreement concerning any securities referred to in paragraph (a) or (b) of this subsection (1) that can otherwise be purchased under this section if all of the conditions of subparagraphs (I) to (VII) of this paragraph (j.5) are met:

(I) Any necessary transfer documents must be transferred to the investing public entity.

(II) Cash must be received by the investing public entity or a custodian acting on behalf of the investing public entity in a deliver versus payment settlement.

(III) The cash received from a reverse repurchase agreement must be collateralized at no more than one hundred and five percent and marked to market no less frequently than weekly.

(IV) The repurchase agreement is not greater than ninety days in maturity from the date of settlement unless the governing body of the public entity authorizes investment for a period in excess of ninety days.

(V) The counter-party meets the credit conditions of an issuer that would qualify under paragraph (m) of this subsection (1).

(VI) The value of all securities reversed under this paragraph (j.5) does not exceed eighty percent of the total deposits and investments of the public entity.

(VII) No securities are purchased with the proceeds of the reverse repurchase agreement that are greater in maturity than the term of the reverse repurchase agreement.

(j.7) A securities lending agreement in which the public entity lends securities in exchange for securities authorized for investment in this section, if all of the following conditions are met:

(I) Any necessary transfer documents must be transferred to the investing public entity.

(II) Securities must be received by the investing public entity or a custodian acting on behalf of the investing public entity in a simultaneous settlement.

(III) The securities received in the securities lending agreement must be no less than one hundred two percent of the value of the securities lent and marked to market no less frequently than weekly.

(IV) The counter-party meets the conditions of an issuer specified in paragraph (m) of this subsection (1).

(V) In the case of a local government, the securities lending agreement shall be approved and designated by written resolution adopted by a majority vote of the governing body of the local government, which resolutions shall be recorded in its minutes.

(k) Any money market fund that is registered as an investment company under the federal "Investment Company Act of 1940", as amended, if, at the time the investing public entity invests in such fund:

(I) The investment policies of the fund include seeking to maintain a constant share price;

(II) No sales or load fee is added to the purchase price or deducted from the redemption price of the investments in the fund and no fee may be charged unless the governing body of the public entity authorizes such a fee at the time of the initial purchase;

(III) The investments of the fund consist only of securities with a maximum remaining maturity as specified in rule 2a-7 under the federal "Investment Company Act of 1940", as amended, or any successor regulation under such act regulating money market funds, so long as such rule 2a-7 is not amended to, or such successor regulation does not, increase the maximum remaining maturity of such securities to a period that is greater than three years, and if the fund has assets of one billion dollars or more, or has the highest current credit rating from one or more nationally recognized statistical rating organizations.

(IV) The dollar-weighted average portfolio maturity of the fund meets the requirements specified in rule 2a-7 under the federal "Investment Company Act of 1940", as amended, or any successor regulation under such act regulating money market funds, so long as such rule 2a-7 is not amended to increase the dollar-weighted average portfolio maturity of a fund to a period greater than one hundred eighty days.

(l) (I) Any guaranteed investment contract, guaranteed interest contract, annuity contract, or funding agreement if, at the time the contract or agreement is entered into, the long-term credit rating, financial obligations rating, claims paying ability rating, or financial strength rating of the party, or of the guarantor of the party, with whom the public entity enters the contract or agreement is, at the time of issuance, rated in one of the two highest rating categories by two or more nationally recognized statistical rating organizations.

(II) (Deleted by amendment, L. 2004, p. 950, 7, effective May 21, 2004.)

(III) (A) Except as provided in sub-subparagraph (B) of this subparagraph (III), the contracts or agreements purchased under this paragraph (l) shall not have a maturity period greater than three years.

(B) Contracts or agreements with a maturity period greater than three years shall only be purchased with proceeds of the sale of securities of a public entity and proceeds of certificates of participation or other securities evidencing rights in payments to be made by a public entity under a lease, lease-purchase agreement, or other similar arrangement or if purchased by revenues pledged to the payment of such securities or certificates; except that no contract or agreement may be purchased pursuant to this paragraph (l) with the proceeds of any of the foregoing that are held in an escrow or otherwise for the purpose of refunding bonds or other obligations of a public entity.

(m) (I) Any corporate or bank security that is denominated in United States dollars, that matures within three years from the date of settlement, that at the time of purchase carries at least two credit ratings from any of the nationally recognized statistical ratings organizations, and that is not rated below:

(A) "A1, P1, or F1" or their equivalents by either rating used to fulfill the requirements of this subparagraph (I) if the security is a money market instrument such as commercial paper or bankers' acceptance; or

(B) "AA- or Aa3" or their equivalents by either rating used to fulfill the requirements of this subparagraph (I) if the security is any other kind of security.

(II) At no time shall the book value of a public entity's investment in notes evidencing a debt pursuant to this paragraph (m) exceed the following:

(A) Fifty percent of the book value of the public entity's investment portfolio unless the governing body of the public entity authorizes a greater percent of such book value; or

(B) Five percent of the book value of the public entity's investment portfolio if the notes are issued by a single corporation or bank unless the governing body of the public entity authorizes a greater percent of such book value.

(III) No subordinated security may be purchased pursuant to this paragraph (m). No security issued by a corporation or bank that is not organized and operated within the United States may be purchased pursuant to this paragraph (m) unless the governing body of the public entity authorizes investment in such securities.

(n) (Deleted by amendment, L. 2006, p. 552, § 3, effective August 7, 2006.)

(1.3) (a) Except as provided in paragraph (a) of subsection (1) of this section and except as provided in paragraph (b) of this subsection (1.3), public funds shall not be invested in any security on which the coupon rate is not fixed, or a schedule of specific fixed coupon rates is not established, from the time the security is settled until its maturity date, other than shares in qualified money market mutual funds, unless the coupon rate is:

(I) Established by reference to the rate on a United States treasury security with a maturity of one year or less or to the United States dollar London interbank offer rate of one year or less maturity, or to the cost of funds index or the prime rate as published by the federal reserve; and

(II) Expressed as a positive value of the referenced index plus or minus a fixed number of basis points.

(b) A municipal index may be used for the investment of bond or note accounts from issues with coupons linked to the same index.

(c) For purposes of this section, "maturity date" means the last possible date, barring default, that principal can be repaid to the purchaser.

(1.5) Any firm that sells any financial instrument that fails to comply with the provisions of this section to any public entity in the state of Colorado shall, upon demand of the public entity through the state treasurer, repurchase such instruments for the greater of the original purchase principal amount or the original face value, plus any and all accrued interest, within one business day of the demand.

(2) Investments made pursuant to this section shall be made in conformance with the standard set forth in section 15-1-304, C.R.S.

(2.3) Public entities shall adopt criteria designating eligible broker-dealers for the purchase of term securities, except for bond proceed investments, under this section.

(2.5) (a) If a public entity invests public moneys through an investment firm offering for sale corporate stocks, bonds, notes, debentures, or a mutual fund that contains corporate securities, the investment firm shall disclose, in any research or other disclosure documents provided in support of the securities being offered, to the public entity whether the investment firm has an agreement with a for-profit corporation that is not a government-sponsored enterprise, whose securities are being offered for sale to the public entity and because of such agreement the investment firm:

(I) Had received compensation for investment banking services within the most recent twelve months; or

(II) May receive compensation for investment banking services within the next three consecutive months.

(b) For the purposes of this subsection (2.5), "investment firm" means a bank, brokerage firm, or other financial services firm conducting business within this state, or any agent thereof.

(3) Nothing in this section is intended to limit:

(a) The power of any public entity to invest any public funds in any security or other investment permitted to such public entities under any other valid law of the state; or

(b) The power of any home rule city, city and county, town, or county to invest any public funds in any security or other investment permitted under the charter or ordinance of such home rule city, city and county, town, or county; or

(c) The authority of the state board of regents to invest any funds available to the board in any security or other investment otherwise provided by law.

(3.5) (Deleted by amendment, L. 2006, p. 552, § 3, effective August 7, 2006.)

(4) Nothing in this section is intended to apply to public funds held or invested as part of any pension plan, full or supplemental retirement plan, or deferred compensation plan.



§ 24-75-601.2. Prior investments valid

Nothing in this article shall be construed so as to invalidate any legal investment made prior to July 1, 1989. Such investments shall continue to be authorized through their dates of maturity.



§ 24-75-601.3. Remedial actions - investments not made in conformance with statute

The audit of the financial statements of public entities required by part 6 of article 1 of title 29, C.R.S., shall, in addition to all other requirements, include a supplemental listing of all investments held by the public entity at the date of the financial statement. The public entity shall divest itself of any investment which is not included as a lawful investment in section 24-75-601.1 or other statutory authority within six months of the initial disclosure of the existence of such investment.



§ 24-75-601.4. Liability of officials of public entities

Elected or appointed officials or employees of public entities who, in the good faith performance of their duties as public officials, comply with the standards established in this part 6 for the investment of public funds in securities shall not be liable for any loss of public funds resulting from such investment.



§ 24-75-601.5. Liability for sale of unlawful investments to public entities

(1) Any person who sells or causes to be sold to a public entity any investment which is not a lawful investment for such public entity pursuant to section 24-75-601.1 or other authority, and who knew or should have known that said investment was not a lawful investment, shall be liable to such public entity for any loss of investment principal resulting from such investment and, in addition, shall be liable for any reasonably foreseeable costs resulting from such loss, including but not limited to:

(a) Attorney fees; and

(b) Interest on the principal which would have resulted from the investment of said principal on the day the unlawful investment was made in one-year United States treasury bills at the market yield on such bills on such day.



§ 24-75-602. Bonds of housing authority as legal investments

Notwithstanding any restrictions on investments contained in any laws of this state, all banks, bankers, trust companies, savings banks and institutions, savings and loan associations, investment companies, and other persons carrying on a banking business and all insurance companies, insurance associations, and other persons carrying on an insurance business may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority pursuant to the "Housing Authorities Law", part 2 of article 4 of title 29, C.R.S., or issued by any public housing authority or agency in the United States when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government or any agency thereof, and such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, firms, corporations, and associations, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension, and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations. Public entities, as defined in section 24-75-601 (1), may invest public funds in such bonds or other obligations only if said bonds or other obligations satisfy the investment requirements established in this part 6. Nothing contained in this section shall be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities.



§ 24-75-603. Depositories

(1) It is lawful for the state of Colorado and any of its institutions and agencies, counties, municipalities, and districts; any other political subdivision of the state; any department, agency, or instrumentality thereof; or political or public corporation of the state; and any bank, savings and loan association, credit union, fraternal benefit society, trust deposit and security company, trust company, or other financial institution operating under the laws of this state having funds in their possession or custody, respectively, to deposit, or cause to be deposited either by or through the treasurer or such other custodian of funds as may be appointed, such funds so eligible for investment in any state bank, national bank, or state or federal savings and loan association in Colorado that is, at the time the deposit is made, a member of the federal deposit insurance corporation or its successor to the extent that the deposit is insured by the federal deposit insurance corporation or its successor or is secured by pledge of eligible collateral as required by statute.

(2) Notwithstanding any provisions of law of this state or any rule or requirement of any political subdivision thereof requiring security for deposits in the form of collateral, surety bond, or any other form, such security for deposits of public funds shall not be required to the extent said deposits are insured by the federal deposit insurance corporation or its successor.

(3) Repealed.

(4) In lieu of or in addition to other statutory authorization for the investment of public funds, any public funds that are not needed for current operating expenses may be invested in accordance with the following conditions:

(a) The public funds shall initially be placed by the public entity in a bank or savings and loan association located in this state that is an eligible public depository certified by the state banking board or the state financial services board that offers federal deposit insurance corporation insurance on its deposits;

(b) The selected eligible public depository simultaneously shall arrange for the redeposit of any public funds initially placed in such eligible public depository that are in excess of the amount insured by the federal deposit insurance corporation, or its successor, in one or more deposit accounts fully insured by the federal deposit insurance corporation in one or more other banks or savings and loan associations wherever located in the United States, for the account of the public entity;

(c) On the same date that the public funds are redeposited, the eligible public depository shall receive an amount of deposits from customers of other banks or savings and loan associations equal to the amount of the public funds initially placed by the public entity;

(d) Each such deposit account must be insured by the federal deposit insurance corporation;

(e) The selected eligible public depository shall act as custodian for the public entity with respect to the deposit in the public entity's account;

(f) Public funds invested in accordance with paragraphs (a) to (e) of this subsection (4) are not subject to the collateralization, requirements, or restrictions of article 10.5 of title 11, C.R.S., except for certification as an eligible public depository as provided in paragraph (a) of this subsection (4); and

(g) Banks and savings and loan associations that accept public funds for the purposes of investing them in accordance with paragraphs (a) to (e) of this subsection (4) are not subject to the additional requirements or restrictions of article 10.5 of title 11, C.R.S., except for certification as an eligible public depository as provided in paragraph (a) of this subsection (4).



§ 24-75-604. Investments in bonds issued by member institutions of the farm credit system

All savings banks, insurance companies, assurance, casualty, fidelity, and guaranty companies, and savings and loan associations which are permitted or directed by the laws of the state of Colorado to invest any of their moneys or deposits in securities may invest such moneys or deposits in bonds issued by any federal land bank or joint-stock land bank organized pursuant to an act of congress known as the "Farm Credit Act of 1971", and acts amendatory thereto. Such bonds shall be accepted as security for all public deposits and in all cases where bonds are required by law to be deposited with any department or public official of the state of Colorado; but this section shall not be so construed as to prohibit such moneys or deposits from being invested in such other securities as are provided for by law.



§ 24-75-605. Legal investments - cities of twenty-five thousand or more population - limitation in class of investments

(1) Whenever cities having a population of twenty-five thousand or more, as determined by the last preceding federal decennial census, have moneys in policemen's or firefighters' pension funds, or other special funds of said cities, including pension, endowment, and trust funds, whether or not administered by a board or similar authority, it is lawful to invest or reinvest these moneys as set forth in this section if the authorization to invest moneys as provided in this section does not affect the administration of or control over the various funds, to wit:

(a) Class 1. Bonds, warrants, or checks of the United States, the state of Colorado, or in the bonds of any other state of the United States;

(b) Class 2. General obligation bonds of any city, town, or school district of the state of Colorado, the valuation for assessment of which city, town, or school district in the year next preceding the year in which such bonds may be purchased equals or exceeds two million dollars;

(c) Class 3. Obligations secured by first liens on real estate or by pledge of specific income or revenue and issued, insured, or guaranteed by any agency or instrumentality of the United States or the state of Colorado;

(d) Class 4. Notes, bonds, or debentures which are direct obligations of United States corporations engaged in the production, transportation, distribution, or sale of electricity or gas, or the operation of telephone or telegraph systems or water works, or any combination of them, which, at the time of purchase, are designated as investment grade securities by any two nationally recognized investment services as may, from time to time, be designated by the city council;

(e) Class 5. In share certificates for savings accounts in any state or federally chartered savings and loan association in Colorado if said association is a member of the federal deposit insurance corporation or its successor and further if the full amount of each account is insured by the federal deposit insurance corporation or its successor; and in any time certificate of deposit or savings account in any state or national bank in Colorado, which certificates of deposit or savings accounts are fully insured by the federal deposit insurance corporations or its successor;

(f) Class 6. In stocks, preferred or common, or bonds of corporations, created or existing under the laws of the United States, or any state, district, or territory thereof, which, at the time of purchase, are listed on a national stock exchange in the United States.

(2) Investments under this section shall be limited in their acquisition and retention in the above classes of securities so that the aggregate of all investments in each separate fund at any time shall be as follows:

(a) Classes 1, 2, and 3, or any combination thereof, up to any amount but not less than seventy percent;

(b) Class 4. In any amount not to exceed thirty percent;

(c) Class 5. In any amount that is fully insured by the federal deposit insurance corporation or its successor.

(3) The legal investments in this section authorized for cities having a population of twenty-five thousand or more shall be in addition to those investments otherwise by law authorized for said cities.

(4) Notwithstanding the provisions of subsection (2) of this section, investments of firefighters' pension funds shall be limited in their acquisition and retention in the classes of securities set forth in subsection (1) of this section so that the aggregate of all investments in each separate fund at any time shall be as follows:

(a) Classes 1, 2, and 3, or any combination thereof, up to any amount but not less than fifty percent;

(b) Class 4. In any amount not to exceed fifty percent, but not more than fifty percent of such class 4 aggregate may be invested in class 4 notes, bonds, or debentures which are convertible into shares of common stock or in common stocks of such class 4;

(c) Class 6. In any amount not to exceed fifty percent;

(d) As a further limitation thereon, in any amount not to exceed seven percent or one hundred thousand dollars, whichever is the greater, of any one issue valued at the time of purchase;

(e) In no event shall any investment be made in the common or preferred stock, or both, of any single corporation in an amount in excess of five percent of the then book value of the assets of the retirement fund.






Part 7 - Investment Funds - Local Government Pooling

§ 24-75-701. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Administrator" means the administrator of a local government investment pool trust fund created pursuant to section 24-75-703.

(2) "Board" or "board of trustees" means the board of trustees composed of members that are selected from among the treasurers or other local officials empowered to invest the funds of local governments pursuant to section 24-75-703 (2), and any other independent and unaffiliated trustees named by such members.

(3) "Custodian" means a designee located in the state of Colorado, with authority, including control, over public funds of a local government investment pool trust fund. For purposes of this subsection (3), "control" includes possession of public funds of a local government investment pool trust fund, as well as the authority to establish accounts for such public funds in banks and to make deposits, withdrawals, or disbursements of such public funds. If the exercise of authority over such public funds requires action by or the consent of two or more putative custodians, then such custodians shall be treated as one custodian with respect to such public funds.

(4) "Financial institution" means an institution, with its primary place of business in this state and authorized by its charter to exercise fiduciary powers, that is a state bank, savings and loan association, or trust company chartered by this state, a national bank organized or chartered under chapter 2 of title 12 of the United States Code, or a federal savings and loan association organized or chartered under chapter 12 of title 12 of the United States Code.

(5) (a) "Investment adviser" means, except as provided in paragraph (b) of this subsection (5), any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities or who, for compensation and as part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser" also includes financial planners and other persons who, as an integral component of other financially related services, provide such investment advisory services to a local government investment pool trust fund for compensation or who hold themselves out as providing investment advisory services to a local government investment pool trust fund for compensation.

(b) "Investment adviser" does not include:

(I) A publisher of any bona fide newspaper, magazine, or business or financial publication with a regular and paid circulation; a publisher of any securities advisory newsletter with a regular and paid circulation which does not provide advice to subscribers on their specific investment situations; or any author of material included in any such newspaper, magazine, publication, or newsletter who does not otherwise come within the definition of an "investment adviser" or "investment adviser representative";

(II) An investment adviser representative;

(III) A broker-dealer or sales representative for a broker-dealer licensed by the securities commissioner whose performance of investment advisory services is solely incidental to the conduct of its business as a broker-dealer and who receives no special compensation for such services;

(IV) A financial institution or any person employed by or directly associated with a financial institution;

(V) A lawyer, certified public accountant, professional engineer, professional geologist, or teacher, if such person:

(A) Does not take possession of the funds or securities of a local government investment pool trust fund in connection with providing investment advisory services; and

(B) Does not receive commissions or other compensation, directly or indirectly, from the sale of any security to any local government investment pool trust fund to whom such person provides advice about the value or advisability of investing in such security; and

(C) Does not engage in the business of advising a local government investment pool trust fund as to the value of securities or as to the advisability of investing in, purchasing, or selling securities and provides such advice, if at all, in a manner solely incidental to the practice of the person's profession;

(VI) Any official, employee, or representative of the United States, any state, any political subdivision of a state, or any agency or body corporate or other instrumentality thereof, acting in such person's official capacity on behalf of such entity;

(VII) Any other person or class of persons the securities commissioner designates by rule or order.

(6) "Investment adviser representative" means any individual who is a partner, officer, or director of an investment adviser, who occupies a similar status with or performs similar functions for an investment adviser, or who is employed or otherwise associated with an investment adviser, except clerical or ministerial personnel, and who:

(a) Makes any recommendations or otherwise renders advice regarding securities;

(b) Manages accounts or portfolios of clients of the investment adviser;

(c) Determines which recommendation or advice regarding securities should be given;

(d) Solicits, offers, negotiates for the sale of, or sells, investment advisory services; or

(e) Supervises employees who perform any of the duties specified in this subsection (6).

(7) "Investment advisory services" means those activities performed by a person in connection with such person's engaging in any of the activities described in paragraph (a) of subsection (5) of this section.

(8) "Local government" means any county, city and county, town, school district, special district, or other political subdivision of the state, or any department, agency, or instrumentality thereof, or any political or public corporation of the state.

(9) "Local government investment pool trust fund" means the trust fund created pursuant to section 24-75-703, that is comprised of moneys deposited by participating local governments in such trust fund and held by a custodian.

(10) "Participating local government" means a local government that participates in a local government investment pool trust fund.

(11) "Securities commissioner" means the commissioner of securities created by section 11-51-701, C.R.S.

(12) "Trust fund" means a local government investment pool trust fund.



§ 24-75-702. Local governments - authority to pool surplus funds

(1) In accordance with the provisions of this part 7, it is lawful for any local government to pool any moneys in its treasury, which are not immediately required to be disbursed, with the same such moneys in the treasury of any other local government and to deposit such moneys in a local government investment pool trust fund in order to take advantage of short-term investments and maximize net interest earnings.

(2) Any trust fund formed pursuant to this part 7 shall be subject to part 4 of article 6 and part 2 of article 72 of this title and shall be considered a local public body for purposes of those provisions.



§ 24-75-703. Local government investment pooling - trust method - resolution - filing requirements

(1) The governing body of each local government that desires to participate in a local government investment pool trust fund shall cooperate in drafting a uniform resolution to be adopted by a majority vote of the governing body of each participating local government. The resolution shall provide for, but need not be limited to, the following:

(a) Establishment of a local government investment pool trust fund;

(b) A statement of the purposes and objectives of the trust fund, including, but not limited to:

(I) The investment objectives of the trust fund;

(II) A description of eligible trust fund investments;

(III) Credit standards for trust fund investments;

(IV) Allowable maturity ranges for trust fund investments;

(V) The portfolio concentrations permitted for each type of security owned by the trust fund; and

(VI) Supervision of the trust fund by a board of trustees composed of members that are selected from among the treasurers or other local officials empowered to invest local funds of the participating local governments and such other independent and unaffiliated trustees named by such members and, a description of the powers and duties of the board of trustees;

(c) Appointment of an administrator with its primary place of business in this state for the trust fund by the board of trustees, the manner of such administrator's appointment, and the duties of such administrator;

(d) Appointment of a custodian of the trust fund by the board of trustees and a statement of the powers and duties of the custodian and the custodial arrangements, including, but not limited to:

(I) The safekeeping practices utilized for the trust fund;

(II) Maximum and minimum account sizes;

(III) Maximum and minimum transaction sizes for deposits to and withdrawals from such accounts;

(IV) Instructions for establishing accounts and making deposits to and withdrawals from such accounts; and

(V) The requirement that the primary records of the trust fund be maintained in this state;

(e) Appointment by the board of trustees of an investment adviser with its principal place of business in this state registered with the securities and exchange commission under the federal "Investment Advisers Act of 1940", or licensed as an investment adviser by the securities commissioner, or either a licensed broker-dealer with its primary place of business in this state or a financial institution to act in an advisory capacity, and a description of the duties and obligations of such adviser, advisory broker-dealer, or financial institution;

(f) The repayment from the earnings of the trust fund of costs incurred in the establishment of the trust fund;

(g) Payment of the expenses of administration from the income received from the earnings of the trust fund;

(h) Limitations, if any, on the aggregate amount of moneys which any participating local government may have on deposit in the trust fund at one time;

(i) Limitations, if any, on the period of time that the funds of any participating local government may be held in trust;

(j) Penalties upon participating local governments for early withdrawal of funds and procedures for resolving other contingencies which may jeopardize the earning potential of the trust fund; except that, any such penalty shall be payable only from earnings on the funds of the participating local government and the amount deposited by each participating local government in the trust fund;

(k) Distribution of the income from earnings of the trust fund to participating local governments on a pro rata basis;

(l) Maintenance of separate accounts for each participating local government; however, individual transactions and totals of all investments, or the share belonging to each participating local government, shall be recorded in the accounts;

(m) Annual audits of trust fund management pursuant to section 11-51-906 (4), C.R.S.;

(n) Quarterly reports to each participating local government which show the investments and the earnings thereon pursuant to section 11-51-906 (2), C.R.S.;

(o) Disclosure of administrative and associated costs incurred by the trust fund;

(p) Purchase of surety or other bonds necessary to protect the trust fund;

(q) That neither the trust fund's administrator, investment adviser, or investment adviser representative may act as a principal in the purchase of securities from or the sale of securities to the trust fund; and

(r) The method of voting of the trust membership and whether the voting shall be by each participating local government or by number of shares held by any participating local government.

(2) The securities commissioner may, by rule or order and subject to such terms and conditions as prescribed therein, waive any of the requirements set forth in subsection (1) of this section if the securities commissioner finds that the applicability of such requirements is not necessary in the public interest and for the protection of participating local governments.

(3) By separate resolution similarly adopted, the governing body of each participating local government shall authorize investment of any moneys in its treasury, which are not immediately required to be disbursed, in a local government investment pool trust fund established pursuant to this section. The resolution shall name the local government official, who may be the treasurer or other official empowered to invest local funds, responsible for deposit and withdrawal of such funds. In making such deposits and withdrawals, such official shall use prudence and care to preserve the principal and to secure the maximum rate of interest consistent with safety and liquidity. The resolution shall be filed with the board of trustees of the trust fund.

(4) Any local government which invests in a local government investment pool trust fund shall make available for public inspection the name, address, and telephone number of any such trust fund in which the local government has deposited funds, as well as the most recent information statement or prospectus provided by such trust fund describing the funds, investments, and performance, including net rate of return earned for the most recent year or quarter after deduction of administrative expenses.



§ 24-75-704. Investments - limitations

(1) The investments made with local government investment pool trust fund moneys shall be limited to those instruments which all participating local governments may individually invest in by law. The trust fund shall not be used to circumvent such statutory limitations on the investment authority of participating local government entities.

(2) In order to assure compliance with subsection (1) of this section, the securities commissioner may, by rule or order, require trust funds to be in substantial compliance with the rules and regulations regarding money market funds promulgated by the securities and exchange commission under section 270 of the federal "Investment Company Act of 1940". The securities commissioner may, by rule or order, waive or modify such rules or orders if the securities commissioner finds that their application in a particular instance is not necessary in the public interest.



§ 24-75-705. Board of trustees - duties - liabilities

(1) The board of trustees of any local government investment pool trust fund moneys authorized by this section shall invest in compliance with the requirements of this section and with that degree of judgment and care, under the circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital and need for liquidity as well as the probable income to be derived.

(2) The board shall exercise the functions over which such board has substantial discretion solely in the interest of the participating local governments and for the exclusive purpose of providing earnings and defraying expenses incurred in administering the trust fund. The board shall act in accordance with the provisions of this part 7 and with the care, skill, and due diligence in light of the circumstances then prevailing that a person in like capacity and familiar with such matters would use in the conduct of an enterprise of like character and with like aims.

(3) It is unlawful for a member of the board to engage in any activities which might result in a conflict of interest with such member's functions as a fiduciary of the trust fund.



§ 24-75-706. Custodian - location - unlawful activities

(1) It is unlawful for any custodian of a local government investment pool trust fund to:

(a) Maintain the primary records of the assets of the trust fund anywhere but within the state of Colorado;

(b) Act as a trustee, administrator, or investment adviser of the trust fund, except that a financial institution, or any person employed by or directly associated with a financial institution, acting as a custodian for a trust fund is not prohibited from also acting as administrator or in any advisory capacity for such trust fund;

(c) Effect any transaction to relinquish possession of, distribute, expend, or transfer any of the assets of the trust fund without the prior written authorization of the board, except for:

(I) The purchase or sale of authorized investments or the exchange of such assets for other assets of equal or greater value provided that such sale, purchase, or exchange is solely in the accounts of the trust fund;

(II) Distributions to participating local governments; or

(III) The payment of routine fees and expenses that have been authorized by the board of trustees in the annual budget of the trust fund; or

(d) Execute any transaction with any of the assets of the trust fund without the written instruction of the investment adviser or a financial institution acting in an advisory capacity.

(2) The custodian shall reconcile the accounts of a trust fund on a daily basis.



§ 24-75-707. Investment adviser - duties - unlawful activities

(1) An investment adviser, a broker-dealer, or a financial institution acting in an advisory capacity for a local government investment pool trust fund which contracts with the board of trustees of such trust fund shall be held to the standard of conduct set forth in section 24-75-705 with respect to those functions over which such investment adviser, broker-dealer, or financial institution has substantial discretion.

(2) It is unlawful for any investment adviser to a local government investment pool trust fund or any investment adviser representative of such investment adviser to:

(a) Act as a member of the board of trustees or custodian of that trust fund; or

(b) Maintain the primary records of the trust fund anywhere but within this state; except that, the securities commissioner may, by rule or order, and subject to such terms and conditions as prescribed therein, permit the maintenance of such records in another state if the securities commissioner finds that maintenance of such records in this state is not necessary in the public interest and for the protection of participating local governments.

(3) It is unlawful for any broker-dealer or financial institution acting in an advisory capacity to a local government investment pool trust fund or any person employed by or directly associated with a broker-dealer or financial institution acting in an advisory capacity to such a trust fund to:

(a) Act as a member of the board of trustees of that trust fund; or

(b) Maintain the primary records of the trust fund anywhere but within this state; except that, the securities commissioner may, by rule or order, and subject to such terms and conditions as prescribed therein, permit the maintenance of such records in another state if the securities commissioner finds that maintenance of such records in this state is not necessary in the public interest and for the protection of participating local governments.



§ 24-75-708. Administrator - duties - unlawful activities

(1) Every local government investment pool trust fund shall be administered by an administrator in this state appointed by the board of trustees of such pool. The administrator shall have such duties as may be prescribed by the securities commissioner by rule.

(2) It is unlawful for an administrator to:

(a) Act as a trustee or custodian of a local government investment pool trust fund, except that a financial institution, or any person employed by or directly associated with a financial institution, acting as the administrator for a trust fund is not prohibited from also acting as custodian for such trust fund; or

(b) Maintain the primary records of the trust fund anywhere but within this state; except that, the securities commissioner may, by rule or order, and subject to such terms and conditions as prescribed therein, permit the maintenance of such records in another state if the securities commissioner finds that maintenance of such records in this state is not necessary in the public interest and for the protection of participating local governments.



§ 24-75-709. Administration and enforcement

This part 7 shall be administered and enforced by the securities commissioner pursuant to section 11-51-902, C.R.S.






Part 8 - Management Incentive Program



Part 9 - Funds Management Act of 1986

§ 24-75-901. Short title

This part 9 shall be known and may be cited as the "Funds Management Act of 1986".



§ 24-75-902. Legislative declaration

The general assembly hereby finds and declares that, since the state currently experiences and may hereafter experience fluctuations in revenues and expenditures and temporary cash flow deficits resulting in the temporary inability to pay proper expenses from currently budgeted and appropriated revenues of its various funds and since the state must maintain its reputation for timely payment to its creditors and suppliers, this part 9 is necessary for the immediate preservation of the public peace, health, and safety.



§ 24-75-903. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Book entry" means a form of issuance under which no physical instrument is issued and the rights to principal and interest payments are evidenced by and may be transferred only through a bookkeeping entry in a central registry.

(1.5) "Expenditure" means any cash expenditure or other cash disbursement which may be made from revenue duly credited to a particular fund.

(2) "Fund" means any fund or group of accounts to which state moneys are credited, including, but not limited to: The general fund, the highway users tax fund, the Pinnacol Assurance fund, the Colorado water conservation board construction fund, the central services revolving fund, the correctional industries account, the capital construction fund, the severance tax trust fund, and the higher education fund.

(3) "Note" means any note or other evidence of borrowing made under the authority of this part 9.

(4) "Revenue" means any cash income or other cash receipt duly credited to a particular fund.

(5) and (6) Repealed.



§ 24-75-904. Computations

In computing the amount of revenue in a particular fund, there shall not be considered the proceeds of any note or other borrowing credited to such fund or any income from the investment of revenue or of such proceeds. Likewise, in computing the amount of expenditure in a particular fund, there shall not be considered the payments of principal, interest, or premium on any note or other borrowing payable from such fund.



§ 24-75-905. Authority to issue and sell notes

(1) The state treasurer, on behalf of the state, may, by resolution, issue from time to time and sell notes payable from the anticipated revenue of any fund in order to accomplish any of the purposes of this part 9. The proceeds of the notes may be applied for the payment of the costs of issuing the notes, for the payment of any expenditure otherwise payable from the revenue of the fund upon which the notes are issued, for the payment of the principal of, the interest on, or any premium due in connection with the redemption, purchase, or payment of any notes, or for the payment of any combination thereof. Pending such application, such proceeds may be invested or deposited as provided in this part 9.

(2) The state treasurer has the following powers in order to accomplish any of the purposes of this part 9, in addition to the powers otherwise granted by law:

(a) To use the seal of the state treasurer;

(b) To issue notes for the purposes provided in this part 9;

(c) To adopt resolutions;

(d) To engage the services of consultants, financial advisors, underwriters, attorneys, paying agents, registrars, remarketing agents, indexing agents, depositories, and other agents whose services may be required in connection with the notes;

(e) To enter into contracts and agreements in connection with the notes, including but not limited to contracts with persons specified in paragraph (d) of this subsection (2) and contracts providing for the purchase or repurchase of the notes; and

(f) To do all things necessary and convenient to carry out the purposes of this part 9 and in connection with the issuance of notes.

(3) The controller and the director of the office of state planning and budgeting shall, at the request of the state treasurer, assist and advise the state treasurer concerning the amount of notes to be issued and the terms and conditions under which the notes are to be issued.



§ 24-75-906. Limitation on amount of notes

The principal amount of notes payable from any fund shall be limited to fifty percent of the amount of revenue anticipated but not yet credited to the fund for the applicable fiscal year.



§ 24-75-907. Form and terms of notes

(1) Notes shall be issued in a form consistent with the provisions of this part 9, describing the fund and the revenue from which such notes are payable; shall mature not later than three days before the last day of the fiscal year in which the same were issued; shall bear interest, if any, at a rate or rates determined by the state treasurer to be for the best advantage of the state; and may be redeemable, payable, or subject to purchase prior to maturity at such time and upon the payment of such premium or premiums, if any, as shall be determined by the state treasurer to be for the best advantage of the state. Book entry issuance is a form consistent with this part 9. The rate or rates of interest borne by the notes may be fixed, adjustable, or variable or any combination thereof. If any rate or rates are adjustable or variable, the standard, index, method, or formula pursuant to which the same are to be determined from time to time shall be set forth in the state treasurer's resolution authorizing the issuance of the notes. Such standard, index, method, or formula may include a delegation of authority to an agent acting for and on behalf of the state to determine a rate or rates within parameters, including a maximum interest rate, prescribed by the state treasurer in the resolution authorizing the issuance of the notes.

(2) In connection with the issuance of any notes, the state treasurer may direct the controller to create such restricted accounts within any fund as may be necessary or convenient for the segregation of note proceeds and investment income therefrom, revenue and investment income therefrom, or other sums, and the state treasurer may pledge any such accounts to and create liens thereon in favor of the owners of the notes; except that the aggregate amount of all such restricted accounts other than those created for note proceeds and investment income therefrom shall not exceed the principal and interest due at maturity on such notes. In connection with such issuance, the state treasurer may also make such customary covenants on behalf of the state as may be necessary to secure the notes.

(3) Any pledge made by the state treasurer shall be valid and binding from the time the pledge is made. The revenues and moneys so pledged and thereafter received shall immediately be subject to the lien of such pledge without any physical delivery or further act, and the lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, by contract, or otherwise against such pledging parties, irrespective of whether such claiming parties have notice of such lien. The resolution by which a pledge is created need not be recorded. Said resolution shall constitute a commitment voucher for purposes of section 24-30-202. The execution by the state treasurer and the controller of said resolution shall constitute the controller's approval of the commitment voucher and the treasurer's authorization of the expenditure of moneys from the state treasury to pay costs of issuance and the principal of and interest on notes at maturity.



§ 24-75-908. Execution of notes

(1) The notes shall be signed on behalf of the state by the state treasurer and countersigned by the controller, and the seal of the state treasurer shall be affixed thereto; except that no such signatures or seal shall be required if the notes are issued in book entry form pursuant to section 24-75-907 (1). The resolution authorizing the issuance of the notes may provide that the notes may be authenticated prior to delivery by the authorized representative of the registrar, paying agent, or depository.

(2) Pursuant to article 55 of title 11, C.R.S., any signature required by subsection (1) of this section may be a facsimile signature imprinted, engraved, stamped, or otherwise placed on the notes. If all signatures of public officials on the notes are facsimile signatures, provision shall be made for a manual authenticating signature on the notes by or on behalf of a designated authenticating agent. If an official ceases to hold office before delivery of the notes signed by such official, the signature or facsimile signature of the official is nevertheless valid and sufficient for all purposes. A facsimile of the seal of the state treasurer may be imprinted, engraved, stamped, or otherwise placed on the notes.



§ 24-75-909. Manner of sale of notes

Notes may be sold at public or private sale and may be sold at, above, or below par.



§ 24-75-910. Investment or deposit of proceeds - income therefrom

The state treasurer may invest and reinvest the proceeds of the notes in any securities which are legal investments for the fund from which the notes are payable or may deposit such proceeds in any eligible public depository. Notwithstanding the provisions of any other statute to the contrary, the income from any such investment or deposit shall be credited to the fund from which such notes are payable and shall be retained therein.



§ 24-75-911. No debt created

Notes shall be payable solely from the revenues pledged thereto, and the owners or holders of the notes may not look to any other source for repayment of the principal of or interest on the notes. In every case, the revenues pledged shall be those which are the subject of appropriation for the current fiscal year and are yet to be credited to the applicable fund. The notes shall not constitute a debt or an indebtedness of the state within the meaning of any applicable provision of the state constitution or statutes.



§ 24-75-912. Notes as legal investments and eligible collateral

Notwithstanding the provisions of any other statute to the contrary, notes meeting the investment requirements established in part 6 of this article shall be legal investments for any political subdivision or public body of the state and shall be eligible for use as collateral for deposits of public funds.



§ 24-75-913. Construction with other statutes

The powers conferred by this part 9 shall constitute an additional and separate grant of powers for the issuance and payment of the notes and all other acts in connection therewith authorized by this part 9. The powers conferred by this part 9 are in addition to any other powers conferred by statute. If there is any inconsistency between the provisions of this part 9 and any other statutes, the provisions of this part 9 shall apply to the issuance of notes under this part 9.



§ 24-75-914. State auditor - report

The state auditor shall annually prepare and submit a report to the legislative audit committee and to the finance committees of the senate and the house of representatives, which shall include, but need not be limited to, a review and analysis of the sales, purchases, and rates of any notes issued under this part 9 and any other information deemed by the state auditor to be necessary to judge the effectiveness of this part 9.



§ 24-75-915. Savings clause

The repeal and reenactment of this part 9, effective July 1, 1986, shall not affect the validity of any notes or any agreements in connection with such notes issued by the state treasurer pursuant to the authority contained in this part 9 prior to July 1, 1986.






Part 10 - Higher Education Fund

§ 24-75-1001. Higher education fund

(1) There is hereby created the higher education fund, which shall consist of all moneys which shall be allocated thereto by the state treasurer pursuant to subsection (2) of this section.

(2) The moneys annually allocated to the higher education fund shall be the amount of the total annual general fund appropriations to the department of higher education for that fiscal year. Such allocation shall be made, as moneys become available, on a periodic basis during such fiscal year commencing on July 1 or the beginning of such fiscal year.

(3) The higher education fund shall be separate from the general fund and considered a special fund under section 24-75-201.

(4) Nothing in subsection (1) of this section shall be construed to supersede the provisions of sections 23-20-117.5 and 23-30-106, C.R.S.






Part 11 - Tobacco Settlement Funds

§ 24-75-1101. Legislative declaration

The general assembly hereby finds and declares that, pursuant to the master settlement agreement between several states, including Colorado, and certain tobacco companies, the state will receive substantial moneys for several years, and that such moneys may be reduced based on several factors, such as decreased sales of tobacco products. The general assembly further finds that such moneys will enable Colorado to enact tobacco use prevention, education, and cessation programs, related health programs, and literacy programs and that such programs must involve cost-effective programs at the state and local levels. For such purposes, the policies in this part 11 shall apply to all moneys received by the state from the master settlement agreement.



§ 24-75-1102. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Master settlement agreement" means the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver.

(2) "Settlement moneys" means the moneys received pursuant to the master settlement agreement, other than attorney fees and costs.

(2.5) "Strategic contribution fund moneys" means settlement moneys received by the state from the strategic contribution fund created under the terms of the master settlement agreement.

(3) "Tobacco settlement program" means any program that receives appropriations from moneys received by the state pursuant to the master settlement agreement.



§ 24-75-1103. Policy on use of tobacco settlement funds

(1) No settlement moneys shall be used for a tobacco settlement program unless such program is expressly authorized by statute or is within the authority of the department or local government requesting funding. Nothing in this part 11 nor the establishment of any tobacco settlement program shall be deemed to create an entitlement to services or funding under this part 11 or other state law.

(2) Local governments are integral participants in the development and implementation of any tobacco prevention, education, and cessation programs. In addition to the ability to participate in any state programs, a portion of the settlement moneys may be dedicated to local governments for locally operated tobacco use prevention, education, and cessation programs and related health programs.

(3) The majority of the moneys received by the state from the master settlement agreement shall be dedicated to improving the health of the citizens of Colorado, including tobacco use prevention, education, and cessation programs and related health programs. Such moneys are intended to supplement any moneys appropriated to health-related programs established prior to May 18, 2000.

(4) Repealed.

(5) A portion of the settlement moneys shall be used to strengthen and enhance the health of all residents of Colorado by supplementing and expanding statewide and local public health programs.

(6) A portion of the settlement moneys shall be allocated to methods of addressing tobacco-related health problems, including but not limited to programs designed for tobacco use prevention, reduction, cessation, and education and the reduction of second-hand smoke.

(7) A portion of the settlement moneys shall be invested in tobacco-related in-state research, including but not limited to research in such areas as tobacco-related disease, illness, education, evaluation, cessation, and prevention.

(8) A portion of the settlement moneys shall be invested in improving the literacy of Colorado's children through reading programs implemented by public schools throughout the state.



§ 24-75-1104.5. Use of settlement moneys - programs - repeal

(1) Repealed.

(1.3) (a) For the 2012-13 fiscal year, and for each fiscal year thereafter through the 2015-16 fiscal year, the lesser of all settlement moneys received or the following amounts of settlement moneys shall be allocated in each fiscal year in which the state receives the moneys in the percentages or amounts specified and for the programs, services, and funds specified in subsections (1) and (1.5) of this section, as said subsections existed before July 1, 2016:

(I) For the 2012-13 fiscal year, eighty million four hundred thousand dollars less the amount of unexpended and unencumbered moneys remaining in the tobacco litigation settlement cash fund, created in section 24-22-115 (1)(a), at the end of the 2011-12 fiscal year;

(II) For the 2013-14, 2014-15, and 2015-16 fiscal years, the amount allocated pursuant to this subsection (1.3) for the prior fiscal year less the amount of any disputed payments in the tobacco litigation settlement cash fund that were credited to the fund pursuant to subparagraph (I) of paragraph (a) of subsection (5) of this section and less the amount of unexpended and unencumbered moneys remaining in the tobacco litigation settlement cash fund at the end of the prior fiscal year.

(III) (Deleted by amendment, L. 2016.)

(a.5) For the 2016-17 fiscal year, and for each fiscal year thereafter, the lesser of all settlement moneys received or the following amounts of settlement moneys shall be allocated in each fiscal year in which the state receives the moneys in the percentages specified and for the programs, services, and funds specified in subsection (1.7) of this section:

(I) For the 2016-17 fiscal year, and for the 2018-19 fiscal year and for each fiscal year thereafter, the amount allocated pursuant to this subsection (1.3) for the prior fiscal year less the amount of any disputed payments in the tobacco litigation settlement cash fund that were credited to the fund pursuant to subparagraph (I) of paragraph (a) of subsection (5) of this section and less the amount of unexpended and unencumbered moneys remaining in the tobacco litigation settlement cash fund at the end of the prior fiscal year; and

(II) For the 2017-18 fiscal year, the amount allocated pursuant to subparagraph (I) of this paragraph (a.5) for the 2016-17 fiscal year less fifteen million dollars, less the amount of any disputed payments in the tobacco litigation settlement cash fund that were credited to the fund pursuant to subparagraph (I) of paragraph (a) of subsection (5) of this section, and less the amount of unexpended and unencumbered moneys remaining in the tobacco litigation settlement cash fund at the end of the 2016-17 fiscal year.

(b) (I) For the 2016-17 fiscal year, and for each fiscal year thereafter, in addition to the amounts allocated pursuant to paragraph (a.5) of this subsection (1.3), the amount of unexpended and unencumbered moneys remaining in the tobacco litigation settlement cash fund, created in section 24-22-115 (1)(a), at the end of the prior fiscal year shall be allocated to the programs that receive settlement moneys pursuant to subsection (1.7) of this section in proportion to their shares of the settlement moneys.

(II) For the 2016-17 fiscal year, and for each fiscal year thereafter, in addition to the amounts allocated pursuant to paragraph (a.5) of this subsection (1.3), disputed payments received are allocated in the year received up to the amounts necessary to meet the requirements of subsection (1.7) of this section in the percentages specified and for the programs, services, and funds specified in said subsection (1.7).

(c) Notwithstanding the provisions of section 24-1-136, no later than October 1, 2013, and no later than October 1 of each year thereafter, the state treasurer shall submit a written report to the joint budget committee that sets forth the total amount allocated pursuant to this subsection (1.3) during the prior fiscal year and the total amount anticipated to be allocated pursuant to this subsection (1.3) during the current fiscal year.

(1.5) Repealed.

(1.7) Except as otherwise provided in subsections (1.3) and (5) of this section, and except that disputed payments received by the state in the 2015-16 fiscal year or in any year thereafter are excluded from the calculation of allocations under this subsection (1.7), for the 2016-17 fiscal year and for each fiscal year thereafter, the following programs, services, and funds shall receive the following specified percentages of the total amount of settlement moneys received by the state in the preceding fiscal year:

(a) The Colorado nurse home visitor program created in article 6.4 of title 26, C.R.S., shall receive twenty-six and seven-tenths percent of the settlement moneys;

(b) The children's basic health plan trust created in section 25.5-8-105, C.R.S., shall receive eighteen percent of the settlement moneys;

(c) The university of Colorado health sciences center shall receive a base amount of fifteen and one-half percent of the settlement moneys and an additional amount of two percent of the settlement moneys, and the state treasurer shall credit both amounts to the tobacco litigation settlement moneys health education fund, which is hereby created in the state treasury. The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund. Any unexpended and unencumbered money in the fund at the end of any fiscal year remains in the fund and shall not be credited or transferred to the general fund or any other fund. All money in the fund is subject to annual appropriation by the general assembly to the health sciences center, but the health sciences center shall use the additional amount of settlement moneys credited to the fund only for tobacco-related in-state cancer research as authorized in section 24-75-1103 (7).

(d) The Fitzsimons trust fund created in section 23-20-136 (3), C.R.S., shall receive eight percent of the settlement moneys. Subject to annual appropriation by the general assembly, the settlement moneys shall be used as specified in section 23-20-136 (5), C.R.S.

(e) The Tony Grampsas youth services program created in article 6.8 of title 26, C.R.S., shall receive seven and one-half percent of the total amount of settlement moneys, which the state treasurer shall transfer to the youth services program fund created in section 26-6.8-102 (2)(d), C.R.S.;

(f) The drug assistance program created in section 25-4-1401, C.R.S., shall receive five percent of the settlement moneys;

(g) The AIDS and HIV prevention fund created in section 25-4-1405, C.R.S., shall receive three and one-half percent of the settlement moneys;

(h) The supplemental tobacco litigation settlement moneys account of the Colorado immunization fund created in section 25-4-2301, C.R.S., shall receive two and one-half percent of the settlement moneys;

(i) The tobacco settlement defense account of the tobacco litigation settlement cash fund created in section 24-22-115 (2)(a) shall receive two and one-half percent of the settlement moneys;

(j) The supplemental state contribution fund created in section 24-50-609 (5) shall receive two and three-tenths percent of the settlement moneys, which, subject to annual appropriation by the general assembly, shall be used to pay the costs of increased nonsupplemental state contributions and to provide supplements to the state contribution for state employee group benefit plans for each eligible state employee as required by section 24-50-609.5;

(k) The Colorado autism treatment fund created pursuant to section 25.5-6-805, C.R.S., shall receive two percent of the settlement moneys to pay a portion of the state's share of the annual funding required by the "Home- and Community-based Services for Children with Autism Act", part 8 of article 6 of title 25.5, C.R.S.;

(l) The Colorado state veterans trust fund created in section 28-5-709, C.R.S., shall receive one percent of the settlement moneys;

(m) The state dental loan repayment program created in article 23 of title 25, C.R.S., shall receive one percent of the settlement moneys; and

(n) The Colorado health service corps fund created in section 25-1.5-506, C.R.S., shall receive one percent of the settlement moneys.

(2) The general assembly shall appropriate or the state treasurer shall transfer, as provided by law, the amounts specified in subsection (1.7) of this section from moneys credited to the tobacco litigation settlement cash fund created in section 24-22-115. All settlement moneys other than settlement moneys received and allocated by the state during the same fiscal year pursuant to subsection (1.7) of this section shall be credited to the specified funds or accounts on July 1 of the fiscal year for which they are transferred, and all settlement moneys received and allocated by the state during the same fiscal year pursuant to said subsection (1.7) shall be credited to the specified funds or accounts upon receipt by the state.

(3) Notwithstanding subsection (1.7) of this section, for purposes of sections 23-20-136 (3.5)(a), 25-4-1401 (6), 25-4-1405 (2), 25-23-104 (2), 25.5-6-805 (2), 25.5-8-105 (3), 26-6.4-107 (2)(d)(I), 26-6.8-102 (2)(d), and 28-5-709 (2)(a), settlement moneys received and allocated by the state pursuant to subsection (1.7) of this section during the same fiscal year are deemed to be moneys received for or during the preceding fiscal year.

(4) Repealed.

(5) (a) (I) The state treasurer shall credit all disputed payments upon receipt to the tobacco litigation settlement cash fund; except that the state treasurer shall credit any disputed payments received during any fiscal year that are not allocated under paragraph (b) of subsection (1.3) of this section to the general fund.

(II) As used in this paragraph (a):

(A) "Allocable share" has the same meaning as set forth in section (II)(f) of the master settlement agreement and all amendments thereto.

(B) "Disputed payments" means payments of settlement moneys received by the state on or after July 1, 2008, in regard to the maximum potential NPM adjustment allocable share applicable to Colorado for any year, as calculated by the independent auditor, and any earned income or interest associated with the payments.

(C) "Independent auditor" has the same meaning as set forth in section (II)(w) of the master settlement agreement and all amendments thereto.

(D) "NPM adjustment" has the same meaning as set forth in section (II)(ff) of the master settlement agreement and all amendments thereto.

(E) Repealed.

(b) Repealed.

(6) Repealed.

(7) Notwithstanding any limitation on the amount of advances set forth in section 24-75-203 (2), the controller may authorize an advance without interest in any amount to be made to any department, institution, or agency of state government to provide it with working capital for the operation of tobacco settlement programs to which settlement moneys are allocated pursuant to this section.

(8) Repealed.



§ 24-75-1107. Loss of disputed payments - authorization for transfers to tobacco litigation settlement cash fund

(1) The attorney general shall immediately notify the governor, the state treasurer, the joint budget committee of the general assembly, the speaker and minority leader of the house of representatives, and the president and minority leader of the senate if an arbitration panel makes any finding regarding the failure of the state to diligently enforce the provisions of part 2 of article 28 of title 39, C.R.S., that will reduce the amount of any payment of settlement moneys to the state.

(2) If the attorney general provides notification pursuant to subsection (1) of this section, the governor may instruct the state treasurer to transfer a specific amount of not more than forty million dollars from the general fund to the tobacco litigation settlement cash fund and to further transfer those moneys to programs and funds that receive settlement moneys pursuant to section 24-75-1104.5 as directed by the governor if:

(a) The general assembly is not in regular session;

(b) The notification indicates that the next scheduled payment of settlement moneys to the state will be at least thirty-five million dollars less than the most recent amount forecast by the staff of the legislative council when the general assembly was last in regular session;

(c) The settlement moneys that will no longer be paid to the state were previously expected to be paid within twelve months of the date of the finding that will reduce the amount of a payment of settlement moneys to the state; and

(d) The amount to be transferred is based on:

(I) The amount required to cover the amount of working capital advanced from the general fund to tobacco settlement programs before the date of the finding that will reduce the amount of a payment of settlement moneys to the state; and

(II) Any additional amount needed to allow tobacco settlement programs to meet critical state obligations and reduce program expenditure in an orderly manner through the end of the next January.






Part 12 - Clean Energy Fund



Part 13 - Status of Gifts, Grants, and Donations Made to State Agencies

§ 24-75-1301. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Grant" means any gift, grant, or donation from a nongovernmental entity to a state agency that is not required to be repaid and that is fifty dollars or more.

(2) "State agency" means any department, commission, council, board, bureau, committee, agency, or other governmental unit of the executive, legislative, or judicial branch of state government. "State agency" shall not include any institution of higher education.



§ 24-75-1302. State agencies - information obtained with grants

Each state agency that receives a grant to provide funding for a bill enacted by the general assembly that relies entirely on grant moneys for the funding source of the program, service, study, interim committee, or other government function required by the bill shall request that the entity submit a letter to the state agency at the time of making the grant specifying the amount of the grant, the duration of the grant, and the specific purposes for which the grant money is to be used. The state agency shall request that the entity awarding the grant include the bill number of the bill that created the program, service, study, interim committee, or other governmental function for which the grant is intended to provide funding.



§ 24-75-1303. Report to general assembly

(1) On or before November 1, 2011, and on or before November 1 of each year thereafter, each state agency shall submit to the joint budget committee of the general assembly a report, in accordance with generally accepted accounting principles, of all grants made to the state agency during the immediately preceding state fiscal year, which grants provided funding for a bill enacted by the general assembly that relies entirely on grant moneys for the funding source of the program, service, study, interim committee, or other governmental function required by the bill. The state agency shall be prepared to review the report at the state agency's briefing with the joint budget committee in connection with its annual budget request.

(2) In compiling the report required pursuant to subsection (1) of this section, the state agency may use the documentation provided by the entity awarding the grant pursuant to section 24-75-1302.

(3) The report required pursuant to subsection (1) of this section must include the following information for every grant received:

(a) The source of the grant;

(b) The amount of money that the state agency receives through the grant on an annual basis and the number of years that the state agency will receive such grant moneys; and

(c) The specific program that the grant is intended to support, including the bill number of the bill that created the program.

(4) In addition to the information specified in subsection (3) of this section, a state agency shall include in the report a statement of the state agency's intent regarding the sustainability of each program or service that is funded entirely by grant moneys in the event that grant moneys are no longer available to support the program or service in the future. If the state agency intends to continue the program or service after grant moneys are no longer available, the state agency shall include a statement regarding how the program or service will be funded.

(5) Nothing in this section shall be construed to require a school district to submit information to the department of education for purposes of the report required in this section.



§ 24-75-1305. Programs or services reliant on grants - statutory reauthorization of program

(1) Except as otherwise provided in subsection (3) of this section, beginning January 1, 2011, the general assembly shall not make an appropriation of moneys from the general fund or from any other source of state moneys to fund a program, service, study, or other function of state government that was previously funded through grant moneys and that has not received adequate grant moneys to support the program, service, study, or other function of state government for the applicable fiscal year.

(2) Except as otherwise provided in subsection (3) of this section, beginning January 1, 2011, a state agency that oversees any program, service, study, or other function of state government shall not request as part of its annual budget request to the joint budget committee that the general assembly make an appropriation from the general fund or any other source of state moneys to fund a program, service, study, or other function of state government that was previously funded through grant moneys and that has not received adequate grant moneys to support the program, service, study, or other function of state government for the applicable fiscal year.

(3) The general assembly may adopt legislation to reauthorize any program, service, study, or other function of state government that was previously funded through grant moneys and, if such legislation includes an appropriation from the general fund or any other source of state moneys and becomes law, may make an appropriation from the general fund or from any other source of state moneys to a state agency to oversee the program, service, study, or other function of state government.






Part 14 - Indirect Costs Excess Recovery Fund

§ 24-75-1401. Indirect costs excess recovery fund - creation - departmental accounts - use of fund - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Indirect costs" means the indirect cost assessment line items in the annual general appropriation act that represent expected collections of statewide and departmental indirect costs from cash-funded, reappropriated-funded, or federal-funded programs for the purpose of paying departmental or statewide overhead costs as allocated to those programs in the annual general appropriation act.

(b) "State agency" or "agency" means any board, bureau, commission, department, institution, division, section, or officer of the state except those within the department of higher education designation in the annual general appropriation act.

(2) The indirect costs excess recovery fund is created in the state treasury. A separate account for each principal department of state government other than the department of higher education is created within the fund. Before the close of the state's accounting system each fiscal year, the state treasurer shall credit all moneys collected by a state agency for indirect costs for the fiscal year in excess of the actual amount expended during the fiscal year to the account for the department that includes the agency. The state treasurer shall credit all interest and income earned on the deposit and investment of moneys in any account of the fund to the account.

(3) Each account of the indirect costs excess recovery fund is subject to annual appropriation for indirect costs by its corresponding department for the sole purpose of paying any indirect costs incurred by agencies within the department during a fiscal year that exceed their actual indirect cost collections for the fiscal year.

(4) No later than November 1, 2013, and no later than each November 1 thereafter, the state controller shall report to the joint budget committee of the general assembly regarding the revenues, expenditures, and balance of each account of the indirect costs excess recovery fund as of June 30 of the prior fiscal year.












Federal Funds

Article 76 - Federal Funds

§ 24-76-101. Appropriation of certain federal funds

(1) The general assembly may appropriate block grant moneys in the state treasury received from any agency of the federal government, and, if so appropriated, such block grant moneys shall not be disbursed except in accordance with the appropriation. This section shall be construed so as to authorize legislative appropriation of block grant moneys, notwithstanding any other provision of law enacted prior to July 1, 1985, which authorizes any department, agency, institution, or officer of the state to apply for, receive, and expend moneys from the federal government without reference to legislative appropriation.

(2) As used in this article, "block grant moneys" means moneys received for use in a broad functional area as provided by federal law, and concerning which the state has discretion as to the specific programs to be funded, or as to the level at which such programs will be funded, or as to eligibility requirements or other criteria for identifying the beneficiaries of programs, or as to the transfer of moneys to another block grant, or as to two or more such matters. "Block grant moneys" includes all such moneys in the state treasury, even if they will be passed through to local governments, private nonprofit agencies, or other entities for expenditure.

(3) The following federal moneys shall not be appropriated:

(a) Moneys received from the federal government by the state for the construction, improvement, or maintenance of highways;

(b) Moneys received from the federal government by the state as grants for research at institutions of higher education.

(4) Whenever any federal law permits the transfer of block grant moneys from one block grant to another, such moneys shall not be transferred and expended unless such transfer is authorized by the general assembly, either by appropriation or by permanent law.

(5) Nothing in this section shall be construed to affect the functions of any advisory committee or advisory council which has been established to make recommendations with regard to block grant moneys.



§ 24-76-102. Reporting requirements

(1) Each department, agency, or officer of the state which applies for or receives block grant moneys shall file the following with the joint budget committee:

(a) A copy of each application for block grant moneys, and any revision thereto, whether denominated a grant application, a report of intended expenditures, a state plan, an implementation report, or any other term, within three days after transmitting such application to the federal government;

(b) A copy of each notice of grant award involving block grant moneys received by such department, agency, or officer, within three days after receipt of such notice;

(c) A copy of any guidelines, criteria, formulas, procedures, or other measures formulated or adopted by the department, agency, or officer and used in allocating block grant moneys among programs, beneficiaries, local governments, private nonprofit agencies, or other entities, within seven days after their formulation or adoption.



§ 24-76-103. Federal grants - mortgage lending process

The division of real estate and any state agency involved in the prosecution of or public education about mortgage fraud and theft in the mortgage lending process may accept on behalf of the state grants of federal funds for the purpose of lowering the incidents of mortgage fraud in Colorado. The state agency, with the approval of the governor, shall have the power to direct the disposition of a federal grant consistent with the terms and conditions of the grant so long as the terms and conditions do not conflict with state law.









Restrictions on Public Benefits

Article 76.5 - Restrictions on Public Benefits

§ 24-76.5-101. Legislative declaration

It is the public policy of the state of Colorado that all persons eighteen years of age or older shall provide proof that they are lawfully present in the United States prior to receipt of certain public benefits.



§ 24-76.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Emergency medical condition" shall have the same meaning as provided in 42 U.S.C. sec. 1396b (v)(3).

(2) "Federal public benefits" shall have the same meaning as provided in 8 U.S.C. sec. 1611.

(3) "State or local public benefits" shall have the same meaning as provided in 8 U.S.C. sec. 1621.



§ 24-76.5-103. Verification of lawful presence - exceptions - reporting - rules

(1) Except as otherwise provided in subsection (3) of this section or where exempted by federal law, on and after August 1, 2006, each agency or political subdivision of the state shall verify the lawful presence in the United States of each natural person eighteen years of age or older who applies for state or local public benefits or for federal public benefits for the applicant.

(2) This section shall be enforced without regard to race, religion, gender, ethnicity, or national origin.

(3) Verification of lawful presence in the United States shall not be required:

(a) For any purpose for which lawful presence in the United States is not required by law, ordinance, or rule;

(b) For obtaining health care items and services that are necessary for the treatment of an emergency medical condition of the person involved and are not related to an organ transplant procedure;

(c) For short-term, noncash, in-kind emergency disaster relief;

(d) For public health assistance for immunizations with respect to immunizable diseases and for testing and treatment of symptoms of communicable diseases whether or not such symptoms are caused by a communicable disease;

(e) For programs, services, or assistance, such as soup kitchens, crisis counseling and intervention, and short-term shelter specified by federal law or regulation that:

(I) Deliver in-kind services at the community level, including services through public or private nonprofit agencies;

(II) Do not condition the provision of assistance, the amount of assistance provided, or the cost of assistance provided on the individual recipient's income or resources; and

(III) Are necessary for the protection of life or safety;

(f) For pregnant women;

(g) For individuals over the age of eighteen years and under the age of nineteen years who continue to be eligible for medical assistance programs after their eighteenth birthday;

(h) For renewing an educator license pursuant to article 60.5 of title 22, C.R.S.; or

(i) For receipt of educational services or benefits from institutions of higher education, except as may be limited pursuant to section 23-7-110, C.R.S., including participation in the college opportunity fund program pursuant to part 2 of article 18 of title 23, C.R.S., college savings plans pursuant to section 23-3.1-301, C.R.S., and any other financial benefit of the institution of higher education relating to attendance at the institution of higher education.

(4) An agency or a political subdivision shall verify the lawful presence in the United States of each applicant eighteen years of age or older for federal public benefits or state or local public benefits by requiring the applicant to:

(a) Produce:

(I) A valid Colorado driver's license or a Colorado identification card issued under article 2 of title 42, C.R.S., unless the applicant holds a license or card issued under part 5 of article 2 of title 42, C.R.S.; or

(II) A United States military card or a military dependent's identification card; or

(III) A United States Coast Guard Merchant Mariner card; or

(IV) A Native American tribal document; and

(b) Execute an affidavit stating:

(I) That he or she is a United States citizen or legal permanent resident; or

(II) That he or she is otherwise lawfully present in the United States pursuant to federal law.

(4.5) Notwithstanding the requirements of subsection (4) of this section, an institution of higher education may accept a tuition classification certification form signed by an authorized United States military education services official as evidence of an applicant's lawful presence in the United States.

(5) (a) Notwithstanding the requirements of paragraph (a) of subsection (4) of this section, the executive director of the department of revenue shall promulgate rules providing for additional forms of identification recognized by the federal government to prove lawful presence and a waiver process to ensure that an individual seeking benefits pursuant to this section proves lawful presence in the United States. The rules are necessary to ensure that certain individuals lawfully present in the United States receive authorized benefits, including but not limited to homeless state citizens.

(b) (Deleted by amendment, L. 2007, p. 24, § 1, effective March 1, 2007.)

(c) Repealed.

(6) A person who knowingly makes a false, fictitious, or fraudulent statement or representation in an affidavit executed pursuant to subsection (4) of this section shall be guilty of a violation of section 18-8-503, C.R.S. It shall constitute a separate violation of section 18-8-503, C.R.S., each time that a person receives a public benefit based upon such a statement or representation.

(7) For an applicant who has executed an affidavit stating that he or she is an alien lawfully present in the United States, verification of lawful presence for federal public benefits or state or local public benefits shall be made through the federal systematic alien verification of entitlement program, referred to in this section as the "SAVE program", operated by the United States department of homeland security or a successor program designated by the United States department of homeland security. Until such verification of lawful presence is made, the affidavit may be presumed to be proof of lawful presence for purposes of this section.

(8) Agencies or political subdivisions of this state may adopt variations of the requirements of paragraph (b) of subsection (4) of this section to improve efficiency or reduce delay in the verification process or to provide for adjudication of unique individual circumstances in which the verification procedures in this section would impose unusual hardship on a legal resident of the state; except that the variations shall be no less stringent than the requirements of this section.

(9) It shall be unlawful for an agency or a political subdivision of this state to provide a federal public benefit or a state or local public benefit in violation of this section. On or before January 15, 2009, and on or before January 15 each year thereafter, each state agency or department that administers a program that provides state or local public benefits shall provide a report with respect to its compliance with this section to the state, veterans, and military affairs committees of the senate and house of representatives, or any successor committees.

(10) Errors and significant delays by the SAVE program shall be reported to the United States department of homeland security and to the secretary of state, both of which monitor the SAVE program and its verification application errors and significant delays and report yearly on such errors and delays, to ensure that the application of the SAVE program is not wrongfully denying benefits to legal residents of the state.

(11) If any provision of this section or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the section that can be given effect without the invalid provision or application, and to this end the provisions of this section are declared to be severable.









State Fiscal Policies Relating to Section 20 of Article X of the State Constitution

Article 77 - State Fiscal Policies Relating to Section 20 of Article X of the State Constitution

§ 24-77-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Section 20 of article X of the state constitution, which was approved by the registered electors of this state at the 1992 general election, limits fiscal year spending of the state government;

(b) It is within the legislative prerogative of the general assembly to enact legislation which will facilitate the operation of section 20 of article X;

(c) It is a legislative prerogative to facilitate compliance with the state fiscal year spending limit and legislation to implement section 20 of article X as it relates to state government is a reasonable and necessary exercise of the legislative prerogative;

(d) In interpreting the provisions of section 20 of article X, the general assembly has attempted to give the words of said constitutional provision their natural and obvious significance;

(e) Where the meaning of section 20 of article X is uncertain, the general assembly has attempted to ascertain the intent of those who adopted the measure and, when appropriate, the intent of the proponents, as well as to apply other generally accepted rules of construction;

(f) The content of this article represents the considered judgment of the general assembly as to the meaning of the provisions of section 20 of article X as it relates to state government.

(2) The general assembly further finds and declares that:

(a) The adoption of section 20 of article X imposes a limit on state fiscal year spending and the provisions of this article were enacted to facilitate compliance with the state fiscal year spending limit;

(b) This article reflects the judgment of the general assembly regarding the meaning and implementation of section 20 of article X of the state constitution as it relates to state government;

(c) The provisions of this article should not be construed to substitute for generally accepted accounting principles which are applicable to financial documents and reports of state government;

(d) The purpose of preparing figures in accordance with this article, to ensure compliance with the state fiscal year spending limit, may differ from the purpose of preparing financial statements of the state, to determine the financial condition of the state;

(e) The financial statements of the state prepared by the state controller shall be prepared, insofar as possible, in conformity with generally accepted accounting principles; and

(f) The financial report required by this article shall be prepared in conformity with generally accepted accounting principles unless otherwise provided by law or unless an irreconcilable conflict exists between generally accepted accounting principles and the provisions of section 20 of article X in which case the provisions of said constitutional provision shall control.

(3) The general assembly further finds and declares that:

(a) When revenues exceed the state fiscal year spending limitation for any given fiscal year, section 20 (7)(d) of article X of the state constitution requires that the excess revenues be refunded in the next fiscal year unless voters approve a revenue change allowing the state to retain the revenues;

(b) It is the duty and intent of the general assembly to comply with the constitutional requirement to refund state excess revenues;

(c) It is within the legislative prerogative to facilitate compliance with the constitutional requirement to refund state excess revenues and legislation relating to the refunding of such excess revenues is a reasonable and necessary exercise of the legislative prerogative; and

(d) State excess revenues that are carried forward from the fiscal year in which they accrued shall be refunded in the next fiscal year and shall not be available for any other governmental purpose unless voters have authorized the state to retain such revenues.



§ 24-77-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Collections for another government" means any tax revenues or other revenues that are collected by the state for the benefit and use of any government other than the state pursuant to the authority of such other government and that are passed through to the government for whose use such revenues were collected.

(2) "Damage award" means any pecuniary compensation received by the state as a result of any judgment or allowance in favor of the state.

(3) "Enterprise" means a government-owned business:

(a) Which has authority to issue its own revenue bonds; and

(b) Which receives less than ten percent of its annual revenues in grants from all state and local governments in Colorado combined.

(4) "Expenditure" means the appropriation or disbursement of any state general fund or cash fund moneys for any expense incurred by the state.

(5) "Federal funds" means any pecuniary resources received by the state from the national government of the United States.

(6) "Gift" means something of value which is given to the state voluntarily by any person or entity, regardless of whether such person or entity specifies the purpose or purposes for which such thing of value is to be used. "Gift" includes, but is not limited to, voluntary contributions received by the state as a result of any state voluntary contribution program established pursuant to article 22 of title 39, C.R.S. "Gift" does not include federal funds or any pecuniary compensation received by the state from any other governmental entity.

(7) (a) "Grant" means any direct cash subsidy or other direct contribution of money from the state or any local government in Colorado which is not required to be repaid.

(b) "Grant" does not include:

(I) Any indirect benefit conferred upon an enterprise from the state or any local government in Colorado;

(II) Any revenues resulting from rates, fees, assessments, or other charges imposed by an enterprise for the provision of goods or services by such enterprise;

(III) Any federal funds, regardless of whether such federal funds pass through the state or any local government in Colorado prior to receipt by an enterprise;

(IV) Any moneys received by the division of parks and wildlife, created in section 33-9-104, from the great outdoors Colorado trust fund established in section 2 of article XXVII of the state constitution;

(V) Any revenues received by the division of brand inspection created in section 24-1-123 (4)(g)(I).

(8) "Inflation" means the percentage change in the consumer price index for the Denver-Boulder consolidated metropolitan statistical area for all urban consumers, all goods, as published by the United States department of labor, bureau of labor statistics, or its successor index.

(9) "Pension contributions by employees" means the amount contributed by state employees to the retirement plans of such employees.

(10) "Pension fund earnings" means the amount which is earned from the investment of moneys set apart for the payment of retirement income for state employees.

(11) "Property sale" means:

(a) Any transfer of the ownership of an estate in tangible assets or intangible rights, excluding leasehold interests, in which or to which the state has rights protected by law from the state to any party for consideration; or

(b) Any contract resulting in the payment of pecuniary compensation to the state for permitting another to exploit, use, or market nonrenewable natural resources which are located on real property owned by the state and which are subject to depletion with use.

(12) "Reserve" means any unrestricted general fund or cash fund year-end balance which is held by the state to meet any needs or demands.

(13) "Reserve increase" means any action which has the effect of increasing a reserve.

(14) "Reserve transfers or expenditures" means moneys which are passed from one fund of cash or assets held by the state as a reserve to another such fund or moneys which are disbursed from such fund.

(15) (a) "Special purpose authority" means any entity that is created pursuant to state law to serve a valid public purpose, which is either a political subdivision of the state or an instrumentality of the state, which is not an agency of the state, and which is not subject to administrative direction by any department, commission, bureau, or agency of the state.

(b) "Special purpose authority" includes, but is not limited to:

(I) The Colorado housing and finance authority created pursuant to section 29-4-704, C.R.S.;

(II) The university of Colorado hospital authority created pursuant to section 23-21-503 (1), C.R.S.;

(III) The Colorado water resources and power development authority created pursuant to section 37-95-104 (1), C.R.S.;

(IV) Pinnacol Assurance created pursuant to section 8-45-101, C.R.S.;

(V) The Colorado educational and cultural facilities authority created pursuant to section 23-15-104 (1), C.R.S.;

(VI) The Colorado health facilities authority created pursuant to section 25-25-104 (1), C.R.S.;

(VII) (Deleted by amendment, L. 2000, p. 1296, § 19, effective May 26, 2000.)

(VIII) The Colorado agricultural development authority created pursuant to section 35-75-104 (1), C.R.S.;

(IX) The public employees' retirement association created pursuant to section 24-51-201 (1);

(X) The Denver health and hospital authority created pursuant to section 25-29-103 (1), C.R.S.;

(XI) The Pueblo depot activity development authority created pursuant to section 29-23-104, C.R.S.;

(XII) and (XIII) Repealed.

(XIV) The venture capital authority created in section 24-46-202;

(XV) The statewide internet portal authority created pursuant to section 24-37.7-102, C.R.S.;

(XVI) Repealed.

(XVII) The Colorado channel authority created pursuant to article 49.9 of this title.

(XVIII) Repealed.

(16) (a) "State" means the central civil government of the state of Colorado, which shall consist of the following:

(I) The legislative, executive, and judicial branches of government established by article III of the state constitution;

(II) All organs of the branches of government specified in subparagraph (I) of paragraph (a) of this subsection (16), including the departments of the executive branch; the legislative houses and agencies; and the appellate and trial courts and court personnel; and

(III) State institutions of higher education.

(b) "State" does not include:

(I) Any enterprise;

(I.5) An institution or group of institutions of higher education that has been designated as an enterprise pursuant to section 23-5-101.7, C.R.S.;

(I.6) An institution or group of institutions of higher education that has been designated as an enterprise pursuant to section 23-5-101.8, C.R.S.;

(II) Any special purpose authority;

(III) Any organization declared to be a joint governmental entity under section 2-3-311 (2), C.R.S.

(17) (a) "State fiscal year spending" means all state expenditures and reserve increases occurring during any given fiscal year as established by section 24-30-204, including, but not limited to, state expenditures or reserve increases from:

(I) Moneys received by the state from enterprises; and

(II) Cash funds of state institutions of higher education. For purposes of this subparagraph (II), "cash funds" means funds received from tuition income, fees, indirect cost recoveries, and other sources of funds that can be appropriated as cash funds from state institutions of higher education, excepting those funds derived from gifts, federal funds, or other sources for which any expenditure or reserve increase is not subject to the provisions of section 20 of article X of the state constitution.

(III) and (IV) (Deleted by amendment, L. 2000, p. 2044, § 6, effective December 28, 2000.)

(b) "State fiscal year spending" does not include reserve transfers or expenditures or any state expenditures or reserve increases:

(I) For refunds of excess state revenues made in the current fiscal year or in the subsequent fiscal year;

(II) From gifts, including any interest earned thereon;

(III) From federal funds, including any interest earned thereon;

(IV) From collections for another government;

(V) From pension contributions by employees;

(VI) From pension fund earnings;

(VII) From damage awards, including any interest earned thereon;

(VIII) From property sales, including any interest earned on proceeds therefrom; and

(IX) From net proceeds from state-supervised lottery games, as defined in section 3 (1) of article XXVII of the state constitution.



§ 24-77-103. Limitation on state fiscal year spending - legislative declaration

(1) For fiscal year 1993-94 and each fiscal year thereafter, state fiscal year spending shall not exceed an amount equal to:

(a) State fiscal year spending for the previous fiscal year as may be adjusted pursuant to the provisions of section 24-77-103.5; as modified by

(b) An amount equal to a percentage calculated pursuant to subsection (2) of this section times the state fiscal year spending for the previous fiscal year, as adjusted for qualification and disqualification of enterprises, as adjusted pursuant to the provisions of subsection (2.3) of this section, and as reduced by an amount equal to:

(I) Annual debt service changes; and

(II) Refunds made pursuant to section 20 (1) and (3)(c) of article X of the state constitution; and

(III) The amount of any revenues resulting from approval by a majority of the registered electors of the state voting on the issue at a statewide election held after 1991; as modified by

(c) To the extent not otherwise included in state fiscal year spending for the previous fiscal year, an amount equal to:

(I) Annual debt service changes; and

(II) Refunds made pursuant to section 20 (1) and (3)(c) of article X of the state constitution; and

(III) An amount of any revenues resulting from approval by a majority of the registered electors of the state voting on the issue at a statewide election held after 1991.

(2) (a) (I) For purposes of paragraph (b) of subsection (1) of this section, and in accordance with section 20 (7)(a) of article X of the state constitution, the percentage of allowable increase in state fiscal year spending shall equal the sum of inflation as modified by the percentage change in state population in the prior calendar year.

(II) The general assembly hereby finds and declares that:

(A) Section 20 (7)(a) of article X of the state constitution requires the maximum annual percentage change in state fiscal year spending to equal inflation plus the percentage change in state population in the prior calendar year adjusted for revenue changes approved by voters.

(B) It is the considered judgment of the general assembly that the inclusion of inflation and the percentage change in state population in the prior calendar year when calculating the maximum annual percentage change in state fiscal year spending is designed to allow state fiscal year spending to increase to the extent necessary, but only to the extent necessary, to ensure that state population growth and inflation, which are factors beyond the direct control of state government, do not unduly affect the ability of the state to fund transportation projects and other projects and services needed to meet the demands of a growing population.

(III) The general assembly further finds and declares that:

(A) For the purpose of determining the maximum percentage change in state fiscal year spending for any given fiscal year, section 20 (7)(a) of article X of the state constitution requires the state to annually determine population by annual federal census estimates and to further adjust the population determined every decade to match the decennial federal census.

(B) Section 20 (7)(a) of article X of the state constitution does not specify how adjustments to population to match the decennial federal census are to be made and it is therefore within the legislative prerogative to determine the manner in which such adjustments are to be made.

(C) The results of the 2000 federal census indicate that the annual federal census estimates used to determine population for the purpose of determining the maximum annual percentage change in state fiscal year spending in the fiscal years prior to the 2001-02 fiscal year underestimated population growth in the state, which caused a cumulative reduction in the maximum annual percentage change in state fiscal year spending during the prior fiscal years, resulted in over-refunds of state revenues during the prior fiscal years, and impaired the state's ability to fund transportation projects and other projects and services needed to meet the demands of the state's growing population.

(D) It is consistent with the purposes of section 20 (7)(a) of article X of the state constitution for the general assembly to enact legislation that will ensure that the state can recoup state revenues lost because the underestimates of population growth in the state in the fiscal years prior to the 2001-02 fiscal year resulted in over-refunds of state revenues and that the state can also recoup state revenues lost in the future due to over-refunds resulting from future underestimates of population growth.

(E) The mechanism for allowing the adjustment of population every decade to match the federal census to occur over more than one fiscal year when the actual amount of state fiscal year spending for the first fiscal year in which such an adjustment can be made is insufficient to allow the state to recoup the full amount of all over-refunds resulting from underestimates of population growth that is set forth in subparagraph (II.5) of paragraph (b) of this subsection (2), is reasonable, necessary, in the best interests of the state, and consistent with the requirements and objectives of section 20 (7)(a) of article X of the state constitution.

(b) (I) Except as otherwise provided in subparagraphs (II) and (II.5) of this paragraph (b), the percentage change in state population for any given calendar year shall be the percentage change between the estimate of state population due to be issued by the United States bureau of census in December of such calendar year with a reference date of July 1 of the same calendar year and the estimate of state population due to be issued by the United States bureau of census in December of the same calendar year with a reference date of July 1 of the immediately preceding calendar year.

(II) Except as otherwise provided in subparagraph (II.5) of this paragraph (b), for any calendar year for which an estimate of state population is not issued due to the federal census of the United States bureau of census, the percentage change in state population for such calendar year shall be the percentage change between the state population as reported in the federal census conducted by the United States bureau of census due in December of such calendar year and the estimate of state population due to be issued by the United States bureau of census in December of the same year with a reference date of July 1 of the immediately preceding calendar year.

(II.5) (A) If the limitation on state fiscal year spending for a given fiscal year is calculated with a percentage of allowable increase in state fiscal year spending that includes a percentage change in state population determined in accordance with subparagraph (II) of this paragraph (b) and the limitation on state fiscal year spending exceeds the actual amount of state fiscal year spending for that fiscal year, the percentage change in state population shall be reduced so that the limitation on state fiscal year spending for that fiscal year calculated with a percentage of allowable increase in state fiscal year spending that includes such reduced percentage change in state population equals the amount of state fiscal year spending for that fiscal year.

(B) The difference between the percentage change in state population determined in accordance with subparagraph (II) of this paragraph (b) and the reduced percentage change in state population used to calculate the limitation on state fiscal year spending pursuant to sub-subparagraph (A) of this subparagraph (II.5) shall be carried forward as an adjustment of the percentage change in state population determined pursuant to subparagraph (I) of this paragraph (b) for a maximum period of nine fiscal years. If the amount of state fiscal year spending for the immediately subsequent fiscal year exceeds the limitation on state fiscal year spending for that fiscal year, the unused adjustment shall be added first to the percentage change in state population determined pursuant to subparagraph (I) of this paragraph (b) that is included in the percentage of the allowable increase in state fiscal year spending used in calculating the limitation on state fiscal year spending for that fiscal year to the greatest extent possible without causing the limitation on state fiscal year spending to exceed the actual amount of state fiscal year spending for that fiscal year.

(C) Any remaining portion of the unused adjustment shall continue to be added, to the greatest extent possible, to the percentage change in state population determined pursuant to subparagraph (I) of this paragraph (b) that is included in the percentage of allowable increase in state fiscal year spending used in calculating the limitation on state fiscal year spending for subsequent fiscal years without causing the limitation on state fiscal year spending for a given fiscal year to exceed the actual amount of state fiscal year spending for that fiscal year.

(D) Any portion of the unused adjustment that remains unused after the expiration of the maximum period of nine fiscal years shall not be included in the percentage of allowable increase in state fiscal year spending used in calculating the limitation on state fiscal year spending for any fiscal year subsequent to the expiration of such period.

(III) The department of local affairs shall notify the president of the senate, the speaker of the house of representatives, the governor, and the chairman of the joint budget committee of the general assembly of the percentage change in state population calculated pursuant to this paragraph (b) no later than January 15 following the calendar year for which such percentage is calculated. Such percentage shall not be subject to later modification based upon any subsequent revision of census counts or population estimates issued by the United States bureau of the census.

(2.3) (a) The general assembly hereby finds and declares that section 20 of article X of the state constitution fails to provide guidance as to how the absorption of an existing local government district by the state is to be treated for purposes of compliance with said constitutional provision. The general assembly further finds and declares that it is not reasonable for state fiscal year spending to remain at the same level, with an accompanying reduction in revenues available to fund other state services, in order that the state may absorb local government districts that provide higher education services. The general assembly further finds and declares that the method of absorbing local government districts that provide higher education services by the state for purposes of compliance with section 20 of article X of the state constitution embodied in this subsection (2.3) reasonably restrains most the growth of government since government as a whole has not grown while preserving essential state services.

(b) For purposes of paragraph (b) of subsection (1) of this section, when any local government district that provides higher education services joins the state, the amount of state fiscal year spending allowable for the fiscal year in which such joinder takes effect shall be adjusted by the amount of fiscal year spending of such local government district that provides higher education services in accordance with section 20 of article X of the state constitution in the current fiscal year.

(3) The base for the calculation of state reserve increases for fiscal year 1992-93 shall be the state unrestricted year-end fund balances of the state general fund and of all state cash funds for fiscal year 1991-92. For purposes of this section, the amount of said state unrestricted year-end fund balances does not constitute and shall not be included in state fiscal year spending for fiscal year 1992-93.

(4) For purposes of complying with the limitation on state fiscal year spending set forth in subsection (1) of this section, the state may refuse to accept any moneys, in whole or in part, from any enterprise in any given fiscal year, notwithstanding any law to the contrary.

(5) For purposes of complying with the limitation on state fiscal year spending set forth in subsection (1) of this section, the state may refuse to accept any gift, including but not limited to real property, for which state expenditures would be required for the maintenance and operation of such gift and which does not include sufficient revenues for said purposes.

(6) (a) For purposes of complying with the limitation on state fiscal year spending set forth in subsection (1) of this section, any moneys continuously appropriated by a permanent statute or constitutional provision shall be included in the general appropriation bill for informational purposes.

(b) The authority to expend such moneys shall be modified only by duly enacted amendment to the permanent statute or constitutional provision which continuously appropriates such moneys.

(c) Except as otherwise provided in this paragraph (c), any moneys continuously appropriated by a permanent statute or constitutional provision shall be subject to revenue and expenditure limits established annually by the general assembly as provided by law for the purpose of complying with the limitation on state fiscal year spending set forth in subsection (1) of this section. The provisions of this paragraph (c) shall not apply to moneys continuously appropriated to the limited gaming control commission pursuant to section 9 of article XVIII of the state constitution.

(7) For purposes of complying with the limitation on state fiscal year spending set forth in subsection (1) of this section, and notwithstanding section 24-1-136 (11)(a)(I), each state institution of higher education shall prepare a written report for each quarter of the fiscal year, which shall include the total amount of net revenues generated during such period from any facility, activity, or operation managed by such state institution of higher education that is an enterprise and the total amount of such net revenues and any other thing of value received by such state institution of higher education from such enterprises. The report shall be filed with the president of the senate, the speaker of the house of representatives, and the chair of the joint budget committee no later than thirty days after the close of such period.



§ 24-77-103.5. Legislative declaration - correction of errors - authority of the controller and auditor

(1) The general assembly finds and declares that ascertaining compliance with the provisions of section 20 of article X of the state constitution requires that accurate calculations be made of state fiscal year spending. The general assembly further finds and declares that it is reasonable to account for any errors in calculating state fiscal year spending by authorizing the controller to make equivalent adjustments in state fiscal year spending for the fiscal year in which such errors are discovered in accordance with the provisions of this subsection (1).

(2) For purposes of section 24-77-103, for any given fiscal year, if the controller discovers an error involving a prior fiscal year by whatever means available affecting the calculation of state fiscal year spending, the controller may correct such error by increasing or decreasing in an appropriate amount the allowable state fiscal year spending for the fiscal year in which such error is discovered, subject to a review of such adjustment by the state auditor.



§ 24-77-103.6. Retention of excess state revenues - general fund exempt account - required uses - excess state revenues legislative report

(1) (a) Notwithstanding any provision of law to the contrary, for each fiscal year commencing on or after July 1, 2005, but before July 1, 2010, the state shall be authorized to retain and spend all state revenues in excess of the limitation on state fiscal year spending.

(b) Notwithstanding any provision of law to the contrary, for each fiscal year commencing on or after July 1, 2010, the state shall be authorized to retain and spend all state revenues that are in excess of the limitation on state fiscal year spending, but less than the excess state revenues cap for the given fiscal year.

(2) There is hereby created in the general fund the general fund exempt account, which shall consist of an amount of moneys equal to the amount of state revenues in excess of the limitation on state fiscal year spending that the state retains for a given fiscal year pursuant to this section. The moneys in the account shall be appropriated or transferred by the general assembly for the following purposes:

(a) To fund health care;

(b) To fund education, including any capital construction projects related thereto;

(c) To fund retirement plans for firefighters and police officers, so long as the general assembly determines that such funding is necessary; and

(d) To pay for strategic transportation projects included in the department of transportation's strategic transportation project investment program.

(3) The statutory limitation on general fund appropriations set forth in section 24-75-201.1 (1)(a), and the exceptions or exclusions thereto, shall apply to the moneys in the general fund exempt account.

(4) The approval of this section by the registered electors of the state voting on the issue at the November 2005 statewide election constitutes a voter-approved revenue change to allow the retention and expenditure of state revenues in excess of the limitation on state fiscal year spending.

(5) (a) For each fiscal year that the state retains and spends state revenues in excess of the limitation on state fiscal year spending pursuant to this section, the director of research of the legislative council shall prepare an excess state revenues legislative report that includes the following information:

(I) The amount of excess state revenues that the state retained; and

(II) A description of how the excess state revenues were expended.

(b) The report required by this subsection (5) shall be completed by October 15 following a fiscal year that the state retains and spends revenues in excess of the limitation on state fiscal year spending pursuant to this section and may be amended thereafter as necessary. The director of research shall publish and link to the official website of the general assembly a copy of the report.

(6) As used in this section:

(a) "Education" means:

(I) Public elementary and high school education; and

(II) Higher education.

(b) (I) "Excess state revenues cap" for a given fiscal year means:

(A) (Deleted by amendment, L. 2017.)

(B) For each fiscal year up to and including the 2016-17 fiscal year, an amount that is equal to the highest total state revenues for a fiscal year from the period of the 2005-06 fiscal year through the 2009-10 fiscal year, adjusted each subsequent fiscal year for inflation, the percentage change in state population, the qualification or disqualification of enterprises, and debt service changes;

(C) For the 2017-18 fiscal year, an amount that is equal to the excess state revenues cap for the 2016-17 fiscal year calculated pursuant to subsection (6)(b)(I)(B) of this section, adjusted for inflation, the percentage change in state population, the qualification or disqualification of enterprises, and debt service changes, less two hundred million dollars; and

(D) For the 2018-19 fiscal year and each succeeding fiscal year, the amount of the excess state revenues cap for the 2017-18 fiscal year calculated pursuant to subsection (6)(b)(I)(C) of this section, adjusted each subsequent fiscal year for inflation, the percentage change in state population, the qualification or disqualification of enterprises, and debt service changes.

(II) As used in this paragraph (b), inflation and the percentage change in state population shall be the same rates that are used in calculating the maximum annual percentage change in state fiscal year spending pursuant to section 24-77-103, and the qualification or disqualification of an enterprise or debt service changes shall change the excess state revenues cap in the same manner as such change affects the limitation on state fiscal year spending.

(c) "State revenues" means state revenues not excluded from state fiscal year spending, as defined in section 24-77-102 (17).



§ 24-77-103.7. Over-refunds of state revenues - definitions

(1) For purposes of this section, "over-refund" means a refund of state revenues that occurs when, through one or more mechanisms utilized pursuant to law to refund state revenues in excess of the limitation on state fiscal year spending for any given fiscal year, the amount of state revenues actually refunded during any given fiscal year exceeds the amount of state revenues in excess of the limitation on state fiscal year spending for the immediately preceding fiscal year required to be refunded without making any calculations or reductions as otherwise provided in this section.

(2) The amount of any over-refunds actually made in a fiscal year commencing on or after July 1, 2001, that have not been used to reduce the amount of state revenues in excess of the limitation on state fiscal year spending for said fiscal year in accordance with the provisions of this section shall be carried forward as a reduction of subsequent fiscal years' state revenues in excess of the limitation on state fiscal year spending and shall be applied first to the earliest fiscal years possible.

(3) For the fiscal year commencing on July 1, 2004, the controller shall:

(a) Calculate state fiscal year spending for the fiscal year in accordance with the provisions of section 24-77-103 without making any reduction in state fiscal year spending for the amount of over-refunds actually made in said fiscal year or for the amount of any over-refunds made in the fiscal years commencing on or after July 1, 2001, but prior to July 1, 2004, that have been carried forward to said fiscal year in accordance with subsection (2) of this section; and

(b) Reduce the sum of the amount of state revenues in excess of the limitation on state fiscal year spending for said fiscal year and the amount of any unrefunded state revenues in excess of the limitation on state fiscal year spending for the fiscal years commencing on or after July 1, 2001, but prior to July 1, 2004, that have been carried forward to said fiscal year in accordance with section 24-77-103.8 (3) by an amount equal to the sum of the amount of over-refunds actually made in said fiscal year and the amount of any over-refunds made in the fiscal years commencing on or after July 1, 2001, but prior to July 1, 2004, that have been carried forward to said fiscal year in accordance with subsection (2) of this section; however, the amount of said reduction shall not exceed the amount of state revenues in excess of the limitation on state fiscal year spending for said fiscal year.

(4) For fiscal years commencing on or after July 1, 2005, the controller shall:

(a) Calculate state fiscal year spending for the fiscal year in accordance with the provisions of section 24-77-103 without making any reduction in state fiscal year spending for the amount of over-refunds actually made in said fiscal year or for the amount of any over-refunds made in previous fiscal years that have been carried forward to said fiscal year in accordance with subsection (2) of this section; and

(b) Reduce the sum of the amount of state revenues in excess of the limitation on state fiscal year spending for the fiscal year and the amount of any unrefunded state revenues in excess of the limitation on state fiscal year spending for previous fiscal years that have been carried forward to said fiscal year in accordance with section 24-77-103.8 (3) by an amount equal to the sum of the amount of over-refunds actually made in said fiscal year and the amount of any over-refunds made in previous fiscal years that have been carried forward to said fiscal year in accordance with subsection (2) of this section; however, the amount of said reduction shall not exceed the amount of state revenues in excess of the limitation on state fiscal year spending for said fiscal year.

(5) All calculations and reductions made by the controller pursuant to this section shall be subject to review by the state auditor.



§ 24-77-103.8. Unrefunded state revenues

(1) Any amount of state revenues in excess of the limitation on state fiscal year spending for the 1996-97 fiscal year that voters statewide did not authorize the state to retain and spend and that are required to be refunded pursuant to section 20 (7)(d) of article X of the state constitution, but that are not refunded by the state as required, shall be added to and refunded with any state revenues in excess of the limitation on state fiscal year spending for the 1998-99 fiscal year required to be refunded.

(2) Any amount of state revenues in excess of the limitation on state fiscal year spending for the 1997-98 fiscal year and every fiscal year thereafter through the 2000-01 fiscal year that voters statewide did not authorize the state to retain and spend and that are required to be refunded pursuant to section 20 (7)(d) of article X of the state constitution, but that are not refunded by the state as required, shall be added to and refunded with any state revenues in excess of the limitation on state fiscal year spending for the fiscal year following the fiscal year for which state revenues in excess of the limitation on state fiscal year spending were required to be refunded.

(3) Any amount of state revenues in excess of the limitation on state fiscal year spending for the 2001-02 fiscal year and for every fiscal year thereafter that voters statewide did not authorize the state to retain and spend and that are required to be refunded pursuant to section 20 (7)(d) of article X of the state constitution, but that are not refunded by the state as required, shall be carried forward and added to the amount of any unrefunded state revenues in excess of the limitation on state fiscal year spending for previous fiscal years that has been carried forward. Said aggregate amount of unrefunded state revenues shall be added to and refunded with subsequent fiscal years' state revenues in excess of the limitation on state fiscal year spending that are required to be refunded; however, the amount of state revenues in excess of the limitation on state fiscal year spending that was required to be refunded but was not refunded during the most recently completed fiscal year shall be applied first to the fiscal year immediately following the most recently completed fiscal year.



§ 24-77-103.9. Over-refunds of and unrefunded state revenues - records and disclosure

(1) The department of revenue shall maintain a record of:

(a) Any amount of over-refund, as defined in section 24-77-103.7 (1), made in each fiscal year commencing on and after July 1, 2004; and

(b) Any amount of state revenues in excess of the limitation on state fiscal year spending for any fiscal year commencing on or after July 1, 2004, that voters statewide did not authorize the state to retain and spend and that are required to be refunded pursuant to section 20 (7)(d) of article X of the state constitution, but that are not refunded by the state as required by the end of the next fiscal year.

(2) The amount of any over-refunds or unrefunded excess state revenues, as determined by the records maintained pursuant to subsection (1) of this section, for any fiscal year commencing on and after July 1, 2004, shall be disclosed in the state financial report required to be prepared by the controller pursuant to section 24-77-106.5 for such fiscal year.



§ 24-77-104. State emergency reserve - creation - declaration of emergency

(1) The state shall hereby establish a state emergency reserve which shall be held by the state for emergencies declared pursuant to subsection (3) of this section. Said state emergency reserve shall be no less than the following:

(a) For fiscal year 1993-94, one percent of state fiscal year spending minus annual bonded debt service;

(b) For fiscal year 1994-95, two percent of state fiscal year spending minus annual bonded debt service;

(c) For fiscal year 1995-96 and each fiscal year thereafter, three percent of state fiscal year spending minus annual bonded debt service.

(2) (a) The state emergency reserve shall consist of such moneys as are annually designated by the general assembly in the general appropriation bill or by separate bill to constitute said emergency reserve. For the fiscal year 1996-97 and each fiscal year thereafter, the principal of the controlled maintenance trust fund created in section 24-75-302.5 (2), may constitute all or some portion of the state emergency reserve.

(b) Repealed.

(3) The state emergency reserve may be expended in any given fiscal year upon:

(a) The declaration of a state emergency by the passage of a joint resolution which is approved by a two-thirds majority of the members of both houses of the general assembly and which is approved by the governor in accordance with section 39 of article V of the state constitution; or

(b) The declaration of a disaster emergency by the governor pursuant to section 24-33.5-704 (4).

(4) Nothing in this section shall be construed to limit, modify, or abridge the powers and duties of the governor to respond to disasters as provided for in part 7 of article 33.5 of this title.

(5) Nothing in this section shall be construed to limit the ability of the general assembly to define the term "emergency" pursuant to section 20 (2)(c) of article X of the state constitution.



§ 24-77-104.5. General fund exempt account - appropriations to critical needs fund - specification of uses for health care and education - definitions

(1) The moneys in the general fund exempt account created in section 24-77-103.6 (2) shall be appropriated or transferred in the following manner:

(a) (I) If available, the amount set forth in subparagraph (II) of this paragraph (a) shall be used as follows:

(A) If the voters of the state approve the ballot issue set forth in House Joint Resolution 05-1057, enacted at the first regular session of the sixty-fifth general assembly and submitted to the voters as referendum "D", the general assembly may appropriate moneys from the account to the critical needs fund created in section 24-115-111 to make payments on principal and interest on critical needs notes issued pursuant to section 24-115-110. Such an appropriation shall be an authorized use of moneys in the account pursuant to the provisions of section 24-77-103.6 (2)(b), (2)(c), and (2)(d).

(B) If the voters of the state do not approve referendum "D", if the principal and interest on notes issued pursuant to section 24-115-110 is less than the amount set forth in subparagraph (II) of this paragraph (a), or if the general assembly elects not to appropriate moneys to the critical needs fund to repay the principal and interest on notes issued pursuant to section 24-115-110, moneys in the account shall be used in a manner consistent with section 24-77-103.6 (2).

(II) The amount appropriated or transferred pursuant to this subsection (1) shall be fifty-five million dollars in the state fiscal year 2005-06, ninety-five million dollars in state fiscal year 2006-07, and one hundred twenty-five million dollars in each subsequent state fiscal year.

(b) If there are any moneys in the account after the appropriations or transfers required by paragraph (a) of this subsection (1) are made, then all moneys remaining in the account shall be split equally for the following three purposes:

(I) Funding for health care, which shall be limited to the uses set forth in subsection (2) of this section;

(II) Funding for preschool through twelfth grade education, which shall be limited to the uses set forth in subsection (3) of this section; and

(III) Funding for the benefit of students attending community colleges and other institutions of higher education, which shall be limited to the uses set forth in subsection (4) of this section.

(2) (a) Funding for health care, as used in subparagraph (I) of paragraph (b) of subsection (1) of this section, shall be limited to funding for:

(I) Health care for Colorado's elderly, low-income, and disabled populations, including:

(A) Physician visits;

(B) Hospital visits;

(C) Long-term care services, including nursing home care, home-based care, and community-based services;

(D) Prescription drugs;

(E) Mental health services;

(F) Prenatal care;

(G) Immunizations;

(H) Services for persons with developmental disabilities; and

(I) Medical services premiums;

(II) Programs to lower the cost of health insurance premiums for individuals and small businesses.

(b) All of the uses set forth in paragraph (a) of this subsection (2) are permitted under section 24-77-103.6 (2)(a). The general assembly shall not be required to appropriate or transfer moneys from the account for all of the programs and services set forth in paragraph (a) of this subsection (2).

(3) (a) Funding for preschool through twelfth grade education, as used in subparagraph (II) of paragraph (b) of subsection (1) of this section, shall be limited to funding for:

(I) Per-pupil funding for preschool through twelfth grade education through the "Public School Finance Act of 1994", article 54 of title 22, C.R.S., or any successor act;

(II) Capital construction projects related to preschool through twelfth grade public education;

(III) Kindergarten and preschool programs;

(IV) Libraries;

(V) Textbooks;

(VI) Student assessment and accountability;

(VII) Repealed.

(VIII) School breakfast and lunch programs; and

(IX) Categorical programs as defined in section 17 (2)(a) of article IX of the state constitution.

(b) As used in section 24-77-103.6 (6)(a)(I), "public elementary and high school education" means preschool through twelfth grade public education. Accordingly, all of the uses set forth in paragraph (a) of this subsection (3) are permitted under section 24-77-103.6 (2)(b). The general assembly shall not be required to appropriate or transfer moneys from the account for all of the programs and services set forth in paragraph (a) of this subsection (3).

(c) Moneys from the account appropriated or transferred for funding for preschool through twelfth grade education may count as part of the general assembly's general fund maintenance of effort that is required pursuant to section 17 (5) of article IX of the state constitution.

(4) (a) Funding for the benefit of students attending community colleges and other institutions of higher education, as used in subparagraph (III) of paragraph (b) of subsection (1) of this section, shall be limited to funding for:

(I) Need-based financial aid;

(II) Merit-based financial aid;

(III) The college opportunity fund program created in parts 1 and 2 of article 18 of title 23, C.R.S.;

(IV) Fee-for-service contracts authorized pursuant to section 23-18-303, C.R.S.;

(V) Capital construction projects related to higher education;

(VI) Work-study programs;

(VII) Tuition for qualified Indian pupils who attend Fort Lewis college;

(VIII) Local district college grants; and

(IX) Area technical college grants.

(b) All of the uses set forth in paragraph (a) of this subsection (4) are permitted under section 24-77-103.6 (2)(b). The general assembly shall not be required to appropriate or transfer moneys from the account for all of the programs and services set forth in paragraph (a) of this subsection (4).

(5) As used in this section, "account" means the general fund exempt account created in section 24-77-103.6 (2).



§ 24-77-105. Emergency taxes - declaration of emergency - limitation

(1) Emergency taxes may be imposed by the state pursuant to the requirements set forth in paragraph (a) of subsection (2) of this section without prior approval of the registered electors of the state; except that no state property tax shall be imposed as an emergency tax.

(2) (a) Any emergency tax may be imposed by the state upon:

(I) The declaration of a state emergency by the passage of a joint resolution which is approved by a two-thirds majority of the members of both houses of the general assembly and which is approved by the governor in accordance with section 39 of article V of the state constitution; and

(II) The imposition of an emergency tax by the passage of a bill which is approved by a two-thirds majority of the members of both houses of the general assembly and which is approved by the governor in accordance with section 11 of article IV of the state constitution.

(b) Any emergency tax which is imposed pursuant to paragraph (a) of this subsection (2) shall be subject to approval by a majority of the registered electors of the state at the next statewide election which occurs sixty days or more after the declaration of the emergency pursuant to subparagraph (I) of paragraph (a) of this subsection (2). Any emergency tax which is not approved at such election shall expire as of the last day of the month in which such election was held.

(3) Revenues from any emergency tax imposed pursuant to the provisions of subsection (2) of this section shall not be expended until all of the state emergency reserve has been expended for such emergency.

(4) Any emergency tax revenues which are not expended on the declared state emergency shall be refunded within one hundred eighty days after such emergency has ended.



§ 24-77-106. Establishment of annual allowable uncommitted reserves - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Section 20 of article X of the state constitution limits state fiscal year spending;

(b) Subject to certain exclusions specified in section 20 of article X of the state constitution, all state general fund revenues and all state cash fund revenues are included in the limitation on state fiscal year spending;

(c) The legislative powers of the general assembly, including but not limited to its plenary power of appropriation, authorize and require the general assembly to assure compliance with the limitation on state fiscal year spending and to make fundamental fiscal policy decisions establishing the level of activity of all departments and agencies of state government, including those funded by revenues generated from fees; and

(d) Consonant with the exercise of such legislative powers, the general assembly must establish limits on the amount of uncommitted reserves that may be maintained by the departments and agencies of state government for cash funds under their control and must exercise any other necessary controls on cash fund revenues, including but not limited to the power of appropriation.

(2) (Deleted by amendment, L. 99, p. 1237, § 4, effective August 4, 1999.)

(3) For the 1999-2000 fiscal year and each fiscal year thereafter, each department or agency of state government shall maintain the uncommitted reserves of any cash fund under its control in accordance with section 24-75-402.



§ 24-77-106.5. Annual financial report - certification of excess state revenues

(1) (a) For each fiscal year, the controller shall prepare a financial report for the state for purposes of ascertaining compliance with the provisions of this article. Any financial report prepared pursuant to this section shall include, but shall not be limited to, state fiscal year spending, reserves, revenues, revenues that the state is authorized to retain and spend pursuant to voter approval of section 24-77-103.6, and debt. Such financial report shall be audited by the state auditor.

(b) Notwithstanding section 24-1-136 (11)(a)(I), based upon the financial report prepared in accordance with subsection (1)(a) of this section for any given fiscal year, the controller shall certify to the governor, the general assembly, and the executive director of the department of revenue no later than September 1 following the end of a fiscal year the amount of state revenues in excess of the limitation on state fiscal year spending imposed by section 20 (7)(a) of article X of the state constitution, if any, for such fiscal year and the state revenues in excess of such limitation that the state is authorized to retain and spend pursuant to voter approval of section 24-77-103.6.

(2) Any financial report prepared and certification of state excess revenues made pursuant to subsection (1) of this section shall be audited by the state auditor. No later than September 15 following the certification made by the state controller for any given fiscal year, the state auditor shall report and transmit to the governor, the joint budget committee, the finance committees of the house of representatives and the senate, and the executive director of the department of revenue the results of any audit conducted in accordance with this subsection (2).

(3) Notwithstanding any generally accepted accounting principles to the contrary, financial reports prepared pursuant to subsection (1) of this section shall not include any unrealized gains or losses on investments held by the state.



§ 24-77-107. Construction

Nothing contained in this article shall be construed to apply to or impose, by implication or otherwise, any limitation, restriction, or prohibition upon or expansion of any local government fiscal policies.









Federal Mandates

Article 78 - Federal Mandates Act






Internet Regulation

Article 79 - Limitations on Sources of Revenue

§ 24-79-101. Legislative declaration

(1) The general assembly finds, determines, and declares that:

(a) Free and unfettered access by Colorado's citizens to national and global communications media, including, without limitation, the internet, is essential to citizen participation in state and national affairs through the exchange of information and the continued vitality of commerce at the state, national, and international levels;

(b) Colorado's long-term economic health and competitiveness vis-agrave;-vis the economies of other states and nations, including the benefits of full employment and the attraction of new businesses that may wish to locate here, depend on creating a business environment that is conducive to the continued growth of commerce via the internet and online services;

(c) A patchwork of local fees and taxes, or the addition of state fees and taxes to those already imposed on business activity, will tend to discourage new investment, reduce the number of jobs available in the state, and dissuade consumers and employers from enjoying the economic, social, and environmental benefits offered by use of the internet, including but not limited to telecommuting, just-in-time inventory control, and advance reservation of goods and services;

(d) The cost of forgoing these benefits, even partially and even at a local level, will be borne by all citizens of the state in the form of increased traffic congestion, air pollution, a lower quality of life, and lost time and productivity. Therefore, this act addresses a matter of statewide concern.

(e) Until pending federal legislation resolves issues involving electronic commerce, including whether, and to what extent, state and local taxation of internet access services will further the interests of all participants in the national economy, including the citizens of Colorado, a moratorium of at least three years is appropriate on the imposition of such charges, consistent with the pending national plan.



§ 24-79-102. Limitation on sources of revenue

(1) From May 1, 1998, to and including April 30, 2001, there shall be a temporary moratorium during which the state shall not impose, assess, or collect any tax, regulation, fee, or charge upon:

(a) The direct charges for provision of internet access services; or

(b) Any provider of internet access services as a means of collecting sales or use taxes from persons who purchase taxable property or services through use of the internet unless such provider acts as a vendor of taxable property or services.

(1.5) On and after April 30, 2001, the state shall not impose, assess, or collect any tax, regulation, fee, or charge upon:

(a) The direct charges for provision of internet access services, whether offered separately or as part of a package or bundle of services; or

(b) Any provider of internet access services as a means of collecting sales or use taxes from persons who purchase taxable property or services through use of the internet unless such provider acts as a vendor of taxable property or services.

(2) As used in this section:

(a) "Internet" means the international computer network consisting of federal and nonfederal, interoperable, packet-controlled, switched data networks.

(b) "Internet access services" means services that provide or enable computer access by multiple users to the internet, but shall not include that portion of packaged or bundled services providing phone or television cable services when the package or bundle includes the sale of internet access services.









State Delinquency Charges

Article 79.5 - Delinquency Charges Imposed by the State

§ 24-79.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Amount due" means the amount of a fee, fine, penalty, or other separate charge due and owing to the state.

(2) "Delinquency charge" means a separate fee, fine, or penalty levied as a result of the late payment of an amount due. For purposes of this article, a delinquency charge shall not include any fee, fine, or other penalty imposed:

(a) In accordance with the express terms of a written contractual provision;

(b) As a result of the late payment of a tax;

(c) By a state, county, municipal, or other court;

(d) As a result of a check, draft, or order for the payment of money that is not paid upon presentment;

(e) In connection with the unlawful stopping, standing, or parking of a motor vehicle;

(f) By a public library upon overdue, damaged, or destroyed materials; and

(g) By a local liquor licensing authority pursuant to article 47 of title 12, C.R.S.

(3) "State" shall have the same meaning as defined in section 11-54-102 (12), C.R.S.



§ 24-79.5-102. Delinquency charges

(1) Notwithstanding any other provision to the contrary, the state shall not impose a delinquency charge except as provided in this section.

(2) No delinquency charge may be collected by the state on any amount due that is paid in full within five days after the scheduled due date.

(3) No delinquency charge shall exceed fifteen dollars or up to five percent per month, or fraction thereof, not to exceed a total of twenty-five percent of the amount due, whichever is greater.

(4) No more than the amount set forth in subsection (3) of this section shall be collected by the state on any amount due regardless of the period of time during which the amount due remains in default.

(5) In the event that an amount due is one of a series of payments to be made toward the satisfaction of a single fee, fine, penalty, or other charge assessed by the state, no more than the amount set forth in subsection (3) of this section shall be collected by the state on any one of such payments regardless of the period of time during which the payment remains in default.

(6) No interest shall be assessed on a delinquency charge.

(7) Nothing in this section shall be construed to prohibit the state from charging interest on an amount due. In no event shall such interest be charged upon a delinquency charge or any amount other than the amount due. In no event shall any such interest charge exceed an annual percentage rate of eighteen percent or the equivalent for a longer or shorter period of time.

(8) Nothing in this section shall be construed to prohibit the state from recovering the costs of collection, including but not limited to disconnection or reconnection fees or penalties assessed where fraud is involved.









State History, Archives, and Emblems

Article 80 - State History, Archives, and Emblems

Part 1 - State Archives and Public Records

§ 24-80-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Governmental agency" means any state agency and any office, department, division, board, bureau, commission, institution, or agency of any county, city, city and county, special district or other district in the state, or any legal subdivision thereof.

(2) "Records" means all books, papers, maps, photographs, or other documentary materials, regardless of physical form or characteristics, made or received by any governmental agency in pursuance of law or in connection with the transaction of public business and preserved or appropriate for preservation by the agency or its legitimate successor as evidence of the organization, functions, policies, decisions, procedures, operations, or other activities of the government or because of the value of the official governmental data contained therein. As used in this part 1, the following are excluded from the definition of records:

(a) Materials that are not made or received by any governmental agency in pursuance of law or in connection with the transaction of public business but that are preserved or appropriate for preservation because of the value of the data contained therein or because of the historical value of the materials themselves;

(b) Library books, pamphlets, newspapers, or museum material made, acquired, or preserved for reference, historical, or exhibition purposes;

(c) Private papers, manuscripts, letters, diaries, pictures, biographies, books, and maps, including materials and collections previously owned by persons who are not associated with a governmental agency and that are transferred by the previous owners to the state historical society;

(d) Extra copies of publications or duplicated documents preserved for convenience of reference;

(e) Stocks of publications; and

(f) Electronic mail messages, regardless of whether such messages are produced or stored using state-owned equipment or software, unless the recipient has previously segregated and stored such messages as evidence of the organization, functions, policies, decisions, procedures, operations, or other activities of the government or because of the value of the official governmental data contained therein.

(3) "State agency" means any department, division, board, bureau, commission, institution, or agency of the state.

(4) "State archivist" means the head of state archives and records appointed by the executive director of the department of personnel.



§ 24-80-102. State archives and records - personnel - duties - cash fund - rules - definition

(1) The department of personnel shall succeed to all records of governmental agencies, including any state agency and any office, department, division, board, bureau, commission, institution, or agency of any county, city, city and county, special district or other district in the state, or any legal subdivision thereof. Except as provided in subsection (6) of this section, the department of personnel shall be the official custodian and trustee for the state of all records of whatever kind that are transferred to it under this part 1 from any governmental agency, including any state agency and any office, department, division, board, bureau, commission, institution, or agency of any county, city, city and county, special district or other district in the state, or any legal subdivision thereof.

(1.5) The state archives, created in the department of personnel, consists of a permanent records program and a records center as follows:

(a) The permanent records program consists of records that have been transferred to the department of personnel pursuant to this part 1 and that the department will permanently keep and maintain due to the legal, historical, or administrative value or significance of the record. Records that are in the permanent records program in the state archives shall be accessible to the public, subject to the requirements of this section, but shall not be removed from the archives. The department of personnel is the custodian of any records in the permanent records program.

(b) The records center consists of records that have been transferred, with the approval of the state archivist, to the department of personnel pursuant to this part 1 for storage until the final disposition of such records has been met. The state archivist may determine whether to accept any records from a governmental agency pursuant to this paragraph (b), and the state archivist's acceptance of any such records shall be pursuant to a written agreement between the state archivist and the governmental agency from which the records originated. The governmental agency from which the records originated shall remain the custodian of any records transferred to the records center pursuant to this paragraph (b). The state archivist may establish fees, to be paid by governmental agencies that transfer records to the records center, as necessary, to pay for the direct and indirect costs of storing such records. The state archivist shall transmit all fees collected to the state treasurer, who shall credit the same to the state archives and records cash fund, created in subsection (10) of this section.

(2) (Deleted by amendment, L. 2016.)

(3) The state archivist is responsible for the proper administration of records under this part 1. The state archivist shall determine and direct the administrative and technical procedures concerning state archives and records. The state archivist shall periodically study the problems of preservation and disposition of records, including digital records, and based on such study shall formulate and put into effect a program for records conservation by the state of Colorado or political subdivisions thereof.

(4) To effectuate the purposes of this part 1, the governor may direct any political subdivision of the state to designate a records administrator to cooperate with and assist and advise the state archivist in the performance of the duties and functions concerning state archives and records and to provide such other assistance and data as will enable the department of personnel to properly carry out its activities and effectuate the purposes of this part 1.

(5) (Deleted by amendment, L. 2016.)

(6) The general public and governmental agencies shall have the right of reasonable access to all records in the custody of the state archivist for purposes of historical reference, research, and information. The state historical society shall have the privilege of museum display of original historical records or facsimiles thereof, subject to the provisions of section 24-80-106. Copies of records having historical, library, or museum interest or value shall be furnished to the state historical society by the state archivist upon request of the society in accordance with the provisions of sections 24-80-103 and 24-80-107.

(7) (Deleted by amendment, L. 2016.)

(8) Repealed.

(9) Publications of the department concerning state archives and records circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.

(10) (a) Except as set forth in paragraph (b) of this subsection (10), the state archivist shall establish any fees as are necessary to pay for the direct and indirect costs of responding to requests for information and research from governmental agencies and the general public. The state archivist shall transmit all fees collected to the state treasurer, who shall credit the same to the state archives and records cash fund, which fund is hereby created. The moneys in the fund are subject to annual appropriation by the general assembly for the direct and indirect costs of responding to requests for information and research from governmental agencies and the general public and for the direct and indirect costs of storing records in the records center. All interest derived from the deposit and investment of moneys in the fund is credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(b) (I) The department of personnel shall not charge any fees for responding to a request for information or research from a member of the general assembly or his or her agent or anyone from a legislative service agency if the request:

(A) Relates to an audio recording of a legislative proceeding or any document provided to the department of personnel by the legislative branch of the state; and

(B) Is made in the performance of the requester's official duties.

(II) As used in this paragraph (b), "legislative service agency" means the office of legislative legal services, legislative council staff, office of the state auditor, or staff of the joint budget committee.

(11) The powers, duties, and functions of the state archivist and the department of personnel concerning state archives and records shall be administered as if transferred by a type 2 transfer to the department of personnel.

(12) The state archivist may promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of this title, as necessary to implement this part 1. Such rules may include, but need not be limited to:

(a) Criteria and guidelines for determining whether a record is subject to the requirements of this part 1;

(b) Administrative and technical procedures for records maintenance and management;

(c) Procedures for the preservation, protection, transfer, and disposal of records; and

(d) Procedures for the general public and governmental agencies to access records.



§ 24-80-102.5. Custody of state property

The department of personnel shall have the charge, care, and custody of the property of the state when no other provision is made; except that, if the department of personnel determines that any property of the state for which no provision is made is not a record, the department is not obligated to have the charge, care, or custody of the property.



§ 24-80-102.7. Records management programs - records liaison officers

(1) (Deleted by amendment, L. 2016.)

(2) Each state agency shall:

(a) Establish and maintain a records management program for the state agency and document the policies and procedures of such program. The state agency shall ensure that such program satisfies the administrative and technical procedures for records maintenance and management established by the state archivist pursuant to section 24-80-102 (12).

(b) Designate a records liaison officer or officers from the state agency's existing personnel to cooperate with and assist and advise the state archivist in the performance of the duties and functions concerning state archives and records and to provide such other assistance and data that will enable the department of personnel to properly carry out its activities and implement the purposes of this part 1. The duties of a records liaison officer shall include the following:

(I) Reviewing the policies and procedures of the state agency's records management program created pursuant to this section to ensure that such program efficiently manages the state agency's records and complies with all state and federal law;

(II) Establishing an inventory of the state agency's records;

(III) Establishing retention and disposition schedules for the state agency's records that are consistent with this part 1 and the administrative and technical procedures established by the state archivist;

(IV) Providing information about the storage of the state agency's records to the state archivist, including the number of records stored, the amount of storage space used, and the cost of such storage; and

(V) Ensuring adequate security, public access, and proper storage of the state agency's records.

(c) Notify the state archivist of the appointment of the records liaison officer or officers. Any subsequent change in the designation of a records liaison officer shall be reported in writing to the state archivist within thirty days.

(3) Repealed.



§ 24-80-103. Determination of value - disposition

(1) (a) Every public officer of a state agency who has records in his or her custody shall consult with the department of personnel and such officers shall determine whether the records in question are of legal, administrative, or historical value.

(b) Every public officer of a political subdivision who has records in his or her custody shall consult periodically with the department of personnel and such officers shall determine whether the records in question are of legal, administrative, or historical value.

(2) Those records unanimously determined to be of no legal, administrative, or historical value shall be disposed of by such method as such officers may specify. A list of all records so disposed of, together with a statement certifying compliance with this part 1, signed by the officers, shall be filed and preserved in the office from which the records were drawn and in the files of the department of personnel. Records in the custody of the state archivist may be disposed of upon a similar determination by the state archivist and the head of the governmental agency from which the records were received, or its legal successor.



§ 24-80-104. Transfer of records to archives

Records deemed by the public officer having custody thereof to be unnecessary for the transaction of the business of his or her office and yet deemed by the state archivist to be of legal, administrative, or historical value shall be transferred to the custody of the department of personnel or a storage vendor approved by the state archivist in accordance with the rules promulgated by the department of personnel pursuant to section 24-80-102 (12), and the state agency's records management program. A list of all records so transferred, together with a statement certifying compliance with this part 1, signed by the public officer, shall be preserved in the files of the office from which the records were drawn and in the files of the department of personnel.



§ 24-80-105. Disposal of records

All records of any governmental agency, upon the termination of the existence and functions of that agency, shall be reviewed by the state archivist and either disposed of or transferred to the custody of the department of personnel, in accordance with the procedure specified in this part 1 and the rules promulgated by the department of personnel pursuant to section 24-80-102 (12). When a governmental agency is terminated or reduced by the transfer of its powers and duties to another governmental agency, its appropriate records shall pass with the powers and duties so transferred.



§ 24-80-106. Protection of records

The department of personnel and every other custodian of records shall carefully protect and preserve them from deterioration, mutilation, loss, or destruction and, whenever advisable, shall cause them to be properly repaired and renovated. All paper, ink, and other materials used in public offices for the purpose of records shall be of durable quality.



§ 24-80-107. Reproduction on film - evidence

(1) Any officer of a governmental agency may cause any records, papers, or documents in his or her custody to be photographed, microphotographed, or reproduced on film. Such photographic film shall comply with the minimum standards of quality approved for permanent photographic records by the department of personnel, and the device used to reproduce such records on such film shall be one which accurately reproduces the original thereof in all details. Such photographs, microphotographs, or photographic film shall be deemed to be original records for all purposes, including introduction in evidence in all courts or administrative agencies. A transcript, exemplification, or certified copy thereof, for all purposes recited in this section, shall be deemed to be a transcript, exemplification, or certified copy of the original.

(2) (a) If a public officer intends to destroy or dispose of original records that are determined to be of legal, administrative, or historical value, the public officer shall:

(I) Ensure that the records are photographed, microphotographed, or reproduced on photographic film;

(II) Properly certify that the photographed, microphotographed, or film reproductions of the records are true copies of the original records;

(III) Ensure that the certified copies of the records are placed in conveniently accessible files; and

(IV) Make provisions for preserving, examining, and using the certified copies of the records.

(b) After the public officer has satisfied the requirements of paragraph (a) of this subsection (2), the public officer may cause the original records from which the photographs, microphotographs, or film reproductions have been made to be destroyed or disposed of according to methods specified in sections 24-80-103 to 24-80-106 and the rules promulgated by the department of personnel pursuant to section 24-80-102 (12).

(c) Copies of records that are certified pursuant to paragraph (a) of this subsection (2) shall have the same force and effect as the original records. Copies of records transferred from the office of their origin to the department of personnel, when certified by the state archivist, shall have the same legal force and effect as if certified by the original custodian of the records.



§ 24-80-108. Access to records

The state archivist shall have the right of reasonable access to all nonconfidential records created by a governmental agency because of the historical and research value of data contained therein, with a view to securing their safety and determining their need for preservation or disposal.



§ 24-80-109. Records may be replevined

On behalf of the state and the department of personnel, the attorney general may replevin any records which were formerly part of the records or files of any public office of the territory or state of Colorado.



§ 24-80-110. Disagreement as to value of records

(1) If the state archivist determines that any records in the custody of a public officer of a state agency, including the executive director of the department of personnel, are of no legal, administrative, or, subject to section 24-80-211 (1)(b), historical value, but the public officer having custody of said records or from whose office records originated fails to agree with such determination or refuses to dispose of said records, the state archivist may request the governor to make his or her determination as to whether said records should be disposed of in the interests of conservation of space, economy, or safety. This subsection (1) shall not apply to records in the custody of a public officer of any county, city, municipality, district, or political subdivision thereof.

(2) If the state archivist determines that any records in the custody of a public officer of a state agency, including the executive director of the department of personnel, are of legal, administrative, or, subject to section 24-80-211 (1)(b), historical value, but the public officer having custody of said records or from whose state agency records originated fails to agree with such determination and wants to proceed with the disposal of such records, the state archivist may request the governor to make his or her determination as to whether said records should be transferred to the state archives. This subsection (2) shall not apply to records in the custody of a public officer of any county, city, municipality, district, or political subdivision thereof.



§ 24-80-113. State archives - available storage space - report

(1) The state archivist shall be responsible for reviewing and assessing the use and amount of space available for records storage in state archives and records every three years.

(2) (a) Repealed.

(b) The report shall include, but shall not be limited to, the following:

(I) An overall assessment of the amount of space available for records storage in the state archives;

(II) The approximate number of records or boxes of records that the state archives received for storage from the executive, judicial, and legislative branches of the state government over the past three years;

(III) The approximate number of records or boxes of records that the state archivist converted from paper to microfilm or digital format over the past three years, the amount of space conserved in the archives through such conversions, the approximate number or percentage of records that the state archivist received for storage over the past three years that were already on microfilm or in digital format, and the amount of space saved due to receiving records in such format;

(IV) The approximate number of records or boxes of records that were transferred to the Colorado historical society or other state designated records collection facilities and the amount of storage space in the state archives that such transfers made available; and

(V) Any other information that the executive director, the director's designee, or the committee deems necessary or relevant.



§ 24-80-115. State archivist - review of best practices - records advisory board

(1) The state archivist may convene a records advisory board, consisting of representatives from governmental agencies that have an interest in the preservation of records. If the state archivist convenes the board, the state archivist shall ensure that technical experts from the following governmental agencies and nonprofit entities have an opportunity to participate in the work of the board:

(a) Executive branch agencies under the governor's purview;

(b) The office of the attorney general;

(c) The office of the secretary of state;

(d) The general assembly;

(e) The judicial branch;

(f) A nonprofit organization that represents counties and a nonprofit organization that represents county clerks;

(g) A nonprofit organization that represents municipalities and a nonprofit organization that represents municipal clerks; and

(h) A nonprofit organization that represents special districts.

(2) Each governmental agency and nonprofit entity that is asked to participate in the records advisory board pursuant to subsection (1) of this section shall designate the appropriate person from the agency or entity to participate in the work of the board.

(3) If the state archivist convenes a records advisory board, the board shall have the following goals:

(a) Identify, research, and prioritize records management, preservation, and access problems;

(b) Assist in the development of records management policies and procedures;

(c) Collect and share accepted preservation and archival best practices;

(d) Assist in the appraisal of records for historical value;

(e) Review records retention schedules; and

(f) Study and develop standards and management programs to address the creation, maintenance, archiving, and access of permanent digital records.






Part 2 - State Historical Society

§ 24-80-201. Society an educational institution

The state historical society, an incorporated organization, is hereby declared to be one of the educational institutions of the state of Colorado. The state historical society exercises its powers, duties, and functions under the department of higher education as if it were transferred to the department by a type 1 transfer under the provisions of the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-80-201.5. State historical society - board - appointment - powers and duties

(1) Effective July 1, 2015, the board of directors of the state historical society, referred to in this part 2 as the "board" or "board of directors", consists of nine members appointed pursuant to subsection (2) of this section.

(2) (a) The governor shall appoint, with the consent of the senate, nine members of the board. If there is a vacancy of a member appointed pursuant to this subsection (2)(a), the governor shall appoint a new member of the board for the remainder of the unexpired term.

(b) Except as otherwise provided in this subsection (2)(b), members of the board serve three-year terms. The members first appointed to the board take office on July 1, 2015. Of the appointments of members to take office on July 1, 2015, the governor shall designate:

(I) Three members of the board to have terms expiring on July 1, 2016;

(II) Three members of the board to have terms expiring on July 1, 2017; and

(III) Three members of the board to have terms expiring on July 1, 2018. Thereafter, the terms of the members of the board are three years.

(c) In appointing the nine members of the board, the governor shall ensure that collectively the members possess the skills in state financial, legal, and regulatory expertise as required to oversee the state historical society and shall consider both geographic and cultural diversity of the nine members. The governor shall appoint no more than five members from the same political party.

(d) Members appointed to the board have the authority to act on behalf of the board prior to obtaining confirmation by the senate.

(3) The board appointed pursuant to this section constitutes the governing authority of the state historical society and shall exercise all of the powers, duties and functions of the board and the historical society, including those set forth in this part 2 or otherwise provided by law.

(4) Policies, procedures, bylaws, resolutions, and agreements approved by the board prior to July 1, 2015, remain in full force and effect unless and until changed by the board taking office July 1, 2015.

(5) Repealed.



§ 24-80-201.7. Directors council - creation - election - duties - repeal

(1) The board may establish a directors council of the state historical society, referred to in this part 2 as the "directors council". If established, the directors council shall provide advice, counsel, and expertise to the board of directors concerning the state historical society's operations and accomplishing its mission and objectives. Members of the directors council are elected by the members of the state historical society pursuant to nomination procedures adopted by the board.

(2) The board shall adopt bylaws for the directors council. The bylaws must include:

(a) The number of members of the directors council;

(b) The terms of office for members of the directors council; and

(c) Procedures when there is a vacancy on the directors council.

(3) (a) This section is repealed if the board does not establish a directors council by June 1, 2020. By June 20, 2020, the president of the historical society shall notify the revisor of statutes in writing if the directors council is not established by e-mailing the notice to revisorofstatutes.ga@state.co.us. This section is repealed on the date of the notice to the revisor of statutes.

(b) This subsection (3) is repealed, effective January 1, 2021.



§ 24-80-202. Trustee for state - exchange duplicates - lending materials

(1) Except as otherwise provided in part 1 of this article, the society shall be the trustee of the state and as such shall faithfully expend and apply all money received from the state to the uses and purposes directed by law, and shall hold its present and future collections and property for the state, and shall not sell, mortgage, transfer, or dispose of in any manner or remove from the Colorado state museum any article thereof, or part of the same, without authority of law.

(2) Nothing in this section shall be construed to prevent the sale, exchange, or other disposition of materials held by the society that are determined by the president and board of directors of the society to be duplicates of other items held by the society, redundant examples of items of similar type held by the society, items that are beyond the scope of the society's mission statement or collections policy, or items that are lacking in usefulness or historical value.

(3) Nothing in this section shall be construed to prevent the loan for reasonable periods of time of materials or exhibits to responsible borrowers under adequate safeguards, or the transfer to other educational institutions of the state of property not deemed applicable to the purposes of the society.

(4) Revenue generated by the sale of such properties shall be held and disbursed pursuant to section 24-80-209.



§ 24-80-202.5. Funding recommendations

The president of the society shall make funding recommendations to the governor and the general assembly for the operation of the state historical society. The general assembly shall make annual appropriations, in such form as the general assembly shall determine appropriate, for the operation of the state historical society.



§ 24-80-203. Publications

(1) Repealed.

(2) Publications of the society circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.



§ 24-80-204. Employees

The board of directors of the society shall appoint its employees and fix their salaries, subject to the provisions and exemptions of section 13 of article XII of the state constitution; but for the purposes of this part 2, all officers, curators, assistant curators, and teachers of the society, so designated by the board of directors, are hereby declared, as a matter of legislative determination, to be officers and teachers in an educational institution and therefore not under the state personnel system.



§ 24-80-205. Disposition of duplicate specimens - loans authorized

(1) Whenever the state historical society possesses natural history books, specimens, and documents which are duplicates of or similar to others possessed by the society or which are considered useless by the board of directors for the history of the state or more useful for exchange, the society is authorized to return such books or the material to the donors, to government departments, or to state institutions, to loan or deposit with its branch societies or exchange for other similar material, or otherwise to dispose of the same as provided by law.

(2) The state historical society is authorized to loan, for reasonable periods of time, materials and exhibits possessed by the society to responsible borrowers under adequate safeguards.



§ 24-80-206. Society to accept gifts

The state historical society is hereby authorized to accept and receive gifts and donations to carry out and promote the objects and purposes of the society.



§ 24-80-207. Purpose of donations

Donations of moneys, securities, or other property may be made to and for the sole use of any one or more of the departments or bureaus of the society, and donations so made shall be kept in a separate fund for the use of such department.



§ 24-80-208. Donations providing conditions on use

Donations made with the provision that the interest or income only therefrom shall be used by the society, if accepted, shall be received by the society, and the intent of the donor with reference to the same shall be observed and carried out, and the principal of said gift, if money, and such other funds as are available shall be invested by the state treasurer as state custodian of those funds, and the interest or income therefrom shall be available for the society for the purposes given.



§ 24-80-209. Title to property - disbursement of revenues - enterprise services cash fund - community museums cash fund - definition

(1) The title to all property acquired by the society by gift, purchase, or otherwise shall absolutely vest in and belong to the state of Colorado when accepted or received by the society.

(2) All noncustodial revenues received by the society other than limited gaming revenues deposited in the state historical fund pursuant to section 12-47.1-1201, and revenues deposited in the community museums cash fund pursuant to subsection (3) of this section, whether from commissions, sale of goods and services, admissions, membership and user charges, service fees, operation or rental of concessions or facilities, or from any other state source shall be deposited in the enterprise services cash fund, which fund is hereby created in the state treasury. Moneys in the fund are subject to annual appropriation by the general assembly for the direct and indirect costs of carrying out the activities of the society. The state treasurer shall credit all interest derived from the deposit and investment of moneys in the fund to the fund. Any moneys not appropriated remain in the fund and shall not be transferred or revert to the general fund or any other fund at the end of any fiscal year. Moneys in the enterprise services cash fund and any other historical society custodial accounts shall be held by the state treasurer as custodian separate and apart from other funds and may be withdrawn from the treasurer's custody for the purposes and under the control of the society, only upon the issuance of vouchers signed by the president or vice-president and treasurer or secretary of the society and upon warrants drawn against such funds by the controller.

(3) All noncustodial revenues received by the society that were earned by a community museum, whether from commissions, sale of goods and services, admissions, membership and user charges, service fees, operation or rental of concessions or facilities, or from any other state source shall be deposited in the community museums cash fund, which fund is hereby created in the state treasury. Moneys in the fund are subject to annual appropriation by the general assembly for the direct and indirect costs of carrying out the activities of the community museums. The state treasurer shall credit all interest derived from the deposit and investment of moneys in the fund to the fund. Any moneys not appropriated remain in the fund and shall not be transferred or revert to the general fund or any other fund at the end of any fiscal year. Moneys in the community museums cash fund shall be held by the state treasurer as custodian separate and apart from other funds and may be withdrawn from the treasurer's custody for the purposes and under the control of the society, only upon the issuance of vouchers signed by the president or vice-president and treasurer or secretary of the society and upon warrants drawn against such funds by the controller. For purposes of this section, "community museum" means any real property other than the state museum located at 1200 Broadway in Denver that is owned and operated by the historical society and that is open for public admission or events.



§ 24-80-210. Collections classed and catalogued

Collections of a scientific or historical nature shall be properly classed and catalogued and shall be at all reasonable hours open for public inspection and examination but under such rules and regulations as shall be prescribed or adopted by said society.



§ 24-80-211. Society and division

(1) The state historical society shall continue as an educational institution of the state, considered as a division of the department of higher education for the purpose of determining the order of its appropriation; except that:

(a) (Deleted by amendment, L. 96, p. 1531, § 93, effective June 1, 1996.)

(b) The executive director of the department of personnel shall consult with the state historical society with respect to the proposed destruction under part 1 of this article of any documentary, library, or museum materials, whether or not defined in section 24-80-101 as records, and shall not consent to the destruction of any such materials determined by the state historical society to be of historical value; and

(c) The installation of any museum display or exhibition of historical materials in the department of personnel shall be with the guidance and counsel of the state historical society.



§ 24-80-212. Transfer of mineral exhibits and documents

On July 1, 1959, there shall be transferred from the bureau of mines of the state of Colorado to the state historical society that certain mineral exhibit presently maintained by the bureau of mines in the Colorado state museum building, together with all mineral and other collections, specimens, exhibits, displays, records, documents, cases, and other materials pertaining to said exhibits and all collections and exhibits subordinate thereto. The said exhibit shall be and remain from the date of such transfer part of the general collections of the state historical society as described in this part 2, subject to the obligations and powers of the state historical society as set forth in this part 2. That portion of the Colorado state museum building now occupied by the said exhibit shall be transferred on July 1, 1959, to the occupancy and control of the state historical society.



§ 24-80-213. Assistance from educational institutions

At the request of the state historical society, officials of the bureau of mines of the state of Colorado, the Colorado school of mines, the university of Colorado, and other state educational institutions shall consult with the state historical society and shall assist and advise the society concerning the technical aspects, maintenance, display, and utilization of any part or all of the mineral exhibit described in section 24-80-212.



§ 24-80-214. State museum cash fund

There is hereby created in the state treasury the state museum cash fund, referred to in this section as the "cash fund". The cash fund shall consist of all moneys transferred to the cash fund from the state historical fund pursuant to section 12-47.1-1201 (5), C.R.S.; moneys transferred from the justice center cash fund pursuant to section 13-32-101 (7)(b)(II), C.R.S., as said subparagraph existed prior to its repeal in 2015; and any other moneys appropriated to the cash fund by the general assembly. Moneys in the cash fund shall be subject to annual appropriation by the general assembly to the state historical society to pay for the planning, design, acquisition, and construction of and relocation to a new state museum, exhibits for the museum, and for exhibit planning, development, and build-out at other facilities owned and operated by the historical society. Three million dollars and compounding interest earned on this amount beginning July 1, 2015, shall be retained in the cash fund as a controlled maintenance reserve for the new state museum and will be available for appropriation for controlled maintenance at the museum beginning in the fiscal year that begins July 1, 2027. Appropriations from the cash fund shall remain available to the state historical society for a period of four years. Any moneys in the cash fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the cash fund shall be credited to the cash fund. Any unexpended and unencumbered moneys remaining in the cash fund at the end of a fiscal year shall remain in the cash fund and shall not be credited or transferred to the general fund or another fund.






Part 3 - County Historical Societies

§ 24-80-301. County units

Each county is authorized, through its board of county commissioners, to create and maintain a county unit, tributary to the state historical society, and having in view the same objectives as the state society.



§ 24-80-302. Office in county courthouse

Whenever there is organized in any one of the several counties a patriotic society to promote these objectives and composed of members of character and standing, whether called an early settlers' society or by some other name, it is the duty of the executive officers of said county to permit the use of a room in the courthouse for its meetings and otherwise; but such use shall not interfere with the usual legitimate purpose of such room.



§ 24-80-303. County to pay expenses

The executive officials of the county shall provide suitable room and furniture for the safekeeping and exhibition of the collections of the county unit or society as in their judgment may seem proper and shall pay the cost of same from the general fund from any moneys not otherwise appropriated.



§ 24-80-304. Title to property

While the collection and supervision of the county library, museum, and curio collection, here authorized, shall be entrusted to a patriotic society, united for the purpose, the title to all property thus accumulated shall be in the executive officers of the county where located and their successors in office.



§ 24-80-305. Custodian - finance board - indebtedness

The secretary of the patriotic society in charge shall be the custodian of all property of the county unit or society. The secretary of the county unit and the chairman of the board of county commissioners shall be a board to control the finances and to make needed purchases. The patriotic society in charge shall incur no debt.



§ 24-80-306. Collection of material - expense

To bind and preserve copies of newspapers published in the county where located; to preserve manuscripts and photographs of local interest; to procure copies of all books pertaining to the Rocky Mountain country; and especially to preserve to the fullest extent possible the history of our soldiers in the recent world war shall be prime objectives of each county society. Payment for the same shall be made by the board of county commissioners from the general fund of the county at its discretion.



§ 24-80-307. Duty of secretary-custodian - report

It is the duty of the secretary-custodian of every county unit taking advantage of this part 3 to report from time to time to the state historical society of Colorado on matters which relate to the historical development of that county or of the state and also to make annually a report to the state historical society containing such information and submitted at such a time as the state historical society shall require.






Part 4 - Historical, Prehistorical, and Archaeological Resources

§ 24-80-401. Title to historical, prehistorical, and archaeological resources

(1) The state of Colorado reserves to itself title to all historical, prehistorical, and archaeological resources in all lands, rivers, lakes, reservoirs, and other areas owned by the state or any county, city and county, city, town, district, or other political subdivision of the state. Historical, prehistorical, and archaeological resources shall include all deposits, structures, or objects which provide information pertaining to the historical or prehistorical culture of people within the boundaries of the state of Colorado, as well as fossils and other remains of animals, plants, insects, and other objects of natural history within such boundaries.

(2) As used in this part 4, "historical, prehistorical, and archaeological resources" includes, in addition to the specific site or deposit, rights-of-way access on state-owned land from a maintained public road for the exploration, protection, preservation, interpretation, and enhancement of the site or deposit proper.



§ 24-80-402. Administration of part 4

In addition to any other powers and duties conferred by law, the state historical society of Colorado, referred to in this part 4 as the "society", shall administer the provisions of this part 4, and the duties and powers of the state archaeologist described in this part 4 shall be exercised under the direction of its board of directors.



§ 24-80-403. Office of state archaeologist - purpose

There is hereby established the office of state archaeologist, which shall be a section within the society in the department of higher education. The purpose of the office of state archaeologist shall be to coordinate, encourage, and preserve by the use of appropriate means the full understanding of this state's archaeological resources as the same pertain to man's cultural heritage, the study and understanding of which within the state of Colorado will result in an ultimate benefit to the citizens of this state.



§ 24-80-404. State archaeologist - appointment - qualifications

The board of directors of the society is hereby authorized to and shall appoint a state archaeologist pursuant to the provisions of section 13 of article XII of the state constitution. The state archaeologist shall be the head of the office of state archaeologist. He shall be a graduate of a recognized college or university with a post-graduate degree in archaeology or anthropology and shall have had sufficient practical experience and knowledge in archaeology to qualify for the purposes of this part 4. The activities of the state archaeologist shall be closely coordinated with the other activities of the society.



§ 24-80-405. Objectives and duties of the state archaeologist

(1) The state archaeologist shall function to provide assistance to and cooperate with the general public, industries, and agencies of local, state, and federal government, including institutions of higher education, in pursuit of the following objectives:

(a) To assist, consult with, and advise state and local governmental agencies and private persons on archaeological problems;

(b) To promote development of archaeological resources for educational purposes;

(c) To conduct studies to develop archaeological information;

(d) To inventory and analyze this state's archaeological resources as to location, quantity, and their cultural significance;

(e) To collect and preserve archaeological resources;

(f) To advise the state and to act as liaison agency in transactions dealing with archaeological resources between state agencies and other states and between state agencies and the federal government on common problems and studies;

(g) To issue permits to qualified applicants for the conduct of archaeological studies;

(h) To arrange for the care, use, and storage of any archaeological resources collected;

(i) To prepare, publish, and distribute reports, maps, and bulletins when necessary to achieve the purposes of this part 4;

(j) To accept and, through the department of personnel, to use, disburse, and administer all federal funds or other property, services, and moneys allotted to the office of state archaeologist for the purposes of this part 4 and to prescribe, by regulation not inconsistent with the laws of this state, the conditions under which such funds, property, services, or moneys shall be accepted and administered. On behalf of the state, the society is empowered to make such agreements with the approval of the attorney general, not inconsistent with the laws of this state, as may be required as a condition precedent to receiving such funds or other assistance.

(k) To implement a program of salvage archaeology, which shall include surveys and either the salvage or the preservation of sites or antiquities imperiled by construction or other earth-movement projects;

(l) To establish and coordinate a procedure by which an historical, prehistorical, or archaeological resource belonging to the state of Colorado may be removed from Colorado on a loan basis, subject to its return pursuant to section 24-80-406.

(2) The duties of the state archaeologist are to fulfill the objectives of this part 4 and, together with other employees of the society, to work for the maximum beneficial conservation of the archaeological resources of the state of Colorado and the acquisition and dissemination of knowledge pertaining to archaeology.



§ 24-80-406. Permits

(1) (a) The society shall issue or deny permits for the investigation, excavation, gathering, or removal from the natural state of any historical, prehistorical, and archaeological resources within the state and determine whether or not the applicants for such permits are duly qualified to conduct investigations in the field for which the permit is requested.

(b) The issuance, denial, or revocation of permits shall be made in conformity with article 4 of this title.

(2) Permits shall carry the following stipulations, in addition to such others as the society may require:

(a) The investigations, excavations, gatherings, and removals shall be undertaken only for the benefit of reputable museums, universities, colleges, or other recognized scientific or educational institutions, with a view to increasing the knowledge of such resources; and such activities shall be conducted for permanent preservation, either on the site or in museums, open to the public and available to qualified students.

(b) All permit holders shall provide the state archaeologist, within one year after the start of the investigation, excavation, gathering, or removal, with a preliminary report of progress. If such activity continues for more than one year, an annual progress report shall be made. The permit holder shall furnish a final report of the activity undertaken within three years after termination of the field work.

(c) An inventory of all materials recovered during the course of the investigation, excavation, gathering, or removal shall be supplied to the state archaeologist.

(d) Upon receipt of the final report of the activity undertaken by a permit holder, the state archaeologist may require that a representative collection of the materials recovered be delivered to the state of Colorado and shall determine a repository for the same.

(e) Any permit issued by the society may be revoked by the society, pursuant to article 4 of this title, at any time if there is evidence that the activity authorized by the permit is being unlawfully or improperly conducted or if the permit holder does not honor the conditions of the permit. When a permit is revoked, all recovered materials, catalogues, maps, field notes, and other records necessary to identify the same shall be surrendered immediately to the society.



§ 24-80-407. Agreements

The society may enter into agreements with the department of transportation, the federal bureau of public roads, or other agencies, private corporations, or individuals controlling highway and other construction activities which might, in any way, involve historical, prehistorical, and archaeological resources of the state of Colorado.



§ 24-80-408. Properties not owned by the state

Upon the request of any municipality, county, or governmental agency, the society shall, and, upon the request of any corporation or private individual whose property is affected, the society may, undertake the powers provided for in sections 24-80-405 to 24-80-407 with respect to historical, prehistorical, or archaeological resources on private or public lands, owned by the entity so requesting, within the boundaries of Colorado. The state archaeologist may adopt rules and regulations governing the extent of responsibility he will assume and the conditions pertaining thereto.



§ 24-80-409. Penalty - injunction - temporary restraining order

(1) Any person who knowingly appropriates, excavates, injures, or destroys any historical, prehistorical, or archaeological resource on land owned by the state or any county, city and county, city, town, district, or other political subdivision of the state without a valid permit is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than thirty days, or by both such fine and imprisonment. All articles and materials illegally taken and all moneys and materials derived from the sale or trade of the same shall be forfeited to the society.

(2) When the society has cause to believe that a person has engaged in or is engaging in any unlawful conduct as defined in subsection (1) of this section, it may apply for and obtain, in an action in any district court of this state, a temporary restraining order or injunction, or both, pursuant to the Colorado rules of civil procedure prohibiting such person from continuing such practices, or engaging therein, or doing any act in furtherance thereof.



§ 24-80-410. State monuments

The governor of the state of Colorado is hereby authorized, upon recommendation of the society and approval of both the state agency having jurisdiction over the same and the county or municipality within which the same are located, to declare by public proclamation that any particular historic and prehistoric or archaeological structures, deposits, sites, and other objects of scientific or historic interest that are situated upon lands owned by the state of Colorado shall be state monuments, and he may designate as a part thereof such state-owned parcels of land as he may deem necessary for the proper access, care, and management of the objects so designated.



§ 24-80-411. Applicability of this part 4 to human remains

The treatment of human remains is governed by both this part 4 and part 13 of this article. In case of any conflict between said parts, part 13 shall control.






Part 5 - Historical Monuments

§ 24-80-501. Monuments enumerated - control

Bent's Old Fort on the Arkansas River, Chief Ouray Memorial near Montrose, Pike's Stockade on the Conejos River, Fort Garland in the San Luis Valley, Healy House and Dexter Cabin in Leadville, and such other historical sites and structures as may from time to time be acquired by the state historical society on behalf of the state of Colorado are hereby declared state historical monuments. The state historical society shall have exclusive management and control over such historical monuments and shall reconstruct, restore, repair, construct, install, and furnish, in its discretion and to the extent of moneys available to it, such buildings, museums, or other structures and such exhibits, displays, and other items on or in such historical monuments as it deems advisable.



§ 24-80-502. Survey - report - acquisition

The state historical society is hereby authorized to survey and study all sites and structures in Colorado deemed by it of historical interest or importance or suitable for local historical museums and to draft for submission to the general assembly and the governor and to revise from time to time a list and description of such sites and structures, together with its recommendations for their preservation, restoration, and construction, and a long-range program for the development of historical monuments in Colorado. The state historical society is further authorized, in its discretion and from time to time, to acquire on behalf of the state of Colorado by gift or devise or by purchase, to the extent moneys are available to it, such sites and structures in Colorado as it deems advisable for historical monuments.






Part 6 - Colorado River

§ 24-80-601. Name changed from Grand

The name of the Grand river in Colorado is hereby changed to the Colorado river, by which name said river, after March 24, 1921, shall be known from its source to where it crosses the western boundary of the state of Colorado.



§ 24-80-602. Effect

The change of the name of said river shall in no way affect the rights of this state or of any county, municipality, corporation, association, or person; and all laws, records, surveys, maps, and other public or private documents of every kind and nature in which the said river is mentioned or referred to under or by the name of the Grand river, after March 24, 1921, shall refer to the same river and with the same purport and effect, under and by the name of the Colorado river.






Part 7 - Mount Mestas

§ 24-80-701. Name changed from Veta peak

From and after March 23, 1949, Veta peak, situated in the Sangre de Cristo range in Huerfano county, now known as Baldy peak, shall be known as Mount Mestas.






Part 8 - Santa Fe Trail

§ 24-80-801. Penalty for damaging monuments

Any person who destroys, defaces, removes, or injures the monuments or marks erected to mark the Santa Fe Trail in the state of Colorado is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of one hundred dollars, or by imprisonment in the county jail for not less than thirty nor more than ninety days, or by both such fine and imprisonment.



§ 24-80-802. Historic trail - marking

The general assembly hereby recognizes and commends the designation by the congress of the United States of the Santa Fe trail as a national historic trail and declares that portion of the Santa Fe trail occurring in the state of Colorado to be a valuable and noteworthy historic resource that should be identified for the traveling public where it travels on or crosses the highways of the state of Colorado. Therefore, the executive director of the department of transportation is directed to mark with suitable signs significant route segments and sites recognized as associated with the primary route of the historic Santa Fe trail in Colorado, as generally depicted on a map entitled "The Santa Fe Trail" contained in the final report of the secretary of the interior of the United States dated July 1976, where the trail travels on and crosses the highways of this state. The cost of implementing the purposes of this section shall be derived from any gifts, donations, or in-kind contributions to the department of transportation for this purpose.






Part 9 - State Emblems and Symbols

§ 24-80-901. Size and description of seal

The seal of the state shall be such size as specified by the secretary of state by rule adopted in accordance with article 4 of this title, with the following device inscribed thereon: An heraldic shield bearing in chief, or upon the upper portion of the same, upon a red ground three snow-capped mountains; above surrounding clouds; upon the lower part thereof upon a golden ground a miner's badge, as prescribed by the rules of heraldry; as a crest above the shield, the eye of God, being golden rays proceeding from the lines of a triangle; below the crest and above the shield, as a scroll, the Roman fasces bearing upon a band of red, white, and blue the words, "Union and Constitution"; below the whole the motto, "Nil Sine Numine"; the whole to be surrounded by the words, "State of Colorado", and the figures "1876".



§ 24-80-902. Punishment for illegal use

Any person who illegally uses or affixes the seal of this state to any written or printed document whatever, or fraudulently forges, defaces, corrupts, or counterfeits the same, or affixes said forged, defaced, corrupted, or counterfeited seal to any commission, deed, warrant, pardon, certificate, or other written or printed instrument, or has in his or her possession or custody any such seal, knowing it to be falsely made and counterfeited, and willfully conceals the same, commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 24-80-903. Secretary of state alone can affix - custodian

The secretary of state is alone authorized to use or affix the seal of this state to any document whatever, and he only in pursuance of law. The secretary is made the custodian of the seal of the state and responsible for its safekeeping.



§ 24-80-904. State flag

A state flag is hereby adopted to be used on all occasions when the state is officially and publicly represented, with the privilege of use by all citizens upon such occasions as they may deem fitting and appropriate. The flag shall consist of three alternate stripes to be of equal width and at right angles to the staff, the two outer stripes to be blue of the same color as in the blue field of the national flag and the middle stripe to be white, the proportion of the flag being a width of two-thirds of its length. At a distance from the staff end of the flag of one-fifth of the total length of the flag there shall be a circular red C, of the same color as the red in the national flag of the United States. The diameter of the letter shall be two-thirds of the width of the flag. The inner line of the opening of the letter C shall be three-fourths of the width of its body or bar, and the outer line of the opening shall be double the length of the inner line thereof. Completely filling the open space inside the letter C shall be a golden disk; attached to the flag shall be a cord of gold and silver intertwined, with tassels one of gold and one of silver. All penalties provided by the laws of this state for the misuse of the national flag shall be applicable to the said state flag.



§ 24-80-905. Columbine

The white and lavender columbine is hereby made and declared to be the state flower of the state of Colorado.



§ 24-80-906. Duty to protect

It is hereby declared to be the duty of all citizens of this state to protect the white and lavender Columbine Aquilegia, Caerulea, the state flower, from needless destruction or waste.



§ 24-80-907. Limitation on picking state flower

It is unlawful for any person to tear the state flower up by the roots when grown or growing upon any state, school, or other public lands or in any public highway or other public place or to pick or gather upon any such public lands or in any such public highway or place more than twenty-five stems, buds, or blossoms of such flower in any one day; and it is also unlawful for any person to pick or gather such flower upon private lands without the consent of the owner thereof first had or obtained.



§ 24-80-908. Violation a misdemeanor - penalty

Any person who violates any provision of section 24-80-907 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five nor more than fifty dollars.



§ 24-80-909. State song

That certain song entitled "Where the Columbines Grow", the words of which were written by A. J. Fynn and the music of which was composed by A. J. Fynn, is hereby adopted as the official state song of Colorado to be used on all appropriate occasions.



§ 24-80-909.5. State folk dance

Square dancing, the American folk dance which traces its ancestry to the English country dance and the French ballroom dance, and which is called, cued, or prompted to the dancers and includes squares, rounds, clogging, contra, line, the Virginia reel, and heritage dances, is hereby made and declared to be the state folk dance of the state of Colorado.



§ 24-80-910. Lark bunting

The lark bunting, scientifically known as calamospiza melancorys stejneger, is hereby made and declared to be the state bird of the state of Colorado.



§ 24-80-910.5. State pets

Dogs (canis lupus familiaris) and cats (felis catus) that are adopted from Colorado animal shelters and rescues are hereby made and declared to be the state pets of the state of Colorado.



§ 24-80-911. State animal

The rocky mountain bighorn sheep (ovis canadensis) is hereby made and declared to be the state animal of the state of Colorado, and no person may pursue, take, hunt, wound, or kill any rocky mountain bighorn sheep, except as provided in title 33, C.R.S.



§ 24-80-911.3. State reptile

The western painted turtle (chrysemys picta bellii) is hereby made and declared to be the state reptile of the state of Colorado.



§ 24-80-911.4. State amphibian

The western tiger salamander (ambystoma mavortium) is hereby made and declared to be the state amphibian of the state of Colorado.



§ 24-80-911.5. State fish

The greenback cutthroat trout (oncorhynchus clarki stomias) is hereby made and declared to be the state fish of the state of Colorado.



§ 24-80-912. State gemstone

The aquamarine is hereby made and declared to be the state gemstone of the state of Colorado.



§ 24-80-912.5. State mineral

Rhodochrosite is hereby made and declared to be the state mineral of the state of Colorado.



§ 24-80-912.7. State rock

Yule marble is hereby made and declared to be the state rock of the state of Colorado.



§ 24-80-913. State insect

The Colorado hairstreak (hypaurotis crysalus), a butterfly, is hereby made and declared to be the state insect of the state of Colorado.



§ 24-80-914. State museum

The wings over the rockies air and space museum is hereby made and declared to be the official state air and space museum of the state of Colorado.



§ 24-80-915. State cactus

The claret cup cactus (echinocereus triglochidiatus) is hereby made and declared to be the state cactus of the state of Colorado.






Part 10 - Dr. Florence Rena Sabin Memorial Commission

§ 24-80-1001. Legislative declaration

Dr. Florence Rena Sabin, deceased, is hereby declared to be the person designated by the state of Colorado as the citizen of the state of Colorado illustrious for her historic renown and for her distinguished civic services and deemed worthy of commemoration pursuant to Act of Congress of July, 1864 (U.S. Code, Title 40, Sec. 187), and Congressional House Concurrent Resolution No. 47 passed February 24, 1933 (47 Stat. 1784), and whose statue shall be placed in the national statuary hall in the capitol of the United States.






Part 11 - 1976 Colorado Centennial - Bicentennial Commission



Part 12 - Ghost Towns

§ 24-80-1201. Ghost towns - historical society may designate

(1) To assist in preserving historical monuments of Colorado, the state historical society of Colorado may designate any appropriate area within the state as a ghost town, unless the private or public owner of such property objects.

(2) Upon designation of an area as a ghost town, the state historical society shall erect the necessary number of signs, markers, or plaques at the site of such ghost town to apprise persons of the designation of such area as a ghost town, the name of the ghost town, the historical significance of the ghost town, other pertinent historical data, and the penalty for destruction or vandalism to the ghost town. Each such sign, marker, or plaque shall also bear the inscription: "The historical heritage of the state of Colorado can only be preserved by the citizens themselves."



§ 24-80-1202. Destruction of ghost town - penalty

No person shall destroy, damage, deface, or take anything from an area designated and marked as a ghost town by the state historical society, except by the owner or the designated agent of the owner of such property. Any person violating this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than two thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.






Part 13 - Unmarked Human Graves

§ 24-80-1301. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Commission" means the commission of Indian affairs.

(2) "Disturb" means to move, open, expose, dig up, disinter, excavate, remove, carry away, damage, injure, deface, desecrate, loot, vandalize, mutilate, or destroy.

(3) "Human remains" means any part of the body of a deceased human being in any stage of decomposition.

(4) "Land" means all lands, including submerged lands, located within the state of Colorado which are owned by the state or its political subdivisions, agencies, or instrumentalities or by any private person.

(5) "Person" means an individual, limited liability company, corporation, unincorporated association, partnership, proprietorship, or governmental entity.

(6) "Unmarked human burial" means any interment of human remains for which there exists no grave marker or any other historical documentation providing information as to the identity of the deceased.



§ 24-80-1302. Discovery of human remains

(1) Except as provided in section 24-80-1303 with regard to anthropological investigations, any person who discovers on any land suspected human skeletal remains or who knowingly disturbs such remains shall immediately notify the coroner or medical examiner of the county wherein the remains are located and the sheriff, police chief, or land managing agency official.

(2) The coroner or medical examiner shall conduct an on-site inquiry within forty-eight hours after such notification to attempt to determine whether such skeletal remains are human remains and to determine their forensic value. If it is confirmed that the remains are human remains and of forensic value, the coroner or medical examiner shall take legal custody of the human remains pursuant to section 30-10-606 (1.2), C.R.S. If it is confirmed that the remains are human remains but of no forensic value, the coroner or medical examiner shall notify the state archaeologist of the discovery. The state archaeologist shall recommend security measures for the site.

(3) Prior to further disturbance, the state archaeologist shall cause the human remains to be examined by a qualified archaeologist to determine whether the remains are more than one hundred years old and to evaluate the integrity of their archaeological context. Complete documentation of the archaeological context of the human remains shall be accomplished in a timely manner.

(4) (a) If the on-site inquiry discloses that the human remains are Native American, the state archaeologist shall notify the commission.

(b) The remains shall be disinterred unless the landowner, the state archaeologist, and the chairman of the commission or his designee unanimously agree to leave the remains in situ.

(c) Disinterment shall be conducted carefully, respectfully, and in accordance with proper archaeological methods and by an archaeologist who holds a permit issued under sections 24-80-405 and 24-80-406. In the event the remains are left in situ, they shall be covered over.

(d) Without the landowner's express consent for an extension of time, disinterment shall be accomplished no later than ten consecutive days after the state archaeologist has received notification from the coroner or medical examiner pursuant to subsection (2) of this section.

(e) The archaeologist who conducts the disinterment will assume temporary custody of the human remains, for a period not to exceed one year from the date of disinterment, for the purpose of study and analysis. In the event that a period in excess of one year is required to complete such study and analysis, the commission shall hold a hearing and may, based upon its findings, grant an extension. During the period that the human remains are in the temporary custody of the archaeologist who conducted the disinterment, an archaeological analysis and report shall be prepared. At the same time, a physical anthropological study shall be conducted to include, but not be limited to, osteometric measurement, pathological analysis, and age, sex, and cause of death determinations. The cost of the disinterment, archaeological analysis, and physical anthropological study shall be borne by the state archaeologist except when the human remains are recovered from private lands. In the latter case, if no party can be identified who will bear the cost of such scientific study, the state archaeologist shall bear such costs.

(f) Upon completion of the studies pursuant to paragraph (e) of this subsection (4), the state archaeologist shall consult with the commission regarding reinterment.

(5) Those remains which are verifiably nonnative American and are otherwise unclaimed will be delivered to the county coroner or medical examiner for further conveyance to the Colorado state anatomical board.



§ 24-80-1303. Discovery of human remains during an anthropological investigation

(1) Prior to the commencement of an anthropological investigation in which it is probable that skeletal remains will be discovered, the anthropologists conducting such an investigation shall apply to the state archaeologist for an excavation permit issued under the authority of section 24-80-405 (1)(g). Upon receipt of said permit by a qualified applicant, he shall notify the coroner and sheriff of the county in which the investigation shall be conducted.

(2) When skeletal remains are discovered during such an investigation, the anthropologists shall determine whether such skeletal remains are human remains, and, if such remains are determined to be human remains, the anthropologists shall determine, whenever possible, the age and cultural affiliation of the individual. Based on such determinations, the anthropologists shall proceed as follows:

(a) If it is determined that the human remains are of an individual who has been dead less than one hundred years, the anthropologists shall notify the coroner of the discovery and shall offer an opinion as to the forensic significance of the human remains. The coroner shall respond to such notification within twenty-four hours, during which time all activity which could disturb such human remains shall cease. If, on the basis of the anthropologists' opinion or on an independent on-site inquiry, the coroner determines that the human remains are of no forensic significance, the anthropologists shall notify either the state archaeologist, if the human remains are those of a Native American, or the Colorado state anatomical board, if the human remains are those of a human being who was not a Native American.

(b) If it is determined that the skeletal remains are human remains but of an individual who has been dead for more than one hundred years, notwithstanding the provisions of section 30-10-606 (1.2), C.R.S., the anthropologists need not notify the coroner but shall notify either the state archaeologist, if the human remains are those of a Native American, or the Colorado state anatomical board, if the remains are of a non-Native American.

(3) Upon notification by the anthropologists of the discovery of the human remains of a Native American, the state archaeologist shall notify the commission and shall thereafter proceed in accordance with the provisions of section 24-80-1302 (4).



§ 24-80-1304. Rule-making authority - state archaeologist

(1) In accordance with the provisions of the "State Administrative Procedure Act", article 4 of this title, the state archaeologist may adopt rules and regulations implementing the administrative procedures of this part 13. When adopting such rules and regulations, the state archaeologist shall consider the following:

(a) The rights and interests of landowners;

(b) The sensitivity of human beings for treating human remains with respect and dignity;

(c) The value of history and archaeology as a guide to human activity; and

(d) Applicable laws, standards, and guidelines for the conduct of archaeology and codes of ethics for participation in archaeology.



§ 24-80-1305. Violation and penalty

(1) Any person who knowingly disturbs an unmarked human burial in violation of this part 13 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) Any person who has knowledge that an unmarked human burial is being unlawfully disturbed and fails to notify the local law enforcement agency with jurisdiction in the area where the unmarked human burial is located commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.






Part 14 - Colorado Veterans' Monument Preservation Trust Fund

§ 24-80-1401. Colorado veterans' monument preservation trust fund - preservation trust committee

(1) There is hereby created in the state treasury the Colorado veterans' monument preservation trust fund, referred to in this section as the "trust fund", the principal of which shall consist of funds made available from private donations received by the department of personnel and any funds appropriated thereto by the general assembly. All moneys deposited in the trust fund and all interest earned in the trust fund shall remain in the trust for the purposes as set forth in this part 14, and no portion thereof shall be expended or appropriated for any other purpose.

(2) There is hereby created a preservation trust committee for the purpose of overseeing and making allocations out of the trust fund. The preservation trust committee shall be comprised of four members. One member shall be a representative or designee of the Colorado board of veterans affairs, created in section 28-5-702, C.R.S., one member shall be a member or designee of the state capitol building advisory committee, created in section 24-82-108, one member shall be a veteran appointed jointly by the speaker of the house of representatives and the president of the senate, and one member shall be a representative of the division of central services in the department of personnel, created in part 1 of article 30 of this title, that oversees real estate services, who shall be an ex-officio nonvoting member.

(3) (a) The initial term for the member representing the Colorado board of veterans affairs and for the member representing the state capitol building advisory committee shall be three years. Thereafter, those members' terms shall be two-year terms. Except as provided in paragraph (b) of this subsection (3), the member appointed by the speaker of the house of representatives and the president of the senate shall serve a two-year term. Any vacancy on the committee shall be filled in the same manner provided for original appointments for the remainder of an unexpired term.

(b) The term of the member appointed by the speaker of the house of representatives and the president of the senate and who is serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker and the president shall jointly appoint or reappoint one member in the same manner as provided in paragraph (a) of this subsection (3). Thereafter, the term of the member appointed or reappointed by the speaker and the president shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker and the president shall be made as soon as practicable after such convening date. Members appointed or reappointed by the speaker and the president shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(4) The preservation trust committee shall have discretion in determining the amount of funds to allocate from the trust fund to meet the purposes of this part 14; except that only the interest derived from the principal in the trust fund may be expended by the preservation trust committee. All gifts, grants, and donations received by the department of personnel pursuant to subsection (5) of this section shall be credited to the trust fund and retained as principal in the trust fund. All interest earned on the investment of moneys in the fund shall be continuously appropriated to the department of personnel for allocation to the preservation trust committee. The preservation trust committee shall determine annually how much of the interest generated from the principal in the trust fund will be spent and shall determine and approve what types of maintenance and repair work will be performed for the purposes of maintaining, enhancing, and repairing the Colorado veterans' monument and any fallen heroes memorials in Lincoln park in Denver, Colorado, and for maintaining Lincoln park. The principal of the trust fund and any unappropriated interest earned on the principal of the trust fund at the close of any fiscal year shall remain in the trust fund and shall not be transferred to or revert to the general fund.

(5) The department of personnel is authorized to receive gifts, grants, and donations from private or public sources for the trust fund. Such gifts, grants, and donations, together with any other moneys appropriated or transferred by the general assembly, shall be transmitted to the state treasurer who shall credit the same to the trust fund. Moneys in the trust fund shall be used for maintaining and enhancing the Colorado veterans' monument and Lincoln park, but shall not be used to supplant existing appropriations for maintenance of the monument or Lincoln park. For purposes of section 20 of article X of the state constitution, any donations received for the trust fund shall not be included in state fiscal year spending.









Article 80.1 - Register of Historic Places

§ 24-80.1-101. Legislative declaration

The general assembly hereby declares that sites and structures possessing historical significance are cultural resources of this state; that the preservation of such resources is in the interest of the citizens of the state; and that the planning and activities of state agencies should include the preservation of such resources. It is the intent of the general assembly to provide that such resources be preserved to the extent possible for the education and enjoyment of the residents of this state, present and future.



§ 24-80.1-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Action" means any state activity, program, project, or undertaking or the approval, sanction, assistance, or support of any activity, policy, program, project, or undertaking, including but not limited to:

(a) Recommendations or reports relating to legislation, including requests for appropriations;

(b) New and continuing activities, programs, projects, or undertakings directly engaged in by agencies or supported in whole or in part through state contracts, grants, subsidies, loans, or other forms of funding assistance or involving a state lease, permit, license, certificate, or other entitlement of use;

(c) The sale or transfer of state properties;

(d) Comprehensive or areawide planning in which provisions may be made for any actions or which may result in a proposed action.

(2) "Agency" means any principal department of this state as provided in section 24-1-110.

(3) "Comment" means any notation, observation, remark, or recommendation made in response to a proposed agency action.

(4) "Decision" means the exercise of agency authority at any stage of an action where alterations might be made in the action to modify its impact upon cultural properties.

(5) "Effect" means any change in the quality of the historical, archaeological, or architectural character that qualified property for entry in the state register.

(6) "Historical significance" means having importance in the history, architecture, archaeology, or culture of this state or any political subdivision thereof or of the United States, as determined by the society.

(7) "Local government" means a municipality or a county.

(8) "National register" means the national register of historic places maintained pursuant to 16 U.S.C. sec. 470a.

(9) "Preservation" means the protection, enhancement, and maintenance of historic properties.

(10) "Properties" means the resources, including buildings, structures, objects, sites, districts, or areas, that are of historical significance.

(11) "Review" means the examination of information related to agency actions in order to assess the effect of such actions on properties listed in the state register.

(12) "Society" means the state historical society.

(13) "State register" means the state register of historic properties.

(14) "Water supply structure" means a head gate, ditch, canal, flume, reservoir, bypass, pipeline, conduit, well, pump, or other facility, structure, or device used to store, divert, transport, or control water, and any appurtenances thereto. "Water supply structure" includes any grouping of such structures.



§ 24-80.1-103. State register - creation

There is hereby created a state register of historic properties in the state historical society which shall be administered by and under the control of the society.



§ 24-80.1-104. Effect of state register - exception - legislative declaration

(1) Except as otherwise provided in subsection (3) of this section, properties included or nominated for inclusion in the state register are protected from any action initiated by a state agency until a final determination concerning the effect of the action on such properties is made pursuant to subsection (2) of this section.

(2) (a) At the earliest stage of planning or consideration of a proposed action or when it is anticipated that properties of historical significance may be adversely affected in the course of an agency action and in all cases prior to an agency decision concerning an action that may have an effect on properties listed in the state register, the agency initiating the action shall identify such properties located within the area of the proposed action, notify the society of the proposed action, request a determination of effect on such properties, and afford the society a period of thirty days in which to review the proposed action. Notification shall include sufficient and relevant information needed to make a determination of effect. Comments made by the society which include specific recommendations to prohibit or alter all or some aspects of the proposed action shall be implemented by the agency subject to paragraphs (b) and (c) of this subsection (2).

(b) If the agency rejects some or all of the comments of the society relative to the proposed action, the agency shall be afforded a period of thirty days during which to negotiate a satisfactory agreement with the society.

(c) If no agreement is reached or if any party to any such agreement is dissatisfied therewith, an appeal may be made to the governor for a final determination. The governor shall make such determination within thirty days after such appeal.

(3) (a) Subsections (1) and (2) of this section do not apply to actions initiated, taken, or authorized by the department of natural resources or the department of public health and environment or any subdivisions of those departments that affect or potentially affect water supply structures.

(b) The general assembly finds that water supply structures in Colorado are critical both to filling the projected shortfall in water supplies for current and future residents of the state and to protecting the state's agricultural lands from a loss of water supplies. The general assembly further finds that water supply structures and the ability to repair, replace, and change water supply structures are keys to the economic future of Colorado. For these reasons, the general assembly hereby determines and declares that it is necessary to exempt state agencies that take action concerning water supply structures from subsections (1) and (2) of this section.



§ 24-80.1-105. Procedure for inclusion in state register

(1) Properties may be nominated to the state register by the owner thereof, a local government, an agency, or the society.

(2) Upon nomination, the society shall determine whether the property is to be included in the state register. Such determination shall be based on information made available to the society, including but not limited to information submitted with the nomination, information obtained through independent research efforts, information obtained through hearings and private conferences, and any other information or data which may come to the attention of the society.

(3) Property included in the national register shall be included in the state register without determination by the society, by reason of such inclusion.



§ 24-80.1-106. Designation as area of state interest

Property nominated to or accepted by the state register may be designated as an area of state interest by a local government in accordance with article 65.1 of this title.



§ 24-80.1-107. Criteria for nomination

(1) Criteria for consideration of property for nomination to or inclusion in the state register shall include, but not be limited to, the following:

(a) The association of such property with events that have made a significant contribution to history;

(b) The connection of such property with persons significant in history;

(c) The apparent distinctive characteristics of a type, period, method of construction, or artisan;

(d) The geographic importance of the property;

(e) The possibility of important discoveries related to prehistory or history.

(2) Written approval of the owner of the land and the property is required for nomination to or inclusion in the state register.



§ 24-80.1-108. Duties of the society

(1) In order to carry out the provisions of this article, the society shall:

(a) Prepare, expand, and maintain a state register of historic properties and establish and promulgate criteria and procedures by which properties shall be determined to be eligible for, nominated to, and listed in the state register, no later than December 31, 1975;

(b) Regularly notify agencies of additions or deletions to the state register;

(c) Prepare, no later than June 30, 1976, a preservation plan which it shall review and revise annually after said date.

(2) The society has the power to prepare and promulgate rules and procedures to implement this article.

(3) The society shall assist the agencies in evaluating state-owned properties and in reviewing activities, programs, projects, undertakings, and all other agency actions for adequacy in addressing the preservation of properties in the state register.



§ 24-80.1-109. Water supply structure - nomination for inclusion in the state register or national register - multiple property documentation form

(1) (a) Before acting upon a nomination of a water supply structure for inclusion in the state register or national register, the society shall:

(I) Submit, to the water clerks for the water divisions in which the water supply structure is located, notice of the proposed nomination, for publication as set forth in section 37-92-302 (3)(a) and (3)(b), C.R.S.; and

(II) Send written notice of the proposed nomination by first-class mail to every person having a property interest in the water supply structure or water rights used through the water supply structure. In order to comply with this paragraph (a), the society may rely upon the real property records of the county assessor for the counties in which the water supply structure is located to determine persons having real property interests and, to determine the identity of persons having water right interests, the society may rely upon the records of the division engineer in the water divisions in which the water supply structure is located, as set forth under part 2 of article 92 of title 37, C.R.S.

(b) (I) The society shall not proceed with a nomination for inclusion in the state register if a person having a real property interest in the water supply structure or an interest in water that is used in the water supply structure files a letter of objection to the proposed nomination with the society within one hundred twenty days after receiving notice under this subsection (1).

(II) For a nomination to include a water supply structure in the national register, the society shall not proceed with the nomination if objection is made in accordance with 36 CFR 60.6.

(2) (a) Prior to taking any action to request approval from the keeper of the national register of a multiple property documentation form in which any or all of the multiple property types or associated property types are water supply structures, the society shall procure the approval of the state engineer appointed pursuant to section 37-80-101, C.R.S.

(b) (I) The society shall provide notice to all persons having a property interest in a water supply structure included in a multiple property documentation form using the procedure set forth for substitute water supply plans in section 37-92-308 (5)(a), C.R.S.; except that the time requirements for any actions by the state engineer under this subsection (2) do not apply. The state engineer shall act solely at his or her discretion to consider and approve or disapprove the multiple property documentation form at a time he or she sees fit.

(II) The society shall enter into a programmatic agreement with the state engineer that requires, at a minimum, that any person having an interest in the water supply structure who objects to inclusion of the owners' water supply structure may have the water supply structure removed from the multiple property documentation form.

(3) Nothing in this section limits communications between the society and the keeper of the national register that are required under 16 U.S.C. sec. 470a (b)(3)(I). The state engineer shall not review any such communications in which water supply structures are only incidentally described.









Allocation for Art

Article 80.5 - Allocation for Art






State Property

Article 82 - State Property

Part 1 - Capitol Buildings - Acquisition Ofproperty

§ 24-82-101. Control of legislative space in the capitol, the legislative services building, and the state office building at 1525 Sherman street - responsibility of department of personnel for supervision of maintenance in capitol buildings group - exception - capitol complex master plan

(1) In accordance with the provisions of section 2-2-321, C.R.S., concerning space for the legislative department, subject to appropriations made by the general assembly and subject to the provisions of section 24-82-108, concerning preservation of the state capitol building, the legislative department, acting through the executive committee of the legislative council:

(a) Shall have control of legislative spaces in the capitol, the legislative services building, and the state office building at 1525 Sherman street, and the grounds adjacent to the capitol within the area bounded on the north by east Colfax avenue, on the west by Lincoln street, on the south by Fourteenth avenue, and on the east by Grant street, as shown on the official maps of the city and county of Denver, the state-owned grounds adjacent to the legislative services building at Fourteenth avenue and Sherman street, and the tunnels connecting the subbasements of the capitol, the legislative services building, and the state office building at 1525 Sherman street, together with all furniture, fixtures, furnishings, and equipment and all exhibits placed in and about said buildings; and

(b) Shall be responsible for the supervision of the provision of maintenance for legislative spaces in the capitol, the legislative services building, and the state office building at 1525 Sherman street, and the grounds and tunnels specified in paragraph (a) of this subsection (1) if the executive committee of the legislative council adopts a resolution assuming such responsibility. The executive committee shall deliver a copy of any resolution it adopts pursuant to this paragraph (b) to the executive director of the department of personnel.

(2) Except as otherwise provided in section 2-2-321, C.R.S., the department of personnel shall have control of executive space in the capitol and the grounds and any other property the state may acquire adjacent to the capitol other than the grounds and tunnels specified in paragraph (a) of subsection (1) of this section, together with all furniture, fixtures, furnishings, and equipment and all exhibits placed in and about such space or property, subject to appropriations made by the general assembly and subject to the provisions of section 24-82-108, concerning preservation of the state capitol building. Except as otherwise provided in paragraph (b) of subsection (1) of this section, the department of personnel shall be responsible for the supervision of the provision of maintenance for the state capitol buildings group, including assignment of all executive space owned and rented in the capitol buildings group, subject to appropriations made by the general assembly and subject to the provisions of section 2-2-321, C.R.S., concerning space for the legislative department, and subject to the provisions of section 24-82-108, concerning preservation of the state capitol building.

(3) (a) The department of personnel shall enter into competitive negotiations for the acquisition of professional services, as specified in part 14 of article 30 of this title, to develop a master plan for the capitol complex.

(b) The master plan is subject to final approval from the office of state planning and budgeting and the capital development committee. The master plan must be completed no later than December 1, 2014, and shall:

(I) Determine space utilization needs for state agencies located in and near the capitol complex;

(II) Prioritize the location of various state agencies based on their service functions;

(III) Consider the symbolic importance of certain capitol complex buildings and grounds;

(IV) Identify opportunities for co-locating state agencies;

(V) Identify the most appropriate use of state-owned and leased space for state agencies;

(VI) Identify opportunities for energy cost savings and improved sustainability within state-owned facilities;

(VII) Assess and improve security for state-owned facilities, especially for those state agencies performing sensitive government functions;

(VIII) Establish guidelines regarding the appropriate use and maintenance of grounds within the capitol complex;

(IX) Assess existing parking capacity and identify the current and future need for capitol complex tenants, including the location of parking facilities;

(X) Establish guidelines for future development within the capitol complex, including a multi-year plan for:

(A) New and renovated capital construction projects;

(B) Controlled maintenance projects; and

(C) Real estate acquisition or disposition transactions as applicable;

(XI) Review the pedestrian circulation around the capitol complex;

(XII) Suggest financing options for future improvements and development;

(XIII) Make recommendations on buying, selling, constructing, financing, or leasing properties in the capitol complex based on factors such as land use and centralization versus decentralization of state functions; and

(XIV) Address any other issues that the office of the state architect deems important in relation to the goals of the master plan.

(c) Notwithstanding any law to the contrary, all real estate-related capital requests by executive branch departments or the legislative branch for the capitol complex shall be evaluated by the office of the state architect, the office of state planning and budgeting, and the capital development committee against the capitol complex master plan developed pursuant to paragraph (a) of this subsection (3).

(d) The capitol complex master plan shall be kept and maintained by the office of the state architect.

(e) (I) The capitol complex master plan may be modified by the office of the state architect on an as-needed basis, subject to approval by the office of state planning and budgeting and the capital development committee.

(II) At a minimum, an updated capitol complex master plan must be completed by the office of the state architect every ten years. Prior to completion of the updated master plan, the office of the state architect shall seek approval from the office of state planning and budgeting and the capital development committee of all amendments to the master plan.

(f) For purposes of this subsection (3), the "capitol complex" includes the following buildings, facilities, and surface parking lots:

(I) 1570 Grant street, Denver;

(II) 1575 Sherman street, Denver;

(III) 1525 Sherman street, Denver, and the surface parking lots located west and north of the building;

(IV) 201 East Colfax avenue, Denver, and the surface parking lot located north of the building;

(V) The state capitol building and grounds, 200 East Colfax avenue, Denver;

(VI) 200 East 14th avenue, Denver;

(VII) 1375 Sherman street, Denver;

(VIII) 1341 Sherman street, Denver;

(IX) 1313 Sherman street, Denver, and the surface parking lot located north of the building;

(X) 1350 Lincoln street, Denver;

(XI) 251 East 12th avenue, Denver;

(XII) 690 Kipling street, Lakewood;

(XIII) 700 Kipling street, Lakewood;

(XIV) Executive residence, 400 East 8th avenue, Denver;

(XV) 1881 Pierce street, Denver;

(XVI) North campus buildings (north, east, and west), 1001 East 62nd avenue, Denver; and

(XVII) Any other buildings, facilities, and surface parking lots belonging to the capitol complex acquired after May 28, 2013.



§ 24-82-102. State authorized to acquire property - disposition

(1) (a) On behalf of the state of Colorado and with the approval of the governor, the executive director of the department of personnel is authorized to acquire fee simple title, or any lesser interest therein, to any real property for present or future use by the state. Title to such property may be acquired by purchase, donation, or lease-purchase agreements or by the exercise of the power of eminent domain through condemnation proceedings in accordance with law from funds appropriated by the general assembly or from funds donated to the state for the purpose. In the event that the executive director plans to acquire any real property by any of the means authorized by this paragraph (a), except for easements or rights-of-way, or to sell or otherwise dispose of such property, the executive director shall first submit a report to the capital development committee which outlines the anticipated use of the real property, the maintenance costs related to the property, the current value of the property, any conditions or limitations which may restrict the use of the property, and, in the event real property is acquired, the potential liability to the state which will result from such acquisition. The capital development committee shall review the reports submitted by the executive director and make recommendations to the executive director concerning the disposition of the real property. The executive director shall not acquire, sell, or otherwise dispose of any real property without considering the recommendations of the capital development committee.

(b) Any lease-purchase agreement that is entered into pursuant to paragraph (a) of this subsection (1) shall comply with the requirements of section 24-82-801.

(c) to (e) (Deleted by amendment, L. 2009, (HB 09-1218), ch. 132, p. 570, § 3, effective July 1, 2009.)

(f) As used in this section, "lease-purchase agreement" means a capital lease as defined in the generally accepted accounting principles issued by the governmental accounting standards board that the controller prescribes for the state as specified in section 24-30-202 (12).

(2) (a) The executive director of the department of personnel, with the approval of the governor, may rent or lease any real property not presently needed for state use and, under any such lease, with specific legislative authorization, may authorize the construction by the lessee on such property of any improvement which may be suitable for state use upon the termination of the lease, which improvement becomes the property of the state upon such termination at no additional cost to the state unless such costs are paid from funds appropriated by the general assembly or donated to the state for the purpose.

(b) Repealed.



§ 24-82-103. Off-street parking - financing

(1) The department of personnel shall have the authority to acquire land for off-street parking and to construct related facilities, subject to specific appropriation for land acquisition and construction.

(2) The department of personnel shall develop and execute priorities for assignment of off-street parking. Rentals and charges for state-owned parking in the capitol buildings group shall not be less than those charges applicable to comparable parking offered privately and shall be reviewed annually prior to July 1.

(2.5) Notwithstanding the provisions of subsection (2) of this section, preferential rates shall be granted for parking spaces assigned to vehicles which are used by more than one person in going to and returning from work. Such rate shall be determined based upon the number of persons regularly going to and returning from work in the vehicle which is to be charged a preferential rate and shall decrease as the number of persons regularly going to and from work in such vehicle increases; except that no parking charge shall be made for any vehicle which regularly carries four or more persons, including the driver, in going to or returning from work. The office of state planning and budgeting shall provide that not less than ten percent of the available off-street parking shall be reserved for vanpool and carpool parking.

(3) All existing balance in the capitol parking account and the farmers' union amortization account shall be transferred to the capital construction fund.

(4) (a) Moneys received pursuant to this section in excess of those necessary to pay current capital and operating costs, which moneys to pay such costs are hereby appropriated, shall be deposited to the credit of a special account within the state treasury, and such moneys shall be expended only for incentives and programs to increase state employee participation in ridesharing arrangements, as defined in section 39-22-509 (1)(a)(II), C.R.S., and state employee use of bicycles or mass transit.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (4), the department of personnel is authorized, subject to appropriation by the general assembly, to expend moneys in the special account described in paragraph (a) of this subsection (4) for the purpose of demolishing the state-owned buildings in the capitol complex at 1550 Lincoln street and making payments on a lease-purchase agreement for a parking structure on the southeast corner of fourteenth avenue and Lincoln street in the capitol complex.

(5) (a) There is hereby created in the department of personnel the capitol parking authority, referred to in this subsection (5) as the "authority", which shall be under the direction of the executive director of the department of personnel and the director of the division of central services. The authority shall constitute an enterprise for the purposes of section 20 of article X of the state constitution so long as the authority retains the authority to issue revenue bonds pursuant to paragraph (b) of this subsection (5), and the authority receives less than ten percent of its total annual revenues from grants, as defined in section 24-77-102 (7), from all Colorado state and local governments combined. So long as the authority constitutes an enterprise pursuant to this section, the authority shall not be subject to any of the provisions of section 20 of article X of the state constitution.

(b) Subject to approval by the general assembly, either by bill or by joint resolution, and after approval by the governor pursuant to section 39 of article V of the state constitution, the authority is hereby authorized to issue revenue bonds to finance the acquisition of land for off-street parking or the construction of related facilities.



§ 24-82-104. Capitol thoroughfares - city and county of Denver regulation

(1) The driveways now existing upon the state capitol grounds at Denver, Colorado, extending from Colfax avenue to Fourteenth avenue and connecting with Sherman street at said intersections, are hereby declared to be reserved principally for the usage of employees and members of the executive department and the legislative department in the performance of their duties and for the usage of members of the public while attending functions at the state capitol.

(2) The city and county of Denver is hereby granted jurisdiction to make such regulations as are deemed necessary to accomplish the purposes of subsection (1) of this section and shall have authority to enforce such regulations by means of any police powers established by ordinance of the city and county of Denver or other provisions of law for the management and control of other streets, highways, and public thoroughfares within said city and county.

(3) The jurisdiction hereby granted shall not be deemed to convey any right, title, or interest in said driveways other than expressly provided and shall only extend to the purposes specified in this section, and the state of Colorado reserves the right at all times to revoke the powers hereby granted by act of the general assembly.



§ 24-82-105. Security for state capitol buildings group - jurisdiction of law enforcement personnel on state property

(1) (a) The city and county of Denver is granted jurisdiction to enforce the laws of the state of Colorado for the security of persons and property in the state capitol buildings group. In addition, the city and county of Denver is granted jurisdiction to enforce the ordinances of the city and county of Denver for the security of such persons and property. For the purposes of this subsection (1) and such enforcement, the ordinances of the city and county of Denver relating to access to and conduct on properties of the city and county of Denver referred to as parks shall likewise apply to the grounds of the state capitol buildings group, as to persons not having business thereon; except that the powers of the manager of parks and recreation enumerated in such ordinance shall not apply to such grounds. As used in this subsection (1), "state capitol buildings group" means those state-owned buildings, together with the state-owned grounds adjacent thereto, in the city and county of Denver within the area bounded on the north by Sixteenth avenue, on the west by Broadway, on the south by Eleventh avenue, and on the east by Grant street, as shown on the official maps of the city and county of Denver.

(b) Repealed.

(2) In addition to any other provision of law concerning jurisdiction of law enforcement personnel on state property, there is hereby vested in city police, town marshals, and county sheriffs, their undersheriffs and deputy sheriffs, jurisdiction to enforce the laws of this state on any state-owned or state-operated properties within their respective jurisdictions and to cooperate with members of the Colorado state patrol and other state law enforcement officers in such enforcement.



§ 24-82-106. Acceptance - governor's approval

The department of personnel is authorized in the name and on behalf of the state to accept any devise or gifts inter vivos of property that may be donated to the state for the purpose of an executive mansion; but such acceptance shall be made only upon the approval of such donation by the governor.



§ 24-82-107. Transfer of employees and property

Effective July 1, 1979, the officers and employees of the office of state planning and budgeting engaged prior to such date in the performance of the powers, duties, and functions vested by this part 1 in the department of personnel shall become employees of the department and shall retain all rights to state personnel system and retirement benefits under the laws of this state, and their services shall be deemed to have been continuous. Effective July 1, 1979, all of the books, records, reports, equipment, property, accounts, liabilities, and funds of the office of state planning and budgeting which pertain to the powers, duties, and functions vested by this part 1 in the department of personnel shall be transferred thereto.



§ 24-82-108. State capitol building advisory committee - creation - repeal

(1) It is the intent of the general assembly to ensure that the historic character and architectural integrity of the capitol building and grounds be preserved and promoted. Because the rose onyx, marble, granite, gold, oak woodwork, and brass fixtures and trim are deemed to be historic, it is the intent of the general assembly to provide for special procedures to be followed in any project affecting such items. In order to ensure that structural changes and innovations do not injure or dramatically change the state capitol building or the historic items contained within the building or other areas set forth in paragraph (a) of subsection (3) of this section, there is hereby created the state capitol building advisory committee, which shall review plans to restore, redecorate, or reconstruct space within the state capitol building and make recommendations to the capital development committee based on such plans.

(2) (a) (I) The state capitol building advisory committee shall be composed of the following twelve members: Three members appointed by the speaker of the house of representatives, at least one of whom shall be a member of the house of representatives who has served at least one year in the house of representatives; three members appointed by the president of the senate, at least one of whom shall be a member of the senate who has served at least one year in the senate; three members appointed by the governor; an architect, appointed by the governor, who is a person knowledgeable about the historic and architectural integrity of the state capitol building; and the following ex officio members: The president of the state historical society or a designee of the president; and the executive director of the department of personnel or a designee of the executive director. Of the members scheduled to be appointed by the speaker of the house of representatives on July 1, 2001, one shall serve a term of one year and two shall serve terms of two years. Except as provided in subparagraph (II) of this paragraph (a), all members appointed by the speaker of the house of representatives thereafter shall serve two-year terms. Of the members scheduled to be appointed by the president of the senate on July 1, 2001, one shall serve a term of one year and two shall serve terms of two years. Except as provided in subparagraph (II) of this paragraph (a), all members appointed by the president of the senate thereafter shall serve two-year terms. Of the members scheduled to be appointed by the governor on July 1, 2000, one member shall serve a term of one year, one member shall serve a term of two years, and two members shall serve terms of three years. All members appointed by the governor thereafter shall serve two-year terms.

(II) The terms of the members appointed by the speaker of the house of representatives and the president of the senate and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker and the president shall appoint or reappoint members in the same manner as provided in subparagraph (I) of this paragraph (a). Thereafter, the terms of members appointed or reappointed by the speaker and the president shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker and the president shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members appointed or reappointed by the president and the speaker shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(b) Ex officio members of the advisory committee shall serve as long as their office is held.

(c) The advisory committee shall meet at the state capitol no less than three times per year at the call of the chairman. One meeting shall be designated as the annual meeting.

(d) At the annual meeting, the advisory committee members shall elect a chairman from among its members to serve as chairman for one year of such member's term.

(e) All members of the advisory committee shall be volunteers and shall serve without per diem except as otherwise provided in section 2-2-326, C.R.S.; except that members of the advisory committee shall be reimbursed for necessary and actual expenses incurred in the performance of their duties.

(3) The advisory committee shall have the following duties:

(a) The advisory committee shall review, advise, and make recommendations to the capital development committee with respect to plans to restore, redecorate, and reconstruct space within the public and ceremonial areas of the state capitol buildings group, the legislative services building and the surrounding grounds of such building, and the surrounding grounds of the state capitol building bounded by Colfax avenue on the north, Grant street on the east, Fourteenth avenue on the south, and Broadway on the west, in the city and county of Denver. This shall include but not be limited to the corridors, rotundas, lobbies, entrance ways, stairways, restrooms, porticos, steps, and elevators. The committee shall not have responsibility for reviewing, advising, or making recommendations concerning the outer office of the executive suite and the areas used for office space, legislative chambers, and legislative committee meeting rooms, except as to structural modifications affecting the rose onyx, marble, granite, gold, oak woodwork, or brass fixtures and trim as provided for in paragraph (b) of this subsection (3).

(b) The advisory committee shall review all planned construction projects affecting the rose onyx, marble, granite, gold, oak woodwork, and brass fixtures and trim of the state capitol building, and shall submit a written report to the capital development committee containing the advisory committee's findings. No such project affecting the rose onyx, marble, granite, gold, oak woodwork, and brass fixtures and trim shall be made without review by said advisory committee and the consent of the capital development committee. No alteration to the above listed items shall be permitted in any area of the state capitol building until such project is reviewed by the advisory committee and approved by the capital development committee. Notwithstanding the provisions of this paragraph (b), the department of personnel shall have the authority to perform emergency repairs where the safety of persons or the well-being of the building would be jeopardized by delay. Such emergency repairs shall be undertaken in a manner to prevent or minimize any damage to the rose onyx, marble, granite, gold, oak woodwork, or brass fixtures and trim of the state capitol building.

(b.5) Repealed.

(c) The advisory committee, in cooperation with the department of personnel and with the approval of the capital development committee, may engage in long-range planning for modifications and improvements to the state capitol building and its surrounding grounds.

(d) The advisory committee shall identify all furniture original to the state capitol building and create an inventory of such furniture. Any costs associated with identifying and inventorying furniture original to the state capitol building shall be paid with moneys raised through private sources and shall not be paid from the general fund. The department of personnel is hereby granted the authority to collect and use such moneys raised by private sources for the purpose of identifying and inventorying all furniture original to the state capitol building. The possession of all furniture original to the state capitol building shall be retained by the department of administration and shall be made available for use in the state capitol building. The furniture original to the state capitol building shall remain in the state capitol building at all times.

(e) The advisory committee shall determine which damaged pieces of furniture original to the state capitol building should be restored or renovated and shall make recommendations to the capital development committee regarding such furniture.

(f) (I) For the purpose of promoting historic interest in the state capitol building and for producing moneys to enhance preservation of original and historic elements of the state capitol building, the advisory committee shall formulate a plan for publishing publications on the history of the state capitol building and for developing other state capitol building memorabilia for sale to the public. This plan shall be presented to the capital development committee no later than October 1, 1991. All moneys received from the sale of such items shall be credited to a special account within the public buildings trust fund established by section 8 of the "Enabling Act of Colorado", which account is hereby established.

(II) The committee is authorized to accept gifts, grants, or donations of any kind from any private or public source to carry out the purposes of this paragraph (f). All such gifts, grants, or donations shall be transmitted to the state treasurer who shall credit the same to the special account created by this paragraph (f) within the public buildings trust fund.

(III) Moneys in the special account are hereby continuously appropriated to the advisory committee for republishing and reissuing publications on the history of the state capitol building and other state capitol building memorabilia, for restoring, repairing, and enhancing the state capitol building, the legislative services building, and the grounds of said buildings, and for such other purposes as are necessary or incidental to accomplish the purposes of this paragraph (f).

(g) The advisory committee shall evaluate proposals for uses of the state capitol driveways in addition to those authorized in section 24-82-104. The advisory committee shall evaluate any proposals which are received from the general assembly, the governor, or the city and county of Denver. Such evaluation shall consider any potential threat to the safety of individuals who are in or around the state capitol building, any potential interference with the operations of the executive department which are posed by any proposed additional use, and the relevant provisions of any current master plan for the state capitol building and surrounding area. Notwithstanding the provisions of section 24-82-104 (2), if the advisory committee determines the proposed use to be reasonable, the proposal shall be directed to the capital development committee and the governor for approval. No additional use of the state capitol driveways shall be effective without the approval of the capital development committee and the governor.

(h) (I) Except as provided in subparagraph (II) of this paragraph (h), all proposals involving the gift or loan of objects of art and memorials to be placed on a permanent or temporary basis in the state capitol building or on its surrounding grounds and proposals for fund-raising efforts to place objects of art or memorials in the state capitol building or on its surrounding grounds shall be submitted to the advisory committee for evaluation. The advisory committee shall develop criteria and a procedure for such evaluations, which procedure shall include consulting with knowledgeable advisors to assist in evaluating each object of art or memorial individually. The advisory committee shall evaluate all such proposals and present recommendations resulting from such evaluations as follows:

(A) Proposals pertaining to all public areas of the state capitol building, including but not limited to the corridors, rotunda, lobbies, entrance ways, stairways, restrooms, porticos, steps, and elevators shall be submitted to the capital development committee for approval. No such proposal shall be permitted to proceed without the prior approval of the capital development committee.

(B) Proposals pertaining to the surrounding grounds of the capitol building bounded by Colfax avenue on the north, Grant street on the east, Fourteenth avenue on the south, and Broadway on the west, in the city and county of Denver, shall be submitted to the capital development committee and the governor for approval. No such proposal shall be permitted to proceed without the prior approval of the capital development committee and the governor.

(II) The provisions of this paragraph (h), shall not apply to proposals pertaining to the outer office of the executive suite and those areas of the first floor used as office space by the executive department.

(III) The advisory committee is authorized to direct the removal of any objects of art or memorials that are placed in the state capitol building or on its surrounding grounds that have not been submitted to the advisory committee for evaluation and approval pursuant to the criteria and procedure developed by the advisory committee pursuant to subparagraph (I) of this paragraph (h). This subparagraph (III) shall not apply to objects of art or memorials placed prior to the formation of the advisory committee.

(i) (I) The advisory committee shall be responsible for any remaining duties of the former fallen heroes memorial commission as it existed in section 24-80-1402 prior to its repeal. The advisory committee shall perform any remaining duties with the assistance of the department of personnel and a Colorado 501(c)(3) organization created for the purpose of raising funds for the construction of the fallen heroes memorial.

(II) This subsection (3)(i) is repealed, effective July 1 of the year following the receipt by the revisor of statutes of certification from the executive director of the department of personnel that the appropriate memorials have been constructed.

(4) The advisory committee may call upon the staff of the legislative council and the department of personnel to provide any necessary assistance in carrying out the committee's duties. Proposed plans to restore, redecorate, or reconstruct the building, or make alterations affecting the rose onyx, marble, granite, gold, oak woodwork, and brass fixtures or trim in the building shall be submitted in writing to the staff of the legislative council and the department of personnel at least thirty days before such work is scheduled to begin.

(5) Repealed.



§ 24-82-109. State capitol building renovation fund

The department of personnel shall have the authority to accept any bequests, gifts, and grants of any kind from any private source or from any governmental unit to be used for the renovation of the Colorado state capitol building. For the purposes of this section, "renovation" means the repair, remodeling, restoration, and preservation of the Colorado state capitol building and any fixtures or improvements associated therewith. The use of such bequests, gifts, and grants shall be subject to the conditions upon which the bequests, gifts, and grants are made; except that no bequest, gift, or grant shall be accepted if the conditions attached thereto require the use or expenditure thereof in a manner contrary to law or require expenditures from the general fund or any other fund in the state treasury unless such expenditures are approved by the general assembly. Such bequests, gifts, and grants, together with any other moneys appropriated or transferred by the general assembly, shall be credited to the Colorado state capitol building renovation fund, which fund is hereby created in the state treasury. The moneys in said fund shall be continuously appropriated to the department for expenditures recommended by the state capitol building advisory committee, created in section 24-82-108, and approved by the capital development committee and the joint budget committee for the purpose of renovating the Colorado state capitol building. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. All unencumbered moneys in the fund at the end of any fiscal year not appropriated shall remain in the fund and shall not be transferred or revert to the general fund of the state.






Part 2 - Easements in State Lands

§ 24-82-201. Power to grant - utilities - public streets and highways

All state institutions, departments, and other state agencies have the power to give and grant easements or rights-of-way across land owned by or under the control of the state or its institutions, departments, or agencies for construction and maintenance of public utilities, or of public streets and highways, or of public services, including but not limited to sanitary sewer lines, water lines, gas lines, telephone lines, electric power lines, or other services owned and controlled by a political subdivision or public corporation of the state of Colorado or of the United States, in accordance with the provisions of this part 2.



§ 24-82-202. Approval

Any easement or right-of-way given or granted under this part 2 shall be only upon approval of the chief executive officer and the commission or board, if any, of the institution, department, or agency across the premises of which such easement or right-of-way shall cross, the executive director of the department of personnel, the governor, and the attorney general as to the legal form of the easement or right-of-way.



§ 24-82-203. Terms - limitations - moneys

Any easement or right-of-way given or granted under this part 2 shall be upon such terms and limitations and for such consideration as the officials approving such easement or right-of-way may require. All moneys received for any easement or right-of-way under the provisions of this part 2 shall be paid into the state treasury to the credit of the institution, department, or agency which was in possession of said property.



§ 24-82-204. Part 2 supplementary

The provisions of this part 2 are supplementary and in addition to any acts allowing any state institution, department, or agency to give or grant easements or rights-of-way.






Part 3 - Atmospheric Research Center

§ 24-82-301. Contract of purchase authorized

At the direction of the governor, the attorney general is authorized to enter into contracts or agreements on behalf of the state of Colorado with the federal government, or any of its duly constituted agencies, to procure and convey to the federal government, or any of its duly constituted agencies, all lands and rights pertaining to the site situate in Boulder county, Colorado, containing five hundred and fifty acres, more or less, selected as the location for the facilities and laboratories of the national center for atmospheric research.



§ 24-82-302. Acquisition and conveyance

(1) At the direction of the governor, the attorney general is further authorized to acquire fee simple title, or lesser interest therein, to said lands and rights pertaining or appurtenant thereto, or other interests therein, in the name of the state of Colorado, by donation, purchase, or by the exercise of the power of eminent domain through condemnation proceedings in accordance with law. The attorney general is further authorized to receive and apply gifts of money to be used in the acquisition of such lands and to contract for such services as may be required and to institute other types of legal proceedings and take such further action as may be necessary to fully accomplish his or her duties as prescribed in this part 3.

(2) Such lands and rights pertaining thereto shall be conveyed to the federal government or its duly constituted agencies on behalf of the state of Colorado by the governor by appropriate deeds without warranty. Such property may be conveyed to the federal government or its duly constituted agencies with or without compensatory payment, and the deeds thereto may contain provisions for reversion of title to said property to the state of Colorado if said property is not used or ceases to be used for or in connection with the purposes and functions of a national center for atmospheric research.






Part 4 - State Agency for Surplus Property

§ 24-82-401. State agency for surplus property

There is hereby created, in the division of correctional industries in the department of corrections, a Colorado state agency for surplus property, the powers and duties of which are provided in this part 4.



§ 24-82-402. Director - staff

The Colorado state agency for surplus property, referred to in this part 4 as the "state agency", shall consist of a director, who shall be the executive officer of the state agency, and such deputies, assistants, and employees as in the opinion of the director and the governor are necessary to carry out the provisions of this part 4. The director shall be the director of the division of correctional industries. All deputies, assistants, and employees shall be appointed by the director pursuant to section 13 of article XII of the state constitution and shall receive such compensation and reimbursement of expenses incurred in the performance of their duties as other employees of the state government are paid. All employees of the state agency on July 1, 1987, shall remain employees of such agency without the need for further appointment due to the transfer of the state agency from the department of personnel. The employees of the state agency shall not exceed ten employees.



§ 24-82-403. State agency - powers and duties

(1) The state agency is hereby authorized:

(a) To acquire from the United States under and in conformance with the provisions of section 203 (j) of the "Federal Property and Administrative Services Act of 1949", as amended, such property, including equipment, materials, books, or other supplies under the control of any department or agency of the United States as may be usable and necessary for educational purposes, public health purposes, or civil defense, including research for any such purpose, and for such other purposes as may be authorized by federal law;

(b) To warehouse such property; and

(c) To distribute such property within the state to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges, and universities within the state, and to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges, and universities which are exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, to civil defense organizations of the state, or political subdivisions and instrumentalities thereof, which are established pursuant to state law, and to such other types of institutions or activities as may become eligible under federal law to acquire such property.

(2) The state agency is authorized to receive applications from eligible institutions listed in subsection (1)(c) of this section for the acquisition of federal surplus real property, investigate the same, obtain expression of views respecting such applications from the appropriate health or educational authorities of the state, make recommendations as to the need of such applicant for the property, the merits of its proposed program of utilization, the suitability of the property for such purposes, and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under section 203 (k) of the "Federal Property and Administrative Services Act of 1949", as amended.

(3) For the purpose of executing its authority under this part 4, the state agency is authorized to adopt, amend, or rescind such rules and regulations and prescribe such requirements as may be deemed necessary and to take such other actions as are deemed necessary and suitable in the administration of this part 4 to assure maximum utilization by and benefit to health, educational, and civil defense institutions and organizations within the state from property distributed under this part 4.

(4) The state agency is authorized to make such certification, take such action, make such expenditures, and enter into such contracts, agreements, and undertakings for and in the name of the state (including cooperative agreements with any federal agencies providing for utilization by and exchange between them of the property, facilities, personnel, and services of each by the other with reimbursement), require such reports and make such investigations as may be required by law or regulation of the United States in connection with the disposal of real property and the receipt, warehousing, and distribution of personal property received by the state agency from the United States.

(5) The state agency is authorized to act as a clearinghouse of information for the public and private nonprofit institutions, organizations, and agencies referred to in subsection (1) of this section and other institutions eligible to acquire federal surplus real property, to locate both real and personal property available for acquisition from the United States, to ascertain the terms and conditions under which such property may be obtained, to receive requests from said institutions, organizations, and agencies, and to transmit to them all available information in reference to such property, and to aid and assist such institutions, organizations, and agencies in every way possible in the consummation of acquisitions or transactions under this part 4.

(6) The state agency, in the administration of this part 4, shall cooperate to the fullest extent consistent with the provisions of this part 4 with the department or agencies of the United States and shall file a state plan of operation, operate in accordance therewith, and take such action as may be necessary to meet the minimum standards prescribed in accordance with this part 4, and make such reports in such form and containing such information as the United States or any of its departments or agencies may from time to time require, and it shall comply with the laws of the United States and the rules and regulations of any of the departments or agencies of the United States governing the allocation, transfer, use, or accounting for property donable or donated to the state.

(7) The director of the agency shall prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to the provisions of section 24-1-136, a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the agency. Publications of the agency circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.



§ 24-82-404. Delegation of power

The director may delegate to any employee of the state agency such power as he deems reasonable and proper for the effective administration of this part 4. The director of the state agency shall be bonded in an amount determined proper and sufficient by the governor, and the director may in his discretion, with the approval of the governor, bond any person in the employ of the state agency handling moneys, signing checks, or receiving or distributing property from the United States under authority of this part 4.



§ 24-82-405. Transfer charges

The director is hereby authorized to make charges and to assess fees from the recipient of any surplus property acquired and distributed under this part 4. Any charges made or fees assessed by the state agency for the acquisition, warehousing, distribution, or transfer of any property of the United States for educational, public health, or civil defense purposes, including research for such purposes, and for such other purposes as may be authorized by federal law shall be limited to reasonable administrative costs of the state agency and costs reasonably related to the care and handling in respect to its acquisition, receipt, warehousing, distribution, or transfer by the state agency, and, in the case of real property, such charges and fees shall be limited to the reasonable administrative costs of the state agency incurred in effecting transfer.



§ 24-82-406. Authority to secure surplus property - revocation

Any provision of law to the contrary notwithstanding, the governing board or, in case there is none, the executive head of any state department, instrumentality, or agency or of any city, county, school district, or other political subdivision may, by order or resolution, confer upon any officer or employee thereof continuing authority from time to time to secure the transfer to it of surplus property through the state agency under the provisions of section 203 (j) of the "Federal Property and Administrative Services Act of 1949", as amended, and to obligate the state or political subdivision and their funds to the extent necessary to comply with the terms and conditions of such transfers. The authority conferred upon any such officer or employee by any such order or resolution shall remain in effect unless and until the order or resolution is duly revoked and written notice of such revocation has been received by the state agency.



§ 24-82-407. Funds transferred

The state treasurer shall hold the funds of the state agency separate and distinct from state funds for the use and purposes defined in this part 4, and the state treasurer is authorized to make disbursements from such funds for the purposes designated or for administrative costs, upon warrants drawn by the controller upon vouchers signed by the director or deputy director of the state agency.



§ 24-82-408. Purchases - how made

All purchases of equipment, supplies, and material required for the operation of the state agency shall be made through the executive director of the department of personnel.



§ 24-82-409. Revolving fund

There is hereby created a revolving fund into which all charges and fees made under the provisions of this part 4 shall be paid for the use of the state agency in administering this part 4. The revolving fund shall continue as long as this part 4 is in effect.






Part 5 - Solar Energy Research Institute

§ 24-82-501. Short title

This part 5 shall be known and may be cited as the "Solar Energy Research and Development Act of 1977".



§ 24-82-502. Legislative declaration

The general assembly hereby finds and declares that the enactment of this part 5 is in the interest of the people of the state of Colorado and of the United States and is for a public purpose; that the selection of a site within the state of Colorado for the construction and operation of a federal facility for the purpose of conducting solar energy research and development and other related forms of energy research is desirable and consistent with scientific, industrial, and commercial development of this state; and that the state should facilitate research which will protect and enhance the preservation of natural resources and the environment of the state, including its land, air, and water and the health and welfare of its citizens. It is the purpose of this part 5 to facilitate the acquisition and use of land or interests in land which may be needed or desirable for a permanent site suitable for a federal facility to conduct solar energy research and development. It is further declared that the development of renewable, fuel resource-conserving, and nonpolluting forms of energy is a matter of statewide concern and affected with the public interest and that the provisions of this part 5 are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.



§ 24-82-503. Conveyance of state lands authorized - description

(1) Any other provision of law to the contrary notwithstanding, including, but not limited to, section 28-3-106, C.R.S., the adjutant general and the governor, assisted by the attorney general, may enter into an option agreement, exercisable by the federal government at any time within a five-year period, to convey, and may convey within such period, to the federal government, without compensation, approximately three hundred acres of the real property interest of the state of Colorado in section thirty-six, township three south, range seventy west of the sixth principal meridian, located in Jefferson county, or so much thereof as the governor, in consultation with the appropriate federal agency, deems necessary for purposes of a solar energy research institute. The state's interest in this property shall not be conveyed in any other manner or for any other purpose.

(2) (a) A conveyance made pursuant to subsection (1) of this section shall be made only when the federal government is prepared to accept the conveyance according to a schedule for site preparation and construction of the facility as it deems appropriate. A conveyance made pursuant to subsection (1) of this section may be made by dividing the three hundred acres to be conveyed into two parcels. The first parcel, parcel A, may be of approximately one hundred forty-five acres, to be used for the main test site and for utility improvements. The title to parcel A shall revert to the state of Colorado after a period of five years from the date of the deed unless within such period the federal government commences construction of improvements to be made on parcel A, at which time the reversionary provision shall become null and void. The second parcel, parcel B, may be of approximately one hundred fifty-five acres, to be used for additional test sites and for office and laboratory facilities. The title to parcel B shall revert to the state of Colorado after a period of five years from the date of the deed unless within such period the federal government causes the reversionary provision concerning parcel A to become null and void.

(b) If the reversionary provision concerning parcel A becomes null and void, parcel B shall revert to the state of Colorado twenty years from the date of the deed unless either of the following occur, at which time the reversionary provision shall become null and void:

(I) The federal government has indicated that it has approved programs and appropriated funds and is prepared to commence construction of either an office building or laboratory building on either parcel A or parcel B; or

(II) The federal government commences construction of permanent improvements on said parcel B.

(3) The provisions of this section shall not apply to any interest in such property retained as state school land indemnity interest, but the state board of land commissioners, in a manner consistent with federal law and the constitution of the state, may subordinate such interest to facilitate the conveyance to the federal government pursuant to subsections (1) and (2) of this section. The procedural requirements of article 1 of title 36, C.R.S., regarding leasing or sale of state lands shall not apply to such subordination. Any subordination of the state school land indemnity interest made pursuant to this subsection (3) may contain provisions for a termination of the subordination under the same terms and conditions as reversion of the land conveyed pursuant to subsections (1) and (2) of this section.



§ 24-82-504. Siting of institute

Any other provision of law to the contrary notwithstanding, including, but not limited to, article 23 of title 31, article 28 of title 30, article 65.1 of this title, and part 3 of article 1 of title 34, C.R.S., use of the property described in section 24-82-503 (1) is authorized and approved for purpose of a solar energy research facility by the federal government, but, insofar as feasible, the facility shall conform to the substantive standards of any state or local building, fire, safety, health, and environmental control code or any other requirement which would otherwise be applicable.






Part 6 - State-Owned Facilities - Energy Conservation

§ 24-82-601. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Description" means a nontechnical explanation of all passive solar design and energy conservation features.

(2) "Fifty-five thousand Btu/square foot/year energy performance goal" means the goal for the amount of energy to be consumed or used on-site for the purposes of heating, cooling, lighting, and ventilation, but the term does not include energy losses associated with energy transmission, generation, or distribution.

(3) "Renewable energy systems" means passive and active solar systems, wind energy systems, biomass energy source systems, geothermal energy systems, hydroelectric energy systems, cogeneration systems, waste heat recovery systems, and other innovative energy recovery systems which meet the energy performance goal as provided in this part 6.

(4) "Unconditioned space" means buildings and structures or portions thereof which are neither heated nor cooled by fuel or electrical energy, including buildings or portions of buildings used primarily for the storage of materials and are uninhabited, except for the handling of those materials, and are not heated to fifty degrees Fahrenheit.



§ 24-82-602. Required energy performance goal

(1) All state buildings, and improvements thereto, with design commencing on or after July 1, 1981, shall be designed:

(a) To achieve a fifty-five thousand Btu/square foot/year energy performance goal for heating, cooling, lighting, and ventilation energy;

(b) To make maximum use of passive solar concepts such as energy conservation, natural lighting, and orientation and incorporation of thermal-mass;

(c) To make maximum use of economically feasible renewable energy systems;

(d) To achieve the ease of retrofit with renewable energy systems.

(2) A description of said system shall be posted or filed at the construction site, and copies thereof shall be made available to any interested party upon request.

(3) State buildings which are not office buildings shall be designed for maximum use of passive solar concepts, economically feasible renewable energy systems, and ease of renewable energy system retrofit but may exceed the fifty-five thousand Btu/square foot/year energy performance goal if approved by the department of personnel for each building on a case-by-case basis. Said goal may also be adjusted by the department of personnel to accommodate different climate zones in the state.

(4) This section shall not apply to space or buildings which are unconditioned or which are listed in the historical registry.






Part 7 - Master Leasing

§ 24-82-701. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Additional lease-purchase agreement" means any transaction entered into on or after July 1, 1987, in which the state, acting by and through the department of personnel as provided by this part 7, is the lessee of real or personal property which shall be used by the state and in which the state has an option to purchase such real or personal property.

(2) "Director" means the executive director of the department of personnel.

(3) "Existing lease-purchase agreement" means any lease-purchase agreement entered into prior to July 1, 1987, in which the state is the lessee of real or personal property which shall be used by the state and in which the state has an option to purchase such real or personal property.

(3.5) "Lease purchase" means a capital lease as defined in the generally accepted accounting principles issued by the governmental accounting standards board that the controller prescribes for the state as specified in section 24-30-202 (12).

(4) "Master lease program" means the refinancing, revising, replacement, or consolidation of any existing or additional lease-purchase agreement or agreements.

(5) "State" means the state of Colorado or any department, agency, or commission thereof, including any state institution of higher education and the board of directors of the Auraria higher education center, but does not include the legislative department when acting pursuant to section 2-2-320 (2)(b), C.R.S.



§ 24-82-702. Lease-purchase agreements

(1) If the director determines that the state will realize economic or other benefits by revising or replacing existing lease-purchase agreements, or by entering into additional lease-purchase agreements, or by combining all or any portion of existing or additional lease-purchase agreements authorized by appropriations made by the general assembly, the director may develop a master lease program and execute such agreements. Any additional lease-purchase agreement executed by the director pursuant to this part 7 may include personal property which is the subject of an existing lease-purchase agreement or personal property for which an appropriation has been made by the general assembly for the fiscal year commencing July 1, 1987, and any fiscal year thereafter. An additional lease-purchase agreement executed by the director pursuant to this part 7 may include real property only if the initial acquisition of such property by means of a lease-purchase agreement was specifically authorized by a separate bill enacted by the general assembly pursuant to section 24-82-801. For the purposes of this subsection (1), appropriations made by the general assembly do not include continuing appropriations made by permanent statute.

(2) Repealed.



§ 24-82-703. Lessor

(1) The lessor under any additional lease-purchase agreement entered into by the director pursuant to the provisions of this part 7 shall be any for-profit or nonprofit corporation, trust, or commercial bank as trustee.

(2) On and after August 11, 2010:

(a) The director is authorized to execute on behalf of the nonprofit corporation abolished by Senate Bill 10-122, enacted in 2010, any documents related to any additional lease-purchase agreement for which said nonprofit corporation was the lessor pursuant to the provisions of this part 7;

(b) The director is authorized to expend moneys of the nonprofit corporation abolished by Senate Bill 10-122, enacted in 2010, as is necessary and appropriate to wind up the affairs of the nonprofit corporation. After receiving written notification from the director that the affairs of the nonprofit corporation have been concluded, the state treasurer shall transfer the remaining balance of any account in the state treasury containing moneys of the nonprofit corporation to the general fund.

(c) The state treasurer is authorized to accept on behalf of the nonprofit corporation abolished by Senate Bill 10-122, enacted in 2010, any revenues to which the nonprofit corporation would otherwise be legally entitled. Any revenues so received by the state treasurer shall be credited to the general fund.



§ 24-82-704. Payment obligations subject to annual appropriation by the general assembly

Every additional lease-purchase agreement authorized by the director pursuant to the provisions of this part 7 shall provide that all payment obligations of the state under such additional lease-purchase agreement are subject to annual appropriation by the general assembly and that such obligations shall not be deemed or construed as creating an indebtedness of the state within the meaning of any provision of the Colorado constitution or the laws of the state of Colorado concerning or limiting the creation of indebtedness by the state of Colorado.



§ 24-82-705. Terms and conditions of lease-purchase agreements

Any additional lease-purchase agreement entered into by the director pursuant to the provisions of this part 7 may contain such terms, provisions, and conditions as the director may deem appropriate. Such provisions may allow the state to receive fee title to the real and personal property which is the subject of such additional lease-purchase agreement on or prior to the expiration of the entire term of the agreement, including all optional renewal terms. Any additional lease-purchase agreement entered into pursuant to the provisions of this part 7 may further provide for the issuance, distribution, and sale of instruments evidencing rights to receive rentals and other payments made and to be made under such additional lease-purchase agreement, but only if and after a court of competent jurisdiction renders a final decision as to the constitutionality of the issuance of certificates of participation or other instruments evidencing the commitment of a district to make payments in subsequent fiscal years of moneys due under an installment purchase agreement for the purchase of real or personal property which requires payments during more than one fiscal year, or any agreement for the lease or rental of real or personal property which requires payments during more than one fiscal year and under which such district is entitled to receive title to the property at the end of the term for nominal or no additional consideration. Such instruments shall not be notes, bonds, or any other evidence of indebtedness of the state of Colorado within the meaning of any provision of the Colorado constitution or the laws of the state of Colorado concerning or limiting the creation of indebtedness by the state of Colorado. Interest paid under any additional lease-purchase agreement entered into pursuant to this part 7, including interest represented by such instruments, shall be exempt from Colorado income tax. Any such additional lease-purchase agreements shall provide an option for the state to purchase the property which is the subject of the lease prior to the termination of such additional lease-purchase agreement. In no event shall any individual representing a firm which was the successful bidder for a proposed financial services contract, which contract related to a master leasing program, prior to June 20, 1987, be allowed to become the underwriter or financial advisor for any master leasing agreement entered into by the director prior to June 30, 1988, pursuant to the provisions of this part 7.



§ 24-82-706. Subsequent payments

Rentals and other payments made by the state under any additional lease-purchase agreement entered into pursuant to the provisions of this part 7 may be made from moneys appropriated by the general assembly without the necessity of a separate bill.



§ 24-82-707. Ancillary agreements

The director may enter into or execute or may negotiate with any officer of the state to enter into or execute any deed, conveyance, escrow agreement, or other agreement or instrument which he deems necessary or appropriate in connection with any additional lease-purchase agreement entered into pursuant to this part 7.



§ 24-82-708. Fiscal rules inapplicable - independent powers

(1) The provisions of section 24-30-202 (5)(b) shall not apply to any additional lease-purchase agreement or ancillary agreement entered into pursuant to this part 7. Any provision of the fiscal rules promulgated pursuant to section 24-30-202 (1) and (13) which the controller deems to be incompatible or inapplicable with respect to any such lease-purchase agreement or ancillary agreement may be waived by the controller or his designee.

(2) The powers conferred by this part 7 are in addition to any other law, and the limitations imposed by any other law do not affect the powers conferred by this part 7 and do not apply to the financing and refinancing contemplated by this part 7.



§ 24-82-709. Participation by institutions of postsecondary education

Institutions of postsecondary education, including the board of directors of the Auraria higher education center, may utilize the provisions of this part 7 so long as the criteria established by this part 7 for inclusion in a master lease are satisfied and so long as such institutions act in a manner which is consistent with the provisions of section 23-1-104, C.R.S.






Part 8 - Lease-Purchase Agreements for Acquisition of Real or Personal Property

§ 24-82-801. Lease-purchase agreements for acquisition of real or personal property

(1) (a) Except as provided in subsection (6) of this section, no lease-purchase agreement for real property that requires total payments exceeding five hundred thousand dollars over the term of the agreement shall be entered into unless such agreement is specifically authorized, prior to its execution, by a bill enacted by the general assembly, other than the annual general appropriation act or a supplemental appropriation act.

(b) Except as provided in subsection (6) of this section, no lease-purchase agreement for personal property that requires total payments exceeding five hundred thousand dollars over the term of the agreement shall be entered into unless such agreement is specifically authorized, prior to its execution, by a bill enacted by the general assembly, other than the annual general appropriation act or a supplemental appropriation act, or specifically authorized by appropriation in the annual general appropriation act or a supplemental appropriation act.

(c) Subsequent to the general assembly's authorization of a lease-purchase agreement as specified in paragraphs (a) and (b) of this subsection (1), rentals and other payments by the state under any such lease-purchase agreement may be made from moneys appropriated by the general assembly as a separate line item in the capital construction or operating section of an annual general appropriation act or a supplemental appropriation act.

(2) Except as provided in subsection (6) of this section, lease-purchase agreements that require total payments of five hundred thousand dollars or less over the term of the agreement shall require an appropriation by the general assembly in an annual general appropriation act or a supplemental appropriation act.

(3) A lease-purchase agreement that requires total payments in excess of five hundred thousand dollars over the term of the agreement shall require, prior to its execution, approval by the state controller as authorized by section 24-30-202.

(4) As used in this section, "lease-purchase agreement" means a capital lease as defined in the generally accepted accounting principles issued by the governmental accounting standards board that the controller prescribes for the state as specified in section 24-30-202 (12).

(5) A lease-purchase agreement may further provide for the issuance, distribution, and sale of instruments evidencing rights to receive rentals and other payments made by the state, but only if the lease-purchase agreement includes a provision that payments made by the state are subject to annual appropriation. A lease-purchase agreement shall not include notes, bonds, or any other evidence of indebtedness of the state within the meaning of any provision of the constitution or laws of the state of Colorado concerning or limiting the creation of indebtedness by the state.

(6) (a) Notwithstanding any provision of this section to the contrary, the department of transportation, institutions of higher education, the Auraria higher education center established in article 70 of title 23, C.R.S., and the state treasurer may enter into lease-purchase agreements if the state controller as authorized by section 24-30-202 approves each lease-purchase agreement that requires total payments in excess of five hundred thousand dollars over the term of the agreement or as otherwise provided by law.

(b) Notwithstanding any provision of this section to the contrary, the legislative department may enter into lease-purchase agreements pursuant to section 2-2-320, C.R.S.

(7) Nothing in this section shall be construed to impair any contract or instrument in existence on July 1, 2009, if the contract was validly entered into or the instrument was validly issued under the law in effect at the time of entering into said contract or issuing said instrument.

(8) All lease-purchase agreements described in section 24-48.5-312 (3)(a)(II) shall include the terms specified in said section.



§ 24-82-802. Lease-purchase agreements for real property - definitions - lease-purchase rental cash fund

(1) As used in this section, unless the context otherwise requires:

(a) (I) "Annual lease-purchase payment" means the total amount due from the state on property subject to a lease-purchase agreement and includes:

(A) The annual base rent scheduled to be paid and the additional rent estimated to be paid on or pursuant to the lease-purchase agreement and any ancillary agreements that may include, but need not be limited to, any of the following that are paid on a current basis and not paid by a lessor or other third party as part of a lease-purchase agreement: All acquisition costs, such as due diligence costs associated with evaluation of an existing building; land acquisition; penalties for breaking lease agreements; a capital reserve for space planning and capital improvements needed in the building for demolition and construction of tenant space for state agencies or the release to existing tenants; relocation costs; office furniture and equipment; insurance; and the costs associated with any lease-purchase financing; plus

(B) Operating and maintenance costs and a reserve for controlled maintenance costs.

(II) For the construction of a new building on land owned or leased by the state, the acquisition costs may also include the architectural and engineering design and engineering costs, site preparation, provisions for utilities and tap fees, and materials and construction costs.

(b) "Annual rent costs" means base rent typically found in the leased space line item in the annual general appropriation bill plus all operation, maintenance, and related costs paid to a lessor or other third party.

(c) "Department" means the department of personnel, created in section 24-1-128.

(d) "Executive director" means the executive director of the department of personnel.

(e) "Lease-purchase agreement" shall have the same definition as provided in section 24-82-801 (4).

(2) (a) Subject to the provisions of this section, the state treasurer, on behalf of the state of Colorado for the use of the department, is authorized to enter into one or more lease-purchase agreements for real and associated personal property existing or to be constructed pursuant to requirements of the state to be exclusively used, possessed, and managed by the department for state agencies and nonstate lessees of the department as the executive director may solely determine according to the plan approved pursuant to subsection (4) of this section and subject to the terms of the lease-purchase agreement.

(b) Subject to the provisions of section 2 of article XI of the state constitution, the state treasurer, for the use and benefit of the department, may enter into such lease-purchase agreements in conjunction with the state board of land commissioners, created pursuant to section 9 of article IX of the state constitution, or with a private person. The state treasurer shall transfer all benefits and responsibilities under the lease-purchase agreement to the department. The department shall manage the property for the state as the executive director may solely determine, subject to the terms of the lease-purchase agreement.

(3) The state treasurer shall enter into a lease-purchase agreement authorized pursuant to subsection (2) of this section on behalf of the state for the use and benefit of the department only if, at the time that the lease-purchase agreement is executed:

(a) The state agencies that will be located in the property that is the subject of the lease-purchase agreement are funded, in whole or in part, by appropriations and a portion of the appropriations are being expended to pay rent to a lessor;

(b) The projected annual rent costs of the state agencies that will be located in the property plus any current rental payments or rental payments projected to be received from nonstate lessees for each fiscal year during the maximum term of the lease-purchase agreement exceed the annual lease-purchase payment for the property, adjusted as appropriate to account for any differences in services provided to, or costs paid for the benefit of, the state under the related leases and lease-purchase agreements;

(c) The property or proposed construction plan for the property has been reviewed by the state architect who shall make written recommendations to the executive director for controlled maintenance needs during the term of the lease-purchase agreement;

(d) The plan for the lease-purchase transaction has been approved first by the office of state planning and budgeting and the capital development committee of the general assembly pursuant to subsection (4) of this section;

(e) The executive director acknowledges his or her approval of the terms of the lease-purchase agreements and any ancillary agreements;

(f) The agreements for the lease-purchase transaction accurately reflect the plan approved by the office of state planning and budgeting and the capital development committee; and

(g) The state controller has approved all agreements pursuant to section 24-30-202.

(4) Prior to the state treasurer entering into any lease-purchase agreement pursuant to this section, the executive director shall submit the report required by section 24-82-102 (1) and the plan for the lease-purchase transaction to the office of state planning and budgeting. If the office of state planning and budgeting approves the report and the plan, it shall submit the report and the plan to the capital development committee of the general assembly. The capital development committee shall approve the plan or refer its recommendations regarding the plan, with written comments, to the executive director and the office of state planning and budgeting.

(5) Approval of the plan by the office of state planning and budgeting shall not authorize the department to expend any moneys on the annual lease-purchase payment in any fiscal year in an amount greater than the projected annual rent costs of the state agencies plus any rental payments projected to be received from nonstate lessees for such fiscal year, adjusted as appropriate to account for any differences in services provided to, or costs paid for the benefit of, the state under the related leases and lease-purchase agreements.

(6) The state of Colorado, acting by and through the state treasurer, for the use and benefit of the department may, at the state treasurer's sole discretion, enter into one or more lease-purchase agreements authorized by subsection (2) of this section with any for-profit or nonprofit corporation, trust, or commercial bank as a trustee, as lessor.

(7) (a) A lease-purchase agreement authorized in subsection (2) of this section shall provide that all of the obligations of the state under the lease-purchase agreement shall be subject to the action of the general assembly in annually making moneys available for all payments thereunder. The lease-purchase agreement shall also provide that the obligations shall not be deemed or construed as creating an indebtedness of the state within the meaning of any provision of the state constitution or the laws of the state of Colorado concerning or limiting the creation of indebtedness by the state of Colorado and shall not constitute a multiple fiscal-year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the state constitution. In the event the state of Colorado does not renew a lease-purchase agreement authorized in subsection (2) of this section, the sole security available to the lessor shall be the property encumbered to secure the nonrenewed lease-purchase agreement or equivalent substitute collateral provided by the state.

(b) A lease-purchase agreement authorized in subsection (2) of this section may contain such terms, provisions, and conditions as the state treasurer, acting on behalf of the state of Colorado and for the use and benefit of the department, may deem appropriate, including all optional terms; except that a lease-purchase agreement:

(I) Shall not exceed in its term the shorter of the remaining useful life of the building or twenty-five years; and

(II) Shall specifically authorize the state of Colorado:

(A) To receive title to all real and personal property that is the subject of the lease-purchase agreement on or prior to the expiration of the terms of the lease-purchase agreement; and

(B) To reduce the term of the lease through prepayment of rental and other payments subject to the terms of the lease-purchase agreement and any ancillary agreement.

(c) A lease-purchase agreement authorized in subsection (2) of this section may provide for the issuance, distribution, and sale of instruments evidencing rights to receive rentals and other payments made and to be made under the lease-purchase agreement. The instruments shall not be notes, bonds, or any other evidence of indebtedness of the state within the meaning of any provision of the state constitution or the law of the state concerning or limiting the creation of indebtedness of the state and shall not constitute a multiple fiscal-year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the state constitution.

(d) Interest paid under a lease-purchase agreement authorized in subsection (2) of this section, including interest represented by the instruments, shall be exempt from Colorado income tax.

(e) The state of Colorado, acting through the state treasurer, for the use and benefit of the department, is authorized, if the executive director concurs, to enter into ancillary agreements and instruments as are deemed necessary or appropriate in connection with a lease-purchase agreement, including but not limited to ground leases, site leases, easements, or other instruments relating to the real property on which the facilities are located; except that no ancillary agreement is authorized that would cause the annual lease-purchase payment to exceed the annual rent costs appropriated to the state agencies prior to the lease-purchase agreement plus any rent projected to be received from nonstate lessees.

(f) A lease-purchase agreement authorized in subsection (2) of this section may require the state to provide insurance; except that no insurance is authorized that would cause the annual lease-purchase payment to exceed the annual rent costs of the state agencies prior to the lease-purchase agreement plus any rent projected to be received from nonstate lessees, adjusted as described in paragraph (b) of subsection (3) of this section. The insurance may be provided through the self-insured property fund created pursuant to section 24-30-1510.5.

(8) Any provision of the fiscal rules promulgated pursuant to section 24-30-202 (1) and (13) that the state controller deems to be incompatible or inapplicable with respect to said lease-purchase agreements or any such ancillary agreement may be waived by the controller or his or her designee.

(9) If a lease-purchase agreement authorized pursuant to subsection (2) of this section is executed, during the term of the lease-purchase agreement, moneys that at the time of the execution are appropriated to a state agency for rental payments in an amount equal to the annual lease-purchase payment, less any payments projected to be received from nonstate lessees pursuant to subsection (10) of this section, shall be transferred to the lease-purchase servicing account of the capital construction fund, created in section 24-75-302 (3.5), and, subject to annual appropriation, shall be used to pay the annual lease-purchase payments for the property that is the subject of the lease-purchase agreement or for operating, maintenance, and controlled maintenance costs for the property subject to the lease-purchase agreement. Moneys held in the lease-purchase servicing account shall be for the benefit of the department.

(10) (a) If the executive director determines that, in a property subject to a lease-purchase agreement authorized pursuant to subsection (2) of this section, there is space that is not needed by a state agency, the executive director, separately or in conjunction with the state board of land commissioners or another person, may:

(I) Hire a building manager to manage the space; or

(II) Subject to the approval of the office of state planning and budgeting, lease the space to any person on commercially reasonable terms.

(b) (I) Any moneys received by the executive director on behalf of nonstate lessees pursuant to paragraph (a) of this subsection (10) shall be transmitted to the state treasurer, who shall credit the same to the lease-purchase rental cash fund for the benefit of the department, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly to the department of personnel and shall only be used for the annual lease-purchase payments for lease-purchase agreements authorized pursuant to subsection (2) of this section or for operating, maintenance, and controlled maintenance costs for the buildings subject to the lease-purchase agreements.

(II) Any moneys in the fund not expended for the purpose of this subsection (10) may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.






Part 9 - Outdoor Lighting Fixtures

§ 24-82-901. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Energy conservation" means reducing energy costs and resources used and includes using a light with lower wattage or a timer switch.

(2) "Full cutoff luminaire" means a luminaire that allows no direct light emissions above a horizontal plane through the luminaire's lowest light-emitting part.

(3) "Glare" means direct light emitting from a luminaire that causes reduced vision or momentary blindness.

(4) "Light pollution" means the night sky glow caused by the scattering of artificial light in the atmosphere.

(5) "Light trespass" means light emitted by a luminaire that shines beyond the boundaries of the property on which the luminaire is located.

(6) "Luminaire" means the complete lighting system, including the lamp and the fixture.

(7) (a) "Outdoor lighting fixture" means any type of fixed or movable lighting equipment that is designed or used for illumination outdoors and includes:

(I) Area lighting; and

(II) Billboard lighting, street lights, searchlights, and other lighting used for advertising purposes.

(b) "Outdoor lighting fixture" does not include lighting equipment that is required by law to be installed on motor vehicles or lighting required for the safe operation of aircraft or watercraft.

(8) "Special event or situation" includes, but is not limited to, sporting events and the illumination of monuments, historic structures, or flags.



§ 24-82-902. Outdoor lighting fixtures funded by the state - standards

(1) On or after July 1, 2002, any new outdoor lighting fixture installed by or on behalf of the state using state funds shall meet at least the following requirements:

(a) For outdoor lighting fixtures with a rated output greater than three thousand two hundred lumens, the fixture is a full cutoff luminaire;

(b) The minimum illuminance adequate for the intended purpose is used with consideration given to recognized standards, including, but not limited to, recommended practices adopted by the illuminating engineering society of North America (IESNA);

(c) Full consideration has been given to costs, energy conservation, glare reduction, the minimization of light pollution, and the preservation of the natural night environment; and

(d) For purposes of lighting a designated highway in the state highway system, the department of transportation determines that the purpose of the outdoor lighting fixture cannot be achieved by the installation of reflective road markers, lines, warning or informational signs, or other effective methods that do not require the use of artificial light.

(2) The provisions of subsection (1) of this section shall not apply if:

(a) A federal law or regulation preempts state law;

(b) The outdoor lighting fixture is used on a temporary basis to provide illumination for emergency personnel in an emergency situation;

(c) The outdoor lighting fixture is used on a temporary basis for nighttime work;

(d) Additional illumination is required for a special event or situation; except that any additional illumination required for a special event or situation shall be installed so as to shield the outdoor lighting fixtures from direct view and to minimize upward lighting and light pollution;

(e) The outdoor lighting fixture is used solely to enhance the aesthetic beauty of an object; or

(f) A compelling safety interest exists that cannot be addressed by another method.

(3) The provisions of subsection (1) of this section shall serve only as guidelines for and shall not be binding on any state prison facility or any private contract prison in the state.






Part 10 - Leveraged Leasing

§ 24-82-1001. Legislative declaration - exclusion of proceeds of leveraged leasing agreements from fiscal year spending - voter approval not required

(1) The general assembly hereby finds and declares that:

(a) Section 20 of article X of the state constitution limits state fiscal year spending.

(b) Section 20 (2)(e) of article X defines "fiscal year spending" to include all revenues and expenditures except those for refunds and those from certain sources, such as property sales.

(c) Monetary consideration paid to the state by a private person in connection with a leveraged leasing agreement constitutes revenues to the state from a property sale because the consideration is paid in exchange for a property interest in a qualified state asset and constitutes revenues from a property sale, and such revenues are therefore excluded from state fiscal year spending.

(2) The general assembly further finds and declares that:

(a) Section 20 of article X of the state constitution requires voter approval in advance for creation of any multiple-fiscal year financial obligation whatsoever without adequate present cash reserves pledged irrevocably and held for payments in all future fiscal years.

(b) The sublease of a qualified state capital asset from a private person to the state under a leveraged leasing agreement is a multiple-fiscal year financial obligation of the state under section 20 of article X of the state constitution, but the state may enter into a leveraged leasing agreement without voter approval in advance because a leveraged leasing agreement requires the state to deposit into a specified account adequate cash reserves pledged irrevocably for sublease payments in all future fiscal years.



§ 24-82-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Leveraged leasing agreement" means an agreement or a series of agreements between the state and a private person under which:

(a) In exchange for monetary consideration paid in a lump sum when the lease closes, the state leases a qualified state capital asset to a private person for a term of sufficient length to allow the private person to depreciate the asset for federal income tax purposes under the federal "Internal Revenue Code of 1986", as amended, or any successor provision thereto, and retains a right to cancel the lease in exchange for specified consideration;

(b) The private person subleases the qualified state capital asset back to the state pursuant to a sublease contract that:

(I) Is for a term shorter than the term of the lease;

(II) Gives the private person leasehold rights in the asset; and

(III) Requires an amount of the monetary consideration paid in a lump sum to the state when the lease closes that is adequate to meet all lease payments to be made by the state under the terms of the sublease contract to be deposited into a specified account established pursuant to the sublease contract as adequate cash reserves pledged irrevocably for sublease payments in all future fiscal years; and

(c) The state retains the right to the use of the qualified state capital asset for the duration of the term of the sublease.

(2) "Qualified state capital asset" or "asset" means qualified technological equipment as defined by section 168 (i)(2)(A) of the federal "Internal Revenue Code of 1986", as amended, or any successor provision thereto.



§ 24-82-1003. Leveraged leasing

(1) On and after May 14, 2003, the executive director of the department of personnel, with the approval of the director of the office of state planning and budgeting, may enter into leveraged leasing agreements on behalf of the state.

(2) The executive director of the department of personnel may retain attorneys, consultants, or financial professionals to the extent necessary to protect the interests of the state and to ensure the proper execution of a leveraged leasing agreement. The executive director shall use a competitive selection process approved by the director of the office of state planning and budgeting to select any attorneys, consultants, or financial professionals to be retained, but execution of such retention agreements shall not be governed by the "Procurement Code", articles 101 to 112 of this title. Any fees charged by any persons retained shall be paid only from the lump sum paid to the state in connection with the leveraged leasing agreement and shall not be paid from any other source.

(3) The state treasurer shall credit all monetary consideration paid in a lump sum to the state under the terms of a leveraged leasing agreement when the agreement closes that is not required to be deposited into a specified account established pursuant to a sublease contract as adequate cash reserves pledged irrevocably for sublease payments in all future fiscal years to the controlled maintenance trust fund created in section 24-75-302.5.



§ 24-82-1004. Leased assets not subject to taxation

A qualified state capital asset that is the subject of a leveraged leasing agreement shall be treated for tax purposes as tax-exempt property owned by the state.



§ 24-82-1005. Liability not created by leveraged leasing agreement - indemnification agreements

(1) The lease of a qualified state capital asset by the state to a private person and the sublease of the asset back to the state by the private person pursuant to a leveraged leasing agreement shall not cause the private person to whom the qualified state capital asset is being leased to incur any liability in any type of action by virtue of the private person's status as a lessor under the leveraged leasing agreement.

(2) As part of a leveraged leasing agreement, the executive director of the department of personnel, with the approval of the director of the office of state planning and budgeting, may enter into an indemnity agreement with the private person to whom the qualified state capital asset is being leased.






Part 11 - Sales of State Property and Lease-Purchase Agreements



Part 12 - Leases of Building Projects

§ 24-82-1201. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Approved building project" means a capital construction project involving a lease that receives approval from the capital development committee and the joint budget committee pursuant to section 24-82-1202 (2).

(2) "Commission" means the Colorado commission on higher education established pursuant to section 23-1-102, C.R.S.

(3) "State department" means a department or agency of the state, but does not include the legislative department when acting pursuant to section 2-2-320 (2)(b), C.R.S.



§ 24-82-1202. Leases of buildings

(1) Subject to the provisions of this part 12, the executive director of a state department, or the governing board of an institution of higher education, is authorized to execute a lease agreement for up to thirty years for the rental of an approved building project.

(2) (a) Prior to executing a lease agreement authorized pursuant to this part 12, the executive director of the leasing state department shall submit a report to the office of state planning and budgeting on the proposed approved building project, including the proposed terms of the lease agreement, through the budgeting process established pursuant to section 24-37-304. If the office of state planning and budgeting approves the proposed approved building project and the lease, it shall make recommendations concerning the proposed approved building project and the lease to the capital development committee. If the capital development committee approves the proposed approved building project and the lease for the proposed approved building project, it shall make recommendations concerning the proposed approved building project and the lease to the joint budget committee. Following receipt of the recommendations, if the joint budget committee approves the proposed approved building project and the lease, it shall include any necessary moneys for the approved building project in its recommendations for the next long appropriations bill.

(b) Prior to executing a lease agreement authorized pursuant to this part 12, the governing board of a leasing institution of higher education shall submit a report to the Colorado commission on higher education on the proposed approved building project, including the proposed terms of the lease agreement, pursuant to the provisions of section 23-1-106, C.R.S. If the proposed approved building project does not require the approval of the capital development committee pursuant to section 23-1-106, C.R.S., the commission may approve the proposed approved building project and the lease. If the proposed approved building project is subject to the approval of the capital development committee pursuant to section 23-1-106, C.R.S., and if the commission approves the proposed approved building project and the lease, the commission shall make recommendations concerning the proposed approved building project and the lease to the capital development committee. If the capital development committee approves the proposed approved building project and the lease for the proposed approved building project, it shall make recommendations concerning the proposed approved building project and the lease to the joint budget committee. Following receipt of the recommendations, if the joint budget committee approves the proposed approved building project and the lease, it shall include any necessary moneys for the approved building project in its recommendations for the next general appropriation bill.



§ 24-82-1203. Payment obligations subject to annual appropriation by the general assembly

Each lease agreement entered into pursuant to the provisions of this part 12 shall provide that all payment obligations of the state under the lease agreement are subject to annual appropriation by the general assembly and that the obligations shall not be deemed or construed as creating an indebtedness of the state within the meaning of any provision of the Colorado constitution or the laws of the state of Colorado concerning or limiting the creation of indebtedness by the state of Colorado.



§ 24-82-1204. Terms and conditions of lease agreements

(1) A lease agreement entered into pursuant to the provisions of this part 12 may contain such terms, provisions, and conditions as the executive director of the leasing state department or the governing board of the leasing institution may deem appropriate. Any lease agreement entered into pursuant to this part 12 shall comply with the requirements of section 24-82-801.

(2) As used in this section, "lease agreement" means a capital lease as defined in the generally accepted accounting principles issued by the governmental accounting standards board that the controller prescribes for the state as specified in section 24-30-202 (12).



§ 24-82-1205. Ancillary agreements

The executive director of a leasing state department or the governing board of the leasing institution may enter into or execute, or may negotiate with an officer of the state to enter into or execute, a deed, conveyance, escrow agreement, or other agreement or instrument that he or she or the board deems necessary or appropriate in connection with a lease agreement entered into pursuant to this part 12.



§ 24-82-1206. Fiscal rules inapplicable - independent powers

(1) The provisions of section 24-30-202 (5)(b) shall not apply to a lease agreement or ancillary agreement entered into pursuant to this part 12. Any provision of the fiscal rules promulgated pursuant to section 24-30-202 (1) or (13) which the controller deems to be incompatible with or inapplicable to a lease agreement entered into pursuant to this part 12 or ancillary agreement may be waived by the controller or his or her designee.

(2) The powers conferred by this part 12 are in addition to any other law, and the limitations imposed by any other law shall not affect the powers conferred by this part 12.



§ 24-82-1207. Inapplicability of part 7

The provisions of part 7 of this article shall not apply to leases entered into pursuant to this part 12.






Part 13 - Lease-Purchase Agreements for State Property

§ 24-82-1301. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Due to insufficient funding, necessary high-priority state highway projects and state capital construction projects, including projects at state institutions of higher education, in all areas of the state have been delayed, and the state has also delayed critical controlled maintenance and upkeep of state capital assets;

(b) By issuing lease-purchase agreements using state buildings as collateral as authorized by this part 13, the state can generate sufficient funds to accelerate the completion of many of the necessary high-priority state highway projects and capital construction projects that have been delayed and better maintain and preserve existing state capital assets;

(c) It is the intent of the general assembly that a majority of the additional funding for state capital construction projects realized from issuing lease-purchase agreements be used for controlled maintenance and upkeep of state capital assets.



§ 24-82-1302. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Capital construction" has the same meaning as set forth in section 24-30-1301 (2).

(2) "Controlled maintenance" has the same meaning as set forth in section 24-30-1301 (4).

(3) "Eligible state facility" means any financially unencumbered building, structure, or facility that is owned by the state, including a building, structure, or facility determined to be eligible by a governing board of a state institution of higher education, and does not include any building, structure, or facility that is part of the state emergency reserve for any state fiscal year as designated in the annual general appropriation act.

(4) "State institution of higher education" means a state institution of higher education, as defined in section 23-18-102 (10), and the Auraria higher education center created in article 70 of title 23.



§ 24-82-1303. Lease-purchase agreements for capital construction and transportation projects

(1) On or before December 31, 2017, the state architect, the director of the office of state planning and budgeting or his or her designee, and the state institutions of higher education shall identify and prepare a collaborative list of eligible state facilities that can be collateralized as part of the lease-purchase agreements for capital construction and transportation projects authorized in this part 13. The total current replacement value of the identified buildings must equal at least two billion dollars.

(2) (a) Notwithstanding the provisions of sections 24-82-102 (1)(b) and 24-82-801, and pursuant to section 24-36-121, no sooner than July 1, 2018, the state, acting by and through the state treasurer, shall execute lease-purchase agreements, each for no more than twenty years of annual payments, for the projects described in subsection (4) of this section. The state shall execute the lease-purchase agreements only in accordance with the following schedule:

(I) During the 2018-19 state fiscal year, the state shall execute lease-purchase agreements in an amount up to five hundred million dollars;

(II) During the 2019-20 state fiscal year, the state shall execute lease-purchase agreements in an amount up to five hundred million dollars;

(III) During the 2020-21 state fiscal year, the state shall execute lease-purchase agreements in an amount up to five hundred million dollars; and

(IV) During the 2021-22 fiscal year, the state shall execute lease-purchase agreements in an amount up to five hundred million dollars.

(b) The anticipated annual state-funded payments for the principal and interest components of the amount payable under all lease-purchase agreements entered into pursuant to subsection (2)(a) of this section shall not exceed one hundred fifty million dollars.

(c) The state, acting by and through the state treasurer, at the state treasurer's sole discretion, may enter into one or more lease-purchase agreements authorized by subsection (2)(a) of this section with any for-profit or nonprofit corporation, trust, or commercial bank as a trustee as the lessor.

(d) Any lease-purchase agreement executed as required by subsection (2)(a) of this section shall provide that all of the obligations of the state under the agreement are subject to the action of the general assembly in annually making money available for all payments thereunder. Payments under any lease-purchase agreement must be made, subject to annual allocation pursuant to section 43-1-113 by the transportation commission created in section 43-1-106 (1) or subject to annual appropriation by the general assembly, as applicable, from the following sources of money:

(I) First, nine million dollars annually, or any lesser amount that is sufficient to make each full payment due, shall be paid from the general fund or any other legally available source of money for the purpose of fully funding the controlled maintenance and capital construction projects in the state to be funded with the proceeds of lease-purchase agreements as specified in subsection (4)(a) of this section;

(II) Next, fifty million dollars annually, or any lesser amount that is sufficient to make each full payment due, shall be paid from any legally available money under the control of the transportation commission solely for the purpose of allowing the construction, supervision, and maintenance of state highways to be funded with the proceeds of lease-purchase agreements as specified in subsection (4)(b) of this section and section 43-4-206 (1)(b)(V); and

(III) The remainder of the amount needed, in addition to the amounts specified in subsections (2)(d)(I) and (2)(d)(II) of this section, to make each full payment due shall be paid from the general fund or any other legally available source of money.

(e) Each agreement must also provide that the obligations of the state do not create state debt within the meaning of any provision of the state constitution or state law concerning or limiting the creation of state debt and are not a multiple fiscal-year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the state constitution. If the state does not renew a lease-purchase agreement executed as required by subsection (2)(a) of this section, the sole security available to the lessor is the property that is the subject of the nonrenewed lease-purchase agreement.

(f) A lease-purchase agreement executed as required by subsection (2)(a) of this section may contain such terms, provisions, and conditions as the state treasurer, acting on behalf of the state, deems appropriate, including all optional terms; except that each lease-purchase agreement must specifically authorize the state or the governing board of the applicable state institution of higher education to receive fee title to all real and personal property that is the subject of the lease-purchase agreement on or before the expiration of the terms of the agreement.

(g) Any lease-purchase agreement executed as required by subsection (2)(a) of this section may provide for the issuance, distribution, and sale of instruments evidencing rights to receive rentals and other payments made and to be made under the lease-purchase agreement. The instruments may be issued, distributed, or sold only by the lessor or any person designated by the lessor and not by the state. The instruments do not create a relationship between the purchasers of the instruments and the state or create any obligation on the part of the state to the purchasers. The instruments are not notes, bonds, or any other evidence of state debt within the meaning of any provision of the state constitution or state law concerning or limiting the creation of state debt and are not a multiple fiscal-year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the state constitution.

(h) Interest paid under a lease-purchase agreement authorized pursuant to subsection (2)(a) of this section, including interest represented by the instruments, is exempt from Colorado income tax.

(i) The state, acting by and through the state treasurer and the governing boards of the institutions of higher education, is authorized to enter into ancillary agreements and instruments that are necessary or appropriate in connection with a lease-purchase agreement, including but not limited to deeds, ground leases, sub-leases, easements, or other instruments relating to the real property on which the facilities are located.

(j) The provisions of section 24-30-202 (5)(b) do not apply to a lease-purchase agreement executed as required by or to any ancillary agreement or instrument entered into pursuant to this subsection (2). The state controller or his or her designee shall waive any provision of the fiscal rules promulgated pursuant to section 24-30-202 (1) and (13) that the state controller finds incompatible or inapplicable with respect to a lease-purchase agreement or an ancillary agreement or instrument.

(3) (a) Before executing a lease-purchase agreement required by subsection (2)(a) of this section, in order to protect against future interest rate increases, the state, acting by and through the state treasurer and at the discretion of the state treasurer, may enter into an interest rate exchange agreement pursuant to article 59.3 of title 11. A lease-purchase agreement executed as required by subsection (2)(a) of this section is a proposed public security for the purposes of article 59.3 of title 11. Any payments made by the state under an agreement entered into pursuant to this subsection (3) must be made solely from money made available to the state treasurer from the execution of a lease-purchase agreement or from money described in subsections (2)(d)(I) and (2)(d)(II) of this section.

(b) Any agreement entered into pursuant to this subsection (3) must also provide that the obligations of the state do not create state debt within the meaning of any provision of the state constitution or state law concerning or limiting the creation of state debt and are not a multiple fiscal-year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the state constitution.

(c) Any money received by the state under an agreement entered into pursuant to this subsection (3) shall be used to make payments on lease-purchase agreements entered into pursuant to subsection (2) of this section or to pay the costs of the project for which a lease-purchase agreement was executed.

(4) Proceeds of lease-purchase agreements executed as required by subsection (2)(a) of this section shall be used as follows:

(a) (I) The first one hundred twenty million dollars of the proceeds of lease-purchase agreements issued during the 2018-19 state fiscal year shall be used for controlled maintenance and capital construction projects in the state as follows:

(A) Thirteen million six thousand eighty-one dollars for level I controlled maintenance;

(B) Sixty million six hundred thirty-seven thousand three hundred five dollars for level II controlled maintenance;

(C) Forty million two hundred nine thousand five hundred thirty-five dollars for level III controlled maintenance; and

(D) The remainder for capital construction projects as prioritized by the capital development committee.

(II) The capital development committee shall post the list of specific controlled maintenance projects and the cost of each project funded pursuant to subsection (4)(a)(I)(A), (4)(a)(I)(B), or (4)(a)(I)(C) of this section on its official website no later than May 11, 2017.

(b) The remainder of the proceeds shall be credited to the state highway fund created in section 43-1-219 and used by the department of transportation in accordance with section 43-4-206 (1)(b)(V).









Article 82.5 - Tobacco Litigation Settlement Financing Corporation

§ 24-82. 5-101 to 24-82.5-118. (Repealed)

(2) Section 24-82.5-118 provided for the repeal of this article, effective December 15, 2003, unless the state treasurer and the tobacco litigation settlement financing corporation entered into at least one property sale contract pursuant to article 82.5 of this title. No such contract had been entered into as of December 15, 2003. (See L. 2003, p. 2543.)









State Assistance - Denver Convention Center

Article 83 - State Assistance - Denver Convention Center

§ 24-83-101. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The location, construction, operation, and maintenance of a convention center within the boundaries of the city and county of Denver affects and impacts the people of all areas of this state;

(b) The location, construction, operation, and maintenance of a convention center within the boundaries of the city and county of Denver will promote diversified economic development across this state;

(c) The location, construction, operation, and maintenance of a convention center within the boundaries of the city and county of Denver with statewide impact is a matter of statewide concern;

(d) Cooperation by the state and the city and county of Denver in the location, construction, operation, and maintenance of such convention center with statewide impact will serve a public use and will promote the health, safety, security, and general welfare of the people of the state of Colorado;

(e) In consideration of the statewide impact, the convention center should be named "the Colorado convention center".



§ 24-83-102. State assistance for payment of obligations

(1) In 1987, the general assembly authorized state assistance to the city and county of Denver in connection with land acquisition for the proposed Denver convention center, in accordance with the provisions of this article.

(2) A contract, referred to in this article as the "contract", to accomplish the provisions of this article was required to be and was negotiated between the city and county of Denver and the state of Colorado, acting through the department of personnel. The contract was required to contain as a minimum the requirements of this article which relate to the mutual obligations of the city and county of Denver and of the state, and the provisions of this article which relate to the obligations that continue after the completion of the state's payment obligations shall continue to be contained in a contract between the city and county of Denver and the state.

(3) The contract provides that the state was obligated to pay six million dollars to the city and county of Denver on July 1, 1988, and on July 1 of each year thereafter through July 1, 1993. The total of such payments was thirty-six million dollars.

(4) The contract provides that amounts paid to the city and county of Denver pursuant to subsection (3) of this section were required to be applied for the payment of the obligations of the city and county in connection with its acquisition of land as the site for the proposed Denver convention center.

(5) and (6) (Deleted by amendment, L. 94, p. 497, § 1, effective March 31, 1994.)



§ 24-83-105. Other contractual provisions

(1) The contract shall include the following provisions:

(a) Since the question of residency requirements as a condition of employment at a convention center facility constructed on land acquired with state assistance is a matter of statewide concern, a provision that no charter provision to require residency in the city and county of Denver shall be imposed or enforced at the convention center;

(b) Provisions by which the city and county of Denver agrees to make suitable display space, as defined by rules and regulations promulgated by the executive director of the department of personnel, available in the convention center on a time-share basis to counties, municipalities, and state agencies and private nonprofit or commercial organizations whose purpose is the promotion of tourism and of Colorado businesses and products, in order that the entire state may share in the advertising opportunities provided by the convention center. The contract shall also include provisions which assure that appropriate space will be made available for the promotion of tourism, education, business, and agricultural efforts and activities outside the metropolitan area. Entities using the display space shall make their own determination as to whether union or nonunion labor or volunteers shall setup, service, or dismantle any displays; except that entities using the display space shall conform to any contracts executed before June 1, 1991.



§ 24-83-106. Department of personnel - authority to manage space

(1) The department shall establish a graduated fee schedule for the use of the display space in the convention center in a manner which will enable a wide variety of organizations to use the display space and which takes into account the different types, sizes, and financial ability of such organizations; except that no fees shall be assessed against any counties, municipalities, or state agencies for the use of such display space. The department shall collect only such fees as are necessary to pay for the expenses of the department which are not covered by other moneys available to the department. The revenue from such fees shall be credited to the convention center fund, which fund is hereby created. In addition to fees, the department is authorized to accept any other moneys available to the department for the purpose of utilizing the display space, which other moneys shall include, but shall not be limited to, donations by public or private entities, loans from the state treasury, or other gifts, grants, or loans. Such moneys shall be credited to the convention center fund. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) All moneys in the convention center fund shall be subject to annual appropriation by the general assembly to the department and shall only be used for the purchase of equipment, the production of programs, the costs of managing, scheduling, and promoting the display space, and any other reasonable and necessary expenses related to the utilization of such display space or any other duties of the department pursuant to this section.

(3) The executive director of the department may contract with any public or private entity to manage, schedule, or promote the display space.









Information Technology Access for Blind

Article 85 - Information Technology Access for Individuals Who Are Blind or Visually Impaired

§ 24-85-101. Legislative declaration

The general assembly hereby finds that the state needs to improve nonvisual access to information, whether by speech, Braille, or other appropriate means.



§ 24-85-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Access" means the ability to receive, use, and manipulate data and operate controls included in information technology.

(2) "Blind or visually impaired individual" means an individual who:

(a) Has a visual acuity of 20/200 or less in the better eye with corrective lenses or has a limited field of vision so that the widest diameter of the visual field subtends an angle no greater than twenty degrees;

(b) Has a medically indicated expectation of visual deterioration; or

(c) Has a medically diagnosed limitation in visual functioning that restricts the individual's ability to read and write standard print at levels expected of individuals of comparable ability.

(3) Repealed.

(4) "Information technology" means all electronic information processing hardware and software, including telecommunications.

(5) "Nonvisual" means synthesized speech, Braille, and other output methods not requiring sight.

(6) "State agency" means the state or any of its principal departments, agencies, or boards or commissions.

(7) "Telecommunications" means the transmission of information, images, pictures, voice, or data by radio, video, or other electronic or impulse means.



§ 24-85-103. Nonvisual access standards

(1) The chief information officer in the office of information technology, created in section 24-37.5-103, shall maintain nonvisual access standards for information technology systems employed by state agencies that:

(a) Provide blind or visually impaired individuals with access to information stored electronically by state agencies by ensuring compatibility with adaptive technology systems so that blind and visually impaired individuals have full and equal access when needed; and

(b) Are designed to present information, including prompts used for interactive communications, in formats intended for both visual and nonvisual use, such as the use of text-only options.

(2) The chief information officer in the office of information technology, created in section 24-37.5-103, shall consult with state agencies and representatives of individuals who are blind or visually impaired in maintaining the nonvisual access standards described in subsection (1) of this section and the procurement criteria described in section 24-85-104.

(3) The head of each state agency shall establish a written plan, as part of its annual information technology plan, and develop any proposed budget requests for implementing the nonvisual access standards for its agency at facilities accessible by the public.



§ 24-85-104. Procurement requirements - criteria - implementation

(1) The office of information technology, created in section 24-37.5-103, shall approve minimum standards and criteria to be used in approving or rejecting procurements by state agencies for adaptive technologies for nonvisual access uses.

(2) Nothing in this article shall require the installation of software or peripheral devices used for nonvisual access when the information technology is being used by individuals who are not blind or visually impaired. Nothing in this article shall be construed to require the purchase of nonvisual adaptive equipment by a state agency.

(3) Notwithstanding the provisions of subsection (2) of this section, the applications, programs, and underlying operating systems, including the format of the data, used for the manipulation and presentation of information shall permit the installation and effective use of and shall be compatible with nonvisual access software and peripheral devices.

(4) Compliance with the procurement requirements of this section with regard to information technology purchased prior to July 1, 2001, shall be achieved at the time of procurement of an upgrade or replacement of existing information technology equipment or software.









Libraries

Article 90 - Libraries

Part 1 - Library Law

§ 24-90-101. Short title

This part 1 shall be known and may be cited as the "Colorado Library Law".



§ 24-90-102. Legislative declaration

The general assembly hereby declares that it is the policy of this state, as a part of its provision for public education, to promote the establishment and development of all types of publicly supported free library service throughout the state to ensure equal access to information without regard to age, physical or mental health, place of residence, or economic status, to aid in the establishment and improvement of library programs, to improve and update the skills of persons employed in libraries through continuing education activities, and to promote and coordinate the sharing of resources among libraries in Colorado and the dissemination of information regarding the availability of library services.



§ 24-90-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Academic library" means a library established and maintained by a state-supported institution of higher education primarily for the use of its students and faculty.

(2) "County library" means a public library established and maintained by a county.

(3) "Governmental unit" means any county, city, city and county, town, or school district of the state of Colorado.

(3.5) "Institutional library" means a library, with the exception of a law library, contained within a correctional, residential, or mental health facility operated by the state.

(4) "Joint library" means a library established and jointly funded through an agreement by two or more governmental units or by one or more governmental units and an institution of higher education providing at least two of the following types of library services: Academic, public, or school.

(4.5) "Legal service area" means the geographic area for which a public library has been established to offer services and from which, or on behalf of which, the library derives income. A "legal service area" shall be defined in terms of geographic units for which official population estimates can be obtained or derived annually from the Colorado state data center. Legal service area population estimates shall be collected and reported according to guidelines developed by the state library. "Legal service area" includes any areas served under contract for which the library is the primary provider of library services and for which the library receives funds to serve.

(5) "Legislative body" means the body authorized to determine the amount of taxes to be levied in a governmental unit or in a library district or that undertakes other action on behalf of the governmental unit or library district as specified in this article. Governing bodies to which the term legislative body may apply include but are not limited to a board of county commissioners, a city council, a town board of trustees, or a library board of trustees as the context requires.

(5.5) "Library" means an entity that provides:

(a) An organized collection of printed or other resources or a combination of such resources;

(b) Paid staff;

(c) An established schedule in which services of the staff are available to its clientele; and

(d) The facilities necessary to support such collection, staff, and schedule.

(6) "Library district" means a public library established as its own taxing authority by one or more governmental units or parts thereof. A library district shall be a political subdivision of the state.

(7) "Library network" means libraries or other organizations cooperatively interconnected by communication links or channels which can be used for the exchange or transfer of materials and information.

(8) and (9) (Deleted by amendment, L. 2003, p. 2442, § 1, effective August 15, 2003.)

(9.5) "Metropolitan area" means a geographical area designated as a metropolitan area by the office of management and budget of the United States government.

(10) "Municipality" means any city or any town operating under general or special laws of the state of Colorado or any home rule city or town, the charter or ordinances of which contain no provisions inconsistent with the provisions of this part 1.

(11) "Municipal library" means a public library established and maintained by a municipality.

(12) "Notice" means publication, once a week for two consecutive weeks, in one newspaper of general circulation in the library service area or proposed library service area or by more than one such newspaper if no single newspaper is generally circulated throughout said area. Not less than seven days, excluding the day of the first publication but including the day of the last publication, shall intervene between the first and last publications.

(13) (a) "Public library" means an administrative entity that is:

(I) Operated and maintained for the free use of the public residing within its legal service area;

(II) Operated and maintained in whole or in part with money derived from local taxation; and

(III) Open to the public a minimum number of hours per week in accordance with rules established by the state library.

(b) An administrative entity may provide public library services through a single public outlet or any combination of any of the following types of outlets: A central or main library, branch libraries, or bookmobiles.

(13.5) "Public library services" means services customarily provided by a public library.

(14) "Publicly supported library" means a library supported principally with money derived from taxation. Publicly supported libraries shall include all public libraries and may include academic libraries, school libraries, and special libraries.

(15) "Registered elector" or "elector" means a person who is registered to vote at general elections in this state.

(15.5) "Regional library authority" means a separate governmental entity created by an agreement entered into by any two or more governmental units for the purpose of providing and funding public library services to the residents of the governmental units that are parties to the agreement.

(16) "Regional library service system" means an organization of publicly supported member libraries, established to provide, develop, and coordinate cooperative interlibrary services within a designated geographical area, that is governed by an independent board.

(17) "Resource center" means a library designated through contractual arrangements with the state library to provide specialized, statewide library services.

(18) "School library" means a library established and maintained by a school district for the use of its students and staff as well as for the general public under such regulations as the board of education of the school district may prescribe.

(19) "Special library" means a library established and maintained primarily for the use of a specialized population, including libraries operated by an Indian tribe having a reservation in this state; except that, where the specialized population that is an Indian tribe having a reservation in this state requests classification of a library established and maintained for its use as a public library and the library satisfies the definition of a public library as specified in subsection (13) of this section, the library shall be treated as a public library for purposes of this article.

(20) (Deleted by amendment, L. 2003, p. 2442, § 1, effective August 15, 2003.)

(21) "State library" means the state library created pursuant to section 24-90-104.



§ 24-90-103.5. Acts and elections conducted pursuant to provisions that refer to qualified electors or registered electors

Any elections, and any acts relating thereto, carried out under this article, that were conducted prior to July 1, 2003, pursuant to provisions that refer to a qualified elector rather than a registered elector and that were valid when conducted shall be deemed and held to be legal and valid in all respects.



§ 24-90-104. State library created - administration

(1) The state library is hereby created as a division of the department of education, and its operation is declared to be an essential administrative function of the state government.

(2) The commissioner of education, as ex officio state librarian, has charge and direction of the state library but may delegate to the assistant commissioner in charge of the state library any or all of the powers given to the state librarian in this article for such periods and under such restrictions as the commissioner sees fit, upon approval of the state board of education.

(3) The commissioner of education shall appoint an assistant commissioner, office of library services, in accordance with the provisions of section 13 of article XII of the state constitution. Said assistant commissioner shall have at least a master's degree from a library school accredited by the American library association and shall have at least seven years of progressively responsible library experience, five of which shall have been in administrative positions.



§ 24-90-105. Powers and duties of state librarian

(1) The state librarian has the following powers and duties with respect to the state library:

(a) (I) To make reasonable rules and regulations for the administration of the provisions of this part 1 and parts 2, 3, 4, and 5 of this article; for the use of state library materials; and for the purchase, control, and use of books and other resources;

(II) Rules or regulations promulgated under provisions of this part 1 shall be subject to sections 24-4-103 (8)(c) and (8)(d) and 24-4-108.

(b) To appoint all professional and clerical help in the state library, subject to the provisions of section 13 of article XII of the state constitution;

(c) To furnish or contract for the furnishing of library or information services to state officials and departments;

(d) To furnish or contract for the furnishing of library service to institutional libraries, and to make reasonable rules for the establishment, maintenance, and operation of institutional libraries; except that any such rules shall not conflict with any rules promulgated by the department of corrections;

(e) To furnish or contract for the furnishing of library services to persons who are blind and physically disabled, including persons who cannot use printed materials in their conventional format;

(f) To contract for the furnishing of library resources to ensure equal access to information for all Coloradans;

(g) To coordinate programs and activities of the regional library service systems, as provided by the rules of the regional library service system created in section 24-90-115;

(h) To provide for the collection, analysis, publication, and distribution of statistics and information relevant to the state library and to public, school, academic, and institutional libraries. Publications circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136.

(i) To conduct or contract for research projects necessary to plan and evaluate the effectiveness of library programs in the state;

(j) To contract for the lending of books and other resources to publicly supported libraries and institutions, including, without limitation, the Colorado resource center at the Denver public library and any other resource centers as may be designated;

(k) To report to the state board of education at such times and on such matters as the board may require;

(l) To accept gifts and bequests of money or property, and, subject to the terms of any gift or bequest and to applicable provisions of law, to hold in trust, invest, or sell any gift or bequest of money or property, and to use either the principal or interest or the proceeds of sale for programs or purposes specified in the gift or bequest as approved by the state board of education. The use of gifts and bequests shall be subject to audit by the state auditor or the state auditor's designee. The principal of any gift or bequest and the interest received thereon from investment shall be available for use by the state library in addition to any funds appropriated by the general assembly. The acceptance of any gift or bequest under this subsection (1)(l) shall not commit the state to any expenditure of state funds.

(m) To serve as the repository of the bylaws and the legal service area maps of all library districts within the state.

(2) The state librarian has the following powers and duties with respect to other publicly supported libraries in the state:

(a) To further library development and to provide for the supplying of consultative assistance and information to all types of publicly supported libraries in the state through field visits, conferences, institutes, correspondence, statistical information, publications, and electronic media; and to do any and all things that may reasonably be expected to promote and advance library services;

(a.3) To develop and promulgate service standards for school, public, and institutional libraries to guide the development and improvement of such libraries; except that any such standards shall not conflict with any standards promulgated by the department of corrections;

(a.5) To encourage contractual and cooperative relations to enhance resource sharing among all types of libraries and agencies throughout the state;

(b) To serve as the agency of the state to receive and administer state or federal funds that may be appropriated to further library development within the state upon approval of the state librarian; except that this paragraph (b) shall not preclude other governmental units, including, but not limited to, municipalities, counties, a city and county, and library districts, from applying for, receiving, or administering such state or federal funds;

(c) To develop regulations under which state grants are distributed for assisting in the establishment, improvement, or enlargement of libraries or regional library service systems and to develop all necessary procedures to comply with federal regulations under which such grants are distributed for assisting in the establishment, improvement, or enlargement of libraries;

(d) (Deleted by amendment, L. 2003, p. 2445, § 5, effective August 15, 2003.)

(e) To cooperate with local legislative bodies, library boards, library advisory committees, appropriate professional associations, and other groups in the development and improvement of libraries throughout the state;

(f) To carry out the functions and responsibilities of the Colorado virtual library network pursuant to part 3 of this article.



§ 24-90-105.5. Radio reading services

(1) The general assembly hereby declares that there is a growing need for reading services in Colorado to serve the citizens of the state. The general assembly recognizes that the state has numerous citizens who are blind or visually impaired or who have physical impairments which make the use of printed materials difficult or impossible and further recognizes that the aging of the population of Colorado is increasing the number of such citizens. Because of the need for reading assistance to inform and inspire individuals who cannot use printed materials and because of the unique ability of radio reading services to reach individuals in every corner of the state who require reading services, the general assembly finds that radio reading services should be encouraged and should be made available throughout the state.

(2) In addition to any other powers granted to the state librarian under this article, the state librarian shall have the power with respect to the state library to contract with entities for the furnishing of radio reading services to individuals who are blind or visually impaired or who have physical disabilities which impair their use of printed materials.

(3) The furnishing of radio reading services shall include, but shall not be limited to, the production of reading service radio programs, the broadcast of reading services over a subcarrier frequency, and the provision of radio receivers to listeners for use in receiving reading service broadcasts.

(4) The reading materials for radio reading services shall include, but shall not be limited to, newspapers, periodicals, local calendars of events, consumer information, best seller books, and information concerning pending legislative matters.

(5) The general assembly hereby recognizes the importance of privately operated reading services to enable those persons who cannot effectively read newspapers or other printed documents to gain access to such otherwise inaccessible print materials. The state librarian shall have the authority to administer funds in the reading services for the blind cash fund, which is hereby created, for the support of said privately operated reading services. The fund shall consist of any public or private moneys transferred, appropriated, or otherwise credited thereto. All moneys credited to the fund and all interest earned on the investment of moneys in the fund shall be a part of the fund and shall not be transferred or credited to the general fund or to any other fund except as directed by the general assembly acting by bill. The general assembly shall make annual appropriations from the reading services for the blind cash fund to the state librarian to carry out the purposes of this subsection (5).



§ 24-90-106. Participation of existing libraries in the formation of new libraries

(1) Any governmental unit of the state of Colorado has the power to establish and maintain a public library under the provisions of this part 1, either by itself or in cooperation with one or more other governmental units. Whenever a county library or library district is proposed to be formed, specific written notification of the proposed establishment shall be given at least ninety days prior to anticipated action on the proposed establishment to each governmental unit maintaining a public library in the legal service area of the proposed library and the board of trustees of each library. The legislative body of any governmental unit that maintains a public library within the territory to be served by a county library or a library district or the board of trustees of an established library district shall decide, by resolution or ordinance, whether or not to participate in the county library or library district. If participation in the county library or library district is to be funded by any amount of tax levy not previously established by resolution or ordinance nor previously approved by the electors, the resolution or ordinance shall state that the electors of the library district or governmental unit must approve that levy before participation can be effected. Written notice of a decision not to participate shall be filed with the board of county commissioners in the case of a proposed county library or with the boards of county commissioners of each county having territory within the library's legal service area in the case of a proposed library district. The notice shall be filed at least thirty days prior to action being taken on the resolution or ordinance to create a county library or library district or on the resolution to conduct an election to create the county library or library district.

(2) and (3) (Deleted by amendment, L. 2003, p. 2446, § 6, effective August 15, 2003.)



§ 24-90-106.3. Inclusion of a governmental unit into an existing library district - procedure

(1) Any governmental unit sharing at least one common boundary with an existing library district may become part of the district upon a resolution executed by the board of trustees of the district and the adoption of an ordinance or resolution, as applicable, by the legislative body of the governmental unit approving the inclusion of the governmental unit into the district. If the tax levy imposed by the district pursuant to section 24-90-112 has not been previously approved by the registered electors of the governmental unit, the electors shall approve the levy before the governmental unit may be included in the district. Any such election shall be held in accordance with the requirements specified in section 20 of article X of the state constitution, articles 1 to 13 of title 1, C.R.S., and article 10 of title 31, C.R.S., as applicable, and the election shall be held on the date of the state biennial general election, the first Tuesday in November in odd-numbered years, or, if the governmental unit is a municipality, on the date of the regular election of the municipality.

(2) Upon the inclusion of a governmental unit into a library district in accordance with the requirements of subsection (1) of this section, the legislative body of the governmental unit and the board of trustees of the district shall enter into a written agreement within ninety days of the election that sets forth fully the rights, obligations, and responsibilities, financial and otherwise, of the parties to the agreement.

(3) In the case of a governmental unit that has a portion included within a library district and a portion that is not included within the district, the governmental unit may follow the procedures specified in subsections (1) and (2) of this section to bring about the inclusion of the entire governmental unit into the district; except that, in such circumstances, only the registered electors residing within the portion of the governmental unit that is not included within the district at the time of the commencement of the inclusion proceedings shall be allowed to vote on the question of approval of the district tax levy.



§ 24-90-106.5. Establishment or removal of a municipal library in an existing county library or library district

If a municipality is in the legal service area of an existing county library or library district, public library service shall not be refused or discontinued other than as provided in this article. The municipality may establish its own municipal library only by choosing to do so by means of financial support that does not affect the financial support previously established for the county library or library district; except that the municipality and the county library or library district may, by mutual written agreement, permit a financing method for a municipal library that does affect the financial support previously established for the county library or library district. If establishment of the municipal library is to be funded by any amount of tax levy not previously established by resolution or ordinance nor previously approved by the electors of the municipality, the electors must approve that levy before the municipality can establish the library.



§ 24-90-107. Method of establishment

(1) A municipal or county library may be established for a governmental unit either by the legislative body of said governmental unit on its own initiative, by adoption of a resolution or ordinance to that effect, or upon petition of one hundred registered electors residing in the proposed library's legal service area. A joint library may be established by the legislative bodies of two or more governmental units, and a library district by the legislative bodies of one or more governmental units, each proceeding to adopt a resolution or an ordinance to that effect. A library district may also be formed by petition of one hundred registered electors residing within the proposed library district addressed to the boards of county commissioners in each county in the proposed library district.

(2) If establishment of a municipal, county, or joint library or a library district is to be by resolution or ordinance, the following procedures shall be followed:

(a) A public hearing following notice shall be held by any governmental unit forming the public library. Such notice shall set forth the matters to be included in the resolution or ordinance and shall fix a date for the hearing that shall be not less than thirty nor more than sixty days after the date of first publication of such notice.

(b) Such public hearings shall include discussion of the purposes of the library to be formed and, where more than one governmental unit is involved, the powers, rights, obligations, and responsibilities, financial and otherwise, of each governmental unit.

(c) The resolution or ordinance shall describe the proposed library's legal service area, identifying any excluded areas, shall specify the mill levy and property tax dollars to be imposed or other type and amount of funding, and shall state that the electors of the governmental unit or library district must approve any amount of tax levy not previously established by resolution or ordinance nor previously approved by the electors before the library can be established.

(d) Upon the adoption of the resolution or ordinance, the legislative body or bodies shall establish the public library and provide for its financial support beginning on or before January 1 of the year following the adoption of the resolution or ordinance by all those legislative bodies effecting the establishment or, if any amount of tax levy not previously established by resolution or ordinance nor previously approved by the electors is to provide the financial support, following elector approval of that levy.

(e) Upon establishment of a joint library or library district, and after appointment of the library board of trustees, a written agreement between the legislative body of each participating governmental unit and the library board of trustees shall be effected within ninety days, which time frame may be extended by mutual agreement of the parties, and shall set forth fully the rights, obligations, and responsibilities, financial and otherwise, of all parties to the agreement, including provisions concerning:

(I) The transition from the library to a library district, such as ownership of the library's real and personal property, personnel, and the provision of administrative services during the transition;

(II) The method of trustee selection; and

(III) Such other necessary terms and conditions as may be determined by the parties.

(3) If establishment of a county or municipal library or a library district is by petition of registered electors, the following procedures shall be followed:

(a) The petition shall set forth:

(I) A request for the establishment of the library;

(II) The name or names of the governmental unit or units establishing the library;

(III) The name of the proposed library, and for a library district, the chosen name preceding the words "library district";

(IV) A general description of the legal service area of the proposed public library with such certainty as to enable a property owner to determine whether or not such property owner's property is within the proposed library's legal service area; and

(V) Specification of the mill levy to be imposed or other type and amount of funding and that the electors must approve any amount of tax levy not previously established by resolution or ordinance nor previously approved by the electors before the county or municipal library or library district can be established.

(b) Petitions shall be addressed to the legislative body of the county or municipality, or, in the case of a library district, to the boards of county commissioners of each county having territory within the legal service area of the proposed district.

(c) (I) Except as otherwise provided in subparagraphs (II) and (III) of this paragraph (c), at the time of filing the petition for the establishment of a library district, a bond shall be filed with the county or counties sufficient to pay all expenses connected with the organization of the library district if such organization is not affected.

(II) Except as otherwise provided in subparagraph (III) of this paragraph (c), the board of county commissioners of each county having territory within the legal service area of the proposed library district may:

(A) Waive the bonding requirement; and

(B) With the consent of the board of trustees of an existing library, pay for the costs of the election for the proposed library district. If the legal service area of a proposed library district includes two or more counties, the costs of election for such library district to be paid by any county pursuant to this sub-subparagraph (B) shall not exceed a percentage of said costs equal to the percentage that the population of the county within the boundaries of the legal service area bears to the total population within the boundaries of such service area.

(III) (A) Subject to the provisions of sub-subparagraphs (B) and (C) of this subparagraph (III), the board of county commissioners of each county having territory within the legal service area of the proposed library district shall pay no less than fifty percent of the costs of the election for such library district if the petition submitted pursuant to subsection (1) of this section contains signatures by registered electors residing in the proposed library district in an amount equal to at least five percent of the total number of votes cast in every precinct in the proposed library district for all candidates for the office of secretary of state at the previous general election.

(B) Payment of election costs for any library district shall not be required of any county under this subparagraph (III) more than once every four years.

(C) In the case where the legal service area of a proposed library district includes two or more counties, the costs of the election for the library district shall be paid on a prorated basis with each county within the boundaries of the proposed library's legal service area paying a percentage of said costs equal to the percentage that the population of the county within the boundaries of the library's legal service area bears to the total population of such service area.

(c.5) Notwithstanding any other provision of this section, the costs of the election of a proposed library district may be assumed by an existing library where the assumption of the costs has been approved by the board of trustees of said library.

(d) Upon receipt of such petition, the legislative body or bodies shall either establish the library by resolution or ordinance, in accordance with subsection (2) of this section, or shall submit the question of the establishment of a public library to a vote of the registered electors residing in the proposed library's legal service area in accordance with the following provisions:

(I) In the case of a municipal library, such election shall be held in accordance with article 10 of title 31, C.R.S., and section 20 of article X of the state constitution, and shall be held on the date of the state biennial general election, the first Tuesday in November in odd-numbered years, or the municipal regular election, whichever is earliest; except that such petition shall be filed at least ninety days before such election.

(II) In the case of a library district or county library, such election shall be held in accordance with articles 1 to 13 of title 1, C.R.S., and section 20 of article X of the state constitution, and shall be held on the date of the state biennial general election or the first Tuesday in November in odd-numbered years, whichever is earliest; except that such petition shall be filed at least ninety days before such election.

(III) Public hearings shall be conducted by such legislative body or bodies prior to an election and shall include a discussion of the purposes of the library to be formed and, where more than one governmental unit is involved, the powers, rights, obligations, and responsibilities, financial and otherwise, of each governmental unit.

(e) and (f) (Deleted by amendment, L. 97, p. 411, § 1, effective April 24, 1997.)

(g) If a majority of the electors voting on the question vote in favor of the establishment of a library, the legislative body of each establishing governmental unit shall forthwith establish such library and provide for its financial support beginning on or before January 1 of the year following the election.

(h) Upon establishment of a library district, and after appointment of the library board of trustees, a written agreement between the legislative body of each participating governmental unit and the library board of trustees shall be effected within ninety days, which time frame may be extended by mutual agreement of the parties, and shall set forth fully the rights, obligations, and responsibilities, financial and otherwise, of all parties to the agreement, including provisions concerning:

(I) The transition from the library to a library district, such as ownership of the library's real and personal property, personnel, and the provision of administrative services during the transition;

(II) The method of trustee selection; and

(III) Such other necessary terms and conditions as may be determined by the parties.

(i) If organization of a library district is effected, the district shall reimburse the legislative bodies holding the election for expenses incurred in holding the election.



§ 24-90-108. Board of trustees of public libraries

(1) The management and control of any library established, operated, or maintained under the provisions of this part 1 shall be vested in a board of not fewer than five nor more than seven trustees. Appointees to the library board of trustees shall be chosen from the residents within the legal service area of the library.

(2) (a) In cities and towns the trustees shall be appointed by the mayor with the consent of the legislative body.

(b) In counties the trustees shall be appointed by the board of county commissioners.

(c) In a library district established by only one governmental unit, the legislative body of the governmental unit shall decide the number of its members to be appointed to the committee formed to appoint the initial board of trustees in accordance with the requirements of this paragraph (c). In a library district established by more than one governmental unit, the legislative body of each participating governmental unit shall appoint two of its members to a committee that shall appoint the initial board of trustees. Thereafter, any such legislative body or bodies may either continue such a committee or delegate to the board of trustees of the library district the authority to recommend new trustees. Trustee appointments shall be ratified by a two-thirds majority of the legislative body; except that the failure of a legislative body to act within sixty days upon a recommendation shall be considered a ratification of such appointment.

(d) In school districts the trustees shall be appointed by the school board.

(e) For joint libraries, the trustees shall be appointed by the legislative bodies of the participating governmental units unless otherwise specified in the contract.

(3) (a) The first appointments of such boards of trustees shall be for terms of one, two, three, four, and five years respectively if there are five trustees, one for each of such terms except the five-year term for which two shall be appointed if there are six trustees, and one for each of such terms except the four-year and five-year terms for each of which two shall be appointed if there are seven trustees. Thereafter, a trustee shall be appointed for the length of term specified by the legislative body or, in the case of a library district, by the bylaws adopted by its board of trustees. The number of terms a trustee may serve shall be specified by the legislative body or, in the case of a library district, by the bylaws adopted by its board of trustees.

(b) Vacancies shall be filled for the remainder of the unexpired term as soon as possible in the manner in which trustees are regularly chosen.

(4) A trustee shall not receive a salary nor other compensation for services as a trustee, but necessary traveling and subsistence expenses actually incurred may be paid from the public library fund.

(5) A library trustee may be removed only by a majority vote of the appointing legislative body or bodies, but only upon a showing of good cause as defined in, but not limited to, the bylaws adopted by the board.

(6) The board of trustees, immediately after their appointment, shall meet and organize by the election of a president and a secretary and such other officers as deemed necessary.



§ 24-90-109. Powers and duties of board of trustees

(1) The board of trustees shall:

(a) Adopt such bylaws, rules, and regulations for its own guidance and policies for the governance of the library as it deems expedient. The bylaws shall include, but not be limited to, provisions for the definition of good cause to be applied in the removal of a trustee pursuant to section 24-90-108 (5); designation of those officers to be appointed or elected and the manner of such appointment or election; rules and regulations for the conducting of meetings; rules for public participation in meetings; and procedures for amending the bylaws. The bylaws of a library district shall further provide for the length and number of terms of board members. A copy of the bylaws shall be filed with the legislative body of each participating governmental unit and the state library in accordance with section 24-90-105 (1)(m).

(b) Have custody of all property of the library, including rooms or buildings constructed, leased, or set apart therefor;

(c) Employ a director and, upon the director's recommendation, employ such other employees as may be necessary. The duties of the director shall include, but not be limited to:

(I) Implementing the policies adopted by the board of trustees pursuant to paragraph (a) of subsection (1) of this section;

(II) Recommending individuals for employment by the board of trustees; and

(III) Performing all other acts necessary for the orderly and efficient management and control of the library.

(d) Submit annually a budget as required by law and certify to the legislative body of the governmental unit or units that the library serves the amount of the mill levy necessary to maintain and operate the library during the ensuing year;

(e) (I) In county and municipal libraries, have exclusive control and spending authority over the disbursement of the library funds as appropriated by its legislative body, including all assets of the public library fund, as set forth in section 24-90-112 (2)(a);

(II) In library districts, adopt a budget and make appropriations for the ensuing fiscal year as set forth in part 1 of article 1 of title 29, C.R.S., and have exclusive control and spending authority over the disbursement of library funds as set forth in section 24-90-112 (2)(a);

(f) Accept such gifts of money or property for library purposes as it deems expedient;

(g) Hold and acquire land by gift, lease, or purchase for library purposes;

(h) Lease, purchase, or erect any appropriate building for library purposes and acquire such other property as may be needed therefor;

(i) Sell, assign, transfer, or convey any property of the library, whether real or personal, which may not be needed within the foreseeable future for any purpose authorized by law, upon such terms and conditions as it may approve, and lease any such property, pending sale thereof, under an agreement of lease, with or without an option to purchase the same. The board, prior to the conveyance of such property, shall make a finding that the property may not be needed within the foreseeable future for library purposes, but no such finding shall be necessary if the property is sold or conveyed to a state agency or political subdivision of this state.

(j) Borrow funds for library purposes by means of a contractual short-term loan when moneys are not currently available but will be in the future. Such loan shall not exceed the amount of immediately anticipated revenues, and such loan shall be liquidated within six months.

(k) Authorize the bonding of persons entrusted with library funds;

(l) (I) In the case of a county or municipal library, submit financial records for audit as required by the legislative body of the appropriate governmental unit; or

(II) In the case of any library district, conduct an annual audit of the financial statements of the district.

(m) Adopt a policy for the purchase of library materials and equipment on the recommendation of the director;

(n) Hold title to property given to or for the use or benefit of the library, to be used according to the terms of the gift;

(o) (Deleted by amendment, L. 2009, (HB 09-1072), ch. 74, p. 265, § 6, effective August 5, 2009.)

(p) Have the authority to enter into contracts;

(p.5) Maintain a current, accurate map of the legal service area and provide for such map to be on file with the state library;

(q) Receive the true and correct copies of all school district collective bargaining agreements submitted pursuant to the "Colorado School Collective Bargaining Agreement Sunshine Act", section 22-32-109.4, C.R.S., and create an electronic or physical repository for all of said current collective bargaining agreements at the library that is available to the public for inspection during regular business hours in a convenient and identified location.

(2) At the close of each calendar year, the board of trustees of every public library shall make a report to the legislative body of the town or city, in the case of a municipal library or library district formed by a municipality, or the board of county commissioners of each county having territory within the legal service area, in the case of a county library or library district, showing the condition of its trust during the year, the sums of money expended, and the purposes of the expenditures and such other statistics and information as the board of trustees deems to be of public interest.

(2.5) At the close of each calendar year, the board of trustees of every public library shall make a report to the state library in the form of a response to a survey to be designed and administered by the state library. The report shall contain such other statistics and information as may be required by the state library.

(3) The board of trustees of a public library or the governing board of any other publicly supported library, under such rules and regulations as it may deem necessary and upon such terms and conditions as may be agreed upon may allow nonresidents of the governmental unit which the library serves to use such library's materials and equipment and may make exchanges of books and other materials with any other library, either permanently or temporarily.

(4) In addition to the powers and duties of a board of trustees specified in subsection (1) of this section, the board of trustees of a school district supported public library, municipal library, county library, or a library district shall have the authority to request of the board of education in the case of a school district supported public library, the legislative body of the city or town in the case of a municipal library, or the board of county commissioners in the case of a county library or library district that an election be held to alter the maximum tax levied to support the school district supported public library, municipal library, county library, or library district pursuant to section 24-90-112 (1)(b)(III), in which case such board of education, legislative body, or board of county commissioners shall cause the vote to be held. For purposes of this subsection (4), "school district supported public library" means any library solely established and maintained by a school district for which such school district began levying a tax before the enactment of the "Colorado Library Law" on July 1, 1979. For all other purposes under this article, a school district supported public library shall be deemed a public library.



§ 24-90-110.7. Regional library authorities

(1) (a) In order to support and provide for public library service on a regional basis, particularly in any region of the state lacking sufficient public library resources to adequately serve the needs of the public, any combination of two or more governmental units acting through their governing bodies, regardless of whether such unit currently maintains a public library, may, by contracting with or among each other, establish a separate governmental entity to be known as a regional library authority, referred to in this section as an "authority". Such authority may be used by such contracting member governmental units to effect the acquisition, construction, financing, operation, or maintenance of publicly supported library services on a regional basis within the jurisdiction of the authority. For purposes of this section, a governmental unit may include a library district within the meaning of section 24-90-103 (6).

(b) No such authority shall be formed pursuant to this section unless each of the contracting member governmental units forming such authority has passed a resolution or ordinance in accordance with the requirements of paragraph (d) of this subsection (1) and has entered into a contract pursuant to section 29-1-203, C.R.S., for the creation, operation, and administration of such authority.

(c) (I) In connection with the establishment of an authority, at least one public hearing shall be conducted by each of the contracting member governmental units that intend to enter into a contract for the purpose of forming the authority. Any such hearing shall be preceded by adequate and timely notice of the time and place of the hearing. The notice shall specify the matters to be included in the resolution or ordinance and shall fix a date for the hearing that shall be held not less than thirty nor more than sixty days after the date of first publication of such notice.

(II) Any public hearing conducted in accordance with the requirement of subparagraph (I) of this paragraph (c) shall address, without limitation, the purposes of the authority, and, where more than one governmental unit is involved in the formation of the authority, the powers, rights, obligations, and responsibilities, financial and otherwise, of each governmental unit that is forming the authority.

(d) The resolution or ordinance to be adopted by each of the contracting member governmental units forming the authority in accordance with the requirements of paragraph (b) of this subsection (1) shall:

(I) Describe the legal service area of the authority;

(II) Describe the proposed governance of the authority; and

(III) State that the registered electors residing within the territorial boundaries of such contracting member governmental units shall approve any amount of sales or use tax, or both, in accordance with the requirements of paragraph (f) of subsection (3) of this section or an ad valorem tax in accordance with the requirements of paragraph (h) of subsection (3) of this section not previously approved by the electors before the authority shall levy such taxes.

(2) Upon establishment of an authority satisfying the requirements of this section, a contract between the legislative bodies of the contracting member governmental units, shall be effected within ninety days. Any contract establishing such authority shall, without limitation, specify:

(a) The name and purpose of such authority and the functions or services to be provided by such authority;

(b) The boundaries of the authority, which boundaries may include less than the entire area of any separate county, but shall not be less than the entire area of any municipality and any other governmental unit forming the authority, and may be modified after the establishment of the authority as provided in the contract;

(c) The establishment and organization of a governing body of the authority, which shall be a board of directors, referred to in this section as the "board of the authority", in which all legislative power of the authority is vested, including:

(I) The number of directors, their manner of appointment, their terms of office, their compensation, if any, and the procedure for filling vacancies on the board of the authority;

(II) The officers of the authority, the manner of their selection, and their duties;

(III) The voting requirements for action by the board of the authority; except that, unless specifically provided otherwise, a majority of directors shall constitute a quorum, and a majority of the quorum shall be necessary for any action taken by the board of the authority; and

(IV) The duties of the board of the authority, which shall include the obligation to comply with the provisions of parts 1, 5, and 6 of article 1 of title 29, C.R.S.;

(d) Provisions for the disposition, division, or distribution of any property or assets of the authority;

(e) The term of the contract, which may be continued for a definite term or until rescinded or terminated, and the method, if any, by which it may be rescinded or terminated; except that such contract may not be rescinded or terminated so long as the authority has bonds, notes, or other obligations outstanding, unless provision for full payment of such obligations, by escrow or otherwise, has been made pursuant to the terms of such obligations; and

(f) The expected sources of revenue of the authority and any requirements that contracting member governmental units consent to the levying of any taxes within the jurisdiction of such member. If the authority levies any taxes, the contract shall further include requirements that:

(I) Prior to and as a condition of levying any such taxes or fees, the board of the authority shall adopt a resolution determining that the levying of the taxes or fees will fairly distribute the costs of the authority's activities among the persons or communities benefited thereby and will not impose an undue burden on any particular group of persons or communities;

(II) Each such tax shall conform with any requirements specified in subsection (3) of this section; and

(III) The authority shall designate a financial officer who shall coordinate with the department of revenue regarding the collection of a sales and use tax authorized pursuant to paragraph (f) of subsection (3) of this section. This coordination shall include but not be limited to the financial officer identifying those businesses eligible to collect the sales and use tax and any other administrative details identified by the department.

(3) The general powers of such authority shall include the following powers:

(a) To acquire, construct, finance, operate, or maintain public library services located within the territorial boundaries of the authority;

(b) To make and enter into contracts with any person, including, without limitation, contracts with state or federal agencies, private enterprises, and nonprofit organizations also involved in providing such public library services or the financing for the services, irrespective of whether the agencies are parties to the contract establishing the authority;

(c) To employ agents and employees;

(d) To cooperate with state and federal governments in all respects concerning the financing of such library services;

(e) To acquire, hold, lease, as lessor or lessee, sell, or otherwise dispose of any real or personal property, commodity, or service;

(f) (I) Subject to the provisions of subsection (9) of this section, to levy, in all of the area described in subparagraph (II) of this paragraph (f) within the boundaries of the authority, a sales or use tax, or both, at a rate not to exceed one percent, upon every transaction or other incident with respect to which a sales or use tax is levied by the state pursuant to the provisions of article 26 of title 39, C.R.S. The tax imposed pursuant to this paragraph (f) is in addition to any other sales or use tax imposed pursuant to law. The executive director of the department of revenue shall collect, administer, and enforce the sales or use tax, to the extent feasible, in the manner provided in section 29-2-106, C.R.S. However, the executive director shall not begin the collection, administration, and enforcement of a sales and use tax until such time as the financial officer of the authority and the executive director have agreed on all necessary matters pursuant to subparagraph (III) of paragraph (f) of subsection (2) of this section. The executive director shall begin the collection, administration, and enforcement of a sales and use tax on a date mutually agreeable to the department of revenue and the authority.

(II) The area in which the sales or use tax authorized by this paragraph (f) is levied shall not include less than the entire area of any municipality located within the area in which the tax will be levied. The area may also include portions of unincorporated areas located within a county.

(III) The executive director of the department of revenue shall make monthly distributions of the tax collections to the authority, which shall apply the proceeds solely to the acquisition, construction, financing, operation, or maintenance of public library services within the jurisdiction of the authority.

(IV) The department of revenue shall retain an amount not to exceed the cost of the collection, administration, and enforcement and shall transmit the amount retained to the state treasurer, who shall credit the same amount to the regional library authority sales tax fund, which fund is hereby created in the state treasury. The amounts so retained are hereby appropriated annually from the fund to the department to the extent necessary for the department's collection, administration, and enforcement of the provisions of this section. Any moneys remaining in the fund attributable to taxes collected in the prior fiscal year shall be transmitted to the authority; except that prior to the transmission to the authority of such moneys, any moneys appropriated from the general fund to the department for the collection, administration, and enforcement of the tax for the prior fiscal year shall be repaid.

(g) Notwithstanding any other provision of law, any sales tax authorized pursuant to subparagraph (I) of paragraph (f) of this subsection (3) shall not be levied on:

(I) The sale of tangible personal property delivered by a retailer or a retailer's agent or delivered to a common carrier for delivery to a destination outside the boundaries of the authority; and

(II) The sale of tangible personal property on which a specific ownership tax has been paid or is payable when such sale meets the following conditions:

(A) The purchaser does not reside within the boundaries of the authority or the purchaser's principal place of business is outside the boundaries of the authority; and

(B) The personal property is registered or required to be registered outside the boundaries of the authority under the laws of this state.

(h) Subject to the provisions of subsection (9) of this section, to levy, in all of the area within the boundaries of the authority, an ad valorem tax in accordance with the requirements of this section. The tax imposed pursuant to this paragraph (h) shall be in addition to any other ad valorem tax imposed pursuant to law. In accordance with the schedule prescribed by section 39-5-128, C.R.S., the board of the authority shall certify to the board of county commissioners of each county within the authority, or having a portion of its territory within the district, the levy of ad valorem property taxes in order that, at the time and in the manner required by law for the levying of taxes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property within the designated portion of the area within the boundaries of the authority. It is the duty of the body having authority to levy taxes within each county to levy the taxes provided by this subsection (3). It is the duty of all officials charged with the duty of collecting taxes to collect the taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected and when collected to pay the same to the authority ordering the levy and collection. The payment of such collections shall be made monthly to the authority or paid into the depository thereof to the credit of the authority. All taxes levied under this paragraph (h), together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same shall constitute, until paid, a perpetual lien on and against the property taxed, and the lien shall be on a parity with the tax lien of other general taxes.

(i) To incur debts, liabilities, or obligations;

(j) To sue and be sued in its own name;

(k) To have and use a corporate seal;

(l) To fix, maintain, and revise fees, rents, security deposits, and charges for functions, services, or facilities provided by the authority;

(m) To adopt, by resolution, rules respecting the exercise of its powers and the carrying out of its purposes;

(n) To exercise any other powers that are essential to the provision of functions, services, or facilities by the authority and that are specified in the contract; and

(o) To do and perform any acts and things authorized by this section under, through, or by means of an agent or by contracts with any person, firm, or corporation.

(4) The authority established by such contracting member governmental units shall be a political subdivision and a public corporation of the state, separate from the parties to the contract, and shall be a validly created and existing political subdivision and public corporation of the state, irrespective of whether a contracting member governmental unit withdraws, whether voluntarily, by operation of law, or otherwise, from the authority subsequent to its creation under circumstances not resulting in the rescission or termination of the contract establishing such authority pursuant to its terms. It shall have the duties, privileges, immunities, rights, liabilities, and disabilities of a public body politic and corporate. The authority may deposit and invest its moneys in the manner provided in section 43-4-616, C.R.S.

(5) The bonds, notes, and other obligations of such authority shall not be the debts, liabilities, or obligations of the contracting member governmental units.

(6) The contracting member governmental units may provide in the contract for payment to the authority of funds from proprietary revenues for services rendered or facilities provided by the authority, from proprietary revenues or other public funds as contributions to defray the cost of any purpose set forth in the contract, and from proprietary revenues or other public funds as advances for any purpose subject to repayment by the authority.

(7) The authority may issue revenue or general obligation bonds, as the term "bond" is defined in section 43-4-602 (3), C.R.S., and may pledge its revenues and revenue-raising powers for the payment of the bonds. The bonds shall be issued on the terms and subject to the conditions set forth in section 43-4-609, C.R.S.

(8) The income or other revenues of the authority, all properties at any time owned by an authority, any bonds issued by an authority, and the transfer of and the income from any bonds issued by the authority are exempt from all taxation and assessments in the state.

(9) (a) No action by an authority to establish or increase any tax authorized by this section shall take effect unless first submitted to a vote of the registered electors residing within the boundaries of the authority in which the tax is proposed to be collected.

(b) No action by an authority creating a multiple-fiscal year debt or other financial obligation that is subject to section 20 (4)(b) of article X of the state constitution shall take effect unless first submitted to a vote of the registered electors residing within the boundaries of the authority.

(c) The questions proposed to the registered electors under paragraphs (a) and (b) of this subsection (9) shall be submitted at a general election or any election to be held on the first Tuesday in November of an odd-numbered year. The action shall not take effect unless a majority of the registered electors voting thereon at the election vote in favor thereof. The election shall be conducted in substantially the same manner as county elections and the county clerk and recorder of each county in which the election is conducted shall assist the authority in conducting the election. The cost of the election shall be incurred by the contracting member governmental units that have formed the authority in proportion to the percentage of the population of the governmental units within the territorial boundaries of the authority. No moneys of the authority may be used to urge or oppose passage of an election required under this section.

(10) (a) For the purpose of determining any authority's fiscal year spending limit under section 20 (7)(b) of article X of the state constitution, the initial spending base of the authority shall be the amount of revenues collected by the authority from sources not excluded from fiscal year spending pursuant to section 20 (2)(e) of article X of the state constitution during the first full fiscal year for which the authority collected revenues.

(b) For purposes of this subsection (10), "fiscal year" means any year-long period used by an authority for fiscal accounting purposes.

(11) An authority established by contracting member governmental units shall, if the contract so provides, be the successor to any nonprofit corporation, agency, or other entity theretofore organized by the contracting member governmental units to provide the same function, service, or facility, and the authority shall be entitled to all the rights and privileges and shall assume all the obligations and liabilities of such other entity under existing contracts to which such other entity is a party.

(12) (a) The authority granted pursuant to this section shall in no manner limit the powers of any governmental unit to cooperate on an intergovernmental basis, to enter into any contract with another governmental entity, or to establish a separate legal entity pursuant to the provisions of section 29-1-203, C.R.S., or any other applicable law, or otherwise to carry out their individual powers under applicable statutory or charter provisions, nor shall such authority limit the powers reserved to cities and towns pursuant to the state constitution.

(b) Notwithstanding any other provision of law, any governmental unit that has entered into a contract for the purpose of forming an authority may form such authority in accordance with the requirements of this section without any effect on the ability of the unit to own its own property, maintain a separate governing body or board of trustees, levy its own taxes for library purposes, or retain its own identity.

(c) Notwithstanding any other provision of law, nothing in this section shall be construed to authorize any one or more library districts to:

(I) Form an authority without entering into a contract with one or more governmental units to form such authority in accordance with the requirements of this section; or

(II) Exercise any of the powers of said authority, including, without limitation, the power to levy a sales or use tax, in the absence of entering into a contract with one or more governmental units for the purpose of forming such authority in accordance with the requirements of this section.



§ 24-90-112. Tax support - elections

(1) (a) (I) If the electors of the governmental unit approve a tax levy, the legislative body of any incorporated city or town is hereby authorized to levy the tax for municipal libraries upon real and personal property for the establishment, operation, and maintenance of a public library.

(II) If the electors of the governmental units approve a tax levy, the board of county commissioners of any of the several counties is hereby authorized to levy the tax for county libraries or library districts upon real and personal property for the establishment, operation, and maintenance of county libraries or library districts.

(III) (Deleted by amendment, L. 2003, p. 2458, § 12, effective August 15, 2003.)

(IV) The tax authorized by section 24-90-110.7 (3)(f) and (3)(h) may be levied in addition to any other tax the participating governmental entities levy for the support of their own public libraries.

(V) The board of education of a school district that began levying a tax for the operation and maintenance of a school district supported public library before the enactment of the "Colorado Library Law" on July 1, 1979, is authorized to continue to levy such tax for said purposes, subject to the limitations set forth in paragraph (b) of this subsection (1).

(b) (I) (A) Except as otherwise provided under sub-subparagraph (B) of this subparagraph (I), the legislative body for the specified governmental unit shall submit, after notice, the question of any amount of tax levy not previously established by resolution or ordinance nor previously approved by the electors for the establishment, operation, and maintenance of public libraries to a vote of the registered electors residing in the unit or that portion of a library district within the unit, as the case may be, at the next general election, or on the election held on the first Tuesday in November of odd-numbered years.

(B) The board of education of a school district shall submit, after notice, the question of any amount of tax levy not previously established by resolution for the operation and maintenance of school district supported public libraries to a vote of the registered electors residing in the school district at the next general election on the first Tuesday in November of odd-numbered years. For purposes of this subsection (1), "school district supported public library" means any library solely established and maintained by a school district for which such school district began levying a tax before the enactment of the "Colorado Library Law" on July 1, 1979.

(II) (Deleted by amendment, L. 2003, p. 2458, § 12, effective August 15, 2003.)

(III) Notwithstanding the authorization contained in paragraph (a) of this subsection (1) and in addition to the provisions of subparagraph (I) of this paragraph (b), upon request of the board of trustees of the municipal or county library or the library district, or upon resolution of the legislative body of the city or town by its own initiative in the case of a municipal library, of the board of education of the school district by its own initiative in the case of a school district supported public library, or of the board of county commissioners by its own initiative in the case of a county library or library district, the legislative body of the city or town, the board of education of the school district, or the board of county commissioners shall cause to be submitted to a vote of the registered electors residing within the library's legal service area a proposition containing the desired maximum tax levy specified in the request or resolution.

(IV) Following a vote by the people in which a maximum mill levy has been set for the support of a municipal or county library or a library district, such levy shall remain in effect, subject to the requirements of section 29-1-301, C.R.S., until the people have established by subsequent vote pursuant to the provisions of this section a change in the levy. For a school district that began levying a tax for the operation and maintenance of a school district supported public library before the enactment of the "Colorado Library Law" on July 1, 1979, such mill levy shall remain in effect until the people have established, by subsequent vote pursuant to the provisions of this section, a change in the levy.

(2) (a) The treasurer of the governmental unit in which such library is located or, if a library district has been established embracing parts or all of more than one county, the treasurer of the county containing the largest valuation for assessment of property for tax purposes of the said district shall be the custodian of all moneys for the library, whether derived from taxation, gift, sale of library property, or otherwise. All moneys generated for library purposes shall be credited to a special fund in the office of said treasurer to be known as the public library fund. The fund, together with all interest income that accrues thereon on and after July 1, 1991, shall be used only for library purposes.

(b) (Deleted by amendment, L. 2003, p. 2458, § 12, effective August 15, 2003.)

(c) If requested by the board of trustees, the treasurer designated as custodian of the library's money pursuant to paragraph (a) of this subsection (2) may transfer moneys into the custody of the board, but the board shall carry insurance for such purpose, make monthly accountings to said treasurer, and cause an annual audit to be performed and submitted to said treasurer with respect to the board's management of said moneys.

(3) Approval of any tax levy not previously established by resolution or ordinance nor previously approved by the electors shall conform to the requirements of section 20 of article X of the state constitution.



§ 24-90-112.5. Issuance of bonds

(1) (a) Whenever the board of trustees of a library district determines that the interest of the library district and the public interest or necessity requires the creation of a general obligation indebtedness of the county on behalf of and in the name of the library district to finance the acquisition, construction, expansion, or remodeling of any real or personal property for library purposes of such district, including, without limitation, acquisition of books and equipment for such purposes, the board of trustees shall adopt a resolution requesting the board of county commissioners of the county in which the library district is located to submit the question of creating such indebtedness at the next general election or on the election held on the first Tuesday in November of odd-numbered years. The resolution of the board of trustees, in addition to the declaration of public interest or necessity, shall recite:

(I) The objects and purposes for which the indebtedness is proposed to be incurred;

(II) The amount of indebtedness to be incurred therefor;

(III) The maximum net effective interest rate to be paid on such indebtedness; and

(IV) The question to be submitted by the county to the registered electors.

(b) In the event that territory within a library district is located within more than one county, the resolution shall also specify the principal amount of indebtedness proposed to be incurred by each county in which territory within the district is located. Such principal amount of indebtedness for each county shall bear approximately the same ratio to the total principal amount of indebtedness proposed to be incurred as the valuation for assessment of that portion of the property within the library district which is located within such county bears to the valuation for assessment of all property located within the library district. The board of trustees shall deliver such resolution to the board of county commissioners of each county in which territory within the library district is located.

(2) Within twenty days after receipt of a resolution adopted pursuant to paragraph (a) of subsection (1) of this section, the board of county commissioners shall either adopt the resolution subject to mutually agreed upon changes in the resolution or reject the resolution. Where the board adopts the resolution, it shall order the question of incurring such indebtedness to be submitted, on the date specified in the resolution of the board of trustees, to the registered electors residing in territory within the county which is included in the library district. Such order shall be adopted and the election shall be held and conducted in accordance with section 30-26-301, C.R.S. In its order the board shall specify polling places and precincts for such election, which may be the same as or different than the polling places and precincts established pursuant to the provisions of section 1-5-101, C.R.S. If, upon canvassing the vote, it appears that a majority of the registered electors voting at such election vote in favor of the proposition to contract said indebtedness, the board on behalf of and in the name of the library district is authorized to and shall contract for said indebtedness.

(2.5) (a) Whenever the board of trustees of a library district determines that the interest of such district and the public interest or necessity requires the creation of a general obligation indebtedness of such district to finance the acquisition, construction, expansion, or remodeling of any real or personal property for library purposes of such district, including, without limitation, acquisition of books and equipment for such purposes, the board of trustees shall adopt a resolution to submit the question of creating such indebtedness on their own authority at the next general election or on the election held on the first Tuesday in November of odd-numbered years. In addition, at such election the board of trustees may also submit such question to the electors in the event the board of county commissioners of a county rejects the resolution of the board of trustees under subsection (2) of this section. In addition to reciting the declaration of public interest or necessity, the resolution of the board of trustees shall also recite:

(I) The objects and purposes for which the indebtedness is proposed to be incurred;

(II) The amount of indebtedness to be incurred therefor;

(III) The maximum net effective interest rate to be paid on such indebtedness; and

(IV) The question to be submitted by the board to the electors.

(b) The board of trustees of the district shall deliver a copy of the resolution to the board of county commissioners of each county within which the district is located.

(c) Within twenty days after adoption of the resolution, the board of trustees shall order the question of whether the library district shall incur such indebtedness to be submitted, on the date specified in the resolution, to the registered electors residing in such district. The order shall be adopted, and the election shall be held and conducted as provided in articles 1 to 13 of title 1, C.R.S. In its resolution, the board of trustees shall specify polling places and precincts for such election, which may be the same as or different than polling places and precincts established pursuant to the provisions of section 1-5-101, C.R.S. If, upon canvassing the vote, it appears that a majority of the registered electors voting at such election vote in favor of the question, the library district is authorized to and shall contract for said indebtedness.

(3) (a) When authorized pursuant to subsection (2) of this section and upon the request of the board of trustees of the library district, the board of county commissioners shall issue bonds of the county in the manner provided in section 30-26-302, C.R.S., but such bonds may be redeemable prior to maturity at such time, in such manner, and upon payment of such premium as the board of county commissioners may determine. Such bonds shall not be subject to the limitation on county indebtedness set forth in section 30-26-301 (3) or 30-35-201 (6)(b), C.R.S. In the event that territory within a library district is located within more than one county, each board of county commissioners may issue its bonds for the authorized purposes of the library district regardless of whether any or all of the other counties in which the library district is located issue bonds for such purposes, but the bonds of a county issued pursuant to this section shall be payable from ad valorem taxes levied only on that property within such county that is located in the library district.

(b) When authorized pursuant to subsection (2.5) of this section, the library district shall issue its bonds in the manner provided in section 32-1-1101, C.R.S., but the bonds may be redeemable prior to maturity at such time, in such manner, and upon payment of such premium as the board of trustees may determine.

(4) The board of county commissioners acting pursuant to subsection (1) of this section, and the board of trustees of a library district acting pursuant to subsection (2.5) of this section, are authorized to levy an ad valorem tax on all taxable property either within such county that is located in the library district, or within such district where the boundaries of said district cover more than one county, as applicable, to pay the principal of, redemption premium, if any, and interest on county or district indebtedness incurred pursuant to this section. The board of county commissioners and board of trustees, in certifying annual levies, shall take into account the maturing indebtedness of such county or such district incurred pursuant to this section for the ensuing year and deficiencies and defaults of prior years and shall make ample provision for the payment thereof. If the moneys produced from such levies, together with other revenues of the county or district available therefor, are not sufficient to pay punctually the annual installments on its contracts or bonds, and interest thereon, and to pay defaults and deficiencies, the board of county commissioners or board of trustees, as applicable, shall make such additional levies of taxes as may be necessary for such purposes, and such taxes shall be made and continue to be levied until the indebtedness is fully paid.

(5) Moneys resulting from such indebtedness shall be deposited with and disbursed by the custodian of library district funds pursuant to section 24-90-112 (2). The real or personal property to be acquired, constructed, expanded, or remodeled with the proceeds of such indebtedness shall be held, operated, and maintained by the library district.



§ 24-90-113.3. Contract to receive library service

In lieu of establishment of a public library, the legislative body of a governmental unit may contract to receive library service from an existing library, the board of trustees or governing body of which has the reciprocal power to render the service. Any school district may contract for library service from any existing public library, such service to be paid from funds available to the school district for library purposes. Any contract entered into pursuant to this section shall specify, without limitation, the geographic area covered by the contract, the amount of compensation to be paid to the library delivering the service, the term of the contract, and any other information deemed necessary by the contracting parties.



§ 24-90-114. Abolishment of libraries

(1) A public library, other than a joint library, established, operated, or maintained pursuant to this part 1 may be abolished only by vote of the registered electors in that library's legal service area, taken in the manner prescribed in section 24-90-107 (3) for a vote to establish a library. If a library is abolished, the materials and equipment belonging to it shall be disposed of as the legislative body of the governmental unit, or in the case of a library district, as the library board of trustees, directs.

(2) Following notice of public hearings, the abolishment of a joint library shall be by resolution of the legislative bodies of the governmental units which established, operated, or maintained the joint library. The resolution shall specify that all indebtedness, including obligations arising from lease-purchase agreements, of the joint library must be fully protected until retired, that all trusts of the library will be continued as specified under current terms, and that all properties of the joint library will be divided as provided in the agreements entered into by the legislative bodies of the governmental units.

(3) Disposition of school district libraries that have been abolished shall be accomplished as provided by law.



§ 24-90-115. Regional library service system - governing board

(1) (a) The board of trustees of any public library, library district, or the governing board of any publicly supported library may participate in a regional library service system that provides cooperative services such as resource sharing, consulting, and continuing education under a plan submitted to the state librarian for the approval of said librarian. The bylaws of each regional library service system shall provide for a governing board consisting solely of representatives from publicly supported libraries that are members of the system. The bylaws of a regional library service system may provide for membership in the system by libraries that are not publicly supported. In such case, the bylaws shall specify which such libraries are members of the system and any benefits of membership in the system that shall accrue to such libraries.

(b) The state board of education shall adopt rules and regulations, in accordance with article 4 of this title, relating to the establishment, governance, and dissolution of regional library service systems.

(2) (a) The governing board of a regional library service system shall consist of at least one representative from any three of the following four types of publicly supported libraries participating in the system:

(I) Schools;

(II) Public;

(III) Academic; and

(IV) Special.

(b) The governing board of the regional library service system shall be elected by a system membership council comprised of one representative of each system member representing a publicly supported library.

(3) (a) The governing board of each regional library service system has the right to exercise all powers vested in a board of trustees pursuant to section 24-90-109. Nothing pertaining to the organization or operation of a regional library service system shall be construed to infringe upon the autonomy of the board of trustees of a public library or the governing board of any publicly supported library.

(b) The governing board of each regional library service system shall submit annual plans and budgets under regulations established by the state librarian as provided in section 24-90-105 (1)(a).

(4) Before withdrawing from a regional library service system, any participating library shall be required to fulfill all outstanding obligations for that fiscal year. Withdrawal shall be accomplished pursuant to rules and regulations established by the state board of education.

(5) If the need for a regional library service system ceases to exist, the membership council, in its sole discretion, shall by a two-thirds vote of its members, declare its intent to dissolve the organization and file with the state library a plan for effecting such dissolution, which shall be carried out upon approval by the state board of education.



§ 24-90-116. Existing libraries to comply

Any public library established on or after July 1, 1979, shall be established as provided in this part 1. Every public library which has been established prior to said date under provisions of state law shall be considered as established under this part 1, and the board of trustees and the legislative body of the governmental unit in which the library is located shall proceed forthwith to make such changes as may be necessary to effect a compliance with the terms of this part 1. Every contract existing prior to July 1, 1979, for library service shall continue in force and be subject to this part 1 until the contract is terminated or a public library is established by the governmental unit for which the service was engaged.



§ 24-90-117. Theft or mutilation of library property

Any person who takes, without complying with the appropriate check-out procedures, or who willfully retains any property belonging to any publicly supported library for thirty days after receiving notice in writing to return the same, given after the expiration of the time that by the rules of such institution such property may be kept, or who mutilates such property commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 24-90-118. Colorado libraries automated catalog project

(1) The general assembly declares that there shall be developed and established by the Colorado state library, in cooperation with the research libraries within Colorado, an automated catalog system, which shall be available for use by all publicly or privately supported libraries in Colorado. The system shall be compatible with the library of congress automated cataloging system, including federal standards for machine-readable cataloging, which will become effective on January 1, 1981.

(2) and (3) Repealed.



§ 24-90-119. Privacy of user records

(1) Except as set forth in subsection (2) of this section, a publicly supported library shall not disclose any record or other information that identifies a person as having requested or obtained specific materials or service or as otherwise having used the library.

(2) Records may be disclosed in the following instances:

(a) When necessary for the reasonable operation of the library;

(b) Upon written consent of the user;

(c) Pursuant to subpoena, upon court order, or where otherwise required by law;

(d) To a custodial parent or legal guardian who has access to a minor's library card or its authorization number for the purpose of accessing by electronic means library records of the minor.

(3) Any library official, employee, or volunteer who discloses information in violation of this section commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars.






Part 2 - State Publications Depository and Distribution Center

§ 24-90-201. Establishment of a state publications depository and distribution center

In consideration of the fundamental importance attached in our constitutional republic to a well-educated citizenry participating in our democratic processes that understands the activities of its state government, and to allow the people of the state to draw benefits from information developed at public expense, and to enjoy access to the information services of state agencies, there is hereby established a state publications depository and distribution center. Such center shall be a section of the state library. The center shall ensure that all state publications are available to residents of Colorado through a system of depository libraries. Operation of the center is declared to be an essential administrative function of the state government.



§ 24-90-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Center" means that section of the state library responsible for the state publications depository and distribution functions.

(2) "Depository library" means a library designated to collect, maintain, and make available to the general public state agency publications.

(3) "State agency" means every state office, whether legislative, executive, or judicial, and all of its respective officers, departments, divisions, bureaus, boards, commissions, and committees, all state-supported colleges and universities which are defined as state institutions of higher education, and other agencies which expend state-appropriated funds.

(4) "State publication" means any information for public distribution, regardless of format, method of reproduction, source, or copyright that is produced, purchased for distribution, or authorized, with the imprint of, or at the total or partial expense of the agency, with the exception of correspondence, interoffice memoranda, or those items detailed by section 24-72-204. "State publication" includes, without limitation, information available electronically by means of computer diskettes, compact discs, computer tapes, other electronic storage media, or a public telecommunications network.



§ 24-90-203. Purposes - direction - rules

(1) The purposes of the center are to identify, collect, catalog, distribute, preserve, and make state publications, regardless of format, available to the public. Public access to such publications may be accomplished by use of depository library facilities throughout the state, and, for electronic documents, by means of a public telecommunications network.

(2) The center shall be under the direction of the state librarian.

(3) The state board of education shall adopt such rules as are necessary or appropriate to accomplish the provisions of this part 2. No rule shall deny public access to the state publications enumerated in this part 2.



§ 24-90-204. Deposits of state publications

(1) Every state agency shall, upon publication, deposit at least four copies of each of its state publications with the center. The center may require additional copies of certain state publications to be deposited when designated by the state librarian as being required to fulfill the purposes of this part 2. Publications shall be provided within ten working days of such publication in the following manner:

(a) In the case of any publications produced in print, four copies of said publication shall be deposited with the center.

(b) In the case of any publication produced in electronic form, including those made available through a public telecommunications network, an electronic copy or notification of the publication of such electronic copy shall be deposited with the center in a form specified by the center.



§ 24-90-205. Permanent public access to state publications

The center shall coordinate with state agencies, depository libraries, or other entities permanent public access to state publications, regardless of format.



§ 24-90-206. Depository library agreements - requirements

(1) The center may enter into depository agreements with any state agency or public library or with out-of-state research libraries and other state libraries. The number of depository libraries shall not exceed thirty. The requirements for eligibility to become and continue as a depository shall be established by the state library. The standards shall include and take into consideration population, the type of library or agency, ability to preserve such publications and to make them available for public use, and such geographic locations as will make the publications conveniently accessible to residents in all areas of the state.

(2) In addition to any other material distributed to state publications depository libraries, the state librarian shall distribute any materials to be incorporated by reference in state rules that are provided to the state publications depository and distribution center pursuant to section 24-4-103 (12.5)(c)(I). The state librarian and any state publications depository library shall make materials distributed pursuant to this subsection (2) available to the public as soon as possible.



§ 24-90-207. Online catalog of state publications

The center shall maintain an online catalog providing free public access to records of state publications, regardless of format, by author, title, subject, and key word through a public telecommunications network.



§ 24-90-208. State publications distribution

The center shall distribute state publications, in paper, electronic, or other format where appropriate, to depository libraries. The state librarian may make additional distributions in accordance with agreements with appropriate state agencies.






Part 3 - Colorado Computer Information Network

§ 24-90-301. Legislative declaration

The general assembly hereby declares that access to information is of utmost importance to the people of the state of Colorado; that people with better access to information have enhanced opportunities to improve the quality of their own lives, their children's lives, and the contributions they make to their communities and the state; and that access to online information accessed through libraries should be equal throughout the state, regardless of place of residence or economic status.



§ 24-90-302. Colorado virtual library - creation - components - access

(1) There is hereby created the Colorado virtual library, formerly known as the access Colorado library and information network (ACLIN), which shall be a part of the state library system under the charge of the state librarian pursuant to section 24-90-105 (2)(f). For purposes of this section, "library" shall mean the Colorado virtual library created in this subsection (1).

(2) The library shall provide electronic resources through libraries to all Colorado residents, to the students, faculty, and staff of institutions of higher education, and to the students and faculty of elementary and secondary schools wherever such persons obtain access to the internet, regardless of place of residence within Colorado or economic status.

(3) The library shall have the following components:

(a) A connection to the online catalogs of the holdings of Colorado libraries;

(b) A connection to locally produced databases;

(c) Digitized collections of Colorado resources;

(d) Indexes and full text database products selected in accordance with subsection (3.5) of this section to serve the needs of the people of the state;

(e) An interlibrary loan system facilitating resource sharing throughout Colorado; and

(f) Other services associated with providing computer-based library services.

(3.5) Subject to available appropriations, the state librarian shall procure through a competitive bid process online databases necessary to provide on behalf of all publicly supported libraries the indexes and database products specified in paragraph (d) of subsection (3) of this section.

(4) Access to the Colorado virtual library by any person within the state shall be through the world wide web or successive technology.

(5) (a) The component parts of the Colorado virtual library described in subsection (3) of this section are affected with a public interest.

(b) Accordingly, in the administration of this part 3, the state librarian shall be guided by the principle that information generally provided by libraries, such as library catalogues and online resources, should be provided free to library users; however, said users may be subject to appropriate charges and fees for specialized services.

(c) Further, the state librarian shall be guided by the principle that direct competition between publicly funded agencies and private firms is to be avoided. Publicly funded agencies that are part of the library established under this part 3 are discouraged from selling at a profit information contributed to them by private firms.






Part 4 - Library Grants

§ 24-90-401. Short title

This part 4 shall be known and may be cited as the "State Grants for Libraries Act".



§ 24-90-402. Legislative declaration

The general assembly hereby finds and declares that the purpose of this part 4 is to promote means whereby the state will make grant moneys available to publicly supported libraries, including public libraries, school libraries, and academic libraries, to enable these institutions to obtain educational resources they would otherwise be unable to afford, to the end that the state will receive the corresponding benefits of a better educated and informed population.



§ 24-90-403. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Academic library" has the same meaning as set forth in section 24-90-103 (1).

(2) "County library" has the same meaning as set forth in section 24-90-103 (2).

(3) "Educational resources" means any one or all of the following: Books, periodicals, or any other form of print media; audiovisual materials; and electronic information resources.

(4) "Electronic information resources" means material of an educational or informational nature that may only be accessed by computer or electronic terminal.

(5) "Eligible participant" means a publicly supported library that otherwise satisfies the requirements for grant eligibility pursuant to this part 4.

(6) "Fund" means the state grants to publicly supported libraries fund created pursuant to this part 4.

(7) "Joint library" has the same meaning as set forth in section 24-90-103 (4).

(8) "Library district" has the same meaning as set forth in section 24-90-103 (6).

(9) "Minor" means any person under the age of eighteen.

(10) "Municipal library" has the same meaning as set forth in section 24-90-103 (11).

(11) "Public access computer" means a computer that is:

(a) Located in a school library or a public library; and

(b) Connected to any computer communication system.

(12) "Public library" has the same meaning as set forth in section 24-90-103 (13).

(13) "Publicly supported library" has the same meaning as set forth in section 24-90-103 (14).

(14) "Regional library service system" has the same meaning as set forth in section 24-90-103 (16).

(15) "School library" has the same meaning as set forth in section 24-90-103 (18). For purposes of this part 4, a "school library" shall be the equivalent of the library system established and maintained by a particular school district and shall not mean each separate or individual library facility established and maintained by such school district.

(16) "State librarian" means the commissioner of education, as ex officio state librarian pursuant to section 24-90-104 (2), or any person designated by him or her to perform any of the duties and responsibilities charged to the state librarian pursuant to this part 4.



§ 24-90-404. Qualifications

(1) Subject to the requirements of this section, the governing body of any eligible participant may submit an application to the state librarian requesting a grant pursuant to this part 4. Any grant approved by the state librarian pursuant to the requirements of this part 4 shall be awarded to the governing body that submitted said application.

(2) In order to obtain grant moneys under this part 4, and as a condition of the receipt of moneys under said part, each eligible participant shall agree to:

(a) Use any grant moneys only for the purchase or use of educational resources to support the educational and informational needs and activities of its residents, students, or faculty, as the case may be;

(b) Participate as the state librarian deems appropriate in various programs established to promote and enhance interlibrary sharing of resources and information including, without limitation, the Colorado library card reciprocal program and the Colorado library computer network;

(c) In the case of a school library that provides one or more public access computers:

(I) Equip each such computer with software that will limit the ability of minors to gain computer access to material that is obscene or illegal;

(II) Purchase internet connectivity from an internet service provider that provides filter services to limit the computer access of minors to material that is obscene or illegal; or

(III) Develop and implement a policy, publicly adopted by the board of education of the school district that maintains such library, that establishes and enforces measures to restrict minors from obtaining computer information that is obscene or illegal;

(d) In the case of any publicly supported library other than a school or academic library that provides one or more public access computers:

(I) Equip each such computer with software that will limit the ability of minors to gain computer access to material that is obscene or illegal;

(II) Purchase internet connectivity from an internet service provider that provides filter services to limit the computer access of minors to material that is obscene or illegal; or

(III) Develop and implement a policy, publicly adopted by the governing body of such library, that establishes and enforces measures to restrict minors from obtaining computer information that is obscene or illegal;

(e) In the case of any eligible participant other than an academic library, maintain its current efforts to obtain funding from existing local revenue sources to the end that moneys received under this part 4 do not replace or displace existing local revenue sources;

(f) In the case of an eligible participant that is an academic library, maintain its current efforts to obtain funding from other federal or state revenue sources to the end that moneys received under this part 4 do not replace or displace existing federal or state revenue sources;

(g) Perform other such requirements as the state librarian deems appropriate in the exercise of his or her discretion to further the purposes of this part 4.

(3) Eligible participants shall apply for grants made available pursuant to this part 4 on official application forms provided by the state librarian. Eligible participants shall provide such information on said forms as the state librarian may require in furtherance of the purposes of this part 4.

(4) A school library or public library that complies with paragraph (c) or (d) of subsection (2) of this section, as the case may be, shall be immune from any criminal or civil liability resulting from access by a minor to obscene or illegal material through the use of a public access computer owned or controlled by such school or public library.



§ 24-90-405. Administration of the grants program - powers and duties of the state librarian

(1) The state librarian shall have the following powers and duties in administering this part 4:

(a) To adopt and publicize criteria regarding grants made available pursuant to this part 4;

(b) To review and monitor the expenditure of grant moneys by grant recipients;

(c) To approve requests for grants under this part 4 and to determine the amount of money to be awarded under each grant. Grants may be awarded subject to the limitations of this part 4 and in the following amounts:

(I) Each public library that satisfies the requirements of this part 4 may be awarded grant moneys in an aggregate amount that shall not be less than three thousand dollars. Notwithstanding the fact that a public library as defined for purposes of this part 4 may maintain more than one branch or other separate facility, a public library shall be considered the equivalent of one eligible participant for purposes of this part 4.

(II) Each school library that satisfies the requirements of this part 4 may be awarded grant moneys in an aggregate amount that shall not be less than three thousand dollars. Notwithstanding the fact that a school library as defined for purposes of this part 4 may maintain more than one separate or individual library facility under its control, a school library shall be considered the equivalent of one eligible participant for purposes of this part 4.

(III) Each academic library that satisfies the requirements of this part 4 may be awarded grant moneys in an aggregate amount that shall not be less than three thousand dollars. Notwithstanding the fact that an institution of higher education may maintain more than one library at the same or additional campuses, each such institution shall be considered the equivalent of one eligible participant for purposes of this part 4.

(d) To promulgate reasonable rules necessary for the administration of this part 4 pursuant to section 24-90-105 (1)(a)(I) and article 4 of this title;

(e) To exercise any other powers or perform any other duties that are consistent with the purposes of this part 4 and that are reasonably necessary for the fulfillment of the state librarian's responsibilities.

(2) For any given fiscal year, the state librarian may expend no more than two and one-half percent of the moneys that the general assembly appropriates for this part 4 for the administrative costs of the state librarian in administering this part 4. For any given fiscal year, if the administrative costs amount to less than two and one-half percent of the amount of the appropriation, the state librarian may distribute the difference between an amount equal to two and one-half percent of the amount of the appropriation and the amount of administrative costs actually incurred to the regional library service system to assist publicly supported libraries in meeting the eligibility criteria under this part 4.



§ 24-90-406. Reporting

All eligible participants receiving funds under this part 4 shall submit to the state librarian by January 1 of each calendar year following the year in which a grant award was made a report containing a statement of all moneys received under this part 4, the purposes for which the moneys were used, the participant's compliance with this article, and such other information that the state librarian may require. Any eligible participant may submit the information required to be submitted to the state librarian pursuant to this section as part of the reporting of any other information required to be submitted to the state librarian under any other applicable law by the date specified in this section.



§ 24-90-407. State grants to publicly supported libraries fund - creation - source of funds - appropriations - administrative costs

(1) There is created in the state treasury the state grants to publicly supported libraries fund, which fund is administered by the state librarian and which consists of all moneys that the state librarian collects for purposes of this part 4 from federal grants and other contributions, grants, gifts, bequests, and donations received from individuals, private organizations, or foundations. The state librarian shall transmit the collected moneys to the state treasurer to be credited to the fund.

(2) (a) All moneys in the fund are subject to annual appropriation by the general assembly. In addition to any moneys credited to the fund, the general assembly may annually appropriate moneys to the department of education for the purposes of this part 4. For any given fiscal year, the state librarian shall expend no more than two and one-half percent of the moneys appropriated for this part 4 for the administrative costs of the state librarian in administering this part 4. For any given fiscal year, if the administrative costs amount to less than two and one-half percent of the amount appropriated, the state librarian may distribute the difference between an amount equal to two and one-half percent of the amount appropriated and the amount of administrative costs actually incurred to the regional library service system to assist publicly supported libraries in meeting the eligibility criteria under this part 4.

(b) Repealed.

(3) Notwithstanding any provision of this section to the contrary, on March 5, 2003, the state treasurer shall transfer the balance of moneys in the state grants to publicly supported libraries fund to the general fund.



§ 24-90-408. Additional sources of funding

Any eligible participant may pursue additional sources of funding for the financing of the purchase or use of educational resources, including, without limitation, grants, donations, or contributions from any other public or private source.






Part 5 - Library Capital Facilities Districts

§ 24-90-501. Short title

This part 5 shall be known and may be cited as the "Library Capital Facilities Districts Act".



§ 24-90-502. Legislative declaration

The general assembly finds and declares that the organization of library capital facilities districts within library districts of the state, having the purposes and powers provided in this part 5, will serve a public purpose, will promote the health, safety, prosperity, security, and general welfare of the residents of said library districts and facilities districts, property owners within said library districts and facilities districts, and the people of the state generally, will promote the continued vitality of library services within library districts, and will be of special benefit to property located within the boundaries of any such facilities district created pursuant to this part 5.



§ 24-90-503. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Board" means the board of trustees of a facilities district created pursuant to this part 5.

(2) "Facilities district" means a library capital facilities district organized by a library district pursuant to this part 5 to provide library capital facilities within a library capital facilities area.

(3) "Governing body" for the purposes of this part 5, means the board of trustees of a library district forming an area pursuant to this part 5.

(4) "Library capital facilities" means any real or personal property, improvement, or facility, including, without limitation, land, buildings, site improvements, equipment, furnishings, or collections, that are directly related to any service that a library district is authorized to provide, together with any necessary costs related to the acquisition, construction, installation, operation, or maintenance of such property, improvement, or facility.

(5) "Library capital facilities area" means the geographical division within a library district that is described in the resolution establishing a facilities district pursuant to this part 5. Notwithstanding any provision in this subsection (5) to the contrary, the library capital facility area may include a location designated by the library district, after public notice and hearing, as a location for the siting of new library capital facilities.

(6) "Library district" has the same meaning as set forth in section 24-90-103 (6).

(7) "Net effective interest rate" means the net interest cost of securities divided by the sum of the products derived by multiplying the principal amount of the securities maturing on each maturity date by the number of years from their date to their respective maturities. In all cases, the net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the securities.

(8) "Net interest cost" means the total amount of interest to accrue on securities from their date to their respective maturities, less the amount of any premium above par, or plus the amount of any discount below par, at which said bonds are being or have been sold. In all cases, the net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the securities.



§ 24-90-504. Authority of governing body

The board of trustees of the library district as the governing body of said district is hereby vested with jurisdiction, power, and authority to establish one or more facilities districts within the boundaries of the library district in which the library capital facilities are to be acquired, constructed, installed, operated, or maintained in accordance with the requirements of this part 5.



§ 24-90-505. Organization - preliminary resolution

(1) The organization of a facilities district shall commence with a preliminary resolution of the board.

(2) The preliminary resolution required by subsection (1) of this section shall specify:

(a) The name of the proposed facilities district, which shall include a descriptive name of such district along with the words library capital facility district;

(b) A general description of the boundaries of the proposed library capital facilities area; and

(c) A general description of the library capital facilities to be acquired, constructed, installed, operated, or maintained in the proposed library capital facilities area by the proposed facilities district.



§ 24-90-506. Notice of hearing - disqualification of member of governing body

(1) The governing body, as soon as possible after the adoption of the preliminary resolution, shall fix by order the place and time for a public hearing on the resolution, which hearing shall be held not less than twenty days or more than forty days after the adoption of the preliminary resolution. Thereupon, the governing body shall cause notice by publication to be made of the resolution and of the time and place of the hearing on the resolution. A copy of the notice shall be mailed to each property owner within the boundaries of the proposed library capital facilities area at the owner's last-known address as disclosed by the tax records of any county in which the library district is located.

(2) No member of the governing body shall be disqualified from performing any duty imposed by this part 5 by reason of direct or indirect ownership of property within the boundaries of any proposed library capital facilities area, by reason of relationship to any person who owns property within the proposed library capital facilities area, or by reason of ownership of, or employment with, any entity that owns property within the boundaries of the proposed library capital facilities area.



§ 24-90-507. Hearing - resolution - when action barred

(1) On the date fixed for the hearing described in section 24-90-506 or at any adjournment of the hearing, the governing body shall ascertain, from the tax rolls of any county in which the library district is located, the total valuation for assessment of the taxable property located within the proposed library capital facilities area.

(2) Upon the conclusion of the hearing required by section 24-90-506, if it appears that the library capital facilities specified in the preliminary resolution pursuant to section 24-90-505 (2)(c) are of the type and kind of library capital facilities that satisfy the purposes of this part 5, the governing body:

(a) Shall by adoption of a resolution:

(I) Adjudicate all questions of jurisdiction;

(II) Designate the boundaries of the facilities district pursuant to section 24-90-505 (2)(b);

(III) Affix a name to the facilities district that shall be the name as is specified in the preliminary resolution pursuant to section 24-90-505 (2)(a) and by which, in all subsequent proceedings, the facilities district shall thereafter be known; and

(IV) Specify that the facilities district shall have the power to levy ad valorem taxes in accordance with the requirements of section 24-90-511.

(b) May order that the question of the organization of the facilities district and other matters as the governing body deems appropriate, including, without limitation, the issuance of bonds or other matters for which voter approval is required under section 20 of article X of the state constitution, be submitted to the registered electors residing within the boundaries of the proposed facilities district at an election to be held for that purpose in accordance with the provisions of articles 1 to 13 of title 1, C.R.S. Unless otherwise provided in section 20 of article X of the state constitution, such election may be held in conjunction with a general election or on the election held on the first Tuesday in November of odd-numbered years.

(3) At an election held under paragraph (b) of subsection (2) of this section, the registered electors residing within the boundaries of the proposed facilities district shall vote for or against the organization of such district and such other matters as the governing body may deem appropriate, including, without limitation, the issuance of bonds of the library district or facilities district or other matters for which voter approval is required under section 20 of article X of the state constitution. If, upon canvassing the vote, it appears that a majority of the registered electors voting at such election vote in favor of the organization of the facilities district, the governing body shall adopt a resolution declaring the facilities district organized.

(4) If a resolution is adopted establishing the facilities district in accordance with the requirements of subsection (3) of this section, the resolution shall finally and conclusively establish the regular organization of the facilities district against all persons unless an action, including an action for certiorari review, attacking the validity of the facilities district is commenced in a court of competent jurisdiction within thirty days after the adoption of the resolution. Thereafter, any such action shall be perpetually barred. The organization of the facilities district shall not be directly or collaterally questioned in any suit, action, or proceeding.



§ 24-90-508. Recording of resolution establishing area

Within thirty days after the facilities district has been declared duly organized, the secretary of the governing body shall transmit for recording to the county clerk and recorder in each county in which the facilities district or a part of the facilities district extends a copy of the resolution of the governing body establishing the facilities district pursuant to section 24-90-507 (4).



§ 24-90-509. Governing body - meetings

(1) The board of trustees of the library district that creates the facilities district, as the governing body of said district, shall constitute ex officio the board of the facilities district. The presiding officer of the board of trustees of the library district shall be ex officio the presiding officer of the board of the facilities district, the secretary of the board of trustees of the library district shall be ex officio the secretary of the board of the facilities district, and the treasurer of the board of trustees of the library district shall be ex officio the treasurer of the board of the facilities district. The secretary and the treasurer may be one person. The board of the facilities district shall adopt a seal. The secretary shall keep in a visual text format that may be transmitted electronically a record of all its proceedings, minutes of all meetings, certificates, contracts, and all corporate acts, which shall be open to inspection of all owners of property in the facilities district as well as to all other interested parties. The treasurer shall keep permanent records containing accurate accounts of all money received by and disbursed for and on behalf of the area.

(2) The board shall hold meetings, on notice to each member of the board, which shall be open to the public in a place to be designated by the board as often as the needs of the facilities district require. A quorum of the governing body shall constitute a quorum at any meeting.



§ 24-90-510. General powers of facilities district

(1) The facilities district has the following limited powers:

(a) To have perpetual existence;

(b) To have and use a corporate seal;

(c) To sue and be sued and be a party to suits, actions, and proceedings;

(d) To enter into contracts and agreements, except as otherwise provided in this part 5, affecting the affairs of the facilities district, including contracts with the United States and any of its agencies or instrumentalities. Except in cases in which a facilities district receives aid from an agency of the federal government, a notice shall be published for bids on all construction contracts for work or material or both involving an expense of one thousand dollars or more. The facilities district may reject any and all bids, and, if it appears that the facilities district can perform the work or secure material for less than the lowest bid, it may proceed to do so.

(e) To borrow money and incur general obligation indebtedness and evidence the same by bonds, certificates, warrants, notes, and debentures in accordance with the provisions of this part 5;

(f) To acquire, finance, construct, install, operate, and maintain the library capital facilities contemplated by this part 5, including all property, rights, or interests incidental or appurtenant thereto, and to dispose of real and personal property and any interest therein, including leases and easements in connection therewith;

(g) To refund any general obligation indebtedness of the facilities district without an election; otherwise, the terms and conditions of refunding bonds shall be substantially the same as those of an original issue of bonds of the facilities district;

(h) To have the management, control, and supervision of all the business and affairs of the facilities district and of the acquisition, construction, installation, operation, and maintenance of the facilities district's library capital facilities;

(i) To adopt and amend bylaws not in conflict with the constitution and laws of the state or with the ordinances of the county or municipality affected for carrying on the business, objects, and affairs of the governing body and of the facilities district;

(j) To exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this part 5. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part 5.

(k) To conduct an election in accordance with articles 1 to 13 of title 1, C.R.S., for any purpose the board deems necessary or required.



§ 24-90-511. Power to levy taxes

Subject to the requirements of section 20 (4) of article X of the state constitution, in addition to any other means of providing revenue for a facilities district, the board has the power to levy and collect ad valorem taxes on and against all taxable property located within the boundaries of the facilities district. The rate of levy to be submitted to the registered electors for their approval in accordance with the requirements of this section, or, if such rate is unlimited, shall be specified in the resolution creating the facilities district pursuant to section 24-90-507.



§ 24-90-512. Determining and fixing rate of levy

The governing body shall determine the amount of moneys necessary to be raised by a levy on the taxable property located within the facilities district, taking into consideration other sources of revenue of the library district and the facilities district, and shall fix a rate of levy that, when levied upon every dollar of the valuation for assessment of taxable property within the facilities district together with other revenues, shall raise the amount required by the library district and the facilities district during the ensuing fiscal year to supply funds for paying expenses of organization and the costs of acquiring, financing, constructing, installing, operating, or maintaining the library capital facilities and promptly to pay in full when due all interest on and principal of general obligation bonds, indebtedness, and other obligations issued by the library district or the facilities district for the library capital facilities located within the facilities district. In the event of accruing defaults or deficiencies, additional levies may be made as provided in section 24-90-513. In accordance with the time schedule provided in section 39-5-128, C.R.S., the governing body shall certify to the board of county commissioners of each county in which the facilities district or a portion of the facilities district lies the rate so fixed in order that, at the time and in the manner required by law for the levying of taxes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property within the facilities district.



§ 24-90-513. Levies to cover deficiencies

The governing body, in certifying annual levies, shall take into account the maturing indebtedness for the current and ensuing year as provided in its contracts, maturing bonds, and interest on bonds and the deficiencies and defaults of prior years and shall make ample provisions for the payment thereof. In case the moneys produced from such levies, together with other revenues of the library district or facilities district, are not sufficient to pay punctually the annual installments on its contracts or bonds and interest thereon and to pay defaults and deficiencies, the governing body, from year to year, shall make such additional levies of taxes as may be necessary for such purposes, and, notwithstanding any limitations, such taxes shall be levied and shall continue to be levied until the indebtedness of the library district or facilities district is fully paid.



§ 24-90-514. County officers to levy and collect taxes - lien

It is the duty of the body having authority to levy taxes within such county to levy the taxes certified to it as provided in this part 5. It is the duty of all officials charged with the duty of collecting taxes to collect and enforce such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected and, when collected, to pay the same to the library district or facilities district ordering its levy and collection. The payment of such collections shall be made monthly to the treasurer of the library district and paid into the depository thereof to the credit of the facilities district. All taxes levied under this part 5, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same shall constitute a lien, until paid, on and against the property taxed, and such lien shall be a lien as for all other general taxes.



§ 24-90-515. Property sold for taxes

The taxes provided for in this part 5 shall be included as a part of general ad valorem taxes and shall be paid and collected accordingly. The sale of properties for delinquencies shall be conducted in the manner provided by the statutes of this state for selling property for nonpayment of other ad valorem taxes.



§ 24-90-516. Governing body can issue bonds - form

To carry out the purposes of this part 5, the governing body is hereby authorized to issue bonds of the library district or facilities district for the purpose of financing the acquisition, construction, installation, operation, or maintenance of library capital facilities within the facilities district. The bonds shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, payable at such times as determined by the governing body, and shall be due and payable in installments at such times as determined by the governing body extending not more than thirty years from the date of issuance. The form and terms of the bonds, including provisions for their sale, payment, and redemption, shall be determined by the governing body. If the bonds are payable from the general ad valorem taxes levied on property located within the facilities district, the bonds shall not be issued unless first approved at an election held for that purpose pursuant to section 24-90-507 (3). If the governing body so determines, bonds issued pursuant to this section may be redeemable prior to maturity, with or without payment of a premium, but no premium shall exceed three percent of the principal thereof. The bonds shall be executed in the name of the library district or the facilities district and signed by the presiding officer of the governing body with the seal of the library district or facilities district affixed thereto and attested by the secretary of the governing body. The bonds shall be in such denominations as the governing body shall determine. Under no circumstances shall any of the bonds be held to be an indebtedness, obligation, or liability of the municipalities or counties in which the area is located, and bonds issued pursuant to the provisions of this part 5 shall contain a statement to that effect.



§ 24-90-517. Dissolution procedures

Any facilities district organized pursuant to this part 5 may be dissolved after notice is given, publication is made, and a hearing is held in the manner prescribed by sections 24-90-506 and 24-90-507. The dissolution shall be commenced with a filing by the governing body with the clerk or secretary of the governing body of a resolution of the governing body approving the dissolution. After hearing any protest against or objection to the dissolution, and if the governing body determines that it is for the best interests of all concerned to dissolve the facilities district, the governing body shall so provide by an effective resolution, a certified copy of which shall be filed in the office of the county clerk and recorder in each county in which the facilities district or any part of the facilities district is located. Upon the filing, the dissolution shall be complete. However, no facilities district shall be dissolved until it has satisfied or paid in full all outstanding indebtedness, obligations, and liabilities issued to provide library capital facilities or until funds are on deposit and available therefor.



§ 24-90-518. Exemption from taxation - securities laws

The income or other revenues of the library district or facilities district, any property owned by the library district or facilities district, any bonds issued by the library district or facilities district, and the transfer of and any income from any bonds issued by the library district or facilities district shall be exempt from all taxation and assessments by the state.



§ 24-90-519. Limitation of actions

Any legal or equitable action brought with respect to any acts or proceedings of the library district or facilities district, the creation of a facilities district, the authorization or issuance of any bonds, or any other action taken under this part 5 shall be commenced within thirty days after the performance of such action or shall be thereafter perpetually barred.






Part 6 - Internet Protection in Public Libraries

§ 24-90-601. Legislative declaration

The general assembly hereby finds and declares that use of the internet in the public libraries of the state provides an extraordinary, unique, and unparalleled educational resource and source of knowledge and information. The general assembly further finds and declares that reasonable measures must be adopted and implemented to protect the children who use such internet services in public libraries from access to material that is harmful to their beneficial development as responsible adults and citizens. It is the intent of the general assembly by enacting this part 6 that public libraries be required to adopt and enforce reasonable policies of internet safety that are consistent with the federal "Children's Internet Protection Act", as amended, (Pub.L. 106-554), and that will protect children from access to harmful material without compromising responsible adult use of internet services in such libraries.



§ 24-90-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Access to the internet" means, with reference to a particular computer, that the computer is equipped with a modem or is connected to a computer network that provides access to the internet.

(2) "Computer" includes any hardware, software, or other technology attached or connected to, installed in, or otherwise used in connection with a computer.

(3) "Harmful to minors" means any picture, image, graphic image file, or other visual depiction that:

(a) Taken as a whole and with respect to minors, appeals to a prurient interest in nudity, sex, or excretion;

(b) Depicts, describes, or represents, in a patently offensive way with respect to what is suitable for minors, an actual or simulated sexual act or sexual contact, an actual or simulated normal or perverted sexual act, or a lewd exhibition of the genitals; and

(c) Taken as a whole, lacks serious literary, artistic, political, or scientific value as to minors.

(4) "Minor" means any person who has not attained the age of seventeen years.

(5) "Public library" shall have the same meaning as set forth in section 24-90-103 (13). For purposes of this part 6, a "public library" shall be the equivalent of the library system established and maintained by the governing body of a particular library district or otherwise connected group of libraries and shall not mean each separate or individual library facility established and maintained by such library district or connected group of libraries.

(6) "Sexual act" or "sexual contact" shall have the same meaning as set forth in 18 U.S.C. sec. 2246 (2) and (3).

(7) "Technology protection measure" means a specific technology, including without limitation computer software, that blocks or filters internet access to visual depictions that are:

(a) Obscene, as defined in section 18-7-101 (2), C.R.S.;

(b) Child pornography, as defined in 18 U.S.C. sec. 2256 (8); or

(c) Harmful to minors; except that no technology protection measure may block scientific or medically accurate information regarding sexual assault, sexual abuse, incest, sexually transmitted infections, or reproductive health.



§ 24-90-603. Adoption and enforcement of policy of internet safety for minors including technology protection measures - public libraries

(1) No later than December 31, 2004, the governing body of each public library shall adopt and implement a policy of internet safety for minors that includes the operation of a technology protection measure for each computer operated by the public library that allows for access to the internet by a minor.

(2) After the adoption and implementation of the policy of internet safety required by subsection (1) of this section, the governing body of each public library shall continue to enforce the policy and the operation of the technology protection measure for each computer operated by the public library that allows for access to the internet by a minor.



§ 24-90-604. Temporary disabling of technology protection measure

(1) (a) (I) Subject to the requirements of paragraph (b) of this subsection (1), an administrator, supervisor, or any other person authorized by the public library to enforce the operation of the technology protection measure adopted and implemented in accordance with the requirements of section 24-90-603 shall temporarily disable the technology protection measure entirely to enable access to the internet on a particular computer able to be accessed by a minor by an adult upon request without significant delay by the public library in responding to the request.

(II) Subject to the requirements of paragraph (b) of this subsection (1), an administrator, supervisor, or any other person authorized by the public library to enforce the operation of the technology protection measure adopted and implemented in accordance with the requirements of section 24-90-603 may temporarily disable the technology protection measure entirely to enable access to the internet on a particular computer able to be accessed by a minor for bona fide research or other lawful purposes where the internet use in connection with the research or other lawful purpose is supervised by an administrator, supervisor, parent, guardian, or other person authorized by the public library to perform such function.

(b) Where the public library has installed a technology protection measure that requires electronic verification of the age of the computer user, or where the parent or guardian of a minor has provided explicit prior approval for use of the computer by the minor, before the technology protection measure required by section 24-90-603 is disabled, no additional involvement by the staff of the public library shall be required.

(2) Notwithstanding any other provision of this section, the temporary disabling of the technology protection measure authorized by this section shall not be allowed in connection with a computer located in an area in a public library facility used primarily by minors.



§ 24-90-605. No restrictions on blocking access to the internet of other material

Nothing in this part 6 shall be construed to prohibit a public library from limiting internet access to or otherwise protecting against materials other than those that are obscene, child pornography, or harmful to minors.



§ 24-90-606. No requirement of additional action for public libraries already in compliance - no additional action in special circumstances

(1) Nothing in this part 6 shall be construed to require any additional action on the part of any public library that is already in compliance with the requirements of this part 6 as of July 1, 2004.

(2) Nothing in this part 6 shall be construed to require any additional action on the part of any public library in circumstances where:

(a) No moneys exist in the budget for such library for the purchase of a technology protection measure that satisfies the requirements of this part 6; and

(b) After a good faith effort, the library is unable to acquire a technology protection measure free of charge that satisfies the requirements of this part 6.












Construction

Article 91 - Construction Contracts With Public Entities

§ 24-91-101. Legislative declaration

(1) The general assembly hereby declares that retentions in and delays in the completion of construction contracts with public entities are a matter of statewide concern and are affected with the public interest and that the provisions of this article are enacted in the exercise of the police power of this state for the purpose of protecting the health, peace, safety, and welfare of the people of this state.

(2) The general assembly hereby further finds and declares that the construction industry is a significant component of the state's economy; that there is a substantial statewide interest in fostering the growth and stability of the construction industry and ensuring that it remains economically viable; that the ability of construction and design enterprises to obtain and satisfactorily perform projects at all levels of government affects the construction industry as a whole; that clauses in public construction contracts which provide that public entities shall not be required to compensate contractors for delays in the completion of the work caused by the public entity are adhesive in nature and, if enforced, can have ruinous financial consequences on affected contractors due to risks over which the contractor may have no control; that public construction projects are subject to public appropriation laws which may be in direct conflict with commonly used construction contract clauses such as clauses which authorize additional payment to the contractor based on changed conditions; and that there is a substantial statewide interest in ensuring that the policy underlying the efficient expenditure of public moneys is balanced with the policy of fostering a healthy and viable construction industry.



§ 24-91-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Acceptable securities" means:

(a) United States bonds, United States treasury notes, or United States treasury bills;

(b) General obligation or revenue bonds of this state;

(c) General obligation or revenue bonds of any political subdivision of this state;

(d) Certificates of deposit from a state or national bank or a savings and loan association insured by the federal deposit insurance corporation or its successor and having its principal office in this state.

(1.5) "Construction" includes the terms capital construction, capital renewal, and controlled maintenance as defined in section 24-30-1301.

(2) "Contractor" means any person, company, firm, or corporation which is a party to a contract with a public entity to construct, erect, alter, install, or repair any highway, public building, public work, or public improvement, structure, or system.

(3) "Public entity" means this state or a county, city, city and county, town, or district, including any political subdivision thereof.

(4) "Subcontractor" means and includes any person, company, firm, or corporation which is a party to a contract with a contractor to construct, erect, alter, install, or repair any highway, public building, public work, or public improvement, structure, or system and which, in connection therewith, furnishes and performs on-site labor with or without furnishing materials.

(5) "Substantial completion" means the date when the construction is sufficiently complete, in accordance with the contract documents, as modified by any change orders agreed to by the parties, so that the work or designated portion thereof is available for use by the owner.



§ 24-91-103. Public entity - contracts - partial payments

(1) (a) A public entity awarding a contract exceeding one hundred fifty thousand dollars for the construction, alteration, or repair of any highway, public building, public work, or public improvement, structure, or system, including real property as defined in section 24-30-1301 (15), shall authorize partial payments of the amount due under such contract at the end of each calendar month, or as soon thereafter as practicable, to the contractor, if the contractor is satisfactorily performing the contract. The public entity shall pay at least ninety-five percent of the calculated value of completed work. The withheld percentage of the contract price of any contracted work, improvement, or construction may be retained until the contract is completed satisfactorily and finally accepted by the public entity.

(b) The public entity shall make a final settlement in accordance with section 38-26-107, C.R.S., within sixty days after the contract is completed satisfactorily and finally accepted by the public entity.

(c) If the public entity finds that satisfactory progress is being made in any phase of the contract, it may, upon written request by the contractor, authorize final payment from the withheld percentage to the contractor or subcontractors who have completed their work in a manner finally acceptable to the public entity. Before the payment is made, the public entity shall determine that satisfactory and substantial reasons exist for the payment and shall require written approval from any surety furnishing bonds for the contract work.

(2) Whenever a contractor receives payment pursuant to this section, the contractor shall make payments to each of his subcontractors of any amounts actually received which were included in the contractor's request for payment to the public entity for such subcontracts. The contractor shall make such payments within seven calendar days of receipt of payment from the public entity in the same manner as the public entity is required to pay the contractor under this section if the subcontractor is satisfactorily performing under his contract with the contractor. The subcontractor shall pay all suppliers, sub-subcontractors, laborers, and any other persons who provide goods, materials, labor, or equipment to the subcontractor any amounts actually received which were included in the subcontractor's request for payment to the contractor for such persons, in the same manner set forth in this subsection (2) regarding payments by the contractor to the subcontractor. If the subcontractor fails to make such payments in the required manner, the subcontractor shall pay said suppliers, sub-subcontractors, and laborers interest in the same manner set forth in this subsection (2) regarding payments by the contractor to the subcontractor. At the time the subcontractor submits a request for payment to the contractor, the subcontractor shall also submit to the contractor a list of the subcontractor's suppliers, sub-subcontractors, and laborers. The contractor shall be relieved of the requirements of this subsection (2) regarding payment in seven days and interest payment until the subcontractor submits such list. If the contractor fails to make timely payments to the subcontractor as required by this section, the contractor shall pay the subcontractor interest as specified by contract or at the rate of fifteen percent per annum whichever is higher, on the amount of the payment which was not made in a timely manner. The interest shall accrue for the period from the required payment date to the date on which payment is made. Nothing in this subsection (2) shall be construed to affect the retention provisions of any contract.

(3) (Deleted by amendment, L. 2011, (HB 11-1115), ch. 211, p. 912, § 2, effective August 10, 2011.)



§ 24-91-103.5. Public entity - contracts - delay clauses - definition

(1) (a) Any clause in a public works contract that purports to waive, release, or extinguish the rights of a contractor to recover costs or damages, or obtain an equitable adjustment, for delays in performing such contract, if such delay is caused in whole, or in part, by acts or omissions within the control of the contracting public entity or persons acting on behalf thereof, is against public policy and is void and unenforceable.

(b) As used in this subsection (1), "public works contract" means a contract of the state, county, city and county, city, town, school district, special district, or any other political subdivision of the state for the construction, alteration, repair, or maintenance of any building, structure, highway, bridge, viaduct, pipeline, public works, real property as defined in section 24-30-1301 (15), or any other work dealing with construction, which includes, but need not be limited to, moving, demolition, or excavation performed in conjunction with such work.

(2) Subsection (1) of this section is not intended to render void any contract provision of a public works contract that:

(a) Precludes a contractor from recovering that portion of delay costs caused by the acts or omissions of the contractor or its agents;

(b) Requires notice of any delay by the party responsible for such delay;

(c) Provides for reasonable liquidated damages;

(d) Provides for arbitration or any other procedure designed to settle contract disputes.



§ 24-91-103.6. Public entity - contracts - appropriations - contract modifications - severability - definition

(1) No public entity shall contract with a designer, a contractor, or a designer and contractor for the construction, the design, or both the construction and design of a public works project unless a full and lawful appropriation when required by statute, charter, ordinance, resolution, or rule or regulation has been made for such project.

(2) Every public works contract, as defined in section 24-91-103.5 (1)(b), shall contain the following:

(a) A statement that the amount of money appropriated is equal to or in excess of the contract amount;

(b) A clause that prohibits the issuance of any contract modification, as defined in section 24-101-301 (10), or other form of modification or directive by the public entity requiring additional compensable work to be performed, which work causes the aggregate amount payable under the contract to exceed the amount appropriated for the original contract, unless the contractor is given written assurance by the public entity that lawful appropriations to cover the costs of the additional work have been made and the appropriations are available prior to performance of the additional work or unless such work is covered under a remedy-granting provision in the contract; and

(c) For any form of modification or directive by the public entity requiring additional compensable work to be performed, a clause that requires the public entity to reimburse the contractor for the contractor's costs on a periodic basis, as those terms are defined in the contract, for all additional directed work performed until a contract modification is finalized. In no instance shall the periodic reimbursement be required before the contractor has submitted an estimate of cost to the public entity for the additional compensable work to be performed. Notwithstanding the provisions of this subsection (2)(c), state public works contracts shall be subject to the provisions of section 24-30-202.

(3) If the requirements of subsection (1) or (2) of this section are not met, a civil action may be maintained against the public entity which has contracted for the public works project to recover sums due under the contract notwithstanding any appropriation statute, ordinance, resolution, or law to the contrary.

(4) In the event that a good faith dispute arises between a public entity and a contractor concerning the contractor's right to receive additional compensation under a remedy-granting provision of the public works contract, it shall not be a defense to a civil action for payment for such claim that no moneys have been appropriated for such claimed amounts, so long as the contractor has complied with all provisions of the contract applicable to the dispute, including but not limited to contract modification and additional work clauses, and has submitted to the public entity a statement sworn to under penalty of perjury which sets forth: The amount of additional compensation to which the contractor contends that it is entitled; that claim-supporting data which is accurate and complete to the best of the contractor's knowledge and belief have been submitted; and that the amount requested accurately reflects what is owed by the public entity. As used in this subsection (4), "remedy-granting provision" means any contract clause which permits additional compensation in the event that a specific contingency or event occurs. Such term shall include, but shall not be limited to, change clauses, differing site conditions clauses, variation in quantities clauses, and termination for convenience clauses.

(5) If a final judgment is entered pursuant to a civil action brought by a contractor for which adequate appropriations have not been made, the judgment debtor public entity shall promptly make payment pursuant to section 13-60-101, 24-10-113, 24-10-113.5, or 30-25-104, C.R.S., and any other statutory requirement on payment of judgments.

(6) Any provision of this section which is in conflict with the terms of any federal grant shall be inapplicable to a contract between a contractor and a public entity which is funded in whole or in part by that grant.

(7) Nothing in this section shall prohibit:

(a) The use of phased construction over a period of years where, if applicable, the public entity has informed the contractor of initial annual appropriations at the time the contract is signed, and subsequent annual appropriations as they occur, in statements issued pursuant to subsection (2) of this section; or

(b) The use of bond-financed construction where appropriations to service bond debt may occur subsequent to the commencement of construction, where this fact is clearly stated in disclosure statements made pursuant to subsection (2) of this section.

(8) The provisions of this section shall apply to any contract executed on or after July 1, 1992.

(9) If any provision of this section or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.



§ 24-91-104. Contract - completion by public entity - partial payments

If it becomes necessary for a public entity to take over the completion of any contract, all of the amounts owing the contractor, including the withheld percentage, shall be applied: First, toward the cost of completion of the contract; second, toward performance of the public entity's withholding requirement set forth in section 38-26-107, C.R.S.; third, to the surety furnishing bonds for the contract work, to the extent such surety has incurred liability or expense in completing the contract work or made payments pursuant to section 38-26-106, C.R.S.; then, to the contractor. Such retained percentage as may be due any contractor shall be due and payable at the expiration of thirty days from the date of final acceptance by the public entity of the contract work.



§ 24-91-105. Withdrawal by contractor of sums withheld - security deposit required

The contractor under any contract exceeding one hundred fifty thousand dollars made or awarded by any public entity, pursuant to which sums are withheld to assure satisfactory performance of the contract, may withdraw the whole or any portion of the said sums withheld if the contractor deposits acceptable securities with the public entity. The contractor shall take such actions as the public entity may require to transfer the securities or a limited interest in the securities, including a security interest, and to authorize the public entity to negotiate the acceptable securities and to receive the payments due the public entity pursuant to law or the terms of the contract, and, to the extent there are excess funds resulting from said negotiation, the balance shall be returned to the contractor. Such acceptable securities so deposited at all times shall have a market value at least equal in value to the amount so withdrawn. If at any time a public entity determines that the market value of the acceptable securities theretofore deposited has fallen below the amount so withdrawn, the public entity shall give notice thereof to the contractor, who forthwith shall deposit additional acceptable securities in an amount sufficient to reestablish a total deposit of securities equal in value to the amount so withdrawn.



§ 24-91-106. Escrow agreement - authority to enter into - effect on acceptable securities

(1) A public entity and the contractor may enter into an escrow contract or escrow contract and security agreement with any national bank, state bank, trust company, or savings and loan association located in this state and designated by mutual agreement of the public entity and the contractor, after notice to the surety, to provide as escrow agent for the custodial care and servicing of any acceptable securities deposited with him pursuant to this section. Such services shall include the safekeeping of the acceptable securities and the rendering of all services required to effectuate the purposes of this section and section 38-26-107, C.R.S.

(2) Any acceptable securities deposited with an escrow agent pursuant to this section shall be deemed to be in the possession of the public entity, and the public entity shall be deemed to have a perfected security interest in the acceptable securities for purposes of article 8 or 9 of title 4, C.R.S.

(3) The deposit of acceptable securities with a state or national bank, or a state or federal savings and loan association, shall not be deemed a holding of public deposits for purposes of article 10.5 or 47 of title 11, C.R.S.



§ 24-91-107. Custodian for acceptable securities - collection of interest income - payable to contractor

The public entity or any national bank, state bank, trust company, or savings and loan association located in this state and designated by mutual agreement of the public entity and the contractor to serve as custodian for the acceptable securities pursuant to section 24-91-106 shall collect all interest and income when due on the acceptable securities so deposited and shall pay them, when and as collected, to the contractor who deposited the acceptable securities. If the deposit is in the form of coupon bonds, the escrow agent shall deliver each coupon, as it matures, to the contractor. Any expense incurred for this service shall not be charged to the public entity.



§ 24-91-108. Retained payments - amount deducted by a public entity

Any amount deducted by a public entity, pursuant to law or the terms of a contract, from the retained payments otherwise due to the contractor thereunder shall be deducted first from that portion of the retained payments for which no acceptable securities have been substituted and then from the proceeds of any deposited acceptable securities, in which case, the contractor shall be entitled to receive the interest, coupons, or income only from those acceptable securities which remain on deposit after such amount has been deducted.



§ 24-91-109. Retained payments - disbursement

All retained payments and interest thereon disbursed to any contractor under any contract with a public entity covered under this article shall be disbursed to each subcontractor by the contractor. The disbursement of such retained payments and interest shall be in proportion to the respective amounts of retained payments, if any, which the contractor theretofore has withheld from his subcontractors if the subcontractor has performed under his contract with the contractor.



§ 24-91-110. Contracts excepted from article

The provisions of this article shall not apply in the case of a contract made or awarded by any public entity if a part of the contract price is to be paid with funds from the federal government or from some other source and if the federal government or such other source has requirements concerning retention or payment of funds which are applicable to the contract and which are inconsistent with this article.






Article 92 - Construction Bidding for Public Projects

§ 24-92-101. Short title

This article shall be known and may be cited as the "Construction Bidding for Public Projects Act".



§ 24-92-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agency of government" means any agency, department, division, board, bureau, commission, institution, or section of this state which is a budgetary unit exercising construction contracting authority or discretion.

(2) "Construction contract" or "contract" means any agreement for building, altering, repairing, improving, or demolishing any public project of any kind. For the purposes of this article, the terms include capital construction, capital renewal, and controlled maintenance, as defined in section 24-30-1301.

(3) "Cost" means the total cost of labor, materials, provisions, supplies, equipment rentals, equipment purchases, insurance, supervision, engineering, clerical, and accounting services, the value of the use of equipment, including its replacement value, owned by a state agency, and reasonable estimates of other administrative costs not otherwise directly attributable to the public project which may be reasonably apportioned to such project in accordance with generally accepted cost accounting principles and standards.

(4) "Cost-reimbursement contract" means a contract under which a contractor is reimbursed for costs which are allowable and allocable in accordance with the contract terms and the provisions of this article.

(5) "Invitation for bids" means all documents, whether attached or incorporated by reference, utilized for soliciting bids.

(6) "Low responsible bidder" means any contractor who has bid in compliance with the invitation to bid and within the requirements of the plans and specifications for a public project, who is the low bidder, and who has furnished bonds or their equivalent as required by law.

(7) "Project description" means the words used in a solicitation to describe the construction to be performed, and includes specifications attached to, or made a part of, the solicitation.

(8) (a) "Public project" means any construction, alteration, repair, demolition, or improvement of any land, building, structure, facility, road, highway, bridge, or other public improvement suitable for and intended for use in the promotion of the public health, welfare, or safety and any maintenance programs for the upkeep of such projects.

(b) Except as provided in paragraph (c) of this subsection (8), "public project" does not include any project for which appropriation or expenditure of moneys may be reasonably expected not to exceed five hundred thousand dollars in the aggregate for any fiscal year. Nothing in this paragraph (b) shall affect the requirements for the delivery of bonds or security pursuant to sections 24-105-202, 38-26-105, and 38-26-106, C.R.S.

(c) "Public project" does not include any project under the supervision of the department of transportation for which appropriation or expenditure of funds may be reasonably expected not to exceed one hundred fifty thousand dollars in the aggregate of any fiscal year.

(9) "Responsible officer" means the person having overall contract administration responsibility for an agency of government.



§ 24-92-103. Construction of public projects - invitation for bids

(1) All construction contracts for public projects that do not receive federal moneys may be solicited by invitation for bids pursuant to this section.

(2) An invitation for bids shall be issued and shall include a project description and all contractual terms and conditions applicable to the public project.

(3) Adequate public notice of the invitation for bids shall be given at least fourteen days prior to the date set forth therein for the opening of bids, pursuant to rules. Such notice may include publication by electronic online access pursuant to section 24-92-104.5 or in a newspaper of general circulation at least fourteen days prior to bid opening or in an electronic medium approved by the executive director of the department of personnel.

(4) Bids shall be opened publicly in the presence of one or more witnesses at the time and place designated in the invitation for bids. The amount of each bid and such other relevant information as may be specified by rules, together with the name of each bidder, shall be entered on a record, and the record shall be open to public inspection. After the time of the award, all bids and bid documents shall be open to public inspection in accordance with the provisions of sections 24-72-203 and 24-72-204.

(5) Bids shall be unconditionally accepted, except as authorized by subsection (7) of this section. Bids shall be evaluated based on the requirements set forth in the invitation for bids, which may include criteria to determine acceptability, such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose. Those criteria that will affect the bid price and be considered in the evaluation for award shall be objectively measurable, such as discounts, transportation costs, and total or life-cycle costs.

(6) Withdrawal of inadvertently erroneous bids before the award may be permitted pursuant to rules if the bidder submits proof of evidentiary value which clearly and convincingly demonstrates that an error was made. Except as otherwise provided by rules, all decisions to permit the withdrawal of bids based on such bid mistakes shall be supported by a written determination made by the responsible officer.

(7) The contract shall be awarded with reasonable promptness by written notice to the low responsible bidder whose bid meets the requirements and criteria set forth in the invitation for bids. In the event that all bids for a construction project exceed available funds, as certified by the appropriate fiscal officer, the responsible officer is authorized, in situations where time or economic considerations preclude resolicitation of work of a reduced scope, to negotiate an adjustment of the bid price with the low responsible bidder in order to bring the bid within the amount of available funds; except that the functional specifications integral to completion of the project may not be reduced in scope, taking into account the project plan, design, and specifications and quality of materials.



§ 24-92-103.5. Construction of public projects - invitation for best value bids

(1) All construction contracts for public projects that do not receive federal moneys may be awarded through competitive sealed best value bidding pursuant to this section.

(2) An invitation for bids under competitive sealed best value bidding shall be made in the same manner as provided in section 24-92-103 (2), (3), and (4); except that adequate public notice of the invitation for bids shall be given at least thirty days prior to the date set forth therein for the opening of bids.

(3) The invitation for competitive sealed best value bids must identify the evaluation factors upon which the award will be made. When making the award determination, the responsible officer shall evaluate the factors specified in the invitation for bids and shall not evaluate any other factors other than those specified in the invitation for bids. The factors that must be included in the invitation for bids and that the responsible officer shall consider include, but need not be limited to:

(a) The project price stated in the bid;

(b) The bidder's design and technical approach to the public project;

(c) The experience, past performance, and expertise of the bidder and the bidder's primary subcontractors in connection with prior construction contracts, including its performance in the areas of cost, quality, schedule, safety, compliance with plans and specifications, and adherence to applicable laws and regulations;

(d) The bidder's project management plan for the construction contract that identifies the key management personnel that will be used for the project, the proposed project schedule, the bidder's quality control program and project safety program, financial resources, equipment, and any other information that demonstrates the bidder's competency to perform the contract, including technical qualifications and resources;

(e) The bidder's staffing plan;

(f) The bidder's safety plan and safety record;

(g) The bidder's job standards, including the bidder's method of personnel procurement, employment of Colorado workers, workforce development and long-term career opportunities of workers, the availability of training programs, including apprenticeships approved by the United States department of labor, the benefits provided to workers, including health care and defined benefit or defined contribution retirement benefits, and whether the bidder pays industry-standard wages; and

(h) The availability and use of domestically produced iron, steel, and related manufactured goods to execute the contract.

(4) The contract shall be awarded with reasonable promptness by written notice to the bidder whose bid is determined in writing to be the most advantageous to the state and that represents the best overall value to the state, taking into consideration the price and other evaluation factors set forth in the invitation for bids in accordance with subsection (3) of this section. The contract file maintained by the state must contain the basis on which the award determination was made.

(5) An invitation for best value bids issued pursuant to this section must otherwise comply with the requirements of section 24-103-203 concerning requests for proposals for nonconstruction contracts to the extent that such requirements do not conflict with this section. In the case of a conflict, the provisions of this section supersede.

(6) To ensure that the best value bidding process pursuant to this section is open and transparent to the greatest possible degree:

(a) After selection of most qualified participants, all statements of qualification shall be made available to the public; and

(b) After the contract has been awarded, all requests for proposals shall be made public with the score sheets used to make the bid selection, omitting any confidential corporate information.



§ 24-92-103.7. Disclosure - invitation for bids - invitation for best value bids

The executive director of an agency of government or president of an institution of higher education that enters into a construction contract for a public project pursuant to this article 92 that is not funded in any part with federal moneys shall disclose to the public the agency of government's rationale or the institution's rationale for selecting the invitation for bids process pursuant to section 24-92-103 or the invitation for best value bids process pursuant to section 24-92-103.5 for the public project. The agency or institution shall post the disclosure on its website.



§ 24-92-104. Exemptions - applicability

(1) The provisions of sections 24-92-103 and 24-92-103.5 do not apply to:

(a) A public project for which the agency of government receives no bids or for which all bids have been rejected; or

(b) A situation for which the responsible officer determines it is necessary to make emergency procurements or contracts because there exists a threat to public health, welfare, or safety under emergency conditions, but such emergency procurements or contracts shall be made with such competition as is practicable under the circumstances. A written determination of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file.

(c) Contracts for architectural, engineering, land surveying, and landscape architectural services as provided for in part 14 of article 30 of this title.

(2) Nothing in this article shall be construed to affect or limit any additional requirements imposed upon an agency of government for awarding contracts for public projects.

(3) This article shall not apply to any county, municipality, school district, special district, or political subdivision of the state and shall not be construed to affect any requirements which may otherwise apply to such entities for awarding contracts for public projects, except as provided in section 24-92-109.



§ 24-92-104.5. Solicitation of bids by electronic online access - department of transportation

The executive director of the department of transportation may invite bids using electronic online access, including the internet, for purposes of acquiring construction contracts for public projects on behalf of the department of transportation.



§ 24-92-105. Cancellation of invitations for bids

An invitation for bids or any other solicitation may be cancelled or any or all bids or proposals may be rejected in whole or in part as may be specified in the solicitation when it is in the best interests of the agency of government. The reasons for any cancellation or rejection shall be made part of the contract file.



§ 24-92-106. Responsibility of bidders and offerors

(1) A written determination of nonresponsibility of a bidder or offeror shall be made pursuant to rules. The unreasonable failure of a bidder or offeror to promptly supply information in connection with an inquiry with respect to responsibility may be grounds for a determination of nonresponsibility with respect to such bidder or offeror.

(2) Information furnished by a bidder or offeror pursuant to this section shall not be disclosed without prior written consent by the bidder or offeror.



§ 24-92-107. Prequalification of contractors

Prospective contractors may be prequalified for particular types of construction, and the method of compiling a list of and soliciting from such potential contractors shall be pursuant to rules.



§ 24-92-108. Types of contracts

Subject to the limitations of this section, any type of contract which will promote the best interests of the agency of government may be used; except that the use of a cost-plus-a-percentage-of-cost contract is prohibited. A cost-reimbursement contract may be used only when a determination is made in writing that such contract is likely to be less costly to the agency of government than any other type of contract or that it is impracticable to obtain the construction required unless the cost-reimbursement contract is used.



§ 24-92-109. Agency of government to submit cost estimate

(1) Whenever an agency of government proposes to undertake the construction of a public project reasonably expected to cost in excess of fifty thousand dollars by any means or method other than by a contract awarded by competitive bid, it shall prepare and submit a cost estimate in the same manner as other bidders; except that, for projects under the supervision of the department of transportation undertaken by such means or method, the department shall prepare and submit a cost estimate if the project is reasonably expected to exceed one hundred fifty thousand dollars. Cost estimates in excess of fifty thousand dollars but less than or equal to one hundred fifty thousand dollars shall be submitted to the transportation commission on at least a quarterly basis for its review and approval. Such agency of government itself may not undertake the proposed project unless it shows the lowest cost estimate.

(2) In preparing such cost estimate, the agency of government shall preserve a full, true, and accurate record of the cost of such project. Such records shall be kept and maintained by the responsible officer on behalf of the agency of government. To the extent the agency of government contracts with any other state or local government agency in connection with a public project, such other agency shall provide all necessary data or information to enable the agency of government to document a full, true, and accurate record of the cost of such project, which data or information shall be kept in an orderly manner by the agency of government for a period of at least six years after completion of the project. All such records shall be considered public records and shall be made available for public inspection.

(3) State agencies shall not be required to be bonded when performing the work on a public project.



§ 24-92-110. Rules and regulations

The executive director of the department of personnel shall promulgate rules and regulations which are designed to implement the provisions of this article 92; except that the executive director of the department of transportation shall promulgate rules and regulations relating to bridge and highway construction bidding practices including, notwithstanding any other provisions of this article 92, rules governing debarment of contractors. The rules must include provisions requiring agencies of government to keep certain public project records, even if duplicative, in accordance with generally accepted cost accounting principles and standards. In addition, the rules must include criteria to be used by a responsible procurement official in evaluating a response to an invitation for best value bids pursuant to section 24-92-103.5 (3).



§ 24-92-111. Audit

If any agency of government is alleged to be in violation of or in material noncompliance with this article 92 or the rules promulgated thereunder, the legislative audit committee shall be advised, in writing, of the activities alleged to be in violation or noncompliance. The legislative audit committee shall give notice to the agency, which has ten days to respond to the allegation. If the committee thereafter determines that there is a reasonable probability of a violation or material noncompliance, the committee shall take appropriate action and may direct the state auditor to conduct an audit and review of the records being kept by the agency. If the state auditor determines that the agency has violated or has not complied or is not complying with this article 92 or the rules promulgated thereunder, a written report shall be issued to the agency detailing the areas of violation or noncompliance and curative recommendations. The agency shall implement the recommendations of the state auditor within a time period set by the state auditor not to exceed six months.



§ 24-92-112. Finality of determinations

The determinations required by sections 24-92-103 (6), 24-92-104, 24-92-106 (1), and 24-92-108 are final and conclusive unless they are clearly erroneous, arbitrary, capricious, or contrary to law.



§ 24-92-113. Reporting of anticompetitive practices

When for any reason collusion or other anticompetitive practices are suspected among any bidders or offerors, a notice of the relevant facts shall be transmitted to the attorney general.



§ 24-92-114. Prohibition of dividing work of public project

It is unlawful for any person to divide a work of a public project into two or more separate projects for the sole purpose of evading or attempting to evade the requirements of this article.






Article 93 - Construction Contracts

§ 24-93-101. Short title

This article shall be known and may be cited as the "Integrated Delivery Method for Public Projects Act".



§ 24-93-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is the policy of the state of Colorado to encourage public contracting procedures that encourage competition, openness, and impartiality to the maximum extent possible.

(b) Competition exists not only in the costs of goods and services, but also in the technical competence of the providers and suppliers in their ability to make timely completion and delivery and in the quality and performance of their products and services.

(c) Timely and effective completion of public projects may be achieved through a variety of methods when procuring goods and services for public projects.

(d) In enacting this article, the general assembly intends to establish for any agency of state government an optional alternative public project delivery method.



§ 24-93-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agency" means any agency, department, division, board, bureau, commission, institution, or other agency of the executive, legislative, or judicial branch of state government that is a budgetary unit exercising construction contracting authority or discretion.

(2) "Contract" means any agreement for designing, building, altering, repairing, improving, demolishing, operating, maintaining, or financing a public project. For purposes of this article, "contract" includes capital construction as defined in section 24-30-1301 (2).

(3) "Cost-reimbursement contract" means a contract under which a participating entity is reimbursed for costs that are allowable and that is allocable in accordance with the contract terms and provisions of this article.

(4) "Integrated project delivery" or "IPD" means a project delivery method in which there is a contractual agreement between an agency and a single participating entity for the design, construction, alteration, operation, repair, improvement, demolition, maintenance, or financing, or any combination of these services, for a public project.

(5) "IPD contract" means a contract using an integrated project delivery method.

(6) "Participating entity" means a partnership, corporation, joint venture, unincorporated association, or other legal entity that provides appropriately licensed planning, architectural, engineering, development, construction, operating, or maintenance services as needed in connection with an IPD contract.

(7) "Public project" means any construction, alteration, repair, demolition, or improvement of any land, building, structure, facility, road, highway, bridge, or other public improvement suitable for and intended for use in the promotion of the public health, welfare, or safety and any operation or maintenance programs for the operation and upkeep of such projects.



§ 24-93-104. Integrated project delivery contracts - authorization - effect of other laws

(1) Notwithstanding any other provision of law, any agency may award an IPD contract for a public project in accordance with the provisions of this article upon the determination by such agency that integrated project delivery represents a timely or cost-effective alternative for a public project.

(2) Nothing in this article is intended to affect or limit the applicability of article 91 or 92 of this title to the extent the provisions of said articles are not inconsistent with the provisions of this article. To the extent there is a conflict between the provisions of article 91 or 92 of this title and this article, the provisions of this article shall control.

(3) Nothing in this article shall be construed as exempting any agency or participating entity from applicable federal, state, or local laws, rules, resolutions, or ordinances governing labor relations, professional licensing, public contracting, or other related laws, except to the extent that an exemption is granted under such legal authority or created by necessary implication from such legal authority.



§ 24-93-105. Integrated project delivery contracting process - prequalification of participating entities - apprentice training

(1) An agency may prequalify participating entities for IPD contracts by public notice of its request for qualifications prior to the date set forth in the notice. Any such request for qualifications may contain the following elements and such additional information as may be requested by the agency:

(a) A general description of the proposed public project;

(b) Relevant budget considerations;

(c) Requirements of the participating entity, including:

(I) If the participating entity is a partnership, limited partnership, limited liability company, joint venture, or other association, a listing of all of the partners, general partners, members, joint venturers, or association members known at the time of the submission of qualifications;

(II) Evidence that the participating entity, or the constituent entities or members thereof, has completed or has demonstrated the experience, competency, capability, and capacity, financial and otherwise, to complete projects of similar size, scope, or complexity;

(III) Evidence that the proposed personnel of the participating entity have sufficient experience and training to completely manage and complete the proposed public project; and

(IV) Evidence of all applicable licenses, registrations, and credentials required to provide the proposed services for the public project, including but not limited to information on any revocation or suspension of any such license, registration, or credential;

(d) The criteria for prequalification.

(2) From the participating entities responding to the request for qualifications, the agency shall prepare and announce a short list of participating entities that it determines to be most qualified to receive a request for proposal.

(3) Where an apprentice training program certified by the office of apprenticeship located in the employment and training administration in the United States department of labor exists in the state, or a comparable program for the training of apprentices is available in the state:

(a) Each participating entity shall demonstrate to the agency that it has access to either the certified program or a comparable alternative; and

(b) Each participating entity shall demonstrate that each of its subcontractors, at any tier, selected to perform work under a contract with a value of two hundred fifty thousand dollars or more has access to either the certified program or a comparable alternative.



§ 24-93-106. Requests for proposals - evaluation and award of integrated project delivery contracts

(1) An agency shall prepare and publish a request for proposals for each IPD contract that complies with the requirements of this section. Requests for proposals for IPD contracts shall, at a minimum, include the following evaluation factors and subfactors that shall be used to evaluate the proposals and capabilities of participating entities:

(a) Price;

(b) Design and technical approach to the project;

(c) Past performance and experience;

(d) Project management capabilities, including financial resources, equipment, management personnel, project schedule, and management plan; and

(e) Craft labor capabilities, including adequacy of craft labor supply and access to federal or state-approved apprenticeship programs, if available.

(2) The agency responsible for the IPD contract shall select, on the basis of these factors, and any other factors and subfactors included in the request for solicitation as authorized by this section, the participating entity whose proposal is most advantageous and represents the best overall value to the state.

(3) Requests for proposals may contain additional relevant factors and subfactors as determined by the agency, which may include:

(a) The procedures to be followed for submitting proposals;

(b) The criteria for evaluation of a proposal, which criteria may provide for selection of a proposal on a basis other than solely the lowest costs estimates submitted;

(c) The procedures for making awards;

(d) Required performance standards as defined by the participating entity;

(e) A description of the drawings, specifications, or other submittals to be provided with the proposal, with guidance as to the form and the acceptable level of completion of the drawings, specifications, or submittals;

(f) Relevant budget considerations or, for an IPD contract that includes operation or maintenance services, the life-cycle cost analysis for the contract;

(g) The proposed scheduling for the project; and

(h) The stipend, if any, to be paid to participating entities responding to the request for proposals who appear on the agency's short list pursuant to section 24-93-105 (2) but whose proposals are not selected for award of the IPD contract.

(4) After obtaining and evaluating proposals according to the criteria and procedures set forth in the request for proposals in accordance with the requirements specified in subsection (1) of this section, an agency may accept the proposal that, in its estimation, represents the best value to the agency. Acceptance of a proposal shall be by written notice to the participating entity that submitted the accepted proposal.

(5) With respect to performance under each IPD contract, the agency and participating entity shall comply with all laws applicable to public projects.

(6) Notwithstanding any other provision of law, a participating entity selected for award of an IPD contract shall not be required to be licensed or registered to provide professional services, as defined in section 24-30-1402 (6), if the person or firm actually performing any such professional services on behalf of the participating entity is appropriately licensed or registered and if the participating entity otherwise complies with applicable state licensing laws and requirements related to such professional services.



§ 24-93-107. Supplemental provisions

The executive director of the department of personnel may establish supplemental provisions that are designed to implement the provisions of this article; except that the executive director of the department of transportation may establish supplemental provisions relating to bridge and highway construction contract procurement practices, including, notwithstanding any other provision of this article, provisions governing debarment of participating entities.



§ 24-93-108. Types of contracts

Subject to the requirements of this section, any agency making use of the provisions of this article may award any type of contract that will promote the best interests of the agency; except that the use of a cost-plus-a-percentage-of-cost contract under this article is prohibited. An agency may award a cost-reimbursement contract only when a determination is made in writing that such contract is either likely to be less costly to the agency than any other type of contract or that it is impracticable to obtain the required construction or other services authorized under this article unless the cost-reimbursement contract is used. Operation and maintenance elements may be procured on a cost-reimbursement basis under or in connection with an IPD contract.



§ 24-93-109. Disclosure

The executive director of an agency or president of an institution of higher education that enters into a construction contract for a public project pursuant to this article shall disclose to the public the agency's rationale or the institution's rationale for selecting the integrated project delivery contracting process pursuant to this article for the public project. The agency or institution shall post the disclosure on its website.









Procurement Code

Article 101 - Procurement Code - General Provisions

Part 1 - Purposes, Construction, Andapplication

§ 24-101-101. Short title

The short title of articles 101 to 112 of this title 24 is the "Procurement Code", referred to in said articles as the "code".



§ 24-101-102. Purposes - rules of construction

(1) This code shall be construed and applied to promote its underlying purposes and policies.

(2) The underlying purposes and policies of this code are:

(a) To simplify, clarify, and modernize the law governing procurement by the state of Colorado;

(b) To provide for increased public confidence in the procedures followed in public procurement;

(c) To ensure the fair and equitable treatment of all persons who deal with the procurement system of the state of Colorado;

(d) To provide increased economy in state procurement activities and to maximize to the fullest extent practicable the purchasing value of public funds of the state of Colorado;

(e) To foster effective broad-based competition within the free enterprise system; and

(f) To provide safeguards for the maintenance of a procurement system of quality and integrity.



§ 24-101-104. Requirement of good faith

This code requires all parties involved in the procurement of any good or service or in the negotiation, performance, or administration of any contract for those goods or services to act in good faith.



§ 24-101-105. Application of this code

(1) (a) This code shall apply to all publicly funded contracts entered into by all governmental bodies of the executive branch of this state; except that this code shall not apply to:

(I) Bridge and highway construction or to contracts for unsolicited or comparable proposals for public-private initiatives under section 43-1-1203;

(II) Contracts between the state and its political subdivisions or other governments, except as provided in article 110 of this title 24;

(II.5) Grants;

(III) Public printing, as defined in section 24-70-201, except for the provisions of article 109 of this title 24;

(IV) Professional services, as defined in section 24-30-1402;

(V) The Colorado state fair authority created pursuant to section 35-65-401 (1);

(VI) The state board of land commissioners in connection with contract expenditures from the state board of land commissioners investment and development fund created in section 36-1-153 (1), or the commercial real property operating fund created in section 36-1-153.7;

(VII) Repealed.

(VIII) Utilities, including water, electricity, and natural gas;

(IX) Works of art for display, purchase, or performance;

(X) Copyrighted materials such as books, periodicals, collections, and subscriptions;

(XI) Conference facilities at hotels or other venues that include, but need not to be limited to, meeting rooms, audio visual equipment, catering, and guest accommodation rooms;

(XII) Client-based services including medical services or services where the client has the right to choose the vendor;

(XIII) Dues and memberships;

(XIV) Annuities; and

(XV) Real property or interest in real property.

(a.5) If the procurement official or his or her designee determines that reasonable competition exists in the procurement of a good or service that is exempt from the code pursuant to subsection (1)(a) of this section, the procurement official or his or her designee may require a competitive process.

(b) The governing board of each institution of higher education, including the Auraria higher education center established in article 70 of title 23, by formal action of the board, and the Colorado commission on higher education, by formal action of the commission, may elect to be exempt from the provisions of this code and may enter into contracts independent of the terms specified in this code.

(c) Repealed.

(d) (Deleted by amendment, L. 2017.)

(e) Upon the request to purchase items for resale to the public, the procurement official may, by written determination, provide that this code shall not apply to items acquired for such resale.

(f) Nothing in this code or in rules promulgated under this code shall prevent any governmental body or political subdivision from complying with the terms and conditions of any grant, gift, bequest, or cooperative agreement.

(g) Upon the request to enter into a revenue-producing contract, the procurement official may, by written determination, provide that this code shall not apply to the revenue-producing contract. Governmental bodies shall maximize the return to the state when they are parties to revenue-producing contracts.

(2) All political subdivisions and local public agencies of this state are authorized to adopt all or any part of this code and its accompanying rules.

(3) and (4) (Deleted by amendment, L. 2017.)



§ 24-101-106. Procurement training

The chief procurement officer, or his or her designee, may develop and conduct a procurement education and training program for employees of governmental bodies and for vendors.



§ 24-101-107. Procurement ethics

Any person who is employed by a governmental body who purchases goods or services or is involved in the purchasing process for the state, any end users of such goods and services, any vendor or contractor that does business with the state, and any other interested third parties to the procurement process shall enhance the proficiency and stature of the purchasing process by adhering to the highest standards of ethical behavior.






Part 2 - Determinations

§ 24-101-201. Determinations

Written determinations required by this code shall be retained in the appropriate official procurement file of the department of personnel or the purchasing agency administering the procurement.






Part 3 - Definitions

§ 24-101-301. Definitions

The terms defined in this section shall have the following meanings whenever they appear in this code, unless the context in which they are used clearly requires a different meaning or a different definition is prescribed for a particular article or portion thereof:

(1) "Acceptance" means the action of consenting to receive or undertake something offered.

(2) "Award" means the selection of a bid or proposal by a governmental body. An award does not mean that a contract has been executed or that a commitment voucher has been issued pursuant to section 24-30-202.

(3) "Bidder" means any person that submits a bid in response to an invitation for bids.

(4) "Business" means any corporation, limited liability company, partnership, individual, sole proprietorship, joint-stock company, joint venture, or other private legal entity.

(5) "Business day" means any day other than Saturday, Sunday, or a legal holiday.

(6) "Chief procurement officer" means the individual to whom the executive director has delegated his or her authority pursuant to section 24-102-202 to procure or supervise the procurement of all supplies and services needed by the state.

(7) "Construction" means the process of building, altering, repairing, improving, or demolishing any public structure or building or any other public improvements of any kind to any public real property. For the purposes of this code, "construction" includes capital construction and controlled maintenance, as defined in section 24-30-1301.

(8) "Contingency-based contract" shall have the same meaning as set forth in section 24-17-203 (1).

(9) "Contract" means any type of state agreement, regardless of what it may be called, between a governmental body and a contractor, where the principal purpose is to acquire supplies, services, or construction or to dispose of supplies for the direct benefit of a governmental body. "Contract" includes commitment vouchers as described in section 24-30-202.

(10) "Contract modification" means any written alteration of a contract accomplished in accordance with the terms of that contract.

(11) "Contractor" means any person having a contract with a governmental body. For the purposes of this code, a vendor is considered a contractor.

(12) "Cooperative purchasing" means procurement conducted by, or on behalf of, more than one public procurement unit or by a public procurement unit with an external procurement unit.

(13) "Cost-reimbursement contract" means a contract under which a contractor is reimbursed for costs which are allowable and allocable in accordance with the contract terms and the provisions of this code and a fee, if any.

(14) "Department" means the department of personnel.

(15) "Established catalog price" means the price included in a catalog, price list, schedule, or other form that:

(a) Is regularly maintained by a manufacturer or contractor;

(b) Is either published or otherwise available for inspection by customers; and

(c) States prices at which sales are currently or were last made to a significant number of any category of buyers or buyers constituting the general buying public for the supplies or services involved.

(16) "Executive director" means the executive director of the department of personnel.

(17) "External procurement unit" means any buying organization not located in this state which, if located in this state, would qualify as a public procurement unit. An external procurement unit includes any purchasing cooperative that satisfies the purposes of this code as set forth in section 24-101-102. An agency of the United States is an external procurement unit.

(18) "Governmental body" means any department, commission, council, board, bureau, committee, institution of higher education, agency, government corporation, or other establishment or official, other than an elected official, of the executive branch of state government in this state; except that the governing board of each institution of higher education, including the Auraria higher education center established in article 70 of title 23, by formal action of the board, and the Colorado commission on higher education, by formal action of the commission, may elect to be excluded from the meaning of "governmental body".

(19) "Grant" means an agreement in which a governmental body as grantor transfers anything of value to a grantee to carry out a public purpose of support or stimulation authorized by law instead of acquiring property or services for the direct benefit or use of that governmental body. A grant may include a distribution of funds.

(20) "Invitation for bids" means all documents, whether attached or incorporated by reference, utilized for soliciting bids. Invitation for bids is the commonly used term for soliciting competitive sealed bids and competitive sealed best value bids.

(21) "Legal holiday" shall have the same meaning as defined in section 24-11-101 (1).

(22) "Local public procurement unit" means any county, city, county and city, municipality, or other political subdivision of the state, any public agency of any such political subdivision, any public authority, any educational, health, or other institution, and, to the extent provided by law, any other entity which expends public funds for the procurement of supplies, services, and construction.

(23) "Low responsible bidder" means any person who has bid in compliance with the invitation for bids and within the requirements of the plans and specifications for a public contract who is the low bidder and who has furnished bonds or their equivalent if required by law.

(24) "Low tie bids" means low responsible bids from bidders that are identical in amount and that meet all the requirements and criteria set forth in the invitation for bids pursuant to this code.

(25) "Nonresident bidder" means a bidder that does not satisfy the criteria to be a resident bidder.

(26) "Offeror" means any person that submits a proposal in response to a request for proposals.

(27) "Person" means any business, individual, union, committee, club, other organization, joint venture, or group of individuals.

(28) "Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring any supplies, services, or construction. "Procurement" includes all functions that pertain to the obtaining of any supply, service, or construction, including description of requirements, selection and solicitation of sources, preparation and award of contract, and all phases of contract administration. "Procurement" also includes the procurement of information technology as defined in section 24-37.5-102 (2).

(29) "Procurement agent" means any person duly authorized to enter into and administer procurements and make written determinations with respect thereto. "Procurement agent" includes an authorized representative acting within the limits of his or her authority.

(30) "Procurement official" means the individual of a purchasing agency with purchasing authority created pursuant to section 24-102-204 or 24-102-302 (2) or the individual authorized to enter into contracts for capital construction or controlled maintenance pursuant to section 24-30-1303 (5).

(31) "Professional services" means services of accountants, clergy, physicians, lawyers, and dentists and such other services as may be procured through agents of those services, excluding those professional services as defined in section 24-30-1402, as the executive director may by rule designate as professional services.

(32) "Public employee" means an individual drawing a salary from a governmental body or a noncompensated individual performing personal services for a governmental body.

(33) "Public procurement unit" means either a local public procurement unit or a state public procurement unit.

(34) "Purchase description" means the words used in a solicitation to describe the supplies, services, or construction to be purchased, and includes specifications attached to, or made a part of, the solicitation.

(35) "Purchasing agency" means any governmental body which is authorized to enter into contracts by section 24-102-302 (1) by way of delegation from the executive director pursuant to section 24-102-302 (2) or by the way of delegation from the executive director.

(36) "Request for proposals" means all documents, whether attached or incorporated by reference, utilized for soliciting proposals. Request for proposals is the commonly used term for soliciting competitive sealed proposals.

(37) "Resident bidder" means:

(a) A person that is authorized to transact business in Colorado and that maintains its principal place of business in Colorado; or

(b) A person that:

(I) Is authorized to transact business in Colorado;

(II) Maintains a place of business in Colorado; and

(III) Has paid Colorado unemployment compensation taxes in at least six of the eight quarters immediately prior to bidding on a construction contract for a public project.

(38) "Responsible" means the capability in all respects to perform fully the contract requirements and the integrity and reliability that will assure good faith performance.

(39) "Responsive" means a bid or proposal that meets the specifications, acceptability requirements, and terms and conditions of the solicitation and that uses the form prescribed by the purchasing agency.

(40) "Rules" means state procurement rules and has the same meaning as provided in section 24-4-102 (15).

(41) "Sealed" means a bid or proposal submitted in a manner that:

(a) Ensures that the contents of the bid, proposal, or best value bid cannot be opened or viewed before the formal bid opening without leaving evidence that the document has been opened or viewed;

(b) Ensures that the document cannot be changed, once received by the state, without leaving evidence that the document has been changed;

(c) Bears a physical or electronic signature, as electronic signature is defined in the "Uniform Electronic Transactions Act", section 24-71.3-102 (8), evincing an intent by the bidder or offeror to be bound; and

(d) Records, manually or electronically, the date and time the bid or proposal is received by the state and that cannot be altered without leaving evidence of the alteration.

(42) "Services" means the furnishing of labor, time, or effort by a contractor not involving the delivery of a specific end product other than reports which are merely incidental to the required performance. The term does not include professional services as defined in section 24-30-1402.

(43) "Solicitation" means all documents and related information, whether attached or incorporated by reference, published on an electronic bidding system in connection with a procurement prior to the response deadline.

(44) "Specification" means any description of the physical or functional characteristics or of the nature of a supply, service, or construction item. It may include a description of any requirement for inspecting, testing, or preparing a supply, service, or construction item for delivery.

(45) "State public procurement unit" means the department of personnel or any other purchasing agency of this state.

(46) "Statement of work" means a document that defines specific activities and deliverables and their respective timelines, all of which form a contractual obligation upon the vendor in providing services to the state.

(47) "Supplies" means all property, including but not limited to equipment, materials, and insurance. The term does not include land, the purchase of an interest in land, water or mineral rights, workers' compensation insurance, benefit insurance for state employees, or property furnished in connection with public printing, as defined in section 24-70-201.

(48) "Using agency" means any governmental body of the state which utilizes any supplies, services, or construction procured under this code.






Part 4 - Procurement Records and Information

§ 24-101-401. Public access to procurement information - repeal

(1) Except as provided in section 24-103-201.5, proposals and bids shall be opened so as to avoid disclosure of the contents of the proposal or bid to competing offerors during the review process. A register of proposals and bids shall be prepared in accordance with rules and such procurement records shall be open for public inspection after the award as provided in sections 24-72-203 and 24-72-204. The executive director may promulgate rules to clarify the process for classifying confidential or proprietary information in procurement records.

(2) (a) To the extent not prohibited by federal law, each contract entered into by a governmental body pursuant to this code shall specify that the contract and performance measures and standards under article 103.5 of this title are open to inspection by the public as provided in sections 24-72-203 and 24-72-204.

(b) (I) Each agreement entered into by a governmental body with a certified employee organization for state employees under executive order D 028 07, or any similar successor executive order with respect to the existence of a certified employee organization for state employees, shall specify that the agreement is open to public inspection as provided in sections 24-72-203 and 24-72-204.

(II) If executive order D 028 07, or any similar successor executive order with respect to the existence of a certified employee organization for state employees, is rescinded or altered by the governor in any way to create a situation where a certified employee organization for state employees no longer represents state employees, the governor shall provide written notice of this fact to the revisor of statutes.

(III) This paragraph (b) is repealed, effective upon the receipt by the revisor of statutes of the written notice under subparagraph (II) of this paragraph (b).



§ 24-101-402. Retention of procurement records

All procurement records shall be retained and disposed of in accordance with records retention guidelines and schedules, as provided in section 24-80-103.






Part 5 - Procurement Code Working Group

§ 24-101-501. (Repealed)

(2) Subsection (4) provided for the repeal of this part 5, effective July 1, 2017. (See L. 2016, p. 1273.)









Article 102 - Procurement Organization

Part 1 - Executive Director of the Department of Personnel

§ 24-102-101. Authority and duties of the executive director

Subject to the provisions of part 2 of this article 102, the executive director of the department of personnel has the authority and responsibility to promulgate rules, consistent with this code, governing the procurement and disposal of any and all supplies, services, and construction to be procured by the state, except for surplus state property as provided in section 17-24-106.6, and except as provided in part 4 of article 82 of this title 24. The executive director shall consider and decide matters of policy within the provisions of this code.






Part 2 - Purchasing

§ 24-102-201. Purchasing

(1) (Deleted by amendment, L. 96, p. 1510, § 32, effective June 1, 1996.)

(2) The powers, duties, and functions concerning purchasing shall be administered as if transferred to the department of personnel by a type 2 transfer, as such transfer is defined by the "Administrative Organization Act of 1968", article 1 of this title.



§ 24-102-202. Authority of the executive director and chief procurement officer - delegation of authority - rules

(1) Consistent with the provisions of this code, the executive director may adopt operational procedures governing the internal functions of the department.

(2) (a) The executive director may promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of this title 24, in furtherance of the administration of this code.

(b) The executive director may delegate his or her authority to promulgate rules.

(c) No rule promulgated pursuant to this section shall change any commitment, right, or obligation of the state or of a contractor under a contract in existence on the effective date of such rule.

(3) Subject to rules, the executive director may delegate his or her purchasing authority to designees or to any department, agency, or official.

(4) Except as otherwise specifically provided in this code, the chief procurement officer shall, pursuant to rules:

(a) Procure or supervise the procurement of all supplies and services needed by the state;

(b) Repealed.

(c) Establish and maintain programs for the inspection, testing, and acceptance of supplies and services;

(d) Retain the right to examine each requisition submitted by a using agency and approve, disapprove, or revise it as to quantity or quality;

(e) Develop and maintain programs and procedures to delegate purchasing authority in order to conserve resources for management of the statewide purchasing system; and

(f) Develop programs to evaluate and reduce the administrative costs of the statewide procurement function.



§ 24-102-202.5. Supplier database - fees - cash fund - program account

(1) The executive director shall develop a centralized database that includes a listing of all businesses which are interested in providing goods and services to the state. The businesses in the database shall be identified by a registration number, and the executive director shall develop a procedure for notifying the appropriate businesses whenever the state issues solicitations for goods or services which a particular business provides. The database shall be accessible through the department of personnel to all purchasing agencies designated pursuant to section 24-102-302 (2).

(2) (a) The executive director may require each business that wishes to be included in the database created pursuant to subsection (1) of this section to pay a registration fee as determined by the executive director. The executive director may set and collect such fees as are necessary to cover the direct and indirect costs that are incurred in implementing the provisions of this section. The revenue from such fees shall be transmitted to the state treasurer, who shall credit the same to the supplier database cash fund, which fund is hereby created. The general assembly shall make appropriations from such fund as necessary to implement the provisions of this section. All moneys not expended or encumbered and all interest earned on the investment or deposit of the moneys in the fund shall remain in the fund and shall not revert to the general fund or any other fund at the end of any fiscal year.

(b) (Deleted by amendment, L. 2009, (SB 09-099), ch. 420, p. 2336, § 1, effective June 4, 2009.)

(2.5) (a) The executive director shall develop and implement a statewide centralized electronic procurement system to allow the utilization of technology to create a more efficient delivery of state procurement services. The executive director may set and collect fees from vendors with cooperative purchasing agreements and from local public procurement units that are participating in the electronic procurement system, as necessary to cover the direct and indirect costs of implementing and maintaining the electronic procurement system. In addition, the executive director may collect moneys from cooperative purchasing organizations for procurement support.

(b) (Deleted by amendment, L. 2017.)

(c) The revenue from the fees and any moneys collected from cooperative purchasing organizations pursuant to subsection (2.5)(a) of this section shall be transmitted to the state treasurer, who shall credit the same to the supplier database cash fund created in subsection (2)(a) of this section.

(3) The provisions of this section shall not apply to contractors required to be approved pursuant to the provisions of section 24-30-1303 (1)(q).



§ 24-102-206. Contract performance outside the United States or Colorado - notice - penalty

(1) (a) Prior to contracting or as a requirement for the solicitation of any contract from the state for services, as appropriate, any prospective vendor shall disclose in a written statement of work whether it anticipates subcontracting any services under the contract, where such subcontracted services will be performed under the contract, including any subcontracts, and whether any subcontracted services under the contract or any subcontracts are anticipated to be performed outside the United States or the state. If the prospective vendor anticipates services under the contract or any subcontracts will be performed outside the United States or the state, the vendor shall provide in its written statement of work a provision setting forth why it is necessary or advantageous to go outside the United States or the state to perform the contract or any subcontracts.

(b) Each contract entered into or renewed by a governmental body pursuant to this code must contain a clause that requires the vendor to provide written notice to the governmental body if the vendor decides, after the contract is awarded, to perform services under the contract outside the United States or the state or to subcontract services under the contract to a subcontractor that will perform such services outside the United States or the state. The contract must specify that the vendor is required to provide such written notice no later than twenty days from the time the vendor decides to perform services under the contract outside the United States or the state or subcontracts services under the contract to a subcontractor that will perform such services in a location outside the United States or the state.

(2) The written notification required by paragraphs (a) and (b) of subsection (1) of this section must include, but need not be limited to, a statement of the type of services that will be performed at a location outside the United States or the state and the reason why it is necessary or advantageous to go outside the United States or the state to perform such services.

(3) A governmental body shall provide written notice to the department of personnel if it awards a contract to a vendor that has provided written notice pursuant to paragraph (a) or (b) of subsection (1) of this section that the vendor or the vendor's subcontractor will perform services under the contract outside the United States or the state.

(4) If a vendor knowingly fails to notify the governmental body of any outsourced services as specified in this section, the governmental body may, in the governmental body's discretion, terminate the contract.

(5) The executive director shall post any notice that a vendor provides to a governmental body pursuant to this section on the official website of the department.

(6) Nothing in this section shall be construed to apply to any contract to which the state is a party under medicare, the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S., the "Children's Basic Health Plan Act", article 8 of title 25.5, C.R.S., or the "Colorado Indigent Care Program", part 1 of article 3 of title 25.5, C.R.S.

(7) Nothing in this section applies to any project that receives federal moneys. In addition, nothing in this section contravenes any existing treaty, law, agreement, or regulation of the United States. Contracts entered into in accordance with any treaty, law, agreement, or regulation of the United States do not violate this section to the extent of that accordance. The requirements of this section are suspended if such requirements would contravene any treaty, law, agreement, or regulation of the United States, or would cause denial of federal moneys or preclude the ability to access federal moneys that would otherwise be available.



§ 24-102-206.5. Contract performance outside the United States or Colorado - annual report

(1) On January 1, 2014, and on each January 1 thereafter, a governmental body shall submit an annual report to the general assembly if the governmental body entered into one or more contracts with a vendor during the previous state fiscal year and received written notice from one or more vendors pursuant to section 24-102-206 (1)(b) that the vendor or the vendor's subcontractor would perform services under the contract outside the United States or the state.

(2) (a) The purpose of the report required in subsection (1) of this section is to notify taxpayers and the general assembly regarding the use of United States and state tax dollars on state contracts in which services under the contract are performed outside the United States or the state. The governmental body shall provide information required in the report based on the information that vendors submitted to the governmental body pursuant to section 24-102-206 during the previous state fiscal year.

(b) The report must separate data by state contract type and provide information regarding the type and the percentage of the total services that were performed outside the United States or the state by each vendor or a vendor's subcontractor under each state contract.

(c) The report required by subsection (1) of this section must also include a description of any initiatives that the governmental body has taken to actively reduce the number of contracts in which a vendor or vendor's subcontractor perform services under the contract outside the United States or the state.

(d) A governmental body that is required to submit a report pursuant to subsection (1) of this section may include the report in its annual report to the general assembly required by the "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act".



§ 24-102-207. Statewide procurement card agreement - definition

(1) The department shall establish a statewide procurement card program. All governmental bodies that utilize a procurement card shall participate in the statewide program. For purposes of this section, "governmental body" has the same meaning as set forth in section 24-101-301 (18); except that, for purposes of this section, "governmental body" also includes elected officials.

(2) Governmental bodies that are not subject to the "Procurement Code", articles 101 to 112 of this title 24, or the fiscal rules are subject to this section; except that, on and after December 1, 2010, this section does not apply to an institution of higher education that has elected to be excluded from the meaning of "governmental body" pursuant to section 24-101-301 (18).

(3) The statewide procurement card shall be considered an alternate method of payment and shall not be considered a commitment voucher required by section 24-30-202 (1). Any revenues resulting from the procurement card program shall be deposited as cash revenue in the general fund and shall be subject to annual appropriation by the general assembly. Unless otherwise directed by the general assembly, the state controller shall make adjustments equivalent to such revenues in the form of a reduction of administrative costs allocated to governmental bodies on a basis proportional to each governmental body's contribution to statewide procurement card expenditures, as determined by the state controller, to ensure that the federal government receives its share of procurement card revenues as required by federal regulations and to ensure that the indirect obligations are funded. Institutions of higher education that elect to be excluded from the meaning of "governmental body" pursuant to section 24-101-301 (18) shall transfer money to the department of higher education or the Colorado commission on higher education to the extent required to pay indirect cost assessments, as defined in section 24-75-112 (1)(f). For purposes of this subsection (3) the term "allocated" does not mean an appropriation or cash transfer to any governmental body, but refers to an internal process within the office of the state controller.






Part 3 - Organization of Public Procurement

§ 24-102-301. Centralization of procurement authority

Except as otherwise provided in this part 3, all rights, powers, duties, and authority relating to the procurement of supplies, services, and construction and the sale and disposal of supplies, services, and construction are vested in the department of personnel except for the disposal of surplus state property as provided in section 17-24-106.6, C.R.S., and except as provided in part 4 of article 82 of this title.



§ 24-102-302. Purchasing agencies - establishment - authority

(1) Capital construction and controlled maintenance, as defined and delegated to a procurement official by part 13 of article 30 of this title 24, shall be procured by such procurement official as the appropriate purchasing agency.

(2) If the executive director or his or her designee is of the opinion and so certifies in writing that the needs of any governmental body are of such specialized nature and sufficient volume to warrant a purchasing agency for such governmental body, he or she shall authorize the creation of the same. All such purchasing agencies shall operate under the provisions of this code and the rules promulgated pursuant thereto and shall be subject to the supervision and control of the executive director. All such purchasing agencies shall operate under the provisions of section 17-24-111 requiring the purchase of goods and services from the division of correctional industries, and failure of any such purchasing agency to comply with such requirement shall be cause for the executive director to suspend for a period of up to one year at the discretion of the executive director the authority of a purchasing agency created pursuant to this subsection (2) to purchase goods and services. The authority of a purchasing agency to purchase goods and services may also be suspended at the discretion of the executive director. The financial and staff resources dedicated to the purchasing function in the affected agency shall be under the authority of the department of personnel during the period of suspension, and purchases made for the affected agency shall be in accordance with the requirements of section 17-24-111 (1).

(3) The procurement officials responsible for procuring the supplies, services, or construction delegated to them by subsections (1) and (2) of this section shall conduct procurements in accordance with the provisions of this code and its implementing rules. The executive director may establish a standard supplier's form and a standard set of procedures that each purchasing agency shall use in accepting the form and evaluating the supplier.






Part 4 - State Procurement Rules



Part 5 - Coordination

§ 24-102-501. Collection of data concerning public procurement

All using agencies shall furnish such reports as the chief procurement officer may require concerning usage, needs, and stocks on hand, and the executive director shall have authority to prescribe forms to be used by the using agencies in the requisitioning, ordering, and reporting of supplies, services, and construction.









Article 103 - Source Selection and Contract Formation

Part 1 - Definitions



Part 2 - Methods of Source Selection

§ 24-103-201. Methods of source selection

(1) Unless otherwise authorized by law, all state contracts shall be awarded as provided in:

(a) Section 24-103-202, concerning awards solicited by an invitation for bids;

(b) Section 24-103-203, concerning awards solicited by a request for proposals;

(c) Section 24-103-202.3, concerning awards solicited by an invitation for best value bids;

(d) Section 24-103-204, concerning small purchases;

(e) Section 24-103-205, concerning sole source procurements;

(f) Section 24-103-206, concerning emergency procurements;

(g) Part 14 of article 30 of this title 24, concerning architect, engineer, landscape architect, and land surveying services;

(h) Section 24-103-208, concerning other procurement methods; or

(i) Part 2 of article 38 of this title 24, concerning public-private initiatives.



§ 24-103-201.5. Market research - request for information

(1) A procurement official may conduct market research prior to selecting a method of source selection pursuant to this part 2. The executive director may promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of this title 24, to further define methods of conducting market research.

(2) A request for information may be used as a method to obtain preliminary information about a market or type of available service or product when there is not enough information readily available to write an adequate specification or statement of work. A request for information may ask for input from potential vendors to assist the state in preparing a specification or statement of work for a subsequent solicitation and may ask for pricing information only with the provision that such information would be submitted voluntarily. The request for information must clearly state that no award will result from the request.

(3) When market research has been conducted, the governmental body is not obligated to commit to a method of source selection and may determine that it will not pursue a procurement.

(4) All responses to requests for information are confidential until after an award based on a subsequent solicitation has been made or until the procurement official determines that the state will not pursue a solicitation based on the request for information. After such time, the responses to a request for information shall be open to public inspection in accordance with the provisions of the "Colorado Open Records Act", part 2 of article 72 of this title 24.



§ 24-103-202. Invitation for bids

(1) Contracts shall be solicited by an invitation for bids except as otherwise provided in section 24-103-201.

(2) (a) An invitation for bids shall be issued and shall include a purchase description and all contractual terms and conditions applicable to the procurement.

(b) Repealed.

(3) Adequate public notice of the invitation for bids shall be given a reasonable time, but in the case of construction at least fourteen days, prior to the date set forth therein for the opening of bids, pursuant to rules. Such notice may include publication in a newspaper of general circulation.

(4) Bids shall be opened publicly in the presence of one or more witnesses at the time and place designated in the invitation for bids. The amount of each bid and such other relevant information as may be specified by rules, together with the name of each bidder, shall be entered on a record, and the record shall be open to public inspection. After the time of the award, all bids and bid documents shall be open to public inspection in accordance with the provisions of sections 24-72-203 and 24-72-204.

(5) Bids shall be unconditionally accepted, except as authorized by subsection (7) of this section. Bids shall be evaluated based on the requirements set forth in the invitation for bids, which may include criteria to determine acceptability, such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose. Those criteria that will affect the bid price and be considered in the evaluation for award shall be objectively measurable, such as discounts, transportation costs, and total or life-cycle costs. No criteria may be used in the bid evaluation that are not set forth in the invitation for bids.

(6) Withdrawal of inadvertently erroneous bids before the award may be permitted pursuant to rules if the bidder submits proof of evidentiary value which clearly and convincingly demonstrates that an error was made. Except as otherwise provided by rules, all decisions to permit the withdrawal of bids based on such bid mistakes shall be supported by a written determination made by the chief procurement officer or the procurement official.

(7) The contract shall be awarded with reasonable promptness by written notice to the low responsible bidder whose bid meets the requirements and criteria set forth in the invitation for bids, except as otherwise provided for certain low tie bids under section 24-103-902. In the event that all bids for a construction project exceed available funds, as certified by the appropriate fiscal officer, the procurement official is authorized, in situations where time or economic considerations preclude resolicitation of work of a reduced scope, to negotiate an adjustment of the bid price with the low responsible bidder in order to bring the bid within the amount of available funds; except that the functional specifications integral to completion of the project may not be reduced in scope, taking into account the project plan, design, and specifications and quality of materials.

(8) When it is considered impractical to initially prepare a purchase description to support an award based on price, an invitation for bids may be issued requesting the submission of unpriced offers to be followed by an invitation for bids limited to those bidders whose offers have been qualified under the criteria set forth in the first solicitation.

(9) The provisions of subsections (4), (5), and (6) of this section shall also apply to construction and shall be in addition to any other requirements for an invitation for bids for construction as provided for in this title 24.



§ 24-103-202.3. Invitation for best value bids

(1) When, pursuant to rules, the chief procurement officer or a procurement official determines in writing that the use of an invitation for best value bids is advantageous to the state, a contract may be solicited by invitation for best value bids.

(2) An invitation for best value bids shall be made in the same manner as provided in section 24-103-202 (2), (3), and (4).

(3) (a) The chief procurement officer or procurement official may allow a bidder to submit prices for enhancements, options, or alternatives to the base bid for a commodity or service that will result in a product or service to the state having the best value at the lowest cost. The invitation for best value bids must clearly state the purchase description of the commodity or service being solicited and the types of enhancements, options, or alternatives that may be bid; except that the functional specifications integral to the commodity or service may not be reduced.

(b) Prices for enhancements, options, or alternatives to the bid may be evaluated by the chief procurement officer or procurement official to determine whether the total of the bid price and the prices for enhancements, options, or alternatives provide a contract with the best value at the lowest cost to the state. This evaluation shall be made utilizing the rules of the executive director of the department of personnel promulgated pursuant to subsection (3)(d) of this section.

(c) A contract may be awarded to a bidder where the total amount of a bid price and the prices for enhancements, options, or alternatives of the bidder exceed the total amount of the bid price and the prices for enhancements, options, or alternatives of another bidder if it is determined pursuant to subsection (3)(b) of this section that the higher total amount provides a contract with the best value at the lowest cost to the state.

(d) The executive director of the department of personnel shall promulgate rules to be utilized by the chief procurement officer or procurement official in making the evaluation pursuant to subsection (3)(b) of this section. The rules shall provide:

(I) Criteria for objectively measuring prices for enhancements, options, or alternatives to a bid, including relevant formulas or guidelines;

(II) Criteria for objectively determining whether the prices for enhancements, options, or alternatives provide the best value at the lowest cost to the state.

(4) The contract shall be awarded with reasonable promptness by written notice to the bidder whose bid provides for a contract with the best value at the lowest cost to the state.



§ 24-103-203. Requests for proposals

(1) A contract may be entered into by requests for proposals. Requests for proposals may be used for the procurement of professional services. The executive director may provide by rule that it is neither practicable nor advantageous to the state to procure specified types of supplies, services, or construction by an invitation for bids.

(2) Proposals shall be solicited through a request for proposals.

(3) Adequate public notice of the request for proposals shall be given in the same manner as provided in section 24-103-202 (3).

(4) Repealed.

(5) The request for proposals shall state evaluation factors.

(6) As provided in the request for proposals and pursuant to rules, discussions may be conducted with responsible offerors who submit proposals determined to be reasonably susceptible of being selected for an award for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements. Offerors shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals, and such revisions may be permitted after submissions and prior to award for the purpose of obtaining best and final offers. In conducting discussions, there shall be no disclosure of any information derived from proposals submitted by competing offerors.

(7) The award shall be made to the responsible offeror whose proposal is determined in writing to be the most advantageous to the state, taking into consideration the price and the evaluation factors set forth in the request for proposals. No other factors or criteria shall be used in the evaluation. The contract file shall contain the basis on which the award is made. No property interest of any nature shall accrue until the contract is awarded and signed by both parties.

(8) The procurement official, or his or her designee, shall negotiate, in the case of procurement of professional services, with the highest qualified offerors and in that negotiation shall take into account, in the following order of importance, the professional competence of the offerors, the technical merits of the offers, and the price for which the services are to be rendered.



§ 24-103-204. Small purchases

Any procurement not exceeding the amount established by rule may be made in accordance with small purchase procedures established by rules, but procurement requirements shall not be artificially divided so as to constitute a small purchase under this section.



§ 24-103-205. Sole source procurement

A contract may be awarded for a supply, service, or construction item without competition when, under rules, the executive director, the chief procurement officer, the procurement official, or a designee of any such officer determines in writing that there is only one source for the required supply, service, or construction item.



§ 24-103-206. Emergency procurements

Notwithstanding any other provision of this code, the executive director, the chief procurement officer, the procurement official, or a designee of any such officer may make or authorize others to make emergency procurements when there exists a threat to public health, welfare, or safety under emergency conditions, as defined in rules, but such emergency procurements shall be made with such competition as is practicable under the circumstances. A written determination of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file.



§ 24-103-208. Other procurement methods

The executive director may establish, by rule, other competitive procurement methods that are deemed to be in the best interest of the state and that are consistent with the provisions of section 24-101-102, including, but not limited to, reverse auctions. For the 2004-05 fiscal year and every other fiscal year thereafter, the state auditor shall review the competitive procurement methods established pursuant to this section.






Part 3 - Cancellation of Invitations for Bids or Requests for Proposals

§ 24-103-301. Cancellation of invitations for bids or requests for proposals

An invitation for bids, a request for proposals, or any other solicitation may be cancelled or any or all bids or proposals may be rejected in whole or in part at any time before a contract is executed when it is in the best interests of the state pursuant to rules. The reasons therefor shall be made part of the contract file but shall remain confidential and shall not be subject to the provisions of the "Colorado Open Records Act", part 2 of article 72 of this title 24, for the lesser of six months or until the contract at issue is awarded.






Part 4 - Qualifications and Duties

§ 24-103-401. Responsibility of bidders and offerors

(1) A written determination of nonresponsibility of a bidder or offeror shall be made pursuant to rules. The unreasonable failure of a bidder or offeror to promptly supply information in connection with an inquiry with respect to responsibility may be grounds for a determination of nonresponsibility with respect to such bidder or offeror.

(2) Information furnished by a bidder or offeror pursuant to this section shall not be disclosed outside of the department of personnel or the purchasing agency without prior written consent by the bidder or offeror.



§ 24-103-402. Prequalification of suppliers

Prospective suppliers may be prequalified for particular types of supplies, services, and construction, and the method of compiling and soliciting from lists of potential contractors may be pursuant to rules.



§ 24-103-403. Cost or pricing data

(1) A contractor shall, except as provided in subsection (3) of this section, submit cost or pricing data and shall certify that, to the best of his or her knowledge and belief, the cost or pricing data submitted was accurate, complete, and current as of a mutually determined specified date prior to the date of:

(a) The pricing of any contract awarded by requests for proposals as specified in section 24-103-203, or pursuant to the sole source procurement authority as specified in section 24-103-205, where the total contract price is expected to exceed an amount established by rule; or

(b) The pricing of any contract modification which is expected to exceed an amount established by rule.

(2) Repealed.

(3) The requirements of this section need not be applied to any contract in which:

(a) The contract price is based on adequate price competition;

(b) The contract price is based on established catalog prices or market prices;

(c) The contract price is set by law or rule; or

(d) It is determined in writing, pursuant to rules, that the requirements of this section may be waived and the reasons for such waiver are stated in writing.






Part 5 - Types of Contracts



Part 6 - Audit of Records



Part 7 - Determinations and Reports

§ 24-103-701. Finality of determinations

The determinations required by this code are final and conclusive unless they are clearly erroneous, arbitrary, capricious, or contrary to law.



§ 24-103-702. Reporting of anticompetitive practices

When for any reason collusion or other anticompetitive practices are suspected among any bidders or offerors, a notice of the relevant facts shall be transmitted to the attorney general.






Part 8 - Set Asides in State Procurement for All Persons With Severe Disabilities

§ 24-103-801. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is in the best interest of the state to enhance the dignity and capacity for self-support of all persons with severe disabilities and to minimize their dependence on government programs for their basic needs; and

(b) It benefits the state as well as all persons with severe disabilities to encourage and assist all persons with severe disabilities to achieve maximum personal independence through useful and productive gainful employment by identifying a market for the services that they can offer.

(2) The general assembly further finds and declares that the purpose of this part 8 is to create a set aside program for nonprofit agencies that employ any persons with severe disabilities and to allow nonprofit agencies to bid on certain types of services solicitations. In furtherance of this purpose, the general assembly recognizes that it is in the best interests of all persons with severe disabilities that the employment options created pursuant to this part 8 expand the opportunities for all persons with severe disabilities to work in integrated employment settings.



§ 24-103-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Bundling" means a state agency consolidating two or more solicitations for services previously provided or performed under separate smaller contracts into a single solicitation that is likely to be unsuitable for award to a nonprofit agency due to any of the following:

(a) The diversity, size, or specialized nature of the elements of the required services;

(b) The aggregate dollar value of the anticipated award; or

(c) The geographical dispersion of the contract performance sites.

(2) "Department" means the department of human services.

(3) "Nonprofit agency" means a private nonprofit organization established under the laws of the United States or this state that is operated in this state in the interest of persons with severe disabilities or that specializes in services for persons with severe disabilities, the net income of which does not benefit in whole or in part any shareholder or officer.

(4) "Self-certified vendor" means a nonprofit agency that has applied and been approved by the department to bid on certain services solicitations pursuant to this part 8.

(5) "Services solicitation" means a solicitation by a state agency for the furnishing of labor, time, or effort by a contractor not involving the delivery of a specific end product other than products that are merely incidental to the required performance.

(6) "Severe disability" means one or more physical or mental disabilities that constitute a substantial impairment to employment and that are of such a nature as to require multiple vocational rehabilitation services over an extended period.

(7) "State agency" means any state office, department, commission, institution, or bureau, or any agency, division, or unit within a department or office. Notwithstanding the provisions of section 24-101-105, "state agency" shall include each institution of higher education and the Colorado commission on higher education. "State agency" shall not include any municipality, county, school district, special district, or any other local government in the state.



§ 24-103-803. Nonprofit agencies - self-certified vendor list - creation

(1) Any nonprofit agency that is interested in performing state services and that would like to bid on solicitations for such services through the set aside program created in this part 8 shall first apply to the department, in a manner to be determined by the department, to become a self-certified vendor pursuant to this section.

(2) The department shall accept applications from any nonprofit agency that seeks to become a self-certified vendor to bid on certain services solicitations. In order for a nonprofit agency to become a self-certified vendor, the nonprofit agency shall certify that:

(a) The nonprofit agency is an independent tax-exempt charitable or social welfare organization operating under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, and is operating in Colorado;

(b) Repealed.

(c) The nonprofit agency satisfies the statutory requirements to be eligible to bid on a state services solicitation pursuant to section 24-103-401 and any rules promulgated by the department of personnel in furtherance of said section;

(d) The nonprofit agency would be capable of hiring and would employ people to perform any service for which the nonprofit agency bids, and that of those people employed a total of seventy-five percent would be persons with severe disabilities and a minimum of twenty percent would be persons with severe disabilities who have developmental disabilities as defined in section 25.5-10-202, C.R.S.; and

(e) Any other criteria consistent with the purposes of this part 8 that are deemed necessary by the department.

(3) The department shall create and maintain a list of all nonprofit agencies that have attained self-certified vendor status and shall make the list available to the department of personnel pursuant to rules promulgated by the executive director.

(4) A nonprofit agency's self-certified vendor status is valid for up to five years after the date that the nonprofit agency's self-certification application was approved. A nonprofit agency is required to reapply to the department, at a time and in a manner determined by the department, for self-certified vendor status to be eligible to respond to a set aside solicitation pursuant to this part 8.

(5) (a) Nothing in this part 8 shall be construed to require a nonprofit agency that seeks to respond to services solicitations to become a self-certified vendor; except that a nonprofit agency shall not be eligible to bid for a set aside solicitation pursuant to this part 8 unless the nonprofit agency is self-certified pursuant to this section.

(b) Nothing in this part 8 shall be construed to prevent a nonprofit agency from bidding on any state agency solicitation that is not a set aside solicitation pursuant to this part 8.



§ 24-103-804. Services solicitations - categorical identification

(1) (a) The department of personnel shall publish a list of the services that state agencies seek through services solicitations and shall make the list available to nonprofit agencies on an annual basis. The executive director shall promulgate rules regarding the process for review, determinations, and publication of a list that shall be referred to as the services set aside list.

(b) (Deleted by amendment, L. 2017.)

(2) and (3) (Deleted by amendment, L. 2017.)



§ 24-103-805. Contract set asides - bid process created by department of personnel - obligation of state agencies - rules

(1) (a) Any state agency that intends to solicit bids for a service that is included on the services set aside list created pursuant to section 24-103-804 shall first solicit bids from self-certified vendors for such service and shall follow the procedures specified in rules promulgated by the executive director.

(b) If two or more self-certified vendors bid on the solicitation for the services, the procurement official shall award a contract to one of the self-certified vendors based on which acceptable response is most advantageous to the state taking into consideration factors other than price alone.

(c) If one self-certified vendor bids on the solicitation for the services, the procurement official shall award a contract to the self-certified vendor and shall ensure that the contract is awarded at a fair and reasonable price of up to fifteen percent above the fair market value of the services, subject to available appropriations.

(d) If the state agency does not receive a bid from any self-certified vendor for the services, the state agency is permitted to procure the services through other approved procurement methods and shall not be subject to the requirements of this part 8 for that specific solicitation.

(2) The department of personnel shall, within one hundred eighty days after August 5, 2008, establish a process whereby any state agency that intends to solicit bids for a service that is included on the services set aside list created pursuant to section 24-103-804 may solicit bids solely from self-certified vendors.

(3) Any state agency that has awarded a solicitation for services to a self-certified vendor pursuant to paragraph (a) or (b) of subsection (1) of this section shall, before the expiration of the term of the contract, renegotiate a fair and reasonable price for the services with the self-certified vendor that has performed the services for the state agency. The state agency is not permitted to solicit new bids for the services performed by the self-certified vendor unless one of the following occurs:

(a) The nonprofit agency that is the self-certified vendor no longer wishes to perform the services for the state agency;

(b) The state agency decides to perform the services internally and hires employees who will be employees of the state to perform the services;

(c) The state agency no longer needs the service that was provided by the self-certified vendor; or

(d) The self-certified vendor has not met the requirements for the services offered.

(4) Any state agency that is required to solicit bids for a service that is included on the services set aside list is prohibited from bundling the service with one or more other services not included on the services set aside list before soliciting bids from self-certified vendors pursuant to this section. If the state agency has not received a bid from any self-certified vendor and is therefore authorized to procure the services through other approved procurement methods, the bundling prohibition shall no longer apply to the state agency for that specific solicitation for services.

(5) The department of personnel may promulgate rules to implement the requirements of this section pursuant to section 24-102-101. Such rules shall be promulgated in accordance with the provisions of article 4 of this title 24.

(6) Any self-certified vendor that has been awarded a solicitation for services by a state agency pursuant to this part 8 shall report to the chief procurement officer regarding the progress of the award and the contract in a manner and frequency to be determined by the chief procurement officer. The vendor shall include in the report the percentage of the total contract price that it will spend on the salary or wages of the employees hired to perform the services solicitation, not including the salary or wages for administrative staff or employees.

(7) Any self-certified vendor pursuant to this part 8 must maintain the requirements to be a self-certified vendor pursuant to section 24-103-803 (2) for the duration of the services set aside list and for the entire term of any contract resulting from the services set aside list.



§ 24-103-806. Compliance with state and federal laws

Any self-certified vendor that is awarded a solicitation for services pursuant to this part 8 is required to comply with state and federal laws regarding employee compensation, employee protections, workers' compensation, and workplace safety.






Part 9 - Procurement Preferences and Goals

§ 24-103-901. Procurement preferences and goals

The procurement preferences and goals specified in this part 9 apply to the award of contracts under this code.



§ 24-103-902. Low tie bids - award procedure and determination - bid preference

(1) If low tie bids are received in response to an invitation for bids for a supply contract, the following procedures are required:

(a) If the low tie bids are from a resident bidder and a nonresident bidder, the resident bidder shall be given preference over the nonresident bidder;

(b) If the low tie bids are from resident bidders, the procurement agent shall:

(I) Use a fair and reasonable procedure for determining which bidder receives the contract award that at a minimum provides for the presence, at the time and place the determination is made, of the bidders or the bidders' representatives and an impartial witness designated by the procurement agent who is not an employee of that procurement agent's agency; and

(II) Give the bidders at least five business days' written notice by certified mail of the date the determination will be made, of the procedure for making the determination, and that the bidders or the bidders' representatives may be present when the determination is made;

(c) If the low tie bids are only from nonresident bidders, the procurement agent shall follow the procedures in subsections (1)(b)(I) and (1)(b)(II) of this section;

(d) All other applicable provisions of the code that are not inconsistent with this section shall be followed.

(2) If the procurement agent determines that compliance with this section will cause denial of federal moneys that would otherwise be available or would otherwise be inconsistent with federal law, this section shall be suspended, but only to the extent necessary to prevent denial of the moneys or to eliminate the inconsistency with federal law.



§ 24-103-903. State purchases of recycled paper and recycled products - definitions

(1) When purchasing paper and paper products, any procurement agent shall, whenever the price is competitive and the quality adequate for the purpose intended, purchase recycled paper, as defined in section 13-1-133 (4)(d).

(2) For the fiscal year 1990-91, the executive director shall establish as a goal that at least ten percent of the total volume of paper and paper products purchased by the state shall contain recycled paper. The goal shall increase to twenty percent for the fiscal year 1991-92, to thirty percent for the fiscal year 1992-93, to forty percent for the fiscal year 1993-94, and to fifty percent for the fiscal year 1994-95, and for each fiscal year thereafter.

(3) Each agency using recycled paper may print the notation "printed on recycled stock" on any paper or paper product which has been certified by the division as recycled paper.

(4) For purposes of this section, "paper and paper products" means paper items, including but not limited to paper napkins, towels, corrugated and other cardboard, toilet tissue, high-grade office paper, newsprint, offset paper, bond paper, xerographic bond paper, mimeo paper, and duplicator paper.

(5) When purchasing any product with public funds, any procurement agent shall be authorized to purchase products or materials with recycled content, that have been source-reduced, that are reusable, or that have been composted, unless one or more of the following conditions exist:

(a) The product is not available within a reasonable period of time;

(b) The product fails to meet existing purchasing rules, including specifications; or

(c) The product fails to meet federal or state health or safety standards, as set forth in the code of federal regulations or the Colorado code of regulations.

(6) In addition to the requirements set forth in subsections (1), (2), and (5) of this section, the procurement agent shall be authorized to purchase, when cost-efficient and economically feasible, equipment that results in the reduction of paper usage.



§ 24-103-904. Purchasing preference for environmentally preferable products - definitions

(1) As used in this section, unless the context otherwise requires, "environmentally preferable products" means products that have a lesser or reduced adverse effect on human health and the environment when compared with competing products that serve the same purpose. The product comparison may consider such factors as the availability of any raw materials used in the product being purchased and the availability, use, production, safe operation, maintenance, packaging, distribution, disposal, or recyclability of the product being purchased.

(2) All invitations for bids for products shall include language that describes the availability of the purchasing preference for environmental products. In connection with the purchase of products, a governmental body shall award the contract to a bidder who offers environmentally preferable products subject to the conditions specified in subsection (3) of this section unless the specifications used in the solicitation contain environmentally preferable product criteria. This preference does not apply to the purchase of services, including construction services.

(3) The preference specified in subsection (2) of this section shall apply only if all of the following conditions are met and selecting an environmentally preferable product would not otherwise be disadvantageous to the state upon consideration of these conditions, singly or in combination:

(a) The quality of the environmentally preferable products meets the specification of the bid.

(b) The environmentally preferable products are suitable for the use required by the purchasing entity.

(c) Any bidder able to offer environmentally preferable products is able to supply such products in sufficient quantity, as indicated in the invitation for bids.

(d) The bid price for environmentally preferable products does not exceed the lowest bid price for products that are not environmentally preferable by more than five percent.

(e) The head of the governmental body or other official charged by law with the duty to purchase products has made a determination that the governmental body is able to purchase the environmentally preferable products out of the governmental body's existing budget without any further supplemental or additional appropriation.

(4) If the bid price for environmentally preferable products exceeds the bid price for products that are not environmentally preferable by more than five percent, a governmental body may award the contract to a bidder who offers environmentally preferable products where the governmental body demonstrates, on the basis of assessments such as the costs of ownership and a life-cycle analysis, that long-term savings to the state will result from environmentally preferable purchasing in accordance with the requirements of this section. Nothing in this section shall require that a governmental body perform an analysis of the costs of ownership or a life-cycle analysis in connection with the purchase of any products.

(5) (a) Any bidder that seeks to qualify for the preference created by subsection (2) of this section shall provide documentation to the governmental body inviting the bid that the products offered by the bidder are environmentally preferable. This requirement may be satisfied by submission of any of the following:

(I) A life-cycle analysis conducted on the applicable product that has been conducted in accordance with applicable standards as determined by the purchasing governmental body or by the international organization for standardization or any successor organization;

(II) A reference to an existing environmentally preferable product list maintained by a state or the federal government that contains the product; or

(III) A reference to a nationally recognized third-party certification entity that has certified the product as environmentally preferable on the basis of a valid life-cycle analysis. The governor's energy office or successor office shall maintain a list of certification entities.

(b) The governmental body may rely in good faith on any form of documentation that satisfies the requirement of subsection (5)(a) of this section.

(c) Notwithstanding any other provision of this section, if none of the forms of documentation specified in subsection (5)(a) of this section apply to the product being purchased, the requirements of this section shall not apply to the purchase of the product.

(6) In connection with any cost of ownership analysis or life-cycle analysis undertaken in connection with any purchase under this section of a product that involves the replacement of existing electrical, natural gas, or steam service, the cost analysis shall consider any stranded utility costs.



§ 24-103-905. Service-disabled veteran-owned small businesses - state procurement preference - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Service-disabled veteran-owned small business" means a business that is:

(I) Incorporated or organized in the state or that is maintaining a place of business or office in the state; and

(II) Officially registered and verified as a service-disabled veteran-owned small business by the center for verification and evaluation within the United States department of veterans affairs.

(b) "State agency" means a principal department of the executive branch of state government as specified in section 24-1-110, including any division, office, agency, or other unit created within a principal department, including institutions of higher education and the Colorado commission on higher education; except that "state agency" does not include those entities that have elected to be exempt from the code pursuant to section 24-101-105 (1)(b).

(2) In awarding all contracts that are subject to this code, the state shall have the goal of awarding at least three percent of all such contracts, by dollar value, to service-disabled veteran-owned small businesses. To satisfy this goal, a state agency may grant a preference for service-disabled veteran-owned small businesses.

(3) When a state agency intends to award a contract to a business in furtherance of the three percent goal specified in subsection (2) of this section, the state agency shall, prior to awarding the contract, require the business to submit to the agency documentation from the United States department of veterans affairs that verifies that the business is a service-disabled veteran-owned small business.

(4) On or before September 30, 2015, and on or before September 30 each year thereafter, the executive director shall submit a report regarding the state's progress in satisfying the three percent goal established in this section to the department of military and veterans affairs, the members of the Colorado board of veterans affairs, and to the members of the committees of the house of representatives and the senate that have jurisdiction over state affairs and veterans affairs. The report shall include the following:

(a) The total number of contracts that all state agencies awarded to service-disabled veteran-owned small businesses in the prior fiscal year and the number of such contracts that each state agency awarded;

(b) The total dollar amount of contracts that all state agencies awarded to service-disabled veteran-owned small businesses in the prior fiscal year and the percentage that such dollar amount bears to the total dollar amount of contracts awarded by all state agencies in the prior fiscal year; and

(c) The total dollar amount of contracts that each state agency awarded to service-disabled veteran owned small businesses in the prior fiscal year and the percentage that such dollar amount bears to the total dollar amount of contracts awarded by the state agency in the prior fiscal year.



§ 24-103-906. Bid preference - state contracts

(1) (a) Except as provided in subsection (1)(b) of this section and in section 24-103-907, when a contract for commodities or services is to be awarded to a bidder, a resident bidder shall be allowed a preference against a nonresident bidder equal to the preference given or required by the state in which the nonresident bidder is a resident.

(b) Notwithstanding subsection (1)(a) of this section, when an invitation for bids for a contract for the purchase of commodities results in a low tie bid, the provisions of section 24-103-902 apply.

(c) For the purposes of this subsection (1), "commodities" includes supplies as defined in section 24-101-301 (47).

(2) If it is determined by the procurement agent responsible for awarding the bid that compliance with this section may cause denial of federal moneys which would otherwise be available or would otherwise be inconsistent with requirements of federal law, this section shall be suspended, but only to the extent necessary to prevent denial of the moneys or to eliminate the inconsistency with federal requirements.



§ 24-103-907. Preference for state agricultural products

(1) When purchasing agricultural products, a governmental body shall award the contract to a resident bidder who produces products in the state, subject to the conditions in subsection (2) of this section.

(2) The preference in subsection (1) of this section shall apply only if the following conditions are met:

(a) The quality of available products produced in the state is equal to the quality of products produced outside the state;

(b) Available products produced in the state are suitable for the use required by the purchasing entity;

(c) The resident bidder is able to supply products produced in the state in sufficient quantity, as indicated in the invitation for bids; and

(d) (I) The resident bidder's bid or quoted price for products produced in the state does not exceed the lowest bid or price quoted for products produced outside the state or the resident bidder's bid or quoted price reasonably exceeds the lowest bid or price quoted for products produced outside the state.

(II) For purposes of this subsection (2)(d), "reasonably exceeds" shall occur when the head of the governmental body, or other public officer charged by law with the duty to purchase such products, at his or her sole discretion, determines such higher bid to be reasonable and capable of being paid out of that governmental body's existing budget, without any further supplemental or additional appropriation.

(3) (a) For purposes of this section, an agricultural product is produced in the state if it is grown, raised, or processed in the state.

(b) A resident bidder that seeks to qualify for the preference created by subsection (1) of this section shall certify to the governmental body inviting the bid and provide documentation confirming that the resident bidder's agricultural product was produced in the state. The governmental body may rely in good faith on such certification and documentation.



§ 24-103-908. Bid preferences - resident bidder - public projects - report - federal and state law - definitions

(1) As used in this section, unless the context otherwise requires, "public project" means:

(a) Any public project as defined in section 24-92-102 (8), including any such project awarded by any county, including any home rule county, municipality, as defined in section 31-1-101 (6), school district, special district, or other political subdivision of the state;

(b) Any publicly funded contract for construction entered into by a governmental body of the executive branch of this state which is subject to this code; and

(c) Any highway or bridge construction, whether undertaken by the department of transportation or by any political subdivision of this state, in which the expenditure of funds may be reasonably expected to exceed fifty thousand dollars.

(2) (a) When a construction contract for a public project is to be awarded to a bidder, a resident bidder shall be allowed a preference against a nonresident bidder from a state or foreign country equal to the preference given or required by the state or foreign country in which the nonresident bidder is a resident.

(b) If it is determined by the procurement agent responsible for awarding the bid that compliance with this section may cause denial of federal moneys which would otherwise be available or would otherwise be inconsistent with requirements of federal law, this section shall be suspended, but only to the extent necessary to prevent denial of the moneys or to eliminate the inconsistency with federal requirements.

(3) (a) The executive director of the department of personnel, or the executive director's designee, shall use a national registry of bidding preferences published by another state or national organization or shall conduct a survey and compile the results into a list of which states provide a bidding preference on public works contracts for their resident bidders. The list must include details on the type of preference provided by each state, the amount of the preference, and how the preference is applied. The executive director shall complete the initial list on or before July 1, 2014, shall update the list periodically as needed but at least on an annual basis, and shall make the list available to the public on the department's website.

(b) In any bidding process for public works in which a bid is received from a bidder who is not a resident bidder and who is from a state that provides a percentage bidding preference to resident bidders of that state, a comparable percentage disadvantage shall be applied to the bid of that bidder.

(c) Any request for proposals issued by a state agency or political subdivision of the state must include a notice to nonresident bidders that if the nonresident bidder is from a state that provides a bidding preference to bidders from that state, then a comparable percentage disadvantage will be applied to the bid of that nonresident bidder. The notice must also specify that the bidder may obtain additional information from the department of personnel's website.

(d) The executive director of the department of personnel may promulgate rules necessary for the implementation of this section. Such rules shall be promulgated in accordance with the "State Administrative Procedure Act", article 4 of this title 24.

(4) Nothing in this section applies to any project that receives federal moneys. In addition, nothing in this section contravenes any existing treaty, law, agreement, or regulation of the United States. Contracts entered into in accordance with any treaty, law, agreement, or regulation of the United States do not violate this section to the extent of that accordance. The requirements of this section are suspended if such requirement would contravene any treaty, law, agreement, or regulation of the United States, or would cause denial of federal moneys or preclude the ability to access federal moneys that would otherwise be available.



§ 24-103-909. Bid preference - recycled plastic products

(1) When a contract is to be awarded pursuant to this code, a bidder who has used recycled plastics in the manufacture of the commodity or supplies described in the bid shall be allowed a preference of up to five percent for finished products which contain no less than ten percent recycled plastics.

(2) If it is determined by the procurement agent responsible for awarding a bid that compliance with this section may cause denial of federal moneys which would otherwise be available or would otherwise be inconsistent with requirements of federal law, this section shall be suspended, but only to the extent necessary to prevent denial of the moneys or to eliminate the inconsistency with federal requirements.



§ 24-103-910. Use of foreign-produced goods - iron, steel, and related manufactured products - disclosure - report - definitions

(1) The contractor for any public works project that is funded by a state agency as defined in section 24-30-1301 (17) or by a state institution of higher education as defined in section 24-30-1301 (18), that does not receive any federal moneys, and that costs more than five hundred thousand dollars shall, upon completion of the project, make a good faith effort to disclose to the department of personnel the five most costly goods incorporated into the project, including iron, steel, or related manufactured goods; except that, for public projects under the supervision of the department of transportation, the contractor shall disclose such information to the department of transportation.

(2) (a) In the case of an iron or steel product, the product will be considered manufactured in the United States if all of the manufacturing processes for the final product take place in the United States.

(b) In the case of a manufactured good, a good will be considered manufactured in the United States if all of the manufacturing processes for the final product take place in the United States irrespective of the origin of the manufactured good's subcomponents.

(c) In order for a manufactured good to be considered subject to disclosure under this article 103, the product must be manufactured predominantly of steel or iron. The manufactured good is deemed a product manufactured predominantly of steel or iron if the product consists of more than fifty percent steel or iron content when it is delivered to the job site for installation.

(3) The disclosure must state the total cost and country of origin of the five most costly goods used on a project, including iron, steel, and related manufactured goods described pursuant to subsections (1) and (2) of this section. The contractor may rely on documents provided by third-party vendors when disclosing the country of origin of iron, steel, or related manufactured goods. In addition, the disclosure must state whether the public works project was subject to any existing domestic content preference, including 41 U.S.C. secs. 8301 to 8305, 23 U.S.C. sec. 313, 49 U.S.C. sec. 5323, 49 U.S.C. sec. 24305, 49 U.S.C. sec. 24405, and 49 U.S.C. secs. 50101 to 50105. The contractor shall disclose the information in a manner to be determined by the department.

(4) The department shall issue an annual report detailing the information that contractors submitted to the department and to the department of transportation pursuant to subsections (1) to (3) of this section. The report must include aggregate data collected for the calendar year and analysis of the data broken down by product and public works project type. The report shall not publicly disclose any proprietary information provided by the contractor that is not subject to disclosure pursuant to the "Colorado Open Records Act", part 2 of article 72 of this title 24. The department shall make the report available to the public on the department's website.

(5) As used in this section, unless the context otherwise requires:

(a) "Country of origin" shall have the meaning ascribed to it under 19 U.S.C. sec. 1304 and 19 CFR 134.

(b) "Public works" shall have the same meaning as "public project" as defined in section 24-92-102 (8)(a).

(c) "United States" means the United States of America and includes all territory, continental or insular, subject to the jurisdiction of the United States.

(6) Nothing in this section applies to any project that receives federal moneys. In addition, nothing in this section contravenes any existing treaty, law, agreement, or regulation of the United States. Contracts entered into in accordance with any treaty, law, agreement, or regulation of the United States do not violate this section to the extent of that accordance. The requirements of this section are suspended if such requirements would contravene any treaty, law, agreement, or regulation of the United States, or would cause denial of federal moneys or preclude the ability to access federal moneys that would otherwise be available.









Article 103.5 - Contract Performance



Article 104 - Specifications

Part 1 - Definitions



Part 2 - Specifications

§ 24-104-201. Executive director - rules

The executive director may promulgate rules governing the preparation, maintenance, and content of specifications for supplies, services, and construction required by the state.



§ 24-104-202. Duties of the chief procurement officer - specifications

The chief procurement officer shall prepare, issue, revise, maintain, and monitor the use of specifications for supplies, services, and construction required by the state.



§ 24-104-203. Exempted items

Specifications for supplies, services, or construction items to be procured by purchasing agencies exempted from centralized procurement pursuant to section 24-102-302 may be prepared by those purchasing agencies in accordance with the provisions of this article and rules promulgated pursuant to this article.



§ 24-104-204. Relationship with using agencies

The chief procurement officer may obtain expert advice and assistance from personnel of using agencies in the development of specifications and may delegate, in writing, to a using agency the authority to prepare and utilize its own specifications.



§ 24-104-205. Maximum practicable competition

All specifications shall seek to promote overall economy for the purposes intended and encourage competition in satisfying the state's needs and shall not be unduly restrictive.



§ 24-104-206. Ownership considerations

When feasible, specifications shall incorporate the concepts of energy efficiency, value analysis, and life-cycle cost.



§ 24-104-207. Specifications prepared by architects and engineers

The requirements of this article regarding the purposes and nonrestrictiveness of specifications shall apply to all specifications unless otherwise provided by law.



§ 24-104-208. Purchase of compost by governmental bodies - definitions

(1) In addition to any other applicable requirement specified in the code, no compost may be purchased by a governmental body unless the compost satisfies minimum standards specified by the department of agriculture.

(2) For purposes of this section, "compost" means a substance derived from a process of biologically degrading organic materials that contains one or more essential available plant nutrients and that complies with minimum standards for the identification of such substance specified by the commissioner of agriculture by rule.









Article 105 - Construction Contracts

Part 1 - Management of Construction Contracting

§ 24-105-101. Responsibility for selection of methods of construction contracting management

The executive director may promulgate rules providing for as many alternative methods of construction contracting management as he or she may determine to be feasible. These rules may set forth criteria to be used in determining which method of construction contracting management is to be used for a particular project, grant to the head of a division within the department or the procurement official who is responsible for carrying out the construction project the discretion to select the appropriate method of construction contracting management for a particular project, and require the procurement agent to execute and include in the contract file a written statement setting forth the facts which led to the selection of a particular method of construction contracting management for each project.






Part 2 - Bonds

§ 24-105-201. Bid security

(1) Bid security shall be required for all invitations for bids for construction contracts when the price is estimated by the procurement agent to exceed fifty thousand dollars. Bid security shall be a bond provided by a surety company authorized to do business in this state, the equivalent in cash, or otherwise supplied in a form satisfactory to the state. Nothing in this subsection (1) prevents the requirement of such bonds on construction contracts under fifty thousand dollars.

(2) Bid security shall be in an amount equal to at least five percent of the amount of the bid.

(3) When the invitation for bids requires security, noncompliance requires that the bid be rejected as nonresponsive.

(4) After the bids are opened, they shall be irrevocable for the period specified in the invitation for bids, except as provided in section 24-103-202 (6). If a bidder is permitted to withdraw his bid before award, no action shall be had against the bidder or the bid security.



§ 24-105-202. Contract performance and payment bonds

(1) When a construction contract is awarded in excess of one hundred fifty thousand dollars, the following bonds or security shall be delivered to the state and shall become binding on the parties upon the execution of the contract:

(a) A performance bond satisfactory to the state, executed by a surety company authorized to do business in this state or otherwise secured in a manner satisfactory to the state, in an amount equal to fifty percent of the price specified in the contract; and

(b) A payment bond satisfactory to the state, executed by a surety company authorized to do business in this state or otherwise secured in a manner satisfactory to the state, for the protection of all persons supplying labor and material to the contractor or its subcontractors for the performance of the work provided for in the contract. The bond shall be in an amount equal to fifty percent of the price specified in the contract.

(2) Nothing in this section shall be construed to limit the authority of the state to require a performance bond or other security in addition to those bonds or in circumstances other than those specified in subsection (1) of this section.

(3) Suits on payment bonds and labor and payment bonds shall be brought in accordance with sections 38-26-105 to 38-26-107, C.R.S.



§ 24-105-203. Bond forms and copies

(1) The form of bonds required by this part 2 shall be as provided in sections 38-26-105 to 38-26-107, C.R.S.

(2) Any person may request and obtain from the state a certified copy of a bond upon payment of the cost of reproduction of the bond and postage, if any. A certified copy of a bond shall be prima facie evidence of the contents, execution, and delivery of the original.






Part 3 - Construction Contract Clauses and Fiscal Responsibility

§ 24-105-301. Contract clauses and their administration

(1) The executive director may promulgate rules requiring the inclusion in state construction contracts of clauses providing for adjustments in prices, time of performance, and other appropriate contract provisions affected by and covering the following subjects:

(a) The unilateral right of the state to order in writing changes in the work within the scope of the contract and changes in the time of performance of the contract that do not alter the scope of the contract work;

(b) Variations occurring between estimated quantities of work on a contract and actual quantities;

(c) Suspension of work ordered by the state; and

(d) Site conditions differing from those indicated in the contract or ordinarily encountered; except that differing site condition clauses required by the rules need not be included in a contract when the contract is negotiated or when the contractor provides the site or design.

(2) (a) Adjustments in price shall be computed in one or more of the following ways:

(I) By agreement on a fixed price adjustment before commencement of the pertinent performance or as soon thereafter as practicable;

(II) By unit prices specified in the contract or subsequently agreed upon;

(III) By the costs attributable to the events or situations under such clauses with adjustment of profit or fee, all as specified in the contract or subsequently agreed upon;

(IV) In such other manner as the contracting parties may mutually agree; or

(V) In the absence of agreement by the parties, by a unilateral determination by the state of the costs attributable to the events or situations under such clauses with adjustment of profit or fee, all as computed by the state pursuant to the applicable sections of any rules issued under section 24-106-108, and subject to the provisions of article 109 of this title 24.

(b) A contractor shall be required to submit cost or pricing data if any adjustment in contract price is subject to the provisions of section 24-103-403.

(3) The executive director shall promulgate rules requiring the inclusion in state construction contracts of clauses providing for appropriate remedies and covering the following subjects:

(a) Liquidated damages as appropriate;

(b) Specified excuses for delay or nonperformance;

(c) Termination of the contract for default; and

(d) Termination of the contract in whole or in part for the convenience of the state.

(4) The contract clauses promulgated under this section may be set forth in rules; except that such rules shall be consistent with section 24-91-103.5 (1) and (2) and section 24-30-1303 (1)(s)(IV).



§ 24-105-302. Fiscal responsibility

Every contract modification or contract price adjustment under a construction contract with the state in excess of an amount specified in the contract shall be subject to prior written certification by the controller or other official responsible for monitoring and reporting upon the status of the costs of the total project or contract budget as to the effect of the contract modification or adjustment in contract price on the total project or contract budget. In the event that the certification of the controller or other responsible official discloses a resulting increase in the total project or contract budget, the procurement agent shall not execute or make such contract modification or adjustment in contract price unless sufficient funds are available therefor or the scope of the project or contract is adjusted so as to permit the degree of completion that is feasible within the total project or contract budget as it existed prior to the contract modification or adjustment in contract price under consideration; except that, with respect to the validity of any executed contract modification or adjustment in contract price which the contractor has reasonably relied upon, it shall be presumed that there has been compliance with the provisions of this section.









Article 106 - Modification and Termination of Contracts

§ 24-106-101. Contract clauses - price adjustments - additional clauses - modification

(1) The executive director may promulgate rules permitting or requiring the inclusion of clauses providing for adjustments in prices, time of performance, or other appropriate clauses covering the following:

(a) The unilateral right of the state to order, in writing, changes in the work within the scope of the contract and temporary stopping of work or delaying of performance; and

(b) Variations occurring between estimated quantities of work in a contract and actual quantities.

(2) (a) Adjustments in price pursuant to clauses promulgated under subsection (1) of this section shall be computed in one or more of the following ways:

(I) By agreement on a fixed price adjustment before commencement of the pertinent performance or as soon thereafter as practicable;

(II) By unit prices specified in the contract or subsequently agreed upon;

(III) By the costs attributable to the events or situations under such clauses with adjustment of profit or fee, all as specified in the contract or subsequently agreed upon;

(IV) In such other manner as the contracting parties may mutually agree; or

(V) In the absence of agreement by the parties, by a unilateral determination by the state of the costs attributable to the events or situations under such clauses with adjustment of profit or fee, all as computed by the state in accordance with applicable sections of the rules promulgated under article 107 of this title and subject to the provisions of article 109 of this title.

(b) A contractor shall be required to submit cost or pricing data if any adjustment in contract price is subject to the provisions of section 24-103-403.

(3) The executive director may promulgate rules including, but not limited to, rules permitting or requiring the inclusion in state contracts of clauses providing for appropriate remedies and covering the following subjects:

(a) Liquidated damages as appropriate;

(b) Specified excuses for delay or nonperformance;

(c) Termination of the contract for default; and

(d) Termination of the contract in whole or in part for the public interest of the state.

(4) Any contract clauses promulgated under this section may be set forth in rules; except that such rules shall be consistent with section 24-91-103.5 (1) and (2). However, the executive director or the procurement official may vary the clauses for inclusion in any particular state contract so long as any variations are supported by a written determination that describes the circumstances justifying such variations and notice of any material variation is stated in the invitation for bids or request for proposals. No variation that is inconsistent with section 24-91-103.5 (1) and (2) shall be made pursuant to this subsection (4).



§ 24-106-102. Supplementary general principles of law applicable

Unless displaced by the particular provisions of this code, the principles of law and equity, including the "Uniform Commercial Code", the law merchant, and any law relative to capacity to contract, agency, fraud, misrepresentation, duress, coercion, mistake, or bankruptcy shall supplement the provisions of this code.



§ 24-106-103. Centralized contract management system - personal services contracts - legislative declaration - definitions

(1) (a) The general assembly hereby finds and declares that by enacting this section the general assembly intends to centralize the location of information about personal services contracts and provide for legislative, executive, and public access to all personal services contracts entered into by any governmental body.

(b) For purposes of this section, "governmental body" shall have the same meaning as set forth in section 24-101-301 (18); except that, for purposes of this section, "governmental body" shall also include elected officials.

(2) This section shall apply to any personal services contract to which the state is a party the value of which exceeds one hundred thousand dollars with the exception of any contract to which the state is a party under medicare, the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, the "Children's Basic Health Plan Act", article 8 of title 25.5, or the "Colorado Indigent Care Program", part 1 of article 3 of title 25.5.

(3) (a) On or before June 30, 2009, the department shall implement and maintain a centralized contract management system for the purpose of monitoring all personal services contracts entered into by a governmental body that are subject to the requirements of this section. With respect to each contract entered into by a governmental body, information contained in the system shall include, without limitation, the following:

(I) The governmental body that entered into the personal services contract;

(II) The persons or entities with which the governmental body is contracting;

(III) The purpose of the personal services contract;

(IV) The effective dates, expiration dates, and any renewal periods of the personal services contract;

(V) The vendor selection method upon which the personal services contract was awarded, whether competitively procured, awarded on a sole-source basis, or otherwise. Where the contract has been awarded on a sole-source basis, the governmental body shall certify that the governmental body has followed the requirements of subsection (5) of this section.

(VI) The total amount of the personal services contract and any amendments to the contract;

(VII) Whether any services under the personal services contract, or any subcontracts to the contract that directly relate to the services provided under the contract, are anticipated to be performed outside the United States or the state as disclosed in the statement of work pursuant to section 24-102-206 and the vendor's justification for obtaining services outside the United States or the state in accordance with the requirements of section 24-102-206; and

(VIII) Upon completion of the personal services contract, the extent as disclosed by the vendor to which any services under the contract, or any subcontracts to the contract that directly relate to the services provided under the contract, were performed outside the United States or the state.

(b) Each governmental body shall be responsible for gathering relevant information for inclusion in the centralized contract management system in accordance with the requirements of subsection (3)(a) of this section.

(c) The centralized contract management system required to be maintained by the department pursuant to subsection (3)(a) of this section shall be a publicly available database of all personal services contracts entered into by any governmental body, accessible from the website maintained by the state. Information concerning contracts contained in the database and accessible on the website shall be searchable by criteria enumerated in subparagraphs (I) to (VIII) of subsection (3)(a) of this section. Information in the database shall be either presented in plain and nontechnical language or by means of key terms that are clearly and easily defined.

(d) Any new personal services contracts subject to the requirements of this section shall be added to the centralized contract management system maintained by the department pursuant to subsection (3)(a) of this section not more than thirty days after the execution of the contract.

(4) The centralized contract management system required to be maintained by the department pursuant to subsection (3)(a) of this section shall include information concerning personal services expenditures by the governmental body and types of services. The types of services that may be designated shall include, without limitation, professional technical, nonprofessional support, purchased services, architectural, engineering and construction trades, and professional equipment repair.

(5) Prior to entering into a sole-source personal services contract, the governmental body shall attempt to identify competing vendors by placing a notice on the state's electronic procurement system for not less than three business days. If the governmental body receives any responses to the notice from qualified and responsible vendors that are able to meet the specifications identified in the notice and that are not otherwise prohibited from bidding on the contract, the sole-source selection method shall not be used.



§ 24-106-104. Types of contracts

Subject to the limitations of this section, any type of contract which will promote the best interests of the state may be used; except that the use of a cost-plus-a-percentage-of-cost contract is prohibited. A contingency-based contract may be used only upon approval by the governor's office of state planning and budgeting pursuant to section 24-17-204. A cost-reimbursement contract may be used only when a determination is made in writing that such contract is likely to be less costly to the state than any other type of contract or that it is impracticable to obtain the supplies, services, or construction required unless the cost-reimbursement contract is used.



§ 24-106-105. Multiyear contracts

(1) Unless otherwise provided by law, a contract for supplies or services may be entered into for any period of time deemed to be in the best interests of the state if the term of the contract and conditions of renewal or extension, if any, are included in the solicitation and if funds are available for the first year at the time of contracting. If the chief procurement officer determines that extenuating circumstances exist and an extension of the contract beyond the term included in the solicitation is in the best interest of the governmental body, then the chief procurement officer may approve a longer term for a reasonable time based on what is practicable and necessary given the circumstances. The state shall initiate the renewal or extension of a contract for supplies or services. Payment and performance obligations for succeeding fiscal years shall be subject to the availability and appropriation of funds therefor.

(2) Prior to the utilization of a multiyear contract, it shall be determined in writing:

(a) That estimated requirements cover the period of the contract and are reasonably firm and continuing; and

(b) That such a contract will serve the best interests of the state by encouraging effective competition or otherwise promoting economies in state procurement.

(3) When funds are not appropriated or otherwise made available to support continuation of performance in a subsequent fiscal year, the contract shall be cancelled, and the contractor may be reimbursed for the reasonable value of any nonrecurring costs incurred but not amortized in the price of the supplies or services delivered under the contract.



§ 24-106-106. Right to audit records

The state shall be entitled to audit the books and records of any contractor or subcontractor under any negotiated contract or subcontract to the extent that the books and records relate to the performance of a state contract or subcontract, if the state is able, in conducting any such audit, to maintain the confidentiality of any information contained in the books and records that is deemed proprietary as determined by the state. Such books and records shall be maintained by the contractor for a period of six years after the date of final payment under the prime contract and by the subcontractor for a period of six years after the date of final payment under the subcontract, unless a shorter period is otherwise authorized in writing.



§ 24-106-107. Monitoring of vendor performance - definitions

(1) For purposes of this section, "governmental body" has the same meaning as set forth in section 24-101-301 (18); except that, for purposes of this section, "governmental body" shall also include elected officials.

(2) Each personal services contract entered into pursuant to this code with a value of one hundred thousand dollars or more shall contain:

(a) Performance measures and standards developed specifically for the contract by the governmental body administering the contract. The performance measures and standards shall be negotiated by the governmental body and the vendor prior to execution of the contract and shall be incorporated into the contract. The measures and standards shall be used by the governmental body to evaluate the performance of the vendor under the contract.

(b) An accountability section that requires the vendor to report regularly on achievement of the performance measures and standards specified in the contract and that allows the governmental body to withhold payment until successful completion of all or part of the contract and the achievement of established performance standards. The accountability section shall include a requirement that payment by the governmental body to the vendor shall be made without delay upon successful completion of all or any part of the contract in accordance with the payment schedule specified in the contract or as otherwise agreed upon by the parties.

(c) Monitoring requirements that specify how the governmental body will evaluate the vendor's performance, including progress reports, site visits, inspections, and reviews of performance data. The governmental body shall use one or more monitoring processes to ensure that the results, objectives, and obligations of the contract are met.

(d) Methods and mechanisms to resolve any situation in which the governmental body's monitoring assessment determines noncompliance, including termination of the contract.

(3) Each governmental body administering the personal services contract shall, within existing resources of the governmental body, designate a contract manager with subject matter expertise within the governmental body responsible for day-to-day management of the contract, including performance monitoring.

(4) If the governmental body determines that the vendor has not complied with the contract terms, including but not limited to performance standards and measurable outcomes, the state may pursue remedies in accordance with article 109 of this title 24 and shall be entitled to any remedy available under law in the case of contract nonperformance, including but not limited to termination of the contract and the return of any and all payments made to the vendor by the state under the contract; except that the recovery of any moneys by the state shall be reduced by the value of any contractual benefits realized by the state from partial performance by the vendor under the contract. If a vendor is deemed to be in default under any one particular contract with the state, the state may, upon a showing of good cause, declare any or all other contracts it has entered into with the vendor to be in default.

(5) Notwithstanding any other provision of this section, nothing in this section shall be construed to apply to any contract to which the state is a party under medicare, the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, the "Children's Basic Health Plan Act", article 8 of title 25.5, or the "Colorado Indigent Care Program", part 1 of article 3 of title 25.5.



§ 24-106-108. Administrative rules - cost reimbursement

The executive director may promulgate rules setting forth cost principles which may be used to determine the allowability of incurred costs for the purpose of reimbursing costs under contract provisions which provide for the reimbursement of costs.



§ 24-106-109. Terms and conditions in contracts

Any term or condition in any contract entered into by the state that requires the state to indemnify or hold harmless another person, except as otherwise authorized by law, or by which the state agrees to binding arbitration or any other binding extra-judicial dispute resolution process in which the final resolution is not determined by the state, or by which the state agrees to limit liability of another person for bodily injury, death, or damage to tangible property of the state caused by the negligence or willful misconduct of such person or such person's employees or agents shall be void ab initio; except that the contract containing that term or condition shall otherwise be enforceable as if it did not contain such term or condition. All contracts entered into by the state, except for contracts with another government, shall be governed by Colorado law notwithstanding any term or condition to the contrary.






Article 107 - Cost Principles



Article 108 - Supply Management



Article 109 - Remedies

Part 1 - Prelitigation Resolution of Controversies

§ 24-109-101.1. Definitions

As used in this article 109, unless the context otherwise requires:

(1) "Aggrieved party" means any actual or prospective bidder, offeror, or contractor who believes that he or she has suffered a denial of legal rights under this code in connection with the solicitation or award of a contract. For purposes of contract controversies, an aggrieved party may also be the contractor.

(2) "Material issue" means a nontrivial defect in the solicitation or award that would prejudice the outcome of the procurement. The presence of multiple nonmaterial issues in a solicitation or award does not constitute a material issue unless the aggrieved party can establish that those nonmaterial issues together would prejudice the outcome of the procurement.



§ 24-109-101.5. Resolution of controversies

(1) The procurement official or his or her designee is authorized to settle and resolve any questions regarding:

(a) Any protest concerning the solicitation or award of a contract;

(b) Debarment or suspension from consideration for award of contracts; and

(c) Any controversy arising between the state and a contractor by virtue of a contract between them, including, without limitation, controversies based upon breach of contract, mistake, misrepresentation, or any other cause for contract modification or rescission.

(2) Any decision of the procurement official or his or her designee with respect to a material issue raised in a protest is subject to appeal pursuant to part 2 of this article 109.

(3) Except for appeals referred to the office of administrative courts pursuant to section 24-109-201, the provisions of section 24-4-105 shall not apply to the administrative procedures established pursuant to this article 109.



§ 24-109-102. Protested solicitations and awards

(1) Any aggrieved party in connection with the solicitation or award of a contract may protest to the procurement official or his or her designee. The protest of an invitation for bids or a request for proposals shall be submitted in writing to the procurement official or his or her designee within ten business days after such aggrieved party knows or should have known of the facts giving rise thereto. The protest of a small purchase solicitation or award of contract shall be submitted in writing to the procurement official or his or her designee within three business days, unless the procurement official otherwise extends the time period to ten business days, after such aggrieved party knows or should have known of the facts giving rise thereto.

(2) The procurement official or his or her designee shall have the authority to settle and resolve a protest of an aggrieved party concerning the solicitation or award of a contract. A written decision regarding the protest shall be rendered within ten business days after the protest is filed. The decision shall be based on and limited to a review of the material issues raised by the aggrieved party and shall set forth each factor taken into account in reaching the decision. This authority shall be exercised pursuant to rules promulgated by the executive director to provide for the expeditious resolution of the protest. Remedies awarded pursuant to this decision, if any, shall be limited to those set forth in part 5 of this article 109.

(3) If the procurement official or his or her designee does not issue a written decision regarding a solicitation or award within the period specified in this article 109 or within such longer period as may be agreed upon by the procurement official and the aggrieved party, then the aggrieved party may proceed as if the procurement official or his or her designee had rendered an adverse decision.



§ 24-109-103. Stay of procurements

A contract resulting from a request for proposals is not awarded until any protest made in connection with the request for proposals has been resolved pursuant to section 24-109-102 (2).



§ 24-109-105. Debarment and suspension

(1) (a) After reasonable notice to the person involved and reasonable opportunity for that person to be heard, the procurement official or his or her designee, after consultation with the using agency and the attorney general, shall have authority to debar a person for any of the reasons set forth in subsection (2) of this section from consideration for award of contracts. The debarment shall not be for a period of more than three years; except that, if a person is convicted of a crime specified in subsection (2) of this section, the length of the debarment period must equal the length of the confinement sentence including the period of mandatory parole if imposed or the length of the probation sentence.

(b) The procurement official or his or her designee, after consultation with the using agency and the attorney general, shall have authority to suspend a person from consideration for award of contracts if there is probable cause to believe that such person has engaged in activities that may lead to debarment. The suspension shall not be for a period exceeding three months. However, if a criminal charge has been issued for an offense that would be a cause for debarment under subsection (2) of this section, the suspension shall, at the request of the attorney general, remain in effect until after the trial of the suspended person. If a person is suspended because a criminal charge has been issued against an officer, director, partner, manager, key employee, or other principal of the suspended person, the suspension may remain in effect until after the trial of the officer, director, partner, manager, key employee, or other principal or until after the charges against such officer, director, partner, manager, key employee, or other principal have been dismissed.

(c) The authority to debar or suspend shall be exercised pursuant to rules which shall provide for an expeditious resolution of the issue of debarment or suspension.

(2) A person may be debarred for any of the following reasons:

(a) Conviction of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract or in the performance of such contract or subcontract;

(b) Conviction under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, or receiving stolen property;

(c) Conviction under state or federal antitrust statutes arising out of the submission of bids or proposals;

(d) Willful material failure to perform in accordance with the terms of one or more contracts, following notice of such failure, or a history of material failure to perform, or of materially unsatisfactory performance of, one or more contracts;

(e) The person is currently under debarment by any other governmental entity which is based upon a settlement agreement or a final administrative or judicial determination issued by a federal, state, or local governmental entity; or

(f) The department of labor and employment has imposed three fines on a contractor within five years pursuant to section 8-17-104, C.R.S., for failure to satisfy Colorado labor requirements.



§ 24-109-106. Resolution of contract and breach of contract controversies - applicability - authority

(1) This section applies to controversies between the state and a contractor which arise under, or by virtue of, a contract between them, including, without limitation, controversies which are based upon breach of contract, mistake, misrepresentation, or any other cause for contract modification or rescission.

(1.5) When a controversy cannot be resolved by mutual agreement, the aggrieved party may submit the controversy to the procurement official. The procurement official or his or her designee shall, within twenty business days after receiving a written request by the aggrieved party for a final decision, issue a written decision.

(2) The procurement official or his or her designee is authorized to settle and resolve any controversy described in subsection (1) of this section. This authority shall be exercised pursuant to rules promulgated by the executive director which shall provide for an expeditious resolution of the controversy.



§ 24-109-107. Issuance and appeal of decision

(1) The procurement official or his or her designee shall issue a written decision within the periods specified in this article 109 regarding any protest, debarment or suspension, or contract controversy if it is not settled by mutual agreement. The decision shall state the reasons for the action taken and give notice to the aggrieved party of his or her right to administrative review of any material issue and judicial review as provided for in this article 109.

(2) A decision shall be effective unless reversed on appeal. A copy of the decision rendered under subsection (1) of this section shall be mailed or otherwise furnished immediately to the aggrieved party. The decision shall be final and conclusive unless the aggrieved party appeals the decision to the executive director or commences an action in court pursuant to this article 109. Except for appeals referred to the office of administrative courts pursuant to section 24-109-201, an appeal from a decision under this section shall not be subject to the provisions of section 24-4-105.

(3) If the procurement official or his or her designee does not issue a written decision regarding a contract controversy within twenty business days after written request for a final decision, or within such longer period as may be agreed upon by the procurement official or his or her designee and the contractor, then the contractor may proceed as if a decision against him or her had been rendered.



§ 24-109-108. Computation of time

For the purposes of this article 109, in computing time for a period of days, the first business day is excluded and the last business day is included.






Part 2 - Appeals

§ 24-109-201. Appeal to the executive director - stay of procurements

(1) Unless an action has been initiated previously in the district court of the city and county of Denver pursuant to this article 109, the executive director shall have the authority to review and determine any appeal by an aggrieved party from a decision of the procurement official or his or her designee rendered pursuant to section 24-109-107. The executive director is authorized to designate another person to exercise his or her powers pursuant to this part 2. The executive director or his or her designee may refer an appeal to the office of administrative courts to review and determine any appeal pursuant to section 24-30-1001. If the aggrieved party files an action with the district court of the city and county of Denver pursuant to section 24-109-205 at any time during the review by the executive director or his or her designee, the authority of the executive director or the executive director's designee is terminated.

(2) A contract for a total value of one million five hundred thousand dollars or more resulting from a request for proposals is not awarded until any appeal made in connection with the request for proposals has been resolved pursuant to this part 2; except that the executive director or the executive director's designee may override the stay if he or she determines that such override is in the best interest of the state.



§ 24-109-202. Rules of procedure

(1) The executive director shall adopt rules of procedure which, to the fullest extent possible, provide for the expeditious resolution of appeals of controversies. The only parties to the appeals shall be the aggrieved parties and the appropriate governmental body. Section 24-4-105 shall not apply to reviews and determinations made by the executive director or his or her designee pursuant to this article 109.

(2) An appeal is limited to only the material issues raised in the original protest; except that the appeal may include new evidence or additional information related to those material issues or material issues related to the conduct of the protest.



§ 24-109-203. Time limitation for appeals

(1) In the case of an appeal to the executive director from a decision regarding a protested solicitation or award, the aggrieved party shall file an appeal within ten business days of the date that a decision is mailed or otherwise furnished to the aggrieved party pursuant to section 24-109-107 (2).

(2) In the case of an appeal to the executive director from a decision regarding a debarment, suspension, or contract controversy, the aggrieved party shall file an appeal within twenty business days of a decision rendered or deemed to be rendered pursuant to section 24-109-107.



§ 24-109-204. Decisions of the executive director

(1) On each appeal submitted, the executive director or his or her designee shall promptly decide the contract controversy, debarment, or suspension or whether the solicitation or award was in accordance with the procedures provided in this code, regulations enacted pursuant to this code, and the terms and conditions of the solicitation. The decision shall be in writing. A copy of any decision shall be provided to the aggrieved party and the procurement official of the using agency.

(2) In the case of any protest concerning the solicitation or award of a contract or of debarment or suspension from consideration for award of contract or contract controversy, a written decision shall be issued within thirty business days after receipt of the appeal.

(3) If the executive director or his or her designee determines that the solicitation or award was not in accordance with this code, remedies awarded in the decision, if any, shall be limited to those set forth in part 5 of this article 109.



§ 24-109-205. Appeals to district court

An appeal of a decision of the executive director or his or her designee rendered pursuant to section 24-109-201 or by the procurement official or his or her designee rendered pursuant to section 24-109-107 shall be filed with the district court for the city and county of Denver, which shall have exclusive jurisdiction to hear such appeals. The provisions of section 24-4-106 shall not apply to any appeal to the district court under this part 2.



§ 24-109-206. Time limitations on appeals to the district court

(1) A judicial review of a decision of the executive director or his or her designee or of the procurement official or his or her designee shall be initiated within the following time periods:

(a) In the case of an action between the state and an aggrieved party aggrieved in connection with the solicitation or award of a contract, within ten business days after the decision is rendered;

(b) In the case of a suspension or debarment, within six months after the decision is rendered; or

(c) In the case of an action on a contract or for breach of a contract, within twenty business days after the date the decision is rendered.






Part 3 - Interest

§ 24-109-301. Interest

Except for interest payable on liability incurred by the state under section 24-30-202 (24), interest on amounts determined to be due to a contractor or to the state under this code shall accrue from the date the controversy was submitted pursuant to section 24-109-106 through the final resolution of the controversy by the procurement official or upon final determination of the executive director or adjudication of the Denver district court, whichever occurs last. Interest shall be calculated at the amount due at the rate set forth in the contract or at the rate of one percent per month, whichever is greater, until the amount is paid in full.






Part 4 - Solicitations and Awards in Violation of the Law

§ 24-109-404. Liability of public employees

If any governmental body purchases any supplies, services, or construction contrary to the provisions of this code or the rules promulgated pursuant thereto, the head of such governmental body and the public employee, which for the purposes of this section includes elected officials, actually making such purchase shall be personally liable for the costs of such supplies, services, or construction. If such supplies, services, or construction are unlawfully purchased and paid for with state moneys, the amount thereof may be recovered in the name of the state in an appropriate civil action.






Part 5 - Remedies

§ 24-109-501. Applicability

The remedies set forth in this part 5 shall be the exclusive remedies available to an aggrieved party upon a judicial or administrative determination that a solicitation or award of a contract was in violation of this code. For the purposes of this part 5, a violation of the code shall not include administrative or clerical defects that are not material to the solicitation or award of a contract or that can be corrected by the governmental body. Any relief not expressly provided for in this part 5 is prohibited.



§ 24-109-502. Protests - remedies prior to an award

If, prior to the awarding of a contract, the procurement official determines that a solicitation or the proposed award is in violation of this code, the solicitation or proposed award shall be canceled or revised to comply with this code, at the direction of the procurement official. The determination of the procurement official under this section shall not be subject to further administrative or judicial review.



§ 24-109-503. Protest - remedies following an award - ratification by chief procurement officer

If the procurement official determines that the solicitation or award is in violation of this code, the procurement official may cancel or terminate such solicitation or award, direct the governmental body to modify such solicitation or award to eliminate the violations, or if the procurement official determines that the solicitation or award is in the best interests of the state, the procurement official may submit the recommendation to ratify the solicitation or award to the executive director or the chief procurement officer or a designee of either officer. If the executive director or chief procurement officer or a designee of either officer elects to ratify the solicitation or award, the aggrieved party who should have been awarded the contract under the solicitation, but was not, shall be entitled to costs as set forth in section 24-109-505. The acceptance of costs by the aggrieved party constitutes a waiver of the right to appeal the determination of the executive director or the chief procurement officer or a designee of either officer.



§ 24-109-504. Appeals - remedies following an award

(1) If the executive director or his or her designee determines that the solicitation or award is in violation of this code in any material respect, the executive director or his or her designee may cancel or terminate such solicitation or award, direct the purchasing agency to modify such solicitation or award to eliminate any violations, or if the procurement official determines that the solicitation or award is in the best interests of the state, the procurement official may submit the recommendation to ratify the solicitation or award to the executive director or his or her designee. If the executive director or his or her designee elects to ratify the solicitation or award, the aggrieved party who should have been awarded the contract under the solicitation, but was not, shall be entitled to costs as set forth in section 24-109-505.

(2) If, upon judicial review under section 24-109-205, it is determined that a solicitation or proposed award is in violation of this code, the court shall direct the executive director to determine whether the best interests of the state require ratification, termination, or cancellation of the solicitation, award, or contract. The executive director or his or her designee shall issue a determination in writing, within ten business days of the court's direction, and direct the purchasing agency to comply with the determination. The determination of the executive director or his or her designee under the direction of the district court shall not be subject to further administrative or judicial appeal or review.

(3) If the executive director or his or her designee ratifies a solicitation or award in violation of this code, the aggrieved party who should have been, but was not, awarded the contract under the solicitation shall be entitled to costs as set forth in section 24-109-505.



§ 24-109-505. Costs

When a protest is sustained by the procurement official or upon administrative or judicial review and the aggrieved party should have been, but was not, awarded the contract under the solicitation, the aggrieved party shall be entitled to only the reasonable costs incurred in connection with the solicitation, including bid preparation costs. Reasonable costs shall not include attorney fees. No other costs shall be permitted. These costs shall be paid from funds appropriated or otherwise made available to the using agency that is determined to be responsible for the violation of the code. Such determination shall be made by the procurement official in connection with a protest and by the executive director in connection with an appeal.









Article 110 - Intergovernmental Relations

Part 1 - Definitions



Part 2 - Cooperative Purchasing

§ 24-110-201. Cooperative purchasing authorized

(1) In accordance with the provisions of this article 110 and rules promulgated by the executive director, any public procurement unit may either participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the procurement of any supplies, services, or construction with one or more public procurement units, external procurement units, or procurement consortiums that include as members tax-exempt organizations as defined by section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, in accordance with an agreement entered into between the participants. Such cooperative purchasing may include, but is not limited to, joint or multiparty contracts between public procurement units and open-ended state public procurement unit contracts that are made available to local public procurement units.

(1.5) With prior written approval of the chief procurement officer and under procedures established by rule, a state public procurement unit may sponsor, conduct, or administer a cooperative purchasing agreement with one or more public procurement units, external procurement units, or procurement consortiums.

(2) With prior written approval of the chief procurement officer and under procedures established by rule, a state public procurement unit may purchase goods or services under the terms of a contract between a vendor and an external procurement unit or a local public procurement unit without complying with the requirements of section 24-102-202.5 and article 103 of this title 24.

(3) With written approval from the procurement official and under procedures established by rule, a state public procurement unit may purchase goods or services under the terms of another state public procurement unit without complying with the requirements specified in section 24-102-202.5 and article 103 of this title 24.

(4) Unless otherwise approved by the chief procurement officer, the procurement official shall comply with the following order of priority for the use of cooperative purchasing agreements:

(a) First, state-issued cooperative purchasing agreements;

(b) Second, state public procurement unit cooperative purchasing agreements; and

(c) Third, public procurement unit or external public procurement unit cooperative purchasing agreements.

(5) A local public procurement unit may participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the procurement of any supplies or services as permitted by the procurement code, ordinances, and rules of such local public procurement unit.



§ 24-110-202. Sale, acquisition, or use of supplies by a public procurement unit

Any public procurement unit may sell to, acquire from, or use any supplies belonging to another public procurement unit or external procurement unit independent of the requirements of article 103 of this title 24.



§ 24-110-203. Cooperative use of supplies or services

Any public procurement unit may enter into an agreement, independent of the requirements of article 103 of this title 24, with any other public procurement unit or external procurement unit for the cooperative use of supplies or services under the terms agreed upon between the parties.



§ 24-110-204. Joint use of facilities

Any public procurement unit may enter into agreements for the common use or lease of warehousing facilities, capital equipment, and other facilities with another public procurement unit or an external procurement unit under the terms agreed upon between the parties.



§ 24-110-205. Supply of personnel, information, and technical services

(1) Any public procurement unit is authorized, in its discretion, upon written request from another public procurement unit or external procurement unit, to provide personnel to the requesting public procurement unit or external procurement unit.

(2) Informational, technical, and other services of any public procurement unit may be made available to any other public procurement unit or external procurement unit if the requirements of the public procurement unit tendering the services shall have precedence over the requesting public procurement unit or external procurement unit. The requesting public procurement unit or external procurement unit shall pay any expenses incurred in providing such services, in accordance with the agreement between the parties.

(3) Upon request, the executive director through the division of local government, within the department of local affairs, may make available to local public procurement units and external procurement units the following items, including, but not limited to:

(a) Standard forms;

(b) Printed manuals;

(c) Product specifications and standards;

(d) Quality assurance testing services and methods;

(e) Lists of qualified products;

(f) Source information;

(g) Lists of common use commodities;

(h) Supplier prequalification information;

(i) Supplier performance rating;

(j) Lists of debarred and suspended bidders;

(k) Forms for invitations for bids, requests for proposals, instructions to bidders, general contract provisions, and other contract forms; and

(l) Contracts or published summaries of contracts, including price and time of delivery information.

(4) The state, through the division of local government within the department of local affairs, may provide to local public procurement units and external procurement units technical services, including, but not limited to, the following:

(a) The development of products specifications;

(b) The development of quality assurance test methods including receiving, inspection, and acceptance procedures;

(c) The use of product testing and inspection facilities; and

(d) The use of personnel training programs.



§ 24-110-206. Use of payments received by a supplying public procurement unit

All payments from any public procurement unit or external procurement unit that are received by a public procurement unit for supplying personnel or services shall be available for use as authorized by law or pursuant to fiscal rules.



§ 24-110-207. Public procurement units - compliance with code

Whenever the public procurement unit or external procurement unit that is administering a cooperative purchasing agreement complies with the requirements of this code, the public procurement unit that is participating in such agreement shall also be deemed to have complied with this code. No public procurement unit may enter into a cooperative purchasing agreement for the purpose of circumventing this code.



§ 24-110-207.5. Certification of certain entities as local public procurement units - rules - report

(1) The executive director may certify any of the following entities as a local public procurement unit:

(a) Any nonprofit community mental health center, as defined in section 27-66-101, C.R.S., any nonprofit community mental health clinic, as defined in section 27-66-101, C.R.S., any nonprofit community-centered board, as defined in section 25.5-10-202, C.R.S., or any nonprofit service agency, as defined in section 25.5-10-202, C.R.S., if the entity uses the supplies, services, or construction procured for the public mental health system or the public developmental disability system;

(b) Any nonprofit entity eligible to receive funds pursuant to section 24-32-705 or 24-32-717, if the entity uses the supplies, services, or construction procured for the rehabilitation, construction, acquisition, or provision of low- or moderate-income housing; or

(c) Any public benefit nonprofit entity, if the entity uses the supplies, services, or construction procured in the furtherance of its stated nonprofit purpose.

(2) The executive director may adopt such rules as are necessary to implement the certification process required by this section.

(3) Repealed.



§ 24-110-208. Review of procurement requirements

To the extent possible, the executive director may collect information concerning the type, cost, quality, and quantity of commonly used supplies, services, or construction being procured or used by state public procurement units. The executive director, through the division of local government within the department of local affairs, may also collect such information from local public procurement units. The executive director may make available all such information to any public procurement unit upon request.






Part 3 - Contract Controversies

§ 24-110-301. Contract controversies

In the case of a cooperative purchasing agreement, controversies which arise between an administering public procurement unit and its bidders, offerors, or contractors may be resolved in accordance with article 109 of this title.









Article 111 - Preferences in Awarding Contracts - Federal Assistance Requirements

§ 24-111-101. Exemptions from prescribed methods of source selection

Notwithstanding the requirements of section 24-103-201, state procurement contracts, where appropriate, shall be awarded as provided in sections 17-24-111, 24-30-1203, and 26-8.2-103, C.R.S.



§ 24-111-102. Priorities among preferences

(1) When two or more socioeconomic procurement programs are applicable to the same procurement, businesses benefitting from such programs shall be considered in the following order of precedence:

(a) Correctional industries;

(b) Industries for the visually impaired;

(c) Industries for persons with severe disabilities.






Article 112 - Effective Date - Applicability

§ 24-112-101. Effective date - applicability

(1) This code shall take effect on January 1, 1982. The provisions of this code apply to contracts solicited or entered into on or after said date, although the parties to a contract may agree to the application of this code to a contract solicited or entered into prior to January 1, 1982.

(2) Contracts validly entered into prior to January 1, 1982, and the rights, duties, and interests flowing from them remain valid on or after said date and may be terminated, performed, or enforced as required or permitted by any statute or other law amended or repealed by the enactment of this code as though such repeal or amendment had not occurred unless the parties agreed at the time of formation of such contract that the provisions of this code would apply.









Government Competition With Private Enterprise

Article 113 - State Government Competition With Private Enterprise

§ 24-113-101. Legislative declaration

The general assembly hereby finds and declares that state government competes with the private sector when state government provides certain goods and services to the public. Recognizing this problem, it is the intent of the general assembly and the purpose of this article to provide additional economic opportunities to private industry and to regulate competition by state agencies, including institutions of higher education. To that end, it is the intent of the general assembly that neither the faculty nor administration of such institutions use research equipment or facilities purchased or provided with state funds to provide goods or services to the public for a fee when such action is in direct competition with private companies that provide similar goods or services.



§ 24-113-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commission" means the Colorado commission on higher education.

(2) "Institution of higher education" means a state-supported college, university, or community college.

(3) "Invited guests" means persons who enter onto a campus for an educational, research, or public service activity and not primarily to purchase or receive goods and services not related to the educational, research, or public service activity for which such persons enter onto the campus.

(4) "Private enterprise" means an individual, firm, limited liability company, partnership, joint venture, corporation, association, or any other legal entity engaging in the manufacturing, processing, sale, offering for sale, rental, leasing, delivery, dispensing, distributing, or advertising of goods or services for profit.

(5) "State agency" means a department, office, commission, institution, board, or other agency of state government. Such term shall not include the Colorado state museum, the state historical society, or the Auraria higher education center established in article 70 of title 23, C.R.S., nor shall such term include institutions of higher education.



§ 24-113-103. State competition with private enterprise prohibited - exceptions

(1) A state agency shall not engage in the manufacturing, processing, sale, offering for sale, rental, leasing, delivery, dispensing, distributing, or advertising of goods or services to the public which are also offered by private enterprise unless specifically authorized by law.

(2) A state agency shall not offer or provide goods or services to the public for or through another state agency or a local agency, including by intergovernmental or interagency agreement, in violation of this section.

(3) The restrictions on competition with private enterprise contained in this section do not apply to:

(a) The development, operation, and management of state parks, historical monuments, and hiking or equestrian trails or to the management, protection, or restoration of Colorado's forest and soil resources;

(b) Correctional industries established and operated by the department of corrections pursuant to article 24 of title 17, C.R.S.;

(b.5) The correctional education program operated by the department of corrections pursuant to article 32 of title 17, C.R.S.;

(c) Veterans community living centers, except the Colorado veterans community living center at Rifle, Colorado;

(d) The Colorado tourism board;

(e) Printing and distributing information to the public if the state agency is otherwise authorized to do so and printing or copying public records or other material relating to the state agency's public business if the costs of such printing, copying, and distribution are recovered through fees and charges;

(e.5) Printing of the first class, as described in section 24-70-203 (1)(a), performed by the legislative council print shop under a contract awarded through competitive bidding pursuant to section 2-3-304 (7), C.R.S.;

(f) The department of public safety;

(g) The construction, maintenance, and operation of state transportation facilities;

(h) The provision of free medical services or equipment to indigents in association with a community service health program; and

(i) The regional transportation district.

(4) The provisions of section 24-113-104 and not the restrictions contained in subsection (1) of this section shall apply to institutions of higher education.



§ 24-113-104. Competition with private enterprise by institutions of higher education - rules

(1) Institutions of higher education shall not, unless specifically authorized by statute:

(a) Provide to persons other than students, faculty, staff, and invited guests, through competitive bidding, goods, services, or facilities that are available from private enterprise, unless the provision of the good, service, or facility offers a valuable educational or research experience for students as a part of their education or fulfills the public service mission of the institution of higher education; however, institutions of higher education may sponsor or provide facilities for recreational, cultural, and athletic events or facilities for food services and sales. If the institution of higher education enters into competitive bidding, its bids shall include all direct and indirect costs of providing the good or service unless the agency receiving the bid requires all bidders to use a specific procedure or formula.

(b) (I) Provide goods, services, or facilities for or through another state agency or unit of local government, including by intergovernmental or interagency agreement, which, if provided directly by the institution of higher education would be in violation of this section.

(II) In determining whether the provision of a good or service offers a valuable teaching, educational, or research experience, the following criteria shall be considered:

(A) Whether the provision of the good, service, or facility is substantially and directly related to the instructional, research, or public service mission of the institution of higher education;

(B) Whether the provision of the good, service, or facility is necessary or convenient for the campus community;

(C) Whether there is a demand in the public for the good, service, or facility;

(D) Whether the price charged for the good, service, or facility reflects the direct and indirect costs and overhead costs of providing such good, service, or facility and the price in the private marketplace; and

(E) Whether measures have been taken to ensure that the provision of a good, service, or facility is only for students, faculty, staff, or invited guests and not for the general public.

(2) (a) The commission shall develop, after consultation with governing boards of institutions of higher education and Colorado business organizations, guidelines for the provision of goods, services, and facilities to students, faculty, and staff of institutions of higher education and to the invited guests of such students, faculty, and staff.

(b) Repealed.

(3) (a) The governing board of each institution of higher education shall adopt, in accordance with guidelines established by the commission, procedures for the hearing of complaints by privately owned businesses. If a privately owned business makes a complaint of unfair competition in relation to the activities of an institution of higher education, the business shall have an opportunity for a hearing regarding such complaint. The complaint shall first be heard by the chief executive officer of the institution, or his designee, and appeal may be made by the privately owned business to the governing board of the particular institution involved in the complaint.

(b) Repealed.

(4) This section shall not apply to:

(a) The Colorado health sciences center operated by the university of Colorado, except in those cases in which the health sciences center provides prosthetic or medical devices, or services related to such devices, and a surgical or medical treatment or procedure is not involved in the application of the device;

(b) The provision of free medical services or equipment to indigents in association with a community service health program;

(c) Public service radio and television stations licensed to a governing board or to the institution of higher education under its jurisdiction.






Article 114 - Private Enterprise Employee Protection

§ 24-114-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Disciplinary action" means any direct or indirect form of discipline or penalty, including, but not limited to, dismissal, demotion, transfer, reassignment, suspension, corrective action, reprimand, admonishment, unsatisfactory or below standard performance evaluation, reduction in force, or withholding of work, or the threat of any such discipline or penalty.

(2) "Disclosure of information" means the written provision of evidence to any person, or the testimony before any committee of the general assembly, regarding any action, policy, regulation, practice, or procedure regarding a private enterprise under contract with a state agency which, if not disclosed, could result in the waste of public funds, could endanger the public health, safety, or welfare, or could otherwise adversely affect the interests of the state.

(3) "Employee" means any person employed by a private enterprise under contract with a state agency.

(4) "Private enterprise under contract with a state agency" means any individual, firm, limited liability company, partnership, joint venture, corporation, association, or other legal entity which is a party to any type of state agreement, regardless of what it may be called, for the procurement or disposal of supplies, services, or construction for any department, office, commission, institution, board, or other agency of state government.

(5) "Supervisor" means any person who supervises or is responsible for the work of one or more employees.



§ 24-114-102. Retaliation prohibited

(1) Except as provided in subsection (2) of this section, no appointing authority or supervisor of a private enterprise under contract with a state agency shall initiate or administer any disciplinary action against any employee on account of the employee's disclosure of information concerning said private enterprise. This section shall not apply to:

(a) An employee who discloses information that he knows to be false or who discloses information with disregard for the truth or falsity thereof;

(b) An employee who discloses information which is confidential under any other provision of law.

(2) It shall be the obligation of an employee who wishes to disclose information under the protection of this article to make a good faith effort to provide to his supervisor or appointing authority or to a member of the general assembly the information to be disclosed prior to the time of its disclosure.

(3) An entity under contract with a state agency shall not initiate or administer any disciplinary action against any employee on account of the employee's disclosure of information to the fraud hotline administered by the state auditor in accordance with section 2-3-110.5; except that this subsection (3) does not apply to an employee who discloses information with disregard for the truth or falsity of the information.



§ 24-114-103. Civil actions resulting from disciplinary actions or from disclosure of information

Any employee may bring a civil action in the district court alleging a violation of section 24-114-102. If the employee prevails, the employee may recover damages, together with court costs, and the court may order such other relief as it deems appropriate.









Financing of Critical State Needs

Article 115 - Financing of Critical State Needs

§ 24-115-101. Short title

This article shall be known and may be cited as the "Critical State Needs Financing Act".



§ 24-115-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The population of the state has grown rapidly in recent years, and that growth has increased the burdens placed upon state and local governments.

(b) The state and local governments have found it difficult to maintain existing infrastructure and to fully fund critical needs due to a decline in state revenues that resulted from an economic downturn and constitutional restrictions on state revenues and expenditures that impaired the ability of the state to fully recover from that decline in state revenues when economic conditions improved.

(c) In enacting this article, it is the intent of the general assembly to provide an administrative framework for the state to use to incur voter-approved multiple-fiscal year financial obligations to be used to finance critical state needs as efficiently and effectively as possible.



§ 24-115-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of directors of the critical needs financing corporation.

(2) "Commission" means the transportation commission created in section 43-1-106 (1), C.R.S.

(3) "Corporation" means the critical needs financing corporation created in section 24-115-104 (1).

(4) "Department" means the department of transportation created in section 43-1-103 (1), C.R.S.

(5) "Excess state revenues" means revenues collected by the state during any state fiscal year in excess of the limitation on state fiscal year spending calculated pursuant to section 20 (7)(a) of article X of the state constitution and article 77 of this title.

(6) "Executive director" means the executive director of the department.

(7) "Issuing authority" means the department with respect to notes issued to finance transportation projects and the corporation with respect to notes issued for any other purpose.

(8) "Notes" means voter-approved critical needs notes authorized to be issued in accordance with section 24-115-110 (1).

(9) "Transportation projects" means projects identified and approved as strategic transportation projects included in the strategic transportation project investment program of the department by resolution of the commission, which resolution may be amended by further resolution.



§ 24-115-104. Critical needs financing corporation - creation - composition of board of directors - powers

(1) There is hereby created an independent public body politic and corporate to be known as the critical needs financing corporation. The corporation shall be a body corporate and an instrumentality of the state and shall not be an agency of state government and shall not be subject to administrative direction by any department, commission, board, or agency of the state. Notwithstanding the service of elected officials of state government or employees of agencies of state government on the board, the corporation shall be treated and accounted for as a separate legal entity with separate corporate purposes as set forth in this article. Assets, liabilities, and funds of the corporation shall not be consolidated or commingled with assets, liabilities, or funds of the state or of any entity that is capable of being a debtor in a case under the United States bankruptcy code, title 11 of the United States Code, as amended, or any successor bankruptcy code. Assets of the corporation shall not be used to pay debts or financial obligations of the state.

(2) (a) The governing body of the corporation shall be a board of directors, which shall consist of the following five ex officio members:

(I) The director of the office of state planning and budgeting;

(II) The state controller;

(III) The state treasurer;

(IV) A member of the joint budget committee of the general assembly selected by and to serve at the pleasure of the members of the committee; and

(V) The chair of the capital development committee of the general assembly or any successor committee.

(b) Each ex officio member of the corporation may designate an official or employee of the member's agency or committee to represent the member at meetings of the corporation, and each designee may lawfully vote and otherwise act on behalf of the designating member.

(c) A member of the board or a designee of a member of the board is immune from personal liability for any action taken by the member or designee that is within the scope of the board's authority under this article.



§ 24-115-105. Organizational meeting - chair - personnel - surety note - conflict of interest

(1) (a) The director of the office of state planning and budgeting shall call and convene the initial organizational meeting of the board and shall serve as its chair pro tempore. At the meeting, appropriate bylaws shall be presented for adoption. The bylaws may provide for the election or appointment of officers, the delegation of certain powers and duties to any executive officer or other agent of the board, and such other matters as the board deems proper. At the meeting, and annually thereafter, the board shall elect one of its members as chair.

(b) The board shall appoint an executive officer and such other personnel as it deems necessary. The executive officer shall have expertise in the area of public finance and shall have any powers specified in this article or delegated by the board in accordance with this article. The executive officer and any other personnel appointed by the board shall not be members of the board, shall serve at the board's pleasure, and shall receive no compensation for their services.

(2) The executive officer or any other person designated by the board shall keep a record of the proceedings of the board and shall be custodian of all books, documents, papers filed with the board, minute books or journals of the board, and its official seal. The executive officer or designated person may cause copies to be made of all minutes and other records and documents of the board and may give certificates under the official seal of the corporation to the effect that such copies are true copies and all persons dealing with the corporation may rely on such certificates.

(3) The board may delegate, by resolution, to one or more of its members, to its executive officer, or to an indenture trustee or any other third party to whom the board has assigned any rights of the corporation, such powers and duties as it may deem proper and to its executive officer or any other person designated by the board, the power to set the interest rates and other terms of any particular note issue and to invest proceeds of notes held by a commercial bank or trust company having full trust powers, subject to such limitations as shall be prescribed by the board by resolution.

(4) The executive officer and any other personnel appointed by the board are immune from personal liability for any actions taken by them that are within the scope of the authority granted to them by this article or delegated to them by the board.



§ 24-115-106. Meetings of board - quorum - expenses

(1) Three members of the board shall constitute a quorum for the purpose of conducting business and exercising the board's powers. Action may be taken by the board upon the affirmative vote of three members of the board. A vacancy in the membership of the board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(2) Each meeting of the board, for any purpose whatsoever, shall be open to the public and records of the corporation shall be subject to the open records law under article 72 of this title. However, the board may go into executive session as permitted pursuant to section 24-6-402. Notice of meetings shall be as provided in the bylaws of the corporation. If a meeting of the board is called for the sole purpose of adopting resolutions authorizing the issuance of notes by the corporation, one or more members of the board may participate in the meeting and may vote on the resolutions through the usage of telecommunications devices, including, but not limited to, the usage of a conference telephone or similar communications equipment. Participation through telecommunications devices shall constitute presence in person at such meeting, but use of telecommunications shall not supersede any requirements for public hearing otherwise provided by law. Resolutions need not be published or posted, but resolutions and all proceedings and other acts of the board are public records.

(3) Members of the board shall receive no compensation for services but shall be entitled to the necessary expenses, including travel and lodging expenses, incurred in the discharge of their official duties. Any payments for expenses shall be paid from the critical needs fund, created in section 24-115-111.



§ 24-115-107. General powers of corporation

(1) In addition to any other powers specifically granted to the corporation in this article, the corporation has the following powers:

(a) To have perpetual existence and succession as a body politic and corporate;

(b) To adopt, amend, or repeal bylaws for the regulation of its affairs and the conduct of its business, consistent with the provisions of this article;

(c) To sue and be sued;

(d) To have and to use a seal and to alter the same at its pleasure;

(e) To maintain an office at such place as it may designate;

(f) To borrow no more than two hundred fifty thousand dollars from a private sector financial institution, or from the state, at prevailing interest rates, for the purpose of defraying expenses of the corporation incurred prior to the issuance of any notes pursuant to this article. The final repayment date of any borrowing shall be no later than the last day of the state fiscal year in which the borrowing is undertaken, and any certificate, trust indenture, or other instrument providing for the borrowing shall expressly state that the borrowing shall be repaid on or before that date.

(g) To issue note anticipation notes for the purpose of raising no more than two hundred fifty thousand dollars to defray expenses of the corporation incurred prior to the issuance of any notes pursuant to this article. The final maturity date of any note anticipation notes shall be no later than the last day of the state fiscal year in which the anticipation notes are issued, and any certificate, trust indenture, or other instrument providing for the issuance of anticipation notes shall expressly state that the anticipation notes shall be repaid on or before that date.

(h) To make and execute contracts, including, but not limited to, trust agreements, trust indentures, note purchase agreements, tax regulatory agreements, continuing disclosure agreements, ancillary financial facilities, and all other instruments necessary or convenient for the exercise of its powers and functions under this article; and

(i) To do all things necessary and convenient to carry out the purposes of this article. The powers granted to the corporation shall be liberally construed to effect the purposes of this article. However, the corporation shall not undertake any enterprise, operations, or business other than the issuance of notes as authorized by this article.



§ 24-115-108. Corporate fiscal year - account of activities and receipts for expenditures - report - audit

The fiscal and budget year for the corporation shall commence on July 1 and end on June 30 of each year. The corporation shall keep an accurate account of all its activities and of all its receipts and expenditures and shall submit an annual report that sets forth a complete and detailed operating and financial statement of the corporation for the most recently ended fiscal year to the joint budget and legislative audit committees of the general assembly or any successor committees no later than January 15 of any year in which notes remain outstanding. The state auditor may investigate the affairs of the corporation, examine the properties and records of the corporation, and prescribe methods of accounting and the rendering of additional periodical reports in relation to the undertakings of the corporation.



§ 24-115-109. Limitation on power of corporation to declare bankruptcy

Notwithstanding any other provision of law, the corporation is not authorized to be, and no public officer, organization, entity, or other person shall authorize the corporation to be, a debtor in a case under the United States bankruptcy code, title 11 of the United States Code, to make an assignment for the benefit of creditors or to become the subject of any similar case or proceeding. The state hereby covenants with the holders of any notes issued pursuant to this article that the state will not limit or alter the prohibition on the filing of voluntary bankruptcy petitions set forth in this section until one year and one day after the corporation no longer has any notes outstanding. The corporation and any trust established by the corporation are hereby authorized to include this covenant as an agreement of the state in any contract with the note holders of the corporation.



§ 24-115-110. Critical needs notes - issuance schedule - distribution of note proceeds

(1) (a) Except as otherwise provided in paragraphs (b) and (c) of this subsection (1), if the general assembly passes and the governor signs a joint resolution that requires the submission of a ballot issue to voters statewide that seeks authorization for the state to incur multiple-fiscal year financial obligations by issuing critical needs notes and the voters approve the ballot issue an issuing authority may issue, on one or more occasions, notes, which shall have a maximum maturity of no more than twenty-five years. The board or the executive director, as applicable, shall determine the specific dates on which the issuing authority issues notes, the principal amount of notes to be issued on any date, and the redemption and other terms of notes.

(b) An issuing authority shall issue notes only for the purposes, under the terms, and up to the maximum amounts approved by voters through the approval of a statewide ballot issue.

(c) If the amount of excess state revenues that is retained by the state as authorized by voters statewide through their approval of House Bill 05-1194, enacted at the first regular session of the sixty-fifth general assembly, at the November 2005 statewide election for any state fiscal year that immediately precedes a state fiscal year in which an issuing authority may issue notes is less than the maximum amount of annual payments of principal and interest on notes authorized by voters statewide for the state fiscal year in which the issuing authority may issue notes or any subsequent state fiscal year, the general assembly, by passage of a joint resolution, may, but shall not be required to, limit the maximum amount of scheduled annual payments of principal and interest on notes issued after the effective date of the joint resolution to any amount that is greater than or equal to the difference between the amount of excess state revenues retained and the amount of scheduled annual payments of principal and interest on notes issued prior to the effective date of the joint resolution. The passage of a joint resolution limiting the maximum amount of scheduled annual payments of principal and interest on notes shall not affect the voter authorization of notes, including, but not limited to, any restriction on the scheduled annual payments of principal and interest on notes or any other terms specified in the voter-approved ballot issue that authorized the issuance of the notes. The general assembly, by passage of a subsequent joint resolution, may remove or modify any limit imposed by joint resolution on the maximum amount of scheduled annual payments of principal or interest on notes, subject to any limits set forth in the voter-approved ballot issue that authorized the issuance of the notes.

(2) (a) An issuing authority shall issue notes pursuant to a certificate executed by the board or the executive director, a trust indenture between the issuing authority and any commercial bank or trust company having full trust powers, or any other instrument issued or executed by the issuing authority.

(b) As the board or the executive director deems appropriate, the certificate, trust indenture, or other instrument authorizing notes may contain provisions setting forth the rights and remedies of the owners or holders of the notes, provisions for protecting and enforcing the rights and remedies of the owners or holders of the notes, and any other provisions for the security of the owners or holders of the notes. The provisions may include, but shall not be limited to, provisions regarding letters of credit, insurance, stand-by credit agreements, or other forms of credit ensuring timely payment of the notes, including the redemption price or the purchase price, and provisions regarding the reimbursement of providers of the credit from moneys available for the payment of principal of and interest on the notes for any amounts paid by the providers with respect to the notes.

(3) (a) A certificate, trust indenture, or other instrument authorizing the issuance of notes in accordance with the provisions of this article may pledge to the payment of notes all or any portion of the proceeds from the issuance of such notes and the moneys appropriated to the critical needs fund pursuant to section 24-115-111 to pay the principal or interest on notes. Proceeds and moneys pledged shall be used only for the purpose or purposes for which they are pledged. Any pledge of the proceeds of notes shall be valid and binding from the date of issuance of the notes. Any pledge of moneys appropriated to the fund shall be valid and binding from the time the moneys were appropriated to the fund pursuant to section 24-115-111. A pledge shall create a valid security interest, proceeds and moneys pledged shall immediately be subject to the lien of the pledge and security interest without any physical delivery or further act, and the lien of the pledge and security interest shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the pledging party irrespective of whether the claiming party has notice of the lien. The instrument by which the pledge and security interest is created need not be recorded or filed in order to perfect the pledge and security interest.

(b) An issuing authority shall apply the gross proceeds of notes issued pursuant to subsection (1) of this section that are not pledged to the payment of the notes or allocated to the payment of costs associated with the issuance and administration of the notes for the purposes specified in the ballot issue approved by voters of the state that authorized the issuance of the notes.

(4) Subject to the provisions of subsection (1) of this section, notes may be issued in any aggregate principal amount, may be issued in one or more series by the corporation or in three or more series by the department, may bear any dates, may be in any denomination or denominations, may mature on any date or dates, may mature in any amount or amounts, may be in any form, may be payable at any place or places, may be subject to any terms of redemption with or without a premium, may contain any provisions that the board or the executive director deems appropriate regarding insurance to ensure the timely payment of the notes, and may contain any other provisions not inconsistent with the provisions of this article as the board or the executive director may determine; except that the maximum amount of notes that the department may issue before January 1, 2007, is six hundred million dollars.

(5) The rate or rates of interest borne by notes may be fixed, adjustable, or variable, or any combination thereof, without regard to any interest rate limitation appearing in any other law of this state. If any rate or rates are adjustable or variable, the standard, index, method, or formula shall be determined by the board or the executive director.

(6) Notes may be sold at public or private sale and may be sold at, above, or below the principal amounts thereof. The sale of notes shall not be subject to the "Procurement Code", articles 101 to 112 of this title, but when contracting for necessary and advisable services connected to the issuance of notes, the board or the executive director, whichever is applicable, shall use an open and transparent competitive selection process determined by the board or the executive director that provides the public sufficient information to evaluate the process.

(7) Notes shall be signed on behalf of the state by the members of the board, or by the executive officer of the board if authorized by the board, or by the executive director. Pursuant to article 55 of title 11, C.R.S., the applicable signature or signatures may be one or more facsimile signatures imprinted, engraved, stamped, or otherwise placed on the notes. If all of the signatures on notes are facsimile signatures, provision shall be made for a manual authenticating signature on the notes by or on behalf of a designated authenticating agent.

(8) Subject to the provisions of subsection (1) of this section, the power to fix the date of sale of notes, to receive bids or proposals, to award and sell notes, to fix interest rates, and to take all other action necessary to sell and deliver notes may be delegated to an agent of the board or the executive director.

(9) Any outstanding notes may be refunded by the board or the executive director pursuant to article 56 of title 11, C.R.S.

(10) The board or the executive director is authorized to engage the services of any investment bankers, consultants, financial advisors, underwriters, note insurers, letter of credit banks, rating agencies, agents, note counsel or other legal counsel, or other persons whose services may be required or deemed advantageous by the board or the executive director in connection with notes. The board or the executive director shall not be subject to the "Procurement Code", articles 101 to 112 of this title, when engaging services but shall use an open and transparent competitive selection process determined by the board or the executive director that provides the public sufficient information to evaluate the process.

(11) The board or the executive director may, with respect to notes that have been issued or proposed, enter into interest rate exchange agreements in accordance with article 59.3 of title 11, C.R.S.

(12) The executive director and any member or employee of the board are immune from personal liability for any action taken within the scope of their authority under this article.



§ 24-115-111. Critical needs fund - creation - appropriations to fund - repayment of notes from fund

(1) The critical needs fund is hereby created in the state treasury. The fund shall consist of moneys appropriated to the fund by the general assembly and all interest and income earned on the deposit and investment of moneys in the fund. The board or the executive director may expend moneys in the fund only to make payments of principal and interest on notes issued pursuant to section 24-115-110, to make transfers to any fund or account established for the payment of the principal or interest on any of the notes by the certificate, trust indenture, or other instrument authorizing the notes on the dates and in the amounts required by the certificate, trust indenture, or other instrument, to pay the reasonable administrative and issuance costs incurred by the issuing authority in connection with the notes, to pay the principal and interest on and any costs incurred by the corporation in connection with a borrowing pursuant to section 24-115-107 (1)(f) or note anticipation notes issued pursuant to section 24-115-107 (1)(g), to pay necessary expenses of the board as authorized by section 24-115-106 (3), and, to the extent that the amount of moneys in the fund or to be credited to the fund in any state fiscal year exceeds the amount needed for those purposes during the state fiscal year only, to directly pay the costs of transportation projects. Moneys in the fund at the end of any state fiscal year shall not be transferred to the general fund of the state. It is the intent of the general assembly to appropriate moneys from the general fund or other legally available sources to the fund in amounts sufficient to allow the issuing authorities to make all payments of principal and interest on notes issued pursuant to section 24-115-110, to pay the reasonable administrative and issuance costs incurred by the issuing authorities in connection with the notes, to pay the principal and interest on and any costs incurred by the corporation in connection with a borrowing pursuant to section 24-115-107 (1)(f) or note anticipation notes issued pursuant to section 24-115-107 (1)(g), to pay necessary expenses of the board as authorized by section 24-115-106 (3), and to ensure that the total amount of moneys in the fund available for expenditure by the department for all purposes for which the department may expend moneys from the fund is thirty million dollars in state fiscal year 2005-06, seventy million dollars in state fiscal year 2006-07, and one hundred million dollars in each subsequent state fiscal year.

(2) The intention of the general assembly to make appropriations to the critical needs fund as specified in subsection (1) of this section shall not be construed to be binding on any future general assembly, and such appropriations are subject to annual appropriation by the general assembly. Every contract entered into by an issuing authority that relates to the issuance or administration of notes issued pursuant to section 24-115-110 and imposes an obligation that is to be paid from the fund shall state that the financial obligations of the issuing authority or the state under the contract are subject to annual appropriations to the fund by the general assembly, in its sole discretion, in accordance with this section and that the contract shall not be deemed to create any indebtedness of the state within the meaning of the state constitution or the laws of the state concerning or limiting the creation of indebtedness by the state. A decision by the general assembly not to appropriate moneys to the fund shall not be construed as an action impairing any such contract.

(3) General fund appropriations made pursuant to this section are not subject to the limitation on state general fund appropriations set forth in section 24-75-201.1 because approval of a ballot issue that authorizes the issuance of notes and provides for the payment of notes by voters of the state constitutes voter approval for the exemption of those appropriations from that limitation.



§ 24-115-112. Notes legal investments

All banks, trust companies, savings and loan associations, insurance companies, executors, administrators, guardians, trustees, and other fiduciaries may legally invest any moneys within their control in any notes issued in accordance with this article. Public entities, as defined in section 24-75-601 (1), may invest public funds in notes only if the notes satisfy the investment requirements established in part 6 of article 75 of this title.



§ 24-115-113. Exemption from taxation

Except as otherwise provided in this section, the income from notes issued pursuant to this article is exempt from all taxation and assessments in the state. In the certificate, indenture of trust, or other instrument authorizing the issuance of notes, the board or the executive director may waive the exemption from federal or state income taxation for interest on the notes.



§ 24-115-114. No action maintainable

An action or proceeding at law or in equity to review any act or proceeding or to question the validity or enjoin the performance of any act or proceeding or the issuance of any notes or for any other relief against or from any act or proceeding done under this article, whether based upon irregularities or jurisdictional defects, shall not be maintained unless commenced within thirty days after the performance of the act or proceeding or the effective date thereof, whichever occurs first, and is thereafter perpetually barred.



§ 24-115-115. Annual reports

(1) No later than January 15 of any year in which notes issued pursuant to this article are outstanding or any moneys are in the critical needs fund, each issuing authority shall submit a report to the members of the joint budget committee of the general assembly and the members of the legislative audit committee of the general assembly that includes, at a minimum, the following information:

(a) The total amount of notes issued by the issuing authority pursuant to this article;

(b) The total and itemized amounts of gross note proceeds received from the issuance of notes, note proceeds and earnings thereon expended, and moneys credited to the critical needs fund; and

(c) The total amount of moneys expended from the critical needs fund in each state fiscal year for the payment of notes issued by the issuing authority pursuant to this article, the costs to the issuing authority associated with the issuance and administration of the notes, the payment of principal and interest in connection with a borrowing pursuant to section 24-115-107 (1)(f) or note anticipation notes issued pursuant to section 24-115-107 (1)(g), to pay necessary expenses of the board as authorized by section 24-115-106 (3).



§ 24-115-116. Investments

(1) Except as otherwise provided in subsection (2) of this section, proceeds from the issuance of notes may be invested in any manner in which public moneys generally may be invested as provided by section 24-75-601.1 or any other applicable law.

(2) An issuing authority, in consultation with the state treasurer, may direct a corporate trustee that holds any proceeds from the issuance of notes or any other moneys paid to the trustee in connection with the notes or any other moneys relating to the notes or moneys in the fund to invest or deposit the proceeds or other moneys in investments or deposits other than those in which public moneys generally may be invested or deposited pursuant to section 24-75-601.1 or any other applicable law if the board or the executive director, in consultation with the state treasurer, determines that the investment or deposit meets the standard established in section 15-1-304, C.R.S., the income is at least comparable to income available on investments or deposits of moneys in the state highway supplementary fund, and the investment will assist the department in the financing of the projects or purposes for which the notes were issued.



§ 24-115-117. Construction of article

The powers conferred by this article shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this article shall not directly or indirectly modify, limit, or affect, the powers conferred to the department, the executive director, or the commission by the state constitution or by any other law.



§ 24-115-118. Voter approval required

Notwithstanding any other provision of this article, the corporation, the department, the board, and the executive director shall have the authority to issue notes and otherwise exercise the powers specified in this article only if voters statewide approve House Bill 05-1194, enacted at the first regular session of the sixty-fifth general assembly, at the November 2005 statewide election.












Title 25 - Public Health and Environment

Administration

Article 1 - Administration

Part 1 - Department of Public Health Andenvironment

§ 25-1-101. Construction of terms

(1) When any law of this state refers to the executive director of the state department of public health or of the department of health, said law shall be construed as referring to the executive director of the department of public health and environment.

(2) Whenever any law of this state refers to the state department of public health or to the department of health, said law shall be construed as referring to the department of public health and environment.



§ 25-1-101.5. Authority of revisor of statutes to amend references to department - affected statutory provisions

The revisor of statutes is hereby authorized to change all references in the Colorado Revised Statutes to the department of health from said reference to the department of public health and environment, as appropriate. In connection with such authority, the revisor of statutes is hereby authorized to amend or delete provisions of the Colorado Revised Statutes so as to make the statutes consistent with the renaming of the department to the department of public health and environment.



§ 25-1-102. Department created - executive director - divisions

(1) There is hereby created a department of public health and environment, referred to in this part 1 and article 1.5 of this title as the "department". The head of the department shall be the executive director of the department of public health and environment, which office is hereby created. The governor shall appoint said executive director, with the consent of the senate, and the executive director shall serve at the pleasure of the governor. The reappointment of an executive director after initial election of a governor shall be subject to the provisions of section 24-20-109, C.R.S. The executive director shall administer the department, subject to the authority of the state board of health, the air quality control commission, the state water quality control commission, and the solid and hazardous waste commission.

(2) The department shall consist of the following divisions:

(a) The division of administration, and such sections and units established as provided by law.

(b) (Deleted by amendment, L. 93, p. 1095, § 11, effective July 1, 1994.)



§ 25-1-103. State board of health created

(1) There is hereby created a state board of health, referred to in this part 1 as the "board", which shall consist of nine members, of which one member shall be appointed by the governor, with the consent of the senate, from each congressional district and the remainder from the state at large. A vacancy on the board occurs whenever any member moves out of the congressional district from which he was appointed. A member who moves out of such congressional district shall promptly notify the governor of the date of such move, but such notice is not a condition precedent to the occurrence of the vacancy. The governor shall fill the vacancy by appointment for the unexpired term. No more than five members of the board shall be members of the same major political party. Appointments made to take effect on January 1, 1983, shall be made in accordance with section 24-1-135, C.R.S. Appointments thereafter shall be made, with the consent of the senate, for terms of four years each and shall be made so that no business or professional group shall constitute a majority of the board. In making appointments to the board, the governor is encouraged to include representation by at least one member who is a person with a disability, as defined in section 24-45.5-102 (2), C.R.S., a family member of a person with a disability, or a member of an advocacy group for persons with disabilities if the other requirements of this subsection (1) are met.

(2) The first vacancy that occurs on the board after July 1, 1977, shall be filled by the appointment of a person who is then serving as a county commissioner. Thereafter, as vacancies occur and terms expire, there shall always be one county commissioner member on the board. Whenever a county commissioner ceases to hold the office of county commissioner, he ceases to hold his position as a member of the board. A county commissioner shall not vote on any matter coming before the board which affects his county in a manner significantly different from the manner in which it affects other counties.



§ 25-1-104. State board - organization

The board shall elect from its members a president, a vice-president, and such other board officers as it shall determine. The executive director of the department, in the discretion of the board, may serve as secretary of the board but shall not be eligible to appointment as a member. All board officers shall hold their offices at the pleasure of the board. Regular meetings of the board shall be held not less than once every three months at such times as may be fixed by resolution of the board. Special meetings may be called by the president, by the executive director of the department, or by a majority of the members of the board at any time on three days' prior notice by mail or, in case of emergency, on twenty-four hours' notice by telephone or other telecommunications device. The board shall adopt, and at any time may amend, bylaws in relation to its meetings and the transaction of its business. A majority shall constitute a quorum of the board. Members shall receive the same per diem compensation and reimbursement of expenses as those provided for members of boards and commissions in the division of professions and occupations pursuant to section 24-34-102 (13), C.R.S. All meetings of the board, in every suit and proceeding, shall be taken to have been duly called and regularly held, and all orders and proceedings of the board to have been authorized, unless the contrary is proved.



§ 25-1-105. Executive director - chief medical officer - qualifications - salary - office

(1) The executive director of the department shall:

(a) Have a degree of doctor of medicine or doctor of osteopathy, be licensed to practice medicine in the state of Colorado, and have at least one of the following qualifications:

(I) One year of graduate study in a school of public health;

(II) Not less than two years' experience in an administrative capacity in a health care organization;

(III) Four years of said experience when one year of graduate study in a school of public health has not been completed; or

(b) Have, at a minimum, experience or education in public administration and public or environmental health.

(2) (a) If the governor appoints an executive director who does not have the qualifications specified in paragraph (a) of subsection (1) of this section, the executive director of the department shall, pursuant to the provisions of section 13 of article XII of the state constitution, upon consultation with the governor, and with the consent of a majority of the members of the senate, appoint a chief medical officer. The chief medical officer shall have the qualifications specified in paragraph (a) of subsection (1) of this section and shall serve at the pleasure of the governor. The executive director shall initially appoint the chief medical officer no later than three months after the executive director's appointment has been confirmed by the senate.

(b) The chief medical officer shall provide independent medical judgment, guidance, and advice to the governor and to the executive director regarding medical and public health issues in all areas identified in article 1.5 of this title.

(c) The chief medical officer shall be afforded direct access to the governor and the governor's staff.

(3) The executive director shall receive such salary as may be fixed by the board subject to the state constitution and state laws and within the limits of funds made available to the department by appropriation of the general assembly or otherwise. The executive director shall be allowed traveling and subsistence expenses actually and necessarily incurred in the performance of the executive director's official duties when absent from his or her place of residence. The executive director shall be custodian of all property and records of the department.



§ 25-1-106. Division personnel

The executive director of the department shall appoint the director of the division of administration, pursuant to the provisions of section 13 of article XII of the state constitution. Each subdivision (and section) of the division of administration shall be under the management of a head, and such heads and all other subordinate personnel of the division shall be appointed by the director of the division, subject to the constitution and state personnel system laws of the state, and shall possess qualifications approved by the board. All personnel shall receive such compensation as fixed by the executive director with the approval of the board, subject to the constitution and state personnel system laws of the state and within the limits of funds made available to the department by appropriation of the general assembly or otherwise. With the approval of the executive director, employees shall also be allowed traveling and subsistence expenses actually and necessarily incurred in the performance of their official duties when absent from their places of residence.



§ 25-1-107.5. Additional authority of department - rules - remedies against nursing facilities - criteria for recommending assessments for civil penalties - cooperation with department of health care policy and financing - nursing home penalty cash fund - nursing home innovations grant board - reports - repeal

(1) For the purposes of this section, unless the context otherwise requires:

(a) Repealed.

(b) "Federal regulations for participation" means the regulations found in part 442 of title 42 of the code of federal regulations, as amended, for participation under Title XIX of the federal "Social Security Act", as amended.

(b.5) "Benefit residents of nursing facilities" means that a grant has a direct impact on the residents of nursing facilities or has an indirect impact on the residents through education of nursing facility staff.

(b.7) "Board" means the nursing home innovations grant board, authorized by subsection (6) of this section.

(c) "Nursing facility" means any skilled or intermediate nursing care facility that receives federal and state funds under Title XIX of the federal "Social Security Act", as amended.

(2) The department, as the state agency responsible for certifying nursing facilities, is authorized to adopt rules necessary to establish a series of remedies in accordance with this section and the federal "Omnibus Budget Reconciliation Act of 1987", Pub.L. 100-203, as amended, that may be imposed by the department of health care policy and financing when a nursing facility violates federal regulations for participation in the medicaid program. The remedies shall include any remedies required under federal law and the imposition of civil money penalties.

(3) (a) In accordance with rules promulgated under this section, the department is authorized to recommend to the department of health care policy and financing an appropriate civil money penalty based on the nature of the violation. Any penalties recommended shall not be less than one hundred dollars nor more than ten thousand dollars for each day the facility is found to be in violation of the federal regulations. Penalties assessed shall include interest at the statutory rate.

(b) The department shall adopt criteria for determining the amount of the penalty to be recommended for assessment. The criteria shall include, but need not be limited to, consideration of the following factors:

(I) The period during which the violation occurred;

(II) The frequency of the violation;

(III) The nursing facility's history concerning the type of violation for which the penalty is assessed;

(IV) The nursing facility's intent or reason for the violation;

(V) The effect, if any, of the violation on the health, safety, security, or welfare of the residents of the nursing facility;

(VI) The existence of other violations, in combination with the violation for which the penalty is assessed, that increase the threat to the health, safety, security, or welfare of the residents of the nursing facility;

(VII) The accuracy, thoroughness, and availability of records regarding the violation that the nursing facility is required to maintain; and

(VIII) The number of additional related violations occurring within the same period as the violation in question.

(c) (I) If the department finds that a violation is life threatening to one or more residents or creates a direct threat of serious adverse harm to the health, safety, security, rights, or welfare of one or more residents, the department of health care policy and financing shall impose a penalty for each day the deficiencies that constitute the violation are found to exist.

(II) Except as provided in subparagraph (I) of this paragraph (c), the department of health care policy and financing shall not assess a penalty prior to the date a nursing facility receives written notice from the department of its recommendation to assess civil money penalties. The department shall provide the notice to the facility no later than five days after the last day of the inspection or survey during which the deficiencies that constitute the violation were found. The notice shall:

(A) Set forth the deficiencies that are the basis for the recommendation to assess a penalty;

(B) Provide instructions for responding to the notice; and

(C) Require the nursing facility to submit a written plan of correction. The department shall adopt criteria for the submission of written plans of correction by nursing facilities and approval of the plans by the department. If the facility acts in a timely and diligent manner to correct the violation in accordance with an approved plan of correction, the department may recommend to the department of health care policy and financing that it suspend or reduce the penalty during the period of correction specified in the approved plan of correction.

(d) Except as provided in sub-subparagraph (C) of subparagraph (II) of paragraph (c) of this subsection (3), the department of health care policy and financing shall continue to assess any penalty recommended under this section until the department verifies to the department of health care policy and financing that the violation is corrected or until the nursing facility notifies the department that correction has occurred, whichever is earlier. If the penalty has been suspended or reduced pursuant to sub-subparagraph (C) of subparagraph (II) of paragraph (c) of this subsection (3) and the nursing facility has not corrected the violation, the department of health care policy and financing shall reinstate the penalty at an increased amount and shall retroactively assess the penalty to the date the penalty was suspended.

(4) (a) The department of health care policy and financing, after receiving a recommendation from the department, is authorized to assess, enforce, and collect the civil money penalty pursuant to section 25.5-6-205, C.R.S., for credit to the nursing home penalty cash fund, created pursuant to section 25.5-6-205 (3)(a), C.R.S.

(b) (I) The department of public health and environment and the department of health care policy and financing have joint authority for administering the nursing home penalty cash fund; except that final authority regarding the administration of moneys in the fund is in the department of health care policy and financing.

(II) The authority of both departments includes establishing circumstances under which funds may be distributed in order to protect the health or property of individuals residing in nursing facilities that the department of health care policy and financing has found to be in violation of federal regulations for participation in the medicaid program.

(III) The department of health care policy and financing shall promulgate rules necessary to ensure proper administration of the nursing home penalty cash fund.

(c) The departments shall consider, as a basis for distribution from the nursing home penalty cash fund, the following:

(I) The need to pay costs to:

(A) Relocate residents to other facilities when a nursing facility closes;

(B) Maintain the operation of a nursing facility pending correction of violations;

(C) Close a nursing facility;

(D) Reimburse residents for personal funds lost;

(II) Grants to be approved for measures that will benefit residents of nursing facilities by fostering innovation and improving the quality of life and care at the facilities, including:

(A) Consumer education to promote resident-centered care in nursing facilities;

(B) (Deleted by amendment, L. 2014.)

(C) Initiatives in nursing facilities related to the quality measures promoted by the federal centers for medicare and medicaid services and other national quality initiatives; and

(D) Education and consultation for purposes of identifying and implementing resident-centered care initiatives in nursing facilities.

(d) (I) The departments shall distribute the following amounts of moneys in the nursing home penalty cash fund for the purposes described in subparagraph (II) of paragraph (c) of this subsection (4):

(A) For any fiscal year, two hundred fifty thousand dollars if the fund balance is greater than two million dollars on July 1 of that fiscal year;

(B) If the fund balance on July 1 of any fiscal year is less than two million dollars, the department shall distribute twenty-five percent of the moneys deposited in the fund in the immediately preceding fiscal year, not to exceed two hundred fifty thousand dollars in total fund distribution per fiscal year.

(II) The department of health care policy and financing, after receiving a recommendation from the board and approval from the federal centers for medicare and medicaid services, shall consider grants issued as sole source procurements that are not subject to the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(II.5) (A) The board shall make recommendations for the approval of grants that benefit residents of nursing facilities for at least one year and not more than three-year cycles. The projects awarded grants must be portable, sustainable, and replicable in other nursing facilities.

(B) The department of health care policy and financing and the board shall develop processes for grant payments, which processes may allow grant payments to be made in advance of the delivery of goods and services to grantees. Grantees receiving advance payments shall report progress to the board. No state agency nor any other governmental entity, with the exception of a facility that is owned or operated by a governmental agency and that is licensed as a nursing care facility under section 25-1.5-103 (1)(a)(I)(A), may apply for or receive a grant under this subsection (4).

(C) Any moneys remaining in the fund at the end of a fiscal year may be held over and used by the board in the next fiscal year. Unexpended and unencumbered moneys from an appropriation in the annual general appropriation act to the departments for the purpose of carrying out the nursing home innovation grant program under this section remain available for expenditure by the departments in the next fiscal year without further appropriation. This sub-subparagraph (C) applies to appropriations made by the general assembly for fiscal years ending on and after June 30, 2014. On or before June 30, 2014, and on or before June 30 of each year thereafter, the departments shall notify the state controller of the amount of the appropriation from the annual general appropriation act for the current fiscal year the departments need to remain available for expenditure in the next fiscal year. The departments may not expend more than the amount stated in the notice under this sub-subparagraph (C).

(D) Other policies of the board must conform with practices of other granting organizations. The work product from grants funded through the nursing home penalty cash fund is the intellectual property of the department and must be made available without charge to all nursing homes in the state. The department of health care policy and financing shall adopt rules as necessary to govern the procedure for awarding grants under this section.

(II.7) The department of health care policy and financing shall adhere to all state and federal requirements for the encumbrance and payment of grants under this paragraph (d). In addition, the department shall:

(A) Document necessary federal permissions for the use of moneys from the nursing home penalty cash fund, created under section 25.5-6-205, C.R.S., prior to making any payment or encumbrance; and

(B) Adhere to the written determination of the board under subsection (6) of this section in releasing state moneys for payment to grantees under this section. The department's adherence to the written determination of the board is sufficient evidence to ensure that work was completed fully and adequately.

(III) Notwithstanding subparagraph (I) of this paragraph (d), the departments shall ensure that the balance of the nursing home penalty cash fund does not fall below one million dollars as a result of expenditures for the purposes described in subparagraph (II) of paragraph (c) of this subsection (4) and shall not distribute moneys pursuant to this paragraph (d) for such purposes if making a distribution would cause the fund balance to fall below the minimum balance required by this subparagraph (III).

(IV) In determining how to allocate the moneys authorized to be distributed pursuant to this paragraph (d), the departments shall take into consideration the recommendations of the board made pursuant to paragraph (c) of subsection (6) of this section. If the departments disagree with the recommendations of the board, they shall meet with the board to explain their rationale and shall seek to achieve a compromise with the board regarding the allocation of the moneys. If a compromise cannot be achieved with regard to all or a portion of the moneys to be distributed, the medical services board created pursuant to section 25.5-1-301, C.R.S., shall have the final authority regarding the distribution of moneys for which a compromise has not been reached.

(e) The departments shall not utilize moneys from the nursing home penalty cash fund for the purpose of paying their cost for administering the fund or for costs of administration associated with any specific movement, association, or organization; except that up to ten thousand dollars of the moneys distributed pursuant to paragraph (d) of this subsection (4) may be used to pay the cost to administer and operate the board, including expense reimbursement for board members.

(5) Repealed.

(6) (a) No later than September 1, 2014, the department of health care policy and financing shall establish the nursing home innovations grant board under the department of health care policy and financing either directly or by contract with or grant to any public agency or appropriate private nonprofit organization. The department of health care policy and financing, in consultation with stakeholders, shall determine the appropriate entity to administer the board. The board consists of ten members as follows:

(I) The state long-term care ombudsman or his or her designee;

(II) The executive director of the department of health care policy and financing or the executive director's designee;

(III) The executive director of the department of public health and environment or the executive director's designee;

(IV) Seven members appointed by the governor as follows:

(A) Four members currently employed in long-term care nursing facilities;

(B) One member who is or represents a consumer of long-term care;

(C) One member representing the disability community who is either a resident of a nursing facility or a family member of a nursing facility resident; and

(D) One member representing the business community.

(E) (Deleted by amendment, L. 2014.)

(b) The members of the board shall serve without compensation but may be reimbursed for expenses incurred while serving on the board.

(c) The board shall review all grant projects, determine whether the grantees completed their grant projects and grant objectives, and shall provide written recommendations to the department to make or withhold payment to grantees.

(d) By October 1 of each year, the departments, with the assistance of the board, shall jointly submit a report to the governor and the health and human services committee of the senate and the public health care and human services committee of the house of representatives of the general assembly, or their successor committees, regarding the expenditure of moneys in the nursing home penalty cash fund for the purposes described in subparagraph (II) of paragraph (c) of subsection (4) of this section. The report must detail the amount of moneys expended for such purposes, the recipients of the funds, the effectiveness of the use of the funds, and any other information deemed pertinent by the departments or requested by the governor or the committees. Notwithstanding the requirement in section 24-1-136 (11), C.R.S., the report required in this paragraph (d) continues indefinitely.

(7) (a) Subparagraph (II) of paragraph (c) of subsection (4) of this section, subsection (6) of this section, and this subsection (7) are repealed, effective September 1, 2021.

(b) Prior to the repeal, the nursing home innovations grant board and its functions, and the use of moneys in the nursing home penalty cash fund for the purposes described in subparagraph (II) of paragraph (c) of subsection (4) of this section, shall be reviewed pursuant to section 24-34-104, C.R.S.



§ 25-1-108. Powers and duties of state board of health

(1) In addition to all other powers and duties conferred and imposed upon the state board of health by the provisions of this part 1, the board has the following specific powers and duties:

(a) To determine general policies to be followed by the division of administration in administering and enforcing the public health laws and the orders, standards, rules, and regulations of the board;

(b) To act in an advisory capacity to the executive director of the department on all matters pertaining to public health;

(c) (I) To issue from time to time such orders, to adopt such rules and regulations, and to establish such standards as the board may deem necessary or proper to carry out the provisions and purposes of this part 1 and to administer and enforce the public health laws of this state;

(II) To adopt rules and regulations and standards concerning building regulations and fire safety for skilled and intermediate health care facilities. The enforcement of these rules and regulations may be waived by the board for periods of time as recommended by the department if the rigid application thereof would result in demonstrated financial hardship to a skilled or intermediate facility, but only if the waiver will not adversely affect the health and safety of patients.

(III) All rules, regulations, and standards adopted prior to February 21, 1947, by the board concerning building regulations or fire safety for nursing homes which are more strict than those provided by the highest standards as set forth in this paragraph (c) are nullified by this section, but nothing contained in this paragraph (c) shall be construed to prevent the department from adopting and enforcing, with respect to projects for which federal assistance has been obtained or shall be requested, such higher standards as may be required by applicable federal laws or regulations of federal agencies responsible for the administration of such federal laws.

(IV) For the purpose of this part 1, all rules, regulations, and standards adopted prior to February 21, 1947, by the board or any board, office, or bureau whose duties are by virtue of this section transferred to the board or the department, in effect immediately prior to February 21, 1947, and not inconsistent with the authority of the board as provided in this part 1 shall remain in full force and effect until superseded by rules, regulations, or standards duly adopted pursuant to this paragraph (c) by the board in conformance with this part 1, to the same effect as though such rules, regulations, and standards were adopted subsequent to the passage of this part 1 in full conformance therewith.

(V) Repealed.

(VI) To adopt rules and to establish such standards as the board may deem necessary or proper to assure that hospitals, other acute care facilities, county, district, and municipal public health agencies, trauma centers, area trauma advisory councils, and managed care organizations are prepared for an emergency epidemic, as defined in section 24-33.5-703 (4), C.R.S., that is declared to be a disaster emergency, including the immediate investigation of any case of a suspected emergency epidemic.

(d) To hold hearings, administer oaths, subpoena witnesses, and take testimony in all matters relating to the exercise and performance of the powers and duties vested in or imposed upon the board. The board may designate an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., to conduct hearings for the board, pursuant to section 24-4-105, C.R.S., and to carry out such administrative and other duties of the board as the board may require in the conduct of its hearings.

(e) To establish and appoint, as the board may deem necessary or advisable, special advisory committees to advise and confer with the board concerning the public health aspects of any business, profession, or industry within the state of Colorado. Any committee established and appointed under the provisions of this section shall act only in an advisory capacity to the board and shall meet with the board at least once each year at such regular meeting of the board as may be designated by the board and at such other times as such committee may be called into meeting by the president of the board. Members of any special advisory committee shall serve without compensation but may, in the discretion of the board, be allowed actual and necessary traveling and subsistence expenses when in attendance at meetings away from their places of residence.

(f) To accept and, through the division of administration, use, disburse, and administer all federal aid or other property, services, and moneys allotted to the department for state and local public works or public health functions, or allotted without designation of a specific agency for purposes which are within the functions of the department; and to prescribe, by rule or regulation not inconsistent with the laws of this state, the conditions under which such property, services, or moneys shall be accepted and administered. On behalf of the state, the board is empowered to make such agreements, with the approval of the attorney general, not inconsistent with the laws of this state, as may be required as a condition precedent to receiving such funds or other assistance.

(g) Repealed.

(h) To comply with the requirements of section 24-1-136.5, C.R.S., concerning the preparation of operational master plans, facilities master plans, and facilities program plans, as if the state board of health were the executive director of the department.

(2) The board shall act only by resolution adopted at a duly called meeting of the board, and no individual member of the board shall exercise individually any administrative authority with respect to the department.

(3) In the exercise of its powers, the department shall not promulgate any rule or standard that limits or interferes with the ability of an individual to enter into a contract with a private pay facility concerning the programs or services provided at the private pay facility. For the purposes of this subsection (3), "private pay facility" means a skilled nursing facility or intermediate care facility subject to the requirements of section 25-1-120 or an assisted living residence licensed pursuant to section 25-27-105 that is not publicly funded or is not certified to provide services that are reimbursed from state or federal assistance funds.

(4) and (5) Repealed.



§ 25-1-108.7. Health care credentials uniform application act - legislative declaration - definitions - state board of health rules

(1) This section shall be known and may be cited as the "Health Care Credentials Uniform Application Act".

(2) The purpose of the "Health Care Credentials Uniform Application Act" is to make credentialing more efficient, less costly, and less duplicative by making it uniform through the use of a single application form for the collection of core credentials data for use by entities.

(3) As used in this section, unless the context otherwise requires:

(a) "Core credentials data" means data, information, or answers to questions that are collected and retained and that are common and necessary for the credentialing or recredentialing of a health care professional, but does not include additional nonduplicative credentials data deemed essential by a credentialing entity to complete credentialing.

(b) "Credentialing" means the process of assessing and validating the qualifications of a health care professional.

(c) "Credentialing entity" means any health care entity or health care plan that is engaged in the collection of information to be used in the process of credentialing or recredentialing of health care professionals.

(d) "Health care entity" means any of the following that require health professionals to submit credentials data:

(I) A health care facility or other health care organization licensed or certified to provide medical or health services in Colorado;

(II) A health care professional partnership, corporation, limited liability company, professional services corporation, or group practice;

(III) An independent practice association or physician-hospital organization;

(IV) A professional liability insurance carrier; or

(V) An insurance company, health maintenance organization, or other entity that contracts for the provision of health benefits.

(e) "Health care plan" means any entity that is licensed by the division of insurance as a prepaid health care plan, health maintenance organization, or insurer and that requires the submission of credentials data.

(f) "Health care professional" means a physician, dentist, dental hygienist, chiropractor, podiatrist, psychologist, advanced practice nurse, optometrist, physician assistant, licensed clinical social worker, child health associate, marriage and family therapist, or other health care professional who is registered, certified, or licensed pursuant to title 12, C.R.S.; who is subject to credentialing; and who practices, or intends to practice, in Colorado.

(g) "Nonspecific credentials data" means credentials data that is aggregated and reported without reference to the identity of the individual health care professional to whom it pertains.

(4) (a) Nothing in this section shall be construed to restrict the authority of any health care entity or health care plan to approve, suspend, or deny an application for insurance, staff membership, clinical privileges, or managed care network participation. This section shall not be construed to apply to the licensing activities of any board responsible for licensing health care professionals.

(b) Nothing in this section shall be construed to require a credentialing entity to use a particular credentialing process or to restrict or require such an entity from using a particular vendor in the credentialing process.

(5) Upon the effective date of the rule established by the state board of health pursuant to paragraph (e) of subsection (6) of this section, a credentialing entity shall collect core credentials data through the use of the Colorado health care professional credentials application established pursuant to paragraph (a) of subsection (6) of this section. The form may be submitted electronically or by paper copy. The credentialing entity may require a health care professional to answer only select provisions of the application according to the needs of the entity. Questions that are prohibited by law shall not be included in the request for credentialing data by the credentialing entity.

(6) (a) There is hereby established the health care credentials application review committee to recommend to the state board of health, and to periodically review, a single application form for the collection of core credentials data in this state. The form shall be known as the "Colorado health care professional credentials application". The review committee shall consist of the following eight members, who shall serve for terms of four years and who shall be appointed by the state board of health:

(I) One member representing a statewide association or society of physicians;

(II) One member representing a statewide association or society of Colorado hospitals;

(III) One member representing a statewide association or society of health plans;

(IV) One member representing a professional liability insurance carrier domiciled in Colorado that provides professional liability insurance to health care professionals in Colorado;

(V) One member representing a statewide association or society of Colorado health care medical staff service specialists;

(VI) One advanced practice nurse;

(VII) Two members at large.

(b) Each board member may bring consultants and advisors to participate in board meetings. Consultants and advisors shall not have decision-making powers or voting privileges.

(c) The review committee shall be staffed by an entity approved by the Colorado medical board to collect medical license registration fees pursuant to section 12-36-123.5, C.R.S.

(d) Members of the review committee shall serve without compensation.

(e) Within one hundred twenty days after the time of appointment, the review committee shall make a recommendation to the state board of health regarding proposed contents of the Colorado health care professional credentials application. In accordance with section 24-4-103, C.R.S., the state board of health shall establish, by rule, the Colorado health care professional credentials application. The Colorado health care professional credentials application shall be the same as the provider application form developed by the council for affordable quality healthcare as of January 1, 2004, as modified, if necessary, to comply with Colorado law or as may be recommended by the majority of members of the review committee.

(f) The review committee shall meet at least annually to review and make any necessary recommendations for modifications to the Colorado health care professional credentials application to the state board of health.

(g) Initial appointments to the review committee shall be made on or before July 1, 2004. The state board of health shall appoint replacement members as necessary for a full committee.

(h) On or before September 1, 2008, the review committee shall make recommendations to the board concerning the feasibility of requiring all requests for additional credentials data deemed essential by a credentialing entity be uniform among all credentialing committees by July 1, 2009. On or before March 1, 2009, the review committee shall make recommendations to the board concerning the feasibility of requiring all Colorado health care professional credentials applications to be submitted through online electronic methods and that all health care entities required by this section to use the health care professional credentials application be required to accept and process the application through electronic means by January 1, 2010. If determined feasible by the board, the board shall establish by rule the standards, means, methods, and forms necessary to require the use of uniform supplemental questions and the submission, receipt, and processing of the health care professional credentials application electronically.

(7) Core credentials data collected and retained on behalf of a credentialing entity shall not be modified without the approval of the credentialing entity.

(8) The state board of health may promulgate rules as necessary to carry out the provisions of this section.

(9) (Deleted by amendment, L. 2008, p. 688, § 1, effective July 1, 2008.)



§ 25-1-109. Powers and duties of division of administration

(1) In addition to the other powers and duties conferred and imposed in this part 1 upon the division of administration, the division, through the director or, upon the director's direction and under the director's supervision, through the other officers and employees of the division, has the following powers and duties:

(a) To administer and enforce the public health laws of the state of Colorado and the standards, orders, rules, and regulations established, issued, or adopted by the board;

(b) To exercise all powers and duties conferred and imposed upon the department not expressly delegated to the board by the provisions of this part 1;

(c) To hold hearings, administer oaths, subpoena witnesses, and take testimony in all matters relating to the exercise and performance of the powers and duties vested in or imposed upon the division of administration. The director may designate an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., to conduct hearings pursuant to section 24-4-105, C.R.S.

(d) Repealed.

(e) To supervise all subdivisions and boards of the department to determine that publications of the department and of any subdivisions thereof circulated in quantity outside the executive branch are issued in accordance with the provisions of section 24-1-136, C.R.S.;

(f) To appoint, pursuant to section 13 of article XII of the state constitution, a chief health inspector and such deputy inspectors as may be authorized. Such inspectors have the power to enter any workplace as provided in section 8-1-116, C.R.S. All expenses incurred by the division and its employees, pursuant to the provisions of this section, shall be paid from the funds appropriated for its use, upon approval of the director.

(g) Repealed.

(h) To administer and enforce the minimum general sanitary standards and regulations adopted pursuant to section 25-1.5-202.



§ 25-1-110. Higher standards permissible

Nothing in this part 1 shall prevent any incorporated city, city and county, town, county, or other political subdivision of the state from imposing and enforcing higher standards than are imposed under this part 1.



§ 25-1-111. Revenues of department

(1) Repealed.

(2) The department of the treasury of this state is designated as custodian of all funds allotted to the state for the purpose outlined by section 25-1-108 (1)(f). Such funds and all other funds of the department shall be payable only on voucher signed by the executive director of the department and by the president of the board and shall be paid by warrant of the controller.



§ 25-1-112. Legal adviser - actions

The attorney general shall be the legal adviser for the department and shall defend it in all actions and proceedings brought against it. The district attorney of the judicial district in which a cause of action may arise shall bring any action, civil or criminal, requested by the executive director of the department to abate a condition which exists in violation of, or to restrain or enjoin any action which is in violation of, or to prosecute for the violation of or for the enforcement of the public health laws or the standards, orders, rules, and regulations of the department established by or issued under the provisions of this part 1. If the district attorney fails to act, the executive director may bring any such action and shall be represented by the attorney general or, with the approval of the board, by special counsel.



§ 25-1-113. Judicial review of decisions

(1) Any person aggrieved and affected by a decision of the board or the executive director of the department is entitled to judicial review by filing in the district court of the county of his residence, or of the city and county of Denver, within ninety days after the public announcement of the decision, an appropriate action requesting such review. The court may make any interested person a party to the action. The review shall be conducted by the court without a jury and shall be confined to the record, if a complete record is presented; except that, in cases of alleged irregularities in the record or in the procedure before the board or the division of administration, testimony may be taken in the court. The court may affirm the decision or may reverse or modify it if the substantial rights of the appellant have been prejudiced as a result of the findings and decisions of the board being: Contrary to constitutional rights or privileges; or in excess of the statutory authority or jurisdiction of the board or the executive director of the department; or affected by any error of law; or made or promulgated upon unlawful procedure; or unsupported by substantial evidence in view of the entire record as submitted; or arbitrary or capricious.

(2) Any party may have a review of the final judgment or decision of the district court by appellate review in accordance with law and the Colorado appellate rules.



§ 25-1-114. Unlawful acts - penalties

(1) It is unlawful for any person, association, or corporation, and the officers thereof:

(a) To willfully violate, disobey, or disregard the provisions of the public health laws or the terms of any lawful notice, order, standard, rule, or regulation issued pursuant thereto; or

(b) To fail to make or file reports required by law or rule of the board relating to the existence of disease or other facts and statistics relating to the public health; or

(c) To conduct any business or activity over which the department possesses the power to license and regulate without such license or permit as required by the department; or

(d) To willfully and falsely make or alter any certificate or license or certified copy thereof issued pursuant to the public health laws; or

(e) To knowingly transport or accept for transportation, interment, or other disposition a dead body without an accompanying permit issued in accordance with the public health laws or the rules of the board; or

(f) To willfully fail to remove from private property under his control at his own expense, within forty-eight hours after being ordered so to do by the health authorities, any nuisance, source of filth, or cause of sickness within the jurisdiction and control of the department, whether such person, association, or corporation is the owner, tenant, or occupant of such private property; except that, if such condition is due to an act of God, it shall be removed at public expense; or

(g) To pay, give, present, or otherwise convey to any officer or employee of the department any gift, remuneration, or other consideration, directly or indirectly, which such officer or employee is forbidden to receive by the provisions of this part 1; or

(h) To make, install, maintain, or permit any cross-connection between any water system supplying drinking water to the public and any pipe, plumbing fixture, or water system which contains water of a quality below the minimum general sanitary standards as to the quality of drinking water supplied to the public or to fail to remove such connection within ten days after being ordered in writing by the department to remove the same. For the purposes of this paragraph (h), "cross-connection" means any connection which would allow water to flow from any pipe, plumbing fixture, or water system into a water system supplying drinking water to the public.

(i) To sell or offer for sale any raw milk, milk product, or unsanitary dairy product, as defined in section 25-5.5-104, for other than human consumption unless it has first been treated with a dye approved by the department.

(2) It is unlawful for any officer or employee of the department or member of the board to accept any gift, remuneration, or other consideration, directly or indirectly, for an incorrect or improper performance of the duties imposed upon him by or on behalf of the department.

(3) It is unlawful:

(a) For any officer or employee of the department to perform any work, labor, or services other than the duties assigned to him by or on behalf of the department during the hours such officer or employee is regularly employed by the department, or to perform his duties as an officer or employee of the department under any condition or arrangement that involves a violation of this or any other law of the state of Colorado;

(b) For any officer or employee of the department other than members of the board to perform any work, labor, or services which consist of the private practice of medicine, veterinary surgery, sanitary engineering, nursing, or any other profession which is or may be of special benefit to any private person, association, or corporation as distinguished from the department or the public generally, and which is performed by such officer or employee, directly or indirectly, for remuneration, whether done in an active, advisory, or consultative capacity or performed within or without the hours such officer or employee is regularly employed by the department.

(4) Except as provided in subsection (5) of this section, any person, association, or corporation, or the officers thereof, who violates any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment and, in addition to such fine and imprisonment, shall be liable for any expense incurred by health authorities in removing any nuisance, source of filth, or cause of sickness. Conviction under the penalty provisions of this part 1 or any other public health law shall not relieve any person from any civil action in damages that may exist for an injury resulting from any violation of the public health laws.

(5) (a) It is unlawful for any person, association, or corporation, or the officers thereof, to tamper, attempt to tamper, or threaten to tamper with a public water system or with drinking water after its withdrawal for or treatment by a public water system. For purposes of this subsection (5), "tamper" means to introduce a contaminant into a public water system or into drinking water or to otherwise interfere with drinking water or the operation of a public water system with the intention of harming persons or the public water system. "Tamper" does not include the standardized and accepted treatment procedures performed by a supplier of water in preparing water for human consumption.

(b) (I) Any person, association, or corporation, or the officers thereof, who tampers with a public water system or with drinking water after its withdrawal for or treatment by a public water system commits a class 3 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(II) Any person, association, or corporation, or the officers thereof, who attempts to tamper or threatens to tamper with a public water system or with drinking water after its withdrawal for or treatment by a public water system commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(III) Conviction under this subsection (5) shall not relieve any person from a civil action initiated pursuant to section 25-1-114.1.



§ 25-1-114.1. Civil remedies and penalties

(1) The division of administration of the department may institute a civil action or administrative action, as described in subsection (2.5) of this section, against any person who violates a final enforcement order of the department issued for a violation of any minimum general sanitary standard or regulation adopted pursuant to section 25-1.5-202. Such civil action shall be brought in the district court of the county in which the violation of the standard or regulation is alleged to have occurred.

(2) Upon finding that a final enforcement order of the department has been violated and that the violation of the standard or regulation described in the order in fact occurred, the court shall:

(a) Impose a civil penalty on the violator of not more than one thousand dollars per day for each day the violation of the standard or regulation occurred if the court determines the violation was willful; or

(b) Enter such order as the public health may require, taking into consideration, where appropriate, the cost and time necessary to comply; or

(c) Impose such civil penalty and enter such order.

(2.5) (a) Any person who violates any minimum general sanitary standard and regulation promulgated pursuant to section 25-1.5-202 or 25-1-114 (1)(h), or any final enforcement order issued by the department, shall be subject to an administrative penalty as follows:

(I) For systems that serve a population of more than ten thousand people, an amount not to exceed one thousand dollars per violation per day; or

(II) For systems that serve a population of ten thousand people or less, an amount not to exceed one thousand dollars per violation per day, but only in an amount, as determined by the division, that is necessary to ensure compliance.

(b) Penalties under this subsection (2.5) shall be determined by the executive director or the executive director's designee and may be collected by the division of administration by an action instituted in a court of competent jurisdiction for collection of such penalty. The final decision of the executive director or the executive director's designee may be appealed to the water quality control commission, created pursuant to section 25-8-201. A stay of any order of the division ending judicial review shall not relieve any person from any liability with respect to past or continuing violations of any minimum general sanitary standard or any regulation promulgated pursuant to section 25-1.5-202 or 25-1-114 (1)(h), but the reason for the request for judicial review shall be considered in the determination of the amount of the penalty. In the event that such an action is instituted for the collection of such penalty, the court may consider the appropriateness of the amount of the penalty, if such issue is raised by the party against whom the penalty was assessed. Any administrative penalty collected under this section shall be credited to the general fund.

(3) The department may request the attorney general to bring a suit for a temporary restraining order or a preliminary or permanent injunction to prevent or abate any violation of a minimum general sanitary standard or regulation adopted pursuant to section 25-1.5-202 or to prevent or abate any release or imminent release that causes or is likely to cause contamination resulting in liability under section 25-1.5-207, and the department, in such a suit, may collect, on behalf of political subdivisions or public water systems, the damages incurred by such political subdivisions or public water systems under section 25-1.5-207. The department shall pay to such political subdivisions or public water systems all damages collected on their behalf. The department is not required to issue an enforcement order prior to institution of such a suit. Upon a de novo finding by the court that such a violation has occurred, is occurring, or is about to occur or that such release or imminent release exists, the court may enjoin such violation, release, or imminent release and enter such order as the public health may require, taking into consideration, where appropriate, the cost and time necessary to comply. An enforcement settlement with the state under the provisions of this subsection (3) shall bar a separate action by a political subdivision or public water system under section 25-1.5-207 whenever notice and adequate opportunity to comment on the proposed settlement have been given to the political subdivision or public water system, damages have been collected on behalf of and paid to such political subdivision or public water system by the state, and the release or imminent release has been prevented or abated by means of the settlement.

(4) Suits brought pursuant to subsection (3) of this section shall be brought in the district court of the county in which the violation is alleged to have occurred. The institution of such a suit by the division of administration shall confer upon such court exclusive jurisdiction to determine finally the subject matter of the proceeding; except that the exclusive jurisdiction of the court shall apply only to such proceeding and shall not preclude assessment of any civil penalties or any other enforcement action or sanction authorized by this section.

(4.5) An action for civil penalties under this section may be joined with a civil action to recover the state's costs pursuant to subsection (3) of this section.

(5) The powers of the department established by this section shall be in addition to, and not in derogation of, any powers of the department.

(6) (a) The attorney general, at the request of the department, or the district attorney of the county in which an affected public water system is located or the attorney of the supplier of water may institute a civil action against any person, association, or corporation, or the officers thereof, who tampers, attempts to tamper, or threatens to tamper with a public water system or with drinking water after its withdrawal for or treatment by a public water system. Such action shall be brought in the district court of the county in which the violation is alleged to have occurred. As used in this subsection (6), "tamper" means to introduce a contaminant into a public water system or into drinking water or to otherwise interfere with drinking water or the operation of a public water system with the intention of harming persons or public water systems. "Tamper" does not include the standardized and accepted treatment procedures performed by a supplier of water in preparing water for human consumption.

(b) Upon finding that tampering, attempting to tamper, or threatening to tamper has occurred, the court shall have the authority to:

(I) Order appropriate injunctive relief;

(II) Impose a civil penalty on the violator of not more than fifty thousand dollars for each act of tampering or of not more than twenty thousand dollars for each act of attempting to tamper or threatening to tamper;

(III) Impose on the violator all costs incurred by the state and by the affected public water system in assessing and remedying all consequences of the tampering, attempting to tamper, or threatening to tamper; and

(IV) Impose on the violator all court costs associated with remedying consequences of the tampering, attempting to tamper, or threatening to tamper.

(7) Any person subject to an action brought pursuant to subsection (3) of this section or section 25-1.5-207 shall have an affirmative defense to such action if such person's potential liability results from a discharge of contaminants or substances authorized by and in substantial compliance with an existing federal or state permit which controls the quality of the release of the contaminant or substance.



§ 25-1-114.5. Voluntary disclosure arising from self-evaluation - presumption against imposition of administrative or civil penalties

(1) For the purposes of this section, a disclosure of information by a person or entity to any division or agency within the department of public health and environment regarding any information related to an environmental law is voluntary if all of the following are true:

(a) The disclosure is made promptly after knowledge of the information disclosed is obtained by the person or entity;

(b) The disclosure arises out of a voluntary self-evaluation;

(c) The person or entity making the disclosure initiates the appropriate effort to achieve compliance, pursues compliance with due diligence, and corrects the noncompliance within two years after the completion of the voluntary self-evaluation. Where such evidence shows the noncompliance is the failure to obtain a permit, appropriate efforts to correct the noncompliance may be demonstrated by the submittal of a complete permit application within a reasonable time.

(d) The person or entity making the disclosure cooperates with the appropriate division or agency in the department of public health and environment regarding investigation of the issues identified in the disclosure.

(2) For the purposes of paragraph (c) of subsection (1) of this section, upon application to and at the discretion of the department of public health and environment, the time period within which the noncompliance is required to be corrected may be extended if it is not practicable to correct the noncompliance within the two-year period. A request for a de novo review of the decision of the department of public health and environment may be made to the appropriate district court or administrative law judge.

(3) If a person or entity is required to make a disclosure to a division or agency within the department of public health and environment under a specific permit condition or under an order issued by the division or agency, then the disclosure is not voluntary with respect to that division or agency.

(4) If any person or entity makes a voluntary disclosure of an environmental violation to a division or agency within the department of public health and environment, then there is a rebuttable presumption that the disclosure is voluntary and therefore the person or entity is immune from any administrative and civil penalties associated with the issues disclosed and is immune from any criminal penalties for negligent acts associated with the issues disclosed. The person or entity shall provide information supporting its claim that the disclosure is voluntary at the time that the disclosure is made to the division or agency.

(5) To rebut the presumption that a disclosure is voluntary, the appropriate division or agency shall show to the satisfaction of the respective commission in the department of public health and environment or the state board of health, if no respective commission exists, that the disclosure was not voluntary based upon the factors set forth in subsections (1), (2), and (3) of this section. A decision by the commission or the state board of health, whichever is appropriate, regarding the voluntary nature of a disclosure is final agency action. The division or agency may not include any administrative or civil penalty or fine or any criminal penalty or fine for negligent acts in a notice of violation or in a cease-and-desist order on any underlying environmental violation that is alleged absent a finding by the respective commission or the state board of health that the division or agency has rebutted the presumption of voluntariness of the disclosure. The burden to rebut the presumption of voluntariness is on the division or agency.

(6) The elimination of administrative, civil, or criminal penalties under this section does not apply if a person or entity has been found by a court or administrative law judge to have committed serious violations that constitute a pattern of continuous or repeated violations of environmental laws, rules, regulations, permit conditions, settlement agreements, or orders on consent and that were due to separate and distinct events giving rise to the violations, within the three-year period prior to the date of the disclosure. Such a pattern of continuous or repeated violations may also be demonstrated by multiple settlement agreements related to substantially the same alleged violations concerning serious instances of noncompliance with environmental laws that occurred within the three-year period immediately prior to the date of the voluntary disclosure.

(7) Except as specifically provided in this section, this section does not affect any authority the department of public health and environment has to require any action associated with the information disclosed in any voluntary disclosure of an environmental violation.

(8) Unless the context otherwise requires, the definitions contained in section 13-25-126.5 (2), C.R.S., apply to this section.

(9) This section applies to voluntary disclosures that are made and voluntary self-evaluations that are performed on or after June 1, 1994.



§ 25-1-114.6. Implementation of environmental self-audit law - pilot project - legislative declaration

(1) (a) The general assembly hereby finds and determines that, in order to encourage the regulated community to utilize the environmental self-audit provisions contained in this section and sections 25-1-114.5, 13-25-126.5, and 13-90-107 (1)(j), C.R.S., a pilot project is established. The general assembly hereby declares that the purpose of the environmental self-audit provisions contained in this section and sections 25-1-114.5, 13-25-126.5, and 13-90-107 (1)(j), C.R.S., is to encourage the regulated community to voluntarily identify environmental concerns and to address them expeditiously without fear of enforcement action by regulatory agencies. The general assembly recognizes that, due to concerns with the environmental self-audit provisions, the United States environmental protection agency has, in the past, taken direct action against entities in the regulated community that have made disclosures under the environmental self-audit provisions. The general assembly further declares that the pilot project enacted by this section is intended to allow entities to proceed under the environmental self-audit provisions with assurance that, if any such entity complies with such environmental self-audit provisions, the United States environmental protection agency will forego any enforcement action based on the disclosures made and addressed under the environmental self-audit pilot project.

(b) The general assembly further recognizes that, under the pilot project enacted by this section, the department of public health and environment will have discretion to consider certain factors in assessing a regulated entity's eligibility for penalty immunity under the environmental laws. The general assembly intends that this additional flexibility to assess an entity's eligibility, along with the protection from federal overfiling that the pilot project provides, will encourage entities to participate in the project and allow the department of public health and environment to assess the effectiveness of the environmental self-audit provisions.

(c) The provisions of this section shall only apply to disclosures made under this section and sections 25-1-114.5, 13-25-126.5, and 13-90-107 (1)(j), C.R.S., after the department of public health and environment and the United States environmental protection agency have entered into a memorandum of agreement binding Colorado and the federal government to enforce environmental laws in a manner consistent with the provisions of this section.

(2) Notwithstanding the provisions of sections 25-1-114.5 (4) and (5), 13-25-126.5, and 13-90-107 (1)(j), C.R.S., on and after May 30, 2000, the department of public health and environment may assess penalties for criminal negligence when available under federal environmental law.

(3) (a) In addition to the provisions of subsection (2) of this section, notwithstanding the provisions of sections 25-1-114.5 (4) and (5), 13-25-126.5, and 13-90-107 (1)(j), C.R.S., on and after May 30, 2000, in determining whether an entity is entitled to penalty immunity under the provisions of section 25-1-114.5, the department of public health and environment may consider:

(I) Whether the activities disclosed may create imminent and substantial endangerment of, or result in serious harm to, public health and the environment; and

(II) Whether the activities disclosed conferred an unfair or excessive economic benefit on the disclosing entity.

(b) Notwithstanding any provision of sections 25-1-114.5 (4) and (5), 13-25-126.5, and 13-90-107 (1)(j), C.R.S., the department of public health and environment has discretion to determine whether and to what degree the factors in paragraph (a) of this subsection (3) apply given the particular circumstances of each situation.

(4) The pilot project created by this section applies to voluntary disclosures made under this section and sections 25-1-114.5, 13-25-126.5, and 13-90-107 (1)(j), C.R.S., on and after the effective dates of both this section (May 30, 2000) and the memorandum of agreement entered into under paragraph (c) of subsection (1) of this section.

(5) Pursuant to the procedures set forth in section 13-25-126.5, C.R.S., the department of public health and environment may obtain access to an environmental self-audit report where the department of public health and environment has independent evidence of any criminal violation of an environmental law. Evidence of a criminal violation constitutes "compelling circumstances" for purposes of section 13-25-126.5 (3)(c), C.R.S., where the department of public health and environment seeks access to an environmental self-audit report. When a self-audit report is obtained, reviewed, or used in a criminal proceeding under this subsection (5), the privilege provided in section 13-25-126.5, C.R.S., applicable to civil or administrative proceedings is not waived or eliminated.

(6) Repealed.



§ 25-1-115. Treatment - religious belief

Nothing in this part 1 shall authorize the department to impose any mode of treatment inconsistent with the religious faith or belief of any person.



§ 25-1-116. Licensed healing systems not affected

Nothing in this part 1 shall be construed or used to amend or restrict any statute in force pertaining to the scope of practice of any state licensed healing system.



§ 25-1-117. Acquisition of federal surplus property

The governor of the state of Colorado is authorized, for and on behalf of the state of Colorado, to make application for and secure the transfer to the state of Colorado of federal surplus property for the purpose of establishing state public health facilities in the state of Colorado; and to do and perform any acts and things which may be necessary to carry out the above, including the preparing, making, and filing of plans, applications, reports, and other documents, and the execution, acceptance, delivery, and recordation of agreements, deeds, and other instruments pertaining to the transfer of said property. The governor is further authorized to expend available general revenue funds, or such other funds as may be made available by the general assembly, for the purpose of making the above application and securing the transfer of said property in accordance with federal laws and with rules and regulations and requirements of the United States department of health, education, and welfare.



§ 25-1-120. Nursing facilities - rights of patients

(1) The department shall require all skilled nursing facilities and intermediate care facilities to adopt and make public a statement of the rights and responsibilities of the patients who are receiving treatment in such facilities and to treat their patients in accordance with the provisions of said statement. The statement shall ensure each patient the following:

(a) The right to civil and religious liberties, including knowledge of available choices and the right to independent personal decisions, which will not be infringed upon, and the right to encouragement and assistance from the staff of the facility in the fullest possible exercise of these rights;

(b) The right to have private and unrestricted communications with any person of his choice;

(c) The right to present grievances on behalf of himself or others to the facility's staff or administrator, to governmental officials, or to any other person, without fear of reprisal, and to join with other patients or individuals within or outside of the facility to work for improvements in patient care;

(d) The right to manage his own financial affairs or to have a quarterly accounting of any financial transactions made in his behalf, should he delegate such responsibility to the facility for any period of time;

(e) The right to be fully informed, in writing, prior to or at the time of admission and during his stay, of services available in the facility and of related charges, including charges for services not covered under medicare or medicaid or not covered by the basic per diem rate;

(f) The right to be adequately informed of his medical condition and proposed treatment, unless otherwise indicated by his physician, and to participate in the planning of all medical treatment, including the right to refuse medication and treatment, unless otherwise indicated by his physician, and to know the consequences of such actions;

(g) The right to receive adequate and appropriate health care consistent with established and recognized practice standards within the community and with skilled and intermediate nursing care facility rules and regulations as promulgated by the department;

(h) The right to have privacy in treatment and in caring for personal needs, confidentiality in the treatment of personal and medical records, and security in storing and using personal possessions;

(i) The right to be treated courteously, fairly, and with the fullest measure of dignity and to receive a written statement of the services provided by the facility, including those required to be offered on an as-needed basis;

(j) The right to be free from mental and physical abuse and from physical and chemical restraints, except those restraints initiated through the judgment of the professional staff for a specified and limited period of time or on the written authorization of a physician;

(k) The right to be transferred or discharged only for medical reasons or his welfare, or that of other patients, or for nonpayment for his stay and the right to be given reasonable advance notice of any transfer or discharge, except in the case of an emergency as determined by the professional staff;

(l) The right to devolution of his or her rights and responsibilities upon a sponsor, guardian, or person exercising rights contained in a designated beneficiary agreement executed pursuant to article 22 of title 15, C.R.S., who shall see that he or she is provided with adequate, appropriate, and respectful medical treatment and care and all rights which he or she is capable of exercising should he or she be determined to be incompetent pursuant to law and not be restored to legal capacity;

(m) The right to freedom of choice in selecting a health care facility;

(n) The right to copies of the facility's rules and regulations and an explanation of his responsibility to obey all reasonable rules and regulations of the facility and to respect the personal rights and private property of the other patients.

(1.5) If a facility requires a lease agreement with a provision requiring in excess of a month-to-month tenancy and the lease agreement results in or requires forfeiture of more than thirty days of rent if a patient moves due to a medical condition or dies during the term of the lease agreement, then the lease agreement shall be deemed to be against public policy and shall be void; except that inclusion of such a provision shall not render the remainder of the contract or lease agreement void. A contract provision or lease agreement that requires forfeiture of rent for thirty days after the patient moves due to a medical condition or dies does not violate this section. The provisions regarding forfeiture of rent shall appear on the front page of the contract or lease agreement and shall be printed in no less than twelve-point bold-faced type. The provisions shall read as follows:

This lease agreement is for a month-to-month tenancy. The lessor shall not require the forfeiture of rent beyond a thirty-day period if the lessee moves due to a medical condition or dies during the term of the lease.

In circumstances in which the patient moves due to a medical condition or dies during the term of a contract or lease agreement, the facility shall return that part of the rent paid in excess of thirty days' rent after a patient moves or dies to the patient or the patient's estate. The facility may assess daily rental charges for any days in which the former or deceased patient's personal possessions remain in the patient's room after the period for which the patient has paid rent and for the usual time to clean the room after the patient's personal possessions have been removed. The facility shall have forty-five days after the date the patient's personal possessions have been removed from the patient's room to reconcile the patient's accounts and to return any moneys owed. This subsection (1.5) applies to any facility, or a distinct part of a facility, that meets the state nursing home licensing standards set forth in section 25-1.5-103 (1)(a)(I) and the licensing requirements specified in section 25-3-101. For purposes of this section, "daily rental charges" means an amount not to exceed one-thirtieth of thirty days' rental amount plus reasonable expenses.

(2) Each skilled nursing facility or intermediate care facility shall provide a copy of the statement required by subsection (1) of this section to each patient or his guardian at or before the patient's admission to a facility and to each staff member of a facility. Each such facility shall prepare a written plan and provide appropriate staff training to implement the provisions of this section.

(3) Each skilled nursing facility or intermediate care facility shall prepare a written plan and provide appropriate facilities to ensure that the rights guaranteed by subsection (1) of this section are enforced by a grievance procedure which contains the following procedures and rights:

(a) A resident of any facility, the residents' advisory council, or the sibling, child, spouse, parent, or person exercising rights contained in a designated beneficiary agreement executed pursuant to article 22 of title 15, C.R.S., of any resident may formally complain in the manner described in this subsection (3) about any conditions, treatment, or violations of his or her rights by the facility or its staff or about any treatment, conditions, or violations of the rights of any other resident, regardless of the consent of the victim of the alleged improper treatment, condition, or violation of rights by the facility or its staff.

(b) Each facility shall designate one full-time staff member, referred to in this subsection (3) as the "designee", to receive all grievances when they are first made.

(c) Each facility shall establish a grievance committee consisting of the chief administrator of the facility or his designee, a resident selected by the resident population of the facility, and a third person to be agreed upon by the administrator and the resident representative.

(d) If anyone designated in paragraph (a) of this subsection (3) wishes to complain about treatment, conditions, or violations of rights, he shall write or cause to be written his grievance or shall state it orally to the designee no later than fourteen days after the occurrence giving rise to the grievance. The designee shall confer with persons involved in the occurrence and with any other witnesses and, no later than three days after the grievance, give a written explanation of findings and proposed remedies, if any, to the complainant and to the aggrieved party, if someone other than the complainant. Where appropriate because of the mental or physical condition of the complainant or the aggrieved party, the written explanation shall be accompanied by an oral explanation.

(e) If the complainant or aggrieved party is dissatisfied with the findings and remedies or the implementation thereof, he may then make the same grievance orally or in writing, with any additional comments or information, to the grievance committee no later than ten days after the receipt of the explanation from the designee. Said committee shall confer with persons involved in the occurrence and with any other witnesses and, no later than ten days after the appeal from the designee, give a written explanation of its findings and proposed remedies, if any, to the complainant and to the aggrieved party, if someone other than the complainant. Where appropriate because of the mental or physical condition of the complainant or the aggrieved party, the written explanation shall be accompanied by an oral explanation.

(4) Each skilled nursing facility or intermediate care facility shall also establish a residents' advisory council which shall consist of not less than five members selected by and from the resident population of the facility. The council shall meet at least once a month with the administrator of the facility and a representative of the staff to make recommendations concerning policies of the facility. The council may also present grievances to the grievance committee on behalf of a resident.

(5) If a complainant or aggrieved party is dissatisfied with the findings and remedies of the grievance committee or implementation thereof, except for grievances against a physician or his prescribed treatment, he may file the same grievance in writing with the executive director of the department. The department shall investigate the facts and circumstances of the grievance and make findings of fact, conclusions, and recommendations, copies of which shall be transmitted to the complainant and the nursing home administrator. If the complainant or the nursing home administrator is aggrieved by the findings and the recommendations of the department, the aggrieved party may request a hearing to be conducted by the department pursuant to section 24-4-105, C.R.S. The board shall adopt rules and regulations to carry out the intent of this section.

(6) Implementation of this section shall be pursuant to section 25.5-6-204, C.R.S.

(7) Nothing in this section shall apply to any nursing institution conducted by or for the adherents of any well-recognized church or religious denomination for the purpose of providing facilities for the care and treatment of the sick who depend exclusively upon spiritual means through prayer for healing in the practice of the religion of such church or denomination.

(8) (a) A patient who is eligible to receive medicaid benefits pursuant to articles 4, 5, and 6 of title 25.5, C.R.S., and who qualifies for nursing facility care shall have the right to select any nursing care facility recommended for certification by the department of public health and environment under Title XIX of the federal "Social Security Act", as amended, as a provider of medicaid services and licensed by the department pursuant to article 3 of this title where space is available, and the department of health care policy and financing shall reimburse the selected facility for services pursuant to section 25.5-6-204, C.R.S., unless such nursing care facility shall have been notified by the department of health care policy and financing that it may not qualify as a provider of medicaid services.

(b) A patient who is residing in such nursing care facility shall be assured the resident rights which are provided by section 4211 of Title IV of the federal "Omnibus Budget Reconciliation Act of 1987", as amended, Pub.L. 100-203. Failure to protect and promote those rights shall subject the violating facility to sanctions imposed by the department.

(9) A patient who is eligible to receive benefits from a skilled or intermediate nursing care facility certified by the department under Title XVIII of the federal "Social Security Act", as amended, as a provider of medicare services shall be assured the same rights as provided in paragraph (a) of subsection (8) of this section.



§ 25-1-121. Patient grievance mechanism - institution's obligations to patient

(1) As used in this section, "institution" means every hospital or related facility or institution having in excess of fifty beds and required to be licensed under part 1 of article 3 of this title or required to be certified pursuant to section 25-1.5-103 (1)(a)(II), except skilled nursing facilities and intermediate care facilities which are subject to the provisions of section 25-1-120.

(2) The department shall require every institution to submit to the department a plan for a patient grievance mechanism and a policy statement with respect to the obligations of the institution to patients using the facilities of such institution. The plan and policy statement must meet with the approval of the department prior to certification of compliance or issuance or renewal of a license.

(3) A patient grievance mechanism plan shall include, but not be limited to:

(a) A provision for a patient representative to serve as a liaison between the patient and the institution;

(b) A description of the qualifications of the patient representative;

(c) An outline of the job description of the patient representative;

(d) A description of the amount of decision-making authority given to the patient representative;

(e) A method by which each patient will be made aware of the patient representative program and how the representative of the program may be contacted.

(4) The policy statement with respect to the obligations of the institution to patients using facilities of such an institution shall be posted conspicuously in a public place on its premises and made available to each patient upon admission. Such policy statement shall include, but need not be limited to, a clarification of a physician's duty to provide informed consent, admission procedures, staff identification, privacy, medical records, billing procedures, and the obligation of the physician to provide information regarding research, experimental, or educational projects relating to the patient's own case. Nothing in this section shall apply to any nursing institution conducted by or for the adherents of any well-recognized church or religious denomination for the purpose of providing facilities for the care and treatment of the sick who depend exclusively upon spiritual means through prayer for healing in the practice of the religion of such church or denomination.



§ 25-1-122. Named reporting of certain diseases and conditions - access to medical records - confidentiality of reports and records

(1) With respect to investigations of epidemic and communicable diseases, morbidity and mortality, cancer in connection with the statewide cancer registry, environmental and chronic diseases, sexually transmitted infections, tuberculosis, and rabies and mammal bites, the board has the authority to require reporting, without patient consent, of occurrences of those diseases and conditions by any person having knowledge of such to the state department of public health and environment and county, district, and municipal public health agencies, within their respective jurisdictions. Any required reports must contain the name, address, age, sex, and diagnosis and other relevant information as the board determines is necessary to protect the public health. The board shall set the manner, time period, and form in which the reports are to be made. The board may limit reporting for a specific disease or condition to a particular region or community or for a limited period of time.

(2) When investigating diseases and conditions pursuant to subsection (1) of this section, authorized personnel of the state department of public health and environment and county, district, and municipal public health agencies, within their respective jurisdictions, may, without patient consent, inspect, have access to, and obtain information from pertinent patient medical, coroner, and laboratory records in the custody of all medical practitioners, veterinarians, coroners, institutions, hospitals, agencies, laboratories, and clinics, whether public or private, which are relevant and necessary to the investigation. Review and inspection of records shall be conducted at reasonable times and with such notice as is reasonable under the circumstances. Under no circumstances may personnel of the state department of public health and environment or county, district, or municipal public health agencies, within their local jurisdictions, have access pursuant to this section to any medical record that is not pertinent, relevant, or necessary to the public health investigation.

(3) Any report or disclosure made in good faith pursuant to subsection (1) or (2) of this section shall not constitute libel or slander or a violation of any right of privacy or privileged communication.

(4) Reports and records resulting from the investigation of epidemic and communicable diseases, environmental and chronic diseases, reports of morbidity and mortality, reports of cancer in connection with the statewide cancer registry, and reports and records resulting from the investigation of sexually transmitted infections, tuberculosis, and rabies and mammal bites held by the state department of public health and environment or county, district, or municipal public health agencies shall be strictly confidential. Such reports and records shall not be released, shared with any agency or institution, or made public, upon subpoena, search warrant, discovery proceedings, or otherwise, except under any of the following circumstances:

(a) Release may be made of medical and epidemiological information in a manner such that no individual person can be identified.

(b) Release may be made of medical and epidemiological information to the extent necessary for the treatment, control, investigation, and prevention of diseases and conditions dangerous to the public health; except that every effort shall be made to limit disclosure of personal identifying information to the minimal amount necessary to accomplish the public health purpose.

(c) Release may be made to the person who is the subject of a medical record or report with written authorization from such person.

(d) An officer or employee of the county, district, or municipal public health agency or the state department of public health and environment may make a report of child abuse to agencies responsible for receiving or investigating reports of child abuse or neglect in accordance with the applicable provisions of the "Child Protection Act of 1987" set forth in part 3 of article 3 of title 19, C.R.S. However, in the event a report is made by the state department of public health and environment, only the following information shall be included in the report:

(I) The name, address, and sex of the child;

(II) The name and address of the person responsible for the child;

(III) The name and address of the person who is alleged to be responsible for the suspected abuse or neglect, if known; and

(IV) The general nature of the child's injury.

(e) Medical and epidemiological information may be released to a peace officer as described in section 16-2.5-101, C.R.S., the federal bureau of investigation, a federal law enforcement agency as designated by the United States attorney for the district of Colorado, or any prosecutor to the extent necessary for any investigation or prosecution related to bioterrorism; except that reasonable efforts shall be made to limit disclosure of personal identifying information to the minimal amount necessary to accomplish the law enforcement purpose. For purposes of this paragraph (e), "bioterrorism" means the intentional use of, attempted use of, conspiracy to use, or solicitation to use microorganisms or toxins of biological origin or chemical or radiological agents to cause death or disease among humans or animals.

(5) No officer or employee or agent of the state department of public health and environment or county, district, or municipal public health agency shall be examined in any judicial, executive, legislative, or other proceeding as to the existence or content of any individual's report obtained by such department pursuant to subsection (1) or (2) of this section without that individual's consent. However, this provision shall not apply to individuals who are under isolation or quarantine, school exclusion, or other restrictive action taken pursuant to section 25-1.5-102 (1)(c) or part 4, 5, 6, or 9 of article 4 of this title.

(6) Any officer or employee or agent of the state department of public health and environment or a county, district, or municipal public health agency who violates this section by releasing or making public confidential public health reports or records or by otherwise breaching the confidentiality requirements of subsection (4) or (5) of this section commits a class 1 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501 (1), C.R.S.

(7) Nothing in subsections (4) to (6) of this section applies to records and reports held by the state or local department of health pursuant to part 4 of article 4 of this title.

(8) Pursuant to section 25-1-113, any person may seek judicial review of a decision of the board or of the department affecting such person under this section.

(9) Notwithstanding any other provision of law to the contrary, the department shall administer the provisions of this section regardless of an individual's race, religion, gender, ethnicity, national origin, or immigration status.



§ 25-1-122.5. Confidentiality of genetic testing records - "Uniform Parentage Act"

Notwithstanding any other law concerning public records, any records or information concerning the genetic testing of a person for purposes of the determination of parentage pursuant to article 4 of title 19, C.R.S., shall be confidential and shall not be disclosed except as otherwise provided in section 19-1-308, C.R.S.



§ 25-1-123. Restructure of health and human services - development of plan - participation of department required

The department, in cooperation with the department of health care policy and financing and the department of human services, shall develop a plan for the restructuring of the health and human services delivery system in the state in accordance with article 1.7 of title 24, C.R.S.



§ 25-1-124. Health care facilities - consumer information - reporting - release

(1) The general assembly hereby finds that an increasing number of people are faced with the difficult task of choosing a health care facility for themselves and their family members. This task may be made less difficult by improved access to reliable, helpful, and unbiased information concerning the quality of care and the safety of the environment offered by each health care facility. The general assembly further finds that it is appropriate that the department, in keeping with its role of protecting and improving the public health, solicit this information from health care facilities and disseminate it to the public in a form that will assist people in making informed choices among health care facilities.

(2) Each health care facility licensed pursuant to section 25-3-101 or certified pursuant to section 25-1.5-103 (1)(a)(II) shall report to the department all of the following occurrences:

(a) Any occurrence that results in the death of a patient or resident of the facility and is required to be reported to the coroner pursuant to section 30-10-606, C.R.S., as arising from an unexplained cause or under suspicious circumstances;

(b) Any occurrence that results in any of the following serious injuries to a patient or resident:

(I) Brain or spinal cord injuries;

(II) Life-threatening complications of anesthesia or life-threatening transfusion errors or reactions;

(III) Second- or third-degree burns involving twenty percent or more of the body surface area of an adult patient or resident or fifteen percent or more of the body surface area of a child patient or resident;

(c) Any time that a resident or patient of the facility cannot be located following a search of the facility, the facility grounds, and the area surrounding the facility and there are circumstances that place the resident's health, safety, or welfare at risk or, regardless of whether such circumstances exist, the patient or resident has been missing for eight hours;

(d) Any occurrence involving physical, sexual, or verbal abuse of a patient or resident, as described in section 18-3-202, 18-3-203, 18-3-204, 18-3-206, 18-3-402, 18-3-403, as it existed prior to July 1, 2000, 18-3-404, or 18-3-405, C.R.S., by another patient or resident, an employee of the facility, or a visitor to the facility;

(e) Any occurrence involving caretaker neglect of a patient or resident, as described in section 26-3.1-101 (2.3), C.R.S.;

(f) Any occurrence involving misappropriation of a patient's or resident's property. For purposes of this paragraph (f), "misappropriation of a patient's or resident's property" means a pattern of or deliberately misplacing, exploiting, or wrongfully using, either temporarily or permanently, a patient's or resident's belongings or money without the patient's or resident's consent.

(g) Any occurrence in which drugs intended for use by patients or residents are diverted to use by other persons. If the diverted drugs are injectable, the health care facility shall also report the full name and date of birth of any individual who diverted the injectable drugs, if known.

(h) Any occurrence involving the malfunction or intentional or accidental misuse of patient or resident care equipment that occurs during treatment or diagnosis of a patient or resident and that significantly adversely affects or if not averted would have significantly adversely affected a patient or resident of the facility.

(2.5) (a) In addition to the reports required by subsection (2) of this section, if the Colorado attorney general, the division for developmental disabilities in the department of human services, a community centered board, an adult protection service, or a law enforcement agency makes a report of an occurrence as described in subsection (2) of this section involving a licensed long-term care facility, that report shall be provided to the department and shall be made available for inspection consistent with the provisions of subsection (6) of this section. Any reports concerning an adult protection service shall be in compliance with the confidentiality requirements of section 26-3.1-102 (7), C.R.S.

(b) For purposes of this subsection (2.5), a "licensed long-term care facility" means a licensed community residential or group home, a licensed intermediate care facility for individuals with intellectual disabilities, and a licensed facility for persons with developmental disabilities.

(3) The board by rule shall specify the manner, time period, and form in which the reports required pursuant to subsection (2) of this section shall be made.

(4) Any report submitted pursuant to subsection (2) of this section shall be strictly confidential; except that information in any such report may be transmitted to an appropriate regulatory agency having jurisdiction for disciplinary or license sanctions. The information in such reports shall not be made public upon subpoena, search warrant, discovery proceedings, or otherwise, except as provided in subsection (6) of this section.

(5) The department shall investigate each report submitted pursuant to subsection (2) of this section that it determines was appropriately submitted. For each report investigated, the department shall prepare a summary of its findings, including the department's conclusions and whether there was a violation of licensing standards or a deficiency or whether the facility acted appropriately in response to the occurrence. If the investigation is not conducted on site, the department shall specify in the summary how the investigation was conducted. Any investigation conducted pursuant to this subsection (5) shall be in addition to and not in lieu of any inspection required to be conducted pursuant to section 25-1.5-103 (1)(a) with regard to licensing.

(6) (a) The department shall make the following information available to the public:

(I) Any investigation summaries prepared pursuant to subsection (5) of this section;

(II) Any complaints against a health care facility that have been filed with the department and that the department has investigated, including the conclusions reached by the department and whether there was a violation of licensing standards or a deficiency or whether the facility acted appropriately in response to the subject of the complaint; and

(III) A listing of any deficiency citations issued against each health care facility.

(b) The information released pursuant to this subsection (6) shall not identify the patient or resident or the health care professional involved in the report.

(7) Prior to the completion of an investigation pursuant to this section, the department may respond to any inquiry regarding a report received pursuant to subsection (2) of this section by confirming that it has received such report and that an investigation is pending.

(8) In addition to the report to the department for an occurrence described in paragraph (d) of subsection (2) of this section, the occurrence shall be reported to a law enforcement agency.



§ 25-1-124.5. Nursing care facilities - employees - criminal history check - adult protective services data system check

(1) On and after September 1, 1996, prior to employing any person, a nursing care facility or the person seeking employment at a nursing care facility shall make an inquiry to the director of the Colorado bureau of investigation or to private criminal background check companies authorized to do business in the state of Colorado to ascertain whether such person has a criminal history, including arrest and conviction records. The Colorado bureau of investigation or private criminal background check companies are authorized to utilize fingerprints to ascertain from the federal bureau of investigation whether such person has a criminal history record. The nursing care facility or the person seeking employment in a nursing care facility shall pay the costs of such inquiry. The criminal history check shall be conducted not more than ninety days prior to the employment of the applicant. For purposes of this section, criminal background check companies shall be approved by the state board of nursing. In approving such companies, approval shall be based upon the provision of lawfully available, accurate, and thorough information pertaining to criminal histories, including arrest and conviction records.

(2) As used in this section, "nursing care facility" includes:

(a) A nursing facility as defined in section 25.5-4-103 (14), C.R.S.;

(b) An intermediate nursing facility for persons with intellectual and developmental disabilities as defined in section 25.5-4-103 (9);

(c) An adult day care facility as defined in section 25.5-6-303 (1), C.R.S.;

(d) An alternative care facility as defined in section 25.5-6-303 (3), C.R.S.;

(e) Any business that provides temporary nursing care services or that provides personnel who provide such services.

(3) In addition to the criminal history background check required pursuant to this section, on and after January 1, 2019, prior to employment, a nursing care facility shall submit the name of a person who will be providing direct care, as defined in section 26-3.1-101 (3.5), to an at-risk adult, as defined in section 26-3.1-101 (1.5), as well as any other required identifying information, to the department of human services for a check of the Colorado adult protective services data system pursuant to section 26-3.1-111, to determine if the person is substantiated in a case of mistreatment of an at-risk adult.



§ 25-1-124.7. Health facilities - employees - adult protective services data system check

On and after January 1, 2019, prior to employment, a health facility licensed pursuant to section 25-1.5-103 (1)(a)(I)(A), including health facilities wholly owned and operated by any governmental unit or agency, shall submit the name of a person who will be providing direct care, as defined in section 26-3.1-101 (3.5), to an at-risk adult, as defined in section 26-3.1-101 (1.5), as well as any other required identifying information, to the department of human services for a check of the Colorado adult protective services data system pursuant to section 26-3.1-111, to determine if the person is substantiated in a case of mistreatment of an at-risk adult.



§ 25-1-125. Applications for licenses - authority to suspend licenses - rules

(1) Every application by an individual for a license issued by the department or any authorized agent of the department shall require the applicant's name, address, and social security number.

(2) The department or any authorized agent of the department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if the department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the department, rules promulgated by the state board of human services, and any memorandum of understanding entered into between the department or an authorized agent thereof and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The department shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the department and the state child support enforcement agency in the department of human services with respect to the implementation of this section and section 26-13-126, C.R.S.

(b) The appropriate rule-making body of the department is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the department or any authorized agent of the department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 25-1-128. Designation of caregiver - notice - instructions - definitions - rules

(1) As used in this section:

(a) "Aftercare" means assistance provided by a caregiver to a patient in the patient's residence after the patient's discharge from a hospital, following an inpatient hospital stay, and may include: Assisting with basic activities of daily living; assisting with instrumental activities of daily living; and carrying out medical or nursing tasks such as managing wound care, assisting in administering medications, and operating medical equipment.

(b) "Caregiver" means a person eighteen years of age or older designated by a patient to provide aftercare to a patient living in his or her residence.

(c) "Hospital" means a facility currently licensed or certified by the department as a general hospital pursuant to the department's authority under sections 25-1.5-103 and 25-3-101.

(d) "Residence" means the patient's home. "Residence" does not include a rehabilitation facility, hospital, nursing home, assisted living facility, or licensed group home.

(2) (a) A hospital shall give each patient or the patient's legal guardian the opportunity to designate at least one caregiver no later than twenty-four hours after the patient's admission to the hospital and prior to the patient's release from the hospital or nonemergency transfer to another facility.

(b) If a patient is unconscious or incapacitated upon his or her admission to the hospital, the hospital shall give the patient or the patient's legal guardian the opportunity to designate a caregiver as soon as practicable after the patient's recovery of consciousness or capacity.

(c) A patient or patient's legal guardian is not obligated to designate a caregiver at any time.

(d) If the patient or the patient's legal guardian declines to designate a caregiver, the hospital shall document this in the patient's medical record.

(3) (a) If the patient or the patient's legal guardian designates a caregiver, the hospital shall request consent from the patient or the patient's legal guardian to release medical information to the caregiver.

(b) The hospital shall record the designation of the caregiver, the relationship of the caregiver to the patient, and the name, telephone number, and address of the caregiver in the patient's medical record.

(c) A patient or the patient's legal guardian may change the caregiver designation at any time. The hospital shall record the change in the patient's medical record within twenty-four hours of the change.

(d) This section does not obligate a person designated as a caregiver to perform aftercare tasks for a patient.

(4) If a patient or the patient's legal guardian designates a caregiver, the hospital shall notify the patient's caregiver of the patient's discharge or transfer to another facility as soon as practicable, which may be after the patient's physician issues a discharge order. If the hospital is unable to contact the caregiver, the lack of contact shall not interfere with, delay, or otherwise affect the medical care provided to the patient or the appropriate discharge of the patient. The hospital shall promptly document the attempt in the patient's medical record.

(5) (a) As soon as possible and prior to the patient's release from the hospital, the hospital shall consult with the patient or the patient's legal guardian and the caregiver and issue a discharge plan that describes the patient's aftercare needs. The discharge plan must include:

(I) The name and contact information of the caregiver, as provided by the caregiver;

(II) A description of the aftercare tasks necessary to maintain the patient's ability to reside in his or her residence; and

(III) Contact information for any health care, community resources, and long-term services and support necessary to successfully carry out a patient's discharge plan.

(b) The hospital shall provide the caregiver with instructions concerning all aftercare tasks described in the discharge plan. The instructions shall include:

(I) A live demonstration of the aftercare tasks performed by a hospital employee or other authorized individual and provided in a culturally competent manner and in accordance with the hospital's requirements to provide language access services;

(II) An opportunity for the caregiver and the patient or the patient's legal guardian to ask questions about the aftercare tasks; and

(III) Answers to the caregiver's, patient's, and patient's legal guardian's questions in a culturally competent manner and in accordance with the hospital's requirements to provide language access services.

(c) The hospital shall document the instructions required in this subsection (5) in the patient's medical record, including the date, time, and contents of the instructions, and whether the caregiver accepted or refused the offer of instruction.

(6) Nothing in this section:

(a) Interferes with the rights of an agent acting under a valid health care directive;

(b) Creates a private right of action against a hospital, a hospital employee, or a person with whom the hospital has a contractual relationship;

(c) Creates additional civil or regulatory liability for a hospital or hospital employee;

(d) Supersedes or replaces existing rights or remedies under any other law; or

(e) Affects a license issued to a hospital pursuant to section 25-3-102.

(7) The board of health may promulgate rules to ensure compliance with this section.






Part 2 - Alcohol and Drug Abuse



Part 3 - Alcoholism and Intoxication Treatment



Part 4 - State Chemist

§ 25-1-401. Office of state chemist created

The professor of food and drug chemistry in the department of chemistry at the university of Colorado shall be the state chemist of Colorado. The office and laboratory of the state chemist shall be in the department of chemistry at the university of Colorado. The office of state chemist shall be a section of the division of administration of the department of public health and environment.



§ 25-1-402. Employment of assistants

The state chemist has the power to employ such assistants as are necessary for the carrying out of this part 4. The appropriations for the office of state chemist shall be determined by each general assembly in the general appropriation bill. The state chemist and his assistant shall also be reimbursed for all legitimate and necessary expenses incurred in the performance of the duties of the office of state chemist.



§ 25-1-403. Analyses of food and drugs

It is the duty of the state chemist to make or cause to be made chemical analyses of all such samples of foods and drugs as may be collected for the purpose of analysis by the department of public health and environment. The state chemist shall make full and complete written reports, without unnecessary delay, of such analyses to the department of public health and environment.



§ 25-1-404. Certificate presumptive evidence

By the authority of this part 4, every certificate of analysis of foods or drugs duly signed by the state chemist shall be presumptive evidence of the facts therein stated.






Part 5 - Public Health

Subpart 1 - General

§ 25-1-501. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The public health system reduces health care costs by preventing disease and injury, promoting healthy behavior, and reducing the incidents of chronic diseases and conditions. Thus, the public health system is a critical part of any health care reform.

(b) Each community in Colorado should provide high-quality public health services regardless of its location. Thus, the state of Colorado and each local public health agency should have a comprehensive public health plan outlining how quality public health services will be provided.

(c) Each county should establish or be part of a local public health agency organized under a local board of health with a public health director and other staff necessary to provide public health services;

(d) A strong public health infrastructure is needed to provide essential public health services and is a shared responsibility among state and local public health agencies and their partners within the public health system; and

(e) Developing a strong public health infrastructure requires the coordinated efforts of state and local public health agencies and their public and private sector partners within the public health system to:

(I) Identify and provide leadership for the provision of essential public health services;

(II) Develop and support an information infrastructure that supports essential public health services and functions;

(III) Develop and provide effective education and training for members of the public health workforce;

(IV) Develop performance-management standards for the public health system that are tied to improvements in public health outcomes or other measures; and

(V) Develop a comprehensive plan and set priorities for providing essential public health services.



§ 25-1-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Agency" means a county or district public health agency established pursuant to section 25-1-506.

(2) "Core public health" shall be defined by the state board and shall include, but need not be limited to, the assessment of health status and health risks, development of policies to protect and promote health, and assurance of the provision of the essential public health services.

(3) "Essential public health services" means to:

(a) Monitor health status to identify and solve community health problems;

(b) Investigate and diagnose health problems and health hazards in the community;

(c) Inform, educate, and empower individuals about health issues;

(d) Mobilize public and private sector collaboration and action to identify and solve health problems;

(e) Develop policies, plans, and programs that support individual and community health efforts;

(f) Enforce laws and rules that protect health and promote safety;

(g) Link individuals to needed personal health services and ensure the provision of health care;

(h) Encourage a competent public health workforce;

(i) Evaluate effectiveness, accessibility, and quality of personal and population-based public health services; and

(j) Contribute to research into insightful and innovative solutions to health problems.

(4) "Medical officer" means a volunteer or paid licensed physician who contracts with or is employed by a county or district public health agency to advise the public health director on medical decisions if the public health director is not a licensed physician.

(5) "Public health" means the prevention of injury, disease, and premature mortality; the promotion of health in the community; and the response to public and environmental health needs and emergencies and is accomplished through the provision of essential public health services.

(6) "Public health agency" means an organization operated by a federal, state, or local government or its designees that acts principally to protect or preserve the public's health. "Public health agency" includes a county public health agency or a district public health agency.

(7) "Public health director" means the administrative and executive head of each county or district public health agency.

(8) "Public health system" means state, county, and district public health agencies and other persons and organizations that provide public health services or promote public health.

(9) "State board" means the state board of health created pursuant to section 25-1-103.

(10) "State department" means the department of public health and environment created pursuant to section 25-1-102.



§ 25-1-503. State board - public health duties

(1) In addition to all other powers and duties conferred and imposed upon the state board, the state board has the following specific powers and duties:

(a) To establish, by rule, the core public health services that each county and district public health agency must provide or arrange for the provision of said services;

(b) To establish, by rule, the minimum quality standards for public health services;

(c) To establish, by rule, the minimum qualifications for county and district public health directors and medical officers;

(d) To ensure the development and implementation of a comprehensive, statewide public health improvement plan;

(e) To review all county and district public health agency public health plans, which review shall be based on criteria established by rule by the state board and against which each county or district public health plan shall be evaluated; and

(f) To establish, by rule, for the fiscal year beginning July 1, 2009, if practicable, and for each fiscal year thereafter, a formula for allocating moneys to county or district public health agencies based on input from the state department and from county or district public health agencies.






Subpart 2 - Public Health Plans

§ 25-1-504. Comprehensive public health plan - development - approval - reassessment - cash fund

(1) On or before December 31, 2009, and at a minimum on or before December 31 every five years thereafter, the state department shall develop a comprehensive, statewide public health improvement plan, referred to in this section as the "plan", that assesses and sets priorities for the public health system. The state board may appoint ad hoc or advisory committees as needed for the plan development process. The plan shall be developed in consultation with the state board and representatives from the state department, county or district public health agencies, and their partners within the public health system. The plan shall rely on existing or available data or other information acquired pursuant to this part 5, as well as national guidelines or recommendations concerning public health outcomes or improvements.

(2) (a) The plan shall assess and set priorities for the public health system and shall:

(I) Guide the public health system in targeting core public health services and functions through program development, implementation, and evaluation;

(II) Increase the efficiency and effectiveness of the public health system;

(III) Identify areas needing greater resource allocation to provide essential public health services;

(IV) Incorporate, to the extent possible, goals and priorities of public health plans developed by county or district public health agencies; and

(V) Consider available resources, including but not limited to state and local funding, and be subject to modification based on actual subsequent allocations.

(b) The plan shall include or address at a minimum the following elements:

(I) Core public health services and standards for county and district public health agencies;

(II) Recommendations for legislative or regulatory action, including but not limited to updating public health laws, eliminating obsolete statutory language, and establishing an effective and comprehensive state and local public health infrastructure;

(III) Identification and quantification of existing public health problems, disparities, or threats at the state and county levels;

(IV) Identification of existing public health resources at the state and local levels;

(V) Declaration of the goals of the plan;

(VI) Identification of specific recommendations for meeting these goals;

(VII) Development of public and environmental health infrastructure that supports core public health functions and essential public health services at the state and local levels;

(VIII) Explanation of the prioritization of one or more conditions of public health importance;

(IX) Detailed description of strategies to develop and promote culturally and linguistically appropriate services;

(X) Development, evaluation, and maintenance of, and improvements to, an information infrastructure that supports essential public health services;

(XI) Detailed description of the programs and activities that will be pursued to address existing public and environmental health problems, disparities, or threats;

(XII) Detailed description of how public health services will be integrated and public health resources shared to optimize efficiency and effectiveness of the public health system;

(XIII) Detailed description of how the plan will support county or district public health agencies in achieving the goals of their county or district public health plans;

(XIV) Estimation of costs of implementing the plan;

(XV) A timeline for implementing various elements of the plan;

(XVI) A strategy for coordinating service delivery within the public health system; and

(XVII) Measurable indicators of effectiveness and successes.

(c) The plan, including core public health services and standards, shall prospectively cover up to five years, subject to annual revisions and the implementation schedule established by the state board.

(3) The state department shall make the plan available to the governor, the general assembly, the state board, county and district public health agencies, and other partners.

(4) The state department is authorized to solicit and accept any gifts, grants, or donations to pay for the development of the plan. Any moneys received pursuant to this subsection (4) shall be transmitted to the state treasurer, who shall credit the same to the comprehensive public health plan cash fund, which is hereby created and referred to in this subsection (4) as the "fund". Any interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund. Moneys in the fund may be expended by the state department, subject to annual appropriation by the general assembly, for the development of the plan described in this section.

(5) If the moneys received by the state department through gifts, grants, and donations are insufficient to cover the direct and indirect costs of complying with the provisions of section 25-1-503 and this section, the state department shall not be required to implement the provisions of said sections.



§ 25-1-505. County and district public health plans - approval

(1) As soon as practicable after the approval of each comprehensive, statewide public health improvement plan pursuant to section 25-1-504, each county or district public health agency shall prepare a county or district public health plan, referred to in this section as the "local plan". Each local plan shall not be inconsistent with the comprehensive, statewide public health improvement plan required under section 25-1-504.

(2) Each local plan shall, at a minimum:

(a) Examine data about health status and risk factors in the local community;

(b) Assess the capacity and performance of the county or district public health system;

(c) Identify goals and strategies for improving the health of the local community;

(d) Describe how representatives of the local community develop and implement the local plan;

(e) Address how county or district public health agencies coordinate with the state department and others within the public health system to accomplish goals and priorities identified in the comprehensive, statewide public health improvement plan; and

(f) Identify financial resources available to meet identified public health needs and to meet requirements for the provision of core public health services.

(3) Subject to available appropriations, the state department shall encourage and provide technical assistance to county or district public health agencies that request such assistance and otherwise work with county or district public health agencies to generate their local plans.






Subpart 3 - County or District Public Health Agencies

§ 25-1-506. County or district public health agency

(1) Each county, by resolution of its board of county commissioners, shall establish and maintain a county public health agency or shall participate in a district public health agency. Any two or more contiguous counties, by resolutions of the boards of county commissioners of the respective counties, may establish and maintain a district public health agency. An agency shall consist of a county or district board of health, a public health director, and all other personnel employed or retained under the provisions of this subpart 3.

(2) (a) (I) The jurisdiction of any agency shall extend over all unincorporated areas and over all municipal corporations within the territorial limits of the county or the counties comprising the district, but not over the territory of any municipal corporation that maintains its own public health agency. If the county has a county public health agency or a district board of health and if the county is within a district public health agency, any municipal corporation not otherwise within the jurisdiction of an agency, by agreement of its city council, board of trustees or other governing body, and the board of county commissioners of the county wherein the municipal corporation is situated may merge its department with the county or district public health agency.

(II) In the event of a merger between a health department of a municipal corporation with a county or district public health agency, the agreement of merger, among other things, shall provide that a member or members of the county or district board of health, as is specified in the agreement, shall be appointed by the city council or board of trustees of the municipal corporation rather than as provided in this section. The city council or board of trustees shall appoint the number of members specified in the agreement of merger, and the remaining members shall be appointed as provided in this section.

(III) The board of county commissioners, in order to give the municipal corporation representation on a county board of health previously established, may declare vacancies in the county board of health and permit the vacancies to be filled by the city council or board of trustees of the municipal corporation.

(b) All county or district boards of health existing within the county or district shall be dissolved upon the organization of a county or district public health agency under the provisions of this part 5 or upon the acceptance of a county into a district already established.

(c) In the event of the dissolution of any county or district public health agency, the withdrawal of a county from an established district, or the withdrawal of a municipal corporation that has voluntarily merged its health department or agency with a county or district public health agency, local boards of health shall be reestablished under the provisions of this part 5 and assume the powers and duties conferred upon such local boards.

(3) (a) Subject to available appropriations, an agency shall provide or arrange for the provisions of services necessary to carry out the public health laws and rules of the state board, the water quality control commission, the air quality control commission, and the solid and hazardous waste commission according to the specific needs and resources available within the community as determined by the county or district board of health or the board of county commissioners and as set out in both the comprehensive, statewide public health improvement plan developed pursuant to section 25-1-504 and the county or district public health plan developed pursuant to section 25-1-505.

(b) In addition to other powers and duties, an agency shall have the following duties:

(I) To complete a community health assessment and to create the county or district public health plan at least every five years under the direction of the county or district board and to submit the plan to the county or district board and state board for review;

(II) To advise the county or district board on public policy issues necessary to protect public health and the environment;

(III) To provide or arrange for the provision of quality, core public health services deemed essential by the state board and the comprehensive, statewide public health improvement plan; except that the agency shall be deemed to have met this requirement if the agency can demonstrate to the county or district board that other providers offer core public health services that are sufficient to meet the local needs as determined by the plan;

(IV) To the extent authorized by the provisions of this title or article 20 of title 30, C.R.S., to administer and enforce the laws pertaining to:

(A) Public health, air pollution, solid and hazardous waste, and water quality;

(B) Vital statistics; and

(C) The orders, rules, and standards of the state board and any other type 1 agency created pursuant to the provisions of this title;

(V) To investigate and control the causes of epidemic or communicable diseases and conditions affecting public health;

(VI) To establish, maintain, and enforce isolation and quarantine, and in pursuance thereof, and for this purpose only, to exercise physical control over property and over the persons of the people within the jurisdiction of the agency as the agency may find necessary for the protection of the public health;

(VII) To close schools and public places and to prohibit gatherings of people when necessary to protect public health;

(VIII) To investigate and abate nuisances when necessary in order to eliminate sources of epidemic or communicable diseases and conditions affecting public health;

(IX) To establish, maintain, or make available chemical, bacteriological, and biological laboratories, and to conduct such laboratory investigations and examinations as it may deem necessary or proper for the protection of the public health;

(X) To purchase and distribute to licensed physicians and veterinarians, with or without charge, as the county or district board may determine upon considerations of emergency or need, approved biological or therapeutic products necessary for the protection of public health;

(XI) To initiate and carry out health programs consistent with state law that are necessary or desirable by the county or district board to protect public health and the environment;

(XII) To collect, compile, and tabulate reports of marriages, dissolutions of marriage, and declarations of invalidity of marriage, births, deaths, and morbidity, and to require any person having information with regard to the same to make such reports and submit such information as is required by law or the rules of the state board;

(XIII) To make necessary sanitation and health investigations and inspections, on its own initiative or in cooperation with the state department, for matters affecting public health that are within the jurisdiction and control of the agency;

(XIV) To collaborate with the state department and the state board in all matters pertaining to public health, the water quality control commission in all matters pertaining to water quality, the air quality control commission and the division of administration of the state department in all matters pertaining to air pollution, and the solid and hazardous waste commission in all matters pertaining to solid and hazardous waste; and

(XV) To establish or arrange for the establishment of, by January 1, 2015, and subject to available appropriations, a local or regional child fatality prevention review team pursuant to section 25-20.5-404.

(c) If a county or district board of health does not receive sufficient appropriations to fulfill all the duties described in paragraph (b) of this subsection (3), the county or district board shall set priorities for fulfilling the duties and shall include the list of priorities in its county or district public health plan submitted pursuant to section 25-1-505.

(4) Repealed.



§ 25-1-507. Municipal board of health

Except as otherwise provided by law, the mayor and council of each incorporated town or city, whether incorporated under general statutes or special charter in this state, may establish a municipal public health agency and appoint a municipal board of health. If appointed, the municipal board of health shall have all the powers and responsibilities and perform all the duties of a county or district board of health as provided in this part 5 within the limits of the respective city or town of which they are the officers.



§ 25-1-508. County or district boards of public health - public health directors

(1) Within ninety days after the adoption of a resolution to establish and maintain a county public health agency or to participate in a district public health agency, the respective board of county commissioners shall proceed to organize the agency by the appointment of a county or district board of health, referred to in this part 5 as a "county or district board".

(2) (a) (I) Each county board of health shall consist of at least five members to be appointed by the board of county commissioners for five-year terms; except that the board of county commissioners shall stagger the terms of the initial appointments. Thereafter, full-term appointments shall be for five years.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a), a county with a population of less than one hundred thousand people may have a county board of health that consists of at least three members to be appointed by the board of county commissioners for five-year terms; except that the board of county commissioners shall stagger the terms of the initial appointments. Thereafter, full-term appointments shall be for five years.

(b) Each member of the county board of health shall be a resident of the county in which the county agency is located. Appointments shall be made to the board so that no business or professional group or governmental entity shall constitute a majority of the board. Any vacancy on the board shall be filled in the same manner as full-term appointments by the appointment of a qualified person for the unexpired term.

(c) In a county with a population of less than one hundred thousand people that, as of July 1, 2008, does not have a board of health that is separate from the board of county commissioners, the board of county commissioners may designate itself as the county board of health as of July 1, 2008. The terms of the members of the county board of health shall coincide with their terms as commissioners. Such county boards shall assume all the duties of appointed county boards.

(d) Notwithstanding the provisions of paragraphs (a) to (c) of this subsection (2), a county board of health in a home-rule county shall comply with the requirements of its home-rule charter.

(3) (a) Each district board of health shall consist of a minimum of five members. The membership of each district board of health shall include at least one representative from each county in the district. The members of the board shall be appointed by an appointments committee composed of one member of each of the boards of county commissioners of the counties comprising the district. The appointments committee for each district board shall designate the number of members of its district board and shall establish staggered terms for the initial appointments. Thereafter, full-term appointments shall be for five years.

(b) Each member of the district board shall be a resident of one of the counties comprising the district, and there shall be at least one member from each of the counties comprising the district. Appointments shall be made to the district board so that no business or professional group or governmental entity shall constitute a majority of the district board. The appointments committee shall fill any vacancy on the district board by the appointment of a qualified person for the remainder of the unexpired term.

(c) Upon establishment of a district board, all county boards previously existing within the county or district shall be dissolved. Upon the acceptance of a new county into an established district, the county or district board previously existing for the county being added shall be dissolved and the chair of the previous county or district board or the chair's designee shall represent the new county on the district board until a new member is appointed by the appointments committee.

(4) (a) A county or district board, at its organizational meeting, shall elect from its members a president and other officers as it shall determine. The public health director of the agency, at the discretion of the board, may serve as secretary but shall not be a member of the board. All officers and the public health director shall hold their positions at the pleasure of the board.

(b) (I) Regular meetings of a county or district board shall be held at least once every three months at such times as may be established by resolution of the board. Special meetings of a board may be called by the president, by the public health director, or by a majority of the members of the board at any time on three days' prior notice; except that, in case of emergency, twenty-four hours' notice shall be sufficient.

(II) A county or district board may adopt, and at any time may amend, bylaws in relation to its meetings and the transaction of its business. A majority of the board shall constitute a quorum. Members of the board shall serve without compensation but shall be reimbursed for their actual and necessary travel and subsistence expenses to attend meetings.

(5) In addition to all other powers and duties conferred and imposed upon a county board of health or a district board of health by the provisions of this subpart 3, a county board of health or a district board of health shall have and exercise the following specific powers and duties:

(a) To develop and promote the public policies needed to secure the conditions necessary for a healthy community;

(b) To approve the local public health plan completed by the county or district agency, and to submit the local plan to the state board for review;

(c) (I) To select a public health director to serve at the pleasure of the county or district board. The public health director shall possess such minimum qualifications as may be prescribed by the state board. A public health director may be a physician, physician assistant, public health nurse, or other qualified public health professional. A public health director may practice medicine, nursing, or his or her profession within his or her license and scope of practice, as necessary, to carry out the functions of the office of the public health director. The qualifications shall reflect the resources and needs of the county or counties covered by the agency. If the public health director is not a physician, the county or district board shall employ or contract with at least one medical officer to advise the public health director on medical decisions. The public health director shall maintain an office location designated by the county or district board and shall be the custodian of all property and records of the agency.

(II) A person employed or under contract to act as a medical officer pursuant to this paragraph (c) shall be covered by the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., for duties performed for the agency.

(d) (I) In the event of a vacancy in the position of public health director or medical officer, to either employ or contract with a person deemed qualified to fill the position or to request temporary assistance from a public health director or a medical officer from another county. The county or district board may also request that an employee of the state department, such as a qualified executive director or the chief medical officer, serve on an interim basis with all the powers and duties of the position.

(II) A person filling a temporary vacancy as public health director or medical officer shall be covered by the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., for duties performed for the agency.

(e) To provide, equip, and maintain suitable offices and all necessary facilities for the proper administration and provision of core public health services, as defined by the state board;

(f) To determine general policies to be followed by the public health director in administering and enforcing public health laws, orders, and rules of the county or district board, and orders, rules, and standards of the state board;

(g) To issue orders and to adopt rules not inconsistent with the public health laws of this state nor with the orders or rules of the state board as the county or district board may deem necessary for the proper exercise of the powers and duties vested in or imposed upon an agency or county or district board by this part 5;

(h) To act in an advisory capacity to the public health director on all matters pertaining to public health;

(i) To hold hearings, administer oaths, subpoena witnesses, and take testimony in all matters relating to the exercise and performance of the powers and duties vested in or imposed upon a county or district board;

(j) To provide environmental health services and to assess fees to offset the actual, direct cost of such services; except that no fee for a service shall be assessed against any person who has already paid a fee to the state or federal government for the service, and except that the only fee that shall be charged for annual retail food establishment inspections shall be the fee set forth in section 25-4-1607;

(k) To accept and, through the public health director, to use, disburse, and administer all federal aid, state aid, or other property, services, or moneys allotted to an agency for county or district public health functions or allotted without designation of a specific agency for purposes that are within the functions of an agency, and to prescribe, by rule consistent with the laws of this state, the conditions under which the property, services, or moneys shall be accepted and administered. The county or district board is empowered to make agreements that may be required to receive such moneys or other assistance.

(l) To approve, as provided for in section 25-1-520, a clean syringe exchange program proposed by an agency. A county board of health or district board of health shall not be required to approve a proposed program.

(6) Repealed.



§ 25-1-509. County and district public health directors

(1) (a) The director of each agency shall be the public health director.

(b) All other personnel required by an agency shall be selected by the public health director. All personnel shall perform duties as prescribed by the public health director.

(c) In the event of a public health emergency, the agency shall issue orders and adopt rules consistent with the laws and rules of the state as the public health director may deem necessary for the proper exercise of the powers and duties vested in or imposed upon the agency or county or district board.

(2) In addition to the other powers and duties conferred by this part 5 or by the agency, a public health director has the following powers and duties:

(a) To administer and enforce:

(I) The public health laws of the state and, as authorized by the provisions of this title or article 20 of title 30, C.R.S., the public health orders, rules, and standards of the state department or the state board; and

(II) The orders and rules of the county or district board;

(b) To exercise all powers and duties conferred and imposed upon agencies not expressly delegated by the provisions of this part 5 to a county or district board;

(c) To hold hearings, administer oaths, subpoena witnesses, and take testimony in all matters relating to the exercise and performance of his or her powers and duties;

(d) To act as the local registrar of vital statistics or to contract out the responsibility of registrar in the area over which the agency has jurisdiction;

(e) To direct the resources needed to carry out the county or district public health plan developed pursuant to section 25-1-505; and

(f) If requested by the county or district board, to serve as secretary to the board responsible for maintaining all records required by part 2 of article 72 of title 24, C.R.S., and ensuring public notice of all meetings in accordance with part 4 of article 6 of title 24, C.R.S. The director shall be the custodian of all properties and records for the agency.



§ 25-1-510. County or district board unable or unwilling to act

(1) If the county or district board is unable or unwilling to efficiently or promptly abate a nuisance or prevent the introduction or spread of a contagious or infectious disease, the county or district board or agency shall notify the state department and request assistance to take measures that will abate the nuisance or prevent the introduction or spread of disease.

(2) Upon receipt of the notice and request described in subsection (1) of this section, or upon determination that the county or district board is unable or unwilling to act, the state department has full power to take measures to ensure the abatement of the nuisance or prevent the introduction or spread of disease. The state department, for this purpose, may assume all powers conferred by law on the county or district board.

(3) The state department may reallocate state moneys from an agency that is not able to provide core public health services or standards to another entity to deliver services in that agency's jurisdiction.



§ 25-1-511. County treasurer - agency funds

(1) (a) In the case of a county public health agency, the county treasurer, as a part of his or her official duties as county treasurer, shall serve as treasurer of the agency, and the treasurer's official bond as county treasurer shall extend to and cover his or her duties as treasurer of the agency. In the case of a district public health agency, the county treasurer of the county in the district having the largest population as determined by the most recent federal census, as a part of his or her official duties as county treasurer, shall serve as treasurer of the district agency, and the treasurer's official bond as county treasurer shall extend to and cover his or her duties as treasurer of the district agency.

(b) Notwithstanding paragraph (a) of this subsection (1), in a district where the combined population of the counties is four thousand or fewer, the boards of the county commissioners of the counties may, by consent of all counties in the district, select the county whose treasurer shall serve as treasurer of the district.

(2) The treasurer of an agency, upon organization of the agency, shall create a county or district public health agency fund, to which shall be credited:

(a) Any moneys appropriated from a county general fund; and

(b) Any moneys received from state or federal appropriations or any other gifts, grants, donations, or fees for local public health purposes.

(3) Any moneys credited to a fund created pursuant to subsection (2) of this section shall be expended only for the purposes of this part 5, and claims or demands against the fund shall be allowed only if certified by the public health director and the president of the county or district board or any other member of the county or district board designated by the president for such purpose.

(4) On or before September 1, 2008, and on or before September 1 of each year thereafter, a county board of health shall estimate the total cost of maintaining the county public health agency for the ensuing fiscal year, and the amount of moneys that may be available from unexpended surpluses or from state or federal funds or other grants or donations. On or before September 1 of each year, the estimates shall be submitted in the form of a budget to the board of county commissioners. The board of county commissioners is authorized to provide any moneys necessary, over estimated moneys from surpluses, grants, and donations, to cover the total cost of maintaining the agency for the ensuing fiscal year by an appropriation from the county general fund.

(5) (a) On or before September 1, 2008, and on or before September 1 of each year thereafter, a district board of health shall estimate the total cost of maintaining the district public health agency for the ensuing fiscal year, and the amount of moneys that may be available from unexpended surpluses or from state or federal funds or other grants or donations. On or before September 1 of each year, the estimates shall be submitted in the form of a budget to a committee composed of the chairs of the boards of county commissioners of all counties comprising the district. The cost for maintaining the agency, over estimated moneys from surpluses, grants, or donations, shall be apportioned by the committee among the counties comprising the district in the proportion that the population of each county in the district bears to the total population of all counties in the district, population figures to be based on the most recent federal census. The boards of county commissioners of the respective counties are authorized to provide any moneys necessary to cover the proportionate shares of their counties by an appropriation from the county general fund.

(b) Notwithstanding paragraph (a) of this subsection (5), in a district where the combined population of the counties is four thousand or fewer, the boards of the county commissioners of the counties may apportion the costs for each county maintaining the agency by consent of all the counties in the district.



§ 25-1-512. Allocation of moneys - public health services support fund - created

(1) (a) The state department shall allocate any moneys that the general assembly may appropriate for distribution to county or district public health agencies organized pursuant to this part 5 for the provision of local health services. The state board shall determine the basis for the allocation of moneys to the agencies. In determining the allocation of moneys, the state board shall take into account the population served by each agency, the additional costs involved in operating small or rural agencies, and the scope of services provided by each agency.

(b) (I) In order to qualify for state assistance, each county and city and county shall contribute a minimum of one dollar and fifty cents per capita for its local health services and may contribute additional amounts as it may determine to be necessary to meet its local health needs.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (b), for a district public health agency, the counties or cities and counties of the district in total shall contribute a minimum of one dollar and fifty cents per capita for local health services within the district.

(c) Federally funded and state-funded special projects and demonstrations shall be in addition to the allotments specified in paragraph (b) of this subsection (1).

(2) Repealed.



§ 25-1-513. Enlargement of or withdrawal from public health agency

(1) Any county contiguous to a district maintaining a district public health agency may become a part of the district by agreement between its board of county commissioners and the boards of county commissioners of the counties comprising the district. The county, upon being accepted into the district, shall thereupon become subject to the provisions of this part 5.

(2) Any county in a district maintaining a district public health agency may withdraw from the district by resolution of its board of county commissioners. A county may not withdraw from a district within the two-year period following the establishment of the district or the county becoming a part of the district. A county may only withdraw from a district after one year's written notice given to the agency. In the event of withdrawal of a county from a district, any moneys that had been appropriated by the county before withdrawal to cover its proportionate share of maintaining the district may be returned to the county. A county shall establish a county public health agency or join another district public health agency once the county withdraws from a district.

(3) A municipal corporation that has voluntarily merged its public health agency with a county or district public health agency under the authority of section 25-1-506 may withdraw from the county or district public health agency by resolution of its city council, board of trustees, or other governing body. A municipal corporation may not withdraw from an agency within the two-year period following the municipal corporation becoming a part of the agency. A county may only withdraw from a district ninety days after a written notice is given to the agency.



§ 25-1-514. Legal actions - legal adviser

The county attorney for the county or the district attorney of the judicial district in which a cause of action arises shall bring any civil or criminal action requested by a county or district public health director to abate a condition that exists in violation of, or to restrain or enjoin any action that is in violation of, or to prosecute for the violation of or for the enforcement of, the public health laws and the standards, orders, and rules of the state board or a county or district board of health. If the county attorney or the district attorney fails to act, the public health director may bring an action and be represented by special counsel employed by him or her with the approval of the county or district board. An agency, through its county or district board of health or through its public health director with the approval of the state board, may employ or retain and compensate an attorney to be the legal adviser of the agency and to defend all actions and proceedings brought against the agency or the officers and employees of the agency.



§ 25-1-515. Judicial review of decisions

(1) Any person aggrieved and affected by a decision of a county or district board of health or a public health director acting under the provisions of this part 5 shall be entitled to judicial review by filing, in the district court of any county over which the county or district board or public health director has jurisdiction, an appropriate action requesting the review within ninety days after the public announcement of the decision. The court may make any interested person a party to the action. The review shall be conducted by the court without a jury and shall be confined to the record, if a complete record is presented. In a case of alleged irregularities in the record or in the procedure before the county or district board or public health director, testimony may be taken in the court. The court may affirm the decision or may reverse or modify it if the substantial rights of the appellant have been prejudiced as a result of the findings and decision of the county or district board being:

(a) Contrary to constitutional rights or privileges;

(b) In excess of the statutory authority or jurisdiction of the county or district board or public health director;

(c) Affected by any error of law;

(d) Made or promulgated upon unlawful procedure;

(e) Unsupported by substantial evidence in view of the entire record as submitted; or

(f) Arbitrary or capricious.

(2) Any party may have a review of the final judgment or decision of the district court by appellate review in accordance with law and the Colorado appellate rules.



§ 25-1-516. Unlawful acts - penalties

(1) It is unlawful for any person, association, or corporation and the officers thereof to:

(a) Willfully violate, disobey, or disregard the provisions of the public health laws or the terms of any lawful notice, order, standard, or rule;

(b) Fail to make or file a report required by law or rule of the state board relating to the existence of disease or other facts and statistics relating to the public health;

(c) Willfully and falsely make or alter a certificate or certified copy of any certificate issued pursuant to the public health laws;

(d) Willfully fail to remove from private property under his or her control at his or her own expense, within forty-eight hours after being ordered to do so by the county or district public health agency, any nuisance, source of filth, or cause of sickness within the jurisdiction and control of the agency whether the person, association, or corporation is the owner, tenant, or occupant of the private property; except that, when the condition is due to an act of God, it shall be removed at public expense; or

(e) Pay, give, present, or otherwise convey to any officer or employee of an agency any gift, remuneration, or other consideration, directly or indirectly, that the officer or employee is forbidden to receive by the provisions of this part 5.

(2) It is unlawful for any officer or employee of any agency or member of any county or district board of health to accept any gift, remuneration, or other consideration, directly or indirectly, for an incorrect or improper performance of the duties imposed upon him or her by or on behalf of the agency or by the provisions of this part 5.

(3) Any person, association, or corporation, or the officers thereof, who violates any provision of this section is guilty of a class 1 misdemeanor and, upon conviction thereof, shall be punished pursuant to the provisions of section 18-1.3-501, C.R.S. In addition to the fine or imprisonment, the person, association, or corporation shall be liable for any expense incurred by health authorities in removing any nuisance, source of filth, or cause of sickness. Conviction under the penalty provisions of this part 5 or any other public health law shall not relieve any person from any civil action in damages that may exist for an injury resulting from any violation of the public health laws.



§ 25-1-517. Mode of treatment inconsistent with religious creed or tenet

Nothing in this part 5 authorizes a county or district board of health to impose on any person any mode of treatment inconsistent with the creed or tenets of any religious denomination of which he or she is an adherent if the person complies with sanitary and quarantine laws and rules.



§ 25-1-518. Nuisances

(1) Removal of nuisances. The county or district board of health shall examine all nuisances, sources of filth, and causes of sickness, which, in its opinion, may be injurious to the health of the inhabitants, within its town, city, county, city and county, or district, and it shall destroy, remove, or prevent the nuisance, source of filth, or cause of sickness, as the case may require.

(2) Unhealthy premises cleaned - structures removed. If any cellar, vault, lot, sewer, drain, place, or premises within any city is damp, unwholesome, offensive, or filthy, or is covered for any portion of the year with stagnant or impure water, or is in a condition as to produce unwholesome or offensive exhalations, the county or district board of health may cause the area to be drained, filled up, cleaned, amended, or purified; or may require the owner or occupant or person in charge of the lot, premises, or place to perform such duty; or may cause the removal to be done by the proper officers of the city.

(3) Expense for abating nuisance. If any person or company neglects to remove or abate any nuisance or to perform any requirement made by or in accordance with any ordinance or resolution of the county or district board of health for the protection of the health of the inhabitants and if any expense is incurred by the board in removing or abating the nuisance or in causing such duty or requirement to be performed, such expense may be recovered by the board in an action against such person or company. In all cases where the board incurs any expense for draining, filling, cleaning, or purifying any lot, place, or premises, or for removing or abating any nuisance found upon such lot or premises, the board, in addition to all other remedies, may provide for the recovery of such expense, charge the same or such part thereof as it deems proper to the lot or premises upon or on account of which such expense was incurred or from which such nuisance was removed or abated, and cause the same to be assessed upon such lot or premises and collected as a special assessment.

(4) Removal of nuisance on private property - penalty. Whenever any nuisance, source of filth, or cause of sickness is found on private property, the county or district board of health shall order the owner or occupant or the person who has caused or permitted such nuisance, at his or her own expense, to remove the same within twenty-four hours. In default thereof, he or she shall forfeit a sum not to exceed one hundred dollars at the suit of the board of county commissioners of the proper county or the board of the proper city, town, or village for the use of the county or district board of health of the city or town where the nuisance is found.

(5) Board to remove - when. If the owner or occupant does not comply with an order of the county or district board of health, the board may cause the nuisance, source of filth, or cause of sickness to be removed, and all expense incurred thereby shall be paid by the owner or occupant or by such other person who has caused or permitted the nuisance, source of filth, or cause of sickness.

(6) Conviction - nuisance to be abated. Whenever any person is convicted of maintaining a nuisance that may be injurious to the public health, the court, in its discretion, may order the nuisance abated, removed, or destroyed at the expense of the defendant under the direction of the county or district board of health of the town, city, county, or district where the nuisance is found, and the form of the warrant to the sheriff or other officer may be varied accordingly.

(7) Stay warrant of conviction. The court, on the application of the defendant, may order a stay of a warrant issued pursuant to subsection (6) of this section for such time as may be necessary, not exceeding six months, to give the defendant an opportunity to remove the nuisance upon giving satisfactory security to do so within the time specified in the order.

(8) Expense of abating. The expense of abating and removing the nuisance pursuant to a warrant issued pursuant to subsection (6) of this section shall be collected by the officer in the same manner as damages and costs are collected upon execution; except that the materials of any buildings, fences, or other things that may be removed as a nuisance may be sold by the officer in like manner as goods are sold on execution for the payment of debts. The officer may apply the proceeds of the sale to defray the expenses of the removal and shall pay over the balance thereof, if any, to the defendant upon demand. If the proceeds of the sale are not sufficient to defray the expenses incurred pursuant to this subsection (8), the sheriff shall collect the residue thereof as provided in subsection (3) of this section.

(9) Refusal of admittance to premises. (a) Whenever a county or district board of health finds it necessary for the preservation of the lives or health of the inhabitants to enter any building, car, or train of cars in its town, city, county, or district for the purpose of examining and abating, removing, or preventing any nuisance, source of filth, or cause of sickness and is refused entry, any member of the board may make complaint under oath to the county court of his or her county stating the facts of the case as far as he or she has knowledge thereof.

(b) The court may thereupon issue a warrant directed to the sheriff commanding him or her to take sufficient aid and, being accompanied by any two or more members of the county or district board of health, during daylight hours, to return to the place where the nuisance, source of filth, or cause of sickness complained of may be and destroy, remove, or prevent the nuisance, source of filth, cause of sickness, or danger to life or limb under the direction of the members of the board of health.

(10) Damages occasioned by nuisance - action. Any person injured either in his or her comfort or in the enjoyment of his or her estate by any nuisance may have an action for damages sustained thereby.



§ 25-1-519. Existing intergovernmental agreements

Nothing in this part 5 shall void the terms of any intergovernmental agreement concerning public health entered into as of July 1, 2008, so long as all core and essential public health services continue to be provided.



§ 25-1-520. Clean syringe exchange programs - approval - reporting requirements

(1) A county public health agency or district public health agency may request approval from its county board of health or district board of health, referred to in this section as the "board", for a clean syringe exchange program operated by the agency or by a nonprofit organization with which the agency contracts to operate the clean syringe exchange program. Prior to approving or disapproving any such optional program, the board shall consult with the agency and interested stakeholders concerning the establishment of the clean syringe exchange program. Interested stakeholders must include, but need not be limited to, local law enforcement agencies, district attorneys, substance use disorder treatment providers, persons with a substance use disorder in remission, nonprofit organizations, hepatitis C and HIV advocacy organizations, and members of the community. The board and interested stakeholders shall consider, at a minimum, the following issues:

(a) The scope of the problem being addressed and the population the program would serve;

(b) Concerns of the law enforcement community; and

(c) The parameters of the proposed program, including methods for identifying program workers and volunteers.

(2) Each proposed clean syringe exchange program must, at a minimum, have the ability to:

(a) Provide an injection drug user with the information and the means to protect himself or herself, his or her partner, and his or her family from exposure to blood-borne disease through access to education, sterile injection equipment, voluntary testing for blood-borne diseases, and counseling;

(b) Provide thorough referrals to facilitate entry into substance use disorder treatment programs, including opioid substitution therapy;

(c) Encourage usage of medical care and mental health services as well as social welfare and health promotion;

(d) Provide safety protocols and classes for the proper handling and disposal of injection materials;

(e) Plan and implement the clean syringe exchange program with the clear objective of reducing the transmission of blood-borne diseases within a specific geographic area;

(f) Develop a timeline for the proposed program and for the development of policies and procedures; and

(g) Develop an education program regarding the legal rights under this section and section 18-18-428 (1)(b), C.R.S., that encourages participants to always disclose their possession of hypodermic needles or syringes to peace officers or emergency medical technicians or other first responders prior to a search.

(3) The board may approve or disapprove the proposed clean syringe exchange program based on the results of the meetings held pursuant to subsection (1) of this section.

(4) If the board approves a clean syringe exchange program that is operated through a contract with a nonprofit organization, the contract shall be subject to annual review and shall be renewed only if the board approves the contract after consultation with the county or district public health agency and interested stakeholders as described in subsection (1) of this section.

(5) One or more counties represented on a district board of health may at any time opt out of a clean syringe exchange program proposed or approved pursuant to this section.

(6) Repealed.









Part 6 - Local Boards of Health



Part 7 - Regional Health Departments



Part 8 - Patient Records

§ 25-1-801. Patient records in custody of health care facility - definitions

(1) (a) Every patient record in the custody of a health facility licensed or certified pursuant to section 25-1.5-103 (1) or article 3 of this title, or both, or any entity regulated under title 10, C.R.S., providing health care services, as defined in section 10-16-102 (33), C.R.S., directly or indirectly through a managed care plan, as defined in section 10-16-102 (43), C.R.S., or otherwise shall be available for inspection to the patient or the patient's personal representative through the attending health care provider or the provider's designated representative at reasonable times and upon reasonable notice, except records withheld in accordance with 45 CFR 164.524 (a). A summary of records pertaining to a patient's mental health problems may, upon written request and signed and dated authorization, be made available to the patient or the patient's personal representative following termination of the treatment program.

(b) (I) (A) A health facility licensed or certified pursuant to section 25-1.5-103 (1) or article 3 of this title, or both, or an entity regulated under title 10, C.R.S., providing health care services, as defined in section 10-16-102 (33), C.R.S., directly or indirectly through a managed care plan, as defined in section 10-16-102 (43), C.R.S., or otherwise, must provide copies of a patient's medical records, including X rays, to the patient or the patient's personal representative upon request and payment of the fee a covered entity may impose in accordance with the "Health Insurance Portability and Accountability Act of 1996", Pub.L. 104-191, as amended, and any rules promulgated pursuant to the act, or to a third person who requests the records upon submission of a HIPAA-compliant authorization, valid subpoena, or court order and upon the payment of the reasonable fees.

(B) The health care facility must deliver the medical records in electronic format if the person requests electronic format, the original medical records are stored in electronic format, and the medical records are readily producible in electronic format.

(II) In the event that a licensed health care professional determines that a copy of any X ray, mammogram, CT SCAN, MRI, or other film is not sufficient for diagnostic or other treatment purposes, the health facility or entity shall make the original of any such film available to the patient or another health care professional or facility as specifically directed by the patient pursuant to a written authorization-request for films and upon the payment of the reasonable costs for such film. If a health facility releases an original film pursuant to this subparagraph (II), it shall not be responsible for any loss, damage, or other consequences as a result of such release. Any original X ray, mammogram, CT SCAN, MRI, or other film made available pursuant to this subparagraph (II) shall be returned upon request to the lending facility within thirty days.

(c) The hospital or related facility or institution shall post in conspicuous public places on the premises a statement of the requirements set forth in paragraphs (a) and (b) of this subsection (1) and shall make available a copy of said statement to each patient upon admission.

(d) Nothing in this section requires a person responsible for the diagnosis or treatment of sexually transmitted infections or addiction to or use of drugs in the case of minors pursuant to sections 13-22-102, C.R.S., and 25-4-409 to release patient records of such diagnosis or treatment to a parent, guardian, or person other than the minor or his or her designated representative.

(2) All requests by a patient or the patient's personal representative for inspection of the patient's medical records made under this section shall be noted with the time and date of the request and the time and date of inspection noted by the attending health care provider or his or her designated representative. The patient or personal representative shall acknowledge the fact of the inspection by dating and signing the record file. A health care facility shall not charge a fee for the inspection of medical records.

(3) Nothing in this section shall apply to any nursing institution conducted by or for the adherents of any well-recognized church or religious denomination for the purpose of providing facilities for the care and treatment of the sick who depend exclusively upon spiritual means through prayer for healing and the practice of the religion of such church or denomination.

(4) For the purposes of this section, medical information transmitted during the delivery of health care via telemedicine, as defined in section 12-36-106 (1)(g), C.R.S., is part of the patient's medical record maintained by the health care facility.

(5) As used in this part 8, unless the context otherwise requires:

(a) "HIPAA-compliant" means in compliance with the "Health Insurance Portability and Accountability Act of 1996", Pub.L. 104-191, as amended.

(b) "Personal representative" has the meaning set forth in 45 CFR 164.502.

(c) (I) "Reasonable fees" means an amount not to exceed:

(A) Eighteen dollars and fifty-three cents for the first ten pages, eighty-five cents per page for the next thirty pages, and fifty-seven cents per page for each additional page; except that, if the medical records are stored on microfilm, one dollar and fifty cents per page;

(B) For radiographic studies, actual reproduction costs for each copy of a radiograph;

(C) If the authorized person requests certification of the medical records, a fee of ten dollars;

(D) Actual postage and electronic media costs, if applicable; and

(E) Applicable taxes.

(II) Notwithstanding any other provision of this part 8:

(A) If a patient record is requested by a third-party entity that is performing duties under the "Laura Hershey Disability Support Act", part 22 of article 30 of title 24, C.R.S., the third party may obtain one free copy of the record for the application process or for an appeal or reapplication when required by the disability benefit administrator;

(B) If maximum rates have already been established by statute or rule for a state or local government entity, those rates prevail over the rates set forth in this part 8; and

(C) This part 8 does not apply to coroners requesting medical records pursuant to section 30-10-606, C.R.S.



§ 25-1-802. Patient records in custody of individual health care providers

(1) (a) Every patient record in the custody of a podiatrist, chiropractor, dentist, doctor of medicine, doctor of osteopathy, nurse, optometrist, occupational therapist, audiologist, acupuncturist, direct-entry midwife, or physical therapist required to be licensed under title 12, C.R.S., a naturopathic doctor required to be registered pursuant to article 37.3 of title 12, C.R.S., or a person practicing psychotherapy under article 43 of title 12, C.R.S., except records withheld in accordance with 45 CFR 164.524 (a), must be available to the patient or the patient's personal representative upon submission of a valid authorization for inspection of records, dated and signed by the patient, at reasonable times and upon reasonable notice. A summary of records pertaining to a patient's mental health problems may, upon written request accompanied by a signed and dated authorization, be made available to the patient or the patient's personal representative following termination of the treatment program.

(b) (I) (A) A copy of the records, including radiographic studies, must be made available to the patient or the patient's personal representative, upon request and payment of the fee a covered entity may impose in accordance with the "Health Insurance Portability and Accountability Act of 1996", Pub.L. 104-191, as amended, or to a third person who requests the medical records upon submission of a HIPAA-compliant authorization, a valid subpoena, or a court order, and payment of reasonable fees.

(B) The health care provider must provide the medical records in electronic format if the person requests electronic format, the original medical records are stored in electronic format, and the medical records are readily producible in electronic format.

(II) If a licensed health care professional determines that a copy of a radiographic study, including an X ray, mammogram, CT scan, MRI, or other film is not sufficient for diagnostic or other treatment purposes, the podiatrist, chiropractor, dentist, doctor of medicine, doctor of osteopathy, nurse, optometrist, audiologist, acupuncturist, direct-entry midwife, or physical therapist required to be licensed under title 12, C.R.S., or, subject to the provisions of section 25-1-801 (1)(a) and paragraph (a) of this subsection (1), the person practicing psychotherapy under article 43 of title 12, C.R.S., shall make the original of any radiographic study available to the patient, the patient's personal representative, a person authorized by the patient, or another health care professional or facility as specifically directed by the patient, personal representative, authorized person, or health care professional or facility pursuant to a HIPAA-compliant authorization and upon the payment of the reasonable fees for the radiographic study. If a practitioner releases an original radiographic study pursuant to this subparagraph (II), the practitioner is not responsible for any loss, damage, or other consequences as a result of the release. Any original radiographic study made available pursuant to this subparagraph (II) must be returned upon request to the lending practitioner within thirty days.

(2) Nothing in this section requires a person responsible for the diagnosis or treatment of sexually transmitted infections or addiction to or use of drugs in the case of minors pursuant to sections 13-22-102, C.R.S., and 25-4-409 to release patient records of such diagnosis or treatment to a parent, guardian, or person other than the minor or his or her designated representative.

(3) For purposes of this section, "patient record" does not include a doctor's office notes.

(4) All requests by a patient or the patient's personal representative for inspection of his or her medical records made under this section shall be noted with the time and date of the request and the time and date of inspection noted by the health care provider or his or her designated representative. The patient or the patient's personal representative shall acknowledge the inspection by dating and signing the record file. A health care provider shall not charge a fee for the inspection of medical records.

(5) For the purposes of this section, medical information transmitted during the delivery of health care via telemedicine, as defined in section 12-36-106 (1)(g), C.R.S., is part of the patient's medical record maintained by a health care provider.



§ 25-1-803. Effect of this part 8 on similar rights of a patient

(1) Nothing in this part 8:

(a) Limits the right of a patient, the patient's personal representative, or a person who requests the medical records upon submission of a HIPAA-compliant authorization, a valid subpoena, or a court order to inspect the patient's medical or mental health data pursuant to section 24-72-204 (3)(a)(I), C.R.S.; or

(b) Limits or expands a right to inspect the patient's records that is otherwise granted by state statute to the patient, the patient's personal representative, or a person who requests the medical records upon submission of a HIPAA-compliant authorization, a valid subpoena, or a court order.






Part 9 - Commission on Family Medicine



Part 10 - Child Care Programs in Nursing Home Facilities

§ 25-1-1001. Legislative declaration

The general assembly hereby finds that the operation of child care centers in nursing home facilities is desirable because the benefit to nursing home facility employees in having on-location child care will improve the quality of care in nursing home facilities by stabilizing the nursing home work force and because the general public, especially in rural areas, will benefit from the increased availability of day care centers in their communities. The general assembly also finds that the operation of child care centers in nursing home facilities is desirable because the intergenerational contact has been proven to be beneficial to the health and well-being of elderly persons and, therefore, will improve the quality of life of elderly residents in nursing home facilities and because the intergenerational contact will be beneficial to the children as well. The general assembly, therefore, declares that the intent of this part 10 is to encourage the development of child care centers in nursing home facilities by encouraging the creation of private grants to provide funds to start such centers and by requiring the state agencies which license nursing home facilities and child care centers to study and recommend statutory and regulatory changes to facilitate and encourage the development of child care centers in nursing home facilities.



§ 25-1-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Nursing home facility" means a facility which provides skilled nursing home services or intermediate care nursing home services.



§ 25-1-1003. Grant program - requirements - use of medical assistance funds prohibited

(1) The department of public health and environment may encourage the development of a private grant program to provide start-up funds to nursing home facilities for the purpose of establishing child care centers located in such nursing home facilities.

(2) The state board of health, after consultation with the division in the department of human services involved in licensing child care centers and if the committee formed in section 25-1-1004 recommends the establishment of child care facilities in nursing homes, shall promulgate reasonable rules and regulations establishing any necessary requirements for operating a day care center in a nursing home facility. Such rules and regulations shall include, but need not be limited to, the following:

(a) Requirements for the operation of a safe and good-quality child care operation in the nursing home facility or upon the nursing home facility's grounds, which shall include:

(I) Precautions required to be taken to ensure that all staff and residents who will participate in the intergenerational programs have not been involved in incidents of sexual abuse or child abuse;

(II) Requirements relating to the ability to properly care for the children;

(III) Child care ratios of staff to children;

(IV) Requirements relating to the constant supervision of the children by staff members and not by nursing home residents;

(V) Life safety and fire regulations;

(b) Requirements on the amount and type of liability insurance necessary to insure the risks associated with the child care operation;

(c) Requirements on the ways in which the nursing home residents may be involved in the child care center and the requirement that the participation of nursing home residents in intergenerational activities with the children in the child care operation shall be on a voluntary basis;

(d) Requirements that any fees assessed to the employees of the nursing home facility whose children participate in the child care program will be based on a sliding scale;

(e) Requirements that the participation of employees of the nursing home facility in the enrollment of their children in the intergenerational day care program of the nursing home facility shall be on a voluntary basis.

(3) No medical assistance funds under the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S., shall be used to subsidize the cost of operating a day care center or day care program in a nursing home facility.



§ 25-1-1004. Study of statutes and rules and regulations pertaining to nursing home facilities and day care centers

(1) The department of public health and environment and the department of human services, in conjunction with representatives of the nursing home industry, child care operators, and experts on child care programs in nursing home facilities, shall examine and study the existing statutes and rules and regulations concerning the licensing of child care centers and of nursing home facilities to determine what statutory or regulatory changes or both would make it easier for a nursing home facility to operate a child care center. The study shall also include an examination of the advantages and disadvantages of operating such intergenerational programs and the most appropriate and practical ways to design such intergenerational child care programs which are beneficial both to the children and to the elderly persons.

(2) The study conducted by the department of public health and environment and the department of human services shall include, but need not be limited to, consideration of the following:

(a) The establishment of new rules and regulations by the department of public health and environment and the department of human services which would allow nursing home facilities to operate a child care operation in the nursing home facilities;

(b) A coordinated licensure program to license a child care operation in a nursing home facility which would be based on rules and regulations designed specifically for the operation of a child care center in a nursing home facility.

(3) Repealed.

(4) The department of public health and environment and the department of human services shall comply with the requirements of this part 10 within the current appropriation established for each department. No request for appropriations shall be made to the general assembly for the implementation of this part 10.






Part 11 - Drug Abuse Prevention, Education, and Treatment



Part 12 - Medical Record Confidentiality

§ 25-1-1201. Legislative declaration

The general assembly hereby finds, determines, and declares that maintaining the confidentiality of medical records is of the utmost importance to the state and of critical importance to patient privacy for high quality medical care. Most people in the United States consider confidentiality of health information important and worry that the increased computerization of health records may result in inappropriate disclosure of such records. Patients have a strong interest in preserving the privacy of their personal health information, but they also have an interest in medical research and other efforts by health care organizations to improve the medical care they receive. How best to preserve confidentiality within a state health information infrastructure is an important discussion that is affected by recent regulations promulgated by the federal department of health and human services related to the electronic storage of health information. The purpose of this part 12 is to index the provisions that govern medical record confidentiality to facilitate locating the law concerning the confidentiality of medical records and health information. It is not intended to expand, narrow, or clarify existing provisions.



§ 25-1-1202. Index of statutory sections regarding medical record confidentiality and health information

(1) Statutory provisions concerning policies, procedures, and references to the release, sharing, and use of medical records and health information include the following:

(a) Section 10-16-1003, C.R.S., concerning use of information by health care cooperatives;

(b) Section 8-43-404, C.R.S., concerning examinations by a physician or chiropractor for the purposes of workers' compensation;

(c) Section 8-43-501, C.R.S., concerning utilization review related to workers' compensation;

(d) Section 8-73-108, C.R.S., concerning the award of benefits for unemployment compensation benefits;

(e) Section 10-3-1104.7, C.R.S., concerning the confidentiality and use of genetic testing information;

(f) Section 10-16-113, C.R.S., concerning the procedures related to the denial of health benefits by an insurer;

(g) Section 10-16-113.5, C.R.S., concerning the use of independent external review when health benefits have been denied;

(h) Section 10-16-423, C.R.S., concerning the confidentiality of medical information in the custody of a health maintenance organization;

(i) Section 12-32-108.3, C.R.S., concerning disciplinary actions against podiatrists;

(j) Section 12-33-126, C.R.S., concerning disciplinary actions against chiropractors;

(k) Section 12-35-129, C.R.S., concerning disciplinary actions against dentists and dental hygienists;

(l) Section 12-36-118, C.R.S., concerning disciplinary actions against physicians;

(m) Section 12-36-135 (1), C.R.S., concerning reporting requirements for physicians pertaining to certain injuries;

(n) Section 12-36.5-104, C.R.S., concerning professional review committees for physicians;

(o) Section 12-36.5-104.4, C.R.S., concerning hospital professional review committees;

(p) Section 12-37.5-104, C.R.S., concerning reporting requirements by physicians related to abortions for minors;

(q) Section 12-38-116.5, C.R.S., concerning disciplinary proceedings against a practical nurse, a professional nurse, or a psychiatric technician;

(r) Section 12-43-218, C.R.S., concerning the disclosure of confidential communications by a mental health professional;

(s) Section 12-43-224 (4), C.R.S., concerning disciplinary proceedings against a mental health professional;

(t) Section 13-21-110, C.R.S., concerning confidentiality of information, data, reports, or records of a utilization review committee of a hospital or other health care facility;

(u) Section 13-21-117, C.R.S., concerning civil liability of a mental health professional, mental health hospital, community mental health center, or clinic related to a duty to warn or protect;

(v) Sections 13-22-101 to 13-22-106, C.R.S., concerning the age of competence for certain medical procedures;

(w) Section 13-64-502, C.R.S., concerning civil liability related to genetic counseling and screening and prenatal care, or arising from or during the course of labor and delivery, or the period of postnatal care in a health institution;

(x) Section 13-80-103.7, C.R.S., concerning a limited waiver of medical information in civil actions related to sexual assault or sexual offenses against a child;

(y) Section 13-90-107 (1)(d), C.R.S., concerning when a physician, surgeon, or registered professional nurse may testify related to the care and treatment of a person;

(z) Section 14-10-124, C.R.S., concerning the best interests of a child for the purposes of a separation or dissolution of marriage;

(aa) Section 14-10-127, C.R.S., concerning the allocation of parental responsibilities with respect to a child;

(bb) Section 17-27.1-101 (4), C.R.S., concerning nongovernmental facilities for offenders and the waiver of confidential information;

(cc) Section 18-3-203 (1)(f.5), C.R.S., concerning assault in the second degree and the availability of medical testing for certain circumstances;

(dd) Section 18-4-412, C.R.S., concerning theft of medical records or medical information;

(ee) Repealed.

(ee.5) Section 18-18-406.3, C.R.S., concerning medical marijuana patient records;

(ff) Section 18-18-503, C.R.S., concerning cooperative agreements to control substance abuse;

(gg) Section 19-3-304, C.R.S., concerning persons required to report child abuse or neglect;

(hh) Section 19-3-305, C.R.S., concerning postmortem investigation related to the death of a child;

(ii) Section 19-3-306, C.R.S., concerning evidence of abuse or neglect of a child;

(jj) Section 19-5-103 (2), C.R.S., concerning relinquishment of rights concerning a child;

(kk) Section 19-5-305, C.R.S., concerning access to adoption records;

(ll) Section 22-1-123 (5), C.R.S., concerning the protection of student data;

(mm) Sections 22-32-109.1 (6) and 22-32-109.3 (2), C.R.S., concerning specific powers and duties of the state board of education;

(nn) Section 22-64-216, C.R.S., concerning confidentiality of records maintained by school district retirement plans;

(oo) Section 24-51-213, C.R.S., concerning confidentiality of records maintained by the public employees' retirement association;

(pp) Section 24-72-204 (3), C.R.S., concerning public records not open to public inspection;

(qq) Section 25-1-122, concerning reporting of certain diseases and conditions for investigation of epidemic and communicable diseases, morbidity and mortality, cancer in connection with the statewide cancer registry, environmental and chronic diseases, sexually transmitted infections, tuberculosis, and rabies and mammal bites by the department of public health and environment;

(rr) Section 25-1-124 (2), concerning health care facilities and reporting requirements;

(ss) Sections 27-81-110 and 27-81-113, C.R.S., concerning the treatment of intoxicated persons;

(tt) Section 25-1-801, concerning patient records in the care of a health care facility;

(uu) Section 25-1-802, concerning patient records in the care of individual health care providers;

(vv) Sections 27-82-106 and 27-82-109, concerning the treatment of persons with substance use disorders;

(vv.5) Section 25-1.5-106, concerning the medical marijuana program;

(ww) Section 25-2-120, concerning reports of electroconvulsive treatment;

(xx) Section 25-3-109, concerning quality management functions of health care facilities licensed by the department of public health and environment;

(yy) Section 25-3.5-501, concerning records maintained by ambulance services and emergency medical service providers;

(zz) Section 25-3.5-704 (2)(d) and (2)(f), concerning the designation of emergency medical facilities and the statewide trauma system;

(aaa) Sections 25-4-406 and 25-4-409, concerning the reporting of sexually transmitted infections;

(bbb) Section 25-4-1003, concerning newborn screening programs and genetic counseling;

(ccc) Repealed.

(ddd) Section 25-4-1705, concerning immunization information;

(eee) Section 25-4-1905, concerning records collected related to Gulf War syndrome;

(fff) Section 25-32-106, concerning the release of medical information to a poison control service provider;

(ggg) Section 26-3.1-102 (2), C.R.S., concerning reporting requirements related to at-risk adults;

(hhh) Section 26-11.5-108, C.R.S., concerning the long-term ombudsman program and access to medical records;

(iii) Section 27-65-103 (2), C.R.S., concerning voluntary applications for mental health services;

(jjj) Sections 27-65-121 (2) and 27-65-122, C.R.S., concerning records related to mental health services for minor children;

(kkk) Section 30-10-606 (6), C.R.S., concerning postmortem investigations and records;

(lll) Section 35-9-109, C.R.S., concerning confidentiality of information released to the commissioner of agriculture related to human exposure to pesticide applications;

(mmm) Section 42-2-112, C.R.S., concerning information supplied to the department of revenue for the purpose of renewing or obtaining a license to operate a motor vehicle; and

(nnn) Section 12-42.5-406, C.R.S., concerning information entered into the prescription drug monitoring program database.



§ 25-1-1203. Electronic storage of medical records

Health plans, health care clearinghouses, and health care providers shall develop policies, procedures, and systems to comply with federal regulations promulgated by the federal department of health and human services related to electronic storage and maintenance of medical record information pursuant to federal law.



§ 25-1-1204. Online exchange of advanced directives forms permitted

A public or private entity, including a nonprofit organization, that facilitates the exchange of health information among emergency medical service providers, doctors, hospitals, nursing homes, pharmacies, home health agencies, health plans, and local health information agencies through the use of health information technology may facilitate the voluntary, secure, and confidential exchange of forms containing advanced directives regarding a person's acceptance or rejection of life-sustaining medical or surgical treatment.






Part 13 - Climate Change Markets Grant Program

§ 25-1-1301. Short title

This part 13 shall be known and may be cited as the "Colorado Climate Change Markets Act".



§ 25-1-1302. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) As the United States and other countries take action to address issues related to climate change, Colorado faces important policy choices.

(b) Emerging technologies and markets related to climate change promise significant economic opportunities for the state, particularly for agriculture and rural economies.

(c) The general assembly enacts the "Colorado Climate Change Markets Act" for the purpose of positioning Colorado at the forefront of emerging markets related to climate change and helping affected industries and economies benefit from these opportunities.



§ 25-1-1303. Grants for research - reports to general assembly

(1) The department of public health and environment shall administer a program to award grants pursuant to this section.

(2) (a) A grant of fifty thousand dollars shall be awarded to Colorado state university to conduct research on the potential for the use of terrestrial carbon sequestration in agricultural, rangeland, and forest soils as a technique for mitigating the emissions of greenhouse gases in the state.

(b) A grant of fifty thousand dollars shall be awarded to the Colorado school of mines to conduct research on the potential for the use of geologic carbon sequestration as a technique for mitigating the emissions of greenhouse gases in the state.

(c) A grant of thirty-five thousand dollars shall be awarded to the university of Colorado to conduct research on the emerging international and domestic markets in greenhouse gas emissions and to conduct research on private firms in various economic sectors that are reducing emissions of greenhouse gases.

(3) Each recipient of a grant awarded pursuant to this section shall report the results of the research conducted under the grant to the agriculture committees of the senate and the house of representatives no later than March 15, 2007.






Part 14 - Health Information Technology






Article 1.5 - Powers and Duties of the Department of Public Health and Environment

Part 1 - General Powers and Duties

§ 25-1.5-101. Powers and duties of department - laboratory cash fund

(1) The department has, in addition to all other powers and duties imposed upon it by law, the powers and duties provided in this section as follows:

(a) To close theaters, schools, and other public places, and to forbid gatherings of people when necessary to protect the public health;

(b) (I) To establish and enforce minimum general sanitary standards as to the quality of wastes discharged upon land and the quality of fertilizer derived from excreta of human beings or from the sludge of sewage disposal plants.

(II) The phrase "minimum general sanitary standards" as used in this section means the minimum standards reasonably consistent with assuring adequate protection of the public health. The word "standards" as used in this section means standards reasonably designed to promote and protect the public health.

(c) (I) To collect, compile, and tabulate reports of marriages, dissolution of marriages, declaration of invalidity of marriages, births, deaths, and morbidity and to require any person having information with regard to the same to make such reports and submit such information as the board shall by rule or regulation provide.

(II) For the purposes of this paragraph (c), the board is authorized to require reporting of morbidity and mortality in accordance with the provisions of section 25-1-122.

(d) To regulate the disposal, transportation, interment, and disinterment of the dead;

(e) (I) To establish, maintain, and approve chemical, bacteriological, and biological laboratories, and to conduct such laboratory investigations and examinations as it may deem necessary or proper for the protection of the public health.

(II) The department shall transmit all fees received by the department in connection with the laboratories established pursuant to this paragraph (e), with the exception of fees received pursuant to part 10 of article 4 of this title that are credited to the newborn screening and genetic counseling cash funds created in section 25-4-1006 (1), to the state treasurer, who shall deposit them in the laboratory cash fund, which is hereby created in the state treasury. The state treasurer shall credit all interest earned from the revenues in the fund to the fund. At the end of each fiscal year, the unencumbered balance of the fund remains in the fund. The revenues in the fund are subject to annual appropriation by the general assembly to the department to carry out its duties under this paragraph (e).

(f) To make, approve, and establish standards for diagnostic tests by chemical, bacteriological, and biological laboratories, and to require such laboratories to conform thereto; and to prepare, distribute, and require the completion of forms or certificates with respect thereto;

(g) To purchase, and to distribute to licensed physicians and veterinarians, with or without charge, as the board may determine upon considerations of emergency or need, such vaccines, serums, toxoids, and other approved biological or therapeutic products as may be necessary for the protection of the public health;

(h) To establish and enforce sanitary standards for the operation and maintenance of orphanages, day care nurseries, foster homes, family care homes, summer camps for children, lodging houses, guest child care facilities as defined in section 26-6-102 (16), C.R.S., public services short-term child care facilities as defined in section 26-6-102 (30), C.R.S., hotels, public conveyances and stations, schools, factories, workshops, industrial and labor camps, recreational resorts and camps, swimming pools, public baths, mobile home parks, and other buildings, centers, and places used for public gatherings;

(i) (I) To establish sanitary standards and make sanitary, sewerage, and health inspections and examinations for charitable, penal, and other public institutions, and, with respect to the state institutions under the department of human services specified in section 27-90-104, C.R.S., or under the department of corrections specified in section 17-1-104.3 (1)(b), C.R.S., such inspections and examinations shall be made at least once each year. Reports on such inspections of institutions under control of the department of human services or the department of corrections shall be made to the executive director of the appropriate department for appropriate action, if any.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (i), the standards adopted pursuant to subparagraph (I) of this paragraph (i) with regard to space requirements, furnishing requirements, required special use areas or special management housing, and environmental condition requirements, including but not limited to standards pertaining to light, ventilation, temperature, and noise level, shall not apply to any penal institution operated by or under contract with a county or municipality if the penal institution begins operations on or after August 30, 1999, and if the governing body of the jurisdiction operating the penal institution has adopted standards pertaining to such issues for the penal institution pursuant to section 30-11-104 (1), C.R.S., or section 31-15-711.5, C.R.S., whichever is applicable.

(j) (I) To disseminate public health information;

(II) To provide poison control services, for the fiscal year beginning July 1, 2002, and fiscal years thereafter, on a statewide basis and to provide for the dissemination of information concerning the care and treatment of individuals exposed to poisonous substances pursuant to article 32 of this title;

(k) To establish and enforce standards for exposure to toxic materials in the gaseous, liquid, or solid phase that may be deemed necessary for the protection of public health;

(l) To establish and enforce standards for exposure to environmental conditions, including radiation, that may be deemed necessary for the protection of the public health;

(m) (I) To accept and expend on behalf of and in the name of the state, gifts, donations, and grants for any purpose connected with the work and programs of the department.

(II) Any such property so given shall be held by the state treasurer, but the department shall have the power to direct the disposition of any property so given for any purpose consistent with the terms and conditions under which such gift was created.

(n) To carry out the policies of the state as set forth in part 1 of article 6 of this title with respect to family planning;

(o) To carry out the policies of this state relating to the "Colorado Health Care Coverage Act" as set forth in parts 1 and 4 of article 16 of title 10, C.R.S.;

(p) To compile and maintain current information necessary to enable the department to answer any inquiry concerning the proper action to take to counteract, eliminate, or minimize the public health hazards of a hazardous substance incident involving any specific kind of hazardous substance. To make such information available and to facilitate the reporting of hazardous substance incidents, the department shall establish, maintain, and publicize an environmental emergency telephone service that shall be available to the public twenty-four hours each day. With respect to the powers and duties specified in this paragraph (p), the department shall have no rule-making authority and shall avail itself of all available private resources. As used in this paragraph (p), the terms "hazardous substance" and "hazardous substance incident" shall have the meanings ascribed to them in section 29-22-101, C.R.S. The department shall coordinate its activities pursuant to this section with the Colorado state patrol.

(q) (I) To establish and maintain a statewide cancer registry providing for compilation and analysis of appropriate information regarding incidence, diagnosis, treatment, and end results and any other data designed to provide more effective cancer control for the citizens of Colorado.

(II) For the purposes of this paragraph (q), the board is authorized to require reports relating to cancer in accordance with the provisions of section 25-1-122 and to have access to medical records relating to cancer in accordance with the provisions of section 25-1-122.

(r) To operate and maintain a program for children with disabilities to provide and expedite provision of health care services to children who have congenital birth defects or who are the victims of burns or trauma or children who have acquired disabilities;

(s) To annually enter into an agreement with a qualified person to perform necessary hazardous substance incident response actions when such actions are beyond the ability of the local and state response capabilities. Such response actions may include, but are not limited to, containment, clean-up, and disposal of a hazardous substance. Nothing in this article shall prevent the attorney general's office from pursuing cost recovery against responsible persons.

(t) To operate special health programs for migrant and seasonal farm workers and their dependent family members and to accept and employ federal and other moneys appropriated to implement such programs;

(u) To carry out the duties prescribed in article 11.5 of title 16, C.R.S., relating to substance abuse in the criminal justice system;

(v) To establish and maintain a statewide gulf war syndrome registry pursuant to part 19 of article 4 of this title providing for compilation and analysis of information regarding incidence, diagnosis, treatment, and treatment outcomes of veterans or family members of veterans suffering from gulf war syndrome;

(w) (I) To act as the coordinator for suicide prevention programs throughout the state, including the Colorado suicide prevention plan established in section 25-1.5-112.

(II) The department is authorized to accept gifts, grants, and donations to assist it in performing its duties as the coordinator for suicide prevention programs. All such gifts, grants, and donations shall be transmitted to the state treasurer who shall credit the same to the suicide prevention coordination cash fund, which fund is hereby created. The fund also consists of any money appropriated or transferred to the fund by the general assembly for the purposes of implementing section 25-1.5-112. Any moneys remaining in the suicide prevention coordination cash fund at the end of any fiscal year shall remain in the fund and shall not be transferred or credited to the general fund. The general assembly shall make appropriations from the suicide prevention coordination cash fund for expenditures incurred by the department in the performance of its duties under this paragraph (w) and section 25-1.5-112.

(III) (A) Notwithstanding section 24-1-136 (11)(a)(I), as part of its duties as coordinator for suicide prevention programs, on or before each November 1, the department shall submit to the chairs of the senate health and human services committee and the house of representatives health, insurance, and environment committee, or their successor committees, and to the members of the joint budget committee, a report listing all suicide prevention programs in the state and describing the effectiveness of the department acting as the coordinator for suicide prevention programs. For the report submitted in 2013 and each year thereafter, the department shall include any findings and recommendations it has to improve suicide prevention in the state.

(B) (Deleted by amendment, L. 2012.)

(IV) In its role as coordinator for suicide prevention programs, the department may collaborate with each facility licensed or certified pursuant to section 25-1.5-103 in order to coordinate suicide prevention services, including relevant training and other services as part of the Colorado suicide prevention plan established in section 25-1.5-112. When a facility treats a person who has attempted suicide or exhibits a suicidal gesture, the facility may provide oral and written information or educational materials to the person or, in the case of a minor, to parents, relatives, or other responsible persons to whom the minor will be released, prior to the person's release, regarding warning signs of depression, risk factors of suicide, methods of preventing suicide, available suicide prevention resources, and any other information concerning suicide awareness and prevention. The department may work with facilities and the Colorado suicide prevention plan to determine whether and where gaps exist in suicide prevention programs and services, including gaps that may be present in:

(A) The information and materials being used and distributed in facilities throughout the state;

(B) Resources available to persons who attempt suicide or exhibit a suicidal gesture and, when the person is a minor, to parents, relatives, and other responsible persons to whom a minor is released; and

(C) The process for referring persons who attempt suicide or exhibit a suicidal gesture to suicide prevention services and programs or other appropriate health care providers for treatment.

(x) To implement the state dental loan repayment program created in article 23 of this title;

(y) To coordinate with the United States secretary of the interior and the United States secretary of agriculture to develop resource management plans consistent with this article for federal lands pursuant to 16 U.S.C. sec. 530, 16 U.S.C. sec. 1604, and 43 U.S.C. sec. 1712;

(z) To perform the duties specified in part 6 of article 10 of title 30, C.R.S., relating to the Colorado coroners standards and training board;

(aa) To determine if there is a shortage of drugs critical to the public safety of the people of Colorado and declare an emergency for the purpose of preventing the practice of unfair drug pricing as prohibited by section 6-1-714, C.R.S.;

(bb) To include on its public website home page a link to forms containing advanced directives regarding a person's acceptance or rejection of life-sustaining medical or surgical treatment, which forms are available to be downloaded electronically.



§ 25-1.5-102. Epidemic and communicable diseases - powers and duties of department

(1) The department has, in addition to all other powers and duties imposed upon it by law, the powers and duties provided in this section as follows:

(a) (I) To investigate and control the causes of epidemic and communicable diseases affecting the public health.

(II) For the purposes of this paragraph (a), the board shall determine, by rule and regulation, those epidemic and communicable diseases and conditions that are dangerous to the public health. The board is authorized to require reports relating to such designated diseases in accordance with the provisions of section 25-1-122 and to have access to medical records relating to such designated diseases in accordance with the provisions of section 25-1-122.

(III) For the purposes of this paragraph (a), "epidemic diseases" means cases of an illness or condition, communicable or noncommunicable, in excess of normal expectancy, compared to the usual frequency of the illness or condition in the same area, among the specified population, at the same season of the year. A single case of a disease long absent from a population may require immediate investigation.

(IV) For the purposes of this paragraph (a), "communicable diseases" means an illness due to a specific infectious agent or its toxic products that arises through transmission of that agent or its products from an infected person, animal, or reservoir to a susceptible host, either directly or indirectly through an intermediate plant or animal host, vector, or the inanimate environment.

(b) (I) To investigate and monitor the spread of disease that is considered part of an emergency epidemic as defined in section 24-33.5-703 (4), C.R.S., to determine the extent of environmental contamination resulting from the emergency epidemic, and to rapidly provide epidemiological and environmental information to the governor's expert emergency epidemic response committee, created in section 24-33.5-704 (8), C.R.S.

(II) Except as otherwise directed by executive order of the governor, the department shall exercise its powers and duties to control epidemic and communicable diseases and protect the public health as set out in this section.

(III) The department may accept and expend federal funds, gifts, grants, and donations for the purposes of an emergency epidemic or preparation for an emergency epidemic.

(IV) When a public safety worker, emergency medical service provider, peace officer, or staff member of a detention facility has been exposed to blood or other bodily fluid which there is a reason to believe may be infectious with hepatitis C, the state department and county, district, and municipal public health agencies within their respective jurisdictions shall assist in evaluation and treatment of any involved persons by:

(A) Accessing information on the incident and any persons involved to determine whether a potential exposure to hepatitis C occurred;

(B) Examining and testing such involved persons to determine hepatitis C infection when the fact of an exposure has been established by the state department or county, district, or municipal public health agency;

(C) Communicating relevant information and laboratory test results on the involved persons to such persons' attending physicians or directly to the involved persons if the confidentiality of such information and test results is acknowledged by the recipients and adequately protected, as determined by the state department or county, district, or municipal public health agency; and

(D) Providing counseling to the involved persons on the potential health risks resulting from exposure and the available methods of treatment.

(V) The employer of an exposed person shall ensure that relevant information and laboratory test results on the involved person are kept confidential. Such information and laboratory results are considered medical information and protected from unauthorized disclosure.

(VI) For purposes of this paragraph (b), "public safety worker" includes, but is not limited to, law enforcement officers, peace officers, and firefighters.

(c) To establish, maintain, and enforce isolation and quarantine, and, in pursuance thereof and for this purpose only, to exercise such physical control over property and the persons of the people within this state as the department may find necessary for the protection of the public health;

(d) To abate nuisances when necessary for the purpose of eliminating sources of epidemic and communicable diseases affecting the public health.

(2) Notwithstanding any other provision of law to the contrary, the department shall administer the provisions of this section regardless of an individual's race, religion, gender, ethnicity, national origin, or immigration status.



§ 25-1.5-103. Health facilities - powers and duties of department - limitations on rules promulgated by department - definitions

(1) The department has, in addition to all other powers and duties imposed upon it by law, the powers and duties provided in this section as follows:

(a) (I) (A) To annually license and to establish and enforce standards for the operation of general hospitals, hospital units as defined in section 25-3-101 (2), psychiatric hospitals, community clinics, rehabilitation hospitals, convalescent centers, community mental health centers, acute treatment units, facilities for persons with intellectual and developmental disabilities, nursing care facilities, hospice care, assisted living residences, dialysis treatment clinics, ambulatory surgical centers, birthing centers, home care agencies, and other facilities of a like nature, except those wholly owned and operated by any governmental unit or agency.

(B) In establishing and enforcing such standards and in addition to the required announced inspections, the department shall, within available appropriations, make additional inspections without prior notice to the health facility, subject to sub-subparagraph (C) of this subparagraph (I). Such inspections shall be made only during the hours of 7 a.m. to 7 p.m.

(C) The department shall extend the survey cycle or conduct a tiered inspection or survey of a health facility licensed for at least three years and against which no enforcement activity has been taken, no patterns of deficient practices exist, as documented in the inspection and survey reports issued by the department, and no substantiated complaint resulting in the discovery of significant deficiencies that may negatively affect the life, health, or safety of consumers of the health facility has been received within the three years prior to the date of the inspection. The department may expand the scope of the inspection or survey to an extended or full survey if the department finds deficient practice during the tiered inspection or survey. The department, by rule, shall establish a schedule for an extended survey cycle or a tiered inspection or survey system designed, at a minimum, to: Reduce the time needed for and costs of licensure inspections for both the department and the licensed health facility; reduce the number, frequency, and duration of on-site inspections; reduce the scope of data and information that health facilities are required to submit or provide to the department in connection with the licensure inspection; reduce the amount and scope of duplicative data, reports, and information required to complete the licensure inspection; and be based on a sample of the facility size. Nothing in this sub-subparagraph (C) limits the ability of the department to conduct a periodic inspection or survey that is required to meet its obligations as a state survey agency on behalf of the centers for medicare and medicaid services or the department of health care policy and financing to assure that the health facility meets the requirements for participation in the medicare and medicaid programs.

(D) In connection with the renewal of licenses issued pursuant to this subparagraph (I), the department shall institute a performance incentive system pursuant to section 25-3-105 (1)(a)(I)(C).

(E) The department shall not cite as a deficiency in a report resulting from a survey or inspection of a licensed health facility any deficiency from an isolated event identified by the department that can be effectively remedied during the survey or inspection of the health facility, unless the deficiency caused harm or a potential for harm, created a life- or limb-threatening emergency, or was due to abuse or neglect.

(F) Sections 24-4-104, C.R.S., and 25-3-102 govern the issuance, suspension, renewal, revocation, annulment, or modification of licenses. All licenses issued by the department must contain the date of issue and cover a twelve-month period. Nothing contained in this paragraph (a) prevents the department from adopting and enforcing, with respect to projects for which federal assistance has been obtained or is requested, higher standards as may be required by applicable federal laws or regulations of federal agencies responsible for the administration of applicable federal laws.

(II) To establish and enforce standards for the operation and maintenance of the health facilities named in subparagraph (I) of this paragraph (a), wholly owned and operated by the state or any of its political subdivisions, and no such facility shall be operated or maintained without an annual certificate of compliance;

(b) To suspend, revoke, or refuse to renew any license issued to a health facility pursuant to subparagraph (I) or (II) of paragraph (a) of this subsection (1) if such health facility has committed abuse of health insurance pursuant to section 18-13-119, C.R.S., or if such health facility has advertised through newspapers, magazines, circulars, direct mail, directories, radio, television, or otherwise that it will perform any act prohibited by section 18-13-119 (3), C.R.S., unless the health facility is exempted from section 18-13-119 (5), C.R.S.;

(c) (I) To establish and enforce standards for licensure of community mental health centers and acute treatment units.

(II) The department of public health and environment has primary responsibility for the licensure of community mental health centers and acute treatments units. The department of human services has primary responsibility for program approval at these facilities. In performing their respective responsibilities pursuant to this subparagraph (II), both departments shall take into account changes in health care policy and practice incorporating the concept and practice of integration of services and the development of a system that commingles and integrates health care services.

(2) For purposes of this section, unless the context otherwise requires:

(a) "Acute treatment unit" means a facility or a distinct part of a facility for short-term psychiatric care, which may include substance abuse treatment, and which provides a total, twenty-four-hour therapeutically planned and professionally staffed environment for persons who do not require inpatient hospitalization but need more intense and individual services than are available on an outpatient basis, such as crisis management and stabilization services.

(a.5) "Community clinic" has the same meaning as set forth in section 25-3-101 and does not include:

(I) A federally qualified health center, as defined in section 1861 (aa)(4) of the federal "Social Security Act", 42 U.S.C. sec. 1395x (aa)(4);

(II) A rural health clinic, as defined in section 1861 (aa)(2) of the federal "Social Security Act", 42 U.S.C. sec. 1395x (aa)(2).

(b) "Community mental health center" means either a physical plant or a group of services under unified administration and including at least the following: Inpatient services; outpatient services; day hospitalization; emergency services; and consultation and educational services, which services are provided principally for persons with behavioral or mental health disorders residing in a particular community in or near which the facility is situated.

(b.5) "Enforcement activity" means the imposition of remedies such as civil money penalties; appointment of a receiver or temporary manager; conditional licensure; suspension or revocation of a license; a directed plan of correction; intermediate restrictions or conditions, including retaining a consultant, department monitoring, or providing additional training to employees, owners, or operators; or any other remedy provided by state or federal law or as authorized by federal survey, certification, and enforcement regulations and agreements for violations of federal or state law.

(c) "Facility for persons with developmental disabilities" means a facility specially designed for the active treatment and habilitation of persons with intellectual and developmental disabilities or a community residential home, as defined in section 25.5-10-202, C.R.S., which is licensed and certified pursuant to section 25.5-10-214, C.R.S.

(d) "Hospice care" means an entity that administers services to a terminally ill person utilizing palliative care or treatment.

(3) (a) In the exercise of its powers pursuant to this section, the department shall not promulgate any rule, regulation, or standard relating to nursing personnel for rural nursing care facilities, rural intermediate care facilities, and other rural facilities of a like nature more stringent than the applicable federal standards and regulations.

(b) For purposes of this subsection (3), "rural" means:

(I) A county of less than fifteen thousand population; or

(II) A municipality of less than fifteen thousand population which is located ten miles or more from a municipality of over fifteen thousand population; or

(III) The unincorporated part of a county ten miles or more from a municipality of fifteen thousand population or more.

(c) A nursing care facility which is not rural as defined in paragraph (b) of this subsection (3) shall meet the licensing requirements of the department for nursing care facilities. However, if a registered nurse hired pursuant to department regulations is temporarily unavailable, a nursing care facility may use a licensed practical nurse in place of a registered nurse if such licensed practical nurse is a current employee of the nursing care facility.

(3.5) (a) (I) The department of public health and environment may establish life safety code and physical plant requirements for an occupancy that is contiguous with an acute treatment unit if the occupancy is operated by the acute treatment unit licensee and the services provided by the occupancy are outpatient services certified in accordance with article 65 of title 27, C.R.S., to determine appropriate placement or detoxification services licensed by the department of human services. The services provided by the occupancy shall benefit acute treatment unit clients, although the occupancy may also provide such services to other populations. It shall be at the discretion of the acute treatment unit licensee to either construct the necessary fire safety separations between the occupancy and the acute treatment unit or to assume fiscal and administrative responsibility for assuring that the occupancy meets the life safety code requirements as specified and verified by the department of public health and environment.

(II) The state board of health may promulgate rules authorizing the department of public health and environment to assess a penalty of up to one hundred dollars per day if the department finds that an occupancy does not comply with life safety code requirements. The department shall only assess the penalty after the acute treatment unit licensee has had an opportunity to correct the noncompliance.

(III) Nothing in this subsection (3.5) shall be construed to extend the life safety code authority of the department of public health and environment to an occupancy that is not subject to licensure by the department and that has the appropriate fire safety separations between the occupancy and the acute treatment unit.

(b) A licensee that is subject to life safety code oversight of one or more occupancies pursuant to paragraph (a) of this subsection (3.5) shall pay a fee or fees in accordance with rules promulgated by the state board of health.

(c) Any moneys collected pursuant to this subsection (3.5) shall be transmitted to the state treasurer, who shall credit the same to the health facilities general licensure cash fund created in section 25-3-103.1.

(4) In the exercise of its powers, the department shall not promulgate any rule, regulation, or standard that limits or interferes with the ability of an individual to enter into a contract with a private pay facility concerning the programs or services provided at the private pay facility. For the purposes of this subsection (4), "private pay facility" means a skilled nursing facility or intermediate care facility subject to the requirements of section 25-1-120 or an assisted living residence licensed pursuant to section 25-27-105 that is not publicly funded or is not certified to provide services that are reimbursed from state or federal assistance funds.

(5) (a) This subsection (5) applies to construction, including substantial renovation, and ongoing compliance with article 33.5 of title 24, C.R.S., of a health care facility building or structure on or after July 1, 2013. All health facility buildings and structures shall be constructed in conformity with the standards adopted by the director of the division of fire prevention and control in the department of public safety.

(b) Except as provided in paragraph (c) of this subsection (5) but notwithstanding any other provision of law to the contrary, the department shall not issue or renew any license under this article unless the department has received a certificate of compliance from the division of fire prevention and control certifying that the building or structure of the health facility is in conformity with the standards adopted by the director of the division of fire prevention and control.

(c) The department has no authority to establish or enforce standards relating to building or fire codes. All functions, personnel, and property of the department as of June 30, 2013, that are principally directed to the administration, inspection, and enforcement of any building or fire codes or standards shall be transferred to the health facility construction and inspection section of the division of fire prevention and control pursuant to section 24-33.5-1201 (5), C.R.S.

(d) Notwithstanding any provision of law to the contrary, all health facilities seeking certification pursuant to the federal insurance or assistance provided by Title XIX of the federal "Social Security Act", as amended and commonly known as "medicaid", or the federal insurance or assistance provided by Title XVIII of the federal "Social Security Act", as amended and commonly known as "medicare", or any successor code adopted or promulgated by the appropriate federal authorities, shall continue to meet such certification requirements.

(e) Nothing in this subsection (5) divests the department of the authority to perform health survey work or prevents the department from accessing related funds.



§ 25-1.5-104. Regulation of standards relating to food - powers and duties of department

(1) The department has, in addition to all other powers and duties imposed upon it by law, the powers and duties provided in this section as follows:

(a) To impound any vegetables and other edible crops and meat and animal products intended for and unfit for human consumption, and, upon five days' notice and after affording reasonable opportunity for a hearing to the interested parties, to condemn and destroy the same if deemed necessary for the protection of the public health;

(b) (I) To promulgate and enforce rules, regulations, and standards for the grading, labeling, classification, and composition of milk, milk products, and dairy products, including imitation dairy products; to establish minimum general sanitary standards of quality of all milk, milk products, dairy products, and imitation dairy products sold for human consumption in this state; to inspect and supervise, in dairy plants or dairy farms and in other establishments handling any milk, milk products, dairy products, or imitation dairy products, the sanitation of production, processing, and distribution of all milk, milk products, dairy products, and imitation dairy products sold for human consumption in this state and, to this end, to take samples of milk, milk products, dairy products, and imitation dairy products for bacteriological, chemical, and other analyses; and to enforce the standards for milk, milk products, dairy products, and imitation dairy products in processing plants, dairy farms, and other facilities and establishments handling, transporting, or selling such products; to certify persons licensed by the department under the provisions of section 25-5.5-107 as duly qualified persons for the purpose of collecting raw milk samples for official analyses in accordance with minimum qualifications established by the department; to issue, for the fees established by law, licenses and temporary permits to operate milk plants, dairy plants, receiving stations, dairy farms, and other facilities manufacturing any milk, milk products, dairy products, or imitation dairy products for human consumption.

(II) The phrase "minimum general sanitary standards" as used in this section means the minimum standards reasonably consistent with assuring adequate protection of the public health. The word "standards" as used in this section means standards reasonably designed to promote and protect the public health.

(c) To promulgate and enforce rules and regulations for the labeling and sale of oleomargarine and for the governing of milk- or cream-weighing-and-testing operations;

(d) To approve all oils used in reading tests of samples of cream and milk;

(e) To examine and license persons to sample or test milk, cream, or other dairy products for the purpose of determining the value of such products or to instruct other persons in the sampling and testing of such products and to cancel licenses issued by the department on account of incompetency or any violation of the provisions of the dairy laws or the rules and regulations promulgated by the board;

(f) To license manufacturers of oleomargarine;

(g) To establish and enforce sanitary standards for the operation of slaughtering, packing, canning, and rendering establishments and stores, shops, and vehicles wherein meat and animal products intended for human consumption may be offered for sale or transported, but this shall not be construed to authorize any state officer or employee to interfere with regulations or inspections made by anyone acting under the laws of the United States.



§ 25-1.5-105. Detection of diseases - powers and duties of department

(1) The department has, in addition to all other powers and duties imposed upon it by law, the powers and duties provided in this section as follows:

(a) To establish and operate programs which the department determines are important in promoting, protecting, and maintaining the public's health by preventing, delaying, or detecting the onset of environmental and chronic diseases;

(b) To develop and maintain a system for detecting and monitoring environmental and chronic diseases within the state and to investigate and determine the epidemiology of those conditions which contribute to preventable or premature sickness and to death and disability;

(c) To establish programs of community and professional education relevant to the detection, prevention, and control of environmental and chronic diseases.

(2) For purposes of this section, "chronic disease" means impairment or deviation from the normal functioning of the human body which:

(a) Is permanent;

(b) Leaves residual disability;

(c) Is caused by nonreversible pathological alterations;

(d) Requires special patient education and instruction for rehabilitation; or

(e) May require a long period of supervision, observation, and care.

(3) For the purposes of this section, "environmental disease" means an impairment or deviation from the normal functioning of the human body which:

(a) May be either temporary or permanent;

(b) May leave residual disability;

(c) May result in birth defects, damage to tissues and organs, and chronic illness; and

(d) Is caused by exposure to hazardous chemical or radiological materials present in the environment.

(4) For the purposes of this section, the board shall determine, by rule and regulation, those environmental and chronic diseases that are dangerous to the public health. The board is authorized to require reports relating to such designated diseases in accordance with the provisions of section 25-1-122 and to have access to medical records relating to such designated diseases in accordance with the provisions of section 25-1-122.



§ 25-1.5-106. Medical marijuana program - powers and duties of state health agency - rules - medical review board - medical marijuana program cash fund - subaccount - created - repeal

(1) Legislative declaration. (a) The general assembly hereby declares that it is necessary to implement rules to ensure that patients suffering from legitimate debilitating medical conditions are able to safely gain access to medical marijuana and to ensure that these patients:

(I) Are not subject to criminal prosecution for their use of medical marijuana in accordance with section 14 of article XVIII of the state constitution, this section, and the rules of the state health agency; and

(II) Are able to establish an affirmative defense to their use of medical marijuana in accordance with section 14 of article XVIII of the state constitution, this section, and the rules of the state health agency.

(b) The general assembly hereby declares that it is necessary to implement rules to prevent persons who do not suffer from legitimate debilitating medical conditions from using section 14 of article XVIII of the state constitution as a means to sell, acquire, possess, produce, use, or transport marijuana in violation of state and federal laws.

(c) The general assembly hereby declares that it is necessary to implement rules to provide guidance for caregivers as defined in section 14 of article XVIII of the state constitution.

(d) The general assembly hereby declares that it is imperative to prevent the diversion of medical marijuana to other states. In order to do this the general assembly needs to provide clear guidance for law enforcement.

(2) Definitions. In addition to the definitions set forth in section 14 (1) of article XVIII of the state constitution, as used in this section, unless the context otherwise requires:

(a) "Authorized employees of the state health agency" includes independent contractors or other agencies with whom the state health agency contracts or is working under an intergovernmental agreement to provide services related to the administration of the medical marijuana program registry. These independent contractors are not state employees for the purposes of state employee benefits, including public employees' retirement association benefits.

(a.5) "Bona fide physician-patient relationship", for purposes of the medical marijuana program, means:

(I) A physician and a patient have a treatment or counseling relationship, in the course of which the physician has completed a full assessment of the patient's medical history, including reviewing a previous diagnosis for a debilitating or disabling medical condition, and current medical condition, including an appropriate personal physical examination;

(II) The physician has consulted with the patient with respect to the patient's debilitating medical condition or disabling medical condition before the patient applies for a registry identification card; and

(III) The physician is available to or offers to provide follow-up care and treatment to the patient, including patient examinations, to determine the efficacy of the use of medical marijuana as a treatment of the patient's debilitating medical condition or disabling medical condition.

(a.7) "Disabling medical condition" means post-traumatic stress disorder as diagnosed by a licensed mental health provider or physician.

(b) "Executive director" means the executive director of the state health agency.

(c) "In good standing", with respect to a physician's license, means:

(I) The physician holds a doctor of medicine or doctor of osteopathic medicine degree from an accredited medical school;

(II) The physician holds a valid license to practice medicine in Colorado that does not contain a restriction or condition that prohibits the recommendation of medical marijuana or for a license issued prior to July 1, 2011, a valid, unrestricted and unconditioned license; and

(III) The physician has a valid and unrestricted United States department of justice federal drug enforcement administration controlled substances registration.

(d) "Medical marijuana program" means the program established by section 14 of article XVIII of the state constitution and this section.

(d.3) "Patient" means a person who has a debilitating medical condition or disabling medical condition.

(d.5) "Primary caregiver" means a natural person, other than the patient or the patient's physician, who is eighteen years of age or older and has significant responsibility for managing the well-being of a patient who has a debilitating medical condition or disabling medical condition. A primary caregiver may have one or more of the following relationships:

(I) A parent of a child as described by subsection (6)(e) of section 14 of article XVIII of the Colorado constitution and anyone who assists that parent with caregiver responsibilities, including cultivation and transportation;

(II) An advising caregiver who advises a patient on which medical marijuana products to use and how to dose them and does not possess, provide, cultivate, or transport marijuana on behalf of the patient;

(III) A transporting caregiver who purchases and transports marijuana to a patient who is homebound; or

(IV) A cultivating caregiver who grows marijuana for a patient.

(e) "Registry identification card" means the nontransferable confidential registry identification card issued by the state health agency to patients and primary caregivers pursuant to this section.

(e.3) "Residential property" means a single unit providing complete independent living facilities for one or more persons, including permanent provisions for living, sleeping, eating, cooking, and sanitation. "Residential property" also includes the real property surrounding a structure, owned in common with the structure, that includes one or more single units providing complete independent living facilities.

(e.5) "Significant responsibility for managing the well-being of a patient" means that the caregiver is involved in basic or instrumental activities of daily living. Cultivating or transporting marijuana and the act of advising a patient on which medical marijuana products to use and how to dose them constitutes a "significant responsibility".

(f) "State health agency" means the public health-related entity of state government designated by the governor by executive order pursuant to section 14 of article XVIII of the state constitution.

(2.5) (a) Except as otherwise provided in subsections (2.5)(h) and (2.5)(i) of this section and section 18-18-406.3, a patient with a disabling medical condition or his or her primary caregiver charged with a violation of the state's criminal laws related to the patient's medical use of marijuana will be deemed to have established an affirmative defense to such allegation where:

(I) The patient was previously diagnosed by a physician as having a disabling medical condition;

(II) The patient was advised by his or her physician, in the context of a bona fide physician-patient relationship, that the patient might benefit from the medical use of marijuana in connection with a disabling medical condition; and

(III) The patient and his or her primary caregiver were collectively in possession of amounts of marijuana only as permitted under this section.

(b) The affirmative defense in subsection (2.5)(a) of this section does not exclude the assertion of any other defense where a patient or primary caregiver is charged with a violation of state law related to the patient's medical use of marijuana.

(c) It is an exception from the state's criminal laws for any patient with a disabling medical condition or his or her primary caregiver in lawful possession of a registry identification card to engage or assist in the medical use of marijuana, except as otherwise provided in subsection (2.5)(h) of this section or section 18-18-406.3.

(d) It is an exception from the state's criminal laws for any physician to:

(I) Advise a patient whom the physician has diagnosed as having a disabling medical condition about the risks and benefits of the medical use of marijuana or that he or she might benefit from the medical use of marijuana, provided that such advice is based upon the physician's contemporaneous assessment of the patient's medical history and current medical condition and a bona fide physician-patient relationship; or

(II) Provide a patient with written documentation, based upon the physician's contemporaneous assessment of the patient's medical history and current medical condition and a bona fide physician-patient relationship, stating that the patient has a disabling medical condition and might benefit from the medical use of marijuana. No physician shall be denied any rights or privileges for the acts authorized by this section.

(e) Notwithstanding the foregoing provisions, no person, including a patient with a disabling medical condition or his or her primary caregiver, is entitled to the protection of this section for his or her acquisition, possession, manufacture, production, use, sale, distribution, dispensing, or transportation of marijuana for any use other than medical use.

(f) Any property interest that is possessed, owned, or used by a patient with a disabling medical condition or his or her primary caregiver in connection with the medical use of marijuana or acts incidental to such use shall not be harmed, neglected, injured, or destroyed while in the possession of state or local law enforcement officials where such property has been seized in connection with the claimed medical use of marijuana. Any such property interest shall not be forfeited under any provision of state law providing for the forfeiture of property other than as a sentence imposed after conviction of a criminal offense or entry of a plea of guilty to such offense.

(g) (I) A patient with a disabling medical condition may engage in the medical use of marijuana, with no more marijuana than is medically necessary to address a disabling medical condition. The medical use of marijuana by a patient with a disabling medical condition is lawful within the following limits:

(A) No more than two ounces of a usable form of marijuana; and

(B) No more than six marijuana plants, with three or fewer being mature, flowering plants that are producing a usable form of marijuana.

(II) For quantities of marijuana in excess of these amounts, a patient or his or her primary caregiver may raise as an affirmative defense to charges of violation of state law that such greater amounts were medically necessary to address the patient's disabling medical condition.

(h) (I) No patient with a disabling medical condition shall:

(A) Engage in the medical use of marijuana in a way that endangers the health or well-being of any person; or

(B) Engage in the medical use of marijuana in plain view of, or in a place open to, the general public.

(II) In addition to any other penalties provided by law, the state health agency shall revoke for a period of one year the registry identification card of any patient found to have willfully violated the provisions of this section.

(i) Notwithstanding the provisions of this subsection (2.5), no patient with a disabling medical condition who is under eighteen years of age shall engage in the medical use of marijuana unless:

(I) Two physicians, one of whom must be a board-certified pediatrician, a board-certified family physician, or a board-certified child and adolescent psychiatrist and attest that he or she is part of the patient's primary care provider team, have diagnosed the patient as having a disabling medical condition;

(II) One of the physicians referred to in subsection (2.5)(i)(I) of this section has explained the possible risks and benefits of the medical use of marijuana to the patient and each of the patient's parents residing in Colorado;

(III) The physician referred to in subsection (2.5)(i)(II) of this section has provided the patient with the written documentation specifying that the patient has been diagnosed with a disabling medical condition and the physician has concluded that the patient might benefit from the medical use of marijuana;

(IV) Each of the patient's parents residing in Colorado consent in writing to the state health agency to permit the patient to engage in the medical use of marijuana;

(V) A parent residing in Colorado consents in writing to serve as the patient's primary caregiver;

(VI) A parent serving as a primary caregiver completes and submits an application for a registry identification card and the written consents referred to in subsections (2.5)(i)(IV) and (2.5)(i)(V) of this section to the state health agency;

(VII) The state health agency approves the patient's application and transmits the patient's registry identification card to the parent designated as a primary caregiver;

(VIII) The patient and primary caregiver collectively possess amounts of marijuana no greater than those specified in subsection (2.5)(g) of this section; and

(IX) The primary caregiver controls the acquisition of such marijuana and the dosage and frequency of its use by the patient with a disabling medical condition.

(3) Rule-making. (a) The state health agency shall, pursuant to section 14 of article XVIII of the state constitution, promulgate rules of administration concerning the implementation of the medical marijuana program that specifically govern the following:

(I) The establishment and maintenance of a confidential registry of patients who have applied for and are entitled to receive a registry identification card. The confidential registry of patients may be used to determine whether a physician should be referred to the Colorado board of medical examiners for a suspected violation of section 14 of article XVIII of the state constitution, paragraph (a), (b), or (c) of subsection (5) of this section, or the rules promulgated by the state health agency pursuant to this subsection (3).

(II) The development by the state health agency of an application form and the process for making the form available to residents of this state seeking to be listed on the confidential registry of patients who are entitled to receive a registry identification card;

(III) The verification by the state health agency of medical information concerning patients who have applied for a registry identification card or for renewal of a registry identification card;

(IV) The development by the state health agency of a form that constitutes "written documentation" as defined and used in section 14 of article XVIII of the state constitution, which form a physician shall use when making a medical marijuana recommendation for a patient;

(V) The conditions for issuance and renewal, and the form, of the registry identification cards issued to patients, including but not limited to standards for ensuring that the state health agency issues a registry identification card to a patient only if he or she has a bona fide physician-patient relationship with a physician in good standing and licensed to practice medicine in the state of Colorado;

(VI) Communications with law enforcement officials about registry identification cards that have been suspended when a patient is no longer diagnosed as having a debilitating medical condition or disabling medical condition;

(VII) The manner in which the state health agency may consider adding debilitating medical conditions to the list of debilitating medical conditions contained in section 14 of article XVIII of the state constitution;

(VIII) A waiver process to allow a homebound patient who is on the registry to have a primary caregiver transport the patient's medical marijuana from a licensed medical marijuana center to the patient; and

(IX) Guidelines for primary caregivers to give informed consent to patients that the products they cultivate or produce may contain contaminants and that the cannabinoid levels may not be verified.

(b) The state health agency may promulgate rules regarding the following:

(I) Repealed.

(II) The development of a form for a primary caregiver to use in applying to the registry, which form shall require, at a minimum, that the applicant provide his or her full name, home address, date of birth, and an attestation that the applicant has a significant responsibility for managing the well-being of the patient for whom he or she is designated as the primary caregiver and that he or she understands and will abide by section 14 of article XVIII of the state constitution, this section, and the rules promulgated by the state health agency pursuant to this section;

(III) The development of a form that constitutes "written documentation", as defined and used in section 14 of article XVIII of the state constitution, which form a physician shall use when making a medical marijuana recommendation for a patient; and

(IV) The grounds and procedure for a patient to change his or her designated primary caregiver.

(c) Repealed.

(3.5) Marijuana laboratory testing reference library. (a) The state health agency shall develop and maintain a marijuana laboratory testing reference library. Laboratories licensed by the department of revenue shall be required to provide materials for the reference library; except that no licensee shall be required to provide testing protocols.

(b) The reference library must contain a library of methodologies for marijuana testing in the areas of potency, homogeneity, contaminants, and solvents consistent with the laboratory requirements set by the department of revenue pursuant to article 43.3 or 43.4 of title 12, C.R.S.

(c) The state health agency may also include in the reference library standard sample attainment procedures and standards related to sample preparation for laboratory analysis.

(d) The state health agency shall make reference library materials, including the methodologies, publicly available no later than December 31, 2015, and may continuously update the reference library as new materials become available.

(3.7) The state health agency shall convene a group of interested parties including representatives from the state licensing authority, primary caregivers, patients, marijuana testing laboratory licensees, and any other interested persons to explore laboratory testing options for medical marijuana not produced by someone licensed pursuant to article 43.3 of title 12, C.R.S.

(3.8) (a) The state health agency or an organization with whom the state health agency contracts shall be responsible for proficiency testing and remediating problems with laboratories licensed pursuant to article 43.3 or 43.4 of title 12, C.R.S.

(b) The state health agency shall convene a stakeholder process to discuss proposed models for sampling and proficiency testing. The stakeholder process shall be completed by September 1, 2015.

(4) Notwithstanding any other requirements to the contrary, notice issued by the state health agency for a rule-making hearing pursuant to section 24-4-103, C.R.S., for rules concerning the medical marijuana program shall be sufficient if the state health agency provides the notice no later than forty-five days in advance of the rule-making hearing in at least one publication in a newspaper of general distribution in the state and posts the notice on the state health agency's website; except that emergency rules pursuant to section 24-4-103 (6), C.R.S., shall not require advance notice.

(5) Physicians. A physician who certifies a debilitating medical condition or disabling medical condition for an applicant to the medical marijuana program shall comply with all of the following requirements:

(a) The physician shall have a valid and active license to practice medicine, which license is in good standing.

(b) After a physician, who has a bona fide physician-patient relationship with the patient applying for the medical marijuana program, determines, for the purposes of making a recommendation, that the patient has a debilitating medical condition or disabling medical condition and that the patient may benefit from the use of medical marijuana, the physician shall certify to the state health agency that the patient has a debilitating medical condition or disabling medical condition and that the patient may benefit from the use of medical marijuana. If the physician certifies that the patient would benefit from the use of medical marijuana based on a chronic or debilitating disease or medical condition or disabling medical condition, the physician shall specify the chronic or debilitating disease or medical condition or disabling medical condition and, if known, the cause or source of the chronic or debilitating disease or medical condition or disabling medical condition.

(c) The physician shall maintain a record-keeping system for all patients for whom the physician has recommended the medical use of marijuana, and, pursuant to an investigation initiated pursuant to section 12-36-118, C.R.S., the physician shall produce such medical records to the Colorado state board of medical examiners after redacting any patient or primary caregiver identifying information.

(d) A physician shall not:

(I) Accept, solicit, or offer any form of pecuniary remuneration from or to a primary caregiver, distributor, or any other provider of medical marijuana;

(II) Offer a discount or any other thing of value to a patient who uses or agrees to use a particular primary caregiver, distributor, or other provider of medical marijuana to procure medical marijuana;

(III) Examine a patient for purposes of diagnosing a debilitating medical condition or a disabling medical condition at a location where medical marijuana is sold or distributed; or

(IV) Hold an economic interest in an enterprise that provides or distributes medical marijuana if the physician certifies the debilitating medical condition or disabling medical condition of a patient for participation in the medical marijuana program.

(6) Enforcement. (a) If the state health agency has reasonable cause to believe that a physician has violated section 14 of article XVIII of the state constitution, paragraph (a), (b), or (c) of subsection (5) of this section, or the rules promulgated by the state health agency pursuant to subsection (2) of this section, the state health agency may refer the matter to the state board of medical examiners created in section 12-36-103, C.R.S., for an investigation and determination.

(b) If the state health agency has reasonable cause to believe that a physician has violated paragraph (d) of subsection (5) of this section, the state health agency shall conduct a hearing pursuant to section 24-4-104, C.R.S., to determine whether a violation has occurred.

(c) Upon a finding of unprofessional conduct pursuant to section 12-36-117 (1)(mm), C.R.S., by the state board of medical examiners or a finding of a violation of paragraph (d) of subsection (5) of this section by the state health agency, the state health agency shall restrict a physician's authority to recommend the use of medical marijuana, which restrictions may include the revocation or suspension of a physician's privilege to recommend medical marijuana. The restriction shall be in addition to any sanction imposed by the state board of medical examiners.

(d) When the state health agency has objective and reasonable grounds to believe and finds, upon a full investigation, that a physician has deliberately and willfully violated section 14 of article XVIII of the state constitution or this section and that the public health, safety, or welfare imperatively requires emergency action, and the state health agency incorporates those findings into an order, the state health agency may summarily suspend the physician's authority to recommend the use of medical marijuana pending the proceedings set forth in paragraphs (a) and (b) of this subsection (6). A hearing on the order of summary suspension shall be held no later than thirty days after the issuance of the order of summary suspension, unless a longer time is agreed to by the parties, and an initial decision in accordance with section 24-4-105 (14), C.R.S., shall be rendered no later than thirty days after the conclusion of the hearing concerning the order of summary suspension.

(7) Primary caregivers. (a) A primary caregiver may not delegate to any other person his or her authority to provide medical marijuana to a patient; nor may a primary caregiver engage others to assist in providing medical marijuana to a patient; except that a parent primary caregiver may use the services of an assistant for advisement, cultivation, or transportation.

(b) Two or more primary caregivers shall not join together for the purpose of cultivating medical marijuana.

(c) Only a medical marijuana center with an optional premises cultivation license, a medical marijuana-infused products manufacturing operation with an optional premises cultivation license, or a primary caregiver for his or her patients or a patient for himself or herself may cultivate or provide medical marijuana.

(d) A primary caregiver shall provide to a law enforcement agency, upon inquiry, the registry identification card number of each of his or her patients. The state health agency shall maintain a registry of this information and make it available twenty-four hours per day and seven days a week to law enforcement for verification purposes. Upon inquiry by a law enforcement officer as to an individual's status as a patient or primary caregiver, the state health agency shall check the registry. If the individual is not registered as a patient or primary caregiver, the state health agency may provide that response to law enforcement. If the person is a registered patient or primary caregiver, the state health agency may not release information unless consistent with section 14 of article XVIII of the state constitution. The state health agency may promulgate rules to provide for the efficient administration of this paragraph (d).

(e) (I) (A) In order to be a primary caregiver who cultivates medical marijuana for his or her patients or transports medical marijuana for his or her patients, he or she shall also register with the state licensing authority. A person may not register as a primary caregiver if he or she is licensed as a medical marijuana business as described in part 4 of article 43.3 of title 12, C.R.S., or a retail marijuana business as described in part 4 of article 43.4 of title 12, C.R.S. An employee, contractor, or other support staff employed by a licensed entity pursuant to article 43.3 or 43.4 of title 12, C.R.S., or working in or having access to a restricted area of a licensed premises pursuant to article 43.3 or 43.4 of title 12, C.R.S., may be a primary caregiver.

(A) In order to be a primary caregiver who cultivates medical marijuana for his or her patients or transports medical marijuana for his or her patients, he or she shall also register with the state licensing authority and comply with all local laws, regulations, and zoning and use restrictions. A person may not register as a primary caregiver if he or she is licensed as a medical marijuana business as described in part 4 of article 43.3 of title 12 or a retail marijuana business as described in part 4 of article 43.4 of title 12. An employee, contractor, or other support staff employed by a licensed entity pursuant to article 43.3 or 43.4 of title 12, or working in or having access to a restricted area of a licensed premises pursuant to article 43.3 or 43.4 of title 12, may be a primary caregiver.

(B) A cultivating primary caregiver, when registering, shall provide the cultivation operation location, the registration number of each patient, and any extended plant count numbers and their corresponding patient registry numbers.

(C) A transporting primary caregiver, when registering, shall provide the registration number of each homebound patient, the total number of plants and ounces that the caregiver is authorized to transport, if applicable, and the location of each patient's registered medical marijuana center or cultivating primary caregiver, as applicable. A transporting caregiver shall have on his or her person a receipt from the medical marijuana center or primary caregiver when transporting medical marijuana that shows the quantity of medical marijuana purchased by or provided to the transporting caregiver.

(D) The state licensing authority may verify patient registration numbers and extended plant count numbers with the state health agency to confirm that a patient does not have more than one primary caregiver, or does not have both a designated caregiver and medical marijuana center, cultivating medical marijuana on his or her behalf at any given time.

(E) If a peace officer makes a law enforcement contact with a primary caregiver who does not have proper documentation showing registration with the state licensing authority, the peace officer may report that individual to the state licensing authority or may take appropriate law enforcement action. The person may be subject to any chargeable criminal offenses.

(II) The state licensing authority shall share the minimum necessary information in accordance with applicable federal and state laws, such as patient and caregiver identification numbers, to verify that a patient has only one entity cultivating medical marijuana on his or her behalf at any given time.

(III) The information provided to the state licensing authority pursuant to this paragraph (e) shall not be provided to the public and is confidential. The state licensing authority shall verify the location of a primary caregiver cultivation operation to a local government or law enforcement agency upon receiving an address-specific request for verification. The location of the cultivation operation must comply with all applicable local laws, rules, or regulations.

(f) A cultivating primary caregiver shall only cultivate plants at the registered cultivation location as required pursuant to paragraph (e) of this subsection (7) and as permitted pursuant to subparagraphs (I) and (II)(B) of paragraph (a) of subsection (8.6) of this section. Nothing in this paragraph (f) shall be construed to limit the ability of the caregiver or person twenty-one years of age or older who makes permanent residence at the registered cultivation location from cultivating or possessing up to six plants pursuant to article XVIII, section 16, of the Colorado constitution. Notwithstanding these provisions, additional cultivation is not lawful at the premises registered by a caregiver to cultivate on behalf of patients.

(8) Patient - primary caregiver relationship. (a) (I) A person shall be listed as a cultivating or transporting primary caregiver for no more than five patients on the medical marijuana program registry at any given time; except that the state health agency may allow a primary caregiver to serve more than five patients in exceptional circumstances. In determining whether exceptional circumstances exist, the state health agency may consider the proximity of medical marijuana centers to the patient, as well as other factors.

(II) A cultivating or transporting primary caregiver shall maintain a list of his or her patients, including the registry identification card number of each patient and a recommended total plant count, at all times.

(b) A patient shall have only one primary caregiver at any given time.

(c) A patient who has designated a primary caregiver for himself or herself may not be designated as a primary caregiver for another patient.

(d) A primary caregiver may not charge a patient more than the cost of cultivating or purchasing the medical marijuana, but may charge for caregiver services.

(e) (I) The state health agency shall maintain a secure and confidential registry of available primary caregivers for those patients who are unable to secure the services of a primary caregiver.

(II) An existing primary caregiver may indicate at the time of registration whether he or she would be willing to handle additional patients and waive confidentiality to allow release of his or her contact information to physicians or registered patients only.

(III) An individual who is not registered but is willing to provide primary caregiving services may submit his or her contact information to be placed on the primary caregiver registry.

(IV) A patient-primary caregiver arrangement secured pursuant to this paragraph (e) shall be strictly between the patient and the potential primary caregiver. The state health agency, by providing the information required by this paragraph (e), shall not endorse or vouch for a primary caregiver.

(V) The state health agency may make an exception, based on a request from a patient, to paragraph (a) of this subsection (8) limiting primary caregivers to five patients. If the state health agency makes an exception to the limit, the state health agency shall note the exception on the primary caregiver's record in the registry.

(f) At the time a patient applies for inclusion on the confidential registry, the patient shall indicate whether the patient intends to cultivate his or her own medical marijuana, both cultivate his or her own medical marijuana and obtain it from either a primary caregiver or licensed medical marijuana center, or obtain it from either a primary caregiver or a licensed medical marijuana center. If the patient elects to use a licensed medical marijuana center, the patient shall register the primary center he or she intends to use.

(g) Notwithstanding any other provision of law, a primary caregiver shall not grow, sell, or process marijuana for any person unless:

(I) The person is a patient holding a current and valid registry identification card; and

(II) The primary caregiver is currently identified on the medical marijuana registry as that patient's primary caregiver.

(8.5) Encourage patient voluntary registration - plant limits. (a) (I) All patients cultivating more than six medical marijuana plants for their own medical use are encouraged to register with the state licensing authority's registry created pursuant to subsection (7) of this section. A patient who chooses to register shall update his or her registration information upon renewal of his or her medical marijuana registry card.

(II) A patient who chooses to register shall register the following information with the state licensing authority: The location of his or her cultivation operation; his or her patient registration identification; and the total number of plants that the patient is authorized to cultivate.

(a.5) (I) Unless otherwise expressly authorized by local law, it is unlawful for a patient to possess at or cultivate on a residential property more than twelve marijuana plants regardless of the number of persons residing, either temporarily or permanently, at the property; except that it is unlawful for a patient to possess at or cultivate on or in a residential property more than twenty-four marijuana plants regardless of the number of persons residing, either temporarily or permanently, at the property if a patient:

(A) Lives in a county, municipality, or city and county that does not limit the number of marijuana plants that may be grown on or in a residential property;

(B) Registers pursuant to this subsection (8.5) with the state licensing authority's registry; and

(C) Provides notice to the applicable county, municipality, or city and county of his or her residential cultivation operation if required by the jurisdiction. A local jurisdiction shall not provide the information provided to it pursuant to this subsection (8.5)(a.5)(I)(C) to the public, and the information is confidential.

(II) A patient who cultivates more marijuana plants than permitted in subsection (8.5)(a.5)(I) of this section shall locate his or her cultivation operation on a property, other than a residential property, where marijuana cultivation is allowed by local law and shall comply with any applicable local law requiring disclosure about the cultivation operation. Cultivation operations conducted in a location other than a residential property are subject to any county and municipal building and public health inspection required by local law. A person who violates this subsection (8.5)(a.5) is subject to the offenses and penalties described in section 18-18-406.

(b) A patient shall not cultivate more than ninety-nine plants. Only a medical marijuana business licensed and properly authorized pursuant to article 43.3 of title 12, C.R.S., may cultivate more than ninety-nine plants.

(b.5) A patient who cultivates his or her own medical marijuana plants shall comply with all local laws, regulations, and zoning and use restrictions.

(c) The information provided to the state licensing authority pursuant to this subsection (8.5) shall not be provided to the public and is confidential. The state licensing authority shall verify the location of a medical marijuana cultivation site for patient cultivation operations to a local government or law enforcement agency upon receiving a request for verification. The location of the cultivation operation shall comply with all applicable local laws, rules, or regulations.

(d) The state licensing authority shall provide cultivation information for patients who choose to register to state and local law enforcement through the Colorado crime information center. The Colorado bureau of investigation shall include proper use of medical marijuana information in audits of state and local law enforcement agencies.

(8.6) Primary caregivers plant limits - exceptional circumstances. (a) (I) A primary caregiver shall not cultivate, transport, or possess more than thirty-six plants unless the primary caregiver has one or more patients who, based on medical necessity, have an extended plant count.

(I.5) Unless otherwise expressly authorized by local law, it is unlawful for a primary caregiver to possess at or cultivate on a residential property more than twelve marijuana plants regardless of the number of persons residing, either temporarily or permanently, at the property; except that it is unlawful for a primary caregiver to possess at or cultivate on or in a residential property more than twenty-four marijuana plants regardless of the number of persons residing, either temporarily or permanently, at the property if a primary caregiver:

(A) Lives in a county, municipality, or city and county that does not limit the number of marijuana plants that may be grown on or in a residential property;

(B) Is registered pursuant to this subsection (8.6) with the state licensing authority's registry; and

(C) Provides notice to the applicable county, municipality, or city and county of his or her residential cultivation operation if required by the jurisdiction. A local jurisdiction shall not provide the information provided to it pursuant to this subsection (8.6)(a)(I.5) to the public, and the information is confidential.

(I.6) Any primary caregiver who cultivates more marijuana plants than permitted in subsection (8.6)(a)(I.5) of this section shall locate his or her cultivation operation on a property, other than a residential property, where marijuana cultivation is allowed by local law and shall comply with any applicable local law requiring disclosure about the cultivation operation. Cultivation operations conducted in a location other than a residential property are subject to any county and municipal building and public health inspection required by local law. A person who violates subsection (8.6)(a)(I) of this section is subject to the offenses and penalties described in section 18-18-406.

(II) (A) A primary caregiver who cultivates more than thirty-six plants shall register the information required in sub-subparagraph (B) of this subparagraph (II) with the state licensing authority's registry created pursuant to paragraph (e) of subsection (7) of this section. A primary caregiver shall update his or her registration information upon renewal of his or her primary caregiver registration.

(B) A primary caregiver subject to the registry in this subparagraph (II) shall register the following information with the state licensing authority: The location of his or her cultivation operation; the patient registration identification number for each of the primary caregiver's patients; and any extended plant count numbers and their corresponding patient registry numbers.

(b) A primary caregiver shall not cultivate more than ninety-nine plants. Only a medical marijuana business licensed and properly authorized pursuant to article 43.3 of title 12, C.R.S., may cultivate more than ninety-nine plants. The primary caregiver is not allowed to grow additional plants until he or she is licensed by the state licensing authority.

(c) The information provided to the state licensing authority pursuant to this subsection (8.6) shall not be provided to the public and is confidential. The state licensing authority shall verify the location of extended plant counts for primary caregiver cultivation operations and homebound patient registration for transporting caregivers to a local government or law enforcement agency upon receiving a request for verification. The location of the cultivation operation shall comply with all applicable local laws, rules, or regulations.

(d) The state licensing authority shall provide cultivation information for cultivating caregivers and transporting caregivers to state and local law enforcement through the Colorado crime information center. The Colorado bureau of investigation shall include proper use of medical marijuana information in audits of state and local law enforcement agencies.

(9) Registry identification card required - denial - revocation - renewal. (a) A person with a disabling medical condition may apply to the state health agency for a registry identification card. To be considered in compliance with the provisions of section 14 of article XVIII of the state constitution, this section, and the rules of the state health agency, a patient or primary caregiver shall have his or her registry identification card in his or her possession at all times that he or she is in possession of any form of medical marijuana and produce the same upon request of a law enforcement officer to demonstrate that the patient or primary caregiver is not in violation of the law; except that, if more than thirty-five days have passed since the date the patient or primary caregiver filed his or her medical marijuana program application and the state health agency has not yet issued or denied a registry identification card, a copy of the patient's or primary caregiver's application along with proof of the date of submission shall be in the patient's or primary caregiver's possession at all times that he or she is in possession of any form of medical marijuana until the state health agency issues or denies the registry identification card. A person who violates section 14 of article XVIII of the state constitution, this section, or the rules promulgated by the state health agency may be subject to criminal prosecution for violations of section 18-18-406.

(b) The state health agency may deny a patient's or primary caregiver's application for a registry identification card or revoke the card if the state health agency, in accordance with article 4 of title 24, determines that the physician who diagnosed the patient's debilitating medical condition or disabling medical condition, the patient, or the primary caregiver violated section 14 of article XVIII of the state constitution, this section, or the rules promulgated by the state health agency pursuant to this section; except that, when a physician's violation is the basis for adverse action, the state health agency may only deny or revoke a patient's application or registry identification card when the physician's violation is related to the issuance of a medical marijuana recommendation.

(c) A patient or primary caregiver registry identification card shall be valid for one year and shall contain a unique identification number. It shall be the responsibility of the patient or primary caregiver to apply to renew his or her registry identification card prior to the date on which the card expires. The state health agency shall develop a form for a patient or primary caregiver to use in renewing his or her registry identification card.

(d) If the state health agency grants a patient a waiver to allow a primary caregiver to transport the patient's medical marijuana from a medical marijuana center to the patient, the state health agency shall designate the waiver on the patient's registry identification card.

(e) A homebound patient who receives a waiver from the state health agency to allow a primary caregiver to transport the patient's medical marijuana to the patient from a medical marijuana center shall provide the primary caregiver with the patient's registry identification card, which the primary caregiver shall carry when the primary caregiver is transporting the medical marijuana. A medical marijuana center may provide the medical marijuana to the primary caregiver for transport to the patient if the primary caregiver produces the patient's registry identification card.

(10) Renewal of patient identification card upon criminal conviction. Any patient who is convicted of a criminal offense under article 18 of title 18, who is sentenced or ordered by a court to treatment for a substance use disorder, or sentenced to the division of youth services, is subject to immediate renewal of his or her patient registry identification card, and the patient shall apply for the renewal based upon a recommendation from a physician with whom the patient has a bona fide physician-patient relationship.

(11) A parent who submits a medical marijuana registry application for his or her child shall have his or her signature notarized on the application.

(12) Use of medical marijuana. (a) The use of medical marijuana is allowed under state law to the extent that it is carried out in accordance with the provisions of section 14 of article XVIII of the state constitution, this section, and the rules of the state health agency.

(b) A patient or primary caregiver shall not:

(I) Engage in the medical use of marijuana in a way that endangers the health and well-being of a person;

(II) Engage in the medical use of marijuana in plain view of or in a place open to the general public;

(III) Undertake any task while under the influence of medical marijuana, when doing so would constitute negligence or professional malpractice;

(IV) Possess medical marijuana or otherwise engage in the use of medical marijuana in or on the grounds of a school, in a school bus, or at a school-sponsored event except when the possession or use occurs pursuant to section 22-1-119.3, C.R.S.;

(V) Engage in the use of medical marijuana while:

(A) In a correctional facility or a community corrections facility;

(B) Subject to a sentence to incarceration; or

(C) In a vehicle, aircraft, or motorboat;

(VI) Operate, navigate, or be in actual physical control of any vehicle, aircraft, or motorboat while under the influence of medical marijuana; or

(VII) Use medical marijuana if the person does not have a debilitating medical condition or disabling medical condition as diagnosed by the person's physician in the course of a bona fide physician-patient relationship and for which the physician has recommended the use of medical marijuana.

(c) A person shall not establish a business to permit patients to congregate and smoke or otherwise consume medical marijuana.

(13) Repealed.

(13.5) Nothing herein shall reduce or eliminate the existing power of a statutory municipality or county through the "Local Government Land Use Control Enabling Act of 1974", article 20 of title 29, C.R.S., to regulate the growing of marijuana, commercially or otherwise.

(14) Affirmative defense. If a patient or primary caregiver raises an affirmative defense as provided in section 14 (4)(b) of article XVIII of the state constitution or subsection (2.5)(g)(II) of this section, the patient's physician shall certify the specific amounts in excess of two ounces that are necessary to address the patient's debilitating medical condition or disabling medical condition and why such amounts are necessary. A patient who asserts this affirmative defense shall waive confidentiality privileges related to the condition or conditions that were the basis for the recommendation. If a patient, primary caregiver, or physician raises an exception to the state criminal laws as provided in section 14 (2)(b) or (2)(c) of article XVIII of the state constitution or subsection (2.5)(c) or (2.5)(d) of this section, the patient, primary caregiver, or physician waives the confidentiality of his or her records related to the condition or conditions that were the basis for the recommendation maintained by the state health agency for the medical marijuana program. Upon request of a law enforcement agency for such records, the state health agency shall only provide records pertaining to the individual raising the exception, and shall redact all other patient, primary caregiver, or physician identifying information.

(15) (a) Except as provided in paragraph (b) of this subsection (15), the state health agency shall establish a basic fee that shall be paid at the time of service of any subpoena upon the state health agency, plus a fee for meals and a fee for mileage at the rate prescribed for state officers and employees in section 24-9-104, C.R.S., for each mile actually and necessarily traveled in going to and returning from the place named in the subpoena. If the person named in the subpoena is required to attend the place named in the subpoena for more than one day, there shall be paid, in advance, a sum to be established by the state health agency for each day of attendance to cover the expenses of the person named in the subpoena.

(b) The subpoena fee established pursuant to paragraph (a) of this subsection (15) shall not be applicable to any federal, state, or local governmental agency.

(16) Fees. (a) The state health agency may collect fees from patients who, pursuant to section 14 of article XVIII of the state constitution or subsection (9) of this section, apply to the medical marijuana program for a registry identification card for the purpose of offsetting the state health agency's direct and indirect costs of administering the program. The amount of the fees shall be set by rule of the state health agency. The amount of the fees set pursuant to this section shall reflect the actual direct and indirect costs of the state licensing authority in the administration and enforcement of this article so that the fees avoid exceeding the statutory limit on uncommitted reserves in administrative agency cash funds as set forth in section 24-75-402 (3). The state health agency shall not assess a medical marijuana registry application fee to an applicant who demonstrates, pursuant to a copy of the applicant's state tax return certified by the department of revenue, that the applicant's income does not exceed one hundred eighty-five percent of the federal poverty line, adjusted for family size. All fees collected by the state health agency through the medical marijuana program shall be transferred to the state treasurer who shall credit the same to the medical marijuana program cash fund, which fund is hereby created.

(b) Repealed.

(17) Cash fund. (a) The medical marijuana program cash fund shall be subject to annual appropriation by the general assembly to the state health agency for the purpose of establishing, operating, and maintaining the medical marijuana program. All moneys credited to the medical marijuana program cash fund and all interest derived from the deposit of such moneys that are not expended during the fiscal year shall be retained in the fund for future use and shall not be credited or transferred to the general fund or any other fund.

(b) (Deleted by amendment, L. 2010, (HB 10-1284), ch. 355, p. 1677, § 2, effective July 1, 2010.)

(b.5) (Deleted by amendment, L. 2014.)

(c) Repealed.

(d) (I) There is created a health research subaccount, referred to as "subaccount" in this section, in the medical marijuana program cash fund. The subaccount is established to support funding for medical marijuana health research. The department shall have continuous spending authority over the subaccount. The department may direct the state treasurer to transfer money from the medical marijuana program cash fund to the subaccount based on the cost of health research projects approved by the state board of health pursuant to section 25-1.5-106.5. The state treasurer shall not transfer more than ten million dollars in total to the subaccount.

(II) For the 2014-15 fiscal year and each fiscal year through 2018-19, the alternative maximum reserve for purposes of section 24-75-402, C.R.S., for the medical marijuana program cash fund is sixteen and five-tenths percent of the amount in the fund, excluding the ten million dollars available for transfer to the subaccount and any amount in the subaccount.

(III) This paragraph (d) is repealed, effective July 1, 2019. Any money remaining in the subaccount on June 30, 2019, must revert to the medical marijuana program cash fund.

(e) Notwithstanding any provision of paragraph (a) of this subsection (17) to the contrary, on July 1, 2014, and each July 1 through 2018, the state treasurer shall transfer two hundred thousand dollars from ten million dollars available for transfer pursuant to paragraph (d) of this subsection (17) in the medical marijuana program cash fund to the subaccount to be used for administrative purposes to administer the medical marijuana health research grant program created pursuant to section 25-1.5-106.5.

(18) (a) This section is repealed, effective September 1, 2019.

(b) Prior to the repeal of this section, the department of regulatory agencies shall conduct a sunset review as described in section 24-34-104 (5), C.R.S.



§ 25-1.5-106.5. Medical marijuana health research grant program

(1) Legislative intent. There is a need for objective scientific research regarding the efficacy of marijuana and its component parts as part of medical treatment. It is the intent of the general assembly that the department gather objective scientific research regarding the efficacy of administering marijuana and its component parts as part of medical treatment.

(2) Medical marijuana research grant program - rules. (a) (I) The department shall be responsible for the administration of the Colorado medical marijuana research grant program created within the department and referred to in this section as the "grant program".

(II) The department shall coordinate the grant program to fund research intended to ascertain the general medical efficacy and appropriate administration of marijuana and its component parts. The grant program shall be limited to providing for objective scientific research to ascertain the efficacy of marijuana and its component parts as part of medical treatment and should not be construed as encouraging or sanctioning the social or recreational use of marijuana. The grant program shall fund observational trials and clinical trials.

(b) The state board of health shall promulgate rules for the administration of the grant program, including:

(I) The procedures and timelines by which an entity may apply for program grants;

(II) Grant application contents, including:

(A) Descriptions of key personnel, including clinicians, scientists, or epidemiologists and support personnel, demonstrating they are adequately trained to conduct this research;

(B) Procedures for outreach to patients with various medical conditions who may be suitable participants in research on marijuana and its component parts;

(C) Protocols suitable for research on marijuana and its component parts as medical treatment;

(D) For any research studies, demonstration that appropriate protocols for adequate patient consent and follow-up procedures are in place; and

(E) A process for a grant research proposal approved by the grant program to be reviewed and approved by an institutional review board that is able to approve, monitor, and review biomedical and behavioral research involving human subjects;

(III) Criteria for selecting entities to receive grants and determining the amount and duration of the grants, which shall include the following:

(A) The scientific merit of the research plan, including whether the research design and experimental procedures are potentially biased for or against a particular outcome; and

(B) The researchers' expertise in the scientific substance and methods of the proposed research and their lack of bias or conflict of interest regarding the topic of, and the approach taken in, the proposed research; and

(IV) Reporting requirements for entities that receive grants pursuant to this section.

(c) Program grants will be paid from the health research subaccount in the medical marijuana program cash fund created in section 25-1.5-106 (17).

(d) In order to maximize the scope and size of the marijuana studies:

(I) The grant program may solicit, apply for, and accept moneys from foundations, private individuals, and all other funding sources that can be used to expand the scope or time frame of the marijuana studies that are authorized under this section; except that the program shall not accept any moneys that are offered with any conditions other than that the moneys be used to study the efficacy of marijuana and its component parts as part of medical treatment; and

(II) All donors shall be advised that moneys given for purposes of this section will be used to study both the possible medical benefits and detriments of marijuana and its component parts and that he or she will have no control over the use of these moneys.

(3) Review of applications. (a) (I) Scientific advisory council. In order to ensure objectivity in evaluating research proposals, the grant program shall establish a scientific advisory council, referred to in this section as the "council", to provide a peer review process that guards against funding research that is biased in favor of or against particular outcomes. The executive director of the department shall appoint at least six members and no more than thirteen members to the council to provide policy guidance in the creation and implementation of the grant program and in scientific oversight and review. The chief medical officer of the department, or his or her designee, is also a member of the council and is chair of the council. Except for the representative specified in sub-subparagraph (L) of this subparagraph (I), the executive director shall choose members on the basis of their expertise in the scientific substance and methods of the proposed research and for their lack of bias or conflict of interest regarding the applicants or the topic of an approach taken in the proposed research and may choose members from around the country. Members of the council must include the following types of experts:

(A) At least one epidemiologist with expertise in designing and conducting large, observational studies and clinical trials;

(B) At least one clinician with expertise in designing and conducting clinical trials;

(C) A clinician familiar with the prescription, dosage, and administration of medical marijuana under current state laws;

(D) A medical toxicologist;

(E) A neurologist;

(F) A pediatrician;

(G) A psychiatrist;

(H) An internal medicine physician or other specialist in adult medicine;

(I) A preventive medicine specialist or public health professional;

(J) A substance abuse specialist;

(K) An alternative medicine specialist with expertise in herbal or alternative medicine;

(L) A person who represents medical marijuana patient interests; and

(M) An ad hoc member with clinical expertise in the medical condition under study.

(II) Members of the council, other than the chief medical officer or his or her designee, shall serve on a voluntary basis for a two-year term and may be reappointed. Members shall be reimbursed for their travel expenses incurred in the course of their participation.

(III) Members of the council shall evaluate research proposals and submit recommendations to the department and the state board of health for recommended grant recipients, grant amounts, and grant duration.

(b) Grant approval. (I) The council shall submit recommendations for grants to the state board of health. The state board of health shall approve or disapprove of grants submitted by the council. If the state board of health disapproves a recommendation, the council may submit a replacement recommendation within thirty days.

(II) The state board of health shall award grants to the selected entities, specifying the amount and duration of the award. A grant awarded pursuant to this section shall not exceed three years without renewal. The size, scope, and number of studies funded shall be commensurate with the amount of appropriated and available grant program funding.

(4) Reporting. (a) No later than January 1, 2016, the grant program shall report to the state board of health on the progress of the medical marijuana studies.

(b) Thereafter, the grant program shall issue a report to the state board of health by January 1 of each year detailing the progress of the medical marijuana studies. The interim reports required under this paragraph (b) shall include data on all of the following:

(I) The names and number of diseases or conditions under study;

(II) The number of patients enrolled in each study by disease; and

(III) Any scientifically valid preliminary findings.

(5) Cultivation authority. The attorney general shall seek authority from the federal government to permit Colorado institutions of higher education to contract with the national institute of drug abuse to cultivate marijuana and its component parts for use in research studies funded pursuant to this section.

(5) Sources of marijuana. (a) The attorney general shall seek authority from the federal government to permit Colorado institutions of higher education to contract with the national institute of drug abuse to cultivate marijuana and its component parts for use in research studies funded pursuant to this section.

(b) A person who holds an optional premises cultivation license or medical marijuana-infused products manufacturing license issued pursuant to part 4 of article 43.3 of title 12 or a retail marijuana cultivation facility license or a retail marijuana products manufacturing license issued pursuant to part 4 of article 43.4 of title 12 may transfer marijuana to a medical research facility, including at an institution of higher education, for use in research studies funded pursuant to this section. Notwithstanding any other provision of law, a medical research facility authorized pursuant to this section to conduct medical research regarding marijuana is exempt from all otherwise applicable restrictions on the possession and use of marijuana; except that the facility shall use the marijuana only for the medical research authorized pursuant to this section, shall not possess at any time a quantity of medical marijuana or medical marijuana-infused product in excess of the limit established in rules promulgated by the state licensing authority, and shall destroy all marijuana remaining after the research has been completed. For the fiscal years beginning on or after July 1, 2017, the general assembly may annually appropriate up to one percent of the available money in the marijuana tax cash fund created in section 39-28.8-501 to the department to be used to award grants pursuant to this section to medical research facilities so that a facility may:

(I) Purchase marijuana from a licensee specified in this subsection (5)(b) that will be used in the research; and

(II) Conduct the medical research.

(6) Definition. For purposes of this section, "marijuana" means "usable form of marijuana" as that term is defined in section 14 (1)(i) of article XVIII of the Colorado constitution and also includes "industrial hemp" as that term is defined in section 16 (2)(d) of article XVIII of the Colorado constitution.



§ 25-1.5-107. Pandemic influenza - purchase of antiviral therapy - definitions

(1) The department may enter into partnerships with one or more authorized purchasers to purchase antiviral therapy in order to acquire a ready supply or stockpile of antiviral drugs in the event of an epidemic emergency, including pandemic influenza. If an entity wishes to purchase antiviral therapy through the department, the entity shall notify the department of its intent and shall demonstrate to the department, in a form and manner determined by the department, that the entity satisfies the criteria of an authorized purchaser. Upon a determination that an entity is an authorized purchaser, the department shall seek approval from the United States department of health and human services for the purchase of antiviral therapy by the authorized purchaser. Any purchase of antiviral therapy shall be approved by the United States department of health and human services, and antiviral therapy shall be stored and used in accordance with state and federal requirements.

(2) As used in this section, unless the context otherwise requires:

(a) "Authorized purchaser" means an entity licensed by the department pursuant to section 25-1.5-103 (1)(a), a local public health agency, or a health maintenance organization, as defined in section 10-16-102 (35), C.R.S., authorized to operate in this state pursuant to part 4 of article 16 of title 10, C.R.S., that:

(I) Is part of the state pandemic preparedness and response plan;

(II) Will purchase antiviral therapy with its own funds; and

(III) Agrees to stockpile the antiviral therapy for use in an epidemic emergency declared a disaster emergency pursuant to section 24-33.5-704, C.R.S., and to use the antiviral therapy only in accordance with state and federal requirements and for no other purpose.

(b) "Bioterrorism" means the intentional use of microorganisms or toxins of biological origin to cause death or disease among humans or animals.

(c) "Emergency epidemic" means cases of an illness or condition, communicable or noncommunicable, caused by bioterrorism, pandemic influenza, or novel and highly fatal infectious agents or biological toxins.

(d) "Pandemic influenza" means a widespread epidemic of influenza caused by a highly virulent strain of the influenza virus.



§ 25-1.5-108. Regulation of dialysis treatment clinics - training for hemodialysis technicians - state board of health rules - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Dialysis treatment clinic" means a health facility or a department or unit of a licensed hospital that is planned, organized, operated, and maintained to provide outpatient hemodialysis treatment or hemodialysis training for home use of hemodialysis equipment.

(b) "End-stage renal disease" means the stage of renal impairment that appears irreversible and permanent and that requires a regular course of dialysis or a kidney transplant to maintain life.

(c) "Hemodialysis technician" means a person who is not a physician or a registered nurse and who provides dialysis care.

(d) "National credentialing program" means any national program for credentialing or determining the competency of hemodialysis technicians that is recognized by the national association of nephrology technicians/technologists (NANT), or a successor association.

(2) By January 1, 2008, the state board of health shall adopt rules to establish a process to verify that persons performing the duties and functions of a hemodialysis technician at or for a dialysis treatment clinic have been credentialed by a national credentialing program. The verification process shall be part of the department of public health and environment's licensing of dialysis treatment clinics and part of each routine survey of licensed dialysis clinics conducted by the department. As part of the rules adopted pursuant to this section, the state board shall establish fees consistent with section 25-3-105 to be assessed by the department against dialysis treatment clinics to cover the department's administrative costs in implementing this section.

(3) (a) On and after January 1, 2009, a person shall not act as, or perform the duties and functions of, a hemodialysis technician unless the person has been credentialed by a national credentialing program and is under the supervision of a licensed physician or licensed professional nurse experienced or trained in dialysis treatment.

(b) On and after January 1, 2009, a dialysis treatment clinic licensed by the department shall not allow a person to perform the duties and functions of a hemodialysis technician at or for the dialysis treatment clinic if the person has not been credentialed by a national credentialing program.

(c) Nothing in this subsection (3) shall prohibit:

(I) A person from providing dialysis care to himself or herself or in-home, gratuitous dialysis care provided to a person by a friend or family member who does not represent himself or herself to be a hemodialysis technician;

(II) A person participating in a hemodialysis technician training program from performing the duties and functions of a hemodialysis technician if:

(A) The person is under the direct supervision of a physician, or a registered nurse experienced or trained in dialysis treatment, who is on the premises and available for prompt consultation or treatment; and

(B) The person receives his or her credentials from a national credentialing program within eighteen months after the date the person enrolled in the training program.

(4) In connection with its regulation of dialysis treatment clinics pursuant to section 25-1.5-103 (1)(a)(I) and 25-3-101 (1) and rules adopted by the state board of health pursuant to subsection (2) of this section, on and after January 1, 2009, the department shall verify that a dialysis treatment clinic only employs hemodialysis technicians who have been credentialed by a national credentialing program. Compliance by a dialysis treatment clinic with this section shall be a condition of licensure by the department.

(5) Each dialysis treatment clinic licensed by the department and operating in this state shall post a clear and unambiguous notice in a public location in the clinic specifying that the clinic is licensed, regulated, and subject to inspection by the Colorado department of public health and environment. The dialysis treatment clinic shall also inform consumers, either in the public notice required by this subsection (5) or in written materials provided to consumers, about the ability to provide feedback to the clinic and to the department, including the method by which consumers can provide feedback. The state board may adopt rules, as necessary, to specify the contents of the notice or written materials required by this subsection (5).

(5.5) A dialysis treatment clinic shall not provide outpatient hemodialysis treatment to a non-end-stage renal disease patient without a referral for treatment from a board-certified or board-eligible nephrologist licensed as a physician in Colorado. When making the referral, the nephrologist and other licensed physicians who cared for the patient in the hospital shall use their professional judgment to determine when the patient no longer requires hospitalization and may receive outpatient dialysis.

(6) This section is repealed, effective September 1, 2019. Prior to this repeal, the department of regulatory agencies shall review the functions of the state board of health and the department regarding hemodialysis technicians as provided in section 24-34-104, C.R.S.



§ 25-1.5-109. Food allergies and anaphylaxis form for schools - powers and duties of department

The department has, in addition to all other powers and duties imposed upon it by law, the duty to develop, maintain, and make available to school districts and institute charter schools a standard form to be used by school districts and institute charter schools to gather information from physicians and parents and guardians of students concerning students' risks of food allergies and anaphylaxis and the treatment thereof. The standard form shall include, at a minimum, fields for gathering the information described in section 22-2-135 (3)(b), C.R.S.



§ 25-1.5-110. Monitor health effects of marijuana

(1) The department shall monitor changes in drug use patterns, broken down by county or region, as determined by the department, and race and ethnicity, and the emerging science and medical information relevant to the health effects associated with marijuana use.

(2) The department shall appoint a panel of health care professionals with expertise in cannabinoid physiology to monitor the relevant information. The panel shall provide a report by January 31, 2015, and every two years thereafter to the state board of health, the department of revenue, and the general assembly. The department shall make the report available on its website. The panel shall establish criteria for studies to be reviewed, reviewing studies and other data, and making recommendations, as appropriate, for policies intended to protect consumers of marijuana or marijuana products and the general public.

(2) The department shall appoint a panel of health care professionals with expertise in cannabinoid physiology to monitor the relevant information. Notwithstanding section 24-1-136 (11)(a)(I), the panel shall provide a report by January 31, 2015, and every two years thereafter to the state board of health, the department of revenue, and the general assembly. The department shall make the report available on its website. The panel shall establish criteria for studies to be reviewed, reviewing studies and other data, and making recommendations, as appropriate, for policies intended to protect consumers of marijuana or marijuana products and the general public.

(3) The department may collect Colorado-specific data that reports adverse health events involving marijuana use from the all-payer claims database, hospital discharge data, and behavioral risk factors.



§ 25-1.5-111. Suicide prevention commission - created - responsibilities - gifts, grants, donations - repeal

(1) The suicide prevention commission is hereby created for the purpose of:

(a) Providing public and private leadership for suicide prevention and intervention in Colorado;

(b) Setting statewide, data-driven, evidence-based, and clinically informed suicide prevention priorities in Colorado;

(c) Serving as an advisor to the office of suicide prevention;

(d) Establishing and leading subgroups to set strategy and implementation plans for each statewide suicide prevention priority for the office of suicide prevention;

(e) Providing a forum for government agencies, community members, business leaders, and lawmakers to examine the current status of suicide prevention and intervention policies, analyze the system's near-term opportunities and challenges, and make recommendations to the office of suicide prevention, the governor's office, and the general assembly regarding improvements and innovations in policies and programs to reduce the preventable occurrence of suicide in Colorado;

(f) Expanding local and national partnerships and resources for statewide suicide prevention activities;

(g) Promoting cooperation and coordination among suicide prevention programs and strategies across Colorado;

(h) Evaluating the distribution of state resources for suicide prevention;

(i) Ensuring that suicide prevention remains a state priority; and

(j) Encouraging the development of suicide prevention plans at the local level.

(2) (a) Within sixty days after May 29, 2014, the executive director of the department of public health and environment shall appoint to the committee no more than twenty-six members, including:

(I) A representative from the office of suicide prevention in the department, which office shall serve as the administrator and coordinator of the commission;

(II) A representative from the office of behavioral health in the department of human services;

(III) A representative from law enforcement;

(IV) A representative from higher education;

(V) A representative from K-12 education;

(VI) A representative from an employee assistance program or human resources in the private sector;

(VII) A representative from the suicide prevention coalition of Colorado;

(VIII) A licensed mental health professional;

(IX) A representative from the behavioral health transformation council;

(X) An active member or veteran of the United States military who has been affected by suicide;

(XI) A representative from the Colorado youth advisory council;

(XII) A family member of a person who died by suicide;

(XIII) A person who has attempted suicide, recovered, and is now thriving;

(XIV) A person representing a philanthropic foundation;

(XV) A representative of medical providers or first responders;

(XVI) A representative from a hospital with an on-site emergency department;

(XVII) A representative from the agricultural and ranching industry;

(XVIII) A representative from the oil and gas industry from a rural area;

(XIX) At least three members of the Colorado business community, one of whom represents a rural area;

(XX) One representative of the suicide prevention nonprofit community;

(XXI) A representative from a nonprofit community service club;

(XXII) A representative from an interfaith organization;

(XXIII) A representative from the school safety resource center with experience in bullying, including cyberbullying; and

(XXIV) A representative from the department of health care policy and financing.

(b) When appointing the commission members, the executive director shall ensure that persons of different ethnic backgrounds are represented and that the regions of the state with high suicide rates, including rural areas, are represented and that the commission includes members with expertise with groups associated with high suicide rates and suicide attempts, including: Persons with disabilities; working-age men; senior adults; veterans and active-duty military personnel; lesbian, gay, bisexual, and transgender youth and adults; and Coloradans of disproportionately affected diversities and genders.

(c) The members of the commission shall serve without compensation; except that the members may seek reimbursement for travel expenses to and from meetings of the commission.

(d) The executive director shall appoint one commission member who represents the public sector and one commission member who represents the private sector to serve as co-chairs of the commission.

(3) The department shall provide to the commission support that includes the coordination of all commission activities, including: Meeting logistics, agenda development, and follow-up; organizing and orienting commission members; working closely with the co-chairpersons to set priorities, recruit members, oversee all commission initiatives, coordinate activities, and implement any commission-directed initiatives; and any other duties assigned by the co-chairpersons. The director of the office of behavioral health in the department of human services, a representative from the university of Colorado depression center, and a representative of the suicide prevention coalition of Colorado may also provide support to the commission.

(4) The office of suicide prevention shall include the recommendations of the commission in the report submitted annually to the general assembly pursuant to section 25-1.5-101 and shall present the recommendations as part of its annual presentation to the general assembly pursuant to the "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act" as enacted by House Bill 10-1119 in 2010.

(5) The department may accept gifts, grants, and donations from public and private sources for the direct and indirect costs associated with the implementation and duties associated with the commission. The department shall transmit any gifts, grants, and donations it receives to the state treasurer, who shall credit the moneys to the suicide prevention coordination cash fund created in section 25-1.5-101 (1)(w)(II). The fund also consists of any moneys appropriated or transferred to the fund by the general assembly for the purposes of this section. The moneys in the fund are subject to annual appropriation by the general assembly.

(6) (a) This section is repealed, effective September 1, 2024.

(b) Prior to the repeal, the department of regulatory agencies shall review the commission pursuant to section 2-3-1203, C.R.S.



§ 25-1.5-112. Colorado suicide prevention plan - established - goals - responsibilities - funding

(1) The Colorado suicide prevention plan, referred to in this section as the "Colorado plan", is created in the office of suicide prevention within the department. The goal and purpose of the Colorado plan is to reduce suicide rates and numbers in Colorado through system-level implementation of the Colorado plan in criminal justice and health care systems, including mental and behavioral health systems.

(2) The suicide prevention commission, together with the office of suicide prevention, the office of behavioral health, the department, and the department of health care policy and financing, is strongly encouraged to collaborate with criminal justice and health care systems, mental and behavioral health systems, primary care providers, physical and mental health clinics in educational institutions, community mental health centers, advocacy groups, emergency medical services professionals and responders, public and private insurers, hospital chaplains, and faith-based organizations, to develop and implement:

(a) A plan to improve training to identify indicators of suicidal thoughts and behavior across criminal justice and health care systems;

(b) A plan to improve training on:

(I) The provisions of the emergency procedures for a seventy-two-hour mental health hold pursuant to section 27-65-105, C.R.S.;

(II) The provisions of the federal "Health Insurance Portability and Accountability Act of 1996", Pub.L. 104-191, as amended; and

(III) Other relevant patient privacy procedures; and

(c) Professional development resources and training opportunities regarding indicators of suicidal thoughts and behavior, risk assessment, and management, as developed in collaboration with the department of regulatory agencies, the department of corrections, and health care and mental health professional boards and associations.

(3) As a demonstration of their commitment to patient safety, criminal justice and health care systems, including mental and behavioral health systems, primary care providers, and hospitals throughout the state, are encouraged to contribute to and implement the Colorado plan.

(4) The following systems and organizations are encouraged to contribute to and implement the Colorado plan on or before July 1, 2019:

(a) Community mental health centers;

(b) Hospitals;

(c) The state crisis services system;

(d) Emergency medical services professionals and responders;

(e) Regional health and behavioral health systems;

(f) Substance use disorder treatment systems;

(g) Physical and mental health clinics in educational institutions;

(h) Criminal justice systems; and

(i) Advocacy groups, hospital chaplains, and faith-based organizations.

(5) The office of suicide prevention shall include a summary of the Colorado plan in a report submitted to the office of behavioral health, as well as the report submitted annually to the general assembly pursuant to section 25-1.5-101 (1)(w)(III)(A) and as part of its annual presentation to the general assembly pursuant to the "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act", part 2 of article 7 of title 2, C.R.S.

(6) The department may accept gifts, grants, and donations from public and private sources for the direct and indirect costs associated with the development and implementation of the Colorado plan. The department shall transmit any gifts, grants, and donations it receives to the state treasurer, who shall credit the money to the suicide prevention coordination cash fund created in section 25-1.5-101 (1)(w)(II).






Part 2 - Powers and Duties of the Department With Respect to Water

§ 25-1.5-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Public water systems" means systems for the provision to the public of piped water for human consumption, if such system has at least fifteen service connections or regularly serves at least twenty-five individuals. The term includes systems that are owned or operated by private, nonprofit entities, as well as:

(a) Any collection, treatment, storage, and distribution facilities under control of the operator of such system and used primarily in connection with such system; and

(b) Any collection or pretreatment storage facilities not under such control which are used primarily in connection with such system.

(2) "Supplier of water" means any person who owns or operates a public water system.



§ 25-1.5-202. Water - minimum general sanitary standards

(1) The phrase "minimum general sanitary standards" as used in this part 2 and section 25-1-109 (1)(h) means the minimum standards reasonably consistent with assuring adequate protection of the public health, and, in the case of minimum general sanitary standards as to the quality of water supplied to the public, the same shall be established by rule and regulation and shall be appropriate to promote and protect the public health from endangerment presented by carcinogenic, mutagenic, teratogenic, pathogenic, or toxic contaminants or substances. Such standards shall be based on the best available endangerment assessment evidence and the best available treatment technology or methodology. The word "standards" as used in this part 2 and section 25-1-109 (1)(h) means standards reasonably designed to promote and protect the public health.

(2) Minimum general sanitary standards for the quality of water supplied to the public shall be no more stringent than the drinking water standards promulgated pursuant to the federal "Safe Drinking Water Act", if such standards exist. If no standards have been promulgated pursuant to the federal "Safe Drinking Water Act" regarding the permissible concentration of any contaminant or any substance in drinking water, the department may recommend to the water quality control commission for promulgation minimum general sanitary standards regarding such contaminant or substance.

(3) (a) The department shall annually establish and revise a priority list of contaminants or substances for which standards may be considered and shall submit said list to the water quality control commission for review and approval.

(b) The priority list of contaminants or substances, together with the department's evaluation of the considerations listed in this paragraph (b), shall be submitted to the water quality control commission for review and approval. The priority list shall be prepared according to a ranking process that incorporates the following considerations:

(I) The actual presence of a contaminant or substance in a drinking water supply system or the relative imminence of threat of contamination of a drinking water supply source;

(II) The identifiability of a potential pathway or continued pathway of contamination;

(III) The availability of analytical techniques for measuring and identifying the contaminant or substance in a reasonable manner;

(IV) Sufficient available information concerning the contaminant or substance to allow an appropriate standard to be developed, including information on the health effects of the contaminant or substance as well as available treatment technology;

(V) The magnitude of potential health risks of the contaminant or substance at reasonably anticipated exposure levels, utilizing the same exposure considerations, criteria for health risk, and criteria for data availability which are used by the criteria and standards division of the office of drinking water, United States environmental protection agency, in establishing the federal drinking water priority list;

(VI) The fact that the contaminant or substance will be the subject of a national primary drinking water regulation in the near future;

(VII) An analysis of the environmental fate and transport mechanisms within relevant environmental media;

(VIII) Identification, characterization, and analysis of the populations and drinking water supplies at risk; and

(IX) The level of effort and scope of work that will be necessary to develop sufficient data for the purpose of supporting an appropriate standard.

(4) (a) Following the department's submission of recommended standards to the water quality control commission, the commission may promulgate standards for contaminants or substances that are not the subject of a standard set pursuant to the federal "Safe Drinking Water Act".

(b) In the promulgation of such standards, the water quality control commission shall find that the standards are necessary to protect public health and have a demonstrated medical, technological, and scientific basis and that:

(I) Based on credible medical and toxicological evidence that has been subjected to peer review, there exists a substantial risk to the public health;

(II) The analytical techniques for measuring and identifying the contaminant or substance are reasonably available;

(III) The adverse health effects posed by the contaminant or substance are known to a reasonable degree of scientific certainty; and

(IV) Compliance with such standard is feasible utilizing the best technology or methodology which is generally available.

(5) All acts, orders, and rules adopted by the state board of health under the authority of this part 2 prior to July 1, 2006, that were valid prior to said date and not otherwise subject to judicial review shall, to the extent that they are not inconsistent with said provisions, be deemed and held to be legal and valid in all respects, as though issued by the water quality control commission under the authority of this part 2. No provision of this part 2 shall be construed to validate any actions, orders, or rules that were not valid when adopted by the board of health prior to such date.



§ 25-1.5-203. Water - powers and duties of department - rules - repeal

(1) The department has, in addition to all other powers and duties imposed upon it by law, the powers and duties provided in this section as follows:

(a) Construction of community water facilities. To examine plans, specifications, and other related data pertaining to the proposed construction of any publicly or privately owned community water facilities submitted for review of sanitary engineering features prior to construction of such facilities;

(b) Quality of drinking water. (I) To adopt and enforce minimum general sanitary standards and regulations to protect the quality of drinking water supplied to the public, including the authority to require disinfection and treatment of such water.

(II) Standards and regulations adopted pursuant to this paragraph (b) may also include such minimum standards and regulations as are necessary to assume enforcement of the federal "Safe Drinking Water Act" with regard to public water systems, including, but not limited to, requirements for:

(A) Review and approval by the department, prior to initiation of construction, of the technical plans and specifications, long-term financial plans, and operations and management plans for any new waterworks or technical plans and specifications for substantial modifications to existing waterworks. For the purposes of this subparagraph (II), "waterworks" means the facilities that are directly involved in the production, treatment, or distribution of water for public water systems, as defined in section 141.2 of the national primary drinking water regulations. The department shall approve those new or substantially modified waterworks it determines are capable of complying with the Colorado primary drinking water regulations.

(B) Maintenance of records by the supplier of water relating to the results of tests and procedures required by the standards and regulations, including filing periodic reports with the department;

(C) Public notification by the supplier of water, pursuant to the provisions of the federal "Safe Drinking Water Act";

(D) Granting exemptions and variances from the minimum general sanitary standards to allow appropriate time for compliance, when such procedure can be effected without seriously jeopardizing the public health.

(c) Exemption of public water systems. (I) To exempt a water supplier from any further documentation requirements for purposes of establishing that it does not meet the definition of a public water system and is not subject to the requirements of the federal "Safe Drinking Water Act", where such water supplier has provided to the department evidence of the following:

(A) An ordinance, resolution, contractual provision, or other similarly enforceable enactment that prohibits connection to the system for the purpose of obtaining water for human consumption; and

(B) Either an annual visual inspection of the water supply system for the purpose of determining the presence of any unauthorized connections to the water supply system, or an annual written survey of those individuals or entities with whom the supplier has a contractual relationship governing the uses to which such water is placed by the contracting parties.

(II) Nothing in subparagraph (I) of this paragraph (c) shall be construed to eliminate from the provisions of the federal "Safe Drinking Water Act" any exclusion that may otherwise be available under federal law or regulation.

(d) Lab certification program for testing drinking water. (I) To establish and maintain a laboratory certification program for the purpose of ensuring competent testing of drinking water as required by the federal "Safe Drinking Water Act" and minimum general sanitary standards as set forth in section 25-1.5-202. Certification procedures shall, at a minimum, include water supply evaluation verification and on-site inspections. The laboratory certification program shall consist of certification levels which correspond to the testing capability and capacity of each laboratory. In addition to certifying laboratories for contaminants regulated as of May 11, 1988, the department shall adopt and implement a schedule for certifying sufficient laboratory capacity for the testing and analysis of contaminants for which reference methods are available and which are scheduled to be regulated under the federal "Safe Drinking Water Act".

(II) Upon request, the department shall refer a public water supplier to a laboratory, either the department's or one certified by the department, which is determined to be equipped to perform the required testing and analysis on a timely basis.

(III) To facilitate an effective laboratory certification program, the department shall work with local public water suppliers toward creating and maintaining a centralized data base which:

(A) Quantifies the current and expected demands for the monitoring, testing, and analysis of each supplier, grouped according to the size of the supply system, the source of its supply, and the requirements imposed on each supplier;

(B) Includes an updated list of laboratories certified and available for the testing and analysis of specific contaminants; and

(C) Tracks violations of drinking water standards for the purpose of facilitating an exchange among public water suppliers in addressing similar problems posed by specific contaminants.

(e) Drinking water list. To cooperate with and assist the Colorado water resources and power development authority in the administration of the drinking water revolving fund created by section 37-95-107.8, C.R.S., including adopting rules governing the drinking water project eligibility list provided by said section and modifications to the eligibility list for submission to the general assembly, and to take any other actions necessary to assist the authority in complying with the requirements of the federal "Safe Drinking Water Act".

(f) Public school lead testing grant program. (I) To establish a grant program to pay for testing to detect the presence and concentration of lead in drinking water in a public school, as that term is defined in section 22-1-101 (1), that receives its drinking water from a public water system; except that, for purposes of this section, "public school" includes: A public school district; a charter school, as that term is defined in section 22-30.5-103 (2), including an institute charter school, as that term is defined in section 22-30.5-502 (6); and a board of cooperative services, as that term is defined in section 22-5-103 (2). The department may specify testing protocols and guidelines and may provide technical assistance, as necessary and feasible, to applicants and grant recipients regarding the grant application, sampling guidance, sampling plan review, and communication guidance. The commission may adopt rules to implement the grant program, which rules may include consideration of a public school's ability to pay for testing in administering the program.

(II) In administering the program, the department shall prioritize grant recipients in the following order: The oldest public elementary schools; the oldest public schools that are not elementary schools; and all other public schools. For purposes of this subsection (1)(f)(II), an "elementary school" means a public school that includes any or all of the following: Preschool, kindergarten, and grades one through five. The department may also develop and apply secondary criteria as established through rules promulgated by the commission. A public school that is subject to the federal lead and copper rule, 40 CFR part 141, subpart I, or has already tested or is in the process of testing its drinking water for lead is not eligible for a grant pursuant to this subsection (1)(f).

(III) The department shall apply its best efforts to complete all testing and analysis by June 30, 2020.

(IV) A public school that receives a grant pursuant to this subsection (1)(f) shall either enter into a contract that requires compliance with the department's testing protocols to have the testing conducted or follow the department's testing protocols and provide the test samples to the department's laboratory or a laboratory certified by the department that is equipped to perform the required testing and analysis on a timely basis. The public school shall provide the test results to its local public health agency, its supplier of water, its school board, and the department.

(V) The department shall use money from the water quality improvement fund created in section 25-8-608 (1.5) as authorized by section 25-8-608 (1.7)(d) to implement this subsection (1)(f).

(VI) Notwithstanding section 24-1-136 (11)(a)(I), the department shall annually report by February 1 of each year until February 1, 2021, to the general assembly's committees of reference with jurisdiction over public health regarding:

(A) The number, types, names, and locations of public schools that have applied for grants pursuant to this subsection (1)(f);

(B) The number of grants that have been issued; the individual amounts and total amount of grant money awarded; and the number, types, names, and locations of public schools that received the grants;

(C) A summary of the test results; and

(D) Any legislative proposals that the department believes to be warranted that would provide financial assistance to public schools to facilitate the testing for or remediation of high lead levels in drinking water.

(VII) This subsection (1)(f) is repealed, effective September 1, 2021.



§ 25-1.5-204. Inspection for violations of minimum general sanitary standards relating to quality of drinking water

(1) Upon presentation of proper credentials, authorized inspectors of the department may enter and inspect, at any reasonable time and in a reasonable manner, any property, premises, or place for the purpose of investigating any actual, suspected, or potential violations of minimum general sanitary standards adopted pursuant to section 25-1.5-202. Samples of drinking water may be obtained by such inspectors, and a portion of any samples to be used as evidence in an enforcement action shall be left with the owner, operator, or person in charge of the premises. A copy of the results of any analysis of such sample shall be furnished promptly to the owner, operator, or person in charge.

(2) If such entry or inspection is denied or not consented to, the department is empowered to and shall obtain, from the district or county court for the judicial district or county in which such property, premises, or place is located, a warrant to enter and inspect said property, premises, or place. The said district and county courts of the state are empowered to issue such warrants upon a proper showing of the need for such entry and inspection, and a copy of any inspection report shall be provided the court within a reasonable time after making the inspection.



§ 25-1.5-205. Advice to other entities

The department may advise municipalities, utilities, institutions, organizations, and individuals concerning the methods or processes believed best suited to provide the protection or purification of water to meet minimum general sanitary standards adopted pursuant to section 25-1.5-202.



§ 25-1.5-206. Applicability

(1) Except as otherwise provided in the federal "Safe Drinking Water Act", the provisions of this part 2 shall apply to each public water system in this state; except that the provisions of this part 2 shall not apply to a public water system that:

(a) Consists only of distribution and storage facilities (and does not have any collection and treatment facilities);

(b) Obtains all of its water from, but is not owned or operated by, a public water system to which such regulations apply;

(c) Does not sell water to any person;

(d) Does not authorize incidental use of untreated water; and

(e) Is not a carrier that conveys passengers in interstate commerce; or

(f) Prohibits, through ordinance, resolution, or other enforceable enactment, the use of its system, or connections thereto, for the delivery of water to the public for human consumption, except to the extent that such user is a public water system subject to the provisions of this part 2.



§ 25-1.5-207. Damages and injunctive relief to prevent or abate release of contaminants in water

(1) (a) Except as provided in section 25-1-114.1 (3), any political subdivision or public water system which stores, releases, carries, conveys, supplies, or treats water for human consumption may bring suit to collect damages and for injunctive relief, in addition to all remedies otherwise available to prevent or abate any release or imminent release of contaminants or substances which, in water withdrawn for use, results or would likely result in:

(I) A violation, at the point where the contaminant or substance enters or would enter the intake of the water treatment system of the same or another political subdivision or public water system, of any minimum general sanitary standard or regulation adopted pursuant to this part 2, and the existing treatment system cannot effectively treat the contaminant or substance in question so as to assure that treated water complies with such standard or regulation; or

(II) Significant impairment of the normal operational capability of a water treatment system which meets the applicable specifications of the department for water treatment; or

(III) Rendering the system's drinking water supply unfit for human consumption. Where there are no minimum general sanitary standards, water shall be deemed unfit for human consumption where it is shown that the risk of adverse human health effects from exposure to carcinogens in that water is greater than one times ten to the minus sixth power or greater than the acceptable levels of exposure to noncarcinogens as determined by the reference dose method.

(b) Such an action may be maintained against any person who owns or operates the source or sources of the release of the contaminants, but no such action may be maintained with regard to surface or underground agricultural return flows except as otherwise provided in the "Colorado Chemigation Act", article 11 of title 35, C.R.S. Damages, including the costs of any remedy ordered or approved by the court shall include, as appropriate, those incurred in providing an interim substitute drinking water supply and monitoring and responding to the release or imminent release of contaminants or substances.

(2) Other remedies. Except as provided in this subsection (2), nothing in this section shall be construed to restrict or preempt any right which the state, the department, any public water system, or any other person may have under any other law to seek enforcement, in any court or in any administrative proceeding, of any provision of this section or any other relief regarding contamination of any drinking water supply. In addition, nothing in this section shall be construed to condition, restrict, or prevent any other civil or criminal actions which may be brought by the state or any political subdivision pursuant to any other state or federal statute or regulation or any local ordinance or regulation; except that, with respect to any release or substantial threat of release of a hazardous substance, pollutant, or contaminant addressed in pleadings or otherwise in a lawsuit brought pursuant to the federal "Comprehensive Environmental Response, Compensation and Liability Act", 42 U.S.C. sec. 9601 et seq., or by the terms and conditions of a remedial action plan, removal order, consent decree, or other order or decree entered or issued by a court or administrative body of competent jurisdiction pursuant to such federal act, any person or entity which is a defendant in such a lawsuit or is subject to the terms and conditions of such a remedial action plan, removal order, consent decree, or other order or decree, shall not be subjected with respect to the same release or substantial threat of release of a hazardous substance, pollutant, or contaminant to any suit, action, or liability pursuant to section 25-1-114.1 (3); nor shall such person or entity be subject to any suit, action, or liability initiated or prosecuted by a political subdivision or a public water system pursuant to this section with respect to any release or substantial threat of release of a hazardous substance, pollutant, or contaminant which has been addressed by relief granted, or by measures implemented or legally required to be implemented, pursuant to a lawsuit brought pursuant to such federal act or the terms and conditions of a remedial action plan, removal order, consent decree, or other order or decree entered or issued by a court or administrative body of competent jurisdiction pursuant to such federal act. Nothing in this section shall be construed to bar a political subdivision or public water system from seeking to recover pursuant to applicable law its damages which have been reasonably incurred for the protection of the human health if enforceable arrangements to pay such damages have not otherwise been made.



§ 25-1.5-208. Grant program for public water systems and domestic wastewater treatment works - small communities water and wastewater grant fund - rules

(1) The department has, in addition to all other powers and duties imposed upon it by law, the powers and duties provided in this section as follows:

(a) To assist suppliers of water that serve a population of not more than five thousand people with meeting their responsibilities with respect to protection of public health, the department, in the name of the state and to the extent that state funds are appropriated therefor, may enter into contracts with both governmental agencies and not-for-profit public water systems, as defined in section 25-1.5-201 (1), or with counties representing unincorporated areas that serve a population of not more than five thousand people, to grant moneys for the planning, design, and construction of public water systems.

(a.5) To assist domestic wastewater treatment works, as defined in section 25-8-103 (5), that serve a population of not more than five thousand people with meeting their responsibilities with respect to the protection of public health and water quality, the department, in the name of the state and to the extent that state funds are appropriated therefor, may enter into contracts with governmental agencies, or with counties representing unincorporated areas that serve a population of not more than five thousand people, to grant moneys for eligible projects as defined in section 25-8-701 (2).

(b) The department may use up to five percent of the appropriated funds for the administration and management of such project grants.

(2) The water quality control commission shall promulgate rules for the administration of any appropriated grant moneys pursuant to this section and for prioritizing proposed public water systems and domestic wastewater treatment works based upon public health impacts and water quality protection. The department shall authorize grants based on water quality needs and public health-related problems. The commission shall promulgate a project categorization system for use in determining the relative priority of proposed projects. The department shall review applications for state funds and may approve only those applications that are consistent with the project categorization system.

(3) During the grant application process, the department shall seek from the division of local government in the department of local affairs a fiscal analysis of the applying entity to determine financial need. Based upon its fiscal analysis, the division of local government shall issue or deny a certificate of financial need. If a certificate of financial need is issued, the department may authorize a state grant to the project in accordance with the project prioritization adopted by the department.

(4) (a) There is hereby created in the state treasury the small communities water and wastewater grant fund, referred to in this subsection (4) as the "fund". The fund shall consist of moneys transferred pursuant to section 39-29-109 (2)(a)(III), C.R.S., and any other moneys transferred to the fund by the general assembly. The fund shall be used only for grants made pursuant to this section. All income derived from the deposit and investment of the moneys in the fund shall be credited to the fund. At the end of each fiscal year, all unexpended and unencumbered moneys in the fund shall remain in the fund and shall not revert to the general fund or to any other fund.

(b) The revenues in the fund are continuously appropriated to the department for the purposes of this section.



§ 25-1.5-209. Drinking water fee - drinking water cash fund

(1) Effective July 1, 2007, the division may assess an annual fee upon public water systems, and all such fees shall be in accordance with the following schedule:

Facility Categories and Subcategories for Drinking Water Fees Annual Fees (a) Category 01 Community surface water systems Subcategory 1 Population from 25 - 250 $ 75

Subcategory 2 Population from 251 - 500 $ 100

Subcategory 3 Population from 501 - 1,000 $ 310

Subcategory 4 Population from 1,001 - 3,300 $ 465

Subcategory 5 Population from 3,301 - 10,000 $ 865

Subcategory 6 Population from 10,001 - 30,000 $ 1,850

Subcategory 7 Population from 30,001 - 100,000 $ 4,940

Subcategory 8 Population from 100,001 - 200,000 $ 9,270

Subcategory 9 Population from 200,001 - 500,000 $ 15,450

Subcategory 10 Population greater than 500,000 $ 21,630

(b) Category 02 Community groundwater systems Subcategory 1 Population from 25 - 250 $ 75

Subcategory 2 Population from 251 - 500 $ 100

Subcategory 3 Population from 501 - 1,000 $ 220

Subcategory 4 Population from 1,001 - 3,300 $ 310

Subcategory 5 Population from 3,301 - 10,000 $ 680

Subcategory 6 Population from 10,001 - 30,000 $ 1,545

Subcategory 7 Population greater than 30,001 $ 4,450

(c) Category 03 Community-purchased surface water or groundwater systems Subcategory 1 Population from 25 - 250 $ 75

Subcategory 2 Population from 251 - 500 $ 100

Subcategory 3 Population from 501 - 1,000 $ 155

Subcategory 4 Population from 1,001 - 3,300 $ 250

Subcategory 5 Population from 3,301 - 10,000 $ 490

Subcategory 6 Population from 10,001 - 30,000 $ 865

Subcategory 7 Population greater than 30,001 $ 2,470

(d) Category 04 Nontransient, noncommunity surface water systems Subcategory 1 Population from 25 - 250 $ 75

Subcategory 2 Population from 251 - 500 $ 100

Subcategory 3 Population from 501 - 1,000 $ 280

Subcategory 4 Population from 1,001 - 3,300 $ 400

Subcategory 5 Population from 3,301 - 10,000 $ 620

Subcategory 6 Population from 10,001 - 30,000 $ 1,670

Subcategory 7 Population greater than 30,001 $ 4,450

(e) Category 05 Nontransient, noncommunity groundwater systems Subcategory 1 Population from 25 - 250 $ 75

Subcategory 2 Population from 251 - 500 $ 100

Subcategory 3 Population from 501 - 1,000 $ 155

Subcategory 4 Population from 1,001 - 3,300 $ 245

Subcategory 5 Population from 3,301 - 10,000 $ 495

Subcategory 6 Population from 10,001 - 30,000 $ 1,360

Subcategory 7 Population greater than 30,001 $ 3,650

(f) Category 06 Nontransient, noncommunity-purchased surface water or groundwater systems Subcategory 1 Population from 25 - 250 $ 75

Subcategory 2 Population from 251 - 500 $ 100

Subcategory 3 Population from 501 - 1,000 $ 125

Subcategory 4 Population from 1,001 - 3,300 $ 185

Subcategory 5 Population from 3,301 - 10,000 $ 325

Subcategory 6 Population from 10,001 - 30,000 $ 805

Subcategory 7 Population greater than 30,001 $ 1,980

(g) Category 07 Transient, noncommunity surface water systems Subcategory 1 Population from 25 - 250 $ 75

Subcategory 2 Population from 251 - 500 $ 100

Subcategory 3 Population from 501 - 1,000 $ 245

Subcategory 4 Population from 1,001 - 3,300 $ 310

Subcategory 5 Population from 3,301 - 10,000 $ 555

Subcategory 6 Population from 10,001 - 30,000 $ 620

Subcategory 7 Population greater than 30,001 $ 3,960

(h) Category 08 Transient, noncommunity groundwater systems Subcategory 1 Population from 25 - 250 $ 75

Subcategory 2 Population from 251 - 500 $ 100

Subcategory 3 Population from 501 - 1,000 $ 125

Subcategory 4 Population from 1,001 - 3,300 $ 185

Subcategory 5 Population from 3,301 - 10,000 $ 495

Subcategory 6 Population from 10,001 - 30,000 $ 535

Subcategory 7 Population greater than 30,001 $ 2,970

(i) Category 09 Transient, noncommunity-purchased surface water or groundwater systems Subcategory 1 Population from 25 - 250 $ 75

Subcategory 2 Population from 251 - 500 $ 100

Subcategory 3 Population from 501 - 1,000 $ 110

Subcategory 4 Population from 1,001 - 3,300 $ 125

Subcategory 5 Population from 3,301 - 10,000 $ 310

Subcategory 6 Population from 10,001 - 30,000 $ 435

Subcategory 7 Population greater than 30,001 $1,490

(2) All fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit them to the drinking water cash fund, which fund is hereby created in the state treasury. Moneys so collected shall be annually appropriated by the general assembly to the department for allocation to the division of administration to operate the drinking water program established in this part 2. The general assembly shall review expenditures of such moneys to assure that they are used only for such purposes. All interest earned on the investment or deposit of moneys in the cash fund and all unappropriated or unencumbered moneys in the cash fund shall remain in the cash fund and shall not revert to the general fund or any other fund at the end of any fiscal year or any other time. Any funds remaining from fees collected prior to the repeal of former section 25-1.5-209, as it existed prior to July 1, 2005, shall be transmitted to the state treasurer, who shall credit the same to the cash fund.



§ 25-1.5-210. Best practices for residential rooftop precipitation collection

(1) With respect to the use of a rain barrel, as defined in section 37-96.5-102 (1), C.R.S., to collect precipitation from a residential rooftop pursuant to section 37-96.5-103, C.R.S., the department, to the extent practicable within existing resources, shall develop best practices for:

(a) Nonpotable usage of the collected precipitation; and

(b) Disease and pest vector control.

(2) If the department develops best practices in accordance with subsection (1) of this section, the department shall:

(a) Post the best practices on the department's website; and

(b) Inform the state engineer of the best practices so that the state engineer can either post or link to the department's best practices on the state engineer's website.






Part 3 - Administration of Medications

§ 25-1.5-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Administration" means assisting a person in the ingestion, application, inhalation, or, using universal precautions, rectal or vaginal insertion of medication, including prescription drugs, according to the legibly written or printed directions of the attending physician or other authorized practitioner or as written on the prescription label and making a written record thereof with regard to each medication administered, including the time and the amount taken, but "administration" does not include judgment, evaluation, or assessments or the injections of medication, the monitoring of medication, or the self-administration of medication, including prescription drugs and including the self-injection of medication by the resident. "Administration" also means ingestion through gastrostomy tubes or naso-gastric tubes, if administered by a person authorized pursuant to sections 25.5-10-204 (2)(j) and 27-10.5-103 (2)(i), C.R.S., as part of residential or day program services provided through service agencies approved by the department of health care policy and financing and supervised by a licensed physician or nurse.

(2) "Facility" means:

(a) The correctional facilities under the supervision of the executive director of the department of corrections including, but not limited to:

(I) Those facilities provided for in article 20 of title 17, C.R.S.;

(II) Minimum security facilities provided for in article 25 of title 17, C.R.S.;

(III) Jails provided for in article 26 of title 17, C.R.S.;

(IV) Community correctional facilities and programs provided for in article 27 of title 17, C.R.S.;

(V) The regimented inmate discipline and treatment program provided for in article 27.7 of title 17, C.R.S.; and

(VI) The Denver regional diagnostic center provided for in article 40 of title 17, C.R.S.;

(b) Institutions for juveniles provided for in part 4 of article 2 of title 19, C.R.S.;

(b.5) Assisted living residences as defined in section 25-27-102 (1.3);

(c) Adult foster care facilities provided for in section 26-2-122.3, C.R.S.;

(d) Alternate care facilities provided for in section 25.5-6-303 (3), C.R.S.;

(e) Residential child care facilities for children as defined in section 26-6-102 (33), C.R.S.;

(f) Secure residential treatment centers as defined in section 26-6-102 (35), C.R.S.;

(g) Facilities that provide treatment for persons with mental health disorders as defined in section 27-65-102, except for those facilities that are publicly or privately licensed hospitals;

(h) All services funded through and regulated by the department of health care policy and financing pursuant to article 6 of title 25.5, C.R.S., in support of persons with intellectual and developmental disabilities; and

(i) Adult day care facilities providing services in support of persons as defined in section 25.5-6-303 (1), C.R.S.

(3) "Monitoring" means:

(a) Reminding the resident to take medication or medications at the time ordered by the physician or other authorized licensed practitioner;

(b) Handing a resident a container or package of medication lawfully labeled previously for the individual resident by a licensed physician or other authorized licensed practitioner;

(c) Visual observation of the resident to ensure compliance;

(d) Making a written record of the resident's compliance with regard to each medication, including the time taken; and

(e) Notification to the physician or other authorized practitioner if the resident refuses to or is not able to comply with the physician's or other practitioner's instructions with regard to the medication.

(4) "Qualified manager" means a person who:

(a) Is the owner or operator of the facility or a supervisor designated by the owner or operator of the facility for the purpose of implementing section 25-1.5-303; and

(b) Has completed training in the administration of medications pursuant to section 25-1.5-303 or is a licensed nurse pursuant to article 38 of title 12, C.R.S., a licensed physician pursuant to article 36 of title 12, C.R.S., or a licensed pharmacist pursuant to article 42.5 of title 12, C.R.S. Every unlicensed person who is a "qualified manager" within the meaning of this subsection (4) shall successfully complete a competency evaluation pertaining to the administration of medications.

(5) "Self-administration" means the ability of a person to take medication independently without any assistance from another person.



§ 25-1.5-302. Administration of medications - powers and duties of department - criminal history record checks

(1) The department has, in addition to all other powers and duties imposed upon it by law, the power to establish and maintain by rule a program for the administration of medications in facilities. The department of human services, the department of health care policy and financing, and the department of corrections shall develop and conduct a medication administration program as provided in this part 3. A medication administration program developed pursuant to this subsection (1) must be conducted within the following guidelines:

(a) As a condition to authorizing or renewing the authorization to operate any facility that administers medications to persons under its care, the authorizing agency shall require that the facility have a staff member qualified pursuant to paragraph (b) of this subsection (1) on duty at any time that the facility administers such medications and that the facility maintain a written record of each medication administered to each resident, including the date, time, and amount of the medication and the signature of the person administering the medication. Such record is subject to review by the authorizing agency as a part of the agency's procedure in authorizing the continued operation of the facility. Notwithstanding any exemption enumerated in paragraph (b) of this subsection (1), any facility may establish a policy that requires a person authorized to administer medication to report to, be supervised by, or be otherwise accountable for the performance of such administration to a registered nurse as defined in section 12-38-103, C.R.S.

(b) Any individual who is not otherwise authorized by law to administer medication in a facility shall be allowed to perform such duties only after passing a competency evaluation. An individual who administers medications in facilities in compliance with the provisions of this part 3 shall be exempt from the licensing requirements of the "Colorado Medical Practice Act", the "Nurse Practice Act", and the laws of this state pertaining to possession of controlled substances as contained in article 42.5 of title 12, C.R.S., part 2 of article 80 of title 27, C.R.S., or the "Uniform Controlled Substances Act of 2013", article 18 of title 18, C.R.S.

(2) (a) The department shall establish by rule the minimum requirements for course content, including competency evaluations, for medication administration and to determine compliance with the requirements for facilities licensed under this title.

(b) The department shall approve training entities for facilities licensed under this title and maintain a list of approved training entities. The department shall establish by rule the minimum requirements for training entities, including instructor qualifications and the approval process. Approved training entities shall provide the department with a list of all persons who have successfully completed a competency evaluation.

(c) Training entities shall also provide the department with any other pertinent information reasonably requested by the department pursuant to the department's obligation and authority under this section.

(d) The department shall publish and maintain a current list of all persons who have passed a competency evaluation from an approved training entity and paid the fee required by paragraph (e) of this subsection (2).

(e) The department shall set and collect a uniform fee for inclusion in the public competency listing. The department shall not include an individual on the public listing unless the individual has successfully completed a competency evaluation from an approved training entity and paid the fee established by the department. The revenue generated from the fee must approximate the direct and indirect costs incurred by the department in the performance of duties under this section.

(3) The department of human services, the department of health care policy and financing, and the department of corrections may develop and approve minimum requirements for course content, including competency evaluations, for individuals who administer medications in facilities whose operation is authorized by those departments. A department that administers competency evaluations shall maintain a public list of individuals who have successfully completed the competency evaluation.

(4) to (7) Repealed.

(8) Each owner, operator, or supervisor of a facility who employs a person who is not licensed to administer medications shall conduct a criminal background check on each employee prior to employment or promotion to a position in which the person has access to medications.

(9) Every unlicensed person and qualified manager described in this section, as a condition of employment or promotion to a position in which he or she has access to medications, shall sign a disclosure statement under penalty of perjury stating that he or she never had a professional license to practice nursing, medicine, or pharmacy revoked in this or any other state for reasons directly related to the administration of medications.

(10) A person who, on or before July 1, 2017, is authorized to administer medication pursuant to this section is not required to complete additional training but is otherwise subject to this section.



§ 25-1.5-303. Medication reminder boxes or systems - medication cash fund

(1) Medication reminder boxes or systems may be used if such containers have been filled and properly labeled by a pharmacist licensed pursuant to article 42.5 of title 12, C.R.S., a nurse licensed pursuant to article 38 of title 12, C.R.S., or an unlicensed person trained pursuant to this section or filled and properly labeled through the gratuitous care by members of one's family or friends. Nothing in this section authorizes or shall be construed to authorize the practice of pharmacy, as defined in section 12-42.5-102 (31), C.R.S. An unlicensed person shall not fill and label medication reminder boxes pursuant to this section until the person has successfully completed a competency evaluation from an approved training entity or has been approved by an authorized agency, and no facility shall use an unlicensed person to perform such services unless the facility has a qualified manager to oversee the work of the unlicensed person or persons.

(2) The department has, in addition to all other powers and duties imposed upon it by law, the powers and duties provided in this section to develop and implement rules with respect to the provisions in subsection (1) of this section concerning the administration of medication reminder boxes.

(3) The executive directors of the departments that control the facilities defined in section 25-1.5-301 (2)(a) and (2)(b) may direct the unlicensed staff of any such facility to monitor medications in any part of any such facility. Administration of medications in any such facility shall be allowed only in those areas of any such facility that have a licensed physician or other licensed practitioner on duty. Notwithstanding other training requirements established in this section, the operator or administrator of every facility that hires an unlicensed person to administer medications pursuant to this section shall provide on-the-job training for such person, and all such unlicensed persons hired on or after July 1, 2017, shall be adequately supervised until they have successfully completed the training. The on-the-job training must be appropriate to the job responsibilities of each trainee. Facility operators and administrators shall require each unlicensed person who administers medication in the facility to pass a competency evaluation pursuant to section 25-1.5-302 (2) as a condition of employment in that facility. Facility operators and administrators shall document each unlicensed person's satisfactory completion of on-the-job training and passage of the competency evaluation in his or her permanent personnel file.

(4) A person who self-administers medication is personally responsible for medication administration. No facility shall be responsible for observing or documenting the self-administration of medication. Compliance with the requirements for the training of unlicensed persons in medication administration pursuant to this section is not required when persons being cared for are self-administering.

(5) (a) All fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the medication administration cash fund, which fund is hereby created.

(b) The general assembly shall make annual appropriations from the medication administration cash fund for expenditures of the department incurred in the performance of its duties under this section.

(c) Repealed.

(d) In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of the medication administration cash fund created in paragraph (a) of this subsection (5) shall be credited to the general fund.






Part 4 - Primary Care Office

§ 25-1.5-401. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) There is a shortage of qualified health care professionals in most areas of the state, particularly in rural and low-income communities;

(b) Lack of access to health care increases health inequities in Colorado and increases the overall cost of health care services;

(c) Communities designated as health professional shortage areas, medically underserved areas, or medically underserved populations may benefit from:

(I) Federal, state, and private programs that enhance reimbursement for medical services, provide grants for health service infrastructure, and create incentives for the placement of additional health care professionals in those communities; and

(II) The placement of physicians through federal waiver programs such as the national interest waiver program, the Conrad 30 J-1 visa waiver program, and the national health service corps; and

(d) Assessing the health service needs of the state and coordinating workforce programs to address those needs is an important strategy for increasing access to health services in Colorado.

(2) The general assembly therefore finds that it is in the best interests of the citizens of the state of Colorado to create the primary care office within the department of public health and environment for the purpose of identifying the areas within the state that lack sufficient health care resources and coordinating available resources to maximize medical reimbursements, grants, and placements of health care professionals within those areas.



§ 25-1.5-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Conrad 30 J-1 visa waiver program" means the program established in 8 U.S.C. sec. 1184 (l)(1)(D)(ii), allowing foreign-trained physicians who meet certain criteria to practice in communities designated as medically underserved areas, medically underserved populations, or health professional shortage areas.

(2) "Department" means the department of public health and environment, created in section 25-1-102.

(3) "Executive director" means the executive director of the department.

(4) "Health care professional" means a licensed physician, an advanced practice nurse registered pursuant to section 12-38-111.5, C.R.S., a mental health practitioner, a licensed physician assistant, or any other licensed health care provider for which the federal government authorizes participation in a federally matched state loan repayment program to encourage health care professionals to provide services in underserved communities.

(5) "Health professional shortage area" has the same meaning as provided in 42 U.S.C. sec. 254e.

(6) "Medically underserved area" means a medically underserved community as defined in 42 U.S.C. sec. 295p.

(7) "Medically underserved population" has the same meaning as provided in 42 U.S.C. sec. 254b.

(8) "National health service corps" means the program established in 42 U.S.C. sec. 254d.

(9) "National interest waiver program" means the program established in 8 U.S.C. sec. 1153 (b)(2)(B)(ii) allowing foreign-trained physicians who meet certain criteria to practice in communities designated as medically underserved areas, medically underserved populations, or health professional shortage areas.

(10) "State board" means the state board of health created in section 25-1-103.



§ 25-1.5-403. Primary care office - creation

(1) There is hereby created in the department the primary care office for the purpose of assessing and addressing unmet needs concerning health care professionals, resources, and infrastructure across the state. The executive director of the department, subject to the provisions of section 13 of article XII of the state constitution, shall appoint the director of the primary care office, who is the head of the office.

(2) The primary care office and the director of the office shall exercise their powers and perform their duties and functions specified in this part 4 under the department as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(3) The primary care office includes the Colorado health service corps advisory council created in section 25-1.5-504.



§ 25-1.5-404. Primary care office - powers and duties - rules

(1) The primary care office has, at a minimum, the following powers and duties:

(a) To assess the health care professional needs of areas throughout the state;

(b) To apply to the United States department of health and human services, when appropriate, for designation of communities in the state as medically underserved areas, medically underserved populations, or health professional shortage areas or as any other designations necessary to participate in a federal program to address health care professional shortages;

(c) To maximize the placement of health care professionals who serve communities designated as medically underserved areas, medically underserved populations, or health professional shortage areas, or any other communities eligible for participation in a federal, state, or private program to address health care professional shortages, for the purpose of qualifying said communities for increased reimbursements, grants, and health care professional placements;

(d) To administer the Colorado health service corps pursuant to part 5 of this article;

(e) To administer or provide technical assistance to participants in applicable federal programs intended to address health care professional shortages, including the Conrad 30 J-1 visa waiver program, the national interest waiver program, and the national health service corps. The state board may promulgate rules as necessary for the administration of these programs and shall establish by rule application fees for the Conrad 30 J-1 visa waiver program and the national interest waiver program. The primary care office shall transfer the fee amounts collected to the state treasurer for crediting to the visa waiver program fund established in section 25-1.5-405.

(f) To seek and accept public or private gifts, grants, or donations to apply to the costs incurred in fulfilling the duties specified in this section and otherwise administering the programs within the office; and

(g) To administer nursing and health care professional faculty loan repayment pursuant to part 5 of this article.



§ 25-1.5-405. Visa waiver program fund

There is hereby created in the state treasury the visa waiver program fund, referred to in this section as the "fund", that consists of the application fees collected pursuant to section 25-1.5-404 (1)(e) and any additional moneys that the general assembly may appropriate to the fund. The moneys in the fund are subject to annual appropriation by the general assembly to the department for the direct and indirect costs incurred by the department in performing its duties under this part 4. Any moneys in the fund not expended for the purpose of this part 4 may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended or unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.






Part 5 - State Health Care Professional Loan Repayment Program

§ 25-1.5-501. Legislative declaration

(1) The general assembly hereby finds that there are areas of Colorado that suffer from a lack of health care professionals to serve, and a lack of nursing or other health care professional faculty to train health care professionals to meet, the medical needs of communities. The general assembly further finds that the state needs to implement incentives to encourage health care professionals to practice in these underserved areas and to encourage nursing faculty and other health care professional faculty to teach these health care professionals.

(2) It is therefore the intent of the general assembly in enacting this part 5 to create a state health service corps program that uses state moneys, federal moneys, when permissible, and contributions from communities and private sources to help repay the outstanding education loans that many health care professionals, nursing faculty, and health care professional faculty hold. In exchange for repayment of loans incurred for the purpose of obtaining education in their chosen health care professions, the health care professionals will commit to provide health care services in communities with underserved health care needs throughout the state, and the nursing and health care professional faculty will commit to providing a specified period of service in a qualified faculty position.



§ 25-1.5-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Advisory council" means the Colorado health service corps advisory council created pursuant to section 25-1.5-504.

(2) "Colorado health service corps" means the loan repayment program created and operated pursuant to this part 5.

(3) "Colorado health service corps fund" or "fund" means the Colorado health service corps fund created in section 25-1.5-506.

(4) "Federally designated health professional shortage area" means a health professional shortage area as defined in 42 U.S.C. sec. 254e.

(5) "Health care professional" means a licensed physician, an advanced practice nurse registered pursuant to section 12-38-111.5, C.R.S., a mental health practitioner, a licensed physician assistant, or any other licensed health care provider for which the federal government authorizes participation in a federally matched state loan repayment program to encourage health care professionals to provide services in underserved communities.

(6) "Health care professional faculty member" means a person who has an advanced degree in a health care professional field and is employed in a qualified faculty position.

(7) "National health service corps program" means the program established in 42 U.S.C. sec. 254d.

(8) "Nursing faculty member" means a person who has an advanced degree in nursing and is employed in a qualified faculty position.

(9) "Primary care office" means the primary care office created pursuant to part 4 of this article.

(10) "Primary health services" means health services regarding family medicine, general practice, general internal medicine, pediatrics, general obstetrics and gynecology, oral health, or mental health that are provided by health care professionals.

(11) "Qualified faculty position" means a part-time or full-time teaching position at an educational institution with accredited nursing or health care professional training programs, which position requires an advanced degree that meets national accreditation standards and is approved by the primary care office.



§ 25-1.5-503. Colorado health service corps - program - creation - conditions

(1) (a) (I) Beginning July 1, 2009, the primary care office shall maintain and administer, subject to available appropriations, the Colorado health service corps. Subject to available appropriations, the Colorado health service corps shall provide loan repayment for certain eligible health care professionals who provide primary health services. Beginning July 1, 2011, the Colorado health service corps shall also provide loan repayment for certain eligible nursing faculty or health care professional faculty members in qualified faculty positions.

(II) Under the Colorado health service corps, subject to the limitations specified in subsection (2) of this section, upon entering into a loan contract, the state may either:

(A) Make payments on the education loans of the health care professional, nursing faculty member, or health care professional faculty member; or

(B) Agree to make an advance payment in a lump sum of all or part of the principal, interest, and related expenses of the education loans of health care professionals, nursing faculty members, or health care professional faculty members, subject to the limitations specified in subsection (2) of this section.

(III) In consideration for receiving repayment of all or part of his or her education loan, the health care professional shall agree to provide primary health services in federally designated health professional shortage areas in Colorado.

(IV) In consideration for receiving repayment of all or part of his or her education loan, the nursing or other health care professional faculty member must agree to serve two or more consecutive academic years in a qualified faculty position.

(b) Repayment of loans under the Colorado health service corps may be made using moneys in the Colorado health service corps fund. The primary care office is authorized to receive and expend gifts, grants, and donations or moneys appropriated by the general assembly for the purpose of implementing the Colorado health service corps. In administering the Colorado health service corps, the primary care office shall collaborate with appropriate partners as needed to maximize the federal moneys available to the state for state loan repayment programs through the federal department of health and human services. The selection of health care professionals, nursing faculty members, and health care professional faculty members for participation in the Colorado health service corps is exempt from the competitive bidding requirements of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(c) Health care professionals practicing in nonprimary care specialties or providing nonprimary health services are not eligible for loan repayments through the Colorado health service corps.

(d) (I) As a condition of receiving a loan repayment through the Colorado health service corps, a health care professional must enter into a contract pursuant to which the health care professional agrees to practice for at least two years in a community that is located in a federally designated health professional shortage area. The health care professional, the primary care office, and the community employer with which the health care professional is practicing must be parties to the contract.

(II) As a condition of receiving a loan repayment through the Colorado health service corps, a nursing faculty or health care professional faculty member must enter into a contract pursuant to which he or she agrees to serve at least two consecutive academic years or their equivalent in a qualified faculty position. The nursing faculty or health care professional faculty member, the primary care office, and the educational institution where the qualified faculty position is located must be parties to the contract.

(2) Subject to available appropriations, the primary care office shall annually select health care professionals, nursing faculty members, and health care professional members from the list provided by the advisory council pursuant to section 25-1.5-504 (6) to participate in the Colorado health service corps.

(3) The primary care office, after consulting with the advisory council and accredited health care professional training programs in the state, shall develop loan forgiveness criteria for nursing faculty and other health care professional faculty members. In determining whether to forgive the loan of a faculty member, the primary care office shall consider the following criteria:

(a) The faculty positions available at the educational institution at which the health care professional works;

(b) Documented recruiting efforts by the educational institution;

(c) The attributes of the educational or training program that are designed with the intent to address known shortages of health care professionals in Colorado;

(d) The type of programs offered at the educational institution, including associate, bachelor's, master's, or doctoral degrees in the health care professions, and the need for those programs in the state.

(4) In soliciting private grants to fund faculty loan repayments, the primary care office shall give priority to soliciting grants to fund repayments of loans for nursing faculty.

(5) A health care professional participating in the Colorado health service corps shall not practice with a for-profit private group or solo practice or at a proprietary hospital or clinic.

(6) A contract for loan repayment entered into pursuant to this part 5 must not include terms that are more favorable to health care professionals than the most favorable terms that the secretary of the federal department of health and human services is authorized to grant under the national health services corps program. In addition, each contract must include penalties for breach of contract that are at least as stringent as those available to the secretary of the federal department of health and human services. In the event of a breach of contract for a loan repayment entered into pursuant to this part 5, the primary care office shall enforce the contract and collect any damages or other penalties owed.



§ 25-1.5-504. Colorado health service corps advisory council - creation - membership - duties

(1) There is hereby created in the primary care office the Colorado health service corps advisory council to review applications for participation in the Colorado health service corps and make recommendations to the primary care office pursuant to section 25-1.5-503 (2).

(2) The advisory council consists of thirteen members appointed by the governor as provided in this subsection (2). In appointing members of the advisory council, the governor shall ensure that the advisory council includes at least one representative from each of the following organizations:

(a) The commission on family medicine created pursuant to part 6 of article 1 of title 25.5;

(b) A nonprofit statewide membership organization that provides programs and services to enhance rural health care in Colorado;

(c) A membership organization representing federally qualified health centers in Colorado;

(d) A foundation that funds a health care professional loan forgiveness program in Colorado;

(e) An economic development organization in Colorado;

(f) A membership organization representing community behavioral health care providers;

(g) An advanced practice nurse in a faculty position at an educational institution with health care professional programs, who is licensed to practice in Colorado;

(h) A physician who has experience in rural health, safety net clinics, or health equity;

(i) A nurse who has experience in rural health, safety net clinics, or health equity;

(j) A mental health provider who has experience in rural health, safety net clinics, or health equity;

(k) An oral health provider who has experience in rural health, safety net clinics, or health equity;

(l) A physician who is a faculty member of a medical school in Colorado; and

(m) A citizen representative who has knowledge in rural health, safety net clinics, or health equity.

(3) (a) Members appointed to the advisory council may serve terms of three years.

(b) The governor may appoint the same person to serve as a member of the advisory council for consecutive terms.

(4) (a) Advisory council members shall serve without compensation and without reimbursement for expenses.

(b) The primary care office shall provide staff assistance to the advisory council as necessary for the advisory council to complete the duties specified in this section.

(5) The advisory council shall review applications received from health care professionals, nursing faculty members, and health care professional faculty members to participate in the Colorado health service corps. Subject to available appropriations and federal requirements concerning eligibility for federal loan repayment matching funds, the advisory council shall annually select health care professionals, nursing faculty members, and health care professional faculty members to participate in the Colorado health service corps and shall forward its list of selected participants to the primary care office.

(6) Repealed.



§ 25-1.5-505. Advisory council - report

(1) On or before December 1, 2011, and on or before December 1 every two years thereafter, the advisory council shall submit to the governor, the health and human services committee of the senate, and the health and environment committee of the house of representatives, or any successor committees, a report that includes, at a minimum, the following information:

(a) Identification and a summary of successful loan forgiveness programs for health care professionals and best practices in health care professional loan forgiveness programs across the country;

(b) A description of the programmatic goals of the Colorado health service corps, including the present status of and any barriers to meeting those goals;

(c) Existing efforts and potential future projects to overcome any barriers to meeting the programmatic goals of the Colorado health service corps;

(d) An analysis of the impact of the Colorado health service corps program;

(e) If applicable, results of any surveys conducted of state health professional incentive programs in primary care and any recommendations to individually enhance, improve coordination among, and potentially consolidate existing or potential programs to better address Colorado's primary care workforce issues; and

(f) The number of nursing faculty or other health care professional faculty members who receive moneys from the Colorado health service corps and the number of educational institutions where the recipients teach.



§ 25-1.5-506. Colorado health service corps fund - created - acceptance of grants and donations

(1) The Colorado health service corps fund is hereby created in the state treasury, which fund consists of:

(a) All general fund moneys appropriated by the general assembly for the Colorado health service corps, the first five hundred thousand dollars of which shall be used solely for loan repayments for nursing faculty;

(b) Damages and penalties collected from breach of contract actions for loan repayment contracts; and

(c) For the 2016-17 fiscal year and each fiscal year thereafter, tobacco litigation settlement moneys transferred to the fund by the state treasurer pursuant to section 24-75-1104.5 (1.7)(n), C.R.S.

(2) (a) The moneys in the fund, other than the moneys described in paragraph (c) of subsection (1) of this section, are hereby continuously appropriated to the primary care office for the Colorado health service corps. Any moneys in the fund not expended for the purpose of this part 5 may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.

(b) The moneys described in paragraph (c) of subsection (1) of this section are subject to annual appropriation by the general assembly to the primary care office for the Colorado health service corps.

(3) The primary care office is authorized to receive contributions, grants, and services from public and private sources to carry out the purposes of this part 5.






Part 6 - Uniform Emergency Volunteer Health Practitioners Act

§ 25-1.5-601. Short title

The short title of this part 6 is the "Uniform Emergency Volunteer Health Practitioners Act".



§ 25-1.5-602. Definitions

In this part 6:

(1) "Disaster management agency" means the department of public health and environment.

(2) "Disaster relief organization" means an entity that provides emergency or disaster relief services that include health or veterinary services provided by volunteer health practitioners and that:

(A) Is designated or recognized as a provider of those services pursuant to a disaster response and recovery plan adopted by an agency of the federal government or the disaster management agency; or

(B) Regularly plans and conducts its activities in coordination with an agency of the federal government or the disaster management agency.

(3) "Emergency" means an event or condition that is an emergency, disaster, incident of bioterrorism, emergency epidemic, pandemic influenza, or other public health emergency under section 24-33.5-704.

(4) "Emergency declaration" means a declaration of emergency issued by the governor pursuant to section 24-33.5-704.

(5) "Emergency management assistance compact" means the interstate compact approved by congress by Pub.L. 104-321, 110 Stat. 3877, part 29 of article 60 of title 24.

(6) "Entity" means a person other than an individual.

(7) "Health facility" means an entity licensed under the laws of this or another state to provide health or veterinary services.

(8) "Health practitioner" means an individual licensed under the laws of this or another state to provide health or veterinary services.

(9) "Health services" means the provision of treatment, care, advice or guidance, or other services, or supplies, related to the health or death of individuals or human populations, to the extent necessary to respond to an emergency, including:

(A) The following, concerning the physical or mental condition or functional status of an individual or affecting the structure or function of the body:

(i) Preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care; and

(ii) Counseling, assessment, procedures, or other services;

(B) Sale or dispensing of a drug, a device, equipment, or another item to an individual in accordance with a prescription; and

(C) Funeral, cremation, cemetery, or other mortuary services.

(10) "Host entity" means an entity operating in this state that uses volunteer health practitioners to respond to an emergency.

(11) "License" means authorization by a state to engage in health or veterinary services that are unlawful without the authorization. The term includes authorization under the laws of this state to an individual to provide health or veterinary services based upon a national certification issued by a public or private entity.

(12) "Person" means an individual, corporation, business trust, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(13) "Scope of practice" means the extent of the authorization to provide health or veterinary services granted to a health practitioner by a license issued to the practitioner in the state in which the principal part of the practitioner's services are rendered, including any conditions imposed by the licensing authority.

(14) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(15) "Veterinary services" means the provision of treatment, care, advice or guidance, or other services, or supplies, related to the health or death of an animal or to animal populations, to the extent necessary to respond to an emergency, including:

(A) Diagnosis, treatment, or prevention of an animal disease, injury, or other physical or mental condition by the prescription, administration, or dispensing of vaccine, medicine, surgery, or therapy;

(B) Use of a procedure for reproductive management; and

(C) Monitoring and treatment of animal populations for diseases that have spread or demonstrate the potential to spread to humans.

(16) "Volunteer health practitioner" means a health practitioner who provides health or veterinary services, whether or not the practitioner receives compensation for those services. The term does not include a practitioner who receives compensation pursuant to a preexisting employment relationship with a host entity or affiliate that requires the practitioner to provide health services in this state, unless the practitioner is not a resident of this state and is employed by a disaster relief organization providing services in this state while an emergency declaration is in effect.



§ 25-1.5-603. Applicability to volunteer health practitioners

This part 6 applies to volunteer health practitioners registered with a registration system that complies with section 25-1.5-605 and who provide health or veterinary services in this state for a host entity while an emergency declaration is in effect.



§ 25-1.5-604. Regulation of services during emergency

(a) While an emergency declaration is in effect, the disaster management agency, in consultation with the department of agriculture with regard to veterinary services, may limit, restrict, or otherwise regulate:

(1) The duration of practice by volunteer health practitioners;

(2) The geographical areas in which volunteer health practitioners may practice;

(3) The types of volunteer health practitioners who may practice; and

(4) Any other matters necessary to coordinate effectively the provision of health or veterinary services during the emergency.

(b) An order issued pursuant to subsection (a) of this section may take effect immediately, without prior notice or comment, and is not a rule within the meaning of the "State Administrative Procedure Act", article 4 of title 24.

(c) A host entity that uses volunteer health practitioners to provide health or veterinary services in this state shall:

(1) Consult and coordinate its activities with the disaster management agency and, with regard to veterinary services, the department of agriculture, to the extent practicable to provide for the efficient and effective use of volunteer health practitioners; and

(2) Comply with any laws other than this part 6 relating to the management of emergency health or veterinary services, including articles 29.1 to 43 of title 12.



§ 25-1.5-605. Volunteer health practitioner registration systems

(a) To qualify as a volunteer health practitioner registration system, a system must:

(1) Accept applications for the registration of volunteer health practitioners before or during an emergency;

(2) Include information about the licensure and good standing of health practitioners that is accessible by authorized persons;

(3) Be capable of confirming the accuracy of information concerning whether a health practitioner is licensed and in good standing before health services or veterinary services are provided under this part 6; and

(4) Meet one of the following conditions:

(A) Be an emergency system for advance registration of volunteer health-care practitioners established by a state and funded through the health resources services administration under section 319I of the "Public Health Service Act", 42 U.S.C. sec. 247d-7b, as amended;

(B) Be a local unit consisting of trained and equipped emergency response, public health, and medical personnel formed pursuant to section 2801 of the "Public Health Service Act", 42 U.S.C. sec. 300hh, as amended;

(C) Be operated by a:

(i) Disaster relief organization;

(ii) Licensing board;

(iii) National or regional association of licensing boards or health practitioners;

(iv) Health facility that provides comprehensive inpatient and outpatient health-care services, including a tertiary care and teaching hospital; or

(v) Governmental entity; or

(D) Be designated by the disaster management agency as a registration system for purposes of this part 6.

(b) While an emergency declaration is in effect, the disaster management agency, a person authorized to act on behalf of the disaster management agency, or a host entity, may confirm whether volunteer health practitioners utilized in this state are registered with a registration system that complies with subsection (a) of this section. Confirmation is limited to obtaining identities of the practitioners from the system and determining whether the system indicates that the practitioners are licensed and in good standing.

(c) Upon request of a person in this state authorized under subsection (b) of this section, or a similarly authorized person in another state, a registration system located in this state shall notify the person of the identities of volunteer health practitioners and whether the practitioners are licensed and in good standing.

(d) A host entity is not required to use the services of a volunteer health practitioner even if the practitioner is registered with a registration system that indicates that the practitioner is licensed and in good standing.



§ 25-1.5-606. Recognition of volunteer health practitioners licensed in other states

(a) While an emergency declaration is in effect, a volunteer health practitioner, registered with a registration system that complies with section 25-1.5-605 and licensed and in good standing in the state upon which the practitioner's registration is based, may practice in this state to the extent authorized by this part 6 as if the practitioner were licensed in this state.

(b) A volunteer health practitioner qualified under subsection (a) of this section is not entitled to the protections of this part 6 if the practitioner is licensed in more than one state and any license of the practitioner is suspended, revoked, or subject to an agency order limiting or restricting practice privileges, or has been voluntarily terminated under threat of sanction.



§ 25-1.5-607. No effect on credentialing and privileging

(a) In this section:

(1) "Credentialing" means obtaining, verifying, and assessing the qualifications of a health practitioner to provide treatment, care, or services in or for a health facility.

(2) "Privileging" means the authorizing by an appropriate authority, such as a governing body, of a health practitioner to provide specific treatment, care, or services at a health facility subject to limits based on factors that include license, education, training, experience, competence, health status, and specialized skill.

(b) This part 6 does not affect credentialing or privileging standards of a health facility and does not preclude a health facility from waiving or modifying those standards while an emergency declaration is in effect.



§ 25-1.5-608. Provision of volunteer health or veterinary services - administrative sanctions

(a) Subject to subsections (b) and (c) of this section, a volunteer health practitioner shall adhere to the scope of practice for a similarly licensed practitioner established by the licensing provisions, practice acts, or other laws of this state.

(b) Except as otherwise provided in subsection (c) of this section, this part 6 does not authorize a volunteer health practitioner to provide services that are outside the practitioner's scope of practice, even if a similarly licensed practitioner in this state would be permitted to provide the services.

(c) The disaster management agency may modify or restrict the health or veterinary services that volunteer health practitioners may provide pursuant to this part 6, and, with regard to emergencies that require only veterinary services, the department of agriculture may modify or restrict the veterinary services that volunteer health practitioners may provide pursuant to this part 6. An order under this subsection (c) may take effect immediately, without prior notice or comment, and is not a rule within the meaning of the "State Administrative Procedure Act", article 4 of title 24.

(d) A host entity may restrict the health or veterinary services that a volunteer health practitioner may provide pursuant to this part 6.

(e) A volunteer health practitioner does not engage in unauthorized practice unless the practitioner has reason to know of any limitation, modification, or restriction under this section or that a similarly licensed practitioner in this state would not be permitted to provide the services. A volunteer health practitioner has reason to know of a limitation, modification, or restriction or that a similarly licensed practitioner in this state would not be permitted to provide a service if:

(1) The practitioner knows the limitation, modification, or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service; or

(2) From all the facts and circumstances known to the practitioner at the relevant time, a reasonable person would conclude that the limitation, modification, or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service.

(f) In addition to the authority granted by law of this state other than this part 6 to regulate the conduct of health practitioners, a licensing board or other disciplinary authority in this state:

(1) May impose administrative sanctions upon a health practitioner licensed in this state for conduct outside of this state in response to an out-of-state emergency;

(2) May impose administrative sanctions upon a practitioner not licensed in this state for conduct in this state in response to an in-state emergency; and

(3) Shall report any administrative sanctions imposed upon a practitioner licensed in another state to the appropriate licensing board or other disciplinary authority in any other state in which the practitioner is known to be licensed.

(g) In determining whether to impose administrative sanctions under subsection (f) of this section, a licensing board or other disciplinary authority shall consider the circumstances in which the conduct took place, including any exigent circumstances, and the practitioner's scope of practice, education, training, experience, and specialized skill.



§ 25-1.5-609. Relation to other laws

(a) This part 6 does not limit rights, privileges, or immunities provided to volunteer health practitioners by laws other than this part 6. Except as otherwise provided in subsection (b) of this section, this part 6 does not affect requirements for the use of health practitioners pursuant to the emergency management assistance compact.

(b) The office of emergency management created in section 24-33.5-705, pursuant to the emergency management assistance compact, may incorporate into the emergency forces of this state volunteer health practitioners who are not officers or employees of this state, a political subdivision of this state, or a municipality or other local government within this state.



§ 25-1.5-610. Rules

The executive director of the department of public health and environment may promulgate rules to implement this part 6. In doing so, the executive director shall consult with and consider the recommendations of the department of agriculture with regard to veterinary services and the entity established to coordinate the implementation of the emergency management assistance compact and shall also consult with and consider rules promulgated by similarly empowered agencies in other states to promote uniformity of application of this part 6 and make the emergency response systems in the various states reasonably compatible.



§ 25-1.5-611. Civil liability for volunteer health practitioners - vicarious liability

A volunteer health practitioner's immunity from civil liability may be affected by section 13-21-115.5.



§ 25-1.5-612. Workers' compensation coverage

(Reserved)



§ 25-1.5-613. Uniformity of application and construction

In applying and construing this part 6, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.












Vital Statistics

Article 2 - Vital Statistics

§ 25-2-101. Short title

This article shall be known and may be cited as the "Vital Statistics Act of 1984".



§ 25-2-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Dead body" means a lifeless human body or parts of such body or bones thereof from the state of which it reasonably may be concluded that death recently occurred.

(2) "Fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy. The death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.

(2.5) "Final disposition" means the burial, interment, cremation, removal from the state, or other authorized disposition of a dead body or fetus.

(2.7) "Induced termination of pregnancy" means the purposeful interruption of a pregnancy with an intention other than producing a live-born infant or removing a dead fetus and that does not result in a live birth.

(3) "Institution" means any establishment which provides inpatient medical, surgical, or diagnostic care or treatment or nursing, custodial, or domiciliary care to two or more unrelated individuals or to which persons are committed by law.

(3.5) "Physician" means a person licensed to practice medicine in Colorado pursuant to article 36 of title 12, C.R.S.

(4) "Regulations" means regulations duly adopted pursuant to section 25-2-103.

(4.5) "Stillborn death" or "stillbirth" means death prior to the complete expulsion or extraction from its mother of a product of human conception, occurring after the twentieth week of pregnancy, and does not include "induced termination of pregnancy", as defined by subsection (2.7) of this section. The death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.

(5) "Vital statistics certificate" means any certificate required by section 25-2-110, 25-2-112, or 25-2-112.3.

(6) "Vital statistics report" means any report required by section 25-2-106 or 25-2-107.



§ 25-2-103. Centralized registration system for all vital statistics - appointment of registrar - rules

(1) In order to provide for the maintenance of a centralized registry of the vital statistics of this state, the office of state registrar of vital statistics, referred to in this article as the "state registrar", is hereby created in the department of public health and environment. The state registrar shall be appointed by the state board of health and shall have such staff and clerical help as reasonably may be required in the performance of the state registrar's duties. The state registrar and the staff and clerical help of the state registrar shall be subject to the state constitution and state personnel system laws.

(2) The state board of health shall adopt, promulgate, amend, and repeal such rules and orders in accordance with the provisions of section 24-4-103, C.R.S., as are necessary and proper for carrying out the provisions of this article.

(3) (a) The state registrar shall direct and supervise the operation of the vital statistics system, prepare and publish annual reports of vital statistics, and administer and enforce the provisions of this article and all rules issued under this article.

(b) In conjunction with the requirements of paragraph (a) of this subsection (3), the state registrar shall collect the name of the provider of prenatal care, if any, and the name of the provider of initial delivery services and shall require that such information be reported on all birth certificates. In addition, whenever an investigation or inquest is conducted pursuant to section 30-10-606, C.R.S., concerning the death of a child under one year of age, the coroner shall forward the information described in this paragraph (b) to the state registrar for inclusion on the death certificate of the subject of the inquest or investigation.

(4) Federal, state, local, and other public or private agencies may, upon request, be furnished copies of records of data for statistical purposes upon such terms and conditions as may be prescribed by regulation.

(4.5) Notwithstanding any other provision of law that limits the sharing of vital statistics, after receiving the list of names and social security numbers of individuals who received property tax exemptions as either qualifying seniors or disabled veterans for the prior year that is provided by the property tax administrator pursuant to section 39-3-207, C.R.S., the state registrar shall identify all individuals on the list who have died and transmit a list of the names and social security numbers of such individuals to the administrator.

(5) The state registrar shall designate organized county, district, or municipal public health agencies established pursuant to part 5 of article 1 of this title and may establish or designate additional offices throughout Colorado to aid in the efficient administration of the system of vital statistics.

(6) The state registrar may:

(a) Require departments or offices so designated or established to comply with performance and accounting standards as set forth in rules promulgated by the state board of health;

(b) Delegate such functions and duties to the staff and clerical help and to any offices established or designated by the state registrar pursuant to this section as deemed necessary or expedient;

(c) Conduct training programs to promote the uniformity of the administration of this article throughout Colorado.



§ 25-2-104. Registration of vital statistics

Promptly upon receipt of each vital statistics report or certificate, the state registrar shall examine it to determine that it has been properly completed. If the report has been properly completed, the state registrar shall register the statistical event described therein and shall note the date the report has been accepted as having been properly completed and shall place the same, or a reproduction thereof, made in accordance with section 25-2-117 (3), in the permanent files of the office. If not properly completed, the state registrar shall take such action with respect thereto as may be required by applicable regulations.



§ 25-2-105. Vital statistics, reports, and certificates - forms and information to be included

(1) The state registrar shall prescribe, furnish, and distribute such forms as are required by this article and shall furnish and distribute such rules as are promulgated pursuant to section 25-2-103. The state registrar may also prescribe such other means for transmission of data as will accomplish the purpose of complete and accurate reporting and registration.

(2) The state registrar shall prescribe, furnish, and distribute such forms as are required by this article with respect to civil union certificates, as defined in section 14-15-103 (2), C.R.S.



§ 25-2-106. Reports of marriage

Each county clerk and recorder shall prepare a report containing such information and using such form as may be prescribed and furnished by the state registrar with respect to every duly executed marriage certificate that is returned in accordance with section 14-2-109, C.R.S. On or before the tenth day of each month, or more frequently if so requested by the state registrar, such clerk and recorder shall forward to the state registrar all such marriage reports for all marriage certificates returned in the preceding period. Certified copies of marriage certificates may be issued by any clerk and recorder.



§ 25-2-106.5. Reports of civil unions

Each county clerk and recorder shall prepare a report containing such information and using the form as may be prescribed and furnished by the state registrar with respect to every duly executed civil union certificate registered in accordance with section 14-15-112, C.R.S. On or before the tenth day of each month, or more frequently if requested by the state registrar, the county clerk and recorder shall forward to the state registrar all civil union reports for all civil union certificates registered in the preceding period. The county clerk and recorder may issue certified copies of civil union certificates.



§ 25-2-107. Reports of adoption, dissolution of marriage, parentage, and other court proceedings affecting vital statistics - tax on court action affecting vital statistics

(1) The clerk of each court or, for parentage proceedings, the clerk of the court or a delegate child support enforcement unit shall prepare a report containing such information and using such form as may be prescribed and furnished by the state registrar with respect to every decree entered by the court with respect to parentage, legitimacy, adoption, change of name, dissolution of marriage, legal separation, or declaration of invalidity of marriage and every decree amending or nullifying such a decree and also with respect to every decree entered pursuant to section 25-2-114. On or before the tenth day of each month, or more frequently if so requested by the state registrar, such clerk shall forward to the state registrar the reports for all such decrees entered during the preceding period.

(2) In order to help defray the maintenance of vital statistics records, there shall be levied, in addition to the tax levied under section 2-5-119, C.R.S., a tax of three dollars upon each action with respect to parentage, legitimacy, adoption, change of name, dissolution of marriage, legal separation, or declaration of invalidity of marriage that is filed in the office of each clerk of a court of record in this state on or after July 1, 1985. The tax shall be paid at the time of the filing of such action, and the clerk shall keep such tax in a separate fund and shall transmit such tax monthly to the state treasurer, who shall credit the same to the vital statistics records cash fund pursuant to section 25-2-121. A delegate child support enforcement unit acting pursuant to article 13 of title 26, C.R.S., shall be exempt from paying the tax authorized in this subsection (2).



§ 25-2-107.5. Reports of dissolution of civil unions, legal separation of civil unions, or declarations of invalidity of civil unions - fee

(1) The clerk of each court shall prepare a report containing such information and using such form as may be prescribed and furnished by the state registrar with respect to every decree entered by the court for the dissolution of a civil union, legal separation of a civil union, or declaration of invalidity of a civil union, and every decree amending or nullifying such a decree. On or before the tenth day of each month, or more frequently if so requested by the state registrar, the clerk shall forward to the state registrar the reports for all such decrees entered during the preceding period.

(2) In order to defray the costs of maintenance of vital statistics records, the clerk of the court shall assess a fee of three dollars upon each action filed for a dissolution of a civil union, legal separation of a civil union, or declaration of invalidity of a civil union that is filed in the office of each clerk of a court of record in this state on or after May 1, 2013. The clerk shall keep any fees so collected in a separate fund, and each month the clerk shall transmit those fees collected to the state treasurer, who shall credit the same to the vital statistics records cash fund created in section 25-2-121.



§ 25-2-110. Certificates of death

(1) (a) A certificate of death for each death, including a stillborn death, that occurs in Colorado must be filed with the state registrar or as otherwise directed by the state registrar, within five days after the death occurs and prior to final disposition. The state registrar shall register the certificate if it has been completed in accordance with this section. Every certificate of death must identify the decedent's social security number, if available. If the place of death is unknown but the dead body is found in Colorado, the certificate of death must be completed and filed in accordance with this section. The place where the body is found must be shown as the place of death. If the date of death is unknown, the date must be determined by approximation.

(b) (I) The department of public health and environment shall create and the state registrar shall use an electronic death registration system for the purpose of collecting death information from funeral directors, coroners, physicians, local registrars, health facilities, and other authorized individuals, as determined by the department. Death information submitted electronically by a funeral director, coroner, physician, local registrar, health facility, or authorized individual, as determined by the department, to the electronic death registration system for purposes of fulfilling the requirements of this section satisfies the signature and filing requirements of this section and section 30-10-606, C.R.S.

(II) Repealed.

(c) Once a certificate of death has been filed pursuant to paragraph (a) of this subsection (1), a verification of death document may be used by local offices of vital statistics and the office of the state registrar of vital statistics when verifying a vital event to a person or organization that has requested a verification of fact-of-death. A verification of death document must include the name and address of the decedent, the date of death, the place of death, the date the document is filed, the state file number, and the name of any spouse of the decedent. A verification of death document is not required to contain a social security number of the deceased as is otherwise required of a certificate of death under paragraph (a) of this subsection (1).

(2) When a death occurs in a moving conveyance in the United States and the body is first removed from the conveyance in Colorado, the death shall be registered in Colorado, and the place where it is first removed shall be considered the place of death. When a death occurs on a moving conveyance while in international air space or in a foreign country or its air space and the body is first removed from the conveyance in Colorado, the death shall be registered in Colorado, but the certificate shall show the actual place of death insofar as can be determined.

(3) (a) The funeral director or person acting as such who first assumes custody of a dead body, stillborn fetus, or dead fetus shall be responsible for the filing of the death certificate required by subsection (1) of this section. He or she shall obtain the personal data required by the certificate from the next of kin or the best qualified person or source available. He or she shall obtain the medical certification necessary to complete the portion of the certificate pertaining to the cause of death from the best qualified person or source available, pursuant to subsection (4) of this section.

(b) In the case of a stillborn fetus, notwithstanding the provisions of paragraph (a) of this subsection (3), the physician, nurse, or other medical personnel attending to the stillborn death may assume responsibility for filing the death certificate required by paragraph (a) of this subsection (3). The person filing the death certificate in the case of a stillborn fetus shall obtain the personal data required by the certificate from a parent and shall include a name on the death certificate if a parent desires to identify a name.

(c) If a death certificate is not filed in the case of a stillborn death as required by paragraph (a) of this subsection (3), a parent may inform the state registrar of the information necessary to complete the death certificate. The state registrar shall confirm such information and complete the death certificate accordingly.

(4) Except when inquiry is required by section 30-10-606, C.R.S., the physician in charge of the patient's care for the illness or condition that resulted in death shall complete, sign, and return to the funeral director or person acting as such all medical certification within forty-eight hours after a death occurs. In the absence of said physician or with his or her approval, the certificate may be completed and signed by his or her associate physician, by the chief medical officer of the institution in which the death occurred, or by the physician who performed an autopsy upon the decedent, if such individual has access to the medical history of the case, if he or she views the decedent at or after the time of death, and if the death is due to natural causes. If an autopsy is performed, the certification shall indicate whether the decedent was pregnant at the time of death, and said information shall be reported on the death certificate as required by subsection (9) of this section.

(5) When inquiry is required by section 30-10-606, C.R.S., the coroner shall determine the cause of death and shall complete and sign the medical certification within forty-eight hours after taking charge of the case. If an autopsy is performed, the certification shall indicate whether the decedent was pregnant at the time of death, and said information shall be reported on the death certificate as required by subsection (9) of this section.

(6) If the cause of death cannot be determined within forty-eight hours after a death, the medical certification shall be completed as provided by rule. If an autopsy is performed, the certification shall indicate whether the decedent was pregnant at the time of death, and said information shall be reported on the death certificate as required by subsection (9) of this section. The attending physician or coroner shall give the funeral director or person acting as such notice of the reason for the delay, and final disposition of the body shall not be made until authorized by the office designated or established pursuant to section 25-2-103 in the county where the death occurred or, if such an office does not exist in the county where the death occurred, final disposition of the body shall not be made until authorized by the coroner or the coroner's designee.

(7) When a death is presumed to have occurred within Colorado but the body cannot be located, a death certificate may be prepared by the state registrar upon receipt of an order of a court of competent jurisdiction which shall include the finding of facts required to complete the death certificate. Such a death certificate shall be marked "presumptive" and shall show on its face the date of registration and shall identify the court and the date of decree.

(8) Every funeral establishment shall maintain registration with the office of the state registrar and shall act in accordance with the provisions of this article.

(9) (a) If an autopsy is performed, a certificate of death shall identify whether the decedent was pregnant at the time of death.

(b) The requirement in this subsection (9) and subsections (4), (5), and (6) of this section to indicate whether the decedent was pregnant at the time of death shall be complied with when the person required to make the designation has access to the certification form that permits compliance.

(10) Whenever in the Colorado Revised Statutes the terms "certificate of death" or "death certificate" are used, except as to the initial certificate of death required pursuant to paragraph (a) of subsection (1) of this section, the same two terms include a verification of death document that is certified by the state registrar and issued pursuant to paragraph (c) of subsection (1) of this section.



§ 25-2-110.5. Fetal deaths - treatment of remains

(1) In every instance of fetal death, the pregnant woman shall have the option of treating the remains of a fetal death pursuant to article 54 of title 12, C.R.S.

(2) In every instance of fetal death, the health care provider, upon request of the pregnant woman, shall release to the woman or the woman's designee the remains of a fetal death for final disposition in accordance with applicable law. Such request shall be made by the pregnant woman or her authorized representative prior to or immediately following the expulsion or extraction of the fetal remains. Unless a timely request was made, nothing in this section shall require the health care provider to maintain or preserve the fetal remains.

(3) (a) Nothing in this section shall prohibit a health care provider from conducting or acquiring medical tests on the remains of a fetal death prior to release.

(b) Upon a request pursuant to subsection (2) of this section, whenever a medical test is conducted pursuant to paragraph (a) of this subsection (3), the health care provider conducting the test shall, where medically permissible and otherwise permitted by law, release to the pregnant woman or the woman's designee the remains of a fetal death for final disposition.

(4) Nothing in this section shall prohibit the health care provider from requiring a release of liability for the release of the remains of a fetal death prior to such release.

(5) A health care provider shall be immune from all civil or criminal liability, suit, or sanction with regard to any action taken in good-faith compliance with the provisions of this section.



§ 25-2-111. Dead bodies - disposition - removal from state - records

(1) Any person requested to act as funeral director for a dead body or otherwise whoever first assumes custody of a dead body shall, prior to final disposition of the body, obtain authorization for final disposition of the body. The office designated or established pursuant to section 25-2-103 in the county where the death occurred or, if such an office does not exist in the county where the death occurred, the coroner or the coroner's designee shall authorize final disposition of the body on a form prescribed and furnished by the state registrar. No body shall be buried, cremated, deposited in a vault or tomb, or otherwise disposed of, nor shall any body be removed from this state, until such authorization has been obtained, completed, and approved. The coroner or the coroner's designee shall include in the authorization notice of the requirements of subsection (7) of this section.

(2) A disposition permit issued under the law of another state which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the body or fetus in this state.

(3) Repealed.

(4) Any person who removes from the place of death or transports or finally disposes of a dead body or fetus, in addition to filing any certificate or other form required by this article, shall keep a record which shall identify the body and such information pertaining to his receipt, removal, and delivery of such body as may be prescribed in regulations. Such record shall be retained for a period of not less than seven years and shall be made available for inspection by the state registrar or his representative upon demand.

(5) No sexton or other person in charge of any place in which interment or other disposition of dead bodies is made shall inter or allow interment or other disposition of a dead body or fetus unless it is accompanied by authorization for final disposition.

(6) Authorization for disinterment and reinterment shall be required prior to disinterment of a dead body or fetus. Such authorization shall be issued by the state registrar to a funeral director or person acting as such upon proper application.

(7) (a) The owner of land that is used to inter a dead human body shall record the burial within thirty days after the burial with the county clerk and recorder of the county in which the land is situated. The owner shall record the following:

(I) The dead person's name as it appears on the death certificate;

(II) The dead person's date of birth;

(III) The dead person's age at the time of death;

(IV) The cause of death;

(V) The name of the owner or owners of the property where the dead human body is interred;

(VI) The legal description of the property where the dead human body is interred if the person is interred on private property;

(VII) The reception number for the death certificate if recorded by the county clerk; and

(VIII) The latitude and longitude coordinates, such as those given by a global positioning system, that are verified by two witnesses or the county coroner, sheriff, or a designee of the county coroner or sheriff.

(b) This subsection (7) does not apply to dead human bodies interred in cemeteries, vaults, or tombs operated or maintained by public entities or businesses that inter people in the ordinary course of business and are available to the general public.



§ 25-2-111.5. Transfer of fetal tissue from induced termination of pregnancy - legislative declaration

(1) The general assembly hereby finds, determines, and declares that the United States congress enacted 42 U.S.C. sec. 289g-2, prohibiting the acquisition, receipt, or other transfer of human fetal tissue for valuable consideration if the transfer affects interstate commerce. The general assembly determines and declares that the acquisition, receipt, or other transfer of human fetal tissue for valuable consideration affects intrastate commerce and is not in the public interest of the residents of Colorado. Therefore, the general assembly finds, determines, and declares that the exchange for valuable consideration of human fetal tissue should be prohibited.

(2) (a) No physician or institution that performs procedures for the induced termination of pregnancy shall transfer such tissue for valuable consideration to any organization or person that conducts research using fetal tissue or that transplants fetal tissue for therapeutic purposes. For the purposes of this section, "valuable consideration" includes, but is not limited to:

(I) Any lease-sharing agreement in excess of the current market value for commercial rental property for the area in which the physician's or institution's place of business is located;

(II) Any lease-sharing agreement that is based on the term or number of induced terminations of pregnancy performed by such physician or institution;

(III) Any moneys, gifts in lieu of money, barter arrangements, or exchange of services that do not constitute reasonable payment associated with the transportation, implantation, processing, preservation, quality control, or storage of human fetal tissue as defined in 42 U.S.C. sec. 289g-2; or

(IV) Any agreement to purchase fetal tissue for a profit.

(b) Nothing in this subsection (2) shall prevent the disposition of fetal tissue from an induced termination of pregnancy pursuant to part 4 of article 15 of this title.

(3) Any physician or institution that violates subsection (2) of this section shall be fined by the state registrar not more than ten thousand dollars, depending upon the severity of the violation.

(4) The department of public health and environment may promulgate rules related to enforcement activities necessary to implement subsections (2) and (3) of this section.



§ 25-2-112. Certificates of birth - filing - establishment of paternity

(1) A certificate of birth for each live birth which occurs in this state shall be filed with the state registrar or as otherwise directed by the state registrar within ten days after such birth and shall be registered if it has been completed and filed in accordance with this section. When a birth occurs on a moving conveyance within the United States and the child is first removed from the conveyance in Colorado, the birth shall be registered in Colorado, and the place where the child is first removed shall be considered the place of birth. When a birth occurs on a moving conveyance while in international air space or in a foreign country or its air space and the child is first removed from the conveyance in Colorado, the birth shall be registered in this state but the certificate shall show the actual place of birth insofar as can be determined. Either of the parents of the child shall verify the accuracy of the personal data entered thereon in time to permit its filing within such ten-day period.

(2) When a birth occurs in an institution, or upon order of any court with proper jurisdiction, the person in charge of the institution or such person's designated representative shall obtain the personal data, prepare the certificate, certify the authenticity of the birth registration either by signature or by an approved electronic process, and file it with the state registrar or as otherwise directed by the state registrar within the required ten days; the physician in attendance shall provide the medical information required by the certificate within five days after the birth. When the birth occurs outside an institution, the certificate shall be prepared and filed by the physician in attendance at or immediately after birth, or in the absence of such a physician by any person witnessing the birth, or in the absence of any such witness by the father or mother, or in the absence of the father and the inability of the mother by the person in charge of the premises where the birth occurred. The person who completes and files the certificate shall also be responsible for obtaining the social security account numbers of the parents and delivering those numbers to the state registrar along with the certificate.

(2.5) Repealed.

(2.7) For the purposes of a birth registration, the mother is deemed to be the woman who has given birth to the child, unless otherwise provided by law or determined by a court of competent jurisdiction prior to the filing of the birth certificate. The information about the father shall be entered as provided in subsection (3) of this section.

(3) (a) If the mother was married either at the time of conception or birth, the name of the husband shall be entered on the certificate as the father of the child unless:

(I) Paternity has been determined otherwise by a court of competent jurisdiction, in which case the name of the father as so determined shall be entered; or

(II) The mother and the mother's husband execute joint or separate forms prescribed and furnished by the state registrar reflecting the mother's and the husband's signatures individually witnessed and attesting that the husband is not the father of the child, in which case, information about the father shall be omitted from the certificate; or

(III) The mother executes a form prescribed and furnished by the state registrar attesting that the husband is not the father and that the putative father is the father, the putative father executes a form prescribed and furnished by the state registrar attesting that he is the father, and the husband executes a form prescribed and furnished by the state registrar attesting that he is not the father. Such forms may be joint or individual or a combination thereof, and each signature shall be individually witnessed. In such event, the putative father shall be shown as the father on the certificate.

(IV) A court of competent jurisdiction has determined the husband is not the presumed father and the putative father executes a form prescribed and furnished by the state registrar which is individually witnessed attesting that he is the father and the mother executes a form prescribed and furnished by the state registrar which is individually witnessed that the putative father is the father. In such event the putative father shall be shown as the father on the birth certificate.

(b) If the mother was not married at the time of conception or birth, the name of the father shall be entered if, but only if, the mother and the person to be named as the father so request in writing on a form prescribed and furnished by the state registrar or if paternity has been determined by a court of competent jurisdiction, in which case the name of the father as so determined shall be entered.

(c) For purposes of acknowledging paternity, the form prescribed and furnished by the state registrar shall contain the minimum requirements specified by the secretary of the federal department of health and human services.

(3.5) Upon the birth of a child to an unmarried woman in an institution, the person in charge of the institution or that person's designated representative shall provide an opportunity for the child's mother and natural father to complete a written acknowledgment of paternity on the form prescribed and furnished by the state registrar.

(4) Whoever assumes the custody of a living infant of unknown parentage shall report on a form and in the manner prescribed by the state registrar within ten days to the state registrar or as otherwise directed by the state registrar such information as the state registrar shall require, which report shall constitute the certificate of birth for the infant. The place where the child was found shall be entered as the place of birth, and the date of birth shall be determined by approximation. If the child is identified and a certificate of birth is found or obtained, any report registered under this section shall be sealed and filed and, except as provided in section 25-2-113.5, may be opened only by order of a court of competent jurisdiction or as provided by regulation.

(5) and (6) (Deleted by amendment, L. 93, p. 952, § 1, effective September 1, 1993.)

(7) The state registrar shall revise the birth certificate worksheet form used for the preparation of a certificate of live birth to include a statement that knowingly and intentionally misrepresenting material information on the worksheet form used for the preparation of a birth certificate is a misdemeanor.



§ 25-2-112.3. Certificates of stillbirth - filing - delayed registration - rules

(1) The state registrar shall create a certificate of stillbirth and shall furnish and distribute such form as necessary. The state board of health shall promulgate rules necessary to implement this section.

(2) (a) A certificate of stillbirth shall be offered to a mother after the occurrence of any stillbirth. If the mother decides to have a certificate of stillbirth filed, it shall be filed with the state registrar within three days after the stillbirth occurs and shall be registered by the state registrar if it has been completed and filed in accordance with the provisions of this section and section 25-2-112.

(b) If the mother decides not to place a name on the certificate of stillbirth, the person preparing the certificate of stillbirth shall leave this option on the certificate blank.

(3) Notwithstanding the provisions set forth in subsection (2) of this section, if a certificate of stillbirth is not registered after one year from the date the stillbirth occurs, a certificate marked "Delayed" may be filed and registered in accordance with the provisions of section 25-2-114.



§ 25-2-112.5. Social security account numbers - acknowledgments of paternity - to be furnished

(1) Regardless of the marital status of the mother, each parent shall furnish the social security account number or numbers, if the parent has more than one such number, issued to that parent, and the other parent's social security account number, if known, at the time of the child's birth to the person authorized under section 25-2-112 to obtain them for the state registrar, unless the state, in accordance with federal regulations, finds good cause for not requiring the parent to furnish such numbers to the state.

(2) The department of public health and environment shall make the birth certificate, the mother's and father's social security account numbers, and any written acknowledgments of paternity, including any notarized affidavits acknowledging paternity and any witnessed forms prescribed and furnished by the state registrar, furnished under this section and section 25-2-112 available to the state agency responsible for enforcing child support under Title IV-D of the federal "Social Security Act" upon request of that agency. The social security account numbers shall not be recorded on the birth certificate and may not be used for any purpose other than for the establishment and enforcement of child support orders.



§ 25-2-112.7. Crime of misrepresentation of material information in the preparation of a birth certificate - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Birth parent" means a natural parent, by birth, of a child born in this state. "Birth parent" also includes a presumed father or putative father in accordance with the presumptions for determination of paternity as set forth in section 25-2-112 (3) or a putative father who is not married to the mother who signs a voluntary acknowledgment of paternity.

(b) "Material information" means the legal name of a birth parent, the birth date of a birth parent, the mother's maiden name prior to a first marriage, if applicable, and the place of birth of a birth parent.

(2) A birth parent commits the crime of misrepresentation of material information in the preparation of a birth certificate if the birth parent knowingly and intentionally misrepresents material information that is used to create a child's birth certificate.

(3) A person who commits the crime of misrepresentation of material information in the preparation of a birth certificate is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 25-2-113. New certificates of birth following adoption - legitimation - parentage determination

(1) (a) A new certificate of birth shall be prepared by the state registrar as to any person born in this state whenever he receives with respect to such a person any of the following: A report concerning adoption, legitimacy, or parentage as required by section 25-2-107; or a report or certified copy of a decree concerning the adoption, legitimacy, or parentage of such a person from a court of competent jurisdiction outside this state; or a certified copy of the marriage certificate of the parents, together with a statement of the husband, executed after such marriage, in which the husband acknowledges paternity; but with respect to adoptions no new certificate of birth shall be prepared if the state registrar is requested not to do so by the court that has decreed the adoption, by an adoptive parent, or by the adopted person. Each new certificate shall show all information shown on the original certificate of birth, except information for which substitute information is included as a result of the report or decree which prompts the preparation of the new certificate.

(b) A new certificate of birth shall be prepared by the state registrar as to any adopted person born in a foreign country and a resident of this state whenever the state registrar receives with respect to such person a certified copy of the final decree of adoption as required by section 19-5-212, C.R.S., and section 25-2-107 and findings of fact as required by this section. In proceedings for the adoption of a person who was born in a foreign country, the juvenile court having jurisdiction of adoptions, upon evidence from reliable sources, shall make findings of fact as to the date and place of birth and parentage of such person. The state registrar shall prepare a new birth certificate in the new name of the adopted person and shall seal the certified copy of the findings of the court and the certified copy of the final decree of adoption which shall be kept confidential except as otherwise provided in part 3 of article 5 of title 19, C.R.S. The birth certificate shall be labeled as a certificate of foreign birth and shall show specifically the true or probable country of birth and that the certificate is not evidence of United States citizenship. If the child was born in a foreign country but was a citizen of the United States at the time of birth, the state registrar shall not prepare a certificate of foreign birth but instead shall notify the adoptive parents of the procedures for obtaining a revised birth certificate for their child through the United States department of state. Any copy of a certificate of foreign birth issued shall indicate this policy, show the actual place of birth, and indicate the fact that the certificate is not proof of United States citizenship for the adopted child. A new certificate of birth in the new name of the adopted person prepared by the state registrar pursuant to this section is hereby legalized and made valid.

(c) Repealed.

(2) (a) The state registrar shall register each new certificate of birth prepared pursuant to subsection (1) of this section by marking thereon the words "new certificate", by marking thereon the date such certificate is completed, which date thereafter shall be the registration date, and by substituting such new certificate for the original certificate of birth for such person.

(b) A new certificate of birth issued pursuant to an adoption, and any copy of such certificate issued, shall be marked by the state registrar with the words "issued pursuant to adoption" if so requested by an adoptive parent or by an adopted person.

(c) The state registrar shall develop rules to ensure that the adoptive parent's decision to include such information, in paragraph (b) of this subsection (2), is made knowingly, including having a separate signature line verifying such choice.

(3) Thereafter, the original certificate and evidence concerning adoption, legitimacy, or parentage shall be sealed and not be subject to inspection except as provided in section 25-2-113.5 or in part 3 of article 5 of title 19, C.R.S., by regulation, or upon order of a court of competent jurisdiction after the court has satisfied itself that the interests of the child or the child's descendants or the parents will best be served by opening said seal. The information obtained from opening said seal may be withheld from public view or from being presented as evidence at the discretion of the judge.

(4) In the event the decree which formed the basis for the new certificate of birth is annulled and if the state registrar receives either a certified copy of such decree of annulment or a report with respect to such decree as required by section 25-2-107, the state registrar shall return the original certificate to its place in the files. Thereafter the new certificate and evidence concerning the annulment shall not be subject to inspection except as provided in section 25-2-113.5, upon order of a court of competent jurisdiction, or as provided by regulation.

(5) If no certificate of birth is on file for the person for whom a new birth certificate is to be established under this section and the date and place of birth have not been determined in the adoption or paternity proceedings, a delayed certificate of birth shall be filed with the state registrar before a new certificate of birth is established. The new birth certificate shall be prepared on the delayed birth certificate form.

(6) When a new certificate of birth is established by the state registrar, all copies of the original certificate of birth in the custody of any other custodian of vital records in this state shall be sealed from inspection, except as otherwise provided in part 3 of article 5 of title 19, C.R.S., or forwarded to the state registrar, as the state registrar shall direct.



§ 25-2-113.5. Limited access to information upon consent of all parties - voluntary adoption registry

(1) Adoption is based upon the legal termination of parental rights and responsibilities of birth parents and the creation of the legal relationship of parent and child between an adoptee and his or her adoptive parents. Under current laws and the social premises underlying adoption, the general assembly has been charged with the duty to preserve the right to privacy and confidentiality of birth parents whose children were adopted, the adoptees, and the adoptive parents. The general assembly recognizes, however, that some adults who were adopted as children, their siblings who may or may not have been adopted, and some birth parents whose children were surrendered for adoption have a strong desire to obtain information about each other. The purpose of this section is to set up a voluntary adoption registry where qualified persons may register their willingness to the release of information to each other and to provide for the disclosure of such information.

(2) As used in this section, unless the context otherwise requires:

(a) "Adoptive parent" means an adult who has become a parent of a child through the legal process of adoption.

(b) "Consent" means a verified written statement which has been notarized.

(c) "Identifying information" includes the following information:

(I) The name of the qualified adoptee before placement in adoption;

(II) The name and address of each qualified birth parent as it appears in birth records;

(III) The current name, address, and telephone number of the qualified adult adoptee; and

(IV) The current name, address, and telephone number of each qualified birth parent.

(d) "Qualified adult adoptee" means an adopted person eighteen years of age or older who was born in Colorado and who meets the requirements of this section.

(e) "Qualified birth parent" means a genetic, biological, or natural parent whose rights were voluntarily or involuntarily terminated by a court or otherwise and who meets the requirements of this section. "Birth parent" includes a man who is the parent of a child as established in accordance with the provisions of the "Uniform Parentage Act", article 4 of title 19, C.R.S., prior to the termination of parental rights and who meets the requirements of this section.

(f) "Registrar" means the state registrar of vital statistics or his designated representative.

(g) "Relative" includes an individual's spouse, birth parent, adoptive parent, sibling, or child who is twenty-one years of age or older.

(g.5) "Sibling" shall have the same meaning as "biological sibling", section 19-1-103 (14), C.R.S.

(h) "Voluntary adoption registry" or "registry" means a place where eligible persons, as described in this section, may indicate their willingness to have their identities and whereabouts disclosed to each other under conditions specified in this section.

(3) The registrar shall maintain a confidential list of qualified adult adoptees who have presented a consent regarding the release of identifying information about themselves. Any consent by a qualified adult adoptee shall be accompanied by the adoptee's desired method of notification in the event that a match occurs; however, the state shall not incur costs of notification in excess of that part of the fee charged to the applicant for the purpose of notification. Any consent shall also indicate whether the qualified adult adoptee desires release of his identifying information if a match occurs after his death. The qualified adult adoptee may revise his consent with respect to change of address or method of notification. Any name and accompanying information shall be removed from the list upon the verified written request of the listed adoptee. The registrar shall maintain a closed record of such list and accompanying information, except as provided in accordance with this section.

(4) The registrar shall maintain a confidential list of qualified birth parents who have presented a consent regarding the release of identifying information about themselves. Any consent by a qualified birth parent shall be accompanied by the birth parent's desired method of notification in the event that a match occurs; however, the state shall not incur costs of notification in excess of that part of the fee charged to the applicant for the purpose of notification. Any consent shall also indicate whether the qualified birth parent desires release of his identifying information if a match occurs after his death. The qualified birth parent may revise his consent with respect to change of address or method of notification. Any name and accompanying information shall be removed from the list upon the verified written request of the listed birth parent. The registrar shall maintain a closed record of such list and accompanying information, except as provided in accordance with this section. Any birth parent who in terminating his parental rights used an alias, and this alias is listed in the original sealed birth certificate, may also file a consent with the registry. A birth parent shall not be matched with the qualified adult adoptee without the consent of the other birth parent unless:

(a) There is only one birth parent listed on the birth certificate; or

(b) The other birth parent is deceased; or

(c) The other birth parent is unable to be located by the department of public health and environment after an exhaustive search, the cost of said search to be fully funded by the birth parent seeking a match, said search to be in accordance with the rules and regulations promulgated by the department.

(5) The registrar shall maintain a confidential list of relatives of deceased qualified adult adoptees and relatives of deceased qualified birth parents who have presented a consent regarding the release of identifying information about themselves. Any consent by such relative shall be accompanied by the person's desired method of notification in the event that a match occurs; however, the state shall not incur costs of notification in excess of that part of the fee charged to the applicant for the purpose of notification. Such relative may revise his consent with respect to change of address or method of notification. Any name and accompanying information shall be removed from the list upon the verified written request of the listed relative. The registrar shall maintain a closed record of such list and accompanying information, except as provided in accordance with this section.

(5.5) The registrar shall maintain a confidential list of former foster children who may or may not have been adopted, who are eighteen years of age or older, who have presented a consent regarding the release of identifying information about themselves and who are searching for a sibling who is also eighteen years of age or older, who may or may not have been adopted, and who may or may not have been in the foster care system. Any consent by such sibling shall be accompanied by the sibling's desired method of notification in the event that a match occurs. However, the state shall not incur costs of notification in excess of that part of the fee charged to the applicant for the purpose of notification. A sibling may revise his or her consent with respect to change of address or method of notification. Any name and accompanying information shall be removed from the list upon the verified written request of the listed sibling. The registrar shall maintain a closed record of the list and accompanying information except as provided for pursuant to this section.

(6) The registrar shall regularly review the lists provided for in subsections (3), (4), (5), and (5.5) of this section and any other nonsealed administrative files or records within his or her office to determine if there is a match. If it appears that a match has occurred, then and only then is the registrar authorized to proceed to confirm the match through recourse to sealed documents on file in the office of the registrar. When a match is confirmed, the registrar shall notify each party, by his or her designated method only, prior to an exchange of identifying information. Nothing in this section shall be construed to allow any state or local governmental department, agency, or institution, or any employee thereof, to solicit any consent for the release of identifying information.

(7) Nothing in this section shall be construed to allow the registrar to issue a copy of the original birth certificate to any registrant.

(8) Any person who knowingly uses, publishes, or divulges information obtained through operation of the registry to any person in a manner not authorized by this section commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of five hundred dollars.

(9) Notwithstanding any other provision of law, the information acquired by the registry shall not be disclosed under any public records law, sunshine or freedom of information legislation, rules, or practice.

(10) (a) The executive director of the department of public health and environment shall establish fees to be charged each person requesting that his name be placed on the list provided for in subsection (3), (4), or (5) of this section and for the services provided by the registrar in establishing and implementing the registry pursuant to this section. It is the intent of the general assembly that the fees shall cover all direct and indirect costs incurred pursuant to this section.

(b) The fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the general fund. The general assembly shall annually appropriate from the general fund to the department of public health and environment an amount sufficient to meet expenses incurred pursuant to this section.



§ 25-2-114. Delayed registration of births and deaths

(1) When a birth, foundling birth, death, or fetal death has occurred in this state but no certificate as to such event has been filed or registered in accordance with the provisions of section 25-2-110 or 25-2-112, a certificate as to such event may be accepted for filing or registration, or both, in accordance with applicable regulations concerning certificates that have not been timely or properly filed or registered. The state registrar shall endorse on the certificate a summary statement of the evidence submitted to substantiate the facts asserted in such certificate. If a certificate is not registered until more than a year after the event, the state registrar shall mark the word "Delayed" on the face thereof.

(2) When the state registrar finds the certificate or such supplementary evidence as may be required by regulations to be deficient or invalid, the certificate shall not be registered, and the person who requested the registration shall be advised in writing both as to the basis for the alleged deficiency or invalidity and also as to such person's right of appeal. Judicial review of the action of the state registrar may be had in accordance with the provisions of section 24-4-106, C.R.S., but an action for judicial review shall be commenced within sixty days after the date the state registrar gives his notice in writing of his decision. If no action for judicial review is commenced within said period, the state registrar shall return the certificate and all documents submitted in support thereof to the person submitting the same if registration of the certificate has been refused.



§ 25-2-115. Alteration of reports and certificates - amended reports and certificates

(1) No vital statistics report or certificate shall ever be altered in any way except in accordance with this article and applicable regulations. The date of alteration and a summary description of the evidence submitted in support of the alteration shall be endorsed on or made a part of each vital statistics certificate that is altered. Every vital statistics report or certificate that is altered in any way shall be marked "Amended" except the birth report or certificate of any illegitimate child altered by the addition of a father's name pursuant to section 25-2-112 (3), in which case, upon request of the parents, the surname of the child shall be changed on the report and certificate to that of the father, and also except additions and minor corrections made within one year after the date of the statistical event as may be specified by applicable regulations. A child's surname may be changed upon affidavit of the parent that the change is being made to conform such child's surname to the parent's legal surname.

(2) Upon receipt of a certified copy of a court order changing the name of a person born in this state and upon request of such person, or upon the request of his parent, guardian, or legal representative if he is under a legal disability, the original certificate of birth shall be amended to reflect the new name thereon.

(3) In the event the state registrar alters a birth certificate or death certificate, he shall promptly report the amendment to any other custodians of the vital statistics record and their records shall be amended accordingly.

(4) Upon receipt of a certified copy of an order of a court of competent jurisdiction indicating that the sex of an individual born in this state has been changed by surgical procedure and that such individual's name has been changed, the certificate of birth of such individual shall be amended as prescribed by regulation.

(5) When an applicant does not submit the minimum documentation required in the regulations for amending a vital statistics record or when the state registrar has reasonable cause to question the validity or adequacy of the applicant's sworn statements or documentary evidence, and if the deficiencies are not corrected, the state registrar shall not amend the vital statistics record and shall advise the applicant of the reason for this action and shall further advise the applicant of the right of appeal to a court of competent jurisdiction.



§ 25-2-116. Institutions to keep records - persons to furnish information

(1) Every person in charge of an institution shall keep a record of personal particulars and dates concerning each person admitted or confined to such institution. This record shall include such information as required by the standard certificate of birth, death, and fetal death forms issued under the provisions of this article. The record shall be made at the time of admission. The name and address of the person providing the information shall appear on the record.

(2) When a dead human body is released or disposed of by an institution, the person in charge of the institution shall record the name of the deceased, date of death, name and address of the person to whom the body is released, and date of removal from the institution, or, if finally disposed of by the institution, the date, place, and manner of disposition shall be recorded.

(3) Any person having knowledge of the facts shall furnish such information as he may possess regarding any birth, death, fetal death, adoption, marriage, or dissolution of marriage upon demand of the state registrar.



§ 25-2-117. Certified copies furnished - fee

(1) Vital statistics records shall be treated as confidential, but the department of public health and environment shall, upon request, furnish to any applicant having a direct and tangible interest in a vital statistics record a certified copy of any record registered under the provisions of this article. Any copy of the record of a birth or death, when properly certified by the state registrar or as otherwise directed by the state registrar to be a true copy thereof, shall be prima facie evidence in all courts and places of the facts therein stated.

(2) An applicant shall pay fees established pursuant to section 25-2-121 for each of the following services:

(a) The reproduction and certification of birth or death records; except that an applicant shall not pay a fee:

(I) For the provision of a certified copy of such a record to:

(A) Another state agency;

(B) A county department of social services or human services; or

(C) An individual presenting a letter of referral from a county department of social services; or

(II) If the applicant is a delegate child support enforcement unit acting pursuant to article 13 of title 26, C.R.S.;

(b) Any search of the files and records of the state registrar when no certified copy is made, such fee to pertain to each hour or fractional hour of time of the search;

(c) The processing of new certificates, delayed certificates, or corrected certificates;

(d) The verification of marriage or divorce;

(e) The reproduction of various vital statistics, publications, reports, and data services; and

(f) The verification of a civil union or dissolution of a civil union.

(3) To preserve vital statistics records, the state registrar is authorized to prepare typewritten, photographic, electronic, or other reproductions of certificates or reports. When certified by the state registrar, such reproductions shall be accepted as the original records. The documents from which permanent reproductions have been made and verified may be disposed of as provided by regulation.



§ 25-2-118. Penalties

(1) Except as otherwise provided for in section 25-2-112.7 with respect to misrepresentation of material information in the preparation of a birth certificate, any person who knowingly and willfully makes any false statement in or supplies any false information for or for purposes of deception applies for, alters, mutilates, uses, attempts to use, applies for amendments thereto, or furnishes to another for deceptive use any vital statistics certificate, and any person who knowingly and willfully and for purposes of deception uses or attempts to use or furnishes for use by another any vital statistics certificate knowing that such certificate contains false information or relates to a person other than the person with respect to whom it purports to relate, and any person who manufactures, advertises for sale, sells, or alters any vital statistics certificate knowing or having reason to know that such document establishes or may be used to establish a false status, occupation, membership, license, privilege, or identity for himself or any other person, and any person who uses any such document to commit a crime is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(2) Any person who willfully violates any of the provisions of this article or refuses or neglects to perform any of the duties imposed upon him by this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars, or by imprisonment in the county jail for not more than thirty days, or by both such fine and imprisonment.



§ 25-2-120. Reports of electroconvulsive treatment

(1) Any person who performs electroconvulsive treatment in the state of Colorado shall file a report with the department of public health and environment setting forth the data required by subsection (2) of this section. An institution in which electroconvulsive treatment is performed shall be the reporting entity for all electroconvulsive treatments performed at that institution.

(2) Such reports shall be made to the department of public health and environment on forms prescribed by the department within thirty days after January 1 and July 1 of each year on a semiannual basis and shall contain the following detailed information for each reporting period:

(a) The total number, broken down by inpatient and outpatient and exclusive of substance abuse, of adult psychiatric admissions, minor children psychiatric admissions, and readmissions of both;

(b) The number of patients within each category of paragraph (a) of this subsection (2) who received electroconvulsive treatment;

(c) Statistical information on each patient receiving electroconvulsive treatment including, but not limited to, the following:

(I) Diagnosis;

(II) Number of electroconvulsive treatments;

(III) Age;

(IV) Sex;

(V) Ethnicity;

(VI) Whether such patient was voluntary or involuntary;

(VII) Whether or not such patient was capable of giving his written informed consent;

(VIII) Whether or not any complications resulted from such electroconvulsive treatment, such as cardiac arrest, fracture, apnea, memory loss, or death (including autopsy results with particular attention to the brain);

(IX) The method of payment for such electroconvulsive treatment and, if applicable, the name of the insurance company making such payments.

(3) The name of the patient receiving electroconvulsive treatment shall remain confidential information and shall not be disclosed to the department, any other agency or individual. The forms prescribed by subsection (2) of this section shall not require any information which would disclose, directly or indirectly, the identity of the patient.



§ 25-2-121. Fee adjustments - vital statistics records cash fund created

(1) This section shall apply to all activities of the office of the state registrar in the department of public health and environment.

(2) (a) The office of the state registrar shall propose, as part of its annual budget request, an adjustment in the amount of each fee that the office of the state registrar is authorized by law to collect. The budget request and the adjusted fees for the office of the state registrar shall reflect its direct and indirect costs and the direct and indirect costs necessary to maintain and operate the Colorado responds to children with special needs program.

(b) (I) Based upon the appropriation made and subject to the approval of the executive director of the department of public health and environment, the office of the state registrar shall adjust its fees so that the revenue generated from said fees approximates its direct and indirect costs and the direct and indirect costs necessary to maintain and operate the Colorado responds to children with special needs program. Such fees shall remain in effect for the fiscal year for which the budget request applies. All fees collected by the office of the state registrar shall be transmitted to the state treasurer, who shall credit the same to the vital statistics records cash fund, which fund is hereby created. All moneys credited to the vital statistics records cash fund and all interest earned thereon shall be subject to appropriation by the general assembly to be used as provided in this section and shall not be deposited in or transferred to the general fund of this state or any other fund.

(II) For those services required by this article and those services provided by the Colorado responds to children with special needs program, each office designated or established pursuant to section 25-2-103 shall charge fees as specified by the state registrar. Such fees shall be used for the purpose of paying the direct and indirect costs of the office and the office of the state registrar for compliance with the provisions of this article and the direct and indirect costs necessary to maintain and operate the Colorado responds to children with special needs program.

(c) Beginning July 1, 1985, and each July 1 thereafter, whenever moneys appropriated to the office of the state registrar for its activities for the prior fiscal year are unexpended, said moneys shall be made a part of the appropriation to the office of the state registrar for the next fiscal year, and such amount shall not be raised from fees collected by the office of the state registrar. If a supplemental appropriation is made to the office of the state registrar for its activities and the services provided by the Colorado responds to children with special needs program, the fees of the office of the state registrar, when adjusted for the fiscal year following that in which the supplemental appropriation was made, shall be adjusted by an additional amount that is sufficient to compensate for the supplemental appropriation. Moneys appropriated to the office of the state registrar in the annual general appropriation act shall be designated as cash funds and shall not exceed the amount anticipated to be raised from fees collected by the office of the state registrar.

(d) For purposes of this section, "Colorado responds to children with special needs program" means the program established within the department of public health and environment under the authority of section 25-1.5-105.

(3) Notwithstanding any provision of subsection (2) of this section to the contrary, on March 5, 2003, the state treasurer shall deduct seven hundred sixty-three thousand six hundred eighty dollars from the vital statistics records cash fund and transfer such sum to the general fund.



§ 25-2-122. Heirloom birth and marriage certificates - funds created - report - rules - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Heirloom birth certificate" means a birth certificate that is suitable for display and may bear the seal of the state and be signed by the governor.

(b) "Heirloom marriage certificate" means a marriage certificate that is suitable for display and may bear the seal of the state and be signed by the governor.

(2) (a) In addition to any other birth certificate issued pursuant to section 25-2-112, the state registrar shall issue, upon request and upon payment of a fee established by rule of the state board of health, an heirloom birth certificate representing the birth of the individual named on the original birth certificate. The state registrar may establish procedures for issuing heirloom birth certificates; except that an heirloom birth certificate shall be issued in a form consistent with the need to protect the integrity of vital records, including secure measures designed to prevent tampering, counterfeiting, or otherwise duplicating the birth certificate for fraudulent purposes, pursuant to the federal "Intelligence Reform and Terrorism Prevention Act of 2004", 5 U.S.C. sec. 301.

(b) An heirloom birth certificate shall have the same status as evidence as that of an original birth certificate.

(c) The fee established pursuant to paragraph (a) of this subsection (2) shall be sufficient to cover the direct and indirect costs of producing and issuing the heirloom birth certificate, plus an additional ten dollars. The state registrar shall transmit moneys generated pursuant to this subsection (2), along with an explanation of the number of heirloom birth certificate sales that correspond to such moneys, to the state treasurer, who shall credit:

(I) For each sale of an heirloom birth certificate, ten dollars to the immunization fund created in section 25-4-1708; and

(II) The remainder of such moneys to the vital statistics records cash fund created in section 25-2-121.

(3) (a) In addition to any other marriage certificate issued pursuant to section 25-2-106, the state registrar shall issue, upon request and upon payment of a fee established by rule of the state board of health, an heirloom marriage certificate representing the marriage of the persons named on the original marriage certificate recorded in the county clerk and recorder's office. The state registrar may establish procedures for issuing the heirloom marriage certificates; except that an heirloom marriage certificate shall be issued in a form consistent with the need to protect the integrity of vital records.

(b) An heirloom marriage certificate shall have the same status as evidence as that of an original marriage certificate.

(c) The fee established pursuant to paragraph (a) of this subsection (3) shall be sufficient to cover the direct and indirect costs of producing and issuing the heirloom marriage certificate, plus an additional ten dollars. The state registrar shall transmit moneys generated pursuant to this subsection (3), along with an explanation of the number of heirloom marriage certificate sales that correspond to such moneys, to the state treasurer, who shall credit:

(I) For each sale of an heirloom marriage certificate, ten dollars to the Colorado domestic abuse program fund created in section 39-22-802, C.R.S.; and

(II) The remainder of such moneys to the vital statistics records cash fund created in section 25-2-121.









Hospitals

Article 3 - Hospitals

Part 1 - Hospitals

§ 25-3-100.5. Definitions

As used in this article 3, unless the context otherwise requires:

(1) "Acute treatment unit" means a facility or a distinct part of a facility for short-term psychiatric care, which may include treatment for substance use disorders, that provides a total, twenty-four-hour, therapeutically planned and professionally staffed environment for persons who do not require inpatient hospitalization but need more intense and individual services than are available on an outpatient basis, such as crisis management and stabilization services.

(2) "Department" means the department of public health and environment.

(3) "Heart attack database" means a national registry designed for heart attack data.

(4) "Joint commission" means an independent, nonprofit organization that accredits and certifies health care organizations and programs in the United States, or its successor entity.

(5) "PCI center" means a hospital that performs percutaneous coronary intervention (PCI), commonly known as coronary angioplasty, for acute myocardial infarction.

(6) "STEMI" means ST-elevation myocardial infarction.



§ 25-3-101. Hospitals - health facilities - licensed - definitions

(1) It is unlawful for any person, partnership, association, or corporation to open, conduct, or maintain any general hospital, hospital unit, psychiatric hospital, community clinic, rehabilitation hospital, convalescent center, community mental health center, acute treatment unit, facility for persons with developmental disabilities, as defined in section 25-1.5-103 (2)(c), nursing care facility, hospice care, assisted living residence, except an assisted living residence shall be assessed a license fee as set forth in section 25-27-107, dialysis treatment clinic, ambulatory surgical center, birthing center, home care agency, or other facility of a like nature, except those wholly owned and operated by any governmental unit or agency, without first having obtained a license from the department of public health and environment.

(2) As used in this section, unless the context otherwise requires:

(a) (I) "Community clinic" means a health care facility that provides health care services on an ambulatory basis, is neither licensed as an on-campus department or service of a hospital nor listed as an off-campus location under a hospital's license, and meets at least one of the following criteria:

(A) Operates inpatient beds at the facility for the provision of extended observation and other related services for not more than seventy-two hours;

(B) Provides emergency services at the facility; or

(C) Is not otherwise subject to health facility licensure under this section or section 25-1.5-103 but opts to obtain licensure as a community clinic in order to receive private donations, grants, government funds, or other public or private reimbursement for services rendered.

(II) "Community clinic" includes a prison clinic operated by the department of corrections.

(III) "Community clinic" does not include:

(A) A federally qualified health center, as defined in section 1861 (aa)(4) of the federal "Social Security Act", 42 U.S.C. sec. 1395x (aa)(4);

(B) A rural health clinic, as defined in section 1861 (aa)(2) of the federal "Social Security Act", 42 U.S.C. sec. 1395x (aa)(2);

(C) A facility that functions only as an office for the practice of medicine or the delivery of primary care services by other licensed or certified practitioners.

(b) "Hospital unit" means a physical portion of a licensed or certified general hospital, psychiatric hospital, maternity hospital, or rehabilitation hospital that is leased or otherwise occupied pursuant to a contractual agreement by a person other than the licensee of the host facility for the purpose of providing outpatient or inpatient services.

(3) Nothing in this section shall be construed to require the licensing of individual services provided by a licensed or certified provider on its own premises.

(4) A health care facility is not required to be licensed as a community clinic solely due to the facility's ownership status, corporate structure, or engagement of outside vendors to perform nonclinical management services. This section permits regulation of a physician's office only to the extent the office is a community clinic as defined in this section.



§ 25-3-102. License - application - issuance - certificate of compliance required

(1) (a) An applicant for a license described in section 25-3-101 shall apply to the department of public health and environment annually upon such form and in such manner as prescribed by the department; except that a community residential home shall make application for a license pursuant to section 25.5-10-214, C.R.S.

(b) The department has authority to administer oaths, subpoena witnesses or documents, and take testimony in all matters relating to issuing, denying, limiting, suspending, or revoking a license.

(c) The department shall issue licenses to applicants furnishing satisfactory evidence of fitness to conduct and maintain a health facility described in section 25-3-101 in accordance with this part 1 and the rules adopted by the department. The department shall not require, as satisfactory evidence of fitness, evidence as to whether an applicant has provided self declarations, affidavits, or other attestations as to its general compliance with statutory or regulatory licensing requirements. The department shall determine an applicant's fitness solely based on the specific fitness information or documentation submitted by the applicant upon the department's request or as otherwise acquired by the department through its own review or investigation of the applicant. The department may require the applicant to attest to the accuracy of the information provided as long as the attestation does not require the applicant's affirmation of its general compliance with statutory or regulatory licensing requirements.

(d) The license shall be signed by the president and attested by the secretary of the state board of health and have the state board's seal affixed to the license. The license expires one year from the date of issuance.

(e) (I) For a change of ownership, the department shall conduct a fitness review of a new owner based upon information compiled within the five years preceding the date of the application; except that the new owner shall disclose whether, within the ten years preceding the date of an application, the new owner:

(A) Has been convicted of a felony or misdemeanor involving moral turpitude;

(B) Had a state license or federal certification denied, revoked, or suspended by another jurisdiction;

(C) Had a civil judgment or criminal conviction against the new owner in a case brought by the federal, state, or local authorities that resulted from the operation, management, or ownership of a health facility or other entity related to substandard patient care or health care fraud.

(II) The new owner shall provide the information specified in subparagraph (I) of this paragraph (e) to the department regardless of whether action has been stayed during a judicial appeal or otherwise settled between the parties.

(III) The department may review an existing owner of a licensed health facility or entity only when the department has new information not previously available or disclosed that bears on the fitness of the existing owner to operate or maintain a licensed health facility or entity.

(IV) A conversion of the health facility's or entity's legal structure, or the legal structure of an entity that has a direct or indirect ownership interest in the health facility or entity, is not a change of ownership unless the conversion also includes a transfer of at least fifty percent of the licensed facility's direct or indirect ownership interest to one or more new owners.

(2) In the licensing of a community mental health center, acute treatment unit, or clinic, satisfactory evidence that the applicant is in compliance with the standards, rules, and regulations promulgated pursuant to section 27-66-102, C.R.S., shall be required for licensure.

(3) (a) Notwithstanding any provision of law to the contrary, the department of public health and environment shall not issue or renew any license described in section 25-3-101 for a facility covered by section 25-1.5-103 (5) unless the department receives a certificate of compliance for the applicant's building or structure from the division of fire prevention and control in the department of public safety in accordance with part 12 of article 33.5 of title 24, C.R.S.

(b) The department of public health and environment shall take action on an application for licensure within thirty days after the date that the department receives from the applicant all of the necessary information and documentation required for licensure, including a certificate of compliance from the division of fire prevention and control.



§ 25-3-102.1. Deemed status for certain facilities

(1) (a) In the licensing of an ambulatory surgical center following the issuance of initial licensure by the department of public health and environment, the voluntary submission of satisfactory evidence that the applicant is accredited by the joint commission, the American association for accreditation of ambulatory surgery facilities, inc., the accreditation association for ambulatory health care, the American osteopathic association, or any successor entities shall be deemed to meet certain requirements for license renewal so long as the standards for accreditation applied by the accrediting organization are at least as stringent as the licensure requirements otherwise specified by the department.

(b) (I) In the application for the renewal of a license for a health facility described in section 25-3-101, other than an ambulatory surgical center, the department of public health and environment shall deem health facilities that are currently accredited by an accrediting organization recognized by the federal centers for medicare and medicaid services as satisfying the requirements for renewal of the license.

(II) If the standards for national accreditation are less stringent than the state's licensure standards for a particular health facility, the department of public health and environment may conduct a survey that focuses on the more stringent state standards. Beginning one year after the department first grants deemed status to a health facility pursuant to this paragraph (b), the department may conduct validation surveys, based on a valid sample methodology, of up to ten percent of the total number of accredited health facilities in the industry, excluding hospitals. If the department conducts a validation survey of a health facility, the validation survey is in lieu of a licensing renewal survey that the health facility would have undergone if the health facility did not have deemed status pursuant to this paragraph (b).

(III) If the department of public health and environment takes an enforcement activity, as defined in section 25-1.5-103 (2)(b.5), against a health facility to which it has granted deemed status pursuant to this paragraph (b), the department may revoke the health facility's deemed status.

(c) Upon submission of a completed application for license renewal, the department of public health and environment shall accept proof of the accreditation in lieu of licensing inspections or other requirements. Nothing in this section exempts an accredited health facility from inspections or from other forms of oversight by the department as necessary to ensure public health and safety.

(2) In determining fees otherwise payable by a health facility for license renewal, the department of public health and environment shall give due consideration to efficiencies and savings generated in connection with the deemed status process in subsection (1) of this section and shall specifically provide an appropriate credit or reduced fee to a health facility that achieves license renewal through deemed status.



§ 25-3-102.5. Nursing facilities - consumer satisfaction survey - pilot survey

(1) (a) The department shall develop and implement a consumer satisfaction survey based on the results of the pilot survey implemented pursuant to paragraph (a.5) of this subsection (1). The pilot survey and the resulting consumer satisfaction survey shall be implemented to determine the level of satisfaction among residents and residents' families regarding the quality of care and quality of living in nursing facilities. "Nursing facility", as used in this section, means a nursing facility as defined in section 25.5-4-103 (14), C.R.S. The department shall appoint an advisory committee to develop the consumer satisfaction survey. The advisory committee shall include, but not be limited to, the state ombudsman, representatives of senior groups, representatives of the disabled community, representatives of providers of long term care services, and long term care consumers or their family members. The advisory committee shall develop recommendations for the development of an assessment tool for the consumer satisfaction survey and shall develop recommendations for the implementation of the pilot survey and the consumer satisfaction survey. The advisory committee shall ensure that a representative sample of participants are chosen and surveyed in a manner that will yield accurate and useful results. The department shall ensure that every nursing facility licensed by the department participates in the assessment of consumer satisfaction; except that any nursing facility that accepts exclusively private pay residents shall not be required to participate. Information about results of the most recent consumer satisfaction survey and how such survey was conducted shall be included by the facility in all informational materials provided to persons who inquire about the facility. The department shall assure confidentiality for residents during the survey process. The department shall make the results of consumer satisfaction surveys available to the public.

(a.5) (I) The department shall develop and implement a pilot consumer satisfaction survey to aid in the determination of the level of satisfaction among residents and residents' families regarding the quality of care and quality of living in nursing facilities. The pilot survey shall be used exclusively for the development of the consumer satisfaction survey to be implemented pursuant to paragraph (d) of this subsection (1) and shall not be used to penalize any participating facility. The pilot survey shall be used to assess:

(A) The validity of the questionnaire for use in the consumer satisfaction survey implemented pursuant to paragraph (d) of this subsection (1);

(B) The nursing facilities residents' cognition levels in order to determine the ability of the residents to complete the survey in a meaningful manner;

(C) The techniques employed to obtain the number of completed survey questionnaires needed to achieve a statistical validity of plus or minus ten percent on the final consumer satisfaction survey; and

(D) The survey data to ensure that such data is meaningful to consumers.

(II) The pilot survey shall involve the participation of no more than ten percent of all nursing facilities licensed by the department. The department shall select nursing facilities to participate in the pilot survey based on characteristics including, but not limited to, the rural or urban location of the facilities, and the cross-section of the resident population of the facilities. Facilities that volunteer to participate in the pilot survey shall be given priority in the selection process so long as the required characteristics are met.

(III) (A) The individual nursing facility results of the pilot survey shall be confidential and not made available to the public; except that each nursing facility shall be provided with the pilot survey results from its own facility.

(B) Aggregate statistical results of the pilot survey may be made available to the public.

(C) Repealed.

(IV) Repealed.

(b) The consumer satisfaction survey shall be easy to understand so that each resident or resident's family member or representative who participates may fill out the survey unassisted; except that the department or its designated representative may assist a resident or resident's family with filling out the survey. Nursing facility volunteers and employees shall be prohibited from assisting participants with the completion of the survey. The names of the participants in the survey shall be kept confidential, and all surveys shall be returned directly to the department.

(c) Repealed.

(d) The department shall administer the consumer satisfaction survey based on the recommendations of the advisory committee in all licensed nursing facilities that are required to participate in accordance with paragraph (a) of this subsection (1). The department shall commence implementation of the survey on or before July 1, 2003. After the pilot survey is complete, the department shall evaluate the effectiveness of the pilot survey instruments, adopt any recommendations, and continue to survey all licensed facilities on a three-year cycle with one-third of the participating licensed nursing facilities completing the initial survey in one of the three years. Each participating licensed nursing facility shall perform a new consumer satisfaction survey every three years thereafter; except that the department may require, or a participating licensed nursing facility may request, that a new consumer satisfaction survey be performed more often if conditions warrant. If the licensed nursing facility requests such a survey, the department shall perform the survey if the licensed nursing facility pays the department for the costs associated with performing the survey. A licensed nursing facility may comment on the results of a consumer satisfaction survey and have such comments included in any publication or distribution of the results by the department.

(e) Hospice residents and their family members and transitional care unit residents and their family members, shall be exempt from participation in the pilot survey and consumer satisfaction survey conducted in each nursing facility.

(f) Nursing facilities shall release the name, address, and telephone number of each family member or party responsible for a nursing facility resident to the department for the sole use of conducting the pilot survey and the consumer satisfaction survey.

(2) (a) The department shall respond to a complaint from a nursing facility resident or resident's family member or representative within five working days after receipt of the complaint and, for sixty days after the date the department received the complaint, the department shall update the complainant on the status of the complaint investigation at least every fourteen days until the complaint is resolved and an investigation is finalized. If the complaint is not resolved within sixty days after the date the department received the complaint, the department shall continue to update the complainant on the status of the complaint every thirty days until the complaint is resolved and an investigation report is resolved and an investigation is finalized. At the request of the complainant, the department shall not maintain such contact.

(b) (I) The state and local long-term care ombudsman, established pursuant to article 11.5 of title 26, C.R.S., in compliance with the federal "Older Americans Act of 1965", ("ombudsman") shall refer to the state department for investigation and resolution all complaints received by the ombudsman involving possible licensure violations in nursing homes that are exclusively private pay facilities.

(II) Information about the ombudsman, including the ombudsman's role in dealing with resident complaints and all contact information and telephone numbers for the ombudsman, shall be included in the information provided to a resident upon admission to a facility that is not a private pay facility.



§ 25-3-103. License denial or revocation - provisional license - rules

(1) (a) The department of public health and environment may deny an application for a new or renewal license under this part 1 or revoke a license if the applicant or licensee has not satisfied the requirements of this part 1 or part 6 of this article and the rules of the department or the state board of health. If a license is denied or revoked, the department may grant the applicant or licensee a provisional license upon payment of a fee established by the state board of health by rule, subject to the limitations in paragraph (c) of this subsection (1). The provisional license is valid for no longer than ninety days and may be issued to allow the applicant or licensee time to comply with the requirements for a regular license. A second provisional license may be issued if the department determines it is necessary to effect compliance. The second provisional license must be issued for the same duration as the first provisional license upon payment of the fee established by the state board of health by rule, subject to the limitations in paragraph (c) of this subsection (1). No further provisional licenses may be issued for the then current year after the second issuance.

(b) The state board of health by rule or as otherwise provided by law may reduce the amount of the fee established pursuant to paragraph (a) of this subsection (1) if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state board of health by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(c) On or after June 4, 2012, the state board of health may increase the amount of a provisional license fee established pursuant to paragraph (a) of this subsection (1) that is in effect on June 4, 2012, by an amount not to exceed the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley for all urban consumers, all goods, or its successor index. Nothing in this paragraph (c) limits the ability of the state board of health to reduce the amount of a provisional license fee in effect on such date or to modify fees in accordance with paragraph (b) of this subsection (1) as necessary to comply with section 24-75-402, C.R.S.

(2) Upon a finding of reasonable compliance by an applicant holding a provisional license, a regular license shall be issued upon receipt of the regular license fee established pursuant to section 25-3-105.

(3) No denial of a renewal license shall be lawful unless, before institution of such proceedings by the department of public health and environment, said department has given the licensee notice in writing of facts on conduct that may warrant denial, has afforded the applicant opportunity to submit written data, views, and arguments with respect to such facts on conduct, and, except in cases of deliberate and willful violation, has given the applicant a reasonable opportunity to comply with all lawful requirements for licensure.

(4) No application for renewal of a license shall be denied by the department of public health and environment, and no previously issued license shall be revoked, suspended, annulled, limited, or modified until after a hearing as provided in section 24-4-105, C.R.S.

(5) The department of public health and environment may suspend or revoke the license for the operation of a nursing care facility or intermediate care facility of any licensee convicted of violating any provision of section 26-1-127 or section 25.5-6-206 (8), C.R.S., if the department finds such suspension or revocation necessary to safeguard the rights of patients in the future. No license or permit shall thereafter be issued to any person so convicted, except upon a specific finding by the department that the rights of the patients will have adequate safeguards.



§ 25-3-103.1. Health facilities general licensure cash fund

(1) All fees collected pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the health facilities general licensure cash fund, which fund is hereby created.

(2) The general assembly shall make annual appropriations from the health facilities general licensure cash fund to partially reimburse the department of public health and environment for the direct and indirect costs of the department incurred in the performance of its duties under this article and for the purposes of section 25-1.5-103 (3.5). No appropriation shall be made out of the cash fund for expenditures incurred by the department pursuant to section 25-1.5-103 (1)(a)(II) in carrying out duties relating to health facilities wholly owned and operated by a governmental unit or agency.



§ 25-3-103.5. Nondiscrimination - hospital surgical privileges - hospital rules and regulations

(1) The bylaws of any hospital licensed pursuant to the provisions of part 3 of this article or established pursuant to section 32-1-1003, C.R.S., which does not limit staff privileges to employees or contracting physicians of such hospital, shall include provisions for the use of the facility by, and staff privileges for, duly licensed doctors of medicine, osteopathy, dentistry, and podiatry within the scope of their respective licenses. Such bylaws shall not discriminate on the basis of the staff member's holding a degree of doctor of medicine, doctor of osteopathy, doctor of dental science, or doctor of podiatric medicine within the scope of their respective licensure. Provision shall be made in the bylaws for the right to pursue and practice full surgical privileges for holders of a degree of doctor of medicine, doctor of osteopathy, doctor of dental science, or doctor of podiatric medicine within the scope of their respective licensure. Such rights and privileges may be limited or restricted upon the basis of an individual practitioner's demonstrated training, experience, current competence, professional ethics, health status, or failure to abide by the hospital's rules, regulations, and procedures.

(2) Nothing in this section shall be construed to require a hospital to offer a specific service or services not otherwise offered or to buy, construct, or renovate facilities, to purchase equipment, hire additional staff, or to comply with other requirements of law concerning its planning, financing, or operation. If a health service is offered, the hospital shall not discriminate between persons holding a degree of doctor of medicine, doctor of osteopathy, or doctor of podiatric medicine who are authorized by law to perform such services.

(3) A hospital may require the coadmittance by a medical doctor or doctor of osteopathy for any patient admitted for surgical treatment by a podiatrist or dentist. The responsibility for obtaining such coadmittance shall be that of the podiatrist or dentist admitting said patient and not of the hospital. Patients admitted for podiatric or dental care shall receive the same basic medical appraisal as patients admitted for other services. Such appraisal shall include an admission history and physical examination by a medical doctor, doctor of osteopathy, or qualified, hospital-credentialed and -privileged podiatrist, who is either on the medical staff or approved by the medical staff of such hospital. The findings of such appraisal shall be recorded on the patient's medical record. The admitting podiatrist or dentist shall be responsible for that part of the history and examination that is related to podiatry or dentistry. The medical doctor or doctor of osteopathy shall be responsible for the treatment of any medical problem that may be present on admission or arise during hospitalization of such podiatric or dental patient. Such doctor shall evaluate the general medical condition of the podiatric or dental patient and determine, after consultation if necessary, the overall risk of the pending surgical treatment to the patient's health.

(4) Within one hundred eighty days after May 25, 1983, the governing body of every hospital subject to the provisions of part 3 of this article or established pursuant to section 32-1-1003, C.R.S., which does not limit staff privileges to employees or contracting physicians of such hospital, shall provide in its bylaws reasonable standards and procedures to be applied by such hospital and its staff in considering and acting upon applications for staff membership or privileges by a person holding a Colorado license to practice as a doctor of medicine, doctor of osteopathic medicine, podiatrist, or dentist in conformance with the requirements of any national accrediting body to which the hospital subscribes. Such standards and procedures shall be available for public inspection and shall be based on an applicant's individual training, experience, current competence, professional ethics, health status, and the hospital's rules of professional conduct applied equally to all persons holding a Colorado license to practice as a doctor of medicine, doctor of osteopathic medicine, podiatrist, or dentist.

(5) Hospital rules and regulations shall be reasonable, necessary, and applied in good faith equally and in a nondiscriminatory manner to all staff members, or applicants seeking to become staff members, holding a degree of doctor of medicine, doctor of osteopathic medicine, doctor of dental science, or doctor of podiatric medicine.



§ 25-3-103.7. Employment of physicians - when permissible - conditions - definitions

(1) For purposes of this section:

(a) "Community mental health center" means a community mental health center, as defined in section 25-1.5-103 (2), that is currently licensed and regulated by the department pursuant to the department's authority under section 25-1.5-103 (1)(a).

(b) "Department" means the department of public health and environment.

(c) "Federally qualified health center" or "FQHC" shall have the same meaning as set forth in section 1861(aa)(4) of the federal "Social Security Act", 42 U.S.C. sec. 1395x (aa)(4).

(d) "Health care facility" means a hospital, hospice, community mental health center, federally qualified health center, school-based health center, rural health clinic, PACE organization, or long-term care facility.

(e) "Hospice" means an entity that administers services to a terminally ill person utilizing palliative care or treatment and that is currently licensed and regulated by the department pursuant to the department's authority under section 25-1.5-103 (1)(a).

(f) "Hospital" means a hospital currently licensed or certified by the department pursuant to the department's authority under section 25-1.5-103 (1)(a).

(f.3) "Long-term care facility" means:

(I) A nursing facility as defined by section 25.5-4-103, C.R.S., and licensed pursuant to section 25-1.5-103;

(II) An assisted living residence as defined by section 25-27-102 and licensed pursuant to section 25-27-103; or

(III) An independent living facility or a residence for seniors that provides assistance to its residents in the performance of their daily living activities.

(f.5) "PACE organization" means an organization providing a program of all-inclusive care for the elderly pursuant to section 25.5-5-412, C.R.S.

(g) "Physician" means a person duly licensed to practice under article 32, 35, or 36 of title 12, C.R.S.

(h) "Rural health clinic" shall have the same meaning as set forth in section 1861 (aa)(2) of the federal "Social Security Act", 42 U.S.C. sec. 1395x (aa)(2).

(i) "School-based health center" shall have the same meaning as set forth in section 25-20.5-502.

(2) (a) A health care facility may employ physicians, subject to the limitations set forth in subsections (3) to (6) of this section. The employment of physicians at a long-term care facility may be direct or through a separate entity authorized to conduct business in this state that has common or overlapping ownership as an affiliate or subsidiary of an entity, including a foreign entity, that owns, controls, or manages the long-term care facility, subject to the limitations set forth in subsections (3) to (6) of this section.

(b) Nothing in this subsection (2) allows any person who is not licensed pursuant to article 36 of title 12, C.R.S., to practice or direct the practice of medicine at a long-term care facility.

(3) Nothing in this section shall be construed to allow any health care facility that employs a physician to limit or otherwise exercise control over the physician's independent professional judgment concerning the practice of medicine or diagnosis or treatment or to require physicians to refer exclusively to the health care facility or to the health care facility's employed physicians. Any health care facility that knowingly or recklessly so limits or controls a physician in such manner or attempts to do so shall be deemed to have violated standards of operation for the particular type of health care facility and may be held liable to the patient or the physician, or both, for such violations, including proximately caused damages. Nothing in this section shall be construed to affect any health care facility's decisions with respect to the availability of services, technology, equipment, facilities, or treatment programs, or as requiring any health care facility to make available to patients or physicians additional services, technology, equipment, facilities, or treatment programs.

(4) Nothing in this section shall be construed to allow a health care facility that employs a physician to offer the physician any percentage of fees charged to patients by the health care facility or other financial incentive to artificially increase services provided to patients.

(5) The medical staff bylaws or policies or the policies of any health care facility that employs physicians shall not discriminate with regard to credentials or staff privileges on the basis of whether a physician is an employee of, a physician with staff privileges at, or a contracting physician with, the health care facility. Any health care facility that discriminates with regard to credentials or staff privileges on the basis of whether a physician is an employee of, a physician with staff privileges at, or a contracting physician with, the health care facility shall be deemed to have violated standards of operation for the particular type of health care facility and may be held liable to the physician for such violations, including proximately caused damages. This subsection (5) shall not affect the terms of any contract or written employment arrangement that provides that the credentials or staff and clinical privileges of any practitioner are incident to or coterminous with the contract or employment arrangement or the individual's association with a group holding the contract.

(6) When applying for initial facility licensure and upon each application for license renewal, every health care facility licensed or certified by the department that employs a physician shall report to the department the number of physicians on the health care facility's medical staff. The report shall separately identify the number of those physicians who are employed by the health care facility under separate contract to the health care facility and independent of the health care facility.

(7) The medical staff bylaws or policies or the policies of any health care facility that employs physicians shall contain a procedure by which complaints by physicians alleging a violation of subsection (3), (4), or (5) of this section may be heard and resolved, which procedure shall ensure that the due process rights of the parties are protected. A physician who believes he or she has been the subject of a violation of subsection (3), (4), or (5) of this section has a right to complain and request review of the matter pursuant to such procedure.

(8) Nothing in this section shall preclude a physician or a patient from seeking other remedies available to the physician or to the patient at law or in equity.



§ 25-3-104. Reports

Any person, partnership, association, or corporation maintaining any hospital or other facility for the treatment or care of the sick or injured shall make a report to the department of public health and environment upon request but not more frequently than quarterly. The department of public health and environment shall have power to investigate and shall have free access to such facilities consistent with section 25-1.5-103 (1)(a).



§ 25-3-105. License - fee - rules - penalty

(1) (a) (I) (A) Subject to the limitations in sub-subparagraph (B) of this subparagraph (I), the state board of health shall establish a schedule of fees, which must be set at a level sufficient to meet the direct and indirect costs of administration and enforcement of this article, as appropriated by the general assembly for each fiscal year, less any moneys appropriated for the same fiscal year by the general assembly from any other source to meet such costs. The fee schedule must also ensure that the reserve balance in the health facilities general licensure cash fund created in section 25-3-103.1 (1) is consistent with the limits specified in section 24-75-402 (3), C.R.S., and must be modified, as necessary, to comply with said limits. The state board shall establish and modify, as necessary, the fee schedule by rules adopted in accordance with article 4 of title 24, C.R.S. Except as specified in subparagraph (II) of this paragraph (a), the department of public health and environment may assess fees in accordance with the fee schedule established by the state board against health facilities licensed by the department. All fees collected pursuant to the fee schedule must be deposited in the health facilities general licensure cash fund created in section 25-3-103.1 (1) and are subject to appropriation by the general assembly in accordance with section 25-3-103.1 (2).

(B) On or after June 4, 2012, the state board of health may increase the amount of any fee on the schedule of fees established pursuant to sub-subparagraph (A) of this subparagraph (I) that is in effect on June 4, 2012, by an amount not to exceed the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley for all urban consumers, all goods, or its successor index. Nothing in this sub-subparagraph (B) limits the ability of the state board of health to reduce the amount of any fee on the schedule of fees in effect on such date or to modify fees as necessary to comply with section 24-75-402, C.R.S.

(C) The department of public health and environment shall institute, by rule, a performance incentive system for licensed health facilities under which a licensed health facility would be eligible for a reduction in its license renewal fee if: The department's on-site relicensure inspection demonstrates that the health facility has no significant deficiencies that have negatively affected the life, safety, or health of its consumers; the licensed health facility has fully and timely cooperated with the department during the on-site inspection; the department has found no documented actual or potential harm to consumers; and, in the case where any significant deficiencies are found that do not negatively affect the life, safety, or health of consumers, the licensed health facility has submitted, and the department has accepted, a plan of correction and the health facility has corrected the deficient practice, as verified by the department, within the period required by the department.

(II) An acute treatment unit shall be assessed a fee as set forth in paragraph (c) of this subsection (1), an assisted living residence shall be assessed a fee as set forth in section 25-27-107, and a separate fee shall be collected pursuant to section 25-3-704 to meet the costs incurred by the department in completing the requirements of part 7 of this article.

(III) A license issued by the department may be revoked at any time by the state board of health for any of the causes set forth in section 25-3-103 or for a licensee's failure to comply with any of the rules of the state board or to make the reports required by section 25-3-104. Any person, partnership, association, company, or corporation opening, conducting, or maintaining any facility for the treatment and care of the sick or injured who does not have a provisional or regular license authorizing such person or entity to open, conduct, or maintain the facility is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars.

(b) (Deleted by amendment, L. 2007, p. 953, § 2, effective May 17, 2007.)

(c) (I) On and after August 7, 2006, an applicant for licensure for an acute treatment unit shall submit to the department nonrefundable fees with an application for licensure as follows:

(A) A fee of one hundred dollars per available bed in addition to a fee of three thousand five hundred dollars for a license related to new facility operations; except that a facility that converts from a different licensure category to an acute treatment unit shall submit its application and initial licensure fee no later than July 1, 2008;

(B) A fee of twenty dollars per available bed in addition to a fee of one thousand seven hundred dollars to issue a new license when there has been a change of ownership of an existing licensed acute treatment unit;

(C) A fee of twenty dollars per available bed in addition to a fee of one thousand five hundred dollars when the licensee seeks annual renewal of an existing acute treatment unit license.

(II) A licensee shall submit a fee of one hundred dollars for an acute treatment unit in the following circumstances:

(A) When submitting a name change for approval by the department; or

(B) When submitting a request to increase the number of licensed beds for approval by the department.

(III) A licensee shall submit a fee of five hundred dollars for an acute treatment unit in the following circumstances:

(A) For remodeling plan review by the department when the licensee undergoes new construction or substantial remodeling of an acute treatment unit, as defined by rule of the state board of health; or

(B) For remodeling on-site review by the department when the licensee undergoes new construction or substantial remodeling of an acute treatment unit, as defined by rule of the state board of health. Fees for remodeling on-site review shall be in addition to the fees assessed for remodeling plan review.

(2) The department of public health and environment shall maintain a full, true, and accurate accounting of the costs of providing services under this article, including indirect costs, and, at least annually, shall provide a detailed cost accounting report to the health care facility stakeholder forum created in section 25-3-113. The department shall regularly evaluate and update its cost-accounting methods.

(3) Repealed.

(4) On July 1, 2013, any moneys remaining in the health facilities general licensure cash fund created in section 25-3-103.1 (1) from fees collected by the department of public health and environment for health facility building and structure code plan reviews and inspections are transferred to the health facility construction and inspection cash fund created in section 24-33.5-1207.8, C.R.S.



§ 25-3-106. Unincorporated associations

An unincorporated association organized and existing for the purpose of providing hospital services for its members shall be governed, managed, and controlled by a board of trustees selected in accordance with the provisions of the state constitution and bylaws of such association. Such board of trustees shall have the right to acquire, own, and hold, in the name of such association or in the name of persons who hold title in trust for said association, real property devoted to or connected with hospital purposes and to operate and manage the same in accordance with the laws of this state, and such board of trustees shall have the power and right from time to time to sell, convey, lease, or otherwise dispose of such property, including any hospital building of such association, whenever acquired, and to direct the sale, conveyance, lease, or other disposition of the same by persons who hold the title to such property in trust for said association to such purchaser, lessee, or other person or entity for such price and upon such terms and conditions as may be determined by resolution of the board of trustees of the association adopted by two-thirds vote of the entire board of trustees of such association at any regular or special meeting of said board. The sale, conveyance, lease, or other disposition of such property may be made in the manner provided in this section to any person, corporation, county, municipality, or other entity.



§ 25-3-107. Disciplinary actions reported to Colorado medical board or podiatry board

(1) Any disciplinary action to suspend, revoke, or otherwise limit the privileges of a licensed physician or podiatrist that is taken by the governing board of a hospital required to be licensed or certified pursuant to this part 1 or required to obtain a certificate of compliance pursuant to section 25-1.5-103 (1)(a)(I) or (1)(a)(II) shall be reported to the Colorado medical board or the Colorado podiatry board, whichever board is appropriate, in the form prescribed by said board.

(2) Said hospital shall provide such additional information as is deemed necessary by the Colorado medical board or the Colorado podiatry board to conduct a further investigation and hearing.



§ 25-3-108. Receivership

(1) It is the purpose of this section to establish a receivership mechanism that will be available as a remedy for such violations of applicable laws and regulations by a licensee of a long-term health care facility that require facility closure by the department of public health and environment in order to safeguard against potential transfer trauma resulting from relocation of its residents as a result of closure of the facility.

(2) The department of public health and environment, the licensee or owner of a long-term health care facility, or the lessee of such facility with the approval of the owner may apply to the district court for the appointment of a receiver to operate the long-term health care facility when:

(a) The department of public health and environment has refused to issue a renewal license or has revoked the license of such facility and the action of the department is final; or

(b) The department of public health and environment, through the executive director thereof, has taken summary action to suspend the license of any such facility in accordance with the provisions of section 24-4-104 (4), C.R.S.

(3) The action of the department of public health and environment with respect to nonrenewal or revocation of a license and recommendation for certification for medicaid participation shall not be final for the purposes of paragraph (a) of subsection (2) of this section until all administrative hearings and judicial appeals sought by a licensee of a long-term health care facility have been exhausted or the time permitted for the same has expired and until the decisions resulting from any such appeals, if any, sustain the action of said department.

(4) Application for the appointment of a receiver pursuant to this section shall be to the district court for the county where the long-term health care facility is located. No hearing on such application shall be held sooner than seventy-two hours after the licensee of such facility has been served with notice thereof, as provided in the Colorado rules of civil procedure; except that when the department exercises its summary powers, an emergency receiver may be appointed upon agreement in writing between the department and licensee, with the approval of the owner, until a hearing for appointment of a receiver as provided in this section. Notice shall also be served upon any owner and any lessee of a long-term health care facility and any holder of a security interest of record in said facility. An application for appointment of a receiver pursuant to this section shall have precedence and priority over any civil or criminal case pending in the district court wherein the application is filed.

(5) For the purposes of this section the action of the department of public health and environment exercised pursuant to subsection (2) of this section shall become effective upon appointment of the receiver of the court.

(6) Prior to ordering the appointment of a receiver for the operation of a long-term health care facility, the district court must find:

(a) That grounds for the appointment of a receiver exist as provided in subsection (2) of this section; and

(b) That proper notice as required by subsection (4) of this section has been served; and

(c) That there is a necessity to continue care on a temporary basis at the facility to avoid potential transfer trauma which would serve the best interests of the residents of the facility pending arrangements for the lease, sale, or closure of the facility.

(7) The department of public health and environment shall grant the receiver a license pursuant to section 25-3-102 and shall recommend certification for medicaid participation, and the department of health care policy and financing shall reimburse the receiver for the long-term health care facility's medicaid residents pursuant to section 25.5-6-204, C.R.S.

(8) The appointment of the receiver shall be in accordance with and governed by the provisions of rule 66 of the Colorado rules of civil procedure. The court shall enter an order of appointment and fix the fees and expenses of the receiver. The receiver shall be a licensed nursing home administrator and shall post a bond with adequate sureties as determined by the court, and the receiver may be sued upon the same in the name of the people of the state of Colorado at the instance and for the use of any party injured. The receiver shall perform duties, assume responsibilities, and preserve the long-term health care facility property in accordance with established principles of law for receivers of real property. Such duties and responsibilities shall be determined by the court following a hearing, at which time the parties may appear and be heard. The court shall specify the duties and responsibilities of the receiver in the order of appointment. No security interest in any real or personal property comprising said facility or contained within the facility nor any fixture of the facility shall be impaired or diminished by the receiver, but the receiver shall comply with the standards of the department of public health and environment in providing health care to patients.

(9) Nothing in this section shall prevent the court from altering or amending the terms and conditions of the receivership or the receiver's responsibilities and duties following a hearing, at which time the parties may appear and be heard; and nothing in this section shall prohibit the parties from stipulating to the terms and conditions of the receivership and the responsibilities and duties of the receiver, including the duration thereof, and such stipulation shall be submitted to the court for approval.

(10) A receivership established pursuant to this section may be terminated by the court upon application therefor by the licensee of a long-term health care facility, the department of public health and environment, or the receiver. The receivership may be terminated upon a finding by the court that the receivership is no longer necessary, but in no case shall the receivership continue for longer than one hundred eighty days from the date of the initial appointment of the receiver unless extended by written agreement of the parties as provided in subsection (9) of this section.

(11) Upon termination of the receivership, the court shall order a final accounting and finally fix the fees and expenses of the receiver following a hearing, at which time the parties may appear and be heard.



§ 25-3-109. Quality management functions - confidentiality and immunity

(1) The general assembly hereby finds and declares that the implementation of quality management functions to evaluate and improve patient and resident care is essential to the operation of health care facilities licensed or certified by the department of public health and environment pursuant to section 25-1.5-103 (1)(a). For this purpose, it is necessary that the collection of information and data by such licensed or certified health care facilities be reasonably unfettered so a complete and thorough evaluation and improvement of the quality of patient and resident care can be accomplished. To this end, quality management information relating to the evaluation or improvement of the quality of health care services shall be confidential, subject to the provisions of subsection (4) of this section, and persons performing such functions shall be granted qualified immunity. It is the intent of the general assembly that nothing in this section revise, amend, or alter article 36 or part 1 of article 36.5 of title 12, C.R.S.

(2) For purposes of this section, a "quality management program" means a program which includes quality assurance and risk management activities, the peer review of licensed health care professionals not otherwise provided for in part 1 of article 36.5 of title 12, C.R.S., and other quality management functions which are described by a facility in a quality management program approved by the department of public health and environment. Nothing in this section shall revise, amend, or alter article 36 or part 1 of article 36.5 of title 12, C.R.S.

(3) Except as otherwise provided in this section, any records, reports, or other information of a licensed or certified health care facility that are part of a quality management program designed to identify, evaluate, and reduce the risk of patient or resident injury associated with care or to improve the quality of patient care shall be confidential information; except that such information shall be subject to the provisions of subsection (4) of this section.

(4) The records, reports, and other information described in subsection (3) and subsection (5.5) of this section shall not be subject to subpoena or discoverable or admissible as evidence in any civil or administrative proceeding. No person who participates in the reporting, collection, evaluation, or use of such quality management information with regard to a specific circumstance shall testify thereon in any civil or administrative proceeding. However, this subsection (4) shall not apply to:

(a) Any civil or administrative proceeding, inspection, or investigation as otherwise provided by law by the department of public health and environment or other appropriate regulatory agency having jurisdiction for disciplinary or licensing sanctions;

(b) Persons giving testimony concerning facts of which they have personal knowledge acquired independently of the quality management information program or function;

(c) The availability, as provided by law or the rules of civil procedure, of factual information relating solely to the individual in interest in a civil suit by such person, next friend or legal representative. In no event shall such factual information include opinions or evaluations performed as a part of the quality management program.

(d) Persons giving testimony concerning an act or omission which they have observed or in which they participated, notwithstanding any participation by them in the quality management program;

(e) Persons giving testimony concerning facts they have recorded in a medical record relating solely to the individual in interest in a civil suit by such person.

(5) Nothing in this section shall affect the voluntary release of any quality management record or information by a health care facility; except that no patient-identifying information shall be released without the patient's consent.

(5.5) (a) The confidentiality of information provided for in this section shall in no way be impaired or otherwise adversely affected solely by reason of the submission of the information to a nongovernmental entity to conduct studies that evaluate, develop, and analyze information about health care operations, practices, or any other function of health care facilities. The records, reports, and other information collected or developed by a nongovernmental entity shall remain protected as provided in subsections (3) and (4) of this section. In order to adequately protect the confidentiality of such information, no findings, conclusions, or recommendations contained in such studies conducted by any such nongovernmental entity shall be deemed to establish a standard of care for health care facilities.

(b) For purposes of this subsection (5.5), "health care facility" includes a carrier as defined in section 10-16-102 (8), C.R.S., and a health care practitioner licensed or certified pursuant to title 12, C.R.S.

(6) Any person who in good faith and within the scope of the functions of a quality management program participates in the reporting, collection, evaluation, or use of quality management information or performs other functions as part of a quality management program with regard to a specific circumstance shall be immune from suit in any civil action based on such functions brought by a health care provider or person to whom the quality information pertains. In no event shall this immunity apply to any negligent or intentional act or omission in the provision of care.

(7) and (8) (Deleted by amendment, L. 97, p. 507, § 2, effective April 24, 1997.)

(9) Nothing in this section shall be construed to limit any statutory or common law privilege, confidentiality, or immunity.

(10) Nothing in this section shall revise, amend, or alter the requirements of section 25-3-107.

(11) (Deleted by amendment, L. 97, p. 507, § 2, effective April 24, 1997.)

(12) Nothing in this section shall affect a person's access to his medical record as provided in section 25-1-801, nor shall it affect the right of any family member or any other person to obtain medical record information upon the consent of the patient or his authorized representative.



§ 25-3-110. Emergency contraception - definitions

(1) For purposes of this section, unless the context otherwise requires:

(a) "Emergency contraception" means a drug approved by the federal food and drug administration that prevents pregnancy after sexual intercourse, including but not limited to oral contraceptive pills; except that "emergency contraception" shall not include RU-486, mifepristone, or any other drug or device that induces a medical abortion. Nothing in section 2-4-401 (1.5), C.R.S., shall be construed to amend or alter the definition of "emergency contraception".

(b) "Sexual assault survivor" shall have the same meaning as "victim" as defined in section 18-3-401 (7), C.R.S.

(2) Notwithstanding any other provision of law to the contrary, all health care facilities that are licensed pursuant to this part 1 and provide emergency care to sexual assault survivors shall amend their evidence-collection protocols for the treatment of sexual assault survivors to include informing the survivor in a timely manner of the availability of emergency contraception as a means of pregnancy prophylaxis and educating the survivor on the proper use of emergency contraception and the appropriate follow-up care.

(3) Nothing in this section shall be interpreted to require:

(a) A health care professional who is employed by a health care facility that provides emergency care to a sexual assault survivor to inform the survivor of the availability of emergency contraception if the professional refuses to provide the information on the basis of religious or moral beliefs; or

(b) A health care facility to provide emergency contraception to a sexual assault survivor who is not at risk of becoming pregnant as a result of the sexual assault or who was already pregnant at the time of the assault.

(4) If any licensed pharmacy does not have nonprescription emergency contraception in stock, the pharmacy shall place a conspicuous notice in the area where customers obtain prescription drugs that states "Plan B Emergency Contraception Not Available".

(5) The general assembly encourages health care facilities to provide training to emergency room staff concerning the efficacy of emergency contraception and the time-sensitive nature of the drug.

(6) Because emergency contraception is time-sensitive and a sexual assault survivor may seek information on or direct access to emergency contraception to prevent an unintended pregnancy resulting from the assault instead of or prior to seeking hospital treatment, it is critical that sexual assault survivors have accurate information about the availability and use of emergency contraception. Therefore, the general assembly encourages:

(a) Entities offering victim assistance or counseling and rape crisis hotlines to include information concerning the availability and use of emergency contraception; and

(b) Licensed or registered pharmacies in the state of Colorado to distribute information concerning the availability and use of emergency contraception.



§ 25-3-111. Authentication of verbal orders - hospital policies or bylaws

(1) A hospital licensed pursuant to part 3 of this article shall require that all verbal orders be authenticated by a physician or responsible individual who has the authority to issue verbal orders in accordance with hospital and medical staff policies or bylaws. The policies or bylaws shall require that:

(a) Authentication of a verbal order occurs within forty-eight hours after the time the order is made unless a read-back and verify process pursuant to paragraph (b) of this subsection (1) is used. The individual receiving a verbal order shall record in writing the date and time of the verbal order, and sign the verbal order in accordance with hospital policies or medical staff bylaws.

(b) A hospital policy may provide for a read-back and verify process for verbal orders. A read-back and verify process shall require that the individual receiving the order immediately read back the order to the physician or responsible individual, who shall immediately verify that the read-back order is correct. The individual receiving the verbal order shall record in writing that the order was read back and verified. If the read-back and verify process is followed, the verbal order shall be authenticated within thirty days after the date of the patient's discharge.

(2) Verbal orders shall be used infrequently. Nothing in this section shall be interpreted to encourage the more frequent use of verbal orders by the medical staff at a hospital.



§ 25-3-112. Hospitals - charity care information - charges for the uninsured - reports to department - department review - collections protection - hospital financial assistance standards committee established - rules

(1) Each hospital shall make information available to each patient about the hospital's financial assistance, charity care, and payment plan policies. Each hospital shall communicate this information in a clear and understandable manner and in languages appropriate to the communities and patients the hospital serves. The hospital shall:

(a) Post the information conspicuously on its website;

(b) Make the information available in patient waiting areas;

(c) Make the information available to each patient, when possible, before the patient's discharge from the hospital; and

(d) Inform each patient on each billing statement of his or her rights pursuant to this section and that financial assistance or charity care may be available and, where applicable, provide the website, e-mail address, and telephone number where the information may be obtained.

(2) (a) When possible, each hospital shall offer to screen each uninsured patient for eligibility for financial assistance as described by this subsection (2). Each hospital shall offer financial assistance for qualified patients on a community-specific basis. In determining eligibility for financial assistance, each hospital shall, at a minimum, take into consideration federal, state, and local government requirements.

(b) For purposes of this section, a qualified patient is an individual:

(I) Who is uninsured;

(II) Whose annual family income is not more than two hundred fifty percent of the federal poverty guidelines; and

(III) Who received a service at a hospital for which the "Colorado Indigent Care Program" established in part 1 of article 3 of title 25.5, C.R.S., was not available.

(3) A hospital shall limit the amounts charged for emergency or other medically necessary care provided to individuals eligible for assistance under the financial assistance policy described in subsection (2) of this section to not more than the lowest negotiated rate from a private health plan.

(3.5) If a hospital discovers an omission of required information, incorrect billing, or other noncompliance with this section by the hospital, the hospital shall correct the error or omission, inform the patient, and provide a financial correction consistent with this section to the persons affected by the error or omission. The hospital shall inform the department of the errors, omissions, and corrective actions taken by the hospital in the same manner and form as the reports required in section 25-1-124. The department shall not investigate a hospital because that hospital has corrected an error, omission, or noncompliance with this section, unless there is good cause to open an investigation. If the department investigates a self-reported incident, the department shall investigate, document, and identify the self-reported errors, omissions, or noncompliance related to this section as a self-reported incident investigation, and not as a complaint investigation. The department shall make information concerning investigations and complaints available to the public in the same manner as section 25-1-124 (6) and (7). The department shall make hospital self-reported incidents submitted to the department pursuant to this section available to the public upon request.

(3.7) (a) If the department receives a valid complaint regarding a hospital's compliance with this section, the department may conduct a review. In addition, the department shall periodically review hospitals to ensure compliance with this section.

(b) If the department finds that a hospital is not in compliance with this section, including the rules adopted pursuant to paragraph (c) of subsection (7) of this section, the department shall notify the hospital, and the hospital has ninety days to file with the department a corrective action plan that includes measures to inform the patient or patients, and provide a financial correction consistent with this section to the persons affected by the noncompliance. A hospital may request up to one hundred twenty days to submit a corrective action plan if necessary. The department may require a hospital that is not in compliance with this section, or with rules adopted pursuant to paragraph (c) of subsection (7) of this section, to develop and operate under a corrective action plan until the hospital is in compliance.

(c) If a hospital's noncompliance with this section is determined by the department to be knowing or willful, the department may fine the hospital up to five thousand dollars. In addition, if the hospital fails to take corrective action or fails to file a corrective action plan with the department within ninety days, or up to one hundred twenty days if approved by the department, the department may fine the hospital up to five thousand additional dollars. The department shall consider the size of the hospital and the seriousness of the violation in setting the fine amount.

(4) (a) Before initiating collection proceedings, a hospital shall:

(I) Offer a qualified patient a reasonable payment plan; and

(II) Allow for at least thirty days past the due date of any scheduled payment that is not paid in full. A hospital must allow the thirty-day period only for the first late payment.

(b) A hospital shall not initiate collections proceedings once the hospital is notified that it must submit a corrective action plan or when the hospital is operating pursuant to a corrective action plan pursuant to subsection (3.7) of this section.

(5) Nothing in this section limits or affects a hospital's right to pursue the collection of personal injury, bodily injury, liability, uninsured, underinsured, medical payment rehabilitation, disability, homeowner's, business owner's, workers' compensation, or fault-based insurance.

(6) For the purposes of this section, "hospital" means a hospital licensed pursuant to part 1 of article 3 of this title or certified pursuant to section 25-1.5-103 (1)(a)(II).

(7) Repealed.

(8) The department shall make information available regarding any corrective actions for which fines were imposed pursuant to this section. Any information regarding the lowest negotiated rate provided to the department pursuant to this section is confidential and not a public record.

(9) Nothing in this section affects a license issued to a hospital pursuant to section 25-3-101. The department shall not charge a hospital an additional license fee for costs associated with this section.



§ 25-3-113. Health care facility stakeholder forum - creation - membership - duties

(1) There is hereby created in the department of public health and environment the health care facility stakeholder forum, referred to in this section as the "stakeholder forum". The stakeholder forum must consist of representatives from various types of provider facilities licensed by the department, consumers, consumer advocates, ombudsmen, and other interested parties. The department shall meet at least four times each year with the stakeholder forum to discuss and take into consideration the concerns and issues of interest to the forum members and other attendees regarding the development and implementation of rules and other matters that affect all health care facilities licensed by the department.

(2) The members of the stakeholder forum serve on a voluntary basis without compensation and are responsible for noticing, staffing, recording, and reporting the notes from the stakeholder forum meetings. The department shall consider the attendance of its representatives at meetings with the stakeholder forum to be within the normal course of business, with no additional appropriation to or resources from the department required.

(3) The stakeholder forum and the department shall work to coordinate with, and shall not duplicate the work being done by, established or statutorily authorized advisory committees or working groups on issues related to the development and implementation of rules.

(4) For purposes of section 24-4-103 (2), C.R.S., as amended by House Bill 12-1008, enacted in 2012, the department may use the stakeholder forum described in this section, when appropriate, to serve as the representative group for the department of public health and environment.



§ 25-3-115. Stroke advisory board - creation - membership - duties - report - definition - repeal

(1) (a) There is hereby created in the department the stroke advisory board, the purpose of which is to evaluate potential strategies for stroke prevention and treatment and develop a statewide needs assessment identifying relevant resources. No later than August 1, 2013, the governor shall appoint eighteen members to the stroke advisory board as follows:

(I) Six physicians who are actively involved in stroke care and who satisfy the following criteria: One physician who is board-certified in primary care; one physician who is board-certified in vascular neurology; one physician who is privileged and actively practicing interventional neuroradiology; one physician who is board-certified in neurosurgery; one physician representing a statewide chapter of emergency physicians; and one physician who is a board-certified neurologist serving patients in a rural area of the state;

(II) One member representing a statewide association of physicians;

(III) One member representing a statewide hospital association;

(IV) One member who is an emergency medical service provider, as defined in section 25-3.5-103 (8);

(V) One member who is a registered nurse involved in stroke care;

(VI) One hospital administrator from a hospital located in a rural area of the state;

(VII) One hospital administrator from a hospital located in an urban area of the state;

(VIII) One representative from a stroke rehabilitation facility;

(IX) One member who is a Colorado resident representing a national association whose goal is to eliminate cardiovascular disease and stroke;

(X) One member who is a Colorado resident representing a national stroke association;

(XI) One member who is a physical or occupational therapist actively involved in stroke care;

(XII) One member of the public who has suffered a stroke or is the caregiver of a person who has suffered a stroke; and

(XIII) One member who is an expert in stroke database management.

(b) The executive director of the department or the executive director's designee shall serve as an ex officio member of the stroke advisory board.

(c) Members of the stroke advisory board serve without compensation and are not entitled to reimbursement of expenses incurred in serving on or performing duties of the advisory board.

(2) (a) The stroke advisory board shall study and make recommendations for developing a statewide plan to improve quality of care for stroke patients. In conducting the study, the stroke advisory board shall explore the following issues, without limitation:

(I) Creation of a state database or registry consisting of data on stroke care that mirrors the data hospitals submit to nationally recognized organizations;

(II) Access to aggregated stroke data, which must exclude any identifying or confidential information about the reporting hospital or patients treated by the hospital, from a state database that may be developed or from a nationally recognized organization by the advisory board, by any person who submits a written request for the data;

(III) Evaluation of currently available stroke treatments and the development of recommendations, based on medical evidence, for ways to improve stroke prevention and treatment;

(IV) A plan that would encourage rural and urban hospitals to coordinate services for the necessary referral or receipt of patients requiring stroke care in the state; and

(V) The criteria used by nationally recognized bodies for designating a hospital in stroke care and whether a designation is appropriate or needed to assure access to the best quality care for Colorado residents with stroke events.

(b) By January 31, 2014, and by each January 1 thereafter, the stroke advisory board shall submit a report specifying its findings and recommendations to the health and human services committee of the senate, the health, insurance, and environment committee of the house of representatives, or their successor committees, and the department. The stroke advisory board shall include in its report a recommendation on whether a designation of a hospital in stroke care is appropriate or needed to assure access to the best quality care for Colorado residents with stroke events.

(3) The department may accept and expend, subject to appropriation by the general assembly, gifts, grants, and donations to pay the direct expenses of the department in assisting and staffing the stroke advisory board. The department shall transmit any monetary gifts, grants, or donations it receives to the state treasurer for deposit in the health facilities general licensure cash fund, and those moneys may be used only to pay the direct expenses of the department.

(4) As used in this section, unless the context otherwise requires, "department" means the department of public health and environment.

(5) This section is repealed, effective September 1, 2018. Prior to the repeal, the department of regulatory agencies shall review the functions of the stroke advisory board in accordance with section 2-3-1203, C.R.S.



§ 25-3-116. Department recognition of national certification - suspension or revocation of recognition

(1) A hospital that has an accreditation, certification, or designation in stroke or STEMI care from a nationally recognized accrediting body, including a certification as a comprehensive stroke center or primary stroke center by the joint commission or an accreditation as a STEMI receiving center or STEMI referral center by the American College of Cardiology Accreditation Services or its successor organization, may send information and supporting documentation to the department. The department shall make a hospital's national accreditation, certification, or designation available to the public in a manner determined by the department.

(2) The department shall deem a hospital that is currently accredited, certified, or designated by a nationally recognized accrediting body as satisfying the requirements for recognition and publication by the department. The department may suspend or revoke a recognition and publication of a hospital's accreditation, certification, or designation if the department determines, after notice and hearing in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., that the hospital no longer holds an active accreditation, certification, or designation from a nationally recognized certifying body.

(3) Whether a hospital attains a national accreditation, certification, or designation in stroke or STEMI care has no bearing on, or connection with, the licensing or certification of the hospital by the department pursuant to section 25-1.5-103 (1)(a).

(4) Repealed.



§ 25-3-117. Heart attack database - hospitals to report data on heart attack care

(1) (a) A hospital that is accredited by the American College of Cardiology Accreditation Services or its successor organization or any nationally recognized accrediting body as a STEMI receiving center shall report to the heart attack database data that is consistent with nationally recognized guidelines on individuals with confirmed heart attacks within the state. Within thirty days after receiving a quarterly report of a hospital's heart attack data from the heart attack database, a hospital accredited as a STEMI receiving center shall submit the report to the department.

(b) Hospitals that are recognized as STEMI referral centers pursuant to section 25-3-116 and PCI centers that are not accredited as heart attack receiving centers are encouraged to report data to the heart attack database and provide quarterly database reports to the department.

(2) (a) Reports obtained by the department pursuant to this section are:

(I) Privileged and strictly confidential;

(II) Not subject to civil subpoena, not discoverable, and not admissible in a civil, criminal, or administrative proceeding against a health care facility or health care professional; and

(III) Not directly available to the public.

(b) With regard to reports obtained pursuant to this section, the department shall protect the confidentiality of patient records in accordance with state and federal laws and shall not disclose publicly any identifying or proprietary information of any hospital, hospital administrator, health care professional, or employee.

(3) The department shall sign a letter of commitment with any nationally recognized body whose reports are provided to the department pursuant to subsection (1)(a) of this section to ensure compliance with the confidentiality requirements and, as part of the letter of commitment, request reporting measures and metrics at the national level for benchmarking purposes.






Part 2 - Maternity Hospitals



Part 3 - County Hospitals - Establishment

§ 25-3-301. Establishment of public hospital

(1) Whenever the board of county commissioners of any county which has a population of at least three thousand is presented with a petition signed by five hundred resident registered qualified electors, or by fifty percent of the resident registered qualified electors of such county, at least two hundred fifty of whom are residents of other than the county seat or town where it is proposed to locate such public hospital, asking that a public hospital board be appointed and that an annual tax be levied for the establishment and maintenance of a public hospital at a place in the county named therein, and which petition shall specify the maximum amount of money proposed to be expended in purchasing or building said hospital, such board of county commissioners shall have the power to create, by resolution, such public hospital board, to levy such tax, and to appropriate to such public hospital board the funds for purchasing or building such hospital and for maintaining the hospital, as well as the power to turn to the control and maintenance of such public hospital board any public or other hospital then being conducted by the board of county commissioners. Said tax shall not exceed three mills on the dollar for each year.

(2) If it is proposed in such petition, or in a petition later filed with like number of resident registered qualified elector signers, to create an indebtedness of the county for purchasing, erecting, or enlarging of buildings or equipment for such public hospital, then the board of county commissioners shall submit such question in the manner provided by law for creating debt for erecting public buildings and, if the vote authorizes it, shall issue such bonds, so authorized, as the public hospital board requests. In those counties having a population of less than three thousand, a public hospital board may be created by the petition of not less than fifty-one percent of the resident registered qualified electors or two hundred such resident registered qualified electors, regardless of where they live in the county. In such counties, an annual levy of not to exceed five mills on the dollar shall be assessed to purchase, build, and maintain such a county hospital.



§ 25-3-302. Board of trustees

(1) If the board of county commissioners decides to create such public hospital board, levy such annual tax, and appropriate funds to purchase, erect, and maintain or turn over to it control of such county hospital, the board of county commissioners shall proceed at once to appoint, for designated terms, a board of seven public hospital trustees chosen from the citizens at large with reference to their fitness for such office, all of whom shall be residents of the county and none of whom shall be an elective or appointive state, county, or city official. Not more than four of said hospital trustees shall be residents of the city or town in which said hospital is to be located. Nothing in this article shall require that a licensed physician be appointed to the board of hospital trustees; however, should a licensed physician be appointed to the board, membership on that board shall be limited to one licensed physician at any given time. The seven appointees shall constitute the board of hospital trustees for said public hospital. Such board shall be a body corporate under the name "Board of Trustees for ............. Hospital", the name of the hospital being inserted in the blank.

(2) One of the trustees, so designated in such original appointment, shall hold office until the second Tuesday of January following his appointment, one until the second Tuesday of the second January following his appointment, two until the second Tuesday of the third January following their appointment, one until the second Tuesday of the fourth January following his appointment, and two until the second Tuesday of the fifth January from their appointment. Thereafter, the term of office of each appointee shall be five years from the end of the preceding term. At the expiration of the term of each of said trustees, the office shall be filled by appointment of the board of county commissioners.

(3) In those counties having a population of less than three thousand, the board of public hospital trustees shall consist of five citizens at large having the same requirements with reference to their fitness for such office as all other counties. One of said trustees, so designated in such original appointment, shall hold office until the second Tuesday of January following his appointment, one until the second Tuesday of the second January following his appointment, one until the second Tuesday of the third January following his appointment, one until the second Tuesday of the fourth January following his appointment, and one until the second Tuesday of the fifth January following his appointment. The term of office and the method of filling vacancies shall be the same as for all other counties.



§ 25-3-303. Organization of trustees

(1) The members of the board of public hospital trustees within ten days after their appointment shall qualify by taking the oath of office. On the second Tuesday of each January, they shall organize and operate as follows:

(a) Unless otherwise authorized under the provisions of paragraph (b) of this subsection (1), they shall elect one of their number as president, one as vice-president, and one as secretary. No bond shall be required of them. The county treasurer of the county shall be treasurer of the board of trustees and shall receive and pay out all moneys under the control of said board as ordered by it but shall receive no compensation from such board. No trustee shall receive any compensation for services performed but may receive reimbursement for any cash expenditures actually made for personal expenses incurred as such trustee. An itemized statement of all such expenses and money paid out shall be made under oath by such trustee and filed with the secretary and allowed only by the affirmative vote of all the trustees present at a meeting of the board.

(b) If approved by resolution of the board of county commissioners, the board may organize and operate by electing one of their number as president, one as vice-president, and one as secretary-treasurer. The trustees may appoint an assistant secretary-treasurer from outside the membership of the board of trustees. No bond shall be required of the trustees, except of the secretary-treasurer and assistant secretary-treasurer who shall each file with the board of trustees, at the expense of the hospital, a corporate fidelity bond in an amount not less than ten thousand dollars, conditioned on the faithful performance of the duties of his office. The secretary-treasurer shall receive and pay out all the moneys under the control of the board of trustees as ordered by it. No trustee shall receive any compensation for services performed, but may receive reimbursement for any cash expenditures actually made for personal expenses incurred as such trustee. An itemized statement of all such expenses and money paid out shall be made under oath by such trustee and filed with the secretary-treasurer and allowed only by the affirmative vote of all the trustees present at a meeting of the board.

(2) For purposes of part 4 of article 6 of title 24, C.R.S., any board of public hospital trustees created pursuant to section 25-3-302 shall continue to be a local public body, as defined in section 24-6-402 (1)(a), C.R.S., regardless of whether the hospital governed by such board of trustees is designated an enterprise pursuant to section 25-3-304 (3).



§ 25-3-304. Trustees - powers and duties

(1) The board of public hospital trustees shall make and adopt such bylaws, rules, and regulations for its own guidance and for the government of the hospital as it deems expedient for the economic and equitable conduct thereof, not inconsistent with state law or the ordinances of the city or town wherein such public hospital is located. The public hospital board shall have the exclusive control of the use and expenditure of all moneys collected to the credit of the hospital, including the right to invest or have invested hospital moneys and funds held by the hospital or in the office of the county treasurer and to receive the interest and income therefrom, and of the purchase of sites, the purchase, construction, or enlargement of any hospital building, and the supervision, care, and custody of the grounds, rooms, or buildings purchased, constructed, leased, or set apart for that purpose. The hospital board may acquire by lease real and personal property subject to the approval of the board of county commissioners. All tax moneys received for hospital purposes shall be paid out of the county treasury only upon warrants drawn by the county commissioners upon sworn vouchers approved by the hospital board. All other moneys received for such hospital shall be deposited in the treasury of the hospital and paid out only upon order of said hospital board. Hospital property and facilities, including real and personal property, may be acquired and held by lease or conveyance on transfer of title, but if by conveyance title to all lands shall be in the name of the county. County hospitals situated in home rule counties shall have the additional borrowing authority as granted by section 30-35-201 (23)(b), C.R.S.

(2) The board of public hospital trustees shall have power to hire, retain, and remove agents and employees, including administrative, nursing, and professional personnel, engineers, architects, and attorneys, and to fix their compensation; shall have the power to borrow money and incur indebtedness, and to issue bonds and other evidence of such indebtedness; except that no indebtedness shall be created, except as otherwise provided by statute, in excess of the revenue which may reasonably be expected to be available to the hospital for repayment thereof in the fiscal year in which such indebtedness is to be created, and except that no such indebtedness shall be incurred without the approval of the board of county commissioners; and shall in general carry out the spirit and intent of this part 3 in establishing and maintaining a county public hospital. Such board of public hospital trustees shall hold meetings at least once each month and shall keep a complete record of all its proceedings. Four members of the board shall constitute a quorum for the transaction of business. One of the trustees shall visit and examine said hospital at least twice each month, and the public hospital board, during the first week in each January and July, shall file with the board of county commissioners a report of their proceedings with reference to such hospital and a statement of all receipts and expenditures during the half year. On or before each October first, the board shall certify to the board of county commissioners the amount necessary to maintain and improve said hospital for the ensuing year. No trustee shall have a personal pecuniary interest, either directly or indirectly, in the purchase of any supplies for said hospital, unless the same are purchased by competitive bidding.

(3) (a) The board of public hospital trustees may, in accordance with the provisions of paragraph (b) of this subsection (3), designate the hospital as an enterprise for purposes of section 20 of article X of the state constitution so long as said board of trustees retains authority to issue revenue bonds and the hospital receives less than ten percent of its total annual revenues in grants. So long as the hospital is designated as an enterprise pursuant to the provisions of this subsection (3), the hospital shall not be subject to any of the provisions of section 20 of article X of the state constitution.

(b) (I) The board of public hospital trustees may, by resolution, designate the hospital as an enterprise as long as the hospital meets the requirements for an enterprise as stated in paragraph (a) of this subsection (3). Such designation shall be effective beginning with the budget year immediately following the budget year in which such resolution is adopted. Such resolution shall be adopted no sooner than ninety days and no later than thirty days prior to the commencement of the budget year in which such designation becomes effective.

(II) The board of public hospital trustees may, by resolution, revoke the designation of the hospital as an enterprise. Such revocation shall be effective beginning with the budget year immediately following the budget year in which such resolution is adopted. Such resolution shall be adopted no sooner than ninety days and no later than thirty days prior to the commencement of the budget year in which such revocation becomes effective.

(III) Upon adoption of any resolution pursuant to the provisions of subparagraph (I) or (II) of this paragraph (b), the board of public hospital trustees shall transmit a copy of the resolution to the division of local government in the department of local affairs and the appropriate board or boards of county commissioners.

(IV) The termination or revocation of the designation of the hospital as an enterprise shall not affect in any manner the validity of any revenue bonds issued by the board of public hospital trustees of such hospital pursuant to subsection (4) of this section.

(c) (I) For purposes of this subsection (3), "grant" means any direct cash subsidy or other direct contribution of money from the state or any local government in Colorado which is not required to be repaid.

(II) "Grant" does not include:

(A) Any indirect benefit conferred upon a hospital from the state or any local government in Colorado;

(B) Any revenues resulting from rates, fees, assessments, or other charges imposed by a hospital for the provision of goods or services by such hospital;

(C) Any federal funds, regardless of whether such federal funds pass through the state or any local government in Colorado prior to receipt by a hospital.

(4) (a) Subject to the limitations set forth in paragraph (b) of this subsection (4), the board of public hospital trustees shall have the power to issue revenue bonds, secured by any revenues of the hospital other than property tax revenues. Notwithstanding subsection (2) of this section to the contrary, such revenue bonds may provide for their repayment over a term greater than one fiscal year. The board shall authorize the issuance of revenue bonds by resolution, duly approved by no less than two-thirds of the entire membership of the board. All bonds shall be signed by the president of the board of trustees, countersigned by the secretary of the board of trustees, and shall be numbered and registered in a book kept by the secretary or the secretary-treasurer, as applicable. Each bond shall state upon its face the amount for which such bond is issued, to whom such bond is issued, and the date of its issuance.

(b) Except as otherwise provided in this paragraph (b), the issuance of any revenue bonds pursuant to the provisions of this subsection (4) shall not become effective for a period of thirty days following the adoption of any resolution authorizing such issuance for the purpose of allowing the board of county commissioners to review such pending bond issue. Such review period shall commence upon the date of receipt by the board of county commissioners of written notice from the board of public hospital trustees of such pending revenue bond issue. During said thirty days, the board of county commissioners may file a written notice with the board of trustees stating that the board of county commissioners has no objection to such pending bond issue. Upon receipt of such notice of no objection, the issuance of such revenue bonds shall become effective. If, within said thirty days, the board of county commissioners does not file with the board of trustees either a written notice of no objection or a written objection, the issuance of such revenue bonds shall become effective. If the board of county commissioners files a written objection, the issuance of such revenue bonds shall be prohibited until such time as the board of county commissioners gives written notice to the board of trustees of withdrawal of the board's objection.



§ 25-3-305. Vacancies - removal for cause

Vacancies in the board of trustees occasioned by removals, resignations, or otherwise shall be reported to the board of county commissioners and be filled in like manner as original appointments. Any trustee may be removed for cause by the board of county commissioners.



§ 25-3-306. Right of eminent domain

If the board of public hospital trustees and the owners of any property desired by it for hospital purposes cannot agree as to the price to be paid therefor, said board shall report the facts to the board of county commissioners, and condemnation proceedings shall be instituted by the board of county commissioners and prosecuted in the name of the county wherein such public hospital is to be located.



§ 25-3-307. Building requirements

No hospital buildings shall be erected or constructed until the plans and specifications have been made therefor and adopted by the board of public hospital trustees and bids advertised for according to law as for other county public buildings. Such hospital may be in more than one unit or set of buildings within the same town or city, or in separate towns or cities, or within adjacent counties, and, if in adjacent counties, upon approval of the respective boards of county commissioners.



§ 25-3-308. Improvements or enlargements

In counties exercising the rights conferred by this part 3, the board of county commissioners may appropriate each year, in addition to the tax for hospital fund provided for in section 25-3-301, not more than five percent of its general fund for the improvement or enlargement of any public hospital so established.



§ 25-3-309. Hospital fees

Every hospital established under this part 3 shall be for the benefit of the inhabitants of such county and of any person falling sick or being injured or maimed within its limits. Every inhabitant or person who is not a pauper shall pay to the board of public hospital trustees or such officer as it shall designate for such county public hospital a reasonable compensation for occupancy, nursing, laboratories, care, medicine, or attendants according to the rules and regulations prescribed by said board in order to render the use of said hospital of the greatest benefit to the greatest number.



§ 25-3-310. Rules and regulations

(1) When such hospital is established, the physicians, nurses, attendants, persons sick therein, and persons approaching or coming within the limits of same and all buildings and grounds of such hospital and all furniture and other articles used or brought there shall be subject to such rules and regulations as said public hospital board may prescribe.

(2) Said public hospital board may exclude from the use of such hospital any inhabitants and persons who willfully violate such rules and regulations. The board may extend the privileges and use of such hospital to persons residing outside of such county upon such terms and conditions as said board may from time to time by its rules and regulations prescribe.



§ 25-3-311. Donations permitted

Any person, firm, organization, corporation, or society desiring to make donations of money, personal property, or real estate for the benefit of such public hospital shall have the right to vest title of the money, personal property, or real estate so donated in said county, to be controlled, when accepted, by the board of public hospital trustees according to the terms of the deed, gift, devise, or bequest of such property.



§ 25-3-312. Training school for nurses

The board of trustees of such county public hospital may establish and maintain, in connection therewith and as a part of said public hospital, a training school for nurses.



§ 25-3-313. Lease of hospital

The public hospital board having control of such hospital after its establishment and turning over to its management may in its discretion rent or lease the said hospital, for such rental and for such term as it deems reasonable and proper, to any corporation not for pecuniary profit duly organized under the laws of the state of Colorado for the purpose of conducting a hospital.



§ 25-3-314. Charge for professional services

Any hospital which is owned by a county, or by a city and county, having a population in excess of two hundred fifty thousand persons and which is a teaching hospital duly accredited as such by the joint commission on accreditation of hospitals and by the council on medical education of the American medical association may employ physicians and surgeons licensed to practice medicine in the state of Colorado for the performance of professional services in such hospital or in any related outpatient facility which is owned by such county or city and county. Charges for the services so rendered by any such physician or surgeon, excluding professional trainees, may be collected through the medium of such hospital in the name of the physician or surgeon and, upon collection, may be placed in a medical practice fund to be established, maintained, and used by such hospital solely for the purpose of payment of compensation to the physicians and surgeons so employed and for the payment of consultation fees to other physicians and surgeons not so employed, or directly to physicians and surgeons who are directly engaged in medical research or medical education.



§ 25-3-315. Records of hospital

For purposes of part 2 of article 72 of title 24, C.R.S., the records of any hospital established pursuant to this part 3 shall continue to be public records, as defined in section 24-72-202 (6), C.R.S., regardless of whether such hospital is designated as an enterprise pursuant to section 25-3-304 (3).






Part 4 - State Plan for Implementation of Federal Act for the Construction of Health Facilities

§ 25-3-401. Department to administer plan

(1) The department of public health and environment is designated as the sole agency for carrying out the purposes of the federal "Hospital Survey and Construction Act", Public Law 79-725 of the 79th Congress of the United States, approved August 13, 1946, or any amendments thereto, and the successor provisions thereof of Public Law 93-641, and is authorized to formulate, submit, and administer a state plan for carrying out the provisions thereof and to accept on behalf of the state any funds allotted to the state under the provision of the said federal acts, or any amendments thereto. In carrying out the purposes of this section, the department of public health and environment is authorized to make such reports as may be required by the said federal acts, or any amendments thereto, and to do all things that may be required as a condition precedent to the proper application for the receipt of federal grants under the said federal acts, and any amendments thereto and regulations thereof, and to administer and supervise the expenditure of such grants for the purposes of this section.

(2) The state plan established under subsection (1) of this section shall provide for adequate hospital facilities for the people residing in the state, without discrimination on account of race, creed, or color, and shall provide for adequate hospital facilities for persons unable to pay therefor. The department of public health and environment shall provide minimum standards for the maintenance and operation of hospitals which receive federal aid under this part 4, and compliance with such standards shall be required in the case of hospitals which have received federal aid under the provisions of said federal acts, or any amendments thereto.



§ 25-3-403. Department to administer federal mental retardation and mental health construction funds

The department of public health and environment is designated as the sole agency for carrying out the purposes of Part C of Title I and Title II of the federal "Mental Retardation Facilities and Community Mental Health Centers Construction Act of 1963", Public Law 88-164 of the 88th congress of the United States, approved October 31, 1963, or any amendments thereto, and is authorized to administer a state plan for carrying out the provisions thereof and to accept, on behalf of the state, all funds allotted to the state under the provisions of said federal act, or any amendments thereto. Such state plan shall be formulated by the state mental health and mental retardation authority. In carrying out the purposes hereof, the department of public health and environment is authorized to make such reports as may be required by said federal act, or any amendments thereto, and to do all things that may be required as a condition precedent to the proper application for the receipt of federal grants under said federal act, and any amendments thereto and regulations thereof, and to administer and supervise the expenditure of such grants for the purposes hereof in consultation with the mental health and mental retardation authority of the state of Colorado.






Part 5 - Certificate of Public Necessity



Part 6 - Hospital-Acquired Infections Disclosure

§ 25-3-601. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Advisory committee" means the advisory committee created pursuant to section 25-3-602 (4).

(2) "Department" means the department of public health and environment.

(2.5) "Health-care-associated infection" means a localized or systemic condition that results from an adverse reaction to the presence of an infectious agent or its toxins that was not present or incubating at the time of admission to the health facility.

(3) "Health facility" means a hospital, a hospital unit, an ambulatory surgical center, a dialysis treatment clinic currently licensed or certified by the department pursuant to the department's authority under section 25-1.5-103 (1)(a), or other state licensed or certified facility that submits data to the national healthcare safety network, or its successor.

(4) Repealed.

(5) "Infection" means the invasion of the body by pathogenic microorganisms that reproduce and multiply, causing disease by local cellular injury, secretion of a toxin, or antigen-antibody reaction in the host.



§ 25-3-602. Health facility reports - repeal

(1) (a) A health facility specified by the department shall collect data on health-care-associated infection rates for specific clinical procedures and health-care-associated infections as determined by the department.

(b) The advisory committee may define criteria to determine when data on a procedure or health-care-associated infection described in paragraph (a) of this subsection (1) shall be collected.

(c) An individual who collects data on health-care-associated infection rates shall take the test for the appropriate national certification for infection control and become certified within six months after the individual becomes eligible to take the certification test, as recommended by the Certification Board of Infection Control and Epidemiology, Inc., or its successor. Mandatory national certification requirements shall not apply to individuals collecting data on health-care-associated infections in hospitals licensed for fifty beds or less, licensed ambulatory surgical centers, licensed dialysis treatment centers, licensed long-term care facilities, and other licensed or certified health facilities specified by the department. Qualifications for these individuals may be met through ongoing education, training, experience, or certification, as defined by the department.

(2) Each health care provider who performs a clinical procedure subject to data collection as determined by the department pursuant to subsection (1) of this section shall report to the health facility at which the clinical procedure was performed a health-care-associated infection that the health care provider diagnoses at a follow-up appointment with the patient using standardized criteria and methods consistent with guidelines determined by the advisory committee. The reports made to the health facility under this subsection (2) shall be included in the reporting the health facility makes under subsection (3) of this section.

(3) (a) A health facility shall routinely submit its health-care-associated infection data to the national healthcare safety network in accordance with national healthcare safety network requirements and procedures. The data submissions shall begin on or before July 31, 2007, and continue thereafter.

(b) If a health facility is a division or subsidiary of another entity that owns or operates other health facilities or related organizations, the data submissions required under this part 6 shall be for the specific division or subsidiary and not for the other entity.

(c) Health facilities shall authorize the department to have access to health-facility-specific data contained in the national healthcare safety network database consistent with the requirements of this part 6.

(4) (a) The executive director of the department shall appoint an advisory committee. The advisory committee shall consist of:

(I) One representative from an urban hospital;

(II) One representative from a rural hospital;

(III) One board-certified or board-eligible physician licensed in the state of Colorado, who is affiliated with a Colorado hospital or medical school, who is an active member of a national organization specializing in health care epidemiology or infection control, and who has demonstrated an interest and expertise in health facility infection control;

(IV) Four infection control practitioners as follows:

(A) One from a stand-alone ambulatory surgical center;

(B) One health care professional certified by the Certification Board of Infection Control and Epidemiology, Inc., or its successor;

(C) One from a long-term care setting; and

(D) One other health care professional.

(V) Either one medical statistician with an advanced degree in such specialty or one clinical microbiologist with an advanced degree in such specialty;

(VI) One representative from a health consumer organization;

(VII) One representative from a health insurer; and

(VIII) One representative from a purchaser of health insurance.

(b) The advisory committee shall assist the department in development of the department's oversight of this article and the department's methodology for disclosing the information collected under this part 6, including the methods and means for release and dissemination.

(c) The department and the advisory committee shall evaluate on a regular basis the quality and accuracy of health-facility information reported under this part 6 and the data collection, analysis, and dissemination methodologies.

(d) The advisory committee shall elect a chair of the advisory committee annually. The advisory committee shall meet no less than four times per year in its first year of existence and no less than two times in each subsequent year. The chair shall set the meeting dates and times. The members of the advisory committee shall serve without compensation.

(5) (a) The advisory committee shall recommend additional clinical procedures based upon the criteria set forth in paragraph (c) of this subsection (5) and other health-care-associated infections that must be reported pursuant to subsection (1) of this section. The recommendations of the advisory committee must be consistent with information that may be collected by the national healthcare safety network.

(b) Repealed.

(c) In making its recommendations under paragraph (a) of this subsection (5), the advisory committee shall recommend clinical procedures and other health-care-associated infections to monitor and report, using the following considerations:

(I) Whether the procedure contains a high risk for infection contraction;

(II) Whether the type or types of infection present a serious risk to the patient's health or life; and

(III) Any other factors determined by the advisory committee.

(d) Repealed.

(6) The advisory committee may recommend that health facilities report process measures to the advisory committee, in addition to those listed in subsections (1) and (5) of this section, to accommodate best practices for effective prevention of infection.

(7) (a) Subsections (4), (5), and (6) of this section and this subsection (7) are repealed, effective September 1, 2021.

(b) Prior to such repeal, the advisory committee and its functions shall be reviewed as provided for in section 2-3-1203, C.R.S.



§ 25-3-603. Department reports

(1) Notwithstanding section 24-1-136 (11)(a)(I), on or before July 15, 2017, and each July 15 thereafter, the department shall submit to the health and human services committees of the house of representatives and of the senate a report summarizing the risk-adjusted health-facility data. The department shall post the report on its website.

(2) Repealed.

(3) (a) All data in reports issued by the department shall be risk-adjusted consistent with the standards of the national healthcare safety network.

(b) The annual report must compare the risk-adjusted, health-care-associated infection rates, collected under section 25-3-602 for health facilities specified by the department for each individual health facility in the state. The department, in consultation with the advisory committee, shall make this comparison as easy to comprehend as possible. The report must include an executive summary, written in plain language, that includes, but is not limited to, a discussion of findings, conclusions, and trends concerning the overall state of health-care-associated infections in the state, including a comparison to prior years when available. The report may include policy recommendations as appropriate.

(c) The department shall publicize the report and its availability as widely as practical to interested parties, including but not limited to health facilities, providers, media organizations, health insurers, health maintenance organizations, purchasers of health insurance, organized labor, consumer or patient advocacy groups, and individual consumers. The annual report shall be made available to any person upon request.

(d) A health-facility report or department disclosure may not contain information identifying a patient, employee, or licensed health care professional in connection with a specific infection incident.



§ 25-3-604. Privacy

Compliance with this part 6 shall not violate a patient's right to confidentiality. A patient's social security number and any other information that could be used to identify a patient shall not be released, notwithstanding any other provision of law.



§ 25-3-605. Confidentiality

(1) Except as provided by subsection (5) of this section, all information and materials obtained and compiled by the department under this part 6 or compiled by a health facility under this part 6, including all related information and materials, are confidential; are not subject to disclosure, discovery, subpoena, or other means of legal compulsion for release to any person, subject to subsection (2) of this section; and may not be admitted as evidence or otherwise disclosed in a civil, criminal, or administrative proceeding.

(2) The confidential protections under subsection (1) of this section shall apply without regard to whether the information or materials are obtained from or compiled by a health facility or an entity that has ownership or management interests in a health facility.

(3) The transfer of information or materials under this part 6 is not a waiver of a privilege or protection granted under law.

(4) Information reported by a health facility under this part 6 and analyses, plans, records, and reports obtained, prepared, or compiled by a health facility under this part 6 and all related information and materials are subject to an absolute privilege and shall not be used in any form against the health facility, its agents, employees, partners, assignees, or independent contractors in any civil, criminal, or administrative proceeding, regardless of the means by which a person came into possession of the information, analysis, plan, record, report, or related information or materials.

(5) The provisions of this section regarding the confidentiality of information or materials compiled or reported by a health facility in compliance with or as authorized under this part 6 shall not restrict access, to the extent authorized by law, by the patient or the patients' legally authorized representative to records of the patient's medical diagnosis or treatment or to other primary health records.



§ 25-3-606. Penalties

(1) A determination that a health facility has violated the provisions of this part 6 may result in the following:

(a) Termination of licensure or other sanctions related to licensure under part 1 of this article; or

(b) A civil penalty of up to one thousand dollars per violation for each day the health facility is in violation of this part 6.



§ 25-3-607. Regulatory oversight

The department shall be responsible for ensuring compliance with this part 6 as a condition of licensure under part 1 of this article and shall enforce compliance according to the provisions in part 1 of this article.






Part 7 - Colorado Hospital Report Card Act

§ 25-3-701. Short title

This part 7 shall be known and may be cited as the "Colorado Hospital Report Card Act".



§ 25-3-702. Comprehensive hospital information system - executive director - duties - definitions

(1) (a) The executive director shall approve a comprehensive hospital information system to provide for the collection, compilation, coordination, analysis, indexing, and utilization of both purposefully collected and extant hospital-related data and statistics to produce and report comparable and uniform health information and statistics that shall be utilized in the development and production of the report card described in section 25-3-703. The executive director shall designate or contract with any individual or entity he or she deems appropriate to carry out the purposes of this part 7.

(b) (I) The association selected pursuant to subsection (3) of this section shall review and prepare the nursing-sensitive quality measures set forth in this paragraph (b) for inclusion in the hospital information system and hospital report card developed pursuant to this part 7. In reviewing and preparing to implement the nursing-sensitive quality measures, the association shall determine whether the measures should be reported for the hospital as a whole or by unit level of a hospital. In making its determinations pursuant to this paragraph (b), the association shall involve and seek input from no more than seven direct-care nurses who have been recommended by the governor.

(II) The association shall collect, review, and implement the following nursing-sensitive quality measures as soon as practicable:

(A) Practice environment scale or PES, as defined by the national quality forum, which is the nursing work index that measures the composite score and individual scores for the following subscales: Nurse participation in hospital affairs; nursing foundations for quality of care; nurse manager ability, leadership, and support of nurses; staffing and resource adequacy; and collegiality of nurse-physician relations; and

(B) Registered nurse education and certification.

(III) The association shall collect, review, and implement the following nursing-sensitive quality measures, as defined by the national quality forum, no later than November 30, 2010:

(A) Skill mix;

(B) The nursing hours per patient day;

(C) Voluntary turnover;

(D) Patient falls prevalence rate; and

(E) Patient falls with injury.

(IV) The association shall identify a process or mechanism to allow access to or use of the data collected pursuant to this paragraph (b), as appropriate, for research purposes.

(V) The association may exempt from the requirements of this paragraph (b) a licensed or certified hospital that has not more than one hundred licensed beds.

(VI) As used in this paragraph (b):

(A) "Direct-care nurse" means a registered nurse who is engaged in direct patient care responsibilities in an inpatient hospital unit setting for more than fifty percent of his or her working hours.

(B) (Deleted by amendment, L. 2010, (SB 10-217), ch. 315, p. 1474, § 1, effective May 27, 2010.)

(C) "National quality forum" means the private, not-for-profit membership organization created to develop and implement a national strategy for healthcare quality measurement and reporting, or its successor organization.

(2) In order to implement this section the executive director or his or her designee shall:

(a) Develop and implement a long-range plan for making available clinical outcomes and data that will allow consumers to compare health care services;

(b) On or before May 15, 2007, submit an initial plan and an annual update to the plan and a report on the status of implementation to the governor and to the public, via a website. The plan shall identify the process and time frames for implementation, barriers to implementation, and recommendations of changes in the law that may be enacted by the general assembly to eliminate the barriers.

(c) Make available clinical outcomes measures from general hospitals licensed pursuant to this article and public hospitals certified pursuant to section 25-1.5-103 (1)(a). When determining which data to report, the executive director or designee shall consider:

(I) Inclusion of data on all patients regardless of the payer source for Colorado hospitals and other information that may be required for either individual or group purchasers to assess the value of the product;

(II) Use of standardized clinical outcomes measures recognized by national organizations that establish standards to measure the performance of health care providers;

(III) Data that is severity and acuity adjusted using statistical methods that show variation in reported outcomes, where applicable, and data that has passed standard edits;

(IV) Reporting the results with separate documents containing the technical specification and measures;

(V) Standardization in reporting; and

(VI) Disclosure of the methodology of reporting.

(3) (a) The executive director shall select a duly constituted association of hospitals for assistance in carrying out the purposes of this part 7 and shall rely upon the advice and assistance of the selected association. The association shall provide the executive director with a copy of the association's organizational documents and any rules or regulations governing the association's activities and a list of the association's members. The association shall provide to the executive director a plan outlining the association's inclusion and consideration of the interests of health care consumers, including health plans and employers, in the process of carrying out the purposes of this part 7. The name and address of a representative of the organization, who is a resident of this state, upon whom notices or orders of the executive director may be served shall be provided to the executive director. The executive director shall have the authority to examine the collection, analysis, and validity of the data used as a basis for the reporting required in this part 7.

(b) The executive director may refuse to accept, or may suspend or revoke the acceptance of, an association for any of the following reasons:

(I) It reasonably appears that the association will not be able to carry out the purpose of this part 7.

(II) The association does not provide to the executive director a plan outlining the association's inclusion and consideration of the interests of health care consumers, including health plans and employers, in the process of carrying out the purposes of this part 7.

(III) On or before April 15, 2007, the association does not submit a plan to the executive director and report on the status of its implementation satisfactory to the executive director.

(IV) The association fails to meet other applicable requirements prescribed in this part 7.

(c) There shall not be liability on the part of, nor shall a cause of action of any nature arise against, the association or its agents, employees, directors, or authorized designees of the executive director for actions taken or omitted in the performance of their powers and duties under this section.

(4) (a) In the event the executive director refuses to accept, or suspends or revokes the acceptance of, an association previously accepted for assistance in carrying out the purposes of this part 7 for any of the reasons set forth in this part 7, there shall be created in the state department the Colorado commission for hospital statistics, referred to in this subsection (4) as the "commission", to carry out the purposes of this part 7.

(b) The commission shall consist of nine members, who shall be appointed by the governor with the consent of the senate, as follows:

(I) Three members representing hospitals licensed under this article;

(II) Two members representing licensed health care providers; and

(III) Four members representing consumers or businesses without any direct interest in hospitals licensed under this article.

(c) At no time shall the commission have more than five members of any one political party. Members of the commission shall be compensated for actual and necessary expenses incurred in the conduct of official business.

(d) The commission shall annually elect the chairman of the commission from its members. A majority of the commission shall constitute a quorum.

(e) The commission shall meet at least once during each calendar quarter. Meeting dates shall be set upon written request by three or more members of the commission or by a call of the chairman upon five days' notice to the members.

(f) Action of the commission shall not be taken except upon the affirmative vote of a majority of a quorum of the commission.

(g) All meetings of the commission shall be open to the public pursuant to section 24-6-402, C.R.S.



§ 25-3-703. Hospital report card

(1) The executive director shall approve a Colorado hospital report card consisting of public disclosure of data assembled pursuant to this part 7. At a minimum, the data shall be made available on an internet website in a manner that allows consumers to conduct an interactive search that allows them to view and compare the information for specific hospitals. The website shall include such additional information as is determined necessary to ensure that the website enhances informed decision making among consumers and health care purchasers, which shall include, at a minimum, appropriate guidance on how to use the data and an explanation of why the data may vary from hospital to hospital. The data specified in this subsection (1) shall be released on or before November 30, 2007.

(2) Prior to the completion of the Colorado hospital report card, the executive director shall ensure that every hospital is allowed thirty days within which to examine the data and submit comments for consideration and inclusion in the final Colorado hospital report card.



§ 25-3-704. Fees

(1) The executive director shall annually determine the costs incurred by the department and the Colorado commission for hospital statistics in completing the requirements of this part 7.

(2) The executive director shall apportion, according to net patient service revenues, the costs annually among the hospitals who pay the annual registration fee required by this section and report the same to the state board of health. The state board of health by rule or as otherwise provided by law may increase the amount of the annual fee imposed by this section. At no time shall the fee be higher than what is necessary to implement the report required pursuant to this part 7.

(3) All fees collected pursuant to this part 7 shall be transmitted to the state treasurer, who shall credit the same to the health facilities general licensure cash fund created in section 25-3-103.1.

(4) Notwithstanding the amount specified for the fee in this section, the state board of health by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state board of health by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.



§ 25-3-705. Health care charge transparency - hospital charge report

(1) The commissioner of insurance shall work with the duly constituted association of hospitals selected by the executive director pursuant to section 25-3-702 for assistance in carrying out the purposes of this section.

(2) (a) On or before August 1, 2009, and on or before each August 1 thereafter, each hospital licensed pursuant to part 1 of this article shall report annually to the association of hospitals the information necessary to allow the association to determine the charges for the twenty-five most common inpatient diagnostic-related groups for which there are at least ten cases rendered by the hospital during the calendar year immediately preceding the release of the hospital charge report. If a hospital does not have twenty-five of the most common diagnostic-related groups with at least ten or more cases rendered, the hospital shall report only on those most common diagnostic-related groups that have at least ten cases rendered.

(b) A hospital that does not use diagnostic-related groups is exempt from paragraph (a) of this subsection (2).

(3) (a) The commissioner of insurance shall work with the association of hospitals to incorporate the information reported pursuant to this section on the website.

(b) The commissioner of insurance shall require the association of hospitals to submit a plan to the commissioner on or before November 30, 2008, that states the implementation status of a plan to make the hospital charges reported pursuant to this section available to the public on the website. The plan shall identify the process and time periods for implementation, any barriers to implementation, and recommendations of changes in the law that may be enacted by the general assembly to eliminate the barriers.

(c) When developing the required plan, the association of hospitals shall consider:

(I) The method for hospitals to report charges to the association;

(II) Standards that provide for the validity and comparability of hospital charges; and

(III) The format for making hospital charges available to the public.

(4) (a) The association of hospitals shall make the information reported by the hospitals pursuant to this section available on the website on or before August 1, 2009, and on or before August 1 of each year thereafter. The information reported by the hospitals shall include disclaimers regarding factors including case severity ratings and individual patient variations that may affect actual charges to a patient for services provided.

(b) The information reported by the hospitals that is published in accordance with this section shall include:

(I) Volume of cases by diagnostic-related group required to be reported by the hospital;

(II) Rank by volume of the top twenty-five diagnostic-related groups required to be reported by the hospital;

(III) Mean charge for each of the top twenty-five diagnostic-related groups with more than ten occurrences by hospital;

(IV) Case severity rating by hospital by diagnostic-related group; and

(V) A general disclaimer statement regarding the hospital variations and patient variations that affect the actual charges to patients.

(c) Before publication of the information published pursuant to this section on the website, the commissioner shall ensure that every hospital is allowed thirty days within which to examine the data and submit comments for consideration and inclusion in the final hospital charge report.

(5) (a) The commissioner of insurance shall approve the publication of information on the website consisting of public disclosure of charge data assembled pursuant to this section. At a minimum, the information shall be made available on the website in a manner that allows consumers to conduct an interactive search to view and compare the information for specific hospitals. The website shall include any additional information necessary to ensure that the website information is available to consumers and health care purchasers. The information shall include, at a minimum, appropriate guidance on how to use the data and an explanation of why the data may vary from hospital to hospital. The report specified in this subsection (5) shall be released on the website on or before August 1, 2009, and on or before each August 1 thereafter.

(b) The commissioner of insurance shall make the website available by hyperlink on the division of insurance website.

(c) The division of insurance shall review the information posted on the website to ensure that the website and information provided by the association is easy to navigate, contains consumer-friendly language, and fulfills the intent of this section. The division shall also ensure that the hyperlink from the division's website to the website is easily accessible.

(6) There shall be no liability on the association of hospitals or a cause of action against the association or its agents, employees, or directors or authorized designees of the commissioner for actions taken or omitted in the performance of duties pursuant to this section.

(7) Repealed.

(8) For purposes of this section:

(a) "Charge" means the amount that a hospital expects to charge for an inpatient diagnostic-related group. A charge that is required to be reported to the public shall be the mean charge for all cases of the diagnostic-related group occurring in the calendar year prior to the release of the hospital charge report.

(b) "Diagnostic-related group" means the classification assigned to an inpatient hospital service claim based on the patient's age and sex, the principal and secondary diagnoses, the procedures performed, and the discharge status.

(c) "Website" means a website established by the association of hospitals that links to the website created pursuant to section 25-3-703.









Article 3.5 - Emergency Medical and Trauma Services

Part 1 - General and Administrative

§ 25-3.5-101. Short title

This article shall be known and may be cited as the "Colorado Emergency Medical and Trauma Services Act".



§ 25-3.5-102. Legislative declaration

(1) The general assembly hereby declares that it is in the public interest to provide available, coordinated, and quality emergency medical and trauma services to the people of this state. It is the intent of the general assembly in enacting this article to establish an emergency medical and trauma services system, consisting of at least treatment, transportation, communication, and documentation subsystems, designed to prevent premature mortality and to reduce the morbidity that arises from critical injuries, exposure to poisonous substances, and illnesses.

(2) To effect this end, the general assembly finds it necessary that the department of public health and environment assist, when requested by local government entities, in planning and implementing any one of such subsystems so that it meets local and regional needs and requirements and that the department coordinate local systems so that they interface with an overall state system providing maximally effective emergency medical and trauma systems.

(3) The general assembly further finds that the provision of adequate emergency medical and trauma services on highways in all areas of the state is a matter of statewide concern and requires state financial assistance and support.



§ 25-3.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Air ambulance" means a fixed-wing or rotor-wing aircraft that is equipped to provide air transportation and is specifically designed to accommodate the medical needs of individuals who are ill, injured, or otherwise mentally or physically incapacitated and who require in-flight medical supervision.

(1.3) "Air ambulance service" means any public or private entity that uses an air ambulance to transport patients to a medical facility.

(1.5) "Ambulance" means any privately or publicly owned ground vehicle:

(a) Especially constructed or modified and equipped, intended to be used, and maintained or operated by an ambulance service for the transportation, upon the streets and highways in this state, of individuals who are sick, injured, or otherwise incapacitated or helpless; and

(b) That is required to be licensed pursuant to part 3 of this article.

(2) (Deleted by amendment, L. 2005, p. 1330, § 1, effective July 1, 2005.)

(3) "Ambulance service" means the furnishing, operating, conducting, maintaining, advertising, or otherwise engaging in or professing to be engaged in the transportation of patients by ambulance. Taken in context, it also means the person so engaged or professing to be so engaged. The person so engaged and the vehicles used for the emergency transportation of persons injured at a mine are excluded from this definition when the personnel utilized in the operation of said vehicles are subject to the mandatory safety standards of the federal mine safety and health administration, or its successor agency.

(3.5) "Board" means the state board of health created pursuant to section 25-1-103.

(4) "Board of county commissioners" includes the governing body of any city and county.

(4.3) "Community integrated health care service" means the provision of certain out-of-hospital medical services, as determined by rule, that a community paramedic may provide.

(4.5) "Community paramedic" means an emergency medical service provider who obtains an endorsement in community paramedicine pursuant to section 25-3.5-206.

(5) "Department" means the department of public health and environment.

(6) "Director" means the executive director of the department of public health and environment.

(7) "Emergency" means any actual or self-perceived event which threatens life, limb, or well-being of an individual in such a manner that a need for immediate medical care is created.

(7.5) "Emergency medical practice advisory council" or "advisory council" means the emergency medical practice advisory council created in section 25-3.5-206.

(8) "Emergency medical service provider" means an individual who holds a valid emergency medical service provider certificate issued by the department as provided in this article.

(9) "Patient" means any individual who is sick, injured, or otherwise incapacitated or helpless.

(10) "Permit" means the authorization issued by the governing body of a local government with respect to an ambulance used or to be used to provide ambulance service in this state.

(10.6) "Refresher course program" means a program establishing a course of instruction designed to keep emergency medical service providers abreast of developments or new techniques in their profession, which course includes an examination administered at any time during or following the course to facilitate continuing evaluation of emergency medical service providers.

(10.8) "Registered emergency medical responder" means an individual who has successfully completed the training and examination requirements for emergency medical responders, who provides assistance to the injured or ill until more highly trained and qualified personnel arrive, and who is registered with the department pursuant to part 11 of this article.

(11) "Rescue unit" means any organized group chartered by this state as a corporation not for profit or otherwise existing as a nonprofit organization whose purpose is the search for and the rescue of lost or injured persons and includes, but is not limited to, such groups as search and rescue, mountain rescue, ski patrols (either volunteer or professional), law enforcement posses, civil defense units, or other organizations of governmental designation responsible for search and rescue.

(11.5) "Service agency" means a fixed-base or mobile prehospital provider of emergency medical services that employs emergency medical service providers to render medical care to patients.

(12) "Volunteer emergency medical service provider" means an emergency medical service provider who does not receive direct remuneration for the performance of emergency medical services.



§ 25-3.5-104. Emergency medical and trauma services advisory council - creation - duties

(1) (a) There is hereby created, in the department of public health and environment, a state emergency medical and trauma services advisory council, referred to in this article as the "council", to be composed of thirty-two members, of whom twenty-five shall be appointed by the governor no later than January 1, 2001, and at least one of whom shall be from each of the regional emergency medical and trauma advisory council planning areas established in section 25-3.5-704. The other seven members shall be ex officio, nonvoting members. Not more than thirteen of the appointed members of the council shall be members of the same political party. A majority of the members shall constitute a quorum. The membership of the council shall reflect, as equally as possible, representation of urban and rural members.

(b) The appointed members of the council shall be from the following categories:

(I) A fire chief of a service that provides prehospital care in an urban area;

(II) A fire chief of a service that provides prehospital care in a rural area;

(III) An administrative representative of an urban trauma center;

(IV) An administrative representative of a rural trauma center;

(V) A licensed physician who is a prehospital medical director;

(VI) A board-certified physician certified in pediatrics or a pediatric subspecialty;

(VII) A board-certified emergency physician;

(VIII) A flight nurse of an emergency medical service air team or unit;

(IX) An officer or crew member of a volunteer organization who provides prehospital care;

(X) An officer or employee of a public provider of prehospital care;

(XI) An officer or employee of a private provider of prehospital care;

(XII) A representative of a government provider of prehospital care;

(XIII) Three county commissioners or council members from a city and county, two of whom shall represent rural counties and one of whom shall represent an urban county or city and county;

(XIV) A board-certified surgeon providing trauma care at a level I trauma center;

(XV) A board-certified surgeon providing trauma care at a level II trauma center;

(XVI) A board-certified surgeon providing trauma care at a level III trauma center;

(XVII) A board-certified neurosurgeon involved in providing trauma care at a level I or II trauma center;

(XVIII) A trauma nurse coordinator;

(XIX) A registered nurse involved in rural emergency medical and trauma services care;

(XX) A regional council chair;

(XXI) A county emergency manager; and

(XXII) Two representatives of the general public, one from a rural area and one from an urban area.

(c) Ex officio, nonvoting members of the council shall include members from the following categories:

(I) A representative of the state coroners' association, as selected by the association;

(II) The director of the state board for community colleges and occupational education or the director's designee;

(III) The manager of the telecommunication services of the Colorado information technology services in the department of personnel, general support services, or the manager's designee;

(IV) The executive director of the department of public health and environment or the director's designee;

(V) The director of the office of transportation safety in the department of transportation or the director's designee;

(VI) A representative from the state sheriffs' association; and

(VII) A representative from the Colorado state patrol.

(2) Members of the council shall serve for terms of three years each; except that, of the members first appointed, eight shall be appointed for terms of one year, nine shall be appointed for terms of two years, and eight shall be appointed for terms of three years. Members of the council shall be reimbursed for actual and necessary expenses incurred in the actual performance of their duties. All vouchers for expenditures shall be subject to approval by the director. A vacancy shall be filled by appointment by the governor for the remainder of the unexpired term. Any appointed member who has two consecutive unexcused absences from meetings of the council shall be deemed to have vacated the membership, and the governor shall fill such vacancy as provided in this subsection (2).

(3) The council shall meet at least quarterly at the call of the chairperson or at the request of any seven members. At the first meeting after the appointment of new members, the members shall elect a chairperson who shall serve for a term of one year.

(4) The council shall:

(a) Advise the department on all matters relating to emergency medical and trauma services programs;

(b) Make recommendations concerning the development and implementation of statewide emergency medical and trauma services;

(c) Identify and make recommendations concerning statewide emergency medical and trauma service needs;

(d) Review and approve new rules and modifications to rules existing prior to July 1, 2000, prior to the adoption of such rules or modifications by the state board of health;

(e) Review and make recommendations concerning guidelines and standards for the delivery of emergency medical and trauma services, including:

(I) Establishing a list of minimum equipment requirements for ambulance vehicles operated by an ambulance service licensed in this state and making recommendations on the process used by counties in the licensure of ambulance services;

(II) Developing curricula for the training of emergency medical personnel;

(III) Making recommendations on the verification process used by the department to determine facility eligibility to receive trauma center designation; and

(IV) Making recommendations regarding the process used by the department to identify accrediting organizations for air ambulance licensing;

(f) Seek advice and counsel, up to and including the establishment of special ad hoc committees with other individuals, groups, organizations, or associations, when in the judgment of the council such is advisable to obtain necessary expertise for the purpose of meeting the council's responsibilities under this article. The council is authorized to establish special committees for the functions described in this paragraph (f).

(g) Review and make recommendations to the department regarding the amount, allocation, and expenditure of funds for the development, implementation, and maintenance of the statewide emergency medical and trauma system.



§ 25-3.5-105. Rules and regulations

All rules and regulations adopted pursuant to the provisions of this article shall be adopted in accordance with the provisions of article 4 of title 24, C.R.S.



§ 25-3.5-106. Local standards - uninterrupted service

(1) Nothing in this article shall be construed to prevent a municipality or special district from adopting standards more stringent than those provided in this article.

(2) In no event shall the providing of service to sick or injured persons be interrupted, between point of origin and point of destination, when an ambulance run traverses one or more jurisdictions whose adopted standards are more stringent than those adopted in the jurisdiction where such ambulance run originates.



§ 25-3.5-107. Religious exception

Nothing in this article or the rules and regulations adopted pursuant to this article shall be construed to authorize any medical treatment or transportation to any hospital or other emergency care center of an adult who objects thereto on religious grounds and signs a written waiver to that effect.






Part 2 - Treatment Subsystem

§ 25-3.5-201. Training programs

(1) The department shall design and establish specialized curricula for personnel who respond routinely to emergencies. The board of county commissioners may select from the various curricula available those courses meeting the minimum requirements established by said board.

(2) The department shall distribute the curricula and teaching aids to training institutions and hospitals upon request from a recognized training group or hospital. If a county is unable to arrange for necessary training programs, the department shall arrange a training program within the immediate vicinity of the agency requesting the program. The department shall issue emergency medical service provider certificates in accordance with section 25-3.5-203 (1) and may issue certificates of successful course completion to those individuals who successfully complete other emergency medical services training programs of the department. The programs may provide for the training of emergency medical dispatchers, emergency medical services instructors, emergency medical services coordinators, and other personnel who provide emergency medical services. The receipt of the certificate of course completion is not deemed state licensure, approval, or a determination of competency.



§ 25-3.5-202. Personnel - basic requirements

Emergency medical personnel employed or utilized in connection with an ambulance service shall meet the qualifications established, by resolution, by the board of county commissioners of the county in which the ambulance is based in order to be certified. For ambulance drivers, the minimum requirements include the possession of a valid driver's license and other requirements established by the board by rule under section 25-3.5-308; for any person responsible for providing direct emergency medical care and treatment to patients transported in an ambulance, the minimum requirement is possession of an emergency medical service provider certificate issued by the department. In the case of an emergency in an ambulance service area where no person possessing the qualifications required by this section is present or available to respond to a call for the emergency transportation of patients by ambulance, any person may operate the ambulance to transport any sick, injured, or otherwise incapacitated or helpless person in order to stabilize the medical condition of the person pending the availability of medical care.



§ 25-3.5-203. Emergency medical service providers - certification - renewal of certificate - duties of department - rules - criminal history record checks - definitions

(1) (a) Repealed.

(a.5) The executive director or chief medical officer shall regulate the acts emergency medical service providers are authorized to perform subject to the medical direction of a licensed physician. The executive director or chief medical officer, after considering the advice and recommendations of the advisory council, shall adopt and revise rules, as necessary, regarding the regulation of emergency medical service providers and their duties and functions.

(b) The department shall certify emergency medical service providers. The board shall adopt rules for the certification of emergency medical service providers. The rules must include the following:

(I) A statement that a certificate is valid for a period of three years after the date of issuance;

(II) A statement that the certificate shall be renewable at its expiration upon the certificate holder's satisfactory completion of the training requirements established pursuant to subsection (2) of this section;

(III) Provisions governing the use of results of national and state criminal history record checks by the department to determine the action to take on a certification application pursuant to subsection (4) of this section. Notwithstanding the provisions of section 24-5-101, C.R.S., these provisions shall allow the department to consider whether the applicant has been convicted of a felony or misdemeanor involving moral turpitude and the pertinent circumstances connected with the conviction and to make a determination whether any such conviction disqualifies the applicant from certification.

(IV) Disciplinary sanctions, which shall include provisions for the denial, revocation, and suspension of certificates and the suspension and probation of certificate holders; and

(V) An appeals process pursuant to sections 24-4-104 and 24-4-105, C.R.S., that is applicable to department decisions in connection with certifications and sanctions.

(c) (I) The department may issue a provisional certification to an applicant for certification as an emergency medical service provider who requests issuance of a provisional certification and who pays any fee authorized under rules adopted by the board. A provisional certification is valid for not more than ninety days.

(II) The department shall not issue a provisional certification unless the applicant satisfies the requirements for certification in accordance with this section and rules adopted by the board under this subsection (1). If the department finds that an emergency medical service provider that has received a provisional certification has violated any requirements for certification, the department may impose disciplinary sanctions under subparagraph (IV) of paragraph (b) of this subsection (1).

(III) The department may issue a provisional certification to an applicant whose fingerprint-based criminal history record check has not yet been completed. The department shall require the applicant to submit a name-based criminal history record check prior to issuing a provisional certification.

(IV) The board shall adopt rules as necessary to implement this paragraph (c), including rules establishing a fee to be charged to applicants seeking a provisional certification. Any fee collected for a provisional certification shall be deposited in the emergency medical services account created in section 25-3.5-603.

(d) (I) The department shall exempt certified emergency medical service providers who have been called to federally funded active duty for more than one hundred twenty days to serve in a war, emergency, or contingency from the payment of certification fees and from continuing education or professional competency requirements of this article for a renewal date during the service or the six months after the completion of service.

(II) Upon presentation of satisfactory evidence by an applicant for renewal of certification, the department may accept continuing medical education, training, or service completed by an individual as a member of the armed forces or reserves of the United States, the National Guard of any state, the military reserves of any state, or the naval militia of any state toward the qualifications to renew the individual's certification.

(III) (A) A veteran, active military service member, or member of the National Guard and reserves separating from an active duty tour or the spouse of a veteran or member may apply for certification under this article while stationed or residing within this state. The veteran, member, or spouse is exempt from the initial certification requirements in this article, except for those in subsection (4) of this section, if the veteran, member, or spouse holds a current, valid, and unrestricted certification from the National Registry of Emergency Medical Technicians (NREMT) at or above the level of state certification being sought.

(B) The department shall expedite the processing of a certification application submitted by a veteran, active military service member, or member of the National Guard and reserves separating from an active duty tour or the spouse of a veteran or member.

(IV) The board shall promulgate rules to implement this paragraph (d), including the criteria and evidence for acceptable continuing medical education and training or service.

(2) The council shall advise the department and the board in establishing the training requirements for certificate renewal. Such training requirements shall consist of not more than fifty classroom hours and not less than thirty-six classroom hours.

(3) Repealed.

(4) (a) The department may, with reasonable cause, acquire a fingerprint-based criminal history record check from the Colorado bureau of investigation to investigate the holder of or applicant for an emergency medical service provider certificate. The department may acquire a name-based criminal history record check for a certificate holder or an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable.

(b) (I) Any government entity that employs a person as or allows a person to volunteer as an emergency medical service provider in a position requiring direct contact with patients shall require all volunteer and employed emergency medical service providers, who have lived in the state for three years or less at the time of the initial certification or certification renewal, to submit to a federal bureau of investigation fingerprint-based national criminal history record check to determine eligibility for employment. Each emergency medical service provider required to submit to a federal bureau of investigation fingerprint-based national criminal history record check shall obtain a complete set of fingerprints taken by a local law enforcement agency, another entity designated by the department, or any third party approved by the Colorado bureau of investigation. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the person's information for more than thirty days unless requested to do so by the person. The approved third party or government entity shall transmit the fingerprints to the Colorado bureau of investigation, which shall in turn forward them to the federal bureau of investigation for a national criminal history record check. The department or other authorized government entity is the authorized agency to receive and disseminate information regarding the result of a national criminal history record check. Each entity handling the national criminal history record check shall comply with Pub.L. 92-544, as amended. Each government entity acting as the authorized recipient of the result of a national criminal history record check shall forward the result of the initial national criminal history record check and any subsequent notification of activity on the record to the department to determine the individual's eligibility for initial certification or certification renewal.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (b), the government entity may acquire a name-based criminal history record check for an individual who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable.

(c) (I) (A) A government entity or private, not-for-profit, or for-profit organization that employs a person or allows a person to volunteer as an emergency medical service provider in a position requiring direct contact with patients shall require all volunteer and employed emergency medical service providers, who have lived in the state for more than three years at the time of initial certification or certification renewal, to submit to a fingerprint-based criminal history record check by the Colorado bureau of investigation to determine eligibility for employment. The organization shall forward the result of the criminal history record check and any subsequent notification of activity on the record to the department to determine eligibility for initial certification or certification renewal.

(B) Notwithstanding the provisions of sub-subparagraph (A) of this subparagraph (I), the government entity or private, not-for-profit, or for-profit organization may acquire a name-based criminal history record check for an individual who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (c), if a person submitted to a fingerprint-based criminal history record check at the time of initial certification or certification renewal, the person shall not be required to submit to a subsequent fingerprint-based criminal history record check.

(d) (I) If an applicant for initial certification or certification renewal is not employed at the time of application, the department shall require the applicant to submit to a fingerprint-based criminal history record check by the Colorado bureau of investigation as defined in rule by the board of health, if the applicant has lived in the state for more than three years; except that the department may acquire a state name-based criminal history record check for an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (d), if a person submitted to a fingerprint-based criminal history record check at the time of initial certification or certification renewal, the person shall not be required to submit to a subsequent fingerprint-based criminal history record check.

(e) If the applicant is not employed or is employed by a nongovernmental entity at the time of application and has lived in the state for three years or less, the department shall require the applicant to submit to a federal bureau of investigation fingerprint-based national criminal history record check; except that the department may acquire a national name-based criminal history record check for an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable. The department shall be the authorized agency to receive and disseminate information regarding the result of any national criminal history record check. Any such national criminal history record check shall be handled in accordance with Pub.L. 92-544, as amended.

(4.5) (a) As used in this subsection (4.5), unless the context otherwise requires:

(I) "Cat" means a small, domesticated feline animal that is kept as a pet. "Cat" does not include a nondomesticated wild animal.

(II) "Dog" means any canine animal owned for domestic, companionship, service, therapeutic, or assistance purposes.

(III) "Emergency medical service provider" means an emergency medical service provider that is certified or licensed by the department of public health and environment, created under section 25-1-102.

(IV) "Employer" means an entity or organization that employs or enlists the services of an emergency medical service provider, regardless of whether the provider is paid or is a volunteer. The employer may be a public, private, for-profit, or nonprofit organization or entity; or a special district.

(V) "Preveterinary emergency care" means the immediate medical stabilization of a dog or cat by an emergency medical service provider, in an emergency to which the emergency medical service provider is responding, through means including oxygen, fluids, medications, or bandaging, with the intent of enabling the dog or cat to be treated by a veterinarian. "Preveterinary emergency care" does not include care provided in response to an emergency call made solely for the purpose of tending to an injured dog or cat, unless a person's life could be in danger attempting to save the life of a dog or cat.

(b) Notwithstanding any other provision of law, an emergency medical service provider may provide preveterinary emergency care to dogs and cats to the extent the provider has received commensurate training and is authorized by the employer to provide the care. Requirements governing the circumstances under which emergency medical service providers may provide preveterinary emergency care to dogs and cats may be specified in the employer's policies governing the provision of care.

(c) Notwithstanding any other provision of law, nothing in this subsection (4.5) imposes upon an emergency medical service provider any obligation to provide care to a dog or cat, or to provide care to a dog or cat before a person.

(5) For the purposes of this article, unless the context otherwise requires, "medical direction" includes, but is not limited to, the following:

(a) Approval of the medical components of treatment protocols and appropriate prearrival instructions;

(b) Routine review of program performance and maintenance of active involvement in quality improvement activities, including access to dispatch tapes as necessary for the evaluation of procedures;

(c) Authority to recommend appropriate changes to protocols for the improvement of patient care; and

(d) Provide oversight for the ongoing education, training, and quality assurance for providers of emergency care.



§ 25-3.5-203.5. Community paramedic endorsement - rules

(1) On or before January 1, 2018, the board shall adopt rules in accordance with article 4 of title 24, C.R.S., for community paramedics including standards for:

(a) The department's issuance of an endorsement in community paramedicine to an emergency medical service provider;

(b) Verifying an emergency medical service provider's competency to be endorsed as a community paramedic. The standards must include a requirement that the emergency medical service provider has obtained from an accredited paramedic training center or an accredited college or university a certificate of completion for a course in community paramedicine with competency verified by a passing score on an examination offered nationally and recognized in Colorado for certifying competency to serve as a community paramedic.

(c) Continuing competency to maintain a community paramedic endorsement.

(2) Rules adopted under this section supersede any rules of the Colorado medical board regarding the matters set forth in this part 2.



§ 25-3.5-204. Emergency medical services for children

(1) The department is authorized to establish a program to improve the quality of emergency care to pediatric patients throughout the state, including a component to address public awareness of pediatric emergencies and injury prevention.

(2) The department is authorized to receive contributions, grants, donations, or funds from any public or private entity to be expended for the program authorized pursuant to this section.



§ 25-3.5-205. Emergency medical service providers - investigation - discipline

(1) (a) The department may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant records and documents to investigate alleged misconduct by certified emergency medical service providers.

(b) Upon failure of a witness to comply with a subpoena, the department may apply to a district court for an order requiring the person to appear before the department or an administrative law judge, to produce the relevant records or documents, or to give testimony or evidence touching the matter under investigation or in question. When seeking an order, the department shall apply to the district court of the county in which the subpoenaed person resides or conducts business. The court may punish such failure as a contempt of court.

(2) An emergency medical service provider, the employer of an emergency medical service provider, a medical director, and a physician providing medical direction of an emergency medical service provider shall report to the department any misconduct that is known or reasonably believed by the person to have occurred.

(3) A person acting as a witness or consultant to the department, a witness testifying, and a person or employer who reports misconduct to the department under this section shall be immune from liability in any civil action brought for acts occurring while testifying, producing evidence, or reporting misconduct under this section if such individual or employer was acting in good faith and with a reasonable belief of the facts. A person or employer participating in good faith in an investigation or an administrative proceeding pursuant to this section shall be immune from any civil or criminal liability that may result from such participation.

(4) All records, documents, testimony, or evidence obtained under this section shall remain confidential except to the extent necessary to support the administrative action taken by the department, to refer the matter to another regulatory agency, or to refer the matter to a law enforcement agency for criminal prosecution.

(5) For the purposes of this section:

(a) "Medical director" means a physician who supervises certified emergency medical service providers consistent with the rules adopted by the executive director or chief medical officer, as applicable, under section 25-3.5-206.

(b) "Misconduct" means an activity meeting the good cause for disciplinary sanctions standard, as defined by the board.



§ 25-3.5-206. Emergency medical practice advisory council - creation - powers and duties - emergency medical service provider scope of practice - rules

(1) There is hereby created within the department, as a type 2 entity under the direction of the executive director of the department, the emergency medical practice advisory council, referred to in this part 2 as the "advisory council". The advisory council is responsible for advising the department regarding the appropriate scope of practice for emergency medical service providers certified under section 25-3.5-203.

(2) (a) The emergency medical practice advisory council consists of the following eleven members:

(I) Eight voting members appointed by the governor as follows:

(A) Two physicians licensed in good standing in Colorado who are actively serving as emergency medical service medical directors and are practicing in rural or frontier counties;

(B) Two physicians licensed in good standing in Colorado who are actively serving as emergency medical service medical directors and are practicing in urban counties;

(C) One physician licensed in good standing in Colorado who is actively serving as an emergency medical service medical director in any area of the state;

(D) One emergency medical service provider certified at an advanced life support level who is actively involved in the provision of emergency medical services;

(E) One emergency medical service provider certified at a basic life support level who is actively involved in the provision of emergency medical services; and

(F) One emergency medical service provider certified at any level who is actively involved in the provision of emergency medical services;

(II) One voting member who, as of July 1, 2010, is a member of the state emergency medical and trauma services advisory council, appointed by the executive director of the department; and

(III) Two nonvoting ex officio members appointed by the executive director of the department.

(b) Members of the advisory council shall serve four-year terms; except that, of the members initially appointed to the advisory council by the governor, four members shall serve three-year terms. A vacancy on the advisory council shall be filled by appointment by the appointing authority for that vacant position for the remainder of the unexpired term. Members serve at the pleasure of the appointing authority and continue in office until the member's successor is appointed.

(c) Members of the advisory council shall serve without compensation but shall be reimbursed from the emergency medical services account, created in section 25-3.5-603, for their actual and necessary travel expenses incurred in the performance of their duties under this article.

(d) The advisory council shall elect a chair and vice-chair from its members.

(e) The advisory council shall meet at least quarterly and more frequently as necessary to fulfill its obligations.

(f) The department shall provide staff support to the advisory council.

(g) As used in this subsection (2), "licensed in good standing" means that the physician holds a current, valid license to practice medicine in Colorado that is not subject to any restrictions.

(3) The advisory council shall provide general technical expertise on matters related to the provision of patient care by emergency medical service providers and shall advise or make recommendations to the department in the following areas:

(a) The acts and medications that certified emergency medical service providers at each level of certification are authorized to perform or administer under the direction of a physician medical director;

(b) Requests for waivers to the scope of practice rules adopted pursuant to this section and section 25-3.5-203 (1)(a.5);

(c) Modifications to emergency medical service provider certification levels and capabilities; and

(d) Criteria for physicians to serve as emergency medical service medical directors.

(4) (a) The director or, if the director is not a physician, the chief medical officer shall adopt rules in accordance with article 4 of title 24, C.R.S., concerning the scope of practice of emergency medical service providers for prehospital care. The rules must include the following:

(I) Allowable acts for each level of emergency medical service provider certification and the medications that each level of emergency medical service provider certification can administer;

(II) Defining the physician medical direction required for appropriate oversight of an emergency medical service provider by an emergency medical services medical director;

(III) Criteria for requests to waive the scope of practice rules and the conditions for such waivers;

(IV) Minimum standards for physicians to be emergency medical services medical directors; and

(V) (A) Standards for the issuance by the department of a critical care endorsement for emergency medical service providers. An emergency medical service provider with a critical care endorsement is authorized to perform the tasks and procedures specified by rule. The endorsement is valid as long as the emergency medical service provider maintains certification by the department.

(B) The director or, if the director is not a physician, the chief medical officer, shall adopt rules implementing this subparagraph (V) by August 1, 2014.

(a.5) (I) On or before January 1, 2018, the director, or, if the director is not a physician, the chief medical officer shall adopt rules in accordance with article 4 of title 24, C.R.S., concerning the scope of practice of a community paramedic. An emergency medical service provider's endorsement as a community paramedic, issued pursuant to the rules adopted under section 25-3.5-203.5, is valid for as long as the emergency medical service provider maintains his or her certification by the department.

(II) The rules must establish the tasks and procedures that an emergency medical service provider with a community paramedic endorsement is authorized to perform in addition to an emergency medical service provider's scope of practice, including:

(A) An initial assessment of the patient and any subsequent assessments, as needed;

(B) Medical interventions;

(C) Care coordination;

(D) Resource navigation;

(E) Patient education;

(F) Inventory, compliance, and administration of medications; and

(G) Gathering of laboratory and diagnostic data.

(b) Rules adopted pursuant to this subsection (4) supersede any rules of the Colorado medical board regarding the matters set forth in this subsection (4).






Part 3 - Transportation Subsystem

§ 25-3.5-301. License required - exceptions

(1) After January 1, 1978, no person shall provide ambulance service publicly or privately in this state unless that person holds a valid license to do so issued by the board of county commissioners of the county in which the ambulance service is based, except as provided in subsection (5) of this section. Licenses, permits, and renewals thereof, issued under this part 3, shall require the payment of fees in amounts to be determined by the board to reflect the direct and indirect costs incurred by the department in implementing such licensure, but the board may waive payment of such fees for ambulance services operated by municipalities or special districts.

(2) (a) (I) Each ambulance operated by an ambulance service shall be issued a permit and, in order to be approved, shall bear evidence that its equipment meets or is equivalent to the minimum requirements set forth in the minimum equipment list established by the council and approved by the state board of health. The board of county commissioners of any county may impose by resolution additional requirements for ambulances based in such county.

(II) Repealed.

(a.1) Repealed.

(b) The council shall make available to the board of county commissioners guidelines for ambulance design criteria for use in developing standards for vehicle replacement.

(3) No patient shall be transported in an ambulance in this state after January 1, 1978, unless there are two or more individuals, including the driver, present and authorized to operate said ambulance except under unusual conditions when only one authorized person is available.

(4) (Deleted by amendment, L. 2002, p. 696, § 1, effective May 29, 2002.)

(5) The provisions of subsections (1) to (3) of this section shall not apply to the following:

(a) The exceptional emergency use of a privately or publicly owned vehicle, including search and rescue unit vehicles, or aircraft not ordinarily used in the formal act of transporting patients;

(b) A vehicle rendering services as an ambulance in case of a major catastrophe or emergency when ambulances with permits based in the localities of the catastrophe or emergency are insufficient to render the services required;

(c) Ambulances based outside this state which are transporting a patient in Colorado;

(d) Vehicles used or designed for the scheduled transportation of convalescent patients, individuals with disabilities, or persons who would not be expected to require skilled treatment or care while in the vehicle;

(e) Vehicles used solely for the transportation of intoxicated persons or persons incapacitated by alcohol as defined in section 27-81-102, C.R.S., but who are not otherwise disabled or seriously injured and who would not be expected to require skilled treatment or care while in the vehicle.



§ 25-3.5-302. Issuance of licenses and permits - term - requirements

(1) (a) After receipt of an original application for a license to provide ambulance service, the board of county commissioners shall review the application and the applicant's record and provide for the inspection of equipment to determine compliance with the provisions of this part 3.

(b) The board of county commissioners shall issue a license to the applicant to provide ambulance service and a permit for each ambulance used, both of which shall be valid for twelve months following the date of issue, upon a finding that the applicant's staff, vehicle, and equipment comply with the provisions of this part 3 and any other requirement established by said board.

(2) Any such license or permit, unless revoked by the board of county commissioners, may be renewed by filing an application as in the case of an original application for such license or permit. Applications for renewal shall be filed annually but not less than thirty days before the date the license or permit expires.

(3) No license or permit issued pursuant to this section shall be sold, assigned, or otherwise transferred.



§ 25-3.5-303. Vehicular liability insurance required

No ambulance shall operate in this state unless it is covered by a complying policy as defined in section 10-4-601 (2), C.R.S.



§ 25-3.5-304. Suspension - revocation - hearings

(1) Upon a determination by the board of county commissioners that any person has violated or failed to comply with any provisions of this part 3, the board may temporarily suspend, for a period not to exceed thirty days, any license or permit issued pursuant to this part 3. The licensee shall receive written notice of such temporary suspension, and a hearing shall be held no later than ten days after such temporary suspension. After such hearing, the board may suspend any license or permit, issued pursuant to this part 3, for any portion of or for the remainder of its life. At the end of such period, the person whose license or permit was suspended may apply for a new license or permit as in the case of an original application.

(2) Upon a second violation or failure to comply with any provision of this part 3 by any licensee, the board of county commissioners may permanently revoke such license or permit.



§ 25-3.5-305. Alleged negligence

(1) In any legal action filed against a person who has been issued a license pursuant to this part 3 in which it is alleged that the plaintiff's injury, illness, or incapacity was exacerbated or that he was otherwise injured by the negligence of the licensee, an act of negligence shall not be presumed based on the fact of the allegation.

(2) In the event a judgment is entered against any such licensee, he shall, within thirty days thereof, file a copy of the findings of fact, conclusions of law, and order in such case with the clerk and recorder of the county issuing the license. Said board shall take note of such judgment for purposes of investigation and appropriate action if a violation of this part 3 is present. Any and all complaints received directly by said board shall be subject to review.



§ 25-3.5-306. Violation - penalty

Any person who violates any provision of this part 3 commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 25-3.5-307. Licensure of fixed-wing and rotor-wing air ambulances - cash fund created - rules

(1) (a) Except as provided in paragraph (b) of this subsection (1), prior to beginning air ambulance operations in this state, an air ambulance service must be licensed by the department. Except as otherwise provided in paragraph (d) of this subsection (1), compliance with rules promulgated by the board or successful completion of an accreditation process through an accrediting organization approved by the department as having standards equivalent to or exceeding the standards established in rules of the board is required for full licensure and renewal of such license by the department for an air ambulance service.

(b) (I) Upon a showing of exigent circumstances, as defined by the board, the department may authorize an unlicensed air ambulance service to provide a particular transport.

(II) The department may recognize the license issued by another jurisdiction for an air ambulance service that makes a limited number of flights per calendar year into or out of Colorado, and the department shall impose an annual fee upon an air ambulance service whose license is so recognized. The department may rescind such recognition, without refunding or prorating the fee, if rescission is necessary to protect public health and safety.

(b.5) The board shall allow the department to grant a waiver of a rule adopted by the board if the applicant for the waiver satisfactorily demonstrates:

(I) (A) The waiver will not adversely affect the health and safety of patients; and

(B) In the particular situation, the requirement serves no beneficial public purpose; or

(II) Circumstances indicate that the public benefit of waiving the requirement outweighs the public benefit to be gained by strictly adhering to the requirement.

(c) In addition to its rule-making authority granted under section 25-3.5-307.5, the board shall promulgate rules specifying minimum licensure requirements and standards for air ambulance services necessary to ensure public health and safety, including governing the issuance of initial and renewal licenses, conditional licenses, provisional licenses, and other necessary licenses; establishing reasonable fees for licensure and for on-site inspections, investigations, changes of ownership, and other activities related to licensure; defining exigent circumstances for purposes of the exception in subparagraph (I) of paragraph (b) of this subsection (1); and specifying the procedure and grounds for the suspension, revocation, or denial of a license. The rules must include the process used to investigate complaints against an air ambulance service and procedures for data collection and reporting to the department by an air ambulance service; except that complaints that are related to the requirements of an accrediting organization approved by the department in accordance with paragraph (a) of this subsection (1) may be referred to the organization for investigation if the department determines that referral is appropriate. The department shall consider the results of such investigations in making licensure decisions concerning air ambulance services.

(d) The department may issue a provisional license to an applicant for an initial license to operate an air ambulance service if the applicant is temporarily unable to conform to all the minimum standards required under this article and rules of the board; except that a license shall not be issued to an applicant if the operation of the applicant's air ambulance service will adversely affect patient care or the health, safety, and welfare of the public. As a condition of obtaining a provisional license, the applicant must demonstrate to the department that the applicant is making its best efforts to achieve compliance with applicable standards. The department may issue the applicant a second provisional license for the same duration and shall charge the same fee as for the first provisional license, but the department shall not issue a third or subsequent provisional license to the applicant.

(2) (a) The board shall establish the amount of the licensure fee to reflect the direct and indirect costs incurred by the department in implementing such licensure. The department shall transmit all fees collected pursuant to this section to the state treasurer who shall credit the same to the fixed-wing and rotary-wing ambulances cash fund, which fund is hereby created in the state treasury.

(b) Any interest derived from the deposit and investment of moneys in the fixed-wing and rotary-wing ambulances cash fund shall be credited to such fund. Any unexpended or unencumbered moneys remaining in such fund at the end of any fiscal year shall remain in the fund and shall not revert or be transferred to the general fund or any other fund of the state. Moneys in such fund shall be subject to annual appropriation by the general assembly to the department for the costs incurred by the department in implementing this section.



§ 25-3.5-307.5. Standards for air ambulance services - rules - civil penalties - disciplinary actions - transitional provisions - repeal

(1) The board shall promulgate rules in accordance with section 24-4-103, C.R.S., to establish minimum standards for an air ambulance service. The rules must include minimum requirements or standards for:

(a) Approval of an accrediting organization;

(b) Recognizing another jurisdiction's license, including a restriction on the number of allowable flights per year in Colorado under that license, a fee for such recognition, and a process to rescind the recognition upon a showing of good cause;

(c) Malpractice and liability insurance for injuries to persons, in amounts determined by the board, and workers' compensation coverage as required by Colorado law;

(d) Medical crew qualifications and training;

(e) Qualifications, training, and roles and responsibilities for a medical director for an air ambulance service;

(f) Communication equipment, reporting capabilities, patient safety, and crew safety and staffing;

(g) Medical equipment in an air ambulance;

(h) Data collection and submission, including reporting requirements as determined by the department;

(i) Maintaining program quality; and

(j) Management of patient and medical staff safety with regard to clinical staffing and shift time.

(2) Rules promulgated by the board must not include activities preempted by the federal aviation administration or 49 U.S.C. sec. 41713.

(3) Civil penalties. An air ambulance operator, service, or provider or other person who violates this section, section 25-3.5-307, or a rule of the board promulgated pursuant to this part 3 or who operates without a current and valid license is subject to a civil penalty of up to five thousand dollars per violation or for each day of a continuing violation. The department shall assess and collect these penalties. Before collecting a penalty, the department shall provide the alleged violator with notice and the opportunity for a hearing in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., and all applicable rules of the board. The department shall transmit all penalties collected pursuant to this section to the state treasurer, who shall credit them to the general fund.

(4) Disciplinary actions. For violation of any provision of this section, section 25-3.5-307, or a rule of the board promulgated pursuant to this part 3 or for operating without a license, the department may take any one or more of the following actions:

(a) Deny, suspend, or revoke a license issued pursuant to this part 3;

(b) Impose a civil penalty as provided in subsection (3) of this section;

(c) Issue a cease-and-desist order if the department has determined that a violation has occurred and immediate enforcement is deemed necessary. The cease-and-desist order must set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all violations cease forthwith.

(d) Summarily suspend a license issued pursuant to this part 3 in accordance with article 4 of title 24, C.R.S.

(5) Transitional provisions - repeal. (a) On or before December 30, 2017, the board shall adopt rules to implement this section. Before the rules become effective, the department may:

(I) Authorize an air ambulance service to treat and transport patients if the air ambulance service is licensed by another state or accredited by an organization approved by the department;

(II) Investigate complaints against an air ambulance service; and

(III) Take disciplinary action as necessary to protect the public health, safety, and welfare in a manner consistent with the rules in effect on June 1, 2016.

(b) This subsection (5) is repealed, effective July 1, 2018.



§ 25-3.5-308. Rules

(1) The board shall adopt rules establishing the minimum requirements for ground ambulance service licensing, including but not limited to:

(a) Minimum equipment to be carried on an ambulance pursuant to section 25-3.5-104;

(b) Staffing requirements for ambulances as required in section 25-3.5-104;

(c) Medical oversight and quality improvement of ambulance services pursuant to section 25-3.5-704 (2)(h);

(d) The process used to investigate complaints against an ambulance service; and

(e) Data collection and reporting to the department by an ambulance service.






Part 4 - Telecommunications Subsystem

§ 25-3.5-401. Responsibility for coordination

(1) The telecommunications subsystem shall be used to maintain effective interface with the other components of the system, which shall include but not be limited to the following:

(a) To dispatch the ambulance;

(b) To maintain contact while en route to the scene of the emergency;

(c) To provide for triage at the scene of the emergency;

(d) To provide for treatment while en route to the primary emergency care center;

(e) To arrange for transfer to advanced emergency care centers.

(2) (a) The department of personnel, in consultation with the office of information technology created in the office of the governor, shall coordinate the telecommunications subsystem with the existing state telecommunications network to the extent possible.

(b) Repealed.



§ 25-3.5-402. Local government participation

The department of personnel shall consult with local government entities to ensure that provision is made for their entry into the statewide telecommunications subsystem and that their present resources are being fully utilized.






Part 5 - Documentation Subsystem

§ 25-3.5-501. Records

(1) Each ambulance service shall prepare and transmit copies of uniform and standardized records, as specified by regulation adopted by the department, concerning the transportation and treatment of patients in order to evaluate the performance of the emergency medical services system and to plan systematically for improvements in said system at all levels.

(2) The record forms adopted by the department may distinguish between rural ambulance service and urban ambulance service and between mobile intensive care units and basic ambulance service.



§ 25-3.5-502. Forms and reports

The department shall provide the necessary forms and copies of quarterly statistical report forms for local and state evaluation of ambulance service unless specifically exempted by the board of county commissioners of a particular county for that county.






Part 6 - Local Emergency Medical Services

§ 25-3.5-601. Legislative declaration

(1) The general assembly recognizes that an efficient and reliable statewide emergency medical and trauma network would serve not only to promote the health, safety, and welfare of Colorado residents, but would also, by increasing safety throughout the state, indirectly serve to facilitate tourism and economic development in the state.

(2) The general assembly also finds that accident victims are often transported over state highways and that an improved response to accidents through an efficient and reliable statewide emergency medical and trauma network impacts both directly and indirectly on the maintenance and supervision of the public highways of this state.

(3) Therefore, it is the purpose of this part 6 to enhance emergency medical and trauma services statewide by financially assisting local emergency medical and trauma service providers who operate or wish to operate in the counties in their efforts to improve the quality and effectiveness of local emergency medical and trauma services, including emergency medical and trauma equipment and communications, and by supporting the overall coordination of such efforts by the department.



§ 25-3.5-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Council" means the state emergency medical and trauma services advisory council created in section 25-3.5-104.

(2) "Department" means the department of public health and environment.

(3) "EMTS" means emergency medical and trauma services.

(4) "Local emergency medical and trauma service providers" includes, but is not limited to, local governing boards, training centers, hospitals, special districts, and other private and public service providers that have as their purpose the provision of emergency medical and trauma services.



§ 25-3.5-603. Emergency medical services account - creation - allocation of funds

(1) (a) There is hereby created a special account within the highway users tax fund established under section 43-4-201, C.R.S., to be known as the emergency medical services account, which consists of all moneys transferred thereto in accordance with section 42-3-304 (21), C.R.S., fees collected under section 25-3.5-203 for provisional certifications of emergency medical service providers, and fees collected under section 25-3.5-1103 for provisional registration of emergency medical responders.

(b) All moneys in and state FTE funded by the emergency medical services account shall be subject to annual appropriation by the general assembly.

(c) At the end of any fiscal year, all unexpended and unencumbered moneys in the emergency medical services account shall remain therein and shall not be credited or transferred to the general fund or any other fund. Any interest earned on the investment or deposit of moneys in the account shall also remain in the account and shall not be credited to the general fund.

(2) (Deleted by amendment, L. 2005, p. 280, § 13, effective August 8, 2005.)

(3) On and after July 1, 2002, the general assembly shall appropriate moneys in the emergency medical services account:

(a) (I) To the department for distribution as grants to local emergency medical and trauma service providers pursuant to the emergency medical and trauma services (EMTS) grant program set forth in section 25-3.5-604.

(II) Of the amount appropriated under subparagraph (I) of this paragraph (a) for grants:

(A) One hundred thousand dollars shall remain in the account for unexpected emergencies that arise after the deadline for grant applications has passed. The department and the council shall promulgate any rules necessary to define the expenditures of such emergency funds.

(B) The department shall award a minimum of one hundred fifty thousand dollars to offset the training costs of emergency medical service providers, emergency medical dispatchers, emergency medical services instructors, emergency medical services coordinators, and other personnel who provide emergency medical services. Of said one hundred fifty thousand dollars, no less than eighty percent shall be used in the training of emergency medical service providers.

(b) (I) To the department for distribution for each Colorado county within a RETAC no less than fifteen thousand dollars and seventy-five thousand dollars to each RETAC, in accordance with section 25-3.5-605 for planning and, to the extent possible, coordination of emergency medical and trauma services in the county and between counties when such coordination would provide for better service geographically. In the event that a RETAC is composed of less than five counties as of July 1, 2002, the council shall recommend that for each Colorado county within such RETAC, the RETAC shall receive fifteen thousand dollars in accordance with section 25-3.5-605 for planning and, to the extent possible, coordination of emergency medical and trauma services in the county and between counties when such coordination would provide for better service geographically. Any RETAC may apply for additional moneys and may receive such moneys if the request is approved by the council, so long as the moneys are used in accordance with section 25-3.5-605 for planning and, to the extent possible, coordination of emergency medical and trauma services in the county and between counties when such coordination would provide for better service geographically.

(II) A county may request to the council that the county's representative fifteen thousand dollars be divided between two different RETACs pursuant to section 25-3.5-704 (2)(c)(IV)(B).

(c) To the direct and indirect costs of planning, developing, implementing, maintaining, and improving the statewide emergency medical and trauma services system. These costs include:

(I) Providing technical assistance and support to local governments, local emergency medical and trauma service providers, and RETACs operating a statewide data collection system, coordinating local and state programs, providing assistance in selection and purchasing of medical and communication equipment, administering the EMTS grant program, establishing and maintaining scope of practice for certified medical service providers, and administering a registration program for emergency medical responders; and

(II) The costs of the department of revenue in collecting the additional motor vehicle registration fee pursuant to section 42-3-304 (21), C.R.S.



§ 25-3.5-604. EMTS grant program - EMS account - role of council and department - rules - awards

(1) (a) The council shall make recommendations to the department concerning the application for and distribution of moneys from the EMS account for the development, maintenance, and improvement of emergency medical and trauma services in Colorado and for the establishment of priorities for emergency medical and trauma services grants.

(b) Any rules that relate to the distribution of grants shall provide that awards shall be made on the basis of a substantiated need and that priority shall be given to those applicants that have underdeveloped or aged emergency medical and trauma services equipment or systems.

(c) The department, upon recommendations from the council, shall allocate moneys pursuant to section 25-3.5-603.

(2) (a) Applications for grants shall be made to the department commencing January, 2001, and each January thereafter, except as otherwise provided in section 25-3.5-603 (3).

(b) The department shall review each application and make awards in accordance with the rules promulgated pursuant to subsection (1) of this section.

(c) Grants awarded under this section shall require local matching funds, unless such requirement is waived by the council upon demonstration that local sources of matching funds are not available.

(3) Grants shall be awarded July 1 of each year.

(4) The council shall review the adequacy of funding for each RETAC for the period beginning July 1, 2002. The review shall be completed by December 31, 2005. The council may recommend any necessary changes to the department as a result of the review conducted pursuant to this subsection (4).



§ 25-3.5-605. Improvement of county emergency medical and trauma services - eligibility for county funding - manner of distributing funds

(1) Moneys in the emergency medical services account shall be apportioned pursuant to subsection (2.5) of this section.

(2) In order to qualify for moneys under this section, a county must:

(a) Comply with all provisions of part 3 of this article regarding the inspection and licensing of ambulances that are based in the county;

(b) Require all licensed ambulance services to utilize the statewide emergency medical and trauma services uniform prehospital care reporting system operated by the department;

(c) Repealed.

(d) Ensure that all moneys received under this section are expended on developing and updating the emergency medical and trauma services plan and other emergency medical and trauma services needs of the county such as:

(I) Training and certification of emergency medical service providers;

(II) Assisting local emergency medical and trauma providers in applying for grants under section 25-3.5-604;

(III) Improving the emergency medical and trauma services system on a county wide or regional basis and implementing the county emergency medical and trauma services plan;

(e) Repealed.

(2.5) (a) On or before October 1, 2003, and on or before October 1 each year thereafter, each RETAC shall submit to the council an annual financial report that details the expenditure of moneys received. Such report shall be in a format specified by the council and the department. In instances where the council finds such report inadequate, the RETAC shall resubmit the report to the council by December 1 of the same year.

(b) On or before July 1, 2003, and on or before July 1 each odd-numbered year thereafter, each RETAC shall submit to the council a biennial plan that details the RETAC's EMTS plan and any revisions pursuant to section 25-3.5-704 (2)(c)(I)(B). If the RETAC includes a county that has been divided geographically pursuant to section 25-3.5-704 (2)(c)(IV), the plan shall include an evaluation of such division. Such plan shall be in a format specified by the council and the department. In instances where the council finds such plan inadequate, the RETAC shall resubmit the plan to the council by September 14 of the same year.

(c) On or before October 15, 2003, and on or before October 15 each odd-numbered year thereafter, the council shall submit to the department a plan for all RETACs in the state. On or before November 1, 2003, and on or before November 1 each odd-numbered year thereafter, the department, in consultation with the council, shall approve a plan for all RETACs in the state.

(3) Funds distributed to counties and RETACs pursuant to this section shall be used in planning the improvement of existing county emergency medical and trauma service programs and shall not be used to supplant moneys already allocated by the county for emergency medical and trauma services.

(4) (a) Failure to comply with the requirements of subsection (2) of this section shall render a county ineligible to receive moneys from the emergency medical services account until the following January.

(b) At the end of any fiscal year, moneys which are not distributed to a county shall remain in the emergency medical services account until the following January.



§ 25-3.5-606. Annual report

No later than January 1, 1991, and prior to November 1 of each year thereafter, the department, in cooperation with the council, shall submit a report to the health, environment, welfare, and institutions committees and the joint budget committee of the general assembly on the moneys credited to the emergency medical services account and on the expenditure of such moneys during the preceding fiscal year. Such report shall contain a listing of the grant recipients, proposed projects, and a statement of the short-term and long-term planning goals of the department and the council to further implement the provisions of this part 6.






Part 7 - Statewide Trauma System

§ 25-3.5-701. Short title

This part 7 shall be known and may be cited as the "Statewide Trauma Care System Act".



§ 25-3.5-702. Legislative declaration

(1) The general assembly hereby finds and declares that trauma is the greatest single cause of death and disability in Colorado for persons under the age of forty-five years and that trauma care is a unique type of emergency medical service.

(2) The general assembly further finds that a trauma system task force made up of various emergency health and trauma care entities submitted a report to the general assembly in 1993 indicating a compelling need to develop and implement a statewide trauma care system in order to assure that appropriate resources are available to trauma victims from the point of injury through rehabilitative care. In addition, a statewide system is essential to provide Colorado residents and visitors with a greater probability of surviving a life-threatening injury and to reduce trauma-related morbidity and mortality in this state.

(3) The general assembly, therefore, declares that it is necessary to enact legislation directing the board of health to adopt rules that govern the implementation and oversight of the trauma care system. The general assembly further declares that to ensure the availability and coordination of resources necessary to provide essential care, it is necessary to enact legislation that directs the department of public health and environment to collaborate with existing agencies and organizations, including governing bodies for counties and cities and counties, in implementing and monitoring a statewide trauma care system.



§ 25-3.5-703. Definitions

As used in this article, unless the context otherwise requires:

(1) (Deleted by amendment, L. 2000, p. 537, § 16, effective July 1, 2000.)

(2) "Board" means the state board of health.

(3) Repealed.

(3.5) "Council" means the state emergency medical and trauma services advisory council created by section 25-3.5-104.

(4) "Designation" means the process undertaken by the department to assign a status to a health care facility based on the level of trauma services the facility is capable of and committed to providing to injured persons. Facilities may be designated at one of the following levels:

(a) Nondesignated, which is for facilities that do not meet the criteria required for level I to V facilities, but that receive and are accountable for injured persons, which accountability includes having a transfer agreement to transfer persons to level I to V facilities as determined by rules promulgated by the board;

(a.5) Level V, which is for basic trauma care in rural areas, including resuscitation, stabilization, and arrangement for the transfer of all patients with potentially life- or limb-threatening injuries, consistent with triage and transport protocols as recommended by the council and adopted by the board. Level V facilities shall transfer patients within their own region or to a higher level facility in another region, as described in paragraphs (c), (d), and (e) of this subsection (4).

(b) Level IV, which is for basic trauma care, including resuscitation, stabilization, and arrangement for appropriate transfer of persons requiring a higher level of care based upon patient criticality and triage practices within each facility, which are consistent with triage criteria and transport protocols as recommended by the council and adopted by the board. These facilities must transfer appropriate patients to a higher level facility within their own region or to a higher level facility in another region, as described in paragraphs (d) and (e) of this subsection (4).

(c) Level III, which is for general trauma care, including resuscitation, stabilization, and assessment of injured persons, and either the provision of care for the injured person or arrangement for appropriate transfer based upon patient criticality and triage practices within each facility, which are consistent with triage criteria and transport protocols as recommended by the council and adopted by the board. The facilities must transfer appropriate patients to a higher level facility within its own region or to a higher level facility in another region, as described in paragraphs (d) and (e) of this subsection (4).

(d) Level II, which is for major trauma care based upon patient criticality and triage practices within each facility, which are consistent with triage criteria and transport protocols as recommended by the council and adopted by the board. This type of facility may serve as a resource for lower level facilities when a level I facility, as described in paragraph (e) of this subsection (4), is not available within its region, but it is not a facility required to conduct research or provide comprehensive services through subspecialty units such as, but not limited to, burn units, spinal cord injury centers, eye trauma centers, and reimplantation centers.

(e) Level I, which is for comprehensive trauma care, including the acute management of the most severely injured patients, which is a facility that may serve as the ultimate resource for lower level facilities or as the key resource facility for a trauma area and which is a facility that provides education in trauma-related areas for health care professionals and performs trauma research;

(f) Regional pediatric trauma center, which is a facility that provides comprehensive pediatric trauma care, including acute management of the most severely injured pediatric trauma patients, and is a facility that may serve as an ultimate resource for lower level facilities on pediatric trauma care, and which is a facility that performs pediatric trauma research and provides pediatric trauma education for health care professionals. No facility shall be deemed a regional pediatric trauma center unless the facility predominately serves children and is a facility where at least eighty-five percent of hospital admissions are for individuals who are under eighteen years of age. A separate administrative unit within a general hospital or hospital system shall not be deemed a regional pediatric trauma center.

(5) (Deleted by amendment, L. 2000, p. 537, § 16, effective July 1, 2000.)

(6) "Interfacility transfer" means the movement of a trauma victim from one facility to another.

(6.5) "Key resource facility" means a level I or level II certified trauma facility that provides consultation and technical assistance to a RETAC, as such term is defined in subsection (6.8) of this section, regarding education, quality, training, communication, and other trauma issues described in this part 7 that relate to the development of the statewide trauma care system.

(6.8) "Regional emergency medical and trauma services advisory council" or "RETAC" means the representative body appointed by the governing bodies of counties or cities and counties for the purpose of providing recommendations concerning regional area emergency medical and trauma service plans for such counties or cities and counties.

(7) Repealed.

(8) "Statewide trauma registry" means a statewide data base of information concerning injured persons and licensed facilities receiving injured persons, which information is used to evaluate and improve the quality of patient management and care and the quality of trauma education, research, and injury prevention programs. The data base integrates medical and trauma systems information related to patient diagnosis and provision of care. Such information includes epidemiologic and demographic information.

(9) "Trauma" means an injury or wound to a living person caused by the application of an external force or by violence. Trauma includes any serious life-threatening or limb-threatening situations.

(10) "Trauma care system" means an organized approach to providing quality and coordinated care to trauma victims throughout the state on a twenty-four-hour per day basis by transporting a trauma victim to the appropriate trauma designated facility.

(11) "Trauma transport protocols" means written standards adopted by the board that address the use of appropriate resources to move trauma victims from one level of care to another on a continuum of care.

(12) "Triage" means the assessment and classification of an injured person in order to determine the severity of trauma injury and to prioritize care for the injured person.

(13) "Verification process" means a procedure to evaluate a facility's compliance with trauma care standards established by the board and to make recommendations to the department concerning the designation of a facility.



§ 25-3.5-704. Statewide emergency medical and trauma care system - development and implementation - duties of department - rules adopted by board

(1) The department shall develop, implement, and monitor a statewide emergency medical and trauma care system in accordance with the provisions of this part 7 and with rules adopted by the state board. The system shall be implemented statewide no later than July 1, 1997. In addition, the board shall cooperate with the department of personnel in adopting criteria for adequate communications systems that counties shall be required to identify in regional emergency medical and trauma system plans in accordance with subsection (2) of this section. Pursuant to section 24-50-504 (2), C.R.S., the department may contract with any public or private entity in performing any of its duties concerning education, the statewide trauma registry, and the verification process as set forth in this part 7.

(2) The board shall adopt rules for the statewide emergency medical and trauma care system, including but not limited to the following:

(a) Minimum services in rendering patient care. These rules ensure the appropriate access through designated centers to the following minimum services:

(I) Prehospital care;

(II) Hospital care;

(III) Rehabilitative care;

(IV) Injury prevention;

(V) Disaster medical care;

(VI) Education and research; and

(VII) Trauma communications.

(b) Transport protocols. The board shall set forth trauma transport protocols in these rules, which include but are not limited to a requirement that a facility that receives an injured person provide the appropriate available care, which may include stabilizing an injured person before transferring that person to the appropriate facility based on the person's injury. These rules ensure that when the most appropriate trauma facility for an injured person is not easily accessible in an area, that person will be transferred as soon as medically feasible to the nearest appropriate facility, which may be in or out of the state. These rules shall conform with applicable federal law governing the transfer of patients.

(c) Regional emergency medical and trauma advisory councils - plans established - process. (I) These rules provide for the implementation of regional emergency medical and trauma system plans that describe methods for providing the appropriate service and care to persons who are ill or injured in areas included under a regional emergency medical and trauma system plan. In these rules, the board shall specify that:

(A) The governing body of each county or city and county throughout the state shall establish a regional emergency medical and trauma advisory council (RETAC) with the governing body of four or more other counties, or with the governing body of a city and county, to form a multicounty RETAC. The number of members on a RETAC shall be defined by the participating counties. Membership shall reflect, as equally as possible, representation between hospital and prehospital providers and from each participating county and city and county. There shall be at least one member from each participating county and city and county in the RETAC. Each county within a RETAC shall be located in reasonable geographic proximity to the other counties and city and counties within the same RETAC. In establishing a RETAC, the governing body shall obtain input from health care facilities and providers within the area to be served by the RETAC. If the governing body for a county or city and county fails to establish a RETAC by July 1, 2002, two counties with a combined population of at least seven hundred fifty thousand residents may apply to the council for establishment of a RETAC of fewer than four counties. The council shall conduct a hearing with all counties that may be affected by the establishment of a RETAC with fewer than four counties before deciding whether to grant such application. The decision on such an application shall be completed within sixty days after the date of application. For all other counties that do not qualify as a two-county RETAC and that have not established a RETAC by July 1, 2002, the council shall designate an established RETAC to serve as the county's or city and county's RETAC.

(B) No later than July 1, 2003, each RETAC with approval from the governing bodies for a multicounty RETAC shall submit a regional emergency medical and trauma system plan to the council for approval by the department. If the governing body for a county or city and county fails to submit a plan, if a county or city and county is not included in a multicounty plan, or, if a multicounty plan is not approved pursuant to a procedure established by the board for approving plans, the department shall design a plan for the county, city and county, or multicounty area.

(II) In addition to any issues the board requires to be addressed, every regional emergency medical and trauma system plan shall address the following issues:

(A) The provision of minimum services and care at the most appropriate facilities in response to the following factors: Facility-established triage and transport plans; interfacility transfer agreements; geographical barriers; population density; emergency medical services and trauma care resources; and accessibility to designated facilities;

(B) The level of commitment of counties and city and counties under a regional emergency medical and trauma system plan to cooperate in the development and implementation of a statewide communications system and the statewide emergency medical and trauma care system;

(C) The methods for ensuring facility and county or city and county adherence to the regional emergency medical and trauma system plan, compliance with board rules and procedures, and commitment to the continuing quality improvement system described in paragraph (h) of this subsection (2);

(D) A description of public information, education, and prevention programs to be provided for the area;

(E) A description of the functions that will be contracted services; and

(F) The identification of regional emergency medical and trauma system needs through the use of a needs assessment instrument developed by the department; except that the use of such instrument shall be subject to approval by the counties and city and counties included in a RETAC.

(III) The board shall specify in regional emergency medical and trauma system plan rules the time frames for approving regional emergency medical and trauma system plans and for resubmitting plans, as well as the number of times the plans may be resubmitted by a governing body before the department designs a plan for a multicounty area. The department shall provide technical assistance to any RETAC for preparation, implementation, and modification, as necessary, of regional emergency medical and trauma system plans.

(IV) (A) A county may request that the county be included in two separate RETACs because of geographical concerns. The council shall review and approve any request that a county be divided prior to inclusion within two separate RETACs if the county demonstrates such a division will not adversely impact the emergency medical and trauma needs for the county, that such a division is beneficial to both RETACs, and that such division does not create a RETAC with fewer than five contiguous counties, except for RETACs that contain two counties with a combined population of at least seven hundred fifty thousand residents pursuant to sub-subparagraph (A) of subparagraph (I) of this paragraph (c).

(B) A county that is included in two separate RETACs may request that the council allocate any portion of the fifteen thousand dollars received by a RETAC, pursuant to section 25-3.5-603, between the two separate RETACs.

(d) Designation of facilities. The designation rules shall provide that every facility in this state required to be licensed in accordance with article 3 of this title and that receives ambulance patients shall participate in the statewide emergency medical and trauma care system. Each such facility shall submit an application to the department requesting designation as a specific level trauma facility or requesting nondesignation status. A facility that is given nondesignated status shall not represent that it is a designated facility, as prohibited in section 25-3.5-707. The board shall include provisions for the following:

(I) The criteria to be applied for designating and periodically reviewing facilities based on level of care capability providing trauma care. In establishing such criteria, the board shall take into consideration recognized national standards including, but not limited to, standards on trauma resources for optimal care of the injured patient adopted by the American college of surgeons' committee and the guidelines for trauma care systems adopted by the American college of emergency physicians.

(II) A verification process;

(III) The length of a designation period;

(IV) The process for evaluating, reviewing, and designating facilities, including an ongoing periodic review process for designated facilities, which process shall take into account the national standards referenced in subparagraph (I) of this paragraph (d). Each facility shall be subject to review in accordance with rules adopted pursuant to this paragraph (d). In the event a certified facility seeks to be designated at a different level or seeks nondesignation status, the facility shall comply with the board's procedures for initial designation.

(V) Disciplinary sanctions, which shall be limited to the revocation of a designation, temporary suspension while the facility takes remedial steps to correct the cause of the discipline, redesignation, or assignment of nondesignation status to a facility;

(VI) A designation fee established in accordance with section 25-3.5-705; and

(VII) An appeals process concerning department decisions in connection with evaluations, reviews, designations, and sanctions.

(e) Communications system. (I) The communications system rules shall require that a regional emergency medical and trauma system plan ensure citizen access to emergency medical and trauma services through the 911 telephone system or its local equivalent and that the plan include adequate provisions for:

(A) Public safety dispatch to ambulance service and for efficient communication from ambulance to ambulance and from ambulance to a designated facility;

(B) Efficient communications among the trauma facilities and between trauma facilities and other medical care facilities;

(C) Efficient communications among service agencies to coordinate prehospital, day-to-day, and disaster activities; and

(D) Efficient communications among counties and RETACs to coordinate prehospital, day-to-day, and disaster activities.

(II) In addition, the board shall require that a regional emergency medical and trauma system plan identify the key resource facilities for the area. The key resource facilities shall assist the RETAC in resolving trauma care issues that arise in the area and in coordinating patient destination and interfacility transfer policies to assure that patients are transferred to the appropriate facility for treatment in or outside of the area.

(f) Statewide trauma registry. (I) The registry rules shall require the department to establish and oversee the operation of a statewide trauma registry. The rules shall allow for the provision of technical assistance and training to designated facilities within the various trauma areas in connection with requirements to collect, compile, and maintain information for the statewide central registry. Each licensed facility, clinic, or prehospital provider that provides any service or care to or for persons with trauma injury in this state shall collect the information described in this subparagraph (I) about any such person who is admitted to a hospital as an inpatient or transferred from one facility to another or who dies from trauma injury. The facility, clinic, or prehospital provider shall submit the following information to the registry:

(A) Admission and readmission information;

(B) Number of trauma deaths;

(C) Number and types of transfers to and from the facility or the provider; and

(D) Injury cause, type, and severity.

(II) In addition to the information described in subparagraph (I) of this paragraph (f), facilities designated as level I, II, or III shall provide such additional information as may be required by board rules.

(III) The registry rules shall include provisions concerning access to information in the registry that does not identify patients or physicians. Any data maintained in the registry that identifies patients or physicians shall be strictly confidential and shall not be admissible in any civil or criminal proceeding.

(g) Public information, education, and injury prevention. The department and county, district, and municipal public health agencies may operate injury prevention programs, but the public information, education, and injury prevention rules shall require the department and county, district, and municipal public health agencies to consult with the state and regional emergency medical and trauma advisory councils in developing and implementing area and state-based injury prevention and public information and education programs including, but not limited to, a pediatric injury prevention and public awareness component. In addition, the rules shall require that regional emergency medical and trauma system plans include a description of public information and education programs to be provided for the area.

(h) (I) Continuing quality improvement system (CQI). These rules require the department to oversee a continuing quality improvement system for the statewide emergency medical and trauma care system. The board shall specify the methods and periods for assessing the quality of regional emergency medical and trauma systems and the statewide emergency medical and trauma care system. These rules must include the following requirements:

(A) That RETACs assess periodically the quality of their respective regional emergency medical and trauma system plans and that the state assess periodically the quality of the statewide emergency medical and trauma care system to determine whether positive results under regional emergency medical and trauma system plans and the statewide emergency medical and trauma care system can be demonstrated;

(B) That all facilities comply with the trauma registry rules;

(C) That reports concerning regional emergency medical and trauma system plans include results for the emergency medical and trauma area, identification of problems under the regional emergency medical and trauma system plan, and recommendations for resolving problems under the plan. In preparing these reports, the RETACs shall obtain input from facilities, counties included under the regional emergency medical and trauma system plan, and service agencies.

(D) That the names of patients or information that identifies individual patients shall be kept confidential and shall not be publicly disclosed without the patient's consent;

(E) That the department be allowed access to prehospital, hospital, and coroner records of emergency medical and trauma patients to assess the continuing quality improvement system for the area and state-based injury prevention and public information and education programs pursuant to subsection (2)(g) of this section. All information provided to the department shall be confidential pursuant to this subsection (2)(h). To the greatest extent possible, patient-identifying information shall not be gathered. If patient-identifying information is necessary, the department shall keep such information strictly confidential, and such information may only be released outside of the department upon written authorization of the patient. The department shall prepare an annual report that includes an evaluation of the statewide emergency medical and trauma services system. Such report shall be distributed to all designated trauma centers, ambulance services, and service agencies.

(II) Any data or information related to the identification of individual patient's, provider's, or facility's care outcomes collected as a result of the continuing quality improvement system and any records or reports collected or compiled as a result of the continuing quality improvement system are confidential and are exempt from the open records law in part 2 of article 72 of title 24, C.R.S. Such data, information, records, or reports shall not be subject to subpoena or discovery and shall not be admissible in any civil action, except pursuant to a court order that provides for the protection of sensitive information about interested parties. Nothing in this subparagraph (II) shall preclude the patient or the patient's representative from obtaining the patient's medical records as provided in section 25-1-801. Nothing in this subparagraph (II) shall be construed to allow access to confidential professional review committee records or reviews conducted under article 36.5 of title 12, C.R.S.

(III) That reports concerning regional emergency medical and trauma system plans include results for the emergency medical and trauma area, identification of problems under the regional emergency medical and trauma system plan, and recommendations for resolving problems under the plan. In preparing these reports, the RETACs shall obtain input from facilities, counties included under the regional emergency medical and trauma system plan, and service agencies.

(i) Trauma care for pediatric patients. The trauma care for pediatric patient rules shall provide for the improvement of the quality of care for pediatric patients.

(3) The board shall adopt rules that take into consideration recognized national standards for emergency medical and trauma care systems, such as the standards on trauma resources for optimal care of the injured patient adopted by the American college of surgeons' committee on trauma and the guidelines for emergency medical and trauma care systems adopted by the American college of emergency physicians and the American academy of pediatrics.

(4) The board shall adopt and the department shall use only cost-efficient administrative procedures and forms for the statewide emergency medical and trauma care system.

(5) In adopting its rules, the board shall consult with and seek advice from the council, as defined in section 25-3.5-703 (3.5), where appropriate, and from any other appropriate agency. In addition, the board shall obtain input from appropriate health care agencies, institutions, facilities, and providers at the national, state, and local levels and from counties and city and counties.



§ 25-3.5-705. Creation of fee - creation of trauma system cash fund

(1) The board is authorized, by rule, to establish a schedule of fees based on the direct and indirect costs incurred in designating facilities. In addition, the department is authorized to collect the appropriate fee on the schedule. The board may adjust fees in amounts necessary to cover such costs. The fees collected pursuant to this section shall be deposited in the trauma system cash fund created by subsection (2) of this section.

(2) There is hereby created in the state treasury a statewide trauma care system cash fund. All moneys in the fund shall be subject to appropriation by the general assembly for allocation to the department to administer the trauma system. Any moneys in the fund not appropriated shall remain in the fund and shall not be transferred or revert to the general fund at the end of any fiscal year. All interest derived from the deposit and investment of moneys in the fund shall remain in the fund.



§ 25-3.5-706. Immunity from liability

The department, the board, the council as defined in section 25-3.5-703 (3.5), a RETAC as defined in section 25-3.5-703 (6.8), the emergency medical practice advisory council created in section 25-3.5-206, key resource facilities, any other public or private entity acting on behalf of or under contract with the department, and counties and cities and counties shall be immune from civil and criminal liability and from regulatory sanction for acting in compliance with the provisions of this part 7. Nothing in this section shall be construed as providing any immunity to such entities or any other person in connection with the provision of medical treatment, care, or services that are governed by the medical malpractice statutes, article 64 of title 13, C.R.S.



§ 25-3.5-707. False representation as trauma facility - penalty

(1) No facility, or agent or employee of a facility, shall represent that the facility functions as a level I, II, III, IV, or V trauma facility unless the facility possesses a valid certificate of designation issued pursuant to section 25-3.5-704 (2)(d). In addition, no facility, provider, or person shall violate any rule adopted by the board.

(2) Any facility, provider, or person who violates the provisions of subsection (1) of this section is subject to a civil penalty, which the board shall establish by rule, but which shall not exceed five hundred dollars. The penalty shall be assessed and collected by the department. Before a fee is collected, a facility, provider, or person shall be provided an opportunity for review of the assessed penalty. The procedures for review shall be in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., and board rules. Any penalty collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the statewide trauma care system cash fund created in section 25-3.5-705.



§ 25-3.5-708. Financing for statewide trauma system

(1) The implementation of the statewide trauma system shall be subject to the availability of:

(a) Federal transportation highway safety seed moneys that the department of transportation transfers to the department of public health and environment pursuant to an intergovernmental agreement between the two agencies;

(b) Moneys from the emergency medical services account within the highway users tax fund that are unexpended portions of state administrative funds that may be allocated pursuant to section 25-3.5-603 (2)(c). Nothing in this paragraph (b) shall be construed to authorize moneys that may be allocated pursuant to section 25-3.5-603 (2)(a)(I) or (2)(b) to be used for the financing of the administration of the statewide trauma system.

(c) Moneys from the statewide trauma care system cash fund created in section 25-3.5-705.

(2) In addition to any funds available pursuant to subsection (1) of this section, the executive director of the department of public health and environment is hereby authorized to accept any grants, donations, gifts, or contributions from any other private or public entity for the purpose of implementing this part 7.



§ 25-3.5-709. Annual report

No later than January 1, 1999, and prior to November 1 of each year thereafter, the department, in cooperation with the council, as defined in section 25-3.5-703 (3.5), shall submit a report to the health, environment, welfare, and institutions committees and the joint budget committee of the general assembly on the quality of the statewide emergency medical and trauma care system. Such report shall include an evaluation of each component of the statewide emergency medical and trauma care system and any recommendation for legislation concerning the statewide emergency medical and trauma care system or any component thereof.






Part 8 - Tobacco Education, Prevention, and Cessation Programs

§ 25-3.5-801. Short title

This part 8 shall be known and may be cited as the "Tobacco Education, Prevention, and Cessation Act".



§ 25-3.5-802. Legislative declaration

(1) The general assembly hereby finds that:

(a) The use of all types of tobacco products, including smokeless tobacco, results in a high incidence of addiction, disease, illness, and death;

(b) Persons who begin using and become addicted to tobacco products in their youth often face a lifetime of struggle and recurring illness in coping with and attempting to overcome addiction to tobacco products;

(c) Experimentation with tobacco products by youth is often a first step toward more serious drug experimentation and creates a greater likelihood that the youth who experiment with tobacco will at some point be addicted to even more harmful substances;

(d) Implementation of aggressive tobacco and substance abuse prevention, education, and cessation programs for school-age children is necessary to assist young people in avoiding and ending tobacco use;

(e) School districts, schools, and other entities that provide tobacco and substance abuse prevention, education, and cessation programs for school-age children should reach out to parents and encourage them to participate, either as students or role models, in implementing said programs.

(2) The general assembly finds that persons with behavioral or mental health disorders are more likely to abuse tobacco products than any other segment of society. The general assembly further finds that the unusually heavy pattern of tobacco abuse engaged in by persons with behavioral or mental health disorders requires special treatment strategies that are not provided by other alcohol, drug, or tobacco abuse programs or substance use disorder treatment programs. It is therefore the general assembly's intent that the programs funded pursuant to this part 8 include comprehensive programs to prevent and treat tobacco addiction among persons with behavioral or mental health disorders.

(3) The general assembly also finds that:

(a) Each year, thousands of people in this state die from diseases that have been clinically proven to be caused by or directly related to tobacco use;

(b) Once a person starts using tobacco, he or she usually becomes addicted to the nicotine contained in the tobacco, which makes it terribly difficult for the person to quit using tobacco even when the person is aware of the significant health risks that accompany tobacco use;

(c) Studies show that a child is at a substantially greater risk of starting to use tobacco if the child's parents or older siblings use tobacco. Therefore, reducing tobacco use by adults may significantly reduce the risk that children will begin using tobacco.

(d) Annual direct medical costs from tobacco use in Colorado currently exceed one billion dollars;

(e) Comprehensive tobacco education, prevention, and cessation programs may result in millions of dollars in savings to the state and individual residents of the state for generations.



§ 25-3.5-803. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Division" means the division within the department of public health and environment responsible for prevention services.

(2) "Entity" means any local government, county, district, or municipal public health agency, political subdivision of the state, county department of social services, state agency, state institution of higher education that offers a teacher education program, school, school district, or board of cooperative services or any private nonprofit or not-for-profit community-based organization. "Entity" also means a for-profit organization that applies for a grant for the sole purpose of providing a statewide public information campaign concerning tobacco use prevention and cessation.

(3) "Master settlement agreement" means the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver.

(4) "Program" means the tobacco education, prevention, and cessation grant program created in section 25-3.5-804.

(5) "State board" means the state board of health created in section 25-1-103.



§ 25-3.5-804. Tobacco education, prevention, and cessation programs - review committee - grants

(1) There is hereby created the tobacco education, prevention, and cessation grant program to provide funding for community-based and statewide tobacco education programs designed to reduce initiation of tobacco use by children and youth, promote cessation of tobacco use among youth and adults, and reduce exposure to secondhand smoke. Any such tobacco programs may be presented in combination with other substance abuse programs. The program shall be administered by the division within the department and coordinated with efforts pursuant to part 5 of article 35 of title 24, C.R.S. The state board shall award grants to selected entities from moneys appropriated to the department from the tobacco education programs fund created in section 24-22-117, C.R.S.

(2) The state board shall adopt rules that specify, but are not necessarily limited to, the following:

(a) The procedures and timelines by which an entity may apply for program grants;

(b) Grant application contents;

(c) Criteria for selecting those entities that shall receive grants and determining the amount and duration of said grants;

(d) Reporting requirements for entities that receive grants pursuant to this part 8.

(3) (a) The division shall review the applications received pursuant to this part 8 and make recommendations to the state board regarding those entities that may receive grants and the amounts of said grants. On and after October 1, 2005, the review committee shall review the applications received pursuant to this part 8 and submit to the state board and the director of the department recommended grant recipients, grant amounts, and the duration of each grant. Within thirty days after receiving the review committee's recommendations, the director shall submit his or her recommendations to the state board. The review committee's recommendations regarding grantees of the Tony Grampsas youth services program, section 26-6.8-102, pursuant to section 25-3.5-805 (5) shall be submitted to the state board and the Tony Grampsas youth services board. Within thirty days after receiving the review committee's recommendations, the Tony Grampsas youth services board shall submit its recommendations to the state board. The state board has the final authority to approve the grants under this part 8. If the state board disapproves a recommendation for a grant recipient, the review committee may submit a replacement recommendation within thirty days. In reviewing grant applications for programs to provide tobacco education, prevention, and cessation programs for persons with behavioral or mental health disorders, the division or the review committee shall consult with the programs for public psychiatry at the university of Colorado health sciences center, the national alliance for the mentally ill, the mental health association of Colorado, and the department of human services.

(b) The state board shall award grants to the selected entities, specifying the amount and duration of the award. No grant awarded pursuant to this part 8 shall exceed three years without renewal. Of the amount awarded each year pursuant to the provisions of this part 8, the state board shall award at least one-third of the amount to entities that provide tobacco education, prevention, and cessation programs, solely or in combination with substance abuse programs, to school-age children.

(4) In implementing the program, the division shall survey the need for trained teachers, health professionals, and others involved in providing tobacco education, prevention, and cessation programs. To the extent the division determines there is a need, the division may provide technical training and assistance to entities that receive program grants pursuant to this part 8.

(5) (a) There is hereby created the tobacco education, prevention, and cessation grant program review committee, referred to in this part 8 as the "review committee". The review committee is established in the division. The review committee is responsible for ensuring that program priorities are established consistent with the Colorado tobacco prevention and control strategic plan, overseeing program strategies and activities, and ensuring that the program grants are in compliance with section 25-3.5-805.

(b) The review committee shall consist of the following sixteen members:

(I) The director of the department or the director's designee;

(II) Five members who shall be appointed by the director of the department, one of whom shall include the director of the tobacco education, prevention, and cessation program within the division and four of whom shall be staff of the program with expertise in tobacco prevention among youth, reducing exposure to secondhand smoke, tobacco cessation, or public education.

(III) Eight members who shall be appointed by the state board as follows:

(A) One member who is a member of the state board;

(B) One member who is a representative of a local public health agency;

(C) One member who is a representative of a statewide association representing physicians;

(D) One member who is a representative of an association representing family physicians;

(E) One member who is a representative of the Colorado department of education;

(F) One member who is a representative of the university of Colorado health sciences center who has expertise in evaluation;

(G) One member who represents a socio-demographic disadvantaged population in Colorado; and

(H) One member who is a representative of a statewide nonprofit organization with a demonstrated expertise in and commitment to tobacco control.

(IV) The president of the senate shall appoint one member of the senate.

(V) The speaker of the house of representatives shall appoint one member of the house of representatives.

(c) (I) Except as provided in subparagraph (II) of this paragraph (c), members of the review committee shall serve three-year terms; except that of the members initially appointed to the review committee, five members appointed by the state board shall serve two-year terms. Members of the review committee appointed pursuant to subparagraph (III) of paragraph (b) of this subsection (5) shall not serve more than two consecutive terms.

(II) The terms of the members appointed by the speaker of the house of representatives and the president of the senate and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker and the president shall appoint or reappoint members in the same manner as provided in subparagraphs (IV) and (V) of paragraph (b) of this subsection (5). Thereafter, the terms of members appointed or reappointed by the speaker and the president shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker and the president shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(d) The composition of the review committee shall reflect, to the extent practical, Colorado's ethnic, racial, and geographic diversity.

(e) Except as otherwise provided in section 2-2-326, C.R.S., members of the review committee shall serve without compensation but shall be reimbursed from moneys deposited in the tobacco education programs fund created in section 24-22-117, C.R.S., for their actual and necessary expenses incurred in the performance of their duties pursuant to this part 8.

(f) The review committee shall elect from its membership a chair and a vice-chair of the committee.

(g) The division shall provide staff support to the review committee.

(h) If a member of the review committee has an immediate personal, private, or financial interest in any matter pending before the review committee, the member shall disclose the fact and shall not vote upon such matter.



§ 25-3.5-805. Tobacco education, prevention, and cessation programs - requirements

(1) An entity that applies for a grant pursuant to the provisions of this part 8 shall in the application demonstrate that the tobacco education, prevention, or cessation program provides at least one of the following:

(a) Education designed for school-age children that, at a minimum, addresses tobacco use prevention and cessation strategies and the dangers of tobacco use; or

(b) Education programs, including but not limited to school, work site, mass media, and health-care setting programs, designed to prevent or reduce the use of all types of tobacco products or help reduce exposure to secondhand smoke; or

(c) Counseling regarding the use of all types of tobacco products; or

(d) Programs that address prevention and cessation of the abuse of various types of drugs, with an emphasis on prevention and cessation of tobacco use; or

(e) (Deleted by amendment, L. 2005, p. 935, § 25, effective June 2, 2005.)

(f) Tobacco use and substance abuse prevention and cessation services addressed to specific population groups such as adolescents and pregnant women and provided within specific ethnic and low-income communities; or

(g) Training of teachers, health professionals, and others in the field of tobacco use and prevention; or

(h) Tobacco addiction prevention and treatment strategies that are designed specifically for persons with behavioral or mental health disorders; or

(i) Activities to prevent the sale or furnishing by other means of cigarettes or tobacco products to minors; or

(j) Programs that are designed to eliminate health disparities among segments of the population that have higher than average tobacco burdens.

(1.5) Notwithstanding the requirements of subsection (1) of this section, an entity may apply for a grant for the purpose of evaluating the entire statewide program or individual components of the program.

(2) If the entity applying for a grant pursuant to the provisions of this part 8 is a school district or board of cooperative services, in addition to the information specified in subsection (1) of this section, the entity shall demonstrate in the application that the tobacco education, prevention, and cessation program to be operated with moneys received from the grant is a program that has not been previously provided by the school district or board of cooperative services. The entity shall also demonstrate that the program is specifically designed to appeal to and address the concerns of the age group to which the program will be presented.

(3) In adopting criteria for awarding grants, the state board shall adopt such criteria as will ensure that the implementation of a comprehensive program is consistent with the Colorado tobacco prevention and control strategic plan, that tobacco education, prevention, and cessation programs are available throughout the state, and that the programs are available to serve persons of all ages.

(4) At least fifteen percent of the moneys annually awarded to grantees pursuant to this section shall be for the purposes of providing funding to eliminate health disparities among minority populations and high-risk populations that have higher-than-average tobacco burdens.

(5) Up to fifteen percent of the moneys annually awarded pursuant to this section shall be allocated to grantees of the Tony Grampsas youth services program, section 26-6.8-102, C.R.S., for proven tobacco prevention and cessation programs.

(6) The majority of moneys annually awarded to grantees that qualify pursuant to subsections (1), (2), and (5) of this section shall be for evidence-based programs and programs that prevent and reduce tobacco use among youth and young adults.



§ 25-3.5-806. Tobacco education, prevention, and cessation programs - reporting requirements

(1) In adopting rules specifying the reporting requirements for entities that receive grants pursuant to this part 8, the state board shall ensure that such reports, at a minimum, include:

(a) An evaluation of the implementation of the program, including but not limited to the number of persons served and the services provided;

(b) The results achieved by the program, specifying the goals of the program and the criteria used in measuring attainment of the goals;

(c) An explanation of how the results achieved by the program contribute to the achievement of the program goals as stated in section 25-3.5-802.

(2) The division shall compile the annual reports received from entities pursuant to this section.

(3) (a) The division shall annually review the reports received from entities receiving grants pursuant to this part 8 and shall make recommendations to the state board concerning whether the amount received by an entity should be continued, reduced, or increased. The division may also recommend that the grant for an entity be immediately terminated or not renewed if the tobacco education, prevention, and cessation program funded by the grant does not demonstrate a sufficient level of success, as determined by the division.

(b) The division may contract with one or more public or private entities to review and compile the reports received pursuant to this section and prepare the recommendations pursuant to paragraph (a) of this subsection (3).



§ 25-3.5-808. Administration - limitation

The prevention services division of the department may receive up to five percent of the moneys annually appropriated by the general assembly from the tobacco education programs fund created in section 24-22-117, C.R.S., for the actual costs incurred in administering the program, including the hiring of sufficient staff within the division to effectively administer the program and reimbursement of review committee members pursuant to section 25-3.5-804 (5).



§ 25-3.5-809. Tobacco education, prevention, and cessation programs - funding

The programs under this part 8 shall be funded by moneys annually appropriated by the general assembly to the department from the tobacco education programs fund created in section 24-22-117, C.R.S.






Part 9 - Quality Management

§ 25-3.5-901. Short title

This part 9 shall be known and may be cited as the "Carol J. Shanaberger Act".



§ 25-3.5-902. Legislative declaration

The general assembly hereby finds and declares that the implementation of quality management functions to evaluate and improve prehospital emergency medical service patient care is essential to the operation of emergency medical services organizations. For this purpose, it is necessary that the collection of information by prehospital medical directors and emergency medical services organizations be reasonably unfettered so that a complete and thorough evaluation and improvement of the quality of patient care can be accomplished. To this end, quality management information relating to the evaluation or improvement of the quality of prehospital emergency medical services is confidential, subject to section 25-3.5-904 (3), and persons performing quality management functions are granted qualified immunity as specified in section 25-3.5-904 (4). It is the intent of the general assembly that nothing in this section revise, amend, or alter article 36 or part 1 of article 36.5 of title 12, C.R.S.



§ 25-3.5-903. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Emergency medical services organization" means:

(a) Local emergency medical and trauma service providers, as defined in section 25-3.5-602 (4), excluding a health care facility licensed or certified by the department pursuant to section 25-1.5-103 (1)(a) that has a quality management program pursuant to section 25-3-109;

(b) Regional emergency medical and trauma services advisory councils, as defined in section 25-3.5-703 (6.8) and established under section 25-3.5-704 (2)(c); and

(c) Public safety answering points, as defined in section 29-11-101 (6.5), C.R.S., performing emergency medical dispatch.

(2) "Prehospital medical director" or "medical director" means a licensed physician who supervises certified emergency medical service providers who provide prehospital care.

(3) "Quality management assessment" means a review and assessment of the performance of prehospital care provided by emergency medical service providers operating under a medical director.

(4) (a) "Quality management program" means a program established under this part 9 that is designed to perform quality management assessments for the purpose of improving patient care and includes:

(I) Quality assurance and risk management activities;

(II) Peer review of emergency medical service providers; and

(III) Other quality management functions.

(b) "Quality management program" does not include review or assessment of the licensing, use, or maintenance of vehicles used by an emergency medical services organization.



§ 25-3.5-904. Quality management programs - creation - assessments - confidentiality of information - exceptions - immunity for good-faith participants

(1) Each emergency medical services organization that institutes a quality management program to conduct quality management assessments shall include in that program at least the following components:

(a) Periodic review of treatment protocols, compliance with treatment protocols, and prehospital emergency medical care provided to patients;

(b) Peer review of emergency medical service providers, including review of their qualifications and competence and quality and appropriateness of patient care;

(c) The collection of data if required pursuant to section 25-3.5-704 (2)(h)(II);

(d) A general description of the types of cases, problems, or risks to be reviewed and the process used for identifying potential risks;

(e) Identification of the personnel or committees responsible for coordinating quality management activities and the means of reporting within the quality management program;

(f) A description of the method for systematically reporting information to the organization's medical director;

(g) A description of the method for investigating and analyzing causes of individual problems and patterns of problems;

(h) A description of possible corrective actions to address the problems, including education, prevention, and minimizing potential problems or risks; and

(i) A description of the method for following up in a timely manner on corrective action to determine the effectiveness of the action.

(2) (a) Except as provided in paragraph (b) of this subsection (2) or subsection (3) of this section, information required to be collected and maintained, including information from the prehospital care reporting system that identifies an individual, and records, reports, and other information obtained and maintained in accordance with a quality management program established pursuant to this section are confidential and shall not be released except to the department in cases of an alleged violation of board rules pertaining to emergency medical service provider certification or except in accordance with section 25-3.5-205 (4).

(b) (I) An emergency medical services organization or prehospital medical director may share quality management records related to peer review of an emergency medical service provider with another emergency medical services organization or a licensed or certified health care facility that has a quality management program under this section or section 25-3-109, as applicable, without violating the confidentiality requirements of paragraph (a) of this subsection (2) and without waiving the privilege specified in subsection (3) of this section, if the emergency medical service provider seeks to subject himself or herself to, or is currently subject to, the authority of the emergency medical services organization or health care facility.

(II) A health care facility licensed or certified by the department pursuant to section 25-1.5-103 (1)(a) that has a quality management program pursuant to section 25-3-109 may share quality management records related to peer review of an emergency medical service provider with an emergency medical services organization or prehospital medical director if the emergency medical service provider seeks to subject himself or herself to, or is currently subject to, the authority of the emergency medical services organization or prehospital medical director without violating the confidentiality requirements of this subsection (2) and section 25-3-109 (3) and without waiving the privilege specified in subsection (3) of this section and section 25-3-109 (4).

(c) The confidentiality of information provided for in this section is not impaired or otherwise adversely affected solely because the prehospital medical director or emergency medical services organization submits the information to a nongovernmental entity to conduct studies that evaluate, develop, and analyze information about emergency medical care operations, practices, or any other function of emergency medical care organizations. The records, reports, and other information collected or developed by a nongovernmental entity remain protected as provided in paragraph (a) of this subsection (2). In order to adequately protect the confidentiality of the information, the findings, conclusions, or recommendations contained in the studies conducted by a nongovernmental entity are not deemed to establish a standard of care for emergency medical care organizations.

(3) (a) The records, reports, and other information described in subsection (2) of this section are not subject to subpoena and are not discoverable or admissible as evidence in any civil or administrative proceeding. A person who participates in the reporting, collection, evaluation, or use of quality management information with regard to a specific circumstance shall not testify about his or her participation in any civil or administrative proceeding.

(b) This subsection (3) does not apply to:

(I) Any civil or administrative proceeding, inspection, or investigation as otherwise provided by law by the department or other appropriate regulatory agency having jurisdiction for disciplinary or licensing sanctions;

(II) A person giving testimony concerning facts of which he or she has personal knowledge acquired independently of the quality management program or function;

(III) The availability, as provided by law or the rules of civil procedure, of factual information relating solely to the individual in interest in a civil suit by the person, next friend, or legal representative, but factual information does not include opinions or evaluations performed as a part of the quality management program;

(IV) A person giving testimony concerning an act or omission that he or she observed or in which he or she participated, notwithstanding any participation by him or her in the quality management program;

(V) A person giving testimony concerning facts he or she had recorded in a medical record relating solely to the individual in interest in a civil suit.

(4) A person, acting in good faith, within the scope and functions of a quality management program, and without violating any applicable laws, who participates in the reporting, collection, evaluation, or use of quality management information or performs other functions as part of a quality management program with regard to a specific circumstance is immune from liability in any civil action based on his or her participation in the quality management program brought by an emergency medical service provider or person to whom the quality management information pertains. This immunity does not apply to any negligent or intentional act or omission in the provision of care.

(5) Nothing in this section:

(a) Affects or prevents the voluntary release of any quality management record or information by a prehospital medical director or emergency medical services organization; except that no patient-identifying information may be released without the patient's consent;

(b) Limits any statutory or common-law privilege, confidentiality, or immunity; or

(c) Affects a person's ability to access his or her medical records as provided in section 25-1-801 or the right of any family member or other person to obtain medical record information upon the consent of the patient or his or her authorized representative.






Part 10 - Statewide Marijuana Education Campaign

§ 25-3.5-1001. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Many substance abuse, public health, education, regulatory, and law enforcement professionals are concerned about the impact that the legalization of retail marijuana will have on children, youth, and adults in the state;

(b) Many of these professionals believe that the legalization of retail marijuana may result in:

(I) An increase in the abuse of marijuana by adults and youth;

(II) A greater need for early intervention services due to increased use of marijuana by youth and adults;

(III) A belief among children and youth that the risks associated with marijuana use are low;

(IV) Health impacts in connection with exposure to secondhand smoke;

(V) An increase in the instances of impaired driving and the associated increase in crashes;

(VI) New health concerns regarding pregnant or nursing women who use marijuana or who are exposed to secondhand smoke from marijuana; and

(VII) Other potential concerns that have not yet been identified.

(c) Mass-reach health communications strategies have been found to be effective in reducing tobacco and alcohol use among adults and youth, in increasing the use of cessation services, and in limiting tobacco and alcohol initiation by youth; and

(d) There is substantial evidence that mass media campaigns and community coalitions are effective in preventing marijuana use.

(2) The general assembly further finds and declares that to protect and improve the health of the citizens of the state, it is a prudent use of state resources to require the Colorado department of public health and environment to implement a campaign to increase the awareness of and education about the impacts of marijuana use.



§ 25-3.5-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Division" means the division within the department of public health and environment responsible for prevention services.

(2) "Retail marijuana" means marijuana that is legal for adults to purchase and use pursuant to section 16 of article XVIII of the state constitution.



§ 25-3.5-1004. Ongoing prevention and education campaign - training - marijuana

(1) Subject to available appropriations, beginning in the 2014-15 state fiscal year, the division shall develop, implement, and evaluate an ongoing statewide prevention and education campaign to address the long-term marijuana education needs in the state. In the prevention and education messaging, the division shall provide information to:

(a) The general public regarding the law surrounding the legal use of retail marijuana;

(b) People in the retail marijuana industry regarding restricting youth access to retail marijuana;

(c) Retail marijuana users and other relevant populations identified as high-risk regarding the potential risks associated with the use of marijuana; and

(d) The general public regarding the dangers associated with the over-consumption of marijuana-infused products.

(2) In furtherance of the goals of the ongoing marijuana prevention and education campaign, the division may use television messaging, radio broadcasts, print media, digital strategies, or any other form of messaging deemed necessary and appropriate by the division to reach the target audiences of the campaign.

(3) In furtherance of the goals of the ongoing marijuana prevention and education campaign, the department of public health and environment shall provide at least five regional training sessions during the 2014-15 fiscal year for community partners to implement youth health development strategies.



§ 25-3.5-1005. Website - primary state resource for information

(1) In furtherance of the goals of the eighteen-month public awareness and education campaign created in section 25-3.5-1003, as it existed prior to its repeal in 2016, and the ongoing prevention and education campaign created in section 25-3.5-1004, the division shall create a website that will serve as the state portal for the most accurate and timely information regarding the health effects of marijuana use and the laws regarding marijuana use. The division shall ensure that the website links to the information made available by local governments that have passed additional restrictions on the use of retail marijuana and links to the website of every state agency that contains relevant information regarding retail marijuana, including any youth prevention campaign managed by a state agency.

(2) The division shall implement a marketing campaign to generate public awareness of the website as the primary state resource for information regarding the legalization and use of retail marijuana in the state.



§ 25-3.5-1006. Align marijuana messaging - integration of information across state agencies

(1) The division shall integrate information from each state agency involved in providing retail marijuana information, including the department of human services, the department of transportation, the department of revenue, the department of law, the department of public safety, and the department of education, to align the messaging, branding, and education provided by each agency for the eighteen-month public education and awareness campaign required pursuant to section 25-3.5-1003, as it existed prior to its repeal in 2016, the ongoing prevention and education campaign required pursuant to section 25-3.5-1004, and the website required pursuant to section 25-3.5-1005.

(2) The division shall provide data, training, educational materials, and resources on effective prevention strategies to local community coalitions and programs addressing marijuana prevention.



§ 25-3.5-1007. Evaluation of marijuana campaigns

(1) The department shall contract with a respected evaluation partner to develop and implement a three-year evaluation plan assessing the reach and impact of the eighteen-month public education and awareness campaign required pursuant to section 25-3.5-1003, as it existed prior to its repeal in 2016, and the ongoing prevention and education campaign required pursuant to section 25-3.5-1004. The evaluation must also assess the department's success in educating the citizens of the state regarding the legal parameters of the use of retail marijuana and preventing negative health impacts from the legalization of retail marijuana.

(2) (Deleted by amendment, L. 2017.)






Part 11 - Emergency Medical Responders

§ 25-3.5-1101. Legislative declaration

(1) The general assembly hereby finds that:

(a) The department of public health and environment has responsibility for oversight of the emergency medical and trauma services system and the certification of emergency medical service providers. Emergency medical service providers are certified by the department to provide treatment and transport to the sick and injured.

(b) Emergency medical responders are the part of the emergency medical and trauma services system who answer emergency calls, provide effective and immediate care to ill and injured patients, prepare the scene for the arrival of the ambulance and emergency medical service providers, and provide assistance to emergency medical service providers as directed;

(c) Most emergency medical responders perform their duties in an ethical and professional manner;

(d) It is in the interests of the citizens of this state that a voluntary process exists whereby individuals may register their training and status as an emergency medical responder with the state; and

(e) It is in the public interest to place the voluntary registration of emergency medical responders within the state department that has statutory responsibility for the statewide emergency medical and trauma services system.

(2) Therefore, it is the intent of the general assembly to:

(a) Transfer the oversight of emergency medical responders, formerly known as first responders, from the department of public safety to the department of public health and environment; and

(b) Fund the oversight of the voluntary registration program through the highway users tax fund established in section 42-3-304 (21), C.R.S., in order to avoid cost-prohibitive registration fees.



§ 25-3.5-1102. Definitions

As used in this part 11:

(1) "Emergency medical responder" means an individual who has successfully completed the training and examination requirements for emergency medical responders and who provides assistance to the injured or ill until more highly trained and qualified personnel arrive.

(2) "Physician" means a person licensed pursuant to article 36 of title 12, C.R.S., in good standing, who authorizes and directs, through protocols and standing orders, the performance of students-in-training enrolled in department-recognized emergency medical responder education programs.

(3) "Registered emergency medical responder" means an individual who has successfully completed the training and examination requirements for emergency medical responders, who provides assistance to the injured or ill until more highly trained and qualified personnel arrive, and who is registered with the department pursuant to this part 11.



§ 25-3.5-1103. Registration - rules - funds

(1) On and after July 1, 2017, the department shall administer a voluntary registration program for emergency medical responders. A person shall not hold himself or herself out as a registered emergency medical responder, providing care or services as identified in national guidelines for emergency medical response as approved by the department, unless the person meets the requirements set forth in this part 11; except that a person may function as a good samaritan pursuant to section 13-21-116, C.R.S.

(2) The board shall adopt rules for the administration of the emergency medical responder registration program, which rules shall include, at a minimum, the following:

(a) Requirements for emergency medical responder registration, which include certification of the applicant through a nationally recognized emergency responder certification organization approved by the department;

(b) The period of time for which the registration as an emergency medical responder is valid;

(c) Registration renewal requirements;

(d) Training requirements for new and renewing registrants;

(e) Provisions governing national and state criminal history record checks for new and renewing registrants and the use of the results of the checks by the department to determine the action to take on a registration application. Notwithstanding section 24-5-101, C.R.S., these provisions must allow the department to consider whether the applicant has been convicted of a felony or misdemeanor involving moral turpitude and the pertinent circumstances connected with the conviction and to make a determination whether any such conviction disqualifies the applicant from registration.

(f) Disciplinary sanctions, which may include provisions for the denial, revocation, probation, and suspension, including summary suspension, of registration and of education program recognition; and

(g) An appeal process consistent with sections 24-4-104 and 24-4-105, C.R.S., that is applicable to department decisions in connection with sanctions.

(3) Rules promulgated by the department of public safety remain in effect until superceded by rules duly adopted pursuant to this part 11.

(4) (a) The department may issue a provisional registration to an applicant for registration as an emergency medical responder who requests issuance of a provisional registration and who pays a fee authorized under rules adopted by the board. A provisional registration is valid for not more than ninety days.

(b) The department may not issue a provisional registration unless the applicant satisfies the requirements for registration established in rules of the board. If the department finds that an emergency medical responder who has received a provisional registration has violated any requirements for registration, the department may revoke the provisional registration and prohibit the registration of the emergency medical responder.

(c) The department may issue a provisional registration to an applicant whose fingerprint-based criminal history record check has not yet been completed. The department shall require the applicant to submit a name-based criminal history record check prior to issuing a provisional registration.

(d) The board shall adopt rules as necessary to implement this subsection (4), including rules establishing a fee to be charged to applicants seeking a provisional registration. The department shall deposit any fee collected for a provisional registration in the emergency medical services account created in section 25-3.5-603.

(5) (a) The department shall acquire a fingerprint-based criminal history record check from the Colorado bureau of investigation to investigate the holder of or applicant for an emergency medical responder registration. The department may acquire a name-based criminal history record check for a registrant or an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable. Notwithstanding paragraph (b) of this subsection (5), if a person submitted to a fingerprint-based criminal history record check at the time of initial registration or registration renewal, the person shall not be required to submit to a subsequent fingerprint-based criminal history record check.

(b) If, at the time of application for registry or for renewal, an individual has lived in the state for three years or less, the department shall require the applicant to submit to a federal bureau of investigation fingerprint-based national criminal history record check; except that the department may acquire a national name-based criminal history record check for an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable. The department shall be the authorized agency to receive and disseminate information regarding the result of any national criminal history record check.



§ 25-3.5-1104. Training programs - rules

(1) The board shall adopt rules regarding the recognition by the department of education programs that provide initial training and continued competency education for emergency medical responders.

(2) The receipt of a certificate or other document of course completion issued by an education program or national certification organization is not deemed state licensure, approval, or registration.



§ 25-3.5-1105. Investigation and discipline

(1) The department may administer oaths, take affirmations of witnesses, and issue subpoenas to compel the attendance of witnesses and the production of all relevant records and documents to investigate alleged misconduct by registered emergency medical responders.

(2) Upon failure of a witness to comply with a subpoena, the department may apply to a district court for an order requiring the person to appear before the department or an administrative law judge, to produce the relevant records or documents, or to give testimony or evidence touching the matter under investigation or in question. When seeking an order, the department shall apply to the district court of the county in which the subpoenaed person resides or conducts business. The court may punish such failure as a contempt of court.

(3) A registered emergency medical responder, the employer of a registered emergency medical responder, or a physician shall report to the department any misconduct by a registered emergency medical responder that is known or reasonably believed by the person to have occurred.

(4) A person acting as a witness or consultant to the department, a witness testifying, and a person or employer who reports misconduct to the department under this section is immune from liability in any civil action brought for acts occurring while testifying, producing evidence, or reporting misconduct under this section if the individual or employer was acting in good faith and with a reasonable belief of the facts. A person or employer participating in good faith in an investigation or an administrative proceeding pursuant to this section is immune from any civil or criminal liability that may result from such participation.

(5) Records, documents, testimony, or evidence obtained under this section are confidential except to the extent necessary to support the administrative action taken by the department, to refer the matter to another regulatory agency, or to refer the matter to a law enforcement agency for criminal prosecution.






Part 12 - Community Assistance Referral and Education Services (Cares) Program

§ 25-3.5-1201. Short title

The short title of this part 12 is the "Community Assistance Referral and Education Services (CARES) Program Act".



§ 25-3.5-1202. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Authorized entity" means:

(a) A licensed ambulance service;

(b) A fire department of a town, city, or city and county;

(c) A fire protection district, ambulance district, health assurance district, health service district, or metropolitan district or a special district authority; or

(d) A health care business entity, including a licensed or certified health care facility that is subject to regulation under article 3 of this title.

(2) "Medical direction" means the supervision over and direction of individuals who perform acts on behalf of a CARES program by a physician or advanced practice registered nurse who is licensed in Colorado and in good standing and who is identified as being responsible for assuring the competency of those individuals in the performance of acts on behalf of the CARES program.

(3) "Program" or "CARES program" means a community assistance referral and education services program established in accordance with this part 12.



§ 25-3.5-1203. Community assistance referral and education services programs - authorization - scope - repeal

(1) To improve the health of residents within its jurisdiction, prevent illness and injury, or reduce the incidence of 911 calls and hospital emergency department visits made for the purpose of obtaining nonemergency, nonurgent medical care or services, an authorized entity may establish a community assistance referral and education services program to provide community outreach and health education to residents within the authorized entity's jurisdiction.

(2) (a) On or after July 1, 2018, an authorized entity that operates or plans to operate a CARES program in Colorado shall notify the department of its CARES program in the form and manner required by the department.

(b) The department shall maintain a list of all authorized entities that operate a CARES program and make the list accessible to the public.

(c) An authorized entity operating a CARES program shall not assert that it is licensed or certified by the department.

(3) Subject to medical direction, an authorized entity operating a program may, within the scope of practice of its practitioners:

(a) Provide the following services:

(I) Health education and information available on relevant services; and

(II) Referrals for and information concerning low-cost medication programs and alternative resources to the 911 system;

(b) To provide services in accordance with paragraph (a) of this subsection (3) and to ensure nonduplication of the services, collaborate with appropriate community resources, including:

(I) Health care facilities licensed or issued a certificate of compliance pursuant to section 25-1.5-103 or subject to regulation by the department pursuant to article 1 or 3 of this title;

(II) Primary care providers;

(III) Other health care professionals; or

(IV) Social services agencies.

(4) (a) An authorized entity operating a CARES program shall not provide services that would require a license or certification pursuant to part 13 of this article or article 3 or 3.5 of this title.

(b) In the form and manner prescribed by the department and before referring a service or provider to a recipient of a CARES program service, an authorized entity operating a CARES program shall disclose, at a minimum, in writing, the following information to the recipient:

(I) Any relationship that the CARES program has with an individual or entity to which it refers a recipient of CARES program service; and

(II) Whether the authorized entity directs, controls, schedules, or trains any provider to which it refers a recipient of CARES program services.

(5) The department may investigate an authorized entity as it deems necessary to ensure:

(a) The protection of the health, safety, and welfare of a recipient of CARES program services; and

(b) That the authorized entity is not providing services through its CARES program that require a license or certification pursuant to part 13 of this article or article 3 or 3.5 of this title.

(6) A person working directly or indirectly for a CARES program, whether as an employee or a contractor, may only provide services consistent with the requirements of subsection (3) of this section; except that nothing in this section prohibits a licensed, certified, or registered health care or mental health provider or certified emergency medical service provider from acting or providing services within his or her scope of practice if necessary to respond to an emergent situation.

(7) (a) If an entity offered community outreach and health education before January 1, 2015, the entity may continue and need not comply with the requirements of this part 12. The entity may voluntarily provide reports consistent with the requirements of section 25-3.5-1204.

(b) This subsection (7) is repealed, effective July 1, 2021.



§ 25-3.5-1204. Reports

(1) (a) If an authorized entity develops a program under this article, the authorized entity shall report to the department, in the form and manner determined by the department, on the progress of the program on or before December 31 in the year following the year in which the program commenced and on or before December 31 of each subsequent year in which the program continues to operate.

(b) An authorized entity's report must include:

(I) The number of residents who have used program services and the types of program services used;

(II) A measurement of any reduction in the use of the 911 system for nonemergency, nonurgent medical assistance by residents within the authorized entity's jurisdiction; and

(III) A measurement of any reduction in visits to the emergency department in a hospital for nonemergency, nonurgent medical assistance by residents within the authorized entity's jurisdiction.

(c) An authorized entity's report pursuant to this section must not include any personally identifiable information concerning a program client or prospective client.

(2) On or before March 31 of each year, the department shall compile annual reports received from authorized entities in the previous year into a single report and post the report on its website.






Part 13 - Community Integrated Health Care Service Agencies

§ 25-3.5-1301. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Community integrated health care service agency" or "agency" means a sole proprietorship, partnership, corporation, nonprofit entity, special district, governmental unit or agency, or licensed or certified health care facility that is subject to regulation under article 1.5 or 3 of this title that manages and offers, directly or by contract, community integrated health care services.

(2) "Manager" or "administrator" means any person who controls and supervises or offers or attempts to control and supervise the day-to-day operations of a community integrated health care service agency.

(3) "Medical direction" means the supervision over and direction of individuals who perform acts on behalf of an agency by a physician or advanced practice registered nurse who is licensed in Colorado, is in good standing, and is identified as being responsible for assuring the competency of those individuals in the performance of acts on behalf of the agency; except that, if the agency hires or contracts with a community paramedic, only a licensed physician in good standing may provide medical direction.

(4) "Owner" means an officer, director, general partner, limited partner, or other person having a financial or equity interest of twenty-five percent or greater.



§ 25-3.5-1302. Community integrated health care service agency license required - rules - civil and criminal penalties - liability insurance

(1) On or after July 1, 2018, a person shall not operate or maintain a community integrated health care service agency unless the person has submitted to the department a completed application for licensure as a community integrated health care service agency. On or after December 31, 2018, a person shall not operate or maintain an agency without a community integrated health care service agency license issued by the department.

(2) (a) A person who violates subsection (1) of this section:

(I) Is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars; and

(II) May be subject to a civil penalty assessed by the department, after conducting a hearing in accordance with section 24-4-105, C.R.S., of up to ten thousand dollars for each violation of this section. The department shall transmit all fines collected pursuant to this subparagraph (II) to the state treasurer, who shall credit the moneys to the general fund.

(b) An owner, manager, or administrator of an agency is subject to the penalties in this subsection (2) for any violation of subsection (1) of this section.

(3) A license applicant shall submit to the department, in the manner determined by the board by rule, proof that the agency and any staff that it employs or contracts is covered by general liability insurance in an amount determined by the board by rule, but not less than the amount calculated in accordance with section 24-10-114 (1)(a)(I) and (1)(b), C.R.S.



§ 25-3.5-1303. Minimum standards for community integrated health care service agencies - adult protective services data system check - rules

(1) In addition to the services that the board, by rule, authorizes a community integrated health care service agency to perform, an agency may perform any of the services that may be provided through a CARES program pursuant to section 25-3.5-1203 (3) and the tasks and procedures that a community paramedic is authorized to perform within his or her scope of practice in accordance with section 25-3.5-206 and rules promulgated pursuant to that section. On or before January 1, 2018, the board shall promulgate rules providing minimum standards for the operation of an agency within the state. The rules must include the following:

(a) A requirement that the agency have medical direction;

(b) Inspection of agencies by the department or the department's designated representative;

(c) Minimum educational, training, and experience standards for the administrator and staff of an agency, including a requirement that the administrator and staff be of good moral character;

(d) (I) Fees for agency applications and licensure based on the department's direct and indirect costs in implementing this part 13. The department shall transmit the fees to the state treasurer, who shall credit the fees to the community integrated health care service agencies cash fund created in section 25-3.5-1304.

(II) The department shall collect fees from any entity that applies to operate a community integrated health care service agency, including an agency wholly owned and operated by a governmental unit or agency. The department shall transmit the fees to the state treasurer who shall credit the fees to the community integrated health care service agencies cash fund created in section 25-3.5-1304.

(e) The amount of general liability insurance coverage that an agency shall maintain and the manner in which an agency shall demonstrate proof of insurance to the department. The board may establish by rule that an agency may obtain a surety bond in lieu of liability insurance coverage.

(f) Establishing occurrence reporting requirements pursuant to section 25-1-124;

(g) Requirements for retaining records, including the time that agencies must maintain records for inspection by the department; and

(h) A requirement that agencies report to the department on an annual basis.

(2) On and after January 1, 2019, prior to employment, a community integrated health care service agency shall submit the name of a person who will be providing direct care, as defined in section 26-3.1-101 (3.5), to an at-risk adult, as defined in section 26-3.1-101 (1.5), as well as any other required identifying information, to the department of human services for a check of the Colorado adult protective services data system, pursuant to section 26-3.1-111, to determine if the person is substantiated in a case of mistreatment of an at-risk adult.



§ 25-3.5-1304. Community integrated health care service agencies cash fund - created

There is created the community integrated health care service agencies cash fund, referred to in this section as the "fund". The department shall transmit fees collected pursuant to this part 13 to the state treasurer for deposit in the fund. The money in the fund is subject to annual appropriation by the general assembly to the department for the department's direct and indirect costs in implementing and administering this part 13. Any unencumbered or unexpended money in the fund at the end of a fiscal year remains in the fund and shall not be credited or transferred to the general fund or any other fund.



§ 25-3.5-1305. License - application - inspection - criminal history record check - issuance

(1) A community integrated health care service agency license expires after one year. The department shall determine the form and manner of initial and renewal license applications.

(2) (a) The department shall inspect an agency as it deems necessary to ensure the health, safety, and welfare of agency consumers. An agency shall submit in writing, in a form and manner prescribed by the department, a plan detailing the measures that the agency will take to correct any violations found by the department as a result of an inspection.

(b) The department shall keep all medical records and personally identifying information obtained during an inspection of an agency confidential. All records and information obtained by the department through an inspection are exempt from disclosure pursuant to sections 24-72-204, C.R.S., and 25-1-124.

(3) (a) (I) With the submission of an application for a license pursuant to this section, each owner, manager, and administrator of an agency applying for an initial or renewal license shall submit a complete set of his or her fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing the records of the Colorado bureau of investigation and the federal bureau of investigation. The Colorado bureau of investigation shall forward the results of a criminal history record check to the department.

(II) Each owner, manager, or administrator of an agency is responsible for paying the fee established by the Colorado bureau of investigation for conducting the fingerprint-based criminal history record check to the bureau.

(III) The department may acquire a name-based criminal history record check for an owner, manager, or administrator who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable.

(b) The department may deny a license or renewal of a license if the results of a criminal history record check of an owner, manager, or administrator demonstrates that the owner, manager, or administrator has been convicted of a felony or a misdemeanor involving conduct that the department determines could pose a risk to the health, safety, or welfare of community integrated health care service consumers.

(c) If an agency applying for an initial license is temporarily unable to satisfy all of the requirements for licensure, the department may issue a provisional license to the agency; except that the department shall not issue a provisional license to an agency if operation of the agency will adversely affect the health, safety, or welfare of the agency's consumers. The department may require an agency applying for a provisional license to demonstrate to the department's satisfaction that the agency is taking sufficient steps to satisfy all of the requirements for full licensure. A provisional license is valid for ninety days and may be renewed one time at the department's discretion.



§ 25-3.5-1306. License denial - suspension - revocation

(1) Upon denial of an application for an initial license, the department shall notify the applicant in writing of the denial by mailing a notice to the applicant at the address shown on the application. If an applicant, within sixty days after receiving the notice of denial, petitions the department to set a date and place for a hearing, the department shall grant the applicant a hearing to review the denial in accordance with article 4 of title 24, C.R.S.

(2) The department may suspend, revoke, or refuse to renew the license of a community integrated health care service agency that is out of compliance with the requirements of this part 13 or rules promulgated pursuant to this part 13. Before taking final action to suspend, revoke, or refuse to renew a license, the department shall conduct a hearing on the matter in accordance with article 4 of title 24, C.R.S. The department may implement a summary suspension before a hearing in accordance with section 24-4-104 (4)(a), C.R.S.

(3) After conducting a hearing on the matter in accordance with article 4 of title 24, C.R.S., the department may revoke or refuse to renew an agency license where the owner, manager, or administrator of the agency has been convicted of a felony or misdemeanor involving conduct that the department determines could pose a risk to the health, safety, or welfare of the agency's consumers.

(4) The department may impose intermediate restrictions or conditions on an agency that may require the agency to:

(a) Retain a consultant to address corrective measures;

(b) Be monitored by the department for a specific period;

(c) Provide additional training to its employees, owners, managers, or administrators;

(d) Comply with a directed written plan to correct the violation, in accordance with the procedures established under section 25-27.5-108 (2)(b); or

(e) Pay a civil penalty of up to ten thousand dollars per violation. The department, after providing the agency with the opportunity for a hearing in accordance with section 24-4-105, C.R.S., on any penalties assessed, shall transmit all penalties collected pursuant to this paragraph (e) to the state treasurer, who shall credit the money to the general fund. The agency may request, and the department shall grant, a stay in payment of a civil penalty until final disposition of the restriction or condition.



§ 25-3.5-1307. Repeal of part - review of functions

This part 13 is repealed, effective September 1, 2025. Before the repeal, the department's functions under this part 13 shall be reviewed as provided for in section 24-34-104, C.R.S.












Disease Control

Article 4 - Disease Control

Part 1 - Sanitary Regulations

§ 25-4-101. Premises sanitation - food defined

Every building, room, basement, enclosure, or premises occupied, used, or maintained as a bakery, confectionery, cannery, packing house, slaughterhouse, creamery, cheese factory, restaurant, hotel, grocery, meat market factory, shop, or warehouse, or any public place or manufacturing place used for the preparation, manufacture, packing, storage, sale, or distribution of any food, as defined in this section, which is intended for sale shall be properly and adequately lighted, drained, plumbed, and ventilated and shall be conducted with strict regard to the influence of such conditions upon the health of operatives, employees, clerks, or other persons therein employed and the purity and wholesomeness of the food therein produced, prepared, manufactured, packed, stored, sold, or distributed. For the purposes of this part 1, "food" includes all articles used for food, drink, confectionery, or condiment, whether simple, mixed, or compound, and all substances or ingredients used in the preparation thereof.



§ 25-4-102. Sanitary regulations

The floors, sidewalls, ceilings, furniture, receptacles, utensils, dishes, implements, and machinery of every restaurant, hotel kitchen, and establishment or place where such food intended for sale is produced, prepared, manufactured, packed, stored, sold, or distributed and all cars, trucks, and vehicles used in the transportation of such food products shall at no time be kept or permitted to remain in an unclean, unhealthful, or unsanitary condition. For the purpose of this part 1, unclean, unhealthful, and unsanitary conditions shall be deemed to exist if food in the process of production, preparation, manufacture, packing, storage, sale, distribution, or transportation is not securely protected from flies, dust, dirt, and all other foreign or injurious contamination, as far as may be necessary by all reasonable means; or if the refuse, dirt, or waste products incident to the manufacture, preparation, packing, selling, distributing, or transportation of such food are not removed daily; or if all trucks, trays, boxes, buckets, or other receptacles or the chutes, platforms, racks, tables, shelves, and knives, saws, cleavers, or other utensils, or the machinery used in moving, handling, cutting, chopping, mixing, canning, or other processes are not thoroughly cleaned daily; or if the clothing of operatives, employees, clerks, or other persons therein employed is unclean; or if all dishes, cups, glasses, knives, forks, and spoons are not thoroughly washed in hot or running water and rinsed after each usage; or if dishes, cups, or glasses are used which are so cracked, chipped, or broken as to be detrimental to health; or if all ice-cream cones and straws are not securely covered.



§ 25-4-103. Construction requirements

The sidewalls, floors, and ceilings of every bakery, confectionery, creamery, cheese factory, and hotel or restaurant kitchen and every building, room, basement, or enclosure occupied or used for the preparation, manufacture, packing, storage, sale, or distribution of food shall be so constructed that they can easily be kept clean.



§ 25-4-104. Protection from dirt

All such factories, buildings, and other places containing food shall be provided with proper doors and screens necessary and adequate to protect against the contamination of the product from flies, dust, or dirt.



§ 25-4-105. Toilet rooms and lavatories

Every such building, room, basement, enclosure, or premises occupied, used, or maintained for the production, preparation, manufacture, canning, packing, storage, sale, or distribution of such food shall have adequate and convenient toilet rooms or lavatories. The toilet rooms shall be separate and apart from the rooms where the process of production, preparation, manufacture, packing, storing, canning, selling, and distributing is conducted. The floors of such toilet rooms shall be of cement, tile, wood, brick, or other nonabsorbent material and shall be washed and scoured daily. Such toilets shall be furnished with separate ventilating flues and pipes discharging into soil pipes or shall be on the outside of and well removed from the building. Lavatories and washrooms shall be maintained in a sanitary condition.



§ 25-4-106. Nuisances - misdemeanor

If any such building, room, basement, enclosure, or premises occupied, used, or maintained for the purposes stated in sections 25-4-101 to 25-4-105 or if the floors, sidewalls, ceilings, furniture, receptacles, utensils, implements, appliances, or machinery of any such establishment shall be constructed, kept, maintained, or permitted to remain in a condition contrary to any of the provisions of sections 25-4-101 to 25-4-105, the same is declared a nuisance. Any toilet room, lavatory, or washroom which shall be constructed, kept, maintained, or permitted to remain in a condition contrary to the requirements of section 25-4-105 is declared a nuisance. Any car, truck, or vehicle used in the moving or transportation of any food product which shall be kept or permitted to remain in an unclean, unhealthful, or unsanitary condition is declared a nuisance. Whoever unlawfully maintains, or allows or permits to exist, a nuisance as defined in this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 25-4-111.



§ 25-4-107. Rooms not used for sleeping

It is unlawful for any person to sleep or to allow or permit any person to sleep in any workroom of a bakeshop, kitchen, dining room, confectionery, creamery, cheese factory, or other place where food is prepared for sale, served, or sold unless all foods therein handled are at all times in hermetically sealed packages.



§ 25-4-108. Work by diseased persons forbidden

It is unlawful for any employer to permit any person who works in food preparation and is affected with any contagious or infectious disease that is spread by food to work, or for any person so affected to work, in any capacity in which there is a likelihood that the employee would contaminate food or food-contact surfaces with pathogenic organisms or transmit disease to other persons.



§ 25-4-109. Enforcement

(1) It is the duty of the department of public health and environment to enforce this part 1, and, for that purpose, the department has full power at all times to enter every such building, room, basement, enclosure, or premises occupied or used or suspected of being occupied or used for the production, preparation, or manufacture for sale, or the storage, sale, distribution, or transportation of such food, to inspect the premises and all utensils, fixtures, furniture, and machinery used pursuant to the provisions of this subsection (1). Any refusal to permit such inspection shall be deemed a violation of this part 1. If upon inspection any such food producing or distributing establishment, conveyance, or employer, employee, clerk, driver, or other person is found to be violating any of the provisions of this part 1, or if the production, preparation, manufacture, packing, storage, sale, distribution, or transportation of such food is being conducted in a manner detrimental to the health of the employees and operatives or to the character or quality of the food therein produced, prepared, manufactured, packed, stored, sold, distributed, or conveyed, the department of public health and environment shall issue a written order to the person, firm, or corporation responsible for the violation or condition to abate such condition or violation or to make such changes or improvements as may be necessary to abate them within a reasonable time. Notice of such order may be served by delivering a copy thereof to said person, firm, or corporation or by sending a copy thereof by registered mail, and the receipt thereof through the post office shall be prima facie evidence that notice of said order has been received.

(2) Such person, firm, or corporation has the right to appear in person or by attorney before the department of public health and environment, or the person appointed by it for such purpose, within the time limited in the order and shall be given an opportunity to be heard and to show why such order or instructions should not be obeyed. Such hearing shall be under such rules and regulations as may be prescribed by the department. If after such hearing it appears that the provisions or requirements of this part 1 have not been violated, said order shall be rescinded. If it appears that the requirements or provisions of this part 1 are being violated and that the person, firm, or corporation notified is responsible therefor, said previous order shall be confirmed or amended, as the facts shall warrant, and shall thereupon be final, but such additional time as is necessary may be granted within which to comply with said final order. If such person, firm, or corporation is not present or represented when such final order is made, notice thereof shall be given as provided in subsection (1) of this section. Upon failure of the parties to comply with the first order of the department within the time prescribed when no hearing is demanded or upon failure to comply with the final order within the time specified, the department of public health and environment shall certify the facts to the district attorney of the county in which such violation occurred, and such district attorney shall proceed against the parties for the fines and penalties provided by this part 1 and also for the abatement of the nuisance. The proceedings prescribed in this section for the abatement of nuisance as defined in section 25-4-106 shall not in any manner relieve the violator from prosecution in the first instance for any such violation or from the penalties for such violation prescribed by section 25-4-111.



§ 25-4-110. Prosecutions - disposition of fines

All fines collected under the provisions of this part 1 shall be paid to the county treasurer of the county in which the prosecution is brought, and it is the duty of the district attorneys in the respective counties to prosecute all persons violating or refusing to obey the provisions of this part 1.



§ 25-4-111. Penalty

Any person who violates any of the provisions of this part 1 or refuses to comply with any lawful order or requirement of the department of public health and environment, duly made in writing as provided in section 25-4-109, is guilty of a misdemeanor and, upon conviction thereof, shall be punished for the first offense by a fine of not more than two hundred dollars and for the second and subsequent offenses by a fine of not more than two hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment. Each day of noncompliance after the expiration of the time limit for abating unsanitary conditions and completing improvements to abate such conditions, as ordered by the department of public health and environment, constitutes a separate offense.



§ 25-4-112. Rules

The state board of health, created in section 25-1-103, may adopt rules as necessary for the implementation of this article.






Part 2 - Prenatal Examinations

§ 25-4-201. Pregnant woman to take blood test

(1) Every licensed health care provider authorized to provide care to a pregnant woman in this state for conditions relating to her pregnancy during the period of gestation or at delivery shall take or cause to be taken a sample of blood of the woman at the time of the first professional visit or during the first trimester for testing pursuant to this section. The blood specimen obtained shall be submitted to an approved laboratory for a standard serological test for syphilis and HIV. Every other person permitted by law to attend pregnant women in this state but not permitted by law to take blood samples shall cause a sample of blood of each pregnant woman to be taken by a licensed health care provider authorized to take blood samples and shall have the sample submitted to an approved laboratory for a standard serological test for syphilis and HIV. A pregnant woman may decline to be tested as specified in this subsection (1), in which case the licensed health care provider shall document that fact in her medical record.

(2) If a pregnant woman entering a hospital for delivery has not been tested for HIV during her pregnancy, the hospital shall notify the woman that she will be tested for HIV unless she objects and declines the test. If the woman declines to be tested, the hospital shall document that fact in the pregnant woman's medical record.



§ 25-4-203. Birth certificate - blood test

In reporting every birth and stillbirth, physicians and others required to make such reports shall state on the certificate whether a blood test for syphilis and HIV has been made upon a specimen of blood taken from the woman who bore the child for which a birth or stillbirth certificate is filed and the approximate date when the specimen was taken. In no event shall the birth certificate state the result of the test.



§ 25-4-204. Penalty

Any licensed physician and surgeon or other person engaged in attendance upon a pregnant woman during the period of gestation or at delivery or any representative of a laboratory who violates the provisions of this part 2 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars. Every licensed physician and surgeon or other person engaged in attendance upon a pregnant woman during the period of gestation or at delivery who requests such specimen in accordance with the provisions of section 25-4-201 and whose request is refused is not guilty of a misdemeanor.



§ 25-4-205. District attorneys to prosecute

The district attorneys in the several districts in the state shall prosecute for violation of this part 2 as for other crimes and misdemeanors.






Part 3 - Blindness in Newly Born

§ 25-4-301. Inflammation of eyes

(1) Any inflammation, swelling, or unusual redness in either one or both eyes of any infant, either apart from or together with any unnatural discharge from the eyes of such infant, independent of the nature of the infection, if any, occurring at any time within two weeks after the birth of such infant shall be known as "inflammation of the eyes of the newly born" (ophthalmia neonatorum).

(2) It is the duty of any physician, nurse, or other person who assists or is in charge at the birth of an infant or is charged with the care of the infant after birth to treat the eyes of the infant with a prophylaxis in accordance with current standard of care. Such treatment shall be given as soon as practicable after the birth of the infant and always within one hour. If any redness, swelling, inflammation, or gathering of pus appears in the eyes of such infant, or upon the lids or about the eyes, within two weeks after birth, any person charged with care of the infant shall report the same to some competent practicing physician or advanced practice nurse within six hours after its discovery.

(3) Nothing in this section requires medical treatment for the minor child of any person who is a member of a well-recognized church or religious denomination and whose religious convictions, in accordance with the tenets or principles of his or her church or religious denomination, are against medical treatment for disease.






Part 4 - Sexually Transmitted Infections

§ 25-4-401. Legislative declaration

(1) The general assembly declares that:

(a) Sexually transmitted infections, regardless of the mode of transmission, impact the public health of the state and are a matter of statewide concern;

(b) Coloradans have a right to receive accurate, confidential, and timely information to make informed decisions that promote their individual physical and mental health and well-being. This right applies to all Coloradans, regardless of geographic location, ethnic or racial background, income, ability, gender, gender identity, or sexual orientation;

(c) Positive, stigma-free messages and comprehensive, evidence-based information must be available to create healthy, safe relationships and a healthier Colorado; and

(d) It is the responsibility of any individual who has knowledge or reasonable grounds to suspect that he or she has a sexually transmitted infection to not intentionally transmit the infection to another individual.

(2) The general assembly further declares that:

(a) Reporting sexually transmitted infections to public health agencies is essential to enable a better understanding of the scope of exposure and the impact of the exposure on the community and to optimize means of sexually transmitted infection control;

(b) Efforts to control sexually transmitted infections include public education, counseling, voluntary testing, linkage to treatment, prevention, and access to services;

(c) Restrictive enforcement measures may be used only when necessary to protect the public health;

(d) Having a sexually transmitted infection, being presumed to have one, or seeking testing for the presence of such an infection must not serve as the basis for discriminatory actions or prevent access to services; and

(e) It is the policy of the state to encourage voluntary testing for sexually transmitted infections and promote linkage to care without perpetuating stigma.

(3) Therefore, the general assembly further declares that the purpose of this part 4 is to protect the public health, empower individuals to take personal responsibility for their sexual health, and to prevent infections that may be sexually transmitted.



§ 25-4-402. Definitions

As used in this part 4:

(1) "Executive director" means the executive director of the state department.

(2) "Health care provider" means a person whose vocation or profession is related to the maintenance of individuals' health or anyone who provides diagnostic screening tests, medical treatment, or other medical services.

(3) "Health officer" means the executive director of the state department, the chief medical officer appointed pursuant to section 25-1-105, or a local director.

(4) "HIV" means human immunodeficiency virus.

(5) "Local director" has the same meaning as set forth in section 25-1-502 for "public health director".

(6) "Local public health agency" means a county or district public health agency established pursuant to section 25-1-506 or a local department of public health.

(7) "Medical emergency" means an acute injury, illness, or exposure that poses an immediate risk to a person's life or long-term health, such that the absence of immediate medical attention could reasonably be expected to result in placing the person's health in serious jeopardy, including a serious impairment to bodily function or a serious dysfunction of any bodily organ or part.

(8) "Minor", unless otherwise specified, means a person who is under eighteen years of age.

(9) "Public safety workers" includes law enforcement officers, peace officers, emergency service providers, and firefighters.

(10) "Sexually transmitted infection" refers to chlamydia, syphilis, gonorrhea, HIV, and relevant types of hepatitis, as well as any other sexually transmitted infection, regardless of mode of transmission, as designated by the state board by rule upon making a finding that the particular sexually transmitted infection is contagious.

(11) "State board" means the state board of health created in section 25-1-103.

(12) "State department" means the state department of public health and environment established in section 25-1-102.

(13) "Test" means any diagnostic, screening, or other test that may be provided in a health care or community-based environment.

(14) "Victim" has the same meaning as defined in section 24-4.1-302 (5), C.R.S.



§ 25-4-403. Eligibility - nondiscrimination

Notwithstanding any other provision of this part 4 to the contrary, programs and services that provide for the investigation, identification, testing, preventive care, and treatment of sexually transmitted infections are available regardless of a person's actual or perceived race, creed, color, ancestry, national origin, religion, age, sex, sexual orientation, gender identity, mental or physical disability, familial status, marital status, or immigration status.



§ 25-4-404. Rules

(1) The state board, with sufficient involvement and consultation from the state department, the community, and other interested stakeholders, shall adopt rules it deems necessary to carry out the provisions of this part 4, including rules addressing the control and treatment of sexually transmitted infections. The rules are binding on all public health agencies, health officers, and other persons affected by this part 4. The rules must include, at a minimum:

(a) The information that must be reported pursuant to section 25-4-405 and the form, manner, and time frame in which it must be reported; and

(b) The performance standards for anonymous and confidential HIV counseling and testing sites established pursuant to section 25-4-411. Standards must include performance standards for notifying and counseling a person who is diagnosed with a sexually transmitted infection and for notification of his or her partner or partners.

(2) The state department shall create and maintain guidelines, subject to approval by the state board, concerning the public health procedures described in sections 25-4-412 and 25-4-413.



§ 25-4-405. Reporting requirements - immunity

(1) In accordance with the provisions of sections 25-1-122, 25-4-404, 25-4-406, and 12-36-135, C.R.S., for every individual known to the person or entity to have a diagnosis of a sexually transmitted infection or have a positive test for a sexually transmitted infection, the following persons and entities shall report any information required by rule of the state board to the state department or local public health agency, in a form and within a time period designated by rule of the state board:

(a) Every health care provider in the state;

(b) Persons who test, diagnose, or treat sexually transmitted infections in a hospital, clinic, correctional institution, community-based organization, nonclinical setting, or other private or public institution; or

(c) A laboratory or a person performing a test for a case of a sexually transmitted infection.

(2) The reports submitted pursuant to subsection (1) of this section must include the name, date of birth, sex at birth, gender identity, address, and phone number of the individual with the sexually transmitted infection, and the name, address, and phone number of the person making the report. The report must also include any test results and the name, address, and phone number of the health care provider and any other person or agency that referred the specimen for testing.

(3) (a) A person who, in good faith, complies with the reporting and treatment requirements of this part 4 is immune from civil and criminal liability for such actions.

(b) Immunity from liability pursuant to paragraph (a) of this subsection (3) does not apply to a negligent act or omission on the part of the health care provider.



§ 25-4-406. Reports - confidentiality

(1) The public health reports required pursuant to section 25-4-405 and any records resulting from compliance with that section held by the state department and local public health agencies, or any health care provider, facility, third-party payor, physician, clinic, laboratory, blood bank, health records database, or other agency, are confidential information. The information may only be released, shared with any agency or institution, or made public, upon subpoena, search warrant, discovery proceedings, or otherwise, under the following circumstances:

(a) For statistical purposes, but only in a manner such that an individual cannot be identified from the information released;

(b) To the extent necessary to enforce the provisions of this part 4 and related rules concerning the treatment, control, prevention, and investigation of sexually transmitted infections by public health officers;

(c) To health care providers and medical personnel in a medical emergency to the extent necessary to protect the health or life of the named party;

(d) To agencies responsible for receiving or investigating reports of child abuse or neglect in accordance with the provisions of the "Child Protection Act of 1987", part 3 of article 3 of title 19, C.R.S., if an officer or employee of the state department or a local public health agency makes a report of child abuse or neglect; or

(e) Pursuant to section 18-3-415.5, C.R.S., to a district attorney for the information specified in said section, or, for the purposes of a sentencing hearing, oral and documentary evidence limited to whether a person who has been bound over for trial for any sexual offense, as described in section 18-3-415.5, C.R.S., was provided with notice or discussion that he or she had tested positive for a sexually transmitted infection and the date of such notice or discussion.

(2) An officer or employee of the state department or a local public health agency must not be examined in any judicial, executive, legislative, or other proceedings as to the existence or content of any individual's report by such department pursuant to this part 4 or as to the existence of the content of the reports received pursuant to section 25-4-405 or the result of an investigation conducted pursuant to section 25-4-408. The provisions of this subsection (2) do not apply to administrative or judicial proceedings held pursuant to section 25-4-412 or 25-4-413.

(3) Information in medical records concerning the diagnosis and treatment of a sexually transmitted infection is considered medical information, is not part of public health reports, and is protected from unauthorized disclosure pursuant to the provisions of section 18-4-412, C.R.S.



§ 25-4-407. Reporting requirements - research exemption

(1) The state board shall approve an exemption from the reporting requirements of section 25-4-405 for a research activity that meets all of the following criteria:

(a) The research activity is fully described by a research protocol;

(b) The research activity is subject to review by and is governed by the federal department of health and human services;

(c) The research activity has as protocol objectives either:

(I) The investigation of the effectiveness of a medical therapy or vaccine to prevent infection; or

(II) Basic medical research into the cellular mechanisms that cause sexually transmitted infections;

(d) The research activity is reviewed and approved by a duly constituted institutional review board in accordance with the regulations established by the secretary of the federal department of health and human services;

(e) The research for the research activity has provided information that demonstrates that the research will be facilitated by an exemption specified in this section; and

(f) The research activity has been determined to have a potential health benefit.

(2) The research exemption authorized in this section does not alter the reporting requirements of persons and researchers who are otherwise required to make reports when engaged in any treatment or testing outside the scope of or prior to enrollment in an approved research protocol, including required reporting of other reportable diseases.



§ 25-4-408. Infection control - duties

(1) It is the duty of the executive director, health officers, or local directors to investigate sexually transmitted infections and to use appropriate means to prevent the spread of such sexually transmitted infections.

(2) As part of infection control efforts, it is the duty of the executive director, health officers, and local directors to provide public information; risk-reduction education; voluntary testing; counseling; age-appropriate, medically accurate, and culturally responsive educational materials for school use; and professional education for public safety workers and health care providers.

(3) The state department shall provide current, evidence-based, and medically accurate programs under which the state department and local public health agencies may perform the following tasks:

(a) Provide and disseminate to health care providers digital, written, and verbal presentations describing the epidemiology, prevention, testing, diagnosis, treatment, medical services, counseling, and other aspects of sexually transmitted infections;

(b) Provide consultation to agencies and organizations, including those employing public safety workers, regarding appropriate policies for prevention, testing, education, confidentiality, and control of sexually transmitted infections;

(c) Conduct health information programs to inform the general public of the medical and psychosocial aspects of sexually transmitted infections, including updated information on how these infections are transmitted and may be prevented. The state department shall provide and distribute to the residents of the state, at no charge, printed and electronic information and instructions concerning the risks from sexually transmitted infections, the prevention of sexually transmitted infections, and the necessity for testing.

(d) Update and provide educational information concerning sexually transmitted infections that employers may use in the workplace;

(e) Provide and implement medically accurate and culturally appropriate educational risk-reduction programs for specific populations at higher risk for infection; and

(f) Update and provide accurate, age-appropriate, and culturally responsive sexually transmitted infection prevention curricula for use at the discretion of secondary and middle schools in the state.

(4) When investigating sexually transmitted infections, the state department and local public health agencies, within their respective jurisdictions, may inspect and have access to medical and laboratory records relevant to their investigation.

(5) Every person who is confined, detained, or imprisoned in a state, county, or city hospital; an institution for persons with behavioral or mental health disorders; a home for dependent children; a correctional facility; or any other private or charitable institution where a person may be confined, detained, or imprisoned by order of a court of this state must be examined for and, if diagnosed with a sexually transmitted infection, referred for treatment of such sexually transmitted infection, in accordance with current standards of care, by the health authorities having jurisdiction over the given institution. The managing authorities of any such institution shall make available to the health authorities whatever portion of their respective institution as may be necessary for a clinic or hospital for treatment of a person's sexually transmitted infection with current and evidence-based standards of care in a professional manner.

(6) (a) When a public safety worker, emergency or other health care provider, first responder, victim of crime, or a staff member of a correctional facility, the state department, or a local public health agency has been exposed to blood or other bodily fluids for which there is an evidence-based reason to believe it may result in exposure to a sexually transmitted infection, the state department or local public health agency, within their respective jurisdictions, shall assist in the evaluation and treatment of any involved persons by:

(I) Accessing information on the incident and any persons involved to determine whether a potential exposure to infection occurred;

(II) When the potential for exposure has been determined by the state department or a local public health agency, examining and testing any involved persons to determine infection;

(III) Communicating relevant information and laboratory test results on involved persons directly to the involved person or to his or her attending health care provider, if the confidentiality of such information and test results are acknowledged by the recipient and adequately protected, as provided for in section 25-4-406; and

(IV) Providing timely counseling to any involved persons on the potential health risks resulting from exposure to infection; prophylaxis and treatment of infections until cured, where possible; treatment to prevent progression of such infections; measures for preventing transmission to others; and the necessity of regular medical evaluations.

(b) For the purposes of this subsection (6), the employer of an involved person shall comply with the provisions of section 25-4-406 and ensure that relevant information and laboratory test results on the involved person are kept confidential.



§ 25-4-409. Minors - treatment - consent

(1) (a) A health care provider or facility, if consulted by a patient who is a minor, shall perform, at the minor's request, a diagnostic examination for a sexually transmitted infection. The health care provider or facility shall treat the minor for a sexually transmitted infection, if necessary; discuss prevention measures, where applicable; and include appropriate therapies and prescriptions.

(b) If a minor requests a diagnostic examination, care, prevention services, or treatment for a sexually transmitted infection, the health care provider who provides such services is not civilly or criminally liable for performing the service, but the immunity from liability does not apply to any negligent act or omission by the health care provider.

(2) The consent of a parent or legal guardian is not a prerequisite for a minor to receive a consultation, examination, or treatment for sexually transmitted infections. For the purposes of this section, health care provided to a minor is confidential, and information related to that care must not be divulged to any person other than the minor; except that the reporting required pursuant to the "Child Protection Act of 1987", part 3 of article 3 of title 19, C.R.S., still applies. If the minor is thirteen years of age or younger, the health care provider may involve the minor's parent or legal guardian. A health care provider shall counsel the minor on the importance of bringing his or her parent or legal guardian into the minor's confidence regarding the consultation, exam, or treatment.



§ 25-4-410. Patient consent - rights of patients, victims, and pregnant women

(1) (a) Except as provided in paragraph (b) of this subsection (1), a health care provider, hospital, clinic, laboratory, or other private or public institution shall not test, or cause by any means to have tested, any specimen of a patient for a sexually transmitted infection without the knowledge and consent of the patient, which is satisfied as follows:

(I) The patient signs a general consent form for treatment;

(II) The patient is provided with a verbal consultation about sexually transmitted infections, testing, and reporting requirements; and

(III) The patient is provided with the opportunity to opt out of testing, following the verbal consultation.

(b) Knowledge and consent for testing need not be given in the following circumstances:

(I) When a public safety worker, emergency or other health care provider, first responder, victim of crime, or a staff member of a correctional facility, the state department, or a local public health agency is exposed to blood or other bodily fluids under circumstances that pose an evidence-based risk of transmission of a sexually transmitted infection;

(II) When a patient's medical condition is such that knowledge and consent cannot be obtained;

(III) When the testing is done as part of a seroprevalence survey, but only if all personal identifiers are removed from the specimens prior to the laboratory testing;

(IV) When the patient to be tested is sentenced to and in the custody of the department of corrections or is committed to the Colorado mental health institute at Pueblo and confined to the forensic ward or the minimum or maximum security ward of the institute; and

(V) Notwithstanding the provisions of section 25-4-201, when a pregnant woman presents in labor in a hospital, and the results of syphilis and HIV tests are not on record, a rapid test will be performed to determine whether to provide prophylaxis to prevent transmission of sexually transmitted infections to the infant.

(c) A health care provider shall notify a patient who was tested for a sexually transmitted infection without his or her knowledge and consent pursuant to section 25-4-408. The notification must be prompt, personal, and confidential and inform the individual that a test sample was taken and that the results of the test may be obtained upon his or her request.

(2) It is the duty of every health care provider in the state who, during the course of an examination, discovers the existence of a sexually transmitted infection, or who treats a patient for such an infection, to inform the person of the interpretations of laboratory results and counsel the person on measures for preventing transmission to others; prophylaxis and treatment of infections until cured, where possible; treatment to prevent progression of such infections; and the necessity of regular medical evaluations. Such information and laboratory test results are considered medical information and are protected from unauthorized disclosure.

(3) A pregnant woman seeking prenatal care must be informed that syphilis and HIV testing are part of standard prenatal testing and given the opportunity to decline such tests pursuant to section 25-4-201. A pregnant woman must be informed that test results inform the decision as to whether to provide prophylaxis and prevent transmission of a sexually transmitted infection to her infant.

(4) When an adult or minor has been exposed to blood or other bodily fluids as a result of a sexual offense involving sexual penetration, as defined in section 18-3-401 (6), C.R.S., for which there is an evidence-based reason to believe that the sexual offense may have resulted in exposure to a sexually transmitted infection, the state department or local public health agency, within their respective jurisdictions, shall assist in the evaluation and treatment of any involved person by:

(a) Accessing information on the incident and any persons involved to determine whether a potential exposure to a sexually transmitted infection occurred;

(b) When potential for exposure has been confirmed by the state department or a local public health agency, examining and testing any involved person to determine whether or not an involved person has been infected;

(c) Communicating relevant information and laboratory test results on the involved person to his or her attending health care provider or directly to the involved person if the confidentiality of the information and test results are acknowledged by the recipient and adequately protected, as determined by the state department or local public health agency; and

(d) Providing immediate counseling to any involved person on the potential health risks and available post-exposure treatment.



§ 25-4-411. Confidential counseling and testing sites - legislative declaration

(1) Confidential HIV counseling and testing services are the preferred screening services for the detection of a possible infection. However, the state department shall, consistent with generally accepted practices for the protection of the public health and safety, conduct an anonymous HIV counseling and testing program at selected sites. The state department may operate sites or separately contract through local public health agencies to conduct HIV testing in conjunction with counseling and testing sites, subject to maintaining standards for performance as set by rule of the state board pursuant to section 25-4-404.

(2) (a) The disclosure of a person's name, address, phone number, birth date, or other personally identifying information is not required as a condition to be tested for HIV at an anonymous testing site. Any provision of this part 4 that requires or can be construed as requiring a person seeking testing to report or disclose such information does not apply to persons seeking to be tested at an anonymous testing site created pursuant to this section.

(b) Notwithstanding the provisions of subsection (2)(a) of this section, the age, gender, or gender identity of a person seeking to be tested at a testing site may be required.



§ 25-4-412. Public safety - public health procedures - orders for compliance - petitions - hearings

(1) An order or restrictive measure directed to a person with a sexually transmitted infection must only be used as the last resort when other measures to protect the public health have failed, including all reasonable efforts, which must be documented, to obtain the voluntary cooperation of the person who may be subject to the order or restrictive measure. The order or restrictive measure must be applied serially with the least intrusive measures used first. The state department or local public health agency has the burden of proof to show that specified grounds exist for the issuance of the order or restrictive measure and that the terms and conditions imposed are no more restrictive than necessary to protect the public health.

(2) When the executive director or the local director, within his or her respective jurisdiction, knows or has reason to believe, because of evidence-based, medical, or epidemiological information, that a person has a sexually transmitted infection and poses a credible risk to the public health, he or she may issue an order to:

(a) Require the person to be examined and tested to determine whether he or she has acquired a sexually transmitted infection;

(b) Require him or her to report to a qualified health care provider for counseling regarding sexually transmitted infections, information on treatment, and how to avoid transmitting sexually transmitted infections to others; or

(c) Direct a person with a sexually transmitted infection to cease and desist from specific conduct that poses risks to the public health, but only if the executive director or local director has determined that clear and convincing evidence exists to believe that such person has been ordered to report for counseling or has received counseling by a qualified health care provider and continues to demonstrate behavior that poses an evidence-based risk to the public health.

(3) (a) If a person violates a cease-and-desist order issued pursuant to paragraph (c) of subsection (2) of this section and it is shown that the person poses an evidence-based risk to the public health, the executive director or the local director may enforce the cease-and-desist order by imposing such restrictions upon the person as are necessary to prevent the specific conduct that risks the public health. Restrictions may include required participation in evaluative, therapeutic, and counseling programs.

(b) Any restriction must be in writing, setting forth the name of the person to be restricted; the initial period of time that the restrictive order is effective, not to exceed three months; the terms of the restrictions; and any other conditions necessary to protect the public health. Restrictions must be imposed in the least restrictive manner necessary to protect the public health.

(c) The executive director or local director who issues an order pursuant to this subsection (3) shall review petitions for reconsideration from the person affected by the order. Restriction orders issued by local directors shall be submitted for review and approval by the executive director.

(4) (a) (I) Upon the issuance of an order by the state department or a local public health agency pursuant to subsection (2) or (3) of this section, the state department or local public health agency shall give notice promptly, personally, and confidentially to the person who is the subject of the order. The notice must state the grounds and provisions of the order and notify the person who is the subject of the order that he or she has the right to refuse to comply with the order, that he or she has the right to be present at a judicial hearing in the district court to review the order, and that he or she may have an attorney appear on his or her behalf at the hearing. If a respondent to any such action cannot afford an attorney, one shall be appointed for him or her at the commencement of the court process.

(II) If the person who is the subject of the order refuses to comply with the order and refuses to voluntarily cooperate with the executive director or local director, the executive director or local director may petition the district court for an order of compliance with the order. The executive director or local director shall request that the county or city and county attorney, or district public health agency, file such petition in the district court. However, if the county or city and county attorney, or district public health agency, refuses to act, the executive director may file such petition and be represented by the attorney general.

(III) If an order of compliance is requested, the court shall hear the matter within fourteen days following the request. Notice of the place, date, and time of the hearing must be by personal service or, if the person who is the subject of the order is not available, mailed by prepaid certified mail, return receipt requested, at the person's last-known address. Proof of mailing by the state department or local public health agency is sufficient notice under this section. The state department or local public health agency has the burden of proof to show by clear and convincing evidence that the specified grounds exist for the issuance of the order, the need for compliance, and the terms and conditions imposed in the order are no more restrictive than necessary to protect the public health.

(IV) An officer or employee of the state department or a local public health agency must not be examined in any judicial, legislative, executive, or other proceedings as to the existence or content of any individual's report, other than the respondent in a proceeding authorized by this section, made by such department or agency pursuant to this part 4; the existence of the content of the reports received pursuant to section 25-4-405; or the result of an investigation conducted pursuant to section 25-4-408.

(V) Upon the conclusion of the hearing, the court shall issue appropriate orders affirming, modifying, or dismissing the original order.

(b) If the executive director or local director does not petition the district court for an order of compliance within thirty days after the person who is the subject of the order refuses to comply, the person may petition the district court for dismissal of the order. If the district court dismisses the order, the fact that the order was issued must be expunged from the records of the state department or the local public health agency.

(5) Any hearing conducted pursuant to this section must be closed and confidential, and any transcripts or records related to the hearing are also confidential.



§ 25-4-413. Emergency public health procedures - injunctions

(1) When the procedures set forth in section 25-4-412 have been exhausted or cannot be satisfied and the executive director or a local director, within his or her respective jurisdiction, knows or has reason to believe, based on accurate, evidence-based, and medical and epidemiological information, that a person has acquired a sexually transmitted infection and that the person presents an imminent risk to the public health, the executive director or the local director may bring an action in district court, pursuant to rule 65 of the Colorado rules of civil procedure, to enjoin the person from engaging in or continuing to engage in specific conduct that poses an evidence-based risk to the public health. The executive director or the local director shall request the district attorney to file such an action in the district court. However, if the district attorney refuses to act, the executive director may file the action and be represented by the attorney general. The court is authorized to hold an ex parte proceeding when necessary.

(2) (a) Under the circumstances outlined in subsection (1) of this section, in addition to the injunction order, the district court may issue other appropriate court orders, including an order to take the person into custody for a period not to exceed seventy-two hours and place him or her in a facility designated or approved by the executive director. A custody order issued for the purpose of counseling and testing to determine whether the person has a sexually transmitted infection must provide for the immediate release from custody of a person who tests negative and may provide for counseling or other appropriate measures to be imposed on a person who tests positive.

(b) The state department or local public health agency shall give notice of the order, promptly, personally, and confidentially, to the person who is the subject of the order. The order must state the grounds and provisions of the order and notify the person that he or she has the right to refuse to comply with the order, that he or she has the right to be present at a hearing to review the order, and that he or she may have an attorney appear on his or her behalf at the hearing. If a respondent to any such action cannot afford an attorney, one shall be appointed for him or her at the commencement of the proceedings.

(c) If the person contests testing or treatment, invasive medical procedures shall not be carried out prior to a hearing held pursuant to subsection (3) of this section.

(3) An order issued by a district court pursuant to subsection (2) of this section is subject to review in a court hearing. Notice of the place, date, and time of the court hearing shall be given promptly, personally, and confidentially to the person who is the subject of the court order. The court shall conduct the hearing no later than forty-eight hours after the issuance of the order. The person has the right to be present at the hearing and have an attorney appear on his or her behalf at the hearing. If a respondent to any such action cannot afford an attorney, one shall be appointed for him or her at the beginning of the injunction process. Upon the conclusion of the hearing, the court shall issue appropriate orders affirming, modifying, or dismissing the original order.

(4) The state department or local public health agency has the burden of proof to show by clear and convincing evidence that evidence-based grounds exist for the issuance of any court order made pursuant to subsection (2) or (3) of this section.

(5) A hearing conducted by the district court pursuant to this section must be closed and confidential, and any transcripts or records relating to the hearing are also confidential.

(6) An order entered by the district court pursuant to subsection (2) or (3) of this section must impose terms and conditions no more restrictive than necessary to protect the public health.



§ 25-4-414. Penalties

(1) A health care provider, laboratory employee, or other person who is required to make a report pursuant to section 25-4-405 and who fails to make such a report commits a class 2 petty offense and, upon conviction, shall be punished by a fine of not more than three hundred dollars.

(2) A health care provider; officer or employee of the state department; officer or employee of a local public health agency; or a person, firm, or corporation that violates section 25-4-406 by breaching the confidentiality requirements of such section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than five hundred dollars but not more than five thousand dollars or by imprisonment in the county jail for not less than six months but not more than twenty-four months or by both fine and imprisonment as ordered by a court.






Part 5 - Tuberculosis

§ 25-4-500.3. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Active tuberculosis" means a diagnosis of tuberculosis demonstrated by clinical, bacteriologic, or diagnostic imaging evidence, or a combination thereof. A person who has been diagnosed as having active tuberculosis and has not completed a course of antituberculosis treatment is still considered to have active tuberculosis and may be infectious.

(2) "Board of health" means the state board of health created in section 25-1-103.

(3) "Contact" means a person who has shared the same air space with a person who has active tuberculosis.

(4) "Contagious" means having a disease that may be transmitted from one living person to another through direct or indirect contact.

(5) "Department" means the department of public health and environment.

(6) "Health officer" means the executive director of the department, the state chief medical officer, and county or district public health directors.

(7) "Infectious" means contagious.

(8) "Isolation" means separation of a person infected, or suspected to be infected, with tuberculosis from other persons to prevent the spread of tuberculosis.

(9) "Latent tuberculosis infection" means that tuberculosis organisms are present in a person's body, but the person does not have tuberculosis or symptoms, nor is the person infectious. Such a person usually has a positive reaction to the tuberculin skin test.

(10) "Local health officer" means the chief medical health officer of a county, district, or municipal public health agency or the health officer for a public health nursing service.

(11) "Multidrug-resistant tuberculosis" means tuberculosis caused by tuberculosis organisms that are resistant to at least the drugs isoniazid and rifampin.

(12) "Screening" means measures used to identify persons who have active tuberculosis or latent tuberculosis infection.

(13) "State chief medical officer" means the chief medical officer of the department, as described in section 25-1-105, or the executive director of the department.

(14) "Suspected case of active tuberculosis", "suspected case of tuberculosis", "suspected tuberculosis", or "suspected tuberculosis case" means a diagnosis of tuberculosis is being considered for a person, whether or not antituberculosis therapy has been started.

(15) "Tubercle bacilli" means tuberculosis organisms.

(16) "Tuberculosis" means a potentially fatal contagious disease caused by the bacterial microorganisms of the mycobacterium tuberculosis complex that can affect almost any part of the body but most commonly affects the lungs.



§ 25-4-501. Tuberculosis declared to be an infectious and communicable disease

It is hereby declared that tuberculosis is an infectious and communicable disease, that it endangers the population of this state, and that the treatment and control of such disease is a state and local responsibility. It is further declared that the emergence of multidrug-resistant tuberculosis requires that this threat be addressed with a coherent and consistent strategy in order to protect the public health. To the end that tuberculosis may be brought better under control and multidrug-resistant tuberculosis prevented, it is further declared that the department and local public health agencies shall, within available resources, cooperatively promote control and treatment of persons suffering from tuberculosis.



§ 25-4-502. Tuberculosis to be reported

(1) Every attending physician and other persons either treating or having knowledge of active or suspected tuberculosis in this state shall make a report to the department in accordance with section 25-1-122 (1) on every person known by said physician or other person to have active or suspected tuberculosis.

(2) Any health care facility or other similar private or public institution in this state shall make a report to the department in accordance with section 25-1-122 (1) on every person having active or suspected tuberculosis who comes into its care or observation.

(3) All clinical laboratories rendering diagnostic service shall report to the department in accordance with section 25-1-122 (1), within twenty-four hours after diagnosis, the full name and other available data relating to the person whose sputa or other specimens submitted for examination reveal the presence of tubercle bacilli.



§ 25-4-506. Investigation and examination of suspected or known tuberculosis cases

(1) The state chief medical officer and all local health officers are directed to use every available means to investigate immediately and ascertain the existence of all reported or suspected cases of active tuberculosis within the health officer's jurisdiction, to determine the sources of such infections, and to identify and evaluate the contacts of such cases and offer treatment as appropriate. In carrying out such investigations, such health officer is invested with full powers of inspection and examination of all persons known to be infected with active tuberculosis and is directed to make or cause to be made such examinations as are deemed necessary of persons who, on reasonable grounds, are suspected of having active tuberculosis in an infectious form.

(2) Whenever a health officer determines on reasonable grounds that an examination of any person is necessary for the preservation and protection of the public health, the health officer shall issue a written order directing medical examination, setting forth the name of the person to be examined, the time and place of the examination, and such other terms and conditions as the health officer may deem necessary. A copy of such order shall be served upon the person. Such an examination may be made by a licensed physician or advanced practice nurse of the person's own choice under such terms and conditions as the health officer shall specify.

(3) Any person who depends exclusively on prayer for healing in accordance with the teachings of any well-recognized religious sect, denomination, or organization, and claims exemptions on such grounds, shall nevertheless be subject to examination, and the provisions of this part 5 regarding compulsory reporting of communicable diseases and isolations shall apply where there is probable cause to suspect that such person has active tuberculosis. Such person shall not be required to submit to any medical treatment or to go to or be confined in a hospital or other medical institution if the person can safely be isolated in the person's own home or other suitable place of the person's choice.

(4) A health officer may conduct screening programs of populations that are at increased risk of developing tuberculosis or having latent tuberculosis infection and offer treatment as appropriate. Such screening programs may be implemented by a local health officer with the approval of the state chief medical officer.



§ 25-4-507. Isolation order - enforcement - court review

(1) (a) Whenever a health officer determines that isolation of a person in a particular tuberculosis case is necessary for the preservation and protection of the public health, the health officer shall make an isolation order in writing.

(b) When a health officer is determining whether to issue an isolation order for a person, the health officer shall consider, but is not limited to, the following factors:

(I) Whether the person has active tuberculosis;

(II) If the person is violating the rules promulgated by the board of health or the orders issued by the appropriate health officer to comply with rules or orders; and

(III) Whether the person presents a substantial risk of exposing other persons to an imminent danger of infection.

(c) All isolation orders shall set forth the name of the person to be isolated and the initial period, not to exceed six months, during which the order shall remain effective, the place of isolation, and such other terms and conditions as may be immediately necessary to protect the public health. The isolation order shall advise the person being detained that he or she has the right to request release from detention by contacting a person designated in the order and that the detention shall not continue for more than five business days after the request for release, unless the detention is authorized by court order. The health officer shall serve a copy of the isolation order upon the person. The person shall be reexamined at the time the initial order expires to ascertain whether or not the tuberculous condition continues to be infectious. When it has been medically determined that the person no longer has active tuberculosis, the person shall be relieved from all further liability or duty imposed by this part 5, and the health officer shall rescind the order.

(d) A health officer may detain a person who is the subject of an isolation order issued pursuant to this subsection (1) without a prior court order. The health officer may detain the person in a hospital or other appropriate place for examination or treatment.

(2) In a case of a person with multidrug-resistant tuberculosis, the health officer may issue an isolation order to such person if it is determined that the person has ceased taking prescribed medications against medical advice. Such order may be issued even if the person is no longer contagious so long as the person has not completed an entire course of therapy.

(3) (a) If a person detained pursuant to an isolation order requests to be released, the detaining authority shall release the person not later than five business days after the person requests the release, absent a court order authorizing detention. Upon receipt of a request for release, the detaining authority shall apply for a court order authorizing continued detention of the person. The detaining authority shall make the application within seventy-two hours after the person requests release or, if the seventy-two-hour period ends on a Saturday, Sunday, or legal holiday, by the end of the first business day following the Saturday, Sunday, or legal holiday. The application shall include a request for an expedited hearing.

(b) In any court proceeding to enforce an isolation order, the health officer shall prove the particular circumstances constituting the necessity for the detention by clear and convincing evidence. Any person who is subject to an isolation order has the right to be represented by counsel and, upon request, counsel shall be provided to the person.

(c) The request for release or filing of an application for a court order to continue an isolation order shall not stay the isolation order.

(d) In reviewing the application to continue the isolation order, the court shall not conduct a de novo review. The court shall consider the existing administrative record and any supplemental evidence the court deems relevant.

(e) Upon completion of the hearing, the court shall issue an order continuing, modifying, or dismissing the isolation order.

(f) A hearing conducted pursuant to this section shall be closed and confidential, and any transcripts relating to the hearing shall be confidential.



§ 25-4-508. Inspection of records

Authorized department personnel may inspect and have access to all medical records of all medical practitioners, hospitals, institutions, and clinics, both public and private, where persons with known or suspected tuberculosis are treated and shall provide consultation services regarding the control of tuberculosis and the care of persons having tuberculosis to health care providers or any other persons having responsibility for the care of persons with tuberculosis. Authorized department personnel shall also have access to laboratory records of persons tested for tuberculosis.



§ 25-4-509. Violations - penalty

(1) Any person who, after service upon him or her of an order of a health officer directing his or her isolation or examination as provided in sections 25-4-506 and 25-4-507, violates or fails to comply with the order is guilty of a misdemeanor and, upon conviction thereof, in addition to any and all other penalties that may be imposed by law upon such convictions, the court may make an appropriate order providing for examination, isolation, or treatment.

(2) Any person, firm, or corporation that fails to make the reports required by this part 5 or knowingly makes any false report is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars.

(3) Upon the receipt of information that any examination, isolation, or treatment order made and served as provided in this part 5 has been violated, the health officer shall advise the district attorney of the judicial district in which such violation occurred of the pertinent facts relating to the violation.



§ 25-4-510. Jurisdiction

District courts shall have original jurisdiction under this part 5.



§ 25-4-511. Duties of board of health and department - confidentiality of records - rules

(1) The board of health is authorized to adopt such rules as are deemed necessary, appropriate, and consistent with good medical practice in the state of Colorado for the treatment and control of persons with tuberculosis.

(2) Subject to available appropriations, the department may contract with local public health agencies to provide assistance with tuberculosis treatment and control. The department shall retain the authority to, when necessary:

(a) Direct any program of investigation and examination of suspected tuberculosis cases, including persons who have had contact with a person who has suspected or confirmed active tuberculosis, and the administration of antituberculosis chemotherapy or the treatment of a latent tuberculosis infection on an outpatient basis where appropriate;

(b) Perform such other duties and have such other powers with relation to the provisions, objects, and purposes of this part 5 as the board of health shall prescribe.

(3) Except as otherwise provided by law, all records kept by the department and by local public health agencies and all records retained in a county coroner's office in accordance with section 30-10-606 (4)(c), C.R.S., as a result of the investigation of tuberculosis shall be kept strictly confidential and shall only be shared to the extent necessary for the investigation, treatment, control, and prevention of tuberculosis; except that every effort shall be made to limit disclosure of personal identifying information to the minimal amount necessary to accomplish the public health purpose.



§ 25-4-512. Nondiscrimination in the provision of general services

Notwithstanding any other provision of this part 5 to the contrary, programs and services that provide for the investigation, identification, testing, preventive care, or treatment of tuberculosis shall be available to a person regardless of his or her race, religion, gender, ethnicity, national origin, or immigration status.



§ 25-4-513. Funding

The department shall provide funding to local public health agencies for tuberculosis treatment and control and shall consider the number of active, suspected, and latent tuberculosis cases undergoing therapy in each agency's jurisdiction when determining funding levels.






Part 6 - Rabies Control

§ 25-4-601. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "County board of health" means the body acting as the county or district board of health under the provisions of section 25-1-508.

(2) "Health department" means the department of public health and environment or any county or district public health agency organized and maintained under the provisions of part 5 of article 1 of this title.

(3) "Health officer" means the person appointed as the public health director of a district, county, city, or town under the provisions of section 25-1-509.

(4) "Inoculation against rabies" means the administration of the antirabies vaccine as approved by the department of public health and environment or the county or district department of health.

(5) "Owner" means any person who has a right of property in a dog, cat, other pet animal, or other mammal, or who keeps or harbors a dog, cat, other pet animal, or other mammal, or who has it in his care or acts as its custodian.



§ 25-4-602. Notice to health department or officer if animal affected or suspected of being affected by rabies

Whenever a dog, cat, other pet animal, or other mammal is affected by rabies or suspected of being affected by rabies or has been bitten by an animal known or suspected to be affected by rabies, the owner of the dog, cat, other pet animal, or other mammal, or any person having knowledge thereof, shall forthwith notify the health department or health officer in the county, city, or town in which such animal is located, stating precisely where such animal may be found.



§ 25-4-603. Report of person bitten by animal to health department or health officer

Every physician after his first professional attendance upon a person bitten by a dog, cat, other pet animal, or other mammal, or any person having knowledge thereof, shall report to the health department or health officer in accordance with the provisions of section 25-1-122 (1).



§ 25-4-604. Animal attacking or biting person to be confined - examination

The health department or health officer shall serve notice upon the owner of a dog, cat, other pet animal, or other mammal which has attacked or bitten a person to confine the animal at the expense of the owner upon his premises or at a pound or other place designated in the notice for a period designated by the department of public health and environment. The health department, health officer, or his representative shall be permitted by the owner of such dog, cat, other pet animal, or other mammal to examine the animal at any time within the period of confinement to determine whether such animal shows symptoms of rabies. No person shall obstruct or interfere with the authorized person in making such examination.



§ 25-4-605. Animals bitten by animals known or suspected of having rabies to be confined

The health department or health officer shall serve notice in writing upon the owner of a dog, cat, other pet animal, or other mammal known to have been bitten by an animal known or suspected of having rabies requiring the owner to immediately treat and confine such animal by procedures outlined by the department of public health and environment.



§ 25-4-606. Animals to be confined to prevent spread of rabies

Whenever the board of health of a health department or the county board of health has reason to believe or has been notified by the department of public health and environment that there is imminent danger that rabies may spread within that county or district, such board shall serve public notice by publication in a newspaper of general circulation in such county or district covered by such department requiring the owners of dogs, cats, other pet animals, or other mammals specified to confine such dogs, cats, pet animals, or mammals for such period as may be necessary to prevent the spread of rabies in such county or district.



§ 25-4-607. Order of board of health requiring inoculation of animals - veterinarian waiver of order

(1) (a) When it is deemed advisable in the interest of public health and safety, the board of health of an organized health department or a county board of health may order that all dogs, cats, other pet animals, or other mammals in the county or district be vaccinated against rabies, such vaccination to be performed by a licensed veterinarian.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), a board of health of an organized health department or a county board of health shall not order the inoculation of dogs, cats, or ferrets against rabies any more frequently than is recommended in the "Compendium of Animal Rabies Control" as promulgated by the national association of state public health veterinarians.

(2) A veterinarian, with the written consent of an animal's owner, may issue a written waiver pursuant to the rules of the health department, exempting an animal from a rabies vaccination order if the veterinarian, in his or her professional opinion, determines that the rabies inoculation is contraindicated due to the animal's medical condition.

(3) (a) The executive director of the health department shall enact rules allowing for the exemption of an animal from a rabies vaccination due to the medical condition of the animal.

(b) The owner of an animal seeking an exemption from a rabies vaccination for his or her animal must provide the veterinarian with written consent for the exemption.

(c) A veterinarian supplying a waiver exempting an animal from a rabies vaccination, county, district, and municipal health departments, their assistants and employees, the health department, health officers, and anyone enforcing this part 6 shall not be liable for any subsequent accident, disease, injury, or quarantine that may occur as a result of an animal exempted from a rabies vaccination pursuant to the rules of the health department.

(4) A waiver executed pursuant to this section shall be accepted and recognized by any local or regional authority issuing licenses for the ownership of animals.



§ 25-4-608. Notice of order requiring inoculation of animals

The order of a board of health of a health department or a county board of health requiring inoculation of all dogs, cats, other pet animals, or other mammals shall not become effective until twenty-four hours after notice of adoption of the order requiring inoculation of all dogs, cats, other pet animals, or other mammals has been published in a newspaper of general circulation in the county or district.



§ 25-4-609. Effect of order requiring inoculation of animals

Sections 25-4-610 and 25-4-611 shall be in force and effect only in those counties, districts, or portions of counties or districts where an order requiring inoculation of all dogs, cats, other pet animals, or other mammals is in effect.



§ 25-4-610. Uninoculated animals not to run at large - impounding and disposition of animals

It is unlawful for any owner of any dog, cat, other pet animal, or other mammal which has not been inoculated as required by the order of the county board of health or board of health of a health department to allow it to run at large. The health department or health officer may capture and impound any such dog, cat, other pet animal, or other mammal found running at large and dispose of such animal in accordance with local program policy. Such power to impound and dispose shall extend to any and all animals unclaimed and found or suspected to be affected by rabies, whether wild or domestic. The division of parks and wildlife shall cooperate with and aid the health department or health officer in the enforcement of this section as it affects animals found or suspected to be affected by rabies when such animals are in its care, jurisdiction, or control.



§ 25-4-611. Report to state department

Each health department or health officer shall furnish information to the department of public health and environment concerning all cases of rabies and the prevalence of rabies within the county at any time such information is requested by the department of public health and environment.



§ 25-4-612. Enforcement of part 6

The health officer or health department shall enforce the provisions of this part 6, and the sheriff and his deputies and the police officers in each incorporated municipality and the division of parks and wildlife shall be aides and are instructed to cooperate with the health department or health officer in carrying out the provisions of this part 6.



§ 25-4-613. Liability for accident or subsequent disease from inoculation

The health departments, their assistants and employees, the department of public health and environment, health officers, or anyone enforcing the provisions of this part 6 shall not be held responsible for any accident or subsequent disease that may occur in connection with the administration of this part 6.



§ 25-4-614. Penalties

Any person who refuses to comply with or who violates any of the provisions of this part 6 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars or by imprisonment in the county jail for not more than thirty days for each offense.



§ 25-4-615. Further municipal restrictions not prohibited

(1) Nothing in this part 6 shall be construed to limit the power of any municipality within this state to prohibit dogs from running at large, whether or not they have been inoculated as provided in this part 6; and nothing in this part 6 shall be construed to limit the power of any municipality to regulate and control and to enforce other and additional measures for the restriction and control of rabies.

(2) Notwithstanding subsection (1) of this section, a municipality shall not require a dog, cat, or ferret to be inoculated against rabies any more frequently than is recommended in the "Compendium of Animal Rabies Control" as promulgated by the national association of state public health veterinarians, and a veterinarian may issue a written waiver exempting an animal from a rabies vaccination order as provided in section 25-4-607.






Part 7 - Pet Animal and Psittacine Bird Facilities

§ 25-4-701. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Board" means the state board of health.

(2) "Department" means the department of public health and environment.

(3) "Pet animal facility" means any place or premises used in whole or in part for the keeping of pet animals for the purpose of adoption, breeding, boarding, grooming, handling, selling, sheltering, trading, or transferring such animals.

(4) "Psittacine birds" includes all birds of the order psittaciformes.



§ 25-4-702. Board to establish rules - department to administer

(1) The board may establish rules that are necessary to carry out the provisions of this part 7. Such rules shall set forth procedures to be followed by pet animal facilities in the event of an outbreak of disease or quarantine. Such rules may include provisions pertaining to the breeding and sale of psittacine birds that are necessary to prevent or minimize the danger of transmission of psittacosis to handlers, the general public, and other pet birds.

(2) This part 7 shall be administered by the department; except that county, district, and municipal public health agencies and animal control personnel may be authorized by the department to assist it in performing its powers and duties pursuant to this part 7.

(3) (Deleted by amendment, L. 94, p. 1296, § 2, effective July 1, 1994.)



§ 25-4-709. Quarantine

If at any time it appears to the department that any pet animal is, or was during its lifetime, infected with a disease dangerous to the public health, it may place an embargo on said pet animal and may trace, or cause to be traced, the whereabouts of said animal and determine the identity and whereabouts of any other animals which may have been exposed to such disease. If the department determines that the interest of the public health requires, it may: Cause any pet animal facility to be quarantined for such time as the department determines to be necessary to protect the public health; prohibit the sale or importation into this state of such pet animals from such places or areas where such danger exists; and require the euthanasia and the proper disposal of infected animals.



§ 25-4-710. Right of entry - inspections

It is lawful for any employee of the department, any employee of any county, district, or municipal public health agency or animal control agency authorized by the department, or any authorized official of the United States department of agriculture when conducting an official disease investigation of a pet animal facility to enter such facility and to inspect the same, any animals, or any health or transaction records relating to the investigation.



§ 25-4-712. Unlawful acts

(1) It is unlawful for any person:

(a) To make a material misstatement or provide false information to the department during an official disease investigation;

(b) To violate a provision of this part 7 or a rule promulgated pursuant to this part 7;

(c) To aid or abet another in a violation of this part 7 or a rule promulgated pursuant to this part 7;

(d) To refuse to permit entry or inspection in accordance with section 25-4-710.

(e) to (k) (Deleted by amendment, L. 94, p. 1298, § 5, effective July 1, 1994.)



§ 25-4-713. Penalty for violations - assessments

(1) Any person who violates any of the provisions of this part 7 is guilty of a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) (Deleted by amendment, L. 94, p. 1299, § 6, effective July 1, 1994.)






Part 8 - Phenylketonuria

§ 25-4-801. Legislative declaration

The general assembly declares that, as a matter of public policy of this state and in the interest of public health, every newborn infant should be tested for phenylketonuria and other metabolic defects in order to prevent mental retardation resulting therefrom and that the people of this state should be extensively informed as to the nature and effects of such defects.



§ 25-4-802. Tests for metabolic defects

(1) It is the duty of either the chief medical staff officer or other person in charge of each institution caring for newborn infants or, if a newborn infant is not born in an institution or is discharged therefrom prior to the time prescribed for the taking of the specimen designated in this section, the person responsible for the signing of the birth certificate of such child to cause to be obtained from every such infant a specimen of the type designated by the state board of health, which specimen shall be forwarded to the department of public health and environment or other laboratory approved by it for testing for phenylketonuria and testing for such other metabolic defects which may be prescribed from time to time by the state board of health to be conducted with respect to such specimen.

(2) The state board of health has the duty to prescribe from time to time effective tests and examinations designed to detect phenylketonuria and such other metabolic disorders or defects likely to cause mental retardation as accepted medical practice indicates.

(3) The performance of such tests and the reporting of results shall be done at such times and places and in such manner as may be prescribed by the department of public health and environment.

(4) It is the duty of the department of public health and environment to contact as soon as possible all cases suspected of having any such disorders or defects and to do any additional testing required to confirm or disprove the suspected disorder or defect.



§ 25-4-803. Rules and regulations

(1) The state board of health shall promulgate rules and regulations concerning the obtaining of samples or specimens from newborn infants required for the tests prescribed by the state board of health for the handling and delivery of the same and for the testing and examination thereof to detect phenylketonuria or other metabolic disorders found likely to cause mental retardation.

(2) The department of public health and environment shall furnish all physicians, public health nurses, hospitals, maternity homes, county departments of social services, and the state department of human services available medical information concerning the nature and effects of phenylketonuria and other metabolic disorders and defects found likely to cause mental retardation.



§ 25-4-804. Exceptions

Nothing in the provisions of this part 8 shall be construed to require the testing or medical treatment for the minor child of any person who is a member of a well-recognized church or religious denomination and whose religious convictions in accordance with the tenets or principles of his church or religious denomination are against medical treatment for disease or physical defects.






Part 9 - School Entry Immunization

§ 25-4-901. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Certificate of immunization" means one of the following forms of documentation that include the dates and types of immunizations administered to a student:

(a) A paper document that includes information transferred from the records of a licensed physician, registered nurse, or public health official; or

(b) An electronic file or a hard copy of an electronic file provided to the school directly from the immunization tracking system, established pursuant to section 25-4-2403.

(1.5) "Child" means any student less than eighteen years of age.

(2) (a) "School" means, except as otherwise provided in paragraph (b) of this subsection (2), a public, private, or parochial nursery school, day care center, child care facility or child care center as defined in section 26-6-102 (5), C.R.S., family child care home, foster care home, head start program, kindergarten, elementary or secondary school through grade twelve, or college or university.

(b) "School" does not include:

(I) A public services short-term child care facility as defined in section 26-6-102 (30), C.R.S.;

(I.5) A guest child care facility as defined in section 26-6-102 (16), C.R.S., or a ski school as defined in section 26-6-103.5 (6), C.R.S.; or

(II) College or university courses of study that are offered off-campus, or are offered to nontraditional adult students, as defined by the governing board of the institution, or are offered at colleges or universities that do not have residence hall facilities.

(3) "Student" means any person enrolled in a Colorado school or child care center as defined in subsection (2) of this section. "Student" does not include a child who enrolls and attends a licensed child care center, as defined in section 26-6-102 (5), C.R.S., which is located at a ski area, for up to fifteen days or less in a fifteen-consecutive-day period, no more than twice in a calendar year, with each fifteen-consecutive-day period separated by at least sixty days.



§ 25-4-902. Immunization prior to attending school - standardized immunization information

(1) Except as provided in section 25-4-903, a student shall not attend any school in the state of Colorado on or after the dates specified in section 25-4-906 (4) unless he or she has presented the following to the appropriate school official:

(a) An up-to-date certificate of immunization from a licensed physician, a licensed advanced practice nurse, or authorized representative of the department of public health and environment or county, district, or municipal public health agency stating that the student has received immunization against communicable diseases as specified by the state board of health, based on recommendations of the advisory committee on immunization practices of the United States department of health and human services or the American academy of pediatrics; or

(b) A written authorization signed by one parent or guardian or an authorization signed by the emancipated student requesting that local health officials administer the immunizations.

(2) If the student's certificate of immunization is not up-to-date according to the requirements of the state board of health, the parent or guardian or the emancipated student or the student eighteen years of age or older shall submit to the school, within fourteen days after receiving direct personal notification that the certificate is not up-to-date, documentation that the next required immunization has been given and a written plan for completion of all required immunizations. The scheduling of immunizations in the written plan shall follow medically recommended minimum intervals approved by the state board of health. If the student begins but does not continue or complete the written plan, he or she shall be suspended or expelled pursuant to this part 9.

(3) Notwithstanding the provisions of subsection (1) of this section, a school shall enroll a student who is in out-of-home placement within five school days after receiving the student's education information and records as required in section 22-32-138, C.R.S., regardless of whether the school has received the items specified in subsection (1) of this section. Upon enrolling the student, the school shall notify the student's legal guardian that, unless the school receives the student's certificate of immunization or a written authorization for administration of immunizations within fourteen days after the student enrolls, the school shall suspend the student until such time as the school receives the certificate of immunization or the authorization.

(4) On or before March 1, 2011, the department of public health and environment shall develop and provide to the department of education a standardized document regarding childhood immunizations. The department of education shall post the standardized immunization document on its website on or before January 15, 2011, and each year thereafter. The standardized document shall be updated annually and shall include, but need not be limited to:

(a) A list of the immunizations required for enrollment in a school and the age at which the immunization is required; and

(b) A list of immunizations currently recommended for children by the center for disease control advisory committee on immunization practices and the recommended age at which each immunization should be given.

(5) The document created pursuant to subsection (4) of this section shall comply with the provisions of section 25-4-903 (4) regarding allowable exemptions from required immunizations.



§ 25-4-902.5. Immunization prior to attending a college or university - tuberculosis screening process development

(1) Except as provided in section 25-4-903, no student shall attend any college or university in the state of Colorado on or after the dates specified in section 25-4-906 (4) unless the student can present to the appropriate official of the school a certificate of immunization from a licensed physician, licensed physician assistant authorized under section 12-36-106 (5), C.R.S., licensed advanced practice nurse, or authorized representative of the department of public health and environment or county, district, or municipal public health agency stating that the student has received immunization against communicable diseases as specified by the state board of health or a written authorization signed by one parent or guardian or the emancipated student or the student eighteen years of age or older requesting that local health officials administer the immunizations or a plan signed by one parent or guardian or the emancipated student or the student eighteen years of age or older for receipt by the student of the required inoculation or the first or the next required of a series of inoculations within thirty days.

(2) (Deleted by amendment, L. 94, p. 695, § 2, effective April 19, 1994.)

(3) (a) Each college and university in Colorado may work to create a tuberculosis screening process with the goal of making the process as uniform as possible for all colleges and universities in the state. The department of public health and environment may attend and participate in any meetings held by the universities and colleges regarding the screening process. The screening process may include a tuberculosis risk questionnaire, a tuberculosis education policy, a clinical review process for each completed questionnaire, and follow-up testing procedures for students who are determined to be at risk for tuberculosis. On or before January 1, 2009, the colleges and universities that work to create a tuberculosis screening process pursuant to this subsection (3) shall report to the health and human services committees of the senate and the house of representatives, or their successor committees, regarding any legislative recommendations necessary regarding a tuberculosis screening process.

(b) This subsection (3) shall not apply to a university or college that provides course work solely online.



§ 25-4-903. Exemptions from immunization - rules

(1) (Deleted by amendment, L. 97, p. 409, § 2, effective July 1, 1997.)

(2) It is the responsibility of the parent or legal guardian to have his or her child immunized unless the child is exempted pursuant to this section. A student shall be exempted from receiving the required immunizations in the following manner:

(a) By submitting to the student's school certification from a licensed physician, physician assistant authorized under section 12-36-106 (5), C.R.S., or advanced practice nurse that the physical condition of the student is such that one or more specified immunizations would endanger his or her life or health or is medically contraindicated due to other medical conditions; or

(b) By submitting to the student's school a statement of exemption signed by one parent or guardian or the emancipated student or student eighteen years of age or older that the parent, guardian, or student is an adherent to a religious belief whose teachings are opposed to immunizations or that the parent or guardian or the emancipated student or student eighteen years of age or older has a personal belief that is opposed to immunizations.

(2.5) The state board of health shall promulgate rules regarding:

(a) Immunization information, including exemption rates, that is available to the public through the department, including evidence-based research, resources and information from credible scientific and public health organizations, peer-reviewed studies, and an online learning module; and

(b) The frequency of submission of exemption forms.

(3) The state board of health may provide, by regulation, for further exemptions to immunization based upon sound medical practice.

(4) All information distributed to parents by school districts regarding immunization shall inform them of their rights under subsection (2) of this section.

(5) Each school shall make the immunization and exemption rates of their enrolled student population publicly available upon request.



§ 25-4-904. Rules and regulations - immunization rules - rule-making authority of state board of health

(1) The state board of health shall establish rules and regulations for administering this part 9. Such rules and regulations shall establish which immunizations shall be required and the manner and frequency of their administration and shall conform to recognized standard medical practices. Such rules and regulations may also require the reporting of statistical information and names of noncompliers by the schools. The department of public health and environment shall administer and enforce the immunization requirements.

(2) All rule-making authority granted to the state board of health under the provisions of this article is granted on the condition that the general assembly reserves the power to delete or rescind any rule of the board. All rules promulgated pursuant to this subsection (2) shall be subject to sections 24-4-103 (8)(c) and (8)(d) and 24-4-108, C.R.S.



§ 25-4-905. Immunization of indigent children

(1) The county, district, or municipal public health agency; a public health or school nurse under the supervision of a licensed physician or physician assistant authorized under section 12-36-106 (5), C.R.S.; or the department of public health and environment, in the absence of a county, district, or municipal public health agency or public health nurse, shall provide, at public expense to the extent that funds are available, immunizations required by this part 9 to each child whose parents or guardians cannot afford to have the child immunized or, if emancipated, who cannot himself or herself afford immunization and who has not been exempted. The department of public health and environment shall provide all vaccines necessary to comply with this section as far as funds will permit. Nothing in this section precludes the department of public health and environment from distributing vaccines to physicians, advanced practice nurses, or others as required by law or the rules of the department. No indigent child shall be excluded, suspended, or expelled from school unless the immunizations have been available and readily accessible to the child at public expense.

(2) Notwithstanding any other provision of this part 9 to the contrary, programs and services that provide immunizations to children for communicable diseases shall be available to a child regardless of his or her race, religion, gender, ethnicity, national origin, or immigration status.



§ 25-4-906. Certificate of immunization - forms

(1) The department of public health and environment shall provide official certificates of immunization to the schools, private physicians, and county, district, and municipal public health agencies. Upon the commencement of the gathering of epidemiological information pursuant to section 25-4-2403 to implement the immunization tracking system, such form shall include a notice that informs a parent or legal guardian that he or she has the option to exclude his or her infant's, child's, or student's immunization information from the immunization tracking system created in section 25-4-2403. Any immunization record provided by a licensed physician, registered nurse, or public health official may be accepted by the school official as certification of immunization if the information is transferred to the official certificate of immunization and verified by the school official.

(2) Each school shall maintain on file an official certificate of immunization for every student enrolled. The certificate shall be returned to the parent or guardian or the emancipated student or student eighteen years of age or older when a student withdraws, transfers, is promoted, or otherwise leaves the school, or the school shall transfer the certificate with the student's school record to the new school. Upon a college or university student's request, the official certificate of immunization shall be forwarded as specified by the student.

(3) The department of public health and environment may examine, audit, and verify the records of immunizations maintained by each school.

(4) All students enrolled in any school in Colorado on and after August 15, 1979, shall furnish the required certificate of immunization or shall be suspended or expelled from school. Students enrolling in school in Colorado for the first time on and after July 1, 1978, shall provide a certificate of immunization or shall be excluded from school except as provided in section 25-4-903.



§ 25-4-907. Noncompliance

(1) A school official of each school shall suspend or expel from school, pursuant to the provisions of section 22-33-105, C.R.S., or the provisions established by the school official of a college or university or private school, any student not otherwise exempted under this part 9 who fails to comply with the provisions of this part 9. No student shall be suspended or expelled for failure to comply with the provisions of this part 9 unless there has been a direct personal notification by the appropriate school authority to the student's parent or guardian or to the emancipated student or the student eighteen years of age or older of the noncompliance with this part 9 and of such person's rights under sections 25-4-902, 25-4-902.5, and 25-4-903.

(2) In the event of suspension or expulsion of a student, school officials shall notify the state department of public health and environment or the county, district, and municipal public health agency. An agent of said department shall then contact the parent or guardian or the emancipated student or student eighteen years of age or older in an effort to secure compliance with this part 9 in order that the student may be reenrolled in school.

(3) Any student expelled for failure to comply with the provisions of this part 9 shall not be included in calculating the dropout rate for the school from which such student was expelled or the school district in which such student was enrolled prior to being expelled. Such student shall be included in the annual report of the number of expelled students prepared pursuant to section 22-33-105, C.R.S.



§ 25-4-908. When exemption from immunization not recognized

If at any time there is, in the opinion of the state department of public health and environment or the county, district, or municipal public health agency, danger of an epidemic from any of the communicable diseases for which an immunization is required pursuant to the rules and regulations promulgated pursuant to section 25-4-904, no exemption or exception from immunization against such disease shall be recognized. Quarantine by the state department of public health and environment or the county, district, or municipal public health agency is hereby authorized as a legal alternative to immunization.



§ 25-4-909. Vaccine-related injury or death - limitations on liability

(1) The general assembly finds, determines, and declares that immunization of the population of this state is vital to the health of Colorado citizens and has demonstrated such finding by requiring such immunization pursuant to the provisions of sections 25-4-901 to 25-4-908.

(2) No person who administers a vaccine which is required under the provisions of this part 9 to an infant or child whose age is greater than twenty days shall be held liable for injuries sustained pursuant to such vaccine if:

(a) The vaccine was administered using generally accepted clinical methods;

(b) The vaccine was administered according to the schedule of immunization as published by the communicable disease control administration of the federal government; and

(c) There were no clinical symptoms nor clinical history present under which prudent health care professionals would not have administered such vaccine.

(3) An action shall not be maintained for a vaccine-related injury or death until action for compensation for such alleged injury has been exhausted under the terms of the "National Childhood Vaccine Injury Act of 1986", 42 U.S.C. secs. 300aa-10 to 300aa-33, as such law is from time to time amended.

(4) If the injury or death which is sustained does not fall within the parameters of the vaccine injury table as defined in 42 U.S.C. sec. 300aa-14, as enacted on November 14, 1986, a rebuttable presumption is established that the injury sustained or the death was not due to the administration of vaccine. Such presumption shall be overcome by a preponderance of the evidence.



§ 25-4-910. Immunization data collection

(1) The department of public health and environment, in consultation with other state departments, shall establish a joint policy on immunization data collection and sharing.

(2) The department of public health and environment shall provide assistance to schools with the analysis and interpretation of the immunization data.






Part 10 - Newborn Screening and Genetic Counseling and Education Act

§ 25-4-1001. Short title

This part 10 shall be known and may be cited as the "Newborn Screening and Genetic Counseling and Education Act".



§ 25-4-1002. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) State policy regarding newborn screening and genetic counseling and education should be made with full public knowledge, in light of expert opinion, and should be constantly reviewed to consider changing medical knowledge and ensure full public protection;

(b) Participation of persons in genetic counseling programs in this state should be wholly voluntary and that all information obtained from persons involved in such programs or in newborn screening programs in the state should be held strictly confidential.



§ 25-4-1003. Powers and duties of executive director - newborn screening programs - genetic counseling and education programs - rules

(1) The executive director of the department of public health and environment shall have the authority to:

(a) Establish and administer state programs for newborn screening and genetic counseling and education;

(b) Promulgate rules, regulations, and standards for the provision of newborn screening programs and genetic counseling and education programs;

(c) Designate such personnel as are necessary to carry out the provisions of this part 10, disburse and collect such funds as are available to the administration of this part 10, and fix reasonable fees to be charged for services pursuant to this part 10;

(d) Gather and disseminate information to further the public's understanding of newborn screening and genetic counseling and education programs;

(e) Establish systems for recording information obtained in newborn screening and genetic counseling and education programs.

(2) The executive director of the department of public health and environment shall comply with the following provisions:

(a) Newborn screening shall be provided in the most efficient and cost-effective manner possible and newborn screening and diagnostic services should be carried out under adequate standards of supervision and quality control;

(b) No program for genetic counseling shall require mandatory participation, restriction of childbearing, or be a prerequisite to eligibility for, or receipt of, any other service or assistance from, or to participation in, any other program;

(c) Genetic counseling services shall be available to persons in need, such counseling shall be nondirective, and such counseling shall emphasize informing the client and not require restriction of childbearing;

(d) The extremely personal decision to bear children shall remain the free choice and responsibility of the individual, and such free choice and responsibility shall not be restricted by any of the genetic services of the state;

(e) All information gathered by the department of public health and environment, or by other agencies, entities, and individuals conducting programs and projects on newborn screening and genetic counseling and education, other than statistical information and information which the individual allows to be released through his informed consent, shall be confidential. Public and private access to individual patient data shall be limited to data compiled without the individual's name.

(f) Information on the operation of all programs on newborn screening and genetic counseling and education within the state, except for confidential information obtained from participants in such programs, shall be open and freely available to the public;

(g) All participants in programs on genetic counseling and education shall be informed of the nature of possible risks involved in participation in such a program or project, and shall be informed of the nature and cost of available therapies or maintenance programs for those affected by hereditary disorders, and shall be informed of the possible benefits and risks of such therapies and programs;

(h) Nothing in this section shall be construed to require any hospital or other health facility or any physician or other health professional to provide genetic counseling beyond the usual and customary and accepted practice nor shall any hospital or other health facility be held liable for not providing such genetic counseling.



§ 25-4-1004. Newborn screening

(1) (a) Repealed.

(b) On or after April 1, 1989, all infants born in the state of Colorado shall be tested for the following conditions: Phenylketonuria, hypothyroidism, abnormal hemoglobins, galactosemia, cystic fibrosis, biotinidase deficiency, and such other conditions as the board of health may determine meet the criteria set forth in paragraph (c) of this subsection (1). Appropriate specimens for such testing shall be forwarded by the hospital in which the child is born to the laboratory operated or designated by the department of public health and environment for such purposes. The physician, nurse, midwife, or other health professional attending a birth outside a hospital shall be responsible for the collection and forwarding of such specimens. The results of the testing shall be forwarded directly to the physician or other primary health care provider for the provision of such information to the parent or parents of the child. The results of any testing or follow-up testing pursuant to section 25-4-1004.5 may be sent to the immunization tracking system authorized by section 25-4-2403 and accessed by the physician or other primary health care provider. The state board of health may discontinue testing for any condition listed in this paragraph (b) if, upon consideration of criteria set forth in paragraph (c) of this subsection (1), the board finds that the public health is better served by not testing infants for that condition.

(c) The board of health shall use the following criteria to determine whether or not to test infants for conditions which are not specifically enumerated in this subsection (1):

(I) The condition for which the test is designed presents a significant danger to the health of the infant or his family and is amenable to treatment;

(II) The incidence of the condition is sufficiently high to warrant screening;

(III) The test meets commonly accepted clinical standards of reliability, as demonstrated through research or use in another state or jurisdiction; and

(IV) The cost-benefit consequences of screening are acceptable within the context of the total newborn screening program.

(2) The executive director of the department of public health and environment shall assess a fee which is sufficient to cover the costs of such testing and to accomplish the other purposes of this part 10. Hospitals shall assess a reasonable fee to be charged the parent or parents of the infant to cover the costs of handling the specimens, the reimbursement of laboratory costs, and the costs of providing other services necessary to implement the purposes of this part 10.



§ 25-4-1004.3. Newborn heart defect screening - pulse oximetry - rules - definition

(1) (a) On and after January 1, 2016, a birthing facility that is below seven thousand feet of elevation shall test all infants born in the facility for critical congenital heart defects using pulse oximetry.

(b) Upon receipt of the confirmation of the appropriate algorithm for the pulse oximetry reading from the newborn screening committee, the newborn screening committee shall evaluate whether pulse oximetry testing in birthing facilities at or above seven thousand feet elevation meets the criteria in section 25-4-1004. Upon confirmation from the committee that the criteria have been met, the state board of health shall promulgate rules to ensure that all newborns born at or above seven thousand feet elevation are screened for critical congenital heart defects.

(c) The critical congenital heart defect screening using pulse oximetry must be performed on every newborn prior to the newborn's release from the birthing facility.

(2) Each birthing facility shall report the results of the pulse oximetry screenings to the department of public health and environment. The state board of health may promulgate rules for the implementation of this section.

(3) As used in this section, a "birthing facility" means a general hospital or birthing center licensed or certified pursuant to section 25-1.5-103 and that provides birthing and newborn care services.



§ 25-4-1004.5. Follow-up testing and treatment - second screening - legislative declaration - fee - rules

(1) The general assembly finds that:

(a) Newborn screening authorized by section 25-4-1004 is provided for every newborn in the state;

(b) Newborn testing is designed to identify metabolic disorders that cause mental retardation and other health problems unless they are diagnosed and treated early in life;

(c) In order to ensure that children with metabolic disorders are able to lead as normal a life as possible and to minimize long-term health care costs for such children, it is necessary to provide centralized follow-up testing and treatment services;

(d) For over twenty-five years the follow-up testing and treatment services were provided by a federal grant that was discontinued June 30, 1993. Since that time, follow-up testing and treatment services have been limited. If alternative sources of funding are not provided, those services will be eliminated.

(e) A nominal increase of the fee on newborn screening to cover the costs of providing follow-up and referral services would allow for those services to be continued;

(f) Over the past ten years, many children with serious health conditions have received timely diagnosis and treatment as a result of the newborn screening required by this part 10. Such screening has averted the possibility of life-long institutionalization of some children and substantial related health care costs. The general assembly further finds, however, that many infants who are screened early in life may exhibit false or inaccurate results on certain newborn screening tests. The general assembly therefore finds and declares that subsequent newborn screening will provide more accurate and reliable test results for the timely and effective diagnosis and treatment of certain health conditions in newborn infants and the best interests of children in Colorado will be served by a new screening program that routinely tests all newborns twice.

(2) (a) Repealed.

(b) On and after July 1, 1994, the executive director of the department of public health and environment shall increase the newborn screening fee as provided in section 25-4-1004 (2) so that the fee is sufficient to include the costs of providing follow-up and referral services to families with a newborn whose test results under a newborn screening indicate a metabolic disorder. Follow-up services include comprehensive diagnostic testing. The increase shall not exceed five dollars; except that it may be adjusted annually to reflect any change in the Denver-Boulder consumer price index. Any fees collected shall be subject to the provisions of section 25-4-1006.

(3) (a) On and after July 1, 1996, all infants born in the state of Colorado who receive newborn screening pursuant to section 25-4-1004 (1) shall have a second specimen taken to screen for the following conditions:

(I) Phenylketonuria;

(II) Hypothyroidism;

(III) Galactosemia;

(IV) Cystic fibrosis; and

(V) Such other conditions as the state board of health may determine meet the criteria set forth in section 25-4-1004 (1)(c) and require a second screening for accurate test results.

(b) The executive director of the department of public health and environment is authorized to promulgate rules, regulations, and standards for the implementation of the second specimen testing specified in this subsection (3), including but not limited to the following:

(I) Identification of those conditions for which a second specimen shall be required;

(II) The age of the infant at which the second screening may be administered;

(III) The method by which the parent or parents of a newborn shall be advised of the necessity for a second specimen test;

(IV) The procedure to be followed in administering the second specimen test;

(V) Any exceptions to the necessity for a second specimen test and the procedures to be followed in such cases; and

(VI) The standards of supervision and quality control that shall apply to second specimen testing.

(c) On and after July 1, 1996, the executive director of the department of public health and environment may adjust the newborn screening fee set forth in section 25-4-1004 (2) so that the fee is sufficient to cover the costs associated with the second screening described in this subsection (3). Any increase shall be in addition to the fee described in subsection (2) of this section and shall not initially exceed five dollars and seventy-five cents but may be adjusted annually to reflect any actual cost increase associated with the administration of the second screening. Any fees collected pursuant to this paragraph (c) shall be subject to the provisions of section 25-4-1006.

(4) The provisions of section 25-4-1003 (2) shall apply to second newborn screenings.



§ 25-4-1004.7. Newborn hearing screening - legislative declaration - advisory committee - report - rules

(1) (a) The general assembly finds, determines, and declares:

(I) That hearing loss occurs in newborn infants more frequently than any other health condition for which newborn infant screening is required;

(II) That eighty percent of the language ability of a child is established by the time the child is eighteen months of age and that hearing is vitally important to the healthy development of such language skills;

(III) That early detection of hearing loss in a child and early intervention and treatment has been demonstrated to be highly effective in facilitating a child's healthy development in a manner consistent with the child's age and cognitive ability;

(IV) That children with hearing loss who do not receive such early intervention and treatment frequently require special educational services and that such services are publicly funded for the vast majority of children with hearing needs in the state;

(V) That appropriate testing and identification of newborn infants with hearing loss will facilitate early intervention and treatment and may therefore serve the public purposes of promoting the healthy development of children and reducing public expenditure; and

(VI) That consumers should be entitled to know whether the hospital at which they choose to deliver their infant provides newborn hearing screening.

(b) For these reasons the general assembly hereby determines that it would be beneficial and in the best interests of the development of the children of the state of Colorado that newborn infants' hearing be screened.

(2) (a) (I) There is hereby established an advisory committee on hearing in newborn infants for the purpose of collecting the informational data specified in paragraph (b) of subsection (3) of this section, and for the purpose of providing recommendations to hospitals, other health care institutions, the department of public health and environment, and the public concerning, but not necessarily limited to, the following:

(A) Appropriate methodologies to be implemented for hearing screening of newborn infants, which methodologies shall be objective and physiologically based and which shall not include a requirement that the initial newborn hearing screening be performed by an audiologist;

(B) The number of births sufficient to qualify a hospital or health institution to arrange otherwise for hearing screenings; and

(C) Guidelines for reporting and the means to assure that identified children receive referral for appropriate follow-up services.

(II) The advisory committee on hearing in newborn infants shall consist of at least seven members who shall be appointed by the executive director of the department of public health and environment. Members appointed to the committee shall have training, experience, or interest in the area of hearing conditions in children.

(III) The members of the advisory committee on hearing in newborn infants shall serve without compensation.

(IV) Repealed.

(b) Repealed.

(3) (a) It is the intent of the general assembly that newborn hearing screening be conducted on no fewer than ninety-five percent of the infants born in hospitals, using procedures recommended by the advisory committee on hearing in newborn infants, created in subsection (2) of this section. Toward that end, every licensed or certified hospital shall educate the parents of infants born in such hospitals of the importance of screening the hearing of newborn infants and follow-up care. Education shall not be considered a substitute for the hearing screening described in this section. Every licensed or certified hospital shall report annually to the advisory committee concerning the following:

(I) The number of infants born in the hospital;

(II) The number of infants screened;

(III) The number of infants who passed the screening, if administered; and

(IV) The number of infants who did not pass the screening, if administered.

(b) The advisory committee on hearing in newborn infants shall determine which hospitals or other health care institutions in the state of Colorado are administering hearing screening to newborn infants on a voluntary basis and the number of infants screened.

(I) to (IV) Repealed.

(c) Repealed.

(4) (a) If the number of infants screened falls below eighty-five percent, the board of health shall promulgate rules requiring hearing screening of newborn infants pursuant to section 24-4-103, C.R.S., of the "State Administrative Procedure Act".

(b) Such rules, if promulgated, shall address those hospitals with a low volume of births, as determined by the state board of health based upon recommendations by the advisory committee on hearing in newborn infants, which may arrange otherwise for newborn infant hearing screening.

(5) A physician, nurse, midwife, or other health professional attending a birth outside a hospital or institution shall provide information, as established by the department, to parents regarding places where the parents may have their infants' hearing screened and the importance of such screening.

(6) The department shall encourage the cooperation of county, district, and municipal public health agencies, health care clinics, school districts, and any other appropriate resources to promote the screening of newborn infants' hearing for those infants born outside a hospital or institution.



§ 25-4-1005. Exceptions

Nothing in the provisions of this part 10 shall be construed to require the testing or medical treatment for the minor child of any person or of any person who is a member of a well-recognized church or religious denomination and whose religious convictions in accordance with the tenets or principles of his church or religious denomination are against medical treatment for disease or physical defects or has a personal objection to the administration of such tests or treatment.



§ 25-4-1006. Cash funds

(1) All moneys received from fees collected pursuant to this part 10 shall be transmitted to the state treasurer who shall credit the same to the newborn screening and genetic counseling cash funds, which funds are hereby created. Such moneys shall be utilized for expenditures authorized or contemplated by and not inconsistent with the provisions of this part 10 relating to newborn screening, follow-up care, and genetic counseling and education programs and functions. All moneys credited to the newborn screening and genetic counseling cash funds shall be used as provided in this part 10 and shall not be deposited in or transferred to the general fund of this state or any other fund.

(2) Repealed.






Part 11 - Kennels



Part 12 - Streptococcus Control

§ 25-4-1201. Powers and duties of executive director

(1) The executive director of the department of public health and environment shall have the authority to:

(a) Establish and administer a culture-testing program to test for streptococcus;

(b) Designate such personnel as are necessary to carry out the provisions of this part 12, disburse and collect such funds as are available for the administration of this part 12, and fix reasonable fees to be charged for services pursuant to this part 12.



§ 25-4-1202. Streptococcus cash fund

(1) The executive director of the department of public health and environment shall establish the fees to be collected for any streptococcus culture test performed by the department.

(2) (a) All moneys collected pursuant to this part 12 shall be transmitted to the state treasurer, who shall credit the same to the streptococcus cash fund, which fund is hereby created. All moneys credited to the streptococcus cash fund shall be subject to appropriation by the general assembly to be used as provided in this section and shall not be deposited in or transferred to the general fund of this state or to any other fund.

(b) Repealed.

(3) (a) The executive director of the department of public health and environment shall propose, as part of the annual budget request of the department of public health and environment, an adjustment in the amount of the fee for the streptococcus culture test which the department is authorized by law to collect. The budget request and the adjusted fees for the streptococcus culture test shall reflect direct and indirect costs.

(b) Based upon the appropriation made by the general assembly, the executive director of the department of public health and environment shall adjust the streptococcus fee so that the revenue generated from said fee approximates the department's direct and indirect costs. Such fee shall remain in effect for the fiscal year for which the budget request applies.

(c) Beginning July 1, 1984, and each July 1 thereafter, whenever moneys appropriated to the department of public health and environment for its activities pursuant to this part 12 for the prior fiscal year are unexpended, said moneys shall be made a part of the appropriation to the department for the next fiscal year, and such amount shall not be raised from fees collected by such department. If a supplemental appropriation is made to the department for such activities, the streptococcus fee of the department, when adjusted for the fiscal year next following the year in which the supplemental appropriation was made, shall be adjusted by an additional amount which is sufficient to compensate for such supplemental appropriation. Moneys to be appropriated annually to the department in the general appropriation bill for the purposes of this part 12 shall be designated as cash funds and shall not exceed the amount anticipated to be raised from such fee collected by the department.






Part 13 - Retail Food Store Sanitation Act

§ 25-4-1301. Legislative declaration

The general assembly hereby declares that the sanitary protection of bulk foods and the sanitary maintenance of equipment used to display and dispense bulk foods are matters of statewide concern and are affected with a public interest and that the provisions of this part 13 are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.



§ 25-4-1302. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Bulk foods" means unpackaged or unwrapped foods, either processed or unprocessed, in aggregate containers from which quantities desired by the consumer are withdrawn. "Bulk foods" does not include fresh fruits, fresh vegetables, nuts in the shell, salad bars, bulk pet foods, potentially hazardous foods, and bulk nonfood items.

(2) "Department" means the department of public health and environment.

(3) "Display area" means a location, including physical facilities and equipment, where bulk foods are offered for customer self-service.

(4) "Potentially hazardous foods" includes any food that consists in whole or in part of milk or milk products, eggs, meat, poultry, fish, shellfish, edible crustacea, or other food products or ingredients, including synthetic ingredients, in a form capable of supporting rapid and progressive growth of infectious or toxigenic microorganisms. This term does not include refrigerated, clean, whole, uncracked, odor-free shell eggs.

(5) "Product module" means a food-contact container (multiuse or single-service) designed for customer self-service of bulk foods by either direct or indirect means.

(6) "Servicing area" means a designated location equipped for cleaning, sanitizing, drying, or refilling product modules or for preparing bulk foods.



§ 25-4-1303. Labeling - product modules - take-home containers

(1) Product modules shall be labeled with either:

(a) The manufacturer's or processor's bulk food container labeling plainly in view; or

(b) A counter card, a counter sign, or any other appropriate device bearing prominently and conspicuously the common name of the product, a list of ingredients in their proper order of predominance, and a declaration of artificial color or flavor and chemical preservatives if contained in the product.

(2) Any unpackaged bulk food need not comply with the labeling requirements of this section if the unpackaged bulk food is manufactured on the premises of a store or manufactured by the same store at a different location and if the manufactured bulk food is offered for retail sale on the store's premises and if there are no state requirements.

(3) Labels or marking pens shall be available to customers to identify their take-home containers with the common name of the product unless the product is readily identifiable on sight.



§ 25-4-1304. Bulk food protection

(1) Bulk foods and product modules shall be protected from contamination during display, customer self-service, refilling, and storage.

(2) Containers of bulk pet foods and bulk nonfood items shall be separated from product modules by a barrier or open space.

(3) Bulk foods returned to stores by customers shall not be offered for resale.

(4) Only containers provided by stores in their display areas shall be filled with bulk foods; except that any customer may fill or refill his own container with vended or dispensed water; however, the risk that the customer's own container is unsafe, unpure, contaminated, or in a nonsterile condition when it is filled or refilled by the customer, shall be borne solely by the customer, and, except for warranties, no liability shall attach thereto to the manufacturer, seller, or dispenser of such container.



§ 25-4-1305. Bulk food display

(1) Bulk foods shall be dispensed only from product modules which are protected by close-fitting, individual covers. If any product module is to be opened by customers, the cover shall be self-closing and shall remain closed when not in use.

(2) Customer access to bulk foods in product modules shall be limited and controlled to avoid the introduction of contaminants. All product modules shall have an access height of thirty inches or more above the floor and a depth of eighteen inches or less.

(3) Potentially hazardous foods shall not be made available for customer self-service.



§ 25-4-1306. Dispensing utensils

(1) Manual handling of bulk foods by customers during dispensing shall be discouraged. Mechanical dispensing devices shall be used, including gravity dispensers, pumps, extruders, and augers. Manual dispensing utensils shall also be used, including tongs, scoops, ladles, and spatulas.

(2) If the dispensing devices and utensils listed in subsection (1) of this section do not discourage manual customer handling of bulk foods, such bulk foods must be wrapped or sacked prior to display.

(3) Manual dispensing utensils shall be protected against becoming contaminated and serving as vehicles for introducing contamination into bulk foods. A tether of easily cleanable material shall be attached to such a utensil and shall be of such length that the utensil cannot contact the floor. A sleeve or protective housing attached or adjacent to the display unit shall be available for storing a utensil when not in use.

(4) Ladles and spatulas shall be stored in bulk foods with handles extending to the outside of product modules. Handles shall not prevent lids from being self-closing.



§ 25-4-1307. Materials

Product modules and utensils shall be constructed of safe materials and shall be corrosion resistant, nonabsorbent, smooth, easily cleanable, and durable under conditions of normal use. Wood shall not be used as a food-contact surface.



§ 25-4-1308. Food-contact surfaces

Product modules, lids, dispensing units, and utensils shall be designed and fabricated to meet the requirements for food-contact surfaces, as provided in section 25-4-1307.



§ 25-4-1309. Non-food-contact surfaces

Surfaces of product module display units, tethers, and display equipment which are not intended for food contact but which are exposed to splash, food debris, or other soiling shall be designed and fabricated to be smooth, cleanable, durable under conditions of normal use, and free of unnecessary ledges, projections, and crevices. The materials for non-food-contact surfaces shall be nonabsorbent or made nonabsorbent by being finished and sealed with a cleanable coating.



§ 25-4-1310. Accessibility

Individual product modules shall be designed to be easily removable from a display unit for servicing unless the product modules are so designed and fabricated that they can be effectively cleaned and sanitized when necessary through a manual in-place cleaning procedure that will not contaminate or otherwise adversely affect bulk foods or equipment in any adjoining display areas.



§ 25-4-1311. Equipment sanitization

(1) Tongs, scoops, ladles, spatulas, and other appropriate utensils and tethers used by customers shall be cleaned and sanitized at least daily or at more frequent intervals based on the type of bulk food and the amount of food particle accumulation or soiling.

(2) When soiled, product modules, lids, and other equipment shall be cleaned and sanitized prior to restocking or at intervals of a schedule based on the type of bulk food and the amount of food particle accumulation.

(3) Food-contact surfaces shall be cleaned and sanitized immediately if contamination is observed or suspected.

(4) Facilities and equipment shall be available, either in a servicing area or in place, to provide for the proper cleaning and sanitizing of all food-contact surfaces, including product modules, lids, and dispensing utensils.

(5) Take-home containers, including but not limited to bags, cups, and lids, which are provided in a display area for customer use shall be stored and dispensed in a sanitary manner.



§ 25-4-1312. Violation - penalty

Any retail food store owner violating any of the provisions of this part 13 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment. It is the duty of the district attorneys of the several districts of this state to prosecute for violations of this part 13 as for other crimes and misdemeanors.



§ 25-4-1313. Rules and regulations

The department has the power to promulgate rules and regulations for the implementation of this part 13.



§ 25-4-1314. Limitation

The provisions of this part 13 shall be expressly limited to retail food store outlets.






Part 14 - HIV Infection and Acquired Immune Deficiency Syndrome Assistance

§ 25-4-1401. Drug assistance program - program fund - created - legislative declaration - no entitlement created

(1) (a) The general assembly recognizes that:

(I) Medical science is making strides in treating individuals who have AIDS or HIV;

(II) There are effective biomedical strategies to reduce new HIV infections;

(III) Individuals at risk of HIV may also be at risk of other infectious diseases that can exacerbate the outcomes of an HIV infection;

(IV) Individuals of lower income face barriers accessing biomedical interventions, particularly if they lack health insurance coverage or if their health insurance includes unaffordable premiums or cost-sharing requirements; and

(V) Both the public health and quality of life would benefit from providing assistance with such costs and encouraging prompt and sustained treatment, eventually preventing further transmission of HIV, viral hepatitis, and sexually transmitted infections through prevention, cure, or viral suppression.

(b) Therefore, the general assembly declares that the purpose of this section is to implement the drug assistance program for qualifying individuals of lower income who have medical or preventive needs concerning AIDS or HIV, viral hepatitis, or a sexually transmitted infection.

(c) Nothing in this section shall be construed to establish any entitlement to services from the department of public health and environment.

(2) (a) Subject to available appropriations, the department of public health and environment is authorized to implement and administer a drug assistance program, referred to in this section as the "state program", to provide assistance with indicated screening, general medical, preventive, and pharmaceutical costs for eligible individuals.

(b) The general assembly may annually appropriate moneys from the general fund to assist with indicated screening, general medical, preventive, and pharmaceutical costs for individuals participating in the state program.

(c) The state program is also funded with federal funds available under the federal "Ryan White C.A.R.E. Act of 1990", as amended.

(d) Any moneys received in excess of a federal price agreement are a donation.

(e) For activities of the state program funded by the drug assistance program fund that exceed the appropriation from the drug assistance program fund, if there are sufficient uncommitted moneys in the AIDS and HIV prevention fund, the program may use moneys appropriated for the implementation and administration of the state program from the AIDS and HIV prevention fund as authorized by section 25-4-1405.

(3) To be eligible to participate in the state program, an individual must:

(a) Have a medical indication for treatment or prevention of HIV or AIDS, viral hepatitis, or another sexually transmitted infection;

(b) Have a prescription from an authorized provider for a pharmaceutical product or combination of pharmaceutical products, as applicable, that are included on the drug formulary for the state program; and

(c) Meet income eligibility requirements as determined by the department of public health and environment in consultation with the subcommittee of the advisory group on AIDS policy established in subsection (5) of this section.

(4) Notwithstanding any other provision of this part 14 to the contrary, if a person meets the eligibility requirements set forth in subsection (3) of this section, he or she is eligible for programs and services that provide for the investigation, identification, testing, preventive care, or treatment of HIV infection or AIDS regardless of his or her race, religion, gender, ethnicity, national origin, or immigration status.

(5) A subcommittee of an advisory group convened by the governor to make recommendations for HIV and AIDS policy in the state shall serve in an advisory role to the department of public health and environment in implementing the state program and shall provide advice and recommendations to the department of public health and environment concerning:

(a) Which pharmaceutical products should be listed on the drug formulary for the state program;

(b) Income and other eligibility requirements for the state program; and

(c) The uses of funding for the state program pursuant to paragraphs (a) to (e) of subsection (2) of this section.

(6) If at any time the department of public health and environment, in consultation with the subcommittee of the advisory group on HIV and AIDS policy established in subsection (5) of this section, determines that the drug assistance program is reaching the program's fiscal limitations, the department, in consultation with the subcommittee, shall implement a policy of giving preference to the highest-priority applicants of lower income, who otherwise meet the eligibility requirements in subsection (3) of this section, for enrollment into the program in the following rank order:

(a) Individuals diagnosed with HIV or AIDS;

(b) Individuals in need of treatment to prevent HIV infection;

(c) Individuals diagnosed with other sexually transmitted infections that can be prevented or cured through currently available pharmaceutical treatments;

(d) Individuals diagnosed with viral hepatitis;

(e) Individuals with emerging care, treatment, or prevention needs concerning HIV, viral hepatitis, or other sexually transmitted infections.

(7) (a) The drug assistance program fund is created in the state treasury. The principal of the fund consists of tobacco litigation settlement moneys transferred by the state treasurer to the fund pursuant to section 24-75-1104.5 (1.7)(f), C.R.S. Subject to annual appropriation by the general assembly, the department of public health and environment may expend moneys from the fund for the state program. Any unexpended or unencumbered money remaining in the fund at the end of any fiscal year remains in the fund and shall not be credited or transferred to the general fund or any other fund.

(b) The department of public health and environment and the advisory group shall determine how the moneys appropriated for the state program pursuant to this subsection (7) are to be used.



§ 25-4-1402. Definitions

As used in this section and sections 25-4-1403 to 25-4-1405, unless the context otherwise requires:

(1) "Program" means the Colorado HIV and AIDS prevention grant program created in section 25-4-1403.

(2) "State board" means the state board of health created in section 25-1-103.



§ 25-4-1403. Colorado HIV and AIDS prevention grant program

(1) There is hereby created in the department the Colorado HIV and AIDS prevention grant program to address local community needs in the areas of medically accurate HIV and AIDS prevention and education through a competitive grant process. The department shall administer the program.

(2) Grant applicants must be nonprofit organizations that are governed by a board of directors and have the benefit of tax-exempt status pursuant to section 501 (c)(3) of the federal "Internal Revenue Code of 1986", or are county, district, or municipal public health agencies.

(3) (a) Preference shall be given to grant applicants that have as one of their primary purposes HIV and AIDS prevention and education.

(b) Grants may be given to organizations that conduct HIV prevention in conjunction with other comorbidities secondary to HIV infections.

(4) Grant applications must include, but need not be limited to:

(a) A statement of the local HIV and AIDS prevention or education issue to be addressed, a description of the constituency that shall be served or targeted, and how the constituency will benefit;

(b) A description of the goals and objectives of the grant applicant in submitting an application under the program; and

(c) A description of the activities planned to accomplish the goals and objectives of the grant applicant and of the outcome measures that will be used by the grant applicant.

(5) Grants must only be given for medically accurate HIV and AIDS prevention and education programs that are based in behavioral and social science theory and research and shall not be used to contribute to existing scholarships, directly to endowments, fund-raising events, annual fund drives, or debt reduction.



§ 25-4-1404. Grant program - rules - conflict of interest

(1) (a) The program shall fund medically accurate HIV and AIDS prevention and education programs through a competitive grant process that is overseen by the HIV and AIDS prevention grant program advisory committee, which is hereby created and referred to in this section as the "advisory committee". The advisory committee consists of seven members appointed by the executive director of the department as follows:

(I) One member who is recommended by the department's minority health advisory commission;

(II) Four members who are recommended by a statewide collaborative group that assists the department in the department's comprehensive plan for HIV and AIDS prevention;

(III) One member who has expertise in HIV and AIDS prevention and education; and

(IV) One member who represents a clinic that receives moneys under part 3 of the federal "Ryan White C.A.R.E. Act of 1990", as amended.

(b) The composition of the advisory committee shall reflect, to the extent practical, Colorado's ethnic, racial, and geographic diversity.

(c) The grants administered pursuant to section 25-4-1403 are only subject to the restrictions provided for in this section and section 25-4-1403 and are not subject to the same restrictions as grants provided with federal moneys for HIV and AIDS prevention. The state board, upon recommendations of the advisory committee, shall adopt rules that specify, but need not be limited to, the following:

(I) The procedures and timelines by which an entity may apply for program grants;

(II) Grant application contents, in addition to those specified in section 25-4-1403 (4);

(III) Criteria for selecting the entities that receive grants and determining the amount and duration of the grants;

(IV) Reporting requirements for entities that receive grants pursuant to this section; and

(V) The qualifications of an adequate proposal.

(2) The advisory committee shall review the applications received pursuant to this section and submit to the state board and the executive director of the department recommended grant recipients, recommended grant amounts, and the duration of each recommended grant. In making recommendations for grants, the advisory committee shall consider the distribution of federal funds in the areas of HIV and AIDS prevention, education, and treatment. Within thirty days after receiving the advisory committee's recommendations, the executive director shall submit his or her recommendations to the state board. The state board has the final authority to approve the grants administered under this section and section 25-4-1403. If the state board disapproves a recommendation for a grant recipient, the advisory committee may submit a replacement recommendation within thirty days after disapproval. In making grant recommendations, the advisory committee shall follow the purpose of the program as outlined in section 25-4-1403. The state board shall award grants to the entities selected by the advisory committee, specifying the amount and duration of each grant award. In reviewing and approving grant applications, the advisory committee and the state board shall ensure that grants are distributed statewide and address the needs of both urban and rural residents of Colorado.

(3) If a member of the advisory committee has an immediate personal, private, or financial interest in any matter pending before the advisory committee, the member shall disclose the fact and shall not vote upon the matter.



§ 25-4-1405. AIDS and HIV prevention fund - administration - limitation

(1) There is hereby created in the state treasury the AIDS and HIV prevention fund, referred to in this section as the "fund", which consists of moneys that may be appropriated to the fund by the general assembly. The moneys in the fund are subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of the program. Any moneys in the fund not expended for the purpose of the program may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund must be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.

(2) Pursuant to section 24-75-1104.5 (1.7)(g), C.R.S., and except as otherwise provided in section 24-75-1104.5 (5), C.R.S., for the 2016-17 fiscal year and for each fiscal year thereafter so long as the state receives moneys pursuant to the master settlement agreement, the state treasurer shall annually transfer to the fund three and one-half percent of the total amount of the moneys received by the state pursuant to the master settlement agreement, not including attorney fees and costs, during the preceding fiscal year. The state treasurer shall transfer the amount specified in this subsection (2) from moneys credited to the tobacco litigation settlement cash fund created in section 24-22-115, C.R.S.

(3) The department may receive up to five percent of the moneys annually appropriated by the general assembly to the department from the fund created in subsection (1) of this section for the actual costs incurred in administering the program.






Part 15 - Breast Cancer Screening

§ 25-4-1501. Legislative declaration

The general assembly hereby finds and declares that the incidence of breast cancer in women of this state is a significant health problem that can and should be reduced through early detection and treatment. Accordingly, it is the intention of the general assembly in enacting this part 15 to provide breast cancer screening where it is not otherwise readily available for reasons of cost or distance to suitable medical facilities.



§ 25-4-1502. Definitions

As used in this part 15, unless the context otherwise requires:

(1) (Deleted by amendment, L. 95, p. 487, § 2, effective July 1, 1995.)

(2) "Board" means the state board of health.

(3) "Department" means the department of public health and environment.

(3.5) "Diagnostic screening" means the use of procedures including physical examinations, radiologic imaging, surgical techniques, and any new technologies approved by the board for detecting whether abnormalities of the breast are malignant or benign.

(4) "Fund" means the breast cancer screening fund established in section 25-4-1503.

(5) "Screening" means the conduct of physical examinations, visual inspections, or other medical tests exclusively for the purpose of ascertaining the existence of any physiological abnormality which might be indicative of the presence of disease. "Screening" includes diagnostic screening services.



§ 25-4-1503. Fund created

(1) There is hereby established in the state treasury a fund to be known as the breast cancer screening fund, which shall be subject to annual appropriation to the department for the purposes of this part 15. The fund shall be credited with such appropriations as the general assembly may make from the general fund for the purposes of this part 15, as well as any moneys received by the department pursuant to section 25-4-1505 (2) and (4). In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of this fund shall be credited to the general fund.

(2) All moneys credited to the breast cancer screening fund which are not expended during the fiscal year shall be retained in the fund for its future use and shall not be credited or transferred to the general fund or any other fund.



§ 25-4-1504. Allocation of fund

(1) All moneys in the fund shall be used by the department for the following purposes:

(a) The creation and development of a breast cancer screening program, undertaken by private contract for services or operated by the department, that will improve the availability of breast cancer screening and which may include the purchase, maintenance, and staffing of a truck, a van, or any other vehicle suitably equipped to perform breast cancer screening;

(a.5) To provide such further breast cancer diagnostic screening services, as may be indicated;

(b) The creation and operation of a referral service for the benefit of women for whom further examination or treatment is indicated by the breast cancer screening.



§ 25-4-1505. Powers and duties of department and advisory board

(1) The executive director of the department shall appoint an advisory board which shall recommend guidelines for the services of the program and such rules and regulations as may be necessary to effect the purposes of this part 15. Members of the advisory board shall be persons interested in health care and the promotion of breast cancer screening drawn from both the private and public sectors. The board of health shall have the authority to approve recommendations of the advisory board and the authority to promulgate rules and regulations recommended by the advisory board.

(2) The department is authorized to accept any grant or award of funds from the federal government or private sources for the furtherance of the purposes of this part 15. Any moneys thus received shall be credited to the fund. Any expenses incurred in the solicitation of donations to the fund shall be paid from the fund.

(3) Any program of breast cancer screening conducted pursuant to this part 15 shall be conducted so as to make such screening available to persons who are at or below two hundred fifty percent of the federal poverty line and who are at least forty years of age but less than sixty-five years of age.

(4) The department may adopt a schedule of fees to be charged for breast cancer screening. The schedule of fees shall be determined so as to make such screening available to the largest possible number of women. The department shall, where practical, collect any available insurance proceeds or other reimbursement payable on behalf of any recipient of a breast cancer screening under this part 15 and may adjust the schedule of fees to reflect insurance contributions. All fees collected shall be credited to the fund.






Part 16 - Food Protection Act

§ 25-4-1601. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that it is in the public interest for the department of public health and environment to establish minimum standards and rules for retail food establishments in Colorado and to provide authority for the uniform statewide administration, implementation, interpretation, and enforcement of such minimum standards and rules. Such standards and rules are established to:

(a) Ensure the safety of food prepared, sold, or served in retail food establishments;

(b) Maximize public health protection;

(c) Identify hazards and potential sources of contamination and take measures to prevent, reduce, or eliminate the physical, chemical, or biological agents in food prepared, sold, or served in retail food establishments; and

(d) Improve the sanitary condition of all retail food establishments, reduce food-borne illness outbreaks, and control the spread of food-borne disease from retail food establishments.

(2) This part 16 is deemed an exercise of the police powers of the state for the protection of the health and social welfare of the people of the state of Colorado.



§ 25-4-1602. Definitions

As used in this part 16, unless the context otherwise requires:

(1) "Automated food merchandising enterprise" means the collective activity of the supplying or preparing of food or drink for automated food merchandising machines.

(2) "Certificate of license" means a grant to operate a retail food establishment without a fee, under the conditions set forth in section 25-4-1607 (9).

(2.5) "County or district public health agency" means a county or district health department or a county or municipal board of health.

(3) "Department" means the department of public health and environment, and its authorized employees.

(4) "Food" means any raw, cooked, or processed edible substance, ice, beverage, or ingredient used or intended for use or for sale in whole or in part for human consumption.

(5) "Fund" means the food protection cash fund created in section 25-4-1608.

(6) "HACCP plan" means a written document setting forth the formal procedures for following hazard analysis critical control point principles.

(6.5) "Imminent health hazard" means a significant threat or danger to health that is considered to exist when there is evidence sufficient to show that a product, practice, circumstance, or event creates a situation that requires immediate correction or cessation of operation to prevent injury or illness based on the number of potential injuries or illnesses and the nature, severity, and duration of the anticipated injury or illness.

(7) "Inspection" means an inspection of a retail food establishment conducted by the department or a county or district board of health to ensure compliance by such establishment with rules promulgated by the department pursuant to this part 16.

(8) "License" means a grant to a licensee to operate a retail food establishment.

(9) "Licensee" means a person that is licensed or who holds a certificate of license pursuant to this part 16 and is responsible for the lawful operation of a retail food establishment.

(10) (Deleted by amendment, L. 2009, (SB 09-223), ch. 255, p. 1151, § 2, effective May 15, 2009.)

(11) "Modified atmosphere packaging" means the reduction of the amount of oxygen in a package by mechanically evacuating the oxygen, displacing the oxygen with another gas or combination of gases, or otherwise controlling the oxygen content to a level below that normally found in the surrounding atmosphere, which is twenty-one percent oxygen.

(12) "Nonpotentially hazardous" means any food or beverage that, when stored under normal conditions without refrigeration, will not support the rapid and progressive growth of microorganisms that cause food infections or food intoxications.

(13) "Person" means a natural person, partnership, association, company, corporation, or organization or a manager, agent, servant, officer, or employee of any of such entities.

(14) "Retail food establishment" means a retail operation that stores, prepares, or packages food for human consumption or serves or otherwise provides food for human consumption to consumers directly or indirectly through a delivery service, whether such food is consumed on or off the premises or whether there is a charge for such food. "Retail food establishment" does not mean:

(a) Any private home;

(b) Private boarding houses;

(c) Hospital and health facility patient feeding operations licensed by the department;

(d) Child care centers and other child care facilities licensed by the department of human services;

(e) Hunting camps and other outdoor recreation locations where food is prepared in the field rather than at a fixed base of operation;

(f) Food or beverage wholesale manufacturing, processing, or packaging plants, or portions thereof, that are subject to regulatory controls under state or federal laws or regulations;

(g) Motor vehicles used only for the transport of food;

(h) Establishments preparing and serving only hot coffee, hot tea, instant hot beverages, and nonpotentially hazardous doughnuts or pastries obtained from sources complying with all laws related to food and food labeling;

(i) Establishments that handle only nonpotentially hazardous prepackaged food and operations serving only commercially prepared, prepackaged foods requiring no preparation other than the heating of food within its original container or package;

(j) Farmers markets and roadside markets that offer only uncut fresh fruit and vegetables for sale;

(k) Automated food merchandising enterprises that supply only prepackaged nonpotentially hazardous food or drink or food or drink in bottles, cans, or cartons only, and operations that dispense only chewing gum or salted nuts in their natural protective covering;

(l) The donation, preparation, sale, or service of food by a nonprofit or charitable organization in conjunction with an event or celebration if such donation, preparation, sale, or service of food:

(I) Does not exceed the duration of the event or celebration or a maximum of fifty-two days within a calendar year; and

(II) Takes place in the county in which such nonprofit or charitable organization resides or is principally located.

(m) A home, commercial, private, or public kitchen in which a person produces food products sold directly to consumers pursuant to the "Colorado Cottage Foods Act", section 25-4-1614.

(15) "Safe food" means food that does not contain any poisonous, deleterious, or disease-causing substance or microorganisms that may render such food injurious to human health.

(16) "Special event" means an organized event or celebration at which retail food establishments prepare, serve, or otherwise provide food for human consumption.

(17) "Uniform statewide administration, implementation, interpretation, and enforcement" means the application of the rules adopted by the state board of health and the policy guidance of the department by state and county or district public health agencies responsible for implementation of the rules and policies. The uniform application shall not preclude county or district public health agencies from implementing administrative efficiencies or practices if the practices do not conflict with the state board of health rules or department policies.



§ 25-4-1603. Licensing, certification, and food protection agency

The department is hereby designated the state licensing, certification, and food protection agency for the purpose of protecting the public health and ensuring a safe food supply in this state. In addition to such designation, the department is hereby authorized to regulate and control retail food establishments, promulgate rules governing the operation of such establishments, and uniformly enforce and administer this part 16.



§ 25-4-1604. Powers and duties of department - rules

(1) The department shall have the following powers and duties:

(a) To grant or refuse licenses and certificates of license pursuant to section 25-4-1606, or to suspend or revoke licenses and certificates of license pursuant to section 25-4-1609;

(b) (I) To promulgate rules for adoption by the state board of health pursuant to article 4 of title 24, C.R.S., for the uniform statewide administration, implementation, interpretation, and enforcement of this part 16 and, as necessary, to ensure a safe food supply in retail food establishments. Such rules may include provisions for the initial and periodic medical examination by the department or other competent medical authority of all employees of retail food establishments and shall include provisions specifying and regulating the places and conditions under which food shall be prepared for consumption, a uniform code of sanitary rules, and such other rules as the department deems necessary. Such rules may be modified and changed from time to time.

(II) For purposes of this paragraph (b), a uniform code of sanitary rules means rules for the preparation, sale, and serving of food, including but not be limited to general overall retail food establishment and equipment design and construction; sanitary maintenance of equipment, utensils, and facilities for food preparation, service, and storage; wholesomeness of food and drink; source and protection of food and water; disposal of liquid and solid wastes; and other rules for the effective administration and enforcement of this part 16.

(c) To hear and determine all complaints against licensees or grantees of certificates of license and to administer oaths and issue subpoenas to require the presence of any person necessary to the determination of any such hearing;

(d) To uniformly enforce this part 16 and the rules promulgated pursuant to this section;

(e) To enter retail food establishments during business hours and at other times during which activity is evident to conduct inspections and other interventions related to food safety and the protection of public health;

(f) To develop and enforce uniform statewide standards of program conduct and performance to be followed and adhered to by employees of the department and county or district boards of health;

(g) To provide technical assistance, equipment and product review, training and standardization, program evaluation, and other services necessary to assure the uniform statewide administration, implementation, interpretation, and enforcement of this part 16 and rules promulgated under this part 16;

(h) To review and approve HACCP plans submitted for evaluation to verify and ensure that food handling risks are reduced to prevent food-borne illness outbreaks;

(i) To delegate to any county or district board of health the powers and duties described in paragraphs (a), (c), (d), (e), and (h) of this subsection (1) at the request of such county or district board of health.

(2) Subsection (1) of this section shall not apply to the city and county of Denver, which, by ordinance, may provide for the licensure of retail food establishments.



§ 25-4-1605. Submission of plans for approval - required

(1) An owner or operator of a retail food establishment shall submit plans and specifications to the department or a county or district board of health in the jurisdiction in which a retail food establishment is to be constructed or extensively remodeled before such construction or extensive remodeling is begun or any existing structure is converted for use as a retail food establishment. Such plans and specifications shall be submitted for review and approval, in such form as the department requires or approves, to ensure that the retail food establishment layout, equipment, and food handling procedures are conducive to providing a safe food product. Each plan and specification submission shall be accompanied by the fees set forth in section 25-4-1607. The department and a county or district board of health shall treat the plans and specifications as confidential trade secret information. The plans and specifications shall indicate the proposed layout, arrangement, mechanical plants, construction materials of work areas, and the location, type, and model of proposed fixed equipment and facilities.

(2) The construction, extensive remodeling, or conversion of any retail food establishment shall be in accordance with the plans and specifications submitted to and approved by the department or a county or district board of health. The department or a county or district board of health shall conduct preopening inspections of retail food establishments to assure compliance with the approved plans, as circumstances require.

(3) An owner or operator of a retail food establishment shall submit an HACCP plan to the department or a county or district board of health for review and approval before beginning a modified atmosphere packaging process or other food preparation method that does not meet rules promulgated by the department. HACCP plans shall be submitted in such form as the department requires or approves. The submission shall ensure that food handling risks are reduced to prevent food-borne illness and outbreaks. The department and any county or district board of health shall treat HACCP plans as confidential trade secret information.

(4) The department or a county or district board of health shall respond to any plans and specifications submitted pursuant to subsection (1) of this section and to any HACCP plan submitted pursuant to subsection (3) of this section within fourteen working days after receipt. If a submitted HACCP plan or other plan or specification is deemed inadequate, the department or a county or district board of health shall respond in writing to the submitter of the plans or specifications with a statement describing how such deficiencies may be corrected.



§ 25-4-1606. Licensure - exception

(1) An application for a license or a certificate of license shall be filed with the department or a county or district board of health before any person may operate a retail food establishment in this state. The application shall be on a form supplied by the department and shall include such information as the department may require.

(2) Before granting any license or certificate of license, the department or a county or district board of health may conduct an inspection of the retail food establishment to determine compliance with the rules promulgated by the department. If the applicant appears to be in compliance with the rules and with the applicable provisions of this part 16, the department or a county or district board of health shall approve the application for a license or certificate of license.

(2.5) If a critical violation or a noncritical violation that is significant in nature is documented during a preoperational inspection, and the retail food establishment is unable to correct the violation while the inspector is on site, follow-up activities shall be conducted for the purpose of granting a license or certificate of license.

(3) Every license and certificate of license granted pursuant to this section shall specify the date granted, the period of coverage, the name of the licensee, and the name and address of the licensed establishment. All licenses shall be conspicuously displayed at all times in the licensed establishment.

(4) Licenses and certificates of license shall be valid for one calendar year or such portion thereof as remains after the granting of a license or certificate. When a license or certificate is valid for only a portion of a calendar year, there shall be no reduction of the fees required by section 25-4-1607. All licenses and certificates of license shall expire December 31 of the year in which they were granted and renewal applications shall be filed with the department during December of each year. Once a license or certificate of license has been granted, the department or a county or district board of health shall not refuse to renew such license or certificate unless the licensee has engaged in an unlawful act set forth in section 25-4-1610 or is in violation of any rules promulgated pursuant to this part 16.

(5) Subsections (1) and (2) of this section shall not apply in the city and county of Denver, which, by ordinance, may provide for the licensure of retail food establishments.



§ 25-4-1607. Fees

(1) Except as provided in subsections (1)(d.5) and (14) of this section, effective January 1 of the year following the increases specified in subsection (1.5)(a) of this section, each retail food establishment in this state shall be assessed an annual license fee as follows:

(a) A retail food establishment preparing or serving food in individual portions for immediate on- or off-premises consumption shall be assessed an annual fee based on the following schedule:

Seating Capacity Fee 0 to 100$385 101 to 200 430

Over 200 465

(a.5) A retail food establishment limited to preparing or serving food that does not require time or temperature control for safety, providing self-service beverages, offering prepackaged commercially prepared food and beverages requiring time or temperature control, or only reheating commercially prepared foods that require time or temperature control for safety for retail sale to consumers shall be assessed an annual fee of two hundred seventy dollars.

(b) A retail food establishment only offering prepackaged commercially prepared food and beverages, including those that are required to be held at refrigerated or frozen time or temperature control for safety for retail sale to consumers for off-premises consumption, shall be assessed an annual fee based on the following schedule:

Square Footage Fee Less than 15,001$ 195

over 15,000 353

(c) A retail food establishment offering food for retail sale to consumers for off-premises consumption and preparing or serving food in individual portions for immediate consumption either on- or off-premises shall be assessed an annual fee based on the following schedule:

Square Footage Fee Less than 15,001$ 375

over 15,000 715

(c.5) A retail food establishment offering food at a temporary living quarter for workers associated with oil and gas shall be assessed an annual fee of eight hundred fifty-five dollars.

(d) A retail food establishment is subject to only one of the fees established in this subsection (1); except that effective September 1, 2016, the license fees established for retail food establishments at a special event, as defined in section 25-4-1602 (16), must be established by the county or district public health agency.

(d.5) The fees established in this subsection (1) are effective September 1, 2018, for any new retail food establishment that was not licensed and in operation prior to that date.

(e) (I) Retail food establishment license fees shall be established pursuant to this subsection (1); except that:

(A) The city and county of Denver may establish such fees by ordinance; and

(B) A county or district board of health may establish fees that are lower than the fees listed in subsection (1.5) of this section if the county or district board of health is in compliance with this part 16;

(II) Notwithstanding subparagraph (I) of this paragraph (e), the fees established in this subsection (1) or by ordinance of the city and county of Denver shall be the only annual license fees charged by the state or any county, district, local, or regional inspection authority and shall cover all inspections of a retail food establishment pursuant to this subsection (1) throughout an annual license period.

(1.5) (a) Except as provided in subparagraph (VI) of this paragraph (a) and subsection (14) of this section, effective January 1, 2018, to December 31, 2018, each retail food establishment in this state shall be assessed an annual license fee as follows:

(I) A retail food establishment preparing or serving food in individual portions for immediate on- or off-premises consumption shall be assessed an annual fee based on the following schedule:

Seating Capacity Fee 0 to 100$ 360

101 to 200 400

Over 200 435

(II) A retail food establishment preparing or serving food that does not require time or temperature control for safety, providing self-service beverages, offering prepackaged commercially prepared food and beverages requiring time or temperature control or only reheating commercially prepared foods that require time or temperature control for safety for retail sale to consumers shall be assessed an annual fee of two hundred fifty-three dollars.

(III) A retail food establishment only offering prepackaged commercially prepared food and beverages, including those that are required to be held at refrigerated or frozen time or temperature control for safety for retail sale to consumers for off-premises consumption, shall be assessed an annual fee based on the following schedule:

Square Footage Fee Less than 15,001$183 Over 15,000 330

(IV) A retail food establishment offering food for retail sale to consumers for off-premises consumption and preparing or serving food in individual portions for immediate consumption either on- or off-premises shall be assessed an annual fee based on the following schedule:

Square Footage Fee Less than 15,001$ 350

Over 15,000 665

(V) A retail food establishment offering food at a temporary living quarter for workers associated with oil and gas shall be assessed an annual fee of eight hundred dollars.

(VI) The fees established in this subsection (1.5) are effective September 1, 2017, for any new retail food establishment that was not licensed and in operation prior to that date.

(b) Effective January 1, 2017, to December 31, 2017, each retail food establishment in this state shall be assessed an annual license fee as follows:

(I) A retail food establishment preparing or serving food in individual portions for immediate on- or off-premises consumption shall be assessed an annual fee based on the following schedule:

Seating Capacity Fee 0 to 100$ 330

101 to 200 370

Over 200 405

(II) A retail food establishment limited to preparing or serving food that does not require time or temperature control for safety, providing self-service beverages, offering prepackaged commercially prepared food and beverages requiring time or temperature control or only reheating commercially prepared foods that require time or temperature control for safety for retail sale to consumers shall be assessed an annual fee of two hundred thirty-five dollars.

(III) A retail food establishment only offering prepackaged commercially prepared food and beverages, including those that are required to be held at refrigerated or frozen time or temperature control for safety for retail sale to consumers for off-premises consumption, shall be assessed an annual fee based on the following schedule:

Square Footage Fee Less than 15,001$ 170

Over 15,000 305

(IV) A retail food establishment offering food for retail sale to consumers for off-premises consumption and preparing or serving food in individual portions for immediate consumption either on- or off-premises shall be assessed an annual fee based on the following schedule:

Square Footage Fee Less than 15,001$ 325

Over 15,000 620

(V) A retail food establishment offering food at a temporary living quarter for workers associated with oil and gas shall be assessed an annual fee of seven hundred forty dollars.

(VI) Repealed.

(c) A retail food establishment is subject to only one of the fees established in this subsection (1.5) per year.

(d) Retail food establishment license fees shall be established pursuant to this subsection (1.5); except that:

(I) The city and county of Denver may establish such fees by ordinance; and

(II) A county or district board of health may establish fees that are lower than the fees listed in this subsection (1.5) if the county or district board of health is in compliance with this part 16.

(2) At the time a plan is submitted for review, an application fee of one hundred dollars shall be paid to the department or a county or district board of health. The fee for plan review and preopening inspection of a new or remodeled retail food establishment shall be the actual cost of such review, which shall not exceed five hundred eighty dollars. Such costs shall be payable at the time the plan is approved and an inspection is completed to determine compliance.

(3) At the time an equipment review is submitted, an application fee of one hundred dollars shall be paid to the department. The fee for equipment review by the department to determine compliance with applicable standards shall be the actual cost of such review, which shall not exceed five hundred dollars. Such costs shall be payable when the review is completed.

(4) The fee for an HACCP plan review of a specific written process shall be the actual cost of such review, which shall not exceed one hundred dollars. The review of an HACCP plan for a process already conducted at a facility shall be the actual cost of such review, which shall not exceed four hundred dollars. Costs shall be paid at the time the plan is approved and an inspection is completed.

(5) The fee for services requested by any person seeking department or county or district board of health review of a potential retail food establishment site shall be seventy-five dollars or the actual cost of such review, whichever is greater. Seventy-five dollars of such fee shall be billed at the time the review is requested, and the remainder shall be payable when services are completed.

(6) The fee for food protection services provided to special events shall not exceed the actual cost of such services and shall be paid by the organizer of such special event when services are completed.

(7) The fee for any requested service not specifically set forth in this section shall not exceed the actual cost of such service.

(8) The actual cost of a service shall be established by the department or a county or district board of health, whichever provided the service.

(9) (a) A certificate of license may be issued to and in the name and address of any:

(I) Public or nonpublic school for students in kindergarten through twelfth grade or any portion thereof;

(II) Penal institution;

(III) Nonprofit organization that provides food solely to people who are food insecure, including, but not limited to, a soup kitchen, food pantry, or home delivery service; and

(IV) Local government entity or nonprofit organization that donates, prepares, or sells food at a special event, including, but not limited to, a school sporting event, firefighters' picnic, or church supper, that takes place in the county in which the local government entity or nonprofit organization resides or is principally located.

(b) No institution or organization listed in paragraph (a) of this subsection (9) shall pay any fee imposed on a retail food establishment pursuant to this section.

(10) County or district boards of health created in part 5 of article 1 of this title shall collect fees under this section if the county or district boards of health are authorized by the department to enforce this part 16 and any rules promulgated pursuant to this part 16.

(11) (Deleted by amendment, L. 2009, (SB 09-223), ch. 255, p. 1155, § 7, effective May 15, 2009.)

(12) Notwithstanding the amount specified for any fee in this section, the state board of health by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state board of health by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(13) Legislative declaration - disposition of fee revenue. (a) The general assembly does not intend for the fees paid by retail food establishments as outlined in subsections (1) and (1.5) of this section to subsidize inspection or other costs associated with entities exempt from fees under paragraph (a) of subsection (9) of this section.

(b) Counties may only spend the increased revenue from the increase of retail food establishment fees on retail food health-related activities. Prior to January 1, 2019, supplanting funds for other county programs is prohibited.

(14) (a) The fee increase in subsection (1.5) of this section does not take effect until the department and all local public health agencies contracted by the department to perform inspections and enforce regulations regarding retail food establishments prove compliance with section 25-4-1607.7 (2). If the department and all local public health agencies are not in compliance on January 1, 2018, the increase does not take effect until January 1 in the year following proven compliance.

(b) The fee increase in subsection (1) of this section does not take effect until the department proves compliance with section 25-4-1607.9 (1). If the department is not in compliance on January 1 following the fee increase specified in subsection (1.5) of this section, the increase in subsection (1) does not take effect until January 1 in the year following proven compliance.

(c) The executive director of the department shall notify the revisor of statutes, in writing, when the conditions specified in paragraphs (a) and (b) of this subsection (14) have been satisfied.



§ 25-4-1607.5. Retail food establishment regulation - fees - investigations - stakeholder process

(1) The executive director of the department or his or her designee shall convene a stakeholder group, including representatives from Colorado associations representing county or district public health agencies, county commissioners, retail food establishments, and any other party that represents a retail food establishment and expresses interest in participating.

(2) The department shall keep and maintain a list of stakeholders.

(3) The department shall convene the first meeting with the stakeholders no later than June 15, 2015, and as needed thereafter. After submission of the report described in subsection (5) of this section, the department shall meet with the stakeholders at least once every three years.

(4) The department shall meet with the stakeholders to study retail food establishments, retail food establishment license fees, and retail food inspection programs, including:

(a) Incidents of, and trends in, food-borne illnesses, including the correlation to inspections;

(b) Uniform statewide administration, implementation, interpretation, and enforcement of the inspection program to include, at a minimum:

(I) Training;

(II) Application;

(III) Communication to the public;

(IV) Guidance documents; and

(V) Inspection frequency, including compliance strategies;

(c) Potential regulatory changes;

(d) Collaboration with the industry;

(e) A requested annual license fee adjustment with appropriate documentation, including costs of providing an inspection;

(f) An annual license fee charged for parochial, public, or private schools; charitable organizations and benevolent, nonprofit retail food establishments that assist elderly, incapacitated, or disadvantaged persons; and nonprofit or charitable organizations that donate, prepare, sell, or serve food in conjunction with an event or celebration;

(g) Alternative administrative actions;

(h) The current annual license fee structure and license categories;

(i) The review of risk-based inspection schedules; and

(j) The actual cost of inspections.

(5) On or before December 1, 2015, and every three years thereafter, the executive director of the department or his or her designee shall prepare a report of the findings and conclusions of the study and shall present the report to all stakeholders and others upon request.



§ 25-4-1607.7. Health inspection results - development of a uniform system - communication to the public

(1) On or before January 1, 2017, the department shall solicit input from retail food establishments, contracted local public health agencies, county commissioners, and others with a vested interest in the retail food inspection program to establish a uniform system to communicate health inspection results to the public. The uniform system established pursuant to this section must provide meaningful and reasonably detailed information to the public and must not summarize the results of the inspection with a letter, number, or symbol grading system, or a similar, oversimplified method of quantifying results.

(2) After July 1, 2017, the department or a local public health agency contracted by the department to perform inspections and enforce regulations regarding retail food establishments shall only utilize the system developed and approved by the department to communicate inspection results.



§ 25-4-1607.9. Department targets - audits - reporting

(1) On or before April 1, 2017, the department shall respond to all plans and specifications and HACCP plan reviews within fourteen working days after receipt, as required by section 25-4-1605 (4).

(2) On or before December 31, 2019, the department shall ensure significant statewide compliance with the federal food and drug administration's voluntary national retail food regulatory program standards by verifying that:

(a) At least seventy percent of Colorado's retail food program staff meet the national criteria for appropriate training and education to adequately perform required inspections; and

(b) At least seventy percent of Colorado's retail food program staff meet the national criteria regarding the focus of inspections on critical item risk factors, the correction of documented deficiencies, and the focus of inspections on the highest-risk establishments.

(3) To verify compliance with this section:

(a) The department shall audit any local public health agency that conducts inspections within its jurisdiction; and

(b) Local public health agencies shall audit the department regarding the jurisdictions where the department conducts inspections.

(4) The results of the audits conducted pursuant to subsection (3) of this section must be documented and reported during each stakeholder process held pursuant to section 25-4-1607.5.



§ 25-4-1608. Food protection cash fund - creation

(1) Fees collected by the department pursuant to section 25-4-1607 shall be transmitted to the state treasurer who shall credit the same to the food protection cash fund, which fund is hereby created in the state treasury. The general assembly shall appropriate the moneys in the fund to the department for the payment of salaries and expenses necessary for the administration of this part 16.

(2) Forty-three dollars of each fee collected by the department and a county or district board of health pursuant to section 25-4-1607 (1)(a), (1)(a.5), (1)(b), (1)(c), (1)(c.5), (1)(e)(I)(B), (1.5)(a)(I), (1.5)(a)(II), (1.5)(a)(III), (1.5)(a)(IV), (1.5)(a)(V), (1.5)(b)(I), (1.5)(b)(II), (1.5)(b)(III), (1.5)(b)(IV), (1.5)(b)(V), and (1.5)(d)(II) shall be transmitted to the state treasurer, who shall credit the fee to the food protection cash fund created in subsection (1) of this section. This portion of the fee shall be used by the department to conduct the duties and responsibilities set forth in section 25-4-1604 (1)(a), (1)(b), (1)(c), (1)(f), (1)(g), and (1)(i). The remainder of the fee shall be retained by the county or district board of health for deposit in the appropriate county or district public health agency fund in accordance with section 25-1-511 or, if the fee is collected by the department, it shall be deposited pursuant to subsection (1) of this section, and used to pay a portion of the cost of conducting a retail food establishment protection program.

(3) Any interest derived from the deposit and investment of moneys in the food protection cash fund shall be credited to such fund. Any unexpended or unencumbered moneys remaining in such fund at the end of a fiscal year shall remain in the fund and shall not revert or be transferred to the general fund or any other fund of the state.



§ 25-4-1609. Disciplinary actions - closure - revocation - suspension - review

(1) The department or a county or district board of health may, on its own motion or complaint and after an investigation and hearing at which the licensee is afforded an opportunity to be heard, suspend or revoke a license or certificate of license for any violation of this part 16, any rule adopted pursuant to this part 16, or any of the terms, conditions, or provisions of such license or certificate of license. A written notice of suspension or revocation, as well as any required notice of hearing, shall be sent to the licensee by certified mail, or by one or more other methods that assure receipt, at the address contained in the license or certificate of license.

(2) Except in cases of closure due to an imminent health hazard, proceedings for the revocation or suspension of a license or certificate of license may not be commenced until after the imposition of the penalties prescribed by section 25-4-1611. The maximum period of suspension is one month. When a license or certificate of license is suspended or revoked, no part of the fees paid for a license may be returned to the licensee.

(2.5) The department or a county or district board of health may issue a cease-and-desist administrative order if a person or licensee has been issued a civil penalty in accordance with section 25-4-1611 (1) and remains in noncompliance.

(3) Any suspension or revocation of a license or certificate of license may be reviewed by any court of general jurisdiction having jurisdiction over the retail food establishment for which the application for license or certificate of license was made. If such court determines that such suspension or revocation was without good cause, it shall order the department to reinstate such license or certificate of license.



§ 25-4-1609.5. Grievance process

(1) If a licensee believes that a county or district public health agency is taking regulatory action outside the scope of its authority, the licensee may file a written complaint with the department within thirty days after the licensee's knowledge of the regulatory action.

(2) Within forty-five days after receipt of a written complaint pursuant to subsection (1) of this section, the department shall convene a dispute resolution panel that consists of one person from the department, one person from the retail food industry, and one person from a county or district public health agency who is not within the jurisdiction of the licensee requesting resolution. The dispute resolution panel shall allow the licensee and the county or district public health agency to provide information related to the grievance. The dispute resolution panel shall make findings concerning the grievance and shall recommend to the county or district public health agency a resolution to the dispute. The county or district public health agency shall implement the recommendations within thirty days after receipt of the findings and recommendations from the dispute resolution panel. If the parties to the grievance resolve the complaint prior to review by the dispute resolution panel, the parties shall notify the department in writing and the grievance shall be dismissed.

(3) If the county or district public health agency fails to implement the recommendations of the dispute resolution panel within thirty days after receipt of the recommendations, the county or district public health agency shall provide the licensee with the opportunity to request an administrative hearing in accordance with section 24-4-105, C.R.S.



§ 25-4-1610. Unlawful acts

(1) It is unlawful for:

(a) Any person to begin the construction or extensive remodeling of a retail food establishment unless such person has received department or county or district board of health approval of plans and specifications for such construction or remodeling pursuant to section 25-4-1605;

(b) Any person to operate a retail food establishment without a valid license or certificate of license from the department or a county or district board of health having jurisdiction over such establishment;

(c) Any person to violate this part 16 and any rules promulgated pursuant to this part 16;

(d) Any person or retail food establishment to refuse to permit entry to such establishment in accordance with sections 25-4-1604 (1)(e) and 25-4-1606 (2);

(e) Any retail food establishment to sell or serve food prepared in a private home to any person;

(f) Any person to fail to pay a civil penalty assessed by the department or a county or district board of health.



§ 25-4-1611. Violation - penalties

(1) If the department or a county or district board of health finds that a licensee or other person operating a retail food establishment was provided with written notification of a violation of section 25-4-1610 (1)(a), (1)(b), (1)(d), (1)(e), or (1)(f) and was given a reasonable time to comply but remained in noncompliance, such person shall be subject to a civil penalty of not less than two hundred fifty dollars and not more than one thousand dollars, assessed by the department or a county or district board of health.

(2) (a) Upon a finding by the department or a county or district board of health that a retail food establishment is in violation of this part 16 or the rules promulgated pursuant to this part 16, and that the violation is sufficient to permit the department or a county or district board of health to establish a date and time for correction, the department or county or district board of health shall, in writing, advise the licensee or other person operating the establishment of the violation, provide the person with a reasonable time to comply, and conduct a follow-up inspection. If, at the time of the follow-up inspection, the establishment is found to be in violation of the same provisions, the department or a county or district board of health shall issue the person a written notification of noncompliance, provide the person with a reasonable time to comply, and conduct a second follow-up inspection.

(b) (I) If, at a second follow-up inspection, a retail food establishment is found to be in compliance with the same provisions as were cited in the written notification issued pursuant to paragraph (a) of this subsection (2), the department or a county or district board of health shall advise the licensee or other person operating the establishment that noncompliance with such provisions at the next regular inspection shall result in the issuance of a second written notification of noncompliance.

(II) If, at a second follow-up inspection, a retail food establishment is found to be in violation of the same provisions as were cited in the written notification of noncompliance issued pursuant to paragraph (a) of this subsection (2), the department or a county or district board of health shall issue a second written notification of noncompliance, advising the licensee or other person operating the establishment of the violation and potential civil penalties that may be assessed if the noncompliance continues. The department or a county or district board of health shall conduct a third follow-up inspection.

(c) (I) If, at a third follow-up inspection, a retail food establishment is found to be in compliance with the same provisions as were cited in the second written notification of noncompliance issued pursuant to paragraph (b) of this subsection (2), the department or a county or district board of health may assess a civil penalty of not less than two hundred fifty dollars nor more than five hundred dollars and shall advise the person operating the establishment in writing that future noncompliance with the cited provisions in the second notification of noncompliance shall result in the issuance of a third written notification of noncompliance and subject the establishment to an additional civil penalty of not less than two hundred fifty dollars nor more than five hundred dollars.

(II) If, at a third follow-up inspection, a retail food establishment is found to be in violation of the same provisions as were cited in the second written notification of noncompliance issued pursuant to paragraph (b) of this subsection (2), the department or a county or district board of health may assess a civil penalty of not less than five hundred dollars nor more than one thousand dollars. When compliance with the provisions cited in the second written notification of noncompliance is obtained, the department or a county or district board of health shall notify the licensee or other person operating the establishment in writing that noncompliance with the cited provisions in the second notification of noncompliance at the next regular inspection will result in the issuance of a third written notification of noncompliance and may result in an additional civil penalty of not less than five hundred dollars nor more than one thousand dollars.

(3) A maximum of three civil penalties may be assessed against a licensee or other person operating a retail food establishment in any twelve-month period. Whenever a third civil penalty is assessed in a twelve-month period, the department or a county or district board of health may initiate proceedings to suspend or revoke the license of the licensee pursuant to section 25-4-1609.

(4) Neither the department nor a county or district board of health shall assess a civil penalty pursuant to this section if a disciplinary action is pending against the same licensee under section 25-4-1609.

(5) (a) All penalties collected by the department pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the food protection cash fund created in section 25-4-1608.

(b) Penalties collected by a county or district board of health shall be deposited in the appropriate county or district public health agency fund in accordance with section 25-4-1608, and shall be used to pay expenses related to the inspection of retail food establishments.

(6) To obtain compliance with this part 16, the department or a county or district board of health may allow the owner of a retail food establishment to use any assessed penalty fee to pay for employee training or the cost of needed improvements to the establishment.

(7) In addition to the remedies provided in this part 16 and other remedies provided by law, the department or a county or district board of health is authorized to apply to the county or district court of the county or district where a retail food establishment is located for a temporary or permanent injunction, and such court shall have jurisdiction to issue an injunction restraining any person from violating section 25-4-1610.



§ 25-4-1612. Judicial review

Any person adversely affected or aggrieved by a department decision to refuse to grant a license or certificate of license may seek judicial review in the district court having jurisdiction over the retail food establishment for which the application for license or certificate of license was made. Any other final order or determination by the department or a county or district board of health pursuant to this part 16 shall be subject to judicial review in accordance with article 4 of title 24, C.R.S.



§ 25-4-1614. Home kitchens - exemption - food inspection - short title - definitions - rules

(1) This section shall be known and may be cited as the "Colorado Cottage Foods Act". The purposes of this section are to allow for the sale and consumption of homemade foods and to encourage the expansion of agricultural sales by farmers' markets, farms, and home-based producers and accessibility of these resources to informed end consumers by:

(a) Facilitating the purchase and consumption of fresh and local agricultural products;

(b) Enhancing the agricultural economy; and

(c) Providing Colorado citizens with unimpeded access to healthy food from known sources.

(2) (a) A producer may use his or her home kitchen or a commercial, private, or public kitchen to produce foods for sale only if the producer sells the foods directly to informed end consumers.

(b) (I) A producer is permitted under this section to sell only a limited range of foods that have been produced, processed, or packaged that are nonpotentially hazardous and do not require refrigeration. These foods include pickled fruits and vegetables, spices, teas, dehydrated produce, nuts, seeds, honey, jams, jellies, preserves, fruit butter, flour, and baked goods, including candies, fruit empanadas, and tortillas, and other nonpotentially hazardous foods.

(II) A person may sell whole eggs under this section; except that a person may not sell more than two hundred fifty dozen whole eggs per month under this section. A person selling whole eggs must meet the requirements of section 35-21-105, C.R.S.

(c) A producer must take a food safety course that includes basic food handling training and is comparable to, or is a course given by, the Colorado state university extension service or a state, county, or district public health agency, and must maintain a status of good standing in accordance with the course requirements, including attending any additional classes if necessary.

(d) The foods produced under this section must:

(I) Be delivered directly from a producer to an informed end consumer;

(II) Be sold only in Colorado; and

(III) Not involve interstate commerce.

(e) This section applies only to producers who earn net revenues of ten thousand dollars or less per calendar year from the sale of each eligible food product produced in the producer's home kitchen or a commercial, private, or public kitchen.

(3) (a) A food product sold under this section must have an affixed label that includes at least:

(I) Identification of the product;

(II) The producer's name, the address at which the food was prepared, and the producer's current telephone number or electronic mail address;

(III) The date on which the food was produced;

(IV) A complete list of ingredients; and

(V) The following disclaimer: "This product was produced in a home kitchen that is not subject to state licensure or inspection and that may also process common food allergens such as tree nuts, peanuts, eggs, soy, wheat, milk, fish, and crustacean shellfish. This product is not intended for resale."

(b) A food product sold under this section and not labeled in accordance with paragraph (a) of this subsection (3) is misbranded and is subject to food sampling and inspection pursuant to subsection (4) of this section.

(c) A producer operating under this section shall conspicuously display a placard, sign, or card at the point of sale with the following disclaimer: "This product was produced in a home kitchen that is not subject to state licensure or inspection. This product is not intended for resale."

(4) A food product produced pursuant to this section is subject to food sampling and inspection by the department or a county, district, or regional health agency pursuant to section 25-5-406 if it is determined that the food product is misbranded pursuant to subsection (3) of this section or if a consumer complaint has been received or if the product is suspected in an injury or food-borne illness outbreak.

(5) A person who purchases a product made by a producer shall not resell the product.

(6) A person who sells foods pursuant to this act is encouraged to maintain home bakery liability insurance or other adequate liability insurance.

(7) Sections 25-4-1604 to 25-4-1613 do not apply to this section.

(8) The department or a county, district, or regional health agency may create a voluntary electronic registry of producers if it determines that a registry would be of value to producers and consumers.

(9) As used in this section:

(a) "Home" means a primary residence occupied by the producer producing the food under this section.

(a.5) "Homemade" means food that is prepared in a private home kitchen, or a commercial, private, or public kitchen, when the kitchen is not licensed, inspected, or regulated.

(a.7) "Informed end consumer" means a person who is the last person to purchase any product, who does not resell the product, and who has been informed that the product is not licensed, regulated, or inspected.

(b) "Nonpotentially hazardous" has the meaning set forth in section 25-4-1602 (12).

(c) "Producer" means a person who prepares nonpotentially hazardous foods in a home kitchen or similar venue for sale directly to consumers pursuant to this section and includes that person's designated representative. A producer may only be:

(I) An individual who is a resident of Colorado; or

(II) A limited liability company formed in Colorado, consisting of two or fewer members, and of which all members are residents of Colorado.

(10) Repealed.






Part 17 - Infant Immunization Act

§ 25-4-1701. Short title

This part 17 shall be known and may be cited as the "Infant Immunization Act".



§ 25-4-1702. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that vaccine preventable diseases represent a serious public health threat to the people of this state. It has been well documented that vaccines are an effective way to save lives and prevent debilitating disease. Vaccines are among the most cost-effective components of preventive medical care because for every dollar spent on immunization, ten dollars are saved in later medical expenses.

(2) The general assembly further finds, determines, and declares that the rate of routine immunization among preschool children appears to be falling steadily. Therefore, it is the purpose of this part 17 to fully immunize all infants, subject to available appropriations, at a level that is age-appropriate as determined by the board of health.

(3) The general assembly further finds, determines, and declares that the inability of some parents to personally take their children to health care professionals for the purpose of immunization contributes to the significant number of children who have not been immunized on a timely basis in accordance with this part 17. Therefore, it is the further purpose of this part 17 to provide an alternative method by which such children may be immunized without circumventing parental authority and control.



§ 25-4-1703. Definitions

As used in this part 17, unless the context otherwise requires:

(1) "Board of health" means the state board of health.

(2) "Department" means the state department of public health and environment.

(3) "Infant" means any child up to twenty-four months of age or any child eligible for vaccination and enrolled under the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S.

(3.5) "Minor" means any child under eighteen years of age.

(4) "Practitioner" means a duly licensed physician or other person who is permitted and otherwise qualified to administer vaccines under the laws of this state.

(5) "Vaccine" means such vaccines as are determined by the board of health to be necessary to conform to recognized standard medical practices. Such term includes, but is not limited to, the following vaccines:

(a) Diphtheria-tetanus-pertussis (DTP);

(b) Polio: Oral polio vaccine (OPV) or inactivated polio vaccine (IPV);

(c) Measles-mumps-rubella (MMR);

(d) Haemophilus influenzae type B conjugate vaccines (HIB).



§ 25-4-1704. Infant immunization program - delegation of authority to immunize minor

(1) There is hereby created in the department an infant immunization program which is established to immunize infants against vaccine preventable disease. Such program shall be implemented on and after January 1, 1993.

(2) Every parent, legal guardian, or person vested with legal custody or decision-making responsibility for the medical care of a minor, or person otherwise responsible for the care of an infant residing in this state, shall be responsible for having such infant vaccinated in compliance with the schedule of immunization established by the board of health; except that, failure to vaccinate a child in accordance with this subsection (2) shall not constitute sufficient grounds for any insurance company to deny a claim submitted on behalf of a child who develops a vaccine preventable disease.

(2.5) (a) Subject to the provisions of this subsection (2.5), a parent, legal guardian, person vested with legal custody of a minor or decision-making responsibility for the medical care of a minor, or such other adult person responsible for the care of a minor in this state, other than any employee of a licensed child care center in which the minor is enrolled, may delegate, verbally or in writing, that person's authority to consent to the immunization of a minor to a stepparent, an adult relative of first or second degree of kinship, or an adult child care provider who has care and control of the minor. Any immunization administered pursuant to a delegation of authority under this subsection (2.5) shall be administered only at a health care clinic, hospital, office of a private practitioner, or county public health clinic.

(b) If a parent, legal guardian, person vested with legal custody of a minor or decision-making responsibility for the medial care of a minor, or other adult person responsible for the care of a minor in this state verbally delegates his or her authority to consent to the immunization of a minor under this subsection (2.5), the person to whom such authority is thereby delegated shall confirm the verbal delegation in writing and shall verbally relay any relevant health history to the administering practitioner. The practitioner administering the vaccination shall include the written confirmation in the minor's medical record. If a parent, legal guardian, person vested with legal custody of a minor or decision-making responsibility for the medical care of a minor, or other adult person responsible for the care of a minor in this state delegates his or her authority to consent to the immunization of a minor under this subsection (2.5) in writing, such writing shall include the relevant health history, and the practitioner administering the vaccination shall include a copy of the written delegation of authority in the minor's medical record.

(c) A person who consents to the immunization of a minor pursuant to a delegation of authority under this subsection (2.5) shall provide the practitioner with sufficient and accurate health information about the minor for whom the consent is given and, if necessary, sufficient and accurate health information about the minor's family to enable the practitioner to assess adequately the risks and benefits inherent in the proposed immunization and to determine whether the immunization is advisable.

(d) A person may not consent to the immunization of a minor pursuant to this subsection (2.5) if:

(I) The person has actual knowledge that the parent, legal guardian, person vested with legal custody of a minor or decision-making responsibility for the medical care of a minor, or other adult person responsible for the care of a minor in this state has expressly refused to give consent to the immunization; or

(II) The parent, legal guardian, person vested with legal custody of a minor or decision-making responsibility for the medical care of a minor, or other adult person responsible for the care of a minor in this state has told the person that the person may not consent to the immunization of the minor or, in the case of a written authorization, has withdrawn the authorization in writing.

(3) In addition to the immunization obligations set forth in section 25-4-905, relating to the immunization of indigent children, and except as provided in subsection (4) of this section, the department shall provide at public expense, subject to available appropriations, systematic immunizations to those infants that are not exempt from such immunization pursuant to paragraph (a) or (b) of subsection (4) of this section. The manner and frequency of vaccine administration shall conform to recognized standards of medical practice which are necessary for the protection of public health.

(4) An infant shall be exempted from receiving the required immunizations:

(a) Upon submitting certification from a licensed physician or advanced practice nurse that the physical condition of the infant is such that one or more specified immunizations would endanger the infant's life or health; or

(b) Upon submitting a statement signed by one parent or guardian that such parent or guardian adheres to a religious belief whose teachings are opposed to immunizations, or that such parent or guardian has a personal belief that is opposed to immunization.



§ 25-4-1705. Department of public health and environment - powers and duties - rules

(1) The department shall negotiate for the purchase of and shall purchase vaccines to achieve the purposes of this part 17.

(2) The department shall secure and maintain such facilities as may be necessary for the safe and adequate preservation and storage of such vaccines.

(3) The department shall distribute such vaccines, in accordance with rules promulgated by the board of health, without purchase, shipping, handling, or other charges to practitioners who agree not to impose a charge for such vaccine on the infant recipient, the child's parent or guardian, third-party payor, or any other person; except that a practitioner may charge a reasonable administrative fee in connection with the administration of a vaccine. The board of health shall determine the amount of such administrative fee that a practitioner may charge.

(4) The department shall collect epidemiological information and shall establish a system for recording such information pursuant to rules and regulations adopted by the board of health.

(5) The board of health, in consultation with the medical services board in the state department of health care policy and financing, and such other persons, agencies, or organizations that the board of health deems advisable, shall formulate, adopt, and promulgate rules governing the implementation and operation of the infant immunization program. Such rules shall address the following:

(a) The purchase, storage, and distribution of the vaccines by the department;

(b) Requirements that providers, hospitals, and health care clinics must meet before entering into a contract with the department, making such provider, hospital, or clinic an agent of the department for the purposes of the infant immunization program;

(c) Which vaccines shall be required to be administered;

(d) The route and frequency of the vaccine's administration;

(e) (Deleted by amendment, L. 2007, p. 655, § 3, effective April 26, 2007.)

(f) The issuance of immunization records to parents or guardians;

(g) The assessment of the vaccination status of infants;

(h) The dissemination of information about the operation of the infant immunization program, including the requirement that such information be distributed by hospitals to parents of newborns.

(6) The department is authorized to accept any gifts or grants or awards of funds from the federal government or private sources for the implementation and operation of the infant immunization program.

(7) The department is authorized to enter into contracts which are necessary for the implementation and operation of the infant immunization program.

(8) County, district, or municipal public health agencies and the department shall use the birth certificate of any infant to enroll such infant in an immunization tracking system established in section 25-4-2403. Such use of the infant's birth certificate shall be considered an official duty of county, district, and municipal public health agencies and the department.

(9) (a) (Deleted by amendment, L. 2003, p. 2198, § 1, effective August 6, 2003.)

(b) The department or any person who contracts with the department pursuant to subsection (7) of this section may establish a purchase system as described in section 25-4-2403 for the procurement of vaccines for privately insured persons under federal government contracts.

(10) Physicians, licensed health care practitioners, clinics, schools, licensed child care providers, hospitals, managed care organizations or health insurers in which a student, as defined in section 25-4-901 (3), or an infant is enrolled as a member or insured, persons that have contracted with the department pursuant to subsection (7) of this section, and public health officials may release any immunization records in their possession, whether or not such records are in the immunization tracking system established in section 25-4-2403, to the persons or entities specified in section 25-4-2403 (1) to provide an accurate and complete immunization record for the child in order to verify compliance with state immunization law.



§ 25-4-1706. Infant immunization program - eligibility

Any infant shall be eligible for participation in the infant immunization program; except that, for fiscal year 1992-93, only infants born on or after January 1, 1993, shall be eligible for participation in the infant immunization tracking program.



§ 25-4-1707. Moneys targeted for medical assistance for infants - reimbursement

The state department of health care policy and financing shall reimburse the department of public health and environment for the costs of vaccinating infants under the infant immunization program who are medicaid eligible pursuant to the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S. Such moneys received from the state department of health care policy and financing shall be credited to the immunization fund.



§ 25-4-1708. Fund created

(1) (a) There is hereby established in the state treasury a fund to be known as the immunization fund, which fund is subject to annual appropriation by the general assembly to the department of public health and environment for the purposes of:

(I) Purchasing vaccines, including purchasing vaccines through a vaccine purchasing system, if such a system is developed pursuant to section 25-4-2403 (1) and (1.3), which system may include vaccines for privately insured individuals;

(II) Assisting users of the immunization tracking system established in section 25-4-2403 to connect to the system;

(III) Utilizing the reminder and recall process of the immunization tracking system; and

(IV) Implementing, developing, and operating immunization programs.

(b) The fund consists of:

(I) Moneys appropriated by the general assembly from the general fund for immunization programs;

(II) Any gifts, grants, or awards received pursuant to sections 25-4-1705 (6) and 25-4-2403 (9)(c) or for purposes of expanding access to childhood immunizations; and

(III) Moneys received from the state department of health care policy and financing as reimbursement pursuant to section 25-4-1707.

(c) The state treasurer shall credit to the fund all income from the investment of moneys in the fund.

(d) The department shall use the moneys in the immunization fund to pay the department's direct and indirect costs of administering the programs described in paragraph (a) of this subsection (1).

(2) If federal funds are not received to implement and operate the immunization programs created in this part 17 and part 24 of this article, no additional general fund moneys shall be appropriated for such purposes.

(3) All moneys credited to the immunization fund that are not expended during the fiscal year shall be retained in the fund for its future use and shall not be credited or transferred to the general fund or any other fund.

(4) (Deleted by amendment, L. 2007, p. 658, § 5, effective April 26, 2007.)



§ 25-4-1709. Limitations on liability

(1) No person who administers a vaccine required under the provisions of this part 17 shall be held liable for injuries sustained pursuant to such vaccine if:

(a) The vaccine was administered according to the schedule of immunization established by the board of health;

(b) There were no medical contraindications for administering such vaccine; and

(c) The vaccine was administered using generally accepted clinical methods.

(2) An action shall not be maintained for a vaccine-related injury or death until action for compensation for such alleged injury has been exhausted under the terms of the federal "National Childhood Vaccine Injury Act of 1986", 42 U.S.C. secs. 300aa-10 to 300aa-33, as such law is from time to time amended, provided the federal "National Childhood Vaccine Injury Act of 1986" applies to the particular vaccine administered.

(3) If the injury or death which is sustained does not fall within the parameters of the vaccine injury table as defined in 42 U.S.C. sec. 300aa-14, as enacted on November 14, 1986, a rebuttable presumption is established that the injury sustained or the death was not due to the administration of the vaccine. Such presumption shall be overcome by a preponderance of the evidence.

(4) Where a claim against a hospital, clinic, or provider arises from injuries resulting from the handling, storage, or distribution of vaccines required by this part 17, such hospital, clinic, or provider shall not be liable unless such injuries are the result of the negligent failure of an employee of such hospital, clinic, or provider to conform to recognized standards of practice which are necessary for the protection of public health.

(5) A practitioner licensed to practice medicine pursuant to article 36 of title 12, C.R.S., or nursing pursuant to article 38 of title 12, C.R.S., or the health care clinic, hospital, office of a private practitioner, or county public health clinic at which the immunization was administered that relies on the health history and other information given by a person who has been delegated the authority to consent to the immunization of a minor pursuant to section 25-4-1704 (2.5) is not liable for damages related to an immunization resulting from factual errors in the health history or information given to the practitioner or the health care clinic, hospital, office of a private practitioner, or county public health clinic at which the immunization was administered by the person when such practitioner or health care clinic, hospital, office of a private practitioner, or county public health clinic reasonably relies upon the health history information given and exercises reasonable and prudent care in administering the immunization.






Part 18 - Shellfish Dealer Certification Act

§ 25-4-1801. Short title

This part 18 shall be known and may be cited as the "Shellfish Dealer Certification Act".



§ 25-4-1802. Legislative declaration

The general assembly finds, determines, and declares that the certification of shellfish dealers and the regulation of premises or places wherein shellfish are handled, stored, and processed for distribution in accordance with the guidelines of the national shellfish sanitation program administered by the United States food and drug administration is necessary to protect the public health; will benefit consumers by ensuring that the sale and distribution of shellfish is from safe sources; will assist retailers by ensuring that shellfish have not been adulterated during processing, shipping, or handling; and will contribute to the economic health of the state by assuring that Colorado certified dealers are permitted to ship their product in interstate commerce.



§ 25-4-1803. Definitions

As used in this part 18, unless the context otherwise requires:

(1) "Certification" means the issuance of a numbered certificate to a person for a particular activity or group of activities that indicates:

(a) Permission from the department to conduct the activity; and

(b) Compliance with the requirements of the department.

(2) "Certification number" means the unique identification number issued by the department to each dealer for each location.

(3) "Dealer" means a person to whom certification is issued for the activities of shell stock shipper, shucker-packer, repacker, reshipper, depuration processor, or wet storage.

(4) "Department" means the Colorado department of public health and environment and its authorized agents and employees.

(5) "Depuration processor" or "DP" means a person who receives shell stock from approved or restricted growing areas and submits such shell stock to an approved, controlled purification process.

(6) "FDA" means the United States food and drug administration.

(7) "Person" means any individual, receiver, trustee, guardian, personal representative, fiduciary, or representative of any kind, and any partnership, association, corporation, or other entity. "Person" also includes the federal or state government and any other public or private entity.

(8) "Repacker" or "RP" means any person, other than the original certified shucker-packer, who repackages shucked shellfish into other containers.

(9) "Reshipper" or "RS" means a person who purchases shucked shellfish or shell stock from other certified shippers and sells the product without repacking or relabeling to other certified shippers, wholesalers, or retailers.

(10) "Shellfish" means all species of:

(a) Oysters, clams, or mussels, whether:

(I) Shucked or in the shell;

(II) Fresh or frozen; and

(III) Whole or in part; and

(b) Scallops in any form, except when the final product form is the adductor muscle only.

(11) "Shell stock" means live shellfish in the shell.

(12) "Shell stock shipper" or "SS" means a person who grows, harvests, buys, or repacks and sells shell stock. A shell stock shipper is not authorized to shuck shellfish nor to repack shucked shellfish, but may ship shucked shellfish.

(13) "Shucker-packer" or "SP" means a person who shucks and packs shellfish. A shucker-packer may act as a shell stock shipper or reshipper or may repack shellfish originating from other certified dealers.

(14) "Wet storage" means the temporary storage of shell stock from growing areas in the approved classification or in the open status of the conditionally approved classification in containers or floats in natural bodies of water or in tanks containing natural or synthetic seawater.



§ 25-4-1804. Department designated as certifying and inspecting agency

For the purpose of regulating and controlling shellfish dealers, establishing sanitary conditions therein, and the enforcement and administration of this part 18, the department is hereby authorized as the state certifying and inspection agency pursuant to applicable federal law and rules.



§ 25-4-1805. Powers and duties of department - rules

(1) The department is hereby authorized to enforce this part 18 and to adopt and enforce reasonable rules and standards to implement this part 18. Such rules and standards shall be consistent with, and no more stringent than, standards adopted pursuant to the national shellfish sanitation program and may include, but shall not be limited to:

(a) Rules governing applications for initial certification and for annual renewal of certifications;

(b) Requirements for comprehensive on-site inspections of the premises and facilities of applicants for certification;

(c) Standards concerning the form and manner of submission of records required for certification and record keeping pursuant to this part 18;

(d) Establishment of fees required for certification and renewal of certification; and

(e) Grounds for denial, suspension, or revocation of a certificate.

(2) This part 18 shall be administered by the department; except that county, district, and municipal public health agencies may be authorized by the department to assist it in performing its powers and duties pursuant to this part 18.

(3) The department is authorized to conduct hearings in accordance with article 4 of title 24, C.R.S., and to use administrative law judges to conduct such hearings when the use of administrative law judges would result in a net saving of costs to the department.

(4) The department is authorized to enter into cooperative agreements with and to accept grants from any agency or political subdivision of this state or any other state, or with any agency of the United States government, subject to limitations set forth elsewhere in law and the state constitution, to carry out the provisions of this part 18.

(5) (a) When the department determines that a dealer's activity constitutes a major public health threat, the department shall:

(I) Suspend or withdraw certification; and

(II) Immediately notify the FDA and the authorities in known states that receive the dealer's shellfish.

(b) The department shall prohibit any dealer whose certification has been suspended or withdrawn from shipping in interstate or intrastate commerce.

(c) When the department recertifies any dealer, the department shall notify the FDA and the authorities in known states that receive the shellfish.



§ 25-4-1806. Shellfish dealers - certificate required - application - fees

(1) Any person desiring to do business as a shellfish dealer in Colorado shall apply for and obtain a valid shellfish dealer certification issued by the department pursuant to this part 18 and any rules adopted pursuant thereto. Any such application shall be accompanied by the appropriate fee, if any, set by the department.

(2) Each shellfish dealer certification shall expire on June 30 in the year following the year of issuance.

(3) Each certificated shellfish dealer shall report to the department, in the form and manner required by the department, any change in the information provided in the dealer's application or in such reports previously submitted, within thirty days of such change.

(4) Certifications issued pursuant to this part 18 are not transferable.

(5) An application for renewal of a shellfish dealer certification shall be in the form and manner prescribed by the department.

(6) The department shall issue only one certification number to any dealer for any location. A dealer may maintain more than one certification if each business is operated as a separate entity and is not found at the same location.

(7) The certification number issued to any dealer by the department shall be unique. Each certification number shall consist of a one- to five-digit Arabic number preceded by the two-letter state postal abbreviation ("CO") and followed by a two-letter abbreviation for the type of activity or activities the dealer is qualified to perform in accordance with the following terms as defined in section 25-4-1802:

(a) Shell stock shipper (SS);

(b) Shucker-packer (SP);

(c) Repacker (RP);

(d) Reshipper (RS);

(e) Depuration processor (DP); or

(f) Wet storage (WS).

(8) All fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the wholesale food manufacturing and storage protection cash fund created in section 25-5-426.



§ 25-4-1807. Record-keeping requirements

(1) Each certificated shellfish dealer shall keep and maintain records in the form and manner designated by the department.

(2) Records maintained pursuant to subsection (1) of this section shall be retained at the dealer's address of record for at least one year or for such different period as the department may specify by rule.



§ 25-4-1808. Unlawful acts

(1) Unless otherwise authorized by law, it is unlawful and a violation of this part 18 for any person to:

(a) Perform any of the acts for which certification as a shellfish dealer is required without possessing a valid certification;

(b) Hold oneself out as being so qualified to perform any of the acts for which certification pursuant to this part 18 is required without possessing a valid certification;

(c) Solicit, advertise, or offer to perform any of the acts for which certification under this part 18 is required without possessing a valid certification to perform such acts;

(d) Refuse or fail to comply with the provisions of this part 18;

(e) Refuse or fail to comply with any rules adopted by the department pursuant to this part 18 or to any lawful order issued by the department;

(f) Refuse to comply with a cease-and-desist order issued pursuant to section 25-4-1810;

(g) Willfully make a material misstatement in the application for a certification or in the application for renewal thereof or to the department during an official investigation;

(h) Impersonate any federal, state, county, city and county, or municipal official or inspector;

(i) Aid or abet another in any violation of this part 18 or of any rule adopted pursuant thereto;

(j) Refuse to permit entry or inspection in accordance with section 25-4-1809;

(k) Allow a certification issued pursuant to this part 18 to be used by an uncertificated person; or

(l) Make any misrepresentation or false promise, through advertisements, employees, agents, or otherwise, in connection with the business operations certificated pursuant to this part 18 or for which an application for a certification is pending.



§ 25-4-1809. Inspections - investigations - access - subpoena

(1) The department, upon its own motion or upon the complaint of any person, may make any and all investigations necessary to ensure compliance with this part 18.

(2) The department shall have the right of access, at any reasonable time, during regular working hours and at other times during which activity is evident, to any premises for the purpose of any examination or inspection necessary to enforce any of the provisions of this part 18 or the rules or standards adopted thereunder.

(3) Complaints of record made to the department and the results of the department's investigations may, in the discretion of the department, be closed to public inspection, except to the person in interest, as defined in section 24-72-202 (4), C.R.S., or as provided by court order, during the investigatory period and until dismissed or until notice of hearing and charges are served on the person in interest.

(4) (a) The department shall have full authority to administer oaths and take statements, to issue subpoenas requiring the attendance of witnesses and the production of books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation.

(b) Upon failure or refusal of any witness to obey any subpoena, the department may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.



§ 25-4-1810. Enforcement

(1) The department or its designee shall enforce the provisions of this part 18.

(2) (a) If the department has reasonable cause to believe a violation of any provision of this part 18 or any rule adopted pursuant to this part 18 has occurred and immediate enforcement is deemed necessary, it may issue a cease-and-desist order, which shall require a person to cease violating any provision of this part 18 or any rule promulgated pursuant to this part 18.

(b) A cease-and-desist order shall set forth the provisions alleged to have been violated, the facts constituting the violation, and the requirement that all violating actions immediately cease.

(c) (I) At any time after service of the order to cease and desist, the person for whom such order was served may request, at such person's discretion, a prompt hearing to determine whether or not such violation has occurred.

(II) A hearing held pursuant to this paragraph (c) shall be conducted in conformance with the provisions of article 4 of title 24, C.R.S., and shall be determined promptly.

(3) If the department possesses sufficient evidence to indicate that a person has engaged in any act or practice constituting a violation of this part 18 or of any rule adopted under this part 18, the department may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this part 18 or any rule or order under this part 18. In any such action, the department shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. The court shall not require the department to post a bond.



§ 25-4-1811. Disciplinary actions - denial of certification

(1) The department, pursuant to the provisions of article 4 of title 24, C.R.S., may issue letters of admonition or may deny, suspend, refuse to renew, restrict, or revoke any certification authorized under this part 18 if the applicant or certificated person has:

(a) Refused or failed to comply with any provision of this part 18, any rule adopted under this part 18, or any lawful order of the department;

(b) Had an equivalent certification denied, revoked, or suspended by any authority;

(c) Refused to provide the department with reasonable, complete, and accurate information when requested by the department; or

(d) Falsified any information requested by the department.

(2) In any proceeding held under this section, the department may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a dealer in another jurisdiction if the violation which prompted the disciplinary action in that jurisdiction would be grounds for disciplinary action under this section.



§ 25-4-1812. Civil penalties

(1) Any person who violates any provision of this part 18 or any rule adopted pursuant to this part 18 is subject to a civil penalty, as determined by the department. The maximum penalty shall not exceed fifty dollars per violation.

(2) No civil penalty may be imposed unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the department is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the department, the department may bring suit to recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(4) Before imposing any civil penalty, the department may consider the effect of such penalty on the ability of the person charged to stay in business.

(5) All penalties collected pursuant to this section by the department shall be transmitted to the state treasurer who shall credit the same to the food protection cash fund created in section 25-4-1605.



§ 25-4-1813. Criminal penalties

Any person who violates any of the provisions of section 25-4-1808 commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501 (1), C.R.S.






Part 19 - Gulf War Syndrome Registry

§ 25-4-1901. Short title

This part 19 shall be known and may be cited as the "Gulf War Syndrome Registry Act".



§ 25-4-1902. Definitions

As used in this part 19, unless the context otherwise requires:

(1) "Birth defect" means any physical or mental disability, disorder, or condition, including any susceptibility to any illness, disorder, or condition other than normal childhood illnesses, disorders, or conditions.

(2) "Department" means the department of public health and environment.

(3) "Family member" means a spouse or a child of a veteran who served in the gulf war.

(4) "Gulf war syndrome" means the wide range of physical and mental conditions, disorders, problems, and illnesses, including birth defects, experienced by veterans and family members that are connected with a veteran's service in the armed forces of the United States during the gulf war.

(5) "Registry" means the gulf war syndrome registry created in section 25-4-1903.

(6) "Veteran" means a person who is a resident of this state, who served on and after August 2, 1990, but prior to December 31, 1991, during the gulf war in the southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.



§ 25-4-1903. Gulf war syndrome registry - creation - reporting

(1) There is hereby created a statewide gulf war syndrome registry that shall be established and maintained by the department. The registry shall contain the names of veterans and family members of veterans who have been affected by gulf war syndrome as reported by physicians, health care professionals, hospitals, or medical facilities as provided in subsection (2) of this section or as reported by veterans on forms prescribed by the department. The registry shall also contain the names of children with cancer or birth defects who have at least one parent that is a veteran of the gulf war, and who submit information to the registry as provided in subsection (4) of this section.

(2) A physician or other qualified health care professional who has primary responsibility for treating a veteran or a family member of a veteran and who believes the veteran may have been exposed to certain causative agents while serving in the armed forces of the United States during the gulf war shall submit a report to the department on a form provided by the department. If there is no physician or other qualified health care professional having primary responsibility for treating the veteran or the veteran's family member, the hospital or other medical facility treating the veteran or family member shall submit the report to the department. No report shall be submitted pursuant to this subsection (2) unless consent of the veteran or, if the report involves a family member of the veteran, of the affected family member has been obtained. If the report involves a person who is under the age of eighteen years, consent shall be obtained from a parent or legal guardian of the child.

(3) The form provided by the department to veterans and to physicians or other qualified health care professionals, hospitals, or other medical facilities shall request the following information:

(a) Symptoms of the veteran or family member of the veteran that may be related to exposure to causative agents during the gulf war;

(b) Diagnoses of the veteran or family member of the veteran;

(c) Methods of treatment prescribed;

(d) Outcome or results of any treatment prescribed.

(4) The department shall contact the families of any child born after August 2, 1990, who is on the state cancer registry or who has been reported to the department as having birth defects to determine whether either of the two biological parents of such child is a veteran of the gulf war. If either parent did serve, the department shall inform the family of the child about the registry. If the family consents, the child's name and any symptoms, diagnoses, methods of treatment, and treatment outcomes shall be listed in the registry.



§ 25-4-1905. Confidentiality of information collected

(1) The department shall compile, analyze, and evaluate the information and data submitted to the registry.

(2) All information obtained from or concerning a veteran or an individual on the registry shall be confidential; except that release may be made of such information for statistical purposes in a manner such that no individual person can be identified.

(3) A physician or other qualified health care professional, a hospital, or medical facility that complies with the provisions of this part 19 shall not be held civilly or criminally liable for providing information required by this part 19.



§ 25-4-1906. Gulf war syndrome registry fund

The department is authorized to accept and expend grants, donations, and gifts-in-kind from private and public sources for the purposes of maintaining and publicizing the registry created in this part 19; except that the registry shall not be implemented until sufficient grants, donations, and gifts are obtained to support its implementation. Once sufficient funds are obtained to implement the registry, the department shall contract with a private entity to perform any of its duties concerning the registry. Any grants, donations, and gifts shall be credited to the gulf war syndrome registry fund, which fund is hereby created in the state treasury. The moneys in said fund shall be subject to annual appropriation by the general assembly for the purpose of implementing the gulf war syndrome registry. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.






Part 20 - Hepatitis C Education and Screening Program

§ 25-4-2001. Short title

This part 20 shall be known and may be cited as the "Hepatitis C Program Act".



§ 25-4-2002. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Hepatitis C is a silent killer, being largely asymptomatic until irreversible liver damage may have occurred;

(b) Hepatitis C has been characterized by the world health organization as a disease of primary concern to humanity;

(c) Currently, approximately four million five hundred thousand Americans are infected with hepatitis C, and there are approximately thirty thousand new infections occurring each year in the United States;

(d) The center for disease control estimates that approximately twelve thousand individuals die each year due to the consequences of hepatitis C, and this number continues to grow each year;

(e) Hepatitis C is considered such a public health threat that the United States department of health and human services has launched a comprehensive plan to address it, beginning with the identification and notification of the hundreds of thousands of persons inadvertently exposed to hepatitis C through blood transfusion; and

(f) In the absence of a vaccine for hepatitis C, emphasis must be placed on other means of disease awareness and prevention, including but not limited to education of police officers, firefighters, health care professionals, and the general public. This approach may be the only means of halting the spread of this devastating disease.

(2) The general assembly further declares that the purpose of this part 20 is to create and develop a program that will:

(a) Heighten awareness and enhance knowledge and understanding of hepatitis C by disseminating educational materials and information about services and strategies for detection and treatment to patients and the general public;

(b) Promote public awareness and knowledge about the risk factors, the value of early detection, and the options available for the treatment of hepatitis C;

(c) Utilize any available technical assistance from and any educational and training resources and services that have been developed by organizations with appropriate expertise and knowledge of hepatitis C;

(d) Design a model screening process to provide guidelines for health care professionals to use to prevent further transmission of the hepatitis C virus and prevent onset of chronic liver disease caused by hepatitis C by detecting and treating chronic hepatitis C virus infection;

(e) Evaluate existing hepatitis C support services in the community and assess the need for improving the quality and accessibility of these services; and

(f) Provide easy access to clear, complete, and accurate hepatitis C and patient referral services information.

(3) The general assembly further finds, determines, and declares that it is the intent of the general assembly to provide funding for the hepatitis C program created in this part 20 for the fiscal year beginning July 1, 1999, and to review the effectiveness of and the necessity for the hepatitis C program in determining the reasonableness and the amount of future funding, if any.



§ 25-4-2003. Definitions

As used in this part 20, unless the context otherwise requires:

(1) "CDC" means the centers for disease control and prevention.

(2) "Department" means the department of public health and environment.

(3) "Health care professional" means any person licensed in this state or any other state to practice medicine, chiropractic, nursing, physical therapy, podiatry, dentistry, pharmacy, optometry, or other healing arts. The term includes any professional corporation or other professional entity comprised of such health care providers as permitted by the laws of this state, as well as certified addiction counselors.

(4) "Hepatitis C" means a liver disease caused by the hepatitis C virus and is also known as non-A-non-B hepatitis.

(5) "Outreach service" means services including, but not limited to, provision of educational materials and information on screening and provision of counseling services.

(6) "Program" means the hepatitis C program created in this part 20.

(7) "Screening" means administration of an examination or test exclusively for the purpose of ascertaining the existence of any physiological abnormality that might be indicative of the presence of disease.



§ 25-4-2004. Powers and duties of executive director - hepatitis C program

(1) The executive director of the department shall design and implement a hepatitis C program to:

(a) Coordinate with local public health officials, health care professionals, public institutions, and community organizations to identify high risk populations, including those associated with currently understood means of transmission, to assist in implementing a model screening process, and to provide information on referral services or to otherwise assist in obtaining treatment for those with hepatitis C infection;

(b) Educate and provide outreach services related to hepatitis C to the general public. At a minimum, public education on these issues shall be designed to:

(I) Provide basic information about the prevalence, transmission, risks, care, and treatment of hepatitis C;

(II) Provide information about co-infection with hepatitis C and the implications of co-infection for other similarly transmitted diseases;

(III) Provide information on screening services available in the community;

(IV) Coordinate with national public education efforts related to the identification and notification of recipients of blood from hepatitis C virus positive donors;

(V) Stimulate interest among and coordinate with community-based organizations to sponsor community forums and to undertake other appropriate community outreach activities; and

(VI) Employ public communication strategies, including the print media, radio, television, video, internet, and any other appropriate form of communication.

(2) The program described in subsection (1) of this section shall be implemented within available appropriations. If available appropriations are inadequate to fund the entire program described in subsection (1) of this section, the program shall be implemented in stages, commencing with the coordination with local public health officials, health care professionals, public institutions and community organizations, as described in paragraph (a) of subsection (1) of this section, and followed by the education of the general public, as described in paragraph (b) of subsection (1) of this section.

(3) The department is authorized to enter into contracts that are necessary for the implementation and operation of the program.

(4) After implementation of subsection (1) of this section, if funding is available, the executive director of the department shall have the authority to implement a system to:

(a) Collect and analyze reports of cases of hepatitis C, without regard to the distinction between chronic and acute;

(b) Investigate all reported cases of hepatitis C and maintain records of possible sources of transmission;

(c) Prepare a statistical report on the numbers and types of reported hepatitis C cases; and

(d) Report cases to the CDC to the extent permitted by the CDC.

(5) Repealed.



§ 25-4-2005. Hepatitis C testing - recommendations - definitions

(1) The department recommends that each primary health care provider or physician, physician assistant, or nurse practitioner who treats a patient in an inpatient or outpatient setting offer a person born between the years of 1945 and 1965 a hepatitis C screening test or hepatitis C diagnostic test unless the health care provider providing such services reasonably believes that:

(a) The patient is being treated for a life-threatening emergency;

(b) The patient has previously been offered or has been the subject of a hepatitis C screening; or

(c) The patient lacks capacity to consent to a hepatitis C screening test.

(2) If a patient accepts the offer of a hepatitis C screening test and the screening test is reactive, the health care provider may either offer the patient follow-up health care or refer the individual to a health care provider who can provide follow-up health care, including a hepatitis C diagnostic test.

(3) The health care provider shall make the offer of a hepatitis C screening to the patient in a linguistically and culturally appropriate manner, as determined by rules promulgated by the department.

(4) Nothing in this section affects the scope of practice of a health care provider or diminishes any authority or legal or professional obligation of a health care provider to offer a hepatitis C screening test or hepatitis C diagnostic test or to provide services or care for the subject of a hepatitis C screening test or hepatitis C diagnostic test.

(5) As used in this section, unless the context otherwise requires:

(a) "Hepatitis C diagnostic test" means a laboratory test or tests that detect the presence of hepatitis C virus in the blood and provide confirmation of whether the patient has a hepatitis C infection.

(b) "Hepatitis C screening test" means a federal food and drug administration-approved rapid point of care test or other food and drug administration-approved tests that detect the presence of hepatitis C virus antibodies in the blood.






Part 21 - Body Artists

§ 25-4-2101. Powers and duties of department - rules

In addition to any other powers and duties, the department of public health and environment shall promulgate rules governing the safe and sanitary practice of body art, the safe and sanitary physical environment where body art is performed, and the safe and sanitary conditions of equipment utilized in body art procedures. Nothing in this section shall be construed to prohibit a city, county, or district board of health established pursuant to part 5 of article 1 of this title, or a county or district public health agency established pursuant to part 5 of article 1 of this title, from adopting or enforcing ordinances, resolutions, or rules that impose standards for body art that are at least as stringent as the standards imposed by the rules adopted by the department of public health and environment.



§ 25-4-2102. Penalties for violations

Upon a finding by the department of public health and environment or a local board of health that a body art facility is in violation of any rule adopted pursuant to section 25-4-2101, the department or local board of health may assess a penalty not to exceed two hundred fifty dollars for each day of a violation. Each day of a violation shall be considered a separate offense. The department or local board of health shall consider the degree of danger to the public caused by the violation, the duration of the violation, and whether such facility has committed any similar violations.



§ 25-4-2103. Parental consent for minors

No body artist shall perform a body art procedure upon a minor unless the body artist has received express consent from the minor's parent or guardian. Failure to obtain such permission before performing body art procedures on a minor shall constitute a petty offense punishable by a fine of two hundred fifty dollars.






Part 22 - Health Disparities Grant Program

§ 25-4-2201. Legislative declaration

(1) The general assembly hereby finds that:

(a) Although Colorado as a whole is a healthy state, African Americans, Hispanics, and Native Americans, who represent over twenty-five percent of the population, are disproportionately impacted by disease, injury, disability, and death;

(b) Compared to the state average:

(I) African Americans have a twenty-five percent higher death rate from heart disease, a twenty-eight percent higher death rate from stroke, a thirty percent higher death rate from breast cancer, a fifty percent higher death rate from colon cancer, and nearly twice the death rate from diabetes;

(II) Hispanics have approximately twice the incidence of cervical cancer, a fifty percent higher death rate from cervical cancer, and approximately twice the death rate from diabetes;

(III) Hispanics are fourteen and one-half percent less likely to be screened for cervical cancer and both African Americans and Hispanics are, respectively, twenty-eight percent and thirty-nine percent less likely to be screened for colon cancer.

(1.5) The general assembly hereby determines and declares that:

(a) Understanding the root causes of health disparities includes recognizing that health starts in our homes, schools, and communities;

(b) Vulnerable populations that are currently identified by race, ethnicity, sexual orientation, gender identity, disability status, aging population, and socioeconomic status, among others, experience poorer health status outcomes; and

(c) Mounting evidence demonstrates that factors such as economic, physical, and social environment play a significant role in health, and if addressed, can create better health outcomes.

(2) Therefore, the general assembly hereby declares that it is in the best interests of the state to establish a health disparities grant program to provide prevention, early detection, and treatment of cancer and cardiovascular and pulmonary diseases to under-represented populations.

(3) The general assembly finds that modifying the duties and structure of the office of health disparities to become the office of health equity reflects the recent advancements in the field of health by broadening the scope of the office to include the economic, physical, and social environment, and offers a more inclusive approach to eliminating health disparities for all Coloradans.



§ 25-4-2202. Definitions

As used in this part 22, unless the context otherwise requires:

(1) "Commission" means the health equity commission created in section 25-4-2206.

(2) Repealed.

(3) "Department" means the department of public health and environment.

(3.5) "Health disparities" means differences in health status, access to care, and quality of care as determined by race, ethnicity, sexual orientation, gender identity, disability status, aging population, socioeconomic status, and other factors.

(3.7) "Health equity" means achieving the highest level of health for all people and entails focused efforts to address avoidable inequalities by equalizing those conditions for health for all groups, especially for those that have experienced socioeconomic disadvantages or historical injustices.

(4) "Office" means the office of health equity created in section 25-4-2204.

(4.5) "Social determinants of health" means life-enhancing resources, such as food, housing, economic and social relationships, transportation, education, and health care, whose distribution across populations effectively determines the length and quality of life.

(5) "State board" means the state board of health created in section 25-1-103.



§ 25-4-2203. Health disparities grant program - rules

(1) There is hereby created in the department the health disparities grant program, referred to in this section as the "grant program", to provide financial support for statewide initiatives that address prevention, early detection, and treatment of cancer and cardiovascular and pulmonary diseases in underrepresented populations. The office shall administer the grant program. The state board shall award grants to selected entities from moneys transferred to the health disparities grant program fund created in section 24-22-117 (2)(f), C.R.S.

(2) The state board shall adopt rules that specify, but are not necessarily limited to, the following:

(a) The procedures and timelines by which an entity may apply for program grants;

(b) Grant application contents, including but not limited to how the program meets at least one of the program criteria specified in section 25-20.5-302 (1);

(c) Criteria for selecting the entities that shall receive grants and determining the amount and duration of the grants;

(d) Reporting requirements for entities that receive grants pursuant to this section;

(e) Criteria for the office and the state board to determine the effectiveness of the programs that receive grants pursuant to this section.

(3) The commission shall appoint a review committee to review the applications received pursuant to this section and make recommendations to the commission regarding the entities that may receive grants and the amounts of the grants. The commission shall finalize the recommendations for funding and provide them to the state board. Within thirty days after receiving the commission's recommendations, the state board shall award grants to the selected entities, specifying the amount and duration of each award. A grant awarded pursuant to this section shall not exceed three years without renewal.



§ 25-4-2204. Office of health equity - creation

(1) There is hereby created in the department of public health and environment the office of health equity. The executive director of the department, subject to the provisions of section 13 of article XII of the state constitution, shall appoint the director of the office, who shall be the head of the office.

(2) The office and the director of the office shall exercise their powers and perform their duties and functions specified in this part 22 under the department as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.



§ 25-4-2205. Powers and duties of office of health equity

(1) The purpose of the office is to serve in a coordinating, educating, and capacity-building role for state and local public health programs and community-based organizations promoting health equity in Colorado by implementing strategies tailored to address the varying complex causes of health disparities, including the economic, physical, and social environment. The office shall work collaboratively within the department and with affected stakeholders to set priorities, collect and disseminate data, and align resources within the department and across other state agencies.

(2) The office has the following powers, duties, and functions:

(a) Administering and coordinating the health disparities grant program created in section 25-4-2203;

(b) Leading and coordinating the department's health equity efforts;

(c) Publishing data reports documenting health disparities;

(d) Providing education to the public on health equity, health disparities, and the social determinants of health;

(e) Coordinating the interpretation and translation services within the department and offering technical assistance to other state and local agencies;

(f) Building capacity within communities to offer or expand public health programs to better meet the needs of a diverse population;

(g) Conducting state-level strategic planning on minority health improvement;

(h) Providing technical assistance to the department in carrying out its programs and to county, district, and municipal public health agencies, community-based organizations, and communities in the state;

(i) Promoting workforce diversity within public health systems;

(j) Coordinating and staffing the health equity commission created in section 25-4-2206;

(k) Repealed.

(l) Building collaborative partnerships with communities to identify and promote health equity strategies; and

(m) Developing communications strategies regarding health equity.

(3) The office shall report to the executive director of the department or his or her designee, at the discretion of the executive director.



§ 25-4-2206. Health equity commission - creation - repeal

(1) There is hereby created in the office the health equity commission. The purpose of the commission is to serve as an advisor to the office on health equity issues, specifically focusing on alignment, education, and capacity-building for state and local health programs and community-based organizations. The commission shall be dedicated to promoting health equity and eliminating health disparities.

(2) (a) The commission consists of the following fifteen members, who are as follows:

(I) The speaker of the house of representatives shall appoint one member of the house of representatives;

(II) The president of the senate shall appoint one member of the senate;

(III) The executive director of the department shall appoint ten members who represent, to the extent practical, Colorado's diverse ethnic, racial, sexual orientation, gender identity, disability, aging population, socioeconomic, and geographic backgrounds. Each person appointed to the commission must have demonstrated expertise in at least one, and preferably two, of the following areas:

(A) African-American, black, Asian-American, Pacific Islander, Native American, Hispanic, Latino, aging population, lesbian, gay, bisexual, transgender, disabled, low socioeconomic status, and geographic community health issues;

(B) Data collection, aggregation, or dissemination;

(C) Education;

(D) Housing;

(E) Healthy community design;

(F) Community engagement;

(G) Local public health;

(H) Nonprofits, foundation, or grant-making;

(I) Environmental health;

(J) Behavioral health; or

(K) The provision of health care services.

(IV) The executive director of the department, or his or her designee, shall serve as an ex officio member of the commission;

(V) The executive director of the department of human services, or his or her designee; and

(VI) The executive director of the department of health care policy and financing, or his or her designee.

(b) The members of the commission shall serve at the pleasure of the appointing authority. Except as otherwise provided in section 2-2-326, C.R.S., the members of the commission shall serve without compensation, but shall be reimbursed by the department for their actual and necessary expenses incurred in the performance of their duties pursuant to this part 22.

(c) The members of the commission shall elect a chair and vice-chair from among its membership.

(3) The commission has the following powers and duties:

(a) Providing a formal mechanism for the public to give input to the office;

(b) Advising the department through the office on:

(I) Determining innovative data collection and dissemination strategies;

(II) Aligning the department's health equity efforts and the health disparities grant program created in section 25-4-2203;

(III) Strengthening collaborative partnerships with communities impacted by health disparities to identify and promote health equity strategies; and

(IV) Promoting workforce diversity;

(c) Repealed.

(d) Making recommendations to the office and the department on the health disparities grant program created in section 25-4-2203, regarding financial support for local and statewide initiatives that address prevention, early detection, needs assessment, and treatment of cancer, cardiovascular disease, including diabetes, and pulmonary disease in minority populations.

(4) The office shall provide staff to the commission.

(5) This section is repealed, effective September 1, 2023. Prior to the repeal of this section, the commission is subject to review as provided in section 2-3-1203, C.R.S.



§ 25-4-2208. Necessary document program - definition - repeal

(1) As used in this section, "necessary document" means:

(a) A social security card issued pursuant to 42 U.S.C. sec. 405 (c)(2)(G);

(b) One of the following documents issued in Colorado or analogous documents issued in another jurisdiction:

(I) A driver's license issued pursuant to part 1 of article 2 of title 42, C.R.S.;

(II) An identification card issued pursuant to part 3 of article 2 of title 42, C.R.S.; and

(III) A vital statistics certificate or vital statistics report issued pursuant to article 2 of this title; or

(c) Any document required as a condition of issuance of a document specified in paragraph (a) or (b) of this subsection (1).

(2) The office shall administer a necessary document program. The office shall make one or more grants per fiscal year to, enter into one or more vendor contracts with, or both, a nonprofit entity or collection of nonprofit entities that conduct a collaborative identification project to assist Colorado residents who are victims of domestic violence, impacted by a natural disaster, low-income, disabled, homeless, or elderly and who are seeking documentation of their identity, status, or citizenship by paying the fees to acquire a necessary document.

(3) The general assembly shall annually appropriate to the office up to three hundred thousand dollars from the general fund. The office shall expend the money for the purposes specified in this section, including up to fifteen thousand dollars for the office's direct and indirect costs in administering the necessary document program.

(4) This section is repealed, effective September 1, 2021.






Part 23 - Colorado Immunization Fund

§ 25-4-2301. Colorado immunization fund - supplemental tobacco litigation settlement moneys account - creation

There are hereby created in the state treasury the Colorado immunization fund and an account within the fund to be known as the supplemental tobacco litigation settlement moneys account. The principal of the portion of the fund that is not the account consists of general fund appropriations made by the general assembly to the fund and gifts, grants, or awards received by the department of public health and environment from the federal government or private sources for the fund. The principal of the account consists of tobacco litigation settlement moneys transferred by the state treasurer to the account in accordance with section 24-75-1104.5 (1.7)(h), C.R.S. All interest and income earned on the deposit and investment of moneys in the portion of the fund that is not the account shall be credited to that portion of the fund. All interest and income earned on the deposit and investment of moneys in the account shall be credited to and remain in the account until transferred as required by this section. Except as otherwise provided in this section, and subject to annual appropriation by the general assembly to the department, the department shall expend the principal of the fund and the account only for the purpose of immunization and immunization strategies; except that, at the end of the 2007-08 fiscal year and at the end of any fiscal year thereafter, any unexpended and unencumbered moneys in the portion of the fund that is not the account shall remain in that portion of the fund and may be used by the department through the state immunization program to support infant, child, and adolescent vaccination. All unexpended and unencumbered moneys in the account at the end of any fiscal year remain in the account and shall not be transferred to the general fund or any other fund.






Part 24 - Immunization Registry Act

§ 25-4-2401. Short title

This part 24 shall be known and may be cited as the "Immunization Registry Act".



§ 25-4-2402. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Immunization is one of the most important ways to protect individuals and communities against serious infectious diseases and their consequences, and widespread immunization has virtually eliminated many serious diseases that were once responsible for millions of infections and thousands of deaths each year.

(b) Although immunization rates of infants, children, adolescents, and adults in Colorado have improved over the last several years, there is a need to continue to improve the rates so that fewer individuals are put at risk from vaccine-preventable diseases.

(c) Timely vaccination of children, adolescents, and adults not only protects them against common, sometimes serious, and potentially fatal diseases, but also serves the community as one of the most successful and cost-effective public health tools available for the prevention and spread of these infections, and the vaccines are safe and highly protective, particularly when administered according to recommended schedules.

(d) More than twenty percent of preschool-aged children in Colorado are not fully vaccinated and are at increased risk of contracting and spreading vaccine-preventable diseases.

(e) It is unnecessary for children, adolescents, and adults to be subjected to suffering or death from diseases that are immunization preventable.

(f) In 2005, hospital charges for the care of children with vaccine-preventable diseases exceeded twenty-five million dollars. Additionally, tens of millions of dollars were spent on the costs of the outpatient care of affected children, in addition to the costs of the loss of productivity and absences from work for caregivers due to the absences of children from school.

(g) Over the past three decades, the recommended vaccination schedules for children and adults have become increasingly more complex as vaccines have been combined, new vaccines have been added, and the delivery system has incorporated more manufacturers, distributors, and providers. Additionally, local and national vaccine shortages and distribution errors have resulted in compromised vaccination initiatives.

(h) For Colorado to be consistent with the healthy people 2010 initiative and reach the goal of immunizing ninety percent of all children in the state in a timely and expeditious manner, the Colorado immunization information system must be funded and sustained. The Colorado immunization information system may also provide a secure method for authorized individuals and entities to access information collected by public agencies.

(2) Therefore, the general assembly supports the expansion of the Colorado immunization registry and supports increased access to immunizations for persons in Colorado.



§ 25-4-2403. Department of public health and environment - powers and duties - immunization tracking system - definitions

(1) In order to expand the immunization registry and increase access to immunizations, the department may address:

(a) Mechanisms for:

(I) Maximizing federal funds to purchase, distribute, and deliver vaccines for individuals in Colorado; and

(II) Statewide purchase, distribution, and prioritization of vaccines, including childhood immunizations and the seasonal influenza vaccine;

(b) Methods to reduce the administrative burden of providing immunizations to individuals in Colorado by reviewing current immunization activities and strategies and epidemiological data related to vaccine-preventable diseases and identifying opportunities to implement best practices for immunizations throughout Colorado using innovative strategies that are population-specific, culturally sensitive, and inclusive; address safety issues; and enhance current services;

(c) Options for Colorado to more effectively purchase, distribute, and deliver vaccines to insured, underinsured, and uninsured individuals;

(d) The pursuit of private and public partnerships for funding for the immunization registry infrastructure;

(e) Options for the most effective and cost-effective use of funds that may be available to the department of public health and environment to address vaccine delivery in the state; and

(f) The ability of the department of health care policy and financing to purchase vaccines recommended by ACIP through a purchasing system, if developed pursuant to this subsection (1) and subsection (1.3) of this section, for children who are enrolled in the children's basic health plan created in article 8 of title 25.5, C.R.S.

(1.3) (a) The department shall convene a task force of interested stakeholders to consider the issues identified in subsection (1) of this section. The task force must consist of at least the following persons or groups:

(I) Primary care providers, including essential community providers, pediatricians, family physicians, mid-level providers, and practice managers;

(II) Pharmacists from both independent and chain pharmacies;

(III) Local public health providers;

(IV) Child health advocates;

(V) Health insurers and other persons who pay for health care services;

(VI) A representative from a Colorado-based innovative vaccine company;

(VII) Pharmaceutical manufacturers; and

(VIII) Representatives from the departments of public health and environment and health care policy and financing.

(b) The task force shall make recommendations to the department and the board on the financing, ordering, and delivery of childhood immunizations, including through any of the following methods:

(I) A public-private model of vaccine purchase and delivery;

(II) Just-in-time delivery;

(III) Inventory management, including vaccine choices, combination vaccines, and equivalent vaccines;

(IV) Outbreak response;

(V) Linkage between the immunization tracking system established pursuant to subsection (2) of this section and vaccine inventory;

(VI) Vaccine shortage response;

(VII) Preservation of vaccine delivery in a medical home model of care;

(VIII) Mechanisms for local public health entities to bill health insurance carriers; and

(IX) Continuation and preservation of current models of vaccine purchase, financing, and delivery and the ability of health care providers to use those current models or any new models that may be developed pursuant to this subsection (1.3) and subsection (1) of this section.

(c) The board may adopt rules as necessary to implement the recommendations of the task force.

(d) No health care provider is compelled to participate in a vaccine purchasing system, if such system is developed pursuant to this section.

(2) To enable the gathering of epidemiological information and investigation and control of communicable diseases, the department of public health and environment may establish a comprehensive immunization tracking system with immunization information gathered by state and local health officials from the following sources:

(a) Practitioners;

(b) Clinics;

(c) Schools;

(d) Parents, legal guardians, or persons authorized to consent to immunization pursuant to section 25-4-1704;

(e) Individuals;

(f) Managed care organizations or health insurance plans in which an individual is enrolled as a member or insured, if such managed care organization or health insurer reimburses or otherwise financially provides coverage for immunizations;

(g) Hospitals;

(h) The department of health care policy and financing with respect to individuals who are eligible for coverage under the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S.; and

(i) Persons and entities that have contracted with the state pursuant to paragraph (d) of subsection (9) of this section.

(3) Records in the immunization tracking system shall be strictly confidential and shall not be released, shared with any agency or institution, or made public upon subpoena, search warrant, discovery proceedings, or otherwise, except under the following circumstances:

(a) Medical and epidemiological information may be released in a manner such that no individual person can be identified.

(b) Immunization records and epidemiological information may be released to the extent necessary for the treatment, control, investigation, and prevention of vaccine-preventable diseases; except that every effort shall be made to limit disclosure of personal identifying information to the minimum amount necessary to accomplish the public health purpose.

(c) Immunization records and epidemiological information may be released to the individual who is the subject of the record, to a parent of a minor individual, to a guardian or person authorized to consent to immunization under section 25-4-1704, to the physician, clinic, hospital, or licensed health care practitioner treating the person who is the subject of an immunization record, to a school in which such person is enrolled, or any entity or person described in paragraph (f), (h), or (i) of subsection (2) of this section.

(4) An officer, employee, or agent of the department of public health and environment or a county, district, or municipal public health agency shall not be examined in any judicial, executive, legislative, or other proceeding as to the existence or content of any individual's report obtained by such department without consent of the individual or the individual's parent or guardian. However, this subsection (4) shall not apply to individuals who are under isolation, quarantine, or other restrictive action taken pursuant to section 25-1.5-102 (1)(c).

(5) (a) An officer, employee, or agent of the department of public health and environment or any other person who violates this section by releasing or making public confidential immunization records or epidemiological information in the immunization tracking system or by otherwise breaching the confidentiality requirements of this section or releasing such information without authorization commits a class 1 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501 (1), C.R.S. The unauthorized release of each record shall constitute a separate offense.

(b) A natural person who, in exchange for money or any other thing of value, violates this section by wrongfully releasing or making public confidential immunization records or epidemiological information in the immunization tracking system or by otherwise breaching the confidentiality requirements of this section or releasing such information without authorization commits a class 1 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501 (1), C.R.S.

(c) A business entity who, in exchange for money or any other thing of value, violates this section by wrongfully releasing or making public confidential immunization records or epidemiological information in the immunization tracking system or by otherwise breaching the confidentiality requirements of this section or releasing such information without authorization shall be assessed a civil penalty of ten thousand dollars per sale of information per subject of such information.

(6) (a) The department of public health and environment or the department's contractor may directly contact the individual who is the subject of immunization records or the individual's parent or legal guardian for the purpose of notifying the individual, parent, or legal guardian if immunizations are due or overdue as indicated by the advisory committee on immunization practices of the United States department of health and human services or the American academy of pediatrics. The department or the department's contractor shall contact the individual, parent, or legal guardian if it is necessary to control an outbreak of or prevent the spread of a vaccine-preventable disease pursuant to section 25-1.5-102 (1)(a) or 25-4-908.

(b) A notice given to an individual or a parent or legal guardian of an individual under eighteen years of age pursuant to this subsection (6) shall also inform the individual, parent, or legal guardian of the option to refuse an immunization on the grounds of medical, religious, or personal belief considerations pursuant to section 25-4-903.

(7) An individual or a parent or legal guardian who consents to the immunization of an infant, child, or student pursuant to part 9 or 17 of this article or this part 24 may exclude immunization information from the immunization tracking system. The individual, parent, or legal guardian may remove such immunization information from the immunization tracking system at any time. The department of public health and environment shall ensure that the process to exclude immunization information from the system is readily available and not burdensome. The physician, licensed health care practitioner, clinic, hospital, or county, district, or municipal public health agency shall inform the individual, parent, or legal guardian of the option to exclude such information from such system and the potential benefits of inclusion in such system. In addition, the physician, licensed health care practitioner, clinic, hospital, or county, district, or municipal public health agency shall inform such parent or legal guardian of a minor individual of the option to refuse an immunization on the grounds of medical, religious, or personal belief considerations pursuant to section 25-4-903. Neither refusing an immunization on the grounds of medical, religious, or personal belief considerations pursuant to section 25-4-903 nor opting to exclude immunization notification information from the immunization tracking system shall, by itself, constitute child abuse or neglect by a parent or legal guardian.

(8) A person licensed to practice medicine pursuant to article 36 of title 12, C.R.S.; a person licensed to practice nursing pursuant to article 38 of title 12, C.R.S.; any other licensed health care practitioner as defined in section 25-4-1703; providers of county nursing services; staff members of health care clinics, hospitals, and offices of private practitioners; county, district, and municipal public health agencies; and all persons and entities listed in subsection (2) of this section are authorized to report to the immunization tracking system and to use the reminder and recall process established by the immunization tracking system.

(9) The department of public health and environment may:

(a) Issue immunization records to individuals, parents, or guardians authorized to consent to immunizations;

(b) Assess the vaccination status of individuals;

(c) Accept any gifts or grants or awards of funds from the federal government or private sources for the implementation and operation of the immunization tracking system, which shall be credited to the immunization fund created in section 25-4-1708; and

(d) Enter into contracts that are necessary for the implementation and operation of the immunization tracking system. A person who enters into a contract pursuant to this paragraph (d) shall only use the information gathered from the immunization tracking system in accordance with this part 24 and shall be subject to all applicable state and federal laws regarding the confidentiality of information.

(10) County, district, and municipal public health agencies and the department of public health and environment shall use the birth certificate of any person to enroll the person in an immunization tracking system. The use of the birth certificate shall be considered an official duty of local health departments and the department of public health and environment.

(11) Physicians, licensed health care practitioners, clinics, schools, licensed child care providers, hospitals, managed care organizations or health insurance plans in which an individual is enrolled as a member or insured, persons that have contracted with the department of public health and environment pursuant to paragraph (d) of subsection (9) of this section, and public health officials may release any immunization records in their possession, whether or not such records are in the immunization tracking system, to the persons or entities specified in subsection (2) of this section to provide treatment for such individual or to provide an accurate and complete immunization record for the individual.

(12) The department of public health and environment shall disseminate information about the immunization tracking system, including providing notification pursuant to subsection (7) of this section to birthing hospitals. The hospitals shall provide the notices to the parents of newborns.

(13) As used in this section:

(a) "ACIP" means the advisory committee on immunization practices to the centers for disease control and prevention in the federal department of health and human services, or its successor entity.

(b) "Board" means the state board of health created in section 25-1-103.

(c) "Department" means the department of public health and environment created in section 25-1-102.

(d) "Equivalent vaccines" means two or more vaccines that:

(I) Protect a recipient of the vaccine against the same infection;

(II) Have similar safety and efficacy profiles; and

(III) Are recommended for comparable populations by the federal centers for disease control and prevention.






Part 25 - Cervical Cancer Immunization Act

§ 25-4-2501. Short title

This part 25 shall be known and may be cited as the "Cervical Cancer Immunization Act".



§ 25-4-2502. Definitions

As used in this part 25, unless the context otherwise requires:

(1) "Board of health" means the state board of health.

(2) "Cervical cancer vaccine" or "cervical cancer immunization" means the series of vaccines to prevent cervical cancer as determined by the board of health to be necessary to conform to recognized standard medical practices.

(3) "Department" means the department of public health and environment.

(4) "FQHC" means a provider designated as a federally qualified health center pursuant to the provisions of 42 U.S.C. sec. 1396d (l)(2)(B).

(5) "Local public health agency" means a county or district public health agency established pursuant to section 25-1-506.

(6) "Program" means the cervical cancer immunization program, created in section 25-4-2503.



§ 25-4-2503. Cervical cancer immunization program - rules

(1) There is hereby created in the department the cervical cancer immunization program. The department is directed to investigate manners in which the cervical cancer vaccine may be administered in an economical fashion. The state board is authorized to promulgate rules to assist the department in making the vaccine available.

(2) FQHCs are encouraged to enter into agreements with local public health agencies to administer vaccinations to underinsured female minors through a federally recognized vaccination program for children. If a local public health agency enters into an agreement, the agency shall administer vaccinations, including but not limited to cervical cancer vaccinations, pursuant to the agreement with the FQHC. The department shall pay to a local public health agency the agency's administrative cost for administering a cervical cancer vaccination to an underinsured female entering the sixth grade.



§ 25-4-2504. Public awareness campaign - fund

(1) Subject to the moneys being available in the fund created in subsection (2) of this section, on and after January 1, 2008, the department shall conduct a public awareness campaign on cervical cancer immunization and the benefits, disadvantages, and possible side effects of receiving cervical cancer immunization.

(2) There is hereby created in the state treasury the cervical cancer immunization awareness campaign fund, referred to in this section as the "fund". The fund shall consist of any gifts, grants, or donations received by the department pursuant to paragraph (a) of subsection (3) of this section and any moneys appropriated to the fund by the general assembly. Moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of this section. Interest and income derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(3) (a) The department is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this section.

(b) Repealed.












Products Control and Safety

Article 5 - Products Control and Safety

Part 1 - Prophylactics



Part 2 - Enrichment of Flour and Bread

§ 25-5-201. Legislative declaration

The purpose of this part 2 is to protect so far as may be possible the health and well-being of the people of this state by providing for the enrichment of certain kinds of flour and bread in order to increase their content of certain essential vitamins and minerals. There will continue to be widespread deficiencies in the diets of our people unless such nutrients are contained in flour, bread, and rolls as provided in this part 2.



§ 25-5-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Department" means the department of public health and environment of the state of Colorado.

(2) "Flour" includes and is limited to the foods commonly known in the milling and baking industries as:

(a) White flour, also known as wheat flour or plain flour;

(b) Bromated flour;

(c) Self-rising flour, also known as self-rising white flour or self-rising wheat flour; and

(d) Phosphated flour, also known as phosphated white flour or phosphated wheat flour, which includes whole wheat flour but excludes special flours not used for bread, roll, bun, or biscuit baking, such as specialty cake, pancake, and pastry flours.

(3) "Person" means an individual, a corporation, a partnership, an association, a joint-stock company, a trust, or any group of persons, whether incorporated or not, engaged in the commercial manufacture or sale of flour, white bread, or rolls.

(4) "Rolls" includes plain white rolls and buns of the semibread dough type, namely: Soft rolls, such as hamburger rolls, hot dog rolls, and parker house rolls; and hard rolls, such as Vienna rolls and kaiser rolls. It does not include yeast-raised sweet rolls or sweet buns made with fillings or coatings, such as cinnamon rolls or buns and butterfly rolls.

(5) "White bread" means any bread made with flour, as defined in paragraph (a) of subsection (2) of this section, whether baked in a pan or on a hearth or screen, which is commonly known or usually represented and sold as white bread, including Vienna bread, French bread, and Italian bread.



§ 25-5-203. Content of flour

(1) It is unlawful for any person to manufacture, mix, compound, sell, or offer for sale flour for human consumption in this state unless the following vitamins and minerals are contained in each pound of such flour: Not less than two milligrams and not more than two and five-tenths milligrams of thiamine; not less than one and two-tenths milligrams and not more than one and five-tenths milligrams of riboflavin; not less than sixteen milligrams and not more than twenty milligrams of niacin or niacin amide; not less than thirteen milligrams and not more than sixteen and five-tenths milligrams of iron (Fe), except in the case of self-rising flour which in addition to the above ingredients shall contain not less than five hundred milligrams and not more than one thousand five hundred milligrams of calcium (Ca).

(2) The terms of this section shall not apply to flour sold to distributors, bakers, or other processors if the purchaser furnishes to the seller a certificate, in such form as the department by regulation shall prescribe, certifying that such flour will be:

(a) Resold to a distributor, baker, or other processor;

(b) Used in the manufacture, mixing, or compounding of flour, white bread, or rolls enriched to meet the requirements of this part 2;

(c) Used in the manufacture of products other than flour, white bread, or rolls.

(2.5) Notwithstanding any provision of this section to the contrary, the department shall promulgate rules and regulations which shall establish standards for the production, manufacture, distribution, and sale of flour, white flour, wheat flour, and plain flour. Such rules shall include the requirement that all such flour sold be clearly and distinctly labeled "Flour", "White Flour", "Wheat Flour", or "Plain Flour". All such flour shall be produced, manufactured, distributed, and sold in accordance with such rules and standards; except that the department shall allow the distribution and sale in this state of such flour produced and manufactured in another state if such flour has been produced and manufactured under rules and standards similar to those of the department.

(3) It is unlawful for any purchaser to use or resell the flour so purchased in any manner other than as prescribed in this section.



§ 25-5-204. Content of white bread or rolls

It is unlawful for any person to manufacture, bake, sell, or offer for sale any white bread or rolls for human consumption in this state unless the following vitamins and minerals are contained in each pound of such bread or rolls: Not less than one and one-tenth milligrams and not more than one and eight-tenths milligrams of thiamine; not less than seven-tenths milligrams and not more than one and six-tenths milligrams of riboflavin; not less than ten milligrams and not more than fifteen milligrams of niacin or niacin amide; and not less than eight milligrams and not more than twelve and five-tenths milligrams of iron (Fe).



§ 25-5-205. Enforcement of part 2

(1) The department is charged with the duty of enforcing the provisions of this part 2, and it is authorized to make, amend, or rescind rules, regulations, and orders for the efficient enforcement of this part 2.

(2) Whenever the vitamin and mineral requirements set forth in sections 25-5-203 and 25-5-204 are no longer in conformity with the legally established standards governing the interstate shipment of enriched flour and enriched white bread or enriched rolls, the department, in order to maintain uniformity between intrastate and interstate vitamin and mineral requirements for the foods within the provisions of this part 2, is authorized to modify or revise such requirements to conform with amended standards governing interstate shipments.

(3) (a) In the event of findings by the department that there is an existing or imminent shortage of any ingredient required by sections 25-5-203 and 25-5-204 and that because of such shortage the sale and distribution of flour or white bread or rolls may be impeded by the enforcement of this part 2, the department shall issue an order, to be effective immediately upon issuance, permitting the omission of such ingredient from flour or white bread or rolls and, if it is found necessary or appropriate, excepting such foods from labeling requirements until further order of the department. Any such findings may be made without hearing on the basis of factual information supplied to or obtained by the department. Furthermore, the department, on its own motion, may hold a public hearing and, upon receiving the sworn statements of ten or more persons subject to this part 2 that they believe such a shortage exists or is imminent, within twenty days thereafter, shall hold a public hearing with respect thereto at which any interested person may present evidence; and it shall make findings based upon the evidence presented. The department shall publish notice of any such hearing at least ten days prior thereto.

(b) Whenever the department has reason to believe that such shortage no longer exists, it shall hold a public hearing, after at least ten days' notice has been given, at which any interested person may present evidence, and it shall make findings based upon the evidence so presented. If its findings are that such shortage no longer exists, it shall issue an order, to become effective not less than thirty days after publication thereof, revoking such previous order; but undisposed floor stocks of flour on hand at the effective date of such revocation order or flour manufactured prior to such effective date for sale in this state may thereafter be lawfully sold or disposed of.

(4) All orders, rules, and regulations adopted by the department pursuant to this part 2 shall be published in the manner prescribed in subsection (5) of this section and, within the limits specified by this part 2, shall become effective upon such date as the department shall fix.

(5) Whenever under this part 2 publication of any notice, order, rule, or regulation is required, such publication shall be made at least once in at least one daily newspaper of general circulation printed and published in this state.

(6) For the purpose of this part 2, the department, or such officers or employees under its supervision as it may designate, is authorized to take samples for analysis; and to conduct examinations and investigations; and to enter, at reasonable times, any factory, mill, bakery, warehouse, shop, or establishment where flour, white bread, or rolls are manufactured, processed, packed, sold, or held, or any vehicle being used for the transportation thereof; and to inspect any such place or vehicle and any flour, white bread, or rolls therein and all pertinent equipment, materials, containers, and labeling.



§ 25-5-206. Penalty

Any person who violates any of the provisions of this part 2 or the orders, rules, or regulations promulgated by the department under authority thereof is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine for each offense of not more than one hundred dollars or by imprisonment in the county jail for not more than thirty days.






Part 3 - Mattresses and Bedding

§ 25-5-301. Short title

This part 3 shall be known and may be cited as the "Bedding Act".



§ 25-5-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Bedding" means any quilted pad, packing pad, mattress pad, hammock pad, mattress, comforter, bunk quilt, sleeping bag, box spring, studio couch, pillow, or cushion, any bag or container made of leather, cloth, or any other material, or any other device that is stuffed or filled in whole or in part with any concealed material in addition to the structural units and filling material used therein and its container, all of which can be used by any human being for sleeping or reclining purposes.

(2) "New material" means any material which has not been formerly used in the manufacture of another article or used for any other purpose.

(3) "Person" means any individual, corporation, partnership, or association.

(4) "Previously used material" means any material which has been used in the manufacture of another article or previously used for any other purpose.

(5) "Secondhand" means any article of bedding which has been previously used but not remade before it is offered for resale.

(6) "Sell" and "sold", in the corresponding tense, include: Sell, offer to sell, or deliver or consign in sale, or possess with intent to sell, deliver or consign in sale, including bedding stored in warehouses for ultimate purpose of sale.



§ 25-5-303. Restrictions

No person shall sell or distribute any bedding or bedding materials which are not clean or which may be deemed injurious to the public's health.



§ 25-5-305. Disinfection

(1) No person engaged in manufacturing, remaking, or renovating bedding for sale or distribution shall use any previously used material which since last used has not been disinfected by a method approved by the department of public health and environment.

(2) No person shall knowingly sell any bedding containing animal material, including but not limited to hair, feathers, down, or wool, which has not been disinfected by a method approved by the department of health prior to being incorporated into such bedding.

(3) Repealed.



§ 25-5-307. Tagging

(1) No person shall sell bedding or materials therefor to which is not securely sewn by at least one edge a cloth or clothbacked tag at least two inches by three inches in size.

(2) Upon said tag shall be legibly stamped or printed in English in letters at least one-eighth of an inch high:

(a) If the materials used in the manufacture of the article of bedding to which the label is to be attached are entirely new, the label shall be as follows: "The materials used in the manufacture of this mattress (or other article of bedding) are entirely new."

(b) If the materials used in the manufacture of the article to which the label is to be attached are partially or wholly previously used materials, the label shall be as follows: "The materials used in the manufacture of this mattress (or other article of bedding) are previously used materials and have been disinfected."

(c) If the article to which the label is to be attached is secondhand, the label shall be as follows: "This mattress (or other article of bedding) is secondhand."

(3) In addition to the requirements of subsections (1) and (2) of this section, every label shall bear the name and address of the manufacturer or vendor of the article of bedding to which it is attached and the name of the material used to fill such article of bedding.

(4) Nothing likely to mislead shall appear on said tag. The tag shall contain all statements required by this section, and it shall be sewn to the outside covering of every article of bedding sold, manufactured, or remade.

(5) The tagging requirement of this section shall not apply to any individual selling his own personal articles of bedding to another individual.



§ 25-5-309. Administered by department

(1) The department of public health and environment is charged with the administration and enforcement of this part 3.

(2) Repealed.



§ 25-5-314. Enforcement

The department of public health and environment shall enforce this part 3 upon complaint or upon request by a consumer. The department of public health and environment, as often as necessary, may inspect any place where bedding is made, remade, renovated, or sold or where material is disinfected under this part 3. If the department has reason to believe that any article of bedding is not tagged as required by this part 3, the department has the authority to open the same and examine the materials therein to determine if said filling is as stated on said tag; except that, in opening such bedding, the department shall use reasonable means not to damage the same or destroy the value thereof. The department also has the power to examine any purchase records necessary to determine definitely the kind of material used in said bedding, and the department has the power to seize and hold for evidence any article or material therein possessed or offered for sale contrary to this part 3. The department of public health and environment may thereafter commence an action against any violator pursuant to section 25-5-316.



§ 25-5-316. Penalty for violation

Any person who violates any provision of this part 3 shall be subject to a civil penalty of not more than one thousand dollars. Such penalty shall be determined and collected by the district court for the judicial district in which such violation occurs upon an action instituted by the department of public health and environment. In determining the amount of any such penalty, the court shall take into account the seriousness of the violation, whether the violation was willful or due to a mistake, the economic impact of the penalty upon the violator, and any other relevant factors. All penalties collected pursuant to this section shall be transmitted to the state treasurer and credited to the general fund. The court may also order that the violator pay any court costs of such action, and the court may order that the violator pay restitution to any person damaged by such violation. Any person damaged by a violation of this part 3 may maintain a civil suit for damages against any violator responsible for such damages.



§ 25-5-317. Rules and regulations

The department of public health and environment shall have the right to promulgate rules and regulations deemed necessary for the proper enforcement of this part 3 and not inconsistent therewith.






Part 4 - Pure Food and Drug Law

§ 25-5-401. Short title

This part 4 shall be known and may be cited as the "Colorado Food and Drug Act".



§ 25-5-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food, drugs, devices, or cosmetics.

(2) "Color" includes black, white, and intermediate grays.

(3) (a) "Color additive" means a material which:

(I) Is a dye, pigment, or other substance made by a process of synthesis or similar artifice or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral, or other source; and

(II) When added or applied to a food, drug, or cosmetic or to the human body or any part thereof, is capable (alone or through reaction with other substance) of imparting color thereto; except that such term does not include any material which is exempted under the federal act.

(b) Nothing in this subsection (3) shall be construed to apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding, or otherwise affecting, directly or indirectly, the growth or other natural physiological process or produce of the soil and thereby affecting its color, whether before or after harvest.

(4) "Consumer commodity", except as otherwise specifically provided in this subsection (4), means any food, drug, cosmetic, or device. Such term does not include:

(a) Any tobacco or tobacco product;

(b) Any commodity subject to packaging or labeling requirements imposed under article 9 of title 35, C.R.S., being known as the "Pesticide Act", or imposed by the secretary of agriculture under the "Federal Insecticide, Fungicide, and Rodenticide Act", as amended (7 U.S.C. secs. 135-135k), or under the federal "Animal Virus, Serum, Toxin, Antitoxin Act" (21 U.S.C. secs. 151-158);

(c) Any drug subject to the provisions of section 25-5-415 (1)(m) or of 21 U.S.C. sec. 353 (b)(1) or 356;

(d) Any beverage subject to or complying with packaging or labeling requirements imposed under the "Federal Alcohol Administration Act" (27 U.S.C. secs. 201-211); or

(e) Any commodity subject to the provisions of article 27 of title 35, C.R.S., concerning seeds.

(5) "Contaminated with filth" applies to any food, drug, cosmetic, or device not securely protected from dust, dirt, and, as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

(6) "Cosmetic" means articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance or articles intended for use as a component of any such articles; except that such term does not include soap.

(7) "Department" means the department of public health and environment.

(8) "Device", except when used in subsection (23) of this section and in sections 25-5-403 (1)(j), 25-5-411 (1)(g), 25-5-415 (1)(d), and 25-5-417 (1)(d), means instruments, apparatus, and contrivances, including their components, parts, and accessories, intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals or to affect the structure or any function of the body of man or other animals.

(9) "Drug" means:

(a) Articles recognized in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States, official national formulary, or any supplement to any of them;

(b) Articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals;

(c) Articles, other than food, intended to affect the structure or any function of the body of man or other animals;

(d) Articles intended for use as a component of any article specified in paragraph (a), (b), or (c) of this subsection (9) but does not include devices or their components, parts, or accessories.

(10) "Federal act" means the "Federal Food, Drug, and Cosmetic Act" (21 U.S.C. sec. 301 et seq., 52 Stat. 1040 et seq.).

(11) "Food" means articles used for food or drink for man or other animals, chewing gum, and articles used for components of any such article.

(12) "Food additive" means any substance, the intended use of which results or may be reasonably expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food (including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting, or holding food and including any source of radiation intended for any such use) if such substance is not generally recognized among experts qualified by scientific training and experience to evaluate its safety as having been adequately shown through scientific procedures (or, in the case of a substance used in a food prior to January 1, 1958, through either scientific procedures or experience based on common use in food) to be safe under the conditions of its intended use. The term does not include:

(a) A pesticide chemical in or on a raw agricultural commodity;

(b) A pesticide chemical to the extent that it is intended for use or is used in the production, storage, or transportation of any raw agricultural commodity;

(c) A color additive; or

(d) Any substance used in accordance with a sanction or approval granted prior to the enactment of the amendment to the federal act known as the "Food Additives Amendment of 1958", the "Poultry Products Inspection Act" (21 U.S.C. secs. 451-470), or the "Meat Inspection Act of March 4, 1907", as amended and extended (21 U.S.C. secs. 71-91).

(13) "Immediate container" does not include package liners.

(14) "Label" means a display of written, printed, or graphic matter upon the immediate container of any article; and by or under the authority of this part 4 a requirement that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any, of the retail package of such article or is easily legible through the outside container or wrapper.

(15) "Labeling" means all labels and other written, printed, or graphic matter upon an article or any of its containers or wrappers, or accompanying such article.

(16) "Official compendium" means the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States, official national formulary, or any supplement to any of them.

(17) "Package" means any container or wrapping in which any consumer commodity is enclosed for use in the delivery or display of that consumer commodity to retail purchasers. The term does not include:

(a) Shipping containers or wrappings used solely for the transportation of any consumer commodity in bulk or in quantity to manufacturers, packers, or processors, or to wholesale or retail distributors thereof; or

(b) Shipping containers or outer wrappings used by retailers to ship or deliver any commodity to retail customers if such containers or wrappers bear no printed matter pertaining to any particular commodity.

(18) "Person" includes an individual, partnership, corporation, and association.

(19) "Pesticide chemical" means any substance which alone, in chemical combination, or in formulation with one or more other substances is a pesticide within the meaning of section 35-9-102 (21), C.R.S., and which is used in the production, storage, or transportation of raw agricultural commodities.

(20) "Principal display panel" means that part of a label that is most likely to be displayed, presented, shown, or examined under normal and customary conditions of display for retail sale.

(21) "Raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing.

(22) "Safe", as used in subsection (12) of this section, has reference to the health of man or animal.

(23) If an article is alleged to be misbranded because the labeling is misleading or if an advertisement is alleged to be false because it is misleading, then, in determining whether the labeling or advertisement is misleading, there shall be taken into account all representations made or suggested by statement, work, design, device, sound, or any combination thereof, and also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

(24) The representation of a drug, in its labeling or advertisement, as an antiseptic shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be, or represented as being, an antiseptic for inhibitory use which involves prolonged contact with the body.

(25) The provisions of this part 4 regarding the selling of food, drugs, devices, or cosmetics shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale; and the sale, dispensing, and giving of any such article; and the supplying or applying of any such articles in the conduct of any food, drug, or cosmetic establishment.



§ 25-5-403. Offenses

(1) The following acts and the causing thereof within this state are prohibited:

(a) The manufacture, sale, or delivery or the holding or offering for sale of any food, drug, device, or cosmetic that is adulterated or misbranded;

(b) The adulteration or misbranding of any food, drug, device, or cosmetic;

(c) The receipt in commerce of any food, drug, device, or cosmetic that is adulterated or misbranded and the delivery or proffered delivery thereof for pay or otherwise;

(d) The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of section 25-5-412;

(e) The dissemination of any false or misleading advertisement;

(f) The refusal to permit entry, inspection, or the taking of a sample, as authorized by section 25-5-421;

(g) The giving of a false guaranty or undertaking except by a person who relied on a guaranty or undertaking to the same effect signed by and containing the name and address of the person residing in the United States from whom he received in good faith the food, drug, device, or cosmetic;

(h) The removal or disposal of a detained or embargoed article in violation of section 25-5-406;

(i) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of or the doing of any other act with respect to a food, drug, device, or cosmetic which results in such article being adulterated or misbranded, if such act is done while such article is being stored or held for sale;

(j) Forging, counterfeiting, simulating, falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device required by this part 4 or by regulations promulgated under the provisions of this part 4;

(k) The distribution or causing to be distributed in commerce of any consumer commodity if such commodity is contained in a package or if there is affixed to that commodity a label which does not conform to the provisions of this part 4 and of regulations promulgated pursuant to this part 4; except that this prohibition shall not apply to persons engaged in business as wholesale or retail distributors of consumer commodities except to the extent that such persons:

(I) Are engaged in the packaging or labeling of such commodities; or

(II) Prescribe or specify by any means the manner in which such commodities are packaged or labeled;

(l) The using by any person to his own advantage or the revealing, other than to the executive director of the department or his authorized representative or to the courts, when relevant in any judicial proceeding under this part 4, of any information acquired under authority of this part 4 concerning any method or process which as a trade secret is entitled to protection.

(2) It is prohibited for any person to sell, give, or in any way furnish to another person who is under the age of twenty-one years any confectionery which contains alcohol in excess of one-half of one percent by volume.

(3) The provisions of this section shall not apply to a medical marijuana center or a medical-marijuana-infused products manufacturer licensed pursuant to article 43.3 of title 12, C.R.S., that manufactures or sells a food product that contains medical marijuana so long as the food product is labeled as containing medical marijuana and the label specifies that the product is manufactured without any regulatory oversight for health, safety, or efficacy, and that there may be health risks associated with the consumption or use of the product.



§ 25-5-404. Injunction

In addition to the remedies provided in this part 4, the department is authorized to apply to the district court of the district wherein the defendant resides or has his place of business for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of section 25-5-403, irrespective of whether or not there exists an adequate remedy at law.



§ 25-5-405. Penalties

(1) Any person who violates any of the provisions of section 25-5-403 (1) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment; but, if the violation is committed after a conviction of such person under this section has become final, such person shall be subject to a fine of not more than two thousand dollars, or to imprisonment for not more than one year, or to both such fine and imprisonment for each succeeding offense. Each violation shall be considered a separate offense.

(2) No person shall be subject to the penalties of subsection (1) of this section for having violated section 25-5-403 (1)(a) or (1)(c) if he establishes a valid guaranty or undertaking signed by and containing the name and address of the person residing in the United States from whom he received in good faith the article to the effect that such article is not adulterated or misbranded within the meaning of this part 4, designating this part 4.

(3) No publisher, radio-broadcast licensee, television licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination by him of such false advertisement unless he refuses, on the request of the department, to furnish the department the name and post-office address of the manufacturer, packer, distributor, seller, or advertising agency residing in the United States who caused him to disseminate such advertisement.

(4) Any person who violates section 25-5-403 (2) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than seven hundred fifty dollars.



§ 25-5-406. Tagging articles misbranded or adulterated

(1) Whenever a duly authorized agent of the department finds or has probable cause to believe that any food, drug, device, or cosmetic is adulterated or misbranded within the meaning of this part 4, he shall affix to such article a tag or other appropriate marking giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed and warning all persons not to remove or dispose of such article by sale or otherwise until provision for removal or disposal is given by the department or such agent or the court. No person shall remove or dispose of such embargoed article by sale or otherwise without the permission of the department or its agent or, after summary proceedings have been instituted, without permission from the court. If the embargo is removed by the department or by the court, neither the department nor the state shall be held liable for damages because of such embargo in the event that the court finds that there was probable cause for the embargo.

(2) When an article detained or embargoed under subsection (1) of this section has been found by such agent to be adulterated or misbranded, he shall petition the judge of the district court in whose jurisdiction the article is detained or embargoed for an order for condemnation of such article. When such agent finds that an article so detained or embargoed is not adulterated or misbranded, he shall remove the tag or other marking.

(3) If the court finds that a detained or embargoed article is adulterated or misbranded, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under the supervision of such agent, and all court costs and fees and storage and other proper expense shall be taxed against the claimant of such article or his agent; except that, when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the department. The expense of such supervision shall be paid by the claimant. Such bond shall be returned to the claimant of the article on representation to the court by the department that the article is no longer in violation of this part 4 and that the expenses of such supervision have been paid.

(4) Whenever the department or any of its authorized agents find in any room, building, vehicle of transportation, or other structure any meat, seafood, poultry, vegetable, fruit, or other perishable articles which are unsound or contain any filthy, decomposed, or putrid substance or which may be poisonous or deleterious to health or otherwise unsafe, the same being hereby declared to be a nuisance, the department or its authorized agent shall forthwith condemn or destroy the same or in any other manner render the same unsalable as human food.



§ 25-5-407. Duties of district attorney

It is the duty of each district attorney to whom the department reports any violation of this part 4 to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.



§ 25-5-408. Discretion as to warning

Nothing in this part 4 shall be construed as requiring the department to report, for the institution of proceedings under this part 4, minor violations of this part 4 whenever the department believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.



§ 25-5-409. Regulations

(1) Definitions and standards of identity, quality, and fill of container for any food adopted under authority of the federal act are the definitions and standards of identity, quality, and fill of container in this state. However, when, in its judgment, such action will promote honesty and fair dealing in the interest of consumers, the department may promulgate additional regulations establishing definitions and standards of identity, quality, and fill of container for foods which are not subject to any federal regulations. Any definition or standard of identity, quality, or fill of container promulgated under this subsection (1) which is in addition to federal definitions and standards shall constitute a regulation of the department, and it shall be subject to the requirements of section 25-5-420 concerning the procedures for promulgating such regulations. The department may promulgate amendments to any federal or state regulations which set definitions and standards of identity, quality, and fill of container for foods in the same manner as is provided for their adoption.

(2) Temporary permits granted under the federal act for interstate shipment of experimental packs of food varying from the requirements of federal definitions and standards of identity are automatically effective in this state under the conditions provided in such permits. The department may issue additional permits if they are necessary to the completion or conclusiveness of an otherwise adequate investigation and if the interests of consumers are safeguarded. Such permits are subject to the terms and conditions the department may prescribe by regulation.



§ 25-5-410. Definitions of "adulterated"

(1) A food is deemed to be adulterated:

(a) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but, in case the substance is not an added substance, such food shall not be considered adulterated under this paragraph (a) if the quantity of such substance in such food does not ordinarily render it injurious to health;

(b) (I) If it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of section 25-5-413; except that a pesticide chemical in or on a raw agricultural commodity, a food additive, or a color additive shall not be deemed a poisonous or deleterious substance within the meaning of this paragraph (b);

(II) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section 25-5-413 (1); but, if a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under section 25-5-413 (2) and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed food, notwithstanding the provisions of section 25-5-413 (1) and this subparagraph (II), shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed food when ready to eat is not greater than the tolerance prescribed for the raw agricultural commodity; or

(III) If it is, or it bears or contains any food additive which is, unsafe within the meaning of section 25-5-413 (1);

(c) If it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance or if it is otherwise unfit for food;

(d) If it is produced, prepared, packed, or held under unsanitary conditions whereby it may be contaminated with filth or rendered diseased, unwholesome, or injurious to health;

(e) If it is, in whole or in part, the product of a diseased animal or an animal which has died otherwise than by slaughter or which has been fed upon the uncooked offal from a slaughterhouse;

(f) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(g) If it has been intentionally subjected to radiation unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to section 25-5-413 or 21 U.S.C. sec. 348;

(h) (I) If any valuable constituent has been in whole or in part omitted or abstracted therefrom;

(II) If any substance has been substituted wholly or in part therefor;

(III) If damage or inferiority has been concealed in any manner;

(IV) If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is;

(i) If it is confectionery and:

(I) Has partially or completely imbedded therein any nonnutritive object; but this subparagraph (I) shall not apply in the case of any nonnutritive object if, in the judgment of the department as provided by regulations, such object is of practical functional value to the confectionery product and does not render the product injurious or hazardous to health;

(II) Bears or contains any alcohol other than alcohol not in excess of six and twenty-five hundredths percent by volume or five percent by weight; or

(III) Bears or contains any nonnutritive substance; but this subparagraph (III) shall not apply to a safe nonnutritive substance which is in or on confectionery by reason of its use for some practical functional purpose in the manufacture, packaging, or storage of such confectionery if the use of the substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of any provision of this part 4; and, furthermore, the department, for the purpose of avoiding or resolving uncertainty as to the application of this subparagraph (III), may issue regulations allowing or prohibiting the use of particular nonnutritive substances;

(j) If it is, or it bears or contains a color additive which is, unsafe within the meaning of section 25-5-413 (1) or the federal act;

(k) If it is chopped or ground beef or hamburger and it contains any meat other than the voluntary striated muscle of beef, or the total fat content, derived solely from beef, is in excess of thirty percent, or it contains any substance other than those which the department has by regulation declared to be permitted optional ingredients;

(l) If it is fresh meat or a fresh meat product, or fresh poultry, parts thereof, or fresh poultry products, and contains any antiseptic or chemical preservative;

(m) If it is meat or a meat product and contains any artificial coloring or if it is contained in an artificially colored casing or wrapper; except that the department may by regulation establish the conditions of the use of artificial color in casings and wrappers;

(n) If it is pork sausage or pork breakfast sausage and the total fat content is in excess of fifty percent.



§ 25-5-411. Definitions of "misbranding"

(1) A food shall be deemed to be misbranded:

(a) If its labeling is false or misleading in any particular;

(b) If its labeling or packaging fails to conform to the requirements of section 25-5-419;

(c) If it is offered for sale under the name of another food;

(d) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated;

(e) If its container is so made, formed, or filled as to be misleading;

(f) If in package form, unless it bears a label containing:

(I) The name and place of business of the manufacturer, packer, or distributor; and

(II) An accurate statement of the net quantity of the contents in terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label; but, as to such terms of quantity, reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulation prescribed by the department;

(g) If any word, statement, or other information required by or under authority of this part 4 to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(h) If it purports to be or is represented as a food for which a definition and standard of identity is prescribed by regulations as provided by section 25-5-409, unless it conforms to such definition and standard and its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food;

(i) If it purports to be or is represented as:

(I) A food for which a standard of quality has been prescribed by regulations as provided by section 25-5-409 and its quality falls below such standard, unless its label bears, in such manner and form as regulations specify, a statement that it falls below such standard; or

(II) A food for which a standard of fill of container is prescribed by regulations as provided by section 25-5-409 and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(j) If it is not subject to the provisions of paragraph (h) of this section, unless it bears labeling clearly giving the common or usual name of the food, if any, and, if it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings without naming each; but, to the extent that compliance with the requirements as to such multiple names is impractical or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the department. The requirements of this paragraph (j) shall not apply to food products which are packaged at the direction of purchasers at retail at the time of sale whose ingredients are disclosed to the purchasers by other means in accordance with regulations promulgated by the department.

(k) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the department determines to be and by regulations prescribes as necessary in order to fully inform purchasers as to its value for such uses;

(l) If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; but, to the extent that compliance with the requirements of this paragraph (l) is impracticable, exemptions shall be established by regulations promulgated by the department. The provisions of this paragraph (l) and paragraphs (h) and (j) of this subsection (1) with respect to artificial coloring do not apply to butter, cheese, or ice cream. The provisions of this paragraph (l) with respect to chemical preservatives do not apply to a pesticide chemical when used in or on a raw agricultural commodity which is the produce of the soil.

(m) If it is a product intended as an ingredient of another food and, when used according to the directions of the purveyor, will result in the final food product being adulterated or misbranded;

(n) If it is meat imported from without the boundaries of the United States or if it is a meat product containing such meat, unless it bears labeling stating the fact that it is imported meat or that it contains imported meat. Any person who sells or offers for sale in this state any meat imported from without the boundaries of the United States, or any meat product containing such imported meat, without labeling such meat or meat product stating that it is imported, or contains imported meat, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not less than thirty days nor more than ninety days, or by both such fine and imprisonment.

(o) If it is a raw agricultural commodity which is the produce of the soil, bearing or containing a pesticide chemical applied after harvest, unless the shipping container of such commodity bears labeling which declares the presence of such chemical in or on such commodity and the common or usual name and the function of such chemical; except that no such declaration shall be required while such commodity, having been removed from the shipping container, is being held or displayed for sale at retail out of such container in accordance with the custom of the trade;

(p) If it is a color additive, unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive as may be contained in regulations issued pursuant to the provisions of the federal act.

(2) Foods which, in accordance with the practice of the trade, are to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed shall be exempt from any labeling requirements under this section if such food is not adulterated or misbranded under any provision of this part 4 upon removal from such processing, labeling, or repacking establishment. Regulations adopted under authority of the federal act (21 U.S.C. sec. 345) relating to such exemptions are automatically effective in this state. The department may promulgate additional regulations or amendments to existing regulations concerning such exemptions, but the department may not promulgate any regulation which has the effect of allowing any food which is subject to federal labeling requirements to be exempt from labeling requirements under the law of this state.



§ 25-5-412. Issuance of permits

(1) Whenever the department finds after investigation that the distribution in this state of any class of food may, by reason of contamination with microorganisms during manufacture, processing, or packing thereof in any locality, be injurious to health and that such injurious nature cannot be adequately determined after such articles have entered commerce, it, then and in such case only, shall promulgate regulations providing for the issuance to manufacturers, processors, or packers of such class of food in such locality of permits to which shall be attached such conditions governing the manufacture, processing, or packing of such class of food for such temporary period of time as may be necessary to protect the public health; and, after the effective date of such regulations and during such temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed, or packed by any such manufacturer, processor, or packer, unless such manufacturer, processor, or packer holds a permit issued by the department as provided by such regulations.

(2) The department is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged to apply at any time for the reinstatement of such permit, and the department shall, immediately after prompt hearing and inspection of the establishment, reinstate such permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit as originally issued or as amended.

(3) Any officer or employee duly designated by the department shall have access to any factory or establishment, the operator of which holds such a permit from the department, for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for such inspection shall be grounds for suspension of the permit until such access is freely given by the operator.



§ 25-5-413. Limit of adulteration - rule or regulation

(1) Any added poisonous or deleterious substance, food additive, pesticide chemical in or on a raw agricultural commodity, or color additive, with respect to any particular use or intended use, shall be deemed unsafe for the purpose of application of section 25-5-410 (1)(b) with respect to any food, section 25-5-414 (1)(a) to (1)(f) with respect to any drug or device, or section 25-5-416 (1)(a) with respect to any cosmetic, unless there is in effect a regulation pursuant to section 25-5-419 or subsection (2) of this section limiting the quantity of such substance and the use or intended use of such substance is within the limits prescribed by such regulation. While such a regulation relating to such substance is in effect, a food, drug, or cosmetic, by reason of bearing or containing such substance in accordance with the regulations, shall not be considered adulterated within the meaning of section 25-5-410 (1)(b), 25-5-414 (1)(a) to (1)(f), or 25-5-416 (1)(a).

(2) The department, whenever public health or other considerations so require, is authorized to adopt, amend, or repeal regulations upon its own motion or upon the petition of any interested party, whether or not in accordance with regulations promulgated under the federal act. Such regulations may prescribe tolerances for any added poisonous or deleterious substances, food additives, pesticide chemicals in or on raw agricultural commodities, or color additives, including but not limited to zero tolerances. The department may prescribe exemptions from tolerances in the case of pesticide chemicals in or on raw agricultural commodities. The department may also promulgate regulations prescribing the conditions under which a food additive or a color additive may be safely used and exemptions if such food additive or color additive is to be used solely for investigational or experimental purposes. It shall be incumbent upon any petitioner to establish that a necessity exists for such regulation and that its effect will not be detrimental to the public health. If the data furnished by the petitioner are not sufficient to allow the department to determine whether such regulation should be promulgated, the department may require additional data to be submitted, and failure to comply with the request shall be sufficient grounds for denial of the request. In adopting, amending, or repealing regulations under this section, the department shall consider, among other relevant factors, the following, which the petitioner, if any, shall furnish:

(a) The name and all pertinent information concerning such substance, including, where available, its chemical identity and composition; a statement of the conditions of the proposed use, including directions, recommendations, suggestions, and specimens of proposed labeling; all relevant data bearing on the physical or other technical effects; and the quantity required to produce such effect;

(b) The probable composition of any substance formed in or on a food, drug, or cosmetic resulting from the use of such substance;

(c) The probable consumption of such substance in the diet of man and animals taking into account any chemically or pharmacologically related substance in such diet;

(d) Safety factors which, in the opinion of experts qualified by scientific training and experience to evaluate the safety of such substances for the uses for which they are proposed to be used, are generally recognized as appropriate for the use of animal experimentation data;

(e) The availability of any needed practicable methods of analysis for determining the identity and quantity of:

(I) Such substance in or on an article;

(II) Any substance formed in or on such article because of the use of such substance; and

(III) The pure substance and all intermediates and impurities;

(f) Facts supporting a contention that the proposed use of such substance will serve a useful purpose.



§ 25-5-414. Adulterations

(1) A drug or device shall be deemed to be adulterated:

(a) If it consists in whole or in part of any filthy, putrid, or decomposed substance;

(b) If it has been produced, prepared, packed, or held under unsanitary conditions under which it may have been contaminated with filth or rendered injurious to health;

(c) If it is a drug and the methods used in, or the facilities or controls used for, its manufacture, processing, packing, or holding do not conform to or are not operated or administered in conformity with current good manufacturing practice to assure that such drug meets the requirements of this part 4 as to safety and that such drug has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess;

(d) If it is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(e) If it is a drug and it bears or contains, for purposes of coloring only, a color additive which is unsafe within the meaning of the federal act or section 25-5-413 (1);

(f) If it is a color additive, the intended use of which in or on drugs is for purposes of coloring only, and is unsafe within the meaning of the federal act or section 25-5-413 (1);

(g) If it purports to be or is represented as a drug, the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in such compendium. Such determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in such compendium or, in case of the absence or inadequacy of such tests or methods of assay, those prescribed under authority of the federal act. No drug defined in an official compendium shall be deemed to be adulterated under this paragraph (g) because it differs from the standard of strength, quality, or purity therefor set forth in such compendium if its difference in strength, quality, or purity from such standard is plainly stated on its label. Whenever a drug is recognized in both the United States pharmacopoeia and the homeopathic pharmacopoeia of the United States, it shall be subject to the requirements of the United States pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the homeopathic pharmacopoeia of the United States and not to those of the United States pharmacopoeia.

(h) If it is not subject to the provisions of paragraph (g) of this subsection (1) and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess;

(i) If it is a drug and any substance has been mixed or packed therewith so as to reduce its quality or strength or substituted wholly or in part therefor.



§ 25-5-415. Misbranding

(1) A drug or device shall be deemed to be misbranded:

(a) If its labeling is false or misleading in any particular;

(b) If its labeling or packaging fails to conform with the requirements of section 25-5-419;

(c) If in package form, unless it bears a label containing:

(I) The name and place of business of the manufacturer, packer, or distributor; and

(II) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label, except as exempted by section 25-5-402 (4)(c); but, as to such terms of quantity, reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulation prescribed by the department or issued under the federal act;

(d) If any word, statement, or other information required by or under authority of this part 4 to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(e) (I) If it is a drug, unless:

(A) Its label bears, to the exclusion of any other nonproprietary name (except the applicable systematic chemical name or the chemical formula), the established name, as defined in subparagraph (II) of this paragraph (e), of the drug, if such there be; and, in case it is fabricated from two or more ingredients, the established name and quantity of each active ingredient, including the kind and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetophenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of any such substances contained therein; except that the requirement for stating the quantity of the active ingredients, other than the quantity of those specifically named in this sub-subparagraph (A), shall apply only to prescription drugs; and

(B) For any prescription drug, the established name of such drug or ingredient, as the case may be, on such label (and on any labeling on which a name for such drug or ingredient is used) is printed prominently and in type at least half as large as that used thereon for any proprietary name or designation for such drug or ingredient. To the extent that compliance with the requirements of this sub-subparagraph (B) and sub-subparagraph (A) of this subparagraph (I) as to fabricated drugs is impracticable, exemptions shall be established by regulations promulgated by the department or under the federal act.

(II) As used in this paragraph (e), the term "established name", with respect to a drug or ingredient thereof, means:

(A) The applicable official name designated pursuant to the federal act; or

(B) If there is no such name and such drug or such ingredient is an article recognized in an official compendium, then the official title thereof in such compendium; or

(C) If neither sub-subparagraph (A) nor sub-subparagraph (B) of this subparagraph (II) applies, then the common or usual name, if any, of such drug or of such ingredient;

(D) Where sub-subparagraph (B) of this subparagraph (II) applies to an article recognized in the United States pharmacopoeia and in the homeopathic pharmacopoeia under different official titles, the official title used in the United States pharmacopoeia shall apply unless it is labeled and offered for sale as a homeopathic drug, in which case the official title used in the homeopathic pharmacopoeia shall apply.

(f) Unless its labeling bears adequate directions for use and such adequate warnings against use in those pathological conditions or by children where its use may be dangerous to health or against unsafe dosage or methods or duration of administration or application, in such manner and form as are necessary for the protection of users; but, where any requirement as to such adequate directions for use, as applied to any drug or device, is not necessary for the protection of the public health, the department shall promulgate regulations exempting such drug or device from such requirement, and articles exempted under regulations issued under the federal act shall also be exempt;

(g) If it purports to be a drug, the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed therein; but the method of packing may be modified with the consent of the department or if consent is obtained under the federal act. Whenever a drug is recognized in both the United States pharmacopoeia and the homeopathic pharmacopoeia of the United States, it shall be subject to the requirements of the United States pharmacopoeia with respect to packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the homeopathic pharmacopoeia of the United States and not to those of the United States pharmacopoeia. In the event of inconsistency between the requirements of this paragraph (g) and those of paragraph (e) of this subsection (1) as to the name by which the drug or its ingredients are designated, the requirements of paragraph (e) of this subsection (1) shall prevail.

(h) If it is found by the department or under the federal act to be a drug liable to deterioration, unless it is packaged in such form and manner and its label bears a statement of such precautions as the regulations issued by the department or under the federal act require as necessary for the protection of public health. No such regulation shall be established for any drug recognized in an official compendium until the department has informed the appropriate body charged with the revision of such compendium of the need for such packaging or labeling requirements and such body has failed within a reasonable time to prescribe such requirements.

(i) (I) If it is a drug and its container is so made, formed, or filled as to be misleading; or

(II) If it is an imitation of another drug; or

(III) If it is offered for sale under the name of another drug;

(j) If it is dangerous to health when used in the dosage or with the frequency or duration prescribed, recommended, or suggested in the labeling thereof;

(k) If its labeling represents it to have any effect in albuminuria, appendicitis, arteriosclerosis, arthritis, baldness, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis (infantile paralysis), prostate gland disorders, pyelitis, rheumatism, scarlet fever, sexual impotence, sexually transmitted infection, sinus infection, smallpox, tuberculosis, tumors, typhoid, or uremia, and shall also be deemed to be false; except that no labeling in violation of paragraphs (a) and (b) of this subsection (1) shall be deemed to be false under this paragraph (k) if it is disseminated only to members of the medical, dental, chiropractic, or veterinary professions or is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of such drugs or devices; but, if the department determines that an advance in medical science has made any type of self-medication safe as to any of the diseases named in this paragraph (k), the department shall by regulation authorize the labeling of drugs having curative or therapeutic effect for such disease, subject to such conditions and restrictions as the department may deem necessary in the interests of public health; except that this paragraph (k) shall not be construed as indicating that self-medication for any disease is safe or efficacious;

(l) If it is for use by man and contains any quantity of the narcotic or hypnotic substance alpha eucaine, barbituric acid, betaeucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marijuana, morphine, opium, paraldehyde, peyote, or sulphonmethane, or any chemical derivative of such substance, which derivative, after investigation, has been found to be and designated as habit-forming by rules issued by the department or pursuant to the federal act, unless its label bears the name and quantity or proportion of the substance or derivative and in juxtaposition therewith the statement "Warning - May be habit-forming";

(m) If it is, or purports to be, or is represented as a drug composed wholly or partly of insulin, unless:

(I) It is from a batch with respect to which a certificate or release has been issued pursuant to the federal act; and

(II) Such certificate or release is in effect with respect to such drug;

(n) If it is, or purports to be, or is represented as a drug composed wholly or partly of any kind of penicillin, streptomycin, chlortetracycline, chloramphenicol, bacitracin, or any other antibiotic drug, or any derivative thereof, unless:

(I) It is from a batch with respect to which a certificate or release has been issued pursuant to the federal act; and

(II) Such certificate or release is in effect with respect to such drug; but this subparagraph (II) shall not apply to any drug or class of drugs exempted by regulations promulgated under the federal act. For the purpose of this paragraph (n), "antibiotic drug" means any drug intended for use by man containing any quantity of any chemical substance which is produced by microorganisms and which has the capacity to inhibit or destroy microorganisms in dilute solution (including the chemically synthesized equivalent of any such substance).

(o) If it is a color additive, the intended use of which in or on drugs is for the purpose of coloring only, unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive prescribed under the provisions of section 25-5-413 (2) or of the federal act;

(p) In the case of any prescription drug distributed or offered for sale in this state, unless the manufacturer, packer, or distributor thereof includes, in all advertisements and other descriptive printed matter issued or caused to be issued by the manufacturer, packer, or distributor with respect to that drug, a true statement of:

(I) The established name, as defined in paragraph (e)(II) of this subsection (1), printed prominently and in type at least half as large as that used for any trade or brand name thereof;

(II) The formula showing quantitatively each ingredient of such drug to the extent required for labels under the federal act; and

(III) Such other information in brief summary relating to side effects, contraindications, and effectiveness as shall be required in regulations issued under the federal act;

(q) If a trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of the foregoing has been placed thereon or upon its container with intent to defraud.

(2) A drug sold on a prescription given by a member of the medical, dental, or veterinary profession (except a drug sold in the course of the conduct of a business of selling drugs pursuant to diagnosis by mail) shall be exempt from the requirements of this section if such member of the medical, dental, or veterinary profession is authorized by law to administer such drug or if such drug bears a label containing the name and place of business of the seller, the serial number and date of such prescription, the name of such member of the medical, dental, or veterinary profession, and, if stated in the prescription, the name of the patient, the directions for use, and any cautionary statements contained in such prescription.

(3) Drugs and devices which, in accordance with the practice of the trade, are to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed shall be exempt from any labeling or packaging requirements of this part 4 if such drugs and devices are being delivered, manufactured, processed, labeled, repacked, or otherwise held in compliance with regulations issued by the department or under the federal act.



§ 25-5-416. Adulteration of cosmetics

(1) A cosmetic shall be deemed to be adulterated:

(a) If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual. This provision shall not apply to coal-tar hair dye, the label of which bears the following legend conspicuously displayed thereon: "Caution - This product contains ingredients which may cause skin irritations on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness." The label shall also bear adequate directions for such preliminary testing. For the purposes of this paragraph (a) and paragraph (e) of this subsection (1), "hair dye" does not include eyelash dyes or eyebrow dyes.

(b) If it consists in whole or in part of any filthy, putrid, or decomposed substance;

(c) If it is produced, prepared, packed, or held under unsanitary conditions under which it may become contaminated with filth or rendered injurious to health;

(d) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(e) If it is not a hair dye and it is, or it bears or contains, a color additive which is unsafe within the meaning of the federal act or section 25-5-413 (1).



§ 25-5-417. Misbranding of cosmetics

(1) A cosmetic shall be deemed to be misbranded:

(a) If its labeling is false or misleading in any particular;

(b) If its labeling or packaging fails to conform with the requirements of section 25-5-419;

(c) If in package form, unless it bears a label containing the name and place of business of the manufacturer, packer, or distributor and an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label; but, as to such terms of quantity required, reasonable variations shall be permitted and exemptions as to small packages shall be established by regulation prescribed by the department or under the federal act;

(d) If any word, statement, or other information required by or under authority of this part 4 to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(e) If its container is so made, formed, or filled as to be misleading;

(f) If it is a color additive, unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive prescribed in regulations under the provisions of the federal act. This paragraph (f) shall not apply to packages of color additives which, with respect to their use for cosmetics, are marketed and intended for use only in or on hair dyes as defined in section 25-5-416 (1)(a).

(2) A cosmetic which is, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at an establishment other than the establishment where it was originally processed or packed is exempted from the affirmative labeling requirements of this part 4 while it is in transit in commerce from one establishment to the other if such transit is made in good faith for such completion purposes only; but such cosmetic is otherwise subject to all applicable provisions of this part 4.



§ 25-5-418. Advertisements

(1) An advertisement of a food, drug, device, or cosmetic is deemed to be false if it is false or misleading in any particular.

(2) For the purpose of this part 4, the advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, arthritis, baldness, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis (infantile paralysis), prostate gland disorders, pyelitis, rheumatism, scarlet fever, sexual impotence, sexually transmitted infections, sinus infection, smallpox, tuberculosis, tumors, typhoid, or uremia shall also be deemed to be false; except that no advertisement not in violation of subsection (1) of this section shall be deemed to be false under this subsection (2) if it is disseminated only to members of the medical, dental, chiropractic, or veterinary professions, or appears only in the scientific periodicals of these professions, or is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of such drugs or devices; but, if the department determines that an advance in medical science has made any type of self-medication safe as to any of the diseases named in this subsection (2), the department shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for such disease, subject to such conditions and restrictions as the department may deem necessary in the interests of public health; except that this subsection (2) shall not be construed as indicating that self-medication for any diseases is safe or efficacious.



§ 25-5-419. Packaging and labeling of consumer commodities

(1) All labels of consumer commodities, as defined in section 25-5-402 (4), shall conform with the requirements for the declaration of net quantity of contents of the federal "Fair Packaging and Labeling Act" (15 U.S.C. sec. 1453) and the regulations promulgated pursuant thereto; but consumer commodities exempted from such requirements of the federal "Fair Packaging and Labeling Act" (15 U.S.C. secs. 1451-1461) shall also be exempt from this subsection (1).

(2) The label of any package of a consumer commodity which bears a representation as to the number of servings of such commodity contained in such package shall bear a statement of the net quantity (in terms of weight, measure, or numerical count) of each such serving.

(3) No person shall distribute or cause to be distributed in commerce any packaged consumer commodity if any qualifying words or phrases appear in conjunction with the separate statement of the net quantity of contents required by subsection (1) of this section, but nothing in this subsection (3) shall prohibit supplemental statements, at other places on the package, describing in nondeceptive terms the net quantity of contents; but such supplemental statements of net quantity of contents shall not include any term qualifying a unit of weight, measure, or count that tends to exaggerate the amount of the commodity contained in the package.

(4) (a) Whenever the department determines that regulations containing prohibitions or requirements other than those prescribed by subsection (1) of this section are necessary to prevent the deception of consumers or to facilitate value comparisons as to any consumer commodity, the department shall promulgate with respect to that commodity regulations effective to:

(I) Establish and define standards for the characterization of the size of a package enclosing any consumer commodity, which may be used to supplement the label statement of net quantity of contents of packages containing such consumer commodity, but this subparagraph (I) shall not be construed as authorizing any limitation on the size, shape, weight, dimensions, or number of packages which may be used to enclose any consumer commodity;

(II) Regulate the placement upon any package containing any consumer commodity, or upon any label affixed to such consumer commodity, of any printed matter stating or representing by implication that such consumer commodity is offered for retail sale at a price lower than the ordinary and customary retail sale price or that a retail sale price advantage is accorded to purchasers thereof by reason of the size of that package or the quantity of its contents;

(III) Require that the label on each package of a consumer commodity bear the common or usual name of such consumer commodity, if any, and, in case such consumer commodity consists of two or more ingredients, the common or usual name of each such ingredient listed in order of decreasing predominance, and, with respect to any confectionery containing alcohol in excess of one-half of one percent by volume, but within the limits prescribed by section 25-5-410 (1)(i)(II), a statement that the content of alcohol does not exceed six and twenty-five hundredths percent by volume or five percent by weight, and that the product is unlawful for any person under twenty-one years of age, but nothing in this subparagraph (III) shall be deemed to require that any trade secret be divulged; or

(IV) Prevent the nonfunctional slack-fill of packages containing consumer commodities.

(b) For the purposes of subparagraph (IV) of paragraph (a) of this subsection (4), a package shall be deemed to be nonfunctionally slack-filled if it is filled to substantially less than its capacity for reasons other than protection of the contents of such package or the requirements of machines used for enclosing the contents in such package; except that the department may adopt any regulations promulgated pursuant to the federal "Fair Packaging and Labeling Act" (15 U.S.C. secs. 1451-1461) which shall have the force and effect of law in this state.



§ 25-5-420. Enforcement

(1) The authority to promulgate regulations for the efficient enforcement of this part 4 is vested in the department. The department is authorized to make the regulations promulgated under this part 4 conform, insofar as practicable, with those promulgated under the federal act, the federal "Fair Packaging and Labeling Act" (15 U.S.C. secs. 1451-1461), and the federal "Meat Inspection Act of March 4, 1907", as amended (21 U.S.C. secs. 71-91). All regulations promulgated under this part 4 shall be promulgated in accordance with the provisions of article 4 of title 24, C.R.S.

(2) Hearings authorized or required by this part 4 or by article 4 of title 24, C.R.S., shall be conducted by the department or such officer, agent, or employee as the department may designate for the purpose.

(3) All pesticide chemical regulations and their amendments adopted under authority of the federal act are the pesticide chemical regulations in this state. However, the department may adopt regulations which prescribe tolerances for pesticides in finished foods in this state which are no less stringent than regulations promulgated under the federal act.

(4) All food additive regulations and their amendments adopted under authority of the federal act are the food additive regulations in this state. However, the department may adopt regulations which prescribe conditions under which a food additive may be used in this state which are no less stringent than regulations promulgated under the federal act.

(5) All color additive regulations and their amendments adopted under authority of the federal act are the color additive regulations in this state. However, the department may adopt regulations which prescribe conditions under which a color additive may be used in this state which are no less stringent than regulations promulgated under the federal act.

(6) All special dietary use regulations and their amendments adopted under authority of the federal act are the special dietary use regulations in this state. However, the department may, if it finds it necessary to inform purchasers of the value of a food for special dietary use, prescribe special dietary use regulations which are no less stringent than regulations promulgated under the federal act.

(7) All regulations and their amendments adopted under the federal "Fair Packaging and Labeling Act" shall be the regulations in this state. However, the department may, if it finds it necessary in the interest of consumers, prescribe packaging and labeling regulations for consumer commodities which are no less stringent than regulations promulgated under such "Fair Packaging and Labeling Act", but no such regulations shall be promulgated which are contrary to the labeling requirements for the net quantity of contents required pursuant to the "Fair Packaging and Labeling Act" (15 U.S.C. sec. 1453) and the regulations promulgated thereunder.

(8) All regulations establishing standards of identity and composition for meat and meat food products and their amendments adopted under the federal "Meat Inspection Act of March 4, 1907", as amended (21 U.S.C. secs. 71-91), are the established standards of identity and composition for meat and meat food products in this state. However, the department may, if it finds it necessary in the interest of consumers, adopt additional regulations establishing standards of identity and composition for meat and meat food products which are no less stringent than regulations promulgated under the federal "Meat Inspection Act".

(9) (a) A federal regulation automatically adopted pursuant to this part 4 takes effect in this state on the date it becomes effective as a federal regulation. The department shall publish all other proposed regulations thirty days prior to hearing thereon. A person who may be adversely affected by a regulation may file with the department, in writing, objections and a request for a hearing. The timely filing of substantial objections to a federal regulation automatically adopted stays the effect of the regulation in this state.

(b) If no substantial objections are received and no hearing is requested within thirty days after publication of a proposed regulation, it shall take effect on a date set by the department. The effective date shall be at least sixty days after the time for filing objections has expired.

(c) If substantial objections are made to a federal regulation within thirty days after it is automatically adopted or to a proposed regulation within thirty days after it is published, the department, after notice, shall conduct a public hearing to receive evidence on the issues raised by the objections. Any interested person or his representative may be heard. The department shall act upon objections by order and shall mail the order to objectors by certified mail as soon after the hearing as practicable. The order shall be based on substantial evidence in the record of the hearing. If the order concerns a federal regulation, it may reinstate, rescind, or modify such regulation. If the order concerns a proposed regulation, it may withdraw it or set an effective date for the regulation as published or as modified by the order. The effective date shall be at least sixty days after publication of the order.



§ 25-5-421. Inspections

(1) (a) For purposes of enforcement of this part 4, the authorized agents of the department, upon presenting appropriate credentials to the owner, operator, or agent in charge, are authorized to enter, at reasonable times, any factory, warehouse, or establishment in which food, drugs, devices, or cosmetics are manufactured, processed, packed, or held for introduction into commerce, or are held after such introduction, or to enter any vehicle being used to transport or hold such food, drugs, devices, or cosmetics in commerce; and to inspect, at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling therein and to obtain samples necessary to the enforcement of this part 4.

(b) (I) In the case of any factory, warehouse, establishment, or consulting laboratory in which prescription drugs are manufactured, processed, packed, or held, the inspection shall extend to all things therein (including records, files, papers, processes, controls, and facilities) bearing on whether prescription drugs which are adulterated or misbranded within the meaning of this part 4 or which may not be manufactured, introduced into commerce, or sold or offered for sale by reason of any provision of this part 4 have been or are being manufactured, processed, packed, transported, or held in any such place or otherwise bearing on violation of this part 4.

(II) No inspection authorized for prescription drugs by subparagraph (I) of this paragraph (b) shall extend to financial data, sales data other than shipment data, pricing data, personnel data (other than data as to qualifications of technical and professional personnel performing functions subject to this article), and research data (other than data, relating to new drugs and antibiotic drugs, subject to reporting and inspection under regulations lawfully issued pursuant to 21 U.S.C. sec. 355 (i) or (j) and data, relating to other drugs, which in the case of a new drug would be subject to reporting or inspection under regulations issued pursuant to 21 U.S.C. sec. 355 (j)). Each such inspection shall be commenced and completed with reasonable promptness.

(III) The provisions of subparagraph (I) of this paragraph (b) shall not apply to pharmacies which maintain establishments in conformance with the laws of this state regulating the practice of pharmacy and medicine and which are regularly engaged in dispensing prescription drugs upon prescriptions of practitioners licensed to administer such drugs to patients under the care of such practitioners in the course of their professional practice and which do not, either through a subsidiary or otherwise, manufacture, prepare, propagate, compound, or process drugs for sale other than in the regular course of their business of dispensing or selling drugs at retail; to practitioners licensed by law to prescribe or administer drugs and who manufacture, prepare, propagate, compound, or process drugs solely for use in the course of their professional practice; to persons who manufacture, prepare, propagate, compound, or process drugs solely for use in research, teaching, or chemical analysis and not for sale; nor to such other classes of persons as the department may by regulation exempt from the application of this section upon a finding that inspection as applied to such classes of persons in accordance with this section is not necessary for the protection of the public health.

(c) The authorized agents of the department, upon presenting appropriate credentials to the owner, operator, or agent in charge, are authorized to have access to and to copy all records of carriers in commerce showing the movement in commerce of any food, drug, device, or cosmetic, or the holding thereof during or after such movement, and the quantity, shipper, and consignee thereof; but evidence obtained under this paragraph (c) shall not be used in a criminal prosecution of the person from whom obtained, and carriers shall not be subject to the other provisions of this part 4 by reason of their receipt, carriage, holding, or delivery of food, drugs, devices, or cosmetics in the usual course of business as carriers.

(2) Upon completion of any such inspection of a factory, warehouse, consulting laboratory, or other establishment, and prior to leaving the premises, the authorized agent making the inspection shall give to the owner, operator, or agent in charge a report in writing setting forth any conditions or practices observed by him which, in his judgment, indicate that any food, drug, device, or cosmetic in such establishment consists in whole or in part of any filthy, putrid, or decomposed substance or has been prepared, packed, or held under unsanitary conditions under which it may become contaminated with filth or rendered injurious to health. A copy of such report shall be sent promptly to the department.

(3) If the authorized agent making any such inspection of a factory, warehouse, or other establishment has obtained any sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises, he shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

(4) Whenever, in the course of any such inspection of a factory or other establishment where food is manufactured, processed, or packed, the officer or employee making the inspection obtains a sample of any such food, and an analysis is made of such sample for the purpose of ascertaining whether such food consists in whole or in part of any filthy, putrid, or decomposed substance, or is otherwise unfit for food, a copy of the results of such analysis shall be furnished promptly to the owner, operator, or agent in charge.



§ 25-5-422. Reports and information

(1) The department may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under this part 4, including the nature of the charge and the disposition thereof.

(2) The department may also cause to be disseminated such information regarding food, drugs, devices, and cosmetics as the department deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the department from collecting, reporting, and illustrating the results of the investigations of the department.



§ 25-5-423. Cooperation with federal agencies

The department is authorized to confer and cooperate with the federal food and drug administration in the enforcement of the federal act and the United States department of agriculture in the enforcement of the federal "Meat Inspection Act of 1907", as amended, as they may apply to foods, drugs, devices, and cosmetics received in this state from other states, territories, or foreign countries.



§ 25-5-424. Review

Any person aggrieved by a decision of the department, and affected thereby, is entitled to judicial review pursuant to section 25-1-113.



§ 25-5-425. Application of part 4

The powers in this part 4 vested in the department are declared to be cumulative and in addition to and not in exclusion nor derogation nor limitation of the powers vested by law in the department, or in any other department of this state, or in any board or commission established by law, or in any law enforcement authority of this state.



§ 25-5-426. Wholesale food manufacturing and storage - definitions - legislative declaration - fees - cash fund

(1) The general assembly hereby finds, determines, and declares that the registration of wholesale food manufacturers and the regulation of premises or places wherein manufactured foods are produced, manufactured, packed, processed, prepared, treated, packaged, transported, or held for distribution in accordance with the "Colorado Food and Drug Act", the "Shellfish Dealer Certification Act", and the sanitary regulations administered by the department pursuant to part 1 of article 4 of this title and any rules promulgated thereunder:

(a) Is necessary to protect the public health;

(b) Will benefit consumers by ensuring that the sale and distribution of manufactured food is from safe sources;

(c) Will assist retailers by ensuring that manufactured foods have not been adulterated during manufacturing, packing, processing, preparing, treating, packaging, transporting, and storage; and

(d) Will contribute to the economic health of the state by assuring that Colorado wholesale food manufacturers are permitted to ship their product in interstate commerce.

(2) As used in this section, unless the context otherwise requires:

(a) "Brew pub" has the same meaning as set forth in section 12-47-103 (4).

(b) "Brewery" has the same meaning as set forth in section 12-47-103 (5).

(c) "Dietary ingredient" means one or any combination of a vitamin, mineral, herb or other botanical, amino acid, and a substance such as an enzyme, organ tissue, glandular, or metabolite.

(d) "Dietary supplement" means a product taken by mouth that contains a dietary ingredient or a new dietary ingredient intended to supplement the diet.

(e) "Distillery" or "distiller" has the same meaning as set forth in section 12-47-103 (7).

(f) "Grain" means a small hard fruit or seed produced by a cereal grass and the seeds of such plants as a whole.

(g) "Grain storage facility" means any establishment, structure, or structures under one management at one general physical location that holds grain without further manufacturing or processing after harvest.

(h) "Manufacturing or processing" means making food from one or more ingredients, or synthesizing, preparing, treating, modifying, or manipulating food, including food crops or ingredients. Examples include: Cutting, peeling, trimming, washing, waxing, eviscerating, rendering, cooking, baking, freezing, cooling, pasteurizing, homogenizing, mixing, formulating, bottling, milling, grinding, extracting juices, distilling, labeling, or packaging.

(i) "New dietary ingredient" means a dietary ingredient that was not sold in the United States as a dietary supplement before October 15, 1994.

(j) "Nonprofit facility" means a charitable entity that provides food to the public, including food banks and nonprofit food facilities. To qualify as a nonprofit facility, the entity shall be exempt from paying federal income tax under the federal internal revenue code.

(k) "Spirituous liquors" has the same meaning as set forth in section 12-47-103 (36).

(l) "Wholesale food manufacturer" and "storage facility" mean a facility that manufactures, produces, packs, processes, treats, packages, transports, or holds human food, including dietary supplements. These terms include, without limitation, any repacker, reshipper, shell stock shipper, and shucker-packer, as defined in section 25-4-1803 (8), (9), (12), and (13), respectively.

(m) "Winery" has the same meaning as set forth in section 12-47-103 (40).

(3) The department has the following powers and duties:

(a) To grant or refuse to grant registration pursuant to subsection (4) of this section and to grant or refuse to grant the annual renewal of a registration;

(b) To deny, suspend, or revoke a registration;

(c) To issue a certificate of free sale; and

(d) To review any records of a wholesale food manufacturer or storage facility necessary to verify compliance with the provisions of this section.

(4) (a) Beginning July 1, 2003, and on or before July 1 of each year thereafter, the owner of any wholesale food manufacturer or storage facility shall submit an application to the department. Each wholesale food manufacturer or storage facility shall pay an annual application fee of one hundred dollars, plus any additional registration fee specified in subsection (4)(b) of this section; except that an application fee is not required for a nonprofit facility. The application for registration is valid for one year or for the portion of the fiscal year that remains if an application is submitted after July 1 of any fiscal year. If an application is valid for only a portion of a fiscal year, an application fee reduction is not required by this section. Each application expires on June 30 of the state fiscal year in which the application is submitted.

(b) In addition to the application fee a facility is required to pay pursuant to subsection (4)(a) of this section, the schedule for annual registration fees for wholesale food manufacturers or storage facilities is as follows:

(I) A registration fee is not required for a nonprofit facility, grain storage facility, brewery, brew pub, winery, or a distiller of spirituous liquors.

(II) A wholesale food manufacturer or storage facility with gross annual sales of less than one hundred fifty thousand dollars shall pay the department a registration fee of sixty dollars.

(III) A wholesale food manufacturer or storage facility with gross annual sales of one hundred fifty thousand dollars or more shall pay the department a registration fee of three hundred dollars.

(c) Upon issuing a certificate of free sale, the department shall collect a fee of one hundred fifty dollars.

(5) Fees collected by the department pursuant to subsection (4) of this section shall be transmitted to the state treasurer, who shall credit such fees to the wholesale food manufacturing and storage protection cash fund, which is hereby created in the state treasury. The general assembly shall annually appropriate the moneys in such fund to the department for the payment of expenses necessary for the administration of this section. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not revert to the general fund or any other fund.

(6) Repealed.






Part 5 - Hazardous Substances

§ 25-5-501. Short title

This part 5 shall be known and may be cited as the "Colorado Hazardous Substances Act of 1973".



§ 25-5-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Banned hazardous substance" means:

(a) (I) Any toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted.

(II) The department shall exempt by regulation articles, such as chemical sets, which by reason of their functional purpose require the inclusion of the hazardous substance involved or necessarily present an electrical, mechanical, or thermal hazard, and which bear labeling giving adequate directions and warnings for safe use and are intended for use by children who have attained sufficient maturity, and may reasonably be expected, to read and heed such directions and warnings. Proceedings for the issuance, amendment, or repeal of exemption regulations shall be governed by the provisions of section 25-5-508.

(b) Any hazardous substance intended, or packaged in a form suitable, for use in the household which the department by regulation classifies as a banned hazardous substance on the basis of a finding that, notwithstanding such cautionary labeling as is or may be required under this article for that substance, the degree or nature of the hazard involved in the presence or use of such substance in households is such that the objective of the protection of the public health and safety can be adequately served only by keeping such substance, when so intended or packaged, out of the channels of commerce.

(2) "Combustible" means any substance which has a flash point above eighty degrees Fahrenheit to and including one hundred and fifty degrees, as determined by the Tagliabue open cup tester. This definition shall not apply to the flammability or combustibility of solids and of the contents of self-pressurized containers which shall be determined by methods generally applicable to such materials or containers and established by regulations issued by the department.

(3) "Commerce" means any and all commerce within the state of Colorado, and subject to the jurisdiction thereof, and includes the operation of any business or service establishment.

(4) "Corrosive substance" means any substance which, in contact with living tissue, will cause destruction of tissue by chemical action but shall not refer to action on inanimate surfaces.

(5) "Department" means the department of public health and environment.

(6) "Electrical hazard" means an article, the design or manufacture of which, in normal use or when subjected to reasonably foreseeable damage or abuse, may cause personal injury or illness by electric shock.

(7) "Executive director" means the executive director of the department of public health and environment.

(8) "Extremely flammable substance" is a substance which has a flash point at or below twenty degrees Fahrenheit as determined by the Tagliabue open cup tester. This definition shall not apply to the flammability or combustibility of solids and of the contents of self-pressurized containers which shall be determined by methods generally applicable to such materials or containers and established by regulations issued by the department.

(9) "Flammable substance" is a substance which has a flash point above twenty degrees Fahrenheit to and including eighty degrees Fahrenheit as determined by the Tagliabue open cup tester. This definition shall not apply to the flammability or combustibility of solids and of the contents of self-pressurized containers which shall be determined by the methods generally applicable to such materials or containers and established by regulation issued by the department.

(10) (a) "Hazardous substance" means any substance or mixture of substances which:

(I) Is toxic;

(II) Is corrosive;

(III) Is an irritant;

(IV) Is a strong sensitizer;

(V) Is flammable or combustible; or

(VI) Generates pressure through decomposition, heat, or other means, if such substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children.

(b) "Hazardous substance" also means:

(I) Any substances which the department by regulation finds, pursuant to the provisions of section 25-5-508, meet the requirements of paragraph (a) of this subsection (10);

(II) Any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the department determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this article in order to protect the public health;

(III) Any toy or other article intended for use by children which the department by regulation determines, in accordance with section 25-5-508, presents an electrical, mechanical, or thermal hazard.

(c) The term "hazardous substance" shall not apply to an economic poison subject to regulation by the federal government; to a substance regulated by the "Pesticide Act"; to food, drugs, and cosmetics subject to regulation by the federal government or the "Colorado Food and Drug Act"; or to anhydrous ammonia as an agricultural fertilizer as regulated by article 13 of title 35, C.R.S. "Hazardous substance" shall not include a substance intended for use as fuels when stored in containers and used in the heating, cooking, or refrigeration system of a house or any source material, special nuclear material, or byproduct material as defined in the federal "Atomic Energy Act of 1954", as amended, and regulations issued pursuant thereto by the atomic energy commission.

(11) (a) "Highly toxic" means any substance which falls within any of the following categories:

(I) Produces death within fourteen days in one-half or more than one-half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams, at a single dose of fifty milligrams or less per kilogram of body weight, when orally administered; or

(II) Produces death within fourteen days in one-half or more than one-half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams when inhaled continuously for a period of one hour or less at an atmospheric concentration of two hundred parts per million by volume or less of gas or vapor or two milligrams per liter by volume or less of mist or dust, provided such concentration is likely to be encountered by man when the substance is used in any reasonably foreseeable manner; or

(III) Produces death within fourteen days in one-half or more than one-half of a group of ten or more rabbits tested in a dosage of two hundred milligrams or less per kilogram of body weight when administered by continuous contact with the bare skin for twenty-four hours or less.

(b) If the department finds that available data on human experience with any substance indicate results different from those obtained on animals in the above-named dosages or concentrations, the human data shall take precedence.

(12) "Irritant" means any substance not corrosive within the meaning of subsection (4) of this section which on immediate, prolonged, or repeated contact with normal living tissue will induce a local inflammatory reaction.

(13) "Label" means a display of written, printed, or graphic matter upon the immediate container (not including package liners) of any substance or, in the case of an article which is unpackaged or is not packaged in an immediate container intended or suitable for delivery to the ultimate consumer, a display of such matter directly upon the article involved or upon a tag or other suitable material affixed thereto. A requirement made by or under authority of this part 5 that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper and on all accompanying literature where there are directions for use, written or otherwise.

(14) "Mechanical hazard" means an article, the design or manufacture of which, in normal use or when subjected to reasonably foreseeable damage or abuse, presents an unreasonable risk of personal injury or illness from fracture, fragmentation, or disassembly of the article; from propulsion of the article or any part or accessory thereof; from points or other protrusions, surfaces, edges, openings, or closures of the article; from moving parts of the article; from lack or insufficiency of controls to reduce or stop the motion of the article; as a result of self-adhering characteristics of the article; because the article, or any part or accessory thereof, may be aspirated or ingested; because of the instability of the article; or because of any other aspect of the article's design or manufacture.

(15) "Misbranded hazardous substance" means a hazardous substance (including a toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted) intended, or packaged in a form suitable, for use in the household or by children, which substance, except as otherwise provided by or pursuant to section 25-5-508, fails to bear a label:

(a) Which states conspicuously:

(I) The name and place of business of the manufacturer, packer, distributor, or seller;

(II) The common or usual name or the chemical name (if there be no common or usual name) of the hazardous substance or of each component which contributes substantially to its hazard, unless the department by regulation permits or requires the use of a recognized generic name;

(III) The signal word "DANGER" on substances which are extremely flammable, corrosive, or highly toxic;

(IV) The signal word "WARNING" or "CAUTION" on all other hazardous substances;

(V) An affirmative statement of the principal hazard or hazards, such as "Flammable", "Combustible", "Vapor Harmful", "Causes Burns", "Absorbed Through Skin", or similar wording descriptive of the hazard;

(VI) Precautionary measures describing the action to be followed or avoided, except when modified by regulation of the department pursuant to section 25-5-508;

(VII) Instruction, when necessary or appropriate, for first-aid treatment;

(VIII) The word "poison" for any hazardous substance which is highly toxic;

(IX) Instructions for handling and storage of packages which require special care in handling or storage; and

(X) The statement "Keep out of the reach of children" or its practical equivalent or, if the article is intended for use by children and is not a banned hazardous substance, adequate directions for the protection of children from the hazard.

(b) On which any statement required under paragraph (a) of this subsection (15) is located prominently and is in the English language in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the label.

(16) "Person" means an individual, partnership, corporation, or association or its legal representative or agent.

(17) "Radioactive substance" means a substance which emits ionizing radiation.

(18) "Strong sensitizer" means a substance which will cause, on normal living tissue, through an allergic or photodynamic process, a hypersensitivity which becomes evident on reapplication of the same substance and which is designated as such by the department. Before designating any substance as a strong sensitizer, the department, upon consideration of frequency of occurrence and severity of the reaction, shall find that the substance has significant potential for causing hypersensitivity.

(19) "Thermal hazard" means an article, the design, or manufacture of which, in normal use or when subjected to reasonably foreseeable damage or abuse, presents an unreasonable risk of personal injury or illness because of heat, as from heated parts, substances, or surfaces.

(20) "Toxic" shall apply to any substance (other than a radioactive substance) which has the capacity to produce personal injury or illness to man through ingestion, inhalation, or absorption through any body surface.



§ 25-5-503. Prohibited acts

(1) The following acts and the causing thereof are hereby prohibited:

(a) The introduction or delivery for introduction into commerce of any misbranded hazardous substance or banned hazardous substance;

(b) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the label of, or the doing of any other act with respect to, a hazardous substance if such act is done while the substance is in commerce, or while the substance is held for sale (whether or not the first sale) after shipment in commerce, and results in the hazardous substance being a misbranded hazardous substance or a banned hazardous substance;

(c) The receipt in commerce of any misbranded hazardous substance or banned hazardous substance and the delivery or proffered delivery thereof for pay or otherwise;

(d) The giving of a guarantee or undertaking referred to in section 25-5-504 (2), which guarantee or undertaking is false, except by a person who relied upon a guarantee or undertaking to the same effect signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the hazardous substance;

(e) The failure to permit entry, inspection, or sampling as authorized by section 25-5-509 or to permit access to and copying of any record as authorized by section 25-5-510;

(f) The removing or disposing of a detained or embargoed article by sale or otherwise without permission of an authorized agent or court;

(g) The introduction or delivery for introduction into commerce or the receipt in commerce and subsequent delivery or proffered delivery, for pay or otherwise, of a hazardous substance in a reused food, drug, or cosmetic container or in a container which, though not a reused container, is identifiable as a food, drug, or cosmetic container by its labeling or by other identification. The reuse of a food, drug, or cosmetic container as a container for a hazardous substance shall be deemed to be an act which results in the hazardous substance being a misbranded hazardous substance. As used in this paragraph (g), the terms "food", "drug", and "cosmetic" shall have the same meanings as in the "Colorado Food and Drug Act".

(h) The use by any person to his own advantage or the revealing, other than to the executive director or officers or employees of the department or to the courts when relevant in any judicial proceeding under this part 5, of any information acquired under authority of section 25-5-509 concerning any method or process which as a trade secret is entitled to protection.



§ 25-5-504. Penalties

(1) Any person who violates any of the provisions of section 25-5-503 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment; but, for offenses committed with intent to defraud or mislead, or for second and subsequent offenses, the penalty shall be imprisonment for not more than one year, or a fine of not more than three thousand dollars, or both such imprisonment and fine. Each violation shall be considered a separate offense.

(2) No person shall be subject to the penalties of this section for having violated section 25-5-503 (1)(c) if the receipt, delivery, or proffered delivery of the hazardous substance was made in good faith, unless he refuses to furnish on request of an officer or employee duly designated by the executive director, the name and address of the person from whom he purchased or received such hazardous substance and copies of all documents, if any there be, pertaining to the delivery of the hazardous substance to him; or for having violated section 25-5-503 (1)(a) if he establishes a guarantee or undertaking signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the hazardous substance to the effect that the hazardous substance is not a misbranded hazardous substance or a banned hazardous substance within the meaning of those terms in this part 5.



§ 25-5-505. Injunction proceedings

In addition to the remedies provided in this part 5, the executive director is authorized to apply to the district court for a temporary or permanent injunction restraining any person from violating any provision of section 25-5-503, irrespective of whether or not there exists an adequate remedy at law.



§ 25-5-506. Embargo and seizure

(1) Whenever a duly authorized agent of the department finds or has probable cause to believe that any hazardous substance is misbranded or is a banned hazardous substance within the meaning of this part 5, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, misbranded or is a banned hazardous substance and has been detained or embargoed and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the district court.

(2) When an article detained or embargoed under subsection (1) of this section has been found by such agent to be misbranded or a banned hazardous substance, he shall petition the district court in whose jurisdiction the article is detained or embargoed for an order for condemnation of such article. When such agent has found that an article so detained or embargoed is not misbranded or is not a banned hazardous substance, he shall remove the tag or other marking.

(3) If the court finds that a detained or embargoed article is misbranded or is a banned hazardous substance, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under supervision of the agent, and all court costs and fees and storage and other proper expenses shall be taxed against the claimant of such article or his agent; except that, when the misbranding can be corrected by proper labeling of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling under the supervision of an agent of the department. The expense of such supervision shall be paid by the claimant. The article shall be returned to the claimant on the representation to the court by the executive director that the article is no longer in violation of this part 5 and that the expenses of such supervision have been paid.



§ 25-5-507. Duties of district attorney

(1) It is the duty of each district attorney to whom the executive director reports any violation of this part 5 to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.

(2) Before any violation of this part 5 is reported to any such district attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the executive director or his designated agent, either orally or in writing, or by attorney, with regard to such contemplated proceeding.



§ 25-5-508. Regulations

(1) All regulations adopted now or hereafter under the "Federal Hazardous Substances Act", as amended, shall be the hazardous substances regulations in this state. However, the department is authorized to promulgate regulations for the efficient enforcement of this part 5, which regulations shall be no less stringent than the regulations established pursuant to the "Federal Hazardous Substances Act", as amended; except that regulation relating to the precautionary labeling or exemptions thereto shall not differ from the requirements of the "Federal Hazardous Substances Act", as amended, and the regulations promulgated pursuant thereto.

(2) (a) Whenever in the judgment of the executive director such action will promote the objectives of this part 5 by avoiding or resolving uncertainty as to its application, the executive director may by regulation declare to be a hazardous substance, for the purposes of this part 5, any substance or mixture of substances which he finds meets the definition in section 25-5-502 (10).

(b) If the executive director finds that the hazard of an article subject to this part 5 is such that labeling adequate to protect the public health and safety cannot be devised or the article presents an imminent danger to the public health and safety, the executive director may declare such article to be a banned hazardous substance and require its removal from commerce.

(c) (I) A determination by the executive director that a toy or other article intended for use by children presents an electrical, mechanical, or thermal hazard shall be made by regulation in accordance with article 4 of title 24, C.R.S.

(II) If, before or during a proceeding pursuant to subparagraph (I) of this paragraph (c), the executive director finds that, because of an electrical, mechanical, or thermal hazard, distribution of the toy or other article involved presents an imminent hazard to the public health and he gives notice of such finding, such toy or other article shall be deemed to be a banned hazardous substance for purposes of this part 5 until the proceeding has been completed. If not yet initiated when such notice is given, such proceeding shall be initiated as soon as possible.

(d) In the case of any toy, substance, or other article intended for use by children which is determined by the executive director to present an electrical, mechanical, or thermal hazard, any person who will be adversely affected by such a determination may, at any time prior to the sixtieth day after the regulation making such determination is issued by the executive director, ask for judicial review as provided in section 24-4-106, C.R.S.

(3) All regulations promulgated under this part 5 shall be promulgated in accordance with the provisions of article 4 of title 24, C.R.S.

(4) Hearings authorized or required by this article shall be conducted according to the provisions of article 4 of title 24, C.R.S.

(5) A federal regulation automatically adopted pursuant to this part 5 takes effect in this state on the date it becomes effective as a federal regulation. The department shall publish all other proposed regulations thirty days prior to hearing thereon. A person who may be adversely affected by a regulation may file with the department, in writing, objections and a request for a hearing. The timely filing of substantial objections to a federal regulation automatically adopted stays the effect of the regulation in this state.

(6) If no substantial objections are received and no hearing is requested within thirty days after publication of a proposed regulation, it shall take effect on a date set by the department. The effective date shall be at least sixty days after the time for filing objections has expired.

(7) If substantial objections are made to a federal regulation within thirty days after it is automatically adopted or to a proposed regulation within thirty days after it is published, the department, after notice, shall conduct a public hearing to receive evidence on the issues raised by the objections. Any interested person or his representative may be heard. The department shall act upon objections by order and shall mail the order to objectors by certified mail as soon after the hearing as practicable. The order shall be based on substantial evidence in the record of the hearing. If the order concerns a federal regulation, it may reinstate, rescind, or modify such regulation. If the order concerns a proposed regulation, it may withdraw it or set an effective date for the regulation as published or as modified by the order. The effective date shall be at least sixty days after publication of the order.



§ 25-5-509. Examinations - investigations

(1) For the purposes of enforcement of this part 5, officers or employees duly designated by the executive director, upon presenting appropriate credentials to the owner, operator, or agent in charge, are authorized to enter, at reasonable times, any factory, warehouse, or establishment in which hazardous substances are manufactured, processed, packed, or held for introduction into commerce or are held after such introduction or to enter any vehicle being used to transport or hold such hazardous substances in commerce; to inspect, at reasonable times, and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, and labeling therein; and to obtain samples of such materials, or packages thereof, and of such labeling.

(2) If the officer or employee obtains any sample prior to leaving the premises, he shall pay or offer to pay the owner, operator, or agent in charge for such sample and give a receipt describing the sample obtained. If analysis is made of such sample, a copy of the results of such analysis shall be furnished promptly to the owner, operator, or agent in charge.



§ 25-5-510. Records of shipment

For the purpose of enforcing the provisions of this part 5, carriers engaged in commerce and persons receiving hazardous substances in commerce or holding such hazardous substances so received shall, upon the request of an officer or employee duly designated by the executive director, permit such officer or employee, at reasonable times, to have access to and to copy all records showing the movement in commerce of any such hazardous substances, or the holding thereof during or after such movement, and the quantity, shipper, and consignee thereof; and it is unlawful for any such carrier or person to fail to permit such access to and copying of any record so requested when such request is accompanied by a statement in writing specifying the nature or kind of such hazardous substance to which such request relates. Evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained; and carriers shall not be subject to the other provisions of this part 5 by reason of their receipt, carriage, holding, or delivery of hazardous substances in the usual course of business as carriers.



§ 25-5-511. Publicity

(1) The executive director may cause to be published from time to time reports summarizing any judgments, decrees, or court orders which have been rendered under this part 5, including the nature of the charge and the disposition thereof.

(2) The executive director may also cause to be disseminated information regarding hazardous substances in situations involving, in the opinion of the executive director, imminent danger to health. Nothing in this section shall be construed to prohibit the executive director from collecting, reporting, and illustrating the results of the investigations of the department.



§ 25-5-512. Exception - discretion as to reporting

(1) Nothing in this part 5 shall be construed as:

(a) Applicable to any person or corporation if the safety of his or its product or service is already regulated by any agency of the state of Colorado;

(b) Requiring the executive director to report minor violations of this part 5 for the institution of proceedings under this part 5 whenever the executive director believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.






Part 6 - Sale of Eyeglasses and Sunglasses



Part 7 - Passenger Tramway Safety

§ 25-5-701. Legislative declaration

In order to assist in safeguarding life, health, property, and the welfare of this state, it is the policy of the state of Colorado to establish a board empowered to prevent unnecessary mechanical hazards in the operation of passenger tramways and to assure that reasonable design and construction are used for, that accepted safety devices and sufficient personnel are provided for, and that periodic inspections and adjustments are made which are deemed essential to the safe operation of, passenger tramways.



§ 25-5-702. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Area operator" means a person who owns, manages, or directs the operation and maintenance of a passenger tramway. "Area operator" may apply to the state or any political subdivision or instrumentality thereof.

(1.5) "Board" means the passenger tramway safety board created by section 25-5-703.

(1.7) "Commercial recreational area" means an entity using passenger tramways to provide recreational opportunities to the public for a fee.

(2) "Industry" means the activities of all those persons in this state who own, manage, or direct the operation of passenger tramways.

(3) "License" means the formal, legal, written permission of the board to operate a passenger tramway.

(4) "Passenger tramway" means a device used to transport passengers uphill on skis, or in cars on tracks, or suspended in the air by the use of steel cables, chains, or belts, or by ropes, and usually supported by trestles or towers with one or more spans. "Passenger tramway" includes, but is not limited to, the following devices:

(a) Fixed-grip lifts. "Fixed-grip lift" means an aerial lift on which carriers remain attached to a haul rope. The tramway system may be either continuously or intermittently circulating, and may be either monocable or bicable.

(b) Detachable-grip lifts. "Detachable-grip lift" means an aerial lift on which carriers alternately attach to and detach from a moving haul rope. The tramway system may be monocable or bicable.

(c) Funiculars. "Funicular" means a device in which a passenger car running on steel or wooden tracks is attached to and propelled by a steel cable, and any similar devices.

(d) Chair lifts. "Chair lift" means a type of transportation on which passengers are carried on chairs suspended in the air and attached to a moving cable, chain, or link belt supported by trestles or towers with one or more spans, and any similar devices.

(e) Surface lifts. "Surface lift" means a J-bar, T-bar, or platter pull and any similar types of devices or means of transportation which pull skiers riding on skis by means of an attachment to a main overhead cable supported by trestles or towers with one or more spans.

(f) Rope tows. "Rope tow" means a type of transportation which pulls the skier riding on skis as the skier grasps the rope manually, and any similar devices.

(g) Portable aerial tramway devices. "Portable aerial tramway device" means any device designed for temporary use and operation, without permanent foundations, in changing or variable locations, with a capacity of less than five persons, which transports equipment or personnel, and is not used or intended to be used by the general public.

(h) Portable tramway devices. "Portable tramway device" means any device designed to be used and operated as a rope tow or surface lift without permanent foundations and intended for temporary use in changing or variable locations, when used within the boundary of a recognized ski area.

(i) Private residence tramways. "Private residence tramway" means a device installed at a private residence or installed in multiple dwellings as a means of access to a private residence in such multiple dwelling buildings, so long as the tramway is so installed that it is not accessible to the general public or to other occupants of the building.

(j) Reversible aerial tramways. "Reversible aerial tramway" means a device on which passengers are transported in cable-supported carriers and are not in contact with the ground or snow surface, and in which the carriers reciprocate between terminals.

(k) Conveyors. "Conveyor" means a type of transportation by which skiers, or passengers on recreational devices, are transported uphill on top of a flexible, moving element such as a belt or a series of rollers.

(4.5) "Program administrator" means the person who manages the board's offices on a day-to-day basis and works with the supervisory tramway engineer and the board in implementing the policies, decisions, and orders of the board.

(5) "Qualified tramway design engineer" or "qualified tramway construction engineer" means an engineer licensed by the state board of licensure for architects, professional engineers, and professional land surveyors pursuant to part 1 of article 25 of title 12, C.R.S., to practice professional engineering in this state.

(6) "Staff" means the program administrator, the supervisory tramway engineer, and their clerical staff.

(7) "Supervisory tramway engineer" means the tramway engineer who works with the program administrator and the board in implementing the policies, decisions, and orders of the board.



§ 25-5-703. Passenger tramway safety board - composition - termination

(1) There is hereby created a passenger tramway safety board of six appointive members and one member designated by the United States forest service. The appointive members shall be appointed by the governor from persons representing the following interests: Two members to represent the industry or area operators; two members to represent the public at large; one member who is a licensed professional engineer not employed by a ski area or related industry; and one member familiar with or experienced in the tramway industry who may represent the passenger tramway manufacturing or design industry or an area operator. No person shall be so appointed or designated except those who, by reason of knowledge or experience, shall be deemed to be qualified. Such knowledge or experience shall be either from active and relevant involvement in the design, manufacture, or operation of passenger tramways or as a result of extensive and relevant involvement in related activities. The governor, in making such appointments, shall consider recommendations made to him or her by the membership of the particular interest from which the appointments are to be made.

(2) Each of the appointed members shall be appointed for a term of four years and until a successor is appointed and qualified and no board member shall serve more than two consecutive four-year terms. A former board member may be reappointed to the board after having vacated the board for one four-year term. Vacancies on the board, for either an unexpired term or for a new term, shall be filled through prompt appointment by the governor. The member of the board designated by the United States forest service shall serve for such period as such federal agency shall determine and shall serve without compensation or reimbursement of expenses.

(3) The governor may remove any member of the board for misconduct, incompetence, or neglect of duty.

(4) Board members appointed by the governor shall have been residents of this state for at least three years.

(5) No member of the board who has any form of conflict of interest or the potential thereof shall participate in consideration of the deliberations on matters to which such conflict may relate; such conflicts may include, but are not limited to, a member of the board having acted in any consulting relationship or being directly or indirectly involved in the operation of the tramway in question.

(6) A majority of the board shall constitute a quorum. When necessary, the board may conduct business telephonically during a public meeting for purposes of obtaining a quorum, facilitating the participation of members in remote locations, or both.

(7) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the passenger tramway safety board created by this section.



§ 25-5-704. Powers and duties of board

(1) The board has the following powers and duties in addition to those otherwise described by this part 7:

(a) To promulgate, amend, and repeal such rules as may be necessary and proper to carry out the provisions of this article. In adopting such rules, the board may use as general guidelines the standards contained in the "American National Standard for Passenger Ropeways - Aerial Tramways and Aerial Lifts, Surface Lifts, Tows, and Conveyors - Safety Requirements", as adopted by the American national standards institute, incorporated, as amended from time to time. Such rules shall not be discriminatory in their application to area operators and procedures of the board with respect thereto shall be as provided in section 24-4-103, C.R.S., with respect to rule-making.

(b) To investigate matters relating to the exercise and performance of the powers and duties of the board;

(c) To receive complaints concerning violations of this part 7;

(d) To conduct meetings, hold hearings, and take evidence in all matters relating to the exercise and performance of the powers and duties of the board, subpoena witnesses, administer oaths, and compel the testimony of witnesses and the production of books, papers, and records relevant to the subject inquiry. The program administrator may issue subpoenas on behalf of the board at the board's direction. If any person refuses to obey any subpoena so issued, the board may petition the district court, setting forth the facts, and thereupon the court in a proper case shall issue its subpoena. The board may appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., to take evidence and to make findings and report them to the board. The board may elect to hear the matter itself with the assistance of an administrative law judge, who shall rule on the evidence and otherwise conduct the hearing in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(e) To discipline area operators in accordance with this part 7;

(f) To approve and renew licenses in accordance with this part 7;

(g) To elect officers;

(h) To establish standing or temporary technical and safety committees composed of persons with expertise in tramway-related fields to review, as the board deems necessary, the design, construction, maintenance, and operation of passenger tramways and to make recommendations to the board concerning their findings. Committees established pursuant to this paragraph (h) shall meet as deemed necessary by the board or the supervisory tramway engineer.

(i) To collect fees, established pursuant to section 24-34-105, C.R.S., for any application for a new construction or major modification, for any application for licensing, and for inspection and accident investigations;

(j) To cause the prosecution and enjoinder of all persons violating such provisions and to incur the necessary expenses thereof;

(k) To delegate duties to the program administrator;

(l) To keep records of its proceedings and of all applications.



§ 25-5-705. Responsibilities of area operators

The primary responsibility for design, construction, maintenance, operation, and inspection rests with the area operators of passenger tramway devices.



§ 25-5-706. Disciplinary action - administrative sanctions - grounds

(1) Disciplinary action of the board pursuant to this section shall be taken in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(2) Disciplinary action of the board may be imposed as an alternative to or in conjunction with the issuance of orders or the pursuit of other remedies provided by section 25-5-707 or 25-5-716, and may consist of any of the following:

(a) Denial, suspension, revocation, or refusal to renew the license of any passenger tramway. The board may summarily suspend a license pursuant to the authority granted by this part 7 or article 4 of title 24, C.R.S.

(b) (I) When a complaint or investigation discloses an instance of misconduct that, in the opinion of the board, does not warrant formal action by the board but that should not be dismissed as being without merit, issuance and sending of a letter of admonition, by certified mail, to the area operator.

(II) When a letter of admonition is sent by the board, by certified mail, to an area operator such area operator shall be advised that he or she has the right to request in writing, within twenty days after receipt of the letter, that formal disciplinary proceedings be initiated to adjudicate the propriety of the conduct upon which the letter of admonition is based.

(III) If the request for adjudication is timely made, the letter of admonition shall be deemed vacated and the matter shall be processed by means of formal disciplinary proceedings.

(c) Assessment of a fine, not to exceed ten thousand dollars per act or omission or, in the case of acts or omissions found to be willful, fifty thousand dollars per act or omission, against any area operator;

(d) Imposition of reasonable conditions upon the continued licensing of a passenger tramway or upon the suspension of further disciplinary action against an area operator.

(3) The board may take disciplinary action for any of the following acts or omissions:

(a) Any violation of the provisions of this part 7 or of any rule or regulation of the board promulgated pursuant to section 25-5-704 when the act or omission upon which the violation is based was known to, or reasonably should have been known to, the area operator;

(b) Violation of any order of the board issued pursuant to provisions of this part 7;

(c) Failure to report any incident or accident to the board as required by any provision of this part 7 or any rule or regulation of the board promulgated pursuant to section 25-5-704 when the incident or accident was known to, or reasonably should have been known to, the area operator;

(d) Willful or wanton misconduct in the operation or maintenance of a passenger tramway;

(e) Operation of a passenger tramway while a condition exists in the design, construction, operation, or maintenance of the passenger tramway which endangers the public health, safety, or welfare, which condition was known, or reasonably should have been known, by the area operator;

(f) Operation of a passenger tramway by an operator whose license has been suspended;

(g) Failure to comply with an order issued under section 25-5-707 or 25-5-716.



§ 25-5-707. Orders - enforcement

(1) If, after investigation, the board finds that a violation of any of its rules or regulations exists or that there is a condition in passenger tramway design, construction, operation, or maintenance endangering the safety of the public, it shall forthwith issue its written order setting forth its findings and the corrective action to be taken and fixing a reasonable time for compliance therewith. Such order shall be served upon the area operator involved in accordance with the Colorado rules of civil procedure or the "State Administrative Procedure Act", article 4 of title 24, C.R.S., and shall become final unless the area operator applies to the board for a hearing in the manner provided in section 24-4-105, C.R.S.

(2) If any area operator fails to comply with a lawful order of the board issued under this section within the time fixed thereby, the board may take further action as permitted by sections 25-5-706 and 25-5-716 and may commence an action seeking injunctive relief in the district court of the judicial district in which the relevant passenger tramway is located.

(3) Any person who violates an order issued pursuant to this section shall be subject to a civil penalty of not more than five thousand dollars for each day during which such violation occurs.

(4) Any area operator who operates a passenger tramway which has not been licensed by the board or the license of which has been suspended, or who fails to comply with an order issued under this section or section 25-5-716, commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. Fines collected pursuant to this section shall be deposited in the general fund of the state.



§ 25-5-708. Disciplinary proceedings

(1) The board may investigate all matters which present grounds for disciplinary action as specified in this part 7.

(2) Disciplinary hearings shall be conducted by the board or by an administrative law judge in accordance with section 25-5-704 (1)(d).

(3) Any person aggrieved by a final action or order of the board may appeal such action to the Colorado court of appeals in accordance with section 24-4-106 (11), C.R.S.



§ 25-5-709. Passenger tramway licensing required

(1) The state, through the board, shall license all passenger tramways, unless specifically exempted by law, establish reasonable standards of design and operational practices, and cause to be made such inspections as may be necessary in carrying out the provisions of this section.

(2) A passenger tramway shall not be operated in this state unless it has been licensed by the board. No new passenger tramway shall be initially licensed in this state unless its design and construction have been certified to this state as complying with the rules and regulations of the board promulgated pursuant to section 25-5-704. Such certification shall be made by a qualified tramway design engineer or a qualified tramway construction engineer, whichever the case requires.

(3) The board shall have no jurisdiction over the construction of a new private residence tramway or over any modifications to an existing private residence tramway when such tramway is not used, or intended to be used, by the general public.

(4) The board shall have no jurisdiction over a portable aerial tramway device.

(5) The board shall have no jurisdiction over a portable tramway device when such tramway device is not used, or intended to be used, by the general public.



§ 25-5-710. Application for new construction or major modification

Any new construction of a passenger tramway or any major modification to an existing installation shall not be initiated unless an application for such construction or major modification has been made to the board and a permit therefor has been issued by the board.



§ 25-5-711. Application for licensing

Each year, every area operator of a passenger tramway shall apply to the board, in such form as the board shall designate, for licensing of the passenger tramways which such area operator owns or manages or the operation of which such area operator directs. The application shall contain such information as the board may reasonably require in order for it to determine whether the passenger tramway sought to be licensed by such area operator complies with the intent of this part 7 as specified in section 25-5-701 and the rules and regulations promulgated by the board pursuant to section 25-5-704.



§ 25-5-712. Licensing of passenger tramways

(1) The board shall issue to the applying area operator without delay licensing certificates for each passenger tramway owned, managed, or the operation of which is directed by such area operator when the board is satisfied:

(a) That the facts stated in the application are sufficient to enable the board to fulfill its duties under this part 7; and

(b) That each such passenger tramway sought to be licensed has been inspected by an inspector designated by the board according to procedures established by the board and that such inspection disclosed no unreasonable safety hazard and no violations of the provisions of this part 7 or the rules and regulations of the board promulgated pursuant to section 25-5-704.

(2) In order to satisfy itself that the conditions described in subsection (1) of this section have been fulfilled, the board may cause to be made such inspections described in section 25-5-715 as it may reasonably deem necessary.

(3) Repealed.

(4) Licenses shall expire on dates established by the board.

(5) Each area operator shall cause the licensing certificate, or a copy thereof, for each passenger tramway thus licensed to be displayed prominently at the place where passengers are loaded thereon.



§ 25-5-713. Licensing and certification fees

The application for new construction or major modification and the application for licensing shall be accompanied by a fee established pursuant to section 24-34-105, C.R.S.



§ 25-5-714. Disposition of fees and fines

(1) All fees collected by the board under the provisions of this part 7 shall be transmitted to the state treasurer, who shall credit the same pursuant to section 24-34-105, C.R.S., and the general assembly shall make annual appropriations pursuant to said section for expenditures of the board incurred in the performance of its duties under this part 7, which expenditures shall be made from such appropriations upon vouchers and warrants drawn pursuant to law.

(2) Fines collected pursuant to section 25-5-707 shall be deposited in the general fund of the state.



§ 25-5-715. Inspections and investigations - costs - reports

(1) The board may cause to be made such inspection of the design, construction, operation, and maintenance of passenger tramways as the board may reasonably require.

(2) Such inspections shall include, at a minimum, two inspections per year or per two thousand hours of operation, whichever occurs first, of each passenger tramway, one of which inspections shall be during the high use season and shall be unannounced, and shall be carried out under contract by independent contractors selected by the board or by the supervisory tramway engineer. Additional inspections may be required by the board if the area operator does not, in the opinion of the board, make reasonable efforts to correct any deficiencies identified in any prior inspection or if the board otherwise deems such additional inspections necessary. The board shall provide in its rules and regulations that no facility shall be shut down for the purposes of a regular inspection during normal operating hours unless sufficient daylight is not available for the inspection.

(3) The board may employ independent contractors to make such inspections for reasonable fees plus expenses. The expenses incurred by the board in connection with the conduct of inspections provided for in this part 7 shall be paid in the first instance by the board, but each area operator of the passenger tramway which was the subject of such inspection shall, upon notification by the board of the amount due, reimburse the board for any charges made by such personnel for such services and for the actual expenses of each inspection.

(4) The board may cause an investigation to be made in response to an accident or incident involving a passenger tramway, as the board may reasonably require. The board may employ independent contractors to make such investigations for reasonable fees plus expenses. The expenses incurred by the board in connection with the conduct of investigations provided for in this part 7 shall be paid in the first instance by the board, and thereafter one or more area operators may be billed for work performed pursuant to subsection (3) of this section.

(5) If, as the result of an inspection, it is found that a violation of the board's rules and regulations exists, or a condition in passenger tramway design, construction, operation, or maintenance exists, endangering the safety of the public, an immediate report shall be made to the board for appropriate investigation and order.



§ 25-5-716. Emergency shutdown

When facts are presented tending to show that an unreasonable hazard exists in the continued operation of a passenger tramway, after such verification of said facts as is practical under the circumstances and consistent with the public safety, the board, any member thereof, or the supervisory tramway engineer may, by an emergency order, require the area operator of said tramway forthwith to cease using the same for the transportation of passengers. Such emergency order shall be in writing and signed by a member of the board or the supervisory tramway engineer, and notice thereof may be served by the supervisory tramway engineer, any member of the board, or as provided by the Colorado rules of civil procedure or the "State Administrative Procedure Act", article 4 of title 24, C.R.S. Such service shall be made upon the area operator or the area operator's agent immediately in control of said tramway. Such emergency shutdown shall be effective for a period not to exceed seventy-two hours from the time of service. The board shall conduct an investigation into the facts of the case and shall take such action under this part 7 as may be appropriate.



§ 25-5-717. Provisions in lieu of others

The provisions for regulation, registration, and licensing of passenger tramways and the area operators thereof under this part 7 shall be in lieu of all other regulations or registration or licensing requirements, and passenger tramways shall not be construed to be common carriers within the meaning of the laws of this state.



§ 25-5-718. Governmental immunity - limitations on liability

The board, any member of the board, any person on the staff of the board, any technical advisor appointed by the board, any member of an advisory committee appointed by the board, and any independent contractor hired to perform or acting as a state tramway inspector on behalf of the board with whom the board contracts for assistance shall be provided all protections of governmental immunity provided to public employees by article 10 of title 24, C.R.S., including but not limited to the payment of judgments and settlements, the provision of legal defense, and the payment of costs incurred in court actions. These protections shall be provided to the board, board members, staff, technical advisors, committee members, and independent contractors hired to perform or acting as a state tramway inspector on behalf of the board only with regard to actions brought because of acts or omissions committed by such persons in the course of official board duties.



§ 25-5-719. Independent contractors - no general immunity

The provisions of section 25-5-718 shall be construed as a specific exception to the general exclusion of independent contractors hired to perform or acting as a state tramway inspector on behalf of the board from the protections of governmental immunity provided in article 10 of title 24, C.R.S.



§ 25-5-720. Confidentiality of reports and other materials

(1) Reports of investigations conducted by an area operator or by a private contractor on an area operator's behalf and filed with the board or the board's staff shall be presumed to be privileged information exempt from public inspection under section 24-72-204 (3)(a)(IV), C.R.S., except as may be ordered by a court of competent jurisdiction.

(2) Except as otherwise provided in subsection (1) of this section, all information in the possession of the board's staff and all final reports to the board shall be open to public inspection in accordance with part 2 of article 72 of title 24, C.R.S.



§ 25-5-721. Repeal of part

(1) This part 7 is repealed, effective July 1, 2019.

(2) Prior to such repeal, the passenger tramway safety board shall be reviewed as provided for in section 24-34-104, C.R.S.






Part 8 - Swimming Areas

§ 25-5-801. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Natural swimming area" means a designated portion of a natural or impounded body of water in which the designated portion is devoted to swimming, recreative bathing, or wading and for which an individual is charged a fee for the use of such area for such purposes. Appurtenances used in connection with the natural swimming area shall also be included.

(2) "Swimming area" means a designated body of water of such volume and depth that one or more persons can swim in it and which is used for the purpose of swimming, recreative bathing, or wading and includes natural swimming areas and swimming pools.

(3) "Swimming pool" means a body of water, other than a natural swimming area, maintained exclusively for swimming, recreative bathing, or wading and includes appurtenances used in connection with the swimming pool.



§ 25-5-802. Submission of plans and specifications

Prior to the construction, extension, enlarging, remodeling, or modification of a swimming area, the plans and specifications for the work to be done shall be submitted for review and recommendation to the department of public health and environment by the owner of the swimming area. The department of public health and environment may direct that such plans and specifications be submitted to the municipality or other political subdivision in which the swimming area is or may be located rather than to the department of public health and environment. This section does not prohibit any municipality from requiring that the plans also be submitted to the proper authority of the municipality.



§ 25-5-803. Sanitation of swimming areas

(1) A swimming area shall be kept clean and free of all accumulations of trash, garbage, filth, and debris. Concentrations of any other matter in the water shall not be injurious to health.

(2) All swimming areas shall provide separate toilet facilities for both males and females, and swimming pools shall also provide separate shower and locker room facilities; except that swimming pools used in connection with hotels, motels, apartment houses, and private clubs shall not be required to furnish separate shower, toilet, and locker room facilities. All such facilities shall be kept clean and free from dirt, refuse, soiled toweling, or other noxious material.

(3) A swimming pool shall have an apparatus for the continuous removal from the water of suspended, floating, and settleable substances. Equipment for the disinfection of water shall be provided that shall be capable of either maintaining a minimum concentration of not less than twenty-five hundredths part per million of free chlorine residual or maintaining the minimum standards for drinking water in effect on January 1, 1969, as specified by the public health service of the United States department of health, education, and welfare. The water shall be kept clear enough to permit the bottom of the pool to be visible from the surface.



§ 25-5-804. Safety standards for swimming areas

(1) All natural swimming areas shall have a sanded beach the slope of which shall not be steeper than one foot of fall to ten feet of horizontal distance and shall be posted with warning signs, buoys, or other markers located not more than one hundred feet apart and visible to a person of ordinary visual acuity at a distance of not less than one hundred feet to mark water over three feet in depth and to mark the exterior limits of the designated swimming area. There shall also be provided not less than one life ring fifteen inches in diameter with seventy-five feet of three-sixteenths inch manila line attached which shall be hung in a conspicuous place on the beach where it shall be kept readily available for use. Each natural swimming area shall also have not less than one square-sterned boat with oars and oarlocks which shall be used only for lifesaving purposes. All other floating craft shall be excluded from the swimming areas except for enforcement craft when necessary to provide adequate supervision. When night swimming is permitted in the natural swimming area, the beach shall be fully illuminated.

(2) The diving tower or springboard, when provided, shall be rigidly constructed and securely anchored.

(3) Swimming pools shall be equipped with not less than one lightweight reaching pole of not less than twelve feet in length and not less than one life ring fifteen inches in diameter with seventy-five feet of three-sixteenths inch manila line attached, both of which shall be kept in a conspicuous place readily available to persons in the pool. When night swimming is permitted, the pool, adjacent area, and all appurtenances shall be fully illuminated.



§ 25-5-805. Connection with potable water

All potable water supply sources connected to the swimming pool or pool appurtenances shall be protected against contamination by means of an air gap or equivalent device, and such device shall be placed between the source of the potable water supply and the pool or pool appurtenance.



§ 25-5-806. Inspection

All swimming areas shall be open to inspection at any time they are in use and at any other reasonable time by agents of the department of public health and environment.



§ 25-5-807. Injunctive relief

The operation of a swimming area in violation of any provision of this part 8 may be restrained by the executive director of the department of public health and environment; by any city, county, city and county, or district health officer; or by any of their authorized agents in an action brought in a court of competent jurisdiction pursuant to the Colorado rules of civil procedure.



§ 25-5-808. Municipalities may regulate

Any city, town, or city and county may by ordinance regulate swimming areas. Any such ordinance may include standards which are the same or more restrictive than the standards set forth in this part 8 but shall not supersede the state law except insofar as they are more restrictive than the state standards.



§ 25-5-809. Applicability of part 8

This part 8 shall not apply to any swimming pool constructed in connection with or appurtenant to a single-family dwelling, condominium, or apartment house, which pool is used solely by the persons living within such dwelling, condominium, or apartment house and the guests of such persons.



§ 25-5-810. Rules and regulations

The department of public health and environment may adopt any rules and regulations necessary for the proper administration and enforcement of this part 8.






Part 9 - Dangerous Drugs - Therapeutic Use



Part 10 - Artificial Tanning Devices

§ 25-5-1001. Short title

This part 10 shall be known and may be cited as the "Artificial Tanning Device Operation Act".



§ 25-5-1002. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that injuries may result from improperly supervised use of artificial tanning devices which expose the human body to ultraviolet radiation. Artificial tanning devices may emit more than ten times the amount of ultraviolet radiation than normal exposure to the sun. Injuries from intense exposure may result in cases of premature aging, adverse reactions to medication, skin burns, eye burns, retinal damage, formation of cataracts, precancers, and the promotion of several types of skin cancers including, but not limited to, melanoma.

(2) The general assembly further finds, determines, and declares that artificial tanning device users may be unaware of and lack access to information that they may experience a heightened photosensitivity to artificial tanning as a result of the use of medications such as birth control pills, antibiotics, high blood pressure medications, diuretics, antihistamines, and oral diabetes medications; commonly available cosmetics; and certain citrus products such as limes.

(3) The general assembly further finds, determines, and declares that establishments which provide users with access to artificial tanning devices may fail to establish basic sanitary precautions against the transmission of communicable skin disorders, may fail to protect the user from either direct contact with bulbs or from shards of glass if a bulb explodes, and may fail to provide users with appropriate health or physical safety information.



§ 25-5-1003. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Artificial tanning device" means any equipment that emits ultraviolet radiation with wavelengths in the air between two hundred and four hundred nanometers and that is used for the tanning of human skin, including, but not limited to, sunlamps, tanning beds, and tanning booths. "Artificial tanning device" does not include phototherapy devices.

(2) "Board" means the state board of health.

(3) "Department" means the department of public health and environment.

(4) "Fund" means the artificial tanning device education fund created in section 25-5-1004.

(5) "Phototherapy device" means a piece of equipment that emits ultraviolet radiation and that is used by or under the supervision of a licensed health care professional in the treatment of disease.

(6) "Tanning facility" means any location, premises, place, area, structure, or business, whether permanent or mobile, which provides persons access to artificial tanning devices.

(7) "Ultraviolet radiation" means electromagnetic radiation with wavelengths in the air between two hundred and four hundred nanometers.



§ 25-5-1004. Registration required - fee - artificial tanning device education fund - creation

(1) Commencing January 1, 1993, and on each January 1 thereafter, the owner of any artificial tanning facility which makes artificial tanning devices available for public use shall register said facility with the department.

(2) (a) The registration of each artificial tanning facility as required in subsection (1) of this section shall be accompanied by an annual registration fee for each artificial tanning facility in the amount of one hundred twenty dollars for each calendar year. The annual registration fee shall be prorated on a monthly basis for any initial registration received after January 1 of any year.

(b) Notwithstanding the amount specified for the fee in paragraph (a) of this subsection (2), the board by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the board by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(3) All fees shall be collected by the department and transmitted to the state treasurer, who shall credit the same to the artificial tanning device education fund, which fund is hereby created. The fund shall be comprised of the annual registration fees. In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of moneys in the fund shall be credited to the general fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund. The moneys in the fund shall be annually appropriated by the general assembly to the department for the direct and indirect costs of the administration and implementation of the provisions of this part 10.



§ 25-5-1005. Exemptions

(1) The following devices are exempt from the requirements of this part 10:

(a) Artificial tanning devices which are used exclusively for personal, noncommercial purposes by the owner, members of the owner's family, or persons authorized by the owner to use the device;

(b) Phototherapy devices used by or under the supervision of a licensed physician or other licensed health care professional within the scope of such person's practice for the purposes of treating diseases; and

(c) Artificial tanning devices which are in transit or storage and are not made available for use during such transit or storage.

(2) Nothing in this section shall be construed to mean that the department endorses any type of artificial tanning device, any location of such devices, any business which provides artificial tanning devices for use by the public, or the use of any such devices.



§ 25-5-1006. Rule-making authority - board

(1) The standards established by the United States food and drug administration shall be the minimum standards for exposure to radiation through an artificial tanning device in this state; except that the board may establish rules adopting standards for exposure to radiation through artificial tanning devices which are no less stringent than the federal standards.

(2) (a) The board may, by rule, adopt any further standards or regulations necessary to protect the public from unsafe artificial tanning devices or other unsafe equipment, and from unsafe operational methods, and any such other rules and regulations as are necessary for the implementation of this part 10.

(b) The board shall formulate, adopt, and promulgate rules and regulations concerning on-site inspections of tanning facilities, and the department shall conduct such on-site inspections in accordance with the rules and regulations promulgated under this paragraph (b).



§ 25-5-1007. Owner responsibilities

(1) The owner of each registered artificial tanning device shall provide to the department such information concerning the safe and proper operation of the owner's artificial tanning device as is required by this part 10.

(2) The owner shall post a sign on the premises where the artificial tanning device is located which notifies operators and potential users of the safety and health risks associated with the use of such devices. The board shall establish standards concerning the information to be contained in said notice and the size and location of posting the notice on the premises. Said notice shall be of a size and in a location on the premises which allows it to be easily read by users before being exposed to the artificial tanning device.

(3) The owner shall provide each user with a written handout as specified by the board containing, at a minimum, the following information:

(a) The risks of potential negative health effects as a result of improperly supervised exposure to ultraviolet radiation and the general health and sanitation risks associated with the use of such devices;

(b) The risks of potential negative health effects as a result of exposure to ultraviolet radiation while in poor health or on certain medications; and

(c) Specific safety and operation information on the artificial tanning device which is to be used.

(4) The owner shall provide to users the safety equipment required by the board.

(5) The owner shall provide and maintain such general sanitation and cleaning of equipment as required by the board.

(6) The owner shall inform the department of any accident or adverse reaction to the use of an artificial tanning device and provide such detailed information as required by the department. A written report in the format required by the department shall be submitted within fifteen days after discovery of the event. Any records, reports, or information obtained from a person pursuant to the provisions of this subsection (6) shall be closed and confidential.

(7) No owner, employee, or operator of any artificial tanning device or tanning facility shall advertise or promote that the use of any artificial tanning device is safe or without risk to the user or that registration with the department constitutes approval or endorsement of either the use of the device or the use of artificial tanning in general.



§ 25-5-1008. Complaints - investigation

The department shall have the authority to investigate complaints regarding any injury, accident, or the unsafe operation of an artificial tanning device.



§ 25-5-1009. Penalties

(1) Upon a finding by the board that an owner or lessee of a tanning facility is in violation of any of the provisions of this part 10, or the standards, rules, or regulations adopted by the board pursuant to this part 10, the board may assess a penalty of up to two hundred dollars for each day of violation, and each day of violation shall be considered a separate offense. Actions may be brought by the attorney general in the district court of the district within which the tanning device is located. In determining the amount of the penalty, the board shall consider the degree of danger to the public caused by the violation, the duration of the violation, and whether the owner or lessee has committed any similar violations. Any penalty fees collected by the board shall be remitted to the state treasurer, who shall credit the same to the tanning device education fund, created in section 25-5-1004.

(2) An owner or lessee subject to a penalty assessment pursuant to this section may appeal the penalty to the board by requesting a hearing before the board. Such a request shall be filed within thirty days after the penalty assessment is issued. A hearing before the board shall be conducted in accordance with article 4 of title 24, C.R.S.



§ 25-5-1010. Enforcement

(1) (a) Whenever the department has reasonable cause to believe a violation of this part 10 or any rule made pursuant to this part 10 has occurred and immediate enforcement is deemed necessary, the department may issue a cease-and-desist order, which may require any person to cease violating any provision of this part 10 or any rule made pursuant to this part 10. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions be ceased forthwith.

(b) In the event that any person fails to comply with a cease-and-desist order within twenty-four hours, the department may apply to the district court of the district within which the tanning device is located for a temporary or permanent injunction restraining any person from violating any provision of this part 10 regardless of whether there is an adequate remedy at law.

(c) No stay of a cease-and-desist order shall be issued before a hearing thereon involving both parties.

(2) Whenever it appears to the department, upon evidence satisfactory to the department, that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this part 10 or of any rule or of any order promulgated under this part 10, the department may apply to the district court of the district within which the tanning device is located to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this part 10 or any rule or order promulgated under this part 10. In any such action, the department shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the department to post a bond.

(3) It is a violation of this part 10 for:

(a) Any person to knowingly operate a tanning facility without having registered said facility with the department in accordance with the provisions of this part 10;

(b) Any person to offer for use to the public any artificial tanning device which is not registered with the department as required by the provisions of this part 10;

(c) Any person to violate any provision of this part 10 or any provision of any standards, rules, or regulations adopted by the board;

(d) Any person to refuse to permit entry for the purpose of inspection of a tanning facility during normal business hours.



§ 25-5-1011. Assumption of risk inapplicable

In any civil action for damages for an injury sustained as the result of the use of an artificial tanning device, it shall be presumed that the defense of assumption of risk as set forth in section 13-21-111.7, C.R.S., shall not apply if the owner has failed to provide the injured party with the written handout or the safety equipment as required by section 25-5-1007, or if the owner has failed to provide a safe artificial tanning device.






Part 11 - Prevention, Intervention, and Reduction of Lead Exposure

§ 25-5-1101. Legislative declaration

(1) (a) The general assembly hereby declares that this part 11 is enacted for the purpose of reducing exposure of children to lead hazards and reducing the prevalence of elevated blood lead levels in children under seven years of age. The general assembly finds and determines that:

(I) Exposure of children to lead represents a significant environmental health problem in the state that is preventable;

(II) The existence of elevated blood lead levels in children is of great concern to the citizens of Colorado because lead poisoning in children may necessitate large expenditures of public funds for health care and special education, which expenditures could be avoided if exposure of children to lead is reduced;

(III) A comprehensive lead hazard reduction program is needed to prevent elevated blood lead levels in children and, if implemented, such program could prevent hundreds of Colorado's children, many of whom currently go undiagnosed or untreated, from being exposed to lead at levels believed to be harmful.

(b) Therefore, it is the intent of the general assembly to establish and fund a statewide lead hazard prevention, intervention, and reduction program within the department of public health and environment for the purposes of:

(I) Compiling information concerning the prevalence, causes, and geographic occurrence of elevated levels of lead in children's blood;

(II) Identifying areas of the state where children's lead exposures are significant;

(III) Analyzing lead information and, where indicated, designing and implementing a program of medical monitoring and follow-up and environmental intervention that will reduce the incidence of excessive exposure of children to lead in residences and child-occupied facilities in Colorado; and

(IV) Providing comprehensive educational materials that are targeted to health care providers, child care providers, schools, parents of young children, the real estate industry, and owners of rental properties.



§ 25-5-1102. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Child-occupied facility" has the same meaning as that set forth in section 25-7-1102 (2).

(2) "Department" means the department of public health and environment.

(3) "Lead-based paint" has the same meaning as that set forth in section 25-7-1102 (5).



§ 25-5-1103. Lead hazard reduction program

There is hereby created the lead hazard reduction program in the department of public health and environment to perform prevention, intervention, and general hazard reduction activities needed to reduce exposure of children to lead-based paint hazards. As part of the program, the department shall coordinate actions between the department and the departments of education, human services, health care policy and financing, and local affairs to produce a comprehensive plan and program to prevent elevated blood lead levels in children and to control exposure to lead-based paint hazards in residences and child-occupied facilities in Colorado. The provisions of this part 11 apply only to lead-based paint hazards.



§ 25-5-1104. Comprehensive plan

(1) On or before July 1, 1998, the department shall establish a comprehensive plan to prevent elevated blood lead levels in children and to control exposure of children to lead-based paint hazards in residences and child-occupied facilities. The plan shall include:

(a) Development of standards by the state board of health concerning the method and frequency of screening of young children for elevated blood lead levels. The state board of health shall consult with recognized medical, public health, and environmental professionals and appropriate professional organizations in the development of such standards.

(b) Development of a comprehensive education program regarding lead contamination that makes appropriate educational materials available to health care providers, child care providers, schools, owners and tenants of residential dwellings built prior to 1978, and parents of young children;

(c) Case management and environmental follow-up services by state or local health agencies to ensure that all cases of elevated blood lead levels in children receive service appropriate for the severity of the lead exposure;

(d) Recommendations concerning further legislative actions to address lead exposure, including, but not limited to, requiring third-party insurers or payers, including medicaid, to provide coverage for screening, treatment, environmental investigations, and environmental intervention;

(e) Proposed regulations governing the requirement, timing, and conduct of environmental investigations and interventions; and

(f) A detailed fiscal analysis of the lead hazard reduction program.



§ 25-5-1106. Acceptance of gifts, grants, and donations - lead hazard reduction cash fund

(1) The department is authorized to accept gifts, grants, and donations for the purpose of implementing this part 11 and part 11 of article 7 of this title.

(2) There is hereby established in the state treasury the lead hazard reduction cash fund, referred to in this part 11 as the "fund". The fund shall consist of any fees, gifts, grants, and donations received from any person or entity. Any interest derived from the deposit and investment of moneys in the fund shall remain in the fund and may not be credited or transferred to the general fund or any other fund.

(3) The general assembly shall make appropriations from the fund to the department for the implementation of this part 11 and the implementation of part 11 of article 7 of this title.






Part 12 - Personal Care Products Containing Microbeads

§ 25-5-1201. Preemption

The prohibition against producing, manufacturing, selling, and promoting personal care products that contain synthetic plastic microbeads is a matter of statewide concern, and, accordingly, this part 12 preempts any conflicting county or municipal ordinance, rule, or order.



§ 25-5-1202. Definitions

As used in this part 12:

(1) "Over-the-counter drug" means a drug that is a personal care product that contains a label that identifies the product as a drug, as required by and meeting the labeling requirements of 21 CFR 201.66.

(2) (a) "Personal care product" means:

(I) Any article intended to be rubbed, poured, sprinkled, sprayed on, introduced into, or otherwise applied to the human body for cleansing, beautifying, promoting attractiveness, or altering the appearance of a person; and

(II) Any item intended to be used as a component of an article listed in subparagraph (I) of this paragraph (a).

(b) "Personal care product" does not include prescription drugs.

(3) "Plastic" means a synthetic material made by linking monomers through a chemical reaction to create an organic polymer chain that can be molded or extruded at high heat into various solid forms that retain their defined shapes during the life cycle and after disposal.

(4) "Synthetic plastic microbead" means an intentionally added, nonbiodegradable, solid plastic particle measuring less than five millimeters in size intended to aid in exfoliating or cleansing as part of a rinse-off product.



§ 25-5-1203. Personal care products containing microbeads - production, manufacture, and sale prohibited

(1) On and after January 1, 2018, a person shall not produce or manufacture in this state a personal care product containing synthetic plastic microbeads, except for an over-the-counter drug.

(2) On and after January 1, 2019, a person shall not:

(a) Accept for sale in this state a personal care product that contains synthetic plastic microbeads, except for an over-the-counter drug; or

(b) Produce or manufacture in this state an over-the-counter drug that contains synthetic plastic microbeads.

(3) On and after January 1, 2020, a person shall not accept for sale in this state an over-the-counter drug that contains synthetic plastic microbeads.



§ 25-5-1204. Penalty for violation

A person who violates any provision of this part 12 is subject to a civil penalty of not less than one thousand dollars and not more than ten thousand dollars for each offense. The penalty is determined and collected by the district court for the judicial district in which the violation occurs upon an action instituted by the department of public health and environment. The district court shall transmit penalties collected pursuant to this section to the state treasurer, who shall credit the moneys to the general fund.









Article 5.5 - Dairy Products, Imitation Dairy Products, and Frozen Desserts

Part 1 - Dairy Products

§ 25-5.5-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Cheese" means the fresh or matured product obtained by the draining, after coagulation, of milk, cream, skimmed or partly skimmed milk, or a combination of some or all of these products, including any cheese that conforms to the provisions of the definitions and standards of identity for cheese and cheese products, a regulation of the food and drug administration, 21 CFR 133.3.

(2) "Cream" means the liquid milk product which is high in fat and separated from milk and which may have been adjusted by adding milk, concentrated milk, dry whole milk, or nonfat dry milk and which contains not less than eighteen percent milk fat.

(3) "Dairy farm" means the place or premises on which one or more lactating hooved animals are kept and from which a part or all of the milk produced thereon is delivered, sold, or offered for sale to a dairy plant for manufacturing purposes.

(4) (a) "Dairy plant" means any place, premises, or establishment where milk or dairy products are received or handled for processing or manufacturing and where they are prepared for distribution.

(b) For the purposes of this subsection (4), "dairy plant", when used in connection with the requirements therefor or the licensing thereof, means any establishment that manufactures dairy products; except that any "dairy plant" that is located in an establishment licensed pursuant to part 16 of article 4 of this title is exempt from the licensing requirements of this article if such establishment sells or serves dairy products exclusively and directly to the final consumer of the product.

(5) "Dairy products" means food products manufactured from milk or cream or from any combination of milk and cream with other food ingredients intended for human consumption, including, but not limited to, butter, natural or processed cheese, dry whole milk, nonfat dry milk, dry buttermilk, dry whey, evaporated whole milk or skim milk, condensed whole milk, condensed skim milk, or ice cream or other frozen desserts specified in part 3 of this article. "Dairy products" does not include milk or milk products as defined in the grade A pasteurized milk ordinance, 1978 recommendations of the United States public health service, food and drug administration, superintendent of documents number HE 20.4002:M59-3.

(6) "Department" means the department of public health and environment or its authorized representative.

(7) "Goat milk" means the lacteal secretion, practically free from colostrum, which is obtained by the complete milking of healthy goats.

(8) "HTST method" means the high temperature short-time method of pasteurization.

(9) "Manufacturing milk" means milk produced for processing and manufacturing into dairy products for human consumption but not subject to grade A or comparable requirements.

(10) "Milk" means the lacteal secretion, practically free from colostrum, which is obtained by the complete milking of healthy cows, excluding that milk obtained less than eight days before and less than four days after calving or for such longer period as may be necessary to render the milk practically colostrum free, and which contains not less than eight and one-quarter percent nonfat milk solids and not less than three percent milk fat; except that, in those instances where the normal secretion of the cows is less than three percent milk fat, this product shall be accepted as milk for manufacturing purposes.

(11) "Milk sampler" means a person licensed by the department who is qualified and trained to sample or test milk or cream for the purpose of payment and includes a bulk milk hauler that collects milk from dairy farms.

(12) "Official methods" means official methods of analysis of the association of official analytical chemists, 13th edition, 1980, a publication of the association of official analytical chemists, as amended, supplemented, or republished.

(13) "Pasteurization" means the process of heating every particle of milk or milk product in properly designed and operated equipment to one of the temperatures provided in the following table and held continuously at or above that temperature for at least the corresponding specified time.

(14) "Pasteurized" means treated pursuant to the pasteurization process specified in subsection (13) of this section.

(15) "Person" means any individual, firm, association, corporation, or partnership doing business in this state, in whole or in part, and any officer, agent, servant, and employee thereof.

(16) "Producer" means the person who exercises control over the production of the milk delivered to a processing plant or receiving station and who receives payment for this product.

(17) To "sanitize" means to treat a clean surface with any effective method or substance acceptable to the department for the destruction of pathogens and other organisms as far as is practical without adversely affecting the equipment, the milk or milk product, or the health of consumers.

(18) "Standard methods" means the standard methods for the examination of dairy products, 13th edition, 1972, a publication of the American public health association, as amended, supplemented, or republished.

(19) "Test" means the process of determining the milkfat content of milk and milk products for the purpose of buying or selling milk or milk products. All tests shall be conducted and samples shall be collected in accordance with the standard methods specified in subsection (18) of this section or any other method approved by the department.

(20) "Transfer or receiving station" means any place, premises, or establishment where milk or milk products are transferred directly from one milk tank truck to another or where raw milk is received, collected, handled, stored, or cooled and prepared for further transporting. The term "transfer or receiving station" shall not include a dairy farm.



§ 25-5.5-102. Butter defined - standards

(1) (a) Butter is a food product which is made exclusively from milk, from cream, or from both milk and cream, with or without common salt and with or without additional coloring matter, and which contains not less than eighty percent by weight of milk fat, with all tolerances having been allowed for.

(b) Cream for butter-making shall be pasteurized at a temperature of not less than one hundred sixty-five degrees Fahrenheit and held continuously in a vat at such temperature for not less than thirty minutes or pasteurized by the HTST method at a minimum temperature of not less than one hundred eighty-five degrees Fahrenheit for not less than fifteen seconds or pasteurized by any other equivalent temperature and holding time which will assure adequate pasteurization.

(c) Whipped butter is butter that has been stirred or whipped to incorporate air or inert gas until its volume has been increased up to a range of fifty percent to one hundred percent.

(2) The standards for butter are as follows: The proteolytic count of not more than one hundred per gram, the yeast and mold count of not more than twenty per gram, and the coliform count of not more than ten per gram.



§ 25-5.5-103. Powers and duties

(1) The department shall cause to be enforced the provisions of this part 1 and all other state laws and regulations regarding the production, manufacture, and sale of dairy products. The department shall inspect or cause to be inspected any milk, butter, or cheese or any other dairy product which it suspects or has reason to believe is unsanitary, adulterated, or counterfeit and shall inspect or cause to be inspected any cow, building, dairy farm, dairy plant, vehicle, or premises used for the production, manufacture, sale, or transportation of any dairy product when it suspects or has reason to believe that such product is unsanitary, adulterated, or counterfeit. Unsanitary or adulterated dairy products shall be subject to condemnation by the department and, when condemned, must be so treated that it cannot be manufactured or renovated for human food.

(2) For the purpose of enforcing this part 1, the department shall have free access to any barn or stable where any cow is kept or milked or to any factory, building, dairy farm, dairy plant, premises, or place in which it has reason to believe that any dairy product or counterfeit dairy product is manufactured, handled, prepared, sold, or offered for sale and may enforce such measures as may be necessary to secure perfect cleanliness in and around the same, and of any utensil used therein, and to prevent the sale of any unsanitary, adulterated, or counterfeit dairy product.

(3) For the purpose of enforcing this part 1, the department may open any package or receptacle of any kind which contains, or which is supposed to contain, any dairy product or counterfeit dairy product and examine or analyze the contents thereof. Any such article or sample thereof may be seized or taken for the purpose of having it analyzed; but, if the person from whom it is taken so requests at the time of taking, the officer shall then, and in the presence of that person, securely seal two samples of such article, one of which shall be for analysis under the direction of the department and the other for delivery to the person from whom the sample or article was obtained.



§ 25-5.5-104. Unsanitary dairy products

(1) The following types of dairy products are declared to be unsanitary: Milk drawn within eight days before or four days after calving; milk drawn from cows that are kept in barns or stables which are not reasonably well-lighted and well-ventilated or that are kept in barns or stables that are filthy from an accumulation of animal feces and excreta or from any other cause; milk which is drawn from cows which are themselves filthy or in an unhealthy condition; milk kept or transported in dirty, rusty, or open seamed cans, tanks, or other containers; cream produced from any such milk, or milk, cream, butter, or any other dairy product that is stale or putrid, or milk, cream, butter, or any other dairy product which has been exposed to foul or noxious air or gases in barns occupied by animals or drawn or kept exposed in dirty, foul, or unclean places or under unclean conditions or where transmissible human disease exists; cream containing less than sixteen percent butterfat; cream produced by the use of a cream separator, which separator has not been thoroughly washed, cleansed, and sanitized after previous use in the separation of cream from milk; cream produced by the use of a separator placed or stationed in any unclean or filthy room or place or in any building containing a stable wherein cattle or other animals are kept, unless said cream separator is so separated and shielded by partition from the stable portion of such building as to be free from all foul or noxious air or gases which issue or may issue from such place or stable; cream which when delivered at the point of shipment is more than three days old during the months of May to October inclusive or more than four days old during the months of November to April inclusive; milk or cream to which has been added, in any quantity, any foreign substance or coloring matter, chemical or preservative, or butter or butterfat, whether for the purpose of increasing the quantity of milk or for preserving the condition of sweetness thereof or for any purpose whatever.

(2) Nothing in this part 1 shall be construed to prohibit the sale of homogenized cream made from butter and milk, if such product is labeled or stamped as imitation cream according to the requirements of the department, or the sale of standardized milk which otherwise meets with the requirements of this part 1.

(3) No person shall sell or offer for sale, or furnish or deliver or have in his possession or under his control with intent to sell or offer for sale, or furnish or deliver to any other person as food for man or to any creamery, cheese factory, milk-condensing factory, or milk or cream dealer any unsanitary milk, cream, or butter or any adulterated dairy product.

(4) No person shall manufacture for sale any article of food for man from any unsanitary milk or from any unsanitary cream.



§ 25-5.5-105. Unsanitary utensils, equipment, and premises - prohibited

It is unlawful for any person using such premises, equipment, or utensils, or causing them to be used, to maintain them in an unsanitary condition.



§ 25-5.5-106. Containers of dairy products - prompt delivery - removal of products

Any person who receives in cans, tanks, or other containers any milk, cream, or other dairy products intended as food for man which has been transported by any private or common carrier, when such cans, tanks, or containers are to be returned, shall cause the said cans, tanks, or other containers to be thoroughly washed, cleansed, and sanitized before return shipment. It is unlawful for any common or private carrier to neglect or fail to remove or ship from any transportation facility, on the day of its arrival there for shipment, any milk, cream, or other dairy products left at such facility for transportation unless a refrigerated facility is provided for holding such products. It is unlawful for any person, firm, or corporation using cans, tanks, or other containers in which milk or cream is shipped to allow the same to remain at a transportation facility longer than one day from the date of their arrival unless such product is maintained in a refrigerated facility at a temperature not exceeding forty-five degrees Fahrenheit.



§ 25-5.5-107. Testing and sampling of dairy products - unlawful acts - licensing - dairy protection cash fund - created

(1) It is unlawful for any person engaged in buying, selling, testing, or handling, or engaged in determining the value of, milk, cream, or any other dairy product by the use of an approved test to give, by himself or his agent, any false reading of the test, or to manipulate the test in any way so as to give a higher or lower percent of butterfat than the milk, cream, or other dairy product actually contains, or to cause any inaccuracy in reading the percent of butterfat by securing from any quantity of the milk, cream, or other dairy product to be tested an inaccurate sample for the test. It is unlawful for any person to use any test tube, bottle, pipette, or instrument in connection with such test which is not perfectly clean; and any such unclean glassware is declared to be inaccurate.

(2) It is unlawful for any person to sample or test milk, cream, or any other dairy product to determine the value of such product when bought and sold or to instruct another person for such purpose without first having a license granted by the department, which license shall be conspicuously displayed in the person's place of business. Licenses shall be granted to those persons who have completed a course in milk and cream testing in any recognized college or dairy school or to those persons who have passed a satisfactory examination under the direction of the department. Payment of a yearly fee of fifty dollars is required, and the license shall be issued for a period of one year from the July 1 next preceding the actual date of issue; however, the license shall be subject to cancellation by the department at any time if it finds that the person holding the license is incompetent or guilty of violating this part 1.

(3) Every person engaged in receiving, buying, selling, or otherwise handling milk or cream for sale, shipment, manufacture, or distribution, except public transportation companies, is required to hold a license to be known as a dairy plant license for the operation of each receiving station, skimming station, concentrating station, milk plant condensary, creamery, cheese factory, ice-cream factory, or other dairy plant being so operated.

(4) (a) (I) A temporary permit to operate the following dairy plants may be issued by the department upon application and upon the payment of a yearly license fee in the amount specified in subparagraph (II) of this paragraph (a) for each condensary, cheese factory, ice-cream factory, or other place of business where dairy products are manufactured or put in containers for sale or distribution.

(II) Except for a transfer or receiving station, which shall be charged the fee set forth in sub-subparagraph (A) of this subparagraph (II), the fee for a license issued under this subsection (4) shall be determined and paid according to the annual average daily amount of milk received for manufacturing by the dairy plant, as follows:

Annual average daily Fee

amount of milk received (A) Under 1,000 pounds$ 300

(B) 1,000 to 19,999 pounds$ 600

(C) 20,000 to 449,999 pounds$1,000

(D) 450,000 or more pounds$1,600

(b) A temporary permit is valid until an inspection has been made by an agent of the department; whereupon, if the applicant has complied with the requirements of the dairy laws, the department shall issue a license for a period of one year from the July 1 next preceding the actual date of issue.

(5) The department has the power to issue necessary regulations for the government of licensed dairy plants and licensed milk samplers covering such points as disposal of sewage, location with regard to living rooms and other possible sources of contamination, and other points not specifically mentioned in the dairy laws.

(6) These regulations shall have the force and effect of law, and the department has the power to cancel a license for a period not exceeding ninety days when it finds that the holder thereof has violated the law or regulations. Suit may be brought against the state to establish the reasonableness of a regulation, and, if the decision affirms the reasonableness of the regulation, it shall be enforced.

(7) All moneys collected by the department for the license fees provided for in this section shall be transmitted to the state treasurer, who shall credit the same to the dairy protection cash fund, referred to in this subsection (7) as the "fund",which is hereby created in the state treasury. The general assembly shall annually appropriate the moneys in the fund to the department for the payment of expenses necessary to administer this section. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall not revert to the general fund or any other fund.



§ 25-5.5-108. Condensed milk and cream

(1) No person shall manufacture for sale within this state or offer or expose for sale or have in his possession with intent to sell or exchange any sweetened condensed milk, unless the same contains not less than twenty-eight percent by weight of milk solids and not less than seven and five-tenths percent butterfat, or any unsweetened condensed milk, unless the same contains not less than seven and five-tenths percent butterfat. Nothing in this part 1 shall be construed to prohibit the handling, manufacture, or sale of bulk condensed or evaporated skim milk when properly tagged and labeled in accordance with rulings of the department.

(2) No person shall manufacture for sale within this state or offer or expose for sale, have in his possession with intent to sell, or sell or exchange for evaporated or condensed cream any substance except the product obtained by the evaporation of a portion of water from cream containing not less than eighteen percent by weight of butterfat. Nothing in this part 1 shall apply to goods manufactured within this state for sale and shipment outside of the state.



§ 25-5.5-109. Brands and marks - defacement

(1) Any person engaged in the transportation or manufacture of any dairy product or ice cream or in bottling milk and cream for sale and use may adopt a brand or mark of ownership to be stamped or marked on any can, bottle, or other receptacle used in the handling and transportation of any of said products and may file in the office of the secretary of state a description of the brand or mark so used by them and the use to be made of any such can, bottle, or other receptacle. The brand or mark so selected and adopted may consist of a name, design, or mark or some particular color of paint or enamel used upon the can, bottle, or other receptacle or any part thereof.

(2) It is unlawful for any person to adopt or use any brand or mark which has already been designed, appropriated, or obtained under the provisions of this section. It is unlawful for any person, other than the rightful owner thereof, to use any can, bottle, or other receptacle marked or branded for any purpose or for the transportation or handling of any other article or dairy product than the one designed or provided for by such brand or mark. It is unlawful for any person, other than the rightful owner thereof, to deface or remove any such brand or mark put upon any such can, bottle, or other receptacle.

(3) To prevent the use of said cans, bottles, or other receptacles for any purpose other than those provided for in this part 1 and to insure the wholesomeness and high quality of the dairy products and the sanitary conditions of the receptacles in which the same are transported, it is the duty of the department to enforce the provisions of this section.



§ 25-5.5-110. Milk, cream, and cheese - standards

(1) Whole milk sold or offered for retail sale shall contain not less than three and one-fourth percent butterfat. Cream for the same use shall contain not less than eighteen percent butterfat.

(2) Full cream cheese shall contain not less than fifty percent butterfat in comparison with the total solids. Cheese containing less than the said amount of fat shall be branded "skim" cheese or "part skim" cheese, as the case may be.



§ 25-5.5-111. Treated milk to be labeled

It is unlawful for any milk or cream to be sold or offered for sale which has been homogenized, viscolized, emulsified, or treated in any manner which will give it the appearance of containing more butterfat than it actually contains, unless it is so labeled as such.



§ 25-5.5-112. Weight ticket to be furnished

An itemized daily weight ticket covering every shipment of milk or cream shall be furnished with each settlement to the producer or his agent.



§ 25-5.5-113. Sample taken upon arrival

At any plant where a bacterial test is used as a basis of price-fixing, the sample for such test shall be taken at the dairy farm or immediately upon arrival of the milk at the receiving plant.



§ 25-5.5-114. Interference with officer - penalty

Any person who refuses to allow the inspections provided for in this part 1 or in any way hinders or obstructs the proper officers from performing their duties under this part 1 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars or by imprisonment in the county jail for not more than thirty days.



§ 25-5.5-115. Analyses prima facie evidence

Reports of analyses and tests signed by the department shall be accepted in all courts and places as prima facie evidence of the properties, constituency, or condition of the article analyzed.



§ 25-5.5-116. Penalty

Any person or any agent or servant thereof who violates any of the provisions of this part 1, if the punishment for the violation is not elsewhere prescribed in this part 1, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than ten dollars nor more than two hundred dollars and by imprisonment in the county jail for not more than sixty days for each such offense.



§ 25-5.5-117. Raw milk

(1) The acquisition of raw milk from cows or goats by a consumer for use or consumption by the consumer shall not constitute the sale of raw milk and shall not be prohibited if all of the following conditions are met:

(a) The owner of a cow, goat, cow shares, or goat shares shall receive raw milk directly from the farm or dairy where the cow, goat, or dairy herd is located and the farm or dairy is registered pursuant to subsection (2) of this section. A person who is the owner of a cow share or goat share in a cow, goat, or dairy herd may receive raw milk on behalf of another owner of the same cow, goat, or dairy herd. A person who is not an owner of a cow share or goat share in the same cow, goat, or dairy herd shall not receive raw milk on behalf of the owner of a cow share or goat share.

(b) The milk is obtained pursuant to a cow share or a goat share. A cow share or a goat share is an undivided interest in a cow, goat, or herd of cows or goats, created by a written contractual relationship between a consumer and a farmer that includes a legal bill of sale to the consumer for an interest in the cow, goat, or dairy herd and a boarding contract under which the consumer boards the cow, goat, or dairy herd in which the consumer has an interest with the farmer for care and milking, and under which the consumer is entitled to receive a share of milk from the cow, goat, or dairy herd.

(c) A prominent warning statement that the milk is not pasteurized is delivered to the consumer with the milk or is displayed on a label affixed to the milk container; and

(d) Information describing the standards used by the farm or dairy with respect to herd health, and in the production of milk from the herd, is provided to the consumer by the farmer together with results of tests performed on the cows or goats that produced the milk, tests performed on the milk, and an explanation of the tests and test results.

(2) Registration of a farm or dairy as required by paragraph (a) of subsection (1) of this section shall be accomplished by delivering to the Colorado department of public health and environment a written statement containing:

(a) The name of the farmer, farm, or dairy;

(b) A valid, current address of the farmer, farm, or dairy; and

(c) A statement that raw milk is being produced at the farm or dairy.

(3) Retail sales of raw, unpasteurized milk shall not be allowed. Resale of raw milk obtained from a cow share or goat share is strictly prohibited. Raw milk that is not intended for pasteurization shall not be sold to, or offered for sale at, farmers' markets, educational institutions, health care facilities, nursing homes, governmental organizations, or any food establishment.

(4) No person who, as a consumer, obtains raw milk in accordance with this section shall be entitled to sell or redistribute the milk.

(5) No producer of raw milk shall publish any statement that implies approval or endorsement by the Colorado department of public health and environment.






Part 2 - Imitation Dairy Products

§ 25-5.5-201. Short title

This part 2 shall be known and may be cited as the "Colorado Imitation Dairy Products Act".



§ 25-5.5-202. Purpose

(1) The purpose of this part 2 is to prevent fraud in sales and to protect the public health by informing the public of the ingredients making up imitation dairy products.

(2) Even though imitation dairy products are manufactured and sold on the basis of reduced costs to the consumer and certain nutritional advantages of some or all of the ingredients, they should be sampled and inspected on the same basis as the product imitated for sanitary quality and composition.



§ 25-5.5-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Department" means the department of public health and environment or its authorized representative.

(2) (a) "Imitation dairy product" means any milk, cream, skimmed milk, or any combination thereof, whether or not condensed, evaporated, concentrated, frozen, powdered, dried, or desiccated, or any food product made or manufactured therefrom to which is added, or which is blended or compounded with, any fat or oil other than milk fat so that the resulting product is in imitation or semblance of any dairy product, including but not limited to milk, cream, sour cream, butter cream, skimmed milk, ice cream, whipped or whipping cream, flavored milk or skim milk drink, dried or powdered milk, cheese, cream cheese, cottage cheese, creamed cottage cheese, ice-cream mix, sherbet or other frozen desserts, condensed milk, evaporated milk, or concentrated milk. "Imitation dairy product" also means any food product that does not contain milk or dairy products but which is made in imitation or semblance of any milk or dairy product defined in part 1 of this article and, on the basis of its appearance, flavor, and texture, closely resembles such product.

(b) "Imitation dairy product" does not mean or include:

(I) Any distinctive proprietary food compound not readily mistaken for a dairy product, if such product is customarily used on the order or prescription of a physician, is prepared or designed for medicinal or special dietary use, and is prominently so labeled;

(II) Any dairy product which is flavored with chocolate or cocoa, or the vitamin content of which has been increased, or which is both so flavored and which contains such increased vitamin content, if the fats or oils other than milk fat contained in such product do not exceed the amount of cacao fat naturally present in the chocolate or cocoa used and the food oil, in no event in excess of one-hundredth of one percent of the weight of the finished product, is used as a carrier of such vitamins; or

(III) Oleomargarine.

(3) "Person" includes an individual, firm, partnership, association, trust, estate, and corporation, any other business unit, device, arrangement, or organization, and any officer, agent, servant, and employee thereof.



§ 25-5.5-204. Imitation dairy products - labeling

(1) It is unlawful for a person to manufacture, sell, or exchange, to offer for sale or exchange, or to transport or possess any imitation dairy product unless the imitation dairy product is properly labeled, branded, or otherwise marked for identification. The department is authorized to evaluate and rule upon compliance with this requirement.

(2) Ingredients shall be listed by the common or usual name in the order of descending predominance. The declaration shall be presented on any appropriate information panel in adequate type size without obscuring design or vignettes and without crowding. The entire ingredient statement shall appear on a single panel of the label.



§ 25-5.5-205. Enforcement and power - rules

(1) The department is authorized to administer and supervise the enforcement of this part 2. To this end, the department shall:

(a) Provide for and have complete power to make such periodic inspections and investigations as may be deemed necessary to disclose violations of this part 2;

(b) Receive and provide for the investigation of complaints of violations of this part 2;

(c) To carry out the terms and provisions of this part 2, have the power to promulgate rules and regulations for the enforcement of this part 2, not inconsistent with or violative of the terms and provisions thereof, and to publish the same.



§ 25-5.5-206. Enforcement by injunction

The provisions of this part 2 may be enforced by injunction in any court having jurisdiction to grant injunctive relief at the suit and upon the petition of the department or any other person, and it shall not be requisite in such action for an injunction that the plaintiff plead, prove, or show pecuniary loss, damage, or injury or personal damage or injury.



§ 25-5.5-207. Subpoena of defendant

Any defendant, in an action brought under the provisions of section 25-5.5-205, may be required to testify under a subpoena duly issued or in pursuance of the Colorado rules of civil procedure; and the books and records of any such defendant may be brought into court and introduced into evidence; but no information so obtained may be used against the defendant as the basis for a misdemeanor prosecution under the provisions of this part 2.



§ 25-5.5-208. Seizure of products

Imitation dairy products illegally held or otherwise involved in a violation of this part 2 shall be subject to seizure and disposition in accordance with an appropriate order of court.



§ 25-5.5-209. Penalty

Any person who violates any of the provisions of this part 2 or who directs or knowingly permits such violation or aids or assists therein is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.






Part 3 - Frozen Desserts

§ 25-5.5-301. Short title

This part 3 shall be known and may be cited as the "Colorado Frozen Desserts Act".



§ 25-5.5-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Confectionery" means candy, cakes, cookies, and glazed fruit.

(2) "Department" means the department of public health and environment or its authorized representative.

(3) "Mix" means the pasteurized unfrozen combination of all ingredients of a frozen dairy dessert with or without fruits, fruit juices, chocolate, cocoa, confectionery, nut meats, flavor, or harmless color.



§ 25-5.5-303. Ice cream - standards

(1) Ice cream is a food which is prepared by freezing or partially freezing, while stirring, a pasteurized mix composed of one or more of the optional dairy ingredients specified in subsection (2) of this section, which is sweetened with one or more of the optional sweetening ingredients specified in subsection (3) of this section, and which is flavored with one or more of the optional flavoring ingredients specified in subsection (4) of this section. One or more of the optional egg ingredients specified in subsection (5) of this section, one or more of the optional stabilizing ingredients specified in subsection (6) of this section, and one or more of the optional pH adjusting and protein stabilizing ingredients specified in subsection (7) of this section may be used, subject to the conditions set forth in subsections (5), (6), and (7) of this section. Harmless coloring may be added. The mix may be seasoned with salt and may be homogenized. Water may be added. The kind and quantity of optional dairy ingredients used and the content of milk fat and total milk solids shall be such that the weights of milk fat and total milk solids are not less than ten percent and twenty percent respectively of the weight of the finished ice cream; but, when one or more of the optional flavoring ingredients specified in paragraphs (d) to (k) of subsection (4) of this section are used, then the weights of milk fat and total milk solids shall not be less than ten percent and twenty percent respectively, except for such reduction in milk fat and in total milk solids as is due to the addition of one or more of the optional ingredients specified in paragraphs (d) to (k) of subsection (4) of this section, but in no case shall it contain less than eight percent of milk fat nor less than eighteen percent of total milk solids. Ice cream shall contain not less than one and six-tenths pounds of total food solids per gallon and shall weigh not less than four and one-half pounds per gallon.

(2) The optional dairy ingredients referred to in subsection (1) of this section are cream, dried cream, butter, butter oil, concentrated milk fat, milk, concentrated milk, evaporated milk, sweetened condensed milk, superheated condensed milk, dried milk, skim milk, concentrated (evaporated or condensed) skim milk, superheated condensed skim milk, sweetened condensed skim milk, sweetened condensed partly skimmed milk, nonfat dry milk solids, liquid or condensed or dried sweet cream buttermilk, or dried whey solids or any of such products from which all or a portion of the lactose has been removed by crystallization or the lactose has been converted to simple sugars by hydrolysis if such products are approved as suitable optional dairy ingredients by the department. Citric acid, ascorbic acid, lecithin, tocopherols, or other harmless optional ingredients, which are approved by the department for the purpose of preventing fat oxidation in any of such optional dairy ingredients, may be added in amounts not to exceed five-thousandths of one percent of the weight of the butterfat present in such dairy ingredients.

(3) The optional sweetening ingredients referred to in subsection (1) of this section are sugar (sucrose), sugar syrup, dextrose, invert sugar (paste or syrup), lactose, corn sugar, dried or liquid corn syrup, glucose syrup, maple syrup, maple sugar, honey, brown sugar, maltose syrup, malt syrup, dried malt syrup, dried maltose syrup, malt extracts in liquid or dried form, refiners' syrup, and molasses other than blackstrap.

(4) The optional flavoring ingredients referred to in subsection (1) of this section are:

(a) Harmless natural food flavoring, including, but not limited to, ground spice, ground vanilla beans, and infusion of coffee or tea;

(b) Harmless artificial food flavoring;

(c) Fruit juice, which may be fresh, frozen, canned, concentrated, or dried and which may be sweetened and thickened with one or more of the optional stabilizing ingredients specified in subsection (6) of this section;

(d) Chocolate;

(e) Cocoa;

(f) Fruit, including cocoanut, which may be fresh, frozen, canned, concentrated, shredded, pureed, comminuted, or dried and which may be sweetened, thickened with stabilizer, and acidulated with citric, tartaric, malic, lactic, or ascorbic acid;

(g) Nut meats;

(h) Confectionery;

(i) Malted milk;

(j) Properly prepared and cooked cereal;

(k) Any distilled alcoholic beverage, including a liqueur, or any wine or any mixture of two or more thereof.

(5) The optional egg ingredients referred to in subsection (1) of this section are liquid eggs, frozen eggs, dried eggs, egg yolks, frozen yolks, and dried yolks; but the total weight of egg yolk solids in any of such ingredients used singly or used in any combination of two or more of such ingredients shall be less than the minimum prescribed in section 25-5.5-304 for French ice cream.

(6) The optional stabilizing ingredients specified in subsection (1) of this section are gelatin, algin, sodium carboxymethycellulose, extract of Irish moss, psyllium seed husk, agar-agar, gum acacia, gum karaya, locust bean gum, gum tragacanth, oat gum, guar seed gum, calcium sulfate, monoglycerides or diglycerides or both of fat forming fatty acids except lauric acid, or other harmless stabilizers or emulsifiers (surface active agents) approved by the department; but the total weight of the active material contained in the solids of any of such ingredients used singly or used in any combination of two or more of such ingredients shall not be more than one-half of one percent of the weight of the finished ice cream.

(7) (a) The following optional harmless ingredients or combinations thereof may be added to control viscosity, adjust protein stability, and adjust the pH of the combined mix ingredients:

(I) Neutralizers which are approved by the department;

(II) Sodium citrate;

(III) Sodium phosphates.

(b) The total of ingredients included in subparagraph (I) of paragraph (a) of this subsection (7) shall not exceed one-tenth of one percent by weight of the finished mix; nor shall the weight of ingredients included in subparagraphs (II) and (III) of paragraph (a) of this subsection (7) exceed two-tenths of one percent by weight of the finished mix.

(8) It is further provided that the percentage of developed lactic acid in the mix prior to the addition of the optional ingredients listed in subsections (6) and (7) of this section shall not exceed three-thousandths of one percent by weight for each one percent of milk-solids-non-fat present in the mix.



§ 25-5.5-304. French ice cream and custards - standards

French ice cream, frozen custard, and French custard ice cream shall conform to the definition and standard of identity prescribed for ice cream by section 25-5.5-303 if one or more of the optional egg ingredients permitted by section 25-5.5-303 are used in such quantity that the total weight of egg yolk solids therein is not less than one and four-tenths percent of the weight of the finished French ice cream, except when any of the optional flavoring ingredients specified in section 25-5.5-303 (4)(d) to (4)(k) is used, in which case the weight of egg yolk solids shall not be less than one and twelve-hundredths percent of the weight of the finished French ice cream.



§ 25-5.5-305. Ice milk - standards

Ice milk shall conform in all respects to the definition and standard of identity for ice cream prescribed in section 25-5.5-303; except that it shall contain not less than two percent nor more than seven percent of milk fat, not less than eleven percent of total milk solids, and not less than one and three-tenths pounds of food solids per gallon. When ice milk is packaged in containers of greater than one-half gallon capacity, it shall not contain color or any of the optional flavoring ingredients specified in section 25-5.5-303 (4).



§ 25-5.5-305.5. Low-fat frozen dairy dessert - standards

Low-fat frozen dairy dessert shall conform in all respects to the definition and standard of identity for ice cream prescribed in section 25-5.5-303; except that it shall contain not less than one and five-tenths percent nor more than one and nine-tenths percent of milk fat and not less than twelve percent total milk-solids-non-fat and except that it shall contain not less than one and three-tenths pounds of food solids per gallon.



§ 25-5.5-306. Sherbet - standards

Sherbet is the food prepared by freezing or partially freezing, while stirring, a pasteurized mix composed of one or a combination of the optional dairy ingredients specified in section 25-5.5-303 (2), one or more of the optional sweetening ingredients specified in section 25-5.5-303 (3), fruit, fruit juice, or flavoring as provided in this section. It may contain one or more of the optional stabilizing ingredients specified in section 25-5.5-303 (6) or pectin if the weight of such stabilizer is not more than one-half of one percent of the weight of the finished sherbet. The kind and quantity of optional dairy ingredients used is such that the total milk solids content is not more than five percent by weight of the finished sherbet and the milk fat content is not more than two percent nor less than one percent by weight of the finished sherbet. It shall contain fruit or fruit juice, as described in section 25-5.5-303 (4)(c) and (4)(f), and may contain natural food flavoring. It may contain citric, tartaric, malic, lactic, or ascorbic acid. The acidity of the finished sherbet shall be not less than thirty-five hundredths of one percent of acid as determined by titrating with standard alkali and expressed as lactic acid. It may contain the optional egg ingredients specified in section 25-5.5-303 (5) in amounts not to exceed one-half of one percent of the weight of the finished sherbet. Harmless coloring may be added. The mix may be seasoned with salt and may be homogenized. It shall weigh not less than six pounds per gallon.



§ 25-5.5-307. Water ice - standards

Water ice conforms in all respects to the definition and standard of identity for sherbet prescribed in section 25-5.5-306; except that the mix need not be pasteurized and, since it does not contain any of the optional dairy ingredients, it does not meet the provision respecting total milk solids and butterfat.



§ 25-5.5-308. Adulterated and misbranded - when

Any food product which is made in semblance of or in imitation of any food for which a definition and standard of identity is established in sections 25-5.5-303 to 25-5.5-307 or any food which purports to be or is represented as a food for which a definition and standard of identity is established in said sections shall be deemed to be adulterated and misbranded if such food does not conform to such standard, notwithstanding the employment of any fanciful name or the use of the word "imitation" to designate the product.



§ 25-5.5-309. Administration and enforcement

The department is authorized to administer and supervise the enforcement of this part 3; to provide for such periodic inspections and investigations as may be deemed necessary to disclose violations; to collect samples of optional ingredients, mixes, and finished products for analysis; to receive and provide for the investigation of complaints; and to provide for the institution and prosecution of civil actions. The provisions of this part 3 and the rules and regulations issued in connection therewith may be enforced by injunction in any court having jurisdiction to grant injunctive relief, and adulterated or misbranded articles illegally held or otherwise involved in a violation of this part 3 or of said rules and regulations shall be subject to seizure and disposition in accordance with an order of court.



§ 25-5.5-310. Regulations

Whenever, in the judgment of the department, such action will promote honesty and fair dealing in the interest of consumers, the department shall promulgate regulations fixing and establishing, for any class of frozen desserts, a reasonable definition and standard of identity. The department may, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate harmless optional ingredients which may be used in a mix as permitted by this part 3 but which may not have been specifically identified in this part 3 by any chemical or trade name.



§ 25-5.5-311. Products detained or embargoed - when

Whenever any duly authorized agent of the department finds or has probable cause to believe that any frozen dessert specified in this part 3 is adulterated or misbranded within the meaning of this part 3, he shall affix to such product container a tag or other appropriate marking, giving notice that such frozen dessert is or is suspected of being adulterated or misbranded and that it is being detained or embargoed and warning all persons not to remove or dispose of such product by sale or otherwise until provision for removal or disposal is given by the department. No person shall remove or dispose of such embargoed product by sale or otherwise without permission of the department or its agent or, after summary proceedings have been instituted, without permission from the court having jurisdiction. If the embargo is removed by the department or by the court, neither the department nor the state shall be held liable for damages because of such embargo in the event that the court finds that there was probable cause for the embargo.



§ 25-5.5-312. Violations - penalty

Any person, firm, or corporation that willfully violates any of the provisions of this part 3 and any officer, agent, or employee thereof who directs or knowingly permits such violation or who aids or assists therein is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.












Family Planning

Article 6 - Family Planning

Part 1 - Family Planning

§ 25-6-101. Legislative declaration

(1) Continuing population growth either causes or aggravates many social, economic, and environmental problems, both in this state and in the nation.

(2) Contraceptive procedures, supplies, and information are not available as a practical matter to many persons in this state.

(3) It is desirable that inhibitions and restrictions be eliminated so that all persons desiring contraceptive procedures, supplies, and information shall have ready and practicable access thereto.

(4) Section 25-6-102 sets forth the policy and authority of this state, its political subdivisions, and all agencies and institutions thereof, including prohibitions against restrictions with respect to contraceptive procedures, supplies, and information.



§ 25-6-102. Policy, authority, and prohibitions against restrictions

(1) All medically acceptable contraceptive procedures, supplies, and information shall be readily and practicably available to each person desirous of the same regardless of sex, sexual orientation, race, color, creed, religion, disability, age, income, number of children, marital status, citizenship, national origin, ancestry, or motive.

(2) Medical evaluation and advice is encouraged for all persons seeking any contraceptive procedures, supplies, and information.

(3) No hospital, clinic, medical center, institution, or pharmacy shall subject any person to any standard or requirement as a prerequisite for any contraceptive procedures, supplies, or information, including sterilization, other than referral to a physician.

(4) No hospital, clinic, medical center, or pharmacy licensed in this state, nor any agency or institution of this state, nor any unit of local government shall have any policy which interferes with either the physician-patient relationship or any physician or patient desiring to use any medically acceptable contraceptive procedures, supplies, or information.

(5) Contraceptive procedures, including medical procedures for permanent sterilization, when performed by a physician on a requesting and consenting patient, are consistent with public policy.

(6) Notwithstanding any other provision of this part 1, no unmarried person under eighteen years of age may consent to permanent sterilization procedures without the consent of parent or guardian.

(7) Nothing in this part 1 shall inhibit a physician from refusing to furnish any contraceptive procedures, supplies, or information for medical reasons.

(8) Dissemination of medically acceptable contraceptive information by duly authorized persons at schools, in state, district, and county health and welfare departments or public health agencies, in medical facilities at institutions of higher education, and at other agencies and instrumentalities of this state is consistent with public policy.

(9) No private institution or physician, nor any agent or employee of such institution or physician, shall be prohibited from refusing to provide contraceptive procedures, supplies, and information when such refusal is based upon religious or conscientious objection, and no such institution, employee, agent, or physician shall be held liable for such refusal.

(10) To the extent family planning funds are available, each agency and institution of this state and each of its political subdivisions shall provide contraceptive procedures, supplies, and information, including permanent sterilization procedures, to indigent persons free of charge and to other persons at cost.



§ 25-6-103. Department of public health and environment - powers and duties

The department of public health and environment is authorized to receive and disburse such funds as may become available to it for family planning programs to any organization, public or private, engaged in providing contraceptive procedures, supplies, and information. Any family planning program administered by the department of public health and environment shall be developed in consultation and coordination with other family planning agencies in this state, including but not limited to the department of human services.






Part 2 - Family Planning and Birth Control

§ 25-6-201. This part 2 to be liberally construed

This part 2 shall be liberally construed to protect the rights of all individuals to pursue their religious beliefs, to follow the dictates of their own consciences, to prevent the imposition upon any individual of practices offensive to the individual's moral standards, to respect the right of every individual to self-determination in the procreation of children, and to insure a complete freedom of choice in pursuance of constitutional rights.



§ 25-6-202. Services to be offered by the county

The governing body of each county and each city and county or any county or district public health agency thereof or any welfare department thereof may provide and pay for, and each county and each city and county or any public health agency or county or district public health agency thereof or any welfare department thereof may offer, family planning and birth control services to every parent who is a public assistance recipient and to any other parent or married person who might have interest in, and benefit from, such services; except that no county or city and county or public health agency thereof is required by this section to seek out such persons.



§ 25-6-203. Extent of services

Family planning and birth control services shall include: Interview with trained personnel; distribution of literature; referral to a licensed physician or advanced practice nurse for consultation, examination, tests, medical treatment, and prescription; and, to the extent so prescribed, the distribution of rhythm charts, drugs, medical preparations, contraceptive devices, and similar products.



§ 25-6-204. Counties may charge for services

The governmental unit making provision for and offering such services may charge those persons to whom family planning and birth control services are rendered a fee sufficient to reimburse the county or city and county all or any portion of the costs of the services rendered.



§ 25-6-205. Services may be refused

The refusal of any person to accept family planning and birth control services shall in no way affect the right of such person to receive public assistance or to avail himself of any other public benefit, and every person to whom such services are offered shall be so advised initially both orally and in writing. County and city and county employees engaged in the administration of this part 2 shall recognize that the right to make decisions concerning family planning and birth control is a fundamental personal right of the individual, and nothing in this part 2 shall in any way abridge such individual right, nor shall any individual be required to state his reason for refusing the offer of family planning and birth control services.



§ 25-6-206. Interviews conducted in language recipient understands

In all cases where the recipient does not speak or read the English language, the services shall not be given unless the interviews are conducted and all literature is written in a language which the recipient understands.



§ 25-6-207. County employee exemption

Any county employee or city and county employee may refuse to accept the duty of offering family planning and birth control services to the extent that such duty is contrary to his personal religious beliefs, and such refusal shall not be grounds for any disciplinary action, for dismissal, for any interdepartmental transfer, for any other discrimination in his employment, for suspension from employment with the county or city and county, or for any loss in pay or other benefits.






Part 3 - Breast-Feeding

§ 25-6-301. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The American academy of pediatrics recommends breast-feeding exclusively for the first six months of an infant's life but continuing with other forms of nutrition for at least the first twelve months of an infant's life and as long thereafter as is mutually desired.

(b) The American academy of pediatrics has continuously endorsed breast-feeding as the optimal form of nutrition for infants and as a foundation for good feeding practices. Extensive research indicates that there are diverse and compelling advantages to breast-feeding for infants, mothers, families, and society.

(c) Epidemiologic research shows that breast-feeding of infants provides benefits to their general health, growth, and development and results in significant decreases in risk for numerous acute and chronic diseases.

(d) Research in developed countries provides strong evidence that breast-feeding decreases the incidence and severity of diarrhea, lower respiratory infection, otitis media, and urinary tract infection.

(e) Research studies have also shown that human milk and breast-feeding have possible protective effects against the development of a number of chronic diseases, including allergic diseases and some chronic digestive diseases. In addition, human milk and breast-feeding may prevent obesity.

(f) In addition, breast-feeding has been related to the possible enhancement of cognitive development.

(g) Breast-feeding has been shown to have numerous health benefits for mothers, including an earlier return to prepregnant weight, delayed resumption of ovulation with increased child spacing, improved bone remineralization postpartum with reduction in hip fractures in the postmenopausal period, and reduced risk of ovarian cancer and premenopausal breast cancer, as well as increased levels of oxytocin, resulting in less postpartum bleeding and more rapid uterine involution.

(h) In addition to individual health benefits, breast-feeding results in substantial benefits to society, including reduced health care costs, reduced environmental damage, reduced governmental spending on the women, infants, and children supplementary feeding programs, and reduced employee absenteeism for care attributable to infant illness.

(i) Breast-feeding is a basic and important act of nurturing that should be encouraged in the interests of maternal and infant health.

(2) The general assembly further declares that the purpose of this part 3 is for the state of Colorado to become involved in the national movement to recognize the medical importance of breast-feeding, within the scope of complete pediatric care, and to encourage removal of societal boundaries placed on breast-feeding in public.



§ 25-6-302. Breast-feeding

A mother may breast-feed in any place she has a right to be.












Environmental Control

Article 6.5 - Environmental Control

Part 1 - Provisions for Rules and Regulations Concerning Environmental Control

§ 25-6.5-101. Legislative declaration

(1) The general assembly hereby finds and determines that the protection of the natural environment of this state is important to the public health and welfare of the citizens of Colorado.

(2) The general assembly further finds and determines that the environmental laws of this state relating to air quality control in article 7 of this title, water quality control in article 8 of this title, hazardous waste in article 15 of this title, and solid waste in article 20 of title 30, C.R.S., may be highly technical, complex, and subject to varying interpretation.

(3) The general assembly, therefore, declares that the provisions of this article are enacted to enhance public notice and awareness of rules, regulations, and interpretations of the environmental laws of this state and to ensure public confidence in the fairness of the enforcement of any agency requirements.



§ 25-6.5-102. Requirements for environmental rules - publication

(1) All agency policies and guidance, including any amendments or revisions thereto, relating to the implementation, administration, and enforcement of article 7, 8, 11, or 15 of this title, article 20.5 of title 8, C.R.S., or article 20 of title 30, C.R.S., except for policies relating to personnel or other internal administrative matters not directly related to enforceable requirements under such articles, shall be reduced to writing and published. Three copies shall be filed with the state librarian for the state publications depository and distribution center. Copies of each such policy or guidance issued under article 7, 8, 11, or 15 of this title, article 20.5 of title 8, C.R.S., or article 20 of title 30, C.R.S., shall be made available to the public upon request. Interpretive rules issued under article 15 of this title shall also be made available to the public upon request. Each affected agency shall maintain and make available to the public a current index of all such policies, guidance, and interpretive rules in effect. Copies of any policy, guidance, interpretive rule, or index shall be provided to the public at cost.

(2) No policy or guidance referred to in subsection (1) of this section shall have the force and effect of a rule unless it has been promulgated by the relevant commission pursuant to the provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S., and applicable provisions of article 7, 8, 11, or 15 of this title, article 20.5 of title 8, C.R.S., or article 20 of title 30, C.R.S., pertaining to rule-making procedures or authorizing the promulgation of rules, and made available to the public in accordance with section 24-4-103, C.R.S.

(3) (a) Any policy or guidance, including any amendments or revisions thereto, may be brought to the attention of the relevant division director and thereafter may be brought to the relevant commission for review. The review shall determine whether such policy or guidance is within the statutory authority of the relevant agency, is consistent with applicable statutes and any applicable regulations, including the provisions of subsection (1) of this section, and is appropriate for the relevant commission to undertake rule-making with respect to the subject matter of the policy or guidance and shall consider other questions within the scope of the relevant commission's authority related to such policy or guidance.

(b) Following such review, the commission shall take action or, if appropriate, refer the matter to the relevant division director to take action within a specified period of time in accordance with its determination.

(4) Any obligation to submit payment of any monetary penalty arising from an enforcement action that concerns a matter under review by the relevant commission shall be stayed until the relevant commission completes its review.

(5) The commission review regarding the policy or guidance shall not constitute an adjudication of any facts of a specific enforcement action.

(6) Failure to request a review under this section shall not be considered in any permit appeal or enforcement action.

(7) As used in this section:

(a) "Relevant commission" means the commission or agency responsible for the promulgation of rules for the environmental program under which the guidance or policy is issued.

(b) "Relevant division director" means the director of the division within the department of public health and environment, responsible for the subject matter of the guidance or policy at issue.






Part 2 - Pollution Control Equipment Certification

§ 25-6.5-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Division" means the division of administration of the department of public health and environment.

(2) "Pollution control equipment" means any personal property, including, but not limited to, equipment, machinery, devices, systems, buildings, or structures, that is installed, constructed, or used in or as a part of a facility that creates a product in a manner that generates less pollution by the utilization of an alternative manufacturing or generating technology. "Pollution control equipment" includes, but is not limited to, gas or wind turbines and associated compressors or equipment or solar, thermal, or photovoltaic equipment.



§ 25-6.5-202. Certification of pollution control equipment

(1) Within twelve months after the date of acquisition of an ownership or lease interest, a person owning or leasing property may file a request for certification of such property as pollution control equipment with the division on forms prescribed by the division.

(2) At any time after the filing of a request for certification pursuant to subsection (1) of this section and prior to a determination, the division may schedule a conference with the applicant to obtain further information relevant to the determination of eligibility for certification as pollution control equipment.

(3) Within six months after the filing of a request pursuant to subsection (1) of this section, the division shall determine the eligibility of such property as pollution control equipment and shall certify its determination to the applicant and the executive director of the department of revenue. The division may certify as pollution control equipment all of the property for which a request has been filed pursuant to subsection (1) of this section, specified portions of the property, or none of the property. In making its determination, the division shall consider any available and pertinent information.

(4) If the division denies a request for certification in whole or in part, the applicant may file with the division a written objection to the determination within thirty days after receipt of written notice of the determination. If a written objection is filed, the division shall grant the applicant a hearing in accordance with section 24-4-105, C.R.S., within thirty days after receipt of the written objection and shall make a final determination based on the hearing.

(5) If the final determination of the division denies the request for certification in whole or in part, the final determination shall be subject to judicial review in accordance with the provisions of section 24-4-106, C.R.S.

(6) The division may assess against an applicant a fee sufficient to cover the actual and direct cost incurred by the division in making a determination pursuant to this section, including, but not limited to, the actual and direct cost of any hearing or appeal related to the denial of certification if the denial is upheld. Any fee assessed by the division pursuant to this subsection (6) shall be credited to the pollution control equipment certification fund created in section 25-6.5-203.



§ 25-6.5-203. Pollution control equipment certification fund - creation - purpose

(1) There is hereby established in the state treasury the pollution control equipment certification fund, which shall consist of all moneys collected by the division pursuant to section 25-6.5-202. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any unexpended or unencumbered moneys in the fund at the end of any fiscal year shall remain in the fund and shall not be transferred to the general fund.

(2) The moneys in the pollution control equipment certification fund shall be subject to annual appropriation by the general assembly to the department of public health and environment to defray the costs incurred by the division in performing its obligations pursuant to section 25-6.5-202.









Article 6.6 - Environmental Management System Permit Program

§ 25-6.6-101. Short title

This article shall be known and may be cited as the "Environmental Management System Permit Program".



§ 25-6.6-102. Legislative declaration

(1) The general assembly finds that while Colorado's existing environmental laws play an important role in protecting the environment, environmental protection could be further enhanced by authorizing innovative advances in environmental regulatory methods and approaches. The general assembly finds that Colorado should promote and develop environmental regulatory approaches that:

(a) Encourage facility owners and operators to assess the environmental impact of their operations;

(b) Encourage innovation by and measure success through facility owners and operators setting measurable goals;

(c) Provide facility owners and operators with flexibility to implement the most effective pollution prevention, source reduction, or other pollution reduction strategies for their particular facilities, while complying with verifiable and enforceable pollution limits;

(d) Encourage superior environmental performance, continuous improvement toward sustainable levels of resource usage, and minimal levels of pollution discharges, emissions, and releases;

(e) Recognize facility owners and operators that are considered environmental leaders and that reduce pollution to levels below what is required by applicable law, through participation in the environmental management system permit program;

(f) Consolidate environmental requirements into one permit, while respecting local agency jurisdiction and encouraging local agencies to participate, and allow facility owners and operators to make environmental decisions based upon all environmental considerations;

(g) Reduce the time and money spent by agencies and facility owners and operators on paperwork and other administrative tasks that do not benefit the environment, including streamlining permit, record-keeping, and reporting requirements;

(h) Increase public participation and encourage stakeholder consensus in the development of innovative environmental regulatory approaches and methods for monitoring the environmental performance of projects pursuant to this title;

(i) Encourage groups of facilities and communities to work together to reduce pollution to levels below what is required by applicable law;

(j) Provide reasonable assistance to facilitate meaningful stakeholder participation; and

(k) Increase understanding and transparency of environmental laws and promote communication among agencies, regulated entities, and the public.



§ 25-6.6-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the state department of public health and environment.

(2) "Environmental permit" means a permit issued pursuant to article 20.5 of title 8, C.R.S., articles 7, 8, 11, and 15 of this title or article 20 of title 30, C.R.S., or rules promulgated under such provisions, and may also include permits issued pursuant to local government authority, with the consent of such local government authority.

(3) "Environmental requirement" means a requirement in a law administered by the department, a rule adopted by a statutorily designed state board or commission, a permit or order issued by the department, or an agreement entered into with the department.



§ 25-6.6-104. Powers and duties of department - rules

(1) The department is authorized to implement a voluntary environmental management system permit program, which shall be a pilot program until May 15, 2007, that allows a limited number of participants as determined by the department to obtain an environmental management system permit. The environmental management system permit shall allow participants to meet existing environmental standards of a law, rule, order, or permit related to the control or abatement of pollution through the use of alternative methods and procedures while ensuring compliance with an established ambient air or water standard. Nothing in this section shall be construed to authorize a participant to exceed an established ambient air or water standard.

(2) Notwithstanding the provisions of section 25-1-102, the executive director of the department has the sole authority to promulgate and amend rules, to the extent that such rules and amendments to the rules are consistent with federal law, in order to specify the procedures and other necessary requirements for issuing, implementing, revoking, and enforcing an environmental management system permit and to establish alternative methods or procedures for meeting environmental standards. The procedures outlined in the rules shall include the opportunity for public notice and comment.

(3) The department shall include, but not be limited to, the following elements in the environmental management system permit:

(a) The elements of an environmental management system;

(b) A requirement and criteria for audits of the environmental management system;

(c) A requirement and criteria for environmental compliance audits;

(d) A requirement and criteria for reporting a summary of the results of the environmental compliance audits;

(e) Environmental performance standards and limits;

(f) A requirement that program participants commit to measurable environmental benefits and continual environmental improvement;

(g) Monitoring, reporting, and record-keeping requirements;

(h) The ability for an analysis and consideration of all environmental impacts in developing environmental requirements;

(i) A requirement for community involvement and a communications plan; and

(j) Procedures that reduce otherwise required permit modification procedural requirements.

(4) (a) An entity may apply to participate in the voluntary environmental management system permit program if the entity meets the requirements for any of the following tiers:

(I) Platinum tier. The department shall establish the criteria for the platinum tier by rule, which criteria shall be more stringent than the gold tier criteria and shall include that the entity has assisted the department in developing proposals for streamlining environmental requirements and easing the regulatory burden on businesses of environmental compliance.

(II) Gold tier. The criteria are as follows:

(A) The entity has no serious violations of applicable local, state, or federal environmental requirements or environmental permits for a period of three years prior to the date of submission of the application for participation in the program;

(B) The entity has no convictions or out-of-court settlements of formal charges of a criminal violation of an environmental requirement or environmental permit within a five-year period prior to the date of submission of the application for participation in the program; and

(C) The entity has not entered into a settlement agreement and no compliance or consent order has been issued for a serious violation of an environmental requirement or environmental permit for three years prior to the date of submission of the application for participation in the program.

(III) Silver tier. The criteria are as follows:

(A) The entity has no serious violations of applicable local, state, or federal environmental requirements or environmental permits for a period of one year prior to the date of submission of the application for participation in the program;

(B) The entity has no convictions or out-of-court settlements of formal charges of a criminal violation of an environmental requirement or environmental permit within a two-year period prior to the date of submission of the application for participation in the program;

(C) The entity has not entered into a settlement agreement and no compliance or consent order has been issued for serious violations of an environmental requirement or environmental permit for a one-year period prior to the date of submission of the application for participation in the program; and

(D) No permit shall be issued to silver tier applicants pursuant to this article until the applicant achieves compliance with gold or platinum tier requirements.

(b) Any facility that will be subject to the program and that is part of a corporation, partnership, sole proprietorship, municipality, county, city and county, special district, or state or federal agency or department that has other Colorado facilities shall not be eligible for the program unless all of such facilities located in Colorado are in compliance with applicable local, state, and federal environmental requirements and environmental permits. The department shall determine the applicability of this paragraph (b) on a case-by-case basis.

(5) The department shall develop and make available to the public information on any alternative monitoring, record keeping, reporting, method, or condition that the environmental management system permit prescribes and any other incentive provided to the applicant within the environmental management system permit.

(6) An entity subject to an environmental management system permit shall be subject to the same fee provisions as other existing permits, unless the department reduces the fee as an operational flexibility incentive. The department is authorized to exercise such flexibility.

(7) The department shall establish performance measures, including public notice and comment, to assess the pilot program's performance after public notice and comment.



§ 25-6.6-105. Enforcement - self-audit - review

(1) The department is authorized to enter and inspect any property, premises, or place, and all facilities, on- or off-site, that is or are covered by an environmental management permit or where relevant documents may be located, for the purpose of investigating any actual, suspected, or potential source of pollution or ascertaining compliance or noncompliance with any requirement of this article, any rule promulgated pursuant to this article, or any permit issued pursuant to this article. The department may, at reasonable times, have access to and copy any record, inspect any monitoring equipment or method, or sample any emissions or wastes, including mixtures of waste with environmental media or other materials required pursuant to this article; except that, if the permit holder denies or does not consent to such entry or inspection, the department has the authority to seek a warrant from a court of competent jurisdiction in the county in which the property, premises, or place is located prior to inspection. The court shall issue such a warrant upon a proper showing of the need for such entry and inspection. Any trade secrets and proprietary information obtained in the course of the inspection or investigation shall be kept confidential unless the permit holder consents to the release of the information; except that information required to be made available to the department pursuant to any other law shall not be confidential. The department shall provide a permit holder with a duplicate of any analytical report or observation of a pollutant made by the department. If samples are taken, the permittee shall be entitled to a receipt for such samples. Upon request of the permit holder, the department shall provide the permit holder with a sufficient sample so that the permit holder may perform its own test.

(2) In addition to the rights of entry and inspection by the department pursuant to subsection (1) of this section, the terms and conditions of the environmental management system permit shall be enforced in any manner provided by law for the enforcement of permits issued pursuant to department rules. Appeals of initial determinations shall be made to the executive director or a designated hearing officer in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(3) This section shall not be interpreted to exclude a participant in the environmental management system permit program that performs an audit as required by the program from exercising or applying any rights or privileges granted in section 13-25-126.5, C.R.S., and sections 25-1-114.5 and 25-1-114.6.

(4) The department, in consultation with interested parties, including applicable environmental boards and commissions, shall review the pilot permit program to assess its effectiveness in improving, enhancing, and protecting the environment of the state, garnering resource efficiencies, and decreasing administrative burdens. The department shall report the results of the review to the general assembly and the governor on or before January 1, 2007. The report shall include recommendations concerning whether the pilot project should be allowed to continue, and, if so, the recommended form and structure of the program.



§ 25-6.6-106. Repeal of article

This article is repealed, effective July 1, 2018. Prior to such repeal, the environmental management system permit program shall be reviewed as provided for in section 24-34-104, C.R.S.






Article 6.7 - Environmental Leadership Act

§ 25-6. 7-101 to 25-6.7-110. (Repealed)

This article was added in 1998. For amendments to this article prior to its repeal in 2003, consult the 2003 Colorado Revised Statutes and the Colorado statutory research explanatory note beginning on page vii in the front of this volume.

(2) Section 25-6.7-110 (2) provided for the repeal of this article, effective December 31, 2003. (See L. 98, p. 877.)






Article 7 - Air Quality Control

Part 1 - Air Quality Control Program

§ 25-7-101. Short title

This article shall be known and may be cited as the "Colorado Air Pollution Prevention and Control Act".



§ 25-7-102. Legislative declaration

In order to foster the health, welfare, convenience, and comfort of the inhabitants of the state of Colorado and to facilitate the enjoyment and use of the scenic and natural resources of the state, it is declared to be the policy of this state to achieve the maximum practical degree of air purity in every portion of the state, to attain and maintain the national ambient air quality standards, and to prevent the significant deterioration of air quality in those portions of the state where the air quality is better than the national ambient air quality standards. To that end, it is the purpose of this article to require the use of all available practical methods which are technologically feasible and economically reasonable so as to reduce, prevent, and control air pollution throughout the state of Colorado; to require the development of an air quality control program in which the benefits of the air pollution control measures utilized bear a reasonable relationship to the economic, environmental, and energy impacts and other costs of such measures; and to maintain a cooperative program between the state and local units of government. It is further declared that the prevention, abatement, and control of air pollution in each portion of the state are matters of statewide concern and are affected with a public interest and that the provisions of this article are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state. The general assembly further recognizes that a current and accurate inventory of actual emissions of air pollutants from all sources is essential for the proper identification and designation of attainment and nonattainment areas, the determination of the most cost-effective regulatory strategy to reduce pollution, the targeting of regulatory efforts to achieve the greatest health and environmental benefits, and the achievement of a federally approved clean air program. In order to achieve the most accurate inventory of air pollution sources possible, this article specifically provides incentives to achieve the most accurate and complete inventory possible and to provide for the most accurate enforcement program achievable based upon that inventory.



§ 25-7-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Administrator" means the administrator of the federal environmental protection agency.

(1.3) "Adverse environmental effect", as a term used in the context of regulating hazardous air pollutants, means any significant and widespread adverse effect, which may reasonably be anticipated, to wildlife, aquatic life, or other natural resources, including adverse impacts on populations of endangered or threatened species or significant degradation of environmental quality over broad areas.

(1.5) "Air pollutant" means any fume, smoke, particulate matter, vapor, or gas or any combination thereof which is emitted into or otherwise enters the atmosphere, including, but not limited to, any physical, chemical, biological, radioactive (including source material, special nuclear material, and byproduct material) substance or matter, but "air pollutant" does not include water vapor or steam condensate or any other emission exempted by the commission consistent with the federal act. Such term includes any precursors to the formation of any air pollutant, to the extent the administrator of the United States environmental protection agency or the commission has identified such precursor or precursors for the particular purpose for which the term "air pollutant" is used.

(2) "Air pollution control authority" means the division, or any person or agency given authority by the division, or a local governmental unit duly authorized with respect to air pollution control.

(3) "Air pollution source" means any source whatsoever at, from, or by reason of which there is emitted or discharged into the atmosphere any air pollutant.

(4) "Allowable emissions" means the emission rate calculated for a stationary source using the maximum rated capacity of the source (unless the source is subject to enforceable permit conditions which limit the operating rate or hours of operation, or both) and the most stringent of the following:

(a) The applicable standards promulgated pursuant to the federal act for new source performance or hazardous air pollutants;

(b) The applicable Colorado emission control regulation; or

(c) The emission rate specified as a permit condition.

(5) "Ambient air" means that portion of the atmosphere, external to the sources, to which the general public has access.

(5.5) "Appliance" means any device which contains and uses as a refrigerant a class I or class II ozone depleting compound as defined by the administrator and which is used for household or commercial purposes, including any air conditioner, refrigerator, chiller, or freezer.

(5.7) "Approved motor vehicle refrigerant recycling equipment" means any equipment models certified by the administrator, or any independent standards testing organization approved by such administrator, to meet the standards established by the administrator which are applicable to equipment for the extraction of refrigerants from motor vehicle air conditioners. Equipment for such purpose purchased prior to the promulgation of regulations pursuant to section 25-7-105 (11)(c) shall be considered certified if it is substantially identical to equipment which is certified by the administrator.

(6) Repealed.

(6.5) "CFC" means any of the chlorofluorocarbon chemicals CFC-11, CFC-12, CFC-112, CFC-113, CFC-114, CFC-115, or CFC-502.

(6.7) "Colorado generally available control technology" or "Colorado GACT" means standards imposed pursuant to section 25-7-109.3 (3) utilizing principles of sound engineering judgment in applying the criteria set forth in section 112 (d) of the federal act respecting the creation of standards or requirements utilizing generally available control technologies or management practices by area sources for the reduction of emissions of hazardous air pollutants considering a cost-benefit analysis, economics, the cost and availability of control technology, and the location, nature, and size of the source involved, and the actual or potential impacts on the public health, welfare, and the environment.

(6.8) "Colorado maximum achievable control technology" or "Colorado MACT" means standards imposed pursuant to section 25-7-109.3 (3) utilizing principles of sound engineering judgment in applying the criteria set forth in section 112 (d) of the federal act respecting the creation of standards or requirements which provide for the maximum degree of emissions reduction that has been demonstrated to be achievable for the control of hazardous air pollutants, considering a cost-benefit analysis, economics, the cost and availability of control technology, and the location, nature, and size of the source involved, and the actual or potential impacts on the public health, welfare, and the environment.

(7) "Commission" means the air quality control commission created by section 25-7-104.

(8) "Construction" means fabrication, erection, installation, or modification of an air pollution source.

(9) "Division" means the division of administration of the department of public health and environment.

(9.5) "Effects on public welfare" means all language referring to effects on public welfare, which includes, but is not limited to, effects on soils, water, crops, vegetation, manmade materials, animals, wildlife, weather, visibility, climate, damage to and deterioration of property, and hazards to transportation, as well as effects on economic values and on personal comfort and well-being, whether caused by transformation, conversion, or combination with other air pollutants.

(10) "Emission" means the discharge or release into the atmosphere of one or more air pollutants.

(11) "Emission control regulation" means and includes any standard promulgated by regulation which is applicable to all air pollution sources within a specified area and which prohibits or establishes permissible limits for specific types of emissions in such area, and also any regulation which by its terms is applicable to a specified type of facility, process, or activity for the purpose of controlling the extent, degree, or nature of pollution emitted from such type of facility, process, or activity, any regulation adopted for the purpose of preventing or minimizing emission of any air pollutant in potentially dangerous quantities, and also any regulation that adopts any design, equipment, work practice, or operational standard. Emission control regulations shall not include standards which describe maximum ambient air concentrations of specifically identified pollutants or which describe varying degrees of pollution of ambient air. Emission control regulations pertaining to hazardous air pollutants, as defined in subsection (13) of this section, shall be consistent with the emission standards promulgated under section 112 of the federal act or section 25-7-109.3 in reducing or preventing emissions of hazardous air pollutants, and may include application of measures, processes, methods, systems, or techniques, including, but not limited to, measures which:

(a) Reduce the volume of, or eliminate emissions of, such pollutants through process changes, substitution of materials, or other modifications;

(b) Enclose systems or processes to eliminate emissions;

(c) Collect, capture, or treat such pollutants when released from a process, stack, storage, or fugitive emissions point;

(d) Are design, equipment, or work practice standards (including requirements for operator training or certification); or

(e) Are a combination of the provisions of paragraphs (a) to (d) of this subsection (11).

(11.5) "Emission data" means, with reference to any source of emission of any substance into the air:

(a) Information necessary to determine the identity, amount, frequency, concentration, or other characteristics (to the extent related to air quality) of any emission which has been, or will be, emitted by the source (or of any pollutant resulting from any emission by the source), or any combination thereof;

(b) Information necessary to determine the identity, amount, frequency, concentration, or other characteristics (to the extent related to air quality) of the emission which, under an applicable standard or limitation, the source was authorized to emit (including, to the extent necessary for such purposes, a description of the manner or rate of operation of the source), or any combination thereof;

(c) A general description of the location or nature, or both, of the source to the extent necessary to identify the source and to distinguish it from other sources (including, to the extent necessary for such purposes, a description of the device, installation, or operation constituting the source).

(12) "Federal act" means the federal "Clean Air Act", 42 U.S.C. sec. 7401 et seq. (1970), as the same is in effect on November 15, 1990.

(12.1) "Generally available control technology" or "GACT" means standards promulgated pursuant to section 112 of the federal act which provide for the use of generally available control technologies or management practices for the control of hazardous air pollutants for area sources, as defined in section 112 of the federal act, including equivalent emission limitations by permit pursuant to section 112 (j) of the federal act.

(13) "Hazardous air pollutant" means an air pollutant which presents through inhalation or other routes of exposure, a threat of adverse human health effects (including, but not limited to, substances which are known to be, or may reasonably be anticipated to be carcinogenic, mutagenic, teratogenic, neurotoxic, which cause reproductive dysfunction, or which are acutely or chronically toxic) or adverse environmental effects whether through ambient concentrations, bioaccumulation, deposition, or otherwise and which has been listed pursuant to section 112 of the federal act or section 25-7-109.3.

(14) "Indirect air pollution source" means any facility, building, structure, or installation, or any combination thereof, excluding dwellings, which can reasonably be expected to cause or induce substantial mobile source activity which results in emissions of air pollutants which might reasonably be expected to interfere with the attainment and maintenance of national ambient air standards.

(15) "Issue" or "issuance" means the mailing of any order, permit, determination, or notice, other than notice by publication, by certified mail to the last address furnished to the agency by the person subject thereto or personal service on such person, and the date of issuance of such order, permit, determination, or notice shall be the date of such mailing or service or such later date as is stated in the order, permit, determination, or notice.

(16) "Local air pollution law" means any law, ordinance, resolution, code, rule, or regulation adopted by the governing body of any city, town, county, or city and county, pertaining to the prevention, control, and abatement of air pollution.

(16.5) "Maximum achievable control technology" or "MACT" means emission standards promulgated under section 112 of the federal act requiring the maximum degree of emissions reduction that has been demonstrated to be achievable for the control of hazardous air pollutants, including equivalent emission limitations by permit pursuant to section 112 (j) of the federal act.

(17) "Malfunction" means any sudden and unavoidable failure of air pollution control equipment or process equipment or unintended failure of a process to operate in a normal or usual manner. Failures that are primarily caused by poor maintenance, careless operation, or any other preventable upset condition or preventable equipment breakdown shall not be considered malfunctions.

(18) "Motor vehicle" means any self-propelled vehicle which is designed primarily for travel on the public highways and which is generally and commonly used to transport persons and property over the public highways.

(18.3) "Motor vehicle air conditioner" means any air conditioner designed for installation in a motor vehicle which uses as a refrigerant any class I or class II ozone depleting compound as defined by the administrator.

(18.4) "Owner or operator" means any person who owns, leases, operates, controls, or supervises a stationary source.

(18.5) "Ozone depleting compound" means any substance on the list of class I and class II ozone depleting compounds as defined by the administrator and as referenced in section 602 of the federal "Clean Air Act Amendments of 1990".

(19) "Person" means any individual, public or private corporation, partnership, association, firm, trust, estate, the United States or the state or any department, institution, or agency thereof, any municipal corporation, county, city and county, or other political subdivision of the state, or any other legal entity whatsoever which is recognized by law as the subject of rights and duties.

(19.5) "Refrigeration system" includes refrigerators, freezers, cold storage warehouse refrigeration systems, and air conditioners, any of which hold more than one hundred pounds of refrigerant or more than one hundred pounds total if more than one refrigeration unit or system exists at the same location.

(20) "Shutdown" means the cessation of operation of any air pollution source for any purpose.

(21) "Start-up" means the setting in operation of any air pollution source for any purpose.

(22) "State implementation plan" means the plan required by and described in section 110(a) of the federal act.

(23) "Stationary source" means any building, structure, facility, or installation which emits or may emit any air pollutant.



§ 25-7-104. Air quality control commission created

(1) There is hereby created in the department of public health and environment the air quality control commission, which shall consist of nine citizens of this state who shall be appointed by the governor with the consent of the senate.

(2) Appointments to the commission shall be made so as to include persons with appropriate scientific, technical, industrial, labor, agricultural, and legal training or with experience on the commission; although no specific number of its members shall be required to be so trained or experienced, three members shall have appropriate private sector, technical, or industrial employment experience. No more than five commissioners shall be members of one political party.

(3) Terms of members shall be for three years, and said terms shall commence on February 1 of the year of appointment. Any vacancy occurring during the term of office of any member shall be filled by appointment by the governor of a qualified person for the unexpired portion of the regular term.

(4) The governor may remove any member of the commission for malfeasance in office, failure to regularly attend meetings, or any cause that renders such a member incapable or unfit to discharge the duties of his office, and any such removal, when made, shall not be subject to review. If any member of the commission is absent from two consecutive meetings, the chairman of the commission shall determine whether the cause of such absences was reasonable. If he determines that the cause of the absences was unreasonable, he shall so notify the governor, who shall appoint a qualified person for the unexpired portion of the regular term.

(5) Each member of the commission not otherwise in full-time employment of the state shall receive a per diem of forty dollars for each day actually and necessarily spent in the discharge of official duties, but not to exceed twelve hundred eighty-four dollars in any one year; and all members shall receive traveling and other necessary expenses actually incurred in the performance of official duties.

(6) Each year the commission shall select from its own membership a chairman, vice-chairman, and secretary. The secretary of the commission shall keep a record of its proceedings. The commission shall hold regular public monthly meetings and may hold special meetings on the call of the chairman or vice-chairman at such other times as deemed necessary. Written notice of the time and place of all meetings shall be mailed by the secretary at least five days in advance of any such meetings to each member.

(7) All members shall have a vote. Two-thirds of the commission shall constitute a quorum, and the concurrence of a majority of the commission in any matter within its powers and duties shall be required for any determination made by the commission.

(8) The commission shall have at least a majority of members who represent the public interest and do not derive a significant portion of their income from persons subject to permits or enforcement orders under this article or under the federal act. The members of the commission shall disclose any potential conflicts of interest to the governor and the committee of reference of the general assembly prior to confirmation and shall disclose any potential conflicts of interest which arise during their terms of membership to the governor and to the other commission members in a public meeting of the commission.

(9) (Deleted by amendment, L. 92, p. 1169, § 6, effective July 1, 1992.)



§ 25-7-105. Duties of commission - rules

(1) Except as provided in sections 25-7-130 and 25-7-131, the commission shall promulgate such rules and regulations as are consistent with the legislative declaration set forth in section 25-7-102 and necessary for the proper implementation and administration of this article, including but not limited to:

(a) (I) A comprehensive state implementation plan which will assure attainment and maintenance of national ambient air quality standards and which will prevent significant deterioration of air quality, all in conformity with the provisions of this article. The comprehensive plan shall meet all requirements of the federal act and shall be revised whenever necessary or appropriate.

(II) The comprehensive state implementation plan of the commission shall, wherever feasible, include local or regional air pollution plans and programs adopted or enforceable by municipal or county governments. Before making any changes to those portions of the state implementation plan which include such air pollution plans and programs or to such plans and programs which are suggested for inclusion in the state implementation plan, the commission shall give thirty days' notice of the proposed changes to the affected municipal or county government to allow a reasonable opportunity to prepare comments on the proposed changes. The commission shall consider such comments in its action on the state implementation plan and shall document in the record of the hearing its reasons for any changes to such plans and programs. Any such plans and programs which are approved by the commission and formally submitted as a part of the state implementation plan shall be deemed a part of the comprehensive program of the commission and shall be enforced as such.

(III) The revisions to the Denver element of the PM-10 state implementation plan adopted by the commission on February 16, 1995, which contain a sixty tons-per-day PM-10 mobile source emissions budget which expires January 1, 1998, and reverts to a forty-four tons-per-day budget, are amended to provide that such forty-four tons-per-day reversion shall not be a part of the state implementation plan and shall only apply as a regulation adopted exclusively under reserved state authority pursuant to the provisions of section 25-7-105.1. The sixty tons-per-day emissions budget shall, unless modified by the commission through rule-making, apply for federal transportation conformity and is included in the state implementation plan only as required by the federal act. Any entity with authority to adopt a transportation plan required under section 43-1-1103, C.R.S., shall consider any mobile source emissions budgets in effect under this article in the development of transportation improvement programs for federal purposes.

(IV) Notwithstanding the provisions of section 25-7-133, the expiration of the state implementation plan for ozone maintenance and related rules of the air quality control commission, and the amendments to commission regulations number 3 and 7, which state implementation plan and rules, and amendments to regulations number 3 and 7, were adopted or amended by the commission on March 21, 1996, and which are therefore scheduled for expiration May 15, 1997, is postponed until December 31, 2005, and the provisions of section 24-4-108, C.R.S., shall apply.

(b) Emission control regulations in conformity with section 25-7-109;

(c) A prevention of significant deterioration program in conformity with part 2 of this article and federal requirements; except that definitions used in the program shall not differ from any definitions pertaining to the prevention of significant deterioration program which appear in section 169 of the federal act or in federal regulations promulgated thereunder, and an attainment program in conformity with part 3 of this article;

(d) A satisfactory process of consultation with general purpose local governments and any federal land manager having authority over federal land to which the state implementation plan applies, effective with respect to measures adopted after August 7, 1978, pertaining to transportation controls, air quality maintenance plan requirements, preconstruction review of stationary sources of air pollution, or any measure referred to in the prevention of significant deterioration program established pursuant to part 2 of this article or the attainment program established pursuant to part 3 of this article, or granting delayed compliance orders pursuant to section 25-7-118.

(2) The commission shall provide forms of application and shall receive all such applications for review of the classification of any attainment, nonattainment, or unclassifiable area within the state made pursuant to section 25-7-106 (1) or 25-7-107 (2), all applications for designation or redesignation made pursuant to section 25-7-208, and all applications for any revision of general application of the state implementation plan and shall set such applications for hearing and determination by the commission in accordance with the provisions of section 25-7-119.

(3) The commission shall employ a technical secretary and shall delegate to such secretary such duties and responsibilities as it may deem necessary; except that no authority shall be delegated to such secretary to adopt, promulgate, amend, or repeal standards or regulations, or to make determinations, or to issue or countermand orders of the commission. Such secretary shall have appropriate practical, educational, and administrative experience related to air pollution control and shall be employed pursuant to the state personnel system laws.

(4) (a) The commission and the state board of health shall hold a joint public hearing during the month of October of each year in order to hear public comment on air pollution problems within the state, alleged sources of air pollution within the state, and the availability of practical remedies therefor; and at such hearing the technical secretary shall answer reasonable questions from the public concerning administration and enforcement of the various provisions of this article, as well as rules and regulations promulgated under the authority of this article.

(b) On or before September 30, 1993, the commission shall publish and revise from time to time thereafter, as is necessary, a regulatory agenda which includes its schedule for future rule-making and its schedule for implementing section 25-7-109.3 and other air quality programs.

(5) Prior to the hearing required under subsection (4) of this section, the commission shall prepare and make available to the public a report, which shall contain the following specific information:

(a) A description of the pollution problem in each of the polluted areas of the state, described separately for each such area;

(b) To the extent possible, the identification of the sources of air pollution in each separate area of the state, such as motor vehicles, industrial sources, and power-generating facilities;

(c) A list of all alleged violations of emission control regulations showing the status of control procedures in effect with respect to each such alleged violation; and

(d) Stationary industrial sources permitting information as follows:

(I) The total number of permits issued;

(II) The total number of hours billed for permitting;

(III) The average number of hours billed per permit; and

(IV) The number of general permits issued.

(6) and (7) Repealed.

(8) (Deleted by amendment, L. 92, p. 1170, § 7, effective July 1, 1992.)

(9) The commission shall adopt exhaust emissions standards for motor vehicles purchased for state use and shall assist the executive director of the department of personnel in determining those vehicles which meet or exceed such standards.

(10) The commission shall promulgate such rules and regulations as are necessary to implement the provisions of part 5 of this article concerning asbestos control.

(11) The commission shall promulgate rules concerning CFC and ozone-depleting compounds as follows:

(a) Regulations requiring the recycling or reuse of any refrigerant containing CFC which is removed from the refrigeration system of a retail store, cold storage warehouse, or commercial or industrial building by any person who installs, services, repairs, or disposes of such system as a result of service to or disposal of such system;

(b) Regulations prohibiting the intentional venting or disposal of any refrigerant containing CFC by the owner or operator of a retail store, cold storage warehouse, or commercial or industrial building and requiring the recycling or reuse of such refrigerant;

(c) Regulations requiring the use of approved motor vehicle refrigerant recycling equipment during the repair or servicing of a motor vehicle air conditioner, requiring that such repair or servicing be done by a person certified in accordance with federal regulations, and including requirements for reclamation of refrigerants during the disposal of a vehicle;

(d) Repealed.

(e) Regulations which establish requirements for recycling;

(f) Regulations which conform with the requirements of section 608 of the federal "Clean Air Act Amendments of 1990" to establish standards and requirements regarding the use and disposal of class I and class II ozone depleting compounds during the service, repair, or disposal of appliances and industrial process refrigeration. If federal training and certification requirements are adopted under section 609 of the federal "Clean Air Act Amendments of 1990" as of January 1, 1993, no state training and certification requirements shall be adopted. If the federal regulations are not adopted, then such state regulations shall contain training and certification requirements substantially similar to those required under section 609 of the federal "Clean Air Act Amendments of 1990". Such regulations shall also include provisions for the imposition and collection of a certification fee sufficient to implement the training, certification, and enforcement requirements of this paragraph (f).

(g) Repealed.

(h) Rules that are necessary for the imposition and collection of a fee for registering as stationary sources refrigeration systems and other appliances that contain a minimum of one hundred pounds or use a drive system of one hundred horsepower or more and use ozone-depleting compounds. The fee set by the commission shall reflect the direct and indirect costs of registering refrigeration systems and appliances; however, such fee shall not exceed seventy-five dollars per unit and shall not exceed a maximum of three hundred dollars per facility.

(12) The commission shall promulgate such rules and regulations as are necessary to implement the provisions of the emission notice and construction permit programs and the minimum elements of a permit program provided in Title V of the federal act.

(13) (a) The commission shall promulgate rules and regulations requiring motor vehicles which have manufacturer-installed diagnostic systems for emission controls to have such diagnostic systems inspected and maintained consistent with section 202 of the federal act as part of the periodic inspection of vehicle emission control systems required pursuant to this article.

(b) This subsection (13) shall take effect July 1, 1994.

(14) The commission shall repeal the clean vehicle fleet program mandated by section 246 of the federal act and shall replace such program if required by federal law. Nothing in this subsection (14) shall be deemed to impair the availability of the income tax credit established pursuant to section 39-22-516, C.R.S.

(15) The commission shall promulgate rules and regulations as are necessary to provide an emission reduction incentive permit fee credit program which provides for a permit fee reduction in the year following the year in which a permittee achieves an early reduction in emissions of hazardous air pollutants, consistent with the provisions of section 112 of the federal act and section 25-7-114.3.

(16) The commission shall give priority to and take expeditious action upon consideration of the following:

(a) A request by a unit of local government to investigate and resolve air quality problems associated with a source;

(b) A request by a unit of local government for inclusion of a locally developed air pollution control measure in a state implementation plan;

(c) A request by a unit of local government that the commission consider local concerns respecting environmental and economic effects in the context of a proceeding where the state is targeting a source for imposition of additional air pollution controls.

(17) (a) Not later than December 31, 2002, and no less frequently than every five years thereafter, the commission shall conduct rule-making hearings to approve an update to the emission inventories from state and federal public land management agency activities on public lands resulting in emissions of any criteria pollutant, including surrogates or precursors for that pollutant, that affect any mandatory class I federal areas in Colorado by reducing visibility in such areas. At a minimum, such inventories shall report on emissions from the sources set forth in paragraph (d) of this subsection (17).

(b) The commission shall ensure that the division prepares inventories for all state land management agencies with jurisdiction over state lands, including, without limitation, the state land board, the department of agriculture, and the department of natural resources, to provide an inventory of emissions from land management activities that are sources of pollutant emissions that may affect any mandatory class I federal area in Colorado by reducing visibility in such areas; except that the commission shall exempt from the inventory requirement any sources or categories of sources that it determines to be of minor significance.

(c) The commission shall use the emission inventories provided under this subsection (17) to develop control strategies for reducing emissions within the state as a component of the visibility long-term strategies for inclusion in the state implementation plan and for inclusion in any environmental impact statement or environmental assessment required to be performed under the federal "National Environmental Policy Act of 1969", 42 U.S.C. secs. 4321 to 4347.

(d) The rule-making hearing held to approve the inventories provided under this subsection (17) shall require public participation and shall require the reporting of both current emissions and projected future emissions, over at least a five-year period, from the following sources on public land that affect any mandatory class I federal areas in Colorado:

(I) Stationary source emissions, based on existing air pollution emission notices filed with the division;

(II) Mobile sources utilizing state lands, excluding state and federal highways;

(III) Paved and unpaved roads;

(IV) Fires on public lands from all sources;

(V) Biogenic sources, including emissions from flora and fauna.

(e) Each inventory provided under this subsection (17) shall state the basis and methodology used to accumulate the data and shall be based upon data that are:

(I) Developed no later than three years prior to the submittal; and

(II) No more than five years old.

(18) Upon petition by any person or on its own motion, for good cause shown, the commission may determine that the emission inventory of any criteria pollutant, including a surrogate or precursor for that pollutant, for a region of the state is inadequate for purposes of commission rule-making or adjudications in connection with development of the state implementation plan, selection of pollution control strategies, attribution of emissions to sources or categories of sources, or findings of adverse impacts. If, after conducting a public hearing in accordance with the rule-making provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S., the commission finds that the emission inventory should be revised to take into consideration existing credible studies or scientific data in order to reasonably attribute emissions to source categories, it shall direct that such revision be performed prior to a final rule-making or adjudication.

(19) The commission may coordinate with the United States secretary of the interior and the United States secretary of agriculture to develop air quality management plans consistent with this article for federal lands pursuant to 16 U.S.C. sec. 530, 16 U.S.C. sec. 1604, and 43 U.S.C. sec. 1712.

(20) The commission may, within existing resources:

(a) Analyze a range of residential, commercial, and industrial biomass equipment for air emissions standards;

(b) Identify biomass equipment that meets the emissions standards; and

(c) Publicly post a statement of the parameters for equipment fueled by biomass that is smaller than one million British thermal units, as defined in section 8-20-201 (1.3), C.R.S., per hour and include a list of biomass equipment that meets the emissions standards.



§ 25-7-105.1. Federal enforceability

(1) To the extent that any provision of this article or any standard or regulation promulgated pursuant thereto is not required by Part C (prevention of significant deterioration), Part D (nonattainment), or Title V (minimum elements of a permit program) of the federal act, or is not required by section 111 of the federal act, or is not required for sources to participate in the early reduction program of section 112 of the federal act, or is not required for sources to be excluded as a major source under this article, or is otherwise more stringent than other requirements of the federal act, such provision, standard, or regulation is hereby declared to be adopted under powers reserved to the state of Colorado pursuant to section 116 of the federal act. Any such provision, standard, or regulation adopted exclusively under state authority shall not constitute part of the state implementation plan.

(2) Whenever the division or commission grants relief to an owner or operator of a new or modified stationary source from that part of a state standard or regulation which is not required by Part C (prevention of significant deterioration), Part D (nonattainment), or Title V (minimum elements of a permit program) of the federal act, or is not required by section 111 of the federal act, or is not required for sources to participate in the early reduction program of section 112 of the federal act, or is not required for sources to be excluded as a major source under this article, or which is otherwise more stringent than other requirements of the federal act and is not included as part of the state implementation plan, such relief shall be governed exclusively by the laws of this state and the regulations of the commission.

(3) To the extent any term or condition contained in any permit issued pursuant to this article is not required by Part C (prevention of significant deterioration), Part D (nonattainment), or Title V (minimum elements of a permit program) of the federal act, or is not required by section 111 of the federal act, or is not required for sources to participate in the early reduction program of section 112 of the federal act, or is not required for sources to be excluded as a major source under this article, or is otherwise more stringent than other requirements of the federal act, such term or condition shall be subject to enforcement exclusively under the laws of this state and the regulations of the commission.



§ 25-7-106. Commission - additional authority

(1) Except as provided in sections 25-7-130 and 25-7-131, the commission shall have maximum flexibility in developing an effective air quality control program and may promulgate such combination of regulations as may be necessary or desirable to carry out that program; except that such program and regulations shall be consistent with the legislative declaration set forth in section 25-7-102. Such regulations may include, but shall not be limited to:

(a) Classification and, as appropriate, reclassification of the state into attainment, nonattainment, and unclassifiable areas, and division of the state into such control regions or areas as may be necessary or desirable for effective administration of this article;

(b) Classification and definition of different degrees or types of air pollution;

(c) Emission control regulations that are applicable to the entire state, that are applicable only within specified areas or zones of the state, or that are applicable only when a specified class of pollution is present;

(d) Development of a high altitude performance adjustment program for motor vehicles to the extent authorized by section 215 of the federal act;

(e) Development of a control or prohibition respecting the use of a fuel or fuel additives in a motor vehicle or motor vehicle engine to the extent authorized by section 211(c) of the federal act if, based on sound scientific data, the commission finds that a measurable reduction in ambient concentrations of criteria pollutants or other pollutants shall occur.

(2) The commission may hold public hearings, issue notice of hearings, issue subpoenas requiring the attendance of witnesses and the production of evidence, administer oaths, and take such testimony as it deems necessary, all in conformity with article 4 of title 24, C.R.S., and with sections 25-7-110 and 25-7-119.

(3) The commission may adopt such rules and regulations in conformity with article 4 of title 24, C.R.S., governing procedures before the commission as may be necessary to assure that hearings before the commission will be fair and impartial.

(4) (a) In the event the commission, after hearing, finds and determines that a particular style or model of automobile air pollution control device is not sufficiently effective to justify the continued connection and operation of such device, the commission shall so notify the department of revenue; thereafter, all devices of such particular style or model shall be exempt from the provisions of section 42-4-314, C.R.S.

(b) Repealed.

(4.1) Repealed.

(5) The commission may exercise all incidental powers necessary to carry out the purposes of this article.

(6) The commission may require the owner or operator, or both, of any air pollution source to:

(a) Establish and maintain reports as prescribed by the commission;

(b) Install, use, and maintain monitoring equipment or methods as prescribed by the commission;

(c) Record, monitor, and sample emissions in accordance with such methods, at such locations, at such intervals, and in such manner as the commission shall prescribe;

(d) Provide such other information as the commission may require.

(7) (a) The commission is specifically authorized and directed to develop a program to apply and enforce every relevant provision of the state implementation plan and every relevant emission control strategy to minimize emissions, including the impacts of actions by significant users of prescribed fire, including federal, state, and local government, and private land managers that are significant users of prescribed fire. The program developed by the commission under this subsection (7) shall include, but not be limited to, the imposition of any fees necessary to administer the program, including the recovery of costs by the state for the evaluation of planning documents pursuant to subsection (8) of this section, and the imposition of penalties pursuant to section 25-7-122.

(b) The general assembly hereby finds, determines, and declares that the Grand Canyon visibility transport commission's recommendations for improving western vistas report identified the emissions from fire, both wildfire and prescribed fires, as likely to have the single greatest impact on visibility at class I areas through the year 2040. The emissions from fire, both wildfire and prescribed fire, are an important episodic contributor to visibility impairing aerosols. The Grand Canyon visibility transport commission report identified that significant amounts of visibility impairment result from activities on federal lands, from mobile sources, and from Mexico.

(c) The general assembly further finds, determines, and declares that emissions from grassland and forest fires have substantial episodic impacts on ambient air quality throughout the state and are a major source of visibility impairment over which this state has jurisdiction but has not yet developed a comprehensive program to reduce such impairment.

(d) The general assembly further finds, determines, and declares that the standard in its statement of legislative purpose in section 25-7-102 of the "Colorado Air Pollution Prevention and Control Act" requiring the use of all practical methods that are technologically feasible and economically reasonable so as to reduce, prevent, and control air pollution is an appropriate standard to apply in relation to air pollution emissions resulting from the use of prescribed fire in grassland and forest management.

(e) This subsection (7) and subsection (8) of this section are adopted pursuant to section 118 of the federal act and shall be construed to exercise the full extent of the state's authority as granted by the provisions of said federal act. The federal government, as the only landowner of its size in the state and the only landowner in the state other than the state government itself that routinely prepares plans involving the management of grassland and forest lands using prescribed fire, is appropriately subject to the requirements of this section pertaining to review and approval of planning documents.

(f) Persons owning or managing large parcels of land who significantly use prescribed fire as a grassland or forest management tool shall prepare plans addressing the use and role of prescribed fire and the air quality impacts resulting therefrom, and such plans are appropriately subject to the review requirements of this section. The state, by reviewing these types of plans, can achieve significant progress towards cooperatively reducing emissions from those lands that impact visibility in Colorado.

(g) As used in this subsection (7) and in subsection (8) of this section, the term "significant user of prescribed fire" means a federal, state, or local agency or significant management unit thereof or person that collectively manages or owns more than ten thousand acres of grasslands or forest lands within the state of Colorado and that uses prescribed fire. The adoption of a fire management plan by a local or county unit of government pursuant to section 30-11-124, C.R.S., does not constitute management for purposes of this section unless the county or local unit of government owns or manages more than ten thousand acres and is a significant user of prescribed fire. "Prescribed fire" means fire that is intentionally used for grassland or forest management, regardless of whether the fire is caused by natural or human sources. Prescribed fire does not include open burning in the course of agricultural operations and does not include open burning for the purpose of maintaining water conveyance structures, unless the commission acts pursuant to section 25-7-123. The commission shall by rule exempt from the program developed pursuant to this subsection (7) those sources that have an insignificant impact on visibility and air quality.

(8) (a) The commission, in exercising the powers conferred by subsection (7) of this section and this subsection (8), shall require all significant users of prescribed fire, including federal agencies for activities directly conducted by or on behalf of federal agencies on federal lands, to minimize emissions using all available, practicable methods that are technologically feasible and economically reasonable in order to minimize the impact or reduce the potential for such impact on both the attainment and maintenance of national ambient air quality standards and the achievement of federal and state visibility goals.

(b) (I) In order to ensure compliance with the requirements of paragraph (a) of this subsection (8), significant users of prescribed fire shall submit planning documents to the commission. The commission shall then conduct a public hearing to review each planning document submitted relevant to achieving the goal of minimizing emissions and impacts as set forth in paragraph (a) of this subsection (8). Only one hearing shall be held for each planning document. The commission shall hold a hearing and complete its review of the planning documents submitted by any significant user of prescribed fire within forty-five days of their receipt by the commission, unless otherwise agreed to by the significant user of prescribed fire.

(II) As used in this paragraph (b), "planning documents" means documents that summarize the use of prescribed fire as a grassland or forest management tool and the associated discharge or release of air pollution and that demonstrate how compliance with the state standard expressed in section 25-7-102 shall be achieved. "Planning documents" shall include land management plans or a summary of the equivalent information that explains and supports the land management criteria evaluated and the decision to use prescribed fire as the fuel treatment method. Planning documents shall include a discussion of the alternatives considered and a discussion of how prescribed fire, if selected, minimizes the risk of wildfire.

(III) The commission shall have discretion to adopt rules governing the resubmission of planning documents to prevent such plans from becoming outdated.

(c) Following a public hearing, the commission shall comment and make recommendations to the significant user of prescribed fire regarding any changes to elements of the plan relating to the discharge or release of air pollutants that the commission finds necessary to comply with the state standard expressed in section 25-7-102.



§ 25-7-106.3. Commission - duties - wood-burning stoves - episodic no-burn days - rules

(1) The commission shall promulgate, no later than March 1, 1990, such combination of regulations as it may find to be cost-effective and consistent with the legislative declaration set forth in section 25-7-102 in order to establish limitations on the use of wood-burning stoves and fireplaces during those periods of time declared by the Colorado department of health to be a high pollution day. The department may declare a high pollution day based on experienced or anticipated excessive levels of carbon monoxide or particulates when air pollution standards are exceeded for particulates, carbon monoxide, or visibility. The limitations on the use of wood-burning stoves and fireplaces imposed pursuant to this section may include no-burn days, and such no-burn days shall be specific to the separate airsheds within the Denver-Boulder metropolitan area. Such limitations shall be applicable only in those portions of the counties of Adams, Arapahoe, Boulder, Denver, Douglas, and Jefferson which are located in the AIR program area, as such area is defined in section 42-4-304 (20), C.R.S. Such regulations shall exclude areas above seven thousand feet unless the commission determines that particulates from wood burning in such areas are contributing to the brown cloud. Such regulations shall not apply to any person who utilizes wood-burning stoves or fireplaces as the primary source of heat in such person's place of residence. Such regulations shall permit exemptions for wood-burning stoves that meet Phase III emissions standards. For the purposes of this section, "Phase III" means wood stove standards adopted by the commission which are more strict than existing wood stove standards. The regulations promulgated pursuant to this subsection (1) shall not be effective until July 1, 1990.

(2) No regulation promulgated by the commission pursuant to subsection (1) of this section shall apply within any municipality which has in effect on January 1, 1990, an ordinance mandating restricted use of wood-burning stoves and fireplaces during those periods of time declared by the Colorado department of health to be high pollution days.



§ 25-7-106.7. Regulations - studies - AIR program area

The authority of the commission to promulgate regulations pursuant to section 25-7-106.3 is limited to the program area, as defined in section 42-4-304 (20), C.R.S., and such regulations shall not apply outside the program area.



§ 25-7-106.8. Colorado clean vehicle fleet program

(1) As used in this section, unless the context otherwise requires:

(a) "Alternative fuel" means compressed natural gas, propane, ethanol, or any mixture of ethanol containing eighty-five percent or more ethanol by volume with gasoline or other fuels, electricity, or any other fuels, which fuels may include, but are not limited to, clean diesel and reformulated gasoline so long as these other fuels make comparable reductions in carbon monoxide emissions and brown cloud pollutants as determined by the air quality control commission. "Alternative fuel" does not include any fuel product, as defined in section 25-7-139 (3), that contains or is treated with methyl tertiary butyl ether (MTBE).

(b) to (f) Repealed.

(2) to (7) Repealed.



§ 25-7-107. Commission - area classification

(1) The commission shall, within one hundred eighty days after June 20, 1979, and thereafter from time to time, if evidence indicates a need, review the current classification of any attainment, nonattainment, or unclassifiable area within the state and shall revise the classification of any such area or part thereof which is calculated by air quality modeling or shown by monitored data or other reliable methods to be invalid.

(2) The commission shall, upon application by the owner or operator of any existing or proposed stationary source, review the designation of any attainment, nonattainment, or unclassifiable area within the state and shall revise the designation of any such area or part thereof which is calculated by air quality modeling or shown by monitored data or other reliable methods to be invalid.

(2.5) Whenever monitoring data for any pollutant for which an area is designated nonattainment demonstrate that the national ambient air quality standard for that pollutant has been attained in accordance with the criteria required under the federal act, the division and commission shall take expeditious action to redesignate the area as attainment for that pollutant.

(3) In making any determination regarding the attainment, nonattainment, or unclassifiable designation of any area within the state with regard to particulate matter, the commission shall consider and, if consistent with the requirements of Part D of the federal act, discount the effects of particulate matter not of a size or substance to adversely affect public health or welfare.

(4) All revisions of designations shall be submitted to the administrator of the United States environmental protection agency.



§ 25-7-108. Commission to promulgate ambient air quality standards

(1) In addition to the other powers and duties enumerated in this article, the commission shall have the power to adopt, promulgate, amend, and modify such standards for the quality of ambient air as may be appropriate or necessary to carry out the purposes of this article, including, but not limited to:

(a) Standards which describe the maximum concentrations of specifically described pollutants that can be tolerated, consistent with the protection of the good health of the public at large; such standards may differ for different parts of the state as may be necessitated by variations in altitude, topography, climate, or meteorology;

(b) Standards which describe the air quality goals that are to be achieved by control programs within specified periods of time; such standards may be either statewide or restricted to specified control areas; and

(c) Standards which describe varying degrees of pollution of ambient air.

(2) Ambient air standards shall include such requirements for test methods and procedures as will assure that the samples of ambient air tested are representative of the ambient air.

(3) Notwithstanding any provision of this article to the contrary, no provision of this article shall preclude the commission from adopting ambient air quality standards which are more stringent than the national ambient air quality standards.

(4) Ambient standards may only be implemented and enforced through permit terms and conditions or regulations promulgated to meet requirements for state implementation plans.



§ 25-7-109. Commission to promulgate emission control regulations

(1) (a) Except as provided in sections 25-7-130 and 25-7-131, as promptly as possible, the commission shall adopt, promulgate, and from time to time modify or repeal emission control regulations which require the use of effective practical air pollution controls:

(I) For each significant source or category of significant sources of air pollutants;

(II) For each type of facility, process, or activity which produces or might produce significant emissions of air pollutants.

(b) The requirements and prohibitions contained in such regulations shall be set forth with as much specificity and clarity as is practical. Upon adoption of an emission control regulation under subparagraph (II) of paragraph (a) of this subsection (1) for the control of a specific facility, process, or activity, such regulation shall apply to the exclusion of other emission control regulations adopted pursuant to subparagraph (I) of paragraph (a) of this subsection (1); prior to such adoption, the general regulations adopted pursuant to subparagraph (I) of paragraph (a) of this subsection (1) shall be applicable to such facility, process, or activity. In the formulation of each emission control regulation, the commission shall take into consideration the following:

(I) The state policy regarding air pollution, as set forth in section 25-7-102;

(II) Federal recommendations and requirements;

(III) The degree to which altitude, topography, climate, or meteorology in certain portions of the state require that emission control regulations be more or less stringent than in other portions of the state;

(IV) The degree to which any particular type of emission is subject to treatment, and the availability, technical feasibility, and economic reasonableness of control techniques;

(V) The extent to which the emission to be controlled is significant;

(VI) The continuous, intermittent, or seasonal nature of the emission to be controlled;

(VII) The economic, environmental, and energy costs of compliance with such emission control regulation;

(VIII) Whether an emission control regulation should be applied throughout the entire state or only within specified areas or zones of the state, and whether it should be applied only when a specified class or type of pollution is concerned.

(2) Such emission control regulations may include, but shall not be limited to, regulations pertaining to:

(a) Visible pollutants;

(b) Particulates;

(c) Sulfur oxides, sulfuric acids, hydrogen sulfide, nitrogen oxides, carbon oxides, hydrocarbons, fluorides, and any other chemical substance;

(d) Odors, except for livestock feeding operations that are not housed commercial swine feeding operations as defined in section 25-8-501.1 (2)(b);

(e) Open burning activity;

(f) Organic solvents;

(g) Photochemical substances;

(h) Hazardous air pollutants.

(3) Emission control regulations adopted pursuant to this section shall include, but shall not be limited to, regulations pertaining to the following facilities, processes, and activities:

(a) Incinerator and incinerator design;

(b) Storage and transfer of petroleum products and any other volatile organic compounds;

(c) Activities which frequently result in particulate matter becoming airborne, such as construction and demolition operations;

(d) Specifications, prohibitions, and requirements pertaining to fuels and fuel additives, such as tetraethyl lead;

(e) Wigwam waste burners, pulp mills, alfalfa dehydrators, asphalt plants, and any other industrial or commercial activity which tends to emit air pollutants as a by-product;

(f) Industrial process equipment;

(g) Industrial spraying operations;

(h) Airplanes;

(i) Diesel-powered machines, vehicles, engines, and equipment;

(j) Storage and transfer of volatile compounds and hazardous or toxic gases or other hazardous substances which may become airborne.

(4) The commission shall promulgate appropriate regulations pertaining to hazardous air pollutants.

(5) The commission shall promulgate appropriate regulations setting conditions and time limitations for periods of start-up, shutdown, or malfunction or other conditions which justify temporary relief from controls. Operations of any air pollution source during periods of start-up, shutdown, and malfunction shall not constitute representative conditions for the purpose of a performance or compliance test.

(6) The commission shall establish test methods and procedures for determining compliance with emission control regulations promulgated under this section and, in so doing, shall, to the maximum degree consistent with the purposes of this article, consider the test methods and procedures established by the United States environmental protection agency and shall adopt such test methods and procedures as shall minimize the possibility of inconsistency or duplication of effort.

(7) All regulations promulgated pursuant to this section shall conform with the provisions of part 5 of this article concerning asbestos control.

(8) (a) Notwithstanding any other provision of this section, the commission shall not regulate emissions from agricultural, horticultural, or floricultural production such as farming, seasonal crop drying, animal feeding operations that are not housed commercial swine feeding operations as defined in section 25-8-501.1 (2)(b), and pesticide application; except that the commission shall regulate such emissions if they are "major stationary sources", as that term is defined in 42 U.S.C. sec. 7602 (j), or are required by Part C (prevention of significant deterioration), Part D (nonattainment), or Title V (minimum elements of a permit program), or are participating in the early reduction program of section 112 of the federal act, or is not required by section 111 of the federal act, or is not required for sources to be excluded as a major source under this article.

(b) Nothing in paragraph (a) of this subsection (8), as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a horticultural or floricultural operation.

(9) (a) The commission shall adopt a procedure consistent with the federal environmental protection agency requirements for determining when there has been a net significant emissions increase which results in a major modification that subjects a source to the permitting requirements of the prevention of significant deterioration program or the nonattainment area new source review. The commission's procedure shall also prohibit sources from circumventing the new source review requirements in a manner consistent with the federal environmental protection agency guidance. Such procedure shall be the same for both the prevention of significant deterioration program and the nonattainment area new source review program and shall not apply to hazardous air pollutants. Such net emissions increase procedure shall be as described in paragraph (b) of this subsection (9), unless and until the federal environmental protection agency requires otherwise or unless after January 1, 1998, the commission:

(I) Undertakes a collaborative process with the affected industries to determine the cost and emission impacts associated with any proposed changes in this procedure;

(II) Reviews at least three years of emissions increases and decreases under the procedures described in paragraph (b) of this subsection (9);

(III) Delivers reports on the matters required in subparagraphs (I) and (II) of this paragraph (a) to the general assembly for its review;

(IV) Determines through rule-making that an applicability procedure for major modifications more stringent than that described in paragraph (b) of this subsection (9) is equitable when considering minor, area, and mobile source controls; and

(V) Determines through rule-making that such more stringent applicability procedure is necessary to attain and to maintain the national ambient air quality standards.

(b) The procedure for determining when there has been a net significant emissions increase shall be consistent with requirements of the federal environmental protection agency and:

(I) Such requirements shall apply only if there is, in the first instance, a significant emissions increase from an individual proposed project or modification. If the individual proposed project or modification will not result in a significant emissions increase, it shall be exempt from the prevention of significant deterioration program and the nonattainment area new source review requirements.

(II) If a project or modification is not exempt under subparagraph (I) of this paragraph (b), each pollutant for which the project results in a significant emissions increase shall be subject to the prevention of significant deterioration program or the nonattainment area new source review requirements only if the sum of all source-wide, non-de minimis, contemporaneous, and creditable emissions increases and decreases of that pollutant or that regulated precursor exceed applicable significance levels. Each specific regulated precursor shall be considered independently in determining applicable significance levels.

(III) In determining the non-de minimis net emissions increase during the contemporaneous period, the commission's procedures shall be consistent with the federal environmental protection agency's review procedure for determining net emissions increases and decreases. Non-de minimis increases shall exclude all increases which would be exempt under commission rules from a requirement to obtain a construction permit under section 25-7-114.2.



§ 25-7-109.1. Emergency rule-making

In addition to all other powers of the commission, the commission, pursuant to section 24-4-103 (6), C.R.S., shall have the authority to conduct emergency rule-making for the purpose of adopting an interim emission control regulation to apply for a specified period of time in place of an existing emission control regulation or to create an emission control regulation whenever federal regulations have been adopted and become effective pursuant to section 111 of the federal act and which add to the list of categories of stationary sources, or add new or more restrictive standards of performance for new sources, or whenever federal regulations are adopted and effective pursuant to section 112 of the federal act and which modify or adopt MACT or GACT for new or existing sources, and such regulations are required to be implemented by the states. Interim emission control regulations adopted pursuant to this section shall not be effective for a period greater than twelve months from the date of adoption.



§ 25-7-109.2. Small business stationary source technical and environmental compliance assistance program - repeal

(1) The commission shall promulgate such rules, regulations, and procedures as are necessary to establish and administer the Colorado small business stationary source technical and environmental compliance assistance program consistent with the requirements of the federal act.

(2) There is hereby created a compliance advisory panel, which shall:

(a) Render advisory opinions concerning the effectiveness of the small business stationary source technical and environmental compliance assistance program, difficulties encountered, degree of enforcement, and severity of penalties;

(b) Make periodic reports to the governor and the administrator of the United States environmental protection agency;

(c) Review information for small business stationary sources to assure such information is understandable by the layperson; and

(d) Advise the small business stationary source technical and environmental compliance assistance program, which shall serve as the secretariat for the development and dissemination of such reports and advisory opinions.

(3) The panel shall consist of:

(a) Two members who are not owners or representatives of owners of small business stationary sources, appointed by the governor to represent the general public;

(b) Two members who are owners or who represent owners of small business stationary sources, one appointed by the speaker of the house of representatives and one appointed by the minority leader of the house of representatives;

(c) Two members who are owners or who represent owners of small business stationary sources, one appointed by the president of the senate and one appointed by the minority leader of the senate; and

(d) One member appointed by the executive director of the department of public health and environment to represent such department.

(4) The terms of those members of the panel initially appointed by the governor, the speaker of the house of representatives, and the minority leader of the house of representatives shall expire on January 31, 1994. The terms of those members initially appointed by the president of the senate, the minority leader of the senate, and the executive director of the department of public health and environment shall expire on January 31, 1995. Thereafter, members of the panel shall serve for terms of three years, such terms to commence on February 1 of the year of appointment. Vacancies occurring during the term of office of any member of the panel shall be filled for the unexpired portion of the regular term in the same manner as for the original appointment.

(5) In furtherance of the small business stationary source technical and environmental compliance assistance program established as provided in subsection (1) of this section, the department of public health and environment shall serve as ombudsman for small business stationary sources. The department shall carry out the ombudsman duties using personnel outside of the air pollution control division.

(6) The general assembly finds, determines, and declares that this section is enacted for purposes of compliance with the provisions of section 507 of the federal act, 42 U.S.C. sec. 7661f. Subsections (2), (3), and (4) of this section and this subsection (6) are repealed, effective September 1, 2026. Prior to said repeal, the compliance advisory panel shall be reviewed by a legislative committee of reference, designated pursuant to section 2-3-1201, C.R.S., to conduct the review pursuant to section 2-3-1203, C.R.S.



§ 25-7-109.3. Colorado hazardous air pollutant control and reduction program - rules

(1) The commission shall promulgate appropriate regulations pertaining to hazardous air pollutants as defined in section 25-7-103 (13) which are consistent with this section and the requirements of and emission standards promulgated pursuant to section 112 of the federal act, including any standard required to be imposed under section 112(r) of the federal act. The commission shall monitor the progress and results of the risk studies performed under section 112 of the federal act to show that Colorado's hazardous air pollutant control and reduction program is consistent with the national strategy.

(2) The commission may only promulgate regulations pertaining to hazardous air pollutants as defined in section 25-7-103 (13) in accordance with this section. In order to minimize additional regulatory and compliance costs to the state's economy, any program created by the commission pursuant to this section shall contain a provision which exempts those sources or categories of sources which it determines to be of minor significance from the requirements of the program. Consistent with the provisions of section 25-7-105.1, the commission shall authorize synthetic minor sources of hazardous air pollutants by the issuance of construction permits or prohibitory rules or other regulations. Such permits, rules, or regulations shall only be as stringent as necessary to establish synthetic minor status. The commission shall expeditiously implement this subsection (2) to assure that all sources may be able to timely qualify as a synthetic minor source, thereby avoiding the costs of the operating permit program.

(3) (a) (I) As soon as adequate scientific, technological, and hazardous air pollutant emissions information is available, the commission may promulgate regulations for the control of hazardous air pollutants utilizing Colorado GACT or Colorado MACT technology-based emission reduction requirements, as defined in section 25-7-103 (6.7) and (6.8).

(II) The division may establish schedules of compliance of up to five years leading to final compliance for any such regulation, which shall be enforced through regulations or conditions in construction permits issued pursuant to section 25-7-114.2 or 25-7-114.5. In determining any schedule of compliance, the division shall consider the current availability of technology, costs of compliance, and the consequence of delay to the public health or environment or economy.

(III) The division shall issue its determination of Colorado GACT or Colorado MACT and the compliance schedule in writing.

(IV) Within thirty calendar days after receipt of a determination by the division requiring installation of Colorado GACT or Colorado MACT and the compliance schedule, pursuant to this subsection (3), a source may appeal such a determination or compliance schedule by filing with the commission a written petition requesting a hearing to review the determination on a de novo basis.

(V) Such hearing shall allow the parties to present evidence and argument on all issues and to conduct cross-examination required for full disclosure of the facts and shall otherwise be conducted in accordance with section 25-7-119.

(b) This section shall only apply to sources emitting a hazardous air pollutant identified in the list established or amended pursuant to subsection (5) of this section which:

(I) Are not included in categories or subcategories of sources listed or proposed to be listed by the environmental protection agency under section 112 of the federal act and thus will not be required to comply with GACT or MACT under the federal act, as defined in section 25-7-103 (12.1) and (16.5); or

(II) Are included in categories or subcategories of sources listed or proposed to be listed under section 112 of the federal act and which have:

(A) Levels of emissions of hazardous air pollutants listed under section 112 (b) of the federal act which are below thresholds established under the federal act and thus will not be required to comply with GACT and MACT under the federal act and as defined in section 25-7-103 (12.1) and (16.5); except that this section shall not apply to a source included in a category or subcategory for which a lesser quantity emission rate has been proposed or adopted under section 112 of the federal act; or

(B) Hazardous air pollutant emissions above a threshold level of the substance listed under subparagraph (II) of paragraph (a) and paragraph (b) of subsection (5) of this section.

(b.1) The commission may recognize similarities among regulated sources or apply, when appropriate, previous control requirements established by the commission in making a determination about the need for such regulation under this subsection (3). The commission shall also consider fundamentally different factors between sources in making these determinations.

(c) The commission shall designate by regulation those classes of minor or insignificant sources of emissions of hazardous air pollutants which are exempt from the requirements of this section because their emissions of hazardous air pollutants will result in an inconsequential risk to public health.

(d) (I) A source subject to the requirements of this section may be exempt from installation of Colorado MACT or Colorado GACT or any Colorado health-based requirement if the division makes a determination that an alternative level of control, including no emission controls, will result in an inconsequential risk to public health.

(II) The division shall issue its determination of a source's request for exemption under this paragraph (d) in writing within sixty days of receipt of a complete application for an exemption and shall publish notice of its determination by at least one publication in a newspaper of general distribution in the area of the source requesting the exemption.

(III) Within thirty calendar days after receipt of a determination by the division of a request for exemption by a source under this paragraph (d), the source or any person may appeal such determination by filing with the commission a written petition requesting a hearing to review the exemption request on a de novo basis.

(IV) Such hearing shall allow the parties to present evidence and argument on all issues and to conduct cross-examination required for full disclosure of the facts and shall otherwise be conducted in accordance with section 25-7-119.

(e) Any source as defined in section 112(i) of the federal act, and regulations promulgated thereunder, that participates in the early reduction program pursuant to section 112(i) of the federal act, or this article, shall be exempt from the requirements of this section for the same period of time exemptions from federal requirements or requirements under this article are allowed under the early reduction program.

(f) This section shall not apply to sources subject to national emission standards for hazardous air pollutants (NESHAP) established by the administrator pursuant to the federal act, but only for those emissions for which a NESHAP is established.

(g) This section shall not impose requirements on sources included in categories or subcategories of sources which are listed in section 112(n) of the federal act which are inconsistent with the timing of studies or assessments conducted under or definitions set forth in section 112(n) of the federal act.

(4) (a) (I) On or after the risk-based studies required under sections 112(k)(3), 112(o), and 112(f) of the federal act are completed and received by the commission, the commission may adopt regulations pertaining to those sources identified as emitting hazardous air pollutants regulated under this section which may include additional emission reduction requirements to address any residual risk of health effects with respect to actual persons living in the vicinity of sources after installation of technology-based controls. Imposition of such requirements may be made upon a determination by the commission that operation of sources without health-based controls does not or will not represent an inconsequential threat to public health. Regulations as finally adopted pursuant to this subsection (4) may apply on a source-specific basis.

(II) Repealed.

(b) Repealed.

(c) Subject to paragraph (a) of this subsection (4), for existing sources not subject to regulation under section 25-7-114.3, or not subject to regulation as a modified source, the commission may promulgate health-based regulations on a source-by-source basis, with the exceptions specified in paragraph (d) of this subsection (4).

(d) The commission may recognize similarities among regulated sources or apply, when appropriate, previous control requirements established by the commission pursuant to paragraph (a) of this subsection (4) in making a determination about the need for such regulation under this subsection (4). The commission shall also consider fundamentally different factors between sources in making these determinations.

(e) The commission may establish schedules of compliance leading to final compliance for any regulation promulgated pursuant to this subsection (4).

(f) A hearing conducted by the commission under this subsection (4) shall be conducted in accordance with section 25-7-110 or 25-7-119 or article 4 of title 24, C.R.S., as applicable.

(g) In reaching a determination under this subsection (4), the commission shall give consideration to the technical availability of methods of compliance, the costs of compliance, and the consequences of delay. The commission shall also consider cost-benefit analysis and risk-benefit analysis pursuant to section 24-4-103 (4.5), C.R.S.

(h) Temporary exceptional authority. (I) (A) This subparagraph (I) shall apply until such time as the commission is authorized to act pursuant to paragraph (a) of this subsection (4). If the executive director of the department of public health and environment finds that a source in a category or subcategory of sources listed or proposed to be listed under section 112 of the federal act for which MACT or GACT is not scheduled for proposal until after 1997 and presents an unacceptable threat of actual health effects, then the executive director may direct the commission to evaluate and, as necessary, study such actual health effects. If the commission finds by a preponderance of the evidence that waiting until the source would be required to install GACT or MACT under section 112 of the federal act will cause an unacceptable incremental threat of actual health effects to persons living in the vicinity of such source, the commission may promulgate regulations for the control of hazardous air pollutants for the source. The control regulations may include the least restrictive control that will adequately protect the public, including but not limited to: Chemical substitution, pollution prevention, work process modifications, additional control technologies, or Colorado MACT or GACT. In promulgating Colorado GACT or MACT for the source, the commission shall consider and be as consistent as possible with GACT or MACT under section 112 of the federal act, minimization of duplicative capital expenditures and minimization of substantial reconstruction time. The commission shall provide a schedule of compliance leading to final compliance which considers matters identified in paragraphs (c), (e), (f), and (g) of this subsection (4).

(B) Any source which is required to install Colorado MACT or GACT under regulations promulgated pursuant to sub-subparagraph (A) of this subparagraph (I) only and which subsequently is required to install federal MACT or GACT that is significantly different than Colorado MACT or GACT and imposes a significant capital cost on the source, then the general assembly shall study and consider whether an operating permit fee credit or a state tax credit for the capital costs, or a percentage of the costs, is appropriate.

(II) Until such time as the commission is authorized to act pursuant to paragraph (a) of this subsection (4) and upon the recommendation of the executive director of the department of public health and environment, the governor may find, as expressed in an executive order, that after an existing source has installed Colorado or federal MACT or GACT, or Colorado MACT or GACT has been proposed for a new source or a modification of an existing source, the source presents an unacceptable threat of actual health effects. The governor may then direct the commission to evaluate and, as necessary, conduct studies on actual health effects. If the commission determines by a preponderance of the evidence that emissions of hazardous air pollutants by the source will cause an unacceptable threat of actual health effects to persons living in the vicinity of such source, the commission may then promulgate additional technology-based control regulations, pollution prevention, or health-based measures to protect the public health. The commission shall provide a schedule of compliance leading to final compliance which considers matters identified in paragraphs (c), (e), (f), and (g) of this subsection (4).

(III) This paragraph (h) shall remain effective only until such time as the commission acts pursuant to its authority under paragraph (a) of this subsection (4).

(5) (a) The substances listed in or pursuant to section 112(b) of the federal act, and the following substances, are declared to be hazardous air pollutants and are subject to regulation by the commission under this section:

(b) The commission may promulgate a regulation which amends by adding to, or deleting from, the list of hazardous air pollutants subject to regulation under this section within the state which are not listed as hazardous air pollutants under the federal act. In amending the list of hazardous air pollutants in paragraph (a) of this subsection (5), the commission shall utilize the same standards and criteria which section 112 of the federal act requires the administrator to utilize in amending the list of hazardous air pollutants under the federal act.

(c) The commission shall by regulation establish de minimis emission levels for each hazardous air pollutant beneath which levels emissions are considered to be of minor significance.

(d) The rule-making authorized under paragraphs (b) and (c) of this subsection (5) shall include a hearing to allow the parties to present evidence and argument on all issues and to conduct cross-examination required for full disclosure of the facts and shall otherwise be conducted in accordance with section 25-7-119.

(e) Proceedings of the commission to amend the list of hazardous air pollutants under paragraph (b) of this subsection (5) shall be conducted on a substance-by-substance basis and there shall not be a consolidation of proceedings wherein more than five substances are considered for listing as a hazardous air pollutant in one proceeding.



§ 25-7-109.6. Accidental release prevention program

(1) The commission may promulgate such rules, regulations, and procedures as are necessary to establish and implement an accidental release prevention program consistent with and no sooner than the requirements of section 112 (r) of the federal act, including release prevention, detection, and correction requirements which may include monitoring, record-keeping, reporting, training, vapor recovery, secondary containment, and other design, equipment, work practice, and operational requirements.

(2) For purposes of this section:

(a) "Accidental release" means an unanticipated emission of a regulated substance or other extremely hazardous substance, defined pursuant to the federal act, into the ambient air from a stationary source;

(b) "Regulated substance" means those substances listed by the administrator pursuant to section 112 (r)(3) of the federal act;

(c) "Stationary source" means any buildings, structures, equipment, installations, or substance emitting stationary activities:

(I) Which belong to the same industrial group;

(II) Which are located on one or more contiguous properties;

(III) Which are under the control of the same person (or persons under common control); and

(IV) From which an accidental release may occur.

(d) "Threshold quantity" shall have the same meaning as defined in section 112 (r) of the federal act.

(3) As appropriate, rules, regulations, and procedures promulgated pursuant to this section shall:

(a) Consider the use, operation, repair, replacement, and maintenance of equipment to monitor, detect, inspect, and control such releases, including training of persons in the use and maintenance of such equipment and the conduct of periodic inspections;

(b) Include procedures and measures for emergency response after an accidental release of a regulated substance in order to protect human health and the environment;

(c) Cover storage, as well as operations;

(d) As appropriate, recognize differences in size, operations, processes, classes, and categories of sources and the voluntary actions of such sources to prevent accidental releases and respond to such releases;

(e) Require the owner or operator of stationary sources at which a threshold quantity of a regulated substance is present to prepare and implement a risk management plan to detect and prevent or minimize accidental releases of such substances from the stationary source, and to provide a prompt emergency response to any such releases in order to protect human health and the environment. Such plan shall provide for compliance with the requirements of this subsection (3) and shall also include each of the following:

(I) A hazard assessment, to be updated periodically and registered with the division, the United States environmental protection agency, and other appropriate local agencies, to assess the potential effects of an accidental release of any regulated substance;

(II) A program for preventing accidental releases of regulated substances, including safety precautions and maintenance, monitoring, and employee training measures to be used at the sources; and

(III) A response program providing for specific actions to be taken in response to an accidental release of a regulated substance so as to protect human health and the environment, including procedures for informing the public and local agencies responsible for responding to accidental releases, emergency health care, and employee training measures.

(f) Coordinate notification, reporting, and response requirements between federal, state, and local agencies to avoid duplicate notification and reporting requirements and to integrate emergency response plans.

(4) In addition to any other action taken, when the division determines that there may be an imminent and substantial endangerment to the human health or welfare or the environment because of an actual or threatened accidental release of a regulated substance, the division may take action pursuant to sections 25-7-112 and 25-7-113.

(5) The implementation and effectiveness of this section shall be contingent on the receipt of funding from the federal government in sufficient amount to totally fund the division's costs in implementing this section; except that the small business stationary source technical and environmental compliance assistance program shall be funded as provided in section 25-7-114.7.



§ 25-7-110. Commission - procedures to be followed in setting standards and regulations

(1) Prior to adopting, promulgating, amending, or modifying any ambient air quality standard authorized in section 25-7-108, or any emission control regulation authorized in section 25-7-109, or any other regulatory plans or programs authorized by sections 25-7-105 (1)(c) or 25-7-106, the commission shall conduct a public hearing thereon as provided in section 24-4-103, C.R.S. Notice of any such hearing shall conform to the requirements of section 24-4-103, C.R.S., but such notice shall be given at least sixty days prior to the hearing, and shall include each proposed regulation, and shall be mailed to all persons who have filed with the commission a written request to receive such notices.

(2) Any person desiring to propose a regulation differing from the regulation proposed by the commission or to propose a revision of limited applicability, pursuant to section 25-7-117, to the commission's proposal shall file such other proposal with the commission not less than twenty days prior to the hearing, and, when on file, such proposal shall be open for public inspection.

(3) Witnesses at the hearing shall be subject to cross-examination by or on behalf of the commission and by or on behalf of persons who have proposed regulations pursuant to subsection (2) of this section.

(4) Rules and regulations promulgated pursuant to this article shall not take effect until after they have been published in accordance with section 24-4-103, C.R.S., or on such later date as is stated in such rules and regulations.



§ 25-7-110.5. Required analysis of proposed air quality rules

(1) In addition to the requirements of section 25-7-110.8, whenever the commission proposes a rule, the technical secretary of the commission shall provide to the public upon request at cost, at the time the notice for public rule-making is published, a proposed rule-making packet containing:

(a) A memorandum of notice, as required by subsection (3) of this section;

(b) The actual language of the proposed rule;

(c) A statement describing the fiscal and economic impact of the proposed rule, as required by subsection (4) of this section;

(d) A statement describing the potential justification for terms differing from federal requirements, as required by subsection (5) of this section;

(e) On or before July 1, 1997, a statement describing the risk analysis, if required by the general assembly under subsection (6) of this section;

(f) The range of regulatory alternatives, including the no-action alternative, to be considered in adopting the proposed rule; and

(g) Any other concise background material that would assist the interested and affected public in understanding the impact of the proposed rule.

(1.5) As used in this section, "rule" includes an amendment to an existing rule.

(2) The requirements of subsections (1)(c) to (1)(f), (3)(g), and (4) of this section shall not apply to any rule-making packet for any commission rule, and the requirements of subsections (3)(g) and (4) of this section shall not apply to any commission rule, which adopts by reference applicable federal rules or which rule is adopted to implement prescriptive state statutory requirements, where the commission is allowed no significant policy-making options, or which rule will have no regulatory impact on any person, facility, or activity.

(3) Whenever the commission proposes a rule, the technical secretary of the commission, in cooperation with the proponent of the rule, shall provide a memorandum of notice containing:

(a) An explanation of the proposed rule;

(b) A disclosure of materials contained in the proposed rule;

(c) A preliminary plan for meetings with the commission staff on the proposed rule;

(d) An explanation of the problem sought to be remedied by the proposed rule;

(e) An analysis of how the proposed rule solves the problem delineated in paragraph (d) of this subsection (3);

(f) An explanation of the process that was used to develop the proposed rule;

(g) An initial analysis of the economic effects of the proposed rule pursuant to subsection (4) of this section;

(h) An explanation of the substantive differences with federal requirements and the requirements of Utah, Arizona, and New Mexico, where relevant;

(i) An explanation of how the proposed rule may be implemented;

(j) Whether there will be any time constraints on the regulated community and state agencies as a result of implementation or a delay in implementation of the proposed rule;

(k) A contact person or persons who may provide additional information on the proposed rule to interested persons; and

(l) A no-action analysis.

(4) (a) Before any permanent rule is proposed pursuant to this section, an initial economic impact analysis shall be conducted in compliance with this subsection (4) of the proposed rule or alternative proposed rules. Such economic impact analysis shall be in writing, developed by the proponent, or the division in cooperation with the proponent and made available to the public at the time any request for hearing on a proposed rule is heard by the commission. A final economic impact analysis shall be in writing and delivered to the technical secretary and to all parties of record five working days prior to the prehearing conference or, if no prehearing conference is scheduled, at least ten working days before the date of the rule-making hearing. The proponent of an alternative proposal will provide, in cooperation with the division, a final economic impact analysis five working days prior to the prehearing conference. The economic impact analyses shall be based upon reasonably available data. Except where data is not reasonably available, or as otherwise provided in this section, the failure to provide an economic impact analysis of any noticed proposed rule or any alternative proposed rule will preclude such proposed rule or alternative proposed rule from being considered by the commission. Nothing in this section shall be construed to restrict the commission's authority to consider alternative proposals and alternative economic impact analyses that have not been submitted prior to the prehearing conference for good cause shown and so long as parties have adequate time to review them.

(b) Before any emergency rule is adopted, any person may request that a regulatory analysis, as defined in section 24-4-103 (4.5), C.R.S., be prepared and made available to the public five working days prior to the hearing, unless there is an imminent and serious hazard to health, welfare, or the environment.

(c) The proponent and the division shall select one or more of the following economic impact analyses. The commission may ask affected industry to submit information with regard to the cost of compliance with the proposed rule, and, if it is not provided, it shall not be considered reasonably available. The economic impact analysis required by this subsection (4) shall be based upon reasonably available data and shall consist of one or more of the following:

(I) Cost-effectiveness analyses for air pollution control that identify:

(A) The cumulative cost including but not limited to the total capital, operation, and maintenance costs of any proposed controls for affected business entity or industry to comply with the provisions of the proposal;

(B) Any direct costs to be incurred by the general public to comply with the provisions of the proposal;

(C) Air pollution reductions caused by the proposal;

(D) The cost per unit of air pollution reductions caused by the proposal; and

(E) The cost for the division to implement the provisions of the proposal; or

(II) Industry studies that examine the direct costs of the proposal on directly affected entities that may be either in the form of a business analysis (The regulatory impacts on the general business climate or subsets thereof) or an industry analysis (the regulatory impacts on specific industries), including:

(A) The characteristics and current economic conditions of the impacted business or industry sector; and

(B) The projected impacts on the growth of the affected industry sectors with and without implementation of the proposal; and

(C) How the proposal may effect or alter the growth of the affected industry sector; and

(D) The direct cost of the proposal on the affected industry sector; or

(III) An economic impact analysis that:

(A) Identifies the industrial and business sectors that will be impacted by the proposal; and

(B) Quantifies the direct cost to the primary affected business or industrial sector; and

(C) Incorporates an estimate of the economic impact of the proposal on the supporting business and industrial sectors associated with the primary affected business or industry sectors.

(d) Repealed.

(e) The economic impact analysis required by this subsection (4) shall not consist of an analysis of any nonmarket costs or external costs asserted to occur notwithstanding compliance by a source with applicable environmental regulations.

(5) (a) Whenever the commission proposes any rule that exceeds the requirements of the federal act or differs from the federal act or rules thereunder, the commission shall make available in writing a copy of any such proposed rule and a detailed, footnoted explanation of the differences between the rule and the federal requirements.

(b) The written explanation required pursuant to paragraph (a) of this subsection (5) shall contain an explanation of the following information:

(I) Any federal requirements that are applicable to this situation with a commentary on those requirements;

(II) Whether the applicable federal requirements are performance-based or technology-based and whether there is any flexibility in those requirements, and if not, why not;

(III) Whether the applicable federal requirements specifically address the issues that are of concern to Colorado and whether data or information that would reasonably reflect Colorado's concern and situation was considered in the federal process that established the federal requirements;

(IV) Whether the proposed requirement will improve the ability of the regulated community to comply in a more cost-effective way by clarifying confusing or potentially conflicting requirements (within or cross-media), increasing certainty, or preventing or reducing the need for costly retrofit to meet more stringent requirements later;

(V) Whether there is a timing issue which might justify changing the time frame for implementation of federal requirements;

(VI) Whether the proposed requirement will assist in establishing and maintaining a reasonable margin for accommodation of uncertainty and future growth;

(VII) Whether the proposed requirement establishes or maintains reasonable equity in the requirements for various sources;

(VIII) Whether others would face increased costs if a more stringent rule is not enacted;

(IX) Whether the proposed requirement includes procedural, reporting, or monitoring requirements that are different from applicable federal requirements and, if so, why and what the "compelling reason" is for different procedural, reporting, or monitoring requirements;

(X) Whether demonstrated technology is available to comply with the proposed requirement;

(XI) Whether the proposed requirement will contribute to the prevention of pollution or address a potential problem and represent a more cost-effective environmental gain; and

(XII) Whether an alternative rule, including a no-action alternative, would address the required standard.

(6) Repealed.



§ 25-7-110.8. Additional requirements for commission to act under section 25-7-110.5

(1) In issuing any final rule intended to reduce air pollution, except for any rule that adopts by reference applicable federal rules, if the commission has no discretion under state law not to adopt the rules or to adopt any alternative rule, the commission shall make a determination that:

(a) Any rule promulgated under section 25-7-110.5 is based on reasonably available, validated, reviewed, and sound scientific methodologies and that all validated, reviewed, and sound scientific methodologies and information made available by interested parties has been considered. Such review may include internal organizational review and not peer review.

(b) Evidence in the record supports the finding that the rule shall result in a demonstrable reduction in air pollution to be addressed by the rule unless such rule is administrative in nature;

(c) On and after July 1, 1997, and in conformance with guidance from the general assembly to incorporate the recommendations of the task force established in section 25-7-110.5 (6), evidence in the record supports the finding that the rule shall bring about reductions in risks to human health or the environment or provide other benefits that will justify the cost to government, the regulated community, and to the public to implement and comply with the rule;

(d) The commission shall choose an alternative that is the most cost-effective under the analysis required by section 25-7-110.5 (4), provides the regulated community flexibility, and which achieves the necessary reduction in air pollution. The commission may reject the most cost-effective alternative and shall provide findings of fact detailing why the most cost-effective alternative is unacceptable.

(e) The selection of the regulatory alternative by the commission will maximize the air quality benefits of regulation pursuant to this article in the most cost-effective manner. For purposes of the required analyses under this section, prior to the completion of the rule-making required pursuant to section 25-7-110.5, no benefit (except for air pollution reductions) can be attributed to regulating a facility already operating in compliance with a permit issued pursuant to applicable law.

(1.5) As used in this section, "rule" includes an amendment to an existing rule.

(2) In the event that the commission and division fail to reasonably comply with requirements of section 25-7-110.5 or this section, the rule shall be void and unenforceable. Judicial review of agency action under this section or section 25-7-110.5 may only be obtained by parties to the rule-making hearing and can only be brought regarding deficiencies or issues alleging a failure to comply with the requirements in section 25-7-110.5 or this section raised during or before the hearing to afford the commission, its staff, or interested parties an opportunity to address the deficiencies or issues raised.



§ 25-7-111. Administration of air quality control programs - directive - prescribed fire - review

(1) The division shall administer and enforce the air quality control programs adopted by the commission. In furtherance of such responsibility of the division, the executive director of the department of public health and environment shall establish within the division a separate air quality control agency, the head of which shall be a licensed professional engineer or shall have a graduate degree in engineering or other specialty dealing with the problems of air quality control. Such person shall also have appropriate practical and administrative experience related to air quality control. Such person shall not be the technical secretary employed pursuant to section 25-7-105 (3). Any potential conflict of interest of such person shall be adequately disclosed prior to appointment and as may from time to time arise. All policies and procedures followed in the administration and enforcement of the air quality control programs that have been adopted by the commission shall be subject to supervision by the state board of health.

(2) In addition to authority specified elsewhere in this article, the division has the power to:

(a) Conduct or cause to be conducted studies and research with respect to air pollution and the control, abatement, or prevention thereof, as requested by the commission;

(b) Collect data, by means of field studies and air monitoring conducted by the division or by individual stationary sources or individual indirect air pollution sources, and determine the nature and quality of existing ambient air throughout the state;

(c) Enter and inspect any property, premises, or place for the purpose of investigating any actual, suspected, or potential source of air pollution or ascertaining compliance or noncompliance with any requirement of this article or any order or permit, or term or condition thereof, issued or promulgated pursuant to this article; and the division may, at reasonable times, have access to and copy any record, inspect any monitoring equipment or method, or sample any emissions required pursuant to section 25-7-106 (6) or part 5 of this article; except that, if such entry or inspection is denied or not consented to and no emergency exists, the division is empowered to and shall obtain from the district or county court for the district or county in which such property, premises, or place is located a warrant to enter and inspect any such property, premises, or place prior to entry and inspection. The district and county courts of this state are empowered to issue such warrants upon a proper showing of the need for such entry and inspection. Any information relating to secret processes or methods of manufacture or production obtained in the course of the inspection or investigation shall be kept confidential; except that emission data shall not be withheld from the division as confidential. A duplicate of any analytical report or observation of an air pollutant by the division shall be furnished promptly to the person who is suspected of causing such air pollution.

(d) Furnish technical advice and services relating to air pollution problems and control techniques;

(e) Inform the appropriate governmental agency of the results of atmospheric tests conducted in its jurisdiction and notify the affected city, town, county, or city and county whenever tests establish that the ambient air or source of emission of smoke or air pollution fails to meet the standards established under this article;

(f) Designate one or more persons or agencies in any area of the state as an air pollution control authority as agent of the division to exercise and perform such powers and duties of the division as may be specified in such designation;

(g) Furnish such personnel to the commission as the commission may reasonably require to carry out its duties and responsibilities under this article;

(h) Certify, or otherwise designate, to any other agency or department of this state or of any other state or of the federal government that any facility, land, building, machinery, or equipment, or any part thereof, has been constructed, erected, installed, or acquired in conformity with the requirements of this state or of this article for control of air pollution or in conformity with the requirements for control of air pollution of any other state or the federal government;

(i) Require any source to furnish information which the division may reasonably require relating to emissions of the source or to any investigation authorized by this article. If such request for information is refused, the division is empowered to and may obtain from the district or county court for the district or county in which the source is located a subpoena to compel production of such information.

(3) Repealed.

(4) The division shall assure that any information obtained by the division which is entitled to protection as a trade secret under federal or Colorado law is kept confidential and protected against disclosure, except as required by the federal act.

(5) Repealed.



§ 25-7-112. Air pollution emergencies endangering public health anywhere in this state

(1) Whenever the division determines, after an investigation initiated either independently by the division or upon the request of an affected member of the public living or working in the vicinity of a suspected discharge, that any person is either engaging in any activity involving a significant risk of air pollution or is discharging or causing to be discharged into the atmosphere, directly or indirectly, any air pollutants and such activity or discharge constitutes a clear, present, and immediate danger to the environment or to the health of the public, or that any such activity or discharge of air pollutants, if permitted to continue unabated, will result in a condition of clear, present, and immediate danger to the health of the public, the division shall:

(a) Issue a written cease-and-desist order to said person requiring immediate discontinuance of such activity or the discharge of such pollutant into the atmosphere, and, upon receipt of such order, such person shall immediately discontinue such activity or discharge; or

(b) Apply to any district court of this state for the district in which the said activity or discharge is occurring for a temporary restraining order, temporary injunction, or permanent injunction as provided for in the Colorado rules of civil procedure. Any such action in a district court shall be given precedence over all other matters pending in such district court. The institution of such injunction proceedings by the division shall confer upon said district court exclusive jurisdiction to determine finally the subject matter of the proceeding; or

(c) Both issue such a cease-and-desist order and apply for any such restraining order or injunction.

(1.5) (a) If, upon the request of a member of the public as described in subsection (1) of this section, the division chooses to investigate a suspected discharge, the division shall report the result of its investigation to the person who made the request and shall make such result public no later than sixty days after the completion of the investigation. If the person who made the request is dissatisfied with the result of the investigation, or if no investigation was made, such person may complain to the commission by petition.

(b) Upon receipt of a petition filed under paragraph (a) of this subsection (1.5), the commission shall promptly give notice of receipt of the petition to the owner or operator of the source of the alleged discharge, and, after considering the petition, the response, if any, of such owner or operator, and the response of the division, the commission shall respond to the petition within forty-five days after receipt by:

(I) Ordering the division to proceed with a new or further investigation under this section or section 25-7-113; or

(II) Denying the petition and stating the reasons for denial, which may include, but are not limited to, the lack of a substantial factual basis, the allegation of facts substantially similar to those at issue in a previous or currently pending investigation, or a finding that the petition was interposed for purposes of harassment or delay; or

(III) Providing an opportunity to submit additional factual information in support of, or in response to, the petition. The commission may require any new information to be submitted in writing, or it may convene an informal hearing as soon as is practicable.

(c) A hearing held pursuant to subparagraph (III) of paragraph (b) of this subsection (1.5) shall be subject to the following procedural requirements:

(I) The hearing shall be conducted as an informal hearing, and, in particular, no sworn testimony shall be taken except as the commission deems necessary to clarify the factual basis of the petition;

(II) Parties may represent themselves or be represented by agents who need not be attorneys;

(III) Notice of such hearing shall be given at least twenty days prior to the hearing;

(IV) The purpose of the hearing shall be to enable the commission to decide whether to order an investigation as provided in subparagraph (I) of paragraph (b) of this subsection (1.5); and

(V) To preserve the commission's role as an appellate body, the hearing shall not be used as a forum for determining the merits of the petition.

(2) (a) Whenever the division determines, after investigation, that the condition of the ambient air in any portion of this state constitutes a clear, present, and immediate danger to the environment or to the health of the public, or that any activity or discharge of air pollutants, if permitted to continue unabated, will result in a condition of clear, present, and immediate danger to the health of the public, and that the procedures available to the division under subsection (1) of this section will not adequately protect the public, it shall immediately notify the governor of its determination of either of such conditions, and it shall request the governor to declare a state of air pollution emergency in such portion of this state.

(b) Upon such notification and request by the division, the governor is empowered to declare a state of air pollution emergency in such portion of the state and to take any and all actions necessary to protect the health of the public in such portion of the state, including, but not limited to:

(I) Ordering a halt or curtailment of the movement of all motor vehicles except emergency vehicles; and

(II) Ordering a halt or curtailment of all operations, activities, processes, or conditions which he reasonably believes to be contributing to such emergency.

(c) From time to time, whenever appropriate, the governor, in cooperation with his department heads, shall develop or modify such plans as will be necessary or appropriate to control and abate the air pollution conditions most likely to require the exercise of the powers granted in paragraph (b) of this subsection (2).



§ 25-7-113. Air pollution emergencies endangering public welfare anywhere in this state

(1) Whenever the division determines, after investigation, that any person is either engaging in any activity involving a significant risk of air pollution or is discharging or causing to be discharged into the atmosphere, directly or indirectly, any air pollutants and such activity or discharge does not constitute a clear, present, and immediate danger to the health of the public, but is of such a nature as to cause extreme discomfort or that it is an immediate danger to the welfare of the public because such pollutants make habitation of residences or the conduct of businesses subjected to the pollutants extremely unhealthy or disruptive, the division shall:

(a) Issue a written cease-and-desist order to said person requiring immediate discontinuance of such activity or the discharge of such pollutant into the atmosphere, and, upon receipt of such order, such person shall immediately discontinue such activity or discharge; or

(b) Apply to any district court of this state for the district in which the said activity or discharge is occurring for a temporary restraining order, temporary injunction, or permanent injunction as provided for in the Colorado rules of civil procedure. Any such action in a district court shall be given precedence over all other matters pending in such district court. The institution of such injunction proceedings by the division shall confer upon said district court exclusive jurisdiction to determine finally the subject matter of the proceeding; or

(c) Both issue such a cease-and-desist order and apply for any such restraining order or injunction.



§ 25-7-114. Permit program - definitions

As used in sections 25-7-114 to 25-7-114.7, unless the context otherwise requires:

(1) "Affected source" means a source that includes one or more fossil-fuel-fired combustion devices subject to emission reduction requirements or limitations under subchapter IV of the federal act or this article.

(2) "Construction permit" means the same as an "emission permit" as required under this section as it existed prior to July 1, 1992, and is the permit required under section 25-7-114.2 after July 1, 1992.

(3) "Major source" means any stationary source (or group of stationary sources which have the same two-digit standard industrial code, are located on one or more contiguous or adjacent properties, and are under common control) that:

(a) Subject to the provisions of section 112 (n)(4) of the federal act, emits or has the potential to emit considering enforceable controls, in the aggregate, ten tons per year or more of any hazardous air pollutant or twenty-five tons per year or more of any combination of hazardous air pollutants, or such lesser quantity of hazardous air pollutants as may be established pursuant to the federal act; or

(b) Directly emits, or has the potential to emit, one hundred tons per year or more of any air pollutant; or

(c) Meets any of the definitions of major source set forth in Part D of subchapter I of the federal act.

(4) "Potential to emit" means the maximum capacity of a stationary source to emit a pollutant under its physical and operational design. Any physical or operational limitations on the capacity of the source to emit a pollutant, including air pollution control equipment and restrictions on hours of operation or on the type or amount of material combusted, stored, or processed, shall be treated as part of its design if the limitation or the effect it would have on emissions is enforceable and federally enforceable. Secondary emissions do not count in determining the potential to emit of a stationary source.

(5) "Schedule of compliance" means a schedule of required measures, including an enforceable sequence of actions or operations, leading to compliance with an applicable implementation plan, emission standard, emission limitation, emission prohibition, or emission control regulation.

(6) "Synthetic minor source" means, for purposes of this article, any source which would otherwise meet the definition of major source for any pollutants but for the existence of enforceable emission limitations contained in the permit or regulation applicable to that source.



§ 25-7-114.1. Air pollutant emission notices

(1) No person shall permit emission of air pollutants from, or construction or alteration of, any facility, process, or activity except residential structures from which air pollutants are, or are to be, emitted unless and until an air pollutant emission notice has been filed with the division with respect to such emission. An air pollutant emission notice shall be valid for a period of five years.

(2) All sources existing on or before December 31, 1992, shall file an updated air pollutant emission notice with the division on or before December 31, 1992. In addition, a revised emission notice shall be filed whenever a significant change in emissions, in processes, or in the facility is anticipated or has occurred. The revised air pollutant emission notice shall be valid for five years or until the underlying permit expires. The commission shall exempt those sources or categories of sources which it determines to be of minor significance from the requirement that an air pollutant emission notice be filed.

(3) The commission shall promulgate a list of air pollutants which are required to be reported in an air pollutant emission notice. Prior to the commission's promulgation of such a list of air pollutants to be reported in an air pollutant emission notice, sources shall report any emissions of the following which are in excess of de minimis quantities:

(a) Volatile organic compounds or precursors of air quality problems in Colorado as determined by the commission by regulation;

(b) Any pollutant regulated under section 25-7-109.3 or under section 112(b) of the federal act;

(c) Any pollutant for which a national primary ambient air quality standard has been promulgated under section 109 of the federal act;

(d) All extremely hazardous substances listed pursuant to section 302(a)(2) of the federal "Superfund Amendments and Reauthorization Act of 1986", 42 U.S.C. sec. 11002 (a)(2).

(4) Each such notice shall specify the location at which the proposed emission will occur, the name and address of the person operating or owning such facility, process, or activity, the nature of such facility, process, or activity, and an estimate of the quantity and composition of the expected emission. The division shall make available at all air pollution control authority offices appropriate forms on which the information required by this section shall be furnished.

(5) (Deleted by amendment, L. 2001, p. 640, § 2, effective May 30, 2001.)

(6) (a) The fee for filing an air pollutant emission notice or amendment thereto under this section shall be one hundred fifty-two dollars and ninety cents. The moneys collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the stationary sources control fund created in section 25-7-114.7 (2)(b)(I).

(b) Notwithstanding the amount specified for the fee in paragraph (a) of this subsection (6), the commission by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.



§ 25-7-114.2. Construction permits

No person shall construct or substantially alter any building, facility, structure, or installation, except single-family residential structures, or install any machine, equipment, or other device, or commence the conduct of any such activity, or commence performance of any combinations thereof, or commence operations of any of the same which will or do constitute a new stationary source or a new indirect air pollution source without first obtaining or having a valid construction permit therefor from the division or commission, as the case may be; except that no construction permit shall be required for new indirect air pollution sources until regulations regarding construction permits for such sources have been promulgated by the commission, but in no event shall regulations governing indirect air pollution sources be more stringent than those required for compliance with the federal act and final rules and regulations adopted pursuant thereto. Any emission permit validly issued prior to July 1, 1992, pursuant to section 25-7-114, as said section existed prior to July 1, 1992, and in effect on or after July 1, 1992, shall be deemed to be a valid construction permit issued pursuant to this section. The commission shall designate by regulation those classes of minor or insignificant sources of air pollution which are exempt from the requirement for a permit because of their negligible impact on air quality.



§ 25-7-114.3. Operating permits required for emission of pollutants

(1) No person shall operate any of the following sources without first obtaining a renewable operating permit from the division for such source in a manner consistent with the requirements of this article and the federal act:

(a) Any affected source;

(b) Any major source;

(c) Any source required to comply with standards of performance for new stationary sources under section 111 of the federal act, unless otherwise exempted from permitting requirements pursuant to federal rules adopted in accordance with section 502 of the federal act;

(d) Any source subject to emission standards or regulations for hazardous air pollutants under section 112 of the federal act, unless otherwise exempted from federal permitting requirements pursuant to federal rules adopted in accordance with section 502 of the federal act;

(e) Any source required to have a permit pursuant to part 2 (prevention of significant deterioration program) or part 3 (attainment program) of this article, or Part C (prevention of significant deterioration of air quality) or Part D (plan requirements for nonattainment area) of subchapter I of the federal act;

(f) Any other source designated under federal law as requiring an operating permit.

(2) For those sources located in the state and participating in the federal early reductions program as specified in section 112 (i)(5) of the federal act, or the United States environmental protection agency's 33/50 program, or the state early reductions program as set forth in subsection (3) of this section, or any of such programs, the commission and division shall establish a system to credit emission permit fees to be established pursuant to sections 25-7-114.6 and 25-7-114.7 and to be assessed against such sources at a ratio of at least two-for-one for every ton of emissions reduced pursuant to the federal early reductions program, the United States environmental protection agency's 33/50 program, or the state early reductions program. A participating source shall be offered a one-time permit fee credit of two tons for each corresponding ton of its reduced emissions that are verified by the division. The permit fee credit shall be available in the year following the year in which the early reduction in emissions is achieved.

(3) The commission shall adopt the federal early reductions program specified in section 112 (i)(5) of the federal act and promulgate a state early reductions program which shall include the following elements:

(a) The state early reductions program shall be consistent with the federal early reductions program; and

(b) A six-year extension of compliance for existing sources with emission standards promulgated pursuant to section 112 (d) of the federal act if the source has achieved an emission reduction of ninety percent or more of hazardous air pollutants (ninety-five percent or more for hazardous air pollutants which are particulates); and

(c) If a source is granted a compliance extension, an alternative limitation to be established by permit to ensure continued achievement of the emission reduction; and

(d) Sources subject to and in compliance with an enforceable commitment under the federal and state early reductions programs shall be considered in compliance with all state regulations and requirements for hazardous air pollutants for the period of such commitment.

(4) For affected sources under Title V of the federal act:

(a) Operating permits and requirements for permit applications, compliance plans, and monitoring and reporting requirements shall be consistent with the provisions of Title IV as well as Title V of the federal act;

(b) In order to ensure reliability of electric power, nothing in the requirements pertaining to renewable operating permits required by this article shall be construed as requiring termination of operations of an electric utility steam generating unit for failure to have an approved permit or compliance plan;

(c) Nothing in this article shall be construed as affecting SO2 allowances given to sources affected under Title IV of the federal act.



§ 25-7-114.4. Permit applications - contents - rules

(1) The commission shall promulgate such regulations as may be necessary and proper for the orderly and effective administration of construction permits and renewable operating permits. Such regulations shall be in conformity with the provisions of this article and with federal requirements, shall be in furtherance of the policy contained in section 25-7-102, and shall implement, where applicable, permit and permit application contents, procedures, requirements, and restrictions with respect to the following:

(a) Identification and address of the owner and operator of the source or facility from which the emission or emissions are to be permitted;

(b) Location, quantity, and quality characteristics of the permitted emissions;

(c) Inspection, monitoring, record-keeping, and reporting requirements consistent with standard procedures, methods, and requirements established by the division;

(d) Deadlines for submitting permit applications and compliance plans, which, for applications for renewable operating permits, shall be no later than twelve months after the source becomes subject to an approved permit program. Deadlines for submitting permit applications for renewal of renewable operating permits shall be consistent with the requirements for filing such applications promulgated under the federal act but in no event earlier than required under the federal act.

(e) Contents of compliance plans to be submitted with renewable operating permit applications, which shall include schedules of compliance and progress reports at least every six months;

(f) Annual certifications of facility compliance with permit requirements, with prompt reporting of deviations from permit requirements;

(g) Submission of pertinent plans and specifications for the facility or source from which the emission is to be permitted;

(h) Restrictions on transfers of the permit;

(i) Procedures to be followed in the event of expansion or modification of the source or facility from which the emission occurs, or change in the quality, quantity, or frequency of the emission;

(j) Duration of the permit and renewal procedures. The duration of construction permits shall be until the renewable operating permit is issued. The duration of renewable operating permits is five years.

(k) Procedures to terminate, modify, or revoke and reissue permits for cause; procedures to revise permits, prior to renewal or termination, to incorporate applicable standards and regulations adopted after the issuance of such permit as expeditiously as practicable, but not later than eighteen months after promulgation of the applicable requirement, or to incorporate otherwise applicable standards and regulations in the permit; except that no such revision shall be required if the effective date of the standards or regulation occurs after the permit term expires, such revision shall be treated as a permit renewal, and the defense established under subsection (3) of this section shall apply until the permit amendment is complete;

(l) Procedures for incorporating emission limitations and other requirements from an applicable implementation plan, and other applicable requirements, into new or renewed permits;

(m) Procedures for notifying other contiguous states whose air quality may be affected by the emissions or that are within fifty miles of the source and for submitting comments and recommendations regarding the proposed permit;

(n) Procedures for modifying or amending permits, and procedures for authorizing any change within a permitted facility without requiring a permit revision, so long as any such change is not a modification under any provision of subchapter I of the federal act, and any such change does not exceed the emissions allowable under the permit, and advance notice is given to the division and the administrator. Such advance notice shall be no earlier than that required under regulations promulgated pursuant to the federal act. Failure of the division to respond by the day following the last day of such advance notice period allows the source to proceed with any such change.

(o) Procedures to make available to the public any permit application, compliance plan, permit, and monitoring or compliance report, subject to the provisions of section 25-7-119 (4). If an applicant is required to submit information entitled to protection from disclosure, the applicant may submit such information separately.

(p) Procedures for issuing general permits after notice and an opportunity for hearing, covering numerous similar sources;

(q) Procedures for issuing single permits for a facility with multiple sources; and

(r) Requirements for permit applications, including a standard application form and criteria for determining in a timely fashion the completeness of applications.

(2) The division shall examine applications for and may issue, suspend, revoke, modify, deny, and otherwise administer all permits required under this article. Such administration shall be in accordance with the provisions of this article and regulations promulgated by the commission.

(3) (a) Compliance with all renewable operating permit terms and conditions shall be deemed compliance with section 25-7-114.3 and shall be deemed compliance with other applicable provisions of this article if:

(I) The permit includes the applicable requirements of such provisions; or

(II) The division or commission, in acting on the permit application, makes a determination that such other provisions are not applicable, and the permit includes the determination or a concise summary thereof. Such other provisions as are not applicable in each permit shall be identified upon the request of the permittee.

(b) Nothing in paragraph (a) of this subsection (3) shall alter or affect:

(I) The provisions of section 25-7-112 or 25-7-113 or section 303 of the federal act;

(II) The liability of an owner or operator of a source for any violation of applicable requirements prior to or at the time of permit issuance.

(4) For any permitted sand and gravel operation or crushed stone quarry or oil and gas well operation, if a breakdown of equipment or changes in market conditions require any additional crusher or screen or skid-mounted compressor or glycol dehydrator to be brought onto a site, the air pollutant emission notice filed under section 25-7-114.1 shall also serve as an application for a permit under the provisions of this section to continue operations at such a site with alternative or additional equipment until such permit is issued stating emission limitations.



§ 25-7-114.5. Application review - public participation

(1) Prior to submitting an application for a permit, the applicant may request and, if so requested, the division shall grant a planning meeting with the applicant. At such meeting, the division shall advise the applicant of the applicable permit requirements, including the information, plans, specifications, and data required to be furnished with the permit application.

(2) The division shall evaluate permit applications to determine, for construction permits, whether operation of the proposed new source at the date of start-up and for operating permits, whether the permitted emissions, will comply with all applicable emission control regulations, regulations for the control of hazardous pollutants, and requirements of part 2 or 3 of this article.

(3) The division shall also determine whether applications are for a new source activity that may have an impact upon areas which, as of the projected new source start-up date, are in compliance with national ambient air quality standards as of the date of the permit application, or for new source activity that may have an impact upon areas which, as of the projected new source start-up date, are not in compliance with national ambient air quality standards as of the date of the permit application.

(4) The division shall prepare its preliminary analysis regarding compliance, as set forth in subsection (2) of this section, and regarding the impact on attainment or nonattainment areas, as set forth in subsection (3) of this section, as expeditiously as possible. For construction permits not subject to part 2 of this article, such preliminary analysis shall be completed no later than sixty calendar days after receipt of a completed permit application. Applicants must be advised within sixty calendar days after receipt of any application, or supplement thereto, if and in what respects the subject application is incomplete. Upon failure of the division to so notify the applicant within sixty calendar days of its filing, the application shall be deemed complete. Applications for construction permits subject to part 2 of this article shall be approved or disapproved within twelve months of receipt of a complete application. Applications for renewable operating permits shall be approved or disapproved within eighteen months after the receipt of the completed permit application; except that those applications submitted within the first year after the effective date of the operating permit program shall be subject to a phased schedule for acting on such permit applications established by the division. The phased schedule shall assure that at least one-third of such permits will be acted on by the division annually over a three-year period. The commission may establish a phased schedule for acting on applications for which a deferral has been granted pursuant to the federal act. A timely and complete permit application operates as a defense to enforcement action for operating without a permit for the period of time during which the division or the commission is reviewing the application and until such time as the division or the commission makes a final determination on the permit application; except that this defense to an enforcement action shall not be available to an applicant which files a fraudulent application.

(5) For those types of projects or activities for which a construction permit application has been filed, defined, or designated by the commission as warranting public comment with respect thereto, the division shall, within fifteen calendar days after it has prepared its preliminary analysis, give public notice of the proposed project or activity by at least one publication in a newspaper of general distribution in the area in which the proposed project or activity, or a part thereof, is to be located or by such other method that is reasonably designed to ensure effective general public notice. The division shall also during such period of time maintain in the office of the county clerk and recorder of the county in which the proposed project or activity, or a part thereof, is located a copy of its preliminary analysis and a copy of the application with all accompanying data for public inspection. The division shall receive and consider public comment thereon for a period of thirty calendar days thereafter.

(6) (a) For any construction permit application subject to the requirements of a new or modified major source in a nonattainment area, or for prevention of significant deterioration as provided in part 2 of this article, or for any application for a renewable operating permit, within fifteen calendar days after the issuance of its preliminary analysis, the division shall:

(I) Forward to the applicant written notice of the applicant's right to a formal hearing before the commission with respect to the application; and

(II) Give public notice of the proposed source or modification and the division's preliminary analysis thereof by at least one publication in a newspaper of general distribution in the area of the proposed source or modification, or by such other method that is reasonably designed to ensure effective general public notice. Such notice shall advise of the opportunity for a public hearing for interested persons to appear and submit written or oral comments to the commission on the air quality impacts of the source or modification, the alternatives to the source or modification, the control technology required, if applicable, and other appropriate considerations. Any such notice shall be printed prominently in at least ten-point bold-faced type. The division shall receive and consider any comments submitted.

(b) If within thirty calendar days of publication of such public notice the applicant or an interested person submits a written request for a public hearing to the division, the division shall transmit such request to the commission along with the application, the division's preliminary analysis, and any written comments received by the division, within five calendar days of the end of such thirty-day period. The commission shall, within sixty calendar days after receipt of the application, comments, and analysis, unless such greater time is agreed to by the applicant and the division, hold a public hearing to elicit and record the comment of any interested person regarding the sufficiency of the preliminary analysis and whether the permit application should be approved or denied. At least thirty calendar days prior to such public hearing, notice thereof shall be mailed by the commission to the applicant, printed in a newspaper of general distribution in the area of the proposed source or modification, and submitted for public review with the county clerk and recorder of the county wherein the project or activity is proposed.

(7) (a) Within thirty calendar days following the completion of the division's preliminary analysis for applications for construction permits not subject to part 2 of this article, or within thirty calendar days following the period for public comment provided for in subsection (5) of this section, or for applications for construction permits subject to part 2 of this article and for renewable operating permits, if a hearing is held, within the appropriate time period established pursuant to this article, the division or the commission, as the case may be, shall grant or deny the permit application. Any permit required pursuant to this article shall be granted by the division or the commission, as the case may be, if it finds that:

(I) The source or activity will meet all applicable emission control regulations and regulations for the control of hazardous air pollutants;

(II) The source or activity will meet the requirements of part 2 or 3 of this article, if applicable;

(III) For construction permits, the source or activity will meet any applicable ambient air quality standards and all applicable regulations;

(III.5) For renewable operating permits, the source or activity will meet all applicable regulations; and

(IV) For renewable operating permits, the United States environmental protection agency has not made a timely objection to issuance of such permit pursuant to the federal act.

(b) Failure of the division or commission, as the case may be, to grant or deny the permit application or permit renewal application within the time prescribed shall be treated as a final permit action for purposes of obtaining judicial review in the district court in which the source is located, to require that action be taken on such application by the commission or division, as appropriate, without additional delay.

(c) If an applicant has submitted a timely and complete application for a renewable operating permit required by this article, including renewals, but final action has not been taken on such application, and, if required to have a construction permit, such construction permit is in place and valid, the source's failure to have a renewable operating permit shall not be a violation of this article, unless the delay in final action was due to the failure of the applicant to timely submit information required or requested by the division to process the application.

(8) If the division denies a permit or imposes conditions upon the issuance of a permit which are contested by the applicant or if the division revokes a permit pursuant to subsection (12) of this section, the applicant may request a hearing before the commission. The hearing shall be held in accordance with sections 25-7-119 and 24-4-105, C.R.S. The commission may, after review of the evidence presented at the hearing, affirm, reverse, or modify the decision of the division but shall, in any event, assure that all the requirements of subsections (6) and (7) of this section are met.

(9) Renewable operating permits shall summarize existing operating restrictions pursuant to section 25-7-114.4 (3).

(10) A permit amendment will not be required to authorize a change in practice which is otherwise permitted pursuant to this article, the state implementation plan, or the federal act merely because an existing permit does not address the practice. Changes in industrial practices and procedures that are not inconsistent with the terms of a renewable operating permit can be made without seeking any change to the terms of said permit.

(11) An order of the division or commission shall be final upon issuance. Any participant in the public comment process and any other person who could obtain judicial review under applicable law shall have standing for purposes of seeking review of any final order of the commission or division regarding applications, renewals, or revisions of any permits. The public participation requirements of subsections (5) and (6) of this section shall apply to all renewable operating permit applications, revisions, and renewals.

(12) (a) A permitted entity shall notify the division within fifteen days after the commencement of any activity for which a construction permit has been issued. Within one hundred eighty days after commencement of operation for which a construction permit has been issued, the source shall demonstrate to the division compliance with the terms and conditions of the construction permit or the division may, pursuant to rules that are adopted by the commission based upon the results of the study conducted under section 25-7-114.7 (2)(a)(V), inspect the project or activity to determine whether or not the terms and conditions of the construction permit have been properly satisfied. At the end of one hundred eighty days after the commencement of operation, the division must:

(I) Revoke the construction permit; or

(II) Continue the construction permit, if applicable; or

(III) Notify the owner or operator that the source has demonstrated compliance with the construction permit.

(b) For those sources subject to the renewable operating permit program, a renewable operating permit will be issued within the appropriate time periods if all requirements for a renewable operating permit are met by the source. The construction permit requirements shall remain in effect until the renewable operating permit is issued.

(12.5) (a) (I) Except for sources involved in agricultural, horticultural, or floricultural production such as farming, seasonal crop drying, animal feeding, or pesticide application, upon determination by the division that the criteria set forth in paragraph (b) of this subsection (12.5) applies to a source that is not required to obtain a renewable operating permit, the division may reopen such construction permit for the purpose of imposing any or all of the following additional terms and conditions:

(A) Enhanced record-keeping requirements;

(B) Enhanced emissions and ambient monitoring requirements;

(C) Operating and maintenance requirements; and

(D) Emission control requirements pursuant to section 25-7-109.3.

(II) Any such condition which is contested by the permittee may be reviewed by the commission in accordance with the provisions of subsection (7) of this section.

(b) With the exception of those sources involved in agricultural, horticultural, or floricultural production such as farming, seasonal crop drying, animal feeding, and pesticide application, a source's construction permit may be reopened for cause for the purposes of paragraph (a) of this subsection (12.5) only upon a determination by the division that the location of the source is significant in terms of its proximity to residential or business areas, and one or more of the following criteria apply to the permitted source:

(I) The control equipment utilized by the source requires an unusually high degree of maintenance or operational sensitivity when compared to control equipment in general; or

(II) The design characteristics of the source require an unusually high degree of maintenance or operational sensitivity when compared to the design characteristics of all sources in general; or

(III) The application of the control equipment utilized is unique or untested; or

(IV) The operational variability of the source may impact the effectiveness of the controls; or

(V) The emissions from the source will threaten public health, as determined pursuant to section 25-7-109.3.

(c) Nothing in paragraph (a) or (b) of this subsection (12.5), as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a horticultural or floricultural operation.

(13) The commission shall, wherever practicable, promulgate regulations for renewable operating permit application requirements that combine requirements for construction permits with renewable operating permits to avoid duplicative efforts by the source and the division.

(14) (Deleted by amendment, L. 2010, (HB 10-1042), ch. 209, p. 909, § 3, effective September 1, 2010.)

(15) Repealed.

(16) (a) If the division experiences a backlog in processing air quality permit applications caused by an occasional need that is seasonal, irregular, or fluctuating in nature, and the department determines or reasonably expects that, as a result, permits would not be issued within statutory time frames, the division shall make available to sources that are not subject to permitting under part C of the federal act the option to have the air quality modeling that is submitted with the applicant's air permit application reviewed for acceptance as demonstrating compliance by a contract consultant selected by the division in lieu of the review being conducted by division staff.

(b) The division shall select and contract with nongovernmental air quality modeling engineers to perform air quality modeling reviews of applicants who choose contract consultant review of their air quality permit modeling. The division is not subject to the requirements of the "Procurement Code", articles 101 to 112 of title 24, C.R.S., in selecting and contracting with the consultants. The division shall review and exclude from consideration as a contract air quality modeling consultant any contractors with a conflict of interest regarding air quality permit applications. Applicants that choose consultant review of their air quality modeling are responsible for both the consultant's costs associated with the air modeling review as well as the division's costs associated with the review and determination of the air permit application, to be paid to the division. The division shall transfer the money to the state treasurer, who shall credit it to the stationary sources control fund created in section 25-7-114.7 (2)(b)(I).

(c) The division shall use the results of the modeling conducted pursuant to paragraph (b) of this subsection (16) for purposes of the division's permit application analysis.



§ 25-7-114.6. Emission notice - fees

(1) The commission shall designate by regulations those classes of minor or insignificant sources of air pollution which are exempt from the requirement for an emission notice or the payment of an emission notice filing fee because of their negligible impact upon air quality.

(2) An air pollution emission notice shall be deemed to run with the land. The moneys collected pursuant to this section and sections 25-7-403 and 25-7-510 shall be remitted to the state treasurer, who shall credit the same to the stationary sources control fund created in section 25-7-114.7 and subject to the provisions of said section.

(3) The general assembly shall direct the commission to adjust any fees imposed by this section so that the revenues approximate the annual appropriations to the division to carry out its duties under this subsection (3) with respect to stationary sources.



§ 25-7-114.7. Emission fees - fund

(1) As used in this section, unless the context otherwise requires:

(a) Indirect and direct costs include, but are not limited to:

(I) Reviewing and acting upon any application for such a permit;

(II) Implementing and enforcing the terms and conditions of any such permit (not including court costs or other legal costs associated with any enforcement action);

(III) Emissions and ambient monitoring;

(IV) Preparing generally applicable regulations or guidance;

(V) Modeling, analyses, and demonstrations;

(VI) Preparing inventories and tracking emissions; and

(VII) Establishing and administering a small business stationary source technical and environmental compliance program, pursuant to section 25-7-109.2.

(b) (I) "Regulated pollutant" means:

(A) A volatile organic compound;

(B) Each pollutant regulated under section 25-7-109 or section 111 of the federal act;

(C) Each pollutant regulated under section 112 (b) of the federal act;

(D) Each pollutant for which a national primary ambient air quality standard has been promulgated, except for carbon monoxide;

(II) The term "regulated pollutant", for the purpose of assessing fees, shall not include fugitive dust or any fraction thereof.

(2) (a) (I) The commission shall designate by rule those classes of sources of air pollution that are exempt from the requirement to pay an annual emission fee. Every owner or operator of an air pollution source not otherwise exempt in accordance with such commission rules shall pay an annual fee as follows:

(A) For fiscal years 2008-09 and thereafter, twenty-two dollars and ninety cents per ton of regulated pollutant reported in the most recent air pollution emission notice on file with the division;

(A.5) A late payment fee. Such fee shall be assessed at the rate of one percent per month for accounts more than sixty days past due; except that no late payment fee may be assessed during a period in which an account is under administrative review by the division in order to respond to a reasonable request by the owner or operator of a source for allocation of the fees among multiple sources or to resolve a good-faith claim by the owner or operator of a source that there has been an error in calculation of the amount of fees due. At the end of the administrative review, the division shall inform the owner or operator of the source in writing of any findings.

(B) For fiscal years 2008-09 and thereafter, in addition to the annual fee set forth in sub-subparagraph (A) of this subparagraph (I), for hazardous air pollutants, including ozone-depleting compounds, an annual fee of one hundred fifty-two dollars and ninety cents per ton;

(C) Every local air pollution control authority that adopts any air pollution resolution or ordinance that is more stringent than corresponding state provisions shall pay for the state's enforcement costs;

(II) In no event shall an owner or operator of a major source pay more than a fee based upon total annual emissions of four thousand tons of each regulated pollutant per source.

(III) Every owner or operator subject to the requirements of paying fees set forth in subparagraph (I) of this paragraph (a) shall also pay a processing fee for the costs of processing any application other than an air pollution emission notice under this article. Every significant user of prescribed fire, including federal facilities, submitting a planning document to the commission pursuant to section 25-7-106 (8)(b) shall pay a fee for costs of evaluating such documents. The division shall assess a fee for work it performs, up to a maximum of thirty hours at a rate of seventy-six dollars and forty-five cents per hour. If the division requires more than thirty hours to process the application or evaluate the prescribed fire-related planning documents, the fee paid by the applicant shall not exceed three thousand dollars unless the division has informed the source that the respective billings may exceed three thousand dollars and has provided the source with an estimate of what the actual charges may be prior to commencing the work.

(IV) and (V) Repealed.

(VI) Notwithstanding subparagraph (III) of this paragraph (a), the division shall not assess a fee for work performed to negotiate a voluntary agreement under part 12 of this article above a maximum of one hundred hours at a rate of fifty-nine dollars and ninety-eight cents per hour unless the owner or operator proposing the voluntary agreement consents to a greater fee in writing.

(b) (I) The moneys collected pursuant to this section shall be remitted to the state treasurer, who shall credit the same to the stationary sources control fund, which fund is hereby created. From such fund, the general assembly shall appropriate to the department of public health and environment, at least annually, such moneys as may be necessary to cover the division's direct and indirect costs required to develop and administer the programs established pursuant to parts 1 to 4 and 10 of this article for the control of air pollution from stationary sources. Any permit fee moneys not appropriated by the general assembly and any appropriated funds not spent by the division shall remain in the stationary sources control fund and shall not revert to the general fund of the state at the end of any fiscal year. Any such moneys shall be separately accounted for. All interest earned on moneys in the stationary sources control fund shall remain in the fund and shall not revert to the general fund or to any other fund.

(II) Of the portion of fee revenue attributable to the increases enacted during the first regular session of the sixty-third general assembly, the department shall allocate one hundred fifty thousand dollars per year for the purpose of modernizing and maintaining the computer system used for the administration of the stationary source program so as to make the overall system more efficient, and seventy thousand dollars for the purpose of enhancing county and district public health agency participation in air quality control activities. The department may reallocate moneys between these two purposes as reasonably necessary so long as the total amount devoted to such purposes remains at two hundred twenty thousand dollars annually.

(c) The general assembly by bill may annually adjust the fees established in this section and in section 25-7-114.1 as necessary to cover the reasonable costs, both direct and indirect, of the stationary source program and to assure that adequate personnel and funding will be available to administer the permit program.

(d) No permit will be issued if the administrator objects to its issuance in a timely manner under this title.

(e) Repealed.

(f) Notwithstanding the amount specified for any fee in this subsection (2), the commission by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 25-7-115. Enforcement

(1) (a) The division shall enforce compliance with the emission control regulations of the commission, the requirements of the state implementation plan, and the provisions of parts 1 to 4 and part 11 of this article, including terms and conditions of any permit required pursuant to this article.

(b) The division shall enforce the provisions of part 5 of this article pursuant to sections 25-7-112, 25-7-113, and 25-7-511.

(2) If a written and verified complaint is filed with the division alleging that, or if the division itself has cause to believe that, any person is violating or failing to comply with any regulation of the commission issued pursuant to parts 1 to 4 of this article, order issued pursuant to section 25-7-118, requirement of the state implementation plan, provision of parts 1 to 4 of this article, including any term or condition of a permit required pursuant to this article, the division shall cause a prompt investigation to be made; and, if the division investigation determines that any such violation or failure to comply exists, the division shall act expeditiously and within the period prescribed by law in formally notifying the owner or operator of such air pollution source after the discovery of the alleged violation or noncompliance. Such notice shall specify the provision alleged to have been violated or not complied with and the facts alleged to constitute the violation or noncompliance.

(3) (a) Within thirty calendar days after notice has been given, the division shall confer with the owner or operator of the source to determine whether a violation or noncompliance did or did not occur and, if such violation or noncompliance occurred, whether a noncompliance penalty must be assessed under subsection (5) of this section. The division shall provide an opportunity to the owner or operator at such conference, and may provide further opportunity thereafter, to submit data, views, and arguments concerning the alleged violation or noncompliance or the assessment of any noncompliance penalty.

(b) If, after any such conference, a violation or noncompliance is determined to have occurred, the division shall issue an order requiring the owner or operator or any other responsible person to comply, unless the owner or operator demonstrates that such violation occurred during a period of start-up, shutdown, or malfunction, and timely notice was given to the division of such condition. Such order may include termination, modification, or revocation and reissuance of the subject permit and the assessment of civil penalties in accordance with section 25-7-122. Such order may also require the calculation of a noncompliance penalty under subsection (5) of this section. Unless enforcement of its order has been stayed as provided in paragraph (b) of subsection (4) of this section, the division may seek enforcement, pursuant to section 25-7-121 or 25-7-122, of the applicable regulation of the commission, order issued pursuant to section 25-7-121 or 25-7-122 of the applicable regulation of the commission, order issued pursuant to section 25-7-118, requirement of the state implementation plan, provision of this article, or terms or conditions of a permit required pursuant to this article in the district court for the district where the affected air pollution source is located. The court shall issue an appropriate order, which may include a schedule for compliance by the owner or operator of the source.

(c) The order for compliance shall set forth with specificity the final determination of the division regarding the nature and extent of the violation or noncompliance by the named persons and facilities and shall also include, by reference, a summary of the proceedings at the conference held after the notice of violation and an evaluation of the evidence considered by the division in reaching its final determinations. Any order issued under this subsection (3) which is not reviewed by the commission in accordance with the provisions of subsection (4) of this section shall become final agency action.

(4) (a) (I) Within twenty calendar days after receipt of an order issued pursuant to subsection (3) of this section, the recipient thereof may file with the commission a written petition requesting a hearing to determine all or any of the following:

(A) Whether the alleged violation or noncompliance exists or did exist;

(B) Whether a revision of the state implementation plan or revision of a regulation or standard which is not part of the state implementation plan should be implemented with respect to such violation or noncompliance;

(C) Whether the owner or operator is subject to civil or noncompliance penalties under subsection (5) of this section.

(II) Such hearing shall allow the parties to present evidence and argument on all issues and to conduct cross-examination required for full disclosure of the facts and shall otherwise be conducted in accordance with section 25-7-119.

(b) Except with respect to actions taken pursuant to section 25-7-112 or 25-7-113, upon the filing of such petition, the order and the provisions of the state implementation plan which relate to the alleged violation or noncompliance shall be stayed pending determination of the petition by the commission. Any stay pursuant to this paragraph (b) shall be effective only as to the specific source covered by the order and such petition.

(5) (a) (I) Any order issued pursuant to subsection (3) of this section which pertains to an alleged violation described in section 120(a)(2)(A) of the federal act shall also require each person who is subject to such order, within forty-five calendar days after the issuance of such order, to calculate the penalty owed in accordance with paragraph (b) of this subsection (5) and submit the calculation, together with a payment schedule and all information necessary for an independent verification thereof, to the division. If the order has been stayed pursuant to subsection (4) of this section, the penalty calculation shall be submitted by the owner or operator to the division within forty-five calendar days after issuance of a final determination of the commission that:

(A) A violation or noncompliance occurred;

(B) If a revision to the state implementation plan has been requested, all or part of such request should be denied; except that, if only part of such request is denied, the penalty calculation shall not be submitted for any aspect of the violation or noncompliance which is excused by reason of approval of a requested revision of the state implementation plan;

(C) The violation is one described in section 120(a)(2)(A) of the federal act; and

(D) If an exemption pursuant to subsection (7) of this section has been claimed, the owner or operator is not entitled thereto.

(II) The division shall review the penalty calculation and schedule submitted pursuant to subparagraph (I) of this paragraph (a) and shall issue an order assessing the noncompliance penalty and providing a payment schedule therefor.

(b) (I) The amount of the penalty which shall be assessed under this subsection (5) shall be equal to:

(A) The amount, determined in accordance with section 120 of the federal act and rules and regulations promulgated under said act by the United States environmental protection agency, which shall be no less than the sum of the quarterly equivalent of the capital costs of compliance and debt service over a normal amortization period of not longer than ten years, operation and maintenance costs foregone as a result of noncompliance, and any additional value which a delay in compliance beyond July 1, 1979, may have for the owner or operator of such stationary source; less

(B) The amount of any expenditure made by the owner or operator of such stationary source during any such quarter for the purpose of bringing the source into, and maintaining compliance with, such requirement to the extent that such expenditure has not been taken into account in the calculation of the penalty under sub-subparagraph (A) of this subparagraph (I).

(II) To the extent that any expenditure under sub-subparagraph (B) of subparagraph (I) of this paragraph (b) made during any quarter is not subtracted for such quarter from the costs under sub-subparagraph (A) of subparagraph (I) of this paragraph (b), such expenditure may be subtracted for any subsequent quarter from such costs; except that in no event shall the amount paid be less than the quarterly payment minus the amount attributed to the actual cost of construction.

(c) Any penalty assessed pursuant to subsections (5) to (11) of this section shall be paid in equal quarterly installments (except as provided in sub-subparagraph (B) of subparagraph (I) of paragraph (b) of this subsection (5)) for the period which begins either August 7, 1979, if notice pursuant to subsection (2) of this section is issued on or before such date or which begins on the date of issuance of notice pursuant to subsection (2) of this section if such notice is issued after August 7, 1979, and which period ends on the date on which such stationary source is estimated to come into compliance.

(d) Any person who fails to pay the amount of any penalty with respect to any stationary source under this subsection (5) on a timely basis shall be required to pay, in addition, a quarterly nonpayment penalty for each quarter during which such failure to pay persists. Such nonpayment penalty shall be in an amount equal to twenty percent of the aggregate amount of such person's penalties and nonpayment penalties with respect to such stationary source which are unpaid as of the beginning of such quarter.

(6) Within twenty calendar days after issuance of an order under subparagraph (II) of paragraph (a) of subsection (5) of this section, the owner or operator may file with the commission a written petition requesting a hearing to review such order. Within sixty calendar days after the filing of such petition, the commission shall hold a hearing and issue a decision thereon.

(7) (a) The owner or operator of any stationary source shall be exempt from the duty to pay a noncompliance penalty pursuant to this section if after notice the owner or operator demonstrates at a hearing that the failure of such stationary source to comply is due solely to:

(I) The conversion by such stationary source from the burning of petroleum products or natural gas, or both, as the primary energy source to the burning of coal pursuant to an order under section 119 of the federal act;

(II) In the case of a coal-burning source granted an extension under section 119 of the federal act, a prohibition from using petroleum products or natural gas, or both, by reason of an order under the provisions of section 2 (a) and (b) of the federal "Energy Supply and Environmental Coordination Act of 1974" or under any legislation which amends or supersedes those provisions;

(III) The use of innovative technology sanctioned by an enforcement order under section 113 (d)(4) of the federal act;

(IV) An inability to comply with such requirements for which the stationary source has received an order pursuant to section 25-7-118, which inability results from reasons entirely beyond the control of the owner or operator of such stationary source or of any entity controlling, controlled by, or under common control with the owner or operator of such stationary source; or

(V) The conditions by reason of which a temporary emergency suspension is authorized under section 110 (f) or (g) of the federal act;

(b) The division may, after notice and opportunity for a public hearing, exempt any stationary source from the duty to pay a noncompliance penalty pursuant to this section with respect to a particular instance of noncompliance if it finds that such instance of noncompliance is inconsequential in nature and duration. Any instance of noncompliance occurring during a period of start-up, shutdown, or malfunction shall be deemed to be inconsequential. If a public hearing is requested by an interested person, the request shall be transmitted to the commission within twenty calendar days of its receipt by the division. The commission shall, within sixty calendar days of its receipt of the request, hold a public hearing with respect thereto and within thirty calendar days of such hearing issue its decision.

(c) An exemption under this subsection (7) shall cease to be effective if the stationary source fails to comply with the interim emission control requirements or schedules of compliance, including increments of progress, under any such extension, order, or suspension.

(8) If the owner or operator of a stationary source who receives an order pursuant to subsection (5) of this section fails to submit a calculation of the penalty, a schedule for payment, and the information necessary for an independent verification thereof, the division may enter into a contract with a person who has no financial interest in the ownership or operation of the stationary source or in any person controlling, controlled by, or under common control with such stationary source to assist in determining the penalty assessment or payment schedule with respect to such stationary source. The cost of such contract may be added to the penalty to be assessed against the owner or operator of such stationary source.

(9) (a) The division or the commission may adjust the amount of the penalty assessment or the payment schedule proposed by the owner or operator if the administrator of the United States environmental protection agency determines that the penalty or schedule does not meet the requirements of the federal act.

(b) Upon making a determination that a stationary source which is subject to a penalty assessment pursuant to this section is in compliance, the division shall review the actual expenditures made by the owner or operator of such stationary source for the purpose of attaining and maintaining compliance and, within one hundred eighty days after such stationary source comes into compliance, shall either provide reimbursement with interest at appropriate prevailing rates for any overpayment by such person or assess and collect any additional payment with interest at prevailing rates for any underpayment by such person.

(10) Any orders, payments, sanctions, or other requirements under this section shall be in addition to any other orders, payments, sanctions, or other requirements of this article.

(11) The division or the commission may request the district attorney for the district in which the alleged violation or noncompliance, or any part thereof, occurred or may request the attorney general to bring, and if so requested it is his or her duty to bring, a suit for recovery of any penalty or nonpayment penalty, with interest, imposed pursuant to subsection (5) of this section if the penalty is not paid when due.



§ 25-7-117. State implementation plan - revisions of limited applicability

(1) The commission, upon application by the owner or operator of a stationary or mobile source or as provided in section 25-7-110 (2), may revise the state implementation plan or any regulation or standard that is not part of the state implementation plan pursuant to this section if it determines that:

(a) Control techniques are not available, compliance with applicable emission control regulations would cause an unreasonable economic burden, compliance with applicable emission control regulations through new or improved technology is economically and technologically beneficial, or compliance with applicable emission control regulations would result in an arbitrary and unreasonable taking of property;

(b) The adoption of such revision would be consistent with, and aid in, implementing the legislative policy set forth in section 25-7-102; and

(c) In any event, adoption of such revision would be consistent with the requirements of section 110 of the federal act.

(2) Any revision of the state implementation plan or of a regulation or standard which is not part of the state implementation plan pursuant to the provisions of subsection (1) of this section may be adopted for such period of time as shall be specified by the commission.



§ 25-7-118. Delayed compliance orders

(1) The division may, after notice and an opportunity for a public hearing, issue an order for any stationary source which specifies a date for final compliance with any requirement of the state implementation plan not later than the date for attainment of any national ambient air quality standard specified in such plan and in no event longer than one year after the date the order was issued, if the requirements of this section are met. If a public hearing is requested by an interested person, the request shall, within twenty days of its receipt, be transmitted to the commission. The commission shall, within sixty days of its receipt of the request, hold a public hearing with respect thereto and, within thirty days of such hearing, issue its decision and order.

(2) An order pursuant to this section may be issued if the order:

(a) Is issued after notice to the public containing the content of the proposed order and after an opportunity for a public hearing thereon;

(b) Contains a schedule and timetable for compliance which requires final compliance as expeditiously as practical, but in no event later than July 1, 1979, or three years after the date for final compliance with such requirement that is specified in the state implementation plan, whichever is later;

(c) In the case of a major stationary source, notifies the source that it will be required to pay a penalty under section 25-7-115 in the event such stationary source fails to achieve final compliance by July 1, 1979, or by such later date as is specified in the order in accordance with section 25-7-115;

(d) Requires emission monitoring and reporting by the stationary source;

(e) Requires the stationary source to use the best practical system of emission reduction for the period during which such order is in effect and requires the stationary source to comply with such interim requirements as the division or commission determines are reasonable and practical.

(3) If any stationary source not in compliance with any requirement of the state implementation plan gives notice to the division or commission that such stationary source intends to comply by means of replacement of the facility, a complete change in its production process, or a termination of its operations, the division or commission may issue an order under this section permitting the stationary source to operate until July 1, 1979, without any interim schedule of compliance. As a condition of the issuance of any such order, the owner or operator of such stationary source shall post a bond or other surety in an amount equal to the cost of actual compliance by such facility and any economic value which may accrue to the owner or operator of such stationary source by reason of the failure to comply. If the owner or operator of a stationary source for which the bond or other surety required by this subsection (3) has been posted fails to replace the facility, change the production process, or terminate the operations as specified in the order by the required date, the owner or operator shall immediately forfeit on the bond or other surety, and the commission shall have no discretion to modify the order under this subsection (3) or to compromise the bond or other surety.

(4) Any order pursuant to this section shall be terminated if the commission determines, after notice and a hearing, that the inability of the stationary source to comply no longer exists. If the owner or operator of the stationary source to which the order is issued demonstrates that prompt termination of such order would result in undue hardship, the termination shall become effective at the earliest practicable date on which such undue hardship would not result but in no event later than the date required under this section.

(5) (a) If, on the basis of any information available to it, the division has reason to believe that a stationary source to which an order has been issued pursuant to this section is in violation of any requirement of such order or of any provision of this section, it shall notify the commission and the owner or operator of the alleged violation and may revoke such order or may commence an appropriate enforcement action pursuant to this article, or both.

(b) The owner or operator shall respond as provided in section 25-7-115, and, within sixty days after receipt of such notice, the division shall issue a determination thereon. If the division determines that the stationary source is in violation of any requirement of such order or of any provision of this section, it shall revoke such order and enforce compliance with the requirement with respect to which such order was granted or shall order payment of a penalty as provided in section 25-7-115, or both.

(6) During the period of the order issued under this section and when the owner or operator is in compliance with the terms of such order, no other enforcement action pursuant to this article shall be taken against such owner or operator based upon noncompliance during the period the order is in effect with the requirement for the stationary source covered by such order.

(7) Nothing in this section, and no delayed compliance order granted pursuant to this section, shall be construed to prevent or limit the application of the emergency provisions of section 25-7-112 or 25-7-113. No order issued under this subsection (7) shall prevent the state from assessing penalties nor otherwise affect or limit the state's authority to enforce under other provisions of this article.



§ 25-7-119. Hearings

(1) Not less than fifteen calendar days after a hearing has been requested as provided in this article, the commission shall grant such request and set a time and place therefor not more than ninety calendar days following receipt of such request, unless a shorter period is otherwise specifically provided for in this article. Notice of such hearing shall be printed in a newspaper of general circulation in the area in which the proposed project or activity is located at least thirty days prior to the date of said hearing.

(2) The division shall appear as a party in any hearing before the commission and shall have the same rights to judicial review as any other party.

(2.5) The division or the federal environmental protection agency, or both, may appear as parties pursuant to subsection (5) of this section in any hearing before the commission. The federal environmental protection agency is encouraged to participate in the hearing process early and often so that its interpretations are heard. If the federal environmental protection agency does not comply with the provisions of this subsection (2.5), the commission may not receive evidence from such agency in any hearing related to stationary sources conducted pursuant to this section, and any subsequent opinions by such agency shall carry no weight before the commission or in any judicial proceeding.

(3) All testimony taken at any such hearing before the commission shall be under oath or affirmation. A full and complete record of all proceedings and testimony presented shall be taken and filed. The stenographer shall furnish, upon payment and receipt of any fees allowed therefor, a certified transcript of the whole or any part of the record to any party in such hearing requesting the same.

(4) Any information relating to secret processes or methods of manufacture or production which may be required, ascertained, or discovered shall not be publicly disclosed in public hearings or otherwise and shall be kept confidential by any member, officer, or employee of the commission or the division. Any person seeking to invoke the protection of this subsection (4) in any hearing shall bear the burden of proving its applicability. Except as provided in the federal act, information claimed to be related to secret processes or methods of manufacture or production but which constitutes emission data may not be withheld as confidential; except that such information may be submitted under a claim of confidentiality, and the division shall not disclose any such information to the public unless required under the federal act.

(5) At any hearing, any person who is affected by the proceeding and whose interests are not already adequately represented shall have the opportunity to be a party thereto upon prior application to and approval by the commission in its sole discretion, as deemed reasonable and proper by said commission, and such person shall have the right to be heard and to cross-examine any witness.

(6) After due consideration of the written and oral statements, the testimony, and the arguments presented at any such hearing, the commission shall make its findings and order, based upon evidence in the record, or make such determination of the matter as it shall deem appropriate, consistent with the provisions of this article and any rule, regulation, or determination promulgated by the commission pursuant thereto. Unless a time period is otherwise specifically provided for in this article, such finding and order or determination shall be made within thirty calendar days after the completion of such hearing.

(7) In all proceedings before the commission with respect to any alleged violation of any provision of this article, regulation of the commission, order or permit or terms or conditions thereof, or requirement of the state implementation plan, the burden of proof shall be upon the division.

(8) The applicant for a permit or delayed compliance order, or any modification thereof, and the petitioner for any amendment to the state implementation plan shall bear the burden of proof with respect to the justification therefor and the information, data, and analysis supportive thereof or required with respect to such application or petition.

(9) Repealed.

(10) Every hearing granted by the commission shall be conducted by the commission, and every hearing shall comply with the provisions of this article and the provisions of article 4 of title 24, C.R.S.



§ 25-7-120. Judicial review

(1) Any final order or determination by the division or the commission shall be subject to judicial review in accordance with the provisions of this article and the provisions of article 4 of title 24, C.R.S.

(2) Any party may move the court to remand the case to the division or the commission in the interests of justice for the purpose of adducing additional specified and material evidence and findings thereon; but such party shall show reasonable grounds for the failure to adduce such evidence previously before the division or the commission.

(3) Any proceeding for judicial review of any final order or determination of the division or the commission shall be filed in the district court for the district in which is located the air pollution source affected.



§ 25-7-121. Injunctions

(1) In the event any person fails to comply with a final order of the division or the commission that is not subject to stay pending administrative or judicial review or in the event any person violates any emission control regulation of the commission, the requirements of the state implementation plan, or any provision of parts 1 to 4 of this article, including any term or condition contained in any permit required under this article, the division or the commission, as the case may be, may request the district attorney for the district in which the alleged violation occurs or the attorney general to bring, and if so requested it is his or her duty to bring, a suit for an injunction to prevent any further or continued violation.

(2) In any proceedings brought pursuant to this section to enforce an order of the division or the commission, a temporary restraining order or preliminary injunction, if sought, shall not issue if there is probable cause to believe that granting such temporary restraining order or preliminary injunction will cause serious harm to the affected person or any other person and:

(a) That the alleged violation or activity to which the order pertains will not continue or be repeated; or

(b) That granting such temporary restraining order or preliminary injunction would be without sufficient corresponding public benefit.

(3) Notwithstanding any other provision in this section, no action for injunction may be taken where the source has obtained a renewable operating permit and conducts its operations in compliance with the permit terms, as provided in section 25-7-114.4 (3).



§ 25-7-122. Civil penalties

(1) Upon application of the division, penalties as determined under this article may be collected by the division by action instituted in the district court for the district in which is located the air pollution source affected in accordance with the following provisions:

(a) (Deleted by amendment, L. 92, p. 1220, § 23, effective July 1, 1992.)

(b) Any person who violates any requirement or prohibition of an applicable emission control regulation of the commission, the state implementation plan, a construction permit, any provision for the prevention of significant deterioration under part 2 of this article, any provision related to attainment under part 3 of this article, or any provision of section 25-7-105, 25-7-106, 25-7-106.3, 25-7-106.8, 25-7-106.9, 25-7-108, 25-7-109, 25-7-111, 25-7-112, 25-7-113, 25-7-114.2, 25-7-114.5, 25-7-118, 25-7-206, 25-7-403, 25-7-404, 25-7-405, 25-7-407, 42-4-403, 42-4-404, 42-4-405, 42-4-406, 42-4-407, 42-4-409, 42-4-410, or 42-4-414, C.R.S., shall be subject to a civil penalty of not more than fifteen thousand dollars per day for each day of such violation; except that there shall be no civil penalties assessed or collected against persons who violate emission regulations promulgated by the commission for the control of odor until a compliance order issued pursuant to section 25-7-115 and ordering compliance with the odor regulation has been violated.

(c) Any person failing to comply with the provisions of section 25-7-114.1 shall be subject to a civil penalty of not more than five hundred dollars.

(d) Any person who violates any requirement, prohibition, or order respecting an operating permit issued pursuant to section 25-7-114.3, including but not limited to failure to obtain such a permit or to operate in compliance with any term or condition thereof or to pay the permit fee required under section 25-7-114.7 (2) or commits a violation of section 25-7-109.6 shall be subject to a civil penalty of not more than fifteen thousand dollars per day for each violation.

(e) Any person who violates any provision of section 25-7-139 shall be subject to a civil penalty of not more than one thousand dollars.

(2) (a) In determining the amount of any civil penalty, the following factors shall be considered:

(I) The violator's compliance history;

(II) Good-faith efforts on behalf of the violator to comply;

(III) Payment by the violator of penalties previously assessed for the same violation;

(IV) Duration of the violation;

(V) Economic benefit of noncompliance to the violator;

(VI) Impact on, or threat to, the public health or welfare or the environment as a result of the violation;

(VII) Malfeasance; and

(VIII) Whether legal and factual theories were advanced for purposes of delay.

(b) In addition to the factors set forth in paragraph (a) of this subsection (2), the following circumstances shall be considered as grounds for reducing or eliminating civil penalties:

(I) The voluntary and complete disclosure by the violator of such violation in a timely fashion after discovery of the noncompliance;

(II) Full and prompt cooperation by the violator following disclosure of the violation including, when appropriate, entering into a legally enforceable commitment to undertake compliance and remedial efforts;

(III) The existence and scope of a regularized and comprehensive environmental compliance program or an environmental audit program;

(IV) Substantial economic impact of a penalty on the violator;

(V) Nonfeasance; and

(VI) Other mitigating factors.

(c) The imposition of civil penalties may be deferred or suspended where appropriate based on consideration of the factors set forth in this subsection (2).

(3) Notwithstanding any other provision in this section, no action for civil enforcement of this article may be taken where the source has obtained a renewable operating permit and conducts its operations in compliance with the permit terms, as provided in section 25-7-114.4 (3).



§ 25-7-122.1. Criminal penalties

(1) General provisions. (a) Whenever the division has reason to believe that a person has knowingly, as defined in section 18-1-501 (6), C.R.S., violated any requirement or prohibition of an applicable emission control regulation of the commission, state implementation plan, permit required under this article, or any provision for the prevention of significant deterioration under part 2 of this article, any provision related to attainment under part 3 of this article, or any provision of section 25-7-105, 25-7-106, 25-7-106.3, 25-7-106.8, 25-7-106.9, 25-7-108, 25-7-109, 25-7-111, 25-7-112, 25-7-113, 25-7-114.2, 25-7-114.5, 25-7-118, 25-7-206, 25-7-403, 25-7-404, 25-7-405, 25-7-407, 42-4-403, 42-4-404, 42-4-405, 42-4-406, 42-4-407, 42-4-409, or 42-4-410, C.R.S., the division may request either the attorney general or the district attorney for the district in which the alleged violation occurs to pursue criminal penalties under this section.

(b) Except for those violations identified in paragraph (c) of this subsection (1) and subsections (2) and (3) of this section, any person who knowingly, as defined in section 18-1-501 (6), C.R.S., violates any requirement or prohibition of an applicable emission control regulation of the commission, state implementation plan, permit required under this article, or any provision for the prevention of significant deterioration under part 2 of this article, any provision related to attainment under part 3 of this article, or any provision of section 25-7-105, 25-7-106, 25-7-106.3, 25-7-106.8, 25-7-106.9, 25-7-108, 25-7-109, 25-7-109.6, 25-7-111, 25-7-112, 25-7-113, 25-7-114.2, 25-7-114.5, 25-7-118, 25-7-206, 25-7-403, 25-7-404, 25-7-405, 25-7-407, 42-4-403, 42-4-404, 42-4-405, 42-4-406, 42-4-407, 42-4-409, or 42-4-410, C.R.S., is guilty of a misdemeanor, and upon conviction thereof, may be punished by a fine of not more than twenty-five thousand dollars per day for each day of violation. Upon a second conviction for a violation of this paragraph (b) within two years, the maximum punishment shall be doubled.

(c) Except for those violations identified in paragraph (b) of this subsection (1) and subsections (2) and (3) of this section, any person who knowingly, as defined in section 18-1-501 (6), C.R.S., violates any requirement, prohibition, or order respecting an operating permit issued pursuant to section 25-7-114.3, including but not limited to failure to obtain such a permit or to operate in compliance with any term or condition thereof or to pay the permit fee required under section 25-7-114.7 (2) is guilty of a misdemeanor, and upon conviction thereof, may be punished by a fine of not more than twenty-five thousand dollars per violation per day. Upon a second conviction for a violation of this paragraph (c) within two years, the maximum punishment shall be doubled.

(2) False statements. Any person who knowingly, as defined in section 18-1-501 (6), C.R.S., makes any false material statement, representation, or certification in, or omits material information from, or knowingly alters or conceals any notice, application, record, report, plan, or other document required pursuant to this article to be either filed or maintained or falsifies, tampers with, or renders inaccurate any monitoring device or method required to be maintained or followed under this article is guilty of a misdemeanor, and upon conviction thereof, may be punished by a fine of not more than twelve thousand five hundred dollars for each instance of violation. Upon a second conviction for a violation of this subsection (2) within two years, the maximum punishment shall be doubled.

(3) (a) Knowing endangerment. Any person who knowingly, as defined in section 18-1-501 (6), C.R.S., releases into the ambient air any hazardous air pollutant listed pursuant to section 112 of the federal act, or any other hazardous air pollutant as defined by this article, and who knows at the time that such action thereby places another person in imminent danger of death or serious bodily injury is guilty of a felony, and upon conviction thereof, may be punished by a fine of not more than fifty thousand dollars per day for each day of violation, or by imprisonment for not more than four years, or by both such fine and imprisonment. Any person committing such violation which is an organization shall, upon conviction under this subsection (3), be subject to a fine of not more than one million dollars for each such violation. Upon a second conviction for a violation of this subsection (3), the maximum punishment shall be doubled. For any air pollutant for which an emissions standard has been set, or for any source for which an operating permit has been issued under this article, a release of such pollutant in accordance with that standard or permit shall not constitute a violation of this subsection (3).

(b) In determining whether a defendant who is an individual knew that the violation placed another person in imminent danger of death or serious bodily injury:

(I) The defendant is responsible only for actual awareness or actual belief possessed; and

(II) Knowledge possessed by a person other than the defendant, but not by the defendant, may not be attributed to the defendant.

(c) (I) It is an affirmative defense to a prosecution that the conduct charged was freely consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of:

(A) An occupation, a business, or a profession; or

(B) Medical treatment or medical or scientific experimentation conducted by professionally approved methods and such other person had been made aware of the risks involved prior to giving consent.

(II) The defendant may establish an affirmative defense under this paragraph (c) by a preponderance of the evidence.

(d) Any person who negligently, as defined in section 18-1-501 (3), C.R.S., violates any requirement or prohibition of an applicable emission control regulation of the commission, state implementation plan, permit required under this article, or any provision for the prevention of significant deterioration under part 2 of this article, is guilty of a misdemeanor and, upon conviction thereof, may be punished by a fine of not more than twelve thousand five hundred dollars per day for each day of violation.

(4) All general defenses, affirmative defenses, and bars to prosecution that may apply with respect to other criminal offenses may apply under this section and shall be determined by the courts of this state according to the principles of common law as they may be interpreted in the light of reason and experience. Concepts of justification and excuse applicable under this section may be developed in the light of reason and experience.

(5) For purposes of this section, unless the context otherwise requires:

(a) "Organization" means a legal entity, other than a government, established or organized for any purpose, and such term includes a corporation, company, association, firm, partnership, joint-stock company, foundation, institution, trust, society, union, or any other association of persons.

(b) "Person" includes, in addition to the entities referred to in section 25-7-103 (19), any responsible corporate officer.

(c) "Serious bodily injury" means bodily injury which involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty.



§ 25-7-122.5. Enforcement of chlorofluorocarbon regulations

(1) Whenever the division has reason to believe that any person has violated the rules and regulations promulgated pursuant to section 25-7-105 (11), the division may issue a notice of violation or a cease-and-desist order. Such notice or order shall set forth the rule or regulation alleged to have been violated, the facts constituting such violation, and any measures which the person is required to take. In addition, if the division finds that a person is in violation of any rule or regulation promulgated pursuant to section 25-7-105 (11), it may assess a fine of up to one thousand dollars for each violation.

(2) Any person who has been issued a notice of violation or a cease-and-desist order or who has been ordered to pay a fine may request a hearing before the commission to contest the notice, order, or fine. Such request shall be filed within thirty days after the notice or order has been issued or the fine has been assessed. Upon such request, a hearing shall be held before the commission within a reasonable time.

(3) After a hearing pursuant to subsection (2) of this section, any person aggrieved by the determination of the commission may seek judicial review of the commission's order within thirty days after entry thereof in the district court for the judicial district in which the violation occurred.

(4) All fines collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the general fund.



§ 25-7-122.6. Administrative and judicial stays

(1) Except with respect to emergency orders issued pursuant to sections 25-7-112 and 25-7-113, and delayed compliance orders issued pursuant to section 25-7-118, any person to whom an order has been issued by the division or the commission, or against whom an adverse determination has been made, may petition the commission or the district court for the district in which is located the air pollution source affected, as appropriate, for a stay of the effectiveness of such order or determination.

(2) Such petitions may be filed prior to any such order or determination becoming final or during any period in which such order or determination is under judicial review.

(3) Such stay shall be granted if there is probable cause to believe:

(a) That the movant will suffer irreparable harm if the motion is denied;

(b) That there will be no irreparable harm to human health, welfare, or the environment if the motion is granted; and

(c) That the movant will succeed on the merits of its case.

(4) Such order shall be stayed pending a final determination of the petition.



§ 25-7-123. Open burning - penalties

(1) (a) The commission shall adopt a program to control open burning in each portion of the state in which such control is necessary in order to carry out the policies of this article, as set forth in section 25-7-102, and to comply with the requirements of the federal act. Such program shall include emission control regulations and the designation, after public hearing and from time to time, of such portions by legal description.

(b) Open burning in the course of agricultural operations may be regulated only where the absence of regulations would substantially impede the commission in carrying out the objectives of this article. In adopting any program applicable to agricultural operations, the commission shall take into consideration the necessity of conducting open burning. For purposes of this section, "agricultural operations" does not include grassland, forest, or habitat management activities of significant users of prescribed fire conducted on lands the primary purpose of which is nonagricultural, unless a person asserts and the commission finds that the absence of regulation would substantially impede the objectives of this article. Such activities shall be deemed "commercial purposes" within the meaning of paragraph (b) of subsection (3) of this section.

(c) No permit shall be issued by the division pursuant to paragraph (a) of subsection (2) of this section after July 1, 2002, unless such permit is consistent with the comments and recommendations of the commission concerning the planning document, as defined in section 25-7-106 (8)(b)(II), applicable to the area to be burned; except that permit conditions may be excluded from a permit if a significant user of prescribed fire demonstrates and the state finds that such conditions are inconsistent with applicable law. The division shall report all such exclusions, within thirty days after they are granted, to the governor and to the director of the legislative council. In no event shall a permit be issued unless a planning document for the area to be burned has been submitted to the commission for review, public hearing, and comment in accordance with section 25-7-106 (8). The commission shall adopt rules to provide for exceptions from the requirements of section 25-7-106 (8) when immediate issuance of a permit is necessary to protect the public health and safety.

(2) (a) Within such designated portions of the state, no person shall burn or permit to be burned on any open premises owned or controlled by such person, or on any public street, alley, or other land adjacent to such premises any rubbish, wastepaper, wood, or other flammable material, unless a permit therefor has first been obtained from the division. In granting or denying the issuance of any such permit, the division shall base its action on the location and proximity of such burning to any building or other structure, the potential contribution of such burning to air pollution in the area, climatic conditions on the day of such burning, and compliance by the applicant for the permit with applicable fire protection and safety requirements of the local authority or area.

(b) In all or any part of any portion of the state designated pursuant to subsection (1) of this section, the prohibition contained in this subsection (2) may be suspended by the commission with respect to any particular type or category of open burning upon a finding that enforcement of the prohibition would neither significantly assist in the prevention, abatement, and control of air pollution nor significantly enhance the quality of the ambient air in such designated area.

(3) (a) Any person who violates paragraph (a) of subsection (2) of this section by burning or permitting any burning for noncommercial purposes without first having obtained a permit as required shall be subject to a civil penalty of up to five hundred dollars per day for each day during which such a violation occurs. For a second violation, the civil penalty shall be up to one thousand dollars per day for each day during which such a violation occurs. For a third or subsequent violation, the civil penalty shall be up to one thousand five hundred dollars per day for each day during which such a violation occurs.

(b) Any person who violates paragraph (a) of subsection (2) of this section by burning or permitting any burning for commercial purposes without first having obtained a permit as required shall be subject to a civil penalty of not more than ten thousand dollars per day for each day during which such a violation occurs.



§ 25-7-123.1. Statute of limitations - penalty assessment - criteria

(1) (a) Any action pursuant to this section not commenced within five years of occurrence of the alleged violation is time barred.

(b) Without expanding the statute of limitations contained in paragraph (a) of this subsection (1), any action pursuant to this article, except those commenced pursuant to section 25-7-122 (1)(d) or 25-7-122.1 (1)(c), which is not commenced within eighteen months of the date upon which the division discovers the alleged violation is time barred. For purposes of this section, the division discovers the alleged violation when it learns of the alleged violation or should have learned of the alleged violation by the exercise of reasonable diligence, including by receipt of actual or constructive notice.

(c) The five-year period of limitation contained in this section does not apply where information regarding the alleged violation is knowingly or willfully concealed by the alleged violator.

(2) A penalty may be assessed for each day of violation. For purposes of determining the number of days of violation for which a penalty may be assessed under sections 25-7-122 and 25-7-122.1 (1), or an assessment may be made under section 25-7-115 (5), where the division has notified the source of the violation, and the division makes a prima facie showing that the conduct or events giving rise to the violation are likely to have continued or recurred past the date of notice, the days of violation shall be presumed to include the date of such notice and each and every day thereafter until the violator establishes that continuous compliance has been achieved, except to the extent that the violator can prove by a preponderance of the evidence that there were intervening days during which no violation occurred or that the violation was not continuing in nature.

(3) The division may request the district attorney for the district in which the alleged violation or noncompliance, or any part thereof, occurred or may request the attorney general to bring, and if so requested, it is the duty of such official to bring a suit for recovery or any penalty or nonpayment penalty, with interest, imposed pursuant to section 25-7-122 (civil penalties) or 25-7-122.1 (criminal penalties), if the penalty is not paid when due. The division may not revoke a permit issued pursuant to parts 1 to 4 of this article or certification issued pursuant to part 5 of this article solely for failure to pay penalties when due, unless an order is first issued and all administrative and judicial remedies are pursued unsuccessfully.



§ 25-7-124. Relationship with federal government, regional agencies, and other states

(1) The commission shall serve as the state agency for all purposes of the federal act and regulations promulgated under said act; except that the department of public health and environment shall accept and supervise the administration of loans and grants from the federal government and from other sources, public or private, which are received by the state for air pollution control purposes.

(2) Repealed.

(3) The department of public health and environment may enter into agreements with any air pollution control agencies of the federal government or other states and with regional air pollution control agencies, but any such agreement involving, authorizing, or requiring compliance in this state with any ambient air quality standard or emission control regulation shall not be effective unless or until the commission has held a hearing with respect to such standard or regulation and has adopted the same in compliance with section 25-7-110.



§ 25-7-125. Organization within department of public health and environment

The air quality control commission, together with the technical secretary under said commission, shall exercise its powers and perform its duties and functions specified in this article in the department of public health and environment as if the same were transferred to the department by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.



§ 25-7-126. Application of article

(1) The factual or legal basis for proceedings or other actions that shall result from a violation of any emission control regulation inure solely to and shall be for the benefit of the people of the state generally, and it is not intended to create by this article, in any way, new or enlarged private rights, or to enlarge existing private rights, or to diminish private rights. A determination that air pollution exists or that any standard has been disregarded or violated, whether or not a proceeding or action may be brought by the state, shall not create by reason thereof any presumption of law or finding of fact which shall inure to or be for the benefit of any person other than the state.

(2) Other than section 25-7-112 or 25-7-113, the provisions of this article and regulations adopted under this article shall not apply to air pollution insofar as such pollution exists within the confines of a particular commercial or industrial plant, works, or shop which is the source of air pollution and shall not apply or affect the relations between employers and employees with respect to or arising out of any condition of air pollution.

(3) It is the purpose of this article to provide additional and cumulative remedies to prevent and abate air pollution. Nothing in this article shall abridge or alter rights of action or remedies existing on June 20, 1979, or after said date, nor shall any provision of this article or anything done by virtue of this article be construed as estopping individuals, cities, towns, counties, cities and counties, or duly constituted political subdivisions of the state from the exercise of their respective rights to suppress nuisances.



§ 25-7-127. Continuance of existing rules and orders

(1) All rules or amendments to existing rules adopted by the commission on or after June 20, 1979, shall be subject to sections 24-4-103 (8)(c) and (8)(d) and 24-4-108, C.R.S.

(2) All actions, orders, and determinations by the division and the state board of health pursuant to article 29 of chapter 66, C.R.S. 1963, as that article existed on January 1, 1970, shall remain in full force and effect until countermanded or modified by the division.

(3) All actions, orders, and determinations of the air pollution variance board created by article 29 of chapter 66, C.R.S. 1963, as that article existed on January 1, 1970, shall remain in full force and effect unless countermanded or modified by said board prior to July 1, 1984, or until countermanded or modified by the commission created by this article.

(4) All actions, orders, and determinations of the air pollution variance board created by this article as it existed prior to June 20, 1979, shall remain in full force and effect unless countermanded or modified by said board prior to July 1, 1984, or until countermanded or modified by the commission created by this article.

(5) All actions, orders, and determinations of the air quality hearings board created by this article as this article existed prior to July 1, 1984, shall remain in full force and effect until countermanded or modified by the commission created by this article.



§ 25-7-128. Local government - authority - penalty

(1) Home rule cities, cities, towns, counties, and cities and counties are hereby authorized to enact local air pollution resolutions or ordinances. Every such resolution or ordinance shall provide for hearings, judicial review, and injunctions consistent with sections 25-7-118 to 25-7-121 and shall include emission control regulations which are at least the same as, or may be more restrictive than, the emission control regulations adopted pursuant to this article; except that nothing in this article shall prohibit any such local law from controlling any air pollution or air pollution source which is not subject to control under the provisions of this article and except that no permit issued under any local air pollution law with respect to any facility, activity, or process shall ever be construed to relieve any holder thereof from the duty to maintain such facility, activity, or process in compliance with the emission standards and emission control regulations adopted pursuant to this article nor to relieve the division from its duty to enforce such emission standards and emission control regulations with respect to such facility, activity, or process. Any local air pollution standards or regulations submitted and approved as revisions to the state implementation plan shall be enforced as such by the division. In order to assure coordination of efforts to control and abate air pollution, local governmental entities are encouraged to submit their adopted plans and regulations as revisions to the state implementation plan for Colorado.

(2) All local air pollution resolutions and ordinances and orders issued pursuant thereto in existence on March 1, 1979, are validated as though adopted pursuant to the authority of subsection (1) of this section; except that, if any such local resolution, ordinance, or order fails to meet the requirements of this article, the governing body under whose authority such resolution, ordinance, or order was promulgated shall have until July 1, 1979, to amend, modify, or repeal the same so that it will meet the requirements of this article, but, if not so amended, modified, or repealed, the same shall be superseded by this article.

(3) To the extent that a local air pollution resolution adopted by a county is more restrictive than an ordinance adopted by any city or town within such county, the county resolution shall apply in lieu of the city or town ordinance to the extent of the inconsistency.

(4) Any local governmental authority enforcing air pollution control regulations which shall issue any enforcement order or grant any permit shall, at the time of such issuance or granting, transmit to the commission a copy of such order or permit.

(5) Application, operation, and enforcement of valid local air pollution laws shall be completely independent of, but may be concurrent with, the application, operation, and enforcement of this article. The appointment of an air pollution control authority by the division shall in no way affect the duties and responsibilities given the same person or agency under a local air pollution law, and the appointment of an air pollution control authority by a local governmental unit shall in no way affect the duties and responsibilities given the same person or agency by the division.

(6) In order to assure coordination of efforts to control and abate air pollution, at least semiannually the commission and each air pollution control authority created by a local air pollution law shall confer and review each other's records concerning the area subject to such local law and coordinate their respective plans and programs for such area.

(7) No local air pollution control authority shall institute any system or program that:

(a) Conflicts with, or is in any way inconsistent with, air pollution emergency plans promulgated by the governor pursuant to section 25-7-112 (2);

(b) Is more stringent than a corresponding state provision with respect to measures to preserve the stratospheric ozone layer;

(c) Is more stringent than a corresponding state provision with respect to hazardous air pollutants; except that this paragraph (c) shall not limit local zoning powers and ordinances enacted pursuant to other authorities under state law;

(d) Does not contain provisions to ensure adequate reimbursement of state compliance and administrative expenses as required by section 25-7-114.7 (2)(a)(I)(C);

(e) Is more stringent than a corresponding state provision with respect to asphalt and concrete plants and crushing equipment;

(f) Imposes less restrictive requirements on its own stationary sources than those imposed on similar nongovernmental sources.

(8) Any person who violates any emission standard or emission control regulation adopted by a local governmental entity, where such local government has not submitted its standards or regulations as revisions to the state implementation plan, shall be subject to a civil penalty of not more than three hundred dollars. Each day during which such a violation occurs shall be deemed a separate offense.



§ 25-7-129. Disposition of fines and penalties

All receipts from penalties or fines collected under the provisions of sections 25-7-115, 25-7-122, and 25-7-123 shall be credited to the general fund of the state.



§ 25-7-130. Motor vehicle emission control studies

(1) The department of public health and environment, motor vehicle emission control section of the air pollution control division, and the department of revenue shall develop a continuing joint program for the study of the control of motor vehicle exhaust emissions, including emissions from model year 1975 and later models. Such emission control studies shall include such investigations and evaluations of existing and available motor vehicle emission control equipment and technology and the social problems, economic impacts, effectiveness, and costs involved in the use of such technology in motor vehicle emissions inspections and maintenance programs as they may jointly recommend.

(2) (a) The department of public health and environment, motor vehicle emission control section of the air pollution control division, shall develop a pilot program for the purpose of testing a representative sample of motor vehicles with various vehicle emission control alternatives which may include emission testing and maintenance, air pollution control tune-up, and vehicle modification alternatives as determined by the commission.

(b) Based upon the results of the pilot program and emission control studies, the commission shall develop recommendations for implementing programs of emission testing or mandatory maintenance, or both; air pollution control tune-ups; and vehicle modifications, including altitude modifications and retrofit control systems, for the control of motor vehicle emissions. Such recommendations shall include information on the costs and air pollution control effectiveness of alternate control measures and legislative and regulatory measures necessary to implement an effective program. Any program recommended shall be based upon establishing statewide minimum standards and shall include more stringent standards for motor vehicles registered in air quality control basins defined by the commission.

(3) (Deleted by amendment, L. 96, p. 1259, § 156, effective August 7, 1996.)

(4) and (5) Repealed.



§ 25-7-131. Training programs - emission controls

(1) (a) State-employed investigators shall complete a training course and pass qualification tests as developed and approved by the commission, after conferring with the department of revenue, as related to the orientation and basic maintenance procedures on air pollution control systems installed by manufacturers. The commission may waive the requirement for completion of such a training course under such circumstances as the commission deems appropriate. Only inspectors passing said qualification tests shall perform emissions inspections. The commission may require that inspection stations have on hand any equipment necessary to complete emissions inspections as provided for in this section.

(b) Repealed.

(1.1) Repealed.

(2) The training programs provided for by this section shall be oriented toward basic motor vehicle air pollution control systems installed in motor vehicles by the manufacturers and shall be made available to motor vehicle mechanics on a voluntary basis in such air quality control areas as the commission may designate in coordination with educational facilities throughout the state in which it may certify to conduct such training.

(3) and (4) Repealed.



§ 25-7-132. Emission data - public availability

Notwithstanding any other provisions of this article or any other law to the contrary, all emission data received or obtained by the commission or the division shall be available to the public to the extent required by the federal act.



§ 25-7-133. Legislative review and approval of state implementation plans and rules - legislative declaration

(1) Notwithstanding any other provision of law but subject to subsection (7) of this section, by January 15 of each year the commission shall certify in a report to the chairperson of the legislative council in summary form any additions or changes to elements of the state implementation plan adopted during the prior year that are to be submitted to the administrator for purposes of federal enforceability. Such report shall be written in plain, nontechnical language using words with common and everyday meaning that are understandable to the average reader. Copies of such report shall be available to the public and shall be made available to each member of the general assembly. The provisions of this section shall not apply to control measures and strategies that have been adopted and implemented by the enacting jurisdiction of a local unit of government if such measures and strategies do not result in mandatory direct costs upon any entity other than the enacting jurisdiction.

(2) (a) By the February 15 following submission of the certified report under subsection (1) of this section, any member of the general assembly may make a request in writing to the chairperson of the legislative council that the legislative council hold a hearing or hearings to review any addition or change to elements of the SIP contained in the report submitted pursuant to subsection (1) of this section. Upon receipt of such request, the chairperson of the legislative council shall forthwith schedule a hearing to conduct such review. Any review by the legislative council shall determine whether the addition or change to the SIP element accomplishes the results intended by enactment of the statutory provisions under which the addition or change to the SIP element was adopted. The legislative council, after allowing a public hearing preceded by adequate notice to the public and the commission, may recommend the introduction of a bill or bills based on the results of such review. If the legislative council does not recommend introduction of a bill under this subsection (2), the addition or change to the SIP element may be submitted under paragraph (b) of this subsection (2). Any bill recommended for consideration under this subsection (2) shall not be counted against the number of bills to which members of the general assembly are limited by law or joint rule of the senate and the house of representatives. If the legislative council does not recommend the introduction of a bill under this paragraph (a), and the member or members of the general assembly that requested such review will be introducing a bill under the provisions of paragraph (c) of this subsection (2), any such member shall provide written notice to the chairperson of the legislative council within three days after the action by the legislative council not to recommend introduction of a bill. If such member or members provide such written notice, the addition or change to the SIP or any element thereof that is the subject of any such bill may not be submitted to the administrator of the federal environmental protection agency until the expiration of the addition or change to the SIP has been postponed by the general assembly acting by bill or the member or members provide written notice to the chairperson of the executive committee of the legislative council that no bill will be introduced.

(b) Unless a written request for legislative council review of an addition or change to a SIP element is submitted by the February 15 following submission of the report under subsection (1) of this section, or a notice is provided by a member or members that they are introducing a bill under paragraph (c) of this subsection (2) within three days after legislative council action not to introduce a bill under paragraph (a) of this subsection (2), all other additions or changes to a SIP element described in such report shall be submitted to the administrator for final approval and incorporation into the SIP.

(c) Until such February 15 as provided in paragraph (b) of this subsection (2), the commission may only submit an addition or change to the SIP or any element thereof, as defined in section 110 of the federal act, any rule which is a part thereof, or any revision thereto as specified in subsection (1) of this section to the administrator for conditional approval or temporary approval. If legislative council review is requested as to any addition or change to a SIP element under paragraph (a) of this subsection (2), then no such SIP, revision, rule required by the SIP or revision, or rule related to the implementation of the SIP or revision so submitted to the administrator may take effect for purposes of federal enforceability, or enforcement of any kind at the state level against any person or entity based only on the commission's general authority to adopt a SIP under section 25-7-105 (1), unless expiration of the SIP, rule required for the SIP, or addition or change to a SIP element has been postponed by the general assembly acting by bill in the same manner as provided in section 24-4-103 (8)(c) and (8)(d), C.R.S. Any member of the general assembly may introduce a bill to modify or delete all or a portion of the SIP or any rule or additions or changes to SIP elements which are a component thereof. Any bill introduced under this paragraph (c) shall not be counted against the number of bills to which members of the general assembly are limited by law or joint rule of the senate and the house of representatives. Any committee of reference of the senate or the house of representatives to which a bill introduced under this paragraph (c) is referred shall conduct as part of consideration of any such bill on the merits the review provided for under paragraph (a) of this subsection (2). If any bill is introduced under paragraph (a) of this subsection (2) or under this paragraph (c) to postpone the expiration of any addition or change to a SIP element described in a report submitted under subsection (1) of this section, and any such bill does not become law, the addition or change to a SIP element addressed in such bill may be submitted to the administrator of the federal environmental protection agency for final approval and incorporation into the SIP under paragraph (b) of this subsection (2).

(d) Repealed.

(3) In order to further the goals of section 25-7-105.1 in assuring that nonfederally required rules or policies are not submitted to the administrator for inclusion in a SIP, the commission shall, effective July 1, 1995, with respect to any rule or any portion thereof not required by the federal act or which is otherwise more stringent in whole or in part than requirements of the federal act, ensure that the public notice and the general statement of such rule's basis, specific statutory authority, and purpose required by section 24-4-103, C.R.S., in connection with the commission's proposal and promulgation of such rule shall also specifically identify what portion of such rule is not required by provisions of the federal act or is otherwise more stringent than requirements of the federal act.

(4) (a) The general assembly recognizes that the commission must exercise discretion in selecting from available options in developing a cost effective SIP which attains or maintains national ambient air quality standards.

(b) On or before November 15 of each year, the commission, in coordination with designated organizations for air quality planning in local areas, shall provide the legislative council:

(I) A comprehensive listing of additions or changes to elements of the SIP that the commission and local areas will consider during the following calendar year;

(II) The projected schedule for local action and commission consideration of such measures;

(III) (Deleted by amendment, L. 2000, p. 187, § 1, effective March 22, 2000.)

(IV) The statutory deadline, if any, for submittal to the administrator of the change or addition to elements of the SIP and the corresponding federal sanctions or consequences for failure to submit the change or addition to elements of the SIP by the deadline under the federal act; and

(V) A brief description of the principal technical and policy issues and available options presented for decision in each addition or change to elements of the SIP.

(c) The commission, in coordination with designated organizations for air quality planning in local areas, shall communicate regularly with the legislative council regarding each of the SIP elements or revisions thereto scheduled for adoption and submission to the administrator of the United States environmental protection agency.

(5) The information required by paragraph (b) of subsection (4) of this section shall be submitted to the legislative council in the form and manner and accompanied by supporting materials prescribed by the legislative council.

(6) This section is exempt from the provisions of section 24-1-136 (11), C.R.S., and the periodic reporting requirement of this section shall remain in effect until changed by the general assembly acting by bill.

(7) (a) (Deleted by amendment, L. 2003, p. 1973, § 1, effective May 22, 2003.)

(b) Any revisions to the automobile inspection and readjustment program area pursuant to section 42-4-304 (20)(d), C.R.S., that delete specific regions within that portion of the AIR program area that is approved for incorporation into the state implementation plan shall be submitted to the federal environmental protection agency as expeditiously as possible and shall not be subject to further review and approval pursuant to this section; except that the commission shall submit a report pursuant to subsection (1) of this section.

(c) Repealed.

(d) (I) The commission shall request the governor to submit the plan adopted by the commission on March 12, 2004, to reduce the amount of pollutants emitted that create ozone pollution to the federal environmental protection agency for approval and incorporation into the state implementation plan. Passage of this paragraph (d) is in lieu of, and said plan shall be deemed to have satisfied, all review requirements under this section.

(II) A regulated entity that is required to comply with the amendments to regulation number 7 adopted by the air quality control commission on March 12, 2004, to reduce emissions of volatile organic compounds from atmospheric condensate storage tanks shall:

(A) Provide advance notice of the location where it intends to install an emission control unit; and

(B) Indicate whether such unit exceeds the height of the existing equipment at the facility.

(III) The regulated entity shall deliver the notice required pursuant to subparagraph (II) of this paragraph (d) to the local government designee, if any, registered with the Colorado oil and gas conservation commission for receipt of information relating to oil and gas operations within a local jurisdiction, and shall include a phone number for a contact person. If the local jurisdiction does not have a local government designee, the notice shall be provided to the municipal clerk.

(IV) The local government shall, within ten business days after receipt of the notice, notify the regulated entity whether the local government objects to the intended installation of the emission control unit. The objection shall be based on site-specific land use issues and may not be made on a blanket basis to every proposed emission control unit installation within a local jurisdiction. If the local government fails to object within ten business days after submission of the notice, the local jurisdiction is presumed to have approved the installation of the specified emission control unit, and the regulated entity may commence such installation.

(V) If a local government designee notifies a regulated entity of its objection within ten business days after receipt of the notice of installation of an emission control unit, the regulated entity and the local jurisdiction shall endeavor to informally resolve the matter within an additional ten business days. If such attempt fails, the local jurisdiction shall have ten business days to petition the air quality control commission for an adjudicatory hearing pursuant to section 24-4-105, C.R.S., which petition shall be granted by the commission. The hearing shall be held and the matter decided by the commission or a hearing officer designated by the commission within forty-five calendar days after receipt of the petition by the commission. In ruling on the objection, the commission shall have the authority only to uphold or deny the objection.

(VI) The commission shall determine the procedures and criteria that govern its review of local government objections to the installation of emission control units at atmospheric condensate storage tank facilities, and the process provided thereby shall be the exclusive procedure for such disputes. No other local permit or land use approval shall be required for the installation of such emission control units.



§ 25-7-133.5. Approval or rescission of specific revisions to state implementation plan (SIP) after 1996

(1) Consistent with the provisions of section 25-7-105.1, to the extent senate bill 96-129 and senate bill 96-236, enacted at the second regular session of the sixtieth general assembly, approved submitting portions of air quality control commission regulation 1, section VI, to the federal environmental protection agency for inclusion in the state implementation plan, such approval is hereby rescinded. The inclusion of said regulation 1 in the Denver metropolitan nonattainment area state implementation plan for particulate matter (PM-10) is not affected by this rescission.

(2) Pursuant to section 25-7-133, the following revisions to the state implementation plan (SIP), which were adopted by the air quality control commission on the dates indicated and received by the legislative council for review, are approved for incorporation into the state implementation plan:

(a) The 1993 periodic emissions inventory update to the Denver metropolitan, Colorado Springs, Longmont, and Fort Collins carbon monoxide nonattainment area elements of the SIP, adopted by the air quality control commission on December 21, 1995;

(b) The emergency episode plan revisions as a part of the Denver PM-10 nonattainment area element of the SIP, adopted by the air quality control commission on January 18, 1996;

(c) Amendments adopted by the air quality control commission on September 19, 1996, to the Greeley carbon monoxide nonattainment area element of the SIP;

(d) Amendments adopted by the air quality control commission on October 17, 1996, to the Cantilde;on City PM-10 nonattainment area element of the SIP;

(e) Amendments adopted by the air quality control commission on October 17, 1996, to the Steamboat Springs PM-10 nonattainment area element of the SIP;

(f) Amendments adopted by the air quality control commission on March 21, 1996, and June 20, 1996, to regulation number 3, concerning air pollution emission notice deferral, insignificant activities, and fugitive emissions;

(g) Amendments adopted by the air quality control commission on June 20, 1996, to regulation number 3, concerning prevention of significant deterioration permits, total suspended particulates, and hydrogen sulfide;

(h) Amendments adopted by the air quality control commission on October 14, 1996, to regulation number 10, concerning general conformity;

(i) Amendments adopted by the air quality control commission on March 21, 1996, to regulation number 11, concerning the inspection and maintenance program;

(j) Repealed.

(k) Amendments adopted by the air quality control commission on October 24, 1996, to regulation number 5, concerning the generic banking emissions/trading rules and conforming revisions to regulation number 3, part 4, section V;

(l) Amendments adopted by the air quality control commission on December 21, 1995, to regulations number 1 and 7, and the common provisions concerning negligibly reactive volatile organic compounds and delisting of acetone;

(m) Amendments adopted by the air quality control commission on December 23, 1996, to regulation number 1, concerning opacity limitations and sulfur dioxide averaging provisions for coal-fired electric utility boilers during periods of startup, shutdown, and upset;

(n) Repealed.

(o) Amendments adopted by the air quality control commission on April 17, 1997, to the motor vehicle emissions inspection program in all carbon monoxide nonattainment areas in the state (Boulder, Colorado Springs, Denver, and Greeley) under the carbon monoxide nonattainment area element of the SIP;

(p) Amendments adopted by the air quality control commission on January 15, 1998, redesignating Colorado Springs as an attainment area for carbon monoxide and adopting a corresponding maintenance plan;

(q) Amendments adopted by the air quality control commission on December 18, 1997, to the Longmont carbon monoxide maintenance plan;

(r) Amendments adopted by the air quality control commission on April 17, 1997, concerning long-term strategy for the element of the SIP relating to visibility in class I areas;

(s) Amendments adopted by the air quality control commission on November 21, 1996, to regulations number 3, 7, and 8 and common provisions, concerning negligibly reactive volatile organic compounds and regulated hazardous air pollutants;

(t) Amendments adopted by the air quality control commission on September 17, 1998, to regulation number 1, section II. D., concerning military smokes and obscurants training exercises;

(u) Amendments adopted by the air quality control commission on October 15, 1998, to regulation number 7, concerning emissions of volatile organic compounds;

(v) Amendments adopted by the air quality control commission on October 15, 1998, to regulation number 10, concerning conformity of federally funded or approved transportation plans with air quality implementation plans;

(w) Amendments adopted by the air quality control commission on November 19, 1998, to regulation number 11, part F (III), concerning the motor vehicle emissions inspection program for the Denver-Boulder area;

(x) Amendments adopted by the air quality control commission on January 16, 1998, to regulation number 12, concerning reduction of diesel vehicle emissions;

(y) Repealed.

(z) Amendments adopted by the air quality control commission on January 16, 1998, to section 1.11.0 of the procedural rules of the air pollution control division;

(aa) Amendments adopted by the air quality control commission on September 17, 1998, concerning ambient air quality standards for suspended particulate matter; and

(bb) (I) The "Colorado Visibility and Regional Haze State Implementation Plan for the Twelve Mandatory Class I Federal Areas in Colorado", adopted by the air quality control commission on January 7, 2011.

(II) The automatic expiration of the rules contained in the plan specified in subparagraph (I) of this paragraph (bb) that were adopted on January 7, 2011, and that are therefore scheduled for expiration on May 15, 2012, is postponed, effective May 15, 2011.

(3) Revisions to the SIP that are adopted solely to conform the SIP to prior actions of the general assembly under section 25-7-133 and this section may be submitted to the federal environmental protection agency for final approval under section 25-7-133 (2) without further approval by the general assembly under section 25-7-133 or this section.

(4) If the division and the designated organization for air quality planning in the Colorado Springs area request removal of mandatory control measures that have been adequately demonstrated to be unnecessary to achieve and maintain compliance with the federal ambient air quality standards and request corresponding modifications to the mobile source emission budget, the commission shall adopt such revisions to the carbon monoxide maintenance plan for the Colorado Springs area approved pursuant to paragraph (p) of subsection (2) of this section. Notwithstanding section 25-7-133, such revisions shall be submitted to the federal environmental protection agency for incorporation into the state implementation plan as expeditiously as possible and shall not be subject to further review and approval pursuant to section 25-7-133.

(5) Revisions to the visibility component of the SIP that implement and enforce a control strategy that meets the following requirements may be submitted to the United States environmental protection agency for incorporation into the SIP as expeditiously as possible without further review and approval pursuant to section 25-7-133:

(a) On or before November 1, 2001, one or more sources have entered into a consent decree in which such sources make a judicially enforceable commitment to adopt such control strategy; and

(b) The division determines that such control strategy provides for reasonable progress:

(I) Toward the national visibility goal stated in federal rules set forth at 40 CFR part 51, subpart P, and in rules of the division set forth at 5 CCR 1001-5, as said rules provided on January 1, 2001; and

(II) In reducing any present or future impairment of an air-quality-related value.

(6) Notwithstanding the provisions of section 25-7-133, revisions to the Denver metropolitan area element of the PM-10 state implementation plan adopted by the commission on April 19, 2001, are approved for incorporation into the state implementation plan, shall be submitted to the federal environmental protection agency as expeditiously as possible, and shall not be subject to further review and approval pursuant to section 25-7-133.



§ 25-7-135. Ozone protection fund created

(1) There is hereby created in the state treasury an ozone protection fund, which shall consist of fees collected pursuant to section 25-7-105 (11). In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of moneys in the fund shall be credited to the general fund. Any moneys not appropriated by the general assembly shall remain in the ozone protection fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(2) (Deleted by amendment, L. 2003, p. 723, § 2, effective July 1, 2003.)



§ 25-7-137. Requirements for legislative approval of Grand Canyon visibility transport commission or successor body advisory recommendations, reports, and interpretations

(1) The general assembly hereby finds, determines, and declares:

(a) That the Grand Canyon visibility transport commission (GCVTC) was created pursuant to section 169B of the federal act to issue a report directed toward protecting visibility in the Grand Canyon national park;

(b) That the GCVTC's tasks assigned under the federal act have been completed, and a successor body is being proposed;

(c) That protecting visibility is important to the people of Colorado, is an interstate issue, and is highly technical, complex, and subject to varying interpretations; and

(d) That the provisions of this section are enacted to preserve Colorado sovereignty and to enhance public notice and awareness of the GCVTC or its successor bodies' advisory recommendations, reports, or interpretations, and to ensure public confidence in the fairness of the implementation of any Colorado requirements.

(2) The governor or the governor's designee is encouraged to attend and participate in the successor body to the GCVTC. A stakeholder process shall be implemented to include representatives of the general assembly. The governor shall provide an annual report of the activities of the GCVTC or its successor bodies to the general assembly until such time as the governor has forwarded to the federal environmental protection agency notification that the state shall comply with the provisions of Title 40, code of federal regulations, part 51.308, adopted in accordance with the federal act. The goal of this process is to protect the interest of Colorado over air quality issues.

(3) No final recommendation or report or other action of the GCVTC or its successor bodies may impose any new or different requirements upon the regulated community or citizens of the state of Colorado unless approved or enacted by the general assembly acting by bill.



§ 25-7-138. Housed commercial swine feeding operations - waste impoundments - odor emissions - fund created

(1) All new or expanded anaerobic process wastewater vessels and impoundments, including, but not limited to, treatment or storage lagoons, constructed or under construction for use in connection with a housed commercial swine feeding operation as defined in section 25-8-501.1 (2)(b) shall be covered, or operated with technologies or practices that are as effective as covers at minimizing odor from the operation, to capture, recover, incinerate, or otherwise manage odorous gases to minimize, to the greatest extent practicable, the emission of such gases into the atmosphere. The housed commercial swine feeding operation shall submit to the department of public health and environment information sufficient to demonstrate that the technologies and practices used are as effective as covers at minimizing odor from the operation. The housed commercial swine feeding operation shall manage odor emissions such that odor emissions from the operation shall not be detected at or beyond the property boundary after the odorous air has been diluted with seven volumes of odor-free air. The housed commercial swine feeding operation shall manage odor emissions such that odor emissions from the operation shall not be detected at any off-site receptor after the odorous air has been diluted with two volumes of odor-free air. For purposes of this section, "receptor" means any occupied dwelling used as a primary dwelling or its curtilage, a public or private school, or a place of business. As used in this section, "anaerobic" means a waste treatment method that, in whole or in part, does not utilize air or oxygen. All new aerobic impoundments shall employ technologies to ensure maintenance of aerobic conditions or otherwise to minimize the emission of odorous gases to the greatest extent practicable. As used in this section, "aerobic" means a waste treatment method that utilizes air or oxygen.

(2) All existing anaerobic process wastewater vessels and impoundments, including, but not limited to, aeration tanks and treatment or storage lagoons, owned or operated for use in connection with a housed commercial swine feeding operation as defined in section 25-8-501.1 (2)(b) shall be covered, or operated with technologies or practices that are as effective as covers at minimizing odor from the operation, to capture, recover, incinerate, or otherwise manage odorous gases to minimize, to the greatest extent practicable, the emission of such gases into the atmosphere. The housed commercial swine feeding operation shall submit to the department of public health and environment information sufficient to demonstrate that the technologies and practices used are as effective as covers at minimizing odor from the operation. The housed commercial swine feeding operation shall manage odor emissions such that odor emissions from the operation shall not be detected at or beyond the property boundary after the odorous air has been diluted with seven volumes of odor-free air. The housed commercial swine feeding operation shall manage odor emissions such that odor emissions from the operation shall not be detected at any off-site receptor after the odorous air has been diluted with two volumes of odor-free air. For purposes of this section, "receptor" means any occupied dwelling used as a primary dwelling or its curtilage, a public or private school, or a place of business. All existing aerobic impoundments shall employ technologies to ensure maintenance of aerobic conditions or otherwise to minimize the emission of odorous gases to the greatest extent practicable.

(3) The commission shall, by rules promulgated on or before March 1, 1999, require that all housed commercial swine feeding operations employ technology to minimize to the greatest extent practicable off-site odor emissions from all aspects of its operations, including odor from its swine confinement structures, manure and composting storage sites, and odor and aerosol drift from land application equipment and sites.

(4) No new land waste application site or new waste impoundment used in connection with a housed commercial swine feeding operation, shall be located less than:

(a) One mile from an occupied dwelling without the written consent of the owner of the dwelling;

(b) One mile from a public or private school without the written consent of the school's board of trustees or board of directors; and

(c) One mile from the boundaries of any incorporated municipality without the consent of the governing body of the municipality by resolution. As used in this subsection (4), a new land waste application site and new waste impoundment are those that were not in use as of June 1, 1998.

(5) The division shall enforce the provisions of this section. The division may delegate enforcement of the provisions of this section to any county or district public health agency. If the division delegates enforcement of this section, the division shall monitor the actions of any county or district public health agency as such actions pertain to enforcement of this section. The division shall assess a housed commercial swine feeding operation an annual fee, not to exceed seven cents per animal, based on the operation's working capacity, to offset the division's direct and indirect costs of enforcement, compliance, and regulation pursuant to this section. This fee shall be designated to fund an inspection and complaint response and enforcement program. By mutual agreement, any county or district public health agency that assists in enforcement of this section shall receive funding to conduct inspections and respond to complaints. As used in this subsection (5), "working capacity" means the number of swine the housed commercial swine feeding operation is capable of housing at any one time. In addition, any person who may be adversely affected by a housed commercial swine feeding operation may enforce these provisions directly against the operation by filing a civil action in the district court in the county in which the person resides.

(6) All moneys collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the housed commercial swine feeding operation fund, which fund is hereby created in the state treasury. The moneys in such fund shall be subject to annual appropriation by the general assembly for the purposes of this section, including the reimbursement of county or district public health agencies for assistance in the enforcement of this section. Any interest earned on moneys in the fund shall remain in the fund and shall not revert to the general fund at the end of any fiscal year.



§ 25-7-139. Methyl tertiary butyl ether - prohibition - phase-out - civil penalty

(1) The general assembly finds and declares that methyl tertiary butyl ether ("MTBE") is an oxygenate used in gasoline and other fuel products in this state and in the United States. The general assembly also finds that MTBE may leak into and contaminate groundwater supplies, and that MTBE is water soluble and therefore is difficult and costly to remove from water. MTBE is colorless, tastes and smells like turpentine, and can be tasted and detected by smell at extremely low concentrations. MTBE may be a human carcinogen and poses other potential health risks, including but not limited to memory loss, asthma, and skin irritation.

(2) The general assembly further finds and declares that water is precious and vital to this state's growing population, agricultural industry, and unique environment. Therefore it is the intent of the general assembly in enacting this section to halt further contamination and pollution of this state's groundwater supplies by MTBE.

(3) (a) (I) Except as otherwise provided in this paragraph (a), a person may not sell, offer for sale, or store any fuel product containing or treated with MTBE.

(II) The provisions of this paragraph (a) shall not apply if the presence of MTBE in a fuel product is caused solely by incidental commingling of MTBE with the fuel product during storage or transfer of the fuel product. In no event shall the provisions of this subsection (3) be construed to permit the knowing or willful addition of MTBE to any fuel product.

(b) (Deleted by amendment, L. 2005, p. 283, § 21, effective August 8, 2005.)

(c) For purposes of this section, "fuel product" means gasoline, reformulated gasoline, benzine, benzene, naphtha, benzol, and kerosene and any other volatile and inflammable liquid that is produced, compounded, and offered for sale or used for the purpose of generating power in internal combustion engines or generating heat or light or used for cleaning or for any other similar usage.

(4) Any person who violates the provisions of this section shall be subject to a civil penalty as provided in section 25-7-122 (1)(e).






Part 2 - Prevention of Significant Deterioration Program

§ 25-7-201. Prevention of significant deterioration program

(1) It is the policy of this state to prevent the significant deterioration of air quality in those portions of the state where the air quality is better than the national ambient air quality standards by means including, but not limited to, the following:

(a) Except as provided in section 25-7-209, in areas designated as Class I, II, or III, pursuant to this article and in accordance with the federal act, increases allowed in air pollutant concentrations over the baseline concentration from the construction of major stationary sources or from major modifications shall, in the case of particulate matter and sulfur dioxide, be the same as those increases established by section 163(b) of the federal act and shall, in the case of any other air pollutants, be the same as those increases established pursuant to section 166(a) of the federal act. For any period other than an annual period, the applicable maximum allowable increase may be exceeded during one such period per year at any one location.

(b) No concentration of an air pollutant shall exceed a national ambient air quality standard.

(c) No major stationary source or major modification shall be constructed unless the requirements of this part 2, as applicable, have been met.



§ 25-7-203. State implementation plan - contents

In accordance with Part C (Prevention of Significant Deterioration) of the federal act and this part 2, the commission shall incorporate in the state implementation plan emission limitations, requirements for employment of best available control technology, and such other measures as may be necessary to prevent significant deterioration of ambient air quality in each region, or portion thereof, of the state identified pursuant to section 107(d)(1)(D) or (E) of the federal act.



§ 25-7-204. Exclusions

(1) The requirements of the state implementation plan for prevention of significant deterioration of ambient air quality shall not apply to a major stationary source or major modification with respect to a particular pollutant if the owner or operator demonstrates that:

(a) As to the pollutant, the source or modification is subject to part 3 of this article, and the source or modification would impact no area attaining the national ambient air quality standards (either internal or external to areas designated as nonattainment under section 107 of the federal act); or

(b) (Deleted by amendment, L. 92, p. 1229, § 27, effective July 1, 1992.)

(c) Such emissions would be from a temporary activity which will not have an adverse impact on air quality in any class I area or an area where an allowable increase over the baseline concentration is known to be violated; except that such temporary activities shall be subject to requirements related to the employment of best available control technology; or

(d) Such emissions would not be significant.

(2) The following pollutant concentrations shall be excluded in determining compliance with maximum allowable increases:

(a) Concentrations attributable to the increase in emissions from sources which have converted from the use of petroleum products, natural gas, or both, by reason of an order in effect under sections (2)(a) and (b) of the federal "Energy Supply and Environmental Coordination Act of 1974" (or any superseding legislation) over the emissions from such sources before the effective date of such an order, but not more than five years after the effective date of such an order;

(b) Concentrations attributable to the increase in emissions from sources which have converted from using natural gas by reason of a natural gas curtailment plan in effect pursuant to the federal "Power Act" over the emissions from such sources before the effective date of such plan but not more than five years after the effective date of the plan; and

(c) (Deleted by amendment, L. 92, p. 1229, § 27, effective July 1, 1992.)

(d) Concentrations of particulate matter attributable to an increase in emissions from temporary activity.



§ 25-7-205. Innovative technology - waivers

The division or the commission may grant a waiver from the best available control technology requirements of this part 2 for proposed new or modified sources in order to encourage the use of an innovative technological system or systems of continuous emission reduction if the administrator of the United States environmental protection agency has delegated such authority and if the division or the commission determines, after notice and opportunity for public hearing, and after securing the consent of the governor of an affected state, to the extent that such consent may be lawfully required by the federal act, that such innovative technological system or systems of continuous emission reduction have a substantial likelihood of achieving greater continuous emission reduction than the means of emission limitation which, but for such waiver, would be required, or of achieving continuous emission reduction equivalent to that which, but for such waiver, would be required, at a lower cost in terms of energy or economic or nonair quality environmental impact. If a public hearing is requested by an interested person, the request shall, within twenty days after its receipt, be transmitted to the commission. The commission shall, within sixty days after its receipt of the request, hold a public hearing with respect thereto and shall, within thirty days after such hearing, issue its decision.



§ 25-7-206. Procedure - permits

(1) Applications for a proposed new or modified source subject to the requirements of this part 2, or any additions to such applications, shall be processed by the division and the commission as provided in sections 25-7-114 to 25-7-114.7.

(2) The owner or operator of a proposed source or modification shall submit all information determined by the division to be reasonably necessary to perform any analysis or make any determination required under this part 2.

(3) The division shall transmit to the administrator of the United States environmental protection agency a copy of each permit application relating to a major stationary source or major modification. Thereafter, the division and the commission shall provide notice to the administrator of the United States environmental protection agency of every action related to the consideration of such permit.



§ 25-7-208. Area designations

(1) Except as provided in section 25-7-209, all areas of the state shall initially be designated as provided in section 162 of the federal act.

(2) To the extent permitted by section 164 of the federal act, the commission may redesignate any area in the state as a Class I, Class II, or Class III area. The commission shall promulgate rules and regulations in conformity with article 4 of title 24, C.R.S., establishing the procedures for such redesignations; except that:

(a) Such procedures shall be uniform for all redesignations;

(b) Any redesignation may be adopted by the commission only after reasonable notice and public hearing;

(c) All redesignations, except any established by an Indian governing body, shall be specifically approved by the governor, after consultation with the appropriate committees of the general assembly if it is in session or with the leadership of the general assembly if it is not in session, and by resolutions or ordinances enacted by the general purpose unit of local government representing a majority of the residents of the area to be redesignated;

(d) Any redesignation shall constitute a revision to the state implementation plan and shall be submitted to the administrator of the United States environmental protection agency.

(3) Any redesignations or any denial of an application for redesignation made pursuant to subsection (2) of this section shall be subject to judicial review in accord with section 25-7-120.



§ 25-7-209. Colorado designated pristine areas for sulfur dioxide

(1) In the following areas which were designated Colorado category I for sulfur dioxide by the commission on October 27, 1977, the increase allowed in sulfur dioxide concentrations over the baseline concentration shall be the same as the increase established by section 163(b) of the federal act for Class I areas:

(a) National parks:

(I) Rocky mountain;

(II) Mesa Verde;

(III) Great sand dunes;

(IV) Black canyon of the Gunnison;

(b) National monuments:

(I) Florissant fossil beds;

(II) (Deleted by amendment, L. 2009, (SB 09-292), ch. 369, p. 1971, § 87, effective August 5, 2009.)

(III) Colorado;

(IV) Dinosaur;

(V) (Deleted by amendment, L. 2009, (SB 09-292), ch. 369, p. 1971, § 87, effective August 5, 2009.)

(c) Forest service wilderness areas:

(I) Eagles nest;

(II) Flattops;

(III) La Garita;

(IV) Maroon bells - Snowmass;

(V) Mount Zirkel;

(VI) Rawah;

(VII) Weminuche;

(VIII) West elk;

(d) Forest service primitive areas:

(I) Uncompahgre mountain;

(II) Wilson mountain;

(e) Lands administered by the federal bureau of land management in the Gunnison gorge recreation area as of October 27, 1977.



§ 25-7-210. Applicability

Sections 25-7-201 and 25-7-203 to 25-7-206 shall apply only to applications for proposed new major stationary sources and major modifications which are submitted on or after the date of approval by the United States environmental protection agency of the program for prevention of significant deterioration embodied in the state implementation plan.



§ 25-7-211. Visibility impairment attribution studies

(1) Any visibility impairment reasonable attribution study pertaining to class I areas shall be subject to balanced peer review by a panel including scientists with appropriate expertise who do not have any substantive involvement with any party, shall be site-specific with respect to any suspected source of impairment and to any impacted area, shall be conducted under the oversight of the division, including, but not limited to, determination of deadlines for such study, and shall utilize study design and data collection and analytical techniques, including, but not limited to, contemporaneous ambient air quality, visibility, and meteorological sampling that allows correlation of the data relevant to any such study. With the exception of emissions from agricultural, horticultural, or floricultural activities that are exempted under section 25-7-109 (8), relevant data shall include a reasonable assessment of the contributions of emissions from reasonably identifiable sources, including natural sources, within the state and region. Any remedy selection must include relevant economic impact data. In order to minimize delay in the process, the study shall proceed as expeditiously as sound science will allow. The cost of any such study shall not be required to be paid by the department of public health and environment.

(2) Nothing in subsection (1) of this section, as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a horticultural or floricultural operation.



§ 25-7-212. Actions of federal government affecting visibility - evaluation report

(1) As a part of the state's ongoing development and implementation of a long-term strategy in connection with visibility and air quality related values within class I areas, the division shall evaluate the extent to which the activities of the federal government are directly adversely impacting visibility and air quality related values within a class I area and make a determination whether such entities have taken or are taking all reasonable steps necessary to remedy that impact. At any time, the division may make, and a federal land manager shall respond to, reasonable requests for information necessary for the division to perform such regulation.

(2) The joint public hearing required under section 25-7-105 (4)(a) shall report on the results of the evaluation required under subsection (1) of this section.

(3) (a) The general assembly hereby finds, determines, and declares, after reviewing the factors that contribute to regional haze and visibility impairment in Colorado, that significant contributions to regional haze and visibility impairment emanate from federal lands within the state of Colorado and from federal lands in other parts of the west. For the purpose of addressing regional haze visibility impairment in Colorado's mandatory class I federal areas, the federal land manager of each such area shall develop a plan for evaluating visibility in that area by visual observation or other appropriate monitoring technique approved by the federal environmental protection agency and shall submit such plan for approval to the division for incorporation by the commission as part of the state implementation plan. Such submittal and compliance by the federal land managers shall be done in a manner and at a time so as to meet all present or future federal requirements for the protection of visibility in any mandatory class I federal area. Such plan shall only be approved by the commission if the expense of implementing such a plan is borne by the federal government.

(b) (I) In addition to the plan submitted by each federal land manager pursuant to paragraph (a) of this subsection (3), the responsible federal land management agency shall provide an emission inventory to the commission of all federal land management activities in Colorado or other states that result in the emission of criteria pollutants, including surrogates or precursors for such pollutants, that affect any mandatory class I federal area in Colorado by reducing visibility in such an area. Such emission inventory shall be submitted to the commission no later than December 31, 2001, and no less frequently than every five years thereafter.

(II) Each emission inventory submitted to the commission shall be subject to approval by the commission pursuant to section 25-7-105 (17). The commission shall exempt from the inventory requirement any sources or categories of sources that it determines to be of minor significance.

(III) The commission shall adopt rules to fully implement the general assembly's intention to exercise state powers to the maximum extent allowed under section 118 of the federal act in requiring each federal land management agency with any presence in the state of Colorado to develop and submit to the division an inventory of emissions from lands, wherever situated, which could have any effect on visibility within mandatory class I federal areas located in Colorado. The commission and the division shall use the information from these emission inventories:

(A) To develop control strategies for reducing emissions within the state of Colorado as a primary component of the visibility long-term strategies for inclusion in the state implementation plan;

(B) In any environmental impact statement or environmental assessment required to be performed under the federal "National Environmental Policy Act of 1969", 42 U.S.C. secs. 4321 to 4347; and

(C) To exercise all powers and processes that exist to seek reductions in emissions outside the state of Colorado that reduce visibility in Colorado mandatory class I federal areas.

(IV) The cost of preparing and submitting inventories pursuant to subparagraph (I) of this paragraph (b) shall be borne by the federal government.






Part 3 - Attainment Program

§ 25-7-301. Attainment program

(1) The commission shall develop a program providing for the attainment and maintenance of each national ambient air quality standard in each nonattainment area of the state, in conformity with and as provided in Part D (Nonattainment Program) of the federal act.

(2) Subject to the requirement of subsection (1) of this section:

(a) The attainment program shall be designed to account for and regulate all significant sources of air pollution, including stationary, mobile, and indirect sources, and shall assure that air quality benefits of the control measures utilized bear a reasonable relationship to economic, environmental, and energy impacts and other costs of such measures; and

(b) Control measures required pursuant to the attainment program shall take into consideration the respective contributions of different categories of sources to air pollution, existing control measures, and the availability and feasibility of additional control measures.



§ 25-7-302. State implementation plan - contents

The attainment program embodied in the state implementation plan may, with respect to proposed new or modified major stationary sources within nonattainment areas which would cause or contribute to a violation of a national ambient air quality standard, provide an allowance for growth while providing reasonable further progress toward attainment, and new sources may be allowed that do not result, individually or in the aggregate, in emissions that exceed the allowance. Particulate matter not of a size or substance to adversely affect public health or welfare shall not be considered in determining whether any applicable growth allowance has been consumed. Modifications to an existing facility within a source may be allowed which are accompanied by emission reduction offsets within the same source sufficient to provide no net increase in emissions of an air pollutant from the source. If an applicable growth allowance has been consumed, the attainment program shall permit sources to be constructed only if emission reduction offsets providing a greater than one-for-one emission reduction are obtained from existing sources sufficient to provide reasonable further progress toward attaining the applicable national ambient air quality standards by the attainment date prescribed under Part D (Nonattainment Program) of the federal act. Any emission offsets required for sulfur dioxide, particulates, and carbon monoxide shall provide a positive net air quality benefit in the area affected by the proposed source.



§ 25-7-304. Emission reduction offsets

The attainment program shall provide that emission reduction offsets which exceed those otherwise necessary to the granting of a permit under this part 3 may be preserved for sale or use in the future. Any emission reduction offset so preserved for future use and credit shall be specifically identified either in the state implementation plan or in the permit for the source as to which such offset was originally obtained. Any offsets so preserved and identified shall not in any way be condemned or taken under the provisions of articles 1 to 7 of title 38, C.R.S.



§ 25-7-305. Alternative emission reduction

The attainment program shall provide that upon application of the owner or operator of a stationary source, the commission may approve as a revision to the state implementation plan a proposal to meet the applicable requirements of the state implementation plan for a given air pollutant for two or more facilities or operations within such source through a combination of different requirements which separately may be more or less stringent than the applicable requirements of the state implementation plan; except that the total emissions from such facilities or operations shall not exceed the total emissions allowed by the applicable requirements of the state implementation plan.






Part 4 - Control of Pollution Caused by Wood Smoke

§ 25-7-401. Legislative declaration

The general assembly hereby declares that it is in the interest of the state to control, reduce, and prevent air pollution caused by wood smoke. It is therefore the intent of this part 4 to significantly reduce particulate and carbon monoxide emissions caused by burning wood by developing an evaluation and certification program, in the department of public health and environment, for the sale of wood stoves in Colorado and by encouraging the air quality control commission to continue efforts to educate the public about the effects of wood smoke and the desirability of achieving reduced wood smoke emissions. The general assembly hereby finds that it is beneficial to the state to implement a program of voluntary no-burn days whenever the air quality control division determines that the anticipated level of wood smoke will or is likely to have an adverse impact on the air quality in any nonattainment area in the state.



§ 25-7-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Evaluate" means to review wood-burning appliances' emission levels, as determined by an independent testing laboratory, and compare the emission levels to the emission performance standards established by the commission under section 25-7-403.

(2) and (3) Repealed.



§ 25-7-403. Commission - rule-making for wood-burning stoves

(1) The commission shall promulgate rules and regulations to carry out the provisions of this part 4 relating to wood-burning stoves in conformity with the provisions and procedures specified in article 4 of title 24, C.R.S., and which shall become effective only as provided in said article.

(2) (a) In promulgating such rules and regulations, the commission shall:

(I) Set emission performance standards for new wood stoves;

(II) Establish criteria and procedures for testing new wood stoves for compliance with the emission performance standards;

(III) Prescribe the form and content of the emission performance label to be attached to a new wood stove meeting the emission performance standards;

(IV) Establish procedures for administering the program and for collecting fees for the certification of new wood stoves;

(V) Establish fees for certifying new wood stoves at a level such that said fees reflect the direct and indirect costs of administering the program less any general fund or federal grant moneys appropriated to cover the start-up costs of the program;

(VI) Repealed.

(VII) Establish a definition for new wood stoves; and

(VIII) Establish exemptions from the provisions of this subsection (2) of the extent that such exemptions are appropriate.

(b) The moneys collected under this subsection (2) shall be transmitted to the state treasurer, who shall credit the same to the stationary sources control fund established in section 25-7-114.7 (2)(b). Any moneys not appropriated by the general assembly shall be retained in the stationary sources control fund and shall not revert to the general fund at the end of any fiscal year.



§ 25-7-404. Wood stove testing program established

(1) There is hereby established, in the department of health, an evaluation and certification program for the control of air pollution caused by wood stove emissions, which is designed to significantly reduce particulate and carbon monoxide emissions, referred to in this part 4 as the "program".

(2) The program as implemented by rules and regulations as set forth in section 25-7-403 shall be administered by the air quality control division. The said division shall establish a program that:

(a) Determines whether or not any new wood stove complies with the emission performance standards set by the commission when tested by an independent testing laboratory;

(b) If such new wood stove complies with the emission performance standards, certifies such compliance.

(3) On or after July 1, 1985, a wood stove manufacturer or dealer may request the air quality control division to evaluate the emissions performance of any new wood stove.

(4) Repealed.



§ 25-7-405. Certification required for sale

(1) On or after January 1, 1987, a person shall not advertise to sell, offer to sell, or sell a new wood stove in Colorado unless:

(a) The particular model of wood stove or the particular configuration of wood stove appliance has been evaluated to determine its emission performance and has been certified by the air quality control division under the program established under this part 4; and

(b) An emission performance label is attached to the wood stove.



§ 25-7-405.5. Resale of used noncertified wood-burning devices - prohibited

On and after January 1, 1993, no used wood-burning device shall be sold or installed in the program area unless such device meets the most stringent standards adopted by the commission pursuant to section 25-7-106.3 (1).



§ 25-7-406. Fireplace design program

The air pollution control division shall establish a program to study the ways that differences in the structural design of fireplaces affect emissions. The objective of this program will be to determine those structural designs of fireplaces which effectively minimize emissions. The division shall conduct performance tests of different fireplace designs to identify those designs that minimize emissions.



§ 25-7-407. Commission - rule-making for fireplaces

(1) to (7) Repealed.

(8) On and after January 1, 1993, any new or remodeled fireplace to be installed in any dwelling in an area subject to wood-burning limitations provided for in section 25-7-106.3 shall be one of the following:

(a) A gas appliance;

(b) An electric device; or

(c) A fireplace or fireplace insert that meets the most stringent emissions standards for wood stoves established by the commission, or any other clean burning device that is approved by the commission.

(9) No regulation promulgated by the commission in accordance with subsection (8) of this section shall apply to any municipality or a county in the AIR program that has in effect, on and after January 1, 1993, an ordinance or building code provision substantially equivalent to the requirement set forth in subsection (8) of this section, as determined by the commission.

(10) Repealed.



§ 25-7-408. Required compliance in building codes

(1) (a) Repealed.

(b) On and after January 1, 1993, every board of county commissioners of a county in the AIR program area which has enacted a building code, and thereafter every board of county commissioners of a county in the AIR program area which enacts a building code, shall, pursuant to section 30-28-201 (2), C.R.S., adopt a building code provision requiring any person who installs or constructs any fireplace to comply with section 25-7-407 (8).

(2) (a) Repealed.

(b) On and after January 1, 1993, every governing body of a municipality in the AIR program area which has enacted a building code, and thereafter every governing body of a municipality in the AIR program area which enacts a building code, shall, pursuant to section 31-15-601 (2), C.R.S., adopt a building code provision requiring any person who installs or constructs any fireplace to comply with section 25-7-407 (8).

(3) Nothing in this article shall prevent a board of county commissioners or a governing body of a municipality from enacting a building code which requires more stringent standards for wood stoves and for fireplaces, if such standards are necessary and reflect technology suitable for commercial application within the meaning of section 25-7-407 (1).



§ 25-7-409. Voluntary no-burn days

Whenever the air quality control division determines, after investigation, that the level of wood stove emissions anticipated will contribute adversely or is likely to have an adverse impact on the air quality in any nonattainment area in the state, the commission should implement and announce a program of voluntary no-burn days.



§ 25-7-410. Applicability

The provisions of this part 4 do not apply to a used wood stove and shall not apply to any fireplace constructed prior to the date established in section 25-7-407.



§ 25-7-411. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that air pollution in the state of Colorado is a threat to the health and welfare of its citizens and that a major contributor to said pollution is wood smoke, which accounts for twenty-five to forty percent of the brown cloud, fifteen to thirty percent of small particulate matter, hereafter referred to as PM 10, up to ten percent of carbon monoxide, and a portion of toxic, cancer-causing chemicals.

(2) The general assembly further finds, determines, and declares that PM 10 particulates created by wood burning threaten the public health in that said particulates are so small that they lodge in persons' lungs and inhibit the body's pulmonary function. Such pollutant is particularly damaging to persons with lung disease, cardiovascular disease, and chronic upper respiratory conditions, to the very young and elderly, and to pregnant women. The brown cloud is a threat to the economic health of the state because it discourages businesses and tourists from coming to Colorado. Wood burning is one of the most easily controllable sources of air pollution. New technologies can dramatically reduce pollution caused by wood burning. In addition, the reduction of wood burning can reduce the amount of fine particulate emissions into the air.

(3) Therefore, the general assembly finds that it is necessary to implement a plan to further reduce wood smoke emissions in the AIR program area and, therefore, enacts sections 25-7-411 to 25-7-413 to encourage and promote the reduction of wood-burning devices and the use of less polluting devices by taking advantage of new technology.



§ 25-7-412. Definitions

As used in sections 25-7-411 to 25-7-413, unless the context otherwise requires:

(1) "Fireplace insert" means any wood-burning device designed to be installed in an existing fireplace which meets the Phase III standard, as such term is defined in subsection (2) of this section.

(2) "Phase III wood stove" means any wood-burning device that meets the most stringent standards adopted by the commission pursuant to section 25-7-106.3 (1) or any nonaffected wood-burning device that is approved by the commission.

(3) "Program area" means the portions of the six counties in the AIR program area, including Adams, Arapahoe, Boulder, Denver, Douglas, and Jefferson counties.



§ 25-7-413. Methods for reducing wood smoke in program area

(1) Methods for reducing wood smoke in the program area may be implemented, as follows:

(a) Voluntary financial incentives. The lead air quality planning agency for the Denver metropolitan area shall work with other organizations to establish a program of financial incentives to encourage and defray the costs associated with conversions to Phase III wood stoves or to gas or electric devices. The program shall include incentives to use energy efficient devices.

(b) Educational program. The lead air quality planning agency for the Denver metropolitan area shall work with public and private organizations to promote the following: The voluntary upgrade of conventional wood-burning stoves to Phase III stoves and the conversion of existing conventional fireplaces to fireplace inserts or to gas or electric devices;

(c) Voluntary conversions. (I) The commission shall establish goals for voluntary conversion of wood-burning units to cleaner burning technology to be met by December 31, 1994, and by December 31, 1997. The primary objective of the goals shall be to attain and maintain standards for particulate matter established pursuant to the federal "Clean Air Act", taking into account other strategies adopted in the state implementation plan. The goals established by the commission may not exceed the following maximum levels:

(A) The conversion or nonuse of one hundred thousand conventional wood-burning fireplaces to clean technology by December 31, 1994, and one hundred fifty thousand by December 31, 1997;

(B) The conversion or nonuse of twenty thousand conventional wood stoves to Phase III wood stoves by December 31, 1994, and thirty thousand conversions by December 31, 1997.

(II) The goals established pursuant to subparagraph (I) of this paragraph (c) may be less than the maximum levels if the commission determines that such nonuse or conversions are not necessary to attain and maintain federal particulate matter standards.

(d) Contingency plan. (I) In the event that goals established in paragraph (c) of this subsection (1) are not met, or the commission determines that wood-burning controls are necessary to either attain or maintain the standards for particulate matter established pursuant to the 1990 amendments to the federal "Clean Air Act", taking into account other strategies, the commission shall develop and implement a contingency plan.

(II) Prior to the development of the contingency plan, the commission shall contract with an independent contractor to conduct a random survey of the program area to determine public preferences for various wood smoke reduction strategies and shall hold a public hearing before adopting any recommendations concerning wood smoke reduction strategies, which recommendations shall be submitted to the general assembly for action.

(III) Strategies surveyed for public preference and considered by the commission for inclusion in the contingency plan shall include, but need not be limited to, the following:

(A) Charging a fee for residents of dwellings who wish to burn wood in a conventional stove or fireplace and using the fee for conversion incentives, enforcement of rules against burning wood without having paid a fee, and monitoring for compliance with rules;

(B) Conversion to clean burning devices upon the sale of a dwelling unit containing a conventional fireplace or non-Phase III wood stove;

(C) Removal of the exemption for primary heat sources on no-burn days;

(D) A permit-to-burn program with a maximum number of permits determined by the commission and issued in a random but proportional manner throughout the program area.

(2) Verifying voluntary conversions. To measure and verify progress in regard to the provisions of subsection (1) of this section, the commission shall do the following:

(a) The commission shall develop measures for obtaining from consumers in the program area pledges not to use any device other than a Phase III wood stove, fireplace insert, or a gas or electric fireplace; and

(b) The department of revenue shall adopt a procedure for tracking conversions of non-Phase III wood stoves and fireplaces and, if applicable, the number of non-Phase III wood stoves permanently destroyed, which procedure shall include a requirement that retailers regularly submit to the commission the number of consumer purchases of Phase III wood stoves or inserts or gas or electric fireplaces.

(3) Wood smoke reduction fee - termination. (a) On and after July 1, 1992, any retailer who sells a new wood stove or insert or a gas or electric fireplace or fireplace that uses a gas or electric device in the program area shall obtain from the purchaser a signed conversion form, which form shall be provided by the department of revenue, or an entity with which the department is hereby authorized to contract, affirming the purchase of such device and indicating whether the purchase is in connection with a conversion to a cleaner burning device. In addition to obtaining the signed conversion form, the retailer shall submit to the department of revenue in accordance with paragraph (b) of this subsection (3) a fee in the amount of one dollar.

(b) On and after July 1, 1992, and in accordance with paragraph (c) of this subsection (3), the retailer shall submit to the department of revenue the conversion form along with the fee described in paragraph (a) of this subsection (3). The department of revenue shall transmit the fee to the state treasurer who shall credit the same to the wood smoke reduction fund, which fund is hereby created. The moneys in the fund shall be subject to annual appropriation by the general assembly to the department of revenue to cover the direct and indirect costs of developing a conversion form in accordance with paragraph (a) of this subsection (3), tracking conversion in accordance with paragraph (a) of this subsection (3) and paragraph (b) of subsection (2) of this section, and for the department of public health and environment to conduct a survey in connection with the implementation of a contingency plan in accordance with paragraph (d) of subsection (1) of this section; except that no moneys shall be used for conducting a survey in connection with the implementation of a contingency plan in accordance with paragraph (d) of subsection (1) of this section without specific approval by the joint budget committee. In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of this fund shall be credited to the general fund. The department of revenue, or the entity with which the department has contracted pursuant to paragraph (a) of this subsection (3), shall submit a report to the commission on the number of conversions no later than thirty days after receiving reports from retailers in accordance with paragraph (c) of this subsection (3).

(c) The retailer shall submit semi-annual reports to the department of revenue no later than on the twentieth day of the month after the close of the preceding six-month period together with the conversion forms and the remittance for all fees collected for the preceding six-month period. If no fees are submitted by the retailer, no report is necessary.

(d) Effective July 1, 1997, the wood smoke reduction fund and the wood smoke reduction fee are eliminated, and the following provisions shall apply:

(I) A retailer within the program area that sells a new wood stove or insert, or a gas or electric fireplace that uses a gas or electric device, between January 1, 1997, and June 30, 1997, shall submit a final semi-annual report to the department of revenue no later than July 20, 1997, together with:

(A) Signed conversion forms indicating whether such purchases were made in connection with a conversion to a cleaner burning device; and

(B) A remittance of the wood smoke reduction fees collected during such period.

(II) A retailer who does not have fees to remit pursuant to sub-subparagraph (B) of subparagraph (I) of this paragraph (d) need not file a final semi-annual report.

(III) Moneys held by the state treasurer in the wood smoke reduction fund on July 1, 1997, and any moneys credited to the fund on or after such date shall be transferred to the general fund.

(4) Commission - rule-making. The commission may promulgate rules necessary for the effectuation of this section.

(5) Repealed.






Part 5 - Asbestos Control

§ 25-7-501. Legislative declaration

(1) The general assembly hereby declares that it is in the interest of the general public to control the exposure of the general public to friable asbestos. It is the intent of the general assembly to ensure the health, safety, and welfare of the public by regulating the practice of asbestos abatement in locations to which the general public has access for the purpose of ensuring that such abatement is performed in a manner which will minimize the risk of release of asbestos. However, it is not the intent of the general assembly to regulate occupational health practices which are regulated pursuant to federal laws or to grant any authority to the department of public health and environment to enter and regulate work areas where general public access is limited. It is the intent of the general assembly that the commission may adopt regulations to permit the enforcement of the national emission standards for hazardous air pollutants as set forth in 42 U.S.C. sec. 7412.

(2) Therefore, the general assembly determines and declares that the enactment of this part 5 is a matter of statewide concern to achieve statewide uniformity in the regulation of such asbestos abatement practices and uniformity in the qualifications for and certification of persons who perform such abatement.



§ 25-7-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) (a) "Area of public access" means any building, facility, or property, or only that portion thereof, that any member of the general public can enter without limitation or restriction by the owner or lessee under normal business conditions; except that "area of public access" includes a single-family residential dwelling and any facility that charges the general public a fee for admission, such as any theater or arena. For purposes of this subsection (1), "general public" does not include employees of the entity that owns, leases, or operates such building, facility, or property, or such portion thereof, or any service personnel or vendors connected therewith.

(b) Repealed.

(c) Notwithstanding the provisions of paragraph (a) of this subsection (1), a single family residential dwelling shall not be considered an area of public access for purposes of this part 5 if the homeowner who resides in the single family dwelling that is the homeowner's primary residence requests, on a form provided by the division, that the single family dwelling not be considered an area of public access.

(2) "Asbestos" means asbestiform varieties of chrysotile, amosite, crocidolite, anthophyllite, tremolite, and actinolite.

(3) "Asbestos abatement" means any of the following:

(a) The wrecking or removal of structural members that contain friable asbestos-containing material;

(b) The following practices intended to prevent the escape of asbestos fibers into the atmosphere:

(I) Coating, binding, or resurfacing of walls, ceilings, pipes, or other structures for the purpose of minimizing friable asbestos-containing material from becoming airborne;

(II) Enclosing friable asbestos-containing material to make it inaccessible;

(III) Removal of friable asbestos-containing material from any pipe, duct, boiler, tank, reactor, furnace, or other structural member.

(4) "Commission" means the air quality control commission created by section 25-7-104.

(5) "Division" means the division of administration in the department of public health and environment.

(6) "Friable asbestos-containing material" means any material that contains asbestos and when dry can be crumbled, pulverized, or reduced to powder by hand pressure and that contains more than one percent asbestos by weight, area, or volume. The term includes nonfriable forms of asbestos after such previously nonfriable material becomes damaged to the extent that when dry it can be crumbled, pulverized, or reduced to powder by hand pressure.

(7) "Person" means any individual, any public or private corporation, partnership, association, firm, trust, or estate, the state or any department, institution, or agency thereof, any municipal corporation, county, city and county, or other political subdivision of the state, or any other legal entity which is recognized by law as the subject of rights and duties.

(7.5) "Project manager" means a person who has satisfied the experience and academic training requirements set forth by the commission.

(8) (a) "School" means any institution that provides elementary or secondary education.

(b) and (c) Repealed.

(9) "State-owned or state-leased buildings" means structures occupied by any person which are either owned by the state or utilized by the state through leases of one year's duration or longer.

(10) "Structural member" means any beam, ceiling, floor, or wall.

(11) "Trained supervisor" means an individual certified by the division to supervise asbestos abatement pursuant to section 25-7-506.



§ 25-7-503. Powers and duties of commission - rules - delegation of authority to division

(1) The commission has the following powers and duties:

(a) To promulgate rules pursuant to section 24-4-103, C.R.S., regarding the following, as are necessary to implement the provisions of this part 5 only for areas of public access:

(I) Performance standards and practices for asbestos abatement which are not more stringent than 29 CFR 1910.1001 and 1926.58;

(II) (A) Determination of a maximum allowable asbestos level, which shall be the highest level of airborne asbestos under normal conditions that allows for protection of the general public; except that, until the commission adopts by rule a level, the maximum allowable asbestos level for the protection of the general public shall be 0.01 fibers per cubic centimeter of air, measured during normal occupancy and calculated as an eight-hour time-weighted average, in accord with 29 CFR 1910.1000 (d)(1)(i).

(B) If airborne asbestos fiber levels exceed such a level, a second test of samples may be collected during normal occupancy, analyzed by transmission electron microscopy (TEM) analysis, and calculated as an eight-hour time-weighted average in accord with 29 CFR 1910.1000 (d)(1)(i), before any order of abatement is issued.

(C) Notwithstanding the provisions of sub-subparagraph (A) of this subparagraph (II), if the asbestos level in the outside ambient air which is adjacent to an asbestos project site or area of public access exceeds 0.01 fibers per cubic centimeter of air, the existing asbestos level in such air shall be the maximum allowable asbestos level.

(III) Exemptions in emergency situations from the requirements of section 25-7-505 regarding the certificate to perform asbestos abatement;

(IV) Requirements for air pollution permits. Permits shall be required for asbestos abatement projects in any building, facility, or structure, or any portion thereof, having public access; except that the requirements of this subparagraph (IV) shall not apply to asbestos abatement projects performed by an individual on a single-family residential dwelling.

(V) Fees for air pollution permits, site inspections, and any necessary monitoring for compliance with this part 5;

(VI) Fees for certification as a trained supervisor;

(VII) Fees for certification which is required under federal law to engage in the inspection of schools, the preparation of asbestos management plans for schools, and the performance of asbestos abatement services for schools;

(VIII) Fees for a certificate to perform asbestos abatement;

(IX) Assessment procedures which determine the need for response actions for friable asbestos-containing materials. Such procedures shall include, but not be limited to, visual inspection and air monitoring which shows an airborne concentration of asbestos during normal occupancy conditions in excess of the maximum allowable level established by the commission in state-owned or state-leased buildings. Nothing in this subparagraph (IX) shall be construed to require that such assessments be made in state-owned or state-leased buildings; however, such procedures shall be followed in the event any such assessment is made.

(X) Requirements for asbestos management plans to be submitted and implemented by schools;

(XI) Fees to be collected from schools for review and evaluation of asbestos management plans;

(b) To promulgate rules pursuant to section 24-4-103, C.R.S., regarding the following, as are necessary to implement the provisions of this part 5, as required by the federal "Clean Air Act", 42 U.S.C. sec. 7412 et seq., as amended:

(I) Determination of the minimum scope of asbestos abatement to which the provisions of this part 5 shall apply, but not less than:

(A) With regard to asbestos abatement projects on a single-family residential dwelling, fifty linear feet on pipes or thirty-two square feet on other materials or the equivalent of a fifty-five-gallon drum;

(B) With regard to asbestos abatement projects not subject to sub-subparagraph (A) of this subparagraph (I), two hundred sixty linear feet on pipes or one hundred sixty square feet on other materials or the equivalent of a fifty-five-gallon drum;

(II) Requirements of notification, as consistent with the federal act, to demolish, renovate, or perform asbestos abatement in any building, structure, facility, or installation, or any portion thereof, which contains asbestos, except within such minimum scope of asbestos abatement or when otherwise exempt;

(III) (A) Procedures for the inspection and monitoring of sites where demolition, renovation, or the performance of asbestos abatement is taking place, including rules assuring that aggressive air monitoring shall be utilized only in the context of conducting final clearance of an abatement project as outlined in the federal "Asbestos Hazardous Emergency Response Act of 1986", 42 U.S.C. sec. 2641 et seq., and pursuant to the regulations found at 40 CFR 763. Specifications as listed in "measuring airborne asbestos following an abatement action", published by the environmental protection agency in 1985, shall be adopted by the commission as criteria for aggressive sampling.

(B) The division shall provide information to local governments to be used in connection with the issuance of a building permit regarding the need for an inspection for the presence of asbestos-containing materials prior to renovation or demolition of any building, structure, facility, or installation that may contain asbestos.

(IV) (A) Fees for notifications to demolish, renovate, or perform asbestos abatement and for any associated site inspections or necessary monitoring for compliance with this part 5.

(B) Fees pursuant to this subparagraph (IV) shall be paid on an annual basis for large contiguous facility complexes and on an individual notification basis for small noncontiguous facilities.

(V) Requirements to prevent any real or potential conflict of interest between the identification of asbestos-containing materials and the abatement of such materials, including requirements that project managers be used on projects of a certain size, that project managers be independent of the abatement contractor and work strictly on behalf of the building owner to the extent feasible, and that building owners may seek waivers from the project manager requirements.

(c) To approve the examination administered to applicants for certification as a trained supervisor pursuant to section 25-7-506;

(d) To authorize the division to:

(I) Establish procedures regarding applications, examinations, and certifications required under this part 5;

(II) Enforce compliance with the provisions of this part 5, the rules and regulations promulgated thereunder, and any order issued pursuant thereto.

(e) To promulgate rules setting minimum standards for sampling the asbestos in the air and standards for persons engaging in such sampling and to seek injunctive relief under section 25-7-511.5, including relief against any asbestos air sampler who acts beyond his or her level of competency. In promulgating rules setting such standards, the commission shall not use the term "air sampling professional" in such standards.

(f) (I) To adopt rules pursuant to section 24-4-103, C.R.S., setting out required training for persons applying for certification, recertification, or renewal of certificates as required by regulations promulgated by the federal environmental protection agency or the occupational safety and health administration.

(II) Training required pursuant to this paragraph (f) shall not be unduly duplicative or excessive.

(III) Refresher courses shall be required annually.

(2) Notwithstanding any other provisions of this section to the contrary, neither the commission nor the division shall have the authority to enforce standards more restrictive than the federal standards set forth in the "Occupational Safety and Health Act", on asbestos abatement projects which are subject to such federal standards; except that, nothing in this subsection (2) shall be construed to prevent the application and enforcement of the maximum allowable asbestos level prescribed in subparagraph (II) of paragraph (a) of subsection (1) of this section as a clearance level and a condition of reentry by the general public upon completion of the project.



§ 25-7-504. Asbestos abatement project requirements - certification required for schools - certificate to perform asbestos abatement - certified trained persons

(1) (a) Any person who inspects schools for the presence of friable asbestos, prepares asbestos management plans for schools, or conducts asbestos abatement services in schools shall obtain certification pursuant to section 25-7-507.

(b) Any person who inspects public or commercial buildings for the presence of asbestos, prepares management plans for public and commercial buildings, designs abatement actions in public and commercial buildings, or conducts abatement actions in public and commercial buildings shall obtain certification pursuant to section 25-7-507.

(2) (a) Any person who conducts asbestos abatement in any building, other than a school, shall obtain a certificate to perform asbestos abatement pursuant to section 25-7-505 unless such abatement project is exempt from the requirement for certification pursuant to rules and regulations promulgated by the commission.

(b) Unless otherwise exempt, asbestos abatement shall be performed under the supervision of an individual certified by the division as a trained supervisor pursuant to section 25-7-506, who shall be at the project site at all times that work is in progress.

(3) The requirements of this section shall apply to asbestos abatement on a single-family residential dwelling; except that the requirements of this section shall not apply to any individual who performs asbestos abatement on a single-family residential dwelling that is the individual's primary residence.



§ 25-7-505. Certificate to perform asbestos abatement - application - approval by division - suspension or revocation of certificate

(1) Any person may apply to the division for a certificate to perform asbestos abatement by submitting an application in the form specified by the division and by paying a fee set by the commission. Such application shall include, but shall not be limited to:

(a) A description of the applicant's employee training program for asbestos abatement;

(b) A statement identifying all individuals employed by the applicant who are certified as trained supervisors pursuant to section 25-7-506.

(2) No applicant shall be certified to perform asbestos abatement unless the applicant, or at least one of the applicant's employees, is certified as a trained supervisor pursuant to section 25-7-506.

(3) Within fifteen days after receiving an application pursuant to this section, the division shall acknowledge its receipt and notify the applicant as to whether the application is complete. Within thirty days after receiving a completed application, the division shall issue a certificate to the applicant if the division finds that, in addition to all other requirements, the employee training program for asbestos abatement described in the application is acceptable. A certificate issued by the division pursuant to this section shall be valid for three years from the date of issuance.

(4) A certificate issued pursuant to this section may be suspended or revoked for the failure to implement the employee training program for asbestos abatement described in the application submitted pursuant to this section.



§ 25-7-505.5. Testing for certification under part 5

(1) The division shall develop or purchase the examinations administered pursuant to this part 5 for certification under sections 25-7-506, 25-7-506.5, and 25-7-507 and shall set the passing scores on all such examinations based on a minimum level of competency in the procedures to be followed in asbestos abatement. The division shall administer such examinations at least twice each year or more frequently if demand so warrants and shall administer such examinations at various locations in the state if demand so warrants. The purpose of the examinations required pursuant to this section is to ensure minimum competency in asbestos abatement procedures. If a person fails to achieve a passing score on any such examination, retesting of such person shall be with a different examination and after such person has completed remedial training as determined to be satisfactory to the division for minimum competency in asbestos abatement procedures. Prior to such reexamination, an applicant shall file a new application and pay a fee set by the division. Such fee shall be no greater than the amount paid for the original examination.

(2) Notwithstanding the provisions of sections 25-7-506, 25-7-506.5, and 25-7-507, the division may certify an individual under this part 5 by endorsement if such individual possesses in good standing a valid license, certificate, or other registration from any other state or territory of the United States or from the District of Columbia, if the applicant presents proof satisfactory to the division that at the time of application for a Colorado certificate by endorsement the applicant possesses qualifications substantially equivalent to those of this part 5 as determined by the division.



§ 25-7-506. Certificate of trained supervisors - application - approval by division - rules - responsibilities of trained supervisors - renewal of certificate

(1) Any individual may apply to the division to be certified as a trained supervisor by submitting an application in the form specified by the division and paying a fee set by the commission. Within fifteen days after receiving an application, the division shall notify the applicant as to whether the application is complete.

(2) Within thirty days after receiving a completed application and the results of the examination administered pursuant to paragraph (b) of this subsection (2), the division shall issue a certification valid for a period not to exceed five years as established by the commission by rule from the date of issuance upon a finding:

(a) That the applicant has, within twelve months prior to the date of the application, completed a training course on safe asbestos abatement procedures which has been approved by the division; and

(b) That the applicant has passed an examination administered by the division pursuant to section 25-7-505.5 on the procedures to be followed in asbestos abatement.

(3) An individual acting as a trained supervisor pursuant to this section shall be responsible for supervising a specific asbestos abatement project in such a manner as to assure that asbestos abatement is performed in compliance with the provisions of this part 5 and the rules and regulations promulgated thereunder.

(4) (Deleted by amendment, L. 92, p. 1232, § 37, effective July 1, 1992.)

(5) (Deleted by amendment, L. 95, p. 22, § 3, effective July 1, 1995.)



§ 25-7-506.5. Certification of air monitoring specialist - rules

(1) No person may perform air monitoring or air monitoring specialist activities for asbestos, as set forth in rules promulgated by the commission, including visual clearance inspections of an asbestos abatement project, without first obtaining a certificate pursuant to this section.

(2) Any individual may apply to the division to be certified as an air monitoring specialist by submitting an application in the form specified by the division and paying a fee set by the commission. Within fifteen days after receiving an application, the division shall notify the applicant as to whether the application is complete.

(3) Within thirty days after receiving a completed application, the division shall issue a certification valid for a period not to exceed five years as established by the commission by rule from the date of issuance upon a finding that the applicant has successfully met the experience, education, examination, and training requirements and has paid a fee, as set forth in rules promulgated by the commission.



§ 25-7-507. Certification required under federal law for asbestos projects in schools and public and commercial buildings

Pursuant to the federal "Asbestos Hazard Emergency Response Act of 1986" (Public Law 99-519) and the federal "Asbestos School Hazard Abatement Reauthorization Act of 1990" (Public Law 101-637), the division shall certify, in the manner required under the federal law, all persons engaged in the inspection of schools or public or commercial buildings, the preparation of management plans for schools or public or commercial buildings, the design of abatement actions in schools or public or commercial buildings, or the conduct of abatement actions in schools or public or commercial buildings.



§ 25-7-507.5. Renewal of certificates - rules - recertification

(1) Any certificate issued pursuant to this part 5 that has lapsed shall be deemed to have expired.

(2) (a) A certificate issued pursuant to this part 5 may be renewed prior to expiration upon payment of a renewal fee set by the commission.

(b) Renewal of a certificate may be made for a period not to exceed five years as established in rules promulgated by the commission.

(3) An individual may reinstate an expired certificate within one year after such expiration upon payment of a reinstatement fee in an amount set by the commission.

(4) An individual whose certificate has lapsed for a period longer than one year after expiration shall apply to the division for certification as required by this part 5 and shall not be recertified until the division determines that such individual has fully complied with the requirements of this part 5 and any rules promulgated pursuant thereto.

(5) (a) Any individual whose certificate has lapsed because such individual has not completed the refresher course required pursuant to section 25-7-503 (1)(f) may complete such refresher course within one year after the date the certificate lapses.

(b) Completion of the refresher course shall be a requirement for recertification.

(c) (I) The commission shall promulgate rules governing refresher training programs for persons in both school and nonschool asbestos abatement. Such programs shall not exceed the requirements of refresher training mandated under the federal "Asbestos Hazard Emergency Response Act of 1986" (Public Law 99-519) and any rules promulgated pursuant to such federal law.

(II) In adopting rules the commission shall ensure that refresher training requirements are related to ensuring continuing competency in asbestos abatement procedures.

(III) The division shall implement a system of testing to measure the knowledge obtained by certified persons attending the refresher training programs. Such testing shall not exceed the requirements of refresher training mandated pursuant to federal law.



§ 25-7-508. Grounds for disciplinary action - letters of admonition - denial of certification - suspension, revocation, or refusal to renew - requirement for corrective education - administrative fines

(1) When an application for certification pursuant to section 25-7-505, 25-7-506, 25-7-506.5, 25-7-507, or 25-7-507.5 is denied by the division, the applicant may contest the decision of the division by requesting a hearing before the office of administrative courts. A request for a hearing must be made within thirty calendar days after the division has issued a denial of the application in writing to the applicant. The hearing shall be held pursuant to section 25-7-119.

(2) (a) The division may take disciplinary action in the form of the issuance of a letter of admonition or, in conformity with the provisions of article 4 of title 24, C.R.S., the suspension, revocation, or refusal to renew certification pursuant to section 25-7-505, 25-7-506, 25-7-506.5, 25-7-507, or 25-7-507.5, should the division find that a person certified under this part 5:

(I) Has violated or has aided and abetted in the violation of any provision of this part 5 or any rule or regulation or order of the division or commission promulgated or issued under this part 5;

(II) (A) Has been subject to a disciplinary action relating to a certification or other form of registration or license to practice asbestos abatement under this part 5 or any related occupation in any other state, territory, or country for disciplinary reasons, which action shall be deemed to be prima facie evidence of grounds for disciplinary action, including denial of certification by the division.

(B) This subparagraph (II) shall apply only to disciplinary actions based upon acts or omissions in such other state, territory, or country substantially similar to those set out as grounds for disciplinary action pursuant to this part 5.

(C) A plea of nolo contendere or its equivalent to a charge of violating a law or regulation governing the practice of asbestos removal in another state, territory, or country that is accepted by the disciplining body of such other state, territory, or country may be considered to be the same as a finding of guilt for purposes of a hearing conducted by the division pursuant to this subsection (2).

(III) Has been convicted of a felony or has had accepted by a court a plea of guilty or nolo contendere to a felony if the felony is related to the ability to engage in activities regulated pursuant to this part 5. A certified copy of the judgment of a court of competent jurisdiction of such conviction or plea shall be conclusive evidence of such conviction or plea. In considering the disciplinary action, the division shall be governed by the provisions of section 24-5-101, C.R.S.

(IV) Has failed to report to the division a disciplinary action specified in subparagraph (II) of this paragraph (a) or a felony conviction for an act specified in subparagraph (III) of this paragraph (a);

(V) Has failed to meet any permit and notification requirement or failed to correct any violations cited by the division during any inspection within a reasonable period of time;

(VI) Has used misrepresentation or fraud in obtaining or attempting to obtain a certificate under this part 5;

(VII) Has failed to adequately supervise an asbestos abatement project as a certified trained supervisor;

(VIII) Has committed any act or omission which does not meet generally accepted standards of the practice of asbestos abatement;

(IX) Has engaged in any false or misleading advertising.

(b) When a complaint or an investigation discloses an instance of misconduct which, in the opinion of the division, does not warrant suspension or revocation by the division but which should not be dismissed as being without merit, a letter of admonition may be sent by certified mail to the certified person against whom a complaint was made and a copy thereof to the person making the complaint, but, when a letter of admonition is sent by certified mail by the division to a certified person complained against, such certified person shall be advised that such person has the right to request in writing, within twenty days after proven receipt of the letter, that formal disciplinary proceedings be initiated against such person to adjudicate the propriety of the conduct upon which the letter of admonition is based. If such request is timely made, the letter of admonition shall be deemed vacated, and the matter shall be processed by means of formal disciplinary proceedings.

(3) A person aggrieved by an action taken by the division pursuant to subsection (2) of this section may contest the action by requesting a hearing before the office of administrative courts within thirty days after the applicant is notified in writing of the division's action. The hearing shall be held pursuant to section 25-7-119. Any person aggrieved by an action taken by the office of administrative courts pursuant to subsection (2) of this section may appeal the action to the court of appeals in accordance with section 24-4-106 (11), C.R.S.

(4) In addition to or in lieu of the forms of disciplinary action authorized in subsection (2) of this section, the division, in its discretion, may require corrective education in the area of asbestos abatement as a disciplinary action against a certified person when the situation so warrants, such corrective education to be directed toward weak or problematic areas of a certified person's practice.

(5) Any certified person who violates any provision of this section, in addition to any other enforcement action available under this article, may be disciplined upon a finding of misconduct by the division as follows:

(a) In any first administrative proceeding against a certified person, a fine of not less than one hundred dollars nor more than one thousand dollars;

(b) In a second or subsequent administrative proceeding against a certified person for transactions occurring after a final agency action determining that a violation of this part 5 has occurred, a fine of not less than one thousand dollars nor more than ten thousand dollars.

(6) If a certification is revoked by the division, the person against whom such action was taken shall not apply for recertification for a period of one year after such revocation and shall be required to demonstrate compliance with any disciplinary action imposed by the division and to demonstrate competency in asbestos abatement procedures prior to receiving a new certificate.



§ 25-7-509. Prohibition against local certification regarding asbestos abatement

Inasmuch as uniformity in the regulation of asbestos abatement practices and uniformity in the qualifications and certification of persons performing asbestos abatement is a matter of statewide concern, no certification or licensing of asbestos abatement projects nor any examination or certification of persons certified under this part 5 shall be required by any city, town, county, or city and county; however, any such local governmental authority may impose reasonable registration requirements on any person performing asbestos abatement as a condition of performing such activity within the jurisdiction of such authority. Registration fees charged by any such local governmental authority to any such person shall not exceed those costs associated with such registration requirements and functions.



§ 25-7-509.5. Building permits

(1) Except as otherwise provided in subsection (2) of this section, a local government entity with authority to issue building permits shall require a property owner applying for either a permit to renovate property or a permit to demolish property to disclose, on the permit application form, whether the property owner knows if the property has been inspected for asbestos.

(2) (a) A local government entity with authority to issue building permits need not update its application forms to include the disclosure required by subsection (1) of this section until the entity otherwise creates and disseminates updated application forms pursuant to its standard practice. The local government entity need not require a property owner applying for a permit to renovate or demolish property to make the disclosure required by subsection (1) of this section until it has updated its application forms.

(b) When updating the application form for a permit to renovate property or a permit to demolish property, the local government entity shall include on the application form substantially the following information:

squ; I DO NOT KNOW IF AN ASBESTOS INSPECTION HAS BEEN CONDUCTED ON THE BUILDING MATERIALS THAT WILL BE DISTURBED BY THIS PROJECT. squ; AN ASBESTOS INSPECTION HAS BEEN CONDUCTED ON THE BUILDING MATERIALS THAT WILL BE DISTURBED BY THIS PROJECT ON OR ABOUT:

----------------

(DATE) squ; AN ASBESTOS INSPECTION HAS NOT BEEN CONDUCTED ON THE BUILDING MATERIALS THAT WILL BE DISTURBED BY THIS PROJECT.



§ 25-7-510. Fees

(1) (a) The fees required pursuant to this part 5 shall be established pursuant to rules and regulations promulgated by the commission.

(b) The commission shall adjust the fees so that the revenue generated from such fees is sufficient to cover the division's direct and indirect costs in implementing the provisions of this part 5.

(2) All fees collected by the division pursuant to this part 5 shall be transmitted to the state treasurer, who shall credit the same to the stationary sources control fund established pursuant to section 25-7-114.7 (2)(b). The general assembly shall appropriate to the department of public health and environment, at least annually, from the fund, an amount sufficient to implement the provisions of this part 5.



§ 25-7-511. Enforcement

(1) Whenever the division has reason to believe that any person has violated any of the provisions of this part 5 or the rules and regulations promulgated thereunder, the division may issue a notice of violation and cease-and-desist order. The notice of violation shall set forth the provision, rule, or regulation alleged to have been violated and the facts constituting such violation. The cease-and-desist order shall set forth the measures which the person shall take to eliminate the violation and the time within which these measures shall be performed. The order may require that the person stop work at the asbestos abatement project until the violation has been eliminated or may require a school to submit and implement an asbestos management plan by a date specified by the division.

(2) If the recipient of a cease-and-desist order issued pursuant to subsection (1) of this section fails to comply with the terms of the order within the time specified, the division may file an action in the district court of the county where the violation is alleged to have occurred requesting that the court order the person to comply with the cease-and-desist order. When the division alleges that the violation poses a significant danger to the health of any person, the court shall grant such action priority.

(3) Unless the division has filed an action in the district court pursuant to subsection (2) of this section, a recipient of a cease-and-desist order may request a hearing before the commission to contest the cease-and-desist order. Such request shall be filed within thirty days after the cease-and-desist order has been issued. A hearing on the cease-and-desist order shall be held pursuant to section 25-7-119.

(4) Upon a finding by the division that a person is in violation of any of the provisions of this part 5 or the rules and regulations promulgated thereunder, the division may assess a penalty of up to twenty-five thousand dollars per day of violation or such lesser amount as may be required by applicable federal law or regulation. In determining the amount of the penalty to be assessed, the division shall consider the seriousness of the danger to the public's health caused by the violation, whether or not the violation was willful, the duration of the violation, and the record of the person committing such violation.

(5) A person subject to a penalty assessed pursuant to subsection (4) of this section may appeal the penalty to the commission by requesting a hearing before the commission. Such request shall be filed within thirty days after the penalty assessment is issued. A hearing pursuant to this subsection (5) shall be conducted pursuant to section 25-7-119.

(6) All penalties collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the general fund.



§ 25-7-511.5. Injunctive proceedings

(1) The division may, in the name of the people of the state of Colorado, through the attorney general of the state of Colorado, apply for an injunction in any court of competent jurisdiction:

(a) To enjoin any person from committing any act prohibited by the provisions of this part 5;

(b) To enjoin a certified person from practicing the profession for which he is certified under this part 5.

(2) If it is established that the defendant has been or is committing any act prohibited by this part 5, the court shall enter a decree perpetually enjoining said defendant from further committing said act or from practicing asbestos abatement.

(3) Such injunctive proceedings shall be in addition to and not in lieu of all penalties and other remedies provided in this part 5.

(4) When seeking an injunction under this section, the division shall not be required to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from a continued violation.



§ 25-7-511.6. Refresher training - authorization

The commission shall promulgate rules and regulations governing refresher training programs for persons in both school and nonschool asbestos abatement. Such programs shall not exceed the requirements of refresher training mandated under the federal "Asbestos Hazard Emergency Response Act of 1986" (Public Law 99-519), as amended, and any rules and regulations promulgated under such federal law. In adopting such rules and regulations, the commission shall ensure that refresher training requirements are related to ensuring continuing competency in asbestos abatement procedures. The division shall implement a system of testing to measure the knowledge obtained by certified persons attending such programs.



§ 25-7-512. Repeal of part

This part 5 is repealed, effective September 1, 2022. Before the repeal, the department of regulatory agencies shall review the functions of the division under this part 5 as provided for in section 24-34-104, C.R.S.






Part 6 - Diesel Inspection Program



Part 7 - Travel Reduction Task Force



Part 8 - Travel Reduction Program



Part 9 - Clean Air Transit Options

§ 25-7-901. Legislative declaration

The general assembly hereby declares that the state's effort to mitigate traffic congestion and promote clean air will be served by providing clean air transit options to state employees.



§ 25-7-902. Definitions

(1) "State agency" means any department, board, bureau, commission, institution, or other agency of the state, including institutions of higher education.

(2) "State employees" means the employees of any state agency.



§ 25-7-903. Clean air transit options for state employees

Any state agency may provide clean air transit options to state employees of that agency, including, but not limited to, the use of available mass transit. The financing of any transit option offered by a state agency to state employees shall be from existing appropriations to that state agency. A transit option shall be considered a perquisite that is subject to the state controller's fiscal rules controlling perquisites under section 24-30-202 (22), C.R.S.






Part 10 - Air Quality Related Values - Class I Federal Areas

§ 25-7-1001. Legislative declaration

In order to establish a fair, practical, and cost-effective process for evaluating and, where appropriate, responding to assertions that air quality related values within Colorado's class I federal areas are being significantly and adversely affected by air pollution, such as air pollution that is causing biological harm, the general assembly hereby institutes the procedures set forth in this part 10.



§ 25-7-1002. Air quality related values program

(1) In addition to maintaining a program that complies with the requirements of the federal act for prevention and remediation of significant deterioration of visibility in class I federal areas, the commission, in consultation with the general assembly, the governor, and affected federal, state, and local governmental entities, shall maintain a state-retained authority program in conformance with section 25-7-105.1 for nonvisibility air quality related values, referred to in this part 10 as the "program".

(2) The commission shall develop a program under which, except for grant funds secured from other sources, the federal government undertakes the responsibility for the funding of air quality related value baseline data collection and the verification studies needed to substantiate an assertion of significant impairment, and the commission is encouraged to conduct the activities specified in this part 10 in coordination with interested state and local governmental entities and affected citizens and businesses.



§ 25-7-1003. Definitions

As used in this part 10:

(1) "Air quality related value (AQRV)" means a feature or property of a class I federal area other than visibility that the state of Colorado finds may be affected by air pollution. General categories of air quality related values include odor, flora, fauna, soil, water, geologic features, and cultural resources.

(2) "Air quality related value baseline data" means research data based on site-specific measurements and samplings of air quality related values within a class I federal area needed to substantiate a determination of whether or not a particular observation is within the range of naturally occurring changes or fluctuations.

(3) "Best available retrofit technology" means a control strategy for addressing emissions of a stationary source developed on a case-by-case basis after taking into consideration the costs of compliance, the energy and nonair quality environmental impacts of compliance, any existing pollution control technology in use at the source, the remaining useful life of the source, and the degree of improvement in the air quality related value that may reasonably be anticipated to result from the use of such technology.

(4) "Peer review" means a review of scientific or technical information by a balanced objective panel of experienced scientists qualified to review the subject matter involved in verifying the existence of or attributing the cause of an AQRV impairment.

(5) "Reasonably available control measure" means a control strategy for addressing emissions of a nonstationary source developed on a case-by-case basis after taking into consideration the options available to achieve emission reductions that a particular source or source category is capable of meeting as appropriate to an air quality related value if such steps may be feasibly and practicably taken considering technical and economic constraints.

(6) "Significant impairment of an air quality related value" means a measurable change in an air quality related value that is outside the probability of natural variability, that is caused by human activities, and that is causing a significant adverse effect to flora, fauna, soil, geologic features, cultural resources, or a beneficial use of water recognized under Colorado law.



§ 25-7-1004. Administration of program by division

(1) In administering the program, the division shall:

(a) Conduct or oversee program activities and scientific studies and determine an appropriate scope, sequence, and timetable for such studies and activities;

(b) Subject assertions by a federal land manager of air quality related value impairment in a class I federal area and studies concerning source attribution and source apportionment to peer review;

(c) Utilize the study design and data collection and analytical techniques set forth in section 25-7-211 that are relevant and appropriate to the activity or study;

(d) Assure that studies proceed as expeditiously as sound science will allow in order to minimize any delay in the process.

(2) As necessary or appropriate, the division may:

(a) Enter into memoranda of understanding for participation in the studies and activities required by this part 10;

(b) Create cooperative public-private partnerships with various entities; and

(c) Perform any other appropriate activity to carry out the intent of the program.

(3) The division shall not be required to pay the cost of any studies that are discretionary as set forth in this part 10 other than as set forth in this section. If the division determines that an air quality related value of a class I federal area has the potential to be significantly threatened by air pollution, or is being impacted by air pollution, then the division shall apply for grants or act as a catalyst to secure financial support from available funding sources in federal, state, or local governments and private entities, to identify the threat by funding the necessary air quality related value baseline data collection, or to assist in remedying the threat by funding necessary attribution or apportionment studies. The division is also authorized to act as a catalyst to secure financial support from other sources for such studies. The results of such studies and data collection shall be made available to the appropriate federal land manager and interested members of the public to assist in the management of these scenic resources and to cooperate in any needed air quality related values assessments.



§ 25-7-1005. Verification of federal land manager's assertion of air quality related value impairment

(1) The federal land manager of a class I federal area may initiate the procedures of this part 10 by submitting to the governor and division an assertion of significant impairment of an air quality related value, referred to in this part 10 as an "assertion". To be adequate to support a verification of impairment, the assertion shall be supported by sufficient air quality related value baseline data and site-specific evidence of impairment. The assertion may be supported in part by information that concerns other areas with a similar environment to the class I federal area asserted to be impaired, provided such information is relevant to the class I federal area asserted to be impaired and significant site-specific data is also available.

(2) Upon receipt of an assertion, the division shall initiate the following actions concurrently:

(a) Inform the commission at its next regularly scheduled monthly meeting of the receipt of an assertion, at which time the commission shall schedule the matter for a formal report from the division at the regular commission meeting that is scheduled to occur six months subsequent. All such informational briefings and formal reports on the subject shall be noticed on the published agenda of the commission.

(b) Within sixty days of receipt of the assertion, the division shall convene a peer review panel to review the assertion, its supporting documentation, including the adequacy of the baseline data and the adequacy of the site-specific and other evidence of impairment, and any other relevant information submitted to the division by the public. The requirement for peer review as specified in this paragraph (b) is waived with respect to any peer reviewer who has not submitted peer review comments within sixty days of the date on which the division certifies that the assertion, documentation, and other information has been transmitted to the individual peer reviewers.

(c) Convene a consultation process that is open to the public in order to apprise the public and potentially affected sources and source categories of all stages of the program and to solicit the scientific, technical, economic, and managerial views and assistance of the public and the potentially affected sources and source categories; and

(d) Initiate a review by division staff of the assertion and the supporting documentation submitted by the federal land manager to assess whether the federal land manager has demonstrated a significant impairment of an air quality related value in a class I federal area within Colorado.

(3) At the commission meeting required by paragraph (a) of subsection (2) of this section, the division shall report to the commission. The division's report shall include, but is not limited to, the conclusions of the peer review panel concerning verification of the assertion and the division's determination of whether the federal land manager has demonstrated a significant impairment of an air quality related value in a class I area within Colorado. If the division determines that the assertion has not been verified, it shall so notify the commission and the federal land manager of its findings and the fact that the proceedings authorized under this part 10 have been completed. If the division determines that the assertion has been verified, it shall proceed in accordance with the provisions of section 25-7-1006.



§ 25-7-1006. Source attribution and control strategy development

(1) If the division determines that the assertion has been verified, it shall:

(a) Compile a comprehensive inventory of the sources of the pollutants that are suspected to be causing the impairment;

(b) Subject the development, conduct, and results of the attribution and apportionment studies to appropriate peer review; and

(c) Perform attribution and apportionment studies to the extent feasible in order to develop for the division and the commission the identity and relative contribution of the significant contributors to air quality related value impairment, including, but not limited to, stationary sources, natural sources, wood smoke, agriculture, mining, roads, mobile source categories, and other area sources. The general assembly recognizes that the ability to attribute the cause of air pollution effects and apportion the air pollution effects among sources and source categories identified by attribution studies is an area of evolving science.

(2) (a) The funding of source attribution and apportionment studies shall be derived as provided in this subsection (2). Contributions to support the funding of such studies shall be requested from sources and source categories identified by the division as potentially contributing to the impairment.

(b) If a potential contribution to impairment is identified from federal lands or state lands, the division shall request a funding contribution for such studies from the appropriate federal or state land manager.

(c) If a potential contribution to impairment is identified from stationary sources or source categories, the division shall request a funding contribution for such studies from such sources or source categories.

(d) If a potential contribution to impairment is identified from mobile sources, the division shall seek an appropriation by the general assembly of excess funds in the AIR account in the highway users tax fund for funding contributions to such studies.

(e) The division shall annually report to the legislative council on the adequacy of funding derived pursuant to this subsection (2). If funding derived pursuant to this subsection (2) is inadequate, the legislative council may recommend that the general assembly appropriate funds from available sources for purposes of this section.

(3) Following its review and analysis of the reasonable attribution and source apportionment studies and the reports thereon from the members of the peer review panel, the division shall identify those sources and source categories within the state and region significantly contributing to air quality related value impairment.

(4) The division shall identify the sources and source categories significantly contributing to air quality related value impairment that are located outside the state and report this list to the commission, governor, and general assembly for their consideration in identifying options for remedying such impacts.

(5) The division shall issue an order to the sources and source categories significantly contributing to air quality related value impairment located within the state that have not made a voluntary enforceable commitment under section 25-7-1008.

(6) (a) An order issued pursuant to subsection (5) of this section shall require:

(I) Such sources and source categories to submit a report within a reasonable period of time;

(II) A stationary source to identify the best available retrofit technology; and

(III) Other sources and source categories to identify reasonably available control measures.

(b) After considering the responses to an order issued pursuant to subsection (5) of this section, the division shall issue a public report to the commission concerning its recommendations on air quality related value impairment, source attribution, source apportionment, and control strategy options.



§ 25-7-1007. Commission to consider control strategies in rule-making proceeding

(1) Upon receipt of a report under section 25-7-1006 (6)(b) from the division, and after the division has made the report available to all significant source or source categories identified pursuant to section 25-7-1006, the commission shall give notice that it is to conduct a rule-making hearing concerning the implementation of control strategies recommended in the report.

(2) In addition to other applicable rule-making provisions, the rule-making hearing shall be conducted:

(a) In reasonable proximity to the affected class I federal area;

(b) To allow sufficient time for comment and testimony by all interested persons; and

(c) To allow reasonable discovery pursuant to section 24-4-103 (13) and (14), C.R.S.

(3) (a) The commission shall order by rule implementation within a reasonable time of a practical and cost-effective control strategy or strategies that will provide reasonable progress toward remedying the impairment, if the commission finds that:

(I) The evidence in the record shows the existence of a significant impairment of an air quality related value in a class I federal area;

(II) An identifiable source or source category is responsible for significantly causing or contributing to the impairment;

(III) The best available retrofit technology exists for any such stationary source;

(IV) Reasonably available control measures exist for any such other sources or source categories;

(V) Implementation of the control strategies would make significant improvement in the impairment;

(VI) Taking into account that the ability to attribute the cause of air pollution effects and to apportion the air pollution effects among sources and source categories identified by attribution studies is an area of evolving science, a correlation of the extent of improvement in air quality related value impairment can reasonably be expected to result from imposition of a control strategy or strategies for each significant source or source category identified by the division.

(b) Within fourteen days after having received the division's report under section 25-7-1006 (6)(b), a source or source category may petition the commission, as part of its rule-making hearing conducted pursuant to this subsection (3), to make a determination that the benefits of phasing, segmenting, or excusing the control strategy or strategies outweigh the benefits of imposing the control strategy or strategies. In making such determination, the commission shall consider all economic and related costs associated with the implementation of the control strategy or strategies involving the source or source category. The burden of proof shall be on the petitioner.



§ 25-7-1008. Voluntary agreements

(1) The division may convene, at any appropriate time, an informal voluntary negotiation process, with appropriate public participation, to seek voluntary enforceable commitments from sources and source categories to achieve emissions reductions sufficient to make reasonable further progress in reducing any portion of the impairment.

(2) A voluntary enforceable commitment becomes enforceable through a commission rule, local ordinance or resolution, judicially enforceable consent decree, or division permit condition, as appropriate to the circumstances.

(3) If subsequent to January 15, 1996, a source or source category agrees to an enforceable commitment to adopt a control strategy that the division determines is as effective or is more effective than best available retrofit technology for stationary sources or reasonably available control measures for nonstationary sources, the division shall exempt that source or source category from the imposition of further controls pursuant to this part 10 for a period of ten years from the date established for achieving the emission reductions as specified in the voluntary enforceable agreement.

(4) If subsequent to January 15, 1996, and prior to January 15, 1998, a source or source category agrees to an enforceable commitment contained in a judicially enforceable consent decree to adopt a control strategy that the division determines provides both for reasonable progress toward the national visibility goal under 40 CFR Part 51, Subpart P and 5 CCR 1001-4 and for reasonable progress in reducing any present or future impairment of an air quality related value, the division shall exempt that source or source category from the imposition of further controls pursuant to this part 10 for a period of ten years from the date established for achieving the emission reductions as specified in the judicially enforceable consent decree. The provisions of section 25-7-133 shall not apply to that portion of an amendment to the visibility component of the state implementation plan that implements and enforces the control strategy covered by this subsection (4).

(5) If a source or source category agrees to an enforceable commitment to adopt a control strategy that the division determines is not as effective as best available retrofit technology for stationary sources or reasonably available control measures for nonstationary sources but that the division determines will assist in making reasonable further progress in reducing impairment of an air quality related value, the commission may, after public hearing, exempt that source or source category from the imposition of further controls pursuant to this part 10 with respect to those pollutants that the source or source category has agreed to control for a period of up to ten years from the date established for achieving the emission reductions as specified in the voluntary enforceable agreement.

(6) A source that, prior to June 1, 1996, has received a permit under the federal prevention of significant deterioration program, 42 U.S.C. secs. 7470 to 7479 or sections 25-7-201 to 25-7-210, and installed pollution control measures comparable to the best available control technology pursuant to that program shall not be required to install additional control measures pursuant to this part 10 for a period of ten years from June 1, 1996, but may be required to operate pollution control equipment to its maximum efficiency. This section shall not apply to any source that is not subject to compliance with the requirements of 42 U.S.C. sec. 7651 (f), which establishes schedules and emission limitations for the control of nitrogen oxide emissions from certain stationary sources. Nothing in this subsection (6) shall be construed to modify the terms of any permit applicable to such source or excuse compliance with respect to any other requirement under this article or the federal act. Except for the exemption for a period of ten years provided in this subsection (6), nothing in this subsection (6) shall excuse such sources from responding to reasonable requests by the division for information required to complete inventories and attribution and apportionment studies.






Part 11 - Lead-Based Paint Abatement

§ 25-7-1101. Legislative declaration

(1) The general assembly hereby declares that:

(a) Exposure of children to lead represents a significant environmental health problem that is preventable;

(b) According to the federal "Residential Lead-based Paint Hazard Reduction Act of 1992", 15 U.S.C. secs. 2682 and 2684, et seq., as amended, home buyers and renters must be properly informed of the risks of lead exposure to children, especially children under seven years of age;

(c) Trained and qualified individuals are needed in order to advise consumers about lead hazards in general and about specific measures that may be needed to control such hazards; and

(d) The state seeks to adopt the concept of "lead-safe" housing units and child-occupied facilities, rather than "lead-free" housing and facilities. The goal of the state should not be the removal of all lead-based paint, but the creation of housing and facilities where no significant lead-based paint hazard is present. This goal includes the removal, enclosure, or encapsulation of lead-based paint to remove lead hazards from target housing and child-occupied facilities.

(2) The general assembly declares that the enforcement of the lead-based paint abatement standards may be delegated to local health and building departments in Colorado.

(3) Therefore, the general assembly determines and declares that the enactment of this part 11 is a matter of statewide concern to achieve uniformity in the regulation of lead abatement practices and uniformity in the qualifications for and certification of persons who perform such abatement.



§ 25-7-1102. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Abatement" means any measure or set of measures that will contain or permanently eliminate lead-based paint hazards, including:

(a) The removal of lead-based paint and lead-contaminated dust;

(b) The permanent containment of lead-based paint;

(c) The encapsulation of lead-based paint;

(d) The replacement or enclosure of lead-painted surfaces or fixtures;

(e) The removal or covering of lead-contaminated soil; and

(f) All preparation, cleanup, disposal, monitoring, and clearance testing activities associated with the measures described in this subsection (1).

(2) (a) "Child-occupied facility" means a building or portion of a building that:

(I) Was constructed prior to 1978;

(II) Is visited regularly by the same child who is under seven years of age;

(III) Is visited by such child on two or more days within any week, consisting of the period from Sunday through the following Saturday, with each such visit totaling six or more hours; and

(IV) Is visited by such child a total of at least sixty hours in one year.

(b) "Child-occupied facility" includes, but is not limited to, any day-care center, preschool, or kindergarten classroom constructed prior to 1978.

(3) "Commission" means the air quality control commission created by section 25-7-104.

(4) "Division" means the air pollution control division in the department of public health and environment.

(5) "Lead-based paint" means any paint containing more than six one-hundredths of one per cent by wet weight of lead metal, more than five-tenths of one percent by dry weight of lead metal, or more than one milligram per square centimeter of lead metal.

(6) "Lead-based paint hazard" means any condition that causes exposure to lead from lead-contaminated dust, lead-contaminated soil, or lead-based paint.

(7) "Target housing" means housing constructed prior to 1978 other than any zero-bedroom dwelling or any housing for the elderly or a person with a disability; except that "target housing" includes housing for the elderly or a person with a disability if a child under seven years of age resides or is expected to reside in the housing.



§ 25-7-1103. Powers and duties of air quality control commission - rules

(1) The commission shall promulgate rules pursuant to section 24-4-103, C.R.S., as necessary to implement this part 11 under the requirements of the federal "Residential Lead-Based Paint Hazard Reduction Act of 1992", 15 U.S.C. secs. 2682, 2684, and 2686, as amended, including the following:

(a) Procedures for a training and certification program for persons and companies involved in inspection, risk assessment, planning, project design, supervision, or conduct of the abatement of surfaces containing lead-based paint, as such actions are defined in the federal "Residential Lead-based Paint Hazard Reduction Act of 1992", in target housing or child-occupied facilities;

(b) Performance standards and practices for lead abatement;

(c) Procedures for the approval of persons or companies who provide training or accreditation for workers, supervisors, inspectors, risk assessors, or project designers performing lead-based paint activities in target housing or child-occupied facilities;

(d) Procedures for notification to appropriate persons regarding lead-based paint projects in target housing or child-occupied facilities;

(e) Establishment of fees for certification of persons under paragraph (a) of this subsection (1), for any necessary monitoring of such persons to ensure compliance with this part 11, and for approval of persons or companies involved in the training or accreditation under paragraph (c) of this subsection (1); and

(f) (I) Requirements for each person who performs for compensation a renovation of target housing to provide a lead hazard information pamphlet to the owner and occupant of such housing prior to commencing the renovation.

(II) If the federal funding necessary to comply with this paragraph (f) is revoked, the division shall not be required to comply with this paragraph (f) until such funding is restored.

(2) (a) The requirements for the training and certification program established by the commission under paragraph (a) of subsection (1) of this section shall not be more stringent than:

(I) The training and certification requirements established by the federal "Residential Lead-based Paint Hazard Reduction Act of 1992" or federal rules promulgated pursuant to such act; or

(II) The training and certification requirements of any program that has been established under the federal "Residential Lead-based Paint Hazard Reduction Act of 1992" and that has been approved by the federal environmental protection agency.

(b) The commission shall consider prior experience in abatement of lead-based paint hazards when establishing training and certification requirements.

(3) The provisions of this part 11 apply only to lead-based paint hazards.



§ 25-7-1104. Duties of air pollution control division - certification of trained individuals

(1) Pursuant to the federal "Residential Lead-based Paint Hazard Reduction Act of 1992", 15 U.S.C. secs. 2682 and 2684, et seq., as amended, the division shall implement, coordinate, and oversee the implementation of the rules promulgated by the commission, including, but not limited to:

(a) Certifying any person or company involved in inspection, risk assessment, planning, project design, supervision, or conduct of the abatement of surfaces containing lead-based paint, as such actions are defined in the federal "Residential Lead-based Paint Hazard Reduction Act of 1992", in target housing or child-occupied facilities; and

(b) Taking actions necessary to enforce such rules of the commission.

(2) Other than training and certification requirements, which are deemed to be matters of statewide concern, the division may delegate the implementation or enforcement of standards under this part 11 to local health or building departments, as appropriate, if requested by such a local department. The air quality control commission shall establish standards regarding such delegations to local health and building departments.



§ 25-7-1105. Fees

(1) (a) The commission shall promulgate rules to establish the fees required under this part 11.

(b) The commission shall adjust the fees so that the revenue generated from such fees is sufficient to cover the direct and indirect costs to implement the lead hazard reduction program under this part 11 and part 11 of article 5 of this title.

(2) All fees collected by the division or its designee pursuant to this part 11 shall be transmitted to the state treasurer, who shall credit the same to the lead hazard reduction cash fund established pursuant to section 25-5-1106. The general assembly shall appropriate from such fund to the department of public health and environment sufficient moneys to implement the provisions of this part 11 and part 11 of article 5 of this title.



§ 25-7-1106. Enforcement

Whenever the division or its designee has reason to believe that any person has violated any of the provisions of this part 11 or the rules promulgated thereunder, the division or its designee may commence an enforcement action pursuant to section 25-7-115.



§ 25-7-1107. Applicability of article - child-occupied facilities and target housing

Nothing in this article shall be interpreted to affect any facility or location other than a child-occupied facility or target housing.






Part 12 - Voluntary Emission Limitations

§ 25-7-1201. Legislative declaration

The general assembly hereby finds, determines, and declares that voluntary emission limitations are an effective and efficient way to reduce emissions of air pollutants. However, the uncertainty of future control requirements impedes an owner or operator of a stationary source or group of stationary sources from making the investments necessary to voluntarily reduce emissions. The department of public health and environment should encourage all owners and operators of stationary sources or groups of stationary sources to voluntarily reduce emissions by providing, to the extent possible, certainty with respect to future control requirements.



§ 25-7-1202. Definitions

The definitions contained in section 25-7-103 shall apply to this part 12. In addition, the following definitions shall apply to this part 12:

(1) "Actual emissions" means the average amount of emissions, calculated in tons per year, that the stationary source or group of stationary sources emitted during the three-year period immediately prior to the date the proposed voluntary agreement was submitted to the division for review so long as the three-year time period is representative of normal unit operation. A different time period may be used to calculate actual emissions if such time period is more representative of normal unit operation than the three-year period immediately prior to the date the proposed voluntary agreement was submitted to the division.

(2) "Actual emission rate" means the average rate of emissions, calculated in pounds per million BTU or a comparable measure of the mass of emissions per unit of production, that the stationary source or group of stationary sources emitted during the three-year period immediately prior to the date the proposed voluntary agreement was submitted to the division for review so long as the three-year time period is representative of normal unit operation. A different time period may be used to calculate the actual emission rate if such time period is more representative of normal unit operation than the three-year period immediately prior to the date the proposed voluntary agreement was submitted to the division.



§ 25-7-1203. Voluntary agreements

(1) The owner or operator of any stationary source or group of stationary sources may obtain regulatory assurance, as described in section 25-7-1204, by entering into a voluntary agreement pursuant to this part 12. The parties to the proposed voluntary agreement shall negotiate in good faith to reach a voluntary agreement as expeditiously as possible. The owner or operator shall provide the division with any information necessary to evaluate the terms and conditions of the proposed voluntary agreement. The parties to the proposed voluntary agreement shall structure the emission limitations or emission reductions contained in a voluntary agreement so as to minimize costs and maximize the operational flexibility available to the owner or operator of the stationary source or group of stationary sources by using, among other things, numeric emission limits, annual emission limits, or emissions averaging across several emission points or sources, as appropriate.

(2) The division shall evaluate the emission limitations contained in a proposed voluntary agreement to determine whether they will result in reductions in actual emissions or actual emission rates, will result in emission reductions earlier than would be required by existing laws or regulations, will result in emission reductions significantly greater than required by existing laws or regulations, and will protect human health or the environment. The division shall also evaluate the assurance period proposed in the voluntary agreement based on the following factors:

(a) The environmental benefits of the emission limitations and their significance;

(b) The time necessary to achieve the emission limitations;

(c) The capital, operating, and other costs associated with achieving the emission limitations; and

(d) The energy impacts and environmental impacts not related to air quality of achieving the emission limitations.

(3) After conducting the evaluation required in subsection (2) of this section, the division may reject any proposed voluntary agreement that does not meet the requirements of this section. If the division rejects the proposed voluntary agreement, the owner or operator of the stationary source or group of stationary sources may petition the commission for review of the proposed voluntary agreement and the division's rejection thereof in accordance with the rules promulgated by the commission.

(4) If the division finds that the emission limitations and the assurance period proposed in a voluntary agreement meet the requirements of this section, the division shall submit the proposed voluntary agreement to the commission for approval. The commission shall provide the public with notice and an opportunity to comment on the proposed voluntary agreement. The commission shall act upon the voluntary agreement as expeditiously as possible. The commission shall approve the voluntary agreement unless it finds by substantial evidence that the proposed voluntary agreement is inconsistent with the requirements of this part 12. In no event shall the commission adopt emission limitations or an assurance period different than proposed in the voluntary agreement without the express written approval of the owner or operator of the stationary source or group of stationary sources subject to the agreement.

(5) If the commission approves the proposed voluntary agreement, the emission limitations and other provisions contained in the voluntary agreement shall be enforceable under this article against the stationary source or group of stationary sources in accordance with the terms and conditions contained in the voluntary agreement. Such enforcement may include any appropriate mechanism, including rule, permit condition, or consent order.

(6) No voluntary agreement or the underlying emission limitations under subsection (1) of this section shall be made federally enforceable without the written consent of the owner or operator of the stationary source or group of stationary sources.

(7) Except as provided in this part 12 or other applicable law, no voluntary agreement entered into under this part 12 shall alter any existing federal or state requirement otherwise applicable to the stationary source or group of stationary sources subject to such agreement.

(8) The commission may adopt any rules, procedures, or combination thereof necessary to implement this part 12. Notwithstanding this authority, the division may negotiate and evaluate proposed voluntary agreements, and the commission may approve proposed voluntary agreements and review the division's rejection of a proposed voluntary agreement as of July 1, 1998.



§ 25-7-1204. Regulatory assurances

(1) Except as provided in this section and in section 25-7-1205, the owner or operator of a stationary source or group of stationary sources who enters into a voluntary agreement pursuant to section 25-7-1203 shall be granted the regulatory assurances provided in this section. For the assurance period set forth in the voluntary agreement, not to exceed fifteen years, a stationary source or group of stationary sources subject to the voluntary agreement shall not be required to install additional pollution control equipment or implement additional pollution control strategies to reduce emissions of the air pollutant subject to the emission limitations contained in the voluntary agreement in order to comply with:

(a) State regulatory requirements that are based exclusively on state authority and that, either directly or indirectly, necessitate reductions in the air pollutant subject to the voluntary agreement; or

(b) Federal regulatory requirements that:

(I) Either directly or indirectly necessitate reductions in emissions of the air pollutant subject to the voluntary agreement;

(II) Establish generally applicable goals for the reductions of ambient concentrations of the air pollutant subject to the voluntary agreement or its chemical products; and

(III) Do not establish requirements that apply specifically to the stationary source or group of stationary sources.

(2) Notwithstanding subsection (1) of this section, the owner or operator of the stationary source or group of stationary sources may be required to comply with federal regulatory requirements if:

(a) The owner or operator has agreed in writing to abide by the requirements; or

(b) The commission promulgates the requirements in regulations that first require all other sources, including mobile sources, of the air pollutant within the affected region within Colorado to implement all available cost-effective measures to reduce emissions of the air pollutant. Such regulations, including the requirements contained therein applicable to the stationary source or group of stationary sources subject to the voluntary agreement, shall not apply to any stationary source or group of stationary sources unless and until the general assembly acts to postpone the expiration of the regulations in accordance with section 24-4-103, C.R.S.



§ 25-7-1205. Exceptions

(1) The regulatory assurances provided in section 25-7-1204 shall not apply to the following permit requirements, emission control requirements, or emission limitations:

(a) Additional requirements provided under section 111 of the federal act, as defined in section 25-7-103 (12), or parts 2 and 3 of this article by any modification or reconstruction of a stationary source after the date of the voluntary agreement;

(b) Emission limitations established for hazardous air pollutants identified in section 112 of the federal act;

(c) Requirements established to implement Title VI and section 112 (r) of the federal act; and

(d) Requirements applicable to mobile sources.



§ 25-7-1206. Coal-fired power plants

(1) (a) If the owner or operator of a coal-fired power plant or group of coal-fired power plants reduces the uncontrolled sulfur dioxide emission rate, measured in either pounds per million BTU or tons per year, by an average of at least seventy percent and the actual emission rate of sulfur dioxide by an average of at least fifty percent from one or more units located within the same airshed, regardless of whether the units are located on the same plant site, and such reductions are pursuant to a voluntary agreement entered into under section 25-7-1203, the assurance period for such units shall be a period ending fifteen years after the date established for achieving the voluntary emission limitations under the agreement.

(b) If the owner or operator of any coal-fired power plant that includes one or more units, each of which already has emission control technologies in place to reduce sulfur dioxide emissions by at least sixty-five percent from uncontrolled levels, significantly reduces the actual emission rate of sulfur dioxide and such reduction is pursuant to a voluntary agreement entered into under section 25-7-1203, the assurance period for such units shall be no more than fifteen years from the date the emissions reductions are achieved. Such a coal-fired power plant that is the subject of a certification of visibility impairment in a federally designated class 1 area as of July 1, 1998, may not enter into a voluntary agreement addressing the pollutants subject to the certification of visibility of impairment under section 25-7-1203 unless:

(I) The owner or operator of the plant has negotiated a settlement with the division that resolves all matters related to such certification of visibility impairment; and

(II) The voluntary agreement is fully consistent with the terms and conditions of the negotiated settlement.

(c) A coal-fired power plant or group of plants may achieve the emission reductions required by this section through a voluntary agreement that allows the plant or group of plants to control emissions by methods other than the installation and operation of pollution control equipment. Such methods may include but are not limited to burning low-sulfur coal, reducing the operation of units, retiring units, and changing fuels. If such methods are included in a voluntary agreement, the agreement shall include the procedure by which the division shall calculate the emission reductions to be obtained by such methods.

(2) It is the intent of the general assembly that the commission should consider any coal-fired power plant or power plants located within the same airshed that are achieving the emission limitations described in this section under a voluntary agreement to be in compliance with any emission limitation that is based on a technology requirement in the federal act. Such consideration should continue for a period of fifteen years after the date established in the voluntary agreement for achieving the emission limitations that are contained in the voluntary agreement. During the fifteen-year period, the commission, by rule, may require the coal-fired power plant to meet a different emission limitation based on a technology requirement in the federal act if:

(a) The commission finds that a different emission limitation is necessary to comply with the federal act; and

(b) The owner or operator of the coal-fired power plant is not required to begin installation of the required emission control technology unless and until the general assembly has acted to postpone the expiration of the commission's rule in accordance with section 24-4-103, C.R.S.

(3) The general assembly further intends that nothing in subsection (2) of this section shall be construed to create a precedent for the application or interpretation of either the "Colorado Air Pollution Prevention and Control Act", article 7 of title 25, C.R.S., or the federal act in any circumstance other than the execution of voluntary agreements between the state of Colorado and the owners and operators of coal-fired power plants in accordance with this part 12.



§ 25-7-1207. Allowances

Notwithstanding any other provision of this part 12, no owner or operator of a stationary source or group of stationary sources shall lose the benefits of regulatory assurances granted under this part 12 by transferring, selling, banking, or otherwise using allowances established under Title IV of the federal act or by any other federally required trading program of regional or national applicability as a result of entering into a voluntary agreement.



§ 25-7-1208. Economic or cost-effectiveness analyses not required

Notwithstanding section 25-7-110.5, the commission shall not conduct an economic impact analysis, cost-effectiveness analysis, or any other analyses required by section 25-7-110.5 in considering a voluntary agreement or the emission limitations contained therein.






Part 13 - the Southern Ute Indian Tribe/ State of Colorado Environmental Commission

§ 25-7-1301. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The Southern Ute Indian tribe and the state of Colorado have entered into an intergovernmental agreement, as set forth in House Bill 00-1324, enacted at the second regular session of the sixty-second general assembly and found at 24-62-101, C.R.S.;

(b) Pursuant to said intergovernmental agreement, the tribe and the state have agreed to create a tribal/state environmental commission with the authority to promulgate rules and regulations for one air quality program for all lands, all persons, and all air pollution sources within the exterior boundaries of the Southern Ute Indian reservation;

(c) As governments that share contiguous physical boundaries, it is in the interest of the environment and all residents of the reservation and the state of Colorado to work together to ensure consistent and comprehensive air quality regulation on the reservation;

(d) The establishment of a single collaborative authority for all lands within the exterior boundaries of the reservation best advances rational, sound, air quality management and will minimize duplicative efforts and expenditures of monetary and program resources by the tribe and the state;

(e) Pursuant to the intergovernmental agreement, the tribe will seek delegation from the United States environmental protection agency to administer certain programs under the federal "Clean Air Act", 42 U.S.C. sec. 7401 et seq. (1970), as the same is in effect on November 15, 1990, such delegation being contingent upon the existence of the tribal/state commission and the intergovernmental agreement.

(2) It is the intent of the general assembly in enacting this part 13 to establish state authority for the creation of a commission that will establish a separate reservation air program for all lands within the exterior boundaries of the Southern Ute Indian reservation, as provided in the intergovernmental agreement. Therefore, for the duration of the intergovernmental agreement, all lands within the exterior boundaries of the reservation shall be subject to the authority of the commission and the provisions of the reservation air program, as described in this part 13 and in the intergovernmental agreement, and shall not be subject to the authority of the Colorado air quality control commission or the provisions of parts 1 to 12 of this article, except as otherwise provided in the intergovernmental agreement and in this part 13.

(3) In article IV of the intergovernmental agreement, the tribe and the state agreed that neither party intended to alter the existing sovereignty or jurisdiction of any party, and by approving the intergovernmental agreement, neither party conceded or agreed to any jurisdiction of the other party that would not otherwise exist. To the extent the state has jurisdiction over non-Indians on fee lands within the exterior boundaries of the reservation, it is the intent of the general assembly in enacting this part 13 that the commission shall exercise such authority for the purposes set forth in this part 13.

(4) The general assembly enacts this part 13 with the understanding that the tribe has also adopted tribal legislation that will carry out the terms of the intergovernmental agreement with respect to persons, air pollution sources, and lands within the reservation that are subject to the jurisdiction of the tribe.

(5) The general assembly hereby declares that its intent in enacting senate bill 02-235 is to ratify the continued existence of the Southern Ute Indian tribe/state of Colorado environmental commission after December 13, 2001.



§ 25-7-1302. Definitions

(1) "Commission" means the Southern Ute Indian tribe/state of Colorado environmental commission established by this part 13.

(2) "Division" means the division in the department of public health and environment that pertains to air pollution control.

(3) "EPA" means the United States environmental protection agency.

(4) "Fee land" means real property located within the reservation that is owned in fee by non-Indians.

(5) "Intergovernmental agreement" means the agreement entered into by the Southern Ute Indian tribe and the state of Colorado, as set forth in House Bill 00-1324, enacted at the second regular session of the sixty-second general assembly.

(6) "Reservation" means the Southern Ute Indian reservation, the exterior boundaries of which were confirmed in the act of May 21, 1984, Pub.L. 98-290, 98 Stat. 201, 202 (found at "other provisions" note to 25 U.S.C. sec. 668).

(7) "Reservation air program" means the regulatory air quality program established by the commission for all persons, lands, and air pollution sources within the exterior boundaries of the reservation.

(8) "State" means the state of Colorado.

(9) "Tribe" means the Southern Ute Indian tribe.

(10) "Trust land" means land within the reservation held in trust by the United States of America for the benefit of the tribe or individual Indians.



§ 25-7-1303. Southern Ute Indian tribe/state of Colorado environmental commission created

(1) There is hereby created the Southern Ute Indian tribe/state of Colorado environmental commission. The commission is not an agency of the state, but is an authority created pursuant to the intergovernmental agreement. The commission's actions are not subject to the provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S., but rather are subject to procedural rules adopted by the commission.

(2) The commission shall have authority to adopt air quality standards, promulgate rules and regulations, and review appealable administrative actions pertaining to the reservation air program.

(3) It is the intent of the general assembly that the commission's rules, regulations, and orders shall be effective against all persons located within the reservation over whom the state would otherwise have jurisdiction as provided by state or federal law.

(4) The commission shall consist of three members appointed by the tribe and three members appointed by the governor. The initial members appointed by the governor shall serve terms as follows: One member shall serve until July 1, 2001, one member shall serve until July 1, 2002, and one member shall serve until July 1, 2003. All subsequent appointments by the governor shall be for terms of three years. The governor's appointees shall be residents of the state of Colorado. At least two of such appointees shall be residents of either Archuleta or La Plata county and at least one of such appointees shall reside on fee land.

(5) The governor may remove any member appointed by the governor at any time. The governor may not remove any member appointed by the tribe.

(6) Except as provided in section 25-7-1307, commission members shall not receive any compensation from the state of Colorado for their services in the conduct of commission business. Commission members may be reimbursed for necessary travel and other reasonable expenses incurred in the performance of their official duties out of funds collected or received by the tribe.

(7) Each member shall have one vote. The affirmative vote of a majority of all members of the commission on any matter within its powers and duties shall be required for any final determination made by the commission.

(8) The commission shall annually elect a member to preside as chair. The chair shall alternate annually between a tribal and a state member.



§ 25-7-1304. Commission - powers and duties - rules

(1) The commission shall be the air quality policy-making and the administrative review entity for the reservation air program.

(2) The duties of the commission shall include the responsibility to:

(a) Determine the specific air quality programs under the federal "Clean Air Act", or other air quality programs, that should apply to the reservation, taking into account the specific environmental, economic, geographic, and cultural needs of the reservation;

(b) Promulgate rules and regulations that are necessary for the proper implementation and administration of those programs, including determining which administrative actions are appealable to the commission;

(c) Establish procedures the commission will follow in promulgating rules and regulations and for administrative review of actions taken by the tribe;

(d) Review and approve of a long-term plan, initially prepared by the tribe, to improve and maintain air quality within the reservation, which also takes into account regional planning in the La Plata and Archuleta county region;

(e) Monitor the relationships among the state and tribal environmental protection agencies to facilitate cooperation, information sharing, technical assistance, and training;

(f) Review enforcement actions according to the commission's adopted administrative procedures;

(g) Approve and adopt fees for permits and other regulatory services conducted by the tribe or the state, after considering a proposed fee schedule prepared by the tribe, and direct payment by air pollution sources to the tribe;

(h) Ensure consistency and adherence to applicable standards and resolving disputes involving third parties;

(i) Review emission inventories as developed by the tribe and state;

(j) Conduct public hearings pertaining to the adoption of rules and regulations, or relating to enforcement and permit appeals, and to issue orders resulting from those proceedings;

(k) Request tribal staff to perform any administrative or clerical functions necessary to issue orders and conduct commission business, or the commission, at its option, may appoint a technical secretary to perform such duties; except that no authority shall be delegated to adopt, promulgate, amend, or repeal standards or regulations, or to make determinations, or to issue or countermand orders of the commission;

(l) Any other duties necessary to accomplish the purposes of the intergovernmental agreement and as authorized by the state and tribe enabling legislation.



§ 25-7-1305. Administration of reservation air program

(1) After the commission has adopted rules and regulations for the reservation air program and after the EPA has delegated to the tribe administration of programs under the federal "Clean Air Act", the tribe shall administer and enforce the standards, rules, and regulations adopted by the commission for the reservation air program. The actions of the tribe pursuant to this section and this part 13 shall apply to any non-Indian air pollution source within the reservation as if the state had taken the same action.

(2) Until the EPA delegates to the tribe the authority to administer federal "Clean Air Act" programs, the Colorado air quality control commission and the division shall have authority under this article to continue to enforce any state program or permits, laws, and regulations for any non-Indian owned air pollution sources on fee land within the reservation. The division shall afford the tribe the opportunity to participate in its regulatory activities involving such sources, including the review of permit applications, notices of violations, or other orders, inspections, and other enforcement actions.



§ 25-7-1306. Agencies of state to cooperate

(1) Agencies of the state, including but not limited to the division, may provide technical assistance, training, and consultation to the tribe to carry out the purposes of the intergovernmental agreement and this part 13.

(2) The general assembly authorizes state agencies to perform duties on behalf of the commission to administer the reservation air program. State agencies may contract with the tribe to receive payment for the reasonable cost of the services state employees perform for the tribe or the commission.



§ 25-7-1307. Funding for staff and program costs

(1) The commission shall establish fees for permits and other regulatory services provided by the division or the tribe under this part 13. The commission shall direct air pollution sources to pay said fees to the tribe. The tribe may also apply for and receive EPA grants for the administration of the reservation air program.

(2) From the fees and grants, the tribe shall fund the staff and program costs necessary to perform the tribe's duties under the intergovernmental agreement and this part 13. The tribe shall pay the state for the personal services costs, at a rate of compensation determined by contract, of any state employee who participates in the administration of the reservation air program pursuant to the intergovernmental agreement or this part 13.

(3) It is the intent of the general assembly that fees and grants shall pay the necessary expenses of the commission. If the fees and grants are not sufficient to pay the commission's expenses, then the state and the tribe shall be responsible for funding associated with the participation of their respective representatives on the commission. State funding for its expenses must come from either a separate appropriation to the division or from funds otherwise available that the state is authorized to use for such a purpose.

(4) Prior to the establishment and collection of fees from air pollution sources under the reservation air program, the tribe may have expenses associated with its administration of permits for non-Indian owned sources on fee land. If the state continues to collect fees under section 25-7-114.7 from air pollution sources on fee lands, and if the tribe has expenses associated with the administration of a state-issued permit, then the division is authorized to use such permit and other fees to pay for the tribe's personal services costs. The state is authorized to contract with the tribe setting forth the reasonable cost for such services performed by the tribe.



§ 25-7-1308. Administrative and judicial review of commission actions

(1) Prior to the formation of the commission, the adoption of the federal legislation contemplated in the intergovernmental agreement, and actual EPA delegation of federal "Clean Air Act" programs:

(a) The state, through the Colorado air quality control commission and the division, shall exercise civil and criminal enforcement jurisdiction over non-Indians on fee lands within reservation boundaries for violations of applicable air quality permits, laws, and regulations.

(b) Appeals of state air enforcement action and other air quality-related decisions may be brought in state court consistent with state law and regulation.

(c) The tribe shall exercise jurisdiction over Indians, on all lands within the boundaries of the reservation, and over non-Indians on trust land, for violations of applicable tribal air quality regulations.

(d) Nothing in this part 13 is intended to restrict, diminish, or define the jurisdiction of the EPA.

(2) Following the adoption of the federal legislation and the EPA delegation of federal "Clean Air Act" programs:

(a) The tribe shall exercise civil enforcement jurisdiction over all persons and air pollution sources on all lands within reservation boundaries for violations of the reservation air program, subject to administrative review by the commission; and

(b) Consistent with the federal legislation provided in the intergovernmental agreement, the general assembly intends that final decisions of the commission shall be subject to review in federal district court in accordance with the provisions of the federal "Administrative Procedure Act".

(3) Following the formation of the commission and the adoption of the federal legislation provided in the intergovernmental agreement, it is the intent of the general assembly that the EPA will exercise criminal enforcement jurisdiction over any persons on all lands within reservation boundaries for criminal violations of the reservation air program.



§ 25-7-1309. Repeal of part

(1) This part 13 shall be repealed on the occurrence of any one of the following events:

(a) Termination of the intergovernmental agreement by either the tribe or the state; or

(b) Enactment of an explicit repeal by the general assembly, acting by separate bill.

(c) (Deleted by amendment, L. 2010, (SB 10-082), ch. 182, p. 655, § 2, effective April 29, 2010.)









Article 8 - Water Quality Control

Part 1 - General Provisions

§ 25-8-101. Short title

This article shall be known and may be cited as the "Colorado Water Quality Control Act".



§ 25-8-102. Legislative declaration

(1) In order to foster the health, welfare, and safety of the inhabitants of the state of Colorado and to facilitate the enjoyment and use of the scenic and natural resources of the state, it is declared to be the policy of this state to prevent injury to beneficial uses made of state waters, to maximize the beneficial uses of water, and to develop waters to which Colorado and its citizens are entitled and, within this context, to achieve the maximum practical degree of water quality in the waters of the state consistent with the welfare of the state. It is further declared that pollution of state waters may constitute a menace to public health and welfare, may create public nuisances, may be harmful to wildlife and aquatic life, and may impair beneficial uses of state waters and that the problem of water pollution in this state is closely related to the problem of water pollution in adjoining states.

(2) It is further declared to be the public policy of this state to conserve state waters and to protect, maintain, and improve, where necessary and reasonable, the quality thereof for public water supplies, for protection and propagation of wildlife and aquatic life, for domestic, agricultural, industrial, and recreational uses, and for other beneficial uses, taking into consideration the requirements of such uses; to provide that no pollutant be released into any state waters without first receiving the treatment or other corrective action necessary to reasonably protect the legitimate and beneficial uses of such waters; to provide for the prevention, abatement, and control of new or existing water pollution; and to cooperate with other states and the federal government in carrying out these objectives.

(3) It is further declared that protection of the quality of state waters and the prevention, abatement, and control of water pollution are matters of statewide concern and affected with a public interest, and the provisions of this article are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.

(4) This article and the agencies authorized under this article shall be the final authority in the administration of water pollution prevention, abatement, and control. Notwithstanding any other provision of law, no department or agency of the state, and no municipal corporation, county, or other political subdivision, having jurisdiction over water pollution prevention, abatement, and control, shall issue any authorization for the discharge of pollutants into state waters unless authorized to do so in accordance with this article.

(5) It is further declared that the general assembly intends that this article shall be construed to require the development of a water quality program in which the water quality benefits of the pollution control measures utilized have a reasonable relationship to the economic, environmental, energy, and public health costs and impacts of such measures, and that before any final action is taken, with the exception of any enforcement action, consideration be given to the economic reasonableness of the action. Such consideration shall include evaluation of the benefits derived from achieving the goals of this article and of the economic, environmental, public health, and energy impacts to the public and affected persons.



§ 25-8-103. Definitions

As used in this article 8, unless the context otherwise requires:

(1) "Agricultural chemical" means any of the following:

(a) A pesticide as defined in section 35-10-103, C.R.S.; or

(b) A commercial fertilizer as defined in section 35-12-103, C.R.S.

(1.1) "Agricultural management area" means a designated geographic area defined by the commissioner of agriculture that includes natural or man-made features where there is a significant risk of contamination or pollution of groundwater from agricultural activities conducted at or near the land surface.

(1.2) "Agricultural management plan" means any activity, procedure, or practice adopted as a rule by the commissioner of agriculture pursuant to article 4 of title 24, C.R.S., in consultation with the Colorado cooperative extension service and the water quality control division, to prevent or remedy the introduction of agricultural chemicals into groundwater to the extent technically and economically practical.

(1.3) "Best management practices" means any voluntary activity, procedure, or practice established by the department of agriculture, in consultation with the Colorado cooperative extension service and the water quality control division, to prevent or remedy the introduction of agricultural chemicals into groundwater to the extent technically and economically practical.

(1.4) "Biosolids" means the accumulated residual product resulting from a domestic wastewater treatment works or other domestic sources. "Biosolids" does not include grit or screenings from a wastewater treatment works or commercial and industrial septage or on-site wastewater treatment systems regulated by article 10 of this title.

(1.5) "Commission" means the water quality control commission created by section 25-8-201.

(1.7) "Commissioner" means the commissioner of agriculture.

(2) "Control regulation" means any regulation promulgated by the commission pursuant to section 25-8-205.

(3) "Discharge of pollutants" means the introduction or addition of a pollutant into state waters.

(4) "Division" means the division of administration of the department of public health and environment.

(5) "Domestic wastewater treatment works" means a system or facility for treating, neutralizing, stabilizing, or disposing of domestic wastewater which system or facility has a designed capacity to receive more than two thousand gallons of domestic wastewater per day. The term "domestic wastewater treatment works" also includes appurtenances to such system or facility, such as outfall sewers and pumping stations, and to equipment related to such appurtenances. The term "domestic wastewater treatment works" does not include industrial wastewater treatment plants or complexes whose primary function is the treatment of industrial wastes, notwithstanding the fact that human wastes generated incidentally to the industrial processes are treated therein.

(6) "Effluent limitation" means any restriction or prohibition established under this article or federal law on quantities, rates, and concentrations of chemical, physical, biological, and other constituents which are discharged from point sources into state waters, including, but not limited to, standards of performance for new sources, toxic effluent standards, and schedules of compliance.

(7) "Executive director" means the executive director of the department of public health and environment.

(8) "Federal act" means the "Federal Water Pollution Control Act", commonly referred to as the "Clean Water Act".

(8.3) (a) "Graywater" means that portion of wastewater that, before being treated or combined with other wastewater, is collected from fixtures within residential, commercial, or industrial buildings or institutional facilities for the purpose of being put to beneficial uses authorized by the commission in accordance with section 25-8-205 (1)(g); except that graywater use for purposes of scientific research must comply with the requirements of section 25-8-205.3, but need not comply with the commission's control regulations established under section 25-8-205 (1).

(b) Sources of graywater may include discharges from bathroom and laundry room sinks, bathtubs, showers, laundry machines, and other sources authorized by rule. Graywater does not include the wastewater from toilets, urinals, kitchen sinks, dishwashers, or nonlaundry utility sinks. Graywater must be collected in a manner that minimizes household wastes, human excreta, animal or vegetable matter, and chemicals that are hazardous or toxic, as determined by the commission; except that a person may collect, treat, and use graywater in a manner that departs from the commission's control regulations established under section 25-8-205 (1) if the person collects, treats, and uses graywater for purposes of scientific research in accordance with the requirements of section 25-8-205.3.

(8.4) "Graywater treatment works" means an arrangement of devices and structures used to:

(a) Collect graywater from within a building or a facility; and

(b) Treat, neutralize, or stabilize graywater within the same building or facility to the level necessary for its authorized uses.

(8.5) "Industrial discharger" means any entity which introduces pollutants into a domestic wastewater treatment works from any nondomestic source subject to regulation under section 307 (b), (c), or (d) of the federal act.

(9) "Irrigation return flow" means tailwater, tile drainage, or surfaced groundwater flow from irrigated land.

(10) "Issue" or "issuance" means the mailing to all parties of any order, permit, determination, or notice, other than notice by publication, by certified mail to the last address furnished to the agency by the person subject thereto or personal service on such person, and the date of issuance of such order, permit, determination, or notice shall be the date of such mailing or service or such later date as is stated in the order, permit, determination, or notice.

(11) "Municipality" means any regional commission, county, metropolitan district offering sanitation service, sanitation district, water and sanitation district, water conservancy district, metropolitan sewage disposal district, service authority, city and county, city, town, Indian tribe or authorized Indian tribal organization, or any two or more of them which are acting jointly in connection with a sewage treatment works.

(12) "Permit" means a permit issued pursuant to part 5 of this article.

(13) "Person" means an individual, corporation, partnership, association, state or political subdivision thereof, federal agency, state agency, municipality, commission, or interstate body.

(14) "Point source" means any discernible, confined, and discrete conveyance, including, but not limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which pollutants are or may be discharged. "Point source" does not include irrigation return flow.

(15) "Pollutant" means dredged spoil, dirt, slurry, solid waste, incinerator residue, sewage, sewage sludge, garbage, trash, chemical waste, biological nutrient, biological material, radioactive material, heat, wrecked or discarded equipment, rock, sand, or any industrial, municipal, or agricultural waste.

(16) "Pollution" means the man-made, man-induced, or natural alteration of the physical, chemical, biological, and radiological integrity of water.

(16.5) "Pretreatment requirement and standard" means any requirement, prohibition, standard, concentration, or effluent limitation described in enforceable pretreatment requirements by the commission pursuant to section 25-8-205 (1)(b), (1)(c), or (1)(d).

(17) "Promulgate" means and includes authority to adopt, and from time to time amend, repeal, modify, publish, and put into effect.

(17.5) "Reclaimed domestic wastewater" means wastewater that has received treatment that enables the wastewater to meet the requirements, prohibitions, standards, and concentration limitations adopted by the commission for subsequent reuses other than drinking.

(18) "Schedule of compliance" means a schedule of remedial measures and times including an enforceable sequence of actions or operations leading to compliance with any control regulation or effluent limitation.

(19) "State waters" means any and all surface and subsurface waters which are contained in or flow in or through this state, but does not include waters in sewage systems, waters in treatment works of disposal systems, waters in potable water distribution systems, and all water withdrawn for use until use and treatment have been completed.

(20) "Water quality standard" means any standard promulgated pursuant to section 25-8-204.



§ 25-8-104. Interpretation and construction of water quality provisions

(1) No provision of this article shall be interpreted so as to supersede, abrogate, or impair rights to divert water and apply water to beneficial uses in accordance with the provisions of sections 5 and 6 of article XVI of the constitution of the state of Colorado, compacts entered into by the state of Colorado, or the provisions of articles 80 to 93 of title 37, C.R.S., or Colorado court determinations with respect to the determination and administration of water rights. Nothing in this article shall be construed, enforced, or applied so as to cause or result in material injury to water rights. The general assembly recognizes that this article may lead to dischargers choosing consumptive types of treatment techniques in order to meet water quality requirements. Under such circumstances, the discharger must comply with all of the applicable provisions of articles 80 to 93 of title 37, C.R.S., and shall be obliged to remedy any material injury to water rights to the extent required under the provisions of articles 80 to 93 of title 37, C.R.S. The question of whether such material injury to water rights exists and the remedy therefor shall be determined by the water court. This section shall not be interpreted so as to prevent the issuance of a permit pursuant to sections 25-8-501 to 25-8-503 which is necessary to protect public health. Nothing in this article shall be construed to allow the commission or the division to require minimum stream flows or minimum water levels in any lakes or impoundments.

(2) The following criteria, in addition to those otherwise prescribed by law, shall apply to any policy, rule-making, adjudicatory, administrative, or executive decision of the water quality control commission or to any judicial decision related thereto:

(a) All state waters shall be presumed to be available for beneficial uses under and in accordance with the constitution and laws of the state; and a water right includes the right to divert as defined in section 37-92-103 (7), C.R.S., the waters of the state for application to beneficial use.

(b) The commission or division shall not require an instream flow for any purpose.

(c) Mixing zones in state waters shall be allowed in accordance with other provisions of this article in calculating the necessary degree of source pollutant control, so long as water rights are not materially injured.

(d) The commission and division shall consult with the state engineer and the water conservation board or their designees before making any decision or adopting any rule or policy which has the potential to cause material injury to water rights.

(e) Underground water may be extracted from state waters in order to treat or remove pollutants from the water extracted; except that any material injury to water rights resulting therefrom shall be remedied as required by law.

(3) The state engineer shall issue well permits pursuant to section 37-90-137 (2), C.R.S., necessary to accomplish the purposes of paragraph (e) of subsection (2) of this section. Well construction shall be in accordance with article 91 of title 37, C.R.S.



§ 25-8-105. Regional wastewater management plans - amendments

(1) (a) Regional wastewater management plans which include plans known for purposes of the federal act as "208 plans" may be developed by designated planning agencies or by the state for nondesignated areas or for statewide purposes.

(b) Before submitting a proposed plan or amendment to the division, the designated planning agency shall hold a hearing on the proposed plan or amendment.

(c) The division shall consider any proposed plan or amendment developed by the state.

(d) Notice of a hearing to be held pursuant to this subsection (1) shall be given by at least one publication in a newspaper of general distribution in the area of the proposed plan, and actual notice shall be given to anyone requesting such notice. Such notice shall advise of the opportunity for interested persons to appear and submit written or oral comments on the proposed plan or amendment. The agency holding the hearing shall receive and consider all comments submitted on the proposed plan or amendment.

(2) Each regional wastewater management plan and each amendment to such a plan must be either developed or reviewed by the division.

(3) (a) The commission, after notice and hearing, shall approve or reject proposed regional wastewater management plans and amendments thereto. The commission shall approve, conditionally approve, or reject a plan or an amendment developed by a management or planning agency within one hundred eighty days after submittal of the plan or amendment by the management or planning agency to the division. Only those portions of a regional wastewater management plan which are adopted as a regulation by the commission pursuant to section 24-4-103, C.R.S., shall be binding on regulatory decisions, including, but not limited to, site approvals, construction grants, or point or nonpoint source control decisions. Only those plans or portions thereof which are adopted by the commission as regulations shall be binding for purposes of any federal law, regulation, or action.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), the commission may delegate to the division the authority to approve, conditionally approve, or reject nonrule-making amendments to regional wastewater management plans. If the commission delegates such authority, the division shall give notice of its decision on an amendment to the commission and to anyone who has requested notice of amendments to the affected plan. Notice of such decision shall also be included on the next commission agenda. Upon a request by any affected person, the commission shall review the division's decision. The decision of the division shall be final within forty-five days after agenda notice of the decision has been given unless review is requested by an affected person.

(4) The governor may certify to the federal environmental protection agency a regional wastewater management plan or an amendment thereto which has been approved by the commission or an amendment thereto which has become final after approval by the division. The governor may designate planning agencies for the purposes of the federal act.






Part 2 - Water Quality Control Commission

§ 25-8-201. Water quality control commission created

(1) (a) There is hereby created in the department of public health and environment a water quality control commission which shall exercise its powers and perform its duties and functions as if it were transferred to said department by a type 1 transfer. The commission shall consist of nine citizens of the state who shall be appointed by the governor, with the consent of the senate, for terms of three years each; except that, of the members appointed to take office in 1984, one shall be appointed for a one-year term, one shall be appointed for a two-year term, and three shall be appointed for three-year terms. Members of the commission shall be appointed so as to achieve geographical representation and to reflect the various interests in water in the state. At least two members shall reside in that portion of the state which is west of the continental divide.

(b) Repealed.

(c) Whenever a vacancy exists, the governor shall appoint a member for the remaining portion of the unexpired term created by the vacancy, subject to confirmation by the senate.

(2) (a) The governor may remove any appointed member of the commission for malfeasance in office, failure to regularly attend meetings, or for any cause that renders such a member incapable or unfit to discharge the duties of his office.

(b) If any member of the commission is absent from two consecutive meetings, the chairman of the commission shall determine whether the cause of such absences was reasonable. If he determines that the cause of the absences was unreasonable, he shall so notify the governor who may remove such member and appoint a qualified person for the unexpired portion of the regular term, subject to confirmation by the senate.

(3) Each member of the commission not otherwise in full-time employment of the state shall receive a per diem which shall be the same amount paid to the general assembly for attendance at interim committees for each day actually and necessarily spent in the discharge of official duties, not to exceed twelve hundred dollars in any one year; and each member shall receive traveling and other necessary expenses actually incurred in the performance of his official duties as a member of the commission.

(4) The commission shall select from its own membership a chairman, a vice-chairman, and a secretary. The commission shall keep a record of its proceedings.

(5) The commission shall hold regular public meetings and may hold special meetings on the call of the chairman or vice-chairman at such other times as deemed necessary. Written notice of the time and place of each meeting shall be mailed to each member at least five days in advance.

(6) All members shall have a vote. Two-thirds of the commission shall constitute a quorum, and the concurrence of a majority of the quorum in any matter within its powers and duties shall be required for any determination made by the commission.



§ 25-8-202. Duties of commission - rules

(1) The commission shall develop and maintain a comprehensive and effective program for prevention, control, and abatement of water pollution and for water quality protection throughout the entire state and, to ensure provision of continuously safe drinking water by public water systems, and, in connection therewith, shall:

(a) Classify state waters in accordance with section 25-8-203;

(b) Promulgate water quality standards in accordance with section 25-8-204;

(c) Promulgate control regulations in accordance with section 25-8-205;

(d) Promulgate permit regulations in accordance with sections 25-8-501 to 25-8-504;

(e) Perform duties assigned to the commission in part 7 of this article with respect to the location, design, construction, financing, and operation of domestic wastewater treatment plants;

(f) Review from time to time, at intervals of not more than three years, classification of waters, water quality standards, and control regulations which it has promulgated;

(g) Promulgate rules and adopt priority ranking for the administration of federal and other public source construction loans or grants, and grants from the water quality improvement fund, which the commission or the division administers and which shall not be expended for any purpose other than that for which they were provided;

(h) Advise and consult and cooperate with other agencies of the state, the federal government, and other states, and with groups, political subdivisions, and industries affected by the provisions of this article and the policies or regulations of the commission;

(i) Exercise all incidental powers necessary or proper for carrying out the purposes of this article including the powers to issue and enforce rules and orders;

(i.5) Promulgate rules and regulations to govern the division's certification activities pursuant to section 401 of the federal act;

(j) Perform such other duties as may lawfully be assigned to it by Colorado statutes;

(k) Act as an appellate body to review all determinations by the division except those determinations dealing with surface water discharge permits or portions thereof;

(l) Coordinate with the United States secretary of the interior and the United States secretary of agriculture to develop water quality management plans for federal lands pursuant to 16 U.S.C. sec. 530, 16 U.S.C. sec. 1604, and 43 U.S.C. sec. 1712;

(m) Adopt rules providing minimum standards for the location, construction, performance, installation, alteration, and use of on-site wastewater treatment systems within the state of Colorado, in accordance with section 25-10-104;

(n) Adopt minimum general sanitary standards for drinking water systems in accordance with section 25-1.5-202;

(o) Develop additions or modifications to the drinking water project eligibility list in accordance with section 37-95-107.8, C.R.S.;

(p) Establish, and revise as necessary, a schedule of nonrefundable fees to cover the reasonable costs of implementing a program for the beneficial use of biosolids, in accordance with section 30-20-110.5, C.R.S.; and

(q) Hear appeals of penalties imposed pursuant to section 25-1-114.1 (2.5) for a violation of minimum general sanitary standards and regulations for drinking water.

(2) The commission shall have authority to implement the legislative declaration as prescribed in section 25-8-102.

(3) The commission shall hold a public hearing during the month of October of each year in order to hear public comment on water pollution problems within the state, alleged sources of water pollution within this state, and the availability of practical remedies therefor; and at such hearing the commission, administrator, and division personnel shall answer reasonable questions from the public concerning administration and enforcement of the various provisions of this article, as well as rules and regulations promulgated under the authority of this article.

(4) The commission shall employ an administrator and shall delegate to such administrator such duties and responsibilities as it may deem necessary, including acting as a hearing officer for the commission; but no authority shall be delegated to such administrator to promulgate standards or regulations, or to make determinations, or to issue or countermand orders of the commission. Such administrator shall have appropriate practical, educational, and administrative experience related to water quality control and shall be employed pursuant to section 13 of article XII of the state constitution.

(5) Repealed.

(6) The commission is hereby designated as the state water pollution control agency for this state for all purposes of the federal act. The commission shall maintain a program which does not conflict with the provisions of the federal act and is hereby authorized to take all action necessary and appropriate to secure to this state, its municipalities, or intermunicipal or interstate agencies the benefits of said act.

(7) The commission and the division shall recognize water quality responsibilities of the following state agencies, referred to in this subsection (7) as the "implementing agencies": The office of mined land reclamation; the state engineer; the oil and gas conservation commission; and the state agency responsible for activities related to the federal "Resource Conservation and Recovery Act of 1976", as amended, and related state programs. Activities subject to the jurisdiction of the implementing agencies that result in discharge to state waters shall be regulated as follows:

(a) The commission shall be solely responsible for the adoption of water quality standards and classifications for state waters affected by such discharges. Except as set forth in paragraph (b) of this subsection (7), such classifications and standards shall be implemented by the implementing agencies, after consultation with the division and the commission, through their own programs. For the purpose of subsection (7), water quality standards and classifications under this section for state waters other than surface waters shall not specify applicable points of compliance, but such points of compliance shall be adopted, in accordance with criteria established through rule-making after public hearing and consultation with the commission and division, by the appropriate agency with jurisdiction as specified in paragraph (b) of this subsection (7) so as to protect present and future beneficial uses of water.

(b) (I) The division shall be solely responsible for the issuance and enforcement of permits authorizing point source discharges to surface waters of the state affected by such discharges.

(II) Neither the commission nor the division shall require permits for, or otherwise regulate, other activities subject to the jurisdiction of the implementing agencies, unless the commission finds, after notice and public hearing, that:

(A) Such regulation is necessary to assure compliance with the federal act, the provisions of articles 80 to 93 of title 37, C.R.S., or water quality standards and classifications adopted for state waters or to protect present and future beneficial uses of water; or

(B) Such regulation is necessary to avoid the imposition of a disproportionate burden on other dischargers or classes of dischargers to the affected state waters who are subject to the requirements of this article; or

(C) The implementing agency fails to provide reasonable assurance that compliance with this subsection (7) has been obtained through its own programs.

(III) Regulation by the commission under this paragraph (b) shall be undertaken solely through the adoption of control regulations under section 25-8-205, or permit regulations under section 25-8-501, and the division may enforce such regulations as provided in this article.

(c) Nothing in this subsection (7) shall relieve any activity from participation in waste load allocation proceedings under this article or limit the emergency authority of the division pursuant to section 25-8-307.

(d) This subsection (7) is intended to restate and clarify existing law and to provide a procedure for coordination between state agencies which have responsibilities to implement water quality protection of state waters. It is not intended either to grant additional jurisdiction to any agency or to curtail the jurisdiction of any agency to fulfill its statutory responsibilities, including jurisdiction to maintain a program consistent with the requirements of the federal "Resource Conservation and Recovery Act of 1976", as amended.

(8) (a) The commission may adopt rules more stringent than corresponding enforceable federal requirements only if it is demonstrated at a public hearing, and the commission finds, based on sound scientific or technical evidence in the record, that state rules more stringent than the corresponding federal requirements are necessary to protect the public health, beneficial use of water, or the environment of the state. Those findings shall be accompanied by a statement of basis and purpose referring to and evaluating the public health and environmental information and studies contained in the record which form the basis for the commission's conclusion.

(b) The existing policies, rules, and regulations of the commission and division shall be applied in conformance with section 25-8-104 and this section.



§ 25-8-203. Classification of state waters

(1) The commission may classify state waters.

(2) The types of classes shall be determined by regulations and may be based upon or intended to indicate or describe any relevant characteristic, such as:

(a) The existing extent of pollution or the maximum extent of pollution to be tolerated as a goal;

(b) Whether or not pollution arises from natural sources;

(c) Present beneficial uses of the water, or the beneficial uses that may be reasonably expected in the future for which the water is suitable in its present condition, or the beneficial uses for which it is to become suitable as a goal;

(d) The character and uses of the land area bordering the water;

(e) The need to protect the quality of the water for beneficial uses such as domestic, agricultural, municipal, and industrial uses, the protection and propagation of fish and wildlife, recreation, drinking water, or such beneficial uses as the commission deems consistent with the policies of section 25-8-102 and the need to minimize negative impacts on water rights;

(f) The type and character of the water, such as surface or subsurface, lake or stream, together with volume, flow, depth, stream gradient, temperature, surface area involved, and daily or seasonal variability of any of such characteristics. Waters in ditches and other man-made conveyance structures shall not be classified, and water quality standards shall not be applied to them but may be utilized for purposes of discharge permits.

(3) The particular class into which any particular segment of state waters is placed shall be determined by regulation.



§ 25-8-204. Water quality standards

(1) Water quality standards shall be promulgated by the commission by regulations which describe water characteristics or the extent of specifically identified pollutants for state waters.

(2) Water quality standards may be promulgated with respect to any measurable characteristic of water, including, but not limited to:

(a) Toxic substances;

(b) Suspended solids, colloids, and combinations of solids with other suspended substances;

(c) Bacteria, fecal coliform, fungi, viruses, and other biological constituents and characteristics;

(d) Dissolved oxygen, and the extent of oxygen demanding substances;

(e) Phosphates, nitrates, and other dissolved nutrients;

(f) pH and hydrogen compounds;

(g) Chlorine, heavy metals, and other chemical constituents;

(h) Salinity, acidity, and alkalinity;

(i) Trash, refuse, oil and grease, and other foreign material;

(j) Taste, odor, color, and turbidity;

(k) Temperature.

(3) Water quality standards may be promulgated for use in connection with any one or more of the classes of state waters established by the commission pursuant to section 25-8-203 and may be made applicable with respect to any designated portion of state water or to all state waters.

(4) In promulgating water quality standards, the commission shall consider:

(a) The need for standards which regulate specified pollutants;

(b) Such information as may be available to the commission as to the degree to which any particular type of pollutant is subject to treatment; the availability, practicality, and technical and economic feasibility of treatment techniques; the impact of treatment requirements upon water quantity; and the extent to which the discharge to be controlled is significant;

(c) The continuous, intermittent, or seasonal nature of the pollutant to be controlled;

(d) The existing extent of pollution or the maximum extent of pollution to be tolerated as a goal;

(e) Whether the pollutant arises from natural sources;

(f) Beneficial uses of water; and

(g) Such information as may be available to the commission regarding the risk associated with the pollutants including its persistence, degradability, the usual or potential presence of the affected organism in any waters, the importance of the affected organisms, and the nature and extent of the effect of the pollutant on such organisms.

(5) In establishing water quality standards using statistical methodologies or in requiring the use of statistical methodologies for permit or enforcement purposes, statistical methodologies used must be based on assumptions that are compatible with the water quality data.

(6) For the purpose of implementing section 303(c)(2)(B) of the federal act, the commission may adopt numerical water quality standards for toxic pollutants listed pursuant to section 307(a)(1) of the federal act for which criteria have been published under section 304(a) of the federal act, and these standards may be applied in accordance with this article to discharges of pollutants to specified portions or segments of surface waters where such pollutants may be discharged or are present in the affected surface waters and could reasonably be expected to interfere with classified uses. Monitoring requirements for discharges of such pollutants shall be reasonably related to the potential for the presence of such pollutants in the discharge at levels inconsistent with water quality standards and shall be imposed to the maximum extent practical on those responsible for the presence of the pollutants. This subsection (6) does not in any way limit the commission's authority to adopt water quality standards in order to comply with provisions of the federal act.

(7) If, after full application of publicly owned treatment work authority pursuant to section 307(b)(1) of the federal act, stream standards or effluent limitations established pursuant to subsection (6) of this section are exceeded as a result of a discharge from a publicly owned treatment work, the commission, upon request of a publicly owned treatment work, shall conduct a public hearing to investigate the source of pollution causing such exceedance.



§ 25-8-205. Control regulations

(1) The commission may promulgate control regulations for the following purposes:

(a) To describe prohibitions, standards, concentrations, and effluent limitations on the extent of specifically identified pollutants, including, but not limited to, those mentioned in section 25-8-204, that any person may discharge into any specified class of state waters;

(b) To describe pretreatment requirements, prohibitions, standards, concentrations, and effluent limitations on wastes any person may discharge into any specified class of state water from any specified type of facility, process, activity, or waste pile including, but not limited to, all types specified in section 306 (b)(1)(A) of the federal act;

(c) To describe precautionary measures, both mandatory and prohibitory, that must be taken by any person owning, operating, conducting, or maintaining any facility, process, activity, or waste pile that does cause or could reasonably be expected to cause pollution of any state waters in violation of control regulations or that does cause the quality of any state waters to be in violation of any applicable water quality standard;

(d) To adopt toxic effluent standards and pretreatment standards for pollutants which interfere with, pass through, or are otherwise incompatible with sewage treatment works;

(e) To describe requirements, prohibitions, standards, and concentration limitations on the use and disposal of biosolids to protect public health and to prevent the discharge of pollutants into state waters, except as authorized by permit. The commission requirements described pursuant to this paragraph (e) shall be no more restrictive than the requirements adopted for solid wastes disposal sites and facilities pursuant to part 1 of article 20 of title 30, C.R.S., except as necessary to be consistent with section 405 of the federal act. Fees shall be established as set forth in section 30-20-110.5, C.R.S., and the commission shall have no authority to levy additional or duplicative fees.

(f) To describe requirements, prohibitions, standards, and concentration limitations on the reuse of reclaimed domestic wastewater for purposes other than drinking that will protect public health and encourage the reuse of reclaimed domestic wastewater;

(g) (I) To describe requirements, prohibitions, and standards for the use of graywater for nondrinking purposes, to encourage the use of graywater, and to protect public health and water quality.

(II) Except as authorized in section 25-8-205.3, graywater may be used only in areas where the local city, city and county, or county has adopted an ordinance or resolution approving the use of graywater pursuant to section 30-11-107 (1)(kk) or 31-15-601 (1)(m). The city, city and county, or county that has adopted an ordinance or resolution approving the use of graywater pursuant to section 30-11-107 (1)(kk) or 31-15-601 (1)(m) has exclusive enforcement authority regarding compliance with the ordinance or resolution.

(III) Use of graywater shall be allowed only in accordance with the terms and conditions of the decrees, contracts, and well permits applicable to the use of the source water rights or source water and any return flows therefrom, and no use of graywater shall be allowed that would not be allowed under such decrees, contracts, or permits if the graywater ordinance or resolution did not exist.

(IV) A local city, city and county, or county may only authorize the use of graywater in accordance with federal, state, and local requirements.

(2) In the formulation of each control regulation, the commission shall consider the following:

(a) The need for regulations that control discharges of specified pollutants that are the subject of water quality standards for the receiving state waters;

(b) The need for regulations that specify treatment requirements for various types of discharges;

(c) The degree to which any particular type of discharge is subject to treatment, the availability, practicality, and technical and economic feasibility of treatment techniques, and the extent to which the discharge to be controlled is significant;

(d) Control requirements promulgated by agencies of the federal government;

(e) The continuous, intermittent, or seasonal nature of the discharge to be controlled;

(f) Whether a regulation that is to be applicable to discharges into flowing water should be written in such a way that the degree of pollution tolerated or treatment required will be dependent upon the volume of flow of the receiving water or the extent to which the discharge is diluted therein, or the capacity of the receiving water to assimilate the discharge; and

(g) The need for specification of safety precautions that should be taken to protect water quality including, but not limited to, requirements for the keeping of logs and other records, requirements to protect subsurface waters in connection with mining and the drilling and operation of wells, and requirements as to settling ponds, holding tanks, and other treatment facilities for water that will or might enter state waters.

(3) Control regulations may be promulgated for use in connection with any one or more of the classes of state waters authorized pursuant to section 25-8-203 and may be made applicable with respect to any designated portion of state waters or to all state waters.

(4) The commission shall coordinate and cooperate with the state engineer, the Colorado water conservation board, the oil and gas conservation commission, the state board of health, and other state agencies having regulatory powers in order to avoid adopting control regulations that would be either redundant or unnecessary.

(5) The commission shall not adopt control regulations that require agricultural nonpoint source dischargers to utilize treatment techniques that require additional consumptive or evaporative use which would cause material injury to water rights. With regard to nonpoint source water pollution control related to agricultural practices, the commission and division shall pursue incentive, grant, and cooperative programs in preference to the promulgation of control regulations. When interested water conservation districts, water conservancy districts, and conservation districts recommend nonpoint source control activities related to agricultural practices to the division and commission, the division and commission, after consultation with such districts, shall give substantial weight to the recommendations of such districts into the approved program. Except as provided by section 25-8-205.5, control regulations related to agricultural practices shall be promulgated only if incentive, grant, and cooperative programs are determined by the commission to be inadequate and such regulations are necessary to meet state law or the federal act. This subsection (5) does not allocate wasteloads or relieve any source from participation in wasteload allocations determined necessary under any duly promulgated regulations established by the water quality control commission under this section.

(6) The division may issue a variance from a control regulation of general applicability, based upon a determination that the benefits derived from meeting the control regulation do not bear a reasonable relationship to the economic, environmental, or energy impacts or other factors which are particular to the applicant in complying with the control regulation; except that such variance shall be consistent with the purposes of this article including the protection of existing beneficial uses. No variance shall be issued for longer than five years. Variances shall be granted or renewed according to the procedure established in section 25-8-401 (5).



§ 25-8-205.3. Exemption from control regulations for graywater research - definition

(1) Subject to the conditions set forth in subsection (2) of this section, a water utility, an institution of higher education in Colorado, or a public or private entity that a water utility or an institution of higher education in Colorado contracts with to conduct graywater research on the utility's or institution's behalf, may collect, treat, and use graywater in a manner that departs from the requirements of the commission's control regulations, as promulgated pursuant to section 25-8-205 (1)(g), for the purpose of conducting scientific research on the collection, treatment, and use of graywater.

(2) A person collecting, treating, or using graywater pursuant to this section:

(a) Shall collect and use the graywater in accordance with the terms and conditions of the decrees, contracts, and well permits applicable to the use of the source water rights or source water and any return flows;

(b) Shall utilize a graywater treatment works system that incorporates a secondary water supply, such as a municipal water supply, to provide an alternative source of water if any portion of the system does not function properly; however, this subsection (2)(b) does not apply to scientific research involving the use of graywater exclusively for irrigation purposes;

(c) May collect, treat, and use the graywater in an area that is not within the jurisdiction of any city, city and county, or county that has adopted an ordinance or resolution authorizing graywater use pursuant to section 25-8-205 (1)(g)(II);

(d) May use the graywater for a nonpotable beneficial use including irrigation or toilet flushing if such use is tied to the purpose of the person's scientific research;

(e) Must comply with 45 CFR 46 and other applicable statutes and regulations for scientific research involving human exposure to graywater; and

(f) On an annual basis, shall report to the water resources review committee, created in section 37-98-102, the results of periodic monitoring of the project conducted to assess:

(I) The functioning of the graywater treatment works system used to collect graywater; and

(II) For scientific research involving human exposure, the project's continued compliance with the requirements of the federal department of health and human services' regulations concerning the protection of human research subjects, codified in 45 CFR 46.

(3) Only an institution of higher education or a person contracting with an institution of higher education may collect, treat, and use graywater for research involving human exposure.

(4) As used in this section, "scientific research involving human exposure" means a research study in which:

(a) Empirical data is collected and analyzed about collection, treatment, or use of graywater; and

(b) Humans participate as subjects in the study.



§ 25-8-205.5. Pollution from agricultural chemicals - rules

(1) Legislative declaration. The general assembly hereby declares that the public policy of this state is to protect groundwater and the environment from impairment or degradation due to the improper use of agricultural chemicals while allowing for their proper and correct use, in particular, to provide for the management of agricultural chemicals to prevent, minimize, and mitigate their presence in groundwater and to provide for the education and training of agricultural chemical applicators and the general public regarding groundwater protection, agricultural chemical use, and the use of other agricultural methods.

(2) Definition. For the purpose of this section only, "groundwater" means any subsurface water in a zone of saturation which is or can be brought to the surface of the ground or to surface waters through wells, springs, seeps, or other discharge areas.

(3) Powers and duties of the commissioner of agriculture. (a) The commissioner of agriculture shall identify agricultural management areas in the state.

(b) The commissioner shall promulgate rules for the following:

(I) Facilities for the storage of pesticides in bulk, except for facilities storing pesticides used for water treatment at public water systems, which are systems used to provide the public with piped water for human consumption, and domestic wastewater treatment works;

(II) Mixing and loading areas where any of the following are handled in any one-year period:

(A) Five hundred gallons or more, in the aggregate, of formulated product or combination of formulated products of liquid pesticides;

(B) Three thousand pounds or more, in the aggregate, of formulated product or combination of formulated products of dry pesticides;

(C) One thousand five hundred pounds or more, in the aggregate, of active ingredients of pesticides;

(III) Storage facilities where any liquid fertilizer is stored in any container or series of interconnected containers having a capacity greater than five thousand gallons;

(IV) Storage facilities where fifty-five thousand pounds or more, in the aggregate, of formulated product or combination of formulated products of bulk dry fertilizer are stored;

(V) Mixing and loading areas at any storage facility subject to the provisions of this section.

(b.1) No rule promulgated pursuant to paragraph (b) of this subsection (3) shall apply to any field mixing and loading of agricultural chemicals.

(b.2) Every rule promulgated pursuant to paragraph (b) of this subsection (3) shall include a three-year phase-in period after promulgation of the rule for persons subject to the rule.

(b.3) Pursuant to paragraph (h) of this subsection (3), the commissioner is authorized to enforce rules promulgated pursuant to paragraph (b) of this subsection (3).

(c) The commissioner may, in his discretion, develop best management practices for any other activity relating to the use of any agricultural chemical.

(d) If the commissioner determines that the use of best management practices is ineffective or insufficient to prevent or mitigate the pollution of groundwater, the commissioner may require, by rule and regulation adopted pursuant to article 4 of title 24, C.R.S., the use of agricultural management plans.

(e) The commissioner is authorized to adopt, pursuant to article 4 of title 24, C.R.S., any other reasonable rules and regulations for the administration and implementation of this section.

(f) The commissioner is authorized to enter into an agreement with the Colorado cooperative extension service to provide training and education as specified in subsection (4) of this section.

(g) The commissioner shall perform the monitoring specified in subsection (5) of this section. The commissioner shall enter into an agreement with the department of public health and environment to assist in the identification of agricultural management areas and to perform analysis, interpretation, and reporting of groundwater monitoring data supplied by the commissioner.

(h) With respect to any rule or regulation adopted pursuant to paragraph (b) of this subsection (3) only, the commissioner shall have the following investigation and enforcement powers:

(I) At any reasonable time during regular business hours, the commissioner shall have free and unimpeded access upon consent or upon obtaining an administrative search warrant:

(A) To all areas, buildings, yards, warehouses, and storage facilities in which any agricultural chemicals are kept, stored, handled, processed, or transported; and

(B) To all records, if any, required to be kept and to make copies of such records.

(II) The commissioner shall have full authority to administer oaths and take statements, to issue administrative subpoenas requiring the attendance of witnesses before him and the production of all books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(III) Any complaints of record made to the commissioner and the results of his investigations may, in the discretion of the commissioner, be closed to public inspection, except as provided by court order, during the investigatory period and until dismissed or until notice of hearing and charges are served on any such person subject to a rule or regulation adopted pursuant to paragraph (b) of this subsection (3).

(IV) (A) Whenever the commissioner has reasonable cause to believe that a violation of any rule or regulation adopted pursuant to paragraph (b) of this subsection (3) has occurred and immediate enforcement is deemed necessary, he may issue a cease-and-desist order, which may require any person to cease violating any such rule or regulation. Such cease-and-desist order shall set forth the rule or regulation alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions be ceased forthwith.

(B) At any time after the date of the service of the order to cease and desist, the person may request a hearing on the question of whether or not such violation has occurred. Such hearing shall be concluded in not more than ten days after such request, excluding Saturdays, Sundays, and any legal holidays, and shall be conducted pursuant to the provisions of article 4 of title 24, C.R.S.

(C) In the event that any person fails to comply with a cease-and-desist order within twenty-four hours, the commissioner may bring a suit for a temporary restraining order and injunctive relief to prevent any further or continued violation of such order.

(D) No stay of a cease-and-desist order shall be issued before a hearing thereon involving both parties.

(E) Matters brought before a court pursuant to this section shall have preference over other matters on the court's calendar.

(V) Whenever the commissioner possesses evidence satisfactory to him that any person has engaged in or is about to engage in any act or practice constituting a violation of any rule or regulation adopted pursuant to paragraph (b) of this subsection (3), he may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with the rule or regulation. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.

(VI) (A) Any person who violates any rule or regulation adopted pursuant to paragraph (b) of this subsection (3) is subject to a civil penalty, as determined by the commissioner. The maximum penalty shall not exceed one thousand dollars per violation. Each day the violation occurs shall constitute a separate violation.

(B) No civil penalty may be imposed unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(C) If the commissioner is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(D) Before imposing any civil penalty, the commissioner may consider the effect of such penalty on the ability of the person charged to stay in business.

(4) Training and education. The Colorado cooperative extension service, acting in cooperation with the commissioner of agriculture and pursuant to any contract authorized in paragraph (f) of subsection (3) of this section, shall disseminate information and provide training regarding agricultural management areas, best management practices, and agricultural management plans.

(5) Monitoring. Pursuant to the commissioner's duties as set forth in any contract authorized in paragraph (g) of subsection (3) of this section, the commissioner shall identify agricultural management areas as defined in section 25-8-103 (1.1) and shall conduct monitoring programs to determine:

(a) The presence of any agricultural chemical in groundwater at a level which meets or exceeds any water quality standard applicable under this article or which has a reasonable likelihood of meeting or exceeding any such standard; or

(b) The likelihood that an agricultural chemical will enter the groundwater, based upon the existence of sufficient, valid scientific data which reasonably predict the behavior of a particular agricultural chemical in the soil.

(6) Reporting of monitoring results - regulation. (a) If the division determines that any agricultural chemical exists at a level which meets or exceeds any water quality standard or which has a reasonable likelihood of meeting or exceeding any such standard, it shall so notify the commissioner of agriculture and shall provide him with any written reports it deems necessary or desirable to define the extent of such occurrence. When the commissioner has been notified of such an occurrence related to an agricultural chemical which is registered as a pesticide, he shall take reasonable steps to notify the registrant of any such pesticide. When the commissioner has been notified of such an occurrence related to any other agricultural chemical, he shall take reasonable steps to notify the distributors of such chemical in the area affected by such occurrence.

(b) Unless such occurrence is determined by the commissioner of agriculture and the water quality control commission to require a control regulation as set forth in paragraph (c) of this subsection (6), the commissioner of agriculture may promulgate rules and regulations regarding the use of any agricultural chemical giving rise to the occurrence.

(c) If continued monitoring reveals that rules and regulations adopted by the commissioner pursuant to this section are not preventing or mitigating the presence of the subject agricultural chemical to the extent necessary, the commissioner of agriculture and the water quality control commission shall confer and determine whether an amendment to such rules and regulations may be sufficient to prevent or mitigate the occurrence to the extent necessary. Only if the commissioner of agriculture and the water quality control commission determine that such rules and regulations have been or will be insufficient to meet the requirements of state law or the federal act shall the occurrence be referred to the water quality control commission for the promulgation of a control regulation. In the event that the commissioner of agriculture and the water quality control commission fail to agree on such a determination, the authority of the water quality control commission shall be final.

(7) Promulgation of control regulations. (a) With respect to the regulation of pollutants from agricultural chemicals, the water quality control commission is authorized to promulgate control regulations only when:

(I) Any occurrence has been referred to the commission pursuant to subsection (6) of this section; or

(II) Incentive, grant, and cooperative programs are determined by the water quality control commission to be inadequate as set forth in section 25-8-205 (5).

(b) Any such control regulations shall be promulgated in consultation with the commissioner of agriculture.

(8) Groundwater protection fund - transfer of moneys to the plant health, pest control, and environmental protection cash fund - fees. The fees as specified and collected pursuant to sections 35-9-118 (3)(a) and 35-12-106 (1), C.R.S., and any civil fines imposed pursuant to subparagraph (VI) of paragraph (h) of subsection (3) of this section shall be transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3, C.R.S. Within sixty days after July 1, 2009, the unexpended and unencumbered balance of the groundwater protection fund, as that fund existed prior to July 1, 2009, shall be transferred to the plant health, pest control, and environmental protection cash fund.

(9) Repealed.



§ 25-8-206. Prior acts validated

(1) All acts, hearings, orders, rules, regulations, and standards adopted by the water pollution control commission as constituted and empowered by the laws of this state prior to July 6, 1973, which were valid prior to said date, shall be deemed and held to be legal and valid in all respects, as though issued by the commission under the authority of this article, and no provision of this article shall be construed to repeal or in any way invalidate any actions, orders, rules, regulations, or water quality standards adopted by said commission prior to said date.

(2) All acts, hearings, orders, rules, regulations, and standards adopted by the water quality control commission as constituted and empowered by the laws of this state prior to July 1, 1981, which were valid prior to said date, shall be deemed and held to be legal and valid in all respects, as though issued by the commission under the authority of this article, and no provision of this article shall be construed to repeal or in any way invalidate any actions, orders, rules, regulations, or water quality standards adopted by said commission prior to said date.

(3) All acts, orders, and rules adopted by the state board of health under the authority of part 2 of article 1.5 of this title, part 1 of article 10 of this title, and section 30-20-110.5, C.R.S., prior to July 1, 2006, that were valid prior to said date and not otherwise subject to judicial review shall, to the extent that they are not inconsistent with said provisions, be deemed and held to be legal and valid in all respects, as though issued by the commission under the authority of such provisions of law. No provision of this article shall be construed to validate any actions, orders, or rules that were not valid when adopted by the board of health prior to such date.



§ 25-8-207. Review of classifications and standards

(1) The commission, upon petition or upon its own motion, shall review, pursuant to section 24-4-103, C.R.S., any classification, standard, designation, or regulation adopted pursuant to sections 25-8-203, 25-8-204, and 25-8-209 for consistency with this subsection (1) and consistency with the policies set forth in sections 25-8-102 and 25-8-104. Rule-making hearings on petitions filed under this subsection (1) shall be held expeditiously with respect to such classifications, standards, designations, or regulations adopted prior to July 1, 1992. The commission shall make a finding of inconsistency where:

(a) Use classifications and water quality standards for aquatic life are more stringent than is necessary to protect fish life, shellfish life, and wildlife in water body segments which are reasonably capable of sustaining such fish life, shellfish life, and wildlife from the standpoint of physical, streambed, flow, habitat, climatic, and other pertinent characteristics;

(b) Any use classifications or water quality standards were adopted based upon material assumptions that were in error or no longer apply; or

(c) Any designation does not conform with the provisions of section 25-8-209.

(2) Where the commission determines that an inconsistency exists, it shall declare the inconsistent classifications or standards void ab initio and shall simultaneously establish appropriate classifications or standards.



§ 25-8-208. Emergency rule-making

In addition to all other powers of the commission, the commission, pursuant to section 24-4-103 (6), C.R.S., shall have the authority to conduct emergency rule-making for the purpose of adopting an interim standard to apply for a specified period of time in place of an existing water quality standard. The commission shall hold emergency rule-making hearings to consider the adoption of such an interim standard whenever it finds, in its discretion, that the petitioner requesting such rule-making has established exigent circumstances which warrant the emergency action.



§ 25-8-209. Water quality designations

(1) The commission may adopt the following water quality designations:

(a) Outstanding waters;

(b) Use-protected waters.

(2) The commission shall promulgate criteria governing the designations provided in subsection (1) of this section. Such criteria shall be consistent with the provisions of this section and sections 25-8-102 and 25-8-104.

(3) (a) Outstanding waters. Outstanding waters shall be maintained and protected at their existing quality. Segments shall not be designated as outstanding waters unless the commission determines that:

(I) The quality of the waters is better than necessary to support propagation of fish, shellfish, and wildlife and recreation in and on the water based upon water quality standards for indicator parameters identified by the commission in the criteria promulgated under the provisions of subsection (2) of this section;

(II) The waters constitute an outstanding natural resource; and

(III) Protection of such resource requires protection in addition to that provided by the combination of water quality classifications and standards and the protection afforded reviewable waters under the provisions of subsection (5) of this section.

(b) All waters that were designated as high quality 1 by the commission prior to July 1, 1992, are hereby designated as outstanding waters.

(4) Use-protected waters. Use-protected waters shall be those waters with existing quality that is not better than necessary to support propagation of fish, shellfish, and wildlife and recreation in and on the water. The quality of waters designated as use-protected may be altered if that quality provided for in applicable water quality classifications and standards is maintained.

(5) Reviewable waters. Waters that are not designated as outstanding waters or use-protected waters shall be referred to as reviewable waters. The existing quality of reviewable waters shall be maintained and protected unless it is determined that allowing lower water quality is necessary to accommodate important economic or social development in the area in which the waters are located, which shall include all areas directly impacted by the proposed activity. Notwithstanding any other provisions of this subsection (5), that quality which is provided for in applicable water quality classifications and standards shall be maintained for reviewable waters.

(6) Water quality designations and reviewable waters provisions shall not be utilized by the commission or by any other state, federal, or local agency in a manner that is contrary to the provisions of section 25-8-104.






Part 3 - Administration

§ 25-8-301. Administration of water quality control programs

(1) The department of public health and environment shall administer and enforce the water quality control programs adopted by the commission.

(2) In furtherance of such responsibility of the department, the executive director shall maintain within the division a separate water quality control agency.

(3) The director of said water quality control agency shall be employed pursuant to section 13 of article XII of the state constitution. He or she shall be a licensed professional engineer or have a graduate degree in engineering or other specialty dealing with the problems of pollution and shall also have appropriate practical and administrative experience related to such problems. Such person shall not be the administrator employed pursuant to section 25-8-202 (4).

(4) The division shall act as staff to the commission in commission proceedings other than adjudicatory or appellate proceedings in which the division is a party.



§ 25-8-302. Duties of division

(1) The division shall:

(a) Carry out the enforcement provisions of this article, including the seeking of criminal prosecution of violations and such other judicial relief as may be appropriate;

(b) Administer the permit system as provided in part 5 of this article;

(c) Monitor waste discharges and the state waters as provided in section 25-8-303;

(d) Submit an annual report to the commission as provided in section 25-8-305;

(e) Maintain a mailing list of persons requesting notice of actions by the division or by the commission and notify persons on the list of such actions, for which service the division shall assess a fee to cover the costs thereof;

(f) Review and certify, conditionally certify, or deny requests for certifications under the provisions of section 401 of the federal act and this article, known as "401 certificates". Conditions attached to the division's certification shall only implement rules which the commission has made applicable to 401 certifications. General or nationwide permits under section 404 of the federal act shall be certified for use in Colorado without the imposition of any additional state conditions. Appeals by an affected entity of a final 401 certification decision of the division shall be heard in accordance with section 24-4-105, C.R.S., of the "State Administrative Procedure Act".

(g) Perform such other duties as may lawfully be assigned to it.



§ 25-8-303. Monitoring

(1) The division shall take such samplings as may be necessary to enable it to determine the quality of every reasonably accessible segment of state waters, wherever practical. In sampling such waters the division shall give consideration to characteristics such as those listed in section 25-8-204 (2), but if pollution is suspected the sampling shall not be limited or restricted by reason of the fact that no water quality standard has been promulgated for the suspected type of pollution.

(2) As to every segment of state waters so sampled, the division shall endeavor to determine the nature and amount of each pollutant, whether a new or different water quality standard is needed, the source of each pollutant, the place where each such pollutant enters the water, and the names and addresses of each person responsible for or in control of each entry.

(3) As to each separate pollution source identified, the division shall:

(a) Determine what control regulations are applicable, if any;

(b) Determine whether the discharge is covered by a permit and whether or not any condition of the permit is being violated;

(c) Determine what further control measures with respect to such pollution source are practicable.

(4) The division shall inform the commission of any unusual problem which creates difficulties in abating pollution.



§ 25-8-304. Monitoring, recording, and reporting

(1) The owner or operator of any facility, process, or activity from which a discharge of pollutants is made into state waters or into any municipal domestic wastewater treatment works shall, according to standard procedures and methods prescribed by the division:

(a) Establish and maintain records;

(b) Make reports;

(c) Install, calibrate, use, and maintain monitoring methods and equipment, including biological and indicator pollutant monitoring methods;

(d) Sample discharges;

(e) Provide additional reasonably available information relating to discharges into domestic wastewater treatment works.



§ 25-8-305. Annual report

Notwithstanding section 24-1-136 (11)(a)(I), on or before October 1 of each year, the division through the executive director shall report to the commission on the effectiveness of this article and shall include in such report any recommendations it may have with respect to any regulatory or legislative changes that may be needed or desired. The report must include the then-current information that has been obtained pursuant to section 25-8-303 and information concerning the status of the division's implementation of the discharge permit program established in part 5 of this article. The report shall be filed with the house agriculture, livestock, and natural resources committee and the senate agriculture, natural resources, and energy committee, or any successor committees.



§ 25-8-306. Authority to enter and inspect premises and records

(1) The division has the power, upon presentation of proper credentials, to enter and inspect at any reasonable time and in a reasonable manner any property, premise, or place for the purpose of investigating any actual, suspected, or potential source of water pollution, or ascertaining compliance or noncompliance with any control regulation or any order promulgated under this article. Such entry is also authorized for the purpose of inspecting and copying records required to be kept concerning any effluent source.

(2) In the making of such inspections, investigations, and determinations, the division, insofar as practicable, may designate as its authorized representatives any qualified personnel of the department of agriculture. The division may also request assistance from any other state or local agency or institution.

(3) If such entry or inspection is denied or not consented to, the division is empowered to and shall obtain, from the district or county court for the judicial district or county in which such property, premise, or place is located, a warrant to enter and inspect any such property, premise, or place prior to entry and inspection. The district and county courts of the state of Colorado are empowered to issue such warrants upon a proper showing of the need for such entry and inspection.



§ 25-8-307. Emergencies

Whenever the division determines, after investigation, that any person is discharging or causing to be discharged or is about to discharge into any state waters, directly or indirectly, any pollutant which in the opinion of the division constitutes a clear, present, and immediate danger to the health or livelihood of members of the public, the division shall issue its written order to said person that he must immediately cease or prevent the discharge of such pollutant into such waters and thereupon such person shall immediately discontinue such discharge. Concurrently with the issuance of such order, the division may seek a restraining order or injunction pursuant to section 25-8-607.



§ 25-8-308. Additional authority and duties of division - penalties

(1) In addition to the authority specified elsewhere in this article, the division has the power to:

(a) Conduct or cause to be conducted studies, research, and demonstrations with respect to water pollution and the control, abatement, or prevention thereof, as requested by the commission;

(b) Furnish technical advice and services relating to water pollution problems and control techniques;

(c) Designate one or more persons or agencies in any area of the state as a water quality control authority, as agent of the division, to exercise and perform such powers and duties of the division as may be specified in such designation;

(d) Administer, in compliance with regulations and the priority ranking adopted by the commission, loans and grants from the federal government and from other public sources;

(e) Advise, consult, cooperate, and enter into agreements with other agencies of the state, the federal government, other states, and interstate agencies, and with groups, political subdivisions, and industries affected by the provisions of this article and the policies of the commission; but any such agreement involving, authorizing, or requiring compliance in this state with any standard or regulation shall not be effective unless or until the commission has held a hearing with respect to such standard or regulation and has adopted the same in compliance with this article;

(f) Certify, when requested, the existence of any facility, land, building, machinery, equipment, treatment works, or sewage or disposal systems as have been acquired, constructed, or installed in conformity with the purposes of this article;

(g) Take such action in accordance with rules and orders promulgated by the commission as may be necessary to prevent, abate, and control pollution;

(h) Implement a program, in accordance with rules and orders of the commission, for the reuse of reclaimed domestic wastewater for purposes other than drinking.

(2) Except as provided in section 25-8-608, all fines and penalties for violations of this article 8 must be transmitted to the state treasurer for deposit to the credit of the general fund.



§ 25-8-310. Education program - storm water

(1) The division may develop education programs for use by state and local governmental entities.

(2) The educational programs developed in accordance with subsection (1) of this section shall be designed to inform the public about storm water quality problems resulting from:

(a) The washing of motor vehicles on nonpermeable surfaces and the advantages of washing motor vehicles at car wash facilities that comply with recognized industry water conservation and water quality control standards;

(b) The disposal of leaves, litter, pet wastes, and debris in street gutters and storm drains;

(c) The disposal of used oil, antifreeze, paints, and other household chemicals in storm sewers or drains; and

(d) Soil erosion on property due to lack of planting of ground cover and stabilization of erosion-prone areas.

(3) The division may obtain gifts, grants, and donations to fund the costs of developing the education programs described in subsection (1) of this section. If the funding necessary to comply with said subsection (1) is not obtained, the division shall not be required to comply with said subsection (1) until such funding is obtained.






Part 4 - Procedures

§ 25-8-401. Authority and procedures for hearings

(1) The commission or the division may hold public hearings, which shall be held pursuant to and in conformity with article 4 of title 24, C.R.S., and with this article.

(2) The commission may adopt such rules and regulations governing procedures and hearings before the commission or division as may be necessary to assure that such procedures and hearings will be fair and impartial. Such rules and regulations shall be consistent with the pertinent provisions of article 4 of title 24, C.R.S.

(3) In all proceedings before the commission or the division with respect to any alleged violation of any control regulation, permit, or order, the burden of proof shall be upon the division.

(4) Except for classification and water quality standard-setting proceedings, the commission or the department of public health and environment may designate a hearing officer or an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., subject to appropriations made to the department of public health and environment. When appropriate, the hearing officer may be an employee of the department of public health and environment or a member of or the administrator of the commission.

(5) (a) Any request for a variance with respect to a permit condition shall be made within thirty days after issuance by the division of the final permit. Requests for variances from any other application of a control regulation shall be made within thirty days of legal notice by the division of the regulation or prior to operation of any new or expanded facility which would be affected by the control regulations. A variance may also be sought within thirty days of facts becoming available which had not been reasonably available to the applicant prior to that time or upon application to the commission for good cause shown.

(b) The division shall approve or disapprove any variance request and issue its decision within ninety days after receipt of the variance request. Notice of a variance request shall be sent to anyone who has requested such notice and shall be included on the next commission agenda. In the case of a variance being granted prior to the final permit being issued, the division shall publish for public notice and comment the entire draft permit with the variance incorporated therein. In the case of a variance granted after a final permit has been issued, the division shall publish for public notice and comment the variance as a proposed modification to the permit. Within forty-five days of issuance of a variance decision by the division which does not involve discharge permit conditions required by the federal act, the commission on its own motion or on the motion of the division or any interested person may decide to review the variance decision. In such event, a hearing pursuant to section 24-4-105, C.R.S., shall be held, and the commission may affirm, modify, or deny the decision. Variance decisions of the division which involve discharge permit conditions required by the federal act shall be subject to review by an administrative law judge of the department of personnel pursuant to section 24-4-105, C.R.S., as part of any challenge to the conditions of a final discharge permit issued by the division.



§ 25-8-402. Procedures to be followed in classifying state waters and setting standards and control regulations

(1) Prior to the classification of state waters and promulgating any water quality standard or any control regulation authorized in this article, the commission shall conduct a public hearing thereon as provided in section 24-4-103, C.R.S. Notice of any such hearing shall conform to the requirements of section 24-4-103, C.R.S., but such notice shall be given at least sixty days prior to the hearing and shall include each proposed standard or regulation.

(2) Any person desiring to propose a standard or regulation differing from the standard or regulation proposed by the commission shall file such other written proposal with the commission not less than twenty days prior to the hearing, and, when on file, such proposal shall be open for public inspection.

(3) Witnesses at the hearing shall be subject to cross-examination by or on behalf of the commission, by or on behalf of persons who have proposed standards or regulations pursuant to subsection (2) of this section, and by or on behalf of persons who have obtained party status to the proceeding.

(4) Standards or regulations promulgated pursuant to this section shall take effect as provided in section 24-4-103 (5), C.R.S.

(5) Any emergency rule-making proceedings by the commission shall be conducted pursuant to section 24-4-103 (6), C.R.S., and not pursuant to this section. Any rule adopted pursuant to such proceedings may be effective for a specified period longer than one hundred twenty days, but not later than one year, if the commission determines that such longer period is necessary to complete rule-making pursuant to section 24-4-103, C.R.S., to reconsider the emergency rule.



§ 25-8-403. Administrative reconsideration

During the time permitted for seeking judicial review of any final order or determination of the commission or division, any party directly affected by such order or determination may apply to the commission or division, as appropriate, for a hearing or rehearing with respect to, or reconsideration of, such order or determination. The determination by the commission or division of whether to grant or deny the application for a hearing, rehearing, or reconsideration shall be made within ten days after receipt by the commission or division of such application. Such determination by the commission may be made by telephone or mail or at a meeting, but in any event shall be confirmed at the next meeting of the commission. If the application for a hearing, rehearing, or reconsideration is granted, the order or determination to which such application pertains shall not be considered final for purposes of judicial review, and the commission or the division may affirm, reverse, or modify, in whole or in part, the pertinent order or determination; thereafter such order or determination shall be final and not subject to stay or reconsideration under this section.



§ 25-8-404. Judicial review

(1) Any final rule, order, or determination by the division or the commission, including but not limited to classification of state waters, approval of areawide waste treatment management plans, water quality standards, site approvals, permits, control regulations, enforcement orders, cease-and-desist orders, and clean-up orders, shall be subject to judicial review in accordance with the provisions of this article and article 4 of title 24, C.R.S. All regulations, orders, and determinations of the commission or division shall be adopted, promulgated, or issued in accordance with the provisions of said article 4 of title 24.

(2) Any proceeding for judicial review of any final order or determination of the commission or division shall be filed in the district court for the district in which the pollution source affected is located.

(3) Any proceeding for judicial review of any final rule, order, or determination of the commission or division shall be filed within thirty days after said rule, order, or determination has become final. Rule-making determinations shall become final in accordance with the "State Administrative Procedure Act". Quasi-judicial determinations shall become final upon issuance of such determinations to those parties to the proceedings. The period for filing the action for judicial review shall be stayed while any application for a hearing, rehearing, or reconsideration is pending pursuant to section 25-8-403, and the period during which any such application is pending shall extend the time for filing a proceeding for judicial review an equal length of time.

(4) (a) Except with respect to emergency orders issued pursuant to section 25-8-307, any person to whom a cease-and-desist order, clean-up order, or other order has been issued by the division or commission, or against whom an adverse determination has been made, may petition the district court for a stay of the effectiveness of such order or determination. Such petition shall be filed in the district court in which the pollution source affected is located.

(b) Such petitions may be filed prior to any such order or determination becoming final or during any period in which such order or determination is under judicial review.

(c) Such stay shall be granted by the court if there is probable cause to believe that refusal to grant a stay will cause serious harm to the affected person or any other person, and:

(I) That the alleged violation or activity to which the order or determination pertains will not continue, or if it does continue, any harmful effects on state waters will be alleviated promptly after the cessation of the violation or activity; or

(II) That the refusal to grant a stay would be without sufficient corresponding public benefit.

(5) Any party may move the court to remand the case to the division or the commission in the interests of justice, for the purpose of adducing additional specified and material evidence, and findings thereon; but such party shall show reasonable grounds for the failure to adduce such evidence previously before the division or the commission.

(6) If the court does not stay the effectiveness of an order of the commission or division, the court shall enforce compliance with that order by issuing a temporary restraining order or injunction at the request of the commission or division.



§ 25-8-405. Samples - secret processes

(1) If samples of water or water pollutants are taken for analysis, the person believed to be responsible for any suspected violation or who is or will be subject to any remedial action shall be notified immediately of the collection of the samples and a representative portion of the sample shall be furnished immediately upon request to said person. A representative portion of such sample shall be furnished to any suspected violator whenever any remedial action is taken with respect thereto by the division. A duplicate of every analytical report pertaining to such sample shall also be furnished as soon as practicable to such person. Any request for a sample split shall be made within six months of the notification of the collection of samples.

(2) Any information relating to any secret process, method of manufacture or production, or sales or marketing data which may be acquired, ascertained, or discovered, whether in any sampling investigation, emergency investigation, or otherwise, shall not be publicly disclosed by any member, officer, or employee of the commission or the division, but shall be kept confidential. Any person seeking to invoke the protection of this subsection (2) shall bear the burden of proving its applicability. This section shall never be interpreted as preventing full disclosure of effluent data.



§ 25-8-406. Administrative stays - renewal permits

If a permittee requests a hearing pursuant to section 24-4-105, C.R.S., challenging final action by the division in regard to any terms and conditions of a renewal permit, said permit shall become effective in its entirety unless a stay is granted pursuant to this section. The division may stay any contested terms and conditions of a permit for good cause shown. The division shall act on any stay request within ten days of receipt thereof. Any stay granted under this section shall expire when a final determination is made after the conclusion of the hearing held pursuant to section 24-4-105, C.R.S. During the period of any such stay, the corresponding terms and conditions of the prior permit shall be in effect. Action by the division granting or denying a stay pursuant to this section shall be final agency action subject to de novo determination pursuant to section 25-8-404.






Part 5 - Permit System

§ 25-8-501. Permits required for discharge of pollutants - administration

(1) No person shall discharge any pollutant into any state water from a point source without first having obtained a permit from the division for such discharge, and no person shall discharge into a ditch or man-made conveyance for the purpose of evading the requirement to obtain a permit under this article. No person covered by this article shall use or dispose of biosolids, except as authorized by regulations that shall not be more restrictive than the requirements adopted for solid wastes disposal sites and facilities pursuant to part 1 of article 20 of title 30, C.R.S., except as necessary to be consistent with section 405 of the federal act. Existing authorization for the use or disposal of biosolids shall continue until permits are issued in accordance with this part 5. Each application for a permit duly filed under the federal act shall be deemed to be a permit application filed under this article, and each permit issued pursuant to the federal act shall be deemed to be a temporary permit issued under this article which shall expire upon expiration of the federal permit.

(2) The division shall examine applications for and may issue, suspend, revoke, modify, deny, and otherwise administer permits for the discharge of pollutants into state waters and for the use and disposal of biosolids. Such administration shall be in accordance with the provisions of this article and regulations promulgated by the commission. Until modified pursuant to this article, final permits shall be governed by their existing limitations.

(3) The commission shall promulgate such regulations as may be necessary and proper for the orderly and effective administration of permits for the discharge of pollutants, which regulations shall include, but not be limited to, procedures for the issuance of a variance pursuant to section 25-8-503 (4), and shall also require that, in appropriate circumstances, the effluent limitations contained in a permit shall be adjusted to account for the pollutants contained in the discharger's intake water. Such regulations shall be consistent with the provisions of this article and with federal requirements and shall be in furtherance of the policy contained in section 25-8-102. Such regulations shall establish a permit process that allows permit conditions to remain in effect as long as circumstances dictate those conditions. In order to comply with federal requirements, but not to lessen compliance with federal standards, such permit process may require periodic renewal of permits even where minimal or no changes in the permit conditions are necessary. Renewal shall be required where more than minimal changes in permit conditions are necessary. The regulations may pertain to and implement, among other matters, permit and permit application contents, procedures, requirements, and restrictions with respect to the following:

(a) Identification and address of the owner and operator of the activity, facility, or process from which the discharge is to be permitted;

(b) Location and quantity and quality characteristics of the permitted discharge;

(c) Effluent limitations and conditions for treatment prior to discharge to a publicly owned treatment works;

(d) Monitoring as well as record-keeping and reporting requirements consistent with standard procedures and methods established by the division;

(e) Schedules of compliance;

(f) Procedures to be followed by division personnel for entering and inspecting premises;

(g) Submission of pertinent plans and specifications for the facility, process, or activity which is the source of a waste discharge;

(h) Restrictions on transfers of the permit;

(i) Procedures to be followed in the event of expansion or modification of the process, facility, or activity from which the discharge occurs or the quality, quantity, or frequency of the discharge;

(j) Duration of the permit and renewal procedures using a risk-based approach that limits the amount of work required to renew permits that have minimal or no changes in the permit conditions to streamline the renewal process;

(k) Authority of the division to require changes in plans and specifications for control facilities as a condition for the issuance of a permit;

(l) Identification of control regulations over which the permit takes precedence and identification of control regulations over which a permit may never take precedence;

(m) Notice requirements of any intent to construct, install, or alter any process, facility, or activity that is likely to result in a new or altered discharge;

(n) Effectiveness under this article of permit applications submitted to and permits issued by the federal government under the federal act.

(4) Nothing in any permit shall ever be construed to prevent or limit the application of any emergency power of the division.

(5) Every permit issued for a domestic wastewater treatment works shall contain such terms and conditions as the division determines to be necessary or desirable to assure continuing compliance with applicable control regulations. Such terms and conditions may require that whenever deemed necessary by the division to assure such compliance the permittee shall:

(a) Require pretreatment of effluent from industrial, governmental, or commercial facilities, processes, and activities before such effluent is received into the gathering and collection system of the permittee;

(b) Prohibit any connection to any municipal permittee's interceptors and collection system that would result in receipt by such municipal permittee of any effluent other than sewage required by law to be received by such permittee;

(c) Include specified terms and conditions of its permit in all contracts for receipt by the permittee of any effluent not required to be received by a municipal permittee;

(d) Initiate engineering and financial planning for expansion of the domestic wastewater treatment works whenever throughput and treatment reaches eighty percent of design capacity;

(e) Commence construction of such domestic wastewater treatment works expansion whenever throughput and treatment reaches ninety-five percent of design capacity or, in the case of a municipality, either commence such construction or cease issuance of building permits within such municipality until such construction is commenced; except that building permits may continue to be issued for any construction which would not have the effect of increasing the input of domestic wastewater to the sewage treatment works of the municipality involved. The term "commence construction", as used in this paragraph (e), includes execution of, and commencement of work under, contracts for engineering design, plans, and specifications for erection, building, alteration, remodeling, improvement, or extension of treatment works and commitment to the completion of construction of such treatment works prior to exceeding permit effluent limitations based upon facility design and capacity or execution of a contract for the construction thereof.

(6) Inclusion of the requirements authorized by paragraph (d) of subsection (5) of this section shall be presumed unnecessary to assure compliance upon a showing that the area served by a domestic wastewater treatment works has a stable or declining population; but this provision shall not be construed as preventing periodic review by the division should it be felt that growth is occurring or will occur in the area.



§ 25-8-501.1. Permit required for point source water pollution control - definitions - housed commercial swine feeding operations - legislative declaration

(1) The people of the state of Colorado hereby find, determine, and declare that the advent of large housed commercial swine feeding operations in Colorado has presented new challenges to ensuring that the quality of the state's environment is preserved and protected. As distinguished from more traditional operations that historically have characterized Colorado's livestock industry, large housed swine feeding operations use significant amounts of process water for flushing and disposing of swine waste, commonly store this waste in large impoundments, and dispose of it through land application. The waste storage, handling and disposal by such operations are particularly odorous and offensive. The people further find that it is necessary to ensure that the storage and land application of waste by housed commercial swine feeding operations is done in a responsible manner, so as not to adversely impact Colorado's valuable air, land and water resources.

(2) As used in this section, unless the context otherwise requires:

(a) "Agronomic rate of application" means the rate of application of nutrients to plants that is necessary to satisfy the plants' nutritional requirements while strictly minimizing the amount of nutrients that run off to surface waters or which pass below the root zone of the plants, as specified by the most current published fertilizer suggestions of the Colorado state university cooperative extension service for the plants, or most closely related plant type, to which the nutrients are applied.

(b) "Housed commercial swine feeding operation" means a housed swine feeding operation that is capable of housing eight hundred thousand pounds or more of live animal weight of swine at any one time or is deemed a commercial operation under local zoning or land use regulations. Two or more housed swine confined feeding operations shall be considered to comprise a single housed commercial swine feeding operation if they are under common or affiliated ownership or management, and are adjacent to or utilize a common area or system for manure disposal, are integrated in any way, are located or discharge within the same watershed or into watersheds that are hydrologically connected, or are located on or discharge onto land overlying the same groundwater aquifer.

(c) "Housed swine feeding operation" means the practice of raising swine in buildings, or other enclosed structures wherein swine of any size are fed for forty-five days or longer in any twelve-month period, and crop or forage growth or production is not sustained in the area of confinement.

(d) "Process wastewater" means any process-generated wastewater used in a housed commercial swine feeding operation, including water used for feeding, flushing, or washing, and any water or precipitation that comes into contact with any manure, urine, or any product used in or resulting from the production of swine.

(3) No person shall operate, construct, or expand a housed commercial swine feeding operation without first having obtained an individual discharge permit from the division.

(4) On or before March 31, 1999, the commission shall promulgate rules necessary to ensure the issuance and effective administration and enforcement of permits under this section by July 1, 1999. Such rules shall incorporate the preceding subsection (3) and shall, at a minimum, require:

(a) That the owner or operator of a housed commercial swine feeding operation must obtain division approval of construction, operations and swine waste management plans that, for any land waste application, includes a detailed agronomic analysis. Said plans shall employ the best available waste management practices, provide for remediation of residual soil and groundwater contamination, and ensure that disposal of solid or liquid waste to the soil not exceed agronomic rates of application.

(b) That appropriate setbacks for maintaining water quality be established for land waste application areas and waste impoundments;

(c) That waste impoundments or manure stock piles shall not be located within a one-hundred-year floodplain unless proper flood proofing measures are designed and constructed;

(d) That the owner or operator of the housed commercial swine feeding operation shall provide financial assurances for the final closure of the housed commercial swine feeding operation, the conduct of any necessary postclosure activities, the undertaking of any corrective action made necessary by migration of contaminants from the housed commercial swine feeding operation into the soil and groundwater, or cleanup of any spill or breach;

(e) That the owner or operator of a housed commercial swine feeding operation shall ensure that no solid or liquid waste generated by it shall be applied to land by any person at a rate that exceeds, in amount or duration, the agronomic rate of application; and

(f) That, because waste storage and disposal by housed commercial swine feeding operations pose particular jeopardy for state trust lands, in light of the mandate in the Colorado constitution, article IX, section 10, that state land board trust lands be held in trust and be protected and enhanced to promote long-term productivity and sound stewardship, the construction, operations and waste management plans approved for housed commercial swine feeding operations on such lands, shall not permit the degradation of the physical attributes or value of any state trust lands.

(5) Any spill or contamination by a housed commercial swine feeding operation shall be reported immediately to the division and the county or district public health agency for the county in which the housed commercial swine feeding operation is conducted, and, within twenty-four hours after the spill or contamination, a written report shall be filed with the division and the county or district public health agency for the county in which the housed commercial swine feeding operation is conducted.

(6) Housed commercial swine feeding operations shall submit to the division and the county or district public health agency quarterly, comprehensive monitoring reports and agronomic analyses that demonstrate that the operation has land-applied solid and liquid waste at no greater than agronomic rates. The division shall require the sampling and monitoring of chemical and appropriate biological parameters to protect the quality and existing and future beneficial uses of groundwater including, at a minimum, nitrogen, phosphorus, heavy metals, and salts. At a minimum, the monitoring program shall include quarterly samples, analysis, and reporting of the groundwater, soils within the root zone, and soils beneath the root zone within each waste application site, and shall also include monitoring to ensure that no excessive seepage occurs from any waste impoundments.

(7) Repealed.

(8) The division shall enforce the provisions of this section and shall take immediate enforcement action against any housed commercial swine feeding operation that has exceeded the agronomic rate limit of this section. In addition, any person who may be adversely affected by a housed commercial swine feeding operation may enforce these provisions directly against the operation by filing a civil action in the district court in the county in which the person resides.

(9) These provisions shall not preclude any local government from imposing requirements more restrictive than those contained in this section.



§ 25-8-502. Application - definitions - fees - funds created - public participation - repeal

(1) For the purposes of this section:

(a) "Animal feeding operation" or "CAFO" means a lot or facility, other than an aquatic animal production facility, where:

(I) Animals, other than aquatic animals, have been, are, or will be stabled or confined and fed or maintained for a total of forty-five days or more in any twelve-month period; and

(II) Crops, vegetation, forage growth, or post-harvest residues are not sustained in the normal growing season over any portion of the lot or facility.

(b) "Categorical effluent standards" means those standards established by the federal environmental protection agency pursuant to section 307 (b) of the federal act.

(c) "Discharge" means the discharge of pollutants, and includes land application.

(d) "Gallons per day" is based on design capacity of the facility, not flow.

(e) "Land application" is any discharge being applied to the land for treatment purposes.

(f) "Municipal separate storm sewer system" or "MS4" means a conveyance or system of conveyances, including roads with drainage systems, municipal streets, catch basins, curbs, gutters, ditches, man-made channels, or storm drains, that is:

(I) Owned or operated by a state, city, town, county, district, association, or other public body created by or pursuant to state law having jurisdiction over disposal of sewage, industrial wastes, storm water, or other wastes, including special districts under state law such as a sewer district, flood control district, drainage district, or similar entity, or a designated and approved management agency under section 208 of the federal act that discharges to state waters;

(II) Designed or used for collecting or conveying storm water;

(III) Not a combined sewer; and

(IV) Not part of a publicly owned treatment works.

(g) "Significant industrial discharger" means an industrial discharger that meets one or more criteria established by the federal environmental protection agency pursuant to section 307 (b) of the federal act.

(1.1) For each regulated activity listed in this subsection (1.1), the division may assess an annual permit fee and a nonrefundable permit application fee for new permits that must equal fifty percent of the annual permit fee. The full amount of the application fee is credited toward the annual permit fee. All such fees must be in accordance with the following schedules:

(a) The animal agriculture sector includes annual fee schedules for regulated activities associated with animal feeding operations as follows:

(I) General permit: The division shall assess a CAFO an annual permit fee not to exceed two hundred fifty dollars plus four cents per animal unit, based on the CAFO's permitted capacity; except that, from July 1, 2009, through June 30, 2018, the division shall assess a CAFO an annual permit fee not to exceed seven hundred fifty dollars plus nine cents per animal unit, based on the CAFO's permitted capacity.

(II) Individual permit: The division shall assess a CAFO an annual permit fee not to exceed five hundred dollars plus eight cents per animal unit, based on the CAFO's permitted capacity; except that, from July 1, 2009, through June 30, 2018, the division shall assess a CAFO an annual permit fee not to exceed one thousand five hundred dollars plus nine cents per animal unit, based on the CAFO's permitted capacity.

(III) (A) Effective July 1, 2009, through June 30, 2018, the division shall assess an unpermitted CAFO an annual administrative fee, not to exceed six cents per animal unit based upon the CAFO's registered capacity, to cover the direct and indirect costs associated with the environmental agriculture program, including inspections, compliance assurance, compliance assistance, and associated regulatory interpretation and review.

(B) This subparagraph (III) is repealed, effective July 1, 2018.

(IV) (A) Except as otherwise provided in this subparagraph (IV), the division shall assess on each housed commercial swine feeding operation an annual permit fee, not to exceed twenty cents per animal, based on the operation's working capacity, to offset the direct and indirect costs of the program created in section 25-8-501.1.

(B) From July 1, 2009, through June 30, 2018, the division shall assess on each housed commercial swine feeding operation an annual permit fee that shall not exceed twenty-six cents per animal, based on the operation's working capacity, to offset the direct and indirect costs of the program created in section 25-8-501.1. This sub-subparagraph (B) is repealed, effective July 1, 2018.

(C) As used in this subparagraph (IV), "working capacity" means the number of swine the housed commercial swine feeding operation is capable of housing at any one time.

(b) The commerce and industry sector includes annual fee schedules for regulated activities associated with mining, hydrocarbon refining, sugar processing, industrial storm water, utilities not included in the private and public utilities sector, manufacturing activities, commercial activities, and all other industrial activities as follows:

Facility Categories and Subcategories for Permit Fees within the Commerce and Industry Sector Annual Fees (I) Sand and gravel and placer mining:

(A) Pit dewatering only $500(B) Pit dewatering or wash-water discharge $570(C) Mercury use with discharge impact $640(D) Storm water discharge only $435(II) Coal mining:

(A) Sedimentation ponds, surface runoff only $980(B) Mine water, preparation plant discharge $1,320

(III) Hardrock mining:

(A) Mine dewatering from 0 up to 49,999 gallons

per day $1,140

(B) Mine dewatering from 50,000 up to 999,999 gallons

per day $2,150

(C) Mine dewatering, 1,000,000 gallons

per day or more $3,280

(D) Mine dewatering and milling with no discharge $3,280

(E) Mine dewatering and milling with discharge $9,880

(F) No discharge $1,140

(G) Milling with discharge from 0 up to 49,999 gallons

per day $3,350

(H) Milling with discharge, 50,000 gallons

per day or more $6,680

(IV) Oil shale:

(A) Sedimentation ponds, surface runoff only $1,990

(B) Mine water from 0 up to 49,999 gallons

per day $2,150

(C) Mine water from 50,000 up to 999,999

gallons per day $2,670

(D) Mine water from 1,000,000 gallons

per day or more $2,600

(E) Mine water and process water discharge $9,880

(F) No discharge $1,830

(V) General permits:

(A) Sand and gravel with process discharge

and storm water $270(B) Sand and gravel without process discharge

- storm water only $75

(C) Placer mining $520(D) Coal mining $780(E) Industrial - single municipal industrial

- storm water only $185(F) Active mineral mines less than ten acres

- storm water only $125(G) Active mineral mines - ten acres or more

- storm water only $375(H) Inactive mineral mines - storm water only $75

(I) Department of transportation - sand and

gravel storm-water permit $4,360

(J) Coal degasification - process water

from 0 up to 49,999 gallons per day $2,150

(K) Coal degasification - process water from

50,000 up to 99,999 gallons per day $3,280

(L) Coal degasification - process water,

100,000 gallons per day or more $9,880

(M) Minimal discharge of industrial or

commercial waste waters - general permit $630(VI) Power plants:

(A) Cooling water only, no discharge $1,140

(B) Process water from 0 up to 49,999

gallons per day $2,150

(C) Process water from 50,000 up to 999,999

gallons per day $3,280

(D) Process water from 1,000,000 up to 4,999,999

gallons per day $9,880

(E) Process water, 5,000,000 gallons per day or more $9,880

(VII) Sugar processing:

(A) Cooling water only, no discharge $1,210

(B) Process water from 0 up to 49,999

gallons per day $1,480

(C) Process water from 50,000 up to 999,999

gallons per day $3,700

(D) Process water from 1,000,000 up to 4,999,999

gallons per day $9,880

(E) Process water, 5,000,000 gallons

per day or more $9,880

(VIII) Petroleum refining:

(A) Cooling water only, no discharge $1,140

(B) Process water from 0 up to 49,999 gallons

per day $2,560

(C) Process water from 50,000 up to 999,999

gallons per day $3,285

(D) Process water from 1,000,000 up to 4,999,999

gallons per day $9,880

(E) Process water, 5,000,000 gallons per day or more $9,880

(IX) Fish hatcheries $820(X) Manufacturing and other industry:

(A) Cooling water only $1,140

(B) Process water from 0 up to 49,999

gallons per day $2,150

(C) Process water from 50,000 up to 999,999

gallons per day $3,280

(D) Process water from 1,000,000 up to 4,999,999

gallons per day $9,880

(E) Process water from 5,000,000 up to 19,999,999

gallons per day $12,140

(F) Process water, 20,000,000 gallons

per day or more $19,760

(G) No discharge $1,480

(H) Amusement and recreation services $1,480

(XI) Individual industrial storm-water permits:

(A) Individual industrial - less than ten acres $295(B) Individual industrial - ten acres or more $375(C) Individual industrial - storm water only

- international airports $6,220

(b) The commerce and industry sector includes annual fee schedules for regulated activities associated with mining, hydrocarbon refining, sugar processing, industrial storm water, utilities not included in the private and public utilities sector, manufacturing activities, commercial activities, and all other industrial activities as follows:

Facility Categories and Subcategories for Permit Fees within the Commerce and Industry Sector Annual Fees (I) Sand and gravel and placer mining:

(A) Pit dewatering only $805(B) Pit dewatering or wash-water discharge $918(C) Mercury use with discharge impact $1,030

(D) Storm water discharge only $700(II) Coal mining:

(A) Sedimentation ponds, surface runoff only $1,578

(B) Mine water, preparation plant discharge $2,125

(III) Hardrock mining:

(A) Mine dewatering from 0 up to 49,999 gallons

per day $1,835

(B) Mine dewatering from 50,000 up to

999,999 gallons per day $3,462

(C) Mine dewatering, 1,000,000 gallons

per day or more $5,281

(D) Mine dewatering and milling with

no discharge $5,281

(E) Mine dewatering and milling

with discharge $15,907

(F) No discharge $1,835

(G) Milling with discharge from 0 up to 49,999 gallons

per day $5,394

(H) Milling with discharge, 50,000 gallons

per day or more $10,755

(IV) Oil shale:

(A) Sedimentation ponds, surface runoff only $3,204

(B) Mine water from 0 up to 49,999

gallons per day $3,462

(C) Mine water from 50,000 up to 999,999

gallons per day $4,299

(D) Mine water from 1,000,000 gallons

per day or more $4,186

(E) Mine water and process water discharge $15,907

(F) No discharge $2,946

(V) General permits:

(A) Sand and gravel with process discharge

and storm water $435(B) Sand and gravel without process discharge

- storm water only $121(C) Placer mining $837(D) Coal mining $1,256

(E) Industrial - single municipal industrial

- storm water only $298(F) Active mineral mines less than ten acres

- storm water only $201(G) Active mineral mines - ten acres or more

- storm water only $604(H) Inactive mineral mines - storm water only $121(I) Department of transportation - sand and

gravel storm-water permit $7,020

(J) Coal degasification - process water

from 0 up to 49,999 gallons per day $3,462

(K) Coal degasification - process water from

50,000 up to 99,999 gallons per day $5,281

(L) Coal degasification - process water,

100,000 gallons per day or more $15,907

(M) Minimal discharge of industrial or

commercial waste waters - general permit $630(VI) Power plants:

(A) Cooling water only, no discharge $1,835

(B) Process water from 0 up to 49,999

gallons per day $3,462

(C) Process water from 50,000 up to 999,999

gallons per day $5,281

(D) Process water from 1,000,000 up to 4,999,999

gallons per day $15,907

(E) Process water, 5,000,000 gallons per

day or more $15,907

(VII) Sugar processing:

(A) Cooling water only, no discharge $1,948

(B) Process water from 0 up to 49,999

gallons per day $2,383

(C) Process water from 50,000 up to 999,999

gallons per day $5,957

(D) Process water from 1,000,000 up to 4,999,999

gallons per day $15,907

(E) Process water, 5,000,000 gallons

per day or more $15,907

(VIII) Petroleum refining:

(A) Cooling water only, no discharge $1,835

(B) Process water from 0 up to 49,999 gallons

per day $4,122

(C) Process water from 50,000 up to 999,999

gallons per day $5,289

(D) Process water from 1,000,000 up to 4,999,999

gallons per day $15,907

(E) Process water, 5,000,000 gallons per

day or more $15,907

(IX) Fish hatcheries $1,320

(X) Manufacturing and other industry:

(A) Cooling water only $1,835

(B) Process water from 0 up to 49,999

gallons per day $3,462

(C) Process water from 50,000 up to 999,999

gallons per day $5,281

(D) Process water from 1,000,000 up to 4,999,999

gallons per day $15,907

(E) Process water from 5,000,000 up to 19,999,999

gallons per day $19,545

(F) Process water, 20,000,000 gallons

per day or more $31,814

(G) No discharge $2,383

(H) Amusement and recreation services $2,383

(XI) Individual industrial storm-water permits:

(A) Individual industrial - less than ten acres $475(B) Individual industrial - ten acres or more $604(C) Individual industrial - storm water only

- international airports $10,014

(c) The construction sector includes annual fee schedules for regulated activities associated with construction activities as follows:

Facility Categories and Subcategories for Permit Fees within the Construction Sector Annual Fees (I) Repealed.

(II) General permits:

(A) to (D) Repealed.

(E) Department of transportation (DOT) -

storm-water construction discharges from

projects where DOT is the permittee -

statewide permit $9,400

(F) Minimal discharge of industrial or

commercial wastewater $630(G) Low complexity, effective on and after

July 1, 2016 $820(H) High complexity, effective on

and after July 1, 2016 $2,000

(I) Construction - storm water only; less than

1 acre of disturbed area,

effective on and after July 1, 2016 $165(J) Construction - storm water only;

from 1 acre to less than 30 acres,

effective on and after July 1, 2016 $350(K) Construction - storm water only;

30 acres or more of disturbed area,

effective on and after July 1, 2016 $540(II) General permits:

(A) to (D) Repealed.

(E) Department of transportation (DOT) -

storm-water construction discharges from

projects where DOT is the permittee -

statewide permit $9,400

(F) Minimal discharge of industrial or

commercial wastewater $630(G) Low complexity $820(H) High complexity $2,000

(I) Construction - storm water only; less than

1 acre of disturbed area $165(J) Construction - storm water only;

from 1 acre to less than 30 acres $350(K) Construction - storm water only;

30 acres or more of disturbed area $540(III) Effective on and after July 1, 2016, the fee for an individual permit for construction activity is four thousand four hundred dollars; and

(III) The fee for an individual permit for construction activity is four thousand four hundred dollars; and

(IV) The division shall use the revenue generated by the fees set forth in subsections (1.1)(c)(II)(G) to (1.1)(c)(II)(K) and (1.1)(c)(III) of this section to continue to fund the administration and oversight of the construction sector and shall use the increased revenue, when compared with the revenue generated by the fees contained in subcategories 2, 8, 9A, and 9B of sub-subparagraph (G) and sub-subparagraphs (H), (I), (J), and (L) of subparagraph (I) of paragraph (b) of subsection (1) of this section as they existed on June 30, 2015, to fund new services provided under the alternative compliance assurance model. The division shall not use the increased revenue to fund additional enforcement staff. The division may use the increased revenue for the following purposes:

(IV) The division shall use the revenue generated by the fees set forth in subsections (1.1)(c)(II)(G) to (1.1)(c)(II)(K) and (1.1)(c)(III) of this section to continue to fund the administration and oversight of the construction sector and shall use the increased revenue, when compared with the revenue generated by the corresponding fees as they existed on June 30, 2015, to fund new services provided under the alternative compliance assurance model. The division shall not use the increased revenue to fund additional enforcement staff. The division may use the increased revenue for the following purposes:

(A) Increasing inspections of the construction sector to meet compliance objectives identified by the federal environmental protection agency;

(B) Implementing a compliance strategy that relies on increased assistance and follow-up to obtain an overall increase in compliance instead of increased reliance on enforcement;

(C) Targeting additional compliance assistance towards permittees to seek increased compliance, including: Streamlined site visits that provide initial assistance consultations and increased assistance resources such as guidance documents, presentations, and online resources; review and response to the inspected entity's written response to the inspection; follow-up inspections and additional inspections for owners and operators with systemic violations; and increased overall inspection frequency;

(D) Maintaining and increasing current service levels of administration and oversight for the division's storm water management system administrator program; and

(E) Targeting enforcement towards operators that show chronic violations, significant violations, or recalcitrant response actions.

(d) The pesticide sector includes annual fee schedules for regulated activities associated with pesticide applications that are regulated under the federal act as follows: For a general permit, decision makers with pesticide application on or over waters of the state that are subject to annual reporting requirements under the pesticide general permit, an annual fee of two hundred seventy-five dollars.

(d) The pesticide sector includes annual fee schedules for regulated activities associated with pesticide applications that are regulated under the federal act as follows: For a general permit, decision makers with pesticide application on or over waters of the state that are subject to annual reporting requirements under the pesticide general permit, an annual fee of two hundred eighty-one dollars.

(e) The public and private utilities sector includes annual fee schedules for regulated activities associated with the operation of domestic wastewater treatment works, water treatment facilities, reclaimed water systems, and industrial operations that discharge to a domestic wastewater treatment works as follows:

Facility Categories and Subcategories for Permit Fees within the Public and Private Utilities Sector Annual Fees (I) Water treatment plants:

(A) Intermittent discharge $570(B) Routing discharge $820(II) General permits:

(A) Water treatment plants - intermittent

discharge $475(B) Water treatment plants - routine discharge $715(C) Discharges associated with treated water

distribution systems for a population of

3,300 or fewer $105(D) Discharges associated with treated

water distribution systems for

a population from 3,301 up to 9,999 $210(E) Discharges associated with treated

water distribution systems for a

population of 10,000 or more $315(III) Domestic wastewater - lagoons:

(A) Sewage from 0 up to 49,999 gallons per day $525(B) Sewage from 50,000 up to 99,999 gallons

per day $845(C) Sewage from 100,000 up to 499,999 gallons

per day $1,230

(D) Sewage from 500,000 up to 999,999 gallons

per day $2,120

(E) Sewage from 1,000,000 up to 1,999,999 gallons

per day $3,170

(F) Sewage, 2,000,000 gallons per day or more $6,460

(IV) Domestic wastewater - mechanical plants:

(A) Sewage from 0 up to 19,999 gallons per day $615(B) Sewage from 20,000 up to 49,999 gallons

per day $980(C) Sewage from 50,000 up to 99,999 gallons

per day $1,440

(D) Sewage from 100,000 up to 499,999 gallons

per day $2,240

(E) Sewage from 500,000 up to 999,999 gallons

per day $3,720

(F) Sewage from 1,000,000 up to 2,499,999 gallons

per day $6,090

(G) Sewage from 2,500,000 up to 9,999,999 gallons

per day $11,410

(H) Sewage from 10,000,000 up to 49,999,999

gallons per day $19,780

(I) Sewage from 50,000,000 up to 99,999,999

gallons per day $22,820

(J) Sewage, 100,000,000 gallons per day or more $25,100

(V) Domestic facilities discharge to unclassified waters - general permit:

(A) Sewage from 0 up to 49,999 gallons per day $455(B) Sewage from 50,000 up to 199,999 gallons

per day $800(C) Sewage from 200,000 up to 599,999 gallons

per day $1,170

(D) Sewage from 600,000 up to 999,999 gallons

per day $1,860

(VI) Industrial dischargers subject to categorical effluent standards discharging to publicly owned treatment works with pretreatment programs, not including categorical industries subject to zero-discharge standards:

(A) Very low flow - less than 100 gallons per day $292(B) 100 up to 9,999 gallons per day $699(C) 10,000 up to 50,000 gallons per day $1,047

(D) More than 50,000 gallons per day $1,397

(VII) All other significant industrial dischargers discharging to publicly owned treatment works with pretreatment, including categorical industries subject to zero-discharge standards:

(A) Less than 10,000 gallons per day $175(B) 10,000 up to 50,000 gallons per day $349(C) More than 50,000 gallons per day $465(D) Pit dewatering only $270(VIII) Industrial dischargers subject to categorical effluent standards discharging to publicly owned treatment works without pretreatment programs, not including categorical industries subject to zero discharge standards:

(A) Less than 10,000 gallons per day $815(B) 10,000 up to 50,000 gallons per day $1,280

(C) More than 50,000 gallons per day $1,746

(IX) All other significant industrial dischargers discharging to publicly owned treatment works without pretreatment programs, including categorical industries subject to zero-discharge standards:

(A) Less than 10,000 gallons per day $349(B) 10,000 up to 50,000 gallons per day $524(C) More than 50,000 gallons per day $699(X) Domestic wastewater - lagoons:

(A) Sewage from 0 up to 49,999 gallons per day $75

(B) Sewage from 50,000 up to 99,999 gallons

per day $75

(C) Sewage from 100,000 up to 499,999 gallons

per day $75

(D) Sewage from 500,000 up to 999,999 gallons

per day $75

(E) Sewage from 1,000,000 up to 2,499,999 gallons

per day $81

(F) Sewage, 2,500,000 gallons per day or more $94

(XI) Domestic wastewater - mechanical plants:

(A) Sewage from 0 up to 19,999 gallons per day $75

(B) Sewage from 20,000 up to 49,999 gallons per day $75

(C) Sewage from 50,000 up to 99,999 gallons per day $75

(D) Sewage from 100,000 up to 499,999 gallons

per day $75

(E) Sewage from 500,000 up to 999,999 gallons

per day $75

(F) Sewage from 1,000,000 up to 2,499,999 gallons

per day $81

(G) Sewage from 2,500,000 up to 9,999,999 gallons

per day $94

(H) Sewage from 10,000,000 up to 49,999,999

gallons per day $105(I) Sewage from 50,000,000 up to 99,999,999

gallons per day $117(J) Sewage, 100,000,000 gallons per day or more $128(XII) Wastewater reuse authorizations:

(A) Facility capacity of less than 100,000

gallons per day $450(B) Facility capacity from 100,000 gallons to

499,999 gallons per day $840(C) Facility capacity from 500,000 gallons to

999,999 gallons per day $1,400

(D) Facility capacity from 1,000,000 gallons to

2,499,999 gallons per day $2,300

(E) Facility capacity from 2,500,000 gallons to

9,999,999 gallons per day $4,300

(F) Facility capacity, 10,000,000 gallons per

day or more $6,300

(XIII) and (XIV) Repealed.

(e) The public and private utilities sector includes annual fee schedules for regulated activities associated with the operation of domestic wastewater treatment works, water treatment facilities, reclaimed water systems, and industrial operations that discharge to a domestic wastewater treatment works as follows:

Facility Categories and Subcategories for Permit Fees within the Public and Private Utilities Sector Annual Fees (I) Water treatment plants:

(A) Intermittent discharge $695(B) Routing discharge $1,000

(II) General permits:

(A) Water treatment plants - intermittent

discharge $580(B) Water treatment plants - routine discharge $872(C) Discharges associated with treated water

distribution systems for a population of

3,300 or fewer $128(D) Discharges associated with treated

water distribution systems for

a population from 3,301 up to 9,999 $256(E) Discharges associated with treated

water distribution systems for a

population of 10,000 or more $384(III) Domestic wastewater - lagoons:

(A) Sewage from 0 up to 49,999 gallons per day $641(B) Sewage from 50,000 up to 99,999 gallons

per day $1,031

(C) Sewage from 100,000 up to 499,999 gallons

per day $1,501

(D) Sewage from 500,000 up to 999,999 gallons

per day $2,586

(E) Sewage from 1,000,000 up to 1,999,999 gallons

per day $3,867

(F) Sewage, 2,000,000 gallons per day or more $7,881

(IV) Domestic wastewater - mechanical plants:

(A) Sewage from 0 up to 19,999 gallons per day $750(B) Sewage from 20,000 up to 49,999 gallons

per day $1,196

(C) Sewage from 50,000 up to 99,999 gallons

per day $1,757

(D) Sewage from 100,000 up to 499,999 gallons

per day $2,733

(E) Sewage from 500,000 up to 999,999 gallons

per day $4,538

(F) Sewage from 1,000,000 up to 2,499,999 gallons

per day $7,430

(G) Sewage from 2,500,000 up to 9,999,999 gallons

per day $13,920

(H) Sewage from 10,000,000 up to 49,999,999

gallons per day $24,132

(I) Sewage from 50,000,000 up to 99,999,999

gallons per day $27,840

(J) Sewage, 100,000,000 gallons per day or more $30,622

(V) Domestic facilities discharge to unclassified waters - general permit:

(A) Sewage from 0 up to 49,999 gallons per day $555(B) Sewage from 50,000 up to 199,999 gallons

per day $976(C) Sewage from 200,000 up to 599,999 gallons

per day $1,427

(D) Sewage from 600,000 up to 999,999 gallons

per day $2,269

(VI) Industrial dischargers subject to categorical effluent standards discharging to publicly owned treatment works with pretreatment programs, not including categorical industries subject to zero-discharge standards:

(A) Very low flow - less than 100 gallons per day $356(B) 100 up to 9,999 gallons per day $853(C) 10,000 up to 50,000 gallons per day $1,277

(D) More than 50,000 gallons per day $1,704

(VII) All other significant industrial dischargers discharging to publicly owned treatment works with pretreatment, including categorical industries subject to zero-discharge standards:

(A) Less than 10,000 gallons per day $214(B) 10,000 up to 50,000 gallons per day $426(C) More than 50,000 gallons per day $567(D) Pit dewatering only $329(VIII) Industrial dischargers subject to categorical effluent standards discharging to publicly owned treatment works without pretreatment programs, not including categorical industries subject to zero discharge standards:

(A) Less than 10,000 gallons per day $994(B) 10,000 up to 50,000 gallons per day $1,562

(C) More than 50,000 gallons per day $2,130

(IX) All other significant industrial dischargers discharging to publicly owned treatment works without pretreatment programs, including categorical industries subject to zero-discharge standards:

(A) Less than 10,000 gallons per day $426(B) 10,000 up to 50,000 gallons per day $639(C) More than 50,000 gallons per day $853(X) Domestic wastewater - lagoons:

(A) Sewage from 0 up to 49,999 gallons per day $92

(B) Sewage from 50,000 up to 99,999 gallons

per day $92

(C) Sewage from 100,000 up to 499,999 gallons

per day $92

(D) Sewage from 500,000 up to 999,999 gallons

per day $92

(E) Sewage from 1,000,000 up to 2,499,999 gallons

per day $99

(F) Sewage, 2,500,000 gallons per day or more $115(XI) Domestic wastewater - mechanical plants:

(A) Sewage from 0 up to 19,999 gallons per day $92

(B) Sewage from 20,000 up to 49,999 gallons per day $92

(C) Sewage from 50,000 up to 99,999 gallons per day $92

(D) Sewage from 100,000 up to 499,999 gallons

per day $92

(E) Sewage from 500,000 up to 999,999 gallons

per day $92

(F) Sewage from 1,000,000 up to 2,499,999 gallons

per day $99

(G) Sewage from 2,500,000 up to 9,999,999 gallons

per day $115(H) Sewage from 10,000,000 up to 49,999,999

gallons per day $128(I) Sewage from 50,000,000 up to 99,999,999

gallons per day $143(J) Sewage, 100,000,000 gallons per day or more $156(XII) Wastewater reuse authorizations:

(A) Facility capacity of less than 100,000

gallons per day $549(B) Facility capacity from 100,000 gallons to

499,999 gallons per day $1,025

(C) Facility capacity from 500,000 gallons to

999,999 gallons per day $1,708

(D) Facility capacity from 1,000,000 gallons to

2,499,999 gallons per day $2,806

(E) Facility capacity from 2,500,000 gallons to

9,999,999 gallons per day $5,246

(F) Facility capacity, 10,000,000 gallons per

day or more $7,686

(XIII) and (XIV) Repealed.

(f) The municipal separate storm sewer systems sector includes annual fees for regulated activities associated with the operation of municipal separate storm sewer systems, as follows:

Facility Categories and Subcategories for Permit Fees within the Municipal Separate Storm Sewer System Sector Annual Fees (I) MS4 general permits:

(A) Storm water municipal for a population

of 10,000 or fewer $355(B) Storm water municipal for a population

from 10,000 up to 49,999 $810(C) Storm water municipal for a population

from 50,000 up to 99,999 $2,020

(D) Storm water municipal for a population

of 100,000 or more $4,050

(II) MS4 individual permits:

(A) Municipalities with a population from

10,000 up to 49,999 $1,245

(B) Municipalities with a population from

50,000 up to 99,999 $3,110

(C) Municipalities with a population from

100,000 up to 249,999 $6,225

(D) Municipalities with a population of

250,000 or more $10,580

(E) Statewide permit for municipal separate

storm water systems, owned or

operated by the department of

transportation, in municipal areas

where storm water permits are required $4,360

(f) The municipal separate storm sewer systems sector includes annual fees for regulated activities associated with the operation of municipal separate storm sewer systems, as follows:

Facility Categories and Subcategories for Permit Fees within the Municipal Separate Storm Sewer System Sector Annual Fees (I) MS4 general permits:

(A) Storm water municipal for a population

of 10,000 or fewer $462(B) Storm water municipal for a population

from 10,000 up to 49,999 $1,053

(C) Storm water municipal for a population

from 50,000 up to 99,999 $2,626

(D) Storm water municipal for a population

of 100,000 or more $5,265

(II) MS4 individual permits:

(A) Municipalities with a population from

10,000 up to 49,999 $1,619

(B) Municipalities with a population from

50,000 up to 99,999 $4,043

(C) Municipalities with a population from

100,000 up to 249,999 $8,093

(D) Municipalities with a population of

250,000 or more $13,754

(E) Statewide permit for municipal separate

storm water systems, owned or

operated by the department of

transportation, in municipal areas

where storm water permits are required $5,668

(1.2) (a) For the activities listed in this subsection (1.2) associated with reviewing requests for certifications under section 401 of the federal act and this article, known as "401 certificates", the division may assess a fee for the review. There is hereby created in the state treasury the water quality certification sector fund, which consists of fees collected pursuant to this subsection (1.2). The division shall transmit the fees to the state treasurer, who shall credit them to the water quality certification sector fund. All such fees must be in accordance with the following schedules:

(a) For the activities listed in this subsection (1.2) associated with reviewing requests for certifications under section 401 of the federal act and this article 8, known as "401 certificates", the division may assess a fee for the review. There is hereby created in the state treasury the water quality certification sector fund, which consists of fees collected pursuant to this subsection (1.2). The division shall transmit the fees to the state treasurer, who shall credit them to the water quality certification sector fund. All such fees must be in accordance with the following schedules:

(I) The fee for a tier 1 project is one thousand one hundred dollars, which must be submitted with the certification application. Tier 1 projects are projects that incur minimal costs and minimal water quality impacts. Tier 1 includes certifications of channel stabilization projects and single drainage improvement projects. Typical characteristics of tier 1 projects may include all or some of the following:

(I) The fee for a tier 1 project is one thousand one hundred twenty-two dollars, which must be submitted with the certification application. Tier 1 projects are projects that incur minimal costs and minimal water quality impacts. Tier 1 includes certifications of channel stabilization projects and single drainage improvement projects. Typical characteristics of tier 1 projects may include all or some of the following:

(A) The potential for minimal impacts to water quality;

(B) A low level of public participation;

(C) No more than standard coordination with federal, state, or local agencies may be required;

(D) Limited technical assistance may be needed.

(II) The fee for a tier 2 project is three thousand eight hundred dollars, which must be submitted with the certification application. Tier 2 projects are projects that incur moderate costs and potential water quality impacts. Tier 2 includes certifications of projects that affect multiple drainages. Typical characteristics of tier 2 projects may include all or some of the following:

(II) The fee for a tier 2 project is three thousand eight hundred seventy-six dollars, which must be submitted with the certification application. Tier 2 projects are projects that incur moderate costs and potential water quality impacts. Tier 2 includes certifications of projects that affect multiple drainages. Typical characteristics of tier 2 projects may include all or some of the following:

(A) The potential for minimal impacts to water quality;

(B) A basic to high level of public participation may be required with potential for participation in public meetings or hearings held by outside parties;

(C) More than the standard level of coordination with multiple federal, state, or local agencies may be required, including one or more meetings or pre-application site visits;

(D) A moderate and ongoing level of technical assistance may be needed;

(E) Compensatory mitigation review may be required;

(F) Review of a full evaluation and findings report if needed; or

(G) If the certification is appealed, addressing an appeal of the division's water quality certification to the commission pursuant to sections 25-8-202 (1)(k), 25-8-302 (1)(f), and 25-8-401.

(III) The fee for a tier 3 project is calculated on an hourly rate based on the actual costs of division staff and contractor time. Tier 3 projects are projects that involve a large watershed area, a high degree of complexity, or high potential for water quality impacts. Tier 3 includes certifications of federal energy regulatory commission relicensing projects or projects involving more long-term water quality impacts. Typical characteristics of tier 3 projects may include all or some of the following:

(A) The potential for greater, permanent water quality impacts if one or more of the following occurs: The water body is identified as not attaining water quality standards; or multiple stream or lake segments as established by section 25-8-203 are affected;

(B) A high level of public participation, including extensive public comments and the potential for one or more public meetings or hearings conducted by the division or outside parties;

(C) Substantially more than standard coordination with multiple federal, state, or local agencies may be required, including one or more meetings;

(D) A high level of iterative technical assistance may be required or substantive project revisions may be received;

(E) The potential for complex compensatory mitigation review;

(F) A site visit may be needed to understand impacts and advise on potential alternatives;

(G) The review of a full evaluation and findings report if needed; or

(H) If the certification is appealed, addressing an appeal of the division's water quality certification to the commission pursuant to sections 25-8-202 (1)(k), 25-8-302 (1)(f), and 25-8-401.

(IV) The fee for a tier 4 project is calculated on an hourly rate based on the actual costs of division staff and contractor time. Tier 4 projects are projects that involve multiple or large watershed areas, a very high degree of complexity, a very high potential for water quality impacts, or a high level of public participation. Tier 4 includes transmountain water supply projects. Typical characteristics of tier 4 projects may include all or some of the following:

(A) The potential for greater water quality impacts if one or more of the following occurs: The water body is identified as not attaining water quality standards; or multiple stream or lake segments as established by section 25-8-203 are affected;

(B) A high level of public participation, including extensive public comments and the potential for one or more public meetings or hearings conducted by the division or outside parties;

(C) Substantially more coordination than is standard with multiple federal, state, or local agencies may be required, including one or more meetings;

(D) A high level of iterative technical assistance may be required or substantive project revisions may be received;

(E) The potential for complex compensatory mitigation review;

(F) A site visit may be needed to understand impacts and advise on potential alternatives;

(G) Coordination with the governor's office in conjunction with other state agencies, tribal nations, and the federal government may be required;

(H) To the extent pertinent, review of additional documents, such as federal "National Environmental Policy Act" resource reports, environmental assessments, and environmental impact statements;

(I) If needed, to the extent not addressed in the documents addressed in sub-subparagraph (H) of this subparagraph (IV) and consistent with the requirements of this article and of the rules promulgated pursuant to this article, review and use of a full evaluation and findings report; or

(J) If the certification is appealed, addressing an appeal of the division's water quality certification to the commission pursuant to sections 25-8-202 (1)(k), 25-8-302 (1)(f), and 25-8-401.

(b) For tier 3 and tier 4 projects, the division may assess fees for services provided by the division prior to the applicant submitting a formal water quality certification application, which fees must reflect the actual cost of division staff and contractor time.

(c) For tier 3 and tier 4 projects, the division may assess fees for services provided by the division to monitor the projects certified with conditions, which fees must reflect the actual cost of division staff and contractor time.

(1.3) For each service listed below, the division may assess a fee for the service, and all such fees must be in accordance with the following schedules:

(a) Amendments to permits associated with the commerce and industry sector, construction sector, pesticides application, public and private utility sector under subsection (1.1) of this section, and amendments to permits issued through June 30, 2018, associated with regulated activities in subparagraph (IV) of the animal agriculture sector in paragraph (a) of subsection (1.1) of this section:

(I) Minor amendment: An amount equal to twenty-five percent of the annual fee for the permit being amended, not to exceed two thousand eight hundred ten dollars;

(II) Major amendment: An amount equal to fifty-five percent of the annual fee for the permit being amended, not to exceed five thousand nine hundred fifty dollars;

(b) Preliminary effluent limitations:

(I) In accordance with section 25-8-702, the division may assess a fee, as set forth in the schedules in this paragraph (b), for the determination of preliminary effluent limitations upon a domestic wastewater treatment works pursuant to the site location approval process. All such fees shall be paid in advance of any work done.

(II) At the request of an entity that is not a domestic wastewater treatment works, and upon payment of the appropriate fee as set forth in the schedules in this paragraph (b), the division may determine preliminary effluent limits for a proposed discharge as described by the requester.

(III) Fees set forth in the schedules established in this paragraph (b) are increased by an amount equal to seventy-five percent of the applicable fee for each set of preliminary effluent limitations requested by domestic wastewater treatment works for discharges to second or additional receiving water bodies.

(IV) The division may, where an entity requests modification of existing division-approved preliminary effluent limitations, complete the modification for a fee equal to twenty-five percent of the applicable fee as set forth in the schedules in this paragraph (b).

Facility Categories and Subcategories for Preliminary Effluent Limitations Fees (V) Preliminary effluent limitations for individual permits:

(A) Less than 100,000 gallons per day $2,100

(B) 100,000 to 999,999 gallons per day $4,200

(C) 1,000,000 to 9,999,999 gallons per day $6,300

(D) 10,000,000 or more gallons per day $8,400

(V) Preliminary effluent limitations for individual permits:

(A) Less than 100,000 gallons per day $2,562

(B) 100,000 to 999,999 gallons per day $5,124

(C) 1,000,000 to 9,999,999 gallons per day $7,686

(D) 10,000,000 or more gallons per day $10,248

(VI) Preliminary effluent limitations for

general permits from 0 up to 1,000,000

gallons per day $1,050

(VI) Preliminary effluent limitations for

general permits from 0 up to 1,000,000

gallons per day $1,281

(VII) Preliminary effluent limitations for discharges to groundwater:

(A) Minor facilities, less than 1,000,000 gallons

per day $525(B) Major facilities, 1,000,000 gallons

per day or more $840(VII) Preliminary effluent limitations for discharges to groundwater:

(A) Minor facilities, less than 1,000,000 gallons

per day $641(B) Major facilities, 1,000,000 gallons

per day or more $1,025

(VIII) Review of preliminary effluent limitations for individual permits professionally prepared by others:

(A) Minor facilities, less than 1,000,000 gallons

per day $1,575

(B) Major facilities, 1,000,000 gallons

per day or more $3,150

(VIII) Review of preliminary effluent limitations for individual permits professionally prepared by others:

(A) Minor facilities, less than 1,000,000 gallons

per day $1,922

(B) Major facilities, 1,000,000 gallons

per day or more $3,843

(c) Wastewater site applications and design reviews:

Facility Categories and Subcategories for Wastewater Site Applications and Design Reviews Fees (I) Wastewater site applications:

(A) Wastewater treatment plants, less than 100,000 gallons per day:

New $7,738

Expansion $6,191

(B) Wastewater treatment plants from 100,000 to 999,999 gallons per day:

New $15,477

Expansion $12,381

(C) Wastewater treatment plants from 1,000,000 to 9,999,999 gallons per day:

New $23,215

Expansion $18,572

(D) Wastewater treatment plants, 10,000,000 gallons per day or more:

New $30,953

Expansion $24,763

(E) Lift stations, less than 100,000 gallons per day:

New $1,935

Expansion $1,548

(F) Lift stations from 100,000 to 999,999 gallons per day:

New $3,869

Expansion $3,095

(G) Lift stations from 1,000,000 to 9,999,999 gallons per day:

New $5,804

Expansion $4,643

(H) Lift stations, 10,000,000 gallons per day or more:

New $7,738

Expansion $6,191

(I) Amendments to site applications concerning

a change from gas chlorination to liquid

chlorination or from any form of

chlorination to ultraviolet light

disinfection, less than 100,000

gallons per day $451(J) Amendments to site applications concerning

a change from gas chlorination to liquid chlorination

or from any form of chlorination to ultraviolet light

disinfection from 100,000 to 999,999 gallons per day $903(K) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from any

form of chlorination to ultraviolet light disinfection

from 1,000,000 to 9,999,999 gallons per day $1,354

(L) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from any

form of chlorination to ultraviolet light disinfection,

10,000,000 gallons per day or more $1,806

(M) Other amendments to site application, less than

100,000 gallons per day $645(N) Other amendments to site applications from

100,000 to 999,999 gallons per day $1,290

(O) Other amendments to site applications

from 1,000,000 to 9,999,999 gallons per day $1,935

(P) Other amendments to site applications,

10,000,000 gallons per day or more $2,579

(Q) On-site wastewater treatment systems $4,500

(R) Extension $650(S) Interceptor site applications $1,300

(T) Interceptor certifications $300(U) Outfall sewers $1,300

(II) Wastewater design review:

(A) Wastewater treatment plants, less than 100,000 gallons per day:

New $4,900

Expansion $3,900

(B) Wastewater treatment plants from 100,000 to 999,999 gallons per day:

New $9,900

Expansion $7,900

(C) Wastewater treatment plants from 1,000,000 to 9,999,999 gallons per day:

New $14,800

Expansion $11,800

(D) Wastewater treatment plants, 10,000,000 gallons per day or more:

New $19,700

Expansion $15,800

(E) Lift stations, less than 100,000 gallons per day:

New $1,200

Expansion $1,000

(F) Lift stations from 100,000 to 999,999 gallons per day:

New $2,500

Expansion $2,000

(G) Lift stations from 1,000,000 to 9,999,999 gallons per day:

New $3,700

Expansion $3,000

(H) Lift stations, 10,000,000 gallons per day or more:

New $4,900

Expansion $3,900

(I) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from any

form of chlorination to ultraviolet light disinfection,

less than 100,000 gallons per day $500(J) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from any

form of chlorination to ultraviolet light disinfection

from 100,000 to 999,999 gallons per day $1,000

(K) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from any

form of chlorination to ultraviolet light disinfection

from 1,000,000 to 9,999,999 gallons per day $1,500

(L) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from any

form of chlorination to ultraviolet light disinfection,

10,000,000 gallons per day or more $2,000

(M) Other amendments to site application,

less than 100,000 gallons per day $700(N) Other amendments to site applications,

from 100,000 to 999,999 gallons per day $1,400

(O) Other amendments to site applications,

from 1,000,000 to 9,999,999 gallons per day $2,100

(P) Other amendments to site applications,

10,000,000 gallons per day or more $2,800

(Q) On-site wastewater treatment systems $3,000

(R) Interceptor site applications $1,400

(S) Outfall sewers $1,400

(c) Wastewater site applications and design reviews:

Facility Categories and Subcategories for Wastewater Site Applications and Design Reviews Fees (I) Wastewater site applications:

(A) Wastewater treatment plants, less than 100,000 gallons per day:

New $9,440Expansion $7,553

(B) Wastewater treatment plants from 100,000 to 999,999 gallons per day:

New $18,882

Expansion $15,105

(C) Wastewater treatment plants from 1,000,000 to 9,999,999 gallons per day:

New $28,322

Expansion $22,658

(D) Wastewater treatment plants, 10,000,000 gallons per day or more:

New $37,763

Expansion $30,211

(E) Lift stations, less than 100,000 gallons per day:

New $2,361

Expansion $1,889

(F) Lift stations from 100,000 to 999,999 gallons per day:

New $4,720

Expansion $3,776

(G) Lift stations from 1,000,000 to 9,999,999 gallons per day:

New $7,081

Expansion $5,664

(H) Lift stations, 10,000,000 gallons per day or more:

New $9,440

Expansion $7,553

(I) Amendments to site applications concerning

a change from gas chlorination to liquid

chlorination or from any form of

chlorination to ultraviolet light

disinfection, less than 100,000

gallons per day $550(J) Amendments to site applications concerning

a change from gas chlorination to liquid chlorination

or from any form of chlorination to ultraviolet light

disinfection from 100,000 to 999,999 gallons per day $1,102

(K) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from any

form of chlorination to ultraviolet light disinfection

from 1,000,000 to 9,999,999 gallons per day $1,652

(L) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from any

form of chlorination to ultraviolet light disinfection,

10,000,000 gallons per day or more $2,203

(M) Other amendments to site application, less than

100,000 gallons per day $787(N) Other amendments to site applications from

100,000 to 999,999 gallons per day $1,574

(O) Other amendments to site applications

from 1,000,000 to 9,999,999 gallons per day $2,361

(P) Other amendments to site applications,

10,000,000 gallons per day or more $3,146

(Q) On-site wastewater treatment systems $5,490

(R) Extension $793(S) Interceptor site applications $1,586

(T) Interceptor certifications $366(U) Outfall sewers $1,586

(II) Wastewater design review:

(A) Wastewater treatment plants, less than 100,000 gallons per day:

New $5,978

Expansion $4,758

(B) Wastewater treatment plants from 100,000 to 999,999 gallons per day:

New $12,078

Expansion $9,638

(C) Wastewater treatment plants from 1,000,000 to 9,999,999 gallons per day:

New $18,056

Expansion $14,396

(D) Wastewater treatment plants, 10,000,000 gallons per day or more:

New $24,034

Expansion $19,276

(E) Lift stations, less than 100,000 gallons per day:

New $1,464

Expansion $1,220

(F) Lift stations from 100,000 to 999,999 gallons per day:

New $3,050

Expansion $2,440

(G) Lift stations from 1,000,000 to 9,999,999 gallons per day:

New $4,514

Expansion $3,660

(H) Lift stations, 10,000,000 gallons per day or more:

New $5,978

Expansion $4,758

(I) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from any

form of chlorination to ultraviolet light disinfection,

less than 100,000 gallons per day $610(J) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from any

form of chlorination to ultraviolet light disinfection

from 100,000 to 999,999 gallons per day $1,220

(K) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from

any form of chlorination to ultraviolet light

disinfection from 1,000,000 to

9,999,999 gallons per day $1,830

(L) Amendments to site applications concerning a change

from gas chlorination to liquid chlorination or from any

form of chlorination to ultraviolet light disinfection,

10,000,000 gallons per day or more $2,440

(M) Other amendments to site application,

less than 100,000 gallons per day $854(N) Other amendments to site applications,

from 100,000 to 999,999 gallons per day $1,708

(O) Other amendments to site applications, from

1,000,000 to 9,999,999 gallons per day $2,562

(P) Other amendments to site applications,

10,000,000 gallons per day or more $3,416

(Q) On-site wastewater treatment systems $3,660

(R) Interceptor site applications $1,708

(S) Outfall sewers $1,708

(1.4) The division may establish an interim fee that must be consistent and equitable with the fees contained in subsection (1.1) of this section in any case where a facility other than those listed must be permitted. This interim fee applies until the date of adjournment sine die of the next regular session of the general assembly following imposition of the interim fee.

(1.5) (a) (I) There is hereby created in the state treasury the commerce and industry sector fund, which consists of all annual fees for regulated activities associated with the commerce and industry sector collected pursuant to subsection (1.1) of this section; all fees for services performed by the division associated with the commerce and industry sector collected pursuant to subsection (1.3) of this section; and all interim fees associated with the commerce and industry sector collected pursuant to subsection (1.4) of this section. The division shall transmit the fees to the state treasurer, who shall credit them to the commerce and industry sector fund.

(II) There is hereby created in the state treasury the construction sector fund, which consists of all annual fees collected for regulated activities associated with the construction sector pursuant to subsection (1.1) of this section; all fees for services performed by the division associated with the construction sector collected pursuant to subsection (1.3) of this section; and all interim fees associated with the construction sector collected pursuant to subsection (1.4) of this section. The division shall transmit the fees to the state treasurer, who shall credit them to the construction sector fund.

(III) There is hereby created in the state treasury the pesticides sector fund, which consists of all annual fees collected for regulated activities associated with the pesticides sector pursuant to subsection (1.1) of this section; all fees for services performed by the division associated with the pesticides sector collected pursuant to subsection (1.3) of this section; and all interim fees associated with the pesticides sector collected pursuant to subsection (1.4) of this section. The division shall transmit the fees to the state treasurer, who shall credit them to the pesticides sector fund.

(IV) There is hereby created in the state treasury the municipal separate storm sewer system sector fund, which consists of all annual fees collected for regulated activities associated with the municipal separate storm sewer system sector pursuant to subsection (1.1) of this section; all fees for services performed by the division associated with the municipal separate storm sewer system sector collected pursuant to subsection (1.3) of this section; and all interim fees associated with the municipal separate storm sewer system sector collected pursuant to subsection (1.4) of this section. The division shall transmit the fees to the state treasurer, who shall credit them to the municipal separate storm sewer system sector fund.

(V) There is hereby created in the state treasury the public and private utilities sector fund, which consists of all annual fees collected for regulated activities associated with the public and private utilities sector pursuant to subsection (1.1) of this section; all fees for services performed by the division associated with the public and private utilities sector collected pursuant to subsection (1.3) of this section; and all interim fees associated with the public and private utilities sector collected pursuant to subsection (1.4) of this section. The division shall transmit the fees to the state treasurer, who shall credit them to the public and private utilities sector fund.

(b) (I) The general assembly shall annually appropriate the money in the funds created in paragraph (a) of this subsection (1.5) and in subsection (1.2) of this section to the department of public health and environment for its direct and indirect costs in administering the appropriate sector. The department shall review expenditures of the money to ensure that it is used only to fund the expenses of the discharge permit system and other activities included in subsections (1.1), (1.2), (1.3), and (1.4) of this section and that, except as specified in subparagraph (II) of this paragraph (b):

(A) Money derived from a particular sector is used only for that sector; and

(B) Money derived from subsection (1.2) of this section is used only to provide water quality certifications.

(II) (A) If the money derived from a particular sector is inadequate to cover the department's direct and indirect costs in administering that sector, the general assembly may, during fiscal years 2016-17 and 2017-18, appropriate money from any of the funds created in paragraph (a) of this subsection (1.5) and in subsection (1.2) of this section for the department's direct and indirect costs in administering that sector.

(B) During the 2016 interim, the department shall conduct a stakeholder process regarding the appropriate and necessary fees that each subcategory of each sector should pay to enable each sector to be adequately funded by fees collected from that sector. The department shall submit a legislative proposal to the joint budget committee by November 1, 2016, concerning its conclusions regarding the fees.

(C) This subparagraph (II) is repealed, effective September 1, 2018.

(III) All interest earned on the investment or deposit of money in each fund and all unencumbered or unappropriated balances in each fund remain in each individual fund, shall be appropriated only for the expenses of the discharge permit system, and shall not be transferred or revert to the general fund or any other fund at the end of any fiscal year or any other time.

(c) It is the intent of the general assembly that a portion of the expenses of the discharge permit system be funded from the general fund, reflecting the benefit derived by the general public; except that the general assembly may determine, in any given fiscal year, that general fund revenues are inadequate to meet general fund demands and that, as a consequence, it is necessary to forego, subject to future reconsideration, all or some portion of such general fund contribution to the discharge permit program pursuant to this part 5.

(c) (I) It is the intent of the general assembly that:

(A) A portion of the expenses of the discharge permit system be funded from the general fund, reflecting the benefit derived by the general public; except that the general assembly may determine, in any given fiscal year, that general fund revenues are inadequate to meet general fund demands and that, as a consequence, it is necessary to forego, subject to future reconsideration, all or some portion of such general fund contribution to the discharge permit program pursuant to this part 5; and

(B) The fees established in this section should not be adjusted until at least 2023 and, before the general assembly adjusts the fees, the department of public health and environment shall engage stakeholders in a process to review the total funding for the discharge permit system, including federal money, money from the general fund, and all sector fees.

(II) In furtherance of this policy, in future fee and funding changes, the ratios described in this subsection (1.5)(c)(II) should be maintained except as may be revised by the general assembly by bill:

(A) Commerce and industry sector: Fifty percent general fund and fifty percent cash funds;

(B) Construction sector: Twenty percent general fund and eighty percent cash funds;

(C) Municipal separate storm sewer: Fifty percent general fund and fifty percent cash funds;

(D) Pesticides sector: Ninety-four percent general fund and six percent cash funds;

(E) Public and private utilities sector: Fifty percent general fund and fifty percent cash funds; and

(F) Water quality certifications sector: Five percent general fund and ninety-five percent cash funds.

(d) Notwithstanding the amount specified for any fee in subsection (1.1) or (1.3) of this section, the commission by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(1.6) There is hereby created the animal feeding operations fund, which consists of all fees collected for regulated activities associated with the animal agriculture sector in paragraph (a) of subsection (1.1) of this section, as well as all fees collected for services provided by the division associated with the animal agriculture sector in subsection (1.3) of this section. The division shall transmit the fees to the state treasurer, who shall credit them to the animal feeding operations fund. Any unexpended and unencumbered moneys remaining in the animal feeding operations fund at the end of any fiscal year remain in the animal feeding operations fund and shall not be transferred or revert to the general fund or any other fund. The general assembly shall annually appropriate the moneys in the animal feeding operations fund to the department of public health and environment for the direct and indirect costs associated with the permitting and oversight of animal feeding operations under this article.

(1.7) (a) The department of public health and environment shall report annually to:

(I) The senate agriculture and natural resources committee and the house of representatives agriculture, livestock, and natural resources committee, or their successor committees, on:

(A) The environmental agriculture program. The report must include the number of permits processed, the number of inspections conducted, the number of enforcement actions taken, and the costs associated with all program activities during the preceding year. The department shall submit the report on or before March 31 of each year.

(B) The clean water program. The report must include the number of permits processed, the number of applications pending for new and amended permits, the length of time the permits remain in the system prior to issuance, the number of inspections conducted, the number of site application and design reviews completed, the number of enforcement actions taken, the costs associated with each sector specified in subsections (1.1), (1.2), and (1.3) of this section, the number of full-time equivalents assigned to and actively processing permits, the number of full-time equivalents assigned to and actively conducting inspections, the number of full-time equivalents assigned to and actively conducting site application and design reviews, the number of full-time equivalents assigned to and actively conducting enforcement actions, and the number of full-time equivalents assigned to and actively developing rules and standards. The department shall inform the committees regarding all new standards and rules to be proposed within the subsequent year. The department shall submit the report on or before March 31 of each year. Commencing in 2017, the department shall develop baseline information for reporting. Commencing in 2018, the department shall provide information on improvements that have been made in comparison to the baseline information and information on the barriers to making improvements.

(II) The joint budget committee by November 1 of each year regarding the fee revenue received from each sector specified in subsections (1.1), (1.2), and (1.3) of this section, including expenditures by fund source and revenues by fund and sector source based on the November 1 request.

(b) The reporting required by this section is exempt from section 24-1-136, C.R.S.

(2) (a) A complete and accurate application for all discharges shall be filed with the division not less than one hundred eighty days prior to the date proposed for commencing the discharge.

(b) The application shall contain such relevant plans, specifications, water quality data, and other information related to the proposed discharge as the division may reasonably require. Prior to submitting an application for a permit, the applicant may request and, if so requested, the division shall grant a planning meeting with the applicant. At such meeting, the division shall advise the applicant of the applicable permit requirements, including the information, plans, specifications, and data required to be furnished with the permit application.

(c) The division shall begin the review of an application within forty-five days after the receipt of the application and shall notify the applicant within ninety days after receipt of the application whether the application is complete. If the division determines that an application is incomplete, the division may request that the applicant submit additional information. If additional information is requested by the division and submitted by the applicant, the division shall have fifteen days after the date the additional information is submitted to determine whether the additional information satisfies the request and to advise the applicant if, and in what respects, the additional information does not satisfy the request. A final decision that an application is not complete shall be considered final agency action upon issuance of such decision to the applicant and shall be subject to judicial review. A petition for review of such decision shall be given priority scheduling by the court.

(3) (a) The division shall evaluate complete permit applications to determine whether the proposed discharge will comply with all applicable federal and state statutory and regulatory requirements.

(b) The division shall give public notice of a complete permit application and the division's preliminary analysis of the application as provided in subsection (4) of this section. The notice shall advise of the opportunity for interested persons to submit written comments on the permit application and the division's preliminary analysis or to request, for good cause shown, a public meeting on the application and analysis. A request for a public meeting shall be made within thirty days after the initial public notice of the permit application and the division's preliminary analysis. If a public meeting is requested and the division, in its discretion and for good cause shown, grants the request, the division shall hold the public meeting not more than seventy-five days after the initial public notice. The division shall provide notice as provided in subsection (4) of this section of the public meeting not less than thirty days prior to the date of the meeting.

(c) The period for public comment shall close thirty days from the date of notice of the permit application and the division's preliminary analysis thereof; except that, if a public meeting is held on the application and analysis, the period for public comment shall close sixty days from the date of notice of the application.

(4) Public notice of every complete permit application and the division's preliminary analysis thereof shall be circulated in a manner designed to inform interested and potentially interested persons of the application and analysis. Procedures for the circulation of such public notice or a notice regarding a public meeting concerning an application and analysis shall be established by the commission and shall include at least the following:

(a) Notice shall be given by at least one publication in a newspaper of general circulation which is distributed within the geographical areas of the proposed discharge.

(b) Notice shall be mailed to any person or group upon request.

(c) The division shall add the name of any person or group upon request to a mailing list to receive copies of notices for all discharge permit applications within the state or within a certain geographical area.

(d) The division shall also, during the period from the date of the initial public notice of the application and analysis to the close of the public comment period, maintain in the office of the county clerk and recorder of the county in which the proposed discharge, or a part thereof, is to occur a copy of its preliminary analysis and a copy of the permit application with all accompanying data for public inspection.

(5) (a) (I) Except as provided in this subsection (5), if the division has not finally issued or denied a permit within one hundred eighty days after receipt of the permit application, unless this time limit is waived or extended by the applicant or if the division determines at any time after receiving an application that it cannot issue a permit prior to the expiration of an existing permit, the division shall issue a temporary permit or the existing permit shall be extended pursuant to the operation of section 24-4-104, C.R.S.

(II) The deadlines established pursuant to subparagraph (I) of this paragraph (a) for a determination on a permit application shall be extended by:

(A) The number of days which an applicant takes to submit information requested by the division pursuant to paragraph (c) of subsection (2) of this section plus the fifteen days provided for the division to evaluate such additional information; and

(B) Forty-five days, if a public meeting is held pursuant to subsection (3) of this section.

(b) All temporary permits shall contain such conditions as are necessary to protect public health and shall not be less restrictive than required by state and federal effluent guidelines unless a schedule of compliance or a variance is set forth therein. A temporary permit shall be issued for a period not to exceed two years and shall expire as provided in the issuance or denial of the final permit. Issuance of a temporary permit shall be final agency action for the purposes of section 24-4-106, C.R.S.

(6) Repealed.



§ 25-8-503. Permits - when required and when prohibited - variances

(1) (a) The division shall issue a permit in accordance with regulations promulgated under this article when the division has determined that the provisions of this article and the federal act and regulations thereunder have been met with respect to both the application and proposed permit.

(b) When necessary for compliance with the federal act for the achievement of technology-based effluent limitations, the division may exercise best professional judgment in establishing effluent limitations on a case-by-case basis for permits as granted pursuant to paragraph (a) of this subsection (1). Technology-based effluent limitations based on best professional judgment shall be made only for good cause and in the absence of federally promulgated effluent guidelines or effluent limitation regulations promulgated by the commission and shall be subject to review as provided for in paragraph (c) of this subsection (1). Any effluent limitations established according to this paragraph (b) shall be made after considering the availability of appropriate technology, its economic reasonableness, the age of equipment and facilities involved, the process employed, and any increase in water or energy consumption.

(c) Review by a hearing officer or an administrative law judge of the department of personnel of technology-based effluent limitations based on best professional judgment shall be on request of the permit applicant or permittee or any aggrieved person and shall take place in an adjudicatory hearing to be held pursuant to section 24-4-105, C.R.S. The necessity of effluent limitations based on best professional judgment, as well as the reasonableness of the effluent limitation, considering all factors enumerated in paragraph (b) of this subsection (1), must be supported by substantial evidence. If such hearing is requested, it shall be held as part of a hearing requested to challenge the conditions of the permit.

(d) Repealed.

(2) No permit shall be issued which is inconsistent with any duly promulgated and controlling state, regional, or local land use plan or any portion of an approved regional wastewater management plan which has been adopted as a regulation pursuant to this article, unless all other requirements and conditions of this act have been met or will be met pursuant to a schedule of compliance or a variance specifying treatment requirements as determined by the division.

(3) No permit shall be issued which allows a violation of a control regulation unless the waste discharge permit contains effluent limitations and a schedule of compliance or a variance specifying treatment requirements as determined by the division.

(4) No permit shall be issued which allows a discharge that by itself or in combination with other pollution will result in pollution of the receiving waters in excess of the pollution permitted by an applicable water quality standard unless the permit contains effluent limitations and a schedule of compliance specifying treatment requirements. Effluent limitations designed to meet water quality standards shall be based on application of appropriate physical, chemical, and biological factors reasonably necessary to achieve the levels of protection required by the standards.

(5) Activities such as diversion, carriage, and exchange of water from or into streams, lakes, reservoirs, or conveyance structures, or storage of water in or the release of water from lakes, reservoirs, or conveyance structures, in the exercise of water rights shall not be considered to be point source discharges of pollution under this article. Water quality standards may apply to discharges from such activities only if the commission has adopted appropriate control regulations pursuant to section 25-8-205. Nothing in this article shall supersede the provisions of articles 80 to 93 of title 37, C.R.S.

(6) Nothing in subsection (5) of this section shall exempt any point source discharger which generates wastewater effluent from the requirement of obtaining a permit pursuant to this article. All permits for such discharges shall apply at the point where wastewater effluent is released from the control of the discharger. All permits for discharges into ditches or other man-made conveyance structures shall contain such provisions as are necessary for the protection of agricultural, domestic, industrial, and municipal beneficial uses made of the waters of the ditch or other man-made conveyance structures, which use or uses were decreed and in existence prior to the inception of the discharge.

(7) Repealed.

(8) Where a permit requires treatment to levels necessary to protect water quality standards and beyond levels required by technology-based effluent limitation requirements, the division must determine whether or not any or all of the water-quality-standard-based effluent limitations are reasonably related to the economic, environmental, public health, and energy impact to the public and affected persons, and are in furtherance of the policies set forth in sections 25-8-102 and 25-8-104. The division's determination shall be based upon information available to it including information provided during the public comment period on the draft permit or in response to specific requests for information. Such determinations shall be included as a part of the written record of the issuance of the final permit, whether or not a variance is available under subsection (9) of this section to alter the water quality standard based effluent limitations.

(9) The division may grant a variance from otherwise applicable requirements only to the extent authorized in the federal act or implementing regulations. Variances may be granted for no longer than the duration of the permit. Variances shall be granted or renewed according to the procedure established in section 25-8-401 (5). Any variances granted prior to June 4, 1985, which were validly granted under the provisions then in effect shall be valid according to their original terms.



§ 25-8-503.5. General permits - process for changing permit requirements

(1) With respect to a general permit listed in section 25-8-502 (1)(b)(I)(G), when proposing new or amended permit requirements for dischargers to meet, to obtain, or to maintain authorization for discharges under the permit, the division shall:

(a) Prepare a statement of basis and purpose explaining the need for the proposed requirements;

(b) Present evidence supporting the need for the proposed requirements, including information regarding pollutant potential and available controls, incidents of environmental damage, and permit violations;

(c) Before implementing the proposed requirements, provide public notice of, and consider comments received from affected parties about, the proposed requirements; and

(d) Upon request by an affected party, consider and give due weight to a cost-benefit analysis:

(I) Received by the division during the comment phase set forth in paragraph (c) of this subsection (1);

(II) Concerning one or more proposed requirements that are not already required by federal or state statute or rule;

(III) Prepared by a third party chosen from an approved list of analysts, as developed by the division in consultation with representatives of the industries that are subject to general permitting; and

(IV) Paid for by the affected party.

(2) Nothing in subsection (1) of this section confers rule-making authority on the division.

(3) A party may appeal a general permit issued under section 25-8-502 (1)(b)(I)(G) pursuant to the appeals process set forth in section 24-4-105, C.R.S.



§ 25-8-504. Agricultural wastes

(1) Neither the commission nor the division shall require any permit for any flow or return flow of irrigation water into state waters except as may be required by the federal act or regulations. The provisions of any permit that are so required shall not be any more stringent than, and shall not contain any condition for monitoring or reporting in excess of, the minimum required by the federal act or regulations.

(2) (a) Neither the commission nor the division shall require any permit for animal or agricultural waste on farms, ranches, and horticultural or floricultural operations, except as may be required by the federal act or regulations. The provisions of any permit that are so required shall not be any more stringent than, and shall not contain any condition for monitoring or reporting in excess of, the minimum required by the federal act or regulations.

(b) Nothing in paragraph (a) of this subsection (2), as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a horticultural or floricultural operation.

(3) No permit or fee shall ever be required pursuant to this part 5 for the diversion of water from natural surface streams.

(4) Nothing in this section shall be construed to affect the requirement of permits for housed commercial swine feeding operations pursuant to section 25-8-501.1.



§ 25-8-505. Permit conditions concerning publicly owned wastewater treatment works

The division is authorized to impose, as conditions in permits for the discharge of pollutants from publicly owned wastewater treatment works, appropriate measures to establish and insure compliance by industrial users with any system of user charges or industrial cost recovery.



§ 25-8-506. Nuclear and radioactive wastes

(1) It is unlawful for any person to discharge, deposit, or dispose of any radioactive waste underground in liquid, solid, or explosive form unless the division, upon application of the person desiring to undertake such activity and after investigation and hearing, has first found, based upon a preponderance of the evidence, that there will be no significant pollution resulting therefrom or that the pollution, if any, will be limited to waters in a specified limited area from which there is no significant migration.

(2) (a) In such case the division shall issue a permit for the proposed activity, upon the payment of a fee of one thousand dollars. The division may include in such permit issued under this subsection (2) such reasonable terms and conditions as it may from time to time require to implement this section in a manner consistent with the purposes of this article. The terms or conditions which may be imposed shall include, without limitation, those with respect to duration of use or operation; monitoring; reporting; volume of discharge or disposal; treatment of wastes; and the deposit with the state treasurer of a bond, with or without surety as the division may in its discretion require, or other security, to assure that the permitted activities will be conducted in compliance with the terms and conditions of the permit, and that upon abandonment, cessation, or interruption of the permitted activities or facilities, appropriate measures will be taken to protect the waters of the state. Other than relief from provisions of this article to the extent specified in this subsection (2), no permit issued pursuant to this subsection (2) shall relieve any person of any duty or liability to the state or to any other person existing or arising under any statute or under common law.

(b) Notwithstanding the amount specified for the fee in paragraph (a) of this subsection (2), the commission by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(3) No permit for the discharge, deposit, or disposal of nuclear or radioactive waste underground shall be required in any case where groundwater quality regulation is conducted under article 11 of this title, or under the uranium mill tailings radiation control act of 1978 (Pub.L. 95-604) or a successor statute, where such regulation is determined by the division to comply with the standard set forth in subsection (1) of this section.

(4) (a) The provisions of this section revise and replace, in part, section 25-8-505 of this article, the "Colorado Water Quality Control Act", as said article existed prior to July 1, 1981. All permits issued pursuant to said section 25-8-505 prior to July 1, 1981, shall be deemed a permit issued pursuant to this section and subject to the standards of subsection (1) of this section unless or until:

(I) Such permitted activities are exempted by the provisions of subsection (3) of this section. In such case, all permits issued pursuant to said section 25-8-505 shall terminate and have no effect whatsoever; or

(II) Such permitted activities are the subject of a new permit issued pursuant to this section.

(b) Repealed.



§ 25-8-507. Program repeal

If final federal agency action is taken revoking or withdrawing prior federal approval of all or any part of the state permit program, sections 25-8-203, 25-8-204, 25-8-501, 25-8-502, 25-8-503, and 25-8-505 and regulations adopted to implement such provisions are repealed as of the date of that final federal action.



§ 25-8-508. Industrial pretreatment program - creation - fees

(1) The division shall establish an industrial pretreatment program for the state which is designed to eliminate problems that occur when pollutants from industrial wastewaters are discharged into publicly owned treatment works, including health hazards caused to the public and to workers in sewers and treatment plants, pollution of state waters, interference with the operation of treatment plants or increased expense to dispose of sludges, damage to the pipes and equipment that may occur from pollutants, and the potential for explosion caused by highly volatile wastes. The program shall be adopted by the commission pursuant to section 25-8-205 and shall be adequate to comply with requirements set forth in section 307 (a), (b), and (c) of the federal act.

(2) The division is authorized to require compliance with applicable pretreatment requirements and standards by any domestic wastewater treatment works or by any industrial user of such treatment works. The division may grant a variance from applicable requirements only to the extent authorized in the federal act or implementing regulations.



§ 25-8-509. Permit conditions concerning use and disposal of biosolids

The division is authorized to impose, as conditions to the issuance of permits, requirements, prohibitions, standards, and concentration limitations on the use and disposal of biosolids in accordance with the regulations promulgated by the commission pursuant to section 25-8-205 (1)(e). The requirements, prohibitions, standards, and concentration limitations imposed by the division shall not be more restrictive than the requirements adopted for the solid wastes disposal sites and facilities pursuant to part 1 of article 20 of title 30, C.R.S., except as necessary to be consistent with section 405 of the federal act.






Part 6 - Violations, Remedies, and Penalties

§ 25-8-601. Division to be notified of suspected violations and accidental discharges - penalty

(1) Any person or any agency of the state or federal government may apply to the division to investigate and take action upon any suspected or alleged violation of any provision of this article or of any order, permit, or regulation issued or promulgated under authority of this article.

(2) Any person engaged in any operation or activity which results in a spill or discharge of oil or other substance which may cause pollution of the waters of the state contrary to the provisions of this article, as soon as he has knowledge thereof, shall notify the division of such discharge. Any person who fails to notify the division as soon as practicable is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than ten thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment. Notification received pursuant to this subsection (2) or information obtained by the exploitation of such notification shall not be used against any such person in a criminal case except prosecution for perjury, for false swearing, or for failure to comply with a clean-up order issued pursuant to section 25-8-606.

(3) Any penalty collected under this section shall be credited to the general fund.



§ 25-8-602. Notice of alleged violations

(1) Whenever the division has reason to believe that a violation of an order, permit, or control regulation issued or promulgated under authority of this article has occurred, the division shall cause written notice to be served personally or by certified mail, return receipt requested, upon the alleged violator or his agent for service of process. The notice shall state the provision alleged to be violated and the facts alleged to constitute a violation, and it may include the nature of any corrective action proposed to be required.

(2) Each cease-and-desist and clean-up order issued pursuant to sections 25-8-605 and 25-8-606 shall be accompanied by or have incorporated in it the notice provided for in subsection (1) of this section unless such notice has been given prior to issuance of such cease-and-desist or clean-up order.



§ 25-8-603. Hearing procedures for alleged violations

(1) In any notice given under section 25-8-602, the division shall require the alleged violator to answer each alleged violation and may require the alleged violator to appear before it for a public hearing to provide such answer. Such hearing shall be held no sooner than fifteen days after service of the notice; except that the division may set an earlier date for hearing if it is requested by the alleged violator.

(2) If the division does not require an alleged violator to appear for a public hearing, the alleged violator may request the division to conduct such a hearing. Such request shall be in writing and shall be filed with the division no later than thirty days after issuance of a notice under section 25-8-602. If such a request is filed, a hearing shall be held within a reasonable time.

(3) If a hearing is held pursuant to the provisions of this section, it shall be public and, if the division deems it practicable, shall be held in any county in which the violation is alleged to have occurred. The division shall permit all parties to respond to the notice served under section 25-8-602, to present evidence and argument on all issues, and to conduct cross-examination required for full disclosure of the facts.

(4) Hearings held pursuant to this section shall be conducted in accordance with section 24-4-105, C.R.S.



§ 25-8-604. Suspension, modification, and revocation of permit

Upon a finding and determination, after hearing, that a violation of a permit provision has occurred, the division may suspend, modify, or revoke the pertinent permit or take such other action with respect to the violation as may be authorized pursuant to regulations promulgated by the commission.



§ 25-8-605. Cease-and-desist orders

If the division determines, with or without hearing, that a violation of any provision of this article or of any order, permit, or control regulation issued or promulgated under authority of this article exists, the division may issue a cease-and-desist order. Such order shall set forth the provision alleged to be violated, the facts alleged to constitute the violation, and the time by which the acts or practices complained of must be terminated.



§ 25-8-606. Clean-up orders

The division may issue orders to any person to clean up any material which he, his employee, or his agent has accidentally or purposely dumped, spilled, or otherwise deposited in or near state waters which may pollute them. The division may also request the district attorney to proceed and take appropriate action under section 16-13-305 and sections 16-13-307 to 16-13-315, C.R.S., or section 18-4-511, C.R.S.



§ 25-8-607. Restraining orders and injunctions

(1) The division may request the district attorney for the judicial district with jurisdiction pursuant to subsection (2) of this section or the attorney general to bring, and if so requested it shall be the duty of such district attorney or the attorney general to bring, a suit for a temporary restraining order, preliminary injunction, or permanent injunction to prevent any threatened violation of this article or any order, permit, or control regulation issued or promulgated pursuant to this article which violation poses imminent and substantial endangerment to the beneficial uses of state waters and which cannot be timely prevented by a permit modification or permit enforcement action, or any continued violation of this article, or any order, permit, or control regulation issued or promulgated pursuant to this article. In any suit for a violation of an order, the final findings of the division, after opportunity for a hearing, based upon evidence in the record, shall be prima facie evidence of the facts found in such record.

(2) Suits under this section shall be brought in the district or county court for the district or county in which the violation or threatened violation occurs. Emergencies shall be given precedence over all other matters pending in such court. The institution of such injunction proceeding by the division shall confer upon such court exclusive jurisdiction to determine finally the subject matter of the proceeding; except that the exclusive jurisdiction of the court shall apply only to such injunctive proceeding and shall not preclude assessment of civil penalties or any other enforcement action or sanction authorized by this article.



§ 25-8-608. Civil penalties - rules - fund created - temporary moratorium on penalties for minor violations - definitions - repeal

(1) Except as otherwise provided in subsection (3) of this section, any person who violates any provision of this article or of any permit issued under this article, or any control regulation promulgated pursuant to this article, or any final cease-and-desist order or clean-up order shall be subject to a civil penalty of not more than ten thousand dollars per day for each day during which such violation occurs. In determining the amount of a penalty under this part 6, the following factors shall be considered:

(a) The potential damage from the violation;

(b) The violator's compliance history;

(c) Whether the violation was intentional, reckless, or negligent;

(d) The impact upon or threat to the public health or environment as a result of the violation;

(e) The duration of the violation; and

(f) The economic benefit realized by the violator as a result of the violation.

(1.5) All penalties collected pursuant to subsection (1) of this section shall be transmitted to the state treasurer, who shall credit the same to the water quality improvement fund, which is hereby created. The moneys in such fund shall be subject to annual appropriation. Any interest earned on moneys in the fund shall remain in the fund to be used for purposes of this section.

(1.7) (a) The department shall expend moneys in the water quality improvement fund for the following purposes:

(I) Improving the water quality in the community or water body impacted by the violation;

(II) Providing grants for storm water projects or to assist with planning, design, construction, or repair of domestic wastewater treatment works;

(III) Providing the nonfederal match funding for nonpoint source projects under 33 U.S.C. sec. 1329; or

(IV) Providing grants for storm water management training and best practices training to prevent or reduce the pollution of state waters.

(b) The division may retain five percent of the moneys in the water quality improvement fund to cover the cost of administering the projects or grants under paragraph (a) of this subsection (1.7).

(c) The commission shall promulgate rules as may be necessary to administer this subsection (1.7), including, but not limited to, rules defining who is eligible for grants, and what criteria shall be used in awarding grants. Any rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(d) (I) If there is money still available after fully funding all purposes specified in subsection (1.7)(a) of this section, the department shall expend the following amounts:

(A) Up to three hundred thousand dollars for fiscal year 2017-18, three hundred thousand dollars for fiscal year 2018-19, and three hundred thousand dollars for fiscal year 2019-20 for grants for lead testing as authorized by the public school lead testing grant program established in section 25-1.5-203 (1)(f); and

(B) One hundred forty thousand dollars for fiscal year 2017-18, one hundred thousand dollars for fiscal year 2018-19, and one hundred thousand dollars for fiscal year 2019-20 to implement the public school lead testing grant program established in section 25-1.5-203 (1)(f), including technical support for schools, grant administration, and reporting.

(II) This subsection (1.7)(d) is repealed, effective September 1, 2021.

(1.8) Notwithstanding any provision of subsection (1.5) or (1.7) of this section to the contrary, on April 20, 2009, the state treasurer shall deduct seven hundred thousand dollars from the water quality improvement fund and transfer such sum to the general fund.

(1.9) The division shall include in a separate section of the annual report required pursuant to section 25-8-305 a full accounting of all projects funded pursuant to this section for the preceding year.

(2) The division may institute a civil action or administrative action to impose and collect penalties under this section. Upon application of the division, penalties shall be determined by the executive director or his or her designee. The final decision of the executive director or his or her designee may be appealed to the commission. The final decision of the commission is subject to judicial review in accordance with article 4 of title 24, C.R.S. Any penalty may be collected by the division by action instituted in a court of competent jurisdiction for collection of such penalty. A stay of any order of the division pending judicial review shall not relieve any person from any liability under subsection (1) of this section, but the reason for the request for judicial review shall be considered in the determination of the amount of the penalty. In the event that such an action is instituted for the collection of such penalty, the court may consider the appropriateness of the amount of the penalty, if such issue is raised by the party against whom the penalty was assessed.

(3) and (4) Repealed.



§ 25-8-608.7. Natural disaster grant fund - creation - rules

(1) The natural disaster grant fund is hereby created in the state treasury. Moneys in the fund, including interest earned on the investment of moneys in the fund, are continuously appropriated to the department of public health and environment for the purpose specified in subsection (2) of this section.

(2) (a) The division shall expend moneys in the fund to award grants to local governments, including local governments accepting grants on behalf of and in coordination with not-for-profit public water systems, for the planning, design, construction, improvement, renovation, or reconstruction of domestic wastewater treatment works or public drinking water systems that have been impacted, damaged, or destroyed in connection with a natural disaster, as defined in section 24-33.5-703 (3), C.R.S. The division may also award grants to local governments to assist with the repair and restoration of on-site wastewater treatment systems, as defined in section 25-10-103 (12), that have been impacted, damaged, or destroyed in connection with a natural disaster. The division may only award grants to be used in counties for which the governor has declared a disaster emergency by executive order or proclamation under section 24-33.5-704, C.R.S.

(b) Grant recipients may use the grant moneys to provide a portion of any matching funds required to secure federal or state funding for the planning, design, construction, improvement, renovation, or reconstruction of drinking water and wastewater infrastructure.

(c) For the 2014-15 fiscal year and, as needed, the 2015-16 fiscal year, the division shall award grants to local governments that are eligible under paragraph (a) of this subsection (2) and have domestic wastewater treatment works, public drinking water systems, or on-site wastewater treatment systems that have been impacted, damaged, or destroyed in connection with the flood of September 2013 to restore the facilities' compliance with this article or the Colorado primary drinking water regulations.

(d) The division may retain up to one hundred thousand dollars per fiscal year of the moneys in the fund to cover the cost of administering projects or grants under this section.

(e) Repealed.

(3) The commission shall promulgate rules in accordance with article 4 of title 24, C.R.S., as necessary to administer this section, including rules defining who is eligible to apply for grants and the criteria to be used in awarding grants. The criteria must give priority to applicants that have the lowest financial ability to pay for the necessary construction, improvements, renovation, or reconstruction.



§ 25-8-609. Criminal pollution - penalties

(1) Any person who recklessly, knowingly, intentionally, or with criminal negligence discharges any pollutant into any state waters or into any domestic wastewater treatment works commits criminal pollution if such discharge is made:

(a) In violation of any permit issued under this article; or

(b) In violation of any cease-and-desist order or clean-up order issued by the division which is final and not stayed by court order; or

(c) Without a permit, if a permit is required by the provisions of this article for such discharge; or

(d) Repealed.

(e) In violation of any pretreatment regulations promulgated by the commission.

(2) Prosecution under paragraph (a) of subsection (1) of this section shall be commenced only upon complaint filed by the division or a peace officer.

(3) Any person who commits criminal pollution of state waters shall be fined, for each day the violation occurs, as follows:

(a) If the violation is committed with criminal negligence or recklessly, as defined in section 18-1-501, C.R.S., the maximum fine shall be twelve thousand five hundred dollars.

(b) If the violation is committed knowingly or intentionally, as defined in section 18-1-501, C.R.S., the maximum fine shall be twenty-five thousand dollars.

(c) If two separate offenses under this article occur in two separate occurrences during a period of two years, the maximum fine for the second offense shall be double the amounts specified in paragraph (a) or (b) of this subsection (3), whichever is applicable.

(d) (Deleted by amendment, L. 2009, (SB 09-119), ch. 223, p. 1009, § 1, effective August 5, 2009.)

(4) Any criminal penalty collected under this section shall be credited to the general fund.

(5) No provision of this article shall be interpreted to supersede, limit, abrogate, or impair the ability to enforce:

(a) Civil or criminal penalties pursuant to article 22 of title 29, C.R.S., if the pollutant discharged into state waters or domestic wastewater treatment works is a "hazardous substance" as defined in section 29-22-101, C.R.S.; or

(b) Civil penalties pursuant to section 25-15-309 or criminal penalties pursuant to section 25-15-310 if the pollutant discharged into state waters or domestic wastewater treatment works is a "hazardous waste" as defined in section 25-15-101.



§ 25-8-610. Falsification and tampering

(1) Any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this article or who falsifies, tampers with, or knowingly renders inaccurate any monitoring device or method required to be maintained under this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than ten thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.

(2) Any penalty collected under this section shall be credited to the general fund.



§ 25-8-611. Proceedings by other parties

(1) The factual or legal basis for proceedings or other actions that result from a violation of any control regulation inure solely to, and shall be for the benefit of the people of, the state generally, and it is not intended by this article, in any way, to create new private rights or to enlarge existing private rights. A determination that water pollution exists or that any standard has been disregarded or violated, whether or not a proceeding or action may be brought by the state, shall not create any presumption of law or finding of fact which shall inure to or be for the benefit of any person other than the state.

(2) A permit issued pursuant to this article may be introduced in any court of law as evidence that the permittee's activity is not a public or private nuisance. Introduction into evidence of such permit and evidence of compliance with the permit conditions shall constitute a prima facie case that the activity to which the permit pertains is not a public or private nuisance.



§ 25-8-612. Remedies cumulative

(1) It is the purpose of this article to provide additional and cumulative remedies to prevent, control, and abate water pollution and protect water quality.

(2) No action pursuant to section 25-8-609 shall bar enforcement of any provision of this article or of any rule or order issued pursuant to this article by any authorized means.

(3) Nothing in this article shall abridge or alter rights of action or remedies existing on or after July 1, 1981, nor shall any provision of this article or anything done by virtue of this article be construed as estopping individuals, cities, towns, counties, cities and counties, or duly constituted political subdivisions of the state from the exercise of their respective rights to suppress nuisances.






Part 7 - Domestic Wastewater Treatment Works

§ 25-8-701. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Construction" means entering into a contract for the erection or physical placement of materials, equipment, piping, earthwork, or buildings which are to be part of a domestic wastewater treatment works.

(2) "Eligible project" means a project for the planning, design, or construction of domestic wastewater treatment works or of facilities for the discharge of wastewater or backwash water from public water treatment plants that is, in the judgment of the division, necessary for the accomplishment of the state water quality control program and that conforms with applicable rules of the commission.

(3) Repealed.



§ 25-8-702. Approval for commencement of construction

(1) No person shall commence the construction of any domestic wastewater treatment works or the enlargement of the capacity of an existing domestic wastewater treatment works, unless the site location and the design for the construction or expansion have been approved by the division.

(2) In evaluating the suitability of a proposed site location for a domestic wastewater treatment works, the division shall:

(a) Consider the local long-range comprehensive plan for the area as it affects water quality and any approved regional wastewater management plan for the area;

(b) Determine that the plant on the proposed site will be managed to minimize the potential adverse impacts on water quality; and

(c) Encourage the consolidation of wastewater treatment facilities whenever feasible.

(3) Ninety days prior to commencement of construction of an interceptor line, the entity responsible for that line shall notify the planning agency and the division of such construction. This notification shall be accompanied with a certification by the agency receiving the wastewater for treatment that it has or will have the capacity to treat the projected wastewater from that interceptor line in accordance with the treatment agency's site approval and discharge permit. Within thirty days of receipt of notification, the planning agency, or the division, if a planning agency does not exist, shall certify that the proposed interceptor line has the capacity to carry the projected flow. In the event the entity responsible for an interceptor line does not have the said certification from the treatment agency and the planning agency, the entity shall be required to apply for a site location approval prior to commencement of construction.

(4) The decision of the division concerning approval of the site location or design may be appealed to the commission. The commission shall hold a hearing on the site location or design in accordance with the provisions of section 24-4-105, C.R.S., and the decision of the commission shall be final administrative action for the purposes of section 24-4-106, C.R.S.






Part 8 - Storm Water Management System Administrators

§ 25-8-801. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Administrator" or "storm water management system administrator" means a nonprofit entity designated by the division to conduct the activities required under this part 8.

(2) "Advisory board" means an oversight group, established as a required element within each storm water management system administrator's program, that is made up of volunteers representing industry sector stakeholders active in the program, including nonprofit administrator representatives, participants, participating MS4s, and third-party auditors. While acting in the capacity of a board of directors, the advisory board has the authority to establish all program policies and procedures, collect and maintain program records, compile annual participant performance summary reports, and take all necessary actions to maintain the department's designation of the administrator.

(3) "CDPS" means the Colorado discharge permit system.

(4) "CDPS MS4 permit" means a CDPS permit for storm water discharges associated with an MS4.

(5) "CDPS storm water construction permit" means a CDPS permit for storm water discharges associated with construction activities.

(6) "MS4" means a municipal separate storm sewer system.

(7) "MS4 permittee" means a governmental entity with a CDPS permit for storm water discharges associated with an MS4.

(8) "Participant" means a person that is required to obtain a CDPS storm water construction permit from the division and that volunteers to participate in a storm water management system program administered by a storm water management system administrator.

(9) "SWMP" means a storm water management plan as defined in the CDPS permit for storm water discharges associated with construction activities.

(10) "Third-party auditor" means a person who meets the professional qualifications defined in the administrator's written program and who operates independently from, and is not an employee of, any participant or MS4 in the administrator's program.



§ 25-8-802. Storm water management system administrator

(1) A nonprofit entity may apply to be a storm water management system administrator by completing an application in such form as the division may require. The division may designate one or more storm water management system administrators. To be designated as an administrator, the applicant must demonstrate to the satisfaction of the division that:

(a) The applicant has in place a standardized compliance assistance and assurance program that contains processes, procedures, and associated training for participants that, when fully implemented by the program participants, would result in full compliance with the requirements of the applicable CDPS storm water construction permit. The compliance assistance and assurance program shall assure, at a minimum, that each participant:

(I) Maintains a qualified permit compliance manager in accordance with the CDPS storm water construction permit and the administrator's written policies;

(II) Maintains complete and updated permit documentation available for inspection at the permitted facility;

(III) Completes established minimum requirements for training to maintain permit compliance manager status; and

(IV) Complies with all applicable terms and conditions required by any MS4 permittee with jurisdiction over the participant's construction activities.

(b) The applicant ensures that a third-party audit of each participant facility operating under a CDPS storm water construction permit is completed on a monthly basis using standardized inspection reporting forms and procedures approved by the division. Third-party audit reports must include standardized compliance performance measurement and scoring clearly demonstrating the following:

(I) The adequacy of implementation of each aspect of the administrator's storm water management systems;

(II) The adequacy of the SWMP in meeting all applicable permit requirements defined in this part 8; and

(III) The adequacy of each storm water management practice used to implement the SWMP.

(c) The applicant maintains records of its compliance assistance and assurance program, including a list of participants and each participant facility, and monthly required third-party audits, in a form approved by the division;

(d) The applicant has fully implemented the compliance assistance and assurance program with a sufficient number of participants to demonstrate the adequacy of the program for one year prior to submittal of an application for designation as an administrator;

(e) The applicant maintains an advisory board that meets regularly, but not less than quarterly, and such meetings are open to the public; and

(f) The applicant has a written storm water management program that includes:

(I) An organizational chart defining relationships among stakeholders, including the roles and responsibilities of each;

(II) Advisory board make-up and associated policies and procedures;

(III) Participant policies and procedures, including performance standards and measurement methodology;

(IV) Third-party auditor policies and procedures; and

(V) Other policies and procedures the division may require to demonstrate a complete and functional program.

(2) Upon the division's approval of the application, the division shall designate the applicant as a storm water management system administrator. The applicant shall maintain a compliance assistance and assurance program, including requiring third-party audits and record keeping, consistent with the requirements of this part 8.

(3) A storm water management system administrator shall provide to the division on at least a yearly basis a summary report that describes in detail significant program accomplishments and changes and that adequately demonstrates the overall performance of the administrator's program in improving participant compliance with the participants' storm water permits. The division shall make the yearly administrator summary report available to the public.

(4) To the extent permitted by federal law, the division may reduce compliance oversight activities for facilities authorized to discharge under a CDPS storm water construction permit participating in a storm water management system administrator program based on a determination by the division that the participants or the participant facilities have a demonstrated record of reduced potential for occurrences of noncompliance and reduced risk of negative impacts on receiving waters. This part 8 does not prohibit or restrict any compliance oversight, including inspections, by the division.

(5) The division may revoke the designation of an administrator for evidence of repeated failure to meet the requirements of this part 8.

(6) The disclosure of any information related to a participant's third-party audit to an administrator is not a disclosure under section 25-1-114.5.

(7) Participation in a storm water management system administrator program by a holder of a CDPS storm water construction permit is strictly voluntary, and a participant may end its participation at any time upon written notice to the administrator.

(8) The administrator may work with the division to establish reporting requirements acceptable to the division that would allow participants in the administrator's program to participate in environmental performance recognition programs, including the department's environmental leadership program.



§ 25-8-803. Storm water management system administrator audits to support MS4 permittees' programs

(1) MS4 permittees may choose to work with any administrator to assist the MS4 permittee in complying with the terms and conditions of the MS4 permittee's CDPS MS4 permit. An MS4 permittee may utilize all, or portions of, the storm water management system administrator's program as part of the MS4 permittee's program for oversight of construction sites to demonstrate compliance with the requirements of the MS4 permittee's CDPS permit for storm water discharges associated with an MS4.

(2) The division may consider third-party audits conducted pursuant to a storm water management system administrator's program to be part of the MS4 permittee's compliance oversight program required by its CDPS MS4 permit if the MS4 permittee formally utilizes the storm water management system administrator's program that conducted the audit, and the MS4 permittee implements procedures to demonstrate and report to the division, upon division request, that the administrator's program is meeting the requirements for third-party audits in section 25-8-802 (1) and (3) for participant construction activities located within the jurisdiction of the MS4 permittee.

(3) An MS4 permittee may reduce compliance oversight activities for facilities authorized to discharge under a CDPS storm water construction permit that are operated by participants in a storm water management system administrator's program based on a determination by the MS4 permittee that the participants or participant facilities have a demonstrated record of reduced potential for occurrences of noncompliance and reduced risk of negative impacts on receiving waters. This part 8 does not prohibit or restrict any compliance oversight, including inspections, by an MS4 permittee.

(4) Modification of the MS4 permittee's program is subject to division approval in accordance with the requirements of the applicable CDPS MS4 permit.

(5) An MS4 permittee's use of a storm water management system administrator's program is strictly voluntary, and an MS4 permittee may end its use of the program at any time upon written notice to the administrator.

(6) Nothing in this part 8 grants regulatory authority to a storm water management system administrator or the authority to impose any fine.

(7) Nothing in this part 8 preempts or supersedes any authority of an MS4 permittee or any other local agency.

(8) Nothing in this part 8 removes, reduces, or transfers the responsibility for compliance with an MS4 permit from the MS4 permittee.









Article 8.5 - Cherry Creek Basin Water Quality Authority

§ 25-8.5-101. Legislative declaration

(1) The general assembly hereby finds and declares that the organization of a Cherry Creek basin water quality authority will:

(a) Be for the public benefit and advantage of the people of the state of Colorado;

(b) Benefit the inhabitants and landowners within the authority by preserving water quality in Cherry Creek and Cherry Creek reservoir;

(c) Benefit the people of the state of Colorado by preserving waters for recreation, fisheries, water supplies, and other beneficial uses;

(d) Promote the health, safety, and welfare of the people of the state of Colorado.

(2) It is further declared that the authority will provide for effective efforts by the various counties, municipalities, special districts, and landowners within the boundaries of the authority in the protection of water quality.

(3) It is further declared that the authority should provide that new developments and construction activities pay their equitable proportion of costs for water quality preservation and facilities.

(4) This article, being necessary to secure the public health, safety, convenience, and welfare, shall be liberally construed to effect its purposes.



§ 25-8.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agricultural lands" means all lands except land rezoned by a county or municipality for business, commercial, residential, or similar uses or subdivided lands. Those include property consisting of a lot one acre or more in size which contains a dwelling unit.

(2) "Authority" means the Cherry Creek basin water quality authority created pursuant to section 25-8.5-103.

(3) "Board" means the governing body of the authority provided for in section 25-8.5-106.

(3.5) "Conservation district" means any conservation district created pursuant to article 70 of title 35, C.R.S.

(4) "County" means any county enumerated in article 5 of title 30, C.R.S.

(5) "Municipality" means a municipality as defined in section 31-1-101 (6), C.R.S.

(6) "Publication" means three consecutive weekly advertisements in a newspaper or newspapers of general circulation within the boundaries of the authority. It shall not be necessary that an advertisement be made on the same day of the week in each of the three weeks, but not less than twelve days, excluding the day of first publication, shall intervene between the first publication and the last publication. Publication shall be complete on the date of the last publication.

(7) "Resolution" means an ordinance as passed by a member municipality or a resolution as passed by a member county or special district.

(8) (Deleted by amendment, L. 2002, p. 517, § 12, effective July 1, 2002.)

(9) "Special district" means any district created pursuant to article 1 of title 32, C.R.S., which has the power to provide sanitation services or water and sanitation services and has wastewater treatment facilities within the boundaries of the authority.

(10) "Wastewater treatment facility" means a facility providing wastewater treatment services which has a designed capacity to receive sewage for treating, neutralizing, stabilizing, and reducing pollutants contained therein prior to the disposal or discharge of the treated sewage. "Wastewater treatment facility" does not include any pretreatment facilities, lift stations, interceptor lines, or other transmission facilities to transmit sewage effluent outside the boundaries of the authority.



§ 25-8.5-103. Creation and organization

The Cherry Creek basin water quality authority is hereby created. The authority shall be a quasi-municipal corporation and political subdivision of the state, with the powers provided in this article.



§ 25-8.5-104. Boundaries of authority

(1) The boundaries of the authority shall be determined by the authority, subject to the following:

(a) The boundaries shall be limited to the drainage basin of Cherry Creek from its headwaters to the dam at Cherry Creek reservoir, which the general assembly hereby finds to be:

(I) Arapahoe county: Portions of sections thirty-five and thirty-six, township four south, range sixty-seven west of the sixth principal meridian; a portion of section thirty-one, township four south, range sixty-six west of the sixth principal meridian; portions of sections one, two, three, ten, fifteen, twenty-two, twenty-three, twenty-seven, and thirty-four, and all of sections eleven, twelve, thirteen, fourteen, twenty-four, twenty-five, twenty-six, thirty-five and thirty-six, township five south, range sixty-seven west of the sixth principal meridian; all of sections seven, seventeen, eighteen, nineteen, twenty, twenty-one, twenty-two, twenty-five, twenty-six, twenty-seven, twenty-eight, twenty-nine, thirty, thirty-one, thirty-two, thirty-three, thirty-four, thirty-five, thirty-six and portions of sections five, six, eight, nine, fourteen, fifteen, sixteen, twenty-three and twenty-four, township five south, range sixty-six west of the sixth principal meridian; all of section thirty-one and portions of sections nineteen, twenty-nine, thirty, and thirty-two, township five south, range sixty-five west of the sixth principal meridian;

(II) Douglas county: Portions of sections four, nine, sixteen, twenty-one, twenty-eight and thirty-three, and all of sections five, six, seven, eight, seventeen, eighteen, nineteen, twenty, twenty-nine, thirty, thirty-one, and thirty-two, township six south, range sixty-five west of the sixth principal meridian; township six south, range sixty-six west of the sixth principal meridian; portions of sections three, ten, fifteen, twenty-one, twenty-two, twenty-eight, thirty-one, thirty-two and thirty-three, and all of sections one, two, eleven, twelve, thirteen, fourteen, twenty-three, twenty-four, twenty-five, twenty-six, twenty-seven, thirty-four, thirty-five and thirty-six, township six south, range sixty-seven west of the sixth principal meridian; portions of sections four, nine, sixteen, and twenty-one, and all of sections five, six, seven, eight, seventeen, eighteen, nineteen, twenty, twenty-eight, twenty-nine, thirty, thirty-one, thirty-two, and thirty-three, township seven south, range sixty-five west of the sixth principal meridian; township seven south, range sixty-six west of the sixth principal meridian; portions of sections four, five, nine, fourteen, fifteen, sixteen, twenty-three, twenty-five, twenty-six, and thirty-six, and all of sections one, two, three, ten, eleven, twelve, thirteen, and twenty-four, township seven south, range sixty-seven west of the sixth principal meridian; portions of sections twenty-eight and thirty-three and all of sections four, five, six, seven, eight, nine, sixteen, seventeen, eighteen, nineteen, twenty, twenty-one, twenty-nine, thirty, thirty-one, and thirty-two, township eight south, range sixty-five west of the sixth principal meridian; portions of sections six, seven, eighteen, nineteen, twenty-nine, thirty, and thirty-one, and all of sections one, two, three, four, five, eight, nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen, seventeen, twenty, twenty-one, twenty-two, twenty-three, twenty-four, twenty-five, twenty-six, twenty-seven, twenty-eight, thirty-two, thirty-three, thirty-four, thirty-five and thirty-six, township eight south, range sixty-six west of the sixth principal meridian; a portion of section one, township eight south, range sixty-seven west of the sixth principal meridian; all of sections four, five, six, seven, eight, nine, sixteen, seventeen, eighteen, nineteen, twenty, twenty-one, twenty-eight, twenty-nine, thirty, thirty-one, thirty-two and thirty-three, township nine south, range sixty-five west of the sixth principal meridian; all of township nine south, range sixty-six west excepting portions of sections six and seven; portions of sections thirteen, twenty-three, twenty-four, twenty-five, and thirty-six, township nine south, range sixty-seven west of the sixth principal meridian; portions of sections twenty-eight and thirty-three, and all of sections four, five, six, seven, eight, nine, sixteen, seventeen, eighteen, nineteen, twenty, twenty-one, twenty-nine, thirty, thirty-one, and thirty-two, township ten south, range sixty-five west of the sixth principal meridian; portions of sections five, six, seven, eight, seventeen, eighteen, nineteen, twenty-nine, thirty, thirty-one, and all of sections one, two, three, four, nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen, twenty, twenty-one, twenty-two, twenty-three, twenty-four, twenty-five, twenty-six, twenty-seven, twenty-eight, thirty-two, thirty-three, thirty-four, thirty-five and thirty-six, township ten south, range sixty-six west of the sixth principal meridian; a portion of section one, township ten south range sixty-seven west of the sixth principal meridian.

(b) Lands may be included within the boundaries of the authority pursuant to section 25-8.5-119.

(c) Lands within the boundaries identified in paragraph (a) of this subsection (1) may be excluded from the authority pursuant to section 25-8.5-120.

(2) The authority shall maintain a current map, showing all lands that are included in the authority's boundaries.



§ 25-8.5-105. Authority members

(1) The following entities shall be members of the authority:

(a) Each county that has property within the authority's boundaries shall have one member;

(b) Each municipality that has property within the authority's boundaries shall have one member;

(c) The special districts that include in their service areas property within the Cherry Creek basin and that own and operate wastewater treatment services facilities in the Cherry Creek basin shall collectively be represented by a single member of the authority. For the purposes of this paragraph (c), wastewater treatment services shall mean a wastewater treatment facility with a designed capacity to receive more than two thousand gallons of sewage per day.

(d) A total of seven members shall be appointed by the governor to represent sports persons, recreational users, and concerned citizens. A minimum of two of these appointees shall be residents of Colorado and shall be from bona fide sports persons' or recreational organizations that have members who use the reservoir. A minimum of two of these appointees shall be from bona fide citizen or environmental organizations interested in preserving water quality with members who use the reservoir or live within Cherry Creek basin. At least three of the appointed members shall have backgrounds in or professional training regarding water quality issues. A simple majority of the appointed members shall be appointed to four-year terms, the remainder shall be appointed to initial two-year terms, and the members appointed to fill the vacancies upon expiration of such two-year terms shall serve four-year terms. The governor may replace any appointed member with a new member by appointment every four years.



§ 25-8.5-106. Board of directors

(1) The governing body of the authority shall be a board of directors which shall exercise and perform all powers, rights, privileges, and duties invested or imposed by this article.

(2) Each authority member shall appoint one representative and two alternates to serve on the board. The representative and alternates for the special district authority member shall be chosen by unanimous consent of the special districts referenced in section 25-8.5-105 (1)(c), or included under section 25-8.5-119. Any county, municipality, or special district that provides wastewater treatment services by contract with another entity that is a member of the authority shall not be entitled to a separate member on the board, and such a special district shall not be entitled to representation by the special district member.

(3) Directors shall be appointed for terms of two years. Notice of each appointment shall be given to the recording secretary for the authority.

(4) No director shall receive compensation as an employee of the authority. Reimbursement of actual expenses for directors shall not be considered compensation.

(5) An appointment to fill a vacancy on the board shall be made by the authority member for the remainder of the unexpired term.

(6) If a board member or designated alternate fails to attend two consecutive regular meetings of the board, the authority may submit a written request to the appointing authority member to have its representative attend the next regular meeting. If, following such request, said representative fails to attend the next regular board meeting, the board may appoint an interim representative from the authority member's jurisdiction to serve until the authority member appoints a new representative.

(7) An authority member, at its discretion, may remove from office any board member or designated alternate representing the authority member and appoint a successor.

(8) The board shall elect one of its members as chairman of the authority and one of its members as secretary-treasurer and shall appoint a recording secretary who may be a member of the board.

(9) The recording secretary shall keep in a visual text format that may be transmitted electronically a record of all of the authority's meetings, resolutions, certificates, contracts, bonds given by employees or contractors, and all corporate acts which shall be open to inspection of all interested parties.

(10) The secretary-treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the authority.



§ 25-8.5-107. Voting

(1) Each authority member, through its designated director or designated alternate acting in the director's place, shall be entitled to one vote.

(2) Board action upon proposed waste load allocations, site location or site plans selected pursuant to section 25-8-702, discharge permits secured pursuant to section 25-8-501, amendments to the authority's wastewater management plan, and all budget and funding decisions shall require an affirmative vote of a majority of all authority members. Any vote by the special district member on such board action shall reflect the majority of the represented special districts.

(3) All decisions of the board not enumerated in subsection (2) of this section shall be made and decided by a majority of the quorum. A quorum requires that at least fifty percent of all authority members be present.

(4) A director shall disqualify himself from voting on any issue in which he has a conflict of interest unless such director has disclosed such conflict of interest in compliance with section 18-8-308, C.R.S., in which case such disclosure shall cure the conflict. A director shall abstain from voting if the director would obtain a personal financial gain from the contract or services being voted upon by the authority.

(5) Notwithstanding subsection (2) of this section, any vote regarding a change in the levy and collection of ad valorem taxes pursuant to section 25-8.5-111 (1)(p)(I) shall be limited to authority members representing municipalities or counties within the authority's boundaries.



§ 25-8.5-108. Ex officio members

(1) Ex officio members shall be provided with notice of the authority meetings. Ex officio members shall not serve on the board. Ex officio members are not voting members. The following shall be considered ex officio members:

(a) Every conservation district of which more than two-thirds of its territory is included within the authority's boundaries;

(b) Any other governmental or quasi-governmental agency designated as an ex officio member by the authority.



§ 25-8.5-109. Meetings

(1) The board shall fix the time and place at which its regular meetings shall be held and provide for the calling and holding of special meetings.

(2) Notice of the time and place designated for all regular meetings shall be posted at the office of the county clerk and recorder of each of the counties included within the authority. Such notices shall remain posted and shall be changed in the event that the time or place of such regular meetings is changed.

(3) Special meetings of the board shall be held at the call of the chairman or upon request of two board members. The authority shall inform all board members five calendar days before the special meeting and shall post notice in accordance with subsection (2) of this section at least three days before the special meeting of the date, time, and place of such special meeting and the purpose for which it is called.

(4) All business of the board shall be conducted only during said regular or special meetings, and all said meetings shall be open to the public, but the board may hold executive sessions as provided in part 4 of article 6 of title 24, C.R.S.



§ 25-8.5-110. Powers of board - organization - administration

(1) The board has the following powers relating to carrying on the affairs of the authority:

(a) To organize, adopt bylaws and rules of procedure, and select a chairman and chairman pro tempore;

(b) To make and pass resolutions and orders which are necessary for the governance and management of the affairs of the authority, for the execution of the powers vested in the authority, and for carrying out the provisions of this article;

(c) To fix the location of the principal place of business of the authority and the location of all offices maintained under this article;

(d) To prescribe by resolution a system of business administration, to create any and all necessary offices, to establish the powers and duties and compensation of all employees, and to require and fix the amount of all official bonds necessary for the protection of the funds and property of the authority;

(e) To appoint and retain employees, agents, and consultants to make recommendations, coordinate authority activities, conduct routine business of the authority, and act on behalf of the authority under such conditions and restrictions as shall be fixed by the board;

(f) To prescribe a method of auditing and allowing or rejecting claims and demands and a method for the letting of contracts on a fair and competitive basis for the construction of works, structures, or equipment or for the performance or furnishing of such labor, materials, or supplies as may be required for the carrying out of any of the purposes of this article.



§ 25-8.5-111. Powers of authority - general and financial

(1) In order to accomplish its purposes, the authority has the power to:

(a) Develop and implement, with such revisions as become necessary in light of changing conditions, plans for water quality controls for the reservoir, applicable drainage basin, waters, and watershed, to achieve and maintain the water quality standards. In particular, the authority shall submit, within two years after August 8, 2001, a plan to the water quality control commission that is intended to meet state water quality standards, including measures to mitigate the impacts of nonpoint source pollutants.

(b) Conduct pilot studies and other studies that may be appropriate for the development of potential water quality control solutions;

(c) Develop and implement programs to provide credits, incentives, and rewards within the Cherry Creek basin plan for water quality control projects;

(d) Recommend the maximum loads of pollutants allowable to maintain the water quality standards;

(e) Recommend erosion controls and urban runoff control standards and conduct educational programs regarding such controls in the basin;

(f) Recommend septic system maintenance programs;

(g) Incur debts, liabilities, and obligations;

(h) Have perpetual existence;

(i) Have and use a corporate seal;

(j) Sue and be a party to suits, actions, and proceedings;

(k) Enter into contracts and agreements affecting the affairs of the authority including, but not limited to, contracts with the United States and the state of Colorado and any of their agencies or instrumentalities, political subdivisions of the state of Colorado, corporations, and individuals;

(l) Acquire, hold, lease (as lessor or lessee), and otherwise dispose of and encumber real and personal property;

(m) Acquire, lease, rent, manage, operate, construct, and maintain water quality control facilities or improvements for drainage, nonpoint sources, or runoff within or without the authority;

(n) Establish rates, tolls, fees, charges, and penalties except on agricultural land for the functions, services, facilities, and programs of the authority; except that the total annual revenue collected from said rates, tolls, fees, and charges, less the cost of said functions, services, facilities, and programs, shall not exceed thirty percent of the annual authority budget;

(o) Establish in cooperation with the department of natural resources fees for Cherry Creek reservoir users, which amounts shall be subject to the review and approval of the board of parks and outdoor recreation, which shall not unreasonably withhold approval. Said reservoir fees, including all users regardless of activity, however established, shall not in total exceed the amount that would be collected if the reservoir user fee was one dollar per reservoir user per year.

(p) (I) Levy and collect ad valorem taxes on and against all taxable property within the authority subject to the limitation that no mill levy for any fiscal year shall exceed one-half mill; however, ad valorem taxes greater than one-half mill can be levied by the authority if it is approved by the electors at an election held according to the procedures of part 8 of article 1 of title 32, C.R.S.

(II) No property tax shall be levied until the fees from the recreation users and the development fees are established.

(q) Issue and refund revenue and assessment bonds and pledge the revenues of the authority or assessments therefor to the payment thereof in the manner provided in part 4 of article 35 of title 31, C.R.S., and as provided in this article;

(r) Invest any moneys of the authority in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S.;

(s) Review and approve water quality control projects of any entity other than the authority within the boundaries of the authority;

(t) Except that the authority shall not have the power to regulate agricultural nonpoint source activities; such agricultural nonpoint source activities shall be subject only to the provisions of section 25-8-205 (5);

(u) Have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted to the authority by this article. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this article.

(2) Nothing in subsection (1) of this section shall be construed as authorizing the authority to take any action or spend any moneys in a manner that is inconsistent with its statutory purpose to protect and preserve the water quality of Cherry Creek reservoir. Consistent therewith, the authority shall expend funds only pertaining to the water quality standards, control regulations, or similar regulations regarding the water quality of Cherry Creek and Cherry Creek reservoir if such expenditures are clearly consistent with improving, protecting, and preserving such water quality. The authority shall focus its efforts on improving, protecting, and preserving the water quality of Cherry Creek and Cherry Creek reservoir, and on achieving and maintaining the existing water quality standards.

(3) Of the revenues collected by the authority under paragraphs (n), (o), and (p) of subsection (1) of this section, a minimum of sixty percent on an annual basis shall be spent on construction and maintenance of pollution abatement projects in the Cherry Creek basin or on payments due under loans or other debt incurred and spent by the authority entirely upon such projects.



§ 25-8.5-112. Power to issue bonds

To carry out the purposes of this article, the board is authorized to issue revenue or assessment bonds of the authority. Bonds shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum interest rate set forth in the resolution adopted by the board authorizing the issuance of the bonds, payable semiannually, and shall be due and payable serially, either annually or semiannually, commencing not later than three years after date of issuance. The form and terms of said bonds, including provisions for their payment and redemption, shall be determined by the board. If the board so determines, such bonds may be redeemable prior to maturity upon payment of a premium not exceeding three percent of the principal thereof. Said bonds shall be executed in the name and on behalf of the authority, signed by the chairman of the board with the seal of the authority affixed thereto, and attested by the secretary of the board. Said bonds shall be in such denominations as the board shall determine, and the bonds and coupons shall bear the original or facsimile signature of the chairman of the board.



§ 25-8.5-113. Revenue refunding bonds

Any revenue bonds issued by the authority may be refunded by the authority, or by any successor thereof, in the name of the authority, subject to the provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, by the issuance of bonds to refund, pay, and discharge all or any part of such outstanding bonds, including any interest on the bonds in arrears or about to become due, for the purpose of avoiding or terminating any default in the payment of the interest on and principal of the bonds, of reducing interest costs or effecting other economies, or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or to any system appertaining thereto or for any combination of such purposes. Refunding bonds may be delivered in exchange for the outstanding bonds refunded or may be sold as provided in this article for an original issue of bonds.



§ 25-8.5-114. Use of proceeds of revenue refunding bonds

The proceeds of revenue refunding bonds shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in any state or national bank within the state which is a member of the federal deposit insurance corporation to be applied to the payment of the bonds being refunded upon their presentation therefor; but, to the extent any incidental expenses have been capitalized, such refunding bond proceeds may be used to defray such expenses, and any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest thereon or the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, as the board may determine. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other moneys available for its purpose. Any proceeds in escrow, pending such use, may be invested or reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such proceeds and investments in escrow, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption dates in connection with which the board shall exercise a prior redemption option. Any purchase of any refunding bond issued under this article shall in no manner be responsible for the application of the proceeds thereof by the authority or any of its officers, agents, or employees.



§ 25-8.5-115. Facilities - comprehensive program

(1) The authority, acting by and through the board, may acquire, construct, lease, rent, improve, equip, relocate, maintain, and operate water quality control facilities, any project, or any part thereof for the benefit of the authority and the inhabitants thereof, after the board has made such preliminary studies and otherwise taken such action as it determines to be necessary or desirable.

(2) (a) The authority shall develop a comprehensive program for the water quality control facilities specified in subsection (1) of this section. A comprehensive program may consist of one project or more than one project.

(b) A hearing on the proposed comprehensive program shall be scheduled, and notice of the hearing shall be given by publication and posted in the office of the county clerk and recorder of each member county. Upon closure of the hearing, the board may either require changes to be made in the comprehensive program or the board may approve or reject the comprehensive program as prepared.

(c) If any substantial changes to the comprehensive program are ordered at any time, a further hearing shall be held pursuant to notice which shall be given by publication.



§ 25-8.5-116. Coordination with drainage and flood control measures

(1) Any exercise by the authority of the powers granted by section 25-8.5-111 or 25-8.5-115 which affects drainage and flood control shall be consistent with and conform to the drainage and flood control program of the urban drainage and flood control district adopted pursuant to section 32-11-214, C.R.S., the resolutions, rules, regulations, and orders of the district issued pursuant to section 32-11-218 (1)(e), C.R.S., and any flood plain zoning resolutions, rules, regulations, and orders of any public body having jurisdiction to adopt the same.

(2) Construction by the authority of drainage or water quality control facilities which might or will affect drainage or flood control within the boundaries of the urban drainage and flood control district shall not be undertaken until a proposal therefor has been presented to and approved by the board of directors of said district. Such proposal shall demonstrate compliance with the requirements of subsection (1) of this section, and the board shall apply the same standards of flood control and drainage criteria for approval thereof as it applies for review of proposals presented for approval pursuant to section 32-11-221, C.R.S. The provisions of section 32-11-221, C.R.S., shall apply to the presentation, consideration, and determination by said board of directors of any such proposal or modification thereof.



§ 25-8.5-117. Transfer of powers

(1) Upon the adoption of the board of directors of the urban drainage and flood control district and the board of directors of the authority created herein of a joint resolution delegating the agreed-upon responsibility to the urban drainage and flood control district for carrying out and meeting, within the district's boundaries, the compliance requirements and the permitting requirements imposed with respect to storm water runoff quality by the federal "Water Quality Act of 1987" and any regulations and standards adopted pursuant thereto or pursuant to state law, all powers contained in this act to deal with water quality control and compliance relating to the agreed-upon aspects of storm water runoff and nonpoint sources of pollution, including financial powers and special assessment powers but not including ad valorem taxation powers, shall be transferred to the urban drainage and flood control district.

(2) Upon the transfer of powers as provided in subsection (1) of this section, any allocation of waste loads affecting storm water runoff or nonpoint sources of pollution proposed or adopted by the authority shall be effective only upon adoption thereof or concurrence therewith by the board of directors of the urban drainage and flood control district.

(3) If the urban drainage and flood control district accepts the responsibility and the transfer of powers as provided in subsection (1) of this section, after completion of a plan for water quality controls by the authority which involves storm drainage runoff or nonpoint sources and after commencement of implementation of such plan, the district shall be bound to carry out the plan as it relates to the storm water and nonpoint source powers transferred to it within the time requirements, if any, of the plan.



§ 25-8.5-118. Power to levy special assessments

(1) The board, in the name of the authority, for the purpose of defraying all the cost of acquiring or constructing, or both, any project or facility authorized by this article, or any portion of the cost thereof not to be defrayed with moneys available therefor from its own funds, any special funds, or otherwise, also has the power under this article:

(a) To levy assessments against all or portions of the property within the authority and to provide for collection of the assessments pursuant to part 6 of article 20 of title 30, C.R.S.;

(b) To pledge the proceeds of any assessments levied under this article to the payment of assessment bonds and to create liens on such proceeds to secure such payments;

(c) To issue assessment bonds payable from the assessments, which assessment bonds shall constitute special obligations of the authority and shall not be a debt of the authority; and

(d) To make all contracts, to execute all instruments, and to do all things necessary or convenient in the exercise of the powers granted in this article or in the performance of the authority's duties or in order to secure the payment of its assessment bonds.

(2) The authority shall give notice, by publication once in a newspaper of general circulation in the authority, to the owners of the property to be assessed, which shall include:

(a) The kind of improvements proposed;

(b) The number of installments and the time in which the cost of the project will be payable;

(c) A description of the properties which will be assessed;

(d) The probable cost per acre or other unit basis which, in the judgment of the authority, reflects the benefits which accrue to the properties to be assessed; except that no benefit shall accrue to agricultural lands;

(e) The time, not less than thirty days after the publication, when a resolution authorizing the improvements will be considered;

(f) A map of the properties to be assessed, together with an estimate and schedule showing the approximate amounts to be assessed, and a statement that all resolutions and proceedings are on file and may be seen and examined by any interested person at the office of the authority or other designated place at any time within said period of thirty days; and

(g) A statement that all complaints and objections by the owners of property to be assessed in writing concerning the proposed improvements will be heard and determined by the authority before final action thereon.

(3) The finding, by resolution, of the board that said improvements were ordered after notice given and after hearing held and that such proposal was properly initiated by the said authority shall be conclusive of the facts so stated in every court or other tribunal.

(4) Any resolution or order regarding the assessments or improvements may be modified, confirmed, or rescinded at any time prior to the passage of the resolution authorizing the improvements.



§ 25-8.5-119. Inclusion of property

(1) Any municipality, county, or special district, or any portion thereof, shall be eligible for inclusion upon resolution of its governing body requesting inclusion in the authority and describing the property to be included. The authority, by resolution, may include such property on such terms and conditions as may be determined appropriate by the board.

(2) Upon receipt of a resolution requesting inclusion, the board shall cause an investigation to be made within a reasonable time to determine whether or not the municipality, county, or special district, or portion thereof, may feasibly be included within the authority, whether the municipality, county, or special district has any property which is tributary to the basin, waters, or watersheds governed by the authority, and the terms and conditions upon which the municipality, county, or special district may be included within the authority. If it is determined that it is feasible to include the municipality, county, or special district, or portion thereof, in the authority, and the municipality, county, or special district has property tributary to the basin, waters, or watersheds governed by the authority, the board by resolution shall set the terms and conditions upon which the municipality, county, or special district, or portion thereof, may be included within the authority and shall give notice thereof to the municipality, county, or special district. If the board determines that the municipality, county, or special district, or portion thereof, cannot feasibly be included within the authority or otherwise determines that the municipality, county, or special district should not be included within the authority, the board shall pass a resolution so stating and notifying the municipality, county, or special district of the action of the board. The board's determination that the county, municipality, or special district, or portion thereof, should not be included in the authority shall be conclusive.

(3) (a) If the governing body of the municipality, county, or special district desires to include the municipality, county, or special district, or portion thereof, within the authority upon the terms and conditions set forth by the board, the governing body shall adopt a resolution declaring that the public health, safety, and general welfare requires the inclusion of said municipality, county, or special district within the authority and that the governing body desires to have said municipality, county, or special district, or portion thereof, included therein upon the terms and conditions prescribed by the board. The governing body of such municipality, county, or special district, before final adoption of said resolution, shall hold a public hearing thereon, notice of which shall be given by publication in a newspaper of general circulation within such municipality, county, or special district, which shall be complete at least ten days before the hearing. Upon the final adoption of said resolution, the clerk of the governing body of such municipality, county, or special district shall forthwith transmit a certified copy of the resolution to the board and to the division of local government in the department of local affairs.

(b) After receipt of a copy of such resolution, the board shall pass and adopt a resolution including said municipality, county, or special district, or portion thereof, in the authority and shall cause a certified copy thereof to be transmitted to the division of local government and a certified copy to the governing body of the municipality, county, or special district.

(4) The director of said division, upon receipt of a certified copy of the resolution of the board, shall forthwith issue a certificate reciting that the municipality, county, or special district, or portion thereof, described in such resolution has been duly included within the authority according to the laws of the state of Colorado. The inclusion of such territory shall be deemed effective upon the date of the issuance of such certificate, and the validity of such inclusion shall not be contestable in any suit or proceeding which has not been commenced within thirty days from such date. The said division shall forthwith transmit to the governing body of such municipality, county, or special district and to the board five copies of such certificate, and the clerk of such governing body shall forthwith record a copy of the certificate in the office of the clerk and recorder of each county in which such municipality, county, or special district, or portion thereof, is located and file a copy thereof with the county assessor of each such county. Additional copies of said certificate shall be issued by the division of local government upon request.



§ 25-8.5-120. Exclusion of property

(1) Any owner of property within the boundaries of the authority may petition to be excluded from the authority.

(2) In order for such property to be excluded, the board must determine that the property does not receive wastewater treatment services or have an on-site wastewater treatment system located within the authority and either:

(a) Was improperly included within the authority; or

(b) Is not tributary to the basin, waters, or watersheds governed by the authority or will not benefit from projects or improvements provided by the authority.

(3) Any petition for exclusion shall specify the property to be excluded and evidence that the property complies with the criteria of subsection (2) of this section.

(4) The authority shall provide notice of the date, time, and place of the authority's meeting to consider the petition for exclusion.

(5) The authority may approve, modify, or deny a petition for exclusion.

(6) If the authority approves a petition for exclusion of property, the authority shall file a copy of said resolution with the division of local government and with the county, municipality, or special district authority members which includes within its boundaries the excluded property, record a copy of the resolution in the office of the county clerk and recorder in the county in which said excluded property is located, and file a copy with the county assessor in such county.






Article 9 - Water and Wastewater Treatment Facility Operators

§ 25-9-101. Legislative declaration

To assure adequate operation of water and wastewater facilities, and to preserve the public peace, health, and safety, this article 9 and any rules authorized pursuant thereto are enacted to provide for the examination, classification, and certification of water and wastewater facility operators and to establish minimum standards therefor based upon their knowledge and experience, to provide procedures for certification, to encourage career and technical education for such operators, to provide a penalty for the wrongful use of the title "certified operator", to require each water and wastewater facility to be under the supervision of a certified operator, to provide for the classification of all water and wastewater facilities in the state, and to provide a penalty for the operation of a water or wastewater facility without supervision of a certified operator.



§ 25-9-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the water and wastewater facility operators certification board.

(2) "Certificate" means the certificate of competency issued by the board stating that the operator named thereon has met the requirements for the specified operator classification of the certification program.

(3) "Certified operator" means the person who has responsibility for the operation of any water and wastewater facility covered under this article and is certified in accordance with the provisions of this article.

(4) "Department" means the Colorado department of public health and environment.

(4.3) "Division" means the water quality control division within the department of public health and environment.

(4.5) "Domestic wastewater treatment facility" means any facility or group of units used for the treatment of domestic wastewater or for the reduction and handling of solids and gases removed from such wastes, whether or not the facility or group of units is discharging into state waters. "Domestic wastewater treatment facility" specifically excludes on-site wastewater treatment systems.

(4.7) "Industrial wastewater treatment facility" means any facility or group of units used for the pretreatment, treatment, or handling of industrial waters, wastewater, reuse water, and wastes that are discharged into state waters. "Industrial wastewater treatment facility" includes facilities that clean up contaminated groundwater or spills; except that such term does not include facilities designed to operate for less than one year or facilities with in-situ discharge.

(4.8) "Small system" means a water or wastewater facility that serves a population of three thousand three hundred or less.

(4.9) "Wastewater collection system" means a system of pipes, conduits, and associated appurtenances that transports domestic wastewater from the point of entry to a domestic wastewater treatment facility. The term does not include collection systems that are within the property of the owner of the facility.

(5) "Wastewater treatment facility" means either a domestic wastewater treatment facility or an industrial wastewater treatment facility.

(5.3) "Water and wastewater facility" means a water treatment facility, wastewater treatment facility, water distribution system, or wastewater collection system.

(6) "Water distribution system" means any combination of pipes, tanks, pumps, or other facilities that delivers water from a source or treatment facility to the consumer.

(7) "Water treatment facility" means the facility or facilities within the water distribution system that can alter the physical, chemical, or bacteriological quality of the water.



§ 25-9-103. Water and wastewater facility operators certification board - composition - repeal of article

(1) There is hereby created the water and wastewater facility operators certification board, which constitutes a section of the division of administration of the department and consists of the following ten members:

(a) A certified water treatment or domestic wastewater treatment facility operator with the highest level of certification available in Colorado;

(b) A certified industrial wastewater treatment facility operator or other representative of a private entity that operates an industrial wastewater treatment facility;

(c) A city manager, manager of a special district, or utility manager in a city, county, or city and county that operates a domestic water or wastewater treatment facility;

(d) A representative of the department of public health and environment, who shall be an ex officio, nonvoting member;

(e) A certified water distribution or wastewater collection system operator with the highest level of certification available in Colorado;

(f) A representative of water or wastewater facilities serving rural areas; and

(g) Four members appointed to achieve geographical representation and to reflect the various interests in the water and wastewater facility certification program. At least one of such members shall reside west of the continental divide, and at least one shall reside in the rural portion of the eastern plains of Colorado.

(2) All members of the board shall be appointed by the governor. At least four of the voting members of the board shall be certified water or wastewater facility operators, including representatives of both the water and wastewater industries.

(3) (a) Except as otherwise provided in paragraph (b) of this subsection (3), appointments are for terms of four years.

(b) The board shall be reconstituted as of July 1, 2004. The governor shall make initial appointments or reappointments to the reconstituted board so that two voting members' terms expire in 2005, two voting members' terms expire in 2006, two voting members' terms expire in 2007, and three voting members' terms expire in 2008.

(4) This article is repealed, effective September 1, 2020. Prior to the repeal, the water and wastewater facility operators certification board shall be reviewed as provided for in section 24-34-104, C.R.S.



§ 25-9-104. Duties of board - rules

(1) (a) The board shall elect a chair and secretary each year and shall establish rules in accordance with article 4 of title 24, C.R.S., setting forth the requirements governing certification for water and wastewater facility operators, including:

(I) Application for certification;

(II) Admission to the examinations;

(III) Setting and coordination of examination schedules;

(IV) Recording and issuing of certificates for the class of operator for which the applicant is found to be qualified;

(V) Renewal of certificates;

(VI) Issuance of certificates based on reciprocity;

(VII) Minimum standards of operator performance; and

(VIII) Standards for the accreditation of training programs.

(b) (Deleted by amendment, L. 2013.)

(2) (a) The board may promote and assist in regular training schools and programs designed to aid applicants and other interested persons to acquire the necessary knowledge to meet the certification requirements of this article.

(b) The board shall ensure that an office is maintained for contact with operators and employers.

(c) The board shall ensure, through the use of subject matter experts, that all certification examinations test for information that is relevant to the knowledge that is necessary to operate the level of facility for which certification is sought.

(3) (a) The board shall establish classes of:

(I) Water treatment facility operators;

(II) Domestic wastewater treatment facility operators;

(III) Industrial wastewater treatment facility operators;

(IV) Water distribution system operators;

(V) Wastewater collection system operators;

(VI) Operators for small systems; and

(VII) Other persons who require and qualify for multiple certifications.

(b) In establishing each classification, the board shall differentiate the various levels of complexity to be encountered in water and wastewater facility operation and the qualifications for certification for each class. The board shall set minimum education, experience, examination, and ongoing training requirements for each class.

(4) Except as provided in section 25-9-104.4, the board shall establish for each water and wastewater facility a minimum class of certified operators required for its supervision.

(5) (a) The board shall establish a procedure whereby any decision of the board, the division, or nonprofit corporation contracting with the board can be appealed to the board.

(b) The board may adopt rules as necessary to ensure the proper administration of the program.

(c) The board may promulgate rules to allow the division to immediately suspend or revoke a certification if immediate action is necessary to protect the public health or environment.

(6) The board may exercise other powers and duties as necessary within the scope of this article. The board shall promulgate rules to establish criteria for the discipline or reprimand of any water or wastewater facility operator and for the suspension or revocation of the certification of an operator. The criteria must include:

(a) Willfully or negligently violating, causing, or allowing the violation of rules promulgated under this article or failing to comply with this article;

(b) Submitting false or misleading information on any document provided to the department, the board, or any organization acting on behalf of the board;

(c) Using fraud or deception in the course of employment as an operator;

(d) Failing to conform with minimum standards in the performance of an operator's duties; and

(e) Engaging in dishonest conduct during an examination.

(6.5) (Deleted by amendment, L. 2013.)

(7) Members of the board serve without compensation but are entitled to reimbursement for their necessary expenses.

(8) The board may exercise its powers and perform its duties and functions as if it were transferred to the department by a type 1 transfer under the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.



§ 25-9-104.2. Contracting - rules

(1) The board may select and appoint one or more independent nonprofit corporations to carry out the administration of the program and examinations. The board may promulgate a rule establishing the scope and standards of the independent nonprofit corporation's duties. The contract must specifically address each duty or function required by law.

(2) To qualify for consideration to administer the duties of this section, a nonprofit corporation must have expertise in training and testing procedures as well as demonstrated knowledge of water and wastewater treatment, collection, and distribution systems.

(3) With the prior approval of the board for each agreement, a nonprofit corporation contracted by the board may enter into subsidiary agreements with other nonprofit corporations, educational institutions, and for-profit corporations to carry out the duties assigned by the board.

(4) The board is responsible for and retains the final authority for all actions and decisions carried out on behalf of the board by a nonprofit corporation, educational institution, or for-profit corporation. The board may modify, suspend, or reverse any action or decision of any nonprofit corporation, educational institution, or for-profit corporation.



§ 25-9-104.3. Duties of the division - investigations

The division shall investigate instances of possible misconduct by water and wastewater facility operators, report the results of any investigation to the board, and make recommendations regarding appropriate disciplinary action to the board.



§ 25-9-104.4. Exemptions

(1) The board may exempt wastewater facilities or classes of facilities from the requirement to operate under the supervision of a certified operator if the exemption does not endanger the public health or the environment. In determining whether to provide such an exemption, the board may consider the following criteria:

(a) Discharges of limited duration;

(b) The sensitivity of the receiving waters;

(c) The level of toxic pollutants in the discharge; and

(d) Situations where chemical, mechanical, or biological treatment techniques are not required to meet permit limits, including sedimentation ponds at mining operations for construction materials, as defined by section 34-32.5-103 (3), C.R.S.

(2) The board may exempt water facilities or classes of facilities from the requirement to operate under the supervision of a certified operator if the exemption does not endanger public health or the environment. In determining whether to provide such an exemption, the board may consider:

(a) The classification of the facility as public or nonpublic under the Colorado primary drinking water regulation;

(b) The applicability of the Colorado primary drinking water regulation to the facility or class of facilities; and

(c) A distribution system having a minimal number of connections.



§ 25-9-105. Water treatment facility operator

(1) Persons who by specifically relevant examination, education, and experience are found to be qualified for certification as water treatment facility operators or water distribution system operators shall be certified as having the minimum qualifications required for each of the respective classes as established by the board by rules promulgated in accordance with article 4 of title 24, C.R.S.

(a) to (d) (Deleted by amendment, L. 2000, p. 771, § 5, effective May 23, 2000.)



§ 25-9-106. Domestic wastewater treatment facility operator

(1) Persons who by specifically relevant examination, education, and experience are found to be qualified for certification as domestic wastewater treatment facility operators or wastewater collection system operators shall be certified as having the minimum qualifications required for each of the respective classes as established by the board by rules promulgated in accordance with article 4 of title 24, C.R.S.

(a) to (d) (Deleted by amendment, L. 2000, p. 772, § 6, effective May 23, 2000.)



§ 25-9-106.2. Industrial wastewater treatment facility operator

(1) Persons who by specifically relevant examination, education, and experience are found to be qualified for certification as industrial wastewater treatment facility operators shall be certified as having the minimum qualifications required for each of the respective classes as established by the board by rules promulgated in accordance with article 4 of title 24, C.R.S.

(a) to (c) (Deleted by amendment, L. 2000, p. 773, § 7, effective May 23, 2000.)



§ 25-9-106.3. Multiple facility operator

Persons who by specifically related examination, education, and experience are found to be qualified for certification in more than one category of facility operators shall be certified as having the minimum qualifications required for such applicable multiple facility operator classes as the board may establish by rules promulgated in accordance with article 4 of title 24, C.R.S. Such classes of multiple facility operators shall be designed to minimize the number of separate examinations and separate operator certifications that must be held by persons working for small systems, persons in the private sector performing work for a municipality or industry, and other categories and classes where a multiple facility operator certification would be efficient and meet the goals of this article. Such multiple facility certifications may contain conditions established by the board restricting the certification to specific facilities, types of facilities, or activities.



§ 25-9-106.5. Education and experience - substitution allowed

Water and wastewater facility operator applicants must have a high school diploma or have successfully completed the high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S.; except that experience or relevant training may be substituted for the high school diploma or successful completion of the high school equivalency examination. Education, training as established under section 25-9-104 (2), and cross-experience may be substituted for experience requirements for certification as a water facility operator, as a water distribution system operator, as a domestic wastewater facility operator, as a wastewater collection system operator, as an industrial wastewater treatment facility operator, or as a multiple facility operator; except that at least fifty percent of any experience requirement must be met by actual on-site operating experience in a water facility or a wastewater facility, as the case may be. For the lowest classification of operator in each category, the board may establish rules allowing complete substitution of education for experience for any applicant who passes the applicable examination. For purposes of this section, "cross-experience" means that experience as a wastewater treatment facility operator may be substituted for experience requirements for certification as a water treatment facility operator and vice versa.



§ 25-9-107. Certification procedure

(1) Any individual possessing the required education and experience may apply for certification in the manner designated by the board on such forms as required and approved by the board. The application shall be accompanied by such fee as required by section 25-9-108. Those applicants who meet the minimum qualifications as established by rules of the board promulgated in accordance with article 4 of title 24, C.R.S., for certification shall be admitted for examination.

(2) When an individual desires certification in a field other than the field in which the individual has experience, the individual's experience shall be evaluated by the board or as directed by the board. The certificate issued is to be based upon the knowledge demonstrated by the applicant through examination and the individual's verified record of work experience in water and wastewater facility operation.

(3) Certificates shall be awarded by the board or at the direction of the board for a period of three years only to those applicants successfully meeting all of the requirements.

(4) (a) Certificates shall be renewed upon payment of the required renewal fee and a showing that the applicant for renewal has met the requirements established by the board for ongoing training.

(b) If any operator fails to renew the operator's certification before the expiration date of such certification, such certification is expired. If a certification expires because of failure to renew before the expiration date of such certification, the operator may renew the certification up to two years after the expiration date upon paying the required renewal fee and meeting the applicable ongoing training requirements for the certification being renewed. If an operator does not renew a certification within two years after the expiration date of such certification, the certification is automatically revoked and an applicant for recertification must meet all the requirements for certification as a new applicant.

(4.5) (Deleted by amendment, L. 96, p. 360, 8, effective July 1, 1996.)

(5) The board, upon application therefor, may issue a certificate, without examination, in a comparable classification to any person who holds a certificate in any state, territory, or possession of the United States or any country, providing the requirements for certification of operators under which the person's certificate was issued do not conflict with the provisions of this article and are of a standard not lower than that specified by regulations adopted under this article. Where there is a question as to the level of certification that should be granted, the board may authorize special examination or other procedures to confirm the appropriate certification level.

(6) to (8) (Deleted by amendment, L. 96, p. 360, § 8, effective July 1, 1996.)



§ 25-9-108. Fees

(1) Each application for certification shall be accompanied by a fee in the amount of fifteen dollars that is not refundable. The board shall adopt rules that set program fees in addition to the nonrefundable application fee in accordance with the provisions of article 4 of title 24, C.R.S., and such fees shall reflect the actual costs of administering the program as set forth in section 25-9-104 (1). Such fees may be collected and retained by a nonprofit corporation selected and appointed by the board pursuant to section 25-9-104 (1) to pay for its actual costs to administer the program as approved by the board through duly adopted rules. However, any such nonprofit corporation shall remit a portion of the fee in the amount of five dollars for each new and renewal certificate to be issued to the department of the treasury pursuant to the provisions of section 24-36-103, C.R.S. With the approval of the board, all moneys may be paid to the nonprofit corporation and except for the five dollars for new and renewal certifications may be retained by the nonprofit corporation to defray program expenses. Alternatively, if certification and renewal fees are received directly by the board, all moneys shall be deposited with the department of the treasury pursuant to the provisions of section 24-36-103, C.R.S.

(2) Notwithstanding the amount specified for any fee in subsection (1) of this section, the board by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the board by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 25-9-109. Use of title

Only a person who has been qualified by the board as a certified operator and who possesses a valid certificate attesting to this certification in this state shall have the right and privilege of using the title "certified water treatment facility operator, class ....", "certified domestic wastewater treatment facility operator, class ....", "certified industrial wastewater treatment facility operator, class ....", "certified wastewater collection system operator, class ....", "certified water distribution system operator, class ....", or "multiple facilities operator, class ....".



§ 25-9-110. Violations - penalty

(1) It is unlawful for any person to represent himself or herself as a certified operator of any category and of any class without first being so certified by the board and without being the holder of a current valid certificate issued by the board. Any person violating the provisions of this subsection (1) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three thousand dollars.

(2) (a) It is unlawful for any owner of a water treatment facility, a domestic or industrial wastewater treatment facility, a wastewater collection system, or a water distribution system in the state of Colorado to allow the facility to be operated without the supervision of a certified operator of the classification required by the board for the specific facility.

(b) Notwithstanding paragraph (a) of this subsection (2), a sedimentary pond maintained in accordance with a permit issued by the division of reclamation, mining, and safety that does not require a permit issued by the water quality control division of the department of public health and environment shall not require the supervision of a certified operator.

(3) Whenever the division has reason to believe that a violation of subsection (2) of this section has occurred, the division shall cause written notice to be served personally or by certified mail, return receipt requested, upon the alleged violator or their agent for service of process. The notice shall state the provision of subsection (2) alleged to be violated and the facts alleged to constitute a violation and it may include specific action proposed to be required to cease the alleged violation. The division shall require the alleged violator to answer each alleged violation.

(4) Upon being served with any notice given under subsection (3) of this section, the alleged violator may request a public hearing. Such request shall be filed in writing with the division no later than thirty days after service of the notice. If such a request is made, a hearing shall be held within a reasonable time. Hearings held pursuant to this subsection (4) shall be conducted before the board in accordance with section 24-4-105, C.R.S. The determination of the board following a hearing shall be considered final agency action as to whether a violation has occurred.

(5) Any owner of a water treatment facility, a domestic or industrial wastewater treatment facility, a wastewater collection system, or a water distribution system in the state of Colorado who violates subsection (2) of this section shall be subject to a civil penalty of not more than three hundred dollars per day for each day during which such violation occurs. Any civil penalty collected under this section shall be credited to the general fund.

(6) Upon application of the division, any penalty for a violation of subsection (2) of this section shall be determined by the executive director of the department or his or her designee and may be collected by the division through a collection action instituted in a court of competent jurisdiction. The final decision of the executive director or his or her designee may be appealed to the board. A stay of any order of the division pending judicial review shall not relieve any person from any liability under this section, but the reason for the request for judicial review shall be considered in the determination of the amount of the penalty. In the event that such an action is instituted for the collection of such penalty, the court may consider the appropriateness of the amount of the penalty if the party against whom the penalty was assessed raises the issue.






Article 10 - On-Site Wastewater Treatment Systems Act

§ 25-10-101. Short title

This article shall be known and may be cited as the "On-site Wastewater Treatment Systems Act".



§ 25-10-102. Legislative declaration

(1) The general assembly declares it to be in the public interest to establish minimum standards and rules for on-site wastewater treatment systems in the state and to provide the authority for the administration and enforcement of those minimum standards and rules:

(a) To preserve the environment and protect the public health and water quality;

(b) To eliminate and control causes of disease, infection, and aerosol contamination; and

(c) To reduce and control the pollution of the air, land, and water.



§ 25-10-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Absorption system" means a leaching field and adjacent soils or other system for the treatment of sewage in an on-site wastewater treatment system by means of absorption into the ground.

(2) "Applicant" means a person who submits an application for a permit for an on-site wastewater treatment system.

(3) "Cesspool" means an unlined or partially lined underground pit or underground perforated receptacle into which raw household wastewater is discharged and from which the liquid seeps into the surrounding soil. "Cesspool" does not include a septic tank.

(4) "Commission" means the water quality control commission created by section 25-8-201.

(5) "Department" means the department of public health and environment created by section 25-1-102.

(6) "Division" means the division of administration of the department.

(7) "Effluent" means the liquid flowing out of a component or device of an on-site wastewater treatment system.

(8) "Environmental health specialist" means a person trained in physical, biological, or sanitary science to carry out educational and inspectional duties in the field of environmental health.

(9) "Health officer" means the chief administrative and executive officer of a local public health agency, or the appointed health officer of the local board of health. "Health officer" includes a director of a local public health agency.

(10) "Local board of health" means any local, county, or district board of health.

(11) "Local public health agency" means any county, district, or municipal public health agency and may include a county, district, or municipal board of health or local agency delegated by a county, district, or municipal board of health to oversee OWTS permitting and inspection or an OWTS program.

(12) "On-site wastewater treatment system" or "OWTS" and, where the context so indicates, the term "system", means an absorption system of any size or flow or a system or facility for treating, neutralizing, stabilizing, or dispersing sewage generated in the vicinity, which system is not a part of or connected to a sewage treatment works.

(13) "Percolation test" means a subsurface soil test at the depth of a proposed absorption system or similar component of an on-site wastewater treatment system to determine the water absorption capability of the soil, the results of which are normally expressed as the rate at which one inch of water is absorbed.

(14) "Permit" means a permit for the construction or alteration, installation, and use or for the repair of an on-site wastewater treatment system.

(15) "Person" means an individual, partnership, firm, corporation, association, or other legal entity and also the state, any political subdivision thereof, or other governmental entity.

(16) "Professional engineer" means an engineer licensed in accordance with part 1 of article 25 of title 12, C.R.S.

(17) "Septage" means a liquid or semisolid that includes normal household wastes, human excreta, and animal or vegetable matter in suspension or solution generated from a residential septic tank system. "Septage" may include such material issued from a commercial establishment if the commercial establishment can demonstrate to the department that the material meets the definition for septage set forth in this subsection (17). "Septage" does not include chemical toilet residuals.

(18) "Septic tank" means a watertight, accessible, covered receptacle designed and constructed to receive sewage from a building sewer, settle solids from the liquid, digest organic matter, store digested solids through a period of retention, and allow the clarified liquids to discharge to other treatment units for final disposal.

(19) "Sewage" means a combination of liquid wastes that may include chemicals, house wastes, human excreta, animal or vegetable matter in suspension or solution, and other solids in suspension or solution, and that is discharged from a dwelling, building, or other establishment.

(20) "Sewage treatment works" has the same meaning as "domestic wastewater treatment works" under section 25-8-103.

(21) "Soil evaluation" means a percolation test, soil profile, or other subsurface soil analysis at the depth of a proposed soil treatment area or similar component or system to determine the water absorption capability of the soil, the results of which are normally expressed as the rate at which one inch of water is absorbed or as an application rate of gallons per square foot per day.

(22) "Soil treatment area" means the physical location where final treatment and dispersal of effluent occurs. "Soil treatment area" includes drainfields and drip fields.

(23) "State waters" has the meaning set forth under section 25-8-103.

(24) "Systems cleaner" means a person engaged in and who holds himself or herself out as a specialist in the cleaning and pumping of on-site wastewater treatment systems and removal of the residues deposited in the operation thereof.

(25) "Systems contractor" means a person engaged in and who holds himself or herself out as a specialist in the installation, renovation, and repair of on-site wastewater treatment systems.



§ 25-10-104. Regulation of on-site wastewater treatment systems - state and local rules

(1) The division shall develop, and recommend to the commission for adoption, rules setting forth minimum standards for the location, design, construction, performance, installation, alteration, and use of on-site wastewater treatment systems within Colorado. The commission may establish criteria for issuing variances in the rules.

(2) Every local board of health in the state shall develop and adopt detailed rules for on-site wastewater treatment systems within its area of jurisdiction. The rules must comply with the rules adopted by the commission pursuant to subsection (1) of this section and with sections 25-10-105 and 25-10-106. Before finally adopting such rules or any amendment to the rules, the local board of health shall hold a public hearing on the proposed rules or amendments. The local board of health shall give notice of the time and place of the hearing at least once, at least twenty days before the hearing, in a newspaper of general circulation within its area of jurisdiction. After the public hearing and before final adoption, the local board of health may make changes or revisions to the proposed rules or amendments, and no further public hearing is required regarding the changes or revisions. All rules and amendments must be transmitted to the department no later than five days after final adoption and become effective forty-five days after final adoption unless the department notifies the local board of health before the forty-fifth day that the rules or amendments are not in compliance with this section or section 25-10-105 or 25-10-106.

(3) If a local board of health has not adopted rules in compliance with this section and submitted them to the commission, the commission shall promulgate rules for the areas of the state for which no complying rules have been adopted, except for areas serviced exclusively by a sewage treatment works. Rules for such areas of the state promulgated by the commission must comply with the rules adopted under subsection (1) of this section and sections 25-10-105 and 25-10-106. The rules must be the same for all the areas of the state for which the commission promulgates such rules, except as may be appropriate to provide for differing geologic conditions.

(4) A local board of health may adopt rules after action by the commission under subsection (3) of this section, if the rules comply with the procedural requirements of subsection (2) of this section and are no less stringent than those promulgated by the commission. Rules of the local board so adopted become effective only after they are transmitted to the division and the division determines that they comply with this section and sections 25-10-105 and 25-10-106.

(5) In promulgating rules under this article, the commission and local boards of health shall give consideration to the protection of public health and water quality.



§ 25-10-105. Minimum standards - variances

(1) Rules adopted by local boards of health under section 25-10-104 (2) or (4) or promulgated by the commission under section 25-10-104 (1) govern all aspects of the location, design, construction, performance, alteration, installation, and use of on-site wastewater treatment systems and must include minimum standards established by the commission.

(2) (a) A local board of health may grant variances to OWTS rules in accordance with the criteria adopted by the commission under this article.

(b) Applicants for a variance from OWTS rules have the burden of supplying the local board of health with information demonstrating that conditions exist that warrant the granting of the variance.



§ 25-10-106. Basic rules for local administration

(1) Local boards of health or the commission, as appropriate, shall adopt rules under section 25-10-104 that govern all aspects of the application for and issuance of permits, the inspection and supervision of installed systems, the issuance of cease-and-desist orders, the maintenance and cleaning of systems, and the disposal of waste material. The rules must, at a minimum, include provisions regarding:

(a) Procedures by which a person may apply for a permit for an on-site wastewater treatment system. The permit application must be in writing and must include any information, data, plans, specifications, statements, and commitments as required by the local board of health to carry out the purposes of this article.

(b) Review of the application and inspection of the proposed site by the local public health agency;

(c) Specification of studies to be performed and reports to be made by the applicant and the circumstances under which the studies or reports may be required by the local public health agency;

(d) Determination on behalf of the local public health agency by an environmental health specialist or a professional engineer after review of the application, site inspection, test results, and other required information, whether the proposed system complies with the requirements of this article and the rules adopted under this article;

(e) Issuance of a permit by the health officer or the health officer's designated representative if the proposed system is determined to be in compliance with this article and the rules adopted under this article;

(f) Review by the local board of health, upon request of an applicant, of applications denied by the local public health agency;

(g) The circumstances under which all applications are subject to mandatory review by the local public health agency to determine whether a permit shall issue;

(h) Final inspection of a system to be made by the local public health agency or its designated professional engineer after construction, installation, alteration, or repair work under a permit has been completed, but before the system is placed in use, to determine that the work has been performed in accordance with the permit and that the system is in compliance with this article and the rules adopted under this article;

(i) Inspection of operating systems at reasonable times, and upon reasonable notice to the occupant of the property, to determine if the system is functioning in compliance with this article and the rules adopted under this article. Officials of the local public health agency are permitted to enter upon private property for purposes of conducting such inspections.

(j) Issuance of a repair permit to the owner or occupant of property on which a system is not in compliance. An owner or occupant shall apply to the local public health agency for a repair permit within two business days after receiving notice from the local public health agency that the system is not functioning in compliance with this article or the rules adopted under this article or otherwise constitutes a nuisance or hazard to public health or water quality. The permit shall provide for a reasonable period of time within which the owner or occupant must make repairs, at the end of which period the local public health agency shall inspect the system to ensure that it is functioning properly. Concurrently with the issuance of a repair permit, the local public health agency may authorize the continued use of a malfunctioning system on an emergency basis for a period not to exceed the period stated in the repair permit. The period of emergency use may be extended, for good cause shown, if, through no fault of the owner or occupant, repairs may not be completed in the period stated in the repair permit and only if the owner or occupant will continue to make repairs to the system.

(k) (I) Issuance of an order to cease and desist from the use of any on-site wastewater treatment system or sewage treatment works that is found by the health officer not to be in compliance with this article or the rules adopted under this article or that otherwise constitutes a nuisance or a hazard to public health or water quality. Such an order may be issued only after a hearing is conducted by the health officer not less than forty-eight hours after written notice of the hearing is given to the owner or occupant of the property on which the system is located and at which the owner or occupant may be present, with counsel, and be heard. The order must require that the owner or occupant bring the system into compliance or eliminate the nuisance or hazard within a reasonable period of time, not to exceed thirty days, or thereafter cease and desist from the use of the system. A cease-and-desist order issued by the health officer is reviewable in the district court for the county in which the system is located and upon a petition filed no later than ten days after the order is issued.

(II) For the purposes of this paragraph (k), any system or sewage treatment works that does not comply with any statute or rule of this title constitutes a nuisance.

(III) For the purposes of this paragraph (k), a sewage treatment works does not include any sewage treatment facility with a discharge permit issued pursuant to section 25-8-501.

(l) Reasonable periodic collection and testing by the local public health agency of effluent samples from on-site wastewater treatment systems for which monitoring of effluent is necessary in order to ensure compliance with this article or the rules adopted under this article. The sampling may be required not more than two times a year, except when required by the health officer in conjunction with action taken pursuant to paragraph (k) of this subsection (1). The local public health agency may charge a fee not to exceed actual costs, plus locally established mileage reimbursement rates for each mile traveled from the principal office of the local public health agency to the site of the system and return, for each sample collected and tested, and payment of such charges may be stated in the permit for the system as a condition for its continued use. Any owner or occupant of property on which an on-site wastewater treatment system is located may request the local public health agency to collect and test an effluent sample from the system. The local public health agency may, at its option, perform such collection and testing services, and is entitled to charge a fee not to exceed actual costs, plus locally established mileage reimbursement rates for each mile traveled from the principal office of the local public health agency to the site of the system and return, for each sample collected and tested.

(m) At the option of the local board of health, maintenance and cleaning schedules and practices adequate to ensure proper functioning of various types of on-site wastewater treatment systems. The local board of health may additionally require proof of proper maintenance and cleaning, in compliance with the schedule and practices adopted under this subsection (1), to be submitted periodically to the local public health agency by the owner of the system.

(n) Disposal of septage at a site and in a manner that does not create a hazard to the public health, a nuisance, or an undue risk of pollution.



§ 25-10-107. Fees

(1) A local board of health may set fees for permits. The permit fees may be no greater than required to offset the actual indirect and direct costs of the local public health agency's services. With respect to any permit, the local board of health shall set the fee for the permit so as to recover, as nearly as can be practically established, the costs associated with that permit, not to exceed one thousand dollars. A local board of health may also set fees for soil evaluation and other services as requested by the applicant. Such fees may be no greater than required to offset the actual indirect and direct costs of such services.

(2) Local boards of health may set fees for percolation tests and other soil evaluation services that are performed by the local public health agency. The fees may be no greater than required to offset the actual indirect and direct costs of such services.

(3) In addition to the fees established in this section, the division may assess a fee of twenty-three dollars for each permit authorized for a new, repaired, or upgraded on-site wastewater treatment system. Of that fee, the county in which the on-site wastewater treatment system is or will be located shall retain three dollars to cover the county's administrative costs and shall transmit twenty dollars to the state treasurer, who shall deposit that sum in the public and private utilities sector fund created in section 25-8-502 (1.5)(a)(V).



§ 25-10-108. Performance evaluation and approval of systems employing new technology

(1) A systems contractor, a professional engineer, or a manufacturer of on-site wastewater treatment systems that employ new technology may apply to the division for a determination of reliability of the system. The division may hold a public hearing to determine whether the particular design or type of system, based upon improvements or developments in the technology of sewage treatment, has established a record of performance reliability that would justify approval of applications for such systems by the health officer without mandatory review by the local board of health. If the division determines, based upon reasonable performance standards and criteria, that reliability has been established, the division shall so notify each local board of health, and applications for permits for the systems may thereafter be acted upon by the health officer, the health officer's designated representative, or the local board of health's designated representative, in the same manner as applications for systems described in section 25-10-106. The division shall not arbitrarily deny any person the right to a hearing on an application for a determination of reliability under this section.

(2) Except for designs or types of systems that have been approved by the division pursuant to subsection (1) of this section, the local public health agency may approve an application for a type of system not otherwise provided for in section 25-10-106, only if the system has been designed by a professional engineer and only if the application provides for the installation of a backup system, of a type previously approved by the division under subsection (1) of this section, in the event of failure of the primary system. A local public health agency shall not arbitrarily deny any person the right to consideration of an application for such a system and shall apply reasonable performance standards in determining whether to approve an application.



§ 25-10-109. Licensing of systems contractors and systems cleaners

(1) The local board of health may adopt rules that provide for the licensing of systems contractors. The local public health agency may charge a fee, not to exceed actual costs, for the initial license of a systems contractor and for a renewal of the license. Initial licensing and renewals thereof shall be for a period of not less than one year. The local board of health may revoke the license of a systems contractor for violation of this article or the rules adopted under this article or for other good cause shown, after a hearing conducted upon reasonable notice to the systems contractor and at which the systems contractor may be present, with counsel, and be heard.

(2) The local board of health may adopt rules that provide for the licensing of systems cleaners, pursuant to section 25-10-104 (2). The local public health agency may charge a fee, not to exceed actual costs, for the initial license of a systems cleaner and for the renewal of the license. Initial licensing and renewals thereof shall be for a period of not less than one year. The local board of health may suspend or revoke the license of a systems cleaner for violation of this article or the rules adopted under this article or for other good cause shown after a hearing conducted upon reasonable notice to the systems cleaner and at which the systems cleaner may be present, with counsel, and be heard.



§ 25-10-110. Enforcement by local public health agencies and local boards of health

The primary responsibility for the enforcement of this article and the rules adopted under this article lies with local public health agencies and local boards of health. If a local public health agency or local board of health substantially fails to administer and enforce this article and the rules adopted under this article, the department may assume any functions of the local public health agency or board of health as may be necessary to protect the public health and water quality.



§ 25-10-111. Authority of local boards of health to deny permits for on-site wastewater treatment systems in unsuitable areas

Nothing in this article preempts or affects the ability of a local board of health to prohibit issuance of OWTS permits, in accordance with applicable land use laws and procedures, for defined areas in which the local board of health determines that construction and use of additional on-site wastewater treatment systems may constitute a hazard to public health or water quality.



§ 25-10-112. General prohibitions - rules

(1) No city, county, or city and county shall issue to any person:

(a) A permit to construct or remodel a building or structure that is not serviced by a sewage treatment works until the local public health agency has issued a permit for an on-site wastewater treatment system; or

(b) A city, county, or city and county occupancy permit for the use of a building that is not serviced by a sewage treatment works until the local public health agency makes a final inspection of the on-site wastewater treatment system, as provided for in section 25-10-106 (1)(h), and the local public health agency approves the installation.

(2) Construction of new cesspools is prohibited.

(3) A person shall not connect more than one dwelling, commercial, business, institutional, or industrial unit to the same on-site wastewater treatment system unless such multiple connection was specified in the application submitted and in the permit issued for the system.

(4) No person shall construct or maintain any dwelling or other occupied structure that is not equipped with adequate facilities for the sanitary disposal of sewage.

(5) All persons shall dispose of septage removed from systems in the process of maintenance or cleaning at an approved site and in an approved manner under this article.



§ 25-10-113. Penalties

(1) Any person who commits any of the following acts or violates this article commits a class 1 petty offense and shall be punished as provided in section 18-1.3-503, C.R.S.:

(a) Constructs, alters, installs, or permits the use of any on-site wastewater treatment system without first applying for and receiving a permit as required under this article;

(b) Constructs, alters, or installs an on-site wastewater treatment system in a manner that involves a knowing and material variation from the terms or specifications contained in the application, permit, or variance;

(c) Violates the terms of a cease-and-desist order that has become final under section 25-10-106 (1)(k);

(d) Conducts a business as a systems contractor without having obtained the license provided for in section 25-10-109 (1) in areas in which the local board of health has adopted licensing regulations pursuant to that section;

(e) Conducts a business as a systems cleaner without having obtained the license provided for in section 25-10-109 (2) in areas in which the local board of health has adopted licensing regulations pursuant to that section;

(f) Falsifies or maintains improper record keeping concerning system cleaning activities not performed or performed improperly; or

(g) Willfully fails to submit proof of proper maintenance and cleaning of a system as required by rules adopted pursuant to section 25-10-106.

(2) Upon a finding by the local board of health that a person is in violation of this article or of rules adopted and promulgated pursuant to this article, the local board of health may assess a penalty of up to fifty dollars for each day of violation. In determining the amount of the penalty to be assessed, the local board of health shall consider the seriousness of the danger to the health of the public caused by the violation, the duration of the violation, and whether the person has previously been determined to have committed a similar violation.

(3) A person subject to a penalty assessed pursuant to subsection (2) of this section may appeal the penalty to the local board of health by requesting a hearing before the appropriate body. The request must be filed within thirty days after the penalty assessment is issued. The local board of health shall conduct a hearing upon the request in accordance with section 24-4-105, C.R.S.






Article 11 - Radiation Control

Part 1 - General Provisions

§ 25-11-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Byproduct material" means:

(a) Any radioactive material, except special nuclear material, yielded in, or made radioactive by, exposure to the radiation incident to the process of producing or using special nuclear material;

(b) The tailings or wastes produced by the extraction or concentration of uranium or thorium from ore processed primarily for its source material content, including discrete surface wastes resulting from uranium solution extraction processes. Underground ore bodies depleted by these solution extraction operations are not "byproduct material".

(c) (I) Any discrete source of radium-226 that is produced, extracted, or converted after extraction, before, on, or after August 8, 2005, for use for a commercial, medical, or research activity; or

(II) Any material that:

(A) Has been made radioactive by use of a particle accelerator; and

(B) Is produced, extracted, or converted after extraction, before, on, or after August 8, 2005, for use for a commercial, medical, or research activity; and

(d) Any discrete source of naturally occurring radioactive material, other than source material, that:

(I) The United States nuclear regulatory commission, in consultation with the administrator of the environmental protection agency, the secretary of energy, the secretary of homeland security, and the head of any other appropriate federal agency, determines would pose a threat similar to the threat posed by a discrete source of radium-226 to the public health and safety or the common defense and security; and

(II) Before, on, or after August 8, 2005, is extracted or converted after extraction for use in a commercial, medical, or research activity.

(1.5) "Civil penalty" means a monetary penalty levied against a licensee or registrant because of a violation of a statute, rule, license, or registration certificate. "Civil penalty" does not include any criminal penalty levied under section 25-1-114 or 25-11-107 (3).

(2) "Department" means the department of public health and environment.

(2.5) "Mammographer" means a person who operates a machine source of radiation, commonly known as an "X-ray machine", in the conduct of a mammography exam.

(2.7) "Naturally occurring radioactive material" means any nuclide that is radioactive in its natural physical state and is not manufactured. "Naturally occurring radioactive material" does not include source material, special nuclear material, byproduct material, or by-products of fossil fuel combustion, including bottom ash, fly ash, and flue-gas emission by-products.

(3) "Radiation" means ionizing radiation, which includes gamma rays, X rays, alpha particles, beta particles, high-speed electrons, high-speed neutrons, high-speed protons, and other high-speed nuclear particles.

(4) "Radiation machine" means a device capable of producing radiation; except that "radiation machine" does not include a device with radioactive material as its only source of radiation.

(5) "Radioactive" means emitting radiation.

(6) "Radioactive material" means any material, whether solid, liquid, or gas, that emits radiation spontaneously.

(6.4) (a) "Source material" means uranium, thorium, or any combination of uranium and thorium in any physical or chemical form, including ores that contain, by weight, one-twentieth of one percent or more of uranium, thorium, or any combination of uranium and thorium.

(b) "Source material" does not include special nuclear material.

(6.7) (a) "Special nuclear material" means:

(I) Plutonium, uranium-233, uranium enriched in the isotope 233 or in the isotope 235, and any other material that the United States nuclear regulatory commission, pursuant to section 51 of the federal "Atomic Energy Act of 1954", as amended, 42 U.S.C. sec. 2071, determines to be special nuclear material; or

(II) Any material artificially enriched by any of the material specified in subparagraph (I) of this paragraph (a).

(b) Notwithstanding any other provision of this subsection (6.7), "special nuclear material" does not include source material.

(7) "Specific license" means a license issued to a person to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing, radioactive materials occurring naturally or produced artificially.

(8) "State board" means the state board of health created in section 25-1-103.



§ 25-11-101.5. Coordination of regulatory interpretations regarding in situ leach uranium mining

The general assembly recognizes that the proper and orderly regulation of in situ leach mining, as defined in section 34-32-103, C.R.S., for uranium ore has aspects that may involve more than one regulatory agency of state government and that the statutes that each agency is responsible for administering may, due to the use of terms of art and other technical words, phrases, and definitions, hold the potential of being interpreted inconsistently or to be held in conflict with each other. It is the intent of the general assembly that, with regard to in situ leach mining for uranium ore, the relevant agencies coordinate to the maximum extent practicable to resolve any such conflicts or inconsistencies.



§ 25-11-102. Agreements for transfer of functions from federal government to state government

(1) The governor, on behalf of this state, is authorized, from time to time, to enter into agreements with the federal government providing for the assumption by this state through the department, and the discontinuance by the federal government, of any responsibilities within the state of Colorado relating to the protection of persons and property from the hazards of radioactive materials and other sources of radiation.

(2) The governor, on behalf of this state, is authorized, from time to time, to enter into agreements with the federal government, other states, or interstate agencies whereby the department shall perform, on a cooperative basis with the federal government, other states, or interstate agencies, inspections or other functions relating to control of sources of radiation.

(3) No such agreement entered into pursuant to the provisions of subsections (1) or (2) of this section shall transfer to, delegate to, or impose upon the department any power, authority, or responsibility that is not fully consistent with the provisions of this article.



§ 25-11-103. Radiation control agency - powers and duties

(1) The department is designated as the radiation control agency of this state.

(2) Pursuant to rules adopted as provided in section 25-11-104, the department shall issue licenses pertaining to radioactive materials, prescribe and collect fees for such licenses, and require registration of other sources of radiation. No other agency or branch of this state has such power or authority.

(3) The department shall develop and conduct programs for evaluation and control of hazards associated with the use of radioactive materials and other sources of radiation, including criteria for disposal of radioactive wastes and materials to be considered in approving facilities and sites pursuant to part 2 of this article.

(4) The department may institute training programs for the purpose of qualifying personnel to carry out the provisions of this part 1 and may make said personnel available for participation in any program of the federal government, other states, or interstate agencies in furtherance of the purposes of this part 1.

(5) In the event of an emergency relating to any source of radiation that endangers the public peace, health, or safety, the department has the authority to issue such orders for the protection of the public health and safety as may be appropriate, including orders to lay an embargo upon or impound radioactive materials and other sources of radiation in the possession of any person who is not equipped to observe or who fails to comply with this part 1 or any rules promulgated under this part 1.

(6) The department or its duly authorized representatives has the power to enter at all reasonable times, in accordance with applicable state or federal regulations, into the areas in which sources of radiation are reasonably believed to be located for the purpose of determining whether or not the owner, occupant, or licensee is in compliance with or in violation of this part 1 and the rules promulgated under this part 1, and the owner, occupant, or person in charge of such property shall permit such entry and inspection.

(7) (a) In order to provide for the concentration, storage, or permanent disposal of radioactive materials consistent with adequate protection of the public health and safety, the state, through the department, may acquire by gift, transfer from another state department or agency, or other transfer any and all lands, buildings, and grounds suitable for such purposes. Any such acquisition shall be subject to the provisions of paragraph (h) of this subsection (7).

(b) The state, through the department, may, by lease or license with private persons or corporations, provide for the operation of sites or facilities, for the purposes stated in paragraph (a) of this subsection (7), in, under, and upon lands and grounds acquired under said paragraph (a) in accordance with rules and regulations established by the department; but no lease or license shall be authorized except with the prior approval of the state engineer. The department may permit the conduct thereon of other related activities involving radioactive materials not contrary to the public interest, health, and safety. Each such lease or license shall cover only one site or facility and shall provide for a term up to ninety-nine years, which shall be renewable. Each such lease or license shall provide for the payment to the state of a fee based upon the quantity of radioactive material stored in the lands covered thereby. Such fee shall be established at such rate that interest on the sum of all fees reasonably anticipated as payable under any lease or license shall provide an annual amount equal to the anticipated reasonable costs to the state of such maintenance, monitoring, and other supervision of the lands and facilities covered by such lease or license, following the term thereof, as are required in the interest of the public health and safety. In arriving at the rate of the fee, the department shall consider the nature of the material to be stored, the storage space available, estimated future receipts, and estimated future expenses of maintenance, monitoring, and supervision.

(c) Said lease shall include a payment in lieu of taxes which shall be paid over to local governmental units in compensation for loss of valuation for assessment. Said payment shall be adjusted annually to conform with current mill levies, assessment practices, and value of land and improvements.

(d) All fees provided in this section shall be paid quarterly, as accrued, to the department, which shall receipt for the same and shall transmit such payment to the state treasurer and take his receipt therefor.

(e) The department may require, as a condition to the issuance of any lease or license under paragraph (b) of this subsection (7), that the lessee or licensee give reasonable security for the payment of the amount of all fees reasonably anticipated during the full term of such lease or license, and the department may also require, as a condition to the issuance of any lease or license, that the lessee or licensee post a bond or other security under such regulation as the department may prescribe to cover any tortious act committed during the term of the lease or license.

(f) Prior to the issuance of any lease or license under paragraph (b) of this subsection (7), the department, at the expense of the applicant, shall hold a public hearing on the application, in the area of the proposed site or facility, after reasonable public notice.

(g) The operation of any and all sites and appurtenant facilities established for the purposes of paragraph (a) of this subsection (7) shall be under the direct supervision of the department and shall be in accordance with rules and regulations adopted under section 25-11-104.

(h) It is recognized by the general assembly that any site used for the concentration, disposal, or storage of radioactive material and the contents thereof will represent a continuing and perpetual responsibility involving the public health, safety, and general welfare and that ownership of said site and its contents must ultimately be reposed in a solvent government, without regard for the existence of any particular agency, instrumentality, department, division, or officer thereof. To this end and subject only to the terms of any lease or license issued under paragraph (b) of this subsection (7), all lands, buildings, and grounds acquired by the state under paragraph (a) of this subsection (7) which are used as sites for the concentration, storage, or disposal of radioactive materials shall be owned in fee simple absolute by the state and dedicated in perpetuity to such purposes, and all radioactive material received at such facility, upon permanent storage therein, shall become the property of the state and shall be in all respects administered, controlled, and disposed of, including transfer by sale, lease, loan, or otherwise, by the state, through the department, unless the general assembly shall designate another agency, instrumentality, department, or division of the state so to act.

(8) The state board of health shall prescribe, revise periodically as appropriate, and provide for the collection of fees from any person for radiation control services provided by the department.



§ 25-11-104. Rules to be adopted - fees - fund created

(1) (a) The state board shall formulate, adopt, and promulgate rules as provided in subsection (2) of this section that cover subject matter relative to radiation machines and radioactive materials, including naturally occurring radioactive materials and other sources of radiation. The subject matter of the rules must include: Licenses and registration; records; permissible levels of exposure; notification and reports of accidents; technical qualifications of personnel; technical qualifications of mammographers; handling, transportation, and storage; waste disposal; posting and labeling of hazardous sources and areas; surveys; monitoring; security of materials; and financial assurance warranties.

(b) The state board may adopt rules concerning the disposal of naturally occurring radioactive materials at any time after the promulgation by the federal environmental protection agency or its successor of rules for the disposal of naturally occurring radioactive materials.

(c) Notwithstanding any provision of section 25-11-103 (7)(h), it is not necessary that a governmental entity own any site that is used for the concentration, storage, or disposal of radioactive material if the owner of the site complies with rules promulgated by the board in accordance with this section. The rules must ensure the long-term protection of the public health and safety and may include financial assurance warranties pursuant to this part 1, deed annotations and restrictions, easement provisions, restrictive covenants, and adequate markers to warn of the presence of radioactive materials.

(2) Rules promulgated under this section must be consistent with United States nuclear regulatory commission requirements necessary to maintain agreement state status and final regulations proposed by the Conference of Radiation Control Program Directors, Inc., or its successor, under the title, "Suggested State Regulations for Control of Radiation"; except that, if the state board concludes on the basis of detailed findings that a substantial deviation from any of the suggested state regulations is warranted and that a substitute rule or no rule would effectively permit maximum utilization of sources of radiation consistent with the health and safety of all persons who might otherwise become exposed to the radiation, the state board need not maintain the suggested state regulation or may promulgate a substitute rule as the case may be.

(2.5) (Deleted by amendment, L. 2010, (HB 10-1149), ch. 282, p. 1311, § 4, effective May 26, 2010.)

(3) The rules adopted pursuant to this part 1 shall never be construed to limit the kind or amount of radiation that may be intentionally applied to a person for diagnostic or therapeutic purposes by or under the direction of a duly licensed practitioner of the healing arts.

(4) (Deleted by amendment, L. 2010, (HB 10-1149), ch. 282, p. 1311, § 4, effective May 26, 2010.)

(5) In adopting, amending, or repealing rules under this section, the board shall comply with article 4 of title 24, C.R.S.

(6) (a) The state board shall promulgate a fee schedule, in accordance with section 24-4-103, C.R.S., for radiation control services provided by the department. Radiation control services for which fees may be established include application processing for qualified inspectors, qualified experts, and service companies as defined by the state board, which fees shall be paid by the applicants or service companies; issuance of categories of specific licenses to accord with categories established by the nuclear regulatory commission and which shall include licenses for special nuclear material, source material, byproduct material, well logging and surveys and tracer studies, and for human use; and inspections of licensees as authorized by section 25-11-103 (6). Licenses and fees shall, where appropriate, be in accordance with policies and priorities of the nuclear regulatory commission.

(b) The state board shall set fees that provide sufficient revenues to reimburse the state for the actual direct and indirect costs of the radiation control services specified in paragraph (a) of this subsection (6). In so doing, the state board shall take into account any special arrangements between the state and the licensee, another state, or a federal agency whereby the cost of the service is otherwise recovered.

(c) All fees collected pursuant to this subsection (6) shall be transmitted to the state treasurer, who shall credit the same to the radiation control fund, which fund is hereby created. Moneys credited to the radiation control fund, in amounts determined annually by the general assembly by appropriation, shall be expended for radiation control services as provided in this subsection (6).

(7) The state board shall promulgate rules as necessary to implement section 25-11-107 (5).

(8) (a) The state board shall adopt rules requiring that all machine sources of radiation be inspected and certified by qualified inspectors as safe for the intended uses consistent with 42 U.S.C. sec. 263b and in compliance with the specifications of the state board and the equipment manufacturer. Rules shall include minimum specifications for radiation machines, minimum standards for the qualifications of individuals authorized to inspect and certify radiation machines, and procedures for inspection of radiation machines. If a qualified inspector determines that a radiation machine fails to meet the required specifications, the inspector shall notify the owner or operator immediately and shall notify the department within three days after the determination. A radiation machine that fails to meet the required specifications and is determined by a qualified inspector to be unsafe for human use shall not thereafter be used for human use until subsequent certification, and the qualified inspector shall affix an official noncertification sticker issued by the department indicating that the machine is not authorized for human use. A certification or noncertification sticker shall be affixed on each radiation machine in a location conspicuous to machine operators and to persons on whom the machine is used.

(a.5) and (b) (Deleted by amendment, L. 2010, (HB 10-1149), ch. 282, p. 1311, § 4, effective May 26, 2010.)

(c) In establishing or revising specifications for each type of machine that is a source of radiation, the standards for approval of qualified inspectors, and the procedures for making inspections, the department shall consult with manufacturers of radiation equipment, health care providers and operators who use the equipment in diagnostic and therapeutic treatment of humans, and qualified inspectors and individuals.

(d) The general assembly hereby finds that the setting of minimum specifications for radiation machines and the establishment of minimum standards for qualified inspectors of those machines are matters of statewide concern. Therefore, no other state agency, political subdivision, or local government shall establish any other specifications for radiation machines or standards for radiation machine inspectors, or impose any fees therefor.



§ 25-11-105. Radiation advisory committee

(1) The governor shall appoint a radiation advisory committee of nine members, no more than four of whom shall represent any one political party and three of whom shall represent industry, three the healing arts, and three the public and private institutions of higher education. Members of the committee shall serve at the discretion of the governor and shall be reimbursed for necessary and actual expenses incurred in attendance at meetings or for authorized business of the board. The committee shall furnish to the department such technical advice as may be desirable or required on matters relating to the radiation control program.

(2) Repealed.



§ 25-11-106. Injunction proceedings

If, in the judgment of the department, any person has engaged in or is about to engage in an act or practice that constitutes a violation of this part 1 or of any license, registration, rule, or order issued under this part 1, the attorney general shall, at the request of the department, apply to the district court for an order enjoining the act or practice or for an order directing compliance with this part 1 and all rules and orders and the terms and conditions of a license or registration issued under this part 1.



§ 25-11-107. Prohibited acts - violations - penalties - rules - cease-and-desist orders

(1) Except as allowed by rule of the state board:

(a) No person shall acquire, own, possess, or use any radioactive material occurring naturally or produced artificially without having been granted a license therefor from the department; or

(b) Transfer to another or dispose of such material without first having been granted approval of the department therefor.

(2) Except as allowed by rule of the state board, no person shall knowingly use, manufacture, produce, transport, transfer, receive, send, acquire, own, or possess any source of radiation unless such person is licensed by or registered with the department. The exceptions promulgated by the state board shall include use of domestic television receivers, computer monitors, household microwave ovens, radiant heat devices, cellular telephones, incandescent gas mantles, and vacuum tubes.

(2.5) No person shall knowingly use any radiation machine to treat or diagnose any disease or conditions of the human body if the radiation machine is not certified for such treatment or diagnosis as provided in section 25-11-104 (8).

(3) Any person who violates the provisions of subsection (1), (2), or (2.5) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than ninety days, or by both such fine and imprisonment.

(4) If a person does not pay the fee for radiation control services, the department may request the attorney general to commence a civil action against the person. If the court finds in such action that such person has not paid the fee for radiation control services, the court shall require such person to pay the fee together with a penalty not greater than twice the amount of the fee or one thousand dollars, whichever is greater. All civil penalties collected pursuant to this subsection (4) shall be transmitted to the state treasurer, who shall credit them to the general fund.

(5) (a) Any person who violates subsection (1), (2), or (2.5) of this section, any licensing or registration provision, any rule or order issued under this part 1, or any term, condition, or limitation of any license or registration certificate issued pursuant to this part 1 is subject to an administrative penalty not to exceed fifteen thousand dollars per day for each violation.

(b) If the department has reason to believe, based upon facts available to it, that a person has committed any of the violations designated in paragraph (a) of this subsection (5), it shall send the person, within a reasonable time, a written notice of the violation specifying:

(I) The factual basis of each act or omission with which the person is charged; and

(II) The particular provision of the statute, rule, order, license, or registration certificate violated.

(c) (I) The department shall send the notice required by paragraph (b) of this subsection (5) by certified or registered mail, return receipt requested, to the last-known address of the alleged violator, or the department shall personally serve the notice of the violation upon the alleged violator or the alleged violator's agent.

(II) The alleged violator shall have thirty days following the receipt of the notice to submit a written response containing data, views, and arguments concerning the alleged violation and potential corrective measures.

(III) In addition, the alleged violator may request an informal conference with department personnel to discuss the notice of violation required by paragraph (b) of this subsection (5). The alleged violator shall request the informal conference within fifteen days after receiving the notice, and the conference shall be held within the thirty days allowed for a written response.

(IV) After consideration of any written response and informal conference, the department shall issue a letter, within thirty days after the date of the informal conference or the receipt of a written response, whichever is later, affirming or dismissing the violation. Any remaining corrective measures that are necessary, and any administrative penalty determined to be appropriate, will be incorporated into an administrative order.

(c.3) In determining the amount of any administrative penalty, the department shall consider the factors in subparagraphs (I) to (X) of this paragraph (c.3). The factors contained in subparagraphs (VII), (VIII), and (IX) of this paragraph (c.3) are mitigating factors and may be applied, with other factors, to reduce any administrative penalty. Such factors are:

(I) The seriousness of the violation;

(II) Whether the violation was intentional, reckless, or negligent;

(III) The impact on, or threat to, the public health or the environment as a result of the violation;

(IV) The degree of recalcitrance, if any, on the part of the violator;

(V) Whether the violator is a recidivist;

(VI) The economic benefit realized by the violator as a result of the violation;

(VII) The violator's voluntary, timely, and complete disclosure of the violation, if prior to the department's knowledge of the violation, and if all reports required pursuant to state environmental control laws have been submitted as required;

(VIII) The violator's full and prompt cooperation with the department following disclosure or discovery of a violation, including, when appropriate, entering into and implementing, in good faith, a legally enforceable agreement with the department to undertake compliance and remediation efforts;

(IX) The existence of a comprehensive regulatory compliance program or an audit program that the violator adopted in good faith and in a timely manner, which program includes measures determined by the department to be sufficient to identify and prevent future noncompliance; and

(X) Any other aggravating or mitigating circumstance.

(c.5) In accordance with article 4 of title 24, C.R.S., and based upon the factors enumerated in paragraph (c.3) of this subsection (5), the state board shall adopt rules for determining administrative penalties imposed under this subsection (5).

(c.7) The department may compromise, mitigate, or remit an administrative penalty imposed pursuant to this subsection (5). The department may enter into a settlement agreement regarding any penalty or claim resolved under this part 1. The settlement agreement may include the payment or contribution of moneys to state or local agencies for other environmentally beneficial purposes.

(d) If the circumstances warrant, the department shall issue an order containing the elements of both the notice of violation specified in paragraph (b) of this subsection (5) and the letter described in subparagraph (IV) of paragraph (c) of this subsection (5).

(e) (I) The letter issued pursuant to subparagraph (IV) of paragraph (c) of this subsection (5) and the order issued pursuant to paragraph (d) of this subsection (5) shall notify the alleged violator of the right to request a hearing within thirty days, which hearing shall be held in accordance with section 24-4-105, C.R.S., to determine any of the following:

(A) Whether the alleged violation exists or did exist;

(B) The reasonableness of the time set for abatement; and

(C) Whether the administrative penalty is reasonable in light of the statutory criteria on which it is based.

(II) The alleged violator shall address each alleged violation in the request for the hearing and shall specify which of the alleged violations the alleged violator is appealing. An allegation not addressed in the request for the hearing shall be deemed admitted.

(III) No person engaged in conducting the hearing or participating in a decision or an initial decision shall be responsible for or subject to the supervision or direction of any department employee engaged in the performance of an investigatory or prosecuting function for the department.

(IV) The final action of the department is subject to judicial review pursuant to section 24-4-106, C.R.S.

(f) and (g) (Deleted by amendment, L. 2010, (HB 10-1149), ch. 282, p. 1315, § 6, effective May 26, 2010.)

(h) At the request of the department, the attorney general may institute a civil action to collect an administrative penalty imposed pursuant to this subsection (5).

(i) Except as specified in paragraph (c.3) of this subsection (5), all administrative penalties collected pursuant to this subsection (5) shall be transmitted to the state treasurer, who shall credit them to the general fund.

(j) For any site or facility licensed under part 2 of this article determined by the department to have caused a release to the groundwater that exceeds the basic standards for groundwater as established by the water quality control commission, until remediation has been completed, the licensee shall provide annual written notice of the status of the release and any remediation activities associated with the release, by certified or registered mail, return receipt requested, to the current address for each registered groundwater well within one mile of the release as identified in the corrective action monitoring program. Under no circumstances shall remediation be deemed complete until all groundwater wells affected by any release associated with the site or facility are restored to at least the numeric groundwater standards as established by the water quality control commission that apply to the historic uses of the wells. Prior to the application of any numeric groundwater standard different from the baseline standard contained in 10 CFR part 40, the standard must have been approved by the United States nuclear regulatory commission in accordance with section 274o of the federal "Atomic Energy Act of 1954", 42 U.S.C. sec. 2021 (o). The licensee shall remediate any release affecting groundwater wells in the most expedited manner reasonably possible using best available active restoration and groundwater monitoring technologies.

(k) For any site or facility licensed under part 2 of this article, in addition to any reporting requirements provided in the license or rules, the licensee shall provide notice to the department as soon as practicable upon discovery of any spill or release involving toxic or radioactive materials and shall provide an initial written report within seven days after any such discovery. The department shall post all such written reports on the department's website as soon as practicable, and in no case later than seven days after receipt by the department.

(6) Any qualified inspector who incorrectly certifies a machine that is a source of radiation as meeting the applicable specifications as required in section 25-11-104 (8) is subject to disciplinary action in accordance with section 24-4-104, C.R.S.

(7) If the department has reasonable cause to believe that a violation of this part 1 or of a license, registration, rule, or order issued under this part 1 has occurred or is occurring, the department may issue a cease-and-desist order setting forth the provision alleged to be violated, the facts alleged to constitute the violation, and the time by which the violation must cease. Except for emergency orders issued to protect the public health or the environment, for which a person to whom the emergency order has been issued may request an immediate hearing pursuant to section 24-4-105 (12), C.R.S., a person to whom a cease-and-desist order has been issued may petition the district court for the district in which the violation is alleged to have occurred or be occurring for a stay of the order. The court shall grant the request to stay if the person demonstrates that immediate and irreparable injury will result if the stay is not granted and that granting the stay will not result in serious harm to the public health, safety, or welfare or the environment.



§ 25-11-108. Exemptions

(1) Sections 25-11-103 and 25-11-104 do not apply to the following sources or conditions:

(a) Electrical or other equipment or material that is not intended primarily to produce radiation and that, by nature of design, does not produce radiation at the point of nearest approach at a weekly rate higher than one-tenth the appropriate limit generally accepted by the medical profession for any critical organ exposed. The production testing or production servicing of such equipment shall not be exempt.

(b) Radiation machines during process of manufacture or in storage or transit. The production testing or production servicing of such machines shall not be exempt.

(c) Repealed.

(d) Sound and radio waves and visible infrared and ultraviolet light.

(2) No exemptions under this section are granted for those quantities or types of activities which do not comply with the established rules and regulations promulgated by the atomic energy commission or any successor thereto.

(3) Section 25-11-107 shall not apply to unmined minerals containing radioactive materials including such as are involved in mining operations.

(4) (Deleted by amendment, L. 2010, (HB 10-1149), ch. 282, p. 1320, § 7, effective May 26, 2010.)

(5) Any person may file application for exemption under this section for activities including, but not limited to, licensed sources of radiation for educational or noncommercial public displays or scientific collections.



§ 25-11-110. Financial assurance warranties - definitions

(1) As a part of any license, certificate, or authorization issued under this article and pursuant to regulations promulgated by the state board of health, the department may require financial assurance warranties.

(2) As used in this section, unless the context otherwise requires:

(a) "Decommissioning warranty" means a financial assurance arrangement provided by a person licensed, certified, or authorized pursuant to this article that is required to ensure decommissioning and decontamination of a facility and proper disposal of radioactive materials to meet the requirements of this part 1, the regulations promulgated pursuant thereto, or the license.

(b) "Financial assurance warranty" means a decommissioning warranty or a long-term care warranty.

(c) "Indirect costs" means those costs established annually in accordance with federal circular A-87, or any applicable successor document.

(d) "Long-term care warranty" means a financial assurance arrangement provided by a person licensed, certified, or authorized pursuant to this article that is required to cover the costs incurred by the department in conducting surveillance of a disposal site in perpetuity subsequent to the termination of the radioactive materials license for that site.

(3) (a) Financial assurance warranties may be provided by the licensee or by a third party or combination of persons.

(b) Any financial assurance warranty required pursuant to this section shall be in a form prescribed by the state board of health by regulation.

(c) The department may refuse to accept any financial assurance warranty if:

(I) The form, content, or terms of the warranty are other than as prescribed by the state board of health by regulation;

(II) The financial institution providing the financial assurance instrument is an off-shore, nondomestic institution or does not have a registered agent in the state of Colorado;

(III) The value of the financial assurance warranty offered is dependent upon the success, profitability, or continued operation of the licensed business or operation; or

(IV) The department determines that the financial assurance warranty cannot be converted to cash within thirty days after forfeiture.

(4) (a) The department shall determine the amount of financial assurance warranties required, taking into account the nature, extent, and duration of the licensed activities and the magnitude, type, and estimated cost for proper disposal of radioactive materials, decontamination, and decommissioning or long-term care.

(b) The amount of a decommissioning warranty shall be sufficient to enable the department to dispose of radioactive materials and complete decontamination and decommissioning of affected buildings, fixtures, equipment, personal property, and lands if necessary.

(c) The amount of the decommissioning warranty shall be based upon cost estimates of the total costs that would be incurred if an independent contractor were hired to perform the decommissioning, decontamination, and disposal work, and may include reasonable administrative costs, including indirect costs, incurred by the department in conducting or overseeing disposal, decontamination, and decommissioning and to cover the department's reasonable attorney costs that may be incurred in successfully revoking, foreclosing, or realizing the decommissioning warranty as authorized in section 25-11-111 (4).

(d) The amount of a long-term care warranty must be enough that, with an assumed one percent annual real interest rate, the annual interest earnings will be sufficient to cover the annual costs of site surveillance by the department, including reasonable administrative costs incurred by the department, in perpetuity, subsequent to the termination of the radioactive materials license for that site.

(e) If the state of Colorado is the long-term caretaker for the disposal facility pursuant to section 25-11-103 (7)(h), long-term care moneys shall be transferred, pursuant to section 25-11-113 (3), to the long-term care fund, created in section 25-11-113, prior to license termination and shall be used by the department to perform site surveillance and to cover the department's administrative and reasonable attorney costs.

(f) The department is authorized to transfer a long-term care warranty to the United States department of energy or another federal agency if that agency will be the long-term caretaker for the disposal facility.

(5) (a) The department shall take reasonable measures to assure the continued adequacy of any financial assurance warranty and may annually or for good cause increase or decrease the amount of required financial assurance warranties or require proof of the value of existing warranties.

(b) The licensee shall submit an annual report to the department demonstrating proof of the value of existing warranties. The annual report shall describe any changes in operations, estimated costs, or any other circumstances that may affect the amount of the required financial assurance warranties, including any increased or decreased costs attributable to inflation.

(c) Public notice of the submittal of the licensee's annual report shall be posted on the department's website and published by the operator in the local paper of general circulation. Any person may submit written comments to the department concerning the adequacy of any financial assurance warranties. The act of submitting such comments does not provide a right to administrative appeal concerning the financial assurance warranties.

(d) The licensee shall have sixty days after the date of written notification by the department of a required adjustment to establish a warranty fulfilling all new requirements unless granted an extension by the department. If the licensee disputes the amount of the required financial assurance warranties, the licensee may request a hearing to be conducted in accordance with section 24-4-105, C.R.S.

(e) If the licensee requests a hearing, no new ore or other radioactive material may be brought on site for processing or disposal and no new radioactive material may be processed until the licensee's dispute over the financial assurance warranty is resolved, unless the licensee posts a bond in a form approved by the department equal to the amount in dispute.

(6) (a) Financial assurance warranties shall be maintained in good standing until the department has authorized in writing the discontinuance of such warranties.

(b) (I) If a financial warranty is provided by a corporate surety, the department shall require the surety to be A.M. Best rated "A-V" or better and listed on the United States treasury's federal register of companies holding certificates of authority as acceptable sureties on federal bonds; except that, the corporate surety shall notify the department and the licensee, in writing, as soon as practicable in the event its A.M. Best, or equivalent, rating deteriorates below an "A-V" rating or such corporate surety is removed from the department of the treasury's list of companies holding certificates of authority as acceptable sureties on federal bonds.

(II) The board may promulgate rules and regulations concerning other circumstances that may constitute an impairment of the warranties referenced in this article that would require reasonable notice to the department by the warrantor.

(III) A financial warrantor shall notify the department not less than ninety days prior to any cancellation, termination, or revocation of the warranty, unless the department has authorized in writing the discontinuance of such warranties.



§ 25-11-111. Forfeiture of decommissioning warranties - use of funds

(1) A decommissioning warranty shall be subject to immediate forfeiture whenever the department determines that any one of the following circumstances exist:

(a) The licensee has violated an emergency, abatement, or cease-and-desist order or court-ordered injunction or temporary restraining order related to decommissioning, decontamination, or disposal and, if decommissioning, decontamination, or disposal was required in such order, has failed to complete such decommissioning, decontamination, or disposal although reasonable time to have done so has elapsed; or

(b) The licensee is in violation of decommissioning, decontamination, or disposal requirements as specified in the license and the regulations and has failed to cure such violation although the licensee has been given written notice thereof pursuant to section 25-11-107 (5) and has had reasonable time to cure such violation; or

(c) The licensee has failed to provide an acceptable replacement warranty when:

(I) The licensee's financial warrantor no longer has the financial ability to carry out obligations under this article; or

(II) The department has received notice or information that the financial warrantor intends to cancel, terminate, or revoke the warranty; or

(d) The licensee has failed to maintain its financial assurance warranty in good standing as required by section 25-11-110 (6)(a); or

(e) An emergency endangering public health or safety has been caused by or resulted from the licensee's use or possession of radioactive materials.

(2) (a) Upon determining that a decommissioning warranty should be forfeited under subsection (1) of this section, the department shall issue to the licensee an order forfeiting the decommissioning warranty. The order shall contain written findings of fact and conclusions of law to support its decision and shall direct affected financial warrantors to deliver to the department the full amounts warranted by applicable decommissioning warranties within not more than thirty days after the date of the order.

(b) The licensee may request a hearing on the order of forfeiture that shall be conducted in accordance with section 24-4-105, C.R.S., and that, if the department alleges in the forfeiture order a violation of a license, regulation, or order, the hearing may be conducted in conjunction with a hearing requested under section 25-11-107 (5). Any request for a hearing pursuant to this part 1 shall be made within twenty days after the date of the order of forfeiture and shall not affect the obligation to submit to the department funds from decommissioning warranties forfeited by such order unless a stay of forfeiture is granted by the department or by administrative or judicial order.

(3) The department may request the attorney general, and the attorney general is authorized, to commence legal proceedings necessary to secure or recover amounts warranted by decommissioning warranties. The attorney general shall have the power to collect, foreclose upon, present for payment, take possession of, or dispose of pledged property, and otherwise reduce to cash any financial assurance arrangement required by this article.

(4) (a) Decommissioning funds recovered by the department pursuant to this section shall be immediately deposited into the decommissioning fund created in section 25-11-113 and shall be used solely for the disposal of radioactive materials for the facility covered by the forfeited financial assurance warranties; the decommissioning and decontamination of buildings, equipment, personal property, and lands covered by the forfeited financial assurance warranties; and to cover the department's reasonable attorney and administrative costs associated with disposal, decommissioning, and decontamination for such facility.

(b) The department or its agent shall have a right to enter property of the licensee to dispose of radioactive materials, decommission, and decontaminate buildings, equipment, personal property, and lands. Upon completion of disposal, decommissioning, and decontamination activities, the department shall present to the licensee a full accounting and shall refund all unspent decommissioning warranty moneys, including interest.

(5) Licensees shall remain liable for the total actual cost of disposal of, decommissioning, and decontaminating affected buildings, equipment, personal property, and lands, less any amounts expended by the department pursuant to subsection (4) of this section, notwithstanding any discharge of applicable financial assurance warranties.



§ 25-11-112. Forfeiture of long-term care warranty - use of funds

(1) A long-term care warranty shall be subject to immediate forfeiture whenever the department determines that any one of the following circumstances exist:

(a) The licensee is in violation of long-term care requirements as specified in the license and the regulations and has failed to cure such violation although the licensee has been given written notice thereof pursuant to section 25-11-107 (5) and has had reasonable time to cure such violation; or

(b) The licensee has failed to provide an acceptable replacement warranty when:

(I) The licensee's financial warrantor no longer has the financial ability to carry out obligations under this article; or

(II) The department has received notice or information that the financial warrantor intends to cancel, terminate, or revoke the warranty; or

(c) The licensee has failed to maintain its financial assurance warranty in good standing as required by section 25-11-110 (6)(a).

(2) (a) A long-term care warranty shall be subject to immediate use and expenditure by the department whenever the department determines that disposal, decommissioning, and decontamination requirements specified in the license conditions and regulations have been satisfied. The department shall give the licensee written notice of the department's intent to use the long-term care warranty for long-term care purposes. The notice shall contain findings of fact and conclusions of law to support its decision and shall direct affected financial warrantors to deliver to the department the full amounts warranted by applicable long-term care warranties within not more than thirty days after the date of the notice.

(b) The licensee may request a hearing on a notice under paragraph (a) of this subsection (2) that shall be conducted in accordance with section 24-4-105, C.R.S. Any request for a hearing under this subsection (2) shall be made within thirty days after the date of the notice and shall not affect the obligation to submit to the department funds from long-term care warranties unless a stay is granted by the department or by administrative or judicial order.

(3) The department may request the attorney general, and the attorney general is authorized, to commence legal proceedings necessary to secure or recover amounts warranted by long-term care warranties. The attorney general shall have the power to collect, foreclose upon, present for payment, take possession of, or dispose of pledged property, and otherwise reduce to cash any financial assurance arrangement required by this article.

(4) (a) Long-term care funds recovered by the department pursuant to this section shall be immediately deposited into the long-term care fund created in section 25-11-113 and shall be used solely for the long-term care for the facility covered by the financial assurance warranty and to cover the department's reasonable attorney and administrative costs associated with long-term care for such facility.

(b) The department or its agent shall have a right to enter property of the licensee to perform long-term care and monitoring. Upon completion of long-term care activities, the department shall present to the licensee a full accounting and shall refund all unspent warranty moneys, including interest.



§ 25-11-113. Forfeitures - deposit - radiation control - decommissioning fund - long-term care fund

(1) The department is hereby authorized to collect funds from forfeited decommissioning warranties and from long-term care warranties.

(2) (a) A fund to be known as the decommissioning fund is hereby created in the state treasury. The fund shall be interest-bearing and invested to return the maximum income feasible as determined by the state treasurer and consistent with otherwise applicable state law. All moneys collected from decommissioning warranties pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the decommissioning fund. All moneys deposited in the fund and all interest earned on moneys in the fund shall remain in the fund for the purposes set forth in this article, and no part of the fund shall be expended or appropriated for any other purpose.

(b) The moneys in the fund shall be continuously appropriated for the purposes set forth in this part 1 and shall not be transferred to or revert to the general fund.

(3) Moneys in the decommissioning fund shall be available for use by the department for the sole purpose of disposing of radioactive materials and completing decontamination and decommissioning of affected buildings, fixtures, equipment, personal property, and lands, and to cover the department's reasonable attorney costs that may be incurred in successfully revoking, foreclosing, or realizing any decommissioning warranty, and reasonable administrative costs, including indirect costs, incurred by the department in conducting disposal, decontamination, and decommissioning.

(4) (a) A fund to be known as the long-term care fund is hereby created and established in the state treasury. Such fund shall be interest-bearing and invested to return the maximum income feasible as determined by the state treasurer and consistent with otherwise applicable state law. All moneys collected from long-term care warranties pursuant to this section shall be transmitted to the state treasurer who shall credit the same to the long-term care fund. All moneys deposited in the fund and all interest earned on moneys in the fund shall remain in the fund for the purposes set forth in this part 1 and no part thereof shall be expended or appropriated for any other purpose.

(b) Moneys in the long-term care fund shall be annually appropriated by the general assembly to the department in an amount sufficient to implement the provisions of this part 1.

(c) Moneys in the long-term care fund shall be available for use by the department for the sole purposes of:

(I) Performing annual site inspections to confirm the integrity of the stabilized waste system, environmental monitoring, and maintenance of the waste disposal site, including fixtures, cover, and equipment;

(II) Covering the department's reasonable attorney costs that may be incurred in successfully collecting or realizing any long-term care warranty, and reasonable administrative costs, including indirect costs, incurred by the department in conducting long-term care of the disposal facility.



§ 25-11-114. Legislative declaration - public education regarding radon gas - assistance to low-income individuals for radon mitigation in their homes

(1) The general assembly finds, determines, and declares that:

(a) Radon, an odorless, colorless, radioactive gas, is the leading cause of lung cancer deaths among nonsmokers in the nation and is the second leading cause of lung cancer deaths overall;

(b) Radon originates from the decay of naturally occurring uranium in Colorado granite, soil, and bedrock and can accumulate in structures at dangerous risk levels to humans;

(c) Indoor radon ranks among the most serious environmental health problems;

(d) Colorado ranks seventh in the nation for highest potential radon risk;

(e) All of Colorado's counties are at high risk for radon, and fifty percent of Colorado homes have radon levels that should be mitigated;

(f) An estimated five hundred Coloradans die from radon-induced lung cancer annually, causing more deaths than drunk driving, house fires, carbon monoxide, and drowning combined; and

(g) Increased education and awareness of the harmful effects of radon exposure will help save the lives of Coloradans and reduce the burden of health care costs from radon-induced lung cancer.

(2) The department shall establish a radon education and awareness program. As a part of the program, the department shall:

(a) Provide radon information and education statewide to citizens, businesses, and others in need of information;

(b) Work collaboratively with radon contractors and citizens to resolve questions and concerns regarding the installation of safe, healthy, and efficient radon mitigation systems; and

(c) Collaborate with local governments to provide information on best practices for radon mitigation strategies.

(3) Effective January 1, 2017, the department shall establish a radon mitigation assistance program to provide financial assistance to low-income individuals for radon mitigation in their homes. The state board of health shall set the program requirements, including eligibility requirements for financial assistance.

(4) The department shall use money in the hazardous substance response fund, established in section 25-16-104.6, to finance the radon education and awareness program and the radon mitigation assistance program.






Part 2 - Radioactive Waste Disposal

§ 25-11-201. Definitions - scope

(1) As used in this part 2, unless the context otherwise requires:

(a) "Disposal" means burial in soil, release through a sanitary sewerage system, incineration, or long-term storage with no intention of or provision for subsequent removal.

(b) "Facility" means a uranium or thorium mill, processing, or disposal facility required to be licensed pursuant to this article and a site for the facility.

(c) "Ore" means naturally occurring uranium-bearing, thorium-bearing, or radium-bearing material in its natural form prior to chemical processing, such as roasting, beneficiating, or refining, and specifically includes material that has been physically processed, such as by crushing, grinding, screening, or sorting.

(d) "Radioactive" means emitting alpha particles, beta particles, gamma rays, high-energy neutrons or protons, or other radioactive particles.

(e) "Radioactive waste" means low-level radioactive wastes containing source, special nuclear, or byproduct material that are acceptable for disposal in a land disposal facility. For the purposes of this paragraph (e), "low-level radioactive waste" means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel, or byproduct material, as that term is defined in section 25-11-101 (1)(b), (1)(c), and (1)(d).

(f) "Technologically enhanced naturally occurring radioactive material" or "tenorm" means naturally occurring radioactive material whose radionuclide concentrations are increased by or as a result of past or present human practices. "Tenorm" does not include:

(I) Background radiation or the natural radioactivity of rocks or soils;

(II) "Byproduct material" or "source material", as defined by Colorado statute or rule; or

(III) Enriched or depleted uranium as defined by Colorado or federal statute or rule.

(g) "Type 2 byproduct material" means the subcategory of byproduct material specified in section 25-11-101 (1)(b).

(2) Nothing in this part 2 applies to, includes, or affects:

(a) The following naturally occurring radioactive materials or tenorm:

(I) Residuals or sludges from the treatment of drinking water by aluminum, ferric chloride, or similar processes; except that the material may not contain hazardous substances that otherwise would preclude receipt;

(II) Sludges, soils, or pipe scale in or on equipment from oil and gas exploration, production, or development operations or drinking water or wastewater treatment operations; except that the material may not contain hazardous substances that otherwise would preclude receipt;

(III) Materials from or activities related to construction material mining regulated under article 32.5 of title 34, C.R.S.; or

(b) The treatment, storage, management, processing, or disposal of solid waste, which may include naturally occurring radioactive material and tenorm, either pursuant to a certificate of designation issued under article 20 of title 30, C.R.S., or at a solid waste disposal site and facility considered approved or otherwise deemed to satisfy the requirement for a certificate of designation pursuant to article 20 of title 30, C.R.S., or section 25-15-204 (6).



§ 25-11-202. Disposal of foreign radioactive waste prohibited

The disposal of any radioactive waste which originates or has been used outside this state and has not been used in this state is prohibited except as provided in section 25-11-203.



§ 25-11-203. Approval of facilities, sites, and shipments for disposal of radioactive waste

(1) (a) No facility shall be constructed or site approved for the disposal of radioactive waste originating or used outside Colorado unless such facility or site has been approved as provided in subsection (3) of this section.

(b) (I) A facility shall not dispose of or receive for storage incident to disposal or processing at the facility radioactive material, except for nonprocessing operational purposes such as radioactive standards, samples for analysis, or materials contained in fixed or portable gauges, unless the facility has received a license, a five-year license renewal, or license amendment pertaining to the facility's receipt of radioactive material, in accordance with sections 24-4-104 to 24-4-105, C.R.S., for such receipt, storage, processing, or disposal of radioactive material and the license, license renewal, or license amendment approves that type of activity.

(II) Nothing in this paragraph (b) applies to a contract for the storage, processing, or disposal of less than the sum of one hundred ten tons of radioactive material per source or to a contract for a bench-scale or a pilot-scale testing project or a contract for less than a de minimis amount of radioactive material as determined by the department for storage, processing, or disposal.

(III) License amendments for the receipt of radioactive material at a facility are subject to subsections (2) and (3) of this section except when the material is from an approved source and the amendment would not result in a change in ownership, design, or operation of the facility. License amendments not subject to subsections (2) and (3) of this section are subject to subsection (4) of this section.

(2) (a) Any person desiring to have a facility or site referred to in subsection (1) of this section approved shall apply to the department of public health and environment for approval of such facility or site. The application shall contain such information as the department requires and shall be accompanied by an application fee determined by the board pursuant to the provisions of part 1 of this article.

(b) In addition to the requirements of paragraph (a) of this subsection (2), each proposed license, five-year license renewal, or license amendment pertaining to the facility's receipt of any radioactive material must include a written application to the department and information relevant to the pending application, including:

(I) Transcripts of two public meetings hosted and presided over by a person selected upon agreement by the department, the board of county commissioners of the county where the facility is located, and the applicant. The applicant shall pay the reasonable, necessary, and documented expense of the meetings. The meetings shall not be held until the department determines that the application is substantially complete. The applicant shall provide the public with:

(A) Pursuant to part 1 of article 70 of title 24, C.R.S., at least two weeks' written notice before the first meeting and an additional two weeks' written notice before the second meeting;

(B) At both meetings, summaries of the facility's license to receive, store, process, or dispose of the radioactive material and the nature of the radioactive material, and an opportunity to be heard; and

(C) Access to make copies of a transcript of the meetings, and shall provide an electronic copy to the department in a manner that allows posting on the department's website within ten days after receipt from the transcription service.

(II) An environmental assessment as defined in paragraph (c) of this subsection (2);

(III) A response, if any, to the environmental assessment written by the board of county commissioners of the county in which the radioactive material is proposed to be received for storage, processing, or disposal at a facility and provided to the facility within ninety days after the first public meeting. Upon request of and documentation of the expenditure by the board, the applicant shall provide the board with up to fifty thousand dollars, as adjusted for inflation since 2003, which is available to the board for the reasonable and necessary expenses during the pendency of the application to assist the board in responding to the application, including to pay for an independent environmental analysis by a disinterested party with appropriate environmental expertise to assist the board in preparing its response. The board's response may consider whether the approval of the license, five-year license renewal, or license amendment pertaining to the facility's receipt or disposal of the radioactive material will present any substantial adverse impact upon the safety or maintenance of transportation infrastructure or transportation facilities within the county.

(c) As used in paragraph (b) of this subsection (2), "environmental assessment" means a report and assessment submitted to the department by a facility upon and in connection with application for a license, a five-year license renewal, or license amendment pertaining to the facility's receipt of radioactive material, proposing to receive any radioactive material for storage, processing, or disposal at a facility that addresses the impacts of the receipt for storage, processing, or disposal of the radioactive material. The environmental assessment shall contain all information deemed necessary by the department, and shall include, at a minimum:

(I) The identification of the types of radioactive material to be received, stored, processed, or disposed of;

(II) A representative presentation of the physical, chemical, and radiological properties of the type of radioactive material to be received, stored, processed, or disposed of;

(III) An evaluation of the short-term and long-range environmental impacts of such receipt, storage, processing, or disposal;

(IV) An assessment of the radiological and nonradiological impacts to the public health from the application;

(V) Any facility-related impact on any waterway and groundwater from the application;

(VI) An analysis of the environmental, economic, social, technical, and other benefits of the proposed application against environmental costs and social effects while considering available alternatives;

(VII) A list of all material violations of local, state, or federal law at the facility since the submittal date of the previous license application or license renewal application;

(VIII) For an application for a license or license amendment pertaining to the facility's receipt of the radioactive material for storage, processing, or disposal at the facility, a demonstration that:

(A) There are no outstanding material violations of any state or federal statutes, compliance orders, or court orders applicable to the facility, and any releases giving rise to any such violation have been remediated;

(B) The operator, after a good-faith review of the facility and its operations, is not aware of any current license violation at the facility;

(C) There are no current releases to the air, ground, surface water, or groundwater that exceed permitted limits; and

(D) No conditions exist at the facility that would prevent the department of energy's receipt of title to the facility pursuant to the federal "Atomic Energy Act of 1954", 42 U.S.C. sec. 2113;

(IX) A list of all necessary permits and any changes to local land use ordinances that are needed to construct or operate the facility; and

(X) For sites or facilities placed on the national priority list pursuant to the federal "Comprehensive Environmental Response, Compensation, and Liability Act", 42 U.S.C. sec. 9605, a copy of the most recent five-year review and any associated updates that have been issued by the United States environmental protection agency.

(3) (a) Upon receipt of an application or notice as provided in subsection (2) of this section, the department of public health and environment shall notify the public and forward a copy of the application or notice to the governor and the general assembly, as appropriate.

(b) (I) No facility or site referred to in paragraph (a) of subsection (1) of this section shall be constructed or approved by the department of public health and environment unless the governor and the general assembly have approved such facility or site.

(II) The governor and the general assembly, in making their determination, shall consider criteria developed by the department of public health and environment for disposal of radioactive wastes pursuant to section 25-11-103 (3) in approving or disapproving the proposed facility or site.

(c) (I) In deciding whether to approve a license, five-year license renewal, or license amendment pertaining to the facility's receipt of radioactive material, the department shall consider the transcripts of the public meetings held pursuant to subparagraph (I) of paragraph (b) of subsection (2) of this section, the facility's license, any environmental assessment or analysis performed pursuant to this section, the facility's compliance with the financial assurance requirements of section 25-11-110, and the board of county commissioners' response to the environmental assessment prepared pursuant to subparagraph (III) of paragraph (b) of subsection (2) of this section. The department shall deny or approve the application as a whole.

(II) The department may order reasonable mitigation measures to address any substantial adverse impacts to public health or the environment or transportation infrastructure or transportation facilities within the county attributable solely to approval of the license, five-year license renewal, or license amendment pertaining to the facility's receipt of the radioactive material.

(III) The applicant shall demonstrate that if the license, five-year license renewal, or license amendment pertaining to the facility's receipt of the radioactive material is approved, then the receipt, storage, processing, and disposal of radioactive material will:

(A) Be conducted such that the exposures to workers and the public are within the dose limits of part 4 of the department's rules pertaining to radiation control for workers and the public;

(B) Not cause releases to the air, ground, or surface or groundwater that exceed permitted limits; and

(C) Not prevent transfer of the facility to the United States in accordance with 42 U.S.C. sec. 2113 upon completion of decontamination, decommissioning, and reclamation of the facility.

(IV) No facility may be permitted as a hazardous waste treatment, storage, or disposal facility under part 3 of article 15 of this title.

(V) (A) The department shall publish a determination as to whether an application submitted pursuant to paragraph (b) of subsection (2) of this section is substantially complete within forty-five days after receipt of the application.

(B) The department shall convene the first public meeting required by subparagraph (I) of paragraph (b) of subsection (2) of this section within forty-five days after publication of its determination that the application is substantially complete. The department shall convene the second such public meeting within thirty days after giving public notice of a draft decision as described in sub-subparagraph (C) of this subparagraph (V).

(C) The department shall initiate a final public comment process by posting on the department's website an initial draft decision to approve, approve with conditions, or deny the application submitted under paragraph (b) of subsection (2) of this section, along with all required final technical and environmental impact analyses conducted by the department, all requests from the department seeking information from the applicant, all of the applicant's responses, all public comments, a draft license for any proposed approval, and any additional information that may assist the public review of the department's draft decision.

(D) After review of all final public comments, the department shall issue a final draft decision and provide affected parties, including the applicant in the case of approval with conditions or denial, an opportunity to request an adjudicatory hearing in accordance with section 24-4-105, C.R.S. If no party seeks a hearing, the final draft decision becomes final agency action. If any party seeks a hearing, resolution of all material issues of fact, law, or discretion presented by the record and the appropriate order, sanction, relief, or denial of the material issues must be through an initial decision of a hearing officer or administrative law judge. The applicant shall pay all reasonable, necessary, and documented expenses of the hearing. Upon issuance of the initial decision of the hearing officer or administrative law judge, and after any allowable appeal to the executive director, the department shall issue within a reasonable time a final decision to approve, approve with conditions, or deny the application. The final decision is subject to judicial review pursuant to section 24-4-106, C.R.S.

(4) (a) (I) At least ninety days before a facility proposes to receive, store, process, or dispose of radioactive material in a license application or amendment that is not subject to subsections (2) and (3) of this section and for which a material acceptance report has not already been filed with the department, the facility shall notify the department, and the department shall notify the public and the board of county commissioners of the county in which the facility is located, of the specific radioactive material to be received, stored, processed, or disposed of. The notice must include:

(A) A representative analysis of the physical, chemical, and radiological properties of the radioactive material;

(B) The material acceptance report that demonstrates that the radioactive material does not contain hazardous waste characteristics not found in uranium ore;

(C) A detailed plan for transport, acceptance, storage, handling, processing, and disposal of the material;

(D) A demonstration that the material contains technically and economically recoverable uranium, without taking into account its value as disposal material;

(E) The existing location of the radioactive material;

(F) The history of the radioactive material;

(G) A written statement by the applicant describing any preexisting regulatory classification of the radioactive material in the state of origin that describes all steps taken by the applicant to identify the classification;

(H) A written statement from the United States department of energy or successor agency that the receipt, storage, processing, or disposal of the radioactive material at the facility will not adversely affect the department of energy's receipt of title to the facility pursuant to the federal "Atomic Energy Act of 1954 ", 42 U.S.C. sec. 2113;

(I) Documentation showing any necessary approvals of the United States environmental protection agency; and

(J) An environmental assessment as defined in paragraph (c) of subsection (2) of this section, which may incorporate by reference relevant information contained in an environmental assessment previously submitted for the facility.

(II) For radioactive material that would otherwise be subject to the "Low-level Radioactive Waste Act", part 22 of article 60 of title 24, C.R.S., the facility's notice must also include written documentation that the Rocky Mountain low-level radioactive waste board has been notified that the radioactive material is being considered for disposal in the subject facility.

(b) Within thirty days after the department's receipt of notice pursuant to subparagraph (I) of paragraph (a) of this subsection (4), the department shall determine whether the notice is complete.

(c) Once the department determines that the notice is complete, the department shall publish the notice on its website and provide a sixty-day public comment period for the receipt of written comments concerning the notice. A public hearing may be held, at the department's discretion, at the operator's expense.

(d) Within thirty days after the close of the written public comment period provided by paragraph (c) of this subsection (4), the department shall approve, approve with conditions, or deny the receipt, storage, processing, or disposal as described in the notice based on whether the material proposed for receipt, storage, processing, or disposal at the facility complies with the facility's license and meets the standards established pursuant to subparagraph (III) of paragraph (c) of subsection (3) of this section.






Part 3 - Disposal of Uranium Mill Tailings

§ 25-11-301. Legislative declaration

(1) The general assembly hereby finds and declares that the existence of uranium mill tailings at active and inactive mill operations poses a potential and significant radiation health hazard. This part 3 is therefore enacted to protect the public health, safety, and welfare by cooperating with the federal government in providing for the stabilization, disposal, and control of such tailings in a safe and environmentally sound manner to prevent or minimize other environmental impacts from such tailings.

(2) The general assembly recognizes the need for the state to expend such funds as are necessary to provide land annotation and site information for purposes of protecting prospective purchasers or users of mill sites designated for cleanup pursuant to public law 95-604. The general assembly therefore declares its intent to assist local governments with the identification, removal, storage, and disposal of tailing deposits associated with such designated mill sites for which remedial action is not taken pursuant to the federal "Uranium Mill Tailings Radiation Control Act of 1978".



§ 25-11-302. Terms defined

For the purposes of this part 3, the terms "processing site" and "residual radioactive material" shall have the meanings specified in section 101 (6) and (7), respectively, of Public Law 95-604, as from time to time amended.



§ 25-11-303. Authorization to participate - implementation

(1) The general assembly hereby authorizes the department of public health and environment to participate in federal implementation of the "Uranium Mill Tailings Radiation Control Act of 1978", and for such purpose the department has the authority to:

(a) Enter into cooperative agreements with the secretary of energy to perform remedial actions at processing sites designated by the secretary;

(b) Obtain written consent from the record owner of a designated processing site to perform remedial actions at such site;

(c) Provide for reimbursement for the actual cost of any remedial action in accordance with the terms of Public Law 95-604;

(d) Repealed.

(e) Participate in the selection and performance of remedial actions in which the state pays a portion of the cost;

(f) Participate in the following activities for which the state may pay any portion or all of the costs:

(I) Land annotation and information gathering, identification, removal, and disposal of tailing deposits associated with mill sites designated for cleanup pursuant to public law 95-604 that remain outside of the disposal cells constructed for remedial purposes pursuant to the federal "Uranium Mill Tailings Radiation Control Act of 1978"; and

(II) The groundwater restoration phase of the federal "Uranium Mill Tailings Radiation Control Act of 1978".



§ 25-11-304. Financial participation

(1) The general assembly accepts the provisions of section 107 (a) of Public Law 95-604 requiring the state to pay ten percent of the actual cost of any remedial action and administrative costs from nonfederal moneys.

(2) The state of Colorado may receive a share of the net profits derived from the recovery of minerals from residual radioactive materials at any designated processing site within the state in accordance with the provisions of section 108 (b) of Public Law 95-604.



§ 25-11-305. Restriction - termination

(1) Nothing in this part 3 shall supersede the provisions of part 1 of this article.

(2) The authority to participate in federal implementation of remedial actions at designated processing sites shall terminate at such time as the authority of the federal government to perform remedial action terminates under the provisions of section 112 (a) of Public Law 95-604.









Article 12 - Noise Abatement

§ 25-12-101. Legislative declaration

The general assembly finds and declares that noise is a major source of environmental pollution which represents a threat to the serenity and quality of life in the state of Colorado. Excess noise often has an adverse physiological and psychological effect on human beings, thus contributing to an economic loss to the community. Accordingly, it is the policy of the general assembly to establish statewide standards for noise level limits for various time periods and areas. Noise in excess of the limits provided in this article constitutes a public nuisance.



§ 25-12-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commercial zone" means:

(a) An area where offices, clinics, and the facilities needed to serve them are located;

(b) An area with local shopping and service establishments located within walking distances of the residents served;

(c) A tourist-oriented area where hotels, motels, and gasoline stations are located;

(d) A large integrated regional shopping center;

(e) A business strip along a main street containing offices, retail businesses, and commercial enterprises;

(f) A central business district; or

(g) A commercially dominated area with multiple-unit dwellings.

(2) "db(A)" means sound levels in decibels measured on the "A" scale of a standard sound level meter having characteristics defined by the American national standards institute, publication S1. 4 - 1971.

(3) "Decibel" is a unit used to express the magnitude of a change in sound level. The difference in decibels between two sound pressure levels is twenty times the common logarithm of their ratio. In sound pressure measurements sound levels are defined as twenty times the common logarithm of the ratio of that sound pressure level to a reference level of 2 x 10-5 N/m2 (Newton's/meter squared). As an example of the effect of the formula, a three-decibel change is a one hundred percent increase or decrease in the sound level, and a ten-decibel change is a one thousand percent increase or decrease in the sound level.

(4) (a) "Industrial zone" means an area in which noise restrictions on industry are necessary to protect the value of adjacent properties for other economic activity but shall not include agricultural, horticultural, or floricultural operations.

(b) Nothing in paragraph (a) of this subsection (4), as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a horticultural or floricultural operation.

(5) "Light industrial and commercial zone" means:

(a) An area containing clean and quiet research laboratories;

(b) An area containing light industrial activities which are clean and quiet;

(c) An area containing warehousing; or

(d) An area in which other activities are conducted where the general environment is free from concentrated industrial activity.

(5.2) "Motorcycle" means a self-propelled vehicle with not more than three wheels in contact with the ground that is designed primarily for use on the public highways.

(5.4) "Motor vehicle" means a self-propelled vehicle with at least four wheels in contact with the ground that is designed primarily for use on the public highways.

(5.6) "Off-highway vehicle" means a self-propelled vehicle with wheels or tracks in contact with the ground that is designed primarily for use off the public highways. "Off-highway vehicle" shall not include the following:

(a) Military vehicles;

(b) Golf carts;

(c) Snowmobiles;

(d) Vehicles designed and used to carry persons with disabilities; and

(e) Vehicles designed and used specifically for agricultural, logging, firefighting, or mining purposes.

(6) "Residential zone" means an area of single-family or multifamily dwellings where businesses may or may not be conducted in such dwellings. The zone includes areas where multiple-unit dwellings, high-rise apartment districts, and redevelopment districts are located. A residential zone may include areas containing accommodations for transients such as motels and hotels and residential areas with limited office development, but it may not include retail shopping facilities. "Residential zone" includes hospitals, nursing homes, and similar institutional facilities.

(7) "SAE J1287" means the J1287 stationary sound test or any successor test published by SAE international or any successor organization.

(8) "SAE J2567" means the J2567 stationary sound test or any successor test published by SAE international or any successor organization.

(9) "Snowmobile" means a self-propelled vehicle primarily designed or altered for travel on snow or ice when supported in part by skis, belts, or cleats and designed primarily for use off the public highways. "Snowmobile" shall not include machinery used strictly for the grooming of snowmobile trails or ski slopes.



§ 25-12-103. Maximum permissible noise levels

(1) Every activity to which this article is applicable shall be conducted in a manner so that any noise produced is not objectionable due to intermittence, beat frequency, or shrillness. Sound levels of noise radiating from a property line at a distance of twenty-five feet or more therefrom in excess of the db(A) established for the following time periods and zones shall constitute prima facie evidence that such noise is a public nuisance:

(2) In the hours between 7:00 a.m. and the next 7:00 p.m., the noise levels permitted in subsection (1) of this section may be increased by ten db(A) for a period of not to exceed fifteen minutes in any one-hour period.

(3) Periodic, impulsive, or shrill noises shall be considered a public nuisance when such noises are at a sound level of five db(A) less than those listed in subsection (1) of this section.

(4) This article is not intended to apply to the operation of aircraft or to other activities which are subject to federal law with respect to noise control.

(5) Construction projects shall be subject to the maximum permissible noise levels specified for industrial zones for the period within which construction is to be completed pursuant to any applicable construction permit issued by proper authority or, if no time limitation is imposed, for a reasonable period of time for completion of project.

(6) All railroad rights-of-way shall be considered as industrial zones for the purposes of this article, and the operation of trains shall be subject to the maximum permissible noise levels specified for such zone.

(7) This article is not applicable to the use of property for purposes of conducting speed or endurance events involving motor or other vehicles, but such exception is effective only during the specific period of time within which such use of the property is authorized by the political subdivision or governmental agency having lawful jurisdiction to authorize such use.

(8) For the purposes of this article, measurements with sound level meters shall be made when the wind velocity at the time and place of such measurement is not more than five miles per hour.

(9) In all sound level measurements, consideration shall be given to the effect of the ambient noise level created by the encompassing noise of the environment from all sources at the time and place of such sound level measurement.

(10) This article is not applicable to the use of property for the purpose of manufacturing, maintaining, or grooming machine-made snow. This subsection (10) shall not be construed to preempt or limit the authority of any political subdivision having jurisdiction to regulate noise abatement.

(11) This article is not applicable to the use of property by this state, any political subdivision of this state, or any other entity not organized for profit, including, but not limited to, nonprofit corporations, or any of their lessees, licensees, or permittees, for the purpose of promoting, producing, or holding cultural, entertainment, athletic, or patriotic events, including, but not limited to, concerts, music festivals, and fireworks displays. This subsection (11) shall not be construed to preempt or limit the authority of any political subdivision having jurisdiction to regulate noise abatement.

(12) (a) Notwithstanding subsection (1) of this section, the public utilities commission may determine, while reviewing utility applications for certificates of public convenience and necessity for electric transmission facilities, whether projected noise levels for electric transmission facilities are reasonable. Such determination shall take into account concerns raised by participants in the commission proceeding and the alternatives available to a utility to meet the need for electric transmission facilities. When applying, the utility shall provide notice of its application to all municipalities and counties where the proposed electric transmission facilities will be located. The public utilities commission shall afford the public an opportunity to participate in all proceedings in which permissible noise levels are established according to the "Public Utilities Law", articles 1 to 7 of title 40, C.R.S.

(b) Because of the statewide need for reliable electric service and the public benefit provided by electric transmission facilities, notwithstanding any other provision of law, no municipality or county may adopt an ordinance or resolution setting noise standards for electric transmission facilities that are more restrictive than this subsection (12). The owner or operator of an electric transmission facility shall not be liable in a civil action based upon noise emitted by electric transmission facilities that comply with this subsection (12).

(c) For the purposes of this section:

(I) "Electric transmission facility" means a power line or other facility that transmits electrical current and operates at a voltage level greater than or equal to 44 kilovolts.

(II) "Rights-of-way for electric transmission facilities" means all property rights and interests obtained by the owner or operator of an electric transmission facility for the purpose of constructing, maintaining, or operating the electric transmission facility.



§ 25-12-104. Action to abate

Whenever there is reason to believe that a nuisance exists, as defined in section 25-12-103, any county or resident of the state may maintain an action in equity in the district court of the judicial district in which the alleged nuisance exists to abate and prevent such nuisance and to perpetually enjoin the person conducting or maintaining the same and the owner, lessee, or agent of the building or place in or upon which such nuisance exists from directly or indirectly maintaining or permitting such nuisance. Notwithstanding any other provision of this section, a county shall not maintain an action pursuant to this section if the alleged nuisance involves a mining operation or the development, extraction, or transportation of construction materials, as those terms are defined in section 34-32.5-103, C.R.S., a commercial activity, the commercial use of property, avalanche control activities, a farming or ranching activity, an activity of a utility, or a mining or oil and gas operation. When proceedings by injunction are instituted, such proceedings shall be conducted under the Colorado rules of civil procedure. The court may stay the effect of any order issued under this section for such time as is reasonably necessary for the defendant to come into compliance with the provisions of this article.



§ 25-12-105. Violation of injunction - penalty

Any violation or disobedience of any injunction or order expressly provided for by section 25-12-104 shall be punished as a contempt of court by a fine of not less than one hundred dollars nor more than two thousand dollars. Each day in which an individual is in violation of the injunction established by the court shall constitute a separate offense. The court shall give consideration in any such case to the practical difficulties involved with respect to effecting compliance with the requirements of any order issued by the court.



§ 25-12-106. Noise restrictions - sale of new vehicles

(1) Except for such vehicles as are designed exclusively for racing purposes, no person shall sell or offer for sale a new motor vehicle that produces a maximum noise exceeding the following noise limits, at a distance of fifty feet from the center of the lane of travel, under test procedures established by the department of revenue:

(a) Any motorcycle manufactured on or after July 1, 1971, and before January 1,

1973..........88 db(A);

(b) Any motorcycle manufactured on or after January 1, 1973..........86 db(A);

(c) Any motor vehicle with a gross vehicle weight rating of six thousand pounds or more manufactured on or after July 1, 1971, and before January 1, 1973..........88 db(A);

(d) Any motor vehicle with a gross vehicle weight rating of six thousand pounds or more manufactured on or after January 1, 1973..........86 db(A);

(e) Any other motor vehicle manufactured on or after January 1, 1968, and before January 1, 1973..........86 db(A);

(f) Any other motor vehicle manufactured after January 1, 1973..........84 db(A).

(g) (Deleted by amendment, L. 2008, p. 2102, § 2, effective July 1, 2010.)

(2) Test procedures for compliance with this section shall be established by the department, taking into consideration the test procedures of the society of automotive engineers.

(3) Any person selling or offering for sale a motor vehicle or other vehicle in violation of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than three hundred dollars.



§ 25-12-107. Powers of local authorities

(1) Counties or municipalities may adopt resolutions or ordinances prohibiting the operation of motor vehicles within their respective jurisdictions that produce noise in excess of the sound levels in decibels, measured on the "A" scale on a standard sound level meter having characteristics established by the American national standards institute, publication S1.4 - 1971, and measured at a distance of fifty feet from the center of the lane of travel and within the speed limits specified in this section:

(b) (Deleted by amendment, L. 2008, p. 2102, 3, effective July 1, 2010.)

(2) The governing board shall adopt resolutions establishing any test procedures deemed necessary.

(3) This section applies to the total noise from a vehicle or combination of vehicles.

(4) For the purpose of this section, a truck, truck tractor, or bus that is not equipped with an identification plate or marking bearing the manufacturer's name and manufacturer's gross vehicle weight rating shall be considered as having a manufacturer's gross vehicle weight rating of six thousand pounds or more if the unladen weight is more than five thousand pounds.



§ 25-12-108. Preemption

Except as provided in sections 25-12-103 (12) and 25-12-110, this article shall not be construed to preempt or limit the authority of any municipality or county to adopt standards that are no less restrictive than the provisions of this article.



§ 25-12-109. Exception - sport shooting ranges - legislative declaration - definitions

(1) The general assembly hereby finds, determines, and declares that the imposition of inconsistent, outdated, and unnecessary noise restrictions on qualifying sport shooting ranges that meet specific, designated qualifications work to the detriment of the public health, welfare, and morale as well as to the detriment of the economic well-being of the state. The general assembly further finds, determines, and declares that a need exists for statewide uniformity with respect to exempting qualifying shooting ranges from the enforcement of laws, ordinances, rules, and orders regulating noise. As the gain associated with having a uniform statewide exemption for qualifying sport shooting ranges outweighs any gains associated with enforcing noise regulations against such ranges, the general assembly further declares that the provisions of this section, as enacted, are a matter of statewide concern and preempt any provisions of any law, ordinance, rule, or order to the contrary.

(2) As used in this section, unless the context otherwise requires:

(a) "Local government" means any county, city, city and county, town, or any governmental entity, board, council, or committee operating under the authority of any county, city, city and county, or town.

(b) "Local government official" means any elected, appointed, or employed individual or group of individuals acting on behalf of or exercising the authority of any local government.

(c) "Person" means an individual, proprietorship, partnership, corporation, club, or other legal entity.

(d) "Qualifying sport shooting range" or "qualifying range" means any public or private establishment, whether operating for profit or not for profit, that operates an area for the discharge or other use of firearms or other equipment for silhouette, skeet, trap, black powder, target, self-defense, recreational or competitive shooting, or professional training.

(3) Notwithstanding any other law or municipal or county ordinance, rule, or order regulating noise to the contrary:

(a) A local governmental official may not commence a civil action nor seek a criminal penalty against a qualifying sport shooting range or its owners or operators on the grounds of noise emanating from such range that results from the normal operation or use of the qualifying shooting range except upon a written complaint from a resident of the jurisdiction in which the range is located. The complaint shall state the name and address of the complainant, how long the complainant has resided at the address indicated, the times and dates on which the alleged excessive noise occurred, and such other information as the local government may require. The local government shall not proceed to seek a criminal penalty or pursue a civil action against a qualifying sport shooting range on the basis of such a noise complaint if the complainant established residence within the jurisdiction after January 1, 1985.

(b) No person may bring any suit in law or equity or any other claim for relief against a qualifying sport shooting range located in the vicinity of the person's property or against the owners or operators of such range on the grounds of noise emanating from the range if:

(I) The qualifying range was established before the person acquired the property;

(II) The qualifying range complies with all laws, ordinances, rules, or orders regulating noise that applied to the range and its operation at the time of its construction or initial operation;

(III) No law, ordinance, rule, or order regulating noise applied to the qualifying range at the time of its construction or initial operation.



§ 25-12-110. Off-highway vehicles

(1) An off-highway vehicle operated within the state shall not emit more than the following level of sound when measured using SAE J1287:

(a) If manufactured before January 1, 1998..........99 db(A);

(b) If manufactured on or after January 1, 1998..........96 db(A).

(2) A snowmobile shall not emit more than the following level of sound when measured using SAE J2567:

(a) If manufactured on or after July 1, 1972, and before July 2, 1975..........90 db(A);

(b) If manufactured on or after July 2, 1975..........88 db(A).

(3) (a) A person shall not sell or offer to sell a new off-highway vehicle that emits a level of sound in excess of that prohibited by subsection (1) of this section unless the off-highway vehicle complies with federal noise emission standards. A person shall not sell or offer to sell a new snowmobile that emits a level of sound in excess of that prohibited by subsection (2) of this section unless the snowmobile complies with federal noise emission standards.

(b) For the purposes of this section, a "new" snowmobile or off-highway vehicle means a snowmobile or off-highway vehicle that has not been transferred on a manufacturer's statement of origin and for which an ownership registration card has not been submitted by the original owner to the manufacturer.

(4) This section shall not apply to the following:

(a) A vehicle designed or modified for and used in closed-circuit, off-highway vehicle competition facilities;

(b) An off-highway vehicle used in an emergency to search for or rescue a person; and

(c) An off-highway vehicle while in use for agricultural purposes.

(5) A person who violates this section commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars.

(6) No municipality or county may adopt an ordinance or resolution setting noise standards for off-highway vehicles or snowmobiles that are more restrictive than this section.

(7) (a) Nothing in this section shall be construed to modify the authority granted in section 25-12-103.

(b) Nothing in this section shall be construed to authorize the test to produce a less restrictive standard than the J1287 stationary sound test or the J2567 stationary sound test published by SAE international or any successor organization.

(8) The following shall be an affirmative defense to a violation under this section if the off-highway vehicle or snowmobile:

(a) Was manufactured before January 1, 2005;

(b) Complied with federal and state law when purchased;

(c) Has not been modified from the manufacturer's original equipment specifications or to exceed the sound limits imposed by subsection (1) or (2) of this section; and

(d) Does not have a malfunctioning exhaust system.






Article 13 - Recreation Land Preservation

§ 25-13-101. Short title

This article shall be known and may be cited as the "Recreation Land Preservation Act of 1971".



§ 25-13-102. Legislative declaration

The purpose of this article is to establish minimum controls to prohibit the pollution of the air, water, and land, to prevent the degradation of the natural environment of recreational and mountain areas in this state in order to preserve and maintain the ecology and environment in its natural condition, to facilitate the enjoyment of the state and its ecology, nature, and scenery by the inhabitants and visitors of the state, and to protect their health, safety, and welfare.



§ 25-13-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the state board of health.

(2) "Campsite" means any specific area within organized campgrounds or other recreation areas which is used for overnight stays by an individual, a single camping family, a group, or any other similar entity.

(3) "Department" means the department of public health and environment.

(4) "Operator" means the person responsible for managing the organized campground or recreation area.

(5) "Organized campgrounds" means all federal, state, municipal, and county owned and designated roadside parks and campgrounds and privately owned campgrounds which are made available, either with or without a fee, to the public.

(6) "Person" means any private or public institution, corporation, individual, partnership, firm, association, or other entity.

(7) "Public accommodation facilities" means all motels, hotels, dude ranches, youth camps, and other similar facilities rented out to the public in areas used predominantly for recreation.

(8) "Recreation areas" means all public lands and surface waters of the state, other than organized campgrounds, used for picnicking, camping, and other recreational activities.

(9) "Refuse" means all combustible or noncombustible solid waste, garbage, rubbish, debris, and litter.

(10) "Sewage" means any liquid or solid waste material which contains human excreta.

(11) "Surface of ground" means any portion of the ground from the surface to a depth of six inches.

(12) "Waters of the state" means all streams, lakes, rivers, ponds, wells, impounding reservoirs, watercourses, springs, drainage systems, and irrigation systems; all sources of water such as snow, ice, and glaciers; and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, located wholly or partly within or bordering upon this state and within the jurisdiction of this state.



§ 25-13-104. Administration

(1) Except as provided in section 25-13-111, the department shall administer the provisions of this article.

(2) The board shall promulgate reasonable rules and regulations to carry out the purposes of this article.

(3) The department shall furnish consulting services to county commissioners, municipalities, other governmental agencies, and private landowners regarding toilet facilities and procedures for refuse collection and disposal.



§ 25-13-105. Unlawful acts

(1) Except as otherwise provided in this article, it is unlawful for any person:

(a) Within the recreation areas of the state to discharge untreated sewage upon the surface of the ground or in any waters of the state;

(b) To deposit or bury refuse on the public lands or waters within this state, except within areas or receptacles designated by the operator for this purpose;

(c) To deposit refuse on private or public land in such a way that said refuse may be blown, carried, or otherwise transported from its point of deposit;

(d) To willfully mar, mutilate, deface, disfigure, or injure beyond normal use any rocks, trees, shrubbery, wild flowers, or other features of the natural environment in recreation areas of the state;

(e) To willfully cut down, uproot, break, or otherwise destroy any living trees, shrubbery, wild flowers, or natural flora in recreation areas of the state;

(f) To build fires unless in compliance with rules and regulations of the board, to abandon or to leave fires unattended, or to store flammable liquids in a container which is not of a type approved by the department in an organized campground or other recreation area subject to this article;

(g) In organized campgrounds or recreation areas to use any cleansing agents, whether organic or inorganic in nature, in waters of the state for any purpose, including but not limited to bathing, clothes washing, and similar activities, or to dispose of any water containing such agents on the surface of the ground within fifty feet of any waters of the state. Such water shall be disposed of in facilities provided by the operator or in the manner specified by the operator.



§ 25-13-106. Sewage disposal

(1) In organized campgrounds, all sewage shall be disposed of in facilities provided by the campground operator. The operator shall maintain such facilities in the manner prescribed by rules and regulations of the board.

(2) Sewage in recreation areas may be disposed of by burial at a depth greater than six inches at a distance of more than one hundred feet from any surface waters. Adequate precautions shall be taken to prevent the intrusion of such sewage and wastewater upon the environment in a manner which is unhealthful, injurious to the environment, or otherwise degrading to the environment.

(3) Public accommodation sewage and wastewater disposal facilities shall conform to such reasonable rules and regulations as may be promulgated by the board.



§ 25-13-107. Refuse disposal

(1) All persons shall dispose of refuse in containers which shall be provided for that purpose by operators of organized campgrounds. Organized campground operators shall keep the grounds free of uncontained refuse and shall provide a sufficient number of secure waterproof containers, preferably metal, with flyproof tops for the disposal of refuse. The containers shall be emptied as often as necessary to maintain the organized campground free of uncontained refuse. The presence of uncontained refuse in excess of the capacity of the containers provided shall be prima facie proof that the numbers of containers or frequency of container emptying is inadequate and that the operator is in violation of this subsection (1).

(2) Whenever containers for refuse are filled or are not available in campgrounds or recreation areas, all persons shall dispose of refuse in compliance with rules and regulations adopted by the board or operator or remove the refuse from the area for disposal in a manner not in violation of this article.

(3) Refuse in public accommodation facilities shall be disposed in the manner specified in such reasonable rules and regulations as may be promulgated by the board.

(4) Food wastes normally edible to human beings may be deposited on the surface of the ground if the quantity of such wastes does not result in an unhealthful or unpleasant aesthetic appearance by virtue of an unreasonable time required for decay of the waste or consumption of the waste by fauna of the area.



§ 25-13-108. Water supplies

All water supplied to the public in an organized campground shall conform to the requirements of standards adopted by the board, rules and regulations adopted by the board, or any higher local standards.



§ 25-13-109. Group gatherings

Any group of twenty-five or more persons assembled for a meeting, festival, social gathering, or other similar purpose in an organized campground or recreation area for a period which reasonably could have been anticipated to exceed ten hours shall make provision for sewage, wastewater, and refuse disposal in accordance with rules and regulations of the board. The organizers of and performers at any gathering in violation of this section shall be punished as provided in section 25-13-114.



§ 25-13-110. Camping duration

No person may camp in a campsite within recreation areas for a period exceeding two weeks. Any campsite may be closed by the department or other lawful authority for an indefinite period to permit recovery of the campsite to its natural state following excessive use and resulting environmental deterioration.



§ 25-13-111. Enforcement

This article shall be enforced by the department, the division of parks and wildlife, all county, district, and municipal public health agencies and boards of health, and any peace officer in this state.



§ 25-13-112. Citizen's complaint

Any person may initiate an action under the provisions of this article by signing a complaint, in accordance with the applicable rules of judicial procedure, that he has observed a violation of this article.



§ 25-13-113. Construction

No provisions of this article shall be construed to repeal or in any way invalidate more stringent actions, orders, rules, regulations, ordinances, resolutions, or quality standards established by any governmental entity or agency.



§ 25-13-114. Penalty for violation

Any person who violates any of the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars.






Article 14 - Control of Smoking

Part 1 - Prohibition Against the Use of Tobacco on School Property

§ 25-14-103.5. Prohibition against the use of tobacco products and retail marijuana on school property - legislative declaration - education program - special account

(1) The general assembly finds that many of the schools in this state permit the use of tobacco products in and around school property. The general assembly further finds that secondhand smoke generated by such activity and the negative example set and frequently imitated by our school children are detrimental to the health and well-being of such children as well as to school teachers, staff, and visitors. Accordingly, the general assembly finds and declares that it is appropriate to create a safe and healthy school environment by prohibiting the use of tobacco products on all school property.

(2) As used in this section, unless the context otherwise requires:

(a) "School" means a public nursery school, day care center, child care facility, head start program, kindergarten, or elementary or secondary school through grade twelve.

(b) "School property" means all property, whether owned, leased, rented, or otherwise used by a school, including, but not limited to, the following:

(I) All interior portions of any building used for instruction, administration, support services, maintenance, and storage and any other structure used by a school; except that such term shall not apply to a building primarily used as a residence;

(II) All school grounds surrounding any building specified in subparagraph (I) of this paragraph (b) over which the school is authorized to exercise dominion and control. Such grounds shall include any playground, athletic field, recreation area, and parking area; and

(III) All vehicles used by the school for the purpose of transporting students, workers, visitors, or any other persons.

(c) "Tobacco product" shall have the same meaning as set forth in section 18-13-121 (5), C.R.S.

(d) "Use" means the lighting, chewing, smoking, ingestion, or application of any tobacco product.

(3) (a) (I) The board of education of each school district shall adopt appropriate policies and rules that mandate a prohibition against the use of all tobacco products and all retail marijuana or retail marijuana products authorized pursuant to article 43.4 of title 12, C.R.S., on all school property by students, teachers, staff, and visitors and that provide for the enforcement of such policies and rules.

(II) Repealed.

(b) Signs regarding such prohibition and the consequences of violation shall be displayed prominently on all school property to ensure compliance no later than September 1, 1994.

(4) This section shall not be applicable to the use of a tobacco product in a limited classroom demonstration to show the health hazards of tobacco.

(5) The board of education of each school district is authorized to seek and accept gifts, donations, or grants of any kind from any private or charitable source or from any governmental agency to meet expenses required by this section. Such gifts, donations, and grants shall be accounted for separately, and, to the extent that such moneys are available, the board of education of each school district may maintain and operate an educational program designed to assist students, faculty, and staff to avoid and discontinue the use of tobacco products. Such program shall be offered at each school under the board's direction and control.

(6) This section shall not prohibit any school from enacting more stringent policies or rules than required by this section.






Part 2 - Colorado Clean Indoor Air Act

§ 25-14-201. Short title

This part 2 shall be known and may be cited as the "Colorado Clean Indoor Air Act".



§ 25-14-202. Legislative declaration

The general assembly hereby finds and determines that it is in the best interest of the people of this state to protect nonsmokers from involuntary exposure to environmental tobacco and marijuana smoke in most indoor areas open to the public, public meetings, food service establishments, and places of employment. The general assembly further finds and determines that a balance should be struck between the health concerns of nonconsumers of tobacco products and combustible marijuana and the need to minimize unwarranted governmental intrusion into, and regulation of, private spheres of conduct and choice with respect to the use or nonuse of tobacco products and combustible marijuana in certain designated public areas and in private places. Therefore, the general assembly hereby declares that the purpose of this part 2 is to preserve and improve the health, comfort, and environment of the people of this state by limiting exposure to tobacco and marijuana smoke.



§ 25-14-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Airport smoking concession" means a bar or restaurant, or both, in a public airport with regularly scheduled domestic and international commercial passenger flights, in which bar or restaurant smoking is allowed in a fully enclosed and independently ventilated area by the terms of the concession.

(2) "Auditorium" means the part of a public building where an audience gathers to attend a performance, and includes any corridors, hallways, or lobbies adjacent thereto.

(3) "Bar" means any indoor area that is operated and licensed under article 47 of title 12, C.R.S., primarily for the sale and service of alcohol beverages for on-premises consumption and where the service of food is secondary to the consumption of such beverages.

(4) "Cigar-tobacco bar" means a bar that, in the calendar year ending December 31, 2005, generated at least five percent or more of its total annual gross income or fifty thousand dollars in annual sales from the on-site sale of tobacco products and the rental of on-site humidors, not including any sales from vending machines. In any calendar year after December 31, 2005, a bar that fails to generate at least five percent of its total annual gross income or fifty thousand dollars in annual sales from the on-site sale of tobacco products and the rental of on-site humidors shall not be defined as a "cigar-tobacco bar" and shall not thereafter be included in the definition regardless of sales figures.

(5) (a) "Employee" means any person who:

(I) Performs any type of work for benefit of another in consideration of direct or indirect wages or profit; or

(II) Provides uncompensated work or services to a business or nonprofit entity.

(b) "Employee" includes every person described in paragraph (a) of this subsection (5), regardless of whether such person is referred to as an employee, contractor, independent contractor, or volunteer or by any other designation or title.

(6) "Employer" means any person, partnership, association, corporation, or nonprofit entity that employs one or more persons. "Employer" includes, without limitation, the legislative, executive, and judicial branches of state government; any county, city and county, city, or town, or instrumentality thereof, or any other political subdivision of the state, special district, authority, commission, or agency; or any other separate corporate instrumentality or unit of state or local government.

(7) "Entryway" means the outside of the front or main doorway leading into a building or facility that is not exempted from this part 2 under section 25-14-205. "Entryway" also includes the area of public or private property within a specified radius outside of the doorway. The specified radius shall be determined by the local authority or, if the local authority has not acted, the specified radius shall be fifteen feet.

(8) "Environmental tobacco smoke", "ETS", or "secondhand smoke" means the complex mixture formed from the escaping smoke of a burning tobacco product, also known as "sidestream smoke", and smoke exhaled by the smoker.

(9) "Food service establishment" means any indoor area or portion thereof in which the principal business is the sale of food for on-premises consumption. The term includes, without limitation, restaurants, cafeterias, coffee shops, diners, sandwich shops, and short-order cafes.

(10) "Indoor area" means any enclosed area or portion thereof. The opening of windows or doors, or the temporary removal of wall panels, does not convert an indoor area into an outdoor area.

(11) "Local authority" means a county, city and county, city, or town.

(11.5) "Marijuana" shall have the same meaning as in section 16 (2)(f) of article XVIII of the state constitution.

(12) "Place of employment" means any indoor area or portion thereof under the control of an employer in which employees of the employer perform services for, or on behalf of, the employer.

(13) "Public building" means any building owned or operated by:

(a) The state, including the legislative, executive, and judicial branches of state government;

(b) Any county, city and county, city, or town, or instrumentality thereof, or any other political subdivision of the state, a special district, an authority, a commission, or an agency; or

(c) Any other separate corporate instrumentality or unit of state or local government.

(14) "Public meeting" means any meeting open to the public pursuant to part 4 of article 6 of title 24, C.R.S., or any other law of this state.

(15) "Smoke-free work area" means an indoor area in a place of employment where smoking is prohibited under this part 2.

(16) "Smoking" means the burning of a lighted cigarette, cigar, pipe, or any other matter or substance that contains tobacco or marijuana.

(17) "Tobacco" means cigarettes, cigars, cheroots, stogies, and periques; granulated, plug cut, crimp cut, ready rubbed, and other smoking tobacco; snuff and snuff flour; cavendish; plug and twist tobacco; fine-cut and other chewing tobacco; shorts, refuse scraps, clippings, cuttings, and sweepings of tobacco; and other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or for smoking in a cigarette, pipe, or otherwise, or both for chewing and smoking. "Tobacco" also includes cloves and any other plant matter or product that is packaged for smoking.

(18) "Tobacco business" means a sole proprietorship, corporation, partnership, or other enterprise engaged primarily in the sale, manufacture, or promotion of tobacco, tobacco products, or smoking devices or accessories, either at wholesale or retail, and in which the sale, manufacture, or promotion of other products is merely incidental.

(19) "Work area" means an area in a place of employment where one or more employees are routinely assigned and perform services for or on behalf of their employer.



§ 25-14-204. General smoking restrictions

(1) Except as provided in section 25-14-205, and in order to reduce the levels of exposure to environmental tobacco and marijuana smoke, smoking shall not be permitted and no person shall smoke in any indoor area, including, but not limited to:

(a) Public meeting places;

(b) Elevators;

(c) Government-owned or -operated means of mass transportation, including, but not limited to, buses, vans, and trains;

(d) Taxicabs and limousines;

(e) Grocery stores;

(f) Gymnasiums;

(g) Jury waiting and deliberation rooms;

(h) Courtrooms;

(i) Child day care facilities;

(j) Health care facilities including hospitals, health care clinics, doctor's offices, and other health care related facilities;

(k) (I) Any place of employment that is not exempted.

(II) In the case of employers who own facilities otherwise exempted from this part 2, each such employer shall provide a smoke-free work area for each employee requesting not to have to breathe environmental tobacco smoke. Every employee shall have a right to work in an area free of environmental tobacco smoke.

(l) Food service establishments;

(m) Bars;

(n) Limited gaming facilities and any other facilities in which any gaming or gambling activity is conducted;

(o) Indoor sports arenas;

(p) Restrooms, lobbies, hallways, and other common areas in public and private buildings, condominiums, and other multiple-unit residential facilities;

(q) Restrooms, lobbies, hallways, and other common areas in hotels and motels, and in at least seventy-five percent of the sleeping quarters within a hotel or motel that are rented to guests;

(r) Bowling alleys;

(s) Billiard or pool halls;

(t) Facilities in which games of chance are conducted;

(u) (I) The common areas of retirement facilities, publicly owned housing facilities, and, except as specified in section 25-14-205 (1)(k), nursing homes, but not including any resident's private residential quarters or areas of assisted living facilities specified in section 25-14-205 (1)(k).

(II) Nothing in this part 2 affects the validity or enforceability of a contract, whether entered into before, on, or after July 1, 2006, that specifies that a part or all of a facility or home specified in this paragraph (u) is a smoke-free area.

(v) Public buildings;

(w) Auditoria;

(x) Theaters;

(y) Museums;

(z) Libraries;

(aa) To the extent not otherwise provided in section 25-14-103.5, public and nonpublic schools;

(bb) Other educational and vocational institutions; and

(cc) The entryways of all buildings and facilities listed in paragraphs (a) to (bb) of this subsection (1).

(2) A cigar-tobacco bar shall not expand its size or change its location from the size and location in which it existed as of December 31, 2005. A cigar-tobacco bar shall display signage in at least one conspicuous place and at least four inches by six inches in size stating: "Smoking allowed. Children under eighteen years of age must be accompanied by a parent or guardian."



§ 25-14-205. Exceptions to smoking restrictions

(1) This part 2 shall not apply to:

(a) Private homes, private residences, and private automobiles; except that this part 2 shall apply if any such home, residence, or vehicle is being used for child care or day care or if a private vehicle is being used for the public transportation of children or as part of health care or day care transportation;

(b) Limousines under private hire;

(c) A hotel or motel room rented to one or more guests if the total percentage of such hotel or motel rooms in such hotel or motel does not exceed twenty-five percent;

(d) Any retail tobacco business;

(e) A cigar-tobacco bar;

(f) An airport smoking concession;

(g) The outdoor area of any business;

(h) A place of employment that is not open to the public and that is under the control of an employer that employs three or fewer employees;

(i) A private, nonresidential building on a farm or ranch, as defined in section 39-1-102, C.R.S., that has annual gross income of less than five hundred thousand dollars; or

(j) Repealed.

(k) (I) The areas of assisted living facilities:

(A) That are designated for smoking for residents;

(B) That are fully enclosed and ventilated; and

(C) To which access is restricted to the residents or their guests.

(II) As used in this paragraph (k), "assisted living facility" means a nursing facility, as that term is defined in section 25.5-4-103, C.R.S., and an assisted living residence, as that term is defined in section 25-27-102.



§ 25-14-206. Optional prohibitions

(1) The owner or manager of any place not specifically listed in section 25-14-204, including a place otherwise exempted under section 25-14-205, may post signs prohibiting smoking or providing smoking and nonsmoking areas. Such posting shall have the effect of including such place, or the designated nonsmoking portion thereof, in the places where smoking is prohibited or restricted pursuant to this part 2.

(2) If the owner or manager of a place not specifically listed in section 25-14-204, including a place otherwise exempted under section 25-14-205, is an employer and receives a request from an employee to create a smoke-free work area as contemplated by section 25-14-204 (1)(k)(II), the owner or manager shall post a sign or signs in the smoke-free work area as provided in subsection (1) of this section.



§ 25-14-207. Other applicable regulations of smoking - local counterpart regulations authorized

(1) This part 2 shall not be interpreted or construed to permit smoking where it is otherwise restricted by any other applicable law.

(2) (a) A local authority may, pursuant to article 16 of title 31, C.R.S., a municipal home rule charter, or article 15 of title 30, C.R.S., enact, adopt, and enforce smoking regulations that cover the same subject matter as the various provisions of this part 2. No local authority may adopt any local regulation of smoking that is less stringent than the provisions of this part 2; except that a local authority may specify a radius of less than fifteen feet for the area included within an entryway.

(b) The municipal courts or their equivalent in any city, city and county, or town have jurisdiction over violations of smoking regulations enacted by any city, city and county, or town under this section.



§ 25-14-208. Unlawful acts - penalty - disposition of fines and surcharges

(1) It is unlawful for a person who owns, manages, operates, or otherwise controls the use of a premises subject to this part 2 to violate any provision of this part 2.

(2) It is unlawful for a person to smoke in an area where smoking is prohibited pursuant to this part 2.

(3) A person who violates this part 2 is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine not to exceed two hundred dollars for a first violation within a calendar year, a fine not to exceed three hundred dollars for a second violation within a calendar year, and a fine not to exceed five hundred dollars for each additional violation within a calendar year. Each day of a continuing violation shall be deemed a separate violation.

(4) All judges, clerks of a court of record, or other officers imposing or receiving fines collected pursuant to or as a result of a conviction of any persons for a violation of any provision of this part 2 shall transmit all such moneys so collected in the following manner:

(a) Seventy-five percent of any such fine for a violation occurring within the corporate limits of a city, town, or city and county shall be transmitted to the treasurer or chief financial officer of said city, town, or city and county, and the remaining twenty-five percent shall be transmitted to the state treasurer, who shall credit the same to the general fund.

(b) Seventy-five percent of any fine for a violation occurring outside the corporate limits of a city or town shall be transmitted to the treasurer of the county in which the city or town is located, and the remaining twenty-five percent shall be transmitted to the state treasurer, who shall credit the same to the general fund.



§ 25-14-209. Severability

If any provision of this part 2 or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this part 2 that can be given effect without the invalid provision or application, and to this end the provisions of this part 2 are declared to be severable.






Part 3 - Tobacco Use by Minors

§ 25-14-301. Possession of cigarettes or tobacco products by a minor prohibited - definitions

(1) This section shall be known and may be cited as the "Teen Tobacco Use Prevention Act".

(2) (a) Possession of a cigarette or tobacco product by a person who is under eighteen years of age is prohibited.

(b) It shall not be an offense under paragraph (a) of this subsection (2) if the person under eighteen years of age was acting at the direction of an employee of a governmental agency authorized to enforce or ensure compliance with laws relating to the prohibition of the sale of cigarettes and tobacco products to minors.

(3) As used in this section, unless the context otherwise requires:

(a) "Cigarette" shall have the same meaning as set forth in section 39-28-202 (4), C.R.S.

(b) "Possession" means that a person:

(I) Has or holds any amount of cigarettes or tobacco products anywhere on his or her person;

(II) Owns or has custody of cigarettes or tobacco products; or

(III) Has cigarettes or tobacco products within his or her immediate presence and control.

(c) "Tobacco product" shall have the same meaning as set forth in section 18-13-121 (5), C.R.S.

(4) Nothing in this section shall be construed to prohibit any statutory or home rule municipality from enacting an ordinance that prohibits the possession of cigarettes or tobacco products by a person who is under eighteen years of age or imposes requirements more stringent than provided in this section.

(5) A violation of paragraph (a) of subsection (2) of this section is a noncriminal offense.









Article 15 - Hazardous Waste

Part 1 - General Provisions

§ 25-15-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commission" means the solid and hazardous waste commission created in part 3 of this article.

(2) "Department" means the department of public health and environment created by section 25-1-102.

(3) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land or water so that such hazardous waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including groundwaters.

(4) "Domestic sewage" means untreated sanitary wastes that pass through a sewer system.

(4.3) "Environmental covenant" means an instrument containing environmental use restrictions created pursuant to section 25-15-321.

(4.5) "Environmental remediation project" means closure of a hazardous waste management unit or solid waste disposal site or any remediation of environmental contamination, including determinations to rely solely or partially on environmental use restrictions to protect human health and the environment but excluding interim measures that are not intended as the final remedial action, that is conducted under any of the following:

(a) Subchapter III or IX of the federal "Resource Conservation and Recovery Act of 1976", 42 U.S.C. sec. 6921 to 6939e and 6991 to 6991i, as amended;

(b) Section 7002 or 7003 of the federal "Resource Conservation and Recovery Act of 1976", 42 U.S.C. sec. 6972 and 6973, as amended;

(c) The federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", 42 U.S.C. sec. 9601 et seq., as amended;

(d) The federal "Uranium Mill Tailings Radiation Control Act of 1978", 42 U.S.C. sec. 7901 et seq., as amended;

(e) Part 1 of article 11 of this title, including any decommissioning of sites licensed under that part;

(f) Part 3 of article 11 of this title;

(g) Part 3 of article 15 of this title; and

(h) Article 20 of title 30, C.R.S.

(4.7) "Environmental use restriction" means a prohibition of one or more uses of or activities on specified real property, including drilling for or pumping groundwater; a requirement to perform certain acts, including requirements for maintenance, operation, or monitoring necessary to preserve such prohibition of uses or activities; or both, where such prohibitions or requirements are relied upon in the remedial decision for an environmental remediation project for the purpose of protecting human health or the environment.

(5) "Federal act" means the federal "Solid Waste Disposal Act", as amended by the federal "Resource Conservation and Recovery Act of 1976", as amended (42 U.S.C. sec. 6901, et seq.).

(5.5) "Hazardous substance" means any substance that is defined as a hazardous substance, pollutant, or contaminant under the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", 42 U.S.C. sec. 9601 et seq., as amended, or its implementing regulations.

(6) (a) "Hazardous waste" means any material, alone or mixed with other materials, which has no commercial use or value, or which is discarded or is to be discarded by the possessor thereof, either of which because its quantity, concentration, or physical or chemical characteristics may:

(I) Cause, or significantly contribute to, an increase in mortality or an increase in serious irreversible, or incapacitating reversible, illness; or

(II) Pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise managed.

(b) "Hazardous waste" does not include:

(I) Solid or dissolved material in discharges which are point sources subject to permits under section 402 of the "Federal Water Pollution Control Act", as amended;

(II) Source, special nuclear, or byproduct material as defined by the federal "Atomic Energy Act of 1954", as amended;

(III) (A) Agricultural, horticultural, or floricultural waste from the raising of crops or animals, including animal manures, that are returned to the soil as fertilizers or soil conditioners;

(B) Nothing in sub-subparagraph (A) of this subparagraph (III), as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a horticultural or floricultural operation.

(IV) Solid or dissolved material in domestic sewage;

(V) Irrigation return flows;

(VI) Inert materials deposited for construction fill or topsoil placement in connection with actual or contemplated construction at such location or for changes in land contour for agricultural and mining purposes, if such depositing does not fall within the definition of treatment, storage, or disposal of hazardous waste;

(VII) Any waste or other materials exempted or otherwise not regulated as a hazardous waste under the federal act, except as provided in section 25-15-302 (4);

(VIII) Indigenous waste from prospecting and mining operations which is disposed of in accordance with the requirements of an approved reclamation plan contained in a permit issued pursuant to article 32 of title 34, C.R.S., or article 33 of title 34, C.R.S.;

(IX) Waste from oil and gas activities, including but not limited to drilling fluids, produced water, and other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy, which is disposed of in accordance with the requirements of the oil and gas commission pursuant to article 60 of title 34, C.R.S.

(c) Any material which would be hazardous waste subject to the provisions of this article except for the fact that it has commercial use or value may be subject to regulations promulgated by the commission when it is transported or stored prior to reuse.

(7) "Hazardous waste generation" means the act or process of producing hazardous waste.

(8) "Hazardous waste management" means the systematic control of the collection, source separation, storage, transportation, treatment, recovery, and disposal of hazardous waste.

(9) "Inert material" means non-water-soluble and nondecomposable inert solids together with such minor amounts and types of other materials as will not significantly affect the inert nature of such solids according to rules and regulations of the commission. The term includes but is not limited to earth, sand, gravel, rock, concrete which has been in a hardened state for at least sixty days, masonry, asphalt paving fragments, and other non-water-soluble and nondecomposable inert solids including those the commission may identify by regulation.

(10) "Manifest" means the document used for identifying the quantity, composition, origin, routing, and destination of hazardous waste during its transportation from the point of generation to the point of storage, treatment, or disposal.

(10.5) "Notice of environmental use restrictions" or "restrictive notice" means an instrument containing environmental use restrictions created pursuant to section 25-15-321.5.

(11) "Operation", when used in connection with hazardous waste management, means the use of procedures, equipment, personnel, and other resources to provide hazardous waste management.

(12) "Operator" means the person operating a hazardous waste management facility or site either by contract or permit.

(12.5) "Owner", as used in sections 25-15-317 to 25-15-326, means the record owner of real property and, if any, any other person or entity otherwise legally authorized to make decisions regarding the transfer of the subject property or placement of encumbrances on the subject property, other than by the exercise of eminent domain.

(13) "Person" means any individual, public or private corporation, partnership, association, firm, trust or estate; the state or any executive department, institution, or agency thereof; any municipal corporation, county, city and county, or other political subdivision of the state; or any other legal entity whatsoever which is recognized by law as the subject of rights and duties.

(13.5) "Remedial decision" means the administrative determination by the department, the United States environmental protection agency, or other appropriate government entity under the laws cited in subsection (4.5) of this section, that establishes the remedial requirements for the environmental remediation project.

(14) "Resource recovery", when used in connection with hazardous waste, means the operation of preparing and treating any such material or portion thereof for recycling or reuse or the recovery of material or energy.

(15) "Storage", when used in connection with hazardous waste, means the containment of hazardous waste, either on a temporary basis or for a period of years, in such a manner as not to constitute disposal of hazardous waste. The term "storage" does not apply to any hazardous waste generation if such waste is retained on the site by the generator in quantities or for time periods exempted by rules and regulations promulgated by the commission.

(16) "Transportation", when used in connection with hazardous waste, means the off-site movement of hazardous waste to any intermediate point or any point of storage, treatment, or disposal.

(17) "Treatment", when used in connection with an operation involved in hazardous waste management, means any method, technique, or process, including neutralization or incineration, designed to change the physical, chemical, or biological character or composition of a hazardous waste, so as to neutralize such waste or to render such waste less hazardous, safer for transport, amenable for recovery or reuse, amenable for storage, or reduced in volume.

(18) "Treatment, storage, or disposal site or facility" means a location at which hazardous waste is subjected to treatment, storage, or disposal and may include a facility where hazardous waste is generated.



§ 25-15-102. Effective dates

(1) Parts 1 and 2 of this article shall take effect July 1, 1981.

(2) Section 25-15-302 shall take effect January 1, 1982.

(3) Part 3 of this article, except section 25-15-302, shall take effect November 2, 1984.



§ 25-15-103. Technical assistance

The department may upon request provide technical advice to hazardous waste generators, to owners or operators of treatment plants, storage facilities, or disposal sites, and to counties and municipalities in which such facilities may be located in order to assure that appropriate measures are taken to protect the public health, safety, and welfare and the environment. The department may charge its actual costs of providing compliance assistance; except that, for company-specific compliance assistance, the department shall not charge fees for the first two hours in any given fiscal year.



§ 25-15-104. Disposal service

In order to encourage proper disposal of small quantities of hazardous wastes by individuals and local governmental agencies when such wastes cannot be reasonably handled by commercial services, the department may receive such hazardous wastes from such individuals or local governmental agencies and arrange for their proper detoxification, storage, reuse, or disposal. The department may impose a reasonable fee for such services to recover the actual costs thereof.






Part 2 - Hazardous Waste Disposal Sites

§ 25-15-200.1. Short title

This part 2 shall be known and may be cited as the "State Hazardous Waste Siting Act".



§ 25-15-200.2. Legislative declaration

(1) The general assembly hereby finds that adverse public health and environmental impacts can result from the improper land disposal of hazardous waste and that the need for establishing safe sites with adequate capacity for the disposal of hazardous waste is a matter of statewide concern, and the provisions of this part 2 are therefore enacted to provide an effective method of establishing such sites.

(2) It is the intent of the general assembly that generators of hazardous waste be encouraged to use on-site and off-site alternative treatment methods to reduce the amount of hazardous waste that must be discharged into the environment and the associated hazards to the health and welfare of the citizens of this state. Alternative management technologies which detoxify, stabilize, and reduce the amount of hazardous waste that must be buried are available. For such purpose, the provisions of this part 2 are enacted to allow the development of safe alternative methods for the treatment of hazardous waste and to provide a means for the designation of hazardous waste disposal sites when such methods are unable to obviate the need for hazardous waste disposal on land. Whereas the state of Colorado may be responsible for the perpetual care of hazardous waste land disposal facilities, alternative technologies such as incineration, resource recovery, or physical, chemical, or biological degradation should be implemented to the maximum extent possible.



§ 25-15-200.3. Definitions

As used in this part 2, unless the context otherwise requires:

(1) Repealed.

(2) "Existing hazardous waste disposal site" means a hazardous waste disposal site which is in active operation prior to July 1, 1981.

(3) "Governmental unit" means the state of Colorado, every county, city and county, municipality, school district, special district, and authority located in this state, every public body corporate created or established under the constitution or any law of this state, and every board, commission, department, institution, or agency of any of the foregoing or of the United States.

(4) (a) "Hazardous waste disposal" means any final action to abandon, deposit, inter, or otherwise discard hazardous waste after its use has been achieved or a use is no longer intended or any discharging of hazardous waste into the environment.

(b) The term includes the off-site surface impoundment of hazardous waste such as a holding, storage, settling, or aeration pit, pond, or lagoon, except as provided in paragraph (c) of this subsection (4) or section 25-15-201 (4).

(c) The term does not include:

(I) (A) Recycling, reclaiming, incineration, processing, or other treatment of hazardous waste.

(B) For the purposes of this subparagraph (I), the surface impoundment which is part of a sewage treatment works or feedlot operation shall be considered as treatment and not disposal.

(C) Any recycling, reclaiming, incineration, processing, or treatment facility shall be subject to all local land use regulations.

(II) The beneficial use, including use for fertilizer, soil conditioner, fuel, or livestock feed, of sludge from wastewater treatment plants if such sludge meets all applicable standards of the department.

(5) "Hazardous waste disposal site" means all contiguous land, including publicly-owned land, under common ownership which is used for hazardous waste disposal; except that such term shall not include any site which is in compliance with an approved reclamation plan contained in a permit issued pursuant to article 32 of title 34, C.R.S., or article 33 of title 34, C.R.S.

(6) "Publicly owned land" means any land owned by the federal government or any agency thereof or land owned by the state or any agency or political subdivision thereof.



§ 25-15-201. Certificate required - disposal prohibited - exceptions

(1) Any person who operates a hazardous waste disposal site shall first obtain a certificate of designation from the board of county commissioners if the site is in the unincorporated portion of any county, or from the governing body of a municipality if the site is in an incorporated area.

(2) Hazardous waste disposal by any person is prohibited except on or at a hazardous waste disposal site for which a certificate of designation has been obtained as provided in this part 2.

(3) Any existing hazardous waste disposal site which has obtained and possesses a certificate of designation pursuant to part 1 of article 20 of title 30, C.R.S., and which meets all applicable requirements and regulations under the federal act shall be deemed to have a certificate of designation issued pursuant to this part 2 and shall be fully subject to the provisions of this part 2 which apply to certificates of designation issued pursuant to this part 2.

(4) Notwithstanding the provisions of subsections (1) and (2) of this section, any person other than a governmental unit may dispose of his own hazardous waste on his own property, as long as such hazardous waste disposal site is part of that originally zoned or otherwise approved for the activity that generates the hazardous waste, the owner has notified the local government or the department of the types and methods of hazardous waste disposal, and such disposal complies with the rules and regulations of the commission issued pursuant to this part 2 and does not constitute a public nuisance. For the purposes of this part 2, the site of such hazardous waste disposal shall be an approved site for which obtaining a certificate of designation under the provisions of this part 2 shall be unnecessary. This subsection (4) shall not preclude any person from applying for a certificate of designation for the disposal of his own hazardous waste on his own property.

(5) Notwithstanding the provisions of subsections (1) and (2) of this section, any person who is engaged in mining operations pursuant to a permit issued by the mined land reclamation board or office of mined land reclamation which contains an approved plan of reclamation may dispose of hazardous waste generated by such operations within the permitted area for such operations. For the purposes of this part 2, the site of such hazardous waste disposal shall be an approved site for which obtaining a certificate of designation under the provisions of this part 2 shall be unnecessary.



§ 25-15-202. Application for certificate - review by department and Colorado geological survey - hearing

(1) Any person desiring to operate a hazardous waste disposal site shall make application for a certificate of designation to the board of county commissioners of the county or to the governing body of the municipality in which such site is proposed to be located.

(2) The application shall be accompanied by a fee established by the board of county commissioners or the governing body of the municipality by resolution or ordinance, which fee shall not exceed fifty thousand dollars and which fee may be refunded in whole or in part. Fifty percent of such fee shall be transmitted to the department to offset the costs of the department's review pursuant to subsection (4) of this section, including possible costs of reimbursement to other state agencies which assist in such review. The application shall set forth the following: The location of the site; the types of waste to be accepted or rejected; the types of waste disposal; the method of supervision; and the anticipated access routes in the county in which the site is located. The application shall also contain such data as may reasonably be required by rules of the commission developed pursuant to section 25-15-208 to enable the department and the Colorado geological survey to perform their duties under subsection (4) of this section.

(3) The clerk of the county or municipality shall promptly notify the county commissioners and the governing body of any other county or municipality within twenty miles of a proposed hazardous waste disposal site of the filing of an application for a certificate of designation therefor.

(4) (a) Within ten working days of an application for a certificate of designation and prior to further consideration, the board of county commissioners or the governing body of the municipality, as the case may be, shall forward a copy of the application to the department and to the Colorado geological survey.

(b) The Colorado geological survey shall review each application received by it and make a recommendation to the department on the geological suitability of the proposed hazardous waste disposal site for land disposal of hazardous waste, based upon the geological, hydrological, climatological, geochemical, and geomorphological characteristics of the site. Such recommendation shall be submitted to the department within sixty days of the Colorado geological survey's receipt of the application.

(c) Within ninety days of its receipt of the application, the department shall make findings of fact on the technical merits of the application and provide such findings of fact to the board of county commissioners or the governing body of the municipality. The findings of fact shall at a minimum include:

(I) A determination as to whether the site could be designed and operated in compliance with applicable rules and regulations adopted by the commission pursuant to section 25-15-208;

(II) A determination as to whether the site is located within an area designated to be optimally suitable for hazardous waste disposal by the most recent study of the Colorado geological survey made pursuant to section 25-15-216 and, if not, as to whether the site is suitable for the land disposal of hazardous waste as demonstrated by reliable geologic, hydrologic, and other scientific data;

(III) A recommendation to the board of county commissioners or the governing body of a municipality, as the case may be, as to whether the application for a certificate of designation should be approved. A recommendation for approval may only be made upon affirmative findings of facts under subparagraphs (I) and (II) of this paragraph (c).

(5) The application shall be considered by the board of county commissioners or the governing body of the municipality, as the case may be, at a public hearing to be held after notice. Such notice shall contain the time and place of the hearing and shall state that the matter to be considered is the applicant's proposal for a hazardous waste disposal site. The notice shall be published in a newspaper having general circulation in the region in which the proposed hazardous waste disposal site is located at least ten but no more than thirty days prior to the date of the hearing.



§ 25-15-203. Grounds for approval

(1) The board of county commissioners or the governing body of the municipality, as the case may be, may approve an application for a certificate of designation only upon a finding of all of the following factors:

(a) The department has made a recommendation of approval pursuant to section 25-15-202 (4)(c)(III).

(b) The site would not pose a significant threat to the safety of the public, taking into consideration:

(I) The density of population areas neighboring the site;

(II) The density of population areas adjacent to the portion of the delivery roads within a fifty-mile radius of the site;

(III) The risk of accidents during the transportation of waste to or at the site.

(c) The applicant has demonstrated a need for the facility by Colorado hazardous waste generators.

(d) The applicant has documented its financial ability to operate the proposed site.

(e) The applicant, taking into account its prior performance record, if any, in the treatment, storage, or disposal of hazardous waste, has documented sufficient reliability, expertise, and competency to operate and manage the proposed facility.

(f) The site conforms to officially adopted land use plans, policies, regulations, and resolutions.

(2) The board of county commissioners or the governing body of the municipality, as the case may be, shall notify the department of any approval of an application for a certificate of designation within five days after such approval.



§ 25-15-204. Certificate

(1) The certificate of designation shall identify the general types of waste which may be accepted or which shall be rejected.

(2) The certificate of designation shall be displayed in a prominent place at the hazardous waste disposal site.

(3) Repealed.

(4) The certificate of designation may provide such conditions as may reasonably be necessary for the safe operation of such site including but not limited to the provision by the site owner or operator of additional fire protection, security, or trained personnel for monitoring, inspections, and incident responses.

(5) Repealed.

(6) A certificate of designation issued pursuant to this part 2 shall be deemed to satisfy any requirement imposed by part 1 of article 20 of title 30, C.R.S., for a certificate of designation as a solid wastes disposal site and facility.



§ 25-15-205. Permit required for operation - burial of liquids prohibited

(1) Operation of a hazardous waste disposal site for which a certificate of designation has been issued shall not begin until the applicant obtains for such operation a federal permit issued under the federal act or a state permit issued under part 3 of this article.

(2) A certificate of designation for a hazardous waste disposal site shall not become effective until such time as the certificated facility has received a permit under section 3005 (c) of the federal act or the equivalent state permit.

(3) The burial of liquid hazardous waste both on-site and off-site is prohibited in this state. The commission may develop rules and regulations which phase out the land disposal of highly mobile, toxic, and persistent waste.



§ 25-15-206. Substantial change in ownership, design, or operation

(1) A substantial change in the ownership of a hazardous waste disposal site, including an assignment or a transfer of the certificate of designation therefor, or in the design or operation of a hazardous waste disposal site, as "substantial change" is defined in rules and regulations of the commission, shall be submitted to the board of county commissioners or the governing body of the municipality for its approval before such change shall become effective; except that, in the case of a hazardous waste disposal site which was designated by the council pursuant to section 25-15-217, as said section existed upon its repeal, such change shall be subject to approval by the department.

(2) Any approval of a substantial change under this section shall be made only upon the finding of all of the factors required in section 25-15-203.

(3) The application for approval of a substantial change under this section shall be accompanied by a fee established by the jurisdiction whose approval is required for such substantial change, which fee shall not exceed ten thousand dollars and which fee may be refunded in whole or in part. If the department is not the approving jurisdiction, up to fifty percent of such fee shall be transmitted to the department to offset the costs of the department's review pursuant to section 25-15-202 (4), including possible costs of reimbursement to other state agencies which assist in such review.



§ 25-15-206.5. Revocation or suspension of certificate

(1) The jurisdiction which granted the certificate of designation may revoke or suspend the certificate of designation of any hazardous waste disposal site if it finds that:

(a) There was a material misrepresentation or misstatement of fact in the application for the certificate of designation;

(b) The hazardous waste disposal site is not being operated in substantial compliance with any term, condition, or limitation of its certificate of designation or any applicable rule or regulation adopted pursuant to this part 2; or

(c) The owner or operator of the site has failed to pay the annual fee to the county or municipality as required by section 25-15-214 (1).

(2) The revocation or suspension of a certificate of designation shall not relieve the owner or operator of the hazardous waste disposal site from any legal liability.



§ 25-15-207. Judicial review

(1) The award, denial, revocation, or suspension of a certificate of designation by the board of county commissioners or by the governing body of the municipality shall be subject to judicial review in the district court for the judicial district in which the hazardous waste disposal site is located or is proposed to be located. Any request for such judicial review must be made within thirty days of such award, denial, revocation, or suspension. If the court finds no error, it shall affirm the action. If the court finds that the action is arbitrary and capricious, not in accord with the procedures or procedural limitations of this part 2, unsupported by substantial evidence when the record is considered as a whole, or otherwise contrary to law, then the court shall hold unlawful and set aside the action and remand the case to the board of county commissioners or to the governing body of the municipality for further proceedings as may be appropriate.

(2) In the case of any action or decision of the council or department pursuant to section 25-15-206, judicial review shall be in the district court for the judicial district within which the hazardous waste disposal site is or may be located and shall be in accordance with section 24-4-106, C.R.S.



§ 25-15-208. Commission to promulgate rules and regulations - limitations

(1) The commission may promulgate rules and regulations establishing criteria for the engineering design of hazardous waste disposal sites and for the location of such sites to the extent that site characteristics are integrally related to the safe engineering design of such sites. Such rules and regulations shall take into account at least the following: Protection of surface and subsurface waters, suitable physical characteristics, distance from waste generation centers, access routes, distance from water wells, and final closure.

(2) The commission may also promulgate rules and regulations establishing what constitutes a substantial change in ownership, design, or operation of a hazardous waste disposal site under section 25-15-206.

(3) The rules and regulations promulgated by the commission pursuant to this section shall be based upon generally accepted scientific data.



§ 25-15-209. Inventory required

The operator of every hazardous waste disposal site shall maintain an inventory of the types of hazardous wastes accepted for disposal at such site, and a copy of such inventory shall be provided to any person upon request and upon payment of a reasonable charge for the costs of the reproduction. Upon a closure of the site, a final inventory shall be prepared and filed with the department where it shall remain available for public inspection and copying at a reasonable cost.



§ 25-15-209.5. Inspection required

A department employee shall inspect each off-site hazardous waste disposal site during times when hazardous wastes are ordinarily received. Such inspection shall be conducted at intervals determined by rule and regulation of the commission based on the volume and toxicity of the wastes being received. Such department employee shall be permitted reasonable access to disposal operations for the purpose of monitoring and inspecting such operations. Such department employee, whose salary and benefits shall be paid out of the department's share of the annual fee collected by the county or municipality pursuant to section 25-15-214 (1), shall have training and experience in relevant aspects of hazardous waste management.



§ 25-15-209.6. Performance audits

Each designated and permitted hazardous waste disposal site shall be subject to a performance audit at least once every five years, for the purpose of reviewing the systems that provide assurance the site is protecting human health and the environment. Such performance audit shall be conducted by the department.



§ 25-15-210. Sites deemed public nuisance - when

Any hazardous waste disposal site that is found to be abandoned or that is operated or maintained in a manner so as to violate any of the provisions of this part 2 or any rule or regulation adopted pursuant thereto shall be deemed a public nuisance, and such violation may be enjoined by the district court for the judicial district wherein the violation occurred in an action brought by the department, the board of county commissioners of the county wherein the violation occurred, or the governing body of the municipality wherein the violation occurred.



§ 25-15-211. Violation - criminal penalty

Any person who violates any provision of this part 2 commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. Each day of violation shall be deemed a separate offense under this section. Except in regard to matters of statewide concern as expressed in section 25-15-200.2 (1), nothing in this part 2 shall preclude or preempt a county, a city, a city and county, or an incorporated town from the enforcement of its local resolutions or ordinances or of its land use plans, policies, or regulations.



§ 25-15-212. Violation - civil penalty - reimbursement of costs

(1) Any person who violates any provision of this part 2 shall be subject to a civil penalty of not more than ten thousand dollars per day of violation. Such penalty shall be determined and collected by the district court for the judicial district in which such violation occurs upon action instituted by the department, the board of county commissioners of the county in which the violation occurs, or the governing body of the municipality in which the violation occurs. In determining the amount of any such penalty, the court shall take into account the seriousness of the violation, whether the violation was willful or due to mistake, the economic impact of the penalty on the violator, and any other relevant factors. All penalties collected pursuant to this section shall be transmitted to the state treasurer and credited to the general fund. Except in regard to matters of statewide concern as expressed in section 25-15-200.2 (1), nothing in this part 2 shall preclude or preempt a county, city, city and county, or an incorporated town from enforcement of its local resolutions or ordinances or of its land use plans, policies, or regulations.

(2) If the violation for which a penalty has been assessed and paid into the general fund pursuant to this section results in a county, city, municipality, or town incurring costs to remove, contain, or otherwise mitigate the effects of the hazardous waste which was involved in the court action, such entity shall be entitled to reimbursement for its costs, which reimbursement shall not exceed the amount of the penalty collected. A claim for reimbursement shall be filed with the state treasurer. Reimbursement shall be paid by the state treasurer out of those funds attributable to such penalty.



§ 25-15-213. County or municipal hazardous waste disposal site fund - tax - fees

Any county or municipality that operates a county or municipal hazardous waste disposal site or sites is authorized to establish a county or municipal hazardous waste disposal site fund. The board of county commissioners of such county or the governing body of the municipality may levy a hazardous waste disposal site tax in addition to any other tax authorized by law, on the taxable property within said county or municipality, the proceeds of which shall be deposited to the credit of said fund and appropriated to pay the cost of land, labor, equipment, and services needed in the operation of county or municipal hazardous waste disposal sites. Any such county or municipality is also authorized, after a public hearing, to fix, modify, and collect service charges from users of county or municipal hazardous waste disposal sites for the purpose of financing the operations at those sites.



§ 25-15-214. Hazardous waste disposal site fund - fees

(1) Any hazardous waste disposal site which is issued a certificate of designation on or after July 1, 1981, or which receives approval for a substantial change in ownership as required in section 25-15-206 (1) on or after said date shall be required, contingent upon the issuance of a federal or state permit by the county or municipality in which it is located, to pay to the county or municipality in which it is located an annual fee for the purpose of offsetting the estimated direct costs of increased state, county, and municipal services created by the hazardous waste disposal site, including, but not limited to, the improvement and maintenance of roads and bridges, fire protection, law enforcement, monitoring by county or municipal health officials, and emergency preparation and response. The amount of the fee shall be two percent of the annual estimated gross revenue received by the hazardous waste disposal site. Out of the annual fee, the board of county commissioners or the governing body of the municipality shall provide for the reimbursement of governmental units for their estimated direct costs of increased services created by the hazardous waste disposal site. In the event that the site owner or operator fails to pay the annual fee, the board of county commissioners or the governing body of the municipality may suspend the site's certificate of designation until the annual fee has been paid.

(2) Any county or municipality is authorized to establish a hazardous waste disposal site fund. All fees collected pursuant to subsection (1) of this section shall be deposited to the credit of said fund and appropriated for the purposes for which collected.



§ 25-15-215. Contracts with governmental units authorized

(1) Any governmental unit may contract for the operation of a hazardous waste disposal site.

(2) Any city, city and county, county, or incorporated town acting by itself or in association with any other such governmental unit may establish and operate a hazardous waste disposal site under such terms and conditions as may be approved by the governing bodies of the governmental units involved. In the event such site is not operated by the governmental unit involved, any contract to operate such a site shall be awarded on a competitive bid basis if there is more than one applicant for a contract to operate such site.

(3) Any hazardous waste disposal site established in accordance with this section shall be required to obtain a certificate of designation pursuant to this part 2.



§ 25-15-216. Colorado geological survey to designate optimally suitable areas

Subject to available appropriations, the Colorado geological survey shall conduct a study of the geological suitability of areas of the state for hazardous waste disposal sites. Such study shall designate those areas of the state which the Colorado geological survey finds to be optimally suitable for hazardous waste disposal based upon detailed criteria relating to hydrology, geology, geochemistry, structural geology, geomorphology, climatology, and mineral resources. The designation of optimally suitable areas and the criteria utilized shall be produced in a publication available to the public at a reasonable cost.



§ 25-15-219. Department to study need for disposal sites and feasibility of alternative technologies

(1) The department shall conduct a study assessing the need for hazardous waste disposal sites in this state. Such study shall identify the volumes and types of hazardous wastes generated in this state and the appropriateness and feasibility of treatment and disposal technologies as alternatives to land disposal. To offset the cost of such study, the department is authorized to expend a maximum of sixty thousand dollars out of the annual appropriation to the department from the hazardous waste service fund pursuant to section 25-15-304.

(2) The department may also develop and submit to the general assembly proposed legislation to encourage the development and utilization of alternative technologies for hazardous waste management, which may include, by way of example, tax incentives for the purchase of equipment to implement alternative technologies.






Part 3 - State Hazardous Waste Management Program

§ 25-15-301. Powers and duties of department

(1) The department shall be the entity in the state responsible for the regulation of hazardous waste management; however, the department may, in accordance with section 25-15-306, enter into agreements with local governments to conduct specified activities involving monitoring, inspections, and technical services but not permit issuance or enforcement.

(2) Pursuant to rules and regulations as provided for in section 25-15-302, the department shall:

(a) Issue permits for treatment, storage, and disposal facilities, provide for the inspection of such operations, and enforce the limitations and conditions of such permits, including any conditions and schedules established to correct noncompliance; and

(b) Assure that all generators, transporters, storers, treaters, and disposers of hazardous waste have received appropriate identification by the department, use a manifest system, and provide periodic reports on wastes manifested.

(3) The department, by its duly authorized representatives, shall have the power to enter and inspect any property, premises, or place in which hazardous waste is reasonably believed to be located or in which relevant records may be located for the purpose of determining the compliance or noncompliance with any provision of this part 3, any rules and regulations promulgated pursuant to this part 3, or any order or permit, or term or condition thereof, issued pursuant to this part 3. Unless an emergency exists or the department has reason to believe that any unlawful activity is being conducted or will be conducted, the department shall provide prior notification of such inspection, which inspection shall be during normal business hours. If such entry or inspection is denied or not consented to and no emergency exists, the department is empowered to and shall obtain from the district court for the judicial district in which such property, premises, or place is located a warrant to enter and inspect any such property, premises, or place prior to entry and inspection. The district courts of this state are empowered to issue such warrants upon a showing that such entry and inspection is required to verify that the purposes of this part 3 are being carried out. Any information relating to proprietary processes or methods of manufacture or production obtained in the course of the inspection shall be kept confidential in accordance with section 24-72-204 (3)(a)(IV), C.R.S., of the open records law. If samples are taken, the owner and operator of the premises from which such samples are taken shall be entitled to a receipt for such samples and, upon request, a sufficient portion to perform an analysis equivalent to that which the department may perform.

(4) (a) In the event of an emergency involving hazardous waste which presents an immediate and substantial threat to the public health and safety or the environment, the department shall have the authority to issue such orders as may be appropriate to protect the public health and safety or the environment, including emergency authorization to transport, treat, store, or dispose of hazardous waste.

(b) Any person against whom an emergency order is issued pursuant to this subsection (4) shall be entitled to an immediate hearing as provided in section 24-4-105 (12), C.R.S.

(5) In order to provide for the essential long-term care of hazardous waste consistent with adequate protection of the public health and safety and the environment, the department may acquire by gift, purchase, transfer from another state department or agency, or other transfer any and all lands, buildings, and grounds that have been designated as a hazardous waste site and may lease such properties to others for hazardous waste management. Any such acquisition shall be subject to the provisions of section 25-15-303 (4).



§ 25-15-301.5. Additional powers of department - legislative declaration - report

(1) The general assembly hereby finds, determines, and declares that the hazardous waste control program shall be implemented to protect human health and the environment in a manner that:

(a) Maintains program authorization by the federal government;

(b) Promotes a community ethic to reduce or eliminate waste problems;

(c) Is credible and accountable to industry and the public;

(d) Is innovative and cost-effective; and

(e) Protects the environmental quality of life for impacted residents as required by other provisions of this part 3 and rules promulgated in connection therewith.

(2) The department shall develop, implement, and continuously improve policies and procedures for carrying out its statutory responsibilities at the lowest possible cost without jeopardizing the intent stated in subsection (1) of this section. At a minimum, these policies and procedures shall, to the extent practicable, include the following:

(a) Establish cost-effective level-of-effort guidelines for reviewing submittals including, but not limited to, permit applications and corrective action plans, to assure conformity with regulatory requirements, taking into consideration the degree of risk addressed and the complexity of the issues raised;

(b) Establish cost-effective level-of-effort guidelines for performing inspections that focus on major violations of regulatory requirements that pose an immediate and significant threat to human health and the environment;

(c) Streamline the corrective action process with features that include, without limitation, the following:

(I) Cost-effective level-of-effort guidelines for site investigations and remediation that focus on result-based outcomes and performance-based oversight by the department;

(II) Cost-effective level-of-effort guidelines for reviewing site investigation reports and corrective action plans;

(III) The use of enforceable institutional controls to avoid unnecessary cleanup costs; and

(IV) Realistic cleanup standards that address actual risk to human health and the environment on a site-specific basis and that take into account any applicable institutional controls.

(d) Establish cost-effective level-of-effort guidelines for enforcement activities;

(e) Establish schedules for timely completion of department activities including, but not limited to, submittal reviews, inspections and inspection reports, and corrective action activities;

(f) Establish a prioritization methodology for completing activities that focuses on actual risk to human health and the environment;

(g) Establish a preference for compliance assistance with at least ten percent of the annual budget amount being allocated to compliance assistance efforts;

(h) Establish a preference for alternative dispute resolution mechanisms to timely resolve disputed issues; and

(i) Establish a mechanism that continually values and provides incentives for further improvements in the policies and procedures of the department.

(3) Notwithstanding section 24-1-136 (11)(a)(I), the department is directed to submit a report to the general assembly on or before February 1, 2002, and annually on or before each February 1 thereafter that describes the status of the hazardous waste control program, the department's efforts to carry out its statutory responsibilities at the lowest possible cost without jeopardizing the intent stated in subsection (1) of this section, and the department's implementation of the authority to accept environmental covenants created pursuant to section 25-15-321.



§ 25-15-302. Solid and hazardous waste commission - creation - membership - rules - fees - administration

(1) (a) There is hereby created in the department of public health and environment a solid and hazardous waste commission, referred to in this part 3 as the "commission", which shall exercise its powers and perform its duties and functions as if it were transferred to said department by a type 1 transfer. The commission shall consist of nine citizens of the state who shall be appointed by the governor, with the consent of the senate, for terms of three years each; except that, of the members appointed to take office initially, three shall be appointed for one-year terms, three shall be appointed for two-year terms, and three shall be appointed for three-year terms. Members of the commission shall be appointed so as to achieve geographical representation and to reflect the various interests in waste management in the state.

(b) Appointments to the commission shall be made so that all persons shall have appropriate scientific, technical, industrial, legal, public health, or environmental training or experience. Three members shall be from the regulated community. Three members shall be from the public at large. Three members shall be from government or the academic community; except that no member shall be an employee of the department. No more than five members of the commission shall be members of the same political party.

(c) The members of the commission shall disclose any potential conflicts of interest to the governor and the committee of reference of the general assembly prior to confirmation and shall disclose any potential conflicts of interest which arise during their terms of membership to the other commission members in a public meeting of the commission.

(d) Whenever a vacancy exists on the commission, the governor shall appoint a member for the remaining portion of the unexpired term created by the vacancy, subject to confirmation by the senate.

(e) The governor may remove any appointed member of the commission for malfeasance in office, for failure to attend meetings regularly, or for any cause that renders such member incapable or unfit to discharge the duties of such member's office.

(f) If any member of the commission is absent from two consecutive meetings or fails to attend at least seventy-five percent of the regularly scheduled meetings of the commission held in any one year and such absences were without sufficient cause as determined by the commission, the chairman of the commission shall notify the governor, who may remove such member and appoint a qualified person for the remaining portion of such member's term, subject to confirmation by the senate.

(g) Each member of the commission shall receive traveling and other necessary expenses actually incurred in the performance of such member's official duties as a member of the commission.

(h) The commission shall select from its own membership a chairman, a vice-chairman, and a secretary. The commission shall keep a record of its proceedings.

(i) The commission shall hold regular public meetings and may hold special meetings on the call of the chairman or vice-chairman at such other times as deemed necessary. Written notice of the time and place of each meeting shall be mailed to each member at least twenty days in advance of such meeting.

(j) (I) The commission shall hold an annual public meeting to hear public comment on hazardous waste issues within the state. At such meeting, the commission shall answer reasonable questions from the public concerning rules, regulations, appeals of penalties, and any other commission activities under the authority of this part 3 occurring during the previous year.

(II) Prior to the meeting required under subparagraph (I) of this paragraph (j), the commission shall prepare and make available to the public a report which shall contain the following specific information:

(A) All rules and regulations promulgated by the commission during the previous year;

(B) All interpretive rules issued by the commission during the previous year;

(C) All appeals of penalties heard before the commission and the commission's determinations in such appeals; and

(D) Any other commission activities as appropriate.

(k) Each member of the commission shall have a vote. Two-thirds of the members of the commission shall constitute a quorum, and, except as otherwise provided in subsection (4) of this section, the concurrence of a majority of the members present at any meeting at which a quorum is present on any matter within its powers and duties shall be required for any determination made by the commission.

(2) The commission shall promulgate rules pertaining to hazardous waste in accordance with this part 3 and in accordance with the procedures and other provisions of article 4 of title 24, C.R.S. Such rules shall provide protection of public health and the environment and shall include:

(a) Criteria for establishing characteristics and listings of hazardous wastes, including mechanisms for determining whether any waste is hazardous for the purpose of this part 3;

(b) Regulations governing those wastes or combinations of wastes which are not compatible and which may not be stored, treated, or disposed of together;

(c) Regulations for the storage, treatment, and disposal of hazardous wastes, including regulations for the issuance of permits based on best engineering judgment, including but not limited to interim status, regulations concerning information required to be submitted to obtain such permits, and regulations concerning the requirement of a permit prior to the construction of a treatment, storage, or disposal facility;

(d) Regulations for the operation and maintenance of hazardous waste treatment, storage, and disposal facilities, including such qualifications and requirements as to ownership, continuity of operation, training of personnel, and closure and postclosure care, as may be necessary or desirable;

(e) Regulations for the design and construction of treatment, storage, and disposal facilities;

(f) Regulations, promulgated in accordance with article 20 of title 42, C.R.S., providing procedures and requirements for:

(I) The use of a manifest during transportation of hazardous waste, applying equally to those persons transporting hazardous waste they have generated themselves and to persons who have contracted to transport hazardous waste for other parties, consistent with federal and state regulations on the transportation of hazardous wastes;

(II) Record keeping concerning the transportation of hazardous waste, including its source and destination;

(III) Notification and cleanup of spills or discharges during the transportation of hazardous waste;

(IV) Transportation of hazardous wastes only if such hazardous wastes are properly labeled and for restricting the transportation of all hazardous wastes only to permitted hazardous waste treatment, storage, or disposal facilities which the shipper designates on the manifest form;

(g) Regulations requiring reports and record-keeping requirements for hazardous waste management, including notification of accidents;

(h) Regulations establishing procedures for maintaining confidentiality relating to methods of manufacture or secret processes and establishing fees and financial assurance and ownership requirements, including bonds, required by this part 3;

(i) Regulations for issuing compliance orders and administrative penalties, for establishing compliance conditions and schedules, and for issuing, modifying, revoking and reissuing, or terminating permits; except that nothing in this paragraph (i) shall be interpreted to impair the department's authority to take such actions pending promulgation of such regulations;

(j) Regulations for the classification of sites in terms of wastes that can be received and managed thereon and hydrological, soil, and other siting characteristics for assuring long-term isolation of designated wastes from the environment;

(k) Regulations establishing standards applicable to generators of hazardous waste, including requirements for:

(I) Record-keeping practices that accurately identify the quantities of hazardous waste generated, the constituents of such hazardous waste which are significant in quantity or of potential harm to human health or the environment, and the disposition of such hazardous waste;

(II) Labeling practices for any container that is used for the storage, transportation, or disposal of hazardous waste so as to identify accurately such waste;

(III) The use of appropriate containers for hazardous waste;

(IV) The furnishing of information on the general chemical composition of hazardous waste to persons transporting, treating, storing, or disposing of such waste;

(V) The use of a manifest system and any other reasonable means necessary to assure that all hazardous waste generated is designated for treatment, storage, or disposal at a permitted facility;

(VI) The submission of reports;

(l) Regulations requiring contingency plans for effective action to minimize unanticipated damage from any treatment, storage, or disposal of any hazardous waste.

(3) The commission shall promulgate rules establishing categories of hazardous wastes and hazardous waste management practices based on degree of hazard considerations. Such rules may vary from category to category to reflect the degree of hazard involved in each such category. The commission's rules may also provide for general permits to be issued based on degree of hazard considerations.

(3.5) The commission shall promulgate rules pertaining to the assessment of fees to offset program costs from facilities that treat, store, or dispose of hazardous waste pursuant to a permit or interim status and from generators of hazardous waste in accordance with the following:

(a) On or after July 1, 2000, to July 1, 2002, the fees shall be as follows:

(I) The annual fees for facilities that treat, store, or dispose of hazardous waste pursuant to a permit or interim status shall be as set forth in 6 CCR 1007-3, section 100.31;

(II) The annual fee shall be one thousand nine hundred dollars for generators of hazardous waste who are subject to regulation under this part 3 during any calendar month of the year for which the annual fee is being assessed and who generate in each of any four calendar months in that year an amount greater than one thousand kilograms of hazardous wastes, one kilogram of acute hazardous wastes, or one hundred kilograms of any residue, contaminated soil, waste, or debris resulting from the clean-up of a spill, into or on any land or water, of any acute hazardous wastes;

(III) The annual fee shall be three hundred dollars for all other generators of hazardous waste that are subject to this part 3 during any calendar month of the year for which the annual fee is being assessed; except that no annual fee shall be assessed against those generators of hazardous waste who generate in every month of that year no more than one hundred kilograms of hazardous wastes, one kilogram of acute hazardous wastes, or one hundred kilograms of any residue, contaminated soil, waste, or debris resulting from the clean-up of a spill, into or on any land or water, of any acute hazardous wastes;

(IV) The document review and activity fee charged by the department shall be in accordance with 6 CCR 1007-3, section 100.32; except that the hourly charge shall be increased from eighty-five dollars to one hundred dollars;

(V) The document review and activity fee ceiling shall be in accordance with 6 CCR 1007-3, section 100.32; except that the department may, on a case-by-case basis and upon demonstration of need consistent with section 25-15-301.5, request a waiver of the ceiling from a facility subject to the document review and activity fee.

(b) On or after July 1, 2002, the commission may adjust the fees then in effect if the department has demonstrated that it has developed, implemented, and is continuing to improve policies and procedures for carrying out its statutory responsibilities at the lowest possible cost without jeopardizing the intent set out in section 25-15-301.5 (1), and that, despite these efforts or as a result of these efforts, the fee adjustments are necessary; except that the adjusted fees shall be subject to the following limitations:

(I) Annual fees for facilities that treat, store, or dispose of hazardous waste pursuant to a permit or interim status shall be established at a level that will, when combined with an appropriate share of available federal grant moneys, generate revenues approximating the actual, reasonable program costs attributable to such facilities. Such annual fees shall take into account equitable factors including, without limitation, the quantity and degree of hazard of the hazardous waste involved and whether the hazardous waste is to be disposed of, stored, or treated.

(II) Annual fees for generators of hazardous waste who are subject to regulation under this part 3 during any calendar month of the year for which the annual fee is being assessed shall be established at a level that will, when combined with an appropriate share of available federal grant moneys, generate revenues approximating the actual, reasonable program costs attributable to generators with an appropriate differentiation between generators described in subparagraphs (II) and (III) of paragraph (a) of this subsection (3.5);

(III) The hourly charge for the document review and activity fees shall be established at a rate comparable to industry rates for performing similar tasks with maximum levels on document review and activity fees that reflect timely and cost-effective reviews; and

(IV) The overall fee structure shall be consistent with the trend in hazardous waste generation, treatment, storage, disposal, and corrective action in the state and with the authorized funding for the program.

(c) In addition to any other review provided in law, any rule adopted, or fee modified, by the commission pursuant to paragraph (b) of this subsection (3.5) may be reviewed by the joint budget committee of the general assembly upon its own motion or upon written request submitted within thirty days after the adoption of the rule by the commission. The joint budget committee shall review such rule for accuracy and compliance with the statutory provision set forth in this subsection (3.5). Request may be made by any person regulated under this part 3. Any review by the joint budget committee shall be completed within ninety days after the date requested. Such rule shall not become effective until approved by the joint budget committee or upon the failure of the joint budget committee to take action within ninety days after the day of the request for review. Such rule may not result in a level of funding for the program that exceeds amounts appropriated or that will be appropriated by the general assembly.

(d) The department shall provide a receipt for the fees paid pursuant to this subsection (3.5) and shall transmit such payments to the state treasurer and take the treasurer's receipt therefor. The state treasurer shall credit all fees received to the hazardous waste service fund as provided in section 25-15-304.

(3.7) If the department determines that a facility is, and has been, treating, storing, or disposing of hazardous wastes without a permit or interim status, and that facility legally should have been operating pursuant to a permit or interim status, then, in addition to any other remedies the department may have, the department may assess a fee to offset program costs from that facility that is equivalent to the estimated annual fees, without interest, that such facility should have paid the department if the facility had been operating pursuant to a permit or interim status; except that such fee shall not be assessed under any one the following circumstances:

(a) The only hazardous waste being treated, stored, or disposed of is in-place contaminated media or debris, or contaminated structures;

(b) The treatment, storage, and disposal is part of a corrective action plan approved by the department; or

(c) The facility modified the facility's operations within one month after being notified in writing that the facility should be operating pursuant to a permit or interim status so that any treatment, storage, or disposal of hazardous wastes at the facility is no longer subject to a permit or interim status.

(4) (a) Except as provided in paragraph (b) of this subsection (4), the rules promulgated by the commission pursuant to the provisions of this part 3 may be more stringent than the corresponding rules of the federal environmental protection agency promulgated pursuant to the federal act; however, more stringent rules including, without limitation, rules that list or define as a hazardous waste any waste or other material exempted or otherwise not regulated as a hazardous waste under the federal act may only be adopted if the commission makes a written finding, after a public hearing and based upon substantial evidence in the record that such rules are necessary to protect the public health and the environment of the state, and such findings and rules are approved by an affirmative vote of at least six members of the commission. Such findings and rules shall be accompanied by a commission opinion referring to and evaluating the public health and environmental information and studies contained in the record that form the basis for such findings and rules.

(b) The rules promulgated by the commission pursuant to the provisions of this part 3 concerning the regulation of mining and mineral processing wastes, including exploration, mining, milling, and smelting and the refining of waste, shall be identical to and no more inclusive than the regulations of the federal environmental protection agency promulgated pursuant to the federal act.

(c) (Deleted by amendment, L. 2000, p. 1068, § 3, effective July 1, 2000.)

(4.5) The commission shall adopt rules concerning solid waste disposal sites and facilities in accordance with part 1 of article 20 of title 30, C.R.S.

(4.6) The commission may adopt rules that specify types of composting facilities, by size, volume, or other suitable criteria that provide equivalent protection of public health and the environment that would not be required to obtain a certificate of designation in accordance with section 30-20-102, C.R.S.

(4.7) Repealed.

(5) The rules and regulations promulgated by the commission shall be subject to expiration in accordance with sections 24-4-103 (8)(c) and 24-4-108, C.R.S.

(6) The commission may advise and consult and cooperate with other agencies of the state, the federal government, and other states and with groups, political subdivisions, and industries affected by the provisions of this article or by the policies or rules of the commission.

(7) (a) The commission may hold hearings. Such hearings shall be held pursuant to and in conformity with article 4 of title 24, C.R.S., and with this article.

(b) The commission shall adopt such rules governing procedures and hearings before the commission as may be necessary to assure that such procedures and hearings will be fair and impartial. Such rules shall be consistent with the pertinent provisions of article 4 of title 24, C.R.S. Such rules shall include a voting rule that excludes a member from voting on any matter arising under section 25-15-305, 25-15-308, or 25-15-309 if such member has a conflict of interest with respect to such matter.

(c) The disclosure of any information relating to secret processes or methods of manufacture or production which may be required, ascertained, or discovered by the commission shall be governed by the provisions of part 2 of article 72 of title 24, C.R.S.

(8) (a) Prior to promulgating any rule authorized by this article, the commission shall conduct a public hearing thereon as provided in section 24-4-103, C.R.S. Notice of any such hearing shall conform to the requirements of section 24-4-103, C.R.S.; except that such notice shall include a summary or the text of each proposed rule or rule revision. The commission may, if requested or when otherwise appropriate, lengthen the notice period to provide sufficient time for public review of a proposed rule or revision.

(b) Rules promulgated pursuant to this article shall take effect as provided in section 24-4-103 (5) or (6), C.R.S.

(9) (a) The commission shall employ an administrator and shall delegate to such administrator such duties and responsibilities as it may deem necessary; except that no authority shall be delegated to such administrator to promulgate rules or to make determinations as provided in this part 3. Such administrator shall have appropriate practical, educational, technical, and administrative training or experience related to solid and hazardous waste management and shall be employed pursuant to section 13 of article XII of the Colorado constitution.

(b) Notice of meetings of the commission shall be published in the Colorado register at least twenty days prior to the date of such meeting and shall state the time, place, and nature of the subject matter to be considered at such meeting. The administrator shall maintain a mailing list of persons requesting to be included thereon and shall mail notice of any meeting of the commission to such persons at least twenty days prior to such meeting. Opportunity shall be afforded to interested persons to submit views orally or in writing on the proposals under consideration or to otherwise participate informally in a commission proceeding. For commission proceedings under this part 3 other than the review of administrative penalties pursuant to section 25-15-309, the department shall furnish such personnel to the commission as the commission may reasonably require.



§ 25-15-303. Requirements for hazardous waste treatment, storage, and disposal sites and facilities - permits

(1) Any site or facility for the treatment, storage, or disposal of hazardous waste shall be unlawful unless a permit is granted by the department for such site or facility. Each permit shall provide for a specified term and conditions for renewal and shall provide for modification upon the permittee's request or upon a finding that a substantial threat to the public health or safety or the environment exists at the site or facility. In issuing permits for disposal facilities the department shall consider the variations within this state in climate, geology, and such other factors as may be relevant to the management of hazardous wastes.

(2) A separate permit shall not be required, unless the permittee so requests, of a person otherwise subject to the requirements of this part 3 who is engaged in mining operations pursuant to a permit issued under the "Colorado Surface Coal Mining Reclamation Act", article 33 of title 34, C.R.S.

(3) Any person who possesses a federal permit or has federal interim status under section 3005 (c) of the federal act for the treatment, storage, or disposal of hazardous waste shall be deemed to possess an identical permit or status with the department. Any such permit shall remain in effect until it expires or is suspended or revoked for failure to meet conditions in the permit or the requirements of this part 3.

(4) (a) Any deed for property which has been utilized for the disposal of hazardous waste and has received interim status or a permit under the federal act or a permit under this part 3 or has received a certificate of designation under part 2 of this article shall contain a notation that such property has been utilized for the disposal of hazardous waste.

(b) and (c) (Deleted by amendment, L. 92, p. 1244, § 7, effective August 1, 1992.)

(5) Repealed.

(6) Any operation conducted at sites acquired by the state for the express purpose of hazardous waste treatment, storage, or disposal shall be in accordance with a lease which shall provide for payments to the state based on the quantity of waste managed, and shall also require, in lieu of taxes, payments to be transferred to the local government having jurisdiction as compensation for loss of valuation and which shall be adjusted annually to conform with current mill levies, assessment practices, and value of land improvements.

(7) As a condition to the issuance of any permit under subsection (1) of this section, the department may require, in accordance with rules and regulations, that the permittee post a bond or provide other evidence of financial assurance so that the department may, if the permittee is unable or unwilling to do so, arrange to rectify any improper hazardous waste management technique committed during the term of the permit. If a bond is posted, a portion of the bond shall be refunded to the permittee upon proper closure of the permitted hazardous waste management activity if use of such portion of the bond is not required.

(8) Prior to the issuance of any permit under subsection (1) of this section, the department shall, in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., give reasonable public notice and shall, upon sufficient interest, hold a public hearing on the application in the locality of the proposed site or facility.



§ 25-15-304. Hazardous waste service fund created

There is created in the state treasury a hazardous waste service fund, which shall consist of fees collected pursuant to section 25-15-302 (3.5) to reimburse the state for its annual program expenses incurred in the maintenance, monitoring, and other supervision of the lands and facilities used for the storage, treatment, and disposal of hazardous waste. Such moneys shall be appropriated annually to the department by the general assembly which shall review such expenditures to assure that they are used to accomplish the purposes of this section. All unappropriated balances in the hazardous waste service fund shall remain therein and shall not revert to the general fund.



§ 25-15-305. Judicial review

(1) (a) Any final rule issued by the commission shall be subject to judicial review in accordance with the provisions of this article and article 4 of title 24, C.R.S.

(b) Judicial review of any rules promulgated by the commission shall be filed in the district court for the second judicial district.

(2) (a) Except as provided in section 25-15-308, any final determination issued by the department pursuant to this part 3, including but not limited to, permit determinations, permit terms or conditions, determinations regarding closure plans, or determinations regarding permits, closure plans, or corrective action plans required by a compliance order, shall be subject to review in accordance with the provisions of this section and section 24-4-106, C.R.S. A hearing pursuant to section 24-4-105, C.R.S., shall not be required prior to the issuance of any final determination described in this paragraph (a).

(b) Any proceeding for judicial review of any final determination of the department shall be filed in the district court for the district in which the site or facility is or may be located.

(c) Any proceeding for judicial review of any final determination of the department described in paragraph (a) of this subsection (2) shall be filed within thirty days after said determination has become effective. Such determination shall become effective upon issuance or upon such later date as is specified in such determination.

(d) The contested provisions of a determination under review and the uncontested provisions that are not severable from such contested provisions, as determined by the department, shall be stayed during the pendency of the judicial review of such determination. All other provisions of the department's determination under review shall be fully effective unless, upon application and a showing of good cause by a party to the judicial review, the court stays such other provisions. The stay of any portion of a determination pursuant to this paragraph (d) shall have no effect on the obligations of the person to whom such determination applies to comply with applicable laws, regulations, and valid existing orders. The commission shall promulgate regulations governing the continuance of existing, expiring, or superseded permits, closure plans, or corrective action plans during the time period of any appeal of such determination pursuant to this section.

(e) Upon motion of a party to the judicial review, and in the discretion of the court, the court may request an interpretive rule from the commission pertaining to any rule adopted pursuant to this part 3 which is at issue in the judicial review only in the event that there is no genuine issue of material fact, or in the event that the parties have stipulated to the material facts for the purposes of such interpretive rule. The court may adjust the schedule of the judicial review to accommodate the receipt of such information. Notwithstanding the provisions of section 24-4-103 (1), C.R.S., in the event that an interpretive rule is requested by the court and the commission agrees to issue such an interpretation, notice to the public of the interpretive rule-making proceeding shall be given in accordance with the provisions of section 24-4-103, C.R.S. Such notice shall be provided within forty-five days following the receipt of the request. The commission shall receive written material, not to exceed fifteen pages in length, from any interested person no later than fifteen days following the date that notification is given. The commission shall issue the written interpretive rule no later than thirty days following the deadline for the receipt of any such written material. The legal effect of any such interpretive rule shall be determined in accordance with applicable law and is not presumed to be binding on any party to the judicial review.



§ 25-15-306. Local control of facilities - authorization by department - allocation of fees

The department may enter into an agreement with a county, a city and county, or a municipality within whose jurisdiction is located one or more hazardous waste treatment, storage, or disposal sites or facilities for such local government to provide inspection, monitoring, and emergency response for such sites and facilities. The department shall make available to any such local government a reasonable portion of the fees appropriated from the hazardous waste service fund for conducting such functions. The department shall have the power to reassume any such function granted a local government if it appears to the department that the appropriate expertise is unavailable or that the resources provided are not appropriately applied for the agreed purpose, or if the department and the local government mutually so agree.



§ 25-15-307. Coordination with other programs

(1) The department shall coordinate the hazardous waste program with all other programs within the department and with other agencies of federal, state, or local government which are related to hazardous waste.

(2) For the purposes of the administration and enforcement of this part 3, the department shall coordinate its activities with those of the Colorado state patrol relating to the transportation of hazardous materials. Rules and regulations of the commission relating to the transportation of hazardous waste shall be consistent with the rules and regulations of the Colorado state patrol on the transportation of hazardous materials promulgated pursuant to article 20 of title 42, C.R.S.



§ 25-15-308. Prohibited acts - enforcement

(1) On or after the date specified in section 25-15-102 (3), no person shall:

(a) Dispose of any hazardous waste off-site at any facility that does not have state or federal interim status, a federal permit, or a permit granted by the department pursuant to section 25-15-303;

(b) Dispose of on-site, treat, or store any hazardous waste without having therefor either state or federal interim status, a federal permit, or a permit granted by the department pursuant to section 25-15-303;

(c) Substantially alter any hazardous waste treatment, storage, or disposal facility or site without first obtaining from the department a modification of an existing permit or a new permit.

(2) (a) Whenever the department finds that any person is or has been in violation of any permit, rule, regulation, or requirement of this part 3, the department may issue an order identifying the factual and legal elements of such violation with particularity and requiring such person to comply with any such permit, rule, regulation, or requirement and may request the attorney general to bring suit for injunctive relief or for penalties pursuant to section 25-15-309 or 25-15-310.

(b) Such orders may contain an administrative penalty assessment as provided in section 25-15-309. Issuance of an administrative order without a penalty assessment shall not preclude the department from subsequently seeking an administrative or civil penalty for the violations detailed in the order. A hearing pursuant to section 24-4-105, C.R.S., shall not be required prior to the issuance of an order pursuant to this section.

(c) Any order issued pursuant to this section shall be served upon the person who is the subject of such order by personal service or by registered mail, return receipt requested. Any such order may be prohibitory or mandatory in effect. Unless provided otherwise in such order, the order shall be effective immediately upon issuance.

(3) (a) Any appeal of an order issued by the department pursuant to this section shall be taken in accordance with the provisions of this section. Notice of appeal shall be filed by personal service or by registered mail, return receipt requested, with the office of administrative courts in the department of personnel, with the executive director of the department or the executive director's designee, and with the commission in the case of an appeal of an administrative law judge's determination concerning an administrative penalty assessment. Notice of appeal shall be filed no later than thirty calendar days after the effective date of the order which is the subject of the appeal.

(b) The filing of an appeal of any order shall stay the obligation to submit payment of any monetary penalty pursuant to such order. Such filing shall not negate the appellant's obligation to otherwise comply with the order. An appellant may seek a stay of any other provision of an order in accordance with this section. The issuance of a stay shall not prevent the department from subsequently imposing a penalty for any subsequent violation by an appellant.

(c) Any person appealing an order may make a motion that the administrative law judge stay the enforcement of such order. The administrative law judge may stay the enforcement of any portion of an order if the administrative law judge determines that the balance of equities favors the moving party. An administrative law judge shall consider the following factors in considering a request for a stay of an order:

(I) The probability of serious harm to the moving party if the motion for a stay is denied;

(II) The probability that no serious harm to the public health or the environment will occur if the motion for a stay is granted;

(III) The merits of the moving party's case on appeal; and

(IV) The public interest.

(d) The stay of any portion of an order shall have no effect on the recipient's obligations under applicable statutes, regulations, permits, and valid, existing orders.

(e) The administrative law judge shall expedite hearing and determinations in regards to a motion for a stay pursuant to this subsection (3). The moving party shall have the burden of proof in any hearing regarding a motion for a stay.

(f) Any hearing held by an administrative law judge pursuant to this section shall be conducted in accordance with section 24-4-105, C.R.S., except as otherwise provided in this section. Except as provided in paragraph (e) of this subsection (3), the department shall bear the burden of proof by a preponderance of the evidence in any hearing before an administrative law judge pursuant to this section.

(g) Upon motion of a party to the appeal, and in the discretion of the administrative law judge, an administrative law judge may request an interpretive rule from the commission pertaining to any rule which is at issue in the appeal only in the event that there is no genuine issue of material fact or in the event that the parties have stipulated to the material facts for the purposes of such interpretive rule. The administrative law judge may adjust the schedule of the appeal to accommodate the receipt of such information. Notwithstanding the provisions of section 24-4-103 (1), C.R.S., in the event that an interpretive rule is requested by an administrative law judge and the commission agrees to issue such an interpretation, notice to the public of the interpretive rule-making proceeding shall be given in accordance with the provisions of section 24-4-103, C.R.S. Such notice shall be provided within forty-five days following the receipt of the request. The commission shall accept written material, not to exceed fifteen pages in length, that is received from any interested person no later than fifteen days following the date that notification is given. The commission shall issue the written interpretive rule no later than thirty days following the deadline for the receipt of any such written material. The legal effect of any such interpretive rule shall be determined in accordance with applicable law and is not presumed to be binding on any party to the appeal.

(h) Except as provided in paragraph (i) of this subsection (3) and notwithstanding the provisions of section 24-4-105 (15), C.R.S., any appeal of the determination of the administrative law judge pursuant to this section or section 25-15-301 (4)(b) shall be taken to the district court in accordance with section 24-4-106, C.R.S.

(i) Questions raised upon appeal of the determination of an administrative law judge as to the amount of penalty assessed by an order issued pursuant to this section shall be heard by the commission based upon the record developed by the administrative law judge. Notwithstanding the provisions of section 24-4-103 (1), C.R.S., in the event that the commission is requested to review the amount of a penalty, notice to the public of such penalty review shall be given in accordance with the provisions of section 24-4-103, C.R.S. Such notice shall be provided within forty-five days following receipt of such request for review of a penalty.

(4) (a) Any action pursuant to this part 3 shall commence within two years after the date upon which the department discovers an alleged violation of this part 3 or within five years after the date upon which the alleged violation occurred, whichever date occurs earlier; except that such limitation period is tolled during any period that the alleged violation is intentionally concealed. For the purposes of this section, "intentionally" shall have the meaning provided for such term in section 18-1-501 (5), C.R.S.

(b) If any action has not been commenced within the limitation period provided by paragraph (a) of this subsection (4) in connection with any disposal of hazardous waste without either state or federal interim status, a federal permit, or a permit granted by the department pursuant to section 25-15-303, the department, within two years after the date upon which the department discovers such disposal, may issue an order pursuant to this section requiring action to remediate such disposal. The department is not authorized under these circumstances to seek any administrative, civil, or criminal penalties for such disposal of hazardous waste.



§ 25-15-309. Administrative and civil penalties

(1) Any person who violates the provisions of section 25-15-308 or who violates any compliance order of the department which is not subject to a stay pending judicial review and which has been issued pursuant to this part 3 shall, for each such violation, be subject to a penalty for each day during which such violation occurs or continues. The department may impose an administrative penalty of no more than fifteen thousand dollars per day per violation. In lieu of imposing an administrative penalty pursuant to this section, the department may seek a civil penalty for violation of state environmental law in the district court of the judicial district in which the violation occurs. The district court may impose a civil penalty of no more than twenty-five thousand dollars per day per violation.

(2) The department shall not be precluded from referring a matter for criminal prosecution regardless of whether an order is issued pursuant to section 25-15-301 (4)(a) or 25-15-308. The department shall not impose both a civil penalty and an administrative penalty for any particular instance of a violation of this part 3.

(3) The department, the administrative law judge, the commission, or the court shall consider the factors contained in paragraphs (a) to (i) of this subsection (3) in determining the amount of any administrative or civil penalty for a violation of this part 3. The factors contained in paragraphs (f), (g), and (h) of this subsection (3) shall be mitigating factors and may be applied, together with other factors, to reduce penalties. Such factors are:

(a) The seriousness of the violation;

(b) Whether the violation was intentional, reckless, or negligent;

(c) The impact upon or the threat to the public health or the environment as a result of the violation;

(d) The degree, if any, of recalcitrance or recidivism upon the part of the violator;

(e) The economic benefit realized by the violator as a result of the violation;

(f) The voluntary and complete disclosure by the violator of such violation in a timely fashion after discovery and prior to the department's knowledge of the violation, provided that all reports required pursuant to state environmental law have been submitted as and when otherwise required;

(g) Full and prompt cooperation by the violator following disclosure of a violation, including, when appropriate, entering into in good faith and implementing a legally enforceable agreement to undertake compliance and remedial efforts;

(h) The existence of a regularized and comprehensive environmental compliance program or an environmental audit program that was adopted in a timely and good-faith manner and that includes sufficient measures to identify and prevent future noncompliance; and

(i) Any other aggravating or mitigating circumstances.

(4) Notwithstanding the provisions of subsection (3) of this section, the department may enter into settlement agreements regarding any penalty or claim resolved pursuant to this part 3. Any settlement agreement may include but is not necessarily limited to the payment or contribution of moneys to state or local agencies or for other environmentally beneficial purposes.



§ 25-15-310. Criminal offenses - penalties

(1) On or after the date specified in section 25-15-102 (3), no person shall:

(a) Transport or cause to be transported any hazardous waste identified or listed pursuant to this article to a facility which does not have a permit under this article or the federal act;

(b) Treat, store, or dispose of any hazardous waste identified or listed pursuant to this article either without having obtained a permit as required by this article or the federal act or in knowing violation of any material condition or requirement of a permit or interim status requirement;

(c) Omit any material information or make any false material statement or representation in any application, label, manifest, record, report, permit, or other document filed, maintained, or used for purposes of compliance with this article or with the federal act or regulations promulgated under this article or the federal act;

(d) Destroy, alter, or conceal any record required to be maintained or fail to file any record required to be filed under regulations promulgated by the commission under this part 3 or pursuant to the federal act; or

(e) Treat, store, or dispose of any hazardous waste identified or listed pursuant to this article in violation of any material condition or requirement of a permit or interim status requirement.

(2) Except as provided in section 18-13-112, 29-22-108, or 42-20-113, C.R.S., any person acting with criminal negligence as defined in section 18-1-501 (3), C.R.S., who violates any of the provisions of paragraph (a), (c), (d), or (e) of subsection (1) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than twenty-five thousand dollars for each day of violation. If such conviction is for a violation committed after a previous conviction under this subsection (2), the maximum fine shall be doubled.

(3) Any person who knowingly, as defined in section 18-1-501 (6), C.R.S., violates any of the provisions of paragraph (a), (b), (c), or (d) of subsection (1) of this section is guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than fifty thousand dollars for each day of violation, or by imprisonment not to exceed four years, or by both such fine and imprisonment. If said conviction is for a violation committed after a previous conviction of such person under this subsection (3), the maximum punishment shall be doubled with respect to both fine and imprisonment.

(4) (a) (Deleted by amendment, L. 92, p. 1252, § 12, effective August 1, 1992.)

(b) Any generator who otherwise stores waste on-site in compliance with the requirements of 6 CCR 1007-3, section 262.34 (a), as those requirements exist on July 1, 1988, but who knowingly exceeds the ninety-day storage period or any extension thereof is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in subsection (2) of this section.

(5) The court shall consider the factors contained in paragraphs (a) to (i) of this subsection (5) in determining the amount of any criminal sanction to be imposed pursuant to this article. The factors contained in paragraphs (f), (g), and (h) of this subsection (5) shall be mitigating factors and may be applied, together with other factors, to reduce or eliminate sanctions or penalties. Such factors are:

(a) The seriousness of the violation;

(b) Whether the violation was intentional, reckless, or negligent;

(c) The impact upon or the threat to the public health or the environment as a result of the violation;

(d) The degree, if any, of recalcitrance or recidivism upon the part of the violator;

(e) The economic benefit realized by the violator as a result of the violation;

(f) The voluntary and complete disclosure by the violator of such violation in a timely fashion after discovery and prior to the department's knowledge of the violation, provided that all reports required pursuant to state environmental law have been submitted as and when otherwise required;

(g) Full and prompt cooperation by the violator following disclosure of a violation, including, when appropriate, entering into in good faith and implementing a legally enforceable agreement to undertake compliance and remedial efforts;

(h) The existence of a regularized and comprehensive environmental compliance program or an environmental audit program that was adopted in a timely and good-faith manner and that includes sufficient measures to identify and prevent future noncompliance; and

(i) Any other aggravating or mitigating circumstances.



§ 25-15-311. Disposition of fines and penalties

All receipts from penalties or fines collected under the provisions of sections 25-15-309 and 25-15-310 shall be credited to the general fund of the state.



§ 25-15-313. Right to claim reimbursement

(1) A public entity, political subdivision of the state, or unit of local government is hereby given the right to claim reimbursement from the parties or persons responsible for the hazardous waste abandonment or hazardous waste spill for costs resulting from action taken to remove, contain, or otherwise mitigate the effects of a hazardous waste abandonment or hazardous waste spill.

(2) As used in this section, "abandonment" means the act of leaving a thing with the intent not to retain possession of or assert ownership or control over it. The intent need not coincide with the act of leaving.

(3) Nothing contained in this section shall be construed to change or impair any right of recovery or subrogation arising under any other provision of law.

(4) Claims for reimbursement made pursuant to this section shall be in accordance with article 22 of title 29, C.R.S.



§ 25-15-314. Solid and hazardous waste commission funding

(1) The commission is hereby authorized to promulgate rules regarding the following:

(a) (I) The establishment of fees to offset the reasonable costs actually associated with the operations of the commission. Such fees may be imposed upon generators and transporters of hazardous wastes and upon facilities that treat, store, or dispose of hazardous wastes. Such fees may be based upon a consideration of the quantity of hazardous wastes that is generated, transported, treated, stored, or disposed and the impact on small businesses. The fees imposed by this subparagraph (I) shall not exceed an amount equal to one-half of the appropriation made by the general assembly annually pursuant to section 25-15-315.

(II) In addition to the fees imposed pursuant to subparagraph (I) of this paragraph (a), an amount equal to one-half of the appropriation made by the general assembly annually pursuant to section 25-15-315 shall be appropriated from the solid waste management fund created in section 30-20-118, C.R.S., to be expended for the commission's direct and indirect costs pursuant to this article.

(b) The establishment of a nominal filing fee to help defray reasonable administrative costs actually associated with processing petitions for interpretive rulings pursuant to sections 25-15-305 and 25-15-308. No filing fee established pursuant to the provisions of this paragraph (b) shall exceed one hundred dollars.

(2) All moneys collected pursuant to this section by the commission shall be transmitted to the state treasurer, who shall credit the same to the solid and hazardous waste commission fund created pursuant to section 25-15-315.



§ 25-15-315. Solid and hazardous waste commission fund - creation

There is hereby established in the state treasury a fund to be known as the solid and hazardous waste commission fund, which shall consist of moneys collected pursuant to section 25-15-314. All moneys in such fund shall be subject to annual appropriation by the general assembly to the department for the purpose of covering the reasonable costs actually associated with the operation of the solid and hazardous waste commission. All moneys in the solid and hazardous waste commission fund that are not appropriated shall remain in such fund and shall not be transferred or revert to the general fund at the end of any fiscal year. In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of moneys in the solid and hazardous waste commission fund shall be credited to the general fund.



§ 25-15-316. Prior acts validated and rules continued

(1) All acts, orders, and rules adopted by the state board of health under the authority of this article prior to August 1, 1992, that were valid prior to said date and not otherwise subject to judicial review shall, to the extent that they are not inconsistent with this article, be deemed and held to be legal and valid in all respects, as though issued by the commission under the authority of this article. No provision of this part 3 shall be construed to validate any actions, orders, or rules that were not valid when adopted by the board of health prior to such date.

(2) All acts, orders, and rules adopted by the state board of health under the authority of part 1 of article 20 of title 30, C.R.S., prior to July 1, 2006, that were valid prior to said date and not otherwise subject to judicial review shall, to the extent that they are not inconsistent with said provisions, be deemed and held to be legal and valid in all respects, as though issued by the commission under the authority of said provisions. No provision of this part 3 shall be construed to validate any actions, orders, or rules that were not valid when adopted by the board of health prior to such date.



§ 25-15-317. Legislative declaration

The general assembly declares that it is in the public interest to ensure that environmental remediation projects protect human health and the environment. The general assembly finds that environmental remediation projects may leave residual contamination at levels that have been determined to be safe for a specific use, but not all uses, and may incorporate engineered structures that must be maintained or protected against damage to remain effective. The general assembly finds that in such cases, it is necessary to provide an effective and enforceable means of ensuring the conduct of any required maintenance, monitoring, or operation, and of restricting future uses of the land, including placing restrictions on drilling for or pumping groundwater for as long as any residual contamination remains hazardous. The general assembly, therefore, declares that it is in the public interest to create environmental covenants and notices of environmental use restrictions because such covenants and restrictive notices are necessary for the protection of human health and the environment.



§ 25-15-318. Nature of environmental covenants

(1) An environmental covenant shall be perpetual unless by its terms it is limited to a specific duration, unless the department approves a request to terminate or modify it pursuant to section 25-15-319 (1)(h), or unless it is terminated by a court of competent jurisdiction. An environmental covenant may not be extinguished, limited, or impaired through issuance of a tax deed or through adverse possession, nor may an environmental covenant be extinguished, limited, or impaired by reason of the doctrines of abandonment, waiver, lack of enforcement, or other common law principles relating to covenants, or by the exercise of eminent domain.

(2) Notwithstanding any other provision of law, including any common-law requirement for privity of estate, an environmental covenant shall run with the land and shall bind the owner of the land, the owner's successors and assigns, and any person using the land. An environmental covenant shall not be deemed unenforceable on the basis of:

(a) A lack of privity of contract;

(b) A lack of benefit to a particular parcel of land;

(c) Failure of the environmental covenant to expressly state that it runs with the land; or

(d) Any other inconsistency with common-law requirements applicable to common-law covenants.

(3) The requirements and restrictions of an environmental covenant are requirements under this part 3 but may only be enforced as provided in section 25-15-322. The creation of an environmental covenant does not trigger the application of any other requirement of this part 3.

(4) The department shall not acquire any liability under state law by virtue of accepting an environmental covenant, nor shall any named beneficiary of an environmental covenant acquire any liability under state law by virtue of being such a beneficiary.



§ 25-15-318.5. Nature of a notice of environmental use restrictions

(1) A notice of environmental use restrictions is an agency action based on the state's police power.

(2) A notice of environmental use restrictions is binding on current and subsequent owners of the affected land and any person using or possessing an interest in the land.

(3) The requirements and restrictions contained in a notice of environmental use restrictions are requirements under this part 3, but may be enforced only as provided in section 25-15-322. The creation of a notice of environmental use restrictions does not trigger the application of any other requirement of this part 3.



§ 25-15-319. Contents of environmental covenants and notices of environmental use restrictions

(1) Environmental covenants and notices of environmental use restrictions shall include provisions regarding:

(a) Duration and any conditions under which the environmental covenant or restrictive notice may be modified or terminated;

(b) Any environmental use restrictions relied on in the remediation decision for the environmental remediation project for the subject property;

(c) A requirement that the owner of the property subject to the environmental covenant or restrictive notice notify the department at least fifteen days in advance of any transfer of ownership of some or all of the real property subject to the environmental covenant or restrictive notice;

(d) A requirement that the owner of the property notify the department simultaneously with submitting any application to a local government for a building permit or change in land use;

(e) A requirement to allow the department right of entry at reasonable times with prior notice for the purpose of determining compliance with the terms of the environmental covenant or restrictive notice. Nothing in this section shall impair any other authority the department may otherwise have to enter and inspect property subject to the environmental covenant or restrictive notice.

(f) (I) For environmental covenants, inclusion of the following statement on the first page of the instrument creating the environmental covenant in fifteen-point, bold-faced type: "This property is subject to an environmental covenant held by the Colorado department of public health and environment pursuant to section 25-15-321, Colorado Revised Statutes."

(II) For restrictive notices, inclusion of the following statement on the first page of the restrictive notice in fifteen-point, bold-faced type: "This property is subject to a notice of environmental use restrictions imposed by the Colorado department of public health and environment pursuant to section 25-15-321.5, Colorado Revised Statutes."

(g) A requirement to incorporate, either in full or by reference, the environmental covenant or restrictive notice in any leases, licenses, or other instruments granting a right to use the property that may be affected by the environmental covenant or restrictive notice;

(h) Modification or termination of the environmental covenant or restrictive notice consistent with this subsection (1). The owner of land subject to an environmental covenant or restrictive notice may request that the department approve modification or termination of the covenant or restrictive notice. The request shall contain information showing that the proposed modification or termination shall, if implemented, ensure protection of human health and the environment. The department shall review any submitted information and may request additional information. If the department determines that the proposal to modify or terminate the environmental covenant or restrictive notice will ensure protection of human health and the environment, it shall approve the proposal. No modification or termination of an environmental covenant or restrictive notice shall be effective unless it has been approved in writing by the department. Information to support a request for modification or termination may include one or more of the following:

(I) A proposal to perform additional remedial work;

(II) New information regarding the risks posed by the residual contamination;

(III) Information demonstrating that residual contamination has diminished;

(IV) Information demonstrating that an engineered feature or structure is no longer necessary;

(V) Information demonstrating that the proposed modification would not adversely impact the remedy and is protective of human health and the environment; and

(VI) Other appropriate supporting information; and

(i) Such other subjects as may be appropriate.



§ 25-15-320. Environmental covenants - when required - waiver

(1) No environmental covenant shall be required for any environmental remediation project that results in residual contamination levels that have been determined by the relevant regulatory agency to be safe for all uses and that does not incorporate any engineered feature or structure or require any monitoring, maintenance, or operation.

(2) Except as specified in subsections (3) and (4) of this section, an environmental covenant under this part 3 shall be required for any environmental remediation project in which the relevant regulatory authority makes a remedial decision on or after July 1, 2001, that would result in either or both of the following:

(a) Residual contamination at levels that have been determined to be safe for one or more specific uses, but not all uses; or

(b) Incorporation of an engineered feature or structure that requires monitoring, maintenance, or operation or that will not function as intended if it is disturbed.

(3) The department may waive the requirement for an environmental covenant in the following circumstances:

(a) If the department determines that it is authorized under another statute or decision of the Colorado supreme court to implement and enforce environmental use restrictions against the present and subsequent owners of real property remediated pursuant to an environmental remediation project and implements environmental use restrictions under such statute or decision; or

(b) For a parcel of land involved in an environmental remediation project that is owned by any person who is not being required to remediate the contamination, and:

(I) The owner of any such parcel does not grant an environmental covenant under this section;

(II) The county, city and county, or municipality having jurisdiction over the affected land has enacted an ordinance or resolution imposing the relevant environmental use restrictions; and

(III) The county, city and county, or municipality having jurisdiction and the department have entered into an intergovernmental agreement for oversight and enforcement of the local ordinance or resolution pursuant to section 29-1-203, C.R.S. Such agreement shall be binding and mutually enforceable. The department shall have such authority as may be provided in the intergovernmental agreement to bring suit for injunctive relief to enforce any local ordinance or resolution described in this subsection (3), but only with respect to properties that are subject to the requirements of this section. Any intergovernmental agreement under this section shall require that, insofar as the local ordinance or resolution applies to properties that are subject to the requirements of this section, any amendments to the local ordinance or resolution shall incorporate such requirements as the department may recommend to ensure continued protection of human health and the environment.

(4) (a) When an environmental covenant is required under subsection (2) of this section, a restrictive notice may be substituted for the covenant as follows:

(I) An owner of a parcel of land involved in an environmental remediation project who is being required to remediate contamination may request that the department approve a proposed restrictive notice for such parcel or may request that the department issue a restrictive notice.

(II) The department may unilaterally issue a restrictive notice containing the provisions described in section 25-15-319 when an environmental covenant is required under subsection (2) of this section and the owner of the subject property fails to create a covenant or restrictive notice within thirty days after:

(A) The date of a remedial decision for an environmental remediation project that relies solely on environmental use restrictions to protect human health and the environment; or

(B) The completion of construction work for environmental remediation projects that require physical work.

(b) Prior to issuing a restrictive notice unilaterally under subparagraph (II) of paragraph (a) of this subsection (4), the department shall make a good-faith attempt to reach agreement with the owner of the subject property regarding a consensual covenant or notice.

(c) The department may not issue a restrictive notice for a parcel of land involved in an environmental remediation project that is owned by a person who is not being required to remediate the contamination, unless such person consents in writing.

(5) The department may accept environmental covenants or issue restrictive notices in cases where such covenants or notices are not required, including approvals of voluntary cleanup plans or petitions for no action determinations under sections 25-16-306 and 25-16-307, but the owner of the remediated land nonetheless desires to create such a covenant or requests that the department issue such a notice. A covenant or notice created under this subsection (5) may be enforced as any other covenant or notice.



§ 25-15-321. Creation, modification, and termination of an environmental covenant

(1) An environmental covenant under this part 3 may be created only by the owner of the property through a written grant to the department by a deed or other instrument of conveyance specifically stating the intention of the grantor to create such a restriction under this article.

(2) The department is authorized to accept, refuse to accept, conditionally accept, hold, modify, and terminate environmental covenants.

(3) Instruments creating, modifying, or terminating an environmental covenant shall be recorded as any other instrument affecting title to and interests in real property.

(4) If the only uses allowed under the proposed environmental covenant are prohibited by existing ordinance or resolution, the department shall condition its acceptance of the covenant upon the applicant's demonstration that such applicant has obtained approval from the relevant authority that would allow for one or more of the proposed uses.

(5) Persons proposing to create, modify, or terminate an environmental covenant shall provide written notice of their intention to all persons holding an interest of record in the real property that will be subject to the environmental covenant, to all persons known to them to have an unrecorded interest in the property, and to all affected persons in possession of the property prior to such creation, modification, or termination, and shall provide the department with:

(a) A copy of the notice provided;

(b) A list of the persons to whom notice was given and the address or other location to which the notice was directed; and

(c) Such title information as the department may require.

(6) The department shall review and make a determination regarding all applications for creating, modifying, or terminating an environmental covenant within sixty days after receipt of such application, including the information described in subsection (5) of this section.

(7) Any determination by the department regarding a proposal to create, modify, or terminate an environmental covenant shall be subject to appeal in accordance with section 25-15-305.



§ 25-15-321.5. Notice of environmental use restrictions - creation, modification, and termination

(1) A person who proposes to create, modify, or terminate a restrictive notice shall provide written notice of the person's intention to all persons holding an interest of record in the real property that will be subject to the restrictive notice, to all persons known to the person to have an unrecorded interest in the property, and to all affected persons in possession of the property prior to such creation, modification, or termination and shall provide the department with:

(a) A copy of the notice provided;

(b) A list of the persons to whom notice was given and the address or other location to which the notice was directed; and

(c) Such title information as the department may require.

(2) Before issuing a notice of environmental use restrictions unilaterally, the department shall provide a copy of the proposed restrictive notice to all persons holding an interest of record in the real property that will be subject to the restrictive notice, all persons known to the department to have an unrecorded interest in such property, and all affected persons in possession of such property, and shall offer such persons a minimum of thirty days to comment on the proposed restrictive notice, unless notice has already been provided pursuant to subsection (1) of this section. In determining whether to issue the restrictive notice unilaterally, the department shall consider any comments received.

(3) The department shall review and make a determination regarding all requests to create, modify, or terminate a restrictive notice within sixty days after receipt of such request, including the information described in subsection (1) of this section.

(4) Upon issuance or approval of the restrictive notice, the department shall record the restrictive notice in the clerk and recorder's office for the county or counties in which the affected land is situated. For approved restrictive notices, the department may allow the owner of the property to record the notice. No person may record a restrictive notice that does not have the department's written approval.

(5) The department may authorize any notice of environmental use restrictions created in accordance with this section to be replaced by an environmental covenant as described in section 25-15-319. The department may condition its authorization and approval of the termination of the notice of environmental use restrictions on the prior creation, department approval and acceptance, and effective recording of the environmental covenant.

(6) Modifications or terminations of restrictive notices shall be recorded as provided in subsection (4) of this section. No person may record a modification or termination of a restrictive notice that does not have the department's written approval.

(7) Any determination by the department to issue, approve, modify, or terminate a notice of environmental use restrictions shall be subject to appeal in accordance with section 25-15-305.



§ 25-15-322. Enforcement - remedies

(1) An environmental covenant or restrictive notice imposed at any environmental remediation project shall be enforceable as provided in this section, even if the environmental remediation project is not otherwise subject to this part 3.

(2) In the event of an actual or threatened failure to comply with an environmental covenant or restrictive notice, the department may issue an order under this section requiring compliance with the terms of the environmental covenant or restrictive notice and may request the attorney general to bring suit in district court to enforce the terms of the environmental covenant or restrictive notice, to enforce the order issued pursuant to this section, or to seek other appropriate injunctive relief. An administrative order issued under this subsection (2) shall be subject to appeal in accordance with section 25-15-308.

(3) If a court of competent jurisdiction determines that an environmental covenant or restrictive notice is void or otherwise unenforceable, the department may take such action as may be authorized by any other law.

(4) The grantor of an environmental covenant may file suit in district court to enjoin actual or threatened violations of the covenant. Any third-party beneficiary specifically named in an environmental covenant or restrictive notice may file suit in district court to enjoin actual or threatened violations of the covenant or restrictive notice. The person who requested creation of a restrictive notice may file suit in district court to enjoin actual or threatened violations of the restrictive notice.

(5) An affected local government, as defined in section 25-15-324, may file suit in district court to enjoin actual or threatened violations of any environmental covenant or restrictive notice that applies to land within its jurisdiction.

(6) (Deleted by amendment, L. 2008, p. 174, § 9, effective March 24, 2008.)

(7) A court of competent jurisdiction is authorized to issue orders requiring compliance with an environmental covenant or restrictive notice, to enjoin actual or threatened violations of environmental covenants or restrictive notices, and to grant such other injunctive relief as it may deem appropriate.



§ 25-15-323. Registry of environmental covenants and notices of environmental use restrictions

The department shall create and maintain a registry of all environmental covenants and notices of environmental use restrictions, including any modification or termination thereof.



§ 25-15-324. Coordination with affected local governments

(1) For purposes of this part 3, "affected local government" means every county, city and county, or municipality in which land subject to an environmental covenant or restrictive notice is located. The department shall provide each affected local government with a copy of every environmental covenant and restrictive notice within such local government's jurisdiction and shall also provide a copy of any documents modifying or terminating such environmental covenant or restrictive notice.

(2) Whenever an affected local government receives an application affecting land use or development of land that is subject to an environmental covenant or restrictive notice and that may relate to or impact such covenant or restrictive notice, the affected local government shall notify the department of the application. The department shall evaluate whether the application is consistent with the environmental covenant or restrictive notice and shall notify the affected local government of the department's determination in a timely fashion, considering the time frame for the local government's review of the application.



§ 25-15-325. Other interests not impaired

Except as specifically provided in an environmental covenant or restrictive notice or pursuant to section 25-15-326, no transfer of a water right or any change of a point of diversion at any time, nor any interest in real property cognizable under statute, common law, or custom in effect in this state prior to July 1, 2001, nor any lease or sublease thereof at any time shall be impaired, invalidated, or in any way adversely affected by sections 25-15-317 to 25-15-326. All interests not transferred or conveyed in the environmental covenant shall remain in the grantor of the environmental covenant, including the right to engage in all uses of the lands affected by the environmental covenant that are not inconsistent with the environmental covenant and not expressly prohibited by the environmental covenant or by law.



§ 25-15-326. Validation

(1) Any document recorded by the owner of real property that restricts or requires certain uses or activities relating to such real property, including any restrictions on drilling for or pumping groundwater, to protect human health or the environment by limiting exposure to hazardous substances or by ensuring the integrity of a response action, shall be considered valid and enforceable by its terms, regardless of whether such document is denominated an easement, covenant, deed restriction, or some other instrument.

(2) The provisions of subsection (1) of this section shall apply only to:

(a) Documents that were required as part of an environmental remediation decision that was rendered prior to July 1, 2001; and

(b) Documents recorded in connection with a voluntary cleanup plan approved under section 25-16-306 or petition for a no action determination approved under section 25-16-307.

(3) Nothing in this section shall impair the validity or enforceability of an environmental covenant created under section 25-15-321.



§ 25-15-327. Applicability

The requirements of section 25-15-320 apply to remedial decisions made on or after July 1, 2001, that would create one or more of the conditions described in section 25-15-320 (2).



§ 25-15-328. Household medication take-back program - creation - liability - definitions - cash fund - rules

(1) (a) The general assembly finds and declares that prescription drug misuse is a rampant problem in Colorado, in part due to the accidental and intentional abuse of leftover household medications. The general assembly further declares that citizen access to a disposal location to return unused household medications will reduce the availability of household medications for unintended or abusive purposes and will further protect the environment through proper disposal.

(b) It is the intent of the general assembly to establish a household medication take-back program to facilitate the safe and effective collection and proper disposal of unused medications.

(2) As used in this section:

(a) "Approved collection site" means a site approved by the department for the collection of unused household medications.

(b) "Carrier" means an entity approved by the department to transport unused household medications from approved collection sites to a disposal location.

(c) "Disposal location" means a site approved by the department where unused household medications are destroyed in compliance with applicable laws so that the household medications are in a nonretrievable state and cannot be diverted for illicit purposes.

(d) "Household medications" means controlled substances approved for collection by federal law, prescription drugs, and over-the-counter medications in the possession of an individual.

(3) Subject to available funds, the executive director of the department shall establish a household medication take-back program to collect and dispose of unused household medications. The program must allow for individuals to dispose of unused household medications at approved collection sites and for carriers to transport unused household medications from approved collection sites to disposal locations.

(4) A collection site, carrier, or disposal location is not subject to liability for incidents arising from the collection, transport, or disposal of household medications if the collection site, carrier, or disposal location complies with the household medication take-back program in good faith and does not violate any applicable laws.

(5) The household medication take-back cash fund is created in the state treasury for the direct and indirect costs associated with the implementation of this section. The fund consists of moneys appropriated or transferred to the fund by the general assembly and any gifts, grants, and donations from any public or private entity. The department shall transmit gifts, grants, and donations collected by the department to the state treasurer, who shall credit the moneys to the fund. The moneys in the fund are subject to annual appropriation by the general assembly.

(6) Nothing in this section:

(a) Affects the authority to collect and reuse medications pursuant to section 12-42.5-133, C.R.S.; or

(b) Prohibits the operation of existing medication take-back and disposal programs regulated by the department.

(7) The commission may promulgate rules for the implementation of this section.






Part 4 - Infectious Waste

§ 25-15-401. Legislative declaration

(1) The general assembly hereby finds that there is a need for more clarity and uniformity regarding the definition of infectious waste and in the requirements for the handling, treatment, and disposal thereof and that the absence of such clarity and the inappropriate designation of general waste as infectious waste will result in further substantial and unnecessary costs, disparity, and confusion in the management of infectious waste, ultimately affecting many business and residential operations and facilities, including the operations and quality of care rendered by health care providers.

(2) For the purposes set forth in subsection (1) of this section, the provisions of this part 4 are enacted as a matter of statewide concern. The provisions of this part 4 shall not apply to infectious waste which is also deemed to be hazardous waste pursuant to section 25-15-101 (6), nor shall infectious waste be deemed hazardous waste solely because it is characterized as infectious waste.

(3) The general assembly further finds that, because of the nature of infectious waste and the manner of its designation as provided in this part 4 and because this part 4 recommends portions of the guidelines of the United States environmental protection agency, no rules or regulations governing the generators of infectious waste are necessary for nor shall be applicable to the implementation of this part 4. This limitation shall not be construed to limit any other rule-making which is permitted under other authorizing statutes.



§ 25-15-402. Infectious waste - definitions

(1) For the purposes of this part 4 and statewide applicability:

(a) "Infectious waste" means waste capable of producing an infectious disease and requires the consideration of certain factors necessary for induction of disease. These factors include:

(I) Presence of a pathogen of sufficient virulence;

(II) Dose;

(III) Portal of entry;

(IV) Resistance of host.

(b) For a waste to be infectious, it must contain pathogens with sufficient virulence and quantity so that exposure to the waste by a susceptible host could result in disease. All the factors specified in paragraph (a) of this subsection (1) must be present simultaneously for disease transmission to occur and must be present in a manner which constitutes a substantial risk of infection to humans.

(2) (a) Infectious waste shall be designated as such by the generator in accordance with this part 4. Such designation shall not be based solely upon any source or type of waste but shall be based upon the factors specified in subsection (1) of this section.

(b) It is recommended by the general assembly that the following categories of waste, as published in the "EPA Guide for Infectious Waste Management", May 1986, by the United States environmental protection agency, be designated as infectious:

(I) Isolation wastes from persons diagnosed as having a disease caused by an organism requiring, pursuant to recommendations by the centers for disease control in the 1988 publication "Biosafety in the Microbiological and Biomedical Laboratory" (second edition), biosafety level IV containment;

(II) Cultures and stocks of infectious agents and associated biologicals;

(III) Human blood and blood products and body fluids consisting of serum, plasma and other blood components, cerebrospinal fluid, synovial fluid, pleural fluid, peritoneal fluid, pericardial fluid, and amniotic fluid;

(IV) Human pathological/anatomical waste consisting of tissues and body parts that are discarded from surgical, obstetrical, autopsy, and laboratory procedures;

(V) Contaminated sharps;

(VI) Contaminated laboratory or research animal carcasses, body parts, and bedding.



§ 25-15-402.5. Disposition of fetal tissue

(1) As used in this section, unless the context otherwise requires, "fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy. The death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.

(2) Nothing in this part 4 shall be deemed to prohibit the treatment of the remains from a fetal death pursuant to article 54 of title 12, C.R.S.



§ 25-15-403. Generator management plan

(1) Each generator of infectious waste shall develop and implement an on-site infectious waste management plan which is appropriate for the particular facility. Such plan shall include:

(a) The designation of infectious waste generated by the facility;

(b) The handling of infectious waste which includes segregation, identification, packaging, storage, transportation, treatment techniques for each waste type, if applicable, and disposal;

(c) Contingency planning for spills or loss of containment;

(d) Staff training and the designation of a person responsible for implementation of the management plan;

(e) If on-site treatment is not available, the management plan shall provide for appropriate off-site treatment or disposal.

(2) The management plan, including the documentation provided in section 25-15-404 (2), shall be available for inspection to the hauler of any waste, to the disposal facility, and to the licensing or regulatory agency, if applicable, of the generator.



§ 25-15-404. On-site disinfection

(1) Any infectious waste which has been appropriately treated at the site of generation by the generator so as to render it noninfectious shall not thereafter be deemed infectious for purposes of handling or disposal.

(2) Appropriate treatment shall include any method of treatment which renders the infectious waste noninfectious. Use of a treatment method recommended by the United States environmental protection agency, as published in the "EPA Guide for Infectious Waste Management", May 1986, shall be conclusively presumed to be an appropriate treatment method. Any method of treatment shall include:

(a) Documentation by the generator that the method of treatment utilized for his operation is effective in rendering infectious waste noninfectious in such operation;

(b) Written standard operating procedures for the use of or implementation of the treatment method;

(c) Regular monitoring of the standard operating procedures and the effectiveness of such disinfective method.

(3) Upon request of the chairman of either the senate or house of representatives committees on health, environment, welfare, and institutions, or any successor committees, the department of public health and environment shall make a report to the senate and house of representatives committees on health, environment, welfare, and institutions, or any successor committees, on the current status, in view of scientific knowledge and technology, of the recommendations contained in the "EPA Guide for Infectious Waste Management", May 1986, and may make any additional recommendations it deems necessary.



§ 25-15-405. Appropriate treatment and disposal - nonliability

(1) A generator of infectious waste using an appropriate treatment method with appropriate documentation as provided in section 25-15-404 (2) and, in good faith, utilizing disposal facilities for such waste shall not be civilly or criminally liable for injuries or damages allegedly resulting from the infectious character of such waste; except that any generator who does not use an appropriate treatment method or any generator who fails to utilize disposal facilities in good faith shall not be relieved of civil or criminal liability.

(2) When any infectious waste has been appropriately treated, the generator shall either identify it as such or provide the hauler and disposal facility with a written statement that its general waste includes infectious waste which has been appropriately treated to render it noninfectious.



§ 25-15-406. Penalty

(1) (a) Any generator who knowingly removes, causes to be removed, or allows to be removed from the site of generation any infectious waste which he knew was not appropriately treated and not identified as untreated when such infectious waste was so removed from the site of generation shall be subject to the civil penalties set forth in paragraph (b) of this subsection (1).

(b) Upon conviction of a first offense, a generator shall be subject to a civil penalty of not more than three thousand dollars per day for each day of violation, not to exceed fifteen thousand dollars. Upon conviction of a second or subsequent offense which occurs within five years of a previous conviction, a generator shall be subject to a civil penalty of three thousand dollars per day for each day of violation, not to exceed twenty-five thousand dollars.

(2) (a) Any person who knowingly hauls untreated infectious waste and recklessly spills or loses such waste or knowingly disposes of such waste at an unlawful site or disposal or treatment facility shall be subject to the civil penalties set forth in paragraph (b) of this subsection (2).

(b) Upon conviction of a first offense, a person shall be subject to a civil penalty of not more than three thousand dollars per day for each day of violation, not to exceed fifteen thousand dollars. Upon conviction of a second or subsequent offense which occurs within five years of a previous conviction, a person shall be subject to a civil penalty of three thousand dollars per day, not to exceed twenty-five thousand dollars.

(3) All civil penalties set forth in this section shall be determined by a court of competent jurisdiction upon action instituted by the department of public health and environment.



§ 25-15-407. Presumption of noninfectiousness

It is conclusively presumed that any infectious waste which has been appropriately treated and documented in section 25-15-404 (2) either on the site or off the site is not infectious after it has been so treated.






Part 5 - Hazardous Waste Incinerator or Processor Sites

§ 25-15-501. Short title

This part 5 shall be known and may be cited as the "State Hazardous Waste Incinerator or Processor Siting Act".



§ 25-15-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Existing hazardous waste incinerator" means a hazardous waste incinerator that was in active operation, as authorized by applicable federal and state laws and regulations, on or before August 21, 1991.

(1.5) "Existing hazardous waste processor" means a hazardous waste processing facility that was in active operation, regardless of the amount of hazardous waste treated annually, as authorized by applicable federal and state laws and rules, on or before March 22, 2002.

(2) "Governing body having jurisdiction" means the board of county commissioners if a hazardous waste incinerator or processor site is located in any unincorporated portion of a county and means the governing body of the appropriate municipality if a hazardous waste incinerator or processor site is located within an incorporated area.

(3) (a) "Hazardous waste incinerator" means:

(I) Any hazardous waste incinerator as defined in regulations of the commission promulgated pursuant to section 25-15-302; or

(II) Any boiler or industrial furnace that burns hazardous waste, as defined in subpart B of part 260 of title 40, code of federal regulations, as from time to time amended, until such time as the commission, pursuant to section 25-15-302, promulgates a definition of boiler or industrial furnace, at which time such state definition shall operate in lieu of the foregoing federal definition. Such term shall include, but is not limited to, any cement kiln, lime kiln, aggregate kiln, or blast furnace.

(b) The term "hazardous waste incinerator" excludes any facility for incineration of a hazardous waste performing on-site remediation pursuant to the federal "Comprehensive Environmental Response, Compensation, and Liability Act".

(4) (a) "Hazardous waste processing" means both of the following, except as provided in paragraph (b) of this subsection (4):

(I) Any treatment method, technique, or process designed to change the physical, chemical, or biological character or composition of acute hazardous waste, as defined in rules of the commission promulgated pursuant to part 3 of this article, in order to neutralize such waste, reduce the volume of such waste, or render such waste less hazardous, safer for transport, amenable to recovery or use, or amenable to storage; and

(II) Any acute hazardous waste processing, as defined in rules of the commission promulgated pursuant to section 25-15-302.

(b) "Hazardous waste processing" does not include:

(I) The treatment of less than one thousand kilograms of acute hazardous waste per year;

(II) The treatment, storage, or disposal of hazardous waste pursuant to a certificate of designation issued under, or otherwise regulated by, part 2 of this article;

(III) The processing of hazardous waste that is not listed as acute hazardous waste in rules of the commission promulgated pursuant to part 3 of this article;

(IV) The processing of any hazardous waste pursuant to any record of decision, consent decree, or administrative order authorized by or made pursuant to applicable federal or state laws and rules, as amended or revised, or any record of decision issued pursuant to a periodic revision of a record of decision that was made on or before March 22, 2002;

(V) The performance of on-site processing or treatment of hazardous waste associated with efforts to clean up contaminated soil, groundwater, or surface water pursuant to federal or state environmental laws;

(VI) The processing of hazardous waste incidental to commercial manufacturing;

(VII) The treatment, storage, management, or processing of solid waste pursuant to a certificate of designation issued under article 20 of title 30, C.R.S.;

(VIII) The conduct of any activities pursuant to an approved reclamation plan contained in a permit issued under, or otherwise regulated by, article 32 or 33 of title 34, C.R.S.; or

(IX) The conduct of any activities regulated under article 60 of title 34, C.R.S.

(5) "Hazardous waste processor" means a facility that engages in hazardous waste processing subject to the requirement for a part B permit or interim status under rules of the commission promulgated pursuant to section 25-15-302.

(6) "Hazardous waste processor site" means a location where hazardous waste is:

(a) Processed; or

(b) Generated or stored by the owner of a hazardous waste processor or by an affiliate or customer of a hazardous waste processor who produces hazardous waste.



§ 25-15-503. Certificate required - incineration or processing of hazardous waste prohibited - exceptions

(1) Any person desiring to own or operate a hazardous waste incinerator or processor shall first obtain a certificate of designation from the governing body having jurisdiction over the area in which such proposed hazardous waste incinerator or processor site is located.

(2) Hazardous waste incineration or processing by any person is prohibited except on or at a hazardous waste incinerator or processor site for which a certificate of designation has been obtained as provided in this part 5.

(3) Notwithstanding the provisions of subsections (1) and (2) of this section and section 25-15-507, any existing hazardous waste incinerator or processor shall be an approved activity for which obtaining a certificate of designation under the provisions of this part 5 shall be unnecessary.



§ 25-15-504. Application for certificate - review by governing body

(1) Any person desiring to own or operate a hazardous waste incinerator or processor shall make application to the governing body having jurisdiction over the area in which such incinerator, incinerator site, processor, or processor site is or is proposed to be located for a certificate of designation.

(2) An application made pursuant to the provisions of subsection (1) of this section shall be accompanied by a fee to be established by the governing body having jurisdiction. Such fee shall be based on the reasonable anticipated costs that may be incurred by such governing body in the application review and approval process imposed by this article. Such fee shall be for the reasonable costs necessary in the application review and hearing process imposed by this article and shall not exceed one hundred thousand dollars. The local governing body having jurisdiction shall provide an accounting of the actual costs incurred by such body in the application review and hearing process and shall refund any payment in excess of such costs within ninety days after completion of the certification process.

(3) An application made pursuant to the provisions of subsection (1) of this section shall set forth the location of the incinerator or processor site and incinerator or processor, the types of hazardous waste to be accepted or rejected, the types of incinerator or processor by-product disposal, the method of supervision, the anticipated access routes in the county in which the site is located, and such other information as may be required by the governing body having jurisdiction.

(4) The clerk of the governing body having jurisdiction shall promptly notify the county commissioners and the governing body of any other county or municipality within twenty miles of a proposed hazardous waste incinerator or processor upon the filing of any application for a certificate of designation for such incinerator, processor, or site.



§ 25-15-505. Grounds for approval

(1) A governing body having jurisdiction shall approve or disapprove an application for a hazardous waste incinerator or processor site certificate of designation within one hundred eighty days after receiving such application. Such governing body having jurisdiction may approve an application for a certificate of designation upon a finding of all of the following factors:

(a) That the proposed hazardous waste incinerator or processor site would not pose a significant threat to the health or safety of the public or the environment, taking into consideration:

(I) The density of population in the areas neighboring such proposed site;

(II) The density of population in the areas that are adjacent to any portion of delivery roads to such proposed site and that lie within a fifty-mile radius of such proposed site; and

(III) The risk of accidents occurring during the transportation of waste to or at the proposed site;

(b) That the applicant has documented such applicant's financial ability to operate the proposed hazardous waste incinerator or processor;

(c) That the applicant, taking into account such applicant's prior performance records, if any, in the treatment, storage, disposal, processing, or incineration of hazardous waste, has documented sufficient reliability, expertise, and competency to operate and manage the proposed hazardous waste incinerator or processor; and

(d) That the proposed site conforms to the comprehensive land use plans and relevant land use regulations of the governing body having jurisdiction; except that, to the extent the commission has promulgated a rule imposing a condition on incinerator or processor operation pursuant to section 25-15-302, such comprehensive land use plans and rules shall not impose a condition more stringent than that contained in such state rule.

(2) In considering an application for a proposed hazardous waste incinerator or processor, the governing body having jurisdiction shall take into account the effect that such hazardous waste incinerator or processor will have on the surrounding property, taking into consideration the types of processing to be used, wind and climatic conditions, and both the quality and quantity of public and private infrastructure necessary to facilitate the construction and subsequent operation of such incinerator, processor, or site.

(3) (a) Prior to the issuance of a certificate of designation for a hazardous waste incinerator or processor, the application, comprehensive land use plans, any relevant zoning ordinances, and any other pertinent information shall be presented to the governing body having jurisdiction at a public hearing to be held after notice. Such notice shall contain the date, time, and location of the hearing and shall state that the matter to be considered at such hearing is the applicant's application for a hazardous waste incinerator or processor. Such notice shall be published in a newspaper having general circulation in the county or municipality in which the proposed hazardous waste incinerator or processor site is located at least ten days but no more than thirty days prior to the date of such hearing. Any such notice shall be printed prominently in at least ten-point, bold-faced type. Such notice shall be posted at the proposed hazardous waste incinerator or processor site for a period beginning at least thirty days before such public hearing and continuing through the date of such hearing.

(b) At any public hearing held pursuant to the provisions of paragraph (a) of this subsection (3), the governing body having jurisdiction shall hear or receive any written or oral testimony presented by the applicant and by governmental entities and residents or any interested party concerning such proposed incinerator or processor site. All such testimony shall be considered by the governing body having jurisdiction in making a decision concerning such application.

(4) The governing body having jurisdiction shall notify the department of the approval or disapproval of any application for a hazardous waste incinerator or processor certificate of designation within five days after such approval or disapproval.

(5) The governing body having jurisdiction over a hazardous waste incinerator or processor may enact local procedural rules in order to implement the provisions of this part 5. If a local procedural rule conflicts with any of the provisions of this article, the provisions of this article shall control.



§ 25-15-506. Certificate

(1) A certificate of designation for a hazardous waste incinerator or processor site shall identify the general types of waste that shall be incinerated or processed and the types of waste that shall be rejected by such hazardous waste incinerator or processor site, subject to a more specific statement of waste to be rejected in the hazardous waste permit issued pursuant to part 3 of this article or the federal act.

(2) Such certificate of designation shall be displayed in a prominent place at the hazardous waste incinerator or processor site.

(3) Such certificate of designation may provide such conditions as may reasonably be necessary for the safe operation of such site. Such conditions may include but are not limited to the provision by the site owner or operator of additional fire protection, security, or trained personnel for monitoring, inspections, and incident responses.

(4) A certificate of designation issued pursuant to this part 5 shall be deemed to satisfy any requirement imposed by part 1 of article 20 of title 30, C.R.S., for a certificate of designation as a solid wastes disposal site and facility.



§ 25-15-507. Substantial change in ownership, design, or operation

(1) Any substantial change in the ownership of a hazardous waste incinerator or processor, including but not limited to an assignment or a transfer of the certificate of designation, or in the design or operation of a hazardous waste incinerator, incinerator site, processor, or processor site shall be submitted to the governing body having jurisdiction for its approval. Approval by the governing body having jurisdiction shall be required before such a substantial change may become effective. For the purposes of this section, "substantial change" shall have such meaning as is provided for such term in the rules of the commission promulgated pursuant to section 25-15-510.

(2) Except as provided in subsection (3) of this section, approval of a substantial change under this section shall be made if the governing body having jurisdiction finds all of the factors required by the provisions of section 25-15-505 (1) and has considered the factor provided in section 25-15-505 (2).

(3) A substantial change involving only a change in ownership, including an assignment or transfer of the certificate of designation, shall be made if the governing body having jurisdiction finds the factors required in section 25-15-505 (1)(b) and (1)(c).

(4) An application for approval of a substantial change under this section shall be accompanied by a fee established by the governing body having jurisdiction, which fee shall not exceed ten thousand dollars and which fee may be refunded in whole or in part.



§ 25-15-508. Revocation or suspension of certificate

(1) A governing body having jurisdiction that has granted a certificate of designation for a hazardous waste incinerator or processor may revoke or suspend such certificate of designation if such governing body having jurisdiction finds that:

(a) There was a material misrepresentation or misstatement of fact in the application for such certificate of designation;

(b) Such hazardous waste incinerator or processor is not being operated in substantial compliance with any term, condition, or limitation of its certificate of designation or any applicable rule adopted pursuant to this part 5; or

(c) The owner or operator of such hazardous waste incinerator or processor has failed to pay the annual fee to the governing body having jurisdiction as required by the provisions of section 25-15-515 (1).

(2) The revocation or suspension of a certificate of designation shall not relieve the owner or operator of the hazardous waste incinerator or processor from any legal liability.



§ 25-15-509. Judicial review

The award, denial, revocation, or suspension of a certificate of designation by the governing body having jurisdiction shall be subject to judicial review in the district court for the judicial district in which the hazardous waste incinerator or processor is located or is proposed to be located. Any request for such judicial review shall be made within thirty days after such award, denial, revocation, or suspension. If the court finds that the governing body having jurisdiction has acted reasonably and in accordance with the procedures and procedural limitations of this part 5, the court shall affirm the action of the governing body having jurisdiction. If the court finds that the action is arbitrary and capricious, not in accord with the procedures or procedural limitations of this part 5, unsupported by substantial evidence when the record is considered as a whole, or otherwise contrary to law, then the court shall hold unlawful and set aside the action and shall remand the case to the governing body having jurisdiction for further proceedings as appropriate.



§ 25-15-510. Rules - limitations

(1) The commission may promulgate rules establishing what constitutes a substantial change in ownership, design, or operation of a hazardous waste incinerator or processor under the provisions of section 25-15-507.

(2) The regulations promulgated by the commission pursuant to this section shall be based upon generally accepted scientific data.



§ 25-15-511. List of hazardous wastes - final inventory

The operator of any hazardous waste incinerator or processor site shall maintain a list of the hazardous wastes accepted for incineration or processing at such site. Such list shall indicate the types of hazardous waste accepted for incineration or processing at such hazardous waste incinerator or processor and the location of such waste. A copy of such list shall be provided to any person upon request and upon payment of a reasonable charge for the costs of the reproduction of such list. Upon the closure of a hazardous waste incinerator or processor site, a final inventory of hazardous wastes shall be prepared and filed with the department. The department shall make any such final inventory available for public inspection and copying at reasonable cost.



§ 25-15-512. Inspections of hazardous waste incinerator or processor sites

(1) The department shall conduct inspections of each hazardous waste incinerator or processor site at intervals determined by rules of the commission based upon the volume and toxicity of the wastes being received at such site. Such inspections shall include, but are not limited to, inspections conducted during the reception of hazardous wastes, during the incineration of hazardous wastes, during the processing of hazardous wastes, and during the shipment of incineration or processing by-products. The department shall be permitted reasonable access to all operations at any hazardous waste incinerator or processor site for the purpose of monitoring and inspecting such operations. Unless an emergency exists at such site, or unless the department has reason to believe that unlawful activity is being conducted or will be conducted at such site, the department shall provide prior notification of the inspection and shall conduct such inspection during normal business hours.

(2) The governing body having jurisdiction over any hazardous waste incinerator or processor site or the governing body of any other county or municipality having jurisdiction over such site pursuant to an intergovernmental agreement shall have physical and structural access to such site during the operating hours of such site for the purpose of periodic inspections by the agents of such governing body.



§ 25-15-513. Violation - criminal penalty

Any person who violates any provision of this part 5 commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 25-15-514. Violation - civil penalty - reimbursement of costs

(1) Any person who violates any provision of this part 5 shall be subject to a civil penalty of not more than ten thousand dollars per day of violation. Such penalty shall be determined and collected by the district court for the judicial district in which such violation occurs upon action instituted by the department or the governing body having jurisdiction. In determining the amount of any such penalty, the court shall take into account the seriousness of the violation, whether the violation was willful or due to mistake, the economic impact of the penalty on the violator, and any other relevant factors. All penalties collected pursuant to this section shall be transmitted to the state treasurer, who shall credit fifty percent of such moneys to the general fund and shall transmit the remaining fifty percent of such moneys to the governing body having jurisdiction.

(2) If the violation of the provisions of this part 5 for which a penalty has been assessed and paid into the general fund pursuant to the provisions of subsection (1) of this section results in a county, municipality, or other local government incurring costs to remove, contain, or otherwise mitigate the effects of the hazardous waste which was involved in the violation, such local government shall be entitled to reimbursement for such costs. A local government requesting reimbursement of such costs shall file a claim for reimbursement with the state treasurer. The state treasurer shall make reimbursements out of any funds attributable to the civil penalty imposed for such violation pursuant to the provisions of subsection (1) of this section.



§ 25-15-515. Annual fees - commercial hazardous waste incinerator or processor funds

(1) (a) The owner or operator of any hazardous waste incinerator or processor for which a certificate of designation has been issued pursuant to this article shall be required, contingent upon the issuance of federal or state permits, to pay the governing body having jurisdiction an annual fee for the purpose of offsetting the estimated direct costs necessitated by such hazardous waste incinerator or processor. The governing body having jurisdiction shall provide the owner or operator of such hazardous waste incinerator or processor with an accounting of the basis of such fees. Such costs may include but are not limited to the improvement and maintenance of roads and bridges; fire protection; law enforcement; monitoring by county or municipal health officials pursuant to the requirements of state law, rules, and the certificate of designation; and emergency preparation and response. The amount of such fee shall be no more than the greater of two percent of the annual estimated operating cost of or the annual estimated gross revenue received for the incineration or processing of hazardous wastes by the hazardous waste incinerator or processor. The governing body having jurisdiction may provide reimbursement out of such fee moneys to other governmental units for the reasonable direct costs to such governmental units of increased services necessitated by such hazardous waste incinerator or processor.

(b) In lieu of the annual fees imposed under paragraph (a) of this subsection (1), the governing body may request that the owner or operator of any hazardous waste incinerator or processor site make a lump-sum payment covering the total amount of fees imposed under this section. Such lump sum payment shall not be made unless the governing body having jurisdiction and the owner or operator of a hazardous waste incinerator or processor agree to such payment.

(2) In the event that the owner or operator of a hazardous waste incinerator or processor site fails to pay the annual fee imposed pursuant to the provisions of subsection (1) of this section, the governing body having jurisdiction may suspend the certificate of designation for such site until such annual fee has been paid.

(3) Any governing body having jurisdiction is authorized to establish a hazardous waste incinerator or processor fund. All fees collected pursuant to subsection (1) of this section shall be deposited to the credit of said fund and appropriated by the governing body for the purposes for which such fees are collected.









Article 16 - Hazardous Waste Sites

Part 1 - Clean-Up

§ 25-16-101. Legislative declaration

(1) The general assembly hereby finds and declares that the existence of facilities subject to the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", including old radium mill residue deposits, poses a potential and significant health hazard. This article is therefore enacted to protect the public health, safety, and welfare by cooperating with the federal government in providing for the disposal and control of such wastes in a safe and environmentally sound manner to prevent or minimize other environmental impacts from such wastes and by providing for the creation of a hazardous substance response fund to provide the necessary state's share of the response costs of cleaning up such sites.

(2) The general assembly also finds and declares that in order to further the purposes of section 30-20-100.5, C.R.S., it is necessary for a portion of the solid waste user fee imposed under section 25-16-104.5 to be used for the purposes specified in part 1 of article 20 of title 30, C.R.S.



§ 25-16-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Attended solid waste disposal site" means a site established pursuant to part 1 of article 20 of title 30, C.R.S., at which an attendant is present during the normal hours of operation on or after December 31, 1984. This term shall not include any site which is deemed to hold a certificate of designation, but for which such certificate is not required, pursuant to section 30-20-102 (4), C.R.S.; nor shall it include any site used by a person for disposal of solid waste on his own property pursuant to section 30-20-102 (3), C.R.S.

(1.5) "Commission" means the solid and hazardous waste commission created in section 25-15-302.

(2) "Department" means the department of public health and environment.

(3) "Federal act" means the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", as from time to time amended.

(4) "Hazardous substance" has the same meaning as that ascribed to it in the federal act.

(5) "National contingency plan" has the same meaning as that ascribed to it in the federal act and the OPA.

(5.3) "Oil" has the same meaning as that ascribed to it in the OPA.

(5.6) "OPA" means the federal "Oil Pollution Act of 1990", 33 U.S.C. sec. 2701 et seq., as amended.

(6) "Remedial action" has the same meaning as that ascribed to it in the federal act.

(7) "Removal" has the same meaning as that ascribed to it in the federal act.

(8) "Response" has the same meaning as that ascribed to it in the federal act.

(9) "Responsible party" has the same meaning as that ascribed to it in the federal act and the OPA.

(10) "Solid waste" has the same meaning as that ascribed to it in section 30-20-101 (6), C.R.S.

(11) "Waste producer" means any legal person who contracts for the transportation of waste ultimately destined for an attended solid waste disposal site.



§ 25-16-103. Authorization to participate - implementation

(1) The general assembly hereby authorizes the department of public health and environment to participate in federal implementation of the federal act and the OPA and, for such purpose, the department has the authority to participate in the selection and performance of responses and remedial actions and to enter into cooperative agreements with the federal government providing for remedial actions and responses. The department, with the consent of the governor, has the authority to decline to participate with the federal government on remedial actions which the department determines are not in the interest of the state. Any cooperative agreements entered into under this article may provide assurances acceptable to the federal government that:

(a) The state will assure all future maintenance of the removal and remedial actions provided for the expected life of such actions;

(b) The state will assure the availability of an acceptable hazardous waste disposal facility for any necessary off-site storage, destruction, treatment, or secure disposition of the hazardous substances.

(2) Any state matching payment required by a cooperative agreement entered into pursuant to this section must be approved by the general assembly acting by bill.



§ 25-16-104. Financial participation

Subject to the provisions of section 25-16-103, the general assembly accepts the provisions of section 104 (c)(3)(C) of the federal act requiring the state to pay or assure payment of the necessary state share of response costs, as appropriated by the general assembly, including all future operation and maintenance costs. Any remedial action requiring state matching payment shall be explicitly approved by the general assembly acting by bill and shall be subject to appropriation.



§ 25-16-104.5. Solid waste user fee - imposed - rate - direction - legislative declaration - repeal

(1) Repealed.

(1.5) The general assembly hereby finds and declares that, for purposes of this section, a user fee is intended to be a charge imposed upon waste producers in addition to any charge specified by contract. Any such user fee imposed by this section shall be itemized and depicted on any bill, receipt, or other mechanism used for solid waste management services rendered to any person disposing of solid waste and shall be in addition to the costs of any other solid waste management services provided.

(1.7) (a) On or after July 1, 2010, the commission shall promulgate rules that establish a solid waste user fee upon each person disposing of solid waste at an attended solid waste disposal site. The operator of the site at the time of disposal shall collect the fee from waste producers or other persons disposing of solid waste. The effective date and amount of the fee shall be set by rule of the commission, and the amount shall be sufficient to offset:

(I) The department's direct and indirect costs associated with implementation of the solid waste management program under section 30-20-101.5, C.R.S.;

(II) The department's direct and indirect costs for the implementation of its responsibilities under the federal act, as described in this part 1, and to provide matching funds and cover future maintenance costs pursuant to section 25-16-103; and

(III) The anticipated payments to the department of law, pursuant to subparagraph (II) of paragraph (b) of this subsection (1.7), for the direct and indirect costs of the department of law for the implementation of its responsibilities under the federal act, as described in this part 1, which costs are distinct from those described in subparagraph (II) of this paragraph (a).

(b) (I) The portion of the fee collected for the costs described in subparagraph (I) of paragraph (a) of this subsection (1.7) shall be transmitted to the department for deposit into the solid waste management fund created in section 30-20-118, C.R.S.

(II) The portions of the fee imposed under this subsection (1.7) that are collected for the costs described in subparagraphs (II) and (III) of paragraph (a) of this subsection (1.7) shall be transmitted to the department for deposit into the hazardous substance response fund created in section 25-16-104.6. The department may expend money from the portion of the fee collected under subparagraph (III) of paragraph (a) of this subsection (1.7) to compensate the department of law for all or a portion of the expenses incurred for services rendered under the federal act and the OPA, as billed to the department by the department of law. The department may expend money from the fees collected under this subsection (1.7) to finance the radon education and awareness program, established in section 25-11-114 (2), and the radon mitigation assistance program, established in section 25-11-114 (3).

(c) The fee established by the commission under this subsection (1.7) shall not exceed fifty cents per cubic yard of solid waste, of which no more than three and one-half cents shall pay for the costs described in subparagraph (III) of paragraph (a) of this subsection (1.7).

(d) The department shall give the operators of attended solid waste disposal sites written notice of changes to the solid waste user fees no later than ninety days before the effective date of the changes. Failure to provide the notice required by this paragraph (d) shall invalidate the rules that changed the fees.

(2) (a) Repealed.

(a.5) Notwithstanding any provision of law to the contrary, one hundred percent of the moneys collected pursuant to subparagraph (II) of paragraph (a) of subsection (1.7) of this section from persons disposing of solid waste at an attended solid waste disposal site where a local government solid waste disposal fee is imposed to fund hazardous substance response activities at sites designated on the national priority list pursuant to the federal act shall be transmitted to the owner of the solid waste disposal site to the extent that the moneys are used to fund the response activities at the sites on the national priority list. The balance of any moneys described under this paragraph (a.5) that are not used to fund such response activities shall be credited to the hazardous substance response fund created in section 25-16-104.6.

(b) At the end of each fiscal year, the state treasurer shall transfer any moneys in the solid waste management fund created in section 30-20-118, C.R.S., that exceed sixteen and one-half percent of the moneys expended from such fund during the fiscal year to the hazardous substance response fund created in section 25-16-104.6.

(3) to (3.7) Repealed.

(3.9) (a) Subject to subsection (1.5) of this section, in addition to any other user fee imposed by this section, on or after July 1, 2007, there is hereby imposed a user fee to fund the recycling resources economic opportunity program created in section 25-16.5-106.7. Such fee shall be collected by the operator of an attended solid waste disposal site at the time of disposal and shall be imposed and passed through to waste producers and other persons disposing of waste at the following rate or at an equivalent rate established by the department:

(I) Two cents per load transported by a motor vehicle that is commonly used for the noncommercial transport of persons over public highways;

(II) Four cents per load transported by a truck, as defined in section 42-1-102 (108), C.R.S., that is commonly used for the noncommercial transport of persons and property over the public highways; and

(III) An amount, per cubic yard per load transported by any commercial vehicle or other vehicle not included in the vehicles described in subparagraph (I) or (II) of this paragraph (a), in accordance with the following schedule:

(A) Through December 31, 2013, seven cents per cubic yard per load;

(B) From January 1, 2014, through December 31, 2014, nine cents per cubic yard per load;

(C) From January 1, 2015, through December 31, 2015, eleven cents per cubic yard per load; and

(D) On and after January 1, 2016, fourteen cents per cubic yard per load.

(b) Any user fee collected by the operator of a solid waste disposal site or facility pursuant to paragraph (a) of this subsection (3.9) shall be transmitted by the last day of the month following the end of each calendar quarter to the state treasurer, who shall credit one hundred percent of such moneys to the recycling resources economic opportunity fund created in section 25-16.5-106.5, to fund the recycling resources economic opportunity program pursuant to section 25-16.5-106.7.

(4) The department shall credit an amount equal to two and one-half percent of the money collected as fees by a solid waste disposal site or facility in order to defray the costs of such collection.

(5) Any operator who fails to collect or to transmit, within thirty days of the day specified in subsection (2) of this section, the fee imposed pursuant to this section is liable for payment of a civil penalty of ten percent of the total amount of fee money uncollected or untransmitted. Collection of such penalty and fee shall be in the manner provided for the collection and enforcement of taxes pursuant to article 21 of title 39, C.R.S.

(6) This section is repealed, effective July 1, 2026.

(7) Repealed.



§ 25-16-104.6. Fund established - administration - revenue sources - use

(1) (a) There is hereby established in the state treasury the hazardous substance response fund. The fund is composed of money that the general assembly may choose to appropriate from the general fund, money derived from the fee imposed pursuant to section 25-16-104.5, and any interest derived therefrom; money recovered from responsible parties pursuant to the federal act or the OPA that is not generated by the state litigating as trustee for natural resources pursuant to section 25-16-104.7; money recovered through litigation by the state pursuant to the federal act or the OPA that is designated for future response cost; and any other money derived from public or private sources that may be credited to the fund. Money in the fund shall be annually appropriated by the general assembly, subject to section 25-16-104, remains available for the purposes of this article, and does not revert to the general fund of the state at the end of any fiscal year. If the fund balance exceeds ten million dollars in any state fiscal year and the fund balance is not projected to fall below ten million dollars within twenty-four months, the department shall evaluate the need to reduce fees to bring the balance of the fund below ten million dollars, and shall present the evaluation to the commission.

(b) Repealed.

(c) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, on April 20, 2009, the state treasurer shall deduct seventeen million four hundred sixty-eight thousand five hundred seventeen dollars from the hazardous substance response fund and transfer such sum to the general fund.

(d) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, on June 1, 2009, the state treasurer shall deduct twelve million five hundred thousand dollars from the hazardous substance response fund and transfer such sum to the general fund.

(e) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, on July 1, 2009, the state treasurer shall deduct two million five hundred thousand dollars from the hazardous substance response fund and transfer such sum to the general fund.

(f) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, for the state fiscal year commencing July 1, 2010, the state treasurer shall make a one-time transfer from the hazardous substance response fund to the solid waste management fund created in section 30-20-118, C.R.S., of up to four hundred thousand dollars, to be used in connection with the department's solid waste management activities.

(2) The general assembly may appropriate up to two and one-half percent of the money in the hazardous substance response fund for the department's costs of administration and its costs of collection of fees or civil penalties pursuant to section 25-16-104.5. In addition, the department is authorized, subject to appropriation by the general assembly, to use the money in the fund for the following purposes:

(a) To maintain an inventory of all sites and facilities at which hazardous substances have been disposed of in the state;

(b) To supply such state matching funds as may be needed to perform response actions at any site where action is being taken pursuant to the federal act;

(c) To provide any post-cleanup monitoring and maintenance required pursuant to the federal act;

(d) To provide for future response costs in connection with state activities at natural resource damage sites;

(e) To provide such state matching funds as may be needed to perform remediation activities at sites subject to remediation under the federal "Water Pollution Control Act", 33 U.S.C. sec. 1251 et seq., where such remediation activities would keep the site from being added to the national priorities list established pursuant to the federal act;

(f) To remediate sites:

(I) That do not have a responsible party that will perform a remediation;

(II) That have been determined to present a threat to human health or the environment; and

(III) Where the remediation will allow the redevelopment of the property for the public good;

(g) Repealed.

(h) To finance the radon education and awareness program, established in section 25-11-114 (2), and the radon mitigation assistance program, established in section 25-11-114 (3).

(2.5) Money in the hazardous substance response fund may be appropriated as follows:

(a) To finance any litigation arising under this part 1, the federal act, or the OPA on behalf of the state;

(b) For the enforcement of court-approved remedies under the federal act out of moneys in the hazardous substance response fund received for future response costs, excluding fines, under the federal act.

(2.7) (Deleted by amendment, L. 2007, p. 1503, § 1, effective May 31, 2007.)

(3) Before the department supplies hazardous substance response fund money as state matching funds for a particular site pursuant to paragraph (b) of subsection (2) of this section, the executive director of the department shall first make a written determination that no potentially responsible party or parties have offered to implement a proper removal and remedial action plan at such site at their own expense, consistent with the national contingency plan established pursuant to the federal act.

(4) It is the intent of the general assembly that state matching moneys be appropriated only from the hazardous substance response fund or the hazardous substance site response fund.



§ 25-16-104.7. Natural resource damage recoveries - fund created - repeal

(1) Except as provided in subsection (3) of this section, money recovered through litigation by the state acting as trustee of natural resources pursuant to the federal act or the OPA, and any interest derived therefrom, are credited to the natural resource damage recovery fund, which fund is hereby created. The department may expend the custodial money in the fund without further appropriation for purposes authorized by the federal act or the OPA, including the restoration, replacement, or acquisition of the equivalent of natural resources that have been injured, destroyed, or lost as a result of a release of a hazardous substance or oil. In addition, the department shall use the money in the natural resource damage recovery fund in a manner that is consistent with any judicial order, decree, or judgment governing the use of any particular recovery credited to the fund.

(2) Repealed.

(3) To the extent authorized by law, and consistent with a final judicial order or decree in any litigation by the state acting as trustee of natural resources pursuant to the federal act or the OPA, any recovery of natural resource damage assessment or other costs, including litigation costs and fees, shall be credited to the fund from which such costs were originally paid.

(4) (a) Notwithstanding any other provision of law and except as provided in paragraph (b) of this subsection (4), on June 30, 2010, and each June 30 thereafter, the state treasurer shall:

(I) Deduct an amount equal to sixty-two and three-tenths percent of the interest earned on those moneys in the natural resource damage recovery fund that were received in the settlement reached in the case denominated State of Colorado v. United States of America, Shell Oil Company, et al., Case No. 83 CV 2386, in the United States district court for the district of Colorado, and shall transfer such amount to the hazardous substance response fund created in section 25-16-104.6; and

(II) Deduct an amount equal to thirty-seven and seven-tenths percent of the interest earned on those moneys in the natural resource damage recovery fund that were received in the settlement reached in the case denominated State of Colorado v. United States of America, Shell Oil Company, et al., Case No. 83 CV 2386, in the United States district court for the district of Colorado, and shall transfer such amount to the general fund.

(b) The state treasurer shall continue to make the transfer specified in subparagraph (I) of paragraph (a) of this subsection (4) until the total amount transferred to the hazardous substance response fund and credited to the fund pursuant to paragraph (b.5) of this subsection (4) equals one million six hundred fifty-seven thousand five hundred seventy-seven dollars, at which time the state treasurer shall cease the transfers. The state treasurer shall continue to make the transfer specified in subparagraph (II) of paragraph (a) of this subsection (4) until the total amount transferred to the general fund and credited to the general fund pursuant to paragraph (b.5) of this subsection (4) reaches one million four thousand eight hundred seventy-three dollars, at which time the state treasurer shall cease the transfers.

(b.5) The department may accept moneys from public or private sources for the purpose of repaying the loans to the natural resource damage recovery fund from the hazardous substance response fund created in section 25-16-104.6 or the general fund. The department shall transmit these moneys to the state treasurer, who shall credit the moneys to the appropriate fund. This paragraph (b.5) is exempt from the provisions of part 13 of article 75 of title 24, C.R.S.

(c) This subsection (4) is repealed, effective July 1, 2020.



§ 25-16-104.9. Hazardous substance site response fund - creation - transfer - use - definition

(1) As used in this section, "fund" means the hazardous substance site response fund created in subsection (2) of this section.

(2) The hazardous substance site response fund is created in the state treasury. The fund consists of any moneys transferred pursuant to section 24-75-220 (4)(a)(III.5), C.R.S. The general assembly may appropriate moneys in the fund to the department for the purposes specified in section 25-16-104.

(3) Any moneys in the fund not expended may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund are credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and may not be credited or transferred to the general fund or any other fund.






Part 2 - Recoveries Pursuant to Federal Law - Disposition



Part 3 - Voluntary Clean-Up and Redevelopment Act

§ 25-16-301. Short title

This part 3 shall be known and may be cited as the "Voluntary Clean-up and Redevelopment Act".



§ 25-16-302. Legislative declaration

(1) The general assembly hereby declares that the purpose of this part 3 is to provide for the protection of human health and the environment and to foster the transfer, redevelopment, and reuse of facilities and sites that have been previously contaminated with hazardous substances or petroleum products. The general assembly further declares that this program is intended to permit and encourage voluntary clean-ups of contaminated property by providing persons interested in redeveloping existing industrial sites with a method of determining what the clean-up responsibilities will be when they plan the reuse of existing sites. It is the further intent of the general assembly that this voluntary program operate in such a way as to:

(a) Eliminate impediments to the sale or redevelopment of previously contaminated property;

(b) Encourage and facilitate prompt clean-up activities; and

(c) Minimize administrative processes and costs.



§ 25-16-303. Voluntary clean-up and redevelopment program - general provisions - fees - access to property during reviews

(1) The program established in this part 3 shall be voluntary and may be initiated by:

(a) The submission to the department of an application for approval of a voluntary clean-up plan pursuant to section 25-16-304 for properties where remediation may be necessary to protect human health and the environment in light of the current or proposed use of the property; or

(b) The submission to the department of a no action petition pursuant to section 25-16-307 for properties where remediation is complete or not necessary to protect human health and the environment in light of the current or proposed use of the property.

(2) No person, financial institution, or other entity financing a commercial real estate transaction shall require a purchaser to participate in the voluntary program contained in this part 3, and no entity of Colorado state government regulating any person, financial institution, or other entity financing a commercial real estate transaction shall require evidence of participation in this program to be a component of standard real estate loan documentation.

(3) (a) The program contained in this part 3 is voluntary and may only be initiated by the owner of the subject real property.

(b) The provisions of this part 3 shall not apply to the following:

(I) Property that is listed or proposed for listing on the national priorities list of superfund sites established under the federal act;

(II) Property that is the subject of corrective action under orders or agreements issued pursuant to the provisions of part 3 of article 15 of this title or the federal "Resource Conservation and Recovery Act of 1976", as amended;

(III) Property that is subject to an order issued by or an agreement with the water quality control division pursuant to part 6 of article 8 of this title;

(IV) A facility which has or should have a permit or interim status pursuant to part 3 of article 15 of this title for the treatment, storage, or disposal of hazardous waste; or

(V) Property that is subject to the provisions of part 2 of article 20.5 of title 8, C.R.S.

(4) (a) Each application for approval of a voluntary clean-up plan and each petition for a no action determination shall be accompanied by a filing fee determined by the department at a level sufficient to cover the direct and indirect costs of the department in processing applications for approval of voluntary clean-up plans and petitions for no action under this part 3, but such filing fee shall not exceed two thousand dollars.

(b) (I) The department shall establish and publish hourly rates for review charges performed by the department in connection with applications for approval of voluntary clean-up plans and petitions for no action under this part 3. Within thirty days after the department's approval or denial of a voluntary clean-up plan or no action petition, the department shall bill an applicant or petitioner for all direct and indirect charges of review of applications and petitions under this part 3 in accordance with the hourly rate structure established pursuant to this subparagraph (I). The department's charges shall be billed against the application fee paid pursuant to this subsection (4) in accordance with subparagraph (II) of this paragraph (b).

(II) (A) If the department bills charges in an amount less than the application fee, the department shall return any unused balance to the applicant or petitioner after the department's final determination in the matter has been made.

(B) If the department bills charges that exceed the application fee, the department may bill the applicant or petitioner for direct and indirect charges that the department incurs in excess of the application fee up to a maximum of an additional one thousand dollars.

(C) If the department determines that review of the application cannot be completed for three thousand dollars or less due to the size or complexity of the site, the department shall contact the applicant or petitioner prior to incurring additional charges. The applicant or petitioner shall then be given the opportunity to either negotiate an agreement containing an upper limit on the department's charges and complete the review, or withdraw the application and receive a refund of the unbilled balance of fees already paid to the department. Agreements negotiated pursuant to this sub-subparagraph (C) shall be in writing and shall be signed by authorized representatives of the parties.

(D) The department shall make its best efforts to determine whether the application review will exceed three thousand dollars within the first ten hours of review or, if the applicant or petitioner requests a pre-application conference, within ten business days after such conference.

(c) All moneys collected pursuant to this subsection (4) shall be transmitted to the state treasurer, who shall credit the same to the hazardous substance response fund, created in section 25-16-104.6 (1). Moneys collected pursuant to this subsection (4) shall be subject to annual appropriation by the general assembly only to defray the direct and indirect costs of the department in processing voluntary clean-up plans and petitions for no action determination as specified in this part 3.

(5) During the time allocated for review of applications for voluntary clean-up plans and petitions for no action determination under this part 3, the department shall, upon reasonable notice to the property owner, have access at all reasonable times to the subject real property.



§ 25-16-304. Voluntary clean-up plan

(1) Any person who owns real property which has been contaminated with hazardous substances or petroleum products may submit an application for the approval of a voluntary clean-up plan to the department under the provisions of this section.

(2) A voluntary clean-up plan shall include:

(a) An environmental assessment of the real property which describes the contamination, if any, on the property and the risk the contamination currently poses to public health and the environment;

(b) A proposal, if needed, to remediate any contamination or condition which has or could lead to a release which poses an unacceptable risk to human health or the environment, considering the present and any differing proposed future use of the property and a timetable for implementing the proposal and for monitoring the site after the proposed measures are completed;

(c) A description of applicable promulgated state standards establishing acceptable concentrations of constituents in soils, surface water, or groundwater and, for constituents present at the site for which such state standards do not exist, a description of proposed clean-up levels and any current risk to human health or the environment based upon the current or proposed use of the site.



§ 25-16-305. Remediation alternatives

(1) Remediation alternatives shall be based on the actual risk to human health and the environment currently posed by contaminants on the real property, considering the following factors:

(a) The present or proposed uses of the site;

(b) The ability of the contaminants to move in a form and manner which would result in exposure to humans and the surrounding environment at levels which exceed applicable promulgated state standards or, in the absence of such standards, which represent an unacceptable risk to human health or the environment;

(c) The potential risks associated with proposed clean-up alternatives and the economic and technical feasibility and reliability of such alternatives.



§ 25-16-306. Approval of voluntary clean-up plan - time limits - contents of notice - conditions under which approval is void - expiration of approval

(1) (a) The department shall provide formal written notification that a voluntary clean-up plan has been approved or disapproved within no more than forty-five days after a request by a property owner, unless the property owner and the department agree to an extension of the review to a date certain. Such review shall be limited to a review of the materials submitted by the applicant and documents or information readily available to the department. If the department fails to act on an application within the time limits specified in this subsection (1), the voluntary clean-up plan shall be deemed approved. If the department has received eight applications for review of voluntary clean-up plans or no action petitions in a calendar month, the department may notify any additional applicants in that month that their plan or petition will be considered the following month, and the forty-five day period for department review shall begin on the first day of the month following receipt of the plan or petition.

(b) The department shall approve a voluntary clean-up plan if, based on the information submitted by the property owner, the department concludes that the plan will:

(I) Attain a degree of clean-up and control of hazardous substances or petroleum products, or both, that complies with all promulgated applicable state requirements, regulations, criteria, or standards;

(II) For constituents not governed by subparagraph (I) of this paragraph (b), reduce concentrations such that the property does not present an unacceptable risk to human health or the environment based upon the property's current use and any future uses proposed by the property owner.

(c) In the event that a voluntary clean-up plan is not approved by the department, the department shall promptly provide the property owner with a written statement of the reasons for such denial. If the department disapproves a voluntary clean-up plan based upon the applicant's failure to submit the information required by section 25-16-304, the department shall notify the applicant of the specific information omitted by the applicant.

(d) The approval of a voluntary clean-up plan by the department applies only to conditions on the property and state standards that exist as of the time of submission of the application.

(2) Written notification by the department that a voluntary clean-up plan is approved shall contain the basis for the determination and the following statement:

Based upon the information provided by [insert name(s) of property owner(s)] concerning property located at [insert address], it is the opinion of the Colorado Department of Public Health and Environment that upon completion of the voluntary clean-up plan no further action is required to assure that this property, when used for the purposes identified in the voluntary clean-up plan, is protective of existing and proposed uses and does not pose an unacceptable risk to human health or the environment at the site.

(3) (a) Failure of a property owner to materially comply with the voluntary clean-up plan approved by the department pursuant to this section shall render the approval void.

(b) Submission of materially misleading information by the applicant in the context of the voluntary clean-up plan shall render the department approval void.

(4) (a) If a voluntary clean-up plan is not initiated within twelve months and completed within twenty-four months after approval by the department, such approval shall lapse; except that the department may grant an extension of the time limit for completion of the voluntary clean-up plan.

(b) A property owner desiring to implement a voluntary clean-up plan after the time limits permitted in paragraph (a) of this subsection (4) shall submit a written petition for reapplication accompanied by written certification of a qualified environmental professional that the conditions on the subject real property are substantially similar to those that existed at the time of the original approval.

(c) Reapplications pursuant to paragraph (b) of this subsection (4) shall be subject to limited review by the department, which shall complete such review within thirty days of receipt of a petition for reapplication; except that any reapplication that involves real property, the condition of which has substantially changed since approval of the original voluntary clean-up plan, shall be treated as a new application and shall be subject to all the requirements of this part 3.

(5) (a) Within forty-five days after the completion of the voluntary clean-up described in the voluntary clean-up plan approved by the department, the property owner shall provide to the department a certification from a qualified environmental professional that the plan has been fully implemented.

(b) If the owner is applying for the tax credit provided in section 39-22-526 (1), C.R.S., or to transfer a transferable expense amount pursuant to section 39-22-526 (2), C.R.S., the owner shall submit to the department the certification along with an application pursuant to section 25-16-303. The certification shall, in addition to certifying that the plan has been fully implemented, disclose the costs of implementation and include supporting documentation of those costs. The department shall then certify the accuracy of the costs and issue the property owner a certificate stating that the clean-up has occurred and the costs of such clean-up. The property owner may submit this certificate to the department of revenue to claim a tax credit or transfer a transferable expense amount under section 39-22-526, C.R.S.



§ 25-16-307. No action determinations

(1) A property owner may file with the department a written petition to request a no action determination pursuant to this section. The department shall provide formal written notification that a no action petition has been approved or disapproved within no more than forty-five days after a request by a property owner, unless the property owner and the department agree to an extension of the review to a date certain. Such review shall be limited to a review of the materials submitted by the applicant and documents or information readily available to the department. If the department fails to act on a petition within the time limits specified in this subsection (1), the no action petition shall be deemed approved. If the department has received eight applications for review of voluntary clean-up plans or no action petitions in a calendar month, the department may notify any additional applicants in that month that their plan or petition will be considered the following month, and the forty-five day period for department review shall begin on the first day of the month following receipt of the plan or petition.

(2) (a) The department shall issue a written determination approving a no action petition when:

(I) The environmental assessment described in section 25-16-308 performed by a qualified environmental professional indicates the existence of contamination which does not exceed applicable promulgated state standards or contamination which does not pose an unacceptable risk to human health and the environment; or

(II) The department finds that contamination or a release or threatened release of a hazardous substance or petroleum product originates from a source on adjacent or nearby real property if a person or entity responsible for such a source of contamination is or will be taking necessary action, if any, to address the contamination.

(b) The department shall provide formal written notification of a no action determination, which shall contain the basis for the determination and the following statement:

Based upon the information provided by [insert name(s) of property owner(s)] concerning property located at [insert address], it is the opinion of the Colorado department of public health and environment that no further action is required to assure that this property, when used for the purposes identified in the no action petition, is protective of existing and proposed uses and does not pose an unacceptable risk to human health or the environment at the site.

(c) The approval of a no action petition by the department applies only to conditions on the property and state standards that exist as of the time of submission of the petition.

(3) Submission of materially misleading information by the applicant in the context of a no action petition shall render the department approval void.

(4) In the event that a no action petition is not approved by the department, the department shall promptly provide the property owner with a written statement of the reasons for such denial. If the department disapproves a no action petition based upon the applicant's failure to submit required information, the department shall notify the applicant of the specific information omitted.



§ 25-16-308. Environmental assessment - requirements

(1) The department may only accept environmental assessments under this part 3 that are prepared by a qualified environmental professional. A qualified environmental professional is a person with education, training, and experience in preparing environmental studies and assessments.

(2) The environmental assessment described in section 25-16-304 (2)(a) shall include the following information:

(a) The legal description of the site and a map identifying the location and size of the property;

(b) The physical characteristics of the site and areas contiguous to the site, including the location of any surface water bodies and groundwater aquifers;

(c) The location of any wells located on the site or on areas within a one-half mile radius of the site and a description of the use of those wells;

(d) The current and proposed use of on-site groundwater;

(e) The operational history of the site and the current use of areas contiguous to the site;

(f) The present and proposed uses of the site;

(g) Information concerning the nature and extent of any contamination and releases of hazardous substances or petroleum products which have occurred at the site including any impacts on areas contiguous to the site;

(h) Any sampling results or other data which characterizes the soil, groundwater, or surface water on the site; and

(i) A description of the human and environmental exposure to contamination at the site based upon the property's current use and any future use proposed by the property owner.



§ 25-16-309. Coordination with other laws

(1) Nothing in this part 3 shall absolve any person from obligations under any other law or regulation, including any requirement to obtain permits or approvals for work performed under a voluntary clean-up plan.

(2) If the United States environmental protection agency indicates that it is investigating a site which is the subject of an approved voluntary clean-up plan or no action petition, the department shall actively pursue a determination by the United States environmental protection agency that the property not be addressed under the federal act or, in the case of property being addressed through a voluntary clean-up plan, that no further federal action be taken with respect to the property at least until the voluntary clean-up plan is completely implemented.



§ 25-16-310. Enforceability of voluntary clean-up plans and no action determinations

(1) Voluntary clean-up plans are not enforceable against a property owner; except that, if the department can demonstrate that a property owner who initiated a voluntary clean-up under an approved plan has failed to fully and properly implement that plan, the department may require further action if the action is authorized by other laws or regulations of this state.

(2) Information provided by a property owner to support a voluntary clean-up plan or no action petition shall not provide the department with an independent basis to seek penalties from the property owner pursuant to state environmental statutes or regulations. If, pursuant to other state statutes or regulations, the department initiates an enforcement action against the property owner subsequent to the submission of a voluntary clean-up plan or no action petition regarding the contamination addressed in the plan or petition, the voluntary disclosure of the information in the plan or petition shall be considered by the enforcing authority to reduce or eliminate any penalties assessed to the property owner.









Article 16.5 - Pollution Prevention

§ 25-16.5-101. Short title

This article shall be known and may be cited as the "Pollution Prevention Act of 1992".



§ 25-16.5-102. Legislative declaration - state policy on pollution prevention

(1) The general assembly hereby finds and declares that:

(a) Colorado is blessed by natural beauty and an excellent quality of life, which should be maintained;

(b) The prevention of pollution will assist in maintaining quality of life in our state;

(c) There are resources and expertise in Colorado, including industry, government, and citizen groups, which can provide information and assistance to promote the cost-effective prevention of pollution;

(d) There are opportunities to reduce or prevent pollution through voluntary changes in procurement, production, operations, and use of raw materials throughout the state;

(e) The purpose of this article is to create a cooperative partnership among business, agriculture, the environmental community, and the department of public health and environment in which technical assistance, outreach, and education activities are coordinated and conducted to achieve pollution prevention and waste reduction and source reduction;

(f) The prevention of pollution is preferable to treatment and disposal of toxic substances and is the cornerstone of the future of environmental management.

(2) The general assembly, therefore, determines and declares that the state policy of Colorado shall be that pollution prevention is the environmental management tool of first choice. The state policy shall be that: Pollution should be prevented or reduced at the source by means including the reduction in the production or use of hazardous substances; pollution that cannot be prevented should be recycled in an environmentally safe manner; pollution that cannot be prevented or recycled should be treated in an environmentally safe manner; and disposal or other releases into the environment should be employed only as a last resort and should be conducted in an environmentally safe manner.



§ 25-16.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Advisory board" means the pollution prevention advisory board created in section 25-16.5-104.

(2) "By-product" means all toxic or hazardous substances, other than a product, that are generated from production processes prior to recycling, handling, treatment, disposal, or release.

(3) "Department" means the department of public health and environment.

(4) "Federal act" means the federal "Emergency Planning and Community Right-to-know Act of 1986", 42 U.S.C. sec. 11001 et seq., Title III of the federal "Superfund Amendments and Reauthorization Act of 1986", Pub.L. 99-499, as amended.

(5) "Hazardous substance" or "toxic substance" means those chemicals defined as hazardous substances under section 313 of the federal "Superfund Amendments and Reauthorization Act of 1986" (SARA Title III) and sections 101(14) and 102 of the federal "Comprehensive Environmental Response, Compensation, and Liability Act" (CERCLA), as amended.

(6) "Pollution prevention" means any practice which reduces the use of any hazardous substance or amount of any pollutant or contaminant prior to recycling, treatment, or disposal, and reduces the hazards to public health and the environment associated with the use or release or both of such substances, pollutants, or contaminants.

(7) "Production process" means a process, line, method, activity, or technique, or a series or combinations of such processes, necessary to and integral to making a product or providing a service, and does not include waste management activities.

(8) "Small and medium-sized business" means a business which has five hundred or fewer employees and which has gross annual sales of seventy-five million dollars or less.

(9) "Toxics use reduction" means changes in production processes, products, or raw materials that reduce, avoid, or eliminate the use of toxic or hazardous substances and the generation of hazardous by-products per unit of production, so as to reduce the overall risks to the health of workers, consumers, or the environment without creating new risks of concern.

(10) "Waste management" means the recycling, treatment, handling, transfer, controlled release, cleanup, and disposal of waste, and the containment of accidents and spills.

(11) "Waste reduction" and "source reduction" mean any practice which reduces the amount of any hazardous substances, pollutant, or contaminant entering any waste stream or otherwise being released into the environment (including fugitive emissions) prior to recycling, treatment, or disposal, and reduces the hazards to public health and the environment associated with the release of such substances, pollutants, or contaminants. The terms include equipment or technology modifications, process or procedure modifications, reformulation or redesign of products, substitution of raw materials, and improvements in housekeeping, maintenance, training, or inventory control. The term "source reduction" does not include any practice which alters the physical, chemical, or biological characteristics or the volume of a hazardous substance, pollutant, or contaminant through a process or activity which itself is not integral to and necessary for the production of a product or the providing of a service.



§ 25-16.5-104. Pollution prevention advisory board - creation

(1) There is hereby created in the department of public health and environment a pollution prevention advisory board for the purposes of providing overall policy guidance, coordination, and advice to the department on pollution prevention activities and for carrying out the duties specified in section 25-16.5-105. The advisory board shall consist of fifteen members to be appointed by the governor. The members appointed shall include representatives of businesses, agriculture, environmental groups, academic institutions of higher education, community groups, and local governments. In addition, the governor shall appoint two representatives from state agencies to serve as ex-officio members of the advisory board, with at least one of such appointees to be from the department of public health and environment. In making the appointments, the governor shall provide for geographic diversity. The board shall elect its own chairperson. Members of the advisory board shall serve without compensation.

(2) Repealed.



§ 25-16.5-105. Powers and duties of advisory board

(1) The advisory board has the following powers and duties:

(a) To provide overall policy guidance, coordination, and advice in the development and implementation of the pollution prevention activities of the department;

(b) To support nonregulatory public and private efforts that promote the prevention of pollution in this state;

(c) To develop pollution prevention goals and objectives;

(d) To review environmental regulatory programs, laws, and policies to identify pollution prevention opportunities and incentives;

(e) To provide direction for pollution prevention outreach, education, training, and technical assistance programs;

(f) Repealed.

(g) To contract with a provider or providers, which may include the department, to provide pollution prevention activities as described in section 25-16.5-106;

(h) To award grants from the recycling resources economic opportunity fund, referred to in this section as the "fund", in accordance with the requirements of section 25-16.5-106.7 and to develop criteria for awarding grants from the fund in accordance with the provisions of section 25-16.5-106.7 (3)(b). Grant awards shall be made, and the criteria for awarding grants shall be developed, in consultation with the pollution prevention advisory board assistance committee created in section 25-16.5-105.5 (2), referred to in this section as the "committee".

(i) To commission such studies, using moneys in the fund, as the board, in consultation with the committee, deems necessary and appropriate;

(j) To receive and expend gifts, grants, and bequests from any source, public or private, specifically including state and federal moneys and other available moneys, to fund grants made available from the fund in accordance with the provisions of section 25-16.5-106.7;

(j.5) (Deleted by amendment, L. 2010, (HB 10-1018), ch. 421, p. 2163, § 3, effective June 10, 2010.)

(k) (I) In consultation with the committee, to develop a formula for paying a rebate to any local government or to any nonprofit or for-profit entity that recycles any commodity. The rebate authorized by this paragraph (k) shall be paid on commodities recycled on a per-ton basis with differential rates for different commodities. For any one state fiscal year, the board, in consultation with the committee, has the discretion to determine the amount rebated pursuant to this paragraph (k); except that the amount shall not exceed one-fourth of the amount of moneys projected to be collected in the fund in the next state fiscal year. Any moneys of the amount so determined that are not spent on rebates remain in the fund to be expended for the same purposes and in the same manner as other moneys in the fund. Any rebate shall be paid out of moneys collected:

(A) Repealed.

(B) From the user fee imposed by section 25-16-104.5 (3.9)(a) to fund the recycling resources economic opportunity program created in section 25-16.5-106.7.

(II) Applications to the advisory board for any rebate may be submitted after the last day of the month following the end of each calendar quarter for recycling activities undertaken in such calendar quarter, beginning with the calendar quarter ending on December 31, 2007; except that the period for the first rebate payment shall cover July 1, 2007, through December 31, 2007.

(l) To make recommendations, as requested, on policy matters related to sustainable resource and discarded materials management; and

(m) (I) In accordance with the provisions of subsection (1)(m)(II) of this section, to submit an annual report to the department of local affairs, the department, and the Colorado energy office created in section 24-38.5-101.

(II) The annual report required by subparagraph (I) of this paragraph (m) shall include a calculation of the proportion of solid waste generated in the state in the previous year that was diverted to other uses and the number of jobs created and any other economic impacts resulting from grants made from the fund by the advisory board pursuant to paragraph (h) of this subsection (1) and section 25-16.5-106.7 (3).

(2) (Deleted by amendment, L. 2010, (HB 10-1018), ch. 421, p. 2163, § 3, effective June 10, 2010.)



§ 25-16.5-105.5. Pollution prevention advisory board assistance committee - appointments - membership - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Committee" means the pollution prevention advisory board assistance committee created in subsection (2) of this section.

(b) "Fund" means the recycling resources economic opportunity fund created in section 25-16.5-106.5 (1).

(2) (a) There is hereby created in the department the committee that shall assist the advisory board in undertaking the powers and duties given to the board as specified in this article.

(b) The committee shall consist of thirteen members as described in paragraph (c) of this subsection (2), each of whom shall be appointed by the executive director of the department no later than September 1, 2007.

(c) The members appointed to the committee shall include representatives of industry, nonprofit and community organizations, state agencies, and local governments in accordance with the following:

(I) One member of the committee shall be a representative of the department.

(II) One member of the committee shall be a representative of the Colorado office of economic development created in section 24-48.5-101 (1), C.R.S.

(III) One member of the committee shall be a representative of the Colorado energy office created in section 24-38.5-101, C.R.S.

(IV) Two members of the committee shall represent counties that operate county solid waste or recycling facilities, one member of which shall represent a county that is predominately rural in character and the other of which shall represent a county that is predominately urban in character.

(V) Two members of the committee shall represent municipalities that operate municipal solid waste or recycling facilities, one member of which shall represent a municipality that is located in a county that is predominately rural in character and the other of which shall represent a municipality that is located in a county that is predominately urban in character.

(VI) The remaining six members of the committee shall be balanced equally to the extent practicable from among representatives of nonprofit and for-profit entities engaged in recycling or composting through the collection of recyclable material, the manufacturing of products containing recycled material, the marketing of products manufactured with recycling material, or other entities whose mission is directed to advance and promote recycling and composting through educational programs, technical assistance, research, or community outreach.

(d) The terms of members of the committee shall be for four years; except that the initial terms of seven of the members of the committee shall, in the discretion of the executive director of the department, be for two years. All appointments made following the expiration of the initial two-year terms shall be for four years. Members of the committee shall serve no more than three consecutive four-year terms on the committee. No more than six members of the committee shall be from the same political party.

(e) Any vacancy on the committee shall be filled for the unexpired term in the same manner as the original appointment. Any member of the committee may be removed by the executive director of the department at any time and for any reason.

(f) The committee shall elect a chairperson and vice-chairperson by majority vote of the members. The members of the committee shall serve without compensation; except that members of the committee shall receive a per diem amount of ninety-nine dollars for each day actually engaged in the duties of the committee and shall be reimbursed for necessary traveling and other reasonable expenses incurred in the performance of their official duties.

(3) The committee has the following powers and duties:

(a) To make recommendations to the advisory board in connection with the awarding of grants by the board from the fund pursuant to section 25-16.5-105 (1)(h) and to make recommendations to the board on the development of criteria to guide the board in making decisions concerning the awarding of grants pursuant to section 25-16.5-106.7 (3)(b);

(b) Repealed.

(c) To make recommendations to the advisory board in connection with the receipt or expenditure of gifts, grants, and bequests by the board pursuant to section 25-16.5-105 (1)(j);

(d) To make recommendations to the advisory board, as requested, on policy matters related to sustainable resource and discarded materials management;

(e) To determine whether and to what extent to pay rebates to entities recycling commodities, and to make recommendations to the advisory board on the formula created for paying the rebates, pursuant to section 25-16.5-105 (1)(k); and

(f) To make additional recommendations to the advisory board on such other matters as will further the purposes of this article.



§ 25-16.5-106. Pollution prevention activities program

(1) The advisory board shall contract with a provider or providers, which may include the department, to develop a pollution prevention activities program. The pollution prevention activities program shall be carried out to make pollution prevention the environmental management tool of first choice, and the provider which provides the services pursuant to contract shall have the following powers and duties:

(a) To provide education and training about pollution prevention to businesses that use or produce hazardous substances and their employees, local and state governments, and the general public. Such education and training may include pollution prevention techniques, total cost analysis of toxics use and pollution prevention techniques, economic evaluation methods of such techniques, and management and employee involvement and public involvement.

(b) To expand the pollution prevention technical library and resource center providing access to information on new products, production process techniques, and raw materials for production related to pollution prevention, technical reports, fact-sheets, case studies, articles, and other reference materials;

(c) To collect and evaluate information on toxics use reduction and waste reduction and the amount of hazardous substances used in Colorado as the basis for establishing pollution prevention priorities and measuring progress in achieving pollution prevention program objectives;

(d) To conduct an evaluation of pollution prevention activities in this state analyzing existing data to determine what priority should be given to different hazardous substances and production processes;

(e) To prepare a report with data on the amount of hazardous substances, pollutants, and contaminants used in Colorado and the amount of pollution released in Colorado prior to recycling, treatment, or disposal. Such report shall be developed from existing sources and updated every two years and used as a tool to measure the success of the pollution prevention activities program and the technical assistance program in Colorado.

(f) To develop other methods to measure the success of pollution prevention projects at facilities. Methods shall be developed to measure the use of hazardous substances for production processes and the amount of waste prior to waste management practices.

(g) To cooperate with the advisory board in the performance of duties assigned to the board, including the review of environmental regulatory programs, laws, and policies for identifying pollution prevention opportunities and incentives;

(h) To coordinate with any of the academic institutions or other recipients of grants under the technical assistance program pursuant to section 25-16.5-107.



§ 25-16.5-106.5. Recycling resources economic opportunity fund - creation - repeal

(1) (a) The recycling resources economic opportunity fund is hereby created in the state treasury, referred to in this section as the "fund". The fund shall consist of:

(I) (A) Repealed.

(B) Effective July 1, 2011, moneys collected for the fund pursuant to section 25-16-104.5 (3.9)(a) and credited to the fund in accordance with section 25-16-104.5 (3.9)(b).

(II) Any moneys appropriated to the fund by the general assembly; and

(III) All other moneys that may be available to the fund, including moneys made available from gifts, grants, or bequests.

(b) All interest derived from the deposit of moneys in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(2) Any moneys generated pursuant to subsection (1) of this section shall be annually appropriated to the department for allocation to the advisory board for the purpose of funding the recycling resources economic opportunity activities authorized by section 25-16.5-106.7, as well as any administrative costs associated therewith, including without limitation the grants authorized to be made under section 25-16.5-106.7 (3) and grant program oversight authorized by section 25-16.5-105.5 (3). Such moneys may also be used to fund studies pursuant to section 25-16.5-105 (1)(i).

(3) Moneys in the fund shall be used to pay for administrative costs incurred by the department in implementing the provisions of House Bill 07-1288 as enacted by the first regular session of the sixty-sixth general assembly.

(4) Except as otherwise provided in this section, no moneys in the fund shall be used for the administration, implementation, or enforcement of any state law or rule.

(4.5) Notwithstanding any provision of this section to the contrary, on April 20, 2009, the state treasurer shall deduct one million five hundred thousand dollars from the recycling resources economic opportunity fund and transfer such sum to the general fund.

(5) This section is repealed, effective July 1, 2026.



§ 25-16.5-106.7. Recycling resources economic opportunity program - grants - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Committee" means the pollution prevention advisory board assistance committee created in section 25-16.5-105.5.

(b) "Fund" means the recycling resources economic opportunity fund created in section 25-16.5-106.5 (1).

(c) "Local government" means a county, home rule or statutory city, town, territorial charter city, or city and county.

(2) There is hereby created the recycling resources economic opportunity program. In connection with the program, the advisory board shall accept proposals from local governments requesting an award of a grant from moneys made available under the fund. Subject to the requirements of this subsection (2), the board may award grants under this section to nonprofit or for-profit organizations or other entities where the application submitted by the organization or entity applying for grant moneys has been approved by the local government within the boundaries of which the organization or entity is located. In awarding grants pursuant to this section, the board may consider proposals that have not been approved by a local government if the entity submitting the proposal provides documentation that the proposal will be beneficial to the community that would be affected by the grant award, the award otherwise satisfies the criteria specified in paragraph (b) of subsection (3) of this section, and the grant is made available for one of the purposes specified in subsection (4) of this section.

(3) (a) The advisory board may award grants from the fund to public and private entities, both nonprofit and for-profit, including without limitation the department and solid waste disposal sites and facilities and their local affiliates that collect the solid waste user fee pursuant to section 25-16-104.5 (3.9).

(b) (I) In consultation with the committee, the advisory board shall develop criteria to guide it in making decisions concerning the awarding of grants to implement the purposes described in subsection (4) of this section. Such criteria shall include without limitation:

(A) The amount of moneys raised for the fund by the region of the state in which the applicant's project is located;

(B) The needs of the community submitting the proposal;

(C) The feasibility of the proposal and sustainability of the project that is the subject of the proposal;

(D) The economic and environmental benefits that would accrue from the proposal, including the creation of markets for recycled materials;

(E) Measurable results; and

(F) Adverse impacts on existing businesses.

(II) In developing the criteria specified in subparagraph (I) of this paragraph (b), the advisory board shall determine priorities for the grants in consultation with the committee.

(4) The advisory board may award moneys from the fund to finance grants made available pursuant to subsection (2) of this section for the following purposes:

(a) Recycling, beneficial use, and reuse;

(b) Public-private partnerships that promote waste diversion, recycling, recycling markets, the beneficial use of discarded materials, or other recycling-related uses;

(c) Developing or expanding local economic infrastructure for the sustainable use of discarded materials;

(d) Providing local incentives to develop or expand markets for recycled products;

(e) Developing or expanding local recycling infrastructure;

(f) Undertaking sustainable resource education programs;

(g) Developing or implementing sustainable resource plans or programs for the use or collection of organic matter, household hazardous waste, electronic scrap material, or other discarded materials;

(h) Providing assistance in connection with the development or improvement of integrated waste management plans by local governments; and

(i) Repealed.

(j) Reducing waste tire stockpiles.

(5) Repealed.

(6) Any grant award made pursuant to this section is made complete by means of a contract entered into between the department and the grant recipient that specifies the conditions for the grant and the requirements and responsibilities of the grant recipient, as applicable.

(7) Repealed.

(8) This section is repealed, effective July 1, 2026.



§ 25-16.5-107. Technical assistance program

(1) The advisory board shall develop guidelines on how to allocate the portion of and shall select grant recipients for the moneys in the pollution prevention fund created in section 25-16.5-109 which is available under said section for making grants for the purpose of providing technical assistance to small and medium-sized businesses and to other generators or users of hazardous and toxic substances. Grants may be made to academic institutions, trade associations, and environmental or engineering firms with knowledge of pollution prevention techniques and processes. The advisory board shall develop guidelines for awarding grants to provide technical assistance. In developing such guidelines, the advisory board shall determine priorities for such assistance, including an emphasis on reducing the production processes that use the largest amounts of hazardous substances and an emphasis on assisting small businesses. The advisory board shall select the grant recipients and shall determine the amount of the grant awarded to each recipient. The department shall then award the grants pursuant to this section through a contract entered into between the department and the grant recipient which details the conditions of the grant and the requirements and responsibilities of the grant recipient.

(2) For the purposes of this article, "technical assistance program" means the following types of activities:

(a) Providing technical assistance and outreach on pollution prevention to small and medium-sized businesses and to other generators or users of toxic substances;

(b) Providing on-site toxics use reduction and waste reduction assistance to small and medium-sized businesses and to other generators or users of toxic substances;

(c) Providing to businesses, trade associations, public entities, and to other generators or users of toxic substances information on the annual toxics use reduction and waste reduction that could be achieved by using pollution prevention techniques, the annual savings and implementation costs of such techniques, and the period of time necessary to recoup the money spent to implement the pollution prevention techniques;

(d) Providing on-site pollution prevention assessments of industrial plant production processes and waste generation, upon request of the affected businesses.

(3) Technical assistance programs shall be offered to small and medium-sized businesses and to public generators or users of toxic substances without charge.

(4) It is the intent of the general assembly that the technical assistance program not be used to document violations of or used in the enforcement of state laws or regulations.



§ 25-16.5-108. Pollution prevention fees

(1) (a) The department shall charge and collect pollution prevention fees from any reporting facility which is required to file a report with the department pursuant to the federal act as follows:

(I) Facilities required to report pursuant to section 11002 of the federal act shall pay an annual fee not to exceed ten dollars per reporting facility.

(II) Each facility required to report pursuant to section 11022 of the federal act shall be required to pay an annual fee not to exceed ten dollars for every hazardous substance located at the facility in excess of the thresholds adopted by the United States environmental protection agency.

(III) Each facility required to report pursuant to section 11023 of the federal act shall pay an annual fee not to exceed twenty-five dollars for every extremely hazardous substance located at the facility in excess of the thresholds adopted by the United States environmental protection agency.

(a.5) The department shall charge and collect pollution prevention fees from any federal agency from which, pursuant to federal Executive Order No. 12856, as published in 58 Fed. Reg. 41981 (1993), the department has the authority to collect pollution prevention fees.

(b) Any retail motor fuel outlet which is required to report pursuant to the federal act shall pay one-half of the fee set forth in paragraph (a) of this subsection (1).

(c) Any single reporting organization which owns or operates multiple reporting facilities shall not be required to pay more than a total of one thousand dollars for all pollution prevention fees required by this section.

(d) Agricultural businesses which are required to report under the federal act are not required to pay the pollution prevention fees set forth in this subsection (1).

(e) It is the intent of the general assembly that the department of public health and environment collect all fees from any reporting facility required to report under the federal act, including the pollution prevention fee, in a single, centralized billing procedure.

(2) Any moneys collected pursuant to subsection (1) of this section shall be transmitted to the treasurer and credited to the pollution prevention fund created in section 25-16.5-109.

(3) (Deleted by amendment, L. 95, p. 182, § 4, effective April 7, 1995.)



§ 25-16.5-109. Pollution prevention fund - created

(1) There is hereby created in the state treasury the pollution prevention fund. Any moneys collected pursuant to section 25-16.5-108 shall be credited to such fund. In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of moneys in the fund shall be credited to the general fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(2) The moneys generated from the pollution prevention fees pursuant to section 25-16.5-108 shall be annually appropriated to the department of public health and environment for allocation to the pollution prevention advisory board created in section 25-16.5-104 for contracting for pollution prevention activities programs as set forth in section 25-16.5-106 and for the purpose of making grants under the technical assistance program as set forth in section 25-16.5-107 and as directed by the pollution prevention advisory board created in section 25-16.5-104. None of the moneys in the fund shall be used for the enforcement of any state law or regulation.






Article 17 - Waste Diversion and Recycling

Part 1 - Recycling of Products

§ 25-17-101. Legislative declaration

(1) The general assembly hereby finds and declares that the recycling of materials and products is a matter of statewide concern and that such recycling should be promoted in cooperation with units of local government in light of its economic and environmental benefits. The general assembly further finds that the recycling of materials and products will decrease the amount of materials and products which is disposed of in landfills and will also spur economic development in the recycling industry in Colorado. It is the intent of the general assembly in adopting this act to encourage the development of the recycling industry and the development of markets for recycled materials and products.

(2) The general assembly further finds and declares that:

(a) Proper management of waste in all forms is necessary to protect the public health and environment for the citizens of this state;

(b) The diversion of waste from the waste stream by encouraging available, affordable, and innovative alternatives to disposal is a key strategy in any state-local waste management policy;

(c) A comprehensive, cooperative, and integrated approach to waste management is necessary to achieve the goal of diverting waste from the municipal waste stream;

(d) Such an approach should foster public and private initiatives to reduce and divert waste through: Source reductions; recycling, including the secondary use of waste material or products in all forms; composting as a recycling option for materials such as yard debris, food scraps, and soiled or otherwise unrecyclable paper which are not recovered using traditional recycling methods; and other waste management strategies and disposal alternatives; and

(e) The state's waste management policies should include a combination of tax incentives, procurement policies, and economic development incentives: To encourage government entities and businesses and individuals to reduce sources of waste, recycle, and compost; to encourage the development of the recycling industry; and to encourage the development of markets for reusable, recycled, and composted products and materials.



§ 25-17-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Cathode ray tube product" means an item of scientific equipment or a consumer electronic product that contains a glass tube used to provide an electronic visual display. The term includes, but is not limited to, televisions, computer monitors, and oscilloscopes.

(1.5) "Label" means one of the code labels described in section 25-17-103 that is molded into the bottom of a plastic container.

(2) "Plastic" means any material made of polymeric organic compounds and additives that can be shaped by flow.

(3) "Plastic bottle" means a plastic container that has a neck that is smaller than the body of the container, accepts a screw-type, snap-cap, or other closure, and has a capacity of sixteen fluid ounces or more but less than five gallons.

(4) "Rigid plastic container" means any formed or molded container other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible finite shape or form with a capacity of eight ounces or more but less than five gallons.



§ 25-17-103. Labeling and coding

On or after July 1, 1992, no person shall distribute, sell, or offer for sale in this state any plastic bottle or rigid plastic container manufactured on or after July 1, 1992, unless the product is labeled with a code indicating the plastic resin used to produce the bottle or container. Plastic bottles or rigid plastic containers with labels and basecups of a different material shall be coded by their basic material. Such code shall consist of a number placed within a triangle of arrows and letters placed below the triangle of arrows. The triangle shall be equilateral, formed by three arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The arrowhead of each arrow shall be at the midpoint of each side of the arrow. The triangle, formed by the three arrows curved at their midpoints, shall depict a clockwise path around the code number. The numbers and letters used shall be as follows: 1=PETE (polyethylene terephthalate), 2=HDPE (high density polyethylene), 3=V (vinyl), 4=LDPE (low density polyethylene), 5=PP (polypropylene), 6=PS (polystyrene), 7=OTHER (includes multi-layer).



§ 25-17-104. Local government preemption

No unit of local government shall require or prohibit the use or sale of specific types of plastic materials or products or restrict or mandate containers, packaging, or labeling for any consumer products.



§ 25-17-105. Pilot program - recycled plastic and products - rules

(1) The executive director of the department of local affairs may establish a pilot program for the purpose of encouraging private industry to engage in the research and development of new technologies for recycling plastics. The executive director of the department of local affairs may cooperate with any other entity of state government, including institutions of higher education, in developing the pilot program.

(2) The executive director of the department of local affairs may make grants or loans to private industry for the research and development authorized by subsection (1) of this section. Said grants and loans shall be made only to private industries for location or expansion in Colorado.

(3) The executive director of the department of local affairs is hereby authorized to accept any grants or loans from any public or private source for the purpose of encouraging plastics recycling. None of such moneys shall be used for overhead or administrative costs of the department.

(4) The executive director of the department of local affairs may establish a pilot program for the purpose of encouraging private enterprises and state and local government entities to develop and implement waste diversion strategies or programs. The executive director of such department is hereby authorized to accept grants or loans from any public or private source for the purpose of implementing this section. The executive director may make grants or loans from such moneys to such entities for the development of waste diversion strategies.



§ 25-17-105.5. Pilot program - cathode ray tube product recycling

(1) The executive director of the department of public health and environment shall establish a cathode ray tube recycling pilot program, only if the department has received a grant, gift, or bequest pursuant to subsection (3) of this section that is sufficient to do so, for the purpose of:

(a) Minimizing the number of cathode ray tube products that are disposed of within Colorado, including through public education regarding:

(I) Why the disposal of cathode ray tube products in landfills should be minimized; and

(II) How to recycle cathode ray tube products;

(b) Developing local markets and business opportunities based on the recycling and reuse of cathode ray tube products;

(c) Encouraging private industry and public-private partnerships to undertake research and development of new technologies for the recycling, waste minimization, and disposal of cathode ray tube products;

(d) Providing businesses and individuals with easy access to cathode ray tube product recycling centers; and

(e) Leveraging public support of cathode ray tube recycling with private grants and in-kind contributions to the pilot program.

(2) The executive director of the department of public health and environment may make grants or loans to private industry and public-private partnerships for the purposes specified in subsection (1) of this section from any moneys in the cathode ray tube recycling fund, which fund is hereby created; except that said grants and loans shall be made only to entities that are located, or will be located, in Colorado.

(3) The executive director of the department of public health and environment is hereby authorized to request, receive, and expend grants, gifts, and bequests, specifically including federal moneys, and other moneys available from any public or private source, excluding appropriations from the general fund, for the purposes specified in subsection (1) of this section, subject to annual appropriation by the general assembly. The executive director shall transmit such moneys to the state treasurer, who shall credit the moneys to the cathode ray tube recycling fund.

(4) The general assembly shall make annual appropriations out of the cathode ray tube recycling fund to the department of public health and environment in an amount equal to the department's direct administrative costs in administering the cathode ray tube recycling pilot program and for purposes consistent with subsections (1) and (2) of this section, including developing and distributing public education materials.

(5) Repealed.






Part 2 - Strategies for Motor Vehicle Waste Tires



Part 3 - Electronic Device Recycling

§ 25-17-301. Short title

This part 3 shall be known and may be cited as the "Electronic Recycling Jobs Act".



§ 25-17-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Commission" means the solid and hazardous waste commission created in section 25-15-302.

(2) "Consumer" means a person who has purchased an electronic device primarily for personal or home business use.

(3) (a) "Electronic device" means a device that is marketed by a manufacturer for use by a consumer and that is:

(I) A computer, peripheral, printer, facsimile machine, digital video disc player, video cassette recorder, or other electronic device specified by rule promulgated by the commission; or

(II) A video display device or computer monitor, including a laptop, notebook, ultrabook, or netbook computer, television, tablet or slate computer, electronic book, or other electronic device specified by rule promulgated by the commission that contains a cathode ray tube or flat panel screen with a screen size that is greater than four inches, measured diagonally.

(b) "Electronic device" does not include:

(I) A device that is part of a motor vehicle or any component part of a motor vehicle, including replacement parts for use in a motor vehicle;

(II) A device, including a touch-screen display, that is functionally or physically part of or connected to a system or equipment designed and intended for use in any of the following settings, including diagnostic, monitoring, or control equipment:

(A) Industrial;

(B) Commercial, including retail;

(C) Library checkout;

(D) Traffic control;

(E) Security, sensing, monitoring, or counterterrorism;

(F) Border control;

(G) Medical; or

(H) Governmental or research and development;

(III) A device that is contained within any of the following:

(A) A clothes washer or dryer;

(B) A refrigerator, freezer, or refrigerator and freezer;

(C) A microwave oven or conventional oven or range;

(D) A dishwasher;

(E) A room air conditioner, dehumidifier, or air purifier; or

(F) Exercise equipment;

(IV) A device capable of using commercial mobile radio service, as defined in 47 CFR 20.3, that does not contain a video display area greater than four inches, measured diagonally; or

(V) A telephone.

(4) "Landfill" means a solid wastes disposal site and facility, as that term is defined in section 30-20-101 (8), C.R.S.

(5) "Peripheral" means a keyboard, mouse, or other device that is sold exclusively for external use with a computer and provides input or output into or from a computer.

(6) "Processing for reuse" means a method, technique, or process by which electronic devices that would otherwise be disposed of or discarded are instead separated, processed, and returned to their original intended purposes or to other useful purposes as electronic devices.

(7) "Recycle" or "recycling" means processing, including disassembling, dismantling, shredding, and smelting, an electronic device or its components to recycle a useable component, commodity, or product, including processing for reuse. "Recycling", with respect to electronic devices, does not include any process defined as incineration under applicable laws or rules.

(8) "State agency" means any department, commission, council, board, bureau, committee, institution of higher education, agency, or other governmental unit of the executive, legislative, or judicial branch of state government.

(9) (a) "Video display device" means:

(I) An electronic device with an output surface that displays or is capable of displaying moving graphical images or visual representations of image sequences or pictures that show a number of quickly changing images on a screen to create the illusion of motion; or

(II) An electronic device with a viewable screen of four inches or larger, measured diagonally, that contains a tuner that locks on to a selected carrier frequency or cable signal and is capable of receiving and displaying television or video programming via broadcast, cable, or satellite.

(b) "Video display device" includes a device that is an integral part of the display and cannot easily be removed from the display by the consumer and that produces the moving image on the screen. A video display device may use a cathode ray tube, liquid crystal display, gas plasma, digital light processing, or other image-projection technology.

(c) "Video display device" does not include a device that is part of a motor vehicle or any component part of a motor vehicle assembled by, or for, a vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle.



§ 25-17-303. Landfill ban - rules

By July 1, 2013, a person shall not dispose of an electronic device or a component of an electronic device in a landfill in this state; except that a board of county commissioners for a county that does not have at least two electronic waste recycling events per year or an ongoing electronic waste recycling program that serves residents of the county may, by majority vote of the commissioners and in compliance with the requirements of this section, exempt its residents from the ban established by this section. A county shall make a good-faith effort to secure the electronic waste recycling services before the board of commissioners may exempt the county's residents from the landfill ban. An exemption from the landfill ban is valid for two years, after which the board may vote on another two-year exemption after again making a good-faith effort to secure a vendor to provide the recycling services. A county is not required to pay for the recycling services. Counties that currently do not have such services are encouraged to work with the department of public health and environment and other entities, such as the Colorado association for recycling, or its successor organization, to find an electronics recycling vendor that will serve that county.



§ 25-17-304. State electronic device recycling - rules

(1) Effective July 1, 2013, each state agency shall recycle its electronic devices. The agency shall use only a recycler that is certified to a national environmental certification standard such as the R2 or e-steward standards or other comparable recycling or disposal standard; except that this certification requirement does not apply to processing for reuse conducted on behalf of state agencies as stipulated in section 17-24-106.6, C.R.S., by the division of correctional industries created in section 17-24-104, C.R.S. The commission may adopt rules to avoid the use of certifications that are not comparable.

(2) Upon receipt of a device, a recycler that accepts an electronic device from a state agency shall provide the agency with appropriate documentation verifying the recycler's certification as required in subsection (1) of this section.



§ 25-17-305. Immunity

(1) A recycler is not liable for personal or financial data or other information that a consumer or state agency may leave on an electronic device that is collected, processed, or recycled unless the recycler acted in a grossly negligent manner.

(2) A waste hauler, as that term is defined in section 30-20-1001 (16), C.R.S., or owner or operator of a landfill or transfer station does not violate this part 3 if the hauler, owner, or operator has made a good-faith effort to comply with this part 3 by posting and maintaining, in a conspicuous location at the waste hauler's facility, transfer station, or the landfill, a sign stating that electronic devices will not be accepted at the facility, transfer station, or landfill.



§ 25-17-306. Public education

The department of public health and environment shall coordinate with existing public and private efforts regarding the development and implementation of a public education program about the recycling of electronic devices, the removal of data from an electronic device being offered for recycling, the benefits of electronic device recycling, how to find electronic device recyclers, and implementation of the landfill ban pursuant to section 25-17-303. The department shall perform these functions within its existing resources.



§ 25-17-307. Charitable donations of electronic devices

(1) A charitable organization, as defined in section 6-16-103 (1), C.R.S., may:

(a) Refuse to accept a donation of an electronic device; and

(b) Establish a surcharge for acceptance of a donation of an electronic device.



§ 25-17-308. Rules

The commission shall adopt rules necessary to implement this part 3.






Part 4 - Architectural Paint Stewardship Programs

§ 25-17-401. Short title

This part 4 shall be known and may be cited as the "Architectural Paint Stewardship Act".



§ 25-17-402. Legislative declaration

(1) The general assembly hereby finds and declares that paint disposal creates environmental and public health problems, and these problems should be addressed through the implementation of environmentally sound management practices for recycling postconsumer architectural paint.

(2) To that end, it is the general assembly's intent to establish a system of paint stewardship programs that:

(a) Provides substantial cost savings to household hazardous waste collection programs;

(b) Significantly increases the number of:

(I) Postconsumer architectural paint collection sites; and

(II) Recycling opportunities for households, businesses, and other generators of postconsumer architectural paint; and

(c) Exemplifies the principles of a product-centered approach to environmental protection, often referred to as "product stewardship".



§ 25-17-403. Definitions

As used in this part 4, unless the context otherwise requires:

(1) (a) "Architectural paint" means an interior or exterior architectural coating sold in a container of five gallons or less.

(b) "Architectural paint" does not include industrial, original equipment manufacturer, or specialty coatings as those terms are defined by the commission by rule.

(2) "Commission" means the solid and hazardous waste commission created in section 25-15-302.

(3) "Curbside service" means a waste collection, recycling, and disposal service that provides pickup of covered architectural paint from residences, including single- and multi-family dwelling units, and small businesses in quantities that a residence or small business would reasonably generate.

(4) "Department" means the department of public health and environment created in section 24-1-119, C.R.S.

(5) "Distributor" means a person who has a contractual relationship with one or more producers to market and sell architectural paint to retailers.

(6) "Energy recovery" means a process by which all or part of architectural paint materials are processed in order to use the heat content or another form of energy from the materials.

(7) "Environmentally sound management practices" means policies that a producer or a stewardship organization implements to ensure compliance with all applicable environmental laws, including laws addressing:

(a) Record keeping;

(b) Tracking and documenting the disposal of architectural paint within and outside the state; and

(c) Environmental liability coverage for professional services and contractor operations.

(8) "Executive director" means the executive director of the department or the executive director's designee.

(9) "Paint stewardship assessment" means an amount that a producer participating in a paint stewardship program adds to the purchase price of a container of architectural paint sold in Colorado that covers the cost of collecting, transporting, and processing postconsumer architectural paint statewide.

(10) "Paint stewardship program" means a program created in accordance with section 25-17-405.

(11) "Postconsumer architectural paint" means unused architectural paint that the purchaser of the paint no longer wants.

(12) "Producer" means an original producer of architectural paint that sells, offers for sale, or distributes architectural paint within or into Colorado under either the producer's own name or a brand that the producer manufactures.

(13) "Recycling" means a process that transforms discarded products, components, or byproducts into new usable or marketable materials that may involve a change in the product's identity. "Recycling" does not mean energy recovery or energy generation by means of combusting discarded products, components, or by-products with or without other waste products.

(14) "Retailer" means a person that sells or offers for sale architectural paint within or into Colorado.

(15) "Reuse" means the return of a product that has already been used into the marketplace for use in the same manner as originally intended without a change in the product's identity.

(16) "Sell" means to transfer title for consideration, including remote sales conducted through sales outlets, catalogs, or online. "Sell" does not include sales or donations of architectural paint in the original container for reuse.

(17) "Stewardship organization" means a corporation, nonprofit organization, or other legal entity created or contracted by one or more producers to implement a paint stewardship program.



§ 25-17-404. Paint stewardship program plan - assessment - rules - fees

(1) Effective July 1, 2015, no producer shall sell, offer for sale, or distribute architectural paint in Colorado unless the producer is implementing or participating in a paint stewardship program approved by the executive director. The executive director may approve an earlier start date as part of his or her approval of a paint stewardship program plan submitted in accordance with subsection (2) of this section. A paint stewardship program must commence within ninety days after the executive director's approval of the paint stewardship program plan.

(2) One or more producers, or a stewardship organization contracted by one or more producers, shall submit for approval a paint stewardship program plan to the executive director by January 1, 2015. To be approved, a paint stewardship program plan must:

(a) Identify the following:

(I) A list of each producer participating in the program;

(II) The contact information for the producer or stewardship organization implementing the program; and

(III) A list of all brands covered by the program;

(b) Describe the manner in which the program will collect, transport, reuse, recycle, and process postconsumer architectural paint, including a description of the following:

(I) Energy recovery and disposal; and

(II) Standards to ensure the use of environmentally sound management practices, including collection standards;

(c) Describe the manner in which the program will collect postconsumer architectural paint. At a minimum, a program plan must establish collection practices that:

(I) Provide convenient collection sites throughout the state;

(II) To ensure adequate collection coverage, use demographic and geographic information modeling to determine the number and distribution of collection sites based on the following criteria:

(A) At least ninety percent of Colorado residents must have a permanent collection site within a fifteen-mile radius of their homes;

(B) An additional permanent site must be provided for every thirty thousand residents of an urbanized area, as defined by the United States census bureau, and distributed in a manner that provides convenient and reasonably equitable access for residents within each urbanized area, unless the executive director approves otherwise; and

(C) For the portion of Colorado residents who will not have a permanent collection site within a fifteen-mile radius of their homes, the plan must provide collection events at least once per year; and

(III) Include specific information on how to serve geographically isolated populations and a proposal for how to measure and report service to those populations. This information must include a description of how the program will work with existing recyclers and local governments that wish to continue to be involved in paint recycling and collection.

(d) Notwithstanding the requirements of subparagraphs (I) and (II) of paragraph (c) of this subsection (2), the plan may, in lieu of providing collection sites for a specified geographic area or population, identify an available curbside service that provides access to residents that is at least as convenient and equitably accessible as a collection site;

(e) Describe how the paint stewardship program will incorporate and fairly compensate service providers for activities that may include:

(I) For services such as permanent collection sites, collection events, or curbside services, the coverage of costs for collecting postconsumer architectural paint and architectural paint containers;

(II) The reuse or processing of postconsumer architectural paint at a permanent collection site; and

(III) The transportation, recycling, and proper disposal of postconsumer architectural paint;

(f) Provide a list of the names, locations, and hours of operation for facilities accepting postconsumer architectural paint for recycling under the program;

(g) Identify one or more designated persons responsible for:

(I) Ensuring the program's compliance with this part 4 and the rules promulgated under this part 4; and

(II) Serving as a contact person for the department with respect to the paint stewardship program;

(h) Describe the manner in which the program will achieve the following goals:

(I) Reducing the generation of postconsumer architectural paint;

(II) Promoting the reuse of postconsumer architectural paint; and

(III) Using best practices that are both environmentally and economically sound to manage postconsumer architectural paint. These practices should follow a waste handling hierarchy, which provides a preference for source reduction, then reuse, followed by recycling, energy recovery, and finally waste disposal.

(i) Include an education and outreach program that must:

(I) Target consumers, painting contractors, and paint retailers;

(II) Reach all architectural paint markets served by the participating producers; and

(III) Include a methodology for evaluating the effectiveness of the education and outreach program on an annual basis, including methods for determining the percentage of consumers, painting contractors, and retailers who are aware of:

(A) Ways to reduce the generation of postconsumer architectural paint; and

(B) Opportunities available for the reuse and recycling of postconsumer architectural paint;

(j) (I) Demonstrate sufficient funding for the architectural paint stewardship program described in the plan through the imposition of a paint stewardship assessment that each producer shall charge retailers and distributors for each container of the producer's architectural paint sold in Colorado. Each producer shall remit the paint stewardship assessments collected to the paint stewardship program. Each retailer and distributor shall add the amount of the paint stewardship assessment to the purchase price of a container of the producer's architectural paint sold in Colorado. The paint stewardship program must not impose any fees on customers for the collection of post-consumer architectural paint.

(II) To ensure that a paint stewardship program's funding mechanism is equitable and sustainable, the funding mechanism must:

(A) Provide a uniform paint stewardship assessment that does not exceed the amount necessary to recover program costs; and

(B) Require that any funds generated by the aggregate amount of fees charged to consumers be placed back into the program.

(k) Include a proposed budget and a description of the process used to determine the paint stewardship assessment required by paragraph (j) of this subsection (2).

(3) (a) The executive director shall review a paint stewardship program plan submitted in accordance with subsection (2) of this section for compliance with this part 4, including a review of the proposed paint stewardship assessment required by paragraph (j) of subsection (2) of this section, to ensure that the paint stewardship assessment does not exceed an amount necessary to recover program costs. The executive director shall approve or reject a plan in writing within ninety days after receipt of the plan. If a plan meets the criteria of subsection (2) of this section, the executive director shall approve the plan. If the executive director rejects a plan, the executive director shall include in the written rejection the reason or reasons for rejecting the plan.

(b) (I) If the executive director approves a paint stewardship program plan, the executive director shall add:

(A) The producer or group of producers participating in the paint stewardship program plan to a list of producers participating in an approved paint stewardship program plan; and

(B) The brands being sold by the producer or group of producers to a list of brands included in an approved paint stewardship program plan.

(II) The executive director shall publish the lists on the department's website, and he or she shall update the published lists as necessary.

(c) The executive director's rejection of a paint stewardship program plan constitutes a final agency action that may be appealed in accordance with the procedures set forth in section 24-4-106, C.R.S.

(d) If the executive director's decision to reject a paint stewardship program plan is not appealed pursuant to section 24-4-106, C.R.S., or the executive director prevails on appeal, the producer, group of producers, or stewardship organization that submitted the paint stewardship program plan must submit a revised plan within ninety days after the date on which the executive director's decision was affirmed or, if no appeal was pursued, the date on which the time for appeal expired. The revised plan must provide the information required by subsection (2) of this section. The executive director shall approve or reject a revised plan under the procedure set forth in paragraph (a) of this subsection (3). The executive director's rejection of a revised plan may be appealed in accordance with section 24-4-106, C.R.S.

(4) When submitting a paint stewardship program plan, a revised plan, or an annual report, as required by section 25-17-405, one or more producers or a stewardship organization contracted by one or more producers shall pay a paint stewardship program plan fee, revised plan fee, or annual report fee in an amount that the commission has established or adjusted by rule. In establishing or adjusting a fee by rule, the commission shall consult with the executive director and, as needed, with an association of producers.

(5) The aggregate amount of fees charged to consumers pursuant to this section shall be in an amount not to exceed the actual cost of the program.



§ 25-17-405. Paint stewardship program requirements - annual reports - customer information

(1) A paint stewardship program must be financed and either managed or contracted by a producer or group of producers. The program must be implemented statewide and include:

(a) The collection, transportation, reuse, recycling, and disposal of postconsumer architectural paint; and

(b) Initiatives to reduce the generation of postconsumer architectural paint.

(2) A paint stewardship program shall comply with any fire, hazardous waste, or other relevant ordinances or resolutions adopted by a local government.

(3) (a) On or after March 31 of the second year of a paint stewardship program's implementation, and annually thereafter, one or more participating producers, or a stewardship organization contracted by one or more producers, shall submit a report to the executive director describing the progress of the paint stewardship program. The paint stewardship program report must include the following information from the preceding calendar year:

(I) A description of the method or methods used to reduce, reuse, collect, transport, recycle, and process postconsumer architectural paint;

(II) The total volume, in gallons, and type of postconsumer architectural paint collected, with the data broken down by:

(A) Collection site; and

(B) Method of waste handling used to handle the collected postconsumer architectural paint, such as reuse, recycling, energy recovery, or waste disposal;

(III) The total volume, in gallons, of postconsumer architectural paint sold in Colorado by the producer or producers participating in the paint stewardship program;

(IV) For the education and outreach program implemented in compliance with section 25-17-404 (2)(i):

(A) Samples of any materials distributed; and

(B) A description of the methodology used and the results of the evaluation conducted pursuant to section 25-17-404 (2)(i)(III). The results must include the percentage of consumers, painting contractors, and retailers made aware of the ways to reduce the generation of postconsumer architectural paint, available opportunities for reuse of postconsumer architectural paint, and collection options for postconsumer architectural paint recycling.

(V) The name, location, and hours of operation of each facility added to or removed from the list developed in accordance with section 25-17-404 (2)(f);

(VI) Any proposed changes to the paint stewardship program plan. The executive director shall review any proposed changes set forth in the annual report in accordance with the review procedures for a revised plan, as set forth in section 25-17-404 (3).

(VII) A copy of an independent third party's report auditing the paint stewardship program. The audit must include a detailed list of the program's costs and revenues.

(b) Notwithstanding section 24-1-136 (11)(a)(I), the executive director shall annually compile the results of the reports received pursuant to subsection (3)(a) of this section into a general report describing the progress of the paint stewardship programs. The executive director shall annually present the report to the health and human services committee of the senate and the public health care and human services committee of the house of representatives, or their successor committees.

(4) As part of the education and outreach program set forth in section 25-17-404 (2)(i), a producer shall distribute paint stewardship program information to all retailers offering the producer's architectural paint for sale. The information may include the following:

(a) Signage that is prominently displayed and easily visible to the consumer;

(b) Written materials that may be provided to the consumer at the time of purchase or delivery or both and templates of those materials for reproduction by the retailer; and

(c) Promotional materials including advertising materials that reference the architectural paint stewardship program.



§ 25-17-406. Retail sales - requirements - paint stewardship assessment added to purchase price - customer information

(1) The executive director, upon the executive director's own motion, may, and, upon a person's written complaint, shall, investigate a producer to determine whether, on the date that the producer's architectural paint was sold at retail, the producer or the producer's brand was listed on the department's website as part of an approved paint stewardship program. If the executive director determines that the producer's architectural paint was sold in violation of this part 4, the executive director may order the producer to cease and desist from distributing the architectural paint until the producer is in compliance with this part 4.

(2) For each container of architectural paint sold in Colorado, a retailer shall add the amount of the producer's paint stewardship assessment, established under section 25-17-404 (2)(j), to the purchase price of the container of architectural paint.

(3) A retailer selling architectural paint or offering architectural paint for sale shall, at the time of sale of any of a producer's architectural paint, provide customers with information about the producer's paint stewardship program, as provided by the producer pursuant to section 25-17-405 (4). If a retailer fails to disseminate information about the producer's paint stewardship program pursuant to this subsection (3), but the retailer can demonstrate to the satisfaction of the executive director that the producer failed to provide the requisite education and outreach program information to the retailer, the retailer is neither liable nor prohibited from selling the producer's architectural paint.



§ 25-17-407. Violations - enforcement - administrative penalty

(1) In addition to other penalties prescribed by this part 4 or any other law, a producer or stewardship organization that violates this part 4 is liable for an administrative penalty assessment not to exceed one thousand dollars per day for the first violation and five thousand dollars per day for a second or subsequent violation.

(2) If a person is liable pursuant to subsection (1) of this section, the executive director shall serve by personal service or by certified mail an order that imposes an administrative penalty on the person who has been designated in the paint stewardship program plan as the contact person.

(3) The contact person may submit a written request to the executive director for a hearing by personal service or by certified mail within thirty calendar days after the date of the order. An administrative law judge from the office of administrative courts shall conduct the hearing in accordance with section 24-4-105, C.R.S.

(4) If a request for a hearing is filed, payment of any monetary penalty is stayed pending a final decision by the administrative law judge after the hearing on the merits. The department is not precluded from imposing an administrative penalty against the producer or stewardship program for subsequent violations of this part 4 committed during the pendency of the stay.

(5) The department bears the burden of proof by a preponderance of the evidence in a hearing held pursuant to this section.

(6) The executive director may enter into a settlement agreement with a producer or stewardship organization assessed an administrative penalty under this section.

(7) The executive director shall transfer any moneys collected under this section to the state treasurer, who shall deposit the moneys into the general fund.



§ 25-17-408. Fees - cash fund - creation

The executive director shall transmit all fees collected under section 25-17-404 (4) to the state treasurer, who shall credit them to the paint stewardship program cash fund, hereby created and referred to in this section as the "fund". The moneys in the fund are appropriated to the department for the purposes set forth in this part 4. All interest earned from the investment of moneys in the fund is credited to the fund. Any moneys not expended at the end of the fiscal year remain in the fund and do not revert to the general fund or any other fund.



§ 25-17-409. Certificate of designation not required

If a retailer or other facility serving as a postconsumer architectural paint collection site would not otherwise be required to obtain a certificate of designation as a solid wastes disposal site and facility pursuant to section 30-20-102, C.R.S., then the retailer or other facility need not obtain a certificate of designation.



§ 25-17-410. Limited exemption from antitrust, restraint of trade, and unfair trade practices provisions

If a producer or group of producers participating in a paint stewardship program or a stewardship organization contracted by one or more producers to implement a paint stewardship program engages in an activity performed solely in furtherance of implementing the paint stewardship program and in compliance with the provisions of this part 4, the activity is not a violation of the antitrust, restraint of trade, and unfair trade practices provisions of the "Unfair Practices Act", article 2 of title 6, C.R.S., or the "Colorado Antitrust Act of 1992", article 4 of title 6, C.R.S.









Article 18 - Underground Storage Tanks



Article 18.5 - Illegal Drug Laboratories

§ 25-18.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the state board of health in the department of public health and environment.

(2) "Certified industrial hygienist" means an individual who is certified by the American board of industrial hygiene or its successor.

(3) "Clean-up standards" means the acceptable standards for the remediation of an illegal drug laboratory involving methamphetamine, as established by the board under section 25-18.5-102.

(4) "Consultant" means a certified industrial hygienist or industrial hygienist who is not an employee, agent, representative, partner, joint venture participant, or shareholder of the contractor or of a parent or subsidiary company of the contractor, and who has been certified under section 25-18.5-106.

(5) "Contractor" means a person:

(a) Hired to decontaminate an illegal drug laboratory in accordance with the procedures established by the board under section 25-18.5-102; and

(b) Certified by the department under section 25-18.5-106.

(6) "Department" means the Colorado department of public health and environment.

(7) "Governing body" means the agency or office designated by the city council or board of county commissioners where the property in question is located. If there is no such designation, the governing body shall be the county, district, or municipal public health agency, building department, and law enforcement agency with jurisdiction over the property in question.

(8) "Illegal drug laboratory" means the areas where controlled substances, as defined by section 18-18-102, C.R.S., have been manufactured, processed, cooked, disposed of, used, or stored and all proximate areas that are likely to be contaminated as a result of the manufacturing, processing, cooking, disposal, use, or storage.

(9) "Industrial hygienist" has the same meaning as set forth in section 24-30-1402 (2.2), C.R.S.

(10) "Property" means anything that may be the subject of ownership, including land, buildings, structures, and vehicles.

(11) "Property owner", for the purposes of real property, means the person holding record fee title to real property. "Property owner" also means the person holding title to a manufactured home.



§ 25-18.5-102. Illegal drug laboratories - rules

(1) The board shall promulgate rules in accordance with section 24-4-103, C.R.S., as necessary to implement this article, including:

(a) Procedures for testing contamination, evaluating contamination, and establishing the acceptable standards for cleanup of illegal drug laboratories involving methamphetamine;

(b) Procedures for a training and certification program for people involved in the assessment, decontamination, and sampling of illegal drug laboratories. The board may develop different levels of training and certification requirements based on a person's prior experience in the assessment, decontamination, and sampling of illegal drug laboratories.

(c) A definition of "assessment", "decontamination", and "sampling" for purposes of this article;

(d) Procedures for the approval of persons to train consultants or contractors in the assessment, decontamination, or sampling of illegal drug laboratories; and

(e) Procedures for contractors and consultants to issue certificates of compliance to property owners upon completion of assessment, decontamination, and sampling of illegal drug laboratories to certify that the remediation of the property meets the clean-up standards established by the board under paragraph (a) of this subsection (1).

(2) The board shall establish fees for the following:

(a) Certification of persons involved in the assessment, decontamination, and sampling of illegal drug laboratories;

(b) Monitoring of persons involved in the assessment, decontamination, and sampling of illegal drug laboratories, if necessary to ensure compliance with this article; and

(c) Approval of persons involved in training for consultants or contractors under paragraph (d) of subsection (1) of this section.

(3) The board shall adopt rules for determining administrative penalties for violations of this article, based on the factors enumerated in section 25-18.5-107 (2)(g).



§ 25-18.5-103. Discovery of illegal drug laboratory - property owner - cleanup - liability

(1) (a) Upon notification from a peace officer that chemicals, equipment, or supplies of an illegal drug laboratory are located on a property, or when an illegal drug laboratory is otherwise discovered and the property owner has received notice, the owner of any contaminated property shall meet the clean-up standards for property established by the board in section 25-18.5-102; except that a property owner may, subject to paragraph (b) of this subsection (1), elect instead to demolish the contaminated property. If the owner elects to demolish the contaminated property, the governing body or, if none has been designated, the county, district, or municipal public health agency, building department, or law enforcement agency with jurisdiction over the property may require the owner to fence off the property or otherwise make it inaccessible for occupancy or intrusion.

(b) An owner of personal property within a structure or vehicle contaminated by illegal drug laboratory activity has ten days after the date of discovery of the laboratory or contamination to remove or clean the property according to board rules and paragraph (c) of this subsection (1). If the personal property owner fails to remove the personal property within ten days, the owner of the structure or vehicle may dispose of the personal property during the clean-up process without liability to the owner of the personal property for the disposition.

(c) A person who removes personal property or debris from a drug laboratory shall secure the property and debris to prevent theft or exposing another person to any toxic or hazardous chemicals until the property and debris is appropriately disposed of or cleaned according to board rules.

(2) (a) Except as specified in paragraph (b) of this subsection (2), once a property owner has received certificates of compliance from a contractor and a consultant in accordance with section 25-18.5-102 (1)(e), or has demolished the property, or has met the clean-up standards and documentation requirements of this section as it existed before August 7, 2013, the property owner:

(I) Shall furnish copies of the certificates of compliance to the governing body; and

(II) Is immune from a suit brought by a current or future owner, renter, occupant, or neighbor of the property for health-based civil actions that allege injury or loss arising from the illegal drug laboratory.

(b) A person convicted for the manufacture of methamphetamine or for possession of chemicals, supplies, or equipment with intent to manufacture methamphetamine is not immune from suit.

(3) (Deleted by amendment, L. 2013.)



§ 25-18.5-104. Entry into illegal drug laboratories

(1) If a structure or vehicle has been determined to be contaminated or if a governing body or law enforcement agency issues a notice of probable contamination, the owner of the structure or vehicle shall not permit any person to have access to the structure or vehicle unless:

(a) The person is trained or certified to handle contaminated property under board rules or federal law; or

(b) The owner has received certificates of compliance under section 25-18.5-102 (1)(e).



§ 25-18.5-105. Drug laboratories - governing body - authority

(1) Governing bodies may declare an illegal drug laboratory that has not met the clean-up standards set by the board in section 25-18.5-102 a public health nuisance.

(2) Governing bodies may enact ordinances or resolutions to enforce this article, including preventing unauthorized entry into contaminated property; requiring contaminated property to meet clean-up standards before it is occupied; notifying the public of contaminated property; coordinating services and sharing information between law enforcement, building, public health, and social services agencies and officials; and charging reasonable inspection and testing fees.



§ 25-18.5-106. Powers and duties of department

(1) The department shall implement, coordinate, and oversee the rules promulgated by the board in accordance with this article, including:

(a) The certification of persons involved in the assessment, decontamination, or sampling of illegal drug laboratories;

(b) The approval of persons to train consultants and contractors in the assessment, decontamination, or sampling of illegal drug laboratories.



§ 25-18.5-107. Enforcement

(1) A person that violates any rule promulgated by the board under section 25-18.5-102 is subject to an administrative penalty not to exceed fifteen thousand dollars per day per violation until the violation is corrected.

(2) (a) Whenever the department has reason to believe that a person has violated any rule promulgated by the board under section 25-18.5-102, the department shall notify the person, specifying the rule alleged to have been violated and the facts alleged to constitute the violation.

(b) The department shall either:

(I) Send the notice by certified or registered mail, return receipt requested, to the alleged violator's last-known address; or

(II) Personally serve the notice upon the alleged violator or the alleged violator's agent.

(c) The alleged violator has thirty days following receipt of the notice to submit a written response containing data, views, and arguments concerning the alleged violation and potential corrective actions.

(d) Within fifteen days after receiving notice of an alleged violation, the alleged violator may request an informal conference with department personnel to discuss the alleged violation. The department shall hold the informal conference within the thirty days allowed for a written response.

(e) After consideration of any written response and informal conference, the department shall issue a letter, within thirty days after the date of the informal conference or written response, whichever is later, affirming or dismissing the violation. If the department affirms the violation, the department shall issue an administrative order within one hundred eighty days after the time for a written response has expired. The administrative order must include any remaining corrective actions that the violator shall take and any administrative penalty that the department determines is appropriate.

(f) The department shall serve an administrative order under this article on the person subject to the order by personal service or by registered mail, return receipt requested, at the person's last-known address. An order may be prohibitory or mandatory in effect. The order is effective immediately upon issuance unless otherwise provided in the order.

(g) In determining the amount of an administrative penalty, the department shall consider the following factors:

(I) The seriousness of the violation;

(II) Whether the violation was intentional, reckless, or negligent;

(III) Any impact on, or threat to, the public health or environment as a result of the violation;

(IV) The violator's degree of recalcitrance;

(V) Whether the violator has had a prior violation and, if so, the nature and severity of the prior violation;

(VI) The economic benefit the violator received as a result of the violation;

(VII) Whether the violator voluntarily, timely, and completely disclosed the violation before the department discovered it;

(VIII) Whether the violator fully and promptly cooperated with the department following disclosure or discovery of the violation; and

(IX) Any other relevant aggravating or mitigating circumstances.

(3) If the department determines that a person has been grossly noncompliant with the rules promulgated by the board under section 25-18.5-102, the department may:

(a) Suspend or revoke the person's certification for the assessment, decontamination, or sampling of illegal drug laboratories; or

(b) Suspend or revoke the approval of a person to provide training for consultants or contractors performing assessment, decontamination, or sampling of illegal drug laboratories.



§ 25-18.5-108. Illegal drug laboratory fund

The illegal drug laboratory fund is hereby established in the state treasury. The department shall transfer the fees collected under section 25-18.5-102 (2) to the state treasurer who shall credit these fees to the fund. The general assembly shall appropriate the moneys in the fund for the implementation of this article. The treasurer shall credit to the fund all interest derived from the deposit and investment of moneys in the fund. The moneys in the fund stay in the fund at the end of the fiscal year and do not revert to the general fund or any other fund.



§ 25-18.5-109. Judicial review

The department's decisions are subject to judicial review in accordance with section 24-4-106, C.R.S.






Article 18.7 - Industrial Hemp Remediation Pilot Program






Environment - Small Communities

Article 19 - Small Community Environmental Flexibility Act

§ 25-19-101. Short title

This article shall be known and may be cited as the "Small Community Environmental Flexibility Act".



§ 25-19-102. Legislative declaration

(1) The general assembly hereby finds and determines that small communities throughout the state are struggling to identify adequate resources, particularly for infrastructure improvements, to comply with the numerous environmental requirements that have been established by federal and state laws.

(2) The general assembly further finds and determines that citizens in small communities, as well as all citizens of the state, are entitled to the benefits of appropriate measures for public health and environmental protection.

(3) The general assembly therefore declares that the provisions of this article are enacted to provide maximum flexibility for small communities to comply with the environmental laws of this state without diminishing the public health and environmental protection provided to the citizens of Colorado.



§ 25-19-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of public health and environment created by section 25-1-102.

(2) "Environmental priorities plan" means a plan prepared in accordance with section 25-19-104.

(3) "Integrated environmental compliance agreement" means an agreement entered into between a small community and the department pursuant to section 25-19-105.

(4) "Small community" means a municipality, county, or special district with a population of less than two thousand five hundred persons or a combination of two or more such municipalities, counties, or special districts working together pursuant to an intergovernmental agreement for purposes of participation in the program established pursuant to this article.



§ 25-19-104. Environmental priorities plan

(1) Any small community wishing to enter into an integrated environmental compliance agreement pursuant to section 25-19-105 shall submit to the department on or before July 1, 1998, an environmental priorities plan prepared in accordance with the provisions of this section; except that an environmental priorities plan may be submitted by a small community after July 1, 1998, if the department finds that the small community did not become aware of and could not have reasonably anticipated the environmental compliance concerns of the community in time to meet the deadline of July 1, 1998.

(2) An environmental priorities plan shall:

(a) Identify the environmental requirements enumerated in section 25-19-105 that pose an existing compliance problem or a near term compliance problem for the small community;

(b) Demonstrate the resource limitations that make it difficult for the small community to achieve and sustain compliance within the established statutory or regulatory deadlines;

(c) Set forth the small community's proposed environmental compliance priorities, including the identified actions to be taken, anticipated expenditures required for such actions, and a proposed schedule that would result in compliance with all individual environmental requirements as soon as practicable, within an overall period not to exceed ten years, without adversely impacting public health or the environment outside of the small community; and

(d) Describe the public process that has resulted in the formulation of the environmental compliance priorities for the small community.

(3) A small community participating in the program created by this article shall take reasonable steps to provide the public affected by its actions with a meaningful opportunity to participate in the preparation of an environmental priorities plan, through whatever combination of public meetings or hearings or opportunity for written input is most practical for the particular community.

(4) A small community participating in the program created by this article shall provide a copy of its proposed plan to any person who has so requested prior to the small community's submission of its plan to the department.

(5) The multimedia environmental integration advisory committee established pursuant to section 25-1-108 may, following notice to associations of political subdivisions eligible to participate in the program created by this article, develop guidance documents that provide more specific criteria for the preparation of an environmental priorities plan if the advisory committee determines that such criteria would further the purposes of this article.

(6) An environmental priorities plan submitted to the department shall be approved if the plan meets the requirements of this section and is consistent with any criteria for the preparation of such plans set forth in guidance documents developed by the multimedia environmental integration advisory committee.



§ 25-19-105. Integrated environmental compliance agreements

(1) The department is authorized to enter into integrated environmental compliance agreements with small communities in accordance with the provisions of this section.

(2) The environmental requirements that may be addressed in an integrated environmental compliance agreement are the requirements established by or pursuant to article 7, 8, 11, or 15 of this title, article 20.5 of title 8, C.R.S., or article 20 of title 30, C.R.S. An integrated environmental compliance agreement may address environmental requirements applicable to a solid waste disposal site and facility only if such site and facility receives twenty tons per day or less of solid waste.

(3) Any integrated environmental compliance agreement with a small community shall:

(a) Identify actions to be taken by the small community, including a schedule with interim deadlines, that will result in compliance with each of the applicable individual environmental requirements as soon as practicable, within an overall period not to exceed ten years;

(b) Be consistent with an approved environmental priorities plan for the small community;

(c) Contain a provision directing that the agreement will not take effect until the community's registered electors have approved any creation of a multiple-fiscal year debt or other financial obligation for which an election is required by section 20 of article X of the Colorado constitution and which is required to implement the terms of the agreement;

(d) Be structured as a formal enforcement agreement to ensure continued compliance or to resolve an existing compliance issue involving a small community; and

(e) Be enforceable pursuant to the provisions of the statutes governing the individual environmental requirements addressed in the agreement with respect to any of the agreement deadlines that are not met.

(4) A small community participating in the program created by this article shall provide a copy of its proposed agreement to any person who has so requested in writing prior to the small community's submission of its plan to the department. Before the agreement is approved by the department, the department shall allow at least twenty days within which any person may review and submit written comments on the agreement to the small community and the department.

(5) An integrated environmental compliance agreement may be amended by agreement of the small community and the department to address compliance concerns not anticipated at the time of the original agreement. The amended agreement shall require compliance with any new requirement added to the amended agreement as soon as practicable, within an overall period not to exceed ten years from the date of the amendment. The deadline for any requirement addressed in the original agreement may be extended as a part of the amendment of the agreement, but the deadline may not be extended beyond ten years after the date of the original agreement.

(6) An integrated environmental compliance agreement entered into under this article shall not be deemed to impair, modify, or otherwise affect prior agreements entered into between a small community and any entity other than the department.

(7) Any provision of an integrated compliance agreement implementing a requirement that, absent such agreement, would no longer be applicable as the result of repeal or modification of a statutory or regulatory requirement shall be unenforceable.

(8) No component of an integrated environmental compliance agreement that would result in an increased regulatory compliance burden on any other entity shall be approved without such entity's consent.

(9) Paragraph (e) of subsection (3) of this section notwithstanding, if requested by the small community, the department may file in district court a complaint and a proposed consent order embodying the requirements of the integrated environmental compliance agreement to require compliance with any applicable standard, limitation, or order.



§ 25-19-106. Planning assistance

The department of local affairs shall provide assistance to small communities in the preparation of environmental priorities plans upon request.



§ 25-19-107. Mentoring

The department, in cooperation with the department of local affairs, is authorized to identify opportunities for small communities with similar compliance problems to share information or for larger communities to work with small communities in addressing the technical and other issues involved in preparing an environmental priorities plan.



§ 25-19-108. Implementation within existing resources

Any department of state implementing any provision of this article shall do so without additional appropriations of state moneys and without additional personnel.









Safety - Disabled Persons

Article 20 - Duties Owed Disabled Persons - Identification

§ 25-20-101. Short title

This article shall be known and may be cited as the "Uniform Duties to Disabled Persons Act".



§ 25-20-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Disabled condition" means the condition of being unconscious, semiconscious, incoherent, or otherwise incapacitated to communicate.

(2) "Disabled person" means a person in a disabled condition.

(3) "Emergency symbol" means the caduceus inscribed within a six-barred cross used by the American medical association to denote emergency information.

(4) "Identifying device" means an identifying bracelet, necklace, metal tag, or similar device bearing the emergency symbol and the information needed in an emergency.

(5) "Medical practitioner" means a person licensed or authorized to practice medicine pursuant to article 36 of title 12, C.R.S.

(6) "Peace officer" means any county sheriff, undersheriff, deputy sheriff, or coroner, any municipal police officer or marshal, or any Colorado state patrol officer.



§ 25-20-103. Identifying devices for persons having certain conditions

(1) A person who suffers from epilepsy, diabetes, a cardiac condition, or any other type of illness that causes temporary blackouts, semiconscious periods, or complete unconsciousness, or who suffers from a condition requiring specific medication or medical treatment, is allergic to certain medications or items used in medical treatment, wears contact lenses, has religious objections to certain forms of medication or medical treatment, or is unable to communicate coherently or effectively in the English language, is authorized and encouraged to wear an identifying device.

(2) Any person may carry an identification card bearing his name, type of medical condition, physician's name, and other medical information.

(3) By wearing an identifying device a person gives his consent for any peace officer or medical practitioner who finds him in a disabled condition to make a reasonable search of his clothing or other effects for an identification card of the type described in subsection (2) of this section.



§ 25-20-104. Duty of peace officer

(1) A peace officer shall make a diligent effort to determine whether any disabled person he finds is an epileptic or a diabetic, or suffers from some other type of illness that would cause the condition. Whenever feasible, this effort shall be made before the person is charged with a crime or taken to a place of detention.

(2) In seeking to determine whether a disabled person suffers from an illness, a peace officer shall make a reasonable search for an identifying device and an identification card of the type described in section 25-20-103 (2) and examine them for emergency information. The peace officer may not search for an identifying device or an identification card in a manner or to an extent that would appear to a reasonable person in the circumstances to cause an unreasonable risk of worsening the disabled person's condition.

(3) A peace officer who finds a disabled person without an identifying device or identification card is not relieved of his duty to that person to make a diligent effort to ascertain the existence of any illness causing the disabled condition.

(4) A claim for relief against a peace officer does not arise from his making a reasonable search of the disabled person to locate an identifying device or identification card, even though the person is not wearing an identifying device or carrying an identification card.

(5) A peace officer who determines or has reason to believe that a disabled person is suffering from an illness causing his condition shall promptly notify the person's physician, if practicable. If the officer is unable to ascertain the physician's identity or to communicate with him, the officer shall make a reasonable effort to cause the disabled person to be transported immediately to a medical practitioner or to a facility where medical treatment is available. If the officer believes it unduly dangerous to move the disabled person, he shall make a reasonable effort to obtain the assistance of a medical practitioner.



§ 25-20-105. Duty of medical practitioners

(1) A medical practitioner, in discharging his duty to a disabled person whom he has undertaken to examine or treat, shall make a reasonable search for an identifying device or identification card of the type described in section 25-20-103 (2) and examine them for emergency information.

(2) A claim for relief against a medical practitioner does not arise from his making a reasonable search of a disabled person to locate an identifying device or identification card, even though the person is not wearing an identifying device or carrying an identification card.



§ 25-20-106. Duty of others

(1) A person, other than a peace officer or medical practitioner, who finds a disabled person shall make a reasonable effort to notify a peace officer. If a peace officer or medical practitioner is not present, a person who finds a disabled person may make a reasonable search for an identifying device, and, if the identifying device is found, may make a reasonable search for an identification card of the type described in section 25-20-103 (2). If a device or card is located, the person making the search shall attempt promptly to bring its contents to the attention of a peace officer or medical practitioner.

(2) A claim for relief does not arise from a reasonable search to locate an identifying device or identification card as authorized by subsection (1) of this section.

(3) The duties imposed by this article are in addition to, and not in limitation of, other duties existing under the laws of this state.



§ 25-20-107. Falsifying identification or misrepresenting condition

Any person who, with intent to deceive, provides, wears, uses, or possesses a false identifying device or identification card of the type described in section 25-20-103 (2) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail for not more than ninety days, or by a fine of not more than three hundred dollars, or by both such fine and imprisonment.



§ 25-20-108. Uniformity of application and construction

This article shall be so applied and construed as to make uniform the law with respect to the subject matter among those states which enact it.









Prevention, Intervention, and Treatment Services

Article 20.5 - Prevention, Intervention, and Treatment Services for Children and Youth

Part 1 - Administration

§ 25-20.5-101. Legislative declaration

(1) The general assembly hereby finds that:

(a) The state operates or state agencies provide funding for a wide variety of prevention, intervention, and treatment programs designed to assist youth in achieving an education, in making informed choices about their health and well-being, in avoiding the juvenile and criminal justice systems, and, generally, in becoming healthy, law-abiding, contributing members of society;

(b) These prevention, intervention, and treatment programs are operated by or funded through several departments within the executive branch, and this high degree of decentralization often makes communications between and among these departments and programs difficult;

(c) There is some overlap among prevention, intervention, and treatment programs, sometimes resulting in the potentially inefficient use of state resources which may result in the provision of fewer services to youth;

(d) The dispersion of prevention, intervention, and treatment programs among state departments makes it difficult for both state employees and the public to determine what programs are available and what services are provided through prevention, intervention, and treatment programs that are operated by or funded through state agencies;

(e) The term limitations placed on persons who serve in public office, including members of the general assembly, make it increasingly important that information concerning the existence, funding, and operation of prevention, intervention, and treatment programs for youth be readily accessible;

(f) In the area of prevention, intervention, and treatment services, there is a critical need for local and state programs to overcome barriers and the categorical requirements of various funding sources in order to design and implement programs that provide a more comprehensive response to the needs of Colorado youth;

(g) Research demonstrates that program coordination among multiple systems for the purpose of improving prevention, intervention, and treatment services results in significant positive outcomes;

(h) A unified, coordinated response to community-based programs for the delivery of prevention, intervention, and treatment services has proven to be an effective and efficient state response to local programs and their needs.

(2) The general assembly therefore finds that it is in the best interests of the youth and families of the state to create a single division in the department of public health and environment to operate prevention and intervention programs and to oversee the provision of prevention, intervention, and treatment services through federally and state-funded prevention, intervention, and treatment programs to ensure collaboration among programs and the availability of a continuum of services for youth.



§ 25-20.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of public health and environment, created pursuant to section 25-1-102.

(2) "Division" means the prevention services division created in section 25-20.5-103.

(3) "Executive director" means the executive director of the department of public health and environment.

(4) "Prevention, intervention, and treatment program" means a program that provides prevention, intervention, or treatment services.

(5) "Prevention, intervention, and treatment services" means services that are designed to promote the well-being of youth and their families by decreasing high-risk behaviors, strengthening healthy behaviors, and promoting family stability.

(6) "State plan" means the state plan for delivery of prevention, intervention, and treatment services to youth throughout the state adopted by the division pursuant to section 25-20.5-105.



§ 25-20.5-103. Prevention services division - creation

(1) There is hereby created within the department of public health and environment a prevention services division. The division shall be headed by the director of prevention services appointed by the executive director of the department of public health and environment in accordance with section 13 of article XII of the state constitution.

(2) The division shall exercise its powers and perform its duties and functions specified in this article under the department of public health and environment as if it were transferred to the department by a type 2 transfer as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.



§ 25-20.5-104. Functions of division

(1) The division has the following functions:

(a) On or before February 1, 2001, to submit to the executive director and to the governor for approval a state plan for delivery of prevention, intervention, and treatment services to youth throughout the state as provided in section 25-20.5-105, and to biennially review the state plan and submit revisions as provided by rule of the state board of health to the executive director and the governor for approval;

(b) To identify performance indicators for prevention, intervention, and treatment programs based on the standards adopted by the state board of health pursuant to section 25-20.5-106 (2)(d), and to review, as provided in section 25-20.5-108, all prevention, intervention, and treatment programs operated by the division and by other state departments;

(c) To act as a liaison with communities throughout the state and assist the communities in their efforts to assess their needs with regard to prevention, intervention, and treatment services and to provide information to assist the communities in obtaining funding for appropriate prevention, intervention, and treatment programs;

(d) To provide technical assistance to communities and to entities that provide prevention, intervention, and treatment services;

(e) To operate the prevention and intervention programs specified in this article and such other prevention and intervention programs as may be created in or transferred to the division by executive order to be funded solely by nonstate moneys, including but not limited to reviewing applications submitted by entities to receive funding through said programs, awarding grants based on such applications, and notifying the state board of health of the grants awarded and the amounts of said grants;

(f) To solicit and accept grants from the federal government and to solicit and accept contributions, grants, gifts, bequests, and donations from individuals, private organizations, and foundations for the operation of any prevention and intervention programs under the authority of the division;

(g) To periodically review the federal funding guidelines for federal prevention, intervention, and treatment programs and to seek the maximum flexibility in the use of federal moneys in funding prevention, intervention, and treatment programs provided through the state plan;

(h) To seek such federal waivers as may be necessary to allow the division to combine federal moneys available through various federal prevention, intervention, and treatment programs and to combine said moneys with moneys appropriated by the general assembly to fund state prevention, intervention, and treatment programs to allow the greatest flexibility in awarding combined program funding to community-based prevention, intervention, and treatment programs;

(i) Repealed.

(2) In addition to any prevention and intervention programs created in or transferred to the division by executive order and any prevention and intervention programs transferred to the division by the executive director pursuant to subsection (4) of this section, the division shall operate the following prevention and intervention programs:

(a) to (e) (Deleted by amendment, L. 2013.)

(f) The school-based health center grant program created in part 5 of this article.

(3) In operating prevention and intervention programs, on receipt of an application for funding through any of said prevention and intervention programs, the division shall review the application and determine whether there are other prevention, intervention, and treatment programs operated by state agencies within this state through which funding may be available to the applicant. With the applicant's consent, the division shall forward a copy of the application to any such program for consideration.

(4) The executive director shall transfer any prevention and intervention programs operated by the department to the division, as he or she deems appropriate. The division shall collaborate with any other division within the department that operates a prevention, intervention, and treatment program in the same manner that it collaborates with other state agencies that operate prevention, intervention, and treatment programs.



§ 25-20.5-105. State plan for delivery of prevention, intervention, and treatment services to youth - contents

(1) On or before February 1, 2001, the division shall submit to the governor and the executive director for approval a state plan for delivery of prevention, intervention, and treatment services to youth throughout the state. The state plan shall apply to all prevention, intervention, and treatment programs that receive state or federal funds and are operated within the state. The state plan shall be designed to coordinate and provide direction for the delivery of prevention, intervention, and treatment services through the various prevention and intervention programs operated by the division and the prevention, intervention, and treatment programs operated by other state departments and to ensure collaboration among programs that results in a continuum of services available to youth throughout the state. At a minimum, the state plan shall:

(a) Target and prioritize community prevention, intervention, and treatment services needs throughout the state;

(b) Specify the standards for and measurable outcomes anticipated to be achieved by prevention, intervention, and treatment programs that receive state and federal funds and the outcomes to be achieved through the coordination of said prevention, intervention, and treatment programs;

(c) Identify all state- and community-based prevention, intervention, and treatment programs that are receiving state and federal funds during the fiscal years for which the plan is submitted and the schedule for review of said prevention, intervention, and treatment programs;

(d) Identify the methods by which the division shall encourage collaboration at the local level among public and private entities, including but not limited to private for-profit and nonprofit providers and faith-based services providers, in providing prevention, intervention, and treatment services;

(e) Include any other information required by rule of the state board of health.

(2) The division shall biennially review and revise the state plan as necessary to ensure the most efficient and effective delivery of prevention, intervention, and treatment services throughout the state. The division shall submit any revised state plan as provided by rule of the state board of health to the governor and the executive director for approval.

(3) In preparing the state plan and biennial revisions to the state plan, the division shall hold at least two public meetings to receive input from members of the public and from state agencies and entities operating prevention, intervention, and treatment programs.

(4) On or before March 15, 2001, the governor and the executive director shall submit copies of the approved state plan to the general assembly, to each state department that operates a prevention, intervention, and treatment program, and to each entity that will receive state or federal funds for the operation of a prevention, intervention, and treatment program during the fiscal years for which the state plan is prepared. The division shall provide copies of the approved state plan to any person upon request. The governor and the executive director shall submit copies of any approved revised state plans as provided by rule of the state board of health.



§ 25-20.5-106. State board of health - rules - program duties

(1) The state board of health created in section 25-1-103 shall promulgate rules as necessary for the operation of the division, including but not limited to rules establishing the time frames for review of the state plan and submittal of any revised state plan to the governor and the executive director and to the entities specified in section 25-20.5-105 (4).

(2) The state board of health also shall adopt rules for the uniform operation of federally and state-funded prevention, intervention, and treatment programs. In adopting such rules, the board shall take into account prevention, intervention, and treatment programs' need for responsiveness and flexibility and their need for procedures and standards that will ensure the provision of programs that meet a high standard of excellence. At a minimum such rules shall include:

(a) Standardized procedures for the operation of prevention, intervention, and treatment programs, including but not limited to:

(I) The use of a system whereby entities may use a single application to seek funding from a variety of prevention, intervention, and treatment programs;

(II) The use of uniform application forms promulgated by rule of the state board of health;

(III) Uniform standards regarding the information to be submitted by entities applying for funding for community-based prevention, intervention, and treatment programs;

(IV) Uniform application dates to the extent possible for all prevention, intervention, and treatment programs;

(V) Uniform standards for selecting community-based prevention, intervention, and treatment programs that receive funding through state prevention, intervention, and treatment programs;

(VI) Uniform monitoring and reporting forms, including rules to ensure that no prevention, intervention, and treatment program is required to submit more than one annual report;

(VII) A standard database of service providers by location;

(VIII) Internet access to each prevention, intervention, and treatment program;

(IX) The ability to submit applications and report submissions through the internet; and

(X) The use of contracts to combine multiple state and federal funding sources provided by or through various state agencies as a single funding grant to a prevention, intervention, and treatment program;

(b) Uniform, minimum standards for prevention, intervention, and treatment programs, including but not limited to requirements that each prevention, intervention, and treatment program that receives state or federal funds:

(I) Provide research-based prevention, intervention, and treatment services that have been previously implemented in one or more communities with demonstrated success or that otherwise demonstrate a reasonable potential for success; and

(II) Provide outcome-based prevention, intervention, and treatment services, specifying the outcomes to be achieved; and

(III) Work collaboratively with other public and private prevention, intervention, and treatment programs in the community and with local governments, county, district, and municipal public health agencies, county departments of social services, and faith-based organizations in the community;

(c) Uniform standards and procedures for reviewing state and local prevention, intervention, and treatment programs that receive state or federal funds;

(d) Performance standards and measurable outcomes for state and local prevention, intervention, and treatment programs that receive state or federal funds;

(e) Criteria for determining whether a program operated by a state agency constitutes a prevention, intervention, and treatment program;

(f) A formula for calculating the amount forwarded to the division by each prevention, intervention, and treatment program to offset the costs incurred by the division in reviewing the programs.

(3) The state board of health shall act as the program board for the oversight of the prevention and intervention programs operated by the division.

(4) In addition to any other duties specified in law, the state board of health shall have the following duties:

(a) Repealed.

(b) To assist division personnel in working with communities and local elected officials to identify the communities' prevention, intervention, and treatment services needs;

(c) To assist division personnel in reviewing the performance of prevention, intervention, and treatment programs created in this article.



§ 25-20.5-107. Memoranda of understanding - duties of executive director - program meetings

(1) The executive director shall enter into a memorandum of understanding, as described in subsection (2) of this section, with each state agency that operates a prevention, intervention, and treatment program, as identified by the division pursuant to criteria adopted by rule of the state board of health.

(2) On or before July 1, 2001, each state agency that operates a prevention, intervention, and treatment program, as identified by the division based on criteria adopted by rule of the state board of health, shall enter into a memorandum of understanding with the executive director and the division through which, at a minimum, the state agency shall agree to:

(a) Comply with the rules for the operation of prevention, intervention, and treatment programs adopted by the state board of health pursuant to section 25-20.5-106;

(b) Upon receipt of a grant application, forward a copy of the application to other appropriate prevention, intervention, and treatment programs operated by state agencies for consideration and to collaborate in providing combined program grants to appropriate community-based prevention, intervention, and treatment programs;

(c) Comply with the prevention, intervention, and treatment program reporting requirements specified in section 25-20.5-108, and to forward a percentage of the program operating funds, as determined by rule, to the division to offset the costs incurred in reviewing the program;

(d) Seek such federal waivers as may be necessary to allow the agency to combine federal moneys available through various federal prevention, intervention, and treatment programs and to combine said moneys with moneys appropriated to fund state prevention, intervention, and treatment programs to allow the greatest flexibility in awarding combined program funding to community-based prevention, intervention, and treatment programs.

(3) Any state agency that fails to enter into and comply with a memorandum of understanding as described in subsection (2) of this section shall be ineligible for state funding for operation of a prevention, intervention, and treatment program until such time as the agency enters into and complies with the memorandum of understanding.

(4) The governor is strongly encouraged to deny federal funding for prevention, intervention, and treatment programs to any state agency that fails to enter into and comply with a memorandum of understanding as described in subsection (2) of this section.

(5) Beginning July 1, 2001, the office of legislative legal services shall annually review all bills enacted during a regular or special legislative session and identify any bills that appear to create a prevention, intervention, and treatment program in a state agency other than the division. The office of legislative legal services shall notify the division in writing of the enactment of such bill. Upon receipt of such notice, the division shall determine whether the identified program meets the criteria for a prevention, intervention, and treatment program adopted by rule of the state board of health. If the division determines based on such criteria that the program is a prevention, intervention, and treatment program, it shall notify in writing the state agency in which the program is created of the requirements of this section.

(6) (a) The executive director shall meet at least annually with the governor, or his or her designee, and with the executive directors specified in paragraph (b) of this subsection (6) to review the activities and progress of the division and its interaction with the prevention, intervention, and treatment programs provided by other state agencies. The purpose of the meetings shall be to identify and streamline the prevention, intervention, and treatment programs operated by state agencies, as appropriate to achieve greater efficiencies and effectiveness for the state, for local communities, and for persons receiving services.

(b) The following executive directors shall attend the meetings required under this subsection (6):

(I) (Deleted by amendment, L. 2002, p. 222, § 2, effective April 3, 2002.)

(II) The commissioner of education;

(III) and (IV) (Deleted by amendment, L. 2002, p. 222, § 2, effective April 3, 2002.)

(V) The executive director of the department of human services;

(VI) and (VII) (Deleted by amendment, L. 2002, p. 222, § 2, effective April 3, 2002.)

(VIII) The executive director of the department of public safety; and

(IX) The executive director of the department of transportation.



§ 25-20.5-108. Prevention, intervention, and treatment program requirements - reports - reviews - annual review summary

(1) Each state agency that operates a prevention, intervention, and treatment program, as identified by the division based on criteria adopted by rule of the state board of health, annually shall submit to the division the following information:

(a) The name of, statutory authority for, and funding source for each prevention, intervention, and treatment program operated by the state agency;

(b) The parameters of each prevention, intervention, and treatment program, including but not limited to the specific, measurable outcomes to be achieved by each prevention, intervention, and treatment program;

(c) The entities that are receiving funding through each prevention, intervention, and treatment program operated by the state agency, the amount awarded to each entity, and a description of the population served and prevention, intervention, and treatment services provided by each entity.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), each state agency using state or federal moneys to fund local prevention and intervention programs shall submit an annual report concerning these programs to the division. The state board of health by rule shall specify the time frames, procedures, and form for submittal of the report and the information to be included in the report, which at a minimum shall include:

(I) A description of the prevention, intervention, and treatment program, including but not limited to the population served, the prevention, intervention, and treatment services provided, and the goals and specific, measurable outcomes to be achieved by the prevention, intervention, and treatment program;

(II) Evidence of the prevention, intervention, and treatment program's progress in meeting its stated outcomes and goals during the preceding fiscal year and in previous fiscal years, depending on how long the prevention, intervention, and treatment program has been in operation;

(III) The sources from which the prevention, intervention, and treatment program receives funding and the amount received from each source;

(IV) A list of any entities that are collaborating in the delivery of prevention, intervention, and treatment services through the program.

(b) If a community-based prevention, intervention, and treatment program is required to submit an annual report that is comparable to the report described in paragraph (a) of this subsection (2) to a state agency other than the division, the state agency, in lieu of submittal of a report by the prevention, intervention, and treatment program as required in paragraph (a) of this subsection (2), shall forward a copy of the comparable report to the division in accordance with rules adopted by the state board of health. If a forwarded report does not include all of the information specified in paragraph (a) of this subsection (2), the division shall obtain such information directly from the community-based prevention, intervention, and treatment program.

(3) (a) The division, in accordance with the time frames adopted by rule of the state board of health, but at least every four years, shall review, or cause to be reviewed under a contract entered into pursuant to subsection (5) of this section, each state and community-based prevention, intervention, and treatment program operated within this state that receives state or federal funds. The division may establish a schedule for the review of prevention, intervention, and treatment programs pursuant to this subsection (3). The review shall be designed to determine whether the prevention, intervention, and treatment program is meeting its identified goals and outcomes and complying with all requirements of the agency overseeing the operation of the prevention, intervention, and treatment program and the applicable rules adopted by the state board of health pursuant to this article.

(b) If the division determines that a community-based prevention, intervention, and treatment program is not meeting or making adequate progress toward meeting the outcomes specified for the program or is otherwise failing to comply with statutory or regulatory requirements, the division shall revoke the grant issued to the program, if it was issued by the division, or recommend revocation to the state agency that issued the grant. The entity operating any program for which the grant is revoked may appeal as provided in the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(c) If the division determines that a state-operated prevention, intervention, and treatment program is not meeting or making adequate progress toward meeting the outcomes specified for the prevention, intervention, and treatment program or is otherwise failing to comply with statutory or regulatory requirements, the division shall recommend to the governor or to the general assembly, whichever is appropriate, that the prevention, intervention, and treatment program cease receiving state or federal funding.

(4) The division shall receive a percentage, as determined by rule, of the operating cost of each state prevention, intervention, and treatment program reviewed pursuant to this section to offset the costs incurred by the division in performing such review.

(5) The division may contract with one or more public or private entities to conduct the reviews of prevention, intervention, and treatment programs and assist in preparing the annual executive summary report as required in this section.

(6) The division shall annually prepare or oversee the preparation of an executive summary of the prevention, intervention, and treatment program reviews conducted during the preceding year and submit such summary to the governor, to each state department that operates a prevention, intervention, and treatment program, and to each entity that received state or federal funds for operation of a prevention, intervention, and treatment program during the fiscal year for which the summary is prepared. In addition, the division shall provide copies of the summary to any person upon request.



§ 25-20.5-109. Programs not included

(1) Notwithstanding any other provisions of this article 20.5 to the contrary, the following programs are not subject to the requirements of this article 20.5:

(a) Any juvenile programs operated by the division of youth services in the department of human services;

(b) Any program operated for juveniles in connection with the state judicial system;

(c) Any program pertaining to out-of-home placement of children pursuant to title 19, C.R.S.






Part 2 - Tony Grampsas Youth Services Program



Part 3 - Cancer, Cardiovascular Disease, and Chronic Pulmonary Disease Prevention, Early Detection, and Treatment Program

§ 25-20.5-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Health disparities" means an unequal burden of cancer, cardiovascular disease, or chronic pulmonary disease impacting specific populations, including but not limited to racial and ethnic populations, minority populations, rural populations, urban populations, low-income populations, or any other underserved population.

(2) "Program" means the cancer, cardiovascular disease, and chronic pulmonary disease prevention, early detection, and treatment program created in section 25-20.5-302.

(3) "Review committee" means the cancer, cardiovascular disease, and chronic pulmonary disease program review committee created pursuant to section 25-20.5-303.



§ 25-20.5-302. Program

(1) There is hereby created, in the prevention services division of the department, the cancer, cardiovascular disease, and chronic pulmonary disease prevention, early detection, and treatment program for the purpose of assisting in the implementation of the state's strategic plans regarding cancer and cardiovascular disease. The program shall fund competitive grants to provide a cohesive approach to cancer, cardiovascular disease, and chronic pulmonary disease prevention, early detection, and treatment in Colorado. The division shall administer the program with the goal of developing a comprehensive approach that will bring together stakeholders at the community and state level who are interested in impacting cancer, cardiovascular disease, or chronic pulmonary disease. Grant applications shall address at least one of the following program criteria:

(a) Translating evidence-based strategies regarding the prevention and early detection of cancer, cardiovascular disease, and chronic pulmonary disease into practical application in healthcare, workplace, and community settings;

(b) Providing appropriate diagnosis and treatment services for anyone who has abnormalities discovered in screening and early detection programs;

(c) Implementing education programs for the public and health care providers regarding the prevention, early detection, and treatment of cancer, cardiovascular disease, and chronic pulmonary disease; and

(d) Providing evidence-based strategies to overcome health disparities in the prevention and early detection of cancer, cardiovascular disease, and chronic pulmonary disease.



§ 25-20.5-303. Cancer, cardiovascular disease, and chronic pulmonary disease program review committee

(1) There is hereby created the cancer, cardiovascular disease, and chronic pulmonary disease program review committee. The review committee is established in the prevention services division of the department. The review committee is responsible for overseeing program strategies and activities and ensuring compliance with section 25-20.5-302.

(2) The review committee shall consist of the director of the disease prevention services division of the department, or the director's designee, and fifteen members appointed as follows:

(a) The executive director of the department or the executive director's designee.

(b) The executive director shall appoint three members, all of whom are department staff with expertise in cancer, cardiovascular disease, or chronic pulmonary disease.

(c) The state board shall appoint:

(I) One member who is a member of the state board;

(II) One member who is a chronic pulmonary disease professional;

(III) One member who is cardiovascular disease professional;

(IV) One member who is a cancer professional;

(V) Two members who are public health professionals;

(VI) One member who is a recognized expert in health disparities;

(VII) One member who represents the rural interest in regard to the prevention, early detection, and treatment of cancer, cardiovascular disease, and chronic pulmonary disease; and

(VIII) One member who is a primary care provider.

(d) The president of the senate shall appoint one member of the senate.

(e) The speaker of the house of representatives shall appoint one member of the house of representatives.

(3) (a) Except as provided in paragraph (b) of this subsection (3), members of the review committee shall serve three-year terms; except that, of the members initially appointed to the review committee, five members appointed by the state board shall serve two-year terms. Members of the review committee appointed pursuant to paragraph (c) of subsection (2) of this section shall not serve more than two consecutive terms.

(b) The terms of the members appointed by the speaker of the house of representatives and the president of the senate and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker and the president shall appoint or reappoint members in the same manner as provided in paragraphs (d) and (e) of subsection (2) of this section. Thereafter, the terms of members appointed or reappointed by the speaker and the president shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker and the president shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(4) The composition of the review committee shall reflect, to the extent practical, Colorado's ethnic, racial, and geographical diversity.

(5) The review committee shall elect from its membership a chair and a vice-chair of the committee.

(6) The division shall provide staff support to the review committee.

(7) Except as otherwise provided in section 2-2-326, C.R.S., members of the review committee shall serve without compensation but shall be reimbursed from moneys deposited in the prevention, early detection, and treatment fund created in section 24-22-117, C.R.S., for their actual and necessary expenses incurred in the performance of their duties pursuant to this part 3.

(8) If a member of the review committee has an immediate personal, private, or financial interest in any matter pending before the review committee, the member shall disclose the fact and shall not vote upon such matter.



§ 25-20.5-304. Grant program

(1) The program shall fund programs and initiatives that provide evidence-based education and intervention strategies for cancer, cardiovascular disease, and chronic pulmonary disease prevention, early detection, and treatment through a competitive grant program which shall be overseen by the review committee. The state board, upon recommendations of the review committee, shall adopt rules that specify, but need not be limited to, the following:

(a) The procedures and timelines by which an entity may apply for program grants;

(b) Grant application contents;

(c) Criteria for selecting the entities that shall receive grants and determining the amount and duration of the grants;

(d) Reporting requirements for entities that receive grants pursuant to this section; and

(e) The qualifications of an adequate proposal.

(2) The review committee shall review the applications received pursuant to this section and submit to the state board and the executive director of the department recommended grant recipients, grant amounts, and the duration of each grant. Within thirty days after receiving the review committee's recommendations, the executive director shall submit his or her recommendations to the state board. The review committee's recommendations regarding grants for projects impacting rural areas shall be submitted to the state board and the executive director of the department of local affairs. Within thirty days after receiving the review committee's recommendations, the executive director of the department of local affairs shall submit his or her recommendations to the state board. The state board shall have the final authority to approve the grants under this part 3. If the state board disapproves a recommendation for a grant recipient, the review committee may submit a replacement recommendation within thirty days. In making grant recommendations, the review committee shall follow the intent of the program as outlined in section 25-20.5-302. The state board shall award grants to the entities selected by the review committee, specifying the amount and duration of each grant award. In reviewing and approving grant applications, the review committee and the state board shall ensure that grants are distributed statewide and address the needs of Colorado's disparate populations, as well as the needs of both urban and rural residents of Colorado. Grants providing for treatment services shall not exceed ten percent of the total amount of grant funds distributed in any given year.

(3) (a) For the prevention, early detection, and treatment of cardiovascular disease, the review committee and the state board are encouraged to consider programs that address the major risk factors of cardiovascular disease including but not limited to blood pressure, cholesterol, and diabetes screenings.

(b) For the prevention, early detection, and treatment of cancer, the review committee and the state board are encouraged to consider programs to increase screening for cancer including but not limited to colorectal cancer screening.

(c) For the prevention, early detection, and treatment of chronic pulmonary disease, the review committee and the state board are encouraged to consider programs to expand the prevention, early detection, and treatment of chronic pulmonary diseases.

(4) A minimum of ten percent of the moneys awarded through the grant program shall be directed to projects impacting rural areas as part of the governor's rural healthcare initiative and a minimum of ten percent of the moneys awarded through the grant program shall be directed to each of the following three disease areas: Cancer; cardiovascular disease; and chronic pulmonary disease; except that, if the review committee determines that there are no adequate proposals in a given disease or geographic area for a particular grant cycle, the review committee may waive the ten percent requirement.



§ 25-20.5-305. Evaluation

Commencing with the 2006-07 fiscal year, and each fiscal year thereafter, the state board shall select a grant recipient to evaluate the effectiveness of the program and the health disparities grant program established pursuant to part 22 of article 4 of this title. Costs for the evaluation shall be adequately funded from the amount annually appropriated by the general assembly to the division from the prevention, early detection, and treatment fund.



§ 25-20.5-306. Administration - limitation

(1) Except as provided in subsection (2) of this section, the prevention services division of the department may receive up to five percent of the moneys annually appropriated by the general assembly to the division from the prevention, early detection, and treatment fund created in section 24-22-117, C.R.S., for the actual costs incurred in administering the program, including the hiring of sufficient staff within the division to effectively administer the program and the reimbursement of review committee members pursuant to section 25-20.5-303 (4).

(2) For fiscal year 2011-12, and for any fiscal year in which a declaration of a state fiscal emergency is declared pursuant to section 21 (7) of article X of the state constitution, the prevention services division of the department may receive up to five percent of the moneys annually appropriated by the general assembly from the prevention, early detection, and treatment fund created in section 24-22-117, C.R.S., for the actual costs incurred in administering the program, including the hiring of sufficient staff within the division to effectively administer the program and the reimbursement of review committee members pursuant to section 25-20.5-303 (4).






Part 4 - Child Fatality Prevention Act

§ 25-20.5-401. Short title

This part 4 shall be known and may be cited as the "Child Fatality Prevention Act".



§ 25-20.5-402. Legislative declaration

(1) The general assembly hereby finds and declares that protection of the health and welfare of the children of this state is an important goal of the citizens of this state, and the injury and death of infants and children are serious public health concerns that require legislative action. The general assembly further finds that the prevention of child abuse, neglect, and fatalities is a community responsibility; that professionals from disparate disciplines have responsibilities to children and have expertise that can promote the safety and well-being of children; and that multidisciplinary reviews of child abuse, neglect, and fatalities can lead to a greater understanding of the causes of, and methods of preventing, child abuse, neglect, and fatalities.

(2) It is, therefore, the intent of the general assembly in enacting this part 4 to establish state and local multidisciplinary, multi-agency child fatality prevention review teams. The purpose of these teams is:

(a) For local or regional review teams, to review specific cases of child fatalities in the team's service area that occur from birth through seventeen years of age and involve unintentional injury, violence, motor vehicle incidents, child abuse or neglect, sudden unexpected infant death, suicide, or undetermined causes and to provide the state with individual case findings to develop a community approach to the systemic issues surrounding child fatalities;

(b) For the state review team, to review the individual case findings of the local and regional review teams and to create a report based on those findings to make specific recommendations regarding systemic trends across the state that may help prevent future child fatalities;

(c) To help the people of Colorado understand the incidence and causes of child fatalities and therefore encourage public action to prevent further child fatalities;

(d) To identify services provided by public, private, and nonprofit agencies to children and their families that are designed to prevent, and that are effective in preventing, child fatalities;

(e) To identify gaps or deficiencies that may exist in the delivery of services provided by public, private, and nonprofit agencies to children and their families that are designed to prevent child fatalities; and

(f) To make recommendations for, act as a catalyst for, and implement any changes to laws, rules, and policies that will support the safe and healthy development of the children in this state and prevent future child fatalities.



§ 25-20.5-403. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "County department" means the county or district department of social services.

(2) "Local or regional review team" means a local or regional child fatality prevention review team established pursuant to section 25-20.5-404.

(3) "State review team" means the Colorado state child fatality prevention review team created pursuant to section 25-20.5-406.

(4) Repealed.



§ 25-20.5-404. Local and regional review teams - creation - membership - authority

(1) On or before January 1, 2015, each county or district public health agency established pursuant to section 25-1-506 shall establish, or arrange to be established, subject to available appropriations, a local child fatality prevention review team. County or district public health agencies may collaborate to form a regional child fatality prevention review team to fulfill the requirements of this section.

(2) Each local or regional review team shall consist of representatives of public and nonpublic agencies in the county or counties that provide services to children and their families and of other individuals who represent the community.

(3) (a) A local or regional review team must include representatives from the following entities located within the service area of the establishing county or district public health agency or agencies:

(I) Each county department;

(II) Local law enforcement agencies;

(III) The district attorney's office;

(IV) School districts;

(V) Each county department of public health;

(VI) Each coroner's office or county medical examiner's office; and

(VII) Each county attorney's office.

(b) A local or regional review team may include but is not limited to representatives from the following entities or groups located within the service area of the establishing county or district public health agency or agencies:

(I) Hospitals, trauma centers, or other providers of emergency medical services;

(II) Each county board of social services;

(III) Mental health professionals;

(IV) Medical professionals specializing in pediatrics;

(V) Each court-appointed special advocate program;

(VI) Child advocacy centers;

(VII) Private out-of-home placement providers;

(VIII) Victim advocates associated with law enforcement agencies; and

(IX) The community at large.

(4) Each local or regional review team has the authority to establish committees to review specific types of child fatalities.



§ 25-20.5-405. Local review teams - duties - authority

(1) The local or regional review team shall conduct individual, case-specific reviews of fatalities of children from birth through seventeen years of age occurring in the jurisdiction of the local or regional review team for the purpose of identifying prevention recommendations related, at a minimum, to the following causes of child fatality:

(a) Undetermined causes;

(b) Unintentional injury;

(c) Violence;

(d) Motor vehicle incidents;

(e) Child abuse or neglect as defined in section 19-1-103 (1), C.R.S., including the death of a child who was previously unknown to the county department but whose death included circumstances related to child abuse or neglect, regardless of the official manner of death;

(f) Sudden unexpected infant death; or

(g) Suicide.

(2) With respect to each child fatality reviewed, the local or regional review team shall:

(a) Review the cause and manner of the child fatality as determined by the local coroner, pathologist, or medical examiner, and determine whether the local or regional review team concurs with the coroner's, pathologist's, or medical examiner's findings. Any information requested from the local coroner must be in compliance with section 30-10-606, C.R.S.

(b) In cases in which the local or regional review team does not concur with the cause or manner of death as determined by the local coroner, pathologist, or medical examiner, forward a report of the local or regional review team's analysis of the cause and manner of the child fatality to the local coroner, pathologist, or medical examiner for his or her consideration;

(c) Evaluate means by which the fatality might have been prevented;

(d) Report case review findings, as appropriate, to public and private agencies that have responsibilities for children and make prevention recommendations to these agencies that may help to reduce the number of child fatalities;

(e) (Deleted by amendment, L. 2013.)

(e.5) No later than two months after reviewing a case, enter information regarding the child fatality into a web-based data-collection system, utilized by the department;

(f) Submit to the state review team the following information:

(I) (Deleted by amendment, L. 2013.)

(II) A listing of any system issues identified through the review process and recommendations to the state review team and the appropriate agencies for system improvements and needed resources, training, and information dissemination where gaps and deficiencies may exist;

(III) Any changes, positive or negative, that appear to have resulted from implementation of previous recommendations made by the local or regional review team to the state review team and appropriate agencies; and

(IV) Examples of services known by the local or regional review team to be provided by public or private agencies to children and their families that are designed to prevent child fatalities and that are effective in preventing such fatalities.

(V) (Deleted by amendment, L. 2013.)

(g) Secure the most reliable information possible that is related to a child fatality to provide a thorough, comprehensive review of each child fatality; and

(h) Request capacity assistance as necessary from the department for the purpose of conducting a child fatality review.

(3) Each local or regional review team may, within existing appropriations and community resources, promote continuing education for professionals involved in investigating, treating, and preventing child abuse and neglect as a means of preventing child fatalities due to abuse or neglect and other child fatalities. The local or regional review team may also, within existing resources, promote public education related to preventing child fatalities related to abuse and neglect.



§ 25-20.5-406. State review team - creation - membership - vacancies

(1) There is hereby created the Colorado state child fatality prevention review team in the department of public health and environment.

(2) (a) On or before September 1, 2013, the governor shall appoint eighteen voting members of the state review team specified in this paragraph (a), as follows:

(I) Two members who represent the county sheriffs within the state, one of whom represents a rural area of the state;

(II) Two members who represent the county coroners within the state;

(III) Two members who represent peace officers within the state who specialize in crimes against children;

(IV) Two members who represent the district attorneys within the state, one of whom represents a rural area of the state;

(V) Six members who represent members of the medical profession within the state who specialize in traumatic injury or children's health, including four physicians and two nurses;

(VI) One member who represents local fire department employees within the state;

(VII) One member who represents county attorneys within the state who practice in the area of dependency and neglect;

(VIII) One member who represents county commissioners within the state; and

(IX) One member who represents the office of Colorado's child protection ombudsman.

(b) The executive director of the department of human services shall appoint six voting members, as follows:

(I) Two members who represent the unit within the department of human services that is responsible for child welfare;

(II) Repealed.

(III) Two members who represent the office of behavioral health in the department of human services;

(IV) One member who represents the division of youth services; and

(V) One member who represents the directors of county departments of social services.

(c) The executive director of the department of public health and environment shall appoint eight voting members who represent the department of public health and environment, one of whom represents county or district public health agencies.

(d) The commissioner of education shall appoint one voting member who represents the department of education.

(e) The executive director of the department of public safety shall appoint one voting member who represents the department of public safety.

(f) A member of the department of public health and environment shall call a preliminary meeting of the members of the state review team specified in paragraphs (a) to (e) of this subsection (2), and the voting members appointed pursuant to said paragraphs may, by a majority vote, select an additional twelve nonvoting members of the state review team as follows:

(I) Four members who represent injury prevention or safety specialists from hospitals within the state;

(II) One member who represents organizations specializing in auto safety or driver safety within the state;

(III) One member who represents sudden infant death specialists within the state;

(IV) One member who represents the state network of child advocacy centers within the state;

(V) One member who represents a state domestic violence coalition;

(VI) One member who represents the court-appointed special advocate program directors, described in section 19-1-203, C.R.S., within the state;

(VII) One member who represents the office of the child's representative, established in section 13-91-104, C.R.S.;

(VIII) One member who represents a private out-of-home placement provider; and

(IX) One member of the community with experience in childhood death.

(3) Members shall be appointed for three-year terms and shall be eligible for reappointment upon the expiration of the terms. Vacancies in the appointed membership shall be filled by the appointing entity.



§ 25-20.5-407. State review team - duties - definitions

(1) The state review team shall:

(a) Form committees to review a child fatality case, if a local or regional child fatality review team has not conducted such a review of the case, if the child fatality occurred in the state of Colorado and was related to one or more of the following causes:

(I) Undetermined causes;

(II) Unintentional injury;

(III) Violence;

(IV) Motor vehicle incidents;

(V) Child abuse or neglect, as defined in section 19-1-103 (1), C.R.S.;

(VI) Sudden unexpected infant death; and

(VII) Suicide.

(b) Outline trends and patterns of child fatalities in Colorado;

(c) Identify and investigate risk factors that may lead to child fatalities;

(d) Characterize groups of children who are at risk for a child fatality;

(e) Evaluate the services offered and the system responses to children who are at risk of a child fatality and review recommendations of local or regional review teams, if any;

(e.5) Consider a review of all systemic child-related issues when evaluating services offered or system responses to children who are at risk of fatality. For purposes of this paragraph (e.5),"systemic child-related issues" means any issue involving one or more agencies.

(f) Take steps to improve the quality and scope of data obtained through investigations and review of child fatalities;

(f.5) Utilize a child fatalities data-collection system, using nationally developed public health guidelines, to ensure the proper identification of all potential child abuse or neglect fatalities;

(g) Report to the governor and to the public health care and human services committee and the judiciary committee of the house of representatives and the health and human services committee and the judiciary committee of the senate of the Colorado general assembly, or any successor committees, concerning any recommendations for changes to any law, rule, or policy that the state review team has determined will promote the safety and well-being of children. Notwithstanding section 24-1-136 (11)(a)(I), the state review team shall report annually on or before July 1, 2014, and on or before July 1 each year thereafter. In its report, the state review team shall provide a list of system strengths and weaknesses identified through the review process and recommendations for preventive actions to promote the safety and well-being of children. The annual report must include an analysis of the state review team's recommendations from the previous year and state what policy changes, if any, were made to improve child safety and well-being. The state review team shall make the annual report publicly available and will conduct outreach efforts to educate members of the child protection community on report findings.

(h) Provide an annual summary to the department of human services outlining the trends and patterns of child abuse and neglect fatalities, including information regarding the findings from cases known and unknown to the county departments of social services;

(i) Collaborate with the department of human services child fatality review team, created pursuant to section 26-1-139, C.R.S., to make joint recommendations for the prevention of child fatalities;

(j) (Deleted by amendment, L. 2013.)

(k) Subject to available appropriations, administer moneys to county or district public health agencies to support local or regional review team activities;

(l) Provide training and technical assistance to local or regional review teams regarding the facilitation of a child fatality review process, data collection, evidence-based prevention strategies, and the development of prevention recommendations. The training and technical assistance for local or regional review teams must be provided through federally funded training programs for improving effectiveness in conducting child fatality reviews; except that, if such federally funded programs are unavailable, the state, subject to available appropriations, may provide the training and technical assistance. The training and technical assistance may also include, but need not be limited to:

(I) Strategies or assistance with convening and facilitating local and regional review teams;

(II) Establishing methods of notification after a child fatality has occurred; and

(III) Strategies for members of state, local, or regional review teams to address a conflict of interest in a child fatality review;

(m) Provide an annual data report to each local or regional review team summarizing its local or regional review data entered into the web-based data-collection system;

(n) Subject to available appropriations and community resources, distribute information to the public concerning risks to children and recommendations for promoting the safety and well-being of children;

(o) Serve as a link with child fatality review teams throughout the country and participate in national child fatality review team activities; and

(p) Perform any other functions necessary to enhance the capability of the state of Colorado to reduce and prevent childhood injuries and fatalities.



§ 25-20.5-408. Access to records

(1) Review team access to records. (a) Notwithstanding any other state law to the contrary but subject to the requirements of applicable provisions of federal law, the state review team and the local or regional review teams shall have access to all records and information in the possession of the department of human services and the county departments of social services that are relevant to the review of a child fatality, including records and information related to previous reports and investigations of suspected child abuse or neglect.

(b) Except as otherwise provided in paragraph (c) of this subsection (1), notwithstanding any other state law to the contrary, but subject to the requirements of applicable provisions of federal law, the state review team and the local or regional review teams shall have access to all other records and information that are relevant to a review of a child fatality and that are in the possession of a state or local governmental agency. These records include, but are not limited to, birth certificates, records of coroner or medical examiner investigations, and records of the department of corrections.

(c) Treatment records for behavioral, mental health, or substance use disorders may be accessed only with the written consent of appropriate parties in accordance with applicable federal and state law.

(2) Public access to records and information. (a) Open meetings. Meetings of the state review team and local or regional review teams shall be subject to the provisions of section 24-6-402, C.R.S.

(b) Confidentiality. Each member of the state review team, each member of a local or regional review team, and each invited participant at a meeting shall sign a statement indicating an understanding of and adherence to confidentiality requirements. A person who knowingly violates confidentiality requirements commits a class 3 misdemeanor and, upon conviction, shall be punished as provided in section 18-1.3-501, C.R.S.

(c) Release of information. (I) Members of the state review team, members of the local or regional review teams, a person who attends a review team meeting, and a person who presents information to a review team may release information to governmental agencies as necessary to fulfill the requirements of this part 4.

(II) Members of the state review team, members of the local or regional review teams, a person who attends a review team meeting, and a person who presents information to a review team shall not be subject to examination, in any civil or criminal proceeding, concerning information presented to members of the review team or opinions formed by the review team based on that information. A person may, however, be examined concerning information reviewed by the state review team or a local or regional review team that is otherwise available to the public or that is required to be revealed by that person in another official capacity.

(III) Information, documents, and records of the state review team and the local or regional review teams shall not be subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding; except that information, documents, and records that would otherwise be available from a person serving on the state review team or a local or regional review team or that would otherwise be required to be revealed by law shall not be immune from subpoena, discovery, or introduction into evidence solely because the information was presented at or became available due to a proceeding of the state review team or a local or regional review team.

(IV) Information received by the state review team or a local or regional review team that contains information exculpatory to a person charged with a criminal offense shall be subject to release pursuant to the rules of criminal procedure.



§ 25-20.5-409. Administration - funding - cash fund

(1) To the extent moneys are available, the state review team and the local or regional review teams may hire staff or consultants to assist them in completing their duties.

(2) Staff and consultants of the state review team or the local or regional review teams shall receive reimbursement for travel and expenses to offset the costs incurred in fulfilling their duties, which shall be paid from moneys appropriated to implement this part 4 and within the limits of those moneys.

(3) The division of prevention services in the department of public health and environment, on behalf of the state review team, is authorized to receive contributions, grants, services, and donations from any public or private entity for any direct or indirect costs associated with the duties of the state review team set forth in this part 4.

(4) All private and public funds received by the state review team through grants, contributions, and donations pursuant to this part 4 shall be transmitted to the state treasurer, who shall credit the same to the child fatality prevention cash fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of this part 4. All moneys in the fund not expended for the purpose of this part 4 may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.






Part 5 - School-Based Health Center Grant Program

§ 25-20.5-501. Legislative declaration

(1) The general assembly hereby finds that:

(a) Access to school-based primary health care for children and adolescents has been shown to increase the use of primary care, reduce the use of emergency rooms, and result in fewer hospitalizations;

(b) High-risk students who use school-based health centers are more likely to stay in school and be available for instruction;

(c) School-based health centers are effective at managing health conditions, such as asthma;

(d) School-based health centers serve primarily low-income schools. The majority of students who attend schools with on-site health centers are from low-income families, are medically uninsured or underinsured, and qualify for free or reduced-cost school lunch.



§ 25-20.5-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "School-based health center" means a clinic established and operated within a public school building, including charter schools and state-sanctioned high school equivalency examination programs associated with a school district, or on public school property by the school district. School-based health centers are operated by school districts in cooperation with hospitals, public or private health care organizations, licensed medical providers, public health nurses, community health centers, and community mental health centers. The term "school-based health center" includes clinics or facilities authorized to provide clinic services pursuant to section 25.5-5-301, C.R.S., or authorized to apply for and receive medical assistance payments under a contract entered into pursuant to section 25.5-5-318, C.R.S.



§ 25-20.5-503. School-based health center grant program - creation - funding - grants

(1) There is hereby created, in the prevention services division of the department of public health and environment, the school-based health center grant program, referred to in this part 5 as the "grant program", for the purpose of assisting the establishment, expansion, and ongoing operations of school-based health centers in Colorado. The grant program shall be funded by moneys annually appropriated by the general assembly specifically for said program.

(2) Operators of school-based health centers may apply for grants for the benefit of school-based health centers. The grant program shall provide grants for school-based health centers selected by the division. The division, in consultation with school-based health centers, shall develop criteria under which the grants are distributed and evaluated. In developing the criteria for grants, the division shall give priority to centers that serve a disproportionate number of uninsured children or a low-income population or both and may award grants to establish new school-based health centers, to expand primary health services, behavioral health services, or oral health services offered by existing school-based health centers, to expand enrollment in the children's basic health plan, or to provide support for ongoing operations of school-based health centers. None of the grants shall be awarded to provide abortion services in violation of section 50 of article V of the state constitution.

(3) The division shall specify and provide to potential grant recipients the following information:

(a) Procedures and timelines by which an operator of a school-based health center may apply for a grant;

(b) Grant application contents;

(c) Criteria for selection, reporting, evaluation, and other criteria as necessary;

(d) Criteria for determining the amount and duration of the grants;

(e) Reporting requirements for grant recipients; and

(f) Any other information the division deems necessary.

(4) Grant recipients shall submit reports to the division as outlined in the reporting requirements summarizing the use of the grant moneys.

(5) A grant awarded by the division shall be used for the school-based health center for the purposes stated in this part 5. The grants shall supplement existing funding sources for the school-based health center, such as federal funds, patient fees, public and private insurance, and grants and donations, including in-kind donations received from community hospitals, foundations, local governments, and private sources.






Part 6 - Primary Care Office



Part 7 - State Health Care Professional Loan Repayment Program









Health Care

Article 21 - Dental Care



Article 21.5 - Children's Dental Assistance and Fluoridation Program

§ 25-21.5-101. Short title

This article shall be known and may be cited as the "Colorado Oral Health Community Grants Program Act".



§ 25-21.5-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Statewide, students miss seven million eight hundred thousand school hours each year due to oral pain. Nationwide, workers miss one hundred sixty-four million work hours each year due to dental issues.

(b) Forty percent of children in kindergarten and fifty-five percent of children in third grade have a history of dental decay.

(c) Children in low-income schools have twice as much untreated tooth decay and are twice as likely to have a history of cavities than children who are not in low-income schools.

(d) Among children, ninety percent of dental decay is in the pits and fissures of posterior permanent teeth.

(e) Children who have received dental sealants in a school-based program have, for a period of up to five years, sixty percent fewer new decayed pit and fissure surfaces in their posterior permanent teeth than children who have not received an application of dental sealants.

(f) Fluoride is nature's cavity fighter. Fluoride occurs naturally in almost all water sources. Since 1948, scientific research has shown that community water fluoridation can reduce the incidence of dental cavities.

(g) Community water fluoridation is the process of adjusting the level of fluoride found naturally in water to a level recommended to protect against dental decay. The centers for disease control named community water fluoridation as one of ten great public health achievements of the twentieth century.

(h) Water fluoridation is safe and provides the most cost-effective means to prevent tooth decay for persons of all ages and socioeconomic backgrounds.

(i) Water fluoridation is one of the most researched and cost-effective oral health interventions available, as the average cost of one dental filling can fund a lifetime of fluoridation, which is known to prevent eighteen to forty percent of cavities in both children and adults.

(2) The general assembly further finds that improving access to oral health care services and fluoridated water for all Coloradans, particularly low-income Coloradans, will reduce the burden of oral disease. Therefore, the Colorado oral health program dedicates itself to improving access to oral health care services by working with community stakeholders, professional organizations, and direct recipients of oral health care to remove barriers to access to oral health care.

(3) The purpose of this article is to promote the public health and welfare of Coloradans by providing a grant program to:

(a) Provide oral health services, including sealants, to school children; and

(b) Assist communities in attaining optimal levels of fluoride in drinking water provided by community water systems as a means of preventing dental decay.



§ 25-21.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(2) "Department" means the department of public health and environment.

(3) Repealed.



§ 25-21.5-104. Oral health community grants program

(1) Subject to available appropriations, the department shall administer a grant program to assist communities with:

(a) Implementing population-based, evidence-based strategies, including administering school dental sealant programs, to prevent dental decay in children;

(b) Assisting water systems, operators, and personnel, including water districts, with adjusting the level of fluoride in drinking water to optimal levels as a means of preventing dental decay in both children and adults; and

(c) Other oral health evidence-based programs that the department identifies and deems eligible for assistance.

(2) Subject to criteria that the department may establish, including the types of providers to whom the department may award grants, the department shall award grants in the following categories:

(a) Oral health services that target children who are eligible for free and reduced-price lunches under the "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., or who attend school in a school district whose median household income is at or below two hundred thirty-five percent of the federal poverty line. Grants awarded in this category may support the following:

(I) School-based programs that are conducted completely within the school setting;

(II) School-linked programs that are connected with schools but deliver services off-site;

(III) School-linked programs that conduct dental screenings at schools; and

(IV) Hybrid programs that incorporate school-based and school-linked components.

(b) Fluoridation support services, including:

(I) Assistance in the design, purchase, installation, maintenance, and inspection of equipment designed to add fluoride to drinking water to achieve optimal levels for the prevention of tooth decay, as determined by the federal department of health and human services;

(II) Training of water treatment personnel in the proper operation of fluoridation equipment and current water fluoridation practices; and

(III) Monitoring of fluoride content by obtaining monthly samples of finished drinking water to assure the optimal level of fluoride to prevent dental decay.






Article 22 - State Loan Repayment Program



Article 23 - Dental Loan Repayment Program

§ 25-23-101. Legislative declaration

(1) The general assembly hereby finds that:

(a) Many dental professionals, particularly dentists, graduate with large debt levels that were used to finance their professional education;

(b) Dentistry is provided predominantly through individual practices, which minimizes the opportunity for dental professionals to provide unreimbursed services while maintaining the costs of a practice and repaying their educational loans;

(c) Many Colorado communities encounter difficulty recruiting dental providers dedicated to serving underserved populations;

(d) Incentives to reduce the indebtedness of dental professionals will increase access to dental care for underserved populations.

(2) The general assembly also finds that, during the 2000 regular session, the general assembly expanded the children's basic health plan to include dental services and paid for such expansion out of the tobacco settlement moneys, but, due to a lack of dental providers, the inclusion of dental care services was made contingent upon an adequate number of dental providers being willing to provide services. The general assembly hereby finds that the loan repayment program created in this article would provide a method to develop the infrastructure and resources needed to provide dental services as part of the children's basic health plan.

(3) The general assembly, therefore, states that the purpose of this article is to encourage and enable dental professionals to provide care through the children's basic health plan and the medicaid program and to other underserved populations in Colorado by the use of a financial incentive program.



§ 25-23-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the state board of health.

(2) "Eligible dental professional" means a person who is:

(a) A dentist licensed in Colorado pursuant to article 35 of title 12, C.R.S.; or

(b) A dental hygienist licensed in Colorado pursuant to article 35 of title 12, C.R.S.

(3) "Loan repayment assistance" means financial assistance in paying all or part of the principal, interest, and other related expenses of a loan for professional education in either dentistry or dental hygiene, whichever is appropriate.

(4) "Master settlement agreement" means the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver.

(5) "Underserved population" includes but is not limited to:

(a) Individuals eligible for medical assistance under articles 4, 5, and 6 of title 25.5, C.R.S.;

(b) Individuals enrolled in the children's basic health plan pursuant to article 8 of title 25.5, C.R.S.;

(c) Individuals eligible for medical services pursuant to the Colorado indigent care program set forth in part 1 of article 3 of title 25.5, C.R.S.;

(d) Individuals who are provided services by a dental professional and who are charged fees on a sliding scale based upon income or who are served without charge.



§ 25-23-103. State loan repayment program for dentists and dental hygienists serving underserved populations - creation - conditions

(1) Subject to available appropriations, the department of public health and environment shall develop and maintain a state dental loan repayment program in which the state agrees to pay all or part of the principal, interest, and related expenses of the educational loans of each eligible dental professional. The department of public health and environment shall operate the program in cooperation with other health professional loan repayment programs.

(2) A dental professional is eligible for loan repayment assistance if the dental professional meets at least one of the following criteria:

(a) The dental professional is employed by a federally qualified health center;

(b) The dental professional owns or is employed by a practice that remains open to new clients enrolled in the medicaid program or the children's basic health plan program;

(c) The dental professional owns or is employed by a practice that provides a significant level of service to underserved populations as defined in rule by the board; or

(d) The dental professional provides, on a pro bono basis, a significant level of service to underserved populations.

(3) Loan repayments shall be available to eligible dental professionals on an annual basis, however, an eligible dental professional shall enter into a contract, as a condition of qualifying for the loan repayment assistance, in which the dental professional agrees to provide care to underserved populations for a minimum of two years. The department of public health and environment shall enter into contracts with eligible dental professionals on or after April 1, 2002.

(4) The board may establish the total amount of annual financial assistance available under the loan repayment program to any dental professional in order to promote recruitment and retention of a dental professional. Any contracts for loan repayment shall include reasonable penalties for breach of contract. In the event of a breach of contract for a loan repayment entered into pursuant to this article, the department of public health and environment shall be responsible for enforcing the contract and collecting any damages or other penalties owed.

(5) Nothing in this article shall be interpreted to create a legal entitlement to loan repayment assistance. The amount of assistance available is limited by available appropriations.

(6) The department of public health and environment may apply for any available matching federal funds on behalf of an eligible dental professional and shall use such federal funds to provide all or part of the financing for loan repayment for an eligible dental professional.

(7) Repealed.



§ 25-23-104. Dental loan repayment fund - acceptance of grants and donations

(1) The state dental loan repayment program shall be funded by moneys appropriated by the general assembly specifically for said program, moneys transferred thereto pursuant to subsection (2) of this section, and any matching funds or contributions received from any public or private sources. Such funds shall be transmitted to the treasurer, who shall credit the same to the state dental loan repayment fund, which fund is hereby created. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund. Moneys in the fund shall be used to provide loan repayment assistance to eligible dental professionals. Moneys in the fund may also be used to pay for the administrative costs of the department of public health and environment to implement the loan repayment program; except that administrative costs shall not exceed ten percent.

(2) Pursuant to section 24-75-1104.5 (1.7)(m), C.R.S., for fiscal year 2016-17 and for each fiscal year thereafter so long as the state receives moneys pursuant to the master settlement agreement, the state treasurer shall transfer to the state dental loan repayment fund one percent of the moneys received by the state pursuant to the master settlement agreement for the preceding fiscal year. The state treasurer shall transfer the amount specified in this subsection (2) from moneys credited to the tobacco litigation settlement cash fund created in section 24-22-115, C.R.S. Moneys in the fund are subject to annual appropriation by the general assembly for the purposes of this article. The amount appropriated pursuant to this subsection (2) is in addition to and not in replacement of any general fund moneys appropriated to the state dental loan repayment fund.

(3) The department of public health and environment is authorized to receive contributions, grants, and services from public and private sources to carry out the purposes of this article.



§ 25-23-105. Board - rule-making authority

The board is authorized to promulgate rules necessary to implement the loan repayment program authorized in this article, including determining the amount of financial assistance available; establishing the criteria in section 25-23-103 (2) for loan repayment assistance and the criteria for determining what constitutes a significant level of service to underserved populations for purposes of qualifying for loan repayment assistance; and establishing criteria for prioritizing the repayment of loans if there are insufficient moneys in the state dental loan repayment fund.






Article 25 - Colorado Health Facilities Authority

§ 25-25-101. Short title

This article shall be known and may be cited as the "Colorado Health Facilities Authority Act".



§ 25-25-102. Legislative declaration

(1) The general assembly hereby finds and declares that, for the benefit of the people of the state of Colorado and the improvement of their health, welfare, and living conditions:

(a) It is essential that the people of this state have adequate medical care and health facilities;

(b) It is important that medical care and health facilities are made readily available by networks and organizations of health institutions, whether such networks and organizations are located within the state of Colorado or have facilities located both within and outside the state of Colorado;

(c) It is a benefit to the people of the state of Colorado to serve such multistate institutions, as such service will create health care-related employment opportunities;

(d) It is essential that health institutions that have headquarters in Colorado or that operate or manage health facilities in Colorado, and affiliates of such health institutions, be provided with appropriate additional means to assist in the development and maintenance of public health, health care, hospitals, and related facilities wherever such health institutions are located in order that they can provide more adequate medical care and health facilities to the people of Colorado;

(e) It is the purpose of this article to provide a measure of assistance to enable health institutions in the state to refund or refinance outstanding indebtedness incurred for health facilities and to provide additional facilities and structures that are greatly needed to accomplish the purposes of this article; and

(f) The exemption of bonds and notes issued pursuant to this article from all taxation and assessments in the state of Colorado benefit only the residents of the state of Colorado.

(2) It is the intent of the general assembly to create the Colorado health facilities authority to lend money to health institutions and to authorize the authority to acquire, construct, reconstruct, repair, alter, improve, extend, own, lease, and dispose of properties so that the authority may be able to promote the health and welfare of the people of this state and develop health care-related employment opportunities for the people of this state. In enacting this article, it is the intent of the general assembly to vest the authority with the powers necessary to accomplish these purposes. However, it is not the intent of the general assembly to authorize the authority to operate a health facility.

(3) This article shall be liberally construed to accomplish the intentions expressed in this section.



§ 25-25-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authority" means the Colorado health facilities authority created by this article.

(2) "Board" means the board of directors of the authority.

(3) "Bond", "note", "bond anticipation note", or "other obligation" means any bond, note, debenture, interim certificate, or other evidence of financial indebtedness issued by the authority pursuant to this article, including refunding bonds.

(4) "Bond resolution" means the resolution authorizing the issuance of, or providing terms and conditions related to, bonds issued under the provisions of this article and includes any trust agreement, trust indenture, indenture of mortgage, or deed of trust providing terms and conditions for such bonds.

(5) "Costs", as applied to facilities financed in whole or in part under the provisions of this article, means and includes the sum total of all reasonable or necessary costs incidental to:

(a) The acquisition, construction, reconstruction, repair, alteration, equipment, enlargement, improvement, and extension of such facilities; and

(b) The acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interest acquired, necessary, or used for, or useful for or in connection with, a facility; and

(c) All other undertakings that the authority deems reasonable or necessary for the development of a facility, including, without limitation, the cost of or for:

(I) Studies and surveys;

(II) Land title and mortgage guaranty policies;

(III) Plans, specifications, and architectural and engineering services;

(IV) Legal, accounting, organization, marketing, or other special services;

(V) Financing, acquisition, demolition, construction, equipment, and site development of new and rehabilitated buildings;

(VI) Rehabilitation, reconstruction, repair, or remodeling of existing buildings; and

(VII) All other necessary and incidental expenses, including working capital and an initial bond and interest reserve funds, together with interest on bonds issued to finance such facilities to the extent permitted under applicable federal tax law.

(6) (a) "Health facility" or "facility", in the case of a participating health institution, means any structure or building, whether such structure or building is located within the state or whether such structure or building is located outside the state if an out-of-state health institution that operates or manages such structure or building, or an affiliate of such institution, also operates or manages a health facility within this state, suitable for use as a hospital, clinic, nursing home, home for the aged or infirm, or other health care facility; laboratory; pharmacy; laundry; nurses', doctors', or interns' residences; administration building; research facility; maintenance, storage, or utility facility; auditorium; dining hall; food service and preparation facility; mental or physical health care facility; dental care facility; nursing school; medical or dental teaching facility; mental or physical health facilities related to any such structure or facility; or any other structure or facility required or useful for the operation of a health institution, including but not limited to offices, parking lots and garages, and other supporting service structures; and any equipment, furnishings, appurtenances, or other assets, tangible or intangible, including but not limited to assets related to the medical practice of a health care professional, that are necessary or useful in the development, establishment, or operation of a participating health institution; and the acquisition, preparation, and development of all real and personal property necessary or convenient as a site or sites for any such structure or facility.

(b) "Health facility" or "facility" does not include the following:

(I) Food, fuel, supplies, or other items that are customarily considered as a current operating expense or charges;

(II) Property used or to be used primarily for sectarian instruction or study or as a place for devotional activities or religious worship; or

(III) Property used or to be used primarily in connection with any part of a program of a school or department of divinity of any religious denomination.

(7) (a) "Health institution" means a limited liability company controlled directly or indirectly by one or more nonprofit entities, a private nonprofit hospital, corporation, association, or institution, or a public hospital or institution authorized or permitted by law, whether directly or indirectly through one or more affiliates, to provide, operate, or manage one or more health facilities in this state or outside this state if such entity, or an affiliate of such entity, also operates or manages a health facility within this state.

(b) "Health institution" also includes a cooperative hospital service organization, as described in section 501 (e) of the "Internal Revenue Code of 1986", as amended, or a similar corporation, whether or not such corporation is exempt from federal income taxation pursuant to said section 501 (e).

(c) (I) "Health institution" also includes a network of health care providers, however organized; an integrated health care delivery system; a joint venture or partnership between or among health care providers; a health care purchasing alliance; health insurers and third-party administrators that are participants in a system, network, joint venture, or partnership that provides health services; an organization whose primary purpose is to provide supporting services to one or more health institutions; or a health care provider or such other health care-related organization, or an affiliate of such organization, whose regional or national headquarters are located in this state.

(II) In order to be a health institution, a network, system, joint venture, partnership, alliance, provider, or organization described in subparagraph (I) of this paragraph (c) shall be a nonprofit entity or controlled by one or more nonprofit entities.

(7.5) "Participating health institution" means a health institution that undertakes the financing and construction or acquisition of health facilities or undertakes the refunding or refinancing of outstanding obligations in accordance with this article.

(8) "Refinancing of outstanding obligations" means liquidation, with the proceeds of bonds or notes issued by the authority, of any indebtedness of a participating health institution incurred prior to, on, or after July 1, 1977, to finance or aid in financing a lawful purpose of such health institution not financed pursuant to this article which would constitute a facility had it been undertaken and financed by the authority, or consolidation of such indebtedness with indebtedness of the authority incurred for a facility related to the purpose for which the indebtedness of the health institution was initially incurred.

(9) "Revenues" means, with respect to facilities, the rents, fees, charges, interest, principal repayments, and other income received or to be received by the authority from any source on account of such facilities.



§ 25-25-104. Colorado health facilities authority - creation - membership - appointment - terms - vacancies - removal

(1) There is hereby created an independent public body politic and corporate to be known as the Colorado health facilities authority. Said authority is constituted a public instrumentality, and its exercise of the powers conferred by this article shall be deemed and held to be the performance of an essential public function. The authority shall be a body corporate and a political subdivision of the state and shall not be an agency of state government and shall not be subject to administrative direction by any department, commission, board, or agency of the state.

(2) The governing body of the authority shall be a board of directors which shall consist of seven members to be appointed by the governor, with the consent of the senate. Such members shall be residents of the state. No more than four of the members shall be of the same political party. The members of the board first appointed shall serve for terms to be designated by the governor, expiring on June 30 of each year beginning in 1978 and ending in 1984. Persons holding office on June 15, 1987, are subject to the provisions of section 24-1-137, C.R.S. Thereafter, upon the expiration of the term of any member, his successor shall be appointed for a term of four years. Each member shall serve until his resignation or, in the case of a member whose term has expired, until his successor has been appointed and qualified. Any member shall be eligible for reappointment. The governor shall fill any vacancy by appointment for the remainder of an unexpired term. Any member appointed by the governor when the general assembly is not in regular session, whether appointed for an unexpired term or for a full term, shall be deemed to be duly appointed and qualified until the appointment of such member is approved or rejected by the senate. Such appointment shall be submitted to the senate for its approval or rejection during the next regular session of the general assembly following the appointment.

(3) (a) Any member of the board may be removed by the governor for misfeasance, malfeasance, willful neglect of duty, or other cause, after notice and a public hearing, unless such notice and hearing shall be expressly waived in writing.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), a member shall be removed by the governor if such member fails, for reasons other than temporary mental or physical disability or illness, to attend three regular meetings of the board during any twelve-month period without the board having entered upon its minutes an approval for any of such absences.



§ 25-25-105. Organization meeting - chair - executive director - surety bond - conflict of interest

(1) A member of the board, designated by the governor, shall call and convene the initial organizational meeting of the board and shall serve as its chair pro tempore. At such meeting, appropriate bylaws shall be presented for adoption. The board's bylaws may provide for the election or appointment of officers, the delegation of certain powers and duties, and such other matters as the authority deems proper. At such meeting and annually thereafter, the board shall elect one of its members as chair and one as vice-chair. It shall appoint an executive director and, if desired, an associate executive director and any other officer designated by the board, who shall not be members of the board and who shall serve at its pleasure. They shall receive such compensation for their services as shall be fixed by the board.

(2) The executive director, the associate executive director, or any other person designated by the board shall keep a record of the board's proceedings and shall be custodian of all books, documents, and papers filed with the board, the minute books or journal, and the official seal of the authority. This person may make copies of the minutes and other records and documents of the board and may certify under the official seal of the authority that such copies are true copies. All persons dealing with the authority may rely on such certifications.

(3) The board may delegate, by resolution, to one or more of its members or to its executive director, associate executive director, or any other officer designated by the board, such powers and duties as it may deem proper.

(4) (a) Before the issuance of any bonds under this article, the executive director, associate executive director, and any other officer designated by the board shall each execute a surety bond in the penal sum of one hundred thousand dollars, and each member of the board shall execute a surety bond in the penal sum of fifty thousand dollars.

(b) In lieu of the surety bonds required by paragraph (a) of this subsection (4), the chair of the board may execute a blanket bond covering each member, the executive director, the associate executive director, and the employees or other officers of the authority.

(c) Each surety bond shall be conditioned upon the faithful performance of the duties of the office or offices covered and shall be executed by a surety authorized to transact business in this state as surety. The cost of each such bond shall be paid by the authority.

(5) Notwithstanding any other law to the contrary, it shall not constitute a conflict of interest for a trustee, director, officer, or employee of any health institution, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architecture firm, insurance company, or other firm, person, or corporation to serve as a member of the board; except that such trustee, director, officer, or employee shall disclose such interest to the board and shall abstain from deliberation, action, and voting by the board in each instance where the business affiliation of any such trustee, director, officer, or employee is involved.



§ 25-25-106. Meetings of board - quorum - expenses

(1) Four members of the board shall constitute a quorum for the purpose of conducting business and exercising its powers. Action may be taken by the board upon the affirmative vote of at least four of its members. A vacancy in the membership of the board shall not impair the right of a quorum of the board to exercise all the rights and perform all the duties of the board.

(2) Each meeting of the board for any purpose whatsoever shall be open to the public. Notice of meetings shall be as provided in the bylaws of the authority. One or more members of the board may participate in a meeting of the board or a committee of the board and may vote on resolutions presented at the meeting through the use of telecommunications devices, including, but not limited to, a conference telephone or similar communications equipment. Participation through telecommunications devices shall constitute presence in person at the meeting. The use of telecommunications devices shall not supersede any requirements for public hearing otherwise provided by law. Resolutions need not be published or posted, but resolutions and all proceedings and other acts of the board shall be a public record.

(3) Members of the board shall receive no compensation for services but shall be entitled to the necessary expenses, including traveling and lodging expenses, incurred in the discharge of their official duties. Any payments for expenses shall be paid from funds of the authority.



§ 25-25-107. General powers of authority

(1) In addition to any other powers granted to the authority by this article, the authority shall have the following powers:

(a) To have perpetual existence and succession as a body politic and corporate;

(b) To adopt and from time to time amend or repeal bylaws for the regulation of its affairs and the conduct of its business, consistent with the provisions of this article;

(c) To sue and be sued;

(d) To have and to use a seal and to alter the same at pleasure;

(e) To maintain an office at such place or places as it may designate;

(f) To determine, in accordance with the provisions of this article, the location and character of any facility to be financed under the provisions of this article; to acquire, construct, reconstruct, renovate, improve, alter, replace, maintain, repair, operate, and lease as lessee or lessor; to enter into contracts for any and all of such purposes and for the management and operation of a facility; and to designate a participating health institution as its agent to determine the location and character of a facility undertaken by such participating health institution under the provisions of this article and, as agent of the authority, to acquire, construct, reconstruct, renovate, replace, alter, improve, maintain, repair, operate, lease as lessee or lessor, and regulate the same, and, as agent of the authority, to enter into contracts for any and all of such purposes including contracts for the management and operation of such facility;

(g) To lease to a participating health institution any or all of the facilities upon such terms and conditions as the authority shall deem proper; to charge and collect rent therefor and to terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and to include in any such lease, if desired, provisions that the lessee thereof shall have options to renew the term of the lease for such period or periods, at such rent, and upon such terms or conditions as shall be determined by the authority or to purchase any or all of the facilities, or provisions that, upon payment of all of the indebtedness incurred by the authority for the financing of such facilities, the authority will convey any or all of the facilities to the lessee or lessees thereof with or without consideration;

(h) To borrow money and to issue bonds, notes, bond anticipation notes, or other obligations for any of its corporate purposes and to fund or refund the same, all as provided for in this article;

(i) To establish rules and regulations and to designate a participating health institution as its agent to establish such rules and regulations, for the use of the facilities undertaken or operated by such participating health institution; to employ or contract for consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment and to fix their compensation;

(j) To receive and accept from the federal government, the state of Colorado, or any other public agency loans, grants, or contributions for or in aid of the construction of facilities or any portion thereof, or for equipping the same, and to receive and accept grants, gifts, or other contributions from any source; and to use such funds only for the purposes for which they were loaned, contributed, or granted;

(k) To mortgage or pledge all or any portion of the facilities and the site or sites thereof, whether then owned or thereafter acquired, for the benefit of the holders of bonds issued to finance such facilities or any portion thereof;

(l) To make mortgage or other secured or unsecured loans to any participating health institution for the cost of the facilities in accordance with an agreement between the authority and such participating health institution; but no such loan shall exceed the total cost of such facilities as determined by such participating health institution and approved by the authority;

(m) To make mortgage loans or other secured or unsecured loans to a participating health institution; to refund outstanding obligations, mortgages, or advances issued, made, or given by such institution for the cost of its facilities, including the issuance of bonds and the making of loans to a participating health institution; and to refinance outstanding obligations and indebtedness incurred for facilities undertaken and completed prior to, on, or after July 1, 1977, when the authority makes a finding consistent with section 25-25-115 (1);

(n) To obtain, or aid in obtaining, from any department or agency of the United States or of this state or any private company, any insurance or guarantee as to, or of, or for the payment or repayment of interest or principal, or both, or any part thereof, on any loan, lease, or obligation or any instrument evidencing or securing the same, made or entered into pursuant to the provisions of this article; and, notwithstanding any other provisions of this article, to enter into any agreement, contract, or any other instrument whatsoever with respect to any such insurance or guarantee, to accept payment in such manner and form as provided therein in the event of default by a participating health institution, and to assign any such insurance or guarantee as security for the authority's bonds;

(o) To do all things necessary and convenient to carry out the purposes of this article;

(p) To charge to and equitably apportion among participating health institutions its administrative costs and expenses incurred in the exercise of the powers granted and duties conferred by this article;

(q) To make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this article;

(r) To assist, coordinate, and participate with other issuers of tax-exempt bonds and public officials in other states in connection with financing on behalf of a multistate health institution;

(s) In connection with financing on behalf of a multistate health institution:

(I) To determine or agree upon who will be assisting, coordinating, or participating issuers of tax-exempt bonds in other states;

(II) To determine or agree upon what the terms or conditions of the financing will be with assisting, coordinating, or participating issuers of tax-exempt bonds in other states; and

(III) To charge fees to, apportion fees among, or agree upon fees with assisting, coordinating, or participating issuers of tax-exempt bonds in other states.

(2) The authority shall not have the power to operate the facilities as a business other than as a lessee or lessor. Notwithstanding anything contained in this subsection (2) to the contrary, the authority shall have the power to enter into leases which are annually renewable with a public hospital or institution. Any lease of the facilities entered into pursuant to the provisions of this article shall provide for rentals adequate to pay principal and interest on any bonds issued to finance such facilities as the same fall due and to create and maintain such reserves and accounts for depreciation as the authority shall determine to be necessary.



§ 25-25-108. Acquisition of property

The authority may, directly or by or through a participating health institution as its agent, acquire by purchase, lease, gift, devise, or otherwise such lands, structures, real or personal property, rights-of-way, franchises, easements, and other interests in lands, including lands lying under water and riparian rights which are located within or without the state, as it may deem necessary or convenient for the construction, acquisition, or operation of facilities, upon such terms as may be considered by the authority to be reasonable, and may take title thereto in the name of the authority or in the name of such participating health institution as its agent.



§ 25-25-109. Notes

The authority may issue from time to time its negotiable notes for any corporate purpose, including the payment of all or any part of the cost of any facility, and may renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds. All such notes shall be payable from the proceeds of bonds or renewal notes or from the revenues of the authority or other moneys available therefor and not otherwise pledged, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.



§ 25-25-110. Bonds

(1) The authority may issue from time to time its bonds in such principal amount as the authority shall determine for the purpose of financing all or a part of the cost of any health institutions or any facilities authorized by this article or for the refinancing of outstanding obligations. In anticipation of the sale of such bonds, the authority may issue bond anticipation notes and may renew the same from time to time. Such notes shall be paid from any revenues of the authority or other moneys available therefor and not otherwise pledged, or from the proceeds of the sale of the bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as bonds. Such notes and the resolution or resolutions authorizing them may contain any provisions, conditions, or limitations which a bond resolution of the authority may contain.

(2) The bonds may be issued as serial bonds, as term bonds, or as a combination of both types. All bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing, mortgaging, or sale by the authority of the facilities concerned or of any part thereof as designated in the resolutions of the authority under which the bonds are authorized to be issued or as designated in a trust indenture authorized by the authority, which trust indenture shall name a bank or trust company in Colorado, or outside of Colorado if it is determined by the authority to be in the best interests of the financing, such determination to be conclusive, as trustee, or out of other moneys available therefor and not otherwise pledged. Such bonds may be issued and delivered by the authority at such times and in such manner, may be in such form and denominations and include such terms and maturities, may be in fully registered form or in bearer form registerable either as to principal or interest or both, may bear such conversion privileges, may be payable in such installments and at such time or times not exceeding forty years after the date thereof, may be payable at such place or places whether within or without the state of Colorado, may bear interest at such rate or rates per annum as shall be determined by the authority or as shall be determined by any formula prescribed by the authority or as may be determined from time to time by a designated agent of the authority in accordance with specified standards and procedures and without regard to any interest rate limitation appearing in any other law, may be evidenced in such manner, may be in the form of coupon bonds that have attached thereto interest coupons bearing the facsimile signature of an authorized officer of the authority, and may contain such provisions not inconsistent with this article, all as shall be provided in the resolutions of the authority under which the bonds are authorized to be issued or as is provided in a trust indenture authorized by the authority. Notwithstanding anything in this subsection (2) to the contrary, in the case of short-term notes or other obligations maturing not later than one year after the date of issuance thereof, the board may authorize the executive director, associate executive director, or any officer of the board to fix principal amounts, maturity dates, interest rates, and purchase prices of any particular issue of such short-term notes or obligations, subject to such limitations as to maximum term, maximum principal amount outstanding, and maximum net effective interest rates as the board shall prescribe by resolution, and such authorization shall remain effective for the period of time designated in the initial resolution regardless of whether the composition of the board changes in the interim unless sooner rescinded by the board.

(3) If deemed advisable by the authority, there may be retained in the resolutions or the trust indenture under which any bonds of the authority are authorized to be issued an option to redeem all or any part thereof as may be specified in such resolutions or in such trust indenture, at such price or prices, after such notice or notices, and on such terms and conditions as may be set forth in such resolutions or in such trust indenture and as may be briefly recited on the face of the bonds; but nothing in this article shall be construed to confer on the authority the right or option to redeem any bonds except as may be provided in the resolutions or in such trust indenture under which they are issued.

(4) The bonds or notes of the authority may be sold at public or private sale for such price or prices, in such manner, and at such times as may be determined by the authority, and the authority may pay all expenses, premiums, and commissions that it may deem necessary or advantageous in connection with the issuance thereof. The power to fix the date of sale of bonds and notes, to receive bids or proposals, to award and sell bonds and notes, and to take all other necessary action to sell and issue bonds and notes may be delegated to the executive director, associate executive director, or any officer of the board of the authority by resolution of the authority. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates, which shall be exchanged for the definitive bonds.

(5) (a) Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same facilities, any other facilities, or any other purpose under this article, but the resolutions or trust indenture under which any subsequent bonds may be issued shall recognize the terms and provisions of any prior pledge or mortgage made for any prior issue of bonds and the terms upon which such additional bonds may be issued and secured. Any outstanding bonds of the authority may at any time and from time to time be refunded or advance refunded by the authority by the issuance of its bonds for such purpose and in a principal amount as may be determined by the authority, which may include interest accrued or to accrue thereon with or without giving effect to investment income thereon and other expenses necessary to be paid in connection therewith. If deemed advisable by the authority, such bonds may be refunded or advance refunded for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a facility or any portion thereof.

(b) Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds to be so refunded, regardless of whether or not the bonds to be refunded were issued in connection with the same facilities or separate facilities or for any other purpose under this article and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise. The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority. Any such escrowed proceeds, pending such use, may be invested or deposited in securities or depositories meeting the requirements established in part 6 of article 75 of title 24, C.R.S. The interest, income, and profit, if any, earned or realized on any such investment may also, in the discretion of the authority, be applied to the payment of the outstanding bonds or notes to be so refunded or to the payment of principal and interest on the refunding bonds or for any other purpose under this article. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income, and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner. The portion of the proceeds of any such bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a facility may be invested or deposited in securities or depositories meeting the requirements established in part 6 of article 75 of title 24, C.R.S. The interest, income, and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the authority in any lawful manner. All such bonds shall be subject to the provisions of this article in the same manner and to the same extent as other bonds issued pursuant to this article.



§ 25-25-111. Negotiability of bonds

All bonds and the interest coupons applicable thereto are hereby declared and shall be construed to be negotiable instruments.



§ 25-25-112. Security for bonds and notes

(1) The principal of and interest on any bonds or notes issued by the authority may be secured by a pledge of, or security interest in, the revenues, rentals, and receipts out of which the same may be made payable or from other moneys available therefor and not otherwise pledged or used as security and may be secured by a trust indenture, mortgage, or deed of trust (including assignment of leases or other contract rights of the authority thereunder) covering all or any part of the facilities from which the revenues, rentals, or receipts so pledged or used as security may be derived, including any enlargements of and additions to any such facility thereafter made. The resolution under which the bonds are authorized to be issued and any such trust indenture, mortgage, or deed of trust may contain any agreements and provisions which shall be a part of the contract with the holders of the bonds or notes to be authorized as to:

(a) Pledging or providing a security interest in all or any part of the revenues of a facility or any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation, or association or other body, public or private, to secure the payment of the bonds or notes or of any particular issue of bonds, subject to such agreements with noteholders or bondholders as may then exist;

(b) Maintenance of the properties covered thereby;

(c) Fixing and collection of mortgage payments, rents, fees, and other charges to be charged and the amounts to be raised in each year thereby, and the use and disposition of the revenues;

(d) Setting aside, creation, and maintenance of special and reserve funds and sinking funds and the use and disposition of the revenues;

(e) Limitations on the right of the authority or its agent to restrict and regulate the use of the facilities;

(f) Limitations on the purpose to which the proceeds of sale of any issue of bonds or notes then or thereafter to be issued may be applied, and pledging or providing a security interest in such proceeds to secure the payment of the bonds or notes or any issue of the bonds or notes;

(g) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(h) The procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(i) Limitations on the amount of moneys derived from a facility to be expended for operating, administrative, or other expenses of the authority;

(j) Defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default;

(k) Mortgaging of a facility and the site thereof for the purpose of securing the bondholders or noteholders;

(l) Such other additional covenants, agreements, and provisions as are judged advisable or necessary by the authority for the security of the holders of such bonds or notes.

(2) Any pledge made by the authority shall be valid and binding from the time when the pledge is made. The revenues, moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded. Each pledge, agreement, lease, indenture, mortgage, and deed of trust made for the benefit or security of any of the bonds of the authority shall continue to be effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid or provision for such payment duly made. In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the resolutions authorizing the bonds or in any trust indenture, mortgage, or deed of trust executed as security therefor, said payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity, foreclosure of any mortgage and deed of trust, or any one or more of said remedies.

(3) In addition to the provisions of subsections (1) and (2) of this section, bonds of the authority may be secured by a pooling of leases, loans, or mortgages whereby the authority may assign its rights, as lessor, lender, or mortgagee, and pledge rents, loan payments, or mortgage payments under two or more leases, loans, or mortgages, with two or more participating health institutions as lessees, borrowers, or mortgagors, respectively, upon such terms as may be provided for in the resolutions of the authority or as may be provided for in a trust indenture or mortgage or deed of trust authorized by the authority.



§ 25-25-113. Personal liability

Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.



§ 25-25-114. Purchase

The authority may purchase its bonds or notes out of any funds available therefor. The authority may hold, pledge, cancel, or resell such bonds or notes, subject to and in accordance with agreements with bondholders or noteholders.



§ 25-25-115. Procedure concerning issuance of bonds

(1) Notwithstanding any other provisions of this article, the authority may not undertake any facility authorized by this article unless, prior to the issuance of any bonds or notes, the board finds that the facility will enable or assist a health institution to fulfill its obligation to provide health facilities.

(2) (Deleted by amendment, L. 2007, p. 416, § 7, effective August 3, 2007.)



§ 25-25-116. Trust agreement to secure bonds

(1) In the discretion of the authority, any bonds issued under this article may be secured by a trust agreement between the authority and a corporate trustee or trustees. A corporate trustee may be any trust company or bank in Colorado. If the authority determines it to be in the best interests of the financing, a trust company or bank outside of Colorado may be a corporate trustee. The trust agreement or the resolution providing for the issuance of the bonds may pledge or assign the revenues to be received or the proceeds of any contract or contracts pledged and may convey or mortgage the facilities or any portion of the facilities. The trust agreement or resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable, proper, and not in violation of law, including provisions that have been specifically authorized to be included in any resolution or resolutions of the authority authorizing the bonds.

(2) Any bank or trust company incorporated under the laws of this state that may act as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the authority. A trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees and may restrict the individual right of action by bondholders. In addition, the trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out such trust agreement or resolution may be treated as a part of the cost of the operation of a facility.



§ 25-25-117. Payment of bonds - nonliability of state

Bonds and notes issued by the authority shall not constitute or become an indebtedness, a debt, or a liability of the state, the general assembly, or any county, city, city and county, town, school district, or other subdivision of the state, or of any other political subdivision or body corporate and politic within the state, and neither the state, the general assembly, nor any county, city, city and county, town, school district, or other subdivision of the state shall be liable thereon; nor shall such bonds or notes constitute the giving, pledging, or loaning of the faith and credit of the state, the general assembly, or any county, city, city and county, town, school district, or other subdivision of the state, or of any other political subdivision or body corporate and politic within the state but shall be payable solely from the funds provided for in this article. The issuance of bonds or notes under the provisions of this article shall not, directly, indirectly, or contingently, obligate the state or any subdivision thereof nor empower the authority to levy or collect any form of taxes or assessments therefor, or to create any indebtedness payable out of taxes or assessments therefor or make any appropriation for their payment, and such appropriation or levy is prohibited. Nothing in this section shall prevent or be construed to prevent the authority from pledging its full faith and credit or the full faith and credit of a participating health institution to the payment of bonds or notes authorized pursuant to this article. Nothing in this article shall be construed to authorize the authority to create a debt of the state within the meaning of the constitution or statutes of Colorado or to authorize the authority to levy or collect taxes or assessments; and all bonds issued by the authority pursuant to the provisions of this article are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or with any trust indenture, mortgage, or deed of trust executed as security therefor and are not a debt or liability of the state of Colorado. The state shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement shall impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.



§ 25-25-118. Exemption from taxation - securities law

The authority is hereby declared to be a public instrumentality of the state, performing a public function for the benefit of the people of the state for the improvement of their health and living conditions. Accordingly, the income or other revenues of the authority, all properties at any time owned by the authority, any bonds, notes, or other obligations issued under this article, the transfer thereof and the income therefrom, including any profit made on the sale thereof, and all mortgages, leases, trust indentures, and other documents issued in connection therewith shall be exempt at all times from all taxation and assessments in the state of Colorado. Bonds issued by the authority shall also be exempt from the "Colorado Securities Act", article 51 of title 11, C.R.S.



§ 25-25-119. Rents and charges

A sufficient amount of the revenues derived in respect of a facility, except such part of such revenues as may be necessary to pay the cost of maintenance, repair, and operation and to provide reserves and for renewals, replacements, extensions, enlargements, and improvements as may be provided for in the resolution authorizing the issuance of any bonds or notes of the authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund, which is hereby pledged to and charged with the payment of the principal of and the interest on such bonds or notes as the same shall become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; and the rates, rents, fees, charges, and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution, any trust agreement, any other agreement, nor any lease by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the resolution authorizing the issuance of such bonds or notes or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund may be a fund for all such bonds or notes issued to finance facilities at a particular health institution without distinction or priority of one over another; except that the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular facility at a health institution and for the bonds issued to finance a particular facility and may, additionally, permit and provide for the issuance of bonds having a lien in respect of the security authorized which is subordinate to other bonds of the authority, and, in such case, the authority may create separate sinking or other similar funds in respect of such subordinate lien bonds.



§ 25-25-120. Fees

(1) All expenses of the authority incurred in carrying out the provisions of this article shall be payable solely from funds provided under the authority of this article, and no liability shall be incurred by the authority beyond the moneys which are provided pursuant to this article; except that, for the purposes of meeting the necessary expenses of initial organization and operation until such date as the authority derives moneys from funds provided pursuant to this article, the authority may borrow such moneys as may be required for the necessary expenses of organization and operation. Such borrowed moneys shall be repaid within a reasonable time after the authority receives funds provided pursuant to this article.

(2) An initial planning service fee in an amount determined by the authority shall be paid to the authority by each health institution that applies for financial assistance to provide for its facilities. Such initial planning service fees shall be included in the cost of the facilities to be financed and shall not be refundable by the authority, whether or not any such application is approved, or, if approved, whether or not such financial assistance is accomplished. In addition to such initial fee, an annual planning service fee shall be paid to the authority by each participating health institution in an amount determined by the authority. Such fees shall be paid on dates or in installments as may be satisfactory to the authority. Such fees may be used for:

(a) (Deleted by amendment, L. 2007, p. 417, § 9, effective August 3, 2007.)

(b) Necessary administrative and operating expenses; and

(c) Reserves for anticipated future expenses.

(3) In addition, the authority may retain the services of any other public or private person, firm, partnership, association, or corporation to furnish services and data to be used by the authority in determining the financial feasibility of any facilities for which application is being made or for such other services or surveys as the authority deems necessary to carry out the purposes of this article. The authority may negotiate the fee to be paid to a person or entity that provides these services to the authority.



§ 25-25-121. Conveyance of title - release of lien

When the principal of and interest on bonds issued by the authority to finance the cost of facilities or to refinance outstanding indebtedness of one or more participating health institutions, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the resolution, the lease, the trust indenture, and the mortgage, deed of trust, or other form of security arrangement, if any, authorizing and securing the same have been satisfied, the authority shall promptly do all things and execute such deeds, conveyances, and other documents as are necessary and required to release the lien of such mortgage, deed of trust, or other form of security arrangement in accordance with the provisions thereof and to convey its right, title, and interest in such facilities so financed, and any other facilities leased or mortgaged or subject to deed of trust or any other form of security arrangement to secure the bonds, to such participating health institution or institutions.



§ 25-25-122. Investment of funds

(1) The authority may invest the proceeds from the sale of a series of bonds or any funds related to the series in securities and other investments as may be provided in the proceedings under which the series of bonds are authorized to be issued, whether or not the investment or reinvestment is authorized under any other provision of law. Such investment or reinvestment may include, but is not limited to, the following:

(a) Bonds or other obligations of the United States;

(b) Bonds or other obligations, the payment of the principal and interest of which is unconditionally guaranteed by the United States;

(c) Obligations issued or guaranteed as to principal and interest by any agency or person controlled or supervised by and acting as an instrumentality of the United States pursuant to authority granted by the congress of the United States;

(d) Obligations issued or guaranteed by any state of the United States or any political subdivision of any such state;

(e) Prime commercial paper;

(f) Prime finance company paper;

(g) Bankers acceptances drawn on and accepted by commercial banks;

(h) Repurchase agreements fully secured by obligations issued or guaranteed as to principal and interest by the United States or by any person controlled or supervised by and acting as an instrumentality of the United States pursuant to authority granted by the congress of the United States;

(i) Certificates of deposit or time deposits issued by commercial banks or savings and loan associations that are insured by the federal deposit insurance corporation or its successor; or

(j) Such other securities and investments as may be authorized by resolution of the board if such securities and investments are rated within one of the three highest rating categories by a nationally recognized rating agency.

(2) The authority may invest any other funds in the securities as provided in this section and with such maturities as the authority shall determine if such maturities are on a date or dates prior to the time that, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time that any funds will be required for expenditure or be redeemable is final and conclusive.



§ 25-25-123. Proceeds as trust funds

All moneys received pursuant to this article, whether as proceeds from the sale of bonds, notes, or other obligations or as revenues or receipts, shall be deemed to be trust funds to be held and applied solely as provided in this article. Any officer, bank, or trust company with which such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this article, subject to such regulations as this article and the resolution authorizing the bonds, notes, or other obligations of any issue or the trust agreement securing such obligations shall provide.



§ 25-25-124. Agreement of state not to limit or alter rights of obligees

The state hereby pledges to and agrees with the holders of any bonds, notes, or other obligations issued under this article, and with those parties who may enter into contracts with the authority pursuant to the provisions of this article, that the state will not limit, alter, restrict, or impair the rights hereby vested in the authority to acquire, construct, reconstruct, maintain, and operate any facility or to establish, revise, charge, and collect rates, rents, fees, and other charges as may be convenient or necessary to produce sufficient revenues to meet the expenses of maintenance and operation thereof and to fulfill the terms of any agreements made with the holders of bonds, notes, or other obligations authorized and issued pursuant to this article and with the parties who may enter into contracts with the authority pursuant to this article. The state further agrees that it will not in any way impair the rights or remedies of the holders of such bonds, notes, or other obligations of such parties until such bonds, notes, and other obligations, together with interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged and such contracts are fully performed on the part of the authority. Nothing in this article precludes such limitation or alteration if and when adequate provision is made by law for the protection of the holders of such bonds, notes, or other obligations of the authority or those entering into such contracts with the authority. The authority may include this pledge and undertaking for the state in such bonds, notes, or other obligations and in such contracts.



§ 25-25-125. Enforcement of rights of bondholders

Any holder of bonds issued pursuant to this article or any trustee under a trust agreement, trust indenture, indenture of mortgage, or deed of trust entered into pursuant to this article, except to the extent that their rights are restricted by any bond resolution, may, by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond resolution. Such rights include the right to compel the performance of all duties of the authority required by this article or the bond resolution; to enjoin unlawful activities; and, in the event of default with respect to the payment of any principal of, premium on, if any, and interest on any bond or in the performance of any covenant or agreement on the part of the authority in the bond resolution, to apply to a court having jurisdiction of the cause to appoint a receiver to administer and operate the project or projects, the revenues of which are pledged to the payment of principal of, premium on, if any, and interest on such bonds, with full power to pay, and to provide for payment of, principal of, premium on, if any, and interest on such bonds, and with such powers, subject to the direction of the court, as are permitted by law and are accorded receivers in general equity cases, but excluding any power to pledge additional revenues of the authority to the payment of such principal, premium, and interest.



§ 25-25-126. Bonds eligible for investment

All banks, bankers, trust companies, savings and loan associations, investment companies, and insurance companies and associations and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds issued pursuant to this article. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 25-25-127. Account of activities - receipts for expenditures - report - audit

(1) The authority shall keep an accurate account of its activities, receipts, and expenditures and shall annually make a report of its activities, receipts, and expenditures to the board, the governor, and the state auditor. The report shall be submitted within six months after the close of the authority's fiscal year and shall be in a form prescribed by the recipients of the report.

(2) The state auditor may investigate the affairs of the authority, severally examine the properties and records of the authority, and prescribe methods of accounting and the rendering of periodical reports in relation to facilities undertaken by the authority. This article and the expenditures of the authority shall be reviewed by the legislative audit committee every odd-numbered year.



§ 25-25-128. Federal social security act

The authority may take such action as it deems appropriate to enable its employees to come within the provisions and obtain the benefits of the federal "Social Security Act", as from time to time amended.



§ 25-25-129. Powers of authority not restricted - law complete in itself

This article shall not be construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this state but shall be construed as cumulative of any such powers. No proceedings, referendum, notice, or approval shall be required for the creation of the authority or the issuance of any bonds or any instrument as security therefor, except as provided in this article; but nothing in this article shall be construed to deprive the state and its political subdivisions of their respective police powers over properties of the authority or to impair any power thereover of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.



§ 25-25-130. Powers in addition to those granted by other laws

The powers conferred by this article are in addition and supplementary to, and the limitations imposed by this article do not affect the powers conferred by, any other law, except as provided in this article. Facilities may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under this article for said purposes notwithstanding that any other law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, and extensions of like facilities or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations, or other provisions contained in any other law.



§ 25-25-131. Annual report

The authority shall submit to the governor within six months after the end of the fiscal year a report which shall set forth a complete and detailed operating and financial statement of the authority during such year. Also included in the report shall be any recommendations with reference to additional legislation or other action that may be necessary to carry out the purposes of the authority.






Article 26 - Multiphasic Health Screening

§ 25-26-101. Short title

This article shall be known and may be cited as "The Multiphasic Health Screening Act".



§ 25-26-102. Legislative declaration

The general assembly declares it to be in the interests of public health, safety, and welfare to protect the people of this state from the danger of uncertainty and confusion as to the responsibility for, and the rendering of, professional health care. The general assembly further declares that multiphasic health screening units provide to people certain health testing services which do not include diagnosis or treatment. Unless persons are aware of the nature and extent of such services, a false and injurious sense of security relating to personal health may result. Therefore, the general assembly finds that the protection of the public requires that multiphasic health screening units comply with certain minimum standards and practices.



§ 25-26-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Multiphasic health screening unit" means any fixed or mobile facility where diagnostic testing is performed, where specimens are taken from the human body for laboratory analyses, or where certain measurements such as height and weight determination, blood pressure determination, audio and visual tests, and electrocardiograms are made. The term does not include a facility licensed or certified in this state as a hospital, a home health agency, a clinical laboratory, or the office of a physician licensed to practice medicine in this state.



§ 25-26-104. Immunity

No cause of action in tort or contract shall accrue against any person on account of receipt by such person of an unsolicited referral arising from a test performed by a multiphasic health screening unit.






Article 27 - Assisted Living Residences

§ 25-27-101. Legislative declaration

(1) In order to promote the public health and welfare of the people of Colorado, it is declared to be in the public interest to establish minimum standards and rules for assisted living residences in the state of Colorado and to provide the authority for the administration and enforcement of such minimum standards and rules. These standards and rules shall be sufficient to assure the health, safety, and welfare of assisted living residents.

(2) The general assembly further finds that the department of public health and environment, as the executive branch agency assigned to administer and enforce minimum standards for assisted living residences, is in a position to provide technical assistance, educational materials, and training information to residences. The general assembly determines that a proactive approach by the department, acting as a mentor and educator for residences, will enhance the quality of care of residents of assisted living residences. Additionally, the general assembly finds that the department should explore whether risk-based inspections may be implemented to allocate resources more effectively and at the same time adequately protect the health and safety of the residents.

(3) Further, the general assembly determines and declares that, in administering and enforcing standards for assisted living residences, the department of public health and environment should focus on the outcome related to measures and treatment of residents.



§ 25-27-102. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(1.3) "Assisted living residence" or "residence" means a residential facility that makes available to three or more adults not related to the owner of such facility, either directly or indirectly through an agreement with the resident, room and board and at least the following services: Personal services; protective oversight; social care due to impaired capacity to live independently; and regular supervision that shall be available on a twenty-four-hour basis, but not to the extent that regular twenty-four-hour medical or nursing care is required. The term "assisted living residence" does not include any facility licensed in this state as a residential care facility for individuals with developmental disabilities, or any individual residential support services that are excluded from licensure requirements pursuant to rules adopted by the department of public health and environment.

(2) "Department" means the department of public health and environment of the state of Colorado.

(3) to (5) Repealed.

(6) "Local board of health" means any county, district, or municipal board of health.

(7) Repealed.

(8) (Deleted by amendment, L. 2002, p. 1317, § 2, effective July 1, 2002.)

(9) "Personal services" means those services that the operator and employees of an assisted living residence provide for each resident, including, but not limited to:

(a) An environment that is sanitary and safe from physical harm;

(b) Individualized social supervision;

(c) Assistance with transportation; and

(d) Assistance with activities of daily living, including but not limited to bathing, dressing, and eating.

(10) "Protective oversight" means guidance of a resident as required by the needs of the resident or as reasonably requested by the resident, including the following:

(a) Being aware of a resident's general whereabouts, although the resident may travel independently in the community; and

(b) Monitoring the activities of the resident while on the premises to ensure the resident's health, safety, and well-being, including monitoring the resident's needs and ensuring that the resident receives the services and care necessary to protect the resident's health, safety, and well-being.

(11) "State board" means the state board of health.



§ 25-27-103. License required - criminal and civil penalties

(1) On or after July 1, 2002, it is unlawful for any person, partnership, association, or corporation to conduct or maintain an assisted living residence without having obtained a license therefor from the department of public health and environment. Any person who violates this provision:

(a) Is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars;

(b) May be subject to a civil penalty assessed by the department of not less than fifty dollars nor more than one hundred dollars for each day the residence violates this section. The assessed penalty shall accrue from the date the residence is found by the department to be in violation of this section. The assessment, enforcement, and collection of the penalty shall be by the department in accordance with article 4 of title 24, C.R.S., for credit to the assisted living residence cash fund created pursuant to section 25-27-107.5. Enforcement and collection of the penalty shall occur following the decision reached in accordance with procedures set forth in section 24-4-105, C.R.S.



§ 25-27-104. Minimum standards for assisted living residences - rules

(1) On or before November 1, 2002, the state board shall promulgate rules pursuant to section 24-4-103, C.R.S., providing minimum standards for the location, sanitation, fire safety, adequacy of facilities, adequacy of diet and nutrition, equipment, structure, operation, provision of personal services and protective oversight, and personnel practices of assisted living residences within the state of Colorado. Such rules shall differentiate between homes of different sizes. In formulating such rules, the state board shall seek recommendations from the advisory committee established pursuant to section 25-27-110.

(2) Rules promulgated by the state board pursuant to subsection (1) of this section shall include, as a minimum, provisions requiring the following:

(a) Compliance with all applicable zoning, housing, fire, sanitary, and other codes and ordinances of the city, city and county, or county where the residence is situated, to the extent that such codes and ordinances are consistent with the federal "Fair Housing Amendment Act of 1988", as amended, 42 U.S.C. sec. 3601 et seq.;

(b) Annual inspection of assisted living residences by the department or its designated representative;

(c) That the premises to be used are in fit, safe, and sanitary condition and properly equipped to provide good care to the residents;

(d) That the Colorado long-term care ombudsman, designated by the department of human services, have access to the premises and residents during reasonable hours for the purposes set out in the federal "Older Americans Act of 1965";

(e) Protection of the individual rights of residents either through a written board and care plan or by means of contracts executed with the residents, which board and care plan or contract shall meet the requirements stated in section 25-27-104.5;

(f) Responsibility of the assisted living residences for social supervision, personal services, and coordination with community resources as needed by the residents;

(g) That the administrator and staff of a residence meet minimum educational, training, and experience standards established by the state board, including a requirement that such persons be of good, moral, and responsible character. In making such a determination, the owner or licensee of a residence may have access to and shall obtain any criminal history record information from a criminal justice agency, subject to any restrictions imposed by such agency, for any person responsible for the care and welfare of residents of such residence.

(h) Intermediate enforcement remedies as authorized by section 25-27-106 (2);

(i) Written plans, to be submitted by residences to the department for approval, detailing the measures that will be taken to correct violations found as a result of inspections;

(j) The definition for high medicaid utilization facility as a basis for a modified fee schedule. A high medicaid utilization residence shall be a residence in which no less than thirty-five percent of the available beds are occupied by medicaid enrollees as indicated by the most complete claims data available.

(k) A modified fee schedule for residences that serve a disproportionate share of low-income residents. The board may adopt a standard for determining residences that serve a disproportionate share of low-income residents. Such standard may require a residence to submit documentation determined appropriate by the department for verification.



§ 25-27-104.5. Requirements governing forfeiture of security deposits and rent

If a lease provision in a resident care plan or in a contract signed by a resident of an assisted living residence results in or requires forfeiture of more than thirty days of rent if a resident moves due to a medical condition or dies during the term of the plan, then the plan shall be deemed to be against public policy and shall be void; except that inclusion of such a provision shall not render the remainder of the plan or contract void. A lease provision in a written board and care plan or in a contract that requires forfeiture of rent for thirty days after the resident moves due to a medical condition or dies does not violate this section. The provisions regarding forfeiture of rent shall appear on the front page of the plan or contract and shall be printed in no less than twelve-point bold-faced type. The provisions shall read as follows:

This lease agreement is for a month-to-month tenancy. The lessor shall not require the forfeiture of rent beyond a thirty-day period if the lessee moves due to a medical condition or dies during the term of the lease.

In circumstances in which the resident moves due to a medical condition or dies during the term of a plan or contract, the assisted living residence shall return that part of rent paid in excess of thirty days' rent after a patient moves or dies to the resident or the resident's estate. The assisted living residence may assess daily rental charges for any days in which the former or deceased resident's personal possessions remain in the resident's room after the time period for which the resident has paid rent and for the usual time to clean the room after the resident's personal possessions have been removed. For purposes of this section, "daily rental charges" means an amount not to exceed one-thirtieth of thirty days' rental amount plus reasonable expenses.



§ 25-27-105. License - application - inspection - issuance

(1) An application for a license to operate an assisted living residence shall be submitted to the department annually upon such form and in such manner as prescribed by the department.

(2) The department shall investigate and pass on each original application and each renewal application for a license. The department shall inspect or cause to be inspected the residences to be operated by an applicant for an original license before the license is granted and shall annually thereafter inspect or cause to be inspected the residences of all licensees. The department shall make such other inspections as it deems necessary to insure that the health, safety, and welfare of the residents are being protected. The residence shall submit in writing, in a form prescribed by the department, a plan detailing the measures that will be taken to correct any violations found by the department as a result of inspections undertaken pursuant to this subsection (2).

(2.5) (a) On July 1, 2002, as part of an original application and on and after July 1, 2002, on the first renewal of an application for assisted living residences licensed before July 1, 2002, for a license, an owner, applicant, or licensee shall request from a criminal justice agency designated by the department criminal history record information regarding such owner, applicant, or licensee. The information, upon such request and subject to any restrictions imposed by such agency, shall be forwarded by the criminal justice agency directly to the department.

(a.5) On and after July 1, 2002, the department may require that an administrator request from a criminal justice agency designated by the department a criminal history record on such administrator. The information, upon such request and subject to any restrictions imposed by such agency, shall be forwarded by the criminal justice agency directly to the department.

(b) The information shall be used by the department in ascertaining whether the person applying for licensure has been convicted of a felony or of a misdemeanor, which felony or misdemeanor involves moral turpitude or involves conduct that the department determines could pose a risk to the health, safety, and welfare of residents of the assisted living residence. Information obtained in accordance with this section shall be maintained by the department.

(c) All costs of obtaining any information from a criminal justice agency pursuant to this section shall be borne by the individual who is the subject of such check.

(2.8) No license shall be issued or renewed by the department if the owner, applicant, or licensee of the assisted living residence has been convicted of a felony or of a misdemeanor, which felony or misdemeanor involves moral turpitude or involves conduct that the department determines could pose a risk to the health, safety, and welfare of the residents of the assisted living residence.

(3) Except as otherwise provided in subsection (4) of this section, the department shall issue or renew a license when it is satisfied that the applicant or licensee is in compliance with the requirements set out in this article and the rules promulgated thereunder. Except for provisional licenses issued in accordance with subsection (4) of this section, a license issued or renewed pursuant to this section shall expire one year from the date of issuance or renewal.

(4) The department may issue a provisional license to an applicant for the purpose of operating an assisted living residence for a period of ninety days if the applicant is temporarily unable to conform to all the minimum standards required under this article; except that no license shall be issued to an applicant if the operation of the applicant's residence will adversely affect the health, safety, and welfare of the residents of such residence. As a condition of obtaining a provisional license, the applicant shall show proof to the department that attempts are being made to conform and comply with applicable standards. No provisional license shall be granted prior to the submission of a criminal background check in accordance with subsection (2.5) of this section. A provisional license shall not be renewed.



§ 25-27-105.5. Compliance with local government zoning regulations - notice to local governments - provisional licensure

(1) The department shall require any assisted living residence seeking licensure pursuant to this article to comply with any applicable zoning regulations of the municipality, city and county, or county where the residence is situated. Failure to comply with applicable zoning regulations shall constitute grounds for the denial of a license to a residence; except that nothing in this section shall be construed to supersede the provisions of sections 30-28-115 (2), 31-23-301 (4), and 31-23-303 (2), C.R.S.

(2) The department shall assure that timely written notice is provided to the municipality, city and county, or county where an assisted living residence is situated, including the address of the residence and the population and number of persons to be served by the residence, when any of the following occurs:

(a) An application for a license to operate an assisted living residence pursuant to section 25-27-105 is made;

(b) A license is granted to an assisted living residence pursuant to section 25-27-105;

(c) A change in the license of an assisted living residence occurs; or

(d) The license of an assisted living residence is revoked or otherwise terminated for any reason.

(3) Notwithstanding the provisions of section 25-27-105 (4), in the event of a zoning or other delay or dispute between an assisted living residence and the municipality, city and county, or county where the residence is situated, the department may grant a provisional license to the residence for up to one hundred twenty days pending resolution of the delay or dispute.



§ 25-27-106. License denial, suspension, or revocation

(1) When an application for an original license has been denied by the department, the department shall notify the applicant in writing of such denial by mailing a notice to the applicant at the address shown on his or her application. Any applicant believing himself or herself aggrieved by such denial may pursue the remedy for review provided in article 4 of title 24, C.R.S., if the applicant, within thirty days after receiving such notice, petitions the department to set a date and place for hearing, affording the applicant an opportunity to be heard in person or by counsel. All hearings on the denial of original licenses shall be conducted in conformity with the provisions and procedures specified in article 4 of title 24, C.R.S.

(2) (a) The department may suspend, revoke, or refuse to renew the license of any residence that is out of compliance with the requirements of this article or the rules promulgated thereunder. Such suspension, revocation, or refusal shall be done after a hearing thereon and in conformance with the provisions and procedures specified in article 4 of title 24, C.R.S.

(b) (I) The department may impose intermediate restrictions or conditions on a licensee that may include at least one of the following:

(A) Retaining a consultant to address corrective measures;

(B) Monitoring by the department for a specific period;

(C) Providing additional training to employees, owners, or operators of the residence;

(D) Complying with a directed written plan, to correct the violation; or

(E) Paying a civil fine not to exceed two thousand dollars in a calendar year.

(II) (A) If the department imposes an intermediate restriction or condition that is not a result of a life-threatening situation, the licensee shall receive written notice of the restriction or condition. No later than ten days after the date the notice is received from the department, the licensee shall submit a written plan that includes the time frame for completing the plan and addresses the restriction or condition specified.

(B) If the department imposes an intermediate restriction or condition that is the result of a life-threatening situation, the department shall notify the licensee in writing, by telephone, or in person during an on-site visit. The licensee shall implement the restriction or condition immediately upon receiving notice of the restriction or condition. If the department provides notice of a restriction or condition by telephone or in person, the department shall send written confirmation of the restriction or condition to the licensee within two business days.

(III) (A) After submission of an approved written plan, a licensee may first appeal any intermediate restriction or condition on its license to the department through an informal review process as established by the department.

(B) If the restriction or condition requires payment of a civil fine pursuant to this paragraph (b), the licensee may request that the informal review be conducted in person. In addition, the licensee may request and the department shall grant a stay in payment of the fine until final disposition of the restriction or condition.

(C) In the event a licensee is not satisfied with the result of the informal review or chooses not to seek informal review, no intermediate restriction or condition on the licensee shall be imposed until after an opportunity for a hearing has been afforded the licensee pursuant to section 24-4-105, C.R.S.

(IV) (A) In the event that the department assesses a civil fine pursuant to this paragraph (b), moneys received by the department shall be transmitted to the state treasurer, who shall credit the same to the assisted living residence improvement cash fund, which fund is hereby created.

(B) The general assembly shall make annual appropriations from the assisted living residence improvement cash fund for expenditures of the department pursuant to subparagraph (V) of this paragraph (b).

(C) Notwithstanding any provision of section 24-36-114, C.R.S., to the contrary, all interest derived from the deposit and investment of moneys from the assisted living residence improvement cash fund created in sub-subparagraph (A) of this subparagraph (IV) shall remain in the assisted living residence improvement cash fund.

(V) Civil fines collected pursuant to this paragraph (b) shall be used for expenses related to:

(A) Continuing monitoring required pursuant to this paragraph (b);

(B) Education for licensees to avoid restrictions or conditions or facilitate the application process or the change of ownership process;

(C) Education for residents and their families about resolving problems with a residence, rights of residents, and responsibilities of residences;

(D) Providing technical assistance to any residence for the purpose of complying with changes in rules or state or federal law;

(E) Relocating residents to other facilities or residences;

(F) Maintaining the operation of a residence pending correction of violations, as determined necessary by the department;

(G) Closing a residence; or

(H) Reimbursing residents for personal funds lost, as determined necessary by the department.

(3) The department shall revoke or refuse to renew the license of a facility where the owner or licensee has been convicted of a felony or misdemeanor involving moral turpitude or involving conduct which the department determines could pose a risk to the health, safety, and welfare of the residents of such facility. Such revocation or refusal shall be made only after a hearing is provided in accordance with article 4 of title 24, C.R.S.



§ 25-27-107. License fees - rules

(1) Repealed.

(1.5) (a) No later than January 1, 2009, the state board shall promulgate rules establishing a schedule of fees sufficient to meet the direct and indirect costs of administration and enforcement of this article. The rules shall set a lower fee for facilities with a high medicaid utilization rate as defined by the state board. The rules shall be adopted in accordance with article 4 of title 24, C.R.S.

(b) Prior to setting a fee by rule pursuant to this subsection (1.5), the department shall hold public stakeholder meetings on behalf of the state board to discuss issues pertaining to setting fees, including, without limitation, a phased-in fee schedule based upon expected licensing program costs, maximum yearly fee increases, risk-based assessments, and technical assistance that may be met by or in collaboration with the private sector.

(c) The department shall assess and collect, from assisted living residences subject to licensure, fees in accordance with the fee schedule established by the state board.

(d) (Deleted by amendment, L. 2010, (HB 10-1422), ch. 419, p. 2108, § 133, effective August 11, 2010.)

(2) The fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the assisted living residence cash fund created in section 25-27-107.5.

(3) Notwithstanding the amount specified for any fee in this section, the state board by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state board by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(4) Fees collected pursuant to subsection (1.5) of this section shall be used by the department, in addition to regulatory and administrative functions, to provide technical assistance and education to assisted living residences related to compliance with Colorado law. The department may contract with private entities to assist the department in providing such technical assistance and education.



§ 25-27-107.5. Assisted living residence cash fund created

(1) The fees collected pursuant to section 25-27-107, plus any civil penalty collected pursuant to section 25-27-103 (1)(b), shall be transmitted to the state treasurer, who shall credit the same to the assisted living residence cash fund, which fund is hereby created. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of the department in performing its duties under this article. Notwithstanding subsection (2) of this section, at the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(2) Notwithstanding subsection (1) of this section, on July 1, 2013, any moneys remaining in the fund from fees collected by the department for assisted living residence building and structure code plan reviews and inspections are transferred to the health facility construction and inspection cash fund created in section 24-33.5-1207.8, C.R.S.



§ 25-27-108. Enforcement - ability to contract

(1) The department is responsible for the enforcement of the provisions of this article and the regulations adopted thereunder.

(2) The department may contract with a local board of health to investigate and inspect the facilities to be licensed under this article and may accept reports on such investigations or inspections as a basis for licensing. The department may also contract with local boards of health to enforce the provisions of this article and the regulations adopted thereunder and is required to transfer license fees and additional fees collected in this article to the local boards of health if a contract is so negotiated.



§ 25-27-109. List of licensed residences maintained by department

The department shall maintain a current list of assisted living residences that have been licensed and shall make such list available to individuals upon request.



§ 25-27-110. Advisory committee

(1) There is hereby established an advisory committee to the department for the purposes of making recommendations to the department and reporting to the house and senate committees on health and human services, or any successor committees, concerning the rules promulgated by the state board pursuant to this article, implementation of the licensing program, the impact of the program, and the effectiveness of enforcement. The advisory committee shall consist of not fewer than nine members to be appointed by the executive director of the department. The committee shall elect its own chairperson. Such members shall be representatives from assisted living residences, the Colorado commission on the aging, county, district, or municipal public health agencies, or local boards of health, and consumer and other agencies and organizations providing services to or concerned with residents of assisted living residences. Members of the advisory committee shall serve on a voluntary basis and shall serve without compensation.

(2) and (3) Repealed.



§ 25-27-111. Rules

The state board shall promulgate such rules as are necessary to implement this article pursuant to the provisions of article 4 of title 24, C.R.S.



§ 25-27-112. Treatment - religious belief

Nothing in this article shall authorize the department to impose any mode of treatment inconsistent with the religious faith or belief of any person.



§ 25-27-113. Fees for providers with high medicaid utilization and disproportionate low-income residences

(1) The general assembly hereby finds, determines, and declares that assisted living residences provide necessary services to many residents who receive medicaid benefits pursuant to articles 4, 5, and 6 of title 25.5, C.R.S. Because so many Coloradans benefit from assisted living centers that serve medicaid recipients, the general assembly hereby finds, determines, and declares that assisted living residences that have high medicaid utilization should receive a modified fee schedule for fees required by this article.

(2) Residences identified as high medicaid utilization residences by the department shall be subject to a modified fee schedule as determined by the board.

(3) Residences identified as servicing a disproportionate number of low-income residents may be subject to a modified fee schedule as determined by the board.






Article 27.5 - Home Care Agencies

§ 25-27.5-101. Legislative declaration

(1) In order to promote the public health and welfare of the people of Colorado, it is declared to be in the public interest to establish minimum standards and rules for home care agencies in the state of Colorado and to provide the authority for the administration and enforcement of such minimum standards and rules. These standards and rules shall be sufficient to assure the health, safety, and welfare of home care consumers.

(2) The general assembly further finds that the department of public health and environment, as the executive branch agency assigned to administer and enforce minimum standards for home care agencies, should explore whether risk-based inspections may be implemented to allocate resources more effectively and at the same time adequately protect the health and safety of the home care consumers. Risk shall be evaluated based on the home care agency's compliance history, quality performance measures, and other relevant factors set forth in rules promulgated by the state board of health.

(3) Further, the general assembly determines and declares that, in administering and enforcing standards for home care agencies, the inspections by the department should focus on home care consumer safety and outcomes.



§ 25-27.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Certified home care agency" means an agency that is certified by either the federal centers for medicare and medicaid services or the Colorado department of health care policy and financing to provide skilled home health or personal care services.

(1.3) "CMS" means the federal centers for medicare and medicaid services in the United States department of health and human services.

(1.5) "Community-centered board" means a community-centered board, as defined in section 25.5-10-202, C.R.S., that is designated pursuant to section 25.5-10-209, C.R.S., by the department of health care policy and financing.

(2) "Department" means the Colorado department of public health and environment.

(3) (a) "Home care agency" means any sole proprietorship, partnership, association, corporation, government or governmental subdivision or agency subject to the restrictions in section 25-1.5-103 (1)(a)(II), not-for-profit agency, or any other legal or commercial entity that manages and offers, directly or by contract, skilled home health services or personal care services to a home care consumer in the home care consumer's temporary or permanent home or place of residence. A residential facility that delivers skilled home health or personal care services which the facility is not licensed to provide shall either be licensed as a home care agency or require the skilled home health or personal care services to be delivered by a licensed home care agency.

(b) "Home care agency" does not include:

(I) Organizations that provide only housekeeping services;

(II) Community and rural health networks that furnish home visits for the purpose of public health monitoring and disease tracking;

(III) An individual who is not employed by or affiliated with a home care agency and who acts alone, without employees or contractors;

(IV) Outpatient rehabilitation agencies and comprehensive outpatient rehabilitation facilities certified pursuant to Title XVIII or XIX of the "Social Security Act", as amended;

(V) Consumer-directed attendant programs administered by the Colorado department of health care policy and financing;

(VI) Licensed dialysis centers that provide in-home dialysis services, supplies, and equipment;

(VII) Subject to the requirements of section 25-27.5-103 (3), a facility otherwise licensed by the department;

(VIII) A home care placement agency as defined in subsection (5) of this section;

(IX) Services provided by a qualified early intervention service provider and overseen jointly by the department of education and the department of human services; or

(X) A program of all-inclusive care for the elderly established in section 25.5-5-412, C.R.S., and regulated by the department of health care policy and financing and the CMS; except that PACE home care services are subject to regulation in accordance with section 25-27.5-104 (4).

(4) "Home care consumer" means a person who receives skilled home health services or personal care services in his or her temporary or permanent home or place of residence from a home care agency or from a provider referred by a home care placement agency.

(5) "Home care placement agency" means an organization that, for a fee, provides only referrals of providers to home care consumers seeking services. A home care placement agency does not provide skilled home health services or personal care services to a home care consumer in the home care consumer's temporary or permanent home or place of residence directly or by contract. Such organizations shall follow the requirements of sections 25-27.5-103 (2), 25-27.5-104 (1)(c), and 25-27.5-107.

(5.3) "Manager" or "administrator" means any person who controls and supervises or offers or attempts to control and supervise the day-to-day operations of a home care agency or home care placement agency.

(5.5) "Owner" means a shareholder in a for-profit or nonprofit corporation, a partner in a partnership or limited partnership, a member in a limited liability company, a sole proprietor, or a person with a similar interest in an entity, who has at least a fifty-percent ownership interest in the business entity.

(5.7) "PACE home care services" means skilled home health services or personal care services:

(a) Offered as part of a comprehensive set of medical and nonmedical benefits, including primary care, day services, and interdisciplinary team care planning and management, by PACE providers to an enrolled participant in the program of all-inclusive care for the elderly established in section 25.5-5-412, C.R.S., and regulated by the department of health care policy and financing and the CMS; and

(b) Provided in the enrolled participant's temporary or permanent place of residence.

(6) "Personal care services" means assistance with activities of daily living, including but not limited to bathing, dressing, eating, transferring, walking or mobility, toileting, and continence care. It also includes housekeeping, personal laundry, medication reminders, and companionship services furnished to a home care consumer in the home care consumer's temporary or permanent home or place of residence, and those normal daily routines that the home care consumer could perform for himself or herself were he or she physically capable, which are intended to enable that individual to remain safely and comfortably in the home care consumer's temporary or permanent home or place of residence.

(6.3) "Qualified early intervention service provider" has the meaning set forth in section 27-10.5-702, C.R.S.

(6.7) "Service agency" means a service agency, as defined in section 25.5-10-202, C.R.S., that has received certification from the department of health care policy and financing as a developmental disabilities service agency under rules promulgated by the medical services board and is providing services pursuant to the supported living services waiver or the children's extensive support waiver of the home- and community-based services waivers administered by the department of health care policy and financing under part 4 of article 6 of title 25.5, C.R.S.

(7) "Skilled home health services" means health and medical services furnished to a home care consumer in the home care consumer's temporary or permanent home or place of residence that include wound care services; use of medical supplies including drugs and biologicals prescribed by a physician; in-home infusion services; nursing services; home health aide or certified nurse aide services that require the supervision of a licensed or certified health care professional acting within the scope of his or her license or certificate; occupational therapy; physical therapy; respiratory care services; dietetics and nutrition counseling services; medication administration; medical social services; and speech-language pathology services. "Skilled home health services" does not include the delivery of either durable medical equipment or medical supplies.

(8) "State board" means the state board of health.



§ 25-27.5-103. Home care agency license required - home care placement agency registration required - civil and criminal penalties

(1) On or after June 1, 2009, it is unlawful for any person, partnership, association, or corporation to conduct or maintain a home care agency that provides skilled home health services without having submitted a completed application for licensure as a home care agency to the department. On or after January 1, 2010, it is unlawful for any person, partnership, association, or corporation to conduct or maintain a home care agency that provides skilled home health services without having obtained a license therefor from the department. On or after January 1, 2010, it is unlawful for any person, partnership, association, or corporation to conduct or maintain a home care agency that provides in-home personal care services without having submitted a completed application for licensure as a home care agency to the department. On or after January 1, 2011, it is unlawful for any person, partnership, association, or corporation to conduct or maintain a home care agency that provides in-home personal care services without having obtained a license therefor from the department. Any person who violates this provision:

(a) Is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars; and

(b) May be subject to a civil penalty assessed by the department of up to ten thousand dollars for each violation of this section. The department shall assess, enforce, and collect the penalty in accordance with article 4 of title 24, C.R.S., for credit to the home care agency cash fund created in section 25-27.5-105. Enforcement and collection of the penalty shall occur following the decision reached in accordance with procedures set forth in section 24-4-105, C.R.S.

(1.5) It is unlawful for a community-centered board that is directly providing home care services or a service agency to conduct or maintain a home care agency that provides in-home personal care services without having obtained a license from the department. Any person who violates this subsection (1.5) is guilty of a misdemeanor and is subject to the civil and criminal penalties described in paragraphs (a) and (b) of subsection (1) of this section. Nothing in this section relieves an entity that contracts or arranges with a community-centered board or service agency and that meets the definition of a home care agency from the entity's obligation to apply for and operate under a license in accordance with this article.

(2) (a) (I) On or after June 1, 2015, it is unlawful for a person to conduct or maintain a home care placement agency unless the person has submitted a completed application for registration as a home care placement agency to the department, including evidence of general liability insurance coverage as required in subparagraph (II) of this paragraph (a). On or after January 1, 2016, it is unlawful for a person to conduct or maintain a home care placement agency without a valid, current home care placement agency registration issued by the department. The department shall maintain a registry of all registered home care placement agencies and shall make the registry accessible to the public. While a home care placement agency must be registered by the department, a home care placement agency is not licensed or certified by the department and shall not claim or assert that the department licenses or certifies the home care placement agency.

(II) As a condition of obtaining an initial or renewal home care placement agency registration pursuant to this subsection (2), a person applying for initial or renewal registration shall submit to the department, in the form and manner required by the department, proof that the person has obtained and is maintaining general liability insurance coverage that covers the home care placement agency and the providers it refers to home care consumers in an amount determined by the state board by rule pursuant to section 25-27.5-104 (1)(h).

(b) A home care placement agency shall provide to its home care consumer clients, before referring a provider to the client, a written disclosure containing the information required in section 25-27.5-104 (1)(c) and in state board rules adopted pursuant to that section.

(c) A person who violates this subsection (2):

(I) Is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars; and

(II) May be subject to a civil penalty assessed by the department of up to ten thousand dollars for each violation. The department shall assess, enforce, and collect the penalty in accordance with article 4 of title 24, C.R.S. The department shall transfer any penalties it collects to the state treasurer for deposit in the home care agency cash fund created in section 25-27.5-105.

(3) If a facility that is licensed pursuant to this title provides skilled home health or personal care services also provides the services outside the premises of the licensed facility, the facility license shall be amended to include the services, and the facility shall meet the requirements promulgated by the state board.



§ 25-27.5-104. Minimum standards for home care agencies and home care placement agencies - rules - advisory committee

(1) The state board shall promulgate rules pursuant to section 24-4-103, C.R.S., providing minimum standards for the operation of home care agencies and home care placement agencies within the state of Colorado that apply regardless of the source of payment for the home care services or the diagnosis of the home care consumer. In promulgating these rules, the state board shall establish different requirements appropriate to the various types of skilled home health and personal care services, including differentiating requirements for providers that are substantially funded through medicare and medicaid reimbursement, providers for the program of all-inclusive care for the elderly established in section 25.5-5-412, C.R.S., providers that are already licensed under this title, and providers that are solely or substantially privately funded. This differentiation must include consideration of the requirements already imposed by other federal and state regulatory agencies and must require the department of health care policy and financing and the department to work jointly to resolve differing requirements. The rules must include the following:

(a) Inspection of home care agencies by the department or its designated representative;

(b) Minimum educational, training, and experience standards for the administrator and staff of an agency, including a requirement that such persons be of good, moral, and responsible character;

(c) Requirements for disclosure notices to be provided by home care agencies and home care placement agencies to home care consumers concerning the duties and employment status of the individual providing services. With regard to home care placement agencies, the rules must require a home care placement agency to disclose in writing, at a minimum, the following to each home care consumer client in the form and manner prescribed by the department before referring a provider to the client:

(I) That the home care placement agency is not the employer of any provider it refers to a home care consumer; and

(II) That the home care placement agency does not direct, control, schedule, or train any provider it refers;

(d) Intermediate enforcement remedies as authorized by section 25-27.5-108;

(e) A requirement and form for written plans, to be submitted by agencies to the department for approval, detailing the measures that will be taken to correct violations found as a result of inspections;

(f) Establishing occurrence reporting requirements pursuant to section 25-1-124;

(g) (I) Fees for home care agency licensure. Home care agency fees are payable to the home care agency cash fund. The annual fee must include a component that reflects whether a survey is planned for the year based on the agency's compliance history. The state board shall develop a methodology for establishing differentiating fees for licensure of home care agencies, including community-centered boards and service agencies, to reflect the differences in type, scope, and volume of services provided by the various types of home care agencies, including their volume of medicaid and medicare services, and that allows for reduced fees for home care agencies that are certified prior to initial license application. The department shall not charge a duplicate fee for survey work conducted pursuant to its role as state survey agency for the federal centers for medicare and medicaid services or the Colorado department of health care policy and financing.

(II) Notwithstanding section 25-3-105 (1)(a)(I)(B), the state board may set and adjust licensure fees for home care agencies as appropriate based on the differentiating fee methodology developed by the state board pursuant to this paragraph (g).

(h) Requirements for home care agencies to provide evidence of and maintain either liability insurance coverage or a surety bond in lieu of liability insurance coverage and for home care placement agencies to provide evidence of and maintain liability insurance coverage as required in section 25-27.5-103 (2)(a)(II) in amounts set through rules of the state board;

(i) Factors for home care agencies and home care placement agencies to consider when determining whether an applicant's conviction of or plea of guilty or nolo contendere to an offense disqualifies the applicant from employment or a referral. The state board may determine which offenses require consideration of the factors.

(j) Requirements for home care placement agencies to retain their records for a length of time determined by the state board to be available for inspection by the department pursuant to section 25-27.5-106 (2)(a)(III); and

(k) Fees for the registration of home care placement agencies to cover the direct and indirect costs associated with implementing the department's oversight of home care placement agencies.

(2) Rules promulgated by the state board are subject to judicial review in accordance with the requirements of section 24-4-106, C.R.S.

(3) There is hereby established a home care advisory committee, which shall make recommendations to the department and the state board of health concerning the rules promulgated pursuant to this article and implementation of the licensing of home care agencies. The home care advisory committee shall be appointed by the executive director of the department. The advisory committee shall, at a minimum, consist of representatives from skilled home health services agencies, personal care services agencies, members of the disabled community who are home care consumers, seniors or representatives of seniors who are home care consumers, providers of medicaid services, providers of in-home support services, and representatives of the departments of health care policy and financing and human services. Members of the advisory committee shall serve at the pleasure of the appointing authority on a voluntary basis and shall serve without compensation.

(4) The department shall regulate a provider of PACE home care services for minimum standards for the operation of home care agencies as follows:

(a) For a PACE provider that serves only medicaid or medicare clients, if a full federal recertification survey required by the department of health care policy and financing is conducted at least every three years, the department shall accept the federal recertification survey in lieu of a separate survey for relicensure;

(b) The department shall not impose any requirement on a PACE provider that is more stringent than the federal and state medicaid PACE regulations, the three-way agreement entered into by the provider, CMS, and the department of health care policy and financing, and the PACE provider's policies and procedures;

(c) In reviewing a PACE provider's compliance with home care licensure, the department shall coordinate with the department of health care policy and financing regarding both license and certification requirements to ensure that the departments' similar regulations are congruently met;

(d) At the time that a PACE provider enrolls a PACE participant in a PACE program, the PACE provider shall give the client the department's contact information in writing to allow the client to report any complaints that may arise out of the client's PACE home care services. The department shall undertake any investigation arising from a complaint, other than a complaint alleging matters that are outside of the department's licensing authority.

(e) Under the department's licensing authority, the department has complete authority to enforce all home care requirements applicable to a PACE provider. If the department is unable to take corrective action congruently with the department of health care policy and financing, the department shall forward the proposed corrective action to and consult with the department of health care policy and financing before taking final action against a PACE provider.



§ 25-27.5-105. Home care agency cash fund - created

The department shall transmit the fees collected pursuant to section 25-27.5-104 (1), plus any civil penalty collected pursuant to section 25-27.5-103 (1)(b) and (2)(c)(II), to the state treasurer, who shall credit the fees and penalties to the home care agency cash fund, which fund is hereby created. The moneys in the fund are subject to annual appropriation by the general assembly for the direct and indirect costs of the department in performing its duties under this article. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund remain in the fund and must not be credited or transferred to the general fund or any other fund.



§ 25-27.5-106. License or registration - application - inspection - issuance - rules

(1) A person applying for a home care agency license or a home care placement agency registration shall submit an application to the department annually upon a form and in a manner prescribed by the department.

(2) (a) (I) The department shall investigate and review each original application and each renewal application for a home care agency license or home care placement agency registration. The department shall determine an applicant's compliance with this article and the rules adopted pursuant to section 25-27.5-104 before the department issues a license or registration.

(II) Except as provided in paragraph (a.5) of this subsection (2), the department shall make inspections as it deems necessary to ensure that the health, safety, and welfare of the home care agency's or home care placement agency's home care consumers are being protected. Inspections of a home care consumer's home are subject to the consent of the home care consumer to access the property. The home care agency or home care placement agency shall submit in writing, in a form prescribed by the department, a plan detailing the measures that will be taken to correct any violations found by the department as a result of inspections undertaken pursuant to this subsection (2).

(III) The department may inspect, as it deems necessary, a home care placement agency's records on weekdays between 9 a.m. and 5 p.m. to ensure that the home care placement agency is in compliance with the criminal history record check, general liability insurance, and disclosure requirements set forth in sections 25-27.5-103 (2)(b), 25-27.5-104 (1)(c) and (1)(h), and 25-27.5-107.

(a.5) Repealed.

(b) The department shall keep all medical information or documents obtained during an inspection or investigation of a home care agency, home care placement agency, or home care consumer's home confidential. All records, information, or documents so obtained are exempt from disclosure pursuant to sections 24-72-204, C.R.S., and 25-1-124.

(3) (a) With the submission of an application for a license or registration granted pursuant to this article or within ten days after a change in the owner, manager, or administrator, each owner of a home care agency or home care placement agency and each manager or administrator of a home care agency or home care placement agency must submit a complete set of his or her fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. Each owner and each manager or administrator is responsible for paying the fee established by the Colorado bureau of investigation for conducting the fingerprint-based criminal history record check to the bureau. Upon completion of the criminal history record check, the bureau shall forward the results to the department. The department may acquire a name-based criminal history record check for an applicant who has twice submitted to a fingerprint-based criminal history record check and whose fingerprints are unclassifiable.

(b) The department shall use the information from the criminal history record check in ascertaining whether the person applying for licensure or registration has been convicted of a felony or of a misdemeanor, which felony or misdemeanor involves conduct that the department determines could pose a risk to the health, safety, or welfare of home care consumers of the home care agency or home care placement agency. The department shall maintain information obtained in accordance with this section.

(4) The department shall not issue a license or registration if the owner, manager, or administrator of the home care agency or home care placement agency has been convicted of a felony or of a misdemeanor, which felony or misdemeanor involves conduct that the department determines could pose a risk to the health, safety, or welfare of the home care consumers of the home care agency or home care placement agency.

(5) Except as otherwise provided in subsections (6) and (7) of this section, the department shall issue or renew a license or registration when it is satisfied that the applicant, licensee, or registrant is in compliance with the requirements set out in this article and the rules promulgated pursuant to this article. Except for provisional licenses issued in accordance with subsections (6) and (7) of this section, a license or registration issued or renewed pursuant to this section expires one year after the date of issuance or renewal.

(6) The department may issue a provisional license to an applicant for the purpose of operating a home care agency for a period of ninety days if the applicant is temporarily unable to conform to all of the minimum standards required under this article; except that no license shall be issued to an applicant if the operation of the applicant's home care agency will adversely affect the health, safety, or welfare of the home care consumers of such home care agency. As a condition of obtaining a provisional license, the applicant shall show proof to the department that attempts are being made to conform and comply with applicable standards. No provisional license shall be granted prior to the completion of a criminal background check in accordance with subsection (3) of this section and a finding in accordance with subsection (4) of this section. A second provisional license may be issued, for a like term and fee, to effect compliance. No further provisional licenses may be issued for the current year after the second issuance.

(7) If requested by the Colorado department of health care policy and financing, the department may issue a provisional license for a period of ninety days to an agency that has applied to be a certified home care agency as defined in section 25-27.5-102. A provisional license shall not be granted prior to the completion of a fingerprint-based criminal history record check in accordance with subsection (3) of this section and a finding in accordance with subsection (4) of this section. A second provisional license may be issued, for a like term and fee, to effect compliance. No further provisional licenses may be issued for the current year after the second issuance.



§ 25-27.5-107. Employee or referred service provider criminal history record check - rules

The home care agency or home care placement agency shall require a person seeking employment or placement to submit to a criminal history record check before employment or referral to a consumer. The home care agency or home care placement agency or the person seeking employment with the home care agency shall pay the costs of the criminal history record check. The criminal history record check shall be conducted not more than ninety days before the employment or placement of the applicant.



§ 25-27.5-108. License or registration denial - suspension - revocation

(1) Upon denial of an application for an original license or registration, the department shall notify the applicant in writing of the denial by mailing a notice to the applicant at the address shown on his or her application. Any applicant aggrieved by the denial may pursue the remedy for review provided in article 4 of title 24, C.R.S., if the applicant, within thirty days after receiving the notice of denial, petitions the department to set a date and place for hearing, affording the applicant an opportunity to be heard in person or by counsel. All hearings on the denial of original licenses or registrations must be conducted in conformity with the provisions and procedures specified in article 4 of title 24, C.R.S.

(2) (a) The department may suspend, revoke, or refuse to renew the license or registration of a home care agency or home care placement agency that is out of compliance with the requirements of this article or the rules promulgated pursuant to this article. Before taking final action to suspend, revoke, or refuse to renew a license or registration, the department shall conduct a hearing on the matter in conformance with the provisions and procedures specified in article 4 of title 24, C.R.S.; except that the department may implement a summary suspension prior to a hearing in accordance with article 4 of title 24, C.R.S. If the department suspends, revokes, or refuses to renew a home care placement agency registration, the department shall remove the home care placement agency from the registry maintained by the department pursuant to section 25-27.5-103 (2)(a)(I).

(b) (I) The department may impose intermediate restrictions or conditions on a licensed home care agency or registered home care placement agency that may include at least one of the following:

(A) Retaining a consultant to address corrective measures;

(B) Monitoring by the department for a specific period;

(C) Providing additional training to employees, owners, or operators of the home care agency or home care placement agency;

(D) Complying with a directed written plan to correct the violation; or

(E) Paying a civil fine not to exceed ten thousand dollars per calendar year for all violations.

(II) (A) If the department imposes an intermediate restriction or condition that is not a result of a serious and immediate threat to health or welfare, the department shall provide written notice of the restriction or condition to the licensed home care agency or registered home care placement agency. No later than ten days after the date the notice is received from the department, the licensed home care agency or registered home care placement agency shall submit a written plan that includes the time frame for completing the plan and addresses the restriction or condition specified.

(B) If the department imposes an intermediate restriction or condition that is the result of a serious and immediate threat to health, safety, or welfare, the department shall notify the licensed home care agency or registered home care placement agency in writing, by telephone, or in person during an on-site visit. The licensed home care agency or registered home care placement agency shall remedy the circumstances creating harm or potential harm immediately upon receiving notice of the restriction or condition. If the department provides notice of a restriction or condition by telephone or in person, the department shall send written confirmation of the restriction or condition to the licensed home care agency or registered home care placement agency within two business days.

(III) (A) After submission of an approved written plan, a licensed home care agency or registered home care placement agency may first appeal any intermediate restriction or condition on its license or registration to the department through an informal review process as established by the department.

(B) If the restriction or condition requires payment of a civil fine, the licensed home care agency or registered home care placement agency may request, and the department shall grant, a stay in payment of the fine until final disposition of the restriction or condition.

(C) If a licensed home care agency or registered home care placement agency is not satisfied with the result of the informal review or chooses not to seek informal review, the department shall not impose an intermediate restriction or condition on the licensed home care agency or registered home care placement agency until after the licensed home care agency or registered home care placement agency is afforded an opportunity for a hearing pursuant to section 24-4-105, C.R.S.

(IV) If the department assesses a civil fine pursuant to this paragraph (b), the department shall transmit the fines to the state treasurer, who shall credit the fines to the home care agency cash fund created in section 25-27.5-105.

(V) The department shall use civil fines collected pursuant to this paragraph (b) for expenses related to:

(A) Continuing monitoring required pursuant to this paragraph (b);

(B) Education for licensed home care agencies or registered home care placement agencies to avoid restrictions or conditions or facilitate the application process or the change of ownership process;

(C) Education for home care consumers and their families about resolving problems with a home care agency or home care placement agency, rights of home care consumers, and responsibilities of home care agencies and home care placement agencies;

(D) Providing technical assistance to any home care agency or home care placement agency for the purpose of complying with changes in rules or state or federal law;

(E) Monitoring and assisting in the transition of home care consumers to other home care agencies or home care placement agencies, when the transition is a result of the revocation of a license or registration, or to other appropriate medical services; or

(F) Maintaining the operation of a home care agency or home care placement agency pending correction of violations, as determined necessary by the department.

(3) The department shall revoke or refuse to renew the license of a home care agency or the registration of a home care placement agency where the owner, licensee, or registrant has been convicted of a felony or misdemeanor involving conduct that the department determines could pose a risk to the health, safety, or welfare of the home care consumers of the home care agency or home care placement agency. The department may revoke or refuse to renew a license or registration only after conducting a hearing on the matter in accordance with article 4 of title 24, C.R.S.



§ 25-27.5-109. Enforcement

The department is responsible for the enforcement of this article and the rules adopted pursuant to this article.



§ 25-27.5-110. Repeal of article - sunset review

(1) This article is repealed, effective September 1, 2019.

(2) Before repeal, the department of regulatory agencies shall review the licensing of home care agencies and the registering of home care placement agencies as provided in section 24-34-104, C.R.S. In conducting its review and compiling its report pursuant to section 24-34-104 (5), C.R.S., the department of regulatory agencies shall segregate the data in the report based on the type of agency, specifying whether the agency is:

(a) A home care agency that provides skilled home health services;

(b) A home care agency that only provides personal care services; or

(c) A home care placement agency.






Article 28 - Colorado Health Data Commission



Article 29 - Denver Health and Hospital Authority

§ 25-29-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The city and county of Denver department of health and hospitals:

(I) Provides access to quality preventive, acute, and chronic health care for all the citizens of Denver regardless of ability to pay;

(II) Provides high quality emergency medical services to the citizens of Denver and the Rocky Mountain region;

(III) Fulfills public health functions as dictated by the Denver charter and the needs of the citizens of Denver;

(IV) Provides health education for patients and participates in the education of the next generation of health care professionals; and

(V) Engages in research which enhances its ability to meet the health care needs of patients of the Denver health system.

(b) In order to carry out its patient care and community service mission in an era of health care reform, it is necessary that the Denver health system be able to take whatever actions are necessary to enable its continuation as a system which provides the finest possible quality of health care.

(c) It is essential that the Denver health system be able to maximize its economic viability and productivity in order to avoid becoming increasingly dependent on city, state, and other governmental subsidies.

(d) Both the quality and economic viability of the Denver health system will be difficult to maintain in the future under the present constraints imposed by government policy and regulation.

(e) The needs of the citizens of the state of Colorado and of the city and county of Denver will therefore be best served if the Denver health system is operated by a political subdivision charged with carrying out the mission and programs of the Denver health system.

(2) The general assembly further finds and declares that, after the transfer date, all new employees of the Denver health system shall be employees of the authority.



§ 25-29-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authority" means the political subdivision and body corporate known as the Denver health and hospital authority created by this article.

(2) "Board" or "Board of directors" means the board of directors of the authority.

(3) "City" means the city and county of Denver as constituted under article XX of the state constitution.

(4) "City employee" means a person employed by the city and county of Denver, whether or not a classified employee.

(5) "Denver health system" means the programs, services, and facilities operated by the Denver department of health and hospitals prior to the transfer date.

(6) "Department" means the Denver department of health and hospitals.

(7) "Health system" means the Denver health system or the programs, services, and facilities operated by the authority after the transfer date.

(8) "Health system assets" means all property or rights in property, real and personal, tangible and intangible existing on the transfer date, used by or accruing to the department in the normal course of operations.

(9) "Health system liabilities" means all debts or other obligations, contingent or certain, owing on the transfer date, to any person or other entity, arising out of the operation of the Denver health system and including, without limitation, all debts for the purchase of goods and services, whether or not delivered, and obligations for the delivery of services, whether or not performed.

(10) "Mayor" means the mayor of the city and county of Denver.

(11) "Transfer date" means a date agreed to by the city and the authority for the transfer of Denver health system assets to and the assumption of health system liabilities by such authority.



§ 25-29-103. Denver health and hospital authority

(1) There is hereby created the Denver health and hospital authority, which shall be a body corporate and a political subdivision of the state, which shall not be an agency of the state or local government, and which shall not be subject to administrative direction or control by any department, commission, board, bureau, or agency of state or local government.

(2) Prior to July 1, 2016, the authority shall be governed by a nine-member board of directors, and on and after July 1, 2016, the authority shall be governed by an eleven-member board of directors. The board shall be responsible for the operation of the health system. The mayor shall appoint the members of the board whose appointments shall be conditioned upon confirmation by the Denver city council. Of the nine members first appointed, four shall serve a term of two years and five shall serve a term of five years. Thereafter, all members, including the two members first appointed for terms beginning on July 1, 2016, shall serve five-year terms. Actions of the board shall require the affirmative vote of the majority of the total membership of the board. The board shall annually elect a chairperson from among its members. Any member may be elected to serve successive terms as chairperson.

(3) Each member of the board of directors shall hold office until a successor is appointed and qualified. Any member shall be eligible for reappointment, but voting members shall not be eligible to serve more than two consecutive full terms. Members of the board shall receive no compensation for such services but may be reimbursed for necessary expenses while serving on the board. Any vacancy in office shall be filled in the same manner provided for original appointments.

(4) (a) Repealed.

(b) On and after July 1, 2015, any member may be removed upon a unanimous vote of the board, excluding the member to be removed, and approval of the mayor. The decision to remove a board member pursuant to this paragraph (b) shall be based on the board's determination that the member to be removed has failed to perform his or her duties as a board member or has engaged in conduct detrimental to the hospital authority or the board. Prior to the removal of the member, the board shall provide written notice to the member. A member removed from the board pursuant to this paragraph (b) does not have the right to appeal the board's decision to remove the member from the board.

(5) No part of the revenues or assets of the authority shall inure to the benefit of, or be distributed to, members of the board of directors, officers of the authority, or any other private person or entity; except that the authority may make reasonable payments for expenses incurred on its behalf relating to any of its lawful purposes and the authority is also authorized and empowered to pay reasonable compensation for services rendered to or for its benefit relating to any of its lawful purposes.

(6) The authority and its corporate existence shall continue until terminated by law; except that no such law shall take effect so long as the authority has outstanding bonds, notes, or other obligations unless adequate provisions have been made for the payment of such outstanding debt.



§ 25-29-104. Mission of authority - action of board of directors

(1) The mission of the authority is to:

(a) Provide access to quality preventive, acute, and chronic health care for all the citizens of Denver regardless of ability to pay;

(b) Provide high quality emergency medical services to Denver and the Rocky Mountain region;

(c) Fulfill public health functions in accordance with the agreement entered into with the city pursuant to the authority granted in section 25-29-105 and the needs of the citizens of Denver;

(d) Provide for the health education of patients and to participate in the education of the next generation of health care professionals; and

(e) Engage in research to the extent that it enhances the ability of the authority to meet the health care needs of its patients.

(2) The board of directors shall not transfer assets of the authority or of the health system to any person or entity except for such grants or transfers as may be incidental to health system programs and which are consistent with the purposes of this article.

(3) Upon the dissolution of the authority, all assets of the authority, after the satisfaction of creditors, shall revert to the city.

(4) The business activities of the authority, including any joint ventures, shall be primarily in furtherance or in support of the duties and responsibilities of the health system as specified in subsection (1) of this section.



§ 25-29-105. Transfer of health system assets and liabilities to authority

(1) The authority is authorized to enter into agreements with the city for the purpose of leasing, conveying, or otherwise acquiring Denver's health system assets. Any such lease, conveyance, transfer, or other agreement to acquire such assets shall be on such terms as may be agreed upon by the parties and shall include consideration of the authority's agreement to assume Denver's health system liabilities.

(2) Any transfer of health system assets to the authority shall be conditioned upon the existence of a binding agreement between the city and the authority transferring management and operation of some or all of the Denver health system to the authority and by which the authority shall accept and agree to fulfill the mission specified in section 25-29-104 and the provisions of section 25-29-107 concerning personnel.

(3) Any transfer of health system assets to the authority pursuant to this section shall be further conditioned upon the existence of a binding agreement between the authority and the city which provides that, effective on the transfer date and thereafter, the authority shall assume responsibility for and shall defend, indemnify, and hold the city harmless with respect to:

(a) All liabilities and duties of the city pursuant to contracts, agreements, and leases for commodities, services, and supplies utilized by the Denver health system, including real property leases;

(b) All claims related to the employment relationship between employees of the authority and the authority on and after the transfer date;

(c) All claims for breach of contract resulting from the authority's action or failure to act on and after the transfer date; and

(d) All claims related to the authority's errors and omissions including but not limited to medical malpractice; director and officer liability; workers' compensation; automobile liability; and premises, completed operations, and products liability.



§ 25-29-106. Relationship between authority and city and county of Denver

(1) On and after the transfer date, except for the power of the city and the mayor to appoint and remove members of the authority's board of directors, the city shall have no further control over the operation of the health system.

(2) The authority may enter into any agreement with the city including but not limited to contracts for:

(a) The provision of goods, services, and facilities in support of Denver's health system; and

(b) Insurance coverage for the authority and its employees for medical malpractice liability from any self-insurance trust fund controlled or maintained by the city.

(3) The authority shall comply with all of city regulatory laws, ordinances, and rules and regulations generally applicable to entities and property holders in the city.



§ 25-29-107. Personnel

(1) Any employee of the Denver health system who is an employee of the city on the transfer date may elect to remain a city employee or may elect to become an employee of the authority. An employee may elect to become an employee of the authority at any time on or after the transfer date but may not thereafter return to the city's personnel system while employed by the authority. No city employee shall be discriminated against in training, promotion, retention, assignment of duties, granting of rights and benefits, or any other personnel action. Promotion or a change in position shall not be contingent upon the employee becoming an employee of the authority.

(2) Any employee of the authority who elects to remain a city employee shall retain all rights and privileges which are applicable to such employee's position.

(3) In the case of any dispute involving a city employee who is a member of the city personnel system, the authority shall agree to accept resolution of all disciplinary appeals or other employment disputes governed by the city's system according to the rules and procedures applicable to members of the city's personnel system.

(4) Any city employee who elects to become an employee of the authority shall receive credit from the authority for sick leave and annual leave accrued while employed by the city, the cash equivalent of all or part of such leave, or a combination of credit or cash equivalent, all in accordance with a written agreement between the city and the authority.

(5) The authority shall establish and administer its own personnel program, including a wage and benefit structure, for authority employees.



§ 25-29-108. Retirement benefits - rights of former city employees

(1) Any former city employee who elects to become an employee of the authority shall be eligible for membership in the authority's retirement plan.

(2) The authority shall qualify its retirement plan under section 401 (a) of the "Internal Revenue Code of 1986", as amended, as a governmental plan under section 414 (d) of such code.



§ 25-29-109. Records of board of directors

Records of the authority are subject to the open records law under article 72 of title 24, C.R.S.



§ 25-29-110. Meetings of board of directors

(1) All meetings of the board of directors of the authority shall be subject to the provisions of section 24-6-402, C.R.S. No business of the board of directors shall be transacted except at a regular or special meeting at which a quorum consisting of at least a majority of the total membership of the board is present. Any action of the board shall require the affirmative vote of a majority of the total membership of the board.

(2) The board may elect to hold an executive session for the consideration of any documents or data protected from disclosure pursuant to section 25-29-109.



§ 25-29-111. Disclosure of interests required

Any member of the board of directors and any employee or other agent or advisor of the authority, who has a direct or indirect interest in any contract or transaction with the authority, shall disclose this interest to the authority. This interest shall be set forth in the minutes of the authority, and no director, employee, or other agent or advisor having such interest shall participate on behalf of the authority in the authorization of any such contract or transaction; except that the provisions of this section shall not be construed to prohibit any city employee who is a member of the board of directors who has no personal interest in the matter at hand from voting on the authorization of any such contract or transaction between the authority and the city. The status of a board member as a member of the department board, in and of itself, shall not be a conflicting interest.



§ 25-29-112. General powers of authority

(1) In addition to any other powers granted to the authority in this article, the authority shall have the following powers:

(a) To have the duties, privileges, immunities, rights, liabilities, and disabilities of a body corporate and political subdivision of the state;

(b) To have perpetual existence and succession;

(c) To adopt, have, and use a seal and to alter the seal at its pleasure;

(d) To sue and be sued;

(e) To enter into any contract or agreement not inconsistent with this article or the laws of this state and to authorize the chief executive officer to enter into contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this article and to secure the payment of bonds;

(f) To borrow money and to issue bonds evidencing the same;

(g) To purchase, lease, trade, exchange, or otherwise acquire, maintain, hold, improve, mortgage, lease, sell, and dispose of personal property, whether tangible or intangible, and any interest therein; and to purchase, lease, trade, exchange, or otherwise acquire real property or any interest therein, and to maintain, hold, improve, mortgage, lease, and otherwise transfer such real property, so long as such transactions do not interfere with the mission of the authority as specified in section 25-29-104;

(h) To acquire space, equipment, services, supplies, and insurance necessary to carry out the purposes of this article;

(i) To deposit any moneys of the authority in any banking institution within or without the state or in any depository authorized in section 24-75-603, C.R.S., and to appoint, for the purpose of making such deposits, one or more persons to act as custodians of the moneys of the authority, who shall give surety bonds in such amounts and form and for such purposes as the board of directors requires;

(j) To contract for and to accept any gifts, grants, and loans of funds, property, or any other aid in any form from the federal government, the state, any state agency, or any other source, or any combination thereof, and to comply, subject to the provisions of this article, with the terms and conditions thereof;

(k) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this article, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this article;

(l) To fix the time and place or places at which its regular and special meetings are to be held. Meetings shall be held on the call of the presiding officer, but no less than six meetings shall be held annually.

(m) To adopt and from time to time amend or repeal bylaws and rules and regulations consistent with the provisions of this article; except that article 4 of title 24, C.R.S., shall not apply to the promulgation of any policies, procedures, rules, or regulations of the authority;

(n) To appoint one or more persons as secretary and treasurer of the board and such other officers as the board of directors may determine and provide for their duties and terms of office;

(o) To appoint the authority's chief executive officer and such agents, employees, and professional and business advisers as may from time to time be necessary in its judgment to accomplish the purposes of this article, and to fix the compensation of such chief executive officer, employees, agents, and advisers, and to establish the powers and duties of all such agents, employees, and other persons contracting with the authority;

(p) To waive, by such means as the authority deems appropriate, the exemption from federal income taxation of interest on the authority's bonds, notes, or other obligations provided by the "Internal Revenue Code of 1986", as amended, or any other federal statute providing a similar exemption;

(q) To make and execute agreements, contracts, and other instruments necessary or convenient in the exercise of the powers and functions of the authority under this article, including but not limited to contracts with any person, firm, corporation, municipality, state agency, county, or other entity. All municipalities, counties, and state agencies are hereby authorized to enter into and do all things necessary to perform any such arrangement or contract with the authority.

(r) To arrange for guaranties or insurance of its bonds, notes, or other obligations by the federal government or by any private insurer, and to pay any premiums therefor;

(s) To engage in joint ventures, or to participate in alliances, purchasing consortia, health insurance pools, or other cooperative arrangements, with any public or private entity;

(t) To authorize officers or employees of the authority to incorporate a nonprofit corporation to be capitalized and controlled by the authority, or to serve in their official capacities on the governing body of a governmental or nongovernmental entity.



§ 25-29-113. Bonds and notes

(1) (a) The authority has the power and is authorized to issue from time to time its notes and bonds in such principal amounts as the authority determines to be necessary to provide sufficient funds for achieving any of its corporate purposes, including the payment of interest on notes and bonds of the authority, the establishment of reserves to secure such notes and bonds, and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

(b) (I) The authority has the power, from time to time, to issue:

(A) Notes to renew notes;

(B) Bonds to pay notes, including the interest thereon, and, whenever it deems refunding expedient, to refund any bonds whether the bonds to be refunded have or have not matured; and

(C) Bonds partly to refund bonds then outstanding and partly for any of its corporate purposes.

(II) Refunding bonds issued pursuant to this paragraph (b) may be exchanged for the bonds to be refunded or sold and the proceeds applied to the purchase, redemption, or payment of such bonds.

(c) The authority has the power to provide for the replacement of lost, destroyed, or mutilated bonds or notes.

(d) Except as may otherwise be expressly provided by the authority, every issue of its notes and bonds shall be general obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular revenues.

(2) The notes and bonds shall be authorized by a resolution adopted by an affirmative vote of a majority of the members of the board of directors.

(3) Any resolution authorizing any notes or bonds or any issue thereof may contain provisions, which shall be a part of the contract with the holders thereof, as to:

(a) Pledging all or any part of the revenues of the authority to secure the payment of the notes or bonds or of any issue thereof, subject to such agreements with noteholders or bondholders as may then exist;

(b) Pledging all or any part of the assets of the authority to secure the payment of the notes or bonds or of any issue of notes or bonds, subject to such agreements with noteholders or bondholders as may then exist, such assets to include any grant or contribution from the federal government or any corporation, association, institution, or person;

(c) The setting aside of reserves or sinking funds and the regulation and disposition thereof;

(d) Limitations on the purpose to which the proceeds of sale of notes or bonds may be applied and pledging such proceeds to secure the payment of the notes or bonds or of any issue thereof;

(e) Limitations on the issuance of additional notes or bonds, the terms upon which additional notes or bonds may be issued and secured, and the refunding of outstanding or other notes or bonds;

(f) The procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(g) Limitations on the amount of moneys to be expended by the authority for operating expenses of the authority;

(h) Vesting in a trustee such property, rights, powers, and duties in trust as the authority may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the bondholders pursuant to this article, and limiting or abrogating the right of the bondholders to appoint a trustee under this article or limiting the rights, powers, and duties of such trustee;

(i) Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the authority to the holders of the notes or bonds and providing for the rights and remedies of the holders of the notes or bonds in the event of such default, including as a matter of right the appointment of a receiver; except that such rights and remedies shall not be inconsistent with the general laws of this state and the other provisions of this article;

(j) Any other matters, of like or different character, which in any way affect the security or protection of the holders of the notes or bonds.

(4) The bonds or notes of each issue may, in the discretion of the board of directors, be made redeemable before maturity at such prices and under such terms and conditions as may be determined by the board of directors. Notes shall mature at such time as may be determined by the board of directors, and bonds shall mature at such time, not exceeding thirty-five years from their date of issue, as may be determined by the board. The bonds may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof. The notes and bonds shall bear interest at such rate, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment and at such place, and be subject to such terms of redemption as such resolution may provide. The notes and bonds of the authority may be sold by the authority, at public or private sale, at such price as the board of directors shall determine.

(5) In case any officer whose signature or a facsimile of whose signature appears on any bonds or notes or coupons attached thereto ceases to be such officer before the delivery thereof, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery. The board of directors may also provide for the authentication of the bonds or notes by a trustee or fiscal agent.

(6) Prior to the preparation of definitive bonds or notes, the authority may, under like restrictions, issue interim receipts or temporary bonds or notes until such definitive bonds or notes have been executed and are available for delivery.

(7) The authority, subject to such agreements with noteholders or bondholders as may then exist, has the power out of any funds available therefor to purchase notes or bonds of the authority, which shall thereupon be cancelled at a price not exceeding:

(a) If the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment thereon; or

(b) If the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

(8) In the discretion of the authority, the bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the power of a trust company within or without this state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its corporate powers and the custody, safeguarding, and application of all moneys. The authority may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under such trust indenture or other depository and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the authority. If the bonds are secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

(9) The authority shall not have outstanding, at any one time, bonds, not including bond anticipation notes, or bonds which have been refunded, in an aggregate principal amount exceeding one hundred twenty million dollars without the approval of the city acting by formal resolution of the Denver city council; however, this limitation shall not apply to bonds which are unsecured or secured solely by a pledge of the revenues of the authority and are not in any way secured by a pledge of any of the authority's other assets, including, without limitation, any buildings or real property, and which contain a statement that the bondholders shall not have any recourse against the authority's other assets for repayment of the bonds. Under no circumstances shall the city be liable for any indebtedness incurred by the authority. The general assembly specifically finds there is a substantial public purpose in limiting the indebtedness of the authority in the event the authority assets or the hospital assets are transferred back to or revert to the city.

(10) The authority has the power and is authorized to issue from time to time notes, bonds, and other securities which may be collateralized or otherwise secured in whole or in part by loans or participations or other interests in such loans or which may evidence loans or participations or other interests in such loans to provide net funds that are to be dedicated in whole or in part by resolution of the authority to the carrying out of one or more of the purposes of the authority. The interest on or from such notes, bonds, and other securities may be subject to or exempt from federal income taxation.

(11) Any notes, bonds, or other securities issued pursuant to this section, and the income therefrom, including any profit from the sale thereof, shall at all times be free from taxation by the state or any agency, political subdivision, or instrumentality of the state.



§ 25-29-114. Remedies

Any holder of bonds issued under the provisions of this article, or any coupons appertaining thereto and the trustee under any trust agreement or resolution authorizing the issuance of such bonds, except to the extent the rights under this article may be restricted by such trust agreement or resolution, may, either at law or in equity by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the state or granted under this article or under such agreement or resolution, or under any other contract executed by the authority pursuant to this article, and may enforce and compel the performance of all duties required by this article or by such trust agreement or resolution to be performed by the authority or by an officer thereof.



§ 25-29-115. Negotiable instruments

Notwithstanding any of the foregoing provisions of this article or any recitals in any bonds issued under the provisions of this article, all such bonds and interest coupons appertaining thereto shall be negotiable instruments under the laws of this state, subject only to any applicable provisions for registration.



§ 25-29-116. Bonds eligible for investment

Bonds issued under the provisions of this article are hereby made securities in which all insurance companies, trust companies, banking associations, savings and loan associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds, notes, or obligations of the state is authorized by law.



§ 25-29-117. Refunding bonds

(1) The board of directors may provide for the issuance of refunding obligations of the authority for the purpose of refunding any obligations then outstanding which have been issued under the provisions of this article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations, and for any corporate purpose of the authority.

(2) Refunding obligations issued as provided in subsection (1) of this section may be sold or exchanged for outstanding obligations issued under this article, and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding obligations. Pending the application of the proceeds of any such refunding obligations, with any other available funds, to the payment of the principal, the accrued interest, and any redemption premium on the obligations being refunded and, if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust agreement securing the same, to the payment of any interest on such refunding obligations and any expenses in connection with such refunding, such proceeds may be invested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.



§ 25-29-118. Nonliability of state for bonds

Neither the state of Colorado nor the city shall be liable for bonds of the authority, and such bonds shall not constitute a debt of the state or the city. The bonds shall contain on the face thereof a statement to such effect.



§ 25-29-119. Members of authority not personally liable on bonds

Neither the members of the board of directors nor any authorized person executing bonds issued pursuant to this article shall be personally liable for such bonds by reason of the execution or issuance thereof.



§ 25-29-120. Annual report

The authority shall submit to the mayor of the city within six months after the end of the fiscal year a report which shall set forth a complete and detailed operating and financial statement of the authority during such year. Also included in the report shall be any recommendations with reference to additional legislation or other action that may be necessary to carry out the purposes of the authority.



§ 25-29-121. Powers of authority - investments

(1) The authority has the power:

(a) To invest any funds not required for immediate disbursement in property or in securities which meet the standard for investments established in section 15-1-304, C.R.S., provided such investment assists the authority in carrying out its public purposes; and to sell from time to time such securities thus purchased and held; and to deposit any securities in any trust bank within or without the state. Any funds deposited in a banking institution or in any depository authorized in section 24-75-603, C.R.S., shall be secured in such manner and subject to such terms and conditions as the board may determine, with or without payment of any interest on such deposit, including, without limitation, time deposits evidenced by certificates of deposit. Any commercial bank incorporated under the laws of this state which may act as depository of any funds of the authority may issue indemnifying bonds or may pledge such securities as may be required by the board of directors.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), to contract with the holders of any of its notes or bonds as to the custody, collection, securing, investment, and payment of any moneys of the authority and of any moneys held in trust or otherwise for the payment of notes or bonds and to carry out such contract. Moneys held in trust or otherwise for the payment of notes or bonds or in any way to secure notes or bonds and deposits of such moneys may be secured in the same manner as moneys of the authority, and all banks and trust companies are authorized to give such security for such deposits.



§ 25-29-122. Agreement of this state

This state does hereby pledge to and agree with the holders of any notes or bonds issued under this article that this state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the said holders thereof or in any way impair the rights and remedies of such holders until such notes and bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders are fully met and discharged. The authority is authorized to include this pledge and agreement of this state in any agreement with the holders of such notes or bonds.



§ 25-29-123. This article not a limitation of powers

Nothing in this article shall be construed as a restriction or limitation upon any other powers which the authority might otherwise have under any other law of this state, and this article is cumulative to any such powers. This article does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws. However, the issuance of bonds, notes, and other obligations and refunding bonds under the provisions of this article need not comply with the requirements of any other state law applicable to the issuance of bonds, notes, and other obligations. No proceedings, notice, or approval shall be required for the issuance of any bonds, notes, or other obligations or any instrument as security therefor, except as is provided in this article.



§ 25-29-124. Exemption from property taxation

The authority shall be exempt from any general ad valorem taxes upon any property of the authority acquired and used for its public purposes. The authority may enter into agreements to pay annual sums in lieu of taxes to any county, municipality, or other taxing entity with respect to any real property which is owned by the authority and is located in such county, municipality, or other taxing entity.



§ 25-29-125. General assembly retains authority to enact laws governing Denver health and hospital authority

The general assembly expressly reserves its plenary legislative authority relating to the Denver health and hospital authority, including but not limited to the authority to enact laws relating thereto. Nothing in this part 5 or part 6 of this article or in section 11 of article II of the state constitution or in section 10 of article I of the federal constitution, relating to impairment of the obligation of contract, shall be construed to limit said legislative authority. Any contract or other obligation of the authority is expressly subject to the provisions of this section, and the parties to such contract or obligation shall not assert such contract or obligation as a bar to the general assembly's exercise of legislative authority relating to the Denver health and hospital authority.



§ 25-29-126. Severability

Any provision of this article declared to be unconstitutional or otherwise invalid shall not impair the remaining provisions of this article.






Article 30 - Female Genital Mutilation Outreach



Article 31 - Colorado Nurse Home Visitor Program



Article 32 - Poison Control Act

§ 25-32-101. Short title

This article shall be known and may be cited as the "Poison Control Act".



§ 25-32-102. Legislative declaration

The general assembly hereby declares that it is in the interest of the public's health and well-being to continue to provide quality poison control services to the people of this state and that the provision of such services is a matter of statewide concern. It is the intent of the general assembly in enacting this article that such services be made available throughout the state on a consistent and prompt basis, by means of a toll-free telephone network, in order that illness or death that may result from the exposure of an individual to poisonous substances may be avoided. The general assembly finds that the provision of such poison control services may be accomplished on a more cost-efficient basis, at a savings to the taxpayer, if the duty of providing such services is placed with the department of public health and environment with authority to contract with a competitively priced service provider for the entire state.



§ 25-32-103. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(2) "Department" means the department of public health and environment.

(3) "Poison control services" shall include the following services provided by an entity certified by the American association of poison control centers or its successor organization:

(a) Twenty-four-hour toll-free telephone service dedicated to disseminating information on prevention of poisoning and the care and treatment of individuals exposed to poisonous substances;

(b) Dissemination of poison information by persons who are trained in poison control education, and the prevention, triage, and treatment of poisoning and who meet the criteria established by and are certified by the American association of poison control centers, or its successor organization; and

(c) Supervision of poison control centers by a person who meets the criteria established by the American association of poison control centers, or its successor organization, and who shall be available twenty-four hours each day for consultation.



§ 25-32-105. Department - poison control services - duties - contract

(1) The department has the following powers and duties with respect to the provision of poison control services on a statewide basis and for the dissemination of information as provided in this article:

(a) To solicit, receive, and review contract bids for the provision of poison control services and the dissemination of poison control information by means of a toll-free telephone network;

(b) (I) To contract with private, nonprofit, or public entities for the continuing provision of statewide poison control services and the continuing dissemination of poison control information to the citizens of the state by means of a toll-free telephone network, the provision of which services initially commenced on July 1, 1995. The department shall review the contract at least once each year and shall solicit and receive bids on the provision of poison control services no less than once every five years. This paragraph (b) shall apply to contract years commencing July 1, 1995, and thereafter.

(II) On or after January 1, 2016, to contract with private, nonprofit, or public entities for the continuing provision of statewide poison control services and the continuing dissemination of poison control information to the citizens of the state by means other than a toll-free telephone network, such as text messaging, instant messaging, and e-mail. The entity or entities shall coordinate these services with the toll-free telephone network described in subparagraph (I) of this paragraph (b). The general assembly shall appropriate at least one million dollars for the fiscal year 2015-16 to the department for it to contract with an entity to build the infrastructure necessary for the services identified in this subparagraph (II), and any unexpended and unencumbered moneys from the appropriation remain available for expenditure by the department in the next fiscal year without further appropriation. In addition, the general assembly may annually appropriate moneys from the marijuana tax cash fund created in section 39-28.8-501, C.R.S., or the proposition AA refund account created in section 39-28.8-604 (1), C.R.S., to the department for the services identified in this subparagraph (II).

(c) To provide, by contract and for adequate reimbursement, poison control services and the dissemination of poison control information to the citizens of other states by this state;

(d) To contract with an auditor for a performance or financial audit at the discretion of the department. A copy of such audit, when performed, shall be sent to the joint budget committee.

(2) Whenever the department of health care policy and financing is referred to or designated by any contract or other document in connection with the duties and functions transferred to the department of public health and environment, such reference or designation shall be deemed to apply to the department of public health and environment. All contracts entered into by the department of health care policy and financing prior to July 1, 2002, in connection with the duties and functions transferred to the department of public health and environment, are hereby validated, with the department of public health and environment succeeding to all the rights and obligations of such contracts. Any appropriation of funds from prior fiscal years open to satisfy obligations incurred under such contracts are hereby transferred and appropriated to the department of public health and environment for the payment of such obligations.



§ 25-32-106. Release of medical information

Notwithstanding any other provisions to the contrary, when a poison control service provider selected pursuant to section 25-32-105 determines that a medical emergency exists and that information concerning the patient's medical history is necessary to assist in the diagnosis or treatment of such patient, the patient's physician shall release to the poison control service provider such medical information concerning the patient as may be necessary to aid in the diagnosis or treatment of the patient. The poison control service provider receiving such information shall maintain the confidentiality of the information received.






Article 33 - Farmers' Market Nutrition Program Women, Infants, and Children



Article 34 - Colorado Stroke Advisory Board



Article 34.1 - Stroke Prevention and Treatment Cash Fund Transfer



Article 35 - Colorado Cancer Drug Repository Program

§ 25-35-101. Short title

This article shall be known and may be cited as the "Colorado Cancer Drug Repository Act".



§ 25-35-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Cancer drug" means a prescription drug that is used to treat cancer or the side effects of cancer.

(2) "Department" means the department of public health and environment.

(3) "Dispense" shall have the same meaning as set forth in section 12-42.5-102 (11), C.R.S.

(4) "Eligible patient" means an uninsured or underinsured cancer patient who meets the eligibility criteria established in rule by the state board.

(5) "Health care facility" means a hospital, hospice, or hospital unit that is required to be licensed pursuant to section 25-3-101.

(6) "Medical clinic" means a community health clinic required to be licensed or certified by the department pursuant to section 25-1.5-103.

(7) "Medical device" means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related article, including a component, part, or accessary that is:

(a) Recognized in the official national formulary, or the United States pharmacopoeia, or any supplement;

(b) Intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment, or prevention of disease, in humans or animals; or

(c) Intended to affect the structure or any function of the human body or animals, that does not achieve any of its primary intended purposes through chemical action within or on the human body or animals, and that is not dependent upon being metabolized for the achievement of any of its primary intended purposes.

(8) "Pharmacist" means an individual licensed by this state pursuant to article 42.5 of title 12, C.R.S., to engage in the practice of pharmacy.

(9) "Program" means the Colorado cancer drug repository program created in section 25-35-103.

(10) "State board" means the state board of health.



§ 25-35-103. Cancer drug repository - administration - donation - dispensing - cancer drugs - medical devices

(1) There is hereby established the Colorado cancer drug repository program for the purpose of allowing a cancer patient or the patient's family to donate unused cancer drugs and medical devices to uninsured and underinsured cancer patients in the state of Colorado. The program shall be administered by the department.

(2) The program shall allow a cancer patient or the patient's family to donate unused cancer drugs or medical devices to a health care facility, medical clinic, or pharmacy that elects to participate in the program. A health care facility, medical clinic, or pharmacy that receives a donated cancer drug or medical device under the program may distribute the cancer drug to another eligible health care facility, medical clinic, or pharmacy for use under the program.

(3) A pharmacist may accept and dispense cancer drugs and medical devices donated under the program to eligible patients if all of the following requirements are met:

(a) (I) The cancer drug or medical device is in its original, unopened, sealed, and tamper-evident packaging or, if packaged in single-unit doses, the single-unit-dose packaging is unopened; or

(II) The pharmacist has determined that the cancer drug or medical device is safe for redistribution;

(b) The cancer drug bears an expiration date that has not expired;

(c) The cancer drug or medical device is not adulterated or misbranded, as determined by a pharmacist; and

(d) The cancer drug or medical device is prescribed by a practitioner, as defined in section 12-42.5-102 (32), C.R.S., for use by an eligible patient and is dispensed by a pharmacist.

(4) A cancer drug or medical device donated under the program may not be resold. A health care facility, medical clinic, or pharmacy may charge an eligible patient a handling fee to receive a donated cancer drug or medical device, which fee may not exceed the amount specified in rule by the state board.

(5) Nothing in this section requires a health care facility, medical clinic, or pharmacy to participate in the program.

(6) A health care facility, medical clinic, or pharmacy that elects to participate in the program shall establish eligibility criteria for individuals to receive donated cancer drugs or medical devices. Dispensation shall be prioritized to cancer patients who are uninsured or underinsured. Dispensation to other cancer patients shall be permitted if an uninsured or underinsured cancer patient is not available.



§ 25-35-104. Rules

(1) The state board, in consultation with the state board of pharmacy, shall promulgate any rules necessary for the implementation and administration of the program. The rules shall include, at a minimum:

(a) Requirements for health care facilities, medical clinics, and pharmacies to accept and dispense donated cancer drugs and medical devices under the program, including but not limited to:

(I) Eligibility criteria; and

(II) Standards and procedures for a health care facility, medical clinic, or pharmacy to accept, safely store, and dispense donated cancer drugs and medical devices.

(b) and (c) Repealed.

(d) The maximum handling fee that a health care facility, medical clinic, or pharmacy may charge for distributing or dispensing donated cancer drugs or medical devices.

(e) Repealed.



§ 25-35-105. Liability - prescription drug manufacturers

Nothing in this article shall be construed to create or abrogate any liability on behalf of a prescription drug manufacturer for the storage, donation, acceptance, or dispensing of a cancer drug or medical device, or to create any civil cause of action against a prescription drug manufacturer, in addition to that which is available under applicable law.






Article 36 - Short-Term Grants for Innovative Health Programs



Article 37 - Contracts With Health Care Providers

§ 25-37-101. Applicability of article

A person or entity that contracts with a health care provider shall comply with this article and shall include the provisions required by this article in the contract.



§ 25-37-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Category of coverage" means one of the following types of coverage offered by a person or entity:

(a) Health maintenance organization plans;

(b) Any other commercial plan or contract that is not a health maintenance organization plan;

(c) Medicare;

(d) Medicaid; or

(e) Workers' compensation.

(2) "CMS" means the federal centers for medicare and medicaid services in the United States department of health and human services.

(3) "CPT code set" means the current procedural terminology code, or its successor code, as developed and copyrighted by the American medical association, or its successor entity, and adopted by the CMS as a HIPAA code set.

(4) Repealed.

(5) "HCPCS" means the health care common procedure coding system developed by the CMS for identifying health care services in a consistent and standardized manner.

(6) "Health care contract" or "contract" means a contract entered into or renewed between a person or entity and a health care provider for the delivery of health care services to others.

(7) "Health care provider" means a person licensed or certified in this state to practice medicine, pharmacy, chiropractic, nursing, physical therapy, podiatry, dentistry, optometry, occupational therapy, or other healing arts. "Health care provider" also means an ambulatory surgical center, a licensed pharmacy or provider of pharmacy services, and a professional corporation or other corporate entity consisting of licensed health care providers as permitted by the laws of this state.

(8) "HIPAA code set" means any set of codes used to encode elements, such as tables of terms, medical concepts, medical diagnostic codes, or medical procedure codes, that have been adopted by the secretary of the United States department of health and human services pursuant to the federal "Health Insurance Portability and Accountability Act of 1996", as amended. "HIPAA code set" includes the codes and the descriptors of the codes.

(9) (a) "Material change" means a change to a contract that decreases the health care provider's payment or compensation, changes the administrative procedures in a way that may reasonably be expected to significantly increase the provider's administrative expense, replaces the maximum allowable cost list used with a new and different maximum allowable cost list by a person or entity for reimbursement of generic prescription drug claims, or adds a new category of coverage.

(b) "Material change" does not include:

(I) A decrease in payment or compensation resulting solely from a change in a published fee schedule upon which the payment or compensation is based and the date of applicability is clearly identified in the contract;

(II) A decrease in payment or compensation resulting from a change in the fee schedule specified in a contract for pharmacy services such as a change in a fee schedule based on average wholesale price or maximum allowable cost;

(III) A decrease in payment or compensation that was anticipated under the terms of the contract, if the amount and date of applicability of the decrease is clearly identified in the contract;

(IV) An administrative change that may significantly increase the provider's administrative expense, the specific applicability of which is clearly identified in the contract;

(V) Changes to an existing prior authorization, precertification, notification, or referral program that do not substantially increase the provider's administrative expense; or

(VI) Changes to an edit program or to specific edits; however, the person or entity shall provide notice of the changes to the health care provider in accordance with paragraph (c) of this subsection (9), and the notice shall include information sufficient for the health care provider to determine the effect of the change.

(c) If a change to the contract is administrative only and is not a material change, the change shall be effective upon at least fifteen days' notice to the health care provider. All other notices shall be provided pursuant to the contract.

(10) "National correct coding initiative" or "NCCI" means the system developed by the CMS to promote consistency in national correct coding methodologies and to control improper coding leading to inappropriate payment in medicare part B claims for professional services.

(11) "National initiative" means a collaborative effort led by or occurring under the direction of the secretary of the United States department of health and human services, which includes a diverse group of stakeholders, to create a level of understanding of the impact of coding edits on the industry and a uniform, standardized set of claim edits that meets the needs of the stakeholders in the industry.

(12) "Person or entity" means a person or entity that has a primary business purpose of contracting with health care providers for the delivery of health care services.

(13) "Pharmacy benefit manager" means an entity doing business in this state that contracts to administer or manage prescription drug benefits on behalf of any carrier that provides prescription drug benefits to residents of this state. "Pharmacy benefit manager" does not include the department of health care policy and financing created in section 25.5-1-104, C.R.S.



§ 25-37-103. Health care contracts - required provisions - permissible provision

(1) (a) A person or entity shall provide, with each health care contract, a summary disclosure form disclosing, in plain language, the following:

(I) The terms governing compensation and payment;

(II) Any category of coverage for which the health care provider is to provide service;

(III) The duration of the contract and how the contract may be terminated;

(IV) The identity of the person or entity responsible for the processing of the health care provider's claims for compensation or payment;

(V) Any internal mechanism required by the person or entity to resolve disputes that arise under the terms or conditions of the contract; and

(VI) The subject and order of addenda, if any, to the contract.

(b) The summary disclosure form required by paragraph (a) of this subsection (1) shall be for informational purposes only and shall not be a term or condition of the contract; however, such disclosure shall reasonably summarize the applicable contract provisions.

(c) If the contract provides for termination for cause by either party, the contract shall state the reasons that may be used for termination for cause, which terms shall not be unreasonable, and the contract shall state the time by which notice of termination for cause shall be provided and to whom the notice shall be given.

(d) The person or entity shall identify any utilization review or management, quality improvement, or similar program the person or entity uses to review, monitor, evaluate, or assess the services provided pursuant to a contract. The policies, procedures, or guidelines of such program applicable to a provider shall be disclosed upon request of the health care provider within fourteen days after the date of the request.

(2) (a) The disclosure of payment and compensation terms pursuant to subsection (1) of this section shall include information sufficient for the health care provider to determine the compensation or payment for the health care services and shall include the following:

(I) The manner of payment, such as fee-for-service, capitation, or risk sharing;

(II) (A) The methodology used to calculate any fee schedule, such as relative value unit system and conversion factor, percentage of medicare payment system, or percentage of billed charges. As applicable, the methodology disclosure shall include the name of any relative value system; its version, edition, or publication date; any applicable conversion or geographic factor; and any date by which compensation or fee schedules may be changed by such methodology if allowed for in the contract.

(B) The fee schedule for codes reasonably expected to be billed by the health care provider for services provided pursuant to the contract, and, upon request, the fee schedule for other codes used by or which may be used by the health care provider. Such fee schedule shall include, as may be applicable, service or procedure codes such as current procedural terminology (CPT) codes or health care common procedure coding system (HCPCS) codes and the associated payment or compensation for each service code.

(C) The fee schedule required in sub-subparagraph (B) of this subparagraph (II) may be provided electronically.

(D) A fee schedule for the codes described by sub-subparagraph (B) of this subparagraph (II) shall be provided when a material change related to payment or compensation occurs. Additionally, a health care provider may request that a written fee schedule be provided up to twice per year, and the person or entity must provide such fee schedule promptly.

(III) The person or entity shall state the effect of edits, if any, on payment or compensation. A person or entity may satisfy this requirement by providing a clearly understandable, readily available mechanism, such as through a website, that allows a health care provider to determine the effect of edits on payment or compensation before service is provided or a claim is submitted.

(b) Notwithstanding any provision of this subsection (2) to the contrary, disclosure of a fee schedule or the methodology used to calculate a fee schedule is not required:

(I) From a person or entity if the fee schedule is for a plan for dental services, its providers include licensed dentists, the fee schedule is based upon fees filed with the person or entity by dental providers, and the fee schedule is revised from time to time based upon such filings. Specific numerical parameters are not required to be disclosed.

(II) If the fee schedule is for pharmacy services or drugs such as a fee schedule based on use of national drug codes.

(3) When a proposed contract is presented by a person or entity for consideration by a health care provider, the person or entity shall provide in writing or make reasonably available the information required in subsections (1) and (2) of this section. If the information is not disclosed in writing, it shall be disclosed in a manner that allows the health care provider to timely evaluate the payment or compensation for services under the proposed contract. The disclosure obligations in this article shall not prevent a person or entity from requiring a reasonable confidentiality agreement regarding the terms of a proposed contract.

(4) Nothing in this article shall be construed to require the renegotiation of a contract in existence before the applicable compliance date in this article, and any disclosure required by this article for such contracts may be by notice to the health care provider.

(5) A contract subject to this article may include an agreement for binding arbitration.



§ 25-37-103.5. Pharmacy benefit managers - contracts with pharmacies - maximum allowable cost pricing

(1) (a) In each contract between a pharmacy benefit manager and a pharmacy, the pharmacy shall be given the right to obtain from the pharmacy benefit manager, within ten days after any request, a current list of the sources used to determine maximum allowable cost pricing. The pharmacy benefit manager shall update the pricing information at least every seven days and provide a means by which contracted pharmacies may promptly review pricing updates in a format that is readily available and accessible.

(b) A pharmacy benefit manager shall maintain a procedure to eliminate products from the list of drugs subject to maximum allowable cost pricing in a timely manner in order to remain consistent with pricing changes in the marketplace.

(2) In order to place a prescription drug on a maximum allowable cost list, a pharmacy benefit manager shall ensure that:

(a) The drug is listed as "A" or "B" rated in the most recent version of the United States food and drug administration's approved drug products with therapeutic equivalence evaluations, also known as the orange book, or has an "NR" or "NA" rating or similar rating by a nationally recognized reference; and

(b) The drug is generally available for purchase by pharmacies in this state from a national or regional wholesaler and is not obsolete.

(3) Each contract between a pharmacy benefit manager and a pharmacy must include a process to appeal, investigate, and resolve disputes regarding maximum allowable cost pricing that includes:

(a) A twenty-one-day limit on the right to appeal following the initial claim;

(b) A requirement that the appeal be investigated and resolved within twenty-one days after the appeal;

(c) A telephone number at which the pharmacy may contact the pharmacy benefit manager to speak to a person responsible for processing appeals;

(d) A requirement that a pharmacy benefit manager provide a reason for any appeal denial and the identification of the national drug code of a drug that may be purchased by the pharmacy at a price at or below the benchmark price as determined by the pharmacy benefit manager; and

(e) A requirement that a pharmacy benefit manager make an adjustment to a date no later than one day after the date of determination. This requirement does not prohibit a pharmacy benefit manager from retroactively adjusting a claim for the appealing pharmacy or for another similarly situated pharmacy.



§ 25-37-104. Material change in health care contract - written advance notice

(1) A material change to a contract shall occur only if the person or entity provides in writing to the health care provider the proposed change and gives ninety days' notice before the effective date of the change. The writing shall be conspicuously entitled "notice of material change to contract".

(2) If the health care provider objects in writing to the material change within fifteen days and there is no resolution of the objection, either party may terminate the contract upon written notice of termination provided to the other party not later than sixty days before the effective date of the material change.

(3) If the health care provider does not object to the material change pursuant to subsection (2) of this section, the change shall be effective as specified in the notice of material change to the contract.

(4) If a material change is the addition of a new category of coverage and the health care provider objects, the addition shall not be effective as to the health care provider, and the objection shall not be a basis upon which the person or entity may terminate the contract.



§ 25-37-105. Contract modification by operation of law

Notwithstanding section 25-37-103 (3), a contract may be modified by operation of law as required by any applicable state or federal law or regulation, and the person or entity may disclose this change by any reasonable means.



§ 25-37-107. Claim adjudication information - balance owing

Upon completion of processing of a claim, the person or entity shall provide information to the health care provider stating how the claim was adjudicated and the responsibility for any outstanding balance of any party other than the person or entity.



§ 25-37-108. Assignment of rights - requirements

(1) A person or entity shall not assign, allow access to, sell, rent, or give the person's or entity's rights to the health care provider's services pursuant to the person's or entity's contract unless the person or entity complies with the requirements of this section.

(2) A person or entity may assign, allow access to, sell, rent, or give his, her, or its rights to the health care provider's services pursuant to the person's or entity's contract if one of the following situations exists:

(a) The third party accessing the health care provider's services under the contract is an employer or other entity providing coverage for health care services to its employees or members and such employer or entity has, with the person or entity contracting with the health care provider, a contract for the administration or processing of claims for payment or service provided pursuant to the contract with the health care provider;

(b) The third party accessing the health care provider's services under the contract is an affiliate of, subsidiary of, or is under common ownership or control with the person or entity; or, is providing or receiving administrative services from the person or entity or an affiliate of, or subsidiary of, or is under common ownership or control with the person or entity; or

(c) The health care contract specifically provides that it applies to network rental arrangements and states that it is for the purpose of assigning, allowing access to, selling, renting, or giving the person's or entity's rights to the health care provider's services.

(3) In addition to satisfying the requirements of subsection (2) of this section, a person or entity may assign, allow access to, sell, rent, or give his, her, or its rights under the contract to the services of the health care provider only if:

(a) The individuals receiving services under the health care provider's contract are provided with appropriate identification stating where claims should be sent and where inquiries should be directed; and

(b) The third party accessing the health care provider's services through the health care provider's contract is obligated to comply with all applicable terms and conditions of the contract; except that a self-funded plan receiving administrative services from the person or entity or its affiliates shall be solely responsible for payment to the provider.



§ 25-37-109. Waiver of rights prohibited

Except as permitted by this article, a person or entity shall not require, as a condition of contracting, that a health care provider waive or forego any right or benefit to which the health care provider may be entitled under state or federal law, rule, or regulation that provides legal protections to a person solely based on the person's status as a health care provider providing services in this state.



§ 25-37-110. Provider declining service to new patients - notice - definition

(1) Upon sixty days' notice, a health care provider may decline to provide service pursuant to a contract to new patients covered by the person or entity. The notice shall state the reason or reasons for this action.

(2) As used in this section, "new patients" means those patients who have not received services from the health care provider in the immediately preceding three years. A patient shall not become a "new patient" solely by changing coverage from one person or entity to another person or entity.



§ 25-37-111. Termination of contract - effect on payment terms - right to terminate - termination of pharmacy contracts

(1) A term for compensation or payment shall not survive the termination of a contract, except for a continuation of coverage required by law or with the agreement of the health care provider.

(2) In addition to the right to terminate a contract in accordance with section 25-37-104 (2) based on a material change to the contract, a contract with a duration of less than two years shall provide to each party a right to terminate the contract without cause, which termination shall occur with at least ninety days' written notice. For contracts with a duration of two or more years, termination without cause may be as specified in the contract.

(3) A contract between a pharmacist or a pharmacy and a pharmacy benefit manager, such as a pharmacy benefit management firm as defined in section 10-16-102, C.R.S., shall be terminated if the federal drug enforcement agency or other federal law enforcement agency ceases the operations of the pharmacist or pharmacy due to alleged or actual criminal activity.



§ 25-37-112. Disclosure to third parties - confidentiality

A contract shall not preclude its use or disclosure to a third party for the purpose of enforcing the provisions of this article or enforcing other state or federal law. The third party shall be bound by the confidentiality requirements set forth in the contract or otherwise.



§ 25-37-113. Article inapplicable - when

(1) This article shall not apply to:

(a) An exclusive contract with a single medical group in a specific geographic area to provide or arrange for health care services; however, this article shall apply to contracts for health care services between the medical group and other medical groups;

(b) A contract or agreement for the employment of a health care provider or a contract or agreement between health care providers;

(c) A contract or arrangement entered into by a hospital or health care facility that is licensed or certified pursuant to section 25-3-101;

(d) A contract between a health care provider and the state or federal government or their agencies for health care services provided through a program for workers' compensation, medicaid, medicare, the children's basic health plan provided for in article 8 of title 25.5, C.R.S., or the Colorado indigent care program created in part 1 of article 3 of title 25.5, C.R.S.;

(e) Contracts for pharmacy benefit management, such as with a pharmacy benefit management firm as defined in section 10-16-102, C.R.S.; except that this exclusion shall not apply to a contract for health care services between a person or entity and a pharmacy, pharmacist, or professional corporation or corporate entity consisting of pharmacies or pharmacists as permitted by the laws of this state; or

(f) A contract or arrangement entered into by a hospital or health care facility that is licensed or certified pursuant to section 25-3-101, or any outpatient service provider that has entered into a joint venture with the hospital or is owned by the hospital or health care facility.



§ 25-37-114. Enforcement

(1) With respect to the enforcement of this article, including arbitration, there shall be available:

(a) Private rights of action at law and in equity;

(b) Equitable relief, including injunctive relief;

(c) Reasonable attorney fees when the health care provider is the prevailing party in an action to enforce this article, except to the extent that the violation of this article consisted of a mere failure to make payment pursuant to a contract;

(d) The option to introduce as persuasive authority prior arbitration awards regarding a violation of this article.

(2) Arbitration awards related to the enforcement of this article may be disclosed to those who have a bona fide interest in the arbitration.



§ 25-37-115. Providers obligated to comply with law

No provision of this article shall be used to justify any act or omission by a health care provider that is prohibited by any applicable professional code of ethics or state or federal law prohibiting discrimination against any person.



§ 25-37-116. Copyrights protected

Nothing in this article, including the designation of standards, code sets, rules, edits, or related specifications, divests copyright holders of their copyrights in any work referenced in this article.






Article 38 - Physician and Dentist Designation and Disclosure

§ 25-38-101. Short title

This article shall be known and may be cited as the "Physician and Dentist Designation Disclosure Act".



§ 25-38-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Health care entities have instituted or are instituting quantitative and qualitative designations of physicians and dentists;

(b) Physician and dentist designations are disclosed and represented to consumers and others as part of marketing, sales, and other efforts, and such designations may be used by consumers in selecting the physicians and dentists from whom they receive care;

(c) Designations are based on claims data, practice criteria or guidelines, and other criteria, not all of which are made known to consumers or to the physicians and dentists designated;

(d) Health care entities differ in the extent to which they provide access to some or all of the data, criteria, and methodologies;

(e) Regulatory agencies in other states have taken action against health care entities to require disclosure of designation information and to set certain criteria by which designations may be used;

(f) For the protection of consumers, physicians, and dentists and to avoid improper profiling of physicians and dentists, health care entities must ensure that they are using designations that are fair and accurate and must accord physicians and dentists the right to challenge and correct erroneous designations, data, and methodologies;

(g) Full disclosure of the data and methodologies by which physicians and dentists are designated will encourage, to the fullest extent possible, the accuracy, fairness, and usefulness of such designations. Disclosures will help keep patients from being exposed to inaccurate, misleading, and incorrect information about the nature and quality of the care of physicians and dentists. The disclosure required by this article will encourage the use of guidelines and criteria from well-recognized professional societies and groups using evidence-based and consensus practice recommendations. Disclosure will allow health care consumers and physicians and dentists an opportunity to better understand the criteria, basis, and methods by which physicians and dentists are evaluated, and disclosure will foster competition among health care entities to improve the way in which designations are used. Accordingly, the general assembly finds that requiring full disclosure of designation data and methodologies and setting certain minimum standards for making such designations will help improve the quality and efficiency of health care delivered in Colorado.

(h) The general assembly intends this article to serve as the initial stage of a multipart process to increase transparency of information about health care quality and costs in Colorado. Future actions may include, but are not limited to, creation of a multistakeholder work group, comprised of health care entities, health plans, businesses, consumer groups, and others as identified, to develop a system for aggregating cost and quality information across health care entities and consumers. The ultimate goal is to develop standardized quality reporting arrangements, consistent with national standards and subject to evaluation by an independent entity, that are accessible and meaningful to consumers and other stakeholders.



§ 25-38-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Carrier" shall have the same meaning as set forth in section 10-16-102, C.R.S.

(2) "Commissioner" means the commissioner of insurance.

(3) "Consumer" includes members of the public, health care consumers and potential health care consumers, purchasers of health insurance plans, or patients.

(3.5) "Dentist" means a dentist licensed under the "Dental Practice Act", article 35 of title 12, C.R.S.

(4) "Designation" means an award, assignment, characterization, or representation of the cost efficiency, quality, or other assessment or measurement of the care or clinical performance of any physician or dentist that is disclosed or intended for disclosure to the public or persons actually or potentially covered by a health plan, by use of a grade, star, tier, rating, profile, or any other form of designation. "Designation" does not include:

(a) Information that is derived solely from health plan member feedback such as satisfaction ratings; or

(b) Information for programs designed to assist health plan members with estimating a physician's or dentist's routine fees or costs.

(5) "Health care entity" means any carrier or other entity that provides a plan of health care coverage to beneficiaries under a plan.

(6) "Methodology" means the method by which a designation is determined, including, but not limited to, the use of algorithms or studies, evaluation of data, application of guidelines, or performance measures.

(7) "Physician" means any physician licensed under the "Colorado Medical Practice Act", article 36 of title 12, C.R.S.



§ 25-38-104. Minimum requirements for designations - disclaimer required

(1) Any designation of a physician or dentist shall include, at a minimum, the following:

(a) A quality of care component that may be satisfied by incorporating a practice guideline or performance measure pursuant to paragraph (f) of this subsection (1), and a clear representation of the weight given to quality of care in comparison with other designation factors;

(b) Statistical analyses that are accurate, valid, and reliable and, where reasonably possible, that appropriately adjust for patient population, case mix, severity of patient condition, comorbidity, outlier events, or other known statistical anomalies;

(c) A period of assessment of data, pertinent to the designation, that shall be updated by the health care entity at appropriate intervals;

(d) If claims data are used in the designation process, accurate claims data appropriately attributed to the physician or dentist. When reasonably available, the health care entity shall use aggregated data to supplement its own claims data.

(e) The physician's or dentist's responsibility for health care decisions and the financial consequences of those decisions, which shall be fairly and accurately attributed to the physician or dentist;

(f) If practice guidelines or performance measures are used in the designation process:

(I) Practice guidelines or performance measures that are promulgated or endorsed by nationally recognized health care organizations that establish or promote guidelines and performance measures emphasizing quality of health care, such as the national quality forum or the AQA alliance, or their successors, or other such national physician or dentist specialty organizations, or the Colorado clinical guidelines collaborative or its successor;

(II) Practice guidelines or performance measures that are:

(A) Evidence-based, whenever possible;

(B) Consensus-based, whenever possible; and

(C) Pertinent to the area of practice, location, and characteristics of the patient population of the physician or dentist being designated.

(2) (a) Any disclosure of a designation to a physician, dentist, or consumer shall be accompanied by a conspicuous disclaimer written in bold-faced type. The disclaimer shall state that designations are intended only as a guide to choosing a physician or dentist, that designations should not be the sole factor in selecting a physician or dentist, that designations have a risk of error, and that consumers should discuss designations with a physician or dentist before choosing him or her.

(b) Failure to include the disclaimer makes the use of the designation a violation of this article.



§ 25-38-105. Disclosure required upon request - information not proprietary

(1) Upon request by or on behalf of the designated physician or dentist or the commissioner, a health care entity shall disclose to the requesting person a description of the methodology upon which the health care entity's designation is based and all data upon which the designation was based within forty-five days after receiving the request. The description shall be sufficiently detailed to allow the designated physician or dentist or the commissioner to determine the effect of the methodology on the data being reviewed. The disclosure of the data shall be made in a manner that is reasonably understandable and allows the physician, dentist, or commissioner to verify the data against his or her records. Where law or the health care entity's contractual obligations with a bona fide third party prevents disclosure of any of the data required to be disclosed by this section, the health care entity shall nonetheless provide sufficient information to allow the physician or dentist to determine how the withheld data affected the physician's or dentist's designation.

(2) After the disclosure of the description of the methodology provided for in subsection (1) of this section and upon further request by or on behalf of the designated physician or dentist or the commissioner, the health care entity shall provide the complete methodology within thirty days after such further request.

(3) The "Uniform Trade Secrets Act", article 74 of title 7, C.R.S., shall not be used by a health care entity to prevent it from complying with this section.



§ 25-38-106. Notice of use or change of designation required - appeal process

(1) At least forty-five days before using, changing, or declining to award a designation in an existing program of designation, a health care entity shall provide the physician or dentist with written notice of the designation decision. The written notice shall describe the procedures by which the physician or dentist may:

(a) Obtain the information pursuant to section 25-38-105, including all of the data upon which the designation was based or declined; and

(b) Request an appeal of the designation decision, including the opportunity for a face-to-face meeting pursuant to subparagraph (IV) of paragraph (a) of subsection (2) of this section.

(2) (a) Any health care entity providing designations of physicians or dentists shall establish procedures for the designated physician or dentist to appeal the designation, including a change in designation or a declination to award a designation in an existing program of designation. The procedures, in addition to the written notice provided for in subsection (1) of this section, shall provide for the following:

(I) A reasonable method by which the designated physician or dentist shall provide notice of his or her desire to appeal;

(II) If requested by the designated physician or dentist, disclosure of the methodology and data upon which the health care entity's decision is based;

(III) The name, title, qualifications, and relationship to the health care entity of the person or persons responsible for the appeal of the designated physician or dentist;

(IV) An opportunity to submit or have considered corrected data relevant to the designation decision and to have considered the applicability of the methodology used in the designation decision. If requested by the designated physician or dentist, the opportunity may be afforded by the health care entity in a face-to-face meeting with those responsible for the appeal decision at a location reasonably convenient to the physician or dentist or by teleconference. All data submitted to the entity by a designated physician or dentist is presumed valid and accurate. However, this presumption does not permit a health care entity to unreasonably withhold consideration of corrected or supplemented data pursuant to this subparagraph (IV).

(V) The right of the physician or dentist to be assisted by a representative;

(VI) An opportunity, if so desired, to be considered as part of the appeal, an explanation of the designation decision that is the subject of the appeal by a person or persons deemed by the health care entity as responsible for the designation decision;

(VII) A written decision regarding the physician's or dentist's appeal that states the reasons for upholding, modifying, or rejecting the physician's or dentist's appeal.

(b) The appeal shall be made to a person or persons with the authority granted by the designating health care entity to uphold, modify, or reject the designation decision or to require additional action to ensure that the designation is fair, reasonable, and accurate.

(c) The appeal process shall be complete within forty-five days from the date upon which the data and methodology are disclosed unless otherwise agreed to by the parties to the appeal.

(3) No change or modification of a designation that is the subject of an appeal shall be implemented or used by the health care entity until the appeal is final.

(4) With respect to any designation previously disclosed publicly, the health care entity shall update any changes to such designation within thirty days after the appeal is final.



§ 25-38-107. Enforcement

(1) A health care entity shall not limit, by contract or other means, the right of a physician or dentist to enforce this article.

(2) This article may be enforced in a civil action, and any remedies at law and in equity shall be available.

(3) A violation of this article by a health care entity shall constitute an unfair or deceptive act or practice under part 11 of article 3 of title 10, C.R.S.



§ 25-38-108. Severability

If any provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.






Article 39 - Colorado Alzheimer's Coordinating Council



Article 40 - Umbilical Cord Blood Collection and Awareness

§ 25-40-101. Short title

This article shall be known and may be cited as the "Colorado Cures Act".



§ 25-40-102. Legislative declaration

(1) The general assembly hereby finds and determines that:

(a) The national marrow donor program reports that researchers are studying umbilical cord blood, also known as cord blood, as a source of adult blood stem cells that can be used to treat leukemia, lymphoma, and other life-threatening diseases;

(b) For many patients with a life-threatening disease, a cord blood transplant may be the best and only hope for a cure;

(c) Cord blood is desirable for use in stem cell transplants because it has a large number of adult blood stem cells;

(d) Blood from each donated umbilical cord is frozen and made available for transplant, and if it cannot be used for transplant, the cord blood stem cells may be used for research;

(e) Cord blood donations are urgently needed to keep up with the demand for transplants and research; and

(f) Many women in good health may be eligible to voluntarily donate their children's cord blood but are unaware of its unique value or of the existence of donation programs.

(2) Therefore, it is the intent of the general assembly to create the adult stem cells cure fund for the purpose of advancing umbilical cord blood collection for public blood banks and promoting awareness across the state.



§ 25-40-103. Adult stem cells cure fund - creation

(1) There is hereby created in the state treasury the adult stem cells cure fund, referred to in this section as the "fund". The fund shall consist of gifts, grants, and donations transferred to the fund, which the department of public health and environment is authorized to accept, and any voluntary contributions to the fund pursuant to part 35 of article 22 of title 39, C.R.S.

(2) The department of public health and environment shall transfer any gifts, grants, and donations to the fund to the state treasurer, who shall credit the same to the fund. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. All moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be deposited into any other fund. The moneys in the fund shall be annually appropriated by the general assembly to the department for the purposes of this article.



§ 25-40-104. Standards for cord blood collection and donation - administrative costs

(1) The department of public health and environment shall set standards for hospitals for the voluntary donation and collection of umbilical cord blood for hospitals that volunteer to participate in umbilical cord donation. The department is encouraged to take part in efforts to increase the number of umbilical cord donations to public blood banks and to promote public awareness of the availability of umbilical cord donation as an option for new mothers.

(2) The department may use up to five percent of the moneys appropriated from the adult stem cells cure fund, created in section 25-40-103, for administrative costs incurred in the implementation of this article. The department may use up to twenty-five percent of the moneys appropriated to the department from the fund for umbilical cord collection awareness. The department shall work with public cord blood banks and shall use the remaining moneys appropriated to the department from the fund for activities in connection with umbilical cord blood collection for public cord blood banks.






Article 41 - Restroom Access Act

§ 25-41-101. Restroom access - short title - definitions - retail establishments - liability - penalty

(1) This article shall be known and may be cited as the "Restroom Access Act".

(2) As used in this article, unless the context otherwise requires:

(a) "Customer" means an individual who is lawfully on the premises of a retail establishment.

(b) "Eligible medical condition" means Crohn's disease, ulcerative colitis, any other inflammatory bowel disease, irritable bowel syndrome, or any other medical condition that requires immediate access to a toilet facility.

(c) "Retail establishment" means a place of business open to the general public for the sale of goods or services. "Retail establishment" does not include a filling station or service station that has an enclosed floor area of eight hundred square feet or less and that has an employee toilet facility located within that enclosed floor area.

(3) A retail establishment that has a toilet facility for its employees shall allow a customer to use the toilet facility during normal business hours if the toilet facility is reasonably safe and all of the following conditions are met:

(a) The customer requesting the use of the employee toilet facility suffers from an eligible medical condition or utilizes an ostomy device and offers a physician's note indicating the eligible medical condition or device;

(b) Three or more employees of the retail establishment are working at the time the customer requests use of the employee toilet facility;

(c) The employee toilet facility is not located in an area where providing access would create an obvious health or safety risk to the customer or an obvious security risk to the retail establishment; and

(d) A public restroom is not immediately accessible to the customer.

(4) A retail establishment or an employee of a retail establishment is not civilly liable for any act or omission in allowing a customer that has an eligible medical condition to use an employee toilet facility that is not a public restroom if the act or omission:

(a) Is not willful or grossly negligent;

(b) Occurs in an area of the retail establishment that is not accessible to the public; and

(c) Results in injury to or death of the customer or any individual other than an employee accompanying the customer.

(5) This article shall not be construed to require a retail establishment to make any physical changes to an employee toilet facility.

(6) A retail establishment or an employee of a retail establishment that violates this article is guilty of a petty offense and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars.






Article 42 - Taxing Authority of Unit of Government Hospital Care Providers

§ 25-42-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) State and local governmental hospital care providers form a critical part of the health care delivery system in Colorado; and

(b) Federal programs require the state to further define a unit of government for certain state and local governmental hospital care providers.



§ 25-42-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Eligible elector" means an eligible elector as defined in section 32-1-103 (5)(a)(I), C.R.S., of the taxing area of a unit of government hospital provider.

(2) "Qualified purchaser" means a person domiciled in Colorado who has been issued a direct payment permit number pursuant to section 39-26-103.5, C.R.S.

(3) "Taxing area" means:

(a) In the case of the Denver health and hospital authority, the city and county of Denver;

(b) In the case of a county hospital, the county in which the hospital is located;

(c) In the case of a hospital within a health service district, the health service district;

(d) In the case of the university of Colorado hospital authority, the counties of Adams, Arapahoe, Boulder, Douglas, and Jefferson and the city and county of Broomfield; and

(e) In the case of a municipal hospital, the county in which the hospital is located.

(4) "Unit of government hospital care provider" means:

(a) The Denver health and hospital authority created pursuant to section 25-29-103;

(b) The board of any county hospital created pursuant to section 25-3-301;

(c) A health service district within the meaning of section 32-1-103 (9), C.R.S.;

(d) The university of Colorado hospital authority created pursuant to part 5 of article 21 of title 23, C.R.S.; or

(e) A municipally owned hospital created pursuant to section 31-15-711 (1)(e), C.R.S.



§ 25-42-103. Grant of taxing authority

(1) Each unit of government hospital care provider, upon the affirmative action of its governing body, shall have the authority to levy and collect a sales tax as follows:

(a) Upon the approval of the eligible electors of the unit of government hospital care provider's taxing area at an election held in accordance with section 20 of article X of the state constitution and this article, the unit of government hospital care provider may levy a uniform sales tax throughout its entire taxing area upon every transaction or other incident with respect to which a sales tax is levied by the state pursuant to the provisions of article 26 of title 39, C.R.S.

(b) A sales tax imposed pursuant to paragraph (a) of this subsection (1) shall not be levied on:

(I) The sale of tangible personal property delivered by a retailer or a retailer's agent or to a common carrier for delivery to a destination outside the taxing area; or

(II) The sale of tangible personal property on which a specific ownership tax has been paid or is payable when such sale meets the following conditions:

(A) The purchaser does not reside in the taxing area or the purchaser's principal place of business is outside the taxing area; and

(B) The personal property is registered or required to be registered outside the taxing area under the laws of this state.

(c) The sales tax imposed pursuant to paragraph (a) of this subsection (1) shall be in addition to any other sales or use tax imposed pursuant to law.

(2) (a) The collection, administration, and enforcement of a sales tax imposed pursuant to subsection (1) of this section shall be performed by the executive director of the department of revenue in the same manner as that for the collection, administration, and enforcement of the state sales tax imposed pursuant to article 26 of title 39, C.R.S., including, without limitation, the retention by a vendor of the percentage of the amount remitted to cover the vendor's expense in the collection and remittance of the sales tax as provided in section 39-26-105, C.R.S. The executive director of the department of revenue shall make monthly distributions of sales tax collections to the unit of government hospital care provider. The unit of government hospital care provider shall pay the net incremental cost incurred by the department of revenue in the administration and collection of the sales tax.

(b) (I) A qualified purchaser may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to a vendor or retailer that is liable and responsible for collecting and remitting any sales tax levied on a sale made to the qualified purchaser pursuant to the provisions of this article. A vendor or retailer that has received a direct payment permit number in good faith from a qualified purchaser shall not be liable or responsible for collection and remittance of any sales tax imposed on the sale that is paid for directly from the qualified purchasers' funds and not the personal funds of any individual.

(II) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax levied on a sale made to the qualified purchaser pursuant to the provisions of this article in the same manner as liability would be imposed on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.

(3) A sales tax shall not be levied by a unit of government hospital care provider without first complying with this section and section 25-42-106.



§ 25-42-104. Use of revenues derived from sales tax

The revenues derived by a unit of government hospital care provider from the levy and collection of the sales tax authorized by this article shall be in addition to and shall not be used to replace any state funding that the unit of government hospital care provider or any other state or local government entity would otherwise be entitled to receive from the state. The unit of government hospital care provider may use said revenues for any purpose permitted by law or by the terms of its organizational documents.



§ 25-42-105. Preservation of enterprise status of certain providers and activities

The authority granted in this article shall be subject to affirmative action of the governing body of a unit of government hospital care provider to avail itself of this authority and shall be contingent upon electoral approval at an election held pursuant to sections 25-42-103 (1)(a) and 25-42-106. The enactment of this article shall not affect the treatment of any existing or future activity of a unit of government hospital care provider as an enterprise for purposes of section 20 of article X of the state constitution.



§ 25-42-106. Call, notice, conduct, and determination of results of tax elections

An election held pursuant to this article may be conducted under the provisions of either the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S., or the "Colorado Municipal Election Code of 1965", article 10 of title 31, C.R.S.



§ 25-42-107. Authority granted supplemental to other authority

The authority granted by this article shall be in addition and supplemental to, and not in lieu of, the authority granted by other laws.






Article 43 - Required Head Trauma Guidelines

§ 25-43-101. Short title

This article shall be known and may be cited as the "Jake Snakenberg Youth Concussion Act".



§ 25-43-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Health care provider" means a doctor of medicine, doctor of osteopathic medicine, licensed nurse practitioner, licensed physician assistant, or licensed doctor of psychology with training in neuropsychology or concussion evaluation and management.

(2) "Public recreation facility" means a recreation facility owned or leased by the state of Colorado or a political subdivision thereof.

(3) "Youth athletic activity" means an organized athletic activity where the majority of the participants are eleven years of age or older and under nineteen years of age, and are engaging in an organized athletic game or competition against another team, club, or entity or in practice or preparation for an organized game or competition against another team, club, or entity. A "youth athletic activity" does not include college or university activities. "Youth athletic activity" does not include an activity that is entered into for instructional purposes only, an athletic activity that is incidental to a nonathletic program, or a lesson.



§ 25-43-103. Organized school athletic activities - concussion guidelines required

(1) (a) Each public and private middle school, junior high school, and high school shall require each coach of a youth athletic activity that involves interscholastic play to complete an annual concussion recognition education course.

(b) Each private club or public recreation facility and each athletic league that sponsors youth athletic activities shall require each volunteer coach for a youth athletic activity and each coach with whom the club, facility, or league directly contracts, formally engages, or employs who coaches a youth athletic activity to complete an annual concussion recognition education course.

(2) (a) The concussion recognition education course required by subsection (1) of this section shall include the following:

(I) Information on how to recognize the signs and symptoms of a concussion;

(II) The necessity of obtaining proper medical attention for a person suspected of having a concussion; and

(III) Information on the nature and risk of concussions, including the danger of continuing to play after sustaining a concussion and the proper method of allowing a youth athlete who has sustained a concussion to return to athletic activity.

(b) An organization or association of which a school or school district is a member may designate specific education courses as sufficient to meet the requirements of subsection (1) of this section.

(3) If a coach who is required to complete concussion recognition education pursuant to subsection (1) of this section suspects that a youth athlete has sustained a concussion following an observed or suspected blow to the head or body in a game, competition, or practice, the coach shall immediately remove the athlete from the game, competition, or practice.

(4) (a) If a youth athlete is removed from play pursuant to subsection (3) of this section and the signs and symptoms cannot be readily explained by a condition other than concussion, the school coach or private or public recreational facility's designated personnel shall notify the athlete's parent or legal guardian and shall not permit the youth athlete to return to play or participate in any supervised team activities involving physical exertion, including games, competitions, or practices, until he or she is evaluated by a health care provider and receives written clearance to return to play from the health care provider. The health care provider evaluating a youth athlete suspected of having a concussion or brain injury may be a volunteer.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (4), a doctor of chiropractic with training and specialization in concussion evaluation and management may evaluate and provide clearance to return to play for an athlete who is part of the United States olympic training program.

(c) After a concussed athlete has been evaluated and received clearance to return to play from a health care provider, an organization or association of which a school or school district is a member, a private or public school, a private club, a public recreation facility, or an athletic league may allow a registered athletic trainer with specific knowledge of the athlete's condition to manage the athlete's graduated return to play.

(5) Nothing in this article abrogates or limits the protections applicable to public entities and public employees pursuant to the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.; volunteers and board members pursuant to sections 13-21-115.7 and 13-21-116, C.R.S.; or ski area operators pursuant to sections 33-44-112 and 33-44-113, C.R.S.






Article 44 - Comprehensive Human Sexuality Education Grant Program

§ 25-44-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Age-appropriate" means topics, messages, and teaching methods suitable to a particular age or age group, based on developing cognitive, emotional, and behavioral capacity typical for the age or age group.

(2) "Cash fund" means the comprehensive human sexuality education grant program cash fund created in section 25-44-104.

(3) "Comprehensive human sexuality education" means medically accurate information about all methods to prevent unintended pregnancy and sexually transmitted infections, including HIV, the link between human papillomavirus and cancer, and other types of cancer involving the human reproductive systems, including prostate, testicular, ovarian, and uterine cancer. Methods must include information about the correct and consistent use of abstinence, contraception, condoms, other barrier methods, and other prevention measures. Additional contents of comprehensive human sexuality education must include:

(a) Encouraging family communication about sexuality;

(b) Teaching young people to avoid making unwanted verbal, physical, and sexual advances;

(c) Discussions and information on how to recognize and respond safely and effectively in situations where sexual or physical violence may be occurring or where there may be a risk for these behaviors to occur;

(d) Focusing on the development of safe relationships, including the prevention of sexual violence in dating; and

(e) Teaching young people how alcohol and drug use can affect responsible decision-making.

(4) "Culturally sensitive" means the integration of knowledge about individuals and groups of people into specific standards, requirements, policies, practices, and attitudes used to increase the quality of services. "Culturally sensitive" includes resources, references, and information that are meaningful to the experiences and needs of communities of color; immigrant communities; lesbian, gay, bisexual, and transgender communities; people with physical or intellectual disabilities; people who have experienced sexual victimization; and others whose experiences have traditionally been left out of sexual health education, programs, and policies.

(5) "Department" means the department of public health and environment, created and existing pursuant to section 25-1-101.5.

(6) "Evidence-based program" means a program that:

(a) Was evaluated using a rigorous research design, including:

(I) Measuring knowledge, attitude, and behavior;

(II) Having an adequate sample size;

(III) Using sound research methods and processes;

(IV) Replicating in different locations and finding similar evaluation results; and

(V) Publishing results in a peer-reviewed journal;

(b) Research has shown to be effective in changing at least one of the following behaviors that contribute to early pregnancy, sexually transmitted infections and disease, and HIV infection:

(I) Delaying sexual initiation;

(II) Reducing the frequency of sexual intercourse;

(III) Reducing the number of sexual partners; or

(IV) Increasing the use of condoms and other contraceptives.

(7) "Oversight entity" means the interagency youth sexual health team created in section 25-44-103.

(8) "Positive youth development" means an approach that emphasizes the many positive attributes of young people and focuses on developing inherent strengths and assets to promote health. Positive youth development is culturally sensitive, age-appropriate, inclusive of all youth, collaborative, and strength-based.

(9) "Program" means the comprehensive human sexuality education grant program created in section 25-44-102.

(10) "Public school" means a school of a school district, a district charter school, an institute charter school, a facility school, or a board of cooperative services, as defined in section 22-5-103.

(11) "State board" means the state board of health created pursuant to section 25-1-103.



§ 25-44-102. Comprehensive human sexuality education grant program - creation - application for federal moneys - notification to schools - rules - repeal

(1) There is hereby created in the department the comprehensive human sexuality education grant program. The purpose of the program is to provide moneys to public schools and school districts for use in the creation and implementation of comprehensive human sexuality education programs in their curriculum.

(2) Upon receipt of federal moneys or other appropriations to the cash fund, the department, in conjunction with the oversight entity, shall notify the school districts, the state charter school institute, and boards of cooperative services throughout the state of grants available through the program.

(3) Based on the recommendations of the oversight entity, the department shall award grants to public schools and school districts for periods of one to three years.

(4) Moneys distributed to public schools and school districts through the program must only be used for the provision of comprehensive human sexuality education programs that comply with the provisions of and meet or exceed the requirements for comprehensive human sexuality curriculum set forth in section 22-1-128, C.R.S., and developed pursuant to section 22-25-104 (3), C.R.S.

(5) On or before December 1, 2013, or not more than ninety days after the department receives sufficient moneys to implement the program, whichever is later, the state board shall promulgate rules for the administration of this article, using the recommendations developed by the oversight entity pursuant to section 25-44-103 (2)(b).

(6) (a) On or before January 30, 2017, and every year thereafter in which grants have been awarded pursuant to this article, the department shall submit a report concerning the outcomes of the program to the state board of education, the department of education, and the education committees of the senate and house of representatives, the health and human services committee of the senate, and the public health care and human services committee of the house of representatives, or any successor committees. The report must include, at a minimum:

(I) The number of public schools and school districts that received a grant under the program;

(II) The number of students reached and the curriculum utilized;

(III) The amount of each grant awarded;

(IV) The average amount of all grants awarded; and

(V) The source and amount of each gift, grant, or donation received by the department for the implementation of this article.

(b) Pursuant to section 24-1-136 (11)(a)(I), this subsection (6) is repealed, effective July 2, 2020.

(7) Notwithstanding any other provision of this article, the department shall not be required to implement the provisions of this article until sufficient moneys have been received and transferred or appropriated to the cash fund.

(8) The provisions of this article shall not apply to students in kindergarten through third grade unless the content of the instruction relates to personal hygiene, healthy habits, respecting personal space and boundaries, interpersonal communication skills, and personal safety, as identified in the content standards developed by the department of education and adopted by the state board of education.



§ 25-44-103. Comprehensive human sexuality education grant program - oversight entity - duties - application process

(1) On or before July 1, 2013, the department shall convene the interagency youth sexual health team, referred to in this article as the "oversight entity". Membership of the oversight entity must include:

(a) The executive director of the department of public health and environment, or his or her designee;

(b) The executive director of the department of health care policy and financing, or his or her designee;

(c) The commissioner of education, or his or her designee;

(d) The executive director of the department of human services, or his or her designee; and

(e) A parent representative, appointed by the department of health.

(2) The oversight entity has the following duties:

(a) During the 2013-14 academic year and every academic year thereafter, to assess opportunities for available federal and state moneys to fund the program; except that the oversight entity shall not recommend applying for any federal or state moneys that promote abstinence as the sole behavioral method for youth or funding requiring adherence to the A-H guidelines of section 510 (b) of title V of the federal "Social Security Act", Pub. L. 104-193, which are inconsistent with the provisions of section 22-1-128, C.R.S. The oversight entity will provide information to the appropriate state departments concerning available federal and state moneys related to comprehensive human sexuality education funds for which a given department is eligible to apply.

(b) To develop policies and procedures for the implementation of the program and recommend such policies and procedures to the state board for adoption by rule pursuant to section 25-44-102. The policies and procedures must include, but are not limited to:

(I) A process by which public schools and school districts will be notified of available program funds for comprehensive human sexuality education.

(II) The procedures by which public schools and school districts may apply for grants pursuant to this article. Each grant application must, at a minimum, describe:

(A) How the applicant public school or school district will use any awarded grant moneys to provide comprehensive human sexuality education to its student population;

(B) How the proposed comprehensive human sexuality education program complies with section 22-1-128, C.R.S., and article 25 of title 22, C.R.S., and is evidence-based, culturally sensitive, and represents positive youth development principles;

(C) How many students the public school or school district expects to reach through the comprehensive human sexuality education program; and

(D) The length of time for which the applicant is requesting grant moneys;

(III) Criteria for the oversight entity to apply in selecting public schools and school districts that may receive grants and how to determine the amount of grant moneys to be awarded to each grant recipient. The criteria must include a requirement that the proposed comprehensive human sexuality education program complies with sections 22-1-128 and 22-25-104, C.R.S., and is evidence-based, culturally sensitive, and represents positive youth development principles.

(c) In conjunction with the department, to solicit grant applications from public schools and school districts;

(d) To review grant applications and, based on the criteria developed pursuant to paragraph (b) of this subsection (2), make recommendations to the department concerning which public schools or school districts should receive grants and in what amount.



§ 25-44-104. Comprehensive human sexuality education grant program cash fund - creation - funding through gifts, grants, and donations

(1) There is hereby established in the state treasury the comprehensive human sexuality education grant program cash fund. The cash fund consists of moneys transferred thereto pursuant to subsection (3) of this section and any other moneys that may be made available by the general assembly. The moneys in the cash fund are continuously appropriated to the department for the direct and indirect costs associated with implementing this article. Any moneys not provided as grants may be invested by the state treasurer as provided in section 24-36-113, C.R.S. All interest and income derived from the investment and deposit of moneys in the cash fund must be credited to the cash fund. Any amount remaining in the cash fund at the end of any fiscal year must remain in the cash fund and must not be credited or transferred to the general fund or to any other fund.

(2) The department is authorized to expend a reasonable amount of the moneys received for the program for the direct and indirect costs associated with administering the program, unless otherwise provided by any provision related to the department's receipt of federal moneys that are applied to the grant program.

(3) (a) General fund moneys shall not be appropriated to the cash fund for the implementation of this article.

(b) The department may seek, accept, and expend public or private gifts, grants, and donations from public and private sources to implement this article; except that the department shall not accept a gift, grant, or donation that is subject to conditions that are inconsistent with the provisions of section 25-44-102 (2) or any other state law. The department shall transfer all public and private moneys received through gifts, grants, and donations to the state treasurer, who shall credit the same to the cash fund.

(c) Repealed.






Article 45 - Access to Treatments for Terminally Ill Patients

§ 25-45-101. Short title

This article shall be known and may be cited as the "Right to Try Act".



§ 25-45-102. Legislative declaration

(1) The general assembly finds and declares that:

(a) The process of approval for investigational drugs, biological products, and devices in the United States protects future patients from premature, ineffective, and unsafe medications and treatments over the long run, but the process often takes many years;

(b) Patients who have a terminal illness do not have the luxury of waiting until an investigational drug, biological product, or device receives final approval from the United States food and drug administration;

(c) Patients who have a terminal illness have a fundamental right to attempt to pursue the preservation of their own lives by accessing available investigational drugs, biological products, and devices;

(d) The use of available investigational drugs, biological products, and devices is a decision that should be made by the patient with a terminal illness in consultation with the patient's health care provider and the patient's health care team, if applicable; and

(e) The decision to use an investigational drug, biological product, or device should be made with full awareness of the potential risks, benefits, and consequences to the patient and the patient's family.

(2) It is the intent of the general assembly to allow for terminally ill patients to use potentially life-saving investigational drugs, biological products, and devices.



§ 25-45-103. Definitions

As used in this article, unless the context otherwise requires:

(1) (a) "Eligible patient" means a person who has:

(I) A terminal illness, attested to by the patient's treating physician;

(II) Considered all other treatment options currently approved by the United States food and drug administration;

(III) Been unable to participate in a clinical trial for the terminal illness within one hundred miles of the patient's home address or not been accepted to the clinical trial within one week of completion of the clinical trial application process;

(IV) Received a recommendation from his or her physician for an investigational drug, biological product, or device;

(V) Given written, informed consent for the use of the investigational drug, biological product, or device or, if the patient is a minor or lacks the mental capacity to provide informed consent, a parent or legal guardian has given written, informed consent on the patient's behalf; and

(VI) Documentation from his or her physician that he or she meets the requirements of this paragraph (a).

(b) "Eligible patient" does not include a person being treated as an inpatient in a hospital licensed or certified pursuant to section 25-3-101.

(2) "Investigational drug, biological product, or device" means a drug, biological product, or device that has successfully completed phase one of a clinical trial but has not yet been approved for general use by the United States food and drug administration and remains under investigation in a United States food and drug administration-approved clinical trial.

(3) "Terminal illness" means a disease that, without life-sustaining procedures, will soon result in death or a state of permanent unconsciousness from which recovery is unlikely.

(4) "Written, informed consent" means a written document signed by the patient and attested to by the patient's physician and a witness that, at a minimum:

(a) Explains the currently approved products and treatments for the disease or condition from which the patient suffers;

(b) Attests to the fact that the patient concurs with his or her physician in believing that all currently approved and conventionally recognized treatments are unlikely to prolong the patient's life;

(c) Clearly identifies the specific proposed investigational drug, biological product, or device that the patient is seeking to use;

(d) Describes the potentially best and worst outcomes of using the investigational drug, biological product, or device with a realistic description of the most likely outcome, including the possibility that new, unanticipated, different, or worse symptoms might result, and that death could be hastened by the proposed treatment, based on the physician's knowledge of the proposed treatment in conjunction with an awareness of the patient's condition;

(e) Makes clear that the patient's health insurer and provider are not obligated to pay for any care or treatments consequent to the use of the investigational drug, biological product, or device;

(f) Makes clear that the patient's eligibility for hospice care may be withdrawn if the patient begins curative treatment and care may be reinstated if the curative treatment ends and the patient meets hospice eligibility requirements;

(g) Makes clear that in-home health care may be denied if treatment begins; and

(h) States that the patient understands that he or she is liable for all expenses consequent to the use of the investigational drug, biological product, or device, and that this liability extends to the patient's estate, unless a contract between the patient and the manufacturer of the drug, biological product, or device states otherwise.



§ 25-45-104. Drug manufacturers - availability of investigational drugs, biological products, or devices - costs - insurance coverage

(1) A manufacturer of an investigational drug, biological product, or device may make available the manufacturer's investigational drug, biological product, or device to eligible patients pursuant to this article. This article does not require that a manufacturer make available an investigational drug, biological product, or device to an eligible patient.

(2) A manufacturer may:

(a) Provide an investigational drug, biological product, or device to an eligible patient without receiving compensation; or

(b) Require an eligible patient to pay the costs of, or the costs associated with, the manufacture of the investigational drug, biological product, or device.

(3) (a) Nothing in this article expands the coverage provided in sections 10-16-104 (20) or 10-16-104.6, C.R.S.

(b) A health insurance carrier may, but is not required to, provide coverage for the cost of an investigational drug, biological product, or device.

(c) An insurer may deny coverage to an eligible patient from the time the eligible patient begins use of the investigational drug, biological product, or device through a period not to exceed six months from the time the investigational drug, biological product, or device is no longer used by the eligible patient; except that coverage may not be denied for a preexisting condition and for coverage for benefits which commenced prior to the time the eligible patient begins use of such drug, biological product, or device.

(4) If a patient dies while being treated by an investigational drug, biological product, or device, the patient's heirs are not liable for any outstanding debt related to the treatment or lack of insurance due to the treatment.



§ 25-45-105. Action against health care provider's license or medicare certification prohibited

Notwithstanding any other law, a licensing board may not revoke, fail to renew, suspend, or take any action against a health care provider's license issued pursuant to title 12, C.R.S., based solely on the health care provider's recommendations to an eligible patient regarding access to or treatment with an investigational drug, biological product, or device, as long as the recommendations are consistent with medical standards of care. Action against a health care provider's medicare certification based solely on the health care provider's recommendation that a patient have access to an investigational drug, biological product, or device is prohibited.



§ 25-45-106. Access to investigational drugs, biological products, and devices

An official, employee, or agent of this state shall not block or attempt to block an eligible patient's access to an investigational drug, biological product, or device. Counseling, advice, or a recommendation consistent with medical standards of care from a licensed health care provider is not a violation of this section.



§ 25-45-107. No cause of action created

This article does not create a private cause of action against a manufacturer of an investigational drug, biological product, or device or against any other person or entity involved in the care of an eligible patient using the investigational drug, biological product, or device, for any harm done to the eligible patient resulting from the investigational drug, biological product, or device, so long as the manufacturer or other person or entity is complying in good faith with the terms of this article, unless there was a failure to exercise reasonable care.



§ 25-45-108. Effect on health care coverage

Nothing in this section affects the mandatory health care coverage for participation in clinical trials pursuant to section 10-16-106 (20), C.R.S.






Article 46 - Colorado Commission on Affordable Health Care



Article 47 - Use of Epinephrine Auto-Injectors by Authorized Entities

§ 25-47-101. Definitions

As used in this article:

(1) "Administer" means to directly apply an epinephrine auto-injector to the body of an individual.

(2) "Authorized entity" means an entity or organization, other than a school described in section 22-1-119.5, C.R.S., or a hospital licensed or certified pursuant to section 25-1.5-103 (1)(a)(I)(A) or (1)(a)(II), at which allergens capable of causing anaphylaxis may be present. The term includes but is not limited to recreation camps, colleges and universities, day care facilities, youth sports leagues, amusement parks, restaurants, places of employment, ski areas, and sports arenas.

(3) "Emergency public access station" or "EPAS" means a locked, secure container used to store epinephrine auto-injectors for use under the general oversight of a medical professional, which allows a lay rescuer to consult with a medical professional in real time by audio, televideo, or other similar means of electronic communication. Upon authorization of the consulting medical professional, an EPAS may be unlocked to make an epinephrine auto-injector available.

(4) "Epinephrine auto-injector" means a single-use device used for the automatic injection of a premeasured dose of epinephrine into the human body.

(5) "Health care practitioner" means a person authorized by law to prescribe any drug or device, acting within the scope of his or her authority.

(6) "Medical professional" means a physician or other person authorized by applicable law to prescribe drugs in this state or another state.

(7) "Pharmacist" has the meaning set forth in section 12-42.5-102 (28), C.R.S.

(8) "Provide" means to supply one or more epinephrine auto-injectors to an individual.



§ 25-47-102. Stock supply of epinephrine auto-injectors - emergency administration

(1) Notwithstanding any provision of law to the contrary:

(a) Prescribing to an authorized entity permitted. A health care practitioner may direct the distribution of epinephrine auto-injectors from an in-state prescription drug outlet to an authorized entity for use in accordance with this article, and health care practitioners may distribute epinephrine auto-injectors to an authorized entity; and

(b) Authorized entities permitted to maintain supply. An authorized entity may acquire and stock a supply of epinephrine auto-injectors pursuant to a prescription issued in accordance with this section.

(2) Epinephrine auto-injectors must be stored:

(a) In a location that will be readily accessible in an emergency;

(b) According to the applicable instructions for use; and

(c) In compliance with any additional requirements that may be established by the department of public health and environment.

(3) An authorized entity shall designate employees or agents who have completed the training required by section 25-47-104 to be responsible for the storage, maintenance, control, and general oversight of epinephrine auto-injectors acquired by the authorized entity.



§ 25-47-103. Use of epinephrine auto-injectors

(1) An employee or agent of an authorized entity or other individual who has completed the training required by section 25-47-104 may use epinephrine auto-injectors prescribed pursuant to section 25-47-102 to provide or administer an epinephrine auto-injector to any individual whom the employee, agent, or other individual believes in good faith is experiencing anaphylaxis, regardless of whether the individual has a prescription for an epinephrine auto-injector or has previously been diagnosed with an allergy, or to provide an epinephrine auto-injector to a family member, friend, colleague, caregiver, or person with a similar relationship with the individual.

(2) The administration of an epinephrine auto-injector in accordance with this section is neither the practice of medicine nor of any other profession that requires licensure.



§ 25-47-104. Training

(1) An employee, agent, or other individual must complete an anaphylaxis training program before using an epinephrine auto-injector. The training must be conducted by a nationally recognized organization experienced in training laypersons in emergency health treatment or by an individual or entity approved by the department of public health and environment. The department of public health and environment may approve specific entities or individuals to conduct training or may approve specific classes by individuals or entities. The training may be conducted online or in-person and, at a minimum, must cover:

(a) How to recognize the signs and symptoms of severe allergic reactions, including anaphylaxis;

(b) The standards and procedures for the storage and administration of an epinephrine auto-injector; and

(c) Emergency follow-up procedures.

(2) The individual or entity that conducts the anaphylaxis training program shall issue a certificate, on a form developed or approved by the department of public health and environment, to each person who successfully completes the anaphylaxis training program.



§ 25-47-105. Reporting

An authorized entity that possesses and makes available epinephrine auto-injectors shall submit to the department of public health and environment, on a form developed by the department of public health and environment, a report of each incident on the authorized entity's premises that involves the administration of an epinephrine auto-injector pursuant to section 25-47-103. The department of public health and environment shall annually publish a report that summarizes and analyzes all reports submitted to it under this section.



§ 25-47-106. Emergency public access stations - life-saving allergy medication

(1) Notwithstanding any law to the contrary:

(a) A medical professional may prescribe a stock supply of epinephrine auto-injectors to any authorized entity for storage in an EPAS and may place a stock supply of epinephrine auto-injectors in an EPAS maintained by an authorized entity;

(b) A medical professional may consult the user of an EPAS and make the epinephrine auto-injectors stored in the EPAS available to the user; and

(c) Any person may use an EPAS to administer or provide an epinephrine auto-injector to an individual believed in good faith to be experiencing anaphylaxis or to provide an epinephrine auto-injector to a family member, friend, colleague, caregiver, or person with a similar relationship with the individual.

(2) The use of an EPAS in accordance with this article is neither the practice of medicine nor of any other profession that requires licensure.



§ 25-47-107. Good samaritan protections - liability

(1) The following individuals and entities are immune from criminal liability and from suit in any civil action brought by any person for injuries or related damages that result from an act or omission taken pursuant to this article:

(a) An authorized entity that possesses and makes available epinephrine auto-injectors or an EPAS and the entity's employees, agents, and other individuals;

(b) An authorized entity that does not possess or make available epinephrine auto-injectors or an EPAS and the entity's employees, agents, and other individuals;

(c) An individual or entity that conducts an anaphylaxis training program;

(d) An individual who prescribes or dispenses an epinephrine auto-injector;

(e) An individual who administers or provides an epinephrine auto-injector;

(f) A medical professional who consults the user of an EPAS and makes the epinephrine auto-injectors stored in the EPAS available to the user; or

(g) An individual who uses an EPAS.

(2) Immunity under subsection (1) of this section does not apply to acts or omissions that are grossly negligent or willful and wanton.

(3) This section does not eliminate, limit, or reduce any other immunity or defense that may be available under state law, including the protections set forth in section 13-21-108, C.R.S. Providing or administering an epinephrine auto-injector by an entity or individual is deemed emergency care or emergency assistance for purposes of section 13-21-108, C.R.S.

(4) An authorized entity located in this state that provides or administers an epinephrine auto-injector outside of this state is not liable for any resulting injuries or related damages if the authorized entity:

(a) Would not be liable for the injuries or related damages if the epinephrine auto-injector had been provided or administered in this state; or

(b) Is not liable for injuries or related damages under the law of the state where the authorized entity provided or administered the epinephrine auto-injector.



§ 25-47-108. Health care professionals - hospitals - obligations under state and federal law

Nothing in this article limits the obligations of a health care professional or hospital under state or federal law in prescribing, storing, or administering drugs or devices.






Article 48 - End-of-Life Options

§ 25-48-101. Short title

The short title of this article is the "Colorado End-of-life Options Act".



§ 25-48-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Adult" means an individual who is eighteen years of age or older.

(2) "Attending physician" means a physician who has primary responsibility for the care of a terminally ill individual and the treatment of the individual's terminal illness.

(3) "Consulting physician" means a physician who is qualified by specialty or experience to make a professional diagnosis and prognosis regarding a terminally ill individual's illness.

(4) "Health care provider" or "provider" means a person who is licensed, certified, registered, or otherwise authorized or permitted by law to administer health care or dispense medication in the ordinary course of business or practice of a profession. The term includes a health care facility, including a long-term care facility as defined in section 25-3-103.7 (1)(f.3) and a continuing care retirement community as described in section 25.5-6-203 (1)(c)(I), C.R.S.

(5) "Informed decision" means a decision that is:

(a) Made by an individual to obtain a prescription for medical aid-in-dying medication that the qualified individual may decide to self-administer to end his or her life in a peaceful manner;

(b) Based on an understanding and acknowledgment of the relevant facts; and

(c) Made after the attending physician fully informs the individual of:

(I) His or her medical diagnosis and prognosis of six months or less;

(II) The potential risks associated with taking the medical aid-in dying medication to be prescribed;

(III) The probable result of taking the medical aid-in-dying medication to be prescribed;

(IV) The choices available to an individual that demonstrate his or her self- determination and intent to end his or her life in a peaceful manner, including the ability to choose whether to:

(A) Request medical aid in dying;

(B) Obtain a prescription for medical aid-in-dying medication to end his or her life;

(C) Fill the prescription and possess medical aid-in-dying medication to end his or her life; and

(D) Ultimately self-administer the medical aid-in-dying medication to bring about a peaceful death; and

(V) All feasible alternatives or additional treatment opportunities, including comfort care, palliative care, hospice care, and pain control.

(6) "Licensed mental health professional" means a psychiatrist licensed under article 36 of title 12, C.R.S., or a psychologist licensed under part 3 of article 43 of title 12, C.R.S.

(7) "Medical aid in dying" means the medical practice of a physician prescribing medical aid-in-dying medication to a qualified individual that the individual may choose to self-administer to bring about a peaceful death.

(8) "Medical aid-in-dying medication" means medication prescribed by a physician pursuant to this article to provide medical aid in dying to a qualified individual.

(9) "Medically confirmed" means that a consulting physician who has examined the terminally ill individual and the individual's relevant medical records has confirmed the medical opinion of the attending physician.

(10) "Mental capacity" or "mentally capable" means that in the opinion of an individual's attending physician, consulting physician, psychiatrist or psychologist, the individual has the ability to make and communicate an informed decision to health care providers.

(11) "Physician" means a doctor of medicine or osteopathy licensed to practice medicine by the Colorado medical board.

(12) "Prognosis of six months or less" means a prognosis resulting from a terminal illness that the illness will, within reasonable medical judgment, result in death within six months and which has been medically confirmed.

(13) "Qualified individual" means a terminally ill adult with a prognosis of six months or less, who has mental capacity, has made an informed decision, is a resident of the state, and has satisfied the requirements of this article in order to obtain a prescription for medical aid-in-dying medication to end his or her life in a peaceful manner.

(14) "Resident" means an individual who is able to demonstrate residency in Colorado by providing any of the following documentation to his or her attending physician:

(a) A Colorado driver's license or identification card issued pursuant to article 2 of title 42, C.R.S.;

(b) A Colorado voter registration card or other documentation showing the individual is registered to vote in Colorado;

(c) Evidence that the individual owns or leases property in Colorado; or

(d) A Colorado income tax return for the most recent tax year.

(15) "Self-administer" means a qualified individual's affirmative, conscious, and physical act of administering the medical aid-in-dying medication to himself or herself to bring about his or her own death.

(16) "Terminal illness" means an incurable and irreversible illness that will, within reasonable medical judgment, result in death.



§ 25-48-103. Right to request medical aid-in-dying medication

(1) An adult resident of Colorado may make a request, in accordance with sections 25-48-104 and 25-48-112, to receive a prescription for medical aid-in-dying medication if:

(a) The individual's attending physician has diagnosed the individual with a terminal illness with a prognosis of six months or less;

(b) The individual's attending physician has determined the individual has mental capacity; and

(c) The individual has voluntarily expressed the wish to receive a prescription for medical aid-in-dying medication.

(2) The right to request medical aid-in-dying medication does not exist because of age or disability.



§ 25-48-104. Request process - witness requirements

(1) In order to receive a prescription for medical aid-in-dying medication pursuant to this article, an individual who satisfies the requirements in section 25-48-103 must make two oral requests, separated by at least fifteen days, and a valid written request to his or her attending physician.

(2) (a) To be valid, a written request for medical aid-in-dying medication must be:

(I) Substantially in the same form as set forth in section 25-48-112;

(II) Signed and dated by the individual seeking the medical aid-in-dying medication; and

(III) Witnessed by at least two individuals who, in the presence of the individual, attest to the best of their knowledge and belief that the individual is:

(A) Mentally capable;

(B) Acting voluntarily; and

(C) Not being coerced to sign the request.

(b) Of the two witnesses to the written request, at least one must not be:

(I) Related to the individual by blood, marriage, civil union, or adoption;

(II) An individual who, at the time the request is signed, is entitled, under a will or by operation of law, to any portion of the individual's estate upon his or her death; or

(III) An owner, operator, or employee of a health care facility where the individual is receiving medical treatment or is a resident.

(c) Neither the individual's attending physician nor a person authorized as the individual's qualified power of attorney or durable medical power of attorney shall serve as a witness to the written request.



§ 25-48-105. Right to rescind request - requirement to offer opportunity to rescind

(1) At any time, an individual may rescind his or her request for medical aid-in-dying medication without regard to the individual's mental state.

(2) An attending physician shall not write a prescription for medical aid-in-dying medication under this article unless the attending physician offers the qualified individual an opportunity to rescind the request for the medical aid-in-dying medication.



§ 25-48-106. Attending physician responsibilities

(1) The attending physician shall:

(a) Make the initial determination of whether an individual requesting medical aid-in- dying medication has a terminal illness, has a prognosis of six months or less, is mentally capable, is making an informed decision, and has made the request voluntarily;

(b) Request that the individual demonstrate colorado residency by providing documentation as described in section 25-48-102 (14);

(c) Provide care that conforms to established medical standards and accepted medical guidelines;

(d) Refer the individual to a consulting physician for medical confirmation of the diagnosis and prognosis and for a determination of whether the individual is mentally capable, is making an informed decision, and acting voluntarily;

(e) Provide full, individual-centered disclosures to ensure that the individual is making an informed decision by discussing with the individual:

(I) His or her medical diagnosis and prognosis of six months or less;

(II) The feasible alternatives or additional treatment opportunities, including comfort care, palliative care, hospice care, and pain control;

(III) The potential risks associated with taking the medical aid-in-dying medication to be prescribed;

(IV) The probable result of taking the medical aid-in-dying medication to be prescribed; and

(V) The possibility that the individual can obtain the medical aid-in-dying medication but choose not to use it;

(f) Refer the individual to a licensed mental health professional pursuant to section 25-48-108 if the attending physician believes that the individual may not be mentally capable of making an informed decision;

(g) Confirm that the individual's request does not arise from coercion or undue influence by another person by discussing with the individual, outside the presence of other persons, whether the individual is feeling coerced or unduly influenced by another person;

(h) Counsel the individual about the importance of:

(I) Having another person present when the individual self-administers the medical aid-in-dying medication prescribed pursuant to this article;

(II) Not taking the medical aid-in-dying medication in a public place;

(III) Safe-keeping and proper disposal of unused medical aid-in-dying medication in accordance with section 25-48-120; and

(IV) Notifying his or her next of kin of the request for medical aid-in-dying medication;

(i) Inform the individual that he or she may rescind the request for medical aid-in-dying medication at any time and in any manner;

(j) Verify, immediately prior to writing the prescription for medical aid-in-dying medication, that the individual is making an informed decision;

(k) Ensure that all appropriate steps are carried out in accordance with this article before writing a prescription for medical aid-in-dying medication; and

(l) Either:

(I) Dispense medical aid-in-dying medications directly to the qualified individual, including ancillary medications intended to minimize the individual's discomfort, if the attending physician has a current drug enforcement administration certificate and complies with any applicable administrative rule; or

(II) Deliver the written prescription personally, by mail, or through authorized electronic transmission in the manner permitted under article 42.5 of title 12, C.R.S., to a licensed pharmacist, who shall dispense the medical aid-in-dying medication to the qualified individual, the attending physician, or an individual expressly designated by the qualified individual.



§ 25-48-107. Consulting physician responsibilities

Before an individual who is requesting medical aid-in-dying medication may receive a prescription for the medical aid-in-dying medication, a consulting physician must:

(1) Examine the individual and his or her relevant medical records;

(2) Confirm, in writing, to the attending physician:

(a) That the individual has a terminal illness;

(b) The individual has a prognosis of six months or less;

(c) That the individual is making an informed decision; and

(d) That the individual is mentally capable, or provide documentation that the consulting physician has referred the individual for further evaluation in accordance with section 25-48-108.



§ 25-48-108. Confirmation that individual is mentally capable - referral to mental health professional

(1) An attending physician shall not prescribe medical aid-in-dying medication under this article for an individual with a terminal illness until the individual is determined to be mentally capable and making an informed decision, and those determinations are confirmed in accordance with this section.

(2) If the attending physician or the consulting physician believes that the individual may not be mentally capable of making an informed decision, the attending physician or consulting physician shall refer the individual to a licensed mental health professional for a determination of whether the individual is mentally capable and making an informed decision.

(3) A licensed mental health professional who evaluates an individual under this section shall communicate, in writing, to the attending or consulting physician who requested the evaluation, his or her conclusions about whether the individual is mentally capable and making informed decisions. If the licensed mental health professional determines that the individual is not mentally capable of making informed decisions, the person shall not be deemed a qualified individual under this article and the attending physician shall not prescribe medical aid-in-dying medication to the individual.



§ 25-48-109. Death certificate

(1) Unless otherwise prohibited by law, the attending physician or the hospice medical director shall sign the death certificate of a qualified individual who obtained and self-administered aid-in-dying medication.

(2) When a death has occurred in accordance with this article, the cause of death shall be listed as the underlying terminal illness and the death does not constitute grounds for post-mortem inquiry under section 30-10-606 (1), C.R.S.



§ 25-48-110. Informed decision required

(1) An individual with a terminal illness is not a qualified individual and may not receive a prescription for medical aid-in-dying medication unless he or she has made an informed decision.

(2) Immediately before writing a prescription for medical aid-in-dying medication under this article, the attending physician shall verify that the individual with a terminal illness is making an informed decision.



§ 25-48-111. Medical record documentation requirements - reporting requirements - department compliance reviews - rules

(1) The attending physician shall document in the individual's medical record, the following information:

(a) Dates of all oral requests;

(b) A valid written request;

(c) The attending physician's diagnosis and prognosis, determination of mental capacity and that the individual is making a voluntary request and an informed decision;

(d) The consulting physician's confirmation of diagnosis and prognosis, mental capacity and that the individual is making an informed decision;

(e) If applicable, written confirmation of mental capacity from a licensed mental health professional;

(f) A notation of notification of the right to rescind a request made pursuant to this article; and

(g) A notation by the attending physician that all requirements under this article have been satisfied; indicating steps taken to carry out the request, including a notation of the medical aid-in-dying medications prescribed and when.

(2) (a) The department of public health and environment shall annually review a sample of records maintained pursuant to this article to ensure compliance. The department shall adopt rules to facilitate the collection of information defined in subsection (1) of this section. Except as otherwise required by law, the information collected by the department is not a public record and is not available for public inspection. However, the department shall generate and make available to the public an annual statistical report of information collected under this subsection (2).

(b) The department shall require any health care provider, upon dispensing a medical aid-in-dying medication pursuant to this article, to file a copy of a dispensing record with the department. The dispensing record is not a public record and is not available for public inspection.



§ 25-48-112. Form of written request

(1) A request for medical aid-in-dying medication authorized by this article must be in substantially the following form:

Request for medication to end my life

in a peaceful manner

I, am an adult of sound mind. I am suffering from , which my attending physician has determined is a terminal illness and which has been medically confirmed. I have been fully informed of my diagnosis and prognosis of six months or less, the nature of the medical aid-in-dying medication to be prescribed and potential associated risks, the expected result, and the feasible alternatives or additional treatment opportunities, including comfort care, palliative care, hospice care, and pain control.

I request that my attending physician prescribe medical aid-in-dying medication that will end my life in a peaceful manner if I choose to take it, and I authorize my attending physician to contact any pharmacist about my request.

I understand that I have the right to rescind this request at any time.

I understand the seriousness of this request, and I expect to die if I take the aid-in-dying medication prescribed.

I further understand that although most deaths occur within three hours, my death may take longer, and my attending physician has counseled me about this possibility. I make this request voluntarily, without reservation, and without being coerced, and I accept full responsibility for my actions.

Signed:

Dated:

Declaration of witnesses

We declare that the individual signing this request:

Is personally known to us or has provided proof of identity;

Signed this request in our presence;

Appears to be of sound mind and not under duress, coercion, or undue influence; and

I am not the attending physician for the individual.

witness 1/date

witness 2/date

Note: Of the two witnesses to the written request, at least one must not:

Be a relative (by blood, marriage, civil union, or adoption) of the individual signing this request; be entitled to any portion of the individual's estate upon death; or own, operate, or be employed at a health care facility where the individual is a patient or resident.

And neither the individual's attending physician nor a person authorized as the individual's qualified power of attorney or durable medical power of attorney shall serve as a witness to the written request.



§ 25-48-113. Standard of care

(1) Physicians and health care providers shall provide medical services under this act that meet or exceed the standard of care for end-of-life medical care.

(2) If a health care provider is unable or unwilling to carry out an eligible individual's request and the individual transfers care to a new health care provider, the health care provider shall coordinate transfer of the individual's medical records to a new health care provider.



§ 25-48-114. Effect on wills, contracts, and statutes

(1) A provision in a contract, will, or other agreement, whether written or oral, that would affect whether an individual may make or rescind a request for medical aid in dying pursuant to this article is invalid.

(2) An obligation owing under any currently existing contract must not be conditioned upon, or affected by, an individual's act of making or rescinding a request for medical aid-in-dying medication pursuant to this article.



§ 25-48-115. Insurance or annuity policies

(1) The sale, procurement, or issuance of, or the rate charged for, any life, health, or accident insurance or annuity policy must not be conditioned upon, or affected by, an individual's act of making or rescinding a request for medical aid-in-dying medication in accordance with this article.

(2) A qualified individual's act of self-administering medical aid-in-dying medication pursuant to this article does not affect a life, health, or accident insurance or annuity policy.

(3) An insurer shall not deny or otherwise alter health care benefits available under a policy of sickness and accident insurance to an individual with a terminal illness who is covered under the policy, based on whether or not the individual makes a request pursuant to this article.

(4) An individual with a terminal illness who is a recipient of medical assistance under the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S. shall not be denied benefits under the medical assistance program or have his or her benefits under the program otherwise altered based on whether or not the individual makes a request pursuant to this article.



§ 25-48-116. Immunity for actions in good faith - prohibition against reprisals

(1) A person is not subject to civil or criminal liability or professional disciplinary action for acting in good faith under this article, which includes being present when a qualified individual self-administers the prescribed medical aid-in-dying medication.

(2) Except as provided for in section 25-48-118, a health care provider or professional organization or association shall not subject an individual to any of the following for participating or refusing to participate in good-faith compliance under this article:

(a) Censure;

(b) Discipline;

(c) Suspension;

(d) Loss of license, privileges, or membership; or

(e) Any other penalty.

(3) A request by an individual for, or the provision by an attending physician of, medical aid-in-dying medication in good-faith compliance with this article does not:

(a) Constitute neglect or elder abuse for any purpose of law; or

(b) Provide the basis for the appointment of a guardian or conservator.

(4) This section does not limit civil or criminal liability for negligence, recklessness, or intentional misconduct.



§ 25-48-117. No duty to prescribe or dispense

(1) A health care provider may choose whether to participate in providing medical aid-in-dying medication to an individual in accordance with this article.

(2) If a health care provider is unable or unwilling to carry out an individual's request for medical aid-in-dying medication made in accordance with this article, and the individual transfers his or her care to a new health care provider, the prior health care provider shall transfer, upon request, a copy of the individual's relevant medical records to the new health care provider.



§ 25-48-118. Health care facility permissible prohibitions - sanctions if provider violates policy

(1) A health care facility may prohibit a physician employed or under contract from writing a prescription for medical aid-in-dying medication for a qualified individual who intends to use the medical aid-in-dying medication on the facility's premises. The health care facility must notify the physician in writing of its policy with regard to prescriptions for medical aid-in-dying medication. A health care facility that fails to provide advance notice to the physician shall not be entitled to enforce such a policy against the physician.

(2) A health care facility or health care provider shall not subject a physician, nurse, pharmacist, or other person to discipline, suspension, loss of license or privileges, or any other penalty or sanction for actions taken in good-faith reliance on this article or for refusing to act under this article.

(3) A health care facility must notify patients in writing of its policy with regard to medical aid-in-dying. A health care facility that fails to provide advance notification to patients shall not be entitled to enforce such a policy.



§ 25-48-119. Liabilities

(1) A person commits a class 2 felony and is subject to punishment in accordance with section 18-1.3-401, C.R.S. if the person, knowingly or intentionally causes an individual's death by:

(a) Forging or altering a request for medical aid-in-dying medication to end an individual's life without the individual's authorization; or

(b) Concealing or destroying a rescission of a request for medical aid-in-dying medication.

(2) A person commits a class 2 felony and is subject to punishment in accordance with section 18-1.3-401, C.R.S. if the person knowingly or intentionally coerces or exerts undue influence on an individual with a terminal illness to:

(a) Request medical aid-in-dying medication for the purpose of ending the terminally ill individual's life; or

(b) Destroy a rescission of a request for medical aid-in-dying medication.

(3) Nothing in this article limits further liability for civil damages resulting from other negligent conduct or intentional misconduct by any person.

(4) The penalties specified in this article do not preclude criminal penalties applicable under the "Colorado Criminal Code", title 18, C.R.S., for conduct that is inconsistent with this article.



§ 25-48-120. Safe disposal of unused medical aid-in-dying medications

A person who has custody or control of medical aid-in-dying medication dispensed under this article that the terminally ill individual decides not to use or that remains unused after the terminally ill individual's death shall dispose of the unused medical aid-in- dying medication either by:

(1) Returning the unused medical aid-in-dying medication to the attending physician who prescribed the medical aid-in-dying medication, who shall dispose of the unused medical aid-in-dying medication in the manner required by law; or

(2) Lawful means in accordance with section 25-15-328, C.R.S. or any other state or federally approved medication take-back program authorized under the federal "Secure and Responsible Drug Disposal Act of 2010", Pub.L.111-273, and regulations adopted pursuant to the federal act.



§ 25-48-121. Actions complying with article not a crime

Nothing in this article authorizes a physician or any other person to end an individual's life by lethal injection, mercy killing, or euthanasia. Actions taken in accordance with this article do not, for any purpose, constitute suicide, assisted suicide, mercy killing, homicide, or elder abuse under the "Colorado Criminal Code", as set forth in title 18, C.R.S.



§ 25-48-122. Claims by government entity for costs

A government entity that incurs costs resulting from an individual terminating his or her life pursuant to this article in a public place has a claim against the estate of the individual to recover the costs and reasonable attorney fees related to enforcing the claim.



§ 25-48-123. No effect on advance medical directives

Nothing in this article shall change the legal effect of:

(1) A declaration made under article 18 of title 15, C.R.S., directing that life-sustaining procedures be withheld or withdrawn;

(2) A cardiopulmonary resuscitation directive executed under article 18.6 of title 15, C.R.S.; or

(3) An advance medical directive executed under article 18.7 of title 15, C.R.S.






Article 49 - Transparency in Health Care Prices

§ 25-49-101. Short title

The short title of this article 49 is the "Transparency in Health Care Prices Act".



§ 25-49-102. Definitions

As used in this article 49, unless the context otherwise requires:

(1) "Agency" means a government department or agency or a government-created entity.

(2) "CPT code" means the current procedural terminology code, or its successor code, as developed and copyrighted by the American Medical Association or its successor entity.

(3) "Health care facility" means a facility licensed or certified by the department of public health and environment pursuant to section 25-1.5-103. The term does not include a nursing care facility, assisted living residence, or home care agency.

(4) (a) "Health care price" means the price, before negotiating any discounts, that a health care provider or health care facility will charge a recipient for health care services that will be rendered. "Health care price" is the price charged for the standard service for the particular diagnosis and does not include any amount that may be charged for complications or exceptional treatment. The health care price for a specific health care service may be determined from any of the following:

(I) The price charged most frequently for the health care service during the previous twelve months;

(II) The highest charge from the lowest half of all charges for the health care service during the previous twelve months; or

(III) A range that includes the middle fifty percent of all charges for the health care service during the previous twelve months.

(b) "Health care price" does not mean the amount charged if a public or private third party will be paying or reimbursing the health care provider or health care facility for any portion of the cost of services rendered.

(5) "Health care provider" means a person who is licensed, certified, or registered by this state to provide health care services or a medical group, independent practice association, or professional corporation providing health care services.

(6) (a) "Health care services" or "services" means services included in, or incidental to, furnishing to an individual:

(I) Medical, mental, dental, or optometric care or hospitalization; or

(II) Other services for the purpose of preventing, alleviating, curing, or healing a physical or mental illness or injury.

(b) "Health care services" includes services rendered through the use of telemedicine.

(7) "Health insurer" means a carrier, as defined in section 10-16-102 (8), disability insurer, group disability insurer, or blanket disability insurer.

(8) (a) "Public or private third party" means a health insurer, self-insured employer, or other third party, including a third-party administrator or intermediary, responsible for paying all or a portion of the charges for health care services.

(b) "Public or private third party" does not mean:

(I) An employer of the recipient of the health care services that is not responsible for paying the charges for the health care services provided to the recipient;

(II) A person paying money from a health savings account, flexible spending account, or similar account; or

(III) A family member, charitable organization, or other person who is not responsible for, but pays charges for, health care services on behalf of the recipient of the services.

(9) "Punish" means to impose a penalty, surcharge, fee, or other additional cost or measure that has the same effect as a penalty or that discourages the exercise of rights under this article 49.

(10) "Recipient" means an individual who receives health care services from a health care provider or health care facility.



§ 25-49-103. Transparency - charges for services rendered by health care providers

(1) (a) (I) Except as provided in subsection (1)(a)(II) or (1)(a)(III) of this section, a health care provider shall make available to the public, in a single document, either electronically or by posting conspicuously on the provider's website if one exists, the health care prices for at least the fifteen most common health care services the health care provider provides. If the health care provider, in the normal course of his or her practice, regularly provides fewer than fifteen health care services, the health care provider shall make available the health care prices for the health care services the provider most commonly provides.

(II) A health care provider practicing in a solo practice or in a medical group, independent practice association, or professional corporation comprised of not more than six individual health care providers with the same license type may comply with the requirements of this section by making the health care prices described in subsection (1)(a)(I) of this section available in patient waiting areas.

(III) A health care provider who is a member of a professional corporation that contracts with a single health maintenance organization, as defined in section 10-16-102 (35), complies with this section if the professional corporation or its contracting health maintenance organization makes available to the public, in a single document, either electronically or by posting conspicuously on its website, the health care prices for at least the fifteen most common health care services that the health care provider or health maintenance organization would charge individuals who are not members of the health maintenance organization.

(b) The health care provider shall identify the services by:

(I) A common procedural terminology code or other coding system commonly used by the health care provider and accepted as a national standard for billing; and

(II) A plain English description.

(c) The health care provider shall update the document as frequently as the health care provider deems appropriate, but at least annually.

(2) The health care provider shall include:

(a) A disclosure specifying that the health care price for any given health care service is an estimate and that the actual charges for the health care service are dependent on the circumstances at the time the service is rendered; and

(b) The following statement or a statement containing substantially similar information:

If you are covered by health insurance, you are strongly encouraged to consult with your health insurer to determine accurate information about your financial responsibility for a particular health care service provided by a health care provider at this office. If you are not covered by health insurance, you are strongly encouraged to contact our billing office at (insert telephone number) to discuss payment options prior to receiving a health care service from a health care provider at this office since posted health care prices may not reflect the actual amount of your financial responsibility.

(3) A hospital-based health care provider that is not an employee of the hospital where the services are being delivered is not required to provide health care prices in the manner specified in this section for the health care services the health care provider renders in the hospital setting.

(4) Nothing in this section precludes a health care provider from informing a current or potential patient, upon request of the patient, of the health care price for a health care service that the health care provider renders.



§ 25-49-104. Transparency - health care facility charges

(1) (a) A health care facility shall make available to the public, in a single document, either electronically or by posting conspicuously on its website if one exists, the health care prices for at least:

(I) The fifty most used, diagnosis-related group codes or other codes for in-patient health care services used by the health care facility for billing or, if those codes are not used, the codes under another coding system for in-patient health care services commonly used by the facility and accepted as a national standard for billing; and

(II) The twenty-five most used out-patient CPT codes or health care services procedure codes used for billing or, if those codes are not used, the codes under another coding system for out-patient health care services commonly used by the facility and accepted as a national standard for billing.

(b) If a health care facility did not use fifty codes for in-patient health care services at least eleven times in the previous twelve months or did not use twenty-five codes for out-patient health care services at least eleven times in the previous twelve months, the health care facility shall make available the health care price for only those most common in-patient and out-patient health care services or procedure codes that the health care facility used at least eleven times in the previous twelve months.

(c) A health care facility shall include with the health care price provided pursuant to this subsection (1) a plain English description of the service for which the health care price is provided.

(d) The health care facility shall update the document as frequently as it deems appropriate, but at least annually.

(2) The health care facility shall include:

(a) A disclosure specifying that the health care price for any given health care service is an estimate and that the actual charges for the health care service are dependent on the circumstances at the time the service is rendered; and

(b) The following statement or a statement containing substantially similar information:

If you are covered by health insurance, you are strongly encouraged to consult with your health insurer to determine accurate information about your financial responsibility for a particular health care service provided at this health care facility. If you are not covered by health insurance, you are strongly encouraged to contact (insert office name and telephone number) to discuss payment options prior to receiving a health care service from this health care facility since posted health care prices may not reflect the actual amount of your financial responsibility.

(3) A health care facility may disclose the basis for its health care prices and may take into consideration all payer sources when determining a health care price.



§ 25-49-105. No review of health care prices - no punishment for exercising rights - no impairment of contracts

(1) Nothing in this article 49 requires a health care facility or health care provider to report its health care prices to any agency for review, filing, or other purposes, except as required by section 25-3-112, or for applications for health care professional loan repayment submitted pursuant to section 25-1.5-503. This article 49 does not grant any agency the authority to approve, disapprove, or limit a health care facility's or health care provider's health care prices or changes to its health care prices. The department of public health and environment is not authorized to take any action regarding or pursuant to this article 49.

(2) This article 49 is intended to make health care prices and payments, and participating in or exercising rights under this article 49, free from paperwork, punishment, reporting, and regulation to the fullest extent permissible under the state constitution and state and federal law. A person, entity, agency, or health insurer shall not punish a recipient, health care provider, health care facility, person, entity, or employer for participating directly in, exercising rights under, or complying with this article 49. The health care price for a given health care service that a health care provider or health care facility makes available to the public pursuant to this article 49 shall not be used as the basis for determining payment rates from a public or private third party for that health care service.

(3) Nothing in this article 49 impairs contracts between private parties.






Article 50 - Cancer Cure Control

§ 25-50-101. Definitions

As used in this article 50, unless the context otherwise requires:

(1) "Cancer" means all malignant neoplasms regardless of the tissue of origin including malignant lymphoma and leukemia.

(2) "Department" means the department of public health and environment.

(3) "Licensed dentist" means a person licensed to practice dentistry under article 35 of title 12 by the Colorado dental board or its successor.

(4) "Licensed physician or osteopath" means a person licensed to practice medicine under article 36 of title 12 by the Colorado medical board or its successor.



§ 25-50-102. Application of article

The provisions of this article 50 shall not be construed in any manner to authorize any licensed physician, osteopath, or dentist to practice medicine or dentistry beyond the limits imposed by the applicable statutes of the state.



§ 25-50-103. Powers and duties of department

(1) The department shall:

(a) Prescribe reasonable rules with respect to the administration of this article 50;

(b) Investigate violations of the provisions of this article 50 and report the violations to the appropriate enforcement authority;

(c) Secure the investigation and testing of the content, method of preparation, efficacy, or use of drugs, medicines, compounds, or devices, held out by any individual, person, firm, association, or other entity in the state as of value in the diagnosis, treatment, or cure of cancer, prescribe reasonable regulations with respect to the investigation and testing, and make findings of fact and recommendations upon completion of any investigation and testing;

(d) Hold hearings in respect to the investigations made under the provisions of subsection (1)(c) of this section, and subpoena witnesses and documents. Prior to issuance of a cease-and-desist order under section 25-50-107, a hearing shall be held by the department. The person furnishing a sample under section 25-50-104 shall be given due notice of the hearing and an opportunity to be heard.

(e) Contract with independent scientific consultants for specialized services and advice.



§ 25-50-104. Investigation by department

On written request by the department, delivered personally or by mail, any individual, person, firm, association, or other entity that holds out either expressly or impliedly any drug, medicine, compound, or device as being of a value in the diagnosis, treatment, alleviation, or cure of cancer, shall furnish the department with a sample as the department may deem necessary for adequate testing of the drug, medicine, compound, or device and shall specify the formula of any drug or compound and name all ingredients by their common or usual names, and, upon like request by the department, shall furnish further necessary information as it may request as to the composition and method of preparation of and the manner in which the drug, compound, or device is of value in diagnosis, treatment, alleviation, or cure of cancer.



§ 25-50-105. Failure to comply with request of department

(1) If there is failure to either provide the sample, disclose the formula, or name the ingredients as required by this article 50, it shall be conclusively presumed that the drug, medicine, compound, or device that is the subject of the department's request has no value in the diagnosis, treatment, alleviation, or cure of cancer.

(2) Any individual, person, firm, association, or other entity that fails to comply with any of the provisions of this article 50, or with any order of the department validly issued under this article 50, is guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-505.



§ 25-50-106. Unlawful acts

(1) It is a misdemeanor for an individual, person, firm, association, or other entity, other than a licensed physician, licensed advanced practice nurse within his or her scope of practice, licensed osteopath, or licensed dentist to diagnose, treat, or prescribe for the treatment of cancer or to hold himself or herself out to any person as being able to cure, diagnose, treat, or prescribe for the treatment of the disease of cancer. A licensed chiropractor shall not treat cancer or prescribe for the treatment of cancer. A chiropractor may treat any person for human ailments within the scope of his or her license even though the person has or may have cancer at the time, but if a chiropractor knows or has reason to believe that any patient has or may have cancer, he or she must refer the patient to a medical doctor or an osteopath.

(2) It is a misdemeanor for any individual, person, firm, association, or other entity willfully and falsely to represent a device, substance, or treatment as being of a value in the treatment, alleviation, or cure of cancer. Nothing in this section shall abridge the existent rights of the press. Any person who is convicted of a third or any subsequent violation of this article 50 commits a class 6 felony and shall be punished as provided in section 18-1.3-401.



§ 25-50-107. Findings - cease-and-desist order

(1) Following an investigation or testing of the content or composition of any drug, medicine, compound, or device held out either expressly or impliedly by any individual, person, firm, association, or other entity to be of value in the diagnosis, treatment, alleviation, or cure of cancer and after a hearing as provided in section 25-50-103, the department may direct that any such individual, person, firm, association, or other entity shall cease and desist any further holding out, either expressly or impliedly, that any such drug, medicine, compound, or device, or any substantially similar drug, medicine, compound, or device, is of value in the diagnosis or treatment of cancer.

(2) In the investigation or testing required by this article 50 to determine the value or lack of value of any drug, medicine, compound, or device in the diagnosis, treatment, or cure of cancer, the department, as it deems necessary or advisable, shall utilize the facilities and findings of its own laboratories or other appropriate laboratories, clinics, hospitals, and nonprofit cancer research institutes recognized by the national cancer institute within this state or the facilities and findings of the federal government or of the national cancer institute. The department may arrange, by contract, for investigation by and submission to it of findings, conclusions, or opinions of trained scientists in the appropriate departments of universities, medical schools, clinics, hospitals, and nonprofit cancer research institutes recognized by the national cancer institute and the submission to it of findings, conclusions, or opinions of other qualified scientists. Prior to the issuance of a cease-and-desist order under this section, the department shall make a written finding of fact based on the investigation that the drug, medicine, compound, or device so investigated has been found to be either definitely harmful or of no value in the diagnosis, treatment, alleviation, or cure of cancer, and the department shall be satisfied beyond a reasonable doubt that the written findings of fact are true.



§ 25-50-108. Injunction

(1) If an individual, person, firm, association, or other entity, after service upon him, her, or it of a cease-and-desist order issued by the department under section 25-50-107, persists in prescribing, recommending, or using the drug, medicine, compound, or device described in the cease-and-desist order, or a substantially similar drug, medicine, compound, or device, the district court in any county, on application of the department and when satisfied by a preponderance of the evidence that the written findings of fact required of the department by section 25-50-107 are true, may issue an order to show cause why there should not be issued an injunction or other appropriate order restraining the individual, person, firm, association, or other entity from holding out either expressly or impliedly the drug, medicine, compound, or device, or any substantially similar drug, medicine, compound, or device, as being of a value in the treatment, diagnosis, alleviation, or cure of cancer. After a hearing on the order to show cause, an injunction or other appropriate restraining order may be issued.

(2) Any person against whom an injunction has been issued, under subsection (1) of this section, may not undertake to use in the diagnosis, treatment, or cure of cancer any new, experimental, untested, or secret drug, medicine, compound, or device without first submitting it to the department for investigation and testing.



§ 25-50-109. Investigation by executive director

(1) The executive director shall investigate possible violations of this article 50 and report violations to the appropriate enforcement authority.

(2) County or district health officers, district attorneys, and the attorney general shall cooperate with the executive director in the enforcement of this article 50.



§ 25-50-110. Reports of investigation

The department, in accordance with the provisions of section 24-1-136, may publish reports based on its investigation or testing of any drug, medicine, compound, or device prescribed, recommended, or used by any individual, person, firm, association, or other entity; and, when the use of any drug, medicine, compound, or device constitutes an imminent danger to health or a gross deception of the public, the department may take appropriate steps to publicize the same.



§ 25-50-111. Investigation not an endorsement

The investigation or testing of any product shall not be deemed to imply or indicate any endorsement of the qualifications or value of the product. No person shall make any representation that investigation or testing under this article 50 constitutes any approval or endorsement of his, her, or its activities by the department. The investigation or testing of any product shall not be deemed to imply or indicate that the product is useless or harmful, and during testing no person shall make any representation, except to the department, that the product under test is discredited or that it has been found useless or harmful.



§ 25-50-112. Exceptions

(1) This article 50 shall not apply to the use of any drug, medicine, compound, or device intended solely for legitimate and bona fide investigational purposes by experts qualified by scientific training and experience to investigate the safety and therapeutic value thereof unless the department finds that the drug, medicine, compound, or device is being used in diagnosis or treatment for compensation and profit.

(2) The provisions of this article 50 shall not apply to any person who depends exclusively upon prayer for healing in accordance with the teachings of a bona fide religious sect, denomination, or organization, nor practitioner thereof.

(3) The provisions of this article 50 shall except any drug that is being clinically investigated as a cure, treatment, or aid to the diagnosis of cancer according to the regulations of the "Federal Food, Drug, and Cosmetic Act".

(4) (a) (I) The provisions of this article 50 shall not apply to the compound known as laetrile when manufactured in Colorado and prescribed by a licensed physician after fully disclosing to his or her patient the known adverse effects and reactions and the known reliability or unreliability in cancer treatment of the compound.

(II) In prescribing the use of laetrile, the licensed physician shall do so only upon a request by the patient.

(III) In complying with a patient's request concerning the use of laetrile, a licensed physician, pharmacist, hospital, or health care facility shall be immune from any civil or criminal liability for prescribing or administering laetrile as provided for in this subsection (4), but nothing in this subsection (4)(a)(III) shall preclude any cause of action brought by a patient against a licensed physician, pharmacist, hospital, or health care facility that does not arise from the prescription or administration of laetrile in accordance with the provisions of this subsection (4).

(b) It is the intent of the general assembly that the exception granted by this subsection (4) does not constitute an endorsement of the use of laetrile nor does it in any way encourage its use.












Title 25.5 - Health Care Policy and Financing

Administration

Article 1 - Department of Health Carepolicy and Financing

Part 1 - General Provisions

§ 25.5-1-101. Short title

This title shall be known and may be cited as the "State Health Care Policy and Financing Act".



§ 25.5-1-102. Legislative declaration

(1) The general assembly declares that state and local policymakers and health and human services administrators recognize that the management of and the delivery system for health and human services have become complex, fragmented, and costly and that the health and human services delivery system in this state should be restructured to adequately address the needs of Colorado citizens.

(2) The general assembly further finds and declares that a continuing budget crisis makes it unlikely that funding sources will keep pace with the increasing demands of health and human services.

(3) Therefore, the general assembly finds that it is appropriate to restructure principal departments responsible for overseeing the delivery of health and human services and to reform the state's health and human services administration and delivery system, using guiding principles and within the time frames set forth in article 1.7 of title 24, C.R.S., as said article existed prior to July 1, 1997. It is the general assembly's intent that the departments of public health and environment, health care policy and financing, and human services be operational, effective July 1, 1994.



§ 25.5-1-103. Definitions

As used in this title, unless the context otherwise requires:

(1) "County board" means the county or district board of social services; except that, in the city and county of Denver, "county board" means the department or agency with the responsibility for public assistance and welfare activities, and, in the city and county of Broomfield, "county board" means the city council or a board or commission with the responsibility for public assistance and welfare activities appointed by the city and county of Broomfield.

(2) "County department" means the county or district department of social services.

(3) "County director" means the director of the county or district department of social services.

(4) "Executive director" means the executive director of the department of health care policy and financing.

(5) "Medical assistance" means any program administered by the state department, including but not limited to the "Colorado Medical Assistance Act", as specified in articles 4, 5, and 6 of this title, the "Children's Basic Health Plan Act", article 8 of this title, the old age pension health and medical care program, and the supplemental old age pension health and medical care program; except that "medical assistance" for purposes of articles 4, 5, and 6 of this title shall have the meaning as defined in section 25.5-4-103 (13).

(5.5) "Medical home" means an appropriately qualified medical specialty, developmental, therapeutic, or mental health care practice that verifiably ensures continuous, accessible, and comprehensive access to and coordination of community-based medical care, mental health care, oral health care, and related services for a child. A medical home may also be referred to as a health care home. If a child's medical home is not a primary medical care provider, the child must have a primary medical care provider to ensure that a child's primary medical care needs are appropriately addressed. All medical homes shall ensure, at a minimum, the following:

(a) Health maintenance and preventive care;

(b) Anticipatory guidance and health education;

(c) Acute and chronic illness care;

(d) Coordination of medications, specialists, and therapies;

(e) Provider participation in hospital care; and

(f) Twenty-four-hour telephone care.

(6) "Recipient" means any person who has been determined eligible to receive benefits or services under this title.

(7) "State board" or "board" means the medical services board created pursuant to section 25.5-1-301.

(8) "State department" means the department of health care policy and financing.

(9) "State designated agency" means an agency designated to perform specified functions that would otherwise be performed by the county departments, including the single entry point agencies and medical assistance sites.



§ 25.5-1-104. Department of health care policy and financing created - executive director - powers, duties, and functions

(1) There is hereby created the department of health care policy and financing, the head of which shall be the executive director of the department of health care policy and financing, which office is hereby created. The executive director shall be appointed by the governor, with the consent of the senate, and shall serve at the pleasure of the governor. The reappointment of an executive director after an initial election of a governor shall be subject to the provisions of section 24-20-109, C.R.S. The executive director has those powers, duties, and functions prescribed for the heads of principal departments in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S., and any powers, duties, and functions set forth in this title.

(2) The department of health care policy and financing shall consist of an executive director of the department of health care policy and financing, the medical services board, and such divisions, sections, and other units as shall be established by the executive director pursuant to the provisions of subsection (3) of this section.

(3) The executive director may establish such divisions, sections, and other units within the state department as are necessary for the proper and efficient discharge of the powers, duties, and functions of the state department; except that such action by the executive director shall not conflict with the implementation requirements for the plan for restructuring the delivery of health and human services in this state, as set forth in article 1.7 of title 24, C.R.S.

(4) The department of health care policy and financing shall be responsible for the administration of the functions and programs as set forth in this title.

(5) (a) The executive director of the state department shall appoint an internal auditor who shall have the status of a division director and, as such, shall have the authority to appoint such personnel as may be necessary to carry out the duties of the internal auditor.

(b) The internal auditor appointed by the executive director pursuant to paragraph (a) of this subsection (5) shall:

(I) Conduct and supervise internal audits of the state department;

(II) Coordinate and facilitate external audits that are performed on the state department by state and federal entities;

(III) Conduct and supervise performance audits for the purpose of determining the efficiency and effectiveness of the state department's operation and administration of programs; and

(IV) Conduct such other audits and perform such other duties as may be specified by the executive director.



§ 25.5-1-105. Transfer of functions

(1) The state department shall, on and after July 1, 1994, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested prior to July 1, 1994, in the Colorado health data commission within the department of local affairs, the department of social services concerning the "Colorado Medical Assistance Act", and the university of Colorado health sciences center concerning health care for the medically indigent.

(2) All rules, regulations, and orders of the department of local affairs, the state department of social services, the state board of social services, the department of regulatory agencies, and the university of Colorado health sciences center adopted prior to July 1, 1994, in connection with the powers, duties, and functions transferred to the state department shall continue to be effective until revised, amended, repealed, or nullified pursuant to law. On and after July 1, 1994, the state board or the executive director, whichever is appropriate, shall adopt rules necessary for the administration of the state department and the administration of the programs set forth in this title.

(3) No suit, action, or other judicial or administrative proceeding lawfully commenced prior to July 1, 1994, or which could have been commenced prior to such date, by or against the department of local affairs, the state department of social services, the department of regulatory agencies, or the university of Colorado health sciences center, or any officer thereof in such officer's official capacity or in relation to the discharge of the official's duties, shall abate by reason of the transfer of duties and functions from said departments to the state department.

(4) The executive director, or a designee of the executive director, may accept, on behalf of and in the name of the state, gifts, donations, and grants for any purpose connected with the work and programs of the state department. Any property so given shall be held by the state treasurer, but the executive director, or the designee therefor, shall have the power to direct the disposition of any property so given for any purpose consistent with the terms and conditions under which such gift was created.

(5) The revisor of statutes is hereby authorized to change all references in the Colorado Revised Statutes to the department of local affairs, the state department of social services, the department of regulatory agencies, and the university of Colorado health sciences center from said references to the state department, as appropriate and with respect to the powers, duties, and functions transferred to the state department. In connection with such authority, the revisor of statutes is hereby authorized to amend or delete provisions of the Colorado Revised Statutes so as to make the statutes consistent with the powers, duties, and functions transferred pursuant to this section.

(6) On and after July 1, 2003, the powers, duties, and functions relating to the old age pension health and medical care program, as specified in section 25.5-2-101, are transferred by a type 2 transfer to the department of health care policy and financing.



§ 25.5-1-105.5. Chief medical officer - qualifications

(1) The executive director shall appoint a chief medical officer who shall:

(a) Have a degree of doctor of medicine or doctor of osteopathy and be licensed to practice medicine in the state of Colorado;

(b) Have at least two years of postgraduate experience in primary care; and

(c) Have at least two years of experience in an administrative capacity in a health care organization.

(2) The chief medical officer shall, with the assistance of advisory committees of the state department, provide medical judgment and advice regarding all medical issues involving programs administered by the state department.

(3) The chief medical officer shall receive a salary within the limits of moneys made available to the state department by appropriation of the general assembly or otherwise.



§ 25.5-1-107. Final agency action - administrative law judge - authority of executive director

(1) The executive director may appoint one or more persons to serve as administrative law judges for the state department pursuant to section 24-4-105, C.R.S., and pursuant to part 10 of article 30 of title 24, C.R.S., subject to appropriations made to the department of personnel. Except as provided in subsection (2) of this section, hearings conducted by the administrative law judge shall be considered initial decisions of the state department and shall be reviewed by the executive director or a designee of the executive director. In the event exceptions to the initial decision are filed pursuant to section 24-4-105 (14)(a)(I), C.R.S., such review shall be in accordance with section 24-4-105 (15), C.R.S. In the absence of any exception filed pursuant to section 24-4-105 (14)(a)(I), C.R.S., the executive director shall review the initial decision in accordance with a procedure adopted by the state board. Such procedure shall be consistent with federal mandates concerning the single state agency requirement. Review by the executive director in accordance with section 24-4-105 (15), C.R.S., or the procedure adopted by the state board pursuant to this section shall constitute final agency action. The administrative law judge may conduct hearings on appeals from decisions of county departments of social services brought by recipients of and applicants for medical assistance and welfare which are required by law in order for the state to qualify for federal funds, and the administrative law judge may conduct other hearings for the state department. Notice of any such hearing shall be served at least ten days prior to such hearing.

(2) Hearings initiated by a licensed or certified provider of services shall be conducted by an administrative law judge for the state department and shall be considered final agency action and subject to judicial review in accordance with the provisions of section 24-4-106, C.R.S., for any party, including the state department, which shall be considered a person for such purposes.



§ 25.5-1-108. Executive director - rules

(1) The executive director shall have authority to promulgate rules in connection with the policies and procedures governing the administration of the department including, but not limited to, rules concerning the following:

(a) Matters of internal administration of the department, including organization, staffing, records, reports, systems, and procedures;

(b) Fiscal and personnel administration for the department;

(c) Accounting and fiscal reporting policies and procedures for disbursement of federal funds, contingency funds, and distribution of available appropriations;

(d) Such other rules relating to those functions the executive director is required to carry out pursuant to the provisions of this title.

(2) Nothing in this section shall be construed to affect any specific statutory provision granting rule-making authority in relation to a specific program to the executive director.



§ 25.5-1-109. Department of health care policy and financing cash fund

All moneys collected by the state department as fees or otherwise shall be transmitted to the state treasurer, who shall credit the same to the department of health care policy and financing cash fund, which fund is hereby created in the state treasury. Moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of the state department's duties as provided by law.



§ 25.5-1-109.5. Clinical standards - development

(1) The general assembly finds that:

(a) It is important to collect and analyze objective clinical standards to maximize the scarce dollars available for medical care; and

(b) The development of an ongoing, transparent measurement of health outcomes is essential to ensure quality health care for Coloradans.

(2) (a) The state department, following consultation with external clinical advisors, shall develop clinical standards and methods for collecting, analyzing, and disclosing information regarding clinical performance, including but not limited to immunization rates, medical home standards, clinical care guidelines, care coordination, case management, disease management, and coordination and integration of mental health services. The standards and methods shall be consistent with national guidelines and standards regarding the collection and analysis of health data, where feasible, and shall meet the federal reporting requirements established under Titles XIX and XXI of the federal "Social Security Act", 42 U.S.C. secs. 1396 and 1397.

(b) Repealed.



§ 25.5-1-114. Grants-in-aid - county supervision

(1) The state department shall consult with and coordinate with the counties before making any changes that affect county operations in the implementation of this section, when possible under state statutes and federal statutes and regulations.

(2) In administering any funds appropriated or made available to the state department for medical assistance administration, the state department has the power to:

(a) Require as a condition for receiving grants-in-aid that each county in this state shall bear the proportion of the total expense of furnishing medical assistance administration as is fixed by law relating to such assistance;

(b) Terminate any grants-in-aid to any county of this state if the laws and regulations providing such grants-in-aid and the minimum standards prescribed by rules of the state department thereunder are not complied with;

(c) Undertake forthwith the administration of any or all medical assistance within any county of this state which has had any or all of its grants-in-aid terminated pursuant to paragraph (b) of this subsection (2); but the county shall continue to meet the requirements of paragraph (a) of this subsection (2);

(d) Recover any moneys owed by a county to the state by reducing the amount of any payments due from the state in connection with the administration of medical assistance;

(e) Take any other action which may be necessary or desirable for carrying out the provisions of this title.

(3) The state department, under the supervision of the executive director, shall provide supervision of county departments for the effective administration of medical assistance as set out in the rules of the executive director and the rules of the state board pursuant to section 25.5-1-301; except that nothing in this subsection (3) shall be construed to allow counties to continue to receive an amount equal to the increased funding in the event the said funding is no longer available from the federal government.



§ 25.5-1-114.5. Medicaid fraud detection - request for information

(1) In enacting this section, the general assembly intends to:

(a) Implement waste, fraud, and abuse detection, prevention, and recovery solutions to improve program integrity in the state's medicaid program and create efficiency and cost savings through a shift from a retrospective "pay and chase" model to a prospective prepayment model; and

(b) Invest in the most cost-effective technologies or strategies that yield the highest return on investment.

(2) By September 30, 2013, the state department shall issue a request for information to seek input from potential contractors on capabilities that the state department does not currently possess, functions that the state department is not currently performing, and the cost structures associated with implementing:

(a) Advanced predictive modeling and analytics technologies to provide a comprehensive and accurate view across all providers, recipients, and geographic locations within the medicaid program in order to:

(I) Identify and analyze those billing and utilization patterns that represent a high risk of fraudulent activity;

(II) Be easily integrated into the existing medicaid program claims operations;

(III) Undertake and automate such analysis before payment is made to minimize disruptions to state department operations and speed claim resolution;

(IV) Prioritize the identified transactions for additional review before payment is made based upon the likelihood of potential waste, fraud, or abuse;

(V) Obtain outcome information from adjudicated claims to allow for refinement and enhancement of the predictive analytics technologies based on historical data and algorithms with the system; and

(VI) Prevent the payment of claims for reimbursement that have been identified as potentially wasteful, fraudulent, or abusive until the claims have been automatically verified as valid;

(b) Provider and recipient data verification and screening technology solutions, which may use publicly available records, for the purposes of automating reviews and identifying and preventing inappropriate payments by:

(I) Identifying associations between providers, practitioners, and beneficiaries that indicate rings of collusive fraudulent activity; and

(II) Discovering recipient attributes that indicate improper eligibility, including but not limited to death, out-of-state residency, inappropriate asset ownership, or incarceration; and

(c) Fraud investigation services that combine retrospective claims analysis and prospective waste, fraud, or abuse detection techniques. These services must include analysis of historical claims data, medical records, suspect provider databases, and high-risk identification lists, as well as direct recipient and provider interviews. Emphasis must be placed on the state department providing education to providers and allowing them the opportunity to review and correct any problems identified prior to administrative proceedings.

(3) In addition to the information provided pursuant to subsection (2) of this section, a potential contractor responding to the request for information shall include information concerning:

(a) The extent to which the potential contractor will seek clinical and technical expertise from Colorado providers concerning the design and implementation of the medicaid fraud detection system described in this section and the method or methods for seeking that expertise; and

(b) The potential contractor's ability to create an education and outreach program that is widely available and easily accessible to Colorado providers for purposes of educating providers on issues relating to coverage and coding.

(4) (a) The state department is encouraged to use the results of the request for information to create formal requests for proposals to carry out the work identified in this section if the following conditions are met:

(I) The state department expects to generate state savings by preventing fraud, waste, and abuse;

(II) This work can be integrated into the state department's current medicaid operations without creating additional costs to the state; and

(III) The reviews or audits are not anticipated to delay or improperly deny the payment of legitimate claims to providers.

(b) Prior to awarding any contract pursuant to this section, the state department shall establish an appeal process for providers that minimizes the administrative burden placed on providers, limits the number of medical records requests, and provides adequate time for providers to respond to inquiries.

(5) It is the intent of the general assembly that the savings achieved through this section must more than cover the cost of implementation and administration. Therefore, to the extent possible, technology services used in carrying out this section must be secured using the savings generated by the program, with the state's direct cost funded through the actual savings achieved.



§ 25.5-1-115. Locating violators - recoveries

(1) The executive director of the state department, or district attorneys may request and shall receive from departments, boards, bureaus, or other agencies of the state or any of its political subdivisions, and the same are authorized to provide, such assistance and data as will enable the state department and county departments properly to carry out their powers and duties to locate and prosecute any person who has fraudulently obtained medical assistance under this title. Any records established pursuant to the provisions of this section shall be available only to the state department, the department of human services, the county departments, the attorney general, and the district attorneys, county attorneys, and courts having jurisdiction in fraud or recovery proceedings or actions.

(2) (a) All departments and agencies of the state and local governments shall cooperate in the location and prosecution of any person who has fraudulently obtained medical assistance under this title, and, on request of the county board, the county director, the state department, or the district attorney of any judicial district in this state, shall supply all information on hand relative to the location, employment, income, and property of such persons, notwithstanding any other provision of law making such information confidential, except the laws pertaining to confidentiality of any tax returns filed pursuant to law with the department of revenue. The department of revenue shall furnish at no cost to inquiring departments and agencies such information as may be necessary to effectuate the purposes of this article. The procedures whereby this information will be requested and provided shall be established by rule of the state department. The state department or county departments shall use such information only for the purposes of administering medical assistance under this title, and the district attorney shall use it only for the prosecution of persons who have fraudulently obtained medical assistance under this title, and shall not use the information, or disclose it, for any other purpose.

(b) (I) Whenever the state department, or a district attorney for the state department, or the state department on behalf of a county department, recovers any amount of fraudulently obtained medical assistance funds, the federal government shall be entitled to a share proportionate to the amount of federal funds paid unless a different amount is otherwise provided by federal law, the state shall be entitled to a share proportionate to the amount of state funds paid and such additional amounts of federal funds recovered as provided by federal law, and the county department shall be entitled to a share proportionate to the amount of county funds paid unless a different amount is provided pursuant to federal law or this section.

(II) (A) Whenever a county department, a county board, a district attorney, or a state department on behalf of a county department recovers any amount of fraudulently obtained public assistance funds in the form of assistance payments, it shall be deposited in the county social services fund, and the federal government is entitled to a share proportionate to the amount of federal funds paid, unless a different amount is provided for by federal law, the state is entitled to a share proportionate to one-half the amount of state funds paid, and the county is entitled to a share proportionate to the amount of county funds paid and, in addition, a share proportionate to one-half the amount of state funds paid.

(B) Whenever a county department, a county board, a district attorney, or a state department on behalf of a county department recovers any amount of fraudulently obtained medical assistance, it shall be deposited in the county social services fund, and the federal government is entitled to a share proportionate to the amount of federal funds paid, unless a different amount is provided for by federal law, and the county is entitled to the remaining funds.

(3) Whenever a county department, a county board, a district attorney, or the state department on behalf of the county recovers any amount of medical assistance payments that were obtained through unintentional client error, the federal government shall be entitled to a share proportionate to the amount of federal funds paid, unless a different amount is provided for by federal law, the state shall be entitled to a share proportionate to seventy-five percent of the amount of state funds paid, the county shall be entitled to a share proportionate to the amount of county funds paid, if any, and, in addition, a share proportionate to twenty-five percent of the amount of state funds paid.

(4) Actual costs and expenses incurred by the district attorney's office in carrying out the provisions of subsection (2) of this section shall be billed to counties or a county within the judicial district in the proportions specified in section 20-1-302, C.R.S. Each county shall make an annual accounting to the state department on all amounts recovered.



§ 25.5-1-115.5. Medical assistance fraud - report

(1) Notwithstanding the provisions of section 24-1-136 (11)(a)(I), on or before November 1, 2017, and on or before November 1 each year thereafter, the state department shall submit a written report to the joint budget committee; the judiciary committee and the public health care and human services committee of the house of representatives, or their successor committees; and to the judiciary committee and the health and human services committee of the senate, or their successor committees, concerning fraud in the medicaid program. The state department shall compile a single, comprehensive report that includes the information described in this subsection (1), as well as information that the attorney general provides to the state department pursuant to section 25.5-4-303.3. The state department shall report to the general assembly concerning the fraudulent receipt of medicaid benefits, including, at a minimum:

(a) Investigations of client fraud during the year;

(b) Termination of client medicaid benefits due to fraud;

(c) District attorney action, including, at a minimum, criminal complaints requested, cases dismissed, cases acquitted, convictions, and confessions of judgment;

(d) Recoveries, including fines and penalties, restitution ordered, and restitution collected;

(e) Trends in methods used to commit client fraud, excluding law enforcement-sensitive information; and

(f) An estimate of the total savings, total cost, and net cost-effectiveness of fraud detection and recovery efforts.



§ 25.5-1-116. Records confidential - authorization to obtain records of assets - release of location information to law enforcement agencies - outstanding felony arrest warrants

(1) The state department may establish reasonable rules to provide safeguards restricting the use or disclosure of information concerning applicants, recipients, and former and potential recipients of medical assistance to purposes directly connected with the administration of such medical assistance and related state department activities and covering the custody, use, and preservation of the records, papers, files, and communications of the state and county departments. Whenever, under provisions of law, names and addresses of applicants for, recipients of, or former and potential recipients of medical assistance are furnished to or held by another agency or department of government, such agency or department shall be required to prevent the publication of lists thereof and their uses for purposes not directly connected with the administration of such medical assistance.

(2) (a) (I) Except as provided in subparagraphs (II) and (III) of this paragraph (a), it is unlawful for any person to solicit, disclose, or make use of or to authorize, knowingly permit, participate in, or acquiesce in the use of any lists or names of or any information concerning persons applying for or receiving public assistance and welfare directly or indirectly derived from the records, papers, files, or communications of the state or county departments or subdivisions or agencies thereof or acquired in the course of the performance of official duties. No financial institution or insurance company that provides the data, whether confidential or not, required by the state department, in accordance with the provisions of this subsection (2), shall be liable for the provision of the data to the state department nor for any use made thereof by the state department.

(II) The information described in subparagraph (I) of this paragraph (a) may be disclosed for purposes directly connected with the administration of medical assistance and in accordance with this paragraph (a) and paragraphs (b) and (c) of this subsection (2) and with the rules of the state department.

(III) (A) Notwithstanding any provision of state law to the contrary and to the extent allowable under federal law, at the request of the Colorado bureau of investigation, the state department shall provide the bureau with information concerning the location of any person whose name appears in the department's records who is the subject of an outstanding felony arrest warrant. Upon receipt of such information, it shall be the responsibility of the bureau to provide appropriate law enforcement agencies with location information obtained from the state department. Location information provided pursuant to this section shall be used solely for law enforcement purposes. The state department and the bureau shall determine and employ the most cost-effective method for obtaining and providing location information pursuant to this section. Neither the state department nor its employees or agents shall be liable in civil action for providing information in accordance with the provisions of this sub-subparagraph (A).

(B) As used in sub-subparagraph (A) of this subparagraph (III), "law enforcement agency" means any agency of the state or its political subdivisions that is responsible for enforcing the laws of this state. "Law enforcement agency" includes but is not limited to any police department, sheriff's department, district attorney's office, the office of the state attorney general, and the Colorado bureau of investigation.

(b) By signing an application or redetermination of eligibility form for medical assistance, an applicant authorizes the state department to obtain records pertaining to information provided in that application or redetermination of eligibility form from a financial institution, as defined in section 15-15-201 (4), C.R.S., or from any insurance company. The application or redetermination of eligibility form shall contain language clearly indicating that signing constitutes such an authorization.

(c) (I) In order to determine if applicants for or recipients of medical assistance have assets within eligibility limits, the state department may provide a list of information identifying these applicants or recipients to any financial institution, as defined in section 15-15-201 (4), C.R.S., or to any insurance company. This information may include identification numbers or social security numbers. The state department may require any such financial institution or insurance company to provide a written statement disclosing any assets held on behalf of individuals adequately identified on the list provided. Before a termination notice is sent to the recipient, the county department or the medical assistance site in verifying the accuracy of the information obtained as a result of the match shall contact the recipient and inform the recipient of the apparent results of the computer match and give the recipient the opportunity to explain or correct any erroneous information secured by the match. The requirement to run a computerized match shall apply only to information that is entered in the financial institution's or insurance company's data processing system on the date the match is run and shall not be deemed to require any such institution or company to change its data or make new entries for the purpose of comparing identifying information. The cost of providing such computerized match shall be borne by the state department.

(II) For the fiscal year beginning July 1, 1984, and thereafter, all funds expended by the state department to pay the cost of providing such computerized matches shall be subject to an annual appropriation by the general assembly.

(III) The state department may expend funds appropriated pursuant to subparagraph (II) of this paragraph (c) in an amount not to exceed the amount of annualized general fund savings that result from the termination of recipients from medical assistance specifically due to disclosure of assets pursuant to this subsection (2).

(d) No applicant shall be denied nor any recipient discontinued due to the disclosure of their assets unless and until the county department or medical assistance site has assured that such assets taken together with other assets exceed the limit for eligibility of countable assets. Any information concerning assets found may be used to determine if such applicant's or recipient's eligibility for other medical assistance is affected.

(3) The applicant for or recipient of medical assistance, or his or her representative, shall have an opportunity to examine all applications and pertinent records concerning said applicant or recipient which constitute a basis for denial, modification, or termination of such medical assistance or to examine such records in case of a fair hearing.

(4) Any person who violates subsection (1) or (2) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.



§ 25.5-1-117. County departments - district departments

(1) Except as provided in subsection (2) of this section, there shall be established in each county of the state a county department of social services that shall consist of a county board of social services, a county director of social services, and any additional employees as may be necessary for the efficient performance of public assistance, as defined in section 26-2-103 (7), C.R.S., and medical assistance.

(2) Single entry point agencies established pursuant to part 1 of article 6 of this title, other than county departments acting as single entry point agencies, may act as state designated agencies and are hereby authorized to carry out functions as specified in part 1 of article 6 of this title that are otherwise performed by county departments.

(3) With the approval of the department of human services, two or more counties may jointly establish a district department of social services. All duties and responsibilities for county departments set forth in this title shall also apply to district departments of social services.



§ 25.5-1-118. Duties of county departments

(1) The county departments or other state designated agencies, where applicable, shall serve as agents of the state department and shall be charged with the administration of medical assistance and related activities in the respective counties in accordance with the rules of the state department.

(2) The county departments or other state designated agencies, where applicable, shall report to the state department at such times and in such manner and form as the state department may from time to time direct.

(3) The county department or other state designated agencies, where applicable, in each county shall submit quarterly and annually to the board of county commissioners a budget containing an estimate and supporting data setting forth the amount of money needed to carry out the provisions of this title.



§ 25.5-1-119. County staff

The county director, with the approval of the county board, shall appoint such staff as may be necessary as determined by the state department rules to administer medical assistance within the county. The staff shall be appointed and shall serve in accordance with a merit system for the selection, retention, and promotion of county department employees as described in section 26-1-120, C.R.S. The salaries of the staff members shall be fixed in accordance with the rules and salary schedules prescribed by the state department or the department of human services, whichever is appropriate; except that, once a county transfers its county employees to a successor merit system as provided in section 26-1-120, C.R.S., the salaries shall be fixed by the county commissioners.



§ 25.5-1-120. Appropriations

(1) (a) For carrying out the duties and obligations of the state department and county departments under the provisions of this title and for matching such federal funds or meeting maintenance of effort requirements as may be available for public assistance and welfare activities in the state, including medical assistance administration and related activities, the general assembly, in accordance with the constitution and laws of the state of Colorado, shall make adequate appropriations for the payment of such costs, pursuant to the budget prepared by the executive director.

(b) If the federal law shall provide federal funds, in cash or in another form such as medical assistance, not otherwise provided for in this title, the state department is authorized to make such payments or offer such services in accordance with the requirements accompanying said federal funds within the limits of available state appropriations.

(c) When the executive director determines that adequate appropriations for the payment of the costs described in paragraph (a) of this subsection (1) have not been made and that an overexpenditure of an appropriation will occur based upon the state department's estimates, the state board may take actions consistent with state and federal law to bring the rate of expenditure into line with available funds. The general assembly declares that case load and utilization based on medical necessity are legitimate reasons for supplemental funding.

(2) The general assembly shall appropriate from the general fund to the state department moneys for the costs of administering medical assistance programs and the state's share of the costs of administering such functions by the county departments amounts sufficient for the proper and efficient performance of the duties imposed upon them by law, including a legal advisor appointed by the attorney general. The general assembly shall make two separate appropriations, one for the administrative costs of the state department and another for the administrative costs of the county departments. Any applicable matching federal funds shall be apportioned in accordance with the federal regulations accompanying such funds. Any unobligated and unexpended balances of appropriated state general funds remaining at the end of each fiscal year shall be credited to the state general fund.

(3) The expenses of training personnel for special skills relating to medical assistance, as such expenses shall be determined and approved by the state department, may be paid from state and federal funds available for such training purposes.



§ 25.5-1-121. County expenditures - advancements - procedures

(1) For purposes of this article, under rules of the state department, administrative costs shall include: Salaries of the county director and employees of the county department staff engaged in the performance of medical assistance activities; the county's payments on behalf of such employees for old age and survivors' insurance or pursuant to a county officers' and employees' retirement plan and for any health insurance plan, if approved by the state department; the necessary travel expenses of the county board and the administrative staff of the county department in the performance of their duties; necessary telephone and other electronic means of communication; necessary equipment and supplies; necessary payments for postage and printing, including the printing and preparation of county warrants required for the administration of the county department; and such other administrative costs as may be approved by the state department; but advancements for office space, utilities, and fixtures may be made from state funds only if federal matching funds are available.

(2) Notwithstanding any other provision of this article, the county department may spend in excess of twenty percent of actual costs for the purpose of matching federal funds for the administration of the child support enforcement program or for the administrative costs of activities involving food stamp, public assistance, or medical assistance fraud investigations or prosecutions.

(3) (a) Notwithstanding any other provision of this article, the county department may receive and spend federal funds to which it is entitled based on the county's certification of public expenditures for administrative costs made by other entities within the county, which expenditures:

(I) Are from sources other than the county social services fund;

(II) Are in excess of the county department's portion, as required pursuant to section 25.5-1-114 (2)(a), of the administrative costs; and

(III) Are for an administrative activity that has been approved by the state department as an activity that is eligible for reimbursement under a federal program.

(b) Acceptance and expenditure of federal funds pursuant to paragraph (a) of this subsection (3) shall not affect the state's share of and contribution to the administrative costs. The county shall be solely responsible for certifying the nonfederal share that is in excess of the county's required portion of the administrative costs. The state department may retain up to five percent of any federal funds received by a county department pursuant to this subsection (3). In addition, the state, in accordance with the provisions of section 26-1-109 (4)(d), C.R.S., shall recover any federal funds received by the county through the certification of public expenditures that are subsequently determined to be ineligible for federal reimbursement.



§ 25.5-1-122. County appropriation increases - limitations

(1) Beginning in calendar fiscal year 1994 and for each calendar fiscal year thereafter to and including calendar fiscal year 1997, the board of county commissioners in each county of this state shall annually appropriate funds for the county share of the administrative costs of medical assistance in the county in an amount equal to the actual county share for the previous fiscal year adjusted by an amount equal to the actual county share for the previous fiscal year multiplied by the percentage of change in property tax revenue.

(2) For the purposes of this section:

(a) "County share" means the actual amount of the county share for the previous fiscal year. "County share" shall not include:

(I) The amount expended by the county from the county contingency fund or the county tax base relief fund pursuant to section 26-1-126, C.R.S.;

(II) The amount expended by the county for general assistance pursuant to part 1 of article 17 of title 30, C.R.S.; and

(III) The amount expended by the county for programs or services provided by the county on its own, without requirements or funding from any other governmental agency.

(b) "Percentage of change in property tax revenue" means the difference between the total property tax levied for the previous fiscal year less the amount levied for debt service for the previous fiscal year and the total property tax levied for the year for which the percentage of change in tax revenue is being calculated less the amount levied for debt service for the year in which the percentage of change in tax revenue is being calculated divided by the total property tax levied for the previous fiscal year less the amount levied for debt service for the previous fiscal year.

(3) Notwithstanding the provisions of section 25.5-1-121, a county in the state shall not be required to contribute more than the amount set forth in subsection (1) of this section in any fiscal year. Nothing in this section shall be construed to limit the ability of a county to establish programs or services provided by the county on its own, without requirements or funding from any other governmental agency.

(4) (Deleted by amendment, L. 2008, p. 1812, § 3, effective June 2, 2008.)

(5) Any amounts remaining in the county social services fund created in section 26-1-123, C.R.S., at the end of any fiscal year shall remain in the county fund for expenditure as determined by the board of county commissioners for administrative costs of public assistance, medical assistance, and food stamps, and program costs of public assistance and food stamps.

(6) The limitation set forth in this section on the increase in the county share of the administrative costs of medical assistance will result in increased costs to the state. By making state funds available, the state is encouraging counties not to exercise any right a county may have pursuant to section 20 (9) of article X of the Colorado constitution to reduce or end its share of the costs of medical assistance administration for the county for three fiscal years following the fiscal year in which the state funds are received. If a county accepts funds from the state based on the limitation provided in this section for any fiscal year, the county agrees not to exercise any rights the county may have to reduce or end its share of the costs of medical assistance administration for the fiscal year in which the funds are accepted. Nothing in this subsection (6) or any agreement pursuant to this subsection (6) shall be construed to affect the existence or status of any rights accruing to the state or any county pursuant to section 20 (9) of article X of the Colorado constitution.



§ 25.5-1-123. Medical homes for children - legislative declaration - duties of the department

(1) The general assembly hereby finds and declares that:

(a) The best medical care for infants, children, and adolescents is provided through a medical home, as defined in section 25.5-1-103, and that is consistent with the joint principles of a patient-centered medical home. Those principles shall include a whole-person orientation, care that is coordinated and integrated across all elements of the complex health care system and the patient's community, and care that provides for quality and safety of the patient where qualified health care practitioners provide primary care and help manage and facilitate all aspects of medical care.

(b) Infants, children, and adolescents and their families work best with a health care practitioner who knows the family and who develops a partnership of mutual responsibility and trust;

(c) Medical care provided through emergency departments, walk-in clinics, and other urgent-care facilities is often more costly and less effective than care given by a physician with prior knowledge of the child and his or her family; and

(d) The state department should strive to find a medical home for each child receiving services through the state medical assistance program, articles 4, 5, and 6 of this title, or the children's basic health plan, article 8 of this title.

(2) On or before July 1, 2008, the state department, in conjunction with the Colorado medical home initiative in the department of public health and environment, shall develop systems and standards to maximize the number of children enrolled in the state medical assistance program or the children's basic health plan who have a medical home. The systems and standards developed shall include, but need not be limited to, ways to ensure that a medical home shall offer family-centered, compassionate, culturally effective care and sensitive, respectful communication to a child and his or her family.

(3) Repealed.



§ 25.5-1-124. Early intervention payment system - participation by state department - rules

(1) The state department shall participate in the development and implementation of the coordinated system of payment for early intervention services authorized pursuant to part 7 of article 10.5 of title 27, C.R.S., and Part C of the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq., as amended.

(2) The state department shall ensure that the early intervention services and payments for recipients of medical assistance under this title are integrated into the coordinated early intervention payment system developed pursuant to part 7 of article 10.5 of title 27, C.R.S. To the extent necessary to achieve the coordinated payment system and coverage of those early intervention services under this title, the state department shall amend the state plan for medical assistance or seek the necessary federal authorization, promulgate rules, and modify the billing system for medical assistance to facilitate the coordinated payment system.

(3) The state department shall also make any modifications necessary to the "Children's Basic Health Plan Act", article 8 of this title, including promulgating rules, to ensure that the children's basic health plan is integrated into the coordinated early intervention payment system developed pursuant to part 7 of article 10.5 of title 27, C.R.S.

(4) Repealed.

(5) (a) As used in this section, unless the context otherwise requires, "early intervention services" means those services defined as early intervention services by the department of human services in accordance with section 27-10.5-702 (7), C.R.S., that are determined, through negotiation between the state department and the department of human services, to be medically necessary under medical assistance and cost-effective. After negotiating the scope of early intervention services to be covered under medical assistance, the state department and the department of human services shall submit to the joint budget committee of the general assembly, as part of each department's annual budget request, a proposal for the scope of coverage of early intervention services under medical assistance, including the anticipated costs of such coverage and whether the payment of such costs through medical assistance is cost-effective.

(b) "Early intervention services" shall not include the following:

(I) Nonemergency medical transportation;

(II) Respite care;

(III) Service coordination, as defined in 34 CFR 303.12 (d)(11); and

(IV) (A) Assistive technology.

(B) The exclusion of assistive technology shall not apply to durable medical equipment that is otherwise covered under the children's basic health plan, as defined in section 25.5-8-103 (2).



§ 25.5-1-126. Discounted prices for durable medical equipment and supplies

(1) The state department shall work with one or more nonprofit organizations to develop a link of approved vendors who are willing to sell durable medical equipment and medical supplies at discounted prices to persons who have applied for, but are not yet receiving, benefits under the "Colorado Medical Assistance Act". The state department shall provide the exclusive criteria for a nonprofit organization to use to approve a vendor for placement on the approved vendor list.

(2) The state department shall maintain a link of approved vendors developed pursuant to this section and shall:

(a) Make the link available on the state department's website; and

(b) Provide copies of the list to county departments and to sites authorized to accept medical assistance applications pursuant to section 25.5-4-205 (1), through the survey given to applicants.



§ 25.5-1-127. Third-party benefit denials information

The state department shall provide information to recipients of benefits under this title concerning their right to appeal a denial of benefits by a third party and shall post information on the state department's website concerning recipients' abilities to appeal a third party's denial of benefits, including but not limited to providing a link to information on the insurance commissioner's website regarding such appeals.



§ 25.5-1-128. Provider payments - compliance with state fiscal requirements - definitions - rules

(1) (a) Notwithstanding any provision of law to the contrary, when the state department has regulatory authority over a program and when the provider has already signed a state department-approved provider application to provide a service or to bill the state department or its authorized contractor for a service, the state department-approved provider application shall serve to fulfill the requirements of a commitment voucher and the fiscal requirements of section 24-30-202 (1), C.R.S.

(b) The executive director may promulgate rules to exempt a provider who provides services through a program as described in paragraph (a) of this subsection (1) for any program the state department is authorized by law to administer, including but not limited to:

(I) The "Colorado Medical Assistance Act", articles 4 to 6 of this title;

(II) The "Children's Basic Health Plan Act", article 8 of this title;

(III) The "Colorado Indigent Care Program", part 1 of article 3 of this title;

(IV) The school health services program authorized by section 25.5-5-318;

(V) Programs that are funded through the primary care fund, created in section 24-22-117 (2)(b), C.R.S.; and

(VI) The state-funded old age pension health and medical care program pursuant to article 2 of this title.

(2) As used in this section, unless the context otherwise provides, "provider" means a health care provider, a mental health care provider, a pharmacist, a home health agency, a general provider as defined in section 25.5-3-103 (3), school district as defined in section 25.5-5-318 (1)(a), or any other entity that provides health care, health care coordination, outreach, enrollment, or administrative support services to recipients through fee-for-service, the primary care physician program, a managed care entity, a behavioral health organization, a medical home, or any system of care that coordinates health care or services as defined and authorized through rules promulgated by the state board or by the executive director.






Part 2 - Programs to Be Administered by the Department

§ 25.5-1-201. Programs to be administered by the department of health care policy and financing

(1) Programs to be administered and functions to be performed by the department of health care policy and financing shall be as follows:

(a) The "Colorado Medical Assistance Act", as specified in articles 4, 5, and 6 of this title;

(b) The "Colorado Indigent Care Program", as specified in part 1 of article 3 of this title;

(c) Effective July 1, 1996, school entry immunization, as specified in part 9 of article 4 of title 25, C.R.S. Commencing on and after the fiscal year beginning July 1, 1996, the state department is authorized to contract with the department of public health and environment for the purpose of enforcing the school entry immunization requirements.

(d) Repealed.

(e) The "Children's Basic Health Plan Act", as specified in article 8 of this title;

(f) The old age pension health and medical care program, as specified in section 25.5-2-101; and

(g) Programs, services, and supports for persons with intellectual and developmental disabilities, as specified in article 10 of this title.



§ 25.5-1-203. Prescription drug information and technical assistance program - expansion

The state department may expand the prescription drug information and technical assistance program created in section 25.5-5-507 to include persons receiving drug benefits pursuant to any program that is administered by the state department.



§ 25.5-1-204. Advisory committee to oversee the all-payer health claims database - creation - members - duties - legislative declaration - rules

(1) The general assembly hereby finds and declares that an advisory committee for the all-payer health claims database would support the database in its established mission of facilitating the reporting of health care and health quality data that results in transparent and public reporting of safety, quality, cost, and efficiency information; and analysis of health care spending and utilization patterns for purposes that improve the population's health, improve the care experience, and control costs.

(2) (a) No later than August 1, 2013, the executive director shall appoint an advisory committee to oversee the Colorado all-payer health claims database. The advisory committee shall include the following members:

(I) A member of academia with experience in health care data and cost efficiency research;

(II) A representative of:

(A) A statewide association of hospitals;

(B) An integrated multi-specialty organization;

(C) Physicians and surgeons;

(D) An organization that processes insurance claims or certain aspects of employee benefit plans for a separate entity;

(E) A nonprofit organization that demonstrates experience working with employers to enhance value and affordability in health insurance;

(F) Dental insurers;

(G) Pharmacists or an affiliate society;

(H) Pharmacy benefit managers;

(I) A statewide association of ambulatory surgical centers;

(III) A representative, who is not a supplier or broker of health insurance, of:

(A) Small employers that purchase group health insurance for employees;

(B) Large employers that purchase health insurance for employees;

(C) Self-insured employers;

(IV) A representative from a community mental health center who has experience in behavioral health data collection;

(V) Three representatives with a demonstrated record of advocating health care issues on behalf of consumers;

(VI) Two representatives of health insurers, one who represents nonprofit insurers and one who represents for-profit insurers;

(VII) Two representatives of nonprofit organizations that facilitate health information exchange to improve health care for all Coloradans;

(VIII) The executive director or his or her designee, serving as an ex officio member;

(IX) The commissioner of insurance or his or her designee, serving as an ex officio member;

(X) A representative of the department of personnel, serving as an ex officio member;

(XI) The director of the office of information and technology or his or her designee, serving as an ex officio member; and

(XII) Two members of the general assembly, one appointed by the majority leader of the senate and one appointed by the majority leader of the house of representatives; except that, if the majority leaders are from the same political party, the minority leader of the house of representatives shall appoint the second member. The two members of the general assembly shall serve as ex officio members.

(b) The advisory committee shall make recommendations to the executive director and the Colorado all-payer health claims database administrator related to the Colorado all-payer health claims database. The recommendations include the following:

(I) Procedures for the collection, retention, use, and disclosure of data from the Colorado all-payer health claims database, including procedures and safeguards to protect the privacy, integrity, confidentiality, and availability of any data;

(II) Guidelines for charging for custom reports from the Colorado all-payer health claims database;

(III) Procedures to ensure compliance with the "Health Insurance Portability and Accountability Act of 1996", Pub.L. 104-191, as amended, and implementing federal regulations;

(IV) Procedures to ensure compliance with other state and federal privacy laws; and

(V) Procedures for data confidentiality and data disposal if the Colorado all-payer health claims database ceases to exist.

(c) The members of the advisory committee appointed pursuant to subparagraph (XII) of paragraph (a) of this subsection (2) are entitled to receive compensation and reimbursement of expenses as provided in section 2-2-326, C.R.S.

(3) (a) The administrator shall prepare and file annual reports to the legislature by March 1 of each year. The annual report must contain:

(I) The uses of the data in the all-payer health claims database;

(II) Public studies produced by the administrator;

(III) The cost of administering the Colorado all-payer health claims database, the sources of the funding, and the total revenue taken in by the database;

(IV) The recipients of the data, the purposes for the data requests, and whether a fee was charged for the data;

(V) A fee schedule displaying the fees for providing custom data reports from the Colorado all-payer health claims database.

(b) The executive director shall require an evaluation of the Colorado all-payer health claims database initiative every five years beginning in 2018, to ensure that the database accomplishes the goals of this section. The report must contain metrics that document and demonstrate the achievements or challenges of the program goals.

(4) The administrator shall seek funding for the creation of the all-payer health claims database and develop a plan for the financial stability of the database. If sufficient funding is received through gifts, grants, and donations on or before January 1, 2012, as determined by the executive director, the administrator shall, in consultation with the advisory committee, create the Colorado all-payer claims database. The Colorado all-payer claims database shall be operational no later than January 1, 2013.

(5) If sufficient funding is received, the executive director shall direct the administrator to create the database and the administrator shall:

(a) Determine the data to be collected from payers and the method of collection, including mandatory and voluntary reporting of health care and health quality data;

(b) Seek to establish agreements for voluntary reporting of health care claims data from health care payers that are not subject to mandatory reporting requirements in order to ensure availability of the most comprehensive and systemwide data on health care costs and quality;

(c) Seek to establish agreements or requests with the federal centers for medicare and medicaid services to obtain medicare health claims data;

(d) Determine the measures necessary to implement the reporting requirements in a manner that is cost-effective and reasonable for data sources and timely, relevant, and reliable for consumers, public and private purchasers, providers, and policymakers;

(e) Determine the reports and data to be made available to the public with recommendations from the advisory committee in order to accomplish the purposes of this section, including conducting studies and reporting the results of the studies;

(f) Collect, aggregate, distribute, and publicly report performance data on quality, health outcomes, health disparities, cost, utilization, and pricing in a manner accessible for consumers, public and private purchasers, providers, and policymakers;

(g) Protect patient privacy in compliance with state and federal medical privacy laws while preserving the ability to analyze data and share with providers and payers to ensure accuracy prior to the public release of information;

(h) Repealed.

(i) Provide leadership and coordination of public and private health care quality and performance measurements to ensure efficiency, cost-effectiveness, transparency, and informed choice by consumers and public and private purchasers.

(6) The administrator, with input from the advisory committee:

(a) Shall incorporate and utilize publicly available data other than administrative claims data if necessary to measure and analyze a significant health care quality, safety, or cost issue that cannot be adequately measured with administrative claims data alone;

(b) Shall require payer data sources to submit data necessary to implement the all-payer claims database;

(c) Shall determine the data elements to be collected, the reporting formats for data submitted, and the use and reporting of any data submitted. Data collection shall align with national, regional, and other uniform all-payer claims databases' standards where possible.

(d) May audit the accuracy of all data submitted;

(e) May contract with third parties to collect and process the health care data collected pursuant to this section. The contract shall prohibit the collection of unencrypted social security numbers and the use of the data for any purpose other than those specifically authorized by the contract. The contract shall require the third party to transmit the data collected and processed under the contract to the administrator or other designated entity.

(f) May share data regionally or help develop a multistate effort if recommended by the advisory committee.

(7) The all-payer health claims database shall:

(a) Be available to the public when disclosed in a form and manner that ensures the privacy and security of personal health information as required by state and federal law, as a resource to insurers, consumers, employers, providers, purchasers of health care, and state agencies to allow for continuous review of health care utilization, expenditures, and quality and safety performance in Colorado;

(b) Be available to state agencies and private entities in Colorado engaged in efforts to improve health care, subject to rules promulgated by the executive director;

(c) Be presented to allow for comparisons of geographic, demographic, and economic factors and institutional size;

(d) Present data in a consumer-friendly manner.

(8) The collection, storage, and release of health care data and other information pursuant to this section is subject to the federal "Health Insurance Portability and Accountability Act of 1996", Pub.L. 104-191, as amended.

(9) The executive director shall promulgate rules as necessary to implement this section, which rules shall include the assessment of a fine for a payer required to submit data that does not comply with this section. Any fines collected shall be deposited in the all-payer health claims database cash fund, which is hereby created in the state treasury. The moneys in the fund shall be appropriated to the department of health care policy and financing for the purpose of maintaining the all-payer health claims database. The moneys in the fund shall remain in the fund and not revert to the general fund or any other fund at the end of any fiscal year.

(10) Repealed.

(11) If at any time, there is not sufficient funding to finance the ongoing operations of the database, the database shall cease operating and the advisory committee and administrator shall no longer have the duty to carry out the functions required pursuant to this section. If the database ceases to operate, the data submitted shall be destroyed or returned to its original source.



§ 25.5-1-205. Providing for the efficient provision of health care through state-supervised cooperative action - rules

(1) Cooperation among health care payors, including both private sector entities and federal and state-administered health care programs, has the potential to eliminate needless and costly complexity in the administration of the programs and to benefit patients, payors, and the government. Further, alignment of financial incentives among private and public entities may accelerate and reinforce improvements in health care quality and patient outcomes.

(2) The executive director shall facilitate departmental oversight of collaboration among providers, medicaid clients and advocates, and payors that is designed to improve health outcomes and patient satisfaction and support the financial sustainability of the medicaid program.

(3) The executive director may promulgate rules relating to the collaborative process set forth in this section.



§ 25.5-1-206. School-based substance abuse prevention and intervention program - creation - reporting - legislative declaration - definitions - repeal

(1) (a) The general assembly finds and declares that:

(I) The 2011 healthy kids Colorado survey indicates that the top three substances that high school students report they use are alcohol, marijuana, and prescription drugs;

(II) With the legalization of marijuana by citizen initiative in Colorado, there is an increased availability of marijuana in the community and, at the same time, a decreased perception of harm related to marijuana use;

(III) Evidence-based prevention and intervention programs and education awareness programs targeted to school children who are twelve to nineteen years of age are needed to:

(A) Increase the perceived risk of harm associated with marijuana and alcohol use and prescription drug misuse;

(B) Decrease the rates of youth marijuana and alcohol use and prescription drug misuse and delay the age of first-time use; and

(C) Decrease the number of drug- and alcohol-related violations, suspensions, and expulsions reported by schools.

(b) Therefore, the general assembly declares that it is appropriate to award grants to schools, community-based organizations, and health organizations to provide school-based prevention and intervention programs that use evidence-based strategies, practices, and approaches to reduce the risk of marijuana and alcohol use and prescription drug misuse by school-aged children. Successful school-based programs will lead to increased overall health, behavioral health, and educational outcomes for Colorado's youth.

(2) As used in this section, unless the context otherwise requires:

(a) "Entity" means a school, school district, board of cooperative services, a nonprofit or not-for-profit community-based organization, or a community-based behavioral health organization.

(b) "Grant program" means the school-based substance abuse prevention and intervention grant program created in subsection (3) of this section.

(3) (a) The school-based substance abuse prevention and intervention grant program is created within the state department. The purpose of the grant program is to award competitive grants to entities to provide school-based prevention and intervention programs for youth twelve to nineteen years of age primarily focused on reducing marijuana use, but including strategies and efforts to reduce alcohol use and prescription drug misuse.

(b) To be considered for a competitive grant, the entity must demonstrate in the grant proposal that:

(I) The grant will be used to implement evidence-based programs and strategies delivered in the school setting that are designed to improve overall health, behavioral health, and educational outcomes for youth who are twelve to nineteen years of age;

(II) The entity is delivering the program and strategies to at-risk youth, regardless of the youths' eligibility for Colorado's medical assistance program; and

(III) The evidence-based programs and strategies are designed to achieve the following outcomes:

(A) An increase in the perceived risk of harm associated with marijuana use, prescription drug misuse, and underage alcohol use among youth who are twelve to nineteen years of age;

(B) A decrease in the rates of youth marijuana use, alcohol use, and prescription drug misuse;

(C) A delay in the age of first use of marijuana, alcohol, or prescription drug misuse;

(D) A decrease in the rates of youth who have ever used marijuana or alcohol or misused prescription drugs in their lifetime; and

(E) A decrease in the number of drug- and alcohol-related violations on school property, suspensions, and expulsions reported by schools.

(4) On or before September 1, 2014, the state department shall establish procedures and timelines for grant applications, criteria for determining grant amounts and grantee reporting requirements, and any other grant program policies. The state department may amend these policies at any time.

(5) Subject to available appropriations, the state department shall award grants for the 2014-15 academic year and for each academic year thereafter. There is no limit on the number of grants that the state department may award, and the same entity may receive more than one grant if the state department considers the needs of at-risk students in communities throughout the state for school-based substance abuse prevention and intervention programs.

(6) (a) On or before November 1 in any fiscal year in which the state department awards grants pursuant to this section, the state department shall submit a report to the joint budget committee; the public health care and human services and the health, insurance, and environment committees of the house of representatives, or any successor committees; and the health and human services committee of the senate, or any successor committee, summarizing all grants awarded pursuant to the grant program. At a minimum, the report must include the grant recipient and the amount of the grant, a description of the program or strategies delivered by the grant recipient, the outcomes achieved or proposed to be achieved by the program or strategies, and any other information relating to the success of the grant program in reducing or preventing the use of marijuana and alcohol and the misuse of prescription drugs by youth who are twelve to nineteen years of age.

(b) Pursuant to section 24-1-136 (11)(a)(I), this subsection (6) is repealed, effective November 2, 2017.






Part 3 - Medical Services Board

§ 25.5-1-301. Medical services board - creation

(1) There is hereby created in the state department a medical services board, referred to in this part 3 as the "board", which shall consist of eleven members appointed by the governor with the consent of the senate. The governor shall appoint persons to the board who have knowledge of medical assistance programs, and one or more of the appointments may include a person or persons who have received services through programs administered by the department within two years of the date of appointment. No more than six members of the board shall be members of the same political party. Of the eleven members appointed to the board, at least one shall be appointed from each congressional district. In making appointments to the board, the governor shall include representation by at least one member who is a person with a disability, as defined in section 24-45.5-102 (2), C.R.S., a family member of a person with a disability, or a member of an advocacy group for persons with disabilities, provided that the other requirements of this subsection (1) are met.

(2) Members shall serve at the pleasure of the governor for a term of four years; except that, of the members first appointed, three shall serve for a term of two years and three shall serve for a term of three years. On July 1, 2001, the governor shall appoint one member from the private sector to the board who shall have experience with the delivery of health care, who shall be appointed for a term of two years, and one member who shall have experience or expertise in caring for medically underserved children, who shall be appointed for a term of three years.

(3) Members shall receive no compensation but shall be reimbursed for reasonable and necessary actual expenses incurred in the performance of their official duties as members of the board.

(4) Vacancies on the board shall be filled by appointment of the governor for the remainder of any unexpired term.



§ 25.5-1-302. Medical services board - organization

(1) The board shall elect from its members a president, a vice-president, and such other board officers as it shall determine. All board officers shall hold their offices at the pleasure of the board.

(2) Regular meetings of the board shall be held not less than once every three months at such times as may be fixed by resolution of the board. All meetings of the board, in every suit and proceeding, shall be considered to have been duly called and regularly held and all orders and proceedings of the board to have been authorized, unless the contrary is proven.

(3) The board shall adopt, and at any time may amend, bylaws in relation to its meetings and the transaction of its business. A majority shall constitute a quorum of the board. The vote of a majority of a quorum of the board shall constitute the action of the board. The board shall act only by resolution adopted at a duly called meeting of the board, and no individual of the board shall exercise any individual administrative authority with respect to the department.



§ 25.5-1-303. Powers and duties of the board - scope of authority - rules

(1) The board shall have the authority set forth in subsection (3) of this section over the following programs administered by the state department:

(a) The "Colorado Medical Assistance Act", as specified in articles 4, 5, and 6 of this title;

(b) The "Colorado indigent care program", as specified in part 1 of article 3 of this title;

(c) Repealed.

(d) The "Children's Basic Health Plan Act", as specified in article 8 of this title;

(e) The old age pension health and medical care program, as specified in section 25.5-2-101;

(f) Programs, services, and supports for persons with intellectual and developmental disabilities, as specified in article 10 of this title.

(2) Nothing in this section shall be construed to affect any specific statutory provision granting rule-making authority to the board in relation to a specific program.

(3) The board shall adopt rules in connection with the programs set forth in subsection (1) of this section governing the following:

(a) The implementation of legislative and departmental policies and procedures for such programs; except that no rules shall be promulgated for any policy or procedure which governs the administration of the state department as specified in section 25.5-1-108 (1);

(b) The establishment of eligibility requirements for persons receiving services from the state department;

(c) The establishment of the type of benefits that a recipient of services may obtain if eligibility requirements are met, subject to the authorization, requirements, and availability of such benefits;

(d) The requirements, obligations, and rights of clients and recipients;

(e) The establishment of a procedure to resolve disputes that may arise between clients and the state department or clients and providers;

(f) The requirements, obligations, and rights of providers, including policies and procedures related to provider payments that may affect client benefits;

(g) The establishment of a procedure to resolve disputes that may arise between providers and between the state department and providers.

(4) At the request of the executive director, the board shall advise the executive director as to any proposed policies or rules governing programs administered by the state department that are not set forth in subsection (1) of this section.

(5) The board shall have no authority over the revenue of the state department.

(6) All rules and orders of the department of human services in connection with the old age pension health and medical care program shall continue to be effective until revised, amended, repealed, or nullified pursuant to law.

(7) The rules issued by the state board shall be binding upon the county departments. At any public hearing relating to a proposed rule-making, interested persons shall have the right to present their data, views, or arguments orally. Proposed rules of the state board shall be subject to the provisions of section 24-4-103, C.R.S.

(8) To the extent that rules are promulgated by the state board of human services for programs or providers that receive either medicaid only or both medicaid and nonmedicaid funding, the rules shall be developed in cooperation with the state department and shall not conflict with state statutes or federal statutes or regulations.

(9) The rules and orders of the department of human services and the state board of human services in connection with the programs, services, and supports specified in paragraph (f) of subsection (1) of this section shall continue to be effective until revised, amended, repealed, or nullified pursuant to law.






Part 4 - Health Care Coverage Cooperative Rule-Making Authority



Part 5 - Cooperative Health Care Agreements Involving Hospitals



Part 6 - Commission on Family Medicine

§ 25.5-1-601. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Physicians engaged in family medicine are in critically short supply in this state;

(b) Because of the distribution of such physicians, many rural and urban areas of the state are underserved;

(c) A significant portion of the state population is medically underserved because of indigency;

(d) Family physicians provide health care to all segments of the population;

(e) The provision of more competent family physicians is a public purpose of great importance; and

(f) The creation of the commission on family medicine is a desirable, necessary, and cost-effective means of addressing the needs described in this subsection (1).



§ 25.5-1-602. Commission created - composition - terms of office

(1) There is hereby created, in the department of health care policy and financing, the commission on family medicine, referred to in this part 6 as the "commission". No more than four members of the commission appointed by the governor pursuant to subsection (1)(d) of this section may be members of the same major political party. A vacancy on the commission occurs whenever any health care consumer member moves out of the congressional district from which he or she was appointed. A health care consumer member who moves out of the congressional district shall promptly notify the governor of the date of the move, but notice is not a condition precedent to the occurrence of the vacancy. The governor shall fill the vacancy by appointment for the unexpired term. The commission consists of the following members:

(a) The deans of accredited allopathic and osteopathic schools of medicine in the state or their designated representatives;

(b) The director of all family medicine programs in the state accredited by the accreditation council on graduate medical education of the American medical association or the American osteopathic association;

(c) A representative of the Colorado academy of family physicians; and

(d) A health care consumer to be appointed by the governor from each congressional district in the state.

(2) The members appointed under subsection (1)(d) of this section serve three-year terms. All members serve at the pleasure of the governor.

(3) The commission shall elect a chairperson and a vice-chairperson from among its members. Members of the commission serve without compensation, but members described in subsections (1)(b), (1)(c), and (1)(d) of this section are entitled to their actual and necessary expenses incurred in the performance of their duties. The commission shall meet on call of the chairperson, but not less than once every three months. A majority of the members of the commission constitutes a quorum for the transaction of business.



§ 25.5-1-603. Duties of commission - reporting

(1) The commission shall:

(a) Assure that family medicine residency program standards are equal to or more stringent than the standards established by the accreditation council on graduate medical education of the American medical association or the American osteopathic association for residency training in family medicine;

(b) In cooperation with the dean of the school of medicine, approve and recommend allocation of any funds which are identified and appropriated in the general appropriation bill as a line item for any community family medicine residency training program;

(c) Monitor the state's family medicine residency programs and recommend from time to time that the general assembly appropriate funds for said programs;

(d) Locate specific areas of the state which are underserved by family physicians and determine the priority of need among such areas;

(e) Offer to the general assembly alternative ideas on providing medical care to the medically indigent in the state; and

(f) (I) Support the development and maintenance of family medicine residency programs in rural and other underserved areas of the state for purposes of cultivating family medicine practitioners who are likely to continue practicing in rural and underserved areas of the state at the conclusion of their residency programs.

(II) On or before each November 1, the commission shall report to the office of state planning and budgeting and to the department of health care policy and financing concerning rural family medicine residency programs in the state and the role of the commission with respect to supporting the development and maintenance of those programs. In addition, notwithstanding section 24-1-136 (11), the commission shall present the report to the joint budget committee as part of its annual presentation to that committee.









Article 2 - State-Funded Health and Medical Care

§ 25.5-2-101. Old age pension health and medical care fund - supplemental old age pension health and medical care fund - cash system of accounting - legislative declaration - rules

(1) (Deleted by amendment, L. 2011, (SB 11-210), ch. 187, p. 719, § 2, effective July 15, 2012.)

(2) Any money remaining in the state old age pension fund after full payment of basic minimum awards to qualified old age pension recipients and after establishment and maintenance of the old age pension stabilization fund in the amount of five million dollars shall be transferred to a fund to be known as the old age pension health and medical care fund, which is hereby created. The state board shall establish and promulgate rules for administration of a program to provide health and medical care to persons who qualify to receive old age pensions and who are not patients in an institution for tuberculosis or behavioral or mental health disorders. The costs of such program, not to exceed ten million dollars in any fiscal year, are defrayed from the health and medical care fund, but all money available, accrued or accruing, received or receivable, in said health and medical care fund in excess of ten million dollars in any fiscal year is transferred to the general fund of the state to be used pursuant to law. Money in the old age pension health and medical care fund is subject to annual appropriation by the general assembly.

(3) Repealed.

(4) The state department shall utilize the cash system of accounting, as enunciated by the governmental accounting standards board, regardless of the source of revenues involved, for all activities of the state department relating to the financial administration of any nonadministrative expenditure for the health and medical care programs described in subsection (2) of this section.









Prescription Drugs

Article 2.5 - Colorado Cares Prescription Drug Program

§ 25.5-2.5-101. Short title

This article shall be known and may be cited as the "Colorado Cares Rx Act".



§ 25.5-2.5-102. Legislative declaration

(1) The general assembly finds that:

(a) Uninsured, underinsured, and older Coloradans pay a disproportionately greater share of their income for prescription drugs. In many cases, current drug prices have the effect of denying residents access to necessary medical care, thereby threatening their health and safety.

(b) Prescription drugs play an increasingly important role in improving or stabilizing a person's health and in reducing overall health care costs;

(c) Additionally, the new medicare prescription drug benefit restricts persons from purchasing insurance in order to fully cover their prescription drug needs. This restriction on a person's ability to purchase adequate coverage may threaten the person's health and safety.

(d) Currently, there is no limit on the amount that a pharmacy may charge for a generic or nonpatented drug, and, although some retail pharmacies are offering some generic and nonpatented drugs at discounted prices, there are no guarantees that the pharmacies will continue to do so.

(2) The general assembly, therefore, declares that it is important to make information available to the public concerning ways to purchase lower-cost generic and nonpatented prescription drugs through the "Colorado Cares Rx Act" in order to protect the health of uninsured, underinsured, and older Coloradans. The general assembly further declares that the state should continue to actively research cost-effective mechanisms or programs that may provide additional options to address this need in Colorado.



§ 25.5-2.5-103. Lower-cost prescription drugs - information - research - reporting

(1) The state department shall make information available to the public concerning lower-cost prescription drug programs. The information shall include, but need not be limited to:

(a) Ways in which low-income, uninsured persons can obtain lower-cost prescription drugs; and

(b) Contact information concerning programs for lower-cost prescription drugs.

(2) The state department shall research cost-effective programs or mechanisms by which low-income, uninsured persons may purchase lower-cost prescription drugs.

(3) The state department shall report annually to the health and human services committees of the house of representatives and the senate, or any successor committees, concerning the provisions of this article.









Indigent Care

Article 3 - Indigent Care

Part 1 - Colorado Indigent Care Program

§ 25.5-3-101. Short title

This part 1 shall be known and may be cited as the "Colorado Indigent Care Program".



§ 25.5-3-102. Legislative declaration

(1) The general assembly hereby determines, finds, and declares that:

(a) The state has insufficient resources to pay for all medical services for persons who are indigent and must therefore allocate available resources in a manner that will provide treatment of those conditions constituting the most serious threats to the health of such medically indigent persons, as well as increase access to primary medical care to prevent deterioration of the health conditions among medically indigent people; and

(b) Such allocation of resources will require the prioritization of medical services by providers and the coordination of administration and delivery of medical services.

(2) The general assembly further determines, finds, and declares that the eligibility of medically indigent persons to receive medical services rendered under the conditions specified in subsection (1) of this section exists only to the extent of available appropriations, as well as to the extent of the individual provider facility's physical, staff, and financial capabilities. The general assembly also recognizes that the program for the medically indigent is a partial solution to the health care needs of Colorado's medically indigent citizens. Therefore, medically indigent persons accepting medical services from such program shall be subject to the limitations and requirements imposed in this part 1.



§ 25.5-3-103. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Emergency care" means treatment for conditions of an acute, severe nature which are life, limb, or disability threats requiring immediate attention, where any delay in treatment would, in the judgment of the responsible physician, threaten life or loss of function of a patient or viable fetus.

(2) "Executive director" means the executive director of the state department.

(3) "General provider" means a general hospital, birth center, or community health clinic licensed or certified by the department of public health and environment pursuant to section 25-1.5-103 (1)(a)(I) or (1)(a)(II), C.R.S.; a federally qualified health center, as defined in section 1861 (aa)(4) of the federal "Social Security Act", 42 U.S.C. sec. 1395x (aa)(4); a rural health clinic, as defined in section 1861 (aa)(2) of the federal "Social Security Act", 42 U.S.C. sec. 1395x (aa)(2); a health maintenance organization issued a certificate of authority pursuant to section 10-16-402, C.R.S.; and the health sciences center when acting pursuant to section 25.5-3-108 (5)(a)(I) or (5)(a)(II)(A). For the purposes of the program, "general provider" includes associated physicians.

(4) "Health sciences center" means the schools of medicine, dentistry, nursing, and pharmacy established by the regents of the university of Colorado under section 5 of article VIII of the Colorado constitution.

(5) "Program" means the program for the medically indigent established by section 25.5-3-104.

(6) "University hospital" means the university hospital operated pursuant to article 21 of title 23, C.R.S.



§ 25.5-3-104. Program for the medically indigent established - eligibility - rules

(1) A program for the medically indigent is hereby established, to commence July 1, 1983, which shall be administered by the state department, to provide payment to providers for the provision of medical services to eligible persons who are medically indigent. The state board may promulgate rules as are necessary for the implementation of this part 1 in accordance with article 4 of title 24, C.R.S.

(2) A client's eligibility to receive discounted services under the program for the medically indigent shall be determined by rule of the state board based on a specified percentage of the federal poverty line, adjusted for family size, which percentage shall not be less than two hundred fifty percent.



§ 25.5-3-105. Eligibility of legal immigrants for services

A legal immigrant who is a resident of the state of Colorado shall be eligible to receive services under this part 1 so long as he or she meets the eligibility requirements. As used in this section, "legal immigrant" has the same meaning as described in section 25.5-4-103 (10). As a condition of eligibility for services under this part 1, a legal immigrant shall agree to refrain from executing an affidavit of support for the purpose of sponsoring an alien on or after July 1, 1997, under rules promulgated by the immigration and naturalization service, or any successor agency, during the pendency of such legal immigrant's receipt of services under this part 1. Nothing in this section shall be construed to affect a legal immigrant's eligibility for services under this part 1 based upon such legal immigrant's responsibilities under an affidavit of support entered into before July 1, 1997.



§ 25.5-3-106. No public funds for abortion - exception - definitions - repeal

(1) It is the purpose of this section to implement the provisions of amendment 3 to article V of the Colorado constitution, adopted by the registered electors of the state of Colorado at the general election November 6, 1984, which prohibits the use of public funds by the state of Colorado or its agencies or political subdivisions to pay or otherwise reimburse, directly or indirectly, any person, agency, or facility for any induced abortion.

(2) If every reasonable effort has been made to preserve the lives of a pregnant woman and her unborn child, then public funds may be used pursuant to this section to pay or reimburse for necessary medical services, not otherwise provided for by law.

(3) (a) Except as provided in paragraph (b) of this subsection (3), any necessary medical services performed pursuant to this section shall be performed only in a licensed health care facility by a provider who is a licensed physician.

(b) However, such services may be performed in other than a licensed health care facility if, in the medical judgment of the attending physician, the life of the pregnant woman or her unborn child is substantially threatened and a transfer to a licensed health care facility would further endanger the life of the pregnant woman or her unborn child. Such medical services may be performed in other than a licensed health care facility if the medical services are necessitated by a life-endangering circumstance described in subparagraph (II) of paragraph (b) of subsection (6) of this section and if there is no licensed health care facility within a thirty-mile radius of the place where such medical services are performed.

(4) (a) Any physician who renders necessary medical services pursuant to subsection (2) of this section shall report the following information to the state department:

(I) The age of the pregnant woman and the gestational age of the unborn child at the time the necessary medical services were performed;

(II) The necessary medical services which were performed;

(III) The medical condition which necessitated the performance of necessary medical services;

(IV) The date such necessary medical services were performed and the name of the facility in which such services were performed.

(b) The information required to be reported pursuant to paragraph (a) of this subsection (4) shall be compiled by the state department and such compilation shall be an ongoing public record; except that the privacy of the pregnant woman and the attending physician shall be preserved.

(5) For purposes of this section, pregnancy is a medically diagnosable condition.

(6) For the purposes of this section:

(a) (I) "Death" means:

(A) The irreversible cessation of circulatory and respiratory functions; or

(B) The irreversible cessation of all functions of the entire brain, including the brain stem.

(II) A determination of death under this section shall be in accordance with accepted medical standards.

(b) "Life-endangering circumstance" means:

(I) The presence of a medical condition, other than a psychiatric condition, as determined by the attending physician, which represents a serious and substantial threat to the life of the pregnant woman if the pregnancy continues to term;

(II) The presence of a lethal medical condition in the unborn child, as determined by the attending physician and one other physician, which would result in the impending death of the unborn child during the term of pregnancy or at birth; or

(III) The presence of a psychiatric condition which represents a serious and substantial threat to the life of the pregnant woman if the pregnancy continues to term. In such case, unless the pregnant woman has been receiving prolonged psychiatric care, the attending licensed physician shall obtain consultation from a licensed physician specializing in psychiatry confirming the presence of such a psychiatric condition. The attending physician shall report the findings of such consultation to the state department.

(c) "Necessary medical services" means any medical procedures deemed necessary to prevent the death of a pregnant woman or her unborn child due to life-endangering circumstances.

(7) If any provision of this section or application thereof is held invalid, such invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application and, to this end, provisions of this section are declared severable.

(8) Use of the term "unborn child" in this section is solely for the purposes of facilitating the implementation of section 50 of article V of the state constitution and its use shall not affect any other law or statute nor shall it create any presumptions relating to the legal status of an unborn child or create or affect any distinction between the legal status of an unborn child and the legal status of a fetus.

(9) This section shall be repealed if section 50 of article V of the Colorado constitution is repealed.



§ 25.5-3-107. Report concerning the program

Notwithstanding the provisions of section 24-1-136 (11)(a)(I), the executive director shall prepare an annual report concerning the status of the medically indigent program to be submitted to the health and human services committees of the senate and the house of representatives, or any successor committees, no later than February 1 of each year. The report shall be prepared following consultation with providers in the program, state department personnel, and other agencies, organizations, or individuals as the executive director deems appropriate in order to obtain comprehensive and objective information about the program.



§ 25.5-3-108. Responsibility of the department of health care policy and financing - provider reimbursement

(1) The state department shall be responsible for:

(a) Execution of such contracts with providers for partial reimbursement of costs for medical services rendered to the medically indigent as the state department shall determine are necessary for the program;

(b) Promulgation of such reasonable rules as are necessary for the program;

(c) Submission of the report required in section 25.5-3-107; and

(d) Application for federal financial participation under the program.

(2) The contracts required by paragraph (a) of subsection (1) of this section shall be negotiated between the state department and the various general providers, as defined in section 25.5-3-103 (3), and shall include contracts with providers to provide tertiary or specialized services. The state department may award such contracts upon a determination that it would not be cost effective nor result in adequate quality of care for such services to be developed by the contract providers, or upon a determination that the contract providers are unable or unwilling to provide such services.

(3) The state department shall establish procedures requiring the provider to provide for proof of indigency to be submitted by the person seeking assistance, but the provider shall be responsible for the determination of eligibility.

(4) The state department shall establish procedures so that the providers of medical services rendered to the medically indigent cover geographic regions of the state.

(5) (a) The responsibilities of providers who provide medical care through the program for the medically indigent are as follows:

(I) Denver health and hospitals, including associated physicians, shall, up to its physical, staff, and financial capabilities as provided for under this program, be the primary providers of medical services to the medically indigent for the city and county of Denver.

(II) (A) University hospital and the physicians and other faculty members of the health sciences center shall, up to their physical, staff, and financial capabilities as provided for under this program, be the primary provider of medical services to the medically indigent for the Denver primary metropolitan statistical area.

(B) University hospital and the physicians and other faculty members of the health sciences center shall be the primary provider of such complex care as is not available or is not contracted for in the remaining areas of the state up to their physical, staff, and financial capabilities as provided for under this program.

(b) Any two or more providers awarded contracts may, with the approval of the state department, redistribute their respective populations and associated funds.

(c) Every provider who provides medical care through the program for the medically indigent shall comply with all procedures established by the state department.

(6) The state department shall establish procedures that allocate funds to providers based on the anticipated utilization of services.

(7) A provider receiving reimbursement pursuant to this section shall transfer a medically indigent patient to another provider only with the prior agreement of the provider.

(8) (a) Every provider receiving reimbursement pursuant to this section shall prioritize for each fiscal year the medical services which it will be able to render, within the limits of the funds which will be made available by the state department.

(b) Such medical services shall be prioritized in the following order:

(I) Emergency care for the full year;

(II) Any additional medical care for those conditions the state department determines to be the most serious threat to the health of medically indigent persons;

(III) Any other additional medical care.

(9) A provider receiving reimbursement pursuant to this section shall not be liable in civil damages for refusing to admit for treatment or for refusing to treat any medically indigent person for a condition which the state department or the provider has determined to be outside of the scope of the program.

(10) (a) A medically indigent person who wishes to be determined eligible for assistance under this part 1 shall comply with the eligibility requirements set by the state department.

(b) A medically indigent person requesting assistance under this part 1 specifically authorizes the state department or provider to:

(I) Use any information required by the eligibility requirements set by the state department for the purpose of verifying eligibility; and

(II) Obtain records pertaining to eligibility from a financial institution, as defined in section 15-15-201 (4), C.R.S., or from any insurance company.

(c) A medically indigent person requesting assistance under this part 1 shall be provided language clearly explaining the provisions of this subsection (10).

(11) With the approval of the state department, any provider awarded a contract may enter into subcontracts or other agreements for services related to the program.

(12) Providers awarded contracts shall not be paid from funds made available for this program up to the extent, if any, of their annual financial obligation under the Hill-Burton act.

(13) When adopting or modifying procedures under this part 1, the state department shall notify each provider, who is contracted to provide medical care through the program for the medically indigent, at least thirty days prior to implementation of a new procedure. The state department shall hold a meeting for all providers at least thirty days prior to the implementation of a new procedure.

(14) The state department shall require any hospital provider who may receive payment under the program to annually submit data relating to the hospital's number of medicaid-eligible in-patient days and the hospital's total in-patient days in a form specified by the state department. The hospital provider shall verify the data to the state department through the program audit procedures required by the state department. The state department shall include this information by hospital in the department's annual budget request to the joint budget committee of the general assembly and in the report required by section 25.5-3-107.

(15) To qualify for the program's payment formula disproportionate share hospital factor, as described in rule by the state board consistent with the provisions of this part 1, a hospital provider's percent of medicaid-eligible in-patient days relative to total in-patient days shall be equal to or exceed one standard deviation above the mean.

(16) After receiving approval by the state department, a community health clinic may utilize moneys received pursuant to this article, and any gifts, grants, and donations, for the development and implementation of demonstration projects that may include but need not be limited to coordination of care and disease management.

(17) Subject to adequate funding being made available under section 25.5-4-402.4, the Colorado healthcare affordability and sustainability enterprise created in section 25.5-4-402.4 (3) shall increase hospital reimbursements up to one hundred percent of hospital costs for providing medical care under the program.

(18) Repealed.



§ 25.5-3-109. Appropriations

The general assembly shall make annual appropriations to the state department to accomplish the purposes of this part 1.



§ 25.5-3-110. Effect of part 1

This part 1 shall not affect the department of human services' responsibilities for the provision of mental health care in accordance with article 66 of title 27, C.R.S., and this part 1 shall not affect any provisions of article 22 of title 23, C.R.S., or any other provisions of law relating to the university of Colorado psychiatric hospital.



§ 25.5-3-111. Penalties

Any person who represents that any medical service is reimbursable or subject to payment under this part 1 when he or she knows that it is not and any person who represents that he or she is eligible for assistance under this part 1 when he or she knows that he or she is not commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 25.5-3-112. Health care services fund - creation - state plan amendment - primary care special distribution fund

(1) (a) There is hereby created in the state treasury the Colorado health care services fund, referred to in this section as the "fund". The fund shall consist of moneys credited thereto pursuant to this section.

(b) In fiscal year 2005-06, the general assembly shall appropriate fourteen million nine hundred sixty-two thousand four hundred eight dollars from the general fund to the fund. Of the moneys in the general fund exempt account created in section 24-77-103.6 (2), C.R.S., the following amounts shall be appropriated by the general assembly to the fund:

(I) In fiscal year 2007-08, fifteen million dollars; and

(II) In fiscal year 2008-09, twelve million nine hundred eighteen thousand seven hundred fifty dollars.

(III) (Deleted by amendment, L. 2010, (HB 10-1321), ch. 48, p. 179, § 1, effective March 29, 2010.)

(b.5) In fiscal year 2009-10, the general assembly shall appropriate ten million three hundred ninety thousand dollars from the general fund to the fund.

(b.6) In fiscal year 2011-12, the treasurer shall transfer one million dollars from the general fund to the fund.

(c) All moneys appropriated to the fund shall be used as provided in this section and shall not be deposited in or transferred to the general fund of this state or to any other fund. Notwithstanding any provision of section 24-36-114, C.R.S., to the contrary, all interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(1.5) Notwithstanding any provision of subsection (1) of this section to the contrary, on April 20, 2009, the state treasurer shall deduct five hundred thousand dollars from the fund and transfer such sum to the general fund.

(2) In fiscal year 2006-07, and each of the two fiscal years thereafter, notwithstanding the requirements of section 25.5-3-108 (8)(b), the moneys deposited into the fund shall be appropriated as follows:

(a) Of the moneys appropriated pursuant to this subsection (2), eighteen percent of the moneys annually appropriated shall be to Denver health and hospitals as the community health clinic provider for the city and county of Denver.

(b) (I) For fiscal year 2006-07, eighty-two percent of the moneys remaining after the appropriation pursuant to paragraph (a) of this subsection (2) shall be appropriated to community health clinics to provide primary care services pursuant to this article.

(II) For fiscal year 2006-07, eighteen percent of the moneys remaining after the appropriation pursuant to paragraph (a) of this subsection (2) shall be appropriated to primary care clinics operated by a licensed or certified health care facility to provide primary care services pursuant to this article.

(III) For fiscal years 2007-08 and 2008-09, the allocation of the moneys remaining after the appropriation pursuant to paragraph (a) of this subsection (2) shall be determined based on prior utilization as specified in rule by the state board.

(2.5) In fiscal year 2009-10, notwithstanding the requirements of section 25.5-3-108 (8)(b), the moneys deposited into the fund shall be appropriated as follows:

(a) Twenty percent of the moneys shall be appropriated to the state department for distribution to Denver health and hospitals as the community health clinic provider for the city and county of Denver;

(b) Eighty percent of the moneys shall be appropriated to the state department for distribution to community health clinics based upon prior utilizations as determined by the state department to mitigate reductions the clinics experience due to reductions in moneys available from the primary care fund created pursuant to section 24-22-117 (2)(b), C.R.S.

(2.7) In the 2010-11 fiscal year, notwithstanding the requirements of section 25.5-3-108 (8)(b), the moneys deposited into the fund shall be appropriated to the state department for distribution to Denver health and hospitals, as the community health clinic for the city and county of Denver, and to community health clinics. The state department shall develop a distribution formula specifying the distributions based upon prior utilizations and, to the extent possible, mitigation of the reductions in funding that the clinics experience due to reductions in moneys available from the primary care fund established pursuant to section 24-22-117 (2)(b), C.R.S.

(2.8) In the 2011-12 fiscal year, notwithstanding the requirements of section 25.5-3-108 (8)(b), the moneys deposited into the fund shall be appropriated to the state department for distribution to Denver health and hospitals, as the community health clinic for the city and county of Denver, to community health clinics, and to federally qualified health centers. The state department shall develop a distribution formula specifying the distributions based upon prior utilizations and, to the extent possible, mitigation of the reductions in funding that the clinics experience due to reductions in moneys available from the primary care fund established pursuant to section 24-22-117 (2)(b), C.R.S.

(3) (a) The state department shall submit a state plan amendment for federal financial participation for moneys appropriated to primary care clinics operated by a licensed or certified health care facility. Upon approval of the state plan amendment, the state department is authorized to receive and expend all available federal moneys without a corresponding reduction in spending authority from the fund.

(b) To the extent possible under federal law, the state department shall pursue available federal financial participation for moneys appropriated to community health clinics.

(4) Repealed.






Part 2 - Comprehensive Primary and Preventive Care Grant Program



Part 3 - Comprehensive Primary Care Services

§ 25.5-3-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Comprehensive primary care" means the basic, entry-level health care provided by health care practitioners or non-physician health care practitioners that is generally provided in an outpatient setting. "Comprehensive primary care", at a minimum, includes providing or arranging for the provision of the following services on a year-round basis: Primary health care; maternity care, including prenatal care; preventive, developmental, and diagnostic services for infants and children; adult preventive services; diagnostic laboratory and radiology services; emergency care for minor trauma; pharmaceutical services; and coordination and follow-up for hospital care. "Comprehensive primary care" may also include optional services based on a patient's needs. For the purposes of this subsection (1) and subsection (2) of this section, "arranging for the provision" means demonstrating established referral relationships with health care providers for any of the comprehensive primary care services not directly provided by an entity. An entity in a rural area may be exempt from this requirement if it can demonstrate that there are no providers in the community to provide one or more of the comprehensive primary care services.

(2) "Qualified provider" means an entity that provides comprehensive primary care services and that:

(a) Accepts all patients regardless of their ability to pay and uses a sliding fee schedule for payments or that provides comprehensive primary care services free of charge;

(b) Serves a designated medically underserved area or population, as provided in section 330(b) of the federal "Public Health Service Act", 42 U.S.C. sec. 254b, or demonstrates to the state department that the entity serves a population or area that lacks adequate health care services for low-income, uninsured persons;

(c) Has a demonstrated track record of providing cost-effective care;

(d) Provides or arranges for the provision of comprehensive primary care services to persons of all ages; and

(e) Completes initial screening for eligibility for the state medical assistance program, the children's basic health plan, and any other relevant government health care program and referral to the appropriate agency for eligibility determination.

(3) "Uninsured or medically indigent patient" means a patient receiving services from a qualified provider:

(a) Whose yearly family income is below two hundred percent of the federal poverty line; and

(b) Who is not eligible for medicaid, medicare, or any other type of governmental reimbursement for health care costs; and

(c) Who is not receiving third-party payments.



§ 25.5-3-302. Annual allocation - primary care services - qualified provider - rules

(1) The state department shall annually allocate the moneys appropriated by the general assembly to the primary care fund created in section 24-22-117 (2)(b), C.R.S., to all eligible qualified providers in the state who comply with the requirements of subsection (2) of this section. The state department shall allocate the moneys in amounts proportionate to the number of uninsured or medically indigent patients served by the qualified provider. For a qualified provider to be eligible for an allocation pursuant to this section, the qualified provider shall meet either of the following criteria:

(a) The qualified provider is a community health center, as defined in section 330 of the federal "Public Health Service Act", 42 U.S.C. sec. 254b; or

(b) At least fifty percent of the patients served by the qualified provider are uninsured or medically indigent patients, or patients who are enrolled in the medical assistance program, articles 4, 5, and 6 of this title, or the children's basic health plan, article 8 of this title, or any combination thereof.

(2) A qualified provider shall annually submit to the state department information sufficient to establish the provider's eligibility status. A qualified provider, except for a provider specified in paragraph (a) of subsection (1) of this section, shall provide an annual report that includes the total number of patients served, the number of uninsured or medically indigent patients served, and the number of patients served who are enrolled in the medical assistance program, articles 4, 5, and 6 of this title, or the children's basic health plan, article 8 of this title. A community health center specified in paragraph (a) of subsection (1) of this section shall annually provide to the state department the number of uninsured or medically indigent patients served. Each eligible qualified provider shall annually develop and submit to the state department documentation regarding the quality assurance program in place at the provider's facility to ensure that quality comprehensive primary care services are being provided. All qualified providers shall submit to the state department the information required under this section, as specified in rule by the state board. The data regarding the number of patients served shall be verified by an outside entity. For purposes of this part 3, the number of patients served is the number of unduplicated users of health care services and is not the number of visits by a patient.

(3) The state department shall make annual direct allocations of the total amount of money annually appropriated by the general assembly to the primary care fund pursuant to section 24-22-117 (2)(b), C.R.S., minus three percent for the administrative costs of the program, to all eligible qualified providers. An eligible qualified provider's allocation shall be based on the number of uninsured or medically indigent patients served by the provider in proportion to the total number of uninsured or medically indigent patients served by all eligible qualified providers in the previous calendar year. The state department shall establish a schedule for allocating the moneys in the primary care fund for eligible qualified providers. The disbursement of moneys in the primary care fund to eligible qualified providers under this part 3 are exempt from the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(4) The state board shall adopt any rules necessary for the administration and implementation of this part 3.



§ 25.5-3-303. Consultation

At least annually, the state department shall consult with representatives of federally qualified health centers, school-based health centers, family residency directors, certified rural health clinics, other qualified providers, and consumer advocates regarding the implementation and administration of the allocation of moneys to qualified providers under this part 3.






Part 4 - Colorado Dental Health Care Program for Low-Income Seniors

§ 25.5-3-401. Short title

This part 4 is known as and may be cited as the "Colorado Dental Health Care Program for Low-income Seniors".



§ 25.5-3-402. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The purpose of this part 4 is to promote the health and welfare of Colorado low-income seniors by providing access to patient-centered dental care and services to individuals sixty years of age or older whose income and resources are insufficient to meet the costs of such care and thereby support individuals and families to live independently with a good quality of life;

(b) By relocating and reorganizing the "Colorado Dental Care Act of 1977", which provided dental services to certain eligible seniors, the state department can align those dental health care services with adult dental benefits provided through other dental health care programs for seniors and thereby target the resources effectively to low-income seniors who may not qualify for those programs;

(c) The state department shall implement this part 4 through collaboration among various executive departments, agencies, and political subdivisions of the state; private individuals; and organizations, including but not limited to:

(I) The local area agencies on aging;

(II) Community health centers;

(III) Safety-net clinics;

(IV) Private practice dental providers; and

(V) Foundations; and

(d) The state department shall implement this part 4 as a grant program throughout all geographic regions of the state using best practices and experience from other grant programs operated by the state department to provide maximum flexibility to safety-net and private-practice dental providers in order to promote the health and welfare of low-income seniors.



§ 25.5-3-403. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Advisory committee" means the senior dental advisory committee created in section 25.5-3-406.

(2) "Covered dental care services" are to be defined by rules of the medical services board pursuant to section 25.5-3-404 and include but are not limited to diagnostic, preventive, and restorative care.

(3) "Dental health care services grant" means a grant awarded to a qualified grantee pursuant to section 25.5-3-404.

(4) "Eligible senior" means an adult who is sixty years of age or older and who is economically disadvantaged as specified by rule of the medical services board.

(5) "Program" means the Colorado dental health care program for low-income seniors created pursuant to section 25.5-3-404.

(6) "Qualified grantee" means an entity that can demonstrate that it can provide or arrange for the provision of comprehensive dental and oral care services and may include but is not limited to:

(a) An area agency on aging, as defined in section 26-11-203, C.R.S.;

(b) A community-based organization or foundation;

(c) A federally qualified health center, safety-net clinic, or health district;

(d) A local public health agency; or

(e) A private dental practice.

(7) "Qualified provider" means any person who is licensed to practice dentistry in Colorado or who employs a dentist licensed in Colorado and who is willing to accept reimbursement for covered dental services pursuant to this program.



§ 25.5-3-404. Colorado dental health care program for low-income seniors - rules

(1) (a) There is created in the state department the Colorado dental health care program for low-income seniors to provide covered dental care services for eligible seniors who are not eligible for dental services under medicaid, the old age pension health and medical care program, or private insurance.

(b) To ensure the continuity of dental health care to low-income seniors, the state department and the department of public health and environment shall ensure that any individual who meets, on June 30, 2014, the eligibility requirements for dental services under the "Colorado Dental Care Act of 1977", article 21 of title 25, C.R.S., prior to its repeal, remains eligible for dental services after June 30, 2014, through the "Colorado Dental Care Act of 1977", medicaid, the old age pension health and medical care fund, or the program.

(2) The state department shall:

(a) In consultation with the advisory committee, develop a grant application under the program consistent with rules of the medical services board;

(b) Accept applications for dental health care services grants from any qualified grantee;

(c) On and after July 1, 2015, award dental health care services grants to qualified grantees to provide covered dental care services to eligible seniors;

(d) Pay dental health care services grants within thirty days after approval by the state department;

(e) Ensure that all eligible seniors have access to services through the program; and

(f) Consider geographic distribution of funds among urban and rural areas in the state when making funding decisions.

(3) (a) Qualified grantees shall:

(I) Submit an application for a dental health care services grant to the state department on the form developed by the state department;

(II) Provide outreach to targeted eligible seniors and dental care providers;

(III) Identify eligible seniors and qualified providers;

(IV) Demonstrate collaboration with community organizations;

(V) Ensure that eligible seniors receive covered dental care services efficiently without duplication of services;

(VI) Maintain records of eligible seniors served, dental care services provided, and moneys spent for a minimum of six years; and

(VII) Distribute grant funds to qualified providers in their service area or directly provide covered dental care services to eligible seniors in their service area.

(b) A qualified grantee may expend no more than seven percent of the amount of its grant for administrative purposes.

(c) A qualified grantee may also be a qualified provider if the person meets the qualifications of a qualified provider.

(4) Following recommendations of the state department and the advisory committee, the medical services board shall adopt rules pursuant to section 24-4-103, C.R.S., governing the program, including but not limited to:

(a) A definition of "economically disadvantaged" for purposes of eligibility;

(b) A description of dental services that may be provided to eligible seniors under the program; except that such services must include but not be limited to oral examination, diagnosis, treatment planning, emergency treatment, prophylaxis, X rays, partial and full dentures, replacement or repair of permanent teeth, removal of permanent teeth, fillings, periodontal treatment, and soft tissue treatment;

(c) Whether to require eligible seniors to make a co-payment and, if so, the circumstances and amount of the co-payment;

(d) A distribution formula for the availability of moneys to each area of the state; and

(e) Procedures, criteria, and standards for awarding dental health care services grants.



§ 25.5-3-405. Program reporting

(1) On or before September 1, 2015, and each September 1 thereafter, each qualified grantee receiving a dental health care services grant shall report to the state department concerning the number of eligible seniors served, the types of dental and oral health services provided, and any other information deemed relevant by the state department.

(2) Notwithstanding the provisions of section 24-1-136 (11)(a)(I), on or before November 1, 2016, and each November 1 thereafter, the state department shall submit a report to the joint budget committee of the general assembly and to the health and human services committee of the senate and the public health care and human services committee of the house of representatives, or any successor committees, on the operation and effectiveness of the program, including an itemization of the department's administrative expenditures in implementing and administering the program and any recommendations for legislative changes to the program.



§ 25.5-3-406. Senior dental advisory committee - creation - duties - repeal

(1) (a) There is created in the state department a senior dental advisory committee comprised of eleven members appointed by the executive director as follows:

(I) A member representing the state department;

(II) A dentist in private practice providing dental care to the senior population who represents a statewide organization of dentists;

(III) A dental hygienist providing dental care to seniors;

(IV) A representative of either an agency that coordinates services for low-income seniors or the office in the department of human services responsible for overseeing services to the elderly;

(V) A representative of an organization of Colorado community health centers, as defined in the federal "Public Health Service Act", 42 U.S.C. sec. 254b;

(VI) A representative of an organization of safety-net health providers that are not community health centers;

(VII) A representative of the university of Colorado school of dental medicine;

(VIII) Two consumer advocates;

(IX) A senior who is eligible for services under the program; and

(X) A representative of a foundation with experience in making dental care grants.

(b) Members of the committee shall serve three-year terms. Of the members initially appointed to the advisory committee, the executive director shall appoint six for two-year terms and five for three-year terms. In the event of a vacancy on the advisory committee, the executive director shall appoint a successor to fill the unexpired portion of the term of such member.

(c) (I) The executive director shall designate a member to serve as the chair of the advisory committee. The advisory committee shall meet as necessary at the call of the chair.

(II) Members of the advisory committee serve without compensation or reimbursement of expenses.

(III) Pursuant to section 24-18-108.5, C.R.S., a member of the advisory committee shall not perform an official act that may have a direct economic benefit on a business or other undertaking in which the member has a direct or substantial financial interest.

(d) Repealed.

(e) The state department shall provide staff assistance to the advisory committee.

(2) The advisory committee shall:

(a) Advise the state department on the operation of the program;

(b) Make recommendations to the medical services board regarding rules to be promulgated pursuant to section 25.5-3-404, including but not limited to:

(I) Defining covered dental care services;

(II) Whether to require eligible seniors to make a co-payment and, if so, the circumstances and amount of the co-payment;

(III) The distribution formula for the availability of funds to each area of the state;

(IV) Dental health care services grant procedures, criteria, and standards, including preference for qualified grantees who demonstrate collaboration with community organizations such as a local area agency on aging; and

(V) A maximum amount per procedure that can be spent by qualified grantees and qualified providers that shall not be less than the reimbursement schedule adopted by the state board of health pursuant to section 25-21-105, C.R.S., prior to its repeal.

(3) (a) This section is repealed, effective September 1, 2024.

(b) Prior to said repeal, the advisory committee must be reviewed as provided for in section 2-3-1203, C.R.S.












Colorado Medical Assistance Act

Article 4 - Colorado Medical Assistance Act - General Medical Assistance

Part 1 - General Provisions

§ 25.5-4-101. Short title

This article and articles 5 and 6 of this title shall be known and may be cited as the "Colorado Medical Assistance Act".



§ 25.5-4-102. Legislative declaration

It is the purpose of the "Colorado Medical Assistance Act" to promote the public health and welfare of the people of Colorado by providing, in cooperation with the federal government, medical and remedial care and services for individuals and families whose income and resources are insufficient to meet the costs of such necessary services and to assist such individuals and families to attain or retain their capabilities for independence and self-care, as contemplated by the provisions of Title XIX of the social security act. The state of Colorado and its various departments, agencies, and political subdivisions are authorized to promote and achieve these ends by any appropriate lawful means, through cooperation with and the utilization of available resources of the federal government and private individuals and organizations.



§ 25.5-4-103. Definitions

As used in this article 4 and articles 5 and 6 of this title 25.5, unless the context otherwise requires:

(1) Repealed.

(1.5) "Accountable care collaborative" means a medicaid care delivery system established pursuant to section 25.5-5-419.

(2) "Applicant" means an individual who is seeking an eligibility determination for himself or herself under this article and articles 5 and 6 of this title through an application submission or a transfer from another agency or insurance affordability program.

(3) "Case management services" means services provided by community-centered boards, as defined by section 25.5-10-202, and community mental health centers and community mental health clinics, as defined by section 27-66-101, to assist persons with intellectual and developmental disabilities, as defined by section 25.5-10-202, and persons with mental health disorders, as defined by section 27-65-102 (11.5), by case management agencies, as defined in section 25.5-6-303 (5), providing case management services, as defined in sections 25.5-6-104 (2)(b) and 25.5-6-303 (6), to persons with a disability, persons who are elderly or blind, and long-term care clients, in gaining access to needed medical, social, educational, and other services.

(4) "Categorically needy" means those persons who are eligible for medical assistance under this article and articles 5 and 6 of this title due to their eligibility for one or more of the federal categories of public assistance. A person may be categorically needy and eligible for medical assistance under mandatory provisions as provided under section 25.5-5-101 or may be categorically needy under optional provisions as provided under section 25.5-5-201.

(5) "Clinic services" means those services as defined in section 25.5-5-301.

(6) "Essential person" means a person who meets the requirements of section 26-2-103 (5), C.R.S.

(7) "Home health services" is synonymous with "home health care" and includes the following services provided to an eligible person through a certified home health agency, pursuant to a home health plan of care:

(a) Nursing services;

(b) Home health aide services;

(c) Provision of medical supplies, equipment, and appliances suitable for use in the home;

(d) Physical therapy, occupational therapy, or speech and hearing therapy.

(8) "Hospice care" means services provided by a public agency or private organization, or any subdivision thereof, which entity shall be known as a hospice and shall be primarily engaged in providing care to an individual for whom a certified medical prognosis has been made indicating a life expectancy of six months or less and who has elected to receive such care in lieu of other medical benefits available under this article and articles 5 and 6 of this title.

(9) "Intermediate nursing facility for persons with intellectual and developmental disabilities" means a tax-supported, state-administered intermediate nursing facility, or a distinct part of such facility, which meets the state nursing home licensing standards set forth in section 25-1.5-103 (1)(a)(I), C.R.S., and the requirements in 42 U.S.C. sec. 1396d and which:

(a) Is maintained primarily to provide health-related care on a regular basis for persons with intellectual and developmental disabilities, as defined in section 27-10.5-102 (11), C.R.S., and section 25.5-10-202, C.R.S., who do not require the degree of services and supports that a hospital or skilled nursing facility can provide but who, because of their mental or physical condition, require care and services above the level of room and board, which can be made available only through institutional facilities; and

(b) May provide care which includes but is not limited to moderate assistance or therapy functions; occasional direction, supervision, or therapy; moderate assistance or therapy for loss of mobility; routine, nonskilled nursing services; and monitoring of the drug regimen.

(10) "Legal immigrant" means an individual who is not a citizen or national of the United States and who was lawfully admitted to the United States by the immigration and naturalization service, or any successor agency, as an actual or prospective permanent resident or whose extended physical presence in the United States is known to and allowed by the immigration and naturalization service, or any successor agency.

(11) "Liable" or "liability" means the legal liability of a third party, either by reason of judgment, settlement, compromise, or contract, as the result of negligent acts or other wrongful acts or otherwise for all or any part of the medical cost of an injury, a disease, or the disability of an applicant for or recipient of medical assistance.

(12) "Managed care system" means a system for providing health care services which integrates both the delivery and the financing of health care services in an attempt to provide access to medical services while containing the cost and use of medical care.

(13) "Medical assistance" means payment on behalf of recipients eligible for and enrolled in the program established in articles 4, 5, and 6 of this title, which is funded through Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396u-1, to enrolled providers under the state medical assistance program of medical care, services, goods, and devices rendered or provided to recipients under this article and articles 5 and 6 of this title, and other related payments, pursuant to this article and articles 5 and 6 of this title and the rules of the state department.

(13.5) "Modified adjusted gross income" or "MAGI" means an amount of income, as determined pursuant to section 1902 (e)(14) of the federal "Social Security Act", that is used to establish eligibility for medical assistance.

(14) "Nursing facility" means a facility, or a distinct part of a facility, that meets the state nursing home licensing standards in section 25-1.5-103 (1)(a)(I), is maintained primarily for the care and treatment of inpatients under the direction of a physician, and meets the requirements in 42 U.S.C. sec. 1396r for certification as a qualified provider of nursing facility services. The patients in such a facility require supportive, therapeutic, or compensating services and the availability of a licensed nurse for observation or treatment on a twenty-four-hour basis. Nursing care may include terminal care; extensive assistance or therapy in the activities of daily living; continual direction, supervision, or therapy; extensive assistance or therapy for loss of mobility; nursing assessment and services that involve assessment of the total needs of the patient, planning of patient care, and observing, monitoring, and recording the patient's response to treatment; and monitoring, observing, and evaluating the drug regimen. "Nursing facility" includes private, nonprofit, or proprietary intermediate nursing facilities for persons with intellectual and developmental disabilities.

(15) "Overpayment" means the amount paid by an agency administering the medical assistance program to an enrolled provider under the state medical assistance program participating in the program, which amount is in excess of the amount that is allowable for services furnished and which is required by Title XIX of the social security act to be refunded to the appropriate medicaid agencies.

(16) "Patient personal needs trust fund" means any fund or account established by the nursing care facility or intermediate care facility or its agents, employees, or designees to manage the personal needs funds of the facility's patients.

(17) "Personal needs funds" means moneys received by any person admitted to a nursing care facility or intermediate care facility, which moneys are received by said person to purchase necessary clothing, incidentals, or other personal needs items which are not reimbursed by any federal or state program, or items of value, which moneys or items of value are in any way surrendered to the management or control of said facility, its agents, employees, or designees.

(18) "Pilot program", as used in section 25.5-5-319, means the family planning pilot program established in section 25.5-5-319, which is carried out by all medicaid providers who provide family planning services and which shall be repealed, effective July 1 five years after the issuance of the federal waiver or July 1 in the year in which the waiver is terminated, whichever occurs first.

(19) (a) "Provider" means any person, public or private institution, agency, or business concern providing medical care, services, or goods authorized under this article and articles 5 and 6 of this title and holding, where applicable, a current valid license or certificate to provide such services or to dispense such goods and enrolled under the state medical assistance program. These services must be provided and goods must be dispensed only if performed, referred, or ordered by a doctor of medicine or a doctor of osteopathy. Services of dentists, podiatrists, and optometrists or services provided by a school district under section 25.5-5-318 need not be referred or ordered by a doctor of medicine or a doctor of osteopathy.

(b) "Provider" includes a laboratory certified under the federal "Clinical Laboratories Improvement Act of 1967", as amended, 42 U.S.C. sec. 263a, to perform high complexity testing.

(19.5) "Psychiatric residential treatment facility" means a facility that is licensed as a residential child care facility, as defined in section 26-6-102 (33), C.R.S., that is not a hospital, and that provides inpatient psychiatric services for individuals who are less than twenty-one years of age under the direction of a physician licensed pursuant to article 36 of title 12, C.R.S., and that meets any other requirement established in rule by the state board.

(20) "Qualified alien" shall have the meaning ascribed to that term in section 431 (b) of the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Public Law 104-193, as amended.

(21) "Recipient" means any person who has been determined eligible to receive benefits under this article and articles 5 and 6 of this title, whose need for medical care has been professionally established, and for whose care less than full payment is available through the legal obligation of a contractor, public or private, to pay for or provide such care.

(22) "Recovery" or "amount recovered" means the amount payable to the applicant or recipient or his heirs, assigns, or legal representatives as the result of any liability of a third party.

(23) "Rehabilitative services" means any medical or remedial services recommended by a physician which may reduce physical or mental disability and which may improve functional level.

(24) "Resident" means any individual who is living, other than temporarily, within the state. "Resident" includes any unemancipated child whose parent, or other person entitled to custody, lives within the state. The state board shall adopt rules for making this determination. Temporary absences from the state shall not cause an individual to lose his status as a resident of this state.

(25) "Social security act" means the federal "Social Security Act" and amendments thereto.

(25.5) "State university teaching hospital" means a hospital licensed or certified pursuant to section 25-1.5-103 (1)(a), C.R.S.:

(a) That provides supervised teaching experiences to graduate medical school interns and residents enrolled in a state institution of higher education as defined in section 23-18-102 (10), C.R.S.; and

(b) In which more than fifty percent of its credentialed physicians are members of the faculty at a state institution of higher education as defined in section 23-18-102 (10), C.R.S.

(26) "Third party" means an individual, institution, corporation, or public or private agency which is or may be liable to pay all or any part of the medical cost of an injury, a disease, or the disability of an applicant for or recipient of medical assistance.

(27) "Title XIX" means Title XIX of the social security act, as amended, administered by the federal department of health and human services, or any successor agency, and includes amendments thereto and other federal social security laws replacing said title, in whole or in part.

(28) "Transitional medicaid" means the medical assistance provided to recipients eligible pursuant to section 25.5-5-101 (1)(b).



§ 25.5-4-104. Program of medical assistance - single state agency

(1) The state department, by rules, shall establish a program of medical assistance to provide necessary medical care for the categorically needy. The state department is hereby designated as the single state agency to administer such program in accordance with Title XIX and this article and articles 5 and 6 of this title. Such program shall not be required to furnish recipients under sixty-five years of age the benefits that are provided to recipients sixty-five years of age and over under Title XVIII of the social security act; but said program shall otherwise be uniform to the extent required by Title XIX of the social security act.

(2) The state department may review any decision of a county department and may consider any application upon which a decision has not been made by the county department within a reasonable time to determine the propriety of the action or failure to take timely action on an application for medical assistance. The state department shall make such additional investigation as it deems necessary and shall, after giving the county department an opportunity to rebut any findings or conclusions of the state department that the action or delay in taking action was a violation of or contrary to state department rules, make such decision as to the granting of medical benefits and the amount thereof as in its opinion is justifiable pursuant to the provisions of this article and articles 5 and 6 of this title and the rules of the state department. Applicants or recipients affected by such decisions of the state department, upon request, shall be given reasonable notice and opportunity for a fair hearing by the state department.



§ 25.5-4-105. Federal requirements under Title XIX

Nothing in this article or articles 5 and 6 of this title shall prevent the state department from complying with federal requirements for a program of medical assistance in order for the state of Colorado to qualify for federal funds under Title XIX of the social security act and to maintain a program within the limits of available appropriations.



§ 25.5-4-106. Cooperation with federal government - grants-in-aid - cooperation with the department of human services in delivery of services

(1) The state department shall be the sole state agency for administering the state plans for health and medical assistance pursuant to this title, and any other state plan relating to medical assistance that requires state action which is not specifically the responsibility of some other state department, division, section, board, commission, or committee under the provisions of federal or state law.

(2) (a) The state department may accept on behalf of the state of Colorado the provisions and benefits of acts of congress designed to provide funds or other property for particular medical assistance within the state, which funds or other property are designated for such purposes within the function of the state department, and may accept on behalf of the state any offers which have been or may from time to time be made of funds or other property by any persons, agencies, or entities for particular medical assistance activities within the state, which funds or other property are designated for such purposes within the function of the state department; but, unless otherwise expressly provided by law, such acceptance shall not be manifested unless and until the state department has recommended such acceptance to and received the written approval of the governor and the attorney general. Such approval shall authorize the acceptance of the funds or property in accordance with the restrictions and conditions for the purpose for which funds or property are intended.

(b) The state treasurer is designated as ex officio custodian of all medical assistance funds received by the state from the federal government and from any other source, if the approval provided for in paragraph (a) of this subsection (2) has been obtained.

(c) The state treasurer shall hold each such fund separate and distinct from state funds and is authorized to make disbursements from such funds for the designated purpose or for administrative costs, which may be provided in such grants upon warrants issued by the state controller upon the voucher of the state department.

(3) The state department shall cooperate with the federal department of health and human services and other federal agencies in any reasonable manner, in conformity with the laws of this state, which may be necessary to qualify for federal financial participation, including the preparation of state plans, the making of reports in such form and containing such information as any federal agency may from time to time require, and the compliance with such provisions as the federal government may from time to time find necessary to assure the correctness and verification of the reports.

(4) The rules of the state department may include provisions to accommodate requirements of contracts entered into between the state department and the federal department of health and human services, or any successor agency, for studies of guaranteed annual income or other forms of income maintenance research projects; and for such purpose, the requirements of this title as to eligibility for medical assistance shall not apply for the term of and in accordance with the contract for such purpose.

(5) The state department is responsible for administering the delivery of medical assistance by county departments of social services or any other public or private entities participating in the delivery of medical assistance pursuant to this article and articles 5 and 6 of this title.



§ 25.5-4-107. Retaliation definition

(1) For purposes of any rules promulgated by the state department or state board and any action taken by the state department against any person, "retaliation" means taking any of the following actions against a recipient or someone acting on behalf of a recipient after the recipient or someone acting on behalf of the recipient files a complaint concerning services provided or not provided to the recipient:

(a) Indicating to a recipient that the recipient cannot have an advocate, family member, or other authorized representative assist the recipient; or

(b) (I) An adverse action that negatively affects a recipient's level of eligibility for or receipt of services received at the time of the complaint without verification of a change in the recipient's income, resources, or health care needs that justifies the adverse action.

(II) No adverse action shall be taken against a recipient after a complaint has been filed until the recipient is notified of the proposed action, informed of the reason for the proposed action, and provided an opportunity to appeal the proposed action.

(2) "Retaliation" shall not include instances where a recipient is not eligible for a service or program or where a provider documents a problem with a recipient and shares the documentation with the recipient or a third party prior to the recipient filing a complaint.






Part 2 - Administration

§ 25.5-4-201. Cash system of accounting - financial administration of medical services premiums - medical programs administered by department of human services - federal contributions - rules

(1) The state department shall utilize the cash system of accounting, as enunciated by the governmental accounting standards board, regardless of the source of revenues involved, for all activities of the state department relating to the financial administration of any nonadministrative expenditure that qualifies for federal financial participation under Title XIX of the federal "Social Security Act", except for expenditures under the program for the medically indigent, article 3 of this title.

(1.5) (a) The state department shall utilize the cash system of accounting, as enunciated by the governmental accounting standards board, for the contributions required by 42 U.S.C. sec. 1396u-5 (c).

(b) The contributions required by 42 U.S.C. sec. 1396u-5 (c) shall be made in the manner required by the federal centers for medicare and medicaid services, or any successor agency. Nothing in this paragraph (b) shall require the state department to make the contribution before the contribution is due.

(2) The executive director shall promulgate rules to identify the programs utilizing the cash system of accounting.



§ 25.5-4-203. Advisory council established

There is hereby created a state medical assistance and services advisory council, referred to in this article as the "advisory council", consisting of sixteen members. Ex officio members of the advisory council shall be the executive directors of the state department and the department of health or their successors in function. The remaining members of the advisory council shall be appointed by the governor and shall be chosen by him to represent the various areas of medical services and the public. Specifically included shall be two members who are doctors of medicine licensed in this state, one doctor of osteopathy licensed in this state, one dentist licensed in this state, one optometrist licensed in this state, one owner or operator of a licensed nursing facility in this state, one member who shall represent licensed hospitals in this state, one pharmacist licensed in this state, one professional nurse licensed in this state, one member who has provided home health care services for three years, and three members who are not directly associated with the areas of medical services to represent the public. The remaining member may represent any other area of medical services not specifically enumerated but shall not be limited thereto. Members shall serve at the pleasure of the governor and shall receive no compensation but shall be reimbursed for their actual and necessary expenses. The advisory council shall advise the state department on the provision of health and medical care services to recipients.



§ 25.5-4-204. Automated medical assistance administration

(1) The general assembly hereby finds and declares that the agency responsible for the administration of the state's medical assistance program would be more effective in its ability to streamline administrative functions of program administrators and providers under the program through the implementation of an automated system that will provide for the following:

(a) Electronic claim submittals;

(b) Online eligibility determinations;

(c) Electronic remittance statements;

(d) Electronic fund transfers; and

(e) Automation of other administrative functions associated with the medical assistance program.

(2) Therefore, the general assembly declares that it is appropriate to enact legislation, as set forth in subsection (3) of this section, that authorizes the state department to develop and implement an automated system for processing claims and payments under the medical assistance program, as well as for other administrative functions associated with the program.

(3) The executive director of the state department shall develop and implement an automated system through which medical assistance claims and payments and eligibility determinations or other related transactions may be processed. The system shall provide for the use of automated electronic technologies. The automated system may be implemented in phases if deemed necessary by the executive director. The automated system shall be implemented only after the executive director determines that:

(a) Technology is available and proven to perform satisfactorily in a production environment;

(b) Adequate financing is available to facilitate the implementation and maintenance of the system. Financing may include, but is not limited to, federal funds, appropriations from the general fund, provider transaction fees, or any other financing mechanisms which the state department may impose, and grants or contributions from public or private entities.

(c) The system has been successfully installed and fully tested; and

(d) Adequate provider training has been provided for an orderly implementation.



§ 25.5-4-205. Application - verification of eligibility - demonstration project - rules

(1) (a) Determination of eligibility for medical benefits shall be made by the county department in which the applicant resides, except as otherwise specified in this section. Local social security offices also determine eligibility for medicaid benefits at the same time they determine eligibility for supplemental security income. The state department may accept medical assistance applications and determine medical assistance eligibility and may designate the private service contractor that administers the children's basic health plan, Denver health and hospitals, a hospital that is designated as a regional pediatric trauma center, as defined in section 25-3.5-703 (4)(f), C.R.S., and other medical assistance sites determined necessary by the state department to accept medical assistance applications, to determine medical assistance eligibility, and to determine presumptive eligibility. When the state department determines that it is necessary to designate an additional medical assistance site, the state department shall notify the county in which the medical assistance site is located that an additional medical assistance site has been designated. Any person who is determined to be eligible pursuant to the requirements of this article and articles 5 and 6 of this title shall be eligible for benefits until such person is determined to be ineligible. Upon determination that any person is ineligible for medical benefits, the county department, the state department, or other entity designated by the state department shall notify the applicant in writing of its decision and the reason therefor. When an applicant is found ineligible for medical assistance eligibility programs, the applicant's application data and verifications shall be automatically shared with the state insurance marketplace through a system interface. Separate determination of eligibility and formal application for benefits under this article and articles 5 and 6 of this title for persons eligible as provided in sections 25.5-5-101 and 25.5-5-201 shall be made in accordance with the rules of the state department.

(a.5) Repealed.

(a.7) As part of the medicaid eligibility modernization, the department is authorized to create a universal application for single point of entry for home- and community-based services waivers for children.

(b) The state department shall develop training safeguards to prevent actions taken by staff of medical assistance sites from affecting food and cash assistance eligibility.

(2) (a) Any married couple, at the beginning of a continuous period of institutionalization of one spouse, may request the county department to assess and document the total value of the resources of the couple, if the couple supplies to the county department the necessary information and documentation which is needed to make such an assessment.

(b) Any assessment prepared by the county department and provided to a couple shall contain a procedure for appealing any determinations which have been made.

(c) If a request for assessment and documentation is not part of an application for medical assistance, the county department may establish a fee not exceeding the reasonable expenses of the county department of providing and documenting such assessment.

(3) (a) The state department shall promulgate rules to simplify the processing of applications in order that medical benefits are furnished to recipients as soon as possible, including rules that:

(I) Provide for initial processing of applications and determination of eligibility for medical assistance only at locations other than the county departments, at locations used for processing applications for the Colorado works program, or at the location used by the private service contractor that administers the children's basic health plan for determining eligibility of children for the plan; and

(II) May make provision for the payment of medical benefits for a period not to exceed three months prior to the date of application in cases where the applicant did not make application prior to his or her need for said medical benefits.

(b) (I) The state department shall promulgate rules that:

(A) To the extent authorized under federal law, require an applicant to state only the applicant's income and require the state department to verify the applicant's income through federally approved electronic data sources; except that, if electronic data is not available, or the information obtained from an electronic data source is not reasonably compatible with information provided by or on behalf of an applicant, the rules shall require an individual to provide documentation in order to verify the applicant's income; and

(B) Require the state department at least annually to verify a recipient's income eligibility at reenrollment through federally approved electronic data sources and, if the recipient meets all eligibility requirements, permit the recipient to remain enrolled in the program. The rules shall only require an individual to provide documentation verifying income if electronic data is not available, or the information obtained from electronic data sources is not reasonably compatible with information provided by or on behalf of an applicant.

(C) and (D) (Deleted by amendment, L. 2009, (SB 09-292), ch. 369, p. 1974, § 96, effective August 5, 2009.)

(I.5) (A) If the state department determines that a recipient was not eligible for medical benefits solely based upon the recipient's income after the recipient had been determined to be eligible based upon electronic data obtained through a federally approved electronic data source, the state department shall not pursue recovery from a county department for the cost of medical services provided to the recipient, and the county department is not responsible for any federal error rate sanctions resulting from such determination.

(B) Notwithstanding any other provision in this paragraph (b), for applications that contain self-employment income, the state department shall not implement this paragraph (b) until it can verify self-employment income through federally approved electronic data sources as authorized by rules of the state department and federal law.

(II) Repealed.

(c) Adequate safeguards shall be established by the state department to ensure that only eligible persons receive benefits under this article and articles 5 and 6 of this title.

(d) (I) In addition, an applicant who is eighteen years of age or older shall be required to supply a form of personal photographic identification either by providing a valid Colorado driver's license or a valid identification card issued by the department of revenue pursuant to section 42-2-302, C.R.S. The state department may adopt rules that exempt applicants from the requirement of supplying a form of personal photographic identification if the requirement causes an unreasonable hardship or if the requirement is in conflict with federal law.

(II) The state department shall also adopt rules that allow for assistance to be provided until the applicant is able to obtain or qualify for a driver's license or identification card; however, a county department or an entity designated by the state department pursuant to subsection (1) of this section is not required to pursue recovery of assistance from an applicant who fails, upon recertification, to meet the photographic identification requirement.

(e) (I) In collaboration with and to augment the state department's efforts to simplify eligibility determinations for benefits under the state medical assistance program and the children's basic health plan, the state department shall establish a process so that a recipient, enrollee, or the parent or guardian of a recipient or enrollee may apply for reenrollment either over the telephone or through the internet.

(II) (A) Subject to receipt of federal authorization and spending authority, the state department may implement a pilot program that allows a limited number of recipients or enrollees to apply for reenrollment either over the telephone or through the internet during a transition to a process that will serve recipients and enrollees statewide. The pilot program shall not serve as a replacement for a statewide process.

(B) Notwithstanding any other provision in this paragraph (e), the state department shall not implement this paragraph (e) until it can verify the eligibility of a recipient or enrollee over the telephone or through the internet as authorized by rules of the state department and federal law.

(C) Notwithstanding any other provision in this paragraph (e), the state department shall not implement or administer any portion of this paragraph (e) until spending authority has been received in the general appropriation act or any supplemental appropriation and shall only implement and administer this paragraph (e) to the extent of such spending authority.

(III) The state department may solicit and accept gifts, grants, and donations from public or private sources for the development or implementation of reenrollment either over the telephone or through the internet process described in this paragraph (e); except that the state department may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this paragraph (e) or any other law. Any gifts, grants, or donations received by the state department shall be transmitted to the state treasurer, who shall credit the same to the department of health care policy and financing cash fund created pursuant to section 25.5-1-109.

(4) (a) By signing an application for medical assistance, a person assigns to the state department, by operation of law, all rights the applicant may have to medical support or payments for medical expenses from any other person on the applicant's own behalf or on behalf of any other member of the applicant's family for whom application is made. For purposes of this subsection (4), an assignment takes effect upon the determination that the applicant is eligible for medical assistance and up to three months prior to the date of application if the applicant meets the requirements of subsection (3) of this section and shall remain in effect so long as an individual is eligible for and receives medical assistance benefits. The application shall contain a statement explaining this assignment.

(b) An applicant for medical benefits upon initial application and each redetermination shall disclose any third party who may be responsible for the payment of medical expenses on behalf of the applicant or any other member of the applicant's family for whom application is made. As part of its medicaid eligibility modernization, the state department shall require the county department or other entity designated to accept applications for medical benefits to enter the third-party information into the automated system developed pursuant to section 25.5-4-204.

(5) (a) The state department shall not pursue recovery from a county for the cost of medical services provided to a person who has been incorrectly determined eligible for medical assistance by that county or any other entity.

(b) (Deleted by amendment, L. 2008, p. 2024, § 1, effective June 3, 2008.)



§ 25.5-4-205.5. Confined persons - suspension of benefits

(1) For purposes of this section, unless the context otherwise requires, "confined person" means a person who is:

(a) An inmate confined to a correctional institution operated by or under contract with the department of corrections;

(b) Confined in a jail;

(c) Committed to a juvenile commitment facility;

(d) Committed to a department of human services facility pursuant to part 1 of article 8 of title 16, C.R.S.; or

(e) A patient placed in a department of human services facility pursuant to court order or certification.

(2) Notwithstanding any other provision of law, a person who, immediately prior to becoming a confined person, was a recipient of medical assistance pursuant to this article 4 or article 5 or 6 of this title 25.5 remains eligible for medical assistance while a confined person; except that no medical assistance may be furnished pursuant to this article 4 or article 5 or 6 of this title 25.5 while the person is a confined person unless federal financial participation is available for the cost of the assistance, including but not limited to juveniles held in a facility operated by or under contract to the division of youth services established pursuant to section 19-2-203 or the department of human services. Once a person is no longer a confined person, the person continues to be eligible for receipt of medical benefits pursuant to this article 4 or article 5 or 6 of this title 25.5 until the person is determined to be ineligible for the receipt of the assistance. To the extent permitted by federal law, the time during which a person is a confined person is not included in any calculation of when the person must recertify his or her eligibility for medical assistance pursuant to this article 4 or article 5 or 6 of this title 25.5.



§ 25.5-4-206. Reimbursement to counties - costs of administration

The state department shall reimburse the county departments for costs of administration incurred by the counties under this article and articles 5 and 6 of this title in accordance with the provisions of section 26-1-122 (5), C.R.S.



§ 25.5-4-207. Appeals - rules - applicability

(1) (a) (I) If an application for medical assistance is not acted upon within a reasonable time after filing of the same, or if an application is denied in whole or in part, or if medical assistance benefits are suspended, terminated, or modified, the applicant or recipient, as the case may be, may appeal to the state department in the manner and form prescribed by the rules of the state department. Except as permitted under federal law, state department rules must provide for at least a ten-day advance notice before the effective date of any suspension, termination, or modification of medical assistance. The county or designated service agency shall notify the applicant or recipient in writing of the basis for the county's decision or action and shall inform the applicant or recipient of the right to a county or service agency conference under the dispute resolution process described in paragraph (b) of this subsection (1) and of the right to a state-level appeal and the process for appeal.

(II) The applicant or recipient has sixty days after the date of the notice to file an appeal. If the recipient files an appeal prior to the effective date of the intended action, existing medical assistance benefits must automatically continue unchanged until the appeal process is completed, unless the recipient requests in writing that medical assistance benefits not continue during the appeal process; except that, to the extent authorized by federal law, the state department rules may permit existing medical assistance benefits to continue until the appeal process is completed even if the recipient's appeal is filed after the effective date of the intended action. The state department shall promulgate rules consistent with federal law that prescribe the circumstances under which the county or designated service agency may continue benefits if an appeal is filed after the effective date of the intended action. At a minimum, the rules must allow for continuing benefits when the recipient's health or safety is impacted, the recipient was not able to timely respond due to the recipient's disability or employment, the recipient's caregiver was unavailable due to the caregiver's health or employment, or the recipient did not receive the county's or designated service agency's notice prior to the effective date of the intended action.

(III) Either prior to appeal or as part of the filing of an appeal, the applicant or recipient may request the dispute resolution process described in paragraph (b) of this subsection (1) through the county department or service delivery agency.

(b) Every county department or service delivery agency shall adopt procedures for the resolution of disputes arising between the county department or the service delivery agency and any applicant for or recipient of medical assistance. Such procedures are referred to in this section as the "dispute resolution process". Two or more counties may jointly establish the dispute resolution process. The dispute resolution process must be consistent with rules promulgated by the state board pursuant to article 4 of title 24, C.R.S. The dispute resolution process shall include an opportunity for all clients to have a county conference, upon the client's request, and such requirement may be met through a telephonic conference upon the agreement of the client and the county department. The dispute resolution process need not conform to the requirements of section 24-4-105, C.R.S., as long as the rules adopted by the state board include provisions specifically setting forth expeditious time frames, notice, and an opportunity to be heard and to present information. If the dispute is resolved through the county or service delivery agency's dispute resolution process and the applicant or recipient has already filed an appeal, the county shall inform the applicant or recipient of the process for dismissing the appeal.

(c) The state board shall adopt rules setting forth what other issues, if any, may be appealed by an applicant or recipient to the state department. A hearing need not be granted when either state or federal law requires or results in a reduction or deletion of a medical assistance benefit unless the applicant or recipient is arguing that his or her case does not fit within the parameters set forth by the change in the law. In notifying the applicant or recipient that an appeal is being denied because of a change in state or federal law, the state's notice must inform the applicant or recipient that further appeal should be directed to the appropriate state or federal court.

(d) Upon receipt of an appeal, the office of administrative courts shall give the appellant at least ten days' notice of the hearing date and an opportunity for a fair hearing in accordance with the rules of the state department. The fair hearing must comply with section 24-4-105, C.R.S., and the state department's administrative law judge shall preside.

(d.5) (I) At the commencement of a hearing that concerns the termination or reduction of an existing benefit, the state department's administrative law judge shall review the legal sufficiency of the notice of action from which the recipient is appealing. If the administrative law judge determines that the notice is legally insufficient, the administrative law judge shall inform the appellant that the termination or reduction may be set aside on the basis of insufficient notice without proceeding to a hearing on the merits. The appellant may affirmatively waive the defense of insufficient notice and agree to proceed with a hearing on the merits or may ask the administrative law judge to decide the appeal on the basis of his or her finding that the notice is legally insufficient. The administrative law judge shall also inform the appellant that the state department may issue legally sufficient notice in the future and that the state department may seek recoupment of benefits if a basis for denial or reduction of benefits is subsequently determined.

(II) This subsection (1)(d.5) applies to hearings conducted on and after January 1, 2018.

(e) The appellant shall have an opportunity to examine all applications and pertinent records concerning the appellant that constitute a basis for the denial, suspension, termination, or modification of medical assistance benefits. The person or persons involved in the decision denying, suspending, terminating, or modifying medical assistance benefits or, if the person or persons are not reasonably available, a person familiar with the facts underlying the basis for the decision, shall be available for cross-examination if requested by the appellant.

(2) All decisions of the state department shall be binding upon the county department involved and shall be complied with by such county department.



§ 25.5-4-208. County duties - transitional medicaid

County departments shall assist families in completing the reporting requirements for transitional medicaid. This shall include informing families of the transitional medicaid eligibility requirements and the required reporting calendar.



§ 25.5-4-209. Payments by third parties - copayments by recipients - review - appeal - children's waiting list reduction fund

(1) (a) Any recipient receiving benefits under this article or article 5 or 6 of this title who receives any supplemental income, available for medical purposes under rules of the state department, or who receives proceeds from sickness, accident, health, or casualty insurance shall apply the supplemental income or insurance proceeds to the cost of the benefits rendered, and the rules may require reports from providers of other payments received by them from or on behalf of recipients.

(b) Subject to any limitations imposed by Title XIX and the requirements set forth in subsection (1)(c) of this section, a recipient must pay at the time of service a portion of the cost of any medical benefit rendered to the recipient or to the recipient's dependents pursuant to this article 4 or article 5 or 6 of this title 25.5, as determined by rules of the state department.

(c) (I) Except as otherwise provided in subsection (1)(c)(II) of this section, on and after January 1, 2018, for pharmacy and for hospital outpatient services, including urgent care centers and facilities and emergency services, the rules of the state department required by subsection (1)(b) of this section must require the recipient to pay:

(A)For pharmacy, at least double the average amount paid by recipients in state fiscal year 2015-16; or

(B) For hospital outpatient services, at least double the amount required to be paid as specified in the rules as of January 1, 2017.

(II) For both pharmacy and hospital outpatient services, the amount required to be paid by the recipient shall not exceed any specified maximum dollar amount allowed by federal law or regulations as of January 1, 2017.

(d) The state department shall evaluate options to exempt individuals who are qualified for institutional care but are instead enrolled in home- and community-based service waivers from the increased payment requirements specified in subsection (1)(c) of this section.

(2) (a) Notwithstanding the provisions of section 26-1-114, C.R.S., the state department is authorized to take all reasonable measures to ascertain the legal liability of third parties to pay for care and services available, including the collection of sufficient information from individuals who are eligible for medical assistance to pursue claims against the third parties. The state department shall collect the information at the time of any determination or redetermination of eligibility for medical assistance. A knowing or willful failure of an individual to provide the information may result in the termination of the individual's eligibility for medical assistance.

(b) A third party, as a condition of doing business in the state, shall:

(I) (A) Provide on a monthly basis to the state department or its business associate eligibility records identifying all persons covered by the third party in a manner prescribed by rule to allow the state department or its business associate to perform an analysis and determine which persons are eligible for medical assistance;

(B) The eligibility record data elements provided by the third party shall be the minimum necessary to achieve a satisfactory data match. The third party shall provide, upon request of the state department or its business associate, additional data elements as needed to confirm eligibility matches as determined by the initial analysis, including, but not limited to, the name, address, and identifying number of the third party's plan.

(II) Accept the state's right of recovery and the assignment to the state of any right of an individual or other entity to payment from the third party for an item or service for which payment has been made under the medical assistance plan to the extent that such service is covered by the third party;

(III) Respond to any inquiry by the state regarding a claim for payment for any health care item or service that is submitted not later than three years after the date of the provision of the health care item or service; and

(IV) Agree not to deny a claim submitted by the state solely on the basis of the date of submission of the claim, the type or format of the claim form, or a failure to present proper documentation at the point of sale that is the basis of the claim, if:

(A) The claim is submitted by the state within the three-year period beginning on the date that the item or service is furnished; and

(B) Any action by the state to enforce its rights with respect to the claim is commenced within six years after the state's submission of the claim.

(c) The cost to a third party of providing data, including eligibility records, shall be borne by the state department.

(d) A third party that provides data required by the state department, whether confidential or not, shall not be held liable for the provision of such data to the state department or for any use made thereof.

(e) (I) The state department's business associate shall not use, transfer, extract, copy, revise, or store any data required to be provided to the state department and its business associate, including the eligibility records, social security numbers, coverage, nature of coverage, period provided, or any other data elements, for purposes other than:

(A) The identification of persons eligible to receive medical assistance, as defined by section 25.5-1-103 (5);

(B) Cost avoidance;

(C) The remuneration of the state department for services provided or paid for;

(D) Any record retention requirements;

(E) Audit requirements; and

(F) Purposes related to litigation and testimony.

(II) The state department's business associate shall destroy all data once the functions specified in subparagraph (I) of this paragraph (e) have been accomplished.

(f) (I) A Colorado resident shall have a private right of action against the state department's business associate if the business associate negligently uses the data specified in paragraph (e) of this subsection (2) for purposes other than those stated in paragraph (e) of this subsection (2). The right of action shall be enforceable in the courts of Colorado and limited to the actual damages incurred by the individual bringing the action.

(II) A third party may bring an action on behalf of a Colorado resident for injunctive relief against the state department's business associate to prevent the business associate from intentionally using the data for purposes other than those specified in paragraph (e) of this subsection (2).

(g) As used in this section:

(I) "Business associate" shall have the same meaning as provided in 45 CFR 160.103.

(II) "Third party" means a health insurer, self-insured plan, group health plan as defined in 29 U.S.C. sec. 1167 (1), service benefit plan, managed care organization, pharmacy benefit manager, or other party that is, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service.

(3) (a) The rights assigned by a recipient of medical assistance to the state department pursuant to section 25.5-4-205 (4) shall include the right to appeal an adverse coverage decision by a third party for which the medical assistance program may be responsible for payment, including but not limited to the internal and external reviews provided for in sections 10-16-113 and 10-16-113.5, C.R.S., and a third party's reasonable appeal procedure under state and federal law. The state department or the independent contractor retained pursuant to paragraph (b) of this subsection (3) shall review and, if necessary, may appeal at any level an adverse coverage decision, except an adverse coverage decision relating to medicare, Title XVIII of the federal "Social Security Act", as amended.

(b) The state department shall enter into one or more agreements with an independent contractor to pursue recoveries from third parties pursuant to paragraph (a) of this subsection (3). Any such agreement shall provide that the independent contractor's only compensation shall be a prudent and reasonable percentage of the amount recovered on behalf of the state department as determined by the state department.

(c) (I) An independent contractor retained pursuant to paragraph (b) of this subsection (3) shall maintain a contemporaneous record of the hours of services provided and any costs incurred. When the matter is resolved, the independent contractor shall provide to the state department a statement of the hours of services provided, the amount of costs incurred, the total amount of the contingent fee, and the hourly rate for the services provided. The hourly rate for the services provided shall be determined by dividing the amount of the contingent fee, less the amount of costs incurred, by the number of hours of services provided by the independent contractor. The statement required by this subparagraph (I) shall be available for inspection and copying at reasonable times at the state department.

(II) Compliance with this paragraph (c) does not relieve a contracting attorney of any obligation or legal responsibility imposed by the Colorado rules of professional conduct or any provision of law.

(d) Nothing in this subsection (3) shall be construed to authorize the denial of or delay of payment to a provider by the state department or the delay or interference with the provision of services to a medical assistance recipient.

(e) Repealed.

(4) With respect to programs administered by the state department, the state department shall access available data from the public assistance reporting information system for the purpose of identifying persons who are receiving certain public benefits from other states. The state department shall ensure that duplicate benefits are not being paid improperly to persons identified pursuant to the public assistance reporting information system.



§ 25.5-4-210. Purchase of health insurance for recipients

(1) (a) The state department shall purchase group health insurance for a medical assistance recipient who is eligible to enroll for such coverage if enrollment of such recipient in the group plan would be cost-effective. In addition, the state department may purchase individual health insurance for a medical assistance recipient who is eligible to enroll in a health insurance plan if enrollment of such recipient would be cost-effective to this state. A determination of cost-effectiveness shall be in accordance with federal guidelines established by the secretary of the United States department of health and human services.

(b) Notwithstanding any provision of paragraph (a) of this subsection (1) to the contrary, the state department, in purchasing health insurance for medical assistance recipients who are eligible to enroll for private coverage, shall not purchase such health insurance for more than two thousand individuals.

(2) Enrollment in a group health insurance plan shall be required of recipients for whom enrollment has been determined to be cost-effective as a condition of obtaining or retaining medical assistance. A parent shall be required to enroll a dependent child recipient, but medical assistance for such child shall not be discontinued if a parent fails to enroll the child.

(3) The state department shall pay any premium, deductible, coinsurance, or other cost-sharing obligation required under the group plan for services covered under the state medical assistance plan. In addition, the state department shall pay any premium, deductible, coinsurance, or other cost-sharing obligation required under an individual plan purchased by the state department for a medical assistance recipient pursuant to subsection (1) of this section. Payment of said services shall be treated as payment for medical assistance. Coverage provided by the purchased health insurance plan shall be considered as third-party liability for the purposes of section 25.5-4-209.

(4) Services not available to a recipient under the purchased plan shall be provided to the recipient if such services would otherwise be provided as medical assistance services pursuant to this article or article 5 or 6 of this title. Nothing in this section shall be construed to require that services provided under a group health insurance plan for medical assistance recipients shall be made available to recipients not enrolled in the plan. Enrollment in a group health insurance plan pursuant to this section shall not affect the eligibility of a recipient who otherwise qualifies for medical assistance pursuant to this article or article 5 or 6 of this title.



§ 25.5-4-211. Medicaid management information system - appropriation in annual general appropriation act - expenditure in next fiscal year - repeal

(1) Subject to the limitation in subsection (2) of this section, unexpended and unencumbered moneys from an appropriation in the annual general appropriation act to the state department for the medicaid management information system remain available for expenditure by the state department in the next fiscal year without further appropriation. This section applies to appropriations made by the general assembly for fiscal years beginning on and after July 1, 2013.

(2) On or before June 30, 2014, and on or before June 30 of each year thereafter, the state department shall notify the state controller of the amount of the appropriation from the annual general appropriation act for the medicaid management information system for the current fiscal year that the state department needs to remain available for expenditure in the next fiscal year. The state department may not expend more than the amount notified under the authority granted in this section.

(3) (a) On or before January 2, 2015, and on or before January 2 of each year thereafter, the state department shall report to the joint budget committee the amount of the appropriation from the prior fiscal year that remains available for the current fiscal year and the purpose for which the money is being used.

(b) Pursuant to section 24-1-136 (11)(a)(I), this subsection (3) is repealed, effective January 3, 2018.



§ 25.5-4-212. Medicaid client correspondence improvement process - legislative declaration - definition

(1) (a) The general assembly finds and declares that:

(I) Accurate, understandable, timely, informative, and clear correspondence from the state department is critical to the life and health of medicaid recipients, and, in some cases, is a matter of life and death for our most vulnerable populations;

(II) Unclear, confusing, and late correspondence from the state department causes an increased workload for the state, counties administering the medicaid program, and nonprofit advocacy groups assisting clients; and

(III) Government should be a good steward of taxpayers' money, ensuring that it is spent in the most cost-effective manner.

(b) Therefore, the general assembly finds that improving medicaid client correspondence is critical to the health and safety of medicaid clients and will reduce unnecessary confusion that requires clients to call counties and the state department or file appeals.

(2) As used in this section, unless the context otherwise requires, "client correspondence" means any communication, the purpose of which is to provide notice of an approval, denial, termination, or change to an individual's medicaid eligibility; to provide notice of the approval, denial, reduction, suspension, or termination of a medicaid benefit; or to request additional information that is relevant to determining an individual's medicaid eligibility or benefits. "Client correspondence" does not include communications regarding the state department's review of trusts or review of documents or records relating to trusts.

(3) The state department shall improve medicaid client correspondence by ensuring that client correspondence revised or created after January 1, 2018:

(a) Is written using person-first, plain language;

(b) Is written in a format that includes the date of the correspondence and a client greeting;

(c) Is consistent, using the same terms throughout to the extent practicable including commonly used program names;

(d) Is accurately translated into the second most commonly spoken language in the state if a client indicates that this is the client's written language of preference or as required by law;

(e) Includes a statement translated into the top fifteen languages most commonly spoken by individuals in Colorado with limited English proficiency informing an applicant or client how to seek further assistance in understanding the content of the correspondence;

(f) Clearly conveys the purpose of the client correspondence, the action or actions being taken by the state department or its designated entity, if any, and the specific action or actions that the client must or may take in response to the correspondence;

(g) Includes a specific description of any necessary information or documents requested from the applicant or client;

(h) Includes contact information for client questions; and

(i) Includes a specific and plain language explanation of the basis for the denial, reduction, suspension, or termination of the benefit if applicable.

(4) Subject to the availability of sufficient appropriations and receipt of federal financial participation, on and after July 1, 2018, the state department shall make electronically available to a client specific and detailed information concerning the client's household composition, assets, income sources, and income amounts, if relevant to a determination for which client correspondence was issued. If implemented, the state department shall notify clients in the written correspondence of the option to access this information.

(5) The state department is encouraged to promote the receipt of client correspondence electronically or through mobile applications for clients who choose those methods of delivery as allowed by law.

(6) As part of its ongoing process to create and improve client correspondence, the state department may engage with experts in written communication and plain language to test client correspondence against the criteria set forth in subsection (3) of this section with a geographically diverse and representative sample of medicaid clients relevant to the client correspondence being revised. The state department shall also develop a process to review and consider feedback from stakeholders including client advocates and counties prior to implementing significant changes to correspondence.

(7) The state department shall ensure that client correspondence that may only affect a small number of clients, but may, nonetheless, have a significant impact on the lives of those clients, is appropriately prioritized for revision.

(8) As part of its annual presentation made to its legislative committee of reference pursuant to section 2-7-203, the state department shall present information concerning:

(a) Its process for ongoing improvement of client correspondence;

(b) Client correspondence revised pursuant to criteria set forth in subsection (3) of this section during the prior year and client correspondence improvements that are planned for the upcoming year; and

(c) A description of the results of testing of new or significantly revised client correspondence pursuant to subsection (6) of this section, including a description of the stakeholder feedback.



§ 25.5-4-213. Audit of medicaid client correspondence - definition

(1) As used in this section, unless the context otherwise requires, "client correspondence" has the same meaning as defined in section 25.5-4-212.

(2) During the 2020 calendar year and the 2023 calendar year, the office of the state auditor shall conduct or cause to be conducted a performance audit of client correspondence. Thereafter, the state auditor, in the exercise of his or her discretion, may conduct or cause to be conducted additional performance audits of client correspondence pursuant to this section. The audit shall include correspondence generated through the Colorado benefits management system, as well as correspondence that is not generated through the Colorado benefits management system.

(3) The performance audit conducted pursuant to this section shall include:

(a) A review of available data from counties, the department's customer service contract center, and from assistors within the health benefit exchange, created in article 22 of title 10, regarding customer service contacts that are related to client confusion regarding correspondence received by medicaid clients or applicants;

(b) A review of the accuracy of client correspondence at the time it is generated;

(c) A review of whether client correspondence satisfies the requirements of any state or federal law, rule, or regulation relating to the sufficiency of any notice;

(d) A review of any client correspondence testing process conducted by the department and whether testing is done prior to implementing new or significantly revised client communications;

(e) A review of the results of any client correspondence testing, including client comprehension of the intended purpose or purposes of the correspondence; and

(f) A review of the accuracy of client income and household composition information that is communicated electronically, if applicable.

(4) If audit findings include findings that information contained in client correspondence is inaccurate at the time the correspondence was generated, the audit shall identify, if possible, the source of the inaccurate information, which may include but is not limited to computer system or interface issues, county input error, or applicant error.

(5) Based on the findings and conclusions identified during the performance audit conducted pursuant to this section, the office of the state auditor shall make recommendations to the state department for improving client correspondence. On or before December 30, 2020, December 30, 2023, and December 30 in any calendar year in which an audit is conducted pursuant to this section, the office of the state auditor shall submit the findings, conclusions, and recommendations from the performance audit in the form of a written report to the legislative audit committee, which shall hold a public hearing for the purposes of a review of the report. The report shall also be submitted to the joint budget committee, the public health care and human services committee of the house of representatives, the health and human services committee of the senate, and the joint technology committee, or any successor committees.



§ 25.5-4-214. Feasibility study - residential and inpatient substance use disorder treatment - report - repeal

(1) On or before November 1, 2017, the state department shall prepare a written report with assistance from the department of human services' office of behavioral health concerning the feasibility of providing residential and inpatient substance use disorder treatment as part of the medicaid program. In addition, the report must also include an analysis of providing residential and inpatient substance use disorder treatment as a state-funded benefit rather than through the medicaid program. The state department shall submit the report to the joint budget committee, the public health care and human services committee of the house of representatives, the health and human services committee of the senate, or any successor committees, and to any legislative study committee addressing substance use disorder treatment that meets during the 2017 legislative interim. The state department shall prepare a comprehensive report, including within the report information provided by the department of human services, as well as any other sources of information as determined by the state department.

(2) The state department shall consider and report on the following:

(a) The prevalence of opioid addiction and other substance use disorders in Colorado, including demographic and geographic information;

(b) Evidence-based best practices for the treatment of substance use disorders;

(c) A description of residential and inpatient substance use disorder treatment and a comparison of the treatment costs and administrative costs of providing the service utilizing medicaid dollars or with state funding;

(d) The eligibility criteria for publicly funded residential and inpatient substance use disorder treatment;

(e) Residential and inpatient substance use disorder treatment that is not currently included in Colorado's state medicaid plan but that may be provided by the state as an optional benefit or through a federal waiver;

(f) Any federal authorization necessary to include residential and inpatient substance use disorder treatment as a benefit under the medicaid program or waiver of federal rules that would allow for expansion of residential and inpatient treatment;

(g) An estimate of the number of medicaid clients who may be eligible for the benefit if the benefit were included as part of the medicaid program;

(h) Whether facilities currently providing residential and inpatient substance use disorder treatment in Colorado would be able to provide those services under the medicaid program;

(i) An estimate of state costs associated with providing residential and inpatient substance use disorder treatment as part of the medicaid program;

(j) Published research relating to other state costs incurred for the medicaid program and other public assistance program expenses that may be avoided if residential and inpatient substance use disorder treatment is included as part of the medicaid program;

(k) If known, other states providing residential and inpatient substance use disorder treatment as part of the medicaid program and the experiences of those states relating to implementation, cost, savings, and efficacy of residential and inpatient treatment;

(l) If known, the number and cost of emergency room visits or hospital stays by medicaid clients in Colorado relating to substance use disorders;

(m) If known, the number of county law enforcement contacts related to persons using drugs or alcohol and the percentage of persons entering county jails who have substance use disorders; and

(n) If known, state and national research on how access to residential and inpatient substance use disorder treatment impacts recidivism and law enforcement resources.

(3) As part of the report, the state department and the department of human services shall include recommendations to the general assembly concerning:

(a) The time frame for implementation of residential and inpatient substance use disorder treatment as a benefit under the medicaid program, as well as any other benefit planning or implementation considerations;

(b) Effective use of state and federal funding and the improvement of coordination among state agencies in administering all substance use disorder programs and treatment options in Colorado;

(c) Changes to state law necessary to implement the residential and inpatient substance use disorder treatment benefit as part of the medicaid program; and

(d) Changes, if any, to training requirements for certified addiction counselors necessary to implement effective substance use disorder treatment and to meet federal requirements for medicaid providers.

(4) In preparing the report, the state department and the department of human services may use national data from recognized sources if state-level data is unavailable and may solicit information and research from state agencies and other organizations regarding the social and financial impacts of substance use disorders in Colorado and effective options for treatment.

(5) This section is repealed, effective July 1, 2019.






Part 3 - Recovery

§ 25.5-4-300.4. Last resort for payment - legislative intent

It is the intent of the general assembly that medicaid be the last resort for payment for medically necessary goods and services furnished to recipients and that all other sources of payment are primary to medical assistance provided by medicaid.



§ 25.5-4-300.7. Prevention of coding errors - prepayment review of claims

(1) The state department shall implement and maintain a system for reducing medical services coding errors in medicaid claims submitted to the state department for reimbursement. The system shall include automatic, prepayment review of medicaid claims through the use of nationally recognized correct coding methods in the medicaid management information system, in accordance with 42 U.S.C. sec. 1396b (r) and regulations thereunder, as amended by Pub.L. 111-148, and any other subsequent acts of congress. The state department shall acquire and maintain any information technology necessary to implement the automated, prepayment review of medicaid claims.

(2) Repealed.



§ 25.5-4-300.9. Explanation of benefits - medicaid recipients - legislative declaration

(1) (a) The general assembly finds and declares that:

(I) Colorado's medicaid program provides critical medical services to the state's poorest and most vulnerable residents;

(II) Funding for these services is provided through a financial partnership between Colorado and the federal government;

(III) For the 2015-16 state budget year, the general assembly appropriated $8,891,000,000 for Colorado's medicaid program, of which $2,508,000,000 is from the general fund and $677,000,000 is from the hospital provider fee, with the remainder from federal money;

(IV) It is in the best interest of Colorado to do everything possible to minimize error, inefficiency, and fraud in providing medicaid services to ensure the long-term viability of this safety net program;

(V) In the private sector, as well as the medicare program, insurers routinely provide an explanation of benefits to their clients, listing claims submitted by providers for services rendered to the client even when the insurer is not seeking a co-payment for the service and the provider is not claiming an amount due from the client;

(VI) While creating an explanation of benefits is not without cost to the health care system, only the client receiving medical services or his or her authorized representative is in the position to verify whether the claimed medical services were actually provided and for whom they were provided, which is a necessary first step in containing health care costs;

(VII) While medicaid clients may not appear to be affected financially by billing errors or fraudulent claims, medicaid clients who rely on these services for survival and independence are most severely affected by the inappropriate use of scarce resources; and

(VIII) Further, medicaid clients and medicaid advocates for low-income and vulnerable Coloradans want the opportunity to partner with the state department and providers to ensure a well-run and fraud-free medicaid program in Colorado.

(b) Therefore, the general assembly declares that creating an explanation of benefits for recipients of medicaid-funded services is a necessary step in managing the state's medicaid program and in safeguarding the significant public investment, both state and federal, in meeting the health care needs of low-income and vulnerable Coloradans.

(2) By or before July 1, 2017, the state department shall develop and implement an explanation of benefits for recipients of medical services pursuant to articles 4 to 6 of this title. The purpose of the explanation of benefits is to inform a medicaid client of a claim for reimbursement made for services provided to the client or on his or her behalf, so that the client may discover and report administrative or provider errors or fraudulent claims for reimbursement.

(3) The explanation of benefits is required for all acute and long-term care services for which a provider is seeking reimbursement under a fee-for-service model.

(4) The explanation of benefits must include, at a minimum:

(a) The name of the medicaid client receiving the service;

(b) The name of the service provider;

(c) A description of the service provided;

(d) The billing code for the service;

(e) The date of service, or range of dates for services, if multiple services are provided in a set period of time, such as personal care services;

(f) A clear statement to the medicaid client that the explanation of benefits is not a bill, but is only provided for the client's information and to make sure that a provider is being reimbursed only for services actually provided;

(g) Information regarding at least one verbal and one written method for the medicaid client to report errors in the explanation of benefits that are relevant to provider reimbursement; and

(h) Any other information that the state department determines is useful to the medicaid client or for purposes of discovering administrative or provider error or fraud.

(5) The state department shall develop the form and content of the explanation of benefits in conjunction with medicaid clients and medicaid advocates to ensure that medicaid clients understand the information provided and the purpose of the explanation of benefits. The state department shall also work with medicaid clients and medicaid advocates to develop educational materials for the state department's website and for distribution by advocacy and nonprofit organizations that explain the process for reporting errors and encourage clients to take responsibility for reporting errors.

(6) The state department shall provide the explanation of benefits to a medicaid client not less frequently than once every two months, if services have been provided to or on behalf of the client during that time period. The state department shall determine the most cost-effective means for producing and distributing the explanation of benefits to medicaid clients, which may include e-mail or web-based distribution, with mailed copies by request only. Further, the state department may include the explanation of benefits with an existing mailing or existing electronic or web-based communication to medicaid clients.

(7) Nothing in this section requires the state department to produce an explanation of benefits form if the information required to be included in the explanation of benefits pursuant to subsection (4) of this section is already included in another format that is understandable to the medicaid client.



§ 25.5-4-301. Recoveries - overpayments - penalties - interest - adjustments - liens - review or audit procedures

(1) (a) (I) Except as provided in section 25.5-4-302 and subparagraph (III) of this paragraph (a), no recipient or estate of the recipient shall be liable for the cost or the cost remaining after payment by medicaid, medicare, or a private insurer of medical benefits authorized by Title XIX of the social security act, by this title, or by rules promulgated by the state board, which benefits are rendered to the recipient by a provider of medical services authorized to render such service in the state of Colorado, except those contributions required pursuant to section 25.5-4-209 (1). However, a recipient may enter into a documented agreement with a provider under which the recipient agrees to pay for items or services that are nonreimbursable under the medical assistance program. Under these circumstances, a recipient is liable for the cost of such services and items.

(II) The provisions of subparagraph (I) of this paragraph (a) shall apply regardless of whether medicaid has actually reimbursed the provider and regardless of whether the provider is enrolled in the Colorado medical assistance program.

(II.5) (A) A provider of medical services who bills or seeks collection through a third party from a recipient or the estate of a recipient for medical services authorized by Title XIX of the social security act in an amount in violation of subsection (1)(a)(I) of this section is liable for and subject to the following: A refund to the recipient of any amount unlawfully received from the recipient, plus statutory interest from the date of the receipt until the date of repayment; a civil monetary penalty of one hundred dollars for each violation of subsection (1)(a)(I) of this section; and all amounts submitted to a collection agency in the name of the medicaid recipient. When determining income or resources for purposes of determining eligibility or benefit amounts for any state-funded program under this title 25.5, the state department shall exclude from consideration any money received by a recipient pursuant to this subsection (1)(a)(II.5). The imposition of a civil monetary penalty by the state department may be appealed administratively.

(A.5) A provider of medical services who, within thirty days of notification by the state department, or longer if approved by the state department, voids the bill, returns any amount unlawfully received, and makes every reasonable effort to resolve any collection actions so that the recipient or the estate of the recipient has no adverse financial consequences is not subject to the provisions of subsection (1)(a)(II.5)(A) of this section.

(B) In order to establish a claim for the civil monetary penalty established by subsection (1)(a)(II.5)(A) of this section, a recipient or the estate of a recipient, or a person acting on behalf of a recipient or the estate of a recipient, shall notify the state department.

(C) The provisions of this subparagraph (II.5) shall not apply to a long-term care facility licensed pursuant to section 25-3-101, C.R.S.

(D) The provisions of subsection (1)(a)(II.5)(A) of this section shall not apply if a recipient knowingly misrepresents his or her medicaid coverage status to a provider of medical services and the provider submits documentation to the state department that the recipient knowingly misrepresented his or her medicaid coverage status and the documentation clearly establishes a good cause basis for granting an exception to the provider.

(III) (A) When a third party is primarily liable for the payment of the costs of a recipient's medical benefits, prior to receiving nonemergency medical care, the recipient shall comply with the protocols of the third party, including using providers within the third party's network or receiving a referral from the recipient's primary care physician. Any recipient failing to follow the third party's protocols is liable for the payment or cost of any care or services that the third party would have been liable to pay; except that, if the third party or the service provider substantively fails to communicate the protocols to the recipient, the items or services are nonreimbursable under this article and articles 5 and 6 of this title and the recipient is not liable to the provider.

(B) A recipient may enter into a written agreement with a third party or provider under which the recipient agrees to pay for items provided or services rendered that are outside of the network or plan protocols. The recipient's agreement to be personally liable for such nonemergency, nonreimbursable items shall be recorded on forms approved by the state board and signed and dated by both the recipient and the provider in advance of the services being rendered.

(b) Recipient income applied pursuant to section 25.5-4-209 (1) shall not disqualify any recipient, as defined in section 26-2-103 (8), C.R.S., from receiving benefits under this article, article 5 or 6 of this title, or public assistance under article 2 of title 26, C.R.S. If, at any time during the continuance of medical benefits, the recipient becomes possessed of property having a value in excess of that amount set by law or by the rules of the state department or receives any increase in income, it is the duty of the recipient to notify the county department thereof, and the county department may, after investigation, either revoke such medical benefits or alter the amount thereof, as the circumstances may require.

(c) Any medical assistance paid to which a recipient was not lawfully entitled shall be recoverable from the recipient or the estate of the recipient by the county as a debt due the state pursuant to section 25.5-1-115, but no lien may be imposed against the property of a recipient on account of medical assistance paid or to be paid on the recipient's behalf under this article or article 5 or 6 of this title, except pursuant to the judgment of a court of competent jurisdiction or as provided by section 25.5-4-302.

(d) If any such medical assistance was obtained fraudulently, interest shall be charged and paid to the county department on the amount of such medical assistance calculated at the legal rate and calculated from the date that payment for medical services rendered on behalf of the recipient is made to the date such amount is recovered.

(2) Any overpayment to a provider, including those of personal needs funds made pursuant to section 25.5-6-206, shall be recoverable regardless of whether the overpayment is the result of an error by the state department, a county department of social services, an entity acting on behalf of either department, or by the provider or any agent of the provider as follows:

(a) (I) If the state department makes a determination that such overpayment has been made as a result of the provider's false representation, the state department may collect the overpayment, plus a civil monetary penalty equal to one-half the amount of the overpayment, and interest on the sum of the two amounts accruing at the statutory rate from the date the overpayment is identified, by the means specified in this subsection (2). Such sum may be collected for up to the amount of time prescribed in section 13-80-103.5, C.R.S., after the overpayment is identified. Amounts remaining uncollected for more than the time period prescribed in section 13-80-103.5, C.R.S., after the last repayment was made may be considered uncollectible. For the purposes of this subparagraph (I), "false representation" means an inaccurate statement that is relevant to a claim for reimbursement and is made by a provider who has actual knowledge of the truth of false nature of the statement or by a provider acting in deliberate ignorance of or with reckless disregard for the truth of the statement. A provider acts with reckless disregard for truth if the provider fails to maintain records required by the department or if the provider fails to become familiar with rules, manuals, and bulletins issued by the department, board, or the department's fiscal agent.

(II) If the state department makes a determination that such overpayment has been made for some other reason than a false representation by the provider specified in subparagraph (I) of this paragraph (a), the state department may collect the amount of overpayment, plus interest accruing at the statutory rate from the date the provider is notified of such overpayment, by the means specified in this subsection (2). Pursuant to the criteria established in rules promulgated by the state board, the state department may waive the recovery or adjustment of all or part of the overpayment and accrued interest specified in this subparagraph (II) if it would be inequitable, uncollectible or administratively impracticable; except that no action shall be taken against a recipient of medical services initially determined to be eligible pursuant to section 25.5-4-205 if the overpayment occurred through no fault of the recipient. Amounts remaining uncollected for more than five years after the last repayment was made may be considered uncollectible.

(b) In order to collect the amounts specified in paragraph (a) of this subsection (2), the state department may withhold subsequent payments to which the provider is or becomes entitled and apply the amount withheld as an offset. The state board shall establish in rules the rate at which an overpayment may be offset, with provision for a reduction of such rate upon a good cause shown by the provider that the rate at which payment will be withheld will result in an undue hardship for the provider. In determining whether to grant a good cause reduction, the state department shall consider the impact of collecting the amount provided by state board rules on the quality of patient care and the financial viability of the provider. The state department may also take such other steps administratively as are available for the collection of the amounts specified in paragraph (a) of this subsection (2).

(c) If a provider defaults on repayment of the amounts specified in paragraph (a) of this subsection (2), the state department may bring a suit against the provider in the appropriate court. Court costs shall not be assessed against the state department but shall be assessed against the provider if the court finds in favor of the state department. Any costs collected by the state department shall be paid into the registry of the court. Once the amount has been reduced to judgment, the state department may proceed with all available postjudgment remedies.

(d) Notwithstanding the provisions of section 24-30-202.4, C.R.S., an amount specified in paragraph (a) of this subsection (2) that the state department has determined to be uncollectible may be referred to the controller for collection. Net proceeds of debts collected by the controller pursuant to this paragraph (d) shall be paid into the fund from which the overpayment was made.

(e) Any provider adversely affected by actions taken pursuant to this subsection (2), except when a suit is filed against the provider pursuant to paragraph (c) of this subsection (2), may appeal the determination of the state department pursuant to the provisions in section 24-4-105, C.R.S.

(f) If the state department, either directly or through a contracting agent, undertakes a review or an audit of a provider to determine whether an overpayment has been made to that provider, the review or audit shall be subject to the procedures required in subsection (3) of this section.

(3) (a) A review or audit of a provider shall be subject to the following procedures:

(I) The reviewer or auditor shall conduct a review or audit in accordance with applicable state and federal law.

(II) The reviewer or auditor shall apply uniform standards and procedures to each class of providers subject to a review or an audit to determine an overpayment.

(III) The reviewer or auditor shall prepare findings for the entire period under review or audit, and a provider shall be subject to only one demand for repayment in connection with the review or audit.

(IV) The reviewer or auditor shall initiate each review or audit requiring an inspection of the provider's records by delivering to the provider not less than ten business days prior to the commencement of the audit a written request describing in detail such records and offering the provider the option of providing either a reproduction of such records or inspection by the reviewer or auditor at the provider's site. The request shall also clearly define milestone dates pertaining to records' requested due dates, permissible extensions of dates, the timelines for informal reconsideration, and deadlines for requesting a formal appeal. The records subject to the request shall be limited to records directly related to claims for reimbursement submitted by the provider. In the event such records are available from a county department of social services or another agency, subdivision, or contractor of the state, the reviewer or auditor shall request such records from such other agencies as may be appropriate prior to making a request to the provider. The reviewer or auditor shall conduct on-site inspections at reasonable times during regular business hours, and the reviewer or auditor shall make arrangements necessary for the reproduction of such records on site. If the provider chooses to provide a reproduction of the records requested by the reviewer or auditor instead of on-site inspection, the reviewer or auditor shall give the provider a reasonable period of time, that shall be not less than forty-five days, to provide such records taking into account the scope of the request, the time frame covered, and the reproduction arrangements available to the provider.

(IV.5) At the request of the provider, the reviewer or auditor shall conduct an in-person or telephonic interview with the provider prior to the preparation of a preliminary draft of the report of the reviewer or auditor at which the reviewer or auditor and the provider shall discuss:

(A) The findings of the reviewer or auditor;

(B) Any documentation useful for the provider to refute the findings of the reviewer or auditor; and

(C) The next steps in the review or audit process.

(V) A physician's record or other order for health care services, drugs, or medicinal supplies in a form transmitted electronically shall be sufficient to validate the provider's records regarding the ordering of the health care services, drugs, or medicinal supplies.

(VI) Whenever possible, the reviewer or auditor shall base a determination of an overpayment to a provider upon a review of actual records of the department, its agents, or the provider. In the event sufficient records are not available to the reviewer or auditor, an overpayment determination may be based upon a sampling of records so long as the sampling and any extrapolation therefrom is reasonably valid from a statistical standpoint and is in accordance with generally accepted auditing standards.

(VII) If a reviewer or auditor determines that there has been an overpayment to the provider, then, at the time demand for repayment is made, the state department shall offer the provider an informal reconsideration of the review or audit findings. The state department shall notify the provider in writing of the right to an informal reconsideration prior to implementing any recovery of an overpayment and give the provider an opportunity to request an informal reconsideration. In the event informal reconsideration is requested or a formal appeal is filed pursuant to subparagraph (VIII) of this paragraph (a), the state department shall not implement recovery of the overpayment until such informal reconsideration or formal appeal has been completed. Within forty-five days after the request for an informal reconsideration, the state department shall render a decision on the request and notify the provider of the decision. The notification shall include information concerning requesting a formal appeal, including informing the provider that the request must be filed within thirty days after the date of the state department's decision on the request for an informal reconsideration. If the state department is unable to render a decision on the request for informal reconsideration within forty-five days after the request, within forty-five days after the request, the state department shall notify the provider of its inability to complete the decision and shall include information concerning requesting a formal appeal, including informing the provider that the request must be filed within thirty days after the receipt of the notification that the state department is unable to render a decision. For purposes of this subparagraph (VII), an informal reconsideration shall be considered final thirty days after the earlier of the date on which the provider withdraws its request or the date on which the state department issues a written decision on the request.

(VIII) In accordance with paragraph (e) of subsection (2) of this section, any provider adversely affected by the actions of the state department or its contracting agent in connection with a review or an audit, including whether the state department or its contracting agent adhered to the provisions of this subsection (3) in making an overpayment determination, may appeal such actions pursuant to the provisions of section 24-4-105, C.R.S.

(a.5) Any additional review or audit procedures shall be adopted by rule of the state board and shall be specifically referenced in any contract with a provider.

(b) The state department is authorized to engage the services of a qualified agent through a competitive contract issued pursuant to the state's procurement code for the purpose of conducting a review or audit of a provider to assist in determining whether there has been an overpayment to a provider and the amount of that overpayment. In addition to such terms and conditions as the state department may deem necessary, any contract shall be subject to the requirements for conducting a review or an audit in accordance with paragraph (a) of this subsection (3). The state department is further authorized to enter into a contract with a qualified agent for the purpose of conducting a review or an audit of a provider that provides that the compensation of the contracting agent shall be contingent and based upon a percentage of the amount of the recovery collected from the provider. A contract issued by the state department for the purpose of conducting a review or an audit of a provider to determine whether the provider has received an overpayment shall also be subject to the following conditions:

(I) The compensation paid to the contracting agent under a contingency-based contract shall not exceed eighteen percent of the amount finally collected from the provider overpayment, and the state department may establish a limit on the amount of annual compensation that may be paid to a contracting agent under a contingency-based contract and may further establish a limit on the amount that may be paid to a contracting agent under a contingency-based contract for recovery from any one provider.

(II) Reimbursement of the contracting agent's costs in performing the review or audit under a contingency-based contract shall be deemed included in the percentage compensation due the agent under the contract.

(III) No employee or agent of the contracting agent involved in the performance of a contingency-based contract shall be compensated by the contracting agent based upon the amount recovered under the contract.

(IV) The state department shall retain all authority for providing notice and otherwise making demand upon a provider for recovery of an overpayment, and the state department shall review and approve any written demand, request, or determination by the contracting agent regarding a review or an audit of a provider under this subsection (3).

(V) In any contingency-based contract authorized pursuant to this paragraph (b), the state of Colorado shall not be obligated to pay the contracting agent for amounts not actually collected from the provider.

(3.5) (a) Prior to the start of a contract to review or audit providers, the state department is encouraged to meet with organizations or associations of providers to educate providers on the review or audit process and the responsibilities of both the providers and the state department throughout the review or audit process. The state department is also encouraged to prepare an annual report on common findings following a contract to review or audit providers and distribute the report to organizations or associations of providers. The annual report should include information to prevent similar findings in future reviews or audits and should direct providers to resource information.

(b) Repealed.

(4) If medical assistance is furnished to or on behalf of a recipient pursuant to the provisions of this article and articles 5 and 6 of this title for which a third party is liable, the state department has an enforceable right against such third party for the amount of such medical assistance, including the lien right specified in subsection (5) of this section. Whenever the recipient has brought or may bring an action in court to determine the liability of the third party, the state department, without any other name, title, or authority to enforce the state department's right, may enter into appropriate agreements and assignments of rights with the recipient and the recipient's attorney, if any. Any such agreement shall be filed with the court in which such an action is pending. The attorney named in such an agreement upon designation as a special assistant attorney general by the attorney general shall have the right to prove both the recipient's claim and the state department's claim. The state department, without any other name, title, or authority, may take any necessary action to determine the existence and amount of the state department's claims under this section, whether such claims are founded on judgment, contract, lien, or otherwise, and take any other action that is appropriate to recover from such third parties. To enforce such right, the attorney general, pursuant to section 24-31-101, C.R.S., on behalf of the state department may institute and prosecute, or intervene of right in legal proceedings against the third party having legal liability, either in the name of the state department or in the name of the recipient or his or her assignee, guardian, personal representative, estate, or survivors. When the state department intervenes in legal proceedings against the third party, it shall not be liable for any portion of the attorney fees or costs of the recipient.

(5) (a) When the state department has furnished medical assistance to or on behalf of a recipient pursuant to the provisions of this article, and articles 5 and 6 of this title, for which a third party is liable, the state department shall have an automatic statutory lien for all such medical assistance. The state department's lien shall be against any judgment, award, or settlement in a suit or claim against such third party and shall be in an amount that shall be the fullest extent allowed by federal law as applicable in this state, but not to exceed the amount of the medical assistance provided.

(b) No judgment, award, or settlement in any action or claim by a recipient to recover damages for injuries, where the state department has a lien, shall be satisfied without first satisfying the state department's lien. Failure by any party to the judgment, award, or settlement to comply with this section shall make each such party liable for the full amount of medical assistance furnished to or on behalf of the recipient for the injuries that are the subject of the judgment, award, or settlement.

(c) Except as otherwise provided in this article, the entire amount of any judgment, award, or settlement of the recipient's action or claim, with or without suit, regardless of how characterized by the parties, shall be subject to the state department's lien.

(d) Where the action or claim is brought by the recipient alone and the recipient incurs a personal liability to pay attorney fees, the state department will pay its reasonable share of attorney fees not to exceed twenty-five percent of the state department's lien. The state department shall not be liable for costs.

(e) The state department's right to recover under this section is independent of the recipient's right.

(6) When the applicant or recipient, or his or her guardian, executor, administrator, or other appropriate representative, brings an action or asserts a claim against any third party, such person shall give to the state department written notice of the action or claim by personal service or certified mail within fifteen days after filing the action or asserting the claim. Failure to comply with this subsection (6) shall make the recipient, legal guardian, executor, administrator, attorney, or other representative liable for the entire amount of medical assistance furnished to or on behalf of the recipient for the injuries that gave rise to the action or claim. The state department may, after thirty days' written notice to such person, enforce its rights under subsection (5) of this section and this subsection (6) in the district court of the city and county of Denver; except that liability of a person other than the recipient shall exist only if such person had knowledge that the recipient had received medical assistance or if excusable neglect is found by the court. The court shall award the state department its costs and attorney fees incurred in the prosecution of any such action.

(7) When a legally responsible relative of the recipient agrees or is ordered to provide medical support or health insurance coverage for his or her dependents or other persons, and such dependents are applicants for, recipients of, or otherwise entitled to receive medical assistance pursuant to this article and articles 5 and 6 of this title, the state department shall be subrogated to any rights that the responsible persons may have to obtain reimbursement from a third party or insurance carrier for the cost of medical assistance provided for such dependents or persons. Where the state department gives written notice of subrogation, any third party or insurance carrier liable for reimbursement for the cost of medical care shall accord to the state department all rights and benefits available to the responsible relative that pertain to the provision of medical care to any persons entitled to medical assistance pursuant to this article and articles 5 and 6 of this title for whom the relative is legally responsible.

(8) All recipients of medical assistance under the medicaid program shall be deemed to have authorized their attorneys, all third parties, including but not limited to insurance companies, and providers of medical care to release to the state department all information needed by the state department to secure and enforce its rights under subsections (4) and (5) of this section.

(9) Nothing in part 6 of article 4 of title 10, C.R.S., shall be construed to limit the right of the state department to recover the medical assistance furnished to or on behalf of a recipient as the result of the negligence of a third party.

(10) No action taken by the state department pursuant to subsection (4) of this section or any judgment rendered in such action shall be a bar to any action upon the claim or cause of action of the applicant or recipient or his or her guardian, personal representative, estate, dependent, or survivors against the third party having legal liability, nor shall any such action or judgment operate to deny the applicant or recipient the recovery for that portion of his or her medical costs or other damages not provided as medical assistance under this article or article 5 or 6 of this title.

(11) (a) The state department shall have a right to recover any amount of medical assistance paid on behalf of a recipient because:

(I) The trustee of a trust for the benefit of the recipient has used the trust property in a manner contrary to the terms of the trust;

(II) A person holding the recipient's power of attorney has used the power for purposes other than the benefit of the recipient.

(b) To enforce the right under this subsection (11), the county or state department may institute or intervene in legal proceedings against the trustee or person holding the power of attorney. Any amount of medical assistance recovered pursuant to this subsection (11) shall be distributed between the state and county in proportion to the amount of medical assistance paid by each respectively, if any.

(c) No action taken by the county or state department pursuant to this subsection (11) or any judgment rendered in such action or proceeding shall be a bar to any action upon the claim or cause of action of the recipient or his or her guardian, personal representative, estate, dependent, or survivors against the trustee or person holding the power of attorney.

(12) (a) An entity that provides managed care, as defined in section 25.5-5-403, that has entered into a risk contract with the state department shall have the same rights of the department set forth in this section except with respect to the rights described in subsections (5) and (6) of this section. In addition, the attorney general may not enforce the rights set forth in this subsection (12). Venue for an action brought by or on behalf of an entity pursuant to this subsection (12) shall be governed by the Colorado rules of civil procedure.

(b) Within fifteen days after filing an action or asserting a claim against a third party, a recipient under a managed care plan or a guardian, executor, administrator, or other appropriate representative of the recipient shall provide to the entity that administers the managed care plan written notice of the action or claim. Notice shall be by personal service or certified mail.

(c) In cases where the state department has recovery rights against a third party pursuant to subsections (4) and (5) of this section and an entity that provides managed care has subrogation rights against the same party pursuant to paragraph (a) of this subsection (12), the recovery rights of the state department shall take precedence over the rights of the managed care plan.

(13) To the extent allowable under federal law, the state department shall recover from a legal immigrant's sponsor all medical assistance paid on behalf of a sponsored legal immigrant who is enrolled in the medical assistance program.

(14) Notwithstanding any provision of this section to the contrary:

(a) (I) The state department, or the state department's designated agent, shall conduct pre-enrollment and post-enrollment site visits of providers who are designated as moderate or high categorical risks to the medicaid program. The purpose of the site visit is to verify that the information submitted to the state department is accurate and to determine compliance with federal and state enrollment requirements.

(II) As established in rules promulgated by the state board, the state department may waive pre-enrollment and post-enrollment site visits of providers if the site visits are conducted by medicare or other federally designated entities.

(III) A provider is designated as a limited, moderate, or high categorical risk pursuant to the medicare program and federal regulations. If a provider is not designated in a risk category pursuant to the medicare program and federal regulations, the provider's risk category shall be established pursuant to rules promulgated by the state board.

(b) A provider enrolled in the medicaid program shall permit the centers for medicare and medicaid services or its agent or designated contractors and the state department or its agent to conduct unannounced, on-site inspections of any and all provider locations. Payment for any agent designated by the state department to perform on-site inspections shall not be based on any recoveries paid to the state department by a provider for violations discovered as a result of the on-site inspection.

(15) (a) The state department may request a written response from any provider who fails to comply with the rules, manuals, or bulletins issued by the state department, state board, or the state department's fiscal agent, or from any provider whose activities endanger the health, safety, or welfare of medicaid recipients. The written response must describe how the provider will come into and ensure future compliance. If a written response is requested, a provider has thirty days, or longer if approved by the state department, to submit the written response.

(b) If the provider does not agree with the state department's findings that resulted in the request issued pursuant to subsection (15)(a) of this section, then the provider's written response must include an explanation and specific reasons for the provider's disagreement.



§ 25.5-4-302. Recovery of assets

(1) The general assembly hereby finds, determines, and declares that the cost of providing medical assistance to qualified recipients throughout the state has increased significantly in recent years; that such increasing costs have created an increased burden on state revenues while reducing the amount of such revenues available for other state programs; that recovering some of the medical assistance from the estates of medical assistance recipients would be a viable mechanism for such recipients to share in the cost of such assistance; and that such an estate recovery program would be a cost-efficient method of offsetting medical assistance costs in an equitable manner. The general assembly also declares that in order to ensure that medicaid is available for low-income individuals reasonable restrictions consistent with federal law should be placed on the ability of persons to become eligible for medicaid by means of making transfers of property without fair and valuable consideration.

(2) (a) Medical assistance paid on behalf of any individual who was fifty-five years of age or older when the individual received such assistance may be recovered by the state department from the estate of such individual in accordance with paragraph (c) of this subsection (2).

(b) Medical assistance paid on behalf of any individual who is institutionalized may be recovered by the state department from the estate of such individual in accordance with paragraph (c) of this subsection (2).

(c) The state department shall establish an estate recovery program only insofar as such program is in accordance with Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396p, as amended, and shall not take any action to recover medical assistance when the amount of assistance to be recovered is economically inappropriate in relation to expenses of recovery.

(3) The state department is authorized to file liens against any property of an individual who is institutionalized and from whom the state department may recover medical assistance pursuant to paragraph (b) of subsection (2) of this section.

(4) The state department may compromise, settle, or waive any recovery of medical assistance authorized pursuant to subsection (2) of this section upon good cause shown.

(5) Subject to any limitation concerning estate recovery in Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396p, as amended, the amount of any medical assistance paid pursuant to the provisions of this article and articles 5 and 6 of this title is a claim against the estate pursuant to the provisions of section 15-12-805 (1), C.R.S.

(6) The state board shall promulgate rules to implement the provisions of this section, including rules limiting the eligibility for medical assistance if the person made a voluntary assignment or transfer of property without fair and valuable consideration prior to applying for medical assistance. A contract for an exempt burial fund for an individual shall include a provision restricting the full amount to the cost of the burial and stating that any portion not expended for the burial costs shall be refunded to the state department by the mortuary as reimbursement for the cost of medical assistance provided to the individual. Said rules shall be in accordance with Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396p, as amended.

(7) Effective upon the implementation of a private-public partnership program for financing long-term care pursuant to section 25.5-6-110, this section shall apply to participants of such program only after excluding from the amount that may otherwise be recovered from such person's estate an amount allowed by rules adopted by the state board in accordance with section 25.5-6-110.



§ 25.5-4-303. State income tax refund intercept - garnishment of earning - failure to provide medical support for child

(1) (a) At any time prescribed by the department of revenue, but not less frequently than annually, the state department may certify to the department of revenue information regarding any person who:

(I) Is obligated to the state agency responsible for administering medical assistance in this state for medical support based on medical assistance provided to the obligor's dependent child; and

(II) Has received payment from a third party to cover the health care costs of the child but has neither applied such payment to cover the child's health care costs nor to reimburse the state department, the custodial parent of the child, or the provider of medical care.

(b) The information provided to the department of revenue shall include the name and the social security number of the person described in paragraph (a) of this subsection (1), the amount of medical assistance provided to the child during the period for which medical support was ordered but not provided as described in subparagraph (II) of paragraph (a) of this subsection (1), and any other identifying information required by the department of revenue.

(2) Prior to a final certification of the information described in subsection (1) of this section to the department of revenue, the state department shall notify the obligated person, in writing, that the state intends to refer the person's name to the department of revenue in an attempt to offset the person's medical support obligation against the person's state income tax refund. Such notification shall include information on the parent's right to object to the offset.

(3) Upon notification by the department of revenue of amounts deposited with the state treasurer pursuant to section 39-21-108 (3), C.R.S., the state department may recover the amount of the medical assistance described in paragraph (b) of subsection (1) of this section.

(4) The state department may garnish the wages and other earnings of a person described in paragraph (a) of subsection (1) of this section. The garnishment of wages and earning shall be in accordance with articles 54 and 54.5 of title 13, C.R.S.

(5) The state board shall adopt rules as are necessary for the implementation of this section.



§ 25.5-4-303.3. Provider fraud - attorney general report

(1) No later than October 1, 2017, and no later than October 1 each year thereafter, the attorney general shall submit a written report to the state department for inclusion in a single, comprehensive report to the general assembly concerning medicaid fraud pursuant to section 25.5-1-115.5. The attorney general shall provide information relating to medicaid provider fraud including, at a minimum:

(a) Investigations of provider fraud during the year;

(b) Criminal complaints requested, cases dismissed, cases acquitted, convictions, and confessions of judgment;

(c) Recoveries, including fines and penalties, restitution ordered, and restitution collected;

(d) Civil claims;

(e) Trends in methods used to commit provider fraud, excluding law enforcement-sensitive information; and

(f) An estimate of the total savings, total cost, and net cost-effectiveness of fraud detection and recovery efforts.



§ 25.5-4-303.5. Short title

This section and sections 25.5-4-304 to 25.5-4-310 shall be known and may be cited as the "Colorado Medicaid False Claims Act".



§ 25.5-4-304. Definitions

As used in sections 25.5-4-303.5 to 25.5-4-309, unless the context otherwise requires:

(1) (a) "Claim" means a request or demand for money or property, whether under a contract or otherwise, and regardless of whether the state has title to the money or property, under the "Colorado Medical Assistance Act" that is:

(I) Presented to an officer, employee, or agent of the state; or

(II) Made to a contractor, grantee, or other recipient if the money or property is to be spent or used on the state's behalf or to advance a program or interest of the state and if the state:

(A) Provides or has provided any portion of the money or property requested or demanded; or

(B) Will reimburse the contractor, grantee, or other recipient for any portion of the money or property that is requested or demanded.

(b) "Claim" does not include a request or demand for money or property that the state has paid to an individual as compensation for employment by the state or as an income subsidy with no restriction on that individual's use of the money or property.

(2) "Colorado Medical Assistance Act" means this article and articles 5 and 6 of this title.

(3) (a) "Knowing" or "knowingly" means that a person, with respect to information:

(I) Has actual knowledge of the information;

(II) Acts in deliberate ignorance of the truth or falsity of the information; or

(III) Acts in reckless disregard of the truth or falsity of the information.

(b) "Knowing" or "knowingly" does not require proof of specific intent to defraud.

(4) "Material" means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property.

(5) "Obligation" means a fixed or contingent duty arising from an express or implied contractual, quasi-contractual, grantor-grantee, licensor-licensee, statutory, fee-based, or similar relationship, or the retention of overpayment.



§ 25.5-4-305. False medicaid claims - liability for certain acts

(1) Except as otherwise provided in subsection (2) of this section, a person is liable to the state for a civil penalty of not less than five thousand five hundred dollars and not more than eleven thousand dollars; except that these upper and lower limits on liability shall automatically increase to equal the civil penalty allowed under the federal "False Claims Act", 31 U.S.C. sec. 3729, et seq., if and as the penalties in such federal act may be adjusted for inflation as described in said act in accordance with the federal "Civil Penalties Inflation Adjustment Act of 1990", Pub. L. No. 101-410, plus three times the amount of damages that the state sustains because of the act of that person, if the person:

(a) Knowingly presents, or causes to be presented, a false or fraudulent claim for payment or approval;

(b) Knowingly makes, uses, or causes to be made or used a false record or statement material to a false or fraudulent claim;

(c) Has possession, custody, or control of property or money used, or to be used, by the state in connection with the "Colorado Medical Assistance Act"and knowingly delivers, or causes to be delivered, less than all of the money or property;

(d) Authorizes the making or delivery of a document certifying receipt of property used, or to be used, by the state in connection with the "Colorado Medical Assistance Act" and, intending to defraud the state, makes or delivers the receipt without completely knowing that the information on the receipt is true;

(e) Knowingly buys, or receives as a pledge of an obligation or debt, public property from an officer or employee of the state in connection with the "Colorado Medical Assistance Act" who lawfully may not sell or pledge the property;

(f) Knowingly makes, uses, or causes to be made or used, a false record or statement material to an obligation to pay or transmit money or property to the state in connection with the "Colorado Medical Assistance Act", or knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or transmit money or property to the state in connection with the "Colorado Medical Assistance Act";

(g) Conspires to commit a violation of paragraphs (a) to (f) of this subsection (1).

(2) Notwithstanding the amount of damages authorized in subsection (1) of this section, for a person who violates subsection (1) of this section, the court may assess not less than twice the amount of damages that the state sustains because of the act of the person if the court finds that:

(a) The person who committed the violation of subsection (1) of this section furnished to the officials of the state responsible for investigating false claims violations all information about the violation known to the person and furnished said information within thirty days after the date on which the person first obtained the information;

(b) At the time the person furnished the information about the violation to the state, a criminal prosecution, civil action, or administrative action had not commenced with respect to the violation and the person did not have actual knowledge of the existence of an investigation into the violation; and

(c) The person fully cooperated with any investigation of the violation by the state.

(3) A person violating this section shall also be liable to the state for the costs of a civil action brought to recover any penalty or damages.

(4) Any information furnished pursuant to subsection (2) of this section shall be exempt from disclosure under part 2 of article 72 of this title.



§ 25.5-4-306. Civil actions for false medicaid claims

(1) Responsibility of attorney general. The attorney general shall diligently investigate a violation under section 25.5-4-305. If the attorney general finds that a person has violated or is violating section 25.5-4-305, the attorney general may bring a civil action under this section against the person.

(2) Actions by private persons. (a) A relator may bring a civil action for a violation of section 25.5-4-305 on behalf of the relator and the state. The action shall be brought in the name of the state. The action may be dismissed only if the court and the attorney general give written consent to the dismissal and their reasons for consenting.

(b) A copy of the complaint and written disclosure of substantially all material evidence and information the relator possesses shall be served on the state pursuant to rule 4 of the Colorado rules of civil procedure. The complaint shall be filed in camera, shall remain under seal for at least sixty days, and shall not be served on the defendant until the court so orders. The state may elect to intervene and proceed with the action within sixty days after it receives both the complaint and the material evidence and information.

(c) The state may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under paragraph (b) of this subsection (2). Any such motion may be supported by affidavits or other submissions in camera. The defendant shall not be required to respond to a complaint filed under this section until twenty days after the complaint is unsealed and served upon the defendant pursuant to rule 4 of the Colorado rules of civil procedure.

(d) Before the expiration of the sixty-day period pursuant to paragraph (b) of this subsection (2) or any extensions obtained under paragraph (c) of this subsection (2), the state shall:

(I) Proceed with the action, in which case the state shall conduct the action; or

(II) Notify the court that it declines to take over the action, in which case the relator shall have the right to conduct the action.

(e) When a relator brings an action under this subsection (2), no person other than the state may intervene or bring a related action based on the facts underlying the pending action.

(3) Rights of parties to private actions. (a) If the state proceeds with an action brought under subsection (2) of this section, it shall have the primary responsibility for prosecuting the action and shall not be bound by an act of the relator. The relator shall have the right to continue as a party to the action, subject to the limitations set forth in paragraph (b) of this subsection (3).

(b) (I) The state may dismiss the action notwithstanding the objections of the relator if the relator has been notified by the state of the filing of the motion and the court has provided the relator with an opportunity for a hearing on the motion.

(II) The state may settle the action with the defendant notwithstanding the objections of the relator if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under all the circumstances. Upon a showing of good cause, the hearing may be held in camera.

(III) Upon a showing by the state that unrestricted participation during the course of the litigation by the relator would interfere with or unduly delay the state's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the relator's participation, including but not limited to:

(A) Limiting the number of witnesses the relator may call;

(B) Limiting the length of the testimony of the witnesses;

(C) Limiting the relator's cross-examination of witnesses; or

(D) Otherwise limiting the participation by the relator in the litigation.

(IV) Upon a showing by the defendant that unrestricted participation during the course of the litigation by the relator would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation by the relator in the litigation.

(c) If the state elects not to proceed with the action, the relator who initiated the action shall have the right to conduct the action. If the state so requests, it shall be served with copies of all pleadings filed in the action and, at the state's expense, shall be supplied with copies of all deposition transcripts. When a relator proceeds with the action, the court, without limiting the status and rights of the relator, may nevertheless permit the state to intervene at a later date upon a showing of good cause.

(d) Regardless of whether the state proceeds with the action, upon a showing by the state that certain actions of discovery by the relator would interfere with the state's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay the discovery for a period of not more than sixty days. The showing shall be conducted in camera. The court may extend the sixty-day period upon a further showing in camera that the state has pursued the criminal or civil investigation or proceedings with reasonable diligence and that any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

(e) Notwithstanding the provisions of subsection (2) of this section, the state may elect to pursue its claim through any alternate remedy available to the state, including any administrative proceeding to determine a civil money penalty. If an alternate remedy is pursued in another proceeding, the relator shall have the same rights in the proceeding as the relator would have had if the action had continued under this section. Any finding of fact or conclusion of law made in another proceeding that has become final shall be conclusive on all parties to an action under this section. For purposes of this paragraph (e), a finding or conclusion is final if it has been finally determined on appeal to the appropriate court of the state, if all time for filing such an appeal with respect to the finding or conclusion has expired, or if the finding or conclusion is not subject to judicial review.

(4) Award to private persons. (a) (I) If the state proceeds with an action brought by a relator under subsection (2) of this section, the relator shall, subject to subparagraph (II) of this paragraph (a), receive at least fifteen percent but not more than twenty-five percent of the proceeds of the action or settlement of the claim, depending upon the extent to which the relator substantially contributed to the prosecution of the action.

(II) If the court finds the action to be based primarily on disclosures of specific information, other than information provided by the relator, relating to allegations or transactions in a criminal, civil, or administrative hearing, in a legislative, administrative, or state auditor's report, hearing, audit, or investigation, or from the news media, the court may award to the relator such sums as it considers appropriate, but in no case more than ten percent of the proceeds, taking into account the significance of the information and the role of the relator in advancing the case to litigation.

(III) Any payment to a relator under subparagraph (I) or (II) of this paragraph (a) shall be made from the proceeds. The relator shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred plus reasonable attorney fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(b) If the state does not proceed with an action brought under subsection (2) of this section, the relator bringing the action or settling the claim shall receive an amount that the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than twenty-five percent and not more than thirty percent of the proceeds of the action or settlement and shall be paid out of the proceeds. The relator shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorney fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(c) Regardless of whether the state proceeds with an action brought under subsection (2) of this section, if the court finds that the action was brought by a relator who planned and initiated the violation of section 25.5-4-305 upon which the action was brought, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action that the relator would otherwise receive under paragraph (a) or (b) of this subsection (4), taking into account the role of the relator in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the relator is convicted of criminal conduct arising from his or her role in the violation of section 25.5-4-305, the relator shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such dismissal shall not prejudice the right of the state to continue the action.

(d) If the state does not proceed with an action brought under subsection (2) of this section and the relator bringing the action conducts the action, the court may award to the defendant its reasonable attorney fees and expenses if the defendant prevails in the action and the court finds that the claim of the relator was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

(5) Certain actions barred. (a) A court shall not have jurisdiction over an action brought under this section against a member of the general assembly, a member of the state judiciary, or an elected official in the executive branch of the state of Colorado if the action is based on evidence or information known to the state when the action was brought.

(b) A relator shall not bring an action under subsection (2) of this section that is based upon allegations or transactions that are the subject of a civil suit or an administrative civil money penalty proceeding in which the state is already a party.

(c) (I) A court shall dismiss an action or claim brought under subsection (2) of this section unless opposed by the state, if substantially the same allegations or transactions as alleged in the action or claim were publicly disclosed in a state criminal, civil, or administrative hearing in which the state or its agent is a party, in a legislative, administrative, or state auditor's report, hearing, audit, or investigation, or by the news media, unless the action is brought by the state or the relator is an original source of the information.

(II) For purposes of this paragraph (c), "original source" means an individual who, prior to a public disclosure under subparagraph (I) of this paragraph (c), has voluntarily disclosed to the state the information on which the allegations or transactions in a claim are based, or who has knowledge that is independent of and materially adds to the publicly disclosed allegations or transactions, and has voluntarily provided the information to the state before filing an action under subsection (2) of this section.

(6) State not liable for certain expenses. The state is not liable for expenses that a relator incurs in bringing an action under this section.

(7) Private action for retaliation. (a) An employee, contractor, or agent shall be entitled to all relief necessary to make the employee, contractor, or agent whole, if the employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment by the defendant or by any other person because of lawful acts done by the employee, contractor, or agent, or associated others in furtherance of an action under this section or in furtherance of an effort to stop any violations of section 25.5-4-305.

(b) (I) An employee, contractor, or agent who seeks relief pursuant to this subsection (7) shall be entitled to all relief necessary to make the employee, contractor, or agent whole. Such relief shall include:

(A) Reinstatement with the same seniority status the employee, contractor, or agent would have had but for the discrimination, twice the amount of back pay, and interest on the back pay; and

(B) Compensation for any special damages sustained as a result of the discrimination or retaliation, including litigation costs and reasonable attorney fees.

(II) An employee, contractor, or agent may bring an action in the appropriate court of the state for the relief provided in this subsection (7).



§ 25.5-4-307. False medicaid claims procedures - statute of limitations

(1) A civil action under section 25.5-4-306 (1) or (2) may not be brought after the later of:

(a) More than six years after the date on which the violation of section 25.5-4-305 is committed; or

(b) More than three years after the date when facts material to the right of action are known or reasonably should have been known by the official of the state charged with responsibility to act in the circumstances, but in no event more than ten years after the date on which the violation of section 25.5-4-305 is committed.

(2) If the state elects to intervene and proceed with an action brought under section 25.5-4-306, the state may file its own complaint or amend the relator's complaint to clarify or add detail to the claims in which the state is intervening and to add any additional claims with respect to which the state contends it is entitled to relief. For statute of limitations purposes, any such pleadings by the state shall relate back to the filing date of the relator's complaint, to the extent that the state's claim arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in the prior complaint of the relator.

(3) In an action brought under section 25.5-4-306, the state or relator must prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(4) Notwithstanding any other provision of law, the Colorado rules of criminal procedure, or the Colorado rules of evidence, a final judgment rendered in favor of the state in a criminal proceeding charging fraud or false statements, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, shall estop the defendant from denying the essential elements of the offense in any action that involves the same transaction as in the criminal proceeding and that is brought under section 25.5-4-306.

(5) A private action for retaliation under section 25.5-4-306 (7) may not be brought more than three years after the date when the retaliation occurred.



§ 25.5-4-308. False medicaid claims jurisdiction

An action under section 25.5-4-306 may be brought in any judicial district in which the defendant or, in the case of multiple defendants, any one defendant can be found, resides, or transacts business or in which an act proscribed by section 25.5-4-305 occurred. A summons as required by the Colorado rules of civil procedure shall be issued by the appropriate district court and served at any place.



§ 25.5-4-309. False medicaid claims civil investigation demands

(1) General. (a) (I) Whenever the attorney general has reason to believe that a person may be in possession, custody, or control of documentary material or information relevant to a false medicaid claims law investigation, the attorney general may, before commencing a civil proceeding under section 25.5-4-306 or other false medicaid claims law or making an election under section 25.5-4-306 (2)(d), issue in writing and cause to be served upon the person a civil investigative demand requiring the person to:

(A) Produce the documentary material for inspection and copying;

(B) Answer in writing written interrogatories with respect to the documentary material or information;

(C) Give oral testimony concerning the documentary material or information; or

(D) Furnish any combination of such material, answers, or testimony.

(II) The attorney general may not delegate the authority to issue civil investigative demands under this subsection (1). Whenever a civil investigative demand is an express demand for any product of discovery, the attorney general, the deputy attorney general, or an assistant attorney general shall cause to be served, in any manner authorized by this section, a copy of the demand upon the person from whom the discovery was obtained and shall notify the person to whom the demand is issued of the date on which the copy was served.

(b) (I) Each civil investigative demand issued under this subsection (1) shall state the nature of the conduct constituting the alleged violation of a false medicaid claims law that is under investigation and the applicable provision of law alleged to be violated.

(II) If the demand is for the production of documentary material, the demand shall:

(A) Describe each class of documentary material to be produced with such definiteness and certainty as to permit the material to be fairly identified;

(B) Prescribe a return date for each such class that will provide a reasonable period of time within which the material so demanded may be assembled and made available for inspection and copying; and

(C) Identify the false medicaid claims law investigator to whom the material shall be made available.

(III) If the demand is for answers to written interrogatories, the demand shall:

(A) Specify the written interrogatories to be answered;

(B) Prescribe dates on which answers to written interrogatories shall be submitted; and

(C) Identify the false medicaid claims law investigator to whom the answers shall be submitted.

(IV) If the demand is for the giving of oral testimony, the demand shall:

(A) Prescribe a date, time, and place at which oral testimony shall be commenced and notify the deponent if the oral testimony is to be video or audio recorded;

(B) Identify a false medicaid claims law investigator who shall conduct the examination and the custodian to whom the transcript of the examination shall be submitted;

(C) Specify that such attendance and testimony are necessary to the conduct of the investigation;

(D) Notify the person receiving the demand of the right to be accompanied by an attorney and any other representative; and

(E) Describe the general purpose for which the demand is being issued and the general nature of the testimony, including the primary areas of inquiry, that will be taken pursuant to the demand.

(V) A civil investigative demand issued under this section that is an express demand for any product of discovery shall not be returned or returnable until twenty days after a copy of the demand has been served upon the person from whom the discovery was obtained.

(VI) The date prescribed for the commencement of oral testimony pursuant to a civil investigative demand issued under this section shall be a date that is not less than seven days after the date on which the demand is received, unless the attorney general or an assistant attorney general designated by the attorney general determines that exceptional circumstances are present that warrant the commencement of the testimony within a lesser period of time.

(VII) The attorney general shall not authorize the issuance under this section of more than one civil investigative demand for oral testimony by the same person unless the person requests otherwise or unless the attorney general, after investigation, notifies that person in writing that an additional demand for oral testimony is necessary. Notwithstanding section 24-31-103, C.R.S., the attorney general shall not authorize the performance, by any other officer, employee, or agency, of any function vested in the attorney general under this subparagraph (VII).

(2) Protected material or information. (a) A civil investigative demand issued under subsection (1) of this section shall not require the production of documentary material, the submission of answers to written interrogatories, or the giving of oral testimony if the material, answers, or testimony would be protected from disclosure under:

(I) The standards applicable to subpoenas or subpoenas duces tecum issued by a court of this state to aid in a grand jury investigation; or

(II) The standards applicable to discovery requests under the Colorado rules of civil procedure, to the extent that the application of the standards to any such demand is appropriate and consistent with the provisions and purposes of this section.

(b) A demand that is an express demand for a product of discovery supersedes any inconsistent order, rule, or provision of law, other than this section, preventing or restraining disclosure of the product of discovery to a person. Disclosure of a product of discovery pursuant to an express demand does not constitute a waiver of any right or privilege that the person making the disclosure may be entitled to invoke to resist discovery of trial preparation materials.

(3) Service and jurisdiction. (a) A civil investigative demand issued under subsection (1) of this section or a petition brought pursuant to subsection (10) of this section may be served by a false medicaid claims law investigator, a sheriff, or a deputy sheriff at any place within the state.

(b) A civil investigative demand issued under subsection (1) of this section or a petition filed under subsection (10) of this section may be served upon a person who is not found within the state in the manner prescribed by the Colorado rules of civil procedure for service in another state or a foreign country. To the extent that the courts of this state can assert jurisdiction over any such person consistent with due process, the district court for the city and county of Denver shall have the same jurisdiction to take an action respecting compliance with this section by any such person that the court would have if the person were personally within the jurisdiction of the court.

(4) Service on legal entities and natural persons. (a) Service of a civil investigative demand issued under subsection (1) of this section or of a petition filed under subsection (10) of this section may be made upon a partnership, corporation, association, or other legal entity by:

(I) Delivering an executed copy of the demand or petition to a partner, executive officer, managing agent, or general agent of the partnership, corporation, association, or entity, or to an agent authorized by appointment or by law to receive service of process on behalf of the partnership, corporation, association, or entity;

(II) Delivering an executed copy of the demand or petition to the principal office or place of business of the partnership, corporation, association, or entity; or

(III) Depositing an executed copy of the demand or petition in the United States mail by registered or certified mail, with a return receipt requested, addressed to the partnership, corporation, association, or entity at its principal office or place of business.

(b) Service of a civil investigative demand issued under subsection (1) of this section or of a petition filed under subsection (10) of this section may be made upon a natural person by:

(I) Delivering an executed copy of the demand or petition to the person; or

(II) Depositing an executed copy of the demand or petition in the United States mail by registered or certified mail, with a return receipt requested, addressed to the person at the person's residence, principal office, or place of business.

(5) Proof of service. A verified return by the individual serving a civil investigative demand issued under subsection (1) of this section or a petition filed under subsection (10) of this section setting forth the manner of the service shall be proof of the service. In the case of service by registered or certified mail, the return shall be accompanied by the return post office receipt of delivery of the demand.

(6) Documentary material. (a) (I) The production of documentary material in response to a civil investigative demand issued under subsection (1) of this section shall be made under a sworn certificate, in the form as the demand designates, by:

(A) In the case of a natural person, the person to whom the demand is directed; or

(B) In the case of a person other than a natural person, a person having knowledge of the facts and circumstances relating to the production and authorized to act on behalf of the person.

(II) The certificate shall state that all of the documentary material required by the demand and in the possession, custody, or control of the person to whom the demand is directed has been produced and made available to the false medicaid claims law investigator identified in the demand.

(b) A person upon whom a civil investigative demand for the production of documentary material has been served under this section shall make the material available for inspection and copying to the false medicaid claims law investigator identified in the demand at the principal place of business of the person, or at such other place as the false medicaid claims law investigator and the person thereafter may agree and prescribe in writing, or as the court may direct under subsection (10) of this section. The material shall be made so available on the return date specified in the demand, or on such later date as the false medicaid claims law investigator may prescribe in writing. The person may, upon written agreement between the person and the false medicaid claims law investigator, substitute copies for originals of all or any part of the material.

(7) Interrogatories. (a) Each interrogatory in a civil investigative demand issued under subsection (1) of this section shall be answered separately and fully in writing under oath and shall be submitted under a sworn certificate, in the form the demand designates, by:

(I) In the case of a natural person, the person to whom the demand is directed; or

(II) In the case of a person other than a natural person, the person or persons responsible for answering each interrogatory.

(b) If an interrogatory is objected to, the reasons for the objection shall be stated in the certificate instead of an answer. The certificate shall state that all information required by the demand and in the possession, custody, control, or knowledge of the person to whom the demand is directed has been submitted. To the extent that any information is not furnished, the information shall be identified and reasons set forth with particularity regarding the reasons why the information was not furnished.

(8) Oral examinations. (a) The examination of a person pursuant to a civil investigative demand for oral testimony issued under subsection (1) of this section shall be taken before an officer authorized to administer oaths and affirmations by the laws of the United States, the state of Colorado, or the place where the examination is held. The officer before whom the testimony is to be taken shall put the witness on oath or affirmation and shall, personally or with the assistance of someone acting under the direction of the officer and in the officer's presence, record the testimony of the witness. The testimony shall be taken stenographically and shall be transcribed. When the testimony is fully transcribed, the officer before whom the testimony is taken shall promptly transmit a copy of the transcript of the testimony to the custodian. This subsection (8) shall not preclude the taking of testimony by any means authorized by, and in a manner consistent with, the Colorado rules of civil procedure.

(b) The false medicaid claims law investigator conducting the examination shall exclude from the place where the examination is held all persons except the person giving the testimony, the attorney for and any other representative of the person giving the testimony, the attorney for the state, any person who may be agreed upon by the attorney for the state and the person giving the testimony, the officer before whom the testimony is to be taken, and the stenographer who is recording the testimony.

(c) The oral testimony of a person taken pursuant to a civil investigative demand served under this section shall be taken in the judicial district of the state within which the person resides, is found, or transacts business, or in another place as may be agreed upon by the false medicaid claims law investigator conducting the examination and the person.

(d) When the testimony is fully transcribed, the false medicaid claims law investigator or the officer before whom the testimony is taken shall afford the witness, who may be accompanied by counsel, a reasonable opportunity to examine and read the transcript, unless the witness waives the examination and reading. Any changes in form or substance that the witness desires to make shall be entered and identified upon the transcript by the officer or the false medicaid claims law investigator, with a statement of the reasons given by the witness for making the changes. The transcript shall then be signed by the witness, unless the witness in writing waives the signing, is ill, cannot be found, or refuses to sign. If the witness does not sign the transcript within thirty days after being afforded a reasonable opportunity to examine it, the officer or the false medicaid claims law investigator shall sign it and state on the record the fact of the waiver, illness, absence of the witness, or refusal to sign, together with the reasons, if any, given therefor.

(e) The officer before whom the testimony is taken shall certify on the transcript that the witness was sworn by the officer and that the transcript is a true record of the testimony given by the witness, and the officer or false medicaid claims law investigator shall promptly deliver the transcript, or send the transcript by registered or certified mail, to the custodian.

(f) Upon payment of reasonable charges therefor, the false medicaid claims law investigator shall furnish a copy of the transcript to the witness only; except that the attorney general, the deputy attorney general, or an assistant attorney general may, for good cause, limit the witness to inspection of the official transcript of the testimony of the witness.

(g) (I) A person compelled to appear for oral testimony under a civil investigative demand issued under subsection (1) of this section may be accompanied, represented, and advised by counsel. Counsel may advise the person, in confidence, with respect to any question asked of the person. The person or counsel may object on the record to any question, in whole or in part, and shall briefly state for the record the reason for the objection. An objection may be made, received, and entered upon the record when it is claimed that the person is entitled to refuse to answer the question on the grounds of any constitutional or other legal right or privilege, including the privilege against self-incrimination. The person may not otherwise object to or refuse to answer any question and may not directly or through counsel otherwise interrupt the oral examination. If the person refuses to answer a question, the false medicaid claims law investigator may file a petition in a district court under paragraph (a) of subsection (10) of this section for an order compelling the person to answer the question.

(II) If the person refuses to answer a question on the grounds of the privilege against self-incrimination, the false medicaid claims law investigator may compel the testimony of the person in accordance with the provisions of section 13-90-118, C.R.S.

(III) A person appearing for oral testimony under a civil investigative demand issued under subsection (1) of this section shall be entitled to the same fees and allowances that are paid to witnesses in the district courts of this state.

(9) Custodian of documents, answers, and transcripts. (a) The attorney general shall designate a false medicaid claims law investigator to serve as custodian of documentary material, answers to interrogatories, and transcripts of oral testimony received under this section and shall designate such additional false medicaid claims law investigators as the attorney general determines from time to time to be necessary to serve as deputies to the custodian.

(b) (I) A false medicaid claims law investigator who receives any documentary material, answers to interrogatories, or transcripts of oral testimony under this section shall transmit them to the custodian. The custodian shall take physical possession of the material, answers, or transcripts and shall be responsible for the use made of them and for the return of documentary material under paragraph (d) of this subsection (9).

(II) The custodian may cause the preparation of copies of the documentary material, answers to interrogatories, or transcripts of oral testimony as may be required for official use by a false medicaid claims law investigator or other officer or employee of the department of law who is authorized for such use under regulations that the attorney general shall issue. The material, answers, and transcripts may be used by any such authorized false medicaid claims law investigator or other officer or employee in connection with the taking of oral testimony under this section.

(III) (A) Except as otherwise provided in this subsection (9), documentary material, answers to interrogatories, or transcripts of oral testimony, or copies thereof, while in the possession of the custodian, shall not be available for examination by an individual other than a false medicaid claims law investigator or other officer or employee of the department of law authorized under subparagraph (II) of this paragraph (b).

(B) Sub-subparagraph (A) of this subparagraph (III) shall not apply if consent is given by the person who produced the material, answers, or transcripts or, in the case of any product of discovery produced pursuant to an express demand for the material, if consent is given by the person from whom the discovery was obtained.

(C) Nothing in this subparagraph (III) is intended to prevent disclosure to the general assembly, including any committee of the general assembly, or to any other agency of the state for use by the agency in furtherance of its statutory responsibilities. Disclosure of information to any such other agency shall be allowed only upon application, made by the attorney general to a district court, showing substantial need for the use of the information by the agency in furtherance of its statutory responsibilities.

(IV) While in the possession of the custodian and under such reasonable terms and conditions as the attorney general shall prescribe:

(A) Documentary material and answers to interrogatories shall be available for examination by the person who produced the material or answers, or by a representative of that person authorized by that person to examine the material and answers; and

(B) Transcripts of oral testimony shall be available for examination by the person who produced the testimony or by a representative of that person authorized by that person to examine the transcripts.

(c) Whenever an attorney of the department of law has been designated to appear before a court, grand jury, or state agency in a case or proceeding, the custodian of any documentary material, answers to interrogatories, or transcripts of oral testimony received under this section may deliver to the attorney such material, answers, or transcripts for official use in connection with the case or proceeding as the attorney determines to be required. Upon the completion of the case or proceeding, the attorney shall return to the custodian the material, answers, or transcripts so delivered that are not in the control of the court, grand jury, or agency through introduction into the record of the case or proceeding.

(d) The custodian shall, upon written request of a person who produced any documentary material in the course of any false medicaid claims law investigation pursuant to a civil investigative demand under this section, return to the person any such material, other than copies furnished to the false medicaid claims law investigator under paragraph (b) of subsection (6) of this section or made for the department of law under subparagraph (II) of paragraph (b) of this subsection (9), that is not in the control of a court, grand jury, or agency through introduction into the record of the case or proceeding, if:

(I) A case or proceeding before a court or grand jury arising out of the investigation or any proceeding before a state agency involving the material has been completed; or

(II) A case or proceeding in which the material may be used has not been commenced within a reasonable time after completion of the examination and analysis of all documentary material and other information assembled in the course of the investigation.

(e) (I) In the event of the death, disability, or separation from service in the department of law of the custodian of any documentary material, answers to interrogatories, or transcripts of oral testimony produced pursuant to a civil investigative demand under this section, or in the event of the official relief of the custodian from responsibility for the custody and control of the material, answers, or transcripts, the attorney general shall promptly:

(A) Designate another false medicaid claims law investigator to serve as custodian of the material, answers, or transcripts; and

(B) Transmit in writing to the person who produced the material, answers, or testimony notice of the identity and address of the successor so designated.

(II) A person who is designated to be a successor under this paragraph (e) shall have, with regard to the material, answers, or transcripts, the same duties and responsibilities as were imposed by this section upon that person's predecessor in office; except that the successor shall not be held responsible for any default or dereliction that occurred before that designation.

(10) Judicial proceedings. (a) Whenever a person fails to comply with a civil investigative demand issued under subsection (1) of this section, or whenever satisfactory copying or reproduction of the material requested in a demand cannot be done and the person refuses to surrender the material, the attorney general may file, in a district court for the judicial district in which the person resides, is found, or transacts business, and serve upon the person a petition for an order of the court for the enforcement of the civil investigative demand.

(b) (I) A person who has received a civil investigative demand issued under subsection (1) of this section may file a petition for an order of the court to modify or set aside the demand. The person shall file the petition in a district court for the judicial district within which the person resides, is found, or transacts business and shall serve a copy of the petition upon the false medicaid claims law investigator identified in the demand. In the case of a petition addressed to an express demand for a product of discovery, the person may file a petition to modify or set aside the demand only in the district court for the judicial district in which the proceeding in which the discovery was obtained is or was last pending. The person shall file a petition under this subparagraph (I):

(A) Within twenty days after the date of service of the civil investigative demand or at any time before the return date specified in the demand, whichever date is earlier; or

(B) Within such longer period as may be prescribed in writing by a false medicaid claims law investigator identified in the demand.

(II) The petition shall specify each ground upon which the petitioner relies in seeking relief under subparagraph (I) of this paragraph (b) and may be based upon any failure of the demand to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the person. During the pendency of the petition in the court, the court may stay, as it deems proper, the running of the time allowed for compliance with the demand, in whole or in part; except that the person filing the petition shall comply with any portions of the demand not sought to be modified or set aside.

(c) (I) In the case of a civil investigative demand issued under subsection (1) of this section that is an express demand for a product of discovery, the person from whom the discovery was obtained may file a petition for an order of the court to modify or set aside those portions of the demand requiring production of any product of discovery. The person shall file the petition in the district court for the judicial district in which the proceeding in which the discovery was obtained is or was last pending and shall serve a copy of the petition upon the false medicaid claims law investigator identified in the demand and upon the recipient of the demand. The person shall file a petition under this subparagraph (I):

(A) Within twenty days after the date of service of the civil investigative demand or at any time before the return date specified in the demand, whichever date is earlier; or

(B) Within such longer period as may be prescribed in writing by the false medicaid claims law investigator identified in the demand.

(II) The petition shall specify each ground upon which the petitioner relies in seeking relief under subparagraph (I) of this paragraph (c), and may be based upon any failure of the portions of the demand from which relief is sought to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the petitioner. During the pendency of the petition, the court may stay, as it deems proper, compliance with the demand and the running of the time allowed for compliance with the demand.

(d) At any time during which a custodian is in custody or control of any documentary material or answers to interrogatories produced, or transcripts of oral testimony given, by a person in compliance with a civil investigative demand issued under subsection (1) of this section, the person, and in the case of an express demand for any product of discovery, the person from whom the discovery was obtained, may file a petition for an order of the court to require the performance by the custodian of any duty imposed upon the custodian by this section. The person shall file the petition in the district court for the judicial district within which the office of the custodian is situated and shall serve a copy of the petition upon the custodian.

(e) Whenever a petition is filed in a district court under this subsection (10), the court shall have jurisdiction to hear and determine the matter so presented and to enter such order or orders as may be required to carry out the provisions of this section. A final order so entered shall be subject to appeal under section 13-4-102, C.R.S. Any disobedience of a final order entered by a court under this section shall be punished as a contempt of the court.

(f) The Colorado rules of civil procedure shall apply to a petition under this subsection (10) to the extent that the rules are consistent with the provisions of this section.

(11) Disclosure exemption. Any documentary material, answers to written interrogatories, or oral testimony provided under a civil investigative demand issued under subsection (1) of this section shall be exempt from disclosure under section 24-72-203, C.R.S.

(12) Definitions. As used in this section, unless the context otherwise requires:

(a) "Custodian" means the custodian, or any deputy custodian, designated by the attorney general under paragraph (a) of subsection (9) of this section.

(b) "Documentary material" means the original or a copy of a book, record, report, memorandum, paper, communication, tabulation, chart, or other document, or data compilations stored in or accessible through computer or other information retrieval systems, together with instructions and all other materials necessary to use or interpret the data compilations, and any product of discovery.

(c) "False medicaid claims law" means:

(I) This section and sections 25.5-4-303.5 to 25.5-4-308; and

(II) Any law enacted before, on, or after May 26, 2010, that prohibits or makes available to the state in a court of the state a civil remedy with respect to a false medicaid claim against, bribery of, or corruption of an officer or employee of the state.

(d) "False medicaid claims law investigation" means an inquiry conducted by a false medicaid claims law investigator for the purpose of ascertaining whether a person is or has been engaged in a violation of a false medicaid claims law.

(e) "False medicaid claims law investigator" means an attorney or investigator employed by the department of law who is charged with the duty of enforcing or carrying into effect a false medicaid claims law or an officer or employee of the state acting under the direction and supervision of the attorney or investigator in connection with a false medicaid claims law investigation.

(f) "Person" means a natural person, partnership, corporation, association, or other legal entity.

(g) "Product of discovery" means:

(I) The original or duplicate of a deposition, interrogatory, document, thing, result of the inspection of land or other property, examination, or admission, any one of which is obtained by a method of discovery in a judicial or administrative proceeding of an adversarial nature;

(II) A digest, analysis, selection, compilation, or derivation of an item listed in subparagraph (I) of this paragraph (g); and

(III) An index or other manner of access to an item listed in subparagraph (I) of this paragraph (g).



§ 25.5-4-310. Medicaid false claims report

(1) Notwithstanding section 24-1-136 (11)(a)(I), on or before January 15, 2012, and on or before each January 15 thereafter, the attorney general shall submit a written report to the health and human services committees of the senate and the house of representatives, or any successor committees, and to the joint budget committee of the general assembly concerning claims brought under the "Colorado Medicaid False Claims Act" during the previous fiscal year. The report shall include, but not be limited to:

(a) The number of actions filed by the attorney general;

(b) The number of actions filed by the attorney general that were completed;

(c) The amount that was recovered in actions filed by the attorney general through settlement or through a judgment and, if known, the amount recovered for damages, penalties, and litigation costs;

(d) The number of actions filed by a person other than the attorney general;

(e) The number of actions filed by a person other than the attorney general that were completed;

(f) The amount that was recovered in actions filed by a person other than the attorney general through settlement or through a judgment and, if known, the amount recovered for damages, penalties, and litigation costs, and the amount recovered by the state and the person; and

(g) The amount expended by the state for investigation, litigation, and all other costs for claims related to the "Colorado Medicaid False Claims Act".






Part 4 - Providers - Reimbursement

§ 25.5-4-401. Providers - payments - rules

(1) (a) The state department shall establish rules for the payment of providers under this article and articles 5 and 6 of this title. Within the limits of available funds, such rules shall provide reasonable compensation to such providers, but no provider shall, by this section or any other provision of this article or article 5 or 6 of this title, be deemed to have any vested right to act as a provider under this article and articles 5 and 6 of this title or to receive any payment in addition to or different from that which is currently payable on behalf of a recipient at the time the medical benefits are provided by said provider.

(b) (I) On and after July 1, 1992, the state department rules established for the payment of providers under this article and articles 5 and 6 of this title shall provide that services that are compensable under both Title XIX and Title XVIII of the social security act shall be paid at either the rate established under Title XIX or the rate established under Title XVIII, whichever is lower.

(II) If any provision of this paragraph (b) is found to be in conflict with any federal law or regulation, such conflicting portion of this paragraph (b) is declared to be inoperative to the extent of the conflict.

(c) The state department shall exercise its overexpenditure authority under section 24-75-109, C.R.S., and shall not intentionally interrupt the normal provider payment schedule unless notified jointly by the director of the office of state planning and budgeting and the state controller that there is the possibility that adequate cash will not be available to make payments to providers and for other state expenses. If it is determined that adequate cash is not available and the state department does interrupt the normal payment cycle, the state department shall notify the joint budget committee of the general assembly and any affected providers in writing of its decision to interrupt the normal payment schedule. Nothing in this paragraph (c) shall be interpreted to establish a right for any provider to be paid during any specific billing cycle.

(d) Repealed.

(2) As to all payments made pursuant to this article and articles 5 and 6 of this title, the state department rules for the payment of providers may include provisions that encourage the highest quality of medical benefits and the provision thereof at the least expense possible.

(3) (a) As used in this subsection (3), "capitated" means a method of payment by which a provider directly delivers or arranges for delivery of medical care benefits for a term established by contract with the state department based on a fixed rate of reimbursement per recipient.

(b) (I) In order to provide medical benefits under this article and articles 5 and 6 of this title on a capitated basis and subject to the condition imposed in subparagraph (II) of this paragraph (b), the state department is authorized to solicit negotiated contracts with providers based upon the requirements of this subsection (3). The state department may contract with one or more providers concerning the same medical services in a single geographic area.

(II) The state department may award a contract to one or more providers pursuant to subparagraph (I) of this paragraph (b) when the executive director determines that such contract will reduce the costs of providing medical benefits under this article and articles 5 and 6 of this title.

(III) The state department may define groups of recipients by geographic area or other categories and may require that all members of the defined group obtain medical services through one or more provider contracts entered into pursuant to this subsection (3).

(4) (a) The general assembly hereby finds, determines, and declares that access to health care services would be improved and costs of health care would be restrained if the recipients of the medicaid program would choose a primary care physician through a managed care provider. For purposes of this subsection (4), "managed care provider" means either a primary care physician program, a health maintenance organization, or a prepaid health plan.

(b) Subject to the provisions of paragraph (c) of this subsection (4), the executive director of the state department has the authority to require a recipient of the medicaid program to select a managed care provider and to assign a recipient to a managed care provider if the recipient has failed to make a selection within a reasonable time. To the extent possible, this requirement shall be implemented on a statewide basis.

(c) The state department shall ensure the following:

(I) A managed care provider shall establish and implement consumer friendly procedures and instructions for disenrollment and shall have adequate staff to explain issues concerning service delivery and disenrollment procedures to recipients, including staff to address the communications needs and requirements of recipients with disabilities.

(II) All recipients shall be adequately informed about service delivery options available to them consistent with the provisions of this subparagraph (II). If a recipient does not respond to a state department request for selection of a delivery option within forty-five calendar days, the state department shall send a second notification to the recipient. If the recipient does not respond within twenty days of the date of the second notification, the state department shall ensure that the recipient remains with the recipient's primary care physician, regardless of whether said primary care physician is enrolled in a health maintenance organization.

(5) The state board may promulgate rules to provide for the implementation and administration of subsections (3) and (4) of this section.

(6) The state department shall make good faith efforts to obtain a waiver or waivers from any requirements of Title XIX of the social security act which would prohibit the implementation of subsections (3) and (4) of this section. Such waiver or waivers shall be obtained from the federal department of health and human services, or any successor agency. If such waivers are not granted, the state department shall not act to implement or administer subsections (3) and (4) of this section to the extent that Title XIX prohibits it.



§ 25.5-4-401.2. Performance-based payments - reporting

(1) To improve health outcomes and lower health care costs, the state department may develop payments to providers that are based on quantifiable performance or measures of quality of care. These performance-based payments may include, but are not limited to, payments to:

(a) Primary care providers;

(b) Federally qualified health centers;

(c) Providers of long-term care services and supports; and

(d) Behavioral health providers, including, but not limited to:

(I) Community mental health centers, as defined in section 27-66-101; and

(II) Entities contracted with the department to administer the medicaid community mental health services program, established in section 25.5-5-411.

(2) (a) Prior to implementing performance-based payments in the medicaid program pursuant to this article 4 and articles 5 and 6 of this title 25.5, including performance-based payments set forth in this section, the state department shall submit to the joint budget committee:

(I) (A) Evidence that the performance-based payments are designed to achieve budget savings; or

(B) A budget request for costs associated with the performance-based payments;

(II) The estimated performance-based payments compared to total reimbursements for the affected service; and

(III) A description of the stakeholder engagement process for developing the performance-based payments, including the participants in the process and a summary of the stakeholder feedback, and the state department's response to stakeholder feedback.

(b) The information required pursuant to subsection (2)(a) of this section must be provided on or before November 1 for performance-based payments that will take effect in the following fiscal year unless the state department includes with its submission an explanation of the need for faster implementation of the payment. If faster implementation is requested, the state department shall provide the information at least three months prior to the implementation of the performance-based payments unless compliance with federal law necessitates shorter notice.

(3) On or before November 1, 2017, and on or before November 1 each year thereafter, the state department shall submit a report to the joint budget committee, the public health care and human services committee of the house of representatives, and the health and human services committee of the senate, or any successor committees, describing rules adopted by the state board and contract provisions approved by the centers for medicare and medicaid services in the preceding calendar year that authorize payments to providers based on performance. Notwithstanding the provisions of section 24-1-136 (11)(a)(I), the report required pursuant to this subsection (3) continues indefinitely. The report must include, at a minimum:

(a) A description of performance-based payments included in state board rules, including which performance standards are targeted with each performance-based payment;

(b) A description of the goals and objectives of the performance-based payments, and how those goals and objectives align with other quality improvement initiatives;

(c) A summary of the research-based evidence for the performance-based payments, to the extent such evidence is available;

(d) A summary of the anticipated impact and clinical and nonclinical outcomes of implementing the performance-based payments;

(e) A description of how the impact or outcomes will be evaluated;

(f) An explanation of steps taken by the state department to limit the administrative burden on providers;

(g) A summary of the stakeholder engagement process with respect to each performance-based payment, including major concerns raised through the stakeholder process and how those concerns were remediated;

(h) When available, evaluation results for performance-based payments that were implemented in prior years; and

(i) A description of proposed modifications to current performance-based payments.



§ 25.5-4-401.5. Review of provider rates - advisory committee - recommendations - repeal

(1) (a) On or before September 1, 2015, the state department shall establish a schedule for an annual review of provider rates paid under the "Colorado Medical Assistance Act" so that each provider rate is reviewed at least every five years and shall provide the schedule to the joint budget committee. If the state department receives any petitions or proposals for provider rates to be reviewed or adjusted, the state department must forward a copy of the petition or proposal to the advisory committee.

(b) The state department shall review each of the provider rates scheduled for review pursuant to the process described in this section. Additionally, the advisory committee established pursuant to subsection (3) of this section, by a majority vote, or the joint budget committee, by a majority vote, may direct that the state department conduct a review of a provider rate that is not scheduled for review during that year. The advisory committee or the joint budget committee shall notify the state department by December 1 of the year prior to the year in which the out-of-cycle review will take place of the request for an out-of-cycle review.

(c) (I) The state department may propose to exclude rates from the schedule established pursuant to paragraph (a) of this subsection (1) if those rates are adjusted on a periodic basis as a result of other state statute or federal law or regulation. The state department shall include the proposed list of exclusions with the schedule established pursuant to paragraph (a) of this subsection (1).

(II) The advisory committee or the joint budget committee may, by a majority vote, direct the state department to include any rate that the state department has proposed to exclude from the schedule.

(2) (a) In the first phase of the review process, the state department shall conduct an analysis of the access, service, quality, and utilization of each service subject to a provider rate review. The state department shall compare the rates paid with available benchmarks, including medicare rates and usual and customary rates paid by private pay parties, and use qualitative tools to assess whether payments are sufficient to allow for provider retention and client access and to support appropriate reimbursement of high-value services. Notwithstanding the provisions of section 24-1-136 (11)(a)(I), on or before May 1, 2016, and each May 1 thereafter, the state department shall provide a report on the analysis required by this paragraph (a) to the advisory committee, the joint budget committee, and any stakeholder groups identified by the state department whose rates are reviewed.

(b) Following the report required by paragraph (a) of this subsection (2), the state department shall work with the advisory committee and any stakeholders identified by the state department to review the report and develop strategies for responding to the findings, including any nonfiscal approaches or rebalancing of rates.

(c) Following the review required by paragraph (b) of this subsection (2), the state department shall work with the office of state planning and budgeting to determine achievable goals and executive branch priorities within the statewide budget.

(d) Notwithstanding the provisions of section 24-1-136 (11)(a)(I), on or before November 1, 2016, and each November 1 thereafter, the state department shall submit a written report to the joint budget committee and the advisory committee containing its recommendations on all of the provider rates reviewed pursuant to this section and all of the data relied upon by the state department in making its recommendations. The joint budget committee shall consider the recommendations in formulating the budget for the state department.

(3) (a) There is created in the state department the medicaid provider rate review advisory committee, referred to in this section as the "advisory committee", to assist the state department in the review of the provider rate reimbursements under the "Colorado Medical Assistance Act". The advisory committee shall:

(I) Review the schedule for annual review of provider rates established by the state department pursuant to paragraph (a) of subsection (1) of this section and recommend any changes to the schedule;

(II) Review the reports prepared by the state department on its analysis of provider rates pursuant to paragraph (a) of subsection (2) of this section and provide comments and feedback to the state department on the reports;

(III) With the state department, conduct public meetings to allow providers, recipients, and other interested parties an opportunity to comment on the report required by paragraph (a) of subsection (2) of this section;

(IV) Review proposals or petitions for provider rates to be reviewed or adjusted received by the advisory committee;

(V) Determine whether any provider rates not scheduled for review during the next calendar year should be reviewed during that calendar year;

(VI) Recommend to the state department and to the joint budget committee any changes to the process of reviewing provider rates, including measures to increase access to the process such as by providing for electronic comments by providers and the public; and

(VII) Provide other assistance to the state department as requested by the state department or the joint budget committee.

(b) The advisory committee consists of the following twenty-four members:

(I) The following members appointed by the president of the senate:

(A) A recipient with a disability or a representative of recipients with a disability;

(B) A representative of hospitals providing services to recipients recommended by a statewide association of hospitals;

(C) A representative of providers of transportation;

(D) A representative of rural health centers;

(E) A representative of home health providers recommended by a statewide organization of home health providers; and

(F) A representative of providers of durable medical equipment recommended by a statewide association of durable medical equipment providers;

(II) The following members appointed by the minority leader of the senate:

(A) A representative of providers of behavioral health care services;

(B) A representative of primary care physicians who see recipients recommended by a statewide association of primary care physicians;

(C) A representative of dentists providing services to recipients recommended by a statewide association of dentists;

(D) A representative of federally qualified health centers;

(E) A representative of nonmedical home- and community-based service providers; and

(F) A representative of providers serving recipients with intellectual and developmental disabilities;

(III) The following members appointed by the speaker of the house of representatives:

(A) A representative of child recipients with a disability;

(B) A representative of specialty care physicians not employed by a hospital who see recipients recommended by a statewide association whose members include at least one-third of the doctors of medicine or osteopathy licensed by the state;

(C) A representative of providers of alternative care facilities recommended by a statewide association of alternative care facilities;

(D) A representative of single entry point agencies;

(E) A representative of ambulatory surgical centers;

(F) A representative of hospice providers recommended by a statewide association of hospice and palliative care providers; and

(IV) The following members appointed by the minority leader of the house of representatives:

(A) A representative of substance use disorder providers recommended by a statewide association of substance use disorder providers;

(B) A representative of facility-based physicians who see recipients. For purposes of this sub-subparagraph (B), "facility-based physicians" include anesthesiologists, emergency room physicians, neonatologists, pathologists, and radiologists.

(C) A representative of pharmacists providing services to recipients;

(D) A representative of managed care health plans;

(E) A representative of advanced practice nurses recommended by a statewide association of nurses; and

(F) A representative of physical therapists or occupational therapists recommended by a statewide association representing occupational or physical therapists.

(c) The appointing authorities shall make their initial appointments to the advisory committee no later than August 1, 2015. In making appointments to the advisory committee, the appointing authorities shall make a concerted effort to include members of diverse political, racial, cultural, income, and ability groups and members from urban and rural areas.

(d) Each member of the advisory committee serves at the pleasure of the official who appointed the member. Each member of the advisory committee serves a four-year term and may be reappointed.

(e) The members of the advisory committee serve without compensation and without reimbursement for expenses.

(f) At the first meeting of the advisory committee, to be held on or after September 1, 2015, the members shall elect a chair and vice-chair from among the members.

(g) The advisory committee shall meet at least once every quarter. The chair may call such additional meetings as may be necessary for the advisory committee to complete its duties.

(h) The advisory committee shall develop bylaws and procedures to govern its operations.

(i) (I) This subsection (3) is repealed, effective September 1, 2025.

(II) Prior to repeal, the department of regulatory agencies shall conduct a sunset review of the advisory committee pursuant to the provisions of section 2-3-1203, C.R.S.



§ 25.5-4-402. Providers - hospital reimbursement - rules

(1) For all licensed or certified hospitals contracting for services under this article and articles 5 and 6 of this title, except those hospitals operated by the department of human services or those hospitals deemed exempt by the state board, the state department shall pay for inpatient hospital services pursuant to a system of prospective payment, generally based on the elements of a diagnosis-related group system. The state department shall develop and administer a system for ensuring appropriate utilization and quality of care provided by those providers who are reimbursed under this section. Subject to available appropriations, the state department may also make supplemental medicaid payments to certain hospitals. The state board shall promulgate rules to provide for the implementation of this section.

(2) (a) A hospital that receives payment under this article and articles 5 and 6 of this title for telemedicine services shall employ its existing quality-of-care protocols and patient confidentiality guidelines to ensure that such services meet the requirements of this article and articles 5 and 6 of this title.

(b) The executive director of the state department shall adopt rules in furtherance of this subsection (2), including, without limitation, rules to:

(I) Ensure the provision of appropriate care to patients;

(II) Prevent fraud and abuse; and

(III) Establish methods and procedures to avoid overuse of telemedicine services.

(3) (a) In addition to the reimbursement rate process described in subsection (1) of this section and subject to adequate funding being made available pursuant to section 25.5-4-402.4, the Colorado healthcare affordability and sustainability enterprise created in section 25.5-4-402.4 (3) shall pay an additional amount based upon performance to those hospitals that provide services that improve health care outcomes for their patients. The state department shall determine this amount based upon nationally recognized performance measures established in rules adopted by the state board. The state quality standards must be consistent with federal quality standards published by an organization with expertise in health care quality, including but not limited to, the centers for medicare and medicaid services, the agency for healthcare research and quality, or the national quality forum.

(b) The amount of the payments made pursuant to this subsection (3) shall be computed annually. For the first two fiscal years that payments are made pursuant to this subsection (3), the total amount of the payments shall be up to five percent of the total reimbursements made to hospitals in the previous year. For each fiscal year after the first two fiscal years, the total amount of the payments shall be up to seven percent of the total reimbursements made to hospitals in the previous year.



§ 25.5-4-402.4. Hospitals - healthcare affordability and sustainability fee - legislative declaration - Colorado healthcare affordability and sustainability enterprise - federal waiver - fund created - rules

(1) Short title. The short title of this section is the "Colorado Healthcare Affordability and Sustainability Enterprise Act of 2017".

(2) Legislative declaration. The general assembly hereby finds and declares that:

(a) The state and the providers of publicly funded medical services, and hospitals in particular, share a common commitment to comprehensive health care reform;

(b) Hospitals within the state incur significant costs by providing uncompensated emergency department care and other uncompensated medical services to low-income and uninsured populations;

(c) This section is enacted as part of a comprehensive health care reform and is intended to provide the following services and benefits to hospitals and individuals:

(I) Providing a payer source for some low-income and uninsured populations who may otherwise be cared for in emergency departments and other settings in which uncompensated care is provided;

(II) Reducing the underpayment to Colorado hospitals participating in publicly funded health insurance programs;

(III) Reducing the number of persons in Colorado who are without health care benefits;

(IV) Reducing the need of hospitals and other health care providers to shift the cost of providing uncompensated care to other payers;

(V) Expanding access to high-quality, affordable health care for low-income and uninsured populations; and

(VI) Providing the additional business services specified in subsection (4)(a)(IV) of this section to hospitals that pay the healthcare affordability and sustainability fee charged and collected as authorized by subsection (4) of this section by the Colorado healthcare affordability and sustainability enterprise created in subsection (3)(a) of this section;

(d) The Colorado healthcare affordability and sustainability enterprise provides business services to hospitals when, in exchange for payment of healthcare affordability and sustainability fees by hospitals, it:

(I) Obtains federal matching money and returns both the healthcare affordability and sustainability fee and the federal matching money to hospitals to increase reimbursement rates to hospitals for providing medical care under the state medical assistance program and the Colorado indigent care program and to increase the number of individuals covered by public medical assistance; and

(II) Provides additional business services to hospitals as specified in subsection (4)(a)(IV) of this section;

(e) It is necessary, appropriate, and in the best interest of the state to acknowledge that by providing the business services specified in subsections (2)(d)(I) and (2)(d)(II) of this section, the Colorado healthcare affordability and sustainability enterprise engages in an activity conducted in the pursuit of a benefit, gain, or livelihood and therefore operates as a business;

(f) Consistent with the determination of the Colorado supreme court inNicholl v. E-470 Public Highway Authority, 896 P.2d 859 (Colo. 1995), that the power to impose taxes is inconsistent with enterprise status under section 20 of article X of the state constitution, it is the conclusion of the general assembly that the healthcare affordability and sustainability fee charged and collected by the Colorado healthcare affordability and sustainability enterprise is a fee, not a tax, because the fee is imposed for the specific purposes of allowing the enterprise to defray the costs of providing the business services specified in subsections (2)(d)(I) and (2)(d)(II) of this section to hospitals that pay the fee and is collected at rates that are reasonably calculated based on the benefits received by those hospitals; and

(g) So long as the Colorado healthcare affordability and sustainability enterprise qualifies as an enterprise for purposes of section 20 of article X of the state constitution, the revenues from the healthcare affordability and sustainability fee charged and collected by the enterprise are not state fiscal year spending, as defined in section 24-77-102 (17), or state revenues, as defined in section 24-77-103.6 (6)(c), and do not count against either the state fiscal year spending limit imposed by section 20 of article X of the state constitution or the excess state revenues cap, as defined in section 24-77-103.6 (6)(b)(I).

(3) (a) Colorado healthcare affordability and sustainability enterprise. The Colorado healthcare affordability and sustainability enterprise, referred to in this section as the "enterprise", is created. The enterprise is and operates as a government-owned business within the state department for the purpose of charging and collecting the healthcare affordability and sustainability fee, leveraging healthcare affordability and sustainability fee revenue to obtain federal matching money, and utilizing and deploying the healthcare affordability and sustainability fee revenue and federal matching money to provide the business services specified in subsections (2)(d)(I) and (2)(d)(II) of this section to hospitals that pay the healthcare affordability and sustainability fee.

(b) The enterprise constitutes an enterprise for purposes of section 20 of article X of the state constitution so long as it retains the authority to issue revenue bonds and receives less than ten percent of its total revenues in grants from all Colorado state and local governments combined. So long as it constitutes an enterprise pursuant to this subsection (3)(b), the enterprise is not subject to any provisions of section 20 of article X of the state constitution.

(c) (I) The repeal of the hospital provider fee program, as it existed pursuant to section 25.5-4-402.3 before its repeal, effective July 1, 2017, by Senate Bill 17-267, enacted in 2017, and the creation of the Colorado healthcare affordability and sustainability enterprise as a new enterprise to charge and collect a new healthcare affordability and sustainability fee as authorized by subsection (4) of this section and provide healthcare affordability and sustainability fee-funded business services to hospitals that replace and supplement services previously funded by hospital provider fees is the creation of a new government-owned business that provides business services to hospitals as a new enterprise for purposes of section 20 of article X of the state constitution, does not constitute the qualification of an existing government-owned business as an enterprise for purposes of section 20 of article X of the state constitution or section 24-77-103.6 (6)(b)(II), and, therefore, does not require or authorize adjustment of the state fiscal year spending limit calculated pursuant to section 20 of article X of the state constitution or the excess state revenues cap, as defined in section 24-77-103.6 (6)(b)(I).

(II) Notwithstanding subsection (3)(c)(I) of this section, because the repeal of the hospital provider fee program, as it existed pursuant to section 25.5-4-402.3 before its repeal by Senate Bill 17-267, enacted in 2017, will allow the state to spend more general fund money for general governmental purposes than it would otherwise be able to spend below the excess state revenues cap, as defined in section 24-77-103.6 (6)(b)(I), it is appropriate to restrain the growth of government by lowering the base amount used to calculate the excess state revenues cap for the 2017-18 state fiscal year by two hundred million dollars.

(d) The enterprise's primary powers and duties are:

(I) To charge and collect the healthcare affordability and sustainability fee as specified in subsection (4) of this section;

(II) To leverage healthcare affordability and sustainability fee revenue collected to obtain federal matching money, working with or through the state department and the state board to the extent required by federal law or otherwise necessary;

(III) To expend healthcare affordability and sustainability fee revenue, matching federal money, and any other money from the healthcare affordability and sustainability fee cash fund as specified in subsections (4) and (5) of this section;

(IV) To issue revenue bonds payable from the revenues of the enterprise;

(V) To enter into agreements with the state department to the extent necessary to collect and expend healthcare affordability and sustainability fee revenue;

(VI) To engage the services of private persons or entities serving as contractors, consultants, and legal counsel for professional and technical assistance and advice and to supply other services related to the conduct of the affairs of the enterprise, including the provision of additional business services to hospitals as specified in subsection (4)(a)(IV) of this section; and

(VII) To adopt and amend or repeal policies for the regulation of its affairs and the conduct of its business consistent with the provisions of this section.

(e) The enterprise shall exercise its powers and perform its duties as if the same were transferred to the state department by a type 2 transfer, as defined in section 24-1-105.

(4) Healthcare affordability and sustainability fee. (a) For the fiscal year commencing July 1, 2017, and for each fiscal year thereafter, the enterprise is authorized to charge and collect a healthcare affordability and sustainability fee, as described in 42 CFR 433.68 (b), on outpatient and inpatient services provided by all licensed or certified hospitals, referred to in this section as "hospitals", for the purpose of obtaining federal financial participation under the state medical assistance program as described in this article 4 and articles 5 and 6 of this title 25.5, referred to in this section as the "state medical assistance program", and the Colorado indigent care program described in part 1 of article 3 of this title 25.5, referred to in this section as the "Colorado indigent care program". The enterprise shall use the healthcare affordability and sustainability fee revenue to:

(I) Provide a business service to hospitals by increasing reimbursement to hospitals for providing medical care under:

(A) The state medical assistance program; and

(B) The Colorado indigent care program;

(II) Provide a business service to hospitals by increasing the number of individuals covered by public medical assistance and thereby reducing the amount of uncompensated care that the hospitals must provide;

(III) Pay the administrative costs to the enterprise in implementing and administering this section subject to the limitation that administrative costs of the enterprise are limited to three percent of the enterprise's expenditures based on a methodology approved by the office of state planning and budgeting and the staff of the joint budget committee of the general assembly; and

(IV) Provide or contract for or arrange the provision of additional business services to hospitals by:

(A) Consulting with hospitals to help them improve both cost efficiency and patient safety in providing medical services and the clinical effectiveness of those services;

(B) Advising hospitals regarding potential changes to federal and state laws and regulations that govern the provision of and reimbursement paid for medical services under the programs administered pursuant to this article 4 and articles 5 and 6 of this title 25.5;

(C) Providing coordinated services to hospitals to help them adapt and transition to any new or modified performance tracking and payment systems for the programs administered pursuant to this article 4 and articles 5 and 6 of this title 25.5, which may include data sharing, telehealth coordination and support, establishment of performance metrics, benchmarking to such metrics, and clinical and administrative process consulting and other appropriate services;

(D) Providing any other services to hospitals that aid them in efficiently and effectively participating in the programs administered pursuant to this article 4 and articles 5 and 6 of this title 25.5; and

(E) Providing funding for, and in cooperation with the state department and hospitals supporting the implementation of, a health care delivery system reform incentive payments program as described in subsection (8) of this section.

(b) The enterprise shall recommend for approval and establishment by the state board the amount of the healthcare affordability and sustainability fee that it intends to charge and collect. The state board must establish the final amount of the fee by rules promulgated in accordance with article 4 of title 24. The state board shall not establish any amount that exceeds the federal limit for such fees. The state board may deviate from the recommendations of the enterprise, but shall express in writing the reasons for any deviations. In establishing the amount of the fee and in promulgating the rules governing the fee, the state board shall:

(I) Consider recommendations of the enterprise;

(II) Establish the amount of the healthcare affordability and sustainability fee so that the amount collected from the fee and federal matching funds associated with the fee are sufficient to pay for the items described in subsection (4)(a) of this section, but nothing in this subsection (4)(b)(II) requires the state board to increase the fee above the amount recommended by the enterprise; and

(III) For the 2017-18 fiscal year, establish the amount of the healthcare affordability and sustainability fee so that the amount collected from the fee is approximately equal to the sum of the amounts of the appropriations specified for the fee in the general appropriation act, Senate Bill 17-254, enacted in 2017, and any other supplemental appropriation act.

(c) (I) In accordance with the redistributive method set forth in 42 CFR 433.68 (e)(1) and (e)(2), the enterprise, acting in concert with or through an agreement with the state department if required by federal law, may seek a waiver from the broad-based healthcare affordability and sustainability fee requirement or the uniform healthcare affordability and sustainability fee requirement, or both. In addition, the enterprise, acting in concert with or through an agreement with the state department if required by federal law, shall seek any federal waiver necessary to fund and, in cooperation with the state department and hospitals, support the implementation of a health care delivery system reform incentive payments program as described in subsection (8) of this section. Subject to federal approval and to minimize the financial impact on certain hospitals, the enterprise may exempt from payment of the healthcare affordability and sustainability fee certain types of hospitals, including but not limited to:

(A) Psychiatric hospitals, as licensed by the department of public health and environment;

(B) Hospitals that are licensed as general hospitals and certified as long-term care hospitals by the department of public health and environment;

(C) Critical access hospitals that are licensed as general hospitals and are certified by the department of public health and environment under 42 CFR part 485, subpart F;

(D) Inpatient rehabilitation facilities; or

(E) Hospitals specified for exemption under 42 CFR 433.68 (e).

(II) In determining whether a hospital may be excluded, the enterprise shall use one or more of the following criteria:

(A) A hospital that is located in a rural area;

(B) A hospital with which the state department does not contract to provide services under the state medical assistance program;

(C) A hospital whose inclusion or exclusion would not significantly affect the net benefit to hospitals paying the healthcare affordability and sustainability fee; or

(D) A hospital that must be included to receive federal approval.

(III) The enterprise may reduce the amount of the healthcare affordability and sustainability fee for certain hospitals to obtain federal approval and to minimize the financial impact on certain hospitals. In determining for which hospitals the enterprise may reduce the amount of the healthcare affordability and sustainability fee, the enterprise shall use one or more of the following criteria:

(A) The hospital is a type of hospital described in subsection (4)(c)(I) of this section;

(B) The hospital is located in a rural area;

(C) The hospital serves a higher percentage than the average hospital of persons covered by the state medical assistance program, medicare, or commercial insurance or persons enrolled in a managed care organization;

(D) The hospital does not contract with the state department to provide services under the state medical assistance program;

(E) If the hospital paid a reduced healthcare affordability and sustainability fee, the reduced fee would not significantly affect the net benefit to hospitals paying the healthcare affordability and sustainability fee; or

(F) The hospital is required not to pay a reduced healthcare affordability and sustainability fee as a condition of federal approval.

(IV) The enterprise may change how it pays hospital reimbursement or quality incentive payments, or both, in whole or in part, under the authority of a federal waiver if the total reimbursement to hospitals is equal to or above the federal upper payment limit calculation under the waiver.

(d) The enterprise may alter the process prescribed in this subsection (4) to the extent necessary to meet the federal requirements and to obtain federal approval.

(e) (I) The enterprise shall establish policies on the calculation, assessment, and timing of the healthcare affordability and sustainability fee. The enterprise shall assess the healthcare affordability and sustainability fee on a schedule to be set by the enterprise board as provided in subsection (7)(d) of this section. The periodic healthcare affordability and sustainability fee payments from a hospital and the enterprise's reimbursement to the hospital under subsections (5)(b)(I) and (5)(b)(II) of this section are due as nearly simultaneously as feasible; except that the enterprise's reimbursement to the hospital is due no more than two days after the periodic healthcare affordability and sustainability fee payment is received from the hospital. The healthcare affordability and sustainability fee must be imposed on each hospital even if more than one hospital is owned by the same entity. The fee must be prorated and adjusted for the expected volume of service for any year in which a hospital opens or closes.

(II) The enterprise is authorized to refund any unused portion of the healthcare affordability and sustainability fee. For any portion of the healthcare affordability and sustainability fee that has been collected by the enterprise but for which the enterprise has not received federal matching funds, the enterprise shall refund back to the hospital that paid the fee the amount of that portion of the fee within five business days after the fee is collected.

(III) The enterprise shall establish requirements for the reports that hospitals must submit to the enterprise to allow the enterprise to calculate the amount of the healthcare affordability and sustainability fee. Notwithstanding the provisions of part 2 of article 72 of title 24 or subsection (7)(f) of this section, information provided to the enterprise pursuant to this section is confidential and is not a public record. Nonetheless, the enterprise may prepare and release summaries of the reports to the public.

(f) A hospital shall not include any amount of the healthcare affordability and sustainability fee as a separate line item in its billing statements.

(g) The state board shall promulgate any rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, necessary for the administration and implementation of this section. Prior to submitting any proposed rules concerning the administration or implementation of the healthcare affordability and sustainability fee to the state board, the enterprise shall consult with the state board on the proposed rules as specified in subsection (7)(d) of this section.

(5) Healthcare affordability and sustainability fee cash fund. (a) Any healthcare affordability and sustainability fee collected pursuant to this section by the enterprise must be transmitted to the state treasurer, who shall credit the fee to the healthcare affordability and sustainability fee cash fund, which fund is hereby created and referred to in this section as the "fund". The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund. The state treasurer shall invest any money in the fund not expended for the purposes specified in subsection (5)(b) of this section as provided by law. Money in the fund shall not be transferred to any other fund and shall not be used for any purpose other than the purposes specified in this subsection (5) and in subsection (4) of this section.

(b) All money in the fund is subject to federal matching as authorized under federal law and is continuously appropriated to the enterprise for the following purposes:

(I) To maximize the inpatient and outpatient hospital reimbursements to up to the upper payment limits as defined in 42 CFR 447.272 and 42 CFR 447.321;

(II) To increase hospital reimbursements under the Colorado indigent care program to up to one hundred percent of the hospital's costs of providing medical care under the program;

(III) To pay the quality incentive payments provided in section 25.5-4-402 (3);

(IV) Subject to available revenue from the healthcare affordability and sustainability fee and federal matching funds, to expand eligibility for public medical assistance by:

(A) Increasing the eligibility level for parents and caretaker relatives of children who are eligible for medical assistance, pursuant to section 25.5-5-201 (1)(m), from sixty-one percent to one hundred thirty-three percent of the federal poverty line;

(B) Increasing the eligibility level for children and pregnant women under the children's basic health plan to up to two hundred fifty percent of the federal poverty line;

(C) Providing eligibility under the state medical assistance program for a childless adult or an adult without a dependent child in the home, pursuant to section 25.5-5-201 (1)(p), who earns up to one hundred thirty-three percent of the federal poverty line; and

(D) Providing a buy-in program in the state medical assistance program for disabled adults and children whose families have income of up to four hundred fifty percent of the federal poverty line;

(V) To provide continuous eligibility for twelve months for children enrolled in the state medical assistance program;

(VI) To pay the enterprise's actual administrative costs of implementing and administering this section, including but not limited to the following costs:

(A) Administrative expenses of the enterprise;

(B) The enterprise's actual costs related to implementing and maintaining the healthcare affordability and sustainability fee, including personal services, operating, and consulting expenses;

(C) The enterprise's actual costs for the changes and updates to the medicaid management information system for the implementation of subsections (5)(b)(I) to (5)(b)(III) of this section;

(D) The enterprise's personal services and operating costs related to personnel, consulting services, and for review of hospital costs necessary to implement and administer the increases in inpatient and outpatient hospital payments made pursuant to subsection (5)(b)(I) of this section, increases in the Colorado indigent care program payments made pursuant to subsection (5)(b)(II) of this section, and quality incentive payments made pursuant to subsection (5)(b)(III) of this section;

(E) The enterprise's actual costs for the changes and updates to the Colorado benefits management system and medicaid management information system to implement and maintain the expanded eligibility provided for in subsections (5)(b)(IV) and (5)(b)(V) of this section;

(F) The enterprise's personal services and operating costs related to personnel necessary to implement and administer the expanded eligibility for public medical assistance provided for in subsections (5)(b)(IV) and (5)(b)(V) of this section, including but not limited to administrative costs associated with the determination of eligibility for public medical assistance by county departments; and

(G) The enterprise's personal services, operating, and systems costs related to expanding the opportunity for individuals to apply for public medical assistance directly at hospitals or through another entity outside the county departments, in connection with section 25.5-4-205, that would increase access to public medical assistance and reduce the number of uninsured served by hospitals;

(VII) To offset the loss of any federal matching money due to a decrease in the certification of the public expenditure process for outpatient hospital services for medical services premiums that were in effect as of July 1, 2008;

(VIII) Subject to any necessary federal waivers being obtained, to provide funding for a health care delivery system reform incentive payments program as described in subsection (8) of this section; and

(IX) To provide additional business services to hospitals as specified in subsection (4)(a)(IV) of this section.

(6) Appropriations. (a) (I) The healthcare affordability and sustainability fee is to supplement, not supplant, general fund appropriations to support hospital reimbursements. General fund appropriations for hospital reimbursements shall be maintained at the level of appropriations in the medical services premium line item made for the fiscal year commencing July 1, 2008; except that general fund appropriations for hospital reimbursements may be reduced if an index of appropriations to other providers shows that general fund appropriations are reduced for other providers. If the index shows that general fund appropriations are reduced for other providers, the general fund appropriations for hospital reimbursements shall not be reduced by a greater percentage than the reductions of appropriations for the other providers as shown by the index.

(II) If general fund appropriations for hospital reimbursements are reduced below the level of appropriations in the medical services premium line item made for the fiscal year commencing July 1, 2008, the general fund appropriations will be increased back to the level of appropriations in the medical services premium line item made for the fiscal year commencing July 1, 2008, at the same percentage as the appropriations for other providers as shown by the index. The general assembly is not obligated to increase the general fund appropriations back to the level of appropriations in the medical services premium line item in a single fiscal year, and such increases may occur over nonconsecutive fiscal years.

(III) For purposes of this subsection (6)(a), the "index of appropriations to other providers" or "index" means the average percent change in reimbursement rates through appropriations or legislation enacted by the general assembly to home health providers, physician services, and outpatient pharmacies, excluding dispensing fees. The state board, after consultation with the enterprise board, is authorized to clarify this definition as necessary by rule.

(b) If the revenue from the healthcare affordability and sustainability fee is insufficient to fully fund all of the purposes described in subsection (5)(b) of this section:

(I) The general assembly is not obligated to appropriate general fund revenues to fund such purposes;

(II) The hospital provider reimbursement and quality incentive payment increases described in subsections (5)(b)(I) to (5)(b)(III) of this section and the costs described in subsection (5)(b)(VI) of this section shall be fully funded using revenue from the healthcare affordability and sustainability fee and federal matching funds before any eligibility expansion is funded; and

(III) (A) If the state board promulgates rules that expand eligibility for medical assistance to be paid for pursuant to subsection (5)(b)(IV) of this section, and the state department thereafter notifies the enterprise board that the revenue available from the healthcare affordability and sustainability fee and the federal matching funds will not be sufficient to pay for all or part of the expanded eligibility, the enterprise board shall recommend to the state board reductions in medical benefits or eligibility so that the revenue will be sufficient to pay for all of the reduced benefits or eligibility. After receiving the recommendations of the enterprise board, the state board shall adopt rules providing for reduced benefits or reduced eligibility for which the revenue will be sufficient and shall forward any adopted rules to the joint budget committee. Notwithstanding the provisions of section 24-4-103 (8) and (12), following the adoption of rules pursuant to this subsection (6)(b)(III)(A), the state board shall not submit the rules to the attorney general and shall not file the rules with the secretary of state until the joint budget committee approves the rules pursuant to subsection (6)(b)(III)(B) of this section.

(B) The joint budget committee shall promptly consider any rules adopted by the state board pursuant to subsection (6)(b)(III)(A) of this section. The joint budget committee shall promptly notify the state department, the state board, and the enterprise board of any action on the rules. If the joint budget committee does not approve the rules, the joint budget committee shall recommend a reduction in benefits or eligibility so that the revenue from the healthcare affordability and sustainability fee and the matching federal funds will be sufficient to pay for the reduced benefits or eligibility. After approving the rules pursuant to this subsection (6)(b)(III)(B), the joint budget committee shall request that the committee on legal services, created pursuant to section 2-3-501, extend the rules as provided for in section 24-4-103 (8) unless the committee on legal services finds after review that the rules do not conform with section 24-4-103 (8)(a).

(C) After the state board has received notification of the approval of rules adopted pursuant to subsection (6)(b)(III)(A) of this section, the state board shall submit the rules to the attorney general pursuant to section 24-4-103 (8)(b) and shall file the rules and the opinion of the attorney general with the secretary of state pursuant to section 24-4-103 (12) and with the office of legislative legal services. Pursuant to section 24-4-103 (5), the rules are effective twenty days after publication of the rules and are only effective until the following May 15 unless the rules are extended pursuant to a bill enacted pursuant to section 24-4-103 (8).

(c) Notwithstanding any other provision of this section, if, after receipt of authorization to receive federal matching funds for money in the fund, the authorization is withdrawn or changed so that federal matching funds are no longer available, the enterprise shall cease collecting the healthcare affordability and sustainability fee and shall repay to the hospitals any money received by the fund that is not subject to federal matching funds.

(7) Colorado healthcare affordability and sustainability enterprise board. (a) (I) Except as otherwise provided in subsection (7)(a)(II) of this section, the enterprise board consists of thirteen members appointed by the governor, with the advice and consent of the senate, as follows:

(A) Five members who are employed by hospitals in Colorado, including at least one person who is employed by a hospital in a rural area, one person who is employed by a safety-net hospital for which the percent of medicaid-eligible inpatient days relative to its total inpatient days is equal to or greater than one standard deviation above the mean, and one person who is employed by a hospital in an urban area;

(B) One member who is a representative of a statewide organization of hospitals;

(C) One member who represents a statewide organization of health insurance carriers or a health insurance carrier licensed pursuant to title 10 and who is not a representative of a hospital;

(D) One member of the health care industry who does not represent a hospital or a health insurance carrier;

(E) One member who is a consumer of health care and who is not a representative or an employee of a hospital, health insurance carrier, or other health care industry entity;

(F) One member who is a representative of persons with disabilities, who is living with a disability, and who is not a representative or an employee of a hospital, health insurance carrier, or other health care industry entity;

(G) One member who is a representative of a business that purchases or otherwise provides health insurance for its employees; and

(H) Two employees of the state department.

(II) The initial members of the enterprise board are the members of the hospital provider fee oversight and advisory board that was created and existed pursuant to section 25.5-4-402.3 (6), prior to July 1, 2017, and such members shall serve on and after July 1, 2017, for the remainder of the terms for which they were appointed as members of the advisory board. The powers, duties, and functions of the hospital provider fee oversight and advisory board are transferred by a type 3 transfer, as defined in section 24-1-105, to the enterprise, and the hospital provider fee oversight and advisory board is abolished.

(III) The governor shall consult with representatives of a statewide organization of hospitals in making the appointments pursuant to subsections (7)(a)(I)(A) and (7)(a)(I)(B) of this section. No more than six members of the enterprise board may be members of the same political party.

(IV) Members of the enterprise board serve at the pleasure of the governor. All terms are for four years. A member who is appointed to fill a vacancy shall serve the remainder of the unexpired term of the former member.

(V) The governor shall designate a chair from among the members of the enterprise board appointed pursuant to subsections (7)(a)(I)(A) to (7)(a)(I)(G) of this section. The enterprise board shall elect a vice-chair from among its members.

(b) Members of the enterprise board serve without compensation but must be reimbursed from money in the fund for actual and necessary expenses incurred in the performance of their duties pursuant to this section.

(c) The enterprise board may contract for a group facilitator to assist the members of the enterprise board in performing their required duties.

(d) The enterprise board has, at a minimum, the following duties:

(I) To determine the timing and method by which the enterprise assesses the healthcare affordability and sustainability fee and the amount of the fee;

(II) If requested by the health and human services committee of the senate or the public health care and human services committee of the house of representatives, or any successor committees, to consult with the committees on any legislation that may impact the healthcare affordability and sustainability fee or hospital reimbursements established pursuant to this section;

(III) To determine changes in the healthcare affordability and sustainability fee that increase the number of hospitals benefitting from the uses of the healthcare affordability and sustainability fee described in subsections (5)(b)(I) to (5)(b)(IV) of this section or that minimize the number of hospitals that suffer losses as a result of paying the healthcare affordability and sustainability fee;

(IV) To recommend to the state department reforms or changes to the inpatient hospital and outpatient hospital reimbursements and quality incentive payments made under the state medical assistance program to increase provider accountability, performance, and reporting;

(V) To direct and oversee the enterprise in seeking, in concert with or through an agreement with the state department if required by federal law, any federal waiver necessary to fund and, in cooperation with the state department and hospitals, support the implementation of a health care delivery system reform incentive payments program as described in subsection (8) of this section;

(VI) To recommend to the state department the schedule and approach to the implementation of subsections (5)(b)(IV) and (5)(b)(V) of this section;

(VII) If money in the fund is insufficient to fully fund all of the purposes specified in subsection (5)(b) of this section, to recommend to the state board changes to the expanded eligibility provisions described in subsection (5)(b)(IV) of this section;

(VIII) To prepare the reports specified in subsection (7)(e) of this section;

(IX) To monitor the impact of the healthcare affordability and sustainability fee on the broader health care marketplace;

(X) To establish requirements for the reports that hospitals must submit to the enterprise to allow the enterprise to calculate the amount of the healthcare affordability and sustainability fee; and

(XI) To perform any other duties required to fulfill the enterprise board's charge or those assigned to it by the state board or the executive director.

(e) On or before January 15, 2018, and on or before January 15 each year thereafter, the enterprise board shall submit a written report to the health and human services committee of the senate and the public health care and human services committee of the house of representatives, or any successor committees, the joint budget committee of the general assembly, the governor, and the state board. The report shall include, but need not be limited to:

(I) The recommendations made to the state board pursuant to this section;

(II) A description of the formula for how the healthcare affordability and sustainability fee is calculated and the process by which the healthcare affordability and sustainability fee is assessed and collected;

(III) An itemization of the total amount of the healthcare affordability and sustainability fee paid by each hospital and any projected revenue that each hospital is expected to receive due to:

(A) The increased reimbursements made pursuant to subsections (5)(b)(I) and (5)(b)(II) of this section and the quality incentive payments made pursuant to subsection (5)(b)(III) of this section; and

(B) The increased eligibility described in subsections (5)(b)(IV) and (5)(b)(V) of this section;

(IV) An itemization of the costs incurred by the enterprise in implementing and administering the healthcare affordability and sustainability fee;

(V) Estimates of the differences between the cost of care provided and the payment received by hospitals on a per-patient basis, aggregated for all hospitals, for patients covered by each of the following:

(A) Medicaid;

(B) Medicare; and

(C) All other payers; and

(VI) A summary of:

(A) The efforts made by the enterprise, acting in concert with or through an agreement with the state department if required by federal law, to seek any federal waiver necessary to fund and, in cooperation with the state department and hospitals, support the implementation of a health care delivery system reform incentive payments program as described in subsection (8) of this section; and

(B) The progress actually made by the enterprise, in cooperation with the state department and hospitals, towards the goal of implementing such a program.

(f) (I) The enterprise is subject to the open meetings provisions of the "Colorado Sunshine Act of 1972", contained in part 4 of article 6 of title 24, and the "Colorado Open Records Act", part 2 of article 72 of title 24.

(II) For purposes of the "Colorado Open Records Act", part 2 of article 72 of title 24, and except as may otherwise be provided by federal law or regulation or state law, the records of the enterprise are public records, as defined in section 24-72-202 (6), regardless of whether the enterprise receives less than ten percent of its total annual revenues in grants, as defined in section 24-77-102 (7), from all Colorado state and local governments combined.

(III) The enterprise is a public entity for purposes of part 2 of article 57 of title 11.

(8) Health care delivery system reform incentive payments program - funding and implementation. The enterprise, acting in concert with or through an agreement with the state department if required by federal law, shall seek any federal waiver necessary to fund and, in cooperation with the state department and hospitals, support the implementation, no earlier than October 1, 2019, of a health care delivery system reform incentive payments program that will improve health care access and outcomes for individuals served by the state department while efficiently utilizing available financial resources. Such a program must, at a minimum:

(a) Include an initial planning phase to:

(I) Assess needs; and

(II) Develop achievable outcome-based metrics to be used to measure progress towards program goals, including the goals of health care delivery system integration, improved patient outcomes, and more efficient provision of care; and

(b) Address the following focus areas:

(I) Care coordination and care transition management;

(II) Integration of physical and behavioral health care services;

(III) Chronic condition management;

(IV) Targeted population health; and

(V) Data-driven accountability and outcome measurement.



§ 25.5-4-402.5. Providers - state university teaching hospitals

Subject to appropriations by the general assembly, the state department shall make payments to state university teaching hospitals for providing care under the state's medical assistance program established pursuant to this article and articles 5 and 6 of this title.



§ 25.5-4-402.7. Unexpended hospital provider fee cash fund - creation - transfer from hospital provider fee cash fund - use of fund - repeal

(1) The unexpended hospital provider fee cash fund, referred to in this section as the "fund", is hereby created in the state treasury. On June 30, 2017, the state treasurer shall transfer to the fund all money in the hospital provider fee cash fund created in section 25.5-4-402.3 (4)(a), as that section existed before its repeal by Senate Bill 17-267, enacted in 2017. The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the general fund. Money in the fund is continuously appropriated to the state department through October 30, 2018, for the purpose of paying claims incurred before July 1, 2017, that were payable pursuant to section 25.5-5-402.3 (4), as that section existed before its repeal by Senate Bill 17-267, enacted in 2017. The state department shall refund any money in the fund derived from hospital provider fees that is not expended for the purpose of paying claims to the hospitals that paid the fees.

(2) This section is repealed, effective November 1, 2018.



§ 25.5-4-403. Providers - community mental health center and clinics - reimbursement

For the purpose of reimbursing community mental health center and clinic providers, the state department shall establish a price schedule annually with the department of human services in order to reimburse each provider for its actual or reasonable cost of services.



§ 25.5-4-404. Payments for clinic services - restrictions on use

All payments received by county or district public health agencies or boards of health for clinic services, as defined in section 25.5-5-301 (3), furnished to patients shall be used only to offset costs incurred for provision of services by such county or district public health agencies or boards of health or to cash fund health care services in the county where the services were provided.



§ 25.5-4-405. Mental health managed care service providers - requirements

(1) Each contract between the state department and a managed care organization providing mental health services to a recipient under the medical assistance program shall comply with all federal requirements, including but not limited to:

(a) Ensuring that a recipient with complex or multiple needs who requires mental health services shall have access to mental health professionals with appropriate training and credentials and shall provide the recipient with such services in collaboration with the recipient's other providers;

(b) Informing each recipient of his or her right to and the process for appeal upon notification of denial, termination, or reduction of a requested service; and

(c) Administering initial stabilization treatment for a recipient and transferring the recipient for appropriate continued services.

(1.5) Each contract between the state department and a managed care organization providing mental health services to a recipient under the medical assistance program shall allow for the use of telemedicine pursuant to the provisions of section 25.5-5-320.

(2) For mental health managed care recipients, the state department shall have a patient representative program for recipient grievances that complies with all federal requirements and that shall:

(a) Be posted in a conspicuous place at each location at which mental health services are provided;

(b) Allow for a patient representative to serve as a liaison between the recipient and the provider;

(c) Describe the qualifications for a patient representative;

(d) Outline the responsibilities of a patient representative;

(e) Describe the authority of a patient representative; and

(f) Establish a method by which each recipient is informed of the patient representative program and how a patient representative may be contacted.



§ 25.5-4-406. Rate setting - medicaid residential treatment service providers - monitoring and auditing - report

(1) The state department shall approve a rate-setting process consistent with medicaid requirements for providers of medicaid residential treatment services in the state of Colorado as developed by the department of human services. The rate-setting process developed pursuant to this section may include, but shall not be limited to:

(a) A range for reimbursement that represents a base-treatment rate for serving a child who is subject to out-of-home placement due to dependency and neglect, a child placed in a residential child care facility pursuant to the "Child Mental Health Treatment Act", article 67 of title 27, C.R.S., or a child who has been adjudicated a delinquent, which includes a defined service package to meet the needs of the child;

(b) A request for proposal to contract for specialized service needs of a child, including but not limited to: Substance-abuse treatment services; sex offender services; and services for the developmentally disabled; and

(c) Negotiated incentives for achieving outcomes for the child as defined by the state department, counties, and providers.

(2) The medicaid rate-setting process approved by the state department shall include a two- or three-year implementation timeline with implementation beginning in state fiscal year 2008-09.

(3) The state department and the department of human services, in consultation with the representatives of the counties and the provider community, shall review the rate-setting process every two years and shall submit any changes to the joint budget committee of the general assembly.



§ 25.5-4-407. Services by licensed psychologists without a doctor's referral

The executive director of the state department may authorize the providing of services of licensed psychologists without the requirement that the services be referred by a doctor of medicine or a doctor of osteopathy, but such services shall be subject to the cost containment program specified under section 25.5-4-408. The executive director may except from the authorization those services the director determines to be necessary for the purpose of promoting the primary care physician program.



§ 25.5-4-408. Services provided by licensed psychologists - cost containment program

(1) Working in conjunction with licensed psychologists in the state, the state board shall promulgate rules to establish and implement mechanisms for containing the costs of services provided by licensed psychologists under the medical assistance programs established pursuant to this article and articles 5 and 6 of this title. The cost containment mechanism shall ensure that the costs to the medical assistance program will result in no increase in the total cost of the program solely as a result of the reimbursement for services of licensed psychologists pursuant to section 25.5-4-407. The cost containment mechanisms may include the following:

(a) Limiting the number of days a licensed psychologist may be reimbursed per patient for inpatient hospitalization, partial hospitalization, and outpatient visits without an order for continued treatment from a doctor of medicine or osteopathy;

(b) Limiting the number of hours a licensed psychologist may be reimbursed for diagnostic testing and evaluation per patient per year;

(c) Provision of group therapy when needed or appropriate;

(d) Provision of licensed psychologists' services from a pool of those licensed psychologists requesting to be included in such pool;

(e) Provision of a licensed psychologist's services through the use of telemedicine pursuant to the provisions of section 25.5-5-320.



§ 25.5-4-409. Authorization of services - nurse anesthetists - advanced practice nurses

(1) When services by a certified registered nurse anesthetist are provided pursuant to an order by a physician in accordance with this article, articles 5 and 6 of this title, and section 12-38-103 (10), C.R.S., the executive director of the state department shall authorize reimbursement for said services. Payment for such services shall be made directly to the nurse anesthetist, if requested by the nurse anesthetist; except that this section shall not apply to nurse anesthetists when acting within the scope of their employment as salaried employees of public or private institutions or physicians.

(2) When services by an advanced practice nurse registered pursuant to section 12-38-111.5, C.R.S., are provided in accordance with this article and articles 5 and 6 of this title, the executive director of the state department shall authorize reimbursement for said services. Payment for the services shall be made directly to the advanced practice nurse, if requested by the advanced practice nurse; except that this section shall not apply to advanced practice nurses when acting within the scope of their employment as salaried employees of public or private institutions or physicians.



§ 25.5-4-410. Services of audiologists and speech pathologists without supervision

(1) When medical or diagnostic services by an audiologist or speech pathologist are provided pursuant to an order by a physician in accordance with this article and articles 5 and 6 of this title, the executive director of the state department shall authorize reimbursement for said services. For the purposes of this section, "audiologist" or "speech pathologist" means an individual who meets the requirements set forth in the federal "Social Security Act", as amended, or any federal regulations adopted pursuant thereto, for participating providers of audiology or speech pathology services.

(2) Nothing in this section shall be construed as expanding the provision of services available as a part of the medical assistance program established pursuant to this article and articles 5 and 6 of this title. For the purposes of making payments to audiologists or speech pathologists pursuant to this section, the state board shall establish rules implementing this section. The rules promulgated pursuant to this subsection (2) shall ensure that the costs to the medical assistance program will result in no increase in the total cost of the program solely as a result of the reimbursement for services of an audiologist or speech pathologist pursuant to this section.

(3) Payments for services included in this section shall be made directly to the audiologist or speech pathologist, if requested by the audiologist or speech pathologist; except that this section shall not apply to audiologists or speech pathologists when acting within the scope of their employment as salaried employees of public or private institutions or physicians.



§ 25.5-4-411. Authorization of services provided by dental hygienists

(1) When dental hygiene services are provided to children by a licensed dental hygienist who is providing dental hygiene services pursuant to section 12-35-124, C.R.S., without the supervision of a licensed dentist, the executive director of the state department shall authorize reimbursement for said services, subject to the requirements of this section. Payment for such services shall be made directly to the licensed dental hygienist, if requested by the licensed dental hygienist; except that this section shall not apply to licensed dental hygienists when acting within the scope of their employment as salaried employees of public or private institutions, physicians, or dentists.

(2) For each child provided dental hygiene services pursuant to this section, the dental hygienist shall attempt to identify a dentist participating in medicaid for the child.



§ 25.5-4-412. Medical services provided by certified family planning clinics - definition

(1) When medical or diagnostic services are provided in accordance with this article and articles 5 and 6 of this title by a certified family planning clinic, the executive director of the state department shall authorize reimbursement for the services. The reimbursement shall be made directly to the certified family planning clinic.

(2) For purposes of this section, "certified family planning clinic" means a family planning clinic certified by the Colorado department of public health and environment, accredited by a national family planning organization, and staffed by medical professionals licensed to practice in the state of Colorado, including, but not limited to, doctors of medicine, doctors of osteopathy, physician assistants, and advanced practice nurses.

(3) For purposes of this section, all medical care services or goods rendered by a certified family planning clinic that are benefits of the Colorado medical assistance program shall be ordered by a physician who need not be physically present on the premises of the certified family planning clinic at the time services are rendered.

(4) Nothing in this section shall be construed as expanding the provision of services available as a part of the medical assistance program established pursuant to this article and articles 5 and 6 of this title. For purposes of making payments to certified family planning clinics pursuant to this section, the state board shall establish rules implementing this section. The rules promulgated pursuant to this subsection (4) shall ensure that the reimbursement for services rendered by a certified family planning clinic pursuant to this section shall not be the sole result of an increase in the costs to the state medical assistance program.



§ 25.5-4-413. Certain providers to inform patients of rights concerning advance medical directives

(1) On and after November 5, 1991, with regard to any service rendered on and after said date, each hospital, nursing care facility, home health agency, hospice program, and health maintenance organization participating in the state medical assistance program or providing medical assistance pursuant to parts 3 to 12 of article 6 of this title shall provide written information to all adult patients of such providers concerning patients' rights under state law to make medical treatment decisions, including the right to accept or refuse any medical or surgical treatment and the right to formulate advance directives regarding said decisions. As used in this section, "advance directives" includes any written or oral instructions recognized under state law concerning the making of medical treatment decisions on behalf of or the provision of medical care for the person who provided the instructions in the event such person becomes incapacitated. Advance directives include, but are not limited to, medical durable powers of attorney, durable powers of attorney, or living wills.

(2) Providers listed in subsection (1) of this section shall provide educational programs for staff and the community concerning advance directives and shall maintain written policies detailing methods for safeguarding patients' rights concerning medical treatment decisions, including documenting in the patient's medical or patient record whether the patient has executed, amended, or revoked an advance directive. No provider shall condition the provision of services or otherwise discriminate against a patient on the basis of whether the patient has executed an advance directive.



§ 25.5-4-414. Providers - physicians - prohibition of certain referrals - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Designated health services" means any of the following services:

(I) Clinical laboratory services;

(II) Physical therapy services;

(III) Occupational therapy services;

(IV) Radiology and other diagnostic services;

(V) Radiation therapy services;

(VI) Durable medical equipment;

(VII) Parenteral or enteral nutrients, equipment, and supplies;

(VIII) Prosthetics, orthotics, and prosthetic devices;

(IX) Home health services;

(X) Outpatient prescription drugs; and

(XI) Inpatient and outpatient hospital services.

(b) "Financial relationship" means an ownership or investment interest in an entity furnishing designated health services or a compensation arrangement between a provider or an immediate family member of the provider and the entity. An ownership or investment interest may be reflected in equity, debt, or other instruments.

(c) "Immediate family member of the provider" means any spouse, natural or adoptive parent, natural or adoptive child, stepparent, stepchild, stepbrother, stepsister, in-law, grandparent, or grandchild of the provider.

(d) "Provider" means:

(I) A doctor of medicine or osteopathy who is licensed to practice medicine pursuant to article 36 of title 12, C.R.S.;

(II) A doctor of dental surgery or of dental medicine who is licensed to practice dentistry pursuant to article 35 of title 12, C.R.S.;

(III) A doctor of podiatric medicine who is licensed to practice podiatry pursuant to article 32 of title 12, C.R.S.;

(IV) A doctor of optometry who is licensed to practice optometry pursuant to article 40 of title 12, C.R.S.; or

(V) A chiropractor who is licensed to practice chiropractic pursuant to article 33 of title 12, C.R.S.

(2) (a) Except as otherwise provided in this subsection (2), a provider participating in the medical assistance program under this article and articles 5 and 6 of this title is prohibited from making a referral to an entity for designated health services for which payment may be made under the state's medical assistance program if the provider or an immediate family member of the provider has a financial relationship with the entity.

(b) Paragraph (a) of this subsection (2) shall not apply to any financial relationship that meets the requirements of an exception to the prohibitions established by 42 U.S.C. sec. 1395nn, as amended, or any regulations promulgated thereunder, as amended.

(c) Paragraph (a) of this subsection (2) shall not apply to a financial relationship or referral for designated health services if the financial relationship or referral for designated health services would not violate 42 U.S.C. sec. 1395nn, as amended, and any regulations promulgated thereunder, as amended, if the designated health services were eligible for payment under medicare rather than the "Colorado Medical Assistance Act".

(3) An entity that provides designated health services as a result of a prohibited referral shall not present a claim or bill to any individual, any third-party payor, the state department, or any other entity for the designated health services.

(4) An entity that provides designated health services shall provide to the state department, upon its request and in the form specified by the state department, information concerning the entity's ownership arrangements including:

(a) The items and services provided by the entity;

(b) The names and provider identification numbers of all providers with a financial interest in the entity or whose immediate family members have a financial interest in the entity.

(5) If a provider refers a patient for designated health services in violation of paragraph (a) of subsection (2) of this section or the entity refuses to provide the information required in subsection (4) of this section, the state department may:

(a) Deny any claims for payment from the provider or entity;

(b) Require the provider or entity to refund payments for services;

(c) Refer the matter to the appropriate agency for medical assistance fraud investigation; or

(d) Terminate the provider's or entity's participation in the medical assistance program.



§ 25.5-4-415. No public funds for abortion - exception - repeal

(1) It is the purpose of this section to implement the provisions of section 50 of article V of the Colorado constitution, adopted by the registered electors of the state of Colorado at the general election November 6, 1984, which prohibits the use of public funds by the state of Colorado or its agencies or political subdivisions to pay or otherwise reimburse, directly or indirectly, any person, agency, or facility for any induced abortion.

(2) If every reasonable effort has been made to preserve the lives of a pregnant woman and her unborn child, then public funds may be used pursuant to this section to pay or reimburse for necessary medical services, not otherwise provided for by law.

(3) (a) Except as provided in paragraph (b) of this subsection (3), any necessary medical services performed pursuant to this section shall be performed only in a licensed health care facility by a provider who is a licensed physician.

(b) However, such services may be performed in other than a licensed health care facility if, in the medical judgment of the attending physician, the life of the pregnant woman or her unborn child is substantially threatened and a transfer to a licensed health care facility would further endanger the life of the pregnant woman or her unborn child. Such medical services may be performed in other than a licensed health care facility if the medical services are necessitated by a life-endangering circumstance described in subparagraph (II) of paragraph (b) of subsection (6) of this section and if there is no licensed health care facility within a thirty-mile radius of the place where such medical services are performed.

(4) (a) Any physician who renders necessary medical services pursuant to subsection (2) of this section shall report the following information to the state department:

(I) The age of the pregnant woman and the gestational age of the unborn child at the time the necessary medical services were performed;

(II) The necessary medical services which were performed;

(III) The medical condition which necessitated the performance of necessary medical services;

(IV) The date such necessary medical services were performed and the name of the facility in which such services were performed.

(b) The information required to be reported pursuant to paragraph (a) of this subsection (4) shall be compiled by the state department and such compilation shall be an ongoing public record; except that the privacy of the pregnant woman and the attending physician shall be preserved.

(5) For purposes of this section, pregnancy is a medically diagnosable condition.

(6) For the purposes of this section:

(a) (I) "Death" means:

(A) The irreversible cessation of circulatory and respiratory functions; or

(B) The irreversible cessation of all functions of the entire brain, including the brain stem.

(II) A determination of death under this section shall be in accordance with accepted medical standards.

(b) "Life-endangering circumstance" means:

(I) The presence of a medical condition, other than a psychiatric condition, as determined by the attending physician, which represents a serious and substantial threat to the life of the pregnant woman if the pregnancy continues to term;

(II) The presence of a lethal medical condition in the unborn child, as determined by the attending physician and one other physician, which would result in the impending death of the unborn child during the term of pregnancy or at birth; or

(III) The presence of a psychiatric condition which represents a serious and substantial threat to the life of the pregnant woman if the pregnancy continues to term. In such case, unless the pregnant woman has been receiving prolonged psychiatric care, the attending licensed physician shall obtain consultation from a licensed physician specializing in psychiatry confirming the presence of such a psychiatric condition. The attending physician shall report the findings of such consultation to the state department.

(c) "Necessary medical services" means any medical procedures deemed necessary to prevent the death of a pregnant woman or her unborn child due to life-endangering circumstances.

(7) If any provision of this section or application thereof is held invalid, such invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared severable.

(8) Use of the term "unborn child" in this section is solely for the purposes of facilitating the implementation of section 50 of article V of the state constitution, and its use shall not affect any other law or statute nor shall it create any presumptions relating to the legal status of an unborn child or create or affect any distinction between the legal status of an unborn child and the legal status of a fetus.

(9) This section shall be repealed if section 50 of article V of the Colorado constitution is repealed.



§ 25.5-4-416. Providers - medical equipment and supplies - requirements

(1) As used in this section, unless the context otherwise requires, "provider" means a person or entity that delivers disposable medical supplies or durable medical equipment products or services directly to a recipient.

(2) On and after January 1, 2007, the state board rules for the payment for disposable medical supplies and durable medical equipment, including but not limited to prosthetic and orthotic devices, shall prohibit a provider from being reimbursed unless the provider:

(a) (I) Has one or more physical locations within the state of Colorado or within fifty miles of a border of Colorado with a street address, a local business telephone number, an inventory, and a sufficient staff to service or repair products; except that the requirements of this paragraph (a) shall not apply to durable medical equipment or disposable medical supplies that are medically necessary and cannot be purchased from a provider meeting the requirements of this paragraph (a);

(II) Complies with all state and local licensing, insurance, and regulatory requirements for operating the provider's business;

(III) Is responsible for the delivery of and instructing the recipient on the proper use of the equipment; and

(IV) Provides repairs, replacements, or adjustments to the provider's products pursuant to rules of the state board; or

(b) Contracts with a provider who meets the criteria established in paragraph (a) of this subsection (2).

(3) The provisions of this section shall apply to fee-for-service and primary care physician program recipients.



§ 25.5-4-417. Provider fee - medicaid providers - state plan amendment - rules - definitions

(1) For purposes of this section, unless the context otherwise requires:

(a) "Local government" means a county, home rule county, home rule or statutory city, town, territorial charter city, or city and county.

(b) "Provider fee" means a licensing fee, assessment, or other mandatory payment that is related to health care items or services as specified under 42 CFR 433.55.

(c) "Qualified provider" means a hospital licensed pursuant to section 25-3-101, C.R.S., or a certified home health care agency within the territorial boundaries of the local government.

(2) For the purpose of sustaining or increasing reimbursement for providing medical care under the state's medical assistance program and to low-income populations, the state department shall amend the state plan effective July 1, 2006. Implementation of the state plan amendment shall be subject to the approval of the federal government. The imposition and collection of a provider fee by a local government pursuant to article 28 of title 29, C.R.S., shall be prohibited without the federal government's approval of a state plan amendment authorizing federal financial participation for the provider fees.

(3) In accordance with the redistributive method set forth in 42 CFR 433.68 (e)(1) and (e)(2), the state department may seek a waiver from the broad-based provider fee requirement or the uniform provider fee requirement, or both, to exclude qualified providers from the provider fee.

(4) To the extent authorized by federal law, the state department may exclude a governmental qualified provider from payment of the provider fee, benefits from the provider fee, or any federal financial participation due to the fee.

(5) To the extent authorized by federal law, the state department shall distribute the provider fee and any associated federal financial participation either to a local government that has certified payment to qualified providers within the local government or directly to the qualified providers. The state department shall establish reimbursement methods to distribute the provider fee and associated federal financial participation to qualified providers. The state department may alter reimbursement methods to qualified providers participating under the state's medical assistance program and Colorado indigent care program to the extent necessary to meet the federal requirements and to obtain federal approval of the provider fee. The state department shall work with a statewide association of hospitals on changes to reimbursement methods or provider fees that impact hospital providers. The state department shall work with a statewide association of home health care agencies on changes to reimbursement methods or provider fees that impact home health care agencies.

(6) The state board shall adopt any rules necessary for the administration and implementation of this section.






Part 5 - State Plan Amendments - Waiver Authority

§ 25.5-4-503. Waiver applications - authorization

The state department is authorized to apply for health insurance flexibility and accountability waivers that will enable the state to add more flexibility to Colorado's medicaid program and that will result in a cost-effective method of providing health care services to Coloradans.









Article 5 - Colorado Medical Assistance Act - Services and Programs

Part 1 - Mandatory Provisions

§ 25.5-5-101. Mandatory provisions - eligible groups

(1) In order to participate in the medicaid program, the federal government requires the state to provide medical assistance to certain eligible groups. Pursuant to federal law and except as provided in subsection (2) of this section, any person who is eligible for medical assistance under the mandated groups specified in this section shall receive both the mandatory services that are specified in sections 25.5-5-102 and 25.5-5-103 and the optional services that are specified in sections 25.5-5-202 and 25.5-5-203. Subject to the availability of federal financial participation, the following are the individuals or groups that are mandated under federal law to receive benefits under this article and articles 4 and 6 of this title:

(a) Repealed.

(b) Parents and caretaker relatives living with a dependent child who meet the eligibility criteria pursuant to section 1902 (a)(10)(A) of the federal "Social Security Act", including those who subsequently would have become ineligible under such eligibility criteria because of increased earnings or increased hours of employment whose eligibility is specified for a period of time by the federal government;

(c) Pregnant women whose family income does not exceed one hundred thirty-three percent of the federal poverty line, adjusted for family size, who meet the requirements pursuant to section 1902 (a)(10)(A) of the federal "Social Security Act". Once initial eligibility has been established, the pregnant woman is continuously eligible throughout the pregnancy and for the sixty days following the pregnancy, even if the woman's eligibility would otherwise terminate during such period due to an increase in income.

(d) A newborn child born of a woman who is categorically needy. Such child is deemed medicaid-eligible on the date of birth and remains eligible for one year.

(e) Children for whom adoption assistance or foster care maintenance payments are made under Title IV-E of the federal "Social Security Act", as amended, including foster care children, pursuant to section 1902 (a)(10)(A)(i)(IX) of the federal "Social Security Act", who are under twenty-six years of age, who were in foster care under the responsibility of the state or a tribe, and who were enrolled in medicaid under the state medicaid plan when they turned eighteen years of age;

(f) Individuals receiving supplemental security income;

(g) Individuals receiving mandatory state supplement, including but not limited to individuals receiving old age pensions;

(h) Institutionalized individuals who were eligible for medical assistance in December 1973;

(i) Individuals who would be eligible except for the increase in old-age, survivors, and disability insurance under Pub.L. 92-336;

(j) Individuals who become ineligible for cash assistance as a result of old-age, survivors, and disability insurance cost-of-living increases after April 1977;

(k) Disabled widows or widowers fifty through sixty years of age who have become ineligible for federal supplemental security income or state supplementation as a result of becoming eligible for federal social security survivor's benefits, in accordance with the social security act, 42 U.S.C. sec. 1383c;

(l) Individuals with income and resources at a level which qualifies them as medicare-eligible under section 301 of Title III of the federal "Medicare Catastrophic Coverage Act";

(m) Children under the age of nineteen who meet the eligibility criteria pursuant to section 1902 (a)(10)(A) of the federal "Social Security Act".

(2) (a) A qualified alien who entered the United States before August 22, 1996, who meets the exceptions described in the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Public Law 104-193, as amended, shall receive benefits under this article and articles 4 and 6 of this title.

(b) (I) A qualified alien who entered the United States on or after August 22, 1996, shall not be eligible for benefits under this article or article 4 or 6 of this title, except as provided in section 25.5-5-103 (3), for five years after the date of entry into the United States unless he or she meets the exceptions described in the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Public Law 104-193, as amended.

(II) Notwithstanding the five-year waiting period established in subparagraph (I) of this paragraph (b), but subject to the availability of sufficient appropriations and the receipt of federal financial participation, the state department may provide benefits under this article and articles 4 and 6 of this title to a pregnant woman who is a qualified alien and a child under nineteen years of age who is a qualified alien so long as such woman or child meets eligibility criteria other than citizenship.

(3) Notwithstanding any other provision of this article and articles 4 and 6 of this title, as a condition of eligibility for medical assistance under this article and articles 4 and 6 of this title, a legal immigrant shall agree to refrain from executing an affidavit of support for the purpose of sponsoring an alien on or after July 1, 1997, under rules promulgated by the immigration and naturalization service, or any successor agency, during the pendency of such legal immigrant's receipt of medical assistance. Nothing in this subsection (3) shall be construed to affect a legal immigrant's eligibility for medical assistance under this article and articles 4 and 6 of this title based upon such legal immigrant's responsibilities under an affidavit of support entered into before July 1, 1997.

(4) An asset test shall not be applied as a condition of eligibility for individuals or families described in paragraphs (b), (c), (d), and (e) of subsection (1) of this section.



§ 25.5-5-102. Basic services for the categorically needy - mandated services

(1) Subject to the provisions of subsection (2) of this section and section 25.5-4-104, the program for the categorically needy shall include the following services as mandated and defined by federal law:

(a) Inpatient hospital services;

(b) Outpatient hospital services;

(c) Other laboratory and X-ray services;

(d) Physicians' services, wherever furnished;

(e) Nursing facility services;

(f) Home health services;

(g) Early and periodic screening, diagnosis, and treatment, as required by federal law;

(h) Family planning;

(i) Rural health services;

(j) Advanced practice nurse services;

(k) and (l) (Deleted by amendment, L. 2008, p. 138, § 2, effective July 1, 2008.)

(m) Federally qualified health centers.

(2) In order to keep expenditures within approved appropriations, the state board may, by rule, establish limits on a service provided pursuant to this section so long as the service provided is sufficient in the amount, duration, and scope to reasonably achieve the purpose of the service as required by federal law or regulation. When a rule is promulgated pursuant to this subsection (2), the state board shall provide a summary report of the limitations established by the rule and any fiscal impact of the rule to members of the health and human services committees of the senate and house of representatives, or any successor committees, and any other members of the general assembly who request the reports.



§ 25.5-5-103. Mandated programs with special state provisions

(1) This section specifies programs developed by Colorado to meet federal mandates. These programs include but are not limited to:

(a) Repealed.

(b) Special provisions relating to nursing facilities, as specified in sections 25.5-6-201 to 25.5-6-203, 25.5-6-205, and 25.5-6-206;

(c) The program for qualified medicare beneficiaries, as specified in section 25.5-5-104;

(d) The program for qualified disabled and working individuals, as specified in section 25.5-5-105;

(e) Special provisions for the purchase of group health insurance for recipients, as specified in section 25.5-4-210;

(f) The program to provide health services to students by school districts as specified in section 25.5-5-318.

(2) The medical assistance program also is subject to special provisions relating to the use of public funds for abortion which are required by section 50 of article V of the Colorado constitution. Those special provisions are specified in section 25.5-4-415.

(3) (a) Emergency medical assistance shall be provided to any person who is not a citizen of the United States, including undocumented aliens, aliens who are not qualified aliens, and qualified aliens who entered the United States on or after August 22, 1996, who has an emergency medical condition and meets one of the categorical requirements set forth in section 25.5-5-101; except that such persons shall not be required to meet any residency requirement other than that required by federal law.

(b) The state board shall adopt rules necessary for the implementation of this subsection (3), including in such rules definitions of "emergency services", "emergency medical condition", "geographic area", and "prenatal care".



§ 25.5-5-104. Qualified medicare beneficiaries

Qualified medicare beneficiaries are medicare-eligible individuals with income and resources at a level which qualifies them as eligible under section 301 of Title III of the federal "Medicare Catastrophic Coverage Act of 1988", as amended, or subsequent amending federal legislation. For purposes of this article and articles 4 and 6 of this title, such individuals shall be referred to as "qualified medicare beneficiaries". The state department is hereby designated as the single state agency to administer benefits available to qualified medicare beneficiaries in accordance with Title XIX and this article and articles 4 and 6 of this title. Such benefits are limited to medicare cost-sharing expenses as determined by the federal government. Accordingly, the state department shall not be required to provide qualified medicare beneficiaries the entire range of services set forth in section 25.5-5-102.



§ 25.5-5-105. Qualified disabled and working individuals

Qualified disabled and working individuals are persons with income and resources and disability status, as determined by the social security administration, which qualify them as "qualified disabled and working individuals" under sections 6012 and 6408 of the federal "Omnibus Budget Reconciliation Act of 1989", or subsequent amending federal legislation. The state department is hereby designated as the single state agency to administer benefits available to qualified disabled and working individuals. Such benefits are limited to medicare cost-sharing expenses as determined by the federal government. Accordingly, the state department shall not be required to provide qualified disabled and working individuals the entire range of services set forth in section 25.5-5-102.






Part 2 - Optional Provisions

§ 25.5-5-201. Optional provisions - optional groups

(1) The federal government allows the state to select optional groups to receive medical assistance. Pursuant to federal law, any person who is eligible for medical assistance under the optional groups specified in this section shall receive both the mandatory services specified in sections 25.5-5-102 and 25.5-5-103 and the optional services specified in sections 25.5-5-202 and 25.5-5-203. Subject to the availability of federal financial aid funds, the following are the individuals or groups that Colorado has selected as optional groups to receive medical assistance pursuant to this article and articles 4 and 6 of this title 25.5:

(a) Individuals who would be eligible for but are not receiving cash assistance;

(b) Individuals who would be eligible for cash assistance except for their institutionalized status;

(c) Individuals receiving home- and community-based services as specified in article 6 of this title;

(d) and (e) Repealed.

(f) Individuals receiving only optional state supplement;

(g) Individuals in institutions who are eligible under a special income level. Colorado's program for citizens sixty-five years of age or older or physically disabled or blind, whose gross income does not exceed three hundred percent of the current federal supplemental security income benefit level, qualifies for federal funding under this provision.

(h) Persons who are eligible for cash assistance under the works program pursuant to section 26-2-706, C.R.S.;

(i) Persons who are eligible for the breast and cervical cancer prevention and treatment program pursuant to section 25.5-5-308;

(j) Individuals who are qualified aliens and were or would have been eligible for supplemental security income as a result of a disability but are not eligible for such supplemental security income as a result of the passage of the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Public Law 104-193;

(k) Other qualified aliens who entered or were present in the United States before August 22, 1996;

(l) Children for whom subsidized adoption assistance payments are made by the state pursuant to article 7 of title 26, C.R.S., or foster care maintenance payments are made by the state pursuant to article 5 of title 26, C.R.S., but who do not meet the requirements of Title IV-E of the "Social Security Act", as amended;

(m) Parents and caretaker relatives of children who are eligible for the medical assistance program whose family income does not exceed one hundred thirty-three percent of the federal poverty line, adjusted for family size;

(m.5) Pregnant women, whose family income does not exceed one hundred eighty-five percent of the federal poverty line, adjusted for family size;

(n) Repealed.

(o) (I) Individuals with disabilities who are participating in the medicaid buy-in program established in part 14 of article 6 of this title.

(II) Notwithstanding the provisions of subsection (1)(o)(I) of this section, if the money in the healthcare affordability and sustainability fee cash fund established pursuant to section 25.5-4-402.4, together with the corresponding federal matching funds, is insufficient to fully fund all of the purposes described in section 25.5-4-402.4 (5)(b), after receiving recommendations from the Colorado healthcare affordability and sustainability enterprise established pursuant to section 25.5-4-402.4 (3), for individuals with disabilities who are participating in the medicaid buy-in program established in part 14 of article 6 of this title 25.5, the state board by rule adopted pursuant to the provisions of section 25.5-4-402.4 (6)(b)(III) may reduce the medical benefits offered or the percentage of the federal poverty line to below four hundred fifty percent or may eliminate this eligibility group.

(III) Repealed.

(p) Subject to federal approval, adults who are childless or without a dependent child in the home, as described in section 1902 (a)(10)(A)(i)(VIII) of the social security act, 42 U.S.C. sec. 1396a, who have attained nineteen years of age but have not attained sixty-five years of age, and whose family income does not exceed one hundred thirty-three percent of the federal poverty line, adjusted for family size;

(q) Children who are continuously eligible for twelve months pursuant to section 25.5-5-204.5;

(r) (I) Persons eligible for a medicaid buy-in program established pursuant to section 25.5-5-206 whose family income does not exceed a specified percentage of the federal poverty line, adjusted for family size and as set by the state board by rule, which percentage shall be not more than four hundred fifty percent.

(II) Notwithstanding the provisions of subsection (1)(r)(I) of this section, if the money in the healthcare affordability and sustainability fee cash fund established pursuant to section 25.5-4-402.4, together with the corresponding federal matching funds, is insufficient to fully fund all of the purposes described in section 25.5-4-402.4 (5)(b), after receiving recommendations from the Colorado healthcare affordability and sustainability enterprise established pursuant to section 25.5-4-402.4 (3), for persons eligible for a medicaid buy-in program established pursuant to section 25.5-5-206, the state board by rule adopted pursuant to the provisions of section 25.5-4-402.4 (6)(b)(III) may reduce the medical benefits offered, or the percentage of the federal poverty line, or may eliminate this eligibility group.

(III) Repealed.

(2) (a) A qualified alien, who entered the United States on or after August 22, 1996, shall not be eligible for benefits under this article and articles 4 and 6 of this title, except as provided in section 25.5-5-103 (3), for five years after the date of entry into the United States unless he or she meets the exceptions described in the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Public Law 104-193, as amended. After five years, such qualified alien shall be eligible for benefits under this article and articles 4 and 6 of this title but shall have sponsor income and resources deemed to the individual or family under rules established by the state board of human services pursuant to section 26-2-137, C.R.S.

(b) Notwithstanding the five-year waiting period established in paragraph (a) of this subsection (2), but subject to the availability of sufficient appropriations and the receipt of federal financial participation, the state department may provide benefits under this article and articles 4 and 6 of this title to a pregnant woman who is a qualified alien and a child under nineteen years of age who is a qualified alien so long as such woman or child meets eligibility criteria other than citizenship.

(3) A legal immigrant who is receiving medicaid nursing facility care or home- and community-based services on July 1, 1997, shall continue to receive such services as long as he or she meets the eligibility requirements other than citizen status. State general funds may be used to reimburse such care in the event that federal financial participation is not available.

(4) A pregnant legal immigrant shall be eligible to receive prenatal and medical services for labor and delivery as long as she meets eligibility requirements other than citizen status. State general funds may be used to reimburse such care in the event that federal financial participation is not available.

(5) An asset test shall not be applied as a condition of eligibility for individuals or families described in paragraphs (a), (h), and (m.5) of subsection (1) of this section.



§ 25.5-5-202. Basic services for the categorically needy - optional services

(1) Subject to the provisions of subsection (2) of this section, the following are services for which federal financial participation is available and that Colorado has selected to provide as optional services under the medical assistance program:

(a) (I) Prescribed drugs.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a), pursuant to the provisions of section 25.5-5-503, prescribed drugs shall not be a covered benefit under the medical assistance program for a recipient who is enrolled in a prescription drug benefit program under medicare; except that, if a prescribed drug is not a covered Part D drug as defined in the "Medicare Prescription Drug, Improvement, and Modernization Act of 2003", Pub.L. 108-173, the prescribed drug may be a covered benefit if it is otherwise covered under the medical assistance program and federal financial participation is available.

(a.5) Over-the-counter medications, as specified in section 25.5-5-322;

(b) Clinic services, as defined in sections 25.5-5-301 and 25.5-5-302;

(c) Home- and community-based services, as specified in article 6 of this title, which include:

(I) Home- and community-based services for individuals who are elderly or blind and individuals with disabilities, as specified in part 3 of article 6 of this title;

(II) Home- and community-based services for persons with intellectual and developmental disabilities, as specified in part 4 of article 6 of this title;

(III) Home- and community-based services for persons living with AIDS, as specified in part 5 of article 6 of this title;

(IV) Home- and community-based services for persons with major mental illnesses, as specified in part 6 of article 6 of this title;

(V) Home- and community-based services for persons with brain injury, as specified in part 7 of article 6 of this title;

(d) Optometrist services;

(e) Eyeglasses when necessary after surgery;

(f) Prosthetic devices, including medically necessary augmentative communication devices; except that nonsurgically implanted prosthetic devices shall be included only after July 1, 1998, and only if the general assembly approves appropriations for these devices as a new benefit;

(g) Rehabilitation services as appropriate to community mental health centers;

(h) Intermediate care facilities for individuals with intellectual disabilities;

(i) Inpatient psychiatric services for persons under twenty-one years of age;

(j) Inpatient psychiatric services for persons over the age of sixty-five;

(k) Case management;

(l) Therapies under home health services, including:

(I) Speech and audiology;

(II) Physical;

(III) Occupational;

(m) Services of a licensed psychologist;

(n) Private duty nursing services;

(o) Podiatry services;

(p) Hospice care;

(q) The program of all-inclusive care for the elderly;

(r) For any pregnant woman who is enrolled or eligible for services pursuant to section 25.5-5-101 (1)(c), alcohol and substance use disorder counseling and treatment, including outpatient and residential care but not including room and board while receiving residential care;

(s) (I) Outpatient substance use disorder treatment.

(II) Repealed.

(t) Cervical cancer immunization for all females under twenty years of age;

(u) (I) Screening, brief intervention, and referral to treatment for individuals at risk of substance abuse, including referral to the appropriate level of intervention and treatment.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (u), services relating to screening, brief intervention, and referral to treatment shall not take effect unless all necessary approvals under federal law and regulation have been obtained to receive federal financial participation for the costs of such services.

(v) (I) Counseling by primary care providers and other specialty providers caring for persons with serious, chronic, or terminal illness relating to medical orders for scope of treatment, which counseling may be reimbursed.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (v), counseling relating to medical orders for scope of treatment shall not take effect unless all necessary approvals under federal law and regulation have been obtained to receive federal financial participation for the costs of such services.

(w) Dental services for adults.

(2) In addition to the services described in subsection (1) of this section and subject to continued federal financial participation, Colorado has selected to provide transportation services as an administrative cost.

(3) In order to keep expenditures within approved appropriations, the state board may, by rule, establish limits on a service provided pursuant to this section so long as the service provided is sufficient in the amount, duration, and scope to reasonably achieve the purpose of the service as required by federal law or regulation. When a rule is promulgated pursuant to this subsection (3), the state board shall provide a summary report of the limitations established by the rule and any fiscal impact of the rule to members of the health and human services committees of the senate and house of representatives, or any successor committees, and any other members of the general assembly who request the reports.



§ 25.5-5-203. Optional programs with special state provisions

(1) Subject to the provisions of subsection (2) of this section, this section specifies programs developed by Colorado to increase federal financial participation through selecting optional services or optional eligible groups. These programs include but are not limited to:

(a) Pharmaceutical services, as specified in section 25.5-5-504;

(b) The home- and community-based services program for the elderly, blind, and disabled, as specified in part 3 of article 6 of this title;

(c) The home- and community-based services program for the developmentally disabled, as specified in part 4 of article 6 of this title;

(d) The home- and community-based services program for persons living with AIDS, as specified in part 5 of article 6 of this title;

(e) The home- and community-based services program for persons with major mental illnesses, as specified in part 6 of article 6 of this title;

(f) The home- and community-based services program for persons with brain injury, as specified in part 7 of article 6 of this title;

(g) Clinic services, as defined in sections 25.5-5-301 and 25.5-5-302;

(h) The program for private duty nursing, as specified in section 25.5-5-303;

(i) The disabled children care program, as specified in section 25.5-6-901;

(j) The program of all-inclusive care for the elderly, as specified in section 25.5-5-412;

(k) Hospice care, as specified in section 25.5-5-304;

(l) The treatment program for high-risk pregnant women, as specified in section 27-80-112, C.R.S., and sections 25.5-5-309, 25.5-5-310, and 25.5-5-311;

(m) The program for residential child health care, as specified in section 25.5-5-306;

(n) The children's personal assistance services and family support waiver program, as specified in section 25.5-6-902;

(o) Home- and community-based services for children with autism, as specified in part 8 of article 6 of this title.

(2) In order to keep expenditures within approved appropriations, the state board may, by rule, establish limits on a service provided pursuant to this section so long as the service provided is sufficient in the amount, duration, and scope to reasonably achieve the purpose of the service as required by federal law or regulation. When a rule is promulgated pursuant to this subsection (2), the state board shall provide a summary report of the limitations established by the rule and any fiscal impact of the rule to members of the health and human services committees of the senate and house of representatives, or any successor committees, and any other members of the general assembly who request the reports.



§ 25.5-5-204. Presumptive eligibility - pregnant women - children - long-term care - state plan

(1) For purposes of this section, "presumptive eligibility" means the self-declaration of income, assets, and status in order to promptly receive medical assistance services prior to the verification of income, assets, and status.

(2) (a) A pregnant woman shall be presumptively eligible for the medical assistance program and shall receive services specified by federal law only if the woman declares all pertinent information relating to the criteria of income, assets, and status.

(b) A woman shall declare her immigration status unless the general assembly provides funding for prenatal care services for undocumented residents.

(2.5) A child under the age of eighteen years shall be presumptively eligible for the medical assistance program and shall receive services specified by federal law only if a parent or legal guardian of the child declares all pertinent information relating to the criteria of income, assets, and status of the child's family.

(2.7) (a) The state department is authorized to seek federal authorization to allow a person who is in need of long-term care, as defined in section 25.5-6-104, to be presumptively eligible for the medical assistance program pursuant to this article and articles 4 and 6 of this title.

(b) If the state department receives federal authorization pursuant to paragraph (a) of this subsection (2.7) and sufficient spending authority, a person in need of long-term care shall be presumptively eligible for the medical assistance program if the person or the person's legal representative declares all pertinent information relating to the criteria of income, assets, and immigration status. Such person shall be assessed for the appropriate level of care pursuant to section 25.5-6-104. If required due to limitations of federal authorization or spending authority, the state department may implement this paragraph (b) as a pilot program rather than statewide.

(c) The state department shall make any necessary changes to the state plan and waivers for home- and community-based service programs authorized pursuant to this article and articles 4 and 6 of this title to comply with this subsection (2.7).

(d) If it is determined that a recipient was not eligible for medical benefits after the recipient had been determined to be eligible based upon presumptive eligibility, the state department shall not pursue recovery from a county department for the cost of medical services provided to the recipient, and the county department shall not be responsible for any federal error rate sanctions resulting from such determination.

(3) The state department shall make any necessary changes to the state plan to comply with this section.



§ 25.5-5-204.5. Continuous eligibility - children

(1) A child who is determined to be eligible for benefits under this article or under article 4 or 6 of this title shall remain eligible for twelve months subsequent to the last day of the month in which the child was enrolled; except that a child shall no longer be eligible and shall be disenrolled from the state medical assistance program if the state department becomes aware of or is notified that the child has moved out of the state or has reached nineteen years of age.

(2) Notwithstanding the provisions of subsection (1) of this section, if the money in the healthcare affordability and sustainability fee cash fund established pursuant to section 25.5-4-402.4, together with the corresponding federal matching funds, is insufficient to fully fund all of the purposes described in section 25.5-4-402.4 (5)(b), after receiving recommendations from the Colorado healthcare affordability and sustainability enterprise established pursuant to section 25.5-4-402.4 (3), the state board by rule adopted pursuant to the provisions of section 25.5-4-402.4 (6)(b)(III) may eliminate the continuous enrollment requirement pursuant to this section.

(3) Repealed.



§ 25.5-5-206. Medicaid buy-in program - disabled children - disabled adults - federal authorization - rules

(1) (a) Subject to available appropriations, the state department is authorized to seek federal authorization to and to establish a medicaid buy-in program or programs for:

(I) Disabled children; or

(II) Disabled adults who do not qualify for the medicaid buy-in program established pursuant to part 14 of article 6 of this title.

(b) The medicaid buy-in program or programs established pursuant to paragraph (a) of this subsection (1) may provide for premium and cost-sharing charges on a sliding fee scale based upon a family's income.

(2) The state board shall promulgate rules consistent with any federal authorization to implement and administer the medicaid buy-in program or programs established pursuant to paragraph (a) of subsection (1) of this section.



§ 25.5-5-207. Adult dental benefit - adult dental fund - creation - legislative declaration

(1) (a) The general assembly finds that:

(I) As of 2011, Colorado was one of only ten states that did not offer basic oral health services to adults under medicaid;

(II) Research has shown that untreated oral health conditions negatively affect a person's overall health and that gum disease has been linked to diabetes, heart disease, strokes, kidney disease, Alzheimer's disease, and even behavioral or mental health disorders;

(III) Regular dental care and prevention are the most cost-effective methods available to prevent minor oral conditions from developing into more complex oral and physical health conditions that would eventually require emergency and palliative care;

(IV) Further, one in four adults has untreated tooth decay. Early detection and access to preventive and restorative treatments for oral health conditions can be up to ten times less expensive than treating those same conditions in an emergency setting.

(V) Research has also shown that good oral health improves medicaid beneficiaries' ability to obtain and keep employment. Employed adults lose more than one hundred and sixty-four million hours of work each year due to dental problems.

(VI) Children are more likely to receive regular dental services if their parents have access to dental services; and

(VII) Pregnant women are one of the most vulnerable adult populations that are without oral health benefits under medicaid. During pregnancy, the physical changes a woman's body undergoes can negatively affect oral health. Untreated decay and periodontal disease are associated with adverse pregnancy outcomes such as increased risk for preeclampsia, pre-term labor, and low birth weight babies.

(b) Therefore, the general assembly declares that in order to improve overall health, promote savings in medicaid programs, and prevent future health conditions caused by oral health problems, it is in the best interest of the state of Colorado to create a limited oral health benefit for adults in the medicaid program.

(2) (a) Pursuant to section 25.5-5-202 (1)(w), by April 1, 2014, the state department shall design and implement a limited dental benefit for adults using a collaborative stakeholder process to consider the components of the benefit, including but not limited to the cost, best practices, the effect on health outcomes, client experience, service delivery models, and maximum efficiencies in the administration of the benefit.

(b) The state department shall determine the most cost-effective method for providing the adult dental benefit, including but not limited to a comparison of a capitated or fee-for-service method of payment and the purchase of dental insurance.

(c) The state department shall seek any federal authorization necessary to provide the adult dental benefit.

(d) Subject to federal authorization and federal financial participation, on or after July 1, 2016, the diagnosis, development of a treatment plan, instruction to perform an interim therapeutic restoration procedure, or supervision of a dental hygienist performing an interim therapeutic restoration procedure may be provided through telehealth, including store-and-forward transfer, in accordance with section 25.5-5-321.5.

(3) If the state department chooses to use an administrative service organization to manage the adult dental benefit:

(a) The contract with the administrative service organization must provide that the contracting entity is prohibited from requiring dental providers to participate in any other public or private program or to accept any other insurance products as a condition of participating as a dental provider; and

(b) The state department shall retain policy-making authority, including but not limited to policies concerning covered benefits and rate setting.

(4) (a) There is hereby created in the state treasury the adult dental fund, referred to in this section as the "fund", consisting of moneys transferred to the fund from the unclaimed property trust fund pursuant to section 38-13-116.5 (2.8), C.R.S., and any moneys that may be appropriated to the fund by the general assembly. The moneys in the fund are subject to annual appropriation by the general assembly to the state department for the direct and indirect costs associated with implementing the adult dental benefit pursuant to section 25.5-5-202 (1)(w).

(b) The state treasurer may invest any unexpended moneys in the fund as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund.

(c) Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 25.5-5-208. Additional services - training - grants - screening, brief intervention, and referral

On or before June 30, 2016, the state department shall grant, through a competitive grant program, up to five hundred thousand dollars to one or more organizations to provide evidence-based training and outreach to health professionals statewide related to screening, brief intervention, and referral to treatment for individuals at risk of substance abuse for whom Colorado provides optional services in accordance with section 25.5-5-202 (1)(u). For any fiscal year beginning on or after July 1, 2016, the state department shall award additional grants for this training and outreach, subject to available appropriations. Any moneys appropriated for grants pursuant to this section are not subject to federal financial participation.






Part 3 - Services With Special State Provisions

§ 25.5-5-301. Clinic services

(1) As used in this article and articles 4 and 6 of this title, unless the context otherwise requires, "clinic services" means preventive, diagnostic, therapeutic, rehabilitative, or palliative items or services furnished to outpatients.

(2) Under the federal option for clinic services, Colorado has selected clinic services provided by the following:

(a) Community mental health centers or clinics;

(b) Community centered boards;

(c) Birthing centers;

(d) Ambulatory surgery facilities;

(e) Freestanding dialysis clinics.

(3) "Clinic services" also means preventive, therapeutic, or palliative items or services that are furnished to patients by county or district public health agencies or county or district boards of health established pursuant to part 5 of article 1 of title 25, C.R.S., that are recommended for certification by the department of public health and environment as qualified to receive payments pursuant to this article and articles 4 and 6 of this title.

(4) "Clinic services" also means preventive, diagnostic, therapeutic, rehabilitative, or palliative items or services furnished to a pregnant woman who is enrolled or eligible for services pursuant to section 25.5-5-101 (1)(c) or 25.5-5-201 (1)(m.5) in a facility that is not a part of a hospital but is organized and operated as a freestanding substance use disorder treatment program approved and licensed by the office of behavioral health in the department of human services pursuant to section 27-80-108 (1)(c).

(5) "Clinic services" also means preventive, diagnostic, therapeutic, rehabilitative, or palliative items or services that are furnished to children up to age twenty-one or to high-risk pregnant women in a facility which is not a part of a hospital but is organized and operated as a school-based clinic.

(6) "Clinic services" also means preventive, diagnostic, therapeutic, rehabilitative, or palliative items or services that are furnished to students by a school district, board of cooperative services, or state educational institution within the scope of the "Colorado Medical Assistance Act" pursuant to the provisions of section 25.5-5-318.



§ 25.5-5-302. Clinic services - children and pregnant women - utilization of certain providers

(1) The state department shall utilize, to the extent possible and appropriate, county or district public health agencies or boards of health established pursuant to part 5 of article 1 of title 25, C.R.S., that are certified by the department of public health and environment as qualified to receive payments pursuant to this article and articles 4 and 6 of this title and that meet the requirements and standards set forth in rules promulgated by the state board in the state department pursuant to section 25.5-4-104 to provide clinic services to patients who are children under age seven or patients who are pregnant women.

(2) In complying with the provisions of subsection (1) of this section, the state department shall utilize, to the extent possible and appropriate, the county or district public health agencies and boards of health specified in subsection (1) of this section to provide outreach to eligible pregnant women and children and to provide clinic services:

(a) Upon the referral of any physician; or

(b) When there exists no primary care physician who agrees to provide clinic services to such patients.



§ 25.5-5-303. Private-duty nursing

(1) The medical assistance program in this state shall include private-duty nursing to persons who are technology dependent and otherwise eligible as provided under this section.

(2) A recipient is eligible for private-duty nursing services if he or she:

(a) Is dependent on technology at least part of each day;

(b) Requires private-duty nursing care as determined in accordance with state department rules;

(c) Is able to be served safely under the limitations of the private-duty nursing benefit and within the availability of services; and

(d) Is not residing in a nursing facility or hospital at the time of the delivery of the private-duty nursing services.

(3) (a) The state board shall establish rules in accordance with this section that identify medical criteria for determining the circumstances under which private-duty nursing services will be delivered to assure that only persons who need the services receive them and only to the extent medically necessary.

(b) Private-duty nursing services shall not be provided as twenty-four-hour care except in special circumstances and for limited time periods as established by the state department pursuant to this section.

(c) The home health agency, in conjunction with the family or in-home caregiver and the attending physician, shall include in a care plan that includes private-duty nursing services a process by which the eligible person may receive necessary care, which may include respite care, if the family or in-home caregiver is unavailable due to an emergency situation or to unforeseen circumstances. The family or in-home caregiver shall be duly informed by the home health agency of these alternative care provisions at the time the care plan is initiated.

(4) As used in this section, unless the context otherwise requires, "private-duty nursing" means nursing care that is more individualized and continuous than both the nursing care available under the home health benefit and the nursing care routinely provided in a hospital or nursing facility.



§ 25.5-5-304. Hospice care

(1) The medical assistance program in this state shall include hospice care. Except as otherwise provided in subsection (2) of this section, hospice care shall be provided for a period of up to two hundred ten days in accordance with rules adopted by the state board, which rules shall comply with 42 U.S.C. sec. 1396d, and shall include at least the following requirements:

(a) That a person shall obtain a certified medical prognosis indicating a life expectancy of nine months or less, which certification shall comply with rules adopted by the state board;

(b) That a person shall execute a waiver of other medical benefits available under this article and articles 4 and 6 of this title, which election shall be executed in accordance with rules adopted by the state board;

(c) That the service shall be reasonable and necessary for the palliation or management of the terminal illness and related conditions.

(2) Hospice care may be provided to a person beyond two hundred ten days if such person is recertified by a physician or hospice medical director as terminally ill in accordance with subsection (1) of this section.

(3) (a) Subject to the receipt of any necessary federal authorization, for a person who has executed the waiver described in paragraph (b) of subsection (1) of this section and who is a resident in a class I facility, as defined in section 25.5-6-201 (13), the class I facility shall bill the state department and the state department shall pay the class I facility for the room and board costs of the person.

(b) Subject to the receipt of any necessary federal authorization, the hospice care provided pursuant to this section may include room and board in a hospice inpatient facility licensed pursuant to section 25-3-101, C.R.S. The state department is authorized to establish the reimbursement rate for the costs for room and board at a licensed hospice inpatient facility for patients eligible for the routine level of hospice care.

(c) (I) If required, the state department shall seek the appropriate federal authorization, conditioned on the receipt of gifts, grants, or donations sufficient to provide for the state's administrative costs of preparing and submitting the request, to make the payment described in paragraph (a) of this subsection (3) and to include room and board at a licensed hospice inpatient facility as described in paragraph (b) of this subsection (3). On or before January 15, 2011, the state department shall submit a brief report to the members of the health and human services committees of the senate and house of representatives, or any successor committees, on the status of any request for authorization pursuant to this subparagraph (I). If federal authorization to implement the changes described in paragraphs (a) and (b) of this subsection (3) is obtained, the state department shall request, through the state budget process, that the changes be implemented during the fiscal year following the year in which the approval is obtained.

(II) The state department is authorized to seek and accept gifts, grants, or donations from private or public sources for the purpose of providing for the administrative costs of preparing and submitting the request for federal approval for the payments described in paragraphs (a) and (b) of this subsection (3). All such private and public funds received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the hospice care account in the department of health care policy and financing cash fund created pursuant to section 25.5-1-109, which account is hereby created. Moneys in the account shall be subject to appropriation and shall only be used for the purposes described in this subparagraph (II).

(4) Repealed.



§ 25.5-5-305. Pediatric hospice care - legislative declaration - federal authorization - rules - fund

(1) Legislative declaration. (a) The general assembly finds and declares that:

(I) The death of a child has a devastating and enduring impact on the child's family;

(II) Too often, children with fatal conditions and their families fail to receive compassionate and consistent care that meets their physical, emotional, and spiritual needs;

(III) Better care is possible but current methods of organizing and financing palliative, end-of-life, and bereavement care impede the provision of services that are both more appropriate and more cost-efficient;

(IV) Current federal medicaid regulations contain inherent barriers to providing appropriate palliative and end-of-life care to pediatric patients. These barriers include requirements that preclude the pursuit of curative treatments, mandate a do-not-resuscitate order, and require physician certification that death is expected within six months.

(b) The general assembly declares that it is in the best interest of the state to investigate and implement hospice guidelines that provide appropriate, compassionate care to dying children and their families while proving to be cost-neutral or cost-saving to the state and federal medicaid programs.

(c) The general assembly further finds and declares that, while this direction immediately concerns federal approval for hospice care that recognizes the distinct circumstances of children facing life-threatening illnesses and their families, it is the intent of the general assembly that the information and data produced as a result of this act shall be used to improve the delivery of palliative and end-of-life services to persons of all ages when such improvements can be made in a manner that is cost-neutral or cost-saving to the state.

(2) Definitions. As used in this section, unless the context otherwise requires:

(a) "Eligible child" means a child who:

(I) Is less than nineteen years of age; and

(II) Is eligible for the state's medicaid program pursuant to section 25.5-5-101, 25.5-5-201, or 25.5-5-203;

(b) "Pediatric hospice care" means hospice care for eligible children as authorized in this section.

(3) Pediatric hospice care. (a) (I) The state department shall seek the appropriate federal authorization, conditioned on the receipt of gifts, grants, or donations sufficient to provide for the state's administrative costs of preparing and submitting the request, for pediatric hospice care that shall include but may not be limited to:

(A) Respite care;

(B) Expressive therapies, as defined in rule by the state board;

(C) Palliative care from the time of diagnosis of a potentially life-threatening illness; and

(D) A continuum of care through the coordination of services, which may include skilled, intermittent, and around-the-clock nursing care.

(II) The state department is authorized to seek federal approval for modifications to the provision of hospice care for adults who are eligible for the state's medicaid program.

(b) For the provision of pediatric hospice care, the state department shall seek an exemption from the following federal medicaid requirements for the eligibility of and election for hospice care:

(I) The mandatory do-not-resuscitate order;

(II) A physician's certification that a patient is expected to live less than six months; and

(III) The nonallowance of curative care therapies concurrent with palliative and hospice care.

(c) In any application for federal authorization pursuant to this section, the state department shall retain bereavement services to the extent available under federal law.

(d) Pediatric hospice care, as authorized pursuant to this section, shall meet aggregate federal waiver budget neutrality requirements.

(e) The state department shall implement the provision of pediatric hospice care to the extent authorized by the federal government.

(4) Review. The state department shall notify the joint budget committee of the general assembly of the extent to which the state department received federal authorization for pediatric hospice care services pursuant to this section in order for the joint budget committee to review the approved budget neutrality analysis for such services prior to the state department's implementation.

(5) Rules. The state department shall develop the service provisions for pediatric hospice care in consultation with medical professionals who have expertise in providing end-of-life and palliative care to pediatric patients and family members who have experienced the death of a child. The state board shall adopt rules necessary to implement and administer the provisions of this section.

(6) Fund. The state department is authorized to seek and accept gifts, grants, or donations from private or public sources for the purpose of providing for the administrative costs of preparing and submitting the request for federal approval for the provision of pediatric hospice care. All private and public funds received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the pediatric hospice care cash fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly for preparing and submitting the request for federal approval pursuant to this section. Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred or revert to the general fund or another fund.



§ 25.5-5-306. Residential child health care - waiver - program - rules

(1) The state department, in cooperation with the department of human services, shall implement a program concerning residential child health care under this article and articles 4 and 6 of this title to provide services pursuant to article 67 of title 27, C.R.S., to medicaid-eligible children residing in residential child care facilities, as that term is defined in section 26-6-102 (33), C.R.S., to medicaid-eligible children residing in psychiatric residential treatment facilities, and children placed by the department of human services or through county departments of social services in licensed or certified out-of-home placement facilities. Children with intellectual and developmental disabilities, as defined in section 25.5-10-202, who are placed in such facilities shall meet the out-of-home placement criteria described in section 19-1-107, C.R.S., and shall be neglected or dependent as described in section 19-3-102, C.R.S. The state board shall establish the type of rehabilitative or medical assistance services to be provided under the program as described in subsection (3) of this section, to the extent such services are cost-efficient, and the recipient eligibility criteria that may include, but are not limited to, a medical necessity determination and a financial eligibility determination. The state board shall define in rule the staff permitted to order, monitor, and assess seclusion and restraint in psychiatric residential treatment facilities, and the corresponding restrictions on the use of seclusion and restraint.

(2) The state department, in cooperation with the department of human services, may limit the number of recipients or providers participating in the program in accordance with any federal waiver obtained by the state department to implement this section.

(3) The state board, in cooperation with the department of human services, shall promulgate rules as necessary for the implementation of the program, including, but not limited to, rules regarding program services that may include rehabilitative services as appropriate to residential child health care when referred by a physician licensed pursuant to article 36 of title 12, C.R.S. a psychologist licensed pursuant to part 3 of article 43 of title 12, C.R.S., a registered professional nurse as defined in section 12-38-103 (11), C.R.S., who, by reason of postgraduate education and additional nursing preparation, has gained knowledge, judgment, and skill in psychiatric or mental health nursing, a clinical social worker licensed pursuant to part 4 of article 43 of title 12, C.R.S., a marriage and family therapist licensed pursuant to part 5 of article 43 of title 12, C.R.S., or a professional counselor licensed pursuant to part 6 of article 43 of title 12, C.R.S.; the number of recipients participating; eligibility criteria including financial eligibility criteria; reimbursement of providers; and such other rules as are necessary for the implementation and administration of the program. The county contribution established in section 26-1-122, C.R.S., for residential child care facilities may be used by the state to obtain federal financial participation under Title XIX of the social security act for any residential child health care program established pursuant to this section. The county contribution shall not be increased due to any federal financial participation received as a result of any programs established pursuant to this section. Nothing in this section shall be construed to prohibit an adjustment in the county contribution due to caseload or service cost increases. Nothing in this section shall be construed to create a county obligation to directly participate in the financing of any program established pursuant to the "Colorado Medical Assistance Act" as set forth in this article and articles 4 and 6 of this title.

(4) Services provided in a residential child care facility by a provisional licensee as defined in section 12-43-201 (7.8), C.R.S., to medicaid-eligible children shall receive medicaid reimbursement only if approved by the federal government.



§ 25.5-5-307. Child mental health treatment and family support program

(1) The general assembly finds that many parents in Colorado who have experienced challenging circumstances because their children have significant mental health needs and who have attempted to care for their children or seek services on their behalf often are burdened with the excessive financial and personal costs of providing such care. Private insurance companies may not cover mental health services and rarely cover residential mental health treatment services; those that do seldom cover a sufficient percentage of the expense to make such mental health treatment a viable option for many families in need. The result is that many families do not have the ability to obtain the mental health services that they feel their children desperately need. The general assembly finds that it is in the best interests of these families and the citizens of the state to encourage the preservation of family units by making mental health treatment available to these children pursuant to article 67 of title 27, C.R.S.

(2) In order to make mental health treatment available, it is the intent of the general assembly that each medicaid-eligible child who is diagnosed as a person with a mental health disorder, as that term is defined in section 27-65-102 (11.5), must receive mental health treatment, which may include in-home family mental health treatment, other family preservation services, residential treatment, or any post-residential follow-up services, that must be paid for through federal medicaid funding.



§ 25.5-5-308. Breast and cervical cancer prevention and treatment program - creation - legislative declaration - definitions - funds - repeal

(1) The general assembly hereby finds and declares that breast and cervical cancer are significant health problems for women in this state. The general assembly further finds and declares that these cancers can and should be prevented and treated whenever possible. It is therefore the intent of the general assembly to enact this section to provide for the prevention and treatment of breast and cervical cancer to women where it is not otherwise available for reasons of cost.

(2) As used in this section, unless the context otherwise requires:

(a) "Eligible person" means a person who:

(I) (A) Has been screened for breast or cervical cancer under the centers for disease control and prevention's national breast and cervical cancer early detection program established under Title XV of the federal "Public Health Service Act", 42 U.S.C. sec. 300k et seq., in accordance with the requirements of section 1504 of such act, 42 U.S.C. sec. 300n, on or after July 1, 2002, unless the centers for medicare and medicaid services approves the state department's amendment to the medical assistance plan and the state department is able to implement the breast and cervical cancer prevention and treatment program before such date, then the person must be screened on or after the implementation date of such program; or

(B) Has been screened for breast or cervical cancer by any provider, within the provider's scope of practice, who does not receive funds through the centers for disease control and prevention's national breast and cervical cancer early detection program but whose screening activities are recognized by the department of public health and environment as part of screening activities under the centers for disease control and prevention's national breast and cervical cancer early detection program.

(II) Has been diagnosed with breast or cervical cancer and is in need of breast or cervical cancer treatment;

(III) Has not yet attained sixty-five years of age; and

(IV) Does not have any creditable coverage as defined under federal law pursuant to 42 U.S.C. sec. 300gg (c).

(b) "Qualified entity" shall be defined pursuant to 42 U.S.C. sec. 1396r-1b(b)(2).

(3) There is hereby created a breast and cervical cancer prevention and treatment program to provide medical benefits to eligible persons under this section.

(4) (a) Benefits for medical assistance to an eligible person shall be made available beginning on the day on which a determination is made that the person is eligible for medical assistance and throughout the period in which such person meets the definition of an eligible person.

(b) Benefits for medical assistance to an eligible person shall also be available for the following period of presumptive eligibility:

(I) Such period of presumptive eligibility shall begin when a qualified entity determines that the eligible person is in need of treatment for breast or cervical cancer.

(II) Such period of presumptive eligibility shall end with the earlier of:

(A) The day on which a determination is made that the person is eligible or not eligible for medical assistance; or

(B) If the eligible person does not file a simplified application for medical assistance developed by the state department and approved by the centers for medicare and medicaid services on or before the last day of the month following the month during which the eligible person was found to be qualified for services under this section, then benefits shall end on such last day.

(5) The state department shall have the following powers and duties:

(a) To establish, operate, and monitor the breast and cervical cancer prevention and treatment program to provide medical assistance to eligible persons in accordance with the provisions of the federal "Breast and Cervical Cancer Prevention and Treatment Act of 2000", enacted October 24, 2000, Pub.L. 106-354, as amended;

(b) To amend the state's medical assistance plan to incorporate the breast and cervical cancer prevention and treatment program. The state department shall submit such proposed amendment to the centers for medicare and medicaid services regional office for approval.

(c) To accept and expend any grant or award of moneys from the federal government, any moneys appropriated by the general assembly, any moneys received through gifts, grants, or donations from nonprofit or for-profit entities, and any interest and income earned on such moneys for the purposes set forth in this section;

(d) To inform the joint budget committee of the general assembly in writing as soon as practicable about any change in the rate of federal financial participation in the program.

(6) The state board shall adopt such rules as are necessary to carry out the provisions of this section.

(7) The breast and cervical cancer prevention and treatment program is subject to the annual financial and compliance audit of the "Colorado Medical Assistance Act" performed by the state auditor's office and shall not be considered a tobacco settlement program for purposes of section 2-3-113, C.R.S.

(8) (a) (I) There is hereby created in the state treasury the breast and cervical cancer prevention and treatment fund, referred to in this subsection (8) as the "fund". The fund shall consist of any moneys credited thereto pursuant to section 24-22-115 (1), C.R.S., any gifts, grants, and donations, any moneys appropriated thereto by the general assembly, and moneys credited thereto pursuant to section 42-3-217.5 (3)(c), C.R.S. Except as provided for in paragraph (b.5) of this subsection (8), all moneys credited to the fund and all interest and income earned on the moneys in the fund shall remain in the fund for the purposes set forth in this section. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund. The state department is encouraged to secure private gifts, grants, and donations to fund the state costs of the breast and cervical cancer prevention and treatment program.

(II) Moneys in the fund may be used to cover the administrative costs of the department of public health and environment to recognize providers in accordance with sub-subparagraph (B) of subparagraph (I) of paragraph (a) of subsection (2) of this section as providing screening activities under the centers for disease control and prevention's national breast and cervical cancer early detection program.

(b) Repealed.

(b.5) Until section 24-30-2204.5, C.R.S., is repealed, the state treasurer shall transfer any interest or income earned on moneys in the fund to the disability investigational and pilot support fund, created in section 24-30-2205.5, C.R.S.

(c) Repealed.

(9) (a) For the fiscal year 2005-06, the general assembly shall appropriate fifty percent of the state costs of the breast and cervical cancer prevention and treatment program from the general fund and fifty percent from the moneys credited to the breast and cervical cancer prevention and treatment fund pursuant to section 24-22-115 (1), C.R.S., to such program.

(b) For the fiscal year 2006-07, the general assembly shall appropriate seventy-five percent of the state costs of the breast and cervical cancer prevention and treatment program from the general fund and twenty-five percent from the moneys credited to the breast and cervical cancer prevention and treatment fund pursuant to section 24-22-115 (1), C.R.S., to such program.

(c) For the fiscal year 2007-08, the general assembly shall appropriate one hundred percent of the state costs of the breast and cervical cancer prevention and treatment program from the moneys credited to the breast and cervical cancer prevention and treatment fund pursuant to section 24-22-115 (1), C.R.S., to such program.

(d) For the fiscal year 2008-09, the general assembly shall appropriate one hundred percent of the state costs of the breast and cervical cancer prevention and treatment program from the moneys credited to the breast and cervical cancer prevention and treatment fund pursuant to section 24-22-115 (1), C.R.S., to such program.

(e) For the fiscal years 2009-10 through 2011-12, the general assembly shall annually appropriate one hundred percent of the state costs of the breast and cervical cancer prevention and treatment program from the moneys credited to the breast and cervical cancer prevention and treatment fund pursuant to section 24-22-115 (1), C.R.S., to such program.

(f) For the fiscal years 2012-13 and 2013-14, the general assembly shall annually appropriate fifty percent of the state costs of the breast and cervical cancer prevention and treatment program from the general fund and fifty percent from the moneys credited to the breast and cervical cancer prevention and treatment fund pursuant to section 24-22-115 (1), C.R.S., to such program.

(g) For the fiscal years 2014-15 through 2018-19, the general assembly shall annually appropriate one hundred percent of the state costs of the breast and cervical cancer prevention and treatment program from the moneys credited to the breast and cervical cancer prevention and treatment fund to such program; except that, if the moneys in the breast and cervical cancer prevention and treatment fund are insufficient to fully fund the program, the general assembly shall appropriate sufficient moneys from the general fund.

(10) This section is repealed, effective July 1, 2019, unless, in any fiscal year before such date, moneys received as federal financial participation provided pursuant to the federal "Breast and Cervical Cancer Prevention and Treatment Act of 2000", enacted October 24, 2000, Pub.L. 106-354, as amended, are no longer available to the fund or the rate of federal financial participation has been decreased, in which case the general assembly may repeal this section at the regular session of the general assembly immediately following such decrease or discontinuation of federal moneys.



§ 25.5-5-309. Pregnant women - needs assessment - referral to treatment program

(1) The health care practitioner for each pregnant woman who is enrolled or eligible for services pursuant to section 25.5-5-101 (1)(c) or 25.5-5-201 (1)(m.5) shall be encouraged to identify as soon as possible after such woman is determined to be pregnant whether such woman is at risk of a poor birth outcome due to substance abuse during the prenatal period and in need of special assistance in order to reduce such risk. If the health care practitioner makes such a determination regarding any pregnant woman, the health care practitioner shall be encouraged to refer such woman to any entity approved and licensed by the department of human services for the performance of a needs assessment. Any pregnant woman who is eligible for services pursuant to section 25.5-5-201 (1)(m.5) may refer herself for such needs assessment.

(2) For the purposes of this section, unless the context otherwise requires, a "needs assessment" means an assessment that is designed to make a determination of what services are needed by a pregnant woman to minimize the occurrence of a poor birth outcome due to substance abuse by such pregnant woman.



§ 25.5-5-310. Treatment program for high-risk pregnant women - cooperation with private entities

The state department and the departments of human services and public health and environment shall cooperate with any private entities that desire to assist such departments in the provision of services connected with the treatment program for high-risk pregnant women. Private entities may provide services that are not provided to persons pursuant to this article or article 4 or 6 of this title or article 2 of title 26, C.R.S., which may include, but shall not be limited to, needs assessment services, preventive services, rehabilitative services, care coordination, nutrition assessment, psychosocial counseling, intensive health education, home visits, transportation, development of provider training, child care, and other necessary components of residential or outpatient treatment or care.



§ 25.5-5-311. Treatment program for high-risk pregnant women - data collection

The state department, in cooperation with the department of human services, shall create a data collection mechanism regarding persons receiving services pursuant to the treatment program for high-risk pregnant women which shall include the collection of such data as such departments deem appropriate.



§ 25.5-5-312. Treatment program for high-risk pregnant women - extended coverage - federal approval

The state department shall seek federal approval to continue providing substance abuse treatment services for twelve months following a pregnancy to women who are eligible to receive services under the medical assistance program, who are receiving services pursuant to the treatment program for high-risk pregnant women, and who continue to participate in the treatment program. The state department shall implement the continued services to the extent allowed by the federal government.



§ 25.5-5-314. Substance use disorder treatment for Native Americans - federal approval

(1) The state department shall request federal approval, conditioned on the receipt of gifts, grants, or donations sufficient to provide for the state's administrative costs of preparing and submitting the request, to include any substance use disorder treatment benefits available to Native Americans in which there is one hundred percent federal financial participation.

(2) Repealed.



§ 25.5-5-315. Acceptance of gifts, grants, and donations - Native American substance abuse treatment cash fund

(1) The executive director may accept and expend money from gifts, grants, and donations for purposes of providing for the administrative costs of preparing and submitting the request for federal approval to provide substance use disorder treatment services to Native Americans as provided for in section 25.5-5-314. All such gifts, grants, and donations shall be transmitted to the state treasurer who shall credit the same to the Native American substance abuse treatment cash fund, which fund is created and referred to in this section as the "fund". The money in the fund is subject to annual appropriation by the general assembly. All investment earnings derived from the deposit and investment of money in the fund remains in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.

(2) Repealed.



§ 25.5-5-316. Legislative declaration - state department - disease management programs authorization - report

(1) The general assembly finds that, because Colorado is faced with rising health care costs and limited resources, it is necessary to seek new ways to ensure the availability of high-quality, cost-efficient care for medicaid recipients. The general assembly further finds that disease management is a patient-focused, integrated approach to providing all components of care with attention to both quality of care and total cost. In addition, the general assembly finds that this approach may include coordination of physician care with pharmaceutical and institutional care. The general assembly further finds that disease management also addresses the various aspects of a disease state, including meeting the needs of persons who have multiple chronic illnesses. The general assembly declares that the improved coordination in disease management helps to provide chronically ill patients with access to the latest advances in treatment and teaches them how to be active participants in their health care through health education, thus reducing total health care costs.

(2) The state department, in consultation with the department of public health and environment, is authorized to develop and implement disease management programs, for fee-for-service and primary care physician program recipients, that are designed to address over- or under-utilization or the inappropriate use of services or prescription drugs and that may affect the total cost of health care utilization by a particular medicaid recipient with a particular disease or combination of diseases. The disease management programs shall target medicaid recipients who are receiving prescription drugs or services in an amount that exceeds guidelines outlined by the state department. The state department shall not restrict a medicaid recipient's access to the most cost-effective and medically appropriate prescription drugs or services. The state department may contract on a contingency basis for the development or implementation of the disease management programs authorized in this subsection (2).

(3) If the state department implements any disease management programs authorized in subsection (2) of this section, the state department shall report to the joint budget committee of the general assembly an estimate of the fiscal implications generated by the implementation of the disease management programs. Such report shall be made on or before February 1 of the year following the implementation of a disease management program and on or before each February 1 thereafter in which such program is in place.



§ 25.5-5-318. Health services - provision by school districts - repeal

(1) As used in this section:

(a) "School district" means any board of cooperative services established pursuant to article 5 of title 22, C.R.S., any state educational institution that serves students in kindergarten through twelfth grade including, but not limited to, the Colorado school for the deaf and the blind, created in article 80 of title 22, C.R.S., and any public school district organized under the laws of Colorado, except a local college district.

(b) "Underinsured" means a person who has some health insurance, but whose insurance does not adequately cover the types of health services for which a school district may receive federal matching funds under this section.

(2) (a) Any school district may contract with the state department under this section to receive federal matching funds for amounts spent in providing health services through the public schools to students who are receiving medicaid benefits pursuant to this article and articles 4 and 6 of this title.

(a.5) Repealed.

(b) Approval of contracts under this section does not constitute a commitment by the general assembly to continue providing health services to students through the public schools using state general funds if federal matching funds are not available in the future. Any moneys provided to a school district pursuant to a contract entered into under this section shall not supplant state or local moneys provided to school districts pursuant to the provisions of articles 20 to 28 or article 54 of title 22, C.R.S.

(c) Nothing in this section shall be construed as requiring any school district to enter into a contract as provided in this section. Participation in a contract by a school district is voluntary.

(d) The state department may make contracting and reimbursement of moneys under this section contingent upon either:

(I) The contracting school district certifying to the state department, through the department of education, that it has expended local and state moneys in an amount sufficient to meet the nonfederal share of expenditures being claimed for federal financial participation; or

(II) The contracting school district meeting the requirements of the intergovernmental transfer provisions of the federal medicaid law, 42 U.S.C. sec. 1396 et seq.

(3) Each year, by a date established by rule of the state board, the department of education shall notify the state department concerning any school district that chooses to enter into a contract as provided in this section and the anticipated level of funding for the school district. Nothing in this section shall be construed to require a school district to maintain the same level of funding or services from year to year.

(4) (a) (I) Each school district that chooses to enter into a contract as provided in this section shall develop a services plan with input from the local community that identifies the types of health services needed by students within the school district and the services it anticipates providing. Except for medical emergencies and services related to allegations of child abuse, a student's participation in any psychological, behavioral, social, or emotional services, including counseling or referrals, shall be optional and shall require the prior written and informed consent of a parent or legal guardian of the student.

(II) (A) Any health questionnaire or form related to services funded in part through this section shall only relate to the student's personal health, habits, or conduct and shall not include questions concerning the habits or conduct of any other member of the student's family.

(B) No medical or health data or information identifying the student or the student's family shall be disclosed to any person other than a person specifically authorized to receive the information or data without the prior written and informed consent of a parent or legal guardian of the student.

(b) Each school district that chooses to enter into a contract as provided in this section shall perform an assessment of the health care needs of its uninsured and underinsured students and may spend an appropriate portion, not to exceed thirty percent, of the federal moneys received on health care for low-income students. For purposes of this paragraph (b), "low-income students" means students whose families are below one hundred eighty-five percent of the federal poverty line.

(c) The school district shall submit the services plan to the department of education with a notice of participation for purposes of technical assistance evaluation and to the executive director for approval.

(5) Each year not less than ninety days prior to the notification date established pursuant to subsection (3) of this section, the state department shall provide information through the department of education to school districts regarding the amount of available moneys and the administrative activities required to enter into a contract for federal matching funds for that year. To the extent allowed by existing resources, the department of education shall provide technical assistance to school districts in determining levels of funding, meeting administrative requirements, and developing services plans.

(6) Following the notification date established pursuant to subsection (3) of this section, each contracting school district, through the department of education, shall enter into a contract with the state department specifying the health services to be provided by the school district, the amount to be expended in providing the services, and the amount of federal matching funds for which the school district is eligible under the contract.

(7) The state department is authorized to accept and expend donations, contributions, grants, including federal matching funds, and other moneys that it may receive to finance the costs associated with implementing this section.

(8) (a) Under the contract entered into pursuant to this section, a contracting school district shall receive from the state department all of the federal matching funds for which it is eligible under the contract, less the amount of state administrative costs allowed under paragraph (b) of this subsection (8). All moneys received by a school district pursuant to this section shall be used only to offset costs incurred for provision of student health services by the school district or to cash fund student health services in the school district.

(b) Total allowable state administrative costs for contracts entered into under this section for both the state department and the department of education shall not exceed ten percent of the total annual amount of federal funds reflected by the general assembly for such contracts in the annual general appropriations bill. State administrative costs include costs incurred in evaluating the implementation of this section.

(9) The state board shall specify by rule the types of health services for which a school district may receive federal matching funds under a contract created under this section, including but not limited to:

(a) Basic primary, physical, dental, and mental health services;

(b) Rehabilitation services;

(c) Early and periodic screening, diagnosis, and treatment services; and

(d) Service coordination, outreach, enrollment, and administrative support.

(10) (a) A school district that provides health services under contract pursuant to this section may provide the health services directly or through contractual relationships or agreements with public or private entities, as allowed by applicable federal regulations. However, no moneys shall be expended in any form for abortions, except as provided in section 25.5-4-415 or as required by federal law.

(b) Where possible, the school district shall coordinate the provision of health services to a student with the student's primary health care provider. Except for those services that are required by an individualized educational program developed pursuant to section 22-20-108 (4), C.R.S., or by a section 504 plan developed pursuant to the federal "Rehabilitation Act of 1973", 29 U.S.C. sec. 701 et seq., school districts shall not claim reimbursement under this section for direct services to students enrolled in health maintenance organizations that would normally be provided to students by their health maintenance organization.

(11) (a) The executive director shall apply for and secure any federal waivers and state plan amendments required to implement this section.

(b) This section shall remain in effect only for so long as federal financial participation is available for reimbursements to school districts. In the event, as specified in writing by the attorney general to the governor that federal law does not allow or is amended to disallow reimbursements to school districts or otherwise prevent the implementation of this section, this section is repealed, effective on the date of the attorney general's opinion.

(12) The state department and the department of education shall work with the office of state planning and budgeting and the joint budget committee in implementing this section.

(13) The state department and the department of education shall enter into an interagency agreement to provide for the implementation of this section. The state board and the state board of education are authorized to promulgate rules as may be necessary in accordance with the agreement.

(14) The state department shall annually, or more often as necessary, hold a public hearing to receive comments from school districts, state agencies, and interested persons regarding implementation of this section.

(15) On or before December 15, 2002, the state department shall submit a formal evaluation of the implementation of this section to the committees on education and the committees on health and human services of the house of representatives and the senate, or any successor committees.



§ 25.5-5-319. Family planning pilot program - rules - federal waiver - repeal

(1) There is hereby established a family planning pilot program for the provision of family planning services to categorically eligible individuals who are at or below a percentage of the federal poverty line established pursuant to the federal waiver sought pursuant to subsection (2) of this section. The state board shall promulgate rules setting forth the family planning services to be provided under the family planning pilot program.

(2) The executive director of the state department, in consultation with the department of public health and environment, shall seek a federal waiver that is cost-neutral to the state general fund for the implementation of the family planning pilot program established pursuant to this section such that ten percent of the family planning services provided to low-income families pursuant to the program as described in subsection (1) of this section would be funded with state general fund moneys and ninety percent would be funded with federal matching funds. In the federal waiver, the executive director shall not seek authority to waive or disregard the provisions of 42 U.S.C. sec. 1396a (a)(23)(B).

(3) (a) Upon issuance of the federal waiver sought pursuant to subsection (2) of this section, the departments of health care policy and financing and public health and environment shall seek the necessary appropriation of general funds through the normal budgetary process for the implementation of this act.

(b) The executive director of the state department is authorized to accept and expend on behalf of the state any funds, grants, gifts, and donations from any private or public source for the purpose of implementing the family planning pilot program established in this section; except that no gift, grant, donation, or funds shall be accepted if the conditions attached thereto require the expenditure thereof in a manner contrary to law.

(4) The executive director of the state department, or such executive director's designee, shall prepare a written report for the members of the general assembly concerning the findings of the department based upon the family planning pilot program. Such report shall be provided to the members of the general assembly not more than three years after commencement of the program. The report shall address the number of individuals served, the type of services provided, the cost of the program, and such other information as the executive director deems appropriate.

(5) The implementation of this section is conditioned upon the issuance of any necessary waiver by the federal government and available appropriations pursuant to paragraph (a) of subsection (3) of this section. The provisions of this section shall be implemented to the extent authorized by federal waiver. The pilot program established by this section shall continue for five years from the receipt of the federal waiver or for so long as specified in the federal waiver. The executive director of the state department shall provide written notice to the revisor of statutes of the final termination date of the waiver, and this section shall be repealed, effective July 1 five years after the issuance of the federal waiver or July 1 in the year in which the waiver is terminated, whichever occurs first.



§ 25.5-5-320. Telemedicine - reimbursement - disclosure statement

(1) On or after July 1, 2006, in-person contact between a health care or mental health care provider and a patient shall not be required under the state's medical assistance program for health care or mental health care services delivered through telemedicine that are otherwise eligible for reimbursement under the program. The services shall be subject to reimbursement policies developed pursuant to the medical assistance program. This section also applies to managed care organizations that contract with the state department pursuant to the statewide managed care system only to the extent that:

(a) Health care or mental health care services delivered through telemedicine are covered by and reimbursed under the medicaid per diem payment program; and

(b) Managed care contracts with managed care organizations are amended to add coverage of health care or mental health care services delivered through telemedicine and any appropriate per diem rate adjustments are incorporated.

(2) The reimbursement rate for a telemedicine service shall, as a minimum, be set at the same rate as the medical assistance program rate for a comparable in-person service. The state department may consider setting the reimbursement rate on a monthly basis as well as on a daily or per-visit basis.

(3) The state department shall establish rates for transmission cost reimbursement for telemedicine services, considering, to the extent applicable, reductions in travel costs by health care or mental health care providers and patients to deliver or to access such services and such other factors as the state department deems relevant.

(4) A health care or mental health care provider who delivers health care or mental health care services through telemedicine shall provide to each patient, before treating that patient through telemedicine for the first time, the following written statements:

(a) That the patient retains the option to refuse the delivery of the services via telemedicine at any time without affecting the patient's right to future care or treatment and without risking the loss or withdrawal of any program benefits to which the patient would otherwise be entitled;

(b) That all applicable confidentiality protections shall apply to the services; and

(c) That the patient shall have access to all medical information resulting from the telemedicine services as provided by applicable law for patient access to his or her medical records.

(5) Subsection (4) of this section shall not apply in an emergency.



§ 25.5-5-321. Telemedicine - home health care - home health telemedicine cash fund - rules

(1) On or after August 11, 2010, at-home telemedicine shall be eligible for reimbursement under the state's medical assistance program. The services delivered through telemedicine shall be subject to reimbursement policies promulgated by rule of the state board after consultation with home health care and home- and community-based services providers. This section also applies to managed care organizations that contract with the state department pursuant to the statewide managed care system, but only to the extent that:

(a) Home health care or home- and community-based services delivered through telemedicine are covered by and reimbursed under the medicaid program; and

(b) Managed care contracts with managed care organizations are amended to add coverage of home health care or home- and community-based services delivered through telemedicine.

(2) (a) The reimbursement rate for home health care or home- and community-based services delivered through telemedicine that are otherwise eligible for reimbursement under the medical assistance program shall be set by rule of the state board and shall be:

(I) In the form of a flat fee in one or more levels, depending on acuity.

(II) (Deleted by amendment, L. 2010, (HB 10-1005), ch. 345, p. 1598, § 1, effective August 11, 2010.)

(b) Any cost savings identified pursuant to this section shall be considered for use in paying for home- and community-based services under part 6 of this article, community-based long-term care, and home health services.

(c) For the first two years after August 11, 2010, gifts, grants, and donations shall be used to implement this section. Gifts, grants, and donations made for this purpose shall be transferred to the home health telemedicine cash fund, which is hereby created in the state treasury. Moneys in the home health telemedicine cash fund shall be appropriated to the state board and used to implement this section. Moneys in the fund shall remain in the fund and not be transferred to the general fund at the end of any fiscal year. After two years or if the moneys in the cash fund are depleted, the department is authorized to go through the normal budget process to continue implementation of this section.

(3) Reimbursement shall not be provided for purchase or lease of telemedicine equipment.

(4) (a) A home health care or home- and community-based services provider who delivers services through telemedicine shall provide to each patient, before treating that patient through telemedicine for the first time, the following written statements:

(I) That the patient retains the option to refuse the delivery of home health care or home- and community-based services via telemedicine at any time without affecting the patient's right to future care or treatment and without risking the loss or withdrawal of any program benefits to which the patient would otherwise be entitled;

(II) That all applicable confidentiality protections shall apply to the services; and

(III) That the patient shall have access to all medical information resulting from the telemedicine services as provided by applicable law for patient access to his or her medical records.

(b) The provisions of paragraph (a) of this subsection (4) shall not apply in an emergency.

(5) Nothing in this section shall be construed to:

(a) Alter the scope of practice of any home health care or home- and community-based services provider; or

(b) Authorize the delivery of home health care or home- and community-based services in a setting or manner not otherwise authorized by law.



§ 25.5-5-321.5. Telehealth - interim therapeutic restorations - reimbursement - definitions

(1) Subject to federal authorization and federal financial participation, on or after July 1, 2016, in-person contact between a health care provider and a recipient is not required under the state's medical assistance program for the diagnosis, development of a treatment plan, instruction to perform an interim therapeutic restoration procedure, or supervision of a dental hygienist performing an interim therapeutic restoration procedure. A health care provider may provide these services through telehealth, including store-and-forward transfer, and is entitled to reimbursement for the delivery of those services via telehealth to the extent the services are otherwise eligible for reimbursement under the program when provided in person. The services are subject to the reimbursement policies developed pursuant to the state medical assistance program.

(2) As used in this section:

(a) "Interim therapeutic restoration" has the same meaning as set forth in section 12-35-103 (10.5), C.R.S.

(b) "Store-and-forward transfer" means a telehealth by store-and-forward transfer, as defined in section 12-35-103 (16), C.R.S.



§ 25.5-5-322. Over-the-counter medications - rules

(1) (a) Subject to approval through the state budget process in paragraph (b) of this subsection (1), the state board shall adopt by rule a system to allow pharmacies to be reimbursed for providing certain over-the-counter medications to recipients if prescribed by a licensed practitioner authorized to prescribe prescription drugs or, subject to the limitations contained in subsection (2) of this section, a licensed pharmacist. Over-the-counter medications subject to reimbursement pursuant to this section shall be identified through the drug utilization review process established in section 25.5-5-506, and shall be limited to medications that, if reimbursed, shall result in overall cost savings to the state.

(b) After the list of over-the-counter medications is identified pursuant to paragraph (a) of this subsection (1), the state department shall request, through the state budget process, that the reimbursements be implemented. The state department shall report to the joint budget committee annually concerning the amount of any savings realized from the reimbursements.

(2) (a) The state board, in consultation with the state board of pharmacy created pursuant to section 12-42.5-103, C.R.S., shall establish by rule standards for when a licensed pharmacist may prescribe over-the-counter medications as provided under this section for purposes of receiving reimbursement under the medical assistance program.

(b) When prescribing over-the-counter medications under this section, a licensed pharmacist shall consult with the recipient to determine necessity, provide drug counseling, review drug therapy for potential adverse interactions, and make referrals as needed to other health care professionals.



§ 25.5-5-323. Complex rehabilitation technology - legislative declaration - definitions

(1) The general assembly finds and declares it is in the best interests of the people of the state of Colorado to:

(a) Continue to protect access to important technology and supporting services for eligible clients;

(b) Establish and improve current safeguards relating to the delivery, provision, and repair of medically necessary complex rehabilitation technology;

(c) Continue to provide supports for clients accessing complex rehabilitation technology to stay in the home or community setting; engage in basic activities of daily living and instrumental activities of daily living, including employment; prevent institutionalization; and prevent hospitalization and other costly secondary complications; and

(d) Continue adequate pricing for complex rehabilitation technology for the purpose of allowing continued access to appropriate products and related services including maintenance and repair.

(2) As used in this section, unless the context otherwise requires:

(a) "Complex rehabilitation technology" means individually configured manual wheelchair systems, power wheelchair systems, adaptive seating systems, alternative positioning systems, standing frames, gait trainers, and specifically designated options and accessories classified as durable medical equipment that:

(I) Are individually configured for individuals to meet their specific and unique medical, physical, and functional needs and capacities for basic activities of daily living and instrumental activities of daily living, including employment, identified as medically necessary to promote mobility in the home and community or prevent hospitalization or institutionalization of the client;

(II) Are primarily used to serve a medical purpose and generally not useful to a person in the absence of illness or injury; and

(III) Require certain services provided by a qualified complex rehabilitation technology provider to ensure appropriate design, configuration, and use of such items, including patient evaluation or assessment of the client by a health care professional, and that are consistent with the client's medical condition, physical and functional needs and capacities, body size, period of need, and intended use.

(b) "Individually configured" means that a device has features, adjustments, or modifications specific to a client that a qualified complex rehabilitation technology supplier provides by measuring, fitting, programming, adjusting, adapting, and maintaining the device so that the device is consistent with an assessment or evaluation of the client by a health care professional and consistent with the client's medical condition, physical and functional needs and capacities, body size, period of need, and intended use.

(c) "Qualified complex rehabilitation technology professional" means an individual who is certified by the rehabilitation engineering and assistive technology society of North America or other nationally recognized accrediting organizations as an assistive technology professional.

(d) "Qualified complex rehabilitation technology supplier" means a company or entity that:

(I) Is accredited by a recognized accrediting organization as a supplier of complex rehabilitation technology;

(II) Meets the supplier and quality standards established for durable medical equipment suppliers under the medicare or medicaid program;

(III) Employs at least one qualified complex rehabilitation technology professional for each location to:

(A) Analyze the needs and capacities of clients for a complex rehabilitation technology item in consultation with the evaluating clinical professionals;

(B) Assist in selecting appropriate complex rehabilitation technology items for such needs and capacities; and

(C) Provide the client technology-related training in the proper use and maintenance of the selected complex rehabilitation technology items;

(IV) Has the qualified complex rehabilitation technology professional directly involved with the assessment, and determination of the appropriate individually configured complex rehabilitation technology for the client, with such involvement to include seeing the client visually either in person or by any other real-time means within a reasonable time frame during the determination process.

(V) Maintains a reasonable supply of parts, adequate physical facilities, and qualified service or repair technicians to provide clients with prompt service and repair of all complex rehabilitation technology it sells or supplies; and

(VI) Provides the client written information at the time of sale as to how to access service and repair.

(3) The state department shall provide a separate recognition within the state's medicaid program established under articles 4, 5, and 6 of this title for complex rehabilitation technology and shall make other required changes to protect client access to appropriate products and services. Such separate recognition must take into consideration the customized nature of complex rehabilitation technology and the broad range of related services necessary to meet the unique medical and functional needs of clients and include the following:

(a) The state department notifying the qualified rehabilitation technology suppliers concerning the parameters of the complex rehabilitation technology benefit, which benefit must include the use of qualified rehabilitation technology suppliers as well as billing procedures that specify the types of equipment identified and included in the complex rehabilitation technology benefit. The state department shall create complex rehabilitation technology benefit parameters that are easily understood by and accessible to clients and qualified rehabilitation technology suppliers. The state department shall provide public notice no later than thirty days prior to a collaborative process that includes discussion of any proposed changes to the types of equipment identified and included in the complex rehabilitation technology benefit.

(b) Adopting specific supplier standards, as described in paragraph (d) of subsection (2) of this section, for companies or entities that provide complex rehabilitation technology and restricting the provision of complex rehabilitation technology to those companies or entities that are qualified complex rehabilitation suppliers;

(c) Ensuring that clients receiving complex rehabilitation technology are evaluated or assessed, as needed, by:

(I) A qualified health care professional, including but not limited to a licensed physical therapist, a licensed occupational therapist, or other licensed health care professional who has no financial relationship with the qualified complex rehabilitation technology supplier and performs specialty evaluations within his or her scope of practice; and

(II) A qualified complex rehabilitation technology professional employed by the qualified complex rehabilitation technology supplier. The assessment and determination performed by the qualified complex rehabilitation technology professional employed by the qualified complex rehabilitation supplier shall continue to be included in the reimbursement for the purchased or rented complex rehabilitation technology;

(d) Continuing pricing policies for complex rehabilitation technology, unless specifically prohibited by the centers for medicare and medicaid services, including the following:

(I) Continuing to ensure that the reimbursement amounts for complex rehabilitation technology, repairs, and supporting clinical complex rehabilitation technology services are adequate to ensure that qualified clients have access to the items, taking into account the unique needs of the clients and the complexity and customization of complex rehabilitation technology. This includes developing pricing policies that ensure access to adequate and timely repairs.

(II) Exempting complex rehabilitation technology from inclusion in competitive bidding programs or similar processes; and

(III) Preserving the option for complex rehabilitation technology to be billed and paid for as a purchase allowing for lump sum payments for devices with a length of need of one year or greater, excluding approved crossover claims for clients enrolled in medicare and medicaid; and

(e) Making other changes as needed to protect access to complex rehabilitation technology for clients.






Part 4 - Statewide Managed Care System

§ 25.5-5-401. Short title

This part 4 shall be known and may be cited as the "Statewide Managed Care System".



§ 25.5-5-402. Statewide managed care system

(1) The state board shall adopt rules to implement a managed care system for Colorado medical assistance clients pursuant to the provisions of this article and articles 4 and 6 of this title. The statewide managed care system shall be implemented to the extent possible.

(2) The managed care system implemented pursuant to this article shall not include:

(a) The services delivered under the residential child health care program described in section 25.5-5-306, except in those counties in which there is a written agreement between the county department of social services, the designated and contracted behavioral health organization selected pursuant to section 25.5-5-411, and the state department;

(b) Long-term care services and the program of all-inclusive care for the elderly, as described in section 25.5-5-412. For purposes of this subsection (2), "long-term care services" means nursing facilities and home- and community-based services provided to eligible clients who have been determined to be in need of such services pursuant to the "Colorado Medical Assistance Act" and the state board's rules.

(3) Bidding. The state department is authorized to institute a program for competitive bidding pursuant to section 24-103-202 or 24-103-203, C.R.S., for managed care entities seeking to provide medical services for medicaid clients eligible to be enrolled in managed care. The state department is authorized to award contracts to more than one offeror. The state department procedures shall seek to use competitive bidding procedures to maximize the number of managed care choices available to medicaid clients over the long term that meet the requirements of sections 25.5-5-404 and 25.5-5-406.

(4) Waivers. The implementation of this part 4 is conditioned, to the extent applicable, on the issuance of necessary waivers by the federal government. The provisions of this part 4 shall be implemented to the extent authorized by federal waiver, if so required by federal law.

(5) Graduate medical education. The state department shall continue the graduate medical education, referred to in this subsection (5) as "GME", funding to teaching hospitals that have graduate medical education expenses in their medicare cost report and are participating as providers under one or more MCEs with a contract with the state department under this part 4. GME funding for recipients enrolled in an MCE shall be excluded from the premiums paid to the MCE and shall be paid directly to the teaching hospital. The state board shall adopt rules to implement this subsection (5) and establish the rate and method of reimbursement.

(6) (a) For requests for proposals occurring on and after January 1, 2015, the state department shall allow for payment proposals that include, but need not be limited to, global payment, risk adjustment, risk sharing, and aligned payment incentives, including, but not limited to, gainsharing, for health benefits and services provided to medical assistance clients pursuant to sections 25.5-5-404 (1)(k) and (1)(l), 25.5-5-406 (2), and paragraph (b) of subsection (2) of this section.

(b) The state department shall have the discretion to determine which proposals satisfy the request for proposal, including:

(I) Whether the proposals are appropriate for the state's coordinated care system; and

(II) The state department's ability to ensure inpatient and outpatient hospital reimbursements are maximized up to the upper limits, as defined in 42 CFR 447.272 and 42 CFR 447.321 and calculated by the state department periodically.

(c) The state department may seek any federal waiver necessary to ensure that the effect of the request for proposals does not adversely impact upper payment limits and considerations shall include, but are not limited to, the establishment of an uncompensated care cost pool or a hospital incentive program.



§ 25.5-5-403. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Behavioral health organization", referred to in this part 4 as a "BHO", means an entity contracting with the state department to provide only behavioral health services.

(2) "Essential community provider", referred to in this part 4 as an "ECP", means a health care provider that:

(a) Has historically served medically needy or medically indigent patients and that demonstrates a commitment to serve low-income and medically indigent populations who comprise a significant portion of its patient population or, in the case of a sole community provider, serves the medically indigent patients within its medical capability; and

(b) Waives charges or charges for services on a sliding scale based on income and does not restrict access or services because of a client's financial limitations.

(2.5) "Global payment" means a population-based payment mechanism that is constructed on a per-member, per-month calculation. Global payments shall account for prospective local community or health system cost trends and value, as measured by quality and satisfaction metrics, and shall incorporate community cost experience and reported encounter data to the greatest extent possible to address regional variation and improve longitudinal performance. Risk adjustments, risk-sharing, and aligned payment incentives may be utilized to achieve performance improvement. The rate calculations for global payment are exempt from the provisions of section 25.5-5-408. An entity that uses global payment pursuant to section 25.5-5-404 shall meet the applicable financial solvency requirements of section 25.5-5-404 (1)(k) and (1)(l), and the essential community provider requirements of section 25.5-5-404 (2) and (3).

(3) (a) "Managed care" means:

(I) A predefined set of services to recipients delivered by a managed care entity as defined in subsection (4) of this section; or

(II) The delivery of services provided by the primary care physician program established in section 25.5-5-407, which is a primary care case manager as defined in subsection (8) of this section.

(III) (Deleted by amendment, L. 2008, p. 390, § 2, effective August 5, 2008.)

(b) Nothing in this section shall be deemed to affect the benefits authorized for recipients of the state medical assistance program.

(4) "Managed care entity", referred to in this part 4 as an "MCE", means an entity that enters into a contract to provide services in a managed care system, including managed care organizations, prepaid inpatient health plans, and prepaid ambulatory health plans but excluding primary care case managers, as defined in subsection (8) of this section.

(5) "Managed care organization", referred to in this part 4 as an "MCO", means an entity contracting with the state department that meets the definition of managed care organization as defined in 42 CFR 438.2.

(6) "Prepaid ambulatory health plan", referred to in this part 4 as a "PAHP", means an entity contracting with the state department that meets the definition of prepaid ambulatory health plan as defined in 42 CFR 438.2.

(7) "Prepaid inpatient health plan", referred to in this part 4 as "PIHP", means an entity contracting with the state department that meets the definition of prepaid inpatient health plan as defined in 42 CFR 438.2.

(8) "Primary care case manager", referred to in this part 4 as a "PCCM", means an entity contracting with the state department that meets the definition of primary care case manager as defined in 42 CFR 438.2.



§ 25.5-5-404. Selection of managed care entities

(1) In addition to any other criteria specified in rule by the state board, in order to participate in the managed care system, the MCE shall comply with specific criteria that include, but are not limited to, the following:

(a) The MCE shall not interfere with appropriate medical care decisions rendered by the provider nor penalize the provider for requesting medical services outside the standard treatment protocols developed by the MCE or its contractors.

(b) The MCE shall make or ensure payments to providers within the time allowed for the state to make payments on state liabilities under the rules adopted by the department of personnel pursuant to section 24-30-202 (13), C.R.S.

(c) The MCE shall have an educational component in its plan that takes into consideration recipient input and that informs recipients as to availability and use of the medical services system, appropriate preventive health care procedures, self-care, and appropriate health care utilization.

(d) The MCE shall provide the minimum benefit requirements as established by the state board.

(e) The MCE shall provide necessary and appropriate services to recipients that shall include but not be limited to the following:

(I) With respect to recipients who are unable to make decisions for themselves, the MCE and all relevant providers in the MCE's network serving the recipients shall collaborate with the designated advocate or family member in all decision-making, including enrollment and disenrollment.

(II) The MCE shall deliver services that are covered benefits in a manner that accommodates or is compatible with the recipient's ability to fulfill duties and responsibilities in work and community activities.

(f) The MCE shall provide appropriate use of ancillary health care providers by appropriate qualified health care professionals.

(g) The MCE shall comply with all data collection and reporting requirements established by the state department.

(h) The MCE shall, to the extent provided by law or waiver, provide recipient benefits that the state board shall develop and the state department shall implement in partnership with local government and the private sector, including but not limited to:

(I) Recipient options to rent, purchase, or own durable medical equipment; or

(II) (Deleted by amendment, L. 2008, p. 392, § 3, effective August 5, 2008.)

(III) Receipt of medical disposable supplies without charge.

(i) The MCE shall comply with utilization requirements established by the state department.

(j) The MCE shall develop and utilize a form or process for measuring group and individual recipient health outcomes, including but not limited to the use of tools or methods that identify increased health status or maintenance of the individual's highest level of functioning, determine the degree of medical access, and reveal recipient satisfaction and habits. Such tools shall include the use of client surveys, anecdotal information, complaint and grievance data, and disenrollment information. The MCE shall annually submit a care management report to the state department that describes techniques used by the MCE to provide more efficient use of health care services, better health status for populations served, and better health outcomes for individuals.

(k) Except as provided in paragraph (m) of this subsection (1), for capitation payments effective on and after July 1, 2003, an MCE that is contracting for a defined scope of services under a risk contract shall certify the financial stability of the MCE pursuant to criteria established by the division of insurance and shall certify, as a condition of entering into a contract with the state department, that the capitation payments set forth in the contract between the MCE and the state department are sufficient to ensure the financial stability of the MCE with respect to delivery of services to the medicaid recipients covered in the contract.

(l) Except as provided in paragraph (m) of this subsection (1), for capitation payments effective on and after July 1, 2003, an MCE that is contracting for a defined scope of services under a risk contract shall certify, through a qualified actuary retained by the MCE, that the capitation payments set forth in the contract between the MCE and the state department comply with all applicable federal and state requirements that govern said capitation payments. For purposes of this paragraph (l), a "qualified actuary" means a person deemed as such by rule promulgated by the commissioner of insurance.

(m) An MCO providing services under the PACE program as described in section 25.5-5-412 shall certify that the capitation payments are in compliance with applicable federal and state requirements that govern said capitation payments and that the capitation payments are sufficient to ensure the financial viability of the MCO with respect to the delivery of services to the PACE program participants covered in the contract.

(n) The MCE shall ensure, to the extent that voluntary enrollment into the MCE is possible, that the MCE has not provided to a recipient any premiums or other inducements in exchange for the recipient selecting the MCE for coverage.

(o) The MCE has established a grievance procedure pursuant to the provisions in section 25.5-5-406 (1)(b) that allows for the timely resolution of disputes regarding the quality of care, services to be provided, and other issues raised by the recipient. Matters shall be resolved in a manner consistent with the medical needs of the individual recipient. The MCE shall notify all recipients involved in a dispute with the MCE of their right to seek an administrative review of an adverse decision made by the MCE pursuant to section 25.5-1-107.

(p) With respect to pregnant women and infants, the MCE shall comply with the following:

(I) With the exception of BHOs, enrollment of pregnant women without restrictions and including an assurance that the health care provider shall provide timely access to initiation of prenatal care in accordance with practice standards;

(II) With the exception of BHOs, coverage without restrictions for newborns, including all services such as, but not limited to, preventive care, screening, and well-baby examinations during the first month of life;

(III) With the exception of BHOs, the imposition of performance standards and the use of quality indicators with respect to perinatal, prenatal, and postpartum care for women and birthing and neonatal care for infants. The standards and indicators shall be based on nationally approved guidelines.

(IV) With the exception of BHOs, follow-up basic health maintenance services for women and children, including immunizations and early periodic screening, diagnosis, and treatment services for children and appropriate preventive care services for women.

(q) The MCE shall accept all enrollees regardless of health status.

(r) The MCE shall comply with disclosure requirements as established by the state department and the state board.

(s) The MCE shall provide a mechanism whereby a prescribing physician can request to override restrictions to obtain medically necessary, off-formulary prescription drugs, supplies, equipment, or services for his or her patient.

(t) The MCE shall maintain a network of providers sufficient to ensure that all services to recipients will be accessible without unreasonable delay. The state department shall develop explicit contract standards, in consultation with stakeholders, to assess and monitor the MCE's criteria. Sufficiency shall be determined in accordance with the requirements of this paragraph (t) and may be established by reference to any reasonable criteria used by the MCE, including but not limited to the following:

(I) Geographic accessibility in regard to the special needs of recipients;

(II) Waiting times for appointments with participating providers;

(III) Hours of operation;

(IV) Volume of technological and specialty services available to serve the needs of recipients requiring technologically advanced or specialty care.

(u) (I) For the delivery of prescription drug benefits to recipients enrolled in an MCE who are residents of a nursing facility, MCEs that provide prescription drug benefit services shall use pharmacies with a demonstrated capability of providing prescription drugs in a manner consistent with the needs of clients in institutional settings such as nursing facilities. In cases where a nursing facility and a pharmacy have a contract for a single pharmacy delivery system for residents of the nursing facility:

(A) An MCE providing prescription drug benefits for residents of the nursing facility shall agree to contract with that pharmacy under reasonable contract terms; and

(B) The pharmacy shall agree to contract with each MCE that provides prescription drug benefits for residents of the nursing facility under reasonable contract terms.

(II) Any disputes concerning providing prescription drug benefits between nursing facilities, pharmacies, and MCEs that cannot be resolved through good faith negotiations may be resolved through a party requesting an informal review by the state department.

(III) The state board shall adopt rules requiring MCEs that provide prescription drug benefit services to contract with qualified pharmacy providers in a manner permitting a nursing facility to continue to comply with federal medicaid requirements of participation for nursing facilities. Such rules shall define "qualified pharmacy providers" and shall be based upon consultations with nursing facilities, MCEs, pharmacies, and medicaid clients. The state department shall provide MCEs with a list of pharmacies that have a contract with nursing facilities serving recipients in nursing facilities in each county in which the MCE is contracting with the state department.

(v) The MCE shall comply with provisions relating to complex rehabilitation technology established by the state department pursuant to section 25.5-5-323. This provision does not apply to article 8 of this title.

(2) The MCE shall seek proposals from each ECP in a county in which the MCE is enrolling recipients for those services that the MCE provides or intends to provide and that an ECP provides or is capable of providing. To assist MCEs in seeking proposals, the state department shall provide MCEs with a list of ECPs in each county. The MCE shall consider such proposals in good faith and shall, when deemed reasonable by the MCE based on the needs of its enrollees, contract with ECPs. Each ECP shall be willing to negotiate on reasonably equitable terms with each MCE. ECPs making proposals under this subsection (2) must be able to meet the contractual requirements of the MCE. The requirements of this subsection (2) shall not apply to an MCE in areas in which the MCE operates entirely as a group model health maintenance organization.

(3) In selecting MCEs, the state department shall not penalize an MCE for paying cost-based reimbursement to federally qualified health centers as defined in the "Social Security Act".

(4) (a) Notwithstanding any waivers authorized by the federal department of health and human services, or any successor agency, each contract between the state department and an MCE selected to participate in the statewide managed care system under this part 4 shall comply with the requirements of 42 U.S.C. sec. 1396a (a)(23)(B).

(b) Each MCE shall advise its enrollees of the services available pursuant to this subsection (4).

(5) Nothing in this part 4 shall be construed to create an exemption from the applicable provisions of title 10, C.R.S.

(6) Nothing in this part 4 shall be construed to create an entitlement to an MCE to contract with the state department.



§ 25.5-5-405. Quality measurements

(1) The state department shall measure quality pursuant to the following criteria:

(a) Quality shall be measured and considered based upon individuals and groups with the satisfaction of the service received analyzed and compared to nonrecipient populations for the same or similar services when available.

(b) Quality shall focus on health status or maintenance of the individual's highest level of functioning, without strict adherence to statistical norms.

(2) The state board shall promulgate rules to clarify and administer quality measurements.



§ 25.5-5-406. Required features of managed care system

(1) General features. All medicaid managed care programs shall contain the following general features, in addition to others that the state department and the state board consider necessary for the effective and cost-efficient operation of those programs:

(a) Recipient selection of MCEs. (I) The state department shall, to the extent it determines feasible, provide medicaid-eligible recipients a choice among competing MCEs. MCEs shall provide enrollees a choice among providers within the MCE. Consistent with federal requirements and rules promulgated by the state board, the state department is authorized to assign a medicaid recipient to a particular MCE or PCCM if:

(A) The state department determines that no other MCE or PCCM has the capacity or expertise necessary to serve the recipient; or

(B) A recipient does not respond within thirty days after the date of a notification of a request for selection of an MCE or PCCM.

(II) The state department shall inform recipients of the choices available in their area by appropriate sources of information and counseling. This may include an independent, objective facilitator acting under the supervision of the state department. The state department may contract for the facilitator through a competitive bidding process. This function shall ensure that consumers have informed choice among available options to assure the fullest possible voluntary participation in managed care. The state department, in conjunction with the state board, shall adopt rules setting forth minimum disclosure requirements for all MCEs and PCCMs. Once a recipient is enrolled in an MCE or PCCM, the recipient may not change to a different MCE or PCCM for a period of twelve months; except that the recipient may disenroll without good cause during the first ninety days of enrollment or any time thereafter for good cause as determined by the state department. Good cause shall include, but need not be limited to, administrative error and an MCE's or PCCM's inability to provide its covered services to a recipient after reasonable efforts on the part of the MCE or PCCM and the recipient, as defined by the state board. Based upon its assessment of any special needs of recipients with cognitive disabilities, the state board may adopt rules relating to any necessary good cause provisions for recipients with cognitive disabilities who are assigned to a particular MCE or PCCM pursuant to subparagraph (I) of this paragraph (a).

(III) When eligible consumers choose to change or disenroll from their selected MCE or PCCM, the state department shall monitor and gather data about the reasons for disenrolling, including denial of enrollment or disenrollment due to an act or omission of an MCE or PCCM. The state department shall analyze this data and provide feedback to the plans or providers and shall use the information in the state department's contracting and quality assurance efforts. Persons who have been denied enrollment or have disenrolled due to an act or omission of an MCE or PCCM may seek review by an independent hearing officer, as provided for and required under federal law and any state statute or rule.

(b) Complaints and grievances. Each MCE or PCCM shall utilize a complaint and grievance procedure and a process for expedited reviews that comply with rules established by the state board. The complaint and grievance procedure shall provide a means by which enrollees may complain about or grieve any action or failure to act that impacts an enrollee's access to, satisfaction with, or the quality of health care services, treatments, or providers. The state department shall establish the position of ombudsman for medicaid managed care. It is the intent of the general assembly that the ombudsman for medicaid managed care be independent from the state department and selected through a competitive bidding process. In the event the state department is unable to contract with an independent ombudsman, an employee of the state department may serve as the ombudsman for medicaid managed care. The ombudsman shall, if the enrollee requests, act as the enrollee's representative in resolving complaints and grievances with the MCE or PCCM. The process for expedited reviews shall provide a means by which an enrollee may complain and seek resolution concerning any action or failure to act in an emergency situation that immediately impacts the enrollee's access to quality health care services, treatments, or providers. An enrollee shall be entitled to designate a representative, including but not limited to an attorney, the ombudsman for medicaid managed care, a lay advocate, or the enrollee's physician, to file and pursue a grievance or expedited review on behalf of the enrollee. The procedure shall allow for the unencumbered participation of physicians. An enrollee whose complaint or grievance is not resolved to his or her satisfaction by a procedure described in this paragraph (b) or who chooses to forego a procedure described in this paragraph (b) shall be entitled to request a second-level review by an independent hearing officer, further judicial review, or both, as provided for by federal law and any state statute or rule. The state department may also provide by rule for arbitration as an optional alternative to the complaint and grievance procedure set forth is this paragraph (b) to the extent that such rules do not violate any other state or federal statutory or constitutional requirements.

(c) Billing medicaid recipients. Notwithstanding any federal regulations or the general prohibition of section 25.5-4-301 against providers billing medicaid recipients, a provider may bill a medicaid recipient who is enrolled with a specific medicaid PCCM or MCE and, in circumstances defined by the rules of the state board, receives care from a medical provider outside that organization's network or without referral by the recipient's PCCM.

(d) Marketing. In marketing coverage to medicaid recipients, all MCEs shall comply with all applicable provisions of title 10, C.R.S., regarding health plan marketing. The state board is authorized to promulgate rules concerning the permissible marketing of medicaid managed care. The purposes of such rules shall include but not be limited to the avoidance of biased selection among the choices available to medicaid recipients.

(e) Prescription drugs. All MCEs that have prescription drugs as a covered benefit shall provide prescription drug coverage in accordance with the provisions of section 25.5-5-202 (1)(a) as part of a comprehensive health benefit and with respect to any formulary or other access restrictions:

(I) The MCE shall supply participating providers who may prescribe prescription drugs for MCE enrollees with a current copy of such formulary or other access restrictions, including information about coverage, payment, or any requirement for prior authorization; and

(II) The MCE shall provide to all medicaid recipients at periodic intervals, and prior to and during enrollment upon request, clear and concise information about the prescription drug program in language understandable to the medicaid recipients, including information about such formulary or other access restrictions and procedures for gaining access to prescription drugs, including off-formulary products.

(f) Access to prescription drugs. (I) The state department shall encourage an MCE to solicit competitive bids for the prescription drug benefit and discourage an MCE that has prescription drugs as a covered benefit from contracting for the prescription drug benefit with a sole source provider as much as possible.

(II) If an MCE solicits competitive bids for the prescription drug benefit, the MCE shall request bids from each pharmacy provider located in the geographic areas in which the MCE is soliciting bids. All MCEs shall follow a reasonable standard for recipient access to prescription drugs. At a minimum, the state department shall verify compliance with these requirements by reviewing evidence provided by the commissioner of insurance concerning compliance with any standards or guidance established by the commissioner of insurance for consumer access to prescription drugs.

(III) The standards and guidance from the insurance commissioner shall be based on the following:

(A) Procedures that an MCE shall follow to ensure that pharmacies in rural communities with fewer than twenty-five thousand persons have the opportunity to join retail prescription drug networks if they agree to reasonable contract terms;

(B) Procedures that an MCE shall follow to notify the pharmacy community of competitively bid prescription drug contracts;

(C) Procedures that an MCE shall follow to give all pharmacies and pharmacy networks a fair opportunity to participate in prescription drug contracts;

(D) Any related matters that are designed to expand consumer access to pharmacy services; and

(E) Any related matters that will enhance the functioning of the free market system with respect to pharmacies.

(IV) Nothing in this paragraph (f) shall apply to the delivery of prescription drug benefits to recipients enrolled in an MCE who are residents of a nursing facility or to the delivery of medicare part D prescription drugs to recipients who are eligible for such drugs.

(g) Continuity of care. (I) New enrollees, with special needs as defined by the state board and as certified by a non-plan physician, may continue to see a non-plan provider for sixty days from the date of enrollment in an MCE, if the enrollee is in an ongoing course of treatment with the previous provider and only if the previous provider agrees:

(A) To accept reimbursement from the MCE as payment in full at rates established by the MCE that shall be no more than the level of reimbursement applicable to similar providers within the MCE's group or network for such services;

(B) To adhere to the MCE's quality assurance requirements and to provide to the MCE necessary medical information related to such care; and

(C) To otherwise adhere to the MCE's policies and procedures including but not limited to procedures regarding referrals, obtaining pre-authorizations, and MCE-approved treatment plans.

(II) New enrollees who are in their second or third trimester of pregnancy may continue to see their practitioner until the completion of postpartum care directly related to the delivery only if the practitioner agrees:

(A) To accept reimbursement from the MCE as payment in full at rates established by the MCE that shall be no more than the level of reimbursement applicable to similar providers within the MCE's group or network for such services;

(B) To adhere to the MCE's quality assurance requirements and to provide to the MCE necessary medical information related to such care; and

(C) To otherwise adhere to the MCE's policies and procedures including but not limited to procedures regarding referrals, obtaining pre-authorizations, and MCE-approved treatment plans.

(III) New enrollees with special needs as defined by the state department may continue to see ancillary providers at the level of care received prior to enrollment for a period of up to seventy-five days. The terms and conditions, including reimbursement rates, shall remain the same as prior to enrollment if the provider and enrollee agree to work in good faith with the MCE toward a transition.

(IV) This paragraph (g) shall not be construed to require an MCE to provide coverage for benefits not otherwise covered.

(2) (a) After January 1, 2015, the state department shall open for competitive bid the state department's medicaid coordinated care system within regions of the state. Before issuing a request for proposal, the state department shall analyze the regions of the state to determine the appropriate number of care coordination regions that should be created. Further, before issuing a request for proposal, the state department shall also analyze the appropriate number of care coordination contracts in each region of the state.

(b) Nothing in this subsection (2) shall delay the implementation of the medicaid payment reform and innovation pilot program created in section 25.5-5-415.



§ 25.5-5-407. State department recommendations - primary care physician program

(1) The primary care physician program requires medicaid recipients to select a primary care physician who is solely authorized to provide primary care and referral to all necessary specialty services. To encourage low-cost and accessible care, the state department is authorized to utilize the primary care physician program to deliver services to appropriate medicaid recipients.

(2) The state department shall establish procedures and criteria for the cost-effective operation of the primary care physician program, including but not limited to such matters as appropriate eligibility criteria and geographic areas served by the programs.



§ 25.5-5-407.5. Prepaid inpatient health plan agreements - rules

(1) Subject to the receipt of any required federal authorizations, pursuant to the requirements of this section, the state department may enter into prepaid inpatient health plan agreements, referred to in this section as a "PIHP agreement", with an entity that:

(a) Provides medical services to enrollees on the basis of prepaid capitation payments, or other payment arrangements that do not use payment rates contained in the state plan; and

(b) Provides, arranges for, or otherwise has responsibility for the provision of any inpatient hospital or institutional services for its enrollees.

(1.5) Repealed.

(2) (a) A PIHP agreement may include a provision for a quality incentive payment that is distributed to the contractor within a reasonable period of time, as specified in the contract, following the end of each fiscal year if the contractor substantially exceeds predetermined quality indicators. The quality indicators shall be based upon broadly accepted measures of performance adopted by rule of the state board and agreed upon at the outset of the contract period, and shall include, but need not be limited to, the health plan employers data and information set measures. The quality incentive payment may be made proportional if the state board establishes multiple quality measurements. The quality incentive payments shall not exceed the total cost savings created under the PIHP agreement, as determined by comparison of the PIHP members with an actuarially equivalent fee-for-service population, and the quality incentive payment shall not exceed five percent of the total medicaid payments received by the contractor during the performance period of the PIHP agreement.

(b) (I) Except as provided for in subparagraph (II) of this paragraph (b), the contractor shall distribute at least seventy-five percent of the incentive payment to providers with which it has contracted to serve medicaid recipients.

(II) Subparagraph (I) of this paragraph (b) shall not apply to a contractor that has an exclusive contract with a single medical group in a specific geographic area to provide or arrange for health care services for its members, such as a multi-specialty group model. Such a contractor shall negotiate the distribution of the qualified incentive payment with the medical group.

(3) Subject to the approval of the state board, a PIHP agreement may also provide for an increase in the fee paid to the contractor in an amount reasonably calculated to cover the costs of collecting and maintaining the medical records of recipients through an electronic medical records system.

(4) Nothing in this section shall prevent, to the extent possible, a government-owned entity from using certified public expenditure or other federally recognized financing mechanisms to provide the state share for the federal match to enhance capitation payments up to or above the one hundred percent limit contained in section 25.5-5-408 (9). The state shall not be obligated to increase any general fund expenditures because of the use of certified public expenditure or other federally recognized financing mechanism pursuant to this subsection (4).



§ 25.5-5-408. Capitation payments - availability of base data - adjustments - rate calculation - capitation payment proposal - preference - assignment of medicaid recipients

(1) (a) (I) The state department shall make capitation payments to MCEs based upon a defined scope of services under a risk contract.

(II) Repealed.

(b) A certification by a qualified actuary retained by the state department shall be conclusive evidence that the state department has correctly calculated the direct health care cost of providing these same services on an actuarially equivalent Colorado medicaid population group consisting of unassigned recipients and recipients in the primary care physician program provided in section 25.5-5-407.

(c) Except as otherwise provided in paragraph (d) of this subsection (1) and where the state department has instituted a program of competitive bidding provided in section 25.5-5-402 (3), the state department may utilize a market rate set through the competitive bid process for a set of defined services. The state department shall only use market rate bids that do not discriminate and are adequate to assure quality and network sufficiency. A certification of a qualified actuary, retained by the state department, to the appropriate lower limit shall be conclusive evidence of the state department's compliance with the requirements of this paragraph (c). For the purposes of this subsection (1), a "qualified actuary" shall be a person deemed as such under rules promulgated by the commissioner of insurance.

(d) A federally qualified health center, as defined in the federal "Social Security Act", shall be reimbursed by the state department for the total reasonable costs incurred by the center in providing health care services to all recipients of medical assistance.

(2) The state department shall develop capitation rates for MCEs contracting for a defined scope of services under a risk contract that include risk adjustments, reinsurance, or stop-loss funding methods. Payments to plans may vary when it is shown through diagnoses or other relevant data that certain populations are expected to cost more or less than the capitated population as a whole.

(3) The state board, in consultation with recognized medical authorities, shall develop a definition of special needs populations that includes evidence of diagnosed or medically confirmed health conditions. The state department shall develop a method for adjusting payments to plans for such special needs populations when diagnoses or other relevant data indicates these special needs populations would cost significantly more than similarly capitated populations.

(4) Under no circumstances shall the risk adjustments, reinsurance, or stop-loss methods developed by the state department pursuant to subsection (2) of this section cause the average per capita medicaid payment to a plan to be greater than the projected medicaid expenditures for treating medicaid enrollees of that plan under fee-for-service medicaid.

(5) The state department may develop quality incentive payments to recognize superior quality of care or service provided by a managed care plan.

(6) Within thirty days from the beginning of each fiscal year, the state department, in cooperation with the MCEs, shall set a timeline for the rate-setting process for the following fiscal year's rates and for the provision of base data to the MCEs that is used in the calculation of the rates, which shall include but not be limited to the information included in subsection (7) of this section.

(7) The state department shall identify and make available to the MCEs the base data used in the calculation of the direct health care cost of providing these same services on an actuarially equivalent Colorado medicaid population group consisting of unassigned recipients and recipients in the primary care physician program provided in section 25.5-5-407. The state department shall consult with the MCEs regarding any and all adjustments in the base data made to arrive at the capitation payments.

(8) For capitation payments effective on and after July 1, 2003, the state department shall recalculate the base calculation every three years. The three-year cycle for the recalculation of the base calculation shall begin with capitation payments effective for fiscal year 2003-04. In the years in which the base calculation is not recalculated, the state department shall annually trend the base calculation after consulting with the MCEs. The state department shall take into consideration when trending the base calculation any public policy changes that affect reimbursement under the "Colorado Medical Assistance Act".

(9) The rate-setting process referenced in subsection (6) of this section shall include a time period after the MCEs have received the direct health care cost of providing these same services on an actuarially equivalent Colorado medicaid population group consisting of unassigned recipients and recipients in the primary care physician program provided in section 25.5-5-407, for each MCE to submit to the state department the MCE's capitation payment proposal, which shall not exceed one hundred percent of the direct health care cost of providing these same services on an actuarially equivalent Colorado medicaid population group consisting of unassigned recipients and recipients in the primary care physician program provided in section 25.5-5-407. The state department shall provide to the MCEs the MCE's specific adjustments to be included in the calculation of the MCE's proposal. Each MCE's capitation payment proposal shall meet the requirements of section 25.5-5-404 (1)(k) and (1)(l).

(10) For capitation payments effective on and after July 1, 2003, unless otherwise required by federal law, the state department shall certify, through a qualified actuary retained by the state department, that the capitation payments set forth in the contract between the state department and the MCEs comply with all applicable federal and state requirements that govern said capitation payments.

(11) Effective on and after July 1, 2003, the capitation payments certified by the qualified actuary under subsection (10) of this section shall not be subject to any dispute resolution process, including any such process set forth in any settlement agreement entered into prior to July 1, 2002.

(12) Nothing in this section shall prevent, to the extent possible, an MCE that is also a government-owned entity from using certified public expenditure or other federally recognized financing mechanisms to provide the state share for the federal match to enhance capitation payments up to or above the one hundred percent limit contained in subsection (9) of this section. The state shall not be obligated to increase any general fund expenditures because of the use of certified public expenditure or other federally recognized financing mechanism pursuant to this subsection (12).



§ 25.5-5-409. State department - privatization

(1) The general assembly finds that the statewide managed care system is a program under which the private sector has a great deal of experience in making various health care plans available to the private sector and serving as the liaison between large employers and health care providers, including but not limited to health maintenance organizations. The general assembly therefore determines that a statewide managed care system involves duties similar to duties currently or previously performed by state employees but is different in scope and policy objectives from the state medical assistance program.

(2) To that end, pursuant to section 24-50-504 (2)(a), C.R.S., the state department shall enter into personal services contracts that create an independent contractor relationship for the administration of not less than twenty percent of the statewide managed care system. The state department shall enter into personal service contracts for the administration of the managed care system according to the implementation of the statewide managed care system in accordance with section 25.5-5-402.

(3) The implementation of this section is contingent upon:

(a) Legislative review of the cost-effectiveness of privatization and the extent to which such privatization enhances the quality of care to recipients; and

(b) A finding by the state personnel director that any of the conditions of section 24-50-504 (2), C.R.S., have been met or that the conditions of section 24-50-503 (1), C.R.S., have been met.



§ 25.5-5-410. Data collection for managed care programs

(1) Repealed.

(2) The state department of human services, in conjunction with the state department, shall continue its existing efforts, which include obtaining and considering consumer input, to develop managed care systems for the developmentally disabled population and to consider a pilot program for a certificate system to enable the developmentally disabled population to purchase managed care services or fee-for-service care, including long-term care community services. The department of human services shall not implement any managed care system for developmentally disabled services without the express approval of the joint budget committee. Any proposed implementation of fully capitated managed care in the developmental disabilities community service system shall require legislative review.

(3) In addition to any other data collection and reporting requirements, each managed care organization shall submit the following types of data to the state department or its agent:

(a) Medical access;

(b) Consumer outcomes based on statistics maintained on individual consumers as well as the total consumer populations served;

(c) Consumer satisfaction;

(d) Consumer utilization;

(e) Health status of consumers; and

(f) Uncompensated care delivered.



§ 25.5-5-411. Medicaid community mental health services - legislative declaration - administration - rules

(1) The general assembly hereby finds, determines, and declares that:

(a) There is an urgent need to address the economic, social, and personal costs to the state of Colorado and its citizens of untreated mental health and substance use disorders;

(b) Behavioral health disorders, including mental health and substance use disorders, are treatable conditions not unlike other chronic health issues that require a combination of behavioral change and medication or other treatment. When individuals receive appropriate prevention, early intervention, treatment, and recovery services, they can live full, productive lives.

(c) Untreated behavioral health disorders place individuals at high risk for poor health outcomes and significantly affect virtually all aspects of local and state government by reducing family stability, student achievement, workforce productivity, and public safety;

(d) Currently, there is no single behavioral health care system in Colorado. Instead, consumers of all ages with behavioral health disorders receive services from a number of different systems, including the health care, behavioral health care, child welfare, juvenile and criminal justice, education, and higher education systems.

(e) Adult and youth consumers and their families need quality behavioral health care that is individualized and coordinated to meet their changing needs through a comprehensive and integrated system;

(f) Timely access through multiple points of entry to a full continuum of culturally responsive services, including prevention, early intervention, crisis response, treatment, and recovery, is necessary for an effective integrated system;

(g) Evidence-based and promising practices result in favorable outcomes for Colorado's adult and youth consumers, their families, and the communities in which they live;

(h) Lack of public awareness regarding behavioral health issues creates a need for public education that emphasizes the importance of behavioral health as part of overall health and wellness and creates the desire to invest in and support an integrated behavioral health system in Colorado;

(i) To reduce the economic and social costs of untreated behavioral health disorders, Colorado needs a systemic transformation of the behavioral health system through which transformation the state strives to achieve critical goals to address mental health and substance use disorders; and

(j) The overarching goal of this behavioral health system transformation shall be to make the behavioral health system's administrative processes, service delivery, and funding more effective and efficient to improve outcomes for Colorado citizens.

(2) The general assembly further finds and declares that, to improve the quality of life for the citizens of Colorado, strengthen the economy, and continue the responsible management of the state's resources, the leadership of the three branches of Colorado's state government and the stakeholders most affected by mental health and substance use disorders must collaborate to build on the progress of past efforts and to sustain a focus on the improvement of behavioral health services.

(3) Except as provided for in subsection (6) of this section, the state department shall administer all medicaid community mental health services for medical assistance recipients including but not limited to the prepaid capitated single entry point system for mental health services, the fee-for-service mental health services, and alternatives to institutionalization. The administration of medicaid community mental health services shall include but shall not be limited to program approval, program monitoring, and data collection.

(4) (a) The requirements of section 25.5-5-408 shall not apply to the capitated rate calculation process for medicaid community mental health services; except that each medicaid community mental health services MCO shall be subject to the requirements of section 25.5-5-404 (1)(k) and (1)(l).

(b) The state department shall establish cost-effective, capitated rates for community mental health services in a manner that includes cost containment mechanisms. These cost containment mechanisms may include, but are not limited to, restricting average per member per month utilization growth, restricting unit cost growth, limiting allowable administrative cost, establishing minimum medical loss ratios, or establishing other cost containment mechanisms that the state department determines appropriate.

(c) Repealed.

(5) The state department is authorized to seek federal approval for any necessary changes to the state's waiver that authorizes the statewide system of community mental health care to reflect the provisions of this section. The state department is authorized to limit a recipient's freedom of choice with respect to a provider of mental health services and to restrict reimbursements for mental health services to designated and contracted agencies in such waiver.

(6) The administration of the mental health institutes shall remain the responsibility of the department of human services.

(7) On and after April 6, 2004, all positions of employment in the department of human services concerning the powers, duties, and functions of administering all medicaid community mental health services for medical assistance recipients transferred to the state department pursuant to this section and determined to be necessary to carry out the purposes of this section by the executive director of the state department shall be transferred to the state department and shall become employment positions therein.

(8) On and after April 6, 2004, all items of property, real and personal, including office furniture and fixtures, computers and software, books, documents, and records of the department of human services pertaining to the duties and functions of administering all medicaid community mental health services for medical assistance recipients are transferred to the state department and shall become the property thereof.

(9) On and after April 6, 2004, for state fiscal year 2003-04, the state department may bill the department of human services medicaid-funded programs division appropriation within the state department's appropriation for the provision of medicaid community mental health services as authorized in this section.

(10) On or before July 1, 2004, the state department and the department of human services shall jointly produce a document to assist mental health consumers and advocates and providers that participate in Colorado's publicly funded mental health system to understand the respective roles of each department in the provision of mental health services and each department's ability to provide high quality and accessible mental health services. The state department and the department of human services shall make the document available to the public and shall send at least one copy to each community mental health center, statewide mental health advocacy organization, and mental health assessment and services agency. The information contained in the document shall be made available on each department's internet website. The state department and the department of human services are encouraged to consult with representatives of mental health consumer and provider organizations in the development of the document to ensure that it benefits consumers seeking mental health services and consumers who need to express concerns or complaints regarding the quality, availability, or accessibility of mental health services.

(11) When the state auditor conducts an audit of the statewide mental health system, the state auditor shall evaluate the coordination of services between the state department and the department of human services and the impact of the administration of the mental health system on the quality of care within the statewide mental health system.

(12) The state board shall adopt any rules necessary for the implementation of this section. In adopting rules concerning medicaid community mental health services, the state board shall consider the effect the rules may have on the statewide mental health system.



§ 25.5-5-412. Program of all-inclusive care for the elderly - legislative declaration - services - eligibility - rules - definitions - repeal

(1) (a) The general assembly hereby finds and declares that it is the intent of this section to replicate the ON LOK program in San Francisco, California, that has proven to be cost-effective at both the state and federal levels. The PACE program is part of a national replication project authorized in section 9412(b)(2) of the federal "Omnibus Budget Reconciliation Act of 1986", as amended. The general assembly finds that, by coordinating an extensive array of medical and nonmedical services, the needs of the participants will be met primarily in an outpatient environment in an adult day health center, in their homes, or in an institutional setting. The general assembly finds that such a service delivery system will enhance the quality of life for the participant and offers the potential to reduce and cap the costs to Colorado of the medical needs of the participants, including hospital and nursing home admissions.

(b) Repealed.

(2) The general assembly has determined on the recommendation of the state department that the PACE program is cost-effective. As a result of such determination and after consultation with the joint budget committee of the general assembly, application has been made to and waivers have been obtained from the federal health care financing administration to implement the PACE program as provided in this section. The general assembly, therefore, authorizes the state department to implement the PACE program in accordance with this section. In connection with the implementation of the program, the state department shall:

(a) Provide a system for reimbursement for services to the PACE program pursuant to this section;

(b) Develop and implement a contract with any public, private, nonprofit, or for-profit entity providing the PACE program, as permitted by federal law, that sets forth contractual obligations for the PACE program as required by the state department, including but not limited to reporting and monitoring of utilization of services and of the costs of the program, quality of care, and a comprehensive assessment of the provider's fiscal soundness;

(c) Acknowledge that it is participating in the national PACE project as initiated by congress;

(d) Be responsible for certifying the eligibility for services of all PACE program participants.

(3) The general assembly declares that the purpose of this section is to provide services that would foster the following goals:

(a) To maintain eligible persons at home as an alternative to long-term institutionalization;

(b) To provide optimum accessibility to various important social and health resources that are available to assist eligible persons in maintaining independent living;

(c) To provide that eligible persons who are frail elderly but who have the capacity to remain in an independent living situation have access to the appropriate social and health services without which independent living would not be possible;

(d) To coordinate, integrate, and link such social and health services by removing obstacles that impede or limit improvements in delivery of these services;

(e) To provide the most efficient and effective use of capitated funds in the delivery of such social and health services.

(f) Repealed.

(4) Within the context of the PACE program, the state department may include any or all of the services listed in sections 25.5-5-102, 25.5-5-103, 25.5-5-202, and 25.5-5-203, as applicable.

(5) An eligible person may elect to receive services from the PACE program as described in subsection (4) of this section. If such an election is made, the eligible person shall not remain eligible for services or payment through the regular medicare or medicaid programs. All services provided by said programs shall be provided through the PACE program in accordance with this section. An eligible person may elect to disenroll from the PACE program at any time.

(6) The state department, in cooperation with the single entry point agencies established in section 25.5-6-106, shall develop and implement a coordinated plan to provide education about PACE program site operations under this section. The state board shall adopt rules:

(a) To ensure that case managers and any other appropriate state department staff discuss the option and potential benefits of participating in the PACE program with all eligible long-term care clients. These rules shall require additional and on-going training of the single entry point agency case managers in counties where a PACE program is operating. This training shall be provided by a federally approved PACE provider. In addition, each single entry point agency may designate case managers who have knowledge about the PACE program; and

(b) To allow PACE providers to contract with an enrollment broker to include the PACE program in its marketing materials to eligible long-term clients.

(6.5) An eligible person who is enrolled in a managed care organization, an organization contracted with the state department pursuant to part 4 of article 5 of this title, or other risk-bearing entity may elect to withdraw from or terminate such enrollment and enroll in and receive services through a PACE program. The state board's rules shall define how such election is made. The effective date of an eligible person's election shall not be more than thirty days after the eligible person's date of election.

(7) For purposes of this section:

(a) "Dually eligible person" means a person who is eligible for assistance or benefits under both medicaid and medicare.

(b) "Eligible person" means a frail elderly individual who voluntarily enrolls in the PACE program and whose gross income does not exceed three hundred percent of the current federal supplemental security income benefit level, whose resources do not exceed the limit established by the state department of human services for individuals receiving a mandatory minimum state supplementation of SSI benefits pursuant to section 26-2-204, C.R.S., or in the case of a person who is married, do not exceed the amount authorized in section 25.5-6-101, and for whom a physician licensed pursuant to article 36 of title 12, C.R.S., certifies that such a program provides an appropriate alternative to institutionalized care. "Eligible person" may also include a dually eligible person.

(c) "Frail elderly" means an individual who meets functional eligibility requirements, as established by the state department, for nursing home care and who is fifty-five years of age or older.

(d) "Upper payment limit" means a federal upper payment limit on the amount of the medicaid payment for which federal financial participation is available for a class of services and a class of health care providers, as specified in 42 CFR 447.

(8) Using a risk-based financing model, any public, private, nonprofit, or for-profit entity providing the PACE program, as permitted by federal law, shall assume responsibility for all costs generated by PACE program participants, and shall create and maintain a risk reserve fund that will cover any cost overages for any participant. The PACE program is responsible for the entire range of services in the consolidated service model, including hospital and nursing home care, according to participant need as determined by the multidisciplinary team. Any public, private, nonprofit, or for-profit entity providing the PACE program, as permitted by federal law, is responsible for the full financial risk at the conclusion of the demonstration period and when permanent waivers from the federal health care financing administration are granted. Specific arrangements of the risk-based financing model shall be adopted and negotiated by the federal health care financing administration, any public, private, nonprofit, or for-profit entity providing the PACE program, as permitted by federal law, and the state department.

(9) Nothing in this section requires a PACE program site operator to hold a certificate of authority as a health maintenance organization under part 4 of article 16 of title 10, C.R.S., for purposes of the PACE program.

(10) (a) The state department shall perform a feasibility study, conditioned on the receipt of sufficient gifts, grants, and donations, in order to identify viable communities that may support a PACE program site. This study shall be completed on or before May 1, 2003.

(b) The state department, consistent with the results of the feasibility study, shall use its best efforts to have in operation:

(I) One additional PACE program site by July 1, 2004;

(II) A total of four additional PACE program sites by July 1, 2005; and

(III) A total of six additional PACE program sites by July 1, 2006.

(c) (I) No later than May 30, 2003, the executive director of the state department shall submit to the joint budget committee of the general assembly and to the health and human services committees of the house of representatives and the senate, or any successor committees, a written report of the results of the feasibility study conducted under paragraph (a) of this subsection (10).

(II) No later than January 1, 2007, the executive director of the state department shall submit to the joint budget committee of the general assembly and to the health and human services committees of the house of representatives and the senate, or any successor committees, a final written report detailing the expansion of PACE program sites across the state.

(11) The state board shall promulgate such rules, pursuant to article 4 of title 24, C.R.S., as are necessary to implement this section.

(12) (a) The general assembly shall make appropriations to the state department to fund services under this section provided at a monthly capitated rate. The state department shall annually renegotiate a monthly capitated rate for the contracted services.

(b) Repealed.

(c) The monthly capitated rate negotiated with the state department shall be included in the contract with the PACE organization and must be based upon a prospective monthly capitation payment to a PACE organization for a medicaid participant enrolled in a PACE program that is less than what would otherwise have been paid under the state medicaid plan if the participant were not enrolled in the PACE program.

(d) (I) The state department, with the participation of Colorado PACE organizations, shall develop an actuarially sound upper payment limit methodology that complies with federal law relating to PACE organizations and addresses a PACE-comparable population and employs functional, diagnostic, and other information on the PACE population and its service use and cost characteristics. The state department shall contract with an actuary that has experience with the methods described in this paragraph (d).

(II) For purposes of computing the upper payment limit, the state department shall provide to the contracted actuary state long-term care options data describing the health characteristics, functional acuity, and long-term services and supports needs of the PACE-comparable population, as well as relevant medicare and medicaid claims, cost, utilization, and vital statistics data necessary for the computation. The upper payment limit methodology must apply grade of membership methods to characterize the health deficit structure of long-term services and supports populations, demonstrating an empirical upper payment limit.

(III) Notwithstanding the provisions of this paragraph (d) to the contrary, the state department shall not be required to develop an upper payment limit methodology pursuant to this paragraph (d) or comply with the requirements of subparagraph (I) of paragraph (e) of this subsection (12) if the state department does not receive sufficient gifts, grants, and donations to fund the contract for actuarial services pursuant to subparagraph (I) of this paragraph (d).

(e) (I) Contingent upon any necessary federal approval, until the upper payment limit methodology is developed pursuant to paragraph (d) of this subsection (12) and adopted in state board rules, the percentage of the upper payment limit used to calculate the monthly capitated rate shall not be less than the percentage negotiated by the state department with the PACE organizations for the 2016-17 state fiscal year.

(II) This paragraph (e) is repealed, effective July 1 of the year following the year in which the executive director notifies the revisor of statutes that the state board has adopted rules relating to the upper payment limit methodology developed pursuant to paragraph (d) of this subsection (12).

(13) The state department may accept grants and donations from private sources for the purpose of implementing this section.

(14) (a) No later than sixty days prior to the closing or effective date of a conversion of a nonprofit PACE provider to a for-profit PACE provider, the nonprofit PACE provider shall:

(I) Transmit a conversion plan and written notice of the conversion to the attorney general, which conversion plan must include, at a minimum:

(A) A copy of the results of an independent valuation of the fair market value of the business that proposes to convert;

(B) A detailed explanation of the plans for distribution of the proceeds of the conversion, including whether the proceeds will be distributed to a new nonprofit entity or to an existing organization and, if to an existing nonprofit organization, which organization and the reasons for selecting that organization, or, if to a new nonprofit organization, how the initial board of directors will be selected;

(C) Information about any compensation, bonus, or inducement to any officers or directors of the converting entity resulting from the conversion; and

(D) The PACE organization's audited financial statements for its three most recent fiscal years for Colorado, and separately, for those operations outside of Colorado, for any such operations that may be related to the conversion; and

(II) Bear all costs associated with public oversight and review by the attorney general of the conversion, including the retention of outside experts, if any.

(b) Within ten days after the receipt of the conversion plan, the attorney general shall post the complete conversion plan on its website and receive public comments about the plan, which shall also be posted as soon as practicable to the attorney general's website. Public comment shall be received for a minimum of thirty days and available on the website for at least the duration of the comment period.

(c) Nothing in this section shall be construed to affect the common law authority of the attorney general.



§ 25.5-5-413. Direct contracting with providers - legislative declaration

(1) The general assembly hereby finds, determines, and declares that costs associated with providing medical assistance to recipients have increased substantially due in part to increased costs of health care services and higher utilization rates. These cost pressures have been most dramatically demonstrated in the southern area of the state. Therefore, the general assembly finds, determines, and declares that pilot programs should be created to evaluate whether a provider may contract directly with the state department for the provision of services to recipients.

(2) The state department is authorized to contract directly with any provider who is able to demonstrate compliance with state laws and rules pertaining to risk-bearing entities to provide a capitated-risk program on a per member per month basis. The provider shall not serve more than two thousand five hundred recipients. The provider shall accept full risk for each participant, except for transplants or out-of-area services.

(3) The state department is authorized to contract directly with any provider who is able to provide a cost-effective and quality health care system through a capitated partial risk program on a per member per month basis or through any other financial arrangement with the department where the provider manages the health care available to the recipients and shares with the state department the savings associated with management of such health care.

(4) Selection of the provider. The state department shall select any provider who:

(a) Is able to provide evidence of a successful history of risk management for recipients;

(b) Initiates direct contracting with the state department; and

(c) Is able to demonstrate compliance with state laws and rules pertaining to risk-bearing entities.



§ 25.5-5-414. Telemedicine - legislative intent

(1) It is the intent of the general assembly to recognize the practice of telemedicine as a legitimate means by which an individual may receive medical services from a health care provider without person-to-person contact with a provider.

(2) For the purposes of this section, "telemedicine" shall have the same meaning as set forth in section 12-36-106 (1)(g), C.R.S.

(3) On or after January 1, 2002, face-to-face contact between a health care provider and a patient shall not be required under the managed care system created in this part 4 for services appropriately provided through telemedicine, subject to reimbursement policies developed by the state department to compensate providers who provide health care services covered by the program created in section 25.5-4-104. Telemedicine services may only be used in areas of the state where the technology necessary for the provision of telemedicine exists. The audio and visual telemedicine system used shall, at a minimum, have the capability to meet the procedural definition of the most recent edition of the current procedural terminology that represents the service provided through telemedicine. The telecommunications equipment shall be of a level of quality to adequately complete all necessary components to document the level of service for the current procedural terminology fourth edition codes that are billed. If a peripheral diagnostic scope is required to assess the patient, it shall provide adequate resolution or audio quality for decision-making.

(4) The state department shall report to the health and human services committees of the house of representatives and the senate, or any successor committees, no later than January 1, 2006, on the application of telemedicine to provide home health care; emergency care; critical and intensive care, including, but not limited to, neonatal care; psychiatric evaluation; psychotherapy; and medical management as potential managed care system benefits. Such report shall take into account the availability of technology as of the time of the report to use telemedicine for home health care, emergency care, and critical and intensive care and the availability of broadband access within the state.

(5) The managed care system shall not be required to pay for consultation provided by a provider by telephone or facsimile machines.

(6) The state department may accept and expend gifts, grants, and donations from any source to conduct the valuation of the cost-effectiveness and quality of health care provided through telemedicine by those providers who are reimbursed for telemedicine services by the managed care system.

(7) Nothing in this section shall be construed to:

(a) Alter the scope of practice of any health care provider; or

(b) Authorize the delivery of health care services in a setting or manner not otherwise authorized by law.



§ 25.5-5-415. Medicaid payment reform and innovation pilot program - legislative declaration - creation - selection of payment projects - report - rules

(1) (a) The general assembly finds that:

(I) Increasing health care costs in Colorado's medicaid program creates challenges for the state's budget. Further, the increasing health care costs do not necessarily reflect improvements in either health outcomes for patients or in patient satisfaction with the care received;

(II) Moreover, the fee-for-service payment model may not support or align financially with evolving care coordination and delivery systems;

(III) The reform of medicaid payment policies offers a significant opportunity for the state to contain costs and improve quality;

(IV) New payment methodologies, including global payments, have been developed to respond to rising costs and the complexities of health care delivery. Opportunities now exist to explore, test, and implement such payment reforms in the medicaid program.

(V) The state department should explore how these new payment methodologies may result in improved health outcomes and patient satisfaction and support the financial sustainability of the medicaid program; and

(VI) The state department shall evaluate how successful payment projects could be replicated and incorporated within the state department's current medicaid coordinated care system.

(b) Therefore, the general assembly declares that Colorado should build upon ongoing reforms of health care delivery in the medicaid program by implementing a pilot program within the structure of the state department's current medicaid coordinated care system that encourages the use of new and innovative payment methodologies, including global payments.

(2) (a) There is hereby created the medicaid payment reform and innovation pilot program for purposes of fostering the use of innovative payment methodologies in the medicaid program that are designed to provide greater value while ensuring good health outcomes and client satisfaction.

(b) (I) The state department shall create a process for interested contractors of the state department's current medicaid coordinated care system to submit payment projects for consideration under the pilot program. Payment projects submitted pursuant to the pilot program may include, but need not be limited to, global payments, risk adjustment, risk sharing, and aligned payment incentives, including, but not limited to, gainsharing, to achieve improved quality and to control costs.

(II) The design of the payment project or projects shall address the client population of the state department's current medicaid coordinated care system and be tailored to the region's health care needs and the resources of the state department's current medicaid coordinated care system.

(III) A contractor of the state department's current medicaid coordinated care system shall work in coordination with the providers and managed care entities contracted with the contractor of the state department's current medicaid coordinated care system in developing the payment project or projects.

(c) (I) The state department shall review and select payment projects to be included in the pilot program.

(II) For purposes of selecting payment projects for the pilot program, the state department shall consider, at a minimum:

(A) The likely effect of the payment project on quality measures, health outcomes, and client satisfaction;

(B) The potential of the payment project to reduce the state's medicaid expenditures;

(C) The state department's ability to ensure that inpatient and outpatient hospital reimbursements are maximized up to the upper payment limits, as defined in 42 CFR 447.272 and 42 CFR 447.321 and calculated by the state department periodically;

(D) The client population served by the state department's current medicaid coordinated care system and the particular health needs of the region;

(E) The business structure or structures likely to foster cooperation, coordination, and alignment and the ability of the contractor of the state department's current medicaid coordinated care system to implement the payment project, including the resources available to the contractor of the state department's current medicaid coordinated care system and the technological infrastructure required; and

(F) The ability of the contractor of the state department's current medicaid coordinated care system to coordinate among providers of physical health care, behavioral health care, oral health care, and the system of long-term care services and supports.

(III) For payment projects not selected by the state department, the state department shall respond to the contractor of the state department's current medicaid coordinated care system, in writing, stating the reason or reasons why the payment project was not selected. The state department shall send a copy of the response to the joint budget committee of the general assembly, the health and human services committee of the senate, or any successor committee, and the health and environment committee of the house of representatives, or any successor committee.

(d) (I) The payment projects selected for the program shall be for a period of at least one year and shall not extend beyond the length of the contract with the contractor of the state department's current medicaid coordinated care system. The provider contract shall specify the payment methodology utilized in the payment project.

(II) The requirements of section 25.5-5-408 do not apply to the rate-calculation process for payments made to MCEs pursuant to this section.

(III) MCEs participating in the pilot program are subject to the requirements of section 25.5-5-404 (1)(k) and (1)(l), as applicable.

(IV) Payments made to MCEs under the pilot program shall account for prospective, local community or health system cost trends and values, as measured by quality and satisfaction measures, and shall incorporate community cost experience and reported encounter data to the extent possible to address regional variation and improve longitudinal performance.

(V) Notwithstanding any provisions of this section or state board rules to the contrary, it is the intent of the general assembly that total payments, adjustments, and incentives will be budget-neutral with respect to state expenditures. The state department shall not enter into a contract with a provider pursuant to this section if the state department estimates that total payments to the provider will be greater than without the contract.

(3) Pilot program participants shall provide data and information to the state department and any designated evaluator concerning health outcomes, cost, provider participation and satisfaction, client satisfaction, and any other data and information necessary to evaluate the efficacy of the payment methodology.

(4) (a) The state department shall submit a report to the joint budget committee of the general assembly, the health and human services committee of the senate, or any successor committee, and the health and environment committee of the house of representatives, or any successor committee, as follows:

(I) On or before February 1, 2013, concerning the design and implementation of the pilot program, including a description of any payment projects received by the state department and the time frame for implementation;

(II) On or before September 15, 2014, concerning the pilot program as implemented, including but not limited to an analysis of the initial data and information concerning the utilization of the payment methodology, quality measures, and the impact of the payment methodology on health outcomes, cost, provider participation and satisfaction, and patient satisfaction;

(III) On or before September 15, 2015, concerning the program as implemented, including but not limited to an analysis of the data and information concerning the utilization of the payment methodology, including an assessment of how the payment methodology drives provider performance and participation and the impact of the payment methodology on quality measures, health outcomes, cost, provider satisfaction, and patient satisfaction, comparing those outcomes across patients utilizing existing state department data;

(IV) On or before April 15, 2017, and each April 15 that the program is being implemented, concerning the program as implemented, including but not limited to an analysis of the data and information concerning the utilization of the payment methodology, including an assessment of how the payment methodology drives provider performance and participation and the impact of the payment methodology on quality measures, health outcomes, cost, provider satisfaction, and patient satisfaction, comparing those outcomes across patients utilizing existing state department data. Specifically, the report must include:

(A) An evaluation of all current payment projects and whether the state department intends to extend any current payment project into the next fiscal year;

(B) The state department's plans to incorporate any payment project into the larger medicaid payment framework;

(C) A description of any payment project proposals received by the state department since the prior year's report, and whether the state department intends to implement any new payment projects in the upcoming fiscal year; and

(D) The results of the state department's evaluation of payment projects pursuant to paragraph (a.5) of this subsection (4).

(a.5) The state department shall evaluate each payment project to determine:

(I) Whether the payment project offers the potential for better patient outcomes or improved care and the impact of better outcomes and improved care on medicaid costs;

(II) Whether the payment project creates the opportunity for administrative efficiency in the medicaid program;

(III) Whether the payment project is budget neutral or generates savings for the medicaid program; and

(IV) Whether the payment project resulted in changes in provider participation in the medicaid program, and the nature of those changes.

(b) For purposes of evaluating the pilot program and payment methodologies, the state department may collaborate with a nonprofit entity or an institution of higher education to analyze and verify data and information received from pilot participants and to evaluate quality measures and the cost-effectiveness of the payment reforms.

(5) The state department shall seek any federal authorization necessary to implement the pilot program.

(6) The state department may promulgate any rules necessary to implement the pilot program.



§ 25.5-5-417. Reducing unnecessary duplicative services in the accountable care collaborative program - repeal

(1) (a) The general assembly finds and declares that:

(I) The state department has created a medicaid coordinated care system known and referred to in this section as the "accountable care collaborative" to improve client health and reduce costs in the medicaid program;

(II) One of the primary goals of the accountable care collaborative is to reduce costs to the medicaid program through coordination between the primary care medical providers, the regional care collaborative organizations, and the statewide data and analytics contractor;

(III) Additionally, the accountable care collaborative is also evaluating the payment system used for the medicaid program to improve client health outcomes through more effective payment systems;

(IV) The state department has entered into contracts with regional organizations for the accountable care collaborative;

(V) These regional care collaborative organizations, referred to in this section as "RCCOs", receive a per-member, per-month payment to perform a number of functions that include but are not limited to supporting community-based care coordination, being accountable for health and cost outcomes, and ensuring care coordination for all clients; and

(VI) Despite care coordination and accountability efforts, there remains within the medicaid system waste and duplication of services that are increasing state medicaid costs and preventing maximum efficiency in the medicaid system.

(b) Therefore, the general assembly declares that, in an effort to bring greater transparency to cost-containment efforts by the accountable care collaborative, the state department shall report annually to the general assembly concerning efforts to reduce waste and duplication within the accountable care collaborative.

(2) As part of the annual report required pursuant to part 2 of article 7 of title 2, C.R.S., the state department shall provide information concerning the following:

(a) The specific efforts within the accountable care collaborative, including a summary of technology-based efforts, to identify and implement best practices relating to cost containment, and reducing avoidable, duplicative, variable, and inappropriate use of health care resources, and the outcome of those efforts, including cost savings if known;

(b) Any statutes or policies or procedures that prevent the RCCOs from realizing efficiencies and reducing waste within the medicaid system; and

(c) Any other efforts by the RCCOs or the state department to ensure that those who provide care for medicaid clients are aware of and actively participate in reducing waste within the medicaid system.

(3) The state department shall indicate on its report the counties being served by each RCCO.

(4) This section is repealed, effective July 15, 2018.



§ 25.5-5-418. Primary care provider sustainability fund - creation - use of fund

The primary care provider sustainability fund is hereby created in the state treasury. The fund consists of money transferred to the fund from the children's basic health plan trust created in section 25.5-8-105 (1) pursuant to section 25.5-8-105 (8)(b) and any other money that the general assembly may appropriate or transfer to the fund. The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund. Any unexpended and unencumbered money in the fund at the end of any fiscal year remains in the fund and shall not be credited or transferred to the general fund or any other fund. Subject to annual appropriation by the general assembly, the state department may expend money from the fund for the purpose of increasing access to primary care through rate enhancements for primary care office visits, preventive medicine visits, counseling and health-risk assessments, immunization administration, health screening services, and newborn care, including neonatal critical care. Money expended from the fund for the purposes of increasing access to primary care through rate enhancements supplements and does not supplant general fund appropriations for that purpose.



§ 25.5-5-419. Accountable care collaborative - reporting - rules

(1) In 2011, the state department created the accountable care collaborative, also referred to in this title 25.5 as the medicaid coordinated care system. The state department shall continue to provide care delivery through the accountable care collaborative. The goals of the accountable care collaborative are to improve member health and reduce costs in the medicaid program. To achieve these goals, the state department's implementation of the accountable care collaborative must include, but need not be limited to:

(a) Establishing primary care medical homes for medicaid clients within the accountable care collaborative;

(b) Providing regional care coordination and provider network support;

(c) Providing data to regional entities and providers to help manage client care;

(d) Integrating the delivery of behavioral health, including mental health and substance use disorders, and physical health services for clients;

(e) Connecting primary care with specialty care and nonhealth community supports;

(f) Promoting member choice and engagement;

(g) Promoting telehealth and telemedicine;

(h) Utilizing innovative care models and provider payment models as part of the care delivery system, including capitated managed care models within the broader accountable care collaborative;

(i) Receiving feedback from affected stakeholder groups;

(j) Establishing a flexible structure that would allow for the efficient operation of the accountable care collaborative to further include medicaid populations and services, including long-term care services and supports; and

(k) Establishing a care delivery system and provider payment platform that can adapt to changing federal financial participation models or funding levels.

(2) The state department shall facilitate transparency and collaboration in the development, performance management, and evaluation of the accountable care collaborative through the creation of stakeholder advisory committees.

(3) On or before December 1, 2017, and on or before December 1 each year thereafter, the state department shall prepare and submit a report to the joint budget committee, the public health care and human services committee of the house of representatives, and the health and human services committee of the senate, or any successor committees, concerning the implementation of the accountable care collaborative. Notwithstanding the provisions of section 24-1-136 (11)(a)(I), the report required pursuant to this subsection (3) continues indefinitely. At a minimum, the state department's report must include the following information concerning the accountable care collaborative:

(a) The number of medicaid clients enrolled in the program;

(b) Performance results with an emphasis on member health impacts;

(c) Current administrative fees and costs for the program;

(d) Fiscal performance;

(e) A description of activities that promote access to services for medicaid members in rural and frontier counties;

(f) A description of the state department's coordination with entities that authorize long-term care services for medicaid clients;

(g) Information on any advisory committees created, including the participants, focus, stakeholder feedback, and outcomes of the work of the advisory committees;

(h) Future areas of program focus and development, including, among others, a plan to study the costs and benefits of further coverage of substance use disorder treatment; and

(i) Information concerning efforts to reduce medicaid waste and inefficiencies through the accountable care collaborative, including:

(I) The specific efforts within the accountable care collaborative, including a summary of technology-based efforts, to identify and implement best practices relating to cost containment; reducing avoidable, duplicative, variable, and inappropriate uses of health care resources; and the outcome of those efforts, including cost savings, if known;

(II) Any statutes, policies, or procedures that prevent regional entities from realizing efficiencies and reducing waste within the medicaid system; and

(III) Any other efforts by regional entities or the state department to ensure that those who provide care for medicaid clients are aware of and actively participate in reducing waste within the medicaid system.

(4) On or before December 1, 2017, the state department shall submit a report to the joint budget committee, the public health care and human services committee of the house of representatives, and the health and human services committee of the senate, or any successor committees, outlining the statutory changes needed to part 4 of this article 5 relating to the statewide managed care system, as well as any other sections of the Colorado Revised Statutes, in order to align Colorado law with the federal "Medicaid and CHIP Managed Care Final Rule", CMS-2390-F.

(5) The state board shall promulgate rules implementing the accountable care collaborative.

(6) The state department shall consider new technologies and business practices for medical management reform that would reduce medical costs due to misuse, overuse, waste, fraud, and abuse. Better drug management, especially of avoidable prescriptions and inefficient use of specialty drugs, would allow the entire prescription drug cost continuum to be managed more effectively to contain costs and achieve better patient outcomes. New technologies and business practices for medical management reform may also benefit Colorado by providing a more powerful medicaid enrollment platform that properly enrolls only those individuals who are truly eligible for medicaid benefits.



§ 25.5-5-420. Advancing care for exceptional kids

Within one hundred twenty days of the enactment of the federal "Advancing Care for Exceptional Kids Act", subject to available appropriations, the state department shall seek any federal approval necessary to fund, in cooperation with hospitals that meet the specified requirements, the implementation of an enhanced pediatric health home for children with complex medical conditions. Requirements for participation by the state department, along with the requirement of an enhanced pediatric health home, are stipulated by the "Advancing Care for Exceptional Kids Act" and shall be complied with accordingly.






Part 5 - Prescription Drugs

§ 25.5-5-500.3. Authorization to bill third party

As a condition of doing business in the state, each provider is deemed to authorize the state department, or an independent contractor retained by the state department, to bill a third party, as defined in section 25.5-4-209 (2)(g)(II), on behalf of the provider if the third party is determined to be liable to pay for care pursuant to sections 25.5-4-209 and 25.5-4-300.4.



§ 25.5-5-501. Providers - drug reimbursement

(1) (a) As to drugs for which payment is made, the state board's rules for payment must include the requirement that the generic equivalent of a brand-name drug be prescribed if the generic equivalent is a therapeutic equivalent to the brand-name drug, except when reimbursement to the state for a brand-name drug makes the brand-name drug less expensive than the cost of the generic equivalent. The state department shall grant an exception to this requirement if the patient has been stabilized on a medication and the treating physician, or a pharmacist with the concurrence of the treating physician, is of the opinion that a transition to the generic equivalent of the brand-name drug would be unacceptably disruptive. The requirements of this subsection (1) do not apply to medications for the treatment of behavioral or mental health disorders, cancer, epilepsy, or human immunodeficiency virus and acquired immune deficiency syndrome.

(b) The provisions of this subsection (1) shall apply to fee-for-service and primary care physician program recipients.

(2) It is the general assembly's intent that requiring the use of a generic equivalent of a brand-name drug will produce savings within the state's medicaid program. The state department, therefore, is authorized to use savings in the medical services premiums appropriations to fund the administrative review process required by subsection (1) of this section.



§ 25.5-5-502. Unused medications - reuse - rules

(1) As used in this section, unless the context otherwise requires, "medication" means prescription medication that is not a controlled substance.

(2) A pharmacist participating in the medical assistance program may accept unused medication from a licensed facility, as defined in section 12-42.5-133 (1)(a), C.R.S., or a licensed health care provider for the purpose of dispensing the medication to another person. A pharmacist shall reimburse the state department for the cost of medications that the state department has paid to the pharmacist if medications are returned to a pharmacist and the medications are available to be dispensed to another person. Medications shall only be available to be dispensed to another person under this section if the medications are:

(a) Liquid and the vial is still sealed and properly stored;

(b) Individually packaged and the packaging has not been damaged; or

(c) In the original, unopened, sealed, and tamper-evident unit dose packaging.

(3) Medication dispensed pursuant to this section shall bear an expiration date that is later than six months after the date the drug was donated.

(4) Any savings realized through reimbursements received pursuant to subsection (1) of this section shall fund the administration of this section.

(5) The state board, in consultation with the state board of pharmacy, shall adopt rules for the implementation of this section.



§ 25.5-5-503. Prescription drug benefits - authorization - dual-eligible participation

(1) The state department is authorized to ensure the participation of Colorado medical assistance recipients, who are also eligible for medicare, in any federal prescription drug benefit enacted for medicare recipients.

(2) Prescribed drugs shall not be a covered benefit under the medical assistance program for a recipient who is eligible for a prescription drug benefit program under medicare; except that, if a prescribed drug is not a covered Part D drug as defined in the "Medicare Prescription Drug, Improvement, and Modernization Act of 2003", Pub.L. 108-173, the prescribed drug may be a covered benefit if it is otherwise covered under the medical assistance program and federal financial participation is available.



§ 25.5-5-504. Providers of pharmaceutical services

(1) Consistent with the provisions of section 25.5-4-401 (1), and consistent with subsections (2) and (3) of this section, and subject to available appropriations, no provider of pharmaceutical services who meets the conditions imposed by this article and articles 4 and 6 of this title and who complies with the terms and conditions established by the state department and contracting health maintenance organizations and prepaid health plans shall be excluded from contracting for the provision of pharmaceutical services to recipients authorized in this article and articles 4 and 6 of this title.

(2) This provision shall not apply to a health maintenance organization or prepaid health plan that enrolls less than forty percent of all the resident medicaid recipients in any county with over one thousand medicaid recipients.

(3) The state board shall establish specifications in rules in order to provide criteria to health maintenance organizations and prepaid health plans which ensure the accessibility and quality of service to clients and the terms and conditions for pharmaceutical contracts.



§ 25.5-5-505. Prescribed drugs - mail order - rules

(1) (a) (I) The state board shall adopt by rule a system to allow medical assistance recipients the option to receive through the mail prescribed maintenance medications used to treat chronic medical conditions.

(II) The state board rules must include the definition of maintenance medications. The rules may allow a medical assistance recipient to receive through the mail up to a three-month supply, or the maximum allowed under federal law, of maintenance medications used to treat chronic medical conditions.

(b) To the extent allowed by federal law, the state department shall require that a medical assistance recipient receiving prescription medication through the mail pay the same copayment amount as a medical assistance recipient receiving prescription medication through any other method. The state department shall encourage medical assistance recipients who choose to receive maintenance medications through the mail to use local retail pharmacies for mail delivery.

(c) A pharmacy may provide maintenance medications through the mail to medical assistance recipients in accordance with all applicable state and federal laws if the pharmacy is enrolled as a provider with the state department and is registered with the state board of pharmacy, created and existing pursuant to section 12-42.5-103, C.R.S.

(d) A nonresident prescription drug outlet doing business in this state shall provide a means for recipients of state medical assistance who have third-party insurance with whom the nonresident prescription drug outlet has a contractual relationship to receive their required pharmacy benefits at a cost to the recipients of no more than the legally allowed state medical assistance copayment. If a third-party insurance carrier's copayment or deductible for pharmacy benefits is larger than the legally allowed state medical assistance copayment, the prescription drug outlet may bill the state medical assistance program for the difference pursuant to state medical assistance reimbursement rules.

(1.5) The state department shall publish on its website and include in the recipient handbook the following information for recipients enrolled in fee-for-service medical assistance programs:

(a) That a medical assistance recipient may use the pharmacy of his or her choice;

(b) That a medical assistance recipient may use a local retail pharmacy for mail delivery of maintenance medications, if offered; and

(c) That the copayment amount for prescription medications is the same at any pharmacy enrolled in the medical assistance program.

(2) The state department shall seek any federal authorization necessary to implement this section.



§ 25.5-5-506. Prescribed drugs - utilization review

(1) The state department shall develop and implement a drug utilization review process to assure the appropriate utilization of drugs by patients receiving medical assistance in the fee-for-service and primary care physician programs. The review process shall include the monitoring of prescription information and shall address at a minimum underutilization and overutilization of benefit drugs. Periodic reports of findings and recommendations shall be forwarded to the state department.

(2) It is the general assembly's intent that the implementation of a drug utilization review process for the fee-for-service and primary care physician programs will produce savings within the state's medicaid program. The state department, therefore, is authorized to use savings in the medical services premiums appropriations to fund the development and implementation of a drug utilization review process for these programs, as required by subsection (1) of this section. The state department may contract on a contingency basis for the development or implementation of the review process required by subsection (1) of this section.

(3) (a) The state department shall implement drug utilization mechanisms, including, but not limited to, prior authorization, to control costs in the medical assistance program associated with prescribed drugs. The state board shall promulgate a rule that outlines a process in which any interested party may be notified of and comment on the implementation of any prior authorization for a class of prescribed drugs before the class is prior authorized.

(b) Repealed.



§ 25.5-5-507. Prescription drug information and technical assistance program - rules

There is hereby created the prescription drug information and technical assistance program. The program shall provide advice on the prudent use of prescription drugs to persons who receive prescription drug benefits pursuant to this part 5. The state department shall contract with licensed pharmacists for statewide medicaid pharmacy services and pharmacy consultations for persons receiving prescription drug benefits pursuant to this part 5 regarding how each person may, with the approval of the appropriate prescribing health care provider, avoid dangerous drug interactions, improve patient outcomes, and save the state money for the drugs prescribed. The state department shall promulgate rules to establish and administer the program and to provide incentive payments to pharmacists and physicians who participate in the program. The state department shall design a calculation for savings under the program.






Part 6 - Program for Teen Pregnancy and Dropout Prevention

§ 25. 5-5-601 to 25.5-5-605. (Repealed)

(2) Section 25.5-5-605 provided for the repeal of this part 6, effective September 1, 2016. (See L. 2011, p. 1458.)






Part 7 - Telemedicine Pilot Programs for Chronic Medical Conditions






Article 6 - Colorado Medical Assistance Act - Long-Term Care

Part 1 - Long-Term Care Administration

§ 25.5-6-101. Spousal protection - protection of income and resources for community spouse - definitions - amounts retained - responsibility of state department - right to appeal

(1) As used in this section, unless the context otherwise requires:

(a) "Community spouse" means the spouse of a person who is in an institution or nursing facility, the spouse of a person who is enrolled in the PACE program authorized pursuant to section 25.5-5-412, or the spouse of a person who is receiving home- and community-based services pursuant to this article.

(b) "Community spouse monthly income allowance" means the amount by which the minimum monthly maintenance needs allowance exceeds the amount of monthly income that is available to the community spouse.

(c) "Community spouse resource allowance" means the amount of assets, excluding the value of the home and other exempt resources under federal law, that the community spouse shall be allowed to retain and that shall not be available to cover an institutionalized spouse's cost of care.

(d) (I) "Institutionalized spouse" means an individual who is in an institution or nursing facility who is married to a spouse who is not in an institution or nursing facility.

(II) For purposes of this section, "institutionalized spouse" includes an individual who is enrolled in the PACE program authorized pursuant to section 25.5-5-412 or is receiving home- and community-based services pursuant to this article, and who is married to a spouse who is not enrolled in the PACE program or receiving home- and community-based services.

(e) (I) (A) "Minimum monthly maintenance needs allowance" means an amount which is equal to an applicable percent of the nonfarm income official poverty line (increased annually by the consumer price index for all urban consumers), as defined by the federal office of management and budget, for a family unit of two members.

(B) For the purposes of sub-subparagraph (A) of this subparagraph (I), the applicable percent shall be: As of September 30, 1989, one hundred twenty-two percent; as of July 1, 1991, one hundred thirty-three percent; as of July 1, 1992, one hundred fifty percent.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (e), the minimum monthly maintenance needs allowance may be increased on an individual basis if:

(A) The community spouse has shelter and utilities expenses that exceed thirty percent of the minimum monthly maintenance needs allowance; except that the total allowance shall not exceed fifteen hundred dollars (increased annually by the consumer price index for all urban consumers);

(B) Either spouse is responsible for a dependent family member, including children, parents, or siblings who reside with the community spouse; or

(C) The community spouse has exceptional circumstances which would result in significant financial duress.

(2) (a) In order to implement the medical assistance program in compliance with the federal "Medicare Catastrophic Coverage Act of 1988", as amended, the state department shall ensure, when an institutionalized spouse is eligible for medical assistance under this article and articles 4 and 5 of this title, that the community spouse retain a community spouse monthly income allowance but only to the extent that income of the institutionalized spouse is made available to the community spouse.

(b) (I) The resources available to the married couple shall be calculated at the beginning of a continuous period of institutionalization of the institutionalized spouse. The community spouse shall retain the remainder of the couple's countable resources up to the federal maximum resource allowance as a community spouse resources allowance. The institutionalized spouse may keep an amount up to the amount of resources allowed under the federal medicaid program.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (b), if either spouse establishes that the community spouse resource allowance is inadequate to raise the community spouse's income to the minimum monthly maintenance needs allowance, an amount adequate to provide the minimum monthly maintenance needs allowance shall be substituted.

(3) The state board shall have the authority to promulgate any rules that are necessary to implement the provisions of this section in accordance with the federal "Medicare Catastrophic Coverage Act of 1988", as amended. The rules adopted by the state board shall include, as a minimum, provisions regarding the following matters:

(a) The treatment of a married couple's income and resources before and after eligibility for medical assistance is established, including the basis for dividing such income and resources between the two parties;

(b) The process for appealing any determinations regarding income and resources that are made pursuant to these rules.



§ 25.5-6-102. Court-approved trusts - transfer of property for persons seeking medical assistance for nursing home care - undue hardship - legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The state makes significant expenditures for nursing home care under the "Colorado Medical Assistance Act";

(b) A large number of persons do not have enough income to afford nursing home care, but have too much income to qualify for state medical assistance, a situation popularly referred to as the "Utah gap";

(c) Some persons in the Utah gap, through innovative court-approved trust arrangements, have become qualified for state medical assistance, thereby increasing state medical assistance expenditures;

(d) It is therefore appropriate to enact state laws which limit such court-approved trusts in a manner that is consistent with Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396 et seq., as amended, and which provide that persons who qualify for assistance as a result of the creation of such trusts shall be treated the same as any other recipient of medical assistance for nursing home care;

(e) In enacting this section, the general assembly intends only to limit certain court-approved trusts and court-approved transfers of property. It is not the general assembly's intent to approve or disapprove of privately created trusts or private transfers of property made under the same or similar circumstances.

(2) The county department shall verify that an applicant for medical assistance for nursing home care, pursuant to the provisions of this title, meets applicable eligibility criteria for assistance other than those set forth in subsection (3) of this section. Upon verification, for eligibility purposes and in accordance with subsection (3) of this section, the county department shall make a determination of the status of any court-approved trust established for or court-approved transfer of property made by or for the applicant.

(3) (a) If a person who applies for medical assistance for nursing home care would be deemed ineligible for assistance as a result of deeming a court-approved trust established for the applicant as a medicaid qualifying trust or as a result of deeming property in the court-approved trust as an improper transfer of assets, the person's application shall, nonetheless, be treated as a case of undue hardship and the person shall be eligible for medical assistance for said care if the establishment of the court-approved trust meets the following criteria:

(I) The applicant's monthly gross income from all sources, without reference to the court-approved trust, exceeds the income eligibility standard for medical assistance then in effect but is less than the average private pay rate for nursing home care for the geographic region in which the applicant lives;

(II) The property used to fund the trust shall be limited to monthly unearned income owned by the applicant, including any pension payment;

(III) The applicant and the state medical assistance program shall be the sole beneficiaries of the trust. The entire corpus of the trust, or as much of the corpus as may be distributed each month without violating federal requirements for federal financial participation, shall be distributed each month for expenses related to the beneficiary's nursing home care that are approved under the medical assistance program; except that an amount reasonably necessary to maintain the existence of the trust and to comply with federal requirements may be retained in the trust. Deductions may be distributed from the trust to the same extent deductions from the income of a nursing home resident who is not a trust beneficiary are allowed under the medical assistance program, which shall include the following:

(A) A monthly personal needs allowance;

(B) Payments to the beneficiary's community spouse or dependent family members as provided and in accordance with Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396r-5, as amended, and section 25.5-6-101;

(C) Specified health insurance costs and special medical services provided under Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396a(r), as amended; and

(D) Any other deduction provided in the rules of the state department.

(IV) Upon the death of the beneficiary, a remainder interest in the corpus of the trust shall pass to the state agency responsible for administering the state medical assistance program;

(V) The trust shall not be subject to modification by the beneficiary or the trustee unless otherwise provided by this section or section 15-14-412.5, C.R.S.

(b) For the purposes of this subsection (3), "medicaid qualifying trust" shall have the same meaning as set forth in Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396a(k).

(4) The state board shall adopt rules as are necessary for the implementation of this section and as are necessary to comply with federal law. In addition, the state department shall amend the state medical assistance plan in a manner that is consistent with the provisions of this section.

(5) This section shall take effect January 1, 1992, and shall apply to any court-approved trust established for or court-approved transfer of property made by or for a protected person applying for or receiving medical assistance for nursing home care pursuant to the provisions of this title, on or after said date; except that a court-approved trust created before said date that does not comply with this section shall be modified to comply with this section no later than July 1, 1992, before which time the court-approved trust or court-approved transfer of property to a trust shall not render the protected person ineligible for medical assistance.

(6) The provisions of this section shall not apply if federal funds are not available for persons who would qualify for medical assistance as a result of a court-approved trust that meets the criteria set forth in this section.

(7) This section shall apply to trusts established or transfers of property made prior to July 1, 1994. The provisions set forth in sections 15-14-412.6 to 15-14-412.9, C.R.S., and any rules adopted by the state board pursuant to section 25.5-6-103 shall apply to trusts established or property transferred on or after that date.



§ 25.5-6-103. Court-approved trusts - transfer of property for persons seeking medical assistance - rule-making authority for trusts created on or after July 1, 1994 - undue hardship

(1) The state board shall adopt such rules as are necessary with respect to trusts established pursuant to sections 15-14-412.6 to 15-14-412.9, C.R.S. The state board shall adopt rules that address, but need not be limited to, the following:

(a) The definition, including any limitations, of permissible distributions from trusts, taking federal guidelines into consideration;

(b) Reasonable financial reimbursement or incentives to the state department, county departments of social services, and any other designated agencies for the efforts and expenses in monitoring trusts, and where necessary, for the recovery of trust property that has been improperly distributed or otherwise expended.

(2) The state board shall comply with Title XIX of the federal "Social Security Act", 42 U.S.C. sec. 1396p (d)(5), as amended, which requires the state medicaid agency to establish procedures, in accordance with standards specified by the secretary of the United States department of health and human services, under which the state medicaid agency may waive the application of the general rules for considering trust property in determining eligibility for medical assistance if the applicant for medical assistance establishes that the application of the general rules would work an undue hardship on the individual.

(3) The state department shall determine the feasibility of providing ongoing support of dependents by using the trust corpus during the life of the person for whom a trust is created or using the remainder of the trust after the death of the person for whom the trust was created. If the state department determines that it is feasible to provide that support, the state department shall seek a waiver from the federal government to permit the use of trust property for that purpose.



§ 25.5-6-104. Long-term care placements - comprehensive and uniform client assessment instrument - report - legislative declaration - definitions - repeal

(1) (a) The general assembly hereby finds, determines, and declares that there is an increasing strain on long-term care services in the state; that the number of persons in need of long-term care continues to grow; that community-based resources are not integrated into a centralized system for referrals, assessment of needs, development of care plans, and case management; and that persons in need of long-term care services have difficulty accessing and using the current system, which is fragmented and which results in inappropriate placements.

(b) The general assembly further finds, determines, and declares that the state is in need of a long-term care system that organizes each long-term care client's entry, assessment of need, and service delivery into a single unified system; and that such system must include, at a minimum, a locally established single entry point administered by a designated entity, a single client assessment instrument and administrative process, targeted case management in order to maximize existing federal, state, and local funding, case management, and an accountability mechanism designed to assure that budget allocations are being effectively managed.

(c) The general assembly therefore concludes that it is appropriate to develop and implement a comprehensive and uniform long-term care client assessment process and to study the establishment of a single entry point system that provides for the coordination of access and service delivery to long-term care clients at the local level, that is available to all persons in need of long-term care, and that is well managed and cost-efficient.

(2) As used in this section and in sections 25.5-6-105 to 25.5-6-107, unless the context otherwise requires:

(a) "Activities of daily living" means the basic self-care activities, including eating, bathing, dressing, transferring from bed to chair, bowel and bladder control, and independent ambulation.

(b) "Case management services" means the assessment of a long-term care client's needs, the development and implementation of a care plan for such client, the coordination and monitoring of long-term care service delivery, the direct delivery of services as provided by this article or by rules adopted by the state board pursuant to this article, the evaluation of service effectiveness, and the reassessment of such client's needs, all of which shall be performed by a single entry point as defined in paragraph (k) of this subsection (2).

(c) "Community-based" means services provided in an individual's home or in a homelike setting. "Community-based" does not include a hospital, hospital unit, nursing facility, or nursing home.

(d) "Comprehensive and uniform client assessment process" means a standard procedure, which includes the use of a uniform assessment instrument, to measure a client's functional capacity, to determine the social and medical needs of a current or potential client of any long-term care program, and to target resources to the functionally impaired.

(e) "Continuum of care" means an organized system of long-term care, benefits, and services to which a client has access and which enables a client to move from one level or type of care to another without encountering gaps in or barriers to service.

(f) "Information and referral" means the provision of specific, accurate, and timely public information about services available to aging and disabled adults in need of long-term care and referral to alternative agencies, programs, and services based on client inquiries.

(g) "Instrumental activities of daily living" means home management and independent living activities such as cooking, cleaning, using a telephone, shopping, doing laundry, providing transportation, and managing money.

(h) "Long-term care" means those services designed to provide diagnostic, preventive, therapeutic, rehabilitative, supportive, and maintenance services for individuals who have chronic physical or mental impairments, or both, in a variety of institutional and noninstitutional settings, including the home, with the goal of promoting the optimum level of physical, social, and psychological functioning of the individuals.

(i) "Resource development" means the study, establishment, and implementation of additional resources or services which will extend the capabilities of community long-term care systems to better serve long-term care clients.

(j) "Screening" means a preliminary determination of need for long-term care services and, on the basis of such determination, the making of an appropriate referral for a client assessment in accordance with subsection (3) of this section or referral to another community resource to assist clients who are not in need of long-term care services.

(k) "Single entry point" means the availability of a single access or entry point within a local area where a current or potential long-term care client can obtain long-term care information, screening, assessment of need, and referral to appropriate long-term care program and case management services.

(3) (a) On or before July 1, 1991, the state department shall establish, by rule in accordance with article 4 of title 24, C.R.S., a comprehensive and uniform client assessment process for all individuals in need of long-term care, the purpose of which is to determine the appropriate services and levels of care necessary to meet clients' needs, to analyze alternative forms of care and the payment sources for such care, and to assist in the selection of long-term care programs and services that meet clients' needs most cost-efficiently.

(b) Participation in the process shall be mandatory for clients of publicly funded long-term care programs, including, but not limited to, the following:

(I) Nursing facilities;

(II) Home- and community-based services for the elderly, the blind, and the disabled;

(III) Alternative care facilities;

(IV) to (VI) (Deleted by amendment, L. 2008, p. 437, § 1, effective August 5, 2008.)

(VII) Home health services for long-term care clients; and

(VIII) Home- and community-based services for persons living with acquired immune deficiency syndrome (AIDS).

(c) Private paying clients of long-term care programs may participate in the process for a fee to be established by the state department and adopted through rules.

(d) The state department, through rules, shall develop and implement no later than July 1, 1991, a uniform long-term care client needs assessment instrument for all individuals needing long-term care. The instrument shall be used as part of the comprehensive and uniform client assessment process to be established in accordance with paragraph (a) of this subsection (3) and shall serve the following functions:

(I) To obtain information on each client's status in the following areas:

(A) Activities of daily living and instrumental activities of daily living;

(B) Physical health;

(C) Cognitive and emotional well-being;

(D) Social interaction and current support resources;

(II) To assess each client's physical environment in terms of meeting the client's needs;

(III) To obtain information on each client's payment sources, including obtaining financial eligibility information for publicly funded long-term care programs;

(IV) To disclose the need for more intensive needs assessments in areas such as nutrition, adult protection, dementia, and mental health;

(V) To prioritize a client's need for care using criteria established by the state department for specific publicly funded long-term care programs;

(VI) To serve as the functional assessment for the determinations of medical necessity.

(e) On and after July 1, 1991, no publicly funded client shall be placed in a long-term care program unless such placement is in accordance with rules adopted by the state board in implementing this section.

(4) Repealed.

(5) (a) On or before July 1, 2018, pursuant to the state department's ongoing stakeholder process relating to eligibility determination for long-term services and supports pursuant to this article, the state department shall select a needs assessment tool for persons receiving long-term services and supports, including persons with intellectual and developmental disabilities who are eligible for services pursuant to section 25.5-6-409. Once selected, the state department shall begin assessing client needs using the needs assessment tool as soon as practicable.

(b) Pursuant to the state department's ongoing stakeholder process relating to eligibility determination for long-term services and supports pursuant to this article, the state department shall develop or select the needs assessment tool in collaboration with persons with intellectual and developmental disabilities who receive services, legal guardians, case managers, and any other stakeholders as determined by the state department.

(c) The needs assessment tool developed or selected by the state department must include a reasonable reassessment process, set forth in state board rules, that allows a reassessment to be completed within thirty days after receipt of a request for reassessment made by a person with intellectual and developmental disabilities or his or her legal guardian.

(d) (I) Once the state department has selected a needs assessment tool, the state department shall report to the public health care and human services committee of the house of representatives, or its successor committee; the health and human services committee of the senate, or its successor committee; and the joint budget committee concerning the needs assessment tool selected and the level of stakeholder involvement in the process of selecting the tool.

(II) This paragraph (d) is repealed, effective July 1, 2019.



§ 25.5-6-105. Legislative declaration relating to implementation of single entry point system

(1) The general assembly hereby finds, determines, and declares that:

(a) A study of a single entry point system in accordance with former section 26-4.5-404, C.R.S., has been completed;

(b) The establishment of a single entry point system for the coordination of access to existing services and service delivery for all long-term care clients at the local level can be implemented in a cost-efficient manner;

(c) The implementation of a well-managed single entry point system will result in the utilization of more appropriate services by long-term care clients over time and will provide better information on the unmet service needs of clients; and

(d) The implementation of a statewide single entry point system is a comprehensive undertaking and would be more conducive to a phased-in approach.

(2) The general assembly further finds, determines, and declares that it is appropriate to develop and implement, through four phases, a single entry point system for the state and, therefore, enacts sections 26-4-522 to 26-4-525, which were relocated to sections 25.5-6-106 and 25.5-6-107, respectively, in the 2006 recodification of this title, to provide for such development and implementation.



§ 25.5-6-106. Single entry point system - authorization - phases for implementation - services provided

(1) Authorization. The state board is hereby authorized to adopt rules providing for the establishment of a single entry point system that consists of single entry point agencies throughout the state for the purpose of enabling persons eighteen years of age or older in need of long-term care to access appropriate long-term care services.

(2) Single entry point agencies - service programs - functions. (a) A single entry point agency must be an agency in a local community through which any person eighteen years of age or older who is in need of long-term care can access needed long-term care services. A single entry point agency may be a private, nonprofit organization; a county agency, including a county department of human or social services; a county nursing service; an area agency on aging; or a multicounty agency. Persons in need of specialized assistance such as services for persons with intellectual and developmental disabilities or behavioral or mental health disorders may be referred by a single entry point agency to programs under the department of human services.

(b) The agency may serve private paying clients on a fee-for-service basis and shall serve clients of publicly funded long-term care programs, including, but not limited to, the following:

(I) Nursing facility care;

(II) Home- and community-based services for the elderly, blind, and disabled;

(III) Home- and community-based services for persons living with acquired immune deficiency syndrome;

(IV) Long-term home health care, including services provided by a PACE organization providing a program of all-inclusive care for the elderly pursuant to section 25.5-5-412;

(V) Home care allowance;

(VI) Alternative care facilities;

(VII) Adult foster care;

(VIII) Certain in-home services available pursuant to the federal "Older Americans Act of 1965", as amended; and

(IX) Home- and community-based services for persons with brain injury.

(c) The major functions of a single entry point shall include, but need not be limited to, the following:

(I) Providing information;

(II) Screening and referral services;

(III) Assessing clients' needs in accordance with section 25.5-6-104;

(IV) Developing plans of care for clients;

(V) Determining payment sources available to clients for long-term care services;

(VI) Authorizing the provision of certain long-term care services, as designated by the state department;

(VII) Determining eligibility for certain long-term care programs, as designated by the state department;

(VIII) Delivering case management services as an administrative function;

(IX) Targeting outreach efforts to those most at risk of institutionalization;

(IX.5) Informing eligible persons about the benefits of participating in the program of all-inclusive care for the elderly provided by a PACE organization pursuant to section 25.5-5-412 as an alternative to enrollment in a managed care organization, an organization contracted with the state department pursuant to part 4 of article 5 of this title, or other risk-bearing entity.

(X) Identifying resource gaps and coordinating resource development;

(XI) Recovering overpayment of benefits in accordance with rules adopted by the state board;

(XII) Maintaining fiscal accountability; and

(XIII) Rendering state certified services, as provided by state board rules, as a qualified and state certified agency.

(3) State certification of a single entry point agency - quality assurance standards. (a) Upon selection of a single entry point agency, the state department shall contract with an agency for five years but shall recertify the agency annually based on an evaluation procedure provided for in paragraph (b) of this subsection (3).

(b) The state board shall adopt rules for the establishment of a quality assurance program for the purpose of monitoring the quality of services provided to clients and for recertifying single entry point agencies. The rules shall provide for: Procedures to evaluate the quality of services provided by the agency; an assessment of the agency's compliance with program requirements, including compliance with case management standards, which standards shall be adopted by the state department; an assessment of an agency's performance of administrative functions, including reasonable costs per client, timely responses, managing programs in one consolidated unit, on-site visits to clients, community coordination and outreach, and client monitoring; a determination as to whether targeted populations are being identified and served; and an evaluation concerning financial accountability.

(c) The state department shall monitor each single entry point agency in the state for compliance with quality assurance standards adopted by the state and may provide for the implementation of sanctions at any time for noncompliance. In addition, each county department may enter into cooperative agreements or contracts with the single entry point agencies to assure quality performance by the single entry point agency serving such county.

(d) Ongoing reimbursement to single entry points shall be contingent upon compliance with quality assurance standards.

(e) State board rules adopted pursuant to this section must include the requirement that, on and after January 1, 2019, prior to employment, a single entry point agency shall submit the name of a person who will be providing direct care, as defined in section 26-3.1-101 (3.5), to an at-risk adult, as defined in section 26-3.1-101 (1.5), as well as any other required identifying information, to the department of human services for a check of the Colorado adult protective services data system pursuant to section 26-3.1-111, to determine if the person is substantiated in a case of mistreatment of an at-risk adult.



§ 25.5-6-107. Financing of single entry point system

(1) The single entry point system shall be financed with the following moneys:

(a) Federal financial participation moneys available for case management for home- and community-based services pursuant to this article, and for administration of medical assistance programs, pursuant to Title XIX of the federal "Social Security Act", as amended;

(b) The state's share or contribution for specific long-term care programs in accordance with or pursuant to sections 26-1-122 and 26-2-114, C.R.S.;

(c) County contributions, as follows:

(I) The total for the fiscal year beginning July 1, 1990, and for each fiscal year thereafter, which totals shall serve as the base for determining the contribution required in subparagraph (II) of this paragraph (c), of the following: The counties' five percent contribution for home care allowance and adult foster care services as required by section 26-1-122, C.R.S.

(II) The amount contributed from each county in accordance with subparagraph (I) of this paragraph (c) after making an adjustment based on the percentage of an increase or decrease per fiscal year in the service costs for clients of such county. However, in no case shall a county be required under this subparagraph (II) to contribute more than a five percent increase in said service costs.

(2) County contributions for client services made in accordance with subparagraph (I) of paragraph (c) of subsection (1) of this section shall be expended only for clients of the county providing said contribution.



§ 25.5-6-108.5. Community long-term care studies - authority to implement - alternative care facility report

(1) (a) Subject to the receipt of sufficient moneys pursuant to paragraph (c) of this subsection (1), the state department shall contract for one or more studies of the population of recipients receiving services under the home- and community-based waivers authorized pursuant to this article. The state department shall make necessary data available to the contractor, including but not limited to data on activities of daily living. In selecting a contractor to perform any study conducted pursuant to this subsection (1), the state department is not required to follow the competitive bidding requirements of the "Procurement Code", articles 101 to 112 of title 24, C.R.S. The state department shall provide copies of all studies conducted pursuant to this subsection (1) to members of the health and human services committees of the general assembly, or any successor committees, and to the members of the joint budget committee.

(b) If a study conducted pursuant to this subsection (1) concludes that a program of home- and community-based services would result in cost savings, the state department shall seek any necessary federal authorization to implement the program. If federal authorization to implement the program is obtained, the state department shall request, through the state budget process, that the program be implemented. The state department shall report to the joint budget committee annually concerning the amount of any savings realized from the program.

(c) The state department is authorized to seek and accept gifts, grants, or donations from private and public sources for the purposes of this subsection (1); except that the state department may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this subsection (1) or any other law of the state. The state department shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the department of health care policy and financing cash fund created in section 25.5-1-109.

(2) (a) Subject to the receipt of sufficient moneys, one of the studies contracted for pursuant to subsection (1) of this section shall include research and analysis of:

(I) The number of recipients with incontinence, Alzheimer's disease, dementia, or other diagnoses of a chronic incapacitating condition that severely limit their activities of daily living who would benefit from receiving additional services through an alternative care facility thereby avoiding nursing home placement;

(II) The actuarially sound rate for providing services for the recipients at an alternative care facility;

(III) The amount of savings associated with providing services at an alternative care facility;

(IV) Recommendations for utilization controls or program controls for a program to provide services at an alternative care facility;

(V) The experiences of the program of all-inclusive care for the elderly, created pursuant to section 25.5-5-412, with tiered rates for alternative care facilities, including cost savings or cost avoidance;

(VI) Other states' experiences with tiered rates for alternative care facilities, including cost savings or cost avoidance; and

(VII) Recommendations for maintaining or improving quality of care.

(b) The study conducted pursuant to this subsection (2) shall be completed by January 1, 2012, and, if federal approval is obtained prior to final figure-setting for the fiscal year commencing July 1, 2012, the state department shall submit a request through the budget process for implementation of the approved changes for that fiscal year.



§ 25.5-6-110. Private-public partnership education and information program concerning long-term care insurance authorized

(1) The general assembly hereby declares that:

(a) A large number of Coloradans are in need of long-term health care;

(b) The cost of long-term care, especially nursing home care, is significant;

(c) Many persons in need of long-term care are ineligible for state medical assistance due to countable resources. When faced with the need for long-term care, such persons expend such resources to pay for nursing home care.

(d) A person's resources may cover only a relatively short period of care, often resulting in rendering such person impoverished, and after which time the person must rely on state medical assistance;

(e) Expenditures for long-term care represent a significant portion of the state's medical assistance budget;

(f) Unless Colorado implements new methods for financing long-term care, which methods include participation by the private sector, the cost to the state for long-term care will increase astronomically; and

(g) It is therefore appropriate to enact legislation that allows the state department, upon a determination by the executive director of the state department that it is feasible, to design and implement a private-public partnership for financing long-term care in this state.

(2) The state department shall cooperate with the division of insurance in the department of regulatory agencies in a private-public partnership for financing long-term care in this state through the availability of long-term care insurance policies that result in a reduction of total dependency on the medical assistance program to finance such care. It is the general assembly's intent that such partnership shall be designed to encourage individuals to purchase long-term care insurance, which, with respect to middle to higher income individuals, will have the result of eliminating or delaying the individual's need for medical assistance.

(3) Under the partnership described in subsection (2) of this section, the division of insurance shall implement statutory changes to article 19 of title 10, C.R.S., concerning long-term care policies that the general assembly hereby declares are necessary to accomplish the purpose of the partnership described in this section. In addition, the state department is encouraged to implement a public education-awareness program based on recommendations from an advisory committee that the executive director of the state department is hereby authorized to establish.

(4) The state department is authorized to seek and accept funds, grants, or donations from any private entity for implementing the public education-awareness program. In addition, if necessary, the state department may assess a fee in connection with conducting any public education-awareness training program or seminar. Any such fee collected shall be transmitted to the state treasurer, who shall credit the same to the long-term care insurance fund, which fund is hereby created. The moneys in the fund shall be subject to annual appropriation by the general assembly for the sole purpose of public education-awareness training programs and seminars.

(5) In addition to administering the public education-awareness program under the partnership, the state department shall seek a federal waiver from the requirement of section 13612 of the federal "Omnibus Budget Reconciliation Act of 1993" (OBRA), Public Law 103-66, that prevents the state department from granting medical assistance applicants a full or partial resource exemption in determining eligibility for medical assistance and an exemption from estate recovery requirements.

(6) The state department, if funds are available, shall contract with a public or private entity to conduct an evaluation of the public education-awareness program on or before December 1, 2000.

(7) With respect to a policyholder who has allowed his or her private long-term care insurance policy to lapse, if the person is found to be eligible for the medical assistance program, the state department is authorized to pay the premium for a reinstated policy pursuant to section 10-19-107 (2), C.R.S., if the state department finds that to do so is feasible and cost-efficient.



§ 25.5-6-113. Health home - integrated services - legislative declaration - contracting - definitions

(1) (a) The general assembly hereby finds and declares that:

(I) The state demographer office in the department of local affairs estimates that between 2005 and 2015, the portion of Colorado's population that is over sixty-five years of age will increase by more than twenty-three percent;

(II) This drastic increase in the population that is over sixty-five years of age is driven by the aging "baby boomer" generation and will result in a parallel increase in a demand for community long-term care services;

(III) Older adults, persons with disabilities, and their families need quality health care coverage and choice and flexibility in accessing community long-term care services that support their independence and ability to live in the least restrictive environment;

(IV) Research has shown that older adults suffer from higher rates of depression, have a higher risk of suicide, and have an increased misuse of prescription and illicit drugs, making the need for behavioral health care services essential to long-term care services;

(V) Coloradans deserve to have access to the proper level of health care;

(VI) The state needs a long-term care delivery system that addresses the needs of older adults, persons with disabilities, and their families, and health care coverage and coordination should not be fragmented or difficult to access; instead, it should be integrated to meet the needs of older adults, persons with disabilities, and their families;

(VII) A community long-term care system should be integrated, person-centered, and provide maximum service delivery and make efficient use of available public funds; and

(VIII) The system must ensure a comprehensive approach to long-term care that addresses the different demographic and geographic challenges in the state and the various long-term care services and supports that clients need.

(b) Therefore, the general assembly declares that a comprehensive approach to long-term care requires that programs and policies integrating and coordinating care under the medicaid program be flexible and allow for full participation by providers of long-term care services to ensure quality of care for clients and efficient use of limited resources.

(2) As used in this section, unless the context otherwise requires:

(a) "Dually eligible person" means a person who is eligible for assistance or benefits under both medicaid and medicare.

(b) "Health home" means a provider or group of providers that operate in coordination with a team of health care professionals that shall include primary care providers selected by an eligible individual with chronic conditions to provide health home services, as the term is defined in section 2703 of the federal "Patient Protection and Affordable Care Act", 42 U.S.C. sec. 1396w-4.

(3) (a) In determining the structure of health homes for chronic conditions for purposes of the federal "Patient Protection and Affordable Care Act", 42 U.S.C. sec. 1396w-4, and state plan amendments to the medicaid program, the state department shall include, to the extent permitted under federal law, provisions allowing providers of long-term care services and supports to participate as health homes or as part of a health home that provides:

(I) Comprehensive care management;

(II) Care coordination and health promotion;

(III) Comprehensive transitional care;

(IV) Patient and family support;

(V) Referral to community and social support services; and

(VI) The use of health information technology to link services, as is feasible and appropriate.

(b) The health home may consist of a multi-disciplinary team, including primary care management providers, behavioral health care providers, case managers, and providers of long-term care services and supports, including but not limited to single entry point agencies, nursing homes, alternative care facilities, day programs for the elderly, home care agencies, community mental health centers, hospice and palliative care centers, and community centered boards.

(4) To the extent provided under federal law, in integrating dually eligible persons, persons with chronic conditions, or persons needing long-term care services and supports in an organization with which the state department contracts pursuant to part 4 of article 5 of this title, the state department shall permit providers of long-term services and supports to contract as health homes or to provide some or all of the services provided by the organization contracted with the state department, which services may include, but need not be limited to, navigation of primary, specialty, or long-term care supports.

(5) Dually eligible clients may voluntarily elect to participate in a recognized medicare coordinated care system and may voluntarily elect to participate in the state department's medicaid coordinated care system.






Part 2 - Nursing Facilities

§ 25.5-6-201. Special definitions relating to nursing facility reimbursement

As used in this part 2, unless the context otherwise requires:

(1) "Acquisition cost" means the actual allowable cost to the owners of a capital-related asset or any improvement thereto as determined in accordance with generally accepted accounting principles.

(2) "Actual cost" or "cost" means the audited cost of providing services.

(3) "Administration and general services costs" means costs in the following categories:

(a) Advertising, recruitment, and public relations, to the extent that such costs are necessary, reasonable, and patient-related;

(b) Travel and training of facility staff, unless the travel includes residents of the facility or the training is for the facility staff described in paragraph (a) of subsection (15) of this section; and

(c) All other costs that are not direct or indirect health care services, raw food costs, or capital-related assets.

(4) "Appraised value" means the determination by a qualified appraiser who is a member of an institute of real estate appraisers, or its equivalent, of the depreciated cost of replacement of a capital-related asset to its current owner. The depreciated replacement appraisal shall be based on the "Boeckh Commercial Underwriter's Valuation System for Nursing Homes". The depreciated cost of replacement appraisal shall be redetermined every four years by new appraisals of the nursing facilities. The new appraisals shall be based upon rules promulgated by the state board.

(5) "Array of facility providers" means a listing in order from lowest per diem cost facility to highest for that category of costs or rates, as may be applicable, of all medicaid-participating nursing facility providers in the state.

(6) (a) "Base value" means:

(I) For the fiscal year 1986-87 and every fourth year thereafter, the appraised value of a capital-related asset;

(II) For each year in which an appraisal is not done pursuant to subparagraph (I) of this paragraph (a), the most recent appraisal together with fifty percent of any increase or decrease each year since the last appraisal, as reflected in the index.

(b) For the fiscal year 1985-86, the base value shall not exceed twenty-five thousand dollars per licensed bed at any participating facility, and, for each succeeding fiscal year, the base value shall not exceed the previous year's limitation adjusted by any increase or decrease in the index.

(c) An improvement to a capital-related asset, which is an addition to that asset, as defined by rules adopted by the state board, shall increase the base value by the acquisition cost of the improvement.

(7) "Capital-related asset" means the land, buildings, and fixed equipment of a participating facility.

(8) "Case-mix" means a relative score or weight assigned for a given group of residents based upon their levels of resources, consumption, and needs.

(9) "Case-mix adjusted direct health care services costs" means those costs comprising the compensation, salaries, bonuses, workers' compensation, employer-contributed taxes, and other employment benefits attributable to a nursing facility provider's direct care nursing staff whether employed directly or as contract employees, including but not limited to registered nurses, licensed practical nurses, and nurses' aides.

(10) "Case-mix index" means a numeric score assigned to each nursing facility resident based upon a resident's physical and mental condition that reflects the amount of relative resources required to provide care to that resident.

(11) "Case-mix neutral" means the direct health care costs of all facilities adjusted to a common case-mix.

(12) "Case-mix reimbursement" means a payment system that reimburses each facility according to the resource consumption in treating its case-mix of medicaid residents, which case-mix may include such factors as the age, health status, resource utilization, and diagnoses of the facility's medicaid residents as further specified in this section.

(13) "Class I facility" means a private for-profit or not-for-profit nursing facility provider or a facility provider operated by the state of Colorado, a county, a city and county, or special district that provides general skilled nursing facility care to residents who require twenty-four-hour nursing care and services due to their ages, infirmity, or health care conditions, including residents who are behaviorally challenged by virtue of a severe behavioral or mental health disorder.

(14) "Direct health care services costs" means those costs subject to case-mix adjusted direct health care services costs.

(15) "Direct or indirect health care services costs" means the costs incurred for patient support services, including the following:

(a) Salaries, payroll taxes, workers' compensation payments, training, and other employee benefits for registered nurses, licensed practical nurses, aides, medical records librarians, social workers, and activity personnel;

(b) Nonprescription drugs ordered by a physician;

(c) Consultant fees for nursing, medical records, patient activities, social workers, pharmacies, physicians, and therapies;

(d) Purchases, rentals, and costs incurred to operate, maintain, or repair health care equipment;

(e) Supplies for nurses, medical records personnel, social workers, activity personnel, and therapy personnel;

(f) Medical director fees;

(g) Therapies and other medically related services, including the following:

(I) Utilization review;

(II) Dental care, when required by federal law;

(III) Audiology;

(IV) Psychology;

(V) Physical therapy;

(VI) Recreational therapy;

(VII) Occupational therapy; and

(VIII) Speech therapy;

(h) Other patient support services determined and defined by the state board pursuant to rule;

(i) Raw food costs that do not include the costs of equipment, staff, or other costs associated with meal preparation;

(j) Malpractice insurance;

(k) Depreciation and interest for major health care equipment, such as equipment purchased for the sole purpose of providing care to facility residents; and

(l) Photocopying related to health care purposes such as medical records of patients.

(16) "Facility population distribution" means the number of Colorado nursing facility residents who are classified into each resource utilization group as of a specific point in time.

(17) "Fair rental allowance" means the product obtained by multiplying the base value of a capital-related asset by the rental rate.

(18) "Improvement" means the addition to a capital-related asset of land, buildings, or fixed equipment.

(19) "Index" means the RSMeans construction systems cost index or an equivalent index that is based upon a survey of prices of common building materials and wage rates for nursing home construction.

(20) "Index maximization" means classifying a resident who could be assigned to more than one category to the category with the highest case-mix index.

(21) "Median per diem cost" means the average daily cost of care and services per patient for the nursing facility provider that represents the middle of all of the arrayed facilities participating as providers or as the number of arrayed facilities may dictate, the mean of the two middle providers.

(22) "Minimum data set" means a set of screening, clinical, and functional status elements that are used in the assessment of a nursing facility provider's residents under the federal medicare and medicaid programs.

(23) "Normalization ratio" means the statewide average case-mix index divided by the facility's cost report period case-mix index.

(24) "Normalized" means multiplying the nursing facility provider's per diem case-mix adjusted direct health care services cost by its case-mix index normalization ratio for the purpose of making the per diem cost comparable among facilities based upon a common case-mix in order to determine the maximum allowable reimbursement limitation.

(25) "Nursing facility provider" means a facility provider that meets the state nursing home licensing standards established pursuant to section 25-1.5-103 (1)(a), C.R.S., and is maintained primarily for the care and treatment of inpatients under the direction of a physician.

(26) "Nursing salary ratios" means the relative difference in hourly wages of registered nurses, licensed practical nurses, and nurses' aides.

(27) "Nursing weights" means numeric scores assigned to each category of the resource utilization groups that measure the relative amount of resources required to provide nursing care to a nursing facility provider's residents.

(28) "Occupancy-imputed days" means the use of a predetermined number for patient days rather than actual patients days in computing per diem cost.

(29) "Per diem cost" means the daily cost of care and services per patient for a nursing facility provider.

(30) "Per diem rate" means the daily dollar amount of reimbursement that the state department shall pay a nursing facility provider per patient.

(31) "Provider fee" means a licensing fee, assessment, or other mandatory payment that is related to health care items or services as specified under 42 CFR 433.55.

(32) "Raw food" means the products and substances, including but not limited to nutritional supplements, that are consumed by residents.

(33) "Rental rate" means the average annualized composite rate for United States treasury bonds issued for periods of ten years and longer plus two percent. The rental rate shall not exceed ten and three-quarters percent nor fall below eight and one-quarter percent.

(34) "Resource utilization groups" means the system for grouping a nursing facility's residents according to their clinical and functional statuses as identified from data supplied by the facility's minimum data set as published by the United States department of health and human services.

(35) "Statewide average per diem rate" means the average daily dollar amount of the per patient payments to all medicaid-participating facility providers in the state.

(36) "Supplemental medicaid payment" means a lump sum payment that is made in addition to a provider's per diem rate. A supplemental medicaid payment is calculated on an annual basis using historical data and paid as a fixed monthly amount with no retroactive adjustment.



§ 25.5-6-202. Providers - nursing facility provider reimbursement - rules

(1) (a) (I) Subject to available appropriations, for the purpose of reimbursing a medicaid-certified class I nursing facility provider a per diem rate for the cost of direct and indirect health care services and raw food, the state department shall establish an annually readjusted schedule to pay each nursing facility provider the actual amount of the costs. The payment shall not exceed one hundred twenty-five percent of the median cost of direct and indirect health care services and raw food as determined by an array of all facility providers; except that, for state veteran nursing homes, the payment shall not exceed one hundred thirty percent of the median cost.

(II) For the fiscal year commencing July 1, 2009, and for each fiscal year thereafter, any increase in the direct and indirect health care services and raw food costs shall not exceed eight percent per year. The calculation of the eight percent per year limitation for rates effective on July 1, 2009, shall be based on the direct and indirect health care services and raw food costs in the as-filed facility's cost reports up to and including June 30, 2009. For the purposes of calculating the eight-percent limitation for rates effective after July 1, 2009, the limitation shall be determined and indexed from the direct and indirect health care services and raw food costs as reported and audited for the rates effective July 1, 2009.

(b) In computing per diem cost, each nursing facility provider shall annually submit cost reports, and actual days of care shall be counted, not occupancy-imputed days of care. In addition, in determining the median cost, the cost of direct health care shall be case-mix neutral. The cost reports used by the state department to establish the per diem cost shall be those filed with the state department during the period ending December 31 of the prior year following implementation of this subsection (1) and for each succeeding year. The state department shall redetermine the median per diem cost based upon the most recent cost reports filed during the period ending December 31 of the prior year.

(2) The state department shall further adjust and, subject to available appropriations, pay the per diem rate to the nursing facility provider for the cost of direct health care services based upon the acuity or case-mix of the nursing facility provider residents in order to provide for the resource utilization of its residents. The state department shall determine this adjustment in accordance with each resident's status as identified and reported by the nursing facility provider on its federal medicare and medicaid minimum data set assessment. The state department shall establish a case-mix index for each nursing facility provider according to the resource utilization groups system, using only nursing weights. The state department shall calculate nursing weights based upon standard nursing time studies and weighted by facility population distribution and Colorado-specific nursing salary ratios. The state department shall determine an average case-mix index for each nursing facility provider's medicaid residents on a quarterly basis.

(3) (a) Subject to available appropriations, for the purpose of reimbursing a medicaid-certified class I nursing facility provider a per diem rate for the cost of its administrative and general services, the state department shall establish an annually readjusted schedule to pay each nursing facility provider a reasonable price for the costs, which reasonable price shall be a percentage of the median per diem cost of administrative and general services as determined by an array of all nursing facility providers. For facilities of sixty licensed beds or fewer, the reasonable price shall be one hundred ten percent of the median per diem cost for all class I facilities. For facilities of sixty-one licensed beds and more, the reasonable price shall be one hundred five percent of the median per diem cost for all class I facilities.

(b) In computing per diem cost, each nursing facility provider shall annually submit cost reports to the state department, and actual days of care shall be counted, not occupancy-imputed days of care. The cost reports used to establish this median per diem cost shall be those filed during the period ending December 31 of the prior year following implementation of this subsection (3), and, for each succeeding fourth year, the state department shall redetermine the median per diem cost based upon the most recent cost reports filed during the period ending December 31 of the prior year.

(c) Repealed.

(4) In addition to the reimbursement components paid pursuant to subsections (1) to (3) of this section, a per diem rate constituting a fair rental allowance for capital-related assets shall be paid to each nursing facility provider as a rental rate based upon the nursing facility's appraised value.

(5) Subject to available moneys and the priority of the uses of the provider fees as established in section 25.5-6-203 (2)(b), in addition to the reimbursement rate components paid pursuant to subsections (1) to (4) of this section, the state department shall make a supplemental medicaid payment based upon performance to those nursing facility providers that provide services that result in better care and higher quality of life for their residents. This amount shall be determined by the state department based upon performance measures established in rules adopted by the state board in the domains of quality of life, quality of care, and facility management. The payment shall be computed annually as of July 1, 2009, and each July 1 thereafter, and shall not be less than twenty-five hundredths of one percent of the statewide average per diem rate for the combined rate components determined pursuant to subsections (1) to (4) of this section. During each state fiscal year, the state department may discontinue the supplemental medicaid payment established pursuant to this subsection (5) to any nursing facility provider that fails to comply with the established performance measures during the state fiscal year, and the state department may initiate the supplemental medicaid payment established pursuant to this subsection (5) to any provider who comes into compliance with the established performance measures during the state fiscal year.

(6) Subject to available moneys and the priority of the uses of the provider fees as established in section 25.5-6-203 (2)(b), in addition to the reimbursement rate components pursuant to subsections (1) to (5) of this section, the state department shall make a supplemental medicaid payment to nursing facility providers who have residents who have moderately to very severe mental health conditions, cognitive dementia, or acquired brain injury as follows:

(a) A supplemental medicaid payment shall be made to nursing facility providers that serve residents who have severe mental health conditions that are classified at a level II by the medicaid program's preadmission screening and resident review assessment tool. The state department shall compute this payment annually as of July 1, 2009, and each July 1 thereafter, and it shall be not less than two percent of the statewide average per diem rate for the combined rate components determined pursuant to subsections (1) to (4) of this section.

(b) A supplemental medicaid payment shall be made to nursing facility providers who serve residents with severe cognitive dementia or acquired brain injury. The state department shall calculate the payment based upon the resident's cognitive assessment established in rules adopted by the state board. The state department shall compute this payment annually as of July 1, 2009, and each July 1 thereafter, and it shall be not less than one percent of the statewide average per diem rate for the combined rate components determined under subsections (1) to (4) of this section.

(7) Subject to available moneys and the priority of the uses of the provider fees as established in section 25.5-6-203 (2)(b), in addition to the reimbursement rate components paid pursuant to subsections (1) to (6) of this section, the state department shall pay a nursing facility provider a supplemental medicaid payment for care and services rendered to medicaid residents to offset payment of the provider fee assessed under the provisions of section 25.5-6-203. The state department shall compute this payment annually, as of July 1, 2009, and each July 1 thereafter.

(8) (Deleted by amendment, L. 2009, (SB 09-263), ch. 203, p. 912, § 2, effective May 1, 2009.)

(9) (a) The per diem amount paid for direct and indirect health care services and administrative and general services costs shall include an allowance for inflation in the costs for each category using a nationally recognized service that includes the federal government's forecasts for the prospective medicare reimbursement rates recommended to the United States congress. Amounts contained in cost reports used to determine the per diem amount paid for each category shall be adjusted by the percentage change in this allowance measured from the midpoint of the reporting period of each cost report to the midpoint of the payment-setting period.

(b) (I) Except for changes in the number of patient days, the general fund share of the aggregate statewide average of the per diem rate net of patient payment pursuant to subsections (1) to (4) of this section shall be limited to an annual increase of three percent. The state's share of the reimbursement rate components pursuant to subsections (1) to (4) of this section may be funded through the provider fee assessed pursuant to the provisions of section 25.5-6-203 and any associated federal funds. Any provider fee used as the state's share and all federal funds shall be excluded from the calculation of the general fund limitation on the annual increase. For the fiscal year commencing July 1, 2009, and for each fiscal year thereafter, the general fund share of the aggregate statewide average per diem rate net of patient payment pursuant to subsections (1) to (4) of this section shall be calculated using the rates that were effective on July 1 of that fiscal year.

(II) If the aggregate statewide average per diem rate net of patient payment pursuant to subsections (1) to (4) of this section exceeds the general fund share, the amount of the average statewide per diem rate that exceeds the general fund share shall be paid as a supplemental medicaid payment using the provider fee established under section 25.5-6-203. Subject to the priority of the uses of the provider fee established under section 25.5-6-203 (2)(b), if the provider fee is insufficient to fully fund the supplemental medicaid payment, the supplemental medicaid payment shall be reduced to all providers proportionately.

(III) to (V) Repealed.

(VI) Notwithstanding any other provision of law, for the fiscal year commencing July 1, 2013, and each fiscal year thereafter, the general fund portion of the per diem rate pursuant to subsections (1) to (4) of this section shall be reduced by one and one-half percent. The state department may, but is not required to, increase the supplemental medicaid payment pursuant to subparagraph (II) of this paragraph (b) due to this reduction; except that the provider fee shall not exceed the amount specified in section 25.5-6-203 (1)(a)(II).

(b.3) (I) For the fiscal year commencing July 1, 2009, and for each fiscal year thereafter, if the provider fee established under section 25.5-6-203 is insufficient to fully fund the supplemental medicaid payments established under subsections (5) to (7) of this section, subject to the priority of the uses of the provider fee established pursuant to section 25.5-6-203 (2)(b), the state department may suspend or reduce the supplemental medicaid payment subject to the uses of the provider fee established under section 25.5-6-203.

(II) If it is determined by the state department that the case-mix reimbursement includes a factor for nursing facility providers who serve residents with severe cognitive dementia or acquired brain injury, the state department may eliminate the supplemental medicaid payment to those providers who serve residents with severe cognitive dementia or acquired brain injury.

(b.5) Notwithstanding any other provision of law or any federal law that temporarily increases the federal matching participation rate for any fiscal year, payments to nursing facility providers from the general fund share of the aggregate statewide average of the per diem rate shall be calculated based on a fifty-percent federal match.

(b.7) Repealed.

(c) (I) The general assembly finds that the historical growth in nursing facility provider rates has significantly exceeded the rate of inflation. These increases have been caused in part by the inclusion of medicare costs in medicaid cost reports. The state of Colorado has an interest in limiting these exceptional increases in medicaid nursing facility provider rates by removing medicare part B direct costs from the medicaid nursing facility provider rates and by imposing a ceiling on the medicare part A ancillary costs that are included in calculating medicaid nursing facility rates.

(II) For all rates effective on or after July 1, 1997, for each class I nursing facility provider, only such costs as are reasonable, necessary, and patient-related may be reported for reimbursement purposes. Nursing facility providers may include the level of medicare part A ancillary costs that was included and allowed in the facility's last medicaid cost report filed prior to July 1, 1997. Any subsequent increase in this amount shall be limited to either the increase in the facility's allowable medicare part A ancillary costs or the percentage increase in the cost of medical care reported in the United States department of labor bureau of labor statistics consumer price index for the same time period, whichever is lower. Part B direct costs for medicare shall be excluded from the allowable reimbursement for facilities.

(III) The specific methodology for calculating the limitations and cost-reporting requirements described in this paragraph (c) shall be established by rules promulgated by the state board.

(d) The reimbursement rate components pursuant to subsections (5) to (7) of this section shall be funded entirely through the provider fee assessed pursuant to the provisions of section 25.5-6-203 and any associated federal funds. No general fund moneys shall be used to pay for the reimbursement rate components established pursuant to subsections (5) to (7) of this section.

(10) The state board shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S.,to implement this section, including establishing uniform accounting, reporting, and payment procedures consistent with this section, to determine a nursing facility provider's costs and payments to the provider.

(11) (Deleted by amendment, L. 2009, (SB 09-263), ch. 203, p. 912, § 2, effective May 1, 2009.)



§ 25.5-6-203. Nursing facilities - provider fees - federal waiver - fund created - rules

(1) (a) (I) Beginning with the fiscal year commencing July 1, 2008, and each fiscal year thereafter, the state department shall charge and collect provider fees on health care items or services provided by nursing facility providers for the purpose of obtaining federal financial participation under the state's medical assistance program as described in articles 4 to 6 of this title. As specified by the priority of the uses of the provider fee in paragraph (b) of subsection (2) of this section, the provider fees shall be used to sustain or increase reimbursement for providing medical care under the state's medical assistance program for nursing facility providers.

(II) For the fiscal years commencing July 1, 2009, and July 1, 2010, the provider fee shall not exceed seven dollars and fifty cents per nonmedicare-resident day. For the fiscal year commencing July 1, 2011, and each fiscal year thereafter, the provider fee shall not exceed twelve dollars per nonmedicare-resident day plus inflation based on the national skilled nursing facility market basket index as determined by the secretary of the department of health and human services pursuant to 42 U.S.C. sec. 1395yy (e)(5) or any successor index.

(III) In calculating the amount of the provider fee portion of the supplemental medicaid payments established under section 25.5-6-202 (5), the state department may include an additional amount of up to five percent of the provider fee portion of said supplemental medicaid payments to initiate the payment to any provider who complies with the established performance measures during the state fiscal year.

(b) The provider fees shall be charged on a nonmedicare-resident day basis and shall be based upon the aggregate gross or net revenue, as prescribed by the state department, of all nursing facility providers subject to the provider fee. The state department may exempt revenue categories from the gross or net revenue calculation and the collection of the provider fee from nursing facility providers, as authorized by federal law.

(c) In accordance with the redistributive method set forth in 42 CFR 433.68 (e)(1) and (e)(2), the state department shall seek a waiver from the broad-based provider fees requirement or the uniform provider fees requirement, or both, to exclude nursing facility providers from the provider fee. The state department shall exempt the following nursing facility providers to obtain federal approval and minimize the financial impact on nursing facility providers:

(I) A facility operated as a continuing care retirement community that provides a continuum of services by one operational entity providing independent living services, assisted living services, and skilled nursing care on a single, contiguous campus. Assisted living services include an assisted living residence as defined in section 25-27-102, C.R.S., or that provides assisted living services on-site, twenty-four hours per day, seven days per week.

(II) A skilled nursing facility owned and operated by the state;

(III) A nursing facility that is a distinct part of a facility that is licensed as a general acute care hospital; and

(IV) A facility that has forty-five or fewer licensed beds.

(d) The state department may lower the amount of the provider fee charged to certain nursing facility providers to meet the requirements of 42 CFR 433.68 (e) and to obtain federal approval.

(e) The imposition and collection of a provider fee shall be prohibited without the federal government's approval of a state medicaid plan amendment authorizing federal financial participation for the provider fees. The state department may alter the method prescribed in this section to the extent necessary to meet the federal requirements and to obtain federal approval.

(f) If the provider fee required by this subsection (1) is not approved by the federal government, notwithstanding any other provision of this section, the state department shall not implement the assessment or collection of the provider fee from nursing facility providers.

(g) The state department shall establish a schedule to assess and collect the provider fee on a monthly basis. The state board shall establish rules so that provider fee payments from a nursing facility provider and the state department's supplemental medicaid payments to the nursing facility are due as nearly simultaneously as feasible; except that the state department's supplemental medicaid payments to the nursing facility shall be due no more than fifteen days after the provider fee payment is received from the nursing facility. The state department shall require each nursing facility provider to report annually its total number of days of care provided to nonmedicare residents.

(h) The state department shall not assess or collect the provider fee until state medicaid plan amendments adopting the medicaid reimbursement system for the state's class I nursing facility providers, pursuant to section 25.5-6-202, including the waiver with respect to the provider fees pursuant to this section, have been approved by the federal government.

(i) The state board shall promulgate any rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., necessary for the administration and implementation of this section.

(j) A nursing facility provider shall not include any amount of the provider fee as a separate line item in its billing statements.

(2) (a) All provider fees collected pursuant to this section by the state department shall be transmitted to the state treasurer, who shall credit the same to the medicaid nursing facility cash fund, which fund is hereby created and referred to in this section as the "fund".

(b) (I) All moneys in the fund shall be subject to federal matching as authorized under federal law and subject to annual appropriation by the general assembly for the purpose of paying the administrative costs of implementing section 25.5-6-202 and this section, to satisfy settlements or judgments resulting from nursing facility provider reimbursement appeals, and to pay the supplemental medicaid payments to offset payment of the provider fee established under section 25.5-6-202 (7).

(II) Following the payment of the amounts described in subparagraph (I) of this paragraph (b), the moneys remaining in the fund shall be subject to federal matching as authorized under federal law and subject to annual appropriation by the general assembly for the purpose of paying the supplemental medicaid payments for acuity or case-mix of residents established under section 25.5-6-202 (2).

(III) (A) Except as provided in sub-subparagraph (B) of this subparagraph (III), after the payment of the amounts described in subparagraphs (I) and (II) of this paragraph (b), the moneys remaining in the fund shall be subject to federal matching as authorized under federal law and subject to annual appropriation by the general assembly for the purpose of paying the supplemental medicaid payments for higher quality performance established under section 25.5-6-202 (5).

(B) Notwithstanding any other provision of this paragraph (b), the supplemental medicaid payments established pursuant to section 25.5-6-202 (5) shall not be less than ten percent of the supplemental medicaid payments established under section 25.5-6-202 (7) in the prior state fiscal year.

(IV) Following the payment of the amounts described in subparagraphs (I) to (III) of this paragraph (b), the moneys remaining in the fund shall be subject to federal matching as authorized under federal law and subject to annual appropriation by the general assembly for the purpose of paying the supplemental medicaid payments for residents who have moderately to very severe mental health conditions, cognitive dementia, or acquired brain injury established under section 25.5-6-202 (6).

(V) Following the payment of the amounts described in subparagraphs (I) to (IV) of this paragraph (b), the moneys remaining in the fund shall be subject to federal matching as authorized under federal law and subject to annual appropriation by the general assembly for the purpose of paying the supplemental medicaid payments for the amount by which the average statewide per diem rate exceeds the general fund share established under section 25.5-6-202 (9)(b)(II).

(VI) Any moneys in the fund not expended for the purposes specified in this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund but may be appropriated by the general assembly to pay nursing facility providers in future fiscal years.



§ 25.5-6-204. Providers - reimbursement - intermediate care facility for individuals with intellectual disabilities - reimbursement - maximum allowable

(1) (a) For the purpose of making payments to intermediate care facilities for individuals with intellectual disabilities, the state department shall establish a price schedule to be readjusted every twelve months, that shall reimburse, subject to available appropriations, each provider, as nearly as possible, for its actual or reasonable cost of services rendered, whichever is less, its case-mix adjusted direct health care services costs as defined in section 25.5-6-201 (9), and a fair rental allowance for capital-related assets as defined in section 25.5-6-201 (7). The state board shall adopt rules, including uniform accounting or reporting procedures, in order to determine the actual or reasonable cost of services and case-mix adjusted direct health care services costs and the reimbursement therefor. The provisions of this paragraph (a) shall not apply to state-operated intermediate care facilities for individuals with intellectual disabilities.

(b) State-operated intermediate care facilities for individuals with intellectual disabilities shall be reimbursed based on the actual costs of administration, property, including capital-related assets, and room and board, and the actual costs of providing health care services, and such costs shall be projected by such facilities and submitted to the state department by July 1 of each year for the ensuing twelve-month period. Reimbursement to state-operated intermediate care facilities for individuals with intellectual disabilities shall be adjusted retrospectively at the close of each twelve-month period. The state board shall adopt rules to be effective by June 30, 1988, implementing the provisions of this paragraph (b). In the implementation of such rules, the state department shall ensure, by the establishment of classes of facilities, that the reimbursement to private, nonprofit, or proprietary state-operated intermediate care facilities for individuals with intellectual disabilities, as defined in section 25.5-10-202, is not adversely impacted.

(c) (I) Beginning in fiscal year 2013-14, and for each fiscal year thereafter, the state department is authorized to charge both privately owned intermediate care facilities for individuals with intellectual disabilities and state-operated intermediate care facilities for individuals with intellectual disabilities a service fee for the purposes of maintaining the quality and continuity of services provided by intermediate care facilities for individuals with intellectual disabilities. The service fee charged by the state department pursuant to this paragraph (c) will be assessed pursuant to rules adopted by the state board but must not exceed five percent of the total costs incurred by all intermediate care facilities for the fiscal year in which the service fee is charged. The state board shall adopt rules consistent with federal law in order to implement the provisions of this paragraph (c).

(II) The moneys collected in each fiscal year pursuant to subparagraph (I) of this paragraph (c) shall be transmitted by the state department to the state treasurer, who shall credit the same to the service fee fund, which fund is hereby created and referred to in this paragraph (c) as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly to the state department to be used toward the state match for the federal financial participation to reimburse intermediate care facilities for individuals with intellectual disabilities pursuant to this section. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and not be credited or transferred to the general fund or any other fund.

(2) (a) In addition to the actual or reasonable costs and the reimbursement therefor, the state department shall, subject to available appropriations, include an allowance equal to the change in the national bureau of labor statistics consumer price index from the preceding year to compensate for fluctuating costs. This amount shall be determined every twelve months when the statewide average cost is determined by adjusting for inflation. The provider's allowable cost shall be multiplied by the change in the consumer price index measured from the midpoint of the provider's cost report period to the midpoint of the provider's rate period. This allowance is applied to all costs, including case-mix adjusted direct health care services costs as defined in section 25.5-6-201 (9), less interest, up to the reasonable cost established and will be allowed to proprietary, nonprofit, and tax-supported homes; except that the allowance shall not be applied to the costs of state-operated intermediate facilities for individuals with intellectual disabilities.

(b) (I) The state board shall adopt rules to:

(A) Determine and pay to privately owned intermediate care facilities for individuals with intellectual disabilities a reasonable share of the amount by which the reasonable costs of the categories of administration, property, and room and board, excluding food costs, exceed the actual cost in these categories only. The reasonable share shall be defined as twenty-five percent of the amount in the categories for each facility, not to exceed twelve percent of the reasonable cost.

(B) (Deleted by amendment, L. 2008, p. 1783, § 5, effective July 1, 2008.)

(II) (Deleted by amendment, L. 2008, p. 1783, § 5, effective July 1, 2008.)

(c) to (e) (Deleted by amendment, L. 2008, p. 1783, § 5, effective July 1, 2008.)

(3) to (5) (Deleted by amendment, L. 2008, p. 1783, § 5, effective July 1, 2008.)

(6) and (7) Repealed.



§ 25.5-6-205. Collection of penalties assessed against nursing facilities - creation of cash fund

(1) (a) The state department shall assess, enforce, and collect any civil penalties that are recommended by the department of public health and environment pursuant to the authority granted under section 25-1-107.5, C.R.S.

(b) Prior to the denial of medicaid payments or the assessment of a civil money penalty against a nursing facility, the nursing facility shall be offered by the state department an opportunity for a hearing in accordance with the provisions of section 24-4-105, C.R.S. Enforcement and collection of the denial of medicaid payments or civil money penalty shall occur following the decision reached at such hearing.

(2) In conjunction with the authority granted under subsection (1) of this section, the state board shall promulgate rules that:

(a) Provide any nursing facility assessed a civil penalty the opportunity to appeal such assessment;

(b) Govern the procedures for such appeals, including the right of a nursing facility to thirty days' notice prior to the collection of any civil money penalty; and

(c) Are otherwise necessary to implement this section.

(3) (a) Any civil penalties collected by the state department pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the nursing home penalty cash fund, which fund is hereby created.

(b) (I) The moneys in the fund are subject to annual appropriation by the general assembly to the state department for the purposes set forth in section 25-1-107.5, C.R.S.

(II) Such moneys shall be used in the manner prescribed in section 25-1-107.5, C.R.S., and the rules promulgated thereunder.

(c) All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(d) At the end of any fiscal year, all unexpended and unencumbered moneys remaining in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.



§ 25.5-6-206. Personal needs benefits - amount - patient personal needs trust fund required - funeral and burial expenses - penalty for illegal retention and use

(1) The state department, pursuant to its rules, has the authority to include in medical care benefits provided under this article and articles 4 and 5 of this title reasonable amounts for the personal needs of any recipient receiving nursing facility services or intermediate care facilities for individuals with intellectual disabilities, if the recipient is not otherwise eligible for such amounts from other categories of public assistance, but such amounts for personal needs shall not be less than the minimum amount provided for in subsection (2) of this section. Payments for funeral and burial expenses upon the death of a recipient may be provided under rules of the state department in the same manner as provided to recipients of public assistance as defined by section 26-2-103 (8), C.R.S.

(2) (a) The basic minimum amount payable pursuant to subsection (1) of this section for personal needs to any recipient admitted to a nursing facility or intermediate care facility for individuals with intellectual disabilities is seventy-five dollars monthly; except that, commencing January 1, 2015, and each January 1 thereafter, the basic minimum amount shall increase annually by the same percentage applied to the general fund share of the aggregate statewide average of the per diem net of patient payment pursuant to section 25.5-6-202 (9)(b)(I). Commencing with the fiscal year beginning July 1, 2014, and each fiscal year thereafter, the reduction to patient payments received by nursing facilities resulting from an increase in the basic minimum amount shall be funded in full by general fund and applicable federal funds.

(b) On and after October 1, 1992, the basic minimum amount payable pursuant to subsection (1) of this section for personal needs shall be ninety dollars for the following persons:

(I) A medical assistance recipient who receives a non-service connected disability pension from the United States veterans administration, has no spouse or dependent child, and is admitted to or is residing in a nursing facility; and

(II) A medical assistance recipient who is a surviving spouse of a person who received a non-service connected disability pension from the United States veterans administration, has no dependent child, and is admitted to or is residing in a nursing facility.

(3) (a) All personal needs funds shall be held in trust by the nursing facility or intermediate care facility for individuals with intellectual disabilities, or its designated trustee, separate and apart from any other funds of the facility. The facility shall deposit any personal needs funds of a resident in an amount of fifty or more dollars in an interest-bearing checking account or accounts or savings account or any combination thereof established to protect and separate the personal needs funds of the patients. Any interest earned on a resident's personal needs funds shall be credited to such account or accounts. In the event residents' personal needs funds are maintained in a pooled account, separate accountings shall be made for each resident's share of the pooled account. Any personal needs funds of a resident in an amount less than fifty dollars shall be maintained in a non-interest-bearing account, an interest-bearing account, or a petty cash fund.

(b) At all times, the principal and all income derived from said principal in the patient personal needs trust fund shall remain the property of the participating patients, and the facility or its designated trustee is bound by all of the duties imposed by law upon fiduciaries in the handling of such fund. Those duties include but are not limited to providing notice to a resident when the resident's personal needs account accumulates two hundred dollars less than the federal supplemental security income resource limit for one person.

(c) The facility or its designated trustee shall post a surety bond in an amount to assure the security of all personal needs funds deposited in the patient personal needs trust fund or shall otherwise demonstrate to the satisfaction of the state department that the security of residents' personal needs funds is assured.

(d) Within sixty days after a resident's death, the facility shall transfer the resident's personal needs funds and a final accounting of the funds to the person responsible for settling the resident's estate or, if there is none, to the resident's heirs in accordance with the provisions of title 15, C.R.S. Within fifteen days after receiving the funds, the executor, administrator, or other appropriate representative of the resident's estate shall provide written notice to the state department regarding the receipt of the funds. Upon receipt of the notice, the state department may bring an action to recover the funds pursuant to the provisions of this article and articles 4 and 5 of this title.

(4) The state department shall establish rules concerning the establishment of a patient personal needs trust fund and procedures for the maintenance of a system of accounting for expenditures of each patient's personal needs funds. The facility shall use an accounting system that assures a complete and separate accounting of residents' personal needs funds based on generally accepted accounting principles and that precludes the commingling of a resident's personal needs funds with the facility's funds or the funds of any other person other than the personal needs funds of another resident. These rules shall provide that the nursing facility or intermediate care facility for individuals with intellectual disabilities shall maintain complete records of all receipts and expenditures involving the patient personal needs trust fund, that all expenditures shall be approved by the patient, legal custodian, guardian, or conservator prior to an expenditure, and that each patient or such patient's legal custodian, guardian, or conservator shall be given at least a quarterly accounting of the receipts and expenditures of such funds. In addition, the rules shall require that the person who maintains the patient personal needs trust fund for the facility and who is responsible for the deposit of moneys into such trust fund shall deposit any personal needs funds received from a patient or from the state department no later than sixty days after the receipt of such moneys.

(5) All patient personal needs trust funds shall be subject to audit by the state department. A record of a patient's personal needs trust fund shall be kept by the facility for a period of three years from the date of the patient's discharge from the facility or until such records have been audited by the state department, whichever occurs later.

(6) Any overpayment of personal needs funds to a nursing facility or an intermediate care facility for individuals with intellectual disabilities by the state department due to the omission, error, fraud, or defalcation of the nursing facility or intermediate care facility for individuals with intellectual disabilities or any shortage in an audited patient personal needs trust fund shall be recoverable by the state on behalf of the recipient in the same manner and following the same procedures as specified in section 25.5-4-301 (2) for an overpayment to a provider.

(7) Nothing in this section shall prevent a nursing facility or intermediate care facility for individuals with intellectual disabilities patient from excluding himself or herself from participation in the patient personal needs trust fund.

(8) (a) It is unlawful for any person to knowingly fail to deposit personal needs funds received from a patient or from the state department for a patient's personal needs into the patients' personal needs trust fund within sixty days after the receipt of such moneys or to knowingly apply, spend, commit, pledge, or otherwise use a patient personal needs trust fund, or any other moneys paid by a patient or the state department for patient personal needs, for any purpose other than the personal needs of the patient to purchase necessary clothing, incidentals, or other items of personal needs that are not reimbursed by any federal or state program. Deposit or use of personal needs funds, including the use of a petty cash fund for personal needs purposes, is not a violation of this section if such deposit or use is in substantial compliance with applicable rules of the state department. Sums later ordered repaid to the patients' personal needs trust fund as a result of an audit adjustment related to simple accounting errors such as data entry errors, mathematical errors, or posting errors or a dispute related to a proration of patient payment is not a violation of this section.

(b) Any person who knowingly violates any of the provisions of this subsection (8) by failing to deposit personal needs funds within sixty days after the receipt of such moneys commits the crime of unlawful retention of patient personal needs funds. Any person who violates any of the provisions of this subsection (8) by applying, spending, committing, pledging, or otherwise using a patient personal needs trust fund for any purpose other than the purposes permitted by this subsection (8) commits the crime of unlawful use of a patient personal needs trust fund.

(c) Unlawful retention of patient personal needs funds is a class 3 misdemeanor. When a person commits unlawful retention of patient personal needs funds twice or more within a period of six months without having been placed in jeopardy for the prior offense or offenses, unlawful retention of patient personal needs funds is a class 1 misdemeanor.

(d) Unlawful use of a patient personal needs trust fund is:

(I) A class 2 misdemeanor, if the amount involved is less than five hundred dollars;

(II) A class 1 misdemeanor, if the amount involved is five hundred dollars or more but less than one thousand dollars;

(III) A class 4 felony, if the amount involved is one thousand dollars or more but less than twenty thousand dollars;

(IV) A class 3 felony, if the amount involved is twenty thousand dollars or more.

(e) Any person who is convicted of violating this subsection (8) may not own or operate a nursing facility that receives medical assistance pursuant to this article or article 4 or 5 of this title. For the purposes of this paragraph (e), "convicted" means the entry of a plea of guilty, including a plea of guilty entered pursuant to a deferred sentence under section 18-1.3-102, C.R.S., the entry of a plea of no contest accepted by the court, or the entry of a verdict of guilty by a judge or jury.






Part 3 - Home- and Community-Based Services for the Elderly, Blind, and Disabled

§ 25.5-6-301. Short title

This part 3 shall be known and may be cited as the "Home- and Community-based Services for the Elderly, Blind, and Disabled Act".



§ 25.5-6-302. Legislative declaration

The general assembly hereby finds and declares that it is the purpose of this part 3 to provide, under a federal waiver of statutory requirements, for an array of home- and community-based services to eligible elderly, blind, and disabled individuals as an alternative to nursing facility placement.



§ 25.5-6-303. Definitions

As used in this part 3 and part 5 of this article, unless the context otherwise requires:

(1) "Adult day care facility" means a facility which meets all applicable state and federal requirements and is certified by the state to provide adult day care services to eligible persons.

(2) "Adult day care services" means health and social services provided on a less than twenty-four-hour basis to eligible persons in state-certified adult day care facilities.

(3) "Alternative care facility" means a residential facility which provides alternative care services and protective oversight to eligible persons, which meets applicable state and federal requirements, and which is state-certified.

(4) "Alternative care services" means a package of personal care and homemaker services provided in a state-certified alternative care facility.

(5) (a) "Case management agency" means agencies providing services on and before July 1, 1995, for home- and community-based programs for the elderly, blind, and disabled and for persons living with AIDS shall be terminated July 1, 1995, and case management functions shall thereafter be performed in accordance with this article.

(b) "Case management agency", for counties participating in the single entry point system pursuant to this article before July 1, 1995, and for all counties on and after said date, means a public or private, nonprofit or for profit agency that meets all applicable state and federal requirements and is certified by the state department to provide case management functions reimbursable under this article and articles 4 and 5 of this title, within a geographic area of the state consisting of one or more counties. Such functions shall be provided by the agency under a contract executed with the state department or other state designated agency. The state department shall establish procedures for the designation, certification, and decertification of case management agencies and requirements for performance and staffing of the agencies. Such procedures and requirements shall be set forth in rules promulgated by the state board or shall be included in the contracts executed by the state department.

(6) "Case management services" means functions performed by a case management agency, including: The assessment of a client's needs, the development and implementation of a case plan for the client, the coordination and monitoring of service delivery, the direct delivery of services as provided by parts 3 to 12 of this article or by rules adopted by the state board, the evaluation of service effectiveness, and the reassessment of the client's needs. Case management services shall be reimbursed as an administrative expense.

(7) "Case plan" means a coordinated plan for the provision of long-term-care services in a setting other than a nursing home, developed and managed by a case management agency, in coordination with the client, his family or guardian and physician, and other providers of care.

(8) "Electronic monitoring provider" means an entity that meets applicable state, federal, and local requirements and is certified to provide electronic monitoring services.

(9) "Electronic monitoring services" means electronic equipment or adaptations that are related to an eligible person's physical impairment and enable the person to remain at home.

(10) "Homemaker agency" means any agency that meets applicable state and federal requirements and is state-certified to provide homemaker services.

(11) "Homemaker services" means general household activities that are provided by state-certified agencies to maintain a healthy and safe home environment for eligible persons.

(12) "Home modification provider" means an entity that meets applicable state, federal, and local requirements and is certified to provide home modification services.

(13) "Home modification services" means home installations or adaptations that are related to the eligible person's physical impairment and enable the person to remain at home.

(14) "Medications administration" means the administration or monitoring of medications provided in a manner consistent with part 3 of article 1.5 of title 25, C.R.S., under the authority and direction of the state department, as part of the "alternative care services", as defined in subsection (4) of this section, as provided in an "alternative care facility", as defined in subsection (3) of this section.

(15) "Nonmedical transportation provider" means an entity that meets applicable state and federal requirements and is certified to provide nonmedical transportation services.

(16) "Nonmedical transportation services" means transportation of eligible persons to services such as, but not limited to, adult day care services, which enable the person to remain at home.

(17) "Personal care agency" means any agency that meets state and federal requirements and is state-certified to provide personal care services.

(18) "Personal care services" means services to meet an eligible person's physical requirements and functional needs, when such services do not require the supervision of a nurse.

(19) "Respite care provider" means a facility or agency that meets all applicable state and federal requirements and is state-certified to provide respite care services.

(20) "Respite care services" means services of a short-term nature provided to a client, in the home or in a facility approved by the state department, in order to temporarily relieve the family or other home providers from the care and maintenance of such client, including room and board, maintenance, personal care, and other related services.

(21) "Transition coordination service agency" means an agency that is certified by the state department, as specified in rule by the state board, and provides independent living core services as defined in section 8-85-102 (6), C.R.S., and community transition services.



§ 25.5-6-304. Administration

The provisions of this part 3 shall be administered by the state department.



§ 25.5-6-305. Provision of services for elderly and blind individuals and individuals with disabilities

The provision of the services set forth in this part 3 shall be subject to the availability of federal matching medicaid funds, pursuant to Title XIX of the federal "Social Security Act", as amended, for payment of the costs for administration and costs for the provision of such services.



§ 25.5-6-306. Eligible groups

(1) Home- and community-based services under this part 3 shall be offered only to persons:

(a) Who are elderly, blind, or physically disabled; and

(b) Who are in need of the level of care available in a nursing home; and

(c) Who are categorically eligible for medical assistance, or whose gross income does not exceed three hundred percent of the current federal supplemental security income benefit level, and whose resources do not exceed the limit established for individuals receiving a mandatory minimum state supplementation of supplemental security income benefits or, in the case of a person who is married, do not exceed the amount authorized in section 25.5-6-101.

(2) A long-term-care eligible person receiving home- and community-based services shall remain eligible for the services specified in sections 25.5-5-102, 25.5-5-103, 25.5-5-202, and 25.5-5-203, as applicable.



§ 25.5-6-307. Services for the elderly, blind, and disabled

(1) Subject to the provisions of this part 3, home- and community-based services for the elderly, blind, and disabled include only the following services:

(a) Adult day care;

(b) Alternative care services;

(c) Electronic monitoring services;

(d) Home modification services;

(e) Homemaker services;

(f) Nonmedical transportation services;

(g) Personal care services;

(h) Respite care services;

(i) Community transition services not to exceed two thousand dollars per eligible person, unless otherwise authorized by the state department, which shall be administered by a transition coordination service agency;

(j) Services provided under the consumer-directed care service model, part 11 of this article;

(k) In-home support services provided pursuant to part 12 of this article.

(2) All providers of home- and community-based services for the elderly, blind, and disabled may be separately certified to provide other services, if otherwise qualified.

(3) A case management agency may be certified to provide the services described in subsection (1) of this section, if otherwise qualified as a provider under the state medical assistance program.

(4) (a) The case management agency, in coordination with the eligible person, the person's family or guardian, and the person's physician, shall include in each case plan a process by which the eligible person may receive necessary care, which may include respite care, if the eligible person's family or service provider is unavailable due to an emergency situation or to unforeseen circumstances. The eligible person and the person's family or guardian shall be duly informed by the case management agency of these alternative care provisions at the time the case plan is initiated.

(b) The requirements of this subsection (4) shall not apply if the eligible person is residing in an alternative care facility.



§ 25.5-6-308. Cost of services

Home- and community-based services for the elderly, blind, and disabled shall meet aggregate federal waiver budget neutrality requirements.



§ 25.5-6-309. Special provisions - post-eligibility treatment of income

Persons who receive services under this part 3 shall pay to the state department, or designated agent or provider, all income remaining after application of federally allowed maintenance and medical deductions or shall pay the cost of home- and community-based services rendered, whichever is less.



§ 25.5-6-310. Special provisions - personal care services provided by a family

(1) A member of an eligible person's family, other than the person's spouse, may be employed to provide personal care services to such person.

(2) The maximum reimbursement for the services provided by a member of the person's family per year for each client shall not exceed the equivalent of four hundred forty-four service units per year for a member of the eligible person's family.



§ 25.5-6-311. Duties of state department

(1) The state department shall:

(a) Seek and utilize any available federal, state, or private funds which are available for carrying out the purposes of this part 3, including but not limited to medicaid funds, pursuant to Title XIX of the federal "Social Security Act", as amended;

(b) Provide a system for reimbursement for services provided pursuant to this part 3, which system shall encourage cost containment.



§ 25.5-6-312. Gifts - grants

The state department, acting for and on behalf of the state, may receive and accept title to any grant or gift from any source, including the federal government, and all grants, grants-in-aid, and gifts shall be deposited with the state treasurer, who shall credit the same to the general fund, and such moneys shall be appropriated to the state department to carry out the purposes of this article and articles 4 and 5 of this title.



§ 25.5-6-313. Rules - federal authorization

(1) Pursuant to article 4 of title 24, C.R.S., the state board shall adopt rules for the administration of this part 3.

(1.5) The rules adopted by the state board pursuant to subsection (1) of this section shall include the following provisions concerning adult day care facilities:

(a) A definition of a restricted environment and a restrictive egress alert device;

(b) Parameters governing how the restrictive egress alert device shall be used and tested and the staff roles regarding the use and oversight of the device; and

(c) Parameters governing a restricted environment, including but not limited to staffing and training requirements; appropriateness of placement; assessment; participant's rights; records and reporting requirements; building requirements including grounds and fire safety; restrictive egress alert systems and devices; fencing or other enclosures; and the application process to offer a restricted environment.

(2) The state department is authorized to seek any necessary federal authorization to implement the provisions of this part 3.






Part 4 - Home- and Community-Based Services for Persons With Intellectual and Developmental Disabilities

§ 25.5-6-401. Short title

This part 4 shall be known and may be cited as the "Home- and Community-based Services for Persons with Developmental Disabilities Act".



§ 25.5-6-402. Legislative declaration

(1) The general assembly hereby finds and declares that it is the purpose of this part 4 to provide services for persons with developmental disabilities which would foster the following goals:

(a) To maintain eligible persons in the most appropriate settings possible and to minimize admissions to institutions;

(b) To recognize the unique services requirements of persons with developmental disabilities;

(c) To provide optimum accessibility to various important social, habilitative, remedial, residential, and health services that are available to assist in maintaining eligible persons in the least restrictive settings;

(d) To provide eligible persons who have the capacity to remain outside an institutional setting access to appropriate social, habilitative, remedial, residential, and health services, without which institutionalization would be necessary;

(e) To provide the most efficient and effective use of funds in the delivery of these social, habilitative, remedial, residential, and health services to eligible persons;

(f) To coordinate, integrate, and link these social, habilitative, remedial, residential, and health services into existing community-based service delivery systems for persons with developmental disabilities, to avoid unnecessary and expensive duplication of services;

(g) To allow the state substantial flexibility in organizing and administering the delivery of social, habilitative, remedial, residential, and health services to eligible citizens.

(2) The general assembly intends that the state department and the department of human services shall cooperate to the maximum extent possible in designing, implementing, and administering the programs authorized under this part 4.

(3) Nothing in this part 4 shall be construed to disqualify persons from receiving any benefits to which they would otherwise be eligible under parts 1 and 2 of article 5 of this title, or under Title XIX of the federal "Social Security Act", as amended, by reason of being designated as a person with developmental disabilities.



§ 25.5-6-403. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Developmentally disabled person" means a person with an intellectual and developmental disability as defined in section 25.5-10-202.

(2) (a) "Eligible person" means a person with developmental disabilities:

(I) Who meets the definition of categorically needy as defined in section 25.5-4-103 (4);

(II) Who is in need of the level of care available in an intermediate care facility for individuals with intellectual disabilities;

(III) Whose gross income does not exceed three hundred percent of the current federal supplemental security income benefits level or other applicable standard provided in federal regulations construing the federal "Social Security Act", as amended, and whose resources do not exceed the limit established for individuals receiving a mandatory minimum state supplementation of supplemental security income benefits or, in the case of a person who is married, do not exceed the amount authorized in section 25.5-6-101; and

(IV) For whom it is determined that provision of such services is necessary to avoid placement in an intermediate care facility for individuals with intellectual disabilities.

(b) The amount of parental income and resources that shall be attributable to a child's gross income for purposes of eligibility under paragraph (a) of this subsection (2) shall be set forth in rules promulgated by the state board of human services created in section 26-1-107, C.R.S.

(3) "In-home services" means those services described in section 25.5-10-205 provided to support persons living with their family.

(3.3) (a) "Intellectual and developmental disability" means a disability that manifests before the person reaches twenty-two years of age, that constitutes a substantial disability to the affected person, and that is attributable to mental retardation or related conditions, which include cerebral palsy, epilepsy, autism, or other neurological conditions when those conditions result in impairment of general intellectual functioning or adaptive behavior similar to that of a person with mental retardation. Unless otherwise specifically stated, the federal definition of "developmental disability" found in 42 U.S.C. sec. 15001 et seq. shall not apply.

(b) "Person with an intellectual and developmental disability" or "youth with an intellectual and developmental disability" means a person or youth determined by a community-centered board to have an intellectual and developmental disability and shall include a child with a developmental delay.

(c) "Child with a developmental delay" means:

(I) A person less than five years of age with delayed development as defined by rule of the state board; or

(II) A person less than five years of age who is at risk of having a developmental disability as defined by rule of the state board.

(4) "Plan of care" means a coordinated plan of care for provision of services in other than a nursing facility or institutional setting, developed and managed, subject to review and approval pursuant to section 25.5-6-404, by a community centered board for persons with developmental disabilities. This plan of care shall fully identify the services to be provided to eligible persons. Prior to the provision of those services, a physician may be required to review an assessment document to insure that it adequately describes the medical needs of the eligible person.

(5) (a) "Services for persons with intellectual and developmental disabilities" means those services:

(I) Approved for reimbursement by the federal government; and

(II) Necessary to prevent a person, eligible for services under subsection (2) of this section, from being subjected to placement in an intermediate care facility for individuals with intellectual disabilities.

(b) "Services for persons with intellectual and developmental disabilities" includes, but is not limited to, social, habilitative, remedial, residential, health services, and services provided under the consumer-directed care service model, part 11 of this article, which shall include the selection, from a list of qualified entities, of an organization of the eligible person's choice to provide financial management services for the eligible person.



§ 25.5-6-404. Duties of the department of health care policy and financing and the department of human services

(1) The state department and the department of human services shall provide a system of reimbursement for services provided pursuant to this part 4 that encourages the most cost-effective provision of services.

(2) The state department and the department of human services shall, subject to appropriation, utilize any available federal, state, local, or private funds, including but not limited to, medicaid funds available under Title XIX of the federal "Social Security Act", as amended, such as medicaid home- and community-based waivers, to carry out the purposes of this part 4.

(3) The state department may contract with the department of human services to certify agencies providing services under this part 4 as eligible medicaid providers, to adopt fiscal and administrative procedures, to review plans of care, to set rates, and to make and implement recommendations regarding the scope, duration, and content of programs and the eligibility of persons for specific services provided pursuant to this part 4, and to fulfill any other responsibilities necessary to implement this part 4 that are consistent with the single state agency designation set out in section 25.5-4-104.

(4) The executive director and the state board shall promulgate such rules regarding this part 4 as are necessary to fulfill the obligations of the state department as the single state agency to administer medical assistance programs in accordance with Title XIX of the federal "Social Security Act", as amended. Such rules may include, but shall not be limited to, determination of the level of care requirements for long-term care, patient payment requirements, clients' rights, medicaid eligibility, and appeal rights associated with these requirements.

(5) The state board of human services, created in section 26-1-107, C.R.S., shall promulgate such rules as are necessary to implement the provisions of this part 4 and to fulfill the responsibilities and duties set out in article 10.5 of title 27, C.R.S. Such rules shall be promulgated pursuant to section 24-4-103, C.R.S.

(6) In the event that a direct conflict arises between the rules of the state department promulgated pursuant to subsection (4) of this section and the rules of the department of human services promulgated pursuant to subsection (5) of this section, regarding implementation of this part 4, the rules of the state department shall control.



§ 25.5-6-405. Relationship to other programs

The provisions of part 3 of this article are separate and distinct from the provisions of this part 4. Therefore, the definitions and restrictions embodied in part 3 of this article shall not apply to services and programs provided pursuant to this part 4.



§ 25.5-6-406. Appropriations

To carry out duties and obligations pursuant to this part 4 and for the administration and provision of services to eligible persons, all medicaid funds appropriated pursuant to Title XIX of the federal "Social Security Act", as amended, for the provision of care for persons with developmental disabilities and all other funds otherwise appropriated by the general assembly as additional sources of program funding shall be available for the placement of eligible individuals either in intermediate care facilities for individuals with intellectual disabilities or alternatives to such placements.



§ 25.5-6-407. Gifts - grants

The state department and the department of human services, acting on behalf of the state, may receive and accept title to gifts or grants from any source, including the federal government. Both departments shall deposit all grants, grants-in-aid, and gifts with the state treasurer, who shall credit them to the general fund. These moneys shall remain available for appropriation to either department to carry out the purposes of this part 4.



§ 25.5-6-408. Eligibility - fees

(1) Subject to the availability of federal financial participation, services shall be provided to eligible persons pursuant to this part 4.

(2) Any eligible person who accepts and receives services pursuant to this part 4 shall pay to the state department, or to an agent designated by the state department, an amount determined pursuant to federal regulations construing the federal "Social Security Act", as amended, concerning the application of patient income to the cost of services.



§ 25.5-6-409. Services for persons with intellectual and developmental disabilities

(1) A program to provide home- and community-based services to persons with intellectual and developmental disabilities who are in need of the level of care available in an intermediate care facility for individuals with intellectual disabilities is hereby established pursuant to the federal "Social Security Act", as amended. This program shall provide for the social, habilitative, remedial, residential, health, and other needs of persons with intellectual and developmental disabilities to avoid placement in an intermediate care facility for individuals with intellectual disabilities.

(2) Services for persons with developmental disabilities provided through this program shall be delivered under the provisions of a statewide services plan, in the form of home- and community-based services waivers or model waivers, developed by the state department and the department of human services and approved by the federal centers for medicare and medicaid services, or any successor agency. This plan shall include the specific services to be offered, a plan for the delivery of such services through community centered boards or other service agencies approved pursuant to article 10.5 of title 27, C.R.S., utilizing where appropriate the provision of in-home services, the expected costs of such services, the expected benefits of providing those services, and the administrative provisions which shall govern the implementation of the plan. The plan shall provide for all necessary safeguards to ensure the health and welfare of any eligible persons. The average per capita expenditure for services under this plan shall not exceed the average per capita expenditure the department of human services or the state department would have made for services otherwise available without this plan.

(3) The plan shall utilize existing community-based services programs to the maximum extent possible and shall coordinate all available forms of assistance for the eligible person.

(4) Any services for persons with intellectual and developmental disabilities provided through this program shall be set forth in a plan of care developed and managed by a community-centered board and subject to review and approval pursuant to section 25.5-6-404. The plan of care shall:

(a) Be based on the particular services needs of the eligible person;

(b) Describe the services necessary to avoid institutionalization; and

(c) (I) Include a process by which the person who is receiving services may receive necessary care for medical purposes, which may include respite care, if the person's service provider is unavailable due to an emergency situation or to unforeseen circumstances. The person who is receiving services and the person's family or guardian shall be duly informed by the community centered board of these alternative care provisions at the time the plan of care is initiated.

(II) Nothing in this paragraph (c) requires a community centered board to provide services set forth in a plan of care that the community centered board is not otherwise required to provide to the person receiving services, only that the plan of care include a contingency for such services.



§ 25.5-6-409.3. Consolidated waiver - intellectual and developmental disabilities - conflict-free case management - legislative declaration

(1) (a) The general assembly declares that it is the intent of the general assembly that moneys appropriated for services for individuals with intellectual and developmental disabilities be spent in the most effective manner, thereby enabling the greatest number of eligible individuals to receive the services that they need in the amounts needed so that they may live successfully in the community. Therefore, the general assembly finds that the best mechanism for providing adequate services for individuals with intellectual and developmental disabilities is to have a single consolidated medicaid waiver for home- and community-based individuals with intellectual and developmental disabilities.

(b) Further, the general assembly acknowledges the rights of individuals to make choices regarding their case managers and service providers. Therefore, the general assembly believes there exists the need to ensure conflict-free case management services within the medicaid waivers for persons with intellectual and developmental disabilities.

(2) The state department shall establish a redesigned medicaid waiver for home- and community-based services for adults with intellectual and developmental disabilities, effective July 1, 2016, or as soon as the centers for medicare and medicaid services approves the redesigned waiver.

(3) The redesigned waiver must include flexible service definitions, provide access to services and supports when and where they are needed, offer services and supports based on the individual's needs and preferences, and incorporate the following principles:

(a) Freedom of choice over living arrangements and social, community, and recreational opportunities;

(b) Individual authority over supports and services;

(c) Support to organize resources in ways that are meaningful to the individual receiving services;

(d) Health and safety assurances;

(e) Opportunity for community contribution; and

(f) Responsible use of public dollars.

(3.3) (a) The state department's administration of the redesigned waiver shall include:

(I) A functional eligibility and needs assessment tool used for the redesigned waiver that aligns with the recommendations of the community living advisory group and that is fully integrated with the assessment process for all clients receiving long-term services and supports;

(II) An assessment process that is person-centered, demonstrates inter-rater reliability, is norm referenced for people with intellectual and developmental disabilities, and includes the following principles and goals:

(A) Maximum personal control;

(B) System transparency; and

(C) Support needed to achieve key service outcomes, including health and welfare, improving quality of life, increasing independence, and supporting employment and community integration; and

(III) A service payment system that ensures fair distribution of available resources and that is efficient, transparent, and equitable for both providers and consumers.

(b) As part of the state department's fiscal year 2016-17 budget request to the joint budget committee, the state department shall include a justification for the continued use of the supports intensity scale assessment. If the joint budget committee concludes that the justification is insufficient to continue the use of the supports intensity scale assessment, the state department shall present a plan to the joint budget committee for the transition to a different assessment tool that meets the principles and goals set forth in subparagraph (II) of paragraph (a) of this subsection (3.3), as well as a timeline for transition to the new assessment tool that comports with the time frame set forth in subsection (2) of this section for the administration of the single consolidated medicaid waiver.

(3.5) The redesigned waiver must ensure continuity of support, including residential services, for eligible individuals enrolled in the home- and community-based services waivers serving adults with intellectual and developmental disabilities who were receiving services as of January 1, 2016, and who have maintained waiver eligibility.

(4) The state department shall notify the joint budget committee no later than June 1, 2016, if the centers for medicare and medicaid services has not approved a single consolidated medicaid waiver for home- and community-based services for adults with intellectual and developmental disabilities. If the state department has not received approval from the centers for medicare and medicaid services by July 1, 2016, the joint budget committee shall establish a notification and review process relating to the status of the pending waiver consolidation process.

(5) No later than July 1, 2016, the state department, with input from community-centered boards, single entry point agencies, and other stakeholders, shall develop a plan for the delivery of conflict-free case management services that complies with the federal regulations relating to person-centered planning. The plan must include a reasonable timeline for implementation of the plan. The state department may hire a consultant to assist with plan development. During the budget process for the 2016-17 legislative session, the state department shall report to the joint budget committee on the development of the plan and any statutory changes required to implement the plan.



§ 25.5-6-409.5. Transition plan for youth with intellectual and developmental disabilities to adult services - legislative declaration - report - rules - cash fund

(1) The general assembly finds and declares that:

(a) Youth with intellectual and developmental disabilities who are eighteen to twenty years of age are currently served through the county child welfare system; and

(b) The home- and community-based services program for persons with intellectual and developmental disabilities is better designed to meet the complex needs of these youth.

(2) Therefore, the general assembly declares that, in order to have a person-centered system, youth with intellectual and developmental disabilities who are eighteen years of age and older who are currently being served through child welfare services must be transitioned to the home- and community-based services program for persons with intellectual and developmental disabilities and a plan developed for the ongoing transition of such youth when they turn eighteen years of age, except in extenuating circumstances when the court or interdisciplinary team determines that it is not in the best interest of the youth to transition.

(3) (a) On or before June 30, 2014, each county department of human or social services shall identify youth with intellectual and developmental disabilities who are receiving services through the child welfare system in that county and who:

(I) Are twenty years of age or older as of June 30, 2014;

(II) Are nineteen years of age or older but younger than twenty-one years of age as of June 30, 2014;

(III) Are eighteen years of age or older but younger than twenty years of age as of June 30, 2014; and

(IV) Will become eighteen years of age on or after June 30, 2014, and before January 1, 2015.

(b) On or before October 1, 2014, and as necessary thereafter, each county department of human or social services shall identify youth with intellectual and developmental disabilities who are receiving services through the child welfare system in that county and who will become eighteen years of age within the following six months.

(c) Each county department of human or social services shall develop a plan to transition youth identified pursuant to paragraphs (a) and (b) of this subsection (3) to adult services for persons with intellectual and developmental disabilities. The transition plan must meet the criteria set forth in subsection (4) of this section and any rules promulgated by the state board to implement this section. Each county's plan must provide for:

(I) Youth described in paragraph (a) of this subsection (3) to be transitioned as soon as possible but in no case later than January 1, 2016; and

(II) Youth described in subparagraph (IV) of paragraph (a) of this subsection (3) or paragraph (b) of this subsection (3) to be transitioned as soon as possible based on individual needs but in no case earlier than their eighteenth birthday.

(d) The requirement to transition youth as set forth in subsection (3)(c) of this section does not apply to youth currently serving a sentence in the division of youth services or to youth under a court order in a juvenile delinquency case, unless the court approves the transition by written court order.

(4) For each youth with intellectual and developmental disabilities who is going to be transitioned to adult services for persons with intellectual and developmental disabilities pursuant to subsection (3) of this section, the county department of human or social services that is currently providing services to the youth through its child welfare system shall develop a transition plan for that youth. The transition plan must, at a minimum:

(a) Include the department-prescribed assessment provided by the community-centered board that is performed as soon as possible for those youth who are being transitioned pursuant to subsection (3) of this section and at seventeen and a half years of age for those youth who are being transitioned pursuant to subparagraph (IV) of paragraph (a) of subsection (3) of this section or paragraph (b) of subsection (3) of this section. In all instances, the assessment must be completed within six months of a youth's transition to adult services.

(b) Provide for the social, habilitative, remedial, residential, educational, health, and other needs of the youth who is being transitioned; and

(c) Address any legal needs concerning guardianship of the youth who is being transitioned.

(5) In all instances, the involved parties and the county department of human or social services shall consider and place precedence on the best interest of the youth prior to the transition process, as set forth in sections 19-3-205 and 19-3-213, C.R.S.

(6) It is the intent of the general assembly that county child welfare systems and community-centered boards collaborate to ensure minimal disruption for youth during the transition process.

(7) The medical services board and the state board of human services may promulgate rules as necessary and appropriate for the implementation of this section.

(8) The department shall submit a report to the joint budget committee on or before January 1, 2015, and on or before January 1, 2016, on the status of the youth being transitioned. The report must include, at a minimum:

(a) The number of youth transitioned to date by county;

(b) The needs assessment of the youth who have been transitioned; and

(c) The type of adult residential locations of the youth who have been transitioned.

(9) Repealed.



§ 25.5-6-410. Qualification for federal funding

Nothing in this part 4 shall prevent the state department or the department of human services from complying with federal requirements in order for the state of Colorado to qualify for federal funds under Title XIX of the federal "Social Security Act", as amended.



§ 25.5-6-411. Personal needs trust fund required

All personal needs funds shall be held in trust by a residential facility authorized to provide services pursuant to this part 4, or its designated trustee, separate and apart from any other funds of the facility, in a checking account or savings account or any combination thereof established to protect and separate the personal needs funds of the clients. At all times, the principal and all income derived from said principal in the personal needs trust fund shall remain the property of the participating clients, and the facility or its designated trustee is bound by all of the duties imposed by law upon fiduciaries in the handling of such fund including accounting for all expenditures from the fund.



§ 25.5-6-412. Cross-system response for behavioral health crises pilot program - legislative declaration - creation - criteria - recommendations - fund - repeal

(1) The general assembly declares that:

(a) There is limited access to appropriate treatment in the behavioral health system, including crisis intervention, stabilization, and prevention, for individuals with intellectual and developmental disabilities;

(b) There is inadequate reimbursement and inappropriate service limits and definitions in the behavioral health capitated system as well as medical mental health benefits in the Colorado fee-for-service medicaid state plan for individuals with intellectual and developmental disabilities;

(c) There are conflicting requirements and confusion about diagnoses-based requirements that limit access to assessments as well as treatment;

(d) There is a lack of professional expertise and workforce capacity; and

(e) A systematic and strategic approach is needed to increase capacity among licensed medical professionals, credentialed service providers, and direct service personnel to help provide medical and behavioral health services for individuals with intellectual and developmental disabilities.

(2) The general assembly therefore supports funding for a pilot program with locations at multiple sites that represent different geographic regions of the state that will utilize collaborative approaches to provide a cross-system response to behavioral health crises for individuals with intellectual and developmental disabilities. The cross-system response will include written cooperative agreements among providers for medicaid state plan services, medicaid school-based health services, home- and community-based waiver services, and the capitated mental health care system. The cross-system response would include timely crisis intervention, stabilization, evaluation, treatment, in-home therapeutic respite, site-based therapeutic respite, and follow-up services to integrate with the Colorado mental health crisis program and also require services specifically appropriate for the needs of individuals with intellectual and developmental disabilities. A cost analysis with accompanying actuarial study will complement the pilot program to ensure that individuals with intellectual and developmental disabilities are fully included in the Colorado behavioral health system and are supported in the Colorado behavioral health crisis response system.

(3) There is created in the state department a cross-system response for behavioral health crises pilot program, referred to in this section as the "pilot program". The pilot program will have locations at multiple sites that represent different geographic regions of the state. The goal of the pilot program is to provide crisis intervention, stabilization, and follow-up services to individuals who have both an intellectual and developmental disability and a behavioral or mental health disorder and who also require services not available through an existing home- or community-based services waiver or covered under the Colorado behavioral health care system. To achieve this goal, the pilot program must complement and expand on the Colorado behavioral health crisis response system, provided through the department of human services pursuant to section 27-60-103, to:

(a) Provide access to intensive coordinated psychiatric, behavioral, and mental health services for crisis intervention as an alternative to emergency department care or in-patient hospitalization;

(b) Offer community-based, mobile supports to individuals with dual diagnoses and their families;

(c) Offer follow-up supports to individuals with dual diagnoses, families, and caregivers to reduce the likelihood of future crises;

(d) Provide education and training for families and service agencies;

(e) Provide data about the cost in Colorado of providing such services throughout the state to complement the cost-analysis study described in subsection (6) of this section related to the cost to eliminate service gaps for individuals who have an intellectual and developmental disability and who also have a behavioral or mental health disorder; and

(f) Provide data about systemic structural changes needed to remove existing regulatory or procedural barriers to the authorized use of public funds across systems, including the medicaid state plan, home- and community-based service medicaid waivers, the capitated mental health care system, and the Colorado behavioral health crisis response system.

(4) The department of health care policy and financing shall enter into an interagency agreement with the department of human services to jointly manage the integration of the pilot program with the Colorado behavioral health crisis response system.

(5) (a) The pilot program shall begin on or before March 1, 2016, and operate until March 1, 2019. The pilot program will provide support to eligible individuals to obtain the additional necessary services, regardless of the appropriate payer. Once an individual who is participating in the pilot program is stabilized, the pilot program shall determine where services should have been provided and who the appropriate payer is. If no service payer is available, moneys for the additional necessary behavioral health services will come from the cross-system response for behavioral health crises pilot program fund created in subsection (7) of this section.

(b) The pilot program must collect data concerning the support provided and services delivered for each individual participating in the pilot program. The data must include information on when the individual's situation stabilized and behavioral health services necessary for the individual to maintain stability. The pilot program shall analyze the data collected and provide a summary report to the state department regarding where service gaps exist, as well as recommended solutions to eliminate those gaps.

(6) On or before July 1, 2017, and each July 1 thereafter until this section is repealed, the state department shall conduct a cost analysis of the services that would need to be added to eliminate service gaps and ensure that individuals with intellectual and developmental disabilities are fully included in the Colorado behavioral health system and are supported in the Colorado behavioral health crisis response system. The state department shall provide the results of the cost analyses in an annual written report on the pilot program, as well as recommendations related to closing service gaps, to the health and human services committee of the senate and the public health care and human services committee of the house of representatives, or any successor committees.

(7) There is created in the state treasury the cross-system response for behavioral health crises pilot program fund, referred to in this section as the "fund". The fund consists of any moneys appropriated to the fund by the general assembly. The moneys in the fund are subject to annual appropriation by the general assembly to the state department for the direct and indirect costs associated with implementing the pilot program created pursuant to this section. The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund. The state treasurer shall transfer all unexpended and unencumbered moneys remaining in the fund as of July 1, 2019, to the general fund.

(8) The department of health care policy and financing and the department of human services are authorized to pursue the option of allowing a community-centered board to use a vacant state-owned group home for the purposes of the pilot program. In such an instance, the community-centered board may use up to one hundred thousand dollars from the fund created in subsection (7) of this section for any regulatory improvements for licensing and operations required by the department of public health and environment. General maintenance and upkeep of the facility is the responsibility of the community-centered board, with payment from the fund created in subsection (7) of this section; except that payment for and completion of any preexisting controlled maintenance projects required in order for the group home to become fully licensed is the responsibility of the department of human services and must be complete prior to occupancy of the group home.

(9) This section is repealed, effective July 1, 2019.






Part 5 - Home- and Community-Based Services for Persons With Health Complexes Related to Acquired Immune Deficiency Syndrome

§ 25.5-6-501. Short title

This part 5 shall be known and may be cited as the "Home- and Community-based Services for Persons with Health Complexes Related to Acquired Immune Deficiency Syndrome Act".



§ 25.5-6-502. Definitions

In addition to the definitions in section 25.5-6-303, as used in this part 5, unless the context otherwise requires:

(1) "AIDS" means acquired immune deficiency syndrome.

(2) "Continuum of long-term care" shall include all the services listed in section 25.5-6-505 and may include brief inpatient stays in a hospital or a nursing facility.

(3) "HIV" means the human immunodeficiency virus.

(4) "HIV/AIDS" means:

(a) A symptomatic HIV infection, as defined by the centers for disease control of the United States public health service; or

(b) AIDS.

(5) "Long-term-care eligible person" means a person who is determined to be:

(a) Eligible to receive services under sections 25.5-5-102, 25.5-5-103, 25.5-5-202, and 25.5-5-203; and

(b) In need of the level of care available in a nursing facility or in need of the level of care available in a hospital.



§ 25.5-6-503. Administration

The provisions of this part 5 shall be administered by the state department.



§ 25.5-6-504. Program established - financial eligibility

(1) In recognition of the social and economic benefits accruing from the maintenance of persons with HIV/AIDS in their own homes, the general assembly hereby finds and declares that a program shall be implemented by the state department to provide the services set forth in section 25.5-6-505 to those persons with HIV/AIDS whose gross income does not exceed three hundred percent of the current federal supplemental security income benefit level, whose resources do not exceed the limit established by the state department for individuals receiving a mandatory minimum state supplementation of SSI benefits pursuant to section 26-2-204, C.R.S., or, in the case of a person who is married, do not exceed the amount authorized in section 25.5-6-101, and for whom a licensed physician or advanced practice nurse certifies that such program provides an appropriate alternative to institutionalized care.

(2) Any person who accepts and receives services authorized under this part 5 shall pay to the state department, or to an agent or provider designated by the state department, an amount that shall be the lesser of the person's gross income, minus federally allowed maintenance and medical deductions, or the projected cost of services to be rendered to the person under the case plan. Such amount shall be reviewed and revised as necessary each time the case plan is reviewed.



§ 25.5-6-505. Services for long-term-care eligible persons

(1) Subject to the provisions of this part 5, the home- and community-based services program for persons with HIV/AIDS shall include the following continuum of long-term care services:

(a) Personal care and homemaker services;

(b) Adult day care services;

(c) Private duty nursing services;

(d) Electronic monitoring services as such term is defined in section 25.5-6-303 (9);

(e) Nonmedical transportation services as such term is defined in section 25.5-6-303 (16);

(f) Services provided under the consumer-directed care model, part 11 of this article.

(2) A long-term-care eligible person receiving home- and community-based services shall remain eligible for the services specified in sections 25.5-5-102, 25.5-5-103, 25.5-5-202, and 25.5-5-203, as applicable.

(3) The provision of the services set forth in subsection (1) of this section shall be subject to the availability of federal matching medicaid funds, pursuant to Title XIX of the federal "Social Security Act", as amended, for payment of the costs for administration and costs for the provision of such services. Case management services shall be reimbursed as an administrative cost.

(4) If the state department or the case management agency makes a determination that the cost for the provision of home- and community-based services necessary to allow an HIV/AIDS client to avoid institutionalization exceeds or would exceed either the average individual medicaid payment for like services for hospital care for clients needing a hospital level of care or the average individual medicaid payment for like services for nursing facility care for clients needing a nursing facility level of care, such client shall not be considered eligible for home- and community-based services.

(5) The location for the provision of home- and community-based services shall be agreed upon by the HIV/AIDS client and the case management agency.

(6) The state department shall implement the provisions of subsection (1) of this section on a case-by-case basis as each service becomes available through approved providers.

(7) No service listed in subsection (1) of this section may be provided to an eligible person unless authorized pursuant to a case plan.

(8) (a) The case management agency, in coordination with the eligible person and the person's family or guardian, shall include in each case plan a process by which the eligible person may receive necessary care, which may include respite care, if the eligible person's family or service provider is unavailable due to an emergency situation or to unforeseen circumstances. The eligible person and the person's family or guardian shall be duly informed by the case management agency of these alternative care provisions at the time the case plan is initiated.

(b) The requirements of this subsection (8) shall not apply if the eligible person is residing in a nursing facility or an alternative care facility.



§ 25.5-6-506. Special provisions - personal care services provided by a family

(1) A member of an eligible person's family, other than the person's spouse, may be employed to provide personal care services to such person.

(2) The maximum reimbursement for the services provided by a member of the person's family per year for each client shall not exceed the equivalent of four hundred forty-four service units per year for a member of the eligible person's family.



§ 25.5-6-507. Duties of state department

(1) In addition to the duties set forth in section 25.5-6-311, the state department shall:

(a) Seek and utilize any available federal, state, or private funds which are available for carrying out the purposes of this part 5, including but not limited to medicaid funds, pursuant to Title XIX of the federal "Social Security Act", as amended;

(b) Provide a system for reimbursement for services provided pursuant to this part 5 that encourages cost containment;

(c) Conduct feasibility studies and pilot programs as the general assembly may from time to time direct to lessen medical costs, including medicaid moneys, associated with persons with HIV/AIDS.

(2) Prior to the submittal of the home- and community-based services medicaid waiver application for this part 5, the state department shall consult with the joint budget committee of the general assembly concerning the proposed number of clients to be served, the savings anticipated, and the costs associated with the implementation of this program.



§ 25.5-6-508. Rules

The executive director and the state board shall promulgate such rules, pursuant to article 4 of title 24, C.R.S., as are necessary to implement this part 5.






Part 6 - Home- and Community-Based Services for Persons With Major Mental Illnesses

§ 25.5-6-601. Short title

This part 6 shall be known and may be cited as the "Home- and Community-based Services for Persons with Major Mental Illnesses Act".



§ 25.5-6-602. Legislative declaration - no entitlement created

(1) The general assembly hereby finds and declares that the purpose of this part 6 is to provide, under federal authorization and subject to available appropriations, home- and community-based services for persons with major mental illnesses.

(2) Nothing in this part 6 shall be construed to establish that eligible persons as defined in section 25.5-6-603 (1) are entitled to receive services from the state department or the department of human services. The provision of any services pursuant to this part 6 shall be subject to federal waiver authorization and available appropriations.



§ 25.5-6-603. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Eligible person" means a person:

(a) Who has a primary diagnosis of a major mental health disorder, as such term is defined in the diagnostic and statistical manual of mental disorders used by the mental health profession, and includes schizophrenic, paranoid, major affective, and schizoaffective disorders, and atypical psychosis, but does not include dementia, including Alzheimer's disease or related disorders;

(b) Who is in need of the level of care available in a nursing facility;

(c) Who is categorically eligible for medical assistance, or whose gross income does not exceed three hundred percent of the current federal supplemental security income benefit level, and whose resources do not exceed the limit established for individuals receiving a mandatory minimum state supplementation of supplemental security income benefits or, in the case of a person who is married, do not exceed the amount authorized in section 25.5-6-101.



§ 25.5-6-604. Cost of services

Home- and community-based services for persons with major mental illnesses shall meet aggregate federal waiver budget neutrality requirements.



§ 25.5-6-605. Relationship to single entry point for long-term care

The home- and community-based services program for persons with major mental illnesses shall not be considered a publicly funded long-term care program for the purposes of sections 25.5-6-105 to 25.5-6-107, concerning the single entry point system, unless and until the departments of health care policy and financing and human services provide in the memorandum of understanding between the departments for the inclusion of the program in the single entry point system.



§ 25.5-6-606. Implementation of program for mentally ill authorized - federal waiver - duties of the department of health care policy and financing and the department of human services

(1) The state department is hereby authorized to seek any necessary waiver from the federal government to develop and implement a home- and community-based services program for persons with major mental illnesses. The program shall be designed to provide home- and community-based services to eligible persons. Eligibility may be limited to persons who meet the level of services provided in a nursing facility, and services for eligible persons may be established in state board rules to the extent such eligibility criteria and services are authorized or required by federal waiver. The program shall include services provided under the consumer-directed care service model, part 11 of this article.

(2) The state department and the department of human services shall provide a system of reimbursement for services provided pursuant to this part 6 that encourages the most cost-effective provision of services.

(3) The state department and the department of human services shall, subject to appropriation, use available federal, state, local, or private funds, including but not limited to medicaid funds available under Title XIX of the federal "Social Security Act", as amended, to carry out the purposes of this part 6.

(4) The state department may include in the memorandum of understanding with the department of human services provisions that allow the department of human services to certify agencies as medicaid providers for the purposes of this part 6, to adopt fiscal and administrative procedures, to review plans of care, to recommend reimbursement rates, to make recommendations regarding the scope, duration, and content of programs and the eligibility of persons for specific services provided pursuant to this part 6, and to fulfill any other responsibilities necessary to implement this part 6. However, the provisions shall be consistent with the designation of the state department as the single state agency in section 25.5-4-104.

(5) The executive director and the state board shall promulgate such rules regarding this part 6 as are necessary to fulfill the obligations of the state department as the single state agency to administer medical assistance programs in accordance with Title XIX of the federal "Social Security Act", as amended.

(6) The department of human services shall promulgate such rules as are necessary to perform its function pursuant to this part 6. Such rules shall be promulgated in accordance with section 24-4-103, C.R.S., and shall be consistent with the rules of the executive director and the state board.

(7) In the event a direct conflict arises between the rules of the state department promulgated pursuant to subsection (5) of this section and the rules of the department of human services promulgated pursuant to subsection (6) of this section, regarding implementation of this part 6, the rules of the state department shall control.



§ 25.5-6-607. Implementation of part contingent upon receipt of federal waiver - repeal of part

(1) The implementation of this part 6 is conditioned upon the issuance of necessary waivers by the federal government and available appropriations. The provisions of this part 6 shall be implemented to the extent authorized by federal waiver. The state department shall propose legislation that conforms with the waiver provisions no later than the next regular legislative session following the issuance of the waiver.

(2) Provisions of this part 6 that are approved by the federal government and are authorized by federal waiver shall remain in effect only for so long as specified in the federal waiver, unless otherwise extended by the federal government. The state department shall provide written notice to the revisor of statutes of the final termination date of the waiver, and this part 6 shall be repealed, effective July 1 of the year in which the waiver is terminated.






Part 7 - Home- and Community-Based Services for Persons With Brain Injury

§ 25.5-6-701. Short title

This part 7 shall be known and may be cited as the "Home- and Community-based Services for Persons with Brain Injury Act".



§ 25.5-6-702. Legislative declaration - no entitlement created

(1) The general assembly hereby finds and declares that the purpose of this part 7 is to provide, under federal authorization and subject to available appropriations, home- and community-based services for persons with brain injury.

(2) Nothing in this part 7 shall be construed to establish that eligible persons as defined in section 25.5-6-703 (4) are entitled to receive services from the state department. The provision of any services pursuant to this part 7 shall be subject to federal waiver authorization and available appropriations.



§ 25.5-6-703. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Adult day care" means health and social services furnished two or more hours per day on a regularly scheduled basis for one or more days per week in an outpatient setting and for the purpose of ensuring the optimal functioning of the recipient.

(2) "Behavioral programming" means an individualized plan that sets forth strategies to decrease a recipient's maladaptive behaviors that interfere with the recipient's ability to remain in the community. Behavioral programming includes a complete assessment of maladaptive behaviors of the recipient, the development and implementation of a structured behavioral intervention plan, continuous training and supervision of caregivers and behavioral aides, and periodic reassessment of the individualized plan.

(3) "Brain injury" means an injury to the brain arising from external forces including, but not limited to, toxic chemical reactions, anoxia, near drownings, closed or open head injuries, and focal brain injuries.

(4) "Eligible person" means a person:

(a) Who has a diagnosis of brain injury, as such term is defined in subsection (3) of this section;

(b) Who is in need of the level of care available in a hospital, rehabilitation hospital, hospital in lieu of a nursing facility, or is in need of specialized care provided in a nursing facility in lieu of a hospital;

(c) Who is categorically eligible for medical assistance, or has a gross income that does not exceed three hundred percent of the current federal supplemental security income benefit level and resources that do not exceed the limit established for individuals receiving a mandatory minimum state supplementation of supplemental security income benefits or, in the case of a person who is married, do not exceed the amount authorized in section 25.5-6-101; and

(d) For whom the cost of services would not exceed the average cost of hospital care.

(5) "Independent living skills training" means skills and therapies that are directed at the development and maintenance of community living skills and community integration. Independent living skills include supervision or training with respect to or assistance with self-care, communication skills, socialization, sensory and motor development, reducing maladaptive behavior, community living and mobility, and therapeutic recreation.

(6) "Personal care services" means assistance with eating, bathing, dressing, personal hygiene, and activities of daily living. Personal care services include assistance with the preparation of meals, but not the cost of the meals, and homemaker services that are necessary for the health and safety of the recipient.

(7) "Structured day treatment" means structured, nonresidential therapeutic treatment services that are directed at the development and maintenance of community living skills and are provided two or more hours per day on a regularly scheduled basis for one or more days per week. Day treatment services include supervision and specific training that allows a recipient to function at the recipient's maximum potential. The services include, but are not limited to, social skills training that allows for reintegration into the community, sensory and motor development services, and services aimed at reducing maladaptive behavior.

(8) "Supported living" means assistance or support designed to maximize or maintain independence and self-direction on a supportive care campus. Supported living services consist of structured interventions designed to provide:

(a) Protective oversight and supervision;

(b) Behavioral management and cognitive supports;

(c) Interpersonal and social skills development;

(d) Improved household management skills to support independence and community integration; and

(e) Medical management.

(9) "Supportive care campus" means a residential campus that provides supported living services.

(10) "Transitional living" means a nonmedical residential program that provides training and twenty-four-hour supervision to a recipient that will enhance the recipient's ability to live more independently.



§ 25.5-6-704. Implementation of home- and community-based services program for persons with brain injury authorized - federal waiver - duties of the department

(1) (a) The state department is hereby authorized to seek any necessary waiver from the federal government to develop and implement a home- and community-based services program for persons with brain injury. The state department shall design the program to provide home- and community-based services to eligible persons. Eligibility shall be limited to persons who meet the level of services provided in a hospital, rehabilitation hospital, hospital in lieu of nursing facility care, or who are in need of specialized care provided in a nursing facility in lieu of a hospital.

(b) The state department shall seek any necessary amendments to the current federal waiver for the home- and community-based services program for persons with brain injury to allow supported living, as defined in section 25.5-6-703 (8), to be provided to eligible persons on a supportive care campus.

(2) Services for eligible persons may be established in department rules to the extent authorized or required by federal waiver, but must include at least the following:

(a) Independent living skills training, as indicated in the eligible person's plan of care, and provided by local agencies determined by the department to be qualified to provide the services;

(b) Residential care including, but not limited to:

(I) Transitional living;

(II) Respite care;

(III) Supported living;

(c) Personal care services;

(d) Assisted transportation;

(e) Counseling and training including treatment for substance use disorders and family counseling;

(f) Environmental modification services;

(g) Day care, which may include physical, occupational, and speech therapies as indicated in the eligible person's plan of care;

(h) Structured day treatment, which may include physical, occupational, speech, and cognitive therapies if deemed necessary by the eligible person's case manager and as indicated in the person's plan of care. Structured day treatment services are for individuals who may benefit from continued rehabilitation and reintegration into the community.

(i) Behavioral programming that may be provided in or outside an eligible person's residence;

(j) Assistive technology;

(k) Services provided under the consumer-directed care service model, part 11 of this article.

(3) The case manager, in coordination with the eligible person and the person's family or guardian, shall include in each plan of care a process by which the eligible person may receive necessary care, which may include respite care, if the eligible person's family or service provider is unavailable due to an emergency situation or to unforeseen circumstances. The eligible person and the person's family or guardian shall be duly informed by the case manager of these alternative care provisions at the time the plan of care is initiated.

(4) (a) The department shall provide a system of reimbursement for services provided pursuant to this part 7 that encourages the most cost-effective provision of services.

(b) A member of an eligible person's family, other than the person's spouse or a parent of a minor, may be employed to provide personal care services to such person. The maximum reimbursement for the services provided by a member of the person's family per year for an eligible person shall not exceed the equivalent of four hundred forty-four service units per year for a member of the eligible person's family. Standards that apply to other providers who provide personal care services apply to a family member who provides these services. In addition, a registered nurse shall supervise a family member in providing services to the extent indicated in the eligible person's plan of care.

(5) The state department shall, subject to appropriation, use available federal, state, local, or private funds including, but not limited to, medicaid funds available under Title XIX of the federal "Social Security Act", as amended, to carry out the purposes of this part 7.

(6) The state board shall adopt rules concerning the certification of agencies as medicaid providers for the purposes of this part 7, fiscal and administrative procedures, procedures for reviewing plans of care, reimbursement rates, and the scope, duration, and content of programs and the eligibility for specific services provided pursuant to this part 7. The state board shall adopt such rules as are necessary to fulfill the obligations of the state department as the single state agency to administer medical assistance programs in accordance with Title XIX of the federal "Social Security Act", as amended.



§ 25.5-6-705. Implementation of part contingent upon receipt of federal waiver - repeal of part

(1) (a) The implementation of this part 7 is conditioned upon the issuance of necessary waivers by the federal government and available appropriations. The provisions of this part 7 shall be implemented to the extent authorized by federal waiver. The state department shall propose legislation that conforms with the waiver provisions no later than the next regular legislative session following the issuance of the waiver.

(b) The implementation of the provisions of this part 7 relating to services provided on a supportive care campus are conditioned upon the approval of necessary waiver amendments by the federal government. The provisions of this part 7 relating to supported living shall be implemented to the extent authorized by federal waiver and in accordance with applicable federal requirements.

(2) Provisions of this part 7 that are approved by the federal government and are authorized by federal waiver shall remain in effect only for so long as specified in the federal waiver, unless otherwise extended by the federal government. The state department shall provide written notice to the revisor of statutes of the final termination date of the waiver, and this part 7 shall be repealed, effective July 1 of the year in which the waiver is terminated.



§ 25.5-6-706. Rate structure - rules - quality assurance

(1) (a) The state board, by rule, shall set tiered per diem rates for services provided on a supportive care campus under this part 7. When structuring the tiered per diem rates, the state board shall consider the medical and cognitive needs of eligible persons being served on the supportive care campus.

(b) The maximum per diem rate for the services provided on a supportive care campus shall not exceed the total per diem cost of comparable populations either in institutions or in other community-based settings.

(2) The state board shall adopt rules necessary for quality assurance, which shall include certification of supportive care campuses.






Part 8 - Home- and Community-Based Services for Children With Autism

§ 25.5-6-801. Short title

This part 8 shall be known and may be cited as the "Home- and Community-based Services for Children with Autism Act".



§ 25.5-6-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Eligible child" means a child who:

(a) Is eligible for the state's medicaid program pursuant to section 25.5-5-101, 25.5-5-201, or 25.5-5-203;

(b) Is age birth to eight years; except that, so long as a child begins receiving services prior to his or her eighth birthday, the child is entitled to continue receiving services for a total of three full years;

(c) Has a diagnosis of autism;

(d) Is at risk of institutionalization in either an intermediate care facility for individuals with intellectual disabilities, a hospital, or a nursing facility; and

(e) Is not receiving services from any of the alternatives to long-term care waiver programs established in this title.

(2) "Lead provider" means the credentialed, certified, or licensed professional who is the eligible child's primary provider and who is responsible for supervision of the eligible child's care plan.

(3) "Services" means the home- and community-based services provided pursuant to this part 8.



§ 25.5-6-803. Federal authorization - budget neutrality

(1) The state department shall seek the federal authorization necessary to implement the provisions of this part 8.

(2) Home- and community-based services for children with autism shall meet aggregate federal waiver budget neutrality requirements.

(3) (a) Repealed.

(b) The provision of home- and community-based services pursuant to this part 8 shall be subject to the availability of federal matching medicaid funds, pursuant to Title XIX of the federal "Social Security Act", as amended, for payment of the costs for administration and the costs for the provision of such services.

(4) The state department shall:

(a) Seek and utilize any available federal, state, or private funds which are available for carrying out the purposes of this part 8, including but not limited to medicaid funds pursuant to Title XIX of the federal "Social Security Act", as amended;

(b) Provide a system of reimbursement for services that encourages the most cost-effective provision of services.



§ 25.5-6-804. Services - duties of the state department - rules

(1) Subject to the provisions of this part 8, home- and community-based services for children with autism shall include only the following services, as specified in the eligible child's care plan:

(a) Occupational therapy;

(b) Speech therapy;

(c) Psychological and psychiatric services;

(d) Physical therapy;

(e) Behavioral therapy; and

(f) Services provided under the consumer-directed care service model, part 11 of this article.

(2) Within the limits of the general assembly's annual appropriations, the medical services board shall set an annual dollar limit on the amount of services that an eligible child may receive pursuant to this part 8.

(3) The state department shall utilize the services of existing service provider agencies to provide services pursuant to this part 8. A service provider agency shall retain no more than fifteen percent of the established service reimbursement rate for administrative costs.

(4) A care planning agency may be certified to provide the services described in subsection (1) of this section if otherwise qualified as a provider under the state medical assistance program.

(5) The state department shall contract with a community centered board for persons with developmental disabilities to serve as the single entry point agency for services and as the care planning agency for eligible children. If a community centered board is unwilling or unable to enter into the contract with the state department, the state department may contract with a single entry point agency identified pursuant to section 25.5-6-106 or a state-department-approved case management agency to serve as the entry point agency and as the care planning agency. The care planning process shall include the eligible child's family or guardian, the eligible child's lead provider, and the eligible child's case manager. For the purpose of implementing this part 8 the care planning process shall be coordinated with any other care plan or case manager the eligible child may have.

(6) A member of an eligible child's family may be employed to provide services to the child. The reimbursement limitation in section 25.5-6-310 shall not apply to services provided pursuant to this part 8 by a family member.

(7) The state department shall develop the service provisions, which shall include provisions for the supervision of direct care providers, and the care planning process under this part 8 in consultation with parents of children with autism and medical professionals who have expertise in treating children with autism.

(8) (a) The state board shall adopt rules necessary to implement and administer the provisions of this part 8, including but not limited to requiring an ongoing evaluation process for each eligible child and the use of an external evaluation contractor for this purpose.

(b) An eligible child participating in services pursuant to this part 8 shall be evaluated at entry into the program, at least every six months during the course of services, and at the termination of services pursuant to this part 8. The evaluations shall include, but need not be limited to:

(I) An assessment of the eligible child's expressive and receptive communication through the use of a standardized and norm-referenced assessment as determined by the state department through rule;

(II) An assessment of the eligible child's adaptive skills including self-help skills through the use of a norm-referenced and standardized assessment as determined by the state department through rule; and

(III) An assessment of the severity of the eligible child's maladaptive behavior, including self-injurious or aggressive behaviors or tantrums, through the use of a norm-referenced and standardized assessment as determined by the state department through rule.

(c) The evaluations shall be conducted pursuant to the provisions of paragraph (b) of this subsection (8) by the child's lead therapist or other trained professionals as designated by the department.

(d) The evaluator shall provide a copy of the evaluation, including any supporting data, to the eligible child's parent or legal guardian and to the agency responsible for the eligible child's care planning. The agency responsible for the eligible child's care planning shall retain a copy of the eligible child's evaluation and supporting data.

(e) Any costs associated with the evaluations required pursuant to this subsection (8) shall be included within the annual cost limitation on services set forth in subsection (2) of this section. Evaluations of an eligible child may be conducted through the eligible child's school or with other resources that are not part of the services provided pursuant to this part 8, so long as the evaluations are consistent with the provisions of paragraph (b) of this subsection (8).

(f) The ongoing evaluation of children receiving services under the program pursuant to this subsection (8) shall not be used to alter a child's eligibility to participate in the program.

(9) Repealed.

(10) Subject to available appropriations, it is the intent of the general assembly to provide services to every eligible child who applies for the waiver program and that no eligible child is placed on a waiting list for services.



§ 25.5-6-805. Colorado autism treatment fund

(1) The Colorado autism treatment fund is hereby created and established in the state treasury for the purpose of paying for services provided to eligible children, early and periodic screening diagnosis and treatment services required by section 25.5-5-102 (1)(g), and participant and program evaluations pursuant to this part 8. The fund is comprised of tobacco settlement moneys allocated to the fund. Moneys in the fund are subject to annual appropriation by the general assembly for the purposes of this part 8. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund. Any moneys in the fund not expended for the purpose of this part 8 may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund.

(2) Pursuant to section 24-75-1104.5 (1.7)(k), C.R.S., for the 2016-17 fiscal year and for each fiscal year thereafter so long as the state receives moneys pursuant to the master settlement agreement, the state treasurer shall annually transfer to the fund two percent of the moneys received by the state pursuant to the master settlement agreement for the preceding fiscal year. The state treasurer shall transfer the amount specified in this subsection (2) from moneys credited to the tobacco litigation settlement cash fund created in section 24-22-115, C.R.S.



§ 25.5-6-806. Autism waiver - program evaluation

(1) As provided in subsection (2) of this section, the state department shall submit written program evaluations to the health and environment committee of the house of representatives, or any successor committee, and to the health and human services committee of the senate, or any successor committee, concerning home- and community-based services provided to children with autism pursuant to this part 8. The state department shall determine the appropriate process and procedures for conducting the evaluation, including procedures to protect a program participant's individually identifying information.

(2) (a) On or before June 1, 2013, the state department's evaluation shall include, at a minimum, information concerning:

(I) The number of eligible children receiving services or who have received services under the waiver program;

(II) The average and median age of eligible children when they begin receiving services and the average length of time that children receive services; and

(III) The average cost of services provided to an eligible child.

(b) On or before June 1, 2014, the state department's evaluation shall include, at a minimum, information concerning the design and implementation of the ongoing evaluation process pursuant to section 25.5-6-804 (8).

(c) (I) On or before June 1, 2015, and every June 1 thereafter, the state department's evaluation shall include an evaluation of eligible children's care plans and evaluations conducted at the beginning and ending of services, as well as ongoing evaluations during the course of services, to determine whether home- and community-based services provided pursuant to this part 8 are effective in meeting the goals of the waiver program, which goals include, but are not limited to:

(A) Serving the children most vulnerable to institutionalization without the services provided pursuant to this part 8;

(B) Keeping children out of institutions; and

(C) Demonstrating improvement in the child's expressive and receptive communication, adaptive skills, such as dressing and toileting, and a reduction in the severity of the child's maladaptive behavior, including self-injurious or aggressive behavior and tantrums, through the use of standardized and norm-referenced assessments.

(II) The state department may contract with an independent program evaluator with expertise in reviewing treatment progress reports, individual evaluations, and medical records for purposes of conducting the evaluation pursuant to this paragraph (c) concerning the effectiveness of the home- and community-based services provided pursuant to this part 8.






Part 9 - Home- and Community-Based Service Programs for Children

§ 25.5-6-901. Disabled children care program - eligibility criteria - documentation requirements - report to the general assembly

(1) The general assembly hereby finds and declares that a program shall be established by the state department to provide services not otherwise available to eligible disabled children outside the confines of an acute care hospital or nursing facility. Such program shall be known as the "disabled children care program" and shall be designed to safely provide services to eligible disabled children in a home- or community-based setting at a cost to the medicaid program equal to or less than the medicaid cost of inpatient hospital or nursing facility care.

(2) (a) The state department is authorized to seek a waiver from the federal department of health and human services to qualify for federal financial participation in the disabled children care program. Application for such waiver is contingent upon a finding that continuation of the disabled children care program results in less expenditures from the general fund than if such program were terminated.

(b) If federal financial participation is secured, eligibility for participation in the program and the number of children to be served under the program shall be in accordance with federal regulations.

(3) (a) "Eligible disabled children" means any children eighteen years of age and under who:

(I) Have medical needs which would qualify them, pursuant to state department criteria, for institutionalization or place them at risk for institutionalization in any one of the following: An acute care hospital or a nursing facility; and

(II) Have gross incomes which do not exceed three hundred percent of the current federal supplemental security income benefit level. The amount of parental or spousal income and resources which shall be attributable to a child's gross income for purposes of eligibility shall be set forth in rules promulgated by the state board and shall be in relation to the parent's or spouse's financial responsibility for such child; and

(III) Are not receiving services from any of the alternatives to long-term care waiver programs established under this title.

(b) "Home care services" means all services available under sections 25.5-5-102, 25.5-5-103, 25.5-5-202, and 25.5-5-203 that may be received in a noninstitutional setting.

(4) (a) The state department shall require the following documentation on each applicant for the program:

(I) An assessment by the disabled child's attending physician of the child's medical, functional, and social status and a determination by such physician that the quality of care which can be provided in the noninstitutional setting is equal to or exceeds the quality of care the child could receive in an acute care hospital or nursing facility;

(II) An analysis of the cost of services for the disabled child in an institutional setting as compared to the cost of such services in a noninstitutional setting;

(III) An assessment of the caregiver's ability to provide the needed services to the disabled child in a noninstitutional setting and an assessment of such caregiver's social history.

(b) The information required under paragraph (a) of this subsection (4) shall be collected and reviewed by the state department at least every six months for disabled children who enter the disabled children care program in order to ensure that the quality of noninstitutional care continues to equal or exceed such care in an institutional setting and that the costs for care under the program are less than the costs for such care in an institution. When the disabled child is found to no longer qualify for institutionalization or be at risk for institutionalization pursuant to state department criteria, the child shall no longer be eligible for the disabled children care program.



§ 25.5-6-902. Children's personal assistance services and family support program

(1) The general assembly finds that many families who attempt to care for severely disabled or terminally ill children at home often are burdened with the excessive financial and personal costs of providing continuous care. Private insurance companies rarely support essential, long-term custodial services and often establish monetary limits that are well below the levels required by these disabled children. When coverage is available, care is frequently provided in a medical model that is marginally appropriate to the needs of the children and the family and usually more expensive to the payor. The resulting pressures often contribute to family disintegration and increased dependency on public programs. The general assembly finds that it is in the best interests of the citizens of the state to encourage the preservation of families with children with disabilities.

(2) As used in this section, unless the context otherwise requires, "eligible disabled children" means children eighteen years of age or younger:

(a) Who have medical needs that, pursuant to state department rules, would qualify them for institutionalization or place them at risk of institutionalization in an acute care hospital or nursing facility;

(b) Who have gross incomes, including the amount of parental income and resources to be attributed to the child's gross income according to rules to be promulgated by the state board, that do not exceed three hundred percent of the current federal supplemental security income benefit level;

(c) Who are not receiving long-term services from any alternative waiver program established under this title;

(d) For whom a licensed physician or an advanced practice nurse has certified that in-home care is an appropriate way to meet the child's needs; and

(e) For whom the cost of care outside of the institution is no higher than the estimated medicaid cost of appropriate institutional care.

(3) There is hereby established in the state department the children's personal assistance services and family support waiver program, referred to in this section as the "program", to provide services to eligible disabled children in their homes rather than in the confines of an acute care hospital or nursing facility. The number of children enrolled in this program or any other model 200 program shall not exceed the state department's ability to cover the costs of the programs within the annual appropriations for this program and any other model 200 program.

(4) Priority for participation in the program shall be given first to children who are on the waiting list for other model 200 programs and secondly to children whose parents will return to work if appropriate care for their disabled child is provided under the program. Spaces in the program shall also be available to children who were already covered by medicaid but who were rendered temporarily ineligible for a period of not more than three months due to a periodic or cyclical peak in their parents' income.

(5) The state board shall adopt rules to govern the program consistent with any federal waivers including, but not limited to, rules concerning:

(a) Services that are reimbursable under this section including, but not limited to:

(I) Respite care, to the degree its additional cost is offset by collection of a parental copayment;

(II) Case management; and

(III) Medically necessary professional or community services beyond those specified in section 25.5-5-102 or 25.5-5-202, to the degree that they provide a cost-effective and medically appropriate alternative to covered services;

(b) Provider selection and certification;

(c) Documentation for assessment and recertification;

(d) Case management agency selection and responsibility; and

(e) Reimbursement.

(6) The case management agency, in coordination with the eligible disabled child's family and the child's physician, shall include in each case plan a process by which the eligible disabled child may receive necessary care, which may include respite care, if the eligible disabled child's family or care provider is unavailable due to an emergency situation or to unforeseen circumstances. The eligible disabled child's family shall be duly informed by the case management agency of these alternative care provisions at the time the case plan is initiated.

(7) If the state department finds it cost-effective and all necessary federal waivers are obtained, parents of eligible disabled children may be authorized to hire and manage care providers from certified medicaid agencies. Case management agencies shall work with parents to develop the skills necessary for ongoing care management.

(8) The state department is authorized to seek waivers from the federal government to qualify for federal financial participation in the program.

(9) The state department is authorized to charge and collect copayments from parents for services rendered.

(10) The state department is directed to study the advisability of setting an upper limit on parental income for participation in this program and other children's medicaid waiver programs.






Part 10 - Consumer-Directed Attendant Support for Persons With Disabilities

§ 25. 5-6-1001 to 25.5-6-1004. (Repealed)

(2) Section 25.5-6-1004 provided for the repeal of this part 10, effective July 1, 2009. (See L. 2006, p. 1967.)

(3) Section 25.5-6-1002 (4) was amended in Senate Bill 09-292, effective August 5, 2009. However, those amendments did not take effect due to the repeal of this part 10, effective July 1, 2009.






Part 11 - Consumer-Directed Care

§ 25.5-6-1101. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Attendant support" means any action to assist an eligible person in accomplishing activities of daily living, instrumental activities of daily living, and habilitative and health-related tasks. Such activities include, but are not limited to, personal care services, household services, cognitive services, mobility services, and health-related tasks.

(2) "Authorized representative" means an individual designated by the eligible person, by the parent of a minor, or by the legal guardian of the eligible person if the eligible person cannot demonstrate sound judgment to his or her primary care physician, who has the judgment and ability to assist the eligible person in acquiring and utilizing services under this part 11. The extent of the authorized representative's involvement shall be determined upon designation.

(3) "Consumer-directed" means that an eligible person receives a direct payment through a voucher and employs, trains, and in other ways manages the person who provides his or her attendant support. The direct payment through a voucher that is received by an eligible person to pay for attendant support shall not be counted as income for purposes of determining eligibility for medicaid and other state programs that use income to determine eligibility.

(4) "Eligible person" means a person who is eligible to receive services under parts 3 to 12 of this article or any other home- and community-based service waiver for which the state department has federal waiver authority.

(5) "Primary care physician" means a physician who is the primary provider of physician services to the eligible person or who is familiar with the eligible person's needs and capabilities.

(6) "Qualified services" means services provided under the eligible person's applicable waiver program and attendant support.



§ 25.5-6-1102. Service model - consumer-directed care

(1) The state department shall implement a consumer-directed care service model that allows eligible persons to receive a direct payment through a voucher to purchase qualified services. The state department is authorized to seek any federal waivers or waiver amendments that may be necessary to implement this part 11. The state department shall design and implement the consumer-directed care service model with input from consumers of home- and community-based services or their authorized representatives. An eligible person shall not be required to disenroll from the person's waiver program in order to receive qualified services through the consumer-directed care service model.

(2) In order to qualify and to remain eligible for the consumer-directed care service model authorized by this section, a person shall:

(a) Be eligible for home- and community-based services under parts 3 to 12 of this article or any other home- and community-based service waiver for which the state department has federal waiver authority;

(b) Be willing to participate;

(c) Obtain a statement from his or her primary care physician or advanced practice nurse indicating that the person has sound judgment and the ability to direct his or her care or has an authorized representative;

(d) Demonstrate the ability to handle the financial aspects of self-directed care or has an authorized representative who is able to handle the financial aspects of the eligible person's care; and

(e) Meet any other qualifications established by the state board by rule.

(3) The voucher issued to the eligible person under this part 11 shall be based on the eligible person's historical utilization of home- and community-based services under parts 3 to 12 of this article, the single entry point agency's care plan, or any approved resource allocation process as determined by the state department and the department of human services for the eligible person.

(4) While an eligible person is participating in the consumer-directed care service model established in this part 11, that person shall be ineligible to receive a home care allowance as provided in section 26-2-122.3 (1)(b), C.R.S.

(5) The state department shall develop the accountability requirements necessary to safeguard the use of public dollars, to promote effective and efficient delivery of services, and to monitor the safety and welfare of eligible persons under this part 11.

(6) The state board shall adopt rules as necessary for the implementation and administration of the consumer-directed care service model authorized by this part 11. Such rules shall include a provision allowing an eligible person to designate a family member or authorized representative to be responsible for managing the financial matters associated with the consumer-directed care or to direct the eligible person's care. The designee shall not receive reimbursement for managing the financial matters associated with the eligible person's care or for directing the eligible person's care.

(7) Sections 12-38-103 (8), 12-38-103 (11), 12-38-123 (1)(a), 12-38.1-102 (5), and 12-38.1-117 (1)(b), C.R.S., shall not apply to a person who is directly employed by an individual participating in the consumer-directed care service model pursuant to this section and who is acting within the scope and course of such employment. However, such person may not represent himself or herself to the public as a licensed nurse, a certified nurse aide, a licensed practical or professional nurse, a registered nurse, or a registered professional nurse. This exclusion shall not apply to any person who has had his or her license as a nurse or certification as a nurse aide suspended or revoked or his or her application for such license or certification denied.

(8) Section 25.5-6-310 does not apply to a family member of an eligible person who provides consumer-directed care services to the eligible person pursuant to this part 11.

(9) A person who has been designated as an authorized representative under this part 11 shall submit an affidavit, which shall become part of the eligible person's file, stating that:

(a) He or she is at least eighteen years of age;

(b) He or she has known the eligible person for at least two years;

(c) He or she has not been convicted of any crime involving exploitation, abuse, or assault on another person; and

(d) He or she does not have a mental, emotional, or physical condition that could result in harm to the eligible person.



§ 25.5-6-1103. Reporting

(1) The state department shall provide a report to the joint budget committee of the general assembly and the health and human services committees of the house of representatives and the senate, or any successor committees, by October 1, 2006, that includes, but is not limited to, the following:

(a) The number of elderly persons participating in the consumer-directed care program;

(b) The cost-effectiveness of the consumer-directed care program;

(c) Feedback from consumers and the state department concerning the progress and success of the consumer-directed care program; and

(d) Any changes to the health status or health outcomes of the program participants.






Part 12 - In-Home Support Services

§ 25.5-6-1201. Legislative declaration

(1) The general assembly finds that there may be a more effective way to deliver home- and community-based services to the elderly, blind, and disabled; to disabled children; and to persons with spinal cord injuries, that allows for more self-direction in their care and a cost savings to the state. The general assembly also finds that every person that is currently receiving home- and community-based services does not need the same level of supervision and care from a licensed health care professional in order to meet his or her care needs and remain living in the community. The general assembly, therefore, declares that it is beneficial to the elderly, blind, and disabled clients of home- and community-based services, to clients of the disabled children care program, and to clients enrolled in the spinal cord injury waiver pilot program, for the state department to develop a service that would allow these people to receive in-home support.

(2) The general assembly further finds that allowing clients more self-direction in their care is a more effective way to deliver home- and community-based services to clients with major mental illnesses and brain injuries, as well as to clients receiving home- and community-based supportive living services and children's extensive support services. Therefore, the general assembly declares that it is appropriate for the state department to develop a plan for expanding the availability of in-home support services to include these clients.



§ 25.5-6-1202. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Attendant" means a person who is directly employed by an in-home support service agency to provide, or a family member, including a spouse, providing, in-home support services to eligible persons.

(2) "Authorized representative" means an individual designated by the eligible person receiving services, or by the parent or guardian of the eligible person receiving services, if appropriate, who has the judgment and ability to assist the eligible person receiving services in acquiring and utilizing services under this part 12. The extent of the authorized representative's involvement shall be determined upon designation. The authorized representative shall not be the eligible person's service provider.

(3) "Eligible person" means any person who:

(a) Is enrolled in home- and community-based services pursuant to part 3 of this article, is enrolled in the spinal cord injury waiver pilot program pursuant to part 13 of this article, or is enrolled in the disabled children care program pursuant to section 25.5-6-901;

(b) Is willing to participate;

(c) Obtains a statement from his or her primary care physician indicating that the person has sound judgment and the ability to direct his or her care, the eligible child's parent or guardian has sound judgment and the ability to direct the eligible child's care, or the person has an authorized representative; and

(d) Meets any other qualifications established by the state board by rule.

(4) "Health maintenance activities" means health-related tasks as defined in rule by the state board and include, but are not limited to, catheter irrigation; administration of medication, enemas, and suppositories; and wound care.

(5) "In-home support service agency" means an agency that is certified by the state department and provides independent living core services as defined in section 8-85-102 (6), C.R.S., and in-home support services.

(6) "In-home support services" means services that are provided in the home and in the community by an attendant under the direction of the eligible person or the eligible person's authorized representative including health maintenance activities and support for activities of daily living or instrumental activities of daily living, and personal care services and homemaker services as defined in rules promulgated by the medical services board pursuant to section 24-4-103, C.R.S.



§ 25.5-6-1203. In-home support services - eligibility - licensure exclusion - in-home support service agency responsibilities - rules

(1) The state department shall offer in-home support services as an option for eligible persons who receive home- and community-based services. In-home support services shall be provided to eligible persons. The state department shall seek any federal authorization that may be necessary to implement this part 12. The state department shall design and implement in-home support services with input from consumers of home- and community-based services and independent living centers and home- and community-based service providers.

(1.5) The state department shall develop a plan to expand the provision of in-home support services to include clients eligible for home- and community-based services pursuant to parts 6 and 7 of this article and home- and community-based adult supportive living services and children's extensive support services pursuant to part 4 of this article. On or before March 1, 2015, the state department shall report to the public health and human services committee of the house of representatives and to the health and human services committee of the senate, or any successor committees, concerning the state department's plan for providing in-home support services to these clients, including the timeline for implementation of the service.

(2) An eligible person receiving in-home support services or the eligible person's authorized representative or parent or guardian shall be allowed to:

(a) Choose the eligible person's in-home support service agency or the eligible person's attendant; and

(b) Direct the eligible person's care, including directly scheduling, managing, and supervising the attendant, and determine the level of in-home support services agency support.

(3) Sections 12-38-103 (8), 12-38-103 (11), 12-38-123 (1)(a), 12-38.1-102 (5), and 12-38.1-117 (1)(b), C.R.S., shall not apply to a person who is directly employed by an in-home support service agency to provide in-home support services and who is acting within the scope and course of such employment or is a family member providing in-home support services pursuant to this part 12. However, such person may not represent himself or herself to the public as a licensed nurse, a certified nurse aide, a licensed practical or professional nurse, a registered nurse, or a registered professional nurse. This exclusion shall not apply to any person who has had his or her license as a nurse or certification as a nurse aide suspended or revoked or his or her application for such license or certification denied.

(4) (a) In-home support service agencies providing in-home support services shall provide twenty-four-hour back-up services to their clients. In-home support service agencies shall either contract with or have on staff a state licensed health care professional, as defined by the state board by rule, acting within the scope of the person's profession. The state board shall promulgate rules setting forth the training requirements for attendants providing in-home support services and the oversight and monitoring responsibilities of the state licensed health care professional that is either contracting with or is on staff with the in-home support service agency. The state board rules must allow the eligible person or the eligible person's authorized representative, parent of a minor, or guardian to determine, in conjunction with the in-home support services agency, the amount of oversight needed in connection with the eligible person's in-home support services.

(b) The state board shall promulgate rules that establish how an in-home support service agency can discontinue a client under this part 12. The rules shall establish that a client can only be involuntarily discontinued when equivalent care in the community has been secured or that a client can be discontinued after exhibiting documented prohibited behavior involving attendants, including abuse of attendants, and that dispute resolution has failed. The determination of whether an in-home support service agency has made adequate attempts at resolution shall be made by the state department.

(5) The single entry point agencies established in section 25.5-6-106 shall be responsible for determining a person's eligibility for in-home support services; except that for eligible disabled children the state department shall designate the entity that will determine the child's eligibility. The state board shall promulgate rules specifying the single entry point agencies' responsibilities under this part 12. At a minimum, these rules shall require that case managers discuss the option and potential benefits of in-home support services with all eligible long-term care clients.

(6) Section 25.5-6-310 does not apply to a family member of an eligible person who provides in-home support services to the eligible person pursuant to this part 12. The state board shall promulgate rules, as necessary, to establish limits on reimbursement to family members.

(7) In administering the provision of in-home support services pursuant to this part 12, the state department shall:

(a) Implement a system for the routine and accurate monitoring of the number of persons receiving in-home support services; and

(b) Provide comprehensive, periodic training for all single entry point agencies in the state, which training shall include, at a minimum:

(I) The current eligibility requirements for the receipt of in-home support services; and

(II) The location of, and contact information for, the in-home support service agencies providing in-home support services in the state.



§ 25.5-6-1204. Provision of services - duties of state department - gifts - grants

(1) The provision of the in-home support services set forth in this part 12 shall be subject to the availability of federal matching medicaid funds, pursuant to Title XIX of the federal "Social Security Act", as amended, for payment of the costs for administration and the costs for the provision of such services.

(2) The state department shall seek and utilize any available federal, state, or private funds that are available for carrying out the purposes of this part 12, including but not limited to medicaid funds, pursuant to Title XIX of the federal "Social Security Act", as amended.

(3) The executive director of the state department is authorized to accept and expend on behalf of the state any grants or gifts from any public or private source for the purpose of implementing this part 12.



§ 25.5-6-1205. Accountability - rate structure - rules

(1) The state department shall develop the accountability requirements necessary to safeguard the use of public dollars and to promote effective and efficient service delivery under this part 12.

(2) The state board, by rule, shall set a separate rate structure for in-home support services provided under this part 12.

(3) The state board shall adopt rules as necessary for the implementation and administration of the in-home support services authorized by this part 12. At a minimum, the rules shall include certification of in-home support service agencies and standards of care for the provision of services under this part 12.



§ 25.5-6-1206. Report

The state department shall report annually to the joint budget committee of the general assembly and the health and human services committee of the senate, or any successor committee, and the health and environment committee of the house of representatives, or any successor committee, on the implementation of in-home support services. At a minimum the report shall include the cost-effectiveness of providing in-home support services to the elderly, blind, and disabled and to eligible disabled children, the number of persons receiving such services, and any strategies and resources that are available or that are necessary to assist more persons in staying in their homes through the use of in-home support services.



§ 25.5-6-1207. Repeal of part

This part 12 is repealed, effective September 1, 2019. Prior to such repeal, in-home support services established under this part 12 shall be reviewed as provided for in section 24-34-104, C.R.S.






Part 13 - Complementary and Alternative Medicine for a Person With a Spinal Cord Injury

§ 25.5-6-1301. Legislative declaration

(1) The general assembly finds that:

(a) A person with a spinal cord injury could benefit from complementary and alternative medicine such as chiropractic care, massage therapy, or acupuncture; and

(b) Complementary and alternative medicine could improve the quality of life and help reduce the need for continuous or more expensive procedures, medications, and hospitalizations for a person with a spinal cord injury and could allow a person with a spinal cord injury to be employed.



§ 25.5-6-1302. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Complementary or alternative medicine" means a form of diverse health care services not provided for under this article or article 4 or 5 of this title prior to August 5, 2009, but authorized by the rules of the state board adopted pursuant to section 25.5-6-1303 (4). The medicine is limited to chiropractic care, massage therapy, and acupuncture performed by licensed or certified providers.

(2) "Eligible person with a disability" means a person with a disability who meets the eligibility criteria specified in section 25.5-6-1303 (2)(b).

(3) "Pilot program" means the pilot program authorized pursuant to section 25.5-6-1303 to allow an eligible person with a disability to receive complementary and alternative medicine.



§ 25.5-6-1303. Pilot program - complementary or alternative medicine - rules

(1) (a) The general assembly authorizes the state department to implement a pilot program that would allow an eligible person with a disability to receive complementary or alternative medicine to the extent authorized by federal waiver. The pilot program may begin no later than January 1, 2012. The state department shall design and implement the pilot program with input from an advisory committee that must include, but need not be limited to, persons with spinal cord injuries who are receiving complementary or alternative medicine. The state department shall continue to utilize a volunteer outreach coordinator throughout the duration of the pilot program whose duties include, but are not limited to, facilitating participant and provider enrollment and acting as an informal liaison between the state department, pilot program participants, and other stakeholders. The state department may seek any federal waivers that may be necessary to implement this part 13.

(b) Subject to available funds, it is the intent of the general assembly that the state department enroll every eligible person that applies for the waiver and that an eligible person is not placed on a waiting list for services.

(2) (a) The purpose of the pilot program is to expand the choice of therapies available to eligible persons with disabilities, to study the success of complementary and alternative medicine, and to produce an overall cost savings for the state compared to the estimated expenditures that would have otherwise been spent for the same persons with spinal cord injuries absent the pilot program.

(b) In order to qualify and to remain eligible for the pilot program authorized by this section, a person shall:

(I) Be diagnosed with a spinal cord injury;

(II) Be willing to participate in the pilot program;

(III) Demonstrate a current need, as further defined in rule by the state board, for complementary or alternative medicine; and

(IV) Be eligible for medicaid, including but not limited to persons whose gross income does not exceed three hundred percent of the current federal supplemental security income benefit level and who are eligible for a home- and community-based program authorized pursuant to this title or the consumer-directed attendant support pilot program authorized pursuant to part 10 of article 6 of this title.

(3) The state department shall develop the accountability requirements for the pilot program necessary to safeguard the use of public moneys and to promote effective and efficient service delivery.

(4) The state board shall adopt rules as necessary for the implementation and administration of the pilot program.

(5) The state department shall cause to be conducted an independent evaluation of the pilot program to be completed no later than January 1, 2020. The state department shall provide a report of the evaluation to the health and human services committees of the senate and the house of representatives, or any successor committees. The report on the evaluation must include the following:

(a) The number of eligible persons with disabilities participating in the pilot program;

(b) The cost-effectiveness of the pilot program;

(c) Feedback from consumers and the state department concerning the progress and success of the pilot program;

(d) Any changes to the health status or health outcomes of the persons participating in the pilot program;

(e) Other information relevant to the success and problems of the pilot program; and

(f) Recommendations concerning the feasibility of continuing the pilot program beyond the pilot stage and changes, if any, that are needed.

(6) Repealed.

(7) Unless the state department receives sufficient appropriations, the state department is not required to seek federal approval or implement the pilot program.



§ 25.5-6-1304. Repeal of part

This part 13 is repealed, effective September 1, 2020.






Part 14 - Medicaid Buy-In

§ 25.5-6-1401. Legislative declaration

The general assembly hereby declares its support for the full employment of people with disabilities. It is the general assembly's intent to enact this part 14 for the purpose of allowing an individual with disabilities to purchase medicaid coverage that will enable the individual to maintain employment without losing his or her medicaid benefits.



§ 25.5-6-1402. Definitions

As used in this part 14, unless the context otherwise requires:

(1) "Basic coverage group" means the category of eligibility under the federal "Ticket to Work and Work Incentives Improvement Act of 1999", Pub.L. 106-170, that provides an opportunity to buy into medicaid consistent with the federal "Social Security Act", 42 U.S.C. sec. 1396a (a)(10)(A)(ii)(XV), as amended, for each worker with disabilities who is at least sixteen years of age but less than sixty-five years of age and who, except for earnings, would be eligible for the supplemental security income program. A person who is eligible under the basic coverage group may also be a home- and community-based services waiver recipient.

(2) "Family" means an individual, the individual's spouse, and any dependent child of the individual.

(3) "Health insurance" means surgical, medical, hospital, major medical, or other health service coverage, including a self-insured health plan, but does not include hospital indemnity policies or ancillary coverages such as income continuation, loss of time, or accident benefits.

(4) "Medicaid buy-in program" means a program that gives each person with disabilities the opportunity to buy into medicaid if the person meets the eligibility criteria specified in section 25.5-6-1404.

(5) "Medical improvement group" means the category of eligibility under the federal "Ticket to Work and Work Incentives Improvement Act of 1999", Pub.L. 106-170, that provides an opportunity to buy into medicaid consistent with the federal "Social Security Act", 42 U.S.C. sec. 1496a (a)(10)(A)(ii)(XV), as amended, for each worker with a medically improved disability who is at least sixteen years of age but less than sixty-five years of age and who was previously in the basic coverage group and is no longer eligible for the basic coverage group due to medical improvement. A person who is eligible under the medical improvement group may also be a home- and community-based services waiver recipient.



§ 25.5-6-1403. Waivers and amendments

(1) Repealed.

(2) If approved by the joint budget committee and subject to available appropriations, the state department shall submit to the federal centers for medicare and medicaid services an amendment to the state medical assistance plan, and shall request any necessary waivers from the secretary of the federal department of health and human services, to permit the state department to expand medical assistance eligibility as provided in this part 14 for the purpose of implementing a medicaid buy-in program for people with disabilities who are in the basic coverage group or the medical improvement group. In addition, the state department shall apply to the secretary of the federal department of health and human services for a medicaid infrastructure grant, if available, to develop and implement the federal "Ticket to Work and Work Incentives Improvement Act of 1999", Pub.L. 106-170.

(3) If the state medical assistance plan amendment and all necessary waivers are approved, the state department shall implement the medicaid buy-in program provided in this part 14 not later than three months after receiving full federal approval, whichever is later.

(4) The state department shall seek federal authorization to implement a medicaid buy-in program for adults who are eligible to receive home- and community-based services pursuant to the supported living services waiver; the persons with brain injury waiver, part 7 of this article; and the spinal cord injury waiver pilot program, part 13 of this article. The state department shall prepare and submit any requests necessary for federal approval not later than January 1, 2017, and shall implement the medicaid buy-in program pursuant to this subsection (4) not later than three months after receiving federal approval.



§ 25.5-6-1404. Medicaid buy-in program - eligibility - premiums - medicaid buy-in cash fund - report

(1) Eligibility. An individual is eligible for and shall receive medicaid provided in this part 14 through a medicaid buy-in program without losing eligibility for medicaid if all of the following conditions are met:

(a) The individual meets the requirements for the basic coverage group or the individual was previously in the basic coverage group and now meets the requirements for the medical improvement group;

(b) The individual maintains premium payments calculated by the state department in accordance with subsection (3) of this section, unless the individual is exempted from premium payments under rules promulgated by the state board; and

(c) The individual meets all other requirements established by rule of the state board.

(2) There is no income or asset limitation for a participant in the medicaid buy-in program. In addition, there is no income or asset limitation for an individual who participates in the medicaid buy-in program and also receives home- and community-based services.

(3) Premiums. (a) An individual who is eligible for and receives medicaid under subsection (1) of this section shall pay a premium pursuant to a payment schedule established by the state department. The amount of the premium shall be determined from a sliding-fee scale adopted by rule of the state board that is based on a percentage of the individual's income adjusted for family size and on any impairment-related work expenses; except that, consistent with federal law, if the amount of the individual's adjusted gross income exceeds seventy-five thousand dollars, the individual shall be responsible for paying one hundred percent of the premium. The actuarial study shall also consider contributions from employers pursuant to paragraph (b) of subsection (4) of this section. The rules shall specify the amount of unearned income the state department shall disregard in calculating the individual's income.

(b) The rules setting the premiums and the sliding-fee scale shall be based on an actuarial study of the disabled population in this state. The state department may solicit and accept federal grants to cover the costs of the actuarial study. Moneys received through any grants and any premiums shall be credited to the medicaid buy-in cash fund, which fund is hereby created in the state treasury. Moneys in the fund shall be appropriated by the general assembly and expended by the state department for the purpose of conducting implementation activities as determined by the state department, including conducting the actuarial study. Premiums shall be credited to the fund for the purpose of offsetting program costs.

(c) Within three years after implementation of the medicaid buy-in program pursuant to this part 14, the state department shall submit a report on the effectiveness of the program to the health and human services committees of the general assembly, or any successor committees, and the joint budget committee of the general assembly.

(4) Private health insurance. (a) The state department shall, on behalf of an individual who is eligible for medicaid under subsection (1) of this section, pay premiums for or purchase individual coverage offered by the individual's employer if the state department determines that paying the premiums or purchasing the coverage will be less than providing medicaid coverage. Any employer-sponsored health insurance plan shall be the primary payer, and any payments made under medicaid shall be secondary. In the event that the employer-sponsored health insurance plan provides benefits that are not equivalent to the benefits provided under medicaid, medicaid shall provide all additional benefits that are not provided by the employer-sponsored health insurance plan.

(b) If an individual is eligible for medicaid under subsection (1) of this section and the individual's employer would pay for all or a portion of the individual's private insurance, the state department may accept contributions from the individual's employer to offset part of the cost of providing services pursuant to this section.

(5) Medicare. If federal financial participation is available, subject to available appropriations, the state department may pay medicare part A and part B premiums for individuals who are eligible for medicare and for medicaid under subsection (1) of this section.



§ 25.5-6-1405. Rule-making authority

(1) The state board shall promulgate rules necessary to implement and administer the medicaid buy-in program created in this part 14, including the establishment of appropriate premium and cost-sharing charges on a sliding-fee scale based on income. The premiums and cost-sharing charges shall be based upon an actuarial study of the disabled population in this state.

(2) Any rules adopted by the state board shall be consistent with the federal "Ticket to Work and Work Incentives Improvement Act of 1999", Pub.L. 106-170.



§ 25.5-6-1406. Availability of federal financial assistance under medical assistance

Notwithstanding any other provision of law, this part 14 shall be implemented only if, and to the extent that, the state department determines that federal financial participation is available under the medicaid program.












Children's Basic Health Plan

Article 8 - Children's Basic Health Plan

§ 25.5-8-101. Short title

This article shall be known and may be cited as the "Children's Basic Health Plan Act".



§ 25.5-8-102. Legislative declaration

(1) The general assembly hereby finds and declares that a significant percentage of children are uninsured. This lack of health insurance coverage decreases children's access to preventive health care services, compromises the productivity of the state's future workforce, and results in avoidable expenditures for emergency and remedial health care. Health care providers, health care facilities, and all purchasers of health care, including the state, bear the costs of this uncompensated care.

(2) The general assembly further finds and declares that the coordination and consolidation of funding sources currently available to provide services to uninsured children such as the Colorado indigent care program pursuant to part 1 of article 3 of this title, the children's basic health plan, and other children's health programs would efficiently and effectively meet the health care needs of uninsured children and would help to reduce the volume of uncompensated care in the state.

(3) (a) It is the intent of the general assembly to make health insurance coverage available and affordable and to support employers in their efforts to provide their employees and their dependents with health insurance coverage and to support increased availability of affordable health insurance in the individual market.

(b) It is the intent of the general assembly that the savings and efficiencies realized through actual reductions in administrative and programmatic costs associated with the implementation of this article and achieved in consolidating other health care programs should be identified.

(4) It is not the intent of the general assembly to create an entitlement for health insurance coverage.

(5) The general assembly hereby declares that the following principles shall be used in implementing the children's basic health plan set forth in this article:

(a) The department shall establish and maintain a goal of inter-program communication in order to maximize existing state appropriations for the population served in the program;

(b) There shall be efficient program utilization through inter-program coordination and program consolidation and, where appropriate, through contracting with the private sector and with essential community providers;

(c) The policies enacted in House Bill 97-1304 regarding a strong managed care direction shall be emphasized;

(d) The private sector shall be involved to the greatest possible degree with respect to contracting for managed care;

(e) There shall be maximum emphasis on coordination with local and state public health programs and initiatives for children.

(6) The general assembly hereby finds and declares:

(a) That the goal of the "Children's Basic Health Plan Act" is to support low-income, working parents and families in overcoming barriers in obtaining good quality, affordable health care services for their children;

(b) That the health services that low-income children receive through the children's basic health plan should be cost-effective, of high quality, and promote positive health outcomes for enrolled children;

(c) That the children's basic health plan was designed as, and should continue to be, a private-public partnership that encourages enrollment and seeks every opportunity to operate with the efficiency and creativity that is found in utilizing private sector systems and business practices while maintaining the highest level of accountability to the general assembly, the executive branch, and the public through administration of the plan by the department;

(d) That the children's basic health plan was designed as, and should continue to be, a community-based program that encourages local participation in enrolling children in and supporting its goals.



§ 25.5-8-103. Definitions

As used in this article 8, unless the context otherwise requires:

(1) "Child" means a person who is less than nineteen years of age.

(2) "Children's basic health plan" or "plan" means the subsidized health insurance product designed by the department of health care policy and financing and provided to enrollees, as defined in this section.

(3) "Department" means the department of health care policy and financing created in section 25.5-1-104.

(4) "Eligible person" means:

(a) (I) A person who is less than nineteen years of age, whose family income does not exceed two hundred fifty percent of the federal poverty line, adjusted for family size.

(II) Notwithstanding the provisions of subsection (4)(a)(I) of this section, if the money in the healthcare affordability and sustainability fee cash fund established pursuant to section 25.5-4-402.4 (5), together with the corresponding federal matching funds, is insufficient to fully fund all of the purposes described in section 25.5-4-402.4 (5)(b), after receiving recommendations from the Colorado healthcare affordability and sustainability enterprise established pursuant to section 25.5-4-402.4 (3), for persons less than nineteen years of age, the state board may by rule adopted pursuant to the provisions of section 25.5-4-402.4 (6)(b)(III) reduce the percentage of the federal poverty line to below two hundred fifty percent, but the percentage shall not be reduced to below two hundred five percent.

(III) Repealed.

(b) (I) A pregnant woman whose family income does not exceed two hundred fifty percent of the federal poverty line, adjusted for family size, and who is not eligible for medicaid.

(II) Notwithstanding the provisions of subsection (4)(b)(I) of this section, if the money in the healthcare affordability and sustainability fee cash fund established pursuant to section 25.5-4-402.4 (5), together with the corresponding federal matching funds, is insufficient to fully fund all of the purposes described in section 25.5-4-402.4 (5)(b), after receiving recommendations from the Colorado healthcare affordability and sustainability enterprise established pursuant to section 25.5-4-402.4 (3), for pregnant women, the state board by rule adopted pursuant to the provisions of section 25.5-4-402.4 (6)(b)(III) may reduce the percentage of the federal poverty line to below two hundred fifty percent, but the percentage shall not be reduced to below two hundred five percent.

(III) Repealed.

(5) "Enrollee" means any eligible person that has enrolled in the plan.

(6) "Essential community provider" means a health care provider that:

(a) Has historically served medically needy or medically indigent patients and demonstrates a commitment to serve low-income and medically indigent populations who make up a significant portion of its patient population, or in the case of a sole community provider, serves the medically indigent patients within its medical capability; and

(b) Waives charges or charges for services on a sliding scale based on income and does not restrict access or services because of a client's financial limitations.

(7) "Health care program" means any health care program in the state that is supported with state general fund or federal dollars.

(8) "Master settlement agreement" means the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver.

(9) "Medical services board" means the medical services board created in section 25.5-1-301.

(10) "Subsidized enrollee" means an eligible person who receives a subsidy from the department to purchase coverage under the plan or a comparable health insurance.

(11) "Subsidy" means the amount paid by the department to assist an eligible person in purchasing coverage under the plan or a comparable health insurance product available to the eligible person through another coverage entity.

(12) "Trust" means the children's basic health plan trust created in section 25.5-8-105.



§ 25.5-8-104. Children's basic health plan - rules

The medical services board is authorized to adopt rules to implement the children's basic health plan to provide health insurance coverage to eligible persons on a statewide basis pursuant to the provisions of this article. Any rules adopted by the children's basic health plan policy board in accordance with the requirements of the "State Administrative Procedure Act", article 4 of title 24, C.R.S., shall be enforceable and shall be valid until amended or repealed by the medical services board.



§ 25.5-8-105. Trust - created

(1) A fund to be known as the children's basic health plan trust is hereby created and established in the state treasury. Except as provided for in subsection (8) of this section, all moneys deposited in the trust and all interest earned on moneys in the trust shall remain in the trust for the purposes set forth in this article, and no part thereof shall be expended or appropriated for any other purpose. The principal of the trust shall be expended, subject to annual appropriation by the general assembly, solely for the purposes set forth in this article.

(2) (a) Except as provided for in subsection (8) of this section, all or a portion of the moneys in the trust shall be annually appropriated by the general assembly for the purposes of this article and shall not be transferred to or revert to the general fund of the state at the end of any fiscal year.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), moneys in the trust may be used to pay the state's portion of any computer system changes necessary to expand eligibility in the plan.

(3) (a) Pursuant to section 24-75-1104.5 (1.7)(b), C.R.S., and except as otherwise provided in section 24-75-1104.5 (5), C.R.S., beginning in the 2016-17 fiscal year and in each fiscal year thereafter so long as the state receives moneys pursuant to the master settlement agreement, the state treasurer shall transfer to the trust eighteen percent of the total amount of the moneys annually received by the state pursuant to the master settlement agreement, not including attorney fees and costs, during the preceding fiscal year. The state treasurer shall transfer the amount specified in this subsection (3) from moneys credited to the tobacco litigation settlement cash fund created in section 24-22-115, C.R.S. The amount transferred pursuant to this subsection (3) is in addition to and not in replacement of any general fund moneys appropriated to the trust.

(b) Repealed.

(4) Repealed.

(5) (a) Beginning in fiscal year 1998, appropriations to the trust may be made by the general assembly based on the savings achieved through reforms, consolidations, and streamlining of health care programs realized through actual reductions in administrative and programmatic costs associated with the implementation of this article and not decreases in the number of caseloads of such programs. Beginning with and subsequent to fiscal year 2000-01, the general assembly may make annual appropriations to the trust.

(b) and (c) Repealed.

(6) As part of its annual savings report to the general assembly on November 1 of each year, the department may identify efficiencies and consolidations that produce savings in the department's annual budget request that result in actual reductions in administrative and programmatic costs associated with the implementation of this article and not decreases in the number of caseloads of such programs.

(7) The department may receive payment for coverage offered and may receive or contract for donations, gifts, and grants from any source. Such funds shall be transmitted to the state treasurer who shall credit the same to the trust. The department may expend such funds from the trust for the purposes of this article.

(8) (a) Beginning in the 2011-2012 fiscal year and for each fiscal year thereafter, moneys in the trust may be used for costs associated with children enrolled in the medical assistance program, articles 4, 5, and 6 of this title, whose family income is more than one hundred percent but does not exceed one hundred thirty-three percent of the federal poverty line and who would have been eligible for enrollment in the children's basic health plan prior to September 1, 2011.

(b) On July 1, 2016, the state treasurer shall transfer twenty million dollars from the children's basic health plan trust to the primary care provider sustainability fund created in section 25.5-5-418.



§ 25.5-8-107. Duties of the department - schedule of services - premiums - copayments - subsidies - purchase of childhood immunizations

(1) In addition to any other duties pursuant to this article, the department shall have the following duties:

(a) (I) To design, and from time to time revise, a schedule of health care services included in the plan and to propose said schedule to the medical services board for approval or modification. The schedule of health care services as proposed by the department and approved by the medical services board shall include, but shall not be limited to, preventive care, physician services, prenatal care and postpartum care, inpatient and outpatient hospital services, prescription drugs and medications, and other services that may be medically necessary for the health of enrollees; except that the department may modify the schedule of health care services to meet specific federal requirements or to accommodate those changes necessary for a program designed specifically for children.

(II) In addition to the items specified in subparagraph (I) of this paragraph (a) and any additional items approved by the medical services board, on and after January 1, 2001, the medical services board shall include dental services in the schedule of health care services upon a finding by the board that:

(A) An adequate number of dentists are willing to provide services to eligible children; and

(B) The financial resources available to the program are sufficient to fund such services.

(III) In addition to the items specified in subparagraphs (I) and (II) of this paragraph (a) and any additional items approved by the medical services board, the medical services board shall include mental health services that are at least as comprehensive as the mental health services provided to medicaid recipients in the schedule of health care services.

(IV) The schedule of health care services included in the plan shall not include coverage pursuant to the mandatory coverage provisions of section 10-16-104 (1.4), C.R.S.

(b) To design and implement a system of cost-sharing with enrollees using an annual enrollment fee that is based on a sliding fee scale. The sliding fee scale shall be developed based on the enrollee's family income; except that no enrollment fee shall be assessed against an enrollee whose family income is at or below one hundred fifty percent of the federal poverty line and no enrollment fee shall be assessed against an enrollee who is a pregnant woman. As permitted by federal and state law, enrollees in the plan may use funds from a medical savings account to pay the annual enrollment fee. On or before November 1 of each year, the department shall submit for approval to the joint budget committee its annual proposal for cost sharing for the plan based upon a family's income.

(c) To design and implement a structure of copayments due to providers of managed health care plans from enrollees. Enrollees in the plan may use funds from a medical savings account to pay copayments.

(d) To design and propose to the medical services board for adoption detailed rules of eligibility and enrollment processes for the plan;

(e) To design a procedure whereby a financial sponsor may pay the annual enrollment fee or some portion thereof on behalf of a subsidized or nonsubsidized enrollee; except that the payment made on behalf of said enrollee shall not exceed the total enrollment fee due from the enrollee;

(f) To design a procedure whereby the plan may pay subsidies for eligible persons to purchase coverage under the plan or a comparable health insurance product;

(g) To establish criteria to allow a managed care plan, the department, or some other entity to verify eligibility pursuant to section 25.5-8-109;

(h) To conduct pilot projects including, but not limited to, testing models of marketing, enrollment, eligibility determination, and premium structures, to be implemented where appropriate and as approved by the joint budget committee.

(2) The department is authorized to institute a program for competitive bidding pursuant to section 24-103-202 or 24-103-203, C.R.S., for providing medical services on a managed care basis for children under this article. The department shall select more than one managed care contractor to serve counties in which there are providers contracting with more than one managed care plan. In counties where there is only one operational managed care plan, the department may contract with that managed care plan to serve children enrolled in the plan. The department shall assure the utilization of essential community providers for the provision of services including eligibility determination, enrollment, and outreach when reasonable. The department shall contract with managed care organizations for the delivery of health services pursuant to this article. The department may contract with essential community providers for health care services in areas of the state that are not adequately served by managed care organizations.

(3) The department may contract for billing and premium collection functions for the children's basic health plan with vendors who provide billing and premium collection functions for other state insurance programs in order to consolidate billing and premium collection functions among multiple state programs. Such contracts may be entered into if the department determines that the scope of work provided by the vendor is similar to the work requirements for the children's basic health plan and that it would be more efficient and cost-effective to contract with the same vendor on multiple programs.

(4) Commencing with fiscal year 2001-02, the annual administrative costs for the children's basic health plan shall not exceed ten percent of the total annual program costs.

(5) The department may purchase vaccines recommended by the advisory committee on immunization practices to the centers for disease control and prevention in the federal department of health and human services, or its successor entity, through a vaccine purchasing system, if such a system is developed pursuant to section 25-4-2403 (1), C.R.S., for children enrolled in the children's basic health plan.



§ 25.5-8-108. Financial management - cash system of accounting

(1) The department shall propose rules for approval by the medical services board to implement financial management of the plan. Pursuant to such rules, the department shall adjust benefit levels, eligibility guidelines, and any other measure to ensure that sufficient funds are present to implement the provisions of this article. The department shall develop and use quality assurance measures, such as the health employer data information set (HEDIS) reports regarding provider compensation, adapted to children's needs, to ensure that appropriate health care outcomes are met and to justify the continued use of taxpayer dollars for the plan. The department shall implement performance-based contracting based on such quality assurance measures.

(2) The department shall make a quarterly assessment of the expected expenditures for the plan for the remainder of the current biennium and for the following biennium. The estimated expenditures, including minimum reserve requirements shall be compared to an estimate of the revenues that will be deposited in the trust fund. Based on this comparison, the department shall make adjustments as necessary to ensure that expenditures remain within the limits of available revenues for the remainder of the current biennium and the following biennium.

(3) The department may, in addition to any other measure it determines to be necessary, decrease subsidies for annual enrollment fees or limit enrollment in the plan to ensure that the trust retains sufficient funds pursuant to subsection (1) of this section.

(4) (a) Nothing in this article or any rules promulgated pursuant to the plan shall be interpreted to create a legal entitlement in any person to coverage under the plan. If enrollment in the plan is limited, the department shall give priority to children with family incomes under one hundred thirty-three percent of the federal poverty line.

(b) The department shall report quarterly to the joint budget committee on any enrollment caps that have been instituted for the plan and the number of children who are on waiting lists.

(5) The department shall utilize the cash system of accounting, as enunciated by the governmental accounting standards board, regardless of the source of revenues involved, for all activities of the department relating to the financial administration of any nonadministrative expenditure for the plan.



§ 25.5-8-109. Eligibility - children - pregnant women

(1) To be eligible for a subsidy, a child must not be insured by a comparable health plan through an employer.

(2) If one child from a family is enrolled in the plan, all children must be enrolled, unless the other children have alternative health insurance coverage.

(3) The department may establish procedures such that children with family incomes that exceed the percent of the federal poverty guidelines specified in section 25.5-8-103 (4)(a) may enroll in the plan, but are not eligible for subsidies from the department.

(4) A child whose family income does not exceed the applicable level specified in section 25.5-8-103 (4)(a) shall be presumptively eligible for the plan. Children who are determined to be eligible for the plan shall remain eligible for twelve months subsequent to the last day of the month in which they were enrolled; except that a child shall no longer be eligible for the plan and shall be disenrolled from the plan if the department becomes aware of or is notified that any of the following has occurred:

(a) The child has moved out of the state; or

(b) Repealed.

(c) The child has been enrolled in a commercial health insurance plan during the twelve-month period following enrollment in the plan under this article.

(4.5) (a) (I) To the extent authorized by federal law, the department shall require an applicant to state only the applicant's family income and shall notify the applicant that the applicant's family income will be verified by federally approved electronic data sources. The department shall allow an applicant to provide income information more recent than the records of the federally approved electronic data sources.

(II) The department shall annually verify the recipient's income eligibility at reenrollment through federally approved electronic data sources. If a recipient meets all eligibility requirements, a recipient remains enrolled in the plan. The department shall also allow a recipient to provide income information more recent than the records of federally approved electronic data sources.

(III) If the state department determines that a recipient was not eligible for medical benefits solely based upon the recipient's income after the recipient had been determined to be eligible based upon information verified through federally approved electronic data sources, the state department shall not pursue recovery from a county department for the cost of medical services provided to the recipient, and the county department is not responsible for any federal error rate sanctions resulting from such determination.

(IV) Notwithstanding any other provision in this paragraph (a), for applications that contain self-employment income, the state department shall not implement this paragraph (a) until it can verify self-employment income through federally approved electronic data sources as authorized by rules of the state department and federal law.

(V) The county department, state department, or other entity designated by the state department to make the eligibility determination shall automatically transfer to the state insurance marketplace through a system interface the application data and verifications of a child or pregnant woman who is determined ineligible for medical assistance benefits pursuant to this section.

(b) Repealed.

(c) Subject to the provisions and requirements of section 25.5-4-205 (3)(e), the department shall establish a process so that an enrollee or the parent or guardian of an enrollee may apply for reenrollment either over the telephone or through the internet.

(5) (a) (I) A pregnant woman whose family income does not exceed the applicable level specified in section 25.5-8-103 (4)(b) shall be presumptively eligible for the plan. Once determined eligible for the plan, a pregnant woman shall be considered to be continuously eligible throughout the pregnancy and for the sixty days following the pregnancy, even if the woman's eligibility would otherwise terminate during such period due to an increase in income. Upon birth, a child born to a woman eligible for the plan shall be eligible for the plan and shall be automatically enrolled in the plan in accordance with the eligibility requirements for children specified in subsection (4) of this section.

(II) Repealed.

(b) (I) Under the plan, prenatal and postpartum primary health care providers shall implement policies regarding the integration of evidence-based tobacco use treatments into the regular health care delivery system, including, but not limited to:

(A) Assessment of tobacco use and exposure to second-hand smoke;

(B) Education on the dangers of tobacco use during pregnancy and postpartum;

(C) Referrals to appropriate cessation services.

(II) Health care providers may coordinate the implementation of such policies with the tobacco education, prevention, and cessation programs established in section 25-3.5-804, C.R.S.

(c) The addition of coverage under the plan for pregnant women shall only be implemented if the department obtains a waiver from the federal department of health and human services.

(d) Enrollment of a pregnant woman in the plan shall be limited based upon annual appropriations made out of the trust by the general assembly as described in section 25.5-8-105 and any grants and donations. The general assembly shall annually establish maximum enrollment figures for pregnant women in the plan. The department shall not exceed the enrollment caps regardless of whether the funding comes from annual appropriations or grants and donations.

(6) Notwithstanding any other provision of law, but subject to the availability of sufficient appropriations and the receipt of federal financial participation, the department may provide benefits under this article to a pregnant woman who is a qualified alien and a child under nineteen years of age who is a qualified alien so long as such woman or child meets eligibility criteria other than citizenship.



§ 25.5-8-109.5. Telehealth - interim therapeutic restorations - reimbursement - definitions

(1) Subject to federal authorization and financial participation, on or after July 1, 2016, in-person contact between a health care provider and an enrollee is not required under the children's basic health plan for the diagnosis, development of a treatment plan, instruction to perform an interim therapeutic restoration procedure, or supervision of a dental hygienist performing an interim therapeutic restoration procedure. A health care provider may provide these services through telehealth, including store-and-forward transfer, and is entitled to reimbursement for the delivery of those services via telehealth to the extent the services are otherwise eligible for reimbursement under the plan. The services are subject to the reimbursement policies developed pursuant to the children's basic health plan.

(2) As used in this section:

(a) "Interim therapeutic restoration" has the same meaning as set forth in section 12-35-103 (10.5), C.R.S.

(b) "Store-and-forward transfer" means a telehealth by store-and-forward transfer, as defined in section 12-35-103 (16), C.R.S.



§ 25.5-8-110. Participation by managed care plans

(1) Managed care plans, as defined in section 10-16-102 (43), C.R.S., that participate in the plan shall do so by contract with the department and shall provide the health care services covered by the plan to each enrollee.

(2) Managed care plans participating in the plan shall not discriminate against any potential or current enrollee based upon health status, disability, sex, sexual orientation, marital status, race, creed, color, national origin, ancestry, ethnicity, or religion.

(3) Managed care plans that contract with the department to provide the plan to enrollees shall also be willing to contract with the medicaid managed care program, as administered by the department.

(4) (a) Managed care plans shall be selected by the department to participate in the children's basic health plan based upon the managed care plans' assurances and the department's verification that the managed care plan is utilizing within its network essential community providers to the extent that this action does not result in a net increase in the cost for providing services to the managed care plan.

(b) The managed care organization shall seek proposals from each essential community provider in a county in which the managed care organization is enrolling recipients for those services that the managed care organization provides or intends to provide and that an essential community provider provides or is capable of providing. To assist managed care organizations in seeking proposals, the department shall provide managed care organizations with a list of essential community providers in each county. The managed care organization shall consider such proposals in good faith and shall, when deemed reasonable by the managed care organization based on the needs of its enrollees, contract with essential community providers. Each essential community provider shall be willing to negotiate on reasonably equitable terms with each managed care organization. Essential community providers making proposals under this subsection (4) shall be able to meet the contractual requirements of the managed care organization. The requirement of this subsection (4) shall not apply to a managed care organization in areas in which the managed care organization operates entirely as a group model health maintenance organization.

(c) Any disputes between a managed care organization and an essential community provider that cannot be resolved through good faith negotiations may be resolved through an informal review by the department at the request of one of the parties, or through the department's aggrieved provider appeal process in accordance with section 25.5-1-107 (2), if requested by one of the parties.

(d) In selecting managed care organizations through competitive bidding, the department shall give preference to those managed care organizations that have executed contracts for services with one or more essential community providers. In selecting managed care organizations, the department shall not penalize a managed care organization for paying cost-based reimbursement to federally qualified health centers as defined in the federal "Social Security Act".

(5) The department may receive and act upon complaints from enrollees regarding failure to provide covered services or efforts to obtain payment, other than authorized copayments, for covered services directly from eligible recipients.

(6) Parents or guardians of children shall choose a participating health maintenance organization before enrolling in the plan in areas of the state where a participating health maintenance organization is available. The department will assign children who are currently enrolled in the plan and whose parents or guardians have not selected a health maintenance organization within a time period determined by the department to a participating health maintenance organization with the child's primary care physician in the network. The department shall seek to maintain continuity of the health plan between medicaid and the children's basic health plan.

(7) In areas of the state in which a participating managed care plan does not have providers, the department may contract with essential community providers and other health care providers to provide health care services under the children's basic health plan using a managed care model.

(8) The department may contract with essential community providers or other providers or develop other administrative arrangements to provide health care services under the children's basic health plan to enrollees prior to the effective date of enrollment in the selected managed care plan.

(9) The department shall allow, at least annually, an opportunity for enrollees to transfer among participating managed care plans serving their respective geographic regions. The department shall establish a period of at least twenty days annually when this opportunity is afforded eligible recipients. In geographic regions served by more than one participating managed care plan, the department shall endeavor to establish a uniform period for such opportunity.

(10) (a) The department shall make a capitation payment to managed care plans based upon a defined scope of services at an agreed upon rate. The department shall only use market rate bids that do not discriminate and are adequate to assure quality, network sufficiency, and long-term competitiveness in the children's basic health plan managed care market. The department shall retain a qualified actuary to establish a lower limit for such bids. A certification by such actuary to the appropriate lower limit shall be conclusive evidence of the department's compliance with the requirements of this subsection (10). For the purposes of this subsection (10), a "qualified actuary" shall be a person deemed as such under rules promulgated by the commissioner of insurance.

(b) Repealed.

(11) All managed care plans participating in the plan shall meet standards regarding the quality of services to be provided, financial integrity, and responsiveness to the unmet health care needs of eligible persons that may be served.



§ 25.5-8-111. Department - administration - outsourcing

(1) (a) The department may:

(I) Pursuant to section 24-50-504 (2)(a), C.R.S., enter into personal services contracts for the administration of the children's basic health plan. Any contracts established pursuant to this section shall contain performance measures that shall be monitored by the department.

(II) Use county departments of social services to perform functions relating to the administration of the children's basic health plan;

(III) Perform administrative functions at the department, including consolidation of functions with other administrative functions handled by the department.

(b) In deciding how to allocate functions relating to the administration of the children's basic health plan as allowed under paragraph (a) of this subsection (1), the department shall determine and base its decisions upon what is the most cost-effective method to handle the particular function and to deliver the services.

(2) The implementation of subparagraph (I) of paragraph (a) of subsection (1) of this section is contingent upon a finding by the state personnel director that any of the conditions of section 24-50-504 (2), C.R.S., have been met or that the conditions of section 24-50-503 (1), C.R.S., have been met.



§ 25.5-8-112. Authority to the department to apply for federal waivers

The department is hereby authorized and required to apply for any federal waivers necessary to implement the purposes of this article.






Article 10 - Community Living

Part 1 - Office of Community Living

§ 25.5-10-101. Office of community living - creation - transfer of duties and functions - rules - legislative declaration

(1) There is hereby created in the state department the office of community living, referred to in this article as the "office". The head of the office is the director of community living appointed by the executive director in accordance with section 13 of article XII of the state constitution. The director of community living reports directly to the executive director.

(2) (a) On and after March 1, 2014, the powers, duties, and functions relating to the programs, services, and supports contained in this article are transferred from the department of human services to the department of health care policy and financing by a type 2 transfer as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S., and allocated to the division of intellectual and developmental disabilities of the office, which division is created in part 2 of this article.

(b) (I) By March 1, 2014, all positions of employment in the department of human services related to the administration of community-based long-term services and supports are transferred to the division of intellectual and developmental disabilities of the office and become employment positions therein.

(II) All employees in positions transferred to the division of intellectual and developmental disabilities are considered employees of the division of intellectual and developmental disabilities of the office. Such employees retain all rights under the state personnel system and to retirement benefits pursuant to the laws of this state, and their services shall be deemed to have been continuous.

(c) By March 1, 2014, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the department of human services related to the administration of community-based long-term services and supports are transferred to the division of intellectual and developmental disabilities of the office and become the property thereof.

(d) On and after March 1, 2014, whenever the executive director of the department of human services or the department of human services is referred to or designated by any contract or other document in connection with the powers, duties, and functions transferred to the department of health care policy and financing, the reference or designation shall be deemed to apply to the department of health care policy and financing. All contracts entered into by the executive director of the department of human services prior to March 1, 2014, in connection with the powers, duties, and functions transferred to the department of health care policy and financing are hereby validated, with the executive director of the department of health care policy and financing succeeding to all the rights and obligations of such contracts.

(3) All rules and orders of the department of human services, the executive director of the department of human services, and the state board of human services in connection with the programs transferred to the department of health care policy and financing shall continue to be effective until revised, amended, repealed, or nullified pursuant to law.

(4) Repealed.






Part 2 - Intellectual and Developmental Disabilities

§ 25.5-10-201. Legislative declaration

(1) In recognition of the varied, extensive, and substantial needs of persons with intellectual and developmental disabilities, including the urgent need to enhance the development of children with intellectual and developmental disabilities, the general assembly, subject to available appropriations and subject to the existence of appropriate services and supports with available resources, hereby declares that the purposes of this article are:

(a) To provide appropriate services and supports to persons with intellectual and developmental disabilities throughout their lifetimes regardless of their age or degree of disability;

(b) To prohibit deprivation of liberty of persons with intellectual and developmental disabilities, except when such deprivation is for the purpose of providing services and supports which constitute the least restrictive available alternative adequate to meet the person's needs, and to ensure that these services and supports afford due process protections;

(c) To ensure the fullest measure of privacy, dignity, rights, and privileges to persons with intellectual and developmental disabilities;

(d) To ensure the provision of services and supports to all persons with intellectual and developmental disabilities on a statewide basis;

(e) To enable persons with intellectual and developmental disabilities to remain with their families and in the community of their choice, to minimize the likelihood of out-of-home placement, and to enhance the capacity of families to meet the needs of children with intellectual and developmental disabilities;

(f) To provide community services and supports for persons with intellectual and developmental disabilities which reflect typical patterns of everyday living;

(g) To encourage state and local agencies to provide a wide array of innovative and cost-effective services and supports for persons with intellectual and developmental disabilities;

(h) To ensure that persons with intellectual and developmental disabilities receive services and supports which encourage and build on existing social networks and natural sources of support, and result in increased interdependence, contribution to, and inclusion in community life; and

(i) To recognize the efficacy of early intervention services and supports in minimizing developmental delays and reducing the future education costs to our society.



§ 25.5-10-202. Definitions

As used in this article 10, unless the context otherwise requires:

(1) "Abuse" means any of the following acts or omissions committed against a person with an intellectual and developmental disability:

(a) The nonaccidental infliction of physical pain or injury, as demonstrated by, but not limited to, substantial or multiple skin bruising, bleeding, malnutrition, dehydration, burns, bone fractures, poisoning, subdural hematoma, soft tissue swelling, or suffocation;

(b) Confinement or restraint that is unreasonable under generally accepted caretaking standards; or

(c) Subjection to sexual conduct or contact classified as a crime under the "Colorado Criminal Code", title 18, C.R.S.

(1.3) "Authorized representative" means a person designated by the person receiving services, or by the parent or guardian of the person receiving services, if appropriate, to assist the person receiving services in acquiring or utilizing services or supports pursuant to this article. The extent of the authorized representative's involvement shall be determined upon designation.

(1.6) "Caretaker" means a person who:

(a) Is responsible for the care of a person with an intellectual and developmental disability as a result of a family or legal relationship;

(b) Has assumed responsibility for the care of a person with an intellectual and developmental disability; or

(c) Is paid to provide care, services, or oversight of services to a person with an intellectual and developmental disability.

(1.8) (a) "Caretaker neglect" means neglect that occurs when adequate food, clothing, shelter, psychological care, physical care, medical care, habilitation, supervision, or other treatment necessary for the health and safety of a person with an intellectual and developmental disability is not secured for a person with an intellectual and developmental disability or is not provided by a caretaker in a timely manner and with the degree of care that a reasonable person in the same situation would exercise, or a caretaker knowingly uses harassment, undue influence, or intimidation to create a hostile or fearful environment for an at-risk adult with an intellectual and developmental disability.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1.8), the withholding, withdrawing, or refusing of any medication, any medical procedure or device, or any treatment, including but not limited to resuscitation, cardiac pacing, mechanical ventilation, dialysis, artificial nutrition and hydration, any medication or medical procedure or device, in accordance with any valid medical directive or order, or as described in a palliative plan of care, shall not be deemed caretaker neglect.

(c) As used in this subsection (1.8), "medical directive or order" includes a medical durable power of attorney, a declaration as to medical treatment executed pursuant to section 15-18-104, C.R.S., a medical order for scope of treatment form executed pursuant to article 18.7 of title 15, C.R.S., and a CPR directive executed pursuant to article 18.6 of title 15, C.R.S.

(1.9) "Case management agency" means a public or private not-for-profit or for-profit agency that meets all applicable state and federal requirements and is certified by the state department to provide case management services pursuant to section 25.5-10-209.5. The case management agency shall provide case management services pursuant to a contract with the state department.

(2) "Case management services" means the following:

(a) Repealed.

(b) Service and support coordination; and

(c) The monitoring of all services and supports delivered pursuant to the individualized plan and the evaluation of results identified in the individualized plan.

(3) "Case manager" means a person who assists with case management services and supports provided pursuant to this article for persons with intellectual and developmental disabilities.

(4) "Community-centered board" means a private corporation, for-profit or not-for-profit, that is designated pursuant to section 25.5-10-209.

(5) "Community residential home" means a group living situation accommodating at least four but no more than eight persons, which is licensed by the state and in which services and supports are provided to persons with intellectual and developmental disabilities.

(5.5) "Competitive integrated employment" has the same meaning as set forth in section 8-84-301, C.R.S.

(5.7) "Conflict-free case management" means, pursuant to 42 CFR 441.301 (c)(1)(VI), case management services provided to a person with an intellectual and developmental disability enrolled in a home- and community-based services waiver that are provided by a case management agency that is not the same agency that provides services and supports to that person. Service agencies and case management agencies are responsible for ensuring persons who are employed by the agency meet the requirements of this article 10.

(6) "Consent" means an informed assent that is expressed in writing and freely given. Consent shall always be preceded by the following:

(a) A fair explanation of the procedures to be followed, including an identification of procedures that are experimental;

(b) A description of the attendant discomforts and risks;

(c) A description of the expected benefits;

(d) A disclosure of appropriate alternative procedures together with an explanation of the respective benefits, discomforts, and risks;

(e) An offer to answer any inquiries concerning procedures;

(f) An instruction that the person giving consent is free to withdraw consent and to discontinue participation in the project or activity at any time; and

(g) A statement that withholding or withdrawal of consent shall not prejudice future provision of appropriate services and supports to persons.

(7) "Contribution" means the benefits gained by the household or community in which a person lives as the result of the person engaging in meaningful activities, including but not limited to income-producing work, volunteer work, continuing education, and participation in community activities.

(8) "Court" means a district court of the state of Colorado or the probate court in the appropriate jurisdiction.

(9) "Designated service area" means the geographical area specified by the executive director to be served by a designated community-centered board.

(10) "Developmental disabilities professional" has the same meaning as "intellectual and developmental disabilities professional" as set forth in subsection (25) of this section.

(11) (a) "Developmental disability" has the same meaning as "intellectual and developmental disability" as set forth in paragraph (a) of subsection (26) of this section.

(b) "Person with a developmental disability" or "individual with a developmental disability" has the same meaning as "person with an intellectual and developmental disability" as set forth in paragraph (b) of subsection (26) of this section.

(c) "Child with a developmental delay" has the same meaning as set forth in paragraph (c) of subsection (26) of this section.

(12) "Division" means the division of intellectual and developmental disabilities, created in this part 2.

(13) "Early intervention services and supports" has the same meaning as set forth in section 27-10.5-102, C.R.S.

(13.5) "Eligible for home- and community-based services" means a "person with an intellectual and developmental disability", as defined in section 25.5-6-403, who meets the definition of an "eligible person", as defined in section 25.5-6-403.

(14) "Eligible for supports and services" refers to any person with an intellectual and developmental disability as determined by a community-centered board pursuant to section 25.5-10-211.

(15) "Enrolled" means that a person with an intellectual and developmental disability who is eligible for supports and services has been authorized, as defined by rules promulgated by the state board, to participate in the program funded pursuant to this section.

(15.5) "Exploitation" means an act or omission committed by a person who:

(a) Uses deception, harassment, intimidation, or undue influence to permanently or temporarily deprive a person with an intellectual and developmental disability of the use, benefit, or possession of any thing of value;

(b) Employs the services of a third party for the profit or advantage of the person or another person to the detriment of the person with an intellectual and developmental disability;

(c) Forces, compels, coerces, or entices a person with an intellectual and developmental disability to perform services for the profit or advantage of the person or another person against the will of the person with an intellectual and developmental disability; or

(d) Misuses the property of a person with an intellectual and developmental disability in a manner that adversely affects the person with an intellectual and developmental disability's ability to receive health care or health care benefits or to pay bills for basic needs or obligations.

(16) (a) "Family" means the interdependent group of persons that consists of:

(I) A parent, child, sibling, grandparent, aunt, uncle, spouse, or any combination thereof and a family member with an intellectual and developmental disability;

(II) An adoptive parent of and a family member with an intellectual and developmental disability;

(III) One or more persons to whom legal custody of a person with an intellectual and developmental disability has been given by a court and in whose home such person resides; or

(IV) Any other family unit as may be defined in rules developed pursuant to section 25.5-10-306.

(b) State board rules must define the families that are eligible to receive services and supports pursuant to this article, and rules of the state board of human services must define the families that are eligible to receive services and supports pursuant to article 10.5 of title 27, C.R.S.

(17) "Family caregiver" means a family member of the person with an intellectual and developmental disability who provides care to the person with an intellectual and developmental disability in the family home, who meets the requirements for a qualified family caregiver, as established by rule of the state board, and who is working through a program-approved service agency, as established by rule of the state board.

(18) "Gastrostomy tube" means a tube that has been surgically inserted into the stomach through the abdominal wall, or a tube that has been inserted through the nasal passage into the stomach, or both.

(19) "Human rights committee" means a third-party mechanism to adequately safeguard the legal rights of persons receiving services by participating in the granting of informed consent, monitoring the suspension of rights of persons receiving services, monitoring behavioral development programs in which persons with intellectual and developmental disabilities are involved, monitoring the use of psychotropic medication by persons with intellectual and developmental disabilities, and reviewing investigations of allegations of mistreatment of persons with intellectual and developmental disabilities who are receiving services or supports under this article.

(20) "IDEA" has the same meaning as set forth in section 27-10.5-102, C.R.S.

(21) "Inclusion" means:

(a) The use by persons with intellectual and developmental disabilities of the same community resources that are used by and available to other persons;

(b) The participation by persons with intellectual and developmental disabilities in the same community activities in which persons without intellectual and developmental disabilities participate. Participation includes regular contact with persons without intellectual and developmental disabilities.

(c) Vocational experiences for persons with intellectual and developmental disabilities in community settings that offer opportunities to associate with other persons who do not have intellectual and developmental disabilities; and

(d) Living in homes that are in residential neighborhoods and in proximity to community resources.

(22) "Independent residential support services" means a community living situation, defined by rule of the state board, in which services and supports are provided to no more than three persons with intellectual and developmental disabilities and for which a state license is not required.

(23) "Individualized family service plan" or "IFSP" has the same meaning as set forth in section 27-10.5-102, C.R.S.

(24) (a) "Individualized plan" means a written plan designed by an interdisciplinary team for the purpose of identifying:

(I) The needs and preferences of the person or family receiving services;

(II) The specific services and supports appropriate to meet those needs and preferences;

(III) The projected date for initiation of services and supports; and

(IV) The anticipated results to be achieved by receiving the services and supports.

(b) Every individualized plan must include a statement of agreement with the plan, signed by the person receiving services or other such person legally authorized to sign on behalf of the person and by a representative of the community-centered board or case management agency.

(c) Any other service or support plan designated by the state department that meets all of the requirements of an individualized plan is considered to be an individualized plan pursuant to this article.

(d) (I) Every individualized plan that includes the provision of respite care for medical purposes, pursuant to section 25.5-10-205, shall include a process by which the person receiving services and supports may receive necessary care if the person's family or caregiver is unavailable due to an emergency situation or unforeseen circumstances. The family or caregiver must be duly informed by the interdisciplinary team of these alternative care provisions at the time the individualized plan is initiated.

(II) Nothing in this paragraph (d) requires the provision of respite care. However, any individual plan that includes the provision of respite care for medical purposes must contain a contingency plan.

(25) "Intellectual and developmental disabilities professional" means a person who has professional training and experience in the intellectual and developmental disabilities field, as defined by rule of the state board.

(26) (a) "Intellectual and developmental disability" means a disability that manifests before the person reaches twenty-two years of age, that constitutes a substantial disability to the affected person, and that is attributable to mental retardation or related conditions, which include cerebral palsy, epilepsy, autism, or other neurological conditions when those conditions result in impairment of general intellectual functioning or adaptive behavior similar to that of a person with mental retardation. Unless otherwise specifically stated, the federal definition of "developmental disability" found in 42 U.S.C. sec. 15001 et seq. shall not apply.

(b) "Person with an intellectual and developmental disability" means a person determined by a community-centered board to have an intellectual and developmental disability and shall include a child with a developmental delay.

(c) "Child with a developmental delay" means:

(I) A person less than five years of age with delayed development as defined by rule of the state board; or

(II) A person less than five years of age who is at risk of having a developmental disability as defined by rule of the state board.

(27) "Interdependence" means those multiple interactive relationships that are necessary to create a sense of belonging and support between and among people that are mutually sought, sustained over time, and beneficial to those involved.

(28) "Interdisciplinary team" means a group of people convened by a designated community-centered board or by a case management agency that includes the person receiving services; the parents or guardian of a minor; a guardian or an authorized representative, as appropriate; the person who coordinates the provisions of services and supports; and others chosen by the person receiving services, who are assembled to work in a cooperative manner to develop or review the individualized plan.

(29) "Least restrictive environment" means an environment that represents the least departure from the typical patterns of living and that effectively meets the needs and preferences of the person receiving services. "Least restrictive environment" may include, but need not be limited to, receiving services from a community-centered board, service agency, case management agency, or a family caregiver in the family home.

(29.5) "Mistreated" or "mistreatment" means:

(a) Abuse;

(b) Caretaker neglect;

(c) Exploitation;

(d) An act or omission that threatens the health, safety, or welfare of a person with an intellectual and developmental disability; or

(e) An act or omission that exposes a person with an intellectual and developmental disability to a situation or condition that poses an imminent risk of bodily injury to the person with an intellectual and developmental disability.

(30) "Office" means the office of community living created in part 1 of this article.

(31) "Person receiving services" means a person with an intellectual and developmental disability who is enrolled in a program funded pursuant to this article.

(32) "Program" means a specific group of services or supports as defined by rules promulgated by the state board and for which funding is available pursuant to this article to a person with an intellectual and developmental disability who is eligible for supports and services.

(33) "Regional center" has the same meaning as set forth in section 27-10.5-102, C.R.S.

(34) "Service agency" means a person or any publicly or privately operated program, organization, or business providing services or supports for persons with intellectual and developmental disabilities.

(35) "Service and support coordination" means planning, locating, facilitating access to, coordinating, and reviewing all aspects of needed services, supports, and resources that are provided in cooperation with the person receiving services, the person's family, as appropriate, the family of a child with a developmental delay, and the involved public or private agencies. Planning includes the development or review of an existing individualized plan. "Service and support coordination" also includes the reassessment of the needs and preferences of the person receiving services or the needs of the family of the person, with maximum participation of the person receiving services and the person's parents, guardian, or authorized representative, as appropriate.

(36) "Services and supports" or "supports and services" means one or more of the following: Education, training, independent or supported living assistance, therapies, identification of natural supports, and other activities provided:

(a) To enable persons with intellectual and developmental disabilities to make responsible choices, exert greater control over their lives, experience presence and inclusion in their communities, develop their competencies and talents, maintain relationships, foster a sense of belonging, and experience personal security and self-respect;

(b) To enhance child development and healthy parent-child and family interaction for eligible persons and their families; and

(c) To enable families, who choose or desire to maintain a family member with an intellectual and developmental disability at home, to obtain support and to enjoy a typical lifestyle.

(37) "Sterilization" means any surgical or other medical procedure that has as its primary purpose to render a person permanently incapable of reproduction.

(37.5) "Undue influence" means the use of influence to take advantage of a person with an intellectual and developmental disability's vulnerable state of mind, neediness, pain, or emotional distress.

(38) "Waiting list" means the list of persons with intellectual and developmental disabilities who are waiting for enrollment into a program provided pursuant to this article.



§ 25.5-10-203. Division of intellectual and developmental disabilities - creation - functions - reporting - legislative declaration

(1) (a) The general assembly finds and declares that:

(I) An effective system of community-based services and supports is essential to enable children and adults with intellectual and developmental disabilities to live in their communities;

(II) The demand for high-quality intellectual and developmental disabilities services is expected to grow; and

(III) Persons with intellectual and developmental disabilities need a system that promotes self-direction of services and self-determination and that is designed to improve personal outcomes.

(b) (I) The general assembly further finds and declares that state agencies should be organized in a manner that allows for improved delivery of long-term services and supports for persons and providers; and

(II) The transfer pursuant to part 1 of this article of the powers, duties, and functions relating to the programs, services, and supports for persons with intellectual and developmental disabilities to the office for administration by the division of intellectual and developmental disabilities, created in this section, is an initial step in the process of redesigning Colorado's long-term care system.

(2) There is hereby created within the office the division of intellectual and developmental disabilities.

(3) The division shall administer the programs, services, and supports for persons with intellectual and developmental disabilities contained in this article.

(4) Because of the unique goal of the division in administering lifelong programs, services, and supports for persons with intellectual and developmental disabilities, as part of its annual briefing to the joint budget committee, the state department shall allow sufficient briefing time devoted solely to issues relating to the division and its administration of the programs, services, and supports contained in this article.

(5) Repealed.



§ 25.5-10-204. Duties of the executive director - state board rules

(1) In order to implement the provisions of this article 10, the executive director shall, subject to available appropriations, carry out the following duties:

(a) Conduct monitoring and review activities that include community-centered boards, service agencies, and case management agencies;

(b) Provide or obtain training and technical assistance through community-centered boards, service agencies, and case management agencies in order to improve the quality of services and supports provided to persons with intellectual and developmental disabilities;

(c) Prepare and transmit annually to the governor and the joint budget committee of the general assembly, in the form and manner prescribed pursuant to section 24-1-136, C.R.S., a report detailing the following information, as available and appropriate, that is broken down into designated service areas as well as provided in an overall statewide format:

(I) The total number of persons receiving services pursuant to this article;

(II) The types of services and supports provided;

(III) The costs of services and supports regardless of funding source;

(IV) An evaluation of the quality of the services and supports rendered;

(V) An evaluation of the effectiveness of the services and supports rendered in implementing the individualized plans of persons receiving services;

(VI) The numbers, types, and resolution of appeals that were heard by the state department arising from disputes specified in section 25.5-10-212; and

(VII) The number of persons determined to be eligible to receive services and supports who are not receiving services or supports pursuant to this article along with an analysis of the reasons they are not receiving services and supports;

(d) Designate a community-centered board in each designated service area in the state;

(e) Implement the provision of home- and community-based services to eligible persons with intellectual and developmental disabilities and pursue other medicaid-funded services determined by the state department to be appropriate for persons with intellectual and developmental disabilities, pursuant to part 4 of article 6 of this title and subject to available appropriations;

(f) Promote effective coordination with agencies serving persons with intellectual and developmental disabilities in order to improve continuity of services and supports for persons facing life transitions from toddler to preschool, school to adult life, and work to retirement; and

(g) Facilitate employment first policies and practices by:

(I) Developing practices that reflect a presumption that all persons with disabilities are capable of working in competitive integrated employment if they choose to do so, and ensuring that options for competitive integrated employment with appropriate supports are explored before consideration of segregated activities;

(II) Providing state department input and assistance to the employment first advisory partnership described in section 8-84-303, C.R.S., in carrying out its duties;

(III) Establishing annual reporting of the number of individuals employed, number of individuals employed in competitive integrated employment, wages per hour earned, and hours worked per week for individuals served by the division;

(IV) Maintaining Colorado's membership in the state employment leadership network that was founded as a joint partnership between the national association of state directors of developmental disabilities services and the institute for community inclusion at the university of Massachusetts Boston or another similar organization that facilitates collaboration with other states to share effective solutions to increase employment outcomes for persons with disabilities; and

(V) Presenting the reports and recommendations of the employment first advisory partnership to the state department's legislative committee of reference pursuant to section 8-84-303 (7), C.R.S.

(2) The state board shall adopt such rules, in accordance with section 24-4-103, C.R.S., as are necessary to carry out the provisions and purposes of this article, including but not limited to the following subjects:

(a) Standards for services and supports, including preparation of individualized plans;

(b) The designation of community-centered boards and the organization of those entities, including standards of organization, staff qualifications, and other factors necessary to ensure program integrity;

(c) Purchase of services and supports and financial administration;

(d) Procedures for resolving disputes over eligibility determination and the modification, denial, or termination of services;

(e) Eligibility determination, the criteria for determination, and admission to the program;

(f) Systems of quality assurance and data collection;

(g) The rights of a person receiving services;

(h) Confidentiality of records of a person receiving services;

(i) Designation of authorized representatives and delineation of their rights and duties pursuant to this article;

(j) (I) The establishment of guidelines and procedures for authorization of persons for administration of nutrition and fluids through gastrostomy tubes.

(II) The state department shall require that a service agency providing residential or day program services or supports have a staff member qualified pursuant to subparagraph (III) of this paragraph (j) on duty at any time the facility administers said nutrition and fluids through gastrostomy tubes, and that the facility maintain a written record of each nutrient or fluid administered to each person receiving services, including the time and the amount of the nutrient or fluid.

(III) A person who is not otherwise authorized by law to administer nutrition and fluids through gastrostomy tubes is allowed to perform the duties only under the supervision of a licensed nurse or physician. A person who administers nutrition and fluids in compliance with the provisions of this paragraph (j) is exempt from the licensing requirements of the "Colorado Medical Practice Act", article 36 of title 12, C.R.S., and the "Nurse Practice Act", article 38 of title 12, C.R.S. Nothing in this paragraph (j) shall be deemed to authorize the administration of medications through gastrostomy tubes. A person administering medications through gastrostomy tubes is subject to the requirements of part 3 of article 1.5 of title 25, C.R.S.

(IV) For purposes of this paragraph (j), "administration" means assisting a person in the ingestion of nutrition or fluids according to the direction and supervision of a licensed nurse or physician.



§ 25.5-10-205. Community-centered boards and service agencies - local public procurement units

For purposes of entering into a cooperative purchasing agreement pursuant to section 24-110-201, C.R.S., a nonprofit community-centered board or a nonprofit service agency may be certified as a local public procurement unit as provided in section 24-110-207.5, C.R.S.



§ 25.5-10-206. Authorized services and supports - conditions of funding - purchase of services and supports - adult protective services data system check - boards of county commissioners - appropriation

(1) Subject to annual appropriations by the general assembly, the state department shall provide or purchase, pursuant to subsection (4) of this section, authorized services and supports from community-centered boards, case management agencies, or service agencies for persons who have been determined to be eligible for such services and supports pursuant to section 25.5-10-211 and as specified in the eligible person's individualized plan. Those services and supports may include, but need not be limited to, the following:

(a) Family support services, including an array of supportive services provided to the person receiving services and the person's family, that enable the family to maintain the person in the family home, thereby preventing or delaying the need for out-of-home placement that is unwanted by the person or the family, pursuant to section 25.5-10-301;

(b) Case management services;

(c) Respite care services, including temporary care of a person with an intellectual and developmental disability to offer relief to the person's family or caregiver or to allow the family or caregiver to deal with emergency situations or to engage in personal, social, or routine activities and tasks that otherwise may be neglected, postponed, or curtailed due to the demands of supporting a person who has an intellectual and developmental disability;

(d) Day services and supports that offer opportunities for persons with intellectual and developmental disabilities to experience and actively participate in valued adult roles in the community. These services and supports will enable persons receiving services to access and participate in community activities, such as work, recreation, higher education, and senior citizen activities. Day services may also include the administration of nutrition or fluids through gastrostomy tubes, if administered by a person authorized pursuant to section 25.5-10-204 (2)(j) and supervised by a licensed nurse or physician.

(e) Residential services and supports, including an array of training, learning, experiential, and support activities provided in living alternatives designed to meet the individual needs and preferences of persons receiving services and may include the administration of nutrition or fluids through gastrostomy tubes, if administered by a person authorized pursuant to section 25.5-10-204 (2)(j) and supervised by a licensed nurse or physician; and

(f) Ancillary services, including activities that are secondary but integral to the provision of the services and supports specified in this subsection (1).

(2) Service agencies, community-centered boards, and case management agencies receiving funds pursuant to subsection (1) of this section shall comply with all of the provisions of this article 10 and the rules promulgated thereunder.

(3) Case management services must be purchased from the community-centered board designated pursuant to section 25.5-10-209 or the case management agency, except as otherwise provided in subsection (4) of this section.

(4) (a) The state department may purchase services and supports directly from service agencies and case management services from case management agencies if:

(I) Required by the federal requirements for the state to qualify for federal funds under Title XIX of the federal "Social Security Act", as amended, including programs authorized pursuant to part 4 of article 6 of this title; or

(II) The executive director has determined that a service or support provided or purchased by a designated community-centered board does not meet established standards and the continuation of purchase of the service or support through the community-centered board is not in the best interests of the persons receiving services.

(b) (I) The state department shall only purchase services and supports directly from those community-centered boards, case management agencies, or service agencies that meet established standards.

(II) The standards referenced in subsection (4)(b)(I) of this section must include a requirement that, on and after January 1, 2019, prior to employment, the name of a person who will be providing direct care, as defined in section 26-3.1-101 (3.5), to an at-risk adult, as defined in section 26-3.1-101 (1.5), as well as any other required identifying information, is submitted to the department of human services for a check of the Colorado adult protective services data system pursuant to section 26-3.1-111, to determine if the person is substantiated in a case of mistreatment of an at-risk adult.

(c) The state department may purchase services and supports, including service and support coordination, from a family caregiver if the executive director has determined that the provision of a service or support by a family caregiver in the family home would provide the person receiving the service or support with the least restrictive environment.

(d) Nothing in this section shall be construed to prohibit the provision of services and supports, including case management services, directly by the department of human services through regional centers, for persons receiving services in regional centers.

(e) Nothing in this section shall be construed to require the provision of services and supports, including case management services, directly by the state department.

(5) Governmental units, including but not limited to counties, municipalities, school districts, health service districts, and state institutions of higher education, are authorized at their own expense to furnish money, materials, or services and supports to persons with intellectual and developmental disabilities, or to purchase services and supports for such persons through designated community-centered boards, case management agencies, or service agencies, so long as no conditions or requirements imposed as a result of the provision or purchase conflict with the provisions of this article 10 or the rules promulgated thereunder.

(6) Boards of county commissioners may levy up to one mill for the purpose of purchasing services and supports for persons with intellectual and developmental disabilities. To the extent authorized by federal law, and subject to annual appropriation by the general assembly, and pursuant to rules established by the state board, a county may transfer the revenue raised pursuant to the mill levy to the state department to receive matching federal funds to provide medicaid-approved waiver services to persons with intellectual and developmental disabilities.

(7) (a) Each year the general assembly shall appropriate moneys to the state department to provide or purchase services and supports for persons with intellectual and developmental disabilities pursuant to this section. Unless specifically provided otherwise, services and supports shall be purchased on the basis of state funding less any federal or cash funds received for general operating expenses from any other state or federal source, less funds available to a person receiving residential services or supports after such person receives an allowance for personal needs or for meeting other obligations imposed by federal or state law, and less the required local school district funds specified in paragraph (b) of this subsection (7). The yearly appropriation, when combined with all other sources of funds, shall in no case exceed one hundred percent of the approved program costs as determined by the general assembly.

(b) Each school district shall pay to the community-centered board providing programs attended by a student with an intellectual and developmental disability, who is domiciled in the school district and may be counted in the district's pupil enrollment, an amount at least equal to the district's per pupil revenues as determined pursuant to the "Public School Finance Act of 1994", article 54 of title 22, C.R.S. This subsection (7) applies to students who are less than twenty-two years of age.



§ 25.5-10-207. Services and supports - waiting list reduction - cash fund - repeal

(1) There is hereby created in the state treasury the intellectual and developmental disabilities services cash fund, consisting of moneys appropriated thereto by the general assembly and any moneys transferred to the intellectual and developmental disabilities services cash fund pursuant to subsection (1.5) of this section. Any interest derived from the deposit and investment of moneys in the intellectual and developmental disabilities services cash fund shall be credited to the fund. Any moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not revert to the general fund or any other fund.

(1.5) The state treasurer shall transfer to the intellectual and developmental disabilities services cash fund any available moneys that are appropriated by the general assembly for a fiscal year for adult comprehensive services, adult supported living services, children's extensive support services, and family support services for persons with intellectual and developmental disabilities provided pursuant to this article or part 4 of article 6 of this title that are unexpended and unencumbered at the end of a fiscal year.

(2) Repealed.

(3) The general assembly may annually appropriate money in the intellectual and developmental disabilities services cash fund to the state department for:

(a) Program costs for adult comprehensive services, adult supported living services, children's extensive support services, and family support services for persons with intellectual and developmental disabilities provided pursuant to this article or part 4 of article 6 of this title;

(b) Administrative expenses for renewal and redesign of medicaid home- and community-based services waivers relating to intellectual and developmental disabilities;

(c) Increasing system capacity for home- and community-based intellectual and developmental disabilities programs, services, and supports;

(d) The development of an assessment tool pursuant to section 25.5-6-104 (5); and

(e) Systems changes related to ensuring that the system of services and supports is compliant with conflict-free case management provisions pursuant to section 25.5-10-211.5.

(3.5) Repealed.

(4) Any moneys appropriated from the intellectual and developmental disabilities services cash fund pursuant to subsection (3) of this section that are unexpended at the end of a fiscal year shall revert to the fund.

(5) It is the intent of the general assembly that the moneys in the intellectual and developmental disabilities services cash fund be used to reduce the number of persons on the waiting lists for such services and the amount of time eligible persons wait for such services.

(6) Repealed.

(7) (a) On June 30, 2016, the state treasurer shall transfer two hundred fifty thousand dollars from the intellectual and developmental disabilities services cash fund to the general fund.

(b) On June 30, 2017, the state treasurer shall transfer two hundred fifty thousand dollars from the intellectual and developmental disabilities services cash fund to the general fund.

(c) This subsection (7) is repealed, effective July 1, 2018.

(8) The money in the fund shall be prioritized for the purpose set forth in subsection (3)(e) of this section.

(9) (a) This section is repealed, effective July 1, 2022.

(b) Prior to its repeal, any remaining money in the intellectual and developmental disabilities services cash fund shall be transferred to the general fund.



§ 25.5-10-207.5. Strategic plan for services and supports - joint hearing - reporting - legislative declaration

(1) (a) The general assembly finds that:

(I) Colorado has a long commitment to supporting persons with intellectual and developmental disabilities in communities of their choosing;

(II) Coloradans with intellectual and developmental disabilities who are eligible for state services and supports should be able to access services and supports in a timely manner to allow them to benefit from those services and supports and lead lives that build on their independence;

(III) Providing early and timely access to services and supports for persons with intellectual and developmental disabilities is an excellent and cost-effective investment that results in substantial future savings;

(IV) The presence of a waiting list as long as fifteen years for essential services and supports contradicts Colorado's commitment to supporting persons in the least restrictive environment of their choosing; and

(V) Colorado must have accurate data concerning the need for services and supports for persons with intellectual and developmental disabilities and their families and must regularly forecast this data to ensure that effective policy and programs are directed to meet these needs.

(b) Therefore, the general assembly declares that Colorado is committed to developing a strategic plan to ensure that Coloradans with intellectual and developmental disabilities and their families will be able to access the services and supports they need and want at the time that they need and want those services and supports.

(2) During each regular session of the general assembly, the joint budget committee and the health and human services committees of the senate and the house of representatives, or any successor committees, shall hold a joint hearing and take public testimony on the status of the waiting lists for persons with intellectual and developmental disabilities who are waiting for enrollment into a home- and community-based services program or a program provided pursuant to this article and the availability of general fund moneys to reduce the number of persons on the waiting lists and the amount of time eligible persons wait for such services. The state department shall present testimony including the information provided in the report pursuant to subsection (3) of this section, as well as information concerning the ongoing implementation of the strategic plan required pursuant to subsection (4) of this section, including any revisions to the strategic plan. Additionally, the state department, community-centered boards, and providers shall report on the use and effectiveness of any moneys appropriated in the preceding state fiscal year for increasing system capacity. The goal of the hearing is to propose an appropriation from the general fund to the intellectual and developmental disabilities services cash fund.

(2) During each regular session of the general assembly, the joint budget committee and the health and human services committees of the senate and the house of representatives, or any successor committees, shall hold a joint hearing and take public testimony on the status of the waiting lists for persons with intellectual and developmental disabilities who are waiting for enrollment into a home- and community-based services program or a program provided pursuant to this article 10 and the availability of general fund money to reduce the number of persons on the waiting lists and the amount of time eligible persons wait for such services. Notwithstanding the provisions of section 24-1-136 (11)(a)(I), the state department shall present testimony, including the information provided in the report pursuant to subsection (3) of this section, as well as information concerning the ongoing implementation of the strategic plan required pursuant to subsection (4) of this section, including any revisions to the strategic plan. Additionally, the state department, community-centered boards, and providers shall report on the use and effectiveness of any money appropriated in the preceding state fiscal year for increasing system capacity. The goal of the hearing is to propose an appropriation from the general fund to the intellectual and developmental disabilities services cash fund.

(3) (a) On or before November 1, 2014, and November 1 of each year thereafter, in accordance with section 24-1-136 (9), C.R.S., the state department shall report to the general assembly the total number of persons with intellectual and developmental disabilities who are waiting at the time of the report for enrollment into a home- and community-based services program or a program provided pursuant to this article. The report must also include information concerning the ongoing implementation of the strategic plan required pursuant to subsection (4) of this section, including any revisions to the strategic plan.

(3) (a) Notwithstanding the provisions of section 24-1-136 (11)(a)(I), on or before November 1, 2014, and November 1 of each year thereafter, in accordance with section 24-1-136 (9), the state department shall report to the general assembly the total number of persons with intellectual and developmental disabilities who are waiting at the time of the report for enrollment into a home- and community-based services program or a program provided pursuant to this article 10. The report must also include information concerning the ongoing implementation of the strategic plan required pursuant to subsection (4) of this section, including any revisions to the strategic plan.

(b) The information reported pursuant to paragraph (a) of this subsection (3) relating to persons with intellectual and developmental disabilities who are waiting for enrollment into a home- and community-based services program or a program provided pursuant to this article shall be disaggregated by:

(I) The specific medicaid waiver program or other intellectual and developmental disabilities program, service, or support;

(II) The persons who need services immediately but who are not currently receiving services;

(III) The persons who need services immediately who are currently receiving some services; and

(IV) The persons who are eligible for services but who do not need services at this time.

(4) (a) On or before November 1, 2014, the state department shall develop, in consultation with intellectual and developmental disability system stakeholders, a comprehensive strategic plan including administrative procedures and adequate funding to enroll eligible persons with intellectual and developmental disabilities into home- and community-based services programs and programs provided pursuant to this article at the time those persons choose to enroll in the programs or need the services or supports. As part of developing the strategic plan, the state department shall review the statutory definition of "waiting list" set forth in section 25.5-10-202 and make recommendations concerning amendments to the definition. In engaging stakeholders, the state department shall include both persons and families receiving services, as well as persons and families waiting for enrollment into programs, services, or supports. These persons and families shall include, at a minimum, persons and families who reside in each community-centered, board-designated service area within the state. In developing the strategic plan, the state department shall review relevant recommendations from the community living advisory group created in the office pursuant to the governor's executive order D 2012-027, as well as other relevant information. The strategic plan shall include specific recommendations and annual benchmarks for achieving this enrollment goal by July 1, 2020, including recommendations relating to increasing system capacity. The state department shall review the strategic plan annually and revise the plan as needed to meet the enrollment goal. Nothing in this section precludes the state department from considering changes in the structure of the state's intellectual and developmental disabilities programs, including medicaid waiver modification.

(b) The state department shall submit the strategic plan to the general assembly in accordance with section 24-1-136 (9), C.R.S., and shall present the strategic plan to the joint budget committee on or before December 1, 2014.

(5) In its annual submission of the state department's budget request to the joint budget committee, the governor's office of state planning and budgeting shall reference the number of persons who are waiting at the time of the November 1 report for enrollment into a home- and community-based services program or a program provided pursuant to this article and shall indicate to the joint budget committee those budget requests related specifically to achieving the enrollment goal set forth in the strategic plan required pursuant to this section.



§ 25.5-10-208. Service agencies and case management agencies - money - rules

(1) A service agency and a case management agency shall comply with the requirements set forth in this article 10 and the rules promulgated thereunder.

(2) The state board shall promulgate rules to implement the purchase of services and supports from a community-centered board, service agency, case management agency, or family caregiver. The rules must include, but need not be limited to:

(a) Terms and conditions necessary to promote the effective delivery of services and supports, including those services and supports delivered by a family caregiver;

(b) Procedures for obtaining an annual audit of designated community-centered boards, case management agencies, and service agencies to provide financial information deemed necessary by the state department to establish costs of services and supports and to ensure proper management of money received pursuant to section 25.5-10-206;

(c) Delineation of a system to resolve contractual disputes between the state department and designated community-centered boards, service agencies, or case management agencies, and between designated community-centered boards and service agencies, including the contesting of any rates that the designated community-centered boards charge to service agencies based upon a percentage of the rates that service agencies charge for services and supports;

(d) Specification of which services and supports are to be reimbursed by the state department and secondarily by the community-centered board, the source of reimbursement, actual service or support costs, incentives, and program service objectives that affect reimbursement;

(e) The methods of coordinating the purchase of services and supports, including but not limited to service and support coordination, with other federal, state, and local programs that provide funding for authorized services and supports; and

(f) Criteria for and limitations on any rates that designated community-centered boards charge to service agencies based upon a percentage of the rates that service agencies charge for services and supports.

(3) Any incorporated service agency that is registered in Colorado as a foreign corporation shall organize a local advisory board consisting of persons who reside within the designated service area. Such advisory board shall be representative of the community at large and persons receiving services and their families.

(4) Upon a determination by the executive director that services or supports have not been provided in accordance with the program or financial administration standards specified in this article 10 and the rules promulgated thereunder, the executive director may reduce, suspend, or withhold payment to a designated community-centered board, case management agency, service agency under contract with a designated community-centered board, or service agency from which the state department purchased services or supports directly. When the executive director decides to reduce, suspend, or withhold payment, the executive director shall specify the reasons therefor and the actions that are necessary to bring the designated community-centered board, case management agency, or service agency into compliance.

(5) Nothing in this article or in any rules promulgated pursuant thereto and no actions taken by the executive director pursuant to this article shall be construed to affect the obtaining of funds from local authorities, including those funds obtained from a mill levy assessed by a county or municipality for the purpose of purchasing services or supports for persons with intellectual and developmental disabilities, or to require that such funds from local authorities be used to supplant state or federal funds available for purchasing services and supports for persons with developmental disabilities.



§ 25.5-10-209. Community-centered boards - designation - purchase of services and supports - performance audits - Colorado local government audit law - public disclosure of board administration and operations

(1) In order to be designated as the community-centered board in a particular designated service area, a private for-profit or not-for-profit corporation shall annually apply for such designation to the state department in the form and manner specified by the executive director. Designation shall be based on the following factors:

(a) Utilization of existing service agencies or existing social networks or natural sources of support in the designated service area;

(b) Encouragement of competition among service agencies within the designated service area to provide newly identified services or supports, the variety of service agencies available to the person receiving services within the designated service area, and the demonstrated effort to purchase new or expanded services or supports from service agencies other than those affiliated with the community-centered board;

(c) Utilization of state-funded services and supports administered at the local level, including but not limited to public education, social services, public health, and rehabilitation programs;

(d) Quality of services and supports provided directly or by contract for persons with intellectual and developmental disabilities;

(e) The establishment of new services and supports for the prevention of institutionalization, the support of deinstitutionalization, and a commitment to innovative, effective, and inclusive services and supports for persons with intellectual and developmental disabilities; and

(f) The willingness of the applicant to pursue authorized services and supports from all eligible persons within the designated service area.

(2) Once a community-centered board has been designated pursuant to this section, it shall, subject to available appropriations:

(a) Be under the control and direction of a board of directors or trustees composed of one or more persons from each of the following categories:

(I) Interested persons representing the community at large;

(II) Family members of persons with intellectual and developmental disabilities who are receiving services or supports; and

(III) Persons with intellectual and developmental disabilities who are receiving services or supports;

(b) Adopt by-law provisions to ensure that:

(I) Members of the governing board are prohibited from voting on issues in which they have a conflict of interest;

(II) Staff members of the community-centered board and employees or board members of service agencies may not serve on the governing board;

(III) Staff members of the community-centered board and employees or board members of service agencies are prohibited from voting in elections for members of the governing board; and

(IV) Board meetings must be scheduled after adequate notice and must be open to the public; except that, by vote of a two-thirds majority of members present, the board may elect to address the following matters in executive session:

(A) The purchase, acquisition, lease, transfer, or sale of any real, personal, or other property interest;

(B) Conferences with an attorney for the purpose of receiving legal advice on specific legal questions;

(C) Matters required to be kept confidential by federal or state law or rules;

(D) Specialized details of security arrangements or investigations;

(E) Determining positions relative to matters that may be subject to negotiations;

(F) Developing strategy for negotiations and instructing negotiators; and

(G) Personnel matters;

(c) Determine the needs of eligible persons within the community-centered board designated service area and prepare and implement a long-range plan and annual updates to that plan for the development and coordination of services and supports to address those needs. The needs determination and designated service area plans or annual update shall be submitted to the state department.

(d) Determine eligibility and develop an individualized plan for each person who receives services or supports pursuant to section 25.5-10-211; except that, for a child from birth through two years of age, eligibility determination and development of an individualized family service plan are made pursuant to the provisions of part 7 of article 10.5 of title 27, C.R.S.;

(e) Provide case management services and periodic reviews pursuant to section 25.5-10-211, for persons receiving services and families with children with intellectual and developmental disabilities or delays;

(f) Obtain or provide early intervention services and supports pursuant to the provisions of part 7 of article 10.5 of title 27, C.R.S.;

(g) Take steps to notify eligible persons, and their families as appropriate, regarding the availability of services and supports; and

(h) Establish a human rights committee. The human rights committee is composed, to the extent possible, of two professional persons trained in the application of behavior development techniques and three representatives of persons receiving services, their parents, legal guardians, or authorized representatives. An employee or board member of a service agency within the community-centered board's designated service area shall not serve as a member of the human rights committee.

(3) The executive director shall review each designated community-centered board program to ensure that the program complies with the requirements and standards set forth in this article and the rules promulgated thereunder.

(4) The state auditor shall conduct or cause to be conducted a performance audit that includes each community-centered board that receives more than seventy-five percent of its funding on an annual basis from the federal, the state, or a local government or from any combination of such governmental entities to determine whether such board is effectively and efficiently fulfilling its statutory obligations. A community-centered board becomes subject to the audit requirement under this subsection (4) at such time as the board initially satisfies the seventy-five percent funding requirement for any one year regardless of whether or not the funding level decreases below seventy-five percent in any subsequent year. Any performance audit that is required to be conducted under this subsection (4) must be completed in the first five-year period following August 10, 2016. Thereafter, a performance audit may be conducted of such community-centered boards described in this subsection (4) if requested by the state auditor in the exercise of his or her discretion. The state auditor shall submit a written report and recommendations on each audit conducted under this subsection (4) and shall present the report and recommendations to the legislative audit committee created in section 2-3-101 (1), C.R.S. The state auditor shall pay the costs of any performance audit conducted pursuant to this section.

(5) Each community-centered board is subject to the requirements of the "Colorado Local Government Audit Law", part 6 of article 1 of title 29, C.R.S.

(6) In connection with the board of directors of each community-centered board, in addition to any other requirements applicable to the operation of the board of directors pursuant to this section or as required elsewhere by law:

(a) The community-centered board shall post the date, time, and location of each regularly scheduled meeting of its board of directors on the website of the community-centered board not less than fourteen business days prior to the date of the meeting. The community-centered board shall post on the website of the community-centered board the date, time, and location of any special or emergency meeting of the board of directors not less than twenty-four hours before the meeting.

(b) Each community-centered board shall post the agenda for each meeting of its board of directors on the website of the community-centered board not less than seven business days prior to the date of the meeting. The community-centered board shall post on the website of the community-centered board the agenda of any special or emergency meeting of the board of directors not less than twenty-four hours before the meeting. Each meeting of the board must allow for public comment, and the agenda must reflect this requirement. Public comment must be reasonably permitted during the board meeting to accommodate community needs. Any documents related to functions of the community-centered board to be distributed at a meeting of the board of directors that are available for public dissemination at the time the agenda is posted must also be posted on the website of the community-centered board at the time the agenda is posted, and written copies of such documents must be made available for public dissemination at the board meeting; except that, the posting requirement specified in this paragraph (b) does not apply to any document, or any portion of such document, the disclosure of which requires the approval of the board of directors and which approval has not been obtained as of the time the agenda is posted or any other document, or any portion of such document, containing any information that is legally prohibited from being disclosed to the public pursuant to the privacy requirements specified in the health insurance portability and accountability act, any document that has been or will be discussed by the board of directors meeting in executive session, or any other document the disclosure of which is otherwise prohibited by law.

(c) Each community-centered board shall provide a direct e-mail address to each member of its board of directors on the website of the community-centered board. The e-mail address selected must specify the name of the individual board member and make reference to the particular community-centered board for which he or she serves as a member of the board of directors. An e-mail that is sent to a member of the board of directors of a community-centered board shall not be filtered by the community-centered board through an employee of the community-centered board before it is sent to the member of the board of directors.

(d) The board of directors of each community-centered board shall present the financial statements of the corporation for the approval of the board at each regularly scheduled meeting of the board of directors. The financial statements must reflect accurate and current financial information and be prepared using generally accepted accounting principles. Where exigent circumstances are present that materially affect the preparation of the financial statements on a monthly basis, such statements may be presented for the approval of the board of directors at the next regularly scheduled meeting of the board but not less than at least once each quarter of the calendar year.

(e) Each community-centered board shall require the person or entity that performs financial audits of the community-centered board to present and discuss the results of the audit to the board of directors not less than once each year at a regularly scheduled meeting of the board of directors.

(f) Each community-centered board shall provide to the incoming members of its board of directors training in such topics as the duties of a board member, the financial and fiduciary responsibilities assumed by board members, the intellectual and developmental disability system in the state, the overall business functions of the community-centered board, and any other matters that will, in the determination of the community-centered board, allow the board member to better understand and fulfill his or her obligations to the board of directors and the community-centered board and the role played by community-centered boards in the state in connection with the delivery of services for persons with intellectual and developmental disabilities.

(g) Each community-centered board shall post on the website of the community-centered board the minutes of each meeting of its board of directors as such minutes are approved by the board of directors. Each community-centered board shall also post on the website of the community-centered board any additional documents that were distributed to the board at such meeting that were not, as of that date, already posted on the website of the community-centered board unless the public distribution of such documents, or any portion of such documents, is otherwise prohibited pursuant to the privacy requirements specified in the health insurance portability and accountability act or as otherwise prohibited by law. Minutes of special meetings of the board of directors must be posted after approval by the board of the same at the board's next regular meeting.

(7) With respect to financial information concerning the community-centered board, each community-centered board shall:

(a) Post the following on the website of the community-centered board in a place on the website that allows access to the public in a clear, accessible, easily operated, and uncomplicated manner:

(I) Each completed financial audit undertaken of the community-centered board not later than thirty days following acceptance by the corporation's board of directors of the audit; and

(II) The most current form 990 the community-centered board has filed with the federal internal revenue service not later than thirty days following filing of the form with the internal revenue service.

(b) Make the following information available upon reasonable request not later than five business days after the request is made:

(I) The annual budget of the community-centered board for each calendar or fiscal year, as applicable, not later than thirty days after final approval of the budget by the board of directors of the community-centered board;

(II) An annual summary of all revenues and expenditures of the community-centered board as have been appropriated by the state concerning capacity building, family support services, state general fund supported living services, and state general fund early intervention that is calculated by September 30 of each year for the prior year, as applicable; and

(III) A description of the policies and procedures it follows to track, manage, and report its financial resources and transactions, which policies and procedures are also known and may be referred to as its "financial controls".

(8) Any contract that each community-centered board enters into on or after August 10, 2016, with either the department of health care policy and financing created in section 25.5-1-104 (1) or the department of human services created in section 26-1-105, C.R.S., must be posted on the website of the community-centered board in a place on the website that allows access to the public in a clear, accessible, easily operated, and uncomplicated manner not later than thirty days following approval of the contract by the board of directors of the community-centered board.



§ 25.5-10-209.5. Case management agencies - certification - purchase of services and supports - rules

(1) In order to be certified as a case management agency, a public or private for-profit or not-for-profit agency shall apply for certification to the state department in the form and manner specified by the executive director. The state board shall promulgate rules for certification and decertification of case management agencies.

(2) Once certified pursuant to this section, a case management agency shall, subject to available appropriations:

(a) Determine the needs of a person enrolled in home- and community-based services who selects the case management agency; and

(b) Provide case management services and periodic reviews pursuant to section 25.5-10-211.

(3) The executive director or his or her designee shall review each case management agency to ensure that the agency complies with the requirements and standards set forth in this article 10 and the rules promulgated pursuant to this article 10.

(4) The state board shall promulgate rules to ensure that:

(a) Each enrolled person with an intellectual and developmental disability has access to case management services;

(b) A person who is enrolled in home- and community-based services and other programs, as defined in section 25.5-10-202, is not required to have multiple case managers; and

(c) There is an established process for a person to select the case management agency of his or her choice.

(5) The state board shall begin promulgating rules for case management agencies on the June 5, 2017.



§ 25.5-10-210. Revocation of designation

(1) The executive director may revoke the designation of a community-centered board upon a finding that the community-centered board is in violation of the provisions of this article and the rules promulgated thereunder. Such revocation shall conform to the provisions and procedures specified in article 4 of title 24, C.R.S., and shall be made only after a hearing is provided as specified in that article.

(2) Once a designation has been revoked pursuant to subsection (1) of this section, the executive director may designate a service agency to perform the case management services of the designated community-centered board pending designation of a new community-centered board.



§ 25.5-10-211. Eligibility determination - individualized plan - periodic review - rules

(1) (a) Any person may request an evaluation to determine whether he or she has an intellectual and developmental disability and is eligible to receive services and supports pursuant to this article 10. The person must apply for eligibility determination to the designated community-centered board in the designated service area where the person resides.

(b) Pursuant to the contract with the state department, designated community-centered boards shall determine whether a person is eligible to receive services and supports pursuant to this article 10. For persons eligible for services and supports other than home- and community-based services, the designated community-centered board shall develop an individualized plan for him or her as part of his or her enrollment into a program.

(c) For a person eligible for and authorized to receive home- and community-based services, designated community-centered boards shall refer the person to a third-party entity for selection of a case management agency.

(2) (a) Following intake and assessment, pursuant to subsection (2)(b) of this section, the designated community-centered board or the case management agency chosen by the person shall develop an individualized plan as provided by rules promulgated by the state board. The designated community-centered board shall develop an individualized family service plan for a child with disabilities from birth through two years of age pursuant to section 27-10.5-703.

(b) (I) The case management agency shall develop an individualized plan for persons enrolled in home- and community-based services.

(II) The designated community-centered board shall develop an individualized plan for persons eligible for other programs, as defined in section 25.5-10-202, and for a child with disabilities from birth through two years of age pursuant to section 27-10.5-703.

(2.5) The state board shall promulgate rules pursuant to article 4 of title 24 setting forth the procedure and criteria for determination of eligibility and individualized plan development. The procedure and criteria must be uniform in nature and applied throughout the state in a consistent manner. The procedure and criteria established by the state board must conform with the provisions of section 25.5-10-211.5 relating to conflict-free case management.

(3) Subject to available appropriations pursuant to section 25.5-10-206 and to the capacity of an individual service agency, the person with an intellectual and developmental disability must be provided options for services and supports within the designated service area that can appropriately meet the person's identified needs, as identified pursuant to subsection (2) of this section, and may select the case management agency and service agency from which to receive services or supports.

(4) (a) Each person receiving services must receive periodic and adequate reviews to ascertain whether the services and supports specified in his or her individualized plan have been provided, determine the appropriateness of current services and supports, identify whether the outcomes specified in the person's individualized plan have been achieved, and modify and revise current services or supports to meet the identified needs and preferences of the person receiving services. The designated community-centered board shall develop modifications or revisions to the individualized family service plan for a child with disabilities from birth through two years of age pursuant to section 27-10.5-703, C.R.S.

(b) In order to accurately review the services and supports being provided, the community-centered board or regional center may make cognitive, physical, medical, behavioral, social, vocational, educational, or other necessary types of evaluations of a person receiving services. An intellectual and developmental disabilities professional shall supervise the reviews. The person receiving services, the parents or guardian of a minor, or the guardian of the person receiving services, and the authorized representative of the person receiving services may attend and shall receive adequate advance notice of the reviews. Parental or legal guardian consent must be obtained prior to administering evaluations for program review to minors. The results of a review must be given to the person receiving services and to the person's parent, or guardian, as appropriate, and must be made a part of the person's record.

(c) A person's individualized plan must be reviewed at least annually; except that an individualized family service plan for a child with disabilities from birth through two years of age must be reviewed as required pursuant to part 7 of article 10.5 of title 27, C.R.S.

(5) An individualized plan is not required for a person with intellectual and developmental disabilities who is eligible for supports and services and who is on a waiting list for enrollment into a program funded pursuant to this article. Each community-centered board shall provide information and referral services to each person on the waiting list for enrollment in a program, at the time of his or her eligibility and annually thereafter, regarding services and supports that are relevant to persons and are commonly used by persons with intellectual and developmental disabilities as provided by rules promulgated by the state board. The criteria for information and referral shall be uniform in nature and applied throughout the state in a consistent manner.



§ 25.5-10-211.5. Conflict-free case management - implementation - legislative declaration - definition

(1) The general assembly acknowledges the rights of individuals to make choices regarding their case management agency and service agency. Therefore, the general assembly believes there exists the need to ensure conflict-free case management services within the medicaid waivers for persons with intellectual and developmental disabilities.

(2) As used in this section, unless the context otherwise requires, "rural community-centered board" means a community-centered board comprised primarily of counties designated by the state office of rural health as a rural or frontier county.

(3) A conflict-free case management system shall be implemented in Colorado as follows:

(a) No later than July 1, 2017, the state department shall determine the options for community-centered boards to become compliant with conflict-free case management;

(b) No later than January 1, 2018, the state department shall publish guidance on the components of a business continuity plan;

(c) No later than July 1, 2018, each community-centered board shall submit a business continuity plan to the state department based on the best option for the community-centered board pursuant to subsection (3)(a) of this section;

(d) Once a community-centered board has submitted its business continuity plan, on or before June 30, 2019, the state department shall complete an analysis of the adequacy of the continuity plan, unreimbursed transition costs, and community impacts of the transition to conflict-free case management;

(e) No later than June 30, 2020, a community-centered board shall complete any necessary changes to its business operation that are required to implement its business continuity plan;

(f) No later than June 30, 2021, at least twenty-five percent of clients receiving home- and community-based services must be served through a system of conflict-free case management; and

(g) No later than June 30, 2022, all clients receiving home- and community-based services must be served through a system of conflict-free case management.

(4) Rural-based services - exemption. (a) The state department is authorized to seek a federal exemption from conflict-free case management requirements for geographic areas within the state where the only willing and qualified entity to provide case management services is also the only willing and qualified entity to provide home- and community-based services in that geographic area.

(b) A rural community-centered board must initially notify the state department in writing, no later than July 1, 2017, to request that the state department seek a federal exemption for its designated service area, as defined in section 25.5-10-202. Upon receipt of the notice, the state department shall evaluate case management service provider capacity, and, if the state department determines that it is supported, the state department shall seek a federal exemption for its designated service area within a reasonable period of time.

(c) Upon notification of federal approval or denial of a federal exemption from conflict-free case management requirements, the rural community-centered board shall submit a business continuity plan and commence any necessary changes to its business operation pursuant to subsection (3)(e) of this section.

(d) The state board shall promulgate rules for the provision of services and supports, including services and supports coordination, when there are multiple agencies operating in a specified geographic area.

(e) If the state department has not received notification by July 1, 2019, regarding approval or denial for a federal exemption from conflict-free case management requirements, the state board shall promulgate rules for the provision of services and supports, including services and supports coordination, for designated service areas where a federal exemption from conflict-free case management is pending.

(f) In order to ensure stability, client choice, and access to services in rural communities, the state board shall promulgate rules, as permitted under federal law, that allow a qualified entity to provide both case management services and home- and community-based services to the same individual if there is insufficient choice or capacity among existing service agencies or case management agencies serving a designated service area of a rural community-centered board.

(5) The state board shall amend its rules consistent with changes in federal law as set forth in 42 CFR (c)(1)(VI), including changes relating to allowable exemptions.



§ 25.5-10-212. Procedure for resolving disputes over eligibility, modification of services or supports, and termination of services or supports

(1) Every state or local service agency receiving state moneys pursuant to section 25.5-10-206 shall adopt a procedure for the resolution of disputes arising between the service agency and any recipient of, or applicant for, services or supports authorized under section 25.5-10-206. Procedures for the resolution of disputes regarding early intervention services must comply with IDEA and with part 7 of article 10.5 of title 27, C.R.S. The procedures must be consistent with rules promulgated by the state board pursuant to article 4 of title 24, C.R.S., and must apply to the following disputes:

(a) A contested decision that the applicant is not eligible for services or supports;

(b) A contested decision to provide, modify, reduce, or deny services or supports set forth in the individualized plan or individualized family service plan of the person receiving services;

(c) A contested decision to terminate services or supports;

(d) A contested decision that the person receiving services is no longer eligible for services or supports.

(2) The state board shall promulgate rules pursuant to article 4 of title 24, C.R.S., setting forth procedures for the resolution of disputes specified in subsection (1) of this section that must:

(a) Require that all applicants for services and supports and the parents or guardian of a minor, the guardian, or an authorized representative be informed orally and in writing, in their native language, of the dispute resolution procedures at the time of application, at the time the individualized plan is developed, and any time changes in the plan are contemplated;

(b) Require that a service agency keep a written record of all proceedings specified pursuant to this section;

(c) Require that no person receiving services be terminated from such services or supports during the resolution process;

(d) Require that utilizing the dispute resolution procedure must not prejudice the future provision of appropriate services or supports to persons; and

(e) Require that the intended action not occur until after reasonable notice has been provided to the person, the parents or guardian of a minor, the guardian, or an authorized representative, along with an opportunity to utilize the resolution process, except in emergency situations, as determined by the state department.

(3) The resolution process need not conform to the requirements of section 24-4-105, C.R.S., as long as the rules adopted by the state board include provisions specifically setting forth procedures, time frames, notice, an opportunity to be heard and to present evidence, and the opportunity for impartial review of the decision in dispute by the executive director or designee, if the resolution process has failed.



§ 25.5-10-213. Discharge

(1) A person receiving services must be discharged from services or supports upon a determination, made pursuant to the individualized planning process, that the services or supports are no longer appropriate. At least ten days prior to effectuation of the discharge, notification of discharge must be given to the person receiving services, the parents or guardian of such a person who is a minor, and the person's legal guardian and authorized representative when applicable.

(2) When a person receiving services notifies a service agency that the person no longer wishes to receive a service or support, the person must be discharged from the service or support unless the person is subject to a petition to impose a legal disability or to remove a legal right, filed pursuant to section 25.5-10-216, or for whom a legal guardian has been appointed, affecting the person's ability to voluntarily terminate services or supports. The parents of the person receiving services who is a minor and such person's guardian must be notified of the person's wish to terminate services or supports, but no minor will be discharged without the consent of the parent or legal guardian.



§ 25.5-10-214. Community residential home - licenses - rules

(1) The department of public health and environment and the state department shall implement a system of joint licensure and certification of community residential homes. Independent residential support services provided by the state department do not require licensure by the department of public health and environment.

(2) (a) The department of public health and environment and the state department shall develop standards for the licensure and certification of community residential homes. The standards shall include health, life, and fire safety, as well as standards to ensure the effective delivery of services and supports to residents; except that any community residential home must comply with local codes.

(b) (I) The state department or the state board of health, as appropriate, shall adopt the standards by rule and shall specify the responsibilities of each department in the program. Surveys undertaken to ensure compliance with these standards shall, as appropriate, be undertaken as joint surveys by the departments.

(II) If a service agency operates a community residential home and provides personal care services, as defined in section 25-27.5-102, C.R.S., the department of public health and environment or the state department, as appropriate, is responsible for surveying those services provided by the service agency, which survey shall be conducted simultaneously with the survey of the community residential home.

(3) Any community residential home applying for a license or certification on or after January 1, 1986, shall accommodate at least four but no more than eight persons with intellectual and developmental disabilities. All licenses and certificates issued by the department of public health and environment or the state department shall bear the date of issuance and shall be valid for not more than a twenty-four-month period.

(4) The issuance, suspension, revocation, modification, renewal, or denial of a license or certification shall be governed by the provisions of section 24-4-104, C.R.S. The failure of a community residential home to comply with the provisions of this article and the rules promulgated thereunder, or any local fire, safety, and health codes shall be sufficient grounds for the department of public health and environment or the state department to deny, suspend, revoke, or modify the community residential home's license or certification.

(5) The state department and the state board of health shall promulgate such rules as are necessary to implement this section, pursuant to the provisions specified in article 4 of title 24, C.R.S. The rules shall include, but shall not be limited to, the following:

(a) Requirements concerning the distance between the location of community residential homes and factors to be considered in waiving such requirements for existing community residential homes;

(b) Procedures to secure the health and safety of persons receiving services or supports residing in a community residential home in the event the community residential home closes or its license is denied, suspended, or revoked pursuant to this section; and

(c) Prohibiting the cultivation, use, or consumption of retail marijuana on the premises of a community residential home.



§ 25.5-10-215. Compliance with local government zoning regulations - notice to local governments - provisional licensure

(1) The state department shall require any community residential home seeking licensure pursuant to section 25.5-10-214 to comply with any applicable zoning regulations of the municipality, city and county, or county where the home is situated. Failure to comply with applicable zoning regulations shall constitute grounds for the denial of a license to a home; except that nothing in this section shall be construed to supersede the provisions of sections 30-28-115 (2), 31-23-301 (4), and 31-23-303 (2), C.R.S.

(2) The state department shall ensure that timely written notice is provided to the municipality, city and county, or county where a community residential home is situated, including the address of the home and the population and number of persons to be served by the home, when any of the following occurs:

(a) An application for a license to operate a community residential home pursuant to section 25.5-10-214 is made;

(b) A license is granted to a community residential home pursuant to section 25.5-10-214;

(c) A change in the license of a community residential home occurs; or

(d) The license of a community residential home is revoked or otherwise terminated for any reason.

(3) In the event of a zoning or other delay or dispute between a community residential home and the municipality, city and county, or county where the home is situated, the state department may grant a provisional license to the home for up to one hundred twenty days pending resolution of the delay or dispute.



§ 25.5-10-216. Imposition of legal disability - removal of legal right

(1) Any interested person may petition the court to impose a legal disability on or to remove a legal right from a person with an intellectual and developmental disability as defined in section 25.5-10-202. The petition must set forth the disability to be imposed or the legal right to be removed and the reasons therefor. The petition may affect the right to contract, the right to determine place of abode or provisions of services and supports, the right to operate a motor vehicle, and other similar rights.

(2) (a) Prior to granting the petition, the court must find:

(I) That the person subject to the petition has been determined to be a person with an intellectual and developmental disability pursuant to the provisions of this article; and

(II) That the requested disability or removal is both necessary and desirable to implement the individualized plan developed for the person receiving services or supports under the supervision of an intellectual and developmental disabilities professional and the interdisciplinary team. Such professional must have an understanding of the rights of persons receiving services as set forth in sections 25.5-10-218 to 25.5-10-229. Such plan must be submitted to the court and must be signed by the intellectual and developmental disabilities professional.

(b) When a petition filed pursuant to subsection (1) of this section seeks to impose a disability or to remove a legal right, related to the selection of place of abode by the person with an intellectual and developmental disability, the court must also find:

(I) That, based on the recent overt actions or omissions of the person subject to the petition, and because of the presence of an intellectual and developmental disability, without the relief requested in the petition such person poses a probable threat of serious physical harm to such person or others or is unable to care for such person's own needs to the extent that such person's own life or safety is seriously threatened; and

(II) That the place of abode requested in the petition is the least restrictive residential setting that is appropriate for the individual needs of the person with an intellectual and developmental disability.

(3) Within six months after a legal disability has been imposed or a legal right has been removed, the court shall hold a hearing to review its order and either reaffirm the findings made pursuant to subsection (2) of this section and continue the legal disability or removal or remove the legal disability or restore the legal rights to the person subject to the petition. The court may remove a legal disability from or restore a legal right to a person without a hearing upon the filing of a motion requesting such relief containing affidavits in support of the motion signed by all of the parties.

(4) Any interested person may move that the court remove a legal disability or restore a legal right. If such motion is contested, it must be served on the person whose rights are affected and upon the party who filed the original petition if the person is not the moving party.

(5) The following procedures must apply to any proceedings instituted pursuant to this section:

(a) When a petition is filed pursuant to subsection (1) of this section, the person subject to the petition shall be advised by the court of such person's right to retain and consult with an attorney at any time, and that if such person cannot afford to pay an attorney, one will be appointed by the court without cost. Attorney fees for court-appointed counsel shall be paid by the court.

(b) Upon the request of an indigent respondent or such respondent's attorney, the court shall appoint one or more intellectual and developmental disabilities professionals of the respondent's choice to assist the respondent in the preparation of the respondent's case. The court shall pay the fees for such intellectual and developmental disabilities professionals.

(c) The court may issue a temporary order imposing a legal disability or removing a legal right, pending a hearing, for a period not to exceed ten days, based upon the standards required for issuance of a temporary restraining order. No individualized plan shall be required by the court to support the issuance of such order.

(d) The burden of proof is at all times upon the party seeking imposition of a disability or removal of a legal right or opposing removal of a disability or restoration of a legal right, and the standard of proof is by clear and convincing evidence.

(e) Except as otherwise provided in this subsection (5), all proceedings must be held in conformance with the Colorado rules of civil procedure, but no costs must be assessed against the respondent.

(6) In order to provide representation to eligible persons as provided in this section, the judicial department may pay moneys, out of appropriations made therefor by the general assembly, directly to appointed counsel or intellectual and developmental disabilities professionals on a case-by-case basis or, on behalf of the state, to contract with individual attorneys, legal partnerships, legal professional corporations, public interest law firms, or nonprofit legal services corporations to provide legal representation for an agreed-upon lump sum.

(7) A person shall not be admitted to a regional center, as defined in section 27-10.5-102, C.R.S., without a court order issued pursuant to this section except in an emergency or for the purpose of temporary respite care.



§ 25.5-10-217. Conduct of court proceedings

All court proceedings arising under section 25.5-10-216 shall be conducted by the district attorney of the county where the proceeding is held or by a qualified attorney acting for the district attorney appointed by the district court for that purpose; except that, in any county or in any city and county having a population exceeding one hundred thousand persons, the proceedings shall be conducted by the county attorney or by a qualified attorney acting for the county attorney appointed by the district court. In any case in which there has been a change of venue to a county other than the county of residence of the respondent or the county in which the proceeding was commenced, the county from which the proceeding was transferred shall either reimburse the county in which the proceeding was held for the reasonable costs incurred in conducting the proceeding or conduct the proceeding itself using its own personnel and resources, including its own district or county attorney, as the case may be.



§ 25.5-10-218. Persons' rights

(1) Unless a person's rights are modified by court order, a person with an intellectual and developmental disability has the same legal rights and responsibilities guaranteed to all other persons under the federal and state constitutions and federal and state laws. No otherwise qualified person, by reason of having an intellectual and developmental disability, may be excluded from participation in, denied the benefits of, or subjected to discrimination under any program or activity which receives public funds.

(2) The receipt of services and supports pursuant to this article does not deprive any person of any other rights, benefits, or privileges or cause the person to be declared legally incompetent.

(3) The rights of any person receiving services which are specified in this article may be suspended to protect the person receiving services from endangering such person, others, or property. Such rights may be suspended only by the intellectual and developmental disabilities professional with subsequent review by the interdisciplinary team and by the human rights committee in order to provide specific services or supports to the person receiving services, which will promote the least restriction on the person's rights. Such person's legal rights may be removed by a court pursuant to section 25.5-10-216.

(4) None of the rights established pursuant to this article shall be construed to interfere with the rights and privileges of parents regarding their minor child.



§ 25.5-10-219. Right to individualized plan or individualized family service plan

(1) Each person receiving services shall have an individualized plan, an individualized family service plan, or a similar plan specified by the state department that qualifies as an individualized plan that is developed by the person's interdisciplinary team. The individualized family service plan for a child with disabilities from birth through two years of age shall be developed in compliance with part 7 of article 10.5 of title 27, C.R.S.

(2) Pursuant to section 25.5-10-211, the individualized plan for each person who receives services or supports shall be reviewed at least annually and modified as necessary or appropriate; except that an individualized family service plan for a child with disabilities from birth through two years of age shall be reviewed as required pursuant to part 7 of article 10.5 of title 27, C.R.S. A review shall consist of, but is not limited to, the determination by the interdisciplinary team as to whether the needs and preferences of the person receiving services or supports are accurately reflected in the plan, whether the services and supports provided pursuant to the plan are appropriate to meet the person's needs and preferences, and what actions are necessary for the plan to be achieved.



§ 25.5-10-220. Right to medical care and treatment

(1) Each person receiving services must have access to appropriate dental and medical care and treatment for any physical ailments and for the prevention of any illness or disability.

(2) No medication for which a prescription is required shall be administered without the written order of a physician. A physician shall conduct a review of all prescriptions and other orders for medications in order to determine the appropriateness of the person's medication regimen annually, or more often, if required by law.

(3) All service agencies which administer medication shall require that notation of the medication of a person receiving services be kept in the person's medical records. All medications must be administered pursuant to part 3 of article 1.5 of title 25, C.R.S.

(4) Persons receiving services must have a right to be free from unnecessary or excessive medication. The service agency's records must state the effects of psychoactive medication if administered to the person receiving services. When dosages of such are changed or other psychoactive medications are prescribed, a notation must be made in such person's record concerning the effect of the new medication or new dosages and the behavior changes, if any, which occur.

(5) Medication must not be used for the convenience of the staff, for punishment, as a substitute for a treatment program, or in quantities that interfere with the treatment program of the person receiving services.

(6) Only appropriately trained staff shall be allowed to administer medications.

(7) The executive director has the power to direct the administration or monitoring of medications to persons receiving services and supports in centers for persons with intellectual and developmental disabilities pursuant to section 25-1.5-301 (2)(h), C.R.S.

(8) No person receiving services may be subjected to any experimental research or hazardous treatment procedures without the consent of such person, if the person is over eighteen years of age and is able to give such consent, or of the person's parent, if the person is under eighteen years of age, or of the person's legal guardian. Such consent may be given only after consultation with the interdisciplinary team and an intellectual and developmental disabilities professional not affiliated with the facility or community residential home in which the person receiving services resides. However, no such person of any age may be subjected to experimental research or hazardous treatment procedures if said person implicitly or expressly objects to such procedure.

(9) No person receiving services may have any organs removed for the purpose of transplantation without the consent of such person, if the person is over eighteen years of age and is able to give such consent. If the person's ability to give consent to the medical procedure is challenged by the physician, the same procedures as those set forth in section 25.5-10-232 shall be followed. Consent for the removal of organs for transplantation may be given by the parents of a person receiving services, if the person is under eighteen years of age, or by the person's legal guardian. Such consent may be given only after consultation with the interdisciplinary team and an intellectual and developmental disabilities professional not affiliated with the facility or community residential home in which the person receiving services resides. However, no person receiving services of any age may be a donor of an organ if the person implicitly or expressly objects to such procedure.

(10) (a) As used in subsections (8) and (9) of this section, consent also requires that the person whose consent is sought has been adequately and effectively informed as to the:

(I) Method of experimental research, hazardous treatment, or transplantation;

(II) Nature and consequence of such procedures; and

(III) Risks, benefits, and purposes of such procedures.

(b) The consent of any person may be revoked at any time.

(11) Subsections (8), (9), and (10) of this section do not apply when a physician renders emergency medical care or treatment to any resident.



§ 25.5-10-221. Right to humane treatment

(1) Corporal punishment of persons with an intellectual and developmental disability is not permitted.

(2) All service agencies shall prohibit mistreatment, exploitation, neglect, or abuse in any form of any person receiving services.

(3) Service agencies shall provide every person receiving services with a humane physical environment.

(4) Each person receiving services must be attended to by qualified staff in numbers sufficient to provide appropriate services and supports.

(5) Seclusion, defined as the placement of a person receiving services alone in a closed room for the purpose of punishment, is prohibited.

(6) "Time out" procedures, defined as separation from other persons receiving services and group activities, may be employed under close and direct professional supervision, as defined by rule by the state board, and only as a technique in behavior-shaping programs. Behavior-shaping programs utilizing a "time out" procedure may be implemented only when it incorporates a positive approach designed to result in the acquisition of adaptive behaviors. Such behavior programs may only be implemented following the completion of a comprehensive functional analysis, when alternative nonrestrictive procedures have been proven to be ineffective, and only with the informed consent of the person, parents, or legal guardian. Such behavior programs may be implemented only following the review and approval process defined in rules. Behavior development programs must be developed in conjunction with the interdisciplinary team and implemented only following review by the human rights committee. Behavior development programs involving the use of the procedure in a "time out room" are prohibited.

(7) Behavior development programs involving the use of aversive or noxious stimuli are prohibited.

(8) Physical restraint, defined as the use of manual methods intended to restrict the movement or normal functioning of a portion of a person's body through direct contact by staff, may be employed only when necessary to protect the person receiving services from injury to self or others. Physical restraint may not be employed as punishment, for the convenience of staff, or as a substitute for a program of services and supports. Physical guidance or prompting techniques of short duration such as those employed in training techniques are not considered physical restraint. Physical restraint may be applied only if alternative techniques have failed and only if such restraint imposed the least possible restriction consistent with its purpose. If physical restraint is used in an emergency or on a continuing basis its use shall be reviewed by the interdisciplinary team and the human rights committee in accordance with the rules of the state board.

(9) The use of a mechanical restraint, defined as the use of mechanical devices intended to restrict the movement or normal functioning of a portion of a person's body, is subject to special review and oversight, as defined in rules. Use of mechanical restraints may be applied only in an emergency if alternative techniques have failed and in conjunction with a behavior development program. Mechanical restraints must be designed and used so as not to cause physical injury to the person receiving services and so as to cause the least possible discomfort. The use of mechanical restraints shall be reviewed by the human rights committee. The use of posey vests, straight jackets, ankle and wrist restraints, and other devices defined in rules is prohibited.

(10) A record must be maintained of all physical injuries to any person receiving services, all incidents of mistreatment, exploitation, neglect, or abuse, and all uses of physical or mechanical restraint. All records are subject to review by the human rights committee.

(11) Behavior development programs must be supervised by an intellectual and developmental disabilities professional having specific knowledge and skills to develop and implement positive behavioral intervention strategies.



§ 25.5-10-222. Right to religious belief, practice, and worship

No person receiving services is required to perform any act or be subject to any procedure whatsoever which is contrary to the person's religious belief, and each such person has the right to practice such religious belief and be accorded the opportunity for religious worship. Provisions for religious worship must be made available to all persons receiving services on a nondiscriminatory basis. No such person shall be coerced into engaging in or refraining from any religious activity, practice, or belief.



§ 25.5-10-223. Rights to communications and visits

(1) Each person receiving services has the right to communicate freely and privately with others of the person's own choosing.

(2) Each person receiving services has the right to receive and send sealed, unopened correspondence. No such person's incoming or outgoing correspondence shall be opened, delayed, held, or censored by any person.

(3) Each person receiving services shall have the right to receive and send packages. No such person's outgoing packages shall be opened, delayed, held, or censored by any person.

(4) Each person receiving services must have reasonable access to telephones, both to make and to receive calls in privacy, and must be afforded reasonable and frequent opportunities to meet with visitors.

(5) All service agencies shall ensure that persons receiving services have suitable opportunities for interaction with persons of their choice. Nothing in this section will limit the protections provided under article 3.1 of title 26, C.R.S.



§ 25.5-10-224. Right to fair employment practices

(1) No person receiving services shall be required to perform labor; except that persons receiving services may voluntarily engage in such labor if the labor is compensated in accordance with applicable minimum wage laws.

(2) No person receiving services shall be involved in the physical care, care and treatment, training, or supervision of other persons receiving services unless such person has volunteered, has been specifically trained in the necessary skills, and has the judgment required for such activities, is adequately supervised, and is reimbursed in accordance with the applicable minimum wage laws.

(3) Each person receiving services may perform vocational training tasks, subject to a presumption that an assignment longer than three months to any task is not a training task, if the specific task or any change in task assignment is an integral part of such person's individualized plan. If such person performs vocational training tasks for which the service agency is receiving compensation from any outside source, the person shall be compensated in accordance with the applicable minimum wage laws.

(4) Each person receiving services may voluntarily engage in labor for which the service agency would otherwise have to pay an employee if the specific labor or any change in labor is an integral part of such person's individualized plan and the person is compensated in accordance with the applicable minimum wage laws.

(5) Each person receiving services may be required to perform tasks of a personal housekeeping nature or tasks oriented to improving community living skills in accordance with the person's individualized plan.

(6) Payment to persons receiving services pursuant to this section shall not be collected by the service agency to offset the costs of providing services and supports to such person.



§ 25.5-10-225. Right to vote

Each person receiving services who is eligible to vote according to law has the right to vote in all primary and general elections. As necessary, all service agencies shall assist such persons to register to vote, to obtain mail ballots, to comply with other requirements that are prerequisite to voting, and to vote.



§ 25.5-10-226. Records and confidentiality of information pertaining to eligible persons or their families

(1) A record for each person receiving services shall be diligently maintained by the community-centered board. The record must include, but not be limited to, information pertaining to the determination of eligibility for services and the individualized plan. The record is not a public record.

(2) Except as otherwise provided by law, all information obtained and any records prepared in the course of determining eligibility or providing services and supports pursuant to this article are confidential and subject to the evidentiary privileges established by law. The disclosure of this information and these records in any manner shall be permitted only:

(a) To the applicant or person receiving services, to the parents of a minor, to such person's legal guardian, and to any person authorized by the above named person;

(b) In communications between qualified professional personnel, including the board of directors of community-centered boards and service agencies providing services to persons with intellectual and developmental disabilities, to the extent necessary for the acquisition, provision, oversight, or referral of services and supports;

(c) To the extent necessary to make claims for aid, insurance, or medical assistance to which a person receiving services may be entitled, or to access services and supports pursuant to the individualized plan;

(d) For the purposes of evaluation, gathering statistics, or research when no identifying information concerning an individual person or family is disclosed. Identifying information is information which could reasonably be expected to identify a specific person and includes, but is not limited to, name, address, telephone number, social security number, medicaid number, household number, and photograph.

(e) To the court when necessary to implement the provisions of this article;

(f) To persons authorized by an order of court issued after a hearing, notice of which was given to the person, parents or legal guardian, where appropriate, and the custodian of the information;

(g) To the agency designated pursuant to 42 U.S.C. sec. 6012 as the protection and advocacy system for Colorado when:

(I) A complaint has been received by the protection and advocacy system from or on behalf of a person with an intellectual and developmental disability; and

(II) Such person does not have a legal guardian or the state or the designee of the state is the legal guardian of such person;

(h) To the state department or its designees as deemed necessary by the executive director to fulfill the duties prescribed by this article.

(3) Nothing in this section shall be construed to limit access by a person receiving services to such person's records.

(4) Nothing in this section shall be construed to interfere with the protections afforded to a person under the federal "Health Insurance Portability and Accountability Act of 1996", 42 U.S.C. sec. 1320d, and the federal "Family Educational Rights and Privacy Act of 1974", 20 U.S.C. sec. 1232g.



§ 25.5-10-227. Right to personal property

(1) Each person receiving services has the right to the possession and use of such person's own clothing and personal effects. If the service agency holds any of such person's personal effects for any reason, such retention shall be promptly recorded in such person's record and the reason for retention shall also be recorded.

(2) Upon the request of a person receiving services, a service agency may hold money or funds belonging to the person receiving services, received by such person, or received by the service agency for such person. All such money or funds shall be held by the service agency as trustee for the person receiving services. Upon request, an accounting shall be rendered by the service agency.

(3) Upon request, a person receiving services is entitled to receive reasonable amounts of such person's money or funds held in trust.



§ 25.5-10-228. Right to influence policy

The persons receiving services of a service agency are entitled to establish a committee to hear the views and represent the interests of all such persons served by the agency and to attempt to influence the policies of the agency to the extent that they influence provision of services and supports.



§ 25.5-10-229. Right to notification

Each person receiving services has the right to read or have explained, in each person's or family's native language, any rules adopted by the service agency and pertaining to such person's activities.



§ 25.5-10-230. Discrimination

No person who has received services or supports under any provision of this article shall be discriminated against because of such status. For purposes of this section, "discrimination" means the giving of any unfavorable weight to the fact that a person has received such services or supports.



§ 25.5-10-231. Sterilization rights

(1) It is the intent of the general assembly that the procedures set forth in the following subsections be utilized when sterilization is being considered for the primary purpose of rendering the person incapable of reproduction.

(2) Any person with an intellectual and developmental disability over eighteen years of age who has given informed consent has the right to be sterilized, subject to the following:

(a) Prior to the procedure, competency to give informed consent and assurance that such consent is voluntarily and freely given shall be evaluated by the following:

(I) A psychiatrist, psychologist, or physician who does not provide services or supports to the person and who has consulted with and interviewed the person with an intellectual and developmental disability; and

(II) An intellectual and developmental disabilities professional who does not provide services or supports in which said person participates, and who has consulted with and interviewed the person with an intellectual and developmental disability.

(b) The professionals who conducted the evaluation pursuant to paragraph (a) of this subsection (2) shall consult with the physician who is to perform the operation concerning each professional's opinion in regard to the informed consent of the person requesting the sterilization.

(3) Any person with an intellectual and developmental disability whose capacity to give an informed consent is challenged by the intellectual and developmental disabilities professional or the physician may file a petition with the court to declare competency to give consent pursuant to the procedures set forth in section 25.5-10-232.

(4) No person with an intellectual and developmental disability who is over eighteen years of age and has the capacity to participate in the decision-making process regarding sterilization shall be sterilized in the absence of the person's informed consent. No minor may be sterilized without a court order pursuant to section 25.5-10-233.

(5) Sterilization conducted pursuant to this section shall be legal. Consent given by any person pursuant to subsection (2) of this section is not revocable after sterilization, and no person shall be liable for acting pursuant to such consent.



§ 25.5-10-232. Competency to give consent to sterilization

(1) If the competency of the person with an intellectual and developmental disability to give consent to sterilization is disputed by the intellectual and developmental disabilities professional, the psychiatrist or psychologist, or physician, said person may file a petition for declaration of competency to give consent to sterilization with the court. Upon the filing of a petition which shows that said person is over eighteen years of age and desires to give consent to sterilization, the court shall immediately set a hearing to determine the person's competency to give such consent. For the purpose of determining competency, the court shall appoint two or more independent professional persons with expertise in the field of intellectual and developmental disabilities who do not provide services and supports to said person to examine said person and to present their findings as to said person's competency to give consent to sterilization at the competency hearing.

(2) If the court determines that the person has given consent to sterilization and is competent to give such consent, the court may order that the sterilization be performed unless the person withdraws consent to sterilization prior to the sterilization being performed. If the court determines that the person is incompetent to give consent to sterilization, the court shall order that no sterilization be performed without further court proceedings pursuant to section 25.5-10-233.

(3) Determination of competency in these proceedings is specific to the ability to give consent to sterilization and does not determine legal competency for any other purpose.



§ 25.5-10-233. Court-ordered sterilization

(1) A person with an intellectual and developmental disability who has been determined to be incompetent to give consent, the person's legal guardian, or the parents of a minor with an intellectual and developmental disability, may petition the court to hold a hearing to determine whether said person should be ordered to be sterilized. The petition shall set forth the following:

(a) The name, age, and residence of the person to be sterilized;

(b) The name, address, and relation to said person of the petitioner;

(c) The names and addresses of any parents, spouse, legal guardian, or custodian of said person;

(d) The mental condition of the person to be sterilized;

(e) A statement that the sterilization is medically necessary to preserve the life or physical or mental health of the person, including a short and plain description of the reasons behind the determination of medical necessity;

(f) A statement that other less intrusive measures were considered and the reasons behind the determination that less intrusive means would not protect the interests of the person.

(2) Upon petition to the court, the court shall appoint an attorney who will represent the interests of the person with an intellectual and developmental disability and one or more experts in the intellectual and developmental disability field to examine the person and to give testimony at the hearing regarding the person's mental and physical status and other relevant matters.

(3) The hearing on the petition must be held promptly. The person with an intellectual and developmental disability must be represented by an attorney and must have the opportunity to present testimony and to cross-examine witnesses.

(4) Copies of the petition and notices of the time and place of the hearing shall be mailed, not less than ten days prior to the hearing, to the person with an intellectual and developmental disability, that person's attorney, a parent or next of kin, and legal guardian or custodian.

(5) Reasonable fees and costs incurred pursuant to this section shall be paid by the court for a person who is indigent.

(6) Prior to ordering sterilization, the court must find:

(a) That the person lacks the capacity to effectively participate in the decision-making process regarding sterilization or is a minor with an intellectual and developmental disability;

(b) That the court has heard from the person regarding that person's desires, if possible, and the court has considered the desires of the person;

(c) That the person lacks the capacity to make a decision regarding sterilization and that the person's capacity to make such a decision is unlikely to improve in the future;

(d) That the person is capable of reproduction and is likely to engage in activities at the present or in the near future which could result in pregnancy;

(e) By clear and convincing evidence, that the sterilization is medically necessary to preserve the life or physical or mental health of the person, including a short and plain description of the reasons behind the determination of medical necessity;

(f) That other less intrusive measures were considered and the reasons behind the determination that less intrusive means would not protect the interests of the person.



§ 25.5-10-234. Confidentiality of sterilization proceedings

All records, hearings, and proceedings pursuant to sections 25.5-10-231 to 25.5-10-233 are strictly confidential unless requested to be open to the public by the person with an intellectual and developmental disability or the person's legal guardian.



§ 25.5-10-235. Limitations on sterilization

(1) Consent to sterilization shall be made neither a condition for release from any institution nor a condition for the exercise of any right, privilege, or freedom.

(2) Nothing in this article requires any hospital or any person to participate in any sterilization, nor shall any hospital or any person be civilly or criminally liable for refusing to participate in any sterilization.



§ 25.5-10-236. Civil action and attorney fees

A violation of any provision of this article gives rise to a civil cause of action by the person adversely affected by such violation, and any judgment may include plaintiff's reasonable attorney fees.



§ 25.5-10-237. Terminology

(1) Whenever the terms "insane", "insanity", "mentally or mental incompetent", "mental incompetency", or "of unsound mind" are used in the laws of the state of Colorado, they shall be deemed to refer to the insane, as defined in section 16-8-101, C.R.S., or to a person with an intellectual and developmental disability, as defined in section 25.5-10-202, as the context of the particular law requires.

(2) Whenever the term "mentally deficient person" is used in the laws of the state of Colorado, it shall be deemed to mean and be included with the term "person with an intellectual and developmental disability", as defined in section 25.5-10-202.



§ 25.5-10-238. Federal funds

The state department is authorized to accept, on behalf of the state, any grants of federal funds made available for any purposes consistent with the provisions of this article. The executive director of the state department, with the approval of the governor, shall have power to direct the disposition of any such grants so accepted in conformity with the terms and conditions under which they are given.



§ 25.5-10-239. Evaluations to determine whether a defendant is mentally retarded for purposes of class 1 felony trials

Upon request of the court, the executive director, or his or her designee, shall recommend specific professionals who are qualified to perform an evaluation to determine whether a defendant is mentally retarded, as defined in section 18-1.3-1101, C.R.S. Any professional who is recommended shall be licensed as a psychologist in the state of Colorado and shall have experience in and shall have demonstrated competence in determination and evaluation of persons with mental retardation. The executive director shall convene a panel of not fewer than three persons with expertise in mental retardation who shall assess the qualifications of licensed psychologists and make recommendations to the executive director.



§ 25.5-10-240. Retaliation prohibited

No person shall be discriminated against because he or she has made a complaint, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing pursuant to this article, including the dispute resolution procedures in section 25.5-10-212 and section 27-10.5-107, C.R.S. A service agency, including the state department and any community-centered board, shall not coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of any right pursuant to this article, or on account of his or her having exercised or enjoyed any right pursuant to this article, or on account of his or her having aided or encouraged any other person in the exercise or enjoyment of any right pursuant to this article.






Part 3 - Family Support Services

§ 25.5-10-301. Legislative declaration

(1) It is the intent of the general assembly that the service delivery system for persons with intellectual and developmental disabilities emphasize community living for persons with intellectual and developmental disabilities and provide supports to persons that enable them to enjoy typical lifestyles. One way to accomplish this is to recognize that families are the greatest resource available to persons who have an intellectual and developmental disability and that families must be supported in their role as primary care givers. The general assembly finds that supporting families in their effort to provide supports for their family members at home is more efficient, cost-effective, and humane than maintaining persons with intellectual and developmental disabilities in out-of-home residential settings. In recognition of the importance of families, the general assembly states that the following principles should be used as guidelines in developing programs to support a family that has a child with disabilities:

(a) Families of persons with intellectual and developmental disabilities are best able to determine their own needs and preferences and should be empowered to make decisions concerning necessary, desirable, and appropriate services and supports;

(b) Families must receive the services and supports necessary to care for their children at home;

(c) Family support must be responsive to the needs of the entire family unit;

(d) Family support must be sensitive to the unique strengths and needs of individual families;

(e) Family support must build on existing social networks and natural sources of support;

(f) Family support is needed throughout the life span of the person who has a disability;

(g) Family support must encourage the inclusion of people with intellectual and developmental disabilities within the community;

(h) Family support services must be flexible enough to accommodate unique needs of families as they evolve over time;

(i) Family support services must be consistent with the cultural preferences and orientations of individual families;

(j) Family support services should be comprehensive and coordinated across the numerous agencies likely to provide resources, supports, or services to families;

(k) Family support services should be based on the principles of sharing ordinary places, developing meaningful relationships, learning things that are useful, making choices, as well as increasing the status and enhancing the reputation of people served;

(l) Supports should be developed by the state that are necessary, desirable, and appropriate to support families;

(m) Intellectual and developmental disabilities programs and policies must enhance the development of the person with an intellectual and developmental disability and the family;

(n) State programs should provide sufficient services and supports to enable families to keep their family members with intellectual and developmental disabilities at home;

(o) A comprehensive, coordinated system of supports to families effectively uses existing resources and minimizes gaps in supports to families and persons in all areas of the state;

(p) Services and supports provided through the family support program must be closely coordinated with early intervention services and must foster collaboration and cooperation with all agencies providing services and supports to infants and preschool children; and

(q) Any rights, entitlements, services, or supports created by this part 3 are not to be considered a limitation, modification, or infringement on any existing rights, entitlements, services, or supports, otherwise expressly provided by this article.

(2) In addition, the general assembly recognizes that the state department has for several years developed and maintained a family resource service program that provides support services to families of children with intellectual and developmental disabilities who are at risk of out-of-home placement. Because of the success of this program the general assembly recommends that this valuable program be continued and expanded so that more families in this state are able to receive appropriate services, supports, and assistance needed to stabilize the family unit. In recognition of the basic goal to support families, on an individual family basis, in maintaining a person with an intellectual and developmental disability at home and in recognition of the principles stated in subsection (1) of this section, the general assembly declares that its purpose in enacting this part 3 is to create, subject to annual appropriation, a comprehensive statewide family support service program.



§ 25.5-10-302. Purpose

The purpose of the family support services program created in this part 3 is to provide support to families in their role as primary care givers for a family member with an intellectual and developmental disability.



§ 25.5-10-303. Administration - duties of department

(1) Subject to annual appropriation by the general assembly, the state department shall administer the family support services program and shall coordinate family support services with other existing services provided to families and individuals. Family support services must be provided in a manner that develops comprehensive, responsive, and flexible support to families in their role as the primary care givers for a family member with an intellectual and developmental disability.

(2) The state department may contract with community-centered boards and other service providers approved by the state department to provide family support services in accordance with this part 3. Programs developed shall be flexible in order to address individual family needs.

(3) In administering the family support services program, the state department shall have the following duties:

(a) To design the program;

(b) To pursue a family support model 200 waiver for approval by the federal health care financing administration in order to utilize medicaid funds for the provision of family support services, implemented subject to appropriation;

(c) To develop rules to be promulgated by the state board pursuant to section 25.5-10-306, with consultation from service providers, including representatives of families of persons with intellectual and developmental disabilities;

(d) To allocate funds;

(e) To coordinate training and provide technical assistance to community-centered boards and service providers;

(f) To monitor and evaluate the program;

(g) To coordinate contracts, expenditures, and billing of the program; and

(h) To recommend changes in the program.

(4) Subject to annual appropriation by the general assembly, out of the appropriation to the state department for community programs in the general appropriation act, the state department is authorized to use up to seven percent of such appropriation allocated for family support services to pay for administrative costs within the state department and the community-centered boards.

(5) The state department shall take any necessary action relating to the termination and wind up of the Colorado family support loan fund as created in section 25.5-10-402 prior to its repeal. The state department shall receive payments relating to outstanding loans made from the Colorado family support loan fund as created in section 25.5-10-402 prior to its repeal, which payments shall be transferred to the state treasurer and credited to the family support services fund created in section 25.5-10-303.5.



§ 25.5-10-304. Family support councils

(1) The state department shall ensure that each community-centered board establishes a family support council in each community-centered board designated service area. The family support councils shall consist of professionals, interested citizens, family members of persons with an intellectual and developmental disability, and persons with an intellectual and developmental disability with a majority of the council being made up of family members.

(2) The family support council shall:

(a) Provide direction and assistance to the community-centered board in the development of a family support plan for the designated service area;

(b) Make recommendations regarding other family supports or services not specifically listed in this part 3;

(c) Monitor the implementation of the supports or services provided pursuant to the plan; and

(d) Provide a written report to the state department of its involvement in the duties specified in this subsection (2).



§ 25.5-10-305. Authorized family support services

(1) The family support services included in this program include, but are not limited to, family support grants, family support services coordination, information and referral, educational materials, emergency and outreach services, and other person- and family-centered assistance services such as:

(a) Medical and dental expenses not covered by medical or health insurance or other programs;

(b) Insurance expenses;

(c) Respite;

(d) Mobility aids; adaptive equipment; assistive technology, including the cost of therapies essential for a child's development, as prescribed by a physician or specialized therapist; and home adaptations;

(e) Home health services and therapies;

(f) Family counseling, training, and support groups;

(g) Recreation and leisure needs;

(h) Transportation;

(i) Special diets, clothing, materials, and equipment; and

(j) Homemaker services.



§ 25.5-10-305.5. Family support services fund - creation

(1) The family support services fund, referred to in this section as the "fund", is hereby created in the state treasury. The fund consists of money transferred to the fund from the Colorado family support loan fund as created in section 25.5-10-402 prior to its repeal, payments relating to outstanding loans made from the Colorado family support loan fund as created in section 25.5-10-402 prior to its repeal, and any other money that the general assembly may appropriate or transfer to the fund.

(2) The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund.

(3) Subject to annual appropriation by the general assembly, the state department may expend money from the fund for necessary expenditures relating to the administration of outstanding loans made from the Colorado family support loan fund as created in section 25.5-10-402 prior to its repeal, and to provide family support services pursuant to this part 3.



§ 25.5-10-306. Rules

(1) The state board shall develop rules concerning:

(a) Further definition of services and supports to be provided by the family support services program described in this part 3;

(b) The requirements for eligibility for services and supports;

(c) The manner of providing services and supports; and

(d) The size, makeup, and duties of family support councils.






Part 4 - Colorado Family Support Loan Fund












Title 26 - Human Services Code

Article 1 - Department of Human Services

Part 1 - General Provisions

§ 26-1-101. Short title

This title shall be known and may be cited as the "Colorado Human Services Code".



§ 26-1-102. Legislative declaration

(1) The general assembly declares that state and local policymakers and health and human services administrators recognize that the management of and the delivery system for health and human services have become complex, fragmented, and costly and that the health and human services delivery system in this state should be restructured to adequately address the needs of Colorado citizens.

(2) The general assembly further finds and declares that a continuing budget crisis makes it unlikely that funding sources will keep pace with the increasing demands of health and human services.

(3) Therefore, the general assembly finds that it is appropriate to restructure the principal departments responsible for overseeing the delivery of health and human services and to reform the state's health and human services delivery system, using guiding principles and within the time frames set forth in article 1.7 of title 24, C.R.S. It is the general assembly's intent that the departments of public health and environment, health care policy and financing, and human services be operational, effective July 1, 1994.



§ 26-1-103. Definitions

As used in this title, unless the context otherwise requires:

(1) "County board" means the county or district board of social services.

(2) "County department" means the county or district department of human or social services.

(3) "County director" means the director of the county or district department of human or social services.

(4) "Executive director" means the executive director of the department of human services.

(5) "State board" means the state board of human services authorized to act in accordance with the provisions of section 26-1-107.

(6) "State department" means the department of human services.

(7) "State designated agency" means an agency designated to perform specified functions that would otherwise be performed by the county departments.



§ 26-1-104. Construction of terms

(1) Whenever any law of this state refers to the state department of public welfare or the state department of social services, or to the director, said law shall be construed as referring to the department of human services or to the executive director of the department of human services. Whenever any law of this state refers to the division of public assistance, or to the division of children and youth, or to any other division of the state department, said law shall be construed as referring to the department of human services.

(2) Whenever any law of this state refers to the state board of public welfare or to the state board of social services, said law shall be construed as referring to the state board of human services.



§ 26-1-105. Department of human services created - executive director - powers, duties, and functions

(1) Effective July 1, 1994, there is hereby created a department of human services, the head of which shall be the executive director of the department of human services, which office is hereby created. The executive director shall be appointed by the governor, with the consent of the senate, and shall serve at the pleasure of the governor. The reappointment of an executive director after an initial election of a governor shall be subject to the provisions of section 24-20-109, C.R.S. The executive director has those powers, duties, and functions prescribed for the heads of principal departments in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(1.5) The department of human services shall consist of a state board of human services, an executive director of the department of human services, and such divisions, sections, and other units as may be established by the executive director pursuant to the provisions of subsection (2) of this section.

(2) (a) The executive director may establish such divisions, sections, and other units within the state department as are necessary for the proper and efficient discharge of the powers, duties, and functions of the state department. The executive director may allocate the powers, duties, and functions previously assigned to statutorily created divisions or sections of the state department of social services and the department of institutions to the divisions, sections, and other units established pursuant to this subsection (2). The executive director is authorized to create, eliminate, or alter such sections and units within the state department as the executive director determines are necessary to effectively and efficiently operate consistent with the plan for restructuring health and human services, as set forth in article 1.7 of title 24, C.R.S.

(b) (Deleted by amendment, L. 93, p. 1105, § 20, effective July 1, 1994.)

(3) The department of human services shall be responsible for the administration of human services programs as set forth in part 2 of this article.

(4) On and after January 1, 2014, the department of human services shall implement a program to generate awareness among:

(a) The residents of the state regarding the mistreatment, self-neglect, and exploitation of at-risk adults;

(b) The persons identified in section 26-3.1-102 (1)(b) who are urged to report the mistreatment, self-neglect, or exploitation of an at-risk adult; and

(c) The persons identified in section 18-6.5-108, C.R.S., who are required to report the abuse or exploitation of an at-risk elder.



§ 26-1-105.5. Transfer of functions - employees - property - records

(1) (a) The department shall, on and after July 1, 1994, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested prior to July 1, 1994, in the department of social services, the department of institutions, and the department of health concerning the administration of substance use disorder treatment programs.

(b) On and after July 1, 2006, the provisions of this section shall not apply to the functions, employees, and property transferred under the provisions of sections 24-1-119.5, C.R.S., and 25.5-1-105, C.R.S., concerning the "Colorado Medical Assistance Act", the Colorado indigent care program, and the treatment program for high-risk pregnant women.

(2) (a) On and after July 1, 1994, all positions of employment in the department of health, the department of social services, and the department of institutions concerning the powers, duties, and functions transferred to the department of human services pursuant to this article and determined to be necessary to carry out the purposes of this article by the executive director of the department of human services shall be transferred to the department of human services and shall become employment positions therein. The executive director shall appoint such employees as are necessary to carry out the duties and exercise the powers conferred by law upon the state department and the executive director. On and after July 1, 1994, any appointment of employees and any creation or elimination of positions of employment shall be consistent with the plan for restructuring health and human services as set forth in article 1.7 of title 24, C.R.S. Appointing authority may be delegated by the executive director as appropriate.

(b) On and after July 1, 1994, all employees of the department of health, the department of social services, and the department of institutions whose duties and functions concerned the powers, duties, and functions transferred to the department of human services pursuant to this article, regardless of whether the position of employment in which the employee served was transferred, shall be considered employees of the department of human services for purposes of section 24-50-124, C.R.S. Such employees shall retain all rights under the state personnel system and to retirement benefits pursuant to the laws of this state, and their services shall be deemed continuous.

(3) On July 1, 1994, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the departments of health, social services, and institutions pertaining to the duties and functions transferred to the department of human services are transferred to the department of human services and shall become the property thereof.

(4) On and after July 1, 1994, whenever the department of health, social services, or institutions is referred to or designated by any contract or other document in connection with the duties and functions transferred to the department of human services, such reference or designation shall be deemed to apply to the department of human services. All contracts entered into by the said departments prior to July 1, 1994, in connection with the duties and functions transferred to the department of human services are hereby validated, with the department of human services succeeding to all rights and obligations under such contracts. Any cash funds, custodial funds, trusts, grants, and any appropriations of funds from prior fiscal years open to satisfy obligations incurred under such contracts shall be transferred and appropriated to the department of human services for the payment of such obligations.

(5) On and after July 1, 1994, unless otherwise specified, whenever any provision of law refers to the department of health, social services, or institutions, in connection with the duties and functions transferred to the department of human services, said law shall be construed as referring to the department of human services.

(6) All rules, regulations, and orders of the departments of health, social services, and institutions adopted prior to July 1, 1994, in connection with the powers, duties, and functions transferred to the department of human services, shall continue to be effective until revised, amended, repealed, or nullified pursuant to law. The executive director shall adopt rules necessary for the administration of the state department and as otherwise authorized by this title. Any rules adopted on and after July 1, 1994, shall be consistent with the plan for restructuring health and human services, as set forth in article 1.7 of title 24, C.R.S.

(7) No suit, action, or other proceeding, judicial or administrative, lawfully commenced prior to July 1, 1994, or which could have been commenced prior to such date, by or against the department of health, social services, or institutions, or any officer thereof in such officer's official capacity or in relation to the discharge of the official's duties, shall abate by reason of the transfer of duties and functions from the said department to the department of human services.

(8) The revisor of statutes is hereby authorized to change all references in the Colorado Revised Statutes to the department of social services and the department of institutions from said references to the department of human services, as appropriate and unless otherwise transferred to the department of health care policy and financing pursuant to section 25.5-1-105, C.R.S. In connection with such authority, the revisor of statutes is hereby authorized to amend or delete provisions of the Colorado Revised Statutes so as to make the statutes consistent with the powers, duties, and functions transferred pursuant to this section.



§ 26-1-106. Final agency action - administrative law judge - authority of executive director

(1) (a) The executive director may appoint one or more persons to serve as administrative law judges for the state department pursuant to section 24-4-105, C.R.S., and pursuant to part 10 of article 30 of title 24, C.R.S., subject to appropriations made to the department of personnel. Hearings conducted by the administrative law judge shall be considered initial decisions of the state department which shall be reviewed by the executive director or a designee. In the event exceptions to the initial decision are filed pursuant to section 24-4-105 (14)(a)(I), C.R.S., such review shall be in accordance with section 24-4-105 (15), C.R.S.; except that the state department may, at its discretion, permit a party to file an audio recording in lieu of a written transcript if the party cannot afford a written transcript. The state board may adopt rules delineating the criteria and process for filing an audio recording in lieu of a written transcript. In the absence of any exception filed pursuant to section 24-4-105 (14)(a)(I), C.R.S., the executive director shall review the initial decision in accordance with a procedure adopted by the state board. Such procedure shall be consistent with federal mandates concerning the single state agency requirement. Review by the executive director in accordance with section 24-4-105 (15), C.R.S., or the procedure adopted by the state board pursuant to this section shall constitute final agency action. The administrative law judge may conduct hearings on appeals from decisions of county departments brought by recipients of and applicants for public assistance and welfare which are required by law in order for the state to qualify for federal funds, and may conduct other hearings for the state department. Notice of any such hearing shall be served at least ten days prior to such hearing.

(b) Repealed.

(c) (Deleted by amendment, L. 2009, (SB 09-044), ch. 57, p. 203, § 1, effective March 25, 2009.)

(2) (Deleted by amendment, L. 2009, (SB 09-044), ch. 57, p. 203, § 1, effective March 25, 2009.)

(3) (Deleted by amendment, L. 91, p. 1883, § 1, effective May 24, 1991.)



§ 26-1-107. State board of human services - rules

(1) (a) There is hereby created the state board of human services. The state board shall consist of nine members, each of whom shall be appointed by the governor, with the consent of the senate, for terms of four years each. In making appointments to the board, the governor shall include representation by at least one member who is a person with a disability, as defined in section 24-45.5-102 (2), C.R.S., a family member of a person with a disability, or a member of an advocacy group for persons with disabilities.

(b) As vacancies occur, on and after July 1, 1973, appointments shall be made so that three of the members of the state board shall be appointed from among persons who are serving as county commissioners in this state. Whenever a county commissioner serving as a member of the state board ceases to hold the office of county commissioner, a vacancy on the state board shall occur, and the governor shall fill the vacancy by the appointment of a person who at the time is serving as a county commissioner. A county commissioner shall not vote on any matter coming before the state board which affects the county in which he is serving as commissioner in a manner different from other counties.

(2) No recipient of a pension under the Colorado old age pension statutes shall be eligible for appointment to the state board.

(3) The members of the state board shall serve without compensation, with the exception of necessary actual traveling expenses.

(4) The state board shall act only by resolution adopted at a duly called meeting of the state board, and no individual member of the state board shall exercise administrative authority with respect to the state department.

(5) (a) "Board rules" are rules promulgated by the state board governing:

(I) Program scope and content;

(II) Requirements, obligations, and rights of clients and recipients;

(III) Non-executive director rules concerning vendors, providers, and other persons affected by acts of the state department.

(b) The state board shall have authority to adopt "board rules" for programs administered and services provided by the state department as set forth in this title and in title 27, C.R.S.

(c) Any rules adopted by the executive director to implement the provisions of this title or title 27, C.R.S., prior to March 25, 2009, whose content meets the definition of "board rules" shall continue to be effective until revised, amended, or repealed by the state board.

(d) Whenever a statutory grant of rule-making authority in this title or in title 27, C.R.S., refers to the state department or the department of human services, it shall mean the state department acting through either the state board or the executive director or both. When exercising rule-making authority under this title or title 27, C.R.S., the state department, either acting through the state board or the executive director, shall establish rules consistent with the powers and the distinction between "board rules" as set forth in this section and "executive director rules" as set forth in section 26-1-108.

(6) The state board shall:

(a) Adopt board rules;

(b) Hold hearings relating to the formulation and revision of the policies of the state department;

(c) Advise the executive director as to any matters that the executive director may bring before the state board;

(d) Meet as is necessary to adjust the minimum award for old age pensions for changes in the cost of living pursuant to section 26-2-114 (1); except that the state board shall meet for such a purpose whenever the monthly index of consumer prices, prepared by the bureau of labor statistics of the United States department of labor, increases or decreases by an amount warranting an increase or decrease over the previous adjustment and the United States social security administration increases benefits similarly adjusted for changes in the cost of living. Such a meeting shall be held within twenty days of the publication of the monthly index which first exceeds the previous level by said amount.

(e) Adopt rules and regulations for the purpose of establishing guidelines for the placement of children from locations outside of Colorado into this state for foster care or adoption pursuant to section 19-5-203, C.R.S., or section 26-6-104 or the terms of the "Interstate Compact on Placement of Children" as set forth in part 18 of article 60 of title 24, C.R.S.;

(f) Adopt rules governing the operations of the statewide adoption resource registry as described in section 26-1-111 (4);

(g) Adopt rules concerning programs related to behavioral, mental health, or substance use disorders and intellectual and developmental disabilities. To the extent that rules are promulgated by the state board of human services for programs or providers that receive either medicaid only or both medicaid and non-medicaid funding, the rules must be developed in cooperation with the department of health care policy and financing and must not conflict with state statutes or federal statutes or regulations.

(h) Adopt rules concerning standards for the level of training, education, and experience that a psychiatrist or psychologist shall have to be qualified to perform competency evaluations in criminal cases pursuant to section 16-8-106 and article 8.5 of title 16, C.R.S., and standards for conducting and reporting competency evaluations in criminal cases. Prior to adopting the rules, the state board shall consider recommendations from the competency evaluation advisory board created in section 16-8.5-119, C.R.S.

(7) When federal statute or regulation requires, as a condition for the receipt of federal participation in any state department administered or supervised public assistance or welfare program, that specific forms of income to recipients and applicants or other persons whose income would otherwise be considered to be disregarded, such income shall be disregarded and the rules of the state board shall include provisions to effect such requirements.

(8) Nothing in this section shall be construed to affect any specific statutory provision granting rule-making authority in relation to a specific program to the state board.

(9) and (9.5) (Deleted by amendment, L. 2006, p. 1986, § 10, effective July 1, 2006.)

(10) The state board shall fix minimum standards and qualifications for county department personnel based upon training and experience deemed necessary to fulfill the requirements and responsibilities for each position and establish salary schedules based upon prevailing wages for comparable work within each county or district or region where such data is available and is collected and compiled in a manner approved by the state personnel director. The rules issued by the state board shall be binding upon the several county departments. At any public hearing relating to a proposed rule making, interested persons shall have the right to present their data, views, or arguments orally. Proposed rules of the state board shall be subject to the provisions of section 24-4-103, C.R.S.



§ 26-1-108. Powers and duties of the executive director - rules

(1) Executive director rules shall be solely within the province of the executive director and shall include the following:

(a) Rules governing matters of internal administration in the state department, including organization, staffing, records, reports, systems, and procedures, and also governing fiscal and personnel administration for the state department and establishing accounting and fiscal reporting rules for disbursement of federal funds, contingency funds, and proration of available appropriations except those determinations precluded by authority granted to the state board.

(b) (Deleted by amendment, L. 97, p. 1183, 3, effective July 1, 1997.)

(c) (Deleted by amendment, L. 93, p. 1110, 23, effective July 1, 1994.)

(1.5) (Deleted by amendment, L. 97, p. 1183, 3, effective July 1, 1997.)

(1.7) (a) The executive director shall have authority to adopt "executive director rules" for programs administered and services provided by the state department as set forth in this title and in title 27, C.R.S. Such rules shall be promulgated in accordance with the provisions of section 24-4-103, C.R.S.

(b) Any rules adopted by the state board to implement the provisions of this title or title 27, C.R.S., prior to March 25, 2009, whose content meets the definition of "executive director rules" shall continue to be effective until revised, amended, or repealed by the executive director.

(1.8) Whenever a statutory grant of rule-making authority in this title or title 27, C.R.S., refers to the state department or the department of human services, it shall mean the state department acting through either the state board or the executive director or both. When exercising rule-making authority under this title or title 27, C.R.S., the state department, either acting through the state board or the executive director, shall establish rules consistent with the powers and the distinction between "board rules" as set forth in section 26-1-107 and "executive director rules" as set forth in this section.

(2) The rules issued by the executive director pertaining to this title shall be binding upon the several county departments, providers, vendors, and agents of the state department. At any public hearing relating to a proposed rule making, interested persons shall have the right to present their data, views, or arguments orally. Proposed rules of the executive director shall be subject to the provisions of section 24-4-103, C.R.S.

(3) (Deleted by amendment, L. 93, p. 1109, 23, effective July 1, 1994.)



§ 26-1-109. Cooperation with federal government - grants-in-aid

(1) The state department of human services shall be the sole state agency for administering the state plans for public assistance and welfare, including but not limited to assistance payments; food stamps; social services; child welfare services; rehabilitation; and programs for the aging in cooperation with the federal government; the Colorado works program; and any other state plan relating to such public assistance and welfare that requires state action that is not specifically the responsibility of some other state department, division, section, board, commission, or committee under the provisions of federal or state law.

(2) (a) The state department of human services may accept on behalf of the state of Colorado the provisions and benefits of acts of congress designed to provide funds or other property for particular public assistance and welfare activities within the state, including but not limited to assistance payments; food stamps; social services; child welfare services; rehabilitation; and programs for the aging; which funds or other property are designated for such purposes within the function of the state department, and may accept on behalf of the state any offers which have been or may from time to time be made of funds or other property by any persons, agencies, or entities for particular public assistance and welfare activities within the state, which funds or other property are designated for such purposes within the function of the state department; but, unless otherwise expressly provided by law, such acceptance shall not be manifested unless and until the state department has recommended such acceptance to and received the written approval of the governor and the attorney general. Such approval shall authorize the acceptance of the funds or property in accordance with the restrictions and conditions and for the purpose for which funds or property are intended.

(b) The state treasurer is designated as ex officio custodian of all public assistance and welfare funds received by the state from the federal government and from any other source, if the approval provided for in paragraph (a) of this subsection (2) has been obtained.

(c) The state treasurer shall hold each such fund separate and distinct from state funds and is authorized to make disbursements from such funds for the designated purpose or for administrative costs, which may be provided in such grants, upon warrants issued by the state controller upon the voucher of the state department.

(3) The state department shall cooperate with the federal department of health, education, and welfare and other federal agencies in any reasonable manner, in conformity with the laws of this state, which may be necessary to qualify for federal aid, including the preparation of state plans, the making of reports in such form and containing such information as any federal agency may from time to time require, and the compliance with such provisions as the federal government may from time to time find necessary to assure the correctness and verification of the reports.

(4) In administering any funds appropriated or made available to the state department for public assistance and welfare activities, the state department has the power to:

(a) Require as a condition for receiving grants-in-aid that each county in this state shall bear the proportion of the total expense of furnishing public assistance and food stamps as is fixed by law relating to such assistance;

(b) Terminate any grants-in-aid to any county of this state if the laws and regulations providing such grants-in-aid and the minimum standards prescribed by rules of the state department thereunder are not complied with;

(c) Undertake forthwith the administration of any or all public assistance and food stamp activities within any county of this state which has had any or all of its grants-in-aid terminated pursuant to paragraph (b) of this subsection (4); but the county shall continue to meet the requirements of paragraph (a) of this subsection (4);

(d) Recover any moneys owed by a county to the state by reducing the amount of any payments due from the state in connection with any program or activity;

(e) Take any other action which may be necessary or desirable for carrying out the provisions of this title.

(4.5) In addition to the powers granted the state department in subsection (4) of this section, the state department shall take necessary measures to obtain increased federal reimbursement moneys available under the Title IV-E program created under the federal "Social Security Act", as amended, based on the out-of-home placements and alternative care treatment by county departments of children eligible for Title IV-E federal assistance, which moneys shall be allocated to county departments in proportion to each county's eligible placements, to help defray program costs. Nothing in this subsection (4.5) shall be construed to allow counties to continue to receive an amount equal to the increased funding in the event the said funding is no longer available from the federal government.

(5) The rules of the state department may include provisions to accommodate requirements of contracts entered into between the state department and the federal department of health, education, and welfare for studies of guaranteed annual income or other forms of income maintenance research projects; and for such purpose the requirements of this title as to eligibility for public assistance shall not apply for the term of and in accordance with the contract for such purpose. No program shall be initiated or carried out under the authorization contained in this subsection (5) in a manner that will increase the welfare burden upon any county or city and county, and, if such a program is conducted in the Denver area, it shall be conducted within an area no smaller than the Denver S.M.S.A. (standard metropolitan statistical area) as defined by the United States bureau of the census.

(6) to (9) Repealed.



§ 26-1-109.5. Treatment of restitution payments under this title - declaration - exclusion from financial determinations

(1) The general assembly finds that restitution payments made to Japanese Americans pursuant to the "Civil Liberties Act" (Pub.L. 100-383) were intended to redress the injustice done to United States citizens and resident aliens of Japanese ancestry who were incarcerated during World War II. The general assembly also finds that pursuant to such federal law, such payments are already excluded from state social service programs described in 31 U.S.C. sec. 3803 (c)(2)(c) which are funded by federal moneys.

(2) The state department shall exclude from consideration, when determining income or resources for purposes of determining eligibility or benefit amounts in any state-funded program under this title, moneys paid to eligible individuals pursuant to the "Civil Liberties Act", Pub.L. 100-383.



§ 26-1-110. Publications

(1) Repealed.

(2) Publications of the state department circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 26-1-111. Activities of the state department under the supervision of the executive director - cash fund - report - rules - statewide adoption resource registry

(1) The state department, under the supervision of the executive director, is charged with the administration or supervision of all the public assistance and welfare activities of the state, including but not limited to assistance payments, food stamps, social services, child welfare services, rehabilitation, and programs for the aging and for veterans, which activities as enumerated are declared to be state as well as county purposes.

(2) The state department, under the supervision of the executive director, shall:

(a) Administer or supervise all forms of public assistance and welfare, including but not limited to assistance payments, food stamps, and social services under programs for old age pensions except for the old age pension health and medical care program, and shall also administer and supervise the Colorado works program, aid to the blind, aid to the needy disabled, food stamps supplementation to households not receiving public assistance found eligible for food stamps under rules adopted by the state board, and such other public assistance and welfare activities as may be vested in the state department pursuant to law;

(b) Administer or supervise the establishment, extension, and strengthening of child welfare services and other social services in cooperation with the federal department of health, education, and welfare and other state or federal agencies;

(c) Administer the establishment, extension, and strengthening of rehabilitation programs and services, programs and services for the aging, and veterans' affairs activities in cooperation with the federal department of health, education, and welfare and other state or federal agencies;

(d) (I) Provide services to county governments including the organization and supervision of county departments for the effective administration of public assistance and welfare functions as set out in the rules of the executive director and the rules of the state board pursuant to section 26-1-107 as to program scope and content, including assistance payments, food stamps, and social services, and compilation of statistics and necessary information relative to assistance payments, food stamps, social services, child welfare services, including out-of-home placement services, rehabilitation, programs for the aging, and veterans' programs throughout the state, and obtaining federal reimbursement moneys available under the Title IV-E program created under the federal "Social Security Act", as amended, based on out-of-home placements and alternative care treatment by county departments of children eligible for Title IV-E federal assistance, which moneys shall be allocated to counties to help defray the costs of performing its functions; except that nothing in this paragraph (d) shall be construed to allow counties to continue to receive an amount equal to the increased funding in the event the said funding is no longer available from the federal government.

(II) (A) For the fiscal year beginning July 1, 1991, the state department shall pay to each county an amount equal to all federal revenues earned by the state pursuant to Title IV-E of the federal "Social Security Act", as amended, which exceed the amount necessary to fully fund program, training, and administrative costs that are reimbursed under Title IV-E for eligible services for the fiscal year beginning July 1, 1990, plus an amount necessary to fully fund the state foster care review program for the fiscal year beginning July 1, 1991.

(B) For each fiscal year after the fiscal year beginning July 1, 1991, the amount set aside from federal revenues earned by the state in accordance with sub-subparagraph (A) of this subparagraph (II) to fully fund Title IV-E eligible services and the costs of the administrative review unit shall be adjusted annually by the general assembly to reflect rate changes, workload, federal financial participation, and any other factor determined as necessary to maintain a comparable level of said services and costs as for the respective fiscal years described in sub-subparagraph (A) of this subparagraph (II).

(C) For fiscal year 2003-04 and each fiscal year thereafter, after the amounts described in sub-subparagraph (A) or (B) of this subparagraph (II) are set aside, the total amount of moneys remaining shall be transmitted to the state treasurer, who shall credit the same to the excess federal Title IV-E reimbursements cash fund, which fund is hereby created and referred to in this sub-subparagraph (C) as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly to the state department for allocation to counties to help defray the costs of performing administrative functions related to obtaining federal reimbursement moneys available under the Title IV-E program. In addition, the general assembly may annually appropriate moneys in the fund to the state department for allocation to the counties for the provision of assistance, as defined in section 26-2-703 (2), child care assistance, as described in section 26-2-805, social services, as defined in section 26-2-103 (11), and child welfare services, as defined in section 26-5-101 (3). For fiscal year 2004-05, and in subsequent years if so specified by the general assembly in the annual appropriations act, the counties shall expend the moneys allocated by the state department for the provision of assistance, child care assistance, social services, and child welfare services pursuant to this sub-subparagraph (C) in a manner that will be applied toward the state's maintenance of historic effort as specified in section 409 (a)(7) of the federal "Social Security Act", as amended. Any moneys in the fund not expended for the purposes specified in this sub-subparagraph (C) may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred or revert to the general fund or another fund.

(C.5) and (D) Repealed.

(E) One hundred percent of the federal Title IV-E incentive funding received by the state for completion of timely interstate home studies shall be distributed to the county departments conducting the home studies. The Title IV-E incentives paid to the county departments pursuant to this sub-subparagraph (E) shall be divided and distributed according to the distribution formula set forth in rules to be promulgated by the state board no later than January 1, 2008. A county department receiving an incentive payment pursuant to this sub-subparagraph (E) shall expend those moneys for the provision of services allowed under Title IV-B and Title IV-E of the federal "Social Security Act", as amended.

(III) (Deleted by amendment, L. 2004, p. 955, § 1, effective May 21, 2004.)

(e) Prescribe the form of blanks necessary for applications, reports, affidavits, and such other forms as it may deem necessary and advisable;

(f) Designate child placement agencies licensed pursuant to article 6 of this title or county departments to act as agents of the state department for the purpose of authorizing child care placement as set forth in section 26-1-107 (6)(e) and county departments to serve as agents of the state department in the performance of certain public assistance and welfare and related activities in the county;

(g) Cooperate with other departments, agencies, and institutions of the state and federal governments in the performance of activities in conformity with the purposes of this title;

(h) Act as the agent of the federal government in public assistance and welfare activities, including but not limited to assistance payments, food stamps, social services, child welfare services, rehabilitation, and programs for the aging, in matters of mutual concern in conformity with this title and in the administration of any federal funds granted to the state to aid in the furtherance of any functions of the state department;

(i) Administer such additional public assistance and welfare activities and functions as may be vested in it pursuant to law;

(j) and (k) (Deleted by amendment, L. 93, p. 1111, § 24, effective July 1, 1994.)

(l) Repealed.

(m) (Deleted by amendment, L. 97, p. 1220, § 4, effective July 1, 1997.)

(n) and (o) (Deleted by amendment, L. 93, p. 1111, § 24, effective July 1, 1994.)

(p) Carry out the duties prescribed in article 11.7 of title 16, C.R.S.;

(q) Promulgate rules in accordance with section 19-3-308 (1), C.R.S., for determining the risk of harm to a child who is the subject of a child abuse and neglect report setting forth the appropriate response by the county departments to such risks;

(r) Adopt standards for conducting videotaped child abuse interviews in accordance with section 19-3-308.5 (3), C.R.S.;

(s) Promulgate rules in accordance with section 19-3-211, C.R.S., for establishing a conflict resolution process for resolving grievances against the county departments concerning responses to reports of child abuse and neglect and the performance of duties pursuant to article 3 of title 19, C.R.S. The rules must take into account and allow for any subsequent locally developed grievance procedures that apply to a locally restructured human services system to ensure consistency within the system.

(t) Administer early childhood programs in accordance with statute and rule and, where applicable, review applications submitted by entities to receive funding through the programs, award grants based on the applications, or in the case of the nurse home visitor program, applications selected by the health sciences center, and notify the state board of the grants awarded and the amounts of the grants. Participation in an early childhood program administered by the state department is voluntary. The early childhood programs are not designed or intended to interfere with the rights of parents to raise their children.

(u) Coordinate prevention and intervention programs focused on positive youth development in accordance with state law and rules. The coordination must include the state youth development plan developed pursuant to section 26-6.8-103.5 that identifies key issues affecting youth to align strategic efforts and achieve positive outcomes for youth.

(3) (Deleted by amendment, L. 93, p. 1111, § 24, effective July 1, 1994.)

(4) (a) The state department shall establish a statewide adoption resource registry which shall serve authorized or licensed child placement agencies, including, but not limited to, any agency, official, or court of the state or any of its political subdivisions authorized to place children and any other organizations or individuals whose purpose is to seek or assist in the adoptive placement of children who are listed or who may be listed in the adoption resource registry. As a means of recruiting adoptive families for children who have been legally freed for adoption by the termination of all parent-child legal relationships, including residual parental rights and responsibilities, and who are waiting for adoption in this state, such agencies and other organizations and individuals whose purpose is to seek or assist in the adoption of waiting children shall utilize any appropriate means to publicize the availability of such children. The statewide adoption resource registry shall include the age, sex, race or ethnic background of each child, a photograph of the child, and the child's social and medical history, psychological and emotional status, and known physical and mental impairments. It may also include any special services a child may need and physical descriptions, educational backgrounds, and known medical and emotional conditions of the child's parents and other relatives which may have developmental significance to the child. The statewide adoption resource registry shall be updated monthly.

(b) (Deleted by amendment, L. 93, p. 1111, § 24, effective July 1, 1994.)

(c) Unless otherwise exempted pursuant to rules adopted by the state board, each authorized or licensed child placement agency shall refer to the statewide adoption resource registry within ninety days of the termination of the parent-child legal relationship the name and a photograph and description of each child in its care, as required by regulations of the state board, who has been legally freed for adoption by the termination of the parent-child legal relationship and for whom no adoptive home has been found. The state board, in accordance with section 26-1-107 (6)(f), shall establish criteria by which an authorized or licensed child placement agency may determine that a child need not be listed with the registry. Such a child's name shall be forwarded to the state department by the authorized or licensed child placement agency, with reference to the specific reason for which the child was not placed with the registry. The state board shall establish procedures for periodic review of the status of such children in accordance with section 26-1-107 (6)(f). If the state department, in accordance with the criteria established by the state board, determines that adoption would be appropriate for a child not placed with the registry, the agency shall forthwith list the child. Each authorized or licensed child placement agency may voluntarily refer any child who has been legally freed for adoption.

(d) Expenditures by a county department for the care and maintenance of a child who has not been referred to the statewide adoption resource registry in accordance with the requirements of this section shall not be subject to state reimbursement.

(5) The state department, through the office of behavioral health in the state department, shall administer substance use disorder treatment programs set forth in articles 80, 81, and 82 of title 27.

(6) and (7) Repealed.



§ 26-1-111.3. Activities of the state department under the supervision of the executive director - Colorado state youth development plan - creation - definitions

(1) (a) Subject to available funding, the state department, in collaboration with the Tony Grampsas youth services board, created in section 26-6.8-103, shall convene a group of interested parties to create a Colorado state youth development plan. The goals of the plan are to identify key issues affecting youth and align strategic efforts to achieve positive outcomes for all youth.

(b) The plan must:

(I) Identify initiatives and strategies, organizations, and gaps in coverage that impact youth development outcomes;

(II) Identify services, funding, and partnerships necessary to ensure that youth have the means and the social and emotional skills to successfully transition into adulthood;

(III) Determine what is necessary in terms of community involvement and development to ensure youth succeed;

(IV) Develop an outline of youth service organizations based on, but not limited to, demographics, current services and capacity, and community involvement;

(V) Identify successful youth development strategies nationally and in Colorado that could be replicated by community partners and entities across the state; and

(VI) Create a shared vision for how a strong youth development network would be shaped and measured.

(c) The plan must include a baseline measurement of youth activities, developed using available data and resources. Data and resources may be collected from, but need not be limited to, the following:

(I) An existing youth risk behavior surveillance system that monitors health-risk behaviors that contribute to the leading causes of death and disability among youth, including:

(A) Behaviors that contribute to unintentional injuries and violence;

(B) Sexual behaviors that contribute to unintended pregnancy and sexually transmitted infections, including HIV;

(C) Alcohol and other drug use;

(D) Tobacco use;

(E) Unhealthy dietary behaviors; and

(F) Inadequate physical activity;

(II) The Colorado youth advisory council, created in section 2-2-1302, C.R.S.;

(III) The state department of education;

(IV) The state department of higher education, to assess workforce readiness and student achievement as youth transition through the secondary and postsecondary education systems;

(V) The state department of public health and environment;

(VI) The state department of health care policy and financing;

(VII) The state department of human services;

(VIII) The state department of labor and employment;

(IX) The state department of public safety; and

(X) The state judicial department.

(2) The state department shall be responsible for any costs associated with the development of the plan and is not required to implement this section until adequate funding is secured.

(3) The state department, in collaboration with the Tony Grampsas youth services board, created in section 26-6.8-103, shall complete the plan on or before September 30, 2014, and shall update the plan biennally thereafter.

(4) Beginning in January 2015, and every January thereafter, the department shall report progress on the development and implementation of the plan as part of its "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act" hearing required by section 2-7-203, C.R.S.

(5) As used in this section, unless the context otherwise requires:

(a) "Entity" means any local government, state public or nonsectarian secondary school, charter school, group of public or nonsectarian secondary schools, school district or group of school districts, board of cooperative services, state institution of higher education, the Colorado National Guard, state agency, state-operated program, private nonprofit organization, or nonprofit community-based organization.

(b) "Plan" means the Colorado state youth development plan created pursuant to this section.

(c) "Youth" means an individual at least nine years of age and no more than twenty-one years of age.

(d) "Youth service organization" means an entity that is community-based and:

(I) Promotes innovative and evidence-based strategies for positive youth development and for reducing the occurrence and reoccurrence of child abuse and neglect;

(II) Promotes innovative primary prevention and intervention services to youth and their families in an effort to decrease high-risk behavior, including but not limited to youth crime and violence; or

(III) Promotes innovative strategies to at-risk students and their families in an effort to reduce the dropout rate in secondary schools.



§ 26-1-112. Locating violators - recoveries

(1) The executive director of the department of human services or district attorneys may request and shall receive from departments, boards, bureaus, or other agencies of the state or any of its political subdivisions, and the same are authorized to provide, such assistance and data as will enable the state department of human services and county departments properly to carry out their powers and duties to locate and prosecute any person who has fraudulently obtained public assistance under this title. Any records established pursuant to the provisions of this section shall be available only to the state department of human services, the county departments, the attorney general, and the district attorneys, county attorneys, and courts having jurisdiction in fraud or recovery proceedings or actions.

(2) (a) All departments and agencies of the state and local governments shall cooperate in the location and prosecution of any person who has fraudulently obtained public assistance under this title, and, on request of the county board, the county director, the state department of human services, or the district attorney of any judicial district in this state, shall supply all information on hand relative to the location, employment, income, and property of such persons, notwithstanding any other provision of law making such information confidential, except the laws pertaining to confidentiality of any tax returns filed pursuant to law with the department of revenue. The department of revenue shall furnish at no cost to inquiring departments and agencies such information as may be necessary to effectuate the purposes of this article. The procedures whereby this information will be requested and provided shall be established by rule of the state department. The state department or county departments shall use such information only for the purposes of administering public assistance under this title, and the district attorney shall use it only for the prosecution of persons who have fraudulently obtained public assistance under this title, and he shall not use the information, or disclose it, for any other purpose.

(b) (I) Whenever the state department of human services or a district attorney, for the state department, or the state department on behalf of a county department recovers any amount of fraudulently obtained public assistance funds, the federal government shall be entitled to a share proportionate to the amount of federal funds paid unless a different amount is otherwise provided by federal law, the state shall be entitled to a share proportionate to the amount of state funds paid and such additional amounts of federal funds recovered as provided by federal law, and the county department shall be entitled to a share proportionate to the amount of county funds paid unless a different amount is provided pursuant to federal law or this section.

(II) Whenever a county department, a county board, a district attorney, or a state department on behalf of a county department recovers any amount of fraudulently obtained public assistance funds in the form of assistance payments, it shall be deposited in the county general fund and the federal government shall be entitled to a share proportionate to the amount of federal funds paid unless a different amount is provided for by federal law, the state shall be entitled to a share proportionate to one-half the amount of state funds paid, and the county shall be entitled to a share proportionate to the amount of county funds paid and, in addition, a share proportionate to one-half the amount of state funds paid. In the case of funds recovered from fraudulently obtained food stamp coupons by the county department, the county board, the district attorney, or the state department on behalf of a county department, the county shall be entitled to the share of the recovered funds provided by the federal "Food Stamp Act".

(3) (a) Whenever the county department, the county board, the district attorney, or the state department on behalf of a county department pursuant to Public Law 96-58 recovers funds from food stamp coupons which were obtained through unintentional client error, the county shall be entitled to the share of the recovered funds provided by the federal "Food Stamp Act".

(b) Whenever a county department, a county board, a district attorney, or the state department on behalf of the county recovers any amount of public assistance payments funds that were obtained through unintentional client error, the federal government shall be entitled to a share proportionate to the amount of federal funds paid, unless a different amount is provided for by federal law, the state shall be entitled to a share proportionate to seventy-five percent of the amount of state funds paid, the county shall be entitled, except for the Colorado works program, to a share proportionate to the amount of county funds paid, if any, and, in addition, a share proportionate to twenty-five percent of the amount of state funds paid. In the Colorado works program, the county shall be entitled to a share proportionate to the amount of county funds paid and, in addition, a share proportionate to one-half the amount of state funds paid.

(4) Actual costs and expenses incurred by the district attorney's office in carrying out the provisions of subsections (2) and (3) of this section shall be billed to counties or a county within the judicial district in the proportions specified in section 20-1-302, C.R.S. Each county shall make an annual accounting to the state department on all amounts recovered.



§ 26-1-114. Records confidential - authorization to obtain records of assets - release of location information to law enforcement agencies - outstanding felony arrest warrants

(1) The state department of human services may establish reasonable rules to provide safeguards restricting the use or disclosure of information concerning applicants, recipients, and former and potential recipients of federally aided public assistance and welfare, including but not limited to assistance payments, food stamps, social services, and child welfare services, to purposes directly connected with the administration of such public assistance and welfare and related state department activities and covering the custody, use, and preservation of the records, papers, files, and communications of the state and county departments. Whenever, under provisions of law, names and addresses of applicants for, recipients of, or former and potential recipients of public assistance and welfare are furnished to or held by another agency, department of government, or an auditor conducting a financial or performance audit of a county department of human or social services pursuant to section 26-1-114.5, the agency, department, or auditor is required to prevent the publication of lists and their uses for purposes not directly connected with the administration of public assistance and welfare.

(2) Repealed.

(3) (a) (I) Except as provided in subparagraphs (II) and (III) of this paragraph (a), or except as disclosure is otherwise required by statute or by rule of civil procedure for child support establishment or enforcement purposes, it is unlawful for any person to solicit, disclose, or make use of or to authorize, knowingly permit, participate in, or acquiesce in the use of any lists or names of or any information concerning persons applying for or receiving public assistance and welfare directly or indirectly derived from the records, papers, files, or communications of the state or county departments or subdivisions or agencies thereof or acquired in the course of the performance of official duties. No financial institution or insurance company that provides the data, whether confidential or not, required by the state department, in accordance with the provisions of this subsection (3), shall be liable for the provision of the data to the state department nor for any use made thereof by the state department.

(II) The information described in subparagraph (I) of this paragraph (a) may be disclosed for purposes directly connected with the administration of public assistance and welfare and in accordance with this paragraph (a) and paragraphs (b) and (c) of this subsection (3) and with the rules and regulations of the state department.

(III) (A) Notwithstanding any provision of state law to the contrary and to the extent allowable under federal law, at the request of the Colorado bureau of investigation, the state department shall provide the bureau with information concerning the location of any person whose name appears in the department's records who is the subject of an outstanding felony arrest warrant. Upon receipt of such information, it shall be the responsibility of the bureau to provide appropriate law enforcement agencies with location information obtained from the state department. Location information provided pursuant to this section shall be used solely for law enforcement purposes. The state department and the bureau shall determine and employ the most cost-effective method for obtaining and providing location information pursuant to this section. Neither the state department nor its employees or agents shall be liable in civil action for providing information in accordance with the provisions of this sub-subparagraph (A).

(B) As used in sub-subparagraph (A) of this subparagraph (III), "law enforcement agency" means any agency of the state or its political subdivisions that is responsible for enforcing the laws of this state. "Law enforcement agency" includes but is not limited to any police department, sheriff's department, district attorney's office, the office of the state attorney general, and the Colorado bureau of investigation.

(b) By signing an application or redetermination of eligibility form for assistance or welfare, an applicant authorizes the state department to obtain records pertaining to information provided in that application or redetermination of eligibility form from a financial institution, as defined in section 15-15-201 (4), C.R.S., or from any insurance company. The application or redetermination of eligibility form shall contain language clearly indicating that signing constitutes such an authorization.

(c) (I) In order to determine if applicants for or recipients of public assistance have assets within eligibility limits, the state department of human services may provide a list of information identifying these applicants or recipients to any financial institution, as defined in section 15-15-201 (4), C.R.S., or to any insurance company. This information may include identification numbers or social security numbers. The state department of human services may require any such financial institution or insurance company to provide a written statement disclosing any assets held on behalf of individuals adequately identified on the list provided. Before a termination notice is sent to the recipient, the county department in verifying the accuracy of the information obtained as a result of the match shall contact the recipient and inform him or her of the apparent results of the computer match and give the recipient the opportunity to explain or correct any erroneous information secured by the match. The requirement to run a computerized match shall apply only to information that is entered in the financial institution's or insurance company's data processing system on the date the match is run and shall not be deemed to require any such institution or company to change its data or make new entries for the purpose of comparing identifying information. The cost of providing such computerized match shall be borne by the appropriate state department. The state department of human services shall not use the provisions of this subparagraph (I) for the information-gathering purposes of the financial institution data match system required by section 26-13-128.

(II) For the fiscal year beginning July 1, 1984, and thereafter, all funds expended by the state department to pay the cost of providing such computerized matches shall be subject to an annual appropriation by the general assembly.

(III) The state department of human services may expend funds appropriated pursuant to subparagraph (II) of this paragraph (c) in an amount not to exceed the amount of annualized general fund savings that result from the termination of recipients from public assistance specifically due to disclosure of assets pursuant to this subsection (3).

(IV) The state department of human services shall make quarterly reports concerning the value of computerized matches pursuant to this paragraph (c) to the general assembly and the joint budget committee. Such reports shall include, but need not be limited to, the number of individuals against whom computer matches were run, the number of resulting matches, and the resulting public assistance case load reduction and corresponding savings to the state department.

(d) No applicant shall be denied nor any recipient discontinued due to the disclosure of their assets unless and until the county department has assured that such assets taken together with other assets exceed the limit for eligibility of countable assets. Any information concerning assets found may be used to determine if such applicant's or recipient's eligibility for other public assistance is affected.

(4) The applicant for or recipient of public assistance and welfare, or his representative, shall have an opportunity to examine all applications and pertinent records concerning said applicant or recipient which constitute a basis for denial, modification, or termination of such public assistance and welfare or to examine such records in case of a fair hearing.

(5) Any person who violates subsection (1) or (3) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.



§ 26-1-114.5. Records - access by county auditor

(1) (a) Notwithstanding any provision of law to the contrary and subject to paragraph (b) of this subsection (1), a county department of human or social services shall provide to an auditor conducting a financial or performance audit of the county department access to all of the records, reports, papers, files, and communications of the county department, including any personal identifying information of individuals contained in the records, reports, papers, files, and communications necessary to achieve the stated audit objectives.

(b) A county department of human or social services shall not make information available if the release would violate a federal confidentiality or privacy law.

(2) This section applies to an auditor retained by a county or authorized pursuant to a county charter or ordinance.

(3) Information required to be kept confidential or exempt from public disclosure pursuant to any other law or rule of the state department of human services or upon subpoena, search warrant, discovery proceedings, or otherwise, including personal identifying information, that is obtained by an auditor pursuant to subsection (1) of this section must not be:

(a) Released, disclosed, or made available for inspection to any person by the auditor, the auditor's staff, or an audit oversight committee; or

(b) Disclosed or contained in an audit report that is released for public inspection.

(4) A person who releases information required to be kept confidential or exempt from public disclosure in violation of subsection (3) of this section is subject to the applicable criminal or civil penalty for the unlawful release of the information.

(5) Nothing in this section shall be construed to supersede the authority of the state auditor pursuant to section 2-3-107 (2)(a), C.R.S.



§ 26-1-115. County departments - district departments

(1) Except as provided in subsection (2) of this section, there shall be established in each county of the state a county department of social services which shall consist of a county board of social services, a county director of social services, and such additional employees as may be necessary for the efficient performance of public assistance and welfare activities, including but not limited to assistance payments, food stamps, and social services.

(2) With the approval of the state department, two or more counties may jointly establish a district department of social services. All duties and responsibilities set forth in this title for county departments shall also apply to district departments.

(3) (Deleted by amendment, L. 2006, p. 1990, § 15, effective July 1, 2006.)



§ 26-1-116. County boards - district boards

(1) (a) The county board shall consist of the board of county commissioners in each county; except that "board of county commissioners" as used in this title, in the city and county of Denver, means the department or agency with the responsibility for public assistance and welfare activities and, in the city and county of Broomfield, means the city council or a board or commission appointed by the city and county of Broomfield.

(b) In the case of a district department established pursuant to section 26-1-115 (2), the district board shall consist of not less than three members, and each county in the district shall select one or more of its county commissioners to serve as a member of the district board. The district board shall, in relation to the district department, have all the powers, duties, and responsibilities which the county board has in relation to the county department.

(2) The county board shall elect a chairman who shall preside at meetings and, when authorized by the board, shall sign all necessary documents for the board.

(3) The county board may hold a meeting to address the public assistance and welfare duties, responsibilities, and activities of the county department in conjunction with a meeting of the board of county commissioners, upon full and timely notice given pursuant to the provisions of section 24-6-402, C.R.S. The county board shall act in accordance with rules adopted by the state board when addressing public assistance and welfare duties, responsibilities, and activities of the county department.



§ 26-1-117. County director - district director

(1) It is the duty of the county board to appoint a county director, who shall be charged with the executive and administrative duties and responsibilities of the county department, subject to the policies, rules, and regulations of the state department, and who shall serve as secretary to the county board, unless a secretary is otherwise appointed by the board. The salary of the county director shall be established by the board of county commissioners of the county. The state department shall reimburse the salary of the county director as provided in section 26-1-120.

(2) In the case of a district department established pursuant to section 26-1-115 (2), the district board shall appoint one district director to serve the entire district. Such district director shall be appointed in the same manner and subject to the same conditions as the county director provided for in subsection (1) of this section. The district director shall, in relation to the district department, have all the powers, duties, and responsibilities which the county director has in relation to the county department.



§ 26-1-118. Duties of county departments, county directors, and district attorneys

(1) The county departments or other state designated agencies, where applicable, shall serve as agents of the state department and shall be charged with the administration of public assistance and welfare and related activities in the respective counties in accordance with the rules and regulations of the state department.

(2) The county departments or other state designated agencies, where applicable, shall report to the state department at such times and in such manner and form as the state department may from time to time direct. The state department may require a county department to report information concerning county employees, including but not limited to qualifications, work schedules, pay, duties, evaluations, training, and corrective and disciplinary actions. A county department may provide such information by use of a unique identifier for each employee that provides the information without identifying the name of the employee. However, nothing in this section shall be construed to prevent access by the state department to individual employee files, to the extent permitted by state and federal law, for purposes of carrying out the responsibility of the state department for the supervision and administration of programs funded in whole or in part by the state department. The state department shall maintain the confidentiality of such records in a manner consistent with state and federal law.

(2.5) Repealed.

(3) The county department or other state designated agencies, where applicable, in each county shall submit quarterly and annually to the board of county commissioners a budget containing an estimate and supporting data setting forth the amount of money needed to carry out the provisions of this title.

(4) When appointed by a court of competent jurisdiction and consistent with state department rules and regulations, the county director shall perform under the supervision of such court the function of officer or agent of the court in any social services matters which may be before it.

(5) The county department may receive for placement in foster care any child upon agreement of his parent, his guardian, or any other person having legal custody of such child. Such agreements, provided for in this subsection (5), shall be in writing and on forms prescribed by the state department and may contain any proper and legal provisions for proper care of the child and such other provisions as may be considered necessary by the state department.

(6) The county department shall report, to the district attorney monthly, data relating to fraudulent activities covering, as a minimum, the activities specified in paragraphs (a), (b), and (d) of this subsection (6), and the district attorney shall likewise report, monthly to the county department, the data specified in paragraph (c) of this subsection (6), as follows when applicable:

(a) Investigations (including welfare and district attorney cases accepted for fraud investigation during the month);

(b) Welfare action - assistance denials and assistance reductions;

(c) District attorney action:

(I) Criminal complaints requested during the month;

(II) Criminal complaints declined during the month;

(III) Cases dismissed during the month;

(IV) Cases acquitted during the month;

(V) Convictions during the month;

(VI) Confessions of judgments (notes);

(d) Recoveries:

(I) Fines and penalties ------ (in dollars);

(II) Restitutions ordered ------ (in dollars);

(III) Restitutions collected ------ (in dollars).

(7) The counties may prepare and issue to all payees, excluding heads of households in nonpublic assistance food stamp cases, at the time of delivery of any public assistance, a hermetically sealed photo identification card which is manufactured in such a secure manner as to resist duplication or intrusion and containing the full name, a card identification number, and any other data which would insure proper identification. A county department shall refer to the appropriate law enforcement agency for investigation, within ten working days after discovery, any information it may have concerning the improper use of a photo identification card by a person not eligible to possess such card.

(8) Starting in the calendar year 1979, no less than eight hours of fraud prevention training shall be given to all eligibility technicians, caseworkers, resource investigators, homemakers, supervisors, and such other persons within the county department as the county director deems necessary, who have not previously received such training. Such training shall be conducted by a law enforcement agency or its appropriate professional association.

(9) Repealed.



§ 26-1-119. County staff

The county director, with the approval of the county board, shall appoint such staff as may be necessary as determined by the state department rules to administer public assistance and welfare and child welfare activities within his or her county. Such staff shall be appointed and shall serve in accordance with a merit system for the selection, retention, and promotion of county department employees as described in section 26-1-120. The salaries of the members of such staff shall be fixed in accordance with the rules and salary schedules prescribed by the state department; except that, once a county transfers its county employees to a successor merit system as provided in section 26-1-120, the salaries shall be fixed by the county commissioners.



§ 26-1-120. Merit system

(1) On January 1, 2001, the merit system for the selection, retention, and promotion of employees of the county departments that has been operated by the state department pursuant to this section is abolished. Beginning on or after July 1, 1997, but no later than January 1, 2001, each county shall provide for a merit system for the selection, retention, and promotion of employees of the county departments that complies with the criteria specified in subsection (8) of this section and with any other federal standards for a merit system of personnel administration for employees, specified as a condition of receipt of federal funds as set forth in subpart F of 5 CFR 900.601, et seq. A county can combine with another county or form a district to provide such a merit system for its employees. The county department shall certify to the state department that the successor merit system of personnel administration used by the county is in conformance with the federal standards. Prior to transferring county employees to a successor merit system, each county shall submit a transition plan to the state department outlining its plan for transferring such employees and for addressing issues that may arise during the transfer, such as salary issues, retention, seniority rights, and appeal processes. The state department shall examine and approve the transition plan if the state department determines that the transition plan is reasonable and that the merit system meets the federal standards. The county may not implement the transition plan or transfer employees to the successor merit system until the state department has approved the transition plan. The state shall not unreasonably withhold approval. Any transition plan for transferring county employees from the state merit system to a successor merit system shall include protections for employees that allow them to retain any accrued annual or sick leave benefits and that compensate such employees at the same or higher rate of salary. The state department shall provide assistance to counties regarding the transition of county employees from the state merit system to a successor merit system. Nothing in this section shall preclude a county from reorganizing employee staff functions or abolishing positions to achieve greater efficiencies in operations.

(1.5) Any moneys saved as a result of eliminating the state merit system shall be available to counties to implement the transition from the state merit system to a successor merit system.

(2) to (7) Repealed.

(8) The merit system provided by the counties shall meet the following federal criteria:

(a) The recruitment, selection, and advancement of employees shall be on the basis of relative abilities, knowledge, and skills, including open consideration of qualified applicants for initial appointment.

(b) The system shall provide equitable and adequate compensation.

(c) The employees shall be trained as needed to assure high quality of performance.

(d) The system shall provide for retaining employees on the basis of the adequacy of their performance, correcting inadequate performance, and separating employees whose inadequate performance cannot be corrected.

(e) The system shall assure fair treatment of applicants and employees in all aspects of personnel administration without regard to political affiliation, race, color, national origin, sex, religious creed, age, or disability and with proper regard for the privacy and constitutional rights of such persons as citizens. This fair treatment principle shall include compliance with all federal equal opportunity and nondiscrimination laws.

(f) The system shall assure that employees are protected against coercion for partisan political purposes and are prohibited from using their official authority for the purpose of interfering with or affecting the results of an election or a nomination for office.

(8.5) The merit system provided by the counties shall assure fair treatment of applicants and employees in all aspects of personnel administration without regard to race, creed, color, religion, age, disability, sex, sexual orientation, marital status, national origin, or ancestry.

(9) With respect to the merit system provided by the counties, the state board of human services shall promulgate rules on the following:

(a) Minimum standards for qualifications of certain positions that are determined by the state board to necessitate uniform standards;

(b) Establishment of maximum state reimbursement levels for the salaries of county department employees and county directors.

(10) Repealed.

(11) The county director of a county department shall be exempt from the merit system established and maintained by the state department pursuant to this section as it existed prior to July 1, 1997. Each county shall determine whether to exempt its county director from the successor merit system designed pursuant to this section. Until the county provides for a successor merit system as provided in this section, the state department shall reimburse only eighty percent of the salary established in the compensation plan pursuant to rules of the state department or eighty percent of the actual salary, whichever is less. After the county provides for a successor merit system as provided in this section, the state department shall reimburse only eighty percent of the actual salary; except that such reimbursement shall not exceed the maximum state reimbursement level established by the state board pursuant to subsection (9) of this section.



§ 26-1-121. Appropriations - food distribution programs

(1) (a) For carrying out the duties and obligations of the state department of human services and county departments under the provisions of this title and for matching such federal funds or meeting maintenance of effort requirements as may be available for public assistance and welfare activities in the state, including but not limited to assistance payments, food stamps (except the value of food stamp coupons), social services, child welfare services, rehabilitation, programs for the aging and for veterans, and related activities, the general assembly, in accordance with the constitution and laws of the state of Colorado, shall make adequate appropriations for the payment of such costs, pursuant to the budget prepared by the executive director.

(b) Subject to the provisions of section 26-1-109 (2), if the federal law shall provide federal funds, in cash or in another form such as food stamps, for public assistance and welfare activities, including but not limited to assistance payments, food stamps, social services, and child welfare services, not otherwise provided for in this title, the state department is authorized to make such payments or offer such services in accordance with the requirements accompanying said federal funds within the limits of available state appropriations.

(c) When the executive director determines that adequate appropriations for the payment of the costs described in paragraph (a) of this subsection (1) have not been made and that an overexpenditure of an appropriation will occur based upon the state department's estimates, the state board may take actions consistent with state and federal law to bring the rate of expenditure into line with available funds. The general assembly declares that case load and utilization based on medical necessity are legitimate reasons for supplemental funding.

(2) There shall be appropriated by the general assembly from the general fund for the costs of administering the assistance payments, food stamps, social services, and other public assistance and welfare functions of the state department and the state's share of the costs of administering such functions by the county departments amounts sufficient for the proper and efficient performance of the duties imposed upon them by law, including a legal advisor appointed by the attorney general. The general assembly shall make two separate appropriations, one for the administrative costs of the state department and another for the administrative costs of the county departments. Any applicable matching federal funds shall be apportioned in accordance with the federal regulations accompanying such funds. Any unobligated and unexpended balances of such state funds so appropriated remaining at the end of each fiscal year shall be credited to the state general fund.

(3) The expenses of training personnel for special skills relating to public assistance and welfare activities, including but not limited to assistance payments, food stamps, social services, child welfare services, rehabilitation, and programs for the aging, as such expenses shall be determined and approved by the state department, may be paid from whatever state and federal funds are available for such training purposes.

(4) (a) The state department is authorized to charge an administrative fee for commodities delivered to agencies that receive these commodities through food distribution programs authorized by the United States department of agriculture pursuant to 7 CFR 250.1 et seq., as amended, including the "National School Lunch Program", the "Child and Adult Care Food Program", and the "Summer Food Service Program". The department shall collect the administrative fee authorized pursuant to this subsection (4) on a monthly basis from agencies that receive commodities from such programs.

(b) All administrative fees collected from agencies pursuant to paragraph (a) of this subsection (4) shall be transmitted to the state treasurer, who shall credit the same to the food distribution program service fund, which fund is hereby created and referred to in this paragraph (b) as the "fund". The moneys in the fund shall be continuously appropriated to the state department to defray the cost of administering the food distribution programs specified in paragraph (a) of this subsection (4). Any moneys in the fund not expended for the purpose of administering the food distribution programs specified in paragraph (a) of this subsection (4) may be invested by the state as provided in section 24-36-113, C.R.S. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. The fund balances shall comply with any applicable federal laws or regulations. At the end of each fiscal year, any unexpended and unencumbered moneys in the fund shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.



§ 26-1-122. County appropriations and expenditures - advancements - procedures

(1) (a) Except as provided in subsection (6) of this section and section 26-1-122.5, the board of county commissioners in each county of this state shall annually appropriate as provided by law such funds as shall be necessary to defray the county department's twenty percent share of the overall cost of providing the assistance payments, food stamps (except the value of food stamp coupons), and social services activities delivered in the county, including the costs allocated to the administration of each, and shall include in the tax levy for such county the sums appropriated for that purpose. Such appropriation shall be based upon the county social services budget prepared by the county department pursuant to section 26-1-124, after taking into account state advancements provided for in this section.

(b) In the case of a district department, each county forming a part of said district shall appropriate the funds necessary to defray its proportionate share of the costs of assistance payments, food stamps (except the value of food stamp coupons), and social services activities of such individual county based on the ratio set out in paragraph (a) of this subsection (1).

(c) Additional funds shall be made available by the board of county commissioners if the county funds so appropriated prove insufficient to defray the county department's twenty percent share of actual costs for assistance payments, food stamps (except the value of food stamp coupons), and social services activities, including the administrative costs of each.

(d) Under no circumstances shall any county expend county funds in an amount to exceed its twenty percent share of actual costs for assistance payments, food stamps (except the value of food stamp coupons), and social services activities, including the administrative costs of each, except as provided in paragraph (i) of subsection (4) of this section.

(2) (a) The county boards, in accordance with the rules of the state department, shall file requests with the state department for advancement of funds for the program costs of assistance payments, food stamps (except the value of food stamp coupons), and social services and for the administrative costs of each. The state department shall determine the requirements of each county for such program costs and administrative costs, taking into consideration available funds and all pertinent facts and circumstances, and shall certify by voucher to the controller the amounts to be paid to each county. The amounts so certified shall be paid from the state treasury upon voucher of the state department and warrant of the controller and shall be credited by the county treasurer to the county social services fund in accordance with the law and rules of the state department.

(b) For purposes of operating the electronic benefits transfer service as authorized in section 26-2-104 once the service has been fully developed and implemented in any county, the state department shall determine the program costs and administrative costs related to assistance payments and food stamps for each county. Upon implementation of the electronic benefits transfer service in any county, the county share of the program and administrative costs shall either be billed to the county or deducted from appropriate advances to the county or from the county block grant allocation for implementation of the Colorado works program pursuant to part 7 of article 2 of this title. The cost of administering the electronic benefits transfer service shall not exceed the proportional cost per client that would have been paid by counties to issue benefits through the nonelectronic benefits system for the same fiscal year. Any savings that result from the use of the electronic benefits transfer service shall be shared among the state and local governments in proportion to such entities' contribution to the electronic benefits transfer service.

(3) (a) County departments shall keep such records and accounts in relation to the costs of administering assistance payments, the costs of administering food stamps, and the costs of administering social services as the state department shall prescribe by rules. Except as provided in subsection (6) of this section, all administrative costs shall be allocated, under rules of the state department, to either the performance of assistance payments functions, the performance of food stamp functions, or the performance of social services functions.

(b) Except as provided in subsection (6) of this section and section 26-1-122.5, if the county departments are administered in accordance with the policies and rules of the state department for the administration of county departments, eighty percent of the costs of administering assistance payments, food stamps, and social services in the county departments shall be advanced to the county by the state treasurer from funds appropriated or made available for such purpose, upon authorization of the state department, but in no event shall the state department authorize expenditures greater than the annual appropriation by the general assembly for the state's share of such administrative costs of the county departments. As funds are advanced, adjustment shall be made from subsequent monthly payments for those purposes.

(c) For purposes of this article, and except as otherwise provided in subsection (6) of this section, under rules of the state department, administrative costs shall include: Salaries of the county director and employees of the county department staff engaged in the performance of assistance payments, food stamps, and social services activities; the county's payments on behalf of such employees for old age and survivors' insurance or pursuant to a county officers' and employees' retirement plan and for any health insurance plan, if approved by the state department; the necessary travel expenses of the county board and the administrative staff of the county department in the performance of their duties; necessary telephone and telegraph; necessary equipment and supplies; necessary payments for postage and printing, including the printing and preparation of county warrants required for the administration of the county department; and such other administrative costs as may be approved by the state department; but advancements for office space, utilities, and fixtures may be made from state funds only if federal matching funds are available.

(4) (a) County departments shall keep such records and accounts in relation to assistance payments program costs and social services program costs as the state department shall prescribe by rules and as may be required in part 7 of article 2 of this title. All program costs shall be allocated, under rules of the state department, to either assistance payments or social services.

(b) Except as provided in paragraph (d) of this subsection (4) and subsection (6) of this section, eighty percent of the amount expended for assistance payments program costs and social services program costs or the amount equal to the state's share of the amount expended as determined pursuant to section 26-1-122.5 shall be advanced to the county by the state treasurer from funds appropriated or made available for such purpose upon authorization of the state department pursuant to the provisions of this title. As funds are advanced, adjustment shall be made from subsequent monthly payments for those purposes.

(c) For purposes of this article and except as otherwise provided in subsection (6) of this section, under rules of the state department, program costs shall include: Amounts expended for assistance payments and social services (except for items enumerated in subsection (3)(c) of this section) under programs for aid to the needy disabled, aid to the blind, child welfare services, expenses of treatment to prevent blindness or restore eyesight as defined in section 26-2-121, funeral and burial expenses as defined in section 26-2-129, and state supplementation under part 2 of article 2 of this title.

(d) Whenever any county, by reason of an emergency or other temporary condition, shall be unable to meet its necessary financial obligations for other public assistance purposes, and at the same time meet its requirements for assistance payments and social services under the program for aid to the needy disabled, the state department may in its discretion, upon consideration of the conditions and requirements of this title, reimburse such county in excess of eighty percent of the amount expended for assistance payments and social services under such program. The state department shall determine the amount of such excess reimbursement and the period of time during which such excess reimbursement shall be made. For such purpose, the state department may use not to exceed five percent of the total amount allocated to it by the state for administrative and program costs for assistance payments and social services under the program for which the excess reimbursement is provided.

(e) When a county department provides or purchases certain specialized social services for public assistance applicants, recipients, or others to accomplish self-support, self-care, or better family life, including day care, homemaker services, foster care, and services to persons with intellectual and developmental disabilities, in accordance with applicable rules, the state may advance funds to the county department at a rate in excess of eighty percent within available appropriations, but not to exceed the amount expended by the county department for such services. The county department contribution for the period from January 1, 1981, through June 30, 1981, is ten percent, and beginning July 1, 1981, is five percent for the aid to the needy disabled home care program, the special needs of the disabled program, aid to the blind home care program, the special needs of the blind program, the adult foster care program, and other programs providing public assistance in the form of social services required by the federal "Social Security Act", as amended, for the purpose of establishing services that promote self-sufficiency for adult clients. As funds are advanced, adjustment shall be made from subsequent monthly payments for those purposes. The expenses of training personnel to provide these services as determined and approved by the state department shall be paid from whatever state and federal funds are available for such training purposes.

(f) County departments shall provide or contract to provide a central information and referral service for all available services in the county which may prevent or reduce inappropriate institutional care through the use of community-based or home-based care.

(g) The state department is authorized to provide not more than ten additional homemaker positions to be located in Adams, Larimer, Garfield, Otero, and Morgan counties. Reimbursement to each county for one hundred percent homemaker costs shall be based on a minimum case load of ten clients per reimbursed position which clients are currently in or would be admitted to skilled or intermediate care facilities or hospitals and who would not otherwise be served by current county staffing. Reports shall be provided monthly to the joint budget committee.

(h) Notwithstanding any other provision of this article, the county department may spend in excess of twenty percent of actual costs for the purpose of matching federal funds for the administration of the child support enforcement program or for the administrative costs of activities involving food stamp, public assistance, or medical assistance fraud investigations or prosecutions.

(i) Notwithstanding any other provision of this article, the county department may receive and spend federal funds to which it is entitled by reason of the county's expenditures in excess of the twenty percent required by subsection (1) of this section for any social services activity that has been approved by the department as an activity that is eligible for reimbursement under any federal program. Acceptance and expenditure of such federal funds shall in no way affect the state's share of and contribution to such payments, and the county shall be solely responsible for the provision of the nonfederal share that is in excess of the twenty percent.

(j) Repealed.

(k) (I) Notwithstanding any other provision of this article, the county department may receive and spend federal funds to which it is entitled based on the county's certification of public expenditures made by other entities within the county, which expenditures:

(A) Are from sources other than the county social services fund;

(B) Are in excess of the twenty percent required by subsection (1) of this section; and

(C) Are for a social services activity that has been approved by the state department as an activity that is eligible for reimbursement under a federal program.

(II) Acceptance and expenditure of federal funds pursuant to subparagraph (I) of this paragraph (k) shall not affect the state's share of and contribution to the assistance payments program costs and social services program costs. The county shall be solely responsible for certifying the nonfederal share that is in excess of the county's twenty-percent share. The state department may retain up to five percent of any federal funds received by a county department pursuant to this paragraph (k). In addition, the state, in accordance with the provisions of section 26-1-109 (4)(d), shall recover any federal funds received by the county through the certification of public expenditures that are subsequently determined to be ineligible for federal reimbursement.

(5) Except as otherwise provided in subsection (6) of this section, if in any fiscal year the annual appropriation by the general assembly for the state's share, together with any available federal funds for any income maintenance or social services program, or the administration of either, is not sufficient to advance to the counties the full applicable state share of costs, said program or the administration thereof shall be temporarily reduced by the state board so that all available state and federal funds shall continue to constitute eighty percent of the costs.

(6) (a) Notwithstanding any other provision of this section, the board of county commissioners in each county of this state shall annually appropriate as provided by law such funds as shall be necessary to defray the county's maintenance of effort requirement for the Colorado works program, created in part 7 of article 2 of this title, and the Colorado child care assistance program, created in part 8 of article 2 of this title, including the costs allocated to the administration of each, and shall include in the tax levy for such county the sums appropriated for that purpose. The county's maintenance of effort requirement for the Colorado works program for state fiscal year 1997-98 and for state fiscal years thereafter shall be the targeted spending level identified in section 26-2-714 (6). Such appropriation shall be based upon the county social services budget prepared by the county department pursuant to section 26-1-124, after taking into account state advancements provided for in this section.

(b) Additional funds shall be made available by the board of county commissioners if the county funds so appropriated prove insufficient to defray the county department's maintenance of effort requirements for the Colorado works program and the Colorado child care assistance program, including the costs allocated to the administration of each.

(c) The state department shall establish rules concerning what shall constitute administrative costs and program costs for the Colorado works program. The state treasurer shall make advancements to county departments for the costs of administering the Colorado works program and the Colorado child care assistance program from funds appropriated or made available for such purpose, upon authorization of the state department; except that in no event shall the state department authorize expenditures greater than the annual appropriation by the general assembly for such administrative costs of the county departments. As funds are advanced, adjustment shall be made from subsequent monthly payments for those purposes.



§ 26-1-122.3. Public assistance programs - county administration - data collection and analysis - vendor contract

(1) (a) The state department shall contract with an external vendor to collect and analyze data relating to county department costs and performance associated with administering public assistance programs, including:

(I) The supplemental nutrition assistance program, established in part 3 of article 2 of this title;

(II) The medical assistance program, established in articles 4, 5, and 6 of title 25.5, C.R.S.;

(III) The children's basic health plan, established in article 8 of title 25.5, C.R.S.;

(IV) The Colorado works program, established in part 7 of article 2 of this title;

(V) The program for aid to the needy disabled, pursuant to article 2 of this title;

(VI) The old age pension program, pursuant to part 1 of article 2 of this title; and

(VII) Long-term care services, pursuant to article 6 of title 25.5, C.R.S.

(b) The contracted vendor's data collection and data analysis shall provide the general assembly, executive agencies, county departments, and public assistance program stakeholders with the following information that may be used to make targeted program improvements:

(I) The status of each county department in meeting performance measures for administering public assistance programs;

(II) An inventory of relevant county department activities, including, among others, application initiation, interactive interviews, and case reviews, and the purpose of the activities, which may include compliance with federal or state law;

(III) An assessment of administrative work not yet completed by each county department and the cause of any delay in completing the work;

(IV) The amount of time spent by each county department on each activity;

(V) The cost incurred by each county department, including staff and operating costs, relating to each activity and each client;

(VI) Any variances among county departments with respect to the cost incurred, time associated with each activity, and return on investment, and the source of those variances;

(VII) The relationship, if any, between the time and cost associated with each activity and the county department's performance with respect to the performance standards for the public assistance program;

(VIII) The level of total county department funding needed to meet the county department's required workload relating to the administration of public assistance programs for which data is collected and analyzed pursuant to this section. This information must include the total county department funding needed for current business processes and the total county department funding needed if all county departments implement best practices and business reengineering concepts adopted by peer counties found to operate in the most cost-effective manner while meeting performance measures.

(IX) Business process improvements that contribute to a county department's decreased time or costs associated with each activity and to a county department's ability to meet or exceed the performance standards for the public assistance program, including improvements associated with previous state-funded business process reengineering initiatives; and

(X) Options for a cost allocation model for the distribution of state funding to county departments for administering public assistance programs identified in paragraph (a) of this subsection (1).

(2) In order to ensure that the data collection and analysis contracted for pursuant to subsection (1) of this section yields information that is beneficial for its intended uses, prior to contracting with an external vendor for data collection and analysis, the state department shall contract with an external consultant to work with program administrators, fiscal agents, and program stakeholders to identify the scope of the data collection and analysis to be performed pursuant to this section.

(3) In collaboration with the county departments, the state department shall design a continuous quality improvement program that, at a minimum, solicits feedback from the employees of the county departments to identify incremental and breakthrough continuous improvements that should be implemented to improve the products, services, and processes associated with the administration of public assistance programs. The state department shall provide a description of the program to the joint budget committee by February 1, 2017.



§ 26-1-122.5. County appropriation increases - limitations - definitions

(1) Beginning in calendar fiscal year 1994 and for each calendar fiscal year thereafter to and including calendar fiscal year 1997, the board of county commissioners in each county of this state shall annually appropriate funds for the county share of the administrative costs and program costs of public assistance and food stamps in the county in an amount equal to the actual county share for the previous fiscal year adjusted by an amount equal to the actual county share for the previous fiscal year multiplied by the percentage of change in property tax revenue.

(2) For the purposes of this section:

(a) "County share" means the actual amount of the county share for the previous fiscal year. "County share" shall not include:

(I) The amount expended by the county from the county contingency fund or the county tax base relief fund pursuant to section 26-1-126;

(II) The amount expended by the county for general assistance pursuant to part 1 of article 17 of title 30, C.R.S.; and

(III) The amount expended by the county for programs or services provided by the county on its own, without requirements or funding from any other governmental agency.

(b) "Percentage of change in property tax revenue" means the difference between the total property tax levied for the previous fiscal year less the amount levied for debt service for the previous fiscal year and the total property tax levied for the year for which the percentage of change in tax revenue is being calculated less the amount levied for debt service for the year in which the percentage of change in tax revenue is being calculated divided by the total property tax levied for the previous fiscal year less the amount levied for debt service for the previous fiscal year.

(3) Notwithstanding the provisions of section 26-1-122, no county in the state shall be required to contribute more than the amount set forth in subsection (1) of this section in any fiscal year. Nothing in this section shall be construed to limit the ability of a county to establish programs or services provided by the county on its own, without requirements or funding from any other governmental agency.

(4) (Deleted by amendment, L. 2008, p. 1813, § 4, effective June 2, 2008.)

(5) Any amounts remaining in the county social services fund created in section 26-1-123 at the end of any fiscal year shall remain in the county fund for expenditure as determined by the board of county commissioners for administrative costs and program costs of public assistance, medical assistance, and food stamps.

(6) The limitation set forth in this section on the increase in the county share of the administrative costs and program costs of public assistance and food stamps will result in increased costs to the state. By making state funds available, the state is encouraging counties not to exercise any right a county may have pursuant to section 20 (9) of article X of the Colorado constitution to reduce or end its share of the costs of public assistance and food stamps for the county for three fiscal years following the fiscal year in which the state funds are received. If a county accepts funds from the state based on the limitation provided in this section for any fiscal year, the county agrees not to exercise any rights the county may have to reduce or end its share of the costs of public assistance and food stamps for the fiscal year in which the funds are accepted. Nothing in this subsection (6) or any agreement pursuant to this subsection (6) shall be construed to affect the existence or status of any rights accruing to the state or any county pursuant to section 20 (9) of article X of the Colorado constitution.

(7) In the event that there are any funds remaining in the department of human services budget which were appropriated for fiscal year 1994-95 to cover the additional state share of expenses required as a result of the limitation established in this section, the executive director of the department of human services shall distribute such remaining funds to counties whose assessed valuation declined between calendar year 1992 and 1993 if such county provides evidence to the department in 1994 that the county has a shortfall. Distributions to counties pursuant to this subsection (7) shall be made on a pro rata basis and shall not exceed the amount of the county's shortfall. For purposes of this section, "shortfall" means the amount by which a county's 1992 county share exceeds the property tax revenue collected by the county through its 1992 social services mill levy levied on the county's 1992 assessed valuation.



§ 26-1-123. County social services fund

(1) A fund to be known as the "county social services fund" is hereby created and established in each of the counties of the state of Colorado, which fund shall consist of such accounts as may from time to time be established pursuant to rules of the state board.

(2) The county social services fund shall consist of all moneys appropriated by the board of county commissioners for public assistance and welfare and related purposes; all moneys allotted, allocated, or apportioned to the county by the state department; such funds as are granted to the state of Colorado by the federal government for public assistance and welfare and related purposes and allocated to the county by the state department; and such other moneys as may be provided from time to time from other sources. The fund shall be available for the program and administrative costs of the county department.

(3) (a) The county board shall administer the fund pursuant to rules adopted by the state department. The county treasurer shall be the treasurer and custodian of the fund and shall disburse money from the fund only upon special county social services warrants drawn by the person duly appointed by the county board. The county treasurer shall not collect any fee as provided in section 30-1-102, C.R.S., for the collection or deposit of any moneys in the county social services fund. Warrants shall be signed by one member of the county board, who shall be designated by resolution for that purpose, and also signed by the person duly appointed by the county board. Such signatures shall indicate the approval of the board of county commissioners and the county board of social services. At such time as Title XVI of the social security act, as amended by Public Law 92-603, becomes effective, the state board by rule may make other provision for the issuance and signing of warrants under the old age pension, aid to the blind, and aid to the needy disabled.

(b) All increased bonding fees necessitated by reason of the custody by the county treasurer of the county social services fund shall be a part of the administrative costs of the county department and shall be paid by the county board.



§ 26-1-124. County social services budget

(1) As a part of the county budget and in conformity with the county budget law and the rules of the state board, a county social services budget shall be prepared by the county director and reviewed by the county board.

(2) Before such budget is adopted by the board of county commissioners, it shall be submitted by the county board to the state department for review. The state department review shall include an assessment as to whether the county budget includes adequate funding for the county's maintenance of effort for the Colorado works program created in part 7 of article 2 of this title and the Colorado child care assistance program created in part 8 of article 2 of this title.

(3) The state department shall prescribe budget forms and shall furnish a sufficient number of such forms to the county board without charge.



§ 26-1-126. County contingency fund - county tax base relief fund - creation

(1) Repealed.

(1.5) There is hereby created the county tax base relief fund, which shall be expended to supplement county expenditures for public assistance, as provided in this section.

(2) Subject to available appropriations, the state department of human services or the state department of health care policy and financing shall make an advancement, in addition to that provided in section 26-1-122, out of the county tax base relief fund to any county that is eligible for a non-zero amount calculated by using the formula described in subsections (3) and (4) of this section.

(2.1) (a) (Deleted by amendment, L. 2008, p. 1809, § 2, effective June 2, 2008.)

(b) For the fiscal year beginning July 1, 2008, and for each fiscal year thereafter, a county's qualification for an advancement from the county tax base relief fund during the fiscal year shall be based upon a three-tiered system whereby a county may qualify for a distribution of moneys from one or more tiers. For any fiscal year in which appropriations to the county tax base relief fund are insufficient to provide advancements from each tier as described in subsections (3) and (4) of this section:

(I) Any moneys appropriated to the county tax base relief fund shall first be used to provide advancements from tier 1;

(II) If sufficient moneys are appropriated to provide all advancements from tier 1, the remaining moneys shall be used to provide advancements from tier 2; and

(III) If sufficient moneys are appropriated to provide all advancements from tier 1 and tier 2, the remaining moneys shall be used to provide advancements from tier 3.

(3) Subject to available appropriations, the amount of the additional advancement for each county for each month commencing on or after July 1, 2008, shall be the total of amounts calculated for each of the three tiers from which the county qualifies to receive a distribution of moneys pursuant to section 26-1-126 (2.1)(b), as follows:

(a) A distribution of moneys from tier 1 shall be calculated as seventy-five percent of the remainder of the equation X minus Y, where:

(I) X equals the sum of the monthly amount of the county's obligations pursuant to section 26-1-122 and the county share of the monthly amount expended for administrative costs of medical assistance pursuant to section 25.5-1-122, C.R.S., and section 26-1-122; and

(II) Y equals the amount of moneys that would be raised by a levy of 3.0 mills on the property valued for assessment in the county, divided by twelve.

(b) For a county not receiving a distribution of moneys from tier 1, the distribution from tier 2 shall be calculated as fifty percent of the remainder of the equation X minus Y, where:

(I) X equals the sum of the monthly amount of the county's obligations pursuant to section 26-1-122 and the county share of the monthly amount expended for administrative costs of medical assistance pursuant to section 25.5-1-122, C.R.S., and section 26-1-122; and

(II) Y equals the amount of moneys that would be raised by a levy of 2.5 mills on the property valued for assessment in the county, divided by twelve.

(c) For a county that receives a distribution of moneys from tier 1, the distribution from tier 2 shall be calculated as fifty percent of the remainder of the equation X minus Y, where:

(I) X equals the amount of moneys that would be raised by a levy of 3.0 mills on the property valued for assessment in the county, divided by twelve; and

(II) Y equals the amount of moneys that would be raised by a levy of 2.5 mills on the property valued for assessment in the county, divided by twelve.

(d) For a county not receiving a distribution of moneys from tier 2, the distribution from tier 3 shall be calculated as twenty-five percent of the remainder of the equation X minus Y, where:

(I) X equals the sum of the monthly amount of the county's obligations pursuant to section 26-1-122 and the county share of the monthly amount expended for administrative costs of medical assistance pursuant to section 25.5-1-122, C.R.S., and section 26-1-122; and

(II) Y equals the amount of moneys that would be raised by a levy of 2.0 mills on the property valued for assessment in the county, divided by twelve.

(e) For a county that receives a distribution of moneys from tier 2, the distribution from tier 3 shall be calculated as twenty-five percent of the remainder of the equation X minus Y, where:

(I) X equals the amount of moneys that would be raised by a levy of 2.5 mills on the property valued for assessment in the county, divided by twelve; and

(II) Y equals the amount of moneys that would be raised by a levy of 2.0 mills on the property valued for assessment in the county, divided by twelve.

(4) (a) (I) Except as provided in paragraph (b) of subsection (2.1) of this section, in the event appropriations are insufficient to cover advancements from one or more tiers as provided for in this section, the advancements from a tier from which appropriations are insufficient to cover all advancements from that tier shall be advanced to each county that is eligible to receive an advancement from that tier in an equitable manner, such that each such county shall have the same proportion of the county's obligations paid through the combination of its property tax revenue available and its advancement from the county tax base relief fund.

(II) As used in subparagraph (I) of this paragraph (a):

(A) "County's obligations" means a county department's share of the overall cost of providing the assistance payments, food stamps (except the value of food stamp coupons), and social services activities delivered in the county, including the costs allocated to the administration of each, as described in section 26-1-122; and the county share of the administrative costs of medical assistance in the county, as described in section 25.5-1-122, C.R.S.

(B) "Property tax revenue available" means the amount of moneys that would be raised by a levy of 3.0 mills on the property valued for assessment in the county if moneys are insufficient to cover advancements from tier 1, the amount of moneys that would be raised by a levy of 2.5 mills on the property valued for assessment in the county if moneys are insufficient to cover advancements from tier 2, or the amount of moneys that would be raised by a levy of 2.0 mills on the property valued for assessment in the county if moneys are insufficient to cover advancements from tier 3.

(b) (I) The executive director of the department may, on or after May 1 of any fiscal year and before the forty-fifth day after the close of the fiscal year:

(A) Transfer unexpended general fund moneys in the county tax base relief fund line item of the general appropriation act to offset general fund over-expenditures in the county administration line in the general appropriation act; and

(B) Transfer unexpended general fund moneys in the county administration line in the general appropriation act to offset general fund over-expenditures in the county tax base relief fund line item of the general appropriation act.

(II) The transfers authorized by subparagraph (I) of this paragraph (b) shall be in addition to any other transfers within the department that are authorized by law or that are authorized in the general appropriation act and are required to implement appropriations conditioned on the distribution or transfer of the appropriated amounts.

(III) The total amount of moneys transferred pursuant to subparagraph (I) of this paragraph (b) shall not exceed one million dollars for any fiscal year.

(5) Each county eligible for county tax base relief fund moneys pursuant to this section shall only be responsible for an amount equal to the county's pro rata share of the general assembly's appropriation to the county tax base relief fund. If state and county appropriations are insufficient to meet the administrative and program costs of public assistance and the administrative costs of medical assistance and food stamps, then the executive director of the department of human services, the executive director of the department of health care policy and financing, and the state board of human services shall act pursuant to sections 26-1-121 (1)(c) and 26-1-122 (5) to reduce the rate of expenditure so that it matches the available funds.

(6) Repealed.



§ 26-1-126.5. Effect of supreme court's interpretation of section 26-1-126, creating the county contingency fund for public assistance and welfare programs

The general assembly hereby finds and declares that the Colorado supreme court decision entitled Colorado Department of Social Services v. Board of County Commissioners of the County of Pueblo and Samuel J. Corsentino, No. 83SA316, March 11, 1985, which interpreted section 26-1-126 to require the general assembly to fully fund the county contingency fund, leaving no discretion with the general assembly to determine annually the level of funding of said fund, has not been adopted by the general assembly. The general assembly specifically rejects this interpretation and any implication in such decision which would result in any state liability for amounts not appropriated for such fund in previous fiscal years.



§ 26-1-127. Fraudulent acts

(1) Any person who obtains or any person who willfully aids or abets another to obtain public assistance or vendor payments or medical assistance as defined in this title to which the person is not entitled or in an amount greater than that to which the person is justly entitled or payment of any forfeited installment grants or benefits to which the person is not entitled or in a greater amount than that to which the person is entitled, by means of a willfully false statement or representation, or by impersonation, or by any other fraudulent device, commits the crime of theft, which crime shall be classified in accordance with section 18-4-401 (2), C.R.S., and which crime shall be punished as provided in section 18-1.3-401, C.R.S., if the crime is classified as a felony, or section 18-1.3-501, C.R.S., if the crime is classified as a misdemeanor. To the extent not otherwise prohibited by state or federal law, any person violating the provisions of this subsection (1) is disqualified from participation in any public assistance program under article 2 of this title for one year for a first offense, two years for a second offense, and permanently for a third or subsequent offense. Such disqualification is mandatory and is in addition to any other penalty imposed by law.

(1.5) To the extent not otherwise prohibited by state or federal law, any person against whom a county department of social services or the state department obtains a civil judgment in a state or federal court of record in this state based on allegations that the person obtained or willfully aided and abetted another to obtain public assistance or vendor payments or medical assistance as defined in this title to which the person is not entitled or in an amount greater than that to which the person is justly entitled or payment of any forfeited installment grants or benefits to which the person is not entitled or in a greater amount than that to which the person is entitled, by means of a willfully false statement or representation, or by impersonation, or by any other fraudulent device, is disqualified from participation in any public assistance program under article 2 of this title for one year for a first incident, two years for a second incident, and permanently for a third or subsequent incident. Such disqualification is mandatory and is in addition to any other remedy available to a judgment creditor.

(2) (a) If, at any time during the continuance of public assistance under this title, the recipient thereof acquires any property or receives any increase in income or property, or both, in excess of that declared at the time of determination or redetermination of eligibility or if there is any other change in circumstances affecting the recipient's eligibility, it shall be the duty of the recipient to notify the county department within thirty days in writing or take steps to secure county assistance to prepare such notification in writing of the acquisition of such property, receipt of such income, or change in such circumstances; and any recipient of such public assistance who knowingly fails to do so commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. If such property or income is received infrequently or irregularly and does not exceed a total value of ninety dollars in any calendar quarter, such property or income shall be excluded from the thirty-day written reporting requirement but shall be reported at the time of the next redetermination of eligibility of a recipient.

(b) The county departments shall use an application form which contains appropriate and conspicuous notice of the penalties for fraud and shall deliver to each recipient, with the first check and each redetermination thereafter, a notice explaining what changes in circumstances require written notification to the county department under paragraph (a) of this subsection (2). The county department shall make available suitable forms which may be used for the purposes of this notification.

(3) Any recipient or vendor who falsifies any report required under this title commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(4) Subject to available appropriations, additional costs incurred by the district attorneys in enforcing this section shall be billed to the county departments in the judicial district in such proportion for each county as specified in section 20-1-302, C.R.S., and the county departments shall pay such costs as an expense of public assistance administration.

(5) Notwithstanding the provisions of this section, the state department, county departments, or district attorney may elect, in the alternative, to prosecute under the general criminal statutes.

(6) Repealed.



§ 26-1-127.5. Prevention of erroneous payments to prisoners - incentives

(1) In the event the identifying information transmitted to the state department and the county departments pursuant to section 17-26-118.5 (2), C.R.S., results in the termination of benefits from any program administered by the state department or county departments, the state department or county department shall pay as a reward to the sheriff ten percent of each of the following:

(a) Any portion of one month's benefit that would have been payable to the incarcerated recipient that consists of state or county moneys;

(b) Any portion of one month's benefit that would have been payable to the incarcerated recipient that consists of federal moneys granted to the state or counties, unless federal law prohibits the use of such grant moneys for the purpose specified in this subsection (1);

(c) Any portion of one month's benefit that would have been payable to the incarcerated recipient that consists of federal moneys made available by waiver for the purpose specified in this subsection (1).

(2) The executive director may apply for any federal waivers necessary to maximize the amount of the incentive payments to sheriffs.

(3) (a) Except as otherwise provided in paragraph (b) of this subsection (3), the state department or county departments shall not pay a reward to a sheriff for providing identifying information pursuant to subsection (1) of this section in connection with a participant in the Colorado works program, created pursuant to part 7 of article 2 of this title, unless the federal government permits any amount paid as a reward to qualify as an expenditure for the purposes of meeting the state maintenance of historic effort required pursuant to section 26-2-713.

(b) The state department or county departments shall not pay a reward as authorized under this section if the state or county costs of implementing the provisions of this section exceed the overall saving of state or county moneys that the state department or county departments estimate shall be realized by implementing this section.



§ 26-1-129. Comprehensive information - packet of aged services and programs - implementation

(1) The general assembly hereby finds and declares that, while numerous programs and services are available for the aged, their access to such programs and services is often fragmented due to a lack of knowledge and information, and, as a result, needs which could be met are not. The general assembly further finds that compiling a single information packet on all programs and services would assist the aged in utilizing these programs and services more effectively.

(2) (a) To assist the aged in utilizing existing programs and services for which they may become eligible at sixty-two years of age or older, the state department shall compile a list of all such programs at the federal, state, and local level.

(b) The state department shall supervise the compilation of an information packet containing information on the said programs and services, their eligibility requirements, mode of delivery, and application forms, and shall make a single copy of the compiled information available to specified local agencies serving the aged, including the county departments of social services and the area agencies on aging.

(c) The packet shall contain only the listing of federal, state, and local services and programs, referral agencies, information pamphlets, and application forms. It shall not contain any materials which represent or promote the aims of private agencies or organizations.

(3) The designated local agencies shall:

(a) Provide appropriate assistance to individuals utilizing the information packet; and

(b) Coordinate client referrals to community agencies serving the aged and to institutional and noninstitutional programs, services, and activities within the community, as appropriate.



§ 26-1-130. Applications for licenses - authority to suspend licenses - rules - definitions

(1) Every application by an individual for a license issued by the state department or any authorized agent of said department shall require the applicant's name, address, and social security number.

(2) The state department or any authorized agent of the state department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, and any rules promulgated in furtherance thereof, if the state department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the state department and rules promulgated by the state board for the implementation of this section and section 26-13-126.

(3) (a) The state department shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the state department and the state child support enforcement agency with respect to the implementation of this section and section 26-13-126.

(b) The appropriate rule-making body of the state department is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the state department or any authorized agent of said department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 26-1-132. Department of human services - rate setting - residential treatment service providers - monitoring and auditing - report - repeal

(1) In conjunction with the group of representatives convened by the state department pursuant to section 26-5-104 (6)(e) to review the rate-setting process for child welfare services, the state department shall develop a rate-setting process consistent with medicaid requirements for providers of residential treatment services in Colorado. The department of health care policy and financing shall approve the rate-setting process for rates funded by medicaid. The rate-setting process developed pursuant to this section may include:

(a) A range that represents a base-treatment rate for serving a child who is subject to out-of-home placement due to dependency and neglect, a child placed in a residential child care facility pursuant to the "Child Mental Health Treatment Act", article 67 of title 27, C.R.S., or a child who has been adjudicated a delinquent, which includes a defined service package to meet the needs of the child;

(b) A request for proposal to contract for specialized service needs of a child, including but not limited to: Substance use disorder treatment services, sex offender services, and services for the intellectually and developmentally disabled; and

(c) Negotiated incentives for achieving outcomes for the child as defined by the state department, counties, and providers.

(2) In auditing residential treatment providers, the state department shall apply compliance requirements and monitoring functions consistently across all division and monitoring teams.

(3) The rate-setting process developed by the state department, counties, and providers and approved by the department of health care policy and financing pursuant to subsection (1) of this section shall include a two- or three-year implementation timeline with implementation beginning in state fiscal year 2008-09.

(4) (a) (I) The state department, in conjunction with the counties and providers, shall submit an initial report to the joint budget committee of the general assembly on or before January 1, 2017, and every January 1 thereafter. The report must include the rate-setting process and the implementation timeline developed pursuant to this section.

(II) Pursuant to section 24-1-136 (11)(a)(I), this subsection (4)(a) is repealed, effective January 2, 2020.

(b) The department of health care policy and financing and the state department, in consultation with the group of representatives convened by the state department pursuant to section 26-5-104 (6)(e) to review the rate-setting process for child welfare services, shall review the rate-setting process every two years and shall submit any changes to the joint budget committee of the general assembly.



§ 26-1-133.5. Rental properties - fund created

(1) The executive director is authorized to rent surplus facilities on the campuses of the various institutions operated by the state department so long as the rentals are not prohibited by contractual agreement, state law, or other legal restrictions on the state department's possession or use of the property. The state department shall not enter into any lease agreement that would endanger the state's ownership of the property or that is expected to result in a financial loss to the state.

(2) All moneys collected from the rental of surplus facilities pursuant to subsection (1) of this section shall be transmitted to the state treasurer, who shall credit the same to the department of human services buildings and grounds cash fund, which fund is hereby created and referred to in this section as the "fund".

(3) The moneys in the fund shall be subject to annual appropriation by the general assembly to the state department to be used in operating, repairing, remodeling, or demolishing the facilities of any properties rented by the state department pursuant to subsection (1) of this section.

(4) Any moneys in the fund not expended for the purposes of subsection (3) of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.



§ 26-1-134. Home- and community-based services for persons with developmental disabilities - cooperation

It is the intent of the general assembly that the department of health care policy and financing and the state department cooperate to the maximum extent possible in designing, implementing, and administering the program authorized under part 4 of article 6 of title 25.5, C.R.S.



§ 26-1-135. Child welfare action committee - reporting - cash fund - created

(1) As part of the work done by the governor's child welfare action committee, created by executive order B 006 08, the state department shall make periodic reports of findings and recommendations, including a report of the child welfare action committee's initial recommendations, to the health and human services committees of the senate and the house of representatives, or any successor committees, and the joint budget committee on or before January 31, 2009.

(2) (a) (I) There is hereby created in the state treasury the child welfare action committee cash fund, referred to in this section as the "fund". The fund shall be comprised of moneys credited to the fund pursuant to subsection (3) of this section, and any other moneys appropriated to the fund. All interest earned on the investment of moneys in the fund shall be credited to the fund.

(II) Moneys in the fund are continuously appropriated to the department of human services to pay any necessary expenses related to the governor's child welfare action committee, created by executive order B 006 08, and the implementation of any recommendations of the committee.

(III) Any moneys credited to the fund and unexpended at the end of a fiscal year shall remain in the fund and shall not revert to the general fund.

(b) and (c) Repealed.

(3) The state department is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this section; except that no gift, grant, or donation may be accepted if it is subject to conditions that are inconsistent with this section or any other law of the state. All private and public moneys received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the child welfare action committee cash fund, created in subsection (2) of this section.



§ 26-1-136. Persons in a department of human services facility - medical benefits application assistance - county of residence - rules

(1) (a) Beginning as soon as practicable, but no later than January 1, 2009, no later than one hundred twenty days prior to release, state department facility personnel shall assist the following persons in applying for medical assistance pursuant to part 1 or 2 of article 5 of title 25.5, C.R.S.:

(I) A person who was receiving medical assistance pursuant to section 25.5-5-101 (1)(f) or 25.5-5-201 (1)(j), C.R.S., immediately prior to entering the state department facility and is likely to be terminated from receiving medical assistance while committed or otherwise placed or is reasonably expected to meet the eligibility criteria specified in section 25.5-5-101 (1)(f) or 25.5-5-201 (1)(j), C.R.S., upon release; and

(II) (A) A person who is committed to a state department facility pursuant to part 1 of article 8 of title 16, C.R.S.; or

(B) A person who is a patient or a juvenile who is placed in a state department facility pursuant to court order.

(b) If the person is committed or placed for less than one hundred twenty days, state department personnel shall make a reasonable effort to assist the person in applying for medical assistance as soon as practicable.

(2) As soon as practicable, but no later than January 1, 2009, no later than one hundred twenty days prior to release, state department facility personnel shall assist the following persons in applying for supplemental security income benefits under Title II of the federal "Social Security Act", 42 U.S.C. sec. 301, et seq., as amended, and in any associated appeals process:

(a) A person who was eligible for supplemental security income benefits under Title II of the federal "Social Security Act", 42 U.S.C. sec. 301, et seq., as amended, immediately prior to entering the state department facility and is likely to be terminated from receiving supplemental security income benefits while committed or otherwise placed, or is reasonably expected to meet the eligibility criteria for supplemental security income benefits upon release; and

(b) (I) A person who is committed to a state department facility pursuant to part 1 of article 8 of title 16, C.R.S.; or

(II) A person who is a patient who is placed in a state department facility pursuant to court order.

(3) The department of health care policy and financing shall provide information and training on medical assistance eligibility requirements and assistance to the facility personnel at each facility to assist in and expedite the application process for medical assistance for a person held in custody who meets the requirements of paragraph (a) of subsection (1) of this section.

(4) The state department shall provide information and education regarding the supplemental security income systems and application processes to personnel at each facility.

(5) (a) For purposes of determining eligibility pursuant to section 25.5-4-205, C.R.S., the county of residence of the person shall be the county specified by the person as his or her county of residence upon release.

(b) The executive director of the department of health care policy and financing shall promulgate rules to simplify the processing of applications for medical assistance pursuant to paragraph (a) of subsection (1) of this section and to allow a person determined to be eligible for such medical assistance to access the medical assistance upon release and thereafter. If a county department determines that a person is eligible for medical assistance, the county shall enroll the person in medicaid effective upon his or her release. At the time of the person's release, the facility personnel shall give the person information and paperwork necessary for the person to access medical assistance. The information shall be provided to the facility by the applicable county department.

(c) Each state department facility shall attempt to enter into prerelease agreements with local social security administration offices, and, if appropriate, the county department or the department of health care policy and financing in order to:

(I) Simplify the processing of applications for medical assistance or for supplemental security income to enroll, effective upon release, a person who is eligible for medical assistance pursuant to section 25.5-5-101 (1)(f) or 25.5-5-201 (1)(j), C.R.S.; and

(II) Provide the person with the information and paperwork necessary to access medical assistance immediately upon release.



§ 26-1-137. Persons committed to or placed in a department of human services facility - prohibition against the use of restraints on pregnant women

(1) As used in this section, "facility staff" means the staff of a state department facility or facility supervised by the executive director.

(2) Facility staff, in restraining a woman who is committed to or placed pursuant to this title or title 27, C.R.S., in a state department facility or a facility supervised by the executive director, shall use the least restrictive restraint necessary to ensure safety if the facility staff have actual knowledge or a reasonable belief that the woman is pregnant. The requirement that staff use the least restrictive restraints necessary to ensure safety shall continue during postpartum recovery and transport to or from a facility.

(3) (a) (I) Facility staff or medical staff shall not use restraints of any kind on a pregnant woman during labor and delivery of the child; except that staff may use restraints if:

(A) The medical staff determine that restraints are medically necessary for safe childbirth;

(B) The facility staff or medical staff determine that the woman presents an immediate and serious risk of harm to herself, to other patients, or to medical staff; or

(C) The facility staff determine that the woman poses a substantial risk of escape that cannot reasonably be reduced by the use of other existing means.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (a) to the contrary, under no circumstances shall staff use leg shackles or waist restraints on a pregnant woman during labor and delivery of the child, postpartum recovery while in a medical facility, or transport to or from a medical facility for childbirth.

(b) The facility or medical staff authorizing the use of restraints on a pregnant woman during labor or delivery of the child shall make a written record of the use of restraints, which record shall include, at a minimum, the type of restraint used, the circumstances that necessitated the use of the restraint, and the length of time the restraint was used. The state department shall retain the record for a minimum of five years and shall make the record available for public inspection with individually identifying information redacted from the record unless the woman who is the subject of the record gives prior written consent for the public release of the record. The written record of the use of restraint shall not constitute a medical record under state or federal law.

(4) After childbirth and upon return to a state department facility or a facility supervised by the executive director, the woman shall be entitled to have a member of the state department's medical staff present during any strip search.

(5) When a woman's pregnancy is determined, the facility staff shall inform a pregnant woman committed to or placed in a state department facility or a facility supervised by the executive director in writing in a language and in a manner understandable to the woman of the provisions of this section concerning the use of restraints and the presence of medical staff during a strip search.

(6) The executive director shall ensure that facility staff receive adequate training concerning the provisions of this section.



§ 26-1-138. Memorandum of understanding - notification of risk - rules

(1) On or before July 1, 2011, the department of human services and the department of education shall enter into a memorandum of understanding, pursuant to section 22-2-139, C.R.S., concerning the enrollment of students in the public school system from a state-licensed day treatment facility, facility school, or hospital licensed or certified pursuant to section 25-3-101, C.R.S.

(2) The state board may promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., concerning the implementation of the memorandum of understanding, including but not limited to rules regarding notification of and sharing of information as described in section 22-2-139, C.R.S.



§ 26-1-139. Child fatality and near fatality prevention - legislative declaration - process - department of human services child fatality review team - reporting - rules - definitions

(1) The general assembly hereby finds and declares that:

(a) It is of the utmost importance and a community responsibility to mitigate the incidents of egregious abuse or neglect, near fatalities, or fatalities of children in the state due to abuse or neglect. Professionals from disparate disciplines share responsibilities for the safety and well-being of children as well as expertise that can promote that safety and well-being. Multidisciplinary reviews of the incidents of egregious abuse or neglect, near fatalities, or fatalities of children due to abuse or neglect can lead to a better understanding of the causes of such tragedies and, more importantly, methods of mitigating future incidents of egregious abuse or neglect, near fatalities, or fatalities.

(b) There is a need for agency transparency and accountability to the public regarding an incident of egregious abuse or neglect against a child, a near fatality, or a child fatality that involves a suspicion of abuse or neglect when the child or family has had previous involvement, as defined in paragraph (c) of subsection (2) of this section, with the state or county within three years prior to the incident.

(c) There is a need for a multidisciplinary team to conduct in-depth case reviews after an incident of egregious abuse or neglect against a child, a near fatality, or a child fatality that involves a suspicion of abuse or neglect and when the child or family has had previous involvement, as defined in paragraph (c) of subsection (2) of this section, within three years prior to the incident. The multidisciplinary reviews would complement that of the review conducted by the Colorado state child fatality prevention review team in the department of public health and environment pursuant to article 20.5 of title 25, C.R.S. The goal of the multidisciplinary review shall not be to affix blame, but rather to improve understanding of why the incidents of egregious abuse or neglect against a child, near fatalities, or fatalities of a child due to abuse or neglect occur, to identify and understand where improvements can be made in the delivery of child welfare services, and to develop recommendations for mitigation of future incidents of egregious abuse or neglect against a child, near fatalities, or fatalities of a child due to abuse or neglect.

(d) It is the intent of the general assembly to codify the department of human services child fatality review team as well as modify certain aspects of its processes to promote an understanding of the causes of each incident of egregious abuse or neglect, near fatality, or fatality of a child due to abuse or neglect, identify systemic deficiencies in the delivery of services and supports to children and families, and recommend changes to help mitigate future incidents of egregious abuse or neglect against a child, near fatalities, or fatalities of children due to abuse or neglect.

(e) It is further the intent of the general assembly to comply with the federal "Child Abuse Prevention and Treatment Reauthorization Act of 2010", Pub.L. 111-320, which requires states to allow for public disclosure of the findings or information about a case of child abuse or neglect that resulted in a child fatality or near fatality, and to include in the disclosure the age, gender, and race or ethnicity of the child to better understand trends and patterns of child fatalities in Colorado as they relate to age, gender, and race or ethnicity.

(2) As used in this section, unless the context otherwise requires:

(a) "Incident of egregious abuse or neglect" means an incident of suspected abuse or neglect involving significant violence, torture, use of cruel restraints, or other similar, aggravated circumstances that may be further defined in rules promulgated by the state department pursuant to this section.

(b) "Near fatality" means a case in which a physician determines that a child is in serious, critical, or life-threatening condition as the result of sickness or injury caused by suspected abuse, neglect, or maltreatment.

(c) "Previous involvement" means a situation in which the county department has received a referral, responded to a report, opened an assessment, provided services, or opened a case in the Colorado TRAILS system that is related to the provision of child welfare services, as defined in section 26-5-101 (3).

(d) "Suspicious fatality or near fatality" means a fatality or near fatality that is more likely than not to have been caused by abuse or neglect.

(e) "Team" means the department of human services child fatality review team established in rules promulgated pursuant to section 26-1-111 and codified pursuant to subsection (3) of this section.

(3) There is hereby established in the state department the department of human services child fatality review team. The team shall have the following objectives:

(a) To assess the records of each case in which a suspicious incident of egregious abuse or neglect against a child, near fatality, or child fatality due to abuse or neglect occurred and the child or family had previous involvement, as defined in paragraph (c) of subsection (2) of this section, within three years prior to the incident of egregious abuse or neglect against a child, near fatality, or fatality of a child due to abuse or neglect;

(b) To understand the causes of the reviewed incidents of egregious abuse or neglect against a child, near fatalities, or child fatalities;

(c) To identify any gaps or deficiencies that may exist in the delivery of services to children and their families by public agencies that are designed to mitigate future child abuse, neglect, or death; and

(d) To make recommendations for changes to laws, rules, and policies that will support the safe and healthy development of Colorado's children.

(4) The team shall have the following duties:

(a) To review the circumstances around the incident of egregious abuse or neglect against a child, near fatality, or child fatality;

(b) To review the services provided to the child, the child's family, and the perpetrator by the county department for any county with which the family has had previous involvement, as defined in paragraph (c) of subsection (2) of this section, within three years prior to the incident of egregious abuse or neglect against a child, near fatality, or fatality of a child due to abuse or neglect;

(c) To review records and interview individuals, as deemed necessary and not otherwise prohibited by law, involved with or having knowledge of the facts of the incident of egregious abuse or neglect against a child, near fatality, or fatality of a child due to abuse or neglect, including but not limited to all other state and local agencies having previous involvement, as defined in paragraph (c) of subsection (2) of this section, within three years prior to the incident of egregious abuse or neglect against a child, near fatality, or fatality of a child due to abuse or neglect;

(d) To review the county department's compliance with statutes, regulations, and relevant policies and procedures that are directly related to the incident of egregious abuse or neglect against a child, near fatality, or fatality;

(e) To identify strengths and best practices of service delivery to the child and the child's family;

(f) To identify factors that may have contributed to conditions leading to the incident of egregious abuse or neglect against a child, near fatality, or fatality, including, but not limited to, lack of or unsafe housing, family and social supports, educational life, physical health, emotional and psychological health, and other safety, crisis, and cultural or ethnic issues;

(g) To review supports and services provided to siblings, family members, and agency staff after the incident of egregious abuse or neglect against a child, near fatality, or fatality;

(h) To identify the quality and sufficiency of coordination between state and local agencies;

(i) To develop and distribute the following reports, the content of which shall be determined by rules promulgated by the state department pursuant to subsection (7) of this section:

(I) On or before July 1, 2014, and on or before each July 1 thereafter, an annual child fatality and near fatality review report, absent confidential information, summarizing the reviews required by subsection (5) of this section conducted by the team during the previous year. The report must also include annual policy recommendations based on the collection of reviews required by subsection (5) of this section. The recommendations must address all systems involved with children and follow up on specific system recommendations from prior reports that address the strengths and weaknesses of child protection systems in Colorado. The team shall post the annual child fatality and near fatality review report on the state department's website and distribute it to the Colorado state child fatality prevention review team established in the department of public health and environment pursuant to section 25-20.5-406, C.R.S., the governor, the health and human services committee of the senate, and the public health care and human services committee of the house of representatives, or any successor committees. The annual child fatality and near fatality review report must be prepared within existing resources.

(II) The final confidential, case-specific review report required pursuant to subsection (5) of this section for each child fatality, near fatality, or incident of egregious abuse or neglect. The final confidential, case-specific review report shall be submitted to the Colorado state child fatality prevention review team established in the department of public health and environment pursuant to section 25-20.5-406, C.R.S.

(III) A case-specific executive summary, absent confidential information, of each incident of egregious abuse or neglect against a child, near fatality, or child fatality reviewed. The team shall post the case-specific executive summary on the state department's website.

(5) (a) Each county department shall report to the state department any suspicious incident of egregious abuse or neglect against a child, near fatality, or fatality of a child due to abuse or neglect within twenty-four hours of becoming aware of the incident of egregious abuse or neglect against a child, near fatality, or fatality of a child due to abuse or neglect. If the county department has had previous involvement, as defined in paragraph (c) of subsection (2) of this section, within three years prior to the incident of egregious abuse or neglect against a child, near fatality, or fatality of a child due to abuse or neglect, the county department shall provide the state department with all relevant reports and documentation regarding its previous involvement with the child within sixty calendar days after becoming aware of the incident of egregious abuse or neglect against a child, near fatality, or fatality of a child due to abuse or neglect. The state department may grant, at its discretion, an extension to a county department for delays outside of the county department's control regarding the receipt of all relevant reports and information critical to an effective review, including but not limited to the final autopsy and law enforcement reports, until such documents can be made available for review by the team.

(b) Within three business days after receiving from a county department the information provided under paragraph (a) of this subsection (5), the department shall disclose to the public that information has been received, whether the department is conducting a review of the incident, whether the child was in his or her own home or in foster care, as defined in section 19-1-103 (51.3), C.R.S., and the child's gender and age. The department may disclose the scope of the review.

(c) The team shall complete its review of each incident of egregious abuse or neglect, near fatality, or fatality of a child due to abuse or neglect, draft a confidential, case-specific review report, and submit the draft report to any county department with previous involvement, as defined in paragraph (c) of subsection (2) of this section, within fifty-five calendar days after the review team meeting. Any county department with previous involvement, as defined in paragraph (c) of subsection (2) of this section, has thirty calendar days after the completion of the draft confidential, case-specific review report to review the draft confidential, case-specific review report and provide a written response to be included in the final confidential, case-specific review report. A confidential, case-specific review report must be finalized and submitted pursuant to paragraph (e) of this subsection (5) no more than thirty calendar days after the county department's response is received by the team or upon confirmation in writing from the county department that a written response will not be provided.

(d) The proceedings, records, opinions, and deliberations of the department of human services child fatality review team shall be privileged and shall not be subject to discovery, subpoena, or introduction into evidence in any civil action in any manner that would directly or indirectly identify specific persons or cases reviewed by the state department or county department. Nothing in this paragraph (d) shall be construed to restrict or limit the right to discover or use in any civil action any evidence that is discoverable independent of the proceedings of the department of human services child fatality review team.

(e) The team shall provide the final confidential, case-specific review report to the executive director, the director for any county or community agency referenced in the report, the county board of human services of any county department with previous involvement, as defined in paragraph (c) of subsection (2) of this section, the legislative members of the team appointed pursuant to paragraph (f) of subsection (6) of this section, and the department of public health and environment.

(f) The state department shall post on its website, within seven business days after the report's finalization, a case-specific executive summary of the final confidential, case-specific review report, absent confidential information as described in paragraph (i) of this subsection (5), of each incident of egregious abuse or neglect against a child, near fatality, or child fatality reviewed pursuant to this section.

(g) The case-specific executive summary for a child who was not in foster care, as defined in section 19-1-103 (51.3), C.R.S., at the time of the fatality must include:

(I) The child's name, date of birth, and date of fatality;

(II) The age, gender, and race or ethnicity of the child and a description of the child's family, including the birth order of the child whose death is being reviewed;

(III) A statement of any child welfare services, as defined in section 26-5-101 (3), and any other government assistance or services that were being provided to the child and are recorded in the state's human services case management systems, including TRAILS, the Colorado benefits management system, or the Colorado child care automated tracking system, any member of the child's family, or the person suspected of the abuse or neglect;

(IV) The date of the last contact between the agency providing any child welfare service and the child, the child's family, or the person suspected of the abuse or neglect;

(V) The age, income level, and education level of the legal caretaker at the time of the fatality;

(VI) Information on the person or persons caring for the child at the time of the fatality; and

(VII) Any other information required by rules promulgated by the state department pursuant to subsection (7) of this section.

(h) The case-specific executive summary for a child who was in foster care, as defined in section 19-1-103 (51.3), C.R.S., at the time of the incident must include:

(I) The child's name, date of birth, and date of fatality;

(II) The age, gender, and race or ethnicity of the child;

(III) A description of the foster care placement;

(IV) The licensing history of the foster care placement;

(V) A statement of any child welfare services, as defined in section 26-5-101 (3), and any other government assistance or services that were being provided to the child and are recorded in the state's human services case management systems, including TRAILS, the Colorado benefits management system, or the Colorado child care automated tracking system, any member of the child's family, or the person suspected of the abuse or neglect;

(VI) The date of the last contact between the agency providing any child welfare service and the child, the child's family, or the person suspected of the abuse or neglect; and

(VII) Any other information required by rules promulgated by the state department pursuant to subsection (7) of this section.

(i) The case-specific executive summary or other release or disclosure of information pursuant to this section shall not include:

(I) Any information that would reveal the identity of the child who is the subject of the executive summary, any member of the child's family, any member of the child's household who is a child, or any caregiver of the child;

(II) Any information that would reveal the identity of the person suspected of the abuse or neglect or any employee of any agency that provided child welfare services, as defined in section 26-5-101 (3), to the child or that participated in the investigation of the incident of fatality, near fatality, or egregious abuse or neglect;

(III) Any information that would reveal the identity of a reporter or of any other person who provides information relating to the incident of fatality, near fatality, or egregious abuse or neglect;

(IV) Any information which, if disclosed, would not be in the best interests of the child who is the subject of the report, any member of the child's family, any member of the child's household who is a child, or any caregiver of the child, as determined by the state department in consultation with the county that reported the incident of fatality, near fatality, or egregious abuse or neglect and the district attorney of the county in which the incident occurred, and after balancing the interests of the child, family, household member, or caregiver in avoiding the stigma that might result from disclosure against the interest of the public in obtaining the information.

(V) Any information for which disclosure is not authorized by state law or rule or federal law or regulation.

(j) The state department may not release the case-specific executive summary if the state department, in consultation with the county, determines that making the executive summary available would jeopardize any of the following:

(I) Any ongoing criminal investigation or prosecution or a defendant's right to a fair trial; or

(II) Any ongoing or future civil investigation or proceeding or the fairness of such proceeding.

(k) If at any point in the review process it is determined that the incident of egregious abuse or neglect against a child, near fatality, or fatality is not the result of abuse or neglect, the review shall cease.

(l) The state department or any county department may release to the public any information at any time to correct any inaccurate information reported in the news media, so long as the information released by the state department or county department is not explicitly in conflict with federal law, is not contrary to the best interest of the child who is the subject of the report, or his or her siblings, is in the public's best interest, and is consistent with the federal "Child Abuse Prevention and Treatment Reauthorization Act of 2010", Pub.L. 111-320.

(6) The team consists of up to twenty members, appointed on or before September 30, 2011, as follows:

(a) Three members from the state department, appointed by the executive director;

(b) Two members from the department of public health and environment, appointed by the executive director of said department;

(c) Three members representing county departments, appointed by a statewide organization representing county commissioners;

(d) At least eight additional multidisciplinary members, to be appointed by the members described in paragraphs (a) to (c) of this subsection (6), including but not limited to representatives from the office of the child protection ombudsman and from the fields of child protection, physical medicine, mental health, education, law enforcement, district attorneys, child advocacy, and any others as deemed appropriate;

(e) For the purposes of participating in a specific case review, additional members may be appointed at the discretion of the members described in paragraphs (a) to (c) of this subsection (6) to represent agencies involved with the child or the child's family in the twelve months prior to the incident of egregious abuse or neglect against a child, a near fatality, or fatality; and

(f) Two members of the general assembly, one appointed by the majority leader of the senate and one appointed by the majority leader of the house of representatives; except that, if the majority leaders are from the same political party, the minority leader of the house of representatives shall appoint the second member. The members appointed pursuant to this paragraph (f) are nonvoting members and are not required to be present at any meeting of the team.

(6.5) Members of the team serve three-year terms and are eligible for reappointment upon the expiration of the terms. Vacancies shall be filled in a manner and within a time frame to be determined by rules promulgated by the state department pursuant to subsection (7) of this section; except that any vacancy of a member appointed pursuant to paragraph (f) of subsection (6) of this section shall be filled by the appointing authority.

(6.7) The members of the team appointed pursuant to paragraph (f) of subsection (6) of this section are entitled to receive compensation and reimbursement of expenses as provided in section 2-2-326, C.R.S.

(7) The state department shall promulgate additional rules, as necessary, for the implementation of this section, including but not limited to the confidentiality of information in incidents of egregious abuse or neglect against a child, near fatalities, or child fatalities.



§ 26-1-140. State exception to HIPAA - significant threat to schools - legislative declaration - repeal

(1) The general assembly hereby declares that, for the health and safety of Colorado schools and their students, teachers, and other school personnel, a policy enabling mental health professionals and school officials to share appropriate information in a responsible manner is necessary and serves a compelling need related to public health, safety, and welfare. Furthermore, the general assembly declares that sharing appropriate information is warranted when legitimate privacy concerns are outweighed by the need to protect schools and their students and staff.

(2) Within thirty days after May 18, 2016, the department of human services shall apply for an exception to the privacy rule under the federal "Health Insurance Portability and Accountability Act of 1996" (HIPAA), as amended, Pub.L. 104-191, in the manner specified in 45 CFR 160.204, to allow mental health professionals to disclose confidential communications with their clients in accordance with section 12-43-218 (2)(d), C.R.S.

(3) This section is repealed, effective December 31, 2017.






Part 2 - Programs Administered by the Department

§ 26-1-201. Programs administered - services provided - department of human services

(1) This section specifies the programs to be administered and the services to be provided by the department of human services. These programs and services include the following:

(a) Programs related to substance abuse and substance use disorders, as specified in article 80 of title 27;

(b) Programs related to alcohol abuse and alcohol use disorders, as specified in article 81 of title 27;

(c) Programs related to prevention, education, and treatment for substance abuse and substance use disorders, as specified in article 82 of title 27;

(d) Public assistance programs, as specified in article 2 of this title;

(e) Protective services for adults at risk of mistreatment or self-neglect, as specified in article 3.1 of this title;

(f) Child welfare services, as specified in article 5 of this title;

(g) The "Colorado Family Preservation Act", as specified in article 5.5 of this title;

(h) The "Child Care Licensing Act", as specified in article 6 of this title;

(i) The subsidization of adoption program, as specified in article 7 of this title;

(j) The domestic abuse programs, as specified in article 7.5 of this title;

(k) The homeless prevention activities program, as specified in article 7.8 of this title;

(l) Repealed.

(m) Independent living programs, as specified in article 8.1 of this title;

(n) The products of the rehabilitation center for the visually impaired program, as specified in article 8.2 of this title;

(o) The blind-made products program, as specified in article 8.3 of this title;

(p) to (r) Repealed.

(s) The "Older Coloradans' Act", as specified in article 11 of this title;

(t) The "Colorado Long-term Care Ombudsman Act", as specified in article 11.5 of this title;

(u) The state homes for the aged, as specified in article 12 of this title;

(v) The "Colorado Child Support Enforcement Act", as specified in article 13 of this title;

(w) The "Colorado Administrative Procedure Act for the Establishment and Enforcement of Child Support", as specified in article 13.5 of this title;

(x) Programs for the care and treatment of persons with mental health disorders, as specified in article 65 of title 27;

(y) Programs, services, and supports for persons with intellectual and developmental disabilities, as specified in article 10.5 of title 27, C.R.S.;

(z) Charges for patients, as set forth in article 92 of title 27, C.R.S.;

(aa) The Colorado mental health institute at Pueblo, as specified in article 93 of title 27, C.R.S.; and

(bb) The Colorado mental health institute at Fort Logan, as specified in article 94 of title 27, C.R.S.






Part 3 - Colorado Traumatic Brain Injury Program

§ 26-1-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Board" means the Colorado traumatic brain injury trust fund board created pursuant to section 26-1-302.

(2) "Program" means the services provided pursuant to sections 26-1-303 and 26-1-304.

(3) "Traumatic brain injury" means injury to the brain caused by physical trauma resulting from but not limited to incidents involving motor vehicles, sporting events, falls, blast injuries, and physical assaults. Documentation of traumatic brain injury shall be based on adequate medical history, neurological examination, including mental status testing or neuropsychological evaluation. Where appropriate, neuroimaging may be used to support the diagnosis. A traumatic brain injury shall be of sufficient severity to produce partial or total disability as a result of impaired cognitive ability and physical function.

(4) "Trust fund" means the Colorado traumatic brain injury trust fund created in section 26-1-309.



§ 26-1-302. Colorado traumatic brain injury trust fund board - creation - powers and duties

(1) There is hereby created the Colorado traumatic brain injury trust fund board within the state department of human services. The board shall exercise its powers and duties as if transferred by a type 2 transfer.

(2) The board shall be composed of:

(a) The executive director of the state department of human services or the executive director's designee;

(b) The president of a state brain injury association or the president's designee, who shall be appointed by the executive director of the state department of human services;

(c) The executive director of the department of public health and environment or the executive director's designee; and

(d) No more than ten additional persons with an interest and expertise in the area of traumatic brain injury whom the governor shall appoint with the consent of the senate. The additional board members may include, but need not be limited to, any combination of the following professions or associations with traumatic brain injury:

(I) Physicians with experience and strong interest in the provision of care to persons with traumatic brain injuries, including but not limited to neurologists, neuropsychiatrists, physiatrists, or other medical doctors who have direct experience working with persons with traumatic brain injuries;

(II) Social workers, nurses, neuropsychologists, or clinical psychologists who have experience working with persons with traumatic brain injuries;

(III) Rehabilitation specialists, such as speech pathologists, vocational rehabilitation counselors, occupational therapists, or physical therapists, who have experience working with persons with traumatic brain injuries;

(IV) Clinical research scientists who have experience evaluating persons with traumatic brain injuries;

(V) Civilian or military persons with traumatic brain injuries or family members of such persons with traumatic brain injuries;

(VI) Persons whose expertise involves work with children with traumatic brain injuries; or

(VII) Persons who have experience and specific interest in the needs of and services for persons with traumatic brain injuries.

(3) Board members shall not be compensated for serving on the board, but may be reimbursed for all reasonable expenses related to such members' work for the board.

(4) Initial appointments to the board shall be made no later than March 1, 2003. The terms of appointed board members shall be three years; except that the terms of the appointed members who are initially appointed shall be staggered by the governor to end as follows:

(a) Four members on June 30, 2004;

(b) Three members on June 30, 2005; and

(c) Three members on June 30, 2006.

(5) No member may serve more than two consecutive terms.

(6) The appointed members of the board shall, to the extent possible, represent rural and urban areas of the state.

(7) The board shall annually elect, by majority vote, a chairperson from among the board members who shall act as the presiding officer of the board.

(8) (a) The board shall promulgate reasonable policies and procedures pertaining to the operation of the trust fund.

(b) The board may contract with entities to provide all or part of the services described in this part 3 for persons with traumatic brain injuries.

(c) The board may accept and expend gifts, grants, and donations for operation of the program.

(d) The board shall use trust fund moneys collected pursuant to sections 30-15-402 (3), 42-4-1307 (10)(c), and 42-4-1701 (4)(e), C.R.S., to provide direct services to persons with traumatic brain injuries, support research, and support education grants to increase awareness and understanding of issues and needs related to traumatic brain injury.

(9) Articles 4, 5, and 6 of title 25.5, C.R.S., shall not apply to the promulgation of any policies or procedures authorized by subsection (8) of this section.



§ 26-1-303. Administering entity for services for persons with traumatic brain injuries

(1) An administering entity under contract pursuant to section 26-1-302 may perform all or part of the administrative, eligibility, case management, and claims payment functions relating to the program, including:

(a) Assuring timely payment of grants or requests, including:

(I) Making available information relating to the proper manner of submitting a grant or request for benefits to the program and providing forms upon which submissions shall be made;

(II) Evaluating the eligibility of each grant or request for payment pursuant to guidelines established by the board;

(III) Notifying each applicant, within thirty days after receiving a properly completed and executed proof of grant or request, whether the grant or request is accepted or rejected;

(IV) Ensuring that each accepted grant or request is paid within forty-five days after its acceptance;

(b) Paying grant or request expenses from the moneys in the trust fund; and

(c) Determining the expense of administration and the paid and incurred losses for each year and reporting such information to the board.

(2) The administering entity shall be paid in compliance with policies and procedures established by the board.

(3) If the board does not contract with an administering entity to provide all or part of the services described in this part 3 for persons with traumatic brain injuries, the department shall undertake to provide such services to the best of its ability.



§ 26-1-304. Services for persons with traumatic brain injuries - limitations - covered services

(1) The board shall determine the percentage of moneys credited to the trust fund to be spent annually on direct services for persons with traumatic brain injuries; however, no less than fifty-five percent of the moneys annually credited to the trust fund pursuant to sections 30-15-402 (3), 42-4-1307 (10)(c), and 42-4-1701 (4)(e), C.R.S., shall be used to provide direct services to persons with traumatic brain injuries.

(2) To be eligible for assistance from the trust fund, an individual shall have exhausted all other health or rehabilitation benefit funding sources that cover the services provided by the trust fund. An individual shall not be required to exhaust all private funds in order to be eligible for the program. Individuals who have continuing health insurance benefits, including, but not limited to, medical assistance pursuant to articles 4, 5, and 6 of title 25.5, C.R.S., may access the trust fund for services that are necessary but that are not covered by a health benefit plan, as defined in section 10-16-102 (32), C.R.S., or any other funding source.

(3) (a) All individuals receiving assistance from the trust fund shall receive case management services from the designated entity pursuant to section 26-1-303 or the department.

(b) The case management agency, in coordination with the eligible individual, the individual's family or guardian, and the individual's physician, shall include in each case plan a process by which the eligible individual may receive necessary care, which may include respite care, if the eligible individual's service provider is unavailable due to an emergency situation or unforeseen circumstances. The eligible individual and the individual's family or guardian shall be duly informed by the case management agency of these alternative care provisions at the time the case plan is initiated.

(4) The board may monitor, and, if necessary, implement criteria to ensure that there are no abuses in expenditures, including, but not limited to, reasonable and equitable provider's fees and services.

(5) (a) Services covered by the trust fund may include, but shall not be limited to:

(I) Case management;

(II) Community residential services;

(III) Structured day program services;

(IV) Psychological and mental health services for the individual with the traumatic brain injury and the individual's family;

(V) Prevocational services;

(VI) Supported employment;

(VII) Companion services;

(VIII) Respite care;

(IX) Occupational therapy;

(X) Speech and language therapy;

(XI) Cognitive rehabilitation;

(XII) Physical rehabilitation; and

(XIII) One-time home modifications.

(b) Covered services shall not include institutionalization, hospitalization, or medications.



§ 26-1-305. Education about traumatic brain injury

The board shall determine the percentage of moneys credited to the trust fund to be spent annually on education related to traumatic brain injuries; however, no less than five percent of the moneys annually credited to the trust fund pursuant to sections 30-15-402 (3), 42-4-1307 (10)(c), and 42-4-1701 (4)(e), C.R.S., shall be used to provide education related to increasing the understanding of traumatic brain injury.



§ 26-1-306. Research related to treatment of traumatic brain injuries - grants

(1) The board shall determine the percentage of moneys credited to the trust fund to be spent annually on research related to traumatic brain injuries; however, no less than twenty-five percent of the moneys annually credited to the trust fund pursuant to sections 30-15-402 (3), 42-4-1307 (10)(c), and 42-4-1701 (4)(e), C.R.S., shall be used to support research related to the treatment and understanding of traumatic brain injuries.

(2) The board shall award grants. Persons interested in a grant shall apply to the board in a manner prescribed by the board. The board may consult with educational institutions or other private institutions within Colorado and nationally regarding the merit of an application for a grant. The board shall determine the time frames and administration of the grant program.



§ 26-1-307. Administrative costs

The administrative expenses of the board and the state department shall be paid from moneys in the trust fund. The joint budget committee shall annually appropriate moneys from the trust fund to pay for the administrative expenses of the program.



§ 26-1-308. General fund moneys

Except for initial computer programing costs for the department of revenue, it is the intent of the general assembly that no general fund moneys be appropriated for the implementation, operation, or administration of the trust fund and the services provided by the trust fund.



§ 26-1-309. Trust fund

(1) There is hereby created in the state treasury the Colorado traumatic brain injury trust fund. The trust fund shall consist of any moneys collected from surcharges assessed pursuant to sections 30-15-402 (3), 42-4-1307 (10)(c), and 42-4-1701 (4)(e), C.R.S. The moneys in the trust fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of this part 3.

(2) Gifts, grants, donations, or any other moneys that may be made available may be accepted by the trust fund or the board for purposes of the trust fund.

(3) The trust fund shall be a continuing trust fund. All interest earned upon moneys in the trust fund and deposited or invested may be invested in the types of investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S.

(4) The trust fund revenue and its reserves shall be used solely for the purposes and in the manner described in sections 26-1-304 to 26-1-307.

(5) All unexpended and unencumbered moneys remaining in the trust fund shall remain in the trust fund.



§ 26-1-310. Reports to the general assembly

Notwithstanding section 24-1-136 (11)(a)(I), on September 1, 2009, and each September 1 thereafter, the board shall provide a report to the joint budget committee and the health and human services committees of the house of representatives and the senate, or any successor committees, on the operations of the trust fund, the moneys expended, the number of individuals with traumatic brain injuries offered services, the research grants awarded and the progress on such grants, and the educational information provided pursuant to this article.






Part 4 - Autism Commission



Part 5 - Task Force on Children Conceived by Rape

§ 26-1-501. (Repealed)

(2) Section 26-1-501 provided for the repeal of this part 5, effective January 1, 2014. (See L. 2013, p. 2062.)






Part 6 - Respite Care Task Force



Part 7 - Respite Care

§ 26-1-701. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) On January 29, 2016, the respite care task force, created in section 26-1-601, completed a report with recommendations that was presented to the general assembly;

(b) The implementation of the recommendations would benefit those in need of respite care throughout the life span of those in need of care;

(c) It is widely recognized that caregivers often work twenty-four hours per day, seven days per week to provide services and may lack support and tools to live their best lives;

(d) Caregivers need access to quality and competent respite care; and

(e) Caregivers need to trust and depend upon individuals providing respite care services.

(2) Therefore, it is the intent of the general assembly to allocate state funds to implement recommendations of the respite care task force.



§ 26-1-702. Duties of the state department - contract to implement program - reporting requirement

(1) The state department shall use a competitive request-for-proposal process to select an entity to contract with to implement recommendations of the respite care task force created in section 26-1-601. The contract with the selected entity shall end thirty days after the fourth anniversary of the date of the receipt of the contract. In order to be eligible for the contract to implement the recommendations, the entity must serve individuals affected by a disability or a chronic condition across the life span by providing and coordinating respite care and must currently have a presence in Colorado. The state department shall contract with the entity selected to implement the recommendations of the respite care task force and to carry out the responsibilities described in subsection (2) of this section. The selected entity should consult with organizations throughout the state as it works to implement the task force recommendations. The selected entity may subcontract with community partners, but, if it does so, shall identify any such subcontracting in the proposal provided to the department.

(2) The entity selected to implement the recommendations of the respite care task force shall:

(a) Ensure that a study is conducted to demonstrate the economic impact of respite care and its benefits for those served. The study should:

(I) Provide an analysis of the populations that are caregivers and the differences between those who do and do not use respite care services, including impact on caregivers;

(II) Identify existing data and areas where additional data could be collected from the department of health care policy and financing and other respite care sources to examine respite care utilization and the need for support;

(III) Show the impact of funds spent on respite care versus funds saved in health care;

(IV) Use a consistent evaluation tool to assess the waiver respite care programs and all Colorado respite care programs; and

(V) Identify data points that the Colorado respite coalition can use to collect additional complementary data from caregivers using respite care services and improve evaluation for agencies to show the effect of respite care on caregivers, identify varied needs across programs and geographic areas, and demonstrate cost savings of respite care versus institutionalization and hospitalization;

(b) Create an up-to-date, online inventory of existing training opportunities for providing respite care along with information on how to become a respite care provider. This inventory shall be designed so that it can be updated over time as additional training options become available. This task shall be prioritized to occur early in the period covered by the contract.

(c) Develop a more robust statewide training system for individuals wishing to provide respite care. In doing so, the selected entity should work in partnership with nonprofits serving families in need of respite and with interested institutions of higher education. Over time, the statewide training system should ensure that:

(I) Training is available in multiple settings and formats;

(II) Core training elements are based on national models, use a person-centered approach, address core competencies, and are evidence-based or evidence-informed;

(III) Multi-tiered training is available that recognizes there are different levels of care that may be required; and

(IV) Training is available for primary caregivers.

(d) Ensure that a designated website is available to provide comprehensive information about respite care in Colorado and to serve as an access point for services throughout the state;

(e) Develop a centralized community outreach and education program about respite care services in Colorado that includes funding for start-up and outreach costs and ongoing activities, paid staff or contractors, and the leveraging of existing resources to support the design and dissemination of messaging and marketing materials;

(f) Work with the department of health care policy and financing to standardize the full continuum of respite care options across all Medicaid waivers; and

(g) Work with the state department, the department of health care policy and financing, and the department of public health and environment to streamline the regulatory requirements for facility-based, short-term, overnight respite care.

(3) On and after the first anniversary of the date that the contract is awarded, the state department shall include in its presentation to the legislative committees of reference as required by section 2-7-203, C.R.S., the progress of the selected entity in implementing this part 7.



§ 26-1-703. Respite care task force fund - creation

(1) There is hereby created in the state treasury the respite care task force fund, referred to in this section as the "fund", to provide money to the state department for the request-for-proposal process pursuant to section 26-1-702. The fund consists of any money appropriated by the general assembly to the fund and any gifts, grants, and donations to the fund from private or public sources for the purposes of this article. All private and public funds received through gifts, grants, and donations shall be transmitted to the state treasurer, who shall credit the same to the fund. Money in the fund shall be continuously appropriated by the general assembly to the state department for the purposes specified in this part 7. Any unexpended and unencumbered money remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be transferred to the general fund or any other fund.

(2) On July 1, 2016, the state treasurer shall transfer nine hundred thousand dollars from the intellectual and developmental disabilities services cash fund created in section 25.5-10-207, C.R.S., to the general fund for the purposes of this part 7. The state department may not use more than three percent of the money for administrative costs.









Article 2 - Public Assistance

Part 1 - Colorado Public Assistance Act

§ 26-2-101. Short title

This article shall be known and may be cited as the "Colorado Public Assistance Act".



§ 26-2-102. Legislative declaration

It is the purpose of this article to promote the public health and welfare of the people of Colorado by providing, in cooperation with the federal government or independently, public assistance for needy individuals and families who are residents of the state and whose income and property are insufficient to meet the costs of necessary maintenance and services as determined by the state department and to assist such individuals and families to attain or retain their capabilities for independence, self-care, and self-support, as contemplated by article XXIV of the state constitution and the provisions of the social security act and the food stamp act. The state of Colorado and its various departments, agencies, and political subdivisions are authorized to promote and achieve these ends by any appropriate lawful means through cooperation with and utilization of available resources of the federal government and private individuals and organizations.



§ 26-2-102.5. Foster care - Title IV-E of the social security act

(1) Eligibility of a child for Title IV-E foster care shall be based on the aid to families with dependent children (AFDC) rules in effect on July 16, 1996.

(2) Such child shall meet all of the following conditions:

(a) The placement and care of such child are the responsibility of the state department of human services or a county department of social services;

(b) Such child has been placed in a foster home or child care institution as a result of a judicial determination or voluntary placement agreement;

(c) Such child:

(I) Would have received aid in or for the month in which such agreement or court proceedings resulting in such judicial determination were initiated; or

(II) Would have received the aid described in subparagraph (I) of this paragraph (c) if application had been made therefor; or

(III) Had been living with a relative within the six months prior to the month in which such agreement or court proceedings resulting in such judicial determination were initiated, and such child would have received the aid described in subparagraph (I) of this paragraph (c) if in such month he or she had been living with such relative and application therefor had been made.



§ 26-2-103. Definitions

As used in this article 2 and article 1 of this title 26, unless the context otherwise requires:

(1) "Applicant" means any individual or family who individually or through a designated representative or someone acting responsibly for him has applied for benefits under the programs of public assistance administered or supervised by the state department pursuant to the provisions of this article.

(1.5) Repealed.

(2) "Assistance payments" means financial assistance (other than medical assistance covered by the "Colorado Medical Assistance Act") provided pursuant to rules and regulations adopted by the state department and includes pensions, grants, and other money payments to or on behalf of recipients.

(3) "Blind" means any individual who has not more than ten percent visual acuity in the better eye with correction, or not more than 20/200 central visual acuity in the better eye with correction, or a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees.

(4) "Dependent child" means:

(a) A needy child under the age of eighteen who has been deprived of parental support or care by reason of the death, the continued absence from the home, the physical or mental incapacity, or the unemployment of a parent, as determined under standards prescribed by the state department through rules and regulations, and who is living with a person related to such child within the fifth degree in a place of residence maintained by one or more of such relatives as his, her, or their own home, and whose relatives or other person liable under the law for the child's support are not able to provide adequate care and support of such child without assistance payments under a program for aid to families with dependent children; or

(b) A needy child who would meet the requirements of paragraph (a) of this subsection (4) except for his removal from a home of a relative specified in said paragraph (a) by a judicial determination that continued residence in such home would be contrary to the best interests of such child, when all of the following conditions are present:

(I) The placement and care of such child are the responsibility of the state department or a county department;

(II) Such child has been placed in a foster care home or child care institution as a result of such judicial determination;

(III) Assistance payments for such child were received under this article in or for the month in which court proceedings leading to such determination were initiated, or such payments would have been received for such month if application had been made therefor, or, in the case of a child who had been living with a relative specified in paragraph (a) of this subsection (4) within six months prior to the month in which such proceedings were initiated, such payments would have been received in or for such month if in such month he had been living with and removed from the home of such relative and application had been made therefor; or

(c) A person otherwise meeting the requirements of paragraph (a) of this subsection (4) who is under the age of nineteen years and a full-time student in regular attendance at a secondary school or enrolled in an equivalent level of vocational or technical training designed to train him for gainful employment and who is reasonably expected to complete the program of such secondary school or such technical or vocational training before reaching the age of nineteen.

(5) "Essential person" means a person who resides with a recipient of assistance payments under a program for aid to the blind or aid to the needy disabled and, pursuant to rules and regulations adopted by the state department, is determined to be rendering a service to the recipient which, if the recipient were living alone, would have to be provided for him.

(5.5) (Deleted by amendment, L. 97, p. 1230, § 14, effective July 1, 1997.)

(5.7) "Legal immigrant" means an individual who is not a citizen or national of the United States and who was lawfully admitted to the United States by the immigration and naturalization service, or any successor agency, as an actual or prospective permanent resident or whose extended physical presence in the United States is known to and allowed by the immigration and naturalization service, or any successor agency.

(6) (Deleted by amendment, L. 2006, p. 1504, § 47, effective June 1, 2006.)

(7) "Public assistance" means assistance payments, food stamps, and social services provided to or on behalf of eligible recipients through programs administered or supervised by the state department, either in cooperation with the federal government or independently without federal aid, pursuant to the provisions of this article. Public assistance includes programs for old age pensions except for the old age pension health and medical care program, and also includes the Colorado works program, aid to the needy disabled, aid to the blind, child welfare services, food stamps supplementation to households not receiving public assistance found eligible for food stamps under rules adopted by the state board, expenses of treatment to prevent blindness or restore eyesight as defined in section 26-2-121, and funeral and burial expenses as defined in section 26-2-129.

(7.5) "Qualified alien" shall have the meaning ascribed to that term in section 431 (b) of the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Public Law 104-193, as amended.

(8) "Recipient" means any individual or family who is receiving or has received benefits from the programs of public assistance administered or supervised by the state department pursuant to the provisions of this article.

(9) "Resident" means any individual who is living, other than temporarily, within the state of Colorado, or a particular county therein, voluntarily and with the intention of making his home there. "Resident" includes any unemancipated child whose parents, or other person entitled to custody, live within such state or county. Temporary absences from such state or county shall not cause an individual to lose his status as a resident if he has an intent to return and has not abandoned his residence.

(10) "Social security act" means the federal "Social Security Act" and amendments thereto.

(11) (a) "Social services" means services and payments for services available, directly or indirectly, through the staff of the state department of human services and county departments of human or social services or through state designated agencies, where applicable, for the benefit of eligible persons. The services are provided pursuant to rules adopted by the state board. "Social services" may include day care, homemaker services, foster care, and other services to individuals or families for the purpose of attaining or retaining capabilities for maximum self-care, self-support, and personal independence and services to families or members of families for the purpose of preserving, rehabilitating, reuniting, or strengthening the family. At such time as Title XX of the social security act becomes effective with respect to federal reimbursements, "social services" may include child care services, protective services for children and adults, services for children and adults in foster care, services related to the management and maintenance of the home, day care services for adults, transportation services, training and related services, employment services, information, referral, and counseling services, the preparation and delivery of meals, health support services, and appropriate combinations of services designed to meet the special needs of children, persons who are elderly, persons with intellectual and developmental disabilities, persons who are blind, persons with behavioral or mental health disorders, persons with a physical disability, and persons with substance use disorders.

(b) "Social services" does not include medicaid services unless those services are delegated to the state department. "Social services" does not include medical services covered by the old age pension health and medical care program, the children's basic health plan, or the Colorado indigent care program.

(12) and (13) Repealed.

(14) (a) "Total disability", for the purpose of providing public assistance to persons not receiving federal financial benefits pursuant to Title XVI of the social security act, means a physical or mental impairment which is disabling and which, because of other factors such as age, training, experience, and social setting, substantially precludes the person having such disability from engaging in a useful occupation as a homemaker or as a wage earner in any employment which exists in the community for which he has competence.

(b) For the purpose of the state-funded supplement to persons receiving federal financial benefits pursuant to Title XVI of the social security act, federal definitions promulgated pursuant to the said Title XVI shall apply.



§ 26-2-104. Public assistance programs - electronic benefits transfer service - joint reports with department of revenue - signs - rules - repeal

(1) (a) The state department is hereby designated as the single state agency to administer or supervise the administration of public assistance programs in this state in cooperation with the federal government pursuant to the social security act and this article. The state department shall establish public assistance programs consisting of assistance payments and social services to be made available to eligible individuals, including but not limited to old age pensions, the Colorado works program, aid to the needy disabled, and aid to the blind.

(b) The state department may review any decision of a county department and may consider any application upon which a decision has not been made by the county department within a reasonable time to determine the propriety of the action or failure to take timely action on an application for public assistance. The state department shall make such additional investigation as it deems necessary and shall, after giving the county department an opportunity to rebut any findings or conclusions of the state department that the action or delay in taking action was a violation of or contrary to state department rules, make such decision as to the granting of assistance payments and the amount thereof as in its opinion is justifiable pursuant to the provisions of this article and the rules of the state department. Applicants or recipients affected by such decisions of the state department, upon request, shall be given reasonable notice and opportunity for a fair hearing by the state department.

(2) (a) (I) The state department is authorized to implement an electronic benefits transfer service for administering the delivery of public assistance payments and food stamps to recipients. The electronic benefits transfer service shall be designed to allow clients access to cash benefits through automated teller machines or similar electronic technology. The electronic benefits transfer service allows clients eligible for food stamps access to food items through the use of point-of-sale terminals at retail outlets.

(II) Only those businesses that offer products or services related to the purpose of the public assistance benefits are allowed to participate in the electronic benefits transfer service through the use of point-of-sale terminals. Clients shall not be allowed to access cash benefits through the electronic benefits transfer service from automated teller machines in this state located in:

(A) Licensed gaming establishments as defined in section 12-47.1-103 (15), C.R.S., in-state simulcast facilities as defined in section 12-60-102 (14), C.R.S., tracks for racing as defined in section 12-60-102 (26), C.R.S., commercial bingo facilities as defined in section 12-9-102 (2.3), C.R.S.;

(B) Stores or establishments in which the principal business is the sale of firearms;

(C) Retail establishments licensed to sell malt, vinous, or spirituous liquors pursuant to part 3 of article 47 of title 12; except that the prohibition in this subsection (2)(a)(II)(C) does not apply to establishments licensed as liquor-licensed drugstores under section 12-47-408;

(D) Establishments licensed to sell medical marijuana or medical marijuana-infused products pursuant to article 43.3 of title 12, C.R.S., or retail marijuana or retail marijuana products pursuant to article 43.4 of title 12, C.R.S.; except that the prohibition for these establishments does not take effect until sixty days after May 1, 2015; or

(E) Establishments that provide adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment; except that the prohibition for these establishments does not take effect until sixty days after May 1, 2015.

(II.5) As soon as possible after May 1, 2015, the state department shall notify the establishments described in sub-subparagraphs (D) and (E) of subparagraph (II) of this paragraph (a) of the prohibition contained in those sub-subparagraphs.

(III) In the development and implementation of the service, the state department shall consult with representatives of those persons, agencies, and organizations that will use or be affected by the electronic benefits transfer service, including program clients, to assure that the service is as workable, effective, and efficient as possible. The electronic benefits transfer service is applicable to the public assistance programs described in subsection (1) of this section and to food stamps as described in part 3 of this article. The state department shall contract in accordance with state purchasing requirements with any entity for the development and administration of the electronic benefits transfer service. In order to ensure the integrity of the electronic benefits transfer service, the system developed pursuant to this section must use, but is not limited to, security measures such as individual personal identification numbers, photo identification, or fingerprint identification. The security method or methods selected must be those that are most efficient and effective. The state board shall establish by rule a policy and procedure to limit losses to a client after the client reports that the electronic benefits transfer card or benefits have been lost or stolen. The state department may authorize county departments of social services to charge a fee to a client to cover the costs related to issuing a replacement electronic benefits transfer card.

(IV) When the owner of an automated teller machine located in an establishment described in subparagraph (II) of this paragraph (a) moves the machine to a location not so described, the owner shall reprogram the machine to allow public assistance recipients to access the machine.

(b) The state board is authorized to promulgate rules necessary to implement and administer the electronic benefits transfer service created in this subsection (2). Such rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(c) The state department is authorized to request federal waivers as necessary to administer the electronic benefits transfer service.

(d) and (e) Repealed.

(f) (I) On or before January 1, 2016, and July 1, 2016, and on or before each January 1 thereafter, the department of revenue and the state department shall each submit and present the reports at the same meeting on electronic benefits transfers to the state, veterans, and military affairs committees of the senate and house of representatives, the health and human services committee of the senate, and the public health care and human services committee of the house of representatives, or any successor committees. The reports must list the number of instances that a client accessed cash benefits through the electronic benefits transfer service through automated teller machines located in each type of establishment described in paragraph (a) of this subsection (2) or any other establishment in which a client is prohibited from accessing benefits by federal law.

(II) Pursuant to section 24-1-136 (11)(a)(I), this subsection (2)(f) is repealed, effective January 2, 2019.

(g) On or before January 1, 2016, the state department shall adopt rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., to enforce the prohibition of clients accessing benefits at an automated teller machine located in an establishment described in paragraph (a) of this subsection (2) or any other establishment in which a client is prohibited from accessing benefits by federal law. The rules must include increasing penalties for multiple violations.

(h) (I) On or before January 1, 2016, the department of revenue shall adopt rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, that relate to a client's use of automated teller machines at locations where such use is prohibited. The rules must apply to the following establishments:

(A) Licensed gaming establishments as defined in section 12-47.1-103 (15), C.R.S.; in-state simulcast facilities as defined in section 12-60-102 (14), C.R.S.; and tracks for racing as defined in section 12-60-102 (26), C.R.S.;

(B) Retail establishments licensed to sell malt, vinous, or spirituous liquors pursuant to part 3 of article 47 of title 12, excluding establishments licensed as liquor-licensed drugstores under section 12-47-408;

(C) Establishments licensed to sell medical marijuana or medical marijuana-infused products pursuant to article 43.3 of title 12, C.R.S., or retail marijuana or retail marijuana-infused products pursuant to article 43.4 of title 12, C.R.S.; and

(D) Any other establishments regulated by the department of revenue at which a client is prohibited from accessing public benefits pursuant to federal law.

(II) The rules adopted pursuant to subparagraph (I) of this paragraph (h) must include:

(A) A requirement that the operator of any establishment described in subparagraph (I) of this paragraph (h) at which an automated teller machine is located post a sign on or near the automated teller machine notifying clients that this section prohibits the use of an electronic benefits service transfer card at the machine. The sign must contain the following statement:

The use of an electronic benefits transfer service ("EBT") card to access public benefits at this machine is prohibited by Colorado law, section 26-2-104, Colorado Revised Statutes.

(B) A requirement that the operator of any establishment described in subparagraph (I) of this paragraph (h) at which an automated teller machine is located take measures to prevent a client from using an electronic benefits transfer service card to access moneys from such an automated teller machine;

(C) Methods to enforce the requirement of sub-subparagraph (B) of this subparagraph (II) against the operator of the establishment including increasing penalties for multiple violations; and

(D) A provision that any establishment described in subparagraph (I) of this paragraph (h) is exempt from the requirements of the rules adopted pursuant to sub-subparagraphs (A) to (C) of this subparagraph (II) if the establishment provides to the department of revenue a statement from the owner or operator of each automated teller machine located within the establishment verifying that the machine does not accept electronic benefits transfer service cards; except that, if one or more violations of subparagraph (II) of paragraph (a) of this subsection (2) occur at any such establishment, the department of revenue may take measures to prevent future violations, including increasing penalties for multiple violations, not to exceed one hundred dollars per violation.



§ 26-2-105. Federal requirements

Nothing in this article shall be construed to prevent the state department from complying with federal requirements for public assistance programs expressly provided by law in order for the state of Colorado to qualify for federal funds under the social security act and to maintain said programs within the limits of available appropriations.



§ 26-2-106. Applications for public assistance

(1) Any individual wishing to make application for any of the public assistance programs administered or supervised by the state department under this article shall have the opportunity to do so, and, except as otherwise provided in part 7 of this article, such public assistance shall be furnished with reasonable promptness to each eligible individual in accordance with rules of the state department. The county department shall consider an application for public assistance to be for any category of public assistance for which the applicant may be eligible.

(1.5) All applications for public assistance shall contain the citizenship of the applicant, the number of years the applicant has resided in the United States, and, if the applicant is an alien, the name and the social security number or federal tax number of the person, or persons or organization, if any, who sponsored the applicant's entry into the United States.

(2) The rules of the state department may provide for a simplified application in order that public assistance may be furnished to eligible persons as soon as possible and shall provide adequate safeguards and controls to insure that only eligible persons receive public assistance under this article.

(3) Applications and requests for public assistance under this article shall be made to the county department of the county or the state designated agency, where applicable, for the county in which the applicant is a resident. The state department by its rules shall prescribe the form and procedure for applications or requests for social services. The application for assistance payments shall be in writing or reduced to writing in the manner and upon the form prescribed by the state department, shall contain the name, age, and residence of the applicant, the category or type of assistance payments sought, a statement of the amount of property, both real and personal, in which the applicant has an interest and of all income which he or she may have at the time of the filing of the application, and such other information as may be required by rules of the state department, and shall be verified by the signature of the applicant or his or her legally appointed guardian. In addition, an applicant who is eighteen years of age or older shall be required to supply a form of personal photographic identification either by providing a valid Colorado driver's license or a valid identification card issued by the department of revenue pursuant to section 42-2-302, C.R.S. The state department may adopt rules that exempt applicants from the requirement of supplying a form of personal photographic identification if such requirement causes an unreasonable hardship or if such requirement is in conflict with federal law. The state department shall also adopt rules that allow for assistance to be provided on an emergency basis until the applicant is able to obtain or to qualify for a driver's license or identification card; however, a county department is not required to recover emergency assistance from an applicant who fails, upon recertification, to meet the photographic identification requirement.

(4) (a) (Deleted by amendment, L. 97, p. 1230, § 16, effective July 1, 1997.)

(b) If the public assistance sought is aid to the needy disabled or aid to the blind, the application shall be signed by the applicant and his natural guardian or legally appointed guardian, if any.

(5) For the purpose of providing public assistance to persons not receiving federal financial benefits pursuant to Title XVI of the social security act:

(a) No application for aid to the blind shall be approved until the applicant has been examined by an ophthalmologist duly licensed to practice in this state and actively engaged in the treatment of diseases of the human eye or by an optometrist duly licensed to practice in this state. The examining ophthalmologist or optometrist shall certify in writing upon forms prescribed by the state department as to diagnosis, prognosis, and visual acuity of the applicant.

(b) Determination of blindness shall be made by the county department in accordance with the provisions of section 26-2-103 (3) and state department rules and regulations.

(c) The county department shall fix the fees to be paid for examination of applicants for and reexamination of recipients of aid to the blind. Such fees shall be allowed and paid to the vendor in the same manner as assistance payments under the program for aid to the blind, pursuant to the rules and regulations of the state department. Payments to such vendors shall be subject to reimbursement by the state in the same manner as said assistance payments for aid to the blind.

(6) (a) An application for aid to the needy disabled must not be approved until the applicant's medical condition has been certified by a physician licensed to practice medicine in this state, a physician assistant licensed in this state, or an advanced practice nurse licensed in this state. In addition to a physician, an applicant may be examined by a physician assistant licensed in this state, by an advanced practice nurse, or by a registered nurse licensed in this state who is functioning within the scope of the nurse's license and training. The supervising physician, or the physician, physician assistant, or nurse who conducted the examination, shall certify in writing upon forms prescribed by the state department as to the diagnosis, prognosis, and other relevant medical or mental factors relating to the applicant's disability. An applicant who is disabled as a result of a primary diagnosis of an alcohol use disorder or a substance use disorder related to controlled substances must not be approved for aid to the needy disabled except as provided in section 26-2-111 (4)(e).

(b) Determination of the existence of total disability shall be made by the county department after consideration of the factors under the provisions of section 26-2-103 (14) and on the basis of the medical examination or from medical and social data collected and verified by the county departments under the rules and regulations of the state department.

(c) The county department shall fix the fees to be paid to competent medical personnel for examination of applicants for and reexamination of recipients of aid to the needy disabled and for special medical examinations when deemed necessary by the state department pursuant to rules and regulations of the state department. Such fees shall be allowed and paid to the medical vendor in the same manner as assistance payments under the program for aid to the needy disabled, pursuant to the rules and regulations of the state department. Payments to such vendors shall be subject to reimbursement by the state in the same manner as said assistance payments for aid to the needy disabled.



§ 26-2-107. Verification - record

(1) (a) (I) Whenever a county department receives an application for public assistance, it shall promptly make a record concerning the circumstances of the applicant to verify the facts supporting the application and shall examine all pertinent records and shall make a diligent effort to examine all records prior to granting assistance. The records include the following:

(A) Records of the division of unemployment insurance, including unemployment compensation records;

(B) School attendance records;

(C) Vital statistics records;

(D) Records of the department of revenue.

(II) The county department shall also verify such other information as may be required by the rules and regulations of the state department.

(b) If such information is reasonably available, the verification shall be completed prior to approval of any assistance or for continuation of assistance. The provisions of this paragraph (b) shall not apply to those persons receiving old age pensions, aid to the needy disabled, or aid to the blind during the period for which such assistance is continued.

(c) Within ten working days after a discrepancy relating to a fraudulent or suspected fraudulent act affecting eligibility is discovered, it shall be referred to the appropriate investigatory agency for investigation. The investigatory agency shall take action within thirty days following receipt of the information from the county department.

(2) The county department, the state department, and the officers and authorized employees of each may conduct visits to the home of the applicant at reasonable times, make investigations and require the attendance and testimony of witnesses and the production of books, records, and papers by subpoena, and make application to the district court to compel and enforce such attendance and testimony of witnesses and the production of such books, records, and papers. Officers and employees designated by the county department or the state department may administer oaths and affirmations.



§ 26-2-108. Granting of assistance payments and social services

(1) (a) Upon completion of the verification and record of each application for assistance payments, the county department, pursuant to the rules of the state department, shall determine whether the applicant is eligible for assistance payments, the amount of such assistance payments to be granted, and the date upon which such assistance payments shall begin.

(b) (I) In determining the amount of assistance payments to be granted, due account shall be taken of any income or property available to the applicant and any support, either in cash or in kind, that the applicant may receive from other sources, pursuant to rules of the state department. Effective July 1, 2000, through December 31, 2016, a county may pay families that are eligible for temporary assistance for needy families (TANF), as defined in section 26-2-703 (19), an amount that is equal to the state and county share of child support collections as described in section 26-13-108 (1). Such payments shall not be considered income for the purpose of grant calculation. However, such income shall be considered income for purposes of determining eligibility. If a county chooses to pay child support collections directly to a family that is eligible for temporary assistance for needy families (TANF), as defined in section 26-2-703 (19), the county shall report such payments to the state department for the month in which they occur and indicate the choice of this option in its performance contract for Colorado works. For the purposes of determining eligibility for public assistance or the amount of assistance payments, compensation received by the applicant pursuant to the "Colorado Crime Victim Compensation Act", part 1 of article 4.1 of title 24, C.R.S., shall not be considered as income, property, or support available to such applicant.

(II) (A) Effective January 1, 2017, and upon the state department's notification to counties that the relevant human services case management systems, including the automated child support enforcement system and the Colorado benefits management system, are capable of directly and efficiently managing the distribution process for the child support pass-through, a county shall pay families that are eligible for temporary assistance for needy families (TANF), as defined in section 26-2-703 (19), an amount that is equal to the amount of current child support collections as described in section 26-13-108 (1). Such payments shall not be considered income for purposes of calculating a recipient's basic cash assistance grant pursuant to part 7 of this article. However, such payments, with applicable disregards, shall be considered income for purposes of determining eligibility. The county shall report the amount of the child support payments to the state department for the month in which they occur. For the purposes of determining eligibility for public assistance or the amount of assistance payments, compensation received by the applicant pursuant to the "Colorado Crime Victim Compensation Act", part 1 of article 4.1 of title 24, C.R.S., shall not be considered as income, property, or support available to such applicant.

(B) The general assembly may annually appropriate moneys to the state department in a separate line item to reimburse the counties for fifty percent of child support collections and the federal government for its share of child support collections that are passed through to temporary assistance for needy families (TANF) recipients pursuant to this subparagraph (II). The state department shall allocate and distribute the moneys to the counties. Notwithstanding the provisions of this subparagraph (II) to the contrary, in any state fiscal year in which the general assembly does not appropriate an amount of moneys equal to a full fiscal year reimbursement to counties pursuant to the provisions of this sub-subparagraph (B), the state department shall make all necessary changes to the relevant human services automated systems so that child support payments are not passed through to temporary assistance for needy families (TANF) recipients and a county is not required to, but may, implement the child support pass-through to TANF recipients. Should a county elect to implement a child support pass-through in a fiscal year in which the full amount of moneys is not appropriated, it must utilize its own resources and the state automated systems are not required to support their implementation.

(c) When the eligibility, amount, and date for beginning assistance payments have been established, the county department shall make an award to or on behalf of the applicant in accordance with rules of the state department, which award shall be binding upon the county and shall be complied with by the county until it is modified or vacated.

(d) (I) Except as provided in subparagraph (II) of this paragraph (d) and part 7 of this article, assistance payments under public assistance programs shall be paid at least monthly to or on behalf of the applicant upon order of the county department from funds appropriated to the county department for this purpose and pursuant to the rules of the state department.

(II) Assistance in the form of aid to the needy disabled for persons who are disabled as a result of a primary diagnosis of an alcohol use disorder or a substance use disorder related to controlled substances must be paid on the person's behalf to the substance use disorder treatment program in which the person is participating as required pursuant to section 26-2-111 (4)(e)(I) or to the person directly upon the person providing the documentation required pursuant to section 26-2-111 (4)(e)(II).

(e) The county department shall at once notify the applicant and the state department, in writing, of its decisions on assistance payments and the reasons therefor.

(2) The state department, by its rules, shall prescribe procedures for handling applications or requests for social services. Such rules may include, but need not be limited to, the determination of eligibility for social services, the services to be provided, the verification and record, and notice to applicants and the state department.



§ 26-2-109. Right to own certain property

(1) No person otherwise qualified to receive public assistance shall be denied public assistance by reason of the fact that he is the owner of real estate occupied by him as a residence.

(2) No person otherwise qualified shall be denied public assistance by reason of the fact that he is the owner of personal property which is exempt by the laws of Colorado from execution or attachment.

(3) (a) The state department, by its rules and regulations, may establish limitations on the value of real and personal property and other resources, not included in subsections (1) and (2) of this section, which may be available to an applicant or recipient without affecting his eligibility for public assistance.

(b) For public assistance purposes, the value of residential or other real property shall be equal to the actual value of the property, as determined by the county assessor pursuant to article 1 of title 39, C.R.S.



§ 26-2-110. Repayment not required

No person shall be required, in order to receive public assistance, to repay or promise to repay the state of Colorado any money properly paid to him or her as public assistance pursuant to the provisions of this article and the rules of the state department; except that the state may recoup interim assistance authorized under section 26-2-206, concerning blind and disabled individuals.



§ 26-2-111. Eligibility for public assistance - rules - repeal

(1) No person shall be granted public assistance in the form of assistance payments under this article unless such person meets all of the following requirements:

(a) The person is a resident of the state of Colorado or, if a dependent child, the parent or other relatives with whom said child is living is a resident of the state of Colorado or the person is a legal immigrant who would be otherwise eligible in all respects except for citizenship;

(b) The person has insufficient income, property, or other resources to meet his or her needs as determined pursuant to rules and regulations of the state department; except that resource eligibility for the program of aid to the needy disabled shall be as specified in paragraph (d) of subsection (4) of this section, resource eligibility for the program of aid to the blind shall be as specified in subparagraph (III) of paragraph (a) of subsection (5) of this section, and resource eligibility requirements for the old age pension program shall be as specified in paragraph (a) of subsection (2) of this section;

(c) (I) The person has not made a voluntary assignment or transfer of property without fair and valuable consideration for the purpose of rendering himself or herself eligible for public assistance under this article at any time within thirty-six months immediately prior to the filing of application for such assistance pursuant to the provisions of this article; or, in the case of a person already receiving public assistance under this article, the person has not made any such transfer during the time the person has been receiving such public assistance; but, if any such assignment or transfer is made during such thirty-six month period or during such time that public assistance is being received, there is a rebuttable presumption that the assignment or transfer was made for such purpose; but, within such period of time, a person may assign or transfer the ownership of real property owned and used as a residence by such person if:

(A) The transfer or assignment is made for reasons other than to become or remain eligible for public assistance under this article;

(B) The primary purpose of the transfer or assignment is not to acquire moneys or profit but is for some other legitimate reason such as estate planning.

(II) Nothing in this paragraph (c) shall be construed to prohibit a person from selling, transferring, or assigning his or her real estate in a bona fide transaction for good and valuable consideration.

(d) The person is not an inmate of a public institution, except as a patient in a public medical institution, or is not a patient in any institution for tuberculosis or mental diseases, or is not a patient in any medical institution as a result of having been diagnosed as having tuberculosis or psychosis; but the provisions of this paragraph (d) shall not be applicable to or in any way affect the class of old age pension recipients provided for in subsection (2)(a)(III) of this section.

(2) Old age pension. (a) Except as provided in paragraphs (c) and (d) of this subsection (2), public assistance in the form of the old age pension shall be granted to any person who meets the requirements of subsection (1) of this section and any one of the following requirements:

(I) The person is a United States citizen or a qualified alien, has attained the age of sixty years or more, and meets the resource eligibility requirements of the federal supplemental security income program; or

(II) Repealed.

(III) The person is an inmate of an institution, not penal in character, maintained by the state or by a municipality therein or county thereof, and the person has attained the age of sixty years or more. The period of confinement as a patient in such institution shall be considered as residence in the state of Colorado.

(b) An applicant or recipient of the old age pension who is otherwise qualified shall not be denied the old age pension by reason of the fact that relatives may be financially able to contribute to his or her support and maintenance; except that income and resources of the spouse of an applicant or recipient of the old age pension or of a sponsor of an applicant or recipient of the old age pension who is a qualified alien shall be considered in determining eligibility pursuant to rules of the state department.

(c) (I) Except as otherwise provided in subparagraphs (II) and (III) of this paragraph (c), a qualified alien shall not be granted the old age pension under the provisions of this subsection (2) unless it is shown that:

(A) (Deleted by amendment, L. 2010, (HB 10-1384), ch. 218, p. 954, § 4, effective January 1, 2014.)

(B) The qualified alien meets the requirements specified in section 26-2-111.8 (2)(a) relating to entry into the United States prior to August 22, 1996, or the requirements specified in section 26-2-111.8 (2)(b) regarding the five-year bar on receipt of benefits; and

(C) The qualified alien meets the requirements specified in section 26-2-111.8 (2)(c) regarding the deeming of sponsor income and resources.

(II) The requirements in subparagraph (I) of this paragraph (c) do not apply to a qualified alien who meets the eligibility criteria for the old age pension in paragraph (a) of this subsection (2) if it is determined pursuant to rules of the state department that:

(A) The qualified alien has been abandoned by or is a victim of mistreatment by his or her sponsor or is an abused spouse and would incur a significant financial hardship; or

(B) The qualified alien who does not have a sponsor would have insufficient income to support himself or herself or would otherwise incur a significant financial hardship; or

(C) The person who sponsored the qualified alien's entry into the United States and who satisfied sponsorship financial requirements at the time of initial sponsorship now has insufficient income and resources to meet the needs of the qualified alien.

(III) The requirements in subparagraph (I) of this paragraph (c) do not apply to a qualified alien who meets the eligibility criteria for the old age pension in paragraph (a) of this subsection (2) and who is also eligible for federal financial benefits pursuant to Title XVI of the federal "Social Security Act".

(d) (I) A person who is a member of a household that is receiving public assistance under the Colorado works program pursuant to part 7 of this article shall not be eligible to receive public assistance pursuant to this subsection (2).

(II) (Deleted by amendment, L. 2010, (HB 10-1043), ch. 92, p. 315, § 8, effective April 15, 2010.)

(3) Colorado works program. (a) By signing an application for the works program created in part 7 of this article, a person assigns, by operation of law, to the state department all rights the applicant may have to support from any other person on his or her own behalf or on behalf of any other family member for whom application is made. For the purposes of this subsection (3), the assignment:

(I) Is effective for current support due and owing during the period of time the person is receiving public assistance under the works program;

(II) Takes effect upon a determination that the applicant is eligible for the works program; and

(III) Shall remain in effect with respect to any unpaid support that accrues under the assignment, up to the amount of the cost of assistance provided.

(IV) (Deleted by amendment, L. 2009, (SB 09-053), ch. 137, p. 594, § 1, effective October 1, 2009.)

(a.5) Notwithstanding any provision of this subsection (3), and except as provided in section 26-2-108 (1)(b)(II), effective January 1, 2017, the state department shall pay to the recipient the current child support collected pursuant to the assignment. The state department shall disregard the amount of child support paid to the recipient pursuant to this paragraph (a.5) in calculating the amount of the recipient's basic cash assistance grant pursuant to part 7 of this article. However, such payments, with applicable disregards, shall be considered income for purposes of determining eligibility.

(b) The application shall contain a statement explaining this assignment and the payment to the recipient of child support pursuant to paragraph (a.5) of this subsection (3).

(c) Notwithstanding any provision of paragraph (a) of this subsection (3), assignments made prior to October 1, 2009, may include support arrearages that accrued prior to the date the applicant is determined to be eligible for the works program.

(3.5) (a) Repealed.

(b) (Deleted by amendment, L. 97, p. 1232, § 19, effective July 1, 1997.)

(4) Aid to the needy disabled. Public assistance in the form of aid to the needy disabled shall be granted to any person who meets the requirements of subsection (1) of this section and all of the following requirements:

(a) He or she has a total disability, as defined by section 26-2-103 (14) and the rules and regulations of the state department, that has lasted or can be expected to last for a period of six months or more or he or she is determined to be disabled and eligible for social security disability insurance benefits under Title II of the social security act.

(b) He or she is eighteen years of age or older.

(b.5) (I) He or she has applied for supplemental security income benefits and complied with any recommendations for referrals made by the county department except for good cause shown.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (b.5) to the contrary, the state department may promulgate rules allowing a county to waive the requirement that a person apply for supplemental security income benefits prior to receiving aid to the needy disabled under such conditions and for such period of time as the state department deems appropriate to ensure that a person has the opportunity to submit a thorough and complete supplemental security income benefits application.

(c) (I) The person is not a member of a household receiving public assistance under the aid to families with dependent children program set forth in this article. For the purposes of this paragraph (c), "household" has the same meaning as "assistance unit" as used in 45 CFR 205.40 (a)(1), as amended.

(II) (A) The provisions of subparagraph (I) of this paragraph (c) notwithstanding, on and after January 1, 1992, a supplemental payment funded by state and county funds shall be paid to households that have received public assistance payments for the month of December 1991, under both the aid to families with dependent children program set forth in this article and the aid to the needy disabled program set forth in this subsection (4). The supplemental payment shall be in an amount as will maintain the household's total income at the same level as in December 1991.

(B) The supplemental payment shall be paid only if the household remains continuously eligible to receive public assistance under both the aid to families with dependent children program set forth in this article and the aid to the needy disabled program set forth in this subsection (4).

(d) He or she meets the resource eligibility requirements of the federal supplemental security income program.

(e) If the applicant is disabled as a result of a primary diagnosis of a substance use disorder, he or she, as conditions of eligibility, shall be required to:

(I) Participate in treatment services approved by the office of behavioral health in the state department; and

(II) Demonstrate on a periodic and random basis that he or she remains free of the use of alcohol or any nonprescribed controlled substance on a form verified by the treatment program. Any person whose random test results are positive two times in any three-month period shall be denied eligibility.

(f) A person who is disabled as a result of a primary diagnosis of alcoholism or a controlled substance addiction shall not be eligible for aid to the needy disabled based upon that primary diagnosis if the person has received aid to the needy disabled based upon such diagnosis for any cumulative twelve-month period in the person's lifetime.

(5) Aid to the blind. (a) For the purpose of providing public assistance to those not receiving federal financial benefits pursuant to Title XVI of the social security act, public assistance in the form of aid to the blind shall be granted to any person who meets the requirements of subsection (1) of this section and who:

(I) Is blind as defined by section 26-2-103 (3) or is determined to be blind and eligible for social security disability insurance benefits under Title II of the social security act; except that any person who is a member of a household that is receiving public assistance under the aid to families with dependent children program set forth in this article shall not be eligible to receive public assistance pursuant to this subsection (5);

(II) Has applied for supplemental security income benefits and complied with any recommendations for referrals made by the county department except for good cause shown; and

(III) Meets the resource eligibility requirements of the federal supplemental security program.

(b) For the purposes of this subsection (5), "household" has the same meaning as "assistance unit" as used in 45 CFR 205.40 (b)(1), as amended.

(6) The provisions of section 26-2-111.8 shall apply in addition to the provisions of this section in determining the eligibility for public assistance of persons who are not citizens of the United States.



§ 26-2-111.5. Access to supplemental security income program benefits for old age pension applicants and recipients

The state department shall require old age pension applicants or recipients who may be eligible for supplemental security income to apply for benefits authorized by Title XVI of the federal social security act and to comply with any recommendations for referrals made by the county department except for good cause shown. With funds appropriated by the general assembly, the state department may develop a statewide cost-effective program to assist old age pension applicants or recipients in obtaining such benefits.



§ 26-2-111.6. Old age pension work incentive program

(1) The state department is authorized to implement a work incentive program for persons receiving old age pension benefits, which program shall be called the old age pension work incentive program. Under this program, a person who is already eligible for and receiving old age pension benefits would be allowed to retain sixty-five dollars of earned income in a month and one-half of the remaining earned income in a month without such moneys being counted as income for purposes of eligibility for the old age pension. In addition, the receipt and retention of such earned income shall not affect the person's eligibility for medical assistance as provided by articles 4, 5, and 6 of title 25.5, C.R.S.

(2) and (3) Repealed.



§ 26-2-111.8. Eligibility of noncitizens for public assistance

(1) (a) The general assembly hereby finds and declares that passage of the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Public Law 104-193, requires the states to make certain decisions concerning qualified aliens and their eligibility for certain types of public assistance.

(b) The goal of this section is to recognize that foreign-born legal residents of the state of Colorado contribute to our society by working in our communities, supporting local businesses, and paying taxes and should receive certain types of public assistance for certain types of situations. Moreover, the state goal is to provide the types of assistance that will enhance the state's ability to receive federal financial participation, thereby reducing the ultimate burden on the state and local government for emergency health and welfare needs.

(c) This section is also intended to encourage and support efforts to help foreign-born legal residents of the state of Colorado to become citizens of the United States.

(2) (a) Entry requirements. A qualified alien who entered the United States before August 22, 1996, and who meets the eligibility criteria specified for a particular public assistance program shall be eligible to receive public assistance under the following programs as described in this article:

(I) The Colorado works program;

(II) The old age pension;

(III) Aid to the needy disabled; or

(IV) Aid to the blind.

(b) Five-year bar on receipt of benefits. A qualified alien who entered the United States on or after August 22, 1996, shall be barred from receiving the benefits described in paragraph (a) of this subsection (2) for a period of five years after the date of entry into the United States, unless he or she meets the exceptions set forth in the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Public Law 104-193, as amended.

(c) Deeming of sponsor income and resources. After five years, a qualified alien described in paragraph (b) of this subsection (2) shall be eligible for benefits under this article, but shall have sponsor income and resources deemed to the individual or family under rules established by the state department pursuant to section 26-2-137 (2).

(3) (Deleted by amendment, L. 2010, (HB 10-1384), ch. 218, p. 952, § 2, effective July 1, 2010.)

(3.5) For benefits provided on and after January 1, 2014, the state department may pursue repayment from the qualified alien's sponsor for old age pension benefits provided to the qualified alien during the time that the sponsorship affidavit of support is in effect as determined by United States citizenship and immigration services, or its successor agency.

(4) A qualified alien may receive benefits under section 26-2-122.3 pursuant to rules promulgated by the state department.

(5) As a condition of eligibility for public assistance under this article, a qualified alien shall agree to refrain from executing an affidavit of support for the purpose of sponsoring an alien on or after July 1, 1997, under rules promulgated by the immigration and naturalization service or its successor agency during the pendency of the qualified alien's receipt of public assistance. Nothing in this subsection (5) shall be construed to affect a qualified alien's eligibility for public assistance under this article based upon the qualified alien's responsibilities under an affidavit of support entered into before July 1, 1997.

(6) The state department shall encourage a qualified alien who is eligible to submit an application for citizenship to submit such an application.



§ 26-2-112. Old age pensions for inmates of public institutions

(1) Except as otherwise provided in this section, the application procedure, the investigation of applications, the procedure for granting of pensions, and all other provisions of this article relating to the administration of old age pensions shall apply to the class of old age pensions provided in section 26-2-111 (2)(a)(III).

(2) Where an inmate of an institution, not penal in character, maintained by the state or by a municipality therein or county thereof, meets the requirements for the class of old age pensions provided in section 26-2-111 (2)(a)(III) and has been committed to said public institution by order of the district or probate court, the superintendent or chief administrative officer of such institution shall make application for such pension for and in behalf of said inmate in the same manner as provided in section 26-2-106.

(3) (a) (I) Assistance payments under the old age pension granted to an inmate of the Colorado mental health institute at Pueblo, Colorado, or the Wheat Ridge regional center, the Pueblo regional center, or the Grand Junction regional center shall be paid to the chief financial officer of the institution within which the inmate is confined. Such chief financial officer shall receive and disburse such pension funds as trustee for such inmate and shall account for the same to the state controller in the manner now prescribed by law for the handling and accounting of trust or quasi-trust funds.

(II) Such chief financial officer shall be required to furnish, at the state's expense, a surety bond in such amount as the department of human services shall from time to time deem sufficient in the premises to protect such funds.

(III) It is the duty of such chief financial officer to pay monthly from the assistance payments under the old age pension, as prior claim therefrom, all lawful claims of said public institution for the care, support, maintenance, education, and treatment of said inmate in accordance with article 92 of title 27, C.R.S.

(b) Where assistance payments under the old age pension are granted to an inmate of an institution maintained by any county or municipality, such payments shall be paid to such conservator or guardian as the district or probate court of such county may appoint, and under and amendable to the statutes applicable to conservators and guardians when so appointed.



§ 26-2-113. Funds for old age pensions

(1) The state old age pension fund and the moneys allocated thereto pursuant to the provisions of article XXIV of the state constitution shall include amounts received from the incorporation fees and inheritance taxes imposed pursuant to subsection (2) of this section.

(2) (a) In addition to all other fees, charges, and impositions now fixed by law, there shall be assessed and collected, by the governmental department, person, or party in charge under whose jurisdiction the present collection is now required by law, the following fees, charges, sums, and impositions, which fees, charges, sums, and impositions shall be set aside, allocated, and allotted to the old age pension fund:

(I) Ten percent additional amount of the fees which are due and paid to the secretary of state upon incorporation of any corporation or association for profit; and

(II) Ten percent additional upon the amount of any tax payable under the provisions of the inheritance tax laws of this state.

(b) In computing the amount of the additional tax or fee as provided in paragraph (a) of this subsection (2), the nearest multiple to five cents shall be taken in all cases.

(3) Any and all of such funds collected by any state official or state department pursuant to subsection (2) of this section shall be paid over by such official or department to the state treasurer, who on the first day of each month shall divide and pay the same into each of the county old age pension accounts of the county social services funds in this state on the pro rata basis which the population of the respective county has to the population of the entire state according to the last official United States census.



§ 26-2-114. Amount of assistance payments - old age pension

(1) The basic minimum award payable to those persons qualified to receive an old age pension shall be one hundred dollars monthly; but the state board may adjust the said basic minimum award above one hundred dollars if, in its discretion, living costs have changed sufficiently to justify such adjustment.

(2) (a) and (a.5) Repealed.

(b) (I) The amount of net income from whatever source, either in cash or in kind, which any person qualified for an old age pension may receive shall be deducted from the amount of monthly pension which such person would otherwise receive. The rules and regulations of the state department may require an applicant or recipient who may be eligible for benefits under another federal or state program or who may have a right to receive or recover other income or resources to take reasonable steps to apply for, otherwise pursue, and accept such benefits, income, or resources.

(II) In computing said net income, the county department shall not consider the ownership of real estate occupied as a residence by the recipient as income. In addition, in computing said net income, the county department shall not consider as income funds received by or on behalf of the recipient from the federal government for rent supplementation or relocation payments or income earned by the recipient up to the maximum extent allowed by Title I, section 2, of the social security act.

(III) Whenever the United States congress shall provide by law for a retroactive increase in monthly benefits under the old age, survivors, and disability provisions of the social security act, or for a retroactive increase in monthly benefits under the railroad retirement act, and the amount of such retroactive increase in monthly benefits shall be subsequently paid to an old age pension recipient in a lump sum, then the amount of such lump sum payment shall not be considered as income and shall not be deducted from the amount of monthly pension otherwise payable to such recipient for the month in which such lump sum payment is received.

(IV) Any special payment by the federal government in the form of a one-time-only credit against or refund of federal income taxes shall not be considered as income for purposes of this title unless required by federal law.



§ 26-2-115. State old age pension fund - priority

All moneys deposited in the state old age pension fund shall be first available for payment of basic minimum awards to qualified old age pension recipients, and no part of said fund shall be transferred to any other fund until such basic minimum awards shall have been paid. Moneys in the state old age pension fund shall be subject to annual appropriation by the general assembly.



§ 26-2-116. Old age pension stabilization fund

Any moneys remaining in the old age pension fund after full payment of basic minimum awards to qualified old age pension recipients shall be transferred to a fund to be known as the old age pension stabilization fund, which fund shall be maintained at the amount of five million dollars and restored to that amount after any disbursements therefrom. The state board shall use the moneys in such fund only to stabilize payments of old age pension basic minimum awards. Moneys in the old age pension stabilization fund shall be subject to annual appropriation by the general assembly.



§ 26-2-119. Amount of assistance payments - aid to the needy disabled

(1) (a) The amount of assistance payments that shall be granted to a recipient under the program for aid to the needy disabled shall be on the basis of budgetary need, as determined by the county department with due regard to any income, property, or other resources available to the recipient, within available appropriations, and in accordance with rules of the state department.

(b) The rules of the state department:

(I) Shall establish the assistance payment under the program for aid to the needy disabled, which assistance payment for the 2014-15 state fiscal year must not be less than the amount of the assistance payment for the 2013-14 state fiscal year increased by eight percent. For state fiscal years 2015-16 through 2018-19, and in fiscal years thereafter if necessary, subject to available appropriations, the state department is encouraged to increase the amount of the assistance payment to restore the payment to the state fiscal year 2006-07 amount and to adjust the assistance payment to reflect increases in the cost of living.

(II) May require an applicant or recipient who may be eligible for benefits under another federal or state program or who may have a right to receive or recover other income or resources to take reasonable steps to apply for, otherwise pursue, and accept such benefits, income, or resources.

(1.5) and (2) (Deleted by amendment, L. 2010, (HB 10-1146), ch. 281, p. 1302, § 2, effective January 1, 2011.)

(3) and (4) Repealed.

(5) Any special payment by the federal government in the form of a one-time-only credit against or refund of federal income taxes shall not be considered as income for purposes of this title unless required by federal law.

(6) Repealed.



§ 26-2-120. Amount of assistance payments - aid to the blind

(1) The amount of assistance payments that shall be granted to a recipient under the program for aid to the blind shall be on the basis of budgetary need, as determined by the county department with due regard to any income, property, or other resources available to the recipient, within available appropriations, and in accordance with rules of the state department. The rules of the state department may require an applicant or recipient who may be eligible for benefits under another federal or state program or who may have a right to receive or recover other income or resources to take reasonable steps to apply for, otherwise pursue, and accept such benefits, income, or resources.

(1.5) and (2) (Deleted by amendment, L. 2010, (HB 10-1146), ch. 281, p. 1303, § 3, effective January 1, 2011.)

(3) Repealed.

(4) Every recipient of aid to the blind shall submit to a reexamination as to his eyesight at least once every three years, unless excused therefrom by the state department, and at other times when required to do so by the county department or the state department. He shall furnish any medical information required by the county department or the state department.

(5) Repealed.

(6) Any special payment by the federal government in the form of a one-time-only credit against or refund of federal income taxes shall not be considered as income for purposes of this title unless required by federal law.



§ 26-2-121. Expenses of treatment to prevent blindness or restore eyesight

Temporary assistance may be granted by the county department to any applicant for aid to the blind or additional assistance granted to any recipient of aid to the blind who is in need of treatment either to prevent blindness or to restore his eyesight, whether or not he is blind as defined by section 26-2-103 (3) and the rules and regulations of the state department, if he is otherwise qualified for aid to the blind under this article. The temporary assistance may include necessary traveling expenses and other expenses to receive treatment from a hospital or clinic designated by the state department. Such payment shall be allowed and paid in the same manner as aid to the blind provided by this article and shall be subject to reimbursement by the state in the same manner as such aid to the blind.



§ 26-2-122. Public assistance in the form of social services

(1) Subject to available appropriations, the state department may provide those services required by the social security act and applicable federal regulations. Subject to available appropriations, the state department may, by regulation, elect to provide those services which are optional under the social security act.

(2) Eligible persons shall include those required to be eligible for services by the social security act and federal regulations. Subject to available appropriations, eligible persons may include those persons who are optionally eligible under federal law and regulations whom the state department, by regulation, includes as eligible persons.

(3) The state department shall adopt budgetary standards from which a graduated schedule of fees shall be determined. Said fees shall be paid by persons who receive social services and who have the financial ability to pay in accordance with the schedule of fees established by the state department.

(4) The state department shall prepare and submit to the secretary of the federal department of health and human services a state plan for services that meets the requirements of the social security act, federal regulations, and this section. The state department shall administer the program for services in accordance with the social security act, federal regulations, and this section.



§ 26-2-122.3. Adult foster care and home care allowance

(1) (a) (I) The state department, subject to available appropriations, may provide adult foster care for persons eligible to receive old age pension, aid to the needy disabled, or aid to the blind. For purposes of this paragraph (a), "adult foster care" means care and services that, in addition to room and board, may include, but are not limited to, personal services, recreational opportunities, transportation, utilization of volunteer services, and special diets. Such care and services are provided to recipients of federal supplemental security income benefits who are also eligible for the Colorado supplement program for aid to the needy disabled or aid to the blind and who do not require skilled nursing care or intermediate health care and cannot remain in or return to their residences but who need to reside in a supervised nonmedical setting on a twenty-four-hour basis. Those persons with intellectual and developmental disabilities as defined in section 25.5-10-202, C.R.S., or who are receiving or are eligible to receive services pursuant to article 10 of title 25.5, C.R.S., or any provision of title 27, C.R.S., do not qualify for adult foster care under this paragraph (a).

(II) Adult foster care facilities shall be licensed by the department of public health and environment pursuant to section 25-27-105, C.R.S.

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), the state department, subject to available appropriations, may provide home care allowance for persons who meet the functional impairment and financial eligibility criteria as established by the state department by rule and:

(A) Were receiving old age pension benefits and home care allowance on the day prior to January 1, 2014, and remain continuously eligible for such benefits; or

(B) Are receiving aid to the needy disabled, aid to the blind, or supplemental social security income benefits.

(II) Persons eligible to receive home- and community-based services pursuant to article 6 of title 25.5, C.R.S., shall not be eligible for home care allowance under this paragraph (b).

(III) For the purposes of this paragraph (b), "home care allowance" is a program that provides payments, subject to available appropriations, to functionally impaired persons who meet the criteria specified in subparagraph (I) of this paragraph (b) as determined in accordance with rules. The payments allow recipients who are in need of long-term care to purchase community-based services as defined in rules adopted by the state department. These services may include, but need not be limited to, the supervision of self-administered medications, assistance with activities of daily living as defined in section 25.5-6-104 (2)(a), C.R.S., and assistance with instrumental activities of daily living as defined in section 25.5-6-104 (2)(g), C.R.S. The rules adopted by the state department shall specify, in accordance with the provisions of this section, the services available under the program and shall specify eligibility criteria for the home care allowance program. In addition, the rules shall specifically provide for a determination as to the person's functional impairment and the person's unmet need for paid care and shall address amounts awarded to persons eligible for home care allowance. The state department shall specify in the rules the methods for determining the unmet need for paid care and the amount of a home care allowance that may be awarded to eligible persons. Such methods may be based on how often a person experiences unmet need for paid care or any other method that the state board determines is valid in correlating unmet need for paid care with an amount of a home care allowance award. The state department shall require that eligibility and unmet need for paid care be determined through the use of a comprehensive and uniform client assessment instrument prescribed by the state department. The state department may adjust income eligibility criteria, including any functional impairment standard, or the amounts awarded to eligible persons or may limit or suspend enrollments as necessary to manage the home care allowance program within the funds appropriated by the general assembly. In addition, the state department may adjust which services are available under the program; except that the adjustment shall be consistent with the provisions of this subsection (1).

(c) The state department is authorized to implement pilot programs that it deems feasible to assess the overall impact, if any, of using alternatives to the method described in paragraph (b) of this subsection (1) for determining an eligible person's unmet need for paid care and the amount of a home care allowance awarded to an eligible person.

(2) The state department shall administer the adult foster care program and the home care allowance program. The executive director or the state board, as appropriate, shall promulgate rules necessary for the implementation of this section.

(3) (Deleted by amendment, L. 2010, (HB 10-1146), ch. 281, p. 1304, § 4, effective January 1, 2011.)

(4) Repealed.

(5) The state department shall contract with the single entry point agencies for functions of the home care allowance and adult foster care programs pursuant to the terms of the contract or rule of the state department.



§ 26-2-122.4. Home care allowance grant program - rules - report - repeal

(1) There is hereby established in the state department the home care allowance grant program, referred to in this section as the "program", to provide assistance to certain individuals who were receiving home care allowance but are no longer eligible to receive such assistance. To be eligible for a grant under the program, an individual shall:

(a) Have been receiving home care allowance under section 26-2-122.3 at any time during the period beginning September 1, 2011, and ending December 31, 2011;

(b) No longer be eligible to receive home care allowance because the individual is on either the home- and community-based supported living services waiver or the children's extensive services waiver, or any successor waiver;

(c) Have been within one thousand dollars of his or her maximum benefit under the applicable waiver at any time during the period beginning September 1, 2011, and ending December 31, 2011;

(d) Meet any other eligibility requirements established by the state board by rule; and

(e) Submit an application to the state department.

(2) (a) As soon as practicable after March 22, 2012, the state board shall adopt rules governing the program, including but not limited to information required in an application, standards for eligibility, requirements for eligibility redeterminations, and the amount of any grant.

(b) Subject to available appropriations, the state department may provide to an individual eligible pursuant to subsection (1) of this section a grant in an amount consistent with the benefits available for an eligible person under the home care allowance program. For eligible individuals, the grants may be made retroactive to January 1, 2012. The state department shall administer the program in a manner that will facilitate rapid implementation and minimize administrative costs.

(3) It is the intent of the general assembly that moneys for the program come from the moneys appropriated for home care allowance benefits and that any moneys appropriated for the program that are unused may be used to provide additional benefits under the home care allowance program.

(4) (a) On or before October 15, 2016, the state department shall submit a written report on the program to the health and human services committee of the senate, or any successor committee, the health and environment committee of the house of representatives, or any successor committee, and to the joint budget committee of the general assembly. As part of the report, the state department shall solicit feedback from grant recipients and their families. The report shall include information on the number of grant recipients, the cost of the program, and the effect of repeal of the program on grant recipients and their families.

(b) This section is repealed one year after the date that a consumer-directed service delivery option is available for homemaker, personal care, and medical support services for individuals who are receiving home-based and community-based services pursuant to the supported living services waiver. The executive director of the state department and the executive director of the department of health care policy and financing shall jointly notify the revisor of statutes in writing when the condition specified in this subsection (4)(b) has occurred by e-mailing the notice to revisorofstatutes.ga@state.co.us. This section is repealed upon the date identified in the notice that the condition specified in this subsection (4)(b) occurred or upon the date of the notice to the revisor of statutes if the notice does not specify a different date.



§ 26-2-122.5. Acceptance of available moneys to finance the low-income energy assistance program - rules

(1) (Deleted by amendment, L. 97, p. 1234, § 22, effective July 1, 1997.)

(2) The executive director of the state department, or said director's designee, is hereby authorized to accept any private contributions, including contributions from the fund created in section 40-8.5-104, C.R.S., and any federal grants, and to expend the same, subject to appropriation, for the purpose of increasing available funds under the low-income energy assistance program.

(3) Notwithstanding the availability of additional moneys pursuant to subsection (2) of this section, the low-income energy assistance program shall be administered within the staffing structure, in existence on July 1, 1991, of the state department of human services and county departments of social services, without additional FTE.



§ 26-2-123. Removal to another county

(1) Any recipient who becomes a resident of another county in this state shall be entitled to receive all forms of public assistance that are provided in the county to which the recipient transfers and for which he or she is eligible, and the county department of the county from which the recipient has moved shall transfer all necessary records relating to the recipient to the county department of the county to which he or she has moved, pursuant to the rules of the state department.

(2) The county to which a recipient moves is required to provide only those services and benefits under the Colorado works program created in part 7 of this article as are stipulated in the receiving county's performance contract.



§ 26-2-124. Reconsideration and changes

(1) All assistance payments and social services provided under this article shall be reconsidered as frequently as and in the manner required by rules and regulations of the state department. After such further verification and record as the county department may deem necessary or the rules and regulations of the state department may require, the amount of assistance payments or the social services provided may be changed, or public assistance may be terminated, if the state department or the county department finds that the recipient's circumstances have altered sufficiently to warrant such action or if changes in state or federal law have been made which would warrant such action.

(2) In accordance with the rules and regulations of the state department, the county department may terminate public assistance at any time for cause, or it may, for cause, suspend public assistance for such period as it may deem proper. Timely notice to persons receiving public assistance, when in fact they are not eligible due to fraudulent acts, may be given five days before the date of a proposed action, in accordance with federal regulations.

(3) Whenever assistance payments are terminated, suspended, or in any way changed, the county department shall at once report such decision to the recipient and to the state department setting forth the reason for such action. All such decisions shall be subject to review by the state department in accordance with the rules and regulations of the state department.



§ 26-2-125. Colorado works cases - vendor payments

The county department, upon reconsideration in cases involving the Colorado works program as provided in section 26-2-124, may authorize direct payment to vendors of the portion of the assistance grant budgeted for essential services and subsistence items for the children, if evidence has been accumulated that the relative payee is using that portion of the grant provided for the care, maintenance, and welfare of the children for other purposes.



§ 26-2-127. Appeals

(1) (a) (I) Except as provided in part 7 of this article, if an application for assistance payments is not acted upon by the county department within a reasonable time after filing of the same, or if an application is denied in whole or in part, or if a grant of assistance payments is suspended, terminated, or modified, the applicant or recipient, as the case may be, may appeal to the state department in the manner and form prescribed by the rules of the state department. Every county department or service delivery agency shall adopt procedures for the resolution of disputes arising between the county department or the service delivery agency and any applicant for or recipient of public assistance prior to appeal to the state department. Such procedures are referred to in this section as the "dispute resolution process". Two or more counties may jointly establish the dispute resolution process. The dispute resolution process shall be consistent with rules promulgated by the state board pursuant to article 4 of title 24, C.R.S. The dispute resolution process shall include an opportunity for all clients to have a county conference, upon the client's request, and such requirement may be met through a telephonic conference upon the agreement of the client and the county department. The dispute resolution process need not conform to the requirements of section 24-4-105, C.R.S., as long as the rules adopted by the state board include provisions specifically setting forth expeditious time frames, notice, and an opportunity to be heard and to present information. If the dispute is not resolved, the applicant or recipient may appeal to the state department in the manner and form prescribed by the rules of the state department. Whether at the county level, state level, or both, disputes related to the delivery of assistance under the Colorado works program established pursuant to part 7 of this article shall be decided in accordance with the rules promulgated by the state board pursuant to this subparagraph (I) and with the county's official written policies adopted pursuant to section 26-2-716 (2.5), which policies govern delivery of assistance under such program. The state board shall adopt rules setting forth what other issues, if any, may be appealed by an applicant or recipient to the state department. County notices to applicants or recipients shall inform them of the basis for the county's decision or action and shall inform them of their rights to a county conference under the dispute resolution process and of their rights to state level appeal and the process of making such appeal. A hearing need not be granted when either state or federal law requires or results in an automatic grant adjustment for classes of recipients, unless the reason for an individual appeal is incorrect grant computation.

(II) Upon receipt of an appeal, the state department shall give the appellant reasonable notice and an opportunity for a fair hearing in accordance with rules of the state department. Any such fair hearing shall comply with section 24-4-105, C.R.S., and the state department's administrative law judge shall preside.

(III) The appellant shall have an opportunity to examine all applications and pertinent records concerning said appellant that constitute a basis for the denial, suspension, termination, or modification of assistance payments.

(IV) The appellant may represent himself or herself or he or she may be represented by legal counsel, or by a relative, friend, or other spokesman, and such representation by nonlawyers shall not be considered to be the practice of law.

(b) The state department, by its rules, may provide for fair hearings and appeals for applicants for and recipients of social services.

(c) (Deleted by amendment, L. 97, p. 1317, § 1, effective July 1, 1997.)

(2) All decisions of the state department shall be binding upon the county department involved and shall be complied with by such county department.

(3) The state department, the department of health care policy and financing, and the office of administrative courts in the department of personnel shall work together to streamline the process for the appeal of disputes that are not resolved at the county level and shall consider proposed legislative changes or federal waivers for the Colorado works program pursuant to part 7 of this article in order to address changes in the appeals process to avoid or mitigate expenses to counties of maintaining benefits during the pendency of state-level appeals.

(4) The state department is authorized to apply to the United States department of agriculture and the health care financing administration for waivers to develop a process for appeals that ensures that issues may be consolidated at the local and state levels. In applying for the waiver, the state department shall demonstrate that due process considerations are addressed through other appeal mechanisms.



§ 26-2-128. Recovery from recipient - estate

(1) If, at any time during the continuance of public assistance, the recipient thereof becomes possessed of any property having a value in excess of that amount set pursuant to the provisions of section 26-2-109 and the rules of the state department or receives any increase in income, it shall be the duty of the recipient to notify the county department of the possession of such property or receipt of such income, and the county department may either terminate the public assistance or alter the amount of assistance payments in accordance with the circumstances and the rules of the state department. To the extent not otherwise prohibited by state or federal law, if the recipient is found to have committed an intentional program violation, the recipient is disqualified from participation in any public assistance program under this article for twelve months for the first incident, twenty-four months for a second incident, and permanently for a third or subsequent incident. Such disqualification is mandatory and is in addition to any other penalty imposed by law. Except as provided in subsections (3) and (4) of this section, any previously paid excess public assistance to which the recipient was not entitled shall be recoverable by the county as a debt due to the state and the county in proportion to the amount of public assistance paid by each respectively; except that any fraudulently obtained public assistance or fraudulently obtained overpayments of public assistance shall be recoverable and payable in proportionate shares as provided in section 26-1-112 (2)(b), and interest shall be charged and paid to the county department on any sum fraudulently obtained, calculated at the legal rate and calculated from the date the recipient obtained such sum to the date such sum is recovered. The following remedies apply for the enforcement and collection of a debt for fraudulently obtained public assistance or fraudulently obtained overpayments of public assistance:

(a) If the debt for fraudulently obtained public assistance, fraudulently obtained overpayments of public assistance, or excess public assistance paid for which the recipient was ineligible has been reduced to a judgment in a court of record in this state, the county department may seek a continuing garnishment to collect the debt under article 54.5 of title 13, C.R.S.

(b) If the person has received an overissuance of food stamp benefits resulting from fraud or willful misrepresentation that has not been recovered by repayment under section 13 (b)(1) of the federal "Food Stamp Act", as amended, the state shall recover the overissuance by withholding unemployment compensation to which the person is entitled pursuant to section 8-73-102 (6), C.R.S.

(2) If, upon the death or mental incompetency of any recipient, the inventory of the recipient's estate shows assets in excess of the amount that the recipient was allowed to have in order to receive public assistance, or if it be shown that the recipient was otherwise ineligible for public assistance, then the claim of the county and state for the excess public assistance paid for which the recipient was ineligible, if filed as required by section 15-12-804, C.R.S., shall have priority as a debt given preference under section 15-12-805 (1)(f.7), C.R.S.

(3) Except as provided in subsection (4) of this section, when a recipient was ineligible for assistance payments solely because of property in excess of that permitted by state department rules and regulations adopted pursuant to section 26-2-109, the amount for which he shall be liable shall be the amount by which his property exceeded the amount allowable under such rules and regulations or the total amount of assistance payments thus received by him, whichever is the lesser amount. Actions for the recovery of such sums shall be prosecuted by the county or state department in any court of record having jurisdiction thereof.

(4) Notwithstanding subsections (1), (2), and (3) of this section, in any assistance case in which more than the correct amount of payment has been made, there shall be no adjustment of payments to the county or state department or recovery by the county or state department from any person who is without fault and who has reported to the state department any increase in income or changes in resources or property, if such adjustment or recovery would deprive a person of income required for ordinary and necessary living expenses or would be against equity and good conscience. Overpayments in all cases involving a grant of aid to families with dependent children shall be recovered from the caretaker relative in the assistance unit who fraudulently obtained the public assistance or who was the direct payee of the overpayments or from such individual's estate. The state department and the county departments shall pursue all available overpayment recovery options against the caretaker relative in the assistance unit first and during this time all overpayment collection activities against the other overpaid members of the assistance unit shall be suspended. On March 26, 2002, the state department and the county departments shall cease any collection efforts being made against the children of an assistance unit in which public assistance was overpaid or fraudulently obtained by a caretaker relative if the caretaker relative has been located. The state and the county departments may elect not to attempt recovery of an overpayment from an individual no longer receiving public assistance where the overpayment amount is less than thirty-five dollars. Where the overpayment amount owed by an individual no longer receiving public assistance is thirty-five dollars or more, the state department and the county departments may determine, consistent with the six-year time limitation for the execution on judgments involving state debt, that it is no longer cost-effective to continue to pursue recovery of the overpayment. The state department and the county departments shall not pursue overpayment collection activities against children who have been part of a Colorado works program assistance unit.

(5) (a) When a recipient, during or because of continuance of public assistance, receives excess assistance through fraudulent acts, the county department shall make regular deductions consistent with federal regulations from said recipient's monthly grant until the excess payment is fully recovered.

(b) Repealed.

(6) (a) The state department shall have a right to recover any amount of public assistance paid to a recipient because:

(I) The trustee of a trust for the benefit of the recipient has used the trust property in a manner contrary to the terms of the trust;

(II) A person holding the recipient's power of attorney has used the power for purposes other than the benefit of the recipient.

(b) To enforce the right under this subsection (6), the county or state department may institute or intervene in legal proceedings against the trustee or person holding the power of attorney. Any amount of public assistance recovered pursuant to this subsection (6) shall be distributed between the state and county in proportion to the amount of public assistance paid by each respectively.

(c) No action taken by the county or state department pursuant to this subsection (6) or any judgment rendered in such action or proceeding shall be a bar to any action upon the claim or cause of action of the recipient or his guardian, personal representative, estate, dependent, or survivors against the trustee or person holding the power of attorney.



§ 26-2-129. Funeral - burial - cremation expenses - death reimbursement - definitions

(1) The general assembly hereby finds and declares that, subject to available appropriations, the purposes of this section are the following:

(a) To provide appropriate and equitable reimbursement of funeral, cremation, or burial expenses or any combination thereof associated with the final disposition of any deceased public assistance or medical assistance recipient;

(b) To consider the religious and cultural preferences of the decedent and the decedent's family;

(c) To assure that final disposition of a decedent is provided with dignity;

(d) To ensure that reimbursement of a provider of funeral, cremation, or burial services is appropriately disbursed by the county department;

(e) To provide that public funds are made available for reimbursement pursuant to this section only after it has been determined that there are insufficient resources from the estate of the decedent or the decedent's legally responsible family members to cover the funeral, cremation, or burial expenses;

(f) To allow family members and friends of a decedent to contribute towards the charges of funeral, cremation, or burial expenses to the extent such contributions do not exceed the specified maximum combined charges for such expenses.

(2) For purposes of this section, unless the context otherwise requires:

(a) "Contributions" means any monetary payment or donation made directly to the service provider or providers by a nonresponsible person to defray the expenses of a deceased public assistance or medical assistance recipient's funeral, cremation, or burial or any combination thereof.

(b) "Death reimbursement" means the payment made by the county department to the provider of funeral, cremation, or burial services when adequate resources are not available from legally responsible persons or from the personal resources or income of the decedent or from contributions to cover the charges for funeral, cremation, or burial expenses of a deceased public assistance or medical assistance recipient.

(c) "Decedent" means a deceased recipient of or applicant for public assistance or medical assistance who was receiving or was eligible to receive benefits at the time of death.

(d) "Final resting place" means a space, either below or above the surface of the ground, for the interment or entombment of the remains of human bodies.

(e) "Legally responsible person" means a person who:

(I) Is the decedent's spouse or the decedent's parent if the decedent is an unemancipated minor who is under the age of eighteen; and

(II) Bears legal responsibility for the charges associated with the decedent's funeral, cremation, or burial expenses.

(f) "Maximum combined charges" means the total of all charges from all providers but in an amount not to exceed two thousand five hundred dollars.

(g) "Mortuary science practitioner" means one engaged in, or holding himself or herself out as being engaged in or conducting, embalming or final disposition of dead human bodies.

(h) "Nonresponsible person" means one of the following who makes a contribution to the charges for a funeral, cremation, or burial or any combination thereof:

(I) A relative of the decedent who is not a legally responsible person; or

(II) Any other person or party.

(3) Subject to available appropriations, a death reimbursement covering reasonable funeral expenses or reasonable cremation or burial expenses or any combination thereof shall be paid by the county department for a decedent if the estate of the deceased is insufficient to pay such reasonable expenses and if the persons legally responsible for the support of the deceased are unable to pay such reasonable expenses. The county department shall be reimbursed eighty percent of the amount of the death reimbursement paid for recipients of aid to the needy disabled and assistance under the Colorado works program pursuant to part 7 of this article and shall be reimbursed one hundred percent of the amount of the death reimbursement for recipients of old age pensions. If the state department determines that the level of appropriation is insufficient to meet the demand for death reimbursements, the state department shall reduce the amount of the death reimbursement level to meet the amount appropriated by the general assembly for death reimbursements. In the event that such a reduction is made, the county department shall have no additional responsibility beyond the reimbursement level as defined in the state department's rules.

(4) The total amount of a death reimbursement paid by the county department or state department pursuant to this section shall not exceed one thousand five hundred dollars and the combined charge of a funeral or cremation or burial or any combination thereof shall not exceed two thousand five hundred dollars. Contributions from nonresponsible persons may be made without jeopardizing payment under this section and shall be counted as an offset to the maximum combined charges of the providers. If the combined charges from the providers exceed two thousand five hundred dollars, no death reimbursement shall be paid by the state or county department. Providers may seek contributions from nonresponsible persons only to the extent that moneys are available from such parties.

(5) A legally responsible person shall be required to participate financially towards the charges for final disposition through a contribution to the maximum death reimbursement if his or her resources are above the federal supplemental security income resource limits. A legally responsible person shall not be required to participate if he or she has fewer resources than the supplemental security income resource limits or if participation would result in fewer resources than the supplemental security income resource limits. Any financial participation from a legally responsible person shall be deducted from the maximum death reimbursement in the same manner as the personal resources of the decedent and shall not include the survivor's home or other excluded resources as provided for in the state department's rules. Any financial participation by a legally responsible person in excess of the legally required amount shall be used to reduce the amount of the maximum death reimbursement. Social security lump-sum death benefits payable to a legally responsible person shall not be an automatic deduction from the maximum death reimbursement. For purposes of this section, "resources" means:

(a) Those assets or income that are accessible and available to the legally responsible person;

(b) Disbursement of funds from any insurance policy of the decedent to a legally responsible person or nonresponsible person who is named as a beneficiary or a joint beneficiary of the decedent's policy. Nothing in this paragraph (b) shall grant authority to the county department to attach a lien against such funds or otherwise obtain or access these funds for payment of the final disposition of the decedent.

(6) In calculating the amount of the death reimbursement, any personal resources or income of the decedent shall be counted as a deduction from the maximum allowable death reimbursement. For purposes of this section, personal resources or income of the decedent includes the following:

(a) Any preneed contract for merchandise or services to be provided or performed in connection with the decedent's final disposition;

(b) Any other resources or income accessible and available in the name of the decedent, including jointly owned resources or income but only to the extent of the decedent's share of such jointly owned resources or income;

(c) Any death benefit in which reimbursement is directly paid to a provider of funeral, cremation, or burial services in connection with the decedent's final disposition.

(7) (a) Ownership by a public assistance or medical assistance recipient of a final resting place, or the purchase thereof during the time the recipient is receiving that assistance, shall not disqualify the recipient from receiving that assistance, nor shall such ownership be deemed cause for any reduction in the amount of the recipient's assistance.

(b) Any portion of the purchase price of a final resting place owned by the decedent in excess of two thousand dollars shall be counted as a personal resource of the decedent in calculating the amount of a death reimbursement pursuant to this section.

(c) A final resting place previously acquired by someone other than the decedent and donated for final disposition of that decedent shall not be counted as a personal resource of the decedent or a legally responsible person in calculating the amount of a death reimbursement pursuant to this section.

(8) A statement of agreement between the providers that shall be on a form prescribed by the state department that sets forth the charges and the amounts of any payments or contributions shall be completed prior to any disbursement of funds by the county. The agreement shall assure that the charges of all providers have been equitably addressed and shall ascertain that the maximum combined charges do not exceed two thousand five hundred dollars and that the combined contributions from all sources do not exceed two thousand five hundred dollars. All payments from a decedent's estate, payments from legally responsible persons, and contributions from nonresponsible persons shall be paid directly to the provider of services. After the provision of all services, the providers shall bill the county department directly for reimbursement for appropriate costs that have not been covered by the resources from or contributions made by the decedent's estate, legally responsible persons, or nonresponsible persons. The county department shall reimburse the appropriate providers directly, based upon the statement of agreement.

(9) (a) Notwithstanding any other provision of law to the contrary, the disposition of a deceased public assistance or medical assistance recipient shall be in accordance with subparagraph (I) or (II) of this paragraph (a), as follows:

(I) A public assistance or medical assistance recipient may express, in writing and in accordance with a procedure established by the state department, a preference to be buried or cremated or both. Such expression shall be honored by the county department within the limits of costs and reimbursements specified in this section.

(II) The disposition of a public assistance or medical assistance recipient who has not expressed a preference shall be determined respectively by such recipient's spouse, adult children, parents, or siblings. Upon the death of a recipient, the county department shall use reasonable effort to contact such an authorized person to determine the disposition of the deceased recipient. If such effort does not result in contact with an authorized relative within twenty-four hours, the county shall immediately have the deceased recipient's body refrigerated or embalmed. If such effort does not result in contact with and decision by an authorized relative within seven days of the recipient's death, the county department shall determine whether to bury or cremate the deceased recipient on the basis of which option is less costly.

(b) The disposition of any public assistance or medical assistance recipient in accordance with this subsection (9) shall be in a timely and dignified manner.

(c) A mortuary science practitioner or any operator of any cemetery who has contracted for cremation services pursuant to this subsection (9) may dispose of the remains of any public assistance or medical assistance recipient cremated pursuant to this section that are not claimed within one hundred twenty days from the date of cremation. For the purposes of this paragraph (c), disposal of remains shall include, but need not be limited to, placing such remains in a cemetery, scattering grounds, or columbarium.

(10) The state department shall:

(a) Adopt rules and regulations necessary for the implementation of this section; and

(b) (Deleted by amendment, L. 96, p. 1114, § 1, effective August 7, 1996.)

(c) Annually review reimbursement levels to determine whether such levels are adequate to purchase funeral, cremation, or burial services for deceased public assistance or medical assistance recipients.

(11) Notwithstanding any other provision of law to the contrary, any person who, in good faith, disposes of a deceased recipient or the remains of a deceased recipient in accordance with this section shall be immune from any civil or criminal liability.



§ 26-2-131. Public assistance not assignable

No assistance payments made to an eligible recipient under this article shall be transferable or assignable at law or in equity, and none of the money paid or payable under this article shall be subject to execution, levy, attachment, garnishment, or other legal process or to the operation of any bankruptcy or insolvency law.



§ 26-2-132. Limitation

All public assistance granted under this article shall be granted and held subject to the provisions of any amending or repealing law that may be passed after July 1, 1973, and no recipient shall have any claim for compensation or otherwise by reason of his public assistance being affected in any way by any amending or repealing law.



§ 26-2-133. State income tax refund offset

(1) (a) At any time prescribed by the department of revenue, but not less frequently than annually, the state department shall certify to the department of revenue information regarding persons who are obligated to the state for overpayment of benefits pursuant to the "Colorado Human Services Code". Such information shall include certification of the amount of overpayment which has been determined by final agency action or has been ordered by a court as restitution or has been reduced to judgment.

(b) Such information shall also include the name and the social security number of the person obligated to the state for the overpayment, the amount of same, and any other identifying information required by the department of revenue.

(2) As a condition of certifying an overpayment to the department of revenue as provided in subsection (1) of this section, the state department shall ensure that the obligated person has been afforded the opportunity for a conference at the county department level pursuant to section 26-2-127 or 25.5-4-207, C.R.S., and the opportunity for an appeal to the state department pursuant to section 26-2-127 or 26-2-304. In addition, the state department, prior to final certification of the information specified in subsection (1) of this section to the department of revenue, shall notify the obligated person, in writing, at his last known address, that the state intends to refer the person's name to the department of revenue in an attempt to offset the obligation against the person's state income tax refund. Such notification shall inform the obligated person of the opportunity for a conference with the county department pursuant to section 26-2-127 or 25.5-4-207, C.R.S., and of the opportunity for an appeal to the state department pursuant to section 26-2-127 or 26-2-304. In addition, the notice shall specify issues that may be raised at an evidentiary conference or on appeal, as provided by this subsection (2), by the obligated person in objecting to the offset and shall specify that the obligated person may not object to the fact that an overpayment occurred. A person who has received a notice pursuant to this subsection (2) shall request, within thirty days from the date such notice was mailed, an administrative review or evidentiary conference, as provided in this subsection (2).

(3) Upon notification by the department of revenue of amounts deposited with the state treasurer pursuant to section 39-21-108, C.R.S., the state department shall disburse such amounts to the appropriate county for processing for distribution to the federal, state, or local agency to whom the person is obligated.

(4) The state department shall promulgate rules and regulations, pursuant to article 4 of title 24, C.R.S., establishing procedures to implement this section.

(5) The home addresses and social security numbers of persons subject to the income tax refund offset, provided to the state department by the department of revenue, shall be sent to the respective county department of social services.



§ 26-2-134. Checks, drafts, or orders for payment of moneys for public assistance - identification of bearer

(1) To prevent the fraudulent obtainment of public assistance, a person receiving any check, draft, or order for the payment of money issued for any payment for a public assistance program under this article may not cash or accept the check, draft, or order unless the bearer of the check, draft, or order presents proof of identification demonstrating that the bearer is the proper recipient of the public assistance payment. The recipient of the check, draft, or order shall provide notation on the check, draft, or order regarding the identification provided by the bearer.

(2) Proof of identification for a public assistance payment under subsection (1) of this section may be demonstrated only by the presentation of one of the following documents:

(a) A valid driver's license issued by any state;

(b) A valid identification card issued by any state or federal agency;

(c) A social security card;

(d) A military identification card issued by the armed forces of the United States;

(e) A valid passport issued by the United States;

(f) A valid county social services identification card; or

(g) A valid identification card issued by an employer.

(3) If any person cashes or accepts a check, draft, or order for the payment of money without proper identification in violation of the provisions of this section, the appropriate state agency may determine not to make payment on the check, draft, or order if there is an allegation of fraud regarding the check, draft, or order for the payment of money, and, if there is a determination that payment should not be made, the state and any state agency are not liable for payment of the check, draft, or order.



§ 26-2-135. Medically correctable program - fund established - rules

(1) On or before January 1, 1997, the state department shall make preparations for the implementation of a statewide medically correctable program, referred to in this section as the "program". Such preparations shall include but are not limited to staff training, policy development, and rule-making pursuant to article 4 of title 24, C.R.S.

(2) On and after January 1, 1997, the program shall be applicable to a person who:

(a) Has been approved for state aid to the needy disabled;

(b) Is determined to be unlikely to meet the disability criteria for supplemental security income;

(c) Has a disability that can be corrected with medical treatment at a cost that does not exceed twenty thousand dollars so that the person can return to employment; and

(d) Is not otherwise receiving workers' compensation benefits.

(3) The program shall consist of the following features:

(a) A process by which the state department shall determine whether a person qualifies to receive medical treatment so that the person can return to work;

(b) A set of procedures for monitoring a person's recovery from the medical treatment and return to work after participating in the program; and

(c) Annual reports to the joint budget committee and the house and senate committees on health and human services, or any successor committees, that identify the number of persons who received medical treatment pursuant to the program in the preceding fiscal year, their recovery rates and return to the workforce, and the amount of moneys spent on the program.

(4) The cost of the medical treatment identified in paragraph (c) of subsection (2) of this section shall not be a benefit for purposes of articles 40 to 47 of title 8, C.R.S.

(5) (Deleted by amendment, L. 99, p. 699, § 4, effective July 1, 1999.)



§ 26-2-137. Noncitizens programs

(1) Emergency assistance. (a) (I) A general assistance fund is hereby established that shall consist of state general funds appropriated thereto by the general assembly. Moneys in the fund shall be used only for the purpose of providing emergency assistance pursuant to the provisions of this subsection (1) and shall be subject to annual appropriation by the general assembly.

(II) The state department shall allocate moneys in the fund described in subparagraph (I) of this paragraph (a) to the counties for the implementation of the emergency assistance program pursuant to the provisions of this subsection (1) and rules of the state department.

(b) The state department shall promulgate rules for the delivery of emergency assistance to a person who:

(I) Is a legal immigrant and a resident of the state of Colorado;

(II) Is not a citizen of the United States; and

(III) Meets the eligibility requirements for public assistance under this article other than citizen status and is not receiving any other public assistance under this article.

(c) Such emergency assistance may include but need not be limited to the following forms of assistance:

(I) Housing;

(II) Food;

(III) Short-term cash assistance; and

(IV) Clothing and social services for children.

(2) Sponsor responsibility policies. (a) The general assembly finds and declares that sponsors shall be expected to meet their moral and financial commitments to the immigrants whom they sponsor and for whom they sign affidavits of support.

(b) The state department shall promulgate rules consistent with this section and federal law to enforce sponsor commitments for noncitizen applicants for or recipients of public assistance or medical assistance.

(c) Enforcement mechanisms shall include but not be limited to the following:

(I) Income assignment;

(II) State income tax refund offset;

(III) State lottery winnings offset; and

(IV) Administrative lien and attachment.

(d) A recipient shall assign rights to any support under affidavits of support to the state of Colorado as a condition of receipt of public assistance or medical assistance under this title.

(e) To the extent not preempted by federal law, the state department shall commence a proceeding or an action to enforce duties under an affidavit of support within a period of time to be determined by the state board after a recipient for whom an affidavit of support has been signed has been approved for public assistance or medical assistance under this title.






Part 2 - Colorado Supplemental Security Income Act

§ 26-2-201. Short title

This part 2 shall be known and may be cited as the "Colorado Supplemental Security Income Act".



§ 26-2-202. Legislative declaration

(1) It is the intent of this part 2 to implement a state supplementation program pursuant to Title XVI of the social security act. It is the object and purpose of this part 2 to promote the public health and welfare of individuals who are residents of Colorado and whose need results from age, blindness, or disability with assistance and services to assist such individuals to attain or retain their capabilities for independence, self-care, and self-support.

(2) The state supplementation shall be accomplished by providing mandatory assistance, as defined in this part 2, where required and by providing optional supplementation in accordance with Title XVI of the social security act and regulations adopted by the state board, within available appropriations. Title XVI of the social security act currently permits, in the determination of eligibility for benefits under that title, the disregard of certain payments which a Title XVI recipient receives from a state or a political subdivision of a state. Those persons receiving benefits under Title XVI of the social security act who also meet the eligibility requirements fixed under part 1 of this article may receive a state supplement to their Title XVI benefits in the form of benefits provided under such part 1.



§ 26-2-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "December 1973 income" means the amount of assistance payment which an individual received for December, 1973, plus income used in computing such payment, according to the state plan approved by the United States department of health, education, and welfare for the state of Colorado as in effect for June, 1973.

(2) "Mandatory minimum state supplementation" means minimum payments required by the social security act to be made by the state to maintain certain former adult assistance recipients at their December 1973 income level.

(3) "Optional state supplement" means cash payments or special needs or both which are paid or provided to or on behalf of a supplemental security income recipient pursuant to the rules and regulations of the state board pursuant to part 1 of this article.

(4) "Special needs" means an amount to be paid to or on behalf of aged, blind, or disabled individuals in specified circumstances, as determined by the state board, for specified individualized needs.

(5) "SSI benefits" means cash payments made by the federal government to eligible aged, blind, or disabled individuals pursuant to Title XVI of the social security act.



§ 26-2-204. Mandatory minimum state supplementation of SSI benefits

The state department, with the approval of the state board, is authorized to enter into an agreement with the secretary of the United States department of health, education, and welfare whereby the state department will provide to qualified individuals residing in the state, within available appropriations, mandatory minimum state supplementation of SSI benefits in accordance with the requirements of Title XVI of the social security act and rules and regulations of the state department.



§ 26-2-205. Optional state supplementation

The state department is authorized to adopt rules and regulations for the provision of optional state supplementation to recipients of SSI benefits residing in the state, within available appropriations, in accordance with Title XVI of the social security act and this part 2. Such benefits may be provided pursuant to part 1 of this article if the individual meets the eligibility requirements established under such part 1. SSI benefits received must be considered as income in determining eligibility under part 1 of this article. Eligibility for and the amount of such payments shall be fixed by the state board. If the federal government makes a final determination that any such payments must be considered as income in determining eligibility for SSI benefits, the state board shall terminate such payments.



§ 26-2-206. Interim assistance

(1) The state department, with the approval of the state board and in accordance with the rules and regulations of the state department, is authorized to enter into an agreement with the secretary of the United States department of health, education, and welfare for implementation of arrangements for interim assistance as authorized by Title XVI of the social security act.

(2) Payment of legal, professional, or other fees by a recipient of public assistance who is seeking supplemental security income benefits shall be made in accordance with the policies and procedures of the social security act.

(3) Neither the state department nor any county shall pay any portion of costs associated with obtaining supplemental security income, including any legal, professional, or other fees paid by a recipient of public assistance in seeking supplemental security income benefits or any other federal benefit. The interim assistance reimbursement payment authorized under this section shall be used to reimburse the state aid to the needy disabled program, described in section 26-2-111 (4), for benefits paid to the recipient as interim assistance in accordance with the agreement between the state department and the social security administration. Any moneys received by a county in excess of the interim assistance paid by the state department and any county on behalf of the recipient shall be paid to the recipient.



§ 26-2-207. Administration

(1) The provisions of article 1 of this title and, where not inconsistent with this part 2, the provisions of part 1 of this article shall apply to state supplementation under this part 2.

(2) The state department, with the approval of the state board and in accordance with the rules and regulations of the state department, may enter into agreements with the secretary of the United States department of health, education, and welfare to assist in the administration of Title XVI of the social security act and this part 2.



§ 26-2-208. Federal requirements

Nothing in this part 2 shall be construed to prevent the state department from complying with federal requirements expressly provided by federal law in order for the state of Colorado to qualify for federal funds under the social security act.



§ 26-2-209. Limitations

All benefits granted under this part 2 shall be granted and held subject to the provisions of any amending or repealing law that may be passed after July 1, 1975, and no recipient shall have any claim for compensation or otherwise by reason of his supplementation benefits being affected in any way by any amending or repealing law.



§ 26-2-210. State supplemental security income stabilization fund - creation

(1) There is hereby created in the state treasury the state supplemental security income stabilization fund, referred to in this section as the "stabilization fund", for the purpose of stabilizing the source of funding required to meet the federal requirements for maintenance of effort for the state-funded supplement to persons receiving SSI benefits. The stabilization fund shall consist of any excess moneys recovered due to overpayment of recipients, including regular, fraud, and interim assistance reimbursement recoveries, and any appropriations made to the stabilization fund by the general assembly. The moneys in the stabilization fund are hereby continuously appropriated to the state department to be expended on programs that count toward the maintenance of effort for the state supplemental security income as specified in the state plan when the state department determines that the state is at risk of not meeting the federal maintenance of effort for that calendar year. All interest and income derived from the investment and deposit of moneys in the stabilization fund shall be credited to the stabilization fund. At the end of any fiscal year, an amount not exceeding twenty percent of the total appropriation for the applicable fiscal year in the annual general appropriations bill for the program for aid to the needy disabled shall remain in the stabilization fund as a continuous appropriation to be used to meet the state's maintenance of effort requirements under this part 2, and any unexpended and unencumbered moneys remaining in the stabilization fund at the end of any fiscal year in excess of an amount equal to twenty percent of the total appropriation for the applicable fiscal year in the annual general appropriations bill for the program for aid to the needy disabled shall revert to the general fund.

(2) The state department shall submit a report to the joint budget committee by February 15 of each year. The report shall indicate whether expenditures were made from the stabilization fund, the aggregate monthly amount of any expenditures, and the particular programs for which the expenditures were made.






Part 3 - Food Stamps

§ 26-2-301. Food stamps - administration

(1) The state department is hereby designated as the single state agency to administer or supervise the administration of the food stamp program in this state in cooperation with the federal government pursuant to the federal "Food Stamp Act", as amended, and this part 3.

(2) The state department, with the approval of the state board, may enter into an agreement with the secretary of the United States department of agriculture to accept federal food assistance benefits for disbursement to qualified households in accordance with federal law. Under state department supervision, the responsibility for disbursement may be delegated, under agreement, to county departments, United States postal service facilities, or other commercial facilities such as but not limited to banks.

(3) The food stamp program shall be implemented and administered in every county in the state by the respective county departments or by the state department pursuant to an agreement with one or more counties. If a county can demonstrate to the satisfaction of the state department that it is impossible or impractical for the county department to administer the program, the state department shall ensure that the program is implemented and administered within such county, and the county shall continue to meet the requirements of section 26-1-122.

(4) (a) The state department shall develop a state outreach plan, referred to in this section as the "outreach plan", to promote access by eligible persons to benefits through the supplemental nutrition assistance program. The outreach plan shall meet the criteria established by the food and nutrition services agency of the United States department of agriculture for approval of state outreach plans. The state department is authorized to seek and accept gifts, grants, and donations to develop and implement the outreach plan.

(b) For purposes of developing and implementing an outreach plan, the state department shall partner with one or more counties and nonprofit organizations for the development and implementation of the outreach plan. If the state department enters into a contract with a nonprofit organization relating to the outreach plan, the contract may specify that the nonprofit organization is responsible for seeking sufficient gifts, grants, or donations necessary for the development and implementation of the outreach plan, and may additionally specify that any costs to the state associated with the award and management of the contract or the implementation or administration of the outreach plan shall be paid out of any private or federal moneys raised for the development and implementation of the outreach plan. The state department shall submit the outreach plan to the food and nutrition services agency for approval by September 1, 2010, and shall request any federal matching moneys that may be available upon approval of the outreach plan. The general assembly strongly encourages the state department to use any additional public or private moneys, including moneys from the federal 2010 department of defense appropriations bill to offset costs associated with increased caseload resulting from the implementation of an outreach plan.

(c) Notwithstanding the provisions of paragraph (a) or (b) of this subsection (4), the state department shall be exempt from implementing or administering an outreach plan, but not from developing an outreach plan, if the state department will not be receiving private or federal moneys sufficient to cover the state's costs associated with the implementation and administration of the outreach plan, including any state or county costs associated with increased caseload resulting from the implementation of the outreach plan.

(5) The provisions of article 1 of this title and, where not inconsistent with this part 3, the provisions of part 1 of this article shall apply to federal food assistance benefits under this part 3.



§ 26-2-301.5. Performance standards - incentives - sanctions

(1) (a) In implementing the supplemental nutrition assistance program, the state department and county departments shall endeavor to exceed federal performance measures in the following areas:

(I) Application processing timeliness;

(II) Payment error rate; and

(III) Case and procedural error rate.

(b) If the state department receives federal performance bonus money as a result of meeting the federal performance measures set forth in paragraph (a) of this subsection (1), the state department shall pass the federal performance bonus money through to the county departments; except that a county department shall only receive that portion of federal performance bonus money attributable to the county department's performance.

(c) In addition to federal performance bonus money, subject to available appropriations for purposes of this paragraph (c), the state may award state-funded administration performance bonuses to county departments.

(d) The state department, county departments, and any additional parties identified by the state department and county departments, shall mutually agree upon a method and formula for distributing to county departments any federal performance bonus money pursuant to paragraph (b) of this subsection (1) and any state-funded administration performance bonuses pursuant to paragraph (c) of this subsection (1). Performance bonuses may be used by county departments for the administration of the supplemental nutrition assistance program upon receipt of federal approval of the county departments' plans.

(2) (a) The state department shall pass through to the county departments any monetary sanctions imposed by the federal government for failing to meet federal performance measures in any of the following areas:

(I) Application processing timeliness;

(II) Payment error rate; and

(III) Unresolved compliance issues over which the county department has control, as mutually determined by the state department and county departments based upon analysis of validated data, specific to a county department's responsibilities in administering the supplemental nutrition assistance program, including claim discrepancies.

(b) The state department, county departments, and any additional parties identified by the state department and county departments, shall mutually agree upon a method and formula for charging to county departments any federal monetary sanction for failing to meet performance measures pursuant to paragraph (a) of this subsection (2); except that a county department shall only be responsible for the portion of a federal monetary sanction attributable to the county department's performance relating to activities within the county department's control, as mutually determined by the state department and county departments based upon analysis of validated data.



§ 26-2-302. Federal requirements

Nothing in this article shall be construed to prevent the state department from complying with federal requirements for the food stamp program expressly provided by federal statute and regulation in order for the state of Colorado to qualify for federal funds under the federal "Food Stamp Act", as amended, and to maintain the food stamp program within the limits of available appropriations.



§ 26-2-304. Appeals - recoveries

The provisions of section 26-2-127, relating to appeals, and section 26-2-128, relating to recoveries, shall apply to the food stamp program, except when such sections conflict with federal statute or regulation or when a specific conflict with federal statute or regulation is not clearly present and the state department elects by regulation to follow federal statute or regulation.



§ 26-2-305. Fraudulent acts - penalties

(1) (a) Any person who obtains, or any person who aids or abets another to obtain, food stamp coupons or authorization to purchase cards or an electronic benefits transfer card or similar credit card-type device through which food stamp benefits may be delivered to which the person is not entitled, or food stamp coupons or authorization to purchase cards or an electronic benefits transfer card or similar credit card-type device through which food stamp benefits may be delivered the value of which is greater than that to which the person is justly entitled by means of a willfully false statement or representation, or by impersonation, or by any other fraudulent device with intent to defeat the purposes of the food stamp program commits the crime of theft, which crime shall be classified in accordance with section 18-4-401 (2), C.R.S., and which crime shall be punished as provided in section 18-1.3-401, C.R.S., if the crime is classified as a felony, or section 18-1.3-501, C.R.S., if the crime is classified as a misdemeanor. Any person violating the provisions of this subsection (1) is disqualified from participation in the food stamp program for one year for a first offense, two years for a second offense, and permanently for a third or subsequent offense. Any person convicted of trafficking in food stamp coupons as described in this subsection (1) having a value of five hundred dollars or more shall be permanently disqualified from the food stamp program.

(b) Any person found by the agency or convicted in a court of law of having made a fraudulent statement or representation with respect to the identity or place of residence of the person in order to receive multiple benefits simultaneously under the food stamp program shall be disqualified from participating for a ten-year period.

(c) Any person found guilty by a court of law of purchasing controlled substances, as defined in section 18-18-102 (5), C.R.S., with food stamp benefits shall be disqualified from participation in the food stamp program for two years for a first offense and permanently disqualified for the second offense. The disqualification periods shall apply also to individuals with a felony conviction entered on or after July 1, 1997, for possession, use, or distribution of controlled substances if the conviction is directly related to the misuse of food stamp benefits. An individual shall not be ineligible due to a drug conviction unless misuse of food stamp benefits is part of the court findings.

(d) Any person who is found guilty by a court of law of trading ammunition or explosives for food stamp benefits is disqualified permanently from participating in the food stamp program.

(e) A state or federal court may extend a disqualification for up to an additional eighteen months. Such disqualifications are mandatory and are in addition to any other penalty imposed by law.

(1.5) Any person against whom a county department of social services or the state department obtains a civil judgment in a state or federal court of record in this state based on allegations that the person obtained or willfully aided and abetted another to obtain food stamp coupons or authorization to purchase cards or an electronic benefits transfer card or similar credit card-type device through which food stamp benefits may be delivered the value of which is greater than that to which the person is justly entitled by means of a willfully false statement or representation, or by impersonation, or by any other fraudulent device with intent to defeat the purposes of the food stamp program, is disqualified from participation in the food stamp program for one year for a first incident, two years for a second incident, and permanently for a third or subsequent incident. Such disqualifications are mandatory and are in addition to any other remedy available to a judgment creditor.

(2) If, at any time during the continuance of participation in the food stamp program, the recipient of food stamp coupons or authorization to purchase cards knowingly acquires any property or receives any increase in income or property, or both, in excess of that declared at the time of determination or redetermination of eligibility or if there is any other change in circumstances affecting the recipient's eligibility or the amount of food stamp coupons or authorization to purchase cards to which he or she is entitled, it is the duty of the recipient to notify the county department, or the state department in food stamp districts administered by the state department, of any such acquisition, receipt, or change in accordance with state department regulations; and any recipient of food stamp coupons or authorization to purchase cards who knowingly fails to do so, and who by such failure receives benefits in excess of those to which he or she was in fact entitled, commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(3) The county department, or the state department in food stamp districts administered by the state department, shall use an application form which contains appropriate and conspicuous notice of the penalties for fraud and shall deliver to each recipient with the first issuance of food stamp coupons or authorization to purchase cards and each redetermination thereafter a written notice explaining what changes in circumstances require notification to the county department or state department under subsection (2) of this section.

(4) Additional costs incurred by district attorneys in enforcing this section, in accordance with the rules of the state department, shall be billed to county departments in the judicial district in the proportion to each county as specified in section 20-1-302, C.R.S., and the county departments shall pay such costs as an expense of food stamp administration.



§ 26-2-305.5. Categorical eligibility - repeal

(1) As used in this section, unless the context otherwise requires, "federal law" means the federal "Food and Nutrition Act of 2008", and any amendments to the act and any federal regulations adopted for the implementation of the act.

(2) (a) No later than October 1, 2010, the state department shall create a program or policy that, in compliance with federal law, establishes broad-based categorical eligibility for federal food assistance benefits pursuant to the supplemental nutrition assistance program.

(b) At a minimum, the program or policy shall, to the extent authorized pursuant to federal law, eliminate the asset test for eligibility for federal food assistance benefits.

(3) Notwithstanding any provisions of subsection (2) of this section to the contrary, the provisions of this section shall take effect only if the state department receives moneys pursuant to the federal 2010 department of defense appropriations bill that may be used to implement this section.



§ 26-2-306. Trafficking in food stamps

(1) Any person who obtains, uses, transfers, or disposes of food stamps in the manner specified in paragraphs (a) to (c) of this subsection (1) commits the offense of trafficking in food stamps. A person who traffics in food stamps includes:

(a) Any bona fide recipient of food stamps, or his authorized representative who knowingly transfers food stamps to another who does not, or does not intend to, use the said food stamps for the benefit of the food stamp household for whom the food stamps were intended as the same is defined in the rules and regulations of the state department;

(b) Any person who knowingly acquires, accepts, uses, or transfers to another for consideration food stamps not issued to him or an authorized representative or to a member of a food stamp household of which he is a member by the state department or another authorized issuing agency in another state;

(c) Any person who knowingly receives, possesses, alters, transfers, or redeems food stamps received, used, or transferred in violation of any federal statute.

(2) Trafficking in food stamps is:

(a) (Deleted by amendment, L. 2007, p. 1696, § 15, effective July 1, 2007.)

(b) A class 2 misdemeanor under section 18-1.3-501, C.R.S., if the value of the food stamps is less than five hundred dollars;

(b.5) A class 1 misdemeanor under section 18-1.3-501, C.R.S., if the value of the food stamps is five hundred dollars or more but less than one thousand dollars;

(c) A class 4 felony under section 18-1.3-401, C.R.S., if the value of the food stamps is one thousand dollars or more but less than twenty thousand dollars;

(d) A class 3 felony under section 18-1.3-401, C.R.S., if the value of the food stamps is twenty thousand dollars or more.

(3) When a person commits the offense of trafficking in food stamps twice or more within a period of six months, two or more of the offenses may be aggregated and charged in a single count, in which event the offenses so aggregated and charged shall constitute a single offense, and, if the aggregate value of the food stamps involved is one thousand dollars or more but less than twenty thousand dollars, it is a class 4 felony; however, if the aggregate value of the food stamps involved is twenty thousand dollars or more, it is a class 3 felony.

(4) As used in this section, "food stamps" means coupons issued pursuant to the federal "Food Stamp Act", 7 U.S.C. 2011 to 2029, as amended.






Part 4 - Welfare Reform



Part 5 - Personal Responsibility and Employment Demonstration Program



Part 6 - Child Care Training and Education Pilot Program



Part 7 - Colorado Works Program

§ 26-2-701. Short title

This part 7 shall be known and may be cited as the "Colorado Works Program Act".



§ 26-2-702. Legislative intent

(1) The general assembly hereby finds and declares that:

(a) Passage of the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Pub.L. 104-193, and the federal "Deficit Reduction Omnibus Reconciliation Act of 2005", Pub.L. 109-171, gives the state a unique opportunity to develop and maintain a public assistance program that emphasizes placing recipients in work and supporting them in sustained employment with food stamps, child care assistance, and medicaid;

(b) The federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Pub.L. 104-193, and the federal "Deficit Reduction Omnibus Reconciliation Act of 2005", Pub.L. 109-171, require increased local input in developing the state plan for public assistance under these laws and allow increased local control over the implementation of such state plan;

(c) The federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Pub.L. 104-193, and the federal "Deficit Reduction Omnibus Reconciliation Act of 2005", Pub.L. 109-171, require additional training for local employees in the area of case management to assist in making recipients self-sufficient.

(2) Therefore, the general assembly finds and declares that it is in the state's best interests to adopt the Colorado works program set forth in this part 7.



§ 26-2-703. Definitions

As used in this part 7, unless the context otherwise requires:

(1) Repealed.

(2) "Assistance" means any ongoing assistance payment or short-term assistance payment as those terms are described in section 26-2-706.6.

(2.5) "Assistance unit" means those family members who are participants in the Colorado works program and who are receiving cash assistance.

(3) "Basic cash assistance grant" means cash assistance provided to a participant in the Colorado works program pursuant to section 26-2-709.

(3.5) (a) "Cash assistance" means cash, payments, vouchers, and other forms of benefits designed to meet a family's ongoing basic needs such as food, clothing, shelter, utilities, household goods, personal care items, and general incidental expenses. "Cash assistance" includes such benefits even when they are:

(I) Provided in the form of payments by a TANF agency, or other agency on its behalf, to individual participants; and

(II) Conditioned on participation in a work activity or community service.

(b) Except as otherwise excluded in paragraph (c) of this subsection (3.5), "cash assistance" also includes supportive services provided to families who are not employed such as transportation and child care.

(c) "Cash assistance" does not include:

(I) Nonrecurrent, short-term benefits that:

(A) Are designed to address a specific crisis situation or episode of need;

(B) Are not intended to meet recurrent or ongoing needs; and

(C) Will not extend beyond four months;

(II) Work subsidies such as payments to employers or third parties to help cover the costs of employee wages, benefits, supervision, and training;

(III) Supportive services such as child care and transportation provided to families who are employed;

(IV) Refundable earned income tax credits;

(V) Contributions to, and distributions from, individual development accounts;

(VI) Services such as counseling, case management, peer support, child care information and referral, transitional services, job retention, job advancement, and other employment-related services that do not provide basic income support; and

(VII) Transportation benefits provided under a job access or reverse commute project to an individual who is not otherwise receiving assistance.

(4) "Colorado child care assistance program" means the state program of child care assistance implemented pursuant to the provisions of part 8 of this article and rules of the state board.

(5) "Colorado works program" or "works program" means the program of public assistance created in this part 7.

(5.5) "Controlled substance" means a substance, a drug, or an immediate precursor included in schedules I to V of part 2 of article 18 of title 18, C.R.S., and any "alcohol beverage" as defined in section 12-47-103 (2), C.R.S.

(5.7) "Countable income" means the receipt by an individual of a gain or benefit in cash or in kind during a calendar month that is used to determine eligibility and the benefit amount for the Colorado works program as specified by the state board.

(6) "County" means a county or a city and county.

(7) "County block grant" means a block grant provided to a county pursuant to the provisions of section 26-2-712.

(8) "County department" means:

(a) The department of social services, human services, or health and human services of a county or a city and county; or

(b) Any combination of departments of social services of a county or a city and county that are approved by the state department to implement a county block grant jointly pursuant to the provisions of section 26-2-718.

(8.5) "Deficit reduction omnibus reconciliation act" means the federal "Deficit Reduction Omnibus Reconciliation Act of 2005", Pub.L. 109-171, as amended.

(9) "Dependent child" means a person who resides with a parent or a specified caretaker and who is under the age of eighteen years or, if the person is a full-time student at a secondary school or vocational or technical equivalent and is reasonably expected to complete the school or vocational or technical equivalent before attaining the age of nineteen years, is under nineteen years.

(9.5) "Disqualified or excluded person" means a person who would otherwise be a member of an assistance unit but who is rendered ineligible to participate due to program prohibitions.

(10) "Federal law" means the personal responsibility and work opportunity reconciliation act, the deficit reduction omnibus reconciliation act, and any federal regulations adopted for the implementation of either act.

(10.2) "Guardian" means a person appointed by court order to be the guardian of another person.

(10.5) "Income" means any cash, payments, wages, in-kind receipts, inheritance, gifts, prizes, rents, dividends, interest, and other gain or benefit in cash or in kind received by members of an assistance unit.

(11) "Indian tribe" means a federally recognized Indian tribe with part or all of its reservation located in the state of Colorado.

(12) "Individual responsibility contract" or "IRC" means the contract entered into by the participant and the county department pursuant to section 26-2-708.

(13) Repealed.

(13.5) "Noncustodial parent", as defined in 45 CFR 260.30, means a person who:

(a) Is the parent of a minor child; and

(b) Lives in Colorado; and

(c) Does not live in the same household as the minor child.

(13.7) "Ongoing assistance" means any cash grant, benefit, service, or other form of temporary assistance designed to meet an eligible family's ongoing needs.

(14) "Parent" means either a biological parent or a parent by adoption.

(15) "Participant" means an individual who receives any assistance or who participates in a specific component of the Colorado works program.

(16) "Performance contract" means the performance-based contract executed by the state department and the board of county commissioners of each county or the boards of county commissioners of a group of counties pursuant to section 26-2-715.

(17) "Personal responsibility and work opportunity reconciliation act" means the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Pub.L. 104-193, as amended.

(17.5) "Program prohibitions" means a circumstance that, pursuant to this part 7 or federal law, renders an individual unable to participate in the Colorado works program.

(17.7) "Qualified alien" means a qualified alien as defined by rule of the state board in conformance with the personal responsibility and work opportunity reconciliation act.

(17.8) "Receipt" or "receipt of income" means the date on which income is actually received by or becomes legally available to a member of an assistance unit.

(18) "Reservation" means the Ute Mountain Ute Indian Reservation and the Southern Ute Indian Reservation in Colorado.

(18.2) "Short-term assistance" means a nonrecurrent, short-term benefit that is designed to deal with a specific crisis situation or episode of need, is not intended to meet recurrent or ongoing needs, and does not extend beyond four months.

(18.3) "Specified caretaker" means:

(a) A person who exercises responsibility for a dependent child and who is:

(I) A relative by blood, marriage, or adoption who is within the fifth degree of kinship to the dependent child; or

(II) Appointed by the court to be the guardian or the legal custodian of the dependent child; or

(b) A person who exercises responsibility for a dependent child within the person's home if there is no person described in paragraph (a) of this subsection (18.3).

(18.5) "Targeted spending level" means the amount of county funds that a county shall appropriate pursuant to the provisions of section 26-1-122 for the purpose of defraying the county's maintenance of effort requirement for the works program.

(19) "Temporary assistance for needy families" or "TANF" means the program of block grants from the federal government to the states to implement assistance programs pursuant to federal law.

(20) "Tribal member" means an enrolled member of either the Ute Mountain Ute or Southern Ute Indian tribes.

(21) "Work activities" shall have the same definition as is provided in federal law. The state board shall promulgate rules as necessary to further define "work activities" in accordance with the definition provided in federal law. Participants shall be considered to be engaged in work if they are participating in work activities as described in the federal law or if they are participating in other work activities designed to lead to self-sufficiency as determined by the county and as outlined in their IRC.

(22) "Work participation rate" means the percentage of participants who are involved in work activities as required statewide under federal law.

(23) "Works allocation committee" means the committee created pursuant to section 26-2-714 (6).



§ 26-2-704. No individual entitlement

(1) Nothing in this part 7 or in any rules promulgated pursuant to this part 7 shall be interpreted to create a legal entitlement in any participant to assistance provided pursuant to the works program.

(2) No county administering or implementing the works program with moneys from a county block grant as provided in section 26-2-714 may create or shall be deemed to create a legal entitlement in any participant to assistance provided pursuant to the works program.



§ 26-2-705. Works program - purposes

(1) (a) Effective July 1, 1997, the Colorado works program is implemented pursuant to the personal responsibility and work opportunity reconciliation act and is intended to comply with the express requirements for participation in the TANF block grant program.

(b) Effective January 1, 2009, the Colorado works program is amended to ensure implementation in compliance with the deficit reduction omnibus reconciliation act.

(2) The purposes of the works program are to:

(a) Assist participants to terminate their dependence on government benefits by promoting job preparation, work, and marriage;

(b) Provide assistance to needy families so that children may be cared for in their homes or in the homes of family members;

(c) Prevent and reduce the incidence of out-of-wedlock pregnancies and to establish annual numerical goals for preventing and reducing the incidences of these pregnancies;

(d) Encourage the formation and maintenance of two-parent families;

(e) Develop strategies and policies that focus on ensuring that participants are in work activities as soon as possible so that the state is able to meet or exceed work participation rates specified in the federal law; and

(f) Allow the counties increased responsibility for the administration of the works program.

(3) Nothing in this part 7 is intended to prevent a county or municipality from implementing a public assistance or general assistance program with local funds.



§ 26-2-706. Target populations

(1) (a) Subject to the provisions of this section and restrictions in the federal law, those persons or families who may receive assistance under the Colorado works program include:

(I) Dependent children under the age of eighteen;

(II) (A) Dependent children between the ages of eighteen and nineteen who are full-time students in a secondary school, home school, or in the equivalent level of vocational or technical training and expected to complete the program before age nineteen. Such children are eligible for assistance through the end of the month in which they complete the program. A dependent child is still considered to be a student in regular attendance during official school or training program vacation periods, absences due to illness, convalescence, or family emergency, or the month in which the child completes a school or training program.

(B) For purposes of this subparagraph (II), "regular attendance" means that the student is enrolled in a program of study or training leading to a certificate or diploma and is physically attending such program or training; "full-time attendance" means that the student is attending school for a minimum of twenty-five hours per week, or an amount of time as specified by the school; and "half-time attendance" means that the student is attending school for a minimum of twelve hours per week, or an amount of time as specified by the school; and

(III) The parents of a dependent child, including expectant parents, or a specified caretaker with whom the dependent child is living.

(a.5) In addition to the eligibility requirements set forth in paragraph (a) of this subsection (1), in order to receive Colorado works benefits and assistance, the assistance unit shall include a dependent child who lives in the home of a parent or other specified caretaker. A dependent child is considered to be living in the home of a specified caretaker as long as the parent or other specified caretaker exercises responsibility for the care of the child even though one or more of the following occurs:

(I) The child is under the jurisdiction of the court; or

(II) Legal custody is held by an agency that does not have physical possession of the child; or

(III) The child is in regular attendance at school away from home; or

(IV) Either the child or the specified caretaker is temporarily absent from the home to receive medical treatment; or

(V) The child is in a voluntary foster care placement for a period not expected to exceed three months.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), the state board shall promulgate rules to provide that two-parent families shall be treated the same as single-parent families under the provisions of this section.

(c) Notwithstanding the provisions of paragraph (a) of this subsection (1), the state board shall promulgate rules to provide that half siblings residing in the same household not be required to be in the same assistance unit if at least one of the half siblings is receiving child support. In such circumstance, the half sibling receiving child support shall be given the option to not participate in Colorado works.

(d) The state board shall promulgate rules to provide that a noncustodial parent may be allowed to receive services under the Colorado works program, but not assistance, at a county's option and in accordance with the county's plan. Such services provided to a noncustodial parent pursuant to this paragraph (d) shall be intended to promote the sustainable employment of the noncustodial parent and enable such parent to pay child support. Provision of such services shall not negatively impact the eligibility for benefits or services of the custodial parent.

(1.5) To participate in the Colorado works program an applicant or person shall:

(a) Be a resident of Colorado;

(b) Be a citizen of the United States, a qualified alien who entered the United States prior to August 22, 1996, or a qualified alien who entered the United States on or after August 22, 1996, who has been in a qualified alien status for a period of five years or, if less than five years, is in a federal exempt category pursuant to 8 U.S.C. sec. 1613 (b), as amended;

(c) Not be receiving financial assistance from other financial assistance programs administered by the state of Colorado;

(d) Not be an inmate of a public institution, except as a patient in a public medical institution;

(e) Not be an inmate of any institution as a patient admitted for tuberculosis or a behavioral or mental health disorder, unless the person is a child under the age of twenty-one years receiving psychiatric care under medicaid;

(f) Not be participating in a labor strike;

(g) Provide a social security number or proof of application for a social security number if the social security number is unknown or if the applicant does not have a social security number;

(h) Provide verification of earned income received in the thirty days immediately prior to the date of application; and

(i) Provide verification of pregnancy, if applicable.

(2) (a) The state department shall promulgate rules to identify with specificity who may be a participant in the works program and the income requirements for participation in the works program. An asset test shall not be applied as a condition of eligibility for participation in the works program.

(b) The rules shall provide that an unmarried parent under eighteen years of age shall not receive assistance unless such unmarried parent resides with his or her parent or other specified caretaker in an adult-supervised home or in any other arrangement approved by the county department.

(3) A person convicted of a drug-related felony offense under the laws of this state, any other state, or the federal government on or after June 3, 1997, shall not be eligible for assistance under the works program, unless such person is determined by the county department to have taken action toward rehabilitation such as, but not limited to, participation in a drug treatment program.

(4) The state board shall promulgate rules to simplify the requirements relating to determination and verification of eligibility criteria. Nothing in this subsection (4) shall authorize the state board to amend or delete eligibility criteria for participation in the works program that the board is not otherwise authorized to amend or delete.

(5) and (6) (Deleted by amendment, L. 2010, (SB 10-068), ch. 160, p. 549, § 3, effective January 1, 2011.)



§ 26-2-706.5. Restrictions on length of participation

(1) Unless cash assistance is provided through segregated funds pursuant to federal law and section 26-2-714, as of June 3, 1997, each month of cash assistance received by an assistance unit that includes a specified caretaker who has received assistance under Title IV-A of the social security act, as amended, shall count toward that specified caretaker's sixty-month lifetime maximum of TANF benefits as established in federal law.

(2) Any month in which a specified caretaker is determined to be a disqualified or excluded person from a basic cash assistance grant shall count as a month of participation in the calculation of the specified caretaker's overall sixty-month lifetime maximum.

(3) (a) The county department shall, where available and applicable, provide for or refer a disqualified or excluded person to other appropriate services, including services that may assist the person toward self-sufficiency.

(b) Nothing in this subsection (3) shall be construed to create any entitlement for services or to require any county to expend resources in addition to existing appropriations.



§ 26-2-706.6. Payments and services under Colorado works - rules - repeal

(1) Subject to the provisions of federal law, rules promulgated by the state board pursuant to this section, and available appropriations, the payment types and services specified in this section are available to participants in the Colorado works program.

(2) Ongoing assistance payment. An assistance unit that applies and is eligible for ongoing assistance shall, unless voluntarily and knowingly refused, receive cash assistance, which is a recurrent cash payment. In addition to a cash payment, an eligible assistance unit may also receive cash assistance in the form of a cash-equivalent payment, voucher, or other form of cash benefit that is designed to meet the basic ongoing needs of the persons in the assistance unit. Basic ongoing needs shall consist of food, clothing, shelter, utilities, household goods, personal care items, and general incidental expenses. In addition to cash assistance, persons in an assistance unit that is eligible for ongoing assistance may receive supportive services as described in this section.

(3) Short-term assistance payment. A participant may choose to receive a short-term assistance payment, formerly referred to as a diversion payment, which is a nonrecurrent, needs-based, cash or cash-equivalent payment designed to meet the short-term needs of the participant. A short-term assistance payment is designed to address a specific crisis situation or episode of need and is not designed to meet the basic ongoing needs of the participant. A short-term assistance payment may not extend beyond four months. In addition to a short-term assistance payment, a participant who is eligible for short-term assistance may receive supportive services as described in subsection (4) of this section. Short-term assistance payments include the following types:

(a) A standard short-term assistance payment, formerly referred to as a state diversion payment, is a nonrecurrent, needs-based, cash or cash-equivalent payment made to a participant who is eligible for short-term assistance.

(b) An expanded short-term assistance payment, formerly referred to as a county diversion payment, is a nonrecurrent, needs-based, cash or cash-equivalent payment made to a participant who is eligible for assistance pursuant to the maximum eligibility criteria for nonrecurrent, short-term benefits established in the state plan pursuant to section 26-2-712 (1), in the county-defined expanded eligibility based on federal poverty and other standardized guidelines, and in county policies.

(4) Supportive services. (a) An eligible participant may receive supportive services, including but not limited to:

(I) Work subsidies such as payments to employers or third parties to help cover the costs of employee wages, benefits, supervision, and training;

(II) Supportive services such as child care and transportation provided to families who are employed;

(III) Refundable earned income tax credits;

(IV) Contributions to, and distributions from, individual development accounts;

(V) Services such as counseling, case management, peer support, child care information and referral, transitional services, job retention, job advancement, and other employment-related services that do not provide basic income support; and

(VI) Transportation benefits provided under a job access or reverse commute project to an individual who is not otherwise receiving assistance.

(b) A county may provide supportive services directly to an eligible participant or through a contract or memorandum of understanding between the county department and another agency, including but not limited to another county department or a community provider.

(c) The state board shall promulgate rules pursuant to which a county shall provide referrals for available supportive services to persons who apply for assistance and to participants who are homeless or in need of mental health services or substance abuse counseling or services. The rules shall not obligate the county to pay for any supportive services to which a person who applies for ongoing assistance or short-term assistance or a participant is referred.

(5) Individual development accounts. A county department may make available opportunities for participants to have individual development accounts for home purchase, business capitalization, or higher education in accordance with federal law.

(6) Child care assistance. Subject to available appropriations and pursuant to rules promulgated by the state board, a county may provide child care assistance to a participant pursuant to the provisions of part 8 of this article and rules promulgated by the state board for implementation of said part 8.

(7) Substance abuse control program. A county may elect to implement a Colorado works controlled substance abuse control program. Under such a program, if the use of a controlled substance prevents the participant from successfully participating in his or her work activity, the county department may require the participant to participate in a controlled substance abuse control program based in whole or in part upon a representation by the participant that he or she is using controlled substances or upon a finding by the county department pursuant to an assessment by a certified substance use disorder treatment provider that the participant is or is likely to be using controlled substances. If a county chooses to require the participant to participate in a controlled substance abuse control program, the county department shall:

(a) Require the participant to be assessed by a certified substance use disorder treatment provider and to follow a rehabilitation plan as a condition of continued receipt of assistance under the works program. The rehabilitation plan must be based upon the assessment and developed by a certified substance use disorder treatment provider, and may include, but need not be limited to, participation in a substance use disorder treatment program. This subsection (7)(a) does not create an entitlement to rehabilitation services or to payment for rehabilitation services.

(b) If required by the rehabilitation plan, conduct random testing of the participant to determine whether he or she is remaining free of controlled substances; and

(c) Impose on the participant any applicable adverse action for nonparticipation in a work activity if the participant fails to follow the rehabilitation plan, which nonparticipation may be evidenced by having a positive result on a random test or refusing to participate in a random test pursuant to this subsection (7). A county may not take adverse action against a participant for failing to meet the requirements of the rehabilitation plan if the services required under the plan are not available, if transportation or child care is not available, or if the costs of the services are prohibitive.

(8) Job skills education voucher. A county department may provide a voucher created pursuant to the provisions of section 26-2-712 (11) to a participant for use at one of the community or technical colleges administered pursuant to the provisions of article 60 of title 23, C.R.S., for the purpose of securing short-term educational and academic skills training and job placement services.

(9) Colorado works subsidized employment. (a) On or before October 1, 2017, the state department shall, in coordination with counties and the Colorado work force development council and in compliance with the provisions of this subsection (9), develop program and reporting requirements, including but not limited to goals, parameters, allowable uses of funding, and an application process for an employment opportunities with wages program, referred to in this subsection (9) as the "employment program". The state department shall solicit input from community-based organizations and businesses when creating the employment program.

(b) The employment program is intended to assist participants in attaining living-wage, permanent jobs by funding evidence-based subsidized wages opportunities, including subsidized employment, apprenticeships, on-the-job training, transitional jobs, and administrative costs that directly support employment programs tied to a wage, as identified in the program development phase. An entity, including a county department of human or social services, a workforce center, or a community-based organization, may apply for funding from the employment program. When applying for funding from the employment program, a community-based organization must demonstrate in its proposal collaboration with county departments of human or social services or workforce centers, as well as provide a letter of support from the department or departments of human or social services in the county or counties in which the community-based organization intends to implement the employment program. Any organization in Colorado may apply for funds from the employment program if it meets the program parameters developed pursuant to subsection (9)(a) of this section. The goal of the employment program is to support all regions of the state.

(c) Participants may begin enrolling in the employment program as soon as it is developed, but no later than January 1, 2018. The employment program ceases operating on June 30, 2020.

(d) Wages earned by participants in the employment program do not count as income for the purposes of Colorado works program eligibility and grant determination, as defined in this section.

(e) The executive director may annually use up to the equivalent of two and one-half percent of the money annually appropriated to the employment program to contract with a qualified, independent entity to evaluate the employment program. The evaluation must include an analysis of the success of participants in gaining permanent employment and achieving new skills and credentials. The independent entity shall also evaluate the success of the employment program in filling jobs in industries with high worker shortages and increasing the number of Colorado works participants finding new employment in living-wage jobs. The independent evaluation must be developed together with the employment program design and annually assess the efficacy and effectiveness of the employment program in meeting the objectives of the Colorado works program, the short- and long-term outcomes achieved, and the effectiveness of regional and local efforts. The final evaluation report must be completed on or before October 1, 2020.

(f) (I) On or before October 15, 2018, and on or before October 15, 2019, the executive director shall submit an annual report to the joint budget committee and to the joint health and human services committee, or any successor committees. The annual report must include details concerning implementation of the employment program and outcomes achieved through the investment of employment program funds in the previous fiscal year. The first independent evaluation completed pursuant to subsection (9)(e) of this section must accompany the annual report submitted on or before October 15, 2019.

(II) On or before October 15, 2020, the executive director shall submit a final report, including the final independent evaluation completed pursuant to subsection (9)(e) of this section, to the joint budget committee and to the joint health and human services committee, or any successor committees.

(g) This subsection (9) is repealed, effective September 1, 2021.



§ 26-2-707.5. Community resources investment assistance

(1) A county department may use county block grant moneys to invest in the development of community resources that support the purposes of the federal "Personal Responsibility and Work Opportunity Reconciliation Act", Public Law 104-193, and that are designed to assist eligible applicants or participants under section 26-2-706 or 26-2-706.6. An eligible applicant or participant may receive benefits or services from such a community resource without completing an application pursuant to section 26-2-106 or an individual responsibility contract pursuant to section 26-2-708 (2). However, nothing in this subsection (1) precludes a county department from requiring such applications and individual responsibility contracts in a county's individual contracting procedures established pursuant to subsection (2) of this section.

(2) The state board shall establish standards and procedures through rules for the use of county block grant moneys pursuant to this section including but not limited to the contracting procedures counties must follow to ensure that funds are being spent to support TANF-eligible applicants or participants. Such contracting procedures shall include a requirement that a county's contract with a provider shall specify the approximate number of applicants or participants to be served by the provider. Counties shall also be required to adopt official written policies as referenced in section 26-2-716 (2.5) regarding the types of community resources in which counties are investing, the purposes of such community resource investments, the income eligibility standards, and the county's dispute resolution processes.

(3) A county that uses county block grant moneys pursuant to this section shall use all moneys in accordance with all applicable federal and state statutes and regulations.

(4) A county shall not be authorized to use funds pursuant to this section for the purpose of supplanting funds.

(5) Nothing in this section shall preclude a household from applying for and receiving basic cash assistance.



§ 26-2-707.7. Information concerning immunization of children

At the time of application for the works program, the county department shall provide information concerning immunizations to all applicants, including the exemptions listed in section 25-4-903, C.R.S. The information shall include parent education on vaccines and information concerning where to access vaccines in the local community. The department of public health and environment or the county or district public health agency shall provide the immunization information to the county department.



§ 26-2-708. Assistance - assessment - individual responsibility contract - waivers for domestic violence

(1) Subject to the provisions of the federal law, the provisions of this section, and available appropriations, a county department shall perform an assessment for a new participant who is eighteen years of age or older, or who is sixteen years of age or older but has not yet attained the age of eighteen years of age and has not completed high school or successfully completed a high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S., and is not attending high school or participating in a high school equivalency examination program. The initial assessment must be completed no more than thirty days after the submission of the application for assistance under the works program. Updated assessments may be conducted at the discretion of the county department.

(2) A county department shall develop an individual responsibility contract for a new participant who has been assessed pursuant to subsection (1) of this section, within thirty days after completing the initial assessment of the participant as required in subsection (1) of this section, subject to the provisions of the federal law and this section. The IRC shall be limited in scope to matters relating to securing and maintaining training, education, or work. The county department shall seek the input and involvement of the participant when developing the IRC.

(3) The IRC shall contain provisions in bold print at the beginning of the document that notify the participant of the following:

(a) That no individual is legally entitled to any form of assistance under the Colorado works program;

(b) That the IRC is a contract that contains terms and conditions governing the participant's receipt of assistance under the Colorado works program and that nothing in such contract may be deemed to create a legal entitlement to assistance under the Colorado works program;

(c) That the participant's failure to comply with the terms and conditions of the IRC may result in sanctions, including but not limited to the termination of any cash assistance;

(d) For a county that has elected to implement a Colorado works controlled substance abuse control program described in section 26-2-706.6 (7), that the IRC may require the participant to participate in the Colorado works controlled substance abuse control program, based upon the participant's use of a controlled substance, by requiring the participant to take action toward rehabilitation consistent with the recommendations of the assessment pursuant to section 26-2-706.6 (7). The program may be included as a county-defined work activity. The rehabilitation plan may include random drug testing, drug treatment, or other rehabilitation activities. The participant may be subject to any sanctions for nonparticipation in a work activity if the participant fails to meet the requirements of the rehabilitation plan; except that a participant may not be sanctioned for failing to meet the requirements of the rehabilitation plan if services required under the plan are not available, if transportation or child care is not available, or if the costs of the services are prohibitive.

(e) That the applicant or participant shall indicate by signature on the IRC either agreement with the terms and conditions of the IRC or that the applicant or participant requests a county level review of the proposed IRC in accordance with section 26-2-710 (4) on the grounds that the proposed IRC is unreasonable within the context of the county's written policies.

(4) (Deleted by amendment, L. 99, p. 272, § 1, effective April 13, 1999.)

(5) The state board shall establish through rules, after consultation with domestic violence service providers, statewide standards and procedures that:

(a) Require counties to provide notice to all past or present victims of domestic violence as described in the federal law or those at risk of further domestic violence of the referrals required pursuant to paragraph (b) of this subsection (5), the possible waivers pursuant to paragraph (c) of this subsection (5), and the applicable procedures described in paragraph (e) of this subsection (5);

(b) Require counties to provide for referrals to any available counseling and supportive services to past or present victims of domestic violence as described in the federal law or those at risk of further violence, but the rules shall not obligate a county to pay for any counseling or supportive services to which a participant is referred;

(c) Allow counties upon a showing of good cause, as determined by rules of the state board, to provide waivers from any program requirements, except as provided in paragraph (d) of this subsection (5), that will make it more difficult for an applicant or a participant to escape domestic violence or that would unfairly penalize such individuals who are or have been victimized by such violence or who are at risk of further violence;

(d) Require counties to submit requests for waivers of work requirements to the state department to determine whether good cause exists to grant such waivers;

(e) Require counties to assure the voluntariness and confidentiality of the procedures for identifying eligibility for referrals to supportive services and waivers, the procedures for applying for waivers, and the procedures by which an applicant or a participant who is denied a waiver may appeal such decision.

(5.5) and (6) (Deleted by amendment, L. 2008, p. 1957, § 9, effective January 1, 2009.)



§ 26-2-709. Benefits - cash assistance - programs - rules

(1) Standard of need - basic cash assistance grant. (a) The state department shall promulgate rules determining the standard of need for eligibility for a basic cash assistance grant, whether an applicant or participant meets the standard of need, and the amount of the basic cash assistance grant. In addition to any other rules necessary for the implementation of this part 7, the state department's rules shall:

(I) Adopt a statewide standard of need for eligibility for a basic cash assistance grant that is not less than the basis for standard of need pursuant to this subsection (1) as it existed on July 1, 2009;

(II) Establish criteria for determining whether an applicant or participant meets the standard of need, including but not limited to what constitutes countable and excludable income for the purposes of eligibility for a basic cash assistance grant;

(III) Establish the calculation for determining the amount of an eligible applicant's or participant's basic cash assistance grant, which calculation shall include an earned income disregard which shall be applied to the gross countable earned income of an applicant or participant who is employed. The earned income disregard shall promote work and self-sufficiency and shall benefit the applicant or participant by reducing the unintended economic consequences of becoming employed. The rules promulgated by the state department pursuant to this subparagraph (III) shall not establish an earned income disregard that results in an applicant or participant having fewer financial resources available to him or her than a similarly situated applicant or participant would have had under the earned income disregard pursuant to section 26-2-709 as it existed on July 1, 2009; and

(IV) Establish the calculation for determining the amount of the basic cash assistance grant, which calculation shall disregard current child support payments made to a participant pursuant to section 26-2-111 (3)(a.5). However, such payments, with applicable disregards, shall be considered income for purposes of determining eligibility for the grant.

(b) In establishing the calculation for determining the amount of an eligible applicant's or participant's basic cash assistance grant, the state department shall ensure that the amount of the basic cash assistance grant that a participant or applicant receives is equal to or exceeds one hundred two percent of the need standard for a participant in a similarly sized household on January 1, 2008. The state department is encouraged to establish a calculation for determining the amount of a basic cash assistance grant that results in a basic cash assistance grant that is equal to or exceeds one hundred twelve percent of the need standard for a participant in a similarly sized household on January 1, 2008.

(c) Except as otherwise provided in this part 7 and subject to available appropriations, an applicant or participant who meets the eligibility criteria established by the state department pursuant to paragraph (a) of this subsection (1) shall receive a basic cash assistance grant in an amount determined by the state department pursuant to paragraphs (a) and (b) of this subsection (1). An increase in the amount of the basic cash assistance grant approved by the state department shall not take effect unless the funding for the increase is included in the annual general appropriation act or a supplemental appropriation act.

(1.3) Redetermination of eligibility for persons receiving cash assistance. The county department shall perform an annual redetermination of eligibility for all assistance units receiving cash assistance.

(1.5) Rules concerning cash assistance. The state department shall promulgate rules as may be necessary to comply with changes in federal regulations relating to the definition of the term "cash assistance".

(2) Other assistance. (a) Subject to available appropriations, a county department may provide assistance, including but not limited to cash assistance, in addition to the basic cash assistance grant described in subsection (1) of this section that is authorized pursuant to the provisions of the federal law or this section. Such other assistance shall be based upon a participant's assessed needs.

(b) and (c) (Deleted by amendment, L. 2008, p. 1960, § 11, effective January 1, 2009.)

(3) (Deleted by amendment, L. 2008, p. 1960, § 11, effective January 1, 2009.)



§ 26-2-709.5. Exit interviews and follow-up interviews of participants

(1) In order to follow the legislative intent declared in section 26-2-702 (1)(a), a county department is strongly encouraged to conduct exit and follow-up interviews upon case closure, either in person or by telephone, with all participants of the Colorado works program, including participants who are or have been receiving short-term assistance payments pursuant to section 26-2-706.6. The interviews shall be for the purpose of providing information to the participant and offering assistance with applications for or continuance of assistance under medicaid, food stamps, the Colorado child care assistance program, the earned income tax credit, or other programs such as welfare-to-work or other county benefits or services.

(2) Repealed.



§ 26-2-710. Administrative review

(1) The state department shall promulgate rules for an administrative review process.

(2) All decisions of the state department shall be binding upon the county department involved and shall be complied with by such county department.

(3) If a participant does not agree with or fails to participate in a program or service identified in the IRC, the participant shall continue to receive the basic cash assistance grant that the participant received at the time the appeal is requested during the pendency of any appeal process.

(4) An applicant or participant who believes the IRC proposed by the county is unreasonable has a right to request a review of the proposed IRC by the county department pursuant to a process designated by the county in its written county policy. If the applicant or participant requests such review, the county shall provide the applicant or participant the opportunity for a county level review by a person not directly involved in the initial determination. The review shall be limited to determining whether the terms of the disputed IRC are reasonable within the context of the county's written policy. The reviewer shall issue a written decision for the county regarding the resolution of the outstanding issues involving the proposed IRC. The time frame for such review shall be specified by the county in its written county policy.



§ 26-2-711. Works program - sanctions against participants - rules

(1) (a) The state board shall promulgate rules for the imposition of sanctions affecting the basic cash assistance grant as described in section 26-2-709 (1). The rules shall require:

(I) Imposition of sanctions upon a participant who fails, without good cause as determined by the county, to comply with the terms and conditions of his or her IRC;

(II) A percentage reduction in the basic assistance grant upon the first imposition of a sanction affecting such basic assistance grant, with the percentage to be specified in the rules but not less than twenty-five percent;

(III) Specific reductions in the basic assistance grant for second and subsequent sanctions affecting the basic assistance grant;

(IV) Imposition of sanctions either in the month following the decision to sanction and in subsequent months thereafter until the full amount of any sanctions have been withheld or, in the event that a participant has appealed the imposition of a sanction, in the month following the final decision of the appeal process and in subsequent months thereafter until the full amount of any sanctions have been withheld.

(b) Nothing in the state board rules promulgated pursuant to paragraph (a) of this subsection (1) shall prevent a county from denying the basic cash assistance grant in its entirety to a participant who refuses, as evidenced by an affirmative statement by the participant or demonstrable evidence, to participate in training, education, or work.

(c) The state board rules promulgated pursuant to paragraph (a) of this subsection (1) shall establish the period of time that sanctions affecting the basic cash assistance grant shall be in effect and the period of time within which a participant who has been denied the basic cash assistance grant by a county pursuant to paragraph (b) of this subsection (1) may take action for reinstatement into the works program.

(2) A county shall have the authority to determine and impose sanctions affecting other assistance as described in section 26-2-706.6. The sanctions shall be based upon fair and objective criteria that have been developed and adopted by the county and are consistent with state and federal law.

(3) If a county department elects to suspend payment of child care assistance, it may suspend such assistance in its entirety.

(4) In no event shall a county department impose any sanction on a participant that adversely affects the participant's receipt of food stamps beyond those allowable sanctions provided for in federal regulations and state rules or medical assistance pursuant to the provisions of articles 4, 5, and 6 of title 25.5, C.R.S.

(5) (a) A person shall not be required to participate in work activities if good cause exists as determined by the county.

(b) Good cause does not constitute an exemption from work or time limits. Good cause is, however, a proper basis for not imposing a sanction for nonparticipation in a work activity, and may include, but need not be limited to, participation in a Colorado works controlled substance abuse control program pursuant to section 26-2-706.6 (7).

(6) (Deleted by amendment, L. 2008, p. 1963, § 13, effective January 1, 2009.)

(7) If a participant or an applicant has misrepresented residence to obtain benefits in two or more states at the same time, such person shall be ineligible for benefits under the works program for a period of ten years.



§ 26-2-712. State department duties - authority

(1) Plan submission. The state department shall submit and amend as necessary a plan to the secretary of the federal department of health and human services that is consistent with the provisions of this part 7 and federal law.

(2) County block grant allocation. (a) The state department shall allocate the amount of moneys that shall be provided to a county as a county block grant for the purposes of a county's administration and implementation of the works program pursuant to section 26-2-714.

(b) Except as provided in section 26-2-720.5, the county block grant shall represent the total amount that a county shall receive from the state for the administration and implementation of the Colorado works program.

(3) Maintenance of effort. The state department shall monitor the state's progress toward meeting the levels of spending required under the federal law and section 26-2-713.

(4) Performance measurements. (a) The state department shall develop performance goals and a formula for measuring a county's progress toward meeting such performance goals in administering and implementing the works program with county block grants. The state department shall provide data gathered on behalf of each county to the general assembly on a quarterly basis regarding employment- and training-related performance measures for the works program. Such data must include wages earned by works program participants upon leaving the program, job retention rates, and other related information. Such data must be provided through the state department's computerized systems, if available. Counties are not required to provide additional manual or computerized systems to gather such data. The state department shall work with the state work force development council to gather data on works program participants who participate in training and job placement programs offered by work force development boards and the result of such participation.

(b) The formula may be based upon the formula developed by the secretary of the federal department of health and human services after consultation with the national governors' association and the American public welfare association for measuring states' performance under the TANF block grants.

(5) Oversight. In connection with overseeing the works program, the state department shall have the specific duties to:

(a) Oversee the implementation of the works program statewide and, in connection with such oversight, develop standardized forms for the counties' use in streamlining the application process, delivery of services, and tracking of participants;

(b) Monitor the state's progress in meeting the work participation requirements set forth in federal law;

(c) Establish a process to implement the provisions for regionalization set forth in section 26-2-718 pursuant to which any combination of county departments may be approved by the state department to administer and implement the works program pursuant to the provisions of this part 7;

(d) Establish statewide goals and monitor the state's progress toward meeting such goals for the reduction in the incidence of out-of-wedlock pregnancies;

(e) Monitor the counties' provision of basic cash assistance grants pursuant to section 26-2-706.6 and, if necessary due to increased caseloads or economic downturns, do the following to ensure that the basic cash assistance grant is provided in a consistent manner statewide:

(I) Grant moneys to one or more counties from the county block grant support fund administered pursuant to section 26-2-720.5; or

(II) If no funds administered pursuant to section 26-2-720.5 are available:

(A) Request supplemental appropriations from the general assembly, including but not limited to an appropriation from the Colorado long-term works reserve created pursuant to section 26-2-721; or

(B) Reduce the county block grant of any county that maintains moneys in a county reserve account pursuant to section 26-2-714 (5) in order that moneys may be made available to one or more counties to avoid the need to reduce or eliminate the basic cash assistance grant statewide. If the state department makes a reduction in a county's reserve account pursuant to this sub-subparagraph (B), the state department shall increase the county's block grant for the following fiscal year by the amount of the reduction authorized pursuant to this sub-subparagraph (B); or

(III) After taking the actions described in subparagraphs (I) and (II) of this paragraph (e), take any actions necessary to reduce the costs of, or reduce or eliminate, the basic cash assistance grant statewide.

(6) (Deleted by amendment, L. 2008, p. 1964, § 14, effective January 1, 2009.)

(7) Colorado works program capacity building. The state department shall develop training for case workers and other service providers so that they are knowledgeable and may assist persons who receive assistance through the Colorado works program in:

(a) Identifying goals, including work activities, time frames for achieving self-sufficiency, and the means required to meet these benchmarks;

(b) Obtaining supportive services such as mental health counseling, substance abuse counseling, domestic violence services, life skills training, and money management and parenting classes;

(c) Utilizing the family's existing strengths;

(d) Providing ongoing support and assistance to the family in overcoming barriers to training and employment;

(e) Monitoring the progress of the family toward attaining self-sufficiency;

(f) Understanding and properly utilizing data reporting systems to report participation data and outcomes required by the state department; and

(g) Providing opportunities for persons working with Colorado works participants to access professional-level curriculum to become proficient in assessing participant needs and developing individual plans to address those needs.

(8) Domestic violence services training - rules. (a) To facilitate the proper identification, screening, and assessment of past and present victims of domestic violence who apply for or participate in the Colorado works program and to assist counties in complying with the provisions of this subsection (8) and section 26-2-708 (5), the state board shall promulgate rules that require the state department to provide ongoing domestic violence training and appropriate domestic violence training materials to county staff and to:

(I) Assist counties in developing local resources and using available community resources to provide counseling and supportive services to past and present victims of domestic violence; and

(II) Require counties to make applicants to and participants in the Colorado works program aware of the services and assistance provided by the state department pursuant to this subsection (8) and by the county.

(b) The state department may contract with an individual or entity that has demonstrated expertise in the area of domestic violence assistance for the provision of the services specified in this subsection (8).

(9) Waiver process. (a) Except as provided in paragraph (c) of this subsection (9), the governor and the state department, acting jointly, may grant a county's application for a waiver of any requirement of this part 7 or the rules promulgated pursuant to this part 7. Any waiver granted pursuant to this subsection (9) shall be designed to improve methods of achieving participants' self-sufficiency, meeting work participation rates and performance goals, or reducing dependency.

(b) Any application for a waiver shall include a statement of the purpose of the waiver. The application shall be submitted to the governor and the state department no later than October 1 of the year immediately preceding the year in which the county intends to implement the waiver. The county shall provide notice of its application to all adjacent counties. The governor and the state department shall grant or deny the county's application no later than December 1 of the year in which the county applied. A waiver granted pursuant to this subsection (9) shall take effect on January 1 of the year immediately following approval of such waiver. The governor and the state department shall specify the duration of such waivers.

(c) The state department and the governor shall not approve an application under this subsection (9) that proposes to waive any statute or rule governing statewide eligibility, the amount of the basic cash assistance grant, the county maintenance of effort, or any requirement of the federal law. The governor and the state department shall not approve an application under this subsection (9) that proposes to waive a participant's right to appeal a county determination under the works program, but they may approve the waiver of statutes or rules governing the method or procedure for such appeal.

(d) The governor and the state department may approve any number of applications for waivers of one or more provisions of this part 7 or of the rules promulgated pursuant to this part 7, so long as such waivers meet the requirements of paragraphs (a), (b), and (c) of this subsection (9).

(e) In the event that the governor has reason to believe that a county's implementation of the works program pursuant to a waiver granted under this subsection (9) fails to satisfy the requirements of the federal law or is inconsistent with the purposes of the works program as set forth in section 26-2-705, the governor may revoke the waiver granted to the county and require the county to resume implementation of the works program pursuant to the provisions of this part 7 and the rules promulgated pursuant to this part 7.

(f) In the event that the governor and the state department grant waivers to a county pursuant to this subsection (9), the performance contract entered into between the county and the state department pursuant to section 26-2-715 shall be amended to reflect the county's authority to implement the works program in accordance with the waivers granted and the governor's authority to revoke the waivers in accordance with paragraph (e) of this subsection (9).

(10) Job market analysis. The state department, the department of labor and employment, and the state board for community colleges and occupational education created in section 23-60-104 (1)(b), C.R.S., shall annually analyze job market information in order to establish a compilation of the types of jobs most appropriate and likely to lead to long-term self-sufficiency for participants. As used in this subsection (10), "job market information" means any state or regional job market or labor data or statistics or any information related to state or regional labor trends that the department of labor and employment may have or to which it may have access.

(11) Tuition voucher system. (a) The state department shall collaborate with the state board for community colleges and occupational education, created in section 23-60-104 (1)(b), C.R.S., to develop a tuition voucher system pursuant to which a participant may attend courses at an institution in the state's system of community and technical colleges by using a tuition voucher.

(b) The state department and the state board for community colleges and occupational education, created in section 23-60-104 (1)(b), C.R.S., shall enter into a cooperative arrangement to make available appropriate educational and academic training programs for participants who receive tuition vouchers.



§ 26-2-713. State maintenance of effort

The general assembly shall make annual appropriations from state funds for the works program which, together with the expenditures made by counties under the works program, shall be applied toward the state's maintenance of historic effort as specified in section 409 (a)(7) of the social security act.



§ 26-2-714. County block grants formula - use of moneys - rules

(1) (Deleted by amendment, L. 2008, p. 1967, § 15, effective January 1, 2009.)

(1.5) Moneys appropriated by the general assembly to the county block grant line shall remain appropriated and available to counties pursuant to the procedures specified in this section.

(2) Subject to available appropriations, in state fiscal year 2009-10 and in each fiscal year thereafter, the state department, with input from the works allocation committee, shall set the amount of the county block grants based on demographic and economic factors within the counties.

(2.5) In the event that the state department and the works allocation committee do not reach an agreement in setting the amounts of the county block grants pursuant to the provisions of subsection (2) of this section on or before June 15 of each state fiscal year, the works allocation committee shall submit alternatives to the joint budget committee of the general assembly from which the joint budget committee shall identify each individual county's block grant for the state fiscal year commencing on the immediately succeeding July 1.

(3) Nothing in subsections (2) and (2.5) of this section shall prevent a county from transferring at any time during the fiscal year, pursuant to procedures established by the state department and the works allocation committee, a portion of the county's current federal TANF allocation to another county in exchange for an amount of county moneys equal to the maintenance of effort associated with the allocation.

(4) The state department shall identify the portion of moneys in the county block grant that may be spent on administrative costs.

(5) (a) (I) (A) A county shall be authorized to maintain a reserve account of county block grant moneys pursuant to rules promulgated by the state department.

(B) Pursuant to the provisions of subparagraph (V) of paragraph (c) of subsection (6) of this section, upon the conclusion of state fiscal year 2010-11, and upon the conclusion of each state fiscal year thereafter, the works allocation committee may transfer to another county on or before November 1 of the succeeding fiscal year, any unspent county TANF reserves in excess of forty percent of the county's county block grant for the concluding state fiscal year. TANF reserves transferred to a county pursuant to this sub-subparagraph (B) shall be available to the county in the succeeding state fiscal year.

(C) (Deleted by amendment, L. 2011, (SB 11-124), ch. 183, p. 695, § 1, effective May 19, 2011.)

(D) If the works allocation committee transfers excess unspent TANF reserves pursuant to sub-subparagraph (B) of this subparagraph (I), the county from which the reserves are transferred shall receive appropriate maintenance of effort credit for those reserves. The county receiving the TANF reserves shall be responsible for providing an amount of county moneys equal to the maintenance of effort associated with the TANF reserves.

(E) (Deleted by amendment, L. 2011, (SB 11-124), ch. 183, p. 695, § 1, effective May 19, 2011.)

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (a) to the contrary, in state fiscal year 2008-09, and in each state fiscal year thereafter, a county with an annual county block grant amount of two hundred thousand dollars or less shall make available to the works allocation committee for transfer to another county pursuant to the provisions of subparagraph (V) of paragraph (c) of subsection (6) of this section any unspent TANF reserves in excess of one hundred thousand dollars.

(III) As used in this subsection (5), "unspent TANF reserves" means the amount deposited in a county reserve account plus any unspent TANF transfers authorized pursuant to this subsection (5) and subsections (7) and (9) of this section.

(IV) (Deleted by amendment, L. 2011, (SB 11-124), ch. 183, p. 695, § 1, effective May 19, 2011.)

(b) A county shall be required to maintain in such county's social services fund created pursuant to section 26-1-123 any county funds that were appropriated pursuant to section 26-2-716 (1)(a) and section 26-1-122 (6) in order to meet the targeted spending level required pursuant to subsection (6) of this section but not actually expended on the works program during the state fiscal year for which the county appropriated such funds.

(5.5) (a) The state department is authorized to segregate county block grant funds allocated under this section.

(b) If the state department segregates county block grant funds as authorized under this subsection (5.5):

(I) County departments shall report to the state expenditures they have made in a segregated manner, according to rules promulgated by the state board in accordance with applicable federal law;

(II) The counties shall develop policies regarding the use of segregated funds under this subsection (5.5);

(III) Funds shall be segregated in order to ensure maximum flexibility and to allow counties to provide additional assistance or services, in accordance with federal law.

(c) Repealed.

(d) The state board shall promulgate rules as necessary to implement this subsection (5.5).

(6) (a) Targeted spending levels. For state fiscal year 1997-98 and each state fiscal year thereafter, a county's targeted spending level shall be an amount that meets or exceeds one hundred percent of the county's spending on AFDC, JOBS, and the administrative costs related to those programs in state fiscal year 1995-96.

(b) Repealed.

(c) Actual spending levels - 1998-99 and thereafter. (I) For state fiscal year 1998-99 and for each state fiscal year thereafter, all counties collectively shall be required to meet levels of spending on the works program that are set forth in the annual long appropriation act, subject to the provisions of subsection (8) of this section.

(II) For state fiscal year 1998-99 and for each state fiscal year thereafter, each county's actual level of spending shall be identified by the works allocation committee created in subparagraph (IV) of this paragraph (c) no later than June 15 of each state fiscal year for the immediately succeeding state fiscal year. Prior to determining each county's actual spending level, the works allocation committee shall ensure that all counties have been notified of the recommended actual spending level and given an opportunity to provide comment on the recommendation. In the event that the works allocation committee does not reach an agreement on each individual county's actual level of spending for a state fiscal year on or before June 15 of such prior state fiscal year, the committee shall submit alternatives to the joint budget committee of the general assembly from which such joint budget committee shall identify each individual county's level of spending for a state fiscal year. The amount identified for a county's level of spending shall be identified in the county's performance contract with the state department entered into pursuant to section 26-2-715.

(III) The works allocation committee shall also identify the amount of mitigation that shall be allocated for a small county in accordance with the provisions of subsection (8) of this section. The works allocation committee may create a subcommittee that represents the interests of small counties as defined in subsection (8) of this section, which subcommittee may make recommendations concerning the mitigation amounts to be allocated for a small county pursuant to the provisions of subsection (8) of this section.

(IV) There is hereby created the works allocation committee that shall consist of eleven members, eight of whom shall be appointed by a statewide association of counties and three of whom shall be appointed by the state department. Of the members appointed by the statewide association of counties, at least two members shall be from small or medium-sized counties, and at least three shall be from large counties. The appointing authorities shall consult with each other to ensure that the works allocation committee is representative of the counties in the state. A representative from the county that has the greatest percentage of the state's works caseload will automatically be appointed, which appointment shall be credited against the eight appointments allocated to the statewide association of counties. The works allocation committee shall develop its own operational procedures.

(V) The works allocation committee shall determine the priority criteria for transfers of excess unspent TANF reserves to a county pursuant to sub-subparagraph (B) of subparagraph (I) of paragraph (a) of subsection (5) of this section and the amount of the transfers. With the goal of increasing the counties' minimum percentage reserve balances, the works allocation committee's priority criteria shall give first priority to transfers to counties that have no more than a ten percent balance in the county's TANF reserve account. If moneys remain after satisfying the first priority criterion, second priority shall be given to transfers to those counties whose TANF reserves are more than ten percent, but no more than twenty percent.

(7) The county may transfer any amount of the county block grant that is designated as federal funds and that is specified by the state department as being available for transfer within the limitation imposed by the federal law on transfers of federal funds from the temporary assistance for needy families block grant to the child care development fund if child care funds are not available.

(8) (a) As used in this subsection (8), unless the context otherwise requires:

(I) "Annual maximum mitigation amount" means that portion of the total amount of county funds identified in the annual long appropriation act that may be used for mitigation for small counties in that state fiscal year.

(II) "Mitigation" means a specific reduction in a county's targeted spending level established pursuant to paragraph (a) of subsection (6) of this section or a specific reduction in a county's actual spending level established pursuant to paragraph (c) of subsection (6) of this section that is authorized pursuant to the provisions of this subsection (8). Mitigation can occur for targeted spending levels or actual spending levels or for both types of spending levels.

(III) "Small county" means a county with less than thirty-eight one hundredths of one percent of the total caseload of the works program statewide. The state department, with input from the works allocation committee, shall determine what shall constitute the total caseload of the works program and the time at which such caseload shall be established.

(b) Subject to the identification of an annual maximum mitigation amount in the annual long appropriation act and the criteria identified in paragraph (c) of this subsection (8), the works allocation committee created pursuant to subparagraph (IV) of paragraph (c) of subsection (6) of this section is authorized to identify the amount or amounts of any mitigation that shall be allocated to a small county in a specific state fiscal year. The works allocation committee shall notify the state department of any agreement concerning the allocation of any annual maximum mitigation amount in accordance with the provisions of this subsection (8).

(c) The criteria that the works allocation committee shall use include but are not limited to the following:

(I) The assessment of the equity of a small county's total program expenditures as they relate to the targeted or actual spending level for the small county;

(II) The extent to which the small county will have insufficient revenues to meet its targeted or actual spending level; and

(III) The extent to which the provision of any mitigation may enhance the efforts of a small county or group of small counties to regionalize pursuant to the provisions of section 26-2-718.

(9) (a) For state fiscal year 1997-98, and for each state fiscal year thereafter, a county may transfer any amount of the county block grant that is designated as federal funds and that is specified by the state department as being available for transfer within the limitation imposed by the federal law on transfers of federal funds from the temporary assistance for needy families block grant to programs funded by Title XX of the federal social security act.

(b) A county may make the transfer authorized by paragraph (a) of this subsection (9) only for expenditures that are allowable under programs funded by Title XX of the federal social security act, subject to the following provisions:

(I) If the funds transferred are used for the provision of child welfare services as defined in section 26-5-101 (3), the county may only make the transfer:

(A) After the county has made allowable expenditures of all funds in the county's capped or targeted allocation or allocations for child welfare services, other than for core services as referred to in section 26-5-101 (3)(f); and

(B) For the expenditures for child welfare services other than out-of-home placement services as described in section 26-5-101 (3)(i).

(II) A county shall not be required to appropriate funds to provide a county match pursuant to the provisions of section 26-1-122 for any funds transferred pursuant to the provisions of this subsection (9).

(III) A county shall not be authorized to use funds transferred pursuant to the provisions of this subsection (9) for the purpose of supplanting funds that:

(A) The county would otherwise be required to appropriate pursuant to section 26-1-122 in order to provide a county match for public assistance programs; or

(B) The county would otherwise appropriate in order to continue the provision of services under a program of public assistance administered with county only funds in the prior fiscal year.

(c) The state board shall promulgate rules governing procedures for transfers authorized pursuant to the provisions of this subsection (9).

(d) A county may make a transfer authorized by paragraph (a) of this subsection (9), within the limitations imposed by state and federal law on such transfers, in order to fund various programs for the improvement of child care. Such transfers may be used for minor remodeling of licensed child care facilities or facilities legally exempt from licensing requirements pursuant to section 26-6-103 (1), including but not limited to physical modifications for the purpose of licensure or accreditation, construction or improvement of fencing or other safety and security fixtures or other uses not prohibited under 42 U.S.C. sec. 1397d.

(10) (a) If the state meets federal work participation rates and qualifies for a percent reduction in the state's maintenance of effort as specified in federal law for any year, the actual spending level for the works program of all counties collectively shall be reduced by the same amount as the amount of the reduction in the federal maintenance of effort requirement.

(b) For the purposes of this subsection (10), "percent reduction" means the percent of reduction of historical expenditures as that term is defined in section 409 (7)(b) of the federal social security act, as amended.

(c) For any year in which a percent reduction in the state's maintenance of effort requirement occurs, the works allocation committee created pursuant to subparagraph (IV) of paragraph (c) of subsection (6) of this section shall determine each county's share of the reduction in actual spending levels. Prior to making such determination, the works allocation committee shall ensure that all counties have been notified of the recommended reduction for each county and given an opportunity to provide comment on the recommendation. In the event that the works allocation committee does not reach an agreement on each individual county's reduction in actual spending levels, the committee shall submit alternatives to the joint budget committee of the general assembly from which such joint budget committee shall identify each individual county's reduction in actual spending levels. The state department is authorized to adjust each county's share of the reduction in actual spending levels. The state department is authorized to adjust each county's actual spending level for any percentage reduction earned in accordance with the determination of the works allocation committee concerning each county's share of the reduction.



§ 26-2-714.5. Adjusted work participation rate - notification - county authorization - career and technical education

(1) As used in this section, unless the context otherwise requires, "federal credit" means the caseload reduction credit as calculated pursuant to 45 CFR 261.40 or any employment credit, caseload reduction credit, or other credit against such rate for a fiscal year that may be subsequently adopted by the federal government.

(2) The state department shall notify each county, within thirty days after the beginning of the state fiscal year, of the state department's projection regarding the adjusted rate that the state must attain for the fiscal year in order to be in compliance with federal requirements, based on the state's estimate of the federal credit the state anticipates qualifying to receive. This adjusted rate shall be the county's adjusted work participation rate for that state fiscal year.

(3) Each county is authorized to place participants in career and technical education, as that term is defined by rule of the state board, for longer than twelve months in order to meet critical skills shortages in the labor market; except that the percentage of participants allowed to satisfy program requirements through career and technical education of longer than twelve months in a county shall not exceed seventy-five percent of the state's estimate of the federal credit.

(4) The provisions of this section shall be implemented by the state department consistent with the requirement of section 26-2-715 (1)(a)(III).

(5) The state department may suspend a county's ability to place participants in career and technical education for longer than twelve months if the state department certifies that allowing career and technical education to count toward a works participant's required work activities would affect the state's ability to meet federal work participation rates.



§ 26-2-715. Performance contracts

(1) (a) Each county, either acting singly or with a group of counties, shall enter into an annual performance contract with the state department that shall identify the county's or group of counties' duties and responsibilities in implementing the works program and the Colorado child care assistance program, described in part 8 of this article. The performance contract shall include but not be limited to:

(I) Requirements and provisions that address the county's or group of counties' duty to administer and implement the works program and the Colorado child care assistance program using fair and objective criteria;

(II) Provisions that prohibit the county or group of counties from reducing the basic cash assistance grant administered pursuant to section 26-2-709 and monitored by the state department pursuant to section 26-2-711 and provisions that prohibit the county or group of counties from restricting eligibility or the provision of services or imposing sanctions in a manner inconsistent with the provisions of this part 7 or the provisions in the state plan submitted to the secretary of the federal department of health and human services pursuant to section 26-2-712;

(III) Work participation rates for the county or group of counties that shall ensure that the state will be able to meet or exceed its work participation rates under the federal law.

(b) A county or group of counties may be sanctioned for not meeting any obligation under such performance contract. Such sanctions must be identified in the performance contract and may include a reduction in a future county block grant allocation.

(2) The performance contract shall set forth the circumstances under which the state department may elect that it or its agent assume the county's or group of counties' administration and implementation of the works program and the Colorado child care assistance program.

(3) If the state department and the county or group of counties are unable to reach agreement on the contract, either party may request the state board to consider the matter, and the state board shall schedule the matter for hearing within thirty days after receipt of the request. The state board shall issue a decision on the matter which shall be considered binding on all parties. If necessary to assure services are available within the county or group of counties, the state department may enter into a temporary agreement with the county or group of counties or with another public or private agent until the matter is resolved by the state board.



§ 26-2-716. County duties - appropriations - penalties - hardship extensions - domestic violence extensions - incentives - rules

(1) (a) (I) The board of county commissioners in each county of this state shall annually appropriate as provided by law such moneys as required pursuant to section 26-1-122 (6).

(II) In the case of two or more counties jointly administering a county block grant under the provisions of this part 7, each county involved shall appropriate the funds necessary to defray its proportionate costs of implementing the works program.

(b) A county department shall keep such records and accounts in relation to the costs of administering and implementing the works program.

(c) Whenever a county anticipates that it may be financially unable to meet requests for assistance from participants, the county may seek additional moneys from the county block grant support fund administered by the state department pursuant to section 26-2-720.5.

(2) In connection with administering a county block grant, a county department shall:

(a) Meet the work participation rate as set forth in the performance contract with the state department pursuant to section 26-2-715;

(b) Report to the state department the information required to enable the state department to track participants' length of time for receipt of assistance and to enable the state department to provide written notice to applicants and participants of their rights;

(c) Provide written notification to applicants and recipients of their responsibilities and options available under the works program, including but not limited to time limits, domestic violence waivers, extensions or exemptions, and services available. Verbal notice shall be provided when requested.

(d) Submit the reports required pursuant to section 26-2-717;

(e) Use an income eligibility verification system (IEVS) to verify eligibility information against federal social security administration and internal revenue service files;

(f) Provide Title IV-D services to participants and require assignment of rights to child support by participants and participant cooperation with establishment and collection of child support, except as to participants receiving short-term assistance pursuant to section 26-2-706.6;

(g) Make available opportunities for participants to have individual development accounts for home purchase, business capitalization, or higher education in accordance with federal law;

(h) Meet the required maintenance of effort as identified in section 26-2-714.

(2.5) The board of county commissioners in each county shall adopt official written policies for implementing aspects of the Colorado works program that counties have the statutory authority and flexibility to determine under this part 7. Such policies shall include, without limitation, a description of the kinds of assistance available under the Colorado works program within the county, any eligibility criteria for assistance that may be unique to the county, and the process by which such eligibility and assistance is determined on an individual basis. Such policies shall not be construed to create an entitlement to any service or benefit under the Colorado works program in any county for any applicant or participant, and shall not limit the flexibility of a county to respond to the individual circumstances of a participant. The board of county commissioners in each county shall make such policies available to applicants and participants.

(3) (a) No person in a work activity described in section 26-2-703 (21) shall be employed by, or assigned to, an employer if:

(I) Any other person is on layoff from the same or any substantially equivalent job with such employer; or

(II) Such employer has terminated the employment of any regular employee or otherwise caused an involuntary reduction of the workforce in order to fill the vacancy with a participant; or

(III) Placement of the person with the employer will result in a reduction of hours, regular or overtime, wages, or benefits of persons currently employed by the employer; or

(IV) The position is available due to a labor dispute, strike, lockout, or violation of a collective bargaining agreement.

(b) A uniform statewide grievance procedure for resolving complaints of alleged violations of displacements shall be established by the department of labor and employment.

(c) All state and federal laws affecting workers and employers shall apply to all participants, including but not limited to state and federal minimum and prevailing wage laws, workers' compensation, unemployment insurance, occupational safety and health administration coverage where applicable, the federal "Fair Labor Standards Act of 1938", as amended, all federal, state, and local antidiscrimination laws, and all labor laws affecting the rights of employees to organize.

(d) All participants shall be entitled to the same wages and benefits, including but not limited to sick leave and holiday and vacation pay, as are offered to employees who are not participants and who have similar training or experience performing the same or similar work at a specific work place.

(4) (a) A county may not use county block grant moneys except as specifically authorized pursuant to the provisions of this part 7 and rules promulgated by the state board or state department to implement the provisions of this part 7. If the state department has reason to believe that a county has misused county block grant moneys and has given the county an opportunity to cure the misuse and the county has failed to cure, the state department may reduce the county's block grant for the succeeding state fiscal year by an amount equal to the amount of moneys misused by the county.

(b) A county found out of compliance with its performance contract or any provision of the works program may be assessed a financial sanction. The financial sanction must be replaced by county moneys. The state board shall promulgate rules for county sanctions that include financial sanctions and may include other sanctions. Any moneys resulting from the imposition of a financial sanction shall be transmitted to the Colorado long-term works reserve created in section 26-2-721, but only if the state has not incurred a federal sanction for the same act that gave rise to the county sanction.

(5) (a) County departments are authorized to administer hardship and domestic violence extensions for needy families that have exceeded the sixty-month lifetime limit for receipt of assistance set forth in the federal law. The county departments shall approve or deny hardship extensions or domestic violence extensions pursuant to fair and objective criteria established by the state board. The state board, by rule, shall establish hardship criteria, and each county shall apply the hardship criteria to all participants seeking extensions. A county, in its written county policies, may define additional reasons for granting hardship extensions. A county may not grant hardship or domestic violence extensions for a duration longer than six months.

(b) All participants shall have the opportunity to request extensions in their counties of residence. A participant who has been granted an initial extension may request additional extensions prior to the end of the current extension period. If a participant fails to request an extension on a timely basis, an extension may be granted if the participant demonstrates good cause. Whether good cause has been established shall be determined at the sole discretion of the county department and shall not be appealable.

(c) The state department shall send notice to participants approaching the sixty-month limit on lifetime receipt of assistance pursuant to subsection (2) of this section. The county departments shall make all reasonable efforts to contact a participant by phone or in person to explain the extension process and to accept a request for an extension. Participants may also make such requests in writing.

(d) A person who is granted a hardship extension or a domestic violence extension shall be required to complete an individual responsibility contract and shall be required to follow all the terms and conditions of the IRC, including the participation activities required of the participant as a condition of the extension, as outlined in the IRC.

(e) Sanctions and terminations pursuant to section 26-2-711 shall apply during the period of an extension granted pursuant to this section. Participants may appeal adverse actions consistent with sections 26-2-127 and 26-2-710.

(f) The county department shall have thirty days after the receipt of a request for an extension to make a decision whether to grant or deny the extension. When granting the extension the county department shall send notice of such extension to participants. The county department shall send a denial notice to a participant who applies for but is denied a hardship extension due to lack of available extensions or for any other reason, which reason shall be included. The county department shall send a denial notice to a participant who applies for but is denied a domestic violence extension, which shall include the reason for the denial. If the state exceeds the twenty-percent numerical limit on the number of extensions that may be granted under the federal law due to the inclusion of domestic violence extensions, then the state department shall determine how many of those domestic violence extensions qualify as domestic violence waivers granted pursuant to section 26-2-708 (5) and if this determination indicates that the state exceeds the twenty-percent numerical limit due to domestic violence extensions that qualify as domestic violence waivers, the state department shall demonstrate to the federal government that its failure to comply with the sixty-month limit was attributable to federally recognized good cause domestic violence waivers in accordance with the provisions of 45 CFR 260, subpart B.

(g) The state board shall promulgate rules establishing the criteria for hardship extensions and for establishing a system for allocating the number of extensions available for each county.

(h) Nothing in this section shall be construed to prohibit a former participant from requesting a hardship or domestic violence extension, after the lapse of the sixty-month lifetime limit, when new hardship or domestic violence factors occur, to the extent permissible under state and federal law.

(i) This subsection (5) shall only apply to participation in the Colorado works program, as contained in this part 7.

(6) In the event that a county is unable to meet the need for assistance pursuant to section 26-2-709 (2), it may impose cost-reducing measures, including but not limited to proportionate reductions in such assistance, establishment of waiting lists for such assistance, or elimination of such assistance.

(7) A county that encompasses an Indian reservation shall consult with the respective Indian tribe concerning the administration and implementation of the works program by that county. Such consultation shall include but not be limited to:

(a) Possible exemption of the Indian tribe from the sixty-month time limit of the federal law if that tribe has more than one thousand members and an unemployment rate that exceeds fifty percent;

(b) Collection of statistical data on participants, funding for tribal data collection and tribal administration of federally and tribally funded programs;

(c) Cooperation and agreement concerning when a tribal member shall be referred to his or her respective tribe for assistance in finding work and how the costs for such assistance may be reimbursed by or otherwise shared with the county.

(8) (Deleted by amendment, L. 2008, p. 1969, § 18, effective January 1, 2009.)

(9) County departments shall assist families in completing the reporting requirements for transitional medicaid. This shall include informing 1931 medicaid recipients of the transitional medicaid eligibility requirements and the required reporting calendar.

(10) A county department shall assist participants in applying for and receiving the earned income tax credit under applicable rules of the federal internal revenue service.



§ 26-2-717. Reporting requirements

(1) The state department shall submit, in a timely and accurate manner, case record information on participants to the federal government as required by federal law.

(2) to (4) (Deleted by amendment, L. 2008, p. 1970, § 19, effective January 1, 2009.)



§ 26-2-718. Regionalization

(1) In the event that two or more counties agree to administer and implement the Colorado works program jointly, such counties shall submit resolutions from their boards of county commissioners to the state department that reflect their intention to administer and implement the Colorado works program jointly.

(2) The state department shall make a determination to approve or deny the resolutions and notify the counties within thirty days after the receipt of the resolutions.

(3) The state department, in conjunction with the boards of county commissioners of the affected counties, shall determine administrative, programmatic, and reporting requirements in connection with the joint operation of the works program by the counties.



§ 26-2-719. Private contracting

The state department and any county department are authorized to award contracts for the administration, implementation, or operation of any aspect of the works program to any appropriate public, private, or nonprofit entity in accordance with applicable county regulations, federal law, and the provisions of the state procurement code, articles 101 to 112 of title 24, C.R.S.



§ 26-2-720.5. County block grant support fund - created

(1) The state department shall create a county block grant support fund that shall consist of moneys annually appropriated thereto by the general assembly. Any unexpended moneys remaining in the county block grant support fund at the end of a fiscal year shall be remitted to the Colorado long-term works reserve.

(2) The state department, with input from the works allocation committee, shall allocate moneys in the county block grant support fund to counties according to criteria and procedures established by the state department and the works allocation committee.

(3) A county that meets the criteria established by the state department and the works allocation committee pursuant to subsection (2) of this section may request moneys from the county block grant support fund. Priority shall be given to any county that exhausts all moneys available in the county's block grant for the Colorado works program for that fiscal year.

(4) The state department, with input from the works allocation committee, may allocate moneys to counties out of the county block grant support fund during the state fiscal year or at the end of a state fiscal year.

(5) The state department shall annually report to the joint budget committee on any allocations made from the county block grant support fund, including the amount requested by each county and the county's reason for requesting the moneys, and the amount allocated to each county and the reasons for the state department's decision regarding each request.



§ 26-2-721. Colorado long-term works reserve - creation - use

(1) There is hereby created the Colorado long-term works reserve, referred to in this section as the "reserve", that shall consist of unappropriated TANF block grant moneys, state general fund moneys appropriated thereto by the general assembly, and moneys transferred thereto pursuant to sections 26-2-714 (5)(a), 26-2-716 (4)(b), 26-2-720.5 (1), and 26-2-721.3 (1). A county's excess unspent TANF reserves that are transferred to another county pursuant to section 26-2-714 (5)(a)(I)(B) or (5)(a)(I)(C) shall not be considered unappropriated TANF block grant moneys for purposes of this section. Any excess unspent TANF reserves for state fiscal year 2009-10 shall be excluded from the Colorado long-term works reserve and shall be available for transfer to a county pursuant to section 26-2-714 (5)(a)(I)(B).

(2) The general assembly, upon request of the state department, may appropriate the moneys in the reserve for the purposes of:

(a) Implementing the works program, including but not limited to:

(I) Funding the Colorado works program maintenance fund created in section 26-2-721.3; and

(II) Repealed.

(b) Transfers that are allowed under the federal law for transfers to programs funded by Title XX of the social security act or for transfers to the child care development fund.

(3) Prior to requesting any appropriations from the reserve for the purpose of making transfers, the state department shall consult with counties and provide information to the joint budget committee for the purposes of ensuring that all transfers of TANF funds do not exceed the federal limits for transfers and ensuring that the needs of counties to make transfers authorized pursuant to section 26-2-714 (7) and (9) are considered.



§ 26-2-721.3. Colorado works program maintenance fund - creation - use - report

(1) There is hereby created the Colorado works program maintenance fund, referred to in this section as the "maintenance fund". The maintenance fund shall consist of moneys appropriated thereto by the general assembly from the Colorado long-term works reserve. The moneys in the maintenance fund shall be subject to annual appropriation by the general assembly to the executive director for use in responding to emergency or otherwise unforeseen purposes that are authorized by this part 7 or by federal law and that are necessary for the efficient and effective implementation of the Colorado works program at the state and county levels. Any unexpended moneys remaining in the maintenance fund at the end of a fiscal year shall revert to the Colorado long-term works reserve.

(2) On or before February 15, 2009, and on or before February 15 each year thereafter, the executive director shall report to the joint budget committee and the health and human services committees of the senate and the house of representatives, or any successor committees, concerning the use of moneys appropriated to the maintenance fund in the preceding fiscal year.






Part 8 - Colorado Child Care Assistance Program

§ 26-2-801. Short title

This part 8 shall be known and may be cited as the "Colorado Child Care Assistance Program Act".



§ 26-2-802. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The state's policies in connection with the provision of child care assistance and the effective delivery of such assistance are critical to the ultimate success of any welfare reform program;

(b) Children in low-income families who receive services through a child care assistance program need and deserve the same access to a broad range of child care providers as do children in families who do not need assistance;

(c) It is critical to provide low- to moderate-income families with access to high-quality, affordable child care that fosters healthy child development and school readiness, while at the same time promotes family self-sufficiency and attachment to the workforce; and

(d) Individual counties play a vital role in administering the child care assistance program and have local knowledge of their individual community needs. Therefore, a county that meets or exceeds statewide eligibility expectations established for the Colorado child care assistance program should have greater flexibility in determining the specifics of how to implement and operate the child care assistance program in that county.

(2) Therefore, the general assembly hereby finds and declares that it is in the best interests of the state to:

(a) Adopt the Colorado child care assistance program set forth in this part 8;

(b) Adopt consistent, statewide child care provider reimbursement rates set at a floor of the seventy-fifth percentile of each county's market rate to facilitate and increase access to high-quality child care for low-income families.



§ 26-2-802.5. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Child care assistance program" or "CCCAP" means the Colorado child care assistance program established in this part 8.

(2) "Early care and education provider" means a school district or provider that is licensed pursuant to part 1 of article 6 of this title or that participates in the Colorado preschool program pursuant to article 28 of title 22, C.R.S.

(3) "Early childhood council" means an early childhood council established pursuant to part 1 of article 6.5 of this title.

(4) "Head start program" means a program operated by a local public or private nonprofit agency designated by the federal department of health and human services to operate a head start program under the provisions of Title V of the federal "Economic Opportunity Act of 1964", as amended.

(5) "High-quality early childhood program" means a program that is operated by a provider with a fiscal agreement through CCCAP and that is in the top three levels of the state's quality rating and improvement system, is accredited by a state department-approved accrediting body, or is an early head start or head start program that meets federal standards.

(6) "Participant" means a participant, as defined in section 26-2-703 (15), in the Colorado works program.

(7) "Provider" means a child care provider licensed pursuant to part 1 of article 6 of this title that has a fiscal agreement with the county to participate in the child care assistance program.

(8) "Regular daily provider reimbursement rate" means the base daily rate paid for child care and excludes any additional payment for absences, holidays, and other additional fees that are included in the reimbursement paid to providers.

(9) "Tiered reimbursement" means a pay structure that reflects an increased rate of reimbursement for high-quality early childhood programs that receive CCCAP moneys.

(10) "Works program" means the Colorado works program established pursuant to part 7 of this article.



§ 26-2-803. Provider rates - opt out - rules

(1) The state department shall establish provider rates for each county every other year.

(2) On or before July 1, 2016, the state-established provider reimbursement rates for each county must include a system of tiered reimbursement for providers that enroll children participating in CCCAP.

(3) On or before July 1, 2016, the state board shall promulgate rules related to the structure of tiered reimbursement.

(4) After notice to the state department, a county may opt out of adhering to the state-established provider rates and negotiate its own rates with providers.

(5) On or before July 1, 2016, the county-established provider reimbursement rates for each county must include a system of tiered reimbursement for providers that enroll children participating in CCCAP.

(6) A county that chooses to opt out of adhering to the state-established provider rates shall consult with its local early childhood council established pursuant to section 26-6.5-103, any relevant local child care resource and referral agency established pursuant to section 26-6-116, and child care providers in the county who serve or want to serve children subsidized through CCCAP and shall provide opportunities for the early childhood council, the child care resource and referral agency, and providers to inform and provide comment on county-established rates.

(7) Subject to available appropriations, the state department, as informed by the early childhood leadership commission created in section 26-6.2-103, directors of county human and social service departments, and commissioners, shall contract with an independent research organization to conduct a study to examine private payment tuition rates and how those compare to CCCAP rates set by the state and the counties and whether those rates achieve the federal requirement of equal access. The research organization shall make recommendations to achieve the federal requirement of equal access and also examine reasons as to why licensed child care facilities choose to limit or deny access to CCCAP-subsidized families, including but not limited to reimbursement and payment policies. The research organization shall make recommendations that would encourage more child care providers to accept CCCAP-subsidized families.

(8) Subject to available appropriations, counties must work with the state department and providers to enhance equal access to child care for CCCAP-subsidized families by increasing regular daily provider reimbursement rates. If a county uses tiered reimbursement, the county's rate increases may reflect that tiered reimbursement structure.



§ 26-2-804. Funding - allocation - maintenance of effort

(1) Subject to available appropriations, a county's block grant for CCCAP for state fiscal year 1997-98 shall be determined by the state department and be based upon not less than one hundred percent of the state and federal moneys that the county received in state fiscal year 1996-97 to administer and implement JOBS-related child care and CCCAP, including the administrative costs related to such programs. The state department shall consider factors that include, but are not limited to, the following:

(a) Historical expenditures on CCCAP;

(b) The number of children in the county under thirteen years of age;

(c) The number of low-income families in the county; and

(d) Provider rates in the county, as established pursuant to section 26-2-803 (2).

(2) In state fiscal years 1998-99 and thereafter, the state department may adjust the county block grant identified in subsection (1) of this section by increasing or reducing the amount of such grants based upon factors that shall include but not be limited to:

(a) The county's population and the Colorado works program caseload;

(b) The unemployment rate in the county based upon the state department of labor and employment assessment of county unemployment rates for the prior year;

(c) The county's performance in meeting the obligations under the performance contract with the state department pursuant to the provisions of section 26-2-715;

(d) The fact that the county received funds from the county block grant support fund, created in section 26-2-720.5, in the previous fiscal year for allowable child care expenditures, which may indicate that the previous fiscal year's allocation was insufficient to meet the county's needs.

(3) The moneys in a county block grant allocated to a county pursuant to subsection (1) of this section may only be used for the provision of child care services under rules promulgated by the state board pursuant to this part 8.

(3.5) Money transferred from the county block grant temporary assistance for needy families program pursuant to section 26-2-714 (7) to the child care development fund may be used for child care quality improvement activities as identified in the federal "Child Care and Development Block Grant Act of 2014", 42 U.S.C. sec. 9858 (e), as amended.

(4) and (5) Repealed.

(6) For state fiscal year 2005-06 and for each state fiscal year thereafter, each county is required to meet a level of county spending for CCCAP that is equal to the county's proportionate share of the total county funds set forth in the annual general appropriation act for CCCAP for that state fiscal year. The level of county spending is known as the county's maintenance of effort for CCCAP for that state fiscal year. For any state fiscal year, the state department is authorized to adjust a county's maintenance of effort, reflected as a percentage of the total county funds set forth in the annual general appropriation act for CCCAP for that state fiscal year, so that the percentage equals the county's proportionate share of the total state and federal funds appropriated for CCCAP for that state fiscal year, reflected as a percentage. For any state fiscal year, the sum of all counties' maintenance of effort must be equal to or greater than the total county funds set forth in the general appropriation act for the state fiscal year 1996-97 for employment-related child care.



§ 26-2-805. Services - eligibility - assistance provided - waiting lists - rules - exceptions from cooperating with child support establishment

(1) Subject to available appropriations and pursuant to rules promulgated by the state board for the implementation of this part 8, a county shall provide child care assistance to a participant or any person or family whose income is not more than one hundred sixty-five percent of the federal poverty level.

(2) (a) The county may provide child care assistance for any family whose income meets the requirements of subsection (1) of this section but does not exceed the maximum federal level for eligibility for services of eighty-five percent of the state median income for a family of the same size.

(b) If, during a participant's, person's, or family's twelve-month eligibility period, the participant's, person's, or family's income rises to the level set by the county at which the county may deny such participant, person, or family child care assistance, the county shall continue providing the current CCCAP subsidy until that participant's, person's, or family's next twelve-month redetermination.

(c) If, at the time of a participant's, person's, or family's twelve-month eligibility redetermination, the participant's, person's, or family's income rises to or above the level set by the county at which the county may deny child care assistance, or if that income level rises above the maximum federal eligibility level of eighty-five percent of the state median income for a family of the same size, the county shall immediately notify the participant, person, or family that it is no longer eligible for CCCAP, but may be provided transition CCCAP benefits pursuant to the provisions of paragraphs (d) and (e) of this subsection (2).

(d) Except as provided for in paragraph (e) of this subsection (2), the county shall continue to provide the current CCCAP subsidy to a participant, person, or family who has lost eligibility pursuant to this subsection (2) for a period of no less than ninety days from the time of notification to allow the participant, person, or family to make appropriate alternative arrangements for child care. Additionally, the county is strongly encouraged to continue to provide child care assistance for a period of six months from the time of notification. During the six-month period the county shall work with the participant, person, or family to provide a gradual transition off child care assistance provided pursuant to this subsection (2).

(e) Notwithstanding any eligibility level set by a county pursuant to this section, under no circumstance may a county provide child care assistance pursuant to this section if the participant's, person's, or family's income exceeds the maximum level for eligibility for services set by federal law of eighty-five percent of the state median income for a family of the same size.

(3) (a) Subject to available appropriations, pursuant to rules promulgated by the state board for implementation of this part 8, and except as provided for in paragraph (b) of this subsection (3), a county shall provide child care assistance for a family transitioning off the works program due to employment or job training without requiring the family to apply for low-income child care but shall redetermine the family's eligibility within six months after the transition.

(b) A family that transitions off the works program must not be automatically transitioned to CCCAP pursuant to paragraph (a) of this subsection (3) if either of the following conditions apply:

(I) The family is leaving the works program due to a violation of program requirements as defined in part 7 of this article, by rule of the state board, or by policy of a county department; or

(II) The family is leaving the works program due to employment and will be at an income level that exceeds the county-adopted income eligibility limit for the county's CCCAP.

(c) At the county's discretion, a family that transitions off the works program, is eligible for CCCAP, and resides in a county that has families on its waiting list may be added to the waiting list or be provided child care assistance without first being added to the waiting list.

(4) (a) (I) A recipient of child care assistance through CCCAP shall be responsible for paying a portion of his or her child care costs based upon the recipient's income and the formula developed by rule of the state board.

(II) After promulgation of rules by the state board, subject to available appropriations, and upon notification to counties by the state department that the relevant human services case management systems, including the Colorado child care automated tracking system, are capable of accommodating this subparagraph (II), on or before July 1, 2016, the formula must include a tiered reduced copayment structure for children attending high-quality care.

(III) Notwithstanding the provisions of subparagraph (II) of this paragraph (a), upon notification to counties by the state department that the relevant human services case management systems, including the Colorado child care automated tracking system, are capable of accommodating this subparagraph (III), for a family living at or below one hundred percent of the federal poverty level, the family copayment responsibility must be restricted to no more than one percent of the family's gross monthly income as determined based on one month of income.

(IV) Pursuant to rules promulgated by the state board and upon notification to counties by the state department that the relevant human services case management systems, including the Colorado child care automated tracking system, are capable of accommodating this subparagraph (IV), income received during the past thirty days must be used in determining the copayment, unless on a case-by-case basis the prior thirty-day period does not provide an accurate indication of anticipated income, in which case a county can require evidence of up to twelve of the most recent months of income. A family may also provide evidence of up to twelve of the most recent months of income if it chooses to do so if such evidence more accurately reflects an ability to afford the required family copayment.

(b) The state board shall establish, and periodically revise, by rule a copayment schedule so that the copayment gradually increases as the family income approaches self-sufficiency income levels. This revised copayment schedule should allow families to retain a portion of its increases in income.

(c) A participant who is employed shall pay a portion of his or her income for child care assistance under CCCAP. The participant's required copayment under the provisions of this paragraph (c) must be determined by a formula established by rule of the state board that takes into consideration the factors set forth in paragraphs (a) and (b) of this subsection (4).

(5) (a) On and after July 1, 2014, and except as otherwise provided in paragraph (a.5) or (a.7) of this subsection (5), a county may require a person who receives child care assistance pursuant to this section and who is not otherwise a participant to apply, pursuant to section 26-13-106 (2), for child support establishment, modification, and enforcement services related to any support owed by obligors to their children and to cooperate with the delegate child support enforcement unit to receive these services; except that a person is not required to submit a written application for child support establishment, modification, and enforcement services if the person shows good cause to the county implementing the Colorado child care assistance program for not receiving these services.

(a.5) A county shall not require an applicant who is a teen parent, as defined by rule of the state board, and who is not otherwise a participant to submit a written application for child support establishment, modification, and enforcement services as a condition of receiving child care assistance under this section until the teen parent has graduated from high school or successfully completed a high school equivalency examination. After the teen parent has been determined eligible for child care assistance and his or her chosen child care provider is receiving subsidy payments, a county may require the teen parent to regularly attend, at no cost and at a location and time most convenient to the teen parent, information sessions with the county child support staff focused on understanding the benefits of child support to the child, the family as a whole, and the benefits of two-parent engagement in a child's life. Once a person who receives child care assistance pursuant to this section no longer meets the definition of a teen parent or has either graduated from high school or successfully completed a high school equivalency examination, the county may require that person to cooperate with child support establishment and enforcement as a condition of continued receipt of child care assistance. Nothing in this section prevents a teen parent from establishing child support.

(a.7) (I) A county shall not require an applicant to submit a written application for child support establishment, modification, and enforcement services as a condition of receiving child care assistance or to establish good cause for not cooperating with child support establishment as a condition of receiving child care assistance if the applicant:

(A) Submits a statement that he or she is a victim of domestic violence, as defined in section 18-6-800.3 (1), C.R.S., and in part 8 of article 6 of title 18, C.R.S.; or a victim of a sexual offense, as described in part 4 of article 3 of title 18, C.R.S., section 18-6-301, C.R.S., or section 18-6-302, C.R.S.; or a victim of harassment, as described in section 18-9-111, C.R.S.; or a victim of stalking, as described in section 18-3-602, C.R.S.;

(B) Indicates in that statement that he or she fears for his or her safety or the safety of his or her children if the applicant were to pursue child support enforcement pursuant to section 26-13-106 (2); and

(C) Submits evidence that he or she is a victim of domestic violence, a sexual offense, harassment, or stalking as described in sub-subparagraph (A) of this subparagraph (I).

(II) For purposes of sub-subparagraph (C) of subparagraph (I) of this paragraph (a.7), sufficient evidence includes, but is not limited to, evidence identified for participation in the address confidentiality program included in section 24-30-2105 (3)(c)(I) to (3)(c)(IV), C.R.S., or from a "victim's advocate", as defined in section 13-90-107 (1)(k)(II), C.R.S, from whom the applicant has sought assistance.

(III) A county may provide information about the importance of establishing child support to a victim of domestic violence, a sexual offense, harassment, or stalking who chooses not to engage in child support establishment or to pursue a good cause waiver from cooperation.

(b) The state board shall promulgate rules for the implementation of this subsection (5), including but not limited to rules establishing good cause for not receiving these services, and rules for the imposition of sanctions upon a person who fails, without good cause as determined by the county implementing the Colorado child care assistance program, to apply for child support enforcement services or to cooperate with the delegate child support enforcement unit as required by this subsection (5). The state board shall revise its rules regarding the option of counties to make cooperation with child support establishment and enforcement a condition of receiving child care assistance for teen parents and for victims of domestic violence, sexual offense, harassment, or stalking.

(c) (I) On July 1, 2017, and every July 1 thereafter through July 1, 2025, each county department shall report to the state department information related to teen parents in the Colorado child care assistance program. The state board shall establish, by rule, criteria to be reported annually by each county, including but not limited to:

(A) The total number of cases in each county that are receiving services from a county child support services office that involve custodial parties who are nineteen years of age or younger and the number of children being served;

(B) The total number of teen parents in each county that are receiving Colorado child care assistance;

(C) For each teen parent receiving child care assistance in the county, longitudinal data indicating whether paternity has been established and whether child support has been established for the child and reported for the child from birth to age four;

(D) For each teen parent receiving child care assistance in the county, longitudinal data indicating whether the teen parent achieved economic self-sufficiency and avoided becoming a Colorado works participant while in school and reported for the child from the child's birth to age four;

(E) For each teen parent receiving child care assistance in the county, longitudinal data indicating the total amount and the percentage of child support collected for the benefit of the child and reported for the child from birth to age four.

(II) The reports filed with the state department as a result of this paragraph (c) are public records available for public inspection.

(d) Upon notification that the relevant human services case management systems are capable of accommodating the provisions in paragraphs (a.5) and (a.7) of this subsection (5), the state department is required to start tracking counties' compliance with paragraphs (a.5) and (a.7) of this subsection (5). The state department shall notify counties when the human services case management systems are functional and when the tracking of compliance will begin.

(6) For a family with a child who is enrolled in CCCAP, a county shall set the income level at which the county may deny the family according to the parameters defined in rules promulgated by the state board. In the rules, the state board shall ensure that if a county sets the income level at which the county chooses to initially provide CCCAP at or below one hundred eighty-five percent of the federal poverty level, then that county must set the income level at which the county may deny the family higher than the income level at which the county chooses to initially provide child care assistance for that county and at a level not to exceed eighty-five percent of the state median income for a family of the same size. This subsection (6) goes into effect upon notification to counties by the state department that the relevant human services case management systems, including the Colorado child care automated tracking system, are capable of accommodating this subsection (6).

(7) (a) For a family with a child who is enrolled in both CCCAP and a head start program, the family's CCCAP eligibility redetermination must occur no sooner than the end of the last month of the child's first full twelve-month program year of enrollment in the head start program. Child care assistance program eligibility redetermination for a child enrolled in both programs must occur once every twelve months thereafter.

(b) If a county reduces its income eligibility requirements, the county shall continue to enroll a child enrolled in CCCAP when the change is implemented until the family's next eligibility redetermination or for six months, whichever is longer.

(c) To the extent practicable, the duration of the child care authorization notice, as defined by rule of the state board, for a child who is enrolled in CCCAP must be the same as the child care assistance eligibility period for the child's family; except that, under specific, limited circumstances described by rule of the state board, including but not limited to job-search periods, the duration of the authorization notice may be less than the family's full period of eligibility. A county may reduce the number of families served pursuant to this part 8 if necessary to ensure that the county, in implementing the provisions of this paragraph (c), does not exceed the amount of the county block grant for CCCAP allocated to the county pursuant to section 26-2-804 for the applicable fiscal year.

(d) For a family with a child who is solely enrolled in CCCAP or dually enrolled with an early education program other than head start or early head start, the family's CCCAP eligibility redetermination must occur once every twelve months.

(e) Notwithstanding the provisions of section 26-1-127 (2)(a), a family that receives child care assistance pursuant to this part 8 is not required to report income or activity changes during the twelve-month eligibility period; except that, within the twelve-month eligibility period, a family is required to report a change in income if the family's income exceeds eighty-five percent of the state median income. If a family no longer participates in the activity under which it was made eligible in the child care case, the family shall report that change within four weeks from the time it ceased participating in the eligible activity.

(f) A parent must not be determined ineligible to receive child care assistance pursuant to this part 8 as a result of:

(I) Taking maternity leave; or

(II) Being a separated spouse or parent under a validly issued temporary order for parental responsibilities or child custody where the other spouse or parent has disqualifying financial resources.

(g) Upon notification to counties by the state department that the relevant human services case management systems, including the Colorado child care automated tracking system, are capable of accommodating this paragraph (g), a parent with a child enrolled in CCCAP who loses employment while participating in the program must remain eligible for CCCAP for at least sixty days within a twelve-month period if he or she is actively searching for employment and he or she continues to meet all other CCCAP eligibility criteria.

(h) Subject to available appropriations and pursuant to rules promulgated by the state board for the implementation of this part 8, and upon notification to counties by the state department that the relevant human services case management systems, including the Colorado child care automated tracking system, are capable of accommodating this paragraph (h), a parent who is not employed is eligible for CCCAP for sixty days within a twelve-month period if he or she is actively searching for employment and meets all other CCCAP eligibility criteria.

(i) Subject to available appropriations and pursuant to rules promulgated by the state board for the implementation of this part 8, and upon notification to counties by the state department that the relevant human services case management systems, including the Colorado child care automated tracking system, are capable of accommodating this paragraph (i), a parent who is enrolled in a postsecondary education program or a workforce training program is eligible for CCCAP for at least any two years of the postsecondary education or workforce training program, provided all other CCCAP eligibility requirements are met during those two years. A county may give priority for services to a working family over a family enrolled in postsecondary education or workforce training.

(j) Upon notification to counties by the state department that the relevant human services case management systems, including the Colorado child care automated tracking system, are capable of accommodating this paragraph (j), and to provide continuous child care with the least disruption to the child, the hours authorized for the provision of child care through CCCAP must include authorized hours for the child that promote continuous, consistent, and regular care and must not be linked directly to a parent's employment, education, or workforce training schedule. Pursuant to rules promulgated by the state board, the number of hours authorized for child care should be based on the number of hours the parent is participating in an eligible activity and the child's needs for care.

(8) Pursuant to rules promulgated by the state board and upon notification to counties by the state department that the relevant human services case management systems, including the Colorado child care automated tracking system, are capable of accommodating this subsection (8), income received during the past thirty days must be used in determining eligibility unless, on a case-by-case basis, the prior thirty-day period does not provide an accurate indication of anticipated income, in which case a county can require evidence of up to twelve of the most recent months of income. A family may also provide evidence of up to twelve of the most recent months of income if it chooses to do so if such evidence more accurately reflects a family's current income level.

(9) A county has the authority to develop a voucher system for families enrolled in CCCAP through which they can secure relative or unlicensed child care.

(10) An early care and education provider or county may conduct a pre-eligibility determination for child care assistance for a family to facilitate the determination process. The early care and education provider shall submit its pre-eligibility documentation to the county for final determination of eligibility for child care assistance. The early care and education provider or county may provide services to the family prior to final determination of eligibility, and the county shall reimburse a provider for such services only if the county determines the family is eligible for services and there is no need to place the family on a waiting list. If the family is found ineligible for services, the county shall not reimburse the early care and education provider for any services provided during the period between its pre-eligibility determination and the county's final determination of eligibility.

(11) A provider may accept a family's CCCAP application and submit it to the county on behalf of a family seeking child care assistance.

(12) Each county:

(a) Upon notification to counties by the state department that the relevant human services case management systems, including the Colorado child care automated tracking system, are capable of accommodating this paragraph (a), and pursuant to rules promulgated by the state board, in addition to regular daily provider reimbursement rates, shall reimburse providers according to the following schedule:

(I) For providers in the first level of the state department's quality rating and improvement system, for no fewer than six absences or holidays per year;

(II) For providers in the second level of the state department's quality rating and improvement system, for no fewer than ten absences or holidays per year; and

(III) For providers in the top three levels of the state department's quality rating and improvement system, for no fewer than fifteen absences or holidays per year.

(b) Shall maintain a current and accurate waiting list of parents who have inquired about securing a CCCAP subsidy and are likely to be eligible for CCCAP based on self-reported income and job, education, or workforce training activity if families are not able to be served at the time of application due to funding concerns. Counties may enroll families off waiting lists according to local priorities and may require an applicant to restate his or her intention to be kept on the waiting list every six months in order to maintain his or her place on the waiting list.

(c) Shall post eligibility, authorization, and administration policies and procedures so they are easily accessible and readable to a layperson. The policies must be sent to the state department for compilation.

(d) May use its CCCAP allocation to provide direct contracts or grants to early care and education providers for a county-determined number of CCCAP slots for a twelve-month period to increase the supply and improve the quality of child care for infants and toddlers, children with disabilities, after-hours care, and children in underserved neighborhoods; and

(e) Subject to available appropriations and pursuant to rules promulgated by the state board for the implementation of this part 8, and upon notification to counties by the state department that the relevant human services case management systems, including the Colorado child care automated tracking system, are capable of accommodating this paragraph (e), must determine that a recipient of benefits from the food assistance program established in part 3 of this article is eligible for CCCAP if he or she meets all other CCCAP eligibility criteria and may use eligibility determination information from other public assistance programs and systems to determine CCCAP eligibility.

(13) The state board shall promulgate rules for the implementation of this part 8.



§ 26-2-805.5. Exemptions - requirements

(1) Notwithstanding any provision of section 26-2-805 to the contrary, an exempt family child care home provider, as defined in section 26-6-102 (12), is not eligible to receive child care assistance moneys through CCCAP if he or she fails to meet the criteria established in section 26-6-120.

(2) As a prerequisite to entering into a valid CCCAP contract with a county office or to being a party to any other payment agreement for the provision of care for a child whose care is funded in whole or in part with moneys received on the child's behalf from publicly funded state child care assistance programs, an exempt family child care home provider shall sign an attestation that affirms he or she, and any qualified adult residing in the exempt family child care home, has not been determined to be insane or mentally incompetent by a court of competent jurisdiction and a court has not entered, pursuant to part 3 or 4 of article 14 of title 15, C.R.S., or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency or insanity is of such a degree that the provider cannot safely operate an exempt family child care home.



§ 26-2-806. No individual entitlement

(1) Nothing in this part 8 or any rules promulgated pursuant to this part 8 shall be interpreted to create a legal entitlement in any person to child care assistance.

(2) No county may create or shall be deemed to create a legal entitlement in any person to assistance under this part 8.



§ 26-2-808. Pilot program to mitigate cliff effect for low-income families who are working and receiving child care assistance - legislative declaration - county participation - fund - grant program - report - repeal

(1) The general assembly declares that the purpose of this section is to create a pilot program to study whether a new approach to the Colorado child care assistance program can mitigate the circumstance, referred to in this section as the "cliff effect", that sometimes occurs when working parents who are participants in the Colorado child care assistance program receive a minor increase in their income that makes them ineligible for child care assistance and the increase in wages is not enough to cover the costs for child care without the child care assistance. The general assembly finds that this phenomenon often creates disincentives for families to achieve self-sufficiency. The general assembly also encourages counties participating in the pilot program to create effective public and private partnerships with nonprofit organizations and businesses to find additional innovative ways to continue child care assistance for working parents as an economic benefit to families and for continuity of quality early education for the child. The general assembly finds that allowing working parents to continue to receive child care assistance through the pilot program established in this section will be beneficial to:

(a) Children who are able to continue in a stable day care environment;

(b) Working parents who are able to continue to work and advance in their jobs and become more self-sufficient; and

(c) Employers who have a work force that is more stable because their employees have consistent child care arrangements and have an incentive to stay with and advance in the same employment.

(2) Beginning on April 13, 2012, the state department is authorized to develop and oversee a pilot program in which the Colorado child care assistance program as outlined in section 26-2-805 is modified to mitigate the cliff effect for low-income families who are working and receiving child care assistance, referred to in this section as the "pilot program". The counties are highly encouraged to design the cliff mitigation to be revenue neutral for each individual family participating in the pilot program. County departments of social services may apply to the executive director or his or her designee to participate in the pilot program. Counties are highly encouraged to collaborate with early childhood councils and other community partners as necessary in the development of the application. Subject to available moneys in the fund, the executive director or his or her designee may select the counties that will participate in the pilot program as described in this section. In selecting the counties, the executive director or his or her designee shall seek diversity in the size of population, regional location, and demographic composition and shall consider whether there will be enough participants in each pilot program to enable researchers to evaluate whether the strategies used in the pilot program have addressed the cliff effect. The executive director or his or her designee shall enter into a memorandum of understanding with each county department selected to participate in the pilot program. The memorandum of understanding governs the implementation of the pilot program in that county, including but not limited to how the county decides which and how many families can participate in the pilot program.

(2.3) A county department selected to participate in the pilot program may apply to the state department for a grant through the grant program created in subsection (2.7) of this section and funded through the Colorado child care assistance cliff effect pilot program fund, created in subsection (2.5) of this section. Grant moneys may be used, at the county's discretion, to cover the administrative costs of participating in the pilot program and the costs of providing continued benefits to families participating in the pilot program. Moneys received through a grant pursuant to this subsection (2.3) for a county's administrative costs do not affect the county's block grant for CCCAP and do not affect the county's maintenance efforts for CCCAP. A county is not required to provide local moneys to receive funding from the state department to cover administrative costs for participating in the pilot program.

(2.5) There is created in the state treasury the Colorado child care assistance cliff effect pilot program fund, referred to in this section as the "fund", consisting of any moneys that may be appropriated to the fund by the general assembly. The moneys in the fund are subject to annual appropriation by the general assembly to the department of human services to provide grants to county departments for the purposes set forth in subsection (2.3) of this section. The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.

(2.7) The state department shall develop a grant program and an application process for county departments to apply for grants from the fund. The state department may adopt rules as necessary concerning the application process and the administration of the grant program. The state department shall review applications and determine which applications will receive grants and the amount of each grant. The general assembly encourages the state department to distribute grant moneys among the counties in a way that fairly distributes the moneys among the counties with varying populations and among counties in different regions of the state.

(3) A county has the flexibility to design the pilot program in a manner that best addresses the county's specific community needs. In developing the pilot program for the county, a county may limit participation in the pilot program to a reasonable percentage of the county's caseload for the Colorado child care assistance program. A county may also limit participation in the pilot program to families who enter the Colorado child care assistance program with children who are thirty-six months of age or younger. Subject to available appropriations, a county that is participating in the pilot program shall continue to provide child care assistance for a period of up to two years for a group of participants who have been receiving child care assistance from the county and whose income exceeds the county-adopted income eligibility limit for the county's child care assistance program. The county shall require a parent who is receiving extended child care assistance to pay a series of incremental increases in the portion of the parental share of the child care costs on a scheduled basis based upon a formula established by the county; except that assistance shall not be provided if said income exceeds the maximum level for eligibility for services set by federal law for a family of the same size. The county shall work with the person to provide a gradual transition off of the child care assistance over a two-year period. Each county department shall set its own parental fee schedule and may consult with the state department on setting the parental fee schedule.

(4) A family that is receiving child care assistance for an extended period of time under the pilot program shall report income changes to the county during the two-year period and is subject to a redetermination by the county after the first twelve months.

(5) As part of the pilot program, a county is encouraged to create effective public and private partnerships with nonprofit organizations and businesses to find innovative ways to supplement its child care assistance program funds to help parents continue to pay for child care, including the possibility of using the Colorado child care contribution credit pursuant to section 39-22-121, C.R.S., to leverage additional moneys to provide a stipend to assist the family through the time period after the family's income makes them ineligible or at risk of being ineligible for child care assistance.

(6) A county may participate in the pilot program on and after July 1, 2012, and through June 30, 2019. A county shall operate the pilot program for at least two years; except that the executive director or his or her designee may approve a shorter pilot program if the pilot program will contribute relevant data. Each participating county shall identify the families participating in the pilot program in that county. The state department shall collect all data on the pilot program. The state department shall evaluate and report on the pilot program using measurable outcomes.

(7) (a) The state department shall compile the data submitted by the counties pursuant to subsection (6) of this section and submit a report on the pilot program with the state department's findings and recommendations to the house public health care and human services committee and to the senate health and human services committee, or any successor committees. The state department's report must include, but need not be limited to, the following:

(I) The number of families that participated in the pilot program, by county and statewide;

(II) The number of months that each family participated in the pilot program, by county and statewide;

(III) A summary and analysis by the state department of the reasons why families stopped participating in the pilot program, by county and statewide.

(b) The state department shall make its report on the pilot program available to the public on its website and through other electronic means. The state department shall submit its report to the committees on or before October 1, 2019.

(8) This section is repealed, effective July 1, 2020.



§ 26-2-809. Colorado child care assistance program - reporting requirements

(1) On or before December 1, 2016, and on or before December 1 each year thereafter, the state department shall prepare a report on CCCAP. Notwithstanding section 24-1-136 (11)(a)(I), the state department shall provide the report to the public health care and human services committee of the house of representatives and the health and human services committee of the senate, or any successor committees. The report must include, at a minimum, the following information related to benchmarks of success for CCCAP:

(a) The number of children and families served through CCCAP statewide and by county;

(b) The average length of time that parents remain in the workforce while receiving CCCAP subsidies, even when their income increases;

(c) The average number of months of uninterrupted, continuous care for children enrolled in CCCAP;

(d) The number and percent of all children enrolled in CCCAP who receive care at each level of the state's quality and improvement rating system;

(e) The average length of time a family is authorized for a CCCAP subsidy, disaggregated by recipients' eligible activities, such as job search, employment, workforce training, and postsecondary education;

(f) The number of families on each county's wait list as of November 1 of each year, as well as the average length of time each family remains on the wait list in each county;

(g) The number of families and children statewide and by county that exit CCCAP due to their family incomes exceeding the eligibility limits;

(h) The number of families and children statewide and by county that reenter CCCAP within two years of exiting due to their family incomes exceeding the eligibility limits; and

(i) An estimate of unmet need for CCCAP in each county and throughout the state based on estimates of the number of children and families who are likely to be eligible for CCCAP in each county but who are not enrolled in CCCAP.






Part 9 - Colorado Self-Sufficiency and Employment Act



Part 10 - Incentives for Self-Sufficiency

§ 26-2-1001. Short title

This part 10 shall be known and may be cited as the "Individual Development Account Act".



§ 26-2-1002. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The unrealized and lost human resource potential of low-income and working-poor individuals of this state results in an overall loss to the potential of the entire state;

(b) It is in the best interests of all Coloradans to structure incentives in a way that will result in a greater likelihood that low-income and working-poor individuals will attain self-sufficiency;

(c) It is in the best interests of all Coloradans to concentrate appropriate assets and investments on low-income and working-poor individuals and in low-income and working-poor neighborhoods and communities in order to allow low-income individuals, neighborhoods, and communities to benefit from the developments achieved through the growth in assets and investments;

(d) Achieving self-sufficiency and assessing economic opportunity for low-income and working-poor individuals can be addressed through public policy that invests in asset accumulation and is supported by private sector philanthropy;

(e) Providing a structured savings situation for low-income and working-poor individuals enhances such individuals' chances of fulfilling major life goals and opportunities and incorporates such individuals into the economic mainstream; and

(f) Such self-sufficiency may, in turn, result in fewer people needing to seek public assistance.

(2) Therefore, the general assembly hereby authorizes the implementation of an individual development account program to provide incentives and motivation for low-income and working-poor individuals and families to develop and concentrate assets and investments for use by such individuals who are striving for self-sufficiency and need a jump-start for economic opportunity.



§ 26-2-1003. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Charitable donor" means a person who contributes to a sponsoring organization for the purposes of the IDA program.

(2) "Financial institution" means an organization that is federally insured and is authorized to do business under state or federal laws relating to financial institutions and includes a bank, trust company, savings bank, building and loan association, savings and loan company or association, and credit union.

(3) "Individual development account" means a contract of deposit between a depositor and a financial institution selected by a sponsoring organization.

(4) "Program" or "IDA program" means the individual development account program established pursuant to this part 10.

(5) "Service provider" means an institution of higher education; a provider of occupational or career and technical education; a trade school; a bank, savings and loan, or other mortgage lender; a title company; or the lessor or vendor of any office supplies, office equipment, retail space or office space or other business space, or such other provider of goods or services to be used for the commencement of a business.

(6) "Sponsoring organization" means a nonprofit organization that is exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, that participates in IDA programs, and that verifies authorized use of individual development accounts.



§ 26-2-1004. Individual development account program - rules

(1) The IDA program shall provide that eligible individuals who establish individual development accounts, as set forth in section 26-2-1005, shall receive the benefit of matching moneys payable directly to the service provider at the time of the eligible individual's expenditure of the moneys in his or her individual development account for any of the following purposes:

(a) Securing postsecondary education, including but not limited to community college courses, courses at a four-year college or university, or post-college, graduate courses for either the individual or the individual's dependent;

(b) Securing postsecondary occupational training, including but not limited to vocational or trade school training for either the individual or the individual's dependent;

(c) Purchasing a home for the first time, either individually or with another family member; or

(d) Business capitalization.

(2) In addition to the purposes set forth in subsection (1) of this section, an eligible individual may expend up to ten percent of the total moneys from his or her individual development account for supportive counseling, mentoring, tutoring, or other related services as provided by sponsoring organizations and as approved by such individual development account holders.



§ 26-2-1005. Eligibility for participation in the individual development account program

(1) Sponsoring organizations that elect to participate in the program shall recruit individuals or households to participate in the IDA program and shall determine the eligibility of prospective participants based upon the criteria set forth in this subsection (1). All individuals within one family or a single individual shall be eligible to be selected for participation in the IDA program if the individual or household meets the following requirements:

(a) The individual's or household's income may not exceed two hundred percent of the federal poverty line when applied to the savings goals of postsecondary education or business capitalization. The individual's or household's income may not exceed eighty percent of the area median income when applied to the savings goal of home ownership.

(b) An individual within a household has entered into an individual development account agreement with a sponsoring organization.

(c) An individual within a household has established an individual development account with a financial institution selected by the sponsoring organization and has made a commitment, as set forth in this section, to save and match philanthropic sources of moneys that are available to match the individual or household contributions to the individual development account. The individual development account shall accrue interest.

(d) The individual or the household may only open one individual development account.

(e) The individual submitting the application is a citizen of the United States and is a legal resident of the state.

(2) All of the following duties shall be undertaken by one or more sponsoring organizations:

(a) To determine the eligibility of individuals or households to participate in the IDA program;

(b) To counsel such individuals and households about the IDA program;

(c) To conduct orientations with individuals or households on the philosophy underlying the IDA program and the general requirements of the program;

(d) To facilitate the opening of individual development accounts with participating financial institutions;

(e) To provide credit counseling, budgeting, and financial management training to the program participants;

(f) To jointly develop specific goals and performance criteria with each program participant;

(g) To set appropriate matching ratios of philanthropic moneys to contributions made by program participants;

(h) Repealed.

(i) To raise contributions for the IDA program.

(3) The program participant may withdraw contributions made by the participant for uses other than those uses authorized under this program one time but, upon the second such action, shall be terminated from the IDA program. A participant who has been terminated from the IDA program may withdraw all moneys that the participant contributed to the account along with any interest accrued on the participant's contribution.

(4) The maximum amount of moneys in an individual development account that may be matched by a charitable donor is ten thousand dollars. The individual may deposit an amount greater than ten thousand dollars, but funds in excess of ten thousand dollars are subject to any applicable state and federal income taxes, and shall not be matched by a charitable donor. Only one account per family may be established in the IDA program; except that every member of the family may utilize the account.

(5) Nothing in this part 10 shall be construed to create an entitlement to matching moneys. The number of individuals who may receive disbursement of matching philanthropic moneys by sponsoring organizations pursuant to the IDA program shall necessarily be limited by the amount of philanthropic moneys available in any given year for such purpose.

(6) and (7) Repealed.






Part 11 - Transitional Jobs Program

§ 26-2-1101. Legislative declaration

(1) The general assembly hereby finds and declares:

(a) Transitional jobs have proven to be an effective policy response to stubbornly high unemployment rates and the difficulties that many smaller employers face in filling job vacancies and expanding job opportunities. Transitional jobs have helped to:

(I) Stabilize individuals and families with earned income;

(II) Stimulate local economies through wages paid;

(III) Contribute to the economic health of employers;

(IV) Provide unemployed and underemployed adults an opportunity to experientially learn, model, and practice successful workplace behaviors that will help them to get and keep unsubsidized employment;

(V) Build work histories and references for participants to more easily move into unsubsidized and stable employment;

(VI) Address barriers to work that have kept the unemployed and underemployed out of the regular labor market; and

(VII) Reduce recidivism and public costs.

(b) Colorado has already demonstrated the value of transitional jobs through its successful HIRE Colorado initiative. Operated with federal funds from October 2009 through September 2010, HIRE Colorado provided transitional jobs to over one thousand seven hundred unemployed Coloradans, enabling them to do productive, wage-paying work for local governments, nonprofit agencies, and for-profit employers. According to data from the Colorado department of human services, HIRE Colorado helped nearly seventy-five percent of its participants to move into unsubsidized employment. In states whose transitional jobs programs focused on those with the most acute job search challenges, nearly fifty percent, an unusually high success rate for such a population, moved into unsubsidized work.

(c) While nationally unemployment is falling slowly and although Colorado's unemployment rate is better than the national average, Coloradans still face difficulty in finding full-time jobs. According to a recent analysis, nearly two hundred thousand Coloradans are "officially" unemployed, but there are fewer than seventy-five thousand job openings. At the same time that unemployed and underemployed Coloradans struggle to find employment in the face of this job shortage, many employers have found it difficult to fill the job vacancies they do have. Transitional jobs are part of the solution to both unemployment and unfilled job vacancies.



§ 26-2-1102. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Employer of record" means an organization that has been selected by the state department to be responsible for providing the following employer services, in an effective and efficient manner and at the lowest cost, with respect to transitional job workers who perform work for a host site employer:

(a) Payment of wages to a transitional job worker, upon receipt from the host-site employer of certification, in the manner prescribed by the state department, that the transitional job worker has worked a specified number of hours;

(b) Withholding and payment of payroll taxes, including FICA, medicare, and, if applicable, unemployment insurance taxes, to the appropriate federal and state agencies;

(c) Provision, if applicable, of worker's compensation coverage;

(d) Preparation and distribution of federal and state tax forms, including W-2 and I-9 forms; and

(e) Provision of such other formal employer functions as the department of human services may prescribe.

(2) "Host-site employer" means the employer that agrees with the local agency contractor to be responsible for:

(a) Selecting, training, and supervising a transitional jobs worker;

(b) Certifying to the employer of record, in the manner prescribed by the department of human services, the number of hours that the transitional jobs worker has worked for the employer; and

(c) Cooperating with the local agency contractor in facilitating the movement of the transitional jobs worker into unsubsidized employment; except that the host site employer shall not be required to offer unsubsidized employment to the transitional jobs worker.

(3) "Local agency contractor" means the governmental, nonprofit, or for-profit organizations that the state department has chosen, through a competitive request for proposals and contracting process, to be responsible for administering the transitional jobs program at the local level, including:

(a) Outreach to prospective transitional jobs workers;

(b) Recruitment of potential transitional jobs workers;

(c) Orientation of transitional jobs workers;

(d) Provision to transitional jobs workers of access to case management;

(e) Provision of job coaching to transitional jobs workers, both prior to and following their selection by host-site employers;

(f) Introduction of transitional jobs workers to host-site employers;

(g) Ongoing communication with host site employers concerning workplace issues with the goal that early identification and prompt resolution will help transitional jobs workers to succeed on the job and move into unsubsidized employment; and

(h) Collection of data required by the state department, including utilization of the common statewide data collection system identified by the state department for data reporting and documentation of transitional jobs program outcomes and performance.



§ 26-2-1103. Transitional jobs programs

(1) The state department shall administer a transitional jobs program. The transitional jobs program must:

(a) Seek to offer the opportunity to work in transitional jobs to eligible individuals from July 1, 2013, through June 30, 2019; except that no new transitional jobs shall be offered after December 31, 2018;

(b) To the greatest extent possible, provide priority transitional job offers to the following groups of eligible individuals, with the highest priority being given to individuals meeting one or more of the following categories:

(I) Noncustodial parents;

(II) Veterans; or

(III) Displaced workers that are fifty years of age or older;

(c) Pay eligible workers at least the applicable minimum wage; and

(d) Place transitional job workers, to the greatest extent feasible, with host-site employers that are small and medium-sized firms that have no more than fifty full-time-equivalent employees.

(2) To be eligible for a transitional job, an individual must:

(a) Be a legal United States resident or otherwise lawfully present and eligible for work in the United States;

(b) Be a resident of Colorado;

(c) Be at least eighteen years of age;

(d) Not be incarcerated and be able to work;

(e) Have a family income of below one hundred fifty percent of the federal poverty level, as adjusted for family size;

(f) Be unemployed or underemployed for no more than twenty hours per week, for at least four consecutive weeks; and

(g) Demonstrate that he or she has actively sought employment utilizing the public workforce system.

(3) An individual who is eligible for a transitional job under subsection (2) of this section may be offered a transitional job, subject to the availability of funds, on the following terms:

(a) The transitional job may not displace any existing employee, or result in filling a job from which an employee was recently terminated, or involve the transitional job worker in a labor dispute;

(b) The transitional job must pay at least the applicable minimum wage, and the wage may be increased with funds provided by the host site or a third party;

(c) The transitional job must provide no fewer than eight hours of work per week of transitional job work and may provide up to forty hours of work per week of transitional job work;

(d) Each transitional job may provide up to thirty total weeks of transitional job work, not to exceed three placements as a transitional job worker with up to three host sites; except that, subject to guidelines provided by the state department, a local agency contractor may offer and provide an individual who remains eligible for a transitional job additional weeks of transitional job work; and

(e) The individual employed in a transitional job must demonstrate that he or she is actively seeking employment utilizing the public workforce system.

(4) The transitional jobs program must operate throughout Colorado, but, based on the availability of funding, the state department may:

(a) Phase in the transitional jobs program in 2013 and 2014 or over a longer time period as determined necessary by the state department; or

(b) Limit the transitional jobs programs to urban and rural counties designated by the state department based on criteria relating to unemployment, poverty, and other factors that the state department identifies.

(5) The state department shall:

(a) Require data reporting and performance outcomes;

(b) Evaluate the outcomes of the transitional jobs program and present the results of its evaluation in a timely and structured manner; and

(c) Rigorously monitor all contracts and ensure full compliance by all contractors with their contractual obligations.

(6) The state department shall use a competitive request for proposal process to select local agency contractors and shall negotiate contracts with the government or nonprofit or for-profit organizations that submit the strongest proposals.

(7) The state department may offer incentives to local agency contractors for high performance.

(8) The state department shall:

(a) Determine the most effective and efficient process and mechanisms to provide employer of record services;

(b) Establish standards and procedures for considering and approving the applications of organizations that apply to function as employers of record; and

(c) Approve the applications of those organizations that apply to be employers of record if the state department determines the organizations will meet all applicable standards in the most effective and efficient manner and at the lowest cost.

(9) An organization may submit an application to be an employer of record, a local agency contractor, or both. The state department shall review and make decisions about the application of an organization to be an employer of record in the same manner, and using the same criteria, regardless of whether the organization previously never was, previously was, currently is, previously applied to be, or is currently applying to be a local agency contractor. The state department shall review and make decisions about the application of an organization to be a local agency contractor in the same manner, and using the same criteria, regardless of whether the organization never was, previously was, currently is, previously applied to be, or is currently applying to be an employer of record. An employer of record or a local agency contractor, consistent with criteria that the state department may establish, may also serve as a host site employer.

(10) The state department shall utilize any moneys for the transitional jobs program in the following manner:

(a) Transitional jobs program moneys must be used to reimburse the employer of record for the following wage-related costs for each individual who works in a transitional job:

(I) Wage costs equal to the number of hours of transitional jobs work performed for and certified by a host-site employer times the agreed upon wage, which wage must be at least the applicable minimum wage but may be defined by the funding source; and

(II) All resulting payroll taxes, including the employer of record's share of FICA taxes, medicare taxes, any applicable unemployment insurance taxes, and any applicable worker's compensation costs.

(b) The host site or a third party may increase the wage per hour or other compensation that an individual employed in a transitional job receives and shall be responsible for all wages, payroll tax, and other costs associated with the increase.

(c) Transitional jobs program moneys also shall be used to pay for:

(I) Administrative costs incurred by the state department, including payments to employers of record; and

(II) Payments to competitively selected local contracting agencies, pursuant to their contracts, for program and administrative costs actually incurred.



§ 26-2-1104. Repeal

This part 11 is repealed, effective July 1, 2022.









Article 3 - Protective Services



Article 3.1 - Protective Services for Adults at Risk of Mistreatment or Self-Neglect

Part 1 - Protective Services for At-Risk Adults

§ 26-3.1-101. Definitions

As used in this article 3.1, unless the context otherwise requires:

(1) "Abuse" means any of the following acts or omissions committed against an at-risk adult:

(a) The nonaccidental infliction of physical pain or injury, as demonstrated by, but not limited to, substantial or multiple skin bruising, bleeding, malnutrition, dehydration, burns, bone fractures, poisoning, subdural hematoma, soft tissue swelling, or suffocation;

(b) Confinement or restraint that is unreasonable under generally accepted caretaking standards; or

(c) Subjection to sexual conduct or contact classified as a crime under the "Colorado Criminal Code", title 18, C.R.S.

(1.5) "At-risk adult" means an individual eighteen years of age or older who is susceptible to mistreatment or self-neglect because the individual is unable to perform or obtain services necessary for his or her health, safety, or welfare, or lacks sufficient understanding or capacity to make or communicate responsible decisions concerning his or her person or affairs.

(1.7) "CAPS" means the Colorado adult protective services data system that includes records of reports of mistreatment of at-risk adults.

(1.8) "CAPS check" means a check of the Colorado adult protective services data system pursuant to section 26-3.1-111.

(2) "Caretaker" means a person who:

(a) Is responsible for the care of an at-risk adult as a result of a family or legal relationship;

(b) Has assumed responsibility for the care of an at-risk adult; or

(c) Is paid to provide care, services, or oversight of services to an at-risk adult.

(2.3) (a) "Caretaker neglect" means neglect that occurs when adequate food, clothing, shelter, psychological care, physical care, medical care, habilitation, supervision, or other treatment necessary for the health or safety of the at-risk adult is not secured for an at-risk adult or is not provided by a caretaker in a timely manner and with the degree of care that a reasonable person in the same situation would exercise, or a caretaker knowingly uses harassment, undue influence, or intimidation to create a hostile or fearful environment for an at-risk adult.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2.3), the withholding, withdrawing, or refusing of any medication, any medical procedure or device, or any treatment, including but not limited to resuscitation, cardiac pacing, mechanical ventilation, dialysis, artificial nutrition and hydration, any medication or medical procedure or device, in accordance with any valid medical directive or order, or as described in a palliative plan of care, is not deemed caretaker neglect.

(c) As used in this subsection (2.3), "medical directive or order" includes a medical durable power of attorney, a declaration as to medical treatment executed pursuant to section 15-18-104, C.R.S., a medical order for scope of treatment form executed pursuant to article 18.7 of title 15, C.R.S., and a CPR directive executed pursuant to article 18.6 of title 15, C.R.S.

(2.5) "Clergy member" means a priest; rabbi; duly ordained, commissioned, or licensed minister of a church; member of a religious order; or recognized leader of any religious body.

(3) "County department" means a county or district department of human or social services.

(3.5) "Direct care" means services and supports, including case management services, protective services, physical care, mental health services, or any other service necessary for the at-risk adult's health, safety, or welfare.

(4) "Exploitation" means an act or omission committed by a person that:

(a) Uses deception, harassment, intimidation, or undue influence to permanently or temporarily deprive an at-risk adult of the use, benefit, or possession of any thing of value;

(b) Employs the services of a third party for the profit or advantage of the person or another person to the detriment of the at-risk adult;

(c) Forces, compels, coerces, or entices an at-risk adult to perform services for the profit or advantage of the person or another person against the will of the at-risk adult; or

(d) Misuses the property of an at-risk adult in a manner that adversely affects the at-risk adult's ability to receive health care or health care benefits or to pay bills for basic needs or obligations.

(5) "Financial institution" means a state or federal bank, savings bank, savings and loan association or company, building and loan association, trust company, or credit union.

(6) "Least restrictive intervention" means acquiring or providing services, including protective services, for the shortest duration and to the minimum extent necessary to remedy or prevent situations of actual mistreatment, self-neglect, or exploitation.

(7) "Mistreatment" means:

(a) Abuse;

(b) Caretaker neglect;

(c) Exploitation;

(d) An act or omission that threatens the health, safety, or welfare of an at-risk adult; or

(e) An act or omission that exposes an at-risk adult to a situation or condition that poses an imminent risk of bodily injury to the at-risk adult.

(8) "Person" means one or more individuals, limited liability companies, partnerships, associations, corporations, legal representatives, trustees, receivers, or the state of Colorado, and all political subdivisions and agencies thereof.

(9) "Protective services" means services provided by the state or political subdivisions or agencies thereof in order to prevent the mistreatment, self-neglect, or exploitation of an at-risk adult. Such services include, but are not limited to: Receiving and investigating reports of mistreatment, self-neglect, or exploitation, providing casework and counseling services, and arranging for, coordinating, delivering where appropriate, and monitoring services, including medical care for physical or mental health needs, protection from mistreatment, assistance with application for public benefits, referral to community service providers, and initiation of probate proceedings.

(10) "Self-neglect" means an act or failure to act whereby an at-risk adult substantially endangers his or her health, safety, welfare, or life by not seeking or obtaining services necessary to meet his or her essential human needs. Choice of lifestyle or living arrangements shall not, by itself, be evidence of self-neglect. Refusal of medical treatment, medications, devices, or procedures by an adult or on behalf of an adult by a duly authorized surrogate medical decision maker or in accordance with a valid medical directive or order, or as described in a palliative plan of care, shall not be deemed self-neglect. Refusal of food and water in the context of a life-limiting illness shall not, by itself, be evidence of self-neglect. As used in this subsection (10), "medical directive or order" includes, but is not limited to, a medical durable power of attorney, a declaration as to medical treatment executed pursuant to section 15-18-104, C.R.S., a medical orders for scope of treatment form executed pursuant to article 18.7 of title 15, C.R.S., and a CPR directive executed pursuant to article 18.6 of title 15, C.R.S.

(11) "Undue influence" means the use of influence to take advantage of an at-risk adult's vulnerable state of mind, neediness, pain, or emotional distress.



§ 26-3.1-102. Reporting requirements

(1) (a) A person specified in paragraph (b) of this subsection (1) who observes the mistreatment or self-neglect of an at-risk adult or who has reasonable cause to believe that an at-risk adult has been mistreated or is self-neglecting and is at imminent risk of mistreatment or self-neglect is urged to report such fact to a county department not more than twenty-four hours after making the observation or discovery.

(a.5) As required by section 18-6.5-108, C.R.S., certain persons specified in paragraph (b) of this subsection (1) who observe the mistreatment, as defined in section 18-6.5-102 (10.5), C.R.S., of an at-risk elder, as defined in section 18-6.5-102 (3), C.R.S., or an at-risk adult with IDD, as defined in section 18-6.5-102 (2.5), C.R.S., or who have reasonable cause to believe that an at-risk elder or an at-risk adult with IDD has been mistreated or is at imminent risk of mistreatment shall report such fact to a law enforcement agency not more than twenty-four hours after making the observation or discovery.

(b) The following persons, whether paid or unpaid, are urged to report as described in paragraph (a) of this subsection (1):

(I) Any person providing health care or health-care-related services including general medical, surgical, or nursing services; medical, surgical, or nursing speciality services; dental services; vision services; pharmacy services; chiropractic services; or physical, occupational, musical, or other therapies;

(II) Hospital and long-term care facility personnel engaged in the admission, care, or treatment of patients;

(III) First responders, including emergency medical service providers, fire protection personnel, law enforcement officers, and persons employed by, contracting with, or volunteering with any law enforcement agency, including victim advocates;

(IV) Code enforcement officers;

(V) Medical examiners and coroners;

(VI) Veterinarians;

(VII) Psychologists, addiction counselors, professional counselors, marriage and family therapists, and registered psychotherapists, as those persons are defined in article 43 of title 12, C.R.S.;

(VIII) Social workers, as defined in part 4 of article 43 of title 12, C.R.S.;

(IX) Staff of community-centered boards;

(X) Staff, consultants, or independent contractors of service agencies, as defined in section 25.5-10-202 (34), C.R.S.;

(XI) Staff or consultants for a licensed or unlicensed, certified or uncertified, care facility, agency, home, or governing board, including but not limited to long-term care facilities, home care agencies, or home health providers;

(XII) Caretakers, staff members, employees of, or consultants for, a home care placement agency, as defined in section 25-27.5-102 (5), C.R.S.;

(XIII) Persons performing case management or assistant services for at-risk adults;

(XIV) Staff of county departments of human or social services;

(XV) Staff of the state departments of human services, public health and environment, or health care policy and financing;

(XVI) Staff of senior congregate centers or senior research or outreach organizations;

(XVII) Staff, and staff of contracted providers, of area agencies on aging, except the long-term care ombudsmen;

(XVIII) Employees, contractors, and volunteers operating specialized transportation services for at-risk adults;

(XIX) Landlords and staff of housing and housing authority agencies for at-risk adults;

(XX) Court-appointed guardians and conservators;

(XXI) Personnel at schools serving persons in preschool through twelfth grade;

(XXII) Clergy members; except that the reporting requirement described in paragraph (a) of this subsection (1) does not apply to a person who acquires reasonable cause to believe that an at-risk adult has been mistreated or has been exploited or is at imminent risk of mistreatment or exploitation during a communication about which the person may not be examined as a witness pursuant to section 13-90-107 (1)(c), C.R.S., unless the person also acquires such reasonable cause from a source other than such a communication; and

(XXIII) Persons working in financial services industries, including banks, savings and loan associations, credit unions, and other lending or financial institutions; accountants; mortgage brokers; life insurance agents; and financial planners.

(c) In addition to those persons urged by this subsection (1) to report known or suspected mistreatment or self-neglect of an at-risk adult and circumstances or conditions that might reasonably result in mistreatment or self-neglect, any other person may report such known or suspected mistreatment or self-neglect and circumstances or conditions that might reasonably result in mistreatment or self-neglect of an at-risk adult to the local law enforcement agency or the county department. Upon receipt of such report, the receiving agency shall prepare a written report within forty-eight hours.

(2) Pursuant to subsection (1) of this section, the report must include:

(a) The name and address of the at-risk adult;

(b) The name and address of the at-risk adult's caretaker, if any;

(c) The age, if known, of the at-risk adult;

(d) The nature and extent of the at-risk adult's injury, if any;

(e) The nature and extent of the condition that will reasonably result in mistreatment or self-neglect; and

(f) Any other pertinent information.

(3) A copy of the report prepared by the county department in accordance with subsections (1) and (2) of this section shall be forwarded within twenty-four hours to a local law enforcement agency. A report prepared by a local law enforcement agency shall be forwarded within twenty-four hours to the county department.

(4) A person, including a person specified in subsection (1) of this section, shall not knowingly make a false report of mistreatment or self-neglect to a county department or local law enforcement agency. Any person who willfully violates the provisions of this subsection (4) commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., and shall be liable for damages proximately caused thereby.

(5) Any person, except a perpetrator, complicitor, or coconspirator, who makes a report pursuant to this section shall be immune from any civil or criminal liability on account of such report, testimony, or participation in making such report, so long as such action was taken in good faith and not in reckless disregard of the truth or in violation of subsection (4) of this section.

(6) A person shall not take any discriminatory, disciplinary, or retaliatory action against any person who, in good faith, makes a report or fails to make a report of suspected mistreatment or self-neglect of an at-risk adult.

(7) (a) Except as provided in paragraph (b) of this subsection (7), reports of the mistreatment or self-neglect of an at-risk adult, including the name and address of any at-risk adult, member of said adult's family, or informant, or any other identifying information contained in such reports, is confidential, and is not public information.

(b) Disclosure of a report of the mistreatment or self-neglect of an at-risk adult and information relating to an investigation of such a report is permitted only when authorized by a court for good cause. A court order is not required, and such disclosure is not prohibited when:

(I) A criminal complaint, information, or indictment based on the report is filed;

(II) There is a death of a suspected at-risk adult from mistreatment or self-neglect and a law enforcement agency files a formal charge or a grand jury issues an indictment in connection with the death;

(III) The disclosure is necessary for the coordination of multiple agencies' investigation of a report or for the provision of protective services to an at-risk adult;

(IV) The disclosure is necessary for purposes of an audit of a county department of human or social services pursuant to section 26-1-114.5;

(V) The disclosure is made for purposes of the appeals process relating to a substantiated case of mistreatment of an at-risk adult pursuant to section 26-3.1-108 (2); or

(VI) The disclosure is made by the state department to an employer, or to a person or entity conducting employee screening on behalf of the employer, as part of a CAPS check pursuant to section 26-3.1-111 or by a county department pursuant to section 26-3.1-107.

(c) Any person who violates any provision of this subsection (7) is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars.



§ 26-3.1-103. Evaluations - investigations - training - rules

(1) The agency receiving a report of mistreatment or self-neglect of an at-risk adult shall immediately make a thorough evaluation of the reported level of risk. The immediate concern of the evaluation is the protection of the at-risk adult. The evaluation, at a minimum, must include a determination of a response time frame and whether an investigation of the allegations is required. If a county department determines that an investigation is required, the county department is responsible for ensuring an investigation is conducted and arranging for the subsequent provision of protective services to be conducted by persons trained to conduct such investigations and provide protective services.

(1.5) The state department shall provide training to all current county department adult protective services caseworkers and supervisors no later than July 1, 2018, and to new county department adult protective services caseworkers and supervisors hired after July 1, 2018, to achieve consistency in the performance of the following duties:

(a) Investigating reports of suspected mistreatment or self-neglect of at-risk adults and making findings concerning cases and alleged perpetrators;

(b) Notifying a person who has been substantiated in a case of mistreatment of an at-risk adult of the finding and of the person's right to appeal the finding to the state department;

(c) Assessing the client's strengths and needs and developing a plan for the provision of protective services;

(d) Determining the appropriateness of case closure;

(e) Entering accurate and complete documentation of the report and subsequent casework into CAPS; and

(f) Maintaining confidentiality in accordance with state law.

(2) Each county department, law enforcement agency, district attorney's office, and other agency responsible under federal law or the laws of this state to investigate mistreatment or self-neglect of at-risk adults shall develop and implement cooperative agreements to coordinate the investigative duties of such agencies. The focus of such agreements is to ensure the best protection for at-risk adults. The agreements must provide for special requests by one agency for assistance from another agency and for joint investigations. The agreements must further provide that each agency maintain the confidentiality of the information exchanged pursuant to such joint investigations.

(3) Each county or contiguous group of counties in the state in which a minimum number of reports of mistreatment or self-neglect of at-risk adults are annually filed shall establish an at-risk adult protection team. The state board shall promulgate rules to specify the minimum number of reports that will require the establishment of an adult at-risk protection team. The at-risk adult protection team shall review the processes used to report and investigate mistreatment or self-neglect of at-risk adults, review the provision of protective services for such adults, facilitate interagency cooperation, and provide community education on the mistreatment and self-neglect of at-risk adults. The director of each county department shall create or coordinate a protection team for the respective county in accordance with rules adopted by the state board of human services. The state board rules shall govern the establishment, composition, and duties of the team and must be consistent with this subsection (3).

(4) Repealed.



§ 26-3.1-104. Provision of protective services for at-risk adults - consent - nonconsent - least restrictive intervention

(1) If a county director or his or her designee determines that an at-risk adult is being mistreated or self-neglected, or is at risk thereof, and the at-risk adult consents to protective services, the county director or designee shall immediately provide or arrange for the provision of protective services, which services shall be provided in accordance with the provisions of 28 CFR part 35, subpart B.

(2) If a county director or his or her designee determines that an at-risk adult is being or has been mistreated or self-neglected, or is at risk thereof, and if the at-risk adult appears to lack capacity to make decisions and does not consent to the receipt of protective services, the county director is urged, if no other appropriate person is able or willing, to petition the court, pursuant to part 3 of article 14 of title 15, C.R.S., for an order authorizing the provision of specific protective services and for the appointment of a guardian, for an order authorizing the appointment of a conservator pursuant to part 4 of article 14 of title 15, C.R.S., or for a court order providing for any combination of these actions.

(3) Any protective services provided pursuant to this section shall include only those services constituting the least restrictive intervention.



§ 26-3.1-106. Training

The general assembly strongly encourages training that focuses on detecting circumstances or conditions that might reasonably result in mistreatment or self-neglect of an at-risk adult for those persons who are urged by section 26-3.1-102 (1) to report known or suspected mistreatment or self-neglect of an at-risk adult.



§ 26-3.1-107. Background check - adult protective services data system check

(1) Each county department shall require each protective services employee hired on or after May 29, 2012, to complete a fingerprint-based criminal history records check utilizing the records of the Colorado bureau of investigation and the federal bureau of investigation. The employee shall pay the cost of the fingerprint-based criminal history records check unless the county department chooses to pay the cost. Upon completion of the criminal history records check, the Colorado bureau of investigation shall forward the results to the county department. The county department may require a name-based criminal history records check for an applicant or an employee who has twice submitted to a fingerprint-based criminal history records check and whose fingerprints are unclassifiable.

(2) For each adult protective services employee hired on or after January 1, 2019, each county department shall conduct a CAPS check to determine if the person is substantiated in a case of mistreatment of an at-risk adult. The county department shall conduct the CAPS check pursuant to state department rules.



§ 26-3.1-108. Notice of report - appeals - rules

(1) The state department shall promulgate appropriate rules for the implementation of this article 3.1.

(2) In addition to rules promulgated pursuant to subsection (1) of this section, the state department shall promulgate rules to establish a process at the state level by which a person who is substantiated in a case of mistreatment of an at-risk adult may appeal the finding to the state department. At a minimum, the rules promulgated pursuant to this subsection (2) shall address the following:

(a) The process by which a person who is substantiated in a case of mistreatment of an at-risk adult receives adequate and timely written notice from the county department of that finding and of his or her right to appeal the finding to the state department;

(b) The effective date of the notification of finding and appeal process;

(c) A requirement for and procedures to facilitate the expungement of and prevention of the release of any information contained in CAPS records for purposes of a CAPS check related to a person who is substantiated in a case of mistreatment of an at-risk adult that existed prior to May 31, 2017; except that the state department and county departments may maintain such information in CAPS to assist in future risk and safety assessments.

(d) The timeline and process for appealing the finding of a substantiated case of mistreatment of an at-risk adult;

(e) Designation of the entity other than the county department with the authority to accept and respond to an appeal by a person substantiated in a case of mistreatment of an at-risk adult at each stage of the appellate process;

(f) The legal standards involved in the appellate process and a designation of the party who bears the burden of establishing that each standard is met; and

(g) The confidentiality requirements of the appeals process.

(3) A county department is not required to provide notice to a person of a finding of a substantiated case of mistreatment of an at-risk adult until CAPS is capable of automatically generating the notice required pursuant to state department rules.



§ 26-3.1-109. Limitation

Nothing in this article shall be construed to mean that a person is mistreated, neglected, exploited, or in need of emergency or protective services for the sole reason that he or she is being furnished or relies upon treatment by spiritual means through prayer alone in accordance with the tenets and practices of that person's recognized church or religious denomination, nor shall anything in this article be construed to authorize, permit, or require any medical care or treatment in contravention of the stated or implied objection of such a person.



§ 26-3.1-111. Access to CAPS - employment checks - confidentiality - fees - rules - legislative declaration - definitions

(1) The general assembly finds and declares that individuals receiving care and services from persons employed in programs or facilities described in subsection (7) of this section are vulnerable to mistreatment, including abuse, neglect, and exploitation. It is the intent of the general assembly to minimize the potential for employment of persons with a history of mistreatment of at-risk adults in positions that would allow those persons unsupervised access to these adults. As a result, the general assembly finds it necessary to strengthen protections for vulnerable adults by requiring certain employers to request a CAPS check by the state department to determine if a person who will provide direct care to an at-risk adult has been substantiated in a case of mistreatment of an at-risk adult.

(2) As used in this section, unless the context otherwise requires:

(a) "Employee" means a person, other than a volunteer, who is employed by or contracted with an employer, and includes a prospective employee.

(b) "Employer" means a person, facility, entity, or agency described in subsection (7) of this section and includes a prospective employer. "Employer" also includes a person hiring someone to provide consumer-directed attendant support services pursuant to article 10 of title 25.5, if the person requests a CAPS check.

(3) The state department shall establish and implement a state-level program for employers to obtain a CAPS check to determine if a person who will provide direct care to an at-risk adult is substantiated in a case of mistreatment of an at-risk adult. The state department's program shall be operational for an employer CAPS check on and after January 1, 2019.

(4) The state department shall not release information relating to any person during a CAPS check unless the person is substantiated in a case of mistreatment of an at-risk adult.

(5) The state department shall promulgate rules for the implementation of this section, which rules must include the following:

(a) The employer process for requesting a CAPS check for an employee who has an active application for employment for a position in which the person will provide direct care to an at-risk adult;

(b) The state department or county department employees or employee positions granted access to CAPS;

(c) The process for completing a CAPS check and the parameters for establishing and collecting the fee charged to an employer for each CAPS check;

(d) The information in CAPS that will be made available to an employer requesting a CAPS check;

(e) The purposes for which the information in CAPS may be made available; and

(f) The consequences of the improper release of the information in CAPS.

(6) (a) (I) On and after January 1, 2019, prior to hiring or contracting with an employee who will provide direct care to an at-risk adult, an employer described in subsection (7) of this section shall request a CAPS check by the state department pursuant to this section to determine if the person is substantiated in a case of mistreatment of an at-risk adult. Within ten days after the date of the employer's request, if the employee was substantiated in a case of mistreatment of an at-risk adult, unless the finding was expunged through a successful appeal to the state department, the state department shall provide the employer with information concerning the mistreatment through electronic means, or other means if requested by the employer, including the date the mistreatment was reported, the type of mistreatment reported, and the county that investigated the report of mistreatment.

(II) A person or entity conducting employee screening on behalf of an employer may request a CAPS check pursuant to this section and may receive the results of the CAPS check from the state department. The person or entity conducting employee screening on behalf of the employer shall provide the employer with the results of the CAPS check.

(b) As a condition of employment or contracting, a person seeking employment or to contract with the employer in a position in which the person will provide direct care to an at-risk adult shall provide to the employer, or to a person or entity conducting employee screening on behalf of the employer, written authorization and any required identifying information necessary to conduct a CAPS check pursuant to this section. The employer shall pay a fee established by the state department for each CAPS check, or may require the person seeking employment or to contract with the employer to pay the required fee for the CAPS check.

(c) (I) An employer, or a person or entity conducting employee screening on behalf of the employer, that relies upon information obtained through a CAPS check in making an employment decision or concludes that the nature of any information disqualifies a prospective employee from employment is immune from civil liability in an action brought by the prospective employee for that conclusion or decision unless the CAPS information relied upon is false and the employer, or a person or entity conducting employee screening on behalf of the employer, knows the information is false.

(II) Nothing in this subsection (6)(c) amends, supersedes, or otherwise limits the civil liability of the employer, or a person or entity conducting employee screening on behalf of the employer, with respect to any claim or action related to the employment decision other than a claim or action relating to the information received by the employer, or a person or entity conducting employee screening on behalf of the employer, pursuant to a CAPS check.

(d) (I) Except as provided in subsection (6)(d)(II) of this section, an employer, or a person or entity conducting employee screening on behalf of the employer, is deemed to have violated subsection (6)(e) of this section if the employer, or a person or entity conducting employee screening on behalf of the employer:

(A) Requests a CAPS check pursuant to this section for a person who is not an existing employee or who does not have an active application for or is not contracting with the employer, or who does not have an active application to contract with the employer, for a position providing direct care to an at-risk adult; or

(B) Releases information obtained pursuant to the CAPS check to any person other than a person directly involved in the employer's hiring process.

(II) An employer, or a person or entity conducting employee screening on behalf of the employer, has not violated subsection (6)(e) of this section if the employer, or a person or entity conducting employee screening on behalf of the employer, releases information received through a CAPS check:

(A) To a state agency or its contractor upon the request of the agency or contractor for purposes of an employer inspection or survey; or

(B) At the request of a current or prospective employer of a health care worker or caregiver in accordance with section 8-2-111.6 or section 8-2-111.7.

(e) Any person who improperly releases or who willfully permits or encourages the release of data or information obtained through a CAPS check to persons not permitted access to the information pursuant to this article 3.1, commits a class 1 misdemeanor and is punished as provided in section 18-1.3-501.

(f) Nothing in this section prohibits an employer from hiring or contracting with an employee who will provide direct care to an at-risk adult prior to receiving the results of the CAPS check.

(7) The following employers shall request a CAPS check pursuant to this section:

(a) A health facility licensed pursuant to section 25-1.5-103, including those wholly owned and operated by any governmental unit;

(b) An adult day care facility, as defined in section 25.5-6-303 (1);

(c) A community integrated health care service agency, as defined in section 25-3.5-1301 (1);

(d) A community-centered board or a program-approved service agency providing or contracting for services and supports pursuant to article 10 of title 25.5;

(e) A single entry point agency, as described in section 25.5-6-106;

(f) An area agency on aging, as defined in section 26-11-201 (2), and any agency or provider the area agency on aging contracts with to provide services;

(g) A facility operated by the state department for the care and treatment of persons with mental illness pursuant to article 65 of title 27;

(h) A facility operated by the state department for the care and treatment of persons with intellectual and developmental disabilities pursuant to article 10.5 of title 27; and

(i) Veterans community living centers operated pursuant to article 12 of this title 26.

(8) A person hiring someone to provide consumer-directed attendant support services pursuant to article 10 of title 25.5 may request a CAPS check pursuant to this section at the person's expense. The person requesting the CAPS check must comply with state department rules and the provisions of subsection (6) of this section relating to the release of information obtained through a CAPS check.

(9) Except for the costs incurred for the development and initial implementation of the program, direct and indirect costs incurred for the administrative appeals process for persons appealing claims of mistreatment of at-risk adults and the direct and indirect costs of conducting employer-requested CAPS checks pursuant to this section are funded through a fee assessed on an employer for each CAPS check. The state department shall establish and collect the fee pursuant to parameters set forth in rule established by the state board. At a minimum, the state board's rules must include a provision requiring the state department to provide notice of the fee to interested persons and the maximum fee amount that the state department shall not exceed without the express approval of the state board. The fee established must not exceed direct and indirect costs incurred for the administrative appeals process for persons appealing claims of mistreatment of at-risk adults and the direct and indirect costs of conducting employer-requested CAPS checks pursuant to this section. Fees collected for CAPS checks shall be transferred to the state treasurer and credited to the records and reports fund created in section 19-1-307 (2.5).

(10) The state department shall review the feasibility and cost of including a feature in CAPS that would provide notification to an employer if a substantiated finding of mistreatment by an employee is subsequently entered into CAPS. If it is feasible to include a notification feature, subject to available money to implement any necessary system changes and completion of those system changes, the state department shall implement the notification feature as part of a CAPS check.






Part 2 - Financial Exploitation of At-Risk Adults



Part 3 - Elder Abuse Task Force






Article 4 - Colorado Medical Assistance Act



Article 4.5 - Alternatives to Long-Term Nursing Home Care



Article 4.6 - Task Force on Long-Term Health Care

§ 26-4. 6-101 to 26-4.6-105. (Repealed)

(2) This article was added in 1988. For amendments to this article prior to its repeal in 1990, consult the Colorado statutory research explanatory note and the table itemizing the replacement volumes and supplements to the original volume of C.R.S. 1973 beginning on page vii in the front of this volume.






Article 5 - Child Welfare Services

§ 26-5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Capped allocation" means a capped amount of funds distributed to counties or a group of counties for the purpose of providing all or a portion of the child welfare services as defined in subsection (3) of this section.

(1.5) "Caseload" means the number of children who are eligible for child welfare services that are defined in subsection (3) of this section and who are currently receiving such child welfare services on a regular basis from a county.

(2) "Child welfare allocations committee" means a committee that is organized and authorized pursuant to the provisions of section 26-5-103.5.

(3) "Child welfare services" means the provision of necessary shelter, sustenance, and guidance to or for children who are or who, if such services are not provided, are likely to become neglected or dependent, as defined in section 19-3-102, C.R.S. "Child welfare services" includes but is not limited to:

(a) Child protection;

(b) Risk assessment;

(c) Permanency planning;

(d) Treatment planning;

(e) Case management;

(f) Core services, as defined in rules promulgated by the state department, as authorized in sections 26-5-102 and 26-5.5-104;

(g) Adoption and subsidized adoption;

(h) Emergency shelter;

(i) Out-of-home placement, including foster care;

(j) Utilization review;

(k) Early intervention and prevention;

(l) Youth-in-conflict functions;

(m) Administration and support functions;

(n) Services described in section 19-3-208, C.R.S.; and

(o) (I) Provision of verifiable documents to youth who plan to emancipate from foster care.

(II) Verifiable documents shall include, but need not be limited to, a certified copy of the youth's birth certificate and a social security card. The cost of providing the verifiable documents shall not be borne by the youth.

(4) "County" means a county or a city and county or any two or more counties.

(5) "Governing body" means the board of county commissioners of a county or the city council and mayor of a city and county.

(6) "Targeted allocation" means a fixed amount of funds from a capped allocation to a group of counties that is designated for a specific county within that group of counties.



§ 26-5-102. Provision of child welfare services - system reform goals

(1) (a) The state department shall adopt rules to establish a program of child welfare services, administered by the state department or supervised by the state department and administered by the county departments, and, where applicable, in accordance with the conditions accompanying available federal funds for such purpose. The rules shall establish a fee based upon the child support guidelines set forth in section 14-10-115, C.R.S., requiring those persons legally responsible for the child to pay for all, or a portion, of the services provided under this article. Notwithstanding the rules establishing a fee for services provided under this article, when it serves the best interest of a child, a county department may exempt a family from responsibility for payment of fees for core services, as defined in rules promulgated by the state department. The state department is authorized to promulgate rules to implement the provisions of this article relating to the allocation of funds to counties for the delivery of child welfare services.

(b) Upon appropriate request and within available appropriations, child welfare services shall be provided for any child residing or present in the state of Colorado who is in need of such services. Foster care fees shall be considered child support obligations, and all remedies for the enforcement and collection of child support shall apply. Foster care fees established pursuant to section 14-10-115, C.R.S., may be collected pursuant to the administrative procedures to establish child support enforcement set forth in article 13.5 of this title. Due process is guaranteed in all actions regarding any such administrative process concerning foster care fees, and a court hearing of the matter before the district court may be obtained in the manner prescribed in section 26-13.5-105. Nothing contained in article 13.5 of this title shall be construed to deprive a court of competent jurisdiction from determining the duty of support of any obligor against whom an administrative order is issued pursuant to this article.

(2) Reforms in child welfare and related delivery systems shall be directed at the following objectives:

(a) More efficient and responsive service systems for children, youth, and families;

(b) Increased flexibility and collaboration across multiple agencies and funding streams to more appropriately meet consumer needs and avoid cost shifting between systems;

(c) Encouragement and authorization for a truly integrated service system that incorporates blended funding and administration;

(d) Focus on quality and outcome-driven services with accountability for an entire array of services that families need, rather than forcing families to be transferred from agency to agency;

(e) Development of data systems to support these goals and to allow administrators and policy makers to better manage and evaluate;

(f) Authority and incentives for creative solutions at the local level that are not bound by the constraints of current agency barriers and categorical funding streams, including authority for local policy makers to create new entities incorporating blended funding and administration;

(g) Successful training efforts directed at county staff, judges, court staff, providers, parents, and families and other appropriate entities that are involved in managed care service systems, which training efforts shall include, but not be limited to, the operation of the child welfare training academy created in section 26-5-109. Notwithstanding any limitation of the "M" notation of the appropriation in the annual appropriation act for child welfare services, the state department is authorized to expend any additional federal or private funding that may be available to support the training efforts identified in this subsection (2).

(h) Promotion of the development of a family-centered, community-based strategy for placement decisions that includes team decision making, family-group decision making, or other agency decision making processes that involve the family and community supports;

(i) Promotion of the local placement of children with families by recruiting and supporting foster care homes within the neighborhoods and communities in which identified children reside;

(j) Successful transition of individuals eighteen to twenty years of age with intellectual and developmental disabilities to adult services for individuals with intellectual and developmental disabilities pursuant to section 25.5-6-409.5, C.R.S.



§ 26-5-103. Coordination with other programs

The program of child welfare services established pursuant to this article shall be coordinated with other social services and assistance payments programs for children of this state and shall be rendered in complement of, and not in duplication of or contrary to, legal processes provided by the "Colorado Children's Code" and services rendered under any public assistance law or other law for the benefit of children, including assistance under the Colorado works program, as described in part 7 of article 2 of this title.



§ 26-5-103.5. Child welfare allocations committee - organization - advisory duties - allocations model

(1) A child welfare allocations committee shall be convened by the state department as necessary in order to make advisory recommendations as described in this article.

(2) The child welfare allocations committee shall consist of eleven members, eight of whom shall be appointed by a statewide association of counties and three of whom shall be appointed by the state department. Of the members appointed by the statewide association of counties, at least two members shall be from small or medium-sized counties, and at least three shall be from large counties. The appointing authorities shall consult with each other to ensure that the child welfare allocations committee is representative of the counties in the state. A representative from the county that has the greatest percentage of the state's child welfare caseload will automatically be appointed, which appointment shall be credited against the eight appointments allocated to the statewide association of counties.

(3) The child welfare allocations committee shall develop its own operating procedures.

(4) No later than January 15, 1999, the state department, with input from the child welfare allocations committee, shall make recommendations to the joint budget committee of the general assembly for a definition of what shall constitute administration and support functions as referred to in section 26-5-101 (3)(m) and a method for identifying costs for such functions.

(5) Pursuant to section 26-5-104 (3), the child welfare allocations committee shall develop a formula to allocate additional funding to counties in addition to the child welfare block grant for the specific purpose of hiring new child welfare staff at the county level in addition to county child welfare staff existing as of January 1, 2015, pursuant to the requirements of section 26-5-104 (8). Counties shall continue to pay for child welfare staff positions existing as of January 1, 2015, through the child welfare block grant. The child welfare allocations committee shall modify the allocation formula as necessary in consideration of any findings from the child welfare caseload study performed pursuant to section 26-5-112 at such time as those findings are available.

(6) On or before June 15, 2017, the child welfare allocations committee shall consider developing an allocations model based on the recommendations developed pursuant to section 26-5-104 (9). None of the provisions of Senate Bill 16-201, enacted in 2016, supersede or infringe on the statutory authority of the child welfare allocations committee.



§ 26-5-104. Funding of child welfare services - rules - report - provider contracts - funding mechanism review - definitions

(1) Reimbursement. The state department shall, within the limits of available appropriations, reimburse the county departments eighty percent of amounts expended by county departments for child welfare services, up to the amount of the county's allocation as determined pursuant to the provisions of this section, except as otherwise authorized in accordance with the close-out process described in subsection (7) of this section.

(2) Parental fees. The fiscal year beginning July 1, 1990, shall constitute the base fiscal year for the purpose of computing a base amount of parental fee collections by each county on behalf of children in foster care. Commencing with the fiscal year beginning July 1, 1991, any increased amount of parental fees over and above the base amount shall be retained by the county that collected such parental fees. Any moneys retained by each county pursuant to this subsection (2) may be used for child welfare services directed toward early intervention, placement prevention, and family preservation, or any other program funded pursuant to sections 19-2-211, 19-2-212, and 19-2-310, C.R.S.

(3) Allocation formula. (a) For state fiscal year 1997-98, and for each state fiscal year thereafter, the state department, after input from the child welfare allocations committee, shall develop formulas for capped and targeted allocations that must include, effective for state fiscal year 1998-99, the estimated caseload for the delivery of those specific child welfare services to be funded by the money in the capped or targeted allocations. If a county receives more than one capped or targeted allocation for the delivery of child welfare services, the formula must identify the specific caseload estimate attributable to each capped or targeted allocation. The determination of the formulas pursuant to the provisions of this subsection (3) must also take into consideration factors that directly affect the population of children in need of child welfare services, as determined by the state department and the child welfare allocations committee.

(b) In the event that the state department and the child welfare allocations committee do not reach an agreement on the allocation formula on or before June 15 of any state fiscal year for the succeeding state fiscal year, the state department and the child welfare allocations committee shall submit alternatives to the joint budget committee of the general assembly from which such joint budget committee shall select an allocation formula before the beginning of such succeeding state fiscal year.

(c) The formulas developed by the state department, after input from the child welfare allocations committee, shall identify the portion of the amounts appropriated for child welfare services that shall be allocated to the counties for the provision of child welfare services.

(d) A county's election to make a transfer of federal funds pursuant to section 26-2-714 (9) for the provision of child welfare services shall not be the basis of an adjustment to the formula for developing such county's capped or targeted allocation under the provisions of this article.

(e) A county's cost savings shall not be the basis of an adjustment to the formula for developing such county's capped or targeted allocation under the provisions of this article.

(4) Allocations. (a) For state fiscal year 1997-98, and for each state fiscal year thereafter, all counties shall receive capped allocations for child welfare services. A county may receive one or more capped allocations for the provision of child welfare services. The counties may use capped allocation moneys for child welfare services without category restriction within a specific capped allocation if not prohibited by federal law.

(b) (I) The state department shall make capped allocations for counties serving at least eighty percent of the total child welfare services population.

(II) For the balance of the state, the state department shall create one capped allocation or a series of capped allocations for the provision of child welfare services in the balance of the state. The state department shall establish a targeted allocation for each county in such group of counties designated for the purpose of such capped allocation or capped allocations.

(c) The state department, in consultation with the child welfare allocations committee, shall adopt rules for when a county may exceed its capped or targeted allocation or allocations.

(d) The state department may only seek additional funding from the general assembly in a supplemental appropriations bill based upon caseload growth, subject to the provisions of subsection (7) of this section, or changes in federal law or federal funding. For fiscal years 2006-07 and 2007-08, the state department may seek supplemental funding related to the implementation of the placement of children in a residential child health care program as specified in section 25.5-5-306, C.R.S.

(e) A county's allocation or allocations may be amended due to caseload growth, subject to the provisions of subsection (7) of this section, or changes in federal law or federal funding.

(5) Management training. The state department shall develop a management training package to be delivered to the counties no later than October 1, 1997, that shall assist the counties in the development of more effective management strategies for the utilization of resources in the delivery of child welfare services. The state department may utilize portions of the child welfare administration appropriations toward this end and is hereby authorized to pursue any private or public grants to fund such efforts.

(6) County negotiations with providers. (a) Subject to rules promulgated by the state department pursuant to subsection (6)(b) of this section, a county is authorized to negotiate rates, services, and outcomes with licensed out-of-home placement providers if the county has a request for proposal process in effect for soliciting bids from licensed out-of-home placement providers or another mechanism for evaluating the rates, services, and outcomes that it is negotiating with such licensed out-of-home placement providers that is acceptable to the state department.

(b) On or before January 1, 2008, and as necessary thereafter, the state department shall promulgate rules governing the methodology by which counties may negotiate rates, services, and outcomes with licensed out-of-home placement providers.

(c) (Deleted by amendment, L. 2017.)

(d) By July 1, 2008, and by July 1 of each even-numbered year thereafter, the state department shall complete a review of the methodology by which counties evaluate and negotiate rates, services, and outcomes with licensed out-of-home placement providers. The methodology used is governed by rules promulgated by the state department pursuant to subsection (6)(b) of this section. In preparing for and conducting the review, the state department shall convene a group of persons representing the directors of county departments of human or social services and the licensed out-of-home placement provider community. On or before September 1 of each fiscal year, the group shall submit a report to the joint budget committee detailing any changes to the rate-setting methodology that results from the review conducted pursuant to this subsection (6)(d).

(e) On or before September 29, 2017, as a continuation of the review conducted pursuant to subsection (6)(d) of this section of the methodology by which counties evaluate and negotiate rates, services, and outcomes with licensed out-of-home placement providers, the state department shall contract with an independent vendor to:

(I) Perform a salary survey related to the delivery of child welfare services. When possible, the entity must not duplicate existing efforts that collect public employee salary information but must instead incorporate existing information into the overall analysis. The survey must inform the development of the rate-setting methodology pursuant to subsection (6)(e)(III) of this section and must account for the functions, responsibilities, qualifications, and other relevant information for each position. The study must also guarantee that available information is gathered from a diverse range of geographical locations throughout Colorado, including urban, suburban, rural, and mountain resort communities. The study must include information pertaining to federal and state regulations or licensing requirements for each position. The study must also include salary surveys that represent employees performing all facets of similar work, utilizing similar knowledge, skills, and abilities for:

(A) Licensed out-of-home placement providers who have a contract with the state department or a county;

(B) Child placement agency employees;

(C) Residential child care facility employees; and

(D) County employees involved with the provision of child welfare services.

(II) Perform an actuarial analysis of the costs necessary to provide services at a level required by state statute, departmental rule, or federal rules and regulations, as appropriate for the families referred, including salary comparisons between licensed out-of-home placement provider categories and overhead and administrative costs, and determine the extent to which the salary survey identified in subsection (6)(e)(I) of this section should inform the actuarial analysis. The analysis must inform the development of the rate-setting methodology pursuant to subsection (6)(e)(III) of this section and must also guarantee that available information is gathered from a diverse range of geographical locations throughout Colorado, including urban, suburban, rural, and mountain resort communities.

(III) Develop the rate-setting methodology for licensed out-of-home placement provider compensation. The independent vendor shall solicit input from representatives from the state department, counties, the licensed out-of-home placement provider community, and the department of health care policy and financing. The methodology must be based on equal representation by counties and licensed out-of home placement providers.

(f) On or before April 2, 2018, the state department shall provide the joint budget committee with a report defining the rate-setting methodology developed pursuant to subsection (6)(e)(III) of this section, including the process through which the daily rate was determined.

(g) The methodology must be implemented on or before July 1, 2018, except for those rates that must be approved by CMS. Rates that must be approved by CMS must be implemented upon approval. In the event that the representatives identified in subsection (6)(e) of this section do not agree on the rate-setting methodology on or before February 1, 2018, the state department, the county representatives, and the licensed out-of-home placement providers shall submit alternatives to the joint budget committee. The joint budget committee shall then select a methodology prior to the start of the succeeding state fiscal year.

(h) The rate-setting methodology developed pursuant to subsection (6)(e)(III) of this section must clearly utilize the daily rate and include:

(I) A process through which provider rate adjustments, including any cost of living adjustments, that are approved by the general assembly must be factored into establishing the daily rate; and

(II) A process through which outcomes related to the stability and well-being of the child are factored into establishing the daily rate contract with a licensed out-of-home placement provider.

(6.1) (a) On or before September 1, 2018, and on or before September 1 of each fiscal year thereafter, the state department, with input from counties, shall submit to the joint budget committee a report including information on workload increases or decreases for the preceding calendar year and the costs associated with such changes. The state department is encouraged to include in the report data on the cost of serving children placed in the care of licensed out-of-home placement providers based on case acuity.

(b) Notwithstanding section 24-1-136, the reporting requirement in subsection (6.1)(a) of this section continues indefinitely.

(6.2) For the purposes of this section, unless the context otherwise requires:

(a) "Acuity" means the level of service needed by the child or family.

(b) "CMS" means the federal centers for medicare and medicaid services in the United States department of health and human services.

(c) "Licensed out-of-home placement provider" means a licensed residential child care facility, a child placement agency, or a secure residential treatment center, as defined in section 26-6-102.

(d) "Workload" means the number of child welfare child abuse and neglect hotline calls, referrals, assessments, open cases, out-of-home placements, new adoptions, and adoption subsidies being handled by a county department of human or social services.

(6.5) The state department shall analyze and evaluate expenditures as reported by child placement agencies each year and compare such expenditures to county expenditures for the provision of foster care services. The state department shall provide, at least on an annual basis, such analyses and comparisons to county departments and the joint budget committee.

(7) Close-out process for county allocations. (a) For state fiscal year 1998-99, and for each state fiscal year thereafter, and subject to the limitations set forth in this subsection (7), the state department may, at the end of a state fiscal year based upon the recommendations of the child welfare allocations committee, allocate any unexpended capped funds for the delivery of specific child welfare services to any one or more counties whose spending has exceeded a capped allocation for such specific child welfare services.

(b) A county may only receive funds pursuant to the provisions of paragraph (a) of this subsection (7) if the requirements of section 26-5-103.5 (4) have been satisfied, for expenditures other than those attributable to administrative and support functions as referred to in section 26-5-101 (3)(m), as defined in accordance with the provisions of section 26-5-103.5 (4), and for authorized expenditures attributable to caseload increases beyond the caseload estimate established pursuant to subsection (3) of this section for a specific capped allocation.

(c) A county may not receive funds pursuant to the provisions of paragraph (a) of this subsection (7) for authorized expenditures attributable to caseload increases for services in one capped allocation from unexpended capped funds in another capped allocation.

(d) As used in this section, "unexpended capped funds" means funds that have been appropriated for child welfare services, allocated to a county or group of counties as a capped allocation or allocations pursuant to the provisions of subsection (4) of this section, but not spent by such county or group of counties or subject to the provisions of section 26-5-105.5 (3).

(8) County-level child welfare staff. (a) For the state fiscal year 2015-16, and for each state fiscal year thereafter, each county may receive a capped allocation in addition to its portion of the child welfare block grant for the specific purpose of hiring new child welfare staff at the county level in addition to child welfare staff existing as of January 1, 2015. A county that utilizes said additional allocation shall continue to pay for child welfare staff positions existing as of January 1, 2015, through the child welfare block grant. The child welfare allocations committee shall determine the allocation formula pursuant to section 26-5-103.5 (5).

(b) Each county that receives an allocation for child welfare staff pursuant to paragraph (a) of this subsection (8) shall provide a ten percent match to state and federal moneys provided pursuant to this subsection (8); except that a county that qualifies as tier 1 or tier 2 for purposes of the county tax base relief fund, as defined in section 26-1-126 (3) and (4), is funded at one hundred percent of state and federal funds provided pursuant to this subsection (8).

(c) Any moneys allocated pursuant to this subsection (8) that are not expended by the end of a fiscal year for the purpose specified in paragraph (a) of this subsection (8) must revert back to the general fund.

(9) Child welfare funding review and restructure. (a) On or before August 1, 2016, the child welfare allocations committee shall consider whether a restructuring of child welfare funding policy would be advisable. The child welfare allocations committee shall solicit and include input from any interested county commissioners, directors of county departments of human or social services, county child welfare directors, county financial officers, the state department, and the joint budget committee in its consideration of child welfare funding restructuring. Any such policy changes must reflect federal and state law, as well as current child welfare practices.

(b) On or before December 15, 2016, the child welfare allocations committee shall provide the joint budget committee with its findings and any recommendations for restructuring child welfare funding. The recommendations must include the input from stakeholders as provided for in paragraph (a) of this subsection (9), and may include standards for a new allocations model for child welfare funding and an evaluation process. The child welfare allocations committee is not required to recommend changes to the current child welfare funding structure if it determines that the current structure is the preferable option.

(c) The child welfare allocations committee shall consider input from stakeholders as provided for in paragraph (a) of this subsection (9) in discussing:

(I) Funding for county-level staff, services, child welfare-related operational expenses, and administrative and support functions;

(II) Strategies that enhance the flexibility for counties to use child welfare funding in accordance with state and federal laws;

(III) Strategies to improve job enrichment and employee retention;

(IV) The impact of any recommendation on local spending requirements;

(V) Any statutory changes necessary to implement the recommendations; and

(VI) Allocations that support current child welfare practices.

(d) On or before January 1, 2018, and each January 1 thereafter, the child welfare allocations committee shall submit an annual report to the joint budget committee, the public health care and human services committee of the house of representatives, and the senate health and human services committee, or any successor committees. The report must include the results of regular assessments of the methods for the evaluation of and reporting on the allocation, use, sufficiency, and effectiveness of funding and services funded through line items from which allocations are made to counties.



§ 26-5-105. Reimbursement procedure

Claims for state reimbursement under this article shall be presented by the county departments to the state department at such times and in such manner as the state department may prescribe. The state department shall certify to the controller the amount approved, specifying the amount of each county's capped or targeted allocation. The amount so certified shall be paid from the state treasury, upon the voucher of the state department and warrant of the controller, to the respective county treasurers of the counties seeking the reimbursement, from money appropriated to the state department for the purpose of administering the provisions of this article.



§ 26-5-105.3. Federal waivers

The state department shall pursue as soon as possible any waivers that may be necessary to implement this article, including but not limited to waivers for Title IV-E foster care services and medicaid.



§ 26-5-105.4. Title IV-E waiver demonstration project - county performance agreements - Title IV-E waiver demonstration project cash fund created - rules - repeal

(1) There is hereby created in the state department the Title IV-E waiver demonstration project, referred to in this section as the "project". In administering the project, the state department shall develop a process by which counties or groups of counties will participate in the project. Individual counties or groups of counties may participate in the project for the delivery of child welfare services.

(2) (a) Pursuant to the terms and conditions of the project established to integrate systemic child welfare reforms and innovative practices and any subsequent written documentation that modifies the federal requirements governing the implementation of the project, the state department is hereby authorized to enter into performance agreements with individual counties or groups of counties. An individual county or group of counties that enters into a performance agreement with the state department is exempt from the rules of the state department and state board governing the delivery of child welfare services, as such exemptions to rules are identified in the performance agreement. An exemption in a performance agreement must not negatively impact child safety, permanency, well-being, or compliance with federal requirements.

(b) Any moneys provided to an individual county or a group of counties through a performance agreement may be awarded to the individual county or group of counties separate from and in addition to the capped or targeted allocation received pursuant to paragraph (a) of subsection (4) of this section.

(3) An individual county or group of counties that has entered into a performance agreement with the state department pursuant to subsection (2) of this section is required to participate in an evaluation of the project.

(4) (a) An individual county or group of counties that has entered into a performance agreement with the state department and that underspends in any state fiscal year the Title IV-E portion of its capped or targeted allocation or the moneys awarded to the individual county or group of counties through the project shall use fifty percent of the underspent moneys for additional child welfare services as defined in section 26-5-101 (3) and in a manner and time frame as described in their performance agreement. The balance of such underspent county Title IV-E moneys shall be transmitted to the state treasurer who shall credit the same to the Title IV-E waiver demonstration project cash fund, created in paragraph (b) of this subsection (4).

(b) There is hereby created the Title IV-E waiver demonstration project cash fund, referred to in this subsection as the "fund". Moneys credited to the fund are subject to annual appropriation by the general assembly to the state department for allocation to counties to help defray the costs of performing functions as defined in the performance agreement related to the implementation of the Title IV-E waiver demonstration project. Any moneys in the fund not expended for the purposes specified in this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund must be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year must remain in the fund and must not be credited or transferred or revert to the general fund or any other fund.

(c) The general fund portion of the capped or targeted allocation of any individual county or group of counties that has entered into a performance agreement with the state department and underspends must continue to be distributed in accordance with sections 26-5-104 (7), 26-5-105.5, and 24-1.9-102 (2)(h), C.R.S. General fund savings distributed in accordance with either section 26-5-105.5 or 24-1.9-102 (2)(h), C.R.S., must be reinvested in child welfare services as stipulated in the performance agreement.

(5) Subsection (4) of this section supersedes the requirements found in section 26-1-111 (2)(d)(II)(A) concerning federal revenues earned by the state pursuant to Title IV-E of the federal "Social Security Act", as amended, that exceed the amount necessary to fully fund program, training, and administrative costs.

(6) The state department is authorized to contract for an external evaluation of the project, including the project activities completed by individual counties or groups of counties that have entered into performance agreements with the state department pursuant to this section.

(7) The state board shall promulgate rules as necessary for the implementation of this section.

(8) (a) On or before December 31, 2013, and each December 31 thereafter, the state department shall prepare a report concerning the status of the Title IV-E waiver demonstration project, as described in this section. Notwithstanding section 24-1-136 (11)(a)(I), the state department shall deliver the report to the joint budget committee, the health and human services committee of the senate, the health, insurance, and environment committee of the house of representatives, and the public health care and human services committee of the house of representatives, or any successor committees, no later than December 31 of each year.

(b) To the extent that the state department is able to provide the data, the report must include, but need not be limited to:

(I) The number of counties participating in the project;

(II) The interventions implemented by each county participating in the project;

(III) The outcomes achieved by the project as reported to the federal administration for children and families;

(IV) The moneys expended for the project; and

(V) Any need for additional legislation to further the accomplishment of goals of the project related to child safety, permanency, and well-being.

(9) This section is repealed, effective June 30, 2019.



§ 26-5-105.5. State department integrated care management program - county performance agreements - authorized - performance incentive cash fund created - repeal

(1) (a) There is hereby created the state department integrated care management program. In administering the state department integrated care management program, the state department shall develop, by rule, principles of integrated care management and a process to allow counties or groups of counties specified in section 26-5-104 (4)(b)(I) to participate in the program. Individual counties or groups of counties specified in section 26-5-104 (4)(b)(I) may participate in the integrated care management program for the delivery of child welfare services.

(b) and (c) (Deleted by amendment, L. 2002, p. 526, § 1, effective May 24, 2002.)

(2) The state department is hereby authorized to enter into performance agreements with individual counties or groups of counties specified in section 26-5-104 (4)(b)(I). A county that enters into a performance agreement with the state department shall be exempt from the rules of the state department and state board governing the delivery of child welfare services, as such exemptions are identified in the performance agreement.

(3) Any county that has entered into a performance agreement with the state department and underspends the general fund portion of its capped or targeted allocation may use those funds, not to exceed five percent of the general fund portion of its total capped or targeted allocation for child welfare services, to either reduce its county share by the amount of the underexpenditure or spend such moneys on additional services for children in the county. Any balance of the general fund portion of its capped or targeted allocation shall be used for additional services for children in the county.

(3.2) Repealed.

(3.5) Evaluation. (a) The state department is authorized to contract for an external evaluation of the performance agreements authorized pursuant to subsection (1) of this section. Any such external evaluation shall include any evaluation that may be required in connection with any waiver authorized pursuant to section 26-5-105.3. Criteria for and components of the evaluation shall be developed by the state department with input from the counties authorized pursuant to this section.

(b) (Deleted by amendment, L. 2001, p. 1172, § 9, effective August 8, 2001.)

(c) This subsection (3.5) is repealed on the date the executive director of the state department notifies the revisor of statutes that the state is no longer participating in the waiver authorized pursuant to Title IV-E of the federal "Social Security Act", as amended.

(3.7) The state board shall promulgate rules necessary to implement the integrated care management program established pursuant to this section.

(4) (Deleted by amendment, L. 2002, p. 526, § 1, effective May 24, 2002.)



§ 26-5-107. Limitations of article

All child welfare services granted under this article shall be granted and held subject to the provisions of any amending or repealing law that may be passed after July 1, 1973, and no recipient shall have any claim for compensation or otherwise by reason of his services being affected in any way by any amending or repealing law.



§ 26-5-108. Developmental assessment - rules

The appropriate county department of human services shall refer each child under five years of age who is the subject of a substantiated case of abuse or neglect to the appropriate state or local agency for developmental screening within sixty days after abuse or neglect has been substantiated. The state board shall promulgate rules to implement this section.



§ 26-5-109. Child welfare training academy established - rules

(1) There is hereby established within the state department the child welfare training academy, referred to in this section as the "academy", to ensure that certain persons hired to work within child welfare services receive the necessary training to perform the functions of their jobs responsibly and effectively. The state department shall administer the academy in accordance with rules promulgated by the state department pursuant to subsection (2) of this section.

(2) On or before September 15, 2009, the state department shall promulgate rules for the administration of the academy. The rules shall include:

(a) Identification of specific job titles within child welfare services that shall be required to attain certification from the academy as a mandatory condition of employment;

(b) Identification of specific job titles within child welfare services that shall be required to complete ongoing or occasional training from the academy as a mandatory condition of employment;

(c) Establishment of minimum standards of competence that a person shall be required to demonstrate prior to receiving certification from the academy, which standards of competence shall include, but need not be limited to, a demonstrated ability to perform the duties described in section 19-3-313.5 (2), C.R.S.;

(d) Identification of means by which a person may demonstrate the minimum standards established pursuant to paragraph (c) of this subsection (2); and

(e) Establishment of alternative methods for attaining certification from the academy for persons who have already successfully completed comparable child welfare training, including a description of child welfare training that shall be deemed to be comparable to the training offered by the academy.



§ 26-5-110. Guardianship assistance program - legislative declaration - eligibility - rules

(1) The general assembly declares that:

(a) The state of Colorado has a strong interest in providing permanency options to children who are part of the foster care system;

(b) Children and youth in the child welfare system are better served when family ties are preserved and strengthened because permanent family connections are critical to a child's overall well-being and development;

(c) The general assembly has established through past legislation a statutory preference for placement with relatives and kin at all stages of a child welfare case;

(d) To help support permanency with family and kin relationships when adoption and reunification are either unavailable or not appropriate permanency options for the child, the general assembly created the "Relative Guardianship Assistance Program" in 2010, as authorized by the federal "Fostering Connections to Success and Increasing Adoptions Act of 2008", Pub. L. 110-351;

(e) The state of Colorado has a strong interest in providing permanency options to children who are part of the traditional foster care system and who are not otherwise able to be placed with relatives or kin;

(f) It is appropriate to further the goal of permanency by passing legislation to provide financial assistance for the care of children, when it is in accordance with federal law, to relatives, kin, and foster parents who have a significant relationship with the child, as outlined in statute, and who have assumed legal guardianship or allocation of parental responsibilities of children who they previously cared for as certified foster parents through the federal "Title IV-E Adoption and Guardianship Assistance Program", 42 U.S.C. sec. 673 (d); and

(g) It is therefore the intent of the general assembly that the state guardianship assistance program will be utilized to enhance family preservation and provide a permanency option for children who have developed a significant relationship with their foster parent caregiver when reunification and adoption are either unavailable or not appropriate permanency options for the child, and provide stability in safe and stable placements with relatives, kin, and foster parent caregivers in circumstances set forth in this legislation.

(2) There is established a guardianship assistance program in the state department, referred to in this section as the "program". Assistance from the program is available when a court has determined that adoption and reunification with the child's or children's parent or legal guardian are not appropriate permanency options for the child or children. Program assistance is available in the following situations:

(a) To relatives, kin, and persons ascribed by the family as having a family-like relationship with the child or children and who:

(I) Are committed to the child's or children's permanency;

(II) Were the certified foster parent or parents of the child or children for a minimum of six consecutive months at the time they assumed guardianship or allocation of parental responsibilities; and

(III) Have assumed legal guardianship of or allocation of parental responsibilities for the child or children; or

(b) To a certified foster parent or parents who do not otherwise qualify for the program pursuant to paragraph (a) of this subsection (2) if:

(I) The child or children in the certified foster parent's or parents' care are twelve years of age or older, or if at least one of the children in the sibling group is eleven years of age or younger and has an older sibling who receives assistance from the program;

(II) The dependency and neglect court finds that the child or children have a substantial psychological tie to the certified foster parent or parents, such that it would be seriously detrimental to the child's or children's emotional well-being to remove the child or children from the certified foster parent's or parents' care, as described in section 19-3-702 (5)(a)(III) and (5)(b), C.R.S.;

(III) Adoption and reunification are not appropriate permanency options for the child or children, and the dependency and neglect court finds, pursuant to section 19-3-702 (5)(a)(III), C.R.S., that the child's or children's certified foster parent or parents are unable to adopt the child because of exceptional circumstances, which do not include an unwillingness to accept legal responsibility for the child, but they are willing and capable of providing the child with a stable and permanent environment;

(IV) The certified foster parent or parents of the child or children have cared for the child or children for a minimum of twelve months; and

(V) The certified foster parent or parents have assumed legal guardianship of or allocation of parental responsibilities for the child or children with the child's or children's consent who are twelve years of age or older.

(3) The state department shall promulgate rules that comply with the provisions of 42 U.S.C. sec. 673 (d) for the implementation of this section for situations where a child or children have been removed from the home through a judicial determination that continuation in the home would not be in the best interest of the child or children, and that reunification and adoption are not appropriate permanency options for the child or children.



§ 26-5-111. Statewide child abuse reporting hotline system - legislative declaration - definitions - child abuse hotline steering committee - rules on consistent processes in response to reports and inquiries for information

(1) (a) The general assembly hereby finds, determines, and declares that the purpose of enacting this section is to:

(I) Create, based on recommendations of a steering committee with broad representation, a statewide child abuse reporting hotline system to serve as a direct, immediate, and efficient route to the applicable entity responsible for accepting the report and to the applicable entity responsible for responding to an inquiry and that is available twenty-four hours a day, seven days a week; and

(II) Authorize rule-making by the state board to ensure that there are standards for the consistent screening, assessment, and decision-making in response to reports of known or suspected child abuse and neglect and to inquiries made to a county department or to the hotline system.

(b) The general assembly declares that the hotline system to be developed as outlined in this section enhances the current child welfare system. The hotline system is intended to provide an additional option for the public to make an initial report of suspected or known child abuse or neglect or making an inquiry. The county department will retain screening responsibilities, unless the board of county commissioners of the county department has approved the use of the hotline system on behalf of the county and such arrangement has been approved by the executive director.

(2) As used in this section, unless the context otherwise requires:

(a) "Child abuse reporting hotline system" or "the hotline system" means the uniform method of contact that directly, immediately, and efficiently routes the person to the applicable entity responsible for accepting a report pursuant to section 19-3-307, C.R.S., or to the applicable entity responsible for responding to an inquiry and that is advertised to the public as a place for reporting known or suspected child abuse or neglect or for making inquiries.

(b) "Information and referral" means an initial contact from the public which does not constitute a report of abuse or neglect but is an inquiry and the response to the inquiry, as defined in rule.

(c) "Inquiry" means a request for information or for specific services.

(d) "Mandatory reporter" means a person who is required to report child abuse or neglect pursuant to section 19-3-304, C.R.S.

(e) "Report" means an initial report of known or suspected child abuse or neglect.

(3) (a) The state department shall develop a child abuse hotline steering committee, including state, county, and comprehensive and appropriate stakeholder representation. The state department shall appoint a person to the steering committee who is a primary provider of emergency fire fighting services, law enforcement, ambulance, emergency medical, or other emergency services and who is familiar with the emergency telephone system that uses the single three-digit number 9-1-1 for reporting police, fire, medical, or other emergency situations. The steering committee is expected to develop an implementation plan for a statewide child abuse reporting hotline system, which is advertised to the public and to mandatory reporters, and to make recommendations for rules relating to the operation of the hotline system and relating to consistent practices for responding to reports and inquiries. The purpose of the hotline system is to provide a direct, immediate, and efficient route to the entity responsible for accepting a report pursuant to section 19-3-307, C.R.S. The public may also contact the hotline system for inquiries. The hotline system must operate twenty-four hours a day, seven days a week. The hotline may consist of multiple methods of communication, as prescribed by rules of the state board. The steering committee shall submit a report no later than July 1, 2014, containing its recommendations to the executive director, who shall provide the report to the state board. The hotline system shall be operational and publicized statewide no later than January 1, 2015.

(b) With the express written consent of the board of county commissioners of a county, a county department may request that the state department assist that county with the taking of calls or initial contacts from the public of reports of possible child abuse or neglect or of inquiries. The executive director of the state department must approve this arrangement in writing.

(c) Based upon the recommendations of the child abuse hotline steering committee, the state department shall establish a statewide child abuse reporting hotline system.

(4) The state board is authorized to adopt rules, based upon the recommendations of the child abuse hotline steering committee, and may revise rules, as necessary, including but not limited to the following:

(a) The type of technology that may be used by the hotline system for directly routing initial contacts from the hotline system to the applicable entity responsible for accepting reports pursuant to section 19-3-307, C.R.S., or to the applicable entity to respond to an inquiry, including but not limited to a single statewide toll-free telephone number, and including technologies for language translation and for communicating with people who are deaf or have hearing impairments, such as telecommunications devices for the deaf (TDD) or text telephone services (TTY), with flexibility to adapt the methods to changing and emerging technologies as appropriate;

(b) The operation of the hotline system, including the central record keeping and tracking of reports and inquiries statewide, and a requirement that the record keeping and tracking of reports and inquiries be accessible to all counties through the state's case management system;

(c) Rules governing the standards and steps for information and referral and how an inquiry is routed to the applicable entity responsible for responding to an inquiry;

(d) How an initial report to the hotline system is directly routed to the applicable entity responsible for accepting a report pursuant to section 19-3-307, C.R.S.;

(e) A formal process for a county department to opt to have the state department receive reports or inquiries on behalf of the county department after hours subject to a requirement that the board of county commissioners must officially approve the use of the hotline system on behalf of the county and such arrangement must be approved by the executive director;

(f) A process for a county department to opt to have another county department receive reports or inquiries on behalf of the county department after hours or on a short-term basis with notification of such arrangement to the executive director;

(g) Standardized training and certification standards for all staff prior to taking reports and inquiries;

(h) A consistent screening process with criteria and steps for the county department to follow in responding to a report or inquiry; and

(i) Rules establishing a consistent decision-making process with criteria and steps for the county department to follow when deciding how to act on a report or inquiry or when to take no action on a report or inquiry.

(5) The state department shall submit periodic reports to the appropriate legislative committee pursuant to the requirements of part 2 of article 7 of title 2, C.R.S., pertaining to the implementation or operation of the hotline system, the progress of implementing the hotline system, the outcomes from the operation of the hotline system, and the outcomes from the adoption of rules and practices for consistent screening, assessment, and decision-making for reports of known or suspected child abuse and neglect and for inquiries.






Article 5.3 - Emergency Assistance for Families With Children at Imminent Risk of Out-of-Home Placement Act

§ 26-5.3-101. Short title

This article shall be known and may be cited as the "Emergency Assistance for Families with Children at Imminent Risk of Out-of-Home Placement Act".



§ 26-5.3-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The state of Colorado recognizes its obligation to protect and provide for the children in Colorado's child welfare system;

(b) The children at imminent risk of being placed out of the home are likely to be placed out of the home immediately if intervention services are not made available to such children and their families;

(c) Community and home-based services are effective in helping to avoid the need to place children out of their homes and to reunite children with their families. However, alternatives to out-of-home placement are available only to a small percentage of children in the state due to insufficient statewide resources.

(d) Families with children at imminent risk of being placed out of the home are families in crisis and in need of emergency assistance to avoid such placement or to reunite families when an emergency has resulted in an out-of-home placement, which assistance includes, but is not limited to, intensive family preservation services and other services designed to maintain a child at home;

(e) Federal financial participation is available to provide emergency assistance to needy families with children in the form of intake, assessment, counseling, treatment, and other family preservation services that meet needs of the family which are attributable to the emergency or crisis situation;

(f) The provision of emergency assistance is likely to reduce the escalating state general fund costs of out-of-home placements, thereby making moneys available for other necessary children and family services or programs; and

(g) Because the child welfare system is a contributing factor to the state's expenditures, it is important to maximize moneys available to the state for child welfare needs by making service delivery systems family-focused, cost-efficient, and accessible statewide.

(2) The general assembly further finds and declares that it is therefore appropriate to authorize the implementation of an emergency assistance program for families with children at imminent risk of being placed out of the home. In addition, it is appropriate to develop a plan for the use of moneys saved as a result of providing emergency assistance to families.



§ 26-5.3-103. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(2) "At imminent risk of being placed out of the home" means that without intercession a child will be placed out of the home immediately.

(3) "Emergency assistance program" or "program" means the program for emergency assistance for families with children at imminent risk of out-of-home placement as authorized by this article.



§ 26-5.3-104. Emergency assistance for families with children at imminent risk of being placed out of the home

(1) The executive director of the state department is hereby authorized to include in the state temporary assistance for needy families plan the establishment and implementation of an emergency assistance program for families with children at imminent risk of being placed out of the home. The purpose of the program shall be to meet the needs of the family in crisis due to the imminent risk of out-of-home placement by providing emergency assistance in the form of intake, assessment, counseling, treatment, and other family preservation services that meet the needs of the family which are attributable to the emergency or crisis situation.

(2) Nothing in this article shall prevent the state department from complying with federal requirements for a program of emergency assistance in order for the state of Colorado to qualify for federal funds under the federal "Social Security Act" and to use such federal funds for families with children at imminent risk of immediate out-of-home placement and to reunite children with their families, within the limits of available appropriations.



§ 26-5.3-105. Eligibility requirements - period of eligibility - services available

(1) Families with children at imminent risk of out-of-home placement shall be eligible for emergency assistance. Assistance shall be available to or on behalf of a needy child under twenty-one years of age and any other member of the household in which the child lives if:

(a) Such child is living with any of the relatives described in section 26-2-103 (4)(a) in a place of residence maintained by the relative as the relative's own home;

(b) Such child is without resources immediately accessible to meet the child's needs; and

(c) The emergency assistance is necessary to avoid destitution or to provide living arrangements for the child in a home.

(2) Assistance shall be authorized for a family no more than once during a twelve-month period.

(3) Emergency assistance provided pursuant to this article shall be used for, but shall not be limited to, the following:

(a) Twenty-four-hour emergency shelter facilities or caretakers for children who must be removed from their homes in emergency situations;

(b) Counseling, including crisis counseling available by telephone twenty-four hours a day;

(c) Information referral;

(d) Intensive family preservation services;

(e) In-home supportive homemaker services;

(f) Services used to develop and implement a discrete case plan, as provided by the federal "Social Security Act";

(g) Day treatment services for children.



§ 26-5.3-106. State's savings - cash fund created - use of moneys in fund - plan required

(1) There is hereby created a family issues cash fund. Moneys shall be deposited in the fund as follows:

(a) Any savings to the general fund realized as a result of federal financial participation available to the state based on the implementation of the emergency assistance program authorized by section 26-5.3-104;

(b) Any federal funds earned by the expenditure of moneys deposited in the cash fund.

(c) Repealed.

(1.5) All moneys in the fund shall be subject to annual appropriation by the general assembly and shall be used for the purposes set forth in the plan for improving the child welfare system in the state, developed in accordance with subsection (2) of this section, for the implementation of the emergency assistance program established pursuant to section 26-5.3-104, and for the family resource center program established pursuant to section 26-18-104. Federal funds received by the state for the emergency assistance program shall be used only for such program and not for any other purpose. In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of moneys in the fund shall be credited to the general fund. It is the general assembly's intent that no additional state or county general fund moneys shall be used to finance the implementation of the plan established in accordance with subsection (2) of this section.

(2) The state department shall develop a strategic plan for improving the child welfare system in the state and for using the moneys in the family issues cash fund created in subsection (1) of this section. The plan shall specify the source of general fund savings deposited in the cash fund. The plan shall provide that the moneys in the fund shall, at a minimum, be used for the following purposes:

(a) Repealed.

(b) The provision of services aimed at reuniting families and avoiding out-of-home placements;

(c) The provision of support services and programs for children and families aimed at preventing out-of-home placements;

(d) The examination and assessment of the feasibility and effectiveness of alternative methods for the provision of services and placement procedures for homeless adolescents or adolescents who are at-risk of being placed out of the home;

(e) The development and implementation of county pilot programs for at-risk children and their families; and

(f) The provision of an expedited procedure for permanent placement of children five years of age or younger who have been placed out of the home.

(3) Repealed.






Article 5.5 - Family Preservation

§ 26-5.5-101. Short title

This article shall be known and may be cited as the "Colorado Family Preservation Act".



§ 26-5.5-102. Legislative declaration

(1) The general assembly finds and declares that:

(a) Maintaining a family structure to the greatest degree possible is one of the fundamental goals that all state agencies must observe, and the state's intervention in family dynamics should not exceed that which is necessary to rectify the cause for intervention;

(b) Out-of-home placement is often the most expensive and disruptive method of providing services to troubled families;

(c) It is becoming increasingly difficult to attract foster parents for the number of children placed out of the home;

(d) The principle of appropriate state intervention is a cornerstone of family preservation services. Such services, when properly targeted and administered, provide states with an opportunity to initiate the systemic reform of children, youth, and families public services by providing services that are family-focused, outcome-driven, and cost-efficient.

(e) Family preservation programs implemented in other states, such as the "homebuilder's" model in the state of Washington, have resulted in improved family-functioning rates. Placement prevention rates of up to eighty-eight percent have been reported in some of the thirty-one states that have initiated some form of a family preservation program.

(f) A statewide family preservation program may be financed to provide intensive services for families where a child is at risk of an out-of-home placement based on criteria established by the state board of human services and to provide phased-in services aimed at reunifying families where a child has been placed out of the home, where appropriate, by tapping into other available federal funds or through moneys realized from cost avoidance in prevention of placement;

(g) On the basis of the foregoing, it is appropriate to enact the provisions of this article providing for the implementation of a statewide family preservation program that provides for immediate intensive services for at-risk families and phased-in services aimed at reunifying families, where appropriate, when the targeted families for intensive or reunification services have been served.

(2) It is the general assembly's intent that the implementation and financing of the statewide family preservation program be consistent with applicable federal mandates, including any federal financial participation requirements, and that the implementation of the program not place this state at risk of losing federal funds received by the state for children, youth, and families services prior to the enactment of this article.



§ 26-5.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "At-risk family" means a family unit with a child who meets out-of-home placement criteria as established by the state board or who, without intervention, risks continued involvement with the child welfare system as established by the state board.

(1.5) Repealed.

(2) "Family preservation services" means services or assistance that focuses on family strengths and includes services that empower a family by providing alternative problem-solving techniques, child-rearing practices, responses to living situations that create stress upon the family, and resources that are available as support systems for the family. Family preservation services include, but are not limited to services and resources described in section 26-5.5-104.

(3) "Intensive services" means immediate, concentrated, and in-home crisis intervention by one or more family development specialists who assist a family in developing strengths to cope with family stress.



§ 26-5.5-104. Statewide family preservation program - creation - single state agency designated - program criteria established - available services - powers and duties of agencies - local oversight - feasibility report

(1) The executive directors of the departments of health care policy and financing and human services, through the promulgation of rules, may jointly develop, finance, and implement a statewide family preservation program, which program shall be fully implemented no later than July 1, 1996. The state department is hereby designated as the single state agency to administer the program in accordance with this article and applicable federal law.

(2) The program shall be implemented as follows:

(a) No later than January 1, 1996, services aimed at reunification of families shall, within available appropriations, be made available to appropriate families where a child has been placed out of the home;

(b) No later than July 1, 1996, family preservation services shall, within available appropriations, be available to serve appropriate families who are involved in, or who are at risk of being involved in, the child welfare, mental heath, and juvenile justice systems.

(3) Family preservation services shall, at a minimum, include the following:

(a) Screening to determine the appropriateness of providing family preservation services, including intensive services and reunification services, to a family;

(b) An assessment of the risk to a child and the needs of a child and the child's family, considering any special needs of a child and the cultural background of the family;

(c) Appropriate intervention to meet the assessed needs of the child and the child's family, taking into account the geographical location of the family and available resources in such locale;

(d) Referral to community services and support systems; and

(e) Follow-up care, where appropriate.

(4) (a) Intensive services shall be available for an at-risk family in the family home, as deemed necessary by the county department. Intensive services shall include, at a minimum:

(I) Family preservation services described in subsection (3) of this section; except that the screening of a family for intensive services shall occur within twenty-four hours after referral by the investigating or placement agency to decide the appropriateness of providing intensive services to the family where the child has been determined by the investigating or placement agency to be at imminent risk of out-of-home placement or at risk of continued involvement in the child welfare system;

(II) Crisis intervention, including in-home counseling, by a case manager or case worker, which intervention shall be available on a twenty-four-hour basis;

(III) Concentrated assistance in the development and enhancement of parenting skills, stress reduction, and problem-solving from a case manager or case worker; and

(IV) Individualized and group counseling.

(b) (Deleted by amendment, L. 2008, p. 11, § 2, effective August 5, 2008.)

(c) Intensive services shall be available to a family for a child who requires a more restrictive level of care but who may be maintained at a less restrictive out-of-home placement or in his or her own home with services for a period of time as determined by rule of the state department.

(5) The state department of human services and county departments of social services may seek the assistance of any public or private entity in carrying out the duties set forth in this article. In addition, the state department may contract with any public or private entity in providing the services described in this article. Priority shall be given to vendors who provide the most geographically and culturally relevant services.

(6) On and after July 1, 1994, the executive director of the state department shall annually evaluate the statewide family preservation program and shall determine the overall effectiveness and cost-efficiency of the program. Notwithstanding section 24-1-136 (11)(a)(I), on or before the first day of October of each year, the executive director of the state department shall report such findings and shall make recommended changes, including budgetary changes, to the program to the general assembly, the chief justice of the supreme court, and the governor. In evaluating the program, the executive director of the state department shall consider any recommendations made by the interagency family preservation commission in accordance with section 26-5.5-106. To the extent changes to the program may be made without requiring statutory amendment, the executive director may implement such changes, including changes recommended by the commission acting in accordance with subsection (7) of this section.

(7) The inter-agency family preservation commission, established pursuant to section 26-5.5-106, shall be responsible for providing oversight of the local implementation of the statewide family preservation program. In providing oversight, the commission shall, on and after July 1, 1994, annually evaluate the overall effectiveness and cost-efficiency of the program and shall make recommended changes to the executive director of the state department. The commission shall submit to the executive director of the state department a report of its findings on or before the first day of September of each year.



§ 26-5.5-105. Financing of family preservation program

The implementation of the statewide family preservation program shall be subject to the availability of federal financial participation for emergency assistance under Title IV-A of the federal "Social Security Act", other available federal funds, appropriations from the general assembly, and moneys realized from avoiding costs related to out-of-home placements. In addition, the executive director of the state department is hereby authorized to accept any grants, donations, gifts, or contributions from any other private or public entity.



§ 26-5.5-106. Family preservation commission - establishment or designation - duties

(1) The governing body of each county or city and county shall establish a family preservation commission for the county or city and county to carry out the duties described in subsection (2) of this section. The commission shall be interdisciplinary and multiagency in composition; except that such commission shall include at least two members from the public at large. The governing body may designate an existing board or group to act as the commission. A group of counties may agree to designate a regional commission to act collectively as the commission for all of such counties. A family preservation commission may be consolidated with other local advisory boards pursuant to section 24-1.7-103, C.R.S.

(2) It shall be the duty of each commission established or designated pursuant to subsection (1) of this section to hold periodic meetings and evaluate the family preservation program within the county or city and county, and to identify any recommended changes to such program. On and after July 1, 1994, the commission shall submit an annual report to the executive director of the state department. The report shall consist of an evaluation of the overall effectiveness and cost-efficiency of the program and any recommended changes to such program. The report shall be submitted on or before the first day of September of each year.






Article 5.7 - Homeless Youth

§ 26-5.7-101. Short title

This article shall be known and may be cited as the "Homeless Youth Act".



§ 26-5.7-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "County department" means the county, city and county, or district department of social services.

(2) (a) "Homeless youth" means a child or youth who is at least eleven years of age but is less than twenty-one years of age and who:

(I) Lacks a fixed, regular, and adequate nighttime residence; or

(II) Has a primary nighttime residence that is:

(A) A supervised, publicly or privately operated shelter designed to provide temporary living accommodations; or

(B) A public or private place not designed for, nor ordinarily used as, a regular sleeping accommodation for human beings.

(b) "Homeless youth" shall not include any individual imprisoned or otherwise detained pursuant to an act of congress or a state law.

(3) "Homeless youth shelter" means a facility that is licensed pursuant to section 26-6-104.

(3.5) "Licensed host family home" means a home that meets the requirements established by the state board by rule pursuant to section 26-6-106 (5).

(4) "Parent" means the legal custodian or guardian of the youth.

(5) "Youth" or "child" means any person who is at least eleven years of age but is less than twenty-one years of age.



§ 26-5.7-103. Family reconciliation services

(1) Out of moneys appropriated to the state department for family reconciliation services, the state department may elect to contract directly with private nonprofit organizations or entities for the provision of family intervention reconciliation services or pass the moneys to a county department electing to provide such services. In such circumstances, the county department may provide the family intervention reconciliation services directly or the county department may contract with private nonprofit organizations or entities for the provision of such services. The county may also contract with private nonprofit organizations or entities for the provision of voluntary alternative residences pursuant to sections 26-5.7-107 and 26-5.7-108.

(2) Any county department may elect to establish a program to provide services consistent with this article. If a county department so elects, it shall notify the state department of such action, and any homeless youth or any member of a family that is in conflict or is experiencing problems with a homeless youth may request family reconciliation services from the county department. Such services may be provided to alleviate personal or family situations that present a serious and imminent threat to the health, safety, or welfare of the youth or family and to maintain intact families wherever possible. Services shall be provided at the discretion of the county department, within the county department's available resources.

(3) Family reconciliation services that may be established shall be designed to develop skills and support within families to resolve problems related to homeless youth or family conflicts and may include, but are not limited to, referral services for suicide prevention, family preservation services, psychiatric or other medical care, or psychological, welfare, legal, educational, mediation, or other social services such as temporary shelter or independent living, as appropriate to the needs of the youth and the family. County departments that elect to provide family educational reconciliation services shall work in cooperation with school district boards of education providing educational services to homeless children in order to jointly develop educational programs for homeless youth consistent with section 22-33-103.5, C.R.S.



§ 26-5.7-104. Taking youth into custody - transporting to residence or child care facility or homeless youth shelter

(1) A law enforcement officer may take a youth into temporary custody without an order of the court under the following circumstances:

(a) If a law enforcement agency has been contacted by the youth's parent and informed that the youth is absent from parental custody without consent; or

(b) If an officer has reasonable cause to believe, considering the youth's age, the youth's location, and the time of day, that the youth is in circumstances that constitute a danger to the youth's safety.

(2) Law enforcement custody pursuant to this section shall not extend beyond the amount of time reasonably necessary to transport the youth to a destination authorized pursuant to subsection (4) of this section.

(3) Nothing in this section shall affect the authority of a law enforcement officer to take a youth into custody and follow the procedures established pursuant to article 2 or 3 of title 19, C.R.S.

(4) A law enforcement officer taking a youth into custody pursuant to this section shall inform the youth of the reason for such custody and shall comply with either of the following:

(a) The officer shall transport the youth to the home of the youth's parent. The officer releasing the youth into the custody of the youth's parent shall inform the parent of the reason for taking the youth into custody and shall inform the youth and the parent of the nature and location of any family reconciliation services available in their community.

(b) The officer shall take the youth to a licensed child care facility or to a licensed homeless youth shelter if:

(I) The youth evinces fear or distress at the prospect of being returned to the home of the youth's parent;

(II) It is not practical to transport the youth to the home of the youth's parent; or

(III) There is no parent available to accept custody of the youth.



§ 26-5.7-105. Child care facilities - homeless youth shelters - authority - duties

(1) Licensed child care facilities, licensed homeless youth shelters, and licensed host family homes may provide both crisis intervention services and alternative residential services to homeless youth.

(2) Any youth admitted to a licensed child care facility, licensed homeless youth shelter, or licensed host family home pursuant to this article and who is not returned to the home of the youth's parent or is not placed in a voluntary alternative residential placement pursuant to section 26-5.7-107 shall reside at a facility, shelter, or licensed host family home described in subsection (1) of this section for a period not to exceed twenty-one days from the time of intake except as otherwise provided in this article. A licensed child care facility, licensed homeless youth shelter, or a licensed host family home shall make a concerted effort to achieve a reconciliation of the family. If a reconciliation and voluntary return of the youth have not been achieved within forty-eight hours, excluding Saturdays, Sundays, and legal holidays, from the time of intake and the director of the facility or shelter, or other person in charge, does not consider it likely that reconciliation will be achieved within the twenty-one-day period, then the director of the facility or shelter, or other person in charge, shall provide the youth and the youth's parent with a statement identifying:

(a) The availability of counseling services;

(b) The availability of longer term residential arrangements; and

(c) The possibility of referral to the county department.

(3) The state department shall develop a written statement of the rights and counseling services set forth in subsection (2) of this section and shall distribute the statement to each law enforcement agency, licensed child care facility, licensed homeless youth shelter, and licensed host family home. Each law enforcement officer taking a youth into custody pursuant to this article shall provide the youth and the youth's parent with a copy of the statement. Each licensed child care facility, licensed homeless youth shelter, and licensed host family home shall provide each resident youth and the youth's parent with a copy of the statement.

(4) When a youth under fifteen years of age is admitted to a licensed child care facility, licensed homeless youth shelter, or licensed host family home, the director of the facility, shelter, or other person in charge shall notify the county department of the county of residence of the parents of the youth within seventy-two hours of the youth's admission.

(5) If the director of the facility, shelter, or other person in charge determines that a referral for additional services needs to be made, the director or other person in charge shall make the referral to the county of residence of the parents of the youth.

(6) A licensed foster care home approved as a licensed host family home shall not accept a homeless youth for placement under this section if there are any foster children currently placed in the home.

(7) If a youth who is at least eleven years of age but less than fifteen years of age has been served up to twenty-one days and returns again to the licensed child care facility, licensed homeless youth shelter, or licensed host family home after leaving the facility, shelter, or host home, the director of the licensed child care facility or licensed homeless youth shelter or other person in charge shall make a referral for services to the county of residence of the parents of the youth.



§ 26-5.7-106. Notification

(1) Any person who provides shelter to a youth without the consent of the youth's parent and after said person knows that the youth is away from the home of the youth's parent without permission shall notify the youth's parent or a law enforcement officer that the youth is being sheltered within twenty-four hours after shelter has been provided and after acquiring knowledge that the youth is away from the home of the youth's parent without permission.

(2) Upon admission of a youth to a licensed child care facility or licensed homeless youth shelter pursuant to this article, the facility or shelter shall:

(a) Immediately notify the youth's parent of the youth's whereabouts, physical and emotional condition, and the circumstances surrounding the youth's placement;

(b) Notify the youth's parent that it is the paramount concern of the facility or shelter to achieve a reconciliation between the parent and the youth, to reunify the family, and to inform the parent about the alternatives that are available;

(c) Arrange transportation for the youth to the residence of the youth's parent when the youth and the parent agree that the youth shall return to the home of the youth's parent. The parent shall reimburse the party who paid for the transportation costs to the extent of the parent's ability.

(d) Arrange transportation for the youth to an alternative residential placement facility when the youth and the youth's parent agree to such placement. The parent shall reimburse the appropriate person for transportation costs to the extent of the parent's ability.



§ 26-5.7-107. Voluntary alternative residence - parental agreement

(1) Any available family reconciliation services shall be provided to a youth and the youth's family when the youth voluntarily resides elsewhere than with the youth's parent. A youth and the youth's parent may enter into an agreement for a voluntary alternative residence out of the home. Any agreement for voluntary alternative residence shall be in writing signed by both the youth and the youth's parent and may include, but is not limited to, residence with a relative or other responsible adult, in a licensed child care facility, or in a licensed homeless youth shelter. Voluntary alternative residence may continue as long as there is agreement between the youth and the youth's parent.

(2) Agreements for voluntary alternative residence pursuant to subsection (1) of this section may include arrangements for payment to the party providing the residence for the youth or other responsibilities.

(3) A person assuming responsibility under the agreement for the provision of a residence for the youth shall have the authority to:

(a) Enroll the youth in the school district in which the voluntary alternative residence is located; and

(b) Authorize and obtain preventive medical and dental care and treatment for the youth.



§ 26-5.7-108. Voluntary alternative residence - lack of parental agreement

(1) If the youth and the youth's parent cannot agree on an initial voluntary alternative residence within twenty-one days after admission to the alternative out-of-home residence, a referral to the county department may be made.

(2) The licensed child care facility, licensed homeless youth shelter, or licensed host family home to which the youth has been admitted may arrange for the establishment of a supervised independent living arrangement or may arrange a voluntary residential agreement between the youth and a relative or other responsible adult, a licensed child care facility, a licensed homeless youth shelter, or a licensed host family home if the youth has been admitted to a licensed child care facility, licensed homeless youth shelter, or licensed host family home and:

(a) Twenty-one days have passed since admission;

(b) The youth's parent cannot be found after diligent effort by the facility or shelter to locate such parent, the youth's parent has failed to respond to a notice sent by the facility or shelter, or the youth's parent has renounced responsibility for the youth; and

(c) The youth has no suitable place to live other than the home of the youth's parent.

(3) A supervised independent living arrangement can only be established pursuant to subsection (2) of this section if:

(a) The youth has not been deemed to have a substance use disorder and is in need of treatment;

(b) The youth is not currently demonstrating behavior that poses a danger to the youth or others;

(c) The youth is not engaging in persistent high-risk behavior that renders the youth inappropriate for an independent living arrangement through a placement alternative commission plan pursuant to section 19-1-116, C.R.S., or foster care placement through the county department; and

(d) The youth has an ability and capacity to manage his or her own affairs, demonstrates emotional independence, and has the opportunity and ability to achieve financial independence through legitimate activities and life skills, including the following:

(I) Educational accomplishments or a plan for achieving educational goals;

(II) A vocational plan or goal; and

(III) An opportunity or ability to achieve adequate housing and living arrangements apart from the youth's parent, guardian, or custodian.

(4) (a) For the purposes of this article, a voluntary residential agreement shall not require the county department to assume custody of the youth or to exercise any parental power or control over the youth or require medical assistance under articles 4, 5, and 6 of title 25.5, C.R.S.

(b) A person assuming responsibility for the youth shall have the authority to:

(I) Enroll the youth in the school district in which the youth resides, pursuant to the voluntary residential agreement; and

(II) Authorize and obtain preventive medical and dental care and treatment for the youth.






Article 5.9 - Homeless Youth Services Act



Article 6 - Child Care Centers

Part 1 - Child Care Licensing

§ 26-6-101. Short title

This part 1 shall be known and may be cited as the "Child Care Licensing Act".



§ 26-6-101.4. Legislative declaration concerning the protections afforded by regulation

(1) The general assembly finds and declares that increasing numbers of children in Colorado are spending a significant portion of their day in care settings outside their own homes. In addition, some children are placed in facilities for residential care for their protection and well-being. The general assembly finds that regulation and licensing of child care facilities contribute to a safe and healthy environment for children. The provision of such environment affords benefits to children, their families, their communities, and the larger society. The general assembly acknowledges that there is a need to balance accessibility and quality of care when regulating child care facilities. It is the intent of the general assembly that those who regulate and those who are regulated work together to meet the needs of the children, their families, and the child care industry.

(2) In balancing the needs of children and their families with the needs of the child care industry, the general assembly also recognizes the financial demands with which the department of human services is faced in its attempt to ensure a safe and sanitary environment for those children of the state of Colorado who are in child care facilities. In an effort to reduce the risk to children outside their homes while recognizing the financial constraints placed upon the department, it is the intent of the general assembly that the limited resources available be focused primarily on those child care facilities that have demonstrated that children in their care may be at higher risk pursuant to section 26-6-107.



§ 26-6-102. Definitions

As used in this article 6, unless the context otherwise requires:

(1) "Affiliate of a licensee" means:

(a) Any person or entity that owns more than five percent of the ownership interest in the business operated by the licensee or the applicant for a license; or

(b) Any person who is directly responsible for the care and welfare of children served; or

(c) Any executive, officer, member of the governing board, or employee of a licensee; or

(d) A relative of a licensee, which relative provides care to children at the licensee's facility or is otherwise involved in the management or operations of the licensee's facility.

(2) "Application" means a declaration of intent to obtain or continue a license or certificate for a child care facility or a child placement agency.

(3) "Certificate" means a legal document granting permission to operate a foster care home or a kinship foster care home.

(4) "Certification" means the process by which the county department of social services or a child placement agency approves the operation of a foster care home.

(5) "Child care center" means a facility, by whatever name known, that is maintained for the whole or part of a day for the care of five or more children who are eighteen years of age or younger and who are not related to the owner, operator, or manager thereof, whether the facility is operated with or without compensation for such care and with or without stated educational purposes. The term includes, but is not limited to, facilities commonly known as day care centers, school-age child care centers, before and after school programs, nursery schools, kindergartens, preschools, day camps, summer camps, and centers for developmentally disabled children and those facilities that give twenty-four-hour care for children and includes those facilities for children under the age of six years with stated educational purposes operated in conjunction with a public, private, or parochial college or a private or parochial school; except that the term shall not apply to any kindergarten maintained in connection with a public, private, or parochial elementary school system of at least six grades or operated as a component of a school district's preschool program operated pursuant to article 28 of title 22, C.R.S. The term shall not include any facility licensed as a family child care home, a foster care home, or a specialized group facility that is licensed to provide care for three or more children pursuant to subsection (36) of this section, but that is providing care for three or fewer children who are determined to have a developmental disability by a community centered board or who are diagnosed with a serious emotional disturbance.

(6) "Child care provider", as used in section 26-6-119, means a licensee, or an affiliate of a licensee, when the licensee holds a license to operate a family child care home pursuant to this part 1.

(7) "Child placement agency" means any corporation, partnership, association, firm, agency, institution, or person unrelated to the child being placed, who places, who facilitates placement for a fee, or who arranges for placement, for care of any child under the age of eighteen years with any family, person, or institution. A child placement agency may place, facilitate placement, or arrange for the placement of a child for the purpose of adoption, treatment, or foster care. The natural parents or guardian of any child who places said child for care with any facility licensed as a "family child care home" or "child care center" as defined by this section shall not be deemed a child placement agency.

(8) (a) "Children's resident camp" means a facility operating for three or more consecutive twenty-four-hour days during one or more seasons of the year for the care of five or more children. The facility shall have as its purpose a group living experience offering education and recreational activities in an outdoor environment. The recreational experiences may occur at the permanent camp premises or on trips off the premises.

(b) A children's resident camp shall serve children who have completed kindergarten or are six years of age or older through children younger than nineteen years of age; except that a person nineteen years of age or twenty years of age may attend a children's resident camp if, within six months prior to attending the children's resident camp, he or she has attended or has graduated from high school.

(9) "Cradle care home" means a facility that is certified by a child placement agency for the care of a child, or children in the case of multiple-birth siblings, who is twelve months of age or younger, in a place of residence for the purpose of providing twenty-four-hour family care for six months or less in anticipation of a voluntary relinquishment of the child or children pursuant to article 5 of title 19, C.R.S., or while a county prepares an expedited permanency plan for an infant in its custody.

(10) (a) (I) "Day treatment center" means a facility that:

(A) Except as provided in subparagraph (II) of this paragraph (a), provides less than twenty-four-hour care for groups of five or more children who are three years of age or older, but less than twenty-one years of age; and

(B) Provides a structured program of various types of psycho-social and behavioral treatment to prevent or reduce the need for placement of the child out of the home or community.

(II) Nothing in this subsection (10) prohibits a day treatment center from allowing a person who reaches twenty-one years of age after the commencement of an academic year from attending an educational program at the day treatment center through the end of the semester in which the twenty-first birthday occurs or until the person completes the educational program, whichever comes first.

(b) "Day treatment center" shall not include special education programs operated by a public or private school system or programs that are licensed by other rules of the department for less than twenty-four-hour care of children, such as a child care center.

(11) "Department" or "state department" means the state department of human services.

(12) "Exempt family child care home provider" means a family child care home provider who is exempt from certain provisions of this part 1 pursuant to section 26-6-103 (1)(i).

(13) "Family child care home" means a facility for child care in a place of residence of a family or person for the purpose of providing less than twenty-four-hour care for children under the age of eighteen years who are not related to the head of such home. "Family child care home" may include infant-toddler child care homes, large child care homes, experienced provider child care homes, and such other types of family child care homes designated by rules of the state board pursuant to section 26-6-106 (2)(p), as the state board deems necessary and appropriate.

(14) "Foster care home" means a home that is certified by a county department or child placement agency pursuant to section 26-6-106.3 for child care in a place of residence of a family or person for the purpose of providing twenty-four-hour family foster care for a child under the age of twenty-one years. A foster care home may include foster care for a child who is unrelated to the head of the home or foster care provided through a kinship foster care home but does not include noncertified kinship care, as defined in section 19-1-103 (78.7), C.R.S. The term includes any foster care home receiving a child for regular twenty-four-hour care and any home receiving a child from any state-operated institution for child care or from any child placement agency, as defined in subsection (7) of this section. "Foster care home" also includes those homes licensed by the department of human services pursuant to section 26-6-104 that receive neither moneys from the counties nor children placed by the counties.

(15) "Guardian" means a person who is entrusted by law with the care of a child under eighteen years of age.

(16) "Guest child care facility" means a facility operated by a ski area, as that term is defined in section 33-44-103 (6), C.R.S., where children are cared for:

(a) While parents or persons in charge of such child are patronizing the ski area;

(b) Fewer than ten total hours per day;

(c) Fewer than ten consecutive days per year; and

(d) Fewer than forty-five days in a calendar year, with thirty or fewer of such forty-five days occurring in either the winter or summer months.

(17) "Homeless youth shelter" means a facility that, in addition to other services it may provide, provides services and mass temporary shelter for a period of three days or more to youths who are at least eleven years of age, or older, and who otherwise are homeless youth as that term is defined in section 26-5.7-102 (2).

(18) "ICON" means the computerized database of court records known as the integrated Colorado online network used by the state judicial department.

(19) "Kin", for purposes of a "kinship foster care home", may be a relative of the child, a person ascribed by the family as having a family-like relationship with the child, or a person that has a prior significant relationship with the child. These relationships take into account cultural values and continuity of significant relationships with the child.

(20) "Kindergarten" means any facility providing an educational program for children only for the year preceding their entrance to the first grade, whether such facility is called a kindergarten, nursery school, preschool, or any other name.

(21) "Kinship foster care home" means a foster care home that is certified by either a county department or licensed child placement agency pursuant to section 26-6-106.3 as having met the foster care certification requirements and where the foster care of the child is provided by kin. Kinship foster care providers are eligible for foster care reimbursement. A kinship foster care home provides twenty-four-hour foster care for a child or youth under the age of twenty-one years.

(22) "License" means a legal document issued pursuant to this part 1 granting permission to operate a child care facility or child placement agency. A license may be in the form of a provisional, probationary, permanent, or time-limited license.

(23) "Licensing" means, except as otherwise provided in subsection (14) of this section, the process by which the department approves a facility or agency for the purpose of conducting business as a child care facility or child placement agency.

(24) "Medical foster care" means a program of foster care that provides home-based care for medically fragile children and youth who would otherwise be confined to a hospital or institutional setting and includes, but is not limited to, the following:

(a) Infants impacted by prenatal drug and alcohol abuse;

(b) Children with developmental disabilities which require ongoing medical intervention;

(c) Children and youth diagnosed with acquired immune deficiency syndrome or human immunodeficiency virus;

(d) Children with a failure to thrive or other nutritional disorders; and

(e) Children dependent on technology such as respirators, tracheotomy tubes, or ventilators in order to survive.

(25) (a) "Negative licensing action" means a final agency action resulting in the denial of an application, the imposition of fines, or the suspension or revocation of a license issued pursuant to this part 1 or the demotion of such a license to a probationary license.

(b) For the purposes of this subsection (25), "final agency action" means the determination made by the department, after opportunity for hearing, to deny, suspend, revoke, or demote to probationary status a license issued pursuant to this part 1or an agreement between the department and the licensee concerning the demotion of such a license to a probationary license.

(26) (a) "Neighborhood youth organization" means a nonprofit organization that is designed to serve youth as young as six years of age and as old as eighteen years of age and that operates primarily during times of the day when school is not in session and provides research-based, age-appropriate, and character-building activities designed exclusively for the development of youth from six to eighteen years of age. These activities shall occur primarily in a facility leased or owned by the neighborhood youth organization. The activities shall occur in an environment in which youth have written parental or legal guardian consent to become a youth member of the neighborhood youth organization and to arrive at and depart from the primary location of the activity on their own accord, without supervision by a parent, legal guardian, or organization.

(b) A neighborhood youth organization shall not include faith-based centers, organizations or programs operated by state or city parks or special districts, or departments or facilities that are currently licensed as child care centers as defined in subsection (5) of this section.

(27) "Out-of-home placement provider consortium" means a group of service providers that are formally organized and managed to achieve the goals of the county, group of counties, or mental health agency contracting for additional services other than treatment-related or child maintenance services.

(28) "Person" means any corporation, partnership, association, firm, agency, institution, or individual.

(29) "Place of residence" means the place or abode where a person actually lives and provides child care.

(30) "Public services short-term child care facility" means a facility that is operated by or for a county department of social services or a court and that provides care for a child:

(a) While the child's parent or the person in charge of the child is conducting business with the county department of social services or participating in court proceedings;

(b) Fewer than ten total hours per day;

(c) Fewer than fifteen consecutive days per year; and

(d) Fewer than forty-five days in a calendar year.

(31) "Related" means any of the following relationships by blood, marriage, or adoption: Parent, grandparent, brother, sister, stepparent, stepbrother, stepsister, uncle, aunt, niece, nephew, or cousin.

(32) "Relative" means any of the following relationships by blood, marriage, or adoption: Parent, grandparent, son, daughter, grandson, granddaughter, brother, sister, stepparent, stepbrother, stepsister, stepson, stepdaughter, uncle, aunt, niece, nephew, or cousin.

(33) "Residential child care facility" means a facility licensed by the state department pursuant to this part 1 to provide twenty-four-hour group care and treatment for five or more children operated under private, public, or nonprofit sponsorship. "Residential child care facility" includes community-based residential child care facilities, shelter facilities, and therapeutic residential child care facilities as defined in rule by the state board, and psychiatric residential treatment facilities as defined in section 25.5-4-103 (19.5), C.R.S. A residential child care facility may be eligible for designation by the executive director of the state department pursuant to article 65 of title 27, C.R.S.

(34) "Routine medications", as used in section 26-6-119, means any prescribed oral, topical, or inhaled medication, or unit dose epinephrine, that is administered pursuant to section 26-6-119.

(35) "Secure residential treatment center" means a facility operated under private ownership that is licensed by the department pursuant to this part 1 to provide twenty-four-hour group care and treatment in a secure setting for five or more children or persons up to the age of twenty-one years over whom the juvenile court retains jurisdiction pursuant to section 19-2-104 (6), C.R.S., who are committed by a court pursuant to an adjudication of delinquency or pursuant to a determination of guilt of a delinquent act or having been convicted as an adult and sentenced for an act that would be a crime if committed in Colorado, or in the committing jurisdiction, to be placed in a secure facility.

(36) (a) "Specialized group facility" means a facility sponsored and supervised by a county department or a licensed child placement agency for the purpose of providing twenty-four-hour care for three or more children, but fewer than twelve children, whose special needs can best be met through the medium of a small group and who are:

(I) At least three years of age or older but less than eighteen years of age; or

(II) Less than twenty-one years of age and who are placed by court order prior to their eighteenth birthday.

(b) "Specialized group facility" includes specialized group homes and specialized group centers.

(37) "Substitute child care provider" means a person who provides temporary care for a child or children in a family child care home or homes in the absence of the licensed provider for more than fourteen days or one hundred twelve hours in any calendar year.

(38) "Supervisory employee" means for purposes of section 26-6-103.5:

(a) A person directly responsible for managing a guest child care facility and the employees of the facility; or

(b) A person directly responsible for managing a public services short-term child care facility and the employees of the facility.

(39) "Therapeutic foster care" means a program of foster care that incorporates treatment for the special physical, psychological, or emotional needs of a child placed with specially trained foster parents, but does not include medical foster care.

(40) "Treatment foster care" means a clinically effective alternative to residential treatment facilities that combines the treatment technologies typically associated with more restrictive settings with a nurturing and individualized family environment.

(41) "Youth member" means a youth who is six years of age through eighteen years of age whose parent or legal guardian has provided written consent for the youth to participate in the activities of a neighborhood youth organization and who pays the required dues of the neighborhood youth organization.



§ 26-6-103. Application of part - study - definitions - repeal

(1) This part 1 does not apply to:

(a) Special schools or classes operated primarily for religious instruction or for a single skill-building purpose;

(b) A child care facility which is approved, certified, or licensed by any other state agency, or by a federal government department or agency, which has standards for operation of the facility and inspects or monitors the facility;

(c) Facilities operated in connection with a church, shopping center, or business where children are cared for during short periods of time while parents, persons in charge of such children, or employees of the church, shopping center, or business whose children are being cared for at such location are attending church services at such location or shopping, patronizing, or working on the premises of any such business;

(d) Occasional care of children that has no apparent pattern and occurs with or without compensation;

(e) The care of a child by a person in his or her private residence when the parent, guardian, or other person having legal custody of such child gives his consent to such care and when the person giving such care is not regularly engaged in the business of giving such care;

(f) Juvenile courts;

(g) Repealed.

(h) Nursing homes which have children as residents.

(i) An individual who provides less than twenty-four-hour child care in a place of residence when one of the following conditions is met:

(I) (A) The children being cared for are related, as defined in sections 26-6-102 (31) and 26-6-102 (32), to the caregiver, are children who are related to each other from a single family that is unrelated to the caregiver, or a combination of such children; or

(B) There are no more than four children being cared for, with no more than two children under two years of age from multiple families, regardless of the children's relation to the caregiver.

(II) This subsection (1)(i) is repealed, effective September 1, 2020.

(2) For purposes of this section, "short periods of time" means fewer than three hours in any twenty-four-hour period.

(3) A facility that has received a negative licensing action as defined in section 26-6-102 (25) is prohibited from operating pursuant to subsection (1) of this section.

(4) Repealed.



§ 26-6-103.3. Application of part - substitute child care providers in family child care homes - rules

Substitute child care providers shall be subject only to the requirements of this section and shall be otherwise excluded from the requirements of this part 1. The state board shall promulgate rules for certification of substitute child care providers. At a minimum, the certification process shall require the substitute child care provider to demonstrate that he or she has appropriate training or certifications, including child safety and cardiopulmonary resuscitation training or certifications, to care for a child in the absence of the licensed child care provider in a family child care home. The rules of the state board shall require that each substitute child care provider, pursuant to section 26-6-107 (1)(a)(I)(C), pay for and submit to a fingerprint-based criminal history records check and a review of the records and reports of child abuse or neglect maintained by the state department to determine whether the substitute child care provider has been found to be responsible in a confirmed report of child abuse or neglect. The department shall not certify a substitute child care provider who is convicted of any of the crimes specified in section 26-6-104 (7) or who is found to be responsible in a confirmed report of child abuse or neglect. The state board shall establish by rule the circumstances under which a licensed family child care home shall be required to use a certified substitute child care provider in the family child care home during the licensed provider's absence and a procedure by which a licensed family child care home may verify that a person is certified to be a substitute child care provider pursuant to this section.



§ 26-6-103.5. Application of part - guest child care facilities - public services short-term child care facilities - definition

(1) Guest child care facilities and public services short-term child care facilities shall be subject only to the requirements of this section and shall otherwise be excluded from the requirements of this part 1. Each guest child care facility and each public services short-term child care facility shall post a notice in bold print and in plain view on the premises of the child care facility. The notice shall specify the telephone number and address of the appropriate division within the state department for investigating child care facility complaints and shall state that any complaint about the guest child care facility's or the public services short-term child care facility's compliance with these requirements should be directed to such division.

(2) A person or entity shall not operate a guest child care facility or a public services short-term child care facility unless the following requirements are met:

(a) The guest child care facility or public services short-term child care facility is inspected not less frequently than one time per year by the department of public health and environment, and it conforms to the sanitary standards prescribed by such department under the provisions of section 25-1.5-101 (1)(h), C.R.S.;

(b) The guest child care facility or public services short-term child care facility is inspected not less frequently than one time per year by the local fire department, and it conforms to the fire prevention and protection requirements of the local fire department in the locality of the facility, or in lieu thereof, the division of labor standards and statistics;

(c) The guest child care facility or public services short-term child care facility retains, on the premises at all times, the records of the inspections required by paragraphs (a) and (b) of this subsection (2) for the current calendar year and the immediately preceding calendar year;

(d) The guest child care facility or public services short-term child care facility retains, on the premises at all times, a record of children cared for over the course of the current calendar year and the immediately preceding calendar year;

(e) At least one supervisory employee, as that term is defined in section 26-6-102 (38), is on duty at the guest child care facility or public services short-term child care facility at all times when the facility is operating;

(f) (I) The guest child care facility or public services short-term child care facility requires all supervisory employees of the guest child care facility or public services short-term child care facility and applicants for supervisory employee positions at the guest child care facility or public services short-term child care facility to obtain a fingerprint-based criminal history check utilizing the Colorado bureau of investigation and, for supervisory employees hired on or after August 10, 2011, the federal bureau of investigation and requests the state department to ascertain whether the person being investigated has been convicted of any of the criminal offenses specified in section 26-6-104 (7)(a)(I) or whether the person has been determined to have a pattern of misdemeanor convictions as described in section 26-6-104 (7)(a)(I)(E) and the guest child care facility or public services short-term child care facility prohibits the hiring of any such person as a supervisory employee or terminates the employment of any such person as a supervisory employee upon confirmation of such a criminal history;

(II) (Deleted by amendment, L. 2011, (HB 11-1145), ch. 163, p. 560, § 1, effective August 10, 2011.)

(III) The guest child care facility or public services short-term child care facility requests the state department to access records and reports of child abuse or neglect to determine whether the supervisory employee or applicant for a supervisory employee position has been found to be responsible in a confirmed report of child abuse or neglect and the guest child care facility or public services short-term child care facility prohibits the hiring of any such person as a supervisory employee or terminates the employment of any such person as a supervisory employee. Information shall be made available pursuant to section 19-1-307 (2)(r), C.R.S., and rules promulgated by the state board pursuant to section 19-3-313.5 (4), C.R.S.

(IV) (A) The guest child care facility or public services short-term child care facility requests the state department to obtain a comparison search on the ICON system at the state judicial department with the name and date of birth information and any other available source of criminal history information that the state department determines is appropriate, whether or not the criminal history background check confirms a criminal history, in order to determine the crime or crimes, if any, for which the supervisory employee or applicant for a supervisory employee position was arrested or convicted and the disposition thereof; and

(B) The guest child care facility or public services short-term child care facility requests the state department to obtain such information concerning the supervisory employee or applicant for a supervisory employee position from any other recognized database, if any, that is accessible on a statewide basis as set forth by rules promulgated by the state board;

(g) (I) The guest child care facility or public services short-term child care facility requires all other employees of the guest child care facility or public services short-term child care facility to obtain a fingerprint-based criminal history check utilizing the Colorado bureau of investigation and, for employees hired on or after August 10, 2011, the federal bureau of investigation and requests the state department to ascertain whether the person being investigated has been convicted of any of the criminal offenses specified in section 26-6-104 (7)(a)(I) or whether the person has been determined to have a pattern of misdemeanor convictions as described in section 26-6-104 (7)(a)(I)(E) and the guest child care facility or public services short-term child care facility terminates the employment of any such person as an employee upon confirmation of such a criminal history;

(II) (Deleted by amendment, L. 2011, (HB 11-1145), ch. 163, p. 560, § 1, effective August 10, 2011.)

(III) The guest child care facility or public services short-term child care facility requests the state department to access records and reports of child abuse or neglect to determine whether the employee has been found to be responsible in a confirmed report of child abuse or neglect and the guest child care facility or public services short-term child care facility terminates the employment of any such person. Information shall be made available pursuant to section 19-1-307 (2)(r), C.R.S., and rules promulgated by the state board pursuant to section 19-3-313.5 (4), C.R.S.

(IV) (A) The guest child care facility or public services short-term child care facility requests the state department to obtain a comparison search on the ICON system at the state judicial department with the name and date of birth information and any other available source of criminal history information that the state department determines is appropriate, whether or not the criminal history background check confirms a criminal history, in order to determine the crime or crimes, if any, for which the employee was arrested or convicted and the disposition thereof; and

(B) The guest child care facility or public services short-term child care facility requests the state department to obtain such information concerning the employee from any other recognized database, if any, that is accessible on a statewide basis as set forth by rules promulgated by the state board; and

(h) The guest child care facility or public services short-term child care facility maintains the following employee-to-child ratios at all times when the facility is operating:

(I) One child care facility employee for every five children ages six weeks to eighteen months;

(II) One child care facility employee for every five children ages twelve months to thirty-six months;

(III) One child care facility employee for every seven children ages twenty-four months to thirty-six months;

(IV) One child care facility employee for every eight children ages two and one-half years to three years;

(V) One child care facility employee for every ten children ages three years to four years;

(VI) One child care facility employee for every twelve children ages four years to five years;

(VII) One child care facility employee for every fifteen children ages five years of age and older; and

(VIII) One child care facility employee for every ten children in a mixed age group, ages two and one-half years to six years.

(2.5) In addition to the requirements specified in subsection (2) of this section, a public services short-term child care facility shall ensure that at least one employee is on duty at the facility at all times when the facility is operating who holds a current department-approved first aid and safety certificate that includes certification in cardiopulmonary resuscitation training for all ages of children.

(3) (a) If the guest child care facility or public services short-term child care facility refuses to hire a supervisory employee or terminates the employment of a supervisory employee as a result of information disclosed in an investigation of the supervisory employee or applicant therefor pursuant to paragraph (f) of subsection (2) of this section, the guest child care facility or public services short-term child care facility shall not be subject to civil liability for such refusal to hire.

(b) If the guest child care facility or public services short-term child care facility terminates the employment of an employee as a result of the information disclosed in an investigation of the employee pursuant to paragraph (g) of subsection (2) of this section, the guest child care facility or public services short-term child care facility shall not be subject to civil liability for such termination of employment.

(4) A guest child care facility employee or supervisory employee applicant who has obtained a fingerprint-based criminal history check pursuant to paragraph (f) or (g) of subsection (2) of this section, or pursuant to subsection (5) of this section, shall not be required to obtain a new fingerprint-based criminal history check if he or she returns to a guest child care facility to work in subsequent seasons. The state department shall maintain the results of the initial background check and receive subsequent notification of activity on the record for the purpose of redetermining, if necessary, whether the employee or supervisory employee applicant has been convicted of any of the criminal offenses specified in section 26-6-104 (7)(a)(I), or whether the employee or supervisory employee applicant has a pattern of misdemeanor convictions as described in section 26-6-108 (8)(b), and the guest child care facility shall contact the state department for information concerning subsequent convictions, if any, prior to rehiring such employee.

(5) The requirements of paragraphs (f) and (g) of subsection (2) of this section shall not apply to those employees of guest child care facilities concerning whom criminal history background checks were conducted on or after July 1, 2001, and before July 1, 2002, for purposes of state child care licensure requirements.

(6) For purposes of this section, a "guest child care facility" does not include a ski school. For purposes of this section, "ski school" means a school located at the ski area in which the guest child care facility is located for purposes of teaching children how to ski or snowboard.

(7) The state department shall have the authority to receive, respond to, and investigate any complaint concerning compliance with the requirements set forth in this part 1 for a guest child care facility or a public services short-term child care facility.



§ 26-6-103.7. Application of part - neighborhood youth organizations - rules - licensing - duties and responsibilities - definitions

(1) Notwithstanding any provision of this part 1 to the contrary, a neighborhood youth organization that is not otherwise licensed to operate under this part 1 may obtain a neighborhood youth organization license pursuant to this section. A neighborhood youth organization that obtains a license pursuant to this section shall be subject only to the requirements of this section and shall otherwise be exempt from the requirements of this part 1.

(2) The state board shall promulgate rules to establish a neighborhood youth organization license, including but not limited to the fee required to apply for and obtain the license. The rules shall not concern staff-to-youth ratios.

(3) A neighborhood youth organization licensed pursuant to this section and operating in the state of Colorado shall have the following duties and responsibilities:

(a) To inform a parent or legal guardian of the requirements of this subsection (3) and to post a notice in bold print and in plain view on the premises of the facility in which the neighborhood youth organization operates that lists the following information:

(I) The requirements of this subsection (3); and

(II) The telephone number and address of the appropriate division within the state department for investigating complaints concerning a neighborhood youth organization, with the instruction that any complaint regarding the neighborhood youth organization's compliance with these requirements be directed to that division;

(b) Prior to admitting an interested youth member into the neighborhood youth organization, to require the youth member's parent or legal guardian to sign a statement authorizing the youth member to arrive and depart from the organization without supervision by a parent, legal guardian, or the organization;

(c) To establish a process to receive and resolve complaints from parents or legal guardians;

(d) To establish a process to report known or suspected child abuse or neglect to appropriate authorities pursuant to section 19-3-304, C.R.S.;

(e) To maintain, either at the neighborhood youth organization or at a central administrative facility, records for each youth member admitted into the neighborhood youth organization containing, at a minimum, the following information:

(I) The youth member's full name;

(II) The youth member's date of birth;

(III) The name, address, and telephone number of a parent or legal guardian of the youth member;

(IV) The name and telephone number of at least one emergency contact person for the youth member; and

(V) A parent's or legal guardian's written authorization for the youth member to attend the neighborhood youth organization;

(f) To require a youth member's parent or legal guardian to sign a statement authorizing the neighborhood youth organization to provide transportation prior to field trips or to and from the neighborhood youth organization; and

(g) To follow the requirements specified in subsection (4) of this section for a fingerprint-based or other criminal history record check of each employee and volunteer who works with or will work with youth members five or more days in a calendar month.

(4) A licensed neighborhood youth organization shall require all employees and volunteers who work directly with or will work directly with youth members five or more days in a calendar month to obtain, prior to employment, and every two years thereafter, one of the following:

(a) A fingerprint-based criminal history records check utilizing the Colorado bureau of investigation and request the state department to ascertain whether the person being investigated has been convicted of felony child abuse as specified in section 18-6-401, C.R.S., or a felony offense involving unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S. The neighborhood youth organization shall not hire a person as an employee or approve a person as a volunteer after confirmation of such a criminal history.

(b) A federal bureau of investigation fingerprint-based criminal history records check utilizing the Colorado bureau of investigation if the employee, volunteer, or applicant has resided in the state of Colorado less than two years. The neighborhood youth organization shall request the state department to ascertain whether the person being investigated has been convicted of felony child abuse as specified in section 18-6-401, C.R.S., or a felony offense involving unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S. The neighborhood youth organization shall not hire a person as an employee or approve a person as a volunteer after confirmation of such a criminal history.

(c) A comparison search by the state department on the ICON system of the state judicial department or a comparison search on any other database that is recognized on a statewide basis by using the name, date of birth, and social security number information that the state department determines is appropriate to determine whether the person being investigated has been convicted of felony child abuse as specified in section 18-6-401, C.R.S., or a felony offense involving unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S. The neighborhood youth organization shall not hire a person as an employee or approve a person as a volunteer after confirmation of such a criminal history.

(d) A separate background check by a private entity regulated as a consumer reporting agency pursuant to 15 U.S.C. sec. 1681 et seq. that shall disclose, at a minimum, sexual offenders and felony convictions and include a social security number trace, a national criminal file check, and a state or county criminal file search. The separate background check shall ascertain whether the person being investigated has been convicted of felony child abuse as specified in section 18-6-401, C.R.S., or a felony offense involving unlawful sexual behavior as defined in section 16-22-102 (9), C.R.S. The neighborhood youth organization shall not hire a person as an employee or approve a person as a volunteer after confirmation of such a criminal history.

(5) A person who visits or takes part in the activities of a licensed neighborhood youth organization but who is not required to obtain a criminal history record check pursuant to subsection (4) of this section shall at all times be under the supervision of an employee or volunteer who has been hired or approved after obtaining a criminal history record check pursuant to subsection (4) of this section.

(6) The governing board of each licensed neighborhood youth organization shall adopt minimum standards for operating the licensed neighborhood youth organization, including but not limited to standards concerning staff, staff training, health and safety, and mechanisms for assessing and enforcing the licensed neighborhood youth organization's compliance with the standards adopted.

(7) The state department shall have the authority to receive, respond to, and investigate any complaint concerning compliance with the requirements set forth in this section for a licensed neighborhood youth organization.

(8) A licensed neighborhood youth organization shall not be required to obtain or keep on file immunization records for youth members participating in the organization's activities.

(9) As used in this section, unless the context otherwise requires:

(a) "Employee" means a paid employee of a neighborhood youth organization who is eighteen years of age or older.

(b) "Volunteer" means a person who volunteers his or her assistance to a neighborhood youth organization and who is eighteen years of age or older.



§ 26-6-104. Licenses - out-of-state notices and consent - demonstration pilot program

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1) or elsewhere in this part 1, a person shall not operate an agency or facility defined in this part 1 without first being licensed by the state department to operate or maintain such agency or facility and paying the prescribed fee. Except as otherwise provided in paragraph (c) of this subsection (1), any license issued by the state department is permanent unless otherwise revoked or suspended pursuant to section 26-6-108.

(b) A person operating a foster care home is not required to obtain a license from the state department to operate the foster care home if the person holds a certificate issued pursuant to section 26-6-106.3 to operate the home from any county department or a child placement agency licensed under the provisions of this part 1. A certificate is considered a license for the purpose of this part 1, including but not limited to the investigation and criminal history background checks required under sections 26-6-106.3 and 26-6-107.

(c) (I) On and after July 1, 2002, and contingent upon the time lines for implementation of the computer "trails" enhancements, child placement agencies that certify foster care homes shall be licensed annually until the implementation of any risk-based schedule for the renewal of child placement agency licenses pursuant to subparagraph (II) of this paragraph (c). The state board shall promulgate rules specifying the procedural requirements associated with the renewal of such child placement agency licenses. Such rules shall include requirements that the state department conduct assessments of the child placement agency.

(II) (A) On and after January 1, 2004, and upon the functionality of the computer "trails" enhancements, the state department may implement a schedule for relicensing of child placement agencies that certify foster care homes that is based on risk factors such that child placement agencies with low risk factors shall renew their licenses less frequently than child placement agencies with higher risk factors.

(B) Prior to January 1, 2004, and contingent upon the time lines for implementation of the computer "trails" enhancements, the state department shall create classifications of child placement agency licenses that certify foster care homes that are based on risk factors as those factors are established by rule of the state board.

(d) Repealed.

(2) No person shall receive or accept a child under eighteen years of age for placement, or place any child either temporarily or permanently in a home, other than with persons related to the child, without first obtaining a license as a child placement agency from the department, and paying the fee prescribed therefor.

(2.5) (Deleted by amendment, L. 96, p. 254, § 5, effective July 1, 1996.)

(3) A provisional license for a period of six months may be issued once to an applicant for an original license, permitting the applicant to operate a family child care home, foster care home, or child care center if the applicant is temporarily unable to conform to all standards required under this part 1, upon proof by the applicant that the applicant is attempting to conform to such standards or to comply with any other requirements. The applicant has the right to appeal any standard that the applicant believes presents an undue hardship or has been applied too stringently by the department. Upon the filing of an appeal, the department shall proceed in the manner prescribed for licensee appeals in section 26-6-106 (3).

(4) The department shall not issue a license for a child care center, residential child care facility, or secure residential treatment center until the facilities to be operated or maintained by the applicant or licensee are approved by the department of public health and environment as conforming to the sanitary standards prescribed by the department under section 25-1.5-101 (1)(h), C.R.S., and unless the facilities conform to fire prevention and protection requirements of local fire departments in the locality of the facility or, in lieu thereof, of the division of labor standards and statistics.

(5) No person shall send or bring into this state any child for the purposes of foster care or adoption without sending notice of the pending placement and receiving the consent of the department or its designated agent to the placement. The notice shall contain:

(a) The name and the date and place of birth of the child;

(b) The identity and address or addresses of the parents or legal guardian;

(c) The identity and address of the person sending or bringing the child;

(d) The name and address of the person to or with which the sending person proposes to send, bring, or place the child;

(e) A full statement of the reasons for the proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(6) The state board of human services shall establish rules and regulations for the approval of foster care homes and child care centers that provide twenty-four-hour care of children between eighteen and twenty-one years of age for whom the county department is financially responsible and when placed in foster care by the county department.

(6.5) On and after July 1, 2005, and subject to designation as a qualified accrediting entity as required by the "Intercountry Adoption Act of 2000", 42 U.S.C. sec. 14901 et seq., the state department may license and accredit a child placement agency for purposes of providing adoption services for convention adoptions pursuant to the "Intercountry Adoption Act of 2000", 42 U.S.C. sec. 14901 et seq. The state board of human services may adopt rules consistent with federal law governing the procedures for adverse actions regarding accreditation, which procedures may vary from the procedures set forth in the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(7) (a) (I) The state department shall not issue a license to operate a family child care home, a foster care home, a child care center, a residential child care facility, a secure residential treatment center, or a child placement agency, and any license or certificate issued prior to August 7, 2006, shall be revoked or suspended, if the applicant for the license or certificate, an affiliate of the applicant, a person employed by the applicant, or a person who resides with the applicant at the facility has been convicted of:

(A) Child abuse, as specified in section 18-6-401, C.R.S.;

(B) A crime of violence, as defined in section 18-1.3-406, C.R.S.;

(C) Any offenses involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(D) Any felony, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.;

(D.5) Any felony involving physical assault, battery, or a drug-related offense within the five years preceding the date of application for a license or certificate;

(E) A pattern of misdemeanor convictions, as defined by rule of the state board, within the ten years immediately preceding the date of submission of the application;

(F) Any offense in any other state, the elements of which are substantially similar to the elements of any one of the offenses described in sub-subparagraphs (A) to (E) of this subparagraph (I).

(II) For purposes of this paragraph (a), "convicted" means a conviction by a jury or by a court and shall also include a deferred judgment and sentence agreement, a deferred prosecution agreement, a deferred adjudication agreement, an adjudication, and a plea of guilty or nolo contendere.

(b) The convictions identified in paragraph (a) of this subsection (7) shall be determined according to the records of the Colorado bureau of investigation, the ICON system at the state judicial department, or any other source, as set forth in section 26-6-107 (1)(a)(I.5). A certified copy of the judgment of a court of competent jurisdiction of such conviction, deferred judgment and sentence agreement, deferred prosecution agreement, or deferred adjudication agreement shall be prima facie evidence of such conviction or agreement. No license or certificate to operate a family child care home, a foster care home, a child care center, a residential child care facility, a secure residential child care facility, or a child placement agency shall be issued if the state department has a certified court order from another state indicating that the person applying for such a license or certificate has been convicted of child abuse or any unlawful sexual offense against a child under a law of any other state or the United States or the state department has a certified court order from another state that the person applying for the license or certificate has entered into a deferred judgment or deferred prosecution agreement in another state as to child abuse or any sexual offense against a child.

(7.5) No later than January 1, 2004, the state board shall promulgate rules that require all current and prospective employees of a county department who in their position have direct contact with any child in the process of being placed, or who has been placed, in foster care to submit a set of fingerprints for purposes of obtaining a fingerprint-based criminal history record check, unless the person has already submitted a set of fingerprints. The check shall be conducted in the same manner as provided in subsection (7) of this section and in section 26-6-107 (1)(a). The person's employment shall be conditional upon a satisfactory criminal background check and subject to the same grounds for denial or dismissal as set forth in subsection (7) of this section and in section 26-6-107 (1)(a). The costs for the fingerprint-based criminal history record check shall be borne by the applicant.

(8) The state department shall not issue a license to operate any agency or facility defined in this part 1 if the person applying for such license or an affiliate of the applicant, a person employed by the applicant, or a person who resides with the applicant at the facility:

(a) Has been determined to be insane or mentally incompetent by a court of competent jurisdiction and, should a court enter, pursuant to part 3 or part 4 of article 14 of title 15, C.R.S., or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency or insanity is of such a degree that the applicant is incapable of operating a family child care home, foster care home, child care center, or child placement agency, the record of such determination and entry of such order being conclusive evidence thereof.

(b) (Deleted by amendment, L. 2006, p. 725, § 3, effective August 7, 2006.)

(9) The state department is strongly encouraged to examine and report to the general assembly on the benefits of licensing any private, nonprofit child placement agency that is dedicated to serving the special needs of foster care children through services delivered by specialized foster care parents in conjunction with and supported by staff of the child placement agency. Such child placement agencies examined shall be able to:

(a) Offer the following services:

(I) Provision of educated, skilled, and experienced foster care parents;

(II) Social work support for the foster care child and foster care family;

(III) Twenty-four-hour, on-call availability;

(IV) Monthly foster care parent support group meetings;

(V) On-going educational and networking opportunities for any foster care family;

(VI) Individualized treatment plans developed through team collaboration;

(VII) Professional and family networking opportunities; and

(VIII) Respite support and reimbursement;

(b) Provide a form of specialized foster care including, but not limited to, the following types of care:

(I) (Deleted by amendment, L. 2003, p. 1874, § 3, effective May 22, 2003.)

(II) Medical foster care;

(III) Respite foster care;

(IV) (Deleted by amendment, L. 2003, p. 1874, § 3, effective May 22, 2003.)

(V) Therapeutic foster care;

(VI) Developmentally disabled foster care; and

(VII) Treatment foster care.



§ 26-6-104.5. Compliance with local government zoning regulations - notice to local governments - provisional licensure

(1) The department shall require any child care facility seeking licensure pursuant to section 26-6-104 to comply with any applicable zoning regulations of the municipality, city and county, or county where the facility is situated. Failure to comply with applicable zoning regulations shall constitute grounds for the denial of a license to a facility.

(2) The department shall assure that timely written notice is provided to the municipality, city and county, or county where a child care facility is situated, including the address of the facility and the population and number of persons to be served by the facility, when any of the following occurs:

(a) A person applies for a license to operate a child care facility pursuant to section 26-6-104;

(b) A license is granted to operate a child care facility pursuant to section 26-6-104; or

(c) A change is made in the license of a residential child care facility, specialized group facility, homeless youth shelter, or secure residential treatment center.

(d) (Deleted by amendment, L. 2006, p. 727, § 4, effective August 7, 2006.)

(3) Notwithstanding any other provision of law, in the event of a zoning or other delay or dispute between a child care facility and the municipality, city and county, or county where the facility is situated, the department may grant a provisional license to the facility for up to six months pending resolution of the delay or dispute.

(4) The provisions of this section shall not apply to any foster care home certified pursuant to this part 1 or to any specialized group facility that is licensed to provide care for three or more children pursuant to this part 1 but that is providing care for three or fewer children who are determined to have a developmental disability by a community centered board or who have a serious emotional disturbance.



§ 26-6-105. Fees - when original applications, reapplications, and renewals for licensure are required - creation of child care licensing cash fund

(1) (a) The state department is hereby authorized to establish, pursuant to rules promulgated by the state board, permanent, time-limited, and provisional license fees and fees for continuation or renewal, whichever is applicable, of a license for the following types of child care arrangements:

(I) Family child care homes, including any special type of family child care home designated by rules of the state board pursuant to section 26-6-106 (2)(p), but excluding homes certified by county departments or child placement agencies;

(II) Child care centers;

(III) Secure residential treatment centers;

(IV) Residential child care facilities;

(V) Child placement agencies;

(VI) Repealed.

(VII) Homeless youth shelters;

(VIII) Day treatment centers;

(IX) Specialized group facilities; and

(X) Children's resident camps.

(b) The state department may also establish fees pursuant to rules promulgated by the state board of human services for the following situations:

(I) Issuance of a duplicate license;

(II) Change of license due to an increase in licensing capacity or a change in the age of children served;

(III) Obtaining the criminal record of an applicant and any person living with or employed by the applicant, which may include costs associated with the taking of fingerprints;

(IV) Checking the records and reports of child abuse or neglect maintained by the state department for an owner, employee, or resident of a facility or agency or an applicant for a license to operate a facility or agency;

(V) Filing of appeals;

(VI) Duplication of licensing records for the public;

(VII) Duplication of licensing records in electronic format for the public;

(VIII) Accrediting a child placement agency for purposes of providing adoption services for convention adoptions pursuant to the "Intercountry Adoption Act of 2000", 42 U.S.C. sec. 14901 et seq.;

(IX) Insufficient funds payment and collection of overdue fees and fines; and

(X) Collection of fees for scanning of adoption records pursuant to section 19-5-307, C.R.S.

(c) The fees established pursuant to this subsection (1) shall not exceed the direct and indirect costs incurred by the department. The division involved in licensing child care facilities shall develop and implement an objective and systematic approach for setting, monitoring, and revising child care licensing fees by developing and using an ongoing method to track all direct and indirect costs associated with child care inspection licensing, developing a methodology to assess the relationship between licensing costs and fees, and annually reassessing costs and fees and reporting the results to the state board. In developing a fee schedule, the department should consider the licensed capacity of facilities and the time needed to license facilities.

(2) (a) The fees specified in subsection (1) of this section shall be paid when application is made for any license or when renewal of a child placement agency license is sought and shall not be subject to refund. Applications for licenses shall be required in the situations that are set forth in paragraph (b) of this subsection (2) and shall be made on forms prescribed by the state department. Each completed application shall set forth such information as required by the state department. All licenses shall continue in force until revoked, surrendered, or expired.

(b) (I) An original application and fee are required:

(A) When an individual, partnership, corporation, or association plans to open a child care center, children's resident camp, secure residential treatment center, residential child care facility, homeless youth shelter, day treatment center, specialized group facility, or child placement agency;

(B) When the child care center, children's resident camp, secure residential treatment center, residential child care facility, homeless youth shelter, day treatment center, or specialized group facility plans to move the center or facility to a different building at a different location;

(C) When the management or governing body of a child care center, children's resident camp, secure residential treatment center, residential child care facility, homeless youth shelter, day treatment center, specialized group facility, or child placement agency is acquired by a different individual, association, partnership, or corporation;

(C.5) When a change occurs in the operating entity of a child care center, children's resident camp, secure residential treatment center, residential child care facility, homeless youth shelter, day treatment center, specialized group facility, or child placement agency resulting in a new federal employee identification number; except that, if the reason for the issuance of a new federal employee identification number is solely due to a change in the corporate structure of the operating entity and either the management or governing body of the entity remains the same as originally licensed and the entity is operating in the same facility or facilities as originally licensed, the state department shall treat the entity's status as a renewal and assess the applicable renewal fee. Only newly hired employees shall be required to undergo criminal background checks as required in section 26-6-107.

(D) When a family or person plans to open a family child care home, including any special type of family child care home designated by rules of the state board pursuant to section 26-6-106 (2)(p), or foster care home;

(E) When a family or person who operates a family child care home, including any special type of family child care home designated by rules of the state board pursuant to section 26-6-106 (2)(p), or foster care home moves to a new residence.

(II) A reapplication and fee shall be required and received by the state department in the manner specified in rules promulgated by the state board. An individual, partnership, corporation, or association seeking to renew a child placement agency license shall submit a reapplication and fee to the state department as specified in rules promulgated by the state board.

(3) Nothing in this section shall prevent any city or city and county from imposing additional fees to those specified under this section.

(4) All fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the child care licensing cash fund, which is hereby created. The general assembly shall make annual appropriations from the child care licensing cash fund for expenditures incurred by the department in the performance of its duties under this part 1. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.



§ 26-6-105.5. Application forms - criminal sanctions for perjury

(1) (a) (I) All applications for the licensure of a child care facility or the certification of a foster care home pursuant to this part 1 shall include the notice to the applicant that is set forth in paragraph (b) of this subsection (1).

(II) Every application used in the state of Colorado for employment with a child care provider or facility shall include the notice to the applicant that is set forth in paragraph (b) of this subsection (1).

(b) Each application described in paragraph (a) of this subsection (1) shall contain the following notice to the applicant:

Any applicant who knowingly or willfully makes a false statement of any material fact or thing in this application is guilty of perjury in the second degree as defined in section 18-8-503, Colorado Revised Statutes, and, upon conviction thereof, shall be punished accordingly.

(2) Any person applying for the licensure of a child care facility or the certification of a foster care home pursuant to this part 1 or any person applying to work at such a facility as an employee who knowingly or willfully makes a false statement of any material fact or thing in the application is guilty of perjury in the second degree as defined in section 18-8-503, C.R.S., and, upon conviction thereof, shall be punished accordingly.

(3) Every application for certification or licensure as a foster care home shall provide notice to the applicant that the applicant may be subject to immediate revocation of certification or licensure or other negative licensing action as set forth in this section, section 26-6-107.7, and as described by rule of the state board.



§ 26-6-105.7. Applications - materials waivers - appeals - rules

(1) A child care center that is subject to the licensing requirements of this part 1 is also subject to the provisions of this section.

(2) (a) The department shall make available to licensed child care centers and include with every application form for licensure information concerning the manner in which a child care center may apply for a waiver to use certain materials in its program and curriculum. The waiver request shall be included in a center's application for licensure or, in the case of a licensed child care center, may be submitted at any time.

(b) A child care center seeking a waiver for the use of certain materials shall adopt a policy that:

(I) Ensures that instructors in the child care center are trained in the use of the materials in a way that provides reasonable safety provisions for use by children; and

(II) Requires parental notification of the use of the materials in the child care center and the potential safety risks associated with the materials. The policy shall require the child care center to obtain signed parental consent forms acknowledging awareness of the risks in using the materials in the child care center.

(3) If a licensed child care center receives notice of a violation pursuant to this part 1, information concerning the waiver and appeal process described in this section shall be included in the notification to the child care center.

(4) The state board shall promulgate rules for the implementation of this section, including:

(a) The requirements for the granting of a waiver request, which requirements shall include that the department make a decision on the waiver request and notify the child care center of its decision no later than sixty calendar days after receipt of the request;

(b) The requirements for the denial of a waiver request, which requirements shall include that the department make a decision on the waiver request and notify the child care center of its decision no later than sixty calendar days after receipt of the request;

(c) The process by which a child care center may appeal a denial of a waiver request, which process shall include, but need not be limited to:

(I) That upon the receipt of a denial of a waiver request, a child care center has up to forty-five calendar days to appeal the denial decision to the department;

(II) That the department shall act upon the appeal within forty-five calendar days;

(III) That the department shall provide notice of its decision on the appeal within ten calendar days after its decision to the appealing child care center; and

(IV) That the appealing child care center has the right to meet in person with department personnel concerning the appeal, but that the entire appeals process shall last no more than one hundred calendar days after the date of the notice of denial of the waiver request.

(5) Whenever practicable, the department shall use the same inspector for:

(a) Multiple visits to a single child care center seeking a waiver pursuant to this section; or

(b) Multiple visits to two or more individually licensed child care centers that are wholly owned, operated, and controlled by a common ownership group.

(6) The department shall not post a denial of a waiver made pursuant to this section on its website until the appeal is final.



§ 26-6-106. Standards for facilities and agencies - rules

(1) (a) The department shall prescribe and publish standards for licensing. Such standards shall be applicable to the various types of facilities and agencies for child care regulated and licensed by this part 1; except that the department shall prescribe and publish separate standards for the licensing of child placement agencies operating for the purpose of adoptive placement and adoption-related services. The department shall seek the advice and assistance of persons representative of the various types of child care facilities and agencies in establishing such standards. Such standards shall be established by rules promulgated by the state board of human services and shall be issued and published only in conformity with the provisions and procedures specified in article 4 of title 24, C.R.S., and shall become effective only as provided in said article.

(b) (Deleted by amendment, L. 96, p. 258, § 7, effective July 1, 1996.)

(2) Standards prescribed by such rules are restricted to:

(a) The operation and conduct of the facility or agency and the responsibility it assumes for child care;

(b) The character, suitability, and qualifications of the applicant for a license and of other persons directly responsible for the care and welfare of children served, including whether an affiliate of the licensee has ever been the subject of a negative licensing action;

(c) The general financial ability and competence of the applicant for a license to provide necessary care for children and to maintain prescribed standards;

(d) The number of individuals or staff required to insure adequate supervision and care of children served;

(e) The appropriateness, safety, cleanliness, and general adequacy of the premises, including maintenance of adequate fire protection and prevention and health standards in conformance with state laws and municipal ordinances, to provide for the physical comfort, care, well-being, and safety of children served;

(f) Keeping of records for food, clothing, equipment, and individual supplies;

(g) Provisions to safeguard the legal rights of children served;

(h) Maintenance of records pertaining to the admission, progress, health, and discharge of children;

(i) Filing of reports with the department;

(j) Discipline of children;

(k) Standards for the short-term confinement of a child in defined emergency situations. An emergency situation means any situation where the child is determined to be a danger to himself or others and to be beyond control, all other reasonable means to calm the child have failed, and the child's welfare or the welfare of those around the child demand that the child be confined for a period not to exceed two hours. Standards for such short-term confinement shall include:

(I) Definition of emergency purposes for the short-term confinement in accordance with this paragraph (k);

(II) Duration and frequency of the confinement;

(III) Facility staff requirements;

(IV) Criteria for the short-term placement of a child in the short-term confinement room;

(V) Documentation and review of the confinement;

(VI) Review and biannual inspection by the department of the short-term confinement facility;

(VII) Physical requirements for the short-term confinement room;

(VIII) Certification or approval from the department prior to the establishment of the short-term confinement room;

(IX) A neutral fact finder to determine if the child's situation merits short-term confinement;

(X) At a minimum, a fifteen minute checking and review by staff of a child placed in short-term confinement;

(XI) Review by staff of any confinement subsequent to each period of such confinement;

(XII) Daily review of the use of the short-term confinement rooms; and

(XIII) Revocation or suspension of licensure for failure to comply with the standards set forth in this paragraph (k).

(l) Standards for security in secure residential treatment centers and residential child care facilities provided through the physical environment and staffing. Such standards shall include, but not be limited to, the following:

(I) Locked doors;

(II) Fencing;

(III) The staff requirements to ensure security;

(IV) Inspections;

(V) Physical requirements for program space and for secure sleeping of the residents in the secure residential treatment center or residential child care facility;

(VI) Other security considerations that are necessary to protect the residents of the secure residential treatment center or residential child care facility or the public.

(m) Standards for the appropriateness, safety, and adequacy of transportation services of children to and from child care centers;

(n) Except as provided for in paragraph (n.5) of this subsection (2), provisions that ensure that family child care homes, foster care homes, and child care centers verify, in accordance with part 9 of article 4 of title 25, C.R.S.,that each child has received appropriate immunizations against contagious diseases as follows:

(I) Children up to twenty-four months of age shall be required to be immunized in accordance with the "Infant Immunization Act", part 17 of article 4 of title 25, C.R.S.;

(II) Children over twenty-four months of age shall be required to be immunized in accordance with part 9 of article 4 of title 25, C.R.S.;

(n.5) Provisions that allow any child care center that allows any child to enroll and attend the center on a short-term basis of up to fifteen days in a fifteen-consecutive-day period, no more than twice in a calendar year, with each fifteen-consecutive-day period separated by at least sixty days, to do so without obtaining verification of immunization for that child, as provided for in section 25-4-902, C.R.S. Any child care center that chooses to allow children to enroll and attend on a short-term basis pursuant to the provisions of this paragraph (n.5) shall provide notification to all parents that the child care center allows children to enroll and attend on a short-term basis without obtaining proof of immunization.

(o) Standards for adoption agencies that may include but need not be limited to:

(I) Specific criteria and minimum credentials, qualifications, training, and education of staff necessary for each of the types of adoption for which an applicant may seek to be licensed, including but not limited to:

(A) Traditional adoptions with adopting parents who are unknown;

(B) Family adoptions, including stepparent and grandparent adoptions;

(C) Interstate adoptions;

(D) International adoptions;

(E) Identified or designated adoptions; and

(F) Special needs adoptions;

(II) The continuing education requirements necessary to maintain the adoption agency's license, taking into account the type and specialty of such agency's license;

(III) The operation and conduct of the agency and the responsibility it assumes in adoption cases;

(IV) The character, suitability, and qualifications of the applicant for a license and for all direct service staff employed or contracted with by the agency;

(V) The general financial ability and competence of the applicant for license, either original or renewal, to provide necessary services for the adoption of children and to maintain prescribed standards;

(VI) Proper maintenance of records; and

(VII) Provisions to safeguard the legal rights of children served;

(p) Rules governing different types of family child care homes, as that term is defined in section 26-6-102 (13), as well as any other types of family child care homes that may by necessity be established by rule of the state board;

(q) (I) Standards for the training of foster care parents, which shall include, at a minimum:

(A) Twenty-seven hours of initial training, consisting of at least twelve hours of training prior to the placement of a child and completion of the remaining training within three months after such placement;

(B) Twenty hours per year of continuing training for foster care parents;

(C) In addition to the hours described in sub-subparagraph (B) of this subparagraph (I), twelve hours per year for foster care parents providing therapeutic foster care; and

(D) Training concerning individualized education programs as defined in section 22-20-103 (15), C.R.S. The departments of human services and education shall ensure coordination between local county departments of human or social services and local school districts or administrative units to make such training available upon the request of a foster parent.

(II) The training described in subparagraph (I) of this paragraph (q) may include, but shall not be limited to, in-home training.

(III) The department shall consult with county departments and child placement agencies in prescribing such standards in order to insure a more uniform application throughout the state.

(IV) The hours of training prior to the placement of a child that is described in sub-subparagraph (A) of subparagraph (I) of this paragraph (q) may be completed within four months after such placement if such placement was an emergency placement, as such term shall be defined by rule of the state board.

(r) Initial and ongoing training of providers of foster care services in facilities licensed and certified pursuant to this part 1, including orientation and prelicensing training for child placement agency staff;

(s) Standards for the training of providers of cradle care home services that shall be substantially similar to the training required of adoptive parents prior to adopting an infant, including ongoing training hours appropriate to the services provided.

(3) Any applicant or person licensed to operate a child care facility or agency under the provisions of this part 1 has the right to appeal any standard that, in his or her opinion, works an undue hardship or when, in his or her opinion, a standard has been too stringently applied by representatives of the department. The department shall designate a panel of persons representing various state and local governmental agencies with an interest in and concern for children to hear such appeal and to make recommendations to the department. The membership of the appeals review panel shall include, but need not be limited to, a representative from child care providers, a representative from a local early childhood council or local child care resource and referral agency, a state-level early childhood representative with early care and education expertise, and a parent representative. All members to the appeals review panel shall be appointed by the executive director or his or her designee and shall serve terms of no more than three years. Representatives to the appeals review panel may serve successive terms.

(4) The state board may promulgate rules to regulate the operation of out-of-home placement provider consortia. The regulation shall not include licensure of out-of-home placement provider consortia.

(5) The state board shall promulgate rules to define the requirements for licensure for a licensed host family home serving homeless youth pursuant to the "Homeless Youth Act", article 5.7 of this title.

(6) (a) A county director of social services, or his or her designee, may approve, at his or her discretion, a waiver of non-safety licensing standards for kinship foster care. A waiver may only be approved if:

(I) It concerns non-safety licensing standards, as set forth by rule of the state board pursuant to paragraph (d) of this subsection (6);

(II) The safety and well-being of the child or children receiving care is not compromised; and

(III) The waiver request is in writing.

(b) In addition to an approved waiver of non-safety licensing standards, a county director of social services, or his or her designee, may limit or restrict a license issued to a kinship foster care entity or require that entity to enter into a compliance agreement to ensure the safety and well-being of the child or children in that entity's care.

(c) A kinship foster care entity may not appeal a denial of a waiver requested pursuant to paragraph (a) of this subsection (6).

(d) The state board shall promulgate rules concerning the waiver of non-safety licensing standards for kinship foster care. The rules shall include, but need not be limited to, a listing of non-safety licensing standards that may not be waived and circumstances in which waivers do not apply. The state board shall also define by rule the meaning of "kinship foster care" for the purposes of this subsection (6).



§ 26-6-106.1. Administration or monitoring of medications to persons - residential child care facilities

The executive director has the power to direct the administration or monitoring of medications to persons in facilities pursuant to section 25-1.5-301 (2)(e), C.R.S.



§ 26-6-106.3. Certification and annual recertification of foster care homes by county departments and licensed child placement agencies - background and reference check requirements - definitions

(1) This section applies to foster care homes, including kinship foster care homes, certified by county departments or licensed child placement agencies. Except as otherwise provided in subsection (4) of this section, this section does not apply to foster care homes that are licensed by the state department pursuant to the requirements of section 26-6-104 and that do not receive moneys from the counties or children placed by the counties. A foster care home licensed by the state department must undergo all of the background checks and requirements set forth in section 26-6-104 or as otherwise stated in this part 1.

(2) A person operating a foster care home shall obtain a certificate to operate the home from a county department or a child placement agency licensed under the provisions of this part 1. A certificate is considered a license for the purpose of this part 1, including but not limited to the investigation and criminal history background checks required under this section and section 26-6-107. Each certificate must be in the form prescribed and provided by the state department, certify that the person operating the foster care home is a suitable person to operate a foster care home or provide care for a child, and contain any other information as the state department requires. A child placement agency issuing or renewing any such certificate shall notify the state department about the certification in a method and time frame as set by rule adopted by the state board.

(3) A foster care home, when certified by a county department or child placement agency, may receive for care a child from a source other than the certifying county department or child placement agency upon the written consent and approval of the certifying county department or child placement agency.

(4) A county department or licensed child placement agency may certify a facility as a foster care home that is also licensed as a family child care home by the state department so long as the licensure and certification are provided by two separate licensing entities.

(5) Prior to issuing a certificate or a recertification to an applicant to operate a foster care home, a county department or a child placement agency licensed under the provisions of this part 1 shall conduct the following background checks for the applicant for a certificate, a person employed by the applicant, or a person who resides at the facility or the home:

(a) A fingerprint-based criminal history record check through the Colorado bureau of investigation and the federal bureau of investigation to determine if the applicant, employee, or a person who resides at the facility or the home has been convicted of:

(I) Child abuse, as specified in section 18-6-401, C.R.S.;

(II) A crime of violence, as defined in section 18-1.3-406, C.R.S.;

(III) An offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(IV) A felony, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.;

(V) A felony involving physical assault, battery, or a drug-related offense within the five years preceding the date of application for a certificate;

(VI) A pattern of misdemeanor convictions, as defined by rule of the state board, within the ten years immediately preceding the date of submission of the application; or

(VII) Any offense in any other state, the elements of which are substantially similar to the elements of any one of the offenses described in subparagraphs (I) to (VI) of this paragraph (a);

(b) A check of the ICON system at the state judicial department to determine the status or disposition of any criminal charges brought against the applicant, employee, or a person who resides at the facility or the home that were identified by the fingerprint-based criminal history record check through the Colorado bureau of investigation and the federal bureau of investigation;

(c) A check of the state department's automated database for information to determine if the person, employee, or person who resides at the facility or the home has been identified as having a finding of child abuse or neglect and whether such finding has been determined to present an unsafe placement for a child; and

(d) A check against the state's sex offender registry and against the national sex offender public registry operated by the United States department of justice that checks names and addresses in the registries and the interactive database system for Colorado to determine if the applicant, employee, or person who resides at the facility or the home is a registered sex offender.

(6) A county department or a child placement agency licensed under the provisions of this part 1 shall not issue a certificate to operate, or a recertification to operate, a foster care home and shall revoke or suspend a certificate if the applicant for the certificate, a person employed by the applicant, or a person who resides at the facility or home:

(a) Has been convicted of any of the crimes listed in paragraph (a) of subsection (5) of this section as verified through fingerprint-based criminal history record checks and a check of the ICON system at the state judicial department;

(b) Has been identified as having a finding of child abuse or neglect through a check of the state department's automated database and such finding has been determined to present an unsafe placement for a child;

(c) Is a registered sex offender in the sex offender registry created pursuant to section 16-22-110, C.R.S., or is a registered sex offender in another state as determined by a check of the national sex offender public registry operated by the United States department of justice; except that this provision does not apply to an adult resident who has been placed in the foster care facility or home for treatment under an adult child waiver. The sex offender registry checks must check the known names and addresses of the applicant, employee, or a person who resides at the facility or the home in the interactive database system for Colorado and in the national sex offender public registry against all of the registrants' known names and addresses.

(7) For purposes of this section, "convicted" means a conviction by a jury or by a court and includes a deferred judgment and sentence agreement, a deferred prosecution agreement, a deferred adjudication agreement, an adjudication, or a plea of guilty or nolo contendere; except that this does not apply to a diversion or deferral or plea for a juvenile who participated in diversion, as defined in section 19-1-103 (44), C.R.S., and does not apply to a diversion or deferral or plea for a person who participated in and successfully completed the child abuse and child neglect diversion program as described in section 19-3-310, C.R.S.

(8) (a) The convictions identified in paragraph (a) of subsection (5) of this section and paragraph (a) of subsection (6) of this section must be determined according to the records of the Colorado bureau of investigation or the federal bureau of investigation and the ICON system at the state judicial department. The screening request in Colorado shall be made pursuant to section 19-1-307 (2)(k.5), C.R.S., rules promulgated by the state board pursuant to section 19-3-313.5, C.R.S., and 42 U.S.C. sec. 671 (a)(2). A certified copy of the judgment of a court of competent jurisdiction of the conviction, deferred judgment and sentence agreement, deferred prosecution agreement, or deferred adjudication agreement is prima facie evidence of a conviction or agreement.

(b) The county department or child placement agency must not issue a certificate to operate a foster care home or a kinship foster care home if the state department or the county department has a certified court order from another state indicating that the person applying for the certificate:

(I) Has been convicted of child abuse or any unlawful sexual offense against a child under a law of any other state or the United States, the elements of which are substantially similar to the elements of any of the offenses described in subparagraphs (I) to (VI) of paragraph (a) of subsection (5) of this section; or

(II) Has entered into a deferred judgment or deferred prosecution agreement in another state as to child abuse or any sexual offense against a child, the elements of which are substantially similar to the elements of any of the offenses described in subparagraphs (I) to (VI) of paragraph (a) of subsection (5) of this section.

(9) Notwithstanding any other provision of this part 1, a person shall not operate a foster care home that is certified by a county department or by a child placement agency if he or she is a relative of any employee of the child welfare division or unit of the county department certifying the foster care home or a relative of any owner, officer, executive, member of the governing board, or employee of the child placement agency certifying the foster care home. If the person files an application with a county department or a child placement agency that would violate the provisions of this subsection (9) by certifying the foster care home, the county department or child placement agency shall refer the application to another county department or to a child placement agency. Unless otherwise prohibited, the county department or child placement agency to which the application was referred may certify and supervise a foster care home operated by the person. The county department that referred the application may place a child in the county-certified foster care home upon written agreement of the two county departments.

(10) Notwithstanding any other provision of this part 1, an owner; officer; executive; member of the governing board; employee of a child placement agency licensed pursuant to this part 1; or any relative of said owner, officer, executive, member, or employee shall not hold a beneficial interest in any property operated or intended to be operated as a foster care home, when the property is certified by the child placement agency as a foster care home.

(11) A county department or licensed child placement agency may issue a one-time provisional certificate for a period of six months to an applicant for an original certificate that permits the applicant to operate a foster care home if the applicant is temporarily unable to conform to all standards required under this part 1 upon proof by the applicant that he or she is attempting to conform to such standards or to comply with any other requirements. The applicant has a right to appeal to the state department any standard that the applicant believes presents an undue hardship or has been applied too stringently by the county department or licensed child placement agency. Upon the filing of an appeal, the state department shall proceed in the manner prescribed for licensee appeals in section 26-6-106 (3).



§ 26-6-106.5. Foster care - kinship care - rules applying generally - rule-making

(1) No later than January 1, 2016, the state board shall promulgate rules that apply to foster care generally, regardless of whether the foster care is provided by a foster care home certified by a county department or by a child placement agency, and to kinship care, including kinship foster care. The state board shall develop the rules in consultation with the state department, county departments, child placement agencies, and others with expertise in the development of rules regarding foster care.

(2) At a minimum, the rules described in subsection (1) of this section must include the following:

(a) Using the state department's automated database, the procedures for notifying all county departments and child placement agencies that place children in foster care when the state department has identified a confirmed report of child abuse or neglect, as defined in section 19-1-103 (27), C.R.S., that involves a foster care home, as well as the suspension of any further placements in the foster care home until the investigation is concluded;

(b) The immediate notification of a child's guardian ad litem upon the child's placement in a foster care home, and the provision of the guardian ad litem's contact information to the foster parents;

(c) A requirement that all county departments and all child placement agencies that place children in foster care conduct and document that all of the background checks specified in section 26-6-106.3 (5) and (6) have been completed for any person applying to provide foster care, any person employed by the applicant to work in a foster care facility, and any adult resident of the foster care home prior to placing a child in foster care with that person;

(d) A list of actions a county department or child placement agency must take if a disqualifying factor is found during any of the background checks specified in section 26-6-106.3 (5) and (6) and section 19-3-406 (4) and (4.5), C.R.S.;

(e) A list of sanctions the state department may place upon a county department or child placement agency if the required background checks for foster care homes are not completed or documented, including fines or disciplinary actions;

(f) Requirements that foster care homes must be recertified annually, including rules setting forth the procedural requirements associated with certification and recertification. The rules must include requirements that the certifying entity shall perform an on-site visit to each foster care home applying for certification or recertification and must require inspections of the entire premises of the foster care home, including sleeping areas, as well as other assessments of the foster care home. Only one county department or child placement agency shall certify a foster care home at any one time. The rules must also specify a time frame for notification and the method for a child placement agency issuing or renewing a certificate to operate a foster care home to notify the state department about any certification.

(g) Rules that govern the health assessment of foster care parents by a licensed health care professional that require a written evaluation of the person's physical and mental ability to care for foster children. If, in the opinion of the licensed health care professional or the assessment worker, an emotional or psychological condition exists that would have a negative impact on the care of foster children, the issuance of a certificate shall be conditioned upon the satisfactory report of a licensed mental health practitioner.

(h) The communication requirements that must be followed between two entities that license and certify the same facility as a foster care home and as a family child care home as set forth in section 26-6-106.3 (4).

(3) The state department shall review the current address verification practices and policies in other states for checking the prior addresses of persons who apply to be foster care providers or kinship foster care providers and of adults who reside in the foster care home or kinship foster care home. After conducting such review, the state department shall recommend to the state board whether rules and standards should be adopted for verification of addresses of such persons by county departments and child placement agencies.



§ 26-6-107. Investigations and inspections - local authority - reports - rules

(1) (a) (I) (A) The state department shall investigate and pass on each original application for a license, each application for a permanent or time-limited license following the issuance of a probationary or provisional license, and on and after July 1, 2002, each application for renewal, to operate a facility or an agency prior to granting such license or renewal. As part of such investigation, the state department shall require each adult who is eighteen years of age and older, including but not limited to the applicant, any owner, employee, newly hired employee, licensee, and any adult who is eighteen years of age and older who resides in the licensed facility to obtain a fingerprint-based criminal history records check by reviewing any record that shall be used to assist the state department in ascertaining whether the person being investigated has been convicted of any of the criminal offenses specified in section 26-6-104 (7) or any other felony. The state board shall promulgate rules that define and identify what the criminal history records check shall entail.

(B) Rules promulgated by the state board pursuant to this subparagraph (I) shall allow an exemption from the criminal history records investigation and the check of the records and reports of child abuse or neglect maintained by the state department for those out-of-state employees working in Colorado at a children's resident camp or school-age child care center in a temporary capacity for a camp or center that is in operation for fewer than ninety days. Each person so exempted from fingerprinting and the check of the records and reports of child abuse or neglect maintained by the state department shall sign a statement that affirmatively states that he or she has not been convicted of any charge of child abuse, unlawful sexual offense, or any felony. Prospective employers of such exempted persons shall conduct reference checks of the prospective employees in order to verify previous work history and shall conduct personal interviews with each such prospective employee.

(C) Rules promulgated by the state board pursuant to this subparagraph (I) shall require the fingerprint-based criminal history records check in all circumstances, other than those identified in sub-subparagraph (B) or (C.7) of this subparagraph (I), to include a fingerprint-based criminal history records check utilizing the records of the Colorado bureau of investigation and, as of August 10, 2011, for any new owner, new applicant, newly hired employee, new licensee, or individual who begins residing in the licensed facility on or after August 11, 2011, the federal bureau of investigation. As part of the investigation, the records and reports of child abuse or neglect maintained by the state department shall be accessed to determine whether the owner, applicant, employee, newly hired employee, licensee, or individual who resides in the licensed facility being investigated has been found to be responsible in a confirmed report of child abuse or neglect. Information shall be made available pursuant to section 19-1-307 (2)(j), C.R.S., and rules promulgated by the state board pursuant to section 19-3-313.5 (4), C.R.S. Except as provided for in sub-subparagraph (C.7) of this subparagraph (I), any change in ownership of a licensed facility or the addition of a new resident adult or newly hired employee to the licensed facility shall require a new investigation as provided for in this section.

(C.5) (Deleted by amendment, L. 2011, (HB 11-1145), ch. 163, p. 562, § 3, effective August 10, 2011.)

(C.7) Where two or more individually licensed facilities are wholly owned, operated, and controlled by a common ownership group or school district, a fingerprint-based criminal history record check and a check of the records and reports of child abuse or neglect maintained by the department, completed for one of the licensed facilities of the common ownership group or school district pursuant to this section for any individual for whom such a check is required under this part 1 may satisfy the record check requirement for any other licensed facility under the same common ownership group or school district. A new fingerprint-based criminal history record check or new check of the records and reports of child abuse or neglect maintained by the department is not required of such an individual if the common ownership group or school district maintains a central records management system for employees of all its licensed facilities; takes action as required pursuant to section 26-6-104 when informed of the results of a fingerprint-based criminal history record check or check of the records and reports of child abuse or neglect maintained by the department that requires action pursuant to this part 1; and informs the department whenever an additional licensed facility comes under or is no longer under its ownership or control.

(D) The state board shall promulgate rules to implement this subparagraph (I).

(I.5) Rules promulgated by the state board pursuant to subparagraph (I) of this paragraph (a) shall also include:

(A) A comparison search on the ICON system at the state judicial department with the name and date of birth information and any other available source of criminal history information that the state department determines is appropriate for each circumstance in which the CBI fingerprint check either does not confirm a criminal history or confirms a criminal history, in order to determine the crime or crimes for which the person was arrested or convicted and the disposition thereof; and

(B) Any other recognized database, if any, that is accessible on a state-wide basis as set forth by rules promulgated by the state board.

(II) If the operator of a facility or agency refuses to hire an applicant as a result of information disclosed in the investigation of the applicant pursuant to subparagraph (I) of this paragraph (a), the employer shall not be subject to civil liability for such refusal to hire. If a former employer of the applicant releases information requested by the prospective employer pertaining to the applicant's former performance, the former employer shall not be subject to civil liability for the information given.

(a.5) An applicant for certification as a foster care home shall provide the child placement agency or the county department from whom the certification is sought with a list of all the prior child placement agencies and county departments to which the applicant had previously applied, and a release of information from such child placement agencies and county departments to which the applicant had previously applied, to obtain information about the application and any certification given by such child placement agencies and county departments. A child placement agency or county department from whom the certification is sought shall conduct a reference check of the applicant and any adult resident of the foster care home by contacting all of the child placement agencies and county departments identified by the applicant before issuing the certification for that foster care home. Child placement agencies and county departments shall be held harmless for information released, in good faith, to other child placement agencies or county departments.

(a.7) (I) For all applicants applying to be a foster care home or kinship foster care home, regardless of reimbursement, the county department or child placement agency shall require each adult who is eighteen years of age or older and who resides in the home to obtain a fingerprint-based criminal history record check through the Colorado bureau of investigation and the federal bureau of investigation. The applicant must provide the county department or child placement agency with the addresses where the applicant and any adult residing in the home has lived in the preceding five years, including addresses from other states. The county department or the child placement agency shall conduct the following background checks of the applicant or an adult residing in the home:

(A) A fingerprint-based criminal history record check to determine if the applicant or adult residing in the home has been convicted of any of the crimes listed in section 26-6-106.3 (5)(a);

(B) A check of the ICON system at the state judicial department to determine the status or disposition of any pending criminal charges brought against the applicant or adult who resides in the home that were identified by the fingerprint-based criminal history record check through the Colorado bureau of investigation and the federal bureau of investigation;

(C) A check of the state department's automated database for information to determine if the applicant or adult who resides in the home has been identified as having a finding of child abuse or neglect and whether such finding has been determined to present an unsafe placement for a child; and

(D) A check against the state's sex offender registry and against the national sex offender public registry operated by the United States department of justice that checks names and addresses in the registries and the interactive database system for Colorado to determine if the applicant or adult who resides at the home is a registered sex offender.

(II) In addition to the fingerprint-based criminal history record check, the county department or child placement agency shall contact the appropriate entity in each state in which the applicant or any adult residing in the home has resided within the preceding five years to determine whether the individual has been found to be responsible in a confirmed report of child abuse or neglect.

(III) The screening request in Colorado for criminal history record checks through the Colorado bureau of investigation and the federal bureau of investigation shall be made pursuant to section 19-1-307 (2)(k.5), C.R.S., rules promulgated by the state board pursuant to section 19-3-313.5, C.R.S., and 42 U.S.C. sec. 671 (a)(20).

(IV) An investigation pursuant to this paragraph (a.7) shall be conducted for any new resident adult whenever the adult is added to the foster care home or kinship care home. Information obtained from any state records of abuse or neglect shall not be used for any purpose other than conducting the investigation for placement or certification.

(b) (I) When the state department, county department, or child placement agency is able to certify that the applicant or licensee is competent and will operate adequate facilities to care for children under the requirements of this part 1 and that standards are being met and will be complied with, it shall issue the license for which applied. The state department shall inspect or cause to be inspected the facilities to be operated by an applicant for an original license before the license is granted and shall thereafter inspect or cause to be inspected the facilities of all licensees that, during the period of licensure, have been found to be the subject of complaints or to be out of compliance with the standards set forth in section 26-6-106 and the rules of the state department or that otherwise appear to be placing children at risk. The state department may make such other inspections as it deems necessary to ensure that the requirements of this article are being met and that the health, safety, and welfare of the children being placed are protected. If, as a result of an inspection of a certified foster care home, the state department determines that any child residing in such foster care home is subject to an immediate and direct threat to his or her safety and welfare as defined by rules promulgated by the state board or that a substantial violation of a fundamental standard of care warrants immediate action, the state department may require a county department to immediately remove such child from the foster care home.

(II) The state board shall adopt rules concerning the on-site public availability of the most recent inspection report results of child care center facilities and family child care home facilities, when requested. The state board shall also adopt rules concerning a requirement that all facilities licensed under this part 1 post their licenses and information regarding the procedures for filing a complaint under this part 1 directly with the state department, which rules shall require that each such facility display its license and complaint procedures in a prominent and conspicuous location at all times during operational hours of the facility; except that such rules shall not require foster care homes to post their licenses and such rules shall not require foster care homes and child placement agencies to post information regarding the procedures for filing a complaint under this part 1 directly with the state department. The state board shall adopt rules requiring foster care homes to make their licenses available to their patrons for inspection, upon request, and requiring foster care homes and child placement agencies to make the information concerning the filing of complaints available to their patrons for inspection, upon request.

(III) If, as a result of an inspection of a licensed child care center facility or family child care home facility, the state department determines that there were no serious violations of any of the standards prescribed and published by the state department or any of the provisions of this part 1, within twenty days after completing the inspection the state department shall send a written notice to such facility indicating such fact. Within ten days after receipt of such written notice, the licensee shall provide a copy of the written notice to the parents and legal guardians of the children cared for at the child care center facility or family child care home facility.

(1.5) Repealed.

(2) (a) (I) Except as otherwise provided in subparagraph (II) of this paragraph (a), the state department may authorize or contract with any county department, the county department of health, or any other publicly or privately operated organization that has a declared interest in children and experience working with children or on behalf of children to investigate and inspect the facilities applying for an original or renewal license or applying for a permanent license following the issuance of a probationary or provisional license under this part 1 and may accept reports on such investigations and inspections from such agencies or organizations as a basis for such licensing. When contracting for investigations and inspections, the state department shall assure that the contractor is qualified by training and experience and has no conflict of interest with respect to the facilities to be inspected.

(II) The state department shall not authorize or contract with any county department, the county department of health, or any other publicly or privately operated organization that has a declared interest in children and experience working with children or on behalf of children for investigations and inspections described in subparagraph (I) of this paragraph (a) of any facilities that provide twenty-four-hour care and are licensed pursuant to this part 1.

(b) A city, county, or city and county may impose and enforce higher standards and requirements for facilities licensed under this part 1 than the standards and requirements specified under this part 1.

(3) Every facility licensed under this part 1 shall keep and maintain such records as the department may prescribe pertaining to the admission, progress, health, and discharge of children under the care of the facility, and shall report relative thereto to the department whenever called for, upon forms prescribed by the department. All records regarding children and all facts learned about children and their relatives shall be kept confidential both by the facility and the department.

(4) Within available appropriations, the state department shall monitor, on at least a quarterly basis, the county department certification of foster care homes.



§ 26-6-107.5. Response to complaints - addition of child care facility inspectors

(1) When the state department receives a serious complaint about a child care facility licensed pursuant to this part 1 alleging the immediate risk of health or safety of the children cared for in such facility, the state department shall respond to and conduct an on-site investigation concerning such complaint within forty-eight hours of its receipt.

(2) (a) (I) The general assembly hereby finds that an audit completed by the state auditor's office in 1995 reported that the state department had not properly and timely carried out all of its child care facility licensing functions due to insufficient staff. The general assembly further finds that, in an effort to use the state department's limited child care resources more effectively and efficiently, it passed legislation in 1996 implementing a risk-based approach to inspecting and monitoring child care facilities in place of the mandatory biennial reviews of every facility. The general assembly finds that it was determined in a follow-up audit conducted by the state auditor's office in 1998, that the state department was still at least one month late in conducting inspections of approximately twenty-two percent of the child care facilities in Colorado. In addition, of those facilities assigned a high risk factor and thereby requiring inspections more frequently than every twelve months, twenty-six percent were at least three months past due. In evaluating the implementation of the risk-based approach to inspection and monitoring of child care facilities, the general assembly finds that the implementation of this approach has actually increased the state department's workload by approximately sixteen percent.

(II) The general assembly further finds that a national study conducted by the center for career development in early care and education at Wheelock College concluded that Colorado's child care facility licensing staff had caseloads of approximately two hundred fifty child care centers per full-time equivalent employee and five hundred family child care homes per full-time equivalent employee. The general assembly finds that the caseloads of Colorado child care employees within the division greatly exceed the number of cases recommended by the national association for the education of young children, which organization has recommended that child care regulators' caseloads should not exceed seventy-five centers and large family homes per full-time equivalent employee.

(III) The general assembly further finds that the insufficient number of child care facility inspectors puts children at risk particularly when serious complaints of an immediate nature concerning a child care facility are lodged with the state department and the department is unable to respond promptly and conduct an on-site investigation of the complaint.

(IV) The general assembly hereby determines that the health and safety of the children of the state of Colorado in child care facilities is of utmost concern and importance to the state. The general assembly further finds that the timely and proper inspection of child care facilities and prompt responses to serious complaints about a child care facility are priorities and that, in order to facilitate such timely inspections and responses to complaints, the state department should be provided with the ability to contract with the necessary personnel needed to conduct the required inspections and investigations on a thorough and timely basis. Accordingly, the general assembly determines that it is in the best interests of the citizens of the state of Colorado that the number of persons contracted for and charged with the duty of inspecting, monitoring, and responding to complaints in child care facilities in the state of Colorado be increased.

(b) For the purposes of conducting thorough and timely inspections of child care facilities licensed pursuant to this part 1 and for the purposes of providing sufficient inspectors to conduct prompt responses and investigations as directed in subsection (1) of this section when the state department receives a serious complaint against a child care facility licensed pursuant to this part 1, in fiscal year 2000-01, the number of inspectors shall be increased by eighteen contract inspectors from the number of inspectors in fiscal year 1999-2000.



§ 26-6-107.7. Revocation of certification of foster care home - emergency procedures - due process

Notwithstanding any other provision of law to the contrary, a county department may act immediately to revoke the certification of a county-certified foster care home when the county department has reason to believe that a child residing in such foster care home is subject to an immediate and direct threat to his or her safety and welfare or when a substantial violation of a fundamental standard of care warrants immediate action. If the county department acts pursuant to this section, a due process hearing shall be held within five days after such action and conducted as such hearing would normally be conducted pursuant to article 4 of title 24, C.R.S.



§ 26-6-108. Denial of license - suspension - revocation - probation - refusal to renew license - fines

(1) When an application for a license has been denied by the department, the department shall notify the applicant in writing of the denial by mailing a notice to him or her at the address shown on the application. Any applicant believing himself or herself aggrieved by the denial may pursue the remedy for review as provided in subsection (3) of this section if he or she, within thirty days after receiving the notice, petitions the department to set a date and place for hearing, affording him or her an opportunity to be heard in person or by counsel. All hearings on the denial of licenses shall be conducted in conformity with the provisions and procedures specified in article 4 of title 24, C.R.S., as in the case of the suspension and revocation of licenses.

(2) The department may deny an application, or suspend, revoke, or make probationary the license of any facility regulated and licensed under this part 1 or assess a fine against the licensee pursuant to section 26-6-114 should the licensee, an affiliate of the licensee, a person employed by the licensee, or a person who resides with the licensee at the facility:

(a) Be convicted of any felony, other than those offenses specified in section 26-6-104 (7), or child abuse, as specified in section 18-6-401, C.R.S., the record of conviction being conclusive evidence thereof, notwithstanding section 24-5-101, C.R.S., or have entered into a deferred judgment agreement or a deferred prosecution agreement to any felony, other than those offenses specified in section 26-6-104 (7), child abuse, as specified in section 18-6-401, C.R.S., or should the department have a certified court order from another state indicating that the applicant, licensee, person employed by the licensee, or any person residing with the licensee has been convicted of a felony, other than those offenses specified in section 26-6-104 (7), under a law of any other state or the United States or has entered into a deferred judgment agreement or a deferred prosecution agreement in another state as to a felony, other than those offenses specified in section 26-6-104 (7); or

(a.5) Be convicted of third degree assault, as described in section 18-3-204, C.R.S., any misdemeanor, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S., the violation of a protection order, as described in section 18-6-803.5, C.R.S., any misdemeanor offense of child abuse as defined in section 18-6-401, C.R.S., or any misdemeanor offense in any other state, the elements of which are substantially similar to the elements of any one of the offenses described in this paragraph (a.5). For purposes of this paragraph (a.5), "convicted" shall have the same meaning as set forth in section 26-6-104 (7)(a)(II); or

(b) Be determined to be insane or mentally incompetent by a court of competent jurisdiction and, should a court enter, pursuant to part 3 or part 4 of article 14 of title 15, C.R.S., or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency or insanity is of such a degree that the licensee is incapable of operating a family child care home, foster care home, or child care center, the record of such determination and entry of such order being conclusive evidence thereof; or

(c) Use any controlled substance, as defined in section 18-18-102 (5), C.R.S., including retail marijuana, or consume any alcoholic beverage during the operating hours of the facility or be under the influence of a controlled substance or alcoholic beverage during the operating hours of the facility; or

(c.5) Be convicted of unlawful use of a controlled substance as specified in section 18-18-404, C.R.S., unlawful distribution, manufacturing, dispensing, sale, or possession of a controlled substance as specified in section 18-18-403.5, 18-18-405, or 18-18-405.5, C.R.S., or unlawful offenses relating to marijuana or marijuana concentrate as specified in section 18-18-406, C.R.S.; or

(d) Consistently fail to maintain standards prescribed and published by the department; or

(e) Furnish or make any misleading or any false statement or report to the department; or

(f) Refuse to submit to the department any reports or refuse to make available to the department any records required by it in making investigation of the facility for licensing purposes; or

(g) Fail or refuse to submit to an investigation or inspection by the department or to admit authorized representatives of the department at any reasonable time for the purpose of investigation or inspection; or

(h) Fail to provide, maintain, equip, and keep in safe and sanitary condition premises established or used for child care pursuant to standards prescribed by the department of public health and environment and the department of human services or by ordinances or regulations applicable to the location of such facility; or

(i) Willfully or deliberately violate any of the provisions of this part 1; or

(j) Fail to maintain financial resources adequate for the satisfactory care of children served in regard to upkeep of premises and provision for personal care, medical services, clothing, and other essentials in the proper care of children; or

(k) Be charged with the commission of an act of child abuse or an unlawful sexual offense, as specified in section 18-3-411 (1), C.R.S., if:

(I) Such individual has admitted committing the act or offense and the admission is documented or uncontroverted; or

(II) The administrative law judge finds that such charge is supported by substantial evidence; or

(l) Admit to an act of child abuse or if substantial evidence is found that the licensee, person employed by the licensee, or person who resides with the licensee in the licensed facility has committed an act of child abuse. For the purposes of this paragraph (l), "child abuse" has the same meaning as that ascribed to the term "abuse" or "child abuse or neglect" in section 19-1-103 (1), C.R.S.; or

(m) Be the subject of a negative licensing action; or

(n) Misuse any public funds that are provided to any foster care home or any child placement agency that places or arranges for placement of a child in foster care for the purposes of providing foster care services, child placement services related to the provision of foster care, or any administrative costs related to the provision of such foster care services or such foster-care-related child placement services. The state board shall promulgate rules defining the term "misuse", which rules shall take into account similar definitions in federal law and may include references to relevant circulars of the federal office of management and budget.

(2.2) The state department may deny an application to renew a license based on the grounds set forth in subsection (2) of this section. The denial is effective upon the expiration of the existing license. The existing license shall not continue in effect even though the applicant for renewal files a request for hearing or appeal.

(2.3) The state department may deny an application for a child care facility license pursuant to this part 1 if such applicant is a relative affiliate of a licensee, as described in section 26-6-102 (1)(d), of a child care facility licensed pursuant to this part 1, which licensee is the subject of a previous negative licensing action or is the subject of a pending investigation by the state department that may result in a negative licensing action.

(2.4) The state department may deny an application for a child placement agency license pursuant to this part 1 if such applicant is a relative affiliate of a licensee, as described in section 26-6-102 (1)(d), of a child placement agency licensed pursuant to this part 1, which licensee is the subject of a previous negative licensing action or is the subject of a pending investigation by the state department that may result in a negative licensing action.

(2.5) (a) (I) The state department shall deny an application for a license under the circumstances described in section 26-6-104 (7). The state department shall revoke or suspend a license previously issued if:

(A) The licensee, person employed by the licensee, or person residing with the licensee is thereafter convicted or if it is later discovered that the licensee, person employed by the licensee, or person residing with the licensee had previously been convicted of any of the criminal offenses set forth in section 26-6-104 (7); or

(B) The department has a certified court order from another state indicating that the licensee, person employed by the licensee, or person residing with the licensee is thereafter convicted of, or if it is later discovered that the licensee, person employed by the licensee, or person residing with the licensee had previously been convicted of a criminal offense under a law of any other state or of the United States that is similar to any of the criminal offenses set forth in section 26-6-104 (7); or

(C) The licensee, an affiliate of the licensee, a person employed by the licensee, or a person who resides with the licensee at the facility has been determined to be insane or mentally incompetent by a court of competent jurisdiction and, should a court enter, pursuant to part 3 or part 4 of article 14 of title 15, C.R.S., or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency or insanity is of such a degree that the licensee is incapable of operating a family child care home, foster care home, or child care center, the record of such determination and entry of such order being conclusive evidence thereof.

(II) For purposes of this paragraph (a), "convicted" means a conviction by a jury or by a court and shall also include a deferred judgment and sentence agreement, a deferred prosecution agreement, a deferred adjudication agreement, an adjudication, and a plea of guilty or nolo contendere.

(b) A certified copy of the judgment of a court of competent jurisdiction of such conviction or deferred judgment and sentence agreement, deferred prosecution agreement, deferred adjudication agreement, or a certified court order from another state indicating such an agreement from another state shall be prima facie evidence of such conviction or agreement.

(2.6) The state department shall deny an application for an entity licensed under this article and shall revoke the license of an entity licensed under this article if the entity cultivates marijuana pursuant to the authority in section 16 of article XVIII of the state constitution.

(2.7) The department may assess fines, pursuant to the provisions of section 26-6-114, against a licensee or a person employed by the licensee who willfully and deliberately or consistently violates the standards prescribed and published by the department or the provisions of this part 1.

(2.9) The convictions identified in this section shall be determined according to the records of the Colorado bureau of investigation, the ICON system at the state judicial department, or any other source, as set forth in section 26-6-107 (1)(a)(I.5).

(3) The department shall suspend or revoke a license only in conformity with the provisions and procedures specified in article 4 of title 24, C.R.S., and after a hearing thereon as provided in said article 4; except that all hearings under this part 1 shall be conducted by an administrative law judge of the department who shall render his or her recommendation to the executive director of the department of human services who shall render the final decision of the department, and no licensee shall be entitled to a right to cure any of the charges described in paragraph (a), (b), (c), or (k)(I) of subsection (2) of this section. No such hearing shall prevent or delay any injunctive proceedings instituted under the provisions of section 26-6-111.

(4) The provisions of paragraph (c) of subsection (2) of this section shall not apply to foster care homes, unless such use or consumption impairs the licensee's ability to properly care for children.

(5) Only upon the request of a county department, a child placement agency licensed pursuant to this part 1 that places or arranges for placement of a child in foster care may certify the home of a relative of the child placed therein as a foster care home.



§ 26-6-108.5. Notice of negative licensing action - filing of complaints

(1) (a) When a child care center facility or family child care home facility licensed pursuant to this part 1 has been notified by the department of a negative licensing action or the imposition of a fine pursuant to section 26-6-108 (2) and (2.7), it shall, within ten days after receipt of the notice, provide the department with the names and mailing addresses of the parents or legal guardians of each child cared for at the child care center facility or family child care home facility. The department shall maintain the confidentiality of the names and mailing addresses provided to it pursuant to this subsection (1).

(b) Within twenty days after receipt of the names and addresses of parents and legal guardians pursuant to paragraph (a) of this subsection (1), the department shall send a written notice to each such parent or legal guardian identifying the negative licensing action or the fine imposed and providing a description of the basis for the action as it relates to the impact on the health, safety, and welfare of the children in the care of the facility. Such notice shall be sent to the parents and legal guardians by first-class mail.

(c) The state board shall promulgate rules concerning the assessment of a fine against a licensee that is equal to the direct and indirect costs associated with the mailing of the notice described in paragraph (b) of this subsection (1) against the facility.

(d) Nothing in this subsection (1) shall be construed to preclude the department or a county department of social services from notifying parents of serious violations of any of the standards prescribed and published by the department or any of the provisions of this part 1 that could impact the health, safety, or welfare of a child cared for at the facility or home.

(2) The state board shall promulgate rules requiring child care center facilities and family child care home facilities to provide written notice to the parents and legal guardians of the children cared for in such facilities of the procedures by which to file a complaint against the facility or an employee of the facility with the division of child care in the department. Such rules shall specify what information the notice shall contain, but shall require that the notice include the current mailing address and telephone number of the division of child care in the department.

(3) The department shall track and record complaints made to the department that are brought against family child care homes and shall identify which complaints were brought against licensed family child care homes, as defined in section 26-6-102 (13), unlicensed family child care homes, or legally exempt family child care homes, as defined in section 26-6-102 (12).



§ 26-6-109. Advisory committee - sunset review - institutes

(1) (a) There is hereby created an advisory committee on licensing of child care facilities to advise and consult with the department in the administration and enforcement of this part 1. The committee shall consist of fifteen members to be appointed by the governor for terms of three years; except that, of the members first appointed, four shall be appointed for three years, four for two years, and three for one year. Thereafter, members shall be appointed for terms of three years except in the case of a vacancy that shall be filled for the remainder of the unexpired term. A member may be appointed to succeed himself or herself and may continue to serve on the committee beyond the end of his or her term until the governor appoints a successor. Members who have been appointed to fill the remainder of an unexpired term may be appointed to fill the succeeding full term.

(b) The members of the advisory committee shall serve without compensation but shall be entitled to their reasonable traveling expenses incurred in the performance of their duties, which shall be paid as a part of the expenses of administering this part 1.

(c) The committee shall consist of nine members who shall represent the various types of facilities licensed under the provisions of this part 1, four members representing various state and local governmental agencies with an interest in and concern for children, and two members at large who are parents, each having at least one child attending a facility licensed or certified under this part 1 at the time of such members' appointment.

(d) A majority of the members of the committee shall constitute a quorum, the presence of which at any meeting thereof duly called by the department shall have full and complete power to act upon and resolve in the name of the committee any matter or question referred to it by the department. The committee, as soon after appointment as practicable, shall elect from among its members a chairman, a vice-chairman, and a secretary who shall hold office until their successors are elected. The chairman shall preside at all meetings of the committee, and the secretary shall make a record of the proceedings thereof that shall be preserved in the office of the department. All members of the committee shall be entitled to vote on any matter or question that properly comes before it.

(e) Repealed.

(2) The department is authorized to hold institutes and programs for licensees under this part 1 in order to assist in the improvement of standards and practices of facilities operated and maintained by licensees and in the more efficient and practical administration and enforcement of this part 1. In conducting such institutes and programs, the department may request the assistance of health, education, and fire safety officials.



§ 26-6-110. Acceptance of federal grants

The department is authorized to accept, on behalf of the state, any grants of federal funds made available for any purposes consistent with the provisions of this part 1. The executive director of the department, with the approval of the governor, has the power to direct the disposition of any such grants so accepted in conformity with the terms and conditions under which given.



§ 26-6-111. Injunctive proceedings

The department, in the name of the people of the state of Colorado, through the attorney general of the state, may apply for an injunction in any court of competent jurisdiction to enjoin any person from operating any facility without a license that is required to be licensed under this part 1. An injunction may also be requested by the appropriate county department through the county attorney or retained counsel. If it is established that the defendant has been or is so operating such facility, the court shall enter a decree enjoining said defendant from further operating such facility unless and until he obtains a license therefor. In case of violation of any injunction issued under the provisions of this section, the court may summarily try and punish the offender for contempt of court. Such injunctive proceedings shall be in addition to and not in lieu of the penalty provided in section 26-6-112.



§ 26-6-112. Penalty

Any person violating any provision of this part 1 or intentionally making any false statement or report to the department or to any agency delegated by the department to make an investigation or inspection under the provisions of this part 1 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than three hundred dollars nor more than five hundred dollars.



§ 26-6-113. Periodic review of licensing regulations and procedures

(1) The general assembly finds that changes in demographics and economic trends in Colorado have increased the need for high quality and affordable child care. The general assembly also recognizes that the provision of child care in this state and in the nation is a rapidly growing industry subject to many changes. The general assembly further finds that there is a need for continuing comprehensive review of the rules and regulations and the licensing procedures governing child care centers, family child care homes, and foster care homes that includes the adequate and full participation of parents, consumers, child care providers, and interested persons. The general assembly finds that such a review with the goal of identifying problems in the fragmentation and lack of uniformity of standards in the licensing process would benefit the state and result in improvements in the regulation of this industry that is so vital to the health and well-being of the state's children and citizens.

(2) Beginning with fiscal year 1995-1996, an initial comprehensive rule and regulation review shall be conducted in conjunction with the performance audit required by section 26-6-107 (1.5), and, at least every fifth fiscal year thereafter, a comprehensive review of the licensing rules and regulations for child care centers, family child care homes, and foster care homes and the procedures relating to and governing child care centers, family child care homes, and foster care homes shall be conducted by the department, including procedures for the review of backgrounds of employees and owners. In conducting such periodic review, the department shall consult with parents and consumers of child care, child care providers, the department of public health and environment, experts in the child care field, and other interested parties throughout the state. The periodic review shall include an examination of the rules and regulations applicable to child care centers, family child care homes, and foster care homes, the process of licensing such facilities, uniformity of standards or lack thereof in the licensing process, statewide standardization of investigations and enforcement of licensing by the department, duplication and conflicts in regulations, requirements, or procedures between the department and the department of public health and environment, and recommendations for streamlining and unifying the licensing process. Said review shall also include an examination of regulations and procedures regarding the general physical and mental health of employees and owners. At the conclusion of each review, the department shall report its findings and conclusions and its recommendations for administrative changes and for legislation to the state board, the advisory committee on licensing of child care facilities, and the executive director of the department of public health and environment.



§ 26-6-114. Civil penalties - fines - child care cash fund - created

(1) In addition to any other penalty otherwise provided by law, any person violating any provision of this part 1 or intentionally making any false statement or report to the department or to any agency delegated by the department to make an investigation or inspection under the provisions of this part 1 may be assessed a civil penalty of not more than one hundred dollars a day to a maximum of ten thousand dollars.

(2) The amount of the civil penalties to be assessed pursuant to subsection (1) of this section shall be set in rules and regulations promulgated by the department.

(3) Each day in which a person is in violation of any provision of this part 1 may constitute a separate offense.

(4) The department may assess a civil penalty in conformity with the provisions and procedures specified in article 4 of title 24, C.R.S.; except that all hearings conducted pursuant to this section shall be before an administrative law judge of the department, who shall render his or her recommendation to the executive director of the department who shall render the final decision of the department.

(5) The fines collected pursuant to this section, section 26-6-108 (2) and (2.7), and section 26-6-108.5 (1)(c) shall be transmitted to the state treasurer, who shall credit the same to the child care cash fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund. Moneys in the child care cash fund are hereby continuously appropriated to the department to fund activities related to the improvement of the quality of child care in the state of Colorado.



§ 26-6-116. Child care resource and referral system - created

(1) The state department shall design and develop a child care resource and referral system, referred to in this section as the "system", to assist in promoting availability, accessibility, and quality of child care services in Colorado. The executive director, or his or her designee, shall have the authority, within available appropriations, to designate a public or private entity that shall be responsible for the administration of the system, and may enter into a contract with the administering entity for such purpose. The executive director shall designate or redesignate such administering entity on a biennial basis.

(2) Repealed.



§ 26-6-117. Accreditation standards for county departments and child placement agencies - study

(1) No later than July 1, 2002, the state department shall study:

(a) Standards for assessing the quality and performance of foster care in foster care homes certified by county departments or by child placement agencies based upon national standards for foster care services;

(b) Standards for the accreditation of county departments and child placement agencies for purposes of foster care services based upon accreditation standards of a nationally recognized accrediting body of child welfare and social services organizations.

(2) In conducting such study on accreditation standards, the state department shall compare the merits of writing its own standards with the merits of contracting with a national accrediting body. The study shall include, but is not limited to, analyzing the following:

(a) The fiscal impact on the state, counties, and providers, including the cost of:

(I) Writing standards;

(II) Contracting with a national accrediting body, including all fees and travel expenses;

(III) Training;

(IV) Implementation;

(V) Potential corrective action;

(VI) Staff time of county departments and child placement agencies to meet the accreditation standards;

(VII) Collecting and evaluating data relating to accreditation standards;

(b) The time frame for implementation of accreditation standards;

(c) Sanctions for failing to meet the accreditation standards.

(3) Repealed.



§ 26-6-118. Child placement agencies - information sharing - investigations by state department - recovery of moneys - rule-making

(1) If a county department has substantiated evidence that a child placement agency with which the county has contracted to provide foster care services has violated the provisions of this part 1 or any rule of the state board, it shall communicate such information to the state department. A county department shall also identify whether it is requesting the state department to investigate a complaint against a child placement agency for possible negative licensing action against the child placement agency.

(2) Upon receipt of a request for investigation of a child placement agency from a county department, the state department shall commence an investigation and, upon conclusion, report its findings to the requesting county department. The state department shall include in its report to the county department the child placement agency's response, if any, to the findings.

(3) The state department shall provide to county departments and affected child placement agencies direct access to information concerning the results of any investigation or negative licensing action taken against the affected child placement agency licensed to provide foster care services in Colorado.

(4) (a) The state department, in collaboration with the federal department of health and human services and other federal agencies and with county departments, shall seek recovery from a child placement agency of any public funds that have been misused by the child placement agency, as the term "misuse" is defined by rules promulgated pursuant to section 26-6-108 (2)(n).

(b) Any county and child placement agency entering into a contract for the provision of foster care services shall include a provision in the contract that recognizes a right of the state department or county department to recover any funds misused by the child placement agency and to withhold subsequent payments. The provision in the contract shall provide for an appeal of the decision to recover or withhold the funds. The state board shall promulgate rules that set forth the procedures for the appeal, which rules shall require, at a minimum, reasonable notice to the child placement agency.



§ 26-6-119. Family child care homes - administration of routine medications - parental direction - rules

(1) The delegation of nursing tasks by a registered nurse pursuant to section 12-38-132, C.R.S., shall not be required for the administration of routine medications by a child care provider to children cared for in family child care homes licensed pursuant to this part 1, subject to the following conditions:

(a) The parent of the child cared for in the licensed family child care home has daily physical contact with the child care provider that actually administers the routine medication;

(b) The child care provider has successfully completed a medication administration instructional program that is approved by the state department;

(c) Routine medications are administered in compliance with rules promulgated by the state board pursuant to subsection (2) of this section;

(d) If the routine medication involves the administration of unit dose epinephrine, the administration is accompanied by a written protocol by the prescribing health care professional that identifies the factors for determining the need for the administration of the medication, and is limited to emergency situations; and

(e) If the routine medication involves the administration of a nebulized inhaled medication, the administration is accompanied by a written protocol by the prescribing health care professional that identifies the factors for determining the need for the administration of the medication.

(2) The state board shall promulgate rules concerning the medically acceptable procedures and standards to be followed by child care providers administering routine medications to children cared for in family child care homes.



§ 26-6-120. Exempt family child care home providers - fingerprint-based criminal history record check - child care assistance program moneys - temporary care - definitions

(1) (a) (I) An exempt family child care home provider who provides care for a child and an individual who provides care for a child who is related to the individual, referred to collectively in this section as a "qualified provider", shall be subject to a fingerprint-based criminal history record check, referred to in this section as an "FCC", as provided in this section and the rules authorized in section 26-6-107 (1)(a)(I) and (1)(a)(I.5), if the child's care is funded in whole or in part with moneys received on the child's behalf from the publicly funded Colorado child care assistance program. The provisions of this section shall apply to exempt family child care home providers or individuals who provide care to a related child who receive moneys from the publicly funded Colorado child care assistance program pursuant to contracts or other payment agreements entered into or renewed on or after May 25, 2006.

(II) Each adult eighteen years of age or older who resides with a qualified provider where the care is provided, referred to in this section as a "qualified adult", shall be subject to the FCC required pursuant to this section.

(III) The FCC required for a qualified provider or qualified adult pursuant to this section shall include a fingerprint-based criminal history records check utilizing the records of the Colorado bureau of investigation and, for qualified providers or qualified adults applying for child care assistance program moneys on or after August 10, 2011, the federal bureau of investigation. As part of the FCC, the state department shall access the records and reports of child abuse or neglect maintained by the state department to determine whether the subject of the FCC has been found to be responsible in a confirmed report of child abuse or neglect. Information shall be made available pursuant to section 19-1-307 (2)(j), C.R.S., and rules promulgated by the state board pursuant to section 19-3-313.5 (4), C.R.S.

(IV) The FCC required pursuant to this section shall be a prerequisite to the issuance or renewal of a contract for receipt of moneys under the Colorado child care assistance program as provided in part 8 of article 2 of this title. The state department shall not issue or renew a contract for payment of moneys under the Colorado child care assistance program to a qualified provider who fails to submit to the FCC or fails to submit fingerprints for a qualified adult.

(b) A qualified provider shall notify the county with whom he or she has contracted pursuant to the Colorado child care assistance program upon any change of circumstances that results in the presence of a new qualified adult. A new qualified adult is required to undergo an FCC as provided in this section, even if the Colorado child care assistance program contract is not subject to renewal when the qualified adult moves into the residence where the care is provided.

(c) A qualified provider or qualified adult who undergoes an FCC shall, with submittal of his or her fingerprints, pay to the state department a fee established by rule of the state board pursuant to subsection (5) of this section to offset the costs associated with processing the FCC through the Colorado bureau of investigation and the federal bureau of investigation.

(2) A contract to provide moneys under the Colorado child care assistance program pursuant to part 8 of article 2 of this title shall not be issued or renewed by the state department or a county department to a qualified provider if the qualified provider or a qualified adult has been convicted of:

(a) Child abuse, as described in section 18-6-401, C.R.S.;

(b) A crime of violence, as defined in section 18-1.3-406, C.R.S.;

(c) Any felony offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(d) Any felony, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.;

(e) Any felony involving physical assault, battery, or a drug-related offense within the five years preceding the date of the FCC; or

(f) Any offense in any other state, the elements of which are substantially similar to the elements of any one of the offenses described in paragraphs (a) to (e) of this subsection (2).

(3) A contract to provide moneys under the Colorado child care assistance program pursuant to part 8 of article 2 of this title shall not be issued or renewed by the state department or a county department to a qualified provider if the qualified provider or a qualified adult:

(a) Has a pattern of misdemeanor convictions occurring within the ten years preceding submission of the application. A pattern of misdemeanor convictions shall be defined by rule of the state board; or

(b) Has been determined to be insane or mentally incompetent by a court of competent jurisdiction and a court has entered, pursuant to part 3 or 4 of article 14 of title 15, C.R.S., or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency or insanity is of such a degree that the qualified provider cannot safely operate a child care home. The record of such determination and entry of such order shall be conclusive evidence thereof. A qualified provider shall sign an attestation affirming the lack of such a finding prior to entering into or renewing a contract for moneys under the Colorado child care assistance program, pursuant to section 26-2-805.5 (2).

(4) A qualified provider who has submitted to an FCC by the Colorado bureau of investigation and the federal bureau of investigation may, pending the receipt of the results of the FCC, continue to receive moneys from the Colorado child care assistance program.

(5) The state board shall promulgate rules to establish the amount of the fee to collect from a qualified provider or qualified adult who is subject to an FCC pursuant to subsection (1) of this section. The state department is authorized to collect the fee at the time of the FCC.



§ 26-6-121. Preschools - unique student identifying numbers - rules

(1) On or before September 1, 2008, the executive director, in cooperation with the commissioner of education, shall convene a working group, as described in section 22-2-134, C.R.S., to review the issues pertaining to the assignment of a uniquely identifying student number to children who receive state-subsidized or federally subsidized early childhood education services, including but not limited to services provided through the child care development block grant and head start.

(2) The working group shall adopt protocols by which the department of education, the department of human services, school districts, charter schools, the early childhood councils, as described in section 26-6.5-103.3, and the early childhood care and education councils, as defined in section 26-6.5-101.5 (6), shall cooperate in assigning the uniquely identifying student numbers. The working group shall also consider methods by which to encourage and facilitate the assignment of uniquely identifying student numbers to students who are receiving early childhood education services that are not subsidized by state or federal funding.

(3) Following adoption of the protocols, the state board shall promulgate rules pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., as necessary for the assignment of uniquely identifying student numbers to students receiving early childhood education services. The state board shall collaborate with the state board of education in promulgating any necessary rules to ensure that they do not conflict with any rules promulgated by the state board of education pursuant to section 22-2-134, C.R.S.






Part 2 - Child Placement Agencies



Part 3 - Early Childhood and School Readiness Commission



Part 4 - Dedicated Family Homes Pilot Program



Part 5 - Task Force on Foster Care and Permanence



Part 6 - Department of Defense Quality Child Care Standards Pilot Program






Article 6.2 - Early Childhood Leadership Commission

§ 26-6.2-101. Legislative declaration

(1) The general assembly hereby finds that:

(a) Public investments for pregnant women and young children from birth to eight years of age and their families fall behind investments for older Colorado children and lag behind national trends;

(b) For the state's early childhood system to operate effectively, the efforts of the public and private agencies that compose the system must be efficiently coordinated, aligned to state and federal standards, and made accountable across state systems; and

(c) While there are several planning efforts related to early childhood services and collaborative bodies within state and local governments, there is no single venue to allow high-level decision-making among policy makers, to collectively study recommendations, to facilitate cross-agency collaboration among state agencies, and to make joint policy and funding recommendations.

(2) The general assembly further finds that:

(a) A commission to assist in coordinating services and supports for pregnant women and young children from birth to eight years of age and their families will improve the delivery of those services and improve the educational, health, emotional and mental health, child welfare, and employment outcomes for these children and their families; and

(b) A commission to assist in coordinating the delivery of services and supports for pregnant women and young children and their families will also significantly improve Colorado's workforce and economic development by:

(I) Helping to ensure a healthy, well-educated workforce far into the future;

(II) Supporting those persons who currently provide early childhood services and supports and creating additional employment opportunities;

(III) Supporting parents of young children who need dependable, high-quality child care and supportive services in order to be fully engaged and productive in their jobs; and

(IV) Supporting the market in early childhood services and products as a vibrant element of the state's economy.

(3) The general assembly finds, therefore, that it is essential to create a high-level, interagency, public-private leadership commission to identify opportunities for, and address barriers to, the coordination of federal and state early childhood policies and procedures in order to promote access to programs and services that affect the health and well-being of Colorado's children.



§ 26-6.2-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commission" means the early childhood leadership commission created in section 26-6.2-103.

(2) "State department" means the state department of human services created in section 26-1-105.



§ 26-6.2-103. Early childhood leadership commission - created - mission - funding

(1) There is created in the state department the early childhood leadership commission. The purpose of the commission is to ensure and advance a comprehensive service delivery system for pregnant women and children from birth to eight years of age using data to improve decision-making, alignment, and coordination among federally funded and state-funded services and programs for pregnant women and young children and their families. At a minimum, the comprehensive service delivery system for pregnant women and children and their families must include services in the areas of prenatal health, child health, child mental health, early care and education, and family support and parent education.

(2) The commission shall consist of up to twenty members as follows:

(a) The executive directors of each of the following agencies or their designees:

(I) The state department of human services;

(II) The department of public health and environment;

(III) The department of health care policy and financing; and

(IV) The department of higher education;

(b) The commissioner of education or his or her designee;

(c) The head start state collaboration director for Colorado; and

(d) No more than fourteen persons appointed by the governor, which persons collectively have the following expertise, affiliations, or backgrounds:

(I) Representatives of local government groups;

(II) Representatives of school districts;

(III) Providers of early childhood supports and services;

(IV) Persons whose families receive early childhood supports or services;

(V) Representatives of statewide foundations and nonprofit organizations involved in early childhood issues;

(VI) Members of the business community; and

(VII) Representatives of the local public health community.

(3) (a) In appointing persons to the commission, the governor shall ensure that the appointed persons reflect the gender balance and ethnic diversity in the state and provide representation from throughout the state and that the commission includes representation of persons with disabilities.

(b) The persons appointed to the commission pursuant to subsection (2)(d) of this section shall:

(I) Serve at the pleasure of the governor; and

(II) Serve without compensation but may receive reimbursement for reasonable expenses incurred in fulfilling their duties on the commission, subject to the availability of federal funds or gifts, grants, or donations.

(c) If a vacancy occurs in the positions appointed pursuant to paragraph (d) of subsection (2) of this section, the governor shall appoint a person to fill the vacancy.

(4) The governor shall appoint three persons from among the members of the commission, one representing business interests, one representing private, nonprofit entities, and one representing public entities, to serve as co-chairs of the commission. The commission shall meet regularly at the direction of the co-chairs and as often as necessary to fulfill its duties. The co-chairs may appoint working groups and subcommittees to assist the commission in its work or to address specific issues. The working groups and subcommittees, at the discretion of the co-chairs, may consist of any combination of members of the commission and other persons from the community.

(5) The commission, in collaboration with the executive director of the state department, may appoint a director to assist the commission in fulfilling its duties pursuant to this article 6.2. The director may appoint such additional persons as may be necessary to assist the commission. The director and any other persons appointed pursuant to this subsection (5) shall be compensated with federal funds or gifts, grants, and donations, and not with money from the general fund.

(6) The governor's office, the state department, and the other agencies represented on the commission may, at the request of the commission and within existing appropriations, provide necessary support to the commission, including but not limited to administrative support, data, and other analytical information. In addition, the commission may seek, accept, and expend gifts, grants, or donations from public or private sources to the extent necessary to cover the expenses of the commission. Money from the general fund shall not be appropriated for the commission or for administrative or other expenses of the commission.



§ 26-6.2-104. Early childhood leadership commission - duties

(1) In addition to any other duties specified in law, the commission has the following duties:

(a) To identify opportunities for, and barriers to, the alignment of standards, rules, policies, and procedures across programs and agencies that support young children and to recommend to the appropriate committees of reference of the general assembly pursuant to part 2 of article 7 of title 2 and to government and nonprofit agencies and policy boards changes to enhance the alignment and provision of services and supports for pregnant women and young children and their families;

(b) To advise and make recommendations to the state department and to other relevant early childhood entities concerning implementation of the early childhood Colorado framework;

(c) To assist public and private agencies in coordinating efforts on behalf of pregnant women and children and their families, including securing funding and additional investments for services, programs, and access to these services and programs for children and their families;

(d) To consider and recommend waivers from state regulations on behalf of early childhood councils as provided in section 26-6.5-104 (1);

(e) To monitor the ongoing development, promotion, and implementation of:

(I) A quality, cohesive professional development and career advancement system;

(II) High-quality, comprehensive early learning standards; and

(III) The sharing and use of common data for planning and accountability among early childhood programs;

(f) To develop strategies and monitor efforts concerning:

(I) Increasing children's school readiness;

(II) Increasing participation in and access to child care and early education programs; and

(III) Promoting family and community engagement in children's early education and development.

(2) In fulfilling its duties, the commission shall collaborate, at a minimum, with:

(a) Members of the early childhood councils established pursuant to section 26-6.5-103; and

(b) Any other boards, commissions, and councils that address services and supports for pregnant women and young children.



§ 26-6.2-106. Repeal of article

This article 6.2 is repealed, effective September 1, 2023. Before its repeal, the commission is subject to review in accordance with section 2-3-1203.






Article 6.4 - Colorado Nurse Home Visitor Program

§ 26-6.4-101. Short title

This article shall be known and may be cited as the "Colorado Nurse Home Visitor Program Act".



§ 26-6.4-102. Legislative declaration

(1) The general assembly hereby finds that, in order to adequately care for their newborns and young children, new mothers may often benefit from receiving professional assistance and information. Without such assistance and information, a young mother may develop habits or practices that are detrimental to her health and well-being and the health and well-being of her child. The general assembly further finds that inadequate prenatal care and inadequate care in infancy and early childhood often inhibit a child's ability to learn and develop throughout his or her childhood and may have lasting, adverse effects on the child's ability to function as an adult. The general assembly recognizes that implementation of a nurse home visitor program that provides educational, health, and other resources for new young mothers during pregnancy and the first years of their infants' lives has been proven to significantly reduce the amount of drug, including nicotine, and alcohol use and abuse by mothers, the occurrence of criminal activity committed by mothers and their children under fifteen years of age, and the number of reported incidents of child abuse and neglect. Such a program has also been proven to reduce the number of subsequent births, increase the length of time between subsequent births, and reduce the mother's need for other forms of public assistance. It is the intent of the general assembly that such a program be established for the state of Colorado, beginning with a limited number of participants and expanding by the year 2010 to be available to all low-income, first-time mothers in the state who consent to receiving services.

(2) The general assembly further finds that, to implement such a program efficiently and effectively and to promote the successful implementation of partnerships between state public entities and the private sector, responsibility for the program should be divided between the state department, which shall be responsible for financial administration of the program, and a health sciences facility at the university of Colorado, which shall be responsible for programmatic and clinical support, evaluation, and monitoring for the program, and such other responsibilities as described in this article. It is the intent of the general assembly that the state department and the health sciences facility work collaboratively to share information in order to promote efficient and effective program implementation; however, neither entity is responsible for the other entity's statutorily prescribed duties.



§ 26-6.4-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Entity" means any nonprofit, not-for-profit, or for-profit corporation, religious or charitable organization, institution of higher education, visiting nurse association, existing visiting nurse program, county, district, or municipal public health agency, county department of social services, political subdivision of the state, or other governmental agency or any combination thereof.

(2) "Health sciences facility" means the Anschutz medical campus or a successor facility located at the university of Colorado health sciences center that is selected by the president of the university of Colorado pursuant to section 26-6.4-105 to assist the state board in administering the program.

(3) "Low-income" means an annual income that does not exceed two hundred percent of the federal poverty line.

(4) "Master settlement agreement" means the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver.

(5) "Nurse" means a person licensed as a professional nurse pursuant to article 38 of title 12, C.R.S., or accredited by another state or voluntary agency that the state board of nursing has identified by rule pursuant to section 12-38-108 (1)(a), C.R.S., as one whose accreditation may be accepted in lieu of board approval.

(6) "Program" means the nurse home visitor program established in this article.

(7) "State board" means the state board of human services created in section 26-1-107.

(8) "State department" means the state department of human services created in section 26-1-105.



§ 26-6.4-104. Nurse home visitor program - created - rules

(1) (a) There is established the nurse home visitor program to provide regular, in-home, visiting nurse services to low-income, first-time mothers, with their consent, during their pregnancies and through their children's second birthday. The program shall provide trained visiting nurses to help educate mothers on the importance of nutrition and avoiding alcohol and drugs, including nicotine, and to assist and educate mothers in providing general care for their children and in improving health outcomes for their children. In addition, visiting nurses may help mothers in locating assistance with educational achievement and employment. Any assistance provided through the program shall be provided only with the consent of the low-income, first-time mother, and she may refuse further services at any time.

(b) The nurse home visitor program created in article 31 of title 25, C.R.S., as it existed prior to July 1, 2013, is transferred to the state department of human services. All rules, orders, and awards of the state board of health concerning the nurse home visitor program adopted prior to July 1, 2013, continue to be effective until revised, amended, repealed, or nullified pursuant to law. All grants in existence as of July 1, 2013, are valid through June 30, 2014, and may be extended or renewed beyond said date.

(2) The program shall be administered in communities throughout the state by entities selected on a competitive basis by the health sciences facility and approved by the state board. Any entity that seeks to administer the program shall submit an application to the state department as provided in section 26-6.4-106. The entities selected pursuant to section 26-6.4-107 are expected to provide services to a minimum of one hundred low-income, first-time mothers in the community in which the entity administers the program; except that the state board may grant a waiver of this requirement if the population base of the community does not have the capacity to enroll one hundred eligible families. The state board shall consult with the health sciences facility prior to granting the waiver to ensure that the entity can implement the program within the smaller community and maintain compliance with the program requirements. A mother is eligible to receive services through the program if she is pregnant with her first child, or her first child is less than one month old, and her gross annual income does not exceed two hundred percent of the federal poverty line.

(3) The state board shall promulgate, pursuant to the provisions of article 4 of title 24, C.R.S., rules to implement the program. The state board shall base the rules establishing program training requirements, program protocols, program management information systems, and program evaluation requirements on research-based model programs that have been implemented in one or more other states for a period of at least five years and have shown significant reductions in:

(a) The occurrence among families receiving services through the model program of infant behavioral impairments due to use of alcohol and other drugs, including nicotine;

(b) The number of reported incidents of child abuse and neglect among families receiving services through the model program;

(c) The number of subsequent pregnancies by mothers receiving services through the model program;

(d) The receipt of public assistance by mothers receiving services through the model program;

(e) Criminal activity engaged in by mothers receiving services through the model program and their children.

(4) Notwithstanding the provisions of subsection (3) of this section, the board shall adopt rules pursuant to which a nurse home visitation program that is in operation in the state as of July 1, 1999, may qualify for participation in the program if it can demonstrate that it has been in operation in the state for a minimum of five years and that it has achieved a reduction in the occurrences specified in subsection (3) of this section. Any program so approved is exempt from the rules adopted regarding program training requirements, program protocols, program management information systems, and program evaluation requirements so long as the program continues to demonstrate a reduction in the occurrences specified in subsection (3) of this section.

(5) The state department may propose to the state board rules concerning program applications under section 26-6.4-106. Any such proposal shall be made in consultation with the health sciences facility.



§ 26-6.4-105. Health sciences facility - duties

(1) The president of the university of Colorado shall identify a facility at the university of Colorado health sciences center with the knowledge and expertise necessary to:

(a) Assist the state board by selecting and presenting entities from among the applications submitted pursuant to section 26-6.4-106;

(b) Provide programmatic and clinical support, evaluation, and monitoring for the program, including nurse practice support and training, clinical and programmatic technical assistance, compliance monitoring and support, program development and implementation support, and performance improvement monitoring and support, in communities throughout the state;

(c) Cooperate with the state department in connection with the state department's financial administration of the program; and

(d) Work with the state auditor's office as required in section 2-3-113 (4), C.R.S.

(1.5) The health sciences facility is not responsible for the duties assigned to the state department with respect to the program under section 26-6.4-107 (2)(a.5).

(2) The health sciences facility shall perform the duties set forth in subsection (1) of this section to ensure that the program is implemented and operated according to the program training requirements, protocols, management information systems, and evaluation requirements established by rule of the state board. The health sciences facility shall evaluate overall program implementation, operation, and effectiveness, and include that evaluation, along with any recommendations concerning the program's selected entities or changes in the program's implementation, operation, and effectiveness, including program training requirements, protocols, management information systems, or evaluation requirements, in the annual report submitted to the state department pursuant to section 26-6.4-108.

(3) The state department shall compensate the health sciences facility for the health sciences facility's actual costs incurred in performing its duties under this article, as determined by the health sciences facility. Such duties and actual costs shall be included in the scope of work in the agreement between the state department and the health sciences facility for implementation of those duties and shall include the costs incurred by any contractor or subcontractor of the health sciences facility for those duties. Such compensation shall be paid out of the amount allocated for the health sciences facility's costs, in accordance with the maximum allocation of three percent of the amount annually allocated for the program under section 26-6.4-107 (2).



§ 26-6.4-106. Program applications - requirements

(1) An entity that seeks to administer the program in a community shall submit an application to the state department in accordance with rules adopted by the state board, in consultation with the state department and the health sciences facility. At a minimum, the application must specify the basic elements and procedures that the entity shall use in administering the program. Basic program elements must include the following:

(a) The specific training each nurse employed by the entity must receive to provide home nursing services through the program, which training must meet or exceed the visiting nurse training requirements established by rule of the state board;

(b) The protocols the entity must follow in administering the program, which protocols at a minimum must comply with the program protocols established by rule of the state board;

(c) The management information system the entity must use in administering the program, which at a minimum must comply with the management information system requirements established by rule of the state board;

(d) The reporting and evaluation system the entity must use in measuring the effectiveness of the program in assisting low-income, first-time mothers, which at a minimum must meet the reporting and evaluation requirements specified by rule of the state board;

(e) An annual report to both the health sciences facility and the community in which the entity administers the program that reports on the effectiveness of the program within the community and is written in a manner that is understandable for both the health sciences facility and members of the community.

(2) Any program application submitted pursuant to this section must demonstrate strong, bipartisan public support for and a long-time commitment to operation of the program in the community.

(3) The state department shall initially review the applications received pursuant to this section and submit to the health sciences facility for review those applications that include the basic program elements as required by the rules adopted by the state board. Following its review, the health sciences facility shall submit to the state board a list of the applying entities that the health sciences facility recommends to administer the program in communities throughout the state.



§ 26-6.4-107. Selection of entities to administer the program - grants - nurse home visitor program fund - created

(1) On receipt of the list of entities recommended by the health sciences facility, the state board shall select the entities that will administer the program in communities throughout the state. In selecting entities, the state board shall give special consideration to entities that are proposing to administer the program as a collaborative effort among multiple entities.

(2) (a) The entities selected to operate the program shall receive grants in amounts specified by the state board. The grants may include operating costs and additional amounts for training and development of any infrastructure, including but not limited to development of the information management system necessary to administer the program. The state board shall determine the number of entities selected and the number of communities in which the program is implemented based on the moneys available in the nurse home visitor program fund created in paragraph (b) of this subsection (2).

(a.5) Except as otherwise provided in section 26-6.4-108, the state department is responsible for financial administration of this article, which includes compensating the health sciences facility pursuant to section 26-6.4-105 (3); paying grants to entities selected to administer the program; monitoring financial, contractual, and regulatory compliance; providing medicaid financing oversight; managing accounting and budgeting; and, in cooperation with the health sciences facility, managing grant applications as set forth in section 26-6.4-106. The state department shall also cooperate with the health sciences facility's administration of programmatic and clinical support, evaluation, and monitoring of the program. The state department is not responsible for any duties assigned to the health sciences facility with respect to the program, as described in section 26-6.4-105.

(b) Grants awarded pursuant to paragraph (a) of this subsection (2) are payable from the nurse home visitor program fund, which fund is hereby created in the state treasury. The nurse home visitor program fund, referred to in this section as the "fund", is administered by the state department and consists of moneys transferred thereto by the state treasurer from moneys received pursuant to the master settlement agreement in the amount described in paragraph (d) of this subsection (2). In addition, the state treasurer shall credit to the fund any public or private gifts, grants, or donations received by the state department to implement the program, including any moneys received from the United States federal government for the program. The fund is subject to annual appropriation by the general assembly to the state department for grants to entities for operation of the program. The state department may retain a total of up to five percent of the amount annually appropriated from the fund for the program, in order to compensate the health sciences facility pursuant to section 26-6.4-105 (3), as set forth in the scope of work in the agreement between the state department and the health sciences facility, and to compensate the state department for the actual costs the state department incurs in implementing the provisions of paragraph (a.5) of this subsection (2), as determined by the state department; except that the portion of the costs to compensate the state department for implementing the provisions of paragraph (a.5) of this subsection (2) shall not exceed two percent of the amount annually appropriated from the fund for the program, and the portion of such costs to compensate the health sciences facility under section 26-6.4-105 (3), as set forth in the scope of work in the contract between the state department and the health sciences facility, shall not exceed three percent of the amount annually appropriated from the fund for the program. In addition, if the total amount annually appropriated from the fund for the program exceeds nineteen million dollars, the state department and the health sciences facility shall assess whether a smaller percentage of the appropriated funds exceeding nineteen million dollars is adequate to cover their actual costs and shall jointly submit to the general assembly a report articulating their conclusions on this subject. The actual costs of the state department include state department personnel and operating costs and any necessary transfers to the department of health care policy and financing for administrative costs incurred for the medicaid program associated with the program. The actual costs of the health sciences facility include the facility's own actual program costs and those of its contractors and subcontractors. Any costs for time studies required to obtain medicaid reimbursement for the program may be paid from program funds and are not subject to the five percent limit in this section. Notwithstanding section 24-36-114, C.R.S., all interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. All unexpended and unencumbered moneys in the fund at the end of any fiscal year remain in the fund and shall not be transferred to the general fund or any other fund.

(c) It is the intent of the general assembly that general fund moneys not be appropriated for implementation of the program.

(d) (I) Pursuant to section 24-75-1104.5 (1.7)(a), C.R.S., and except as otherwise provided in section 24-75-1104.5 (5), C.R.S., for the 2016-17 fiscal year and for each fiscal year thereafter so long as the state receives moneys pursuant to the master settlement agreement, the state treasurer shall transfer to the fund twenty-six and seven-tenths of the master settlement agreement moneys received by the state, other than attorney fees and costs, during the preceding fiscal year. The transfer shall be from moneys credited to the tobacco litigation settlement cash fund created in section 24-22-115, C.R.S.

(II) and (III) Repealed.



§ 26-6.4-108. Annual program review - audit

(1) The health sciences facility shall annually prepare and submit to the state department a report including an evaluation of the implementation of the program, the results achieved by the program based on the annual reports submitted by the administering entities pursuant to section 26-6.4-106 (1)(e), the extent to which the program serves medicaid-eligible persons and provides services that may be provided in part through medicaid funding, and any recommendations concerning changes to the program, including any changes that may be appropriate to enable the program to receive and maximize medicaid funding. Each program contractor and subcontractor and each entity that administers the program shall work with the health sciences facility and the state department to prepare the reports required under this section and section 2-3-113 (2), C.R.S. Any entity that is administering the program is subject to a reduction in or cessation of funding if the state board, based on recommendations from the health sciences facility, determines that the entity is not operating the program in accordance with the program requirements established by rule of the state board or is operating the program in such a manner that the program does not demonstrate positive results.

(2) The state auditor's office, pursuant to section 2-3-113, C.R.S., shall audit each entity administering the program to determine whether the entity is administering the program in compliance with the program requirements and in an effective manner. The audit shall be conducted and reported in accordance with the provisions of section 2-3-113, C.R.S.






Article 6.5 - Early Childhood and School Readiness

Part 1 - Early Childhood Councils

§ 26-6.5-101. Legislative declaration

(1) The general assembly hereby finds and declares that there is a critical need to increase services for young children and their families, including those families with members who are entering the workforce due to Colorado's reform of the welfare system, making the transition off of welfare, or needing child care assistance to avoid the welfare system. The statewide need includes increasing and sustaining the quality, accessibility, capacity, and affordability of services for children and their parents to help parents raise their children to be successful at school, at work, and in the community.

(2) Research demonstrates that there are positive outcomes for young children and their families who receive quality, integrated child care and related services in their early, preschool years, delivered through a comprehensive early childhood system that includes quality care and education, family support, health, and mental health programs.

(3) Providers of half-day preschool and full-day child care services have to overcome barriers and inflexible requirements of the various sources of funding in order to design and implement programs that are more responsive to the needs of working families.

(4) Consideration of various state and federal funding sources would allow for an integrated delivery system of quality programs for young children and their families in Colorado's communities.

(5) An integrated delivery system would further enhance the ability of the state department to identify the best practices relative to increasing and sustaining quality and to meeting the diverse needs of families seeking child care and other early childhood services.

(6) Distinctly local needs and conditions require that the state design and integrate a system that has the flexibility to adapt to those local needs.

(7) It is therefore in the state's best interest to establish a comprehensive system of early childhood councils to increase and sustain the availability, accessibility, capacity, and quality of early childhood services throughout the state, as provided in this part 1.



§ 26-6.5-101.5. Definitions

As used in this part 1, unless the context otherwise requires:

(1) Repealed.

(2) "Council" means an early childhood council identified or established locally in communities throughout the state pursuant to section 26-6.5-103 for the purpose of developing and ultimately implementing a comprehensive system of early childhood services to ensure the school readiness of children five years of age or younger in the community. A council may be an early childhood care and education council so long as no more than one council exists in a given service area.

(3) "County department" means the county or district department of social services.

(4) Repealed.

(5) "Early care and education provider" or "early care and education facility" means a school district, provider, or facility that:

(a) Is licensed pursuant to part 1 of article 6 of this title or that participates in the Colorado preschool program pursuant to article 28 of title 22, C.R.S.; and

(b) Participates in local community councils.

(6) "Early childhood care and education council" means a council that represents public and private stakeholders identified or established locally in communities throughout the state pursuant to section 26-6.5-106. An early childhood care and education council shall provide school-readiness quality improvement funding to early care and education providers pursuant to section 26-6.5-106 (3) to enhance the school readiness of children five years of age or younger.

(7) "Eligible elementary school" means a public elementary school that:

(a) (I) For the school year immediately preceding submission of the council's application for funding pursuant to section 26-6.5-106, is required to implement a priority improvement or turnaround plan as described in section 22-11-405 or 22-11-406, C.R.S., respectively, or is subject to restructuring pursuant to section 22-11-210, C.R.S.; and

(II) (Deleted by amendment, L. 2009, (SB 09-163), ch. 293, p. 1546, § 57, effective May 21, 2009.)

(b) As of the date on which the council applies for funding through the program, is receiving moneys pursuant to Title I of the federal "Elementary and Secondary Education Act of 1965", 20 U.S.C. sec. 6301 et seq.

(8) "Pilot site agency" means a community consolidated child care services pilot site agency as it existed prior to May 31, 2007.

(9) "State board" means the state board of human services authorized to act in accordance with the provisions of section 26-1-107.

(10) "State department" means the state department of human services.



§ 26-6.5-103. Early childhood councils - established - rules

(1) There is hereby established a statewide integrated system of early childhood councils to improve and sustain the availability, accessibility, capacity, and quality of early childhood services for children and families throughout the state. The councils shall have consistent function and structure statewide and shall be governed by the state department of human services with input, cooperation, and support services from the departments of education and public health and environment.

(2) The statewide system of early childhood councils shall consist of the seventeen pilot site agencies and other existing early childhood councils, renamed through this part 1 as "early childhood councils", and new councils designated and convened pursuant to this part 1, subject to available appropriations from the general fund.

(3) For new councils or for existing councils or partnerships that decide to reconfigure under this part 1, the board or boards of county commissioners shall designate a convening entity, which may include but is not limited to a local resource and referral agency, a county department of human services or social services, a local school district, a department of public health, or a Colorado preschool program council. The convening entity may convene a council either as part of a single county or as part of a multi-county regional network.

(4) The state department shall determine by rule the criteria necessary for establishing a single council for an area.

(5) Nothing in this part 1 shall be construed as requiring an existing council to reconfigure or reconvene.

(6) Nothing in this part 1 shall be construed as requiring a county to establish an early childhood council or to be a part of a multi-county council.



§ 26-6.5-103.3. Early childhood councils - applications - rules

(1) A newly established or newly identified council shall submit to the state department an application to become part of the statewide system of early childhood councils. The state department shall develop and distribute the application form and criteria and an explanation of the process for joining the statewide system of early childhood councils. The state department shall provide support for the preparation of applications.

(2) A new council shall designate on its application the following information:

(a) The intended service area;

(b) The counties to be involved in the council;

(c) Participating mandatory stakeholders;

(d) The entity that shall serve as the original fiscal agent for the council; and

(e) The signatures of the chair or chairs of the board or boards of county commissioners for the counties involved in the council, the legal signatory for the counties, and the president of a school district board of education involved in the council.

(3) A pilot site agency or other existing early childhood council seeking to be newly identified as a council shall designate on its application a restatement of the following information:

(a) The designated service area;

(b) Current members;

(c) Any additional stakeholders required to meet the membership requirements of section 26-6.5-103.5;

(d) The designated fiscal agent; and

(e) Signatures of the current organization leadership, the fiscal agent, the chair or chairs of the board or boards of county commissioners of the counties involved in the council, and the president of a school district board of education involved in the council.

(4) Each council shall develop a strategic plan based upon an assessment of the early childhood needs in the designated service area that includes:

(a) A council infrastructure, including a plan for hiring a council director;

(b) A technical assistance plan and an annual budget for developing a local early childhood system and infrastructure to improve and coordinate early childhood services; and

(c) A plan for evaluating program performance and council process and effectiveness as it relates to the council's strategic plan.

(5) The state department shall promulgate rules to define the standards for acceptance of applications made pursuant to this section. Acceptance of an application shall be automatic if the application is complete, the signatures are in order, and it meets the standards set forth by the state department pursuant to this subsection (5).



§ 26-6.5-103.5. Early childhood councils - membership

(1) To the extent practicable, each council shall be representative of the various public and private stakeholders in the local community who are committed to supporting the well-being of children five years of age or younger.

(2) For the purposes of this part 1, each council, whether newly established in a community or newly identified to serve as a council, shall work toward consolidating and coordinating funding, including the school-readiness quality improvement funding described in section 26-6.5-106. Together, the councils throughout the state shall serve to create a seamless system of early childhood services representing collaboration among the various public and private stakeholders for the effective delivery of early childhood services to children five years of age or younger in a manner that is responsive to local needs and conditions.

(3) (a) Each new council shall consist of members to be approved initially by the convening entity as designated pursuant to section 26-6.5-103. Each individual council shall determine subsequent appointments and rules for rotation of terms.

(b) Early childhood council membership shall include representatives from the public and private stakeholders from early care and education, family support, health, and mental health programs who reflect local needs and cultural diversity. The membership of each early childhood council shall also represent the geographic diversity within the county or counties involved in the council. Each council shall include a minimum of ten members with representation from each of the following stakeholder groups within the council's service area:

(I) Local government, including but not limited to county commissioners, city council members, local school district board members, and local county departments of human services;

(II) Early care and education, including but not limited to licensed and legally exempt child care providers, head start grantees, and district preschool programs operating pursuant to article 28 of title 22, C.R.S.;

(III) Health care, including but not limited to local public health agencies; health care providers; supplemental food programs for women, infants, and children as provided for in 42 U.S.C. sec. 1786; early periodic screening and diagnosis and treatment programs as required by federal law; and part B and part C of the federal "Individuals With Disabilities Education Improvement Act of 2004", 42 U.S.C. sec. 1400 et seq., as amended;

(IV) Parents of children five years of age or younger;

(V) Mental health care, including but not limited to community mental health centers and local mental health care providers;

(VI) Resource and referral agencies, including but not limited to child care resource and referral agencies;

(VII) Family support and parent education, including but not limited to home visitation programs, family resource centers, and income assistance programs.

(c) In addition, each council may include but is not limited to representation from any combination of the following stakeholder groups within the council's service area:

(I) Child care associations;

(II) Medical and dental professionals;

(III) School district parent organizations;

(IV) Head start policy councils;

(V) A chamber or chambers of commerce;

(VI) Local businesses;

(VII) Faith-based and nonprofit organizations;

(VIII) Higher education institutions; and

(IX) Libraries.

(4) Each member of a council shall sign a memorandum of understanding on behalf of the organization he or she represents to participate in and collaborate on the work of the council.



§ 26-6.5-103.7. Early childhood councils - duties

(1) Each early childhood council shall have, at a minimum, the following duties and functions:

(a) To apply for early childhood funding pursuant to section 26-6.5-104;

(b) To increase and sustain the quality, accessibility, capacity, and affordability of early childhood services for children five years of age or younger and their parents. To this end, each council shall develop and execute strategic plans to respond to local needs and conditions.

(c) To establish a local system of accountability to measure local progress based on the needs and goals set for program performance;

(d) To report annually the results of the accountability measurements defined in paragraph (c) of this subsection (1);

(e) To select a fiscal agent to disburse funds and serve as the employer of the council director, once hired. The fiscal agent may or may not be a county.

(f) To develop and implement a strategic plan as described in section 26-6.5-103.3 (4), including a comprehensive evaluation and report; and

(g) To actively attempt to inform and include small or under-represented early childhood service providers in early childhood council activities and functions.



§ 26-6.5-104. Early childhood councils - waivers - rules - funding - application

(1) A local council may request a waiver of any rule that would prevent a council from implementing council projects. The local council shall submit the request to the early childhood leadership commission created in article 6.2 of this title. The early childhood leadership commission shall consult with the affected state agency in reviewing the request. The state department or other affected state agency shall grant waivers upon recommendation by the commission.

(2) (a) The state department shall promulgate rules to develop and distribute to councils the application form and application process to be used by each council seeking to receive council infrastructure, quality improvement, technical assistance, and evaluation funding from the early childhood cash fund created in section 26-6.5-109 and other funding sources appropriated for early childhood services.

(b) Applications for early childhood funding from the early childhood cash fund established in section 26-6.5-109 and other funding sources appropriated for early childhood services shall be reviewed upon receipt by the state department.

(c) The state department is authorized to enter into a sole-source contract with any council to increase and sustain the quality, accessibility, capacity, and affordability of early childhood services for young children and their parents.



§ 26-6.5-104.5. Quality evaluation and improvement of early childhood care and education programs - use of Colorado works moneys

Counties are urged to partner with for-profit or not-for-profit organizations that evaluate the quality of early childhood care and education programs in the early childhood councils and assign ratings thereto in an effort to assess the success of such programs and to improve the ultimate delivery of early childhood care and education. Counties so partnering are further encouraged to match private investments in such early childhood care and education programs with county block grant moneys for Colorado works pursuant to part 7 of article 2 of this title and federal child care development funds in an effort to improve the overall quality of those programs. Counties so partnering are further encouraged to expend local funds to promote the objectives of this part 1 and improve the delivery of early childhood services, including the continuation of those funding sources developed to support pilot site agency activities.



§ 26-6.5-106. School-readiness quality improvement program

(1) (Deleted by amendment, L. 2005, p. 892, § 2, effective June 2, 2005.)

(2) Repealed.

(3) School-readiness quality improvement program created. On and after January 1, 2003, and continuing thereafter subject to sufficient and available federal funding, there is hereby created the school-readiness quality improvement program, referred to in this section as the "program", pursuant to which the state department of human services shall award three years of school-readiness quality improvement funding to eligible early childhood care and education councils identified or established throughout the state pursuant to subsection (3.5) of this section. School-readiness quality improvement funding shall be awarded to improve the school-readiness of children five years of age and younger who are enrolled in early care and education facilities. School-readiness quality improvement funding shall be awarded to eligible early childhood care and education councils based upon allocations made at the discretion of the state department and subject to available federal funding. Nothing in this section or in any rules promulgated pursuant to this section shall be interpreted to create a legal entitlement in any early childhood care and education council to school-readiness quality improvement funding pursuant to the program. Moneys awarded through the program shall be used to improve the school readiness of children, five years of age and younger, cared for at such facilities, who ultimately attend eligible elementary schools.

(3.5) Early childhood care and education councils. (a) (I) Communities throughout the state that do not have a pilot site agency may identify an existing entity or establish a new entity to serve as the early childhood care and education council to work toward the development and implementation of a comprehensive early childhood system to ensure the school readiness of young children in the community. A community may identify an existing entity, such as a consolidated child care pilot site agency or an interagency coordinating council or a district preschool program advisory council, to serve as its early childhood care and education council, or it may establish a new council. To the extent it is practical, early childhood care and education councils shall be representative of the various public and private stakeholders in the community, as specified in this subsection (3.5), who are committed to supporting the preparedness of young children for school. Such stakeholders shall include:

(A) School districts;

(B) The county department;

(C) Private for-profit and nonprofit licensed child care providers representing child care centers, family child care homes, and preschools;

(D) Local resource and referral agency or agencies;

(E) County, district, or municipal public health agencies; and

(F) Local mental health community or communities.

(II) In addition, each early childhood care and education council may include, but is not limited to, representation from any combination of the following:

(A) The board of county commissioners;

(B) The local head start grantee;

(C) The Colorado preschool program established in article 28 of title 22, C.R.S.;

(D) Child care associations;

(E) Other local governmental entities;

(F) Parents or other consumers of early childhood care and education services; and

(G) Faith-based organizations.

(b) For purposes of this section, the early childhood care and education council, whether newly established in a community or newly identified to serve as such, shall work toward consolidating and coordinating funding, including school-readiness quality improvement funding, to create a seamless early childhood system of collaboration among the various public and private stakeholders for the effective delivery of early childhood care and education to young children in the community.

(4) Application for funding. (a) (I) An early childhood care and education council seeking school-readiness quality improvement funding from the state department pursuant to this section shall apply directly to the state department in the manner specified by rule of the state board of human services. An early childhood care and education council applying for school-readiness quality improvement funding pursuant to this section shall meet the following minimum criteria:

(A) The community represented by the early childhood care and education council shall include one or more eligible elementary schools;

(B) The early childhood care and education council shall develop and submit a school-readiness plan to improve the school readiness of children in the community as described in subsection (6) of this section; and

(C) The early childhood care and education council shall demonstrate the commitment of the early care and education facilities identified in the school-readiness plan to cooperate with and participate in the school-readiness quality rating system described in subsection (5) of this section.

(II) An early childhood care and education council seeking school-readiness quality improvement funding pursuant to this section shall, in addition to the requirements set forth in subparagraph (I) of this paragraph (a), meet any additional eligibility requirements specified by rule of the state board.

(b) Early childhood care and education councils that receive school-readiness quality improvement funding pursuant to this section shall distribute such moneys to early care and education facilities identified in the school-readiness plan described in subsection (6) of this section.

(5) School-readiness quality rating system. The early childhood and school-readiness legislative commission created in section 26-6.5-203 shall adopt a voluntary school-readiness quality rating system. The rating system shall measure the level of preparedness of and quality of services provided by an early care and education provider to prepare children to enter elementary school. The school-readiness quality rating system shall:

(a) Measure such elements of quality of an early care and education facility as:

(I) The quality of the learning environment;

(II) The quality of adult-child interactions;

(III) Adult-to-child ratios;

(IV) Provider training and education, including recognized credentials through the state department's voluntary credentialing system developed pursuant to section 26-6.5-107; and

(V) Parent-involvement activities at the early care and education facility;

(b) Be variable to inform parents, counties, and other purchasers of early childhood care and education about the level of quality at an early care and education facility in a simple and easy-to-understand manner;

(c) Be supported by statistically valid research as a reliable measure of quality of an early care and education facility;

(d) Include a quality improvement plan that informs quality-rated early care and education providers of their strengths and weaknesses and that provides such providers with strategies to improve the quality of their services; and

(e) Have demonstrated effectiveness at improving the level of quality of early care and education providers in geographically diverse Colorado communities.

(6) School-readiness plans. Each early childhood care and education council seeking to apply for school-readiness quality improvement funding pursuant to this section shall prepare and submit to the state department a three-year school-readiness plan that outlines strategies to improve the school readiness of children who reside in neighborhoods with eligible elementary schools. The school-readiness plan, at a minimum, shall include:

(a) The number and location of eligible elementary schools in the community;

(b) The number and location of early care and education providers that will voluntarily participate in the school-readiness quality improvement program;

(c) A commitment that the early care and education providers identified in the school-readiness plan will cooperate with and participate in the school-readiness quality rating system described in subsection (5) of this section; and

(d) Community strategies to target school-readiness quality improvement funding to improve the level of quality at participating early care and education providers.

(7) Rules. (a) The state board of human services shall promulgate rules for the implementation of this section, including but not limited to rules that:

(I) Specify the procedure by which an early childhood care and education council may apply for school-readiness quality improvement funding pursuant to the program;

(II) Specify the manner in which school-readiness quality improvement funding is distributed to early childhood care and education councils, ensuring an equitable distribution between rural and urban communities; and

(III) Identify any additional eligibility requirements for early childhood care and education councils seeking school-readiness quality improvement funding, as described in subparagraph (II) of paragraph (a) of subsection (4) of this section.

(b) At a minimum, the rules promulgated pursuant to this subsection (7) shall identify a specific and measurable level of improvement in the school-readiness quality rating that an early care and education provider must achieve over the course of the funding distribution period after receiving an initial funding distribution through the program in order for the provider to continue receiving school-readiness quality improvement funding, as well as the eligibility criteria for continued participation in the program.

(8) Funding. (a) The school-readiness quality improvement program shall be funded using federal child care development fund moneys annually appropriated for the program. Such moneys shall be allocated by the state department to the eligible early childhood care and education councils for implementation of the rating system and for distribution to early care and education providers, as provided in this section.

(b) (I) If moneys are required to match the federal child care development funds, such matching moneys may be from, but need not be limited to, general fund moneys appropriated by the general assembly, local moneys, or private matching moneys. Any state department staff that may be necessary to support the school-readiness quality improvement program shall be funded by federal child care development funds appropriated for the program and not from general funds. The FTE authorization for any staff necessary to support the school-readiness quality improvement program shall be eliminated should federal funds no longer be available for the program.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (b), the general assembly shall not be obligated to appropriate general fund moneys if private matching moneys are not available or later become unavailable.

(c) The state department shall be authorized to enter into a sole-source contract with an organization to provide the following:

(I) Ratings of child care;

(II) Technical assistance for child care providers;

(III) Community infrastructure and resource development for improving the quality of child care;

(IV) Parent and consumer education on the quality of child care providers in the community.

(9) Evaluation - report. (a) Each early childhood care and education council shall submit to the state department a summative thirty-month report on or before January 1, 2009, and on or before January 1 every three years thereafter. The report shall address the quality improvement of the participating early care and education facilities and the overall effectiveness of the school-readiness quality improvement program at preparing low-income children, residing in communities with eligible elementary schools, for school. Such reports, at a minimum, shall address:

(I) The number of early care and education facilities and children who participated in the school-readiness quality improvement program;

(II) The baseline quality ratings of each participating early care and education provider during each year of participation;

(III) An analysis and explanation of the quality improvement strategies undertaken at each early care and education facility; and

(IV) The barriers to quality improvement that were encountered.

(b) On or before April 1, 2009, and on or before April 1 every three years thereafter, the state department, or any private entity with which the state department is hereby authorized to contract for this purpose, shall submit a consolidated statewide report, based upon the reports prepared and submitted by the early childhood care and education councils, addressing the items set forth in paragraph (a) of this subsection (9) to the early childhood and school-readiness legislative commission and to the members of the education committees of the house of representatives and the senate of the general assembly.

(c) Reporting early childhood care and education councils, as well as the state department or any private entity with which it may contract for reporting purposes, may draw upon the evaluations and studies prepared by a nationally recognized research firm to report on the school-readiness of children in quality-rated early care and education facilities.

(d) Each early childhood care and education council shall work with state and local agencies, such as school districts, to support efforts to track, through high school graduation, the future academic performance of children who receive school-readiness services from early care and education providers who receive funding pursuant to this section.



§ 26-6.5-107. Voluntary child care credentialing system - rules

The state department shall develop and maintain a statewide voluntary child care credentialing system that recognizes the training and educational achievements of persons providing early childhood care and education. The use of the voluntary child care credentialing system shall include but need not be limited to the early childhood councils. The voluntary child care credentialing system shall be a multi-tiered system of graduated credentials that reflects the increased training, education, knowledge, skills, and competencies of persons working in early childhood care and education services in the various councils. The state board shall promulgate such rules as are necessary for the statewide implementation of the voluntary child care credentialing system.



§ 26-6.5-108. Evaluation

(1) No later than March 1, 2010, the state department shall, through a request for proposals process, contract with a qualified individual or entity to prepare an independent evaluation of the system of early childhood councils to determine the effectiveness of the system in serving children and families throughout the state. The evaluation shall be completed no later than October 1, 2010, and shall be repeated every three years thereafter.

(2) The evaluation shall include the following:

(a) An aggregate evaluation of local evaluation plan data as integrated and analyzed by the state department, including an evaluation of the overall program performance and council process and effectiveness;

(b) An evaluation of state program performance, including the efficiency and effectiveness of the state department in meeting the needs of the councils;

(c) An evaluation of the feasibility of combining the funding sources available under this part 1;

(d) An evaluation of the barriers to delivery of quality early childhood services; and

(e) An evaluation of the impact of waivers issued pursuant to section 26-6.5-104.



§ 26-6.5-109. Early childhood cash fund - creation

(1) There is hereby created in the state treasury the early childhood cash fund, referred to in this part 1 as the "fund", that shall consist of such moneys as may be appropriated to the fund by the general assembly and credited to the fund pursuant to subsection (2) of this section. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of this part 1.

(2) The state department is authorized to seek and accept gifts, grants, or donations from private and public sources for the purposes of this part 1. All private and public moneys received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the fund. The moneys in the fund shall be subject to annual appropriation by the general assembly to the state department for the direct and indirect costs associated with the implementation of this part 1.

(3) Any moneys in the fund not expended for the purposes of this part 1 may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund.

(4) The state department may expend up to, but not exceeding, five percent of the moneys annually appropriated from the fund to offset the costs incurred in implementing this part 1.

(5) Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.






Part 2 - Early Childhood and School Readiness Legislative Commission

§ 26-6.5-201. Short title

This part 2 shall be known and may be cited as the "Early Childhood and School Readiness Legislative Commission Act".



§ 26-6.5-202. Legislative declaration

(1) The general assembly finds that:

(a) The most economically efficient time to develop children's skills and social abilities is in the very early years when developmental education across all of the four domains of early learning, family support and education, health care, social-emotional health, and mental health, can have the most effect;

(b) Children, families, and society benefit from quality investments in early childhood development and learning. Comprehensive early childhood development provides children and their families with the resources they need for early nurturing and for early language development and learning experiences and the physical health supports they need to help them arrive at school thriving and ready to learn.

(c) High-quality early childhood care and education during the crucial growth years from birth to five years of age is necessary to enable children to succeed when they start kindergarten and as they continue their education;

(d) Research demonstrates that parental support and involvement, combined with a high-quality preschool education program, increases students' school readiness and achievement in kindergarten and significantly contributes to overcoming the effects of students' varying socio-economic circumstances; and

(e) Research further shows that improving educational performance through improved school readiness costs much less than special education, remediation, and grade retention.

(2) The general assembly concludes therefore that it is in the best interests of the state to create a legislative commission to meet on a regular basis throughout the year to study issues and recommend legislation concerning early childhood and school readiness, including health care, mental health, parental involvement, family support, child care, and early learning.



§ 26-6.5-203. Early childhood and school readiness legislative commission - creation - membership - duties - funding

(1) (a) There is created a legislative commission for policy improvement related to early childhood and school readiness, including the areas of health, mental health, parental involvement, family support, child care, and early learning, referred to in this article as the "commission".

(b) The commission consists of six members, appointed for terms of three years; except that, of the members first appointed, two members shall be appointed for one-year terms, two members shall be appointed for two-year terms, and two members shall be appointed for three-year terms. The appointing authorities shall jointly determine which commission members serve reduced terms. Each commission member serves at the pleasure of the applicable appointing authority. Vacancies shall be filled by appointment of the original appointing authority for the remainder of the unexpired term. Initial appointments to the commission shall be made on or before July 1, 2013, as follows:

(I) The president of the senate shall appoint two senators to serve on the commission, one of whom serves on the senate education committee, or any successor committee, and one of whom serves on the senate health and human services committee, or any successor committee;

(II) The minority leader of the senate shall appoint one senator to serve on the commission who also serves on the senate education committee, or any successor committee;

(III) The speaker of the house of representatives shall appoint two representatives to serve on the commission, one of whom serves on the education committee of the house of representatives, or any successor committee, and one of whom serves on the public health care and human services committee of the house of representatives, or any successor committee; and

(IV) The minority leader of the house of representatives shall appoint one representative to serve on the commission who also serves on the education committee of the house of representatives, or any successor committee.

(c) The president of the senate shall select the first chair of the commission, and the speaker of the house of representatives shall select the first vice-chair. The chair and vice-chair shall alternate annually thereafter between the two houses. The chair and vice-chair of the commission may establish such organizational and procedural rules as are necessary for the operation of the commission.

(d) The members of the commission shall receive compensation and reimbursement for expenses incurred in fulfilling the duties of the commission as provided in section 2-2-326, C.R.S.

(2) (a) The commission shall meet at least four times annually. The commission shall study issues concerning early childhood and school readiness, including but not limited to health care, mental health, parental involvement, family support, child care, and early learning. The commission shall solicit input from members of the public, especially those individuals with expertise related to early childhood and school readiness issues, to aid the commission in its work. The commission shall consult with the early childhood leadership commission, created in section 26-6.2-103, with regard to policies concerning early childhood and school readiness.

(b) The commission may accept in-kind donations in the form of administrative support from one or more nonprofit organizations.

(c) The commission shall report to the legislative council by the date specified in Joint Rule 24 (b)(1)(D). The report may include recommendations for legislation, including but not limited to legislation continuing the commission and an explanation of the additional time and procedures that the commission may require to achieve the commission's study goals. Legislation that the commission recommends shall be treated as legislation recommended by an interim committee for the purposes of the introduction deadlines and bill limitations imposed by the joint rules of the senate and house of representatives.



§ 26-6.5-204. Repeal of part

This part 2 is repealed, effective July 1, 2018.






Part 3 - Colorado Quality in Child Care Incentive Grant Program

§ 26-6. 5-301 to 26-6.5-307. (Repealed)

(2) Section 26-6.5-307 provided for the repeal of this part 3, effective the July 1 following the receipt of the notice by the revisor of statutes pursuant to either 26-6.5- 307 (1)(a) or (1)(b). On July 11, 2013, the revisor of statutes received the notice referred to in 26-6.5-307 (1)(b) related to the repeal. For more information about the repeal and notice, see HB 10-1026. (L. 2010 p. 387.)









Article 6.7 - Colorado Infant and Toddler Quality and Availability Grant Program

§ 26-6.7-101. Short title

This article shall be known and may be cited as the "Colorado Infant and Toddler Quality and Availability Grant Program".



§ 26-6.7-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Colorado child care assistance program" or "CCCAP" means the Colorado child care assistance program in the state department.

(2) "County department" means a county or district department of social services.

(3) "Early childhood council" means an early childhood council established pursuant to part 1 of article 6.5 of this title.

(4) "Early childhood program" means a school district, provider, head start program, or facility that provides child care and education to low-income infants and toddlers, has a contract as a provider through the Colorado child care assistance program, and is either licensed pursuant to part 1 of article 6 of this title or participates in the Colorado preschool program pursuant to article 28 of title 22, C.R.S.

(5) "Grant program" means the Colorado infant and toddler quality and availability grant program created in section 26-6.7-103.

(6) "Tiered reimbursement" means a pay structure that reflects an increased rate of reimbursement for early childhood programs that receive moneys through CCCAP.



§ 26-6.7-103. Colorado infant and toddler quality and availability grant program - creation

Subject to available appropriations, there is hereby created in the state department the Colorado infant and toddler quality and availability grant program. The goal of the grant program is to improve quality in infant and toddler care, provide tiered reimbursement to high-quality early childhood programs, and increase the number of low-income infants and toddlers served through high-quality early childhood programs, as well as promote voluntary parental involvement. A program is considered "high-quality" if it is in the top two ratings of the state's quality rating and improvement system, or is accredited by a state department-approved accrediting body, or is an early head start program meeting federal standards. Early childhood councils and county departments must jointly apply for moneys through the grant program, which will be administered by the state department. Early childhood programs that are within the service area of an early childhood council and within the county jointly applying for the grant may apply to the early childhood council for moneys that would allow them to achieve one of the objectives of the grant program.



§ 26-6.7-104. Eligibility for grants - applications - deadlines

(1) The state department shall develop an application process and issue a request for proposals for the grant program, including notification of available moneys to early childhood councils and county departments, eligibility criteria, proposal requirements, and award criteria.

(2) An applicant to the grant program is eligible for a grant award pursuant to this article if:

(a) The application is made jointly between an early childhood council and a county department. If an early childhood council serves more than one county, it may submit a single application that combines multiple counties in its service area.

(b) The early childhood programs to which the grant moneys will be distributed have contracts with CCCAP;

(c) The application demonstrates a need and provides a plan to improve quality and increase the capacity for early childhood programs in its service area. The goal of the grant program is to increase the number of infants and toddlers served through high-quality early childhood programs. The early childhood programs may be home-based or center-based;

(d) It provides a plan detailing how it will provide tiered reimbursement; and

(e) It meets any other criteria set forth in the application process developed pursuant to this section.

(3) (a) In fiscal year 2013-14, grant applications must be received by the state department on or before July 31, 2013. The state department shall review applications and determine which applicants will receive grants and the amount of each grant. Grant awards must be made on or before September 1, 2013, through the fund.

(b) For each fiscal year thereafter, subject to available appropriations, grant applications must be received by the state department on or before June 30 of the prior fiscal year. The state department shall review applications and determine which applicants will receive grants and the amount of each grant. Grant awards must be made on or before August 1 through the fund.

(c) If in any fiscal year the full appropriation by the general assembly for the grant program is not dispersed as specified in paragraphs (a) and (b) of this subsection (3), the state department shall review proposals and award grants as the applications are received and not require the applications to be held until the next grant cycle.



§ 26-6.7-105. Reporting requirements

(1) No later than four months after the conclusion of a grant, the early childhood council that received the grant shall provide the state department with an annual report concerning the outcomes of the grant. The report must include, at a minimum:

(a) A summary of data received from early childhood programs that received grant moneys;

(b) The number of infants and toddlers under three years of age served because of the grant program in home-based programs and the number served in center-based programs;

(c) The length of time services were provided;

(d) A detailed description of quality improvements made using grant moneys;

(e) A description of how the grantee's program met the stated outcomes in its application;

(f) A summary of the number of jobs created through the grant program; and

(g) Any other data required by the state department.

(2) Notwithstanding section 24-1-136 (11)(a)(I), on or before December 1, 2014, and each December 1 thereafter, the state department shall provide a written report on the grant program to the public health care and human services committee of the house of representatives and the health and human services committee of the senate, or any successor committees. The report must include a summary of the data received pursuant to subsection (1) of this section, the total amount of grants and grant moneys awarded, and the total increase in the number of infants and toddlers under three years of age served by the grant program.






Article 6.8 - Tony Grampsas Youth Services Program

§ 26-6.8-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the Tony Grampsas youth services board created in section 26-6.8-103.

(2) "Entity" means a local government, a Colorado public or nonsectarian secondary school, a group of public or nonsectarian secondary schools, a school district or group of school districts, a board of cooperative services, an institution of higher education, the Colorado National Guard, a state agency, a state-operated program, or a private nonprofit or not-for-profit community-based organization.

(3) "Executive director" means the executive director of the state department of human services.

(4) "State department" means the state department of human services.



§ 26-6.8-102. Tony Grampsas youth services program - creation - standards - applications

(1) (a) The Tony Grampsas youth services program is transferred to the state department. All program grants in existence as of July 1, 2013, shall continue to be valid through June 30, 2014. Persons appointed to the board shall continue serving until completion of their terms and may be reappointed as provided in section 26-6.8-103.

(b) The Tony Grampsas youth services program is established to provide state funding for the following purposes:

(I) For community-based programs that target youth and their families for intervention services in an effort to reduce incidents of youth crime and violence;

(II) To promote prevention and education programs that are designed to reduce the occurrence and reoccurrence of child abuse and neglect and to reduce the need for state intervention in child abuse and neglect prevention and education; and

(III) For community-based programs specifically related to the prevention and intervention of adolescent and youth marijuana use.

(2) (a) The board shall choose those entities that will receive grants through the Tony Grampsas youth services program and the amount of each grant. The state department shall administer the grants awarded and monitor the effectiveness of programs that receive grants through the Tony Grampsas youth services program.

(b) For one grant cycle, up to three hundred thousand dollars of the appropriation made for the purpose set forth in this paragraph (b) may be used to award technical assistance grants for community-based prevention and intervention organizations that work with youth. Organizations that apply for moneys pursuant to this paragraph (b) must use the moneys to assist with independent certification as an evidence-based program. Evidence-based programs must demonstrate an ability to meet rigorous requirements for evaluation and effectiveness to reflect an ability to change targeted behaviors and promote positive youth development outcomes.

(c) Any grant awarded through the Tony Grampsas youth services program shall be paid from moneys appropriated pursuant to paragraph (d) of this subsection (2) or out of the general fund for the program. The board, in accordance with the timelines adopted pursuant to section 26-6.8-103 (3), shall submit a list of the entities chosen to receive grants to the governor for approval. The governor shall either approve or disapprove the entire list of entities by responding to the board within twenty days. If the governor does not respond to the board within twenty days after receipt of the list, the list is approved. The board shall not award a grant through the Tony Grampsas youth services program without the prior approval of the governor.

(d) (I) The youth services program fund is created in the state treasury. The principal of the fund consists of tobacco litigation settlement moneys transferred by the state treasurer to the fund pursuant to section 24-75-1104.5 (1.7)(e), C.R.S. Subject to annual appropriation by the general assembly, the state department may expend moneys from the fund for the Tony Grampsas youth services program, including the compensation of youth members of the Tony Grampsas youth services board, as described in section 26-6.8-103 (1)(e)(II). All unexpended and unencumbered moneys in the fund at the end of any fiscal year remain in the fund and shall not be transferred to the general fund or any other fund.

(II) In addition to the moneys appropriated to the youth services program fund pursuant to subparagraph (I) of this paragraph (d), the fund also consists of any moneys appropriated to the fund from the marijuana tax cash fund created in section 39-28.8-501, C.R.S. Any moneys in the fund attributable to the marijuana tax cash fund shall be used for community-based programs for the prevention and intervention of marijuana use. Notwithstanding the provisions of subparagraph (I) of this paragraph (d), any unexpended and unencumbered moneys in the fund at the end of a fiscal year that are attributable to the marijuana tax cash fund shall remain in the fund and shall not be transferred to the tobacco litigation settlement cash fund or any other fund.

(III) If an entity seeks a grant from the board for a program directed at providing marijuana use prevention and intervention services to youth, one of the criteria the board shall consider is whether the program utilizes evidence-based practices in the delivery of services.

(3) To participate in the Tony Grampsas youth services program, an entity may apply to the board in accordance with timelines and guidelines adopted by the board pursuant to section 26-6.8-103.

(4) Entities seeking to provide youth mentoring services or to enhance existing youth mentoring programs are encouraged to submit an application to the board for grants directly from the Tony Grampsas youth services program, in addition to any funding the entities may be seeking from the youth mentoring services cash fund pursuant to section 26-6.8-104 (6), to establish or enhance youth mentoring programs. Entities submitting applications for grants directly from the Tony Grampsas youth services program pursuant to this section need not meet the requirements of section 26-6.8-104 (5)(b).



§ 26-6.8-103. Tony Grampsas youth services board - members - duties

(1) (a) There is hereby created the Tony Grampsas youth services board consisting of four adult members appointed by the governor, two youth members appointed by the governor, three adult members appointed by the speaker of the house of representatives, two adult members appointed by the president of the senate, and one adult member appointed by the minority leader of the senate. For the initial appointments, the governor shall appoint members to the board after the speaker of the house of representatives and the president and the minority leader of the senate have made appointments. No more than seven of the members appointed to the board shall be members of the same political party.

(b) In addition to the appointed board members, the executive director shall serve as a member of the board.

(c) At the first meeting of the board, the members of the board shall choose a chairperson and a vice-chairperson.

(d) (I) In appointing adult members to the board, the governor, the speaker of the house of representatives, and the president and the minority leader of the senate shall:

(A) Choose persons who have a knowledge and awareness of innovative strategies for youth crime prevention and intervention services and for reducing the occurrence and reoccurrence of child abuse and neglect; and

(B) Appoint one or more persons who possess knowledge and awareness of early childhood care and education. For purposes of this sub-subparagraph (B), "early childhood" means younger than nine years of age.

(II) In appointing members to the board, the speaker of the house of representatives and the president of the senate shall each appoint at least one person who has a knowledge and awareness of student issues, including the causes of student dropout in secondary schools, as well as innovative strategies for reducing the dropout rate among secondary school students.

(III) In appointing members to the board, the governor shall:

(A) Appoint at least one person who is representative of a minority community;

(B) Appoint at least one person who is knowledgeable in the area of child abuse prevention; and

(C) Appoint at least one person who is knowledgeable in the area of community planning for youth violence prevention.

(IV) In appointing youth members to the board, the governor shall appoint members who are at least fifteen years of age and younger than twenty-six years of age.

(e) (I) The appointed members of the board shall serve three-year terms; except that, of the members first appointed, one of the members appointed by the governor shall serve a two-year term, two of the members appointed by the governor shall serve one-year terms, one of the members appointed by the speaker of the house of representatives shall serve a two-year term, and one of the members appointed by the president of the senate shall serve a two-year term. The respective appointing person shall choose those members who shall serve initial shortened terms. If a vacancy arises in one of the appointed offices, the authority making the original appointment shall fill the vacancy for the remainder of the term.

(II) Adult members of the board shall serve without compensation but may be reimbursed out of available appropriations for actual and necessary expenses incurred in the performance of their duties. Youth members of the board may receive a per diem as compensation for their service, which per diem may not exceed thirty dollars for each day upon which each youth member performs his or her duties for the board. Youth members of the board may also be reimbursed out of available appropriations for actual and necessary expenses incurred in the performance of their duties.

(f) The board is authorized to meet, when necessary, via telecommunications.

(2) (a) The board shall develop and make available program guidelines, including but not limited to:

(I) Guidelines for proposal design;

(II) Local public-to-private funding match requirements; and

(III) Processes for local review and prioritization of program applications.

(b) In addition to the guidelines developed pursuant to paragraph (a) of this subsection (2), the board shall develop criteria for awarding grants under the Tony Grampsas youth services program, including but not limited to the following requirements:

(I) That the program is operated in cooperation with a local government, a local governmental agency, or a local nonprofit or not-for-profit agency;

(II) That the program is community-based, receiving input from organizations in the community such as schools, community mental health centers, local nonprofit or not-for-profit agencies, local law enforcement agencies, businesses, and individuals within the community; and

(III) (A) That the program is directed at providing intervention services to youth and their families in an effort to decrease incidents of crime and violence or that the program is directed at providing services to at-risk students and their families in an effort to reduce the dropout rate in secondary schools pursuant to section 26-6.8-105.

(B) If an entity is seeking a grant from the board for a student dropout prevention and intervention program pursuant to section 26-6.8-105, one of the criteria that the board shall consider is whether the program has been implemented elsewhere, if known, and, if so, the relative success of the program. It is not required, however, that the program be previously implemented for the board to award a grant to the entity.

(C) If an entity is seeking a grant from the board for a program directed at providing intervention services to youth and their families in an effort to decrease incidents of crime and violence, one of the criteria that the board shall consider is whether the program includes restorative justice components. It is not required, however, that the program include restorative justice components for the board to award a grant to the entity.

(c) In addition to the guidelines and criteria developed pursuant to paragraphs (a) and (b) of this subsection (2), the board shall develop result-oriented criteria for measuring the effectiveness of programs that receive grants under the Tony Grampsas youth services program as deemed appropriate to the nature of each program including, but not limited to, requiring grantees to evaluate the impact of the services provided by the program. Any criteria developed pursuant to this paragraph (c) for measuring the effectiveness of student dropout prevention and intervention programs established pursuant to section 26-6.8-105 shall include the implementation of a method by which to track the students served by the program to evaluate the impact of the services provided, which tracking shall continue, if possible, for at least two years or through graduation from a secondary school, whichever occurs first.

(3) In addition to the guidelines and criteria developed pursuant to subsection (2) of this section, the board shall establish timelines for submission and review of applications for grants through the Tony Grampsas youth services program. The board shall also adopt timelines for submission to the governor of the list of entities chosen to receive grants. If the governor disapproves the list, the board may submit a replacement list within thirty days after such disapproval.

(4) The board shall review all applications received pursuant to section 26-6.8-102 for grants from the Tony Grampsas youth services program and choose those entities that shall receive grants through the Tony Grampsas youth services program and the amount of each grant.

(5) In addition to the duties relating specifically to the Tony Grampsas youth services program specified in this section, the board shall operate the prevention, intervention, and treatment programs specified in this article and such other prevention, intervention, and treatment programs as may be assigned to the board by executive order to be funded solely by federal funds.



§ 26-6.8-104. Colorado Youth Mentoring Services Act

(1) Short title. This section shall be known and may be cited as the "Colorado Youth Mentoring Services Act".

(2) Legislative declaration. (a) The general assembly hereby finds and declares that mentoring programs such as big brothers, big sisters, and partners have been active in Colorado for many years. The general assembly finds that national research has indicated that structured mentoring programs are effective tools in combating youth substance abuse and youth crime and violence. The general assembly further finds, based upon recent national research results, that at-risk youth who are matched in a minimum of year-long mentoring relationships are less likely to become involved in substance and alcohol abuse, less likely to be truant, less likely to commit violent acts against other persons, and more likely to show improvements in academic performance and positive peer relations.

(b) The general assembly further finds that, despite the positive results that may be achieved through structured youth mentoring programs, as many as thirty-eight counties in the state of Colorado do not have the organizational resources necessary to carry out successful mentoring programs or lack the adult volunteers to establish such programs or both. The general assembly finds that even counties in which there are established youth mentoring programs, such programs are unable to meet the demand for mentors and that such established programs have waiting lists that exceed two thousand youths.

(c) The general assembly therefore declares and determines that the provision of youth mentoring services that would use public and private entities to recruit, train, screen, and supervise adult volunteers to serve as mentors for at-risk youth would be beneficial and in the best interests of the citizens of the state of Colorado.

(3) Definition. For purposes of this section, "at-risk youth" means a person who is at least five years of age but who is less than eighteen years of age and who is challenged by such risk factors as poverty, residence in a substance-abusing household, family conflict, association with peers who commit crimes, residence in a single-parent household, exhibition of indicia of delinquent behavior, or being the victim of child abuse.

(4) Provision of youth mentoring services. There is created the Colorado youth mentoring program to provide state funding for the provision of community-based youth mentoring services that target at-risk youths in an effort to reduce substance abuse and to decrease the incidents of youth crime and violence. The funding shall be used to provide new mentoring services in communities that do not have existing mentoring programs as well as to enhance established community-based youth mentoring programs that are already in existence.

(5) Administration - duties of contracting entities. (a) To be eligible for moneys from the youth mentoring services cash fund created in subsection (6) of this section for the provision of youth mentoring services, an entity must apply to the board in accordance with the timelines and guidelines adopted by the board pursuant to section 26-6.8-103 and must meet the requirements of paragraph (b) of this subsection (5).

(b) The entities that the board selects to provide community-based youth mentoring services are responsible for:

(I) Actively recruiting qualified and appropriate adult volunteers who are willing to serve as youth mentors for a period of not less than one year and to commit to spending an average of three hours per week with the at-risk youth;

(II) Effectively screening adult volunteers to serve as mentors, including but not limited to conducting criminal background checks of such adult volunteers;

(III) Providing training and ongoing support to adult volunteers to prepare them to serve in one-year mentoring relationships with at-risk youths;

(IV) Carefully matching each adult volunteer with an at-risk youth based on the unique qualifications of the adult volunteer and the specific needs of the youth;

(V) Supervising closely and through case managers the activities of the adult volunteer and the mutual benefits and effectiveness of the mentoring relationship;

(VI) Making available life skill workshops, recreational activities, and community service opportunities to the at-risk youth and adult volunteer;

(VII) Implementing a method of evaluating the effectiveness of the community-based youth mentoring program and tracking the youths served by the program to evaluate the impact of the services provided through the program; and

(VIII) Reporting annually to the board concerning the results of the entity's evaluation of youths served by the community-based youth mentoring program as well as the fiscal contributions made by the entity to the program and such other information that the board may require.

(c) Community-based organizations may obtain private and public funds, grants, gifts, or donations for youth mentoring programs. The executive director may accept and expend on behalf of the state any funds, grants, gifts, or donations from any private or public source for the purpose of implementing this section; except that the executive director shall not accept a grant or donation if the conditions attached to the grant or donation require the expenditure thereof in a manner contrary to law.

(d) Entities selected to receive grants pursuant to this section for the provision of youth mentoring services shall match any grant received with a contribution that is the equivalent of twenty percent of the grant awarded.

(6) Youth mentoring services cash fund. There is hereby created in the state treasury the youth mentoring services cash fund. The moneys in the youth mentoring services cash fund are subject to annual appropriation by the general assembly for the direct and indirect costs of implementing this section. The executive director may accept on behalf of the state any grants, gifts, or donations from any private or public source for the purpose of this section. All private and public funds received through grants, gifts, or donations shall be transmitted to the state treasurer, who shall credit the same to the youth mentoring services cash fund. The general assembly may appropriate moneys from the marijuana tax cash fund created in section 39-28.8-501, C.R.S., or the proposition AA refund account created in section 39-28.8-604 (1), C.R.S. All investment earnings derived from the deposit and investment of moneys in the fund shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.



§ 26-6.8-105. Colorado student dropout prevention and intervention program

(1) Short title. This section shall be known and may be cited as the "Colorado Student Dropout Prevention and Intervention Act".

(2) Legislative declaration. The general assembly hereby finds that:

(a) During the last decade, over one hundred thousand students in Colorado left school without successfully completing a high school program;

(b) In 1996, three million six hundred thousand young adults in the United States were neither enrolled in school nor had they completed a high school program;

(c) In the 1995-1996 academic year, approximately thirteen thousand students withdrew from Colorado schools prior to receiving a diploma, resulting in a four percent dropout rate;

(d) Of those students who withdrew from Colorado schools prior to receiving a diploma, approximately five thousand nine hundred were minority students;

(e) The dropout rate of minority students in Colorado is significantly greater than that of nonminority students;

(f) Numerous factors, including socioeconomic background, lack of adult support, and the inability to communicate well in English, influence a student's decision to drop out of school;

(g) Research has shown that, compared with high school graduates, relatively more dropouts are unemployed, and those dropouts who do succeed in finding work tend to earn less money than high school graduates; and

(h) High school dropouts are more likely to apply for and receive public assistance than high school graduates.

(3) Definitions. For purposes of this section, "at-risk students" means students in secondary schools who are at risk of dropping out of school because of their socioeconomic background, lack of adult support, language barriers, or other identified indicators that cause students to drop out of school.

(4) Colorado student dropout prevention and intervention program. There is created the Colorado student dropout prevention and intervention program in the Tony Grampsas youth services program to provide services to at-risk students and their families in an effort to reduce the dropout rate in secondary schools through an appropriate combination of academic and extracurricular activities designed to enhance the overall education and edification of students in secondary schools.

(5) Administration. (a) The state department shall administer the student dropout prevention and intervention program. Subject to the designation in paragraph (b) of this subsection (5), the board shall select those entities that will receive grants through the student dropout prevention and intervention program and the amount of each grant. In addition, the state department shall monitor the effectiveness of programs that receive funds through the student dropout prevention and intervention program. To be eligible for grants from the board for the provision of student dropout prevention and intervention programs targeting at-risk students, an entity shall apply to the board in accordance with the timelines and guidelines adopted by the board pursuant to section 26-6.8-103.

(b) Any moneys awarded by the board shall be paid from moneys appropriated out of the general fund for the Tony Grampsas youth services program. Each year no less than ten percent of the total appropriation from the general fund shall be designated and used exclusively for programs specifically designed to prevent students from dropping out of secondary schools; except that, commencing in fiscal year 2004-05 and in each fiscal year thereafter, no less than twenty percent of the total appropriation shall be designated and used exclusively for such purpose.

(6) Receipt of moneys. (a) The executive director may accept on behalf of the state any funds, grants, gifts, or donations from any private or public source for the purpose of implementing student dropout prevention and intervention programs pursuant to this section; except that the executive director shall not accept funds, grants, gifts, or donations if the conditions attached thereto require the expenditure thereof in a manner contrary to law.

(b) All private and public moneys received through funds, grants, gifts, or donations pursuant to this subsection (6) shall be transmitted to the state treasurer, who shall credit the same to the student dropout prevention and intervention fund, which fund is hereby created. The moneys in the fund are subject to annual appropriation by the general assembly for the direct and indirect costs associated with the administration of this section. The executive director may expend moneys appropriated to the state department from the fund to provide a grant for implementing and administering a student dropout prevention and intervention program. All investment earnings derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated shall remain in the fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year.



§ 26-6.8-106. Colorado student before-and-after-school project - creation - funding

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Before-and-after-school program" means a program that meets before regular school hours or after regular school hours or during a period when school is not in session.

(b) "Fund" means the Colorado student before-and-after-school project fund created in subsection (4) of this section.

(c) "Project" means the Colorado before-and-after-school project created in subsection (2) of this section.

(2) Colorado student before-and-after-school project. There is created, in the Tony Grampsas youth services program, the Colorado student before-and-after-school project to provide grants to entities to provide high-quality before-and-after-school programs that may include an alcohol or drug abuse prevention and education component. Entities that receive grants pursuant to this section shall apply the grants to creating and implementing before-and-after-school programs that primarily serve youth enrolled in grades six through eight or youth who are twelve to fourteen years of age. The before-and-after-school programs are designed to help youth develop their interests and skills in the areas of sports and fitness, character and leadership, or arts and culture and may provide education regarding the dangers of the use of alcohol and drugs. Before-and-after-school programs that are designed primarily to increase academic achievement or that provide religious instruction are not eligible for funding pursuant to this section.

(3) Administration. (a) The state department shall administer the project. The board shall select the entities that will receive grants through the project and the amount of each grant. In addition, the state department shall monitor the effectiveness of before-and-after-school programs that receive moneys through the project. To be eligible for grants through the project, an entity shall apply to the board in accordance with the timelines and guidelines adopted by the board pursuant to section 26-6.8-103. Notwithstanding any provision of this article or any criteria for awarding grants adopted by the board pursuant to section 26-6.8-103 (2)(b) to the contrary, an entity may be eligible to receive a grant pursuant to this section regardless of whether the before-and-after-school program to which the grant would apply serves youth who are eligible for free or reduced-cost lunch pursuant to the "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.

(b) The grants awarded through the project shall be paid from moneys appropriated from the fund to the state department. The board and grant recipients are encouraged to apply moneys awarded through the project to leverage additional funding as matching funds from private and federal sources.

(4) Colorado student before-and-after-school project fund. There is created in the state treasury the Colorado student before-and-after-school project fund that shall consist of moneys that the general assembly may appropriate to the fund. The moneys in the fund are subject to annual appropriation by the general assembly to the state department for the purpose of providing grants as provided in this section and the direct and indirect costs associated with the implementation of this section. Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.






Article 7 - Subsidization of Adoption

§ 26-7-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the state board of human services, or its designated representative.

(2) "Child with special needs" means a child with a special, unusual, or significant physical or mental disability, or emotional disturbance, or such other condition which acts as a serious barrier to the child's adoption.

(3) "Department" means the department of human services.



§ 26-7-102. Payments authorized

The department of human services may make payments to adoptive parents on behalf of a child placed for adoption by a department or licensed nonprofit child placement agency.



§ 26-7-103. Conditions

(1) Payments in subsidization of adoption may be made only after it has been determined that all of the following conditions are present at the time the child was placed for adoption:

(a) The child is in the custody of a department or a licensed nonprofit child placement agency and is legally available for adoption.

(b) All reasonable efforts to place the child for adoption have been made without success prior to consideration of a subsidy.

(c) The child is one with special needs as determined by prognosis and diagnosis.

(d) The department or licensed nonprofit child placement agency has determined that the adoptive family has the capability of providing for the nonfinancial needs of the child in all areas.

(e) The department or licensed nonprofit child placement agency is financially responsible for the care of the child.

(f) Children in the custody of a licensed nonprofit child placement agency must meet federal requirements for eligibility under Title IV-E of the federal "Social Security Act", as amended.



§ 26-7-104. Administration

(1) Payments in subsidization of adoption may include but are not limited to the maintenance costs, medical and surgical expenses, and other costs incidental to the adoption, care, training, and education of the child. The amount of such payments shall be subject to available appropriations and may not exceed the cost of providing comparable assistance in foster care. Payments in subsidization of adoption may be continued although the adoptive parents leave the state of Colorado with the adopted child.

(2) Qualification for payments in subsidization of adoption shall be determined and approved by the department in accordance with rules and regulations of the board prior to the completion of the legal adoption.

(3) Payments in subsidization of adoption shall terminate when the need for such payments no longer exists. Such payments shall not extend beyond the child's twenty-first birthday.

(4) Notwithstanding the provisions of section 19-5-207.5 (4)(a)(III), C.R.S., any fees ordinarily assessed by the department for adoption investigations and home study reports may be waived if such fee poses a barrier to the adoption.

(5) For an adoptive family who receives an approved Title IV-E adoption assistance subsidy pursuant to the federal "Social Security Act", 42 U.S.C. sec. 673 et seq., or an approved payment in subsidization of adoption pursuant to section 26-7-103, the cost of care, as defined in section 19-1-103 (30), C.R.S., shall not exceed the amount of the adoption assistance payment.



§ 26-7-105. Rules and regulations

The board shall make all necessary rules and regulations for administering the program for payments in subsidization of adoption established by this article.



§ 26-7-106. Federal funds

The department is authorized to accept, on behalf of the state, any grants of federal funds made available for any purposes consistent with the provisions of this article. The executive director of the department, with the approval of the governor, shall have power to direct the disposition of any such grants so accepted in conformity with the terms and conditions under which given.



§ 26-7-107. Appeals

In any case where an application under this article is denied or a grant of subsidization of adoption is reduced or terminated, the applicant or recipient shall have the right to appeal to the department, with a hearing before a department administrative law judge in accordance with the "State Administrative Procedure Act". A hearing need not be granted when either state or federal law requires or results in a reduction or deletion of services.



§ 26-7-108. Payment of subsidies

Funds for the payment of the subsidies created under this article shall come from moneys appropriated to the department of human services for foster care.






Article 7.5 - Domestic Abuse Programs

§ 26-7.5-101. Legislative declaration

The general assembly hereby finds that a significant number of homicides, aggravated assaults, assaults and batteries, and other types of abuse and coercive control occur within the home; that the reported incidence of domestic abuse represents only a portion of the total number of incidents of domestic abuse; that a large percentage of police officer deaths in the line of duty result from police intervention in domestic abuse situations; and that domestic abuse is a complex problem affecting families from all social and economic backgrounds. It is the purpose of this article to encourage the development of domestic abuse programs by units of local government and nongovernmental agencies.



§ 26-7.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Domestic abuse" means any act or threatened act of violence, including any forceful detention of an individual, which results or threatens to result in physical injury and which is committed by a person eighteen years of age or older against another person who is a relative or who is living in the same domicile.

(2) "Domestic abuse program" means a culturally and linguistically appropriate community-based or community-oriented program, which may include residential facilities, and which is operated by a unit of local government or a nongovernmental agency and established pursuant to the criteria set forth in section 26-7.5-103, to assist victims of domestic abuse and their dependents.

(3) "Nongovernmental agency" means any person, private nonprofit agency, corporation, or other nongovernmental agency.

(4) "Unit of local government" means a county, city and county, city, town, or municipality.



§ 26-7.5-103. Domestic abuse programs - criteria

(1) A domestic abuse program established pursuant to this article shall provide, but not be limited to:

(a) Counseling for persons who are victims of domestic abuse and their dependents and for persons who cause domestic abuse;

(b) Advocacy programs that assist victims in obtaining services and information;

(c) Educational programs designed for both community at large and specialized groups such as medical personnel and law enforcement officials.

(2) Domestic abuse programs shall utilize the resources of the community in meeting the personal and family needs of participants.

(3) As a part of a domestic abuse program, a domestic abuse facility may be established to provide residential accommodations to victims of domestic abuse and their dependents.



§ 26-7.5-104. Community domestic abuse programs - contracts with state department - rules and regulations

(1) The executive director may enter into contracts or agreements for services with any unit of local government or nongovernmental agency which has established and which operates a community domestic abuse program or with a unit of local government or nongovernmental agency which has subcontracted with a nongovernmental agency for domestic abuse program services.

(2) (a) The state department shall establish, by rule, and enforce standards and regulations for all domestic abuse programs established pursuant to this article and shall require that each such domestic abuse program meets approved minimum standards as established by rule.

(b) The standards and regulations established by the state department shall require, at a minimum, each domestic abuse program to request information from each client served by the program concerning the relationship of the client to the alleged perpetrator of the domestic abuse. The standards and regulations shall require each domestic abuse program to report such information to the state department.



§ 26-7.5-105. Funding of domestic abuse programs

(1) (a) Any nongovernmental agency or unit of local government operating a domestic abuse program pursuant to this article shall, subject to available appropriations, be reimbursed by the state department at a rate to be set by the general assembly in the annual appropriation bill. Not less than seventy-five percent of all contract funding under this article shall be allocated to nongovernmental agencies.

(b) Moneys generated from fees collected pursuant to sections 14-2-106 (1)(a) and 14-15-110, C.R.S., or transferred pursuant to section 13-32-101 (5)(a)(X) or (5)(b)(II), C.R.S., shall be used to reimburse domestic abuse programs that provide services as provided in section 26-7.5-103 to persons or their families, which persons are married, separated, or divorced or parties to a civil union or an invalidated, legally separated, or dissolved civil union.

(2) Staffing and administrative expenses of the state department of human services and other agencies for carrying out the provisions of this article shall be appropriated annually from available funds generated by the contribution cash funds.

(3) The Colorado domestic abuse program fund established pursuant to section 39-22-802, C.R.S., may be funded by any general fund moneys that may be appropriated thereto by the general assembly pursuant to the annual general appropriations act. The executive director shall have the authority to expend such funds appropriated to the Colorado domestic abuse program fund for the purposes described in this article.






Article 7.6 - Task Force on Family Issues

§ 26-7. 6-101 to 26-7.6-105. (Repealed)

(2) This article was added in 1991 and was not amended prior to its repeal in 1993. For the text of this article prior to 1993, consult the Colorado statutory research explanatory note and the table itemizing the replacement volumes and supplements to the original volume of C.R.S. 1973 beginning on page vii in the front of this volume.






Article 7.8 - Homeless Prevention Activities Program

§ 26-7.8-101. Legislative declaration

The general assembly hereby finds that there are a growing number of persons in this state who lack the resources and the community ties necessary to provide for their own adequate shelter and who are likely to become homeless without community assistance. The general assembly recognizes that women and children are the fastest growing group of the homeless and that a large percentage of the total homeless population consists of families. The general assembly therefore finds that it is beneficial to the state to fund prevention activities programs to assist families and other persons who are likely to become homeless without some community assistance; that this article is enacted to provide a means by which such programs may be financed through a voluntary contribution designation on state income tax return forms; and that it is desirable to encourage residents of this state to designate the amount of such contribution to help fund such prevention activities programs on their state income tax return forms.



§ 26-7.8-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Division" means the division of housing within the department of local affairs created in section 24-32-704, C.R.S.

(1.5) "Executive director" means the executive director of the department of local affairs.

(2) "Homeless prevention activities program" means a community-based or community-oriented program which is operated by the division and established pursuant to the criteria set forth in section 26-7.8-103 to assist in preventing families and other persons from becoming homeless.

(3) Repealed.

(4) "Unit of local government" means a county, city and county, city, town, or municipality.



§ 26-7.8-103. Homeless prevention activities program - criteria

(1) A homeless prevention activities program established pursuant to this article shall provide, but need not be limited to:

(a) Assistance in avoiding eviction and foreclosure from an apartment or home;

(b) Counseling for families and persons to prevent them from becoming homeless;

(c) Mediation services to assist persons in avoiding eviction and foreclosure;

(d) Programs that assist persons who are in danger of becoming homeless in obtaining services and information;

(e) Referrals to and assistance in obtaining job-training, job-counseling, or information about job openings.

(1.5) The program established by this article shall be administered by the division with recommendations from an advisory committee which is hereby created. The advisory committee shall be composed of at least three members selected by the executive director. One member shall be a representative of the department of human services, and two members shall be representatives from the public at large. The committee shall serve without compensation and shall not be entitled to reimbursement for their expenses while attending meetings of the committee. The division shall administer the program under the direction of the advisory committee.

(2) At least seventy-five percent of all voluntary contributions made to the homeless prevention activities program fund pursuant to section 39-22-1301, C.R.S., shall be used for direct or financial benefit to individuals in Colorado who are homeless or in danger of becoming homeless; except that no funds shall be expended for direct cash payment to homeless persons or persons who are in danger of becoming homeless.

(2.5) The division is authorized to spend up to five percent of all voluntary contributions made to the homeless prevention activities program fund, created pursuant to the provisions of section 39-22-1301, C.R.S., or fifteen thousand dollars, whichever is greater, for costs incurred in administering the program established by this article.

(3) Repealed.



§ 26-7.8-104. Homeless prevention activities program - contracts with nongovernmental agency - program standards

(1) The division shall enter into contracts or agreements for services for homeless prevention activities; except that the division shall not spend more than five percent of all voluntary contributions received on administrative costs.

(2) Repealed.

(3) The advisory committee shall direct the division to establish and enforce standards for all homeless prevention activities programs established pursuant to this article.

(4) The advisory committee shall establish standards governing this program which assure that the funds collected pursuant to section 39-22-1301, C.R.S., are allocated to nongovernmental agencies, either directly or through the coordination and oversight of units of local government, for use for direct client services and assistance.

(5) Repealed.






Article 8 - Vocational Rehabilitation

§ 26-8-107. Work therapy program - creation - cash fund

(1) There is hereby created in the state department a work therapy program to provide sheltered workshop programs for training and employment of persons receiving services at the mental health institutes and at the regional centers located at Grand Junction, Pueblo, and Wheat Ridge.

(2) (a) The state department shall transmit all moneys collected pursuant to this section to the state treasurer, who shall credit the same to the work therapy cash fund, which fund is hereby created and referred to in this section as the "fund". The fund shall consist of any moneys held for the state department as of May 3, 2012, from work therapy activities and any moneys received by the state department after May 3, 2012, pursuant to this paragraph (a). The moneys in the fund are subject to annual appropriation by the general assembly to the state department for the direct and indirect costs associated with implementing this section.

(b) The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. The state treasurer shall credit all interest and income derived from the investment and deposit of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund.






Article 8.1 - Independent Living Services



Article 8.2 - Products of the Rehabilitation Center for the Visually Impaired

§ 26-8.2-101. Legislative declaration

(1) It is the purpose of this article to further the policy of this state to encourage and assist blind individuals to achieve maximum personal independence through useful and productive gainful employment by assuring an expanded and consistent manner for sale of blind-made products and services, thereby enhancing the dignity and capacity for self-support of blind persons and minimizing their dependence on welfare and costly institutionalization.

(2) To further the purposes of this article and to contribute to the economy of state government, it is the intent of the general assembly that there be close cooperation between the rehabilitation center for the visually impaired and the division of correctional industries or any other state agency from which procurement of products or services is required under the provisions of any law in effect on July 1, 1979.



§ 26-8.2-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Center" means the rehabilitation center for the visually impaired of the state department of human services.

(2) "Public agency" means any public office, officer, department, commission, institution, or bureau, any agency, division, or unit within a department or office, or any other public authority of this state. "Public agency" shall not include any municipality, county, school district, special district, nor any other political subdivision of this state.



§ 26-8.2-103. Sale of products

(1) In order to provide preferential treatment to the products and services of the center offered for sale, public agencies shall purchase such products and services directly from the center in accordance with applicable specifications of the department of personnel. When such products and services are available, the price determined by the center shall be an amount equal to the cost of raw materials, labor, overhead, and delivery.

(2) The center may furnish to any person authorized to make purchases for any public agency and to all political subdivisions of the state a list of available products and services which are suitable for procurement.

(3) Notwithstanding any provision of this article, no purchase shall be made of any product or service that does not conform to the standards and specifications necessary for the purpose for which the goods are required.



§ 26-8.2-104. Contracts

The executive director of the department of personnel shall not approve any contracts made in violation of this article by any public agency over which he has control of purchasing.



§ 26-8.2-105. Cooperation of center with other agencies

The center and the division of correctional industries and any other public agency from which procurement of products or services is required under any law in effect on July 1, 1979, are authorized to enter into such contractual agreements, cooperative working relationships, or other arrangements as may be beneficial for effective coordination and efficient realization of the objectives of this article and any other law requiring procurement of products or services from any public agency.






Article 8.3 - Blind-Made Products - Registration

§ 26-8.3-101. Legislative declaration

It is the purpose of this article to protect blind persons and organizations established to aid blind persons in the sale of blind-made products and to prevent misrepresentation in connection with the sale of blind-made products.



§ 26-8.3-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Blind-made products" means those goods, wares, and merchandise for which blind persons perform at least seventy-five percent of the total hours of direct labor of manufacture.

(2) "Blind person" means a person having not more than 20/200 central visual acuity in the better eye with correcting lenses or an equally disabling loss of the visual field as evidenced by a limitation to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than twenty degrees.

(3) "Direct labor" means all work required for manufacture, but does not include the supervision, administration, shipping, inspection, or packaging of products.

(4) "Manufacture" means the preparation, processing, and assembling of goods, wares, or merchandise, including manufacture by subcontracting of component materials.



§ 26-8.3-103. Registration - investigation

Any persons engaged in the manufacture or distribution of blind-made products may apply to the state department on forms provided by the department for a registration and an authorization to use an official imprint, stamp, symbol, or label, designed or approved by the state department, to identify goods and articles as blind-made products. The state department shall investigate each application to assure that such person is actually engaged in the manufacture or distribution of blind-made products. The state department may approve applications by nonresident persons, without investigation, upon proof that they are recognized and approved by their state of residence, state of doing business, or organization pursuant to a law of such state imposing requirements substantially similar to those prescribed in this article.



§ 26-8.3-104. Identification of blind-made products

No goods or articles made in this or any other state shall be displayed, advertised, offered for sale, or sold in this state upon a representation that the same are blind-made products unless identified as such by the official imprint, stamp, symbol, or label designed or approved by the state department.



§ 26-8.3-105. Violations - penalty

(1) It is unlawful for any person to use or employ, willfully or knowingly, the official imprint, stamp, symbol, or label designed or approved by the state department, unless such use is authorized by the state department, as provided for in section 26-8.3-103. Each such use is a separate offense.

(2) It is unlawful for any person to willfully or knowingly represent, directly or indirectly, by any means, for the purpose of financial gain to himself, that particular goods, wares, or merchandise are blind-made products if such products are not blind-made products. Every product so misrepresented is a separate offense.

(3) On and after October 1, 1979, any person who violates any of the provisions of this section commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.






Article 8.7 - Colorado Commission for Individuals Who Are Blind or Visually Impaired

§ 26-8. 7-101 to 26-8.7-107. (Repealed)

(2) Section 26-8.7-107 provided for the repeal of this article, effective July 1, 2012. (See L. 2007, p. 1221.)






Article 9 - Veterans Service Office and Officers



Article 10 - Veterans Affairs



Article 11 - Older Coloradans' Act

Part 1 - Colorado Commission on the Aging

§ 26-11-100.1. Short title

This article shall be known and may be cited as the "Older Coloradans' Act".



§ 26-11-100.2. Legislative declaration

(1) The general assembly hereby finds and declares that older Coloradans constitute a fundamental resource of this state. Often, their competence, experience, and wisdom are underutilized, and a means must be found to use their abilities more effectively for the benefit of all Coloradans. The number of persons in this state sixty years of age or older is increasing rapidly, and, of these persons, the number of women, minorities, and persons seventy-five years of age or older is expanding at an even greater rate. Among those persons seventy-five years of age or older, there is a higher incidence of functional disability. The social and health problems of older people are compounded by the lack of access to existing services and by the unavailability of a complete range of services in all areas of the state. The ability of older people to maintain self-sufficiency and personal well-being with the dignity to which their years of labor entitle them and to realize their maximum potential as creative and productive individuals are matters of profound importance and concern for all Coloradans.

(2) The general assembly further declares that it is the policy of this state: To protect older Coloradans from abuse, neglect, or exploitation; to involve older Coloradans in the planning and operation of all programs and services that may affect them; to encourage agencies at all levels of government, as well as in the private sector, to develop alternative services and forms of care that would provide a range of services to be delivered in the community and in the home and that would facilitate access to other services which support independent living and prevent unnecessary institutionalization; to give priority in planning services and programs to those older Coloradans with the greatest economic need or the greatest social need; and to facilitate and encourage joint program planning and policy development among state and local agencies which recognize and strengthen the community and personal support networks to which people belong and on which they depend and which administer programs and deliver services to the older population.



§ 26-11-101. Commission on the aging created

(1) There is hereby created in the state department the Colorado commission on the aging, referred to in this article as the "commission", which shall consist of seventeen members appointed by the governor, with the consent of the senate. Two members shall be appointed from each congressional district of the state, one of whom shall be from each major political party, and, after July 1, 1976, and thereafter when a vacancy occurs, one of such members shall be from west of the continental divide. A vacancy on the commission occurs whenever any member moves out of the congressional district from which he or she was appointed. Any member who moves out of such congressional district shall promptly notify the governor of the date of such move, but such notice is not a condition precedent to the occurrence of the vacancy. The governor shall fill the vacancy as provided in subsection (2) of this section. Appointments made to take effect on January 1, 1983, shall be made in accordance with section 24-1-135, C.R.S. No more than nine members of the commission shall be members of the same major political party. One member shall be appointed from the state at large, one member shall be appointed from among the membership of the senate, and one member shall be appointed from among the membership of the house of representatives. Appointments to the commission shall comply with the requirements of the rules and regulations of the United States department of health and human services promulgated pursuant to Public Law 93-29, known as the "Older Americans Comprehensive Services Amendments of 1973", as such rules and regulations appear in section 903.50 (c) of title 45 of the code of federal regulations. In making appointments to the commission, the governor is encouraged to include representation by at least one member who is a person with a disability, a family member of a person with a disability, or a member of an advocacy group for persons with disabilities, provided that the other requirements of this subsection (1) are met.

(2) All members of the commission shall be appointed for terms of four years each, commencing July 1 in the year of appointment. Appointments to fill vacancies shall be for the unexpired term of the vacated office and shall be made in the same manner as original appointments. Whenever a member of the senate or house of representatives serving as a member of the commission ceases to hold his office in the senate or house of representatives, a vacancy on the commission shall occur, and the governor shall fill the vacancy by the appointment of a similarly qualified person who at the time is holding office, as the case may be, in the senate or house of representatives.



§ 26-11-102. Organization of commission

The commission shall elect from its membership a chairman, a vice-chairman, and such other officers as it deems necessary. The vice-chairman shall act as chairman in the absence or disability of the chairman. The commission shall meet on call of the chairman but not less than once every three months. A majority of the members of the commission shall constitute a quorum for the transaction of business.



§ 26-11-103. Compensation - expenses

Except as otherwise provided in section 2-2-326, C.R.S., the members of the commission shall not receive compensation for their services, but they shall be reimbursed for expenses incurred by them in the performance of their official duties.



§ 26-11-104. Director - staff

Pursuant to section 13 of article XII of the state constitution, the executive director shall appoint the director of the commission and such clerical and professional staff as may be necessary to carry out the purposes of this article. The director of the commission shall be the chief administrative officer for the commission and shall be a person who is professionally qualified to assume the responsibilities of the position.



§ 26-11-105. Duties of commission

(1) The commission, through its director, shall carry out the following purposes:

(a) Conduct, and encourage other organizations to conduct, studies of the problems of the state's older people;

(b) Assist governmental and private agencies to coordinate their efforts on behalf of the aging and aged in order that such efforts be effective and that duplication and waste of effort be eliminated;

(c) Promote and aid in the establishment of local programs and services for the aging and aged. The commission shall assist governmental and private agencies by designing surveys that may be used locally to determine needs of older people; by recommending the creation of services; by collection and distribution of information on aging; and by assisting public and private organizations in all ways the commission may deem appropriate.

(d) Conduct promotional activities and programs of public education on problems of the aging;

(e) Review existing programs for the aging and make recommendations to the governor and the general assembly for improvements in such programs;

(f) Advise and make recommendations to the state department and the state office on aging, created pursuant to part 2 of this article, on the problems of and programs and services for the aging and aged.



§ 26-11-106. Gifts - grants

The state department, acting for and on behalf of the state, may receive and accept title to any grant or gift from any source, including the federal government, and all grants, grants-in-aid, and gifts shall be deposited with the state treasurer and shall be continuously available to the state department to carry out the purposes of this article.






Part 2 - State Office on Aging

§ 26-11-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Advisory council" means a representative body of laypersons and service providers which represents the interests of the older persons within the boundaries of a planning and service area and which is designated by the area agency on aging pursuant to section 26-11-205.

(2) "Area agency on aging" means an identifiable private nonprofit or public agency designated by the state office on aging which works for the interests of older Coloradans within a planning and service area and which engages in community planning, coordination, and program development and provides a broad array of social and nutritional services.

(3) "Area plan" means a comprehensive and coordinated system of programs in a planning and service area.

(3.5) "Child" means a person who is not more than eighteen years of age.

(4) "Comprehensive and coordinated system of programs" means programs of interrelated social and nutritional services designed to meet the needs of older persons.

(4.5) "Family caregiver" means an adult family member, or another individual, who is an informal provider of in-home and community care to an older individual who is sixty years of age or older.

(4.7) "Grandparent or older individual who is a relative caregiver" means a grandparent or step-grandparent of a child, or a relative of a child by blood or marriage, who is sixty years of age or older and who:

(a) Lives with the child;

(b) Is the primary caregiver of the child because the biological or adoptive parents are unable or unwilling to serve as the primary caregiver of the child; and

(c) Has a legal relationship to the child, such as legal custody or guardianship, or is raising the child informally.

(5) "Greatest economic need" means the need resulting from an income level at or below the poverty threshold established by the United States bureau of the census.

(6) "Greatest social need" means the need caused by noneconomic factors which include physical and mental disabilities, language barriers, and cultural or social isolation, including that caused by racial and ethnic status, which restrict an individual's ability to perform normal daily tasks or which threaten his capacity to live independently.

(7) "Planning and service area" means a geographical area within the state, designated by the state office on aging, in which the area agency on aging shall carry out the area plan.

(8) "State office" means the state office on aging within the state department.



§ 26-11-202. State office on aging

The executive director shall create within the state department a state office on aging, the head of which shall be the director of the state office, who shall be appointed by the executive director. The state office and the director of the state office shall exercise their powers and perform their duties and functions under the state department as if the same were transferred to the state department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.



§ 26-11-203. Duties of the state office

(1) In addition to such other duties and functions as the executive director may allocate to the state office, the state office shall have the following duties and functions:

(a) To develop and administer a state plan on aging, which includes input from area agencies on aging;

(b) To establish a process that encourages local, regional, and statewide participation in the development stages of the state plan on aging, which shall be coordinated with the area agencies on aging, the commission established under part 1 of this article, and other persons or entities involved in programs for older persons;

(c) To assist public and nonprofit private agencies in planning and developing programs to facilitate a statewide network of comprehensive, coordinated services and opportunities for older persons, giving priority to those agencies, programs, services, and activities that support independent living;

(d) To study those aspects of the problems of aging necessary to accomplish the purpose of state policy through such activities as conducting research, computing statistics, and holding hearings;

(e) To maintain a clearinghouse of information related to the interests and needs of older persons and act as a referral service for the dissemination of said information;

(f) To assess the need for services to be provided to the older population within the state and determine the extent to which the state's service delivery system serves said population, with particular emphasis on older persons with the greatest economic and social needs;

(g) To encourage and support the involvement of volunteers and seek ways to utilize the private sector to assume greater responsibility in meeting the needs of older persons; and

(h) To designate area agencies on aging to assist the state office in carrying out its functions in specified geographic areas within the state.



§ 26-11-204. Area agency on aging - duties

(1) An area agency on aging shall have the following duties:

(a) To develop and administer an area plan, consistent with the state plan, for a comprehensive and coordinated system of programs in the planning and service area;

(b) To assist older persons in obtaining their rights, benefits, and entitlements currently available under the law;

(c) To identify special needs or barriers to maintaining personal independence;

(d) To involve older persons in the area in the development and planning of services delivered within the area;

(e) To assess the needs for services within the planning and service area to determine the effectiveness of existing services available within the area;

(f) To conduct public hearings on the needs and problems of older persons and on the area plan in conjunction with the area's advisory council;

(g) To designate an interagency committee composed of public or private nonprofit agencies within the planning and service area, including, but not limited to, health systems agencies and health transportation agencies, private service providers, and senior citizen organizations in order to improve the coordination of services;

(h) To review and provide comment on program plans of other agencies that affect older persons;

(i) To provide information to the state office on the special needs of older persons within the planning and service area;

(j) To establish communication with the local news media to inform the public of available services and opportunities to contribute to the planning and implementation of said services;

(k) To coordinate and assist local public and nonprofit private agencies in the planning and development of programs to establish a comprehensive and coordinated system of programs and opportunities for older persons;

(l) To act as an advocate for and represent the issues and concerns of older persons; and

(m) To provide services or to contract with local providers to provide services under the family caregiver support program.



§ 26-11-205. Area agency on aging advisory council

(1) Each area agency on aging, designated pursuant to section 26-11-203 (1)(h), shall designate an advisory council consisting of a representative body of laypersons and service providers which represent the interests of older persons within the planning and service area. Said advisory council shall:

(a) Serve to advise the area agency on aging;

(b) Actively seek advice from community organizations on aging, senior advocacy organizations, and other persons or entities interested in the needs and problems of older persons;

(c) Act as an advocate for and represent the issues and concerns of older persons; and

(d) Take an active role in the development, planning, and implementation of the area plan.



§ 26-11-205.5. Older Coloradans program - distribution formula - cash fund

(1) There is hereby created in the state department the older Coloradans program, referred to in this section as the "program". The program shall provide moneys to area agencies on aging to provide grants to provide community-based services to persons sixty years of age or older to assist such persons to live in their own homes and communities for as long as possible. Such services shall include but are not limited to congregate nutrition, home-delivered meals, transportation services, in-home services, ombudsman services, legal services, elder abuse prevention, outreach, and information and referral services.

(2) Moneys appropriated for the program shall be distributed to area agencies on aging using the same formula that the state office uses to distribute moneys available under Title III, parts (B), (C), (D), and (F) of the federal "Older Americans Act of 1965", as amended, but such moneys shall be allocated as a whole and not allocated to individual parts of Title III; except that appropriations from the fund of accumulated interest are not subject to the restriction that requires allocations as a whole. An area agency on aging shall use no more than ten percent of the moneys received from the program for administrative expenses.

(3) The proposed uses of moneys from the program shall be included in each area agency on aging's area plan developed pursuant to section 26-11-204 (1)(a).

(4) (a) On or before August 1, 2002, and each August 1 thereafter, each area agency on aging shall submit a report to the state office detailing the use of moneys from the program for the previous fiscal year, including an itemization of how many more persons received each service because of such moneys.

(b) Repealed.

(5) (a) There is hereby created the older Coloradans cash fund, referred to in this subsection (5) as the "fund". The fund consists of moneys allocated and credited to the fund from sales and use taxes pursuant to the provisions of section 39-26-123 (3), C.R.S., and any moneys appropriated to the fund by the general assembly. In addition, the state treasurer may credit to the fund any public or private gifts, grants, or donations received by the state department for implementation of the program. The fund is subject to annual appropriation by the general assembly to the state department. Notwithstanding the provisions of section 24-36-114, C.R.S., all interest derived from the deposit and investment of moneys in the fund is credited to the fund. Any amount remaining in the fund at the end of any fiscal year shall remain in the fund and not be transferred or credited to the general fund or any other fund.

(b) There is hereby created within the fund the senior services account, referred to in this paragraph (b) as the "account". The account shall consist of moneys transferred to the account pursuant to section 39-3-207 (6), C.R.S. Moneys in the account are subject to annual appropriation to the state department for distribution to area agencies on aging pursuant to subsection (2) of this section. The state department may designate the senior services for which moneys in the account shall be used.



§ 26-11-205.7. Community long-term care study - older Coloradans study cash fund - strategic plan - authority to implement

(1) (a) Subject to the receipt of sufficient moneys pursuant to paragraph (b) of this subsection (1), the state department or, if appropriate, the department of health care policy and financing shall contract for a study of the population eligible for services under the older Coloradans program created pursuant to section 26-11-205.5. The state department and the department of health care policy and financing shall make necessary data available to the contractor. In selecting a contractor to perform the study, the state departments are not required to follow the competitive bidding requirements of the "Procurement Code", articles 101 to 112 of title 24, C.R.S. The study shall include research and analysis of:

(I) The demographic changes that will impact the demand for long-term care services and supports;

(II) The number of persons sixty years of age or older who would benefit from receiving additional services through the older Coloradans program thereby avoiding more expensive care needs;

(III) The types of services and supports needed by persons over sixty years of age to remain in their own residences and communities for as long as possible and any existing or projected needs for those services and supports;

(IV) The overall amount of savings to the state across the continuum of care associated with providing services to older adults in their own homes and communities;

(V) Other states' experiences with long-term care services and supports, including cost savings or cost avoidance; and

(VI) Recommendations for a long-term strategic implementation plan for providing services through the older Coloradans program.

(b) (I) The state department is authorized to seek and accept gifts, grants, or donations from private and public sources for the purposes of this section; except that the state department may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this section or any other law of the state. The state department shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the older Coloradans study cash fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund shall be subject to annual appropriation by the general assembly to the state department for the direct and indirect costs associated with implementing this section.

(II) Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(2) If the study conducted pursuant to paragraph (a) of subsection (1) of this section concludes that increasing funding for community-based services as provided in the older Coloradans program would result in cost savings, by July 1, 2011, subject to the receipt of sufficient moneys pursuant to paragraph (b) of subsection (1) of this section, the state department shall report to the members of the health and human services committees of the senate and house of representatives, or any successor committees, and to the members of the joint budget committee a long-term strategic implementation plan, developed in cooperation with the area agencies on aging designated pursuant to section 26-11-203 (1)(h), that identifies the expected needs for services and recommends potential funding sources.

(3) If the study conducted pursuant to paragraph (a) of subsection (1) of this section concludes that one or more changes would result in cost savings to the state, without adversely affecting the care provided, and the changes are recommended in the strategic implementation plan developed pursuant to subsection (2) of this section, the state department or the department of health care policy and financing shall request, through the state budget process, that the changes be implemented and, if necessary, shall recommend legislation to implement the changes to the health and human services committees of the senate and house of representatives, or any successor committees, or the joint budget committee.

(4) (a) If the strategic implementation plan developed pursuant to subsection (2) of this section identifies additional studies that should be conducted, subject to the receipt of sufficient moneys pursuant to paragraph (b) of subsection (1) of this section, the state department or the department of health care policy and financing shall contract for one or more studies identified in the strategic implementation plan. The state department and the department of health care policy and financing shall make necessary data available to all the contractors. In selecting a contractor to perform any study conducted pursuant to this subsection (4), the state departments are not required to follow the competitive bidding requirements of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(b) If one or more studies conducted pursuant to paragraph (a) of this subsection (4) concludes that implementing the changes recommended by the study would result in cost savings to the state, without adversely affecting the care provided, the state department or the department of health care policy and financing shall request, through the state budget process, that the changes be implemented and, if necessary, shall recommend legislation to implement the changes to the health and human services committees of the senate and house of representatives, or any successor committees, or to the joint budget committee of the general assembly.



§ 26-11-206. Federal requirements - compliance

Nothing in this part 2 shall be construed to prevent the state department from complying with the requirements of the rules and regulations of the United States department of health and human services promulgated pursuant to the federal "Older Americans Act of 1965", as amended.



§ 26-11-207. Family caregiver support program - creation

(1) The general assembly hereby finds, determines, and declares that it would be beneficial to the state to develop a service delivery system to respond to the needs of caregivers who care for frail, elderly persons or to the needs of grandparents and relative caregivers who have taken on the challenge and responsibility of raising children. The general assembly also finds that the federal "Older Americans Act of 2000", Pub.L. 106-501, has authorized a family caregiver support program to be administered by area agencies on aging. The general assembly finds that by implementing the family caregiver support program support can be given to caregivers so that elderly individuals may be able to remain in their homes and support may be provided to grandparents or older individuals who are relative caregivers of children.

(2) There is hereby created in the state department the family caregiver support program, referred to in this section as the "program". The program shall allocate available moneys to area agencies on aging to provide support services to the following caregivers:

(a) Family caregivers of older individuals; and

(b) Grandparents or older individuals who are relative caregivers of children.

(3) Subject to available appropriations, services to caregivers shall be provided by an area agency on aging or by an entity with which the area agency on aging has contracted. The services to caregivers under the program shall include:

(a) Information to caregivers about available services;

(b) Assistance to caregivers in gaining access to the services;

(c) Individual counseling, organization of support groups, and caregiver training to assist the caregivers in making decisions and solving problems relating to their caregiving responsibilities;

(d) Respite care to enable caregivers to be temporarily relieved from their caregiving responsibilities; and

(e) Supplemental services, on a limited basis, to complement the care provided by caregivers.

(4) In the case of a family caregiver of an older individual, respite care, as described in paragraph (d) of subsection (3) of this section, and supplemental services, as described in paragraph (e) of subsection (3) of this section, shall be provided only if the older individual meets the conditions specified in the federal law under the definition of the term "frail" which states that the older individual is functionally impaired because the individual either:

(a) Is unable to perform at least two activities of daily living without substantial human assistance, including verbal reminding, physical cuing, or supervision; or

(b) Due to a cognitive or other mental impairment, requires substantial supervision because the individual behaves in a manner that poses a serious health or safety hazard to the individual or to another individual.

(5) The area agency on aging shall give priority for services under the program to older individuals with greatest social and economic need, with particular attention to low-income older individuals, and to older individuals providing care and support to persons with mental retardation and related developmental disabilities.

(6) Each area agency on aging shall coordinate the activities of the agency or any contractors with whom the agency has contracted with the activities of other community agencies and volunteer organizations providing the types of support services described in subsection (3) of this section.

(7) The state shall not use more than ten percent of the total federal and state share of the moneys available to the state for the program to provide support services to grandparents and older individuals who are relative caregivers of children.









Article 11.5 - Colorado Long-Term Care Ombudsman Program

§ 26-11.5-101. Short title

This article shall be known and may be cited as the "Colorado Long-term Care Ombudsman Act".



§ 26-11.5-102. Legislative declaration

(1) The general assembly hereby recognizes that the former state department of social services, currently the state department of human services, pursuant to the federal "Older Americans Act of 1965", as amended, has established a state long-term care ombudsman program.

(2) The general assembly finds, determines, and declares that it is the public policy of this state to encourage community contact and involvement with patients, residents, and clients of long-term care facilities and PACE programs.

(3) The general assembly further finds, determines, and declares that in order to comply with the federal "Older Americans Act of 1965", as amended, and effectively assist patients, residents, and clients of long-term care facilities in the assertion of their civil, human, and legal rights, the structure of a state long-term care ombudsman program and the powers and duties thereunder shall be specifically defined.



§ 26-11.5-103. Definitions

As used in this article 11.5, unless the context otherwise requires:

(1) Repealed.

(2) "Local ombudsman" means an individual trained and designated as qualified by the state long-term care ombudsman to act as a representative of the office of the state long-term care ombudsman.

(2.5) "Local PACE ombudsman" means the person or persons trained and designated as qualified by the state PACE ombudsman to serve in areas of the state where PACE programs are operated and to act as a representative of the office of the state PACE ombudsman.

(3) "Long-term care facility" or "facility" means:

(a) A nursing care facility as defined in section 25.5-4-103 (14), C.R.S.;

(b) An assisted living residence as defined in section 25-27-102 (1.3), C.R.S.;

(c) Any swing bed in an extended care facility.

(4) "Office" means the state long-term care ombudsman office.

(5) "Older Americans act" means the federal "Older Americans Act of 1965", as amended, 42 U.S.C. sec. 3001.

(5.3) "PACE" means a nonprofit or for-profit program of all-inclusive care for the elderly operated pursuant to section 25.5-5-412, C.R.S.

(5.5) "PACE participant" means any individual who is a current or prospective or former participant in any PACE program in the state.

(6) "Resident" means any individual who is a current or prospective or former patient or client of any long-term care facility.

(7) "State long-term care ombudsman" means the person designated to implement the state long-term care ombudsman program and to perform the duties and functions required under this article.

(8) "State PACE ombudsman" means the person designated to implement the duties and functions required pursuant to section 26-11.5-113.



§ 26-11.5-104. Creation of state and local long-term care and PACE ombudsman programs

(1) Pursuant to the older Americans act, there is hereby established a state long-term care ombudsman program which shall be comprised of a state long-term care ombudsman office and local ombudsman offices established throughout the state.

(2) The state long-term care ombudsman office shall be established and operated under the state department of human services either directly or by contract with or grant to any public agency or other appropriate private nonprofit organization; except that such office shall not be administered by any agency or organization responsible for licensing or certifying long-term care services in the state. The office shall be administered by a full-time qualified state long-term care ombudsman who shall be designated in accordance with rules and regulations promulgated by the state department.

(3) Local long-term care and PACE ombudsman programs shall be established statewide. Such programs shall be operated by the state department under contract, grant, or agreement between the state department and a public agency or an appropriate private nonprofit organization. Personnel of local long-term care ombudsman programs must be trained and designated as qualified representatives of the office in accordance with section 26-11.5-105 (1)(b). Personnel of local PACE ombudsman programs must be trained and designated as qualified representatives of the office in accordance with section 26-11.5-113 (1)(a.5).

(4) A state PACE ombudsman office is established in the state long-term care ombudsman program to carry out the duties set forth in section 26-11.5-113.



§ 26-11.5-105. Duties of state long-term care ombudsman

(1) In addition to such other duties and functions as the state department may allocate to the office, the state long-term care ombudsman shall have the following duties and functions in implementing a statewide long-term care ombudsman program:

(a) (I) Establish statewide policies and procedures for operating the state long-term care ombudsman program including procedures to identify, investigate, and seek the resolution or referral of complaints made by or on behalf of any resident related to any action, inaction, or decision of any provider of long-term care services or of any public agency, including the state department of human services and county departments of social services, that may adversely affect the health, safety, welfare, or rights of the resident.

(II) The policies and procedures adopted pursuant to subsection (1)(a)(I) of this section may be applied to complaints by or on behalf of any resident of a long-term care facility where the provision of ombudsman services will either benefit residents of the facility involved in the complaint or residents of long-term care facilities in general, or where ombudsman service is the only viable avenue of assistance available to the resident and such service will not significantly diminish the program's effort on behalf of residents.

(b) Provide training and technical assistance to personnel of local ombudsman programs. Upon successful completion of such training the office may designate such personnel as qualified representatives of the office and shall issue to such representatives long-term care ombudsman identification cards.

(c) Establish procedures to analyze and monitor the development and implementation of federal, state, and local laws, regulations, and policies with respect to long-term care facilities and services. On the basis of such analysis and monitoring, the office shall recommend changes to such laws, regulations, and policies to the appropriate governing body.

(d) Prepare a notice informing residents of ombudsman services for posting at long-term care facilities.

(2) In addition to the duties and functions under subsection (1) of this section, the office and its representatives shall have the authority to pursue administrative, legal, or other appropriate remedies on behalf of residents for the purpose of effectively carrying out the provisions of paragraph (a) of subsection (1) of this section.



§ 26-11.5-106. Local ombudsmen - representatives of office

(1) A local ombudsman or a local PACE ombudsman, whether an employee or volunteer of a local ombudsman program, is considered a representative of the office for the purposes of carrying out policies and procedures adopted by the state long-term care ombudsman or state PACE ombudsman in accordance with this article 11.5, but only upon the completion of training and designation as a qualified representative by the state long-term care ombudsman or state PACE ombudsman. As a representative of the office, a local ombudsman or a local PACE ombudsman shall follow rules of the state department and policies and procedures established by the state long-term care ombudsman or state PACE ombudsman.

(2) Each local ombudsman or local PACE ombudsman shall carry an identification card issued annually and signed by the state long-term care ombudsman or state PACE ombudsman and shall, upon the request of a supervisory staff member of a facility, present such card in order to obtain access to residents and records of such facility.



§ 26-11.5-107. Notice of ombudsman services

(1) Every long-term care facility shall post in a conspicuous place a notice with the name, address, and phone number of the office and the name, address, and phone number of the nearest available local ombudsman program. Such notice shall be provided by the state long-term care ombudsman.

(2) Each long-term care facility shall provide, in writing, to any resident eligible for ombudsman services pursuant to this article who is subject to an involuntary transfer from such facility the name, address, and phone number of the nearest available local ombudsman and the name, address, and phone number of the office. Such information shall be included on the notice required under section 25-1-120 (1)(k), C.R.S.

(3) Every PACE program shall post in a conspicuous place at all PACE facilities and provide to all PACE participants, in writing, a notice with the name, address, and phone number of the state PACE ombudsman, or his or her designee, and the name, address, and phone number of the nearest local PACE ombudsman. The state PACE ombudsman shall provide the notice to be posted by the PACE program.



§ 26-11.5-108. Access to facility - residents - records - confidentiality

(1) A long-term care ombudsman or PACE ombudsman, upon presenting a long-term care or PACE ombudsman identification card, must have immediate access to a long-term care facility, PACE center, or participant's residence and to its residents or participants eligible for ombudsman services pursuant to this article 11.5 for the purposes of effectively carrying out the provisions of this article 11.5.

(2) In performing ombudsman duties and functions of their respective offices in accordance with this article, an ombudsman shall have access to review the medical and social records of a resident or PACE participant eligible for ombudsman services pursuant to this article, provided the resident or PACE participant has consented to such review. In the event consent to such review is not available because the resident or PACE participant is incapable of consenting and has no guardian to provide consent, the resident's records or PACE participant's records may be inspected by the state long-term care ombudsman or the state PACE ombudsman, respectively.

(2.5) Repealed.

(3) In carrying out the provisions of this section, each ombudsman shall follow procedures of confidentiality in accordance with the older Americans act.



§ 26-11.5-109. Interference with ombudsmen prohibited - civil penalty

(1) No person shall willfully interfere with an ombudsman in the ombudsman's performance of duties and functions under this article.

(2) No person shall take any discriminatory, disciplinary, or retaliatory action against the following individuals for any communication with an ombudsman or for any information provided in good faith to the state long-term care ombudsman office or to the state PACE ombudsman office in carrying out their respective ombudsman duties and responsibilities under this article:

(a) Any resident eligible for ombudsman services pursuant to this article;

(b) Any officer or employee of a facility or governmental agency providing services to residents of long-term care facilities.

(c) Any PACE participant; or

(d) Any officer or employee of a program, organization, facility, or governmental agency providing services to PACE participants.

(3) Any person who commits a violation under subsection (1) or (2) of this section shall be subject to the following civil penalties:

(a) For a violation of subsection (1) of this section, a penalty of not more than two thousand five hundred dollars per violation;

(b) For a violation of subsection (2) of this section, a penalty of not more than five thousand dollars per violation.

(4) (a) Any person listed in subsections (2)(a), (2)(b), (2)(c), and (2)(d) of this section, or any person acting on such person's behalf, including the state or a local long-term care ombudsman or the state or a local PACE ombudsman, may file a complaint with the department of human services against any person who violates subsection (1) or (2) of this section. The department shall investigate such a complaint and, if there is sufficient evidence of a violation, is authorized to assess, enforce, and collect the appropriate penalty set forth in subsection (3) of this section.

(b) Prior to the assessment of a penalty, the department of human services shall give written notice to the person against whom a penalty will be assessed, stating the basis for the violation and the amount of the penalty to be assessed. Such person, upon request, shall be given a hearing in accordance with section 24-4-105, C.R.S., which hearing shall constitute final agency action. Such agency action shall be subject to judicial review in accordance with section 24-4-106, C.R.S.

(c) The department of human services shall promulgate rules and regulations necessary for the implementation of this subsection (4).

(d) All penalties collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the general fund. Penalties provided under this section shall be in addition to and not in lieu of any other remedy provided by law.



§ 26-11.5-110. Immunity from liability

Any long-term care ombudsman or PACE ombudsman who, in good faith, acts within the scope of the duties and functions of this article 11.5 is immune from civil or criminal liability. For the purposes of this section, there is a rebuttable presumption that, when acting within the scope of the duties and functions of this article 11.5, an ombudsman acts in good faith. Nothing in this section abrogates or limits the immunity or exemption from civil liability of any agency, entity, or person under any statute, including the "Colorado Governmental Immunity Act", article 10 of title 24.



§ 26-11.5-111. Duties of state department - report - rules

(1) In order to implement the provisions of this article 11.5, the state department shall carry out the following duties:

(a) Establish a statewide uniform reporting system to collect and analyze data relating to complaints and conditions in long-term care facilities or PACE programs for the purpose of identifying and resolving significant problems, with specific provision for the submission of such data on a regular basis to the state agency responsible for licensing or certifying long-term care facilities and to the department of health care policy and financing for PACE organizations;

(b) Establish procedures to assure that information contained in any files maintained in accordance with the state long-term care ombudsman program and state PACE ombudsman program shall be disclosed only at the discretion of the state long-term care ombudsman or the state PACE ombudsman, as applicable, and that the identity of a complainant be disclosed only with the written consent of such complainant or in accordance with a court order;

(c) Ensure that individuals involved in the designation of the state long-term care ombudsman and the state PACE ombudsman, and any officer, employee, or volunteer of the statewide program performing ombudsman functions, do not have a conflict of interest;

(d) Ensure that adequate legal counsel is available to an ombudsman for advice and counseling concerning the performance of ombudsman duties and functions and for legal representation of an ombudsman against whom legal action is brought in connection with the performance of ombudsman duties and functions provided for under this article;

(e) Promulgate rules necessary for the efficient administration and operation of the state long-term care ombudsman program and state PACE ombudsman program; and

(f) (I) Prior to the start of the 2018 legislative session and annually thereafter, report to the joint budget committee and to the state department's legislative committee of reference pursuant to section 2-7-203 concerning the state long-term care ombudsman program and the state PACE ombudsman program, including program caseloads and the need, if any, for additional local ombudsmen in the programs.

(II) Notwithstanding the requirement in section 24-1-136 (11)(a)(I), the requirement to submit the report required in this subsection (1)(f) continues for five years. This subsection (1)(f) is repealed, effective July 1, 2022.



§ 26-11.5-112. Federal requirements - compliance

Nothing in this article shall be construed to prevent the state department or the office from complying with the requirements of the rules and regulations of the United States department of health and human services promulgated pursuant to the older Americans act.



§ 26-11.5-113. Duties of state PACE ombudsman - repeal

(1) The state PACE ombudsman has the following duties and functions:

(a) No later than July 1, 2017, establish statewide policies and procedures to identify, investigate, and seek the resolution or referral of complaints made by or on behalf of a PACE participant related to any action, inaction, or decision of any PACE organization or PACE provider or of any public agency, including the state department of human services and county departments of social services, that may adversely affect the health, safety, welfare, or rights of the PACE participant. The policies and procedures established pursuant to this subsection (1)(a) must ensure that, while upholding the participant-directed nature of an ombudsman's advocacy, the actions of the state PACE ombudsman or local PACE ombudsmen are consistent with a PACE organization's duties and responsibilities under federal law.

(a.5) No later than October 1, 2017, provide training and technical assistance to personnel of local PACE ombudsman programs. The training must be developed in consultation with PACE organizations and other persons or entities with PACE expertise, as appropriate. Upon successful completion of training, the office may designate personnel as qualified representatives of the office and, if designated, shall issue a PACE ombudsman identification card to the personnel.

(b) Establish procedures to analyze and monitor the development and implementation of federal, state, and local laws, regulations, and policies with respect to PACE services and programs or facilities. On the basis of the analysis and monitoring, the state PACE ombudsman shall recommend to the appropriate governing body changes to laws, regulations, and policies.

(c) No later than July 1, 2017, prepare and distribute a notice informing PACE participants of the existence of a state PACE ombudsman and the duties of the state PACE ombudsman for posting at all PACE programs and facilities, and update the notice, as necessary, to include information concerning local PACE ombudsmen.

(2) The policies and procedures adopted pursuant to paragraph (a) of subsection (1) of this section may be applied to complaints by or on behalf of PACE participants where the provision of ombudsman services will either benefit other PACE participants enrolled in the same PACE program that is the subject of the complaint or PACE participants in general, or where ombudsman service is the only viable avenue of assistance available to the PACE participant and the ombudsman service will not significantly diminish the PACE organization's efforts on behalf of the participants.

(3) In addition to the duties and functions set forth in subsections (1) and (2) of this section, the state PACE ombudsman and his or her representatives have the authority to pursue administrative, legal, or other appropriate remedies on behalf of PACE participants for the purposes of effectively carrying out the provisions of paragraph (a) of subsection (1) of this section and subsection (2) of this section.

(4) (a) The state department may seek, accept, and expend gifts, grants, and donations from private or public sources for the purposes of establishing the state PACE ombudsman office and implementing this section.

(b) The PACE ombudsman fund, referred to in this paragraph (b) as the "fund", is hereby created in the state treasury. The fund consists of gifts, grants, and donations credited to the fund pursuant to this subsection (4) and any other money that the general assembly may appropriate or transfer to the fund. The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund. Any unexpended and unencumbered money remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be transferred to any other fund. Subject to annual appropriation by the general assembly, the state department may expend money from the fund for purposes of establishing the state PACE ombudsman office pursuant to this article.

(c) (I) Notwithstanding the provisions of this article to the contrary, if in any of state fiscal years 2016-17 through 2020-21 the state department does not receive sufficient gifts, grants, or donations necessary to fund a state PACE ombudsman to carry out the duties set forth in this section, a state PACE ombudsman office shall not be established in the state long-term care ombudsman program.

(II) This paragraph (c) is repealed, effective July 1, 2021.






Article 12 - Veterans Community Living Centers Act

Part 1 - Management, Control, and Supervision

§ 26-12-101. Short title

This article shall be known and may be cited as the "Veterans Community Living Centers Act".



§ 26-12-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Central fund" means the central fund for veterans community living centers established in section 26-12-108.

(2) "Executive director" means the executive director of the state department of human services.

(3) "Resident" means a person who resides in a veterans center operated pursuant to the provisions of this article.

(4) "State board" means the state board of human services.

(5) "State department" means the state department of human services.

(6) "Veterans center" means any veterans community living center and any program operated by a veterans community living center, including domiciliary services, day care, and any other programs at the center.

(7) "Veterans community living center" means a veterans center that has been designed and constructed so as to qualify for federal funds under the provisions of federal Public Law 88-450, as amended, and that is operated so as to qualify for per diem payments from the United States veterans administration under the provisions of 38 U.S.C. sec. 1741.



§ 26-12-103. State board duties - rule-making

The state board shall adopt rules for the management, control, and supervision of the veterans centers operated pursuant to the provisions of this article.



§ 26-12-104. Eligibility for care

(1) A person must be considered for admission to a veterans center if he or she meets the eligibility requirements prescribed in state and federal regulations.

(2) After admission, a resident shall be subject to periodic review as to financial status, need for continuing medical institutional care, and other eligibility factors.

(3) A resident may be transferred or discharged for cause in accordance with federal regulations.



§ 26-12-105. Application for admission - preference

(1) Any person may apply for admission to a veterans center in the manner prescribed by rules of the state board.

(2) Application for admission is voluntary, and a person admitted to a veterans center has the right to leave the veterans center at any time he or she chooses.

(3) A veterans center shall review all applications for admission with reasonable promptness.

(4) If the number of eligible applicants exceeds the available facilities in a veterans center, the veterans center shall give preference in admission to persons whose needs are greatest under standards established in state and federal regulations.



§ 26-12-106. Vacancies - additional admissions

In the event that vacancies occur in a veterans center and there are no applications for admission from persons eligible pursuant to section 26-12-104, the veterans center shall be open for temporary occupancy to any person based on the person's need for medical care and ability to pay for services in accordance with the rules of the state board.



§ 26-12-107. Standards - management - employees - adult protective services data system check

(1) Each veterans center shall be operated and maintained under standards established by the department of public health and environment.

(2) Each veterans center must have:

(a) A nursing home administrator; and

(b) Such additional employees, including medical and nursing personnel, as may be required to provide services for which the veterans center was licensed.

(3) All veterans centers must be managed as a group by the state department, unless the state department contracts for the management of a veterans center in accordance with section 26-12-119.

(4) On and after January 1, 2019, prior to employment, a veterans center shall submit the name of a person who will be providing direct care, as defined in section 26-3.1-101 (3.5), to an at-risk adult, as defined in section 26-3.1-101 (1.5), as well as any other required identifying information, to the state department for a check of the Colorado adult protective services data system pursuant to section 26-3.1-111, to determine if the person is substantiated in a case of mistreatment of an at-risk adult.



§ 26-12-108. Payments for care - funds - report - collections for charges - central fund for veterans centers created - repeal

(1) (a) The state department shall establish rates for the care of residents, which rates must be as nearly equal to the cost of operation and maintenance of the veterans centers as practicable. Payments shall be made to the state department unless otherwise provided pursuant to a contract entered into in accordance with section 26-12-119. The state department shall deposit such payments together with any other moneys received from any source for the operation and maintenance of the veterans centers with the state treasurer, who shall credit all such moneys to the central fund for veterans community living centers, referred to in this article as the "central fund", which fund is hereby created.

(a.3) Repealed.

(a.5) For the fiscal year beginning July 1, 2007, and for each fiscal year thereafter, the general assembly shall appropriate from the general fund to the central fund an amount not exceeding ten percent of the total gross revenue accrued by the central fund during the preceding fiscal year in coordination with the state department's standard budget request process. The state department shall use these funds to pay operational expenses of, and make capital improvements to, the veterans centers.

(b) (I) Repealed.

(I.5) For the fiscal year beginning July 1, 2017, and for each fiscal year thereafter:

(A) The money in the central fund is continuously appropriated to the state department for the direct costs of the operation and administration of the veterans centers and for capital construction in connection with the veterans centers; and

(B) Subject to annual appropriation, the state department may expend money from the central fund for indirect costs of the operation and administration of the veterans centers; except that the amount expended for indirect costs shall not exceed five percent of the total expenditures from the fund for the fiscal year.

(II) All requests for capital construction submitted by the state department shall be considered by the capital development committee pursuant to section 2-3-1304, C.R.S.

(III) All interest derived from the deposit and investment of moneys in the central fund shall be credited to such fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the central fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(c) Notwithstanding section 24-1-136 (11)(a)(I), the state department shall prepare and submit to the general assembly an annual report detailing the financial status of each veterans center. This report must also identify which of the veterans centers administered pursuant to the provisions of this article are owned by the state but operated under contract by another entity.

(d) As part of the budget request that the state department submits to the joint budget committee in accordance with section 2-3-208 (2)(a), C.R.S., the state department shall provide a detailed report of the anticipated direct and indirect costs for the operation and administration of each veterans center for the upcoming fiscal year, including amounts for personal services, operating expenses, indirect costs, centrally appropriated costs, and FTE.(2) It is lawful for each veterans center and the Colorado veterans community living center at Homelake to deposit moneys belonging to the benefit fund established prior to July 1, 1985, and all donations or other voluntary contributions that may be received on or after that date in any manner for the benefit of residents of each veterans center and the Colorado veterans community living center at Homelake in an interest-bearing account with a federally insured financial depository pursuant to section 24-75-603, C.R.S. Withdrawals from such accounts shall be made only for the benefit, aid, and assistance of residents of each veterans center or the occupants of the Colorado veterans community living center at Homelake, including recreational equipment and facilities.

(3) The executive director may, in the name of the people of the state of Colorado and through the attorney general, institute and maintain actions at law for the collection of charges due from residents of veterans centers and the Colorado veterans community living center at Homelake, or said residents' conservators, guardians, executors, or administrators, resulting from the failure, neglect, or refusal of said persons to pay such charges.

(4) (a) If the state department sells a portion of vacant land to the United States department of veterans affairs for expansion of the Fort Logan national cemetery as authorized in House Bill 16-1456, enacted in 2016, the state treasurer shall credit the sale proceeds of such sale to the Fort Logan national cemetery fund, which fund is hereby created and referred to in this subsection (4) as the "cemetery fund". In the fiscal year in which the property sale takes place, and in each fiscal year thereafter until all sale proceeds are appropriated as specified in this paragraph (a), the general assembly shall appropriate money from the cemetery fund to the central fund in such amounts so that the appropriation from the cemetery fund required in this subsection (4) and the appropriation from the general fund required in paragraph (a.5) of subsection (1) of this section equals the maximum amount that would not exceed the limit for an enterprise set forth in section 24-77-102 (3)(b), C.R.S.

(b) (I) The moneys transferred to the central fund pursuant to this subsection (4) may be used for nonrecurring expenditures that address the greatest needs of serving veterans.

(II) Notwithstanding section 24-1-136 (11)(a)(I), at least sixty days prior to making such expenditures, the state department shall report its recommended use of the sale proceeds to the state, veterans, and military affairs committees of the house of representatives and the senate, the capital development committee, and the joint budget committee.

(c) (I) All interest derived from the deposit and investment of moneys in the cemetery fund are credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the cemetery fund remain in the fund and may not be credited or transferred to the general fund. The state controller shall notify the revisor of statutes when all the proceeds of the sale are appropriated to the central fund pursuant to paragraph (a) of this subsection (4).

(II) The cemetery fund is repealed, effective on the date the revisor of statutes receives the notice from the state controller set forth in subparagraph (I) of this paragraph (c).



§ 26-12-109. County chargeability

For the purposes of this part 1, a resident in a veterans center must be a charge for public assistance purposes to the county in which the veterans center is located.



§ 26-12-110. Declaration of policy - enterprise status

(1) A veterans center or group of veterans centers is an enterprise for purposes of section 20 of article X of the state constitution so long as:

(a) The state department retains authority to issue anticipation warrants on behalf of the veterans center or group of veterans centers; and

(b) The veterans center or group of veterans centers receives less than ten percent of its total annual revenues in grants from the state and all Colorado local governments combined.

(2) So long as it constitutes an enterprise, a veterans center or group of veterans centers shall not be subject to any of the provisions of section 20 of article X of the state constitution.



§ 26-12-111. Proposed veterans community living centers - criteria

(1) The state department, in consultation with the Colorado board of veterans affairs, is responsible for recommending any proposed sites for veterans centers to be constructed, leased, or purchased on or after July 1, 1998, to the capital development committee and the joint budget committee. The general assembly is responsible for the selection of any proposed site for such veterans centers.

(2) When evaluating a potential site for a proposed veterans center, the following criteria must be considered:

(a) The proximity of the proposed veterans center to veterans affairs medical services;

(b) The impact the proposed veterans center would have upon the financial viability of existing veterans centers; and

(c) Whether there is an established bed need for the proposed veterans center based upon the location of Colorado veterans, their families, and support systems.

(3) A veterans center constructed, leased, or purchased on or after July 1, 1998, must have a bed capacity of at least one hundred twenty beds.

(4) A veterans center must not be constructed on or after July 1, 1998, unless other veterans centers have maintained an average occupancy rate of at least eighty percent over the six-month period immediately prior to the commencement of the construction of the new veterans center.



§ 26-12-112. Powers and duties of state department

(1) The state department may, in addition to the powers granted in this article, whenever authorized and locations have been designated by the general assembly:

(a) Establish, construct, operate, maintain, and improve, within the state of Colorado, buildings and facilities, and the means necessary thereto, for the full exercise of the powers granted by this article;

(b) Identify the records that the administrator of each veterans center shall submit to the state department;

(c) Set aside a special sinking fund account in the central fund for the payment of anticipation warrants authorized by and issued under the provisions of section 26-12-113 and for the payment of interest due on such warrants; except that the state department shall not pledge the general income of the state of Colorado or appropriations made by the general assembly for any veterans center, nor shall it create a mortgage upon the property belonging to any such veterans center, for the payment of the principal of the warrants and interest thereon. The state department shall deposit into the sinking fund account fees and revenues received from residents at veterans centers sufficient to cover necessary reserve accounts and principal and interest payments, which fees and revenues shall first be applied upon the payment of principal and such anticipation warrants and interest thereon. Any moneys in the sinking fund account not necessary for the reserve nor for the payment of principal and interest may be made available for the maintenance and operation of veterans centers.

(d) Accept any grants from, or payments made by, the United States or any agency or instrumentality thereof and receive gifts, legacies, devises, and conveyances of property, real or personal, that may be made, given, transferred pursuant to a purchase and sale, or granted to the state department for veterans centers. The state department, with the approval of the governor, shall make disposition of such property in the best interest of the veterans centers under the control and supervision of the state department.

(2) All titles to real property and all improvements thereon shall be vested in the state, and the title deeds thereto and all insurance policies, certificates of water rights, and other evidences of ownership to the real property or improvements of a veterans center shall be deposited with the state department.

(3) No payment shall be made out of the state treasury or otherwise for any real property described in this section until the title has been examined and approved by the attorney general. Every such deed of conveyance shall be immediately recorded in the office of the proper county clerk and recorder and thereafter deposited with the state department.

(4) The state department, by October 31, 2002, and on or before October 31 each year thereafter, shall provide sufficient information to enable the Colorado board of veterans affairs to complete the report required by section 28-5-703 (3), C.R.S.

(5) Repealed.



§ 26-12-113. Anticipation warrants - legislative declaration

(1) (a) For the purpose of defraying the cost of construction of new facilities, reconstruction or improvement of existing facilities, and maintenance and operation of such facilities, the state department may, with the approval of the governor, issue anticipation warrants that shall be payable solely from the sinking fund account described in section 26-12-112, and the payments and interest on such anticipation warrants shall be a first charge on and shall be payable from said account.

(b) The general assembly hereby finds and declares that the authority to issue anticipation warrants as set forth in this section shall constitute authority to issue revenue bonds for the purposes of section 20 of article X of the state constitution.

(2) Any other provision of this article notwithstanding, the state department may not issue any anticipation warrants or otherwise borrow funds for the construction of additional veterans centers, unless the construction of additional veterans centers is specifically authorized by law.



§ 26-12-114. Interest - term

All anticipation warrants issued under the provisions of sections 26-12-110 to 26-12-118 shall bear interest at a rate determined by the state department and shall be executed in such a manner, shall be paid serially in such annual installments, beginning not later than two years and extending not more than twenty-five years from the date thereof, and shall be executed and paid at such place or places as the executive director shall determine.



§ 26-12-115. Signatures validated

If any of the officers whose signatures or countersignatures appear on the anticipation warrants issued under the provisions of this article or coupons attached thereto cease to be such officers before delivery of such warrants, such signatures and countersignatures shall nevertheless be valid and sufficient for all purposes with the same force and effect as if they had remained in office until such delivery.



§ 26-12-116. Obligations limited

(1) Nothing in sections 26-12-110 to 26-12-118 shall be construed as to authorize the state department to incur any obligation of any kind or nature except such as shall be payable solely from moneys accruing to the special sinking fund account created pursuant to section 26-12-112.

(2) It shall be plainly stated on the face of each anticipation warrant that it has been issued under the provisions of sections 26-12-110 to 26-12-118 and that it does not constitute an indebtedness of the general fund of the state within the meaning of any constitutional provision or limitation.



§ 26-12-117. Anticipation warrants legal investments

It is lawful for the state of Colorado, any of its departments, institutions, or agencies, or any political subdivision of the state to purchase anticipation warrants issued pursuant to the provisions of sections 26-12-110 to 26-12-118 if such warrants satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.; except that the state, its departments, institutions, or agencies, or any of its political subdivisions shall not invest more than twenty percent of the total of any specific fund of such entities in such warrants.



§ 26-12-118. Order of payment of warrants

The anticipation warrants issued under this part 1 shall be serially numbered and shall be paid off and retired in the order in which they were issued.



§ 26-12-119. Contractual agreements

(1) The state department is authorized to contract with any public or private entity for all or part of the operation or management of any veterans center in accordance with the "Procurement Code", articles 101 to 112 of title 24, C.R.S., and with part 5 of article 50 of title 24, C.R.S.

(2) Any contract authorized pursuant to subsection (1) of this section shall specify the entity's reporting relationship to the state and delineate responsibility for rate calculation, financial performance, liability, and compliance with section 20 of article X of the state constitution.



§ 26-12-120. Intestate estate - escheat

(1) If a resident dies without legal heirs and without a will disposing of his or her estate, all of the property, real and personal, shall pass to the state of Colorado for the sole use and benefit of the veterans center in which the resident lived at the time of his or her death, subject to the provisions of section 25.5-4-302, C.R.S., and subsection (2) of this section.

(2) (a) The personal property and effects of deceased residents shall be taken into possession by the administrator of the veterans center in which the resident lived at the time of his or her death and held in accordance with the rules of the state board.

(b) The rules of the state board must provide for a sufficient period of time, not to exceed one year, in which the heirs of a deceased resident may make claim to the deceased resident's property and effects. If a claim is not made to the property, the property may be sold, and the proceeds of the sale shall be placed in the benefit fund created by section 26-12-108 (2) for the personal use and benefit of other residents of the veterans center in which the resident lived at the time of his or her death, subject to claims as a result of appropriate judicial proceedings.



§ 26-12-121. Veterans community living centers - local advisory boards - rules

(1) The state board, with input from the office within the state department responsible for the oversight of veterans community living centers, shall promulgate rules to establish the requirements and procedures governing the creation and operation of local advisory boards at each of the existing veterans centers within the state department, located in Homelake, Florence, Rifle, Aurora, and Walsenburg, Colorado.

(2) Each local advisory board shall consist of at least five members. At least one of the members shall be a resident of the veterans center or a person who, at the time of his or her appointment, is a family member of a resident of the veterans center.

(3) Repealed.






Part 2 - Specific Veterans Community Living Centers Authorized

§ 26-12-201. Veterans community living centers authorized

(1) Repealed.

(2) (a) Subject to available appropriations, there is hereby authorized the establishment and construction of veterans centers for veterans of service in the armed forces of the United States and their spouses, surviving spouses, or dependent parents. Each such veterans center shall be known as a Colorado veterans community living center, collectively referred to in this article as "veterans centers".

(b) Veterans centers must be located at or near the city of Florence, at or near the city of Walsenburg, at or near the city of Rifle, at or near the city of Aurora, and in Homelake.

(3) The state department shall evaluate any proposed sites for a new veterans center to be constructed, leased, or purchased on or after July 1, 1998, in accordance with section 26-12-111.

(4) The veterans centers shall be designed and constructed so as to qualify for federal funding under the provisions of federal Public Law 88-450, as amended. The veterans centers shall be under the control and supervision of the state department, and they shall be operated so as to qualify for per diem payments from the United States veterans administration under the provisions of 38 U.S.C. sec. 1741.



§ 26-12-201.5. Veterans state community living center at former Fitzsimons - legislative intent - continuum of residential care services and care for veterans and veterans' families - definitions

(1) Subject to available appropriations, this section authorizes and establishes a state veterans community living center on the site of the former Fitzsimons Army medical center. It is the intent of the general assembly that the property on the site of the former Fitzsimons Army medical center is for the exclusive use of veterans and qualifying family members of veterans. It is the further intent of the general assembly that any construction on the property on the site of the former Fitzsimons Army medical center after January 1, 2016, must be completed consistent with the original intent in the language of the 1999 memorandum of agreement between the Fitzsimons redevelopment authority, the city of Aurora, and the state department.

(2) The completion of the Fitzsimons project pursuant to this section, after January 1, 2016, is not subject to the average occupancy requirements of section 26-12-111 (4) for new construction.

(3) The state department shall work to expeditiously develop the vacant parcels of land to the north and south of the Fitzsimons veterans community living center existing as of January 1, 2016. The vacant parcels of land must be used to construct and operate facilities that will provide a continuum of residential care options exclusively for veterans or qualifying family members of veterans. The continuum of residential care options may include, but need not be limited to, domiciliary and assisted living, transitional housing, permanent supportive housing, and any such other residential and supportive services as are needed or beneficial.

(4) The state department shall seek input, as appropriate, from the board of commissioners of veterans community living centers created pursuant to section 26-12-402, the state board of veterans affairs, and a statewide coalition of veterans organizations.

(5) The state department shall ensure, through contractual or other means, that the property continues in perpetuity to be operated exclusively for veterans and qualifying family members of veterans.

(6) The state department shall include progress updates on the Fitzsimons project in its annual report and shall provide quarterly progress updates to the members of the state, veterans, and military affairs committees of the house of representatives and the senate, or any successor committees, on or before September 30, 2016; December 31, 2016; March 31, 2017; and June 30, 2017.

(7) As used in this section, unless the context otherwise requires:

(a) "Qualifying family member of a veteran" means a family member of a veteran who qualifies for services pursuant to the requirements established by the federal veterans administration.

(b) "Veteran" means a person who served in the active military, naval, or air service of the United States and who was discharged or released therefrom under conditions other than dishonorable, in accordance with U.S.C. title 38, as amended.



§ 26-12-202. Walsenburg veterans community living center - contractual arrangement

(1) For as long as the contract is in effect with the Huerfano county hospital district for the operation of the Walsenburg veterans community living center, the contract shall state that the veterans center is a separate entity for financial reporting purposes. The contract shall also state that the district is responsible for financial reporting, rate calculation, financial performance, compliance with all state and federal regulations, and compliance with section 20 of article X of the state constitution.

(2) The Walsenburg veterans community living center must remain a state-owned entity for purposes of qualifying for federal veterans assistance payments and other federal veterans programs.

(3) Nothing in this section shall be construed as affecting the state's ability to take over operations or to contract with any other entity should the contract with the district terminate.



§ 26-12-203. The Colorado veterans community living center at Homelake - jurisdiction - definitions

(1) (a) The Colorado veterans community living center at Homelake, consisting of a veterans center, a domiciliary care unit, and the Homelake military veterans cemetery, referred to in this part 2 as the "veterans center", as transferred to the state department by the "Administrative Organization Act of 1968", is hereby declared to be a veterans center for veterans of service in the armed forces of the United States and their spouses, surviving spouses, and dependent parents.

(b) The legal effect of any statute enacted prior to July 1, 1973, designating such institution as the soldiers' and sailors' home or the Monte Vista golden age center, or by any other name, or property rights acquired and obligations incurred prior to said date under any other name, shall not be impaired hereby.

(2) The veterans center shall be under the control and supervision of the state department.

(3) For purposes of this section, "domiciliary care" means the provision of shelter, food, and necessary medical care on an ambulatory self-care basis:

(a) To assist any individual who is eligible for occupancy in the veterans center pursuant to sections 26-12-104 and 26-12-106 and who is suffering from an incapacitating disability, disease, or disorder that prevents him or her from earning a living, but that does not require hospitalization or nursing care services to attain physical, mental, and social well-being; and

(b) To restore, through special rehabilitative programs, such individual to his or her highest level of functioning.



§ 26-12-204. Sale of property

(1) The executive director, with the approval of the state board, shall sell any real property at the veterans center declared to be surplus by the state board to the highest bidder on such terms and conditions as are deemed appropriate by the executive director for not less than the appraised value thereof, as determined by an appraiser who is a member of the members appraisal institute (MAI), and to execute deeds of conveyance of such real property.

(2) Upon the sale of real property pursuant to subsection (1) of this section, the proceeds shall be deposited in the central fund and applied toward the retirement of any outstanding anticipation warrants.



§ 26-12-205. Homelake military veterans cemetery - definitions - fund - rules

(1) As used in this section, unless the context otherwise requires:

(a) "Cemetery" means the Homelake military veterans cemetery established and maintained at the veterans center pursuant to subsection (2) of this section, including:

(I) The two triangular areas that are adjacent to, and to the northeast and northwest of, the circular cemetery proper; and

(II) The triangular area of land to the direct north of the existing cemetery as of May 3, 2012.

(b) "Fund" means the Homelake military veterans cemetery fund created pursuant to subsection (4) of this section.

(2) (a) The general assembly hereby authorizes the establishment and maintenance of the cemetery at the veterans center. The state department shall maintain the cemetery.

(b) The state department may enter into contracts or agreements with any person or public or private entity to prepare, develop, construct, operate, and maintain the cemetery.

(3) (a) Any veteran who served honorably in any branch of the armed forces of the United States and who, at the time of his or her death, was a resident of this state shall be eligible for burial and interment at the cemetery.

(b) Burial and interment may be provided at the cemetery for any spouse, surviving spouse, or dependent parent of an honorably discharged veteran of any branch of the armed forces of the United States.

(c) All necessary expenses incident to the burial and interment at the cemetery of any person who may be buried and interred at the cemetery pursuant to the provisions of this section shall be paid from the estate of the decedent.

(d) The state department shall adopt procedures whereby persons who are eligible for burial and interment in the cemetery, in exchange for monetary consideration in an amount to be determined by the state department but not to exceed the amount of the burial and memorial benefit provided to an eligible veteran by the federal department of veterans affairs, may reserve plots there for the burial and interment of themselves and their spouses. In adopting such procedures, the state department shall ensure that a person who possesses such a reservation on May 3, 2012, shall retain his or her reservation.

(4) (a) There is hereby established in the state treasury the Homelake military veterans cemetery fund. The fund shall consist of moneys transferred to the fund pursuant to paragraph (b) of this subsection (4), any revenue generated from activities associated with the cemetery and its operations, and any moneys appropriated to the fund by the general assembly. The moneys in the fund are subject to annual appropriation by the general assembly to the state department for the direct and indirect costs associated with capital improvements to, and the operation and maintenance of, the cemetery and for the implementation of this section. Any moneys in the fund not expended for the purpose of the section may be invested by the state treasurer as provided in section 24-36-113, C.R.S. Any interest and income derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(b) (I) The state department is authorized to accept gifts, grants, and donations for the purposes of this section; except that the state department shall not accept a gift, grant, or donation that is subject to conditions that are inconsistent with the provisions of this section or any other law of the state. The state department shall transfer all private and public moneys received through gifts, grants, and donations to the state treasurer, who shall credit the same to the fund.

(II) To the extent permitted by subparagraph (I) of this paragraph (b), a person who contributes a gift, grant, or donation to the fund may designate a specific purpose for which the gift, grant, or donation is to be used. The state department shall not unreasonably delay a project that is sufficiently funded by gifts, grants, or donations.

(c) The state department shall not expend more than five percent of the moneys annually expended from the fund to pay for the administrative costs of implementing this section.

(d) Repealed.

(5) The general assembly hereby finds, determines, and declares that any use of the cemetery property is for a public purpose expressly authorized by the general assembly and therefore permissible under any grant of right-of-way applicable to such property executed by the state board of land commissioners.

(6) Subject to available appropriations, the state department may contract for professional services necessary for the implementation of this section.

(7) It is the intent of the general assembly that the state department will implement the provisions of this section by assigning to the cemetery one-half of a full-time employee from within the existing personnel resources of the state department.

(8) (a) On or before January 1, 2014, the state department shall establish a phased plan for expansion of the cemetery. The state department shall identify phases in a manner that is aesthetically appropriate, cost-effective, and capable of incremental implementation as funding becomes available; except that the first phase shall consist of the portion of the project described in paragraph (b) of this subsection (8). The expansion project shall include work sufficient to meet the demand for unreserved burial plots in the cemetery and to allow the state department to conduct interments at the rate of fifteen interments per year. To the extent practicable, in implementing the expansion plan, the state department shall make use of work completed by third parties pursuant to paragraph (b) of subsection (2) of this section and coordinate with such parties to ensure that work completed for the expansion project meets the standards and specifications of the phased plan.

(b) On or before July 1, 2014, the state department shall complete the expansion of the cemetery and make available for eligible veterans of the United States armed forces and their spouses new cemetery plots in the two triangular areas that are adjacent to, and to the northeast and northwest of, the circular cemetery proper.

(c) Repealed.



§ 26-12-206. Statement of intent

The general assembly of the state of Colorado hereby expresses its intent to appropriate the necessary funds from time to time to plan and construct the state nursing homes and to operate said homes in accordance with Title 38, U.S. Code.



§ 26-12-207. Federal funds

Whenever a law or rule pertaining to the veterans administration or any other federal law permits the state to receive federal funds for the use and benefit of veterans community living centers, the executive director shall apply for and use such federal funds for the benefit of the veterans centers.






Part 3 - Evaluation of Quality of Care in State and Veterans Nursing Homes



Part 4 - Board of Commissioners of Veterans Community Living Centers

§ 26-12-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Board of commissioners" means the board of commissioners of veterans community living centers created in section 26-12-402.

(2) "Office" means the office within the state department responsible for the oversight of veterans community living centers, or its successor agency, in the state department.



§ 26-12-402. Board of commissioners of veterans community living centers - creation - powers and duties

(1) There is hereby created the board of commissioners of veterans community living centers within the state department. The board of commissioners shall exercise its powers, duties, and functions under the state department as if it were transferred to the state department by a type 2 transfer under the provisions of the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) The functions of the board of commissioners are to:

(a) Advise the office, veterans centers, and veterans community living centers located in Homelake, Florence, Rifle, Aurora, and Walsenburg, Colorado, including the completion of the Fitzsimons veterans community living center in Aurora;

(b) Provide continuity, predictability, and stability in the operation of the veterans centers; and

(c) Provide guidance to future administrators at the veterans centers based on the collective institutional memory of the board of commissioners.

(3) (a) The board of commissioners shall consist of seven members, no more than four of whom are members of the same political party, and all of whom shall be subject to confirmation by the senate.

(b) The governor shall appoint the seven members of the board of commissioners as follows:

(I) Three veterans, one of whom shall be either a member of the state board of veterans affairs or that board's designee;

(II) Three persons with expertise in nursing home operations, including:

(A) A person who is a nursing home administrator at the time of appointment and who is experienced in the financial operations of nursing homes;

(B) A person who has practicing clinical experience in nursing homes; and

(C) A person who has experience in multi-facility management of nursing homes; and

(III) The state long-term care ombudsman, as defined in section 26-11.5-103 (7), or a local ombudsman, as defined in section 26-11.5-103 (2), who is recommended to the governor by the state long-term care ombudsman.

(c) The appointed members of the board of commissioners shall serve terms of four years; except that, of the members first appointed, the governor shall select three members who shall serve terms of two years.

(4) An appointed member may be removed for cause at any time during the member's term by the governor. Vacancies on the board of commissioners shall be filled by appointment by the governor with the consent of the senate for the unexpired terms in the manner described in subsection (3) of this section.

(5) Members of the board of commissioners shall serve without pay but shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties.

(6) All members of the board of commissioners shall be voting members. The members of the board of commissioners shall elect a chair, a vice-chair, and a secretary from among the membership of the board. Board action shall require the affirmative vote of a majority of a quorum of the board of commissioners.

(7) The board of commissioners shall:

(a) Endeavor to ensure that the highest quality of care is being provided at the veterans centers and that the financial status of the veterans centers is maintained on a sound basis;

(b) Obtain information concerning the following:

(I) The status of the central fund, as described in section 26-12-108, and the progress of capital construction projects that are proposed or underway; and

(II) Issues of resident care arising from sources, including but not limited to department of public health and environment surveys, veterans administration surveys, consultant contractor reports, plans of correction to both surveys and consultant reports, vacant position reports, and reports from the division;

(c) Have direct access to any consulting contractor working with the veterans centers and obtain written and oral reports;

(d) Have direct access to the executive director of the state department and the state board for the purposes of alerting state department policymakers of potential problems in veterans centers and establishing effective working relationships and lines of communication with the state department and state board at all levels;

(e) Have the authority to visit and review the operation of veterans centers;

(f) Participate in any request for a proposal panel that selects consulting firms for veterans centers;

(g) Have authority to review and comment on rules promulgated by the state department and the state board concerning veterans centers before the rules are submitted for public comment;

(h) Meet as often as necessary but not less than three times per year; and

(i) (I) On or before January 1, 2008, and on or before each January 1 thereafter, make an annual report of issues and recommendations developed by the board of commissioners to the executive director of the state department and the governor; and

(II) Transmit electronic versions of each annual report to:

(A) The members of the general assembly who sit on the health and human services committee of the senate, the public health care and human services committee of the house of representatives, and the state, veterans, and military affairs committees of the senate and the house of representatives, or any successor committees; and

(B) The members of the state board of veterans affairs.

(8) Nothing in this part 4 shall be construed to abridge, amend, or supersede any provision of a contractual agreement that the state department has entered into with any of the veterans centers.









Article 13 - Child Support Enforcement Act

§ 26-13-101. Short title

This article shall be known and may be cited as the "Colorado Child Support Enforcement Act".



§ 26-13-102. Legislative declaration

The purposes of this article are to provide for enforcing the support obligations owed by obligors, to locate obligors, to establish parentage, to establish and modify child support obligations, and to obtain support in cooperation with the federal government pursuant to Title IV-D of the federal "Social Security Act", as amended, and other applicable federal regulations.



§ 26-13-102.5. Definitions

As used in this article, unless the context otherwise requires:

(1) "Delegate child support enforcement unit" means the unit of a county department of social services or its contractual agent which is responsible for carrying out the provisions of this article. The term contractual agent shall include a private child support collection agency, operating as an independent contractor with a county department of social services, that contracts to provide any services that the delegate child support enforcement unit is required by law to provide.

(2) (a) "IV-D case" or "IV-D support order" means a case or a support order with respect to a child in which support enforcement services are provided, in accordance with Title IV-D of the federal "Social Security Act", as amended, and pursuant to this article, by the delegate child support enforcement unit to a custodian of a child who is or was a recipient:

(I) Of aid to families with dependent children, as that program was in effect as of July 16, 1996;

(II) Under the Colorado works program pursuant to part 7 of article 2 of this title;

(III) Of medical assistance only under articles 4, 5, and 6 of title 25.5, C.R.S.;

(IV) Of Title IV-E foster care; or

(V) Of foster care services under article 5 of this title.

(b) The terms "IV-D case" or "IV-D support order" also include any case or order in which the custodian of a child applies to the delegate child support enforcement unit for support enforcement services and pays a fee for such services under section 26-13-106 (2).



§ 26-13-102.7. Privacy - legislative declaration

(1) The general assembly hereby finds that while it is beneficial to the children of the state of Colorado to have procedures by which to enhance the establishment and enforcement of child support, some of which may include the collection and transmission of certain informational data by electronic and other means, the general assembly also determines that it is equally important to prevent abuses of personal information and to safeguard the fundamental right of individuals to privacy. To ensure the privacy of individuals against whom child support is to be established or enforced or on whose behalf it is to be collected, the general assembly hereby determines that it is appropriate that certain safeguards be established.

(2) In addition to any other confidentiality provisions set forth in this article and section 14-14-113, C.R.S., the child support enforcement agency and the delegate child support enforcement units, when exercising authority pursuant to this article and section 14-14-113, C.R.S., to establish, modify, or enforce support obligations, shall make every effort to preserve the integrity and confidentiality of the informational data obtained from other sources about the support obligor and obligee and the informational data provided to any other source about such individuals. The child support enforcement agency and the delegate child support enforcement units shall share only the minimum amount of information required by law and by means that are most capable of preserving the integrity and confidentiality of the information or data about the individual. Specifically, the informational data maintained or transmitted pursuant to this article shall be:

(a) Processed fairly and lawfully;

(b) Collected for specified, explicit, and legitimate purposes as provided by statute or rule and not further processed in a way incompatible with those purposes;

(c) Adequate, relevant, and not excessive in relation to the purposes for which such information is collected or processed;

(d) Accurate and, where necessary, kept up to date to the maximum extent feasible; and

(e) Kept in a form that permits identification of the subject of such information for no longer than is necessary for the purposes for which the information was collected or for which it was processed.

(3) In addition, an individual about whom information is gathered or transmitted pursuant to this article or section 14-14-113, C.R.S., shall have the right to access such information relating to him or her in order to verify the accuracy of the information and the lawfulness of the processing of such information.

(4) Any individual about whom information is gathered or transmitted pursuant to this article or section 14-14-113, C.R.S., shall be entitled to civil damages in a court of law against any person or entity who knowingly violates the provisions of this section.



§ 26-13-102.8. Nondisclosure of information in exceptional circumstances

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information shall be sealed and may not be disclosed to the other party or the public. A party seeking disclosure of all or part of such identifying information may request a hearing before the court. After a hearing in which the court takes into consideration the health, safety, or liberty of the party or child, the court shall make findings based upon the considerations specified in this section and may order disclosure of all or part of the information if the court determines the disclosure to be in the interest of justice.



§ 26-13-103. Support enforcement program

The state department, pursuant to rules and regulations, shall establish a program to provide necessary support enforcement services. The state department shall establish a single and separate agency within the department to administer or supervise the administration of such program in accordance with Title IV-D of the federal "Social Security Act", as amended, and this article.



§ 26-13-104. State plan

The state department shall prepare and submit to the United States secretary of health and human services a state plan and any amendments to such state plan that become necessary which meet the requirements of Title IV-D of the federal "Social Security Act", as amended.



§ 26-13-105. Child support enforcement services - review

(1) Subject to the provisions of section 26-13-104, the child support enforcement program shall include the following, as required by federal law:

(a) The establishment and modification of an obligor parent's legal obligation to support his or her dependent children, including determination of parentage when necessary;

(b) The location of an obligor parent or putative parent;

(c) The monitoring and processing of an obligor parent's child support and maintenance payment;

(d) The enforcement of an obligor parent's support obligation as set forth in section 26-13-106 (1);

(e) Any necessary investigative and administrative activities which may be necessary to accomplish the services required by this section;

(f) (I) Annual reviews of the child support enforcement program, to be conducted by the state department, including all information as may be necessary to measure the state's compliance with federal requirements.

(II) The state department shall review the cost associated with conducting the annual reviews required in this paragraph (f) and the number of full-time equivalent employees (FTE) of the state department required to complete the reviews. The state department shall examine and evaluate the feasibility and cost-effectiveness of privatizing this function.

(1.5) Upon the request of another state, the state department or its agent is authorized to provide the identification, through data matches with any entity where assets may be found, of assets owned by a person who owes child support in another state and to seize such assets through levy or other appropriate processes.

(2) In any action brought pursuant to this article, or any action brought by a governmental agency, to establish, modify, or enforce a child support obligation or to enforce a maintenance obligation as set forth in section 26-13-106, the prosecuting attorney represents the people of the state of Colorado. Nothing in this section shall be construed to modify statutory mandate, authority, or confidentiality required of any governmental agency, nor should representation by a prosecuting attorney be construed to create an attorney-client relationship between the attorney and any party, other than the people of the state of Colorado, or witness to the action; except that any district attorney or county attorney as contractual agent for a county department shall collect a fee pursuant to section 26-13-106 (2).

(3) (a) In addition to the annual review required by paragraph (f) of subsection (1) of this section, or as a part of such review, the state department shall evaluate the cost and effectiveness of each of the provisions implemented by House Bill 97-1205. Such evaluation shall include a review of the following:

(I) The amount of increase in support collection, if any, associated with the implementation of each new provision contained in House Bill 97-1205;

(II) The cost, in federal, state, and county dollars, associated with the implementation of each new provision set forth in House Bill 97-1205;

(III) The number of full-time equivalent employees (FTE) necessitated by the implementation of each new provision contained in House Bill 97-1205 at both the state and county levels; and

(IV) Such additional data as may be necessary.

(b) (Deleted by amendment, L. 2001, p. 1172, § 10, effective August 8, 2001.)



§ 26-13-106. Eligibility for services

(1) Support enforcement services shall be provided to those recipients of medicaid-only and Title IV-E foster care as required by federal law and to participants in the Colorado works program implemented pursuant to part 7 of article 2 of this title who, as a condition of eligibility pursuant to federal law, must assign their rights to support to, and cooperate with, the state department in the establishment, modification, and enforcement of support obligations owed by obligors to their children and the enforcement of maintenance owed by obligors to their spouses or former spouses.

(2) Child support establishment, modification, and enforcement services under state law and under the "Uniform Interstate Family Support Act", article 5 of title 14, C.R.S., shall be provided to any person who completes a written application and pays the required fee; except that the county may elect to pay the fee out of county child support enforcement funds. The state department shall establish, by rule, a fee to be charged for services provided under this section. Such fee shall be applied toward reimbursing expenditures incurred by the child support enforcement program. County departments and their contractual agents for legal services, including district and county attorneys, may pursue such fee, notwithstanding any other provision of law. Nonpayment of any fee charged by the state department for services provided under this section shall not be the basis for any criminal prosecution or order of contempt of the court.

(3) The county department may recover any costs incurred in excess of fees from the obligor in a case in which an individual is receiving child support enforcement services under subsection (2) of this section.

(4) After more than five hundred dollars has been collected from an obligor during a year, the county department shall recover a fee of twenty-five dollars from the obligee if the obligee has never received public assistance. The county department shall withhold the fee from the first amount collected that exceeds the five-hundred-dollar threshold.



§ 26-13-107. State parent locator service - definitions

(1) There shall be established in the state department a state parent locator service to assist delegate child support enforcement units or their authorized agents, other states, and agencies of the federal government in the location of parents who have or appear to have abandoned children who qualify under section 26-13-106.

(2) To effectuate the purposes of subsection (1) of this section, the executive director may request and shall receive from departments, boards, bureaus, or other agencies of the state, including but not limited to law enforcement agencies, or any of its political subdivisions, and the same are authorized to provide, such assistance and data as will enable the state department and delegate child support enforcement units or their authorized agents properly to carry out their powers and duties to locate such parents for the purpose of establishing parentage or establishing, modifying, or enforcing child support obligations. In addition, any federal agency or such agency's authorized agents properly carrying out their powers and duties to locate a parent for the purpose of establishing parentage or establishing, modifying, or enforcing child support obligations may request and shall have access to any motor vehicle or law enforcement system used by the state to locate an individual. Any records established pursuant to the provisions of this section shall be available only to the following:

(a) Any state or local agency or official seeking to collect child support under the state plan or the agency's or official's authorized agents;

(b) The attorney general, district attorneys, and county attorneys;

(c) Courts having jurisdiction in support or abandonment proceedings or actions to establish child support against a parent or to issue an order against a parent for the allocation of parental responsibilities or parenting time rights or any agent of such court;

(d) The obligee parent, legal guardian, attorney, or agent of a child who is not receiving aid under Title IV-A of the federal "Social Security Act", as amended, when a court order is provided; and

(e) United States agents or attorneys for use with the federal parent locator service in connection with a parental kidnapping or child custody case, as authorized by federal law.

(3) (a) (I) All departments and agencies of the state and local governments, including but not limited to law enforcement agencies, shall cooperate in the location of parents who have abandoned or deserted children who qualify under section 26-13-106; and, on request of a delegate child support enforcement unit or its authorized agent, the state department, or the district attorney of any judicial district in this state, they shall supply any information on hand, notwithstanding any other provisions of law making such information confidential, concerning:

(A) The location of any individual, including the individual's social security number, most recent address, and the name, address, and employer identification number of the individual's employer, or facilitating the discovery of such individual's location, who is under an obligation to pay child support, against whom such an obligation is sought, or to whom such an obligation is owed;

(B) The individual's wages or other income from employment and any benefits of employment, including any right to or enrollment in group health care coverage; and

(C) The type, status, location, and amount of any assets of, or debts owed by or to, any such individual.

(II) The department of revenue shall furnish, at no cost to inquiring departments and agencies, such information as may be necessary to effectuate the purposes of this article. Any information so provided may be transmitted to those persons or entities specified in paragraph (a.5) of this subsection (3). The procedures whereby this information will be requested and provided shall be established pursuant to rules and regulations of the state department. The state department and delegate child support enforcement units shall use such information only for the purposes of administering child support enforcement under this title, and the district attorney shall use it only for the purpose of establishing parentage or establishing, modifying, or enforcing child support obligations. The state department and delegate child support enforcement units shall not use the information, or disclose it, for any other purpose. Any violation or misuse of this information will be subject to any civil or criminal penalties provided by law.

(a.5) The state parent locator service shall only accept applications from and transmit Colorado and federal parent locator information to:

(I) Any state or local agency or official seeking to collect child support under the state plan or the agency's or official's authorized agents;

(II) The attorney general, district attorneys, and county attorneys;

(III) Courts having jurisdiction in support and abandonment proceedings or actions to establish child support against a parent or to issue an order against a parent for the allocation of parental responsibilities or parenting time rights or any agent of such court;

(IV) The obligee parent, legal guardian, attorney, or agent of a child who is not receiving aid under Title IV-A of the federal "Social Security Act", as amended, when a court order is provided;

(V) United States agents or attorneys for use with the federal parent locator service in connection with a parental kidnapping or child custody case, as authorized by federal law; and

(VI) The court when a court order is provided from a parent seeking to enforce a child custody, parental responsibilities, or parenting time order.

(b) Nothing in this subsection (3) shall be construed to compel the disclosure of information relating to a deserting parent who is a recipient of aid under a public assistance program for which federal aid is paid to this state, if such information is required to be kept confidential by the federal law or regulations relating to such program, or to compel the disclosure of any information disclosed in any document, report, or return made confidential by section 39-21-113, C.R.S.

(c) The state parent locator service or the equivalent of a state child support enforcement agency or delegate child support enforcement unit of any other state may initiate a request requiring any employer, trustee, payor of funds, or other employer located within this state or doing business in this state to provide any information on the employment, compensation, and benefits of any individual for whom information is known. Compliance with such a request shall not subject the employer, trustee, or payor of funds to liability to the obligor for disclosing such information without a subpoena pursuant to this paragraph (c). The state department shall not use the provisions of this paragraph (c) for the information-gathering purposes of the financial institution data match system required by section 26-13-128.

(d) The state parent locator service or a delegate child support enforcement unit may obtain information from credit bureaus on the whereabouts, income, and assets of individuals pursuant to the provisions of the federal "Fair Credit Reporting Act" in order to provide the services set forth in section 26-13-105.

(e) The state parent locator service or a delegate child support enforcement unit may initiate a request requiring any person located within this state or doing business in this state who is in possession or control of personal property or information concerning the location, benefits, income, and assets of parents with a child support obligation to provide such information to the requesting agency. Compliance with such request shall not subject the holder to liability to the obligor for disclosing such information without a subpoena pursuant to this paragraph (e).

(e.5) The state parent locator service may initiate an administrative subpoena requiring any public employee retirement benefit plan or financial institution located within this state or doing business in this state that is in possession or control of personal property or information concerning the location, benefits, income, and assets of a person who owes or is owed an obligation for child support debt, retroactive child support, or child support arrearages or against whom an obligation is sought to provide such information to the requesting agency. Compliance with such subpoena shall not subject the public employee retirement benefit plan or the financial institution to liability to the parent for disclosing such information.

(f) (I) (A) The state parent locator service or the equivalent of a state child support enforcement agency or delegate child support enforcement unit of any other state is authorized to issue an administrative subpoena to gather financial or other information to establish, modify, or enforce a support order. An administrative subpoena is authorized to be issued to a public utility for records pertaining to individuals who owe or are owed child support or against or with respect to whom a support obligation is sought. Such subpoena shall require the public utility to furnish documentation providing the names and addresses of these individuals and the names and addresses of the employers of such individuals as appearing in the customer records of the public utility. A public utility responding to an administrative subpoena request shall be entitled to collect a reasonable fee for the processing of each such subpoena.

(B) In seeking information from a public utility, as defined in subparagraph (III) of this paragraph (f), the state parent locator service shall be subject to the confidentiality requirements and restrictions set forth in section 631 of the federal "Cable Communications Policy Act of 1984", 47 U.S.C. sec. 551.

(II) The provisions of this section shall in no way alter the method of regulation or deregulation of telecommunications service as set forth in article 15 of title 40, C.R.S.

(III) For purposes of this section, "public utility" means any gas corporation, electrical corporation, telegraph corporation, water corporation, rural electric association, municipal electric systems, person, or municipality that operates for the purpose of supplying gas, electricity, telegraph services, or water to the public for domestic, mechanical, or public uses and that is subject to regulation by the public utilities commission under articles 1 to 7 of title 40, C.R.S., and any telephone corporation, municipal telephone entity, or other corporation that offers telecommunications services to the public that is subject to the provisions of article 15 of title 40, C.R.S., and any corporation that provides cable television services to the public.

(g) The child support enforcement agency shall make every reasonable effort to accommodate those entities to which the child support enforcement agency directs an administrative subpoena, if the requirements of this section would pose a hardship on those entities.

(4) The state parent locator service may establish fees to be charged for the provision of services in paragraphs (d) and (e) of subsection (2) of this section and in subparagraphs (IV) and (V) of paragraph (a.5) of subsection (3) of this section.

(5) This section shall apply to all child support obligations ordered as a part of any proceeding, regardless of when the order was entered.



§ 26-13-108. Recovery of public assistance paid for child support and maintenance - interest collected on support obligations - designation in annual general appropriations act

(1) Whenever the state department, a county department or its authorized agent, or a district attorney recovers any amounts of support for public assistance recipients, such amounts shall be deposited in the county social services fund, and, if such support is used to reimburse public assistance paid in accordance with federal law, the federal government shall be entitled to a share in accordance with applicable federal law, the county shall be entitled to a share in accordance with state law, and the state shall be entitled to the remaining share. The state may redirect all or a portion of the state's share to the county pursuant to section 26-13-112.5. The general assembly shall designate in a footnote in the annual general appropriations act the portion of the state's share that is redirected to the counties. Costs and expenses reasonably and necessarily incurred by the office of district or county attorney, as contractual agent for a county department, in carrying out the provisions of this article shall be billed to county departments of social services or a county department of social services within the judicial district for the actual cost of services provided. Each county shall make an annual accounting to the state department on all amounts recovered.

(2) (Deleted by amendment, L. 97, p. 1294, § 37, effective July 1, 1997.)

(3) (a) Effective July 1, 2000, through December 31, 2016, a county may pay families that are eligible for temporary assistance for needy families, pursuant to part 7 of article 2 of this title, an amount that is equal to the state and county share of child support collections as described in subsection (1) of this section. Such payments shall not be considered income for the purpose of grant calculation. However, such income shall be considered income for purposes of determining eligibility. If a county chooses to pay child support collections directly to a family that is eligible for temporary assistance for needy families, pursuant to part 7 of article 2 of this title, the county shall report such payments to the state department for the month in which the payments are made and shall indicate the choice of this option in its performance contract for Colorado works.

(b) (I) Except as provided in section 26-2-108 (1)(b)(II)(B), effective January 1, 2017, a county shall pay families that are eligible for temporary assistance for needy families, pursuant to part 7 of article 2 of this title, an amount that is equal to the amount of current child support collections as described in subsection (1) of this section. Such payments shall not be considered income for purposes of calculating the basic cash assistance grant pursuant to part 7 of article 2 of this title. However, such payments, with applicable disregards, shall be considered income for purposes of determining eligibility. The county shall report to the state department the amount of the child support payments for the month in which the payments are made.

(II) The state department shall annually report to the joint budget committee the amount of child support collected and paid by the counties to families that are eligible for temporary assistance for needy families, pursuant to part 7 of article 2 of this title.

(4) Any interest collected on support obligations pursuant to the "Colorado Child Support Enforcement Procedures Act", article 14 of title 14, C.R.S., which support obligations were due to recipients receiving assistance under the Colorado works program, as described in part 7 of article 2 of this title, shall be deposited in the county social services fund and shall be distributed in accordance with the provisions of this section.



§ 26-13-109. Enforcement of support UIFSA

(1) The state department shall be the state information agency for the "Uniform Interstate Family Support Act", article 5 of title 14, C.R.S., in this state and reciprocal laws of other states; and, in this capacity, the state department shall:

(a) Assist county departments and other agencies to carry out their responsibilities, powers, and duties to establish and enforce the liability of parents for the support of their minor children;

(b) Aid in the location of deserting parents through the operation of the state parent locator service established in section 26-13-107, obtain and transmit pertinent information and data from public officials and agencies, and assist in the training of local personnel employed to locate such parents;

(c) Stimulate and encourage cooperation, through the holding of meetings and the exchange of information, between and among public officials, law enforcement agencies, and courts having powers and duties relating to the enforcement of the liability of parents for the support of their minor children, including cooperation with public officials, agencies, and courts of other states and the federal government, and, upon request or when required to do so by other provisions of law, advise such officials, agencies, and courts in the exercise of such powers or in the performance of such duties;

(d) Develop, or assist in the development of, appropriate forms, guides, manuals, handbooks, and other materials which may be necessary or useful effectively to accomplish the objectives of this section;

(e) Adopt any rules and regulations which may be necessary to carry out the purposes of this article.



§ 26-13-110. Federal requirements

Nothing in this article shall be construed to prevent the state department from complying with federal requirements for the child support enforcement program expressly provided by Title IV-D of the "Social Security Act", as amended, in order for the state to qualify for federal funds under such act and to maintain said program within the limits of available appropriations.



§ 26-13-111. State income tax refund offset

(1) (a) At any time prescribed by the department of revenue, but not less frequently than annually, the state department shall certify to the department of revenue information regarding persons who owe a child support debt to the state pursuant to section 14-14-104, C.R.S., or who owe child support arrearages as requested as a part of an enforcement action pursuant to article 5 of title 14, C.R.S., or who owe child support arrearages which are the subject of enforcement services provided pursuant to section 26-13-106.

(b) Such information shall include the name and the social security number of the person owing the child support debt or arrearages, the amount of same, and any other identifying information required by the department of revenue.

(2) Prior to final certification of the information specified in subsection (1) of this section to the department of revenue, the state department shall notify the obligated parent, in writing, that the state intends to refer the parent's name to the department of revenue in an attempt to offset the parent's child support debt or arrearages against the parent's state income tax refund. Such notification shall include information on the parent's right to object to the offset.

(3) Upon notification by the department of revenue of amounts deposited with the state treasurer pursuant to section 39-21-108 (3), C.R.S., and after deduction of the fees authorized in subsection (4) of this section to be collected from applicants receiving support enforcement services pursuant to section 26-13-106 (2), the state department shall disburse such amounts to the appropriate county department for processing or for distribution to the individual receiving support enforcement services pursuant to section 26-13-106, as appropriate.

(4) The state department shall promulgate rules and regulations, pursuant to article 4 of title 24, C.R.S., establishing procedures to implement this section and may promulgate rules and regulations establishing reasonable fees to be collected from an applicant who is receiving support enforcement services provided pursuant to section 26-13-106 (2). Such fees shall not exceed the amount necessary to cover the cost of collecting overdue child support using the state tax refund offset procedure.

(5) The home addresses and social security numbers of persons subject to the income tax refund offset, provided to the state department by the department of revenue, shall be sent to the respective delegate child support enforcement unit as defined in section 14-14-102, C.R.S.



§ 26-13-111.5. State vendor payment offset

(1) At any time prescribed by the controller, but not less frequently than annually, the state department shall certify to the controller information regarding persons who owe child support debt pursuant to section 14-14-104, C.R.S., or who owe child support arrearages as requested as part of an enforcement action under article 5 of title 14, C.R.S., or who owe child support arrearages that are the subject of enforcement services provided under section 26-13-106.

(2) Upon notification by the controller of amounts deposited with the state treasurer pursuant to section 24-30-202.4, C.R.S., the state department shall disburse such amounts to the appropriate county for processing and distribution to the federal, state, or local agency to whom the person is obligated.

(3) The state department shall promulgate rules establishing procedures to implement this section pursuant to article 4 of title 24, C.R.S.

(4) The last-known addresses and social security numbers of persons subject to the vendor payment offset, provided to the state department by the controller, shall be sent to the respective county departments or the food stamp district administered by the state department.



§ 26-13-112.5. Child support incentive payments

(1) In federal fiscal year 2000 and each federal fiscal year thereafter, one hundred percent of the federal incentives received by the state shall be passed through to the county departments. The state board shall promulgate rules specifying performance measures pursuant to which incentives shall be distributed to the county departments.

(2) A county to which a payment is made pursuant to this section shall expend the full amount of the payment to supplement, and not supplant, other funds used by the county department for any of the following purposes:

(a) To carry out the approved state plan; or

(b) For any activity, including cost-effective contracts, approved by the state division of child support enforcement, whether or not the expenditures for the activity are eligible for federal reimbursement, that may contribute to improving the effectiveness or efficiency of the child support program.

(3) If federal incentives paid to any county department are greater than its share of child support administrative costs, then that county department shall demonstrate how the federal incentive money is expended and contributes to the program as defined in paragraph (b) of subsection (2) of this section.

(4) All federal and state incentives paid to counties pursuant to section 26-13-108 shall be divided and distributed to the county departments according to the distribution formula as promulgated in state rule by the state board, to be promulgated no later than January 1, 2000.

(5) The state department shall pay incentives to county departments on a quarterly basis.

(6) This section shall take effect January 1, 2000.



§ 26-13-113. Placement in foster care automatic assignment of right

When a child is placed in foster care pursuant to article 5 of this title or Title IV-E of the federal "Social Security Act", as amended, all rights to current and accrued child support for the benefit of the child are assigned by operation of law to the state department. When placement has terminated, the assignment of rights to accrued child support shall remain in effect until foster care cost of care or maintenance costs have been reimbursed in full. Amounts collected pursuant to this section shall be distributed to the federal government, the state, and the county proportionately according to each entity's contribution.



§ 26-13-114. Family support registry - collection and disbursement of child support and maintenance - rules - legislative declaration

(1) The general assembly hereby finds, determines, and declares that it has been demonstrated that the establishment and operation of one automated central payment registry for the processing of child support, child support when combined with maintenance, and maintenance payments is beneficial to the state in the collection and enforcement of family support obligations. It is the intent of the general assembly by enacting this section to authorize the implementation of one central family support registry for the collection, receipt, and disbursement of payments with respect to:

(a) Child support obligations for children whose custodians are receiving child support enforcement services from delegate child support enforcement units (IV-D cases);

(b) Child support obligations for children whose custodians are not receiving child support enforcement services from delegate child support enforcement units (non-IV-D cases), if the court orders such obligations to be paid through the family support registry pursuant to this title, section 14-10-117, C.R.S., or title 19, C.R.S., or if the court order is subject to income-withholding pursuant to section 14-14-111.5, C.R.S., and if the executive director of the state department has notified the state court administrator pursuant to subsection (5) of this section that the judicial district in which the court issuing the order is situated is ready to participate in the family support registry; and

(c) Maintenance obligations, if the court orders payments for such obligations to be paid through the family support registry pursuant to this title or section 14-10-117, C.R.S., or if the order is subject to income-withholding pursuant to section 14-14-111.5, C.R.S., and if the executive director of the state department has notified the state court administrator that the judicial district in which the court issuing the order is situated is ready to participate in the family support registry and the family support registry is ready to accept such maintenance payments.

(2) "Family support registry" means a central registry maintained and operated by the state department acting as the child support enforcement agency that receives, processes, disburses, and maintains a record of the payment of child support, child support when combined with maintenance, maintenance, child support arrears, or child support debt made pursuant to court order or administrative order.

(3) The child support enforcement agency is authorized to establish and maintain or contract for the establishment and maintenance of a family support registry to receive, process, and disburse support payments. Development and operation of the family support registry shall be subject to available appropriations.

(4) In operating the family support registry, the child support enforcement agency is authorized to:

(a) Receive, process, and disburse payments for child support, child support when combined with maintenance, maintenance, child support arrears, or child support debt;

(b) Maintain records of any payments collected, processed, and disbursed through the family support registry;

(c) (Deleted by amendment, L. 98, p. 759, § 10, effective July 1, 1998.)

(d) Answer inquiries from authorized parties concerning payments processed through the family support registry;

(e) Collect a fee for the processing of insufficient funds checks. The child support enforcement agency shall issue a notice to the originator of the second insufficient funds check received within any six-month period that no further checks will be accepted from the person and that future payments for a period of six months following the issuance of the notice shall be required to be paid by cash or certified funds. In the event that a disbursement to the obligee becomes unfunded due to insufficient funds, stop payment, or other reason, the unfunded disbursement may be recovered from the next payment. The department of human services shall ensure that provisions are available for obligors to make cash payments through their county child support enforcement units.

(5) On and after July 1, 1998, the child support enforcement agency and the office of the state court administrator shall jointly begin implementing the family support registry in particular counties and judicial districts with respect to non-IV-D cases and orders in which payments are directed to be paid through the family support registry, as mutually agreed by the executive director and the state court administrator. The executive director of the state department shall inform the state court administrator when a particular county or judicial district is ready to implement and participate in the family support registry for non-IV-D cases. The family support registry shall be available for support orders for use by all counties and judicial districts consistent with federal law.

(6) Upon implementation of the family support registry in a particular county or judicial district, the following procedures shall be followed:

(a) All court orders entered or modified and all administrative orders issued pursuant to this title or title 14 or 19, C.R.S., that require payments for child support, child support when combined with maintenance, maintenance, child support arrears, or child support debt to be paid through a registry shall be made through the family support registry except as provided by section 14-14-111.5 (3)(a)(II), C.R.S.

(b) For non-IV-D cases or orders that require payments to be made to the clerk of the court, the district court for each county and the Denver juvenile court shall send or cause to be sent a notice to redirect payments to the family support registry once the executive director of the state department has notified the state court administrator that the judicial district in which the court is situated, pursuant to subsection (5) of this section, is ready to participate in the family support registry. The notice shall be sent by first-class mail and shall state that all payments shall be made to the family support registry. The notice shall be sent to the following persons:

(I) In non-IV-D cases in which there is an order to make the payments through a registry, any obligor who is obligated to pay child support, child support when combined with maintenance, or maintenance where the order does not already specify paying through the family support registry;

(II) Any employer or trustee who has been withholding wages under a wage assignment pursuant to section 14-14-107, C.R.S., as it existed prior to July 1, 1996;

(III) Any employer or other payor of funds who has been withholding income pursuant to an income assignment pursuant to section 14-14-111, C.R.S., as it existed prior to July 1, 1996, or section 14-14-111.5, C.R.S.;

(IV) Any obligor or employer who receives a notice to redirect payments as specified in subparagraph (I) of this paragraph (b) who fails to make the payments to the family support registry and who continues to make payments to the court or to the delegate child support enforcement unit shall be sent a second notice to redirect payments. The second notice shall be sent certified mail, return receipt requested. Such notice shall contain all of the information required to be included in the first notice to redirect payments and shall further state that the obligor or employer has failed to make the payments to the correct agency and that the obligor or employer shall redirect the payments to the family support registry at the address indicated in the notice. Failure to make payments to the family support registry after a second notice shall be grounds for filing a motion for contempt.

(c) Any payment required to be made to the family support registry that is received by the court or by a delegate child support enforcement unit shall be forwarded to the family support registry within five working days after receipt. Any such payments forwarded shall be identified with the information specified by the family support registry, including but not limited to, the court case number, the county where the court case originated, and the name of the obligor. A copy of the notice to redirect payments described in subparagraph (I), (II), (III), or (IV) of paragraph (b) of this subsection (6) shall be mailed to the obligee and to the court in cases of a IV-D case or order, by first-class mail.

(d) (Deleted by amendment, L. 98, p. 759, § 10, effective July 1, 1998.)

(7) All support orders shall contain:

(a) The amount of the payment;

(b) The specific day or dates on which the payment is due;

(c) The name, date of birth, residential address, and sex of the obligor, and the name and address of the employer of the obligor;

(d) The name, date of birth, residential address, and sex of the obligee;

(e) The name, date of birth, and sex of all dependents covered under the support order;

(f) A statement that the parties are required to notify the family support registry, if the support order requires payments to be made through the family support registry, of any change in residential and mailing address of the obligor or obligee or of any change in address of the employer or payor of funds or any other changes that may affect the administration of the support order, including changes in employment of the obligor.

(8) The clerk of the court shall notify the family support registry within five working days after any entry of judgment is filed in relation to any child support, child support when combined with maintenance, or maintenance case where payments are required to be paid through the family support registry, whether by order of court or verified entry of judgment, including the inclusive dates of the judgment and the judgment amount.

(9) (a) The judicial department and the state department shall cooperate in the transfer of the functions relating to the collection of child support and maintenance from the judicial department to the state department.

(b) The court shall provide the following information to the family support registry, if available, in those cases in which the court orders payment to be made through the family support registry:

(I) The date of the order;

(II) The court case number;

(III) The name and address of the obligor;

(IV) The name and address of the obligee; and

(V) The name and address of the obligor's employer.

(10) A copy of the record of payment maintained by the family support registry shall be admissible into evidence as proof of the payments made through the family support registry.

(11) The state board shall promulgate such rules and regulations, pursuant to section 24-4-103, C.R.S., as are necessary to implement this section.

(12) (Deleted by amendment, L. 96, p. 623, § 38, effective July 1, 1996.)

(13) (a) A party to a case identified by the court as one in which the party is directed to make maintenance payments through the family support registry shall pay a minimal per transaction processing fee, in an amount to be determined annually by rule of the executive director of the state department to cover the direct and indirect costs associated with processing the maintenance payment, which fee shall be paid by such person each time the maintenance payment is made through the family support registry.

(b) The fees collected pursuant to paragraph (a) of this subsection (13) shall be transmitted to the state treasurer, who shall credit the same to the family support registry fund, created pursuant to section 26-13-115.5.



§ 26-13-115.5. Family support registry fund created

(1) There is hereby created in the state treasury a fund to be known as the family support registry fund, which shall consist of any moneys credited thereto from the investment earnings on moneys deposited with the state treasurer, moneys accruing from collections for child support received by the family support registry, any undeliverable child support payments, and any fees collected pursuant to section 26-13-114 (13). Moneys in the family support registry fund shall be continuously appropriated to the state department to reimburse the family support registry for unfunded payments by obligors or for other incidental expenditures associated with the operation of the family support registry. At the end of any fiscal year, all unexpended and unencumbered moneys in the family support registry fund shall remain in the fund and shall not be credited or transferred to the general fund or any other fund of the state; except that any non-IV-D child support payments that are undeliverable after two years shall be considered unclaimed property for purposes of the "Unclaimed Property Act" and shall be reported to the administrator of the "Unclaimed Property Act" for purposes of locating the payee. Consistent with the requirements for confidentiality of information regarding child support, the state department shall specify the amount of money that is unclaimed and provide sufficient identifying information, if available, to allow the administrator to locate the payee.

(2) Repealed.



§ 26-13-116. Debt information made available to consumer reporting agencies - notice to noncustodial parent - fees - rules - definitions

(1) For purposes of this section, "consumer reporting agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(2) (Deleted by amendment, L. 97, p. 1295, § 38, effective July 1, 1997.)

(2.5) (a) The child support enforcement agency may provide information to consumer reporting agencies regarding child support obligations pursuant to federal law.

(b) (Deleted by amendment, L. 97, p. 1295, § 38, effective July 1, 1997.)

(3) Prior to furnishing any information pursuant to subsection (2.5) of this section, the child support enforcement agency shall provide advance notice to the obligor parent regarding the proposed release of the information to the consumer reporting agency. Such notice shall contain an explanation of the obligor parent's right to contest the accuracy of the information to be released.

(4) (Deleted by amendment, L. 96, p. 617, § 22, effective July 1, 1996.)

(5) The state board shall promulgate rules, pursuant to section 24-4-103, to implement this section, including but not limited to procedures for contesting the accuracy of the information listed on the notice. The rules shall be in addition to any rights that a person may have to contest a consumer reporting agency report pursuant to sections 5-18-110 to 5-18-117.



§ 26-13-118. Lottery winnings offset

(1) (a) The state department shall periodically certify to the department of revenue information regarding persons who owe a child support debt or child support costs to the state pursuant to section 14-14-104, C.R.S., or who owe child support arrearages as requested as a part of an enforcement action pursuant to article 5 of title 14, C.R.S., or who owe child support arrearages or child support costs which are the subject of enforcement services provided pursuant to section 26-13-106.

(b) Such information shall include the social security number of the person owing the child support debt, arrearages, or child support costs, the amount of same, and any other identifying information required by the department of revenue.

(2) Upon receiving notification from the department of revenue that a lottery winner appears among those certified by the state department pursuant to section 24-35-212, C.R.S., the state department shall notify the obligated parent, in writing, that the state intends to offset the parent's current monthly child support obligation, child support debt, child support arrearages, and child support costs against the parent's winnings from the state lottery. Such notification shall include information on the parent's right to object to the offset and to request an administrative review pursuant to the rules and regulations of the state board of human services.

(3) Upon notification by the department of revenue of amounts deposited with the state treasurer pursuant to section 24-35-212, C.R.S., and after deduction of the fees authorized in subsection (4) of this section to be collected from applicants receiving support enforcement services pursuant to section 26-13-106 (2), the state department shall disburse such amounts to the appropriate county department for processing or for distribution to the individual receiving support enforcement services pursuant to section 26-13-106, as appropriate.

(4) The state department shall promulgate rules and regulations, pursuant to article 4 of title 24, C.R.S., establishing procedures to implement this section and may promulgate rules and regulations establishing reasonable fees to be collected from an applicant who is receiving support enforcement services as provided pursuant to section 26-13-106 (2). Such fees shall not exceed the amount necessary to cover the cost of collecting overdue child support using the state lottery winnings offset procedure.

(5) The home addresses and social security numbers of persons subject to the state lottery winnings offset provided to the state department by the department of revenue shall be sent to the respective delegate child support enforcement unit as defined in section 14-14-102, C.R.S.



§ 26-13-118.5. Unclaimed property offset - definitions

(1) The state department may enter into a memorandum of understanding with the state treasurer, acting as the administrator of unclaimed property under the "Unclaimed Property Act", article 13 of title 38, C.R.S., for the purpose of offsetting against a claim for unclaimed property the amount of current child support, child support debt, retroactive child support, child support arrearages, child support costs, or child support when combined with maintenance owed by the person claiming the unclaimed property.

(2) The state department shall notify an obligated person in writing that the state intends to offset the person's current child support, child support debt, retroactive child support, child support arrearages, child support costs, or child support when combined with maintenance against the person's claim for unclaimed property. The notification shall include information on the person's right to object to the offset and to request an administrative review.

(3) For purposes of this section, "claim for unclaimed property" means a cash claim submitted in accordance with section 38-13-117, C.R.S.



§ 26-13-118.7. Gambling winnings - interception - rules

(1) Pursuant to section 24-35-604 (2), C.R.S., the state department shall periodically certify to the registry operator information regarding persons who owe a child support debt or child support costs to the state pursuant to section 14-14-104, C.R.S., or who owe child support arrearages requested as part of an enforcement action pursuant to article 5 of title 14, C.R.S., or who owe child support arrearages or child support costs that are the subject of enforcement services provided pursuant to section 26-13-106. The information shall include the social security number of the person owing the child support debt, arrearages, or child support costs, the amount owed, and the other information required by the registry operator pursuant to section 24-35-604 (4), C.R.S.

(2) Upon receipt from the registry operator of a payment and accompanying information pursuant to section 24-35-605 (2)(b), C.R.S., the state department shall notify the obligated parent in writing that the state intends to offset the parent's child support debt, child support arrearages, or child support costs against the parent's winnings from limited gaming or from pari-mutuel wagering on horse or greyhound racing. The notice shall include information on the parent's right to object to the offset and to request an administrative review pursuant to the rules of the state board.

(3) Upon receipt of a payment from the registry operator pursuant to section 24-35-605 (2)(b), C.R.S., the state department shall deposit the payment with the family support registry created pursuant to section 26-13-114. After the final disposition of any administrative review requested pursuant to subsection (2) of this section, the state department shall disburse the payment for processing or for distribution to the individual receiving support enforcement services pursuant to section 26-13-106, as appropriate.

(4) The state department shall promulgate rules pursuant to article 4 of title 24, C.R.S., establishing procedures to implement this section.

(5) The state department shall send the name, address, and social security number of any person subject to the interception of gambling winnings provided by the registry operator to the respective delegate child support enforcement unit as defined in section 14-14-102 (2), C.R.S.

(6) (Deleted by amendment, L. 2009, (HB 09-1137), ch. 308, p. 1662, § 13, effective September 1, 2009.)



§ 26-13-119. Distribution of amounts collected

(1) This section shall only apply to Title IV-D cases under the federal "Social Security Act" where the delegate child support enforcement unit is providing support enforcement services pursuant to section 26-13-106 and has responsibility to collect the required support obligation for the month.

(2) Notwithstanding any provision in the Colorado rules of civil procedure to the contrary, any amounts collected by the delegate child support enforcement agency, except for federal income tax refund offsets, shall be allocated and distributed first to satisfy the required support obligation for the month in which the collection was received, except when the payment is distributed to pay the fee required by section 26-13-106 (4). In cases where some portion of an amount collected pursuant to execution on a judgment is diverted to satisfy the required support obligation for the month in which the collection was received, the delegate child support enforcement agency shall file a partial satisfaction of judgment with the court that reflects the portion of the amount collected that is actually allocated and distributed to satisfy the judgment.



§ 26-13-121. Review and modification of child support orders

(1) (a) The general assembly finds that review of child support orders is required in order for this state to comply with the federal "Family Support Act of 1988", the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", and the federal "Deficit Reduction Act of 2005".

(b) The delegate child support enforcement unit shall provide the obligor and obligee not less than once every thirty-six months notice of their right to request a review of a child support order. The notice may be included in the support order.

(c) Either party to a case in which services are being provided pursuant to section 26-13-106 may submit a written request for review of the current child support order. The request shall include the financial information from the requesting party necessary to conduct a calculation pursuant to the Colorado child support guidelines set forth in section 14-10-115, C.R.S. The requesting party shall provide his or her financial information on the form required by the division of child support enforcement.

(d) The delegate child support enforcement unit may initiate a review of a current child support order upon its own request.

(2) The delegate child support enforcement unit shall review each request received from a party and:

(a) If it has been thirty-six months or more since the last review of the current child support order, the delegate child support enforcement unit shall grant the request for review; or

(b) If it has been fewer than thirty-six months since the last review of the current child support order, the delegate child support enforcement unit shall grant the request for review if the requesting party provides a reason for review that could result in a change to the monthly support obligation based upon the application of the Colorado child support guidelines set forth in section 14-10-115, C.R.S. If the reason for review arises from the circumstances of the requesting party, supporting documentation or a demonstration that there has been a substantial and continuing change in circumstances warranting a review of the child support amount shall be included with the request. The delegate child support enforcement unit shall assess and consider the information provided to determine whether a review is warranted and should be conducted. If a request is denied pursuant to this paragraph (b), the delegate child support enforcement unit shall notify the requesting party in writing that the denial does not limit the party's right to seek modification of a child support order pursuant to section 14-10-122, C.R.S.

(2.5) If there is an active assignment of rights, the delegate child support enforcement unit shall review the child support order once every thirty-six months to determine if an adjustment of the child support order is appropriate.

(3) (a) If the delegate child support enforcement unit grants the request for review, it shall issue a notice of review to the parties. In the case of an automatic review in which there is an active assignment of rights, both parties shall be considered nonrequesters. The notice of review shall advise the parties that a review is to be conducted and allow the nonrequesters twenty days from the date of the notice to provide the financial information necessary to calculate the child support obligation pursuant to section 14-10-115, C.R.S. If the child support order is an administrative order established pursuant to article 13.5 of this title, the review shall be conducted pursuant to section 26-13.5-112.

(b) The review of the child support order shall be conducted on or before the thirtieth day after notice of review is sent to the parties. The review may be conducted in person at the delegate child support enforcement office or via United States mail or via an electronic communication method. The delegate child support enforcement unit may grant a continuance of the review for good cause. The continuance shall be for a reasonable period of time to be determined by the delegate child support enforcement unit, not to exceed thirty days. During the review, the determination of the monthly support obligation shall be based on the child support guidelines set forth in section 14-10-115, C.R.S. To obtain information necessary to conduct the review, the delegate child support enforcement unit is authorized to serve, by first-class mail or by electronic means if mutually agreed upon, an administrative subpoena to any person, corporation, partnership, or other entity, public employee retirement benefit plan, financial institution, or labor union for an appearance or for the production of records and financial documents.

(c) An adjustment to the order shall be appropriate only if the standard set forth in section 14-10-122 (1)(b), C.R.S., is met.

(d) (Deleted by amendment, L. 2002, p. 25, § 5, effective January 1, 2003.)

(4) (a) After the review is completed, the child support enforcement unit shall provide a post-review notice advising the obligor and obligee of the review results. The review results shall include a child support guideline worksheet. If the review indicates that an adjustment to the current monthly support obligation should be made, a proposed order shall also be included. The delegate child support enforcement unit shall provide all supporting financial documentation used to calculate the monthly support obligation to both parties. The review results shall also contain an advisement to the parties of the right to challenge the proposed order, the time frame in which to assert the challenge, and the method for doing so.

(b) The obligor and obligee shall be given fifteen days from the date of the post-review notice to challenge the review results. The grounds for the challenge shall be limited to the issue of mathematical or factual error in the calculation of the monthly support obligation. The delegate child support enforcement unit may grant an extension of up to fifteen days to challenge the review results based upon a showing of good cause.

(b.5) The delegate child support enforcement unit shall have fifteen days from the date of receipt of the challenge to respond to a challenge based upon a mathematical or factual error. If a challenge results in a change to the monthly support obligation, the delegate child support enforcement unit shall provide an amended notice of review to the obligor and obligee. The obligor and obligee shall be given fifteen days from the date of the amended notice of review to challenge the results of any subsequent review. The grounds for the challenge shall be limited to the issue of mathematical or factual error in calculation of the monthly support obligation.

(c) (Deleted by amendment, L. 2007, p. 1654, § 15, effective July 1, 2008.)

(5) (a) (I) If the review indicates that a change to the monthly support obligation is appropriate and the review is not challenged or all challenges have been addressed, the delegate child support enforcement unit shall file a motion to modify with the court. A copy of the motion shall be provided by the delegate child support enforcement unit to the obligor and obligee and shall contain an advisement that the obligor and obligee may file a written response with the court setting forth any objections to the motion to modify.

(II) If a motion to modify is filed with the court, the court may enter an order granting the motion, issue a revised order, or set a hearing. Regardless of whether the order has been approved by the obligor and obligee, the court may grant the motion to modify.

(b) If a hearing is necessary, the court shall hold a hearing within forty-five days after service of the motion to modify, and the court shall decide only the issues of child support and medical support. Any documentary evidence provided by the obligee or the obligor or by the delegate child support enforcement unit may be admitted into evidence by the court without the necessity of laying a foundation for its admissibility, and the court may determine the relative weight or credibility to give any such documentation.

(5.3) If income information is not available for the obligor, the delegate child support enforcement unit may file a motion to modify child support with the court. The court may enter an order increasing the child support obligation by an increment not to exceed ten percent per year for each year after the support order was entered or last modified.

(5.7) Nothing in this section shall be construed to limit a delegate child support enforcement unit's right to file a motion to modify with the court pursuant to section 14-10-122, C.R.S.

(6) The state board shall adopt rules and regulations establishing standardized forms and procedures as necessary to implement the provisions of this article.

(7) This article shall apply to all orders for support of a child for whom child support enforcement services are being provided.

(8) Nothing in this section shall be construed to limit any party's right to seek modification of a child support order pursuant to article 5 of title 14, section 14-10-122, section 19-4-119, or section 19-6-104 (4), C.R.S.



§ 26-13-121.5. Enforcement of obligation to maintain health insurance

(1) If a parent has been ordered to provide health insurance, as defined in section 14-14-102 (4.7), C.R.S., and such insurance is available at a reasonable cost consistent with the provisions of section 14-10-115 (10)(g), C.R.S., the delegate child support enforcement unit shall use the federally mandated national medical support notice to provide notice of the insurance provision to that parent's employer unless the child or children are already enrolled in a health insurance plan in accordance with the order.

(2) The national medical support notice shall be sent to the employer by means of first-class mail. The notice shall be continuing and shall remain in effect and be binding upon any current or successor employer upon whom it is served until further notice by the court or by the delegate child support enforcement unit. Receipt of the national medical support notice by the employer shall confer jurisdiction of the court over the employer. A notice describing the rights and conditions in paragraphs (a) to (c) of subsection (3) of this section shall be sent to the obligor by first-class mail.

(3) (a) The obligor shall be provided with a copy of the national medical support notice upon submitting a written request to the delegate child support enforcement unit. The obligor shall have ten days from the date the notice describing the rights and conditions in paragraphs (a) to (c) of this subsection (3) is mailed to the obligor in which to file a written objection with the delegate child support enforcement unit based only upon one of the following mistakes of fact:

(I) There is a mistake in identity and the employee is not the obligor; or

(II) There is no court order to provide health insurance.

(b) The delegate child support enforcement unit shall have ten days from the date the objection is mailed by the obligor to resolve the mistake of fact. The delegate child support enforcement unit shall immediately notify the obligor in writing, by first class mail, of its decision. If the delegate child support enforcement unit agrees with the obligor, it shall immediately send a notice, by first-class mail, to the employer to terminate the national medical support notice.

(c) If the obligor does not agree with the decision of the delegate child support enforcement unit, he or she may file a written objection with the court. Upon any determination by the court which results in a finding in favor of the obligor, the delegate child support enforcement unit shall immediately mail a notice of termination of the national medical support notice to the employer and to the obligor, by first-class mail. The termination of the health insurance shall only be prospective and the employee shall not be entitled to any reimbursement for any premiums withheld or deducted from his or her wage prior to the plan administrator's prompt termination of the deduction for health insurance.

(4) (a) The employer shall complete the employer response, if applicable, attached to part A of the national medical support notice, which part A includes information for and responsibilities of the employer, and shall return the employer response to the delegate child support enforcement unit within twenty business days after the date of the notice.

(b) If the employer does not maintain or contribute to family health insurance coverage or if the obligor is not eligible for family health insurance coverage through his or her employer or if the obligor is no longer employed with that employer, then the employer shall specify such relevant circumstances or conditions in the employer response and shall return part A of the national medical support notice to the delegate child support enforcement unit.

(c) If none of the circumstances or conditions described in paragraph (b) of this subsection (4) apply, then the employer shall complete the applicable sections of the employer response and transfer part B of the national medical support notice to the appropriate plan administrator within twenty business days after the date of such notice. If the employer offers a number of different types of benefits through separate health insurance plans, the employer shall send copies of part B to each appropriate plan administrator.

(d) Any employer who fails to comply with the time frames stated in this subsection (4) may be found by the court to be in contempt of court.

(5) (a) The plan administrator shall complete and return part B of the national medical support notice to the delegate child support enforcement unit within forty business days after the date of such notice.

(b) If the plan administrator determines that the national medical support notice is not a qualified medical child support order, the plan administrator shall specify on part B the basis for such determination.

(c) If the plan administrator determines that the national medical support notice is a qualified medical child support order, the plan administrator shall complete the appropriate parts of the plan administrator response. Upon enrollment of the child or children, the plan administrator shall provide the following information to the delegate child support enforcement unit: The names of the persons covered by the health insurance plan; the complete name, address, and telephone number of the insurance carrier; and the applicable policy and group number of the health insurance plan. The plan administrator shall furnish the obligee with a description of the health insurance coverage available, any required forms, information describing the steps needed to effectuate such coverage, and the effective date of the coverage.

(d) If the plan administrator reports on part B of the national medical support notice that the obligor is not enrolled in a plan, as defined in section 14-14-102 (6.5), C.R.S., and more than one option is available under the plan, the plan administrator shall provide to the delegate child support enforcement unit a summary plan description of each option including the additional participant contribution required by each option and whether there is a limited service area with any option. The delegate child support enforcement unit shall forward the information to the obligee. The obligee shall select one of the available options. Within twenty business days after the date the plan administrator's response was sent to the delegate child support enforcement unit, the delegate child support enforcement unit shall notify the plan administrator of the selection. If the delegate child support enforcement unit does not reply to the plan administrator, the plan administrator shall enroll the child or children in the least costly plan otherwise available to the obligor for the benefit of the child or children.

(e) Promptly after enrollment, the plan administrator shall notify the obligor that coverage of the child or children is or will become available and the date the coverage takes effect. The obligor may file a written objection with the court after the date of the notice of such enrollment by the plan administrator if the premium amount does not meet the definition of reasonable cost as provided in section 14-10-115 (10)(g), C.R.S. Upon any determination by the court which results in a finding in favor of the obligor, the delegate child support enforcement unit shall immediately mail a notice of termination of the national medical support notice to the obligor and to the employer by first-class mail. The termination of the health insurance shall only be prospective and the obligor shall not be entitled to any reimbursement for any premiums withheld or deducted from his or her wage prior to the plan administrator's prompt termination of the deduction for health insurance.

(f) If the plan administrator indicates that the child or children are enrolled in an option under the plan for which the employer has determined that the obligor's contribution exceeds the maximum amount allowed to be withheld under state and federal withholding limitations or prioritization, then the employer shall indicate the same and return part A of the national medical support notice to the delegate child support enforcement unit. Upon notification from the plan administrator that the child or children are enrolled, the employer shall withhold from the obligor's income any employee contribution and transfer the contribution to the appropriate plan or, if appropriate, notify the delegate child support enforcement unit that enrollment cannot be completed because of limitations or prioritization on withholding.

(g) Any employer who fails to comply with the time frames stated in this subsection (5) may be found by the court to be in contempt of court.

(6) The employer shall initiate withholding until and unless the employer receives notice from the delegate child support enforcement unit that the obligor is not responsible for the child's or children's health insurance coverage.

(7) The employer shall notify the plan administrator when an obligor has completed a waiting period or has otherwise met eligibility requirements for coverage.

(8) The national medical support notice shall not be terminated or modified except for the reasons set forth in section 14-14-112 (2)(h), C.R.S.

(9) If the national medical support notice is terminated or modified, then the employer shall comply with the provisions of section 14-14-112 (2)(k), C.R.S., regarding termination of coverage.

(10) An employer who is served with a national medical support notice shall follow the provisions of section 14-14-112 (2)(g) and (6), C.R.S., regarding notification of the termination of employment by the named obligor.

(11) Any employer who wrongfully fails to comply with this section may be subject to the sanctions set forth in section 14-14-112 (5), C.R.S.

(12) An employer shall neither refuse to hire a person nor discharge or take disciplinary action against an employee because of service of the national medical support notice pursuant to this section. Any person who violates this subsection (12) may be found by the court to be in contempt of court. If an employer discharges an employee in violation of the provisions of this section, the employee may, within ninety days, bring a civil action for the recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall be lost wages not to exceed six weeks, costs, and reasonable attorney fees.

(13) An employer who complies with a national medical support notice to deduct for health insurance benefits pursuant to this section shall not be liable to the obligor for wrongful withholding.

(14) The delegate child support enforcement unit shall comply with the provisions of section 14-14-112 (9), C.R.S., when the order for medical support is modified or terminated.

(15) Deductions for health insurance shall also be ordered by a delegate child support enforcement unit under the provisions of the "Colorado Administrative Procedure Act for the Establishment and Enforcement of Child Support", created in article 13.5 of this title.



§ 26-13-122. Administrative lien and attachment

(1) The state child support enforcement agency may issue a notice of administrative lien and attachment to any person, insurance company, or agency providing workers' compensation insurance benefits for any employer to attach workers' compensation benefits of an obligor who is responsible for the support of a child on whose behalf the obligee is receiving support enforcement services from the state's child support enforcement agency pursuant to this article. The notice shall include the following statements and information:

(a) The name and address of the person, insurance company, or agency providing workers' compensation insurance benefits;

(b) The name, last known address, and social security number of the obligor;

(c) The total amount owed for child support obligations, arrearages for child support, and child support debt;

(d) The percentage of benefits or the actual amount to be withheld from each payment;

(e) A statement that the notice of administrative lien and attachment is to take effect no later than the first payment after receipt of the notice;

(f) A statement that the person, insurance company, or agency providing workers' compensation insurance benefits may not withhold more than the limitations set forth in section 13-54-104 (3), C.R.S.;

(g) A statement that if more than one notice of administrative lien and attachment is received for the same obligor, the priorities set forth in subsection (2) of this section shall apply;

(h) Instruction on the disbursement of the withheld amounts, including the requirements that each disbursement:

(I) Shall be forwarded to the address indicated on the notice;

(II) Shall be forwarded within ten days after the date of each deduction and withholding;

(III) Shall be identified by the case number, the family support registry account number, and the name and social security number of each obligor and shall identify the date the deduction was made and the amount of the payment;

(IV) May be combined with other disbursements in a single payment to a single court or to the family support registry, if required to be sent to the registry, if the individual account of each disbursement is identified, as required by subparagraph (III) of this paragraph (h);

(i) A statement that compliance with the notice of administrative lien and attachment shall not subject the person, insurance company, or agency providing workers' compensation insurance benefits to liability to the obligor for wrongful withholding;

(j) A statement that noncompliance with the notice of administrative lien and attachment may subject the person or insurance company providing workers' compensation insurance benefits to liability and sanctions. If any person or insurance company providing workers' compensation insurance benefits wrongfully fails to deduct and withhold benefits in accordance with the provisions of this section, it may be held liable for an amount up to the accumulated amount such person or insurance company should have withheld from the obligor's benefits.

(k) A statement that, as long as the obligor is receiving workers' compensation benefits, the notice of administrative lien and attachment shall not be terminated or modified, except upon written notice by the state child support enforcement agency.

(2) An administrative lien and attachment for the collection from workers' compensation benefits for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance shall be continuing and shall have priority over any garnishment, lien, or wage assignment other than a notice previously served pursuant to this subsection (2) or a wage assignment activated pursuant to section 14-14-107 or 14-14-111, C.R.S., as those sections existed prior to July 1, 1996, or section 14-14-111.5, C.R.S. Such administrative lien and attachment shall require the person, insurance company, or agency providing workers' compensation insurance benefits to withhold, pursuant to section 13-54-104 (3), C.R.S., the portion of earnings subject to attachment at each succeeding disbursement interval until such amount is satisfied or the attachment is released in writing by the state child support enforcement agency.

(3) In order to attach and collect workers' compensation income for current child support, child support debt, retroactive child support, medical support, child support arrearages, or child support when combined with maintenance, the state child support enforcement agency is authorized to serve, by first-class mail or by electronic means if mutually agreed upon, a notice of administrative lien and attachment on any person, insurance company, or agency holding workers' compensation benefits that are owed to an obligor. A copy of the administrative lien and attachment shall be provided to the obligor and shall include information on the obligor's right to object to the administrative lien and attachment and to request an administrative review pursuant to the rules of the state board.

(4) At the time a claim for workers' compensation benefits is filed, the employee shall be notified that if a child support obligation is owed, benefits may be attached and payment of the child support obligation may be withheld and forwarded to the obligee.

(5) For purposes of this section, "insurance company" includes Pinnacol Assurance.

(6) Subsections (2) and (3) of this section shall apply to all child support obligations ordered as part of any proceeding, regardless of when the order was entered, and all such child support obligors shall be subject to notice of administrative lien and attachment as described in subsections (2) and (3) of this section.



§ 26-13-122.5. Administrative lien and attachment of inmate bank accounts

(1) The state child support enforcement agency or the delegate child support enforcement unit may issue a notice of administrative lien and attachment, only when such notice is prescribed and approved by the state child support enforcement agency, to the department of corrections or its agent having custody or control of inmate bank accounts in order to withhold funds from the bank account of a state inmate, as defined in section 17-1-102 (8), C.R.S., who is an obligor responsible for the support of a child or children on whose behalf the obligee is receiving support enforcement services from the state child support enforcement agency or a delegate child support enforcement unit pursuant to this article or who is an obligor responsible for the payment of maintenance or maintenance when combined with child support and the obligee is receiving support enforcement services from the state child support enforcement agency or a delegate child support enforcement unit pursuant to this article.

(2) A copy of the administrative lien and attachment shall be provided to the obligor by the department of corrections or its agent and shall include information on the obligor's right to object to the administrative lien and attachment and to request an administrative review pursuant to the rules of the state board.

(3) The notice of administrative lien and attachment shall contain:

(a) The name and address of the correctional facility or entity that withholds funds from inmate bank accounts;

(b) The name and social security number of the inmate and the name of the correctional facility in which the inmate is incarcerated;

(c) The total amount owed for current monthly child support, current maintenance when combined with child support, current maintenance, past due child support, past due maintenance when combined with child support, past due maintenance, child support debt, retroactive child support, or medical support;

(d) The amount or percentage of funds to be withheld monthly from inmate bank accounts, which amount or percentage shall not be less than fifty percent of the total amount withheld pursuant to section 16-18.5-106 (2), C.R.S.;

(e) A statement that the notice of administrative lien and attachment is to take effect no later than forty-five days after receipt of the notice by the department of corrections;

(f) A statement that if more than one notice of administrative lien and attachment is received for the same obligor, the priorities set forth in subsection (4) of this section shall apply;

(g) Instruction on the disbursement of the withheld amounts, including the requirements that each disbursement:

(I) Shall be forwarded to the family support registry;

(II) Shall be forwarded within ten calendar days after the date of each deduction and withholding;

(III) Shall be identified by the case number, the family support registry account number, and the name and social security number of the obligor and shall identify the date the deduction was made and the amount of the payment;

(h) A statement that compliance with the notice of administrative lien and attachment shall not subject the department of corrections or its agent to liability to the obligor for wrongful withholding of funds;

(i) A statement that, as long as the obligor is incarcerated and has an obligation pursuant to paragraph (c) of this subsection (3), the notice of administrative lien and attachment shall not be terminated or modified, except upon written notice by the state child support enforcement agency or the delegate child support enforcement unit, unless the inmate is indigent according to department of corrections guidelines.

(4) An administrative lien and attachment for the collection from inmate bank accounts of current monthly child support, current maintenance when combined with child support, current maintenance, past due child support, past due maintenance when combined with child support, past due maintenance, child support debt, retroactive child support, or medical support shall be continuing and shall have priority over any garnishment, lien, or wage assignment other than a notice previously served pursuant to subsection (1) of this section or a wage assignment activated pursuant to section 14-14-107 or 14-14-111, C.R.S., as those sections existed prior to July 1, 1996, or section 14-14-111.5, C.R.S. In order to attach inmate bank accounts for current child support, child support debt, retroactive child support, medical support, child support arrearages, or child support when combined with maintenance, the state child support enforcement agency or the delegate child support enforcement unit is authorized to serve, by first-class mail or by electronic service, a notice of administrative lien and attachment on the department of corrections or its agent to withhold funds of an obligor.

(5) Subsections (1), (2), and (3) of this section shall apply to all child support obligations, maintenance when combined with child support, maintenance obligations, retroactive child support obligations, and medical support obligations ordered as a part of any proceeding, regardless of when the order was entered, and all such obligors shall be subject to notice of administrative lien and attachment as described in subsections (1), (2), and (3) of this section.



§ 26-13-122.7. Administrative lien and attachment of insurance claim payments, awards, and settlements - reporting - rules

(1) (a) The state child support enforcement agency, or its agent, may issue a notice of administrative lien and attachment to any person, insurance company, or agency to attach insurance claim payments, awards, or settlements due to an obligor who is responsible for the past-due support of a child or children on whose behalf an obligee is receiving services from the state's child support enforcement agency or a delegate child support enforcement unit pursuant to this article. The state child support enforcement agency and insurance companies may participate in the child support lien network insurance data match, or a similar program, to facilitate discovery of potential claim payments, awards, or settlements. The general assembly encourages the state child support enforcement agency and insurance companies to participate in the child support lien network insurance data match, or a similar program, for the benefit of the children of Colorado.

(b) On or before January 30, 2018, the department of human services shall submit a report to the health and human services committee of the senate and the public health care and human services committee of the house of representatives, or any successor committees, concerning the results of the voluntary participation by insurance companies in the child support lien network insurance data match pursuant to paragraph (a) of this subsection (1).

(c) (I) For the purposes of this section, an insurance claim payment, award, or settlement is limited to an individual who receives moneys in excess of one thousand dollars after making a claim for payment under an insurance policy for:

(A) Personal injury under a policy for liability;

(B) Wrongful death; or

(C) Workers' compensation.

(II) For the purposes of this section, an insurance claim payment:

(A) Only includes the portion of the claim, award, or settlement payable to the obligor or the obligor's representative. Any portion of an insurance claim payment that replaces wages or provides income in lieu of wages is subject to the limitations set forth in section 13-54-104 (2), C.R.S.

(B) Does not include any moneys payable as attorney fees, witness fees, court costs, reasonable litigation expenses, documented unpaid expenses incurred for medical treatment causally related to the claim, or any portion of a claim based on damage or a loss of real or personal property.

(III) (A) Upon the request of an insurance company, an individual with an insurance claim payment, award, or settlement governed by this section shall provide to the insurer his or her current address, date of birth, and social security number;

(B) The insurance company making the request may inform the claimant that the request is being made in accordance with this section for the purpose of assisting the state's child support enforcement agency in enforcing child support liens pursuant to section 14-10-122, C.R.S.; and

(C) An insurer shall not make payment to a claimant who refuses to provide the information required by this section. An insurer that declines to make payment on this basis is exempt from suit and immune to liability under this section and any other section in a common law action in law or equity.

(IV) The state board shall promulgate rules concerning appropriate procedures that the state department or the state's child support enforcement agency shall follow regarding certain insurance claim payments, awards, or settlements, including claim payments, awards, or settlements to multiple parties. The rules must identify factors the state's child support enforcement agency shall consider in determining whether to attach the claim payment, award, or settlement, or any portion of such claim payment, award, or settlement.

(2) An insurance company, agency, or central reporting organization, or the directors, agents, or employees of an insurer, insurance company, or central reporting organization, are not liable, and no cause of action accrues, for damages based upon any actions or omissions taken or made in good faith pursuant to this section.

(3) The administrative lien and attachment require the person, insurance company, or agency to withhold the insurance claim payment, award, or settlement. An administrative lien and attachment for the collection from insurance claim payments, awards, or settlements for the payment of past-due child support obligations or past-due maintenance or maintenance when combined with child support obligations is continuing and remains in effect until such amount is satisfied or is released in writing by the state child support enforcement agency.

(4) In order to attach and collect insurance claim payments, awards, or settlements for the payment of past-due child support or past-due maintenance or maintenance when combined with child support obligations, the state child support enforcement agency is authorized to serve, by first-class mail or electronically, if mutually agreed upon, a notice of administrative lien and attachment on any person, insurance company, or agency holding insurance claim payments, awards, or settlements that are owed to an obligor. A copy of the administrative lien and attachment shall be provided to the obligor and must include information on the obligor's right to object to the administrative lien and attachment and to request an administrative review pursuant to rules promulgated by the state board.

(5) Any remittance of moneys deducted or withheld by a person, insurance company, or agency pursuant to this section must include the obligor's name and identifying number as assigned by the state child support enforcement agency or the family support registry. The moneys must be remitted to the family support registry pursuant to section 26-13-114.

(6) The state child support enforcement agency may recover from the moneys collected any fees assessed upon the state child support enforcement agency in its efforts to attach insurance claim payments, awards, and settlements.

(7) This section applies to all child support obligations and to all maintenance or maintenance when combined with child support obligations that were ordered as part of any proceeding, regardless of when the order was entered. All child support obligors are subject to the notice of administrative lien and attachment as described in subsection (4) of this section.

(8) A lien or assignment perfected on any insurance claim payment, award, or settlement prior to the receipt of the administrative lien and attachment issued by the state child support enforcement agency shall be honored prior to the administrative lien and attachment issued by the state child support enforcement agency. The state child support enforcement agency shall receive the balance, if any, of the remaining insurance claim payment, award, or settlement up to the amount owed by the obligor.



§ 26-13-123. Drivers' licenses - suspension for nonpayment of child support - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Child support order" means any administrative or court order requiring the payment of child support, child support arrears, child support debt, retroactive support, or medical support, whether or not such order is combined with an order for maintenance.

(b) "Driver's license" means a license issued by the department of revenue pursuant to article 2 of title 42, C.R.S.

(c) "Notice of compliance" means the notice issued pursuant to subsection (5) of this section that an obligor is in compliance with a child support order.

(d) "Notice of failure to comply" means the notice issued pursuant to subsection (4) of this section.

(e) "Notice of noncompliance" means the notice issued pursuant to subsection (3) of this section that an obligor is not in compliance with a child support order.

(f) "Obligor" has the same meaning as in section 26-13.5-102 (12).

(2) (a) The state child support enforcement agency shall, at least on an annual basis, identify as obligors subject to the provisions of this section any person who owes the following and has failed to execute and comply with the terms of an agreement to pay:

(I) Child support debt to the state pursuant to section 14-14-104, C.R.S.;

(II) Arrearages or medical support, as requested as part of an enforcement action pursuant to article 5 of title 14, C.R.S.;

(III) Child support arrearages, retroactive child support, or medical support that is the subject of enforcement services provided pursuant to section 26-13-106.

(b) An obligor is subject to the provisions of this section to the extent that any child support debt, arrearage balance, retroactive support, or medical support is owed and remains outstanding.

(3) (a) At least on an annual basis, the state child support enforcement agency shall issue a written notice of noncompliance to any obligor identified in subsection (2) of this section. The notice of noncompliance shall include the name and last-known address of the obligor and shall be sent to the obligor's last-known address.

(b) The notice of noncompliance shall include the following information:

(I) That the state child support enforcement agency's records indicate the obligor owes a duty of support under a child support order;

(II) That the state child support enforcement agency's records indicate the obligor has not complied with a child support order; or has a child support debt, child support arrearage balance, or owes retroactive child support; or has failed to provide the child medical support pursuant to a court or administrative order;

(III) That the obligor has failed to execute an agreement to repay the child support debt or child support arrearage balance or to remain current on the required child support payments or has failed to abide by the terms of the agreement if an agreement has been executed by the obligor;

(IV) That the obligor may, in writing and no later than thirty days after the date of the notice, request an administrative review to object to the notice of noncompliance and that failure to request such a review within the time specified shall result in the issuance of a notice of failure to comply pursuant to subsection (4) of this section;

(V) That the sole grounds for an administrative review shall be a mistake in the identity of the obligor; a disagreement regarding the amount of the child support debt, arrearage balance, retroactive support, or medical support; or a showing that all child support payments were made when due;

(VI) That the delegate child support enforcement unit must conduct an administrative review within thirty days after receipt of the obligor's written request; and

(VII) That the obligor may request in writing an administrative review from the state child support enforcement agency within thirty days after the date of the delegate child support enforcement unit's decision.

(c) (I) No later than thirty days after the date of the notice of noncompliance, the obligor may request in writing that the delegate child support enforcement unit conduct an administrative review pursuant to rules and regulations developed by the state board of human services to implement the provisions of this article.

(II) No later than thirty days after the date of the delegate child support enforcement unit's decision, the obligor may request in writing an administrative review from the state child support enforcement agency.

(III) The sole grounds to be determined at the administrative review shall be a mistake in the identity of the obligor; a disagreement with the amount of the child support debt, arrearage balance, retroactive support, or medical support; or a showing that all child support payments were made when due.

(IV) The decision of the state child support enforcement agency shall be final agency action and may be reviewed as provided in section 24-4-106, C.R.S.

(V) A notice of failure to comply pursuant to subsection (4) of this section shall not be sent to the department of revenue unless the obligor has failed to request a review within the time specified or until a hearing has been concluded and all rights of review have been exhausted.

(4) After the rights of review pursuant to paragraph (c) of subsection (3) of this section have been exhausted or the time within which such review may be requested has elapsed, the state child support enforcement agency shall:

(a) Issue the notice of failure to comply to the department of revenue; and

(b) Send a copy of such notice to the obligor to the obligor's last-known address.

(5) (a) Upon receipt of the notice of failure to comply from the state child support enforcement agency, the department of revenue shall suspend the obligor's driver's license pursuant to section 42-2-127.5, C.R.S. Such suspension shall not be grounds for a hearing or any other administrative review by the department of revenue. The department of revenue shall refer all requests for a hearing regarding the obligor's child support order to the state child support enforcement agency for referral to the delegate child support enforcement unit.

(b) The department of revenue may issue a probationary driver's license pursuant to section 42-2-127.5, C.R.S.

(c) The department of revenue shall only reinstate a driver's license upon receipt of a notice of compliance from the delegate child support enforcement unit that indicates the obligor has complied with the court or administrative order or has agreed upon a payment plan approved by the delegate child support enforcement unit. The delegate child support enforcement unit is not required to issue a notice of compliance based upon approval of a payment plan for an obligor who has received a second notice of failure to comply until such obligor has complied with such payment plan for at least three months.

(d) Nothing in this section shall limit the ability of the department of revenue to revoke or suspend a license, or to take any other disciplinary action against a driver, on any other grounds.

(e) The department of revenue, or any person acting on the department's behalf, shall not be liable for any actions taken to suspend the obligor's driver's license pursuant to this section.

(6) (a) The state board of human services shall promulgate rules and regulations, pursuant to article 4 of title 24, C.R.S., as are necessary to implement this section.

(b) The department of revenue is authorized to promulgate rules and regulations, pursuant to article 4 of title 24, C.R.S., as may be necessary to implement this section.

(7) (Deleted by amendment, L. 97, p. 1298, § 42, effective July 1, 1997.)



§ 26-13-124. Privatization of child support enforcement programs

The state department shall consult with the counties to determine what services of the child support enforcement program may be advantageous to privatize. The state department is authorized to procure such services on behalf of participating counties if the participating counties and the state department agree to such procurement.



§ 26-13-125. State directory of new hires - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Employee" means a natural person who is employed by an employer in this state for compensation, which employer withholds federal or state tax liabilities from the employee's compensation. "Employee" does not include an employee hired to perform intelligence or counterintelligence functions for an agency of the United States government, as those terms are defined in the federal "Intelligence Organization Act of 1992", 50 U.S.C. sec. 401a, when the head of such agency has determined that reporting the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

(b) "Employer" means a person or entity doing business in the state that engages an employee for compensation and for whom the employer withholds federal or state tax liabilities from the employee's compensation. "Employer" also includes any governmental entity and any labor organization.

(c) "Labor organization" means any organization that exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms, or conditions of employment or of providing other mutual aid or protection in connection with employment.

(d) "Newly hired employee" means an employee who:

(I) Has not previously been employed by the employer; or

(II) Was previously employed by the employer but has been separated from his or her prior employment for at least sixty consecutive days.

(2) The state department, or its agent, shall establish and maintain a state directory of new hires on and after October 1, 1997, for the purpose of locating newly hired employees for the purposes of establishing, enforcing, or modifying child support obligations and for other purposes specified in paragraph (b) of subsection (8) of this section.

(3) Effective October 1, 1997, each employer shall submit to the state directory of new hires a copy of the W-4 form or, at the option of the employer, an equivalent form for each newly hired employee in Colorado. The report may be transmitted to the state department by first class mail, magnetically, or electronically. The report must contain the newly hired employee's name, address, social security number, and the date services for remuneration were first performed by the newly hired employee. The report must contain the name and address of the employer and the identifying number assigned to the employer under section 6109 of the federal "Internal Revenue Code of 1986", as amended. No liability shall attach to any employer for furnishing information pursuant to this section. No employer shall be required to submit to the state directory of new hires a report concerning any employee hired for less than thirty days.

(4) Beginning not later than May 1, 1998, the state child support enforcement agency shall conduct automated comparisons of the social security numbers reported by employers pursuant to this section and the social security numbers appearing in the records of the family support registry for cases being enforced under the state plan. The state department may contract for the performance of the comparisons required by this subsection (4) with another governmental agency or a private entity.

(5) An employer that has employees who are employed in two or more states and that transmits reports magnetically or electronically may designate one state to which the employer shall submit reports. Any multistate employer that elects to transmit all reports to one state shall notify the secretary of the federal department of health and human services, in writing, which state the employer has designated for purposes of reporting.

(6) All employers shall report a newly hired employee within twenty calendar days after the date the employer hires the employee or, at the election of the employer, at the time of the first regularly scheduled payroll following the date of hire if such payroll is subsequent to the expiration of the twenty-day period. Reports submitted magnetically or electronically shall be submitted by two monthly transmissions, when necessary, and in all instances, the report shall be transmitted no more than twenty calendar days after the date of hire or, at the election of the employer, at the time of the first regularly scheduled payroll following the date of hire if such payroll is subsequent to the expiration of the twenty-day period.

(7) (a) Within five business days after receipt of a report from an employer concerning a newly hired employee, the state child support enforcement agency shall enter the information into the state directory of new hires.

(b) Within two business days after the date the information regarding a newly hired employee is entered into the state directory of new hires, the state child support enforcement agency shall transmit an income assignment to the employer of the employee directing the employer to withhold an amount equal to the monthly child support obligation, including any past-due support obligation of the employee.

(c) Within three business days after the date the information regarding a newly hired employee is entered into the state directory of new hires, the state directory of new hires shall furnish the information to the national directory of new hires.

(d) No later than two years after the date the information regarding a newly hired employee is entered into the state directory of new hires, the state child support enforcement agency shall remove such name and information from the directory.

(8) (a) Information contained within the reports shall be made available to delegate child support enforcement units and their agents in order to locate individuals for purposes of establishing paternity or for purposes of establishing, modifying, or enforcing child support obligations.

(b) Information contained within the reports shall be made available to the administrators of the following programs for purposes of establishing or verifying eligibility or benefit amounts: Public assistance pursuant to the Colorado works program, as defined in section 26-2-703 (5); medicaid; food stamps; supplemental security income benefits; cash assistance programs under this title; public assistance as defined in section 26-2-103 (7); and unemployment compensation.

(c) Information contained within the reports shall be available to the department of labor and employment and the state agency operating the workers' compensation program.



§ 26-13-126. Authority to deny, suspend, or revoke professional, occupational, and recreational licenses - definitions

(1) The state board of human services is authorized, in coordination with any state agency, board, or commission that is authorized by law to issue, revoke, deny, terminate, or suspend a professional, occupational, or recreational license, to promulgate rules for the suspension, revocation, or denial of professional, occupational, and recreational licenses of individuals who owe more than six months' gross dollar amount of child support and who are paying less than fifty percent of their current monthly child support obligation each month, or those individuals who fail, after receiving proper notice, to comply with subpoenas or warrants relating to paternity or child support proceedings.

(2) (a) To effectuate the purposes of this section, the executive director of the state department may request the denial, suspension, or revocation of any professional, occupational, or recreational license issued by a state agency, board, or commission, referred to in this section as the "licensing agency". Upon such request, the state child support enforcement agency shall send a notice to the obligor by first class mail stating that the obligor has thirty days after the date of the notice within which to pay the past-due obligation, to negotiate a payment plan with the state child support enforcement agency, to request an administrative hearing with the delegate child support enforcement unit, or to comply with the warrant or subpoena. If the obligor fails to pay the past-due obligation, negotiate a payment plan, request an administrative hearing, or comply with the warrant or subpoena within thirty days after the date of the notice, the state child support enforcement agency shall send a notice to the licensing agency to deny, revoke, or suspend the professional, occupational, or recreational license of the individual identified as not in compliance with the court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or of the individual who failed, after receiving appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings.

(b) The rules promulgated to implement this section shall provide that, if it is the first time the procedures authorized by this section have been employed to enforce support against the obligor, the state child support enforcement agency may only issue a notice to the licensing agency to suspend or to deny such obligor's license. However, the rules shall also provide that, in second and subsequent circumstances in which the provisions of this section are utilized to enforce support against the obligor, the state child support enforcement agency shall be authorized to issue a notice to the licensing agency to revoke an obligor's license, subject to full reapplication procedures upon compliance as specified by the licensing agency.

(c) No later than thirty days after the date of the notice to the obligor, the obligor may request in writing that the delegate child support enforcement unit conduct an administrative review pursuant to the rules and regulations developed by the state board to implement the provisions of this article.

(d) No later than thirty days after the date of the delegate child support enforcement unit's decision, the obligor may request in writing an administrative review from the state child support enforcement agency.

(e) The sole issues to be determined at the administrative review by both the delegate child support enforcement unit and the state child support enforcement agency shall be whether there is: A mistake in the identity of the obligor; a disagreement concerning the amount of the child support debt, an arrearage balance, retroactive support due, or the amount of the past-due child support when combined with maintenance; a showing that all child support payments were made when due; a showing that the individual has complied with the subpoena or warrant; a showing that the individual was not properly served with the subpoena or warrant; or a showing that there was a technical defect with respect to the subpoena or warrant.

(f) The decision of the state child support enforcement agency shall be final agency action and may be reviewed pursuant to section 24-4-106, C.R.S.

(g) A notice to the licensing agency pursuant to paragraph (a) of this subsection (2) shall not be sent to the licensing agency unless the obligor has failed to request a review within the time specified or until a hearing has been concluded and all rights of review have been exhausted.

(h) Each licensing agency affected may promulgate rules, as necessary, and procedures to implement the requirements of this section. Such licensing agencies shall enter into memoranda of understanding, as necessary, with the state child support enforcement agency with respect to the implementation of this section. All due process hearings shall be conducted by the state department rather than the licensing agency.

(i) Nothing in this section shall limit the ability of each licensing agency to deny, suspend, or revoke a license on any other grounds provided by law.

(j) A licensing agency, or any person acting on its behalf, shall not be liable for any actions taken to deny, suspend, or revoke the obligor's license pursuant to this section.

(3) It is the intent of the general assembly that the same or similar conditions placed upon the issuance and renewal of a state license to practice a profession or occupation, as set forth in this section, should also be placed upon persons applying to or licensed to practice law. The general assembly, however, recognizes the practice of the Colorado Supreme Court in the licensure, registration, and discipline of persons practicing law in this state. Specifically, the general assembly acknowledges that in order to obtain a license to practice law in Colorado, a person must verify that he or she is not delinquent with respect to a court-ordered obligation to pay child support. In addition, the general assembly recognizes that pursuant to the "Colorado Rules of Professional Conduct" a lawyer may be disciplined, including by disbarment, for failing to pay child support.

(4) Subject to section 24-33-110 (1), C.R.S., for purposes of this section, "license" means any recognition, authority, or permission that the state or any principal department of the state or an agent of such department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 26-13-127. State case registry

(1) The state department, or its agent, shall establish, maintain, update, and monitor an automated state case registry which shall include all cases in which child support orders have been established or modified on or after October 1, 1998.

(2) The judicial department shall collect and electronically transfer on a weekly basis, or more frequently as mutually agreeable, to the state department, or its agent, the following basic elements of all child support orders established or modified on or after October 1, 1998, which shall be stored in the state case registry:

(a) The name of the court, the county, and the case number;

(b) The names of the obligor, the obligee, and the children who are the subject of the order;

(c) (Deleted by amendment, L. 2008, p. 1350, § 8, effective July 1, 2008.)

(d) The date of birth of each parent and of each child for whom the order requires the payment of child support;

(e) The date the child support order was established or modified;

(f) The amount of monthly or other periodic support owed under the order.

(2.5) Notwithstanding the provisions of subsection (2) of this section, the parties shall provide the judicial department with the social security number of each party and each child who is the subject of a child support order. The judicial department shall collect and electronically transfer the social security numbers to the state department, or its agent, on a weekly basis or more frequently, as per mutual agreement. Nothing in this subsection (2.5) shall require that a person's social security number appear on the face of any court order entered pursuant to section 14-10-115, 14-14-104, or 19-4-116, C.R.S., or section 26-13-114 or 26-13.5-105.

(3) For each case in which services are being provided under Title IV-D of the federal "Social Security Act", as amended, and for which a support order has been established or modified, the state case registry shall include the basic information listed in subsection (2) of this section and the following additional information:

(a) Amounts owed, including arrears, interest, or late payment penalties and fees, due or past-due, under the order;

(b) The distribution of collected amounts;

(c) (Deleted by amendment, L. 98, p. 763, § 13, effective July 1, 1998.)

(d) The amount of any lien imposed with respect to the order pursuant to section 14-10-122 (1.5), C.R.S.

(4) Information in the state case registry shall be accessible only by the state child support enforcement agency, the delegate child support enforcement units, the federal office of child support enforcement, the courts, or the agents of such agency, units, office, or courts.



§ 26-13-128. Agreements with financial institutions - data match system - limited liability - definitions

(1) The general assembly authorizes the state department, or its agent, to design and implement a program pursuant to this section. The state department, or its agent, and financial institutions doing business in the state shall enter into agreements to effectuate the purpose of this section. The executive director may request and shall receive from such financial institutions or any state entity, such as a department, board, or agency of the state or any of its political subdivisions, the information and action described in this section.

(2) (a) The purpose of the program authorized by this section shall be to develop and operate, in coordination with such financial institutions and state entities, a data match system, using automated data exchanges, to the maximum extent feasible.

(b) The data match required by paragraph (a) of this subsection (2) shall be conducted quarterly.

(c) The state department shall provide to the financial institutions or any state entity the name, record address, and social security number of any person who owes past-due child support, as identified by the state.

(d) The agreement required pursuant to subsection (1) of this section shall provide that the data match be performed by the financial institution or state entity within forty-five days after the receipt of the informational electronic or magnetic data. The agreement shall also provide that the data be returned in electronic or magnetic form within three business days after the match is conducted. The financial institution or state entity shall include information concerning all accounts where a data match occurs, including but not limited to information regarding account numbers, account types, joint accounts, partnership accounts, sole proprietorship accounts, custodial accounts, and commercial accounts. The child support enforcement agency shall make a reasonable effort to accommodate those financial institutions upon which the requirements of this subsection (2) would pose a hardship.

(e) The financial institution or state entity, in response to a notice of lien or levy from the state department, shall encumber or surrender assets, except for custodial accounts created pursuant to the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S., funds in escrow and trust accounts of moneys held in trust for a third party, held by such institution or entity on behalf of any obligor parent who is subject to a child support lien, subject to any right of setoff the financial institution may have against such assets. Before the financial institution surrenders any assets of the obligor parent to the state department, the financial institution may apply, at the sole discretion of the financial institution, any assets held by the financial institution on behalf of the obligor parent against the balance of any amounts owed by the obligor parent to the financial institution, regardless of whether the obligor parent is in default under any agreement with the financial institution or whether any payments are currently due to the financial institution. Service of a notice of lien or levy pursuant to this subsection (2) shall be made by United States first class mail and, in addition, may be made by United States registered or certified mail, return receipt requested, the cost for which may be withheld by the financial institution or state entity from the account of the obligor parent.

(3) Notwithstanding any other provision of federal or state law, a financial institution or state entity shall not be liable under any federal, state, or local law to any person for any disclosure of information to the state department for the purpose of establishing, modifying, or enforcing a child support obligation of an individual, or for encumbering, holding, refusing to release to the obligor, surrendering, or transferring any assets held by such financial institution or state entity in response to a notice of lien or levy issued by the state department or for any other action taken in good faith to comply with the requirements of this section regardless of whether such action was specifically authorized or described by this section. A financial institution shall not be required to give notice to an account holder or customer of the financial institution concerning whom the financial institution has provided information or taken any action pursuant to this section. The financial institution shall not be liable for the failure to provide such notice.

(4) The state department shall assure, through rules of the state board, that there are appropriate procedures to be followed by the state department or the delegate child support enforcement unit with respect to certain special types of financial institution accounts, including but not limited to joint, partnership, sole proprietorship, custodial, and commercial accounts, which rules shall identify factors the delegate child support enforcement unit shall consider in determining whether to attach the account or any portion of such account. Such rules shall specifically provide that custodial accounts created pursuant to the "Colorado Uniform Transfers to Minors Act", article 50 of title 11, C.R.S., and trust accounts of moneys held in trust for a third party shall not be attached, encumbered, or surrendered for purposes of enforcing support.

(5) The state department, after obtaining a financial record of an individual from a financial institution pursuant to this section, may disclose such financial record only for the purpose of and to the extent necessary to establish, modify, or enforce a child support obligation of such individual. If a state officer, employee, or authorized agent of the state knowingly, or by reason of negligence, discloses a financial record of an individual in violation of this subsection (5), such individual may bring a civil action for damages against the officer, employee, or authorized agent of the state pursuant to 42 U.S.C. sec. 669A (c).

(6) A financial institution shall be entitled to a reasonable fee in the amount of five cents per name per quarter, not to exceed its costs, for fulfilling the requirements of subsection (2) of this section.

(7) For purposes of this section:

(a) (I) "Account" includes:

(A) A deposit account;

(B) A demand deposit account;

(C) A checking account;

(D) A negotiable withdrawal order account;

(E) A savings account;

(F) A certificate of deposit;

(G) A passbook account;

(H) A time and term deposit account;

(I) A share account;

(J) A share draft account;

(K) A share certificate of deposit;

(L) A money market share account;

(M) A money market mutual fund account;

(N) A "N.O.W." account; or

(O) A similar account.

(II) "Account" shall also include:

(A) An interest in a mutual fund, a brokerage account, a fixed-rate annuity, a variable-rate annuity, a whole life insurance product, a universal life insurance product, a variable universal life insurance product, a fiduciary account, a trust account, or similar account;

(B) The securities of or issued by an investment company registered under the federal "Investment Company Act of 1940", a unit investment trust, a real estate investment trust, a commodity pool operator, a future commission merchant, or an introducing broker registered under the federal "Commodity Exchange Act", a general or limited partnership, or a similar entity; and

(C) Property, including funds held in or payable from any pension or retirement plan or deferred compensation plan, including a plan in which the debtor has received benefits or payments, has the present right to receive benefits or payments, or has the right to receive benefits or payments in the future and including a pension or plan that qualifies under the federal "Employee Retirement Income Security Act of 1974" as an employee pension benefit plan as defined in 29 U.S.C. sec. 1002, any individual retirement account, as defined in 26 U.S.C. sec. 408, and any plan as defined in 26 U.S.C. sec. 410 and as these plans may be amended from time to time, or any similar plan under state or local law.

(b) "Financial institution" includes:

(I) A state or nationally chartered bank, bank and trust company, trust company, savings and loan association, savings bank, or credit union;

(II) An investment company registered under the federal "Investment Company Act of 1940", a securities dealer, a commodity pool operator, a future commission merchant, or an introducing broker registered under the federal "Commodity Exchange Act", or other legal entity engaged in the business of buying or selling securities;

(III) A benefit association, a life insurance company, a safe deposit company, or a state repository of moneys held for individuals; and

(IV) Any similar entity doing business in this state.

(c) "Financial record" has the meaning given such term in section 1101 of the federal "Right to Financial Privacy Act of 1978", 12 U.S.C. sec. 3401.



§ 26-13-129. Exemption from federal law

Upon a determination, finding, or warning of noncompliance or upon such other notification from the federal department of health and human services that the state may not be, or is not, in compliance with a provision of the federal "Personal Responsibility and Work Opportunity Reconciliation Act of 1996", Public Law 104-193, relating to the establishment of paternity or the establishment, modification, or enforcement of support, the state department shall seek a federal waiver or exemption pursuant to 42 U.S.C. sec. 666 (d) from the specific requirement of the "Personal Responsibility and Work Opportunity Reconciliation Act of 1996" with which the state is alleged to be out of compliance.






Article 13.5 - Administrative Procedure for Child Support Establishment and Enforcement

§ 26-13.5-101. Short title

This article shall be known and may be cited as the "Colorado Administrative Procedure Act for the Establishment and Enforcement of Child Support".



§ 26-13.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Administrative order" means an order that involves payment or collection of support issued by a delegate child support enforcement unit or an administrative agency of another state or comparable jurisdiction with similar authority.

(2) "Arrears" or "arrearages" means amounts of past-due and unpaid monthly support obligations established by court or administrative order.

(3) "Child support debt" means, in the case in which there is no existing order for child support, an amount ordered by the court pursuant to section 14-14-104, C.R.S., or by a delegate child support enforcement unit pursuant to this article for unreimbursed public assistance provided to a family that has received or is receiving aid to families with dependent children or temporary assistance to needy families. In the case in which there is an existing court or administrative order for support, "child support debt" means an amount equal to the amount of public assistance paid to the extent of the full amount of arrearages which have accrued as of the date of the court or administrative order that determines the child support debt.

(4) "Costs of collection" means attorney fees, costs for administrative staff time, service of process fees, court costs, costs of genetic tests, and costs for certified mail. Attorney fees and costs for administrative time shall only be collected in accordance with federal law and rules and regulations.

(5) "Court" or "judge" means any court or judge in this state having jurisdiction to determine the liability of persons for the support of another person. "Court" or "judge" includes a juvenile magistrate and a district court magistrate.

(6) "Custodian" means a parent, relative, legal guardian, or other person or agency having physical custody of a child.

(7) "Delegate child support enforcement unit" means the unit of a county department of social services or its contractual agent which is responsible for carrying out the provisions of article 13 of this title. The term contractual agent shall include a private child support collection agency, operating as an independent contractor with a county department of social services, or a district attorney's office, that contracts to provide any services that the delegate child support enforcement unit is required by law to provide.

(8) "Dependent child" means any person who is legally entitled to or the subject of a court order for the provision of proper or necessary subsistence, education, medical care, or any other care necessary for his health, guidance, or well-being who is not otherwise emancipated, self-supporting, married, or a member of the armed forces of the United States.

(8.5) "District court" means any district court in this state and includes the juvenile court of the city and county of Denver and the juvenile division of the district court outside of the city and county of Denver.

(9) "Duty of support" means a duty of support imposed by law, by order, decree, or judgment of any court, or by administrative order, whether interlocutory or final or whether incidental to an action for divorce, separation, separate maintenance, or otherwise. "Duty of support" includes the duty to pay a monthly support obligation, a child support debt, any retroactive support due, support of children in foster care, medical support, and any arrearages.

(10) "Monthly support obligation" means the monthly amount of current child support that an obligor is ordered to pay by the court or by the delegate child support enforcement unit pursuant to this article.

(11) "Obligee" means any person or agency to whom a duty of support is owed or any person or agency having commenced a proceeding for the establishment or enforcement of an alleged duty of support.

(12) "Obligor" means any person owing a duty of support or against whom a proceeding for the establishment or enforcement of a duty of support is commenced.

(13) "Receipt of notice" means either the date on which service of process of a notice of financial responsibility is actually accomplished or the date on the return receipt if service is by certified mail, both in accordance with one of the methods of service specified in section 26-13.5-104.



§ 26-13.5-103. Notice of financial responsibility issued - contents

(1) The delegate child support enforcement unit shall issue a notice of financial responsibility to an obligor who owes a child support debt or who is responsible for the support of a child on whose behalf the custodian of that child is receiving support enforcement services from the delegate child support enforcement unit pursuant to article 13 of this title. The notice shall advise the obligor:

(a) That the obligor is required to appear at the time and location stated in the notice for a negotiation conference to determine the obligor's duty of support;

(a.5) That a request for genetic tests shall not prejudice the obligor in matters concerning allocation of parental responsibilities pursuant to section 14-10-124 (1.5), C.R.S., and that, if genetic tests are not obtained prior to the legal establishment of paternity and submitted into evidence prior to the entry of the final order establishing paternity, the genetic tests may not be allowed into evidence at a later date;

(b) That the delegate child support enforcement unit shall issue an order of default setting forth the amount of the obligor's duty of support, if the obligor:

(I) Fails to appear for the negotiation conference as scheduled in the notice; and

(II) Fails to reschedule a negotiation conference prior to the date and time stated in the notice; and

(III) Fails to send the delegate child support enforcement unit a written request for a court hearing prior to the time scheduled for the negotiation conference;

(b.5) That, if the notice is issued for the purpose of establishing the paternity of and financial responsibility for a child, the delegate child support enforcement unit shall issue an order of default establishing paternity and setting forth the amount of the obligor's duty of support, if:

(I) The obligor fails to appear for the initial negotiation conference as scheduled in the notice of financial responsibility and fails to reschedule a negotiation conference prior to the date and time stated in the notice of financial responsibility; or

(II) The obligor fails to take a genetic test or fails to appear for an appointment to take a genetic test without good cause; or

(III) The results of the genetic test indicate a ninety-seven percent or greater probability that the alleged father is the father of the child, and the obligor fails to appear for the negotiation conference as scheduled in the notice and fails to reschedule a negotiation conference prior to the date and time stated in the notice;

(c) (Deleted by amendment, L. 92, p. 213, § 17, effective August 1, 1992.)

(d) That the order of default shall be filed with the clerk of the district court in the county in which the notice of financial responsibility was issued; that, as soon as the order of default is filed, it shall have all the force, effect, and remedies of an order of the court, including, but not limited to, wage assignments issued prior to July 1, 1996, or income assignments issued thereafter or contempt of court; and that execution may be issued on the order in the same manner and with the same effect as if it were an order of the court;

(e) That a judgment may be entered on the order of financial responsibility issued pursuant to this article, and that if a judgment is not entered on the order of financial responsibility and needs to be enforced, the judgment creditor shall file with the court a verified entry of judgment specifying the period of time that the judgment covers and the total amount of the judgment for that period and that, notwithstanding the provisions of this paragraph (e), no court order for judgment nor verified entry of judgment shall be required in order for the county and state child support enforcement units to certify past-due amounts of child support to the internal revenue service or state department of revenue for purposes of intercepting a federal or state tax refund;

(f) The name of the custodian of the child on whose behalf support is being sought and the name, birth date, and social security number of such child;

(g) That the amount of the monthly support obligation shall be based upon the child support guidelines as set forth in section 14-10-115, C.R.S.;

(h) That, in calculating the amount of monthly support obligation pursuant to the child support guidelines as set forth in section 14-10-115, C.R.S., the delegate child support enforcement unit shall set the monthly support obligation based upon reliable information concerning the parents' income, which may include wage statements or other wage information obtained from the department of labor and employment, tax records, and verified statements and other information provided by the parents and that, in the absence of any such information, the delegate child support enforcement unit may set the monthly support obligation based on the current minimum wage for a forty-hour workweek;

(i) That the delegate child support enforcement unit may issue an administrative subpoena to obtain income information from the obligor;

(i.5) That the court or delegate child support enforcement unit may enter an order directing the obligor to pay for support of the child, in an amount as may be determined by the court or delegate child support enforcement unit to be reasonable under the circumstances, for a time period prior to the entry of an order establishing paternity or for a time period prior to the entry of the support order established pursuant to section 19-6-104, C.R.S.;

(j) The amount of the child support debt accrued and accruing;

(k) The amount of arrears or arrearages which have accrued under an administrative or a court order for support;

(l) That the costs of collection, as defined in section 26-13.5-102 (3), may be assessed against and collected from the obligor;

(m) If applicable, that foster care maintenance may be collected against the obligor;

(n) The interest rate on any support payments which are not made on time;

(o) That the obligor may assert the following objections in the negotiation conference and that, if such objections are not resolved, the delegate child support enforcement unit shall schedule a court hearing pursuant to section 26-13.5-105 (3):

(I) That he is not the parent of the dependent child; however, if parentage has been previously determined by or pursuant to the law of another state, the obligor is advised that any challenge to the determination of parentage must be resolved in the state where the determination of parentage was made;

(II) That the dependent child has been adopted by a person other than the obligor;

(III) That the dependent child is emancipated; or

(IV) That there is an existing court or administrative order of support as to the monthly support obligation;

(p) That the duty to provide medical support shall be established under this article in accordance with section 14-10-115, C.R.S.;

(q) That an administrative order issued pursuant to this article may also be modified under this article;

(r) That the obligor is responsible for notifying the delegate child support enforcement unit of any change of address or employment within ten days of such change;

(s) That, if the obligor has any questions, the obligor should telephone or visit the delegate child support enforcement unit;

(t) That the obligor has the right to consult an attorney and the right to be represented by an attorney at the negotiation conference; and

(u) Such other information as set forth in rules and regulations promulgated pursuant to section 26-13.5-113.



§ 26-13.5-103.5. Notice of financial responsibility amended - adding children

(1) In any existing case commenced under this article, if it is alleged that another child has been conceived of the parents named in the existing case and at least one of the presumptions of paternity specified in section 19-4-105, C.R.S., applies, the delegate child support enforcement unit shall issue an amended notice of financial responsibility to add the child to the case.

(2) The amended notice of financial responsibility to add a child to an existing case shall be served in the manner set forth in section 26-13.5-104.

(3) The amended notice of financial responsibility to add a child to an existing case shall contain all of the advisements required in an original notice of financial responsibility as set forth in section 26-13.5-103.

(4) Notwithstanding the provisions of subsection (1) of this section, in any case where there exists more than one alleged or presumed father for a child pursuant to section 19-4-105, C.R.S., a new case shall be commenced for that child to determine the child's paternity, establish child support, and address any other related issues. If it is determined that the child is the child of parents named in an existing case, the cases shall be consolidated pursuant to rule 42 of the Colorado rules of civil procedure.



§ 26-13.5-104. Service of notice of financial responsibility

(1) The delegate child support enforcement unit shall serve a notice of financial responsibility on the obligor not less than ten days prior to the date stated in the notice for the negotiation conference:

(a) In the manner prescribed for service of process in a civil action; or

(b) By an employee appointed by the delegate child support enforcement unit to serve such process; or

(c) By certified mail, return receipt requested, signed by the obligor only. The receipt shall be prima facie evidence of service.

(2) Service of process to establish paternity and financial responsibility may be made under this article by certified mail as specified in subsection (1) of this section or by any of the other methods of service specified in said subsection (1).

(3) If process has been served pursuant to this section, no additional service of process shall be necessary if the case is referred to court for further review.



§ 26-13.5-105. Negotiation conference - issuance of order of financial responsibility - filing of order with district court

(1) Every obligor who has been served with a notice of financial responsibility pursuant to section 26-13.5-104 shall appear at the time and location stated in the notice for a negotiation conference or shall reschedule a negotiation conference prior to the date and time stated in the notice. The negotiation conference shall be scheduled not more than thirty days after the date of the issuance of the notice of financial responsibility. A negotiation conference shall not be rescheduled more than once and shall not be rescheduled for a date more than ten days after the date and time stated in the notice without good cause as defined in rules and regulations promulgated pursuant to section 26-13.5-113. If a negotiation conference is continued, the obligor shall be notified of such continuance by first-class mail or by hand delivery. If a stipulation is agreed upon at the negotiation conference as to the obligor's duty of support, the delegate child support enforcement unit shall issue an administrative order of financial responsibility setting forth the following:

(a) The amount of the monthly support obligation and instructions on the manner in which it shall be paid;

(b) The amount of child support debt due and owing to the state department and instructions on the manner in which it shall be paid;

(c) The amount of arrearages due and owing and instructions on the manner in which it shall be paid;

(d) The names and dates of birth of the parties and of the children for whom support is being sought and the parties' residential and mailing addresses.

(e) and (f) (Deleted by amendment, L. 99, p. 1091, § 12, effective July 1, 1999.)

(2) A copy of the administrative order of financial responsibility issued pursuant to subsection (1) of this section, along with proof of service, shall be filed with the clerk of the district court in the county in which the notice of financial responsibility was issued or in the district court where an action relating to support is pending or an order exists but is silent on the issue of child support. The clerk shall stamp the date of receipt of the copy of the order and shall assign the order a case number. The order of financial responsibility shall have all the force, effect, and remedies of an order of the court, including, but not limited to, wage assignments issued prior to July 1, 1996, or income assignments issued thereafter or contempt of court. Execution may be issued on the order in the same manner and with the same effect as if it were an order of the court. In order to enforce a judgment based on an order issued pursuant to this article, the judgment creditor shall file with the court a verified entry of judgment specifying the period of time that the judgment covers and the total amount of the judgment for that period. Notwithstanding the provisions of this subsection (2), no court order for judgment nor verified entry of judgment shall be required in order for the county and state child support enforcement units to certify past-due amounts of child support to the internal revenue service or state department of revenue for purposes of intercepting a federal or state tax refund.

(3) (a) If no stipulation is agreed upon at the negotiation conference because the obligor contests the issue of paternity, the delegate child support enforcement unit shall issue an order for genetic testing and continue the negotiation conference to allow for the receipt of the genetic testing results. The delegate child support enforcement unit shall pay the costs of the genetic testing and may recover any testing costs from the presumed or alleged father if paternity is established.

(b) If no stipulation is agreed upon at the continued negotiation conference and the evidence relating to paternity does not meet the requirements set forth in section 13-25-126 (1)(g), C.R.S., the delegate child support enforcement unit may dismiss the action or take such other appropriate action as allowed by law.

(c) If no stipulation is agreed upon at the negotiation conference and paternity is not an issue, or, if paternity is an issue and either the evidence relating to paternity meets the requirements set forth in section 13-25-126 (1)(g), C.R.S., or parentage has been previously determined by another state, the delegate child support enforcement unit shall issue temporary orders establishing current child support, arrears, foster care maintenance, medical support, and reasonable support for a time period prior to the entry of the order for support and shall file the notice of financial responsibility and proof of service with the clerk of the district court in the county in which the notice of financial responsibility was issued and shall request the court to set a hearing for the matter.

(d) Notwithstanding any rules of the Colorado rules of civil procedure, a complaint is not required in order to initiate a court action pursuant to this subsection (3). The court shall inform the delegate child support enforcement unit of the date and location of the hearing and the court or the delegate child support enforcement unit shall send a notice to the obligor informing the obligor of the date and location of the hearing. In order to meet federal requirements of expedited process for child support enforcement, the court shall hold a hearing and decide only the issue of child support within ninety days after receipt of notice, as defined in section 26-13.5-102 (13), or within six months after receipt of notice, as defined in section 26-13.5-102 (13), if the obligor is contesting the issue of paternity. If the obligor raises issues relating to the allocation of parental responsibilities, decision-making responsibility, or parenting time and the court has jurisdiction to hear such matters, the court shall set a separate hearing for those issues after entry of the order of support. In any action, including an action for paternity, no additional service beyond that originally required pursuant to section 26-13.5-104 shall be required if no stipulation is reached at the negotiation conference and the court is requested to set a hearing in the matter.

(4) The determination of the monthly support obligation shall be based on the child support guidelines set forth in section 14-10-115, C.R.S. The delegate child support enforcement unit may issue an administrative subpoena requesting income information, including but not limited to wage statements, pay stubs, and tax records. In the absence of reliable information, which may include such information as wage statements or other wage information obtained from the department of labor and employment, tax records, and verified statements made by the obligee, the delegate child support enforcement unit shall set the amount included in the order of financial responsibility pursuant to section 14-10-115, C.R.S., based on the current minimum wage for a forty-hour workweek.

(5) If the court or delegate child support enforcement unit finds that the respondent has an obligation to support the child or children mentioned in the petition or notice, the court or delegate child support enforcement unit may enter an order directing the respondent to pay such sums for support as may be reasonable under the circumstances, taking into consideration the factors found in section 19-4-116 (6), C.R.S. The court or delegate child support enforcement unit may also enter an order directing the appropriate party to pay for support of the child, in an amount as may be determined by the court or delegate child support enforcement unit to be reasonable under the circumstances, for a time period which occurred prior to the entry of the support order established pursuant to section 19-6-104, C.R.S.

(6) If a parent is unemployed and not incapacitated, the delegate child support enforcement unit may order such parent to pay such support in accordance with a plan approved by the delegate child support enforcement unit or to participate in work activities, as described in section 14-10-115 (5)(b)(II), C.R.S., as deemed appropriate by that delegate child support enforcement unit, as a condition of the child support order.



§ 26-13.5-106. Default - issuance of order of default - filing of order with district court

(1) (a) If an obligor fails to appear for a negotiation conference as scheduled in the notice of financial responsibility, and fails to reschedule a negotiation conference prior to the date and time stated in the notice of financial responsibility, the delegate child support enforcement unit shall issue an order of default in accordance with the notice of financial responsibility. If an obligor fails to appear for a rescheduled negotiation conference, the delegate child support enforcement unit shall issue an order of default in accordance with the notice of financial responsibility.

(b) In an action to establish paternity and financial responsibility, the delegate child support enforcement unit shall issue an order of default establishing paternity and financial responsibility in accordance with the notice of financial responsibility if:

(I) The obligor fails to appear for the initial negotiation conference as scheduled in the notice of financial responsibility and fails to reschedule a negotiation conference prior to the date and time stated in the notice of financial responsibility; or

(II) The obligor fails to take a genetic test or fails to appear for an appointment to take a genetic test without good cause; or

(III) The results of the genetic test indicate a ninety-seven percent or greater probability that the alleged father is the father of the child, and the obligor fails to appear for the negotiation conference as scheduled in the notice of financial responsibility and fails to reschedule a negotiation conference prior to the date and time stated in the notice of financial responsibility.

(b.5) The state board shall promulgate rules defining what constitutes good cause for failure to appear at a negotiation conference.

(c) Such order of default shall be approved by the court and shall include the following:

(I) The amount of the monthly support obligation and instructions on the manner in which it shall be paid;

(II) The amount of child support debt due and owing to the state department and instructions on the manner in which it shall be paid;

(III) The amount of arrearages due and owing and instructions on the manner in which it shall be paid;

(IV) The name of the custodian of the child and the name, birth date, and social security number of the child for whom support is being sought;

(V) The information required by section 14-14-111.5 (2)(f)(II), C.R.S.;

(VI) In a default order establishing paternity, a statement that the obligor has been determined to be the natural parent of the child;

(VII) Such other information set forth in rules and regulations promulgated pursuant to section 26-13.5-113.

(d) Such order for default may direct the obligor to pay for support of the child, in an amount as may be determined by the court or delegate child support enforcement unit to be reasonable under the circumstances, for a time period prior to the entry of the order establishing paternity.

(2) A copy of any order of default issued pursuant to subsection (1) of this section, along with proof of service, and, in the case of a default order establishing paternity and financial responsibility under paragraph (b) of subsection (1) of this section, the obligee's verified affidavit regarding paternity and the genetic test results, if any, shall be filed with the clerk of the district court in the county in which the notice of financial responsibility was issued or in the district court where an action relating to child support is pending or an order exists but is silent on the issue of child support. The clerk shall stamp the date of receipt of the copy of the order of default and shall assign the order a case number. The order of default shall have all the force, effect, and remedies of an order of the court, including, but not limited to, wage assignments issued prior to July 1, 1996, or income assignments issued thereafter or contempt of court. Execution may be issued on the order in the same manner and with the same effect as if it were an order of the court. In order to enforce a judgment based on an order issued pursuant to this article, the judgment creditor shall file with the court a verified entry of judgment specifying the period of time that the judgment covers and the total amount of the judgment for that period. Notwithstanding the provisions of this subsection (2), no court order for judgment nor verified entry of judgment shall be required in order for the county and state child support enforcement units to certify past-due amounts of child support to the internal revenue service or state department of revenue for purposes of intercepting a federal or state tax refund.



§ 26-13.5-107. Orders - duration - effect of court determinations

(1) A copy of any order of financial responsibility or of any order of default or of any temporary order of financial responsibility issued by the delegate child support enforcement unit shall be sent by such unit by first-class mail to the obligor or his attorney of record and to the custodian of the child.

(2) Any order of financial responsibility, any order of default, and any temporary order of financial responsibility shall continue notwithstanding the fact that the child is no longer receiving benefits under the programs listed in section 26-13-102.5 (2)(a), unless the child is emancipated or is otherwise no longer entitled to support. Any order of financial responsibility, any order of default, and any temporary order of financial responsibility shall continue until modified by administrative order or court order or by emancipation of the child. In the event that the order of financial responsibility, order of default, or temporary order of financial responsibility is entered in a case at a time when there is a court action on the same case, the court may credit a portion of a monthly amount paid under the administrative process order towards future payments due in the court case only if the order in the court case is established at a lower amount than the administrative process order and only to the extent of the difference between the amount of the court order and the amount of the administrative process order.

(3) Nothing contained in this article shall deprive a court of competent jurisdiction from determining the duty of support of an obligor against whom an administrative order is issued pursuant to this article. Such a determination by the court shall supersede the administrative order as to support payments due subsequent to the entry of the order by the court but shall not affect any arrearage which may have accrued under the administrative order.



§ 26-13.5-109. Notice of financial responsibility - issued in which county

A notice of financial responsibility may be issued by a delegate child support enforcement unit pursuant to this article in any county where public assistance was paid, the county where the obligor resides, the county where the obligee resides, or the county where the child resides as prescribed by rule and regulation pursuant to section 26-13.5-113.



§ 26-13.5-110. Paternity - establishment - filing of order with court

(1) The delegate child support enforcement unit may issue an order establishing paternity of and financial responsibility for a child in the course of a support proceeding under this article when both parents sign sworn statements that the paternity of the child for whom support is sought has not been legally established and that the parents are the natural parents of the child and if neither parent is contesting the issue of paternity or may issue an order of default establishing paternity and financial responsibility in accordance with section 26-13.5-106. Prior to issuing an order under this section, the delegate child support enforcement unit shall advise both parents in writing as prescribed by rule and regulation promulgated pursuant to section 26-13.5-113 of their legal rights concerning the determination of paternity.

(2) A copy of the order establishing paternity and financial responsibility and the sworn statements of the parents and, in the case of a default order establishing paternity and financial responsibility, the obligee's verified affidavit regarding paternity and the genetic test results, if any, shall be filed with the clerk of the district court in the county in which the notice of financial responsibility was issued or as otherwise provided in accordance with the provisions of section 26-13.5-105 (2). The order establishing paternity and financial responsibility shall have all the force, effect, and remedies of an order of the district court, and the order may be executed upon and enforced in the same manner as set forth in section 26-13.5-105 (2).

(3) If the order establishing paternity is at variance with the child's birth certificate, the delegate child support enforcement unit shall order that a new birth certificate be issued under section 19-4-124, C.R.S.

(4) Service of process to establish paternity and financial responsibility may be made under this article by certified mail as specified in section 26-13.5-104 or by any of the other methods of service specified in said section.



§ 26-13.5-112. Modification of an order

(1) At any time after the entry of an order of financial responsibility or an order of default under this article, in order to add, alter, or delete any provisions to such an order, the delegate child support enforcement unit may issue a notice of financial responsibility to the obligor and obligee advising the obligor and obligee of the possible modification of the existing administrative order issued pursuant to this article. The delegate child support enforcement unit shall serve the obligor and the obligee with a notice of financial responsibility by first-class mail or by electronic means if mutually agreed upon. The obligor or the obligee may file a written request for modification of an administrative order issued under this article with the delegate child support enforcement unit. If the delegate child support enforcement unit denies the request for modification based upon the failure to demonstrate a showing of changed circumstances required pursuant to section 14-10-122, C.R.S., the delegate child support enforcement unit shall advise the requesting party of the party's right to seek a modification pursuant to section 14-10-122, C.R.S.

(1.2) At any time after entry of an administrative order issued pursuant to this article, an obligor or obligee may file a written request for review of the order with the delegate child support enforcement unit. The written request for review shall include financial information of the requesting party necessary to conduct a calculation pursuant to the Colorado child support guidelines described in section 14-10-115, C.R.S. The requesting party shall provide his or her financial information on the form required by the division of child support enforcement. The delegate child support enforcement unit shall review each request received and grant or deny the request using the standards described in section 26-13-121 (2)(a) or (2)(b).

(1.3) If there is an active assignment of rights, the delegate child support enforcement unit shall, once every thirty-six months, review the administrative order to determine if an adjustment of the administrative order is appropriate.

(1.4) If the request for review is granted or in case of an automatic review where there is an active assignment of rights, a notice of review shall be issued to the requesting and nonrequesting parties. In the case of a review in which there is an active assignment of rights, the obligor and obligee shall be considered nonrequesters. The notice of review shall advise the obligor and obligee that a review is to be conducted and provide the nonrequesters twenty days within which to provide the financial information necessary to calculate the child support obligation pursuant to the Colorado child support guidelines described in section 14-10-115, C.R.S.

(1.5) (a) The review of the administrative order shall be conducted on or before the thirtieth day after notice of review is sent to the parties. During the review, the determination of the monthly support obligation shall be based on the child support guidelines set forth in section 14-10-115, C.R.S. The delegate child support enforcement unit may grant a continuance of the review for good cause. The continuance shall be for a reasonable period of time to be determined by the delegate child support enforcement unit, not to exceed thirty days.

(b) In order to obtain information necessary to conduct the review, the delegate child support enforcement unit is authorized, pursuant to sections 26-13.5-103 (1) and 26-13-121 (3)(d), to serve, by first-class mail or by electronic means if mutually agreed upon, an administrative subpoena to any person, corporation, partnership, public employee retirement benefit plan, financial institution, labor union, or other entity to appear or for the production of records and financial documents.

(c) An adjustment to the administrative order shall be appropriate only if the standard set forth in section 14-10-122 (1)(b), C.R.S., is met.

(1.7) (a) After the review is completed, the delegate child support enforcement unit shall provide a post-review notice and child support guideline worksheet advising the obligor and obligee of the review results. If a review indicates that an adjustment should be made, a notice of financial responsibility and a proposed order of financial responsibility shall be included. The delegate child support enforcement unit shall provide all supporting financial documentation used to calculate the monthly support obligation to both parties. The notice of financial responsibility shall advise the parties of the right to challenge the post-review notice of the review results, the time frame for challenging the review results, and the method for asserting the challenge.

(b) The obligor and obligee shall be given fifteen days from the date of the post-review notice to challenge the review results. The grounds for the challenge shall be limited to the issue of mathematical or factual error in the calculation of the monthly support obligation. The delegate child support enforcement unit may grant an extension of up to fifteen days to challenge the review results based upon a showing of good cause. Any challenge may be presented at the negotiation conference scheduled pursuant to section 26-13.5-103 via first-class mail or via an electronic communication method.

(c) The delegate child support enforcement unit shall have fifteen days from the date of receipt of the challenge to respond to a challenge based upon a mathematical or factual error. If a challenge results in a change to the monthly support obligation, the delegate child support enforcement unit shall provide an amended notice of review to the obligor and obligee. The parties shall be given fifteen days from the date of the amended notice of review to challenge the results of any subsequent review. The grounds for the challenge shall be limited to the issue of mathematical or factual error in the calculation of the monthly support obligation.

(1.9) (a) If the review indicates that a change to the monthly support obligation is appropriate and the review is not challenged or all challenges have been addressed, the delegate child support enforcement unit shall file the notice of financial responsibility, the order of financial responsibility accompanied by the guideline worksheet, and the supporting financial documentation with the court. When the order of financial responsibility is filed with the court, it shall be provided to the parties and shall contain an advisement that the parties have fifteen days from the date of filing to file a written objection to the order of financial responsibility with the court.

(b) If the delegate child support enforcement unit has filed an order of financial responsibility modifying the monthly support obligation and an objection has not been received by the court within fifteen days after the order is filed with the court, the order of financial responsibility shall become final. If an objection is received within the fifteen-day period, the court may affirm the order of financial responsibility as submitted, issue an order revising the monthly support obligation, or set the matter for a hearing. If a hearing is necessary, the court shall hold a hearing within forty-five days after the filing of the order of financial responsibility, and the court shall decide only the issues of child support and medical support. Any documentary evidence provided by the obligee or the obligor or by the delegate child support enforcement unit may be admitted into evidence by the court without the necessity of laying a foundation for its admissibility, and the court may determine the relative weight or credibility to give any such documentation.

(2) A request for modification made pursuant to this section shall not stay the delegate child support enforcement unit from enforcing and collecting upon the existing order pending the modification proceeding.

(3) Only payments accruing subsequent to the request for modification may be modified. Modification shall be based upon the standard set forth in section 14-10-122, C.R.S.



§ 26-13.5-113. Rules and regulations

The state board shall adopt rules and regulations establishing uniform forms and procedures to implement the administrative process set forth in this article and may adopt rules and regulations as may be necessary to carry out the provisions of this article.



§ 26-13.5-114. Applicability of administrative procedure act

Except for the promulgation of rules and regulations as authorized in section 26-13.5-113, the provisions of this article shall not be subject to the "State Administrative Procedure Act", article 4 of title 24, C.R.S.



§ 26-13.5-115. Additional remedies

The remedies created by this article are in addition to and not in substitution for any other existing remedies authorized by law to establish and enforce the duty of support.






Article 15 - Reform Act for the Provision of Health Care for the Medically Indigent



Article 16 - Program of All-Inclusive Care for the Elderly



Article 17 - Children's Health Plan



Article 18 - Family Resource Center Program

§ 26-18-101. Legislative declaration

(1) The general assembly hereby declares that Colorado needs healthy and cohesive families at all income levels in order for the state to be economically viable. A number of families in communities throughout Colorado temporarily may not have access to the basic necessities of life or to resources or services designed to promote individual development and family growth.

(2) The general assembly further declares that many of Colorado's vulnerable families, individuals, children, and youth do not necessarily live in at-risk neighborhoods. Such persons may not have appropriate resources or sufficient income for adequate housing, health care, or child care because the primary wage earners are unemployed, underemployed, or work at jobs that pay minimum wage or less. Further, many such persons not only live in poverty, but also experience divorce, domestic violence, or are single parents. Children and youth who are raised in vulnerable families experience an increased risk of being abused, being illiterate, being undereducated, dropping out of school, becoming teen parents, abusing drugs, and engaging in at-risk behaviors, including but not limited to criminal activities. Such children and youth are often influenced by and are likely to repeat behaviors that began with their parents.

(3) Therefore, the general assembly finds that it is appropriate to establish a program to provide family resource centers in communities to serve as a single point of entry for providing comprehensive, intensive, integrated, and collaborative state and community-based services to vulnerable families, individuals, children, and youth.



§ 26-18-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "At-risk neighborhood" means an urban or rural neighborhood or community in which there are incidences of poverty, unemployment and underemployment, substance abuse, crime, school dropouts, illiteracy, teen pregnancies and teen parents, domestic violence, or other conditions that put families at risk.

(2) "Case management" means the process whereby a family advocate for the family resource center assesses a family's need for services in accordance with section 26-18-104 (2).

(3) "Community applicant" means any local entity interested and willing to commit private and public resources to establish a family resource center and which applies for a family resource center grant pursuant to section 26-18-105. "Community applicant" includes, but is not limited to, any state or local governmental agency or governing body, a local private nonprofit agency, a local board of education on a cost-shared basis, a local recreational center, or a local child care agency.

(3.5) Repealed.

(4) "Family resource center" means a unified single point of entry where vulnerable families, individuals, children, and youth in communities or within at-risk neighborhoods or participants in Colorado works, pursuant to part 7 of article 2 of this title, can obtain information, assessment of needs, and referral to delivery of family services described in section 26-18-104 (2) and for which a grant is awarded to a community applicant in accordance with section 26-18-105.

(4.5) "Family support and parent education" means a program or service that promotes a family's positive and meaningful engagement in its children's lives by providing an experiential and supportive adult learning environment through which a primary caregiver can learn how to create a safe, stable, and supportive family unit.

(5) "Local advisory council" means the body that oversees the operation of the family resource center and which is described in section 26-18-105 (1)(b).

(6) Repealed.

(7) "State department" means the department of human services created in section 26-1-105.



§ 26-18-104. Program created

(1) (a) There is established in the prevention services division in the department of public health and environment a family resource center program. The purposes of the program are to provide grants to community applicants for the creation of family resource centers or to provide grants to family resource centers for the continued operation of the centers through which services for vulnerable families, individuals, children, and youth who live in communities or in at-risk neighborhoods are accessible and coordinated through a single point of entry.

(a.5) On July 1, 2013, the family resource center program is transferred to the department of human services. All program grants in existence as of July 1, 2013, shall continue to be valid through June 30, 2015, and may be continued after said date.

(b) The state department shall operate the family resource center program in accordance with the provisions of this article. In addition, the state department may establish any other procedures necessary to implement the program, including establishing the procedure for submitting grant applications by community applicants seeking to establish a family resource center or by a family resource center applying for a grant for continued operation of a family resource center.

(c) (I) The family resource center program may receive direct appropriations from the state general fund.

(II) Any moneys received by family resource centers pursuant to the temporary assistance for needy families block grant or from the family issues cash fund created in section 26-5.3-106 shall be from funds directly disbursed by a county at the discretion of the county.

(III) The state department may accept and expend any grants from any public or private source for the purpose of making grants to community applicants for the establishment or continued operation of family resource centers and for the purpose of evaluating the effectiveness of the family resource center program. This article does not prohibit a family resource center from accepting and expending funds received through an authorized contract, grants, or donations from public or private sources.

(2) (a) Services provided by a family resource center shall be coordinated and services should reflect the needs of the community and the resources available to support such programs and services. Services may be delivered directly to a family at the center by center staff or by providers who contract with or have provider agreements with the center. Any family resource center that provides direct services shall comply with applicable state and federal laws and regulations regarding the delivery of such services, unless required waivers or exemptions have been granted by the appropriate governing body.

(b) Each family resource center shall provide case management by a family advocate who screens and assesses a family's needs and strengths. The family advocate shall then assist the family with setting its own goals and, together with the family, develop a written plan to pursue the family's goals in working toward a greater level of self-reliance or in attaining self-sufficiency. The plan shall provide for the following:

(I) A negotiated agreement that includes reciprocal responsibilities of the individual or family members and the personnel of each human service agency providing services to the family;

(II) A commitment of resources as available and necessary to meet the family's plan;

(III) The delivery of applicable services to the individual or family, if feasible, or referral to an appropriate service provider;

(IV) The coordination of services;

(V) The monitoring of the progress of the family toward greater self-reliance or self-sufficiency and an evaluation of services provided; and

(VI) Assistance to the individual or family in applying for the children's basic health plan, medical assistance benefits, or other benefits.

(c) In addition to services required by paragraph (b) of this subsection (2), the family resource center may provide for the direct delivery of or referral to a provider of the following six services:

(I) Early childhood care and education, including programs that contribute to school readiness;

(II) Family support and parent education;

(III) Well child check-ups and basic health services;

(IV) Early intervention for identifying infants, toddlers, and preschoolers who are developmentally disabled in order to provide necessary services to such children;

(V) Before and after school care;

(VI) Programs for children and youth.

(d) A family resource center may also provide services, including, but not limited to, the following:

(I) Additional educational programs, such as mentoring programs for students in elementary, junior, and senior high schools; adult education and family literacy programs; and educational programs that link families with local schools and alternative educational programs, including links with boards of cooperative services;

(II) Job skills training and self-sufficiency programs for adults and youth;

(III) Social, health, mental health, and child welfare services and housing, homeless, food and nutrition, domestic violence support, recreation, and substance abuse services;

(IV) Outreach, education, and support programs, including programs aimed at preventing teen pregnancies and school dropouts and programs providing parent support and advocacy;

(V) Transportation services to obtain other services provided pursuant to this subsection (2).

(e) (Deleted by amendment, L. 2000, p. 583, § 4, effective May 18, 2000.)



§ 26-18-105. Selection of centers - grants

(1) The state department may award a grant for the purpose of establishing a family resource center based on a plan submitted to the state department by the applicant or for the continued operation of a family resource center. The plan shall meet specific criteria which the state department is hereby authorized to set, but the criteria shall include at least the following provisions:

(a) That members of the community will participate in the development and implementation of the family resource center;

(b) That the center shall be governed by a local advisory council comprised of community representatives such as:

(I) Families living in the community;

(II) Local public or private service provider agencies;

(III) Local job skills training programs, if any;

(IV) Local governing bodies;

(V) Local businesses serving families in the community; and

(VI) Local professionals serving families in the community;

(c) That the advisory council shall establish rules concerning the operation of the family resource center, including provisions for staffing;

(d) That services provided by the family resource center shall be coordinated and tailored to the specific needs of individuals and families who live in the community;

(e) That the family resource center will:

(I) Promote and support, not supplant, successful individual and family functioning and increase the recognition of the importance of successful individuals and families in the community;

(II) Contribute to the strength of family ties;

(III) Establish programs that focus on the needs of family members, such as preschool programs, family preservation programs, and teenage pregnancy prevention programs, and assist the individual or family in moving toward greater self-sufficiency;

(IV) Recognize the diversity of families within the community;

(V) Support family stability and unity;

(VI) Treat families as partners in providing services;

(VII) Encourage intergovernmental cooperation and a community-based alliance between government and the private sector. Such cooperation may include but not be limited to the pooling of public and private funds available to state agencies upon appropriation or transfer by the general assembly.

(VIII) Provide programs that reduce institutional barriers related to categorical funding and eligibility requirements;

(IX) Make information regarding available resources and services readily accessible to individuals and families;

(X) Coordinate efforts of public and private entities to connect families to services and supports that encourage the development of early childhood and other family support systems; and

(f) That the family resource center shall coordinate the provision of services and shall pool the resources of providers of services to aid in funding and operating the center.

(2) Repealed.

(3) If the state department determines, from any report submitted by a local advisory council or any other source, that the operation of a family resource center is not in compliance with this article or any rule adopted pursuant to the provisions of this article, the state department may impose sanctions, including termination of the grant.






Article 19 - Children's Basic Health Plan



Article 20 - Protection of Persons From Restraint

§ 26-20-101. Short title

The short title of this article is the "Protection of Individuals from Restraint and Seclusion Act".



§ 26-20-102. Definitions

As used in this article 20, unless the context otherwise requires:

(1) (a) "Agency" means:

(I) Any one of the principal departments of state government created in article 1 of title 24, C.R.S., or any division, section, unit, office, or agency within one of such principal departments of state government, except as excluded in paragraph (b) of this subsection (1);

(II) Any county, city and county, municipality, or other political subdivision of the state or any department, division, section, unit, office, or agency of such county, city and county, municipality, or other political subdivision of the state;

(III) Any public or private entity that has entered into a contract for services with an entity described in subsection (1)(a)(I), (1)(a)(II), or (1)(a)(VI) of this section;

(IV) Any public or private entity licensed or certified by one of the entities described in subparagraph (I) or (II) of this paragraph (a);

(V) A person regulated pursuant to article 43 of title 12, C.R.S.

(VI) Any school district, including any school or charter school of a school district, and the state charter school institute established in section 22-30.5-503, including any institute charter school.

(b) "Agency" does not include:

(I) The department of corrections or any public or private entity that has entered into a contract for services with such department;

(II) Any law enforcement agency of the state or of a political subdivision of the state;

(III) A juvenile probation department or division authorized pursuant to section 19-2-204, C.R.S.;

(IV) Any county department of social services when engaged in performance of duties pursuant to part 3 of article 3 of title 19, C.R.S.

(2) "Chemical restraint" means giving an individual medication involuntarily for the purpose of restraining that individual; except that "chemical restraint" does not include the involuntary administration of medication pursuant to section 27-65-111 (5), C.R.S., or administration of medication for voluntary or life-saving medical procedures.

(2.5) "Division of youth services" means the division of youth services within the state department created pursuant to section 19-2-203.

(3) "Emergency" means a serious, probable, imminent threat of bodily harm to self or others where there is the present ability to effect such bodily harm.

(3.5) "Individual" encompasses both adults and youths, unless the context specifically states one or the other.

(4) "Mechanical restraint" means a physical device used to involuntarily restrict the movement of an individual or the movement or normal function of a portion of his or her body.

(5) "Physical restraint" means the use of bodily, physical force to involuntarily limit an individual's freedom of movement; except that "physical restraint" does not include the holding of a child by one adult for the purposes of calming or comforting the child.

(5.3) "Prone position" means a face-down position.

(5.5) "Prone restraint" means a restraint in which the individual who is being restrained is secured in a prone position.

(5.7) "Qualified mental health professional" means an individual who is a licensed psychologist, a licensed psychiatrist, a licensed clinical social worker, a psychologist candidate for licensure, a licensed marriage and family therapist, or a masters-level mental health therapist who is under the supervision of a licensed mental health professional.

(6) "Restraint" means any method or device used to involuntarily limit freedom of movement, including bodily physical force, mechanical devices, or chemicals. "Restraint" includes chemical restraint, mechanical restraint, and physical restraint. "Restraint" does not include:

(a) The use of any form of restraint in a licensed or certified hospital when such use:

(I) Is in the context of providing medical or dental services that are provided with the consent of the individual or the individual's guardian; and

(II) Is in compliance with industry standards adopted by a nationally recognized accrediting body or the conditions of participation adopted for federal medicare and medicaid programs;

(b) The use of protective devices or adaptive devices for providing physical support, prevention of injury, or voluntary or life-saving medical procedures;

(c) The holding of an individual for less than five minutes by a staff person for protection of the individual or other persons; except that nothing in this subsection (6)(c) may be interpreted to permit the holding of a public school student in a prone position, except as described in section 26-20-111 (2), (3), or (4); or

(d) Placement of an inpatient or resident in his or her room for the night.

(e) Repealed.

(7) "Seclusion" means the placement of an individual alone in a room or area from which egress is involuntarily prevented, except during normal sleeping hours.

(8) "State department" means the state department of human services.

(9) "Youth" means an individual who is less than twenty-one years of age.



§ 26-20-103. Basis for use of restraint or seclusion

(1) Subject to the provisions of this article, an agency may only use restraint or seclusion on an individual:

(a) In cases of emergency, as defined in section 26-20-102 (3); and

(b) (I) After the failure of less restrictive alternatives; or

(II) After a determination that such alternatives would be inappropriate or ineffective under the circumstances.

(1.5) Restraint and seclusion must never be used:

(a) As a punishment or disciplinary sanction;

(b) As part of a treatment plan or behavior modification plan;

(c) For the purpose of retaliation by staff; or

(d) For the purpose of protection, unless:

(I) The restraint or seclusion is ordered by the court; or

(II) In an emergency, as provided for in subsection (1) of this section.

(2) An agency that uses restraint or seclusion pursuant to the provisions of subsection (1) of this section shall use such restraint or seclusion:

(a) Only for the purpose of preventing the continuation or renewal of an emergency;

(b) Only for the period of time necessary to accomplish its purpose; and

(c) In the case of physical restraint, only if no more force than is necessary to limit the individual's freedom of movement is used.

(3) In addition to the circumstances described in subsection (1) of this section, a facility, as defined in section 27-65-102 (7), that is designated by the executive director of the state department to provide treatment pursuant to section 27-65-105, 27-65-106, 27-65-107, or 27-65-109 to an individual with a mental health disorder, as defined in section 27-65-102 (11.5), may use seclusion to restrain an individual with a mental health disorder when the seclusion is necessary to eliminate a continuous and serious disruption of the treatment environment.

(4) (a) The general assembly recognizes that skilled nursing and nursing care facilities that participate in federal medicaid programs are subject to federal statutes and regulations concerning the use of restraint in such facilities that afford protections from restraint in a manner consistent with the purposes and policies set forth in this article.

(b) If the use of restraint or seclusion in skilled nursing and nursing care facilities licensed under state law is in accordance with the federal statutes and regulations governing the medicare program set forth in 42 U.S.C. sec. 1395i-3(c) and 42 CFR part 483, subpart B and the medicaid program set forth in 42 U.S.C. sec. 1396r(c) and 42 CFR part 483, subpart B and with the rules of the department of public health and environment relating to the licensing of these facilities, there is a conclusive presumption that use of restraint or seclusion is in accordance with the provisions of this article.

(5) (a) The general assembly recognizes that article 10.5 of title 27, C.R.S., and article 10 of title 25.5, C.R.S., and the rules promulgated pursuant to the authorities set forth in those articles, address the use of restraint on an individual with a developmental disability.

(b) If any provision of this article concerning the use of restraint or seclusion conflicts with any provision concerning the use of restraint or seclusion stated in article 10.5 of title 27, C.R.S., article 10 of title 25.5, C.R.S., or any rule adopted pursuant thereto, the provision of article 10.5 of title 27, C.R.S., article 10 of title 25.5, C.R.S., or the rule adopted pursuant thereto prevails.

(6) The provisions of this article do not apply to any agency engaged in transporting an individual from one facility or location to another facility or location when it is within the scope of that agency's powers and authority to effect such transportation.



§ 26-20-104. General duties relating to use of restraint on individuals

(1) Notwithstanding the provisions of section 26-20-103, an agency that uses restraint shall ensure that:

(a) At least every fifteen minutes, staff shall monitor any individual held in mechanical restraints to assure that the individual is properly positioned, that the individual's blood circulation is not restricted, that the individual's airway is not obstructed, and that the individual's other physical needs are met;

(b) No physical or mechanical restraint of an individual shall place excess pressure on the chest or back of that individual or inhibit or impede the individual's ability to breathe;

(c) During physical restraint of an individual, an agent or employee of the agency shall check to ensure that the breathing of the individual in such physical restraint is not compromised;

(d) A chemical restraint shall be given only on the order of a physician or an advanced practice nurse with prescriptive authority who has determined, either while present during the course of the emergency justifying the use of the chemical restraint or after telephone consultation with a registered nurse, licensed physician assistant, or other authorized staff person who is present at the time and site of the emergency and who has participated in the evaluation of the individual, that such form of restraint is the least restrictive, most appropriate alternative available. Nothing in this subsection (1) shall modify the requirements of section 26-20-102 (2) or 26-20-103 (3).

(e) An order for a chemical restraint, along with the reasons for its issuance, shall be recorded in writing at the time of its issuance;

(f) An order for a chemical restraint shall be signed at the time of its issuance by such physician if present at the time of the emergency;

(g) An order for a chemical restraint, if authorized by telephone, shall be transcribed and signed at the time of its issuance by an individual with the authority to accept telephone medication orders who is present at the time of the emergency;

(h) Staff trained in the administration of medication shall make notations in the record of the individual as to the effect of the chemical restraint and the individual's response to the chemical restraint.

(2) For individuals in mechanical restraints, agency staff shall provide relief periods, except when the individual is sleeping, of at least ten minutes as often as every two hours, so long as relief from the mechanical restraint is determined to be safe. During such relief periods, the staff shall ensure proper positioning of the individual and provide movement of limbs, as necessary. In addition, during such relief periods, staff shall provide assistance for use of appropriate toiletting methods, as necessary. The individual's dignity and safety shall be maintained during relief periods. Staff shall note in the record of the individual being restrained the relief periods granted.

(3) Relief periods from seclusion shall be provided for reasonable access to toilet facilities.

(4) An individual in physical restraint shall be released from such restraint within fifteen minutes after the initiation of physical restraint, except when precluded for safety reasons.



§ 26-20-104.5. Duties relating to use of seclusion by division of youth services

(1) Notwithstanding the provisions of section 26-20-103 to the contrary, if the division of youth services holds a youth in seclusion in any secure state-operated or state-owned facility:

(a) A staff member shall check the youth's safety at varying intervals, but at least every fifteen minutes;

(b) Within one hour after the beginning of the youth's seclusion period, and every hour thereafter, a staff member shall notify the facility director or his or her designee of the seclusion and receive his or her written approval of the seclusion; and

(c) Within twelve hours after the beginning of the youth's seclusion period, the division of youth services shall notify the youth's parent, guardian, or legal custodian and inform that person that the youth is or was in seclusion and the reason for his or her seclusion.

(2) (a) A youth placed in seclusion because of an ongoing emergency must not be held in seclusion beyond four consecutive hours, unless the requirements of paragraph (b) of this subsection (2) are satisfied.

(b) If an emergency situation occurs that continues beyond four consecutive hours, the division of youth services may not continue the use of seclusion for that youth unless the following criteria are met and documented:

(I) A qualified mental health professional, or, if such professional is not available, the facility director or his or her designee, determines that referral of the youth in seclusion to a mental health facility is not warranted; and

(II) The director of the division of youth services, or his or her designee, approves at or before the conclusion of four hours, and every hour thereafter, the continued use of seclusion.

(c) A youth may not be held in seclusion under any circumstances for more than eight total hours in two consecutive calendar days without a written court order.

(3) Notwithstanding any other provision of this section, the division of youth services may place a youth alone in a room or area from which egress is involuntarily prevented if such confinement is part of a routine practice that is applicable to substantial portions of the population. Such confinement must be imposed only for the completion of administrative tasks and should last no longer than necessary to achieve the task safely and effectively.



§ 26-20-105. Staff training concerning the use of restraint and seclusion - adults and youth

(1) An agency that utilizes restraint or seclusion shall ensure that all staff involved in utilizing restraint or seclusion in its facilities or programs are trained in the appropriate use of restraint and seclusion.

(1.5) The division of youth services shall ensure that all staff involved in utilizing restraint and seclusion are trained in:

(a) The health and behavioral effects of restraint and seclusion on youth, including those with behavioral or mental health disorders or intellectual and developmental disabilities;

(b) Effective de-escalation techniques for youth in crisis, including those with behavioral or mental health disorders or intellectual and developmental disabilities;

(c) The value of positive over negative reinforcement in dealing with youth; and

(d) Methods for implementing positive behavior incentives.

(2) All agencies that utilize restraint or seclusion shall ensure that staff are trained to explain, where possible, the use of restraint or seclusion to the individual who is to be restrained or secluded and to the individual's family if appropriate.



§ 26-20-106. Documentation requirements for restraint and seclusion - adults and youth

(1) Each agency shall ensure that the use of restraint or seclusion is documented in the record of the individual who was restrained or secluded. Each agency that is authorized to promulgate rules or adopt ordinances shall promulgate rules or adopt ordinances applicable to the agencies within their respective jurisdictions specifying the documentation requirements for purposes of this section.

(2) The division of youth services shall maintain the following documentation each time a youth is placed in seclusion as a result of an emergency in any secure state-operated or state-owned facility:

(a) The date of the occurrence;

(b) The race, age, and gender of the individual;

(c) The reason or reasons for seclusion, including a description of the emergency and the specific facts that demonstrate that the youth posed a serious, probable, and imminent threat of bodily harm to himself, herself, or others, and that there was a present ability to effect such bodily harm;

(d) A description of de-escalation measures taken by staff and the response, if any, of the youth in seclusion to those measures;

(e) An explanation of why less restrictive alternatives were unsuccessful;

(f) The total time in seclusion;

(g) Any incidents of self-harm or suicide that occurred while the youth was in seclusion;

(h) With respect to the interactions required by section 26-20-104.5, documentation of the justification for keeping the youth in seclusion and specific facts to demonstrate that the emergency was ongoing;

(i) The facility director or his or her designee's approval of continued seclusion at intervals as required by section 26-20-104.5;

(j) Documentation of notification within twelve hours to the parent, guardian, or legal custodian of the youth in seclusion as required by section 26-20-104.5; and

(k) The written approval by the director of the division of youth services for any seclusion that results from an emergency that extends beyond four consecutive hours, as required by section 26-20-104.5. This written approval must include documentation of specific facts to demonstrate that the emergency was ongoing and specific reasons why a referral to a mental health facility was not warranted.

(3) The division of youth services shall maintain the following documentation each time one or more youths are placed in confinement for administrative reasons pursuant to section 26-20-104.5 (3) in a secure state-operated or state-owned facility:

(a) The number of youth confined;

(b) The length of time the youth or youths were confined; and

(c) The reason or reasons for the confinement.

(4) On or before January 1, 2017, and on or before July 1, 2017, and every January 1 and July 1 thereafter, the division of youth services shall report on its use of restraint or seclusion in any secure state-operated or state-owned facility to the youth restraint and seclusion working group established in section 26-20-110. The January report must include information from March 1 through August 31, and the July report must include information from September 1 through the last day of February. The reports must include the following:

(a) An incident report on any use of seclusion on a youth due to an emergency for more than four consecutive hours, or for more than eight total hours in two consecutive calendar days. Each incident report must include length of seclusion, specific facts that demonstrate that the emergency was ongoing, any incidents of self-harm while in seclusion, the reasons why attempts to process the youth out of seclusion were unsuccessful, and any corrective measures taken to prevent lengthy or repeat periods of seclusion in the future. To protect the privacy of the youth, the division of youth services shall redact all private medical or mental health information and personal identifying information, including, if necessary, the facility at which the seclusion occurred.

(b) A report that lists the following aggregate information, both as combined totals and totals by facility for all secure state-operated or state-owned facilities:

(I) The total number of youths held in seclusion or restraint due to an emergency;

(II) The total number of incidents of seclusion or restraint due to an emergency;

(III) The average time in seclusion or restraint per incident;

(IV) An aggregate summary of race, age, and gender of youths held in seclusion or restraint; and

(V) The type of restraint or restraints used in each incident; and

(c) An incident report for any youth whom the division isolates from his or her peers for more than eight hours in two consecutive calendar days. Each incident report must include the age, race, and gender of the youth; the name of the facility; the length of time that the youth was isolated from his or her peers; and the justification for the isolation on an hour-by-hour basis. To protect the privacy of the youth, the division shall redact all private medical or mental health information and personal identifying information, including, if necessary, the facility at which the seclusion occurred. If the division has prepared an incident report of an incident involving seclusion pursuant to subsection (4)(a) of this section, the division is not required to include a report of the same incident pursuant to this subsection (4)(c).

(5) Reports prepared pursuant to this section must maintain the confidentiality of all youth. The reports made pursuant to this section are available to the public upon request.

(6) Prior to January 1, 2018, the division of youth services shall meet the requirements of this section to the extent that it is able using its current reporting mechanisms. The division of youth services shall fully comply with all requirements of this section on or before January 1, 2018.



§ 26-20-107. Review of the use of restraint and seclusion

An agency that utilizes restraint or seclusion shall ensure that a review process is established for the appropriate use of restraint or seclusion.



§ 26-20-108. Rules

An agency that is authorized to promulgate rules or adopt ordinances shall promulgate rules or adopt ordinances applicable to the agencies within their respective jurisdictions that establish procedures for the use of restraint and seclusion consistent with the provisions of this article. Any agency that has rules or ordinances in existence on April 22, 1999, is not required to promulgate additional rules or adopt additional ordinances unless that agency's existing rules or ordinances do not meet the minimum requirements of this article.



§ 26-20-109. Limitations

(1) Nothing in this article shall be deemed to form an independent basis of statutory authority for the use of restraint.

(2) Nothing in this article shall be deemed to authorize an agency to implement policies, procedures, or standards or promulgate rules or adopt ordinances that would limit, decrease, or adversely impact any policies, procedures, standards, rules, or ordinances in effect on April 22, 1999, that provided greater protection concerning the use of restraint than is set forth in this article.



§ 26-20-110. Youth restraint and seclusion working group - membership - purpose - repeal

(1) There is established within the division of youth services a youth restraint and seclusion working group, referred to in this section as the "working group". The working group consists of:

(a) The director of the office of children, youth, and families in the division of child welfare within the state department, or his or her designee. The director shall convene the working group and serve as chair.

(b) The director of the division of youth services, or his or her designee;

(c) The director of behavioral health within the division of youth services, or his or her designee;

(d) The director of the office of behavioral health within the state department, or his or her designee;

(e) An employee of the division of youth services who is a representative of an organization in Colorado that exists for the purpose of dealing with the state as an employer concerning issues of mutual concern between employees and the state, as appointed by the governor;

(f) Two representatives from nonprofit advocacy groups that work to restrict restraint or seclusion for youth or that represent children within the custody of the division of youth services, one who is appointed by the speaker of the house of representatives and one who is appointed by the president of the senate;

(g) Two experts independent from the division of youth services with expertise in adolescent development, adolescent brain development, trauma-responsive care of juveniles, positive behavior incentives in a juvenile correctional setting, evidence-based de-escalation techniques, or the negative effects of seclusion on the adolescent brain. The minority leader of the house of representatives shall appoint one expert and the minority leader of the senate shall appoint the other expert; and

(h) A person who does not work for the department or for the division of youth services and who has worked as a staff member or as a senior executive in youth corrections and who has experience working to establish a rehabilitative and therapeutic culture in one or more juvenile justice facilities, to be appointed by the governor or his or her designee.

(2) The working group shall advise the division of youth services concerning policies, procedures, and best practices related to restraint and seclusion and alternatives to restraint and seclusion.

(3) The working group shall monitor the division of youth services' use of confinement for administrative purposes. The division of youth services shall share with the working group, on an ongoing basis, available data regarding time spent in confinement by youths for administrative reasons, as described in section 26-20-104.5 (3), in any secure state-operated and state-owned facility. If necessary, the working group may make recommendations to the division of youth services and to the public health care and human services committee of the house of representatives and the health and human services committee of the senate, or any successor committees, about the use of confinement for administrative purposes.

(4) The working group may request, on a semiannual basis, information and data from the state department on the status of the division of youth services' work related to the restraint and seclusion of youths in their care and custody.

(5) The chair of the working group shall convene the working group's first meeting no later than August 1, 2016. The working group must meet at least semi-annually thereafter. The chair shall schedule and convene subsequent meetings.

(6) The chair shall provide the working group with semiannual updates on the division of youth services' policies related to restraint and seclusion and alternatives to restraint and seclusion.

(7) (a) This section is repealed, effective September 1, 2024.

(b) Prior to the repeal, the working group shall be reviewed as provided in section 2-3-1203, C.R.S.



§ 26-20-111. Use of restraints in public schools - certain restraints prohibited

(1) Except as provided otherwise in this section, and notwithstanding any other provision of this article 20, the use of a chemical, mechanical, or prone restraint upon a student of a school of a school district, charter school of a school district, or institute charter school is prohibited when the student is on the property of any agency or is participating in an off-campus, school-sponsored activity or event.

(2) The prohibition described in subsection (1) of this section does not apply to the use of mechanical or prone restraints on a student of a school of a school district, charter school of a school district, or institute charter school who is openly displaying a deadly weapon, as defined in section 18-1-901 (3)(e).

(3) The prohibition described in subsection (1) of this section does not apply to the use of mechanical or prone restraints by an armed security officer or a certified peace officer working in a school of a school district, charter school of a school district, or institute charter school when the officer:

(a) Has received documented training in defensive tactics utilizing handcuffing procedures;

(b) Has received documented training in restraint tactics utilizing prone holds; and

(c) Has made a referral to a law enforcement agency.

(4) The prohibition described in subsection (1) of this section does not apply to schools operated in state-owned facilities within the division of youth services.






Article 21 - Colorado Commission for the Deaf and Hard of Hearing

§ 26-21-101. Short title

This article shall be known and may be cited as the "Colorado Commission for the Deaf and Hard of Hearing Act".



§ 26-21-102. Legislative declaration

The general assembly hereby finds, determines, and declares that a commission for the deaf and hard of hearing would facilitate the provision of general governmental services to the deaf and hard of hearing community while making government more efficient. Under the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101, Colorado has a duty to provide to the deaf and hard of hearing equivalent access to governmental services. This duty requires state departments and agencies to provide auxiliary services, telecommunications equipment, and other resources in order to enable access for the deaf and hard of hearing community. Centralizing and unifying such resources under a commission has the potential to create cost savings for both the state and the deaf and hard of hearing community. In addition, such consolidation of resources will facilitate quality control, and thus increase the quality of governmental services while increasing access by the deaf and hard of hearing community to those services.



§ 26-21-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Administrator" means the person who is responsible for the overall management and development of the commission office and of programs included in the commission's statutory duties.

(2) "Auxiliary services" means qualified interpreters, communication access realtime translation providers, assistive listening devices or systems, and other effective methods of making spoken or written information available to deaf or hard of hearing individuals.

(3) "Commission" means the Colorado commission for the deaf and hard of hearing.

(3.3) "Deaf-blind" or "deaf-blind community" includes persons whose varying degrees of hearing and visual acuity limit total aural and visual comprehension.

(3.6) "Deaf or hard of hearing" or "deaf and hard of hearing community" includes:

(a) Persons whose varying degrees of hearing acuity limit total aural comprehension; and

(b) Persons whose varying degrees of hearing acuity and visual acuity limit total aural and visual comprehension.

(4) "Fund" means the Colorado commission for the deaf and hard of hearing cash fund created in section 26-21-107.

(5) "Grant program" means the Colorado commission for the deaf and hard of hearing grant program created in section 26-21-107.5.

(6) "Late deafened" means a person whose hearing loss began in late childhood, adolescence, or adulthood, after the person acquired oral language skills.

(7) "State court system" means the system of courts, or any part thereof, established pursuant to articles 1 to 9 of title 13, C.R.S., and article VI of the state constitution. "State court system" shall not include the municipal courts or any part thereof.

(8) "Telecommunications" means the science and technology of transmitting voice, audio, facsimile, image, video, computer data, and multimedia information over significant distances by the use of electromagnetic energy in the form of electricity, radio, or fiber optics.



§ 26-21-104. Commission created - appointments

(1) Effective July 1, 2000, there is hereby created the Colorado commission for the deaf and hard of hearing in the department of human services. The Colorado commission for the deaf and hard of hearing shall exercise its powers, duties, and functions under the department of human services as if it were transferred to said department by a type 2 transfer under the provisions of the "Administrative Organization Act of 1968".

(2) The commission consists of seven members as follows:

(a) One member who is deaf;

(b) One member who is hard of hearing;

(c) One member who is a professional working with individuals in the deaf and hard of hearing community;

(d) One member who is a parent of a deaf or hard of hearing person;

(e) One member who is late deafened;

(f) One member who is an auxiliary service provider for the deaf or hard of hearing and who is qualified to use at least one of the titles listed in section 6-1-707 (1)(e), C.R.S.; and

(g) One member who is deaf-blind.

(3) (a) The governor shall appoint the commission members referenced in subsection (2) of this section. Beginning July 1, 2000, four of these commission members shall serve initial terms of four years, and three shall serve initial terms of six years. After the initial appointments of the commission members referenced in subsection (2) of this section, all subsequent appointees shall serve terms of four years; except that a member shall not serve more than two consecutive four-year terms.

(b) The governor shall appoint a qualified person to fill any vacancy on the commission for the remainder of any unexpired term.

(4) At least ninety days prior to the expiration of a member's term of office, the commission shall create a list of nominees. The nominees' names shall be submitted to the governor at least forty-five days prior to the expiration of the preceding term for which the nominees are being considered. If the governor approves the nominees, the governor shall appoint one of the nominees for each open position within ninety days after the date of each vacancy; otherwise, the governor shall appoint qualified persons in consultation with the commission.



§ 26-21-105. Procedures of the commission

(1) The executive director of the department of human services or his or her designee shall appoint the administrator of the Colorado commission for the deaf and hard of hearing. The members of the commission may interview candidates for administrator and provide comment and input to the executive director on the hiring of a candidate.

(2) (a) The commission shall convene for its first meeting no later than September 1, 2000. At the first meeting, a chair shall be elected by the commission.

(b) The commission may adopt such policies as are necessary to facilitate orderly conduct of its business.

(c) The commission shall meet at least quarterly. Meetings shall also be held on call of the chair or at the request of at least three members of the commission.

(d) The commission shall adopt no official position, recommendation, or action except by the concurrence of a majority of the members.

(e) The commission shall encourage development and coordination of public and private agencies that provide assistance to deaf and hard of hearing citizens.

(3) and (4) (Deleted by amendment, L. 2009, (SB 09-144), ch. 219, p. 987, § 4, effective August 5, 2009.)



§ 26-21-106. Powers, functions, and duties of the commission - equipment distribution program

(1) The powers, functions, and duties of the commission include:

(a) Serving as a liaison between the deaf and hard of hearing community and the general assembly, governor, and Colorado departments and agencies;

(b) Serving as an informational resource to the state, the deaf and hard of hearing community, private agencies, and other entities;

(c) Serving as a referral agency for the deaf and hard of hearing community to the state agencies and institutions providing services to the community, local government agencies, private agencies, and other entities;

(d) Assessing how technology has affected the needs of the deaf and hard of hearing community. The commission shall assess the type and amount of equipment needed by low-income deaf and hard of hearing persons.

(e) Assessing the needs of the deaf and hard of hearing community and reporting annually to the governor and the general assembly, on or before September 1 of each year, any recommendations for legislation or administrative changes that may facilitate or streamline the provision of general government services to the deaf and hard of hearing community. Notwithstanding section 24-1-136 (11), C.R.S., the commission's duty to report annually pursuant to this paragraph (e) does not expire. In preparing its annual report and recommendations, the commission shall consider the following:

(I) Whether any existing statutory or administrative provisions impede the ability of the commission to act as a statewide coordinating agency that advocates for deaf and hard of hearing citizens of Colorado;

(II) Any methods, programs, or policies that may improve communication accessibility and quality of existing services, promote or deliver necessary new services, and assist state agencies in the delivery of services to the deaf and hard of hearing;

(III) Any methods, programs, or policies that may make providing access to governmental services more efficient; and

(IV) Any methods, programs, or policies that may improve implementation of state policies affecting the deaf and hard of hearing community and their relationship with the general public, industry, health care, and educational institutions.

(2) The commission shall consider the findings of any study authorized under this section and may approve, disapprove, or amend the findings. Upon approval of the findings, the commission shall submit a report with recommendations including proposed legislation, if necessary, to the governor and to the general assembly. This report is exempt from section 24-1-136 (11), C.R.S., and may be combined with, or included as a part of, the annual report prepared under paragraph (e) of subsection (1) of this section.

(3) The commission shall establish a telecommunications equipment distribution program that is consistent with the findings of subsection (1) of this section to obtain and distribute interactive telecommunications equipment needed by deaf and hard of hearing persons.

(4) The commission, in collaboration with the judicial department, shall arrange for auxiliary services for the state court system, and establish, monitor, coordinate, and publish a list of available resources regarding communication accessibility for persons who are deaf or hard of hearing.

(5) Arranging auxiliary services for the state court system includes, but is not limited to:

(a) Coordinating statewide and day-to-day scheduling of auxiliary services for the proceedings as defined by statute;

(b) Creating and managing a process by which requests from the state court system for auxiliary services may be filled;

(c) Identifying, coordinating, and placing the appropriate auxiliary services with all concerned parties;

(d) Coordinating the purchase, shipment, and receipt of assistive listening devices and systems pursuant to applicable state rules;

(e) Creating and managing efficient and consistent processes through which auxiliary service providers may submit required documentation and receive payment for services; and

(f) Communicating among auxiliary service users and providers and the state court system to resolve any issues that may arise.

(6) The commission shall establish and maintain an active outreach consultant for technical assistance to improve and ensure equivalent access to auxiliary services by critical state and local government agencies, private agencies, and other entities and to increase awareness of the programs for and rights of individuals who are deaf and hard of hearing from money appropriated by the general assembly from the Colorado telephone users with disabilities fund established pursuant to section 40-17-104, C.R.S.

(7) The outreach consultant for technical assistance shall perform the following duties:

(a) Respond to and assist individuals who have encountered barriers in obtaining accommodation and access in their efforts to receive necessary auxiliary services;

(b) Assist individuals in understanding and accessing auxiliary services that may be available to them;

(c) Consult with state agencies and private entities so that they are equipped to provide accommodations to deaf and hard of hearing individuals;

(d) Increase public awareness of the needs and issues facing deaf and hard of hearing individuals; and

(e) Develop and maintain a comprehensive resource directory of auxiliary services and programs that may be of use to deaf and hard of hearing citizens and to agencies that serve them.



§ 26-21-107. Colorado commission for the deaf and hard of hearing cash fund - creation - gifts, grants, and donations - reimbursement

(1) There is hereby created in the state treasury the Colorado commission for the deaf and hard of hearing cash fund, and all moneys credited to the fund shall be used exclusively for the administration and discharge of this article. All moneys credited to the fund and any interest earned on the fund shall remain in the fund and shall not revert to the general fund or any other fund at the end of any fiscal year.

(2) The commission, subject to spending authority granted by the general assembly, is authorized to receive and expend gifts, grants, and donations from individuals, private organizations, foundations, or any governmental unit; except that no gift, grant, or donation may be accepted by the commission if it is subject to conditions that are inconsistent with this article or any other law of this state.

(3) Commission members shall be reimbursed for actual and necessary expenses incurred in the discharge of their official duties, including an allowance for mileage as provided in section 24-9-104 (2), C.R.S. The commission may establish a standardized per diem designed to cover the actual expenses of the members pursuant to this subsection (3).



§ 26-21-107.5. Colorado commission for the deaf and hard of hearing grant program - creation - standards - applications - definitions

(1) The Colorado commission for the deaf and hard of hearing grant program is hereby established to provide funding for entities to address the needs of Colorado's deaf and hard of hearing community.

(2) (a) The Colorado commission for the deaf and hard of hearing grant program subcommittee appointed pursuant to section 26-21-107.7 shall administer the grant program as provided in section 26-21-107.7.

(b) The commission shall pay the grants awarded through the grant program from moneys appropriated by the general assembly.

(c) Beginning in the 2009-10 fiscal year, and for each fiscal year thereafter subject to available moneys, the general assembly shall appropriate to the commission no more than fifty thousand dollars annually to administer the grant program.

(3) The state department shall adopt rules addressing timelines and guidelines for the grant program and establishing criteria for approving or disapproving grant applications.

(4) An entity seeking to provide services to deaf or hard of hearing persons or to enhance existing deaf or hard of hearing programs may apply for a grant through the grant program.

(5) For purposes of this section, "entity" means a local government, state agency, state-operated program, or private nonprofit or not-for-profit community-based organization.

(6) Grants shall be awarded as provided in section 26-21-107.7 (3) and in compliance with applicable state rules.

(7) Grantees shall comply with reporting requirements established by the commission.



§ 26-21-107.7. Colorado commission for the deaf and hard of hearing grant program subcommittee - members - duties - fund - creation

(1) (a) There is hereby created the Colorado commission for the deaf and hard of hearing grant program subcommittee, referred to in this section as the "subcommittee", consisting of five members, for the purpose of recommending to the commission approval or disapproval of applications for the grant program. The commission shall appoint four members to the subcommittee as follows:

(I) One person who has knowledge and awareness of the issues faced by deaf persons;

(II) One person who has knowledge and awareness of the issues faced by hard of hearing persons; and

(III) Two representatives from the deaf and hard of hearing community.

(b) In addition to the appointed subcommittee members, the administrator of the commission shall serve as an ex-officio member of the subcommittee.

(c) In appointing members to the subcommittee, the commission shall choose persons who have knowledge and awareness of innovative strategies that address challenges faced by the deaf and hard of hearing community.

(d) The appointed members of the subcommittee shall serve three-year terms; except that, of the members first appointed, one of the members shall serve a two-year term and two of the members shall serve one-year terms. The commission shall choose those members who shall serve the initial shortened terms. If a vacancy arises in one of the appointed positions, the commission shall fill the vacancy and appoint a replacement to fill the vacancy for the remainder of the term.

(e) Members of the subcommittee shall serve without compensation but shall be reimbursed out of available appropriations for all actual and necessary expenses incurred in the performance of their duties.

(f) The subcommittee may meet via telecommunications when necessary.

(2) The subcommittee shall review all applications received pursuant to section 26-21-107.5. Based on criteria established by the commission, the subcommittee shall recommend to the commission those applications to approve, with recommended grant amounts, and those to disapprove.

(3) The commission shall review and may follow the recommendations of the subcommittee for approval or disapproval of applications for the grant program and for grant amounts. If the commission disagrees with the recommendations of the subcommittee, the executive director of the department shall have final decision-making authority to approve or disapprove the applications and to set the grant amounts.



§ 26-21-108. Repeal of article - sunset review

(1) This article is repealed, effective September 1, 2024.

(2) Prior to the repeal, the commission shall be reviewed as provided for in section 24-34-104, C.R.S.






Article 22 - Integrated System of Care Family Advocacy Demonstration Programs for Mental Health Juvenile Justice Populations



Article 23 - Training Veterans to Train Their Own Service Dogs Pilot Program

§ 26-23-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of human services.

(2) "Eligible veteran" means a person in need of mental health services who:

(a) Served in the active military, naval, air service, Coast Guard, or National Guard or the reserve forces of the United States and who was discharged or released under conditions other than dishonorable, in accordance with U.S.C. title 38, as amended; and

(b) Received a referral from a qualified mental health professional for purposes of participating in the program.

(3) "Executive director" means the executive director of the department.

(4) "Follow-along support services" means training and support services provided to an eligible veteran who is participating in the program after canine fostering and training is complete.

(5) "Fund" means the training veterans to train their own service dogs pilot program fund created in section 26-23-104.

(6) "Program" means the training veterans to train their own service dogs pilot program.



§ 26-23-102. Training veterans to train their own service dogs pilot program - created - purpose - selection process - services to veterans

(1) There is created in the department the training veterans to train their own service dogs pilot program. The purpose of the program is to identify and train a group of up to ten eligible veterans to pair with dogs, as identified by qualified canine trainers in conjunction with the veterans, to foster, train, and ultimately utilize the dogs as their own service or companion animals. The program will further offer those veterans who graduate from the program with a trained dog the opportunity and necessary follow-along services to expand the program, if willing, by identifying, fostering, and training a subsequent dog for another eligible veteran who is unable to complete one or more parts of the process due to physical limitations.

(2) The department must establish and post the eligibility criteria for selection to the program for veterans and canines, as well as requirements for a nonprofit selected to implement the program pursuant to section 26-23-103.



§ 26-23-103. Request for proposals for program implementation and operation - criteria for nonprofit - reporting

(1) (a) The executive director shall establish and use a competitive request for proposals process to select two in-state nonprofit agencies that represent different counties with which to contract for the implementation and operation of the program. The executive director shall finalize the request for proposals process no later than August 1, 2016. Proposals must be received no later than October 1, 2016, and the executive director shall make a final decision on or before November 1, 2016.

(b) To be eligible to implement and operate the program, each nonprofit agency must:

(I) Be based in Colorado;

(II) Serve the needs of the veteran population within the nonprofit agency's geographical location;

(III) Identify an organization in Colorado that is qualified to train canines with which the nonprofit agency will partner if selected for the program;

(IV) Generate its own revenue and reinvest the proceeds of that revenue in the growth and development of its programs, including veteran support services; and

(V) Offer a variety of veteran support programs in connection with licensed or certified mental health professionals, as well as other services that help veterans transition to their community after military service.

(2) In awarding for the contract, the executive director shall require each selected nonprofit agency to:

(a) Report measurable outcomes of the program to the department, along with an evaluation of those outcomes;

(b) Select up to ten eligible veterans to participate in the program, based on the established and posted criteria;

(c) Select appropriate canine companions for the program based on the established criteria;

(d) Assist in placing a selected and trained canine with an eligible veteran based on that veteran's specific, individual needs;

(e) Assist veterans with learning and applying the proper techniques required for successful training;

(f) Provide mentoring and guidance to an eligible veteran who is fostering a canine that is being trained; and

(g) Provide any other follow-along support services deemed appropriate and necessary by the department to make individual veteran-canine partnerships and the program successful.

(3) The department shall report the outcomes and evaluations related to the program to the state, veterans, and military affairs committees of the senate and house of representatives, and the health and human services committee of the senate and the public health care and human services committee of the house of representatives, or any successor committees, after one full year of data has been collected and every year thereafter.



§ 26-23-104. Training veterans to train their own service dogs pilot program fund - creation

(1) The training veterans to train their own service dogs pilot program fund is created in the state treasury. The principal of the fund consists of moneys appropriated or transferred to the fund by the general assembly and any money received pursuant to subsection (2) of this section. The purpose of the fund is to provide funding for the program implemented and operated by a nonprofit agency selected by the department.

(2) The department is authorized to seek, accept, and expend gifts, grants, or donations, including in-kind donations, from private or public sources for the purposes of the program; except that the department may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this article or any other law of the state. The department shall transmit all private and public moneys received through gifts, grants, or donations to the state treasurer, who shall credit the same to the fund.

(3) (a) The moneys in the fund are continuously appropriated to the department for the purpose of funding implementation and operation of the program by the nonprofit agency selected by the department pursuant to section 26-23-103 and for any administrative costs incurred by the department pursuant to this article. The department's administrative expenses for the program in a fiscal year must not exceed three percent of the moneys transferred or appropriated in that fiscal year.

(b) All interest and income derived from the deposit and investment of the fund and all unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year remain in the fund and shall not be transferred or revert to the general fund.



§ 26-23-105. Repeal

This article is repealed, effective September 1, 2026.









Title 27 - Behavioral Health

Department of Human Services

Article 1 - Department of Human Services



Article 2 - General Administrative Provisions






Mental Health

Article 9 - Commitment and General Provisions



Article 10 - Care and Treatment of Persons With Mental Illness



Article 10.3 - Child Mental Health Treatment Act



Article 10.5 - Care and Treatment of Persons With Developmental Disabilities

Part 1 - Rights of Persons With Developmental Disabilities

§ 27-10.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authorized representative" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(2) "Case management services" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(2.3) "Case manager" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(2.5) (Deleted by amendment, L. 2008, p. 1442, 1, effective August 5, 2008.)

(3) "Community-centered board" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(4) (Deleted by amendment, L. 2013.)

(5) "Consent" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(6) "Contribution" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(7) "Court" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(8) "Department" means the department of human services.

(9) "Designated service area" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(10) "Developmental disabilities professional" has the same meaning as "intellectual and developmental disabilities professional" as set forth in subsection (21.5) of this section.

(11) (a) "Developmental disability" has the same meaning as "intellectual and developmental disability" as set forth in section 25.5-10-202, C.R.S.

(b) "Person with a developmental disability" has the same meaning as "person with an intellectual and developmental disability" as set forth in section 25.5-10-202, C.R.S.

(c) "Child with a developmental delay" means:

(I) A person less than five years of age with delayed development as defined by the department; or

(II) A person less than five years of age who is at risk of having a developmental disability as defined by the department.

(12) "Early intervention services and supports" means services described in and provided pursuant to part 7 of this article, including education, training, and assistance in child development, parent education, therapies, and other activities for infants and toddlers and their families that are designed to meet the developmental needs of infants and toddlers including, but not limited to, cognition, speech, communication, physical, motor, vision, hearing, social-emotional, and self-help skills.

(13) "Eligible for supports and services" refers to any person with an intellectual and developmental disability or delay as determined eligible by the community-centered boards, pursuant to section 27-10.5-106.

(13.5) (Deleted by amendment, L. 2008, p. 1442, 1, effective August 5, 2008.)

(13.7) "Enrolled" means that a person with an intellectual and developmental disability who is eligible for supports and services has been authorized, as defined by rules promulgated by the department, to participate in a program funded pursuant to this article.

(14) "Executive director" means the executive director of the department of human services.

(15) "Family" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(15.5) (Deleted by amendment, L. 2013.)

(16) "Gastrostomy tube" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(17) "Human rights committee" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(17.5) "IDEA" means the federal "Individuals with Disabilities Education Improvement Act of 2004", 20 U.S.C. sec. 1400 et seq., as amended, and its implementing regulations, 34 CFR part 303.

(18) "Inclusion" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(19) (Deleted by amendment, L. 2012.)

(19.5) "Individualized family service plan" or "IFSP" means a written plan developed pursuant to 20 U.S.C. sec. 1436 and 34 CFR 303.340 that authorizes the provision of early intervention services to an eligible child and the child's family. An IFSP shall serve as the individualized plan, pursuant to paragraph (c) of subsection (20) of this section, for a child from birth through two years of age.

(20) (a) "Individualized plan" means a written plan designed by an interdisciplinary team for the purpose of identifying:

(I) The needs and preferences of the person or family receiving services;

(II) The specific services and supports appropriate to meet those needs and preferences;

(III) The projected date for initiation of services and supports; and

(IV) The anticipated outcomes to be achieved by receiving the services and supports.

(b) Every individualized plan will include a statement of agreement with the plan, signed by the person receiving services or other such person legally authorized to sign on behalf of the person and a representative of the community-centered board.

(c) Any other service or support plan, designated by the department, that meets all of the requirements of an individualized plan will be considered to be an individualized plan pursuant to this article.

(d) (Deleted by amendment, L. 2013.)

(21) "Infants and toddlers" means a child with a developmental delay from birth through two years of age.

(21.5) "Intellectual and developmental disabilities professional" means a person who has professional training and experience in the intellectual and developmental disabilities field, as defined by the department.

(22) "Interdependence" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(23) "Interdisciplinary team" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(24) "Least restrictive environment" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(25) "Person receiving services" means a person with an intellectual and developmental disability who is enrolled in a program funded pursuant to this article.

(25.5) "Program" means a specific group of services or supports as defined by rules promulgated by the department and for which funding is available pursuant to this article to a person with an intellectual and developmental disability who is eligible for supports and services.

(26) Repealed.

(27) "Regional center" means a facility or program operated directly by the department that provides services and supports to persons with intellectual and developmental disabilities.

(28) "Service agency" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(29) "Service and support coordination" means planning, locating, facilitating access to, coordinating, and reviewing all aspects of needed and preferred services, supports, and resources that are provided in cooperation with the person receiving services, the person's family, as appropriate, the family of a child with a developmental delay, and the involved public or private agencies. Planning includes the development or review of an existing individualized plan. "Service and support coordination" also includes the reassessment of the needs and preferences of the person receiving services or the needs and preferences of the family of the person, with maximum participation of the person receiving services and the person's parents, guardian, or authorized representative, as appropriate.

(30) "Services and supports" means one or more of the following: Education, training, therapies, identification of natural supports, and other activities provided to:

(a) Enable persons with intellectual and developmental disabilities to make responsible choices, exert greater control over their lives, experience presence and inclusion in their communities, develop their competencies and talents, maintain relationships, foster a sense of belonging, and experience personal security and self-respect;

(b) Enhance child development and healthy parent-child and family interaction for eligible infants and toddlers and their families pursuant to part 7 of this article; and

(c) Enable families, who choose or desire to maintain a family member with an intellectual and developmental disability at home, to obtain support and to enjoy a typical lifestyle.

(31) "Sterilization" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(32) (Deleted by amendment, L. 2013.)



§ 27-10.5-103. Duties of the executive director - rules - definition

(1) In order to implement the provisions of this article, the executive director shall carry out the following duties, subject to available appropriations:

(a) Promote effective coordination with agencies serving persons with intellectual and developmental disabilities in order to improve continuity of services and supports for persons facing life transitions from toddler to preschool, school to adult life, and work to retirement;

(b) Conduct appropriate part C child find activities as described in section 27-10.5-704. Part C child find activities conducted by the department shall include, but need not be limited to, case management, referral, transitions, and public education outreach and awareness of early intervention services.

(c) Operate regional centers pursuant to part 3 of this article; and

(d) Facilitate employment first policies and practices by:

(I) Providing department input and assistance to the employment first advisory partnership established in part 3 of article 84 of title 8, C.R.S., in carrying out its duties; and

(II) Presenting the reports and recommendations of the employment first advisory partnership to the department's legislative committee of reference pursuant to section 8-84-303 (7), C.R.S.

(2) In accordance with section 24-4-103, C.R.S., and in coordination with the requirements of article 10 of title 25.5, C.R.S., the department shall adopt such rules as are necessary to carry out the provisions and purposes of this article, including but not limited to the following:

(a) Standards for services and supports, including preparation of individualized plans;

(b) Purchase of services and supports and financial administration;

(c) Procedures for resolving disputes over eligibility determination and the modification, denial, or termination of services;

(d) Procedures for admission to programs contained in this article;

(e) Systems of quality assurance and data collection;

(f) The rights of a person receiving services;

(g) Confidentiality of records of a person receiving services;

(h) Designation of authorized representatives and delineation of their rights and duties pursuant to this article;

(i) (I) The establishment of guidelines and procedures for authorization of persons for administration of nutrition and fluids through gastrostomy tubes.

(II) The department shall require that a service agency providing residential or day program services or supports have a staff member qualified pursuant to subparagraph (III) of this paragraph (i) on duty at any time the facility administers said nutrition and fluids through gastrostomy tubes, and that the facility maintain a written record of each nutrient or fluid administered to each person receiving services, including the time and the amount of the nutrient or fluid.

(III) A person who is not otherwise authorized by law to administer nutrition and fluids through gastrostomy tubes is allowed to perform the duties only under the supervision of a licensed nurse or physician. A person who administers nutrition and fluids in compliance with the provisions of this paragraph (i) is exempt from the licensing requirements of the "Colorado Medical Practice Act", article 36 of title 12, C.R.S., and the "Nurse Practice Act", article 38 of title 12, C.R.S. Nothing in this paragraph (i) shall be deemed to authorize the administration of medications through gastrostomy tubes. A person administering medications through gastrostomy tubes is subject to the requirements of part 3 of article 1.5 of title 25, C.R.S.

(IV) For purposes of this paragraph (i), "administration" means assisting a person in the ingestion of nutrition or fluids according to the direction and supervision of a licensed nurse or physician.

(j) Child find activities, as described in section 27-10.5-704.



§ 27-10.5-104. Authorized services and supports - conditions of funding - purchase of services and supports - boards of county commissioners - appropriation

(1) Subject to annual appropriations by the general assembly, the department shall provide or purchase, pursuant to subsection (4) of this section, authorized services and supports from community-centered boards or service agencies for persons who have been determined to be eligible for such services and supports pursuant to section 27-10.5-106, and as specified in the eligible person's individualized plan. Those services and supports may include, but need not be limited to, the following:

(a) Early intervention services and supports that offer infants and toddlers and their families services and supports to enhance child development in the areas of cognition, speech, communication, physical, motor, vision, hearing, social-emotional development, and self-help skills; parent-child or family interaction; and early identification, screening, and assessment services that are provided pursuant to part 7 of this article;

(b) Case management services;

(c) Day services and supports that offer opportunities for persons with intellectual and developmental disabilities to experience and actively participate in valued adult roles in the community. These services and supports will enable persons receiving services to access and participate in community activities, such as work, recreation, higher education, and senior citizen activities. Day services and supports, including early intervention services, may also include the administration of nutrition or fluids through gastrostomy tubes, if administered by a person authorized pursuant to section 27-10.5-103 (2)(i) and supervised by a licensed nurse or physician.

(d) Residential services and supports, including an array of training, learning, experiential, and support activities provided in living alternatives designed to meet the individual needs of persons receiving services and may include the administration of nutrition or fluids through gastrostomy tubes, if administered by a person authorized pursuant to section 27-10.5-103 (2)(i) and supervised by a licensed nurse or physician; and

(e) Ancillary services, including activities that are secondary but integral to the provision of the services and supports specified in this subsection (1).

(2) Service agencies receiving funds pursuant to subsection (1) of this section shall comply with all of the provisions of this article and the rules promulgated thereunder.

(3) Service and support coordination shall be purchased pursuant to part 7 of this article.

(4) (a) The department may purchase services and supports, including service and support coordination, directly from service agencies if:

(I) Required by the federal requirements for the state to qualify for federal funds under Title XIX of the federal "Social Security Act", as amended, including programs authorized pursuant to part 4 of article 6 of title 25.5, C.R.S.; or

(II) The executive director has determined that a service or support provided or purchased by a designated community-centered board does not meet established standards and the continuation of purchase of the service or support through the community-centered board is not in the best interests of the persons receiving services.

(b) The department shall only purchase services and supports directly from those community-centered boards or service agencies that meet established standards.

(c) Nothing in this section shall be construed to prohibit the provision of services and supports, including case management services, directly by the department through regional centers, for persons receiving services in regional centers.

(d) Nothing in this section shall be construed to require the provision of services and supports, including case management services, directly by the department.

(5) (a) Each year the general assembly shall appropriate moneys to the department to provide or purchase services and supports for persons with intellectual and developmental disabilities pursuant to this section. Unless specifically provided otherwise, services and supports shall be purchased on the basis of state funding less any federal or cash funds received for general operating expenses from any other state or federal source, less funds available to a person receiving residential services or supports after such person receives an allowance for personal needs or for meeting other obligations imposed by federal or state law. The yearly appropriation, when combined with all other sources of funds, shall in no case exceed one hundred percent of the approved program costs as determined by the general assembly. Funds received for capital construction shall not be considered in the calculation for the distribution of funds under the provisions of this section.

(b) The department is authorized to use up to three percent of the appropriation allocated for early intervention services and supports for training and technical assistance to ensure that the latest developments for early intervention services and supports are rapidly integrated into service provision throughout the state.



§ 27-10.5-104.5. Service agencies - money - rules

(1) A service agency, including a community centered board when acting as a service agency, shall comply with the requirements set forth in this article and the rules promulgated thereunder.

(2) (Deleted by amendment, L. 92, p. 1363, § 5, effective July 1, 1992.)

(3) The department shall promulgate rules to implement the purchase of services and supports from a community-centered board or a service agency. The rules shall include, but need not be limited to:

(a) Terms and conditions necessary to promote the effective delivery of services and supports;

(b) Procedures for obtaining an annual audit of designated community-centered boards and service agencies not affiliated with a designated community-centered board to provide financial information deemed necessary by the department to establish costs of services and supports and to ensure proper management of moneys received pursuant to section 27-10.5-104;

(c) Delineation of a system to resolve contractual disputes between the department and designated community-centered boards or service agencies and between designated community-centered boards and service agencies, including the contesting of any rates that the designated community-centered boards charge to service agencies based upon a percentage of the rates that service agencies charge for services and supports;

(d) Specification of what services and supports are to be reimbursed by the department and secondarily by the community-centered board, the source of reimbursement, actual service or support costs, incentives, and program service objectives which affect reimbursement;

(e) The methods of coordinating the purchase of services and supports, including, but not limited to, service and support coordination, with other federal, state, and local programs which provide funding for authorized services and supports;

(f) (Deleted by amendment, L. 92, p. 1363, § 5, effective July 1, 1992.)

(g) and (h) (Deleted by amendment, L. 2008, p. 2219, § 2, effective June 5, 2008.)

(i) Criteria for and limitations on any rates that designated community-centered boards charge to service agencies based upon a percentage of the rates that service agencies charge for services and supports.

(3.5) Any incorporated service agency which is registered in Colorado as a foreign corporation shall organize a local advisory board consisting of individuals who reside within the designated service area. Such advisory board shall be representative of the community at large and persons receiving services and their families.

(4) Upon a determination by the executive director that services or supports have not been provided in accordance with the program or financial administration standards specified in this article and the rules and regulations promulgated thereunder, the executive director may reduce, suspend, or withhold payment to a designated community centered board, service agency under contract with a designated community centered board, or service agency from which the department of human services purchased services or supports directly. When the executive director decides to reduce, suspend, or withhold payment, the executive director shall specify the reasons therefor and the actions which are necessary to bring the service agency into compliance.

(5) Nothing in this article or in any rules or regulations promulgated pursuant thereto and no actions taken by the executive director pursuant to this article shall be construed to affect the obtaining of funds from local authorities, including those funds obtained from a mill levy assessed by a county or municipality for the purpose of purchasing services or supports for persons with developmental disabilities, or to require that such funds from local authorities be used to supplant state or federal funds available for purchasing services and supports for persons with developmental disabilities.

(6) (Deleted by amendment, L. 92, p. 1363, § 5, effective July 1, 1992.)



§ 27-10.5-105. Community-centered boards - purchase of services and supports by community-centered boards

(1) Once a community-centered board has been designated pursuant to section 25.5-10-209, C.R.S., it shall, subject to available appropriations:

(a) Determine eligibility and develop an individualized plan for each person who receives services or supports pursuant to section 25.5-10-211, C.R.S.; except that, for a child from birth through two years of age, eligibility determination and development of an individualized family service plan shall be made pursuant to part 7 of this article;

(b) Provide case management services, including service and support coordination and periodic reviews, for persons receiving services and families with children with intellectual and developmental disabilities;

(c) Obtain or provide early intervention services and supports pursuant to part 7 of this article;

(d) Take steps to notify eligible persons, and their families as appropriate, regarding the availability of services and supports;

(e) Pursuant to section 27-10.5-704, collaborate with the department as it develops and implements a statewide plan for public education outreach and awareness efforts related to part C child find and the availability of early intervention services.



§ 27-10.5-106. Eligibility determination

Any person may request an evaluation pursuant to section 25.5-10-211, C.R.S., to determine whether he or she has an intellectual and developmental disability and is eligible to receive services and supports pursuant to this article. Application for eligibility determination shall be made to the designated community-centered board in the designated service area where the person resides.



§ 27-10.5-107. Procedure for resolving disputes over eligibility, modification of services or supports, and termination of services or supports

(1) Every state or local service agency receiving state moneys pursuant to section 27-10.5-104 or section 25.5-10-105, C.R.S., shall adopt a procedure for the resolution of disputes arising between the service agency and any recipient of, or applicant for, services or supports authorized under section 27-10.5-104 or section 25.5-10-105, C.R.S. Procedures for the resolution of disputes regarding early intervention services shall be in compliance with IDEA. The procedures shall be consistent with rules promulgated by the department pursuant to article 4 of title 24, C.R.S., and shall be applicable to the following disputes:

(a) A contested decision that the applicant is not eligible for services or supports;

(b) A contested decision to provide, modify, reduce, or deny services or supports set forth in the individualized plan or individualized family service plan of the person receiving services;

(c) A contested decision to terminate services or supports;

(d) A contested decision that the person receiving services is no longer eligible for services or supports.

(2) (Deleted by amendment, L. 92, p. 1369, § 9, effective July 1, 1992.)

(3) The department shall promulgate rules pursuant to article 4 of title 24, C.R.S., setting forth procedures for the resolution of disputes specified in subsection (1) of this section that shall:

(a) Require that all applicants for services and supports and the parents or guardian of a minor, the guardian, or an authorized representative be informed orally and in writing, in their native language, of the dispute resolution procedures at the time of application, at the time the individualized plan is developed, and any time changes in the plan are contemplated;

(b) Require that a service agency keep a written record of all proceedings specified pursuant to this section;

(c) Require that no person receiving services be terminated from such services or supports during the resolution process;

(d) Require that utilizing the dispute resolution procedure shall not prejudice the future provision of appropriate services or supports to individuals; and

(e) Require that the intended action not occur until after reasonable notice has been provided to the person, the parents or guardian of a minor, the guardian, or an authorized representative, along with an opportunity to utilize the resolution process, except in emergency situations, as determined by the department.

(3.5) The resolution process need not conform to the requirements of section 24-4-105, C.R.S., as long as the rules adopted by the department include provisions specifically setting forth procedures, time frames, notice, an opportunity to be heard and to present evidence, and the opportunity for impartial review of the decision in dispute by the executive director or designee, if the resolution process has failed.

(4) and (5) (Deleted by amendment, L. 92, p. 1369, § 9, effective July 1, 1992.)



§ 27-10.5-108. Discharge

(1) A person receiving services shall be discharged from services or supports upon a determination, made pursuant to the individualized planning process, that the services or supports are no longer appropriate. At least ten days prior to effectuation of the discharge, notification of discharge shall be given to the person receiving services, the parents or guardian of such a person who is a minor, and such person's legal guardian and authorized representative when applicable.

(2) When a person receiving services notifies a service agency that such person no longer wishes to receive a service or support, the person shall be discharged from such service or support unless the person is subject to a petition to impose a legal disability or to remove a legal right, filed pursuant to section 27-10.5-110 or section 25.5-10-216, C.R.S., or for whom a legal guardian has been appointed, affecting the person's ability to voluntarily terminate services or supports. The parents of the person receiving services who is a minor and such person's guardian shall be notified of the person's wish to terminate services or supports, but no minor will be discharged without the consent of the parent or legal guardian.



§ 27-10.5-110. Imposition of legal disability - removal of legal right

(1) Any interested person may petition the court pursuant to section 25.5-10-216, C.R.S., to impose a legal disability on or to remove a legal right from a person with an intellectual and developmental disability as defined in section 25.5-10-202, C.R.S. The petition shall set forth the disability to be imposed or the legal right to be removed and the reasons therefor. The petition may affect the right to contract, the right to determine place of abode or provisions of services and supports, the right to operate a motor vehicle, and other similar rights.

(2) A person shall not be admitted to a regional center without a court order issued pursuant to section 25.5-10-216, C.R.S., except in an emergency or for the purpose of temporary respite care.



§ 27-10.5-110.5. Rights of persons with intellectual and developmental disabilities

Each person receiving services pursuant to this article and article 10 of title 25.5, C.R.S., shall have the rights set forth in sections 25.5-10-223 to 25.5-10-230, C.R.S.






Part 2 - State Council on Developmental Disabilities

§ 27-10.5-201. Legislative declaration

The general assembly finds that state and local agencies provide a variety of services and supports to persons with developmental disabilities including institutional care, residential, social, and income maintenance services, diagnostic and health-related services, and educational and other programs. Because these services and supports are supported by many diverse agencies and organizations and because congress, through the federal "Developmental Disabilities Services and Facilities Construction Act", and amendments thereto, has called for the establishment of state councils to provide coordination and planning in the field of developmental disabilities, the general assembly declares that there is need to establish a state council on developmental disabilities to be responsible for the coordination of services and supports to the persons with developmental disabilities and to serve as an advocate for such persons. The general assembly further finds that there is need to carefully define the duties and responsibilities of a state council on developmental disabilities.



§ 27-10.5-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Developmental disability" means a severe, chronic disability of a person nine years of age or older which:

(a) Is attributable to a mental or physical impairment or combination of mental and physical impairments;

(b) Is manifested before the person attains age twenty-two;

(c) Results in substantial functional limitations in three or more of the following areas of major life activity:

(I) Self-care;

(II) Receptive and expressive language;

(III) Learning;

(IV) Mobility;

(V) Self-direction;

(VI) Capacity for independent living; and

(VII) Economic self-sufficiency; and

(d) Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services and supports which are of lifelong or extended duration and are individually planned and coordinated; except that such term when applied to infants and young children means individuals from birth to age nine years, inclusive, who have substantial developmental delay or specific congenital or acquired conditions with a high probability of resulting in developmental disabilities if services or supports are not provided.

(2) "State plan" means the state plan for developmental disabilities established pursuant to the provisions of section 27-10.5-204 and as required by the federal "Developmental Disabilities Services and Facilities Construction Act", and amendments thereto, including the "Rehabilitation, Comprehensive Services, and Developmental Disabilities Amendments of 1978", Pub.L. 95-602.

(3) "State council" means the Colorado developmental disabilities council established pursuant to section 27-10.5-203.



§ 27-10.5-203. Establishment of state council

(1) There is hereby created, within the office of the executive director of the department of human services, the Colorado developmental disabilities council. The powers, duties, and functions of the state council are transferred by a type 1 transfer, as such transfer is defined by the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S., to the department of human services. The state council shall operate in accordance with the federal "Developmental Disabilities Assistance and Bill of Rights Act of 2000", 42 U.S.C. sec. 15001 et seq.

(2) The state council shall consist of twenty-four members appointed by the governor for three-year terms; except that of the members first appointed, one-third shall be appointed for one-year terms, one-third shall be appointed for two-year terms, and one-third shall be appointed for three-year terms. Vacancies shall be filled by appointment for the unexpired term.

(3) The state council shall at all times include in its membership representatives of the principal state agencies, including the state agency that administers funds provided under the federal "Rehabilitation Act of 1973", the state agency that administers funds provided under the federal "Individuals with Disabilities Education Act", the state agency that administers funds provided under the federal "Older Americans Act of 1965", and the state agency that administers funds provided under Titles V and XIX of the federal "Social Security Act" for persons with developmental disabilities; university centers for excellence in developmental disabilities education, research, and service; nongovernmental agencies; and private nonprofit groups concerned with services and supports for persons with developmental disabilities.

(4) At least one-half of the membership of the state council shall consist of persons who:

(a) Are persons with developmental disabilities;

(b) Are parents or guardians of such persons; or

(c) Are family members or guardians of persons with mentally impairing developmental disabilities, and who are not employees of a state agency which receives funds or provides services and supports under this part 2, and who are not employees implementing programs under the federal "Social Security Act" or of any other entity which receives funds or provides services and supports under this part 2.

(5) Of the members of the state council described in subsection (4) of this section:

(a) At least one-third shall be persons with developmental disabilities;

(b) At least one-third shall be individuals described in paragraph (c) of subsection (4) of this section, and at least one of such individuals shall be an immediate relative or guardian of an institutionalized or previously institutionalized person with a developmental disability.

(6) Members of the state council shall serve without compensation but shall be entitled to reimbursement for their expenses while attending regular and special meetings of the state council.

(7) The state council shall operate in accordance with bylaws adopted by a quorum of its membership.

(8) For the purposes of holding meetings of the council, a quorum shall be a simple majority of the council membership in attendance.



§ 27-10.5-204. Development of the state plan

The state council shall develop a five-year state plan for developmental disabilities in accordance with the federal "Developmental Disabilities Assistance and Bill of Rights Act of 2000", 42 U.S.C. sec. 15024. The state plan shall include establishment of goals and priorities for meeting the needs of persons with developmental disabilities, including recommendations concerning state program operations and funding for a comprehensive system of services and supports to persons with developmental disabilities. The state plan shall be prepared in compliance with federal requirements and shall designate the state agency responsible for administration of the state plan. The state council shall submit the state plan to the governor for approval.



§ 27-10.5-205. Powers and duties

(1) The state council shall:

(a) Monitor the plans and programs of state agencies established and administered pursuant to the state plan;

(b) Review budgets and other programs and proposals for funding services and supports to persons with developmental disabilities;

(c) Review programs that provide services and supports to persons with developmental disabilities under contracts with state agencies and community centered boards as authorized by the state plan;

(d) Encourage cooperation and coordination of services and supports of public and private agencies including home care services and assist in the elimination of unnecessary and duplicative programs and procedures;

(e) Identify gaps in services and supports to persons with developmental disabilities and monitor programs for deinstitutionalization of such persons;

(f) Serve in an advisory capacity to the governor and the general assembly on matters affecting persons with developmental disabilities;

(g) Meet at least quarterly and as often as necessary to fulfill its duties and responsibilities;

(h) Have all powers necessary to carry out the provisions of this part 2.



§ 27-10.5-206. State council employees

Subject to available appropriations, the executive director of the department of human services may employ such personnel as are required by the state council, pursuant to the provisions of section 13 of article XII of the state constitution. The executive director of the department of human services will appoint the staff director to the state council, accepting the recommendations of the council.



§ 27-10.5-207. Cooperation of departments

The departments of human services, public health and environment, and education shall cooperate with the state council in the development of and implementation of the recommendations made within the state plan. Said departments shall provide documents and other assistance requested by the state council or its representatives which are essential for the state council to meet its federal and state statutory requirements.






Part 3 - Regional Centers

§ 27-10.5-301. Regional centers for persons with developmental disabilities

There are hereby established state regional centers in Wheat Ridge, Pueblo, and Grand Junction. The essential object of such regional centers shall be to provide state operated services and supports to persons with developmental disabilities. A regional center may not permit the cultivation, use, or consumption of retail marijuana on its premises.



§ 27-10.5-302. Directors

The executive director shall appoint, pursuant to section 13 of article XII of the state constitution, a director for each regional center. Persons appointed must be skilled and trained administrators with experience related to the needs of persons with developmental disabilities. The director of each regional center shall appoint such other employees in accordance with section 13 of article XII of the state constitution as are necessary to carry out the functions of the regional center.



§ 27-10.5-303. Annual reports - publications

The director of each regional center shall report to the executive director at such times and on such matters as the executive director may require. Publications of each regional center circulated in quantity outside the department shall be subject to the approval and control of the executive director.



§ 27-10.5-304. Admissions

(1) There may be admitted to any regional center persons with developmental disabilities who have been ordered placed in a regional center pursuant to section 27-10.5-110, if the applicant or legal guardian is a bona fide resident of Colorado.

(2) (Deleted by amendment, L. 92, p. 1391, § 40, effective July 1, 1992.)



§ 27-10.5-305. Endowment fund

There is hereby authorized the regional center endowment fund. Any parent, person, corporation, or institution may contribute to said endowment fund. The bylaws to be provided by the department of human services shall prescribe the different endowments; but the investments from said endowment fund shall be in state, county, or city bonds or in first mortgages on improved realty for not more than forty percent of the actual value of such realty.



§ 27-10.5-306. Gifts - receipt and disposition

Each regional center is hereby authorized to receive gifts, legacies, devises, and conveyances of property, real or personal, that may be made, given, or granted to or for such regional center. If the gifts are not prescribed, the director, with approval of the executive director, shall exercise such authority and make such disposition of the gift property as may be for the best interest of said regional center.



§ 27-10.5-307. Expenditures

No moneys shall be paid by the state treasurer out of any other appropriation for, or moneys belonging to, a regional center, except upon warrants of the controller upon vouchers in favor of the persons to whom the state is indebted on account of said regional center and certified by the director of said regional center.



§ 27-10.5-312. Grand Junction regional center campus - vacating and sale - legislative declaration - definition - repeal

(1) The general assembly hereby finds and declares that certain guiding principles should be considered by the department when it vacates the Grand Junction regional center campus as required in subsection (3) of this section. The department's process and plan must:

(a) Emphasize person-centered services that support the well-being and choice of the person receiving services at the campus;

(b) Involve the meaningful engagement of the parents or guardians of the person receiving services at the campus;

(c) Foster community integration and involvement;

(d) Find a solution that is programmatically and fiscally sustainable;

(e) Preserve the capacity for the services and support provided by the regional center in Grand Junction and must not compromise the capacity for the services and support provided at the regional centers in Pueblo and Wheat Ridge;

(f) Ensure that persons receiving services at the Grand Junction regional center campus are transitioned to home-like settings that serve no more than eight persons with intellectual and developmental disabilities;

(g) Relocate day services and support for persons with intellectual and developmental disabilities and use this opportunity to enhance the quality of day services and support that are offered and increase the quality of the experience that persons with intellectual and developmental disabilities have with such day services and support;

(h) Ensure the ongoing success and security of the regional center's staff members in Grand Junction;

(i) Ensure that the regional center's administrative offices will be moved to a leased office location that will house both the accounting and support functions that are currently located on the Grand Junction regional center campus;

(j) Ensure that the division of facility management employees will be included in the relocation of the office and the workspace;

(k) Work with the joint budget committee to ensure that the division of facility management's resources be redirected to meet the needs of the existing department facilities and operations in the Grand Junction area that are not on the campus;

(l) Explore options for the future of laundry services currently provided at the Grand Junction regional center campus; and

(m) Give reasonable notice to any current tenants of the Grand Junction regional center campus, consistent with the terms of the lease, that their lease agreements are terminating and will not be extended.

(2) For purposes of this section, "Grand Junction regional center campus" or "campus" means the real property that comprises the department of human services' campus on the northeast corner of 28th road and Riverside parkway in Grand Junction, Colorado 81501.

(3) (a) No later than July 1, 2018, or as soon as each person receiving services on June 10, 2016, at the Grand Junction regional center campus is transitioned to nonregional center campus residences, if such transition occurs before July 1, 2018, the department shall vacate the Grand Junction regional center campus and shall list the campus for sale.

(b) If the department cannot vacate the Grand Junction regional center campus or list the campus for sale by the deadline specified in paragraph (a) of this subsection (3), the department shall provide quarterly updates in writing, commencing no later than June 1, 2018, to the joint budget committee and the capital development committee that set forth the projected timeline for vacating the campus and listing the campus for sale.

(c) (I) No later than December 10, 2016, the department shall submit to the capital development committee a plan for the disposition of the Grand Junction regional center campus, including a plan to spend the proceeds of the sale, and shall make any associated capital construction budget requests for capital construction, capital renewal, or controlled maintenance needs related to the transitioning of persons receiving services at the Grand Junction regional center campus, based on such person's choice, to nonregional center campus residences. Any new facility that is constructed must be a home-like setting that serves no more than six persons with intellectual and developmental disabilities.

(II) The department shall convene an advisory group composed of no more than seven members to help the department formulate the plan and budget requests pursuant to the deadline described in subparagraph (I) of this paragraph (c). The members shall be appointed by the department and must include direct care staff of the campus, families of persons receiving services at the campus, and other stakeholders. Members of the advisory group are volunteers and are not entitled to reimbursement for any actual and necessary expenses. Notwithstanding section 2-2-307, C.R.S., if the department appoints a legislative member to the advisory group, such legislative member is not entitled to per diem compensation.

(4) The Grand Junction regional center campus transition cash fund, referred to in this section as the "fund", is hereby created in the state treasury. The fund consists of two million dollars transferred from the intellectual and developmental disabilities services cash fund created in section 25.5-10-207 (1), C.R.S., and any other money that the general assembly may appropriate or transfer to the fund. The state treasurer shall credit all interest and income derived from the deposit and investment of money in the fund to the fund. The state treasurer shall credit any unexpended and unencumbered moneys remaining in the fund at the end of the 2019-20 fiscal year to the general fund. Subject to appropriation by the general assembly, the department may expend money from the fund for future costs related to adequate housing for each person receiving services, including transition and moving costs, on June 10, 2016, on the Grand Junction regional center campus.

(5) This section is repealed, effective June 30, 2021.



§ 27-10.5-313. Regional center - employees - adult protective services data system check

On and after January 1, 2019, prior to employment, a regional center shall submit the name of a person who will be providing direct care, as defined in section 26-3.1-101 (3.5), to an at-risk adult, as defined in section 26-3.1-101 (1.5), as well as any other required identifying information, to the department of human services for a check of the Colorado adult protective services data system pursuant to section 26-3.1-111, to determine if the person is substantiated in a case of mistreatment of an at-risk adult.






Part 4 - Family Support Services

§ 27-10. 5-401 to 27-10.5-408. (Repealed)

(2) Section 27-10.5-408 provided for the repeal of this part 4, effective March 1, 2014. (See L. 2013, pp. 1799, 1813.)






Part 5 - Colorado Family Support Loan Fund

§ 27-10. 5-501 to 27-10.5-504. (Repealed)

(2) Section 27-10.5-504 provided for the repeal of this part 5, effective March 1, 2014. (See L. 2013, pp. 1799, 1813.)






Part 6 - Study of Self-Sufficiency Trusts



Part 7 - Coordinated System of Payment for Early Intervention Services for Infants and Toddlers

§ 27-10.5-701. Legislative declaration

(1) The general assembly hereby finds that:

(a) There is an urgent and substantial need to enhance the development of infants and toddlers with disabilities, to minimize their potential for developmental delay, and to recognize the significant brain development that occurs during a child's first three years of life;

(b) The longer a child's developmental delays are not addressed, the more developmental difficulties the child will experience in the future, the less prepared the child will be for school, the more special education needs the child is likely to have, and the more costly those problems will be to address;

(c) The capacity of families to meet the special needs of their infants and toddlers with disabilities needs to be supported and enhanced;

(d) Colorado's system for providing early intervention services to eligible infants and toddlers from birth through two years of age with significant developmental delays and disabilities relies on multiple sources of funding;

(e) The early childhood and school readiness commission, which was the successor of the child care commission, was created in the 2004 legislative session to study, review, and evaluate the development of plans for creating a comprehensive early childhood system;

(f) The early childhood and school readiness commission extensively studied and evaluated issues regarding early intervention services for infants and toddlers who have delays in development and learned that there is no coordinated system of payment for early intervention services, resulting in the provision of disjunctive or interrupted services to eligible children and inadequate reimbursement of early intervention service providers;

(g) The early childhood and school readiness commission was also informed that many eligible children are covered as dependents by their parents' health care plans, but some of the plans may deny benefits for early intervention services, thereby eliminating a source of private funds for the payment of early intervention services;

(h) Pursuant to part C of the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq., there is an urgent and substantial need to facilitate the coordination of payment for early intervention services from federal, state, local, and private sources, including public medical assistance and private insurance coverage;

(i) Existing levels of local, state, federal, and private funding may be more efficiently used, more children may be served, and a higher quality of services may be provided if the existing early intervention system is modified to create a more coherent and coordinated system of payment for early intervention services;

(j) The involvement of a child's primary health care provider and other health care providers is an essential component of effective planning for the provision of early intervention services; and

(k) The provision of early intervention services is intended only to meet the developmental needs of an infant or toddler and not to replace other needed medical services that are recommended by the child's primary health care provider.



§ 27-10.5-702. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Administrative unit" means a school district, a board of cooperative services, or the state charter school institute that is providing educational services to exceptional children and that is responsible for the local administration of the education of exceptional children pursuant to article 20 of title 22, C.R.S.

(2) "Carrier" has the same meaning as set forth in section 10-16-102 (8), C.R.S.

(3) "Certified early intervention service broker" or "broker" means a community-centered board or other entity designated by the department of health care policy and financing pursuant to section 25.5-10-209, C.R.S., to perform the duties and functions specified in section 27-10.5-708 in a particular designated service area. Notwithstanding the provisions of section 27-10.5-104 (4), if the department of health care policy and financing is unable to designate a community-centered board or other entity to serve as the broker for a particular designated service area, the department shall serve as the broker for the designated service area and may contract directly with early intervention service providers to provide early intervention services to eligible children in the designated service area.

(4) "Child find" means the program component of IDEA that requires states to find, identify, locate, evaluate, and serve all children with disabilities, from birth to twenty-one years of age. Child find includes:

(a) Part C child find, which is the program component of IDEA that requires states to find, identify, locate, evaluate, and serve children from birth through two years of age; and

(b) Part B child find, which is the program component of IDEA that requires states to find, identify, locate, evaluate, and serve children from three to twenty-one years of age.

(5) "Coordinated system of payment" means the policies and procedures developed by the department, in cooperation with the departments of education, health care policy and financing, and public health and environment, the division of insurance in the department of regulatory agencies, private health insurance carriers, and certified early intervention service brokers, to ensure that available public and private sources of funds to pay for early intervention services for eligible children are accessed and utilized in an efficient manner.

(6) "Department" means the department of human services.

(7) "Early intervention services" means services as defined by the department in accordance with part C that are authorized through an eligible child's IFSP and are provided to families at no cost or through the application of a sliding fee schedule. Early intervention services, as specified in an eligible child's IFSP, shall qualify as meeting the standard for medically necessary services as used by private health insurance and as used by public medical assistance, to the extent allowed pursuant to section 25.5-1-124, C.R.S.

(8) "Early intervention state plan" means the state plan for a comprehensive and coordinated system of early intervention services required pursuant to part C.

(9) "Eligible child" means an infant or toddler, from birth through two years of age, who, as defined by the department in accordance with part C, has significant delays in development or has a diagnosed physical or mental condition that has a high probability of resulting in significant delays in development or who is eligible for services pursuant to section 27-10.5-102 (11)(c).

(10) "Evaluation" means:

(a) For the purposes of part C child find, the procedures used to determine a child's initial and continuing eligibility for part C child find, including but not limited to:

(I) Determining the status of the child in each of the developmental areas;

(II) Identifying the child's unique strengths and needs;

(III) Identifying any early intervention services that might serve the child's needs; and

(IV) Identifying priorities and concerns of the family and any resources to which the family has access.

(b) For the purposes of part B child find, the procedures used under IDEA for children with disabilities to determine whether a child has a disability and the nature and extent of special education and related services that the child will need.

(11) "Individualized family service plan" or "IFSP" means a written plan developed pursuant to 20 U.S.C. sec. 1436 and 34 CFR 303.340 that authorizes the provision of early intervention services to an eligible child and the child's family. An IFSP shall serve as the individualized plan, pursuant to section 27-10.5-102 (20)(c), for a child from birth through two years of age.

(12) "Multidisciplinary team" means the involvement of two or more disciplines or professions in the provision of integrated and coordinated services, including evaluation and assessment activities defined in 34 CFR 303.322 and development of the child's IFSP.

(13) "Part B" means the program component of IDEA that requires states to find, identify, locate, evaluate, and serve children with disabilities from three to twenty-one years of age.

(14) "Part C" means the early intervention program for infants and toddlers who are eligible for services under part C of the federal "Individuals with Disabilities Education Act", 20 U.S.C. sec. 1400 et seq.

(15) "Private health insurance" means a health coverage plan, as defined in section 10-16-102 (34), C.R.S., that is purchased by individuals or groups to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, as defined in section 10-16-102 (33), C.R.S., provided to a person entitled to receive benefits or services under the health coverage plan.

(16) "Public medical assistance" means medical services that are provided by the state through the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S., or the "Children's Basic Health Plan Act", article 8 of title 25.5, C.R.S., or other public medical assistance funding sources to qualifying individuals.

(17) "Qualified early intervention service provider" or "qualified provider" means a person or agency, as defined by the department by rule in accordance with part C, who provides early intervention services and is listed on the registry of early intervention service providers pursuant to section 27-10.5-708 (1)(a).

(18) "Service coordination" means the activities carried out by a service coordinator to assist and enable an eligible child and the eligible child's family to receive the rights, procedural safeguards, and services that are authorized to be provided under the early intervention program.

(19) "State interagency coordinating council" means the council that is established pursuant to part C and appointed by the governor to advise and assist the lead agency designated or established under part C.



§ 27-10.5-703. Administration - duties of department - rules

(1) Subject to annual appropriation from the general assembly, the department shall administer early intervention services and shall coordinate early intervention services with existing services provided to eligible infants and toddlers from birth through two years of age and their families.

(2) The department shall promulgate rules, pursuant to section 27-10.5-103, as necessary for the implementation of this section and to ensure that all IDEA timelines and requirements are met, including but not limited to administrative remedies if the timelines and requirements are not met.

(3) In administering early intervention services, the department shall have and perform the following duties:

(a) To design early intervention services in a manner consistent with part C;

(b) To develop and promulgate rules after consultation with the state interagency coordinating council;

(c) To ensure eligibility determination for a child with disabilities from birth through two years of age, based in part on information received concerning the screening and evaluation performed by an administrative unit pursuant to section 22-20-118, C.R.S.;

(d) To ensure that an individualized family service plan is developed for infants and toddlers from birth through two years of age who are eligible for early intervention services. The IFSP shall be developed in compliance with part C and in coordination with part C child find evaluations where applicable, including the mandatory IFSP meeting at which the family receives information concerning the results of the child find evaluation performed by an administrative unit pursuant to section 22-20-118, C.R.S. The initial IFSP shall be developed in collaboration with a representative from the administrative unit that participated in the child's screening and evaluation performed pursuant to section 22-20-118, C.R.S. The representative shall participate in the initial meeting for the development of the child's IFSP.

(e) To allocate moneys;

(f) To coordinate training and provide technical assistance to community centered boards, service providers, and other constituents who are involved in the delivery of early intervention services to infants and toddlers from birth through two years of age;

(g) To monitor and evaluate early intervention services provided through this part 7; and

(h) To coordinate contracts, expenditures, and billing for early intervention services provided through this part 7.



§ 27-10.5-704. Child find - responsibilities - interagency operating agreements - rules

(1) The department shall have the following responsibilities and duties for children from birth through two years of age who are referred for early intervention services:

(a) To develop and implement, in coordination with community centered boards, service agencies, governmental units, and the departments of education, public health and environment, and health care policy and financing, a statewide plan for public education, outreach, and awareness efforts related to child find and the availability of early intervention services;

(b) To ensure that referrals from the community are accepted and families are assisted in connecting with the appropriate agency for intake and case management services;

(c) To ensure that intake and case management services are provided after a referral has been made by working with community centered boards as the single entry point for a family into the developmental disabilities system, as described in section 27-10.5-102 (3); and

(d) To work with community centered boards, administrative units, and the department of education to assist a child with disabilities as he or she transitions from the developmental disabilities system into the public education system at no later than three years of age as required by IDEA.

(2) To facilitate the implementation of part C child find activities that are the responsibility of the department pursuant to this part 7 and to implement an effective and collaborative system of early intervention services, the department shall enter into any necessary interagency operating agreements at the state level, and community centered boards and other local agencies shall enter into any necessary interagency operating agreements at the local level.

(3) To facilitate the implementation of part C child find and the use of medicaid funds, the department and community centered boards may, when appropriate, share information with the department of education, the department of health care policy and financing, or administrative units that offer child find services pursuant to section 22-20-118, C.R.S., so long as each department or local agency acts in compliance with the federal "Health Insurance Portability and Accountability Act of 1994", 42 U.S.C. sec. 1320d.



§ 27-10.5-705. Authorized services - conditions of funding - purchases of services - rules

(1) The department shall promulgate rules as are necessary, in accordance with this part 7 and consistent with section 27-10.5-104.5, to implement the purchase of early intervention services directly or through community centered boards or certified early intervention service brokers.

(2) Community centered boards, certified early intervention service brokers, and service agencies receiving moneys pursuant to section 27-10.5-708 shall comply with all of the provisions of this article and the rules promulgated pursuant to this article.

(3) Community centered boards and certified early intervention service brokers shall obtain or provide early intervention services, subject to available appropriations, including but not limited to:

(a) Service coordination with families of eligible infants and toddlers from birth through two years of age. The purpose of service and support coordination shall be to enable a family to utilize service systems to meet its needs in an effective manner and increase the family's confidence and competence. Service coordination is to be rendered in an interagency context that emphasizes interagency collaboration. A family shall have, to the extent possible, a choice as to who shall perform certain facets of service coordination as established in the family's individualized family service plan.

(b) Coordination of early intervention services with local agencies and other community resources at the local level to avoid duplication and fragmentation of early intervention services. A community centered board shall:

(I) Coordinate with the local interagency effort regarding outreach, identification, screening, multidisciplinary assessment, and eligibility determination for families served by the community centered board who requested the services;

(II) Coordinate with the local family support services program; and

(III) Coordinate with other appropriate state agencies providing programs for infants and toddlers.

(4) The department is authorized to use up to three percent of the amount of the appropriation for early intervention services for training and technical assistance to ensure that the latest developments for early intervention services are rapidly integrated into service provision throughout the state.



§ 27-10.5-706. Coordinated system of payment for early intervention services - duties of departments

(1) In order to implement the provisions of this part 7, the department, as lead agency for part C child find, shall be responsible for the following, subject to available appropriations:

(a) Establishing an early intervention state plan for a statewide, comprehensive system of early intervention services in accordance with part C child find;

(b) Establishing an interagency operating agreement between the department and the departments of education, health care policy and financing, and public health and environment regarding the responsibilities of each department to assist in the development and implementation of a statewide, comprehensive system of early intervention services and a coordinated system of payments for early intervention services;

(c) Developing, in cooperation with the department of education, the department of health care policy and financing, the department of public health and environment, the division of insurance in the department of regulatory agencies, private health insurance carriers, and certified early intervention service brokers, a coordinated system of payment of early intervention services using public and private moneys;

(d) Certifying community centered boards or other entities as determined by the department as early intervention service brokers for early intervention services provided pursuant to this part 7; and

(e) Ensuring an appropriate allocation of payment responsibilities for early intervention services among federal, state, local, and private sources, including public medical assistance and private insurance coverage.

(2) Any additional source of moneys that may become available for the payment of early intervention services on or after July 1, 2008, as a result of the development and implementation of a statewide, comprehensive system of early intervention services and a coordinated system of payments for early intervention services shall not replace or reduce any other federal or state moneys available for the payment of early intervention services on or before July 1, 2008.

(3) Nothing in this part 7 shall be construed to inhibit, encumber, or control the use of local moneys, including county grants, revenues from local mill levies, and private grants and contributions, that a community centered board or county government may elect to allocate for the benefit of eligible children.

(4) In developing a coordinated system of payment, the department shall not directly or indirectly create a new entitlement for early intervention services funded from the state general fund. However, this subsection (4) shall not prohibit any adjustments to public medical assistance required by section 25.5-1-124, C.R.S.



§ 27-10.5-707. Cooperation among state agencies - implementing coordinated payment system - revisions to rules

(1) The departments of education, health care policy and financing, and public health and environment shall cooperate with the department to implement the provisions of this part 7 and each department shall:

(a) Assign a representative in accordance with part C child find to advise and assist the department in the development and implementation of the early intervention services system;

(b) Participate in the ongoing review of funding practices for early intervention services and develop or revise procedures for a coordinated system of payment for early intervention services;

(c) Use uniform forms and procedures for billing the costs of early intervention services to public medical assistance, as specified in the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S., or the "Children's Basic Health Plan Act", article 8 of title 25.5, C.R.S., as appropriate, and private health insurance, as specified in part 1 of article 16 of title 10, C.R.S.;

(d) Coordinate revisions to existing rules that are necessary to implement this part 7; and

(e) Perform other tasks and functions necessary for the implementation of this part 7.

(2) The division of insurance in the department of regulatory agencies shall provide assistance to the department related to the requirements and implementation of section 10-16-104 (1.3), C.R.S., and insurance laws and rules related to billing and claims handling.



§ 27-10.5-708. Certified early intervention service brokers - duties - payment for early intervention services - fees

(1) For each designated service area in the state, the certified early intervention service broker for the area shall:

(a) Establish a registry of qualified early intervention service providers to provide early intervention services to eligible children in the designated service area. The certified early intervention service broker for a designated service area may provide early intervention services directly or may subcontract the provision of services to other qualified providers on the registry.

(b) Accept and process claims for reimbursement for early intervention services provided under this part 7 by qualified providers;

(c) Negotiate for the payment of early intervention services provided to eligible children in the designated service area by qualified providers, to the extent permissible under federal law; and

(d) Ensure payment to a qualified provider for early intervention services rendered by the qualified provider.

(2) Certified early intervention service brokers shall use procedures and forms determined by the department to document the provision or purchase of early intervention services on behalf of eligible children. Invoices or insurance claims for early intervention services shall be submitted based on the available funding source for each eligible child and the reimbursement rate for the appropriate federal, state, local, or private funding sources, including public medical assistance and private health insurance.

(3) The department shall establish a schedule of fees to be charged by certified early intervention service brokers for providing broker services under this part 7. In developing the fee schedule, the department shall obtain input from certified early intervention service brokers and shall consider the duties of brokers under this part 7, the expenses incurred by brokers, and the relevant market conditions.

(4) Use of a certified early intervention broker is voluntary; except that private health insurance carriers that are included under section 10-16-104 (1.3), C.R.S., are required to make payment in trust under section 27-10.5-709. Nothing in this part 7 prohibits a qualified provider of early intervention services from directly billing the appropriate program of public medical assistance or a participating provider, as defined in section 10-16-102 (46), C.R.S., or from directly billing a private health insurance carrier for services rendered under this part 7 for insurance plans that are not included under section 10-16-104 (1.3), C.R.S.

(5) To the extent requested by the department, certified early intervention service brokers shall participate in ongoing reviews of funding practices for early intervention services and the development or revision of procedures for a coordinated system of payment for early intervention services.



§ 27-10.5-709. Payment from private health insurance for early intervention services - trust fund

(1) Private health insurance carriers that are required to make payment of benefits for early intervention services for which coverage is required pursuant to section 10-16-104 (1.3), C.R.S., shall pay benefits to the department in trust for payment to a broker or provider for early intervention services provided to an eligible child. Upon notification from the department that a child is eligible, the child's private health insurance carrier shall have thirty days to make payment to the department.

(2) (a) When a private health insurance carrier makes payments of benefits for an eligible child to the department in trust, those moneys shall be deposited in the early intervention services trust fund, which trust fund is hereby created in the state treasury. Except as provided in paragraph (b) of this subsection (2), the principal of the trust fund shall only be used to pay certified early intervention service brokers or qualified early intervention service providers for early intervention services provided to the eligible child for whom the moneys were paid to the department in trust by the private health insurance carrier. Except as provided in paragraph (b) of this subsection (2), the principal of the trust fund shall not constitute state fiscal year spending for purposes of section 20 of article X of the state constitution, and such moneys shall be deemed custodial funds that are not subject to appropriation by the general assembly.

(b) (I) For the 2008-09 fiscal year and each fiscal year thereafter, the general assembly shall make appropriations to the department from the principal of the early intervention services trust fund for the direct and indirect costs of administering this section. Any moneys appropriated to the department pursuant to this paragraph (b) shall constitute state fiscal year spending for purposes of section 20 of article X of the state constitution.

(II) All interest derived from the deposit and investment of moneys in the early intervention services trust fund shall be credited to the trust fund, may be appropriated to the department in accordance with this paragraph (b), and shall constitute state fiscal year spending for purposes of section 20 of article X of the state constitution.

(c) Within ninety days after the department determines that a child is no longer an eligible child for purposes of section 10-16-104 (1.3), C.R.S., the department shall notify the carrier that the child is no longer eligible and that the carrier is no longer required to provide the coverage required by said section for that child. Any moneys deposited in the trust fund on behalf of an eligible child that are not expended on behalf of the child before the child becomes ineligible shall be returned to the carrier that made the payments in trust for the child.

(3) No later than March 1, 2009, and no later than April 1 each year thereafter, the department shall provide a report to each private health insurance carrier that has made payments of benefits for an eligible child to the department in trust. The report shall specify the total amount of benefits paid to brokers or qualified providers for services provided to the eligible child during the prior calendar year, including the amount paid to each broker or qualified provider and the services provided to the eligible child. The report required by this subsection (3) shall be provided at least annually and more often, as determined by the department and the carrier.



§ 27-10.5-710. Annual report - cooperation from certified early intervention service brokers and qualified providers

(1) Notwithstanding section 24-1-136 (11)(a)(I), by November 1, 2008, and by November 1 each year thereafter, the department shall submit an annual report to the general assembly regarding the various funding sources used for early intervention services, the number of eligible children served, the average cost of early intervention services, and any other information the department deems appropriate. The department shall submit the report to the joint budget committee as part of the department's annual budget request. The department shall also submit the report to the health and human services committees and the education committees of the senate and house of representatives, or any successor committees.

(2) The department shall request, and certified early intervention service brokers and qualified early intervention service providers shall provide, information regarding early intervention services that the department needs to prepare the annual report required by this section or other required federal or state reports.






Part 8 - Outcome-Based Supported Employment System for Integrated Employment Services for Persons With Disabilities, Including Developmental Disabilities



Part 9 - State Employment of Persons With Developmental Disabilities

§ 27-10.5-901. Legislative declaration

(1) The general assembly hereby finds that:

(a) Persons with developmental disabilities represent a population that has long been underutilized and often denied employment opportunities within state government, partially due to hiring personnel's perceptions and understanding of the operation and requirements of the state personnel system;

(b) Some state agencies are unaware of the avenues that are available within the state personnel system by which state agencies can hire and provide training and support for persons with developmental disabilities; and

(c) Many persons with developmental disabilities, when provided appropriate training and support, can develop sufficient skills and competencies to more than adequately fulfill job expectations in employment positions in state government.

(2) Therefore, it is the intent of the general assembly to create the state employment program for persons with developmental disabilities to encourage and provide incentives for state agencies to give meaningful employment opportunities to persons with developmental disabilities and to improve the state's practices in employing, supervising, and supporting persons with developmental disabilities.



§ 27-10.5-902. State employment program for persons with developmental disabilities - creation - rules

(1) There is hereby created within the department the state employment program for persons with developmental disabilities, referred to in this part 9 as the "program". The department shall design and implement the program to coordinate the hiring of interested persons with developmental disabilities into appropriate and meaningful state employment opportunities. The goal of the program is to identify for persons with developmental disabilities permanent and stable employment opportunities that are integrated within and appropriately meet the service goals of state agencies. The department of human services shall collaborate with the department of personnel in designing the program.

(2) (a) On or before July 1, 2008, the executive directors of the department of human services and the department of personnel shall jointly convene a working group to study and recommend how the state's policies and practices in employing, supervising, and supporting persons with developmental disabilities can be improved in order to effectively and successfully implement the program. The executive directors shall include in the working group persons with expertise in implementing the statutes and rules pertaining to the state personnel system, persons with expertise in interpreting and implementing the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq., and persons with experience in employing and placing for employment persons with developmental disabilities.

(b) The working group shall complete its work and make recommendations to the executive directors of the department of human services and the department of personnel by January 1, 2009. The recommendations of the working group may include, but need not be limited to:

(I) Modifications to rules, statutes, or the state constitution to improve the success of persons with developmental disabilities who are employed through the program; and

(II) Identification or clarification of the roles and responsibilities of persons in the department of human services and the department of personnel in implementing the program efficiently and successfully.

(3) (a) If the working group finds that implementation of the program may require statutory or constitutional changes, the department of human services and the department of personnel shall not implement the program until the general assembly has considered and rejected said changes or until after a bill enacting said statutory changes or a referred measure enacting said constitutional changes has become law.

(b) After the conditions specified in paragraph (a) of this subsection (3) are met, or if the working group finds that neither statutory nor constitutional changes are necessary for implementation of the program, the state board of human services and the state personnel board shall promulgate rules in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., as follows:

(I) The state board of human services shall promulgate rules as necessary for implementation of the program within the department of human services; and

(II) The state personnel board shall promulgate rules pertaining to the state personnel system as necessary for implementation of the program.

(4) Following promulgation of rules pursuant to subsection (3) of this section and in accordance with said rules and the provisions of this section, the department of human services, in collaboration with the department of personnel, shall implement the program. A state agency that seeks to employ a person with developmental disabilities through the program shall be responsible for hiring and supervision of the person and payment of the person's salary and benefits. The department, through the program, shall provide guidance to the hiring state agency regarding any additional issues that are pertinent to the person's employment.

(5) Following adoption of the rules specified in subsection (3) of this section, the department shall regularly provide information to state agencies to explain and promote the program. Upon full implementation of the program, each state agency is strongly encouraged to participate in the program by identifying meaningful and appropriate employment positions for persons with developmental disabilities and working with the department to hire persons with developmental disabilities for these positions.






Part 10 - General Provisions






Article 11 - Community Centers - Mentally Retarded and Handicapped



Article 12 - Charges for Patients



Article 13 - Colorado Mental Health Institute at Pueblo



Article 14 - Homes for Mental Defectives



Article 15 - Colorado Mental Health Institute at Fort Logan



Article 16 - Western Regional Mental Health Center






Corrections

Article 20 - Penitentiary



Article 21 - Women's Correctional Institution



Article 22 - Reformatory



Article 23 - Mentally Ill or Retarded Convicts - Transfer



Article 24 - Convict Labor and Goods



Article 25 - Correctional Industries



Article 26 - Jails



Article 27 - Community Correctional Facilities and Programs



Article 28 - Restitution to Victims of Crime






Other Institutions

Article 35 - School for the Deaf and the Blind






Colorado Diagnostic Program

Article 40 - Colorado Diagnostic Program






Behavioral Health

Article 60 - General Provisions

§ 27-60-100.3. Definitions

As used in this article 60, unless the context otherwise requires:

(1) "Behavioral health" refers to an individual's mental and emotional well-being and actions that affect an individual's overall wellness. Behavioral health problems and disorders include substance use disorders, serious psychological distress, suicide, and other mental health disorders. Problems ranging from unhealthy stress or subclinical conditions to diagnosable and treatable diseases are included in the term "behavioral health". The term "behavioral health" is also used to describe service systems that encompass prevention and promotion of emotional health, prevention and treatment services for mental health and substance use disorders, and recovery support.

(2) "Crisis intervention services" means the array of behavioral health crisis services that are funded by public or private sources and exist to serve individuals who are experiencing a behavioral health crisis.

(3) "Crisis response system" means the behavioral health crisis response system developed and implemented pursuant to this article 60.

(4) "Crisis response system contractor" means an entity that has been awarded a contract to provide one or more crisis intervention services pursuant to section 27-60-103.

(5) "State board" means the state board of human services created and authorized pursuant to section 26-1-107.

(6) "State department" means the state department of human services created pursuant to section 26-1-105.



§ 27-60-101. Behavioral health crisis response system - legislative declaration

(1) (a) The general assembly finds and declares that:

(I) There are people in Colorado communities who are experiencing behavioral health crises and need professional behavioral health crisis care or urgent psychiatric care from skilled mental health clinicians and medical professionals who excel at providing compassionate behavioral health crisis intervention and stabilization;

(II) A behavioral health crisis can happen any hour of the day and any day of the week;

(III) Persons in a behavioral health crisis frequently come in contact with community first responders who are often unable to provide necessary behavioral health interventions or who must transport these persons in a behavioral health crisis to emergency rooms for services, or, in cases where a crime is alleged, to jail;

(IV) Colorado ranks fiftieth in the nation in the number of inpatient psychiatric beds;

(V) Fewer than one-half of the persons who are in a behavioral health crisis and are taken to an emergency room are admitted for inpatient hospitalization, meaning that thousands of people each year return to community streets with little, if any, crisis intervention or treatment for behavioral health disorders; and

(VI) Significant time and resources are required of community first responders in addressing persons in a behavioral health crisis and, in many cases, this community response is neither timely nor safe for the person in crisis nor cost-efficient for the state.

(b) The general assembly therefore finds that a coordinated behavioral health crisis response system:

(I) Serves as a comprehensive and preferred response to behavioral health emergencies throughout Colorado by providing for early intervention and effective treatment of individuals who are experiencing a behavioral health crisis;

(I.5) As the appropriate and preferred response to behavioral health crises, eliminates the use of the criminal justice system to hold individuals who are experiencing a mental health crisis and enhances the ability of mental health providers and hospitals to serve individuals who are experiencing a mental health crisis;

(II) Provides an appropriate first line of response to individuals in need of an emergency seventy-two-hour mental health hold and utilizes first responders and information technology systems to integrate available behavioral health crisis responses;

(III) Should be available in all Colorado communities;

(IV) Includes community-based, behavioral health crisis centers where individuals who are experiencing a behavioral health crisis may be stabilized and receive short-term treatment, as clinically appropriate;

(V) Decriminalizes mental health disorders by leading the development of a partnership-supported network of crisis services; and

(VI) Establishes a statewide framework that creates, strengthens, and enhances community partnerships that will facilitate the preferred response to behavioral health crises, including ensuring that peace officers and other first responders are equipped with a variety of options when they encounter a behavioral health crisis.

(c) Therefore, the general assembly declares that it is a matter of statewide concern to incentivize and coordinate existing behavioral health crisis intervention services and to commit resources to expand the crisis response system.

(2) Repealed.



§ 27-60-102.5. Definitions

As used in this article 60, unless the context otherwise requires:

(1) "Behavioral health" is inclusive of both mental health and substance use disorders.

(2) "Crisis intervention services" means the array of behavioral health crisis services that are funded by public or private sources and exist to serve individuals who are experiencing a behavioral health crisis.

(3) "Crisis response system" means the behavioral health crisis response system developed and implemented pursuant to this article 60.

(4) "Crisis response system contractor" means an entity that has been awarded a contract to provide one or more crisis intervention services pursuant to section 27-60-103.

(5) "State board" means the state board of human services created and authorized pursuant to section 26-1-107.

(6) "State department" means the state department of human services created pursuant to section 26-1-105.



§ 27-60-103. Behavioral health crisis response system - services - request for proposals - criteria - reporting - rules

(1) (a) On or before September 1, 2013, the state department shall issue a statewide request for proposals to entities with the capacity to create a coordinated and seamless behavioral health crisis response system to provide crisis intervention services for communities throughout the state. The state department shall collaborate with the behavioral health transformation council, created in section 27-61-102, to ensure that services resulting from the request for proposals are aligned throughout the system, integrated, and comprehensive. Separate proposals may be solicited and accepted for each of the five components listed in subsection (1)(b) of this section. The crisis response system created through this request for proposals process must be based on the following principles:

(I) Cultural competence;

(II) Strong community relationships;

(III) The use of peer support;

(IV) The use of evidence-based practices;

(V) Building on existing foundations with an eye toward innovation;

(VI) Utilization of an integrated system of care; and

(VII) Outreach to students through school-based clinics.

(b) The components of the crisis response system must reflect a continuum of care from crisis response through stabilization and safe return to the community, with adequate support for transitions to each stage. Specific components include:

(I) A twenty-four-hour telephone crisis service that is staffed by skilled professionals who are capable of assessing child, adolescent, and adult crisis situations and making the appropriate referrals;

(II) Walk-in crisis services and crisis stabilization units with the capacity for immediate clinical intervention, triage, and stabilization. The walk-in crisis services and crisis stabilization units must employ an integrated health model based on evidence-based practices that consider an individual's physical and emotional health, are a part of a continuum of care, and are linked to mobile crisis services and crisis respite services.

(III) Mobile crisis services and units that are linked to the walk-in crisis services and crisis respite services and that have the ability to initiate a response in a timely fashion to a behavioral health crisis;

(IV) Residential and respite crisis services that are linked to the walk-in crisis services and crisis respite services and that include a range of short-term crisis residential services, including but not limited to community living arrangements; and

(V) A public information campaign.

(2) The state department shall collaborate with the committee of interested stakeholders established in subsection (3) of this section to develop the request for proposals, including eligibility and award criteria. Priority may be given to entities that have demonstrated partnerships with Colorado-based resources. Proposals will be evaluated on, at a minimum, an applicant's ability, relative to the specific component involved, to:

(a) Demonstrate innovation based on evidence-based practices that show evidence of collaboration with existing systems of care to build on current strengths and maximize resources;

(b) Coordinate closely with community mental health organizations that provide services regardless of the source of payment, such as behavioral health organizations, community mental health centers, regional care collaborative organizations, substance use treatment providers, and managed service organizations;

(c) Serve individuals regardless of their ability to pay;

(d) Be part of a continuum of care;

(e) Utilize peer supports;

(f) Include key community participants;

(g) Demonstrate a capacity to meet the demand for services;

(h) Understand and provide services that are specialized for the unique needs of child and adolescent patients; and

(i) Reflect an understanding of the different response mechanisms utilized between mental health and substance use disorder crises.

(3) The state department shall establish a committee of interested stakeholders that will be responsible for reviewing the proposals and awarding contracts pursuant to this section. Representations from the state department of health care policy and financing must be included in the committee of interested stakeholders. A stakeholder participating in the committee must not have a financial or other conflict of interest that would prevent him or her from impartially reviewing proposals.

(4) (a) The state department shall issue the initial request for proposals on or before September 1, 2013, subject to available appropriations. Pursuant to the state procurement code, articles 101 and 102 of title 24, the state department shall make awards on or before January 1, 2014. If additional money is appropriated, the state department may issue additional requests for proposals consistent with this section and the state procurement code, articles 101 and 102 of title 24.

(b) If the full appropriation by the general assembly for the implementation of this section is not dispersed as specified in paragraph (a) of this subsection (4), the committee shall accept and review proposals and award contracts as the proposals are received and not require an application be held until a subsequent request for proposals.

(5) If necessary, the state board may promulgate rules to implement the provisions of this article 60 or the services to be supplied pursuant to this article 60.

(6) (a) Beginning in January 2014, and every January thereafter, the state department shall report progress on the implementation of the crisis response system, as well as information about and updates to the system, as part of its "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act" hearing required by section 2-7-203.

(b) On or before November 1, 2017, the office of behavioral health within the state department shall prepare a report and submit such report to the joint judiciary committee; the joint health and human services committee; the joint budget committee; the governor; the behavioral health transformation council, established in section 27-61-102; and the commission on criminal and juvenile justice, established in section 16-11.3-102. At a minimum, the report must include details concerning the current status of funding and the implementation of the expansion of behavioral health crisis services.

(c) On or before May 1, 2018, but after January 31, 2018, the office of behavioral health within the state department shall present a report to the joint judiciary committee and the joint committee on health and human services concerning the current status of funding and the implementation of the expansion of behavioral health crisis services.

(7) Repealed.



§ 27-60-104. Behavioral health crisis response system - crisis service facilities - walk-in centers - mobile response units

(1) On or before January 1, 2018, all crisis walk-in centers, acute treatment units, and crisis stabilization units within the crisis response system, regardless of facility licensure, must be able to adequately care for an individual brought to the facility through the emergency mental health procedure described in section 27-65-105 or a voluntary application for mental health services pursuant to section 27-65-103. The arrangements for care must be completed through the crisis response system or prearranged partnerships with other crisis intervention services.

(2) On or before January 1, 2018, the state department shall ensure that mobile response units are available to respond to a behavioral health crisis anywhere in the state within no more than two hours, either face-to-face or using telehealth operations, for mobile crisis evaluations.

(3) (a) On or before January 1, 2018, all walk-in centers throughout the state's crisis response system must be appropriately designated by the executive director for a seventy-two-hour treatment and evaluation, adequately prepared, and properly staffed to accept an individual through the emergency mental health procedure outlined in section 27-65-105 or a voluntary application for mental health services pursuant to section 27-65-103. Priority for individuals receiving emergency placement pursuant to section 27-65-105 is on treating high-acuity individuals in the least restrictive environment without the use of law enforcement.

(b) Increasing the ability of walk-in centers to accept individuals through the emergency mental health procedure outlined in section 27-65-105 or a voluntary application for mental health services pursuant to section 27-65-103 may include, but is not limited to, purchasing, installing, and using telehealth operations for mobile crisis evaluations in partnership with hospitals, clinics, law enforcement agencies, and other appropriate service providers.

(4) Rural crisis facilities are encouraged to work collaboratively with other facilities in the region that provide care twenty-four hours a day, seven days a week, to form local arrangements.

(5) The state department shall encourage crisis response system contractors in each region to develop partnerships with the broad array of crisis intervention services through mobile response units and telehealth-capable walk-in centers in rural communities that offer care twenty-four hours a day, seven days a week.

(6) The state department shall ensure crisis response system contractors are responsible for community engagement, coordination, and system navigation for key partners, including criminal justice agencies, emergency departments, hospitals, primary care facilities, walk-in centers, and other crisis service facilities. The goals of community coordination are to:

(a) Formalize relationships with partners in the contractually defined regions;

(b) Pursue collaborative programming for behavioral health services, including, when possible, embedding crisis clinicians and consultants in first response systems;

(c) Build close relationships between first responders and dispatch centers and the crisis response system contractor in the region; and

(d) Coordinate behavioral health crises interventions in the community as early as possible to promote diversion from the criminal justice system and continuity of care.

(7) The state department shall explore solutions for addressing secure transportation of individuals placed on a seventy-two-hour treatment and evaluation hold pursuant to article 65 of this title 27.

(8) The state department shall ensure consistent training for professionals who have regular contact with individuals experiencing a behavioral health crisis.

(9) The state department shall conduct an assessment of need and capacity of the statewide crisis response system to better understand the state's needs for crisis response and service gaps across the state.



§ 27-60-105. Outpatient restoration to competency services - legislative declaration - responsible entity - duties - report

(1) The general assembly finds and declares that:

(a) Colorado's statutory scheme does not designate an entity responsible for competency restoration services, nor does it provide a sufficient framework for the provision of outpatient restoration services to adults or juveniles. As a result, there have been deficits and inconsistencies in the administration of the educational component of outpatient competency restoration services and the coordination and integration of that component with existing services and supports to address the underlying causes of incompetency.

(b) The lack of a designated responsible entity for competency restoration services in Colorado has caused inconsistency in competency restoration services throughout the state and delays in proceedings that impact the due process rights of juveniles and adults involved in the juvenile and criminal justice systems, as well as the interests of victims;

(c) Competency restoration services must be localized and accessible and take into account the public safety, while still allowing for state-level standards and oversight;

(d) Competency restoration services for juveniles must be provided in the least restrictive environment, while taking into account the public safety and the best interests of the juvenile; and

(e) Many services essential to the restoration of competency can be provided through existing programs using existing funding. However, the current system lacks funding and responsibility for the educational component of competency restoration services and case management to access and leverage available services and supports which, combined, will help ensure an integrated approach to competency restoration for juveniles and adults.

(2) The office of behavioral health, referred to in this section as the "office", shall serve as a central organizing structure and responsible entity for the provision of competency restoration education services and coordination of competency restoration services ordered by the court pursuant to section 19-2-1303 (2) or 16-8.5-111 (2)(a).

(3) On or before December 1, 2017, the office shall develop standardized juvenile and adult curricula for the educational component of competency restoration services. The curricula must have a content and delivery mechanism that allows it to be tailored to meet individual needs, including those of persons with intellectual and developmental disabilities.

(4) Beginning July 1, 2018, the office shall have the following duties and responsibilities, subject to available appropriations:

(a) To oversee providers of the education component of competency restoration services, including:

(I) Establishing and enforcing qualifications of competency restoration educators, including minimum and ongoing training requirements;

(II) Evaluating models for the delivery of competency restoration education in a manner that maximizes and expands on available resources while minimizing costs to the state; and

(III) Maintaining an adequate pool of competency restoration providers, as defined by:

(A) Qualifications and training;

(B) Geographical accessibility, in light of the goal of ensuring community-based restoration in the least restrictive environment throughout the state; and

(C) Ability to provide culturally competent and developmentally appropriate competency restoration education tailored to an individual's unique needs;

(b) To develop models for providing competency restoration services that integrate competency restoration education with other case management and treatment, ensure continuation of ongoing treatment and services as appropriate, avoid duplication of services, and achieve efficiencies by coordinating with existing community resources and programs;

(c) To preserve the integrity of the competency evaluation process by ensuring that competency restoration educators operate independently from competency evaluators at the case level;

(d) To engage with key stakeholders in the juvenile and adult justice systems to develop best practices in the delivery of competency restoration services; and

(e) To make recommendations for legislation.

(5) On or before January 1, 2019, and every January 1 thereafter, the office shall submit an annual written report to the general assembly summarizing the office's provision of competency restoration education and its efforts toward the coordination of competency restoration education with other existing services. The report must include:

(a) Data on the number of individuals ordered to competency restoration services, the average time frame for beginning and ending such services, the types of settings in which competency restoration services are provided, and the outcomes of such services;

(b) A description of the office's engagement with community partners to coordinate competency restoration services in an effective and efficient manner;

(c) Identification of best and promising practices for education and coordination of competency restoration services;

(d) A description of opportunities to maximize and increase available resources and funding; and

(e) A description of gaps in and conflicts with existing funding, services, and programming essential to the effective restoration of competency for juveniles and adults.






Article 61 - Behavioral Health Transformation Council

§ 27-61-101. Legislative declaration

(1) The general assembly finds, determines, and declares that:

(a) There is an urgent need to address the economic, social, and personal costs to the state of Colorado and its citizens of untreated behavioral health disorders, including mental health and substance use disorders;

(b) Behavioral health disorders are treatable conditions not unlike other chronic health issues that require a combination of behavioral change and medication or other treatment. When individuals receive appropriate prevention, early intervention, treatment, and recovery services, they can live full, productive lives.

(c) Untreated behavioral health disorders place individuals at high risk for poor health outcomes and significantly impact virtually all aspects of local and state government by reducing family stability, student achievement, workforce productivity, and public safety;

(d) Currently, there is no single behavioral health care system in Colorado. Instead, consumers of all ages with behavioral health disorders receive services from a number of different systems, including the health care, behavioral health care, child welfare, juvenile and criminal justice, education, and higher education systems.

(e) Adult and youth consumers and their families need quality behavioral health care that is individualized and coordinated to meet their changing needs through a comprehensive and integrated system;

(f) Timely access through multiple points of entry to a full continuum of culturally responsive services, including prevention, early intervention, crisis response, treatment, and recovery, is necessary for an effective integrated system;

(g) Evidence-based and promising practices result in favorable outcomes for Colorado's adult and youth consumers, their families, and the communities in which they live;

(h) Lack of public awareness regarding behavioral health issues creates a need for public education that emphasizes the importance of behavioral health as part of overall health and wellness and creates the desire to invest in and support an integrated behavioral health system in Colorado;

(i) To reduce the economic and social costs of untreated behavioral health disorders, Colorado needs a systemic transformation of the behavioral health system to achieve critical goals to address behavioral health disorders; and

(j) The overarching goal of this behavioral health system transformation shall be to make the behavioral health system's administrative processes, service delivery, and funding more effective and efficient to improve outcomes for Colorado citizens.

(2) The general assembly further finds and declares that, to improve the quality of life for the citizens of Colorado, strengthen the economy, and continue the responsible management of the state's resources, the leadership of the three branches of Colorado's state government and the stakeholders most affected by behavioral health disorders must collaborate to build on the progress of past efforts and to sustain a focus on the improvement of behavioral health services.



§ 27-61-101.5. Definitions

As used in this article 61, unless the context otherwise requires:

(1) "Behavioral health" refers to an individual's mental and emotional well-being and actions that affect an individual's overall wellness. Behavioral health problems and disorders include substance use disorders, serious psychological distress, suicide, and other mental health disorders. Problems ranging from unhealthy stress or subclinical conditions to diagnosable and treatable diseases are included in the term "behavioral health". The term "behavioral health" is also used to describe service systems that encompass prevention and promotion of emotional health, prevention and treatment services for mental health and substance use disorders, and recovery support.

(2) "Council" means the behavioral health transformation council created in section 27-61-102.



§ 27-61-102. Behavioral health transformation council - creation - duties - sunset review - repeal

(1) The governor shall designate a group of his or her cabinet members including, but not limited to, the commissioner of education, the executive director or chief medical officer of the department of public health and environment, and the executive directors of the departments of corrections, health care policy and financing, human services, labor and employment, local affairs, and public safety to oversee the systemic transformation of the behavioral health system.

(2) (a) On or before August 1, 2010, the governor shall create a behavioral health transformation council to advise his or her cabinet on transforming the behavioral health system in Colorado. On or before August 1, 2010, the governor shall designate an executive branch department to serve as the lead department to facilitate the council's work. In consultation with the governor, the lead agency shall determine the appropriate membership, tenure, and operating protocols of the council.

(b) The council membership shall include the following:

(I) Representatives from executive branch agencies that fund or serve clients who use the behavioral health system, including but not limited to the departments of corrections, education, health care policy and financing, human services, labor and employment, local affairs, public health and environment, and public safety;

(II) At least two representatives from the judicial branch, appointed by the chief justice of the Colorado supreme court;

(III) Two representatives from the house of representatives, one appointed by the speaker of the house of representatives and one appointed by the minority leader, with preference given to members familiar with recent audit issues regarding behavioral health services;

(IV) Two representatives from the senate, one appointed by the president of the senate and one appointed by the minority leader;

(V) One representative from the governor's office of information technology; and

(VI) At least ten representatives, recommended by the lead agency in consultation with the council, from any group or committee that actively participated in the behavioral health transformation grant in 2009-2010, and which shall include consumers or entities representing consumers of behavioral health services.

(c) On or before January 30, 2011, and on or before January 30 each year thereafter, the lead agency shall brief the health and human services committees of the house of representatives and the senate, or any successor committees, and the state court administrator's office on the activities and progress of the council toward achieving the goals of a transformation of Colorado's behavioral health system.

(d) The members of the council appointed pursuant to subparagraphs (III) and (IV) of paragraph (b) of this subsection (2) are entitled to receive compensation and reimbursement of expenses as provided in section 2-2-326, C.R.S.

(3) The council has the following duties and functions:

(a) To develop a strategic prioritization, planning, and implementation process to advise the governor's cabinet on transforming Colorado's behavioral health system. The council shall work toward the following goals associated with a comprehensive, efficient, effective, and integrated behavioral health system:

(I) Developing shared outcomes across key systems to enable joint accountability, improve services, and increase recovery, self-sufficiency, and economic opportunity;

(II) Aligning service areas across systems to promote equitable and timely access to a full continuum of services throughout Colorado, to the extent feasible;

(III) Establishing joint monitoring across systems to ensure accountability for common outcomes and to reduce the administrative burden associated with service provision;

(IV) Creating integrated behavioral health policies and rules to align with integrated service delivery;

(V) Financing reform to maximize and efficiently utilize funds;

(VI) Utilizing electronic health records or other technology, shared screening tools, assessments, and evaluations in compliance with federal and state confidentiality and privacy laws;

(VII) Adopting consistent cross-system standards for cultural congruence and for youth, adult, and family involvement;

(VIII) Promoting and utilizing evidence-based and promising practices to the extent possible;

(IX) Creating workforce-development strategies required for an integrated behavioral health system; and

(X) Developing a comprehensive behavioral health service system that includes services to persons with behavioral health disorders, disabilities, and co-occurring issues;

(b) To make recommendations to the cabinet that encourage and promote collaboration, partnerships, and innovation across governmental agencies and other agencies in the budgeting, planning, administration, and provision of behavioral health services associated with the goals above; and

(c) To coordinate and consolidate the council's efforts with the efforts of other groups that are working on behavioral health issues to increase the effectiveness and efficiency of these efforts.

(4) This section is repealed, effective July 1, 2020. Prior to such repeal, the council shall be reviewed as provided for in section 2-3-1203, C.R.S.









Mental Health and Mental Health Disorders

Article 65 - Care and Treatment of Persons With Mental Health Disorders

§ 27-65-101. Legislative declaration

(1) The general assembly declares that, subject to available appropriations, the purposes of this article 65 are:

(a) To secure for each person with a mental health disorder such care and treatment suited to his or her needs and to ensure that the care and treatment are skillfully and humanely administered with full respect for the person's dignity and personal integrity;

(b) To deprive a person of his or her liberty for purposes of care or treatment only when less restrictive alternatives are unavailable and only when his or her safety or the safety of others is endangered;

(c) To provide the fullest possible measure of privacy, dignity, and other rights to persons undergoing care and treatment for a mental health disorder;

(d) To encourage the use of voluntary, rather than coercive, measures to provide care and treatment for mental health disorders and to provide the care and treatment in the least restrictive setting;

(e) To provide appropriate information to family members concerning the location and fact of admission of a person with a mental health disorder to inpatient or residential care and treatment;

(f) To encourage the appropriate participation of family members in the care and treatment of a person with a mental health disorder and, when appropriate, to provide information to family members in order to facilitate that participation; and

(g) To facilitate the recovery and resiliency of each person who receives care and treatment pursuant to this article 65.

(2) To carry out these purposes, subject to available appropriations, the provisions of this article shall be liberally construed.



§ 27-65-102. Definitions

As used in this article 65, unless the context otherwise requires:

(1) "Acute treatment unit" means a facility or a distinct part of a facility for short-term psychiatric care, which may include treatment for substance use disorders, that provides a total, twenty-four-hour, therapeutically planned and professionally staffed environment for persons who do not require inpatient hospitalization but need more intense and individual services than are available on an outpatient basis, such as crisis management and stabilization services.

(2) "Certified peace officer" means any certified peace officer as described in section 16-2.5-102, C.R.S.

(3) "Court" means any district court of the state of Colorado and the probate court in the city and county of Denver.

(4) "Court-ordered evaluation" means an evaluation ordered by a court pursuant to section 27-65-106.

(4.5) "Danger to self or others" means:

(a) With respect to an individual, that the individual poses a substantial risk of physical harm to himself or herself as manifested by evidence of recent threats of or attempts at suicide or serious bodily harm to himself or herself; or

(b) With respect to other persons, that the individual poses a substantial risk of physical harm to another person or persons, as manifested by evidence of recent homicidal or other violent behavior by the person in question, or by evidence that others are placed in reasonable fear of violent behavior and serious physical harm to them, as evidenced by a recent overt act, attempt, or threat to do serious physical harm by the person in question.

(5) "Department" means the department of human services.

(5.5) "Emergency medical services facility" means a facility licensed pursuant to part 1 of article 3 of title 25 or certified pursuant to section 25-1.5-103, or any other licensed and certified facility that provides emergency medical services. An emergency medical services facility is not required to be, but may elect to become, a facility designated or approved by the executive director for a seventy-two-hour treatment and evaluation pursuant to section 27-65-105.

(6) "Executive director" means the executive director of the department of human services.

(7) "Facility" means a public hospital or a licensed private hospital, clinic, community mental health center or clinic, acute treatment unit, institution, or residential child care facility that provides treatment for persons with mental health disorders.

(8) "Family member" means a spouse, parent, adult child, or adult sibling of a person with a mental health disorder.

(9) "Gravely disabled" means a condition in which a person, as a result of a mental health disorder, is incapable of making informed decisions about or providing for his or her essential needs without significant supervision and assistance from other people. As a result of being incapable of making these informed decisions, a person who is gravely disabled is at risk of substantial bodily harm, dangerous worsening of any concomitant serious physical illness, significant psychiatric deterioration, or mismanagement of his or her essential needs that could result in substantial bodily harm. A person of any age may be "gravely disabled", but such term does not include a person whose decision-making capabilities are limited solely by his or her developmental disability.

(10) "Hospitalization" means twenty-four-hour out-of-home placement for treatment in a facility for a person with a mental health disorder.

(11) "Independent professional person" means a professional person, as defined in subsection (17) of this section, who evaluates a minor's condition as an independent decision-maker and whose recommendations are based on the standard of what is in the best interest of the minor. The professional person may be associated with the admitting mental health facility if he or she is free to independently evaluate the minor's condition and need for treatment and has the authority to refuse admission to any minor who does not satisfy the statutory standards specified in section 27-65-103 (3).

(11.3) "Intervening professional" means a person described in section 27-65-105 (1)(a)(II) who may effect a seventy-two-hour hold pursuant to the provisions outlined in section 27-65-105.

(11.3) "Intervening professional" means a person described in section 27-65-105 (1)(a)(II) who may effect a seventy-two-hour hold under the provisions outlined in section 27-65-105.

(11.5) "Mental health disorder" includes one or more substantial disorders of the cognitive, volitional, or emotional processes that grossly impairs judgment or capacity to recognize reality or to control behavior. An intellectual or developmental disability is insufficient to either justify or exclude a finding of a mental health disorder pursuant to the provisions of this article 65.

(12) "Minor" means a person under eighteen years of age; except that the term does not include a person who is fifteen years of age or older who is living separately and apart from his or her parent or legal guardian and is managing his or her financial affairs, regardless of his or her source of income, or who is married and living separately and apart from his or her parent or legal guardian.

(13) "Patient representative" means a person designated by a mental health facility to process patient complaints or grievances or to represent patients who are minors pursuant to section 27-65-103 (5).

(14) Repealed.

(15) "Petitioner" means any person who files any petition in any proceeding in the interest of any person who allegedly has a mental health disorder or is allegedly gravely disabled.

(16) "Physician" means a person licensed to practice medicine in this state.

(17) "Professional person" means a person licensed to practice medicine in this state, a psychologist certified to practice in this state, or a person licensed and in good standing to practice medicine in another state or a psychologist certified to practice and in good standing in another state who is providing medical or clinical services at a treatment facility in this state that is operated by the armed forces of the United States, the United States public health service, or the United States department of veterans affairs.

(18) "Residential child care facility" means a facility licensed by the state department of human services pursuant to article 6 of title 26, C.R.S., to provide group care and treatment for children as such facility is defined in section 26-6-102 (33), C.R.S. A residential child care facility may be eligible for designation by the executive director of the department of human services pursuant to this article.

(19) "Respondent" means either a person alleged in a petition filed pursuant to this article 65 to have a mental health disorder or be gravely disabled or a person certified pursuant to the provisions of this article 65.

(20) "Screening" means a review of all petitions, to consist of an interview with the petitioner and, whenever possible, the respondent, an assessment of the problem, an explanation of the petition to the respondent, and a determination of whether the respondent needs and, if so, will accept, on a voluntary basis, comprehensive evaluation, treatment, referral, and other appropriate services, either on an inpatient or an outpatient basis.



§ 27-65-103. Voluntary applications for mental health services - treatment of minors

(1) Nothing in this article 65 in any way limits the right of any person to make voluntary application at any time to any public or private agency or professional person for mental health services, either by direct application in person or by referral from any other public or private agency or professional person. Subject to section 15-14-316 (4), a ward, as defined in section 15-14-102 (15), may be admitted to hospital or institutional care and treatment for a mental health disorder by consent of the guardian for so long as the ward agrees to such care and treatment. Within ten days after any such admission, the guardian shall notify in writing the court that appointed the guardian of the admission.

(2) Notwithstanding any other provision of law, a minor who is fifteen years of age or older, whether with or without the consent of a parent or legal guardian, may consent to receive mental health services to be rendered by a facility or by a professional person or mental health professional licensed pursuant to part 3, 4, 5, 6, or 8 of article 43 of title 12, C.R.S., in any practice setting. Such consent shall not be subject to disaffirmance because of minority. The professional person or licensed mental health professional rendering mental health services to a minor may, with or without the consent of the minor, advise the parent or legal guardian of the minor of the services given or needed.

(3) A minor who is fifteen years of age or older or a parent or legal guardian of a minor on the minor's behalf may make voluntary application for hospitalization. Application for hospitalization on behalf of a minor who is under fifteen years of age and who is a ward of the department of human services shall not be made unless a guardian ad litem has been appointed for the minor or a petition for the same has been filed with the court by the agency having custody of the minor; except that such an application for hospitalization may be made under emergency circumstances requiring immediate hospitalization, in which case the agency shall file a petition for appointment of a guardian ad litem within seventy-two hours after application for admission is made, and the court shall appoint a guardian ad litem forthwith. Procedures for hospitalization of such minor may proceed pursuant to this section once a petition for appointment of a guardian ad litem has been filed, if necessary. Whenever such application for hospitalization is made, an independent professional person shall interview the minor and conduct a careful investigation into the minor's background, using all available sources, including, but not limited to, the parents or legal guardian and the school and any other social agencies. Prior to admitting a minor for hospitalization, the independent professional person shall make the following findings:

(a) That the minor has a mental health disorder and is in need of hospitalization;

(b) That a less restrictive treatment alternative is inappropriate or unavailable; and

(c) That hospitalization is likely to be beneficial.

(4) An interview and investigation by an independent professional person shall not be required for a minor who is fifteen years of age or older and who, upon the recommendation of his or her treating professional person, seeks voluntary hospitalization with the consent of his or her parent or legal guardian. In order to assure that the minor's consent to such hospitalization is voluntary, the minor shall be advised, at or before the time of admission, of his or her right to refuse to sign the admission consent form and his or her right to revoke his or her consent at a later date. If a minor admitted pursuant to this subsection (4) subsequently revokes his or her consent after admission, a review of his or her need for hospitalization pursuant to subsection (5) of this section shall be initiated immediately.

(5) (a) The need for continuing hospitalization of all voluntary patients who are minors shall be formally reviewed at least every two months. Review pursuant to this subsection (5) shall fulfill the requirement specified in section 19-1-115 (8), C.R.S., when the minor is fifteen years of age or older and consenting to hospitalization.

(b) The review shall be conducted by an independent professional person who is not a member of the minor's treating team; or, if the minor, his or her physician, and the minor's parent or guardian do not object to the need for continued hospitalization, the review required pursuant to this subsection (5) may be conducted internally by the hospital staff.

(c) The independent professional person shall determine whether the minor continues to meet the criteria specified in subsection (3) of this section and whether continued hospitalization is appropriate and shall at least conduct an investigation pursuant to subsection (3) of this section.

(d) Ten days prior to the review, the patient representative at the mental health facility shall notify the minor of the date of the review and shall assist the minor in articulating to the independent professional person his or her wishes concerning continued hospitalization.

(e) Nothing in this section shall be construed to limit a minor's right to seek release from the facility pursuant to any other provisions under the law.

(6) Every six months the review required pursuant to subsection (5) of this section shall be conducted by an independent professional person who is not a member of the minor's treating team and who has not previously reviewed the child pursuant to subsection (5) of this section.

(7) (a) When a minor does not consent to or objects to continued hospitalization, the need for such continued hospitalization shall, within ten days, be reviewed pursuant to subsection (5) of this section by an independent professional person who is not a member of the minor's treating team and who has not previously reviewed the child pursuant to this subsection (7). The minor shall be informed of the results of such review within three days of completion of such review. If the conclusion reached by such professional person is that the minor no longer meets the standards for hospitalization specified in subsection (3) of this section, the minor shall be discharged.

(b) If, twenty-four hours after being informed of the results of the review specified in paragraph (a) of this subsection (7), a minor continues to affirm the objection to hospitalization, the minor shall be advised by the director of the facility or his or her duly appointed representative that the minor has the right to retain and consult with an attorney at any time and that the director or his or her duly appointed representative shall file, within three days after the request of the minor, a statement requesting an attorney for the minor or, if the minor is under fifteen years of age, a guardian ad litem. The minor, his or her attorney, if any, and his or her parent, legal guardian, or guardian ad litem, if any, shall also be given written notice that a hearing upon the recommendation for continued hospitalization may be had before the court or a jury upon written request directed to the court pursuant to paragraph (d) of this subsection (7).

(c) Whenever the statement requesting an attorney is filed with the court, the court shall ascertain whether the minor has retained counsel, and, if he or she has not, the court shall, within three days, appoint an attorney to represent the minor, or if the minor is under fifteen years of age, a guardian ad litem. Upon receipt of a petition filed by the guardian ad litem, the court shall appoint an attorney to represent the minor under fifteen years of age.

(d) The minor or his or her attorney or guardian ad litem may, at any time after the minor has continued to affirm his or her objection to hospitalization pursuant to subsection (7)(b) of this section, file a written request that the recommendation for continued hospitalization be reviewed by the court or that the treatment be on an outpatient basis. If review is requested, the court shall hear the matter within ten days after the request, and the court shall give notice to the minor; his or her attorney, if any; his or her parents or legal guardian; his or her guardian ad litem, if any; the independent professional person; and the minor's treating team of the time and place of the hearing. The hearing must be held in accordance with section 27-65-111; except that the court or jury shall determine that the minor is in need of care and treatment if the court or jury makes the following findings: That the minor has a mental health disorder and is in need of hospitalization, that a less restrictive treatment alternative is inappropriate or unavailable, and that hospitalization is likely to be beneficial. At the conclusion of the hearing, the court may enter an order confirming the recommendation for continued hospitalization, discharge the minor, or enter any other appropriate order.

(e) For purposes of this subsection (7), "objects to hospitalization" means that a minor, with the necessary assistance of hospital staff, has written his or her objections to continued hospitalization and has been given an opportunity to affirm or disaffirm such objections forty-eight hours after the objections are first written.

(f) A minor may not again object to hospitalization pursuant to this subsection (7) until ninety days after conclusion of proceedings pursuant to this subsection (7).

(g) In addition to the rights specified under section 27-65-117 for persons receiving evaluation, care, or treatment, a written notice specifying the rights of minor children under this section shall be given to each minor upon admission to hospitalization.

(8) A minor who no longer meets the standards for hospitalization specified in subsection (3) of this section shall be discharged.

(9) For the purpose of this article, the treatment by prayer in the practice of the religion of any church which teaches reliance on spiritual means alone for healing shall be considered a form of treatment.

(10) The medical and legal status of all voluntary patients receiving treatment for mental health disorders in inpatient or custodial facilities must be reviewed at least once every six months.

(11) Voluntary patients shall be afforded all the rights and privileges customarily granted by hospitals to their patients.

(12) If at any time during a seventy-two-hour evaluation of a person who is confined involuntarily the facility staff requests the person to sign in voluntarily and he or she elects to do so, the following advisement shall be given orally and in writing and an appropriate notation shall be made in his or her medical record by the professional person or his or her designated agent:

NOTICE

The decision to sign in voluntarily should be made by you alone and should be free from any force or pressure implied or otherwise. If you do not feel that you are able to make a truly voluntary decision, you may continue to be held at the hospital involuntarily. As an involuntary patient, you will have the right to protest your confinement and request a hearing before a judge.



§ 27-65-104. Rights of respondents

Unless specifically stated in an order by the court, a respondent shall not forfeit any legal right or suffer legal disability by reason of the provisions of this article.



§ 27-65-105. Emergency procedure

(1) Emergency procedure may be invoked under either one of the following two conditions:

(a) (I) When any person appears to have a mental health disorder and, as a result of such mental health disorder, appears to be an imminent danger to others or to himself or herself or appears to be gravely disabled, then an intervening professional, as specified in subsection (1)(a)(II) of this section, upon probable cause and with such assistance as may be required, may take the person into custody, or cause the person to be taken into custody, and placed in a facility designated or approved by the executive director for a seventy-two-hour treatment and evaluation.

(II) The following persons may act as intervening professionals to effect a seventy-two-hour hold as provided in subsection (1)(a)(I) of this section:

(A) A certified peace officer;

(B) A professional person;

(C) A registered professional nurse as defined in section 12-38-103 (11), C.R.S., who by reason of postgraduate education and additional nursing preparation has gained knowledge, judgment, and skill in psychiatric or mental health nursing;

(D) A licensed marriage and family therapist, licensed professional counselor, or addiction counselor licensed under part 5, 6, or 8 of article 43 of title 12, C.R.S., who by reason of postgraduate education and additional preparation has gained knowledge, judgment, and skill in psychiatric or clinical mental health therapy, forensic psychotherapy, or the evaluation of mental disorders; or

(E) A licensed clinical social worker licensed under the provisions of part 4 of article 43 of title 12, C.R.S.

(b) Upon an affidavit sworn to or affirmed before a judge that relates sufficient facts to establish that a person appears to have a mental health disorder and, as a result of the mental health disorder, appears to be an imminent danger to others or to himself or herself or appears to be gravely disabled, the court may order the person described in the affidavit to be taken into custody and placed in a facility designated or approved by the executive director for a seventy-two-hour treatment and evaluation. Whenever in this article 65 a facility is to be designated or approved by the executive director, hospitals, if available, must be approved or designated in each county before other facilities are approved or designated. Whenever in this article 65 a facility is to be designated or approved by the executive director as a facility for a stated purpose and the facility to be designated or approved is a private facility, the consent of the private facility to the enforcement of standards set by the executive director is a prerequisite to the designation or approval.

(1) Emergency procedure may be invoked under one of the following conditions:

(a) (I) When any person appears to have a mental health disorder and, as a result of such mental health disorder, appears to be an imminent danger to others or to himself or herself or appears to be gravely disabled, then an intervening professional, as specified in subsection (1)(a)(II) of this section, upon probable cause and with such assistance as may be required, may take the person into custody, or cause the person to be taken into custody, and placed in a facility designated or approved by the executive director for a seventy-two-hour treatment and evaluation. If such a facility is not available, the person may be taken to an emergency medical services facility.

(I.5) When any person appears to have a mental health disorder and, as a result of such mental health disorder, is in need of immediate evaluation for treatment in order to prevent physical or psychiatric harm to others or to himself or herself, then an intervening professional, as specified in subsection (1)(a)(II) of this section, upon probable cause and with such assistance as may be required, may immediately transport the person to an outpatient mental health facility or other clinically appropriate facility designated or approved by the executive director. If such a facility is not available, the person may be taken to an emergency medical services facility.

(II) The following persons may act as intervening professionals to effect a seventy-two-hour hold, as provided in subsections (1)(a)(I) and (1)(a)(I.5) of this section:

(A) A certified peace officer;

(B) A professional person;

(C) A registered professional nurse as defined in section 12-38-103 (11) who by reason of postgraduate education and additional nursing preparation has gained knowledge, judgment, and skill in psychiatric or mental health nursing;

(D) A licensed marriage and family therapist, licensed professional counselor, or addiction counselor licensed under part 5, 6, or 8 of article 43 of title 12, who by reason of postgraduate education and additional preparation has gained knowledge, judgment, and skill in psychiatric or clinical mental health therapy, forensic psychotherapy, or the evaluation of mental health disorders; or

(E) A licensed clinical social worker licensed under the provisions of part 4 of article 43 of title 12.

(b) Upon an affidavit sworn to or affirmed before a judge that relates sufficient facts to establish that a person appears to have a mental health disorder and, as a result of the mental health disorder, appears to be an imminent danger to others or to himself or herself or appears to be gravely disabled, the court may order the person described in the affidavit to be taken into custody and placed in a facility designated or approved by the executive director for a seventy-two-hour treatment and evaluation. Whenever in this article 65 a facility is to be designated or approved by the executive director, hospitals, if available, must be approved or designated in each county before other facilities are approved or designated. Whenever in this article 65 a facility is to be designated or approved by the executive director as a facility for a stated purpose and the facility to be designated or approved is a private facility, the consent of the private facility to the enforcement of standards set by the executive director is a prerequisite to the designation or approval.

(c) Upon an affidavit sworn to or affirmed before a judge that relates sufficient facts to establish that a person appears to have a mental health disorder and, as a result of the mental health disorder, is in need of immediate evaluation for treatment to prevent physical or psychiatric harm to others or to himself or herself, the court may order the person described in the affidavit to be transported to an outpatient mental health facility or other clinically appropriate facility designated or approved by the executive director.

(2) (a) When a person is taken into custody pursuant to subsection (1) of this section, such person shall not be detained in a jail, lockup, or other place used for the confinement of persons charged with or convicted of penal offenses; except that such place may be used if no other suitable place of confinement for treatment and evaluation is readily available. In such situation the person shall be detained separately from those persons charged with or convicted of penal offenses and shall be held for a period not to exceed twenty-four hours, excluding Saturdays, Sundays, and holidays, after which time he or she shall be transferred to a facility designated or approved by the executive director for a seventy-two-hour treatment and evaluation. If the person being detained is a juvenile, as defined in section 19-1-103 (68), C.R.S., the juvenile shall be placed in a setting that is nonsecure and physically segregated by sight and sound from the adult offenders. When a person is taken into custody and confined pursuant to this subsection (2), such person shall be examined at least every twelve hours by a certified peace officer, nurse, or physician or by an appropriate staff professional of the nearest designated or approved mental health treatment facility to determine if the person is receiving appropriate care consistent with his or her mental condition.

(b) A sheriff or police chief who violates the provisions of paragraph (a) of this subsection (2), related to detaining juveniles may be subject to a civil fine of no more than one thousand dollars. The decision to fine shall be based on prior violations of the provisions of paragraph (a) of this subsection (2) by the sheriff or police chief and the willingness of the sheriff or police chief to address the violations in order to comply with paragraph (a) of this subsection (2).

(2) When a person is taken into custody pursuant to subsection (1) of this section, he or she must not be detained in a jail, lockup, or other place used for the confinement of persons charged with or convicted of penal offenses.

(3) A facility shall require an application in writing, stating the circumstances under which the person's condition was called to the attention of the intervening professional and further stating sufficient facts, obtained from the personal observations of the intervening professional or obtained from others whom he or she reasonably believes to be reliable, to establish that the person has a mental health disorder and, as a result of the mental health disorder, is an imminent danger to others or to himself or herself or is gravely disabled. The application must indicate when the person was taken into custody and who brought the person's condition to the attention of the intervening professional. A copy of the application must be furnished to the person being evaluated, and the application must be retained in accordance with the provisions of section 27-65-121 (4).

(3) When a person is taken into emergency custody by an intervening professional pursuant to subsection (1) of this section and is presented to an emergency medical services facility or a facility that is designated or approved by the executive director, the facility shall require an application in writing, stating the circumstances under which the person's condition was called to the attention of the intervening professional and further stating sufficient facts, obtained from the intervening professional's personal observations or obtained from others whom he or she reasonably believes to be reliable, to establish that the person has a mental health disorder and, as a result of the mental health disorder, is an imminent danger to others or to himself or herself, is gravely disabled, or is in need of immediate evaluation for treatment. The application must indicate when the person was taken into custody and who brought the person's condition to the attention of the intervening professional. A copy of the application must be furnished to the person being evaluated, and the application must be retained in accordance with the provisions of section 27-65-121 (4).

(4) If the seventy-two-hour treatment and evaluation facility admits the person, it may detain him or her for evaluation and treatment for a period not to exceed seventy-two hours, excluding Saturdays, Sundays, and holidays if evaluation and treatment services are not available on those days. For the purposes of this subsection (4), evaluation and treatment services are not deemed to be available merely because a professional person is on call during weekends or holidays. If, in the opinion of the professional person in charge of the evaluation, the person can be properly cared for without being detained, he or she shall be provided services on a voluntary basis.

(5) Each person admitted to a seventy-two-hour treatment and evaluation facility under the provisions of this article shall receive an evaluation as soon as possible after he or she is admitted and shall receive such treatment and care as his or her condition requires for the full period that he or she is held. The person shall be released before seventy-two hours have elapsed if, in the opinion of the professional person in charge of the evaluation, the person no longer requires evaluation or treatment. Persons who have been detained for seventy-two-hour evaluation and treatment shall be released, referred for further care and treatment on a voluntary basis, or certified for treatment pursuant to section 27-65-107.

(6) At any time during emergency custody of an individual pursuant to this section in either an emergency medical services facility or a designated facility, if, in the opinion of a professional person, or an advanced practice nurse licensed pursuant to article 38 of title 12 and included in the advanced practice registry pursuant to section 12-38-111.5 with a population focus in psychiatry or mental health, acting within his or her scope of practice, the person no longer meets the standards for emergency custody or detention and his or her care can be provided in another setting, the person must be appropriately discharged or referred for further care and treatment on a voluntary basis, or certified for treatment pursuant to section 27-65-107.

(7) (a) On or before July 1, 2019, and each July 1 thereafter, each emergency medical services facility that has treated a person pursuant to this section shall provide an annual report to the department that includes only aggregate and nonidentifying information concerning persons who were treated at an emergency medical services facility pursuant to this section. The report must comply with the provisions of section 24-1-136 (9) and is exempt from the provisions of section 24-1-136 (11)(a)(I). The report must contain the following:

(I) The names and counties of the facilities;

(II) The total number of persons treated pursuant to this section, including a summary of demographic information;

(III) A summary regarding the different reasons for which persons were treated pursuant to this section; and

(IV) A summary of the disposition of persons transferred to a designated facility.

(b) (I) Any information aggregated and provided to the department pursuant to this subsection (7) is privileged and confidential. Such information must not be made available to the public except in an aggregate format that cannot be used to identify an individual facility. The information is not subject to civil subpoena and is not discoverable or admissible in any civil, criminal, or administrative proceeding against an emergency medical services facility or health care professional. The information must be used only to assess statewide behavioral health services needs and to plan for sufficient levels of statewide behavioral health services. In the collection of data to accomplish the requirements of this subsection (7), the department shall protect the confidentiality of patient records, in accordance with state and federal laws, and shall not disclose any public identifying or proprietary information of any hospital, hospital administrator, health care professional, or employee of a health care facility.

(II) Subsection (7)(b)(I) of this section does not apply to information that is otherwise available from a source outside of the data collection activities required pursuant to subsection (7)(a) of this section.



§ 27-65-106. Court-ordered evaluation for persons with mental health disorders

(1) Any person alleged to have a mental health disorder and, as a result of the mental health disorder, to be a danger to others or to himself or herself or to be gravely disabled may be given an evaluation of his or her condition under a court order pursuant to this section.

(2) Any individual may petition the court in the county in which the respondent resides or is physically present alleging that there is a person who appears to have a mental health disorder and, as a result of the mental health disorder, appears to be a danger to others or to himself or herself or appears to be gravely disabled and requesting an evaluation of the person's condition.

(3) The petition for a court-ordered evaluation must contain the following:

(a) The name and address of the petitioner and his or her interest in the case;

(b) The name of the person for whom evaluation is sought, who shall be designated as the respondent, and, if known to the petitioner, the address, age, sex, marital status, and occupation of the respondent;

(c) Allegations of fact indicating that the respondent may have a mental health disorder and, as a result of the mental health disorder, be a danger to others or to himself or herself or be gravely disabled and showing reasonable grounds to warrant an evaluation;

(d) The name and address of every person known or believed by the petitioner to be legally responsible for the care, support, and maintenance of the respondent, if available;

(e) The name, address, and telephone number of the attorney, if any, who has most recently represented the respondent. If there is no attorney, there shall be a statement as to whether, to the best knowledge of the petitioner, the respondent meets the criteria established by the legal aid agency operating in the county or city and county for it to represent a client.

(4) Upon receipt of a petition satisfying the requirements of subsection (3) of this section, the court shall designate a facility, approved by the executive director, or a professional person to provide screening of the respondent to determine whether there is probable cause to believe the allegations.

(5) Following screening, the facility or professional person designated by the court shall file his or her report with the court. The report must include a recommendation as to whether there is probable cause to believe that the respondent has a mental health disorder and, as a result of the mental health disorder, is a danger to others or to himself or herself or is gravely disabled and whether the respondent will voluntarily receive evaluation or treatment. The screening report submitted to the court is confidential in accordance with section 27-65-121 and must be furnished to the respondent or his or her attorney or personal representative.

(6) Whenever it appears, by petition and screening pursuant to this section, to the satisfaction of the court that probable cause exists to believe that the respondent has a mental health disorder and, as a result of the mental health disorder, is a danger to others or to himself or herself or is gravely disabled and that efforts have been made to secure the cooperation of the respondent, who has refused or failed to accept evaluation voluntarily, the court shall issue an order for evaluation authorizing a certified peace officer to take the respondent into custody and place him or her in a facility designated by the executive director for seventy-two-hour treatment and evaluation. At the time of taking the respondent into custody, a copy of the petition and the order for evaluation must be given to the respondent, and promptly thereafter to any one person designated by the respondent and to the person in charge of the seventy-two-hour treatment and evaluation facility named in the order or his or her designee.

(7) The respondent shall be evaluated as promptly as possible and shall in no event be detained longer than seventy-two hours under the court order, excluding Saturdays, Sundays, and holidays if treatment and evaluation services are not available on those days. Within that time, the respondent shall be released, referred for further care and treatment on a voluntary basis, or certified for short-term treatment.

(8) At the time the respondent is taken into custody for evaluation or within a reasonable time thereafter, unless a responsible relative is in possession of the respondent's personal property, the certified peace officer taking him or her into custody shall take reasonable precautions to preserve and safeguard the personal property in the possession of or on the premises occupied by the respondent.

(9) When a person is involuntarily admitted to a seventy-two-hour treatment and evaluation facility under the provisions of this section or section 27-65-105, the person shall be advised by the facility director or his or her duly appointed representative that the person is going to be examined with regard to his or her mental condition.

(10) Whenever a person is involuntarily admitted to a seventy-two-hour treatment and evaluation facility, he or she shall be advised by the facility director or his or her duly appointed representative of his or her right to retain and consult with any attorney at any time and that, if he or she cannot afford to pay an attorney, upon proof of indigency, one will be appointed by the court without cost.



§ 27-65-107. Certification for short-term treatment - procedure

(1) If a person detained for seventy-two hours pursuant to the provisions of section 27-65-105 or a respondent under court order for evaluation pursuant to section 27-65-106 has received an evaluation, he or she may be certified for not more than three months of short-term treatment under the following conditions:

(a) The professional staff of the agency or facility providing seventy-two-hour treatment and evaluation has analyzed the person's condition and has found the person has a mental health disorder and, as a result of the mental health disorder, is a danger to others or to himself or herself or is gravely disabled.

(b) The person has been advised of the availability of, but has not accepted, voluntary treatment; but, if reasonable grounds exist to believe that the person will not remain in a voluntary treatment program, his or her acceptance of voluntary treatment shall not preclude certification.

(c) The facility which will provide short-term treatment has been designated or approved by the executive director to provide such treatment.

(2) The notice of certification must be signed by a professional person on the staff of the evaluation facility who participated in the evaluation and must state facts sufficient to establish reasonable grounds to believe that the person has a mental health disorder and, as a result of the mental health disorder, is a danger to others or to himself or herself or is gravely disabled. The certification must be filed with the court within forty-eight hours, excluding Saturdays, Sundays, and court holidays, of the date of certification. The certification must be filed with the court in the county in which the respondent resided or was physically present immediately prior to being taken into custody.

(3) Within twenty-four hours of certification, copies of the certification shall be personally delivered to the respondent, and a copy shall be kept by the evaluation facility as part of the person's record. The respondent shall also be asked to designate one other person whom he or she wishes informed regarding certification. If he or she is incapable of making such a designation at the time the certification is delivered, he or she shall be asked to designate such person as soon as he or she is capable. In addition to the copy of the certification, the respondent shall be given a written notice that a hearing upon his or her certification for short-term treatment may be had before the court or a jury upon written request directed to the court pursuant to subsection (6) of this section.

(4) Upon certification of the respondent, the facility designated for short-term treatment shall have custody of the respondent.

(5) Whenever a certification is filed with the court, the court, if it has not already done so under section 27-65-106 (10), shall forthwith appoint an attorney to represent the respondent. The court shall determine whether the respondent is able to afford an attorney. If the respondent cannot afford counsel, the court shall appoint either counsel from the legal services program operating in that jurisdiction or private counsel to represent the respondent. The attorney representing the respondent shall be provided with a copy of the certification immediately upon his or her appointment. Waiver of counsel must be knowingly and intelligently made in writing and filed with the court by the respondent. In the event that a respondent who is able to afford an attorney fails to pay the appointed counsel, such counsel, upon application to the court and after appropriate notice and hearing, may obtain a judgment for reasonable attorney fees against the respondent or person making request for such counsel or both the respondent and such person.

(6) The respondent for short-term treatment or his or her attorney may at any time file a written request that the certification for short-term treatment or the treatment be reviewed by the court or that the treatment be on an outpatient basis. If review is requested, the court shall hear the matter within ten days after the request, and the court shall give notice to the respondent and his or her attorney and the certifying and treating professional person of the time and place thereof. The hearing shall be held in accordance with section 27-65-111. At the conclusion of the hearing, the court may enter or confirm the certification for short-term treatment, discharge the respondent, or enter any other appropriate order, subject to available appropriations.

(7) Records and papers in proceedings under this section and section 27-65-108 shall be maintained separately by the clerks of the several courts. Upon the release of any respondent in accordance with the provisions of section 27-65-110, the facility shall notify the clerk of the court within five days of the release, and the clerk shall forthwith seal the record in the case and omit the name of the respondent from the index of cases in such court until and unless the respondent becomes subject to an order of long-term care and treatment pursuant to section 27-65-109 or until and unless the court orders them opened for good cause shown. In the event a petition is filed pursuant to section 27-65-109, such certification record may be opened and become a part of the record in the long-term care and treatment case and the name of the respondent indexed.

(8) Whenever it appears to the court, by reason of a report by the treating professional person or any other report satisfactory to the court, that a respondent detained for evaluation and treatment or certified for treatment should be transferred to another facility for treatment and the safety of the respondent or the public requires that the respondent be transported by a sheriff, the court may issue an order directing the sheriff or his or her designee to deliver the respondent to the designated facility.



§ 27-65-108. Extension of short-term treatment

If the professional person in charge of the evaluation and treatment believes that a period longer than three months is necessary for treatment of the respondent, he or she shall file with the court an extended certification. No extended certification for treatment shall be for a period of more than three months. The respondent shall be entitled to a hearing on the extended certification under the same conditions as in an original certification. The attorney initially representing the respondent shall continue to represent that person, unless the court appoints another attorney.



§ 27-65-109. Long-term care and treatment of persons with mental health disorders - procedure

(1) Whenever a respondent has received short-term treatment for five consecutive months pursuant to the provisions of sections 27-65-107 and 27-65-108, the professional person in charge of the evaluation and treatment may file a petition with the court for long-term care and treatment of the respondent under the following conditions:

(a) The professional staff of the agency or facility providing short-term treatment has analyzed the respondent's condition and has found that the respondent has a mental health disorder and, as a result of the mental health disorder, is a danger to others or to himself or herself or is gravely disabled.

(b) The respondent has been advised of the availability of, but has not accepted, voluntary treatment; but, if reasonable grounds exist to believe that the respondent will not remain in a voluntary treatment program, his or her acceptance of voluntary treatment shall not preclude an order pursuant to this section.

(c) The facility that will provide long-term care and treatment has been designated or approved by the executive director to provide the care and treatment.

(2) Every petition for long-term care and treatment shall include a request for a hearing before the court prior to the expiration of six months from the date of original certification. A copy of the petition shall be delivered personally to the respondent for whom long-term care and treatment is sought and mailed to his or her attorney of record simultaneously with the filing thereof.

(3) Within ten days after receipt of the petition, the respondent or his or her attorney may request a jury trial by filing a written request therefor with the court.

(4) The court or jury shall determine whether the conditions of subsection (1) of this section are met and whether the respondent has a mental health disorder and, as a result of the mental health disorder, is a danger to others or to himself or herself or is gravely disabled. The court shall thereupon issue an order of long-term care and treatment for a term not to exceed six months, or it shall discharge the respondent for whom long-term care and treatment was sought, or it shall enter any other appropriate order, subject to available appropriations. An order for long-term care and treatment must grant custody of the respondent to the department for placement with an agency or facility designated by the executive director to provide long-term care and treatment. When a petition contains a request that a specific legal disability be imposed or that a specific legal right be deprived, the court may order the disability imposed or the right deprived if the court or a jury has determined that the respondent has a mental health disorder or is gravely disabled and that, by reason thereof, the person is unable to competently exercise said right or perform the function as to which the disability is sought to be imposed. Any interested person may ask leave of the court to intervene as a copetitioner for the purpose of seeking the imposition of a legal disability or the deprivation of a legal right.

(5) An original order of long-term care and treatment or any extension of such order expires on the date specified, unless further extended as provided in this subsection (5). If an extension is being sought, the professional person in charge of the evaluation and treatment shall certify to the court at least thirty days prior to the expiration date of the order in force that an extension of the order is necessary for the care and treatment of the respondent subject to the order in force, and a copy of the certification must be delivered to the respondent and simultaneously mailed to his or her attorney of record. At least twenty days before the expiration of the order, the court shall give written notice to the respondent and his or her attorney of record that a hearing upon the extension may be had before the court or a jury upon written request to the court within ten days after receipt of the notice. If a hearing is not requested by the respondent within such time, the court may proceed ex parte. If a hearing is timely requested, it must be held before the expiration date of the order in force. If the court or jury finds that the conditions of subsection (1) of this section continue to be met and that the respondent has a mental health disorder and, as a result of the mental health disorder, is a danger to others or to himself or herself or is gravely disabled, the court shall issue an extension of the order. Any extension must not exceed six months, but there may be as many extensions as the court orders pursuant to this section.



§ 27-65-110. Termination of short-term and long-term treatment - escape

(1) An original certification for short-term treatment under section 27-65-107, or an extended certification under section 27-65-108, or an order for long-term care and treatment or any extension thereof shall terminate as soon as, in the opinion of the professional person in charge of treatment of the respondent, the respondent has received sufficient benefit from such treatment for him or her to leave. Whenever a certification or extended certification is terminated under this section, the professional person in charge of providing treatment shall so notify the court in writing within five days of such termination. Such professional person may also prescribe day care, night care, or any other similar mode of treatment prior to termination.

(2) Before termination, an escaped respondent may be returned to the facility by order of the court without a hearing or by the superintendent or director of such facility without order of court. After termination, a respondent may be returned to the institution only in accordance with the provisions of this article.



§ 27-65-111. Hearing procedures - jurisdiction

(1) Hearings before the court pursuant to section 27-65-107, 27-65-108, or 27-65-109 are conducted in the same manner as other civil proceedings before the court. The burden of proof is on the person or facility seeking to detain the respondent. The court or jury shall determine that the respondent is in need of care and treatment only if the court or jury finds by clear and convincing evidence that the person has a mental health disorder and, as a result of the mental health disorder, is a danger to others or to himself or herself or is gravely disabled.

(2) The court, after consultation with respondent's counsel to obtain counsel's recommendations, may appoint a professional person to examine the respondent for whom short-term treatment or long-term care and treatment is sought and to testify at the hearing before the court as to the results of his or her examination. The court-appointed professional person shall act solely in an advisory capacity, and no presumption shall attach to his or her findings.

(3) Every respondent subject to an order for short-term treatment or long-term care and treatment shall be advised of his or her right to appeal the order by the court at the conclusion of any hearing as a result of which such an order may be entered.

(4) The court in which the petition is filed under section 27-65-106 or the certification is filed under section 27-65-107 shall be the court of original jurisdiction and of continuing jurisdiction for any further proceedings under this article. When the convenience of the parties and the ends of justice would be promoted by a change in the court having jurisdiction, the court may order a transfer of the proceeding to another county. Until further order of the transferee court, if any, it shall be the court of continuing jurisdiction.

(5) (a) In the event that a respondent or a person found not guilty by reason of impaired mental condition pursuant to section 16-8-103.5 (5), C.R.S., or by reason of insanity pursuant to section 16-8-105 (4) or 16-8-105.5, C.R.S., refuses to accept medication, the court having jurisdiction of the action pursuant to subsection (4) of this section, the court committing the person or defendant to the custody of the department pursuant to section 16-8-103.5 (5), 16-8-105 (4), or 16-8-105.5, C.R.S., or the court of the jurisdiction in which the designated facility treating the respondent or person is located shall have jurisdiction and venue to accept a petition by a treating physician and to enter an order requiring that the respondent or person accept such treatment or, in the alternative, that the medication be forcibly administered to him or her. The court of the jurisdiction in which the designated facility is located shall not exercise its jurisdiction without the permission of the court that committed the person to the custody of the department. Upon the filing of such a petition, the court shall appoint an attorney, if one has not been appointed, to represent the respondent or person and hear the matter within ten days.

(b) In any case brought under paragraph (a) of this subsection (5) in a court for the county in which the treating facility is located, the county where the proceeding was initiated pursuant to subsection (4) of this section or the court committing the person to the custody of the department pursuant to section 16-8-103.5 (5), 16-8-105 (4), or 16-8-105.5, C.R.S., shall either reimburse the county in which the proceeding pursuant to this subsection (5) was filed and in which the proceeding was held for the reasonable costs incurred in conducting the proceeding or conduct the proceeding itself using its own personnel and resources, including its own district or county attorney, as the case may be.

(c) In the case of a defendant who is found incompetent to proceed pursuant to section 16-8.5-103, C.R.S., and who refuses to accept medication, the jurisdiction for the petition for involuntary treatment procedures shall be as set forth in section 16-8.5-112, C.R.S.

(6) All proceedings under this article, including proceedings to impose a legal disability pursuant to section 27-65-127, shall be conducted by the district attorney of the county where the proceeding is held or by a qualified attorney acting for the district attorney appointed by the district court for that purpose; except that, in any county or in any city and county having a population exceeding fifty thousand persons, the proceedings shall be conducted by the county attorney or by a qualified attorney acting for the county attorney appointed by the district court. In any case in which there has been a change of venue to a county other than the county of residence of the respondent or the county in which the certification proceeding was commenced, the county from which the proceeding was transferred shall either reimburse the county to which the proceeding was transferred and in which the proceeding was held for the reasonable costs incurred in conducting the proceeding or conduct the proceeding itself using its own personnel and resources, including its own district or county attorney, as the case may be. Upon request of a guardian appointed pursuant to article 14 of title 15, C.R.S., the guardian may intervene in any proceeding under this article concerning his or her ward and, through counsel, may present evidence and represent to the court the views of the guardian concerning the appropriate disposition of the case.



§ 27-65-112. Appeals

Appellate review of any order of short-term treatment or long-term care and treatment may be had as provided in the Colorado appellate rules. Such appeal shall be advanced upon the calendar of the appellate court and shall be decided at the earliest practicable time. Pending disposition by the appellate court, it may make such order as it may consider proper in the premises relating to the care and custody of the respondent.



§ 27-65-113. Habeas corpus

Any person detained pursuant to this article shall be entitled to an order in the nature of habeas corpus upon proper petition to any court generally empowered to issue orders in the nature of habeas corpus.



§ 27-65-114. Restoration of rights

Any person who, by reason of a judicial decree entered by a court of this state prior to July 1, 1975, is adjudicated as a person with a mental illness shall be deemed to have been restored to legal capacity and competency.



§ 27-65-115. Discrimination

No person who has received evaluation or treatment under any provisions of this article shall be discriminated against because of such status. For purposes of this section, "discrimination" means giving any undue weight to the fact of hospitalization or outpatient care and treatment unrelated to a person's present capacity to meet standards applicable to all persons. Any person who suffers injury by reason of a violation of this section shall have a civil cause of action.



§ 27-65-116. Right to treatment

(1) (a) Any person receiving evaluation or treatment under any of the provisions of this article is entitled to medical and psychiatric care and treatment, with regard to services listed in section 27-66-101 and services listed in rules authorized by section 27-66-102, suited to meet his or her individual needs, delivered in such a way as to keep him or her in the least restrictive environment, and delivered in such a way as to include the opportunity for participation of family members in his or her program of care and treatment when appropriate, all subject to available appropriations. Nothing in this paragraph (a) shall create any right with respect to any person other than the person receiving evaluation, care, or treatment. The professional person and the agency or facility providing evaluation, care, or treatment shall keep records detailing all care and treatment received by such person, and such records shall be made available, upon that person's written authorization, to his or her attorney or his or her personal physician. Such records shall be permanent records and retained in accordance with the provisions of section 27-65-121 (4).

(b) Any person receiving evaluation or treatment under any of the provisions of this article is entitled to petition the court pursuant to the provisions of section 13-45-102, C.R.S., subject to available appropriations, for release to a less restrictive setting within or without a treating facility or release from a treating facility when adequate medical and psychiatric care and treatment is not administered.

(2) The department shall adopt regulations to assure that each agency or facility providing evaluation, care, or treatment shall require the following:

(a) Consent for specific therapies and major medical treatment in the nature of surgery. The nature of the consent, by whom it is given, and under what conditions, shall be determined by rules of the department.

(b) The order of a physician for any treatment or specific therapy based on appropriate medical examinations;

(c) Notation in the patient's treatment record of periodic examinations, evaluations, orders for treatment, and specific therapies signed by personnel involved;

(d) Conduct according to the guidelines contained in the regulations of the federal government and the department with regard to clinical investigations, research, experimentation, and testing of any kind; and

(e) Documentation of the findings, conclusions, and decisions in any administrative review of a decision to release or withhold the information requested by a family member pursuant to section 27-65-121 (1)(g) or (1)(h) and documentation of any information given to a family member.



§ 27-65-117. Rights of persons receiving evaluation, care, or treatment

(1) Each person receiving evaluation, care, or treatment under any provision of this article has the following rights and shall be advised of such rights by the facility:

(a) To receive and send sealed correspondence. No incoming or outgoing correspondence shall be opened, delayed, held, or censored by the personnel of the facility.

(b) To have access to letter-writing materials, including postage, and to have staff members of the facility assist him or her if unable to write, prepare, and mail correspondence;

(c) To have ready access to telephones, both to make and to receive calls in privacy;

(d) To have frequent and convenient opportunities to meet with visitors. Each person may see his or her attorney, clergyman, or physician at any time.

(e) To wear his or her own clothes, keep and use his or her own personal possessions, and keep and be allowed to spend a reasonable sum of his or her own money.

(2) A person's rights under subsection (1) of this section may be denied for good cause only by the professional person providing treatment. Denial of any right shall in all cases be entered into the person's treatment record. Information pertaining to a denial of rights contained in the person's treatment record shall be made available, upon request, to the person or his or her attorney.

(3) No person admitted to or in a facility shall be fingerprinted unless required by other provisions of law.

(4) A person may be photographed upon admission for identification and the administrative purposes of the facility. The photographs shall be confidential and shall not be released by the facility except pursuant to court order. No other nonmedical photographs shall be taken or used without appropriate consent or authorization.

(5) Any person receiving evaluation or treatment under any of the provisions of this article is entitled to a written copy of all his or her rights enumerated in this section, and a minor child shall receive written notice of his or her rights as provided in section 27-65-103 (7)(g). A list of such rights shall be prominently posted in all evaluation and treatment facilities.



§ 27-65-118. Administration or monitoring of medications to persons receiving care

The executive director has the power to direct the administration or monitoring of medications in conformity with part 3 of article 1.5 of title 25, C.R.S., to persons receiving treatment in facilities created pursuant to this article.



§ 27-65-119. Employment of persons in a facility - rules

The department shall adopt rules governing the employment and compensation therefor of persons receiving care or treatment under any provision of this article. The department shall establish standards for reasonable compensation for such employment.



§ 27-65-120. Voting in public elections

Any person receiving evaluation, care, or treatment under this article shall be given the opportunity to exercise his or her right to register and to vote in primary and general elections. The agency or facility providing evaluation, care, or treatment shall assist such persons, upon their request, to obtain voter registration forms and mail ballots and to comply with any other prerequisite for voting.



§ 27-65-121. Records

(1) Except as provided in subsection (2) of this section, all information obtained and records prepared in the course of providing any services pursuant to this article 65 to individuals pursuant to any provision of this article 65 are confidential and privileged matter. The information and records may be disclosed only:

(a) In communications between qualified professional personnel in the provision of services or appropriate referrals;

(b) When the recipient of services designates persons to whom information or records may be released; but, if a recipient of services is a ward or conservatee and his or her guardian or conservator designates, in writing, persons to whom records or information may be disclosed, the designation shall be valid in lieu of the designation by the recipient; except that nothing in this section shall be construed to compel a physician, psychologist, social worker, nurse, attorney, or other professional personnel to reveal information that has been given to him or her in confidence by members of a patient's family or other informants;

(c) To the extent necessary to make claims on behalf of a recipient of aid, insurance, or medical assistance to which he or she may be entitled;

(d) If the department has promulgated rules for the conduct of research. Such rules shall include, but not be limited to, the requirement that all researchers must sign an oath of confidentiality. All identifying information concerning individual patients, including names, addresses, telephone numbers, and social security numbers, shall not be disclosed for research purposes.

(e) To the courts, as necessary to the administration of the provisions of this article;

(f) To persons authorized by an order of court after notice and opportunity for hearing to the person to whom the record or information pertains and the custodian of the record or information pursuant to the Colorado rules of civil procedure;

(g) To adult family members upon admission of a person with a mental health disorder for inpatient or residential care and treatment. The only information that may be released pursuant to this subsection (1)(g) is the location and fact of admission of the person with a mental health disorder who is receiving care and treatment. The disclosure of location is governed by the procedures in section 27-65-122 and is subject to review pursuant to section 27-65-122.

(h) To adult family members actively participating in the care and treatment of a person with a mental health disorder regardless of the length of the participation. The information released pursuant to this subsection (1)(h) is limited to one or more of the following: The diagnosis, the prognosis, the need for hospitalization and anticipated length of stay, the discharge plan, the medication administered and side effects of the medication, and the short-term and long-term treatment goals. The disclosure is governed by the procedures in section 27-65-122 (2) and is subject to review pursuant to section 27-65-122.

(i) In accordance with state and federal law to the agency designated pursuant to the federal "Protection and Advocacy for Mentally Ill Individuals Act", 42 U.S.C. sec. 10801, et seq., as the governor's protection and advocacy system for Colorado.

(2) Nothing in paragraph (g) or (h) of subsection (1) of this section shall be deemed to preclude the release of information to a parent concerning his or her minor child.

(3) (a) Nothing in this article shall be construed as rendering privileged or confidential any information, except written medical records and information that is privileged under section 13-90-107, C.R.S., concerning observed behavior that constitutes a criminal offense committed upon the premises of any facility providing services under this article or any criminal offense committed against any person while performing or receiving services under this article.

(b) The provisions of subsection (1) of this section shall not apply to physicians or psychologists eligible to testify concerning a criminal defendant's mental condition pursuant to section 16-8-103.6, C.R.S.

(4) (a) All facilities shall maintain and retain permanent records, including all applications as required pursuant to section 27-65-105 (3).

(b) Outpatient or ambulatory care facilities shall retain all records for a minimum of seven years after discharge from the facility for persons who were eighteen years of age or older when admitted to the facility, or until twenty-five years of age for persons who were under eighteen years of age when admitted to the facility.

(c) Inpatient or hospital care facilities shall retain all records for a minimum of ten years after discharge from the facility for persons who were eighteen years of age or older when admitted to the facility, or until twenty-eight years of age for persons who were under eighteen years of age when admitted to the facility.

(5) Nothing in this section shall be construed to prohibit or limit the sharing of information by a state institution of higher education police department to authorized university administrators pursuant to section 23-5-141, C.R.S.



§ 27-65-122. Request for release of information - procedures - review of a decision concerning release of information

(1) When a family member requests the location and fact of admission of a person with a mental health disorder pursuant to section 27-65-121 (1)(g), the treating professional person or his or her designee, who must be a professional person, shall decide whether to release or withhold such information. The location must be released unless the treating professional person or his or her designee determines, after an interview with the person with a mental health disorder, that release of the information to a particular family member would not be in the best interests of the person with a mental health disorder. Any decision to withhold information requested pursuant to section 27-65-121 (1)(g) is subject to administrative review pursuant to this section upon request of a family member or the person with a mental health disorder. The treating facility shall make a record of the information given to a family member pursuant to this subsection (1). For the purposes of this subsection (1), an adult person having a similar relationship to a person with a mental health disorder as a spouse, parent, child, or sibling of a person with a mental health disorder may also request the location and fact of admission concerning a person with a mental health disorder.

(2) (a) When a family member requests information pursuant to section 27-65-121 (1)(h) concerning a person with a mental health disorder, the treating professional person or his or her designee shall determine whether the person with a mental health disorder is capable of making a rational decision in weighing his or her confidentiality interests and the care and treatment interests implicated by the release of information. The treating professional person or his or her designee shall then determine whether the person with a mental health disorder consents or objects to the release of information. Information must be released or withheld in the following circumstances:

(I) If the treating professional person or his or her designee makes a finding that the person with a mental health disorder is capable of making a rational decision concerning his or her interests and the person with a mental health disorder consents to the release of information, the treating professional person or his or her designee shall order the release of the information unless he or she determines that the release would not be in the best interests of the person with a mental health disorder.

(II) If the treating professional person or his or her designee makes a finding that the person with a mental health disorder is capable of making a rational decision concerning his or her interests and the person with a mental health disorder objects to the release of information, the treating professional person or his or her designee shall not order the release of the information.

(III) If the treating professional person or his or her designee makes a finding that the person with a mental health disorder is not capable of making a rational decision concerning his or her interests, the treating professional person or his or her designee may order the release of the information if he or she determines that the release would be in the best interests of the person with a mental health disorder.

(IV) Any determination as to capacity pursuant to this subsection (2)(a) must be used only for the limited purpose of this subsection (2)(a).

(b) A decision by a treating professional person or his or her designee concerning the capability of a person with a mental health disorder pursuant to subsection (2)(a)(III) of this section is subject to administrative review upon the request of the person with a mental health disorder. A decision by a treating professional person or his or her designee to order the release or withholding of information pursuant to subsection (2)(a)(III) of this section is subject to administrative review upon the request of either a family member or the person with a mental health disorder.

(c) The director of the treating facility shall make a record of any information given to a family member pursuant to subsection (2)(a) of this section and section 27-65-121 (1)(h).

(3) When administrative review is requested either pursuant to subsection (1) or subsection (2)(b) of this section, the director of the facility providing care and treatment to the person with a mental health disorder shall cause an objective and impartial review of the decision to withhold or release information. The director of the facility shall conduct the review, if he or she is a professional person. If the director is not available or if the director cannot provide an objective and impartial review, the review shall be conducted by a professional person designated by the director of the facility. The review must include, but need not be limited to, an interview with the person with a mental health disorder. The facility providing care and treatment shall document the review of the decision.

(4) If a person with a mental health disorder objects to the release or withholding of information, the person with a mental health disorder and his or her attorney, if any, must be provided with information concerning the procedures for administrative review of a decision to release or withhold information. The person with a mental health disorder must be informed of any information proposed to be withheld or released and to whom and be given a reasonable opportunity to initiate the administrative review process before information concerning his or her care and treatment is released.

(5) A family member whose request for information is denied shall be provided with information concerning the procedures for administrative review of a decision to release or withhold information.

(6) A person with a mental health disorder may file a written request for review by the court of a decision made upon administrative review to release information to a family member requested pursuant to section 27-65-121 (1)(h) and proposed to be released pursuant to subsection (2) of this section. If judicial review is requested, the court shall hear the matter within ten days after the request, and the court shall give notice to the person with a mental health disorder and his or her attorney, the treating professional person, and the person who made the decision upon administrative review of the time and place of the hearing. The hearing must be conducted in the same manner as other civil proceedings before the court.

(7) In order to allow a person with a mental health disorder an opportunity to seek judicial review, the treating facility or the treating professional person or his or her designee shall not release information requested pursuant to section 27-65-121 (1)(h) until five days after the determination upon administrative review of the director or his or her designee is received by the person with a mental health disorder, and, once judicial review is requested, the treating facility or the treating professional person or his or her designee shall not release information except by court order. However, if the person with a mental health disorder indicates an intention not to appeal a determination upon administrative review that is adverse to him or her concerning the release of information, the information may be released less than five days after the determination upon review is received by the person with a mental health disorder.

(8) This section provides for the release of information only and shall not be deemed to authorize the release of the written medical record without authorization by the patient or as otherwise provided by law.

(9) For purposes of this section, the treating professional person's designee shall be a professional person.



§ 27-65-123. Treatment in federal facilities

(1) If a person is certified under the provisions of this article and is eligible for hospital care or treatment by an agency of the United States and if a certificate of notification from said agency, showing that facilities are available and that the person is eligible for care or treatment therein, is received, the court may order him or her to be placed in the custody of the agency for hospitalization. When any person is admitted pursuant to an order of court to any hospital or institution operated by any agency of the United States within or without this state, the person shall be subject to the rules and regulations of the agency. The chief officer of any hospital or institution operated by an agency and in which the person is so hospitalized shall, with respect to the person, be vested with the same powers as the chief officer of the Colorado mental health institute at Pueblo with respect to detention, custody, transfer, conditional release, or discharge of patients. Jurisdiction shall be retained in the appropriate courts of this state to inquire into the mental condition of persons so hospitalized and to determine the necessity for continuance of their hospitalization.

(2) An order of a court of competent jurisdiction of another state, territory, or the District of Columbia, authorizing hospitalization of a person to any agency of the United States, shall have the same effect as to said person while in this state as in the jurisdiction in which the court entering the order is situated; the courts of the state or district issuing the order shall be deemed to have retained jurisdiction of the person so hospitalized for the purpose of inquiring into his or her mental condition and of determining the necessity for continuance of his or her hospitalization. Consent is hereby given to the application of the law of the state or district in which the court issuing the order for hospitalization is located, with respect to the authority of the chief officer of any hospital or institution operated in this state by any agency of the United States to retain custody, to transfer, to conditionally release, or to discharge the person hospitalized.



§ 27-65-124. Transfer of persons into and out of Colorado - reciprocal agreements

The transfer of persons hospitalized voluntarily under the provisions of this article out of Colorado or under the laws of another jurisdiction into Colorado shall be governed by the provisions of the interstate compact on mental health.



§ 27-65-125. Criminal proceedings

Proceedings under section 27-65-105, 27-65-106, or 27-65-107 shall not be initiated or carried out involving a person charged with a criminal offense unless or until the criminal offense has been tried or dismissed; except that the judge of the court wherein the criminal action is pending may request the district or probate court to authorize and permit such proceedings.



§ 27-65-126. Application of this article

The provisions of this article do not apply to or govern any proceedings commenced or concluded prior to July 1, 1975, with the exception of section 27-65-114. Any proceeding commenced prior to July 1, 1975, shall be administered and disposed of according to the provisions of law existing prior to July 1, 1975, in the same manner as if this article had not been enacted.



§ 27-65-127. Imposition of legal disability - deprivation of legal right - restoration

(1) (a) When an interested person wishes to obtain a determination as to the imposition of a legal disability or the deprivation of a legal right for a person who has a mental health disorder and who is a danger to himself or herself or others, is gravely disabled, or is insane, as defined in section 16-8-101, and who is not then subject to proceedings pursuant to this article 65 or part 3 or part 4 of article 14 of title 15, the interested person may petition the court for a specific finding as to the legal disability or deprivation of a legal right. Actions commenced pursuant to this subsection (1) may include but are not limited to actions to determine contractual rights and rights with regard to the operation of motor vehicles.

(b) The petition shall set forth the disability to be imposed or the legal right to be deprived and the reasons therefor.

(2) The court may impose a legal disability or may deprive a person of a legal right only upon finding both of the following:

(a) That the respondent is a person with a mental health disorder and is a danger to himself or herself or others, gravely disabled, or insane, as defined in section 16-8-101;

(b) That the requested disability or deprivation is both necessary and desirable.

(3) To have a legal disability removed or a legal right restored, any interested person may file a petition with the court which made the original finding. No legal disability shall be imposed nor a legal right be deprived for a period of more than six months without a review hearing by the court at the end of six months at which the findings specified in subsection (2) of this section shall be reaffirmed to justify continuance of the disability or deprivation. A copy of the petition shall be served on the person who filed the original petition, on the person whose rights are affected if he or she is not the petitioner, and upon the facility where the person whose rights are affected resides, if any.

(4) Whenever any proceedings are instituted or conducted pursuant to this section, the following procedures shall apply:

(a) Upon the filing of a petition, the court shall appoint an attorney-at-law to represent the respondent. The respondent may replace said attorney with an attorney of the respondent's own selection at any time. Attorney fees for an indigent respondent shall be paid by the court.

(b) The court, upon request of an indigent respondent or his or her attorney, shall appoint, at the court's expense, one or more professional persons of the respondent's selection to assist the respondent in the preparation of his or her case.

(c) Upon demand made at least five days prior to the date of hearing, the respondent shall have the right to a trial of all issues by a jury of six.

(d) At all times the burden shall be upon the person seeking imposition of a disability or deprivation of a legal right or opposing removal of a disability or deprivation to prove all essential elements by clear and convincing evidence.

(e) Pending a hearing, the court may issue an order temporarily imposing a disability or depriving the respondent of a legal right for a period of not more than ten days in conformity with the standards for issuance of ex parte temporary restraining orders in civil cases, but no individual habilitation or rehabilitation plan shall be required prior to the issuance of such order.

(f) Except as otherwise provided in this subsection (4), all proceedings shall be held in conformance with the Colorado rules of civil procedure, but no costs shall be assessed against the respondent.

(5) Any person who, by reason of a judicial decree or order entered by a court of this state prior to July 1, 1979, is under the imposition of a legal disability or has been deprived of a legal right pursuant to this section as it existed prior to July 1, 1979, shall be released from such decree or order on December 31, 1979.



§ 27-65-128. Administration - rules

The department shall make such rules as will consistently enforce the provisions of this article.



§ 27-65-129. Payment for counsel

In order to provide legal representation to persons eligible therefor as provided in this article, the judicial department is authorized to pay, out of appropriations made therefor by the general assembly, sums directly to appointed counsel on a case-by-case basis or, on behalf of the state, to make lump-sum grants to and contract with individual attorneys, legal partnerships, legal professional corporations, public interest law firms, or nonprofit legal services corporations.



§ 27-65-130. Mental health service standards for health care facilities

The advisory board created by section 27-65-131 is responsible for recommending standards and rules relevant to the provisions of this article 65 for the programs of mental health services to those patients in any health care facility that has either separate facilities for the care, treatment, and rehabilitation of persons with mental health disorders or those health care facilities that have as their only purpose the care and treatment of such persons.



§ 27-65-131. Advisory board - service standards and rules

An advisory board to the department is established for the purpose of assisting and advising the executive director in accordance with section 27-65-130 in the development of service standards and rules. The board consists of not less than eleven nor more than fifteen members appointed by the governor. The advisory board includes one representative each from the office of behavioral health, the department of human services, the department of public health and environment, the university of Colorado health sciences center, and a leading professional association of psychiatrists in this state; at least one member representing proprietary skilled health care facilities; one member representing nonprofit health care facilities; one member representing the Colorado bar association; one member representing consumers of services for persons with mental health disorders; one member representing families of persons with mental health disorders; one member representing children's health care facilities; and other persons from both the private and the public sectors who are recognized or known to be interested and informed in the area of the board's purpose and function. In making appointments to the board, the governor is encouraged to include representation by at least one member who is a person with a disability, as defined in section 24-45.5-102 (2), a family member of a person with a disability, or a member of an advocacy group for persons with disabilities, provided that the other requirements of this section are met.






Article 66 - Community Mental Health Services - Purchase

§ 27-66-101. Definitions

As used in this article 66, unless the context otherwise requires:

(1) "Acute treatment unit" means a facility or a distinct part of a facility for short-term psychiatric care, which may include substance abuse treatment and treatment for substance use disorders, that provides a total, twenty-four-hour, therapeutically planned and professionally staffed environment for persons who do not require inpatient hospitalization but need more intense and individual services than are available on an outpatient basis, such as crisis management and stabilization services.

(2) "Community mental health center" means either a physical plant or a group of services under unified administration or affiliated with one another, and including at least the following services provided for the prevention and treatment of behavioral or mental health disorders in persons residing in a particular community in or near the facility so situated:

(a) Inpatient services;

(b) Outpatient services;

(c) Partial hospitalization;

(d) Emergency services;

(e) Consultative and educational services.

(3) "Community mental health clinic" means a health institution planned, organized, operated, and maintained to provide basic community services for the prevention, diagnosis, and treatment of emotional, behavioral, or mental health disorders, such services being rendered primarily on an outpatient and consultative basis.

(4) "Department" means the department of human services created in section 26-1-105, C.R.S.

(5) "Executive director" means the executive director of the department of human services.

(6) "Office of behavioral health" means the office of behavioral health in the department.



§ 27-66-102. Administration - rules

(1) The executive director has the power and duty to administer and enforce the provisions of this article.

(2) The department may adopt reasonable and proper rules to implement this article in accordance with the provisions of section 24-4-103, C.R.S., and consistent with sections 27-90-102 and 27-90-103.



§ 27-66-103. Community mental health services - purchase program

In order to encourage the development of preventive, treatment, and rehabilitative services through new community mental health programs, the improvement and expansion of existing community mental health services, and the integration of community with state mental health services, there is established a program to purchase community mental health services by the department.



§ 27-66-104. Types of services purchased - limitation on payments - offender mental health services fund - repeal

(1) Community mental health services may be purchased from clinics, community mental health centers, local general or psychiatric hospitals, and other agencies that have been approved by the executive director.

(2) (a) Each year the general assembly shall appropriate funds for the purchase of mental health services from:

(I) Community mental health centers;

(II) Agencies that provide specialized clinic-type services but do not serve a specific designated service area; and

(III) Acute treatment units.

(b) The funds appropriated for the purposes of this subsection (2) shall be distributed by the executive director to approved community mental health centers and other agencies on the basis of need and in accordance with the services provided.

(3) Each year the general assembly may appropriate funds in addition to those appropriated for purposes of subsection (2) of this section, which funds may be used by the executive director to assist community mental health clinics and centers in instituting innovative programs, in providing mental health services to impoverished areas, and in dealing with crisis situations. The executive director shall require that any innovative or crisis programs for which funds are allocated under this subsection (3) be clearly defined in terms of services to be rendered, program objectives, scope and duration of the program, and the maximum amount of funds to be provided.

(4) (a) The offender mental health services fund, referred to in this subsection (4) as the "fund", is created in the state treasury. On and after July 1, 2016, the principal of the fund consists of any money that the general assembly may appropriate to the fund for the purchase of behavioral or mental health disorder services for juvenile and adult offenders who have behavioral or mental health disorders and are involved in the criminal justice system. Subject to annual appropriation by the general assembly, the office of behavioral health shall distribute the principal of the fund to the community mental health centers. Any unexpended and unencumbered money in the fund at the end of the 2015-16 fiscal year shall be transferred to the tobacco litigation settlement cash fund created in section 24-22-115.

(b) Repealed.

(c) This subsection (4) is repealed, effective September 1, 2017.

(5) If there is a reduction in the financial support of local governmental bodies for community mental health services, the executive director is authorized to reduce state payments for services in an amount proportional to the reduction in such local financial support.

(6) For purposes of entering into a cooperative purchasing agreement pursuant to section 24-110-201, C.R.S., a nonprofit community mental health center or a nonprofit community mental health clinic may be certified as a local public procurement unit as provided in section 24-110-207.5, C.R.S.



§ 27-66-105. Standards for approval

(1) In approving or rejecting community mental health clinics for the purchase of behavioral or mental health services, the executive director shall:

(a) Consider the adequacy of mental health services provided by such clinics, taking into consideration such factors as geographic location, local economic conditions, and availability of manpower;

(b) Require that overall responsibility for the administration of a community mental health clinic be vested in a director who is a physician or a member of one of the mental health professions;

(c) Require that the treatment programs of the clinic be under the overall direction of a psychiatrist who is a physician licensed to practice medicine in the state of Colorado;

(d) Require that the clinic staff include, wherever feasible, other professional staff workers, such as psychologists, social workers, educational consultants, and nurses, with such qualifications, responsibilities, and time on the job as correspond with the size and capacity of the clinic. The clinic staff may include, with the approval of the executive director, such other nonprofessional persons as may be deemed necessary by the clinic board for the proper discharge of its functions.

(e) Require that each clinic from which services may be purchased be under the control and direction of a county or community board of health, a board of directors or trustees of a corporation, for profit or not for profit, a regional mental health and mental retardation board, or a political subdivision of the state;

(f) Consider the existence of facilities that provide an emphasis on the care and treatment of persons recently released from hospitals or facilities directed toward assisting persons with behavioral or mental health disorders in their adjustment to and functioning within society as a whole.

(2) In approving or rejecting local general or psychiatric hospitals, community mental health centers, acute treatment units, and other agencies for the purchase of services not provided by local mental health clinics, including, but not limited to, twenty-four-hour and partial hospitalization, the executive director shall consider the following factors:

(a) The general quality of care provided to patients by such agencies;

(b) The organization of the medical staff to provide for the integration and coordination of the psychiatric treatment program;

(c) The provisions for the availability of nursing, psychological, and social services and the existence of an organized program of activities under the direction of an occupational therapist or of another qualified person;

(d) The licensure by the department of public health and environment or another state agency where applicable;

(e) The methods by which the agency coordinates its services with those rendered by other agencies to ensure an uninterrupted continuum of care to persons with behavioral or mental health disorders; and

(f) The availability of such services to the general public.

(3) In the purchase of services from community mental health centers, the executive director shall specify levels and types of inpatient, outpatient, consultation, education, and training services and expenditures and shall establish minimum standards for other programs of such centers that are to be supported with state funds.



§ 27-66-106. Federal grants-in-aid - administration

The department is designated the official mental health and mental retardation authority, and is authorized to receive grants-in-aid from the federal government under the provisions of 42 U.S.C. sec. 246, and shall administer said grants in accordance therewith.



§ 27-66-107. Purchase of services by courts, counties, municipalities, school districts, and other political subdivisions

Any county, municipality, school district, health service district, or other political subdivision of the state or any county, district, or juvenile court is authorized to purchase mental health services from community mental health clinics and such other community agencies as are approved for purchases by the executive director. For the purchase of mental health services by counties or city and counties as authorized by this section, the board of county commissioners of any county or the city council of any city and county may levy a tax not to exceed two mills upon real property within the county or city and county if the board first submits the question of such levy to a vote of the qualified electors at a general election and receives their approval of such levy.



§ 27-66-108. Institutes and training programs

The department may, from time to time during each year, provide consultation and conduct institutes and training programs on a state, regional, district, county, or community level as necessary to coordinate, inform, and assist in the training of staff members of the various approved community mental health programs of the state. The department may reimburse staff members for reasonable and necessary expenses incurred in attending the institutes and training programs.






Article 67 - Child Mental Health Treatment Act

§ 27-67-101. Short title

This article shall be known and may be cited as the "Child Mental Health Treatment Act".



§ 27-67-102. Legislative declaration

(1) The general assembly finds that many parents in Colorado have experienced challenging circumstances because their children have significant mental health needs. Many times, the parents are loving, caring parents who have become increasingly frustrated in their attempts to navigate the various governmental systems including child welfare, mental health, law enforcement, juvenile justice, education, and youth services in an attempt to find help for their children. Frequently in these situations an action in dependency or neglect under article 3 of title 19 is neither appropriate nor warranted.

(2) The general assembly finds that it is desirable to assist children with mental health needs and their families. The general assembly further finds that it is desirable to make mental health services more available to families who want treatment for their children. The general assembly finds that, although the mental health agencies are responsible for providing the full range of mental health treatment services, including residential care, for those children who have been found to be categorically eligible for medicaid, there remains a population of children in need of mental health services who are not categorically eligible for medicaid. Accordingly, the general assembly determines that it is appropriate to adopt a program pursuant to which a continuum of services would be provided to these children.



§ 27-67-103. Definitions

As used in this article 67, unless the context otherwise requires:

(1) "Behavioral health organization" shall have the same meaning as provided in section 25.5-5-403 (1), C.R.S.

(2) "Child at risk of out-of-home placement" means a child who, although not otherwise categorically eligible for medicaid, meets the following criteria:

(a) Has been diagnosed as having a mental health disorder, as defined in section 27-65-102 (11.5);

(b) Requires a level of care that is provided in a residential child care facility pursuant to section 25.5-5-306, C.R.S., or that is provided through in-home or community-based programs and who, without such care, is at risk of out-of-home placement;

(c) If determined to be in need of placement in a residential child care facility, is determined to be eligible for supplemental security income; and

(d) For whom it is inappropriate or unwarranted to file an action in dependency or neglect pursuant to article 3 of title 19, C.R.S.

(3) "Community mental health center" means either a physical plant or a group of services under unified administration or affiliated with one another and includes at least the following services provided for the prevention and treatment of behavioral or mental health disorders in persons residing in a particular community in or near the facility or group so situated:

(a) Inpatient services;

(b) Outpatient services;

(c) Partial hospitalization;

(d) Emergency services; and

(e) Consultative and educational services.

(4) "County department" means the county or district department of social services.

(5) "Master settlement agreement" means the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver.

(6) "Mental health agency" means the community mental health center serving children in a particular geographic area or the behavioral health organization serving children in a particular geographic area who are receiving medicaid.

(7) "State department" means the state department of human services.



§ 27-67-104. Provision of mental health treatment services for youth

(1) (a) A parent or guardian may apply to a mental health agency on behalf of his or her minor child for mental health treatment services for the child pursuant to this section, whether the child is categorically eligible for medicaid under the capitated mental health system described in section 25.5-5-411, C.R.S., or whether the parent believes his or her child is a child at risk of out-of-home placement. In such circumstances, it shall be the responsibility of the mental health agency to evaluate the child and to clinically assess the child's need for mental health services and, when warranted, to provide treatment services as necessary and in the best interests of the child and the child's family. Subject to available state appropriations, the mental health agency shall be responsible for the provision of the treatment services and care management, including any in-home family mental health treatment, other family preservation services, residential treatment, or any post-residential follow-up services that may be appropriate for the child's or family's needs. For the purposes of this section, the term "care management" includes, but is not limited to, consideration of the continuity of care and array of services necessary for appropriately treating the child and the decision-making authority regarding a child's placement in and discharge from mental health services. A dependency or neglect action pursuant to article 3 of title 19, C.R.S., shall not be required in order to allow a family access to residential mental health treatment services for a child.

(b) At the time of the assessment by the mental health agency, if residential services are denied, or at the time when the mental health agency has recommended that the child be discharged from services, the mental health agency shall advise the family, both orally and in writing, of the appeal process available to them. The mental health agency shall have two working days within which to complete any internal appeal process. Within five working days after the mental health agency's final denial or recommendation for discharge, a parent or guardian may request an objective third party at the state department who is a professional person, as that term is defined in section 27-65-102 (17), to review the action of the mental health agency. The review shall occur within three working days of the parent's or guardian's request.

(2) If at any time the mental health agency determines pursuant to section 19-3-304, C.R.S., that there is reasonable cause to know or suspect that a child has been subjected to abuse or neglect, then the mental health agency shall immediately contact the appropriate county department. Within ten days after the referral to the county department, the mental health agency shall meet with the county department and the family. Upon referral to the county department, the county department shall proceed with an assessment to determine whether there is a sufficient basis to believe that physical or sexual abuse or neglect or some other form of abuse or neglect of a child's physical well-being has occurred, warranting a dependency or neglect action.



§ 27-67-105. Monitoring - report

(1) On or before September 1, 2009, and by September 1 of each year thereafter, each community mental health center shall report to the state department the following information, and each behavioral health organization, for those children eligible to receive medicaid benefits whose parent or legal guardian requests residential treatment, shall report to the department of health care policy and financing the following information:

(a) The number of children, both those children who are categorically eligible for medicaid under the capitated mental health system described in section 25.5-5-411, C.R.S., and those children who are at risk of out-of-home placement, to whom the following services were provided:

(I) An assessment pursuant to section 27-67-104 (1)(a);

(II) In-home family mental health treatment;

(III) Community-based treatment, including but not limited to therapeutic foster care services;

(IV) Family preservation services;

(V) Residential treatment; and

(VI) Post-residential follow-up services;

(b) The number of children, both those children who are categorically eligible for medicaid under the capitated mental health system described in section 25.5-5-411, C.R.S., and those children who are at risk of out-of-home placement, referred to the county department for a dependency or neglect investigation pursuant to section 27-67-104 (2), and the reasons therefor;

(c) The number of children for whom either:

(I) An assessment was requested but not performed, and the reasons that the assessment was not performed; or

(II) An assessment was performed but the mental health agency did not provide services under this article, and the reasons that services were not provided, including whether the family refused the services offered;

(d) The costs associated with the provision of the mental health treatment services;

(e) The profiles of the children and families served;

(f) The outcomes of treatment for the children served, as determined by the state department in consultation with mental health agencies, service providers, and families;

(g) If residential services were provided, the length of stay; and

(h) The aggregate number of complaints submitted pursuant to the dispute resolution process described in section 27-67-107, the nature of the complaints, and the general disposition of the cases.

(2) On or before October 1, 2009, and on or before October 1 of each year thereafter, the department of health care policy and financing shall provide to the state department the information received from behavioral health organizations pursuant to subsection (1) of this section.



§ 27-67-106. Funding - rules

(1) In order to make mental health treatment available, it is the intent of the general assembly that mental health treatment provided pursuant to this article to each child described in section 27-67-103 (2) be provided by mental health agencies.

(2) (a) If neither the family's private insurance nor federal medicaid funding cover all of the costs associated with the services provided to a child at risk of out-of-home placement pursuant to this article, then the family is responsible for paying that portion that is not covered by private insurance or federal medicaid funding on a sliding scale basis as set forth in subsection (3) of this section. Any remaining portion of the services not covered by private insurance, federal medicaid funding, or the family's share, shall be paid for from any moneys appropriated by the general assembly for that purpose.

(b) Repealed.

(3) The state board of human services, in consultation with the department of health care policy and financing, shall promulgate rules implementing a sliding scale for the payment of services, including mental health treatment and room and board, that are not covered by private insurance or federal medicaid funding. It is the intent of the general assembly that the portion of such expenses paid from general fund moneys shall not exceed the general fund appropriations made for such purpose in any given fiscal year. It is the further intent of the general assembly that subsidies provided by the state through general fund moneys shall be used to assist the lowest income families to ensure the maximum use of appropriate least restrictive treatment services and to provide access to the greatest number of children.



§ 27-67-107. Dispute resolution - rules

(1) The state department shall utilize, when appropriate, established grievance and dispute resolution processes in order to assure that parents have access to mental health services on behalf of their children.

(2) The state board of human services shall promulgate rules to assure that a grievance process is available to parents concerning the provision of mental health services and to assure that a dispute resolution process is available for disputes between the county departments and mental health agencies.



§ 27-67-108. Repeal of article

This article is repealed, effective July 1, 2019.






Article 68 - Mental Health Services Pilot Program for Families of Discharged Veterans of Operation Enduring Freedom and Operation Iraqi Freedom



Article 69 - Family Advocacy Mental Health Juvenile Justice Programs

§ 27-69-101. Legislative declaration

(1) The general assembly finds and declares that:

(a) Colorado families and youth have difficulties navigating the mental and behavioral health, physical health, substance abuse, intellectual and developmental disabilities, education, juvenile justice, child welfare, and other state and local systems that are compounded when the youth has a behavioral, mental health, or co-occurring disorder;

(b) Preliminary research demonstrates that family advocates and family systems navigators increase family and youth satisfaction, improve family participation, and improve services to help youth and families succeed and achieve positive outcomes. One preliminary study in Colorado found that the wide array of useful characteristics and valued roles performed by family advocates and family systems navigators, regardless of where they are located institutionally, provided evidence for continuing and expanding the use of family advocates and family systems navigators in systems of care.

(c) Input from families, youth, and state and local community agency representatives in Colorado demonstrates that family advocates and family systems navigators help families get the services and support they need and want, help families to better navigate complex state and local systems, improve family and youth outcomes, and help disengaged families and youth to become engaged families and youth;

(d) State and local agencies and systems need to develop more strengths-based, family-centered, individualized, culturally competent, and collaborative approaches that better meet the needs of families and youth;

(e) A family advocate or a family systems navigator helps state and local agencies and systems adopt more strengths-based-targeted programs, policies, and services to better meet the needs of families and their youth with behavioral, mental health, or co-occurring disorders and improve outcomes for all, including families, youth, and the agencies they utilize;

(f) The use of family advocates or family systems navigators as full partners in systems of care is a relatively new approach to helping meet the needs of families and youth in the state. It is essential that communities have the support to implement and sustain programs in a manner that best meets the needs of youth, families, and communities.

(2) It is therefore in the state's best interest to develop rules and standards and provide technical assistance and coordination for the family advocacy mental health juvenile justice programs for system-of-care family advocates and family systems navigators for behavioral or mental health juvenile justice populations who navigate across behavioral or mental health, physical health, substance abuse, intellectual and developmental disabilities, juvenile justice, education, child welfare, and other state and local systems to ensure sustained and thoughtful family participation in the planning processes of the care for their children and youth.



§ 27-69-102. Definitions

As used in this article 69, unless the context otherwise requires:

(1) "Co-occurring disorders" means disorders that commonly coincide with behavioral or mental health disorders and may include, but are not limited to, substance use disorders, intellectual and developmental disabilities, fetal alcohol syndrome, and traumatic brain injury.

(2) and (3) Repealed.

(4) "Family advocacy coalition" means a coalition of family advocates, family systems navigators, or family advocacy organizations working to help families and youth with mental health problems, substance abuse, developmental disabilities, and other co-occurring disorders to improve services and outcomes for youth and families and to work with and enhance state and local systems.

(5) "Family advocate" means a parent or primary caregiver who:

(a) Has been trained in a system-of-care approach to assist families in accessing and receiving services and supports;

(b) Has raised or cared for a child or adolescent with a mental health or co-occurring disorder; and

(c) Has worked with multiple agencies and providers, such as mental health, physical health, substance abuse, juvenile justice, developmental disabilities, education, and other state and local service systems.

(5.5) "Family systems navigator" means an individual who:

(a) Has been trained in a system-of-care approach to assist families in accessing and receiving services and supports;

(b) Has the skills, experience, and knowledge to work with children and youth with mental health or co-occurring disorders; and

(c) Has worked with multiple agencies and providers, including mental health, physical health, substance abuse, juvenile justice, developmental disabilities, education, and other state and local service systems.

(6) Repealed.

(6.5) "Office of behavioral health" means the office of behavioral health in the department of human services.

(7) "Partnership" means a relationship between a family advocacy organization and another entity whereby the family advocacy organization works directly with another entity for oversight and management of the family advocate or family systems navigator and family advocacy demonstration program, and the family advocacy organization employs, supervises, mentors, and provides training to the family advocate or family systems navigator.

(8) "System of care" means an integrated network of community-based services and support that is organized to meet the challenges of youth with complex needs, including, but not limited to, the need for substantial services to address areas of developmental, physical, and mental health, substance abuse, child welfare, and education and involvement in or being at risk of involvement with the juvenile justice system. In a system of care, families and youth work in partnership with public and private organizations to build on the strengths of individuals and to address each person's cultural and linguistic needs so services and support are effective.

(9) and (10) Repealed.



§ 27-69-103. Programs established

The family advocacy behavioral and mental health juvenile justice programs are established for system-of-care family advocates and family systems navigators for individuals with behavioral or mental health disorders in the juvenile justice population that must be implemented and monitored by the office of behavioral health, with input, cooperation, and support from the division of criminal justice, created in section 24-33.5-502, the task force created in section 18-1.9-104, and family advocacy coalitions.



§ 27-69-104. Program scope - rules

(1) The office shall promulgate rules and standards, after consultation with family advocacy coalitions and other stakeholders, for family advocacy behavioral and mental health juvenile justice programs for system-of-care family advocates and family systems navigators for behavioral or mental health juvenile justice populations. The programs must:

(a) Focus on youth with behavioral, mental health, or co-occurring disorders who are involved in or at risk of involvement with the juvenile justice system and be based upon the families' and youths' strengths; and

(b) Provide navigation, crisis response, integrated planning, transition services, and diversion from the juvenile justice system for youth with behavioral, mental health, or co-occurring disorders.

(2) The office shall provide technical assistance and coordination of family advocacy behavioral and mental health juvenile justice programs throughout the state that provide system-of-care family advocates and family systems navigators for behavioral or mental health juvenile justice populations with support to implement and sustain programs that best meet the needs of youth, families, and communities.

(3) Key components of the family advocacy behavioral and mental health juvenile justice programs for system-of-care family advocates and family systems navigators for behavioral or mental health juvenile justice populations include:

(a) Coordination with the key stakeholders involved in the local community to ensure consistent and effective collaboration. This collaboration may include, but need not be limited to, a family advocacy organization, representatives of the juvenile court, the probation department, the district attorney's office, the public defender's office, a school district, the division of youth services within the department of human services, a county department of social or human services, a local community mental health center, and a regional behavioral health organization, and may include representatives of a local law enforcement agency, a county public health department, a substance use disorder treatment program, a community-centered board, a local juvenile services planning committee, and other community partners;

(b) Services to youth with behavioral, mental health, or co-occurring disorders who are involved in or at risk of involvement with the juvenile justice system and other state and local systems;

(c) Policies concerning the work of family advocates or family systems navigators that include:

(I) Experience and hiring requirements;

(II) The provision of appropriate training; and

(III) A definition of roles and responsibilities; and

(d) Services provided by system-of-care family advocates or family systems navigators for behavioral or mental health juvenile justice populations must include:

(I) Strengths, needs, and cultural assessment;

(II) Navigation and support services;

(III) Education programs related to behavioral, mental health, or co-occurring disorders; youth and family involvement in the system of care; the juvenile justice system; and other relevant systems;

(IV) Cooperative training programs for family advocates or family systems navigators and for staff, where applicable, of behavioral or mental health disorders, physical health, substance abuse and substance use disorders, intellectual and developmental disabilities, education, child welfare, juvenile justice, and other state and local systems related to the role and partnership between the family advocates or family systems navigators and the systems affecting youth and their family;

(V) Integrated crisis response services and crisis and transition planning;

(VI) Access to diversion and other services to improve outcomes for youth and their families;

(VII) Other services as determined by the local community; and

(VIII) Coordination with the local community mental health center.

(e) and (f) (Deleted by amendment, L. 2011, (HB 11-1193), ch. 71, p. 194, § 4, effective March 29, 2011.)

(4) to (6) (Deleted by amendment, L. 2011, (HB 11-1193), ch. 71, p. 194, § 4, effective March 29, 2011.)



§ 27-69-105. Evaluation and reporting

(1) and (2) (Deleted by amendment, L. 2011, (HB 11-1193), ch. 71, p. 197, § 5, effective March 29, 2011.)

(3) As determined by the office of behavioral health, in consultation with family advocacy programs, each integrated system-of-care family advocacy program for individuals with behavioral or mental health disorders in the juvenile justice population shall forward data to the office of behavioral health, including:

(a) System utilization outcomes, including, but not limited to, available data on services provided related to behavioral or mental health, physical health, juvenile justice, intellectual and developmental disabilities, substance abuse and substance use disorders, child welfare, traumatic brain injuries, school services, and co-occurring disorders;

(b) Youth and family outcomes, related to, but not limited to, behavioral or mental health, substance abuse and substance use disorders, intellectual and developmental disabilities, juvenile justice, and traumatic brain injury issues;

(c) Family and youth satisfaction and assessment of family advocates or family systems navigators;

(d) Process and leadership outcomes, including, but not limited to, measures of partnerships, service processes and practices among partnering agencies, leadership indicators, and shared responses to resources and outcomes; and

(e) Other outcomes, including, but not limited to, identification of the cost avoidance or cost savings, if any, achieved by the demonstration program, the applicable outcomes achieved, the transition services provided, and the service utilization time frames.

(4) to (7) (Deleted by amendment, L. 2011, (HB 11-1193), ch. 71, p. 197, § 5, effective March 29, 2011.)



§ 27-69-106. Repeal of article

This article is repealed, effective July 1, 2021.






Article 70 - Medication Consistency for Individuals With Behavioral or Mental Health Disorders in the Criminal and Juvenile Justice Systems

§ 27-70-101. Legislative declaration

(1) The general assembly finds and declares that:

(a) The lack of medication consistency for individuals with behavioral or mental health disorders who are involved in the criminal and juvenile justice systems creates additional, often serious, problems for these individuals;

(b) It is critical that the state increase the likelihood that a broad spectrum of effective medications, including psychotropic medications, are available to these individuals, regardless of setting or service provider;

(c) By working cooperatively with the criminal and juvenile justice systems and mental health service providers, the state can help ensure medication consistency and also decrease overall state costs through the use of a common and agreed upon medication formulary and cooperative purchasing;

(d) The medication consistency work group of the behavioral health transformation council identified mental health medications that are essential and preferred for a basic medication formulary that could be used across all public systems to increase medication continuity for individuals with behavioral or mental health disorders in the criminal and juvenile justice systems; and

(e) Increasing information sharing across systems and service providers about the importance of medication consistency and the use of a common and agreed upon medication formulary and cooperative purchasing will result in long-term benefits for the state and for individuals with behavioral or mental health disorders who are involved in the criminal and juvenile justice systems.



§ 27-70-102. Definitions

As used in this article 70, unless the context otherwise requires:

(1) "Department" means the department of human services created in section 26-1-105.

(2) "Facility" means a federally qualified health care center, clinic, community mental health center or clinic, institution, acute treatment unit, jail, facility operated by the department of corrections, or a facility operated by the division of youth services.

(3) "Medication formulary" means the medication formulary established pursuant to section 27-70-103 for use by providers.

(4) "Office" means the office of behavioral health in the department of human services.

(5) "Provider" means any person, facility, or government entity responsible for providing mental health services related to the care and treatment of an individual with behavioral or mental health disorders who is or was involved with the criminal or juvenile justice system.



§ 27-70-103. Medication consistency for individuals with behavioral or mental health disorders in the criminal and juvenile justice systems - medication formulary - cooperative purchasing - reporting - rules

(1) (a) Beginning December 1, 2017, the department of human services in consultation with the department of corrections shall promulgate rules that require providers under each department's authority to use a medication formulary that has been developed collaboratively by departments, agencies, and providers. Public hospitals and licensed private hospitals may also, at their discretion, participate in the medication formulary. Using consulting services as necessary, the departments shall also develop processes for education and marketing related to information regarding the medication formulary and cooperative purchasing opportunities for facilities and providers. The processes for education and marketing required pursuant to this subsection (1) shall be completed on or before December 1, 2017.

(b) For the sole purpose of ensuring medication consistency for persons with mental health disorders in the criminal and juvenile justice systems, the department of corrections, counties, the division of youth services, community mental health centers, and other providers shall share patient-specific mental health and treatment information. All such information sharing must comply with confidentiality requirements, including any necessary memorandums of understanding between providers, set forth in the federal "Health Insurance Portability and Accountability Act of 1996", 45 CFR parts 2, 160, 162, and 164.

(2) Beginning July 1, 2018, the office shall have the following duties and responsibilities, subject to available appropriations:

(a) On or before September 1, 2018, and every September 1 of every even-numbered year thereafter, the office shall conduct a review of the medication formulary to address any urgent concerns related to the formulary and to propose updates to the formulary. During this review, the office shall also create the appropriate notification process for updates to the formulary.

(b) On or before July 1, 2019, and every two years thereafter as necessary, the office shall conduct a review of the medication formulary to update the medication formulary and ensure compliance with the medicaid formulary used by the department of health care policy and financing.

(c) On or before September 1, 2018, the office, in collaboration with the office of information technology, the office of e-health innovation, the department of health care policy and financing, the department of public safety, the department of corrections, and other agencies as appropriate, shall develop a plan by which the patient-specific information required by subsection (1)(b) of this section can be shared electronically, while still in compliance with confidentiality requirements, including any necessary memorandums of understanding between providers, set forth in the federal "Health Insurance Portability and Accountability Act of 1996", 45 CFR parts 2, 160, 162, and 164.

(d) (I) The office shall encourage providers that have been granted purchasing authority by the department of personnel pursuant to section 24-102-204 to utilize cooperative purchasing for the medication formulary, as authorized pursuant to section 24-110-201, unless the provider can obtain the medication elsewhere at a lower cost. The use of cooperative purchasing may, and is encouraged to, include external procurement activity, as defined in section 24-110-101 (2), if the external procurement activity aggregates purchasing volume to negotiate discounts with manufacturers, distributors, and other vendors.

(II) Any external procurement activity, as defined in section 24-110-101 (2), used by providers for purposes of this article 70 is encouraged to include an ongoing drug utilization review process. The purpose of the review process is to help ensure a structured, ongoing review of health care provider prescribing, pharmacist dispensing, and patient use of medication. The review must include a comprehensive analysis of patients' prescription and medication data to help ensure appropriate medication decision-making and positive patient outcomes by providing educational feedback to providers on appropriate medication utilization.

(e) The office shall investigate and develop options for collaboration with local county jails to coordinate medication purchasing. Based on the information from the office, the behavioral health transformation council, established in section 27-61-102, shall develop a medication purchasing plan on or before September 1, 2018.

(3) (a) Beginning in January 2019, and every January thereafter, the department of human services and the department of corrections shall report progress on the implementation and use of the medication formulary and cooperative purchasing as part of each department's "State Measurement for Accountable, Responsive, and Transparent (SMART) Government Act" hearing required by section 2-7-203. Each department shall make such reports to the joint health and human services committee and the joint judiciary committee, or any successor committees.

(b) This section is exempt from the provisions of section 24-1-136 (11), and the periodic reporting requirement of that section shall remain in effect until changed by the general assembly acting by bill.









Alcohol and Substance Use and Alcohol and Substance Use Disorders

Article 80 - Alcohol and Substance Use and Alcohol and Substance Use Disorders

Part 1 - Programs and Services

§ 27-80-101. Definitions

As used in this article 80, unless the context otherwise requires:

(1) "Department" means the department of human services created in section 26-1-105, C.R.S.

(2) "Designated service area" means the geographical substate planning area specified by the director of the office of behavioral health to be served by a designated managed service organization, as described in section 27-80-107.

(3) "Executive director" means the executive director of the department of human services.

(4) "Fetal alcohol spectrum disorder" or "FASD" means a continuum of permanent birth defects caused by maternal consumption of alcohol during pregnancy. "FASD" includes, but is not limited to, fetal alcohol syndrome.

(4.7) "Office of behavioral health" means the office of behavioral health in the department.

(5) "Public program" means a program concerning the problems of alcohol or drug abuse sponsored by a county, district, or municipal public health agency, county department of social services, court, probation department, law enforcement agency, school, school system, board of cooperative services, Indian tribal reservation, or state agency. "Public program" includes any alcohol or drug abuse treatment program required as a condition of probation under part 2 of article 11 of title 16, any alcohol or drug abuse program administered by the division of adult parole under article 2 of title 17, any community correctional facility or program administered under article 27 of title 17, and any alcohol or drug abuse treatment program administered by the division of youth services under title 19.

(6) and (7) Repealed.



§ 27-80-102. Duties of the office of behavioral health

(1) The office of behavioral health shall formulate a comprehensive state plan for substance use disorder treatment programs. The office of behavioral health shall submit the state plan to the governor and, upon his or her approval, submit it to the appropriate United States agency for review and approval. The state plan must include, but not be limited to:

(a) A survey of the need for the prevention and treatment of alcohol and drug abuse, including a survey of the health facilities needed to provide services and a plan for the development and distribution of facilities and programs throughout the state;

(b) A plan for programs to educate the public in the problems of alcohol and drug abuse;

(c) A survey of the need for trained teachers, health professionals, and others involved in the prevention and treatment of alcohol and drug abuse and the rehabilitation of abusers, and a plan to provide the necessary training for such persons;

(d) Provisions for the periodic review and updating of the state plan, which shall take place at least annually.

(2) The department, acting by and through the office of behavioral health, is designated as the sole state agency for the supervision of the administration of the state plan.



§ 27-80-103. Grants for public programs

(1) The office of behavioral health may make grants, from money appropriated by the general assembly for purposes of this section or available from any other governmental or private source, to approved public programs.

(2) A public program may provide, but need not be limited to, any of the following:

(a) Acute medical services, including emergency services and detoxification;

(b) Case finding, diagnosis, treatment, counseling, individual or group psychotherapy, after-care treatment, and other rehabilitation services;

(c) Education and counseling regarding the use and abuse of alcohol and drugs;

(d) Programs for prevention of alcohol and drug abuse;

(e) Training of teachers, health professionals, and others in the field of alcohol and drug abuse and addiction counseling;

(f) Coordination of existing services and the development of other needed services through demonstration and evaluation projects; or

(g) Services to pregnant women who are alcohol and drug dependent through demonstration and evaluation projects.

(3) In approving any public program, the office of behavioral health shall take into consideration the following:

(a) The community need for the public program;

(b) The range of services to be provided;

(c) The integration of the public program with, and the participation of, other public and nongovernmental agencies, organizations, institutions, and individuals, and their services and facilities, if any, that are available to assist the public program;

(d) The adequacy of the public program to accomplish its purposes; and

(e) Any other information the office of behavioral health deems necessary.

(4) Applications for grants made pursuant to subsection (1) of this section are made to the office of behavioral health, on forms furnished by the office of behavioral health, and must contain any information the office of behavioral health requires. Wherever possible, the office of behavioral health shall give priority to public programs that are community-based and include services to children and juveniles as well as adults, that provide a comprehensive range of services, and that evidence a high degree of community support, either financial or in the furnishing of services and facilities, or both.

(5) Whenever any department or agency of the state has money available from any source for public programs, the department or agency is authorized to distribute the money in accordance with the state plan and to make reasonable rules for the administration of the public programs.



§ 27-80-104. Cancellation of grants

(1) The office of behavioral health may cancel a grant for any public program for any of the following reasons:

(a) There is no longer a need for the public program.

(b) Funds for the public program are not available.

(c) The public program does not meet the standards or requirements adopted by the department or does not conform to the comprehensive state plan for substance use disorder treatment programs.

(2) Before canceling a grant for the reasons set forth in subsection (1)(c) of this section, the office of behavioral health shall notify the person or agency in charge of the public program of the deficiency in the program, and the person or agency must be given a reasonable amount of time in which to correct the deficiency.



§ 27-80-105. Annual distribution of funds

Funds for public programs shall be distributed annually, if available.



§ 27-80-106. Purchase of prevention and treatment services

(1) Using money appropriated for purposes of this section or available from any other governmental or private source, the office of behavioral health may purchase services for prevention or for treatment of alcohol and drug abuse or substance use disorders or both types of services on a contract basis from any tribal nation or any public or private agency, organization, or institution approved by the office of behavioral health. The services purchased may be any of those provided through a public program, as set forth in section 27-80-103 (2). In contracting for services, the office of behavioral health shall attempt to obtain services that are in addition to, and not a duplication of, existing available services or services that are of a pilot or demonstration nature. An agency operating a public program may also purchase services on a contract basis.

(2) (a) In addition to the services purchased pursuant to subsection (1) of this section, using money appropriated for purposes of this section or available from any other governmental or private source, the office of behavioral health may purchase services for the treatment of alcohol and drug abuse or substance use disorders on a contract basis from a designated managed service organization for a designated service area as set forth in section 27-80-107. A public or private agency, organization, or institution approved by the office of behavioral health through the process set forth in section 27-80-107 may be designated as a designated managed service organization.

(b) Designated managed service organizations receiving money pursuant to this subsection (2) shall comply with all relevant provisions of and rules promulgated pursuant to this article 80.



§ 27-80-107. Designation of managed service organizations - purchase of services - revocation of designation

(1) The director of the office of behavioral health shall establish designated service areas to provide substance use disorder treatment services in a particular geographical region of the state.

(2) To be selected as a designated managed service organization to provide services in a particular designated service area, a private corporation; for profit or not for profit; or a public agency, organization, or institution shall apply to the office of behavioral health for a designation in the form and manner specified by the executive director or the executive director's designee. The designation process is in lieu of a competitive bid process pursuant to the "Procurement Code", articles 101 to 112 of title 24. The director of the office of behavioral health shall make the designation based on factors established by the executive director or the executive director's designee. The factors for designation established by the executive director or the executive director's designee include the following:

(a) Whether the managed service organization has experience working with public treatment agencies and collaborating with other public agencies;

(b) Whether the managed service organization has experience working with publicly funded clients, including expertise in treating priority populations designated by the office of behavioral health;

(c) Whether the managed service organization has offices in and provides services in the substate planning area or is willing to relocate to the substate planning area;

(d) Whether the managed service organization has experience using the cost-share principles used by the office of behavioral health in its contracts with providers and is willing to cost-share;

(e) Whether the managed service organization has developed an effective, integrated information and fiscal reporting system and has experience working with and is able to comply with state and federal reporting requirements;

(f) Whether the managed service organization has experience engaging in a clinical quality improvement process; and

(g) Whether the managed service organization has experience with public funding requirements and state contracting requirements.

(3) The designation of a managed service organization by the director of the office of behavioral health, as described in subsection (2) of this section, is an initial decision of the department which may be reviewed by the executive director in accordance with the provisions of section 24-4-105. Review by the executive director in accordance with section 24-4-105 constitutes final agency action for purposes of judicial review.

(4) The terms and conditions for providing substance use disorder treatment services must be specified in the contract entered into between the office of behavioral health and the designated managed service organization.

(5) The contract may include a provisional designation for ninety days. At the conclusion of the ninety-day provisional period, the director of the office of behavioral health may choose to revoke the contract or, subject to meeting the terms and conditions specified in the contract, may choose to extend the contract for a stated time period.

(6) A managed service organization that is designated to serve a designated service area may subcontract with a network of service providers to provide treatment services for alcohol and drug abuse and substance use disorders within the particular designated service area.

(7) (a) The director of the office of behavioral health may revoke the designation of a designated managed service organization upon finding that the managed service organization is in violation of the performance of the provisions of or rules promulgated pursuant to this article 80. The revocation must conform to the provisions and procedures specified in article 4 of title 24, and occur only after notice and an opportunity for a hearing is provided as specified in article 4 of title 24. A hearing to revoke a designation as a designated managed service organization constitutes final agency action for purposes of judicial review.

(b) Once a designation has been revoked pursuant to subsection (7)(a) of this section, the director of the office of behavioral health may designate one or more service providers to provide the treatment services pending designation of a new designated managed service organization or may enter into contracts with subcontractors to provide the treatment services.

(c) From time to time, the director of the office of behavioral health may solicit applications from applicants for managed service organization designation to provide substance use disorder treatment services for a specified planning area or areas.



§ 27-80-107.5. Increasing access to effective substance use disorder services act - managed service organizations - substance use disorder services - assessment - community action plan - allocations - reporting requirements - evaluation

(1) The short title of this section is the "Increasing Access to Effective Substance Use Disorder Services Act".

(2) On or before February 1, 2017, each managed service organization designated pursuant to section 27-80-107 shall assess the sufficiency of substance use disorder services within its geographic region for adolescents ages seventeen and younger, young adults ages eighteen through twenty-five, pregnant women, women who are postpartum and parenting, and other adults who are in need of such services. During the community assessment process, each managed service organization shall seek input and information from appropriate entities, such as community mental health centers, behavioral health organizations, county departments of human or social services, local public health agencies, substance use disorder treatment providers, law enforcement agencies, probation departments, organizations that serve veterans or homeless individuals, and other relevant stakeholders. The community assessment must include an analysis of existing funding and resources within the community to provide a continuum of substance use disorder services, including prevention, intervention, treatment, and recovery support services, for adolescents ages seventeen and younger, young adults ages eighteen through twenty-five, pregnant women, women who are postpartum and parenting, and other adults who are in need of such services.

(3) (a) On or before March 1, 2017, each managed service organization that has completed a community assessment pursuant to subsection (2) of this section shall prepare and submit in electronic format to the department and the department of health care policy and financing a community action plan to increase access to effective substance use disorder services, referred to in this section as the "community action plan". The community action plan must summarize the results of the community assessment and include a description of how the managed service organization will utilize its allocation of funding from the marijuana tax cash fund created in section 39-28.8-501, C.R.S., to address the most critical service gaps in its geographic region and a timeline for implementation of the community action plan.

(b) A managed service organization may periodically update its community action plan to reflect changes in community needs and priorities. Any such updated plan must be submitted in electronic format to the department and the department of health care policy and financing.

(c) On or before May 1, 2017, the department shall post the community action plans from the managed service organizations developed pursuant to paragraph (a) of this subsection (3) on its website. On or before May 1, 2017, the department shall submit a report summarizing all of the community action plans received from the managed service organizations to the joint budget committee, the health and human services committee of the senate, and the public health care and human services committee of the house of representatives, or any successor committees. The department shall post on its website any updated community action plans received pursuant to paragraph (b) of this subsection (3).

(4) (a) On July 1, 2016, the department shall disburse to each designated managed service organization sixty percent of the designated managed service organization's allocation from the money appropriated from the marijuana tax cash fund. Each designated managed service organization that conducts a community assessment and prepares a community action plan pursuant to subsection (3) of this section may use up to fifteen percent of its state fiscal year 2016-17 allocation from the marijuana tax cash fund for such purposes and the remainder for substance use disorder services. The department shall disburse the remaining forty percent of the designated managed service organization's marijuana tax cash fund allocation to each designated managed service organization after the submission of its community action plan.

(b) On July 1, 2017, and on every July 1 thereafter, the department shall disburse to each designated managed service organization that has submitted a community action plan one hundred percent of the designated managed service organization's allocation from the money appropriated from the marijuana tax cash fund.

(c) It is the intent of the general assembly that each designated managed service organization use money allocated to it from the marijuana tax cash fund to cover expenditures for substance use disorder services that are not otherwise covered by public or private insurance. Except as provided in paragraph (a) of this subsection (4), each managed service organization may use its allocation from the marijuana tax cash fund to implement its community action plan and increase access to substance use disorder services for populations in need of such services that are within its geographic region.

(d) (I) For state fiscal year 2016-17, and each state fiscal year thereafter, the department shall allocate money that is annually appropriated to it from the marijuana tax cash fund to the designated managed service organizations based on the department's allocation of the federal substance abuse prevention and treatment block grant to geographical areas for the same state fiscal year.

(II) For state fiscal year 2017-18 and each fiscal year thereafter, the department shall modify the allocation methodology set forth in subparagraph (I) of this paragraph (d) if the designated managed service organizations recommend, by consensus, a change. Any such recommendation must be submitted to the department by February 28 prior to the state fiscal year in which the change would apply.

(5) (a) On or before September 1, 2017, and on or before each September 1 thereafter, each designated managed service organization shall submit an annual report to the department concerning the amount and purpose of actual expenditures made using money from the marijuana tax cash fund in the previous state fiscal year. The report must contain a description of the impact of the expenditures on addressing the needs that were identified in the initial and any subsequent community assessments and action plans developed pursuant to subsection (3) of this section, as well as any other requirements established for the contents of the report by the department.

(b) On or before February 1, 2017, and on or before each February 1 thereafter, each designated managed service organization shall submit to the department a mid-year report concerning actual expenditures from July 1 through December 31.

(c) Notwithstanding section 24-1-136 (11)(a)(I), on or before November 1, 2020, and on or before each November 1 thereafter, the department, in collaboration with the designated managed service organizations, shall submit a report to the joint budget committee and the joint health and human services committee, or any successor committees. The report must:

(I) Summarize expenditures made by the designated managed service organizations using money made available pursuant to this section for state fiscal years 2016-17, 2017-18, 2018-19, and 2019-20;

(II) Describe the impact the expenditures have had on increasing statewide access to effective substance use disorder services; and

(III) Include any recommendations to strengthen or improve the program.

(6) (a) On or before November 1, 2016, the department shall enter into a contract with an evaluation contractor to study the effectiveness of intensive residential treatment of substance use disorders provided through managed service organizations. The department and the department of health care policy and financing shall collaborate with the evaluation contractor on the design of the evaluation so that the data and analyses will be of maximum benefit for evaluating whether the medicaid behavioral health benefit should be expanded to include intensive residential treatment for substance use disorders.

(b) Prior to entering into a contract for the evaluation of intensive residential treatment of substance use disorders provided through managed service organizations, the department shall seek input from managed service organizations and residential substance use disorder treatment providers concerning relevant outcome measures to be used by the evaluation contractor in the study.

(c) On or before February 1, 2019, the department shall submit a copy of the evaluation contractor's final report to the joint budget committee, the health and human services committee of the senate, and the public health care and human services committee of the house of representatives, or any successor committees.



§ 27-80-108. Rules

(1) The state board of human services, created in section 26-1-107, has the power to promulgate rules governing the provisions of this article 80. The rules may include, but are not limited to:

(a) Requirements for the operation of a public program, including record keeping and data compilation;

(b) Conditions that may be imposed on a public program for the program to maintain grant eligibility;

(c) Requirements for public and private agencies, organizations, and institutions from which the office of behavioral health may purchase services pursuant to section 27-80-106 (1);

(d) Requirements for managed service organizations that are designated by the director of the office of behavioral health to provide services in a designated service area pursuant to section 27-80-106 (2);

(e) Standards that addiction counselors must meet to participate in public programs or to provide purchased services and certification requirements necessary to be certified by the director of the division of professions and occupations, pursuant to part 8 of article 43 of title 12;

(f) Any rules that are necessary to carry out the purposes of the treatment program for high-risk pregnant women created in section 27-80-112.



§ 27-80-109. Coordination of state and federal funds and programs

(1) Requests for state appropriations for substance use disorder treatment programs must be submitted to the office of behavioral health and the office of state planning and budgeting on dates specified by the office of behavioral health, consistent with requirements and procedures of the office of state planning and budgeting. After studying each request, the office of behavioral health shall make a report with its comments and recommendations, including priorities for appropriations and a statement as to whether the requested appropriation would be consistent with the comprehensive state plan for substance use disorder treatment programs. The office of behavioral health shall submit its reports to the governor, the office of state planning and budgeting, and the joint budget committee, together with all pertinent material on which the report's recommendations are based.

(2) The office of behavioral health shall also review applications for federal grants for substance use disorder treatment programs submitted by any department or agency of state government; political subdivision of the state; Indian tribal reservation; or other public or private agency, organization, or institution. The office of behavioral health shall transmit to the division of planning and to the appropriate United States agency its comments and recommendations, together with a statement as to whether the grant would be consistent with the comprehensive state plan for substance use disorder treatment programs.



§ 27-80-111. Counselor training - fund created

(1) The executive director shall establish by rule fees to be charged for addiction counselor training. The amount assessed must be sufficient to cover a portion of the costs of administering the training, and the money collected must be deposited in the addiction counselor training fund. Additional funding may be obtained from general, cash, or federal funds otherwise appropriated to the office of behavioral health.

(2) There is created in the office of the state treasurer the addiction counselor training fund, referred to in this section as the "fund". Money collected pursuant to subsection (1) of this section shall be deposited in the fund. The money in the fund is subject to annual appropriation by the general assembly to the department for allocation to the office of behavioral health for the administration of addiction counselor training requirements established by rules of the state board of human services pursuant to section 27-80-108 (1)(e). Money in the fund at the end of the fiscal year must remain in the fund and not revert to the general fund.



§ 27-80-112. Legislative declaration - treatment program for high-risk pregnant women - creation

(1) The general assembly hereby finds and declares that the health and well-being of the women of Colorado is at risk; that such women are at risk of poor birth outcomes or physical and other disabilities due to substance abuse, which is the abuse of alcohol and drugs, during the prenatal period; that early identification of such high-risk pregnant women and substance abuse treatment greatly reduce the occurrence of poor birth outcomes; and that the citizens of Colorado will greatly benefit from a program to reduce poor birth outcomes and subsequent problems resulting from such poor birth outcomes in cases involving high-risk pregnant women through the cost savings envisioned by the prevention and early treatment of such problems.

(2) In recognition of such problems, there is hereby created a treatment program for high-risk pregnant women.



§ 27-80-113. Substance use and addiction counseling and treatment - necessary components

Any entity that qualifies to provide services pursuant to section 25.5-5-202 (1)(r) in regard to the treatment program for high-risk pregnant women, shall make available, in addition to substance use and addiction counseling and treatment: Risk assessment services; care coordination; nutrition assessment; psychosocial counseling; intensive health education, including parenting education and education on risk factors and appropriate health behaviors; home visits; transportation services; and other services deemed necessary by the office of behavioral health and the department of health care policy and financing.



§ 27-80-114. Treatment program for high-risk pregnant women - cooperation with private entities

The department of health care policy and financing shall cooperate with any private entities that desire to assist the department of health care policy and financing in the provision of services connected with the treatment program for high-risk pregnant women. Private entities may provide services that are not provided to persons pursuant to the treatment program for high-risk pregnant women, article 2 of title 26, C.R.S., and articles 4, 5, and 6 of title 25.5, C.R.S., which may include, but shall not be limited to, needs assessment services, preventive services, rehabilitative services, care coordination, nutrition assessment, psychosocial counseling, intensive health education, home visits, transportation, development of provider training, child care, and other necessary components of residential or outpatient treatment or care.



§ 27-80-115. Treatment program for high-risk pregnant women - data collection

The department of health care policy and financing shall create a data collection mechanism regarding persons receiving services pursuant to the treatment program for high-risk pregnant women, which shall include the collection of data on cost-effectiveness, success of the program, and other data the department of health care policy and financing deems appropriate.



§ 27-80-116. Fetal alcohol spectrum disorders - legislative declaration - health warning signs

(1) The general assembly finds and declares that:

(a) Fetal alcohol exposure is the leading known cause of preventable intellectual and developmental disabilities and birth defects in the children of this state;

(b) Individuals with undiagnosed fetal alcohol spectrum disorders suffer substantially from secondary issues such as child abuse and neglect, separation from families, multiple foster placements, depression, aggression, school failure, juvenile detention, and job instability;

(b.5) Compared to individuals diagnosed before age twelve, individuals with undiagnosed FASD are two to four times more likely to suffer from inappropriate sexual behavior; disrupted school experiences; trouble with the law; alcohol and substance problems or disorders; or confinement in a jail, a hospital or treatment facility for persons with behavioral or mental health disorders, or a substance use disorder treatment facility;

(c) These secondary disabilities come at a high cost to individuals, their families, and society;

(d) A survey performed in 2006 by the Colorado pregnancy risk assessment system estimated that eleven and two-tenths percent of women in Colorado said that they drank alcohol during the last three months of their pregnancy; and

(e) The commission should evaluate the current use and distribution of written and electronic informational materials designed to increase awareness of the consequences of drinking alcohol while pregnant and should investigate additional means by which such written and electronic materials might best be used.

(2) The general assembly therefore declares that fetal alcohol exposure and its related problems can be reduced substantially by a greater awareness of the consequences of drinking alcohol while pregnant and by early diagnosis and receipt of appropriate and effective intervention.

(3) Each person licensed pursuant to section 12-47-401 (1)(h) to (1)(t) or 12-47-401 (1)(v), C.R.S., to sell malt, vinous, and spirituous liquors or licensed pursuant to section 12-46-104 (1)(c), C.R.S., to sell fermented malt beverages is hereby encouraged to post a health warning sign informing patrons that the consumption of alcohol during pregnancy may cause birth defects, including fetal alcohol spectrum disorders.

(4) Repealed.



§ 27-80-117. Rural alcohol and substance abuse prevention and treatment program - creation - administration - definitions - cash fund - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Program" means the rural alcohol and substance abuse prevention and treatment program created pursuant to subsection (2) of this section that shall consist of the rural youth alcohol and substance abuse prevention and treatment project and the rural detoxification project.

(b) "Rural area" means a county with a population of less than thirty thousand people, according to the most recently available population statistics of the United States bureau of the census.

(c) "Youth" means an individual who is at least eight years of age but who is less than eighteen years of age.

(2) (a) (I) There is created the rural alcohol and substance abuse prevention and treatment program in the office of behavioral health to provide:

(A) Prevention and treatment services to youth in rural areas. The services may include providing alternative activities for youth through the rural youth alcohol and substance abuse prevention and treatment project; and

(B) Treatment services through the rural detoxification project for persons with substance use disorders.

(II) The office of behavioral health shall administer the program pursuant to rules adopted by the state board of human services as of January 1, 2010, or as amended by the state board.

(b) The office of behavioral health shall incorporate provisions to implement the program into its regular contracting mechanism for the purchase of prevention and treatment services pursuant to section 27-80-106, including detoxification programs. The office of behavioral health shall develop a method to equitably distribute and provide additional money through contracts to provide for prevention services for and treatment of persons in rural areas.

(c) Notwithstanding any provision of this section to the contrary, the office of behavioral health shall implement the program on or after January 1, 2011, subject to the availability of sufficient money to operate an effective program, as determined by the office.

(3) (a) There is created in the state treasury the rural alcohol and substance abuse cash fund, referred to in this section as the "fund", that consists of the rural youth alcohol and substance abuse prevention and treatment account, referred to in this section as the "youth account", and the rural detoxification account, referred to in this section as the "detoxification account". The fund is comprised of money collected from surcharges assessed pursuant to sections 18-19-103.5, 42-4-1307 (10)(d)(I), and 42-4-1701 (4)(f). The money collected from the surcharges must be divided equally between the youth account and the detoxification account. The fund also includes any money credited to the fund pursuant to subsection (3)(b) of this section. Money in the fund credited pursuant to subsection (3)(b) of this section must be divided equally between the youth account and the detoxification account unless the grantee or donor specifies to which account the grant, gift, or donation is to be credited. The money in the fund is subject to annual appropriation by the general assembly to the office of behavioral health for the purpose of implementing the program. All interest derived from the deposit and investment of money in the fund remains in the fund. Any unexpended or unencumbered money remaining in the fund at the end of a fiscal year remains in the fund and shall not be transferred or credited to the general fund or another fund; except that any unexpended and unencumbered money remaining in the fund as of August 30, 2025, is credited to the general fund.

(b) The office of behavioral health is authorized to accept grants, gifts, or donations from any private or public source on behalf of the state for the purpose of the program. The office of behavioral health shall transmit all private and public money received through grants, gifts, or donations to the state treasurer, who shall credit the same to the fund.

(4) (a) This section is repealed, effective September 1, 2025.

(b) Prior to such repeal, the program shall be reviewed as provided in section 24-34-104, C.R.S.



§ 27-80-118. Center for research into substance use disorder prevention, treatment, and recovery support strategies - legislative declaration - established

(1) The general assembly finds that:

(a) Opioid addiction has emerged as a significant public health concern in Colorado, with more than ten thousand deaths attributed to drug overdoses since 2000, and the annual rate of death from drug overdose doubling from seven-point-eight deaths per one hundred thousand people in 2000 to fifteen-point-seven deaths per one hundred thousand people in 2015. This rate is significantly higher than the national rate.

(b) The abuse of prescription drugs is the fastest growing substance abuse problem in the United States, particularly among adolescents;

(c) Each year, there are approximately seventeen thousand overdose deaths from opioid painkillers nationally and approximately three hundred such deaths in Colorado;

(d) According to the centers for disease control, Colorado's drug overdose mortality rate has increased by five hundred percent since 2014;

(e) Colorado and other states in the region have the highest death rates attributable to alcohol in the country, and approximately eighteen percent, or one out of every five, of all Colorado adults engaged in heavy or binge drinking monthly;

(f) In addition to opioids, prescription drugs, and alcohol, surveys show use rates for methamphetamine, cocaine, and other illicit drugs are higher in Colorado than in other states; and

(g) There is a lack of sufficient research on the most effective strategies for addressing substance use disorders across the full continuum of recommended services that include prevention, early intervention, treatment, and recovery support services.

(2) The general assembly therefore finds that for Colorado to respond to these issues and to foster the health, welfare, and safety of the state's residents, it is hereby declared that it is the state's policy to facilitate research into substance use disorder prevention, treatment, and recovery support strategies.

(3) A center for research into substance use disorder prevention, treatment, and recovery support strategies, referred to in this section as the "center", is established in the university of Colorado health sciences center. Subject to available appropriations, the center's mission is to:

(a) Establish or expand programs for research concerning prevention, treatment, and recovery support strategies for substance use disorders, including but not limited to opioid addiction;

(b) Establish or expand innovative treatments for substance use disorders, including but not limited to opioid addiction;

(c) Expand partnerships and collaboration with substance use disorder professionals, other programs at the university of Colorado, and other organizations with similar missions throughout the state and nation; and

(d) Seek federal and private resources to further the center's research activities.






Part 2 - Controlled Substances

§ 27-80-201. Short title

This part 2 shall be known and may be cited as the "Colorado Licensing of Controlled Substances Act".



§ 27-80-202. Legislative declaration

The general assembly finds, determines, and declares that strict control of controlled substances within this state is necessary for the immediate and future preservation of the public peace, health, and safety and that the licensing, record-keeping, penalty, and other provisions contained in this part 2 are necessary for the achievement of such control.



§ 27-80-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) and (2) Repealed.

(3) "Administer" means to apply a controlled substance, whether by injection, inhalation, ingestion, or any other means, directly to the body of a patient or research subject.

(4) "Agent" means an authorized person who acts on behalf of or at the direction of a person licensed or otherwise authorized under this part 2. "Agent" does not include a common or contract carrier, a public warehouseman, or an employee of a carrier or warehouseman.

(5) "Bureau" means the drug enforcement administration, or its successor agency, of the United States department of justice.

(6) (a) "Compound" means to prepare, mix, assemble, package, or label a drug or device:

(I) As the result of a practitioner's prescription drug order, chart order, or initiative, based on the relationship between the practitioner, patient, and pharmacist in the course of professional practice; or

(II) For the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale or dispensing.

(b) "Compound" also includes the preparation of drugs or devices in anticipation of prescription drug orders based on routine, regularly observed prescribing patterns.

(7) "Controlled substance" shall have the same meaning as in section 18-18-102 (5), C.R.S.

(8) "Deliver" or "delivery" means actual, constructive, or attempted transfer of a controlled substance whether or not there is an agency relationship.

(9) "Detoxification treatment" means a program for a short term of not more than three weeks for the administering or dispensing, in decreasing doses, of a controlled substance to a person with a substance use disorder while he or she is receiving appropriate supportive medical treatment, with the immediate goal being to render the person no longer dependent on the intake of any amount of a controlled substance.

(10) "Device" means an instrument, apparatus, implement, machine, contrivance, implant, or similar or related article that is required under federal law to bear the label, " Caution: federal law requires dispensing by or on the order of a physician. " "Device" also includes any component part of, or accessory or attachment to, any such article, whether or not the component part, accessory, or attachment is separately so labeled.

(11) "Dispense" means to interpret, evaluate, and implement a prescription drug or controlled substances order or chart order, including the preparation of a drug or device for a patient or patient's agent in a suitable container appropriately labeled for subsequent administration to or use by a patient.

(12) "Distribute" means to deliver a controlled substance other than by administering or dispensing.

(13) (a) "Drug" means any of the substances:

(I) Recognized as drugs in the official United States pharmacopoeia, national formulary, or the official homeopathic pharmacopoeia of the United States, or a supplement thereof;

(II) Intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in individuals or animals;

(III) Other than food, intended to affect the structure or any function of the body of individuals or animals; or

(IV) Intended for use as a component of any substance specified in subparagraph (I), (II), or (III) of this paragraph (a).

(b) "Drug" does not include devices or their components, parts, or accessories.

(14) "Maintenance treatment" means a program of more than six months' duration for the administering or dispensing of a controlled substance, approved for such use by federal law or regulation, to a person with a substance use disorder for the purpose of continuing his or her dependence upon a controlled substance in the course of conducting an authorized rehabilitation program for persons with substance use disorders, with a long-term goal of decreasing the person's controlled substance dependency and leading to his or her possible withdrawal.

(15) "Marijuana" means all parts of the plant cannabis sativa L., whether growing or not, the seeds thereof, the resin extracted from any part of the plant, and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or its resin. It does not include fiber produced from the stalks, oil or cake made from the seeds of the plant, or sterilized seed of the plant that is incapable of germination, if these items exist apart from any other item defined as "marijuana" in this subsection (15). "Marijuana" does not include marijuana concentrate as defined in subsection (16) of this section.

(16) "Marijuana concentrate" means hashish, tetrahydrocannabinols, or any alkaloid, salt, derivative, preparation, compound, or mixture, whether natural or synthesized, of tetrahydrocannabinols.

(17) "Peace officer" shall have the same meaning as set forth in section 16-2.5-101, C.R.S.

(18) "Person" means any individual, government, governmental subdivision, agency, business trust, estate, trust, partnership, corporation, association, institution, or other legal entity.

(19) "Peyote" means all parts of the plant presently classified botanically as lophophora williamsii lemaire, whether growing or not, the seeds thereof, any extraction from any part of such plant, and every compound, manufacture, salt, derivative, mixture, or preparation of such plant or its seeds or extracts.

(20) "Practitioner" means a person authorized by law to prescribe any drug or device, acting within the scope of such authority.

(21) "Prescription drug" means a drug that, prior to being dispensed or delivered, is required to be labeled with the following statement: "Caution: Federal law prohibits dispensing without a prescription.", "Rx only", or "Caution: Federal law restricts this drug to use by or on the order of a licensed veterinarian."

(22) "Production" or "produces" means the manufacturing, planting, cultivating, growing, or harvesting of a controlled substance.

(23) "Researcher" means any person licensed by the department pursuant to this part 2 to experiment with, study, or test any controlled substance within this state and includes analytical laboratories.

(23.3) "Substance use disorder" means a physical or psychological dependence on a controlled substance that develops following the use of the controlled substance on a periodic or continuing basis and is demonstrated by appropriate observation and tests by a person licensed to practice medicine pursuant to article 36 of title 12.

(23.5) "Substance use disorder treatment program" means a program licensed pursuant to this part 2 for the detoxification, withdrawal, or maintenance treatment of a person with a substance use disorder.

(24) (a) "Tetrahydrocannabinols" means synthetic equivalents of the substances contained in the plant, or in the resinous extractives of, cannabis, sp., or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity, such as the following:

(I) 1cis or trans tetrahydrocannabinol, and their optical isomers;

(II) 6cis or trans tetrahydrocannabinol, and their optical isomers;

(III) 3,4cis or trans tetrahydrocannabinol, and their optical isomers.

(b) Since the nomenclature of the substances listed in paragraph (a) of this subsection (24) is not internationally standardized, compounds of these structures, regardless of the numerical designation of atomic positions, are included in this definition.

(25) "Withdrawal treatment" means a program for an intermediate term, of more than three weeks but less than six months, for the administering or dispensing, in decreasing doses, of a controlled substance, approved for such use by federal law or regulation, to a person with a substance use disorder while receiving rehabilitative measures as indicated, with the immediate goal being to render the person with the substance use disorder no longer dependent on the intake of any amount of a controlled substance.



§ 27-80-204. License required - controlled substances - repeal

(1) (a) In accordance with part 3 of article 18 of title 18, a substance use disorder treatment program that compounds, administers, or dispenses a controlled substance shall annually obtain a license issued by the department for each place of business or professional practice located in this state.

(b) (I) This subsection (1) is repealed, effective September 1, 2019.

(II) Prior to the repeal, the department of regulatory agencies shall review the licensing functions of the department as provided in section 24-34-104. In conducting the review, the department of regulatory agencies shall consider whether the licensing pursuant to this subsection (1) should be combined with the licensing of any other substance use disorder treatment programs by the department.

(2) Persons licensed as required under this part 2, or otherwise licensed as required by federal law, may possess, distribute, dispense, administer, or conduct or do research with controlled substances only to the extent authorized by their licenses and in conformity with the provisions of this part 2 and with article 18 of title 18, C.R.S.

(3) An employee of a facility, as defined in section 25-1.5-301, C.R.S., who is administering and monitoring medications to persons under the care or jurisdiction of the facility pursuant to part 3 of article 1.5 of title 25, C.R.S., need not be licensed by the department to lawfully possess controlled substances under this part 2.

(4) A person who is required to be but is not yet licensed may apply for a license at any time. A person who is required to be licensed under this part 2 shall not engage in any activity for which a license is required until the department grants the person's application and issues a license to him or her.

(5) The department shall not issue a license under this part 2 to a researcher of marijuana or marijuana concentrate.



§ 27-80-205. Issuance of license - fees

(1) The department, as provided in section 27-80-204 (1), shall issue the appropriate license to each researcher and substance use disorder treatment program meeting all the requirements of this part 2 unless it determines that the issuance of the license would be inconsistent with the public interest. In determining the public interest, the department shall consider the following factors:

(a) Maintenance of effective controls against diversion of controlled substances into illegitimate medical, scientific, or industrial channels;

(b) Compliance with applicable state and local laws;

(c) Any conviction of the applicant under any federal or state law relating to a controlled substance;

(d) Past experience in the manufacture or distribution of controlled substances and the existence in the applicant's establishment of effective controls against diversion;

(e) Any false or fraudulent information in an application filed under this part 2;

(f) Suspension or revocation of the applicant's federal registration to manufacture, distribute, or dispense a controlled substance as authorized by federal law; and

(g) Any other factors relevant to and consistent with the public peace, health, and safety.

(2) Issuance of a license under subsection (1) of this section does not entitle a licensee to distribute or professionally use controlled substances beyond the scope of the licensee's federal registration.

(3) (a) The initial and annual license fees are as follows:

(I) Repealed.

(II) Researchers......... $ 25.00

(a.5) The department may administratively set initial and annual license fees for substance use disorder treatment programs to approximate the direct and indirect costs of the program.

(b) The department shall transmit the fees collected pursuant to this section to the state treasurer for deposit in the controlled substances program fund created in section 27-80-206.

(4) Any person who is licensed may apply for license renewal not more than sixty days before the expiration date of the license.

(5) The United States, the state of Colorado, or any political subdivision of the state is not required to pay any license fee required by this part 2.



§ 27-80-206. Controlled substances program fund - disposition of fees

There is hereby created in the state treasury the controlled substances program fund. The department shall transmit all moneys it collects pursuant to this part 2 to the state treasurer, who shall credit the moneys to the controlled substances program fund. The general assembly shall make annual appropriations from the controlled substances program fund to the department for the purposes authorized by this part 2. All moneys credited to the controlled substances program fund and any interest earned on the fund remain in the fund and do not revert to the general fund or any other fund at the end of any fiscal year.



§ 27-80-207. Qualifications for license

(1) An applicant for a license under this part 2 shall have adequate and proper facilities for the handling and storage of controlled substances and shall maintain proper control over the controlled substances to ensure the controlled substances are not illegally dispensed or distributed.

(2) Any person registered as a researcher by the federal government is presumed to possess the qualifications described in this section as long as his or her federal registration is valid.

(3) The department shall not grant a license to a person who has been convicted within the last two years of a willful violation of this part 2 or any other state or federal law regulating controlled substances.

(4) Except for fees, compliance by a registrant with the provisions of the federal law respecting registration entitles the registrant to be licensed under this part 2.



§ 27-80-208. Denial, revocation, or suspension of license - other disciplinary actions

(1) The department may deny, suspend, or revoke a license issued under this part 2 pursuant to article 4 of title 24, C.R.S., or take other disciplinary action as set forth in subsection (2.5) of this section, at the department's discretion, upon a finding that the licensee:

(a) Has furnished false or fraudulent information in an application filed under this part 2;

(b) Has been convicted of, or has had accepted by a court a plea of guilty or nolo contendere to, a felony under any state or federal law relating to a controlled substance;

(c) Has had his or her federal registration to manufacture, conduct research on, distribute, or dispense a controlled substance suspended or revoked; or

(d) Has violated any provision of this part 2 or the rules of the department or of the state board of human services created in section 26-1-107, C.R.S.

(2) The department may limit revocation or suspension of a license to the particular controlled substance that was the basis for revocation or suspension.

(2.5) If the department determines that a licensee has committed an act that would authorize the department to deny, revoke, or suspend a license, the department may, at its discretion, impose other disciplinary actions that may include, but need not be limited to, a fine not to exceed five hundred dollars, probation, or stipulation.

(3) If the department suspends or revokes a license, the department may place all controlled substances owned or possessed by the licensee at the time of the suspension or on the effective date of the revocation order under seal. The department may not dispose of substances under seal until the time for making an appeal has elapsed or until all appeals have been concluded, unless a court orders otherwise or orders the sale of any perishable controlled substances and the deposit of the proceeds with the court. When a revocation order becomes final, all controlled substances may be forfeited to the state.

(4) The department shall promptly notify the bureau and the appropriate professional licensing agency, if any, of all charges and the final disposition of the charges, and of all forfeitures of a controlled substance.



§ 27-80-209. Exemptions

(1) The provisions of section 18-18-414, C.R.S., do not apply to:

(a) Agents of persons licensed under this part 2 or under part 3 of article 18 of title 18, C.R.S., acting within the provisions of their licenses; or

(b) Officers or employees of appropriate agencies of federal, state, or local governments acting pursuant to their official duties.

(2) All combination drugs that are exempted by regulation of the attorney general of the United States department of justice, pursuant to section 1006 (b) of Public Law 91-513 (84 Stat. 1236), known as the "Comprehensive Drug Abuse Prevention and Control Act of 1970", on or after July 1, 1981, are exempt from this part 2 and part 3 of article 18 of title 18, C.R.S.

(3) This part 2 does not apply to peyote if it is used in religious ceremonies of any bona fide religious organization.

(4) Section 27-80-210 does not apply to a practitioner authorized to prescribe any controlled substance that is listed in schedules III, IV, or V of part 2 of article 18 of title 18, C.R.S., and that is manufactured, received, or dispensed by the practitioner in the course of his or her professional practice, unless:

(a) The practitioner dispenses, other than by direct administration, a schedule III, IV, or V controlled substance to his or her patients, and the practitioner charges the patients either separately or together with charges for other professional services; or

(b) The practitioner regularly engages in dispensing a schedule III, IV, or V controlled substance to his or her patients.

(5) The exemptions set forth in this section are available as a defense to any person accused of violating section 18-18-414, C.R.S.

(6) The state is not required to negate any exemption or exception in this part 2 or in part 3 or 4 of article 18 of title 18, C.R.S., in any complaint, information, indictment, or other pleading or in any trial, hearing, or other proceeding under this part 2 or under part 4 of article 18 of title 18, C.R.S. The burden of proving an exemption or exception is upon the person claiming the exemption or exception.



§ 27-80-210. Records to be kept - order forms

(1) Each person licensed or otherwise authorized under this part 2 or other laws of this state to manufacture, purchase, distribute, dispense, administer, store, or otherwise handle controlled substances shall keep and maintain separate detailed and accurate records and inventories relating to controlled substances and retain the records and inventories for a period of two years after the respective dates of the transactions as shown on the records and inventories.

(2) The record of any controlled substance distributed, administered, dispensed, or otherwise used must show the date the controlled substance was distributed, administered, dispensed, used, or otherwise disposed of, the name and address of the person to whom or for whose use the controlled substance was distributed, administered, dispensed, used, or otherwise disposed of, and the kind and quantity of the controlled substance.

(3) A person who maintains a record required by federal law that contains substantially the same information as set forth in subsections (1) and (2) of this section is deemed to comply with the record-keeping requirements of this part 2.

(4) A person required to maintain records pursuant to this section shall keep a record of any controlled substance lost, destroyed, or stolen, the kind and quantity of the controlled substance, and the date of the loss, destruction, or theft.

(5) A person licensed or otherwise authorized under this part 2 or other laws of this state shall distribute, administer, dispense, use, or otherwise dispose of controlled substances listed in schedule I or II of part 2 of article 18 of title 18, C.R.S., only pursuant to an order form. Compliance with the provisions of federal law respecting order forms is deemed compliance with this section.



§ 27-80-211. Enforcement and cooperation

(1) Each peace officer and district attorney in this state shall enforce this part 2 and shall cooperate with all agencies charged with the enforcement of the laws of this state, all other states, and the United States relating to controlled substances.

(2) The department shall cooperate with all agencies charged with the enforcement of the laws of this state, all other states, and the United States relating to controlled substances. To this end, the department shall:

(a) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances;

(b) Cooperate with the bureau and with local, state, and other federal agencies by maintaining a centralized unit to accept, catalogue, file, and collect statistics, including records of dependent and other controlled substance law offenders within the state, and make the information available for federal, state, and local law enforcement or regulatory purposes. The department shall not furnish the name or identity of a patient or research subject whose identity could not be obtained under section 27-80-212.

(c) Respond to referrals, complaints, or other information received regarding possible violations and, upon notification of the appropriate licensing authority, if applicable, and upon a written finding by the executive director of the department that probable cause exists to believe that there is illegal distribution or dispensing of controlled substances, to make any inspections, investigations, and reports that may be necessary to determine compliance with this part 2 by all licensed or otherwise authorized individuals who handle controlled substances;

(d) Cooperate with and make information available to appropriate state licensing and registration boards regarding any violations of this part 2 by persons licensed or registered by the boards;

(e) Enter into contracts and encourage and conduct educational and research activities designed to prevent and determine misuse and abuse of controlled substances.



§ 27-80-212. Records confidential

Prescriptions, orders, and records required by this part 2 and stocks of controlled substances are open for inspection only to federal, state, county, and municipal officers whose duty it is to enforce the laws of this state or of the United States relating to controlled substances or the regulation of practitioners. No officer having knowledge, by virtue of his or her office, of a prescription, order, or record shall divulge his or her knowledge, except in connection with a prosecution or proceeding in court or before a licensing or registration board or officer to which prosecution or proceeding the person to whom the prescriptions, orders, or records relate is a party.



§ 27-80-213. Rules

(1) The department shall update rules and promulgate new rules, as necessary and pursuant to article 4 of title 24, C.R.S., to implement this part 2. The department shall make the rules available to the public on its website.

(2) The department shall promulgate rules, in accordance with article 4 of title 24, for research programs and for the conduct of detoxification treatment, maintenance treatment, and withdrawal treatment programs for substance use disorders related to controlled substances.



§ 27-80-214. Defenses

The common law defense known as the "procuring agent defense" is not a defense to any crime in this part 2 or in title 18, C.R.S.









Article 81 - Alcohol Use Education, Prevention, and Treatment

§ 27-81-101. Legislative declaration

(1) It is the policy of this state that persons with alcohol use disorders and intoxicated persons may not be subjected to criminal prosecution because of their consumption of alcoholic beverages but rather should be afforded a continuum of treatment so they may lead normal lives as productive members of society. The general assembly finds and declares that alcohol use disorders and intoxication are matters of statewide concern.

(2) With the passage of this article 81 at its first regular session in 1973, the forty-ninth general assembly recognized the character and pervasiveness of alcohol abuse and alcohol use disorders and that public intoxication and alcohol use disorders are health problems that should be handled by public health rather than criminal procedures. The general assembly further finds and declares that no other health problem has been so seriously neglected and that, while the costs of dealing with the problem are burdensome, the social and economic costs and the waste of human resources caused by alcohol abuse and alcohol use disorders are massive, tragic, and no longer acceptable. The general assembly believes that the best interests of this state demand an across-the-board and locally oriented attack on the problem of massive alcohol abuse and alcohol use disorders and that this article 81will provide a base from which to launch the attack and reduce the tragic human loss, but only if adequately funded. Therefore, in response to the needs as determined by an ad hoc committee and to assist in the implementation of this article 81 at both the local and state level, the general assembly hereby appropriates money for: Receiving and screening centers and their staffs; medical detoxification; intensive treatment; halfway house care; outpatient rehabilitative therapy; orientation, education, and in-service training; staff for the administration, monitoring, and evaluation of the program; and operating costs for patient transportation.



§ 27-81-102. Definitions

As used in this article 81, unless the context otherwise requires:

(1) "Alcohol use disorder" means a condition by which a person habitually lacks self-control as to the use of alcoholic beverages or uses alcoholic beverages to the extent that his or her health is substantially impaired or endangered or his or her social or economic function is substantially disrupted. Nothing in this subsection (1) precludes the denomination of a person with an alcohol use disorder as intoxicated by alcohol or incapacitated by alcohol.

(2) "Approved private treatment facility" means a private agency meeting the standards prescribed in section 27-81-106 (1) and approved under section 27-81-106.

(3) "Approved public treatment facility" means a treatment agency operating under the direction and control of or approved by the office of behavioral health or providing treatment pursuant to this article 81 through a contract with the office of behavioral health pursuant to section 27-81-105 (7) and meeting the standards prescribed in section 27-81-106 (1) and approved pursuant to section 27-81-106.

(4) "Court" means the district court in the county in which the person named in a petition filed pursuant to this article resides or is physically present. In the city and county of Denver, "court" means the probate court.

(5) "Department" means the department of human services created in section 26-1-105, C.R.S.

(6) "Director" means the director of the office of behavioral health.

(7) "Emergency service patrol" means a patrol established under section 27-81-115.

(8) "Executive director" means the executive director of the department.

(9) "Incapacitated by alcohol" means that a person, as a result of the use of alcohol, is unconscious, has his or her judgment otherwise so impaired that he or she is incapable of realizing and making a rational decision with respect to his or her need for treatment, is unable to take care of his or her basic personal needs or safety, or lacks sufficient understanding or capacity to make or communicate rational decisions about himself or herself.

(10) Repealed.

(11) "Intoxicated person" or "person intoxicated by alcohol" means a person whose mental or physical functioning is temporarily but substantially impaired as a result of the presence of alcohol in his or her body.

(12) "Licensed physician" means either a physician licensed by the state of Colorado or a hospital-licensed physician employed by the admitting facility.

(13) "Minor" means a person under the age of eighteen years.

(13.5) "Office of behavioral health" means the office of behavioral health in the department.

(14) "Treatment" means the broad range of emergency, outpatient, intermediate, and inpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological, and social service care, vocational rehabilitation, and career counseling that may be extended to a person with an alcohol use disorder and intoxicated persons.

(15) Repealed.



§ 27-81-103. Powers of the office of behavioral health

(1) To carry out the purposes of this article 81, the office of behavioral health may:

(a) Plan, establish, and maintain alcohol use disorder treatment programs as necessary or desirable;

(b) Make contracts necessary or incidental to the performance of its duties and the execution of its powers, including contracts with public and private agencies, organizations, and individuals to pay them for services rendered or furnished to persons with alcohol use disorders or intoxicated persons;

(c) Solicit and accept for use any gift of money or property made by will or otherwise and any grant of money, services, or property from the federal government, the state, or any political subdivision thereof or any private source, and do all things necessary to cooperate with the federal government or any of its agencies in making an application for any grant;

(d) Administer or supervise the administration of the provisions relating to persons with alcohol use disorders and intoxicated persons of any state plan submitted for federal funding pursuant to federal health, welfare, or treatment legislation;

(e) Coordinate its activities and cooperate with alcohol use disorder treatment programs in this state and other states and make contracts and other joint or cooperative arrangements with state, local, or private agencies in this state and other states for the treatment of persons with alcohol use disorders and intoxicated persons and for the common advancement of alcohol use disorder treatment programs;

(f) Keep records and engage in research and the gathering of relevant statistics;

(g) Do other acts and things necessary or convenient to execute the authority expressly granted to it; and

(h) Acquire, hold, or dispose of real property, or any interest therein, and construct, lease, or otherwise provide alcohol use disorder treatment facilities for persons with alcohol use disorders and intoxicated persons.



§ 27-81-104. Duties of the office of behavioral health - review

(1) In addition to duties prescribed by section 27-80-102, the office of behavioral health shall:

(a) Develop, encourage, and foster statewide, regional, and local plans and programs for the prevention of alcohol use disorders and treatment of persons with alcohol use disorders and intoxicated persons in cooperation with public and private agencies, organizations, and individuals and provide technical assistance and consultation services for these purposes;

(b) Coordinate the efforts and enlist the assistance of all public and private agencies, organizations, and individuals interested in prevention of alcohol use disorders and treatment of persons with alcohol use disorders and intoxicated persons;

(c) Utilize community mental health centers and clinics whenever feasible;

(d) Cooperate with the department of corrections in establishing and conducting programs for the prevention of alcohol use disorders and treatment of persons with alcohol use disorders and intoxicated persons in appropriate agencies and institutions and for persons with alcohol use disorders and intoxicated persons in or on parole from correctional institutions and in carrying out duties specified in subsections (1)(i) and (1)(k) of this section;

(e) Cooperate with the department of education, schools, police departments, courts, and other public and private agencies, organizations, and individuals in establishing programs for the prevention of alcohol use disorders and treatment of persons with alcohol use disorders and intoxicated persons and preparing curriculum materials for use at all levels of school education;

(f) Prepare, publish, evaluate, and disseminate educational material dealing with the nature and effects of alcohol;

(g) Develop and implement, as an integral part of alcohol use disorder treatment programs, an educational program for use in the treatment of persons with alcohol use disorders and intoxicated persons. The program must include the dissemination of information concerning the nature and effects of alcohol;

(h) Organize and foster training programs for all persons engaged in treatment of persons with alcohol use disorders and intoxicated persons;

(i) Sponsor and encourage research into the causes and nature of alcohol use disorders and treatment of persons with alcohol use disorders and intoxicated persons, and serve as a clearinghouse for information relating to alcohol use disorders;

(j) Specify uniform methods for keeping statistical information by public and private agencies, organizations, and individuals and collect and make available relevant statistical information, including number of persons treated, frequency of admission and readmission, and frequency and duration of treatment;

(k) Advise the governor in the preparation of a comprehensive plan for treatment of persons with alcohol use disorders and intoxicated persons for inclusion in the state's comprehensive health plan;

(l) Review all state health, welfare, and treatment plans to be submitted for federal funding under federal legislation and advise the governor on provisions to be included relating to alcohol use disorders, persons with alcohol use disorders, and intoxicated persons;

(m) Assist in the development of, and cooperate with, alcohol education and treatment programs for employees of state and local governments and businesses and industries in this state;

(n) Utilize the support and assistance of interested persons in the community, particularly persons with alcohol use disorders that are in remission, to encourage persons with alcohol use disorders to voluntarily undergo treatment;

(o) Cooperate with the department of transportation in establishing and conducting programs designed to deal with the problem of persons operating motor vehicles while under the influence of, or impaired by, alcohol;

(p) Encourage general hospitals and other appropriate health facilities to admit without discrimination persons with alcohol use disorders and intoxicated persons and to provide them with adequate and appropriate treatment;

(q) Encourage all health and disability insurance programs to include alcohol use disorders as a covered illness; and

(r) Submit to the governor an annual report covering the activities of the office of behavioral health.



§ 27-81-105. Comprehensive program for treatment - regional facilities

(1) The office of behavioral health shall establish a comprehensive and coordinated program for the treatment of persons with alcohol use disorders and intoxicated persons.

(2) Insofar as money available to the office of behavioral health permits, the program established in subsection (1) of this section must include all of the following:

(a) Emergency treatment;

(b) Inpatient treatment;

(c) Intermediate treatment; and

(d) Outpatient and follow-up treatment.

(3) The office of behavioral health shall provide adequate and appropriate treatment for persons with alcohol use disorders and intoxicated persons admitted pursuant to sections 27-81-109 to 27-81-112. Except as otherwise provided in section 27-81-111, treatment may not be provided at a correctional institution, except for inmates.

(4) The office of behavioral health shall maintain, supervise, and control all facilities it operates subject to policies of the department. The administrator of each facility shall make an annual report of the facility's activities to the director in the form and manner specified by the director.

(5) All appropriate public and private resources shall be coordinated with and utilized in the program if possible.

(6) The director shall prepare, publish, and distribute annually a list of all approved public and private treatment facilities.

(7) The office of behavioral health may contract for the use of any facility as an approved public treatment facility if the director, subject to the policies of the department, considers it to be an effective and economical course to follow.



§ 27-81-106. Standards for public and private treatment facilities - fees - enforcement procedures - penalties

(1) In accordance with the provisions of this article 81, the office of behavioral health shall establish standards for approved treatment facilities that receive public funds. A treatment facility shall meet the established standards to be approved as a public or private treatment facility. The office of behavioral health shall fix the fees to be charged for the required inspections. The fees charged to approved treatment facilities that provide level I and level II programs, as provided in section 42-4-1301.3 (3)(c), must be transmitted to the state treasurer, who shall credit the fees to the alcohol and drug driving safety program fund created in section 42-4-1301.3 (4)(a). The standards may concern only health standards to be met and standards of treatment to be afforded patients and must reflect the success criteria established by the general assembly.

(2) The office of behavioral health shall periodically inspect approved public and private treatment facilities at reasonable times and in a reasonable manner.

(3) The office of behavioral health shall maintain a list of approved public and private treatment facilities.

(4) Each approved public and private treatment facility shall file with the office of behavioral health, on request, data, statistics, schedules, and any other information the office reasonably requires. The director shall remove from the list of approved treatment facilities an approved public or private treatment facility that fails, without good cause, to furnish any data, statistics, schedules, or other information, as requested, or files fraudulent returns.

(5) The office of behavioral health, after hearing, may suspend, revoke, limit, restrict, or refuse to grant an approval for failure to meet its standards.

(6) The district court may restrain any violation of, review any denial, restriction, or revocation of approval under, and grant other relief required to enforce the provisions of this section.

(7) Upon petition of the office of behavioral health and after a hearing held upon reasonable notice to the facility, the district court may issue a warrant to an officer or employee of the office of behavioral health authorizing him or her to enter and inspect at reasonable times, and examine the books and accounts of, any approved public or private treatment facility that refuses to consent to inspection or examination by the office of behavioral health or which the office of behavioral health has reasonable cause to believe is operating in violation of this article 81.



§ 27-81-107. Compliance with local government zoning regulations - notice to local governments - provisional approval

(1) The office of behavioral health shall require any residential treatment facility seeking approval as a public or private treatment facility pursuant to this article 81 to comply with any applicable zoning regulations of the municipality, city and county, or county where the facility is situated. Failure to comply with applicable zoning regulations constitutes grounds for the denial of approval of a facility.

(2) The office of behavioral health shall assure that timely written notice is provided to the municipality, city and county, or county where a residential treatment facility is situated, including the address of the facility and the population and number of persons to be served by the facility, when any of the following occurs:

(a) An application for approval of a residential treatment facility pursuant to section 27-81-106 is made;

(b) Approval is granted to a residential treatment facility pursuant to section 27-81-106;

(c) A change in the approval of a residential treatment facility occurs; or

(d) The approval of a residential treatment facility is revoked or otherwise terminated for any reason.

(3) In the event of a zoning or other delay or dispute between a residential treatment facility and the municipality, city and county, or county where the facility is situated, the office of behavioral health may grant provisional approval of the facility for up to one hundred twenty days pending resolution of the delay or dispute.



§ 27-81-108. Acceptance for treatment - rules

(1) The director shall adopt and may amend and repeal rules for acceptance of persons into the treatment program, considering available treatment resources and facilities, for the purpose of early and effective treatment of persons with alcohol use disorders and intoxicated persons. In establishing the rules, the director shall be guided by the following standards:

(a) If possible a patient shall be treated on a voluntary rather than an involuntary basis.

(b) A patient shall be initially assigned or transferred to outpatient or intermediate treatment, unless he or she is found to require inpatient treatment.

(c) A person shall not be denied treatment solely because he or she has withdrawn from treatment against medical advice on a prior occasion or because he or she has relapsed after earlier treatment.

(d) An individualized treatment plan shall be prepared and maintained on a current basis for each patient.

(e) Provision shall be made for a continuum of coordinated treatment services, so that a person who leaves a facility or a form of treatment will have available and utilize other appropriate treatment.



§ 27-81-109. Voluntary treatment of persons with alcohol use disorders

(1) A person with an alcohol use disorder, including a minor, may apply for voluntary treatment directly to an approved treatment facility.

(2) Subject to rules adopted by the director, the administrator in charge of an approved treatment facility may determine who shall be admitted for treatment. If a person is refused admission to an approved treatment facility, the administrator shall refer the person to another approved treatment facility for treatment if possible and appropriate.

(3) If a patient receiving inpatient care leaves an approved treatment facility, he or she must be encouraged to consent to appropriate outpatient or intermediate treatment. If it appears to the administrator in charge of the treatment facility that the patient is a person with an alcohol use disorder and requires help, the administrator may arrange for assistance in obtaining supportive services and residential facilities.



§ 27-81-110. Voluntary treatment for intoxicated persons and persons incapacitated by alcohol

(1) An intoxicated person or person intoxicated or incapacitated by alcohol, including a minor, may voluntarily admit himself or herself to an approved treatment facility for emergency treatment.

(2) A person who comes voluntarily to an approved treatment facility shall be evaluated or examined by the facility administrator or by his or her authorized designee immediately. A person found to be in need of treatment shall then be admitted or referred to another appropriate facility. If a person is found not to be in need of treatment, he or she shall be released or referred to another appropriate facility.

(3) Except as provided in subsection (7) of this section, a voluntarily admitted person shall be released from the approved treatment facility immediately upon his or her request.

(4) A person who is not admitted to an approved treatment facility, and who is not referred to another health facility, and who has no funds may be taken to his or her home, if any. If he or she has no home, the approved treatment facility may assist him or her in obtaining shelter.

(5) If a person is admitted to an approved treatment facility, his or her family or next of kin shall be notified as promptly as possible. If an adult person requests that there be no notification, his or her request shall be respected.

(6) If the administrator in charge of the approved treatment facility or his or her authorized designee determines that it is for the person's benefit, the person shall be encouraged to agree to further diagnosis and appropriate voluntary treatment.

(7) Nothing in this section shall preclude the approved treatment facility administrator or his or her authorized designee from seeking emergency commitment of a person as provided in section 27-81-111 or involuntary commitment of a person as provided in section 27-81-112, regardless of whether such person has been voluntarily admitted under this section. In such cases, the administrator's or designee's further conduct shall be governed by section 27-81-111 or 27-81-112, as applicable.



§ 27-81-111. Emergency commitment

(1) (a) When a person is intoxicated or incapacitated by alcohol and clearly dangerous to the health and safety of himself, herself, or others, he or she shall be taken into protective custody by law enforcement authorities or an emergency service patrol, acting with probable cause, and placed in an approved treatment facility. If no such facilities are available, he or she may be detained in an emergency medical facility or jail, but only for so long as may be necessary to prevent injury to himself, herself, or others or to prevent a breach of the peace. If the person being detained is a juvenile, as defined in section 19-1-103 (68), C.R.S., the juvenile shall be placed in a setting that is nonsecure and physically segregated by sight and sound from the adult offenders. A law enforcement officer or emergency service patrol officer, in detaining the person, is taking him or her into protective custody. In so doing, the detaining officer may protect himself or herself by reasonable methods but shall make every reasonable effort to protect the detainee's health and safety. A taking into protective custody under this section is not an arrest, and no entry or other record shall be made to indicate that the person has been arrested or charged with a crime. Law enforcement or emergency service personnel who act in compliance with this section are acting in the course of their official duties and are not criminally or civilly liable therefor. Nothing in this subsection (1) shall preclude an intoxicated or incapacitated person who is not dangerous to the health and safety of himself, herself, or others from being assisted to his or her home or like location by the law enforcement officer or emergency service patrol officer.

(b) A sheriff or police chief who violates the provisions of paragraph (a) of this subsection (1) related to detaining juveniles may be subject to a civil fine of no more than one thousand dollars. The decision to fine shall be based on prior violations of the provisions of paragraph (a) of this subsection (1) by the sheriff or police chief and the willingness of the sheriff or police chief to address the violations in order to comply with paragraph (a) of this subsection (1).

(2) A law enforcement officer, emergency service patrolman, physician, spouse, guardian, or relative of the person to be committed or any other responsible person may make a written application for emergency commitment under this section, directed to the administrator of the approved treatment facility. The application shall state the circumstances requiring emergency commitment, including the applicant's personal observations and the specific statements of others, if any, upon which he or she relies in making the application. A copy of the application shall be furnished to the person to be committed.

(3) If the approved treatment facility administrator or his or her authorized designee approves the application, the person shall be committed, evaluated, and treated for a period not to exceed five days. The person shall be brought to the facility by a peace officer, the emergency service patrol, or any interested person. If necessary, the court may be contacted to issue an order to the police, the peace officer's department, or the sheriff's department to transport the person to the facility.

(4) If the approved treatment facility administrator or his or her authorized designee determines that the application fails to sustain the grounds for emergency commitment as set forth in subsection (1) of this section, the commitment shall be refused and the person detained immediately released, and the person shall be encouraged to seek voluntary treatment if appropriate.

(5) When the administrator determines that the grounds for commitment no longer exist, he or she shall discharge the person committed under this section. A person committed under this section may not be detained in any treatment facility for more than five days; except that a person may be detained for longer than five days at the approved treatment facility if, in that period of time, a petition for involuntary commitment has been filed pursuant to section 27-81-112. A person may not be detained longer than ten days after the date of filing of the petition for involuntary commitment.

(6) Whenever a person is involuntarily detained pursuant to this section, he or she shall immediately be advised by the facility administrator or his or her authorized designee, both orally and in writing, of his or her right to challenge such detention by application to the courts for a writ of habeas corpus, to be represented by counsel at every stage of any proceedings relating to his or her commitment and recommitment, and to have counsel appointed by the court or provided by the court if he or she wants the assistance of counsel and is unable to obtain counsel.



§ 27-81-112. Involuntary commitment of a person with an alcohol use disorder

(1) The court may commit a person to the custody of the office of behavioral health upon the petition of the person's spouse or guardian, a relative, a physician, an advanced practice nurse, the administrator in charge of an approved treatment facility, or any other responsible person. The petition must allege that the person is a person with an alcohol use disorder and that the person has threatened or attempted to inflict or inflicted physical harm on himself or herself or on another and that unless committed the person is likely to inflict physical harm on himself or herself or on another or that the person is incapacitated by alcohol. A refusal to undergo treatment does not constitute evidence of lack of judgment as to the need for treatment. The petition must be accompanied by a certificate of a licensed physician who has examined the person within two days before submission of the petition, unless the person whose commitment is sought has refused to submit to a medical examination, in which case the fact of refusal must be alleged in the petition. The certificate must set forth the physician's findings in support of the petition's allegations.

(2) A petition submitted pursuant to subsection (1) of this section shall not be accepted unless there is documentation of the refusal by the person to be committed to accessible and affordable voluntary treatment. The documentation may include, but shall not be limited to, notations in the person's medical or law enforcement records or statements by a physician, advanced practice nurse, or witness.

(3) Upon filing the petition, the court shall fix a date for a hearing no later than ten days after the date the petition was filed. A copy of the petition and the notice of the hearing, including the date fixed by the court, must be personally served on the petitioner, the person whose commitment is sought, and one of his or her parents or his or her legal guardian if he or she is a minor. A copy of the petition and notice of hearing must be mailed to the office of behavioral health, to counsel for the person whose commitment is sought, to the administrator in charge of the approved treatment facility to which the person may have been committed for emergency treatment, and to any other person the court believes advisable.

(4) At the hearing, the court shall hear all relevant testimony, including, if possible, the testimony of at least one licensed physician who has examined the person whose commitment is sought. The person shall be present unless the court believes that the person's presence is likely to be injurious to the person; in this event, the court shall appoint a guardian ad litem to represent the person throughout the proceeding. If the person has refused to be examined by a licensed physician, he or she shall be given an opportunity to be examined by a court-appointed licensed physician. If the person refuses and there is sufficient evidence to believe that the allegations of the petition are true or if the court believes that more medical evidence is necessary, the court may commit the person to a licensed hospital for a period of not more than five days for a diagnostic examination. In such event, the court shall schedule a further hearing for final determination of commitment, in no event later than five days after the first hearing.

(5) If after hearing all relevant evidence, including the results of any diagnostic examination by the licensed hospital, the court finds that grounds for involuntary commitment have been established by clear and convincing proof, it shall make an order of commitment to the office of behavioral health. The office of behavioral health has the right to delegate physical custody of the person to an appropriate approved treatment facility. The court may not order commitment of a person unless it determines that the office of behavioral health is able to provide adequate and appropriate treatment for the person, and the treatment is likely to be beneficial.

(6) Upon the court's commitment of a person to the office of behavioral health, the court may issue an order to the sheriff to transport the person to the facility designated by the office of behavioral health.

(7) A person committed as provided for in this section remains in the custody of the office of behavioral health for treatment for a period of thirty days unless discharged sooner. At the end of the thirty-day period, he or she shall be discharged automatically unless the office of behavioral health, before expiration of the thirty-day period, obtains a court order for his or her recommitment on the grounds set forth in subsection (1) of this section for a further period of ninety days unless discharged sooner. If a person has been committed because he or she is a person with an alcohol use disorder who is likely to inflict physical harm on another, the office of behavioral health shall apply for recommitment if, after examination, it is determined that the likelihood to inflict physical harm on another still exists.

(8) A person who is recommitted as provided for in subsection (7) of this section and who has not been discharged by the office of behavioral health before the end of the ninety-day period is discharged at the expiration of that ninety-day period unless the office of behavioral health, before expiration of the ninety-day period, obtains a court order on the grounds set forth in subsection (1) of this section for recommitment for a further period, not to exceed ninety days. If a person has been committed because he or she is a person with an alcohol use disorder who is likely to inflict physical harm on another, the office of behavioral health shall apply for recommitment if, after examination, it is determined that the likelihood to inflict physical harm on another still exists. Only two recommitment orders pursuant to subsection (7) of this section and this subsection (8) are permitted.

(9) Upon the filing of a petition for recommitment under subsections (7) and (8) of this section, the court shall fix a date for hearing no later than ten days after the date the petition was filed. A copy of the petition and of the notice of hearing shall be served and mailed as required in subsection (3) of this section. At the hearing, the court shall proceed as provided in subsection (4) of this section.

(10) The office of behavioral health shall provide adequate and appropriate treatment of a person committed to its custody. The office of behavioral health may transfer any person committed to its custody from one approved treatment facility to another if transfer is advisable.

(11) The office of behavioral health shall discharge a person committed to its custody for treatment at any time before the end of the period for which he or she has been committed if either of the following conditions is met:

(a) In the case of a person with an alcohol use disorder committed on the grounds that he or she is likely to inflict physical harm upon another, that he or she no longer has an alcohol use disorder that requires treatment or the likelihood to inflict physical harm upon another no longer exists; or

(b) In the case of a person with an alcohol use disorder committed on the grounds of the need of treatment and incapacity, that the incapacity no longer exists, further treatment will not likely bring about significant improvement in the person's condition, or treatment is no longer appropriate.

(12) The court shall inform the person whose commitment or recommitment is sought of his or her right to contest the application, to be represented by counsel at every stage of any proceedings relating to the person's commitment and recommitment, and to have counsel appointed by the court or provided by the court if he or she wants the assistance of counsel and is unable to obtain counsel. If the court believes that the person needs the assistance of counsel, the court shall require, by appointment if necessary, counsel for the person regardless of his or her wishes. The person whose commitment or recommitment is sought shall be informed of his or her right to be examined by a licensed physician of the person's choice. If the person is unable to obtain a licensed physician and requests examination by a physician, the court shall employ a licensed physician.

(13) If a private treatment facility agrees with the request of a competent patient or his or her parent, sibling, adult child, or guardian to accept the patient for treatment, the administrator of the public treatment facility shall transfer him or her to the private treatment facility.

(14) A person committed under this article may at any time seek to be discharged from commitment by an order in the nature of habeas corpus.

(15) The venue for proceedings under this section is the county in which the person to be committed resides or is present.

(16) All proceedings conducted pursuant to this article shall be conducted by the district attorney of the county where the proceeding is held or by an attorney acting for the district attorney appointed by the court for that purpose; except that, in any county or in any city and county having a population exceeding one hundred thousand persons, the proceedings shall be conducted by the county attorney or by an attorney acting for the county attorney appointed by the court.



§ 27-81-113. Records of persons with alcohol use disorders and intoxicated persons

(1) The registration and other records of treatment facilities shall remain confidential and are privileged to the patient.

(2) Notwithstanding subsection (1) of this section, the director may make available information from patients' records for purposes of research into the causes and treatment of alcohol use disorders. Information under this subsection (2) must not be published in a way that discloses patients' names or other identifying information.

(3) Nothing in this section shall be construed to prohibit or limit the sharing of information by a state institution of higher education police department to authorized university administrators pursuant to section 23-5-141, C.R.S.



§ 27-81-114. Visitation and communication of patients

(1) A patient in any approved treatment facility shall be granted opportunities for continuing visitation and communication with his or her family and friends consistent with an effective treatment program. A patient shall be permitted to consult with counsel at any time.

(2) Neither mail nor other communication to or from a patient in any approved treatment facility may be intercepted, read, or censored. The director may adopt reasonable rules regarding the use of the telephone by patients in approved treatment facilities.



§ 27-81-115. Emergency service patrol - establishment - rules

(1) The office of behavioral health and cities, counties, city and counties, and regional service authorities may establish emergency service patrols. A patrol consists of persons trained to give assistance in the streets and in other public places to persons who are intoxicated or incapacitated by alcohol. Members of an emergency service patrol must be capable of providing first aid in emergency situations and are authorized to transport a person intoxicated or incapacitated by alcohol to his or her home and to and from treatment facilities.

(2) The director shall adopt rules for the establishment, training, and conduct of emergency service patrols.



§ 27-81-116. Payment for treatment - financial ability of patients

(1) If treatment is provided by an approved public treatment facility and the patient, including a committed person, has not paid the charge therefor, the approved treatment facility is entitled to any payment received by the patient or to which the patient may be entitled because of the services rendered and from any public or private source available to the approved treatment facility because of the treatment provided to the patient. The approved treatment facility may seek and obtain a judgment in an appropriate court for any fees or charges that have not been paid.

(2) A patient in an approved treatment facility, or the estate of the patient, or a person obligated to provide for the cost of treatment and having sufficient financial ability is liable to the approved treatment facility for the cost of maintenance and treatment of the patient therein in accordance with rates established. The approved treatment facility may seek and obtain a judgment in an appropriate court for any fees or charges that have not been paid.

(3) The director shall adopt rules that establish a standardized ability-to-pay schedule, under which those with sufficient financial ability are required to pay the full cost of services provided and those who are totally without sufficient financial ability are provided appropriate treatment at no charge. The schedule shall take into consideration the income, including government assistance programs, savings, and other personal and real property, of the person required to pay and any support the person required to pay furnishes to another person as required by law.

(4) Nothing in this section shall prohibit an approved treatment facility from charging a minimal fee for therapeutic purposes.



§ 27-81-117. Criminal laws - limitations

(1) A county, municipality, or other political subdivision may not adopt or enforce a local law, ordinance, resolution, or rule having the force of law that includes drinking, being a person with an alcohol use disorder, or being found in an intoxicated condition as one of the elements of the offense giving rise to a criminal or civil penalty or sanction.

(2) A county, municipality, or other political subdivision may not interpret or apply any law of general application to circumvent the provisions of subsection (1) of this section.

(3) Nothing in this article affects any law, ordinance, resolution, or rule against drunken driving, driving under the influence of alcohol, or other similar offense involving the operation of a vehicle, an aircraft, or a boat or machinery or other equipment or regarding the sale, purchase, dispensing, possessing, or use of alcoholic beverages at stated times and places or by a particular class of persons.

(4) The fact that a person is intoxicated or incapacitated by alcohol shall not prevent his or her arrest or prosecution for the commission of any criminal act or conduct not enumerated in subsection (1) of this section.

(5) Nothing in this article shall be construed as a limitation upon the right of a police officer to make an otherwise legal arrest, notwithstanding the fact that the arrested person may be intoxicated or incapacitated by alcohol.






Article 82 - Substance Use Prevention, Education, and Treatment

§ 27-82-101. Legislative declaration

(1) The general assembly recognizes the character and pervasiveness of drug abuse and substance use disorders and that drug abuse and substance use disorders are serious problems. The general assembly further finds and declares that these problems have been very seriously neglected and that the social and economic costs and the waste of human resources caused by drug abuse and substance use disorders are massive, tragic, and no longer acceptable. The general assembly believes that the best interests of this state demand an across-the-board, locally oriented attack on the massive problems of drug abuse and substance use disorders. The attack includes prevention, education, and treatment, and this article 82 will provide a base from which to launch the attack and reduce the tragic human loss.

(2) It is the policy of this state that persons with substance use disorders and persons who are under the influence of drugs should be afforded treatment so they may lead normal lives as productive members of society. The general assembly finds and declares that drug abuse and substance use disorders are matters of statewide concern.



§ 27-82-102. Definitions

As used in this article 82, unless the context otherwise requires:

(1) "Administrator" means the administrator of an approved treatment facility or an individual authorized in writing to act as his or her designee.

(2) "Approved private treatment facility" means a private agency meeting the standards prescribed in section 27-82-103 (1) and approved under section 27-82-103.

(3) "Approved public treatment facility" means a treatment agency operating under the direction and control of or approved by the office of behavioral health and meeting the standards prescribed in section 27-82-103 (1) and approved pursuant to section 27-82-103.

(4) "Court" means the district court in the county in which the person named in a petition filed pursuant to this article resides or is physically present. In the city and county of Denver, "court" means the probate court.

(5) "Department" means the department of human services created in section 26-1-105, C.R.S.

(6) "Director" means the director of the office of behavioral health.

(7) "Drug" means a controlled substance as defined in section 18-18-102 (5), C.R.S., and toxic vapors.

(8) Repealed.

(9) "Executive director" means the executive director of the department.

(10) "Incapacitated by drugs" means that a person, as a result of the use of drugs, is unconscious or has his or her judgment otherwise so impaired that he or she is incapable of realizing and making a rational decision with respect to his or her need for treatment, is unable to take care of his or her basic personal needs or safety, or lacks sufficient understanding or capacity to make or communicate rational decisions concerning himself or herself.

(11) "Licensed physician" means either a physician licensed by the state of Colorado or a hospital-licensed physician employed by the admitting facility.

(12) "Minor" means a person under the age of eighteen years.

(12.5) "Office of behavioral health" means the office of behavioral health in the department.

(13) "Person under the influence of drugs" means any person whose mental or physical functioning is temporarily but substantially impaired as a result of the presence of drugs in his or her body.

(13.5) "Substance use disorder" means a condition by which a person habitually uses drugs or uses drugs to the extent that his or her health is substantially impaired or endangered or his or her social or economic function is substantially disrupted. Nothing in this subsection (13.5) precludes the denomination of a person with a substance use disorder as a person under the influence of or incapacitated by drugs.

(14) "Toxic vapors" means a substance or product containing such substances as defined in section 18-18-412 (3), C.R.S.

(15) "Treatment" means the broad range of emergency, outpatient, intermediate, and inpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological, and social service care, vocational rehabilitation, and career counseling, that may be extended to a person with a substance use disorder and a person under the influence of drugs.

(16) Repealed.



§ 27-82-103. Standards for public and private treatment facilities - fees - enforcement procedures - penalties

(1) In accordance with the provisions of this article 82, the office of behavioral health shall establish standards for approved treatment facilities that receive public funds or that dispense controlled substances or both. A treatment facility seeking approval from the office of behavioral health as a public or private treatment facility shall meet the established standards. The office of behavioral health shall fix the fees to be charged for the required inspections. The fees charged to approved treatment facilities that provide level I and level II programs as provided in section 42-4-1301.3 (3)(c) must be transmitted to the state treasurer, who shall credit the fees to the alcohol and drug driving safety program fund created in section 42-4-1301.3 (4)(a). The standards may concern only health standards to be met and standards of treatment to be afforded patients and must reflect the success criteria established by the general assembly.

(2) The office of behavioral health shall periodically inspect approved public and private treatment facilities at reasonable times and in a reasonable manner.

(3) The office of behavioral health shall maintain a list of approved public and private treatment facilities.

(4) Each approved public and private treatment facility shall file with the office of behavioral health, on request, data, statistics, schedules, and any other information the office reasonably requires. The office of behavioral health shall remove from the list of approved treatment facilities an approved public or private treatment facility that fails without good cause to furnish any data, statistics, schedules, or other information, as requested, or files fraudulent returns.

(5) The office of behavioral health, after hearing, may suspend, revoke, limit, restrict, or refuse to grant an approval for failure to meet its standards.

(6) A person shall not operate a private or public treatment facility in this state without approval from the office of behavioral health; except that this article 82 does not apply to a private treatment facility that accepts only private funds and does not dispense controlled substances. The district court may restrain any violation of, review any denial, restriction, or revocation of approval under, and grant other relief required to enforce the provisions of this section.

(7) Upon petition of the office of behavioral health and after a hearing held upon reasonable notice to the facility, the district court may issue a warrant to an officer or employee of the office of behavioral health authorizing him or her to enter and inspect at reasonable times, and examine the books and accounts of, any approved public or private treatment facility refusing to consent to inspection or examination by the office of behavioral health or which the office has reasonable cause to believe is operating in violation of this article 82.



§ 27-82-104. Acceptance for treatment - rules

(1) The director shall adopt and may amend and repeal rules for acceptance of persons into the substance use disorder treatment program, considering available treatment resources and facilities, for the purpose of early and effective treatment of persons with substance use disorders and persons under the influence of drugs. In establishing the rules, the following standards must guide the director:

(a) If possible a patient shall be treated on a voluntary rather than an involuntary basis.

(b) A patient shall be initially assigned or transferred to outpatient treatment, unless or until he or she is found to require residential treatment.

(c) A person may not be denied treatment solely because he or she has withdrawn from treatment against medical advice on a prior occasion or because he or she has relapsed after earlier treatment.

(d) An individualized treatment plan shall be prepared and maintained on a current basis for each patient.

(e) Provision shall be made for a continuum of coordinated treatment services, so that a person who leaves a facility or leaves a form of treatment will have available and utilize other appropriate treatment.



§ 27-82-105. Voluntary treatment of persons with substance use disorders

(1) A person with a substance use disorder, including a minor, may apply for voluntary treatment directly to an approved treatment facility.

(2) Subject to rules adopted by the director, the administrator in charge of an approved treatment facility shall determine who shall be admitted for treatment. If a person is refused admission to an approved treatment facility, the administrator may refer the person to another approved and appropriate treatment facility for treatment if it is deemed likely to be beneficial. A person should not be referred for further treatment if it is determined that further treatment is not likely to bring about significant improvement in the person's condition, or treatment is no longer appropriate, or further treatment is unlikely to be beneficial.

(3) If a patient receiving residential care leaves an approved treatment facility, he or she shall be encouraged to consent to outpatient treatment or supportive services if appropriate.



§ 27-82-106. Voluntary treatment for persons under influence of or incapacitated by drugs

(1) A person under the influence of or incapacitated by drugs, including a minor if provided by rules of the office of behavioral health, may voluntarily admit himself or herself to an approved treatment facility for emergency treatment.

(2) A person who voluntarily enters an approved treatment facility shall be immediately evaluated or examined by the facility administrator. A person found to be in need of treatment shall then be admitted or referred to another appropriate facility. If a person is found not to be in need of treatment, he or she shall be released or referred to another appropriate facility.

(3) Except as provided in subsection (7) of this section, a voluntarily admitted person shall be released from the approved treatment facility immediately upon his or her request.

(4) A person who is not admitted to an approved treatment facility, and who is not referred to another health facility, and who has no funds may be taken to his or her home, if any. If he or she has no home, the approved treatment facility may assist him or her in obtaining shelter.

(5) If a person is admitted to an approved treatment facility, his or her family or next of kin shall be notified as promptly as possible in accordance with federal confidentiality regulations for alcohol and drug abuse patient records, which regulations are found at 42 CFR, part II, secs. 2.1 to 2.67, as amended. If an adult person requests that there be no notification, his or her request shall be respected.

(6) If the administrator in charge of the approved treatment facility determines that it is for the person's benefit, the person shall be encouraged to agree to further diagnosis and appropriate voluntary treatment.

(7) Nothing in this section shall preclude the approved treatment facility administrator from seeking emergency commitment of a person as provided in section 27-82-107 or involuntary commitment of a person as provided in section 27-82-108, regardless of whether the person has been voluntarily admitted under this section. In such case, the administrator's or designee's further conduct shall be governed by section 27-82-107 or 27-82-108, as applicable.



§ 27-82-107. Emergency commitment

(1) When any person is under the influence of or incapacitated by drugs and clearly dangerous to the health and safety of himself, herself, or others, he or she may be taken into protective custody by law enforcement authorities, acting with probable cause, and placed in an approved treatment facility. If no such facilities are available, he or she may be detained in an emergency medical facility or jail, but only for so long as may be necessary to prevent injury to himself, herself, or others or to prevent a breach of the peace. A law enforcement officer, in detaining the person, is taking him or her into protective custody. In so doing, the detaining officer may protect himself or herself by reasonable methods but shall make every reasonable effort to protect the detainee's health and safety. A taking into protective custody under this section is not an arrest, and no entry or other record shall be made to indicate that the person has been arrested or charged with a crime. Law enforcement personnel who act in compliance with this section are acting in the course of their official duties and are not criminally or civilly liable therefor. Nothing in this subsection (1) shall preclude a person under the influence of or incapacitated by drugs who is not dangerous to the health and safety of himself, herself, or others from being assisted to his or her home or like location by the law enforcement officer.

(2) A law enforcement officer, physician, spouse, guardian, or relative of the person to be committed or any other responsible person may make a written application for emergency commitment under this section, directed to the administrator of the approved treatment facility. The application shall state the circumstances requiring emergency commitment, including the applicant's personal observations and the specific statements of others, if any, upon which he or she relies in making the application. A copy of the application shall be furnished to the person to be committed.

(3) If the approved treatment facility administrator finds that there are sufficient grounds in the application, the person shall be committed, evaluated, and treated for a period not to exceed five days. The person shall be brought to the facility by a peace officer or any interested person. If necessary, the court may be contacted to issue an order to the police, the peace officer's department, or the sheriff's department to transport the person to the facility.

(4) If the approved treatment facility administrator determines that there are insufficient grounds in the application to sustain an emergency commitment as set forth in subsection (1) of this section, the commitment shall be refused and the person detained immediately released, and the person shall be encouraged to seek voluntary treatment if appropriate.

(5) When the administrator determines that the grounds for commitment no longer exist, the emergency commitment shall be revoked and the client shall be placed on voluntary status and encouraged to seek further voluntary treatment. No person committed under this section may be detained in any treatment facility for more than five days; except that a person may be detained for longer than five days at the approved treatment facility if, in that period of time, a petition for involuntary commitment has been filed pursuant to section 27-82-108. A person may not be detained longer than ten days, excluding weekends and holidays, after the date of filing of the petition for involuntary commitment unless valid medical reasons exist for detaining a person longer.

(6) Whenever a person is involuntarily detained pursuant to this section, he or she shall be advised within twenty-four hours by the facility administrator, both orally and in writing, of his or her right to challenge such detention by application to the courts for a writ of habeas corpus, and to have counsel appointed by the court or provided by the court if he or she wants the assistance of counsel and is unable to obtain counsel.



§ 27-82-108. Involuntary commitment of a person with a substance use disorder

(1) The court may commit a person to the custody of the office of behavioral health upon the petition of the person's spouse or guardian, a relative, a physician, an advanced practice nurse, the administrator in charge of an approved treatment facility, or any other responsible person. The petition must allege that the person has a substance use disorder and that the person has threatened or attempted to inflict or inflicted physical harm on himself or herself or on another and that unless committed the person is likely to inflict physical harm on himself or herself or on another or that the person is incapacitated by drugs. A refusal to undergo treatment does not constitute evidence of lack of judgment as to the need for treatment. The petition must be accompanied by a certificate of a licensed physician who has examined the person within ten days before submission of the petition, unless the person whose commitment is sought has refused to submit to a medical examination or an examination cannot be made of the person due to the person's condition. The certificate must set forth the physician's findings in support of the petition's allegations.

(2) A petition submitted pursuant to subsection (1) of this section shall not be accepted unless there is documentation of the refusal by the person to be admitted to accessible and affordable voluntary treatment. Documentation may include, but shall not be limited to, physicians' and advanced practice nurses' statements, notations in the person's medical or law enforcement records, or witnesses' statements.

(3) Upon filing of the petition, the court shall fix a date for a hearing no later than ten days, excluding weekends and holidays, after the date the petition was filed, unless valid medical reasons exist for delaying the hearing. A copy of the petition and of the notice of the hearing, including the date fixed by the court, must be personally served on the person whose commitment is sought and one of his or her parents or his or her legal guardian if he or she is a minor. A copy of the petition and notice of hearing must be provided to the petitioner, to the office of behavioral health, to counsel for the person whose commitment is sought, if any, to the administrator in charge of the approved treatment facility to which the person may have been committed for emergency treatment, and to any other person the court believes advisable.

(4) At the hearing, the court shall hear all relevant testimony, including, if possible, the testimony of at least one licensed physician who has examined the person whose commitment is sought. The person shall be present unless the court believes that the person's presence is likely to be injurious to the person; in this event, the court shall appoint a guardian ad litem to represent the person throughout the proceeding. If the person has refused to be examined by a licensed physician, he or she shall be given an opportunity to be examined by a court-appointed licensed physician. If the person refuses and there is sufficient evidence to believe that the allegations of the petition are true or if the court believes that more medical evidence is necessary, the court may commit the person to a licensed hospital or an approved public or private treatment facility for a period of not more than five days for a diagnostic examination. In such event, the court shall schedule a further hearing for final determination of commitment, in no event later than five days after the first hearing.

(5) If after hearing all relevant evidence, including the results of any diagnostic examination by the licensed hospital, the court finds that grounds for involuntary commitment have been established by clear and convincing proof, the court shall make an order of commitment to the office of behavioral health. The office of behavioral health has the right to delegate physical custody of the person to an appropriate approved treatment facility. The court may not order commitment of a person unless it determines that the office of behavioral health is able to provide adequate and appropriate treatment for him or her and that the treatment is likely to be beneficial.

(6) Upon the court's commitment of a person to the office of behavioral health, the court may issue an order to the sheriff to transport the person committed to the facility designated by the office of behavioral health.

(7) A person committed as provided in this section remains in the custody of the office of behavioral health for treatment for a period of thirty days unless discharged sooner. At the end of the thirty-day period, the office of behavioral health shall automatically discharge the person committed unless the office, before expiration of the period, files a petition for his or her recommitment upon the grounds set forth in subsection (1) of this section for a further period of ninety days and a hearing has been scheduled in accordance with subsection (3) of this section. If a person has been committed because he or she has a substance use disorder and is likely to inflict physical harm on another, the office of behavioral health shall apply for recommitment if, after examination, it is determined that the likelihood to inflict physical harm on another still exists.

(8) If a person recommitted as provided in subsection (7) of this section has not been discharged by the office of behavioral health before the end of the ninety-day period, the office shall discharge the person at the expiration of the ninety-day period unless the office of behavioral health, before expiration of the ninety-day period, files a petition on the grounds set forth in subsection (1) of this section for recommitment for a further period not to exceed ninety days and a hearing has been scheduled in accordance with subsection (3) of this section. If a person has been committed because he or she has a substance use disorder and is likely to inflict physical harm on another, the office of behavioral health shall apply for recommitment if, after examination, it is determined that the likelihood to inflict physical harm on another still exists. Only two recommitment orders pursuant to subsection (7) of this section and this subsection (8) are permitted.

(9) Upon the filing of a petition for recommitment under subsections (7) and (8) of this section, the court shall fix a date for hearing no later than ten days, excluding weekends and holidays, after the date the petition was filed unless valid medical reasons exist for delaying the hearing. A copy of the petition and of the notice of hearing shall be served as required in subsection (3) of this section. At the hearing, the court shall proceed as provided in subsection (4) of this section.

(10) The office of behavioral health shall provide adequate and appropriate treatment of a person committed to its custody. The office of behavioral health may transfer any person committed to its custody from one approved treatment facility to another, if transfer is advisable.

(11) The office of behavioral health shall discharge a person committed to its custody for treatment at any time before the end of the period for which he or she has been committed if either of the following conditions is met:

(a) In the case of a person with a substance use disorder committed on the grounds that he or she is likely to inflict physical harm upon another, that he or she no longer has a substance use disorder that requires treatment or the likelihood to inflict physical harm upon another no longer exists; or

(b) In the case of a person with a substance use disorder committed on the grounds of the need of treatment and incapacity, that the incapacity no longer exists, or in the case of a person with a substance use disorder committed on any grounds pursuant to this section, that further treatment will not be likely to bring about significant improvement in the person's condition, or treatment is no longer appropriate, or further treatment is unlikely to be beneficial.

(12) The court shall inform the person whose commitment or recommitment is sought of his or her right to contest the application, to be represented by counsel at every stage of any proceedings relating to the person's commitment and recommitment, and to have counsel appointed by the court or provided by the court if the person wants the assistance of counsel and is unable to obtain counsel. If the court believes that the person needs the assistance of counsel, the court shall require, by appointment if necessary, counsel for the person regardless of the person's wishes. The person whose commitment or recommitment is sought shall be informed of his or her right to be examined by a licensed physician of the person's choice. If the person is unable to obtain a licensed physician and requests examination by a physician, the court shall employ a licensed physician.

(13) If a private treatment facility agrees with the request of a competent patient or his or her parent, sibling, adult child, or guardian to accept the patient for treatment, the administrator of the public treatment facility may transfer him or her to the private treatment facility.

(14) A person committed under this article may at any time seek to be discharged from commitment by an order in the nature of habeas corpus.

(15) The venue for proceedings under this section is the county in which the person to be committed resides or is present.

(16) All proceedings conducted pursuant to this article shall be conducted by the district attorney of the county where the proceeding is held or by an attorney acting for the district attorney appointed by the court for that purpose; except that, in any county or in any city and county having a population exceeding one hundred thousand persons, the proceedings shall be conducted by the county attorney or by an attorney acting for the county attorney appointed by the court.



§ 27-82-109. Records of persons with substance abuse disorders and persons under influence of drugs

(1) The registration and other records of treatment facilities shall remain confidential and fully protected as outlined in federal confidentiality regulations for alcohol and drug abuse patient records found at 42 CFR, part II, secs. 2.1 to 2.67, as amended.

(2) Notwithstanding subsection (1) of this section, the director may make available information from patients' records for purposes of research into the causes and treatment of substance use disorders. Information pursuant to this subsection (2) must not be published in a way that discloses patients' names or other identifying information.



§ 27-82-110. Visitation and communication of patients

(1) A patient in an approved treatment facility shall be granted opportunities for continuing visitation and communication with his or her family and friends consistent with an effective treatment program. A patient shall be permitted to consult with counsel at any time.

(2) Neither mail nor other communication to or from a patient in any approved treatment facility may be intercepted, read, or censored. The director may adopt reasonable rules regarding the use of the telephone by patients in approved treatment facilities.



§ 27-82-111. Payment for treatment - financial ability of patients

(1) If treatment is provided by an approved public treatment facility and the patient, including a committed person, has not paid the charge therefor, the approved treatment facility is entitled to any payment received by the patient or to which he or she may be entitled because of the services rendered and from any public or private source available to the approved treatment facility because of the treatment provided to the patient. The treatment facility may seek and obtain a judgment in an appropriate court for any fees or charges which have not been paid.

(2) A patient in an approved treatment facility, or the estate of the patient, or a person obligated to provide for the cost of treatment and having sufficient financial ability is liable to the approved treatment facility for the cost of maintenance and treatment of the patient therein in accordance with rates established. The treatment facility may seek and obtain a judgment in an appropriate court for any fees or charges that have not been paid.

(3) The director shall establish by rule a standardized ability-to-pay schedule, under which those with sufficient financial ability are required to pay the full cost of services provided and those who are totally without sufficient financial ability are provided appropriate treatment at no charge. Such schedule shall take into consideration the income including government assistance programs, savings, and other personal and real property of the person required to pay, and any support being furnished by him or her to any person he or she is required by law to support.

(4) Nothing in this section shall prohibit a facility from charging a minimal fee for therapeutic purposes.



§ 27-82-112. Criminal laws - limitations

(1) Nothing in this article affects any law, ordinance, resolution, or rule against driving under the influence of drugs or other similar offense involving the operation of a vehicle, an aircraft, a boat, any machinery, or any other equipment or regarding the sale, purchase, possession, or use of drugs.

(2) The fact that a person is under the influence of or incapacitated by drugs shall not prevent his or her arrest or prosecution for the commission of any criminal act or conduct.

(3) Nothing in this article shall be construed as a limitation upon the right of a police officer to make an otherwise legal arrest, notwithstanding the fact that the arrested person may be under the influence of or incapacitated by drugs.



§ 27-82-113. Limitations on services and programs provided - available funds

(1) The level of services provided and the scope of programs administered by the office of behavioral health that relate to substance use prevention, education, and treatment, including the number of clients served in treatment programs, is subject to the money available to the office of behavioral health.

(2) The department is authorized to accept, on behalf of the state of Colorado, and expend any grants of federal funds for all or any purposes of this article.









Institutions

Article 90 - Institutions - Department of Human Services

§ 27-90-100.3. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of human services created in section 26-1-105, C.R.S.

(2) "Executive director" means the executive director of the department of human services.



§ 27-90-101. Executive director - division heads - interagency council - advisory boards

(1) (a) Medical personnel employed at any of the institutions subject to the control of the executive director, the medical director of which is licensed to practice medicine in this state, shall be exempt from the provisions of the "Colorado Medical Practice Act", article 36 of title 12, C.R.S., with respect to service rendered to bona fide patients or inmates at those institutions, if such personnel: Are licensed to practice medicine in any other state of the United States or any province of Canada; have satisfactorily completed an internship of not less than one year in the United States, Canada, or Puerto Rico in a hospital approved for that purpose by the American medical association; have satisfactorily completed three years of postgraduate residency training, or its equivalent, in their particular specialty in a hospital approved for that purpose by the American medical association; and can read, write, speak, and understand the English language. Proof that the requirements have been met shall be submitted to and approved or disapproved by the executive director.

(b) All personnel who cannot satisfy all of the requirements set forth in paragraph (a) of this subsection (1) shall be exempt from the "Colorado Medical Practice Act", article 36 of title 12, C.R.S., with respect to services rendered to bona fide patients or inmates at said institutions, if the personnel are of good moral character, are graduates of an approved medical college as defined in section 12-36-102.5, C.R.S., have completed an approved internship of at least one year as defined in section 12-36-102.5, C.R.S., within nine months after first being employed, pass the examinations approved by the Colorado medical board under the "Colorado Medical Practice Act" and the national board of medical examiners, the national board of examiners for osteopathic physicians and surgeons, or the federation of state medical boards, or their successor organizations, on subjects relating to the basic sciences, are able to read, write, speak, and understand the English language, and, in the case of personnel who are not citizens of the United States, become citizens within the minimum period of time within which the particular individual can become a citizen according to the laws of the United States and the regulations of the immigration and naturalization service of the United States, department of justice, or any successor agency, or within such additional time as may be granted by said boards.

(c) Medical personnel granted exemption under paragraphs (a) and (b) of this subsection (1) may not practice medicine except as described in this subsection (1) without first complying with all of the provisions of the "Colorado Medical Practice Act".

(2) The governor may appoint an interagency council to serve at his or her pleasure, to be composed of such representatives as he or she may select from the departments of public health and environment, labor and employment, health care policy and financing, human services, personnel, and such other state officers and officials as he or she may deem appropriate.

(3) The governor may appoint advisory boards to consult with the executive director and the chief officer of any institution within the jurisdiction of the department. Any such advisory board shall consist of not less than five nor more than fifteen persons recognized or known to be interested and informed in the area of the institution's purpose and function. Members of the advisory boards shall serve without compensation but may be reimbursed for actual and necessary expenses incurred in attending regular meetings. Advisory boards established pursuant to this subsection (3) shall meet quarterly and during any interim on call of the executive director.



§ 27-90-102. Duties of executive director - governor acquire water rights - rules

(1) The duties of the executive director are:

(a) To manage, supervise, and control the charitable, behavioral or mental health, custodial, and special educational public institutions operated and supported by the state; to manage and supervise the special agencies, departments, boards, and commissions transferred to or established within the department by law; to improve, develop, and carry forward programs of therapy, counseling, and aftercare to the end that a person dependent upon tax-supported programs may be afforded opportunity and encouragement to overcome the disability causing his or her partial or total dependence upon the state;

(b) To supervise the business, fiscal, budget, personnel, and financial operations of the department and the institutions and activities under his or her control;

(c) In consultation with the several superintendents, the chief officer of the Colorado mental health institute at Pueblo, the head of the administrative division for the Colorado mental health institute at Fort Logan, and the director of the division of planning, to develop a systematic building program providing for the projected, long-range needs of the institutions under his or her control;

(d) To classify the lands connected with the state institutions under his or her control and determine which are of such character as to be most profitably used for agricultural purposes, taking into consideration the needs of all state institutions for the food products that can be grown or produced thereon and the relative value of such agricultural use in the treatment or rehabilitation of the persons confined in those institutions;

(e) To the extent practical, to utilize the staff and services of other state agencies and departments, within their respective statutory functions, including administrative law judges appointed pursuant to part 10 of article 30 of title 24, C.R.S., to carry out the purposes of this article;

(f) To examine and evaluate each child committed to the department and to place each child so committed as provided in section 19-2-922, C.R.S.;

(g) To transfer between appropriate state institutions children committed to the department as provided in section 19-2-923, C.R.S.;

(h) To require of the head of each institution and agency assigned to the department an annual report containing information, and submitted at a time, as the executive director decides;

(i) To exercise control over publications of the department and subdivisions thereof and cause publications that are approved for circulation in quantity outside the executive branch to be issued in accordance with the provisions of section 24-1-136, C.R.S.;

(j) To implement the procedures regarding children who are in detention or who have or may have a behavioral or mental health disorder or an intellectual and developmental disability specified in the provisions of the "Colorado Children's Code" contained in articles 1, 2, and 3 of title 19;

(k) To carry out the duties prescribed in article 11.7 of title 16, C.R.S.; and

(l) To provide information to the director of research of the legislative council concerning population projections, research data, and the projected long-range needs of the institutions under the control of the executive director and any other related data requested by the director.

(2) The executive director shall have such other powers, duties, and functions as are prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(3) On behalf of the state of Colorado, the governor is authorized to acquire water and water rights for the operation of the Colorado mental health institute at Fort Logan. Title to that property may be acquired in fee simple absolute by purchase, donation, or the exercise of the power of eminent domain through condemnation proceedings in accordance with law from funds made available by the general assembly.

(4) (a) (I) The executive director shall appoint a board of medical consultants.

(II) The executive director shall determine the membership of the board based on the medical and surgical needs of the department.

(III) The executive director shall determine the qualifications for appointment to the board of medical consultants; except that all members of the board shall be licensed by the Colorado medical board pursuant to article 36 of title 12, C.R.S.

(b) A person serving on the board of medical consultants shall provide not more than one thousand hours of consultation per year in his or her capacity as a board member.

(c) Members of the board of medical consultants shall be compensated at a rate that shall be approved by the executive director. Compensation shall be paid from available funds of the department.

(d) The board members shall act as medical consultants to the department with respect to persons receiving services from the institutions listed in section 27-90-104 and from any institution operated pursuant to part 11 of article 2 of title 19, C.R.S.

(e) A member of the board of medical consultants, for all activities performed within the course and scope of his or her responsibilities to the department, is a "public employee" as defined in section 24-10-103 (4), C.R.S.

(5) (a) The executive director shall have authority to adopt "executive director rules", as described in section 26-1-108, C.R.S., for programs administered and services provided by the department as set forth in this title. The rules shall be promulgated in accordance with the provisions of section 24-4-103, C.R.S.

(b) Whenever a statutory grant of rule-making authority in this title refers to the department, state department, or the department of human services, it shall mean the department of human services acting through either the state board of human services or the executive director or both. When exercising rule-making authority under this title, the department, either acting through the state board or the executive director, shall establish rules consistent with the powers and the distinction between "board rules" as set forth in section 27-90-103 and "executive director rules" as set forth in this section.

(c) Any rules adopted by the state board of human services to implement the provisions of this title prior to March 25, 2009, whose content meets the definition of "executive director rules" shall continue to be effective until revised, amended, or repealed by the executive director.



§ 27-90-103. State board of human services - rules

(1) The state board of human services, created in section 26-1-107, C.R.S., is authorized to adopt "board rules" as necessary to implement the programs administered and the services provided by the department as provided in this title. The rules shall be promulgated in accordance with the provisions of section 24-4-103, C.R.S.

(2) "Board rules" are rules promulgated by the state board of human services governing:

(a) Program scope and content;

(b) Requirements, obligations, and rights of clients and recipients;

(c) Nonexecutive director rules concerning vendors, providers, and other persons affected by acts of the department.

(3) (a) Any rules adopted by the executive director to implement the provisions of this title prior to March 25, 2009, whose content meets the definition of "board rules" shall continue to be effective until revised, amended, or repealed by the state board of human services.

(b) Any rules adopted by the state board to implement the provisions of this title prior to March 25, 2009, whose content meets the definition of "executive director rules" shall continue to be effective until revised, amended, or repealed by the executive director.

(4) Whenever a statutory grant of rule-making authority in this title refers to the department, the state department, or the department of human services, it shall mean the department of human services acting through either the state board of human services or the executive director. When exercising rule-making authority under this title, the state department, either acting through the state board or the executive director, shall establish rules consistent with the powers and the distinction between "board rules" as set forth in this section and "executive director rules" as set forth in section 27-90-102.



§ 27-90-104. Institutions managed, supervised, and controlled

(1) The department shall manage, supervise, and control the following state institutions:

(a) Colorado mental health institute at Pueblo;

(b) Wheat Ridge regional center;

(c) Grand Junction regional center;

(d) Lookout Mountain school, at Golden;

(e) Mount View school, at Morrison;

(f) Colorado mental health institute at Fort Logan, in Denver;

(g) Golden Gate youth camp, in Gilpin county;

(h) Lathrop Park youth camp, in Huerfano county; and

(i) Pueblo regional center.



§ 27-90-105. Future juvenile detention facility needs

(1) (a) The general assembly hereby finds and declares that currently there are no juvenile detention facilities with commitment beds or locked detention beds in the southwest portion of Colorado and that the nearest such facility in the Grand Junction or Glenwood Springs area is as much as four hours away from some southwestern communities. As a result of this distance, authorities in the southwest region of the state often avoid detention even though such avoidance presents a public safety problem, and those juveniles who are taken to distant facilities lose the critical access to family members and local community agencies that would otherwise render their transitional return to the community less difficult.

(b) The general assembly further finds and declares that the juvenile population in detention is expected to increase by seventy and nine hundredths percent by the year 2002. In addition, the general assembly finds and declares that the juvenile commitment population is expected to increase by forty-nine and nine-tenths percent by the year 2002. The general assembly finds and declares that the growth patterns on the western slope of the state have led to a growth in population of at-risk youth and increased crime and that the office of youth services accordingly has experienced a shortfall of both detention and commitment beds in the western part of the state.

(c) The general assembly therefore determines that it would be appropriate to consider the need for the construction of a juvenile detention facility in southwest Colorado.

(2) (a) The department is directed to assess the need for, and to determine the community commitment to, a new multipurpose juvenile detention facility to be constructed in La Plata county that would serve the following detention and treatment needs of juveniles in the southwest portion of the state:

(I) Secure facility housing of juveniles who are detained on juvenile-related charges; and

(II) Secure facility and medium secure facility housing of juveniles who are committed to the division of youth services.

(b) In assessing the need for such a facility and the services to be rendered at such a facility, the department shall evaluate privatization options.

(3) The department shall present its findings, conclusions, and recommendations to the capital development committee of the general assembly on or before November 1, 1996.



§ 27-90-107. Transfer of functions

(1) The department has the authority to execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested in the board of control of the state children's home, the board of control of the Mount View girls' school, and the division of administration of the division of parole prior to July 1, 1959.

(2) Except where the context plainly requires otherwise, "board" or "boards of control", with reference to the institutions and the division listed in subsection (1) of this section, means and refers to the department of human services.



§ 27-90-108. Transfer of employees, records, and property - retirement benefits protected - decision of governor

(1) All employees of the division of administration of the division of parole and all employees of the boards of control enumerated in section 27-90-107 who were engaged in the performance of duties prescribed and supervised by the division of administration of the division of parole and the boards, respectively, and who were transferred to the department of institutions on July 1, 1959, shall retain all rights to retirement benefits under the laws of the state, and their services shall be deemed to have been continuous. All funds, accounts, books, records, documents, and equipment of the boards and the division of administration of the division of parole became the property of the department of institutions on July 1, 1959.

(2) All questions pertaining to the proper disposition of funds, accounts, books, records, documents, or equipment arising under this article and section 17-1-101, C.R.S., and caused by the transfer of powers, duties, rights, functions, and obligations from any board of control to the department of institutions shall be determined by the governor.

(3) Whenever in this article a department, agency, division, or unit thereof is transferred to the department of institutions, the provisions of subsections (1) and (2) of this section shall be declared applicable in effecting such transfer.



§ 27-90-109. Department may accept gifts, donations, and grants

The department or any institution managed, supervised, and controlled by the department may accept or refuse to accept, on behalf of and in the name of the state, gifts, donations, and grants, including grants of federal funds, for any purpose connected with the work or programs of the department or of any such institution. The executive director, with the approval of the governor, has the power to direct the disposition of any such gift, donation, and grant so accepted for any purpose consistent with the terms and conditions under which given.



§ 27-90-110. Rules for this article 90 and certain provisions in title 19

Pursuant to section 24-4-103, the department shall promulgate such rules as are necessary to implement the provisions of this article 90 and the procedures specified in sections 19-2-508, 19-2-906, 19-2-922, 19-2-923, 19-3-403, 19-3-506, 19-3-507, and 19-3-508 regarding children who are in detention or who have or may have a behavioral or mental health disorder or an intellectual and developmental disability.



§ 27-90-111. Employment of personnel - screening of applicants - disqualifications from employment

(1) The general assembly hereby recognizes that many of the individuals receiving services from persons employed by the department pursuant to this title or title 26, C.R.S., are unable to defend themselves and are therefore vulnerable to abuse or assault. It is the intent of the general assembly to minimize the potential for hiring and employing persons with a propensity toward abuse, assault, or similar offenses against others for positions that would provide them with unsupervised access to vulnerable persons. The general assembly hereby declares that, in accordance with section 13 of article XII of the state constitution, for purposes of terminating employees in the state personnel system who are finally convicted of criminal conduct, offenses involving moral turpitude include, but are not limited to, the disqualifying offenses specified in subsection (9) of this section.

(2) For purposes of this section, unless the context otherwise requires:

(a) "Contracting employee" means a person who contracts with the department and who is designated by the executive director or the executive director's designee as serving in a contract position involving direct contact with vulnerable persons.

(b) "Conviction" means a verdict of guilty by a judge or jury or a plea of guilty or nolo contendere that is accepted by the court or adjudication for an offense that would constitute a criminal offense if committed by an adult. "Conviction" also includes having received a deferred judgment and sentence or deferred adjudication; except that a person shall not be deemed to have been convicted if the person has successfully completed a deferred sentence or deferred adjudication.

(c) "Direct contact" means providing face-to-face care, training, supervision, counseling, consultation, or medication assistance to vulnerable persons, regardless of the level of supervision of the employee. "Direct contact" may include positions in which persons have access to or unsupervised time with clients or patients, including but not limited to maintenance personnel, housekeeping staff, kitchen staff, and security personnel.

(d) "Employee" means an employee of the department who is under the state personnel system of the state of Colorado.

(e) "Vulnerable person" means any individual served by the department who is susceptible to abuse or mistreatment because of the individual's circumstances, including but not limited to the individual's age, disability, frailty, behavioral or mental health, intellectual and developmental disability, or ill health.

(3) The employment screening and disqualification requirements in this section apply to the following facilities or programs operated by the department:

(a) Any facility operated by the department for the care and treatment of persons with a mental health disorder pursuant to article 65 of this title 27;

(b) Any facility operated by the department for the care and treatment of persons with intellectual and developmental disabilities pursuant to article 10.5 of this title 27;

(c) Repealed.

(d) Any direct services identified and provided by the department in which employees have direct contact with vulnerable persons in a state-operated facility or in a vulnerable person's home or residence;

(e) Veterans community living centers operated pursuant to article 12 of title 26, C.R.S.;

(f) Any facility directly operated by the department in which juveniles who are in the custody of the department reside, including detention or commitment centers; and

(g) Any secure facility contracted for by the department pursuant to section 19-2-403, C.R.S., in which juveniles who are in the custody of the department reside.

(4) Prior to the department's permanent employment of a person in a position that would require that person to have direct contact with any vulnerable person, the executive director or any division head of the department shall make an inquiry to the director of the Colorado bureau of investigation to ascertain whether the person has a criminal history. The person's employment is conditional upon a satisfactory criminal background check. Any criminal background check conducted pursuant to this subsection (4) must include but need not be limited to arrests, conviction records, and the disposition of any criminal charges. The department shall require the person to have his or her fingerprints taken by a local law enforcement agency or any third party approved by the Colorado bureau of investigation. If an approved third party takes the person's fingerprints, the fingerprints may be electronically captured using Colorado bureau of investigation-approved livescan equipment. Third-party vendors shall not keep the applicant information for more than thirty days unless requested to do so by the applicant. The department shall forward those fingerprints to the Colorado bureau of investigation for the purpose of fingerprint processing utilizing the files and records of the Colorado bureau of investigation and the federal bureau of investigation. The department shall pay for the costs of criminal background checks conducted pursuant to this section out of existing appropriations.

(5) The executive director or any division head shall contact previous employers of any person who is one of the top three finalists for a position that would require that person to have direct contact with any vulnerable person, for the purpose of obtaining information and recommendations that may be relevant to the person's fitness for employment. Any previous employer of an applicant for employment who provides information to the executive director or a division head or who makes a recommendation concerning the person shall be immune from civil liability unless the information is false and the previous employer knows such information is false or acts with reckless disregard concerning the veracity of the information.

(6) Any local agency or provider of services pursuant to this title or title 26, C.R.S., may investigate applicants for employment.

(7) The executive director, any division head, or any local agency or provider who relies on information obtained pursuant to this section in making an employment decision or who concludes that the nature of any information disqualifies the person from employment as either an employee or a contracting employee shall be immune from civil liability for that decision or conclusion unless the information relied upon is false and the executive director, division head, or local agency or provider knows the information is false or acts with reckless disregard concerning the veracity of the information.

(8) The executive director may promulgate such rules as are necessary to implement the provisions of this section.

(9) (a) If the criminal background check conducted pursuant to subsection (4) or (11) of this section indicates that a prospective employee or prospective contracting employee was convicted of any of the disqualifying offenses set forth in paragraph (b) or (c) of this subsection (9), the person shall be disqualified from employment either as an employee or as a contracting employee in a position involving direct contact with vulnerable persons. A person who is disqualified as a result of this section shall not be hired or retained by the department in a position involving direct contact with vulnerable persons nor be eligible to contract for or continue in a contract position designated by the executive director or the executive director's designee as involving direct contact with vulnerable persons.

(b) Except as otherwise provided in paragraph (d) of this subsection (9), a person shall be disqualified from employment either as an employee or as a contracting employee regardless of the length of time that may have passed since the discharge of the sentence imposed for any of the following criminal offenses:

(I) A crime of violence, as defined in section 18-1.3-406, C.R.S.;

(II) Any felony offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(III) Any felony, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.;

(IV) Any felony offense of child abuse, as defined in section 18-6-401, C.R.S.; or

(V) Any felony offense in any other state, the elements of which are substantially similar to the elements of any of the offenses described in subparagraph (I), (II), (III), or (IV) of this paragraph (b).

(c) Except as otherwise provided in paragraph (d) of this subsection (9), a person shall be disqualified from employment either as an employee or as a contracting employee if less than ten years have passed since the person was discharged from a sentence imposed for conviction of any of the following criminal offenses:

(I) Third degree assault, as described in section 18-3-204, C.R.S.;

(II) Any misdemeanor, the underlying factual basis of which has been found by the court on the record to include an act of domestic violence, as defined in section 18-6-800.3, C.R.S.;

(III) Violation of a protection order, as described in section 18-6-803.5, C.R.S.;

(IV) Any misdemeanor offense of child abuse, as defined in section 18-6-401, C.R.S.;

(V) Any misdemeanor offense of sexual assault on a client by a psychotherapist, as defined in section 18-3-405.5, C.R.S.; or

(VI) Any misdemeanor offense in any other state, the elements of which are substantially similar to the elements of any of the offenses described in subparagraph (I), (II), (III), (IV), or (V) of this paragraph (c).

(d) If a person was adjudicated a juvenile delinquent for the commission of any disqualifying offense set forth in either paragraph (b) or (c) of this subsection (9) and more than seven years have elapsed since the commission of the offense, the person may submit a written request to the executive director as provided in subsection (13) of this section for reconsideration of the disqualification.

(10) (a) Any employee who is employed in a position involving direct contact with vulnerable persons and who is arrested, charged with, or issued a summons and complaint for any of the disqualifying offenses set forth in paragraph (b) or (c) of subsection (9) of this section shall inform his or her supervisor of the arrest, charges, or issuance of a summons and complaint before returning to work. Any employee who fails to make such a report or disclosure may be terminated from employment. The department or any facility operated by the department shall advise its employees and contracting employees in writing of the requirement for self-reporting of the disqualifying offenses set forth in paragraph (b) or (c) of subsection (9) of this section.

(b) An employee who is charged with any of the disqualifying offenses set forth in paragraph (b) of subsection (9) of this section shall be suspended until resolution of the criminal charges or completion of administrative action by the department. An employee who is charged with any of the disqualifying offenses set forth in paragraph (c) of subsection (9) of this section may be suspended at the discretion of the department until resolution of the criminal charges or completion of administrative action by the department. The employee shall inform his or her supervisor of the disposition of the criminal charges. Any employee who fails to report such information may be terminated from employment. Upon notification to the department that the employee has received a conviction for any of the disqualifying offenses described in paragraph (b) or (c) of subsection (9) of this section, the employee shall be terminated from employment. Nothing in this paragraph (b) shall prohibit the department from taking administrative action if the employee's conduct would justify disciplinary action under section 13 of article XII of the state constitution for failure to comply with standards of efficient service or competence or for willful misconduct, willful failure, or inability to perform his or her duties.

(11) The general assembly recognizes that the department contracts with persons to serve in positions that involve direct contact with vulnerable persons in state-operated facilities or to provide state-funded services that involve direct contact with vulnerable persons in the homes and residences of such vulnerable persons. In order to protect vulnerable persons who come into contact with these contracting employees, the executive director or the executive director's designee shall designate those contract positions that involve direct contact with vulnerable persons that shall be subject to the provisions of this subsection (11). In any contract initially entered into or renewed on or after July 1, 1999, concerning a contract position that has been designated as involving direct contact with vulnerable persons, the department shall include the following terms and conditions:

(a) That the contracting employee shall submit to a criminal background check as described in subsection (4) of this section for state employees;

(b) That the contracting employee shall report any arrests, charges, or summonses for any of the disqualifying offenses specified in paragraph (b) or (c) of subsection (9) of this section to the contracting employee's supervisor at the department before returning to work;

(c) That the contracting employee may be suspended or terminated, at the discretion of the department, prior to the resolution of the criminal charges for any of the disqualifying offenses specified in paragraph (b) or (c) of subsection (9) of this section;

(d) That, upon notification to the department that the contracting employee has received a conviction for any of the disqualifying offenses described in paragraph (b) or (c) of subsection (9) of this section, the contracting employee's position with the department shall be terminated.

(12) An employee or contracting employee who is disqualified due to conviction of any of the disqualifying offenses set forth in paragraph (b) or (c) of subsection (9) of this section may submit a written request to the executive director for reconsideration of the disqualification. Reconsideration under this subsection (12) may only be based on a mistake of fact such as an error in the identity of the person for whom the criminal background check was performed. If the executive director determines that there was a mistake of fact involving the identity of the person, the executive director shall issue a finding that the disqualifying factor is not a bar to the person's employment either as an employee or as a contracting employee.

(13) (a) An employee or contracting employee who is disqualified for conviction of an offense specified in paragraph (c) of subsection (9) of this section may submit a written request to the executive director for reconsideration of the disqualification and a review of whether the person poses a risk of harm to vulnerable persons. In reviewing a disqualification, the executive director shall give predominant weight to the safety of vulnerable persons over the interests of the disqualified person. The final determination shall be based upon a review of:

(I) The seriousness of the disqualifying offense;

(II) Whether the person has a conviction for more than one disqualifying offense;

(III) The vulnerability of the victim at the time the disqualifying offense was committed;

(IV) The time elapsed without a repeat of the same or similar disqualifying offense;

(V) Documentation of successful completion of training or rehabilitation pertinent to the disqualifying offense; and

(VI) Any other relevant information submitted by the disqualified person.

(b) The decision of the executive director shall constitute final agency action.

(14) Nothing in this section shall be construed to preclude the department or the director of any facility operated by the department from adopting a policy regarding self-reporting of arrests, charges, or summonses or a policy regarding disqualification from employment that includes other offenses not set forth in paragraph (b) or (c) of subsection (9) of this section.






Article 91 - Institutions - General Administrative Provisions

§ 27-91-101. Legislative declaration

The purpose of this section and section 27-91-102 is to provide for the payment of actual expenses only, in lieu of stated salaries and mileage, to all members of boards of control of state institutions.



§ 27-91-102. Boards of control entitled only to actual expenses

A member of a board of control, trustees, or commissioners of all institutions supported by or under the patronage and control of the state shall receive as compensation for his or her services only actual expenses incurred in attendance upon and in going to and returning from each regular and special meeting of the board of control, trustees, or commissioners or for performing any services whatever for the institution of which he or she is a member of the board of control, trustees, or commissioners, payment to be made out of the funds appropriated for the support and maintenance of the respective institutions. In all cases of cash paid out by the member of a board of control, trustees, or commissioners, an itemized account, accompanied by the proper vouchers therefor, signed by the party to whom such money has been paid, shall accompany the vouchers upon which all warrants for such expenditures shall issue.



§ 27-91-103. Debts in excess of appropriation - emergencies

The various officers designated by law to control and direct the fiscal affairs of the several state institutions shall not contract within any year any indebtedness in excess of the amount named in any appropriation made for the support of any state institution during that time; but, in cases of emergency, the governor may authorize the contraction of such indebtedness that in his or her judgment is absolutely necessary for the maintenance and support of the institution, until such time as the general assembly meets. The officers of any state institution, supported by the levy of any special tax, shall contract no indebtedness in any year in excess of eighty percent of the gross amount of the levy made for that year from which to support that institution.



§ 27-91-104. The term "officer" includes members of boards

The term "officer" as used in section 27-91-105 includes any member of the various boards created by law to govern or supervise the respective state institutions.



§ 27-91-105. Indebtedness limited to appropriation

It is unlawful for any officer of any state institution of this state to incur or contract any indebtedness for, on behalf of, or in the name of the state institution or in the name of the state in excess of the sum appropriated by the general assembly for the use or support of the institution for the fiscal year. An officer of any state institution shall not draw any money from the state treasury unless the same is absolutely needed and required by the institution at the time, and then only upon the warrant of the controller.



§ 27-91-106. Violation - penalty

Any person who violates any of the provisions of section 27-91-105 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars.



§ 27-91-107. Purchase of supplies by and from institutions

(1) The following designated state institutions are within the purview of this section: All facilities of the departments of corrections and human services, the Colorado mental health institute at Pueblo, the Wheat Ridge regional center, the Grand Junction regional center, the Pueblo regional center, the Lookout Mountain school at Golden, the Mount View school at Morrison, the Colorado industries for the blind, and the Colorado psychiatric hospital.

(2) When any of the institutions enumerated in subsection (1) of this section are in need of supplies that are grown, produced, or manufactured by any other of the institutions, it shall purchase the same from the other institution if it has a surplus thereof of suitable quality available for sale at a price not in excess of the current market price for such supplies, and it is the duty of the managing boards of such respective institutions to require observance of the provisions of this section.



§ 27-91-108. Display of flags

(1) The chief administrative officer of any state institution supported in whole or in part by the state and under the control of the state shall have erected and maintained, at the entrance of the institution or on the principal administrative building or grounds thereof, a suitable flagstaff with the attachments necessary for the display of flags and shall cause to be displayed thereon the flags of the United States and of the state of Colorado. The flag of the state of Colorado shall be the same size as the flag of the United States with which it is displayed. If both flags are displayed on one flagstaff, the flag of the state of Colorado shall be placed below the flag of the United States.

(2) (a) The chief administrative officer of any court facility supported in whole or in part by the state and under the control of the state shall cause to be permanently and prominently displayed the flag of the United States, as described in chapter 1 of title 4, U.S.C., in each courtroom when a court proceeding is in session. A flag displayed in a courtroom must measure three by five feet. No alleged failure to cause the flag of the United States to be permanently and prominently displayed in a courtroom supported in whole or in part by the state and under the control of the state shall be the basis of any challenge to such court's authority or jurisdiction or for any appeal of any decision, order, or judgment of such court.

(b) The flags of the United States and of the state of Colorado shall be permanently and prominently displayed in all committee rooms under the control of the general assembly of the state of Colorado.

(c) On and after September 1, 1996, the chief administrative officer of any school supported in whole or in part by the state and under the control of the state shall cause to be displayed permanently and prominently the flag of the United States, as described in chapter 1 of title 4, U.S.C., in each academic classroom when an academic class is in session. A flag displayed in an academic classroom shall measure no less than either twelve by eighteen inches if it is displayed in a frame or two by three feet if it is displayed on a flagstaff.

(3) The chief administrative officer of any school or court facility supported in whole or in part by the state and under the control of the state is hereby authorized to accept donations of flags to be displayed in classrooms or courtrooms pursuant to the provisions of subsection (2) of this section.

(4) (a) The chief administrative officer of any state institution, school, or court facility described in this section shall not permit the display of any depiction or representation of a flag of the United States that is intended for public view and permanently affixed or attached to any part of the building or grounds of said state institution, school, or court facility, and which display does not conform with 4 U.S.C. sec. 7.

(b) Nothing in this subsection (4) shall be construed to preclude the temporary display of any instructional or historical materials or student work product included as part of a lesson not permanently affixed or attached to any part of said building or grounds.

(5) Any flag of the United States displayed pursuant to this section shall be displayed as described in 4 U.S.C. sec. 7.



§ 27-91-109. Personal display of flags

(1) The right to display reasonably the flag of the United States shall not be infringed with respect to the display:

(a) On an individual's person;

(b) Anywhere on an individual's personal or real property; and

(c) In the buildings or on the grounds of any tax-supported property in the state; except that the state or political subdivision that has jurisdiction over the building or grounds may adopt reasonable rules and regulations regarding the size, number, placement, manner of display, and lighting of the flag, and the location, size, and height of flagpoles.

(2) (a) Notwithstanding any provision of subsection (1) of this section to the contrary, the right with respect to an individual's real property shall be subject to reasonable restrictive covenants or equitable servitudes; except that no such covenant or servitude, nor any owners' association shall prohibit the outdoor display of the flag of the United States by a property owner on that owner's property if the flag is displayed in a manner consistent with chapter 1 of title 4 of the United States Code, as amended.

(b) Notwithstanding any provision of paragraph (a) of this subsection (2) to the contrary, an owners' association, the state, or a political subdivision may adopt reasonable rules and regulations regarding the size, number, placement, manner of display, and lighting of the flag, and the location, size, and height of flagpoles.

(3) For purposes of this section, "display reasonably" shall be presumed to include a display of the flag of the United States that is consistent with chapter 1 of title 4 of the United States Code, as amended.

(4) A right described in subsection (1) of this section is a civil right of free speech and a protected form of expression under the first amendment to the United States constitution and section 10 of article II of the state constitution.






Article 92 - Institutions - Charges for Patients

§ 27-92-101. Liability

(1) When a person is admitted, committed, or transferred to a public institution of this state supervised by the department of human services for the care, support, maintenance, education, or treatment of persons with mental health disorders, the person, his or her spouse, and his or her parents are liable for the costs of his or her care, support, maintenance, and treatment to the extent and in the manner provided in this article 92. No other relatives of the person are liable to any extent for such costs.

(2) The provisions of this article shall apply also to those persons received under the provisions of article 8 of title 16 and sections 16-13-216, 19-2-922, and 19-2-923, C.R.S., but not by way of exclusion.



§ 27-92-102. Cost determination

(1) The department of human services shall periodically determine the individual cost for the care, support, maintenance, treatment, and education of the patients of each of the public institutions supervised by the department of human services. In making the determination, it is proper for the department to use averaging methods to the extent that it is not practicable, in the judgment of the executive director of the department of human services, to compute the actual cost for each patient.

(2) With respect to a resident patient who is under the age of twenty-one years, the department of human services shall deduct from the determined cost an amount equal to the average per capita cost for the education of children with disabilities pursuant to article 20 of title 22, C.R.S.



§ 27-92-103. Extent of liability

(1) The department of human services shall assess against the patient, spouse, or parents made liable by section 27-92-101, or any of them, all or such part of the cost as they are respectively able to pay, but the department of human services shall not assess against the liable persons in the aggregate more than the whole of such cost.

(2) The liability of each parent shall cease when such parent has completed the payments as assessed in this article or upon the patient's eighteenth birthday, whichever event first occurs.



§ 27-92-104. Determination of ability to pay

(1) All insurance and other benefits payable for the care, support, maintenance, and treatment of a patient shall be considered available for payment of the cost determined under section 27-92-102.

(2) The department of human services shall determine the ability of a patient and his or her spouse to pay the balance of the cost by consideration of the following factors: Income reportable under Colorado law; the age of the patient and spouse; the number of dependents, their ages, and their mental and physical condition; provision for retirement years; the length of the patient's care or treatment; liabilities; and assets. The determination shall be made according to schedules contained in published rules, adopted in accordance with the provisions of article 4 of title 24, C.R.S.

(3) If it is determined that the patient and his or her spouse are unable to pay the entire cost determined under section 27-92-102 and the length of the patient's care and treatment at a state institution is reasonably anticipated to be less than six months, the department of human services shall determine the parent's ability to pay by consideration of the same factors referred to in subsection (2) of this section, applying each such factor to the parent.

(4) If it is determined that the patient and his or her spouse are unable to pay the entire cost determined under section 27-92-102 and the length of the patient's care and treatment at a state institution is reasonably anticipated to exceed six months, the department of human services shall determine the parent's ability to pay by reference to the parent's net taxable income reportable under Colorado law and to the patient's length of care or treatment. At the request of the parent, the department shall also consider other factors relevant to the interest of avoiding undue hardship to the family unit. Other factors may include the parent's age, provision for retirement years, assets, liabilities, and the number of dependents, their mental and physical condition, and their educational requirements. The determination shall be made according to schedules contained in published rules adopted in accordance with the provisions of article 4 of title 24, C.R.S.

(5) Should any parent not file a Colorado income tax return, the parent's net Colorado taxable income equivalent shall be determined by reference to his or her United States income tax return as though all the income disclosed by that return had been derived from sources within Colorado, and the table of rates shall be applied to the net taxable income equivalent.

(6) Upon the willful failure of any patient, spouse, or parent to furnish to the department of human services, upon request, copies of his or her income tax returns, he or she shall be deemed to have the ability to pay the entire cost determined under this article.

(7) Every agency and department of the state is required to render all reasonable assistance to the executive director of the department of human services in obtaining all information necessary for proper implementation of the purposes of this article. Nothing in this subsection (7) shall be construed to require the department of revenue to produce a copy of any person's income tax return solely upon the request of the department of human services, but the department of revenue shall deliver a copy of any such return upon the request of the taxpayer or his or her duly authorized representative, pursuant to section 39-21-113 (4), C.R.S.



§ 27-92-105. Effect of determination

A determination of the ability of a patient, spouse, or parent to pay shall remain in effect until a redetermination is made.



§ 27-92-106. Appeal

Appeals from the determination of the ability of a patient or relative to pay, as provided in this article, may be taken to any court of record in Colorado having jurisdiction of the patient or his or her spouse or parents liable for payment; but no appeal may be taken until the executive director of the department of human services has ruled upon a written request for a review of the determination. The request shall be made within sixty days after receipt of notification of the determination, and the applicant shall be notified of the decision of the executive director within forty-five days after the receipt of the applicant's request for review.



§ 27-92-107. Service

Service of any notification, information, or request for information, review, or redetermination, accomplished by certified mail, return receipt requested, or in any manner provided by the Colorado rules of civil procedure, shall be sufficient for all purposes of this article.



§ 27-92-108. Certificate - prima facie evidence

In any action or proceeding to enforce the claims of the state provided for in this article, a certificate by the chief administrative officer of the institution involved or the executive director of the department of human services as to any fact or matter necessary to the establishment of the claim which is a matter of record in the institution or in the department of human services shall constitute prima facie evidence.



§ 27-92-109. Further actions

(1) A patient, spouse, or parent liable by this article who fails to pay the amounts assessed pursuant to this article shall be proceeded against in any manner authorized by law for the collection of sums due and owing to the state of Colorado.

(2) All property of persons liable pursuant to this article shall be subject to application to claims irrespective of its origin, composition, or source subject to the exemptions set forth in section 13-54-102, C.R.S.

(3) Claims against responsible relatives in other states may be enforced as claims for support under the provisions of the "Uniform Interstate Family Support Act", article 5 of title 14, C.R.S.

(4) In the absence of fraud, the patient, spouse, and parents shall be liable only to the extent of assessments actually made against them respectively in accordance with this article.






Article 93 - Colorado Mental Health Institute at Pueblo

§ 27-93-101. Institute established

(1) There is established the Colorado mental health institute at Pueblo for the treatment and care of persons who may have a behavioral or mental health disorder from any cause and for other persons in state institutions on an inpatient and outpatient basis and in state programs relating to the treatment of substance use disorders who may require medical care and treatment within the capabilities of the staff and facilities of the institute.

(2) All materials without limitation that contain the former names of the Colorado mental health institute at Fort Logan and the Colorado mental health institute at Pueblo shall be utilized to the maximum extent possible in the ordinary course of business before being replaced.

(3) The Colorado mental health institute at Pueblo is authorized to contract, pursuant to the federal government procurement process, with federal agencies to provide psychiatric, medical, and surgical services at the institute to persons under the care of or in the custody or control of an agency of the federal government, so long as the provision of such services does not exceed the capabilities of the staff and facilities of the institute and does not preempt services to state patients.



§ 27-93-102. Capacity to take property

The Colorado mental health institute at Pueblo is authorized to receive gifts, legacies, devises, and conveyances of property, real or personal, that may be made, given, or granted to or for the Colorado mental health institute at Pueblo. The chief officer of the institute, with the approval of the governor, shall make disposition of such gifts or property as may be for the best interest of said Colorado mental health institute at Pueblo.



§ 27-93-103. Employees - adult protective services data system check - publications

(1) The head of the administrative division overseeing the Colorado mental health institute at Pueblo shall appoint or employ, pursuant to section 13 of article XII of the state constitution, such administrators, physicians, nurses, attendants, and additional employees as may be necessary for the proper conduct of said institute. The head of the administrative division may contract with the board of regents of the university of Colorado health sciences center or any other governing board of a state-supported institution of higher education for the provision of services by physicians and other health care practitioners when deemed necessary for the proper conduct of the institute. During the performance of any duties by the physicians and other health care practitioners for the department of human services, the physicians and other health care practitioners are "public employees" as defined in section 24-10-103 (4), C.R.S., and the limitation of section 24-30-1517 (2), C.R.S., shall not apply.

(1.5) On and after January 1, 2019, the head of the administrative division overseeing the Colorado mental health institute at Pueblo shall, prior to employment, submit the name of a person who will be providing direct care, as defined in section 26-3.1-101 (3.5), to an at-risk adult, as defined in section 26-3.1-101 (1.5), as well as any other required identifying information, to the department of human services for a check of the Colorado adult protective services data system pursuant to section 26-3.1-111 to determine if the person is substantiated in a case of mistreatment of an at-risk adult.

(2) Publications of the institute circulated in quantity outside the institute shall be subject to the approval and control of the executive director of the department of human services.



§ 27-93-104. Authorized utilization of medical facilities at institute - equipment replacement fund

(1) A person committed to the custody of or cared for in the department of human services or the department of corrections who requires medical care and treatment that can be advantageously treated by psychiatric, medical, or surgical care available at the Colorado mental health institute at Pueblo may be treated at the institute. Charges for patient care and treatment shall be made in the manner provided in article 92 of this title. A specific appropriation shall be made annually for the general medical division of the Colorado mental health institute at Pueblo, based upon projections of the total patient load and associated costs from all institutions, and the department of human services shall determine at least annually the per diem expenses and the actual utilization of the general medical division by each institution, including other divisions of the Colorado mental health institute at Pueblo.

(2) A person under the care of or in the custody or control of an agency of the federal government whose psychiatric, medical, or surgical needs could be advantageously treated at the Colorado mental health institute at Pueblo may be treated at the institute pursuant to a contract between the institute and the agency of the federal government.

(3) A contract entered into pursuant to subsection (2) of this section shall cover the full direct and indirect costs of services as determined by generally accepted accounting principles and shall include a fee to cover the need for replacement of existing equipment which would occur because of this additional use. All fees collected pursuant to this subsection (3) shall be collected by the Colorado mental health institute at Pueblo and shall be transmitted to the state treasurer, who shall credit the same to the equipment replacement fund, which fund is hereby created. Moneys in the equipment replacement fund shall be appropriated by the general assembly on an annual basis to the department of human services for replacement of existing equipment made necessary pursuant to this section.



§ 27-93-105. Alternative uses for institute facilities

The department of human services shall determine the existence of resources at the Colorado mental health institute at Pueblo that are in excess of the needs of the primary purpose of the institute and may make available to the regents of the university of Colorado, on mutually agreeable terms, a maximum of ten beds at the institute for the purpose of teaching students in the family practice medical training program conducted by and under the control of the regents. The resources shall be a supplement to any existing health care resources and academic facilities in the region.






Article 94 - Colorado Mental Health Institute at Fort Logan

§ 27-94-101. Legislative declaration

In order to provide a program to promote mental health in the state of Colorado, a mental health center is established as provided in this article.



§ 27-94-102. Establishment of mental health center

(1) There is hereby established at the site of Fort Logan, Denver county, Colorado, a mental health center to be known as the Colorado mental health institute at Fort Logan, referred to in this article as the "center". The center shall be under the general supervision and control of the department of human services.

(2) All materials without limitation that contain the former names of the Colorado mental health institute at Fort Logan and the Colorado mental health institute at Pueblo shall be utilized to the maximum extent possible in the ordinary course of business before being replaced.



§ 27-94-103. Employees - adult protective services data system check - publications

(1) The head of the administrative division overseeing the center shall appoint or employ, pursuant to section 13 of article XII of the state constitution, administrators, physicians, nurses, attendants, and additional employees as necessary for the proper conduct of the center. The head of the administrative division may contract with the board of regents of the university of Colorado health sciences center for the provision of services by physicians when deemed necessary for the proper conduct of the center, and during the performance of any duties by the physicians for the department of human services, the physicians are "public employees" as defined in section 24-10-103 (4), C.R.S., and the limitation of section 24-30-1517 (2), C.R.S., shall not apply.

(1.5) On and after January 1, 2019, the head of the administrative division overseeing the center shall, prior to employment, submit the name of a person who will be providing direct care, as defined in section 26-3.1-101 (3.5), to an at-risk adult, as defined in section 26-3.1-101 (1.5), as well as any other required identifying information, to the department of human services for a check of the Colorado adult protective services data system pursuant to section 26-3.1-111 to determine if the person is substantiated in a case of mistreatment of an at-risk adult.

(2) Publications of the center circulated in quantity outside the center shall be subject to the approval and control of the executive director of the department of human services.



§ 27-94-104. Capacity to take property

The center is authorized to receive gifts, legacies, devises, and conveyances of property, real and personal, that may be granted or given to the center. The executive director of the department of human services, with the approval of the governor, shall make disposition of such property as may be for the best interest of said center.



§ 27-94-105. Admissions to center - transfers - releases

(1) A person who by law is committed to the department of human services for placement in a state hospital may be committed to or placed in the center upon order of a court of competent jurisdiction, except those persons committed to the Colorado mental health institute at Pueblo pursuant to a judicial determination of not guilty by reason of insanity and those persons committed under section 16-8-106 (1), C.R.S., relating to commitments for observation and examination.

(2) A person placed at the center may be transferred to the Colorado mental health institute at Pueblo, the Wheat Ridge regional center, the Grand Junction regional center, the Pueblo regional center, the Mount View school, or the Lookout Mountain school in accordance with law.

(3) A person placed at the center may be released under such terms and conditions as would entitle him or her to his or her release from the Colorado mental health institute at Pueblo.












Title 28 - Military and Veterans

Emergency Preparedness

Article 1 - Civil Air Patrol

§ 28-1-101. Colorado division of civil air patrol - publication - benefits

(1) (a) There is hereby created and established within the department of military and veterans affairs the Colorado division of civil air patrol. The mission of the division shall be to provide support for and facilitate the operation of the civil air patrol, Colorado wing, which shall be under the command and control of the duly appointed commanding officer of such wing. On and after July 1, 2004, the head of the division shall be appointed by the adjutant general acting on behalf of the governor and in consultation with the duly appointed commanding officer of the civil air patrol, Colorado wing. Warrants shall be drawn against appropriations made for the division upon vouchers issued and signed by the head of the division.

(b) All active officers in the civil air patrol, Colorado wing, including the duly appointed commanding officer of the civil air patrol, Colorado wing, shall be eligible to be appointed as the head of the Colorado division of civil air patrol by the adjutant general.

(2) Repealed.

(3) Publications of the division circulated in quantity outside the executive branch, to be paid for in whole or in part out of state-appropriated funds, shall be issued in accordance with the provisions of section 24-1-136, C.R.S.

(4) Members of the civil air patrol, Colorado wing, shall be eligible for benefits under the "Workers' Compensation Act of Colorado". Premiums for such coverage shall be included in annual appropriations by the general assembly.



§ 28-1-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Civil air patrol mission" means an actual emergency operational mission of the Colorado wing of civil air patrol that has been duly authorized under civil air patrol regulations, including, but not limited to, through the United States Air Force, the governor's office, or other political subdivision of the state that has the authority to authorize an emergency operational mission of the Colorado wing of the civil air patrol.

(2) "Member" means a member of the civil air patrol, Colorado wing.

(3) "Private employer" means an employer that is not the state or any political subdivision, municipal corporation, or other public agency of the state.



§ 28-1-103. Civil air patrol - discrimination prohibited

An employer shall not discriminate against or discharge from employment any member of the civil air patrol because of such membership and shall not hinder or prevent a member from performing during any civil air patrol mission for which a member is entitled to leave pursuant to this article.



§ 28-1-104. Public employees - leave of absence

(1) Any member who is an officer or employee of the state or of any political subdivision, municipal corporation, or other public agency of the state and who is called to duty for a civil air patrol mission is entitled to a leave of absence from the member's office or employment for the time when the member is engaged in the civil air patrol mission without loss of pay, seniority, status, efficiency rating, vacation, sick leave, or other benefits. The leave without loss of pay that is allowed pursuant to this section shall not exceed a total of fifteen work days in the leave year established by the employer; except that such leave without loss of pay shall be allowed only if the required civil air patrol service is satisfactorily performed, which shall be presumed unless the contrary is established.

(2) The leave allowed pursuant to subsection (1) of this section shall be allowed only if the member returns to his or her public position the next scheduled work day after being relieved from service for the civil air patrol mission; except that leave shall be allowed pursuant to subsection (1) of this section if the member is unable to return to work due to injury or circumstances beyond the member's control and the member notifies the employer as soon as practicable, but prior to the next scheduled work day.

(3) A state agency or any political subdivision, municipal corporation, or other public agency of the state may hire a temporary employee to fill a vacancy created by a leave of absence allowed pursuant to subsection (1) of this section.

(4) Upon returning from a leave of absence allowed pursuant to this section, a member is entitled to return to the same position and classification held by the member before the leave of absence for the civil air patrol mission or to the position, including the geographic location of the position, and classification that the member would have been entitled to if the member did not take a leave of absence for the civil air patrol mission.

(5) A member who is an officer or employee of the state or of any political subdivision, municipal corporation, or other public agency of the state, receiving a leave of absence pursuant to this section and having rights in any state, municipal, or other public pension, retirement, or relief system shall retain all of the rights accrued up to the time of taking the leave and shall have all rights subsequently accruing under such system as if the member did not take the leave. Any increase in the amount of money benefits accruing with respect to the time of the leave is dependent upon the payment of any contributions or assessments, and the right to the increase is dependent upon the payment of contributions or assessments within a reasonable time after the termination of the leave and upon such terms as the authorities in charge of the system may prescribe.



§ 28-1-105. Private employees - leave of absence

(1) Any member who is employed by a private employer and who is called to duty for a civil air patrol mission is entitled to a leave of absence from the member's private employment, other than employment of a temporary nature, for the time when the member is engaged in the civil air patrol mission. The leave allowed pursuant to this section shall not exceed a total of fifteen work days in any calendar year, and the leave shall be allowed only if the member gives evidence to the employer of the satisfactory completion of the civil air patrol service.

(2) The period of absence allowed pursuant to this section shall be construed as an absence with leave and without pay and shall in no way affect the member's rights to vacation, sick leave, bonus, advancement, or other employment benefits or advantages relating to and normally to be expected for the member's particular employment.

(3) The leave allowed pursuant to subsection (1) of this section shall be allowed only if the member returns to his or her private employment as soon as practicable after being relieved from service for the civil air patrol mission.

(4) The private employer of a member who takes leave from the member's employment in order to engage in a civil air patrol mission shall, upon the member's completion of the mission, restore the member to the position the member held prior to the leave of absence or to a similar position.



§ 28-1-106. Employer's noncompliance - actions

If an employer violates any provision of this article, the aggrieved member may bring a civil action for damages or equitable relief or both. In any such civil action, the court shall award reasonable attorney fees and costs to the prevailing party.






Article 2 - Disaster Emergency Services






Military

Article 3 - National Guard

Part 1 - General and Administrative

§ 28-3-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Active service" means full-time service on behalf of the state when ordered by competent authority.

(2) "Armed forces" means the Army, Navy, Air Force, Marine Corps, and Coast Guard of the United States.

(3) "Board" means the Colorado board of veterans affairs.

(4) "County veterans service officer" means any person appointed to serve as such pursuant to section 28-5-801.

(5) "Department" means the department of military and veterans affairs created and existing pursuant to section 24-1-127, C.R.S.

(6) "Director" means the director of the division of veterans affairs.

(7) "Division" or "division of veterans affairs" means the division of veterans affairs created and existing within the department of military and veterans affairs.

(8) "In the service of the United States" and "not in the service of the United States" mean the same as such terms are used in the "National Defense Act of Congress", approved June 3, 1916, and amendments thereto.

(9) "Master settlement agreement" means the master settlement agreement, the smokeless tobacco master settlement agreement, and the consent decree approved and entered by the court in the case denominated State of Colorado, ex rel. Gale A. Norton, Attorney General v. R.J. Reynolds Tobacco Co.; American Tobacco Co., Inc.; Brown Williamson Tobacco Corp.; Liggett Myers, Inc.; Lorillard Tobacco Co., Inc.; Philip Morris, Inc.; United States Tobacco Co.; B.A.T. Industries, P.L.C.; The Council For Tobacco Research--U.S.A., Inc.; and Tobacco Institute, Inc., Case No. 97 CV 3432, in the district court for the city and county of Denver.

(10) "Military forces" includes the federally recognized National Guard and any other organizations or components of the organized militia as may be created by the governor pursuant to federal or state law.

(11) "Military service" means service in any of the armed forces of the state of Colorado or the United States.

(12) "National Guard" includes the Army National Guard and the Air National Guard.

(13) "On duty" includes periods of drill and such other training and service as may be required under state or federal law, regulations, or orders.

(13.5) "Saboteur" means a person who intentionally destroys, damages, moves, or interferes with any property with reasonable grounds to believe that the act will interfere with the preparation of the United States or any state for defense or for war or with the prosecution of war by the United States.

(13.7) "Terrorist" means a person who has engaged in, or is suspected of engaging in, acts of terrorism, as that term is defined in 18 U.S.C. sec. 3077 (1), as amended.

(14) "Trust fund" means the Colorado state veterans trust fund created in section 28-5-709.

(15) "Veteran" means a person who served in the active military, naval, or air service of the United States, and who was discharged or released therefrom under conditions other than dishonorable.



§ 28-3-103. General provisions

(1) In case the United States is at war or in case of any other emergency declared by the president or the congress of the United States or by the governor or the general assembly of this state, any organization, unit, or detachment of the military forces of this state, by direction of the governor and upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, terrorists, enemies, or enemy forces beyond the border of this state into another state until they are apprehended or captured by such organization, unit, or detachment or until the military or police forces of such other state or the forces of the United States have had a reasonable opportunity to pick up the pursuit or to apprehend or capture the persons pursued, if such other state has given authority by law for such pursuit by such forces of this state. Except as provided by law, any person who is apprehended or captured in another state by any of the forces of this state shall, without unnecessary delay, be surrendered to the military or police forces of the state in which he or she is taken or to the United States, but such surrender shall not constitute a waiver by this state of its right to extradite or prosecute such person for any crime committed in this state.

(2) Any military forces of another state who are in fresh pursuit of insurrectionists, saboteurs, terrorists, enemies, or enemy forces may continue such pursuit into this state until the military or police forces of this state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture the persons pursued, and the pursuing forces may arrest or capture such persons within this state while in fresh pursuit. Any such persons who are captured or arrested by the military forces of such other state while in this state shall, without unnecessary delay, be surrendered to the military or police forces of this state to be dealt with according to law.

(3) This section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful nor to repeal or prevent the application of any of the provisions of sections 16-3-104 and 16-3-106, C.R.S.

(4) The intent of this article and all acts of the state affecting the military forces is to conform to all acts and regulations of the United States affecting the same subjects, and all acts of the state shall be construed to effect this purpose, and anything to the contrary shall be held null and void so long as the subject matter has been acted on by the United States, and, upon any subject not acted upon with reference to these matters by United States authority, any act of the state shall be in full force and effect. Nothing in this subsection (4) shall be construed to limit in any way the application of this article to the discipline of the Colorado National Guard when on "active service" or "on duty" as defined in section 28-3-101.

(5) All matters relating to the organization, discipline, and government of the military forces not otherwise provided for in this article shall be decided by the custom, regulations, and usage of the appropriate service of the armed forces of the United States.

(6) The military forces of the state of Colorado shall be divided into two classes - the organized militia and the unorganized militia.

(7) The organized militia shall consist of the following:

(a) The federally recognized National Guard; and

(b) The state defense force.

(8) The unorganized militia shall consist of all other members of the military forces.

(9) Consistent with federal law, women may enlist in the state military forces in the same manner as men and shall be appointed by the governor in the same manner as men. While so serving in the state military forces, women shall have the same status as male members of the state military forces, consistent with federal law.



§ 28-3-104. Commander in chief - staff

The governor shall be the commander in chief of the military forces except so much thereof as may be in the actual service of the United States and may employ the same for the defense or relief of the state, the enforcement of its laws, the protection of life and property therein, and the implementation of the Emergency Management Assistance Compact; for service in a national special security event or in situations involving imminent danger of emergency or disaster; and for the training of the military forces for all appropriate state missions. He or she shall make and publish regulations not inconsistent with law and enforce the provisions of this article. He or she may appoint a staff, consisting of an adjutant general as chief of staff and such other officers as he or she deems necessary if all such officers are federally recognized officers in their respective ranks in the National Guard of the state.



§ 28-3-105. Adjutant general - assistants

(1) There shall be an adjutant general of the state who shall be appointed by the governor, with the advice and consent of the senate, who shall be a staff officer, who at the time of appointment shall be a commissioned officer of the National Guard of this state with not fewer than ten years' military service in the armed forces of this state or of the United States at least five of which have been commissioned service in the Colorado National Guard, and who has attained the grade of lieutenant colonel or a higher grade with federal recognition in such grade at least one year prior to his or her appointment as adjutant general. The adjutant general shall serve at the pleasure of the governor.

(2) The adjutant general shall be appointed to the rank of brigadier general or to such higher grade or rank as he or she may be federally recognized in.

(3) The adjutant general shall receive as compensation such salary as the governor by order may prescribe, but such salary shall not exceed the pay and allowances as provided by law for an officer of similar rank and length of service in the regular Army or regular Air Force of the United States.

(4) The adjutant general may appoint an assistant adjutant general for Army, an assistant adjutant general for air, and an assistant adjutant general for space. The adjutant general may appoint other assistant adjutant generals that may be authorized by the federal National Guard bureau or as authorized by the governor. In addition, the adjutant general may appoint any necessary administrative and clerical assistants.

(5) No adverse personnel action shall be taken against an officer or enlisted member of the military forces as a consequence of communicating with any member of the general assembly.



§ 28-3-106. Powers and duties of adjutant general

(1) The adjutant general has the following powers and duties:

(a) The adjutant general shall be the chief of staff to the commander in chief and the administrative head of the department of military and veterans affairs. Whenever any law of this state refers to the military department, said law shall be construed as referring to the department of military and veterans affairs.

(b) He or she shall have custody of all military records, correspondence, and other military documents. He or she shall be the medium of military correspondence with the governor and perform all other duties pertaining to his or her office prescribed by law.

(c) The adjutant general shall prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to the provisions of section 24-1-136, C.R.S., a report accounting to the governor and the state, veterans, and military affairs committees of the house of representatives and the senate for the efficient discharge of all responsibilities assigned by law or directive to the adjutant general.

(d) He or she shall make and transmit to the federal government such reports and returns as are required by the laws of the United States.

(e) He or she shall, when necessary and pursuant to the provisions of section 24-1-136, C.R.S., cause the military code, orders, and regulations of the state to be reproduced and distributed to the commissioned officers and the several organizations of the National Guard.

(f) He or she shall cause to be prepared and issued all necessary books, blanks, and notices required to carry into full effect the provisions of the military code. All such books and blanks are the property of the state.

(g) The seal of office of the adjutant general shall contain the coat of arms of the state with the words added thereto "State of Colorado, Adjutant General's Office", and said seal shall be delivered by him or her to his or her successor. All orders issued from his or her office shall be authenticated with said seal. The adjutant general shall attest to all commissions issued to officers of the military forces.

(h) He or she shall superintend the preparation of all returns and reports required by the United States from the state on military matters.

(i) In the absence of the adjutant general or temporary inability to perform his or her duties as adjutant general, he or she shall appoint, with the consent of the governor, an officer of the National Guard to perform the duties prescribed for the adjutant general. Should the adjutant general be absent or unable to perform his or her duties for a period of six months or more, it shall be considered cause to justify his or her removal. Removal under this paragraph (i) shall be at the sole discretion of the governor.

(j) He or she shall prescribe such regulations not inconsistent with law as will increase the discipline and efficiency and will preserve and protect the property of the military forces of the state of Colorado. These regulations, as prepared by the adjutant general and approved by the governor, shall be published in orders, and the governor, when in his or her judgment it is necessary, may order the adjutant general to revise and amend these regulations. The regulations required by this paragraph (j) need not comply with the provisions of article 4 of title 24, C.R.S.

(k) He or she shall submit a budget respecting the military forces for the ensuing fiscal year for the approval of the controller, and the total of the budget for such period of time shall not be exceeded.

(l) He or she shall keep the papers, volumes, and records of the department in an office provided by the state and shall keep such accounts of activities and expenditures as are necessary and required.

(m) He or she shall attend to the safekeeping and repairing of the ordnance, arms, accouterments, equipment, and all other military property belonging to the state or issued to it by the United States. All military property of the state which, after proper inspection, is found unsuitable for the use of the state, under the direction of the governor, shall be disposed of by the adjutant general at public auction or by inviting bids after suitable advertisement of the sale daily for ten days in at least one newspaper published in the city or county where the sale is to take place; or the same may be sold at private sale when so ordered by the governor or, with the approval of the governor, may be turned over to any other department, board, or commission of the state government by which it can be used. Such department, board, or commission of the state government shall reimburse the military fund for the reasonable value of the property so received. He or she shall bid on the property or suspend the sale when in his or her opinion better prices may or should be obtained. He or she shall from time to time render to the governor a just and true account of the sales made by him or her and shall deposit the proceeds of the same in the military fund.

(n) He or she shall not issue or cause to be issued military property to persons or organizations other than those belonging to the National Guard, except in cases of emergency and then only on written approval of the governor.

(o) All purchases, with the exception of emergency purchases, shall be made through the executive director of the department of personnel in the manner provided by law. All property purchased under the authority granted shall be inspected by an inspector or an officer detailed for that purpose by the adjutant general, and no payment shall be made therefor until it appears by the certificate of such officer that such property is of the kind and quality specified in such agreement or contract. In case of emergency, the governor may suspend the operation of this paragraph (o) and direct the adjutant general in writing to purchase such military property as may be required in the open market. The governor shall report such actions with the reasons therefor and statement of the property purchased and the prices paid therefor to the general assembly at its next session. All payments shall be made by voucher drawn upon the military fund of the state upon such form as may be provided by the controller of the state of Colorado. Each voucher shall show the attestation of the adjutant general that it is within the budget as approved by the governor.

(p) He or she shall employ such clerks, laborers, and other force as may be required for his or her office, other departments, armories, and properties of the National Guard, and, in all cases of employment under this provision, a preference shall be extended to members of the National Guard. The pay of such clerks and other force shall be determined and fixed by the adjutant general with the approval of the governor and consistent with the pay for equivalent positions under the state personnel system. In case of emergency or when authorized by the governor, he or she may employ such additional temporary assistants as are necessary, to be paid from the amounts appropriated for the maintenance of the military forces.

(q) The adjutant general shall have charge of the campgrounds and military reservations of the state and shall be responsible for the protection and safety thereof, and he or she shall promulgate regulations for the maintenance of order thereon, for the enforcement of traffic rules, and for all other lawful regulations as may be ordered for the operation, care, and preservation of existing facilities and installations on all state military reservations. He or she shall keep in repair all state buildings and other improvements thereon. He or she may make such sound improvements thereon as the good of the service requires.

(r) The adjutant general, by and with the advice and approval of the governor, is authorized to rent, hire, purchase, take the conveyance of, and hold in trust for the use of the state of Colorado such buildings, lands, tenements, and appurtenances thereof as may be from time to time deemed necessary for use by the National Guard. All such expenditures shall be paid out of the military fund, but all titles shall be taken in the name of the governor of the state of Colorado for the use of the National Guard. Prior to acquiring any real property pursuant to the provisions of this paragraph (r), the adjutant general shall submit a report to the capital development committee which describes the anticipated use of such real property, the maintenance costs related to such real property, the current value of such real property, any conditions or limitations which may restrict the use of such real property, and any potential liability to the state which could result from acquiring such real property. The capital development committee shall review any such report which is submitted to the capital development committee and shall provide recommendations to the adjutant general concerning the proposed real property acquisition within thirty days after the date of receipt of such report. The adjutant general shall not complete any such real property acquisition without considering any recommendations of the capital development committee which are provided within such thirty-day period.

(s) (I) If, in the judgment of the adjutant general, any real estate which has been acquired for military purposes is unsuitable for military purposes, the adjutant general, by and with the approval of the governor, in writing, has authority to sell, trade, or otherwise dispose of such real estate, but, except as otherwise provided by subparagraph (II) of this paragraph (s), such real estate shall not be disposed of for less than its appraised value. The appraised value of such real estate shall be determined by an appraiser who is licensed or certificated pursuant to part 7 of article 61 of title 12, C.R.S., and who is selected by the adjutant general from a list of three qualified individuals submitted to the adjutant general by the department. Appraisers shall be selected for the list, and their fees shall be negotiated in accordance with the standards established by part 14 of article 30 of title 24, C.R.S. The adjutant general, by and with the advice and approval of the governor, is authorized to lease any property belonging to the department when it is not needed for the immediate use of the department. All conveyances which are required for the purpose of this section shall be executed by the governor under the seal of the state, and the proceeds of all sales, trades, or other disposition shall be placed in an account to be invested by the state treasurer as provided in section 24-36-113, C.R.S. Any interest earned on the investment or deposit of such proceeds shall remain in such account and shall not be credited to the general fund or any other fund of the state. Said proceeds and any interest thereon shall be disbursed by authority of the adjutant general, subject to appropriation by the general assembly, only for the construction, repair, improvement, acquisition, or costs of acquisition or sale of armories throughout the state. Costs of acquisition or sale shall include but need not be limited to appraisals, site surveys, environmental surveys, title work, property inspections, closing costs, legal fees, real estate fees, site preparation, or utility studies. Prior to disposing of any real property pursuant to the provisions of this paragraph (s), the adjutant general shall submit a report to the capital development committee which describes such real property, the maintenance costs related to such real property, the current value of such real property, any conditions or limitations which may restrict the use of such real property, and the terms of the proposed disposition of such real property. The capital development committee shall review any such report which is submitted to the capital development committee and shall provide recommendations to the adjutant general concerning the proposed real property disposition within thirty days after the date of receipt of such report. The adjutant general shall not complete any such real property disposition without considering any recommendations of the capital development committee which are provided within such thirty-day period.

(II) The adjutant general may dispose of real estate acquired but unsuitable for military purposes for less than its appraised value when the disposition is to an agency of state government. The adjutant general shall not be required to have an appraisal performed in order to complete such disposition. In the event an offer has been made to purchase such real estate for more than its appraised value, prior to any disposition the adjutant general shall give due consideration to the terms of the offer and to any cost savings to the state which would result from a transfer of such real estate to a state agency.

(t) Repealed.

(u) He or she shall prescribe the rules and regulations described in section 23-5-111.4 (7), C.R.S.

(v) The adjutant general shall ensure that the department complies with the requirements of section 24-1-136.5, C.R.S., concerning the preparation of operational master plans, facilities master plans, and facilities program plans for the department.

(w) Repealed.

(x) The adjutant general is authorized to accept gifts, grants, or donations of any kind from any private source or from any governmental unit in order to carry out the functions and duties set forth in this title subject to the conditions upon which the gifts, grants, or donations are made; except that no gift, grant, or donation shall be accepted if the conditions attached thereto require the use or expenditure thereof in a manner contrary to law or require expenditures from the general fund unless such expenditures are approved by the general assembly.

(y) The adjutant general may make available for public or private use any distance learning audio and video facilities located within the state. Such public or private use shall be subject to reasonable fees for the costs, including repair, replacement, and salaries involved in the use of the facilities, as well as maintenance and operation of the facilities and equipment.



§ 28-3-107. Department of military and veterans affairs fund - creation

Any gifts, grants, and donations accepted by the adjutant general pursuant to section 28-3-106 (1)(x) shall be transmitted to the state treasurer, who shall credit the same to the department of military and veterans affairs fund, which fund is hereby created and referred to in this section as the "fund". The moneys in the fund shall be invested by the state treasurer as provided in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not revert or be credited or transferred to the general fund or be transferred to any other fund. Any interest or income derived from the deposit and investment of moneys in the fund shall remain in the fund and shall not be credited to the general fund. Moneys in the fund shall be continuously appropriated to the department for use by the adjutant general to carry out the functions and duties set forth in this title.



§ 28-3-108. Distance learning cash fund - creation

There is hereby created in the state treasury the distance learning cash fund, referred to in this section as the "fund", which shall consist of the cash fees generated by the public and private use of distance learning facilities pursuant to section 28-3-106 (1)(y). The moneys in the fund shall be invested by the state treasurer as provided in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not revert or be credited or transferred to the general fund or be transferred to any other fund. Any interest or income derived from the deposit and investment of moneys in the fund shall remain in the fund and shall not be credited to the general fund. The moneys in the fund shall be continuously appropriated and shall be used to defray the costs associated with operating the distance learning facilities and equipment. Such costs shall include, but need not be limited to, repair, replacement, and salaries involved in the use of said facilities as well as the maintenance and operation of the facilities and equipment.



§ 28-3-109. Chargeable quarters and billeting cash fund - creation

There is hereby created in the state treasury the chargeable quarters and billeting cash fund, referred to in this section as the "fund", which shall consist of any moneys generated through the public or private use of the Colorado Army National Guard facilities managed pursuant to section 28-3-106 (1)(q). The moneys in the fund shall be invested by the state treasurer as provided in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not revert or be credited or transferred to the general fund or be transferred to any other fund. Any interest or income derived from the deposit and investment of moneys in the fund shall remain in the fund and shall not be credited to the general fund. The moneys in the fund shall be continuously appropriated and shall be used to defray the costs associated with operating National Guard training facilities and associated quarters and billeting facilities. Such costs shall include, but need not be limited to, repair, replacement, and salaries involved in the use of the National Guard training facilities as well as the maintenance and operation of the National Guard training facilities.






Part 2 - Organization

§ 28-3-201. Composition

The Colorado National Guard consists of the regularly enlisted militia within the ages prescribed by federal law and regulations, organized, armed, and equipped as provided in this article, and of commissioned officers and warrant officers within the ages and having the qualifications prescribed by federal law and regulations. "National Guard" applies only to militia organized as provided for in this article and authorized by federal law and regulations relating to the National Guard. The number of officers and enlisted men of the National Guard shall be fixed from time to time and organized so as to meet the requirements of the federal laws and regulations.



§ 28-3-202. Organization of inactive guard

The inactive National Guard shall be organized and maintained under such rules and regulations as may be prescribed in accordance with federal law.



§ 28-3-203. Organization of National Guard

The organization of the National Guard, including the composition of all units thereof, shall be such as is or may be prescribed for this state by federal law.



§ 28-3-204. Call to federal duty - status

When congress has declared a national emergency or has authorized the use of the armed forces of the United States for any purpose requiring the use of troops in excess of those in the regular armed services and the president has ordered into the active military service of the United States, to serve therein for the period of the war or emergency, any units and members of the National Guard of this state, all forces so ordered into the active military service of the United States shall from the date thereof stand relieved from duty in the National Guard of this state so long as they remain in the active military service of the United States when so provided by the federal law. Upon being relieved from such duty in the military service of the United States, all such individuals and units shall revert to their Colorado National Guard status.






Part 3 - Officers

§ 28-3-301. State staff - number and grades

The state headquarters shall contain a staff and detachment and shall be divided into a department of the Army and a department of the Air Force. Each department shall be commanded by an officer of the Colorado National Guard. Said officer may be appointed by the governor to the rank of brigadier general or to such higher rank in which he or she may be federally recognized. The number and grades of all other officers and enlisted men and women in the state staff and detachment shall be as prescribed by federal or state law, but, in case of war, invasion, insurrection, riot, or imminent danger of any such emergency, the governor may temporarily increase such forces to meet such emergency, and retired officers who are physically qualified may be assigned to such duty.



§ 28-3-302. Appointment of officers

The officers of the state staff and detachment shall be selected and appointed by the adjutant general and commissioned by the governor if such appointees at the time of appointment shall have been, for at least three years immediately prior to appointment, a regularly commissioned officer of the National Guard; except that, where there is no qualified person in the National Guard available to fill a vacancy on the staff, an appointment may be made by the adjutant general if the individual so appointed qualifies for a commission pursuant to section 28-3-303.



§ 28-3-303. Qualifications of officers

Officers of the National Guard shall not be commissioned as such unless they have been selected from the classes of persons having the qualifications prescribed by federal law and have taken and subscribed to the oath of office prescribed by congress.



§ 28-3-304. Commissions - examinations - assignments

Any person appointed, promoted, and commissioned on or after April 14, 1955, as an officer of the National Guard shall successively pass such examinations and tests as to his or her physical, moral, and professional fitness as are prescribed by federal law. Officers shall be commissioned by the governor, and the commissions shall designate the armed service, staff corps, or department in which they are appointed. They will be assigned to duty within each organization by the immediate commander thereof.



§ 28-3-305. Officers' duties - administer oaths

In addition to the powers and duties prescribed in this part 3, all officers of the National Guard shall have the same duties as officers of similar rank and position in the United States Army or the United States Air Force, as the case may be, insofar as may be authorized by federal law. They are authorized to administer oaths in all matters connected with the service.



§ 28-3-306. Federal duty as continuous service

Service by any person in the United States volunteers or in any of the armed forces of the United States in time of war, insurrection, or rebellion shall be considered as continuous service in the National Guard for all purposes regarding privileges and exemptions provided by law for members of the National Guard, by enlistment or commission, but the continuous service for an officer shall include only the time he or she was commissioned as such.



§ 28-3-307. Supplies - indemnity bonds - depots

Arms, ammunition, equipment, and stores shall be issued to the proper officers of each organization upon requisition as prescribed by federal law. The governor may require of the accountable officers such bonds as he or she deems necessary for securing the care and safety of property so issued and shall allow them sufficient money to insure such property against fire when so required by the federal government. He or she may also allow them sufficient money to establish and maintain depots approved by him or her and to pay for transportation, handling, and care of such property, which allowance shall be paid out of the moneys appropriated or designated for the purchase of supplies for the National Guard. The adjutant general, with the approval of the governor, shall obtain and pay for, out of the military fund, an adequate indemnity bond covering all of the officers of the National Guard responsible for moneys and military property.



§ 28-3-308. Resignation of officers

Commissioned officers and warrant officers may resign in such manner and under such circumstances as may be provided by federal laws or regulations.



§ 28-3-309. Officer's fitness - vacation of commissions

The moral character, capacity, and general fitness for the service of any National Guard officer may be determined by an efficiency board as provided by federal law. Commissions or warrants of officers of the National Guard may be vacated upon resignation, absence without leave for three months, the recommendation of an efficiency board pursuant to sentence of a court-martial, permanent removal from the state, termination of federal recognition, or transfer to another reserve component.



§ 28-3-310. Disbandment - surplus officers - disposition

Officers of the National Guard rendered surplus by the disbandment of their organization shall be disposed of as provided by federal law.



§ 28-3-311. Officers - inactive status - procedure

Officers may, upon their own application, be placed in the inactive National Guard as may be authorized by federal law.



§ 28-3-312. Retirement of officers

Officers may voluntarily retire and be placed on the retirement list if they have qualified for such retirement under the provisions of federal law. Officers may be involuntarily retired and placed on the retirement list if under federal law such retirement becomes mandatory.



§ 28-3-313. Termination of commission - recall

Commissions of National Guard officers shall be terminated as provided by federal law, but, in time of war or other declared emergency, any officer who reaches retirement age may, in the discretion of the commander in chief, on the recommendation of the adjutant general, be continued in the active service of the state defense force in his or her then grade and assignment for the duration of the war or emergency and for six months thereafter.



§ 28-3-314. Roll of retired officers

Any commissioned officer of the National Guard who resigns or is retired and who has served as such officer for a period of not less than fifteen years, and any commissioned officer of the National Guard who has been honorably discharged from any of the armed forces of the United States after serving therein for a period of ninety days or more during any war and who has served as such officer of the National Guard for a period of not less than ten years, and any commissioned officer of the National Guard who becomes disabled and thereby incapable of performing the duties of his or her office shall, upon retirement, have his or her name placed on a roll in the office of the adjutant general to be known as the "roll of retired officers" and is thereby entitled to wear, when not in conflict with federal law, on state or other occasions of ceremony, the uniform of the rank last held by him or her.



§ 28-3-315. Retired officers - warrant officers - limited assignments

The commander in chief may assign officers and warrant officers on the retired list to state active duty in recruiting, to serve upon courts-martial, courts of inquiry and board, to staff duty not involving service with troops, to be in charge of a military reservation left temporarily without officers, or to such other duties as the adjutant general may designate. Such officers and warrant officers while so assigned shall receive the full pay and allowances of their grades at time of retirement or may serve in a volunteer unpaid status.



§ 28-3-316. Brevet commissions

General and field officers of the National Guard who have, after twenty-five years' service, resigned or retired may, in the discretion of the commander in chief, on the recommendation of the adjutant general, be commissioned by brevet in the next higher grade than that held by them at the time of their resignation or retirement, but not above the grade of major general. Brevet rank shall be considered strictly honorary and shall confer no privilege of precedence or command nor pay any emoluments. Brevet officers may wear the uniform of their brevet rank on occasions of ceremony.






Part 4 - Enlisted Persons

§ 28-3-401. Enlistment periods - extensions

Except as otherwise provided in this article or by federal law, original enlistments in the military forces shall be for a period of three years and subsequent enlistments for a period of one or three years. The governor may by order fix shorter periods of enlistment or reenlistment for any of the military forces so far as not inconsistent with federal law. In the event of any emergency wherein the governor has called out any of the military forces, he or she may by order extend, for not exceeding the period of emergency and sixty days thereafter, the period of any enlistment in the forces called out which would otherwise expire.



§ 28-3-402. Enlistment contract - form - oath

Every person enlisting in the military forces shall sign an enlistment contract in the form prescribed by the adjutant general and shall subscribe to the following oath or affirmation: "I hereby acknowledge to have voluntarily enlisted this ........... day of ........... 20...., in the ................. for the period of three (or one) years, under the conditions prescribed by law, unless sooner discharged by proper authority. And I do solemnly swear that I will bear true faith and allegiance to the United States of America and the state of Colorado; that I will serve them honestly and faithfully against all their enemies whomsoever; and that I will obey the orders of the president of the United States and the governor of the state of Colorado and the officers appointed over me according to law and the rules and articles of war." However, the words "the president of the United States and" shall be omitted in the case of personnel enlisting in forces not subject to federal service.



§ 28-3-403. Group enlistments barred - when

No civil association, society, club, post, order, fraternity, brotherhood, union, league, or other organized body shall be enlisted in the military forces as a unit.



§ 28-3-404. Honorable discharge

An enlisted person discharged from service in the National Guard shall receive a discharge in writing in such form and with such classification as is prescribed by federal law, and in time of peace discharges may be given prior to the expiration of terms of enlistment under such regulations as the federal authorities may prescribe.



§ 28-3-405. Dishonorable discharge

A dishonorable discharge from service in the National Guard shall operate as a complete expulsion from the guard, a forfeiture of all exemptions and privileges acquired through membership therein, and disqualification for any military office under the state. The names of all persons dishonorably discharged shall be published in orders by the adjutant general.



§ 28-3-406. Exemption from arrest or civil process

No member of the National Guard shall be arrested or served with any summons, order, warrant, or other civil process after having been ordered to any duty or while going to, attending, or returning from any place to which he or she is required to go for military duty; but nothing in this article shall prevent his or her arrest by order of a military officer or for a crime committed while not in actual performance of his or her duty. The articles of military equipment personally owned by such members shall be exempt from seizure or sale for debt pursuant to section 13-54-102, C.R.S.



§ 28-3-407. Retired noncommissioned officers - limited assignments

The commander in chief may assign noncommissioned officers on the retired list to state active duty in recruiting, to serve upon courts-martial, courts of inquiry and board, to staff duty not involving service with troops, to be in charge of a military reservation left temporarily without officers, or to such other duties as the adjutant general may designate. Such noncommissioned officers while so assigned shall receive the full pay and allowances of their grades at time of retirement or may serve in a volunteer unpaid status.






Part 5 - Rights - Exemptions - Duties

§ 28-3-501. Nonliability for official acts

The commanding officer of any of the military forces engaged in the suppression of an insurrection, the dispersion of a mob, or the enforcement of the laws shall exercise his or her discretion as to the propriety of firing upon or otherwise attacking any mob or other unlawful assembly; and, if he or she exercises his or her honest judgment thereon, he or she shall not be liable in either a civil or a criminal action for any act done while on such duty. No officer or enlisted person shall be held liable in either a civil or criminal action for any act done under lawful orders and in the performance of his or her duty.



§ 28-3-502. Actions against military personnel - defense counsel

If a suit or proceeding is commenced in any court by any person against any officer of the military forces for any act done by such officer in his or her official capacity in the discharge of any duty under this article, or against any enlisted person acting under the authority or order of any such officer, or by virtue of any warrant issued by him or her pursuant to law, it is the duty of the governor, upon the recommendation of the attorney general, to appoint counsel to defend such person. The cost and expenses of any such defense shall be paid out of the military fund.



§ 28-3-503. Actions against military personnel - cost bond

Any person bringing an action or proceeding against a military officer of the state for any act done in the course of his or her official duty or against any person acting under the order or authority of such officer shall give security for the costs, disbursements, and reasonable attorney fees incurred by the state or defendant in defending the same in the same manner and subject to the same regulations, so far as applicable, as in the case of a nonresident plaintiff, and, if the plaintiff fails to recover, such attorney fees may be taxed with the costs and disbursements and judgment therefor entered against him or her and his or her sureties on the bond.



§ 28-3-504. Exemption from traffic regulations

The military forces of the United States and of the state and the adjutant general and general officers of such forces with official insignia displayed, while on any authorized duty, shall not be restricted by state or municipal traffic regulations and shall have the right-of-way on any street or highway through which they may pass against except carriers of the United States mail, fire engines, and police vehicles.



§ 28-3-505. Discrimination - public places and common carriers - penalty

It is unlawful for any common carrier, innkeeper, proprietor, or lessee of any place of public amusement or entertainment or any agent, servant, or representative of any such common carrier, innkeeper, proprietor, or lessee as aforesaid to bar from the full and equal enjoyment of the accommodations, advantages, facilities, or privileges of any public conveyance or any inn or of any place of public amusement or entertainment any person in the service of the armed forces of the United States or of the National Guard, wearing the uniform prescribed for him or her at that time or place by law, regulation of the service, or custom, on account of his or her wearing such uniform or of his or her being in such service. Any person who is barred from such enjoyment contrary to the provisions contained in this section is entitled to recover in an action against any corporation, association, or person who commits such violation his or her actual damages and three hundred dollars in addition thereto and reasonable attorney fees and costs. Evidence that such person barred was at the time sober, orderly, and willing to pay for such enjoyment in accordance with rates affixed therefor for civilians shall be prima facie evidence that he or she was barred on account of his or her wearing such uniform or of his or her being in such service.



§ 28-3-506. Discrimination against employment - penalty

(1) (a) No person shall discriminate against any officer or enlisted person of the military forces of the state because of the officer or enlisted person's membership therein.

(b) No employer or officer or agent of any corporation, company, or firm or other person shall:

(I) Refuse to hire any person for or discharge any person from employment because of the person's status as an officer or enlisted person of the military forces of the state; or

(II) Hinder or prevent the person from performing any military service he or she may be called upon to perform by proper authority; or

(III) Dissuade any person from enlistment in the said National Guard by threat or injury to such person, if he or she so enlists, in respect to the person's employment, trade, or business.

(2) Any person violating any of the provisions of subsection (1) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars. In addition, the aggrieved person may bring an action at law for damages for such noncompliance or apply to the district court for such equitable relief as is just and proper under the circumstances.



§ 28-3-507. Interference with duty - arrest - penalty

Any person who obstructs or interferes with a member of the National Guard in the performance of his or her duty may be placed under guard by the officer in command. As soon as possible, such officer shall either release such person or turn him or her over to any peace officer of the city or place where such duty is being performed, and such peace officer shall thereupon deliver such offender for examination and trial before any court having jurisdiction. Any person violating the provisions of this section is guilty of a class 3 misdemeanor.






Part 6 - Public and Private Employees - Duties

§ 28-3-601. Public employees - annual military leave

(1) Subject to the conditions prescribed in sections 28-3-601 to 28-3-607, any officer or employee of the state or of any political subdivision, municipal corporation, or other public agency of the state who is a member of the National Guard or any other component of the military forces of the state organized or constituted under state or federal law or who is a member of the reserve forces of the United States, organized or constituted under federal law is entitled to leave of absence from his or her public office or employment without loss of pay, seniority, status, efficiency rating, vacation, sick leave, or other benefits for all the time when he or she is engaged with such organization or component in training or active service ordered or authorized by proper authority pursuant to law, whether for state or federal purposes, but not exceeding fifteen days in the leave year established by the employer. Such leave shall be allowed if the required military service is satisfactorily performed, which shall be presumed unless the contrary is established.

(2) Such leave shall not be allowed unless the officer or employee returns to his or her public position immediately on being relieved from such military service and not later than the expiration of the time limited in subsection (1) of this section for such leave, or is prevented from so returning by physical or mental disability or other cause not due to his or her own fault, or is required by proper authority to continue in such military service beyond the time limited in subsection (1) of this section for such leave.



§ 28-3-602. Public employees - extended military leave

If any such officer or employee is required by proper authority to continue in such military service beyond the time for which leave with pay is allowed, he or she is entitled to leave of absence from his or her public office or employment without pay for all such additional service with right of reinstatement thereafter upon the same conditions as provided in section 28-3-604 for reinstatement after active service in time of war or other emergency.



§ 28-3-603. Public employees - emergency military leave

Subject to the conditions prescribed in this section, any officer or employee of the state or of any political subdivision, municipal corporation, or other public agency of the state who engages in active military service in time of war or other emergency declared by proper authority of the state or the United States, for which leave is not otherwise allowed by law, is entitled to leave of absence from his or her public office or employment without pay during such service with right of reinstatement as provided in section 28-3-604.



§ 28-3-604. Reinstatement

(1) Except as otherwise provided in sections 28-3-601 to 28-3-607, upon the completion of such service, such officer or employee shall be reinstated in the public position which he or she held at the time of entry into such service or a public position of like seniority, status, and pay if such is available at the same salary which he or she would have received if he or she had not taken such leave upon the following conditions:

(a) That the position has not been abolished or that the term thereof, if limited, has not expired;

(b) That he or she is not physically or mentally disabled from performing the duties of such position;

(c) That he or she makes written application for reinstatement to the appointing authority within ninety days after discharge from hospitalization or medical treatment which immediately follows the termination of and results from such service, but such application shall be made within one year and ninety days after termination of such service, notwithstanding such hospitalization or medical treatment;

(d) That he or she submits an honorable discharge or other form of release by proper authority indicating that his or her military service was satisfactory.

(2) Upon such reinstatement, the officer or employee shall have the same rights with respect to accrued and future seniority status, efficiency rating, vacation, sick leave, and other benefits as if he or she had been actually employed during the time of such leave. No officer or employee so reinstated shall be removed or discharged within one year thereafter, except for cause and after notice and hearing; but this shall not operate to extend a term of service or office limited by law.



§ 28-3-605. Public officer - certificate for reinstatement

Any public officer elected or appointed for a definite term who, before the expiration of such term, returns from military service under leave of absence without pay, in lieu of making written application for reinstatement as provided in section 28-3-604, shall file in the same office where his or her official oath is filed, within forty-five days after termination of such military service, a verified certificate that he or she has complied with the conditions for reinstatement prescribed in section 28-3-604, and he or she shall thereupon be deemed to have resumed his or her office.



§ 28-3-606. Public pension rights retained

Any public officer or employee receiving leave of absence under the preceding sections and having rights in any state, municipal, or other public pension, retirement, or relief system shall retain all such rights accrued up to the time of taking such leave and shall have all rights subsequently accruing under such system as if he or she had been actually employed during the time of such leave. Any increase in the amount of money benefits accruing with respect to the time of such leave is dependent upon the payment of any contributions or assessments, and the right to such increase is dependent upon the payment of such contributions or assessments within such reasonable time after the termination of such leave and upon such terms as the authorities in charge of the system may prescribe.



§ 28-3-607. Public employees - substitute during service

If a public officer or employee is absent with leave under the provisions of the preceding sections and if it is necessary in the public interest to provide for the performance of the duties of his or her position during such absence, the authority having power to fill a vacancy in the position may appoint a substitute, to be known as acting incumbent, who shall qualify as required for the regular incumbent, shall receive the same compensation as fixed by law or otherwise such compensation as may be fixed by proper authority, and shall have all the power and perform all the duties of the position until the return of the regular incumbent; except that this shall not preclude the making of any other provision for the discharge of the duties of the position which may be otherwise authorized by law.



§ 28-3-608. Sections supplemental

The rights and privileges granted by sections 28-3-601 to 28-3-607 are supplementary to and not exclusive of any other rights or privileges conferred by law on public officers or employees but shall not obtain in any case where the military services are constitutionally or legally incompatible with the public office or employment.



§ 28-3-609. Private employees - annual military leave

Any person who is a duly qualified member of the Colorado National Guard or the reserve forces of the United States who in order to receive military training with the armed forces of the United States, not to exceed fifteen days in any one calendar year, leaves a position other than a temporary position in the employ of an employer, and who gives evidence of the satisfactory completion of such training, and who is still qualified to perform the duties of such position is entitled to be restored to his or her previous or a similar position in the same status, pay, and seniority, and such period of absence for military training shall be construed as an absence with leave and without pay.



§ 28-3-610. Private employees - benefits retained

Such absence for military training will in no way affect the employee's right to receive normal vacation, sick leave, bonus, advancement, and other advantages of his or her employment normally to be anticipated in his or her particular position.



§ 28-3-610.5. Private employees - state service - reemployment rights - benefits retained

(1) A private employee who is a duly qualified member of the Colorado National Guard who leaves or who is absent from his or her employment, regardless of the length of such absence, in order to engage in active service for state purposes pursuant to section 28-3-104:

(a) Is entitled to the reemployment rights for members described in section 28-3-609, so long as such member otherwise meets the requirements of section 28-3-609; and

(b) Retains his or her right to the employee benefits described in section 28-3-610.



§ 28-3-611. Employer's noncompliance - actions

Any employer violating any of the provisions of this part 6 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars. In addition, the employee may bring an action at law for damages and reasonable attorney fees for such noncompliance or apply to the district court for such equitable relief and reasonable attorney fees as are just and proper under the circumstances.



§ 28-3-612. Federal law - rights - applicability

Nothing in this article shall be construed as restricting or abrogating any right available to any officer or enlisted person of the military forces of the state under the federal "Uniformed Services Employment and Reemployment Rights Act", 38 U.S.C. sec. 4301 et seq.






Part 7 - Property and Equipment

§ 28-3-701. Misuse of property and funds by military personnel - penalty

Any officer or enlisted person who refuses to account for and to surrender up any moneys or any uniforms or equipment or other military property for which he or she is responsible or accountable, or who appropriates the same to his or her own use, or who knowingly makes a false payroll or signs a false certificate which is the basis for the payment of moneys under this article, or who aids or abets another in any of these acts commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 28-3-702. Misuse of property - generally - penalty

Every person, whether a member of the military forces or not, who willfully destroys, damages, sells or disposes of, or buys or receives any arms, equipment, or accouterments issued by the United States or the state for the use of military forces or refuses to deliver or pay for the same upon lawful demand is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars or by imprisonment in the county jail for not more than six months.



§ 28-3-703. Property and fiscal officer - appointment - duties

The governor, pursuant to federal authority, shall appoint, designate, or detail an officer of the National Guard who shall be regarded as property and fiscal officer for the United States. The property and fiscal officer shall serve at the pleasure of the governor. The property and fiscal officer shall receipt and account for all funds and property belonging to the United States in possession of the National Guard of this state and shall make such returns and reports concerning the same as may be required by federal law and regulations. The property and fiscal officer shall render, through the United States department of defense, such accounts of federal funds entrusted to the property and fiscal officer for disbursement as may be required by the United States treasury department. Before entering upon the performance of the duties as property and fiscal officer, the property and fiscal officer shall be required to give good and sufficient bond to the United States, the amount thereof to be determined by federal laws or regulations, for the faithful performance of the duties of the office and for the safekeeping and proper disposition of federal property and funds entrusted to the property and fiscal officer's care.



§ 28-3-704. Uniforms and equipment - procurement and issuance

The National Guard shall be uniformed, armed, and equipped as provided by federal law. Such uniforms, arms, and equipment shall be procured and issued by the proper officers as the needs of the service may require and shall be accounted for as regulations may prescribe.



§ 28-3-705. Uniforms and equipment - distribution and return

The commanding officer of an organization receiving clothing or equipment for the use of his or her command shall distribute the same to the members of his or her command, taking receipts and requiring the return of each article at such time and place as he or she directs.



§ 28-3-706. Deductions from pay - forfeitures - lost equipment

Legal fines or forfeitures and the value of any articles of uniform, arms, or equipment, whether state or federal, issued to any officer or enlisted person which he or she fails to return on demand of proper authority and for the loss of or damage to which he or she has been held responsible by a report of survey or other proper proceeding shall be deducted from such officer's or enlisted person's pay in the manner provided for in federal or state orders or regulations. Deductions from federal pay and allowances may only be made in the manner prescribed by federal law or regulation.






Part 8 - Service Benefits

§ 28-3-801. Disability and death benefits

A member of the military forces of the state of Colorado who dies or is disabled while in, or as a result of, active service on behalf of this state ordered by competent authority, which death or disability arises out of and in the course of his or her employment in the active service of the state of Colorado, is entitled to workers' compensation benefits in accordance with the provisions of the "Workers' Compensation Act of Colorado"; but no workers' compensation benefits shall be paid under this section in any case where similar benefits are payable under the provisions of any federal law or regulation.



§ 28-3-802. Unit funds

(1) There is authorized to be created and maintained for each separate unit of the Colorado National Guard a unit fund. Expenditures from such unit fund shall be made in accordance with rules and regulations established by the adjutant general of the state of Colorado and applicable federal laws, rules, and regulations.

(2) There is authorized to be deposited in each unit fund such moneys as may be received from gifts, bequests, contributions, including federal contributions, and such amounts as may be appropriated to such unit funds from the general fund of the state of Colorado.






Part 9 - Organization - Allowances - Drills

§ 28-3-901. Organization assemblies and exercises

Each organization shall assemble for drill and instruction and shall participate in encampments, maneuvers, and other exercises at such time and places and for such periods as may be prescribed by the governor in accordance with the requirements of the state or federal law.



§ 28-3-902. Encampments, maneuvers, and parades

The governor may order the military forces or any part thereof into camp each year for such period as he or she may direct and shall also provide for their participation in encampments or field maneuvers at such places as may be designated by the federal government. The governor may, in his or her discretion, order such organizations as he or she may deem proper to parade for purposes of drill, review, or escort duty and prescribe all regulations and requirements therefor.



§ 28-3-903. Inspections

When so ordered by the governor, an inspection shall be made by such officer designated by the governor of all of the military forces of the state of Colorado, and such inspector shall report the number of troops present, the condition of their arms, equipment, and clothing, their proficiency, and such other information as may be required of or deemed proper by him or her. There shall be at least one inspection annually at such time and place as the governor designates. The forms and mode of inspection shall be prescribed by the adjutant general.



§ 28-3-904. Pay and allowances

Every member of the military forces not salaried as such shall receive from the state, while engaged in any service ordered by the governor, pay and allowances at the rate paid or allowed by law to members of similar rank and length of service in the regular Army or regular Air Force of the United States, as the case may be, but no such member shall receive less than twenty dollars per day. Subject to available appropriations, after a member of the military forces has been engaged in service pursuant to this section for a period of more than thirty consecutive days, the member shall be eligible to enroll in any benefit plan created for employees of the state, including but not limited to state employee group benefits pursuant to part 6 of article 50 of title 24, C.R.S., and the public employees' retirement association created pursuant to article 51 of title 24, C.R.S.



§ 28-3-905. Insufficient funds - payment from general fund

In all cases where any of the military forces are called into active service by the governor and there are no funds otherwise appropriated or available therefor or where the appropriated funds, if any, are insufficient, the payrolls of officers and enlisted men and expense bills shall be audited by the adjutant general and paid upon the adjutant general's certificate out of the general revenue fund, and the necessary funds are hereby appropriated.



§ 28-3-906. Units - corporate structure and powers

(1) Each federally recognized organization of the National Guard, without any further proceeding other than the filing with the secretary of state of a certificate by the adjutant general to that effect, constitutes a corporate body to be known by the name by which such organization is officially designated under the military laws and regulations of the state and shall possess all the powers necessary and convenient to accomplish the objects and perform the duties prescribed by law.

(2) The members of such military organization in good standing, and no others, shall constitute the members of such corporation and shall elect three trustees who, together with the commanding officer, shall manage and administer the civil business of such corporation. The commanding officer shall be ex officio president, and the trustees shall elect one of their number vice-president, one treasurer, and one secretary.

(3) Each such organization may take, by purchase, devise, gift, or otherwise, and hold, so long as such organization is an existing organization and a part of the National Guard, any property, real or personal. All such property shall be in the custody and control of the trustees provided for in subsection (2) of this section. Such organizations may sell, exchange, or otherwise dispose of property so acquired.

(4) When any such organization is disbanded by proper authority, such corporation shall cease to exist, and all property belonging to it shall become the property of the state of Colorado and be devoted to such military uses as the adjutant general determines. Nothing in this section shall limit the authority vested in the officers of the organization by state or federal law.






Part 10 - Courts-Martial



Part 11 - Offenses



Part 12 - Medals - Decorations

§ 28-3-1201. Long service medal

A medal, designated as the "long service medal", shall be awarded each officer and enlisted person of the National Guard of Colorado who has served honestly and faithfully in any organization or department of the National Guard of Colorado, in state or federal service, for a period of ten years, not necessarily consecutive, and, for every period of five years thereafter, there shall be awarded a suitable bar to be worn on the ribbon of the medal.



§ 28-3-1202. Meritorious conduct medal

A medal, designated as the "meritorious conduct medal", shall be awarded each officer and enlisted person of the National Guard of Colorado who, when on an active duty status not in the federal service, distinguishes himself or herself by extraordinary heroism or has endangered his or her life in saving the lives of others.



§ 28-3-1203. Meritorious service medal

A medal, designated as the "meritorious service medal", shall be awarded any person serving in any capacity in or with the National Guard of Colorado who distinguishes himself or herself by exceptionally meritorious service for the state of Colorado.



§ 28-3-1204. Active service medal

A medal, designated as the "active service medal", shall be awarded to any person who is serving with or has served with the National Guard of Colorado in any campaign or period of federal active duty under call or order of the president of the United States. This medal shall be awarded pursuant to regulations issued by the adjutant general. A clasp showing the dates only of such active service will be worn on the ribbon of the medal, and there shall be one clasp for each separate period of active service.



§ 28-3-1205. Lapel button

A lapel button denoting membership in the Colorado National Guard shall be given without cost to every actively participating officer and enlisted person.



§ 28-3-1206. Medals and lapel buttons - design - issue

The design, procurement, and regulations governing the issue of the medals and lapel buttons provided for in this article shall be as prescribed by the governor in orders through the office of the adjutant general.



§ 28-3-1207. Cost of medals and lapel buttons

The necessary amounts to defray the costs of providing the medals and lapel buttons authorized by this article shall be deemed a proper charge against the appropriation for the support of the department.



§ 28-3-1208. Noncommissioned officer/soldier/airman of the year ribbon

(1) A ribbon, designated as the "noncommissioned officer/soldier/airman of the year ribbon", shall be awarded each year to five members of the National Guard of Colorado selected through both the Army and air command channels. The five recipients shall be as follows:

(a) An Army noncommissioned officer;

(b) An Army enlisted soldier;

(c) An air senior noncommissioned officer;

(d) An air noncommissioned officer; and

(e) An airman.



§ 28-3-1209. Commendation ribbon

A ribbon, designated as the "commendation ribbon", shall be awarded to any member of the National Guard of Colorado and to any other persons who have distinguished themselves either by exceptional service to the state of Colorado or by accomplishment of a special act or deed reflecting credit upon the state of Colorado and the National Guard of Colorado.



§ 28-3-1210. Achievement ribbon

A ribbon, designated as the "achievement ribbon", shall be awarded to provide recognition to members of the National Guard of Colorado and other persons who have, through their own individual outstanding and exemplary actions, attitude, efforts, and service, contributed to the safekeeping and welfare of citizens of the state of Colorado, the preservation of public and private property, and the improvement of the readiness posture of the National Guard of Colorado or who have accomplished a particularly significant or noteworthy achievement or deed reflecting great credit upon the individual or individuals and the state of Colorado.



§ 28-3-1211. Adjutant general's outstanding unit citation

A ribbon, designated as the "adjutant general's outstanding unit citation", shall be awarded for outstanding meritorious performance, on or after June 1, 1995, by any unit assigned to the National Guard of Colorado. Said unit shall display superior performance of an exceptionally difficult task deemed extraordinary and not representing the normal day-to-day circumstances, that sets it apart from other units with similar missions and circumstances.



§ 28-3-1212. State emergency service ribbon

A ribbon, designated as the "state emergency service ribbon", shall be awarded to any member of the National Guard of Colorado who is called to state duty in either an active or supportive role for a period of at least one day during a crisis within the state of Colorado, during which crisis the welfare of the residents of Colorado is in peril and where the preservation or protection of public and private property is required.



§ 28-3-1213. Foreign deployment service ribbon

A ribbon, designated as the "foreign deployment service ribbon", shall be awarded to any member of the National Guard of Colorado who has satisfactorily served the state and nation on a deployment to a foreign country for a continuous period of at least four days.



§ 28-3-1214. State mobilization support ribbon

A ribbon, designated as the "state mobilization support ribbon", shall be awarded to members of the National Guard of Colorado and other persons or organizations who have, through their own outstanding and exemplary actions, attitude, efforts, and service, supported the mobilization of units of the National Guard of Colorado when called to serve their country. These actions may include support in returning units to state control upon demobilization.



§ 28-3-1215. Recruiting ribbon

A ribbon, designated as the "recruiting ribbon", shall be awarded to an individual in the National Guard who secures enlistment or appointment of at least three individuals within one year or at least five individuals within a period of five years to the National Guard of Colorado.



§ 28-3-1216. Command tour ribbon

A ribbon, designated as the "command tour ribbon", shall be awarded to a command sergeant major, a command chief, or a first sergeant who has been or is currently assigned to one of those designated positions for a period of not less than twenty-four months and who meets any additional criteria established by the adjutant general in military regulations.






Part 13 - Enhanced Drug Interdiction and Enforcement Role for the National Guard

§ 28-3-1301. Legislative declaration

The general assembly hereby finds and declares that drug abuse and drug trafficking are matters of statewide concern and further declares that the state should take advantage of assistance offered by the National Guard in fighting against the spread of drug trafficking and abuse in the state.



§ 28-3-1302. Commander in chief - order for plan

The governor, as commander in chief, shall order the adjutant general of the National Guard to prepare, in cooperation with the Colorado bureau of investigation, a drug interdiction and enforcement plan for submission to the secretary of defense of the United States.



§ 28-3-1303. Drug interdiction and enforcement plan - requirements

(1) The drug interdiction and enforcement plan required by this part 13 shall be in compliance with the provisions set forth in Pub.L. 100-456, section 1105, and shall specifically request the secretary of defense to provide sufficient funds for the pay, allowances, clothing, subsistence, gratuities, travel, and related expenses of personnel of the National Guard when utilized in conjunction with the plan. The plan shall specify that such funds are to be used solely for the purpose of drug interdiction and enforcement operations and for the operation and maintenance of the equipment and facilities of the National Guard when used in conjunction with such plan.

(2) Notwithstanding any other provision of law, when participating in operations pursuant to the drug interdiction and enforcement plan required by this part 13, the National Guard shall be considered a law enforcement agency of the state for purposes of accepting, receiving, disposing of, and expending the property and proceeds from any property forfeited to the federal government and allocated to the National Guard pursuant to section 16-13-601, C.R.S.



§ 28-3-1304. Drug interdiction and enforcement plan - limitations

The plan shall state specifically that any drug interdiction and enforcement plan approved by the secretary of defense shall be conducted at a time when personnel of the National Guard are not in federal service. The plan shall also specifically state that participation by National Guard personnel in such operations is service in addition to annual training required under section 502 of Title 32, United States Code.



§ 28-3-1305. Department of military and veterans affairs counterdrug program federal forfeiture fund - creation

Any moneys accepted by the adjutant general pursuant to section 16-13-601, C.R.S., shall be transmitted to the state treasurer, who shall credit the same to the department of military and veterans affairs counterdrug program federal forfeiture fund, which fund is hereby created in the state treasury and referred to in this section as the "fund". All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund. Moneys in the fund shall be continuously appropriated to the department for use by the adjutant general in compliance with state and federal law.






Part 14 - Colorado State Military Service Civil Relief Act

§ 28-3-1401. Short title

This part 14 shall be known and may be cited as the "Colorado State Military Service Civil Relief Act of 2002".



§ 28-3-1402. Applicability

This part 14 shall apply to any person who is called to state military service, as the term "military service" is defined in section 28-3-101, or called to state defense force active duty, as the term is defined in section 28-4-102, for any period of time longer than thirty days and who is ordered by the governor to enforce the law, preserve the peace, secure the rights or lives of citizens, or protect property.



§ 28-3-1403. Stay of civil proceedings

Any court of competent jurisdiction may, on its own motion, stay any civil action or proceeding that involves a person described in section 28-3-1402 for the duration of the period of service or duty and for thirty days thereafter, or may otherwise dispose of the case as may be equitable to conserve the interests of all parties. The court shall stay the proceedings upon the application of a person, or an agent of the person, engaged in state military service or state defense force active duty unless, in the opinion of the court, the ability of the person to prosecute or defend the action is not materially affected.



§ 28-3-1404. Actions for rent or possession by landlord

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), an eviction, distress action, or requirement for deposit of accrued rent, as provided for in law, may not proceed against any person described in section 28-3-1402 during the period of service or duty and for thirty days thereafter if:

(I) The person, within thirty days after being called to said service or duty, has given written notice to the affected landlord with regard to any premises; and

(II) The rental unit is occupied chiefly as a residential dwelling by the person, the person's spouse, or a dependent of the person.

(b) A court of competent jurisdiction may allow an action described in paragraph (a) of this subsection (1) to proceed based upon a finding of no substantive prejudice to the person as a result of the service or duty.

(2) The court may, on its own motion, stay the proceedings described in paragraph (a) of subsection (1) of this section for the duration of the period of service or duty and for thirty days thereafter or otherwise dispose of the case as may be equitable to conserve the interests of all parties. The court shall stay the proceedings upon the application of a person, or an agent of the person, engaged in state military service or state defense force active duty unless, in the opinion of the court, the ability of the person to pay the agreed upon rent has not been materially affected by reason of the service or duty.



§ 28-3-1405. Installment contracts - purchase of property

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), a creditor who has received a deposit or installment of the purchase price under an installment contract for the purchase of real or personal property from a person who, after the date of the payment of such deposit or installment, is called to state military service or state defense force active duty as described in section 28-3-1402, may not:

(I) Exercise any right or option under said contract to rescind or terminate the contract; or

(II) Resume possession of the property.

(b) A creditor described in paragraph (a) of this subsection (1) may rescind or terminate the installment contract or resume possession of the property for nonpayment if:

(I) The person, within thirty days after being called to said service or duty, has not provided the creditor with written notice of the service or duty;

(II) A court of competent jurisdiction has affirmatively authorized such rescission, termination, or possession; or

(III) The nonpayment of any installment under the installment contract or any other breach of the terms thereof did not occur during the period of the service or duty or for thirty days thereafter.

(2) (a) Upon hearing said action, a court may order the repayment of prior installments or deposits or any part thereof as a condition of terminating the contract and resuming possession of the property.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), a court may, on its own motion, stay the proceedings for the duration of the period of service or duty and for thirty days thereafter or otherwise dispose of the case as may be equitable to conserve the interests of all parties. The court shall stay the proceedings upon the application of a person, or an agent of the person, engaged in state military service or state defense force active duty unless, in the opinion of the court, the ability of the person to comply with the terms of the obligation is not materially affected.



§ 28-3-1406. Mortgage or security on property

(1) In any proceeding commenced during a period of state military service or state defense force active duty, as described in section 28-3-1402, to enforce obligations secured by a mortgage, trust deed, or other security upon real or personal property owned prior to the commencement of the period of state military service or state defense force active duty, the court may, on its own motion, stay the proceedings for the duration of the period of service or duty and for thirty days thereafter or otherwise dispose of the case as may be equitable to conserve the interests of all parties. The court shall stay the proceedings upon the application of a person, or an agent of the person, engaged in state military service or state defense force active duty unless, in the opinion of the court, the ability of the person to comply with the terms of the obligation is not materially affected.

(2) A sale, foreclosure, or seizure of property for nonpayment of any sum due under any obligation, or for breach of the terms of any such obligation, is not valid if made during a period of state military service or state defense force active duty, as described in section 28-3-1402, or within thirty days thereafter, unless such sale, foreclosure, or seizure is made upon an order previously granted by the court and a return thereto made and approved by the court.

(3) This section applies only to obligations secured by a mortgage, trust deed, or other security in the nature of a mortgage upon real or personal property owned by a person described in section 28-3-1402 at the commencement of state military service or state defense force active duty, which obligation originated prior to the person's service or duty and is still owed by the person during the period of service or duty.



§ 28-3-1407. Duty to furnish orders

Before a person shall be entitled to any stay pursuant to this part 14, that person shall furnish to the court and to any other affected parties a copy of the person's orders, together with a written statement from the adjutant general of the state of Colorado, that the person has served continuously on state orders for the period commencing with the date of the orders through the date of the statement. The court or other affected parties may require the person to furnish a recertification every thirty days thereafter, which shall be furnished to the person by the adjutant general upon request.






Part 15 - Military Family Relief Fund

§ 28-3-1501. Legislative declaration

The general assembly hereby finds and declares that, due to the many mobilizations subsequent to the September 11, 2001, terrorist attacks, many families of Colorado National Guard members and reservists face financial hardships when the National Guard member or reservist is called to active military duty or state active duty because the military pay of a soldier is often far less than his or her civilian salary. Because private companies often do not make up the difference in salary, military families may see a significant drop in household income while a family member is away on active military duty or state active duty. In addition, active duty military personnel and their families encounter additional hardships when the active duty member is deployed to zones in which he or she will encounter hostile fire. Many families of Colorado National Guard members, reservists, and active duty military personnel also face additional expenses caused by a long family separation. The general assembly further finds and declares that grants from the military family relief fund are intended to help families defray the costs of food, housing, utilities, medical services, and other expenses that may be difficult to afford when a family member leaves civilian employment for active military duty, is on active military duty in a hostile fire zone, or is called to state active duty by executive order of the governor.



§ 28-3-1502. Military family relief fund - creation

(1) There is hereby created in the state treasury the military family relief fund, referred to in this part 15 as the "fund". The fund shall consist of gifts, grants, and donations to the fund, which the adjutant general is authorized to accept, and any voluntary contributions to the fund pursuant to part 30 of article 22 of title 39, C.R.S.

(2) The adjutant general shall transfer any gifts, grants, and donations to the fund to the state treasurer who shall credit the same to the fund. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. All moneys remaining in the fund at the end of a fiscal year shall be transferred to the Colorado National Guard foundation, a Colorado nonprofit organization. The foundation shall administer such moneys pursuant to section 28-3-1503.



§ 28-3-1503. Administration of moneys

(1) (a) The Colorado National Guard foundation shall make grants from the fund to members of the Colorado National Guard or reservists, to active duty military personnel stationed in Colorado, or to the families of members of the Colorado National Guard or reservists or active duty military personnel stationed in Colorado subject to the provisions of this section.

(b) The Colorado National Guard foundation, in cooperation with the department, shall develop criteria for awarding the grants to members of the Colorado National Guard and reservists, subject to the provisions of subsection (2) of this section.

(c) The Air Force aid society and Army emergency relief shall work in cooperation to develop criteria for awarding the grants to active duty military personnel, subject to the provisions of subsection (2.5) of this section.

(2) A member of the Colorado National Guard or a reservist shall meet the following requirements to be eligible to receive a grant from the fund:

(a) The National Guard member or reservist is currently on active military duty for a minimum of thirty days on mobilization orders pursuant to title 10 of the United States Code or is called to state active duty by executive order of the governor.

(b) (Deleted by amendment, L. 2007, p. 2083, § 1, effective June 4, 2007.)

(c) The National Guard member or reservist or the family of the National Guard member or reservist applies for a grant as required by the Colorado National Guard foundation.

(d) The National Guard member or reservist is a Colorado resident as evidenced by a Colorado income tax return for the then current or previous fiscal year on which the National Guard member or reservist filed as a Colorado resident.

(2.5) Any active duty military member stationed in Colorado shall meet the following requirements to be eligible to receive a grant from the fund:

(a) The active duty military member has been deployed overseas and is in receipt of hostile fire pay or the equivalent.

(b) (Deleted by amendment, L. 2007, p. 2083, § 1, effective June 4, 2007.)

(c) The active duty military member or the family of the active duty military member applies for a grant as required by the Colorado National Guard foundation.

(d) The active duty military member is stationed in Colorado as verified by his or her commanding officer.

(e) The active duty military member is a Colorado resident for income tax purposes.

(3) (a) Each National Guard member or reservist or the family of a National Guard member or reservist may apply to the Colorado National Guard foundation for one grant per set of mobilization orders or per executive order. Subject to the provisions of paragraph (c) of this subsection (3), if the foundation determines that the National Guard member or reservist or the family of a National Guard member or reservist is eligible to receive a grant pursuant to this section, the foundation shall issue the grant.

(b) Each active duty military member or the family of an active duty military member may apply to the Air Force aid society or Army emergency relief, as appropriate, for one grant per deployment to a zone in which the active duty military member qualifies to receive hostile fire pay or the equivalent. If the Air Force aid society or Army emergency relief determines that the active duty military member or the family of an active duty military member is eligible to receive a grant pursuant to this section, the Air Force aid society or Army emergency relief shall notify the Colorado National Guard foundation, in writing, of the active duty military member or family member that is eligible to receive a grant. Subject to the provisions of paragraph (c) of this subsection (3), upon receipt of such notification, the foundation shall issue the grant.

(c) The Colorado National Guard foundation shall award grants in accordance with the criteria developed for awarding grants pursuant to subsection (1) of this section. In awarding the grants, the foundation shall, to the extent possible, prioritize eligible grant applicants who hold the lowest pay grades. Timeliness of payment will be determined by the amount of funds available at the time of application.

(4) The Colorado National Guard foundation may be reimbursed from the moneys in the fund for actual expenses incurred in implementing the provisions of this part 15; except that the total annual reimbursement to the foundation shall not exceed an amount equal to five percent of the amount of fund moneys transferred to the foundation in such year.

(5) The department shall have the authority to oversee the grants issued by the Colorado National Guard foundation from the fund pursuant to this part 15.



§ 28-3-1504. Moneys remaining in military family relief fund

In the event that the voluntary contribution program created in part 30 of article 22 of title 39, C.R.S., is not continued or reestablished by the general assembly, the Colorado National Guard foundation may donate any moneys remaining in the fund upon the repeal of the voluntary contribution program to the western slope military veterans' cemetery fund created in section 28-5-708 (1)(a).






Part 16 - Real Property

§ 28-3-1601. Legislative declaration

(1) The general assembly hereby finds and declares that there are no suitable National Guard training and maintenance facilities in the Grand Junction area to serve the members of the Colorado National Guard and the state. The general assembly believes that the state owes a duty to all of its National Guard members to assist in providing adequate training and maintenance facilities.

(2) The property specified to be used for the purpose described in subsection (1) of this section was received from the federal government to be used for any public purpose authorized by the general assembly. The general assembly hereby declares the specified property should be used for National Guard training and maintenance facilities and the requested transfers of appropriate property rights from the department of human services and the state board of land commissioners to the department should be made without compensation.



§ 28-3-1602. Establishment of National Guard facilities - rules

(1) (a) If rights to the property described in section 28-3-1603 are transferred to the department, the general assembly hereby authorizes the establishment and maintenance of National Guard facilities, referred to in this part 16 as the "guard facilities", located adjacent to the western slope military veterans' cemetery. The guard facilities shall be for the purpose of providing an area for National Guard training and maintenance as determined to be necessary by the department. The adjutant general shall promulgate such rules as may be necessary to establish and maintain the guard facilities in compliance with applicable state and federal statutes and rules. The department is directed to prepare, develop, construct, and maintain such guard facilities at the site described in section 28-3-1603. The department may enter into contracts or agreements with any person or public or private entity to prepare, develop, construct, operate, and maintain the guard facilities. The department is hereby authorized to provide for surveys, engineering studies, conceptual and architectural plans, environmental impact studies, construction work, facilities master plans, and joint use agreements in cooperation with the department of human services and the state board of land commissioners.

(b) The adjutant general shall determine the amount of the appropriation necessary to meet the requirements set forth in paragraph (a) of this subsection (1) and shall submit a request as part of the department's annual budget request to the joint budget committee no later than November 1, 2007.

(2) The general assembly hereby finds, determines, and declares that any use of the property described in section 28-3-1603 as guard facilities is for a public purpose expressly authorized by the general assembly and therefore permissible under any grant of right-of-way applicable to such property executed by the state board of land commissioners.



§ 28-3-1603. Location of National Guard facilities

The department, in preparing, developing, constructing, and maintaining the guard facilities, may use for such purposes a parcel consisting of approximately thirty-five acres, as determined by the facilities master plan, of existing improved and unimproved property surrounding the western slope military veterans' cemetery within the eastern portion of the real property known as the Grand Junction regional center; except that the parcel shall not include the approximately twenty acres currently serving the western slope military veterans' cemetery. The department shall enter into all necessary agreements to secure the appropriate property rights for such parcel, including the shared use of the existing structure in cooperation with the department of human services. The general assembly requests the department of human services and the state board of land commissioners to transfer, without compensation, appropriate rights to the property described in this section to the department within two months of the completion of a legal survey of the property described in this section.






Part 17 - Youth Challenge Corps Program

§ 28-3-1701. Short title

This part 17 shall be known and may be cited as the "Colorado Youth Challenge Corps Program Act".



§ 28-3-1702. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The need for educating at-risk or disruptive youth is well established;

(b) Recognizing the need for special programs to address positive youth development, the United States congress authorized and appropriated moneys for the use of National Guard or other facilities and equipment for the provision of a program designed to improve the employment potential and life skills of eligible youth through National Guard youth challenge corps programs; and

(c) An evaluation of similar programs for eligible youth operating in other states indicates that:

(I) Eighty percent of the students accepted into these programs went on to graduate from the programs;

(II) Eighty percent of the students in these programs were placed in schools or employed at the time of graduation from the programs;

(III) Eighty percent of the students in these programs successfully completed a high school equivalency examination, either during the time in which they were participating in the programs or within one year after graduating from the programs; and

(IV) Less than one percent of the students who participated in these programs were incarcerated within one year after graduating from the programs.

(2) Therefore, the general assembly hereby finds and declares that it would be in the best interest of the people of the state of Colorado to authorize the department to operate a youth challenge corps program and to take advantage of the opportunity to use National Guard or other facilities and equipment and any federal funding that may be available for such a program as authorized by federal law.



§ 28-3-1703. Definitions

As used in this part 17, unless the context otherwise requires:

(1) "Eligible youth" means a person who has voluntarily consented, with the written permission of his or her parent or guardian if the person is a minor, to participate in the National Guard youth challenge corps program and the United States congressional youth awards program and to act in accordance with program requirements. Additionally, an eligible youth shall be:

(a) At least sixteen years of age but less than nineteen years of age;

(b) A high school dropout, suspended or expelled from school, habitually truant, or otherwise habitually disruptive in school;

(c) Economically and educationally disadvantaged;

(d) Unemployed;

(e) Drug-free;

(f) Free of felony convictions or capital offenses, not indicted or charged with a crime, and not on parole or probation for anything other than juvenile status offenses; and

(g) Physically and mentally capable of participating in the program with reasonable accommodations for physical or other disabilities.

(2) "High school equivalency examination" means the state-board-approved battery of tests that are designed to measure the major outcomes and concepts generally associated with four years of high school education and that are administered at a testing center that has been approved by the department of education based on geographic need and testing volume.

(3) "Program" means the youth challenge corps program authorized and described in section 28-3-1704.



§ 28-3-1704. Youth challenge corps program - authority - youth challenge corps program fund - creation

(1) The department is hereby authorized to operate a youth challenge corps program through the use of National Guard or other facilities and equipment for the purpose of providing eligible youth with a program to help them obtain a high school diploma or successfully complete a high school equivalency examination, increase their employment potential, and enhance their education and life skills. The program must be structured as a five-and-one-half-month residential phase that focuses on education and practical life skills, followed by a twelve-month, post-residential phase that involves skilled and trained mentors who support the program graduates. The department is not obligated to implement the program if adequate appropriations or federal or other moneys are not available.

(2) The program shall comply with the criteria and conditions specified in a cooperative agreement entered into between the chief of the federal National Guard bureau and the state of Colorado.

(3) The program shall comply with any applicable state licensing requirements and shall establish a collaborative partnership composed of a representative from, at a minimum, the following:

(a) The state departments of education, public health and environment, labor, judicial, public safety, and human services;

(b) A county department of human services director;

(c) A school district;

(d) A sheriff or police department; and

(e) A community agency that serves youth and three appointed advisory youth members from the agency's service population.

(4) The adjutant general of the department, or the adjutant general's designee, is directed to apply for any federal moneys that may be available to the state for the implementation and operation of the program.

(5) (a) The adjutant general of the department, or the adjutant general's designee, is authorized to accept on behalf of the state any gifts, grants, or donations from any private or public source for the purpose of implementing this part 17; except that the department shall not accept a gift, grant, or donation if it is subject to conditions that are inconsistent with this part 17 or any other law of the state.

(b) All private and public moneys received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the youth challenge corps program fund, which fund is hereby created and referred to in this part 17 as the "fund". The moneys in the fund are continuously appropriated to the department for the direct and indirect costs associated with the implementation and administration of this part 17. All investment earnings derived from the deposit and investment of moneys in the fund shall be credited to the fund. Any moneys not appropriated shall remain in the fund and shall not be transferred or revert to the general fund at the end of any fiscal year.









Article 3.1 - Colorado Code of Military Justice

Part 1 - General Provisions

§ 28-3.1-101. Short title

This article shall be known and may be cited as the "Colorado Code of Military Justice".



§ 28-3.1-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Accuser" means any person who signs and swears to charges, any person who directs that charges be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused.

(2) "Active state duty" means all duty authorized under the constitution and laws of the state of Colorado and all training authorized under title 32 of the United States Code.

(3) "Code" means the Colorado code of military justice.

(4) "Commanding officer" includes only a commissioned officer.

(5) "Commissioned officer" means a person who holds the rank of not less than second lieutenant.

(6) "Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding for the time being or a successor in command.

(7) "Enlisted member" means any person who is serving in an enlisted grade.

(8) "Grade" means a step or degree in a graduated scale of office or military rank that is established by law or regulation.

(9) "Hostile force" means any person or group of persons acting in violation of the law or opposing the military force in the carrying out of its missions, including but not limited to saboteurs, rioters, and looters.

(10) "Judge advocate" means any commissioned officer who is certified by the state judge advocate general.

(11) "Legal officer" means any commissioned officer of the state military forces designated to perform legal duties of a command.

(12) "Military" or "military forces" refers to any or all of the state military forces.

(13) "Military court" means a court-martial, a court of inquiry, or a provost court.

(14) "Military judge" means an official of general and special courts-martial detailed in accordance with section 28-3.1-210.

(15) "Officer" means a commissioned or warrant officer.

(16) "Officer candidate" means a cadet of the state officer candidate school.

(17) "President" means the member of the court highest in grade and rank.

(18) "Rank" means order of precedence among members of the state military forces.

(19) "State judge advocate general" means the judge advocate general of the state military forces, appointed pursuant to section 28-3.1-106, who is responsible for supervising the administration of military justice in the state military forces and performing such other legal duties as may be required by the adjutant general.

(20) "State military forces" means the National Guard of this state, as defined in section 28-3-101 (12), and any other militia or military forces organized under the laws of the state.

(21) "Superior commissioned officer" means a commissioned officer superior in rank of command.



§ 28-3.1-103. Persons subject to this code

This code applies to all members of the state military forces.



§ 28-3.1-104. Jurisdiction to try certain personnel

(1) Any person discharged from the military forces who is later charged with having fraudulently obtained his or her discharge is subject to trial by court-martial on that charge and, after apprehension, shall be subject to this code while in the custody of the military for that trial. Upon conviction of that charge, he or she is subject to trial by court-martial for all offenses under this code committed before the fraudulent discharge.

(2) No person who has deserted from the military forces may be relieved from the jurisdiction of this code by virtue of a separation from any later period of service.

(3) The fact that the enlistment of any person charged with an offense under this code expires while proceedings are pending or while serving a sentence shall not affect the jurisdiction of any court-martial.

(4) Nothing in this code shall preclude applicable federal or state jurisdiction over offenses committed.



§ 28-3.1-105. Territorial applicability of this code

(1) This code shall apply to all persons otherwise subject to this code while they are serving outside the state and while they are going to and returning from such service outside the state in the same manner and to the same extent as if they were serving inside the state.

(2) Courts-martial and courts of inquiry may be convened and held in units of the military forces while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this code as if the proceedings were held inside the state. Offenses committed outside the state may be tried and punished either inside or outside the state.



§ 28-3.1-106. State judge advocate general and judge advocates

(1) The adjutant general shall select and appoint an officer of the military forces as state judge advocate general. To be eligible for such appointment, an officer must be a member of the bar of the state of Colorado for at least five years and must meet the additional requirements for appointment to the state staff as set forth in section 28-3-302.

(2) The adjutant general may appoint as many assistant state judge advocates as he or she considers necessary. To be eligible for appointment, assistant state judge advocates must be officers of the state military forces and members of the bar of the state of Colorado.

(3) Convening authorities shall at all times communicate directly with their staff judge advocates in matters relating to the administration of military justice. The staff judge advocate of any command is entitled to communicate directly with the staff judge advocate of a superior or subordinate command or with the state judge advocate general.

(4) No person who has acted as a member military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer in any case or who has been a witness for either the prosecution or defense in any case may later act as staff judge advocate to any reviewing authority upon the same case.



§ 28-3.1-107. Apprehension and restraint

(1) Officers, warrant officers, and enlisted members of the military forces may be placed in arrest by their military superiors upon reasonable belief that an offense in violation of this code has been committed and that the person apprehended committed such offense. An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code or through any person authorized by this code to apprehend persons. A commanding officer may authorize warrant officers or noncommissioned officers to order enlisted members of his or her company or subject to his or her authority into arrest or confinement. A commissioned officer or warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority he or she is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons apprehended or into arrest or confinement may not be delegated. No person may be ordered apprehended or into arrest or confinement except for probable cause. This section shall not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

(2) If any member of the military forces fails or refuses to report to his or her appointed place of duty, his or her commanding officer is authorized to arrest or cause to be arrested such member and have him or her brought before the commanding officer at his or her unit or organization headquarters, whether such headquarters be located within or without the borders of the state. After such an arrest, the commanding officer is authorized to transport such member to his or her appointed place of duty, whether within or without the borders of the state. If military personnel are not available for the purpose of making the arrest, or if the commanding officer deems it advisable, he or she may issue a warrant to any peace officer authorized to serve warrants of arrest under state criminal law, and such peace officer is authorized and required to serve such warrant in the same manner as other warrants of arrest and make return thereof to the commanding officer issuing the warrant.

(3) If the commanding officer issuing the warrant is unavailable to receive the person arrested, the arresting officer shall take the person before a county court judge in the state. The judge may admit the person arrested to bail by bond, with sufficient sureties and in such sum as he or she deems proper, conditioned upon the person arrested appearing before said judge at a time specified in such bond for his or her surrender to the commanding officer issuing the warrant or to his or her representative. If the person arrested is unable to post bail, he or she shall be committed by the judge to the county jail for a period of time not to exceed three days to await surrender to the commanding officer issuing the warrant or to his or her representative.

(4) Warrants of arrest issued pursuant to this section shall be in the following form:

STATE OF ------------------------)

) ss.

COUNTY OF ----------------------)

To the (Sheriff), (Constable), (Chief of Police) of (Or the name and rank of the officer, First Sergeant, or N.C.O. ordered to make the arrest) of

County :

(name of individual to be arrested, rank, serial number)

a member of -----------------, Colorado National Guard, having failed or refused

(unit designation)

to report to his or her appointed place of duty at ------------------, you are therefore commanded forthwith to arrest the above named -------------------------

(name of individual to be arrested)

and bring him or her before me at .

(unit headquarters)

The arrest is authorized to be made either during the day or at night. Dated at ------------, this -------- day of --------------, 20--.

/s/----------------------------

(Type signer's name, rank, branch,

organization, and designation as

commanding officer)

(5) The fees and mileage allowed for the service of warrants of arrest issued pursuant to this section shall be the same as provided by law for the service of criminal process and shall be paid out of funds appropriated to the office of the adjutant general upon proper application therefor.



§ 28-3.1-108. Apprehension of deserters

Any officer having authority to apprehend offenders under the laws of the United States or of a state, territory, commonwealth, or the District of Columbia may summarily apprehend a deserter from the military forces. If the offender is apprehended outside the state of Colorado, his or her return to Colorado must be in accordance with normal extradition procedure or reciprocal agreement.



§ 28-3.1-109. Restraint of persons charged with offenses

Any person subject to this code who is charged with an offense under this code may be ordered into arrest or confinement by the convening authority, as circumstances may require; but when charged only with an offense normally tried by a summary court-martial, such person shall not ordinarily be placed in confinement. When any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him or her of the specific offense of which he or she is accused and to try him or her or to dismiss the charges and release him or her.



§ 28-3.1-110. Confinement

(1) Persons confined other than in a guardhouse, whether before, during, or after trial by a military court, shall be confined in a jail in the county where the offense was committed or a jail designated by the convening authority, the costs of such confinement to be paid out of funds appropriated to the office of the adjutant general.

(2) No provost marshal, commander of a guard, or master-at-arms, and no warden, sheriff, keeper, or officer of a city or county jail or any other jail, penitentiary, or prison designated under subsection (1) of this section may refuse to receive or keep any prisoner committed to his or her charge when the committing person furnishes a statement signed by him or her of the offense charged against the prisoner.

(3) Every commander of a guard, every master-at-arms, and every warden, sheriff, keeper, or officer of a city or county jail or of any other jail, penitentiary, or prison designated under subsection (1) of this section to whose charge a prisoner is committed shall, within twenty-four hours after that commitment or as soon as he or she is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against him or her, and the name of the person who ordered or authorized the commitment.



§ 28-3.1-111. Confinement with enemy prisoners prohibited

No member of the military forces may be placed in confinement in immediate association with enemy prisoners.



§ 28-3.1-112. Punishment prohibited before trial

Subject to section 28-3.1-403, no person, while being held for trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against such person, nor shall the arrest or confinement imposed upon such person be any more rigorous than the circumstances require to insure his or her presence. However, such person may be subjected to minor punishment during that period for infractions of discipline.



§ 28-3.1-113. Delivery of offenders to civil authorities

(1) Under such regulations as are prescribed under this code, a person subject to this code who is on active state duty who is accused of any offense against civil authority may be delivered, upon request, to the civil authority for trial.

(2) When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial and the delivery interrupts the execution of the sentence of the court-martial, the offender after having answered to the civil authorities for his or her offense shall, upon the request of competent military authority, be returned to military custody for the completion of his or her sentence.



§ 28-3.1-114. Commanding officer's nonjudicial punishment

(1) Punishment may be imposed for any offense cognizable by a court-martial upon any member of the state military forces under this section. Under such regulations as the governor may prescribe, limitations may be placed on the powers granted by this section with respect to the kind and amount of punishment authorized and the categories of commanding officers and warrant officers exercising command authorized to exercise those powers. If authorized by regulations of the governor, the governor or an officer of general rank in command may delegate his or her powers under this section to a principal assistant. If subject to disciplinary punishment, the accused shall be afforded the opportunity to be represented by defense counsel having the qualifications prescribed under section 28-3.1-102 (14), if available. Otherwise, the accused shall be afforded the opportunity to be represented by any available commissioned officer of his or her choice. The accused may also employ civilian counsel of his or her own choosing at his or her own expense. In all proceedings, the accused is allowed three duty days, or longer on written justification, to reply to the notification of intent to impose punishment under this section.

(2) Subject to subsection (1) of this section, any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses, as defined by the governor, without the intervention of a court-martial:

(a) Upon an officer of his or her command:

(I) Withholding of privileges for not more than two consecutive weeks;

(II) Restriction to certain specified limits, with or without suspension from duty, for not more than two consecutive weeks;

(III) If imposed by the governor, the adjutant general, or a commanding officer of the Army or Air National Guard, a fine or forfeiture of pay and allowance of not more than two hundred fifty dollars;

(b) Upon other military personnel of his or her command:

(I) Withholding of privileges for not more than two consecutive weeks;

(II) Restriction to certain specified limits, with or without suspension from duty, for not more than two consecutive weeks;

(III) Extra duties for not more than fourteen days, which need not be consecutive, and for not more than two hours per day, holidays included;

(IV) Reduction to next inferior grade if the grade from which he or she was demoted was established by the command or an equivalent or lower command;

(V) A fine or forfeiture of pay and allowances of not more than fifty dollars for a single offense and of not more than two hundred fifty dollars for multiple offenses.

(3) The governor may, by regulation, place limitations on the powers granted by this section with respect to the kind and amount of punishment authorized and the categories of commanding officers authorized to exercise those powers.

(4) An officer in charge may, for minor offenses, impose on enlisted members assigned to the unit of which he or she is in charge, the punishments authorized to be imposed by commanding officers.

(5) Except where punishment has been imposed by the governor, a person punished under this section who considers such punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The officer who imposes the punishment, his or her successor in command, and superior authority may suspend, set aside, or remit any part or amount of the punishment and restore all rights, privileges, and property affected.

(6) The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission and not properly punishable under this section; but the fact that disciplinary punishment has been enforced may be shown by the accused upon trial and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

(7) Whenever a punishment of forfeiture of pay and allowances is imposed under this section, the forfeiture may apply to pay or allowances accruing on and after the date that punishment is imposed and to pay and allowances accrued before that date.






Part 2 - Courts-Martial

§ 28-3.1-201. Courts-martial - jurisdiction - composition

(1) In the military forces general, special, and summary courts-martial shall be constituted like similar courts of the armed forces of the United States. They shall have the jurisdiction and powers, except as to punishment, of a similar court of the armed forces of the United States and shall follow the forms and procedures provided by those courts.

(2) The three kinds of courts-martial are:

(a) General courts-martial, consisting of a military judge and not less than five members, or consisting of only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves;

(b) Special courts-martial, consisting of a military judge and not less than three members, or consisting of only a military judge if the accused so requests under the same conditions as those prescribed in paragraph (a) of this subsection (2);

(c) Summary courts-martial, consisting of one commissioned officer.



§ 28-3.1-202. Complete record of proceedings and testimony - when required

A dishonorable discharge or dismissal may not be adjudged unless a verbatim record of the proceedings and testimony before the court has been made.



§ 28-3.1-203. Jurisdiction of general courts-martial

(1) General courts-martial have jurisdiction to try persons subject to this code for any offense punishable under this code and may adjudge any of the following punishments:

(a) Confinement for not more than two years;

(b) A fine of not more than one thousand dollars;

(c) Forfeiture of pay and allowances of not more than two hundred dollars;

(d) A reprimand;

(e) Dismissal or dishonorable discharge;

(f) Reduction of a noncommissioned officer to any inferior grade; or

(g) Any combination of these punishments.



§ 28-3.1-204. Jurisdiction of special courts-martial

Special courts-martial have jurisdiction to try any person subject to this code, except officers, for any offense punishable under this code. A special court-martial has the same powers of punishment as a general court-martial; except that confinement may not be more than ninety days and the fine or forfeiture of pay and allowances imposed by a special court-martial may not be more than five hundred dollars for a single offense.



§ 28-3.1-205. Jurisdiction of summary courts-martial

(1) Summary courts-martial have jurisdiction to try any person subject to this code, except officers, for any offense made punishable under this code.

(2) No person shall be tried by a summary court-martial if, prior to trial, he or she objects thereto. If an objection to trial by summary court-martial is made by an accused, trial may be ordered by special or general court-martial, as appropriate.

(3) A summary court-martial may sentence an offender to confinement for not more than thirty days, to a fine of not more than twenty-five dollars for a single offense, to forfeiture of pay and allowances of not more than two hundred fifty dollars for a single offense, to reduction of an enlisted person to any inferior grade, and to any combination of these punishments.



§ 28-3.1-206. Who may convene general courts-martial

General courts-martial may be convened by the governor, the adjutant general for the Colorado National Guard, the assistant adjutant general for the Colorado Army National Guard, the assistant adjutant general for the Colorado Air National Guard, or the tactical fighter wing commander.



§ 28-3.1-207. Who may convene special courts-martial

The commanding officer of a garrison, fort, post, camp, air base, or other place where members of the military forces are on duty or of a division, brigade, regiment, wing, group, detached battalion, separate squadron, or any group of detached units placed under a command for this purpose may convene special courts-martial. In the Colorado Army National Guard, special courts-martial convening authorities shall include the state aviation officer, troop command commander, and artillery brigade commander. In the Colorado Air National Guard, special courts-martial convening authorities shall include the deputy commander for support, the detachment one commander, and the tactical control group commander. Special courts-martial may also be convened by superior authority. When any such commanding officer is an accuser, the court shall be convened by superior authority.



§ 28-3.1-208. Who may convene summary courts-martial

(1) The commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where members of the military forces are on duty or of a division, brigade, regiment, wing, group, battalion, squadron, company, or other detachment may convene a summary court-martial consisting of one commissioned officer. The proceedings shall be informal.

(2) When only one commissioned officer is present with a command or detachment, he or she shall be the summary court-martial of that command or detachment and shall hear and determine all summary courts-martial cases brought before him or her. Summary courts-martial may, however, be convened in any case by superior authority.



§ 28-3.1-209. Who may serve on courts-martial

(1) Any commissioned officer off or on duty with the military forces is eligible to serve on all courts-martial for the trial of any person subject to this code.

(2) Any warrant officer off or on duty with the military forces is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer.

(3) (a) Any enlisted member of the military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member, but he or she shall serve as a member of a court only if, before convening of the court, the accused personally has requested in writing that enlisted members serve on it. After such request, the accused shall not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible members cannot be obtained because of physical conditions or military exigencies. If enlisted members cannot be obtained, the court may be assembled and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why enlisted members could not be obtained.

(b) As used in this section, "unit" means any regularly organized body of the military forces not larger than a company, a squadron, or a body corresponding to one of them.

(4) (a) No person subject to this code may be tried by a court-martial of which any member is junior to him or her in rank or grade, unless it cannot be avoided and then only by order of the governor.

(b) When convening a court-martial, the convening authority shall detail as members thereof those persons as, in his or her opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member is eligible to serve as a member of a general or special court-martial when he or she is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case. If within the command of the convening authority there is present and not otherwise disqualified a commissioned officer who is a member of the bar of this state and of appropriate rank and grade, the convening authority shall appoint him or her as president of a general or special court-martial. Although this requirement shall be binding on the convening authority, failure to meet it in any case shall not divest a military court of jurisdiction.



§ 28-3.1-210. Military judge of a general or special court-martial

(1) The authority convening a general or special court-martial shall request the state judge advocate general to detail as military judge thereof a commissioned officer who is a member of the bar of this state. No person is eligible to act as military judge in a case if he or she is the accuser or witness for the prosecution or has acted as investigating officer or as counsel in the same case.

(2) The military judge may not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel, nor may he or she vote with the members of the court.



§ 28-3.1-211. Detail of trial and defense counsel

(1) For each general or special court-martial, the authority convening the court shall request the state judge advocate general to detail trial counsel and defense counsel and assistants as he or she considers appropriate. No person who has acted as investigating officer, military judge, or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

(2) Trial counsel and defense counsel for a general or special court-martial shall be members of the bar of this state.



§ 28-3.1-212. Detail or employment of reporters and interpreters

The convening authority of a general court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of testimony taken before that court or, in the alternative, may utilize sound recording equipment. The convening authority of a special court-martial may detail or employ qualified court reporters who shall record the proceedings of testimony taken before that court. The convening authority of a military court may appoint interpreters who shall interpret for the court.



§ 28-3.1-213. Absent and additional members

(1) No member of a general or special court-martial may be absent or excused after the accused has been arraigned except for physical disability or as the result of a challenge or by order of the convening authority for good cause.

(2) Whenever a general court-martial is reduced below five members, the trial may not proceed unless the convening authority appoints new members sufficient in number to provide not less than five members. When the new members have been sworn, the trial may proceed after the recorded testimony of each witness previously examined has been read to the court in the presence of the military judge, the accused, and counsel.

(3) Whenever a special court-martial is reduced below three members, the trial may not proceed unless the convening authority appoints new members sufficient in number to provide not less than three members. When the new members have been sworn, the trial may proceed as if no evidence has previously been introduced, unless a verbatim record of the testimony of previously examined witnesses or a stipulation thereof is read to the court in the presence of the accused and counsel.



§ 28-3.1-214. Charges and specifications

(1) Charges and specifications shall be signed by an accuser subject to this code, under oath, before a commissioned officer of the state military force authorized to administer oaths and shall state:

(a) That the signer has personal knowledge of, or has investigated, the matters set forth therein; and

(b) That they are true in fact to the best of his or her knowledge and belief.

(2) Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the accused shall be informed of the charges against him or her as soon as practicable.



§ 28-3.1-215. Compulsory self-incrimination prohibited

(1) No person subject to this code shall compel any person to incriminate himself or herself or to answer any question, the answer to which may tend to incriminate him or her.

(2) No person subject to this code may interrogate or request any statement from an accused or a person suspected of an offense without first informing the person of the nature of the accusation and advising the person that he or she does not have to make any statement regarding the offense of which he or she is accused or suspected, that any statement made by the person may be used as evidence against him or her in a trial by court-martial, that the person has a right to consult with a lawyer, that the person has a right to have a lawyer, and that upon the person's request a lawyer will be provided him or her without cost or, if the person prefers, he or she may retain counsel of his or her choice at his or her own expense.

(3) No person subject to this code may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade the person compelled.

(4) No statement obtained from any person in violation of this section or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against such person in a trial by court-martial.

(5) The requirements of this section are binding on all persons administering this code, but failure to follow them shall not divest a military court of jurisdiction.



§ 28-3.1-216. Investigation

(1) No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

(2) The accused shall be advised of the charges against him or her and of his or her right to be represented by civilian counsel if provided by him or her, or by military counsel of his or her own selection if such counsel is reasonably available, or by counsel detailed by the state judge advocate. At that investigation, full opportunity shall be given to the accused to cross-examine witnesses against him or her if they are available and to present anything he or she may desire in his or her own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides, and a copy thereof shall be given to the accused.

(3) If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsection (2) of this section, no further investigation of that charge is necessary under this section, unless it is demanded by the accused after he or she is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his or her own behalf.

(4) The requirements of this section are binding on all persons administering this code, but failure to follow them shall not divest a military court of jurisdiction.



§ 28-3.1-217. Forwarding of charges

When a person is held for trial by general court-martial, the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the officer exercising general court-martial jurisdiction. If that is not practicable, the commanding officer shall report in writing to that officer the reasons for delay.



§ 28-3.1-218. Advice of state judge advocate and reference for trial

(1) Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the state judge advocate general for consideration and advice. The convening authority may not refer a charge to a general court-martial for trial unless he or she has found that the charge alleges an offense under this code and is warranted by evidence indicated in the report of the investigation.

(2) If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections and changes in the charges and specifications needed to make them conform to the evidence may be made.



§ 28-3.1-219. Service of charges

The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. No person shall, against his or her objection, be brought to trial or be required to participate by himself or herself or by counsel in a session called by the military judge under section 28-3.1-304 before a general court-martial within five days after the service of the charges upon him or her, or before a special court-martial within three days after the service of the charges upon him or her.






Part 3 - Trial Procedure

§ 28-3.1-301. General procedures

The procedure, including modes of proof, in cases before military courts and other military tribunals, may be prescribed by the governor by regulation and shall so far as practicable be the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of Colorado and in the trial of courts-martial of the United States, but such procedure may not be contrary to or inconsistent with this code.



§ 28-3.1-302. Unlawfully influencing action of court

(1) No authority convening a general, special, or summary court-martial, nor any other commanding officer or officer serving on the staff thereof, may censure, reprimand, or admonish the court or any member, military judge, or counsel thereof, with respect to the findings or sentence adjudged by the court or with respect to any other exercise of their functions in the conduct of the proceeding. No person subject to this code may attempt to coerce or, by any unauthorized means, influence the action of a court-martial or any other military tribunal or any member thereof in reaching the findings or sentence in any case or the action of any convening, approving, or reviewing authority with respect to his or her judicial acts. The provisions of this subsection (1) shall not apply to general instructional or informational courses in military justice, if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial, or to statements and instructions given in open court by the military judge or counsel.

(2) In the preparation of an effectiveness, fitness, or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the state military forces should be retained on duty, no person subject to this code may, in preparing any such report:

(a) Consider or evaluate the performance of duty of any such member as a member, military judge, or trial counsel of a court-martial; except that this paragraph (a) is not applicable to evaluations made by the state judge advocate of the performance of personnel under his or her supervision;

(b) Give a less favorable rating or evaluation of any member of the military forces because of the zeal with which such member as counsel represented any accused before a court-martial.



§ 28-3.1-303. Duties of trial counsel and defense counsel

(1) The trial counsel of a general or special court-martial shall prosecute in the name of the state and shall, under the direction of the court, prepare the record of proceedings.

(2) The accused has the right to be represented in his or her defense before a general or special court-martial by civilian counsel if provided by him or her, or by military counsel of his or her own selection if reasonably available, or by the defense counsel detailed under section 28-3.1-211. If the accused has counsel of his or her own selection, the defense counsel and assistant defense counsel, if any, who were detailed shall, if the accused so desires, act as his or her associate counsel; otherwise they shall be excused by the military judge.

(3) In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of the matters he or she feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he or she considers appropriate.

(4) An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when he or she is qualified to be a trial counsel as required by section 28-3.1-211, perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

(5) An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when he or she is qualified to be the defense counsel as required by section 28-3.1-211, perform any duty imposed by law, regulation, or the custom of the service upon counsel for the accused.



§ 28-3.1-304. Sessions

(1) (a) At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may call the court into session without the presence of the members for:

(I) Hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

(II) Hearing and ruling upon any matter which may be ruled upon by the military judge, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(III) If permitted by the regulations of the governor, holding the arraignment and receiving the pleas of the accused; or

(IV) Performing any other procedural function which may be performed by the military judge pursuant to section 28-3.1-301 which does not require the presence of the members of the court.

(b) These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made part of the record.

(2) Whenever a general or special court-martial deliberates or votes, only the members of the court may be present. All other proceedings, including any consultation of the court with counsel or the military judge, shall be made part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and the military judge.

(3) Trial counsel, in the name of the state of Colorado, may file an interlocutory appeal in the supreme court of the state of Colorado from a ruling of the military judge granting a motion made by the accused in advance of trial for the return of property, the suppression of evidence, or the suppression of an extrajudicial confession or admission if trial counsel certifies to the military judge who granted the motion that the interlocutory appeal is not taken for the purpose of delay and said property or evidence is a substantial part of the proof of a charge pending against the accused.



§ 28-3.1-305. Continuances

The military judge or a court-martial without a military judge may for reasonable cause grant a continuance to any party for such time and as often as appears just.



§ 28-3.1-306. Challenges

(1) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The court shall determine the relevancy and validity of challenges for cause and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(2) Both the accused and the trial counsel are entitled to one preemptory challenge, but the military judge may not be challenged except for cause.



§ 28-3.1-307. Oaths

(1) Interpreters and, in general and special courts-martial, members, military judges, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, and reporters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully.

(2) Each witness before a military court shall be examined on oath or affirmation.



§ 28-3.1-308. Statute of limitations

(1) A person charged with any offense under the code is not liable to be tried by court-martial or punished under section 28-3.1-114, if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under section 28-3.1-114.

(2) Notwithstanding the provisions of subsection (1) of this section, a prosecution for larceny and wrongful appropriation under section 28-3.1-538, against one who obtained property lawfully and subsequently misappropriated it, may be commenced within one year after discovery of the loss, but in no case shall this extend the time limitation by more than five years.

(3) Periods in which the accused was absent from territory in which the state has authority to apprehend him or her, or in the custody of civil authorities, or in the hands of the enemy of any hostile force shall be excluded in computing the period of limitation prescribed in this section.

(4) A person charged with desertion or absence without leave in time of national emergency or war, or with aiding the enemy, or with mutiny may be tried and punished at any time without limitation.

(5) Except as otherwise provided in this section, a person charged with desertion in time of peace or with the offenses punishable under section 28-3.1-535, 28-3.1-536, or 28-3.1-537 is not liable to be tried by court-martial if the offense was committed more than three years before the receipt of sworn charges and specification.



§ 28-3.1-309. Former jeopardy

(1) No person may be tried a second time in any military court for the same offense.

(2) No proceeding in which an accused has been found guilty by a court-martial upon any charges or specification is a trial for purposes of this section until the finding of guilty has become final after review of the case has been fully completed.

(3) A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial for purposes of this section.



§ 28-3.1-310. Pleas of the accused

(1) If an accused, after arraignment, makes an irregular pleading or, after a plea of guilty, sets up matter inconsistent with the plea, or if it appears that an accused has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if an accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though he or she had pleaded not guilty.

(2) With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or by a court-martial without a military judge, a finding of guilty of the charge or specification may, if permitted by the regulations of the governor, be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to the announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty.



§ 28-3.1-311. Opportunity to obtain witnesses and other evidence

(1) The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with regulations the governor prescribes.

(2) The military judge of a court-martial or a summary court-martial may:

(a) Issue a warrant for the arrest of any accused person who, having been served with a warrant and a copy of the charges, disobeys a written order by the convening authority to appear before the court;

(b) Issue subpoenas duces tecum and other subpoenas;

(c) Enforce the attendance of witnesses and the production of books and papers.



§ 28-3.1-312. Refusal to appear or testify

(1) Any person not subject to this code who has been subpoenaed to appear as a witness or to produce books and records before a military court or before a military or civil officer designated to take a deposition to be read in evidence before such a court and who willfully neglects or refuses to appear, refuses to qualify as a witness, refuses to testify, or refuses to produce any evidence commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) Upon the certification of the facts in subsection (1) of this section by the military court or tribunal to the district attorney of the county where the offense occurred, the district attorney shall prosecute the accused in any court of record, and jurisdiction is hereby conferred upon such courts for this purpose.



§ 28-3.1-313. Contempt

A military court may punish for contempt any person who willfully and unlawfully refuses to be sworn as a witness, or who refuses to answer any legal or proper question, or who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by a riot or disorder. The punishment shall not exceed confinement for thirty days or a fine of one hundred dollars, or both.



§ 28-3.1-314. Depositions

(1) At any time after charges have been signed as provided in section 28-3.1-214, any party may take oral or written depositions, unless an authority competent to convene a court-martial for the trial of those charges forbids such depositions for good cause. If a deposition is to be taken before charges are referred for trial, such authority shall designate lawyers to represent the prosecution and the defense.

(2) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

(3) Depositions shall be taken and authenticated by any military or civil officer authorized by the laws of the state or by the laws of the place where the deposition is taken to administer oaths.

(4) An authenticated deposition taken upon reasonable notice to the other parties, if otherwise admissible under the rules of evidence, may be used in evidence before any court-martial or in any proceeding before a court of inquiry.



§ 28-3.1-315. Admissibility of records of courts of inquiry

Records of courts of inquiry are not admissible as evidence in any court-martial.



§ 28-3.1-316. Voting and rulings

(1) Voting by members of a general or special court-martial on questions of challenge, on the findings, and on the sentence shall be by secret written ballot. The junior member in rank of the court shall count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

(2) The military judge of a general or special court-martial shall rule upon interlocutory questions, other than a challenge, arising during the proceedings. Any ruling made by the military judge upon any interlocutory question, other than a motion for a finding of not guilty or the question of the accused's sanity, is final and constitutes the ruling of the court. However, the military judge may change the ruling at any time during the trial; except that he or she may not change a ruling on a motion for a finding of not guilty that was granted. Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in section 28-3.1-317, beginning with the junior member in rank.

(3) Before a vote is taken on the findings, the military judge shall, in the presence of the accused and counsel, instruct the court as to the elements of the offense and charge the court:

(a) That the accused must be presumed to be innocent until his or her guilt is established by legal and competent evidence beyond reasonable doubt;

(b) That, in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and he or she must be acquitted;

(c) That, if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(d) That the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the prosecution.

(4) The provisions of subsections (1), (2), and (3) of this section shall not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition on request find the facts specially. If an opinion or memorandum decision is filed, it shall be sufficient if the findings of fact appear therein.



§ 28-3.1-317. Number of votes required

(1) No person may be convicted of an offense except by the unanimous concurrence of the members present at the time the vote is taken.

(2) All sentences shall be determined by the vote of two-thirds of the members present at the time the vote is taken.

(3) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.



§ 28-3.1-318. Court to announce action

A court-martial shall announce its findings and sentence to the parties as soon as determined.



§ 28-3.1-319. Record of trial

General and special courts-martial shall keep a verbatim record of the trial of each case. Upon a request of the accused, a reviewing authority, or the state judge advocate general, the record shall be transcribed and authenticated by the president or the military judge. If the record cannot be authenticated by either the president or the military judge by reason of his or her death, disability, or absence, it shall be authenticated by two members of the court. In all other courts-martial, records of trial shall contain such matter and be authenticated in such manner as the governor prescribes by regulation.






Part 4 - Sentences

§ 28-3.1-401. Cruel and unusual punishments prohibited

Cruel and unusual punishment may not be adjudged by any court-martial or inflicted upon any person subject to this code.



§ 28-3.1-402. Maximum limits

The punishment which a court-martial may direct for an offense shall not exceed limits prescribed by this code.



§ 28-3.1-403. Effective date of sentences

(1) Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances, in addition to confinement not suspended, the forfeiture may apply to pay and allowances becoming due before or after the date the sentence is approved by the convening authority.

(2) Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended shall be excluded in computing the service of the terms of confinement.

(3) On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under his or her jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may in his or her sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under his or her jurisdiction, by the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned.

(4) All other sentences of court-martial are effective on the date ordered executed. In no case may a sentence be executed until final action is taken on review.

(5) In the militia or state military forces not in federal service, no sentence of dismissal or dishonorable discharge may be executed until it is approved by the governor.



§ 28-3.1-404. Execution of confinement

(1) A sentence of confinement adjudged by a military court may be carried into execution by confinement in any place of confinement under the control of any of the forces of the state military forces or in any jail, penitentiary, or prison designated for that purpose. Persons so confined in a jail, penitentiary, or prison are subject to the same discipline and treatment as persons confined or committed to the jail, penitentiary, or prison by the courts of the state.

(2) The omission of the words "hard labor" from any sentence or punishment of a court-martial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

(3) The keepers, sheriffs, officers, and wardens of city or county jails and of all other jails, penitentiaries, or prisons designated by the convening authority shall receive persons ordered into confinement before trial or persons committed to confinement by a military court and shall confine them according to law.



§ 28-3.1-405. Commitment under sentence of confinement

When a sentence of confinement is imposed to be served other than in a guardhouse, the convening authority shall issue a writ in the following or similar form:

STATE OF ------------------------)

) ss.

-------- COUNTY OF--------------)

To the Sheriff of County,, State of Colorado.

WHEREAS, of in the County of , a member of the Colorado National Guard, was on the day of , 20, tried by court-martial and found guilty of in violation of the Colorado Military Code and was sentenced to serve days imprisonment; and

WHEREAS, as such sentence was approved and ordered executed by the convening authority, on the day of , 20;

THEREFORE, you were commanded to take the body of the said and commit him or her to the keeper of the jail, who is hereby commanded to receive the body of the said and keep him or her safely for the term of days, after which he or she shall be released.

Fail not, but do as herein commanded and make a return within sixty (60) days from this date.

Dated at , in the County of this day of , 20.



§ 28-3.1-406. Collection of fines

(1) All fines imposed as a sentence of a court-martial shall be paid at the time of approval of the sentence by the convening authority.

(2) The commitment to the county jail for nonpayment of fines shall be in the following or similar form:

STATE OF ------------------------)

) ss.

-------- COUNTY OF--------------)

To the Sheriff of County, State of Colorado.

WHEREAS, of in the County of , a member of the Colorado National Guard, was on the day of , 20, tried by court-martial and found guilty of in violation of the Colorado Military Code and was sentenced to pay a fine of Dollars; and

WHEREAS, such fine has not been paid;

NOW, THEREFORE, by authority of the State of Colorado, you are hereby commanded to take the body of the said and commit it to the keeper of the jail in the County of , who is hereby commanded to receive the body of the said and keep him or her safely until he or she pays the sum above mentioned, or shall have served one (1) day for each dollar of said fine, after which time he or she shall be released.

Fail not, but make service and return within sixty (60) days from this date.

Dated at , in the County of this day of , 20.

-------------------



§ 28-3.1-407. Initial action on the record

After a trial by court-martial, the record shall be forwarded to the convening authority, as reviewing authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or the governor. The reviewer may approve the sentence or such part, amount, or commuted form of the sentence as he or she sees fit and may suspend or defer the execution of the sentence.



§ 28-3.1-408. Reconsideration and revision

(1) If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

(2) (a) Where there is an apparent error or omission in the record, or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action.

(b) In no case, however, may the record be returned:

(I) For reconsideration of a finding of not guilty or a ruling which amounts to a finding of not guilty; or

(II) For reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of the code; or

(III) For increasing the severity of the sentence, unless the sentence prescribed for the offense is mandatory.



§ 28-3.1-409. Rehearings

(1) If the convening authority disapproves the findings and sentence of a court-martial, he or she may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case, he or she shall state the reasons for disapproval. If he or she disapproves the findings and sentence and does not order a rehearing, he or she shall dismiss the charges.

(2) Each rehearing shall take place before a court-martial whose composition shall not include any member or military judge of the court-martial which first heard the case. Upon a rehearing, the accused may not be tried for any offense of which he or she was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed unless the sentence is based upon a finding of guilty of an offense considered upon the merits in the original proceedings or unless the sentence prescribed for the offense is mandatory.



§ 28-3.1-410. Approval by the convening authority

In acting on the findings and sentence of a court-martial, the convening authority may approve only those findings and the sentence or part or amount of the sentence which he or she finds correct in law and fact. Unless he or she indicates otherwise, approval of the sentence is approval of the findings and sentence.



§ 28-3.1-411. Review of records - disposition

(1) If the convening authority is the governor, he or she shall refer the record of courts-martial to the state judge advocate general who shall submit his or her written opinion to the governor. If the final action of the court has resulted in acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction. After consideration of the opinion, the governor's action on review of any record is final.

(2) (a) Except as provided in subsection (1) of this section, the convening authority shall refer the record of a general court-martial to the staff judge advocate designated by the state judge advocate general who shall submit his or her written opinion to the convening authority. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction. When the convening authority has taken final action, he or she shall forward the entire record, including his or her action thereon and the opinion of the staff judge advocate, to the state judge advocate general for review.

(b) In a case reviewable by the state judge advocate general under this section, the staff judge advocate may act only with respect to the findings and sentence as approved by the convening authority. He or she may affirm only the findings of guilty and the sentence or part or amount of the sentence which he or she finds correct in law and fact and determined on the basis of the entire record. In considering the record, he or she may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses. If the staff judge advocate sets aside the findings and sentence, he or she may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If he or she sets aside the findings and sentence and does not order a rehearing, he or she shall order that the charges be dismissed.

(c) The state judge advocate general shall instruct the convening authority to act in accordance with his or her decision on the review. If he or she has ordered a rehearing, but the convening authority finds a rehearing impracticable, he or she may dismiss the charges.

(3) Except as provided in subsection (1) of this section, the convening authority of any summary or special court-martial, after taking final action on review, shall forward the entire record, including his or her action thereon, to the staff judge advocate designated by the state judge advocate general. With respect to such record, the staff judge advocate shall have the same duties and powers as provided for the state judge advocate general in paragraphs (b) and (c) of subsection (2) of this section.

(4) The state judge advocate general may order one or more boards of review, each composed of not less than three commissioned officers of the state military forces, or retired members of the military forces, or members of the United States Air Forces or United States Army reserve, each of whom must be a member of the bar of this state. Each board of review shall review the record of any trial by special court-martial referred to it by the state judge advocate general. Boards of review shall have the same authority on review as the state judge advocate general has under subsection (2) of this section.



§ 28-3.1-412. Review counsel

(1) Upon the final review of a sentence of any court-martial, the accused has the right to be represented by counsel before the reviewing authority, before the staff judge advocate, and before the state judge advocate general.

(2) Upon the request of an accused, the state judge advocate general shall appoint a lawyer who is a member of the state military forces and who has the qualifications prescribed in section 28-3.1-211 if available, to represent the accused before the reviewing authority, before the staff judge advocate, and before the state judge advocate general in the review of cases specified in subsection (1) of this section.

(3) The accused may be represented by civilian counsel, provided at his or her expense, before the reviewing authority, before the staff judge advocate, and before the state judge advocate general.



§ 28-3.1-413. Review by governor

Notwithstanding review procedures provided in this code, in any case where no right to review by the governor exists, the accused may, within thirty days after final action is taken by any reviewing authority, petition the governor to review such final action. The governor may take action as he or she deems appropriate. Failure of the governor to act within thirty days shall constitute a denial.



§ 28-3.1-414. Error of law - lesser included offense

(1) A finding or sentence of a court-martial shall not be held incorrect on the ground of an error of law, unless the error materially prejudices the substantial rights of the accused.

(2) Any reviewing authority with the power to affirm a finding of guilty may affirm so much of the findings as includes a lesser included offense.



§ 28-3.1-415. Vacation of suspension of sentence

(1) Before the vacation of the suspension of any court-martial sentence, the officer having court-martial jurisdiction over a probationer shall hold a hearing on the alleged violation of probation. The probationer shall be represented at the hearing by counsel, if he or she so desires.

(2) The record of the hearing and the recommendation of the officer having court-martial jurisdiction shall be sent for action to the state judge advocate in cases involving a general court-martial sentence. If the state judge advocate vacates the suspension, any unexecuted part of the sentence shall be executed.

(3) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.



§ 28-3.1-416. Petition for a new trial

At any time within two years after approval by the convening authority of a court-martial sentence, the accused may petition the governor for a new trial on grounds of newly discovered evidence or fraud on the court-martial.



§ 28-3.1-417. Remission and suspension

(1) A convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures.

(2) The governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.



§ 28-3.1-418. Restoration

(1) Under regulations prescribed by the governor, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, may be restored, unless a new trial or rehearing is ordered and the executed part is included in a sentence imposed upon a new trial or rehearing.

(2) If a previously executed sentence of dishonorable discharge or other punitive discharge is not imposed on a new trial, the governor shall substitute a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of his or her enlistment.

(3) If a previously executed sentence of dismissal is not imposed on a new trial, the governor shall substitute a form of discharge authorized for administrative issue, and a commissioned officer dismissed by that sentence may be reappointed only by the governor to the commissioned grade and rank as that former officer would have attained had he or she not been dismissed. The reappointment of such a former officer may be made if a position vacancy is available under applicable tables of organization. All time between the dismissal and reappointment shall be considered as service for all state purposes.



§ 28-3.1-419. Finality of proceedings, findings, and sentences

The proceedings, findings, and sentences of courts-martial as reviewed and approved as required by this code and all dismissals and discharges carried into execution under sentences by courts-martial following review and approval as required by this code are final. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the state, subject only to action upon a petition for a new trial as provided by section 28-3.1-416 or action taken on appeal as provided by section 28-3.1-420.



§ 28-3.1-420. Appeal following review and approval

(1) The accused, within thirty-five days after the date the final reviewing authority takes action, may take an appeal to the supreme court of the state of Colorado pursuant to the Colorado appellate rules.

(2) When the accused petitions the governor pursuant to section 28-3.1-413 to review the final action of the reviewing authority, the time for filing notice of appeal is extended until thirty-five days after the governor announces his or her action or the petition is denied due to the governor's failure to act. No action or failure to act by the governor shall form the basis for appeal, nor shall the supreme court order review by the governor.






Part 5 - Punitive Article

§ 28-3.1-501. Principal defined

A "principal", as used in this code, means any person punishable under this code who commits an offense punishable by this code or intentionally aids, abets, counsels, commands, or procures its commission or intentionally causes an act to be done which if directly performed by him or her would be punishable by this code.



§ 28-3.1-502. Abetting offenders

Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his or her apprehension, trial, or punishment shall be punished as a court-martial directs.



§ 28-3.1-503. Charges - offenses included

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or of an offense necessarily included therein, but not both.



§ 28-3.1-504. Attempt to commit offense

(1) An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending even though failing to effect its commission, is an attempt to commit that offense.

(2) Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial directs, unless otherwise specifically prescribed.

(3) Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.



§ 28-3.1-505. Conspiracy to commit offense

Any person subject to this code who conspires with any other person to commit an offense under this code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial directs.



§ 28-3.1-506. Solicitation

(1) Any person subject to this code who solicits or advises another to desert in violation of section 28-3.1-509 or mutiny in violation of section 28-3.1-518 shall be punished as a court-martial directs.

(2) Any person subject to this code who solicits or advises another to commit an act of misbehavior before the enemy or any hostile force in violation of section 28-3.1-523 or sedition in violation of section 28-3.1-518 shall be punished as court-martial directs.



§ 28-3.1-507. Fraudulent enlistment, appointment, or separation

(1) Any person shall be punished as a court-martial directs if he or she:

(a) Procures his or her own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to his or her qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(b) Procures his or her own separation from the state military forces by knowingly false representation or deliberate concealment as to his or her eligibility for that separation.



§ 28-3.1-508. Unlawful enlistment, appointment, or separation

Any person subject to this code who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to him or her to be ineligible for such enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial directs.



§ 28-3.1-509. Desertion

(1) Any member of the state military forces is guilty of desertion if he or she:

(a) Without authority, goes or remains absent from his or her unit, organization, or place of duty with intent to remain away therefrom permanently; or

(b) Quits his or her unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important service; or

(c) Without being regularly separated from one of the state military forces, enlists or accepts an appointment in the same or another one of the state military forces or in one of the armed forces of the United States without fully disclosing the fact that he or she has not been regularly separated.

(2) Any commissioned officer of the state military forces who, after tender of his or her resignation and before notice of its acceptance, quits his or her post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

(3) Any person found guilty of desertion or attempt to desert shall be punished as a court-martial directs.



§ 28-3.1-510. Absence without leave

(1) Any person subject to this code shall be punished as a court-martial directs when he or she, without authority:

(a) Fails to go to his or her appointed place of duty at the time prescribed;

(b) Goes from that place; or

(c) Absents himself or herself or remains absent from his or her unit, organization, or place of duty at which he or she is required to be at the time prescribed.



§ 28-3.1-511. Failure to embark

Any person subject to this code who, through neglect or design, misses the movement of a ship, aircraft, or unit with which he or she is required in the course of duty to move shall be punished as a court-martial directs.



§ 28-3.1-512. Contempt toward officials

Any person subject to this code who uses contemptuous words against the president of the United States or the governor which may detrimentally affect the morale or effectiveness of any unit of the state military forces shall be punished as a court-martial directs.



§ 28-3.1-513. Disrespect toward superior commissioned officer

Any person subject to this code who behaves with disrespect toward his or her superior commissioned officers shall be punished as a court-martial directs.



§ 28-3.1-514. Assaulting or willfully disobeying superior commissioned officer

(1) Any person subject to this code shall be punished as a court-martial directs if he or she:

(a) Strikes his or her superior commissioned officer or draws or lifts up any weapon or offers any violence against such officer while he or she is in the execution of his or her office; or

(b) Willfully disobeys a lawful command of his or her superior commissioned officer.



§ 28-3.1-515. Insubordinate conduct toward warrant officer or noncommissioned officer

(1) Any warrant officer or enlisted member shall be punished as a court-martial directs if he or she:

(a) Strikes or assaults a warrant officer or noncommissioned officer while that officer is in the execution of his or her office; or

(b) Willfully disobeys the lawful order of a warrant officer or noncommissioned officer; or

(c) Treats with contempt or is disrespectful in language or deportment toward a warrant officer or noncommissioned officer while that officer is in the execution of his or her office.



§ 28-3.1-516. Dereliction of duty

Any person subject to this code who violates or fails to obey any lawful general order or regulation, including an order to report for state active duty, shall be punished as a court-martial directs.



§ 28-3.1-517. Maltreatment of inferiors

Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his or her orders shall be punished as a court-martial directs.



§ 28-3.1-518. Mutiny - sedition

(1) Any person subject to this code who, with intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise do his or her duty or creates any violence or disturbance is guilty of mutiny.

(2) Any such person who, with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against such authority is guilty of sedition.

(3) Any such person who fails to do his or her utmost to prevent and suppress a mutiny or sedition being committed in his or her presence or fails to take all reasonable means to inform his or her superior commissioned officer or commanding officer of a mutiny or sedition which he or she knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

(4) Any person who is found guilty of attempted mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial directs.



§ 28-3.1-519. Resisting arrest - escape from custody

Any person subject to this code who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed shall be punished as a court-martial directs.



§ 28-3.1-520. Unlawful release of prisoners

Any person subject to this code who, without proper authority, releases any prisoner committed to his or her charge or who, through neglect or design, suffers any such prisoner to escape shall be punished as a court-martial directs, whether or not the prisoner was committed in strict compliance with law.



§ 28-3.1-521. Unlawful detention of another

Any person subject to this code who, except as provided by law, apprehends, arrests, or confines any person shall be punished as a court-martial directs.



§ 28-3.1-522. Noncompliance with procedural rules

Any person subject to this code who is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code or knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused shall be punished as a court-martial directs.



§ 28-3.1-523. Misbehavior before the enemy or any hostile force

(1) Any person subject to this code shall be punished as a court-martial directs when he or she, before or in the presence of the enemy or any hostile force:

(a) Runs away;

(b) Abandons, surrenders, or delivers up any command, unit, place, or military property which it is his or her duty to defend;

(c) Through disobedience, neglect, or intentional misconduct, endangers the safety of any such command, unit, place, or military property;

(d) Casts away his or her arms or ammunition;

(e) Is guilty of cowardly conduct;

(f) Quits his or her place of duty to plunder or pillage;

(g) Causes false alarms in any command, unit, or place under control of the armed forces of the United States or the state military forces;

(h) Willfully fails to do his or her utmost to encounter, engage, capture, or destroy any enemy troops, hostile forces, combatants, vessels, aircraft, or any other thing, which it is his or her duty so to encounter, engage, capture, or destroy; or

(i) Does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies or the state or to any other state, when engaged in battle.



§ 28-3.1-524. Subordinate compelling surrender

Any person subject to this code who compels or attempts to compel the commander of any of the state military forces to surrender to an enemy or any hostile force or who strikes the colors or flag to any enemy or any hostile force without proper authority shall be punished as a court-martial directs.



§ 28-3.1-525. Improper use of countersign

Any person subject to this code who discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to his or her knowledge, he or she was authorized and required to give, shall be punished as a court-martial directs.



§ 28-3.1-526. Forcing a safeguard

Any person subject to this code who forces a safeguard shall be punished as a court-martial directs.



§ 28-3.1-527. Captured or abandoned property

(1) All persons subject to this code shall secure all property taken from the enemy or any hostile force and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

(2) Any person subject to this code shall be punished as a court-martial directs if he or she:

(a) Fails to carry out the duties prescribed in subsection (1) of this section;

(b) Buys, sells, trades, or in any way deals in or disposes of captured or abandoned property whereby he or she receives or expects any profit, benefit, or advantage to himself or herself or another directly or indirectly connected with himself or herself; or

(c) Engages in looting or pillaging.



§ 28-3.1-528. Aiding the enemy or any hostile force

Any person who aids or attempts to aid the enemy or any hostile force with arms, ammunition, supplies, money, or other thing or who without proper authority knowingly harbors, or protects, or gives intelligence to, or communicates or corresponds with, or holds any intercourse with the enemy or any hostile force, either directly or indirectly, shall be punished as a court-martial directs.



§ 28-3.1-529. Misconduct of a prisoner

(1) Any person subject to this code shall be punished as a court-martial directs when he or she, while in the hands of the enemy or any hostile force:

(a) For the purpose of securing favorable treatment by his or her captors, acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others held by the enemy or any hostile force as civilian or military prisoners; or

(b) While in a position of authority over prisoners maltreats them without justifiable cause.



§ 28-3.1-530. Falsification of official documents

Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document knowing the same to be false or makes any other false official statement knowing the same to be false shall be punished as a court-martial directs.



§ 28-3.1-531. Military property - loss, damage, destruction, or wrongful disposition

Any person subject to this code who without proper authority sells or otherwise disposes of, willfully or through neglect damages, destroys, or loses, or willfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed of any military property of the United States or of the state shall be punished as a court-martial directs.



§ 28-3.1-532. Waste, spoilage, or destruction of property other than military

Any person subject to this code who while on duty status willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of the state shall be punished as a court-martial directs.



§ 28-3.1-533. Driving while intoxicated - reckless driving

Any person subject to this code who operates any vehicle while drunk or in a reckless or wanton manner shall be punished as a court-martial directs.



§ 28-3.1-534. Intoxicated on duty - leaving or sleeping on post

Any person subject to this code who is found drunk on duty or sleeping upon his or her post or who leaves his or her post before he or she is regularly relieved shall be punished as a court-martial directs.



§ 28-3.1-535. Malingering

Any person subject to this code who, for the purpose of avoiding work, duty, or service, feigns illness, physical disablement, mental lapse, or derangement or intentionally inflicts self-injury shall be punished as a court-martial directs.



§ 28-3.1-536. Riot - breach of peace

Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial directs.



§ 28-3.1-537. Provoking or reproachful words

Any person subject to this code who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a court-martial directs.



§ 28-3.1-538. Larceny and wrongful appropriation

(1) Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind: With intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his or her own use or the use of any person other than the owner, is guilty of larceny; or, with intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his or her own use or the use of any person other than the owner, is guilty of wrongful appropriation.

(2) Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial directs.



§ 28-3.1-539. Robbery

Any person subject to this code who with intent to steal takes anything of value from the person or in the presence of another against his or her will, by means of force or violence or fear of immediate or future injury to his or her person or property or to the person or property of a relative or member of his or her family or of anyone in his or her company at the time of the robbery, is guilty of robbery and shall be punished as a court-martial directs.



§ 28-3.1-540. Forgery

Any person subject to this code who, with intent to defraud, falsely makes or alters any signature to any writing or any part thereof which would, if genuine, apparently impose a legal liability on another or change his or her legal right or liability to his or her prejudice or utters, offers, issues, or transfers such a writing, known to him or her to be so made or altered, is guilty of forgery and shall be punished as a court-martial may direct.



§ 28-3.1-541. Maiming

Any person subject to this code who, with intent to injure, disfigure, or disable, inflicts upon the person of another an injury which seriously disfigures his or her person by any mutilation thereof, destroys or disables any member or organ of his or her body, or seriously diminishes his or her physical vigor by the injury of any member or organ is guilty of maiming and shall be punished as a court-martial directs.



§ 28-3.1-542. Arson

(1) Any person subject to this code who willfully and maliciously burns or sets on fire an inhabited dwelling or any other structure, movable or immovable, wherein to the knowledge of the offender there is at the time a human being is guilty of aggravated arson and shall be punished as a court-martial directs.

(2) Any person subject to this code who willfully and maliciously burns or sets fire to the property of another, except as provided in subsection (1) of this section, is guilty of simple arson and shall be punished as a court-martial directs.



§ 28-3.1-543. Extortion

Any person subject to this code who communicates threats to another person with the intention thereby to obtain anything of value or any acquittance, advantage, or immunity is guilty of extortion and shall be punished as a court-martial directs.



§ 28-3.1-544. Assault

(1) Any person subject to this code who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated, is guilty of assault and shall be punished as a court-martial directs.

(2) Any person subject to this code who commits an assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm or commits an assault and intentionally inflicts grievous bodily harm with or without a weapon is guilty of aggravated assault and shall be punished as a court-martial directs.



§ 28-3.1-545. Burglary

Any person subject to this code who, with intent to commit an offense punishable under this part 5, breaks and enters the dwelling house of another is guilty of burglary and shall be punished as a court-martial directs.



§ 28-3.1-546. Perjury

Any person subject to this code who in a judicial proceeding or in a course of justice conducted under this code willfully gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial directs.



§ 28-3.1-547. Frauds against the government

(1) Any person subject to this code shall be punished as a court-martial directs if he or she:

(a) Knowing it to be false or fraudulent, makes any claim against the United States, the state, or any officer thereof or presents to any person in the civil or military service, for approval or payment, any claim against the United States, the state, or any officer thereof;

(b) For the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state, or any officer thereof, makes or uses any writing or other paper knowing it to contain any false or fraudulent statements, makes any oath to any fact or to any writing or other paper knowing the oath to be false, or forges or counterfeits any signature upon any writing or other paper or uses any such signature knowing it to be forged or counterfeited;

(c) Having charge, possession, custody, or control of any money or other property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it any amount thereof less than that for which he or she receives a certificate or receipt; or

(d) Being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state.



§ 28-3.1-548. Conduct unbecoming an officer

Any commissioned officer who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial directs.



§ 28-3.1-549. Cognizance of disreputable conduct

Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the state military forces and all conduct of a nature to bring discredit upon the state military forces, of which persons subject to this code may be guilty, shall be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of such court. However, cognizance may not be taken of, and jurisdiction may not be extended to, any offense which constitutes a felony under the laws of this state where the local prosecuting authority has initiated a criminal action against the accused in the same matter. Where such an action has not been initiated against the accused, trial counsel shall give notice to the local prosecuting authority that a court-martial has taken cognizance of the offense and shall certify to the court-martial that such notice was given.






Part 6 - Miscellaneous Provisions

§ 28-3.1-601. Courts of inquiry

(1) Courts of inquiry to investigate any matter may be convened by the governor.

(2) A court of inquiry shall consist of three or more commissioned officers. For each court of inquiry, the convening authority shall also appoint counsel for the court.

(3) Any person subject to this code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code or employed in the department who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

(4) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

(5) The members, the counsel, the reporter, and the interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

(6) Witnesses may be summoned to appear and testify and may be examined before courts of inquiry in the same manner as provided for courts-martial.

(7) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

(8) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member of the court in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member of the court in lieu of the counsel.



§ 28-3.1-602. Authority to administer oaths

(1) The following members of the military forces may administer oaths for the purposes of military justice, and affidavits may be taken for those purposes before such members or before persons having the general powers of a notary public:

(a) The state judge advocate general and all assistant state judge advocates;

(b) All summary courts-martial members;

(c) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(d) All commanding officers;

(e) The president, military judge, trial counsel, and assistant trial counsel for all general and special courts-martial;

(f) The president and counsel for the court of any court of inquiry;

(g) All officers designated to take a deposition;

(h) All persons detailed to conduct an investigation; and

(i) All other persons designated by regulations of the governor.

(2) Officers of the state military forces may not be authorized to administer oaths as provided in this section unless they are on duty in or with those forces under orders of the governor as prescribed in this code.

(3) The signature without seal of any person designated in this section, together with the title of his or her office, is prima facie evidence of his or her authority.



§ 28-3.1-603. Sections to be explained

Sections of this code shall be carefully explained to every person at the time of his or her enlistment, appointment, transfer, or induction into or at the time of his or her order to duty in or with any of the state military forces or within ninety days thereafter. A complete text of this code and of the regulations prescribed by the governor thereunder shall be made available to any member of the state military forces, upon his or her request, for his or her personal examination. The requirements of this section are binding on all persons administering this code, but failure to follow them shall not divest a military court of jurisdiction.



§ 28-3.1-604. Complaints of wrongs

(1) Any member of the state military forces, who believes himself or herself wronged by any commanding officer in his or her chain of command and who is dissatisfied with the redress afforded by the grievance procedures set forth in the regulations prescribed by the adjutant general, may petition for redress by filing a complaint of wrongs. The complainant shall deliver the complaint to the military reporting official in the complainant's chain of command who last responded to the complainant's petition for redress before it was submitted to the inspector general pursuant to the regulations of the adjutant general. The complaint shall set forth facts in support of the petition and shall state that the facts are true to the best of the complainant's knowledge and belief. The person to whom the complaint is delivered shall respond to the complaint within forty-five days after receiving the complaint and shall address each allegation of the complaint.

(2) If the complainant is dissatisfied with the redress afforded by the response prepared pursuant to subsection (1) of this section and the complainant reasonably believes that he or she has evidence that rebuts the findings set forth in the response, the complainant may appeal to the military reporting official of the officer who responded to the complaint of wrongs. This appellate authority shall respond to the appeal within forty-five days of receiving the appeal, shall address each allegation of the appeal, and shall deliver a copy of the response to the adjutant general. The procedures set forth in this subsection (2) shall apply through each step of the complainant's chain of command until the complainant reaches the adjutant general.

(3) If the complainant is dissatisfied with the redress afforded by an appeal pursuant to subsection (2) of this section, the complainant may submit a complaint of wrongs directly to the governor. The governor shall respond to the complaint within forty-five days of receiving the complaint and shall address each allegation of the complaint.

(4) The governor may refer all complaints of wrongs to the National Guard bureau inspector general for an independent investigation and report pursuant to federal law. Upon receipt of such report, the governor shall deliver to the complainant all portions of the report that may be released pursuant to federal law.

(5) Retaliation in any form against a complainant for pursuing the remedies described in this section is prohibited.



§ 28-3.1-605. Redress of injuries to property

(1) Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that his or her property has been wrongfully taken by members of the state military forces, said commanding officer may, subject to such regulations as the governor may prescribe, convene a board to investigate the complaint. The board shall consist of one to three commissioned officers and, for the purpose of that investigation, the board has power to summon witnesses and examine them under oath, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer and, in the amount approved by the commanding officer, shall be charged against the pay of the offenders. The order of the commanding officer directing such charges is conclusive on any disbursing officer for the payment by him or her to the injured parties of the damages so assessed and approved.

(2) If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be made in such proportion as may be considered just upon the individual members thereof who are shown to have been present at the scene at the time the damages complained of were inflicted, as determined by the approved findings of the board.

(3) Any person subject to this code who is accused of causing willful damage to property has the right to be represented by counsel, to summon witnesses in his or her behalf, and to cross-examine those appearing against him or her.



§ 28-3.1-606. Presumption of jurisdiction

The jurisdiction of the military courts and boards established by this code shall be presumed, and the burden of proof rests on any person seeking to invalidate the jurisdiction of those courts or boards of jurisdiction in any action or proceeding.



§ 28-3.1-607. Delegation of authority by the governor

The governor may delegate any authority vested in him or her under this code.









Article 4 - State Defense Force

§ 28-4-101. Short title

This article shall be known and may be cited as the "State Defense Force Act".



§ 28-4-102. Definitions

As used in this article, unless the context otherwise requires:

(1) and (2) (Deleted by amendment, L. 2002, p. 589, § 18, effective May 24, 2002.)

(3) "Saboteur" means a person who intentionally destroys, damages, moves, or interferes with any property with reasonable grounds to believe that the act will interfere with the preparation of the United States or any state for defense or for war or with the prosecution of war by the United States.

(4) "State defense force" means the organized military force of the state of Colorado other than the Army National Guard or Air National Guard and existing as a division of the department of military affairs pursuant to section 24-1-127 (3)(d), C.R.S.

(5) "State defense force active duty" means that duty performed by individuals pursuant to this article.

(6) "Terrorist" means a person who has engaged in, or is suspected of engaging in, acts of terrorism, as that term is defined in 18 U.S.C. sec. 3077 (1), as amended.



§ 28-4-103. Supplemental military force

The governor of the state of Colorado may establish, enlist, maintain, and train and regulate an organized military force within and for the state of Colorado constituting a part of the military establishment for the defense of the United States and the state of Colorado, in addition to and supplemental to the existing organizations of the National Guard, to the full extent authorized by the laws of the United States and the constitution of the state of Colorado.



§ 28-4-103.5. Persons subject to military duty - state defense force

(1) Every able-bodied male citizen of Colorado and those who have declared their intention to become citizens of the United States residing therein between the ages of eighteen and sixty-four years, except persons exempt by law, are subject to military duty in the state defense force. However, the following persons or classes of persons are exempted from military service:

(a) Persons exempt by any statute of this state;

(b) The members of any regularly organized fire or police department of any city, county, city and county, or town if such members are on full-time duty with the fire or police departments or if such members are found by the governor to be necessary for the health, welfare, or protection of the community;

(c) Those permanently disqualified for military service because of physical disability and having in their possession a certificate of some licensed physician or advanced practice nurse or surgeon that describes the nature thereof;

(d) Justices, judges, and clerks of courts of record, clerks of municipal courts, county clerk and recorders, sheriffs, and ministers of the gospel;

(e) Practicing physicians, officers and assistants of hospitals, prisons, and jails whose services are declared by the governor to be necessary for the general health, welfare, or protection of the community;

(f) Persons determined to be mentally incompetent by a court of competent jurisdiction and persons convicted of a felony and not pardoned;

(g) All persons who because of religious beliefs claim exemption from military service, if the conscientious holding of such belief by such persons is established under such regulations as the governor prescribes. Such persons shall be exempted from military service in a combat capacity, but no person so exempted shall be exempt from military service in any capacity which the governor declares to be noncombatant.



§ 28-4-104. State defense force - composition

The governor is authorized to organize and maintain within this state such military forces as the governor deems necessary to defend this state. Such forces shall be known as the state defense force and shall be composed of such citizens of the state as shall volunteer or be ordered by the governor and qualify for service therein. Such forces shall be additional to and distinct from the National Guard. The Colorado state defense force shall be maintained in numbers to be determined by the governor. No officer or enlisted person of this force shall be a member of the National Guard or other armed force of the United States. Such part of this force as ordered by the governor shall be uniformed. Any part or all of this force may be called to state defense force active duty at the pleasure of the governor. All costs and expenses of the state defense force shall be paid from the general fund by separate appropriation to the department of military affairs.



§ 28-4-105. Organization - rules and regulations

The governor is authorized to prescribe the strength, branch of service, and rules and regulations not inconsistent with the provisions of this article governing the enlistment age of members of the force and governing the organization, physical requirements, administration, equipment, maintenance, training, and discipline of such force. Such rules and regulations, insofar as he or she deems practicable and desirable, shall conform to the existing law governing and pertaining to the National Guard and the rules and regulations promulgated thereunder and shall prohibit the acceptance of gifts, donations, gratuities, or anything of value by any member of such force from any individual, firm, association, or corporation by reason of his or her membership; except that it is permissible for common carriers, such as airlines, railroads and bus lines, to carry members of such force without charge or at a reduced rate. The Colorado state defense force shall be commanded by the senior officer holding a state commission in the Colorado state defense force. He or she shall be designated by the adjutant general as the commanding officer of the Colorado state defense force. All the rights, powers, privileges, benefits, and emoluments created or existing by virtue of state laws, customs, or regulations heretofore had or enjoyed by the members of the Colorado National Guard shall be conferred upon and vested in the members of the Colorado state defense force. All the duties and responsibilities imposed upon and demanded of the members of the Colorado National Guard by the state laws, customs, or regulations are imposed upon and may be demanded of the members of the Colorado state defense force.



§ 28-4-106. Pay - members - employees of state

All officers and enlisted persons of the Colorado state defense force when on state defense force active duty by order of the governor shall receive the same pay and allowances as are paid to officers and enlisted persons of like rank or grade in the Army of the United States. Officers and enlisted persons may also voluntarily perform state defense force active duty in an unpaid volunteer status. Regardless of pay status, the officers and enlisted persons of the Colorado state defense force shall be construed to be employees of the state of Colorado, and, in the event that any such officer or enlisted person incurs injuries or becomes sick, diseased, or deceased while on active duty under orders of the governor of the state of Colorado, he or she shall be entitled to all of the benefits of the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., accruing to employees of the state of Colorado.



§ 28-4-107. Equipment - buildings

For the use of such forces, the governor is authorized to requisition from the secretary of defense such arms and equipment as may be in possession of and can be spared by the defense department, to make available to such forces the facilities of state armories and their equipment and such other state premises and property as may be required, to lease office rooms and barracks and employ such clerical, medical, and other forces as necessary to carry out the provisions of this article, and to set the pay of such clerical, medical, and other forces.



§ 28-4-108. Service outside state

(1) Such forces shall not be required to serve outside the boundaries of the state except that:

(a) Upon the request of the governor of another state, the governor of this state, in his or her discretion, may order any portion or all of such forces to assist the military or police forces of such other state who are actually engaged in defending such other state. These forces may be recalled by the governor at his or her discretion.

(b) Any organization, unit, or detachment of such forces, upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, terrorists, enemies, or enemy forces beyond the borders of this state into another state until such are apprehended or captured by such organization, unit, or detachment or until the military or police forces of the other state or forces of the United States have had an opportunity to take up the pursuit or to apprehend or capture such persons, if such other state has given authority by law for such pursuit by the forces of this state. Any such person who is apprehended or captured in such other state by an organization, unit, or detachment of the forces of this state, without unnecessary delay, shall be surrendered to the military or police forces of the state in which he or she is taken or to the United States, but such surrender shall not constitute a waiver by this state of its right to extradite or prosecute such person for any crime committed in this state.



§ 28-4-109. Forces of other states - privilege

Any military forces or organizations, units, or detachments thereof of another state who are in fresh pursuit of insurrectionists, saboteurs, terrorists, enemies, or enemy forces may continue such pursuit into this state until the military or police forces of this state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons within this state while in fresh pursuit. Any such person who is captured or arrested by the military forces of such other state while in this state, without unnecessary delay, shall be surrendered to the military or police forces of this state to be dealt with according to law. This section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful, and nothing contained in this section shall be deemed to repeal any of the provisions of sections 16-3-104 and 16-3-106, C.R.S.



§ 28-4-110. Federal service

Nothing in this article shall be construed as authorizing such forces, or any part thereof, to be called, ordered, or in any manner drafted as such into the military service of the United States, but no person shall by reason of his or her enlistment or commission in any such forces be exempted from military service under any law of the United States.



§ 28-4-111. Civil groups not enlisted as units

No civil organization, society, club, post, order, fraternity, association, brotherhood, body, union, league, or other combination of persons or civil group shall be enlisted in such forces as an organization or unit.



§ 28-4-112. Citizenship a qualification

No person shall be commissioned or enlisted in such forces who is not a citizen of the United States.



§ 28-4-113. Oath of officers

The oath to be taken by officers commissioned in such force shall be substantially in the form prescribed for officers of the National Guard, substituting the words "Colorado state defense force" where necessary.



§ 28-4-114. Enlistment period - oath

The period of enlistment shall be as specified in department of military affairs policies and procedures. The oath to be taken upon enlistment in such forces shall be substantially in the form prescribed for enlisted men and women of the National Guard, substituting the words "Colorado state defense force" where necessary.



§ 28-4-115. Articles of war

(1) (Deleted by amendment, L. 2002, p. 593, § 26, effective May 24, 2002.)

(2) No officer or enlisted person of such force shall be arrested on any warrant while going to, remaining at, or returning from a place where he or she is ordered to attend military duty; except that nothing in this article shall be construed to prevent that person's arrest by order of a military officer or for a crime committed while not in actual performance of that person's state defense force active duty. Every officer and enlisted person of such force, during his or her service therein, shall be exempt from service upon any posse comitatus and from jury duty.

(3) When any member of the state defense force is on state defense force active duty, whether in paid or volunteer status, the individual is subject to the provisions of the "Colorado Code of Military Justice", as set forth in article 3.1 of this title.






Article 4.5 - Report on the Value of United States Military Activities in the State

§ 28-4.5-101. (Repealed)

(2) Subsection (7) provided for the repeal of this article, effective July 1, 2016. (See L. 2014, p. 658.)






Article 4.7 - Uss Colorado

§ 28-4.7-101. Grants to support USS Colorado - legislative declaration - repeal

(1) The general assembly hereby finds and declares that:

(a) The USS Colorado is a nuclear attack submarine currently under construction and expected to be commissioned in 2017;

(b) Because the commissioning of a naval vessel marks the point when the vessel becomes an active ship of the United States Navy, it serves as one of the most important ceremonial milestones in the life of the ship;

(c) It is a great honor for the state and its citizens to have a Navy capital ship named after the state; and

(d) Supporting the USS Colorado with grants to be used for commissioning expenses, upgrades to the submarine, and support for the crew serves an important public purpose.

(2) Subject to available appropriations, the department of military and veterans affairs shall make grants related to the USS Colorado to:

(a) Pay for expenses related to the commissioning of the USS Colorado;

(b) Promote awareness of the USS Colorado within the state; and

(c) Support the crew.

(3) This article 4.7 is repealed, effective July 1, 2018.









Veterans

Article 5 - Veterans

Part 1 - General Provisions

§ 28-5-100.3. Definitions

As used in this article, unless the context otherwise requires:

(1) "Veteran" means a person who served in the active military, naval, or air service of the United States and who was discharged or released under conditions other than dishonorable, in accordance with U.S.C. title 38, as amended.



§ 28-5-101. Military discharges recorded free

For the purpose of preserving a record of men and women who served with the armed forces of the United States and who are now or may become residents of Colorado, the clerk and recorders of the various counties of the state are directed to record discharges for such men and women without charging any fees therefor.



§ 28-5-102. Identity documents - veteran identifier

A driver's license or identification card, issued under article 2 of title 42, C.R.S., that identifies the holder as a veteran is sufficient documentation that a person is a veteran for the purposes of any benefit or preference given to veterans by the state of Colorado or any political subdivision of Colorado.






Part 2 - Uniform Veterans' Guardianship Law

§ 28-5-201. Short title

This part 2 shall be known and may be cited as the "Uniform Veterans' Guardianship Act".



§ 28-5-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Administrator" means the administrator of veterans' affairs of the United States or his or her successor.

(2) "Benefits" means all moneys paid or payable by the United States through the veterans administration.

(3) "Estate" means income on hand and assets acquired partially or wholly with income.

(4) "Guardian" means any fiduciary for the person or estate of a ward.

(5) "Income" means moneys received from the veterans administration and revenue or profit from any property wholly or partially acquired therewith.

(6) "Person" means an individual, a partnership, a corporation, or an association.

(7) "Veterans administration" means the veterans administration, its predecessors, or its successors.

(8) "Ward" means a beneficiary of the veterans administration.



§ 28-5-203. Administrator as party in interest

The administrator shall be a party in interest in any proceeding for the appointment or removal of a guardian or for the removal of the disability of minority or mental incapacity of a ward and in any suit or other proceeding affecting in any manner the administration by the guardian of the estate of any present or former ward whose estate includes assets derived in whole or in part from benefits paid by the veterans administration. Not less than fifteen days prior to hearing in such matter, notice in writing of the time and place thereof shall be given by mail, unless waived in writing, to the office of the veterans administration having jurisdiction over the area in which any such suit or any such proceeding is pending.



§ 28-5-204. Guardian appointed when necessary

When, pursuant to any law of the United States or regulation of the veterans administration, it is necessary, prior to payment of benefits, that a guardian be appointed, the appointment may be made in the manner provided in this part 2.



§ 28-5-205. Limitation on number of wards

No person other than a bank or trust company shall be guardian of more than five wards at one time, unless all the wards are members of one family. Upon presentation of a petition by an attorney of the veterans administration or other interested person alleging that a guardian is acting in a fiduciary capacity for more than five wards as provided in this section and requesting his or her discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting forthwith from such guardian and shall discharge him or her from guardianships in excess of five and forthwith appoint a successor.



§ 28-5-206. Appointment of guardian - petition

(1) A petition for the appointment of a guardian may be filed by any relative or friend of the ward or by any person who is authorized by law to file a petition. If there is no person so authorized or if the person so authorized refuses or fails to file such a petition within thirty days after mailing of notice by the veterans administration to the last known address of the person, if any, indicating the necessity for the same, a petition for appointment may be filed by any resident of this state.

(2) The petition for appointment shall set forth the name, age, and place of residence of the ward, the name and place of residence of the nearest relative, if known, and the fact that the ward is entitled to receive benefits payable by or through the veterans administration and shall set forth the amount of money then due and the amount of probable future payments.

(3) The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward and the name, age, relationship, if any, occupation, and address of the proposed guardian, and if the nominee is a natural person, the number of wards for whom the nominee is presently acting as guardian. Notwithstanding any law as to priority of persons entitled to appointment or the nomination in the petition, the court may appoint some other individual or a bank or trust company as guardian if the court determines it is for the best interest of the ward.

(4) In the case of a mentally incompetent ward, the petition shall show that such ward has been rated incompetent by the veterans administration on examination in accordance with the laws and regulations governing the veterans administration.



§ 28-5-207. Evidence of necessity for guardian of infant

Where a petition is filed for the appointment of a guardian for a minor, a certificate of the administrator or his or her authorized representative setting forth the age of such minor as shown by the records of the veterans administration and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the veterans administration shall be prima facie evidence of the necessity for such appointment.



§ 28-5-208. Evidence of necessity for guardian for incompetent

Where a petition is filed for the appointment of a guardian for a mentally incompetent ward, a certificate of the administrator or his or her duly authorized representative that such person has been rated incompetent by the veterans administration on examination in accordance with the laws and regulations governing the veterans administration and that the appointment of a guardian is a condition precedent to the payment of any moneys due such ward by the veterans administration shall be prima facie evidence of the necessity for such appointment.



§ 28-5-209. Notice of filing petition

Upon the filing of a petition for the appointment of a guardian under this part 2, notice shall be given to the ward and to such other persons in such manner as is provided by the laws of this state, and also to the veterans administration as provided by this part 2.



§ 28-5-210. Bond of guardian

(1) Upon the appointment of a guardian, he or she shall execute and file a bond to be approved by the court in an amount not less than the estimated value of the personal estate and anticipated income of the ward during the ensuing year. The bond shall be in the form and be conditioned as required of guardians appointed under the general guardianship laws of this state. The court may from time to time require the guardian to file an additional bond.

(2) Where a bond is tendered by a guardian with personal sureties, there shall be at least two such sureties, and they shall file with the court a certificate under oath which describes the property owned, both real and personal, and shall state that each is worth the sum named in the bond as the penalty thereof over and above all his or her debts and liabilities and the aggregate of other bonds on which he or she is principal or surety and exclusive of property exempt from execution. The court may require additional security or may require a corporate surety bond, the premium thereon to be paid from the ward's estate.



§ 28-5-211. Accounts of securities - notices and hearings

(1) Every guardian who has received or who shall receive on account of his or her ward any moneys or other thing of value from the veterans administration shall file with the court annually, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true, and accurate account under oath of all moneys or other things of value so received by him or her, all earnings, interest, or profits derived therefrom, and all property acquired therewith and of all disbursements therefrom, and showing the balance thereof in his or her hands at the date of the account and how invested.

(2) The guardian, at the time of filing any account, shall exhibit all securities or investments held by him or her to an officer of the bank or other depository wherein said securities or investments are held for safekeeping, or to an authorized representative of the corporation which is surety on his or her bond, or to the judge or clerk of a court of record in this state, or, upon request of the guardian or other interested party, to any other reputable person designated by the court, who shall certify in writing that he or she has examined the securities or investments and identified them with those described in the account and shall note any omissions or discrepancies. If the depository is the guardian, the certifying officer shall not be the officer verifying the account. That certificate and the certificate of an official of the bank in which are deposited any funds for which the guardian is accountable, showing the amount on deposit, shall be prepared and signed in duplicate, and one of each shall be filed by the guardian with his or her account.

(3) At the time of filing in the court any account, a certified copy thereof and a signed duplicate of each certificate filed with the court shall be sent by the guardian to the office of the veterans administration having jurisdiction over the area in which the court is located. A signed duplicate or a certified copy of any petition, motion, or other pleading pertaining to an account or to any matter other than an account and which is filed in the guardianship proceedings shall be furnished by the person filing the same to the proper office of the veterans administration. Unless hearing is waived in writing by the attorney of the veterans administration and by all other persons, if any, entitled to notice, including the surety on the guardian's bond, the court shall fix a time and place for the hearing on the account, petition, motion, or other pleading not less than fifteen days nor more than thirty days from the date same is filed, unless a different available date is stipulated in writing. Unless waived in writing, written notice of the time and place of hearing shall be given the veterans administration office concerned and the guardian and any others entitled to notice not less than fifteen days prior to the date fixed for the hearing. The notice may be given by mail, in which event it shall be deposited in the mails not less than fifteen days prior to said date. The court or clerk thereof shall mail to said veterans administration office a copy of each order entered in any guardianship proceeding wherein the administrator is an interested party.

(4) If the guardian is accountable for property derived from sources other than the veterans administration, he or she shall be accountable as is or may be required under the applicable law of this state pertaining to the property of minors or persons of unsound mind who are not beneficiaries of the veterans administration and as to such other property shall be entitled to the compensation provided by such law. The account for other property may be combined with the account filed in accordance with this section.



§ 28-5-212. Penalty for failure to account

If any guardian fails to file with the court any account as required by this part 2, or by an order of the court, when any account is due or within thirty days after citation issues as provided by law, or fails to furnish the veterans administration a true copy of any account, petition, or pleading as required by this part 2, such failure may in the discretion of the court be a ground for his or her removal.



§ 28-5-213. Compensation of guardians

Compensation payable to guardians shall be based upon services rendered and shall not exceed five percent of the amount of income received during the period covered by the account; except that such percentage compensation shall not be allowed on the moneys or other assets received from a prior guardian nor upon the amount received from liquidation of loans or other investments. In the event five percent of income received during the period would be less than twenty-five dollars and the personal property in the estate totals not more than one thousand five hundred dollars, twenty-five dollars may be taken as the guardian's compensation. If the personal property in the estate exceeds one thousand five hundred dollars and five percent of the income would be less than fifty dollars, the guardian's compensation may be fifty dollars. In any case in which the compensation under the foregoing appropriate rates is inadequate because of extra services performed, the court, upon petition and hearing thereon, may authorize reasonable additional compensation. A copy of the petition and notice of hearing thereon shall be given the proper office of the veterans administration in the manner provided in the case of hearing on a guardian's account or other pleading.



§ 28-5-214. Investments

Every guardian shall invest the surplus funds of his or her ward's estate in such securities or property as authorized under the laws of this state, but only upon prior order of the court; except that the funds may be invested, without prior court authorization, in direct unconditional interest-bearing obligations of this state or of the United States and in obligations the interest and principal of which are unconditionally guaranteed by the United States. A signed duplicate or certified copy of the petition for authority to invest shall be furnished the proper office of the veterans administration, and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account.



§ 28-5-215. Maintenance and support

A guardian shall not apply any portion of the income or the estate for the support or maintenance of any person other than the ward, except upon petition to and prior order of the court after a hearing. A signed duplicate or certified copy of said petition shall be furnished the proper office of the veterans administration, and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account or other pleading.



§ 28-5-216. Purchase of home for ward

(1) The court may authorize the purchase of the entire fee simple title to real estate in this state in which the guardian has no interest, but only as a home for the ward, or to protect his or her interest, or as a home for his or her dependent family. Such purchase of real estate shall not be made except upon the entry of an order of the court after hearing upon verified petition. A copy of the petition shall be furnished the proper office of the veterans administration, and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account.

(2) Before authorizing such investment, the court shall require written evidence of value and of title and of the advisability of acquiring such real estate. Title shall be taken in the ward's name. This section does not limit the right of the guardian on behalf of his or her ward to bid and to become the purchaser of real estate at a sale thereof pursuant to decree of foreclosure of lien held by or for the ward, or at a trustee's sale, to protect the ward's right in the property so foreclosed or sold; nor does it limit the right of the guardian, if such is necessary to protect the ward's interest and upon prior order of the court in which the guardianship is pending, to agree with cotenants of the ward for a partition in kind, or to purchase from cotenants the entire undivided interests held by them, or to bid and purchase the same at a sale under a partition decree, or to compromise adverse claims of title to the ward's realty.



§ 28-5-217. Copies of public records to be furnished

When a copy of any public record is required by the veterans administration to be used in determining the eligibility of any person to participate in benefits made available by the veterans administration, the official custodian of such public record, without charge, shall provide the applicant for such benefits or any person acting on his or her behalf or the authorized representative of the veterans administration with a certified copy of such record.



§ 28-5-218. Discharge of guardian - release of sureties

A certificate by the veterans administration showing that a minor has attained majority or that an adult ward has been rated competent by the veterans administration upon examination made in accordance with the law shall be prima facie evidence that the minor has attained majority or that the adult ward's property no longer requires court supervision. Upon hearing after notice as provided by this part 2 and the entry of a record determination by the court that the guardianship is to be dispensed with, the guardian shall be directed by the court to file a final account. Upon hearing after notice to the former ward and to the veterans administration as in case of other accounts, upon approval of the final account and upon delivery to the ward of the assets due him or her from the guardian, the guardian shall be discharged and his or her sureties released.



§ 28-5-219. Record not construed as legal adjudication

Neither the fact that a person has been rated incompetent by the veterans administration nor the fact that a guardian has been appointed for a person under the provisions of this part 2 shall be construed as a legal adjudication of insanity or mental incompetency, unless such person also is or has been adjudicated insane or mentally incompetent by a state court of competent jurisdiction.



§ 28-5-220. Commitment to veterans administration

(1) When, in any proceeding under the laws of this state for the commitment or certification of a person alleged to have a mental health disorder or otherwise be in need of confinement in a hospital or other institution for his or her proper care, it is determined after such adjudication of the status of such person as may be required by law that commitment or certification to a hospital for treatment of mental health disorders or other institution is necessary for safekeeping or treatment and it appears that the person is eligible for care or treatment by the veterans administration, the court, upon receipt of a certificate from the veterans administration showing that facilities are available and that the person is eligible for care or treatment therein, may commit or certify the person to the veterans administration. Upon commitment or certification, the person, when admitted to any facility operated by such agency within or without this state, is subject to the rules and regulations of the veterans administration. The chief officer of any facility of the veterans administration to which the person is committed or certified, with respect to the person committed or certified, is vested with the same powers as superintendents of state hospitals for mental health disorders within this state with respect to retention of custody, transfer, parole, or discharge as restored to reason.

(2) The judgment or order of commitment by a court of competent jurisdiction of another state or of the District of Columbia committing a person to the veterans administration for care or treatment has the same force and effect as to the committed person while in this state as in the jurisdiction in which the court entering the judgment or making the order is situated; and the courts of the committing state or of the District of Columbia shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of such person and of determining the necessity for continuance of his or her restraint. Consent is given to the application of the law of the committing state or district in respect to the authority of the chief officer of any facility of the veterans administration to retain custody or transfer, parole, or discharge the committed person.

(3) Upon receipt of a certificate of the veterans administration that facilities are available for the care or treatment of any person committed or certified to any hospital for persons with mental health disorders or other institution for the care or treatment of persons similarly afflicted and that the person is eligible for care or treatment, the court having jurisdiction may cause him or her to be transferred to the veterans administration for care or treatment. Any person transferred as provided in this section is deemed to be committed or certified to the veterans administration for all purposes as provided in subsection (1) of this section as on original commitment or certification.



§ 28-5-221. Liberal construction

This part 2 shall be so construed to make uniform the law of those states which enact it.



§ 28-5-222. Repeal and modification of prior laws

Except where inconsistent with this part 2, the laws of this state relating to guardian and ward and the judicial practice relating thereto shall be applicable to such beneficiaries and their estates.



§ 28-5-223. Application

The provisions of this part 2 relating to surety bonds and the administration of estates of wards shall apply to all "income" and "estate" as defined in section 28-5-202, whether the guardian has been appointed under this part 2 or under any other law of this state, special or general, prior or subsequent to the enactment of this part 2.






Part 3 - Investments by Veterans Administration Fiduciaries

§ 28-5-301. Legal investments

(1) It is lawful for any guardian or conservator of minor or incompetent beneficiaries of the veterans administration to invest the funds of the estate or trust or to permit such funds to remain invested in any of the following:

(a) Bonds or other interest-bearing or noninterest-bearing obligations of the United States of America;

(b) Bonds or other interest-bearing or noninterest-bearing securities, the payment of the principal sum of which and the interest, if any, on which is guaranteed by the United States of America;

(c) Bonds or other interest-bearing or noninterest-bearing securities which are direct general obligations of the state of Colorado or of any school district, local college district, or county therein or of any water or sanitation district or water and sanitation district created under the provisions of article 1 of title 32, C.R.S.;

(d) Bonds or other interest-bearing or noninterest-bearing securities which are direct general obligations of any city and county or incorporated city or town in the state of Colorado which has existed continuously as a lawful corporation for a period of ten years;

(e) Bonds or other interest-bearing or noninterest-bearing securities which are direct general obligations of any other state of the United States of America or any school district, local college district, county, city and county, parish, or incorporated city, town, or village within any other state of the United States of America; if the entire general obligation indebtedness of any such school district, local college district, county, city and county, parish, city, town, or village, including the proportionate share of the general obligation indebtedness of any other subdivisions of such state which have power to levy taxes on the same property, does not at the time of investment exceed fifteen percent of the valuation for assessment of the taxable property therein; if the issuer has existed for at least fifteen years and has not been in default with respect to the principal of any of its general obligation indebtedness at any time within the preceding ten years; if any such issuer, being an incorporated city, city and county, town, or village, has a population of not less than twenty-five hundred people, according to the last preceding federal census; and if the purchase or retention of investments under this paragraph (e) by such fiduciaries acting under the probate jurisdiction of a court is subject to prior approval of such court;

(f) All or any part of issues or series of bonds or notes secured by first lien mortgages or deeds of trust upon real estate situate within the state of Colorado. Such loans shall not exceed fifty percent of the appraised value of the lands, improvements, and water rights, if any, pertaining thereto, but the amount of such loan may equal sixty percent of the appraised value of the land, improvements, and water rights, if any, pertaining thereto if the instruments evidencing such investments contain a requirement for reduction, during each year, of the principal of the loan in an amount equal to at least five percent of the original principal sum. Such loans, when made by such fiduciaries acting under the probate jurisdiction of a court, shall be made in such amounts and for such periods as may be in the best interests of the estate and shall be subject to approval by the court.

(g) State highway fund revenue anticipation warrants of the state of Colorado;

(h) Repealed.

(i) Original and supplemental bonds of the Moffat tunnel improvement district;

(j) Revenue obligations issued to provide, enlarge, or improve electric power or water facilities by any city located in the state of Colorado having a population of not less than twenty-five hundred people at the time of investment if:

(I) The plan under which said obligations were issued provides for the retirement thereof out of the revenue within thirty years from the date of issuance; and

(II) The net revenue from such facility during each of the five years preceding such investment, after provision for ordinary expenses (exclusive of any allowance for depreciation), of operation of the facility, is equal to at least one and one-half times the sum of interest and principal payments due in any year during the remaining life of the issue and like payments due on account of any other issue relating to the same facility;

(k) Bonds of housing authorities issued pursuant to the provisions of article 4 of title 29, C.R.S.;

(l) Improved real property within the state of Colorado if such property at time of purchase is under lease in its entirety, such lease then having an unexpired term of not less than ten years and under which the lessee is obliged to pay taxes, expenses of maintenance, and a rental therein fixed, and the appraised value of the land and improvements is in excess of ten times the net annual rent reserved in the lease; such real property shall be purchased by such fiduciaries acting under the probate jurisdiction of a county court only under order of court;

(m) Time or savings deposits in any state bank or national bank in Colorado which is, at the time the deposit is made, a member of the federal deposit insurance corporation if:

(I) The full amount of the deposit is insured by the federal deposit insurance corporation;

(II) The bank or association agrees to pay interest on the deposit; and

(III) To the extent that the deposit ceases to be insured by the federal deposit insurance corporation, the same is withdrawn or otherwise converted into cash as promptly as the terms of the deposit will permit. Such deposit may be evidenced by an entry in a passbook, or by a certificate of deposit, or in such other manner as is then customary in the community in which the deposit is made.

(n) Notes or bonds secured by mortgage or deed of trust insured pursuant to Title II of the "National Housing Act" if the purchase is made by an approved mortgagee under said "National Housing Act"; except that:

(I) Nothing in this section shall restrict the powers of investment conferred upon any executor, administrator, or trustee by the terms of a will or trust instrument;

(II) Any such fiduciary may retain any real property owned by his or her testate or intestate at date of death or by his or her ward at date of appointment of a guardian or conservator and that any such fiduciary may retain for a reasonable time any real property acquired by him or her by foreclosure of or in satisfaction of a mortgage or trust deed, but if such fiduciary is subject to the probate jurisdiction of the county court, such holding shall not exceed two years unless permitted by order of that court;

(III) Any such fiduciary may purchase or retain any class of property authorized by this section to be purchased or retained, as the case may be, in addition to the investments described in the will or trust instrument, unless the power to invest in such class of property is expressly or impliedly denied by such will or trust instrument;

(IV) Nothing in this section shall be construed to limit the existing right of such fiduciaries to maintain such demand or time deposits in banks as are required in the ordinary conduct of their business; and

(V) Nothing in this section shall relieve any such fiduciary from the duty of exercising reasonable care in the purchase or retention of investments;

(o) Share, certificate, or savings accounts in any state or federally chartered savings and loan association in Colorado that are insured by the federal deposit insurance corporation or its successor if:

(I) The full amount of the account is insured by the federal deposit insurance corporation or its successor;

(II) The association agrees to pay such dividends on the account as permitted by its charter; and

(III) To the extent that the account ceases to be insured by the federal deposit insurance corporation or its successor, the same is withdrawn or otherwise converted into cash as promptly as the terms of the account will permit. Such account may be evidenced by an entry in a passbook, or by a certificate of investment, or in such other manner as is acceptable to the federal deposit insurance corporation or its successor.






Part 4 - Loans to Minor Veterans

§ 28-5-401. Loans to minor veterans

(1) The disability of minority of any person otherwise eligible for guaranty or insurance of a loan pursuant to the "Servicemen's Readjustment Act of 1944", as amended, and of the minor spouse of any eligible veteran, irrespective of his or her age, in connection with any transaction entered into pursuant to said act, as amended, is removed for all purposes in connection with such transaction, including, but not limited to, incurring of indebtedness or obligations, and acquiring, encumbering, selling, releasing, or conveying real or personal property or any interest therein, and litigating or settling controversies arising therefrom if all or a part of any obligations incident to such transaction is guaranteed or insured by the administrator of veterans affairs pursuant to such act. This section shall not be construed to impose any other or greater rights or liabilities than would exist if such person and such spouse were under no such disability.

(2) A certificate purporting to have been signed by the administrator of veterans affairs or his or her duly authorized representative stating that all or a part of any obligations incident to such transaction is guaranteed or insured by the administrator, when recorded in the proper county, shall be prima facie evidence of such action by the administrator and shall prima facie be deemed to have been signed and issued by the administrator or his or her representative pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of his or her authority.

(3) Notwithstanding any contrary provisions of law, such veteran or the minor spouse of such veteran shall not, because of his or her age, avoid such contract, conveyance, obligation, or other transaction entered into pursuant to this section, nor shall such veteran, or the minor spouse of such veteran hereafter urge the fact or interpose the defense that he or she is or was a minor in any action arising out of any loan, conveyance, encumbrance, or other transaction made pursuant to this section.






Part 5 - Interment of Veterans

§ 28-5-501. Short title

This part 5 shall be known and may be cited as the "Interment of Deceased Veterans Act of 2002".



§ 28-5-502. Interment of deceased veterans

(1) It is the duty of the county commissioners in each county of this state to designate some proper person in each county whose duty it is to cause the decent interment of the bodies of honorably discharged military personnel:

(a) (I) Who died without leaving sufficient means to defray funeral expenses; or

(II) Who died leaving a family in indigent circumstances; and

(b) (I) Who served in any branch of the armed forces of the United States during any period of any declared or any undeclared war or other armed hostilities against an armed foreign enemy; or

(II) Who served on active duty in any branch of the armed services in any campaign or expedition for which a campaign badge is authorized.

(2) Such burial shall not be made in that portion of any cemetery or burial ground used exclusively for the burial of the pauper dead. Each county, by resolution of its board of county commissioners, shall establish the maximum expense to the county for each burial, exclusive of any federal funds provided for such purposes. In case the deceased has relatives or friends who desire to conduct the funeral services, they shall be permitted to do so, and the expenses shall be paid as provided in this section.



§ 28-5-503. Headstone to mark graves

The county commissioners shall also see that headstones furnished by the veterans administration or furnished on behalf of the veterans described in section 28-5-502 shall be set at the expense of the county. Each county, by resolution of its board of county commissioners, shall establish the maximum expense to the county for setting such headstones.



§ 28-5-504. County of residence

If the expenses of burial and setting of headstones are paid by the county in which the deceased person is buried, but such deceased person resided in another county in this state at the time of death, the county of residence shall reimburse such expenses to the county wherein the deceased is buried. Such expenses shall be audited and paid as other accounts are audited and paid by the county.



§ 28-5-505. Cemetery subdivision - state may acquire and maintain

The state has authority to acquire, establish, maintain, and improve in any cemetery in the state a suitable subdivision to be used as a burial place for honorably discharged veterans. Such subdivision shall consist of lots, each of sufficient area to accommodate at least eight interments of deceased veterans. No charge shall be made for burial space in such subdivision.



§ 28-5-506. Care and custody of cemetery subdivision

The care, custody, maintenance, improvement, management, and control of the subdivision referred to in section 28-5-505 may be vested by the state in the city, town, city and county, or county where the subdivision is established, but such vestment may also be delegated by the state to a military veteran service organization.






Part 6 - Colorado War Veterans' Memorial Commission



Part 7 - Division of Veterans Affairs

§ 28-5-701. Division of veterans affairs - transfer of functions - terminology

(1) There is hereby created the division of veterans affairs within the department of military and veterans affairs, the head of which shall be the director of the division of veterans affairs who shall be appointed by the adjutant general acting in his or her capacity as the administrative head of the department. The director shall appoint such assistants and clerical employees as may be deemed necessary to effectively administer this part 7 and part 8 of this article. The director and such assistants and employees shall be appointed pursuant to section 13 of article XII of the state constitution.

(2) Whenever any law of this state refers to the Colorado department of veterans affairs or to the veterans affairs section, said law shall be construed as referring to the division of veterans affairs.

(3) The division and the board shall, on and after July 1, 2002, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested in the department of human services pursuant to articles 9 and 10 of title 26, C.R.S., prior to said date. On and after July 1, 2002, any officers or employees of the department of human services whose primary duties were to carry out the functions specified in articles 9 and 10 of title 26, C.R.S., prior to said date and whose duties and functions concerned the duties and functions transferred to the division pursuant to this part 7 and part 8 of this article, and whose employment in the division is deemed necessary by the director to carry out the purposes of this article shall be transferred to the department and become employees thereof. Such employees shall retain all rights to the personnel system and retirement benefits pursuant to the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and regulations.

(4) (a) On July 1, 2002, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the department of human services prior to said date pertaining to the duties and functions transferred to the division pursuant to this part 7 and part 8 of this title are transferred to the department and become the property thereof.

(b) On or before September 1, 2002, the department of human services and the department of military and veterans affairs shall agree on the method, scope, and procedures for the transfer of any property, mineral, and water rights involving the western slope military veterans cemetery, as described in section 28-5-708, in order to ensure that the use of said cemetery is continuous and consistent with federal law.

(c) The general assembly requests the department of human services and the state board of land commissioners to transfer, without compensation, by any procedure necessary, any appropriate property, mineral, and water rights involving the western slope military veterans' cemetery, as described in section 28-5-708, to the department of military and veterans affairs, within two months of the completion of a legal survey of the property described in section 28-5-708.

(d) The general assembly further requests the department of human services and the state board of land commissioners to report to the state, veterans, and military affairs committees of the senate and house of representatives, or their successor committees, no later than July 15, 2005, that the transfer of appropriate property, mineral, and water rights requested in paragraph (c) of this subsection (4) has been completed.

(5) Whenever the department of human services is referred to or designated by a contract or other document in connection with the duties and functions transferred to the division pursuant to this part 7 and part 8 of this article, such reference or designation shall be deemed to apply to the department of military and veterans affairs. All contracts entered into by the department of human services prior to July 1, 2002, in connection with the duties and functions transferred to the department of military and veterans affairs pursuant to this part 7 and part 8 of this article are hereby validated, with the department of military and veterans affairs succeeding to all the rights and obligations of such contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred pursuant to such contracts are hereby transferred and appropriated to the department for the payment of such obligations.



§ 28-5-702. Board of veterans affairs

(1) The Colorado board of veterans affairs and its powers, duties, and functions are hereby transferred by a type 2 transfer from the department of human services to the department of military and veterans affairs. The board shall advise and consult with the division in the administration and enforcement of this article.

(2) The board shall consist of seven members who shall be appointed by the governor and confirmed by the senate, who shall be veterans who have been honorably released or separated from the armed forces of the United States, but who need not be members of a veterans service organization. The initial members of the board shall be the members of the Colorado board of veterans affairs as such board existed in the department of human services prior to July 1, 2002, and the terms of such members shall expire as the original terms of such members were scheduled to expire. Thereafter the governor shall appoint members for terms of four years, beginning the day after the expiration of the preceding term. Vacancies occurring during any term shall be filled by the governor for the unexpired portion of the term in which they occur. If a vacancy occurs while the senate is not in session, the governor shall appoint a qualified person to discharge the duties thereof until the next meeting of the senate, at which time the governor shall nominate a person to fill the vacancy, which nomination shall be subject to senate confirmation. Members of the board shall hold office until their successors are appointed by the governor and are confirmed by the senate. Not more than four of the members serving at any one time shall be members of the same political party.

(3) The members of the board shall serve without compensation but may be reimbursed, out of any funds appropriated to the division, for actual and necessary traveling expenses and other expenses incurred in the performance of official duties.

(4) The members of the board shall select one of their members to serve as the chair of the board and one to serve as the vice-chair of the board, for a term of two years for each office. Such officers shall hold office at the pleasure of the board. The board shall also appoint a secretary who may or may not be a member as the board may determine. The secretary shall attend all meetings of the board, keep a full and true record of its proceedings, preserve at its general office all its books, documents, and papers, and perform such other duties as the board may prescribe.

(5) The board shall hold meetings at such times and at such places as shall be determined by it. Special meetings may be called at any time by the chair or vice-chair and shall be called at the request of any three members.

(6) Repealed.



§ 28-5-703. Rules - duties

(1) (a) The board shall propose for adoption by the adjutant general such rules and regulations, not in conflict with this article or other laws, as it may deem necessary to govern the programs administered pursuant to this article.

(b) Any rules adopted by the board of human services in accordance with the requirements of the "State Administrative Procedure Act", article 4 of title 24, C.R.S., relating to county veterans service offices and veterans affairs other than the veterans community living centers shall be enforceable and shall be valid until amended or repealed by the adjutant general.

(2) The division shall be responsible for the proper administration of this article. The board shall study periodically the problems of veterans and based on such studies shall propose such program or statutory changes as it may deem advisable or necessary for veterans' assistance by the state of Colorado or political subdivisions thereof. The board shall make a continuing study of any program put into effect. The board shall perform such other duties as may be assigned to it by law and shall advise and assist the governor, any department in the executive branch, and the general assembly or any committee thereof in regard to veterans' matters.

(3) Notwithstanding section 24-1-136 (11)(a)(I), on or before December 31, 2002, and on or before December 31 each year thereafter, the board, with the assistance of the division, shall report on the status of all programs providing services to the state's veterans, including but not limited to any recommendations for changes to policies, procedures, or law, to:

(a) The governor;

(b) The state, veterans, and military affairs committee of the house of representatives; and

(c) The state, veterans, and military affairs committee of the senate.

(4) The board shall serve in an advisory capacity to:

(a) The state board of human services and the department of human services regarding the operations and maintenance of veterans community living centers operated pursuant to article 12 of title 26, C.R.S.;

(b) The division of employment and training in the department of labor and employment regarding the provision of services to state veterans pursuant to the "Colorado Work Force Investment Act", part 2 of article 83 of title 8, C.R.S.;

(c) The department of revenue regarding the issuance of special license plates to veterans and active or retired military personnel; and

(d) Any department, division, board, or other entity that provides services specifically to state veterans, and any executive director, director, board, or other entity that has rule-making authority pursuant to state law regarding proposed rules that are directed specifically to veterans.



§ 28-5-704. Departments to cooperate

(1) To effectuate the purpose of this article, the governor may direct any department, division, board, bureau, commission, or agency of the state, or any political subdivision thereof, to:

(a) Cooperate with and assist and advise the division and the board in the performance of their duties and functions under this article and to provide such other assistance and data as will enable the division and the board to properly carry out their activities and effectuate the purposes of this article; and

(b) Coordinate with, seek advice from, or utilize as a resource the division and the board in implementing programs that provide services specifically to state veterans.



§ 28-5-705. Duties

(1) The division, in accordance with its rules, shall perform the following duties and functions:

(a) (I) Formulate, establish, and supervise a plan and standard procedures to further prompt and efficient service to all veterans in the state of Colorado on a uniform basis, whether by the division or by any county veterans service office;

(II) Establish and maintain liaison with all county veterans service officers and advise them of such plan and procedures;

(III) Make reasonable requests of such county veterans service officers for their cooperation in the execution of such plan and procedures and in the handling of veterans' cases and other matters;

(IV) Maintain liaison with the veterans administration and other appropriate agencies of the federal government;

(V) Provide all county veterans service officers with pertinent information, suggestions, forms, rulings, and other material in such form and in such manner as the division may deem appropriate to assist all county veterans service officers in the performance of their duties;

(VI) Distribute to such county veterans service officers any available bulletins, manuals, pamphlets, or other appropriate material, prepared either by the division or elsewhere, for the purposes stated in this section; and

(VII) Do such additional things, including the holding of conferences, whenever advisable, with the county veterans service officers either in their counties or in the office of the division or elsewhere and either singly or in groups, as the division may deem advisable to assist such officers in the proper performance of their duties and to keep them properly advised of current developments in the veterans' field;

(b) Render personal service to members and former members, or the surviving spouses, administrators, executors, conservators, guardians, or heirs of members or former members, of the Colorado state defense force and the Colorado National Guard in any claim they may have against the state or federal government;

(c) Assist all discharged members of the armed forces of the United States, the surviving spouses, administrators, executors, conservators, guardians, or heirs of any such veterans, or any other persons who may have proper claims by filing and prosecuting such claims on behalf of such persons for insurance, pensions, compensation, hospitalization, vocational training, education, loans, readjustment allowances, or any other benefits which such persons may be or may become entitled to receive under any of the laws of the United States, the state of Colorado, or any other state by reason of such service;

(d) Cooperate with and assist veterans' organizations, county veterans service officers, veterans' advisory groups, and all other organizations, now in existence or formed on or after July 1, 1973, which provide assistance to those persons mentioned in paragraph (c) of this subsection (1);

(e) Perform services in this state for the veterans administration on a contractual, grant, or other basis, and perform such other duties and render such other services in furtherance of the purposes of this article or any other law in providing reasonable and proper assistance to veterans;

(f) Establish a training and certification program for newly appointed county veterans service officers. Such program shall be presented to the board for approval prior to implementation or modification.

(g) Prepare, develop, construct, and maintain a state military veterans' cemetery pursuant to section 28-5-708 and seek reimbursement from the federal department of veterans affairs for all allowable costs for the project as permitted by federal law; and

(h) Make reasonable efforts to notify members of the armed forces of the United States who are planning their return to civilian life and are located in Colorado, or intend to relocate to Colorado upon discharge, of the requirements in sections 24-34-102 (8) and (8.5) and 42-2-403, C.R.S.



§ 28-5-706. Contributions to division - veterans private contributions fund - created

Any city, county, or political subdivision of the state or any association or individual may contribute funds, services, or facilities to the department, and the adjutant general may accept and use such funds, services, or facilities for the purpose or purposes intended by the contributor; except that no fund, service, or facility shall be accepted if the conditions attached thereto require the use or expenditure thereof in a manner contrary to law. Any said funds shall be transmitted to the state treasurer, who shall credit the same to the veterans private contributions fund, which fund is hereby created.



§ 28-5-707. Assistance to county veterans service officers

(1) (a) The division shall provide satisfactory supervision, direction, and assistance to all county veterans service officers and shall provide such services and facilities to the county veterans service officers as may be determined by the division to be necessary. Out of any moneys appropriated by the general assembly to the division for support to county veterans service officers, the division is authorized to issue vouchers for the semiannual payment to the general fund of each county, to be disbursed upon the authority of the county commissioners thereof, only for the purposes of this part 7 and part 8 of this article. The division shall annually establish the rate of state-funded payments for full-time and part-time county veterans service officers based on the available appropriation by the general assembly; except that, if a county is receiving payments under paragraph (b) of this subsection (1) for a veterans service office established for adjacent counties, the payment shall be the total of the semiannual payments for the counties that have jointly formed the veterans service office.

(b) If adjacent counties jointly establish a veterans service office for the counties pursuant to section 28-5-801 (2), the division may issue a voucher to the general fund of the county containing the veterans service office in an amount equal to the total of the semiannual payments that would have been provided to each of such counties under paragraph (a) of this subsection (1).

(2) Such semiannual payments shall be made only on application by such county commissioners to the division, which application shall state and certify the amount such county commissioners have authorized to be disbursed for such purposes out of other moneys in such county general fund for the period covered by the application.



§ 28-5-708. Western slope veterans' cemetery - fund - rules

(1) (a) There is hereby established in the state treasury the western slope military veterans' cemetery fund, referred to in this section as the "fund". The division is authorized to accept gifts, grants, contributions, and donations for the purposes of this section. The fund shall consist of such moneys received through gifts, grants, contributions, or donations, from any person or entity, and any moneys appropriated to the fund by the general assembly. Any interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund shall remain therein and shall not be credited or transferred to the general fund or any other fund.

(b) Subject to available appropriations, the division may contract for professional services necessary for the implementation of this section.

(2) (a) The general assembly hereby authorizes the establishment and maintenance of a state military veterans' cemetery for the western slope, referred to in this section as the "cemetery". The division is directed to prepare, develop, construct, and maintain such cemetery at the site described in paragraph (b) of subsection (3) of this section. The division may enter into contracts or agreements with any person or public or private entity to prepare, develop, construct, operate, and maintain such cemetery. The cemetery shall be for the purpose of providing for the interment of Colorado residents who are military veterans and their spouses and dependents, as determined by the division. In addition, the adjutant general by rule may permit the interment of other veterans and their spouses and dependents in the cemetery and permit the division to assess a reasonable fee for the interment of such non-Colorado residents. All such fees collected shall be credited to the fund created pursuant to paragraph (a) of subsection (1) of this section. The adjutant general, in consultation with the board, shall promulgate such rules as may be necessary to establish and maintain the cemetery in compliance with applicable state and federal statutes and rules.

(b) The general assembly may appropriate moneys from the general fund to the fund for the implementation of this section, including but not limited to the payment of costs associated with the operation and maintenance of the cemetery.

(c) (I) If the entire general fund appropriation made to the department of human services, for allocation to the division of veterans affairs, for the fiscal year that commenced on July 1, 1999, is not needed to pay the costs for design and construction of the cemetery, the remainder of such appropriation may be used prior to July 1, 2002, by the department of human services and on or after July 1, 2002, by the department to pay any costs associated with the operation and maintenance of the cemetery without further appropriation by the general assembly.

(II) Any appropriation made on and after July 1, 2002, for the operation and maintenance of the cemetery shall be appropriated to the department of military and veterans affairs.

(3) (a) The general assembly hereby finds, determines, and declares that any use of the property described in paragraph (b) of this subsection (3) as the cemetery is for a public purpose expressly authorized by the general assembly and therefore permissible under any grant of right-of-way applicable to such property executed by the state board of land commissioners.

(b) The division, in preparing, developing, constructing, and maintaining the cemetery, may use for such purposes a parcel consisting of approximately twenty acres of unimproved property within the eastern portion of the real property known as the Grand Junction regional center and shall enter into all necessary agreements to secure the appropriate property rights for such parcel.

(4) The division is hereby authorized to provide for surveys, engineering studies, conceptual and architectural plans, environmental impact studies, and other similar preliminary design and construction work as part of the pre-application for funding approval by the federal department of veterans affairs for the cemetery. The division is authorized to seek full reimbursement for such pre-application and design work from the federal department of veterans affairs.

(5) The general assembly shall appropriate annually from the fund to the department, for allocation to the division, for any costs associated with the operation and maintenance of the cemetery and for the implementation of this section.



§ 28-5-709. Colorado state veterans trust fund - created - report

(1) (a) There is hereby created in the state treasury the Colorado state veterans trust fund, which consists of the moneys transferred thereto pursuant to subsection (2) of this section. In addition, the state treasurer may credit to the trust fund any public or private gifts, grants, or donations received prior to July 1, 2002, by the department of human services or, on or after July 1, 2002, by the department of military and veterans affairs for implementation of the purposes specified in this subsection (1).

(b) The moneys in the trust fund shall be used for:

(I) Capital improvements or needed amenities for existing or future veterans community living centers;

(I.5) Repealed.

(II) Costs incurred by existing or future state veterans cemeteries;

(III) Costs incurred by the division; and

(IV) Veterans programs operated by nonprofit veterans organizations that meet criteria adopted by the board and that are selected by the board as grant recipients.

(V) Repealed.

(c) The division may retain up to five percent of the amount annually appropriated from the trust fund for the actual costs incurred by the division and the board in implementing the provisions of this article. Notwithstanding the provisions of section 24-36-114, C.R.S., all interest derived from the deposit and investment of moneys in the trust fund shall be credited to the trust fund. All unexpended and unencumbered moneys remaining in the trust fund at the end of any fiscal year shall remain in the trust fund and shall neither revert to the general fund nor be transferred to the tobacco litigation settlement trust fund created in section 24-22-115.5, C.R.S., nor be transferred or credited to any other fund.

(2) (a) Pursuant to section 24-75-1104.5 (1.7)(l), C.R.S., and except as otherwise provided in section 24-75-1104.5 (5), C.R.S., beginning in the 2016-17 fiscal year, and for each fiscal year thereafter so long as the state receives moneys pursuant to the master settlement agreement, the state treasurer shall annually transfer to the trust fund one percent of the total amount received by the state pursuant to the provisions of the master settlement agreement, other than attorney fees and costs, during the preceding fiscal year. The state treasurer shall transfer the amount specified in this subsection (2) from moneys credited to the tobacco litigation settlement cash fund created in section 24-22-115, C.R.S.

(b) Repealed.

(3) (a) (I) All of the funds appropriated to the trust fund pursuant to subsection (2) of this section in fiscal year 2000-01 shall be credited to the trust fund and retained as principal in the trust fund.

(II) For fiscal years 2001-02 through 2005-06, seventy-five percent of the amount of annual appropriations made pursuant to subsection (2) of this section, shall be credited to the trust fund and retained as principal in the trust fund. For fiscal years 2001-02 through 2005-06, twenty-five percent of the amount of annual appropriations made pursuant to subsection (2) of this section, and one hundred percent of any interest earned on the principal in the trust fund shall be subject to annual appropriation by the general assembly and may be allocated by the board for the purposes outlined in subsection (1) of this section.

(III) For fiscal years 2006-07 and 2007-08, seventy-five percent of the amount of the annual transfer made pursuant to subsection (2) of this section shall be credited to the trust fund and retained as principal in the trust fund. For fiscal years 2006-07 and 2007-08, twenty-five percent of the amount of the annual transfer made pursuant to subsection (2) of this section and one hundred percent of any interest earned on the principal in the trust fund shall be subject to annual appropriation by the general assembly and may be allocated by the board for the purposes outlined in subsection (1) of this section.

(b) (I) Notwithstanding the provisions of paragraph (a) of this subsection (3):

(A) For the 2003-04 through 2006-07 fiscal years, twenty-five percent of the amount of annual transfers made pursuant to subsection (2) of this section shall be credited to the trust fund and retained as principal in the trust fund, and seventy-five percent of the amount of annual transfers made pursuant to subsection (2) of this section and one hundred percent of any interest earned on the principal in the trust fund shall be subject to annual appropriation by the general assembly and may be allocated by the board for the purposes outlined in subsection (1) of this section.

(B) For the 2007-08 fiscal year, thirty-five percent of the amount of the annual transfer made pursuant to subsection (2) of this section shall be credited to the trust fund and retained as principal in the trust fund, and sixty-five percent of the amount of the annual transfer made pursuant to subsection (2) of this section and one hundred percent of any interest earned on the principal in the trust fund shall be subject to annual appropriation by the general assembly and may be allocated by the board for the purposes outlined in subsection (1) of this section.

(C) to (E) (Deleted by amendment, L. 2009, (HB 09-1329), ch. 393, p. 2122, § 1, effective June 2, 2009.)

(II) (Deleted by amendment, L. 2009, (HB 09-1329), ch. 393, p. 2122, § 1, effective June 2, 2009.)

(c) For the 2008-09 fiscal year and each fiscal year thereafter, ten percent of the amount of the annual transfer made pursuant to subsection (2) of this section shall be credited to the trust fund and retained as principal in the trust fund, and ninety percent of the amount of the annual transfer made pursuant to subsection (2) of this section and one hundred percent of any interest earned on the principal in the trust fund shall be subject to annual appropriation by the general assembly.

(3.5) Repealed.

(4) (a) Funds shall be allocated out of the trust fund using the following process:

(I) The director of the state and veterans nursing homes or the director of the division of veterans affairs shall submit to the board a written request for funds to be used for the purposes described in subsection (1) of this section; or

(II) A nonprofit veterans organization, in compliance with the procedures and timelines adopted by the board, shall submit to the board a grant application, in a form adopted by the board, requesting funding for a veterans program.

(b) The board shall vote on each request for funds and on each grant application submitted by a nonprofit veterans organization that meets the criteria established by the board. A majority vote shall be sufficient to approve an allocation of moneys out of the trust fund.

(5) The board shall adopt guidelines that address, at a minimum, the following issues:

(a) The form of an application for use by nonprofit veterans organizations in applying for grants pursuant to this section;

(b) Criteria for identifying nonprofit veterans organizations that may apply for and receive grants pursuant to this section;

(c) Criteria for selecting appropriate veterans programs to receive grants pursuant to this section;

(d) The term and amounts of grants awarded to nonprofit veterans organizations pursuant to this section; and

(e) Standards for determining the effectiveness of veterans programs that receive grants pursuant to this section.

(6) The department may contract with one or more private or public entities for program monitoring and evaluation of any veterans program operated by a nonprofit veterans organization that receives funding pursuant to this section. The board may allocate funds to the division for the costs incurred in entering into such contracts.

(7) (a) The board shall prepare a report evaluating the implementation of this section, including the number and type of improvements or additions to nursing homes that have been made, the number and type of improvements to veterans cemeteries, the number of veterans served through the veterans outreach program, the number and types of veterans programs operated by nonprofit veterans organizations that receive grants pursuant to this section, and the results achieved as a result of allocations made out of the trust fund.

(b) Repealed.



§ 28-5-711. Veterans resource information clearinghouse

(1) There is hereby created in the division of veterans affairs the veterans resource information clearinghouse to provide information concerning support, services, and other assistance available to veterans of the United States armed forces and their families from state and local government agencies and programs, congressionally chartered veterans organizations, and nonprofit service organizations. To the extent practicable, the division shall make information available through the veterans resource information clearinghouse in a variety of formats to help ensure a high degree of public accessibility.

(2) The division shall identify the agencies, programs, services, and organizations to be included in the veterans resource information clearinghouse. The department of military and veterans affairs shall adopt policies to establish criteria that the division shall apply to ensure that the nonprofit service organizations included in the clearinghouse are legitimate, legally operated organizations.

(3) The division shall operate the veterans resource information clearinghouse subject to available state and federal resources that are appropriated or otherwise available to the division. In addition, the division may solicit, accept, and expend public or private gifts, grants, and donations for the operation of the veterans resource information clearinghouse, including but not limited to donations of volunteer services and in-kind donations.



§ 28-5-712. Veterans assistance grant program - created - rules - fund - repeal

(1) There is hereby created in the division of veterans affairs the veterans assistance grant program, referred to in this section as the "program", to provide moneys to nonprofit organizations and governmental agencies that provide services to ensure the health and well-being of veterans of the United States armed forces who live in Colorado, including but not limited to:

(a) Mental health services;

(b) Family counseling services;

(c) Job training;

(d) Employment; and

(e) Housing for homeless veterans.

(2) On or before September 1, 2014, the adjutant general, in consultation with the board of veterans affairs created in section 28-5-702, shall adopt rules for the administration of the program, including but not limited to:

(a) Criteria for determining which nonprofit organizations and governmental agencies are eligible to receive moneys from the program; and

(b) Procedures by which eligible nonprofit organizations and governmental agencies may apply for and receive moneys from the program.

(3) (a) There is hereby created the veterans assistance grant program cash fund, referred to in this section as the "fund", which shall consist of:

(I) Moneys received by the division as gifts, grants, or donations pursuant to paragraph (d) of this subsection (3); and

(II) Such moneys as are appropriated to the fund by the general assembly.

(b) The moneys in the fund are subject to annual appropriation to the division by the general assembly for the direct and indirect costs associated with implementing the program. The state treasurer may invest any moneys in the fund not expended for the purposes of this section as provided by law. The state treasurer shall credit any interest and income derived from the deposit and investment of moneys in the fund to the fund. Any unexpended and unencumbered moneys in the fund at the end of a fiscal year remain in the fund and shall not be credited to any other fund; except that any moneys remaining in the fund on September 1, 2024, shall be credited to the general fund.

(c) The division may expend not more than five percent of the moneys annually appropriated to the fund to pay the administrative expenses incurred by the division in administering the program.

(d) The division is authorized to accept gifts, grants, and donations for the purposes described in this section. The division shall transfer each such gift, grant, and donation to the state treasurer, who shall credit the same to the fund.

(4) In its annual report before the house and senate committees of reference pursuant to section 2-7-203, C.R.S., the department of military and veterans affairs shall include information describing the grants awarded through the program during the preceding year.

(5) This section is repealed, effective September 1, 2024. Before repeal, the department of regulatory agencies shall review the program as described in section 24-34-104, C.R.S.






Part 8 - Veterans Service Office and Officers

§ 28-5-801. Establishment of veterans service offices

(1) The board of county commissioners of each county in this state shall establish a county veterans service office and shall appoint a county veterans service officer for such county, and such board of county commissioners may also appoint any assistant and such clerical help as may be deemed necessary, each at such compensation as shall be fixed by such board, together with the necessary and actual traveling and other expenses incurred in their work as shall be approved by such board of county commissioners and such other expenses as such board may deem necessary for the proper operation of such office, payable monthly out of the county general fund in the manner provided by law. The board of county commissioners, in its discretion, may appoint any county officer, official, or employee as such county veterans service officer or as such assistant, if qualified to serve as such under the provisions of section 28-5-802, or as clerical help to such county veterans officer, at such additional compensation for such additional duties as shall be fixed by the board of county commissioners.

(2) The boards of county commissioners of adjacent counties may act jointly in establishing a veterans service office for such counties and in appointing a veterans service officer and an assistant and such necessary clerical help as may be deemed necessary to operate such office for such counties, at such compensation as may be fixed by the joint action of the boards of county commissioners joining in the appointment of such officer and assistant and clerical help, together with the actual and necessary expenses incurred in the conduct of their work, as shall be approved by such boards of county commissioners. The salaries and expenses and all other jointly approved expenses necessary for the proper operation of such office shall be paid monthly by the boards of county commissioners out of their respective county general funds in the manner provided by law, each county bearing its share thereof in the proportion that the population of each county bears to the total population of the counties combining to establish such office.



§ 28-5-802. Qualifications - term of office

(1) The county veterans service officer or assistant at the time of appointment, shall be a resident of the state, shall have served in the United States Army, Air Force, Navy, Marine Corps, or Coast Guard, or any auxiliary branch thereof and shall have been honorably discharged therefrom or shall be an officer released from active duty with the armed forces and placed on inactive duty therein. Before such appointments shall be made, the board of county commissioners making such appointments shall have sought the advice and counsel of the chief officer of each post of the regularly established and existing veterans organizations of the county wherein such officer or assistant is to serve as to the qualifications and experience of the applicant for such position. Such appointee shall be well-qualified based on his or her education and experience to perform the duties of county veterans service officer. The division shall recommend education and experience qualifications for the position of county veterans service officer.

(2) Such appointments shall be for the term of two years. At the expiration of such term or in case of a vacancy, the board of county commissioners making the appointments may either reappoint the present incumbents to the positions of county veterans service officer or assistant, or may consider new applicants and make appointments of other applicants as such county veterans service officer or assistant in the manner specified in this article.



§ 28-5-803. Duties

It is the duty of the county veterans service officer and his or her assistant to assist any resident of the state of Colorado who is a veteran, or their surviving spouse, administrator, executor, guardian, conservator, or heir of any said veteran, or any other person who may have proper claim, by the filing of claims for insurance, pensions, compensation for disability, hospitalization, vocational training, or any other benefits which such person may be or may have been entitled to receive under the laws of the United States or the state of Colorado by reason of such service.



§ 28-5-804. Cooperation with division of veterans affairs

The county veterans service officer shall cooperate with the division of veterans affairs, its officers and employees, and other national, state, or county veterans service officers in the performance of his or her duties. He or she, on request, shall assist the division in every reasonable way, including the rendering of any reports requested by the division and the handling or processing of any veterans cases or other matters according to standard procedures established by the division in furtherance of efficient and prompt service to all veterans in the state of Colorado on a uniform basis. Such officer shall always work in the best interest of his or her clients in an attempt to maximize the amount of federal veteran benefits that they receive. Additionally, the county veterans service officer shall undertake programs and engage in activities to reduce state public assistance expenditures as directed by the division.



§ 28-5-805. Office space and supplies

The board of county commissioners shall furnish the county veterans service officer and assistant with office space and necessary supplies.












Division of Aviation

Article 6 - Division of Aviation









Title 29 - Government - Local

General Provisions

Article 1 - Budget and Services

Part 1 - Local Government Budget Law Ofcolorado

§ 29-1-101. Short title

This part 1 shall be known and may be cited as the "Local Government Budget Law of Colorado".



§ 29-1-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Appropriation" means the authorization by ordinance or resolution of a spending limit for expenditures and obligations for specific purposes.

(2) "Basis of budgetary accounting" means any one of the following methods of measurement of timing when revenue and other financing sources and expenditures and other financing uses are recognized for budget purposes:

(a) Cash basis (when cash is received and disbursed);

(b) Modified accrual basis (when revenue and other financing sources are due and available and when obligations or liabilities are incurred for expenditures and other financing uses, except for certain stated items such as, but not limited to, prepaids, inventories of consumable goods, and interest payable in a future fiscal year); or

(c) Encumbrance basis (the modified accrual basis, but including the recognition of encumbrances).

(3) "Budget" means the complete estimated financial plan of the local government.

(4) "Budget year" means the ensuing fiscal year.

(5) "Certified" means a written statement by a member of the governing body or a person appointed by the governing body that the document being filed is a true and accurate copy of the action taken by the governing body.

(6) "Division" means the division of local government in the department of local affairs.

(7) "Encumbrance" means a commitment related to unperformed contracts for goods or services.

(8) (a) "Expenditure" means any use of financial resources of the local government consistent with its basis of accounting for budget purposes for the provision or acquisition of goods and services for operations, debt service, capital outlay, transfers, or other financial uses.

(b) "Expenditure" shall not include the payment or transfer of moneys by the office of the public trustee created in section 38-37-101, C.R.S., that are received from and required to be paid to another person or entity pursuant to the requirements of article 37, 38, or 39 of title 38, C.R.S., including, but not limited to, recording fees and publication costs pursuant to sections 38-38-101 and 38-39-102, C.R.S., and transfers of excess funds to the county treasurer made pursuant to section 38-37-104 (3), C.R.S.

(9) "Fiscal year" means the period commencing January 1 and ending December 31; except that "fiscal year" may mean the federal fiscal year for water conservancy districts which have contracts with the federal government.

(10) "Fund" means a fiscal and accounting entity with a self-balancing set of accounts in which cash and other financial resources, all related liabilities and residual equities or balances, and changes therein are recorded and segregated to carry on specific activities or to attain certain objectives in accordance with special regulations, restrictions, or limitations.

(11) "Fund balance" means the balance of total resources available for subsequent years' budgets consistent with the basis of accounting elected for budget purposes.

(12) "Governing body" means a board, council, or other elected or appointed body in which the legislative powers of the local government are vested.

(13) "Local government" means any authority, county, municipality, city and county, district, or other political subdivision of the state of Colorado; any institution, department, agency, or authority of any of the foregoing; and any other entity, organization, or corporation formed by intergovernmental agreement or other contract between or among any of the foregoing. The office of the county public trustee shall be deemed an agency of the county for the purposes of this part 1. "Local government" does not include the Colorado educational and cultural facilities authority, the university of Colorado hospital authority, collegeinvest, the Colorado health facilities authority, the Colorado housing and finance authority, the Colorado agricultural development authority, the Colorado sheep and wool authority, the Colorado beef council authority, the Colorado horse development authority, the fire and police pension association, any public entity insurance or investment pool formed pursuant to state law, any county or municipal housing authority, any association of political subdivisions formed pursuant to section 29-1-401, or any home rule city or town, home rule city and county, cities and towns operating under a territorial charter, school district, or local college district.

(14) "Object of expenditure" means the classification of fund data by character of expenditure. "Object of expenditure" includes, but is not limited to, personal services, purchased services, debt service, supplies, capital outlay, grants, and transfers.

(15) "Objection" means a written or oral protest filed by an elector of the local government.

(16) "Revenue" means all resources available to finance expenditures.

(17) "Spending agency", as designated by the local government, means any office, unit, department, board, commission, or institution which is responsible for any particular expenditures or revenues.



§ 29-1-103. Budgets required

(1) Each local government shall adopt an annual budget. To the extent that the financial activities of any local government are fully reported in the budget or budgets of a parent local government or governments, a separate budget is not required. Such budget shall present a complete financial plan by fund and by spending agency within each fund for the budget year and shall set forth the following:

(a) All proposed expenditures for administration, operations, maintenance, debt service, and capital projects to be undertaken or executed by any spending agency during the budget year;

(b) Anticipated revenues for the budget year;

(c) Estimated beginning and ending fund balances;

(d) The corresponding actual figures for the prior fiscal year and estimated figures projected through the end of the current fiscal year, including disclosure of all beginning and ending fund balances, consistent with the basis of accounting used to prepare the budget;

(e) A written budget message describing the important features of the proposed budget, including a statement of the budgetary basis of accounting used and a description of the services to be delivered during the budget year; and

(f) Explanatory schedules or statements classifying the expenditures by object and the revenues by source.

(2) No budget adopted pursuant to this section shall provide for expenditures in excess of available revenues and beginning fund balances.

(3) (a) The general assembly finds and declares that the use of lease-purchase agreements by local governments creates financial obligations of those governments and that the disclosure of such obligations is in the public interest and is a matter of statewide concern.

(b) In addition to the governmental entities included in the definition of "local government" in section 29-1-102, the provisions of this subsection (3) shall apply to every home rule city, home rule city and county, school district, and local college district.

(c) As used in this subsection (3), "lease-purchase agreement" means a capital lease as defined in the generally accepted accounting principles issued by the governmental accounting standards board that the controller prescribes for the state as specified in section 24-30-202 (12), C.R.S.

(d) (I) The budget adopted by every local government shall separately set forth each of the following:

(A) The total amount to be expended during the ensuing fiscal year for payment obligations under all lease-purchase agreements involving real property;

(B) The total maximum payment liability of the local government under all lease-purchase agreements involving real property over the entire terms of such agreements, including all optional renewal terms;

(C) The total amount to be expended during the ensuing fiscal year for payment obligations under all lease-purchase agreements other than those involving real property;

(D) The total maximum payment liability of the local government under all lease-purchase agreements other than those involving real property over the entire terms of such agreements, including all optional renewal terms.

(II) Each budget required to be filed pursuant to section 29-1-113 shall include a supplemental schedule that contains the information described in this paragraph (d).

(e) (I) No local government shall enter into any lease-purchase agreement whose duration, including all optional renewal terms, exceeds the weighted average useful life of the assets being financed. In the case of a lease-purchase agreement involving both real property and other property, the lease-purchase agreement shall provide that the real property involved shall be amortized over a period not to exceed its weighted average useful life and the other property shall be separately amortized over a period not to exceed its weighted average useful life. This provision shall not prevent a local government from releasing property from a lease-purchase agreement pursuant to an amortization schedule reflecting the times when individual pieces of property have been amortized.

(II) Nothing contained in this paragraph (e) shall be construed to apply to any lease-purchase agreement entered into prior to April 9, 1990.



§ 29-1-104. By whom budget prepared

The governing body of each local government shall designate or appoint a person to prepare the budget and submit the same to the governing body.



§ 29-1-105. Budget estimates

On or before a date to be determined by the governing body of each local government, all spending agencies shall prepare and submit to the person appointed to prepare the budget estimates of their expenditure requirements and their estimated revenues for the budget year, and, in connection therewith, the spending agency shall submit the corresponding actual figures for the last completed fiscal year and the estimated figures projected through the end of the current fiscal year and an explanatory schedule or statement classifying the expenditures by object and the revenues by source. In addition to the other information required by this section, every office, department, board, commission, and other spending agency of any local government shall prepare and submit to the person appointed to prepare the budget the information required by section 29-1-103 (3)(d). No later than October 15 of each year, the person appointed to prepare the budget shall submit such budget to the governing body.



§ 29-1-106. Notice of budget

(1) Upon receipt of the proposed budget, the governing body shall cause to be published a notice containing the following information:

(a) The date and time of the hearing at which the adoption of the proposed budget will be considered;

(b) A statement that the proposed budget is available for inspection by the public at a designated public office located within the boundaries of the local government, or, if no public office is located within such boundaries, the nearest public office where the budget is available; and

(c) A statement that any interested elector of the local government may file any objections to the proposed budget at any time prior to the final adoption of the budget by the governing body.

(2) If the governing body has submitted or intends to submit a request for increased property tax revenues to the division pursuant to section 29-1-302 (1), the amount of the increased property tax revenues resulting from such request shall be stated in such notice or in a subsequent notice in the manner provided in subsection (3) of this section.

(3) (a) For any local government whose proposed budget is more than fifty thousand dollars, the notice required by subsection (1) of this section shall be published one time in a newspaper having general circulation in the local government.

(b) Any local government whose proposed budget is fifty thousand dollars or less shall cause copies of the notice required by subsection (1) of this section to be posted in three public places within the jurisdiction of such local government in lieu of such publication.



§ 29-1-107. Objections to budget

Any elector of the local government has the right to file or register his protest with the governing body prior to the time of the adoption of the budget.



§ 29-1-108. Adoption of budget - appropriations - failure to adopt

(1) The governing body of the local government shall hold a hearing to consider the adoption of the proposed budget, at which time objections of the electors of the local government shall be considered. The governing body shall revise, alter, increase, or decrease the items as it deems necessary in view of the needs of the various spending agencies and the anticipated revenue of the local government. Adoption of the proposed budget shall be effective only upon an affirmative vote of a majority of the members of the governing body.

(2) Before the mill levy is certified pursuant to section 39-1-111 or 39-5-128, C.R.S., the governing body shall enact an ordinance or resolution adopting the budget and making appropriations for the budget year. The amounts appropriated shall not exceed the expenditures specified in the budget. Appropriations shall be made by fund or by spending agencies within a fund, as determined by the governing body. Changes to the adopted budget or appropriation shall be made in accordance with the provisions of section 29-1-109.

(3) If the governing body fails to adopt a budget before certification of the mill levy as provided for in subsection (2) of this section, then ninety percent of the amounts appropriated in the current fiscal year for operation and maintenance expenses shall be deemed reappropriated for the purposes specified in such last appropriation ordinance or resolution.

(4) If the appropriations for the budget year have not been made by December 31 of the current fiscal year, then ninety percent of the amount appropriated in the current fiscal year for operation and maintenance expenses shall be deemed reappropriated for the budget year.

(5) Notwithstanding any other provision of law, the adoption of the budget, the appropriation of funds, and the certification of the mill levy shall be effective upon adoption.

(6) All unexpended appropriations, or unencumbered appropriations if the encumbrance basis of budgetary accounting is adopted, expire at the end of the fiscal year.



§ 29-1-109. Changes to budget - transfers - supplemental appropriations

(1) (a) If, after adopting the budget and making appropriations, the governing body of a local government deems it necessary, it may transfer appropriated moneys between funds or between spending agencies within a fund, as determined by the original appropriation level, in accordance with the procedures established in subsection (2) of this section.

(b) If, after adoption of the budget, the local government receives unanticipated revenues or revenues not assured at the time of the adoption of the budget from any source other than the local government's property tax mill levy, the governing body may authorize the expenditure of such funds by enacting a supplemental budget and appropriation.

(c) In the event that revenues are lower than anticipated in the adopted budget, the governing body may adopt a revised appropriation ordinance or resolution as provided in section 29-1-108.

(2) (a) Any transfer, supplemental appropriation, or revised appropriation made pursuant to this section shall be made only by ordinance or resolution which complies with the notice provisions of section 29-1-106.

(b) For transfers, such ordinance or resolution shall set forth in full the amounts to be transferred and shall be documented in detail in the minutes of the meeting of the governing body. A certified copy of such ordinance or resolution shall be transmitted immediately to the affected spending agencies and the officer or employee of the local government whose duty it is to draw warrants or orders for the payment of money and to keep the record of expenditures as required by section 29-1-114. A certified copy of such ordinance or resolution shall be filed with the division.

(c) For supplemental budgets and appropriations, such ordinance or resolution shall set forth in full the source and amount of such revenue, the purpose for which such revenues are being budgeted and appropriated, and the fund or spending agency which shall make such supplemental expenditure. A certified copy of such ordinance or resolution shall be filed with the division.



§ 29-1-110. Expenditures not to exceed appropriation

(1) During the fiscal year, no officer, employee, or other spending agency shall expend or contract to expend any money, or incur any liability, or enter into any contract which, by its terms, involves the expenditures of money in excess of the amounts appropriated. Any contract, verbal or written, made in violation of this section shall be void, and no moneys belonging to a local government shall be paid on such contract.

(2) Multiple-year contracts may be entered into where allowed by law or if subject to annual appropriation.



§ 29-1-111. Contingencies

In cases of emergency which could not have been reasonably foreseen at the time of adoption of the budget, the governing body may authorize the expenditure of funds in excess of the appropriation by ordinance or resolution duly adopted by a majority vote of such governing body at a public meeting. Such ordinance or resolution shall set forth the facts concerning such emergency and shall be documented in detail in the minutes of the meeting of such governing body at which such ordinance or resolution was adopted. A certified copy of such ordinance or resolution shall be filed with the division.



§ 29-1-112. Payment for contingencies

In case of an emergency and the passage of an ordinance or resolution authorizing additional expenditures in excess of the appropriation as provided in section 29-1-111 and if there is money available for such excess expenditure in some other fund or spending agency which will not be needed for expenditures during the balance of the fiscal year, the governing body shall transfer the available money from such fund to the fund from which the excess expenditures are to be paid. If available money which can be so transferred is not sufficient to meet the authorized excess expenditure, then the governing body may obtain a temporary loan to provide for such excess expenditures. The total amount of the temporary loan shall not exceed the amount which can be raised by a two-mill levy on the total assessed valuation of the taxable property within the limits of the local government of such governing body.



§ 29-1-113. Filing of budget

(1) No later than thirty days following the beginning of the fiscal year of the budget adopted pursuant to section 29-1-108, the governing body shall cause a certified copy of such budget, including the budget message, to be filed in the office of the division. The budget of a special district shall include any resolutions adopting the budget, appropriating moneys, and fixing the rate of any mill levy. Copies of the budget of a local government and of ordinances or resolutions authorizing expenditures or the transfer of funds shall be filed with the officer or employee of the local government whose duty it is to disburse moneys or issue orders for the payment of money.

(2) Notwithstanding the provisions of section 29-1-102 (13), budgets shall be filed with the division by home rule cities, cities and counties, and towns and cities operating under a territorial charter for the purpose of information and research.

(3) If the governing body of a local government fails to file a certified copy of the budget with the division as required by this section, the division, after notice to the affected local government, may notify any county treasurer holding moneys of the local government generated pursuant to the taxing authority of such local government and authorize the county treasurer to prohibit release of any such moneys until the local government complies with the provisions of this section.



§ 29-1-114. Record of expenditures

The officer or employee of the local government whose duty it is to disburse moneys or issue orders for the payment of money shall keep in his office a record showing the amounts authorized by the appropriation and the expenditures drawn against the same and also a record of the transfer of moneys from one fund to another and of any authorized additional expenditures as provided in section 29-1-111. Such record shall be kept so that it will show at all times the unexpended balance in each of the appropriated funds or spending agencies. Such officer or employee shall report on such record as may be required by the governing body. No such officer or employee shall disburse any moneys or issue orders for the payment of money in excess of the amount available as shown by said record or report.



§ 29-1-115. Violation is malfeasance - removal

Any member of the governing body of any local government or any officer, employee, or agent of any spending agency who knowingly or willfully fails to perform any of the duties imposed upon him by this part 1 or who knowingly and willfully violates any of its provisions is guilty of malfeasance in office, and, upon conviction thereof, the court shall enter judgment that such officer so convicted shall be removed from office. Any elector of the local government may file an affidavit regarding suspected malfeasance with the district attorney, who shall investigate the allegations and prosecute the violation if sufficient cause is found. It is the duty of the court rendering any such judgment to cause immediate notice of such removal to be given to the proper officer of the local government so that the vacancy thus caused may be filled.






Part 2 - Intergovernmental Relationships

§ 29-1-201. Legislative declaration

The purpose of this part 2 is to implement the provisions of section 18 (2)(a) and (2)(b) of article XIV of the state constitution, adopted at the 1970 general election, and the amendment to section 2 of article XI of the state constitution, adopted at the 1974 general election, by permitting and encouraging governments to make the most efficient and effective use of their powers and responsibilities by cooperating and contracting with other governments, and to this end this part 2 shall be liberally construed.



§ 29-1-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Government" means any political subdivision of the state, any agency or department of the state government or of the United States, a federally recognized tribal entity, and any political subdivision of an adjoining state.

(2) "Political subdivision" means a county, city and county, city, town, service authority, school district, local improvement district, law enforcement authority, city or county housing authority, or water, sanitation, fire protection, metropolitan, irrigation, drainage, or other special district, or any other kind of municipal, quasi-municipal, or public corporation organized pursuant to law.



§ 29-1-203. Government may cooperate or contract - contents

(1) Governments may cooperate or contract with one another to provide any function, service, or facility lawfully authorized to each of the cooperating or contracting units, including the sharing of costs, the imposition of taxes, or the incurring of debt, only if such cooperation or contracts are authorized by each party thereto with the approval of its legislative body or other authority having the power to so approve. Any such contract providing for the sharing of costs or the imposition of taxes may be entered into for any period, notwithstanding any provision of law limiting the length of any financial contracts or obligations of governments.

(2) Any such contract shall set forth fully the purposes, powers, rights, obligations, and the responsibilities, financial and otherwise, of the contracting parties.

(3) Where other provisions of law provide requirements for special types of intergovernmental contracting or cooperation, those special provisions shall control.

(4) Any such contract may provide for the joint exercise of the function, service, or facility, including the establishment of a separate legal entity to do so.

(5) Any separate legal entity formed pursuant to the provisions of this part 2 may make loans to any government which enters into any contract pursuant to the provisions of this section, which loans may be secured by loan and security agreements, leases, or any other instruments upon such terms and conditions, including, without limitation, the terms and conditions authorized by section 31-35-402 (1)(h), C.R.S., as the board of directors of such intergovernmental entity shall determine.

(6) The provisions of articles 10.5 and 47 of title 11, C.R.S., shall apply to moneys of such separate legal entities.



§ 29-1-203.5. Separate legal entity established under section 29-1-203 - legal status - authority to exercise special district powers - additional financing powers

(1) (a) Any combination of counties, municipalities, special districts, or other political subdivisions of this state that are each authorized to own, operate, finance, or otherwise provide public improvements for any function, service, or facility may enter into a contract under section 29-1-203 to establish a separate legal entity to provide any such public improvements. Any separate legal entity established is a political subdivision and public corporation of the state and is separate from the parties to the contract if the contract or an amendment to the contract states that the entity is formed in conformity with the provisions of this section and that the provisions of this section apply to the entity.

(b) A contract establishing a separate legal entity described in paragraph (a) of this subsection (1) must specify:

(I) The name and purpose of the entity and the functions or services to be provided by the entity;

(II) The establishment and organization of a governing body of the entity, which must be a board of directors in which all legislative power of the entity is vested, including:

(A) The number of directors, their manner of appointment, their terms of office, their compensation, if any, and the procedure for filling vacancies on the board;

(B) The officers of the entity, the manner of their selection, and their duties;

(C) The voting requirements for action by the board; except that, unless specifically provided otherwise, a majority of directors constitutes a quorum, and a majority of the quorum is necessary for any action taken by the board.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), a separate legal entity established by contract pursuant to section 29-1-203 may, to the extent provided by the contract or an amendment to the contract and deemed by the contracting parties to be necessary or convenient to allow the entity to achieve its purposes, exercise any general power of a special district specified in part 10 of article 1 of title 32, C.R.S., so long as each of the parties to the contract may lawfully exercise the power.

(b) A separate legal entity established by a contract pursuant to section 29-1-203 that specifies that the provisions of this section apply to the entity may not levy a tax or exercise the power of eminent domain.

(c) A separate legal entity established by contract pursuant to section 29-1-203 shall file a copy of the contract and any amendments to the contract with the division of local government in the department of local affairs and the division shall retain the contract and amendments as a public record.

(3) In addition to any other powers set forth in a contract entered into pursuant to section 29-1-203 that establishes a separate legal entity and specifies that the provisions of this section apply to the entity, such an entity has the following powers:

(a) To issue bonds, notes, or other financial obligations payable solely from revenue derived from one or more of the functions, services, systems, or facilities of the separate legal entity, from money received under contracts entered into by the separate legal entity, or from other available money of the separate legal entity. The terms, conditions, and details of bonds, notes, or other financial obligations, including related procedures and refunding conditions, must be set forth in the resolution of the separate legal entity authorizing the bonds, notes, or other financial obligations and must, to the extent practical, be substantially the same as those provided in part 4 of article 35 of title 31, C.R.S., relating to water and sewer revenue bonds; except that the purposes for which the same may be issued are not limited to the financing of water or sewerage facilities. Bonds, notes, or other financial obligations issued under this paragraph (a) are not an indebtedness of the separate legal entity or the cooperating or contracting parties within the meaning of any provision or limitation specified in the state constitution or law. Each bond, note, or other financial obligation issued under this paragraph (a) must recite in substance that it is payable solely from the revenues and other available funds of the separate legal entity pledged for the payment thereof and that it is not a debt of the separate legal entity or the cooperating or contracting parties within the meaning of any provision or limitation specified in the state constitution or law. Notwithstanding anything in this paragraph (a) to the contrary, bonds, notes, and other obligations may be issued to mature at such times not beyond forty years from their respective issue dates, shall bear interest at such rates, and shall be sold at, above, or below the principal amount thereof, at a public or private sale, all as determined by the board of directors of the separate legal entity. Interest on any bond, note, or other financial obligation issued under this paragraph (a) hereof is exempt from taxation except as otherwise may be provided by law. The resolution, trust indenture, or other security agreement under which bonds, notes, or other financial obligations are issued is a contract with the holders thereof and may contain such provisions as the board of directors of the separate legal entity determine to be appropriate and necessary in connection with the issuance thereof and to provide security for the payment thereof, including, without limitation, any mortgage or other security interest in revenue, money, rights, or property of the separate legal entity.

(b) To acquire, lease, and sell property.

(3.5) A separate legal entity established by contract pursuant to section 29-1-203 that has issued bonds, notes, or other financial obligations as authorized by paragraph (a) of subsection (3) of this section is subject to the "Public Securities Information Reporting Act", article 58 of title 11, C.R.S., and shall file an annual information report, to the extent practical, in the manner specified in section 11-58-105, C.R.S.

(4) A contract entered into pursuant to section 29-1-203 that establishes a separate legal entity and specifies that the provisions of this section apply to the entity shall provide that, upon dissolution of the separate legal entity, all of its property is transferred to, or at the direction of, one or more of the contracting political subdivisions.



§ 29-1-204. Establishment of separate governmental entity

(1) Any combination of cities and towns of this state which are authorized to own and operate electric systems may, by contract with each other or with cities and towns of any adjoining state, establish a separate governmental entity, to be known as a power authority, to be used by such contracting municipalities to effect the development of electric energy resources or production and transmission of electric energy in whole or in part for the benefit of the inhabitants of such contracting municipalities.

(2) Any contract establishing such separate governmental entity shall specify:

(a) The name and purpose of such entity and the functions or services to be provided by such entity;

(b) The establishment and organization of a governing body of the entity, which shall be a board of directors in which all legislative power of the entity is vested, including:

(I) The number of directors, their manner of appointment, their terms of office, their compensation if any, and the procedure for filling vacancies on the board;

(II) The officers of the entity, the manner of their selection, and their duties;

(III) The voting requirements for action by the board; except that, unless specifically provided otherwise, a majority of directors shall constitute a quorum, and a majority of the quorum shall be necessary for any action taken by the board;

(IV) The duties of the board which shall include the obligation to comply with the provisions of parts 1, 5, and 6 of this article;

(c) Provisions for the disposition, division, or distribution of any property or assets of the entity;

(d) The term of the contract, which may be continued for a definite term or until rescinded or terminated, and the method, if any, by which it may be rescinded or terminated; except that such contract may not be rescinded or terminated so long as the entity has bonds, notes, or other obligations outstanding, unless provision for full payment of such obligations, by escrow or otherwise, has been made pursuant to the terms of such obligations.

(3) The general powers of such entity shall include the following powers:

(a) To develop electric energy resources and produce or transmit electric energy in whole or in part for the benefit of the inhabitants of the contracting municipalities;

(b) To make and enter into contracts, including, without limitation, contracts with cities and towns in any adjoining state, irrespective of whether such cities and towns are parties to the contract establishing the separate governmental entity;

(c) To employ agents and employees;

(d) To acquire, construct, manage, maintain, or operate electric energy facilities, works, or improvements or any interest therein;

(e) To acquire, hold, lease (as lessor or lessee), sell, or otherwise dispose of any real or personal property, commodity, or service;

(f) To condemn property for public use, if such property is not owned by any public utility and devoted to such public use pursuant to state authority;

(g) To incur debts, liabilities, or obligations;

(h) To sue and be sued in its own name;

(i) To have and use a corporate seal;

(j) To fix, maintain, and revise fees, rates, and charges for functions, services, or facilities provided by the entity;

(k) To adopt, by resolution, regulations respecting the exercise of its powers and the carrying out of its purposes;

(l) To exercise any other powers which are essential to the provision of functions, services, or facilities by the entity and which are specified in the contract;

(m) To do and perform any acts and things authorized by this section under, through, or by means of an agent or by contracts with any person, firm, or corporation;

(n) To deposit moneys of the power authority not then needed in the conduct of the power authority affairs in any depository authorized in section 24-75-603, C.R.S. For the purpose of making such deposits, the board of directors may appoint, by written resolution, one or more persons to act as custodians of the moneys of the power authority. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires.

(o) To acquire or cross railroad rights-of-way in the manner set forth in section 40-5-105, C.R.S.

(4) The separate governmental entity established by such contracting municipalities shall be a political subdivision and a public corporation of the state, separate from the parties to the contract, and shall be a validly created and existing political subdivision and public corporation of the state, irrespective of whether a contracting municipality, including a city or town of an adjoining state, withdraws (whether voluntarily, by operation of law, or otherwise) from such entity subsequent to its creation under circumstances not resulting in the rescission or termination of the contract establishing such entity pursuant to its terms. It shall have the duties, privileges, immunities, rights, liabilities, and disabilities of a public body politic and corporate. The provisions of articles 10.5 and 47 of title 11, C.R.S., shall apply to moneys of the entity.

(5) The bonds, notes, and other obligations of such separate governmental entity shall not be the debts, liabilities, or obligations of the contracting municipalities.

(6) The contracting municipalities may provide in the contract for payment to the separate governmental entity of funds from proprietary revenues for services rendered by the entity, from proprietary revenues or other public funds as contributions to defray the cost of any purpose set forth in the contract, and from proprietary revenues or other public funds as advances for any purpose subject to repayment by the entity.

(7) (a) To carry out the purposes for which the separate governmental entity was established, the entity is authorized to issue bonds, notes, or other obligations payable solely from the revenues derived or to be derived from the function, service, or facility or the combined functions, services, or facilities of the entity or from any other available funds of the entity. The terms, conditions, and details of said bonds, notes, and other obligations, the procedures related thereto, and the refunding thereof shall be set forth in the resolution authorizing said bonds, notes, or other obligations and shall, as nearly as may be practicable, be substantially the same as those provided in part 4 of article 35 of title 31, C.R.S., relating to water and sewer revenue bonds; except that the purposes for which the same may be issued shall not be so limited and except that said bonds, notes, and other obligations may be sold at public or private sale. Bonds, notes, or other obligations issued under this subsection (7) shall not constitute an indebtedness of the entity or the cooperating or contracting municipalities within the meaning of any constitutional or statutory limitation or other provision. Each bond, note, or other obligation issued under this subsection (7) shall recite in substance that said bond, note, or other obligation, including the interest thereon, is payable solely from the revenues and other available funds of the entity pledged for the payment thereof and that said bond, note, or other obligation does not constitute a debt of the entity or the cooperating or contracting municipalities within the meaning of any constitutional or statutory limitations or provisions. Notwithstanding anything in this section to the contrary, such bonds, notes, and other obligations may be issued to mature at such times not beyond forty years from their respective issue dates, shall bear interest at such rates, and shall be sold at, above, or below the principal amount thereof, all as shall be determined by the board of the entity. Notwithstanding anything in this section to the contrary, in the case of short-term notes or other obligations maturing not later than one year from the date of issuance thereof, the board of the entity may authorize officials of the entity to fix principal amounts, maturity dates, interest rates, and purchase prices of any particular issue of such short-term notes or obligations, subject to such limitations as to maximum term, maximum principal amount outstanding, and maximum net effective interest rates as the board shall prescribe by resolution. Such action may be taken by the board of the entity only at a public meeting preceded by adequate notice, and the action of the board shall be properly recorded on the permanent records of the board.

(b) The resolution, trust indenture, or other security agreement under which any bonds, notes, or other obligations are issued shall constitute a contract with the holders thereof, and it may contain such provisions as shall be determined by the board of the entity to be appropriate and necessary in connection with the issuance thereof and to provide security for the payment thereof, including, without limitation, any mortgage or other security interest in any revenues, funds, rights, or properties of the entity. The bonds, notes, and other obligations of the entity and the income therefrom shall be exempt from taxation, except inheritance, estate, and transfer taxes.

(8) A separate governmental entity established by contracting municipalities shall, if the contract so provides, be the successor to any nonprofit corporation, agency, or other entity theretofore organized by the contracting municipalities to provide the same function, service, or facility, and such separate governmental entity shall be entitled to all rights and privileges and shall assume all obligations and liabilities of such other entity under existing contracts to which such other entity is a party.

(9) The authority granted pursuant to this section shall in no manner limit the powers of governments to enter into intergovernmental cooperation or contracts or to establish separate legal entities pursuant to the provisions of section 29-1-203 or any other applicable law or otherwise to carry out their powers under applicable statutory or charter provisions, nor shall such authority limit the powers reserved to cities and towns by section 2 of article XI of the state constitution. Nothing in this part 2 constitutes a legislative declaration of preference for electric systems owned by separate governmental entities over electric systems owned by other or different entities.

(10) For the purposes of subsection (1), paragraph (b) of subsection (3), and subsection (4) of this section, "cities and towns of any adjoining state" means any city or town located in any state sharing a common border with the state of Colorado which owns an electric system and which is located not more than fifteen miles from the common border of the state of Colorado and such adjoining state.



§ 29-1-204.2. Establishment of separate governmental entity to develop water resources, systems, facilities, and drainage facilities

(1) Any combination of municipalities, special districts, or other political subdivisions of this state that are authorized to own and operate water systems or facilities or drainage facilities may establish, by contract with each other, a separate governmental entity, to be known as a water or drainage authority, to be used by such contracting parties to effect the development of water resources, systems, or facilities or of drainage facilities in whole or in part for the benefit of the inhabitants of such contracting parties or others at the discretion of the board of directors of the water or drainage authority.

(2) Any contract establishing such separate governmental entity shall specify:

(a) The name and purpose of such entity and the functions or services to be provided by such entity;

(b) The establishment and organization of a governing body of the entity, which shall be a board of directors in which all legislative power of the entity is vested, including:

(I) The number of directors, their manner of appointment, their terms of office, their compensation, if any, and the procedure for filling vacancies on the board;

(II) The officers of the entity, the manner of their selection, and their duties;

(III) The voting requirements for action by the board; except that, unless specifically provided otherwise, a majority of directors shall constitute a quorum, and a majority of the quorum shall be necessary for any action taken by the board;

(IV) The duties of the board, which shall include the obligation to comply with the provisions of parts 1, 5, and 6 of this article;

(c) Provisions for the disposition, division, or distribution of any property or assets of the entity;

(d) The term of the contract, which may be continued for a definite term or until rescinded or terminated, and the method, if any, by which it may be rescinded or terminated; except that such contract may not be rescinded or terminated so long as the entity has bonds, notes, or other obligations outstanding, unless provision for full payment of such obligations, by escrow or otherwise, has been made pursuant to the terms of such obligations;

(e) The conditions or requirements to be fulfilled for adding or deleting parties to the contract in the future or for providing water services and drainage facilities to others outside the boundaries of the contracting parties.

(3) The general powers of such entity shall include the following powers:

(a) To develop water resources, systems, or facilities or drainage facilities in whole or in part for the benefit of the inhabitants of the contracting parties or others, at the discretion of the board of directors, subject to fulfilling any conditions or requirements set forth in the contract establishing the entity;

(b) To make and enter into contracts;

(c) To employ agents and employees;

(d) To acquire, construct, manage, maintain, or operate water systems, facilities, works, or improvements, or drainage facilities, or any interest therein;

(e) To acquire, hold, lease (as lessor or lessee), sell, or otherwise dispose of any real or personal property utilized only for the purposes of water treatment, distribution, and wastewater disposal, or of drainage;

(f) To condemn property for use as rights-of-way only if such property is not owned by any public utility and devoted to such public use pursuant to state authority;

(g) To incur debts, liabilities, or obligations;

(h) To sue and be sued in its own name;

(i) To have and use a corporate seal;

(j) To fix, maintain, and revise fees, rates, and charges for functions, services, or facilities provided by the entity;

(k) To adopt, by resolution, regulations respecting the exercise of its powers and the carrying out of its purpose;

(l) To exercise any other powers which are essential to the provision of functions, services, or facilities by the entity and which are specified in the contract;

(m) To do and perform any acts and things authorized by this section under, through, or by means of an agent or by contracts with any person, firm, or corporation;

(n) To permit other municipalities, special districts, or political subdivisions of this state that are authorized to supply water or to provide drainage facilities to enter the contract at the discretion of the board of directors, subject to fulfilling any and all conditions or requirements of the contract establishing the entity; except that rates need not be uniform between the authority and the contracting parties;

(o) To provide for the rehabilitation of any surfaces adversely affected by the construction of water pipelines, facilities, or systems or of drainage facilities through the rehabilitation of plant cover, soil stability, and other measures appropriate to the subsequent beneficial use of such lands;

(p) To justly indemnify property owners or others affected for any losses or damages incurred, including reasonable attorney fees, or that may subsequently be caused by or which result from actions of such corporations.

(4) The separate governmental entity established by such contracting parties shall be a political subdivision and a public corporation of the state, separate from the parties to the contract. It shall have the duties, privileges, immunities, rights, liabilities, and disabilities of a public body politic and corporate. The provisions of articles 10.5 and 47 of title 11, C.R.S., shall apply to moneys of the entity.

(5) The bonds, notes, and other obligations of a water or drainage authority formed under the provisions of this section shall not be the debts, liabilities, or obligations of the original contracting parties or parties that may enter the establishing contract in the future.

(6) The contracting parties may provide in the contract for payment to the separate governmental entity of funds from proprietary revenues for services rendered by the entity, from proprietary revenues or other public funds as contributions to defray the cost of any purpose set forth in the contract, and from proprietary revenues or other public funds as advances for any purpose subject to repayment by the entity.

(7) (a) To carry out the purposes for which the separate governmental entity was established, the entity is authorized to issue bonds, notes, or other obligations payable solely from the revenues derived from the function, service, system, or facility or the combined functions, services, systems, or facilities of the entity or from any other available funds of the entity. The terms, conditions, and details of said bonds, notes, and other obligations, the procedures related thereto, and the refunding thereof shall be set forth in the resolution authorizing said bonds, notes, or other obligations and, as nearly as may be practicable, shall be substantially the same as those provided in part 4 of article 35 of title 31, C.R.S., relating to water and sewer revenue bonds; except that the purposes for which the same may be issued shall not be so limited and except that said bonds, notes, and other obligations may be sold at public or private sale. Bonds, notes, or other obligations issued under this subsection (7) shall not constitute an indebtedness of the entity or the cooperating or contracting parties within the meaning of any constitutional or statutory limitations or other provision. Each bond, note, or other obligation issued under this subsection (7) shall recite in substance that said bond, note, or other obligation, including the interest thereon, is payable solely from the revenues and other available funds of the entity pledged for the payment thereof and that said bond, note, or other obligation does not constitute a debt of the entity or the cooperating or contracting parties within the meaning of any constitutional or statutory limitation or provision. Notwithstanding anything in this section to the contrary, such bonds, notes, and other obligations may be issued to mature at such times not beyond forty years from their respective issue dates, shall bear interest at such rates, and shall be sold at, above, or below the principal amount thereof, all as shall be determined by the board of directors of the entity.

(b) The resolution, trust indenture, or other security agreement under which any bonds, notes, or other obligations are issued shall constitute a contract with the holders thereof, and it may contain such provisions as shall be determined by the board of directors of the entity to be appropriate and necessary in connection with the issuance thereof and to provide security for the payment thereof, including, without limitation, any mortgage or other security interest in any revenues, funds, rights, or properties of the entity. The bonds, notes, and other obligations of the entity and the income therefrom shall be exempt from taxation by this state, except inheritance, estate, and transfer taxes.

(8) A separate governmental entity established by contract, if the contract so provides, shall be the successor to any nonprofit corporation, agency, or other entity theretofore organized by the contracting parties to provide the same function, service, system, or facility, and such separate governmental entity shall be entitled to all rights and privileges and shall assume all obligations and liabilities of such other entity under existing contracts to which such other entity is a party.

(9) The authority granted pursuant to this section shall in no manner limit the powers of governments to enter into intergovernmental cooperation or contracts or to establish separate legal entities pursuant to the provisions of section 29-1-203 or any other applicable law or otherwise to carry out their powers under applicable statutory or charter provisions, nor shall such authority limit the powers reserved to cities and towns by section 2 of article XI of the state constitution. Nothing in this part 2 constitutes a legislative declaration of preference for water systems or facilities or for drainage facilities owned by separate governmental entities over water systems or facilities or over drainage facilities owned by other or different entities.



§ 29-1-204.5. Establishment of multijurisdictional housing authorities

(1) Any combination of home rule or statutory cities, towns, counties, and cities and counties of this state may, by contract with each other, establish a separate governmental entity to be known as a multijurisdictional housing authority, referred to in this section as an "authority". Such an authority may be used by such contracting member governments to effect the planning, financing, acquisition, construction, reconstruction or repair, maintenance, management, and operation of housing projects or programs pursuant to a multijurisdictional plan:

(a) To provide dwelling accommodations at rental prices or purchase prices within the means of families of low or moderate income; and

(b) To provide affordable housing projects or programs for employees of employers located within the jurisdiction of the authority.

(2) Any contract establishing any such authority shall specify:

(a) The name and purpose of such authority and the functions or services to be provided by such authority;

(a.5) The boundaries of the authority, which boundaries may include less than the entire area of the separate governmental entities and may be modified after the establishment of the authority as provided in the contract;

(b) The establishment and organization of a governing body of the authority, which shall be a board of directors, referred to in this section as the "board", in which all legislative power of the authority is vested, including:

(I) The number of directors, their manner of appointment, their terms of office, their compensation, if any, and the procedure for filling vacancies on the board;

(II) The officers of the authority, the manner of their selection, and their duties;

(III) The voting requirements for action by the board; except that, unless specifically provided otherwise, a majority of directors shall constitute a quorum, and a majority of the quorum shall be necessary for any action taken by the board;

(IV) The duties of the board, which shall include the obligation to comply with the provisions of parts 1, 5, and 6 of this article;

(c) Provisions for the disposition, division, or distribution of any property or assets of the authority;

(d) The term of the contract, which may be continued for a definite term or until rescinded or terminated, and the method, if any, by which it may be rescinded or terminated; except that such contract may not be rescinded or terminated so long as the authority has bonds, notes, or other obligations outstanding, unless provision for full payment of such obligations, by escrow or otherwise, has been made pursuant to the terms of such obligations;

(e) The expected sources of revenue of the authority and any requirements that contracting member governments consent to the levying of any taxes or development impact fees within the jurisdiction of such member. If the authority levies any taxes or development impact fees, the contract shall further include requirements that:

(I) Prior to and as a condition of levying any such taxes or fees, the board shall adopt a resolution determining that the levying of such taxes or fees will fairly distribute the costs of the authority's activities among the persons and businesses benefited thereby and will not impose an undue burden on any particular group of persons or businesses;

(II) Each such tax or fee shall conform with any requirements specified in subsection (3) of this section; and

(III) The authority shall designate a financial officer who shall coordinate with the department of revenue regarding the collection of a sales and use tax authorized pursuant to paragraph (f.1) of subsection (3) of this section. This coordination shall include but not be limited to the financial officer identifying those businesses eligible to collect the sales and use tax and any other administrative details identified by the department.

(3) The general powers of such authority shall include the following powers:

(a) To plan, finance, acquire, construct, reconstruct or repair, maintain, manage, and operate housing projects and programs pursuant to a multijurisdictional plan within the means of families of low or moderate income;

(a.5) To plan, finance, acquire, construct, reconstruct or repair, maintain, manage, and operate affordable housing projects or programs for employees of employers located within the jurisdiction of the authority;

(b) To make and enter into contracts with any person, including, without limitation, contracts with state or federal agencies, private enterprises, and nonprofit organizations also involved in providing such housing projects or programs or the financing for such housing projects or programs, irrespective of whether such agencies are parties to the contract establishing the authority;

(c) To employ agents and employees;

(d) To cooperate with state and federal governments in all respects concerning the financing of such housing projects and programs;

(e) To acquire, hold, lease (as lessor or lessee), sell, or otherwise dispose of any real or personal property, commodity, or service;

(f) To condemn property for public use, if such property is not owned by any governmental entity or any public utility and devoted to public use pursuant to state authority;

(f.1) (I) Subject to the provisions of subsection (7.5) of this section, to levy, in all of the area within the boundaries of the authority, a sales or use tax, or both, at a rate not to exceed one percent, upon every transaction or other incident with respect to which a sales or use tax is levied by the state, excluding the sale or use of cigarettes. The tax imposed pursuant to this paragraph (f.1) is in addition to any other sales or use tax imposed pursuant to law. The executive director of the department of revenue shall collect, administer, and enforce the sales or use tax, to the extent feasible, in the manner provided in section 29-2-106. However, the executive director shall not begin the collection, administration, and enforcement of a sales and use tax until such time as the financial officer of the authority and the executive director have agreed on all necessary matters pursuant to subparagraph (III) of paragraph (e) of subsection (2) of this section. The executive director shall begin the collection, administration, and enforcement of a sales and use tax on a date mutually agreeable to the department of revenue and the authority.

(II) The executive director shall make monthly distributions of the tax collections to the authority, which shall apply the proceeds solely to the planning, financing, acquisition, construction, reconstruction or repair, maintenance, management, and operation of housing projects or programs within the means of families of low or moderate income.

(III) The department of revenue shall retain an amount not to exceed the cost of the collection, administration, and enforcement and shall transmit the amount retained to the state treasurer, who shall credit the same amount to the multijurisdictional housing authority sales tax fund, which fund is hereby created in the state treasury. The amounts so retained are hereby appropriated annually from the fund to the department to the extent necessary for the department's collection, administration, and enforcement of the provisions of this section. Any moneys remaining in the fund attributable to taxes collected in the prior fiscal year shall be transmitted to the authority; except that, prior to the transmission to the authority of such moneys, any moneys appropriated from the general fund to the department for the collection, administration, and enforcement of the tax for the prior fiscal year shall be repaid.

(f.2) Subject to the provisions of subsection (7.5) of this section, to levy, in all of the area within the boundaries of the authority, an ad valorem tax at a rate not to exceed five mills on each dollar of valuation for assessment of the taxable property within such area. The tax imposed pursuant to this paragraph (f.2) shall be in addition to any other ad valorem tax imposed pursuant to law. In accordance with the schedule prescribed by section 39-5-128, C.R.S., the board shall certify to the board of county commissioners of each county within the authority, or having a portion of its territory within the district, the levy of ad valorem property taxes in order that, at the time and in the manner required by law for the levying of taxes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property within the designated portion of the area within the boundaries of the authority. It is the duty of the body having authority to levy taxes within each county to levy the taxes provided by this subsection (3). It is the duty of all officials charged with the duty of collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected and when collected to pay the same to the authority ordering the levy and collection. The payment of such collections shall be made monthly to the authority or paid into the depository thereof to the credit of the authority. All taxes levied under this paragraph (f.2), together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same shall constitute, until paid, a perpetual lien on and against the property taxed, and such lien shall be on a parity with the tax lien of other general taxes.

(f.5) (I) To establish, and from time to time increase or decrease, a development impact fee and collect such fee from persons who own property located within the boundaries of the authority who apply for approval for new residential, commercial, or industrial construction in accordance with applicable ordinances, resolutions, or regulations of any county or municipality.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (f.5), an impact fee may only be imposed by an authority if all of the following conditions have been satisfied:

(A) No portion of the authority is located in a county with a population of more than one hundred thousand;

(B) The fee is not levied upon the development, construction, permitting, or otherwise in connection with low or moderate income housing or affordable employee housing;

(C) The rate of the fee is two dollars per square foot or less; and

(D) The authority also imposes a sales and use tax pursuant to paragraph (f.1) of this subsection (3), an ad valorem tax pursuant to paragraph (f.2) of this subsection (3), or both.

(g) To incur debts, liabilities, or obligations;

(h) To sue and be sued in its own name;

(i) To have and use a corporate seal;

(j) To fix, maintain, and revise fees, rents, security deposits, and charges for functions, services, or facilities provided by the authority;

(k) To adopt, by resolution, regulations respecting the exercise of its powers and the carrying out of its purposes;

(l) To exercise any other powers that are essential to the provision of functions, services, or facilities by the authority and that are specified in the contract;

(m) To do and perform any acts and things authorized by this section under, through, or by means of an agent or by contracts with any person, firm, or corporation;

(n) To establish enterprises for the ownership, planning, financing, acquisition, construction, reconstruction or repair, maintenance, management, or operation, or any combination of the foregoing, of housing projects or programs authorized by this section on the same terms as and subject to the same conditions provided in section 43-4-605, C.R.S.

(4) The authority established by such contracting member governments shall be a political subdivision and a public corporation of the state, separate from the parties to the contract, and shall be a validly created and existing political subdivision and public corporation of the state, irrespective of whether a contracting member government withdraws (whether voluntarily, by operation of law, or otherwise) from such authority subsequent to its creation under circumstances not resulting in the rescission or termination of the contract establishing such authority pursuant to its terms. It shall have the duties, privileges, immunities, rights, liabilities, and disabilities of a public body politic and corporate. The authority may deposit and invest its moneys in the manner provided in section 43-4-616, C.R.S.

(5) The bonds, notes, and other obligations of such authority shall not be the debts, liabilities, or obligations of the contracting member governments.

(6) The contracting member governments may provide in the contract for payment to the authority of funds from proprietary revenues for services rendered or facilities provided by the authority, from proprietary revenues or other public funds as contributions to defray the cost of any purpose set forth in the contract, and from proprietary revenues or other public funds as advances for any purpose subject to repayment by the authority.

(7) (Deleted by amendment, L. 2001, p. 966, § 1, effective August 8, 2001.)

(7.1) The authority may issue revenue or general obligation bonds, as the term bond is defined in section 43-4-602 (3), C.R.S., and may pledge its revenues and revenue-raising powers for the payment of such bonds. Such bonds shall be issued on the terms and subject to the conditions set forth in section 43-4-609, C.R.S.

(7.3) The income or other revenues of the authority, all properties at any time owned by an authority, any bonds issued by an authority, and the transfer of and the income from any bonds issued by the authority are exempt from all taxation and assessments in the state.

(7.5) (a) No action by an authority to establish or increase any tax or development impact fee authorized by this section shall take effect unless first submitted to a vote of the registered electors of the authority in which the tax or development impact fee is proposed to be collected.

(b) No action by an authority creating a multiple-fiscal year debt or other financial obligation that is subject to section 20 (4)(b) of article X of the state constitution shall take effect unless first submitted to a vote of the registered electors residing within the boundaries of the authority; except that no such vote is required for obligations of enterprises established under paragraph (n) of subsection (3) of this section or for obligations of any other enterprise under section 20 (4) of article X of the state constitution.

(c) The questions proposed to the registered electors under paragraphs (a) and (b) of this subsection (7.5) shall be submitted at a general election or any election to be held on the first Tuesday in November of an odd-numbered year. The action shall not take effect unless a majority of the registered electors voting thereon at the election vote in favor thereof. The election shall be conducted in substantially the same manner as county elections and the county clerk and recorder of each county in which the election is conducted shall assist the authority in conducting the election. The authority shall pay the costs incurred by each county in conducting such an election. No moneys of the authority may be used to urge or oppose passage of an election required under this section.

(7.7) (a) For the purpose of determining any authority's fiscal year spending limit under section 20 (7)(b) of article X of the state constitution, the initial spending base of the authority shall be the amount of revenues collected by the authority from sources not excluded from fiscal year spending pursuant to section 20 (2)(e) of article X of the state constitution during the first full fiscal year for which the authority collected revenues.

(b) For purposes of this subsection (7.7), "fiscal year" means any year-long period used by an authority for fiscal accounting purposes.

(8) An authority established by contracting member governments shall, if the contract so provides, be the successor to any nonprofit corporation, agency, or other entity theretofore organized by the contracting member governments to provide the same function, service, or facility, and such authority shall be entitled to all the rights and privileges and shall assume all the obligations and liabilities of such other entity under existing contracts to which such other entity is a party.

(9) The authority granted pursuant to this section shall in no manner limit the powers of governments to enter into intergovernmental cooperation or contracts or to establish separate legal entities pursuant to the provisions of section 29-1-203 or any other applicable law or otherwise to carry out their individual powers under applicable statutory or charter provisions, nor shall such authority limit the powers reserved to cities and towns by section 2 of article XI of the state constitution. Nothing in this part 2 constitutes a legislative declaration of preference for housing projects owned by authorities over housing projects owned by other or different entities.

(10) An authority and the property of an authority shall be exempt from all taxes and special assessments on the same basis and subject to the same conditions as provided for city housing authorities in sections 29-4-226 and 29-4-227.



§ 29-1-205. List of contracts - contracts establishing power authorities

(1) Within thirty days after receiving a written request from the division of local government, a political subdivision shall provide the division with a current list of all contracts in effect with other political subdivisions. The list must contain the names of the contracting political subdivisions, the nature of the contract, and the expiration date thereof.

(2) Within ten days after the execution of a contract establishing a separate governmental entity pursuant to section 29-1-204, or an amendment or a modification thereof, the contracting local governments shall file a copy of such contract, amendment, or modification with the division.

(3) Failure to make any filing under this section does not invalidate any contract referred to in this section.



§ 29-1-206. Law enforcement agreements

(1) Any county in this state that shares a common border with a county in another state, and any municipality located in such a bordering county of this state, may enter into an agreement with the bordering county of the other state or with a municipality located in the bordering county of the other state to provide for reciprocal law enforcement between the entities. The agreement shall meet the requirements of section 29-1-203 and shall include, but shall not be limited to, an additional requirement that any person who is assigned to law enforcement duty in this state pursuant to such intergovernmental agreement and section 29-5-104 (2) shall be certified as a peace officer in the other state and shall apply to the peace officers standards and training board created pursuant to section 24-31-302, C.R.S., for recognition prior to an assignment in Colorado.

(2) Repealed.



§ 29-1-206.5. Emergency services - agreements - immunity from liability - definitions

(1) Any county, municipality, or designated special district in this state may enter into an agreement with a county, municipality, or special district from a state bordering this state to provide emergency services. The agreement must meet the requirements of section 29-1-203.

(2) If the governor declares an emergency and activates the "Emergency Management Assistance Compact", part 29 of article 60 of title 24, C.R.S., any provision of an agreement authorized under this section that conflicts with a provision of the compact or a procedural plan or program created in accordance with the compact is void and unenforceable.

(3) (a) Any person from another state who is performing a function in this state under an agreement to provide emergency services authorized in this section has the same immunity from liability as a person from the county, municipality, or designated special district of this state performing the same function.

(b) Any person from this state who is performing a function in another state under an agreement to provide emergency services authorized in this section has the same immunity from liability in the other state that he or she would have when performing the same function in this state.

(4) As used in this section, "designated special district" means a fire protection district, fire protection authority, ambulance district, or health service district.






Part 3 - Annual Levy - Increase or Reduction - Limitation

§ 29-1-301. Levies reduced - limitation

(1) (a) All statutory tax levies for collection in 1989 and thereafter when applied to the total valuation for assessment of the state, each of the counties, cities, and towns not chartered as home rule except as provided in this subsection (1), and each of the fire, sanitation, irrigation, drainage, conservancy, and other special districts established by law shall be so reduced as to prohibit the levying of a greater amount of revenue than was levied in the preceding year plus five and one-half percent plus the amount of revenue abated or refunded by the taxing entity by August 1 of the current year less the amount of revenue received by the taxing entity by August 1 of the current year as taxes paid on any taxable property that had previously been omitted from the assessment roll of any year, except to provide for the payment of bonds and interest thereon, for the payment of any contractual obligation that has been approved by a majority of the qualified electors of the taxing entity, for the payment of expenses incurred in the reappraisal of classes or subclasses ordered by or conducted by the state board of equalization, for the payment to the state of excess state equalization payments to school districts which excess is due to the undervaluation of taxable property, or for the payment of capital expenditures as provided in subsection (1.2) of this section. For purposes of this subsection (1), the amount of revenues received as taxes paid on any taxable property that had been previously omitted from the assessment roll shall not include the amount of such revenues received as taxes paid on oil and gas leaseholds and lands that had been previously omitted from the assessment roll due to underreporting of the selling price or the quantity of oil or gas sold therefrom. In computing the limit, the following shall be excluded: The increased valuation for assessment attributable to annexation or inclusion of additional land, the improvements thereon, and personal property connected therewith within the taxing entity for the preceding year; the increased valuation for assessment attributable to new construction and personal property connected therewith, as defined by the property tax administrator in manuals prepared pursuant to section 39-2-109 (1)(e), C.R.S., within the taxing entity for the preceding year; the increased valuation for assessment attributable to increased volume of production for the preceding year by a producing mine if said mine is wholly or partially within the taxing entity and if said increase in volume of production causes an increase in the level of services provided by the taxing entity; and the increased valuation for assessment attributable to previously legally exempt federal property which becomes taxable if such property causes an increase in the level of services provided by the taxing entity.

(b) For property tax years beginning on or after January 1, 1991, any taxing entity may apply to the division of local government in the department of local affairs for authorization to exclude the following from the computation of the limitation set forth in paragraph (a) of this subsection (1): All or any portion of the increased valuation for assessment attributable to new primary oil or gas production for the preceding year from any producing oil and gas leasehold or land if such oil and gas leasehold or land is wholly or partially within the taxing entity and if such new primary oil or gas production has caused or will cause an increase in the level of services provided by the taxing entity.

(c) Any application submitted by a taxing entity pursuant to paragraph (b) of this subsection (1) shall contain the following information:

(I) An explanation of the causal relationship between the new primary oil or gas production specified in paragraph (b) of this subsection (1) and the increase in the level of services provided or to be provided by the taxing entity;

(II) The statutory mill levy and estimated amount of revenue that the taxing entity would collect if said exclusion is authorized;

(III) The statutory mill levy and estimated amount of revenue that the taxing entity would collect if said exclusion is not authorized;

(IV) The nature and amount of the expenditures which would be made from any increased amount of revenues collected if said exclusion is authorized.

(d) Upon receipt of an application which complies with the provisions of paragraph (c) of this subsection (1), the division of local government may grant or deny authority to the taxing entity to exclude all or any portion of such increased valuation for assessment specified in paragraph (b) of this subsection (1). Any authorization granted pursuant to this paragraph (d) shall specify the amount of such valuation for assessment which may be excluded. If said exclusion is authorized by said division, the taxing entity shall deposit any increased amount of revenues collected as a result of said exclusion into a fund created by the taxing entity which shall consist solely of such revenues. Moneys in such fund shall be used exclusively for any increase in the level of services provided by the taxing entity which occurs as a result of the new primary oil or gas production specified in paragraph (b) of this subsection (1).

(e) Upon receipt of an application which complies with the provisions of paragraph (c) of this subsection (1), the division of local government shall provide a copy of such application to the oil and gas operators of record wherein the taxing jurisdiction the increased valuation from new primary oil and gas production has occurred.

(f) Standing to challenge any determination made by the division of local government pursuant to this subsection (1) shall be limited to the owners of taxable property located wholly or partially within the taxing entity on the date the taxing entity is granted or denied authorization to make an exclusion pursuant to this subsection (1).

(1.2) (a) The limitation provided for in subsection (1) of this section shall not apply for the purpose of raising revenue to pay for capital expenditures. Such revenue shall not be included in determining the limitation in following years. For the purposes of this paragraph (a), "capital expenditure" means an expenditure made by a taxing entity for long-term additions or betterments, which expenditure, under generally accepted accounting principles, is not properly chargeable as an expense of operation and maintenance. This paragraph (a) shall apply to counties, cities, and towns.

(b) If a county imposes an increased mill levy pursuant to paragraph (a) of this subsection (1.2) for a one-time, nonrecurring expenditure for a county road or bridge capital project or county road or bridge capital asset, the county may also request that the division of local government waive application of the provisions of section 43-2-202 (2), C.R.S., to the revenue received from that increased levy. In that event, said division shall notify the governing body of each municipality in the county of the request and of the period of time, not less than twenty days, during which the division will receive comment on the request. In considering whether to waive application of said section 43-2-202 (2), C.R.S., the division shall consider, among other relevant matters, the benefit of the project or asset to the municipalities in the county, the need for the project or asset, and alternative methods of and timing for financing the project or asset. No approval for such waiver shall be granted or continued until the division determines that the property tax revenues in the road and bridge fund, excluding the revenues from such increased levy, for the year for which the increase is imposed bear at least the same proportion to all countywide property tax revenues as in the immediate prior year budget.

(c) Any decision to exceed the limitation for the purpose of raising revenue for capital expenditures pursuant to this subsection (1.2) shall conform with the advertising and public hearing requirements of this paragraph (c). No taxing entity may exceed the limitation to raise such revenue unless the governing board of such taxing entity has advertised its intention to do so and unless such excess has been approved by at least two-thirds of the members of such governing board voting at a public hearing. The advertisement specified in this paragraph (c) shall be in a newspaper published within the taxing entity, and, if there is no newspaper published within the taxing entity, then by publication in a newspaper published within the county which has general circulation within the taxing entity and shall appear twice therein. The second such appearance shall not be more than eight days prior to the date upon which the public hearing is to be held. The advertisement shall be no less than one-quarter page in size and shall have a caption in capital letters in a type no smaller than twenty-four-point stating "a public hearing shall be held to consider increasing your property taxes for capital expenditures". Such advertisement shall be in a type no smaller than eighteen-point and shall not be placed in that portion of the newspaper in which legal notices and classified advertisements appear. Such advertisement shall state that such board will hold a public hearing, at a time and place fixed in the advertisement, and the purpose of such hearing and shall apprise the general public of its right to attend the hearing and make comments regarding the proposed matter. Such advertisement shall also state what the property taxes would be without such excess and what the property taxes will be with such excess and the percentage difference between such property taxes. Any public hearing held pursuant to this paragraph (c) shall be open to the general public. An opportunity shall be provided for all persons to present oral testimony within such reasonable time limits as shall be set by the board conducting the hearing. Prior to the conclusion of the public hearing, the governing board of the taxing entity shall publicly announce the percent by which the mill levy required to raise such excess exceeds the mill levy computed without such excess.

(1.3) Repealed.

(1.5) All property tax revenues, except such revenues as are exempted in subsection (1) of this section, raised from any property tax levied by a taxing entity which is subject to this section, shall be combined for the purpose of determining the total amount of property tax revenue which the taxing entity is allowed to raise subject to the limitation imposed by this section. The limitation shall be applied to such aggregate property tax revenues. However, such aggregate amount shall not include any property tax revenue which is raised by or on behalf of a district, authority, or area which is within but is not comprised of the entire taxing entity and which is raised by a tax upon only property within such district, authority, or area; such property tax revenue is subject to a limitation independent of the limitation which is applied to the taxing entity within which such district, authority, or area is located. No statute establishing a set mill levy or establishing a maximum mill levy or authorizing an additional mill levy for a special purpose shall be construed as authorizing the taxing entity to exceed the limitation imposed by this section.

(1.7) For property tax years commencing on or after January 1, 1988, any taxing entity which is subject to the provisions of this section shall not levy any property tax for purposes which are exempt from the limitation imposed by subsection (1) of this section in an amount which is greater than the amount of revenues required to be raised for such purposes during any year as specified by the provisions of any contract entered into by such taxing entity or any schedule of payments established for the payment of any obligation incurred by such taxing entity. Where bonds, contractual obligations, or capital expenditures have been approved, but actual revenues required for such purposes are not known at the time the levy is set, the taxing entity may base its levy on the estimated revenues which are so required for one year only and in subsequent years the levy shall be based on the actual revenues which are so required. Nothing in this subsection (1.7) shall preclude refunding of any obligation or contract.

(2) If an increase over said limitation is allowed by the division of local government in the department of local affairs or voted by the electors of a taxing entity under the provisions of section 29-1-302, the increased revenue resulting therefrom shall be included in determining the limitation in the following year. However, any portion of such increased revenue which is allowed as a capital expenditure pursuant to section 29-1-302 (1.5) shall not be included in determining the limitation in the following year.

(3) The limitations of this part 3 shall apply to home rule counties unless provisions are included in the county home rule charter which are, as determined by the division of local government, equal to or more restrictive than the provisions of this part 3.

(4) In the event of a consolidation or merger, in whole or in part, of two or more political subdivisions or taxing entities, the surviving entity or the entity assuming service responsibilities shall use a direct proportion of the combined entities' prior year property tax revenues as the base for computing the limitation in the year first succeeding such consolidation or merger.

(5) Repealed.

(6) Where a taxing entity exceeds the limitation imposed by subsection (1) of this section during any year, the division of local government shall order a reduction in the authorized revenue of the taxing entity for the subsequent year in an amount which offsets the excess revenues levied in the preceding year. Such order shall be preceded by notice to the taxing entity of the proposed order and an opportunity for the taxing entity to respond prior to issuance of the order.



§ 29-1-302. Increased levy - submitted to people at election

(1) If the board of any special district authorized to levy a tax or any officer charged with the duty of levying a tax in any special district is of the opinion that the amount of tax limited by section 29-1-301 will be insufficient for the needs of such special district for the current year, the question of an increased levy may be submitted to the division of local government in the department of local affairs, and it is the duty of said division to consider the public awareness of the question, the public support therefor, and the public objection thereto and to examine the needs of such special district and ascertain from such examination the financial condition thereof, and, if in the opinion of the division such special district is in need of additional funds, the said division may grant an increased levy for such special district above the limits specified in this part 3, and such special district is authorized to make such excess levy. The division of local government shall not under any circumstance grant an increased levy based upon increased valuation for assessment purposes from reappraisals. As used in this section, "special district" means any district organized pursuant to law, except school districts operating pursuant to title 22, C.R.S., which is authorized to levy an ad valorem tax on property within its boundaries, and the term includes, but is not limited to, districts organized under article 20 of title 30, C.R.S., articles 25 and 35 of title 31, C.R.S., and titles 32 and 37, C.R.S.

(1.5) (a) The general assembly recognizes the need for periodic increased levies in order to finance capital projects and purchases of capital assets which are a one-time, nonrecurring expenditure. It is the intent of the general assembly that the division of local government may grant an increased levy for such expenditures if, in its opinion, a special district, to which section 29-1-301 (1.2)(a) does not apply, is in need of additional funds for such expenditures. Any increased levy granted by the division of local government in a given year which is designated by it as a capital expenditure shall not be included in determining the limitation in the following year. If the division is of the opinion that such additional funds will be needed for two or more years after reviewing the long-range plan of the special district concerning the expenditure of such funds, it may grant an increased levy, and such increased levy shall automatically be allowed for each year during which such additional funds will be needed. During such years, the increased levy for each year shall not be included in determining the limitation in the following year.

(b) Repealed.

(2) (a) In case the division of local government, after consideration of the public awareness of the question, the public support therefor, and the public objection thereto, refuses or fails within ten days after submission to it of an adopted budget to grant an increased levy to a special district pursuant to subsection (1) or (1.5) of this section, the question may be submitted to the qualified electors of said district at a general or special election called for the purpose and in the manner provided by law for calling special elections in such special district.

(b) Any taxing entity to which section 29-1-301 (1) applies may, at its discretion, submit the question of an increased levy directly to an election of the qualified electors without first submitting the question of an increased levy to the division of local government.

(c) In lieu of utilizing the provisions of section 29-1-303, any city or town having a population of two thousand or less, based upon the latest estimates of the department of local affairs, may utilize the provisions of subsections (1) and (1.5) of this section and paragraph (a) of this subsection (2).

(3) Due notice of submission of the question of whether to grant the increased levy shall be given as required by articles 1 to 13 of title 1, C.R.S. If a majority of the votes cast at any such election is in favor of the increased levy, then the officers charged with levying taxes may make such increased levy for the year or years voted upon.

(4) to (6) Repealed.



§ 29-1-304.5. State mandates - prohibition - exception

(1) No new state mandate or an increase in the level of service for an existing state mandate beyond the existing level of service required by law shall be mandated by the general assembly or any state agency on any local government unless the state provides additional moneys to reimburse such local government for the costs of such new state mandate or such increased level of service. In the event that such additional moneys for reimbursement are not provided, such mandate or increased level of service for an existing state mandate shall be optional on the part of the local government.

(2) The provisions of subsection (1) of this section shall not apply to:

(a) Any new state mandate or any increase in the level of service for an existing state mandate beyond the existing level of service which is the result of any requirement of federal law;

(b) Any new state mandate or any increase in the level of service for an existing state mandate beyond the existing level of service which is the result of any requirement of a final state or federal court order;

(c) Any modification in the share of school districts for financing the state public school system;

(d) Any new state mandate or any increase in the level of service for an existing state mandate beyond the existing level or service which is the result of any state law enacted prior to the second regular session of the fifty-eighth general assembly or any rule or regulation promulgated thereunder;

(e) Any new state mandate or any increase in the level of service for an existing state mandate beyond the existing level of service which is undertaken at the option of a local government which results in additional requirements or standards; and

(f) Any order from the state board of education pertaining to the establishment, operation, or funding of a charter school or any modification of the statutory or regulatory responsibilities of school districts pertaining to charter schools.

(3) For purposes of this section:

(a) "Increase in the level of service for an existing state mandate" does not include any increase in expenditures necessary to offset an increase in costs to provide such service due to inflation or any increase in the number of recipients of such service unless such increase results from any requirement of law which either enlarges an existing class of recipients or adds a new class of recipients.

(b) "Local government" means any county, city and county, city, or town, whether home rule or statutory, or any school district, special district, authority, or other political subdivision of the state.

(c) "Requirement of federal law" means any federal law, rule, regulation, executive order, guideline, standard, or other federal action which has the force and effect of law and which either requires the state to take action or does not directly require the state to take action but will, according to federal law, result in the loss of federal funds if state action is not taken to comply with such federal action.

(d) "State mandate" means any legal requirement established by statutory provision or administrative rule or regulation which requires any local government to undertake a specific activity or to provide a specific service which satisfies minimum state standards, including, but not limited to:

(I) Program mandates which result from orders or conditions specified by the state as to what activity shall be performed, the quality of the program, or the quantity of services to be provided; and

(II) Procedural mandates which regulate and direct the behavior of any local government in providing programs or services, including, but not limited to, reporting, fiscal, personnel, planning and evaluation, record-keeping, and performance requirements.



§ 29-1-304.7. Programs delegated by the general assembly - termination or reduction - requirements

(1) Any local government which, pursuant to section 20 (9) of article X of the state constitution, intends to reduce or terminate its subsidy to any program delegated to such local government by the general assembly for administration shall provide written notice of such intention to the governor, the president of the senate, the speaker of the house of representatives, the chairman of the joint budget committee of the general assembly, and the head of any state department or agency affected.

(2) The notice required by this section shall contain information sufficient to identify the program and shall state whether the local government intends to reduce or terminate its subsidy to the program. If a reduction is intended, the notice shall also specify the amount of such reduction.

(3) The notice may specify an effective date for such reduction or termination; except that in no event shall the reduction or termination take effect prior to ninety days after receipt of the notice by all of the parties named in subsection (1) of this section.

(4) Any reduction or termination for which notice is given pursuant to this section shall take place over a three-year period in three equal annual amounts.

(5) The director of the division of local government of the department of local affairs is authorized and empowered, after consultation with the affected departments or agencies, if any, to promulgate, adopt, amend, and repeal such rules and regulations, as may be necessary for the implementation and administration of this section.



§ 29-1-304.8. Programs not delegated by the general assembly

(1) A local district, within the meaning of section 20 (2) of article X of the state constitution, shall not reduce or end its subsidy pursuant to section 20 (9) of said article to any program if:

(a) The program is one of the inherent powers, duties, or functions of an officer whose office is created as a county office by the state constitution, including but not limited to the county clerk and recorder, the county sheriff, the county coroner, the county treasurer, the county surveyor, the county assessor, and the county attorney; or

(b) The program is required by the state constitution to be administered by the local district, including but not limited to duties related to the maintenance of the state court system and the equalization of property tax assessments.

(2) Nothing in the general assembly's enactment of a requirement that a local district contribute toward the funding of a program operated by an agency or officer which is not under the jurisdiction of that local district, including but not limited to the requirement that counties pay a portion of the costs of maintaining the office of the district attorney, shall imply that the general assembly has delegated the program to the local district for administration within the meaning of section 20 (9) of article X of the state constitution.

(3) A board of county commissioners shall not cease exercising or performing its inherent legislative, executive, or quasi-judicial powers, duties, or functions in the guise of reducing or ending its subsidy to a program pursuant to the provisions of section 20 (9) of article X of the state constitution.

(4) As used in this section:

(a) "Administration" means the executive management or superintendence of public affairs, as distinguished from policy-making.

(b) "Inherent" means in the essential character of or belonging by nature or settled habit to.



§ 29-1-304.9. Fiscal note

(1) For any proposed legislation introduced after December 31, 2009, that may have a fiscal impact on a county, school district, or board of cooperative services, the staff of the legislative council shall consider and provide in the local government impact section of the accompanying fiscal note, when possible, taking into account reasonable time constraints, the following:

(a) A reasonable and timely estimate of the fiscal impact on the counties, school districts, or boards of cooperative services chosen in accordance with subsection (2) of this section that would result from the proposed legislation; and

(b) Potential staffing and other administrative aspects of the proposed legislation.

(2) In order to compile the information required by subsection (1) of this section, the staff of the legislative council shall request from a statewide association of county commissioners or the department of education fiscal information regarding the impact of the proposed legislation on certain counties to be determined by the association, school districts, or boards of cooperative services, to be determined by the department of education.

(3) The staff of the legislative council shall consider the information received from the association, school districts, or boards of cooperative services, if any, when completing the local government impact section of any fiscal note.






Part 4 - Associations of Political Subdivisions

§ 29-1-401. Associations formed - purpose

Two or more of the political subdivisions of the state may, in their discretion and in addition to powers granted before April 22, 1957, form and maintain associations for the purposes of promoting through investigation, discussion, and cooperative effort interests and welfare of the several political subdivisions of the state of Colorado and to promote a closer relation between the several political subdivisions of the state.



§ 29-1-402. Instrumentality of subdivision

Any such association so formed shall be an instrumentality of the political subdivisions which are members thereof.



§ 29-1-403. Legislative representation - expenses - definitions

(1) The legislative bodies of local, political subdivisions may enter into associations and, through a representative of the association, attend the general assembly of the state of Colorado and the United States Congress and any committees thereof, and present information to aid the passage of legislation which the association deems beneficial to the local agencies in the association or to prevent the passage of legislation which the association deems detrimental to the local agencies in the association. The cost and expense incident thereto are proper charges against the local agencies comprising the association; but proper expenditures of the association shall include only the actual and necessary expenses for one representative of each association and shall not include any expenditures for expenses, travel, or entertainment of any persons other than the representative of the association.

(2) "Local agency", as used in this part 4, means county, city, or city and county. "Legislative body", as used in this part 4, means board of county commissioners in the case of a county or city and county and city council or board of trustees in the case of a city or town.






Part 5 - Local Government Uniform Accounting Law

§ 29-1-501. Short title

This part 5 shall be known and may be cited as the "Colorado Local Government Uniform Accounting Law".



§ 29-1-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Local government" means any authority, county, municipality, city and county, district, or other political subdivision of the state of Colorado, any institution, department, agency, or authority of any of the foregoing, including any county or municipal housing authority; and any other entity, organization, or corporation formed by intergovernmental agreement or other contract between or among any of the foregoing. Effective January 1, 1990, the office of the county public trustee shall be deemed an agency of the county for the purposes of this part 5. "Local government" does not include the fire and police pension association, any public entity insurance pool formed pursuant to state law, the university of Colorado hospital authority created in section 23-21-503, or any association of political subdivisions formed pursuant to section 29-1-401.



§ 29-1-503. Appointment of advisory committee - powers and duties

(1) The governor, with the advice and consent of the senate, shall appoint an advisory committee on governmental accounting to assist the state auditor in formulating and prescribing a classification of accounts, which advisory committee consists of six members, one of whom must be a member of the Colorado society of certified public accountants and the remaining five of whom must be active in finance matters either as elected officials or finance officers employed by a unit of local government as defined in section 29-1-502 and each of whom shall represent one of the following levels of local government: Counties, cities and counties, cities and towns, school districts and junior college districts, and local improvement or special service districts and other local entities having authority under the general laws of this state to levy taxes or impose assessments.

(2) Prior to June 15, 1987, the terms of the members shall be six years, except for initial appointments when two members shall be appointed for terms of two years, two members shall be appointed for terms of four years, and two members shall be appointed for terms of six years. Persons holding office on June 15, 1987, are subject to the provisions of section 24-1-137, C.R.S. Thereafter, members shall be appointed for terms of four years each.

(3) The state auditor and the controller shall be ex officio nonvoting members of the advisory committee on governmental accounting; except that the state auditor shall act as chairman of the committee and shall cast a vote only in the case of a tie.

(4) Any decision shall be adopted only upon the majority vote of the members present.

(5) (Deleted by amendment, L. 93, p. 674, § 10, effective May 1, 1993.)



§ 29-1-504. State auditor - powers and duties

(1) The state auditor shall formulate, prescribe, and publish a classification of accounts with the approval of the advisory committee on governmental accounting which shall be uniform for every level of local government as defined in section 29-1-502; except that each level of government may be classified according to population, and, in that event, each classification of accounts shall be uniform within each class; and except that the classification of accounts prescribed for the purpose of public schools shall be subject to the approval of the state board of education; and further except that the classification of accounts prescribed for the purpose of junior college districts shall be subject to the approval of the state board for community colleges and occupational education.

(2) Upon completion of the classification of accounts for each level of government, the state auditor shall distribute the published copies of the classification of accounts promulgated by the state auditor's office to each unit of local government defined in section 29-1-502 and may distribute such copies to other interested parties. Any amendments or alterations to the original published copies must also be distributed to each unit of local government in the same manner.

(3) Upon request of the local government officials, the state auditor shall assist local government officials in implementing the classification of accounts promulgated pursuant to this section. Any travel and subsistence expense incurred by the state auditor in performing the requests must be paid by the local government.

(4) In accordance with subsection (1) of this section, the state auditor shall formulate classifications of inventory accounts for local governments; such accounts shall be required to be kept only with respect to items of property having an original cost that equals or exceeds an amount established by the governing body of each local government, unless such items having a value of less than the amount established by such governing body are required to be inventoried by directive of the state auditor. In no event shall the amount established by the governing body of any local government pursuant to this subsection (4) exceed the amount specified in rules promulgated by the state controller pursuant to section 24-30-202, regarding inventory accounts for items of state property.



§ 29-1-505. Annual compendium

(1) Upon completion of the first calendar year following the completion of the classification of accounts and at the close of each calendar year thereafter, the division of local government in the department of local affairs shall publish or cause to be published an annual compendium of local government as derived from the annual audit reports filed under the provisions of the Colorado local government audit law and shall include audit reports for any fiscal years ending within the calendar year. The compendium shall be arranged by the type of local government and by classes within each type as required by the classification of accounts promulgated under section 29-1-504; but, if an annual compendium of any type of local government is published by any state agency, such compendium may be accepted by the division of local government as a part of the annual compendium set out in this section.

(2) The division, with the approval of the executive director of the department of local affairs, may include such other information as may be deemed important for use by local government officials to promote and encourage sound fiscal management.



§ 29-1-506. Continuing inventory

(1) The governing body of each local government shall make or cause to be made an annual inventory of property, both real and personal, belonging to such political subdivision; except that an inventory shall be required only with respect to items of property having an original cost that equals or exceeds an amount established by the governing body of each local government, unless such items having a value of less than the amount established by such governing body are required to be inventoried by directive of the state auditor. In no event shall the amount established by the governing body of any local government pursuant to this subsection (1) exceed the amount specified in rules promulgated by the state controller pursuant to section 24-30-202, C.R.S., regarding inventory accounts for items of state property.

(2) Repealed.






Part 6 - Local Government Audit Law

§ 29-1-601. Short title

This part 6 shall be known and may be cited as the "Colorado Local Government Audit Law".



§ 29-1-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "All funds and activities" means all financial activities of the reporting local government as those activities are defined by generally accepted accounting principles for governments.

(2) "Auditor" means a certified public accountant licensed to practice in Colorado as an individual, partnership, or professional corporation pursuant to article 2 of title 12, C.R.S., who makes an audit and prepares a report thereon as provided in this part 6.

(3) "Financial statement" means a report made by a local government summarizing the results of all funds and activities of the local government for a particular period, the duration of that period to be determined by the local government.

(4) "Fiscal year" means the period commencing January 1 and ending December 31; except that, for school districts and local college districts, "fiscal year" means the period commencing July 1 and ending June 30, and "fiscal year" may mean the federal fiscal year for water conservancy districts which have contracts with the federal government.

(5) (a) "Local government" means any authority, county, municipality, city and county, district, or other political subdivision of the state of Colorado; any institution, department, agency, or authority of any of the foregoing; and any other entity, organization, or corporation formed by intergovernmental agreement or other contract between or among any of the foregoing. Effective January 1, 1990, the office of the county public trustee shall be deemed an agency of the county for the purposes of this part 6.

(b) Except for purposes of sections 29-1-603, 29-1-604, and 29-1-606, "local government" does not include the fire and police pension association, any county or municipal housing authority, any public entity insurance pool formed pursuant to state law, the Colorado sheep and wool authority, the Colorado beef council authority, the Colorado horse development authority, the statewide internet portal authority, or any association of political subdivisions formed pursuant to section 29-1-401.



§ 29-1-603. Audits required

(1) The governing body of each local government in the state shall cause to be made an annual audit of the financial statements of the local government for each fiscal year. To the extent that the financial activities of any local government, or of any other entity, organization, or corporation formed by intergovernmental agreement or other contract between or among local governments, are fully reported in the audit or audits of a parent local government or governments, a separate audit is not required. Such audit shall be made as of the end of the fiscal year of the local government, or, at the option of the governing body, audits may be made at more frequent intervals. As part of the audit of a school district, the auditor shall ensure that the school district is complying with the provisions of section 22-44-204 (3), C.R.S., concerning the use of the financial policies and procedures handbook adopted by the state board of education. The audit report shall contain a fiscal year report of receipts and expenditures of each fund with designated program reports in accordance with the financial policies and procedures handbook. The supplemental schedules of receipts and expenditures for each fund shall be in the format prescribed by the state board of education and shall be in agreement with the audited financial statements of the school district. The department of education shall provide assistance to auditors and school districts in implementing and following these requirements.

(1.5) Notwithstanding the provisions of this part 6, beginning January 1, 2013, the office of the county public trustee of any trustee who is appointed by the governor pursuant to section 38-37-102 (1), C.R.S., shall cause to be made an annual audit of the financial activities of the office of the public trustee that is separate from the audit made pursuant to subsection (1) of this section, and such offices of the public trustee need not be included in the county audit made pursuant to subsection (1) of this section. The office of the county public trustee of any trustee who is the county treasurer pursuant to section 38-37-102 (2), C.R.S., shall continue to be included in the county audit made pursuant to subsection (1) of this section.

(2) The audits of each local government shall be conducted in accordance with generally accepted auditing standards by an auditor, as defined in section 29-1-602, but in no event shall any auditor audit the records, books, or accounts which he has maintained.

(3) The expenses of audits required by this part 6, whether ordered by the local government or the state auditor, shall be paid by the local government for which the audit is made. It is the duty of the governing body of the local government to make provision for payment of said expenses.

(4) The entities listed in section 29-1-602 (5)(b) shall annually have an audit made by a certified public accountant and shall file a copy of the audit report made pursuant to such audit with the state auditor no later than thirty days after the report is received by such entity.

(5) For the audit for the 1994-95 budget year and budget years thereafter, the audit report of each school district shall include a calculation of the school district's fiscal year spending under section 20 of article X of the state constitution; except that, if a school district has received voter approval to retain revenues in excess of its spending limits under said section 20 (7), the school district shall include a calculation of its fiscal year spending for the first fiscal year following said voter approval but need not include such calculation for fiscal years thereafter.



§ 29-1-604. Exemptions

(1) Any local government where neither revenues nor expenditures exceed one hundred thousand dollars in any fiscal year commencing on or after January 1, 1998, may, with the approval of the state auditor, be exempt from the provisions of section 29-1-603.

(2) (a) Any local government where revenues or expenditures for any fiscal year commencing on or after January 1, 2004, but prior to January 1, 2015, are at least one hundred thousand dollars but not more than five hundred thousand dollars may, with the approval of the state auditor, be exempt from the provisions of section 29-1-603.

(b) Any local government where revenues or expenditures for any fiscal year commencing on or after January 1, 2015, are at least one hundred thousand dollars but not more than seven hundred fifty thousand dollars may, with the approval of the state auditor, be exempt from the provisions of section 29-1-603.

(3) The governing body of any local government wishing to claim exemption from the audit requirements pursuant to subsection (1) or (2) of this section shall file an application for exemption from audit. Any application filed pursuant to subsection (1) of this section shall be prepared by a person skilled in governmental accounting. Any application filed pursuant to subsection (2) of this section shall be prepared by an independent accountant with knowledge of governmental accounting. Any application filed pursuant to this subsection (3) shall be completed in accordance with regulations issued by the state auditor and shall be personally reviewed, approved, and signed by a majority of the members of the governing body. The application is to be filed with the state auditor within three months after the close of the local government's fiscal year. No exemption shall be granted prior to the close of said fiscal year. Failure to file such application shall cause the local government to lose its exemption from the provisions of section 29-1-603 for that fiscal year and the ensuing fiscal year.



§ 29-1-605. Contents of report

(1) All reports on audits of local governments shall contain at least the following:

(a) Financial statements which shall be prepared, insofar as possible, in conformity with generally accepted governmental accounting principles setting forth the financial position and results of operation of each fund and activity of the local government and a comparison of actual figures with budgeted figures for each fund or activity for which a budget has been prepared, which financial statements shall be the representations of the local government;

(b) The unmodified opinion of the auditor with respect to the financial statements of the local government or, if an unmodified opinion cannot be expressed, a modified opinion or disclaimer of opinion containing an explanation of the reasons therefor;

(c) Full disclosure by the auditor of violations of state or local law which come to his attention.

(2) In addition to the information required by subsection (1) of this section, the report on the audit of a special district, as defined in section 32-1-103 (20), C.R.S., that has authorized but unissued general obligation debt as of the end of the fiscal year of the special district shall specify the amount of the authorized but unissued debt and any current or anticipated plan to issue the debt.



§ 29-1-606. Submission of reports

(1) (a) Except as otherwise required in paragraph (b) of this subsection (1), each audit required by this part 6 shall be completed and the audit report thereon submitted by the auditor to the local government within six months after the close of the fiscal year of the local government.

(b) The audit required by this part 6 for school districts shall be completed and the audit report thereon submitted by the auditor to the school district within five months after the close of the fiscal year of the school district.

(c) The audit required by this part 6 for housing authorities shall be completed and the audit report thereon submitted by the auditor to the housing authority within seven months after the close of the fiscal year of the housing authority.

(2) One copy of the audit report shall be maintained by the local government as a public record for public inspection at all reasonable times at the principal office of the local government.

(3) The local government shall forward a copy of the audit report to the state auditor within thirty days after receipt of said audit. The state auditor shall retain such copy in his office as a public record where it shall be available for public inspection at all reasonable times. In the case of a school district, a copy of the audit report shall also be submitted to the commissioner of education within thirty days after the audit report is received.

(4) If within one month after the time period provided in subsection (1) of this section the local government is unable to file an audit report with the state auditor, the governing body of the local government shall submit to the state auditor a written request for extension of time to file. Such request for extension shall be submitted no later than one month after the time period provided in subsection (1) of this section. The state auditor may authorize an extension of such time for not more than sixty days.

(5) (a) If the audit report of a local government is not filed with the state auditor within two months after the time period provided in subsection (1) of this section and the local government has not been granted an extension or exemption from the filing requirement, the state auditor shall make written notice to the local government of its delinquent status.

(b) If the audit report of a local government is not filed with the state auditor within three months after the time period provided in subsection (1) of this section, the state auditor shall either:

(I) Notify any county treasurer holding moneys of the local government which were generated pursuant to the taxing authority of such local government of the delinquent audit status of such local government and authorize such county treasurer to prohibit the release of any such moneys until the local government submits an audit report to the state auditor; or

(II) Make or cause such audit to be made at the expense of the local government. The local government shall reimburse the state auditor for all amounts advanced for the making of such audit, including any legal and court costs incurred in the making of such audit.

(6) Repealed.

(7) In addition to the other requirements of this section, a special district, as defined in section 32-1-103 (20), C.R.S., that has authorized but unissued general obligation debt as of the end of the fiscal year of the special district shall submit its audit report or a copy of its application for exemption from audit to the board of county commissioners or the governing body of the municipality that adopted a resolution of approval of the special district pursuant to section 32-1-204.5 or 32-1-204.7, C.R.S.

(8) Notwithstanding any other requirement of this part 6, in preparing the audit report required by section 29-1-603 (4), the entities listed in section 29-1-602 (5)(b) shall be subject to the additional requirements of this section to the extent practicable regardless of whether the entity is otherwise subject to the requirements of this part 6.



§ 29-1-607. Duties of state auditor

(1) The state auditor shall examine all reports submitted to him or her to determine whether the provisions of this part 6 have been complied with. If the state auditor finds that they have not been complied with, the state auditor shall notify the governing body of the local government and the auditor who submitted the audit report by submitting to them a statement of deficiencies. If the deficiencies are not corrected within ninety days from the date of the statement of deficiencies or within twelve months after the end of the fiscal year of the local government, whichever is later, the state auditor shall proceed in the same manner as provided in section 29-1-606 (5) as though no report had been filed.

(2) If the state auditor, in examining any audit report, finds an indication of violation of state law, the state auditor shall, after making such investigation as the state auditor deems necessary, consult with the attorney general, and if after such investigation and consultation the state auditor has reason to believe that there has been a violation of state law on the part of any person, the state auditor shall certify the facts to the district attorney of the judicial district in which the alleged violation occurred who shall cause appropriate proceedings to be brought.

(3) The auditor shall formulate classifications of inventory accounts for local governments, which accounts shall be required to be kept only with respect to items of property having an original cost that equals or exceeds an amount established by the governing body of each local government, unless such items having a value of less than the amount established by such governing body are required to be inventoried by directive of the state auditor. In no event shall the amount established by the governing body of any local government pursuant to this subsection (3) exceed the amount specified in rules promulgated by the state controller pursuant to section 24-30-202, C.R.S., regarding inventory accounts for items of state property.



§ 29-1-608. Violations - penalties

(1) If it appears that an auditor has knowingly issued an audit report under the provisions of this part 6 containing any false or misleading statement, the state auditor shall report the matter in writing to the state board of accountancy and to the local government.

(2) Any member of the governing body of the local government or any member, officer, employee, or agent of any department, board, commission, or other agency who knowingly and willfully fails to perform any of the duties imposed upon him by this part 6, or who knowingly and willfully violates any of the provisions of this part 6, or who knowingly and willfully furnishes to the auditor or his employee any false or fraudulent information is guilty of malfeasance and, upon conviction thereof, the court shall enter judgment that such person be removed from office or employment. It is the duty of the court rendering such judgment to cause immediate notice of such removal from office or employment to be given to the proper officer of the local government so that the vacancy thus caused may be filled.






Part 7 - Construction Bidding for State-Funded Local Projects

§ 29-1-701. Short title

This part 7 shall be known and may be cited as the "Construction Bidding for State-funded Local Projects Act".



§ 29-1-702. Legislative declaration

The general assembly hereby declares that the procedures for procurement by local government of construction projects which will be funded in whole or in part by the state through the highway users tax fund is a matter of statewide concern; that the identification and widespread publication of such projects will increase the competition for such projects leading to a decreased cost to taxpayers throughout the state; that increased privatization of such projects by local governments will aid in the development and retention of local small businesses, industries, and construction firms, will broaden the economic base of local areas, and will contribute to increased economic vitality throughout the state; and that the provisions of this part 7 are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and welfare of the people of this state.



§ 29-1-703. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Agency of local government" means any municipality, county, home rule county, or home rule city or any agency, department, division, board, bureau, commission, institution, or other authority thereof which is a budgetary unit exercising construction contracting authority or discretion and which is located in a county of thirty thousand persons or more, or a city or town of thirty thousand persons or more, according to the state demographer.

(2) "Construction contract" or "contract" means any agreement to construct, alter, improve, repair, or demolish any state-funded public project of any kind.

(3) "Cost" means the total cost of labor, materials, provisions, supplies, equipment rentals, equipment purchases, insurance, supervision, engineering, and clerical and accounting services; the reasonable value of the use of equipment, including its replacement value, owned by the agency; and the reasonable estimates of other administrative or indirect costs not otherwise directly attributable to the state-funded public project which may be reasonably apportioned to such project in accordance with generally accepted cost-accounting principles and standards. To determine the reasonable value of the use of equipment owned by the agency, the agency may utilize rates established in the department of transportation's published equipment rate schedule in force at the time of the estimate or rates established in any other similar, generally accepted, published equipment rate schedule. To determine administrative and indirect costs, the agency may utilize a good faith percentage estimate of not less than fifteen percent of the total direct costs.

(4) "Defined maintenance project" means any project that involves a significant reconstruction, alteration, or improvement of any existing road, highway, bridge, structure, facility, or other public improvement, including but not limited to repairing or seal coating of roads or highways or major internal or external reconstruction or alteration of existing structures. "Defined maintenance project" does not include routine maintenance activities such as snow removal, minor surface repair of roads or highways, cleaning of ditches, regrading of unsurfaced roads, repainting, replacement of floor coverings, or minor reconstruction or alteration of existing structures.

(5) "State-funded public project" means any construction, alteration, repair, demolition, or improvement by any agency of local government of any land, structure, facility, road, highway, bridge, or other public improvement suitable for and intended for use in the promotion of the public health, welfare, or safety and any defined maintenance project, which are funded in whole or in part from the highway users tax fund and which may be reasonably expected to exceed one hundred fifty thousand dollars in the aggregate for any fiscal year.



§ 29-1-704. Construction of public projects - competitive sealed bidding

(1) All construction contracts for state-funded public projects shall be awarded by competitive sealed bidding except as provided in subsection (2) of this section.

(2) Competitive sealed bidding shall not be required for:

(a) A state-funded public project for which the agency of local government receives no bids or for which all bids have been rejected;

(b) A state-funded public project for which the responsible officer determines it is necessary to make emergency procurements or contracts because there exists a threat to public health, welfare, or safety under emergency conditions, but such emergency procurements or contracts shall be made with such competition as is practicable under the circumstances; however, a written determination of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file.

(3) Nothing in this part 7 shall be construed to affect or limit any additional requirements imposed upon an agency of local government for awarding contracts for state-funded public projects.



§ 29-1-705. Agency of local government to submit cost estimate

(1) Whenever an agency of local government proposes to undertake the construction of a state-funded public project, by any means or method other than by a contract awarded by competitive bid, it shall prepare and submit a cost estimate in the same manner as other bidders. Such agency of government itself may not undertake the proposed state-funded public project unless it shows the lowest and most responsive cost estimate.

(2) Agencies of local government shall not be required to be bonded when performing the work on a state-funded public project.



§ 29-1-706. Finality of determinations

The determinations required by section 29-1-704 (2) are final and conclusive unless they are clearly erroneous, arbitrary, capricious, or contrary to law or are not supported by substantial evidence.



§ 29-1-707. Prohibition of dividing work of state-funded public project

It is unlawful for any person to divide the work of a state-funded public project into two or more separate projects for the sole purpose of evading or attempting to evade the requirements of this part 7.






Part 8 - Land Development Charges

§ 29-1-801. Legislative declaration

The general assembly hereby finds and determines that statewide standards governing accountability for land development charges imposed by local governments to finance capital facilities and services are necessary and desirable to ensure reasonable certainty, stability, and fairness in the use to which moneys generated by such charges are put and to promote public confidence in local government finance. The general assembly therefore declares that this part 8 is a matter of statewide concern.



§ 29-1-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Capital expenditure" means any expenditure for an improvement, facility, or piece of equipment necessitated by land development which is directly related to a local government service, has an estimated useful life of five years or longer, and is required by charter or general policy of a local government pursuant to resolution or ordinance.

(2) "Land development" means any of the following:

(a) The subdivision of land;

(b) Construction, reconstruction, redevelopment, or conversion of use of land or any structural alteration, relocation, or enlargement which results in an increase in the number of service units required; or

(c) An extension of use or a new use of land which results in an increase in the number of service units required.

(3) "Land development charge" means any fee, charge, or assessment relating to a capital expenditure which is imposed on land development as a condition of approval of such land development, as a prerequisite to obtaining a permit or service. Nothing in this section shall be construed to include sales and use taxes, building or plan review fees, building permit fees, consulting or other professional review charges, or any other regulatory or administrative fee, charge, or assessment.

(4) "Local government" means a county, city and county, municipality, service authority, school district, local improvement district, law enforcement district, water, sanitation, fire protection, metropolitan, irrigation, drainage, or other special district, any other kind of municipal, quasi-municipal, or public corporation, or any agency or instrumentality thereof organized pursuant to law.

(5) "Service unit" means a standard unit of measure of consumption, use, generation, or discharge of the services provided by a local government.



§ 29-1-803. Deposit of land development charge

(1) All moneys from land development charges collected, including any such moneys collected but not expended prior to January 1, 1991, shall be deposited or, if collected for another local government, transmitted for deposit, in an interest-bearing account which clearly identifies the category, account, or fund of capital expenditure for which such charge was imposed. Each such category, account, or fund shall be accounted for separately. The determination as to whether the accounting requirement shall be by category, account, or fund and by aggregate or individual land development shall be within the discretion of the local government. Any interest or other income earned on moneys deposited in said interest-bearing account shall be credited to the account. At least once annually, the local government shall publish on its official website, if any, in a clear, concise, and user-friendly format information detailing the allocation by dollar amount of each land development charge collected to an account or among accounts, the average annual interest rate on each account, and the total amount disbursed from each account, during the local government's most recent fiscal year.

(2) (Deleted by amendment, L. 2011, (HB 11-1113), ch. 23, p. 58, § 1, effective December 31, 2011.)



§ 29-1-804. Exceptions - state-mandated charges

This part 8 shall not apply to rates, fees, charges, or other requirements which a local government is expressly required to collect by state statute and which are not imposed to fund programs, services, or facilities of the local government.






Part 9 - Local Government-Financed Entity

§ 29-1-901. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Local government-financed entity" means any organization, group, or entity other than a political subdivision that:

(a) Is composed of members that are political subdivisions or who are officials or employees of political subdivisions; and

(b) Derives any of its annual operating budget from dues, contributions, or other payments received from political subdivisions.

(2) "Political subdivision" means a county, city and county, city, town, service authority, school district, local improvement district, law enforcement authority, water, sanitation, fire protection, metropolitan, irrigation, drainage, or other special district, or any other kind of municipal, quasi-municipal, or public corporation organized pursuant to law.



§ 29-1-902. Local government-financed entity - records - public inspection

(1) A local government-financed entity shall make the following information available for public inspection and copying during regular business hours:

(a) A list of the members of the entity;

(b) The annual operating budget of the entity that is government financed;

(c) The compensation paid to officers and employees of and to any other person performing services for the entity, including expense allowances and benefits;

(d) The name of any person lobbying, as defined in section 24-6-301 (3.5), C.R.S., on behalf of the entity and the total amount expended by the entity for lobbying over the previous twelve months;

(e) The most recent disclosure statement filed by the entity or by any person lobbying on behalf of the entity pursuant to section 24-6-302, C.R.S.






Part 10 - Limitations on Sources of Revenue

§ 29-1-1001. Moratorium on taxes, fees, and charges - internet and online services - definitions

(1) (a) From May 1, 1998, to and including April 30, 2001, there shall be a temporary moratorium during which no statutory or home rule city and county, county, city, or town, nor any political subdivision of the state, including, without limitation, a special purpose authority, special district, or school district, shall impose, assess, or collect any tax, fee, or charge, however designated, upon the direct charges for provision of internet access services.

(b) Paragraph (a) of this subsection (1) shall not apply to taxes on internet access services actually collected and enforced by a home rule city on or before April 15, 1998.

(c) Paragraph (a) of this subsection (1) shall not apply to any franchise fee on interactive computer services delivered via a cable television system unless the federal communications commission or a court of competent jurisdiction determines that such services are not cable services within the meaning of 47 U.S.C. sec. 522 (6).

(1.5) (a) On and after April 30, 2001, no statutory or home rule city and county, county, city, or town, or any political subdivision of the state, including, without limitation, a special purpose authority, special district, or school district, shall impose, assess, or collect any tax, fee, or charge, however designated, upon the direct charges for provision of internet access services, whether offered separately or as part of a package or bundle of services.

(b) Paragraph (a) of this subsection (1.5) shall not apply to taxes on internet access services actually collected and enforced by a home rule city on or before April 15, 1998.

(c) Paragraph (a) of this subsection (1.5) shall not apply to any franchise fee on interactive computer services delivered via a cable television system unless the federal communications commission or a court of competent jurisdiction determines that such services are not cable services within the meaning of 47 U.S.C. sec. 522 (6).

(2) From May 1, 1998, to and including April 30, 2001, there shall be a temporary moratorium during which no provider of internet access services shall be required to collect sales or use taxes from persons who purchase taxable property or services through use of the internet unless such provider acts as a vendor of taxable property or services.

(2.5) On and after April 30, 2001, no provider of internet access services shall be required to collect sales or use taxes from persons who purchase taxable property or services through use of the internet unless such provider acts as a vendor of taxable property or services.

(3) As used in this section:

(a) "Internet" means the international computer network consisting of federal and nonfederal, interoperable, packet-controlled, switched data networks.

(b) "Internet access services" means services that provide or enable computer access by multiple users to the internet, but shall not include that portion of packaged or bundled services providing phone or television cable services when the package or bundle includes the sale of internet access services.

(4) (a) The general assembly hereby finds, determines, and declares that:

(I) Access to the internet insures access to information and government services, therefore, it is crucial that all people living in Colorado have equal access to the internet regardless of economic standing, educational background, or location. It is in the state's interest to ensure that local governments do not impose taxes on internet access, as such local taxation would inhibit equal access to the internet and the accessibility of online services for the people living in any local jurisdiction that imposes an internet access tax.

(II) Any tax on internet access imposed by a local government would present unique administrative challenges for the internet service providers required to collect that tax. Such issues include, but are not limited to, tracking which local governments impose a tax, ascertaining the location of every customer, and determining the customers from which a tax must be collected. These logistical concerns may result in an internet service provider refusing to offer service to customers living in local jurisdictions that impose a tax on internet access, thus reducing competition and disenfranchising certain localities from affordable online services.

(III) The promotion of economic development is of the utmost importance for Colorado. To foster the state's economic growth, Colorado strives to become a center for electronic commerce and taxing internet access on the state or local level would impede that goal.

(b) The general assembly further finds, determines, and declares that the imposition, assessment, or collection of any tax, fee, or charge, however designated, upon the direct charges for the provision of internet access service is a matter of statewide concern and the provisions of this section shall preempt any provisions of any local government ordinance, resolution, regulation, or other restriction to the contrary.



§ 29-1-1002. Mobile telecommunications services - taxation by local governments - remedies - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Act" means the federal "Mobile Telecommunications Sourcing Act", 4 U.S.C. secs. 116 to 126, as amended.

(b) "Customer" means customer as defined in section 124 (2) of the act.

(c) "Home service provider" means home service provider as defined in section 124 (5) of the act.

(d) "Local government" means any statutory or home rule city and county, county, city, or town, and any political subdivision of the state, including, without limitation, any authority, special district, or school district.

(e) "Mobile telecommunications service" means mobile telecommunications service as defined in section 124 (7) of the act.

(f) "Place of primary use" means the place of primary use as defined in section 124 (8) of the act.

(g) "Taxing jurisdiction" means taxing jurisdiction as defined in section 124 (12) of the act.

(2) (a) On and after August 1, 2002, any local government that imposes a sales tax pursuant to section 39-26-104 (1)(c), C.R.S., on a mobile telecommunications service shall impose such tax in accordance with the provisions of the act.

(b) Pursuant to section 117 (b) of the act, mobile telecommunications service taxable by a local government on or after August 1, 2002, may be subject to any sales tax or other charge imposed by said local government on the service only if the customer's place of primary use is within the geographical boundaries of the local government.

(3) (a) If a customer believes that a tax, charge, or fee assessed by a local government in the customer's bill for a mobile telecommunications service is erroneous, or that an assignment of place of primary use or taxing jurisdiction on said bill is incorrect, the customer shall notify the home service provider in writing within two years after the date the bill was issued. The notification from the customer shall include the street address for the customer's place of primary use, the account name and number for which the customer seeks a correction, a description of the alleged error, and any other information that the home service provider may require.

(b) No later than sixty days after receipt of notice from a customer pursuant to paragraph (a) of this subsection (3), the home service provider shall review the information submitted by the customer and any other relevant information and documentation to determine whether an error was made. If the home service provider determines that an error was made, the home service provider shall refund or credit to the customer any tax, fee, or charge erroneously collected from the customer for a period not to exceed two years. If the home service provider determines that no error was made, the home service provider shall provide a written explanation of its determination to the customer.

(c) Any customer that believes a tax, charge, or fee assessed by a local government in the customer's bill for mobile telecommunications services is erroneous, or that an assignment of place of primary use or taxing jurisdiction on said bill is incorrect may file a claim in the appropriate district court only after complying with the provisions of this subsection (3).






Part 11 - Local Government Delinquency Charges

§ 29-1-1101. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Amount due" means the amount of a fee, fine, penalty, or other separate charge due and owing to a local government.

(2) "Delinquency charge" means a separate fee, fine, or penalty levied as a result of the late payment of an amount due. For purposes of this part 11, a delinquency charge shall not include any fee, fine, or other penalty imposed:

(a) In accordance with the express terms of a written contractual provision;

(b) As a result of the late payment of a tax;

(c) By a state, county, municipal, or other court;

(d) As a result of a check, draft, or order for the payment of money that is not paid upon presentment;

(e) In connection with the unlawful stopping, standing, or parking of a motor vehicle;

(f) By a public library upon overdue, damaged, or destroyed materials; and

(g) By a local liquor licensing authority pursuant to article 47 of title 12, C.R.S.

(3) "Local government" shall have the same meaning as defined in section 29-1-602 (5)(a).



§ 29-1-1102. Delinquency charges

(1) Notwithstanding any other provision to the contrary, no local government shall impose a delinquency charge except as provided in this section.

(2) No delinquency charge may be collected by a local government on any amount due that is paid in full within five days after the scheduled due date.

(3) No delinquency charge shall exceed the amount of fifteen dollars or up to five percent per month, or fraction thereof, not to exceed a total of twenty-five percent of the amount due, whichever is greater.

(4) No more than the amount set forth in subsection (3) of this section shall be collected by a local government on any amount due regardless of the period of time during which the amount due remains in default.

(5) In the event that an amount due is one of a series of payments to be made toward the satisfaction of a single fee, fine, penalty, or other charge assessed by a local government, no more than the amount set forth in subsection (3) of this section shall be collected by a local government on any one of such payments regardless of the period of time during which the payment remains in default.

(6) No interest shall be assessed on a delinquency charge.

(7) Nothing in this section shall be construed to prohibit a local government from charging interest on an amount due. In no event shall such interest be charged upon a delinquency charge or any amount other than the amount due. In no event shall any such interest charge exceed an annual percentage rate of eighteen percent or the equivalent for a longer or shorter period of time. The provisions of this subsection (7) restricting the charging of interest shall not apply to delinquent interest imposed after a tax lien is sold at a tax lien sale pursuant to article 11 of title 39, C.R.S.

(8) Nothing in this section shall be construed to prohibit a local government from recovering the costs of collection, including but not limited to disconnection or reconnection fees, reinstatement charges, or penalties assessed where fraud is involved.






Part 12 - Prohibition of Local Limits on the Frequency of Religious Meetings in Homes

§ 29-1-1201. Legislative declaration - matter of statewide concern

The general assembly hereby finds, determines, and declares that the imposition of restrictions by a local government upon when or how often individuals may meet upon private residential property to pray, worship, or otherwise study or discuss issues relating to religious beliefs infringes upon the fundamental right to the free exercise of religion. The general assembly further finds and declares that such restrictions are of significant interest to people living outside the jurisdiction of the local government. In addition, the ability of individuals to freely determine when and how often they wish to meet for such purposes should be uniform throughout the state. Accordingly, the general assembly finds that restrictions that specifically limit when or how often individuals may meet upon private residential property to pray, worship, or otherwise study or discuss issues relating to religious beliefs are a matter of statewide concern and the provisions of this section shall preempt any provisions of any local government ordinance, resolution, regulation, or other restriction to the contrary.



§ 29-1-1202. Local limits on time or frequency of religious meetings - definitions

On or after August 2, 2000, a local government shall be prohibited from enacting or enforcing any ordinance, resolution, regulation, or other restriction that specifically limits when or how frequently individuals in the state may meet upon private residential property to pray, worship, or otherwise study or discuss issues related to religious beliefs. For the purposes of this part 12, the term "local government" shall mean any county, city and county, city, or town, including any county, city and county, city, or town that has adopted a home rule charter.



§ 29-1-1203. Applicability to other local laws

This part 12 shall not be construed to affect the enactment or enforcement of laws generally regulating traffic, parking, excessive noise, or other adverse conditions affecting the health, welfare, and safety of citizens of a local government.






Part 13 - Federal Funds Received by Local Governments

§ 29-1-1301. Federal funds received by local governments - enterprises - definitions

(1) For purposes of section 20 of article X of the state constitution:

(a) Any federal funds that a local government receives, regardless of whether such federal funds pass through the state prior to receipt by the local government, shall not be included in the local government's calculation of its fiscal year spending; and

(b) Any grant of federal funds that an enterprise receives, regardless of whether such federal funds pass through the state or any local government prior to receipt by the enterprise, shall not be included in the enterprise's calculation of the percentage of annual revenues that it receives in grants from the state and local governments in Colorado combined.

(2) For the purposes of this part 13:

(a) "Enterprise" has the same meaning as provided in section 20 (2)(d) of article X of the state constitution.

(b) "Federal funds" means any pecuniary resources from the national government of the United States.

(c) "Fiscal year spending" has the same meaning as provided in section 20 (2)(e) of article X of the state constitution.

(d) "Grant" means any direct cash subsidy or other direct contribution of money from the state or any local government in the state that is not required to be repaid.

(e) "Local government" means a district for purposes of section 20 of article X of the state constitution, other than the state.

(f) "State" means the central civil government of the state of Colorado, which consists of the following:

(I) The legislative, executive, and judicial branches of government established by article III of the state constitution;

(II) All organs of the branches of government specified in subparagraph (I) of this paragraph (f), including the departments of the executive branch; the legislative houses and agencies; and the appellate and trial courts and court personnel; and

(III) Any state institution of higher education that has not been designated as an enterprise.









Article 2 - County and Municipal Sales or Use Tax

§ 29-2-101. Legislative declaration

The general assembly hereby declares that the imposition of sales or use taxes, or both, by counties, cities, and incorporated towns in this state affects the flow of commerce within this state and the welfare of the people of this state. The purpose of the general assembly in the enactment of this article is to provide a higher degree of uniformity in any sales taxes imposed by such entities.



§ 29-2-102. Municipal sales or use tax - referendum

(1) Any incorporated town or city in this state may adopt a municipal sales or use tax, or both, by ordinance in accordance with the provisions of this article, but only if the ordinance provides for the submission of the tax proposal to an election by the registered electors of the town or city for their approval or rejection at a regular municipal election or at a special election called for the purpose if no regular municipal election will be held within ninety days after the adoption of the ordinance. The election shall be conducted in the manner provided in the "Colorado Municipal Election Code of 1965", article 10 of title 31, C.R.S.

(2) (a) No incorporated town or city shall adopt a sales or use tax ordinance pursuant to subsection (1) of this section on or after the date of the adoption of a resolution for a countywide sales tax, use tax, or both by the board of county commissioners of the county in which all or any portion of the town or city is located until after the date of the election on the county proposal.

(b) Paragraph (a) of this subsection (2) shall not apply to any incorporated town or city that has been incorporated for less than five years as of the date of adoption of the sales or use tax ordinance.

(c) Nothing in this article shall preclude the initiation of a sales or use tax proposal by the registered electors of any incorporated town or city pursuant to section 31-11-104, C.R.S.



§ 29-2-103. Countywide sales or use tax - multiple-county municipality excepted

(1) Each county in this state is authorized to levy a county sales tax, use tax, or both in accordance with the provisions of this article. No proposal for a county sales tax, use tax, or both shall become effective until approved by a majority of the registered electors of the county voting on such proposal pursuant to section 29-2-104. Such a proposal for a sales tax, use tax, or both, upon approval by a majority of the registered electors voting thereon, shall be effective throughout the incorporated and unincorporated portions of the county except when less than countywide application is authorized pursuant to subsection (2) of this section.

(2) A county may levy a sales tax, use tax, or both, in whole or in part, in less than the entire county when the following conditions are met:

(a) (Deleted by amendment, L. 2008, p. 990, § 4, effective August 5, 2008.)

(b) The area to be excluded from the tax levy is comprised solely of a portion of a municipality whose boundaries are located in more than one county; and

(c) All other counties in which a portion of the municipality described in paragraph (b) of this subsection (2) is located have agreed to provide fair compensation to the county for any services extended to such municipality as a result of revenues derived from the county tax levy from which the municipality is excluded.

(3) The approval provisions of subsection (1) of this section, the restrictions on contents of sales or use tax proposals set forth in section 29-2-105, and the collection procedures of section 29-2-106 shall apply to county sales or use taxes or both levied pursuant to subsection (2) of this section.



§ 29-2-103.5. Sales tax for mass transit

(1) (a) Except as provided in paragraph (b) of this subsection (1), in addition to any sales tax imposed pursuant to section 29-2-103, each county in this state which lies outside the jurisdiction of the regional transportation district is authorized to levy a county sales tax, use tax, or both of up to one-half of one percent for the purpose of financing, constructing, operating, or maintaining a mass transportation system within the county.

(b) On and after July 1, 2001, in addition to any sales tax imposed pursuant to section 29-2-103, each county in this state that lies outside the jurisdiction of the regional transportation district is authorized to levy a county sales tax, use tax, or both of up to one percent for the purpose of financing, constructing, operating, or maintaining a mass transportation system within the county.

(2) (a) Any county in which such mass transportation system is based may enter into intergovernmental agreements with any municipality or other county or may enter into contractual agreements with any private carrier for the purpose of providing mass transportation services either within the county or in a county in which the county mass transportation system is permitted to operate.

(b) Any county which uses sales tax revenues which are imposed pursuant to this section for the provision of mass transportation services shall establish standards for such service.

(c) The county shall issue a request for proposals for such service in order to compare the costs of a private carrier in providing such service with the costs of the county, as determined in accordance with generally accepted accounting principles, in providing such service directly.

(d) If the costs to the county are less when the service is provided by the private carrier, the county shall contract with the private carrier for the mass transportation service.

(e) Any private carrier selected to provide mass transportation service pursuant to this subsection (2) shall provide such performance bond or other surety as the county may reasonably require.

(f) In the event that no private carriers are able to provide mass transportation services, the county shall provide such services.

(g) In contracting with a private carrier, the county shall require that the carrier not use the contract to cross-subsidize any other services provided by the carrier.

(3) (a) No sales tax, use tax, or both shall be levied pursuant to the provisions of subsection (1) of this section until such proposal has been referred to and approved by the registered electors of the county in accordance with the provisions of this article.

(b) During the calendar year 1990, the proposal for a sales or use tax increase pursuant to this section may be submitted at the primary election held on the first Tuesday in August of each even-numbered year or at the next general election. For any year thereafter, such sales and use tax increase proposal may only be submitted on the first Tuesday after the first Monday in November of each year and shall be conducted by the county clerk and recorder in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S.

(4) The provisions of this section shall not be construed to expand the use tax base of any county in this state as such base is described in section 29-2-109 (1).

(5) All revenues collected from such county sales tax shall be credited to a special fund in the county treasury known as the county mass transportation fund. The fund shall be used only for the financing, constructing, operating, or maintaining of a mass transportation system within the county.



§ 29-2-103.7. Special taxes for water rights

(1) On and after July 1, 2003, in addition to any sales tax imposed pursuant to section 29-2-103, counties are authorized to levy a county sales tax, use tax, or any combination of such taxes of up to one percent for the purposes of purchasing, adjudicating changes of, leasing, using, banking, and selling water rights that have been adjudicated for use within such county or in a municipality or county that is subject to an intergovernmental agreement concerning such tax pursuant to subsection (2) of this section.

(2) (a) A county may enter into an intergovernmental agreement with any municipality or other county or may enter into a contractual agreement with any private entity to facilitate the achievement of the purposes enumerated in subsection (1) of this section.

(b) Any county that uses tax revenues imposed pursuant to this section shall establish standards for the use of such revenues.

(3) (a) No sales tax, use tax, or combination of such taxes shall be levied pursuant to subsection (1) of this section until a ballot proposal for the levying of such taxes has been referred to and approved by the registered electors of the county in accordance with this article.

(b) The proposal for a tax pursuant to this section may be submitted only on the first Tuesday after the first Monday in November of each year and shall be conducted by the county clerk and recorder in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S.

(4) This section shall not be construed to expand the use tax base of any county in this state, as such base is described in section 29-2-109 (1).

(5) All revenues collected from such county taxes shall be credited to a special fund in the county treasury known as the county water fund. The county water fund shall be used only for the purposes enumerated in subsection (1) of this section.



§ 29-2-103.8. Sales tax for health care services

(1) In addition to any sales tax imposed pursuant to section 29-2-103, each county in the state is authorized to levy a county sales tax for the purpose of providing, directly or indirectly, health care services to residents of the county who are in need of health care services.

(2) (a) Any county in which health care services are provided may enter into intergovernmental agreements with any municipality or other county or may enter into contractual agreements with any private provider or health service district, as defined in section 32-1-103 (9), C.R.S., for the purpose of providing health care services within the county.

(b) Any county that uses sales tax revenues imposed pursuant to this section for the provision of health care services shall establish standards for such services.

(3) (a) No sales tax shall be levied pursuant to the provisions of subsection (1) of this section until the proposal has been referred to and approved by the eligible electors of the county in accordance with the provisions of this article.

(b) Any proposal for the levy of a sales tax in accordance with paragraph (a) of this subsection (3) shall only be submitted to the eligible electors of the county on the date of the state general election or on the first Tuesday in November of an odd-numbered year, and any election on the proposal shall be conducted by the county clerk and recorder in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S.

(4) All revenues collected from a county sales tax imposed pursuant to this section shall be credited to a special fund in the county treasury known as the county health care services fund. The fund shall be used only for the purpose of providing health care services in accordance with this section.



§ 29-2-103.9. Sales tax for mental health care services

(1) In addition to any sales tax imposed pursuant to section 29-2-103, each county in this state is authorized to levy a county sales tax of up to one-quarter of one percent for the purpose of providing, directly or indirectly, mental health care services to residents of the county who are in need of mental health care services and to family members of such residents.

(2) (a) Any county in which mental health care services are provided may enter into intergovernmental agreements with any municipality or other county or may enter into contractual agreements with any private provider for the purpose of providing mental health care services within the county.

(b) Any county that uses sales tax revenues imposed pursuant to this section for the provision of mental health care services shall establish standards for such services.

(3) (a) No sales tax shall be levied pursuant to the provisions of subsection (1) of this section until the proposal has been referred to and approved by the eligible electors of the county in accordance with the provisions of this article.

(b) Any proposal for the levy of a sales tax in accordance with paragraph (a) of this subsection (3) shall only be submitted to the eligible electors of the county on the first Tuesday after the first Monday in November of each year and any election on the proposal shall be conducted by the county clerk and recorder in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S.

(4) All revenues collected from a county sales tax imposed pursuant to this section shall be credited to a special fund in the county treasury known as the county mental health care services fund. The fund shall be used only for the purpose of providing mental health care services in accordance with this section.



§ 29-2-104. Adoption procedures

(1) A proposal for a countywide sales tax, use tax, or both shall be referred to the registered electors of the county either by resolution of the board of county commissioners or by petition initiated and signed by five percent of the registered electors of the county. The right of petition allowed pursuant to this subsection (1) shall extend only to the initial proposal of a tax and shall not extend to the extension of an expiring tax, use of tax revenues, or changes in distribution of tax revenues among local governments.

(2) Such proposal shall contain a description of the tax in accordance with the provisions of this article and shall make provision for any distribution of revenue collections between the county and the incorporated cities and towns within the county. Such proposal shall also state the amount of tax to be imposed. Unless otherwise agreed to by the governing bodies of the county and municipalities within the county, any use tax proceeds shall be distributed among such county and municipalities in the same proportion as the sales tax proceeds distributed to each jurisdiction.

(3) A proposal for a countywide sales tax, use tax, or both, by resolution of the board of county commissioners, shall be submitted at the next regular general election if there is one within the next succeeding one hundred twenty days after the adoption of such resolution. If no general election is scheduled within such time, the board of county commissioners, in its resolution, shall submit the same to the registered electors of the county at a special election called for the purpose, to be held not less than thirty days nor more than ninety days after the adoption of such resolution.

(4) Upon being presented with a petition requesting a proposal for a countywide sales tax, use tax, or both signed by five percent of the registered electors of the county, the board of county commissioners shall, upon certification of the signatures on the petition, submit such proposal to the registered electors of the county. The proposal shall be submitted at the next general election if there is one within one hundred twenty days of the filing of the petition. If no general election is scheduled within one hundred twenty days following the date of filing of the petition, the board of county commissioners shall submit such proposal at a special election called not less than thirty days nor more than ninety days from the date of filing of the petition.

(5) Upon the adoption of a resolution by the board of county commissioners as provided in subsection (3) of this section or upon the filing of a proper petition as provided in subsection (4) of this section, the county clerk and recorder shall publish the text of such proposal for a sales tax, use tax, or both four separate times, a week apart, in the official newspaper of the county and each city and incorporated town within the county. The cost of the election shall be paid from the general fund of the county. The conduct of the election shall conform, so far as practicable, to the general election laws of the state.

(6) If approved by a majority of the registered electors voting thereon, the countywide sales tax, use tax, or both shall become effective as provided by section 29-2-106 (2).

(7) If a majority of the registered electors voting thereon fail to approve the countywide sales tax, use tax, or both at any election, the question shall not be submitted again to the registered electors for a period of one year three hundred fifty days.



§ 29-2-105. Contents of sales tax ordinances and proposals - repeal

(1) The sales tax ordinance or proposal of any incorporated town, city, or county adopted pursuant to this article shall be imposed on the sale of tangible personal property at retail or the furnishing of services, as provided in subsection (1)(d) of this section. Any countywide or incorporated town or city sales tax ordinance or proposal shall include the following provisions:

(a) A provision imposing a tax on the sale of tangible personal property at retail or the furnishing of services, as provided in paragraph (d) of this subsection (1);

(b) A provision that, for the purpose of the sales tax ordinance or proposal enacted in accordance with this article, all retail sales are consummated at the place of business of the retailer unless the tangible personal property sold is delivered by the retailer or his agent to a destination outside the limits of the local taxing entity or to a common carrier for delivery to a destination outside the limits of the incorporated town, city, or county. The gross receipts from such sales shall include delivery charges when such charges are subject to the state sales and use tax imposed by article 26 of title 39, C.R.S., regardless of the place to which delivery is made. If a retailer has no permanent place of business in such incorporated town, city, or county, or has more than one place of business, the place at which the retail sales are consummated for the purpose of a sales tax imposed by ordinance pursuant to this article shall be determined by the provisions of article 26 of title 39, C.R.S., and by rules and regulations promulgated by the department of revenue.

(c) A provision that the amount subject to tax shall not include the amount of any sales or use tax imposed by article 26 of title 39, C.R.S.;

(d) (I) A provision that the sale of tangible personal property and services taxable pursuant to this article shall be the same as the sale of tangible personal property and services taxable pursuant to section 39-26-104, except as otherwise provided in this subsection (1)(d). The sale of tangible personal property and services taxable pursuant to this article shall be subject to the same sales tax exemptions as those specified in part 7 of article 26 of title 39; except that the sale of the following may be exempted from a town, city, or county sales tax only by the express inclusion of the exemption either at the time of adoption of the initial sales tax ordinance or resolution or by amendment thereto:

(A) The exemption for sales of machinery or machine tools specified in section 39-26-709 (1), C.R.S., other than machinery or machine tools used in the processing of recovered materials by a business listed in the inventory prepared by the department of public health and environment pursuant to section 30-20-122 (1)(a)(V), C.R.S.;

(A.5) The exemption for sales of machinery or machine tools specified in section 39-26-709 (1), C.R.S., used in the processing of recovered materials by a business listed in the inventory prepared by the department of public health and environment pursuant to section 30-20-122 (1)(a)(V), C.R.S.;

(B) The exemption for sales of electricity, coal, wood, gas, fuel oil, or coke specified in section 39-26-715 (1)(a)(II), C.R.S.;

(C) The exemption for sales of food specified in section 39-26-707 (1)(e), C.R.S.;

(D) The exemption for vending machine sales of food specified in section 39-26-714 (2), C.R.S.;

(E) The exemption for sales by a charitable organization specified in section 39-26-718 (1)(b), C.R.S.;

(F) The exemption for sales of farm equipment and farm equipment under lease or contract specified in section 39-26-716 (2)(b) and (2)(c), C.R.S.;

(G) The exemption for sales of low-emitting motor vehicles, power sources, or parts used for converting such power sources as specified in section 39-26-719 (1), C.R.S.;

(H) Repealed.

(I) The exemption for sales of wood from salvaged trees killed or infested in Colorado by mountain pine beetles or spruce beetles as specified in section 39-26-723, C.R.S.;

(J) The exemption for sales of components used in the production of energy, including but not limited to alternating current electricity, from a renewable energy source specified in section 39-26-724, C.R.S.; except that this sub-subparagraph (J) shall not apply to any incorporated town, city, or county that adopted the exemption specified in sub-subparagraph (A) of this subparagraph (I) prior to May 27, 2008;

(K) The exemption for sales that benefit a Colorado school specified in section 39-26-725, C.R.S.;

(L) The exemption for sales by an association or organization of parents and teachers of public school students that is a charitable organization as specified in section 39-26-718 (1)(c), C.R.S.;

(M) The exemption for sales of property for use in space flight specified in section 39-26-728, C.R.S.;

(N) The exemption for sales of components used in biogas production systems specified in section 39-26-724 (1)(c), C.R.S. This sub-subparagraph (N) is repealed, effective July 1, 2019.

(O) The exemption for retail sales of marijuana upon which the retail marijuana sales tax is imposed pursuant to section 39-28.8-202 as specified in section 39-26-729.

(II) Repealed.

(III) In the absence of an express provision for any exemption specified in subparagraph (I) of this paragraph (d), all sales tax ordinances and resolutions shall be construed as imposing or continuing to impose the town, city, or county sales tax on such items.

(e) A provision that all sales of personal property on which a specific ownership tax has been paid or is payable shall be exempt from said county, town, or city sales tax when such sales meet both of the following conditions:

(I) The purchaser is a nonresident of or has his principal place of business outside of the local taxing entity; and

(II) Such personal property is registered or required to be registered outside the limits of the local taxing entity under the laws of this state.

(f) Repealed.

(1.5) (a) All sales tax ordinances or resolutions adopted by a county, town, or city prior to, on, or after August 1, 2002, that impose a sales tax pursuant to section 39-26-104 (1)(c), C.R.S., on a mobile telecommunications service shall impose such tax in accordance with the provisions of the act, and, pursuant to section 117 (b) of the act, mobile telecommunications service taxable by the county, town, or city on or after August 1, 2002, may be subject to any sales tax or other charge imposed by said entity on the service only if the customer's place of primary use is within the geographical boundaries of the entity.

(b) As used in this subsection (1.5), unless the context otherwise requires:

(I) "Act" means the federal "Mobile Telecommunications Sourcing Act", 4 U.S.C. secs. 116 to 126, as amended.

(II) "Customer" means customer as defined in section 124 (2) of the act.

(III) "Mobile telecommunications service" means mobile telecommunications service as defined in section 124 (7) of the act.

(IV) "Place of primary use" means the place of primary use as defined in section 124 (8) of the act.

(2) No sales tax of any statutory or home rule city, town, city and county, or county shall apply to the sale of construction and building materials, as the term is used in section 29-2-109, if such materials are picked up by the purchaser and if the purchaser of such materials presents to the retailer a building permit or other documentation acceptable to such local government evidencing that a local use tax has been paid or is required to be paid.

(3) No sales tax of any statutory or home rule county shall apply to the sale of tangible personal property at retail or the furnishing of services if the transaction was previously subjected to a sales or use tax lawfully imposed on the purchaser or user by another statutory or home rule county equal to or in excess of that sought to be imposed by the subsequent statutory or home rule county. A credit shall be granted against the sales tax imposed by the subsequent statutory or home rule county with respect to such transaction equal in amount to the lawfully imposed local sales or use tax previously paid by the purchaser or user to the previous statutory or home rule county. The amount of the credit shall not exceed the sales tax imposed by the subsequent statutory or home rule county.

(4) No sales tax of any statutory or home rule city and county, city, or town shall apply to the sale of tangible personal property at retail or the furnishing of services if the transaction was previously subjected to a sales or use tax lawfully imposed on the purchaser or user by another statutory or home rule city and county, city, or town equal to or in excess of that sought to be imposed by the subsequent statutory or home rule city and county, city, or town. A credit shall be granted against the sales tax imposed by the subsequent statutory or home rule city and county, city, or town with respect to such transaction equal in amount to the lawfully imposed local sales or use tax previously paid by the purchaser or user to the previous statutory or home rule city and county, city, or town. The amount of the credit shall not exceed the sales tax imposed by the subsequent statutory or home rule city and county, city, or town.

(5) The following provision shall apply in defining the applicability of its higher rate to the sales tax ordinance or resolution of any statutory or home rule city, town, city and county, or county which provides a higher rate of taxation on prepared food or food for immediate consumption than its general rate of taxation: Prepared food or food for immediate consumption shall exclude any food for domestic home consumption.

(6) No sales or use tax of any statutory or home rule city, town, city and county, or county shall apply to the sale of food purchased with food stamps. For the purposes of this subsection (6), "food" shall have the same meaning as provided in 7 U.S.C. sec. 2012 (g), as such section exists on October 1, 1987, or is thereafter amended.

(7) No sales or use tax of any statutory or home rule city, town, city and county, or county shall apply to the sale of food purchased with funds provided by the special supplemental food program for women, infants, and children, 42 U.S.C. sec. 1786. For the purposes of this subsection (7), "food" shall have the same meaning as provided in 42 U.S.C. sec. 1786, as such section exists on October 1, 1987, or is thereafter amended.

(8) Any statutory or home rule city, town, city and county, or county which provides an exemption for the sale of food shall define "food" as defined in section 39-26-102 (4.5), C.R.S.

(9) Notwithstanding any provision of this section to the contrary, sales of cigarettes shall be exempt from a town, city, county, or city and county sales tax that is created pursuant to the authority set forth in this article.

(10) (a) Notwithstanding any provision of this section to the contrary, and except as provided in paragraph (b) of this subsection (10), a town, city, or county may exempt from its sales tax sales to a telecommunications provider of equipment used directly in the provision of telephone service, cable television service, broadband communications service, or mobile telecommunications service.

(b) A town, city, or county may not adopt a sales tax exemption pursuant to the authority set forth in paragraph (a) of this subsection (10) unless the exemption applies in a uniform and nondiscriminatory manner to the telecommunications providers of telephone service, cable television service, broadband communications service, and mobile telecommunications service.



§ 29-2-106. Collection - administration - enforcement

(1) The collection, administration, and enforcement of any countywide or any city or town sales tax adopted pursuant to this article shall be performed by the executive director of the department of revenue in the same manner as the collection, administration, and enforcement of the Colorado state sales tax. Unless otherwise provided in this article, the provisions of article 26 of title 39, C.R.S., shall govern the collection, administration, and enforcement of sales taxes authorized under this article. In collecting, administering, and enforcing a sales tax authorized under this article, the state sales tax authorized under part 1 of article 26 of title 39, C.R.S., or any other sales tax imposed within the boundaries of a county, the executive director of the department of revenue may enter into an intergovernmental agreement with a county pursuant to the provisions of section 39-26-122.5, C.R.S., to enhance systemic efficiencies in the collection of such taxes.

(2) The effective date of any countywide sales tax or city or town sales tax adopted under the provisions of this article shall be either January 1 or July 1 following the date of the election in which such county sales tax proposal is approved; and notice of the adoption of any county sales tax proposal shall be submitted by the county clerk and recorder or by the clerk of the city council or board of trustees of a city or town to the executive director of the department of revenue at least forty-five days prior to the effective date of such tax. If such a sales tax proposal is approved at an election held less than forty-five days prior to the January 1 or July 1 following the date of election, such tax shall not be effective until the next succeeding January 1 or July 1.

(2) The effective date of any countywide sales tax or city or town sales tax adopted under the provisions of this article shall be as set forth in section 39-26-104 (2)(c), C.R.S.

(3) (a) The executive director of the department of revenue shall, at no charge, except as provided in paragraph (b) of this subsection (3), administer, collect, and distribute any sales tax imposed in conformity with this article. The executive director shall make monthly distributions of sales tax collections to the appropriate official in each county and in each incorporated city or town in the amount determined under the distribution formula established in accordance with this article. Except as provided in section 39-26-208, C.R.S., any use tax imposed pursuant to section 29-2-109 shall be collected, administered, and enforced by the city, town, or county as provided by ordinance or resolution.

(b) The executive director is hereby authorized to contract and enter into agreements with the county clerk and recorder and municipalities for the collection of state, county, and city or town use taxes upon motor vehicles, and the county clerk and recorder may charge and retain a fee as the director may approve to fully cover the cost of such collection by the county clerk and recorder.

(c) (I) A qualified purchaser may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to any vendor or retailer that is liable and responsible for collecting and remitting any countywide sales tax or city or town sales tax imposed on any sale made to the qualified purchaser pursuant to the provisions of this article. A vendor or retailer that has received in good faith from a qualified purchaser a direct payment permit number shall not be liable or responsible for collection and remittance of any sales tax imposed on such sale that is paid for directly from such qualified purchaser's funds and not the personal funds of any individual.

(II) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax imposed on any sale made to the qualified purchaser pursuant to this article in the same manner as liability would be imposed on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.

(4) (a) (I) The executive director of the department of revenue shall, at no charge, administer, collect, and distribute the sales tax of any home rule municipality upon request of the governing body of such municipality:

(A) If the provisions of the sales tax ordinance of said municipality, other than those provisions relating to local procedures followed in adopting the ordinance, correspond to the requirements of this article for sales taxes imposed by counties, towns, and cities;

(B) If no use tax is to be collected by the department of revenue except as provided in section 39-26-208, C.R.S.; and

(C) Whether or not the ordinance applies the sales tax to the exemptions listed in section 29-2-105 (1)(d)(I).

(II) When the governing body of any home rule municipality requests the department of revenue to administer, collect, and distribute the sales tax of said municipality as specified in subparagraph (I) of this paragraph (a), said governing body shall certify to the executive director of the department a true copy of the home rule municipality's sales tax ordinance.

(b) The executive director of the department of revenue shall furnish the governing body of each municipality and county a monthly listing of all returns filed by the retailers in such municipality or county. The governing body of such municipality or county shall notify the executive director of the department of revenue of any retailers omitted from this listing as soon as practicable, but in no event more than one hundred eighty days after receiving said monthly listing. Failure of the governing body of such municipality or county to notify the executive director of the department of revenue of any omitted retailers, within such period, shall preclude the municipality or county from making any further claims based upon such omissions. Neither the executive director of the department of revenue nor any municipality or county shall be held liable for any omissions which have not been called to the executive director's attention within this period.

(c) (I) Notwithstanding the provisions of section 39-21-113, C.R.S., the executive director of the department of revenue shall report monthly to each municipality and county for which the department of revenue collects a sales tax information identifying licensed vendors within the municipality or county and, where the chief administrative officer or his designee has executed a memorandum of understanding with the department of revenue providing for control of confidential data, the status of each vendor's account including the amount of such municipality's or county's sales tax collected and paid by each such vendor. The executive director of the department may, in his discretion, provide additional information to a municipality or county concerning collection and administration of such municipality's or county's sales tax if such a memorandum has been executed.

(II) Except in accordance with judicial order or as otherwise provided by law, no official or employee of a municipality or county receiving sales tax information from the department of revenue pursuant to this paragraph (c) shall divulge or make known to any person not an official or employee of such municipality or county any information which identifies or permits the identification of the amount of sales taxes collected or paid by any individual licensed vendor. The municipal or county officials or employees charged with the custody of such sales tax information shall not be required to produce any such information in any action or proceeding in any court except in an action or proceeding under the provisions of this article to which the municipality or county having custody of the information is a party, in which event the court may require the production of, and may admit in evidence, so much of said sales tax information as is pertinent to the action or proceeding. Any municipal or county official or employee who willfully violates any of the provisions of this paragraph (c) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars and shall be dismissed from office.

(5) The executive director of the department of revenue may promulgate rules and regulations to carry out the provisions of this article.

(6) The executive director of the department of revenue may, in his discretion, exchange information with the proper official of any home rule city which imposes a sales and use tax relative to gross sales reported, changes in gross sales resulting from audits, and other information concerning licensed vendors within the jurisdiction of the home rule city.

(7) For the purpose of the administration by the state of the provisions of this article, as well as any other state or federal program, each county, home rule county, statutory town or city, home rule town or city, city and county, or territorial charter town or city shall file, pursuant to section 29-2-110, with the executive director of the department of revenue a copy of each sales or use tax ordinance or resolution, or any amendment thereto, no later than ten days after the effective date thereof. A copy of any sales or use tax ordinance or resolution in effect on March 11, 1982, shall be filed no later than July 1, 1982. The failure to file a copy of any such ordinance or resolution shall not give rise to any claim for refund by any taxpayer, other than for overpayment which is determined to be allowable under such ordinance or resolution.

(8) Uniform collection procedures. Each home rule city, town, and city and county shall follow, and conform its ordinances where necessary to, the statute of limitations applicable to the enforcement of state sales and use tax collections, the statute of limitations applicable to refunds of state sales and use taxes, the amount of penalties and interest payable on delinquent remittances of state sales and use taxes, and the posting of bonds pursuant to section 39-21-105, C.R.S.

(9) Standard sales and use tax reporting form. (a) The executive director of the department of revenue shall adopt, by regulation, a standard municipal sales and use tax reporting form. Such form shall be separate from the state form and shall be the only sales and use tax reporting form required to be used by any person collecting the sales or use tax of any home rule city, town, or city and county which collects its own sales or use tax.

(b) Such form shall be designed so as to permit reporting of variations in base, rate, and vendor's fee, and shall contain adequate location coding and use tax remittance items. Prior to the adoption of and any revision to the form, each home rule city, town, and city and county which collects its own sales tax shall be given the opportunity to comment on the proposed form or revision to the form.

(c) Such standard form and any subsequent revisions shall be used by each home rule city, town, and city and county which collects its own sales tax by the first full month commencing one hundred twenty days after the effective date of the regulation adopting or revising the standard form.

(d) (I) In addition to the standard municipal sales and use tax form set forth in paragraph (a) of this subsection (9), on or before December 1, 1994, the executive director of the department of revenue shall cooperate with and assist local governments in the development of a common local sales and use tax form. For purposes of this paragraph (d), "local government" means a city, home rule city, town, city and county, or other political subdivision of the state which collects its own sales or use tax.

(II) The common local sales and use tax form shall:

(A) Allow a person collecting the sales and use tax of any local government to report all sales and use taxes collected for a local government on the common local sales and use tax reporting form;

(B) Be accepted by all local governments; and

(C) Be made available at all state and local sales and use tax reporting locations.

(III) The executive director of the department of revenue shall cooperate with and assist local governments in the development of a uniform local government sales and use tax license application form. Any uniform local government sales and use tax license application form developed shall be made available at all state and local sales and use tax reporting locations.

(IV) The provisions of paragraph (a) of this subsection (9) notwithstanding, in addition to the standard sales and use tax form set forth in paragraph (a) of this subsection (9), the common local sales and use tax form developed pursuant to this paragraph (d) may be used by a person collecting the sales or use tax of any city, home rule city, town, city and county, or other political subdivision of the state which collects its own sales or use tax.

(10) Delayed distributions. (a) If any sales tax to be distributed pursuant to this section is not distributed within sixty days after the processing date, interest shall be added to the undistributed amount from the sixtieth day after the processing date until the date such sales tax is distributed. The rate of said interest shall be equal to the average rate, rounded to one-thousandth of a percent, being earned by the investment of moneys in the state treasury for the same period.

(b) The provisions of this subsection (10) shall apply only to sales tax collected by the department of revenue with a processing date occurring on or after January 1, 2001. The provisions of this subsection (10) shall not apply in the event that the distribution of sales tax was delayed as a result of unforseen circumstances or caused primarily by an entity other than the department of revenue. Such determination shall be made in good faith by the department.



§ 29-2-106.1. Deficiency notice - dispute resolution

(1) The general assembly hereby finds, determines, and declares that the enforcement of sales and use taxes can affect persons and entities across the jurisdictional boundaries of taxing jurisdictions and that dispute resolution is a matter of statewide concern for which the procedures set forth in this section shall be applied uniformly throughout the state.

(2) (a) When a local government asserts that sales or use taxes are due in an amount greater than the amount paid by a taxpayer, such local government shall mail a deficiency notice to the taxpayer by certified mail. The deficiency notice shall state the additional local sales and use taxes due. The deficiency notice shall contain notification, in clear and conspicuous type, of the time limit to file a protest to the notice and that the taxpayer has the right to elect a hearing on the deficiency pursuant to subsection (3) of this section. Any protest to the deficiency notice shall be filed with the local government within thirty days after the date of the notice.

(b) The taxpayer shall also have the right to elect a hearing pursuant to subsection (3) of this section on a local government's denial of such taxpayer's claim for a refund of sales or use tax paid.

(c) The taxpayer shall request the hearing pursuant to subsection (3) of this section within thirty days after the taxpayer's exhaustion of local remedies. For purposes of this paragraph (c), "exhaustion of local remedies" means that one of the following events has occurred:

(I) The taxpayer has timely requested in writing a hearing before the local government, and such local government has held such hearing and issued a final decision thereon. Such hearing, if any, shall be held and any decision thereon issued within one hundred eighty days after the taxpayer's request in writing therefor or within such further time as the taxpayer and local government may agree upon in writing.

(II) The taxpayer and local government agree in writing that no hearing before the local government will be held, or that no final decision will issue from the local government. Such written agreement shall state that the taxpayer exhausted local remedies in accordance with this section, shall identify the date of such exhaustion, and shall advise the taxpayer of the right to pursue further review pursuant to subsection (3) or (8) of this section within thirty days after such exhaustion.

(III) One hundred eighty days or more after the date of the taxpayer's request for a hearing, the local government notifies the taxpayer in writing that the local government does not intend to conduct a hearing. In such instance, the written notification shall also state that the taxpayer exhausted local remedies in accordance with this section, that such exhaustion occurred on the date of the written notification, and that the taxpayer may pursue further review pursuant to subsection (3) or (8) of this section within thirty days after such exhaustion.

(d) In the event the taxpayer has timely requested in writing a hearing before the local government and none of the events described in paragraph (c) of this subsection (2) have occurred, the taxpayer may request a hearing pursuant to subsection (3) of this section at any time after the period prescribed in subparagraph (I) of paragraph (c) of this subsection (2).

(e) Any hearing before a local government shall be informal and no transcript, rules of evidence, or filing of briefs shall be required; but the taxpayer may elect to submit a brief, in which case the local government may submit a brief.

(3) (a) If a taxpayer satisfies the requirements of paragraph (c) of subsection (2) of this section, the taxpayer may request the executive director of the department of revenue to conduct a hearing on such deficiency notice or claim for refund, and such request shall be made and such hearing shall be conducted in the same manner as set forth in section 39-21-103, C.R.S. Any local government to which the deficiency notice being appealed claims taxes are due, or, in the case of a claim for refund, the local government that denied such claim, shall be notified by the executive director that a hearing is scheduled and shall be allowed to participate in the hearing as a party.

(b) If the taxpayer requests a hearing before the executive director, then the local government whose decision is being appealed may not require a bond or payment of tax in lieu thereof; but such local government may require a bond or payment of tax in lieu thereof filed with and payable to the local government in the manner provided in section 39-21-111, C.R.S., prior to the hearing before such local government or the executive director if either such local government reasonably finds that collection of the tax will be jeopardized by delay or the taxpayer requests a postponement of the hearing before such local government or the executive director, other than on account of a death, physical illness or injury, or catastrophe, which substantially impairs the taxpayer's ability to present his case. In the event that payment of the tax or posting of a bond is required by the local government, the taxpayer, after payment of the tax or posting of the bond, may appeal such decision of the local government to the executive director and shall be granted an expedited hearing on such appeal pursuant to section 39-21-103 (6), C.R.S., and the executive director may affirm, reverse, or modify such decision.

(c) If the taxpayer appeals the decision issued pursuant to this subsection (3) in the manner provided in section 39-21-105, C.R.S., then the taxpayer shall pay the tax to or post a bond with the local government whose decision is being appealed in the manner provided in that section.

(d) Any hearings before the executive director of the department of revenue or his delegate shall be de novo, without regard to the decision of the local government. The taxpayer shall have the burden of proof in any such hearings.

(4) In the event that all parties to a hearing arrive at a settlement prior to the hearing, such parties may agree to cancel such hearing. No party shall thereafter have a right to a hearing before the executive director on the deficiency notice or claim for refund. By agreement of all parties to the hearing, the hearing may be cancelled and the matter may be determined by the executive director upon written briefs submitted by the parties in the same manner as provided in section 39-21-103 (7) and (8), C.R.S.

(5) (a) If the taxpayer asserts that all or part of a sales or use tax which is the subject of the hearing has been paid to or is due to another local government, then such other local government shall be joined as a party to the hearing. Neither the taxpayer nor the assessing local government needs to file a claim for refund with such other local government in order to pursue the remedy provided by this subsection (5)(a). If the executive director determines that the disputed tax was paid, but to the wrong local government, then the taxpayer shall be relieved of the tax due up to the amount paid by the taxpayer to the wrong local government together with an abatement of interest thereon and all penalties.

(b) Notwithstanding section 29-2-106 (8), the periods open or closed to assessment or refund under the ordinances of the local governments, under sections 39-26-210, 39-21-107 (1), 39-26-125, and 39-26-703, or under an intergovernmental transfer agreement may not bar any of the remedies set forth in subsections (5)(a) and (6) of this section.

(c) (I) For any taxable event occurring on or after January 1, 2018, if the taxpayer receives a notice from a local government that the taxpayer must pay sales or use tax to that local government for a particular taxable event and the taxpayer fails to comply with the instructions in the notice with respect to the same type of taxable event that occurs more than ninety days after the taxpayer receives the notice, then the taxpayer may not take advantage of the remedy allowed in subsection (5)(a) of this section for that particular type of taxable event identified in the notice that occurs more than ninety days after the taxpayer received the notice, unless the taxpayer receives, or has previously received, a similar notice described in subsection (5)(c)(II) of this section from another local government that provides contrary instructions.

(II) The notice required in subsection (5)(c)(I) of this section must:

(A) Be in writing and be signed by an appropriate local government official;

(B) Be sent by certified or registered mail or be delivered by a nationally recognized courier service that provides a receipt upon delivery;

(C) Instruct the taxpayer to pay sales or use tax on the particular type of taxable event identified in the notice to the local government; and

(D) Include notice that failure to comply with the instructions will result in the taxpayer being denied the remedy allowed in subsection (5)(a) of this section for the particular type of taxable event identified in the notice that occurs more than ninety days after the taxpayer received the notice.

(6) If the amount paid exceeds the tax found to be due, then the government in receipt of such payment shall refund the overpayment to the taxpayer within thirty days of the executive director's decision, together with interest thereon from the date the taxpayer made the payment until the date the overpayment is refunded, unless a timely appeal is taken by such government pursuant to subsection (7) of this section. If the amount paid is found to be less than the taxes due, then the taxpayer shall pay the deficiency, less any amount paid in lieu of bond, to the appropriate local government within thirty days of the executive director's decision with interest from the date full payment was due until the date that the deficiency is paid, unless a timely appeal is taken by the taxpayer pursuant to subsection (7) of this section. A local government which is found to have erroneously received payment from the taxpayer shall forward such payment to the appropriate local government within thirty days of the executive director's decision with interest from the date the amount was received from the taxpayer until the date the amount was forwarded to the appropriate local government, unless a timely appeal is taken pursuant to subsection (7) of this section by a local government which is found to have erroneously received payment from the taxpayer. All interest payable pursuant to this subsection (6) shall be at the same rate which applies to deficiency payments.

(7) Appeals from the final determination of the executive director may be taken in the same manner as provided in and shall be governed by section 39-21-105, C.R.S., by any party bound by the executive director's decision. Any such appeal shall be heard de novo and shall be heard as provided in section 39-21-105, C.R.S., except as follows: If the appellant is a local government, the taxpayer shall have the burden of proof as to all factual matters, and the appellant shall have the burden with respect to any legal determination of the executive director of the department of revenue which the appellant seeks to reverse; except that the local government shall always have the burden of proof with respect to the issue of whether the taxpayer has been guilty of fraud with intent to evade tax and with respect to the issue of whether the taxpayer is liable as a transferee of property of another taxpayer, but not to show that the transferor taxpayer was liable for the tax; and except that the executive director may, at his request, be a party to any such appeal.

(8) (a) If a deficiency notice or claim for refund involves only one local government, in lieu of requesting a hearing pursuant to subsection (3) of this section, the taxpayer may appeal such deficiency or denial of a claim for refund to the district court.

(b) The taxpayer shall appeal to the district court pursuant to this subsection (8) within thirty days after the taxpayer's exhaustion of local remedies. For purposes of this subsection (8), "exhaustion of local remedies" means that one of the following events has occurred:

(I) The taxpayer has timely requested in writing a hearing before the local government, and such local government has held such hearing and issued a final decision thereon. Such hearing shall be informal and no transcript, rules of evidence, or filing of briefs shall be required; but the taxpayer may elect to submit a brief, in which case the local government may submit a brief. Such hearing, if any, shall be held and any decision thereon issued within one hundred eighty days of the taxpayer's request in writing therefor or within such further time as the taxpayer and local government may agree upon in writing.

(II) The taxpayer and local government agree in writing that no hearing before the local government will be held or that no final decision will issue from the local government. Such written agreement shall state that the taxpayer exhausted local remedies in accordance with this section, shall identify the date of such exhaustion, and shall advise the taxpayer of the right to pursue further review pursuant to subsection (3) of this section or this subsection (8) within thirty days after such exhaustion.

(III) One hundred eighty days or more after the date of the taxpayer's request for a hearing, the local government notifies the taxpayer in writing that the local government does not intend to conduct a hearing. In such instance, the written notification shall also state that the taxpayer exhausted local remedies in accordance with this section, that such exhaustion occurred on the date of the written notification, and that the taxpayer may pursue further review pursuant to subsection (3) of this section or this subsection (8) within thirty days after such exhaustion.

(c) In the event the taxpayer has timely requested in writing a hearing before the local government and none of the events described in paragraph (b) of this subsection (8) have occurred, the taxpayer may appeal such deficiency or denial of a claim for refund to the district court at any time after the period prescribed in subparagraph (I) of paragraph (b) of this subsection (8).

(d) An appeal pursuant to this subsection (8) must be conducted in the same manner as provided in section 39-21-105, C.R.S.; except that venue is in the district court of the county where the local government whose decision is being appealed is located, and any deposit made pursuant to section 39-21-105 (4), (5), or (8)(a)(III), C.R.S., must be made with the local government whose decision is being appealed.

(9) In lieu of electing a hearing pursuant to this section on a notice of deficiency or claim for refund, a taxpayer may pursue judicial review of a local government's final decision thereon as otherwise provided in such local government's ordinance.

(10) As used in this section, "local government" means home rule and statutory cities, towns, cities and counties, and counties.

(11) If any local government which collects its own sales or use tax to which the deficiency notice claims taxes are due reasonably finds that the collection of the tax will be jeopardized by delay, it may utilize the procedures set forth in section 39-21-111, C.R.S.; however, utilization of such procedures shall not preclude the taxpayer from appealing to the executive director pursuant to subsection (3) of this section.



§ 29-2-106.2. Location guides - precinct locators

(1) Each home rule city, town, and city and county collecting its own sales or use tax shall make available to any requesting vendor a map or other location guide showing the boundaries of the municipality. The requesting vendor may rely on the map or other location guide and any update thereof available to the vendor in determining whether to collect a sales or use tax, or both, of the municipality. No penalty shall be imposed or action for deficiency maintained if the requesting vendor in good faith complies with the most recent map or other location guide available to it.

(2) (a) As used in this subsection (2), unless the context otherwise requires:

(I) "Local taxing entity" means a home rule or statutory municipality, county, city and county, or any other local governmental entity that imposes a sales or use tax.

(II) "Precinct locator" means the record regularly maintained by a county clerk and recorder and used to determine within which jurisdiction or jurisdictions an address is located for voting purposes and, for determining the location of commercial or industrial addresses, shall include the record regularly maintained by the county clerk and recorder and used to determine within which jurisdiction or jurisdictions an address is located for the purpose of properly remitting sales or use tax on motor vehicles.

(b) Any public utility may rely upon the precinct locator maintained by the county clerk and recorder for the county or counties in which a local taxing entity is located in determining whether to collect a sales or use tax, or both, of the local taxing entity.

(c) No penalty shall be imposed upon, interest charged to, or action for deficiency maintained against a public utility in connection with the collection of a sales or use tax, or both, by the public utility if, in determining whether to collect the tax, the public utility relied in good faith upon the most recently updated version of a precinct locator in existence at the time of the taxable transaction. The provisions of this paragraph (c) shall not apply to the extent that the local entity has informed the public utility in writing prior to a taxable transaction that the most recently updated version of the precinct locator is inaccurate and, in such writing, provides the public utility with a corrected copy of the precinct locator information.



§ 29-2-107. Limitation on applicability

(1) Nothing in this article shall be construed to apply to, affect, or limit the powers of home rule municipalities organized under article XX of the state constitution to impose, administer, or enforce any local sales or use tax except those provisions which specifically refer to "home rule".

(2) No provision of this article shall be construed to require any incorporated town or city or any county to impose any sales tax or to increase any sales tax imposed prior to July 1, 1967.

(3) Nothing in this article shall be construed to invalidate any sales or use tax adopted by ordinance or resolution by any town, city, city and county, or county, whether home rule or statutory, prior to January 1, 1986. Except as provided in subsection (1) of this section, no sales or use tax of any such local government shall conflict with the provisions of this article after January 1, 1986.



§ 29-2-109. Contents of use tax ordinances and proposals - repeal

(1) The use tax ordinance, resolution, or proposal of any town, city, or county adopted pursuant to this article shall be imposed only for the privilege of using or consuming in the town, city, or county any construction and building materials purchased at retail or for the privilege of storing, using, or consuming in the town, city, or county any motor and other vehicles, purchased at retail on which registration is required, or both. For the purposes of this subsection (1), the term "construction and building materials" shall not include parts or materials utilized in the fabrication, construction, assembly, or installation of passenger tramways, as defined in section 25-5-702 (4), C.R.S., by any ski area operator, as defined in section 33-44-103 (7), C.R.S., or any person fabricating, constructing, assembling, or installing a passenger tramway for a ski area operator. The ordinance, resolution, or proposal may recite that the use tax shall not apply to the storage and use of wood from salvaged trees killed or infested in Colorado by mountain pine beetles or spruce beetles as exempted from the state use tax pursuant to section 39-26-723, C.R.S. The ordinance, resolution, or proposal may recite that the use tax shall not apply to the storage and use of components used in the production of energy, including but not limited to alternating current electricity, from a renewable energy source, as exempted from the state use tax pursuant to section 39-26-724, C.R.S. The ordinance, resolution, or proposal shall recite that the use tax shall not apply:

(a) To the storage, use, or consumption of any tangible personal property the sale of which is subject to a retail sales tax imposed by the town, city, or county;

(b) To the storage, use, or consumption of any tangible personal property purchased for resale in the town, city, or county, either in its original form or as an ingredient of a manufactured or compounded product, in the regular course of a business;

(c) To the storage, use, or consumption of tangible personal property brought into the town, city, or county by a nonresident thereof for his own storage, use, or consumption while temporarily within the town, city, or county; however, this exemption does not apply to the storage, use, or consumption of tangible personal property brought into this state by a nonresident to be used in the conduct of a business in this state;

(d) To the storage, use, or consumption of tangible personal property by the United States government, or the state of Colorado, or its institutions, or its political subdivisions in their governmental capacities only or by religious or charitable corporations in the conduct of their regular religious or charitable functions;

(e) To the storage, use, or consumption of tangible personal property by a person engaged in the business of manufacturing or compounding for sale, profit, or use any article, substance, or commodity, which tangible personal property enters into the processing of or becomes an ingredient or component part of the product or service which is manufactured, compounded, or furnished and the container, label, or the furnished shipping case thereof;

(f) (I) With respect to the use tax of a town or city, to the storage, use, or consumption of any article of tangible personal property the sale or use of which has already been subjected to a legally imposed sales or use tax of another statutory or home rule town, city, or city and county equal to or in excess of that imposed by this article. A credit shall be granted against the use tax imposed by this article with respect to a person's storage, use, or consumption in the town or city of tangible personal property purchased by him in a previous statutory or home rule town, city, or city and county. The amount of the credit shall be equal to the tax paid by him by reason of the imposition of a sales or use tax of the previous statutory or home rule town, city, or city and county on his purchase or use of the property. The amount of the credit shall not exceed the tax imposed by this article.

(II) With respect to the use tax of a statutory or home rule county, to the storage, use, or consumption of any article of tangible personal property the sale or use of which has already been subjected to a legally imposed sales or use tax of another statutory or home rule county equal to or in excess of that imposed by this article. A credit shall be granted against the use tax imposed by this article with respect to a person's storage, use, or consumption in the subsequent statutory or home rule county of tangible personal property purchased by him in a previous statutory or home rule county. The amount of the credit shall be equal to the tax paid by him by reason of the imposition of a sales or use tax of the previous statutory or home rule county on his purchase or use of the property. The amount of the credit shall not exceed the tax imposed by this article.

(g) To the storage, use, or consumption of tangible personal property and household effects acquired outside of the town, city, or county and brought into it by a nonresident acquiring residency;

(h) To the storage or use of a motor vehicle if the owner is or was, at the time of purchase, a nonresident of the town, city, or county and he purchased the vehicle outside of the town, city, or county for use outside the town, city, or county and actually so used it for a substantial and primary purpose for which it was acquired and he registered, titled, and licensed said motor vehicle outside of the town, city, or county;

(i) To the storage, use, or consumption of any construction and building materials and motor and other vehicles on which registration is required if a written contract for the purchase thereof was entered into prior to the effective date of such use tax;

(j) To the storage, use, or consumption of any construction and building materials required or made necessary in the performance of any construction contract bid, let, or entered into at any time prior to the effective date of such use tax ordinance, resolution, or proposal.

(1.5) (a) The use tax ordinance, resolution, or proposal of any town, city, or county adopted pursuant to this article may recite that the use tax does not apply to the storage and use of components used in biogas production systems, as exempted from the state use tax pursuant to section 39-26-724 (1)(c), C.R.S.

(b) This subsection (1.5) is repealed, effective July 1, 2019.

(2) No use tax of any town shall be imposed with respect to the use or consumption of taxable tangible personal property within the town that occurs more than three years after the most recent sale of the property if, within the three years following such sale, the property has been significantly used within the state for the principal purpose for which it was purchased.

(3) Construction equipment which is located within the boundaries of a home rule city, town, or city and county for a period of thirty consecutive days or less shall be subjected to the use tax of such home rule city, town, or city and county in an amount which does not exceed the amount calculated as follows: The purchase price of the equipment shall be multiplied by a fraction, the numerator of which is one and the denominator of which is twelve, and the result shall be multiplied by the use tax rate of the home rule city, town, or city and county. Where the provisions of this subsection (3) are utilized, the credit provisions of subsection (6) of this section shall apply at such time as the aggregate sales and use taxes legally imposed by and paid to other statutory and home rule cities, towns, and cities and counties on any such equipment equal the full use tax of the subsequent home rule city, town, or city and county.

(4) In order to avail himself of the provisions of subsection (3) of this section, the taxpayer shall comply with the following procedure:

(a) Prior to or on the date the equipment is located within the boundaries of a home rule city, town, or city and county, the taxpayer shall file with such home rule city, town, or city and county an equipment declaration on a form provided by such home rule city, town, or city and county. Such declaration shall state the dates on which the taxpayer anticipates the equipment will be located within and removed from the boundaries of the home rule city, town, or city and county, shall include a description of each such anticipated piece of equipment, shall state the actual or anticipated purchase price of each such anticipated piece of equipment, and shall include such other information as reasonably deemed necessary by the home rule city, town, or city and county.

(b) The taxpayer shall file with the home rule city, town, or city and county an amended equipment declaration reflecting any changes in the information contained in any previous equipment declaration no less than once every ninety days after the equipment is brought into the boundaries of such home rule city, town, or city and county or, for equipment which is brought into the boundaries of a home rule city, town, or city and county for a project of less than ninety days duration, no later than ten days after substantial completion of the project.

(c) The taxpayer need not report on any equipment declaration any equipment for which the purchase price was under two thousand five hundred dollars. If such equipment declaration is given, then as to any item of construction equipment for which the customary purchase price is under two thousand five hundred dollars which was brought into the boundaries of the home rule city, town, or city and county temporarily for use on a construction project, it shall be presumed that the item was purchased in a jurisdiction having a local sales or use tax as high as that of such home rule city, town, or city and county where the construction takes place and that such sales or use tax was previously paid. In such case the burden of proof in any proceeding before such city, town, or city and county, the executive director of the department of revenue, or the district court, shall be on such home rule, city, town, or city and county where the construction takes place to prove such local sales or use tax was not paid.

(5) If the taxpayer fails to comply with the provisions of subsection (4) of this section, the taxpayer may not avail himself of the provisions of subsection (3) of this section. However, substantial compliance with the provisions of subsection (4) of this section shall allow the taxpayer to avail himself of the provisions of subsection (3) of this section.

(6) No use tax of any home rule city, town, or city and county shall apply to the storage, use, or consumption of any article of tangible personal property the sale or use of which has already been subjected to a sales or use tax of another statutory or home rule city, town, or city and county legally imposed on the purchaser or user equal to or in excess of that imposed by the subsequent home rule city, town, or city and county. A credit shall be granted against the use tax of the home rule city, town, or city and county with respect to the person's storage, use, or consumption in the home rule city, town, or city and county of tangible personal property, the amount of the credit to equal the tax paid by him by reason of the imposition of a sales or use tax of the previous statutory or home rule city, town, or city and county on his purchase or use of the property. The amount of the credit shall not exceed the tax imposed by the subsequent home rule city, town, or city and county.

(7) The use tax of any town, city, city and county, or county, whether home rule or statutory, shall not apply to the storage of construction and building materials.



§ 29-2-110. Filing with executive director - when deemed to have been made

(1) Any report, claim, tax return, statement, or other document required or authorized under this article to be filed with or any payment made to the executive director of the department of revenue which:

(a) Is transmitted through the United States mails shall be deemed filed with and received by the executive director on the date shown by the cancellation mark stamped on the envelope or other wrapper containing the document required to be filed;

(b) Is mailed but not received by the executive director, or is received and the cancellation mark is not legible or is erroneous or omitted, shall be deemed to have been filed and received on the date it was mailed if the sender establishes by competent evidence that the document was deposited in the United States mails on or before the date due for filing. In such cases of nonreceipt of a document by the executive director, the sender shall file a duplicate copy thereof within thirty days after written notification is given to the sender by the executive director of the failure to receive such document.

(2) If any report, claim, tax return, statement, remittance, or other document is sent by United States registered mail, certified mail, or certificate of mailing, a record authenticated by the United States postal service of such registration, certification, or certificate shall be considered competent evidence that the report, claim, tax return, statement, remittance, or other document was mailed to the executive director, to the state officer or state agency to which it was addressed, and the date of the registration, certification, or certificate shall be deemed to be the postmark date.

(3) If the date for filing any report, claim, tax return, statement, remittance, or other document falls upon a Saturday, Sunday, or legal holiday, it shall be deemed to have been timely filed if filed on the next business day.



§ 29-2-111. Pledging of sales and use tax for capital improvements

(1) A sales or use tax proposal made pursuant to this article by, or on behalf of, any county, city, or incorporated town may contain a provision for the creation of a special fund, to be known as a "sales and use tax capital improvement fund", for the deposit of all or any part of the revenue from the sales or use tax, or both, and to be used solely to provide capital improvements. A sales or use tax proposal of any county, city, or incorporated town which has been approved by the registered electors and which does not contain a provision for the creation of such a special fund may be subsequently amended by ordinance or resolution of the governing body to provide for such a special fund. Any such amendment shall take effect only after approval by a majority of the registered electors of the county, city, or town voting at a regular or special election, but no election shall be required in order to create a capital improvement fund for the deposit of any portion of sales or use tax revenue allocated for capital improvement purposes in a sales or use tax proposal previously approved by the voters.

(2) A city or town by ordinance adopted by the governing body may pledge all or any part of the sales or use tax revenue, or both, it receives from the countywide sales or use tax for capital improvement purposes. Any such pledge shall take effect only after approval by a majority of the registered electors of the city or town voting at a regular or special election.

(3) When sales or use tax revenue, or both, is pledged solely for capital improvement purposes, it shall be deposited immediately upon being received or collected into the sales and use tax capital improvement fund. Upon deposit in this fund, such revenue is thereafter not available to be pledged or expended for any general municipal or county purpose.

(4) For purposes of this section and section 29-2-112, "capital improvement purposes" include:

(a) Paying the costs of acquiring or constructing any capital improvement;

(b) Acquiring land or equipment;

(c) The costs of issuing bonds;

(d) The costs of capitalized interest and reserves; and

(e) The costs of operating and maintaining the capital improvements to be financed.

(5) Notwithstanding any other provision to the contrary, no sales or use tax revenues in the sales and use tax capital improvement fund may be expended in any year for the purposes specified in subsection (4) of this section unless said fund contains sufficient revenues to pay the anticipated annual debt service on any sales and use tax revenue bonds for which moneys in the fund have been pledged.



§ 29-2-112. Sales and use tax revenue bonds

(1) Any county, city, or incorporated town which has pledged sales or use tax revenue, or both, solely for capital improvement purposes and has created a sales and use tax capital improvement fund may, in anticipation of collection of sales or use tax revenues, issue revenue bonds payable solely from the fund for the purpose of financing capital improvements.

(2) The revenue bonds may be authorized and issued by ordinance or resolution of the governing body of the county, city, or incorporated town, without further election.

(3) The revenue bonds shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, payable semiannually or annually, and such interest shall be evidenced by one or two sets of coupons, if any, executed with the facsimile or manually executed signature of any official of the county, city, or incorporated town; except that the first coupon appertaining to any bond may evidence interest not in excess of one year. The resolution or ordinance authorizing the issuance of such bonds shall specify the maximum net effective interest rate. Such bonds may be issued in one or more series, may bear such date, may mature at such time as determined by the governing body but in no event beyond thirty years from their respective dates, may be in such denomination, may be payable in such medium of payment, at such place within or without the state, including but not limited to the office of the county treasurer, may carry such registration privileges, may be subject to such terms of prior redemption in advance of maturity in such order or by lot or otherwise at such time with or without a premium, may be executed in such manner, may bear such privileges for reissuance in the same or other denomination, may be so reissued, without modification of maturities and interest rates, and may be in such form, either coupon or registered, as may be provided by the governing body.

(4) (a) The governing body may provide for preferential security for any bonds, both principal and interest, to the extent deemed feasible and desirable by such governing body over any bonds that may be issued thereafter.

(b) The revenue bonds may be sold at, above, or below the principal amounts thereof, but they may not be sold at a price such that the net effective interest rate of the issue of bonds exceeds the maximum net effective interest rate authorized.

(c) The revenue bonds may be sold at either public or private sale.

(5) Notwithstanding any other provision of law, the governing body in any proceedings authorizing bonds under this section may:

(a) Provide for the initial issuance of one or more bonds, referred to in this subsection (5) as a "bond", aggregating the amount of the entire issue;

(b) Make such provision for installment payments of the principal amount of any such bond as it may consider desirable;

(c) Provide for the making of any such bond, payable to bearer or otherwise, registrable as to principal or interest or both and, where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bond; and

(d) Make further provision in any such proceedings for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest, or both.

(6) (a) The revenue bonds and any coupons bearing the facsimile or manual signatures of officers in office on the date of the signing thereof shall be valid and binding obligations of the county, city, or incorporated town, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be officers of the entity issuing the same.

(b) Any officer authorized or permitted to sign any bond or interest coupon, at the time of its execution and of the execution of a signature certificate, may adopt, as and for his or her own facsimile signature, the facsimile signature of his or her predecessor in office in the event that such facsimile signature appears upon the bond or coupons appertaining thereto, or upon both the bond and such coupons.

(7) The clerk of the county, city, or incorporated town may cause the seal of such entity to be printed, engraved, stamped, or otherwise placed in facsimile on any bond. The facsimile seal has the same legal effect as the impression of the seal.

(8) The revenue bonds and the income therefrom are exempt from taxation, except inheritance, estate, and transfer taxes.

(9) The revenue bonds shall not constitute an indebtedness of the county, city, or incorporated town within the meaning of any constitutional or statutory debt limitation or provision. Each bond issue under this section shall recite in substance that said bonds, including the interest thereon, are payable solely from a special fund and that said bonds do not constitute a debt within the meaning of any constitutional or statutory limitation.

(10) Any ordinance or resolution authorizing any bonds under this section may provide that each bond therein authorized shall recite that it is issued under authority of this section. Such recital shall conclusively impart full compliance with all of the provisions of this section, and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.

(11) A home rule municipality may elect to issue sales or use tax revenue bonds pursuant to this section unless a provision of the municipal charter prohibits the issuance of such bonds.



§ 29-2-114. Retail marijuana excise tax - county - municipality - election

(1) (a) In addition to any sales tax imposed pursuant to section 29-2-103 and articles 26 and 28.8 of title 39, and in addition to the excise tax imposed pursuant to article 28.8 of title 39, each county in the state is authorized to levy, collect, and enforce a county excise tax on the first sale or transfer of unprocessed retail marijuana by a retail marijuana cultivation facility authorized by the county; except that a county is not authorized to levy, collect, and enforce a county excise tax on the first sale or transfer of unprocessed retail marijuana by a retail marijuana cultivation facility pursuant to this subsection (1) within any municipality that levies such an excise tax pursuant to subsection (2) of this section. Such excise tax must be calculated based on the average market rate of the unprocessed retail marijuana. The tax shall be imposed at the time when the retail marijuana cultivation facility first sells or transfers unprocessed retail marijuana from the retail marijuana cultivation facility to a retail marijuana product manufacturing facility, a retail marijuana store, or another retail marijuana cultivation facility. The tax rate imposed pursuant to this subsection (1)(a) may not exceed five percent of the average market rate, as determined by the department of revenue pursuant to section 39-28.8-101 (1), of the unprocessed retail marijuana.

(b) No excise tax shall be levied pursuant to the provisions of paragraph (a) of this subsection (1) until the proposal has been referred to and approved by the eligible electors of the county. The adoption procedures for a countywide sales tax, use tax, or both, as specified in this article, shall apply to the referral and approval of an excise tax pursuant to this subsection (1). Any proposal for the levy of an excise tax in accordance with paragraph (a) of this subsection (1) may be submitted to the eligible electors of the county only on the date of the state general election or on the first Tuesday in November of an odd-numbered year, and any election on the proposal must be conducted by the county clerk and recorder in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S.

(2) (a) In addition to any sales tax imposed pursuant to section 29-2-102 and articles 26 and 28.8 of title 39, and in addition to the excise tax imposed pursuant to article 28.8 of title 39, each municipality in the state is authorized to levy, collect, and enforce a municipal excise tax on the first sale or transfer of unprocessed retail marijuana by a retail marijuana cultivation facility. Such excise tax must be calculated based on the average market rate of the unprocessed retail marijuana. The tax shall be imposed at the time when the retail marijuana cultivation facility first sells or transfers unprocessed retail marijuana from the retail marijuana cultivation facility to a retail marijuana product manufacturing facility, a retail marijuana store, or another retail marijuana cultivation facility. The tax rate imposed by any statutory municipality pursuant to this subsection (2)(a) may not exceed five percent of the average market rate, as determined by the department of revenue pursuant to section 39-28.8-101 (1), of the unprocessed retail marijuana.

(b) No excise tax shall be levied pursuant to the provisions of paragraph (a) of this subsection (2) until the proposal has been referred to and approved by the eligible electors of the municipality in accordance with the provisions of article 10 of title 31, C.R.S. Any proposal for the levy of an excise tax in accordance with paragraph (a) of this subsection (2) may be submitted to the eligible electors of the municipality on the date of the state general election, on the first Tuesday in November of an odd-numbered year, or on the date of a municipal biennial election. Any election on the proposal shall be conducted by the clerk of the municipality in accordance with the "Colorado Municipal Election Code of 1965", article 10 of title 31, C.R.S.

(3) Any excise tax imposed by a county or municipality pursuant to this section shall not be collected, administered, or enforced by the department of revenue, but shall instead be collected, administered, and enforced by the county or municipality imposing the tax.

(4) A county or municipality in which the eligible electors have approved an excise tax pursuant to this section may credit the revenues collected from the tax to the general fund of the county or municipality or to any special fund created in the county or municipality's treasury. The governing body of a county or municipality may use the revenues collected from the tax imposed pursuant to this section for any purpose as determined by the governing body or the electors of the county or municipality, as applicable.

(5) The provisions of this section shall not be construed to invalidate the presumed legality of any county or municipal excise tax imposed on the first sale or transfer of unprocessed retail marijuana by a retail marijuana cultivation facility that is consistent with this section and that is in addition to any excise tax imposed pursuant to article 28.8 of title 39, C.R.S., and that was approved by the eligible electors of the county or municipality prior to June 4, 2015.

(6) Nothing in this section shall be construed to prohibit counties and municipalities from cooperating to create a countywide uniform excise tax on the first sale or transfer of unprocessed retail marijuana by a retail marijuana cultivation facility with voluntary abandonment of municipal excise tax ordinances.



§ 29-2-115. Retail marijuana sales tax - county - municipality - election - legislative declaration - definition

(1) (a) The general assembly hereby finds and declares that the special sales tax recognized in this section permits counties and statutory municipalities to enact an additional tax specific to the sale of retail marijuana and retail marijuana products, subject to voter approval. This distinct taxing authority is in addition to the statutory authority for counties and statutory municipalities to impose a general sales tax, while home rule municipalities derive all sales taxing authority from the home rule authority granted by the Colorado constitution.

(b) The general assembly further finds and declares that any special sales tax on retail marijuana and retail marijuana products proposed by counties and statutory municipalities should take into account the total tax rate that would exist if the tax is adopted by voters. It is therefore also the intent of the general assembly in enacting this section to ensure that the imposition of a county special sales tax within a home rule municipality or statutory municipality occurs only when the municipality does not have its own special sales tax, and otherwise only after an intergovernmental agreement with a municipality that does impose, or imposes at any time, its own special sales tax.

(2) For purposes of this section, "special sales tax" means a sales tax imposed by a local government in addition to the general sales tax imposed pursuant to section 29-2-102 or section 29-2-103, as applicable, and in addition to the taxes imposed pursuant to articles 26 and 28.8 of title 39.

(3) (a) Each county in the state is authorized to levy, collect, and enforce a county special sales tax upon all sales of retail marijuana and retail marijuana products, as those terms are defined in section 12-43.4-103, under the following circumstances:

(I) A county may levy, collect, and enforce a county special sales tax upon all sales of retail marijuana and retail marijuana products pursuant to this subsection (3) in the unincorporated areas of the county;

(II) A county may levy, collect, and enforce a county special sales tax upon all sales of retail marijuana and retail marijuana products pursuant to this subsection (3) in the municipalities within the boundaries of the county, in whole or in part, that do not levy a municipal special sales tax on the sale of retail marijuana and retail marijuana products. The county may levy a special sales tax in a municipality pursuant to this subsection (3)(a)(II) only until the municipality obtains voter approval to levy a municipal special sales tax on retail marijuana and retail marijuana products. If the municipality obtains such voter approval, the county special sales tax authorized by this subsection (3)(a)(II) is invalid within the corporate limits of the municipality unless the county enters into an intergovernmental agreement with the municipality pursuant to subsection (3)(a)(III) of this section that authorizes the county to continue to levy, collect, and enforce the special sales tax on retail marijuana and retail marijuana products within the corporate limits of the municipality.

(III) A county may levy, collect, and enforce a county special sales tax upon all sales of retail marijuana and retail marijuana products pursuant to this subsection (3) in each municipality within the boundaries of the county, in whole or in part, that levies a municipal special sales tax on the sales of retail marijuana and retail marijuana products, if the governing body of the county and the governing body of the municipality enter into an intergovernmental agreement pertaining to the county's levy, collection, and enforcement of a county special sales tax upon all sales of all retail marijuana and retail marijuana products within the corporate limits of the municipality. An intergovernmental agreement pursuant to this subsection (3)(a)(III) may include a provision for the apportionment of a specified percentage of the gross county retail marijuana special sales tax revenue collected by the county to the municipality.

(b) Notwithstanding section 29-2-103 (2), a county may levy, collect, and enforce a special sales tax pursuant to this subsection (3) in less than the entire county when the county satisfies one or more of the conditions of this subsection (3).

(c) No special sales tax shall be levied pursuant to this subsection (3) until the proposal has been referred to and approved by the eligible electors of the county in accordance with this article 2. Any proposal for the levy of a special sales tax in accordance with this subsection (3) may be submitted to the eligible electors of the county only on the date of the state general election or on the first Tuesday in November of an odd-numbered year. Any election on the proposal must be conducted by the county clerk and recorder in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of title 1.

(4) (a) Each municipality in the state is authorized to levy, collect, and enforce a municipal special sales tax upon all sales of retail marijuana and retail marijuana products, as those terms are defined in section 12-43.4-103.

(b) No special sales tax shall be levied pursuant to subsection (4)(a) of this section until the proposal has been referred to and approved by the eligible electors of the municipality in accordance with article 10 of title 31. Any proposal for the levy of a special sales tax in accordance with subsection (4)(a) of this section must be submitted to the eligible electors of the municipality on the date of the state general election, on the first Tuesday in November of an odd-numbered year, or on the date of a municipal biennial election. Any election on the proposal must be conducted by the clerk of the municipality in accordance with the "Colorado Municipal Election Code of 1965", article 10 of title 31.

(5) If a county or municipality obtained approval from the eligible electors of the county or municipality prior to the effective date of this section to levy, collect, and enforce a special sales tax on the sale of retail marijuana and retail marijuana products, the special sales tax is valid and the county or municipality is authorized to continue to levy, collect, and enforce the special sales tax; except that, in the case of a county, the county is authorized to continue to levy, collect, and enforce the special sales tax so long as the county complies with subsection (3) of this section. If a county levies, collects, and enforces a special sales tax in a municipality that has already obtained voter approval to levy a municipal special sales tax on the sale of retail marijuana and retail marijuana products, the county special sales tax is invalid within the corporate limits of the municipality unless the county enters into an intergovernmental agreement with the municipality pursuant to subsection (3)(a)(III) of this section that authorizes the county to continue to levy, collect, and enforce the special sales tax on retail marijuana and retail marijuana products within the corporate limits of the municipality.

(6) (a) Notwithstanding this article 2, any retail marijuana special sales tax imposed by a county or municipality pursuant to this section shall not be collected, administered, or enforced by the department of revenue, but shall instead be collected, administered, and enforced by the county or municipality imposing the special sales tax.

(b) A county or municipality in which a special sales tax is imposed pursuant to this section may authorize a retail marijuana store to retain a percentage of the retail marijuana special sales tax collected pursuant to this section to cover the expenses of collecting and remitting the special sales tax to the county or municipality. The county or municipality shall determine the percentage that a retail marijuana store may retain pursuant to this subsection (6)(b).

(7) A county or municipality in which the eligible electors have approved a special sales tax pursuant to this section may credit the revenues collected from the special sales tax to the general fund of the county or municipality or to any special fund created in the county or municipality's treasury. The governing body of a county or municipality may use the revenues collected from the special sales tax imposed pursuant to this section for any purpose as determined by the governing body of the county or the municipality.






Article 3 - County and Municipality Development Revenue Bond Act

§ 29-3-101. Short title

This article shall be known and may be cited as the "County and Municipality Development Revenue Bond Act".



§ 29-3-102. Legislative declaration

(1) It is the intent of the general assembly by the passage of this article to authorize counties and municipalities to finance, acquire, own, lease, improve, and dispose of properties to the end that such counties and municipalities may be able to promote industry and develop trade or other economic activity by inducing profit or nonprofit corporations, federal governmental offices, hospitals, and agricultural, forestry, fisheries, mining, construction, manufacturing, transportation, communications, public utilities, wholesale and retail trade, finance, education, insurance, real estate, technology, and any related small business enterprises to locate, expand, or remain in this state, to mitigate the serious threat of extensive unemployment in parts of this state, to secure and maintain a balanced and stable economy in all parts of this state, or to further the use of its agricultural products or natural resources.

(2) It is the further intent of the general assembly to authorize counties and municipalities to finance, refinance, acquire, own, lease, improve, and dispose of properties to the end that pollution may be ameliorated and controlled, more adequate hospital care may be provided, more adequate residential housing facilities for low- and middle-income families and persons may be provided, more adequate facilities for disposing of sewage and solid waste and furnishing water, energy, and gas may be provided, more adequate facilities for sports events and activities and recreation activities, conventions, and trade shows may be provided, more adequate airports, mass commuting facilities, parking facilities, or storage or training facilities may be provided, and more adequate research, product-testing, and administrative facilities may be provided, all of which promote the public health, welfare, safety, convenience, and prosperity.

(3) It is therefore the intention of the general assembly to vest such counties and municipalities with all powers that may be necessary to enable them to accomplish such purposes, which powers shall in all respects be exercised for the benefit of the inhabitants of this state for the promotion of their health, safety, welfare, convenience, and prosperity.

(4) It is not intended by this article to authorize any county or municipality to operate any manufacturing, industrial, commercial, or business enterprise, or any research, product-testing, or administrative facilities of such enterprise, nor to prohibit the operation of utility plants, residential housing facilities, hospitals, sewage or solid waste disposal facilities, facilities for the furnishing of water, energy, or gas, sports and recreation facilities, convention or trade show facilities, airports, mass commuting facilities, parking facilities, or storage or training facilities by any county or municipality.

(5) This article shall be liberally construed in conformity with this legislative declaration.



§ 29-3-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Bonds" or "revenue bonds" means bonds, notes, or other securities evidencing an obligation and issued under this article by a county or municipality.

(2) "County" means any county within this state.

(3) "Finance" or "financing" means the issuing of bonds by a county or municipality and the use of substantially all of the proceeds therefrom pursuant to a financing agreement with the user to pay (or to reimburse the user or its designee) for the costs of the acquisition or construction of a project, whether these costs are incurred by the county, the municipality, the user, or a designee of the user. Title to or in the project may at all times remain in the user, and, in such case, the bonds of the county or municipality may be secured by mortgage or other lien upon the project or upon any other property of the user, or both, granted by the owner or by a pledge of one or more notes, debentures, bonds, or other secured or unsecured debt obligations of the user, as the governing body deems advisable, but no county or municipality shall be authorized hereby to pledge any of its property or to otherwise secure the payment of any bonds with its property; except that the county or municipality may pledge the property of the project or revenues therefrom.

(4) "Financing agreement" includes a lease, sublease, installment purchase agreement, rental agreement, option to purchase, or any other agreement, or any combination thereof, entered into in connection with the financing or refinancing of a project pursuant to this article.

(5) "Mortgage" means a deed of trust or any other security device for both real and personal property.

(6) "Municipality" means any city, including without limitation any city or city and county operating under a home rule or special legislative charter, or town within this state.

(7) "Ordinance" means an ordinance of a city, town, or city and county.

(8) "Pollution" means any form of environmental pollution, including but not limited to water pollution, air pollution, pollution caused by solid waste disposal, thermal pollution, radiation contamination, or noise pollution.

(9) "Pollution control facilities" means any land, building, or other improvement and all real or personal property, and any undivided or other interest in any of the foregoing, including without limitation structures, equipment, pipes, pumps, dams, reservoirs, improvements, or other facilities useful for the purpose of reducing, abating, preventing, controlling, or eliminating pollution caused or produced by the operation of any manufacturing, industrial, or commercial enterprise or any utility plant or useful for the purpose of removing or treating any substance in processed material, which material would cause pollution if used without such removal or treatment.

(10) "Project" means any land, building, or other improvement and all real or personal properties, and any undivided or other interest in any of the foregoing, except inventories and raw materials, whether or not in existence, suitable or used for or in connection with any of the following:

(a) Manufacturing, industrial, commercial, agricultural, or business enterprises (including, without limitation, enterprises engaged in storing, warehousing, distributing, selling, or transporting any products of agriculture, industry, commerce, manufacturing, or business), or any utility plant;

(b) Hospital, health-care, or nursing-home facilities (including, without limitation, clinics and out-patient facilities and facilities for the training of hospital, health-care, or nursing-home personnel);

(c) Pollution control facilities;

(d) Residential facilities for low- and middle-income families or persons intended for use as the sole place of residence by the owners or intended occupants. "Low- and middle-income persons and families" means persons and families determined by a county or municipality (which determination shall be conclusive) to lack the financial ability to pay prices or rentals sufficient to induce private enterprise in such county or municipality to build a sufficient supply of adequate, safe, and sanitary dwellings without the special assistance afforded by this article.

(e) Sewage or solid waste disposal facilities;

(f) Facilities for the furnishing and storage of water;

(g) Facilities for the furnishing of energy or gas;

(h) Sports and recreational facilities available for use by members of the general public either as participants or spectators and functionally related and subordinate residential housing facilities, including residential facilities, without regard to the limitations contained in paragraph (d) of this subsection (10), for employees of the persons or entities owning or operating such sports and recreational facilities and facilities located in proximity to and in connection with sports and recreational facilities providing treatment, therapy, or recreational opportunities for persons with mental and physical disabilities and families of such persons;

(i) Convention or trade show facilities;

(j) Airports, facilities for the loading or unloading of unprocessed agricultural products or raw materials, mass commuting facilities, railroad facilities, parking facilities, or storage or training facilities directly related to any of the foregoing;

(k) Research, product-testing, and administrative facilities;

(l) Facilities for private and not-for-profit institutions of higher education; and

(m) Capital improvements to existing single-family residential, multi-family residential, commercial, or industrial structures, to retrofit such structures for significant energy savings or installation of solar or other alternative electrical energy-producing improvements to serve that structure or other structures on contiguous property under common ownership.

(10.5) "Refinance" or "refinancing" means the issuing of bonds by a county or municipality and the use of all or substantially all of the proceeds therefrom pursuant to a financing agreement with the user to liquidate any obligations previously incurred to finance or aid in financing of a project specified in paragraphs (b) to (l) of subsection (10) of this section which would constitute such a project had it been originally undertaken and financed by a county or municipality pursuant to this article. Title to or in the project may remain at all times in the user, and in such case, the bonds of the county or municipality may be secured by mortgage or other lien upon the project granted by the owner or by a pledge of one or more notes, debentures, bonds, or other secured or unsecured debt obligations of the user, as the governing body deems advisable.

(11) "Resolution" means a resolution of a county.

(12) "State" means the state of Colorado.

(13) "User" means one or more persons who enter into a financing agreement with any county or municipality relating to a project; except that the user need not be the person actually occupying, operating, or maintaining the project.

(14) "Utility plant" means any facility used for or in connection with the generation, production, transmission, or distribution of electricity; the production, manufacture, storage, or distribution of gas; the transportation or conveyance of gas, oil, or other fluid substance by pipeline; or the diverting, developing, pumping, impounding, distributing, or furnishing of water.



§ 29-3-104. General powers

(1) In addition to any other powers, each county and municipality has the following powers:

(a) To acquire, whether by construction, purchase, gift, devise, lease, or sublease; to improve and equip; and to finance, refinance, sell, lease, or otherwise dispose of one or more projects or part thereof. If a county issues revenue bonds as provided in this article to finance, refinance, or acquire projects, such projects shall be located within said county, or, if a municipality issues revenue bonds as provided in this article to finance, refinance, or acquire projects, such projects shall be located within the municipality or within eight miles from the nearest point of its corporate limits.

(b) To enter into financing agreements with others for the purpose of providing revenues to pay the bonds authorized by this article; to lease, sell, or otherwise dispose of any or all of its projects to others for such revenues and upon such terms and conditions as the governing body may deem advisable; and to grant options to renew any lease or other agreement with respect to the project and to grant options to buy any project at such price as the governing body deems desirable;

(c) To issue revenue bonds for the purpose of defraying the cost of financing, refinancing, acquiring, improving, and equipping any project, including the payment of principal and interest on such bonds for not exceeding three years, funding any reserve funds which the governing body may deem advisable to establish in connection with the retirement of the proposed bonds or the maintenance of the project, and all other incidental expenses incurred in issuing such bonds;

(d) To secure payment of such bonds as provided in this article.

(2) To further implement section 18 of article XIV of the state constitution and to supplement part 5 of article 25 of title 31, C.R.S., any county or municipality may delegate, by resolution or ordinance as the case may be, to any other county or municipality authority to act on its behalf in the financing, refinancing, acquisition, leasing, ownership, improvement, and disposal of projects. Any such delegation may be general or limited in scope and time and may be irrevocable for the term or terms of any financing agreement or bond issue, all as provided in said ordinance or resolution.



§ 29-3-105. Bonds to be special obligations

(1) All bonds issued by a county or municipality under the authority of this article shall be special, limited obligations of the county or municipality. Except as provided in section 29-3-116, the principal of and interest on such bonds shall be payable, subject to the mortgage provisions in this article, solely out of the revenues derived from the financing, refinancing, sale, or leasing of the project with respect to which the bonds are issued.

(2) The bonds and interest coupons, if any, appurtenant thereto shall never constitute the debt or indebtedness of the county or municipality within the meaning of any provision or limitation of the state constitution, statutes, or home rule charter, and shall not constitute nor give rise to a pecuniary liability of the county or municipality or a charge against its general credit or taxing powers. Such limitation shall be plainly stated on the face of each bond.



§ 29-3-106. Form and terms of bonds - exemption from Colorado income tax

(1) The bonds shall be authorized by resolution of the county commissioners or by ordinance of the municipality; shall be subject to such maximum net effective interest rate; and shall be in such denominations, bear such date, mature at such time not exceeding forty years from their respective dates, bear such interest at a rate, be in such form, carry such registration privileges, be executed in such manner, be payable at such place within or without the state, and be subject to such terms of redemption as the authorizing resolution or supplemental resolution of the county commissioners or the ordinance or supplemental resolution of the municipality may provide.

(2) The bonds may be sold in one or more series at par, or below or above par, at public or private sale, in such manner and for such price as the county or municipality, in its discretion, shall determine; but the county or municipality shall not sell such bonds at a price such that the net effective interest rate of the issue of bonds exceeds the maximum net effective interest rate authorized. As an incidental expense of the project, the county or municipality, in its discretion, may employ financial and legal consultants in regard to the financing of the project.

(3) The county or municipality may exchange all or a part of its bonds for all or an equivalent part of the project for which the bonds are issued, the exchange to be preceded by determination of the fair value of the project or part of the project exchanged for the bonds. Such determination shall be by ordinance of the municipality or by resolution of the governing body of the county and shall be conclusive.

(4) The bonds shall be fully negotiable under the terms of article 8 of title 4, C.R.S.

(5) Interest on bonds issued on or after July 1, 1979, pursuant to this article shall be exempt from Colorado income tax.



§ 29-3-107. Bond security

The principal of, the interest on, and any prior redemption premiums due in connection with the bonds shall be payable from, secured by a pledge of, and constitute a lien on the revenues out of which such bonds shall be made payable. In addition, they may be secured by a mortgage covering all or any part of the project or upon any other property of the user, or both, by a pledge of the revenues from or a financing agreement for such project, or both, as the governing body in its discretion may determine, but no county or municipality shall be authorized hereby to pledge any of its property or to otherwise secure the payment of any bonds with its property; except that the county or municipality may pledge the property of the project or revenues therefrom.



§ 29-3-108. Terms of proceedings and instruments

(1) The proceedings under which the bonds are authorized to be issued and any mortgage or trust indenture given to secure the same may contain any provisions customarily contained in instruments securing bonds and constituting a covenant with the bondholders, including, but not limited to:

(a) Provisions respecting custody of the proceeds from the sale of the bonds, including their investment and reinvestment until used to defray the cost of the project;

(b) Provisions respecting the fixing and collection of revenues from the project;

(c) The terms to be incorporated in the financing agreement and any mortgage or trust indenture for the project, including without limitation provision for subleasing;

(d) The maintenance and insurance of the project;

(e) The creation of funds and accounts into which any bond proceeds, revenues, and income may be deposited or credited;

(f) Limitation on the purpose to which the proceeds of any bonds then or thereafter to be issued may be applied;

(g) Limitation on the issuance of additional bonds, the terms upon which additional bonds are issued and secured, the refunding of bonds, and the replacement of bonds;

(h) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated;

(i) Vesting in a trustee such properties, rights, powers, and duties in trust as the county or municipality determines and limiting the rights, duties, and powers of such trustees;

(j) The rights and remedies available in case of a default to the bondholders or to any trustee under the financing agreement, a mortgage, or a trust indenture for the project.



§ 29-3-109. Investments and bank deposits

(1) The county or municipality may provide that proceeds from the sale of bonds and special funds from the revenues of the project shall be invested and reinvested in such securities and other investments, whether or not any such investment or reinvestment is authorized under any other law of this state, as may be provided in the proceedings under which the bonds are authorized to be issued, including but not limited to:

(a) Bonds or other obligations of the United States;

(b) Bonds or other obligations, the payment of the principal and interest of which is unconditionally guaranteed by the United States;

(c) Obligations issued or guaranteed as to principal and interest by any agency or person controlled or supervised by and acting as an instrumentality of the United States pursuant to authority granted by the congress of the United States;

(d) Obligations issued or guaranteed by any state of the United States or any political subdivision of any such state;

(e) Prime commercial paper;

(f) Prime finance company paper;

(g) Bankers acceptances drawn on and accepted by commercial banks;

(h) Repurchase agreements fully secured by obligations issued or guaranteed as to principal and interest by the United States or by any person controlled or supervised by and acting as an instrumentality of the United States pursuant to authority granted by the congress of the United States;

(i) Certificates of deposit issued by commercial banks.

(2) The county or municipality may also provide that the proceeds, funds, or investments and the revenues payable under the financing agreement shall be received, held, and disbursed by one or more trust companies located within or without this state or in any depository authorized in section 24-75-603, C.R.S.



§ 29-3-110. Acquisition of project

(1) The county or municipality may also provide that:

(a) The project and improvements to be constructed, if any, shall be constructed by the county or municipality, the user, the user's designee, or any one or more of them on real estate owned by the county or municipality, the user, or the user's designee, as the case may be;

(b) The bond proceeds shall be disbursed by the trustee bank or trust company during construction upon the estimate, order, or certificate of the user or the user's designee.

(2) The project, if and to the extent constructed on real estate not owned by the county or municipality, may be conveyed or leased or an easement therein granted to the county or municipality at any time.



§ 29-3-111. Limited obligation

In making such agreements or provisions, a county or municipality shall not obligate itself, except with respect to the project and the application of the revenues therefrom and bond proceeds therefor.



§ 29-3-112. Rights upon default

(1) The proceedings authorizing any bonds, or any mortgage securing such bonds, may provide that if there is a default in the payment of the principal of, the interest on, or any prior redemption premiums due in connection with the bonds or in the performance of any agreement contained in such proceedings or mortgage, the payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect rents and to apply the revenues from the project in accordance with the proceedings or the provisions of the mortgage.

(2) Any mortgage to secure bonds issued thereunder may also provide that if there is a default in the payment thereof or a violation of any agreement contained in the mortgage it may be foreclosed and there may be a sale under proceedings in equity or in any other manner permitted by law. Such mortgage may also provide that any trustee under such mortgage or the holder of any bonds secured thereby may become the purchaser at any foreclosure sale if he is the highest bidder and may apply toward the purchase price unpaid bonds at the face value thereof.



§ 29-3-113. Determination of revenue

(1) Prior to entering into a financing agreement for the project and the issuance of bonds in connection therewith, the governing body must determine:

(a) The amount necessary in each year to pay the principal of and the interest on the first bonds proposed to be issued to finance such project;

(b) The amount necessary to be paid each year into any reserve funds which the governing body may deem advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project;

(c) The estimated cost of maintaining the project in good repair and keeping it properly insured, unless the terms under which the project is to be financed provide that the user shall maintain the project and carry all proper insurance with respect thereto.

(2) The determination and findings of the governing body, required to be made by subsection (1) of this section, shall be set forth in the proceedings under which the proposed bonds are to be issued; but the foregoing amounts need not be expressed in dollars and cents in the financing agreement and proceedings under which the bonds are authorized to be issued.



§ 29-3-114. Financing of project

Prior to the issuance of any bonds authorized by this article, the county or municipality shall enter into a financing agreement with respect to the project with a user providing for payment to the county or municipality of such revenues as, upon the basis of such determinations and findings, will be sufficient to pay the principal of and interest on the bonds issued to finance the project, to build up and maintain any reserves deemed advisable by the governing body in connection therewith, and to pay the costs of maintaining the project in good repair and keeping it properly insured, unless the financing agreement obligates the user to pay for the maintenance of and insurance on the project.



§ 29-3-115. Option to purchase

(1) A lease may grant the user of a project an option to purchase all or a part of the project at a stipulated purchase price or at a price to be determined upon appraisal as is provided in the lease.

(2) The option may be exercised at such time as the lease may provide.

(3) The county or municipality and the user may agree and provide in the lease that all or a part of the rentals paid by the user prior to and at the time of the exercise of such option shall be applied toward the purchase price and shall be in full or partial satisfaction thereof.



§ 29-3-116. Refunding

(1) Any bonds issued pursuant to the provisions of this article and at any time outstanding may be refunded at any time and from time to time by a county or municipality by the issuance of its refunding bonds in such amount as the governing body may determine to refund the principal of the bonds to be so refunded, all accrued and unaccrued interest thereon to the normal maturity dates of such bonds or to the prior redemption dates selected by the county or municipality in accordance with the proceedings under which the bonds to be refunded were issued, including any mortgage or trust indenture given to secure the same, and any premiums and incidental expenses necessary to be paid in connection therewith. The principal amount of any such refunding bonds may be equal to, less than, or greater than the principal amount of the bonds to be so refunded. The net effective interest rate on any such refunding bonds may be equal to, less than, or greater than the net effective interest rate on the bonds to be so refunded.

(2) Any such refunding may be effected, whether the bonds to be refunded have matured or shall mature thereafter, either by sale of the refunding bonds and the application of the proceeds thereof, directly or indirectly, to the payment of the bonds to be refunded thereby or by exchange of the refunding bonds for the bonds to be refunded thereby, but the holders of any bonds to be so refunded shall not be compelled, without their consent, to surrender their bonds for payment or exchange prior to the date on which they are payable at normal maturity date or prior redemption date selected by the county or municipality in accordance with the proceedings under which the bonds to be refunded were issued, including any mortgage or trust indenture given to secure the same.

(3) The proceeds of the refunding bonds shall either be immediately applied to the retirement of the bonds to be so refunded or be placed in escrow in any state or national bank within or without this state which possesses and is exercising trust powers to be applied to the payment of the bonds being refunded or the refunding bonds or both upon their presentation therefor, to the extent, in such priority, and otherwise in the manner in which the county or municipality may determine. Except to the extent expressly inconsistent with the provisions of this article, the proceedings under which the bonds to be so refunded were issued, including any mortgage or trust indenture given to secure the same, shall govern the issuance of such refunding bonds, the establishment of any escrow in connection therewith, and the investment and reinvestment of any escrowed proceeds.

(4) All refunding bonds issued under authority of this article shall be payable solely from revenues out of which the bonds to be refunded thereby are payable or from revenues out of which bonds of the same character may be made payable under this article or any other law in effect at the time of the refunding or from the escrowed proceeds of such refunding bonds, including any proceeds realized from the investment and reinvestment of such escrowed proceeds.



§ 29-3-117. Application of proceeds

(1) The proceeds from the sale of any bonds shall be applied only for the purpose for which the bonds were issued and if, for any reason, any portion of such proceeds are not needed for the purpose for which the bonds were issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or the interest on the bonds.

(2) The cost of acquiring any project shall be deemed to include the actual cost of acquiring a site and the cost of the construction of any part of a project which may be constructed (including architects' and engineers' fees), the purchase price of any part of a project that may be acquired by purchase, and all expenses in connection with the authorization, sale, and issuance of the bonds to finance such acquisition.



§ 29-3-118. No payment by county or municipality

(1) No county or municipality has the power to pay out of its general fund or otherwise contribute any part of the costs of acquiring a project and, unless specifically acquired for uses of the character described in this article or unless the land is determined by the governing body to be no longer necessary for other county or municipal purposes, shall not have the power to use land already owned by the county or municipality, or in which the county or municipality has an equity, for the construction thereon of a project or any part thereof.

(2) The entire cost of acquiring any project must be paid out of the proceeds from the sale of the bonds, but this provision shall not be construed to prevent a municipality from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project.



§ 29-3-119. No county or municipal operation

(1) When all principal of, interest on, and any prior redemption premium due in connection with the bonds issued for a project leased to a user have been paid in full and in the event the option to purchase or option to renew the lease, if any, contained in the lease has not been exercised as to all of the property contained in the project, the lease shall terminate and the county or municipality shall sell such remaining property or devote the same to county or municipal purposes other than manufacturing, commercial, or industrial.

(2) Any such sale which is not made pursuant to the exercise of an option to purchase by the user of a project shall be conducted in the same manner as is then provided by law governing the issuer's sale of surplus property.



§ 29-3-120. Payment in lieu of taxes

(1) Pursuant to section 4 of article X of the state constitution, all property owned by a county or municipality pursuant to this article shall be and remain exempt from taxation. Nevertheless, any county or municipality acquiring or extending any project as provided in this article shall annually pay, solely out of the revenues from the project and not from any other source, to the state of Colorado and to the city, town, school district, and any other political subdivision or public body corporate wherein such project is located, authorized to levy taxes, a sum equal to the amount of tax which the taxing entity would annually receive if the property were owned by any private person or corporation, any other statute to the contrary notwithstanding. In addition to the requirements of sections 29-3-113 and 29-3-114, the governing body, before entering into a financing agreement pursuant to this article, shall make a prior determination of sufficiency of revenues for the purposes of this section, and each financing agreement shall provide for revenues sufficient to meet the payments required by this section.

(2) If and to the extent the proceedings under which the bonds so provide, the county or municipality may agree to cooperate with the user of a project in connection with any administrative or judicial proceedings for determining the validity or amount of any such payments and may agree to appoint or designate and reserve the right in and for such user to take all action which the county or municipality may lawfully take in respect of such payments and all matters relating thereto, but such user shall bear and pay all costs and expenses of the county or municipality thereby incurred at the request of such user or by reason of any such action taken by such user in behalf of the county or municipality.

(3) Any user of a project which has paid, as revenues additional to those required to be paid pursuant to section 29-3-114, the amounts required by subsection (1) of this section to be paid by the county or municipality shall not be required to pay taxes on such property to the state or to any county, city, town, school district, or other political subdivision, any other statute to the contrary notwithstanding. In the event the project is owned by a private person or corporation, the financing agreement shall require such private person or corporation to pay the taxes which such taxing entity or entities are entitled to receive from such private person or corporation with respect to the project.



§ 29-3-121. Eminent domain not available

No land acquired by a county or municipality by the exercise of condemnation through eminent domain can be used for the project to effectuate the purposes of this article.



§ 29-3-122. Limitation of actions

No action shall be brought questioning the legality of any contract, financing agreement, mortgage, trust indenture, proceeding, or bonds executed in connection with any project or improvements authorized by this article on and after thirty days from the effective date of the resolution or ordinance authorizing the issuance of such bonds.



§ 29-3-123. Sufficiency of article

(1) This article, without reference to other statutes of the state, constitutes full authority for the exercise of powers granted in this article, including but not limited to the authorization and issuance of bonds under this article.

(2) No other act or law with regard to the authorization or issuance of bonds that provides for an election requiring an approval or in any way impeding or restricting the carrying out of the acts authorized in this article to be done shall be construed as applying to any proceedings taken under this article or acts done pursuant to this article.

(3) The provisions of no other law, either general or local, shall apply to the things authorized to be done in this article, and no board, agency, bureau, commission, or official not designated in this article has any authority or jurisdiction over any of the acts authorized in this article to be done.

(4) No notice, consent, or approval by any public body or officer thereof shall be required as a prerequisite to the sale or issuance of any bonds, the making of any contract or financing agreement, or the exercise of any other power under this article, except as provided in this article.

(5) The powers conferred by this article shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this article shall not affect, the powers conferred by any other law.

(6) No part of this article shall repeal or affect any other law or part thereof except to the extent that this article is inconsistent with any other law, it being intended that this article shall provide a separate method of accomplishing its objectives and not an exclusive one; and this article shall not be construed as repealing, amending, or changing any such other law except to the extent of such inconsistency.






Article 3.5 - State Grants to Local Governments

§ 29-3.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Eligible applicant" means an applicant under a local government assistance program which meets all statutory requirements for eligibility and which complies with all applicable regulations, ordinances, and resolutions.

(2) "Local government assistance program" means any program under which a state agency furnishes a grant or loan of state money, or state property in lieu of money, to units of local government for the purpose of financing or otherwise assisting in any local or regional project.

(3) "State agency" means any board, bureau, commission, department, institution, division, section, or officer of the state, except those in the legislative branch or judicial branch and except state educational institutions administered pursuant to title 23, C.R.S., except article 8, parts 2 and 3 of article 21, and parts 2 to 4 of article 31 of title 23, C.R.S.

(4) "Unit of local government" means a county, city and county, city, town, service authority, school district, local improvement district, law enforcement authority, water, sanitation, fire protection, metropolitan, irrigation, drainage, or other special district, or any other kind of municipal, quasi-municipal, or public corporation organized pursuant to law.



§ 29-3.5-102. Selection criteria

Every state agency which administers a local government assistance program shall approve or deny every application for competitively awarded programs filed after July 1, 1981, from an eligible applicant under such program solely on the basis of criteria established by statute and any regulations authorized by statute.









Housing

Article 4 - Housing

Part 1 - City Housing Law - Slum Clearance

§ 29-4-101. Short title

This part 1 shall be known and may be cited as the "City Housing Law".



§ 29-4-102. Legislative declaration

(1) It is hereby declared:

(a) That unsanitary or unsafe dwelling accommodations exist in the various cities and that such unsafe or unsanitary conditions arise from overcrowding and concentration of population, the obsolete and poor condition of the buildings, improper planning, excessive land coverage, lack of proper light, air, and space, unsanitary design and arrangement, lack of proper sanitary facilities, and the existence of conditions which endanger life or property by fire and other causes;

(b) That in all such cities persons of low income are forced to reside in unsanitary or unsafe dwelling accommodations; that in various cities there is a lack of safe or sanitary dwelling accommodations available to all the inhabitants thereof, and that consequently persons of low income are forced to occupy overcrowded and congested dwelling accommodations;

(c) That these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the citizens of the state and impair economic values; that these conditions cannot be remedied by the ordinary operations of private enterprises;

(d) That the clearance, replanning, and reconstruction of areas in which unsanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations, at such rentals that persons who now live in unsafe or unsanitary dwelling accommodations or in overcrowded and congested dwelling accommodations can afford to live in safe or sanitary or uncongested dwelling accommodations, are public uses and purposes for which public money may be spent and private property acquired;

(e) That in order to remedy these conditions it is necessary that the powers provided in this part 1 be conferred upon each city; that it is in the public interest that work on such projects be instituted as soon as possible in order to relieve unemployment which now constitutes an emergency.

(2) The necessity in the public interest for the provisions enacted in this part 1 is hereby declared as a matter of legislative determination.



§ 29-4-103. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Authority" or "housing authority" means an authority established in accordance with the provisions of part 2 of this article and any amendments or supplements thereto.

(2) "Bonds" means bonds, interim receipts, or other obligations of a city issued by its council pursuant to this part 1 or pursuant to any other law as supplemented by or in conjunction with this part 1.

(3) "City" means any city or incorporated town which is included within the boundaries of a housing authority.

(4) "Community facilities" means real and personal property, buildings and equipment for recreational or social assemblies, for educational, health, or welfare purposes, and necessary utilities, when designed primarily for the benefit and use of the occupants of dwelling accommodations.

(5) "Contract" means any agreement of a city with or for the benefit of an obligee whether contained in a resolution, trust indenture, mortgage, lease, bond, or other instrument.

(6) "Council" means the council, legislative body, board of commissioners, board of trustees, or other body, board, or commission charged with the governing of any city.

(7) "Federal government" means the United States, the federal emergency administration of public works, or any agency or instrumentality, corporate or otherwise, of the United States.

(8) "Government" means the state and federal governments and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

(9) "Housing project" means all real and personal property, buildings and improvements, stores, offices, lands for farming and gardening, and community facilities acquired, constructed, or to be acquired or constructed pursuant to a single plan or undertaking to demolish, clear, remove, alter, or repair unsafe, unsanitary, or substandard housing or to provide dwelling accommodations at rentals within the means of persons of low income. The term "housing project" also means the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements, and all other work in connection therewith.

(10) "Law" means any act or statute, general, special, or local, of the state, including, without being limited to, the charter of any city.

(11) "Mortgage" means deeds of trust, mortgages, building and loan contracts, or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale thereof.

(12) "Obligee of the city" or "obligee" means any bondholder, trustee for any bondholders, any lessor demising property to the city used in connection with a housing project, or any assignee of such lessor's interest or any part thereof, and the United States, when it is a party to any contract with the city.

(13) "Real property" means lands, lands under water, structures, and any easements, franchises, and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage, or otherwise.

(14) "State" means the state of Colorado.

(15) "Trust indenture" means instruments pledging the revenues of real or personal properties but not conveying such properties or conferring a right to foreclose and cause a sale thereof.



§ 29-4-104. Powers of cities to undertake projects

(1) Every city has power and is authorized:

(a) To construct any housing project within the city;

(b) To contract debts for the construction of any housing project within the city, to borrow money, to issue its bonds to finance such construction, and to provide for the rights of obligees as provided in this part 1;

(c) To assess, levy, and collect unlimited ad valorem taxes on all property subject to taxation to pay the bonds and the interest thereon issued to finance any housing project of the city, and to pay the obligations incurred by the city in connection with any lease to it of a housing project or of real or personal property for the purposes of a housing project;

(d) To acquire by purchase, gift, or the exercise of the power of eminent domain and to hold and dispose of any property, real or personal, tangible or intangible, or any right or interest in any such property in connection with any housing project of the city, whether subject to mortgages, liens, charges, or other encumbrances;

(e) To enter on any lands, buildings, or property for the purpose of making surveys, soundings, and examinations in connection with the planning or construction of any housing project of the city;

(f) To insure or provide for the insurance of any housing project of the city against such risks as the city may deem advisable and to procure or agree to the procurement of insurance or guarantees from a government of the payment of any debts or parts thereof incurred by the city in connection with a housing project, including the power to pay premiums on any such insurance;

(g) (I) To borrow money and accept grants from the federal government for or in aid of the construction of a housing project of the city; to take over any land acquired by the federal government for the construction of a housing project; to take over or lease any housing project constructed or owned by the federal government in the city; and to such ends to enter into such contracts, mortgages, trust indentures, leases, or other agreements as the federal government may require including an agreement that the federal government has the right to supervise and approve the construction, maintenance, and operation of such housing project;

(II) All cities are authorized to take over any housing project constructed or owned by the federal government located within ten miles of the boundaries of said city, provided said project is not located within any other city, town, county, or city and county without the prior approval of the governing body of such other city, town, county, or city and county. The authority in this subparagraph (II) conferred to all such cities shall be in addition to all of the authorities and powers in this part 1 granted to cities and shall include, without restrictions, the right to enter into leases for the land upon which said housing projects are located. Notwithstanding any of the provisions of this part 1, said cities may operate, maintain, rent, and terminate the housing projects taken over in such manner and upon such terms as their city councils or other governing bodies, by a majority vote thereof, may determine, subject only to the terms and conditions imposed by the federal government at the time the projects are taken over but without restriction as to the method and manner of operation provided in this part 1.

(h) To exercise, for the purpose of obtaining from the federal government a grant, loan, or other financial assistance or cooperation in the construction, maintenance, and operation of a housing project of the city, any power conferred by this part 1 independently or in conjunction with any other power conferred by this part 1 or conferred by any other law; and to do all things necessary in order to secure such aid, assistance, or cooperation from the federal government;

(i) To act as agent for the federal government in connection with the acquisition or construction of a federal housing project or any part thereof;

(j) To arrange with a government or an authority, upon such terms and for such consideration as it may determine, for the acquisition by such government or authority of property, options, or property rights, or for the furnishing of property or services, in connection with a housing project of the city;

(k) To do all acts and things necessary or convenient to carry out the powers expressly given in this part 1.

(2) Notwithstanding anything to the contrary contained in this part 1 or in any other law, a city may include in any contract let in connection with a housing project stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions which the federal government may have attached to its financial aid of the housing project.



§ 29-4-105. Eminent domain

(1) Every city has the right to acquire by eminent domain any property, real or personal, which it may deem necessary to carry out the purposes of this part 1 after the adoption by it of a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use. Every city may exercise the power of eminent domain pursuant to the provisions of either sections 38-1-101 to 38-1-115, article 3 of title 38, and section 38-5-106 or article 6 of title 38, C.R.S.

(2) Property already devoted to a public use may be acquired, but no property belonging to any government may be acquired without its consent and no property belonging to a public utility corporation may be acquired without the approval of the public utilities commission or other officer or tribunal having regulatory power over such corporation.



§ 29-4-106. Acquisition of land for government

A city may acquire by purchase or by the exercise of the power of eminent domain any property, real or personal, which it may deem necessary for any housing project being constructed or operated by a government or an authority. The city, upon such terms and conditions and for such consideration as it may determine, may convey title or deliver possession of such property so acquired or purchased to such government or authority for use in connection with such housing project.



§ 29-4-107. Management of housing projects

(1) The city shall deliver possession of any housing projects constructed, acquired, or leased by it to the authority within the boundaries of which the city is included, but the title to all property comprising such housing projects shall remain in the city. The authority shall operate and maintain all such housing projects of the city and shall fix, levy, and collect such rents, fees, or other charges for the use and occupancy of such housing projects as such authority determines; but if there are any agreements of the city with an obligee, the authority shall fix, levy, collect, and revise such rents, fees, and other charges in accordance with such agreements and subject thereto. All rents, fees, and other charges received by the authority from any such housing project shall not be commingled with any moneys of the authority and shall be deposited in a special account in any depository authorized in section 24-75-603, C.R.S.

(2) After the payment of the cost of operation and maintenance of such housing project, the net receipts of such project shall be paid by the authority to the city at monthly or longer intervals as the city may determine or at such intervals as shall be provided for in any agreement by the city with an obligee.



§ 29-4-108. Moneys of city

All proceeds received from the sale of the bonds, all moneys received from the federal government, and all revenues received by any city from any housing project shall be paid to the financial officer of the city designated for such purposes, who shall not commingle any such money received with any other moneys but shall deposit same in a separate account in the name of the city in any depository authorized in section 24-75-603, C.R.S.



§ 29-4-109. Construction contracts and costs

(1) Any contract for the construction of a housing project or any part thereof may be awarded by the city upon any day at least five days, excluding Sundays, after at least one publication of notice requesting bids upon such contract in a newspaper circulating in the city, or if there is no such newspaper, after a posting of such notice in three public places in such city on a date at least five days previous to the award of such contract.

(2) In determining the cost of any housing project, the following items may be included as a part of the cost of such housing project and financed by the issuance of bonds:

(a) Engineering, inspection, accounting, fiscal, and legal expenses;

(b) The cost of issuance of the bonds, including engraving, printing, advertising, accounting, and other similar expenses;

(c) Any interest costs on money borrowed or estimated to be borrowed during the period of construction of the housing project and for six months thereafter.



§ 29-4-110. Bonds secured by taxes - maturity

(1) The council shall submit to an election the question of the authorization of the issuance of bonds payable from taxes or additionally secured by taxes. Such bonds shall mature at such times, not exceeding fifteen years from their respective dates, as the council provides. Such election shall be called by the council which shall adopt a resolution, called the "election resolution" in this section, which shall state in substance:

(a) The amount or maximum amount of bonds to be issued;

(b) The housing project for the financing of which such bonds are to be issued;

(c) The rate or maximum rate of interest which such bonds are to bear;

(d) A brief concise statement, which need not go into any detail other than the mere statement of the fact, showing whether such bonds will be payable from taxes, be additionally secured by a pledge of the revenues or a mortgage on any housing project, or be payable from taxes only in the event of a deficiency in the revenues or other sources of payment;

(e) The date on which such election will be held;

(f) The places where votes may be cast; and

(g) The hours between which such polling places will be open.

(2) Such election resolution shall be published in full at least once, not less than ten days nor more than thirty days prior to the date fixed for such election, in a newspaper published in the county and circulating in the city, or, if there is no such newspaper, such election resolution shall be printed in full and posted in three public places in such city not less than ten days nor more than thirty days prior to the date fixed for such election. At such election the ballot shall contain the words "for the bonds" and "against the bonds". Opposite each of said phrases shall be a hollow square, each side of which shall be not less than one-quarter inch nor more than one inch. The elector shall indicate his vote "for the bonds" or "against the bonds" by inserting a mark in the square opposite such phrase. It shall not be necessary to print any question or any other words or figures on any ballot, nor need the ballot be of any particular size, color, or quality, nor need sample ballots be printed, posted, or distributed. At or before the regular meeting of the council next succeeding the date of such election, such council shall canvass the returns and determine and declare the results of the election. Except as otherwise provided in this section, and as far as may be necessary or convenient, the manner of conducting such election, keeping the poll lists, counting and canvassing the votes, certifying the returns, declaring the results, and doing all acts relating to such election shall conform to the mode or method of procedure provided by the laws of the state of Colorado for the qualification of voters and the holding of general elections.



§ 29-4-111. Bonds not secured by taxes authorized by resolution

(1) The council may authorize the issuance of bonds not payable from or additionally secured by taxes by a resolution which shall state in substance:

(a) The amount or maximum amount of bonds to be issued;

(b) The housing projects for the financing of which such bonds are to be issued;

(c) The rate or maximum rate of interest which such bonds are to bear;

(d) A brief concise statement, which need not go into any detail other than the mere statement of the fact, showing the source of payment and security for such bonds.

(2) Such bonds shall mature at such times, not to exceed sixty years from their respective dates, as the council may provide.



§ 29-4-112. Tax resolution - payment of bonds

(1) Before delivering any bonds payable from or additionally secured by taxes and authorized to be issued pursuant to this part 1, the council shall adopt a resolution, referred to in this part 1 as the "tax resolution", which shall recite in substance that adequate provision will be made for raising annually a tax upon all property subject to taxation by the city of a sum sufficient to pay the interest on and principal of such bonds as the same become due. A tax sufficient to pay, when due, such principal and such interest shall be levied annually and assessed, collected, and paid in like manner with the other taxes of such city and shall be in addition to and exclusive of the maximum of all other taxes which such city is authorized or required by law to levy and assess upon the property subject to taxation.

(2) It is the duty of the tax collector of the county in which such city is located, upon the filing in the office of such county clerk of the county wherein such city is located of a duly certified copy of such tax resolution, to levy and assess a tax sufficient to pay the interest on and principal of such bonds as the same become due; but if the bonds are payable from taxes only in the event of a deficiency in revenues or are payable from taxes and additionally secured by a pledge of revenues and if the tax resolution so provides, then, in such events, the tax to be levied and assessed by such county clerk may be reduced by such amount and under such conditions as may be determined in such tax resolution. When for any reason all or any part of the principal of or interest on any bonds payable from or additionally secured by taxes and issued by any city pursuant to this part 1 is paid when due, there shall be levied and assessed by the county clerk and collected by the proper collecting officers a tax sufficient to pay the same.



§ 29-4-113. Form of bonds - rate of interest

(1) The bonds of the city shall be issued in one or more series and shall bear such dates, bear interest at such rates, be in such denominations which may be made interchangeable, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment and at such places, and be subject to such terms and redemption, with or without premium, as the council by resolution or its trust indenture or mortgage may provide. The bonds authorized to be issued by this part 1 shall be sold at public sale held after notice of such sale published once at least ten days prior to such sale in a newspaper circulating in the city, if there is one, and in a financial newspaper published in the city of San Francisco, California, or in the city of Chicago, Illinois; except that such bonds may be sold to the federal government at private sale without any public advertisement. The bonds may be sold in such blocks as the council may by resolution determine, but no bonds shall be sold at less than par. The bonds may be purchased by the city at a price not more than the principal amount thereof plus the accrued interest, and all bonds so purchased shall be cancelled. The bonds shall be fully negotiable within the meaning of and for all the purposes of article 8 of title 4, C.R.S., pertaining to investment securities.

(2) The validity of the authorization and issuance of the bonds authorized under this part 1 shall not be dependent on or affected in any way by proceedings taken, contracts made, acts performed, or things done in connection with the construction of any housing project. Bonds issued under this part 1 bearing the signature of officers in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof any persons whose signatures appear thereon shall have ceased to be officers of the city issuing the same. Pending the authorization, preparation, execution, or delivery of the definitive bonds for the purpose of financing the construction of a housing project, interim certificates or other temporary obligations may be issued by the city to the purchaser of such bonds. Such interim certificates or other temporary obligations shall be in such form and contain such terms, conditions, and provisions as the council of the city issuing the same may determine.



§ 29-4-114. Provisions of bonds, mortgages, or trust indentures

(1) In connection with the issuance of bonds or the incurring of any obligations under a lease, and in order to secure the payment of such bonds or obligations, the city has power:

(a) To pledge by resolution, trust indenture, mortgage subject to the limitations imposed in this part 1, or other contract all or any part of the rents, fees, or revenues of its housing projects;

(b) To covenant against mortgaging all or any part of its housing projects, then owned or thereafter acquired, or against permitting or suffering any lien thereon;

(c) To covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any housing projects or any part thereof, or with respect to limitations on its right to undertake additional housing projects;

(d) To covenant against pledging all or any part of the rents, fees, and revenues of housing projects to which its right then exists or the right to which may thereafter come into existence, or against permitting or suffering any lien thereon;

(e) To provide for the release of property, rents, fees, and revenues from any pledge or mortgage, and to reserve rights and powers in or the right to dispose of property which is subject to a pledge or mortgage;

(f) To covenant as to the bonds to be issued pursuant to any resolution, trust indenture, or other instrument, as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof;

(g) To covenant as to what other or additional debt may be incurred by it to finance housing projects or otherwise;

(h) To provide for the terms, form, registration, exchange, execution, and authentication of bonds;

(i) To provide for the replacement of lost, destroyed, or mutilated bonds;

(j) To covenant that it warrants the title to the premises;

(k) To covenant as to the fees and rentals to be charged, the amount, calculated as may be determined, to be raised each year or other period of time by fees, rentals, and other revenues, and as to the use and disposition to be made thereof;

(l) To covenant as to the use of any or all of its housing projects;

(m) To create or to authorize the creation of special funds in which there are segregated:

(I) All the proceeds of any loan or grant;

(II) All of the rents, fees, and revenues of any housing project or parts thereof;

(III) All of the taxes collected for the payment of such bonds;

(IV) Any moneys held for the payment of the costs of operation and maintenance of such housing project or as a reserve for the meeting of contingencies in the operation and maintenance thereof;

(V) Any moneys held for the payment of the principal and interest on its bonds or the sums due under its leases or as a reserve for such payment; and

(VI) Any moneys held for any other reserves or contingencies; and to covenant as to the use and disposal of the moneys held in such funds;

(n) To redeem the bonds, to covenant for their redemption, and to provide the terms and conditions thereof;

(o) To covenant against extending the time for the payment of bond interest, directly or indirectly, by any means or in any manner;

(p) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holder of which must consent thereto, and the manner in which such consent may be given;

(q) To covenant as to the maintenance of its housing projects, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(r) To vest in an obligee of the city the right, in the event of the failure of the city to observe or perform any covenant on its part, to cure any such default and to advance any moneys necessary for such purpose, and the moneys so advanced may be made an additional obligation of the city with such interest, security, and priority as may be provided in any trust indenture, mortgage, lease, or contract of the city with reference thereto;

(s) To covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(t) To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation;

(u) To covenant to surrender possession of all or any part of any housing project in the event of default, as defined in the trust indenture, mortgage, lease, or contract with reference thereto, and to vest in an obligee the right, without judicial proceedings, to take possession and to use, operate, manage, and control such housing projects or any part thereof, and to collect and receive all rents, fees, and revenues arising therefrom in the same manner as the city and the authority might do, and to dispose of the moneys collected in accordance with the agreement of the city with such obligee;

(v) To vest in a trustee the right to enforce any covenant made to secure, to pay, or, in relation to the bonds, to provide for the powers and duties of such trustee, to limit liabilities thereof, and to provide the terms and conditions upon which the trustee or the holders of bonds or any proportion of them may enforce any such covenant;

(w) To make covenants in addition to the covenants expressly authorized by this section, of like or different character;

(x) To execute all instruments necessary or convenient in the exercise of the powers granted in this section or in the performance of its covenants or duties, which may contain such covenants and provisions, in addition to those above specified as the government or any purchaser of the bonds of the city may reasonably require;

(y) To make such covenants and to do all such acts and things as are necessary, convenient, or desirable in order to secure its bonds, or in the absolute discretion of the city tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section. It is the intention of this section to give the city power to do all things in the issuance of bonds and in the provision for their security that are not inconsistent with the constitution of Colorado, and no consent or approval of any judge or court shall be required thereof; but the city has no power to mortgage all or any part of its property, real or personal, except as provided in section 29-4-115.



§ 29-4-115. Mortgage when financed by government

(1) In connection with any housing project financed in whole or in part by a government, every city also has power to mortgage all or any part of such housing project, the construction of which was financed with the proceeds of its bonds or with such proceeds supplemented by the proceeds of a grant from the federal government, and by such mortgage:

(a) To vest in a government the right, in the event of default as defined in such mortgage, to foreclose the mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings as long as the government is the holder of any of the bonds secured by such mortgage;

(b) To vest in a trustee the right, in the event of default as defined in such mortgage, to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings, but only with the consent of the government which aided in financing the project;

(c) To vest in an obligee other than a government the right, but only with the consent of the government which aided in financing the project involved, to foreclose such mortgage by judicial proceedings;

(d) To vest in an obligee, including a government, the right in foreclosing any mortgage as aforesaid to foreclose such mortgage as to all or such part of the property covered by such mortgage as such obligee, in its absolute discretion, elects; such institution, prosecution, and conclusion of any such proceedings or the sale of such parts of the mortgaged property shall not affect in any manner or to any extent the lien of the mortgage on the parts of the mortgaged property not included in such proceedings or not sold.



§ 29-4-116. Remedies of an obligee of city

(1) Any obligee of the city has the right, in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(a) By mandamus, suit, action, or proceeding in law or equity, all of which may be joined in one action, to compel the performance by the city and any officer, agent, or employee of the city of every term, provision, and covenant contained in any trust indenture, mortgage, lease, or other agreement relating to a housing project to which the city is a party, and to require the carrying out of any or all covenants and agreements and the fulfillment of all duties imposed upon the city by this part 1;

(b) By suit, action, or proceeding in equity to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of the city;

(c) By suit, action, or proceeding in any court of competent jurisdiction to cause possession of any housing project or any part thereof to be surrendered to any obligee having the right to such possession pursuant to any mortgage, lease, or contract with the city.



§ 29-4-117. Additional remedies

(1) Any city has power by its trust indenture, mortgage, lease, or other contract relating to a housing project to confer upon any obligee holding or representing a specified amount in bonds, leases, or other obligations, the right, in the event of default, as defined in such instrument:

(a) By suit, action, or proceeding in any court of competent jurisdiction to obtain the appointment of a receiver of any housing project of the city or any part thereof. If such receiver is appointed, he may enter and take possession of such project or any part thereof, operate and maintain the same, collect and receive all fees, rents, revenues, or other charges arising therefrom in the same manner as the city or the authority might do, and shall keep all such moneys in a separate account and apply the same in accordance with the obligations of the city as the court directs.

(b) By suit, action, or proceeding in any court of competent jurisdiction to require the city and the officers thereof to account as if they were the trustees of an express trust.



§ 29-4-118. Remedies cumulative

All the rights and remedies conferred by this part 1 shall be cumulative and in addition to all other rights and remedies that are conferred upon such obligee of the city by law or by any agreement with the city.



§ 29-4-119. Limitations on remedies of obligee

No interest of the city in any housing project shall be subject to sale by the foreclosure of a mortgage thereon either through judicial proceedings or the exercise of a power of sale contained in such mortgage except in the case of mortgages not provided for in section 29-4-115. No judgment against a city shall be a charge upon the real or personal property of the city. The provisions of this section shall not apply to nor limit the rights of obligees to foreclose any of the mortgages of the city provided for in section 29-4-115, or to enforce any pledges or rights conferred by any contract, trust indenture, mortgage, lease, or other agreement of the city relating to a housing project by any appropriate suit, action, or proceeding.



§ 29-4-120. Foreclosure sale subject to government agreement

Notwithstanding anything in this part 1 to the contrary, any purchaser at a sale of real or personal property constituting part of a housing project of a city pursuant to any foreclosure of a mortgage of the city shall obtain title subject to any contract between the authority and the government relating to the supervision by the government of the operation and maintenance of the property and the construction of improvements thereon.



§ 29-4-121. Action by resolution

Except as otherwise provided in this part 1, all action required or authorized to be taken under this part 1 by the council of any city may be by resolution adopted by a majority of all the members of such council, which resolution may be adopted at the meeting of the council at which such resolution is introduced and shall take effect immediately upon such adoption. Except as otherwise provided in this part 1, no resolution under this part 1 need be published or posted, nor shall any such resolution be subject to veto by the chief executive officer of the city or presiding officer of a council.



§ 29-4-122. Tax exemptions

(1) In connection with any housing project, the city shall be exempt from the payment of any taxes or fees to the state or any subdivision thereof, or to any officer or employee of the state or any subdivision thereof. The property of the city constituting a part of any housing project shall be exempt from all taxes. Bonds, notes, debentures, and other evidences of indebtedness of a city issued under this article are declared to be issued for a public purpose and to be public instrumentalities and, together with interest thereon, shall be exempt from taxes.

(2) A city is also exempt from the payment of any special assessments to the state or any subdivision thereof which it otherwise would be required to pay because of its ownership of a housing project. The property of a city used for housing purposes shall be exempt from all local and municipal special assessments. All property leased to the city for housing purposes shall likewise be exempt from special assessments.



§ 29-4-123. Supplemental nature of article

The powers conferred by this part 1 shall be in addition and supplemental to the powers conferred by any other law and not in substitution for the powers conferred by any other law. Bonds may be issued under this part 1 for any housing project notwithstanding that any other law may provide for the issuance of bonds by the city or an authority for like purposes and without regard to the requirements, restrictions, or procedural provisions contained in any other law. Bonds may be issued under this part 1 notwithstanding any debt or other limitation prescribed by any other law. Any proceedings taken prior to April 19, 1935, by any municipality relating to the subject matters of this part 1, whether or not commenced under any other law, may be continued under this part 1, or, at the option of the council, may be discontinued and new proceedings instituted under this part 1.






Part 2 - Creating Housing Authorities

§ 29-4-201. Short title

This part 2 shall be known and may be cited as the "Housing Authorities Law".



§ 29-4-202. Legislative declaration

(1) It is hereby declared:

(a) That unsanitary or unsafe dwelling accommodations exist in various cities and that such unsafe or unsanitary conditions arise from overcrowding and concentration of population, the obsolete and poor condition of buildings, improper planning, excessive land coverage, lack of proper light, air, and space, unsanitary design and arrangement, lack of proper sanitary facilities, and the existence of conditions which endanger life or property by fire and other causes;

(b) That in all such cities persons of low income are forced to reside in unsanitary or unsafe dwelling accommodations; that in various cities there is a lack of safe or sanitary dwelling accommodations available to all the inhabitants thereof and that consequently persons of low income are forced to occupy overcrowded and congested dwelling accommodations;

(c) That these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the citizens of the state, and impair economic values; that the aforesaid conditions also exist in certain areas surrounding such cities, and that these conditions cannot be remedied by the ordinary operations of private enterprises;

(d) That the clearance, replanning, and reconstruction of the areas in which unsanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations on such financial terms that enable persons who now live in unsafe or unsanitary dwelling accommodations or in overcrowded and congested dwelling accommodations to afford to live in safe and sanitary or uncongested dwelling accommodations, are public uses and purposes for which public money may be spent and private property acquired;

(e) That, in order to remedy these conditions, a housing authority with the boundaries, powers, and duties provided in this part 2 shall be established for each city and that it is in the public interest that work on such projects be instituted as soon as possible in order to relieve unemployment which now constitutes an emergency.

(2) The necessity in the public interest for the provisions enacted in this part 2 is hereby declared as a matter of legislative determination.



§ 29-4-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Authority" or "housing authority" means a corporate body organized in accordance with the provisions of this part 2 for the purposes, with the powers, and subject to the restrictions set forth in this part 2.

(2) "Bonds" means any bonds, interim certificates, notes, debentures, or other obligations of the authority issued pursuant to this part 2.

(3) "City" means any city or incorporated town included in the territorial boundaries of the authority.

(4) "Commissioner" means one of the members of an authority appointed in accordance with the provisions of this part 2.

(5) "Community facilities" means real and personal property, buildings and equipment for recreational or social assemblies and for educational, health, or welfare purposes, and necessary utilities when designed primarily for the benefit and use of the occupants of the dwelling accommodations.

(6) "Contract" means any agreement of an authority with or for the benefit of an obligee, whether contained in a resolution, trust indenture, mortgage, lease, bond, or other instrument.

(7) "Council" means the legislative body, council, board of commissioners, board of trustees, or other body charged with governing the city.

(8) "Federal government" means the United States, the federal emergency administrator of public works, or any agency or instrumentality, corporate or otherwise, of the United States.

(9) "Government" means the state and federal governments and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

(10) "Mortgage" means deeds of trust, mortgages, building and loan contracts, or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale thereof.

(11) "Obligee of the authority" or "obligee" means any bondholder, trustee for any bondholders, any lessor demising property to the authority used in connection with the project, or any assignee of such lessor's interest or any part thereof, and the United States when it is a party to any contract with the authority.

(12) "Project" means all real and personal property, buildings and improvements, stores, offices, lands for farming and gardening, commercial facilities, and community facilities acquired or constructed or to be acquired or constructed pursuant to a single plan or undertaking to demolish, clear, remove, alter, or repair unsanitary or unsafe housing or to provide dwelling accommodations on financial terms within the means of persons of low income. The term "project" also applies to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements and all other work in connection therewith. The term "project" also applies to the provision of dwelling accommodations to persons, without regard to income, as long as the project substantially benefits persons of low income as determined by an authority.

(13) "Real property" means lands, lands under water, structures, and all easements, franchises, and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage, or otherwise.

(14) "State" means the state of Colorado.

(15) "Trust indenture" means instruments pledging the revenues of real or personal properties but not conveying such properties or conferring a right to foreclose and cause a sale thereof.



§ 29-4-204. Petition for creation of authority - notice - hearing

(1) Any twenty-five residents of the city may file a petition with the city clerk setting forth that there is a need for an authority to function in the city. Upon the filing of such a petition, the city clerk shall give notice of the time, place, and purposes of a public hearing at which the council will determine the need for such an authority in the city. Such notice shall be given at the city's expense by publishing a notice, at least ten days preceding the day on which the hearing is to be held, in a newspaper having a general circulation in the city, or, if there is no such newspaper, by posting such a notice in at least three public places within the city at least ten days preceding the day on which the hearing is to be held.

(2) Upon the date fixed for said hearing, held upon notice as provided in this section, a full opportunity to be heard shall be granted to all residents and taxpayers of the city and to all other interested persons. After such a hearing, the council shall determine:

(a) Whether unsanitary or unsafe inhabited dwelling accommodations exist in the city; or

(b) Whether there is a lack of safe or sanitary dwelling accommodations in the city available for all the inhabitants thereof.

(3) In determining whether dwelling accommodations are unsafe or unsanitary, the council shall take into consideration the following: The physical condition and age of the buildings; the degree of overcrowding; the percentage of land coverage; the light and air available to the inhabitants of such dwelling accommodations; the size and arrangement of the rooms; the sanitary facilities; and the extent to which conditions exist in such buildings which endanger life or property by fire.

(4) If it determines that either of the conditions enumerated in subsection (2) of this section exist, the council shall adopt a resolution so finding and shall cause notice of such determination to be given to the mayor or such other appointing authority as is otherwise provided by charter or ordinance who shall thereupon appoint, as provided in section 29-4-205, no more than nine commissioners to act as an authority; except that, in any city and county having a population of more than three hundred thousand, the mayor or such other appointing authority as is otherwise provided by charter or ordinance shall appoint nine commissioners to act as an authority whose appointments shall be conditioned upon confirmation by the council. The number of commissioners shall be specified by the council in the resolution. A certificate signed by such commissioners shall then be filed with the division of local government in the department of local affairs and there remain of record, setting forth that a notice has been given and public hearing has been held, that the council made a determination after such hearing and that the mayor or such other appointing authority as is otherwise provided by charter or ordinance has appointed them as commissioners. Upon the filing of such certificates with said division, the commissioners and their successors shall constitute a housing authority, which shall be a body corporate and politic.

(5) The boundaries of such authority shall include the same geographical area as is then or thereafter included within the boundaries of the city which caused such authority to be created.

(6) If the council determines after a hearing that neither of the conditions enumerated in subsection (2) of this section exist, it shall adopt a resolution denying the petition. After three months have expired from the date of the denial of such petition, subsequent petitions may be filed and new hearings and determinations made thereon.

(7) In any suit, action, or proceeding involving the validity or enforcement of any bond, contract, mortgage, trust indenture, or other agreement of the authority, the authority shall be conclusively deemed to have been established in accordance with the provisions of this part 2 upon proof of the filing of the aforesaid certificate. A copy of such certificate, duly certified by the division of local government, shall be admissible in evidence in any such suit, action, or proceeding and shall be conclusive proof of the filing and contents thereof.

(8) If the council of any city denies any petition filed for the creation of a housing authority, in accordance with the provisions of subsection (6) of this section, and the residents of such city determine that there is in fact a shortage of decent, safe, and sanitary dwelling accommodations in the city, a petition may be filed with the council requesting that the question of the approval or disapproval of creating a housing authority be submitted to a vote of the registered electors of such city. If the petition, which may consist of one or more separate copies, contains the signatures and residence addresses of registered electors of such city equal in number to not less than five percent of the votes cast for governor or for president and vice-president of the United States at the last preceding general election held within such city, the council shall cause a special election to be held on the question of the creation of a housing authority. All registered electors within the city shall be eligible to vote at said election, which shall be conducted insofar as possible in accordance with the provisions of sections 29-4-604 to 29-4-607; except that the question to be voted on shall be the creation of a housing authority.



§ 29-4-205. Appointment of commissioners

(1) The authority shall consist of commissioners selected by the council in the manner provided in either subsection (2) or (3) of this section.

(2) The council may provide that all members of the governing body of the city shall ex officio be appointed the commissioners of the authority. The terms of office of such commissioners shall be coterminous with their terms of office on the governing body. For the purposes of this subsection (2), the term "governing body" means the mayor and council, board of trustees, board of commissioners, legislative body, or other body charged with governing the city. The mayor or, if the city has no mayor, the president of the council or such other presiding officer of the council shall ex officio be chairman of the commissioners. The commissioners shall select from among their members a vice-chairman.

(3) (a) The council may provide that an authority shall consist of no more than nine commissioners appointed by the mayor or such other appointing authority as is otherwise provided by charter or ordinance; except that the council of a city and county having a population of more than three hundred thousand may provide that such authority shall consist of nine commissioners appointed by the mayor or such other appointing authority as is otherwise provided by charter or ordinance. The council may also provide that the mayor or such other appointing authority as is otherwise provided by charter or ordinance shall designate the first chairman. Not more than one of such commissioners may be a city official. In the event that a city official is appointed as a commissioner of an authority, acceptance or retention of such appointment shall not be deemed a forfeiture of his or her office, or incompatible therewith, or affect his or her tenure or compensation in any way. The term of office of a commissioner of an authority who is a city official shall not be affected or curtailed by the expiration of the term of his or her city office.

(b) The commissioners appointed under this subsection (3) shall be designated by the mayor or such other appointing authority as is otherwise provided by charter or ordinance to serve for terms that are staggered from the date of their appointment such that, to the extent possible, the terms of an equal number of commissioners end each year. Thereafter, the term of office is the number of years as set by the council by resolution, not to exceed five years in length, or, if the council has not so acted, five years. A commissioner shall hold office until his or her successor has been appointed and has qualified. Vacancies other than by reason of expiration of terms shall be filled for the unexpired term. A majority of the commissioners constitutes a quorum. The mayor or such other appointing authority as is otherwise provided by charter or ordinance shall file with the city clerk a certificate of the appointment or reappointment of any commissioner, and such certificate is conclusive evidence of the due and proper appointment of each commissioner. The authority shall select from its members a vice-chairman and a chairman when the office of the first chairman becomes vacant.

(c) Until such time as the council takes action pursuant to subsection (6) of this section, all appointments of the commissioners appointed pursuant to this subsection (3) shall be conditioned upon confirmation by the council as required by section 29-4-204 (4). This paragraph (c) shall apply to original and successor appointments and to appointments to fill vacancies.

(3.5) Notwithstanding any other provision to the contrary, commencing on and after August 2, 2000, as new appointments are made to authorities pursuant to subsection (3) of this section, such appointments shall be made so that not less than one commissioner of each authority shall be an individual who is directly assisted by the authority and who may, if provided in a plan of the authority, be elected by individuals directly assisted by the authority. This subsection (3.5) shall not apply to any authority with fewer than three hundred public housing units if the authority provides reasonable notice to the resident advisory board of the opportunity for not less than one individual to serve as a commissioner of the authority as provided in this subsection (3.5) and, within a reasonable time after receipt by such board of the notice, the authority is not notified of the intention of any such individual to serve as a commissioner.

(4) A commissioner shall receive no compensation for his services but shall be reimbursed for actual and necessary expenses incurred in the performance of his official duties.

(5) An authority may employ a secretary who shall be executive director, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. An authority may call upon the corporation counsel or chief law officer of the city for such legal services as it may require, or it may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it deems proper.

(6) (a) Any council may, by resolution, change the method of appointment of commissioners after a proper notice and hearing and set a date for the changed method to become effective.

(b) Subsequent to the appointment of nine commissioners by the mayor and their confirmation by the council pursuant to section 29-4-204 (4), any council of a city and county having a population of more than three hundred thousand may, by resolution, change the number of commissioners after a proper notice and hearing and set a date for the changed number to become effective.

(7) The terms of office of present commissioners of authorities created under this section shall expire July 1, 1973. Prior to such date, the council shall appoint new commissioners, as provided in either subsection (2) or (3) of this section, such appointments to be effective July 1, 1973.



§ 29-4-206. Duty of the authority and commissioners

The authority and its commissioners are under a statutory duty to comply or to cause strict compliance with all provisions of this part 2 and the laws of the state of Colorado, and, in addition thereto, with each term, provision, and covenant in any contract, on the part of the authority to be kept or performed by the authority.



§ 29-4-207. Interested commissioners or employees

No commissioner or employee of an authority shall acquire any interest, direct or indirect, in any project or in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any project. If any commissioner or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any project, he shall immediately disclose the same in writing to the authority, and such disclosure shall be entered upon the minutes of the authority. Failure to so disclose such interest shall constitute misconduct in office.



§ 29-4-208. Removal of commissioners

(1) The mayor may remove a commissioner for inefficiency or neglect of duty or misconduct in office, but only after the commissioner has been given a copy of the charges, which may be made by the mayor against him and has had an opportunity to be heard in person or by counsel.

(2) Any obligee of the authority may file with the mayor written charges that the authority is violating willfully any law of the state or any term, provision, or covenant in any contract to which the authority is a party. The mayor shall give each of the commissioners a copy of such charges and an opportunity to be heard in person or by counsel and, within fifteen days after receipt of such charges, shall remove any commissioners of the authority who have been found to have acquiesced in any such willful violation.

(3) A commissioner shall be deemed to have acquiesced in a willful violation by the authority of a law of this state or of any term, provision, or covenant contained in a contract to which the authority is a party if he has not filed a written statement with the authority of his objections to such violation prior to the filing or making of such charges.

(4) In the event of the removal of any commissioner, the mayor shall file in the office of the city clerk a record of the proceedings together with the charges made against the commissioners and findings thereon.



§ 29-4-209. Powers of authority

(1) An authority shall constitute a body both corporate and politic, exercising public powers and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this part 2, including the following powers in addition to others granted in this section:

(a) To investigate living, dwelling, and housing conditions and the means and methods of improving such conditions;

(b) To determine where unsafe, unsanitary, or substandard dwelling or housing conditions exist;

(c) To study and make recommendations concerning the city plan in relation to the problem of clearing, replanning, and reconstruction of areas in which unsafe, unsanitary, or substandard dwelling or housing conditions exist, and the providing of dwelling accommodations for persons of low income, and to cooperate with any city or regional planning agency;

(d) To prepare, carry out, and operate projects and to provide for the construction, reconstruction, improvement, alteration, or repair of any project or any part thereof;

(d.3) To grant or lend moneys or otherwise provide financing to any person, firm, corporation, the city, or a government for any project or any part thereof;

(d.5) To pledge or otherwise encumber any of its moneys in support of or in connection with a project;

(d.7) To establish entities controlled by the authority that may own, operate, act, invest in as a partner or other participant, or take any and all steps necessary or convenient to undertake or otherwise develop a project;

(e) To take over by purchase, lease, or otherwise any project undertaken by any government or by the city;

(f) To manage as agent of the city any project constructed or owned by the city;

(g) To act as agent for the federal government in connection with the acquisition, construction, operation, or management of a project or any part thereof;

(h) To arrange with the city or with a government for the furnishing, planning, replanning, opening, or closing of streets, roads, roadways, alleys, or other places or facilities for the acquisition by the city or a government of property, options, or property rights, or for the furnishing of property or services in connection with a project;

(i) To lease or rent any of the dwellings or other accommodations, or any of the lands, buildings, structures, or facilities embraced in any project, and to establish and revise the rents or charges therefor;

(j) To enter upon any buildings or property in order to conduct investigations or to make surveys or soundings;

(k) To purchase, lease, obtain options upon, or acquire by eminent domain, gift, grant, bequest, devise, or otherwise any property, real or personal, or any interest therein from any person, firm, corporation, the city, or a government;

(l) To sell, exchange, transfer, assign, or pledge any property, real or personal, or any interest therein to any person, firm, corporation, the city, or a government;

(m) To own, hold, clear, and improve property and to insure or provide for the insurance of the property or operations of the authority against such risks as the authority may deem advisable;

(n) To procure assurance from a government of the payment of any debts or parts thereof secured by mortgages made or held by the authority on any property included in any project;

(o) To borrow money upon its bonds, notes, debentures, or other evidences of indebtedness, and to secure the same by pledges of its revenues and, subject to the limitations imposed by this part 2, by mortgages upon property held or to be held by it, or in any other manner:

(I) In connection with any loan, to agree to limitations upon its right to dispose of any project or part thereof, or to undertake additional projects;

(II) In connection with any loan by a government, to agree to limitations upon the exercise of any powers conferred upon the authority by this part 2;

(p) To invest any moneys held in reserve or sinking funds or any moneys not required for immediate disbursement in property or in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., or to deposit the same or any part thereof in any depository authorized in section 24-75-603, C.R.S. For the purpose of making such deposits as provided in this paragraph (p), the commissioners may appoint, by written resolution, one or more persons to act as custodians of the moneys of the authority. Such persons shall give surety bonds in such amounts and form and for such purposes as the authority requires.

(q) To sue and be sued;

(r) To have a seal and to alter the same at pleasure;

(s) To have perpetual succession;

(t) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority;

(u) To make and from time to time amend and repeal bylaws, rules, and regulations not inconsistent with this part 2, to carry into effect the powers and purposes of the authority;

(v) To conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information;

(w) To issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are out of the state, unable to attend before the authority, or excused from attendance;

(x) To make available to such agencies, boards, or commissions as are charged with the duty of abating nuisances or demolishing unsafe structures within its territorial limits its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety, or welfare; and

(y) To do all things necessary or convenient to carry out the powers given in this part 2.

(2) Any of the investigations or examinations provided for in this part 2 may be conducted by the authority or by a committee appointed by it, consisting of one or more commissioners, or by counsel, or by an officer or employee specially authorized by the authority to conduct it. Any commissioner, counsel for the authority, or any person designated by it to conduct an investigation or examination has the power to administer oaths, take affidavits, and issue subpoenas or commissions. An authority may exercise any of the powers conferred upon it by this section, either generally or with respect to any specific project through or by any agent which it may designate, including any corporation formed under the laws of this state, and, for such purposes, an authority may cause one or more corporations to be formed under the laws of this state or may acquire the capital stock of any corporation. Any corporate agent, all of the stock of which is owned by the authority or its nominee, to the extent permitted by law, may exercise any of the powers conferred upon the authority.

(3) In addition to all of the other powers conferred upon it by this section, an authority may do all things necessary and convenient to carry out the powers expressly given in this part 2. No provisions with respect to the acquisition, operation, or disposition of property by public bodies shall be applicable to an authority unless the legislature specifically so states.



§ 29-4-210. Rentals and tenant selection

(1) In the operation or management of housing projects, any housing authority at all times shall observe the following duties with respect to rentals and tenant selection:

(a) It may rent or lease dwelling accommodations therein only to persons of low income, being persons receiving incomes less than the incomes which, according to the determination of the authority, persons must receive to enable them to pay the rent necessary to secure safe and sanitary dwelling accommodations within the boundaries of the authority, except such dwelling accommodations as are provided by the authority or the city.

(a.5) Notwithstanding the limitations of paragraph (a) of this subsection (1), a housing authority may rent or lease dwelling accommodations therein to:

(I) Persons who, by virtue of age or disability, have special housing needs or requirements that cannot reasonably be met by existing housing available within the boundaries of the authority; and

(II) Other persons, without regard to income, in a manner consistent with the provisions of section 29-4-203 (12).

(b) It may rent or lease the dwelling accommodations therein only at rentals within the financial reach of such persons of low income.

(c) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms, but no greater number than that which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof without overcrowding.

(d) It shall not accept any family as a tenant in dwelling accommodations that are provided for persons of low income if the family who would occupy the dwelling accommodations has a net annual income in excess of five times the annual rental of the dwelling accommodations to be furnished, after allowing all exemptions available to families occupying dwellings in low rent housing authorized under the act of Congress of the United States known as the "United States Housing Act of 1937", as amended. In computing such rental, for the purpose of selecting tenants, there shall be included in the rental the average annual cost to the occupant, as determined by the authority, of heat, water, electricity, gas, and other necessary services or facilities, whether or not the charge for such services and facilities is in fact included in the rental.

(2) Nothing in this part 2 shall be construed as limiting the power of an authority:

(a) To vest in an obligee the right, in the event of default by the authority, to take possession of a housing project or cause the appointment of a receiver thereof, free from all the restrictions imposed by this part 2 with respect to rentals, tenant selection, manner of operation, or otherwise;

(b) To vest in obligees, pursuant to section 29-4-217, the right, in the event of default by the authority, to acquire title to a housing project or the property mortgaged by the housing authority, free from all the restrictions imposed by this part 2 except those imposed by sections 29-4-217 and 29-4-222.



§ 29-4-211. Eminent domain

(1) The authority has the right to acquire by eminent domain any property, real or personal, which it may deem necessary to carry out the purposes of this part 2 after the adoption by it of a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use. The authority may exercise the power of eminent domain pursuant to the provisions of either sections 38-1-101 to 38-1-115, article 3 of title 38, and section 38-5-106 or article 6 of title 38, C.R.S.

(2) Property already devoted to a public use may be acquired; but no property belonging to the city or to any government may be acquired without its consent, and no property belonging to a public utility corporation may be acquired without the approval of the commission or other officer or tribunal having regulatory power over such corporation.



§ 29-4-212. Acquisition of land for government

The authority may acquire by purchase or by the exercise of its power of eminent domain any property, real or personal, which it may deem necessary for any project being constructed or operated by a government. The authority, upon such terms and conditions as it determines, may convey title or possession of such property so acquired or purchased to such government for use in connection with such project.



§ 29-4-213. Zoning and building laws

All projects of an authority are subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which the project is situated.



§ 29-4-214. Types of bonds

(1) The authority has the power and is authorized from time to time in its discretion to issue for any of its corporate purposes:

(a) Bonds on which the principal and interest are payable:

(I) Exclusively from the income and revenues of the project financed with the proceeds of such bonds, or with such proceeds together with the proceeds of a grant from the federal government to aid in financing the construction thereof; or

(II) Exclusively from the income and revenues of certain designated projects, whether or not they were financed in whole or in part with the proceeds of such bonds. The full faith and credit of the authority shall not be pledged to the payment of such bonds, but such bonds shall be payable only, and the bonds shall so state on their face, from the revenues of the designated project and the funds received from the sale or disposal thereof, and, if the authority so determines, by a trust indenture pledging such revenues, or, in certain instances as provided in this part 2 by a mortgage of the property comprising such designated project and the revenues therefrom.

(b) Bonds for payment of the principal and interest to which the full faith and credit of the authority is pledged and for which the revenues of the authority or any part thereof may be pledged by a resolution or trust indenture of the authority; in certain instances as provided in this part 2, such bonds may be additionally secured by a mortgage on the property and revenues of the authority or any part thereof.

(2) Neither the commissioners of the authority nor any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof. The bonds and other obligations of the authority shall not be a debt of the state or the city and neither the state nor the city shall be liable thereon, nor in any event shall they be payable out of any funds other than those of the authority.



§ 29-4-215. Form of bonds

(1) The bonds of the authority shall be authorized by its resolution and issued in one or more series, and they shall bear such dates; mature at such times, not exceeding sixty years from their respective dates; bear interest at such rate, payable semiannually; be in such denominations, which may be made interchangeable; be in such form, either coupon or registered; carry such registration privileges; be executed in such manner; be payable in such medium of payment, at such places; and be subject to such terms of redemption, with or without premium, as such resolution or its trust indenture or mortgage may provide. The bonds may be sold at public or private sale, upon such terms and conditions as the authority shall determine. The bonds may be sold at such price as the authority shall determine.

(2) Pending the authorization, preparation, execution, or delivery of definite bonds, the authority may issue interim certificates or other temporary obligations to the purchaser of such bonds. Such interim certificates or other temporary obligations shall be in such form, contain such terms, conditions, and provisions, bear such dates, and evidence such agreements relating to their discharge or payment or the delivery of definite bonds as the authority may by resolution, trust indenture, or mortgage determine.

(3) In case any of the officers whose signatures appear on any bonds or coupons cease to be such officers before the delivery of such bonds, such signatures nevertheless shall be valid and sufficient for all purposes the same as if they had remained in office until such delivery.

(4) The authority has power, out of any funds available therefor, to purchase any bonds issued by it at a price not more than the principal amount thereof and the accrued interest. All bonds so purchased shall be cancelled. This subsection (4) shall not apply to the redemption of bonds.

(5) Any provision of any law to the contrary notwithstanding, any bonds, interim certificates, or other obligations issued pursuant to this article shall be fully negotiable within the meaning of and for all the purposes of article 8 of title 4, C.R.S., pertaining to investment securities.



§ 29-4-216. Provisions of bond or mortgage

(1) In connection with the issuance of bonds or the incurring of any obligation under a lease, and in order to secure the payment of such bonds or obligations, the authority has the power:

(a) To pledge by resolution, trust indenture, mortgage subject to the limitations imposed in this section, or by other contract all or any part of its rents, fees, or revenues;

(b) To covenant against mortgaging all or any part of its property, real or personal, then owned or thereafter acquired or against permitting or suffering any lien thereon;

(c) To covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any project or any part thereof or with respect to limitations on its right to undertake additional projects;

(d) To covenant against pledging all or any part of its rents, fees, and revenues to which its right then exists or the right to which may thereafter come into existence or against permitting or suffering any lien thereon;

(e) To provide for the release of property, rents, fees, and revenues from any pledge or mortgage and to reserve rights and powers in or the right to dispose of property which is subject to a pledge or mortgage;

(f) To covenant as to the bonds to be issued pursuant to any resolution, trust indenture, mortgage, or other instrument and as to the issuance of such bonds in escrow or otherwise and as to the use and disposition of the proceeds thereof;

(g) To covenant as to what other or additional debt may be incurred by it;

(h) To provide for the terms, form, registration, exchange, execution, and authentication of bonds;

(i) To provide for the replacement of lost, destroyed, or mutilated bonds;

(j) To covenant that the authority warrants the title to the premises;

(k) To covenant as to the fees and rentals to be charged, the amount, calculated as may be determined to be raised each year or other period of time by fees, rentals, and other revenues, and as to the use and disposition to be made thereof;

(l) To covenant as to the use of any or all of its property, real or personal;

(m) To create or to authorize the creation of special funds in which there shall be segregated:

(I) The proceeds of any loan or grant;

(II) All of the rents, fees, and revenues of any project or parts thereof;

(III) Any moneys held for the payment of the costs of operation and maintenance of such project or as a reserve for the meeting of contingencies in the operation and maintenance thereof;

(IV) Any moneys held for the payment of the principal and interest on its bonds or the sums due under its leases or as a reserve for such payments; and

(V) Any moneys held for any other reserves or contingencies; and to covenant as to the use and disposal of the moneys held in such funds;

(n) To redeem the bonds, to covenant for their redemption, and to provide the terms and conditions thereof;

(o) To covenant against extending the time for the payment of bond interest, directly or indirectly, by any means or in any manner;

(p) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(q) To covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(r) To vest in an obligee of the authority the right, in the event of the failure of the authority to observe or perform any covenant on its part, to cure any such default and to advance any moneys necessary for such purpose, and the moneys so advanced may be made an additional obligation of the authority with such interest, security, and priority as may be provided in any trust indenture, mortgage, lease, or contract of the authority with reference thereto;

(s) To covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(t) To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation;

(u) To covenant to surrender possession of all or any part of any project upon the happening of an event of default, as defined in the trust indenture, mortgage, lease, or contract with reference thereto and to vest in an obligee the right, without judicial proceedings, to take possession and to use, operate, manage, and control such projects or any part thereof, to collect and receive all rents, fees, and revenues arising therefrom in the same manner as the authority itself might do, and to dispose of the moneys collected in accordance with the agreement of the authority with such obligee;

(v) To vest in a trustee the right to enforce any covenant made to secure, to pay, or in relation to the bonds, to provide for the powers and duties of such trustee, to limit liabilities thereof, and to provide the terms and conditions upon which the trustee or the holders of bonds or any proportion of them may enforce any such covenant;

(w) To make covenants other than and in addition to the covenants expressly authorized by this section, of like or different character;

(x) To execute all instruments necessary or convenient in the exercise of the powers granted in this section or in the performance of its covenants or duties, which may contain such covenants and provisions, in addition to those above specified, as the government or any purchaser of the bonds of the authority may reasonably require;

(y) To make such covenants and to do all such acts and things as may be necessary, convenient, or desirable in order to secure its bonds, or, in the absolute discretion of the authority, tend to make the bonds more marketable; notwithstanding that such covenants, acts, or things may not be enumerated in this section. It is the intention of this section to give the authority power to do all things in the issuance of bonds, in the provisions for their security that are not inconsistent with the constitution of Colorado, and no consent or approval of any judge or court shall be required thereof; except that the authority shall have no power to mortgage all or any part of its property, real or personal, except as provided in section 29-4-217.



§ 29-4-217. Power to mortgage - when

(1) In connection with any project, the authority also has the power to mortgage all or any part of its property, real or personal, then owned or thereafter acquired, and thereby:

(a) To vest in a government the right, upon the happening of an event of default as defined in such mortgage, to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings, so long as a government is the holder of any of the bonds secured by such mortgage;

(b) To vest in a trustee the right, upon the happening of an event of default as defined in such mortgage, to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings, but only with the consent of the government, if any, which aided in financing the project involved;

(c) To vest in other obligees the right, but only with the consent of such government, if any, which aided in financing the project involved, to foreclose such mortgage by judicial proceedings;

(d) To vest in an obligee, including a government, the right in foreclosing any mortgage as aforesaid to foreclose such mortgage as to all or such part of the property covered thereby as such obligee, in its absolute discretion, shall elect; such institution, prosecution, and conclusion of any such foreclosure proceedings or the sale of any such parts of the mortgaged property shall not affect in any manner or to any extent the lien of the mortgage on the parts of the mortgaged property not included in such proceedings or not sold.



§ 29-4-218. Remedies of an obligee of authority

(1) Any obligee of the authority has the right, in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(a) By mandamus, suit, action, or proceeding in law or equity, all of which may be joined in one action, to compel the performance by the authority and the commissioners thereof, and any officer, agent, or employee of the authority of each and every term, provision, and covenant contained in any trust indenture, mortgage, lease, or other agreement to which the authority is a party, and to require the carrying out of any or all covenants and agreements and the fulfillment of all duties imposed upon the authority by this part 2;

(b) By suit, action, or proceeding in equity to enjoin any acts or things which may be unlawful or the violation of any of the rights of such obligee of the authority;

(c) By suit, action, or proceeding in any court of competent jurisdiction to cause possession of any project or any part thereof to be surrendered to any obligee having the right to such possession pursuant to any mortgage, lease, or contract of the authority.



§ 29-4-219. Additional remedies

(1) Any authority has the power, by its trust indenture, mortgage, lease, or other contract, to confer upon any obligee holding or representing a specified amount in bonds, lease, or other obligations the right, upon the happening of an event of default as defined in such instrument:

(a) By suit, action, or proceeding in any court of competent jurisdiction, to obtain the appointment of a receiver of any project of the authority or any part thereof. If such receiver is appointed, he may enter and take possession of such project or any part thereof and operate and maintain the same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom in the same manner as the authority itself might do, and to keep such moneys in a separate account and apply the same in accordance with the obligations of the authority as the court shall direct.

(b) By suit, action, or proceeding in any court of competent jurisdiction, to require the authority and the commissioners thereof to account as if they were the trustees of an express trust.



§ 29-4-220. Remedies cumulative

All the rights and remedies conferred by this part 2 are cumulative and in addition to all other rights and remedies that may be conferred upon such obligee of the authority by law or by any agreement with the authority.



§ 29-4-221. Limitations on remedies of obligee

No interest of the authority in any property, real or personal, shall be subject to sale by the foreclosure of a mortgage thereon, either through judicial proceedings or the exercise of a power of sale contained in such mortgage, except in the case of the mortgages provided for in section 29-4-217. All property of the authority is exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same. No judgment against the authority shall be a charge or lien upon its property, real or personal. The provisions of this section shall not apply to or limit the rights of obligees to foreclose any mortgage of the authority provided for in section 29-4-217, and, in case of a foreclosure sale thereunder, to obtain a judgment or decree for any deficiency due on the indebtedness secured thereby which was issued on the full faith and credit of the authority. Such deficiency judgment or decree shall be a lien and charge upon the property of the authority which may be levied on and sold by virtue of an execution or other judicial process for the purpose of satisfying such deficiency judgment or decree.



§ 29-4-222. Sale subject to government agreement

Notwithstanding anything in this part 2 to the contrary, any purchaser at a sale of real or personal property of the authority pursuant to any foreclosure of a mortgage of the authority shall obtain title subject to any contract between the authority and the government relating to the supervision by the government of the operation and maintenance of such property and the construction of improvements thereon.



§ 29-4-223. Contracts with federal government

(1) In addition to the powers conferred upon the authority by other provisions of this part 2, the authority is empowered:

(a) To borrow money from the federal government to finance the construction of any project which such authority is authorized by this part 2 to undertake;

(b) To take over any land acquired by the federal government for the construction of a project; and

(c) To take over, lease, or manage any project so constructed or owned by the federal government and, to that end, to enter into any such contracts, mortgages, trust indentures, leases, or other agreements as the federal government may require in such connection.

(2) Such contracts, mortgages, trust indentures, leases, or other agreements may provide that the federal government has the right to supervise and approve the construction, maintenance, and operation of such project.

(3) It is the purpose and intent of this part 2 to authorize such authority to accept the cooperation of the federal government in the construction, maintenance, and operation and in the financing of the construction of any project which the authority is empowered by this part 2 to undertake. Such authority has full power to do all things necessary in order to secure such aid, assistance, and cooperation.



§ 29-4-224. Wage and labor conditions

Notwithstanding anything to the contrary contained in the housing authorities law or in any other provision of law, any housing authority is empowered to include in any construction contract let in connection with a housing project, as defined in said housing authorities law, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor and with any conditions or regulations which the federal government has imposed as a condition to its financial aid to said housing project.



§ 29-4-225. Insurance

A housing authority, in addition to its other powers, has the power to procure or agree to the procurement of insurance or guarantees from the federal government for the payment of any debts or parts thereof incurred by said authority, including the power to pay premiums on any such insurance.



§ 29-4-226. Exemption from special assessments

(1) The following shall be exempt from the payment of any special assessments to the state, any county, city and county, municipality, or other political subdivision of the state:

(a) A housing authority;

(b) The property of a housing authority;

(c) All property leased to a housing authority; and

(d) The portion of a project that is not used as a store, office, or other commercial facility that is occupied by persons of low income and that is owned by or leased to an entity:

(I) That is wholly owned by an authority;

(II) In which an authority has an ownership interest; or

(III) In which an entity wholly owned by an authority has an ownership interest.



§ 29-4-227. Tax exemptions

(1) (a) An authority is exempt from the payment of any taxes or fees to the state or any county, city and county, municipality, or other political subdivision of the state. All property of an authority is exempt from all local and municipal taxes. Bonds, notes, debentures, and other evidences of indebtedness of an authority are declared to be issued for a public purpose and to be public instruments, and, together with interest thereon, are exempt from taxes. All property leased to an authority for the purposes of a project is also exempt from taxation, as is the income derived from the authority by the lessor under the lease.

(b) A project that is owned by, leased to, or under construction by an entity that is wholly owned by an authority, an entity in which an authority has an ownership interest, or an entity in which an entity wholly owned by an authority or of which an authority is the sole member has an ownership interest is exempt from both property tax and, during construction, from the payment of sales tax and use tax to the state or any county, city and county, municipality, or other political subdivision of the state in proportion to the percentage of the project that is for occupancy by persons of low income. The determination by an authority of the percentage of the project that qualifies for the exemptions from payment of property taxes and sales and use taxes may be made on the basis of either the relative square footage or cost and is presumed valid absent manifest error.

(2) This section, as amended, applies to property owned by or leased to an authority and property owned by, leased to, or under construction by an entity in which an authority has an ownership interest, or an entity in which an entity wholly owned by an authority or of which an authority is the sole member has an ownership interest on or after August 2, 2000. Nothing in this section, as amended, entitles or shall be interpreted to entitle any entity to a refund of taxes from the state for any period beginning before January 1, 2013, or to a refund of taxes from any county, city and county, municipality, or other political subdivision of the state paid prior to August 10, 2016. Notwithstanding the provisions of section 39-26-703 (2)(d), C.R.S., from August 10, 2016, until December 31, 2016, an entity may file a claim for a refund of all state taxes overpaid under this section for the period from January 1, 2013, to August 10, 2016. On and after January 1, 2017, all claims for refund under this section are subject to the provisions of section 39-26-703 (2)(d), C.R.S.



§ 29-4-228. Reports

The authority shall, at least once a year, file with the mayor of the city a report of its activities for the preceding year and shall make any recommendations with reference to any additional legislation or other action that may be necessary in order to carry out the purposes of this part 2.



§ 29-4-229. Low rentals

It is the purpose and intent of this part 2 to authorize and impose a duty on the authority to provide safe and sanitary dwelling accommodations at such rentals that persons of low income can afford to live in such dwelling accommodations. To this end, the authority from time to time shall reduce its rents and other charges for such dwelling accommodations to the extent that it deems such action expedient; but the authority shall not reduce its rents or other charges if such action is in violation of any contract between the authority and an obligee or would result in an insufficiency of revenues from the project to meet the costs of the operation and maintenance thereof, to meet all obligations of the authority as same mature, and to create reasonable reserves for such contingencies as the authority determines.



§ 29-4-230. Previous housing authorities validated

The creation and organization of housing authorities pursuant to this part 2 together with all proceedings, acts, and things undertaken, performed, or done prior to May 17, 1939, with reference thereto are validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any want of statutory authority or any defect or irregularity therein.



§ 29-4-231. Contracts and undertakings validated

All contracts, agreements, obligations, and undertakings of such housing authorities entered into prior to May 17, 1939, relating to financing or aiding in the development, construction, maintenance, or operation of any housing project, or to obtaining aid therefor from the United States housing authority including, without limiting the generality of the foregoing, loan and annual contributions contracts with the United States housing authority, agreements with municipalities or other public bodies, including those which are pledged or authorized to be pledged for the protection of the holders of any notes or bonds issued by such housing authorities or which are otherwise made a part of the contract with such holders of notes or bonds relating to cooperation and contributions in aid of housing projects, payments, if any, in lieu of taxes, furnishing of municipal services and facilities, and the elimination of unsafe and unsanitary dwellings, and contracts for the construction of housing projects, together with all proceedings, acts, and things undertaken, performed, or done prior to May 17, 1939, with reference thereto, are validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any want of statutory authority or any defect or irregularity therein.



§ 29-4-232. Notes and bonds validated

All proceedings, acts, and things undertaken, performed, or done prior to May 17, 1939, in or for the authorization, issuance, execution, and delivery of notes and bonds by housing authorities for the purpose of financing or aiding in the development or construction of a housing project and all notes and bonds issued by housing authorities prior to May 17, 1939, are validated, ratified, confirmed, approved, and declared legal in all respects, notwithstanding any want of statutory authority or any defect or irregularity therein.






Part 3 - Rehabilitation Act of 1945

§ 29-4-301. Short title

This part 3 shall be known and may be cited as the "Rehabilitation Act of 1945".



§ 29-4-302. Legislative declaration

It is determined and declared that there exist within the state of Colorado substandard and unsanitary areas, occasioned by inadequate planning, excessive land coverage, lack of proper light, air, and open space, defective design and arrangement of buildings, lack of proper sanitary facilities, and the existence of buildings, which, by reason of age, obsolescence, or physical deterioration, have become economic and social liabilities; that such conditions are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, and crime; and that such conditions impair the economic value of wide areas, infecting them with economic blight which results in inability to pay reasonable taxes. It is hereby declared that the remedying of such conditions is in the public interest, and this part 3 is enacted to provide means whereby said areas may be redeveloped by private enterprise with such assistance from public funds as may be furnished in accordance with the provisions of this part 3.



§ 29-4-303. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Area" means that portion of a municipality for which a plan of rehabilitation is adopted by the city council of a municipality as set out in this part 3.

(2) "Authority" means the agency created by ordinance of the city council of a municipality to carry out the development plan adopted for the area.

(3) "City attorney" means the official designated by the general laws of Colorado or by the charter of a municipality to be responsible for the handling of its legal affairs.

(4) "City auditor" means the official of a municipality who has charge of auditing the financial affairs of a municipality.

(5) "City council" means the city council of a city or the board of trustees of an incorporated town or the legislative body of a municipality, by whatever name said legislative body is designated by statute or by city charter.

(6) "City treasurer" means the official who is the custodian of the funds of a municipality.

(7) "Development plan" means the plan adopted by the city council of a municipality for the development of an area.

(8) "Mortgage" means any mortgage, deed of trust, pledge, or other instrument in writing by which any property, the proceeds thereof, or the income therefrom is made security for the repayment of any advance or loan of money as set out in this part 3.

(9) "Municipality" means any incorporated town or city of the state of Colorado whether organized under general laws or under special charter.

(10) "Planning commission" means the board or commission of the municipality whose duty it is under the statutes, charter, or ordinances to make plans for the growth and development of the municipality or to advise the executive officers of the municipality in the matter of planning.

(11) "Public grounds" of an area means those portions of the area set aside, as provided in this part 3, for streets, alleys, parks, playgrounds, and other public uses.

(12) "Reconstruction agency" means any corporation, copartnership, or person contracting to carry out in whole or in part the rebuilding under a development plan for an area.



§ 29-4-304. Preparation of development plan

(1) The planning commission of a municipality either on its own initiative or at the request of the city council of a municipality may prepare a suggested plan for the rehabilitation of any substandard or unsanitary area as defined in section 29-4-302.

(2) The preparation of the suggested plan shall include but shall not be limited to:

(a) Making a survey of the locality under consideration to determine its needs;

(b) Making a preliminary determination of the lands to be included in the proposed area;

(c) Making a suggested plan for the development of the proposed area;

(d) Preparing estimates of the cost of the acquisition of the land in the proposed area, of demolishing the structures thereon, and of doing the necessary improvement of the public grounds to be included therein;

(e) Making the necessary plans for the financing of the proposed enterprise, including contacting and negotiating with agencies which might be interested in the financing thereof; and

(f) The preparation of a report to the city council of the municipality on the proposed area.



§ 29-4-305. Assistance in preparation of plan

In the preparation of a suggested development plan for a proposed area, the planning commission is authorized to accept assistance from governmental and private agencies but has no power to provide for the repayment of such assistance unless expressly authorized to do so by ordinance of the city council of the municipality.



§ 29-4-306. Action on setting up of authority

(1) When the planning commission has completed its report on a suggested development plan for a proposed area and has presented the same to the city council of a municipality, such city council, if it deems the suggested plan desirable in whole or in part, by ordinance, may proceed to take the following steps, but the enumeration of such steps shall not be exclusive and shall not prevent the city council from taking the following steps:

(a) Define the area by adopting in whole or in part or modifying the area outlined in the suggested plan;

(b) Adopt the suggested plan, with such modifications as the city council determines, and make it the development plan for the area;

(c) Set up an authority for the area and provide for the number of persons who shall constitute the authority and for the method of appointment and term thereof, including the filling of vacancies. The members of the authority may be either regular officials of the municipality or private persons; and in the case of private persons, the city council shall fix the compensation, if any, they are to receive.

(d) Give the authority a name which shall include the words "rehabilitation authority" with some other word or words descriptive of the area (that is, each authority shall be designated the "............. Rehabilitation Authority"), filling in the blank space by the appropriate designation.

(2) Any such authority has the power, in the name of the municipality, to institute and defend all litigation affecting its powers and duties or in relation to the area and the property and rights connected therewith or incidental thereto and also has and may exercise the power of eminent domain on behalf of the municipality in the acquisition of real property in the area.



§ 29-4-307. Additional powers of authority

(1) In addition to the powers contained in section 29-4-306, the city council of a municipality may, by ordinance, give the authority of an area any or all of the additional powers set out in this section; and the enumeration of the following powers shall not be taken as a denial of the right of the city council to give the authority such other powers as the city council may determine to be expedient in order to enable the authority to carry out the purposes set out in section 29-4-302 and outlined in the development plan for the area:

(a) The power to acquire, in the name of the municipality, the land in the area by purchase, gift, condemnation, or otherwise;

(b) The power to designate and set aside such part or parts of the area as may be necessary or desirable for public grounds;

(c) The power to vacate existing plats of the area or parts thereof and to replat the same and, with the aid of the proper municipal officials, to lay out, open, change, and establish streets, alleys, parks, playgrounds, or other public grounds;

(d) The power to remove or cause to be removed some or all of the existing structures in the area so as to permit reconstruction and the power to construct or arrange for the construction of public improvements on the public grounds of the area;

(e) The power to secure the necessary funds for the acquisition of the land in the area, the demolition of the existing structures, and the improvement of the public grounds; and for these purposes to borrow money, receive grants, and obtain financial assistance by such other means or methods as may be provided in the development plan for the area;

(f) The power to issue bonds or debentures in payment of moneys borrowed. Such bonds or debentures may be issued either with or without general municipal liability, but general liability bonds may only be issued after being authorized in the manner provided by the general laws of Colorado or by the charter of the municipality. A mortgage may be given on the property in an area, except the public grounds, and the proceeds thereof and the rents therefrom to secure the debentures.

(g) The power and the duty promptly to sell or give long-term leases on all or any part of the property in the area except the public grounds to a reconstruction agency, with the obligation upon the reconstruction agency to improve the property in accordance with the development plan of the area. All deeds or leases shall be executed in the name of the municipality, at the request of the authority, by the officers of the authority, unless some other method of execution is prescribed by the general laws of Colorado or by the charter of the municipality. The authorities shall not have power to construct improvements upon the said property other than public grounds and public buildings thereon, if any.

(h) The power to make such contracts, in the name of the municipality, as may be incidental to the execution of the other powers conferred upon the authority;

(i) The power to initiate and prosecute proceedings, under the general laws of Colorado or under the charter of the municipality, for the assessment of part of the cost of the land in the area to other property specially benefited by the rehabilitation of the area; and

(j) The power to deposit moneys of the authority not then needed in the conduct of its affairs in any depository authorized in section 24-75-603, C.R.S. For the purpose of making such deposits, the authority may appoint, by written resolution, one or more persons to act as custodians of the moneys of the authority. Such persons shall give surety bonds in such amounts and form and for such purposes as the authority requires.



§ 29-4-308. Organization of authority

(1) The authority of an area shall proceed to organize for the performance of the duties for which it is created, and such organization shall include, but shall not be limited to, the following unless otherwise provided by the ordinance creating the authority:

(a) The adoption of bylaws which shall provide that a majority of the members of the authority constitutes a quorum for the transaction of business;

(b) The election from the members of the authority of a president and vice-president and the appointment of a secretary and, if desirable, an assistant secretary. Neither of the latter need be members of the authority.

(c) The adoption of a seal for the authority.

(2) The city treasurer of the municipality shall be the treasurer of the authority. If the municipality has a city auditor, he shall be the auditor of the authority. Otherwise, the authority may appoint an auditor. The city attorney shall be the attorney for the authority. If the additional work cast upon the city treasurer, city auditor, or city attorney by reason of the affairs of the authority shall be so heavy as to require the employment of additional persons by any of said city officials, the expense of the employment of such additional persons shall be borne by the authority.



§ 29-4-309. Condemnation for a superior use

The purpose of condemnation for the rehabilitation of an area under this part 3 is declared to be for a superior public use, and property already devoted to one public use may be condemned for the purposes of this part 3.



§ 29-4-310. Area not wholly in one municipality

If a substandard or unsanitary area, as described in section 29-4-302, extends into two or more municipalities, such municipalities, by contract between the municipalities, may provide for the redevelopment of the area and for the part of the work to be done by each of the municipalities.



§ 29-4-311. Termination of an authority

The city council, by ordinance, may terminate an authority and provide for its remaining duties to be taken over by some other agency of the municipality.



§ 29-4-312. Appropriations by municipality

The rehabilitation of a substandard or unsanitary area, as defined in section 29-4-302, may be aided by appropriations to be made from time to time by the city council of a municipality from the general revenues of the municipality.



§ 29-4-313. Taxation

Every development plan for an area shall provide that the purchaser of any of the property of the area shall pay taxes thereon as upon any other property and shall also provide that the lessee of any part of the area shall pay taxes on the improvements erected by the lessee on the leased land, and such development plan shall include a requirement that the lessee, in addition, shall pay to the county treasurer annually a sum equal to what would have been the taxes on the land in case of an outright purchase thereof.



§ 29-4-314. Supervision of reconstruction agency

It is the duty of the authority to keep informed as to the performance by any reconstruction agency of its obligations in the rehabilitation work, and the authority, in the name of and on behalf of the municipality, shall take any legal or other steps deemed by it advisable in case the reconstruction agency fails in the performance of its obligations.






Part 4 - Veterans' Housing

§ 29-4-401. Existing statutes no bar to creation of housing authority

Nothing in any existing statute of the state of Colorado shall prevent cities and towns, however organized, from creating veterans' housing authorities by ordinance.



§ 29-4-402. Cities and towns empowered to create housing authorities

All cities and towns, however organized, by ordinance may create veterans' housing authorities and provide their duties and powers and give preferences to veterans as to all housing constructed, purchased, or leased by or under the direction of such veterans' housing authorities.






Part 5 - County Housing Authority

§ 29-4-501. Legislative declaration

(1) It is hereby declared:

(a) That there exists a housing shortage for agricultural workers, their families, and other families of low income in the state of Colorado with the result that many agricultural and other low income workers and their families are unable to find decent, safe, and sanitary housing;

(b) That such condition constitutes a menace to the health, safety, and welfare of the citizens of this state; and

(c) That it is in the public interest to authorize the organization of county housing authorities to provide housing facilities for agricultural and other low income workers and their families.

(2) The necessity in the public interest for the provisions enacted in this part 5 is declared a matter of legislative determination.



§ 29-4-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Authority" or "housing authority" means any of the county housing authorities created by this part 5.

(2) "Board" means the board of county commissioners of any county.

(3) "County" means any county within the state of Colorado.

(4) "Federal government" means the United States, the federal emergency administrator of public works, or any other agency or instrumentality, corporate or otherwise, of the United States.

(5) "Project" means all real and personal property, buildings and improvements, stores, offices, lands for farming and gardening, commercial facilities, and community facilities acquired or constructed or to be acquired or constructed pursuant to a single plan or undertaking, to demolish, clear, remove, alter, or repair unsanitary or unsafe housing or to provide dwelling accommodations on financial terms within the means of persons of low income. The term "project" also applies to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements, and all other work in connection therewith. The term "project" also applies to the provision of dwelling accommodations to persons, without regard to income, as long as the project substantially benefits persons of low income as determined by an authority.

(6) "State" means the state of Colorado.



§ 29-4-503. Creation of housing authority

(1) Any twenty-five residents of the county may file a petition with the clerk of the board of county commissioners setting forth that there is a need for an authority to function in the county. Upon the filing of such petition, the clerk of the board shall give notice of the time, place, and purpose of a public hearing at which the board will determine the need for such an authority in the county. Such notice shall be given at the county's expense by publishing a notice at least ten days preceding the day on which the hearing is to be held in a newspaper having a general circulation in the county or, if there is no newspaper, by posting such notice in at least three public places within the county at least ten days preceding the day on which the hearing is to be held.

(2) Upon the date fixed for said hearing, held upon notice as provided in this section, a full opportunity to be heard shall be granted to all residents and taxpayers of the county and to all other interested persons. After such a hearing, the board shall determine whether there is a shortage of decent, safe, and sanitary dwelling accommodations in the county available to persons engaged in agricultural work, their families, and other low income families. If the board determines that such condition of shortage exists, the board shall adopt a resolution so finding and shall cause notice of such determination to be given to the chairman of the board, who shall thereupon appoint commissioners, as provided in either subsection (2) or (3) of section 29-4-504, to act as an authority. A certificate signed by such commissioners so appointed by the chairman of the board shall then be filed with the division of local government in the department of local affairs, and there remain of record, setting forth that a notice has been given and a public hearing has been held as aforesaid; that the board made a determination of such shortage after such hearing; and that the chairman of the board has appointed them as commissioners to act as an authority. Upon the filing of such certificate with said division, the commissioners and their successors shall constitute a housing authority, which shall be a body corporate and politic.

(3) If the board, after a hearing, determines that there is not a shortage of decent, safe, and sanitary dwelling accommodations in the county available to persons engaged in agricultural work, to their families, and to other families of low income, it shall adopt a resolution denying the petition. After three months have expired from the denial of the petition, subsequent petitions may be filed and new hearings and determinations made thereon.

(4) In any suit, action, or proceeding involving the validity or enforcement of any contract, mortgage, trust indenture, or other agreement of the authority or involving any action taken by the authority, the authority shall be conclusively deemed to have been established in accordance with the provisions of this part 5 upon proof of the filing of the aforesaid certificate. A copy of such certificate, duly certified by the director of the division of local government, shall be admissible in evidence in any such suit, action, or proceeding and shall be conclusive proof of the filing and the contents thereof.

(5) If the board of county commissioners denies any petition filed for the creation of a housing authority in accordance with the provisions of subsection (3) of this section and the residents of such county determine that there is in fact a shortage of decent, safe, and sanitary dwelling accommodations in the county, a petition may be filed with the board requesting that the question of the approval or disapproval of creating a housing authority be submitted to a vote of the qualified electors of such county. If the petition, which may consist of one or more separate copies, contains the signatures and residence addresses of qualified electors of such county equal in number to not less than five percent of the votes cast for governor or for president and vice president of the United States at the last preceding general election held within such county, the board shall cause the question of the creation of a housing authority to be submitted at the next general election. All registered electors within the county shall be eligible to vote on the question, which shall be conducted, insofar as possible, in accordance with the provisions of sections 29-4-604 to 29-4-607; except that the question to be voted on shall be the creation of a housing authority, and the provisions of the "Uniform Election Code of 1992" shall apply.



§ 29-4-504. Appointment of commissioners

(1) The authority shall consist of commissioners appointed by the board in the manner provided in either subsection (2) or (3) of this section.

(2) The board may provide that the members of the board shall ex officio be appointed the commissioners of the authority. The terms of office of such commissioners shall be coterminous with their terms of office on the board. The chairman of the board shall ex officio be chairman of the commissioners, and the commissioners shall select from their members a vice-chairman.

(3) (a) The board may provide that an authority shall consist of no more than eleven commissioners appointed by the chairman of the board, who shall designate the first chairman. Not more than one of such commissioners may be a county official. In the event that a county official is appointed as a commissioner of an authority, acceptance or retention of such appointment shall not be deemed a forfeiture of his or her office, or incompatible therewith, or affect his or her tenure or compensation in any way. The term of office of a commissioner of an authority who is a county official shall not be affected or curtailed by the expiration of the term of his or her county office.

(b) The commissioners who are appointed under the provisions of this subsection (3) shall be designated by the chairman of the board to serve for terms that are staggered from the date of their appointment such that, to the extent possible, the terms of an equal number of commissioners end each year. Thereafter, the term of office shall be five years. A commissioner shall hold office until his or her successor has been appointed and has qualified. Vacancies other than by reason of expiration of terms shall be filled for the unexpired term. A majority of the commissioners shall constitute a quorum. The chairman of the board shall file with the county clerk and recorder a certificate of the appointment or reappointment of any commissioner, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. The authority shall select from its members a vice-chairman and a chairman when the office of the first chairman becomes vacant.

(3.5) Notwithstanding any other provision to the contrary, commencing on and after August 2, 2000, as new appointments are made to authorities pursuant to subsection (3) of this section, such appointments shall be made so that not less than one commissioner of each authority shall be an individual who is directly assisted by the authority and who may, if provided in a plan of the authority, be elected by individuals directly assisted by the authority. This subsection (3.5) shall not apply to any authority with fewer than three hundred public housing units if the authority provides reasonable notice to the resident advisory board of the opportunity for not less than one individual to serve as a commissioner of the authority as provided in this subsection (3.5) and, within a reasonable time after receipt by such board of the notice, the authority is not notified of the intention of any such individual to serve as a commissioner.

(4) A commissioner shall receive no compensation for his services, but shall be reimbursed for actual and necessary expenses incurred in the performance of his official duties.

(5) An authority may employ a secretary who shall be executive director, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. An authority may call upon the corporation counsel or county attorney for such legal services as it may require, or it may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

(6) The board may, by resolution, change the method of appointment of commissioners after a proper notice and hearing, and set a date for the changed method to become effective.

(7) No commissioner or employee of an authority shall acquire any interest, direct or indirect, in any project or in any property included or planned to be in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any project. If any commissioner or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any project, he shall immediately disclose the same in writing to the authority, and such disclosure shall be entered upon the minutes of the authority. Failure to so disclose such interest shall constitute misconduct in office. Upon disclosure such commissioner or employee shall not be allowed to participate in any action by the authority for acquisition of such property or making such contract.

(8) For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the board, but only after a hearing and after he has been given a copy of the charges at least ten days prior to such hearing and an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings together with the charges and findings thereon shall be filed in the office of the clerk of the board.

(9) The terms of office of present commissioners of authorities created under this section shall expire July 1, 1973. Prior to such date, the board shall appoint new commissioners, as provided in subsections (2) and (3) of this section, such appointments to be effective July 1, 1973.



§ 29-4-505. Powers of authority

(1) A housing authority shall constitute a public body, corporate and politic, exercise public and essential governmental functions, and have all the powers necessary and convenient to carry out and effectuate the purposes and provisions of this part 5 (but not the power to levy and collect taxes or special assessments), including the following powers:

(a) To sue and be sued;

(b) To have a seal and to alter the same at pleasure;

(c) To have perpetual succession;

(d) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority;

(e) To make and from time to time amend and repeal bylaws, rules, and regulations not inconsistent with this part 5 to carry into effect the powers and purposes of the authority;

(f) To exercise any of the public powers granted to city housing authorities under part 2 of this article;

(g) To do all acts and things necessary or convenient to carry out the powers given in this part 5 or the purposes hereof.



§ 29-4-506. Policy of authority

(1) It is declared to be the policy of this state that each authority shall manage and operate its projects in an efficient manner so as to enable it to fix the rentals or payments for dwelling accommodations at low rates consistent with providing adequate dwelling accommodations for persons of low income.

(2) To this end the authority shall fix the rentals or payments for dwellings in its projects at no higher rates than it finds to be necessary in order to produce revenues which, together with all other available moneys, revenues, income, and receipts of the authority from whatever sources derived including federal financial assistance necessary to maintain the low rent character of the projects, will be sufficient to cover:

(a) Reasonable and proper costs of management, operation, maintenance, and improvement of the projects;

(b) Payments in lieu of taxes as it determines are consistent with the maintenance of the low rent character of projects;

(c) The establishment of reasonable and proper reserves; and

(d) The payment of currently maturing installments of principal and interest on any indebtedness incurred in connection with the project by the authority.

(3) Rentals or payments for dwellings shall be established and the projects administered, insofar as possible, so as to assure that any federal financial assistance required shall be strictly limited to amounts and periods necessary to maintain the low rent character of the projects. In the operation or management of a project, the authority may enter into any agreement with the federal government respecting tenant eligibility.



§ 29-4-507. Exemption from special assessments - tax exemptions

The authority and the property of the authority shall be exempt from all taxes and special assessments on the same basis and subject to the same conditions as provided for city housing authorities in sections 29-4-226 and 29-4-227. In lieu of taxes on its property, the authority may agree to make such annual payments to the taxing bodies in which the projects are situated as it finds consistent with the maintenance of the low rent character of the projects or the achievement of the purposes of this part 5.



§ 29-4-508. Boundaries of authority

The boundaries of such authority shall be the boundaries of the county, but in no event shall they include the whole or a part of any city unless the governing body of said city passes a resolution authorizing the inclusion of said city within the boundaries of such authority nor may it include any area within the county which at the time of the organization of such housing authority was included within the boundaries of a housing authority previously established under part 2 of this article; but nothing in this section shall be deemed to prevent the organization of a housing authority subsequently established by any such city embracing any area within the county exclusive of the area of any project owned or operated by an authority organized under this part 5.



§ 29-4-509. Conformity with building laws

All projects of an authority shall be subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which the project is situated.






Part 6 - Public Housing - Election

§ 29-4-601. Applicability of part 6

For the purposes of this part 6, there shall be excluded from the term "project" or "housing project" any such project where there is in existence on or after October 1, 1963, a contract for financial assistance between any city, city and county, authority, housing authority, or county housing authority, and the federal government in respect to such project. Notwithstanding any other provisions of this part 6, no vote of the registered electors shall be required in order to make expenditures for preliminary surveys and planning of projects or housing projects, or in order to authorize the reconstruction, replacement, restoration, or remodeling of any project or housing project, or part thereof, which has deteriorated or become damaged or destroyed, from any cause, nor shall such vote be required in order to authorize the acquisition of land for or the construction or erection of such service building, structures, or facilities as may be necessary or convenient for the efficient and proper operation or management of any authorized project or housing project.



§ 29-4-602. Posting and publication of notice - petition

(1) A city, city and county, authority, housing authority, or county housing authority shall not, on or after October 1, 1963, commence the construction of or acquire by purchase, lease, or otherwise any project, housing project, or addition to an existing project or housing project, unless it first posts notice of such proposed action, specifying the exact nature of the project to be undertaken, in the office of the city clerk of any city or of the county clerk and recorder of any county within which such project is proposed to be located and publishes a copy of such notice once each week for three successive weeks in some daily or weekly newspaper having a general circulation within the area of the city, city and county, authority, housing authority, or county housing authority within which the project is proposed to be located. If, within thirty days after the posting and the completion of the publication of such notice, a petition, as described in subsection (2) of this section, is filed with the governing body of the city, city and county, authority, housing authority, or county housing authority proposing such action requesting that the question of the approval or disapproval of the project be first submitted to a vote of the registered electors, such city, city and county, authority, housing authority, or county housing authority shall not commence the construction of or acquire such project or housing project until a majority of the votes cast by the registered electors of such city, city and county, authority, housing authority, or county housing authority has been cast in favor of such act at an election called for such purpose pursuant to the provisions of this part 6. If no such petition is filed within said thirty-day period, the authority may proceed with such project.

(2) The petition, one or more copies of which may be submitted and treated as one petition, shall be addressed by name to the city, city and county, authority, housing authority, or county housing authority proposing such action and shall contain: The identification of the project or action proposed as specified in the notice provided in subsection (1) of this section; a request that the question of the approval or disapproval of such proposed project be submitted to the registered electors of the city, city and county, authority, housing authority, or county housing authority proposing such action; and the signatures and residence addresses of registered electors of such city, city and county, authority, housing authority, or county housing authority equal in number to not less than five percent of the votes cast for governor or for president of the United States at the last preceding general election held within such city, city and county, authority, housing authority, or county housing authority; except that, in cities, cities and counties, authorities, housing authorities, and county housing authorities having a population of more than three hundred thousand persons as determined by the last preceding federal census, only the signatures of registered electors equal in number to three percent of the votes cast at the last preceding general election for governor or president held within such city, city and county, authority, housing authority, or county housing authority shall be required on said petition in order to require an election as provided in this section.



§ 29-4-603. Cooperative agreement - costs of election

When, pursuant to the provisions of this part 6, an election is required in order to authorize an authority or housing authority to construct or acquire a project or housing project, the cooperation agreement between such authority or housing authority and the governing body of the city, city and county, or county from which such cooperation agreement must be obtained shall make provision for the payment of the costs of such election and all cities as defined in article 55 of title 24, C.R.S., and parts 1 and 2 of this article, and cities and counties and counties as defined in part 5 of this article shall have the power to assume and pay for the costs of such election or to lend or donate sufficient money to an authority or housing authority for such purpose.



§ 29-4-604. Election - resolution

(1) When, pursuant to the provisions of this part 6, an election of the registered electors of a city, city and county, authority, housing authority, or county housing authority is required in order to authorize any proposed act, said election may be held either concurrently with any general election held under the laws of the state of Colorado throughout the area of the city, city and county, authority, housing authority, or county housing authority calling the election or at a special election called for such purpose. The council, board of commissioners, or other governing body of the city, city and county, authority, housing authority, or county housing authority shall call such election by resolution, which resolution shall:

(a) Specify the objects and purposes of the election, including specifically the particular act which is proposed and which requires the approval of the registered electors;

(b) Specify the day and hours of such election, which day and hours may be the same as those of any concurrent general election;

(c) Provide for the appointment and compensation of judges of election, and if the election is to be held concurrently with a general election, the resolution shall recite that the judges of the concurrent general election shall serve as the judges for the election held in accordance with this part 6 and provide for the additional compensation, if any, which such persons are to receive as judges of the election held in accordance with this part 6;

(d) Designate the precincts and polling places for such election. All precincts and polling places for a concurrent general election which are located within the boundaries of the city, city and county, authority, housing authority, or county housing authority calling the election under this part 6 shall likewise be designated as the precincts and polling places of the election under this part 6. In the event that a portion of any precinct for the concurrent general election extends beyond the boundaries of the city, city and county, authority, housing authority, or county housing authority calling the election under this part 6, and in the event that the polling place for such precinct is beyond such boundaries, such polling place may nevertheless be designated as a polling place for the election under this part 6. No judge of the concurrent general election, serving at a polling place so designated as a polling place for the election under this part 6, shall be disqualified from also serving as a judge of this election by reason of the fact that he or she resides in the portion of the precinct which is beyond the boundaries of the city, city and county, authority, housing authority, or county housing authority calling the election.

(e) Set forth the question to be submitted to the registered electors and the form of the ballot. The question to be submitted shall be worded in a clear and concise manner.

(f) Specify the estimated cost of the proposed construction or acquisition;

(g) Set forth the location of the proposed project, housing project, addition, or improvement.



§ 29-4-605. Notice of election

(1) Upon the adoption of such election resolution, notice of such election shall be given as follows:

(a) By publication of a full copy of the election resolution once each week for three successive weeks in some daily or weekly newspaper having a general circulation within the area of the city, city and county, authority, housing authority, or county housing authority calling such election, the first publication to be not less than forty-five days nor more than sixty days before the general election at which the question is to be submitted;

(b) By posting or causing to be posted a full copy of the election resolution in each polling place designated as a polling place for such election, which notice shall be posted at all times during the hours that such polls are open for the election;

(c) By having available, at the request of all interested persons, at the principal offices of the city, city and county, authority, housing authority, or county housing authority, and during regular business hours, full copies of such election resolution.



§ 29-4-606. Conduct of election

Said election shall be conducted in all respects in accordance with the general election laws of this state insofar as the same are applicable and not inconsistent with the provisions of this part 6.



§ 29-4-607. Count of ballots - canvass - results of election

At the hour designated for closing in the election resolution, the ballot boxes or voting machines in the several polling places shall be closed, the ballots counted, and the returns thereof made to the council, board of commissioners, or other governing body calling the election. At or before the next regular meeting of the council, board of commissioners, or other governing body calling the election, next succeeding the date of such election, such council, board of commissioners, or governing body shall canvass the returns and determine and declare the results of the election, and if a majority of the votes cast at such election have been cast in favor of an act which has been so proposed, the city, city and county, authority, housing authority, or county housing authority shall be deemed to have proper authority to proceed with the same in accordance with the authority so granted, but not otherwise.






Part 7 - Housing and Business Development and Financing

§ 29-4-701. Short title

This part 7 shall be known and may be cited as the "Colorado Housing and Finance Authority Act".



§ 29-4-702. Legislative declaration

(1) The general assembly finds and declares that there is a shortage in Colorado of decent, safe, and sanitary housing which is within the financial capabilities of low- and moderate-income families. In order to alleviate the high cost of construction loans and home mortgage interest costs for such families, the general assembly believes that it is essential that additional public moneys be made available, through the issuance of revenue bonds, to assist both private enterprise and governmental entities in meeting critical housing needs. The general assembly also finds and declares that the compelling need within the state for such assistance can best be met by the establishment of a quasi-governmental and corporate entity vested with the powers and duties specified in this part 7.

(2) The general assembly further finds and declares that many housing facilities occupied by low- and moderate-income families use excessive and unnecessary amounts of energy for heating and other home uses due to inadequate insulation or to the absence of other design features or materials which reduce total home energy requirements; that high costs impair the ability of such families to afford decent, safe, and sanitary housing facilities; that many such facilities do not conform to building, housing maintenance, fire, health, or other state, county, or municipal codes or standards applicable to housing; that many such facilities are located in, and by their condition contribute to, deteriorating neighborhoods; that many such facilities are inadequate for the number of persons occupying them; that many such facilities cannot be repaired or improved within the financial capabilities of the low- or moderate-income owners or occupants; and that existing private and public means of enterprise and investment cannot provide financing or assistance on terms and conditions within the means of many such low- or moderate-income families. These conditions are adverse to the safety, health, and welfare of the citizens of this state and are contrary to the public policies of promoting the conservation of scarce energy resources, of minimizing the impact of higher costs on the ability of low- and moderate-income families to afford decent, safe, and sanitary housing facilities, and of preventing and eliminating blight in urban and rural areas. The general assembly therefore further finds and declares that it is a valid public purpose to preserve and promote the safety, health, and welfare of the citizens of this state by the exercise of the powers specified in this part 7.

(3) The general assembly further finds and declares that there exists in this state a need to promote sound economic development, to maintain employment, and to encourage job opportunities in areas of unemployment and underemployment by assisting in the provision of facilities for business enterprises, including profit and nonprofit enterprises and particularly enterprises of small and moderate size, by assisting in the provision of capital to such business enterprises, and by otherwise supporting such business enterprises. The general assembly therefore finds and declares that it is a valid public purpose to preserve and promote the safety, health, and welfare of this state and its inhabitants by the exercise of the powers specified in this part 7 to finance the acquisition, construction, reconstruction, rehabilitation, improvement, and equipping of facilities for business enterprises, including profit and nonprofit enterprises and particularly enterprises of small and moderate size, by private persons and political subdivisions of this state, to finance loans to and to make equity investments in such business enterprises for capital purposes, and to otherwise support such business enterprises.

(4) The general assembly further finds and declares that the purpose of this part 7 is to create the Colorado strategic seed fund to meet the special needs of entrepreneurs and small business operators in Colorado who would not otherwise be able to obtain funding for the development of ideas into viable and marketable products and services which would enhance the economic growth and development of Colorado, that this fund will be used to establish operating seed funds for investment in small businesses, and that this investment will, in turn, lead to further growth, diversification, and improvement of the Colorado economy.

(5) The general assembly further finds and declares:

(a) That there exists a need to leverage private sector investment in new and innovative products, in entrepreneurial activity, and in economic development finance and that, therefore, state assistance for development finance should reflect a leveraging investment strategy; and

(b) That the lending and investment of moneys to develop and improve the economy of the state requires specialized and unique knowledge, skill, and experience.

(6) The general assembly further finds and declares that the investment strategy of the managers of the operating seed funds should be:

(a) To invest in companies in the earliest stages of their development;

(b) To invest in companies which have exceptional merit and which will be located within the state of Colorado;

(c) To invest in companies in which the founding entrepreneurs have made significant individual investments;

(d) To invest in companies whose success will result in the creation of jobs in Colorado;

(e) To invest in companies which will attract other sources of venture capital for long-term development;

(f) To invest in attractive growth companies which are coupled with the state's business incubators;

(g) To assist companies with direct and ongoing business consultation to establish a viable management structure and strategic plan;

(h) To provide an opportunity for subsequent financing for follow-up operations of successful companies;

(i) To limit the amount invested by a manager in investments outside of Colorado to not more than fifty percent of the capital of an operating seed fund.



§ 29-4-703. Definitions - rules

As used in this part 7, unless the context otherwise requires:

(1) "Authority" means the Colorado housing and finance authority created by this part 7.

(2) "Board" means the board of directors of the Colorado housing and finance authority.

(3) "Bond" means any bond, note, or other obligation of the Colorado housing and finance authority authorized to be issued under this part 7.

(3.1) "Capital" means funds that are provided for the research, development, refinement, or commercialization of a product or process, and funds that are provided for the operation of a business enterprise, including but not limited to the cost of personnel, rent, administrative services, utilities, insurance, equipment, raw materials, work in progress and stock in trade, or debt service on the financing thereof, or such other corporate purposes as may be approved by the board. "Capital" shall not include the cost of facilities that are financed by the authority as a project pursuant to this part 7.

(3.5) "County" means any county within this state.

(4) "Executive director" means the executive director of the Colorado housing and finance authority appointed by the board of directors of said authority.

(4.5) (Deleted by amendment, L. 2007, p. 703, § 1, effective May 3, 2007.)

(5) "Family" means two or more persons, whether or not related by blood, marriage, or adoption, who live or expect to live together as a single household in the same home, a single person who is either at least sixty-two years of age or has a disability, or such other single persons as the board may by rule determine to be eligible for assistance under this part 7.

(5.1) "Federal government" means the United States and any agency or instrumentality, corporate or otherwise, of the United States.

(5.2) "Financing agreement" includes a lease, sublease, installment purchase agreement, rental agreement, option to purchase, loan agreement, participation agreement, loan purchase agreement, or any other agreement, or any combination thereof, entered into in connection with the financing of a project or housing facility or the provision of capital pursuant to this part 7.

(5.3) "Governing body" means the board, council, officer, or group charged with exercising the legislative power of a government.

(5.4) "Government" means the federal government, the state government, and any county, municipality, or state agency.

(5.5) "Home improvement loan" means a loan of money for the alteration, repair, or improvement of an existing housing facility. The term does not include a loan for a pool, hot tub, or any other construction not directly improving the structural integrity, general appearance, or living conditions within the housing facility.

(6) "Housing facility" means any work or undertaking that is designed and financed pursuant to this part 7 for the primary purpose of providing decent, safe, and sanitary dwelling accommodations. Such dwelling accommodations may provide for separate, shared, or congregate facilities. "Housing facility" may include any buildings, land, equipment, facilities, or other real or personal property:

(a) Found necessary by the authority to insure required occupancy or balanced community development; or

(b) Found necessary or desirable by the authority for sound economic or commercial development of a community.

(7) "Housing facility loan" means a loan of money, including advances and temporary and permanent loans, for the construction, reconstruction, rehabilitation, or purchase of a housing facility.

(8) "Lender" means any state bank chartered by the state of Colorado or any national banking association located in Colorado, state or federal savings and loan association located in Colorado, FHA-approved mortgagee, insurance company, mortgage banking or other financial institution, or public or private entity providing economic development assistance approved by the board.

(9) "Loan to lender" means a loan of money to a lender.

(10) "Low-income family" and "low- or moderate-income family" mean a family whose income is insufficient to secure decent, safe, and sanitary housing provided by private industry without loans or other incentives made by the authority or federal subsidies and whose income is below respective income limits established by the board by rule, taking into consideration such factors as the following:

(a) The amount of the total income of such family available for housing needs;

(b) The size of the family;

(c) The cost and condition of housing facilities available;

(d) The ability of such family to compete successfully in the private housing market and to pay the amounts at which private enterprise is providing decent, safe, and sanitary housing; and

(e) Standards established by various programs of the federal government for determining eligibility based on income of such family.

(11) "Mortgage" means a mortgage, deed of trust, or other instrument constituting a first lien on real property in this state and improvements constructed or to be constructed thereon or on a leasehold under a lease having a remaining term, at the time such mortgage is acquired, of not less than the term for repayment of the obligation secured by such mortgage.

(12) "Mortgage loan" means a loan of money, including advances and temporary loans, for the construction, reconstruction, rehabilitation, purchase, or refinancing of a housing facility, which loan is evidenced by an obligation secured by a mortgage.

(12.1) "Municipality" means any city, including without limitation any city or city and county operating under a home rule or special legislative charter, or town within this state.

(12.4) "Project" means a work or improvement that is or will be located in this state, including but not limited to real property, buildings, equipment, furnishings, and any other real and personal property or any interest therein, financed, refinanced, acquired, owned, constructed, reconstructed, extended, rehabilitated, improved, or equipped, directly or indirectly, in whole or in part, by the authority and that is designed and intended for the purpose of providing facilities for manufacturing, warehousing, commercial, recreational, hotel, office, research and development, or other business or economic purposes, including but not limited to machinery and equipment deemed necessary for the operation thereof, excluding raw material, work in process, or stock in trade. "Project" includes more than one project or any portion of a project, but shall not include a housing facility or any portion thereof unless the authority elects to treat such housing facility or portion thereof as a project. "Project" shall not include the financing by the authority of any county or municipal public facilities beyond the boundaries of the project, except to the extent that such facilities are adjacent to the project and support the operation of the project.

(12.5) "Project costs" means the sum total of all costs incurred in the development of a project which are approved by the authority as reasonable and necessary. "Project costs" includes, but is not limited to:

(a) The cost of acquiring real property and any buildings thereon, including but not limited to payments for options, deposits, or contracts to purchase properties;

(b) The cost of site preparation, demolition, and development;

(c) Any expenses relating to the issuance of bonds or notes;

(d) Fees in connection with the planning, execution, and financing of the project, such as those of architects, engineers, attorneys, accountants, and the authority;

(e) The cost of studies, surveys, plans and permits, insurance, interest, financing, tax and assessment costs, and other operating and carrying costs incurred during construction;

(f) The cost of construction, rehabilitation, reconstruction, and equipping of the project, not including the cost of raw materials, work in process, and stock in trade;

(g) The cost of land improvements, such as landscaping and off-site improvements;

(h) Expenses in connection with initial occupancy of the project;

(i) A reasonable profit and risk fee in addition to job overhead to the general contractor and, if applicable, the sponsor;

(j) An allowance established by the authority for contingency reserves and reserves for any anticipated operating deficits after completion of the project; and

(k) The cost of other items that the authority determines to be reasonable and necessary for the development of the project, including but not limited to relocation costs, utility connection fees, indemnity and surety bonds, premiums on insurance, and fees and expenses of trustees, depositories, and paying agents for the bonds and notes.

(12.6) "Project plan" means the plan for a project or projects and includes but is not limited to:

(a) A map or any other appropriate representation of the area and the location of the project;

(b) A statement of proposed land uses;

(c) Any proposed amendments to, changes in, or variances from the master plan, official map, or zoning regulations or other land use regulations, codes, or ordinances of the county or municipality in which the project is to be located;

(d) A proposal for the acquisition of real property;

(e) A proposal for the demolition and removal of existing structures;

(f) A description of the project;

(g) A statement of the plan's relationship to any officially adopted objectives of the county or municipality as to land uses, density of population, traffic, public transportation, public utilities, recreational and community facilities, other public improvements, and the protection of the environment;

(h) A statement of the provision being made for the temporary and permanent relocation of any persons who may be displaced by the construction of the project;

(i) A proposed time schedule for the effectuation of the plan; and

(j) Additional statements or documentation as the authority may deem appropriate.

(12.8) "Real property" means all lands and franchises and interests in land located within this state, including lands under water and riparian rights, space rights and air rights, and any and all other things usually included within said term. "Real property" includes any and all interests in such property less than full title, such as easements, incorporeal hereditaments, and every estate, interest, or right, legal or equitable.

(12.9) "Small business" means a profit or nonprofit enterprise of small or moderate size, as determined by the board pursuant to regulation taking into consideration such factors as the following:

(a) The net assets of the enterprise;

(b) The number of employees involved or to be involved in the normal operation of the project;

(c) The total number of employees involved or to be involved in the normal operation of the enterprise as a whole;

(d) The type, size, and cost of the project; and

(e) Applicable standards and criteria periodically applied by the federal government in administering assistance programs for enterprises of small or moderate size.

(13) "Sponsor" means an individual, joint venture, partnership, limited partnership, trust, corporation, cooperative, condominium, association, public body, including the authority, or any other legal entity or combination thereof, which:

(a) The authority has approved as qualified to own, construct, acquire, rehabilitate, operate, lease, manage, or maintain part or all of a housing facility or a project; and

(b) Except for a county, municipality, or other public body, has agreed to subject itself to the regulatory powers of the authority.

(14) Repealed.

(15) "State agency" means any board, authority, agency, department, commission, public corporation, body politic, or instrumentality of this state other than a municipality or a county.

(16) Repealed.



§ 29-4-704. Colorado housing and finance authority

(1) There is hereby created the Colorado housing and finance authority, which shall be a body corporate and a political subdivision of the state, shall not be an agency of state government, and shall not be subject to administrative direction by any department, commission, board, bureau, or agency of the state.

(2) The powers of the authority shall be vested in the governing body of the authority, which shall be a board of directors consisting of:

(a) The state auditor;

(b) A member of the general assembly appointed jointly by the speaker of the house and the majority leader of the senate to serve for the legislative biennium. The legislative member shall be appointed in January at the beginning of the regular session held in odd-numbered years.

(c) Eight persons, who shall be appointed by the governor, with the consent of the senate, as follows:

(I) One member who shall be experienced in mortgage banking;

(II) One member who shall be experienced in real estate transactions;

(III) Six additional members to be appointed without regard to their occupations; except that, in making such appointments, the governor shall give strong consideration to the appointment of a member trained in architecture and a member trained in city or regional planning;

(d) An executive director of a principal department of the state government appointed by the governor who shall serve at the pleasure of the governor.

(3) (a) For appointments made prior to June 15, 1987, each member appointed by the governor shall be appointed for a term of seven years, but the original members shall be appointed for the following terms beginning July 1, 1973:

(I) Three members shall be appointed for terms of two years;

(II) Two members for terms of four years; and

(III) Two members for terms of six years.

(b) Prior to June 15, 1987, their successors shall be appointed for terms of seven years each.

(c) Members of the authority serving on May 20, 1987, shall continue to serve in the manner provided in this subsection (3). The additional member of the authority appointed pursuant to subsection (2) of this section shall be appointed for a term of four years beginning July 1, 1987.

(d) Persons holding office on June 15, 1987, are subject to the provisions of section 24-1-137, C.R.S. For appointments made thereafter, each member appointed by the governor shall be appointed for a term of four years.

(4) Each member shall hold office for his term and until his successor is appointed and qualified. Any member shall be eligible for reappointment, but members shall not be eligible to serve more than two consecutive full terms. Members of the board shall receive no compensation for such services but shall be reimbursed for their necessary expenses while serving as a member of the board. Any vacancy shall be filled in the same manner as the original appointments for the unexpired term.

(5) Any appointed member of the board may be removed by the governor, and the legislative representative by the speaker of the house and the majority leader of the senate, for malfeasance in office, failure to regularly attend meetings, or for any cause which renders said member incapable of or unfit to discharge the duties of his office.

(6) No part of the revenues or assets of the authority shall inure to the benefit of, or be distributed to, its members or officers or any other private persons or entities.

(7) The authority and its corporate existence shall continue until terminated by law; except that no such law shall take effect so long as the authority has bonds, notes, or other obligations outstanding, unless adequate provision has been made for the payment thereof. Upon termination of the existence of the authority, all its rights and properties in excess of its obligations shall pass to and be vested in the state.



§ 29-4-704.5. Reference in contracts and documents

Whenever the Colorado housing finance authority is referred to or designated by any contract or document in connection with the duties and functions set forth in this part 7, such reference or designation shall be deemed to apply to the Colorado housing and finance authority.



§ 29-4-705. Records of board

All resolutions and orders shall be recorded and authenticated by the signature of the secretary or any assistant secretary of the board. Every legislative act of the board of a general or permanent nature shall be by resolution. The book of resolutions, corporate acts, and orders shall be a public record. A public record shall also be made of all other proceedings of the board, minutes of the meetings, annual reports, certificates, contracts, and bonds given by officers, employees, and any other agents of the authority. The account of all moneys received by and disbursed on behalf of the authority shall also be a public record. All public records of the authority shall be subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S. All records shall be subject to the uniform budget and audit laws and shall be subject to regular audit as provided therein.



§ 29-4-706. Meetings of board

(1) All meetings of the board shall be open to the public. No business of the board shall be transacted except at a regular or special meeting at which a quorum consisting of at least a majority of the total membership of the board is present. Any action of the board shall require the affirmative vote of a majority of the members present at such meeting.

(2) One or more members of the board may participate in any meeting and may vote through the use of telecommunications devices, including, but not limited to, a conference telephone or similar communications equipment. Such participation through telecommunications devices shall constitute presence in person at such meeting. Such use of telecommunications shall not supersede any requirements for public hearing otherwise provided by law.



§ 29-4-707. Disclosure of interests required

Any board member, employee, or other agent or adviser of the authority, who has a direct or indirect interest in any contract or transaction with the authority, shall disclose this interest to the authority. This interest shall be set forth in the minutes of the authority, and no board member, employee, or other agent or adviser having such interest shall participate on behalf of the authority in the authorization of any such contract or transaction.



§ 29-4-708. General powers of the authority

(1) In addition to any other powers granted to the authority in this part 7, the authority shall have the following powers:

(a) To have the duties, privileges, immunities, rights, liabilities, and disabilities of a body corporate and political subdivision of the state;

(b) To have perpetual existence and succession;

(c) To adopt, have, and use a seal and to alter the same at its pleasure;

(d) To sue and be sued;

(e) To enter into any contract or agreement not inconsistent with this part 7 or the laws of this state;

(f) To borrow money and to issue bonds evidencing the same;

(g) To purchase, lease, trade, exchange, or otherwise acquire, maintain, hold, improve, mortgage, lease, and dispose of real property and personal property, whether tangible or intangible, and any interest therein;

(h) To acquire office space, equipment, services, supplies, and insurance necessary to carry out the purposes of this part 7;

(i) To deposit any moneys of the authority in any banking institution within or without the state or in any depository authorized in section 24-75-603, C.R.S., and to appoint, for the purpose of making such deposits, one or more persons to act as custodians of the moneys of the authority, who shall give surety bonds in such amounts and form and for such purposes as the board requires;

(j) To disburse any moneys in the revolving fund established pursuant to section 29-4-728 in accordance therewith;

(k) To contract for and to accept any gifts, grants, and loans of funds, property, or any other aid in any form from the federal government, the state, any state agency, or any other source, or any combination thereof, and to comply, subject to the provisions of this part 7, with the terms and conditions thereof;

(l) To act as agent for federal, state, or local government or for qualified organizations or corporations in connection with the acquisition, construction, reconstruction, rehabilitation, leasing, operation, or management of a housing facility or project or any part thereof or the furnishing of capital to business enterprises;

(m) To authorize the executive director to enter into contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this part 7 and to secure the payment of bonds;

(n) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this part 7, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part 7;

(o) To fix the time and place or places at which its regular and special meetings are to be held. Meetings shall be held on the call of the chairman, but no less than eight meetings shall be held annually.

(p) To adopt and from time to time amend or repeal bylaws and rules and regulations consistent with the provisions of this part 7;

(q) To elect one director as chairman of the board and another director as chairman pro tem of the board and to appoint one or more persons as secretary and treasurer of the board and such other officers as the board may determine and provide for their duties and terms of office;

(r) To appoint an executive director and such other agents, employees, and professional and business advisers as may from time to time be necessary in its judgment to accomplish the purposes of this part 7, and to fix the compensation of such employees, agents, and advisers, and to establish the powers and duties of all such officers, agents, and employees and other persons contracting with the authority;

(s) To provide a method for sponsors to let contracts on a fair and equitable basis for the construction of housing facilities or projects or the performance or furnishing of labor, materials, or supplies as required in this part 7;

(t) To the extent permitted under its contract with the holders of bonds, to enter into contracts containing provisions permitting the reduction of the rental or carrying charges to persons unable to pay the regular schedule of charges where, by reason of other income or payment by any department, agency, or instrumentality of the United States or this state, such reduction can be made without jeopardizing the economic stability of the housing facility being financed;

(u) To protect the interest of the authority in housing facilities, projects, and loans to and equity investments in business enterprises for capital made under this part 7 by such action as is in the best interests of the authority, including, without limitation, taking assignment of leases, rentals, and other revenues and assets and proceeding with foreclosure, repossession, purchase, sale, or other means of acquisition of such facilities or projects or other security and, in the case of equity investments, taking any action permitted by law or pursuant to any subscription, partnership, or other instrument, certificate, or document related to such investment;

(v) To act as a coinsurer with any department or agency of the federal government with respect to a loan to finance housing facilities for low- or moderate-income families;

(w) To waive, by such means as the authority deems appropriate, the exemption from federal income taxation of interest on the authority's bonds, notes, or other obligations provided by the "Internal Revenue Code of 1986", as amended, or any other federal statute providing a similar exemption;

(x) To make and execute agreements, contracts, and other instruments necessary or convenient in the exercise of the powers and functions of the authority under this part 7, including but not limited to contracts with any person, firm, corporation, municipality, state agency, county, or other entity. All municipalities, counties, and state agencies are hereby authorized to enter into and do all things necessary to perform any such arrangement or contract with the authority.

(y) To arrange for guaranties or insurance of its bonds, notes, or other obligations by the federal government or by any private insurer, and to pay any premiums therefor;

(z) To enter into agreements to pay annual sums in lieu of taxes to any county, municipality, or other taxing entity with respect to any real property which is owned by the authority and is located in such county, municipality, or other taxing entity;

(aa) To provide financial advice and counseling with respect to business enterprises and to provide for guaranties, insurance, coinsurance, or reinsurance against risks of loss on loans to business enterprises to finance projects or provide capital.



§ 29-4-709. Power of board - housing facility plans

(1) The board shall establish criteria for the financial feasibility of any plan for the development of housing facilities to be undertaken with the proceeds of housing facility loans.

(2) If the authority determines that such plan meets the board's criteria, that private financing is not available on reasonably equivalent terms and conditions, and that the necessary means of financing such plan are available to the authority, the authority may accept such plan.



§ 29-4-710. Powers of the board - executive director - housing facility loans - assistance in housing facility development

(1) Upon acceptance of a housing facility plan pursuant to section 29-4-709 and upon or prior to the issuance of bonds or other financial arrangement for the development of such facility, the board shall have adopted rules and regulations applicable to such plan. In addition to the other powers granted in this part 7, the authority shall have the power to, and, upon the adoption of a plan as provided in section 29-4-709, the board shall authorize the executive director to:

(a) (I) Make, purchase, or participate in making or purchasing housing facility loans or commitments therefor to sponsors, which are approved pursuant to section 29-4-716 and are subject to the limitations prescribed by section 29-4-717, and to low- or moderate-income families and, in connection with any such loan:

(A) To agree to limitations upon the right to dispose of any housing facility or part thereof or to undertake additional housing facility programs;

(B) To a governmental entity, to agree to limitations upon the exercise of any powers conferred upon the authority by this part 7.

(II) Except as provided in this section, housing facility loans to sponsors or to low- or moderate-income families shall be secured by a mortgage or such other security interest as the authority shall determine adequate to secure repayment of the housing facility loan.

(b) Make or participate in the making of housing facility loans secured by second deeds of trust or mortgages to sponsors or low- or moderate-income families if the total amount of such second deeds of trust or mortgages does not exceed fifteen percent of the total amount of loans secured by first deeds of trust or mortgages issued by the authority;

(c) Collect and pay reasonable fees and charges in connection with making, purchasing, and servicing of loans;

(d) Sell at public or private sale, including the sale to the federal national mortgage association or the government national mortgage association, all or any part of any mortgage or other instrument or document securing a construction, land development, mortgage, or temporary loan of any type permitted by this part 7;

(e) Purchase, in order to meet the requirements of the sale of its mortgages to the federal national mortgage association, stock of the association;

(f) Consent to the modification of the rate of interest, time of payment of any installment of principal or interest, or any other terms of any mortgage loan, mortgage loan commitment, construction loan, temporary loan, contract, or agreement of any kind to which the authority is a party;

(g) Include in any loan such amounts necessary to pay financing charges, consultant, advisory, and legal fees, and such other expenses, including interest charges, as are necessary or incidental to such loan;

(h) Make and execute agreements, contracts, and other instruments necessary or convenient in accordance with the provisions of this part 7, including contracts with any person, firm, corporation, governmental agency, or other entity;

(i) Receive, administer, and comply with the conditions and requirements respecting any appropriation or any gift, grant, or donation of any property or money;

(j) Assist in the preparation and operation of housing facility programs and planning for the construction of any such housing facility or any part thereof;

(k) Set construction standards for housing facilities financed under this part 7;

(l) Insure or require the insuring of the property or operations of the housing facilities against such risks as the board deems advisable;

(m) Procure insurance of any secured debts or parts thereof made or held by the board on any property included in any housing facility.

(n) Repealed.



§ 29-4-710.5. Powers of the board - lease, sale, or financing of projects

(1) Except as otherwise provided in an intergovernmental agreement entered into pursuant to article 46.5 of title 24, C.R.S., the authority may not undertake or finance a project until the board or the executive director pursuant to rules and regulations adopted by the board first determines that:

(a) Providing the project will assist in promoting sound economic development or in maintaining employment in the area in which the project is or is to be located, or in an area reasonably accessible thereto, or in the reduction of unemployment or underemployment in such area;

(b) The financing agreement relating thereto provides for payment to the authority of such revenues that, together with any government subsidies relating to the project and other moneys available or expected to be available, will be sufficient to pay the principal of and interest on all notes and bonds issued to finance the project, to build up and maintain any reserves deemed advisable by the authority in connection therewith, and to pay the costs of maintaining the project in good repair and keeping it properly insured, unless the financing agreement obligates the sponsor to pay for the maintenance of and insurance on the project; and

(c) The sponsor of the project is not a state agency, county, municipality, or other public body except the authority and the land on which the project is to be located has not been acquired by exercise of the power of eminent domain during the two years preceding the submission of the project plan to the authority.

(2) Upon making the determinations specified in subsection (1) of this section and in case of projects involving the acquisition, construction, or rehabilitation of a building, upon approval by the board of a project plan, the authority, in addition to the other powers granted by this part 7, shall have the following powers:

(a) To commit to enter and to enter into a financing agreement to sell, make, or participate in a loan to finance or lease for a term not exceeding ninety-nine years, with or without an option to purchase, any project, without public bidding or public sale, and upon such terms and conditions as the authority may deem appropriate. The authority may enter into such a financing agreement prior to, at the date of, or subsequent to the completion of the project. Where such a financing agreement is entered into, the authority may pay the project costs of the project and complete the construction and development of the project prior to any actual conveyance, loan, or lease.

(b) To commit to enter and to enter into a financing agreement to purchase or participate in the purchase, from a lender, of loans to sponsors to finance project costs, upon such terms and conditions as the authority may deem appropriate. The authority may enter into such a financing agreement prior to, at the date of, or subsequent to the completion of the project.

(c) To commit to enter and to enter into a financing agreement to make a loan to a lender, upon the condition that the lender invest the proceeds of such loan in loans to sponsors to finance project costs on such terms and conditions as the authority may deem appropriate;

(d) To acquire, construct, reconstruct, rehabilitate, improve, alter, equip, and repair or to provide for the acquisition, construction, reconstruction, rehabilitation, improvement, alteration, equipping, and repairing of any project; to maintain, operate, and manage or to provide for the maintenance, operation, and management of any project; to mortgage or otherwise encumber any project; and to sell or lease any project;

(e) To prepare or cause to be prepared plans, specifications, designs, and estimates of costs for the acquisition, construction, reconstruction, rehabilitation, improvement, alteration, equipment, maintenance, or repairing of any project and to periodically modify such plans, specifications, designs, and estimates.

(3) All projects shall be subject to any applicable master plan, official map, zoning regulations, building code, and other regulations governing land use or planning of the county or municipality in which the project is or is to be located. However, nothing in this subsection (3) shall be construed to prohibit or otherwise affect the right of the authority, a sponsor, or any other person to apply for and obtain, by any lawful means and to the extent otherwise permitted by law, an amendment to, a change in, or a variance from any such master plan, official map, zoning regulation, building code, or other regulation governing land use or planning with respect to any project.

(4) Each county and municipality in which a project is located, in connection with such project, shall provide police, fire, sanitation, health protection, and other governmental services of the same character and to the same extent as those provided for other residents of such county and municipality.

(5) The authority shall be empowered to enter into contractual agreements with any county or municipality with respect to the furnishing of any additional community, municipal, or public facilities or services necessary or desirable for any project.

(6) Notwithstanding the provisions of any other law, the state, any state agency, any county, and any municipality in which a project is or is to be located, and any board, authority, agency, department, commission, public corporation, or instrumentality of such county or municipality, shall have the power to lend or grant money or any other form of property, real, personal, or mixed, to the authority and to enter into contracts to make such loans and grants, all upon such terms and conditions as the authority and the state, state agency, county, or municipality, as the case may be, may agree upon.

(7) Except as otherwise provided in an intergovernmental agreement entered into pursuant to article 46.5 of title 24, C.R.S., the authority shall exercise its powers in connection with the financing of projects primarily for the benefit of small businesses, and the authority shall prepare as part of its annual report a summary of the nature and extent of its assistance rendered to small business projects.



§ 29-4-710.6. Powers of the board - loans for capital

(1) The authority may not assist the capital needs of any profit or nonprofit enterprise or undertaking until the board or the executive director pursuant to rules and regulations adopted by the board first determines that:

(a) Repealed.

(b) The amount of a loan to provide capital to an enterprise does not exceed the amount by which the total capital needs of such enterprise during a specified period exceeds the sum of the revenues of the operation reasonably expected to be available to the enterprise during such period to meet capital needs and the amount of any reserves for anticipated operating deficits and available to the enterprise during such period; and

(c) The financing agreement relating thereto provides for the payment to the authority of such revenues as will be, together with any government subsidies relating to the enterprise and other moneys available or expected to be available, sufficient to pay the principal of and interest on all notes and bonds issued to finance the loan and to build up and maintain any reserves deemed advisable by the authority in connection therewith.

(2) Upon making the determinations specified in subsection (1) of this section, the authority, in addition to the other powers granted by this part 7, shall have the following powers:

(a) To commit to enter and to enter into a financing agreement to purchase or participate in the purchase from a lender of loans to provide capital to business enterprises upon such terms and conditions as the authority may deem appropriate;

(b) To commit to enter and to enter into a financing agreement to make a loan to a lender upon the condition that the lender invest the proceeds of such loan in loans to provide capital to business enterprises upon such terms and conditions as the authority may deem appropriate;

(c) In connection with the preservation of its rights with respect to any loan, to provide capital to a business enterprise, to provide for the acquisition, operation, management, or maintenance of a business enterprise, and to sell or otherwise dispose of any business enterprise.



§ 29-4-710.7. Powers of the board - issuance of bonds to maintain balances in the unemployment compensation fund

(1) Upon receiving the certifications specified in subsection (2) of this section, the authority, in addition to the other powers granted by this part 7, has the following powers:

(a) To issue from time to time its bonds and notes as provided in this part 7 to provide sufficient funds to maintain adequate balances in the unemployment compensation fund; to repay amounts advanced to the state pursuant to 42 U.S.C. sec. 1321; to pay the principal of, and interest and premium, if any, on, the bonds and notes, the costs of bond issuance and administration, and any other related fees and costs of the authority or the division of unemployment insurance; to establish reserves for and make deposits into the unemployment compensation fund and otherwise apply the proceeds of the bonds and notes for any of the purposes set forth in this paragraph (a);

(b) To levy certain bond assessments as follows:

(I) (A) All bonds and notes issued pursuant to this section are limited obligations of the authority, payable solely from revenues generated through the levy by the authority of a bond assessment against each employer, as defined in section 8-70-113, C.R.S., subject to experience rating under articles 70 to 82 of title 8, C.R.S., in an aggregate amount sufficient to satisfy subparagraph (II) of this paragraph (b) or from revenues generated through the levy by the division of unemployment insurance of a bond assessment under section 8-71-103 (2)(d), C.R.S., from payments from the division of unemployment insurance to the authority or moneys applied by the division under section 8-77-101 (1), C.R.S., from proceeds derived from the sale of bonds and notes issued under this section and from the earnings on those proceeds, and all money and securities in all special accounts created by and under the control of the authority under this section. The division of unemployment insurance shall collect and administer the bond assessment in substantially the same manner as other employer premiums and surcharges required under articles 70 to 82 of title 8, C.R.S. Subject to articles 70 to 82 of title 8, C.R.S., the assessment does not apply to the covered employers of state and local government, to those nonprofit organizations that are reimbursable employers, or to political subdivisions electing the special rate.

(B) The division of unemployment insurance may deposit all or any portion of moneys collected from assessments for principal-related bond repayment costs into the unemployment compensation fund. The portion of these revenues deposited into the unemployment compensation fund constitutes part of each employer's unemployment insurance contributions, and the division of unemployment insurance shall pay amounts from these revenues to the authority for the repayment of the principal of bonds issued under this section or section 8-71-103 (2)(d), C.R.S.

(II) The levy must be at a rate or rates that, when applied against the taxable wages of those employers subject to the bond assessment, will produce an amount sufficient to pay all costs associated with or otherwise relating to bonds and notes issued pursuant to subsection (1) of this section, including the principal of, and interest and premium, if any, on, the bonds and notes, the costs of bond issuance and administration, other related fees and costs of the authority or the division of unemployment insurance, and reserves therefor.

(III) Employers shall submit bond assessments described in this paragraph (b) associated with nonprincipal-related bond repayment costs in the same manner as the employer's normal premiums and surcharges paid under articles 70 to 82 of title 8, C.R.S., and the assessments are a lien upon the real and personal property of an employer in the manner and to the extent set forth in section 8-79-103, C.R.S. The division of unemployment insurance shall deposit these assessments into the unemployment bond repayment account created in section 8-77-103.5, C.R.S., and shall, after offsetting the division's costs for collecting and administering the bond assessments, use these funds only for payment from time to time to one or more special accounts created by and under the control of the issuer of the bonds. The issuer of the bonds shall use all moneys accruing in a special account only to pay nonprincipal-related bond repayment costs described in subparagraph (II) of this paragraph (b), and the issuer of the bonds shall pay any moneys remaining in such an account and not be required to pay nonprincipal-related bond repayment costs to the division of unemployment insurance for deposit in the unemployment compensation fund.

(IV) Employers shall submit bond assessments described in this paragraph (b) associated with principal-related bond repayment costs in the same manner as the employer's normal premiums and surcharges paid under articles 70 to 82 of title 8, C.R.S., and the assessments are a lien upon the real and personal property of an employer in the manner and to the extent set forth in section 8-79-103, C.R.S. The division of unemployment insurance may deposit all or any portion of the assessments into the unemployment compensation fund. The portion of the assessments deposited into the unemployment compensation fund constitute part of each employer's unemployment insurance contributions. Bond assessments described in this paragraph (b) associated with principal-related bond repayment costs are available for payment from time to time to one or more special accounts created by and under the control of the issuer of the bonds. All moneys accruing in a special account for principal-related bond repayment costs can be used by the issuer of the bonds only to pay the principal costs of the bonds.

(2) The authority shall not issue its bonds and notes pursuant to subsection (1) of this section until the monthly balance in the unemployment compensation fund is equal to or less than nine-tenths of one percent of the total wages reported by ratable employers for the calendar year, or the most recent available four consecutive quarters prior to the last computation date and the governor, the state treasurer, and the executive director of the department of labor and employment have each certified in writing to the authority:

(a) That other funding alternatives to the issuance of bonds and notes by the authority pursuant to subsection (1) of this section have been considered and that the issuance of such bonds and notes is the most cost-effective means for the division of unemployment insurance to maintain adequate balances in the unemployment compensation fund or to repay moneys advanced to the state pursuant to 42 U.S.C. sec. 1321;

(b) The amount of money required to maintain adequate balances in the unemployment compensation fund or to repay moneys advanced to the state pursuant to 42 U.S.C. sec. 1321, or both;

(c) The amount of bonds and notes required for the purposes described in subsection (1) of this section; and

(d) The bond assessment rate or rates, or a formula or other procedure for determining such rate or rates, that will produce an amount sufficient, together with any other moneys available or expected to be available, to pay all costs associated with or otherwise relating to bonds and notes issued pursuant to subsection (1) of this section, including the principal of, and interest and premium, if any, on, the bonds and notes, the costs of bond issuance and administration, and any other related fees and costs of the authority or the division of unemployment insurance, and reserves therefor.



§ 29-4-711. Power of board - housing facility plans - mortgage purchase - loans to lenders

Upon a finding by the board that investment in, or purchase or participation in the purchase of, mortgage loans or interests therein or that making loans to lenders is necessary to provide housing facilities within the means of low- or moderate-income families, it may cause the executive director to formulate and from time to time modify a plan for the development of housing facilities by the authority investing in, purchasing, or participating in the purchase of mortgage loans or interests therein from lenders or making loans to lenders. If the board ascertains that the necessary means of financing such a plan are available to the authority, the board may signify its approval of such a plan.



§ 29-4-712. Powers of the board - executive director - mortgage purchase - loans to lenders - assistance in providing housing facilities

(1) Upon the approval by the board of a plan pursuant to section 29-4-711 and upon or prior to the authorization of bonds or other financial arrangement to implement the plan, the board shall authorize the executive director to:

(a) Invest in, purchase, participate in the purchase, make commitments for the purchase or participation in the purchase, and take assignments from lenders of mortgage loans;

(b) Make loans and commitments therefor to lenders.

(2) No mortgage loan or interest therein purchased from a lender shall be eligible for purchase or commitment to purchase by the authority under this section unless, at or before the time of transfer thereof to the authority, such lender certifies that in its judgment the mortgage loan would in all respects be a prudent investment at the purchase price paid.

(3) The authority shall require, as a condition of a loan to a lender, that the lender invest the proceeds of such loan in mortgage loans to families or sponsors upon such terms and conditions as the authority may require.

(3.5) The authority shall require, as a condition of purchase or commitment to purchase mortgage loans or interests therein, the following:

(a) That such mortgage loans shall have been made upon such terms and conditions as the authority may require; or

(b) That the proceeds of such purchase, or their equivalent, shall be invested in mortgage loans upon such terms and conditions as the authority may require.

(4) (a) Mortgage loans made by lenders to families with the proceeds of a loan as provided for in subsection (3) of this section, pursuant to a commitment to purchase as provided for in paragraph (a) of subsection (3.5) of this section, or with the proceeds of the purchase of a mortgage loan as provided for in paragraph (b) of subsection (3.5) of this section, shall be to families who qualify as low-income or low- or moderate-income families.

(b) Mortgage loans made by lenders to sponsors with the proceeds of a loan under subsection (3) of this section shall be made on such terms and conditions as the board may determine periodically.

(5) In conjunction with the purchase of such mortgage loans or interests therein from lenders, the authority may require the lender to furnish collateral security in such amounts as the authority shall determine to be necessary to assure the payment of such mortgage loans and the interest thereon as the same become due. Such collateral security shall consist of any obligations or mortgages satisfactory to the authority.

(6) (a) Each loan to a lender shall be a general obligation of the lender and shall be additionally secured as to payment of both principal and interest by a pledge of and lien upon collateral security in such amounts and of such types as the board, by regulation, determines to be necessary to assure the payment of such loans and the interest thereon as the same become due and payable.

(b) The authority may require in the case of any or all lenders that any required collateral be lodged with a bank or trust company, located either within or outside the state, designated by the authority as custodian therefor. In the absence of such requirement, each lender shall enter into an agreement with the authority referring to this subsection (6); containing such provisions as the authority deems necessary to identify, maintain, and service such collateral; and providing that the lender shall hold such collateral as trustee for the benefit of the authority and shall be held accountable as the trustee of an express trust for the application and disposition of such collateral, including the income and proceeds therefrom, solely for the uses and purposes as provided in the agreement. A copy of each such agreement and any revisions or supplements thereto, which revisions or supplements may, among other things, add to, delete from, or substitute items of collateral pledged by such agreement, shall be filed with the secretary of state to perfect the security interest of the authority in the collateral. No filing, recording, possession, or other action under article 9 of title 4, C.R.S., or any other law of this state shall be required to perfect the security interest of the authority in such collateral. The security interest of the authority in such collateral shall be deemed perfected, and the trust for the benefit of the authority so created shall be binding on and after the time of such filing with the secretary of state against all parties having prior unperfected or subsequent security interests or claims of any kind in tort, in contract, or otherwise against such lender. The authority may also establish such additional requirements as it deems necessary with respect to the pledging, assigning, setting aside, or holding of such collateral and the making of substitutions therefor or additions thereto and the disposition of income and receipts therefrom.

(7) Subject to any agreement with holders of bonds, the authority may collect, enforce the collection of, and foreclose on any collateral required by subsections (5) and (6) of this section and acquire or take possession of such collateral and sell the same at public or private sale, with or without public bidding, and otherwise deal with such collateral as may be necessary to protect the interest of the authority therein.

(8) In addition to the other powers granted by this part 7, the authority shall have the power, with respect to mortgage purchases and loans to lenders as provided under this section and section 29-4-711, to collect and pay reasonable fees and charges, to exercise the powers enumerated in section 29-4-710 (1)(c) to (1)(m), and to establish the terms and conditions of such mortgage purchases and loans to lenders by rules and regulations, including, without limitation, rules and regulations as to:

(a) Reinvestment and commitments to reinvest by lenders of the proceeds of mortgage purchases or loans;

(b) Requirements as to the location, number of units, and other characteristics of the housing facilities to be financed through such reinvestment by lenders;

(c) The type, term, interest rate, purchase price, and condition of mortgages to be acquired by the authority and of mortgage loans to be made by lenders;

(d) The warranties, representations, and services of lenders;

(e) Restrictions as to the interest rates on housing facility loans or the return realized therefrom in order to protect against the realization by lenders of excessive financial returns or benefits as determined by prevailing market conditions;

(f) Such other matters related to such mortgage purchases and loans to lenders as shall be deemed necessary by the authority to accomplish the purposes of this part 7.

(9) Repealed.



§ 29-4-713. Power of the board - home improvement loans

(1) The board may cause the executive director to formulate and from time to time modify a plan for the provision of home improvement loans upon a finding by the board that the provision of such loans is necessary for any one or more of the following purposes:

(a) To bring housing facilities for low- or moderate-income families into compliance with state, county, or municipal building, housing maintenance, fire, health, or similar codes and standards applicable to housing, including standards adopted by the authority under section 29-4-714;

(b) To reduce the total energy requirements of such housing facilities;

(c) To improve such housing facilities to a more livable and maintainable condition as part of a program or plan to arrest deterioration by means of neighborhood conservation and upgrading.

(2) If the board ascertains that private financing for home improvement loans is not available on reasonably equivalent terms and conditions and that the necessary means of financing such plan are available to the authority, the board may approve such plan.



§ 29-4-714. Powers of the board - home improvement loans - purchase of such loans - loans to lenders

(1) Upon the approval by the board of a plan pursuant to section 29-4-713 and upon or prior to the authorization of bonds or other financial arrangement to implement the plan, the board shall authorize the executive director to:

(a) Make home improvement loans and commitments therefor to sponsors;

(b) Invest in, purchase, participate in the purchase of, make commitments for the purchase or participation in the purchase of, and take assignments from lenders of home improvement loans;

(c) Make loans and commitments therefor to lenders for the purpose of making funds available for home improvement loans.

(2) Home improvement loans may be insured or uninsured and may be made with such security, or may be unsecured, as the board deems advisable.

(3) Notwithstanding anything in the provisions of sections 29-4-711 and 29-4-712, the authority shall require, as a condition of a loan to a lender under this section, that the lender invest the proceeds of such loan in home improvement loans or in short-term obligations pending the making of such home improvement loans.

(4) Loans to lenders under this section shall be subject to the provisions of section 29-4-712 (6) and (7).

(5) Home improvement loans made or acquired by the authority under this section or made by a lender with the proceeds of a loan under this section shall be to families who qualify as low-income or low- or moderate-income families.

(6) In addition to the other powers granted by this part 7, the authority shall have the power, with respect to home improvement loans, the purchase of such loans, and loans to lenders under this section and section 29-4-713, to collect and pay reasonable fees and charges, to exercise the powers enumerated in section 29-4-710 (1)(c) to (1)(m), and to establish the terms and conditions of such loans, loan purchases, and loans to lenders by rules and regulations, including but not limited to rules and regulations as to:

(a) The alterations, repairs, and improvements which may be financed with home improvement loans;

(b) The term, interest rate, and principal amount of home improvement loans made by the authority or by lenders and the purchase price of such loans purchased by the authority;

(c) Requirements as to the type, age, location, condition, and other characteristics of housing facilities as to which home improvement loans may be made;

(d) Requirements as to the application and use by lenders of the proceeds of home improvement loan purchases or loans to lenders;

(e) The warranties, representations, compensation, and services of lenders;

(f) Such other matters related to home improvement loans, to the purchase thereof, or to loans to lenders under this section as shall be deemed necessary by the authority.



§ 29-4-716. Standards for approval of organizations

(1) No sponsor shall be considered eligible to develop housing facilities or provide services in connection therewith pursuant to this part 7 unless it shows to the authority's satisfaction that the organization is incorporated, authorized to do business, or otherwise organized as required by the laws of this state.

(2) The sponsor, as provided in subsection (1) of this section, shall submit full details of its organizational documents, articles, and bylaws to the authority and shall provide and pay for an independent annual audit as may be required by the authority.



§ 29-4-717. Findings - percentage of low-income families required

(1) Prior to the authority's making or committing to make a housing facility loan for a housing facility with more than five dwelling units under this part 7, the board shall find:

(a) That low-income families can afford, on the basis of the use of not more than thirty percent of annual income as determined in accordance with rules and regulations of the authority, the adjusted rentals set for no less than twenty percent of the dwelling units in such proposed housing facility;

(b) That the number of units intended for occupancy by low- and moderate-income families shall approximate seventy-five percent of the total number of units available;

(c) That such housing facility will not create or contribute to an undue concentration of low-income families in any one neighborhood.

(2) Prior to the authority's making or committing to make any housing facility loan, the authority shall find:

(a) That, with respect to such housing facility, no restrictions are imposed as to sex, sexual orientation, race, creed, color, religion, ancestry, or national origin of occupants;

(b) That such housing facility is designed to house families of varied economic means and will not create or contribute to an undue concentration of low-income families in any one neighborhood.



§ 29-4-718. Bonds and notes

(1) (a) The authority has the power and is authorized to issue from time to time its notes and bonds in such principal amounts as the authority determines to be necessary to provide sufficient funds for achieving any of its corporate purposes, including the payment of interest on notes and bonds of the authority, the establishment of reserves to secure such notes and bonds, and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

(b) (I) The authority has the power, from time to time, to issue:

(A) Notes to renew notes;

(B) Bonds to pay notes, including the interest thereon, and, whenever it deems refunding expedient, to refund any bonds or obligations of other public entities, whether the bonds or such other obligations to be refunded have or have not matured; and

(C) Bonds partly to refund bonds or obligations of other public entities then outstanding and partly for any of its corporate purposes.

(II) Refunding bonds issued pursuant to this paragraph (b) may be exchanged for the bonds or obligations of other public entities to be refunded or sold and the proceeds applied to the purchase, redemption, or payment of such bonds or obligations.

(c) The authority has the power to provide for the replacement of lost, destroyed, or mutilated bonds or notes.

(d) Except as may otherwise be expressly provided by the authority, every issue of its notes and bonds shall be general obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular revenues.

(2) The notes and bonds shall be authorized by a resolution adopted by the board.

(3) Any resolution authorizing any notes or bonds or any issue thereof may contain provisions, which shall be a part of the contract with the holders thereof, as to:

(a) Pledging all or any part of the revenues of the authority to secure the payment of the notes or bonds or of any issue thereof, subject to such agreements with noteholders or bondholders as may then exist;

(b) Pledging all or any part of the assets of the authority to secure the payment of the notes or bonds or of any issue of notes or bonds, subject to such agreements with noteholders or bondholders as may then exist, such assets to include:

(I) Any grant or contribution from the federal government or any corporation, association, institution, or person; or

(II) Financing agreements, mortgages or home improvement loans, and obligations securing the same;

(c) The use and disposition of the gross income from financing agreements and mortgages owned by the authority and payment of principal of financing agreements and mortgages owned by the authority;

(d) The setting aside of reserves or sinking funds and the regulation and disposition thereof;

(e) Limitations on the purpose to which the proceeds of sale of notes or bonds may be applied and pledging such proceeds to secure the payment of the notes or bonds or of any issue thereof;

(f) Limitations on the issuance of additional notes or bonds, the terms upon which additional notes or bonds may be issued and secured, and the refunding of outstanding or other notes or bonds;

(g) The procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(h) Limitations on the amount of moneys to be expended by the authority for operating expenses of the authority;

(i) Vesting in a trustee such property, rights, powers, and duties in trust as the authority may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the bondholders pursuant to this part 7, and limiting or abrogating the right of the bondholders to appoint a trustee under this part 7 or limiting the rights, powers, and duties of such trustee;

(j) Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the authority to the holders of the notes or bonds and providing for the rights and remedies of the holders of the notes or bonds in the event of such default, including as a matter of right the appointment of a receiver; except that such rights and remedies shall not be inconsistent with the general laws of this state and the other provisions of this part 7;

(k) Any other matters, of like or different character, which in any way affect the security or protection of the holders of the notes or bonds.

(4) The bonds or notes of each issue may, in the discretion of the authority, be made redeemable before maturity at such prices and under such terms and conditions as may be determined by the authority. Notes shall mature at such time as may be determined by the authority, and bonds shall mature at such time or times, not exceeding forty-five years from their date of issue, as may be determined by the authority. The notes and bonds shall bear interest at such fixed or variable rate or rates determined by or in accordance with methods approved by the authority without regard to any interest rate limitation appearing in any other law of this state, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment and at such place, and be subject to such terms of redemption as the authority may provide. The notes and bonds of the authority may be sold by the authority, at public or private sale, at such price as the board shall determine.

(5) In case any officer whose signature or a facsimile of whose signature appears on any bonds or notes or coupons attached thereto ceases to be such officer before the delivery thereof, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The board may also provide for the authentication of the bonds or notes by a trustee or fiscal agent.

(6) Prior to the preparation of definitive bonds or notes, the authority may, under like restrictions, issue interim receipts or temporary bonds or notes until such definitive bonds or notes have been executed and are available for delivery.

(7) The authority, subject to such agreements with noteholders or bondholders as may then exist, has the power out of any funds available therefor to purchase notes or bonds of the authority, which shall thereupon, at the election of the authority, be canceled.

(8) In the discretion of the authority, the bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the power of a trust company within or without this state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its corporate powers and the custody, safeguarding, and application of all moneys. The authority may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under such trust indenture or other depository and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the authority. If the bonds are secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them, except as may be otherwise provided in such trust indenture.

(9) Repealed.

(10) The authority has the power and is authorized to issue from time to time notes, bonds, and other securities which may be collateralized or otherwise secured in whole or in part by loans or participations or other interests in such loans or which may evidence loans or participations or other interests in such loans to provide net funds that are to be dedicated in whole or in part by resolution of the authority to the carrying out of one or more of the purposes of the authority. The interest on or from such notes, bonds, and other securities may be subject to or exempt from federal income taxation.



§ 29-4-719.1. Economic development fund - repeal

(1) There is hereby created in the authority the economic development fund. The authority shall deposit into such economic development fund:

(a) Any moneys appropriated and made available by the state for purposes of such economic development fund;

(b) Any proceeds from the sale of bonds to the extent provided in the resolutions of the authority authorizing the issuance thereof; and

(c) Any moneys which may be made available by or to the authority from any other sources for the purposes of such economic development fund.

(2) Moneys held in the economic development fund shall be expended by the authority for the following purposes:

(a) To pay the principal of, premium, if any, and interest on bonds issued by the authority pursuant to this part 7 to finance the authority's economic development program;

(b) To finance projects or provide capital as provided in this part 7;

(c) To provide guaranties, insurance, coinsurance, or reinsurance as provided in this part 7 and to establish reserves therefor by separate accounts or in such other manner as may be determined by the board in its sole discretion;

(d) Notwithstanding the provisions of section 29-4-730, to make equity investments in business enterprises, including but not limited to direct investments in such business enterprises, investments in a legal entity which makes investments in such enterprises, and investments in an investment fund which makes investments in such enterprises, on such terms and conditions and as evidenced by such certificates, instruments, or documents, all as may be determined by the board in its sole discretion; except that properties, or revenues of the authority, other than the amount of such investments, shall not be placed at risk on account of such investments, and neither the authority nor the members of the board or employees of the authority shall be personally liable for the debts or obligations of the business enterprises in which such investments are made; and

(e) Notwithstanding the provisions of sections 29-4-710.5 and 29-4-710.6, and upon a finding by the board that investment in, or purchase or participation in the purchase of, loans or interests therein is necessary or useful to the financing of projects or the provision of capital to business enterprises, to invest in, purchase, or participate in the purchase from lenders of loans to finance projects or provide capital to business enterprises if such loans shall be insured or guaranteed, in whole or in part, by the federal government or by an agency or instrumentality thereof.

(f) Repealed.

(3) Moneys held in the economic development fund may be transferred to any of the other funds created by the authority pursuant to this part 7.

(4) (a) There is hereby created within the economic development fund the Colorado strategic seed fund, which fund shall be administered by the authority in consultation with the Colorado strategic seed fund council created in section 29-4-735. The Colorado strategic seed fund is established for the purpose of providing seed capital to small businesses. For the purposes of this subsection (4), "seed capital" means moneys which are provided for: The preparation of a business plan, the performance of an initial market analysis, the assembling of a management team, the initial legal and accounting work, the development of a working prototype of a product or process, the development of follow-up financing, and such similar purposes as may be determined by the board.

(b) The general assembly may make appropriations to the department of local affairs for the Colorado strategic seed fund. Any moneys not used to make loans shall remain in said fund and shall not be transferred to or revert to the general fund of the state at the end of any fiscal year. Any interest earned on the investment or deposit of moneys in the Colorado strategic seed fund shall remain in the fund and shall not be credited to the general fund of the state.

(c) The authority shall utilize moneys in the Colorado strategic seed fund to make loans to operating seed funds. Such loans shall be made only if the board determines that:

(I) The businesses to be assisted are small businesses with no prior sales or small businesses with existing sales, which small businesses are undergoing substantial changes in their businesses or product lines;

(II) No professional or institutional investor has made any prior investment in any business to be assisted prior to the investment by the operating seed fund;

(III) The businesses to be assisted have the potential to be rapidly growing businesses or value-added businesses which have the potential of having a long-term presence in Colorado's economy and the amount invested by any operating seed fund in businesses outside of Colorado do not exceed more than fifty percent of the capital of the operating seed fund;

(IV) Private sector financial support equal to the amount of any loan will be obtained by an operating seed fund. The authority may make a preliminary commitment of funds to an operating seed fund before the private sector financial support is obtained, but the authority shall not close the loan until at least one-third of the private sector financial support has been contributed, with the remainder to be paid not later than two years after the date of closing.

(d) The authority shall establish criteria for making loans to operating seed funds, and such criteria shall include qualifications for the managers of such funds. The authority shall consult with the Colorado strategic seed fund council as to the criteria for determining which operating seed funds shall be eligible to receive loans from the fund, and no more than one operating seed fund, which fund shall be the rural economic development seed fund created in paragraph (g) of this subsection (4), shall be assisted pursuant to this subsection (4).

(e) Loans made by the authority to operating seed funds shall be in the form of nonrecourse, noncompounding loans bearing interest, which shall be accrued at a rate determined by the board. The principal and accrued interest on any such loan shall be due not later than the initially scheduled termination date of the operating seed fund or ten years from the date of closing of the loan, whichever date is earlier.

(f) The authority may require that an operating seed fund receiving a loan under this subsection (4) submit a quarterly financial statement, an audited annual financial statement, and such other reports regarding its finances and operations as the board determines to be necessary or appropriate.

(g) Of the seed funds established pursuant to paragraph (d) of this subsection (4), one shall be a rural economic development seed fund, which shall be established for the purpose of assisting economic development in rural areas of Colorado. The moneys in the rural economic development seed fund shall be used to assist value-added businesses, and all of the provisions of this subsection (4) relating to loans made by the authority to operating seed funds shall also apply to the rural economic development seed fund. The salary of the fund manager shall be paid out of moneys appropriated to the fund by the general assembly and not from matching private sector funds.



§ 29-4-720. Validity of any pledge

Any pledge made by the authority shall be valid and binding from the time when the pledge is made, and any assets or revenues shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded. Nothing in this section shall be construed to prohibit the board from selling any assets subject to any such pledge, except to the extent that any such sale may be restricted by a trust agreement or resolution providing for the issuance of such bonds.



§ 29-4-721. Remedies

Any holder of bonds issued under the provisions of this part 7, or any coupons appertaining thereto and the trustee under any trust agreement or resolution authorizing the issuance of such bonds, except to the extent the rights under this part 7 may be restricted by such trust agreement or resolution, may, either at law or in equity by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the state or granted under this part 7 or under such agreement or resolution, or under any other contract executed by the authority pursuant to this part 7, and may enforce and compel the performance of all duties required by this part 7 or by such trust agreement or resolution to be performed by the authority or by an officer thereof.



§ 29-4-722. Negotiable instruments

Notwithstanding any of the foregoing provisions of this part 7 or any recitals in any bonds issued under the provisions of this part 7, all such bonds and interest coupons appertaining thereto shall be negotiable instruments under the laws of this state, subject only to any applicable provisions for registration.



§ 29-4-723. Bonds eligible for investment

Bonds issued under the provisions of this part 7 are hereby made securities in which all insurance companies, trust companies, banking associations, savings and loan associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds, notes, or obligations of the state is authorized by law.



§ 29-4-724. Refunding bonds

(1) The board may provide for the issuance of refunding obligations of the authority for the purpose of refunding any obligations then outstanding that have been issued under this part 7 or issued by other public entities, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations, and for any corporate purpose of the authority.

(2) Refunding obligations issued as provided in subsection (1) of this section may be sold or exchanged for outstanding obligations being refunded, and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding obligations. Pending the application of the proceeds of any such refunding obligations, with any other available funds, to the payment of the principal, the accrued interest, and any redemption premium on the obligations being refunded and, if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust agreement securing the same, to the payment of any interest on such refunding obligations and any expenses in connection with such refunding, such proceeds may be invested in securities meeting the investment requirements established by the authority, which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.



§ 29-4-725. Nonliability of state for bonds

The state of Colorado shall not be liable for bonds of the authority, and such bonds shall not constitute a debt of the state. The bonds shall contain on the face thereof a statement to such effect.



§ 29-4-726. Members of authority not personally liable on bonds

Neither the members of the board nor any authorized person executing bonds issued pursuant to this part 7 shall be personally liable for such bonds by reason of the execution or issuance thereof.



§ 29-4-727. Property taxation - exemption of bonds from taxation

(1) In any instance where a proposed housing facility or project, whether owned by the authority or by another sponsor, would qualify for a property tax exemption under the laws of Colorado, the board may require that, as a condition for a loan or other assistance under this part 7, any such property shall be subject to an agreement between the taxing authorities and the authority or the sponsor for payments in lieu of taxes; except that, in the case of a housing facility, such payments shall not exceed ten percent of the rentals of such housing facility.

(2) Any bonds issued by the authority under the provisions of this part 7, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation by the state or any political subdivision or other instrumentality of the state.

(3) Except where an agreement for payments in lieu of taxes has been entered into as provided in subsection (1) of this section, where property of the authority would qualify for a property tax exemption under the laws of this state and unless property of the sponsor would qualify for a property tax exemption under the laws of this state, the authority shall annually pay, solely from the revenues from the project and not from any other source, to this state and to the city, town, school district, and any other political subdivision or public body authorized to levy taxes in the jurisdiction in which the project is located, a sum equal to the amount of tax which the taxing entity would annually receive if title to the property were held directly by the sponsor, any other law to the contrary notwithstanding. In addition to the requirements of section 29-4-710.5, the authority, before entering into a financing agreement for a project pursuant to this part 7, shall make a prior determination of the sufficiency of revenues for the purposes of subsection (1) of this section or this subsection (3), and each financing agreement shall provide for revenues sufficient to meet the payments required by this subsection (3).

(4) If and to the extent the proceedings under which the notes or bonds issued to finance the project so provide, the authority may agree to cooperate with the sponsor of a project in connection with any administrative or judicial proceedings for determining the validity or amount of any such payments and may agree to appoint or designate and reserve the right in and for such sponsor to take all action which the authority may lawfully take in respect of such payments and all matters relating thereto, but such sponsor shall bear and pay all costs and expenses of the authority thereby incurred at the request of such sponsor or by reason of any such action taken by such sponsor in behalf of the authority.

(5) Any sponsor which has made payments in lieu of taxes in accordance with subsection (1) of this section or paid the amounts required by subsection (3) of this section to be paid by the authority shall not be required to pay taxes on such property to the state or to any county, city, town, school district, or other political subdivision, any other law to the contrary notwithstanding. In the event title to the project is held directly by a private person or corporation, the financing agreement shall require such private person or corporation to pay the taxes which such taxing entity or entities are entitled to receive from such private person or corporation with respect to the project.



§ 29-4-728. Revolving fund established

(1) The board shall establish a revolving fund and shall pay into such revolving fund any moneys made available by the federal, state, or local government for the purpose of assisting in the provision of housing facilities for low- and moderate-income families. The board shall also deposit in such fund any other moneys which may be available to the authority for its general purposes from any source or sources other than proceeds from the issuance and sale of bonds by the authority.

(2) All moneys held in the revolving fund, including but not limited to income or interest earned by, or any other increment to, such fund shall be used by the board for its general purposes, and to the extent authorized by the board any such moneys in excess of the amount required to make and keep the authority self-supporting shall be deposited to a surplus fund. Any such surplus moneys may from time to time, at the board's discretion, be forwarded to the state treasurer for deposit in the state general fund.



§ 29-4-729. Reporting

(1) The authority shall submit to the governor and the health, environment, welfare, and institutions committees of the house of representatives and the senate within six months after the end of the fiscal year a report that shall set forth a complete and detailed operating and financial statement of the authority during such year. Also included in the report shall be any recommendations with reference to additional legislation or other action that may be necessary to carry out the purposes of the authority.

(2) On or before December 31, 2001, the authority, acting through the program, created and administered by the authority, commonly known as E-Star Colorado, or the successor to such program, shall submit to the governor and general assembly an assessment of existing energy conservation and efficiency programs and standards established by the state, local governmental entities, or private entities. The assessment shall include a comparison of such programs and standards to similar programs and standards adopted in other states, as well as an evaluation of the effectiveness of voluntary performance programs and other financial incentives. The authority, on behalf of E-Star Colorado, may accept and expend moneys from gifts, grants, and donations to help defray the expenses of providing the assessment required under this subsection (2).



§ 29-4-730. Powers of the authority - investments

(1) The authority has the power:

(a) To invest any funds held in reserve, sinking funds, capital reserve funds, or any funds not required for immediate disbursement in property or in securities in which the state treasurer may legally invest funds subject to his control; and to sell from time to time such securities thus purchased and held; and to deposit any securities in any trust bank within or without the state. Any funds deposited in a banking institution or in any depository authorized in section 24-75-603, C.R.S., shall be secured in such manner and subject to such terms and conditions as the board may determine, with or without payment of any interest on such deposit, including, without limitation, time deposits evidenced by certificates of deposit. Any commercial bank incorporated under the laws of this state which may act as depository of any funds of the authority may issue indemnifying bonds or may pledge such securities as may be required by the board.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), to contract with the holders of any of its notes or bonds as to the custody, collection, securing, investment, and payment of any moneys of the authority and of any moneys held in trust or otherwise for the payment of notes or bonds and to carry out such contract. Moneys held in trust or otherwise for the payment of notes or bonds or in any way to secure notes or bonds and deposits of such moneys may be secured in the same manner as moneys of the authority, and all banks and trust companies are authorized to give such security for such deposits.

(c) To authorize a corporate trustee which holds funds of the authority pursuant to a bond or note resolution or a trust indenture between such trustee and the authority to invest or reinvest such funds in any investments, other than those specified in paragraph (a) of this subsection (1), if the board determines by resolution, including but not limited to a bond or note resolution, that, as of the date of such resolution:

(I) Such investments meet the standard for investments established in section 15-1-304, C.R.S.;

(II) The income on such investments is at least comparable to income then available on the investments permitted in paragraph (a) of this subsection (1); and

(III) Such investments assist the authority in carrying out its public purposes as described in this part 7.



§ 29-4-731. Agreement of this state

This state does hereby pledge to and agree with the holders of any notes or bonds issued under this part 7 that this state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the said holders thereof or in any way impair the rights and remedies of such holders until such notes and bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders are fully met and discharged. The authority is authorized to include this pledge and agreement of this state in any agreement with the holders of such notes or bonds.



§ 29-4-732. This part 7 not a limitation of powers

Nothing in this part 7 shall be construed as a restriction or limitation upon any other powers which the authority might otherwise have under any other law of this state, and this part 7 is cumulative to any such powers. This part 7 does and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws. However, the issuance of bonds, notes, and other obligations and refunding bonds under the provisions of this part 7 need not comply with the requirements of any other state law applicable to the issuance of bonds, notes, and other obligations. No proceedings, notice, or approval shall be required for the issuance of any bonds, notes, or other obligations or any instrument as security therefor, except as is provided in this part 7.



§ 29-4-734. Termination of powers

On and after June 30, 1992, the authority may not make equity investments pursuant to the powers granted to the authority by section 29-4-719.1 (2)(d). The authority may continue to discharge all present and future obligations regarding equity investments made prior to June 30, 1992.



§ 29-4-735. Colorado strategic seed fund council - creation

(1) There is hereby created the Colorado strategic seed fund council. Said council shall be composed of nine members, as follows: Four venture capitalists, one management consultant, and two institutional investors, all of whom shall be appointed by the governor, and one member appointed by the president of the senate and one member appointed by the speaker of the house of representatives. The members of the council shall be confirmed by the senate and shall serve for terms of four years; except that, of the members first appointed, three shall be appointed for terms of two years, three shall be appointed for terms of three years, and three shall be appointed for terms of four years.

(2) At the request of the board, the Colorado strategic seed fund council shall provide advice to the authority from time to time as to the criteria to be used in making loans, and the council shall make recommendations to the board with respect to the board's determinations regarding such loans from the Colorado strategic seed fund to operating seed funds. Said council shall receive reports from the authority regarding the operations and investments of the operating seed funds and shall make an annual report on the operating seed funds to the health and human services committees of the house of representatives and the senate, or any successor committees.






Part 8 - Allocation of Qualified Mortgage Bonds



Part 9 - Colorado Rental Assistance Demonstration Program









Miscellaneous

Article 5 - Peace Officers and Firefighters

Part 1 - General Provisions

§ 29-5-101. Peace officers must be residents - exception

No sheriff, mayor of a city, or other person authorized by law to appoint special deputy sheriffs, marshals, policemen, or other peace officers in the state to preserve the public peace and prevent or quell public disturbances shall hereafter appoint as such special deputy sheriff, marshal, policeman, or other peace officer any person who is not at the time of the appointment a bona fide resident of the state of Colorado, and no person shall assume or exercise the functions, powers, duties, or privileges incident and belonging to the office of special deputy sheriff, marshal, policeman, or other peace officer without having first received his appointment in writing from the lawfully constituted authorities of the state. Notwithstanding the residency requirement stated in this section, a person may be deputized or otherwise assigned to law enforcement duty pursuant to section 29-5-104 (2) although such person is not a bona fide resident of this state.



§ 29-5-103. Assignment of police officers or deputy sheriffs for temporary duty

The chief of police or person performing the functions thereof of any town, city, or city and county or of any state institution of higher education employing peace officers in accordance with article 7.5 of title 24, C.R.S., or the sheriff of any county may in his or her discretion, upon request of the chief of police or person exercising the functions thereof in any other town, city, or city and county or any other state institution of higher education employing a peace officer in accordance with article 7.5 of title 24, C.R.S., or the sheriff of any other county, assign police officers or deputies under his or her control, together with any equipment he or she deems proper, to perform temporary duty within the jurisdiction of the requesting chief of police or sheriff and under the direction and command of the requesting chief of police or sheriff; but the chief of police or sheriff assigning the officers or deputies may provide that the officers or deputies shall be under the immediate command of a superior officer designated by the assigning chief of police or sheriff, which superior officer shall be under the direct supervision and command of the requesting chief of police or sheriff. Nothing contained in this section or sections 29-5-104 to 29-5-110 shall be construed to limit the power of any town, city, city and county, or state institution of higher education employing peace officers in accordance with article 7.5 of title 24, C.R.S., to prohibit or limit by ordinance the exercise by a chief of police or sheriff of the discretion granted in sections 29-5-103 to 29-5-110.



§ 29-5-104. Request for temporary assignment of police officers or deputy sheriffs - authority

(1) The chief of police, or person performing the functions thereof, of any town, city, or city and county or of a state institution of higher education employing a peace officer in accordance with article 7.5 of title 24, C.R.S., and the sheriff of any county may, when in his or her opinion the same is required to quell disturbances or riots or in any other situation wherein he or she deems that an emergency exists within his or her jurisdiction, request the chief of police or person performing the function thereof of any other city, town, or city and county or at another state institution of higher education employing peace officers in accordance with article 7.5 of title 24, C.R.S., or the sheriff of any other county to assign officers or deputy sheriffs under their respective commands to perform temporary duty within the jurisdiction of the requesting chief of police or sheriff and under the direction and control of the requesting chief of police or sheriff under the terms and conditions as shall be agreed upon between the requesting and assigning chiefs of police or sheriffs. The officers or deputy sheriffs shall, while so assigned and performing duties subject to the direction and control of the requesting chief of police or sheriff, have the same power within the jurisdiction of the requesting chief of police or sheriff as do regular officers or deputies, as the case may be, of the requesting chief of police or sheriff.

(2) Where, under the provisions of section 29-1-206 (1), a county, municipality, or state institution of higher education, in this state enters into an intergovernmental agreement for reciprocal law enforcement with a bordering county or with a municipality within a bordering county that is located in another state, the law enforcement agency head of either county or municipality or of the state institution of higher education may, pursuant to the provisions of the intergovernmental agreement, request the law enforcement agency head of the other county or municipality or state institution of higher education to assign deputy sheriffs or other peace officers to perform law enforcement duties within the jurisdiction of the requesting law enforcement agency head and under the terms and conditions as are stated in the intergovernmental agreement. Prior to an assignment, the deputy sheriffs or other peace officers shall obtain recognition as peace officers in this state as provided for in section 29-1-206 (1). The deputy sheriffs or other peace officers shall, while so assigned and performing duties subject to the direction and control of the requesting law enforcement agency head, have the same power within the jurisdiction of the requesting law enforcement agency head as do regular deputies or other peace officers of the requesting law enforcement agency head.

(3) Repealed.



§ 29-5-105. Assignment of firefighters for temporary duty

The chief of the fire department of any town, city, city and county, or fire protection district may, in his or her discretion and upon request therefor by the chief of any fire department of any other town, city, city and county, or fire protection district, assign members of his or her department or companies thereof, together with such equipment as the fire chief determines to be proper, to perform temporary fire fighting or other duties under the direction and control of the requesting fire chief; except that the assigning fire chief may require that such firefighters, fire companies, and equipment shall be under the immediate direction and control of a superior officer of the assigning fire department, which superior officer shall be, during such temporary assignment, under the direction and control of the requesting fire chief. Nothing contained in sections 29-5-103 to 29-5-110 shall be construed to limit the power of any town, city, or city and county or fire protection district to prohibit or limit by ordinance or regulation the exercise by a fire chief of the discretion granted in sections 29-5-103 to 29-5-110.



§ 29-5-106. Temporary assignment to labor dispute area

Police or sheriffs' officers may be assigned to any duties provided for in sections 29-5-103 and 29-5-104 in an area where there is a labor dispute so long as the situation or incident for which such temporary assignment has been requested is not directly the result of a labor dispute and does not involve those individuals participating in the labor dispute. In a case where the temporary assignment of police or sheriffs' officers is deemed necessary as the direct result of a labor dispute, such temporary assignment may be made only after authorization by the governor or his designee.



§ 29-5-107. Request for temporary assignment of firefighters

The chief of the fire department of any town, city, city and county, or fire protection district may, when in his or her opinion the same is required by any conflagration, fire, or other such emergency, request the chief of the fire department of any other town, city, city and county, or fire protection district to assign to him or her firefighters, fire companies, and equipment of such other fire department to perform temporary duty within the boundaries of such requesting town, city, city and county, or fire protection district, under the direction and control of such requesting fire chief and under such terms and conditions as shall be agreed upon between the requesting and assigning fire chiefs. Such firefighters shall, while so assigned and performing duties subject to the direction and control of the requesting fire chief, have the same power as regular firefighters and fire companies of the requesting town, city, city and county, or fire protection district.



§ 29-5-108. Liability of requesting jurisdiction

(1) During the time that a police officer, deputy sheriff, or firefighter of a town, city, city and county, county, or fire protection district or of a state institution of higher education employing a peace officer in accordance with article 7.5 of title 24, C.R.S., is assigned to temporary duty within the jurisdiction of another town, city, city and county, county, or fire protection district, or of another state institution of higher education employing a peace officer in accordance with article 7.5 of title 24, C.R.S., as provided in sections 29-5-103 to 29-5-107, any liability that accrues under the provisions of article 10 of title 24, C.R.S., on account of the negligent or otherwise tortious act of the police officer, deputy sheriff, or firefighter while performing the duty shall be imposed upon the requesting town, city, city and county, county, fire protection district, or state institution of higher education, and not upon the assigning jurisdiction.

(2) During the time that a person from another state is performing firefighting duties within the jurisdiction of a county, municipality, fire protection district, or fire protection authority in this state under an agreement authorized in section 29-1-206.5 (1), any liability that accrues under the provisions of article 10 of title 24, C.R.S., on account of the negligent or otherwise tortious act of the firefighter while performing the duty is imposed upon the county, municipality, fire protection district, or fire protection authority of this state that is a party to the agreement.



§ 29-5-109. Workers' compensation coverage

The coverage of any police officer, deputy sheriff, or firefighter of any town, city, city and county, county, or fire protection district or of any state institution of higher education employing peace officers in accordance with article 7.5 of title 24, C.R.S., under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., shall not be affected by reason of the performance of temporary duties in a requesting town, city, city and county, county, fire protection district, or state institution of higher education under the provisions of sections 29-5-103 to 29-5-107, and the police officers, deputy sheriffs, and firefighters shall remain covered by the workers' compensation insurance while performing the temporary duty as fully as if they were performing their regular duties within the assigning jurisdiction.



§ 29-5-110. Pension fund payments

If any police officer, deputy sheriff, or firefighter of any town, city, city and county, county, or fire protection district or of any state institution of higher education employing peace officers in accordance with article 7.5 of title 24, C.R.S., should become disabled or be killed by reason of the performance of temporary duty within the jurisdiction of another town, city, city and county, county, fire protection district, or state institution of higher education, as provided in sections 29-5-103 to 29-5-107, and the disability would entitle him or her or his or her death would entitle his or her survivor to payment from any police or firefighters' or employee pension fund of the town, city, city and county, county, fire protection district, or state institution of higher education assigning him or her to temporary duty in another jurisdiction, had the injury occurred during the performance of his or her duties within the assigning town, city, city and county, county, fire protection district, or state institution of higher education, the police officer, deputy sheriff, or firefighter, or his or her survivor, shall be entitled to the same payment from the pension fund of the assigning town, city, city and county, county, fire protection district, or state institution of higher education, as he or she would have been entitled to receive if the injury or death had occurred within the assigning town, city, city and county, county, fire protection district, or state institution of higher education, and he or she shall not be entitled to receive a payment from any police or firefighters' or employee pension fund of the jurisdiction in which he or she performed the temporary duties.



§ 29-5-111. Liability of peace officers

(1) Notwithstanding the doctrines of sovereign immunity and respondeat superior, a city, town, county, or city and county or other political subdivision of the state or a state institution of higher education employing peace officers in accordance with article 7.5 of title 24, C.R.S., shall indemnify its paid peace officers and reserve officers, as defined in section 16-2.5-110, C.R.S., while the peace officers and reserve officers are on duty for any liability incurred by them and for any judgment, except a judgment for exemplary damages, entered against them for torts committed within the scope of their employment if the person claiming damages serves the political subdivision or state institution of higher education with a copy of the summons within ten days from the date when a copy of the summons is served on the peace officer or reserve officer. In no event shall any political subdivision or state institution of higher education be required so to indemnify its peace officers in excess of one hundred thousand dollars for one person in any single occurrence or three hundred thousand dollars for two or more persons for any single occurrence; except that in such instance no indemnity shall be allowed for any person in excess of one hundred thousand dollars. It is the duty of the city, town, county, city and county, or other political subdivision and of the state institution of higher education to provide the defense handled by the legal staff of the public entity or by other counsel, in the discretion of the public entity, for the peace officer in the claim or civil action. However, in the event that the court determines that a reserve officer, as defined in section 16-2.5-110, C.R.S., incurred the liability while acting outside the scope of his or her assigned duties or that the reserve officer acted in a willful and wanton manner in incurring the liability, the court shall order the reserve officer to reimburse the political subdivision or the state institution of higher education for reasonable costs and reasonable attorney fees expended for the defense of the reserve officer. With the approval of the governing body of the city, town, county, city and county, or other political subdivision or of the state institution of higher education, the claim or civil action may be settled or compromised. A city, town, county, city and county, or other political subdivision or a state institution of higher education may carry liability insurance to insure itself and its peace officers. If the political subdivision or state institution of higher education purchases insurance that provides substantial coverage for the peace officers with a policy limitation of at least one hundred thousand dollars for one person in any single occurrence and three hundred thousand dollars for two or more persons for any single occurrence, except that in such instance no indemnity shall be allowed for any person in excess of one hundred thousand dollars, then the political subdivision or state institution of higher education shall be liable under this section to indemnify the peace officers only to the extent of the limits and for such torts as are covered by the policy and only to the extent of the coverage of the policy. Nothing in this section shall be deemed to condone the conduct of any peace officer who uses excessive force or who violates the statutory or constitutional rights of any person.

(2) This section shall apply only with respect to causes of action accruing on or after July 1, 1972.



§ 29-5-112. Dog interactions with local law enforcement officers - training to be provided by local law enforcement agencies - policies and procedures - scope - task force - creation - composition - immunity - short title - legislative declaration - definitions

(1) Short title. This section shall be known and may be cited as the "Dog Protection Act".

(2) Legislative declaration. The general assembly finds, determines, and declares that it is the policy of this state to prevent, whenever possible, the shooting of dogs by local law enforcement officers in the course of performing their official duties. It is therefore the intent of the general assembly to:

(a) Require training for officers of local law enforcement agencies on differentiating between canine behaviors that indicate imminent danger of attack to persons and benign behaviors commonly exhibited by dogs, such as barking, that do not suggest or pose imminent danger of attack;

(b) Require local law enforcement agencies in the state to adopt policies and procedures for use of lethal and nonlethal force against dogs, which policies and procedures must:

(I) Emphasize alternative methods that may be employed when dogs are encountered; and

(II) Allow a dog owner or animal control officer, whenever the owner or an animal control officer is present and it is feasible, the opportunity to control or remove a dog from the immediate area in order to permit a local law enforcement officer to discharge his or her duties;

(c) Recognize the important work of the dog protection task force in developing the training and incorporating the specifics of the training into the statutes. The seventeen members appointed to the task force represented a victim of a dog shooting, veterinarians, animal welfare advocates, animal behaviorists, animal control officers, the sheriffs, the police, and legal professionals. The training includes instruction regarding a dog's body language and how to interpret it, scene assessment, tools to use in dog encounters, situations involving multiple dogs, how to interact with a dog, and responses to dog behavior. The dog encounters training required by this section was designed to protect law enforcement officers, animal control officers, dog owners, innocent bystanders, and the dog. The training is not intended to provide dangerous dog training. Most importantly, the training was designed to limit, as much as feasible, the instances in which an officer would need to use deadly force against a dog, since the possibility of collateral damage, injury, or death from stray rounds is ever-present when a law enforcement officer uses deadly force.

(3) Definitions. As used in this section:

(a) "Dog" means any canine animal owned for domestic, companionship, service, therapeutic, assistance, sporting, working, ranching, or shepherding purposes.

(b) "Dog owner" means a person owning, possessing, harboring, keeping, having guardianship of, having financial or property interest in, or having control or custody of, a dog.

(c) "Licensed veterinarian" means a person who is licensed pursuant to article 64 of title 12, C.R.S., to practice veterinary medicine in this state.

(d) "Local law enforcement agency" means a municipal police department or a county sheriff's office.

(e) "Local law enforcement officer" means any officer in a local law enforcement agency. The term does not include an animal control officer, code enforcement officer, or a deputy sheriff who is assigned exclusively to work in jails, court security, or administration.

(4) Training required. (a) (I) Each local law enforcement agency is required to provide to its officers training pertaining to encounters with dogs in the course of duty. At a minimum, the training must cover the policies and procedures adopted by the agency pursuant to subsection (6) of this section and assist officers in assessing what dog posture, barking and other vocalizations, and facial expressions typically signify, the options for distracting and escaping from a dog, options for safely capturing a dog, and defensive options in dealing with a dog.

(II) Each local law enforcement agency in the state shall:

(A) Develop, by September 1, 2014, a training program consistent with the requirements of this section and the minimum training curricula developed by the dog protection task force pursuant to subsection (5) of this section;

(B) Require its current local law enforcement officers to complete the training program required by this subsection (4) by June 30, 2015; and

(C) Require all local law enforcement officers hired on or after June 30, 2015, to complete the training required by this subsection (4) within each officer's first year of employment.

(b) (I) In establishing the training program required by this subsection (4), a local law enforcement agency shall adopt or incorporate any minimum training curricula developed by the dog protection task force created in subsection (5) of this section.

(II) (A) The training program required by this subsection (4) must be wholly or principally provided or overseen by either a qualified animal behavior expert or licensed veterinarian. The qualified animal behavior expert or licensed veterinarian selected to provide the training must possess the minimum qualifications specified by the dog protection task force created in subsection (5) of this section.

(B) Nothing in sub-subparagraph (A) of this subparagraph (II) requires live, in-person training be provided to local law enforcement agencies by qualified animal behavior experts or licensed veterinarians.

(III) In order to reduce the costs of providing the training program required by this subsection (4), a local law enforcement agency may develop its own web- or video-based training or utilize such training developed by the dog protection task force under subparagraph (III) of paragraph (d) of subsection (5) of this section, and local law enforcement agencies are encouraged to seek qualified animal behavior experts or licensed veterinarians who will volunteer to provide or participate in the training.

(IV) A local law enforcement agency may collaborate with county sheriffs of Colorado, incorporated, the Colorado association of chiefs of police, the Colorado fraternal order of police, and the Colorado veterinary medical association, as well as nonprofit organizations engaged in animal welfare, to develop the training program required by this subsection (4).

(c) (I) The training program required by this subsection (4) must consist of a minimum of three hours of training for local law enforcement officers.

(II) Nothing in this section prevents a local law enforcement agency from implementing a training program or adopting policies and procedures that exceed the minimum number of hours or other requirements set forth in this section and by the dog protection task force pursuant to subsection (5) of this section.

(5) Task force. (a) There is hereby created the dog protection task force.

(b) (I) The task force consists of the following nineteen members:

(A) Three licensed veterinarians appointed by the Colorado veterinary medical association or its successor entity;

(B) Two representatives of the Colorado federation of animal welfare agencies or its successor entity;

(C) One animal behaviorist or animal behavior expert appointed by the Colorado federation of dog clubs or its successor entity;

(D) Two representatives of the Colorado association of animal control officers or its successor entity;

(E) Three sheriffs or deputy sheriffs representing county sheriffs of Colorado, incorporated, or its successor entity, one of whom must have at least two years of experience working in a K-9 unit and one of whom must work in a county with a population of fewer than one hundred fifty thousand persons;

(F) Three representatives of the Colorado association of chiefs of police or its successor entity, one of whom must have at least two years of experience working in a K-9 unit and one of whom must work in a municipality with a population of fewer than twenty-five thousand persons;

(G) One representative of the Colorado fraternal order of police or its successor entity;

(H) Three persons appointed by the Colorado bar association or its successor entity, two of whom must be attorneys with expertise and experience in animal law and dog shooting cases, and one of whom must be a person, who need not be an attorney, who owns or owned a dog shot by a local law enforcement officer; and

(I) One member, appointed by the Colorado veterinary medical association, with expertise in canine behavior or other animal behavior. Licensed veterinarians and attorneys are ineligible for appointment under this sub-subparagraph (I).

(II) The entities responsible for appointing task force members shall notify the Colorado veterinary medical association in writing of the identity of their appointees prior to the first meeting of the task force and upon any change in their appointees.

(III) Members of the task force shall not be compensated for, or reimbursed for expenses incurred in, attending meetings of the task force.

(IV) The following two members are co-chairs of the task force:

(A) One of the veterinarians appointed pursuant to sub-subparagraph (A) of subparagraph (I) of this paragraph (b), which co-chair shall be named by the Colorado veterinary medical association; and

(B) One of the members appointed pursuant to either sub-subparagraph (E) or (F) of subparagraph (I) of this paragraph (b), as mutually agreed to by the appointing authorities.

(c) (I) The task force shall hold its first meeting no later than September 1, 2013.

(II) (A) The task force shall meet as often as necessary to complete the tasks described under paragraph (d) of this subsection (5) on or before July 1, 2014.

(B) After July 1, 2014, and prior to January 31, 2015, the task force shall meet as often as it deems necessary, but no less frequently than once, to ensure that the curriculum, guidelines, and web- or video-based training are implemented and effective.

(III) The task force shall hold its meetings and staff those meetings in a location offered for those purposes by one of the entities represented with task force membership, with preference accorded for the principal office of the Colorado veterinary medical association.

(d) By July 1, 2014, the task force shall:

(I) Develop minimum training curricula that a local law enforcement agency must use to fulfill the training requirement of subparagraph (I) of paragraph (a) of subsection (4) of this section;

(II) Specify the appropriate minimum qualifications, including education, experience, or skills, that an animal behavior expert or licensed veterinarian providing the training pursuant to subparagraph (I) of paragraph (b) of subsection (4) of this section must possess; and

(III) Develop, using volunteered and donated resources to the greatest extent possible, web- or video-based training that may be utilized by a local law enforcement agency to fulfill the training requirement of subsection (4) of this section.

(e) The task force shall not recommend that the training required under this section be conducted by the peace officers standards and training board created in part 3 of article 31 of title 24, C.R.S.

(f) The curricula, qualifications, and web- or video-based instruction described in paragraph (d) of this subsection (5) must be readily accessible by Colorado's local law enforcement agencies on one or more internet websites designated by the task force.

(g) The task force created by paragraph (a) of this subsection (5) is dissolved, effective January 31, 2015.

(6) Policies and procedures. (a) (I) In addition to the training program developed under subsection (4) of this section, not later than September 1, 2014, each local law enforcement agency in the state shall adopt written policies and procedures that are specifically designed to address encounters with dogs occurring in the course of duty and the use of force against such dogs.

(II) At a minimum, the policies and procedures must address the following:

(A) The identification and meaning of common canine behaviors, and differentiating between dogs that are exhibiting behavior that puts local law enforcement officers or other persons in imminent danger and dogs who are not engaging in such behavior;

(B) The alternatives to lethal use of force against dogs;

(C) The reasonable opportunity for a dog owner to control or remove his or her dog from the immediate area. The policies and procedures adopted in accordance with this sub-subparagraph (C) must allow a local law enforcement officer to take into account the officer's own safety and the safety of other persons in the area, the availability of nonlethal equipment, the feasibility of so allowing a dog owner to act considering the totality of the circumstances, including the presence of an animal control officer or whether the call is a location that is listed in the dangerous dog registry created in section 35-42-115, C.R.S., or is a location at which illegal narcotics are suspected to be manufactured or trafficked, or any exigencies that may be present, such as when the local law enforcement officer is responding to a call that asserts or suggests that a person has been bitten by a dog or is in physical danger.

(b) Each local law enforcement agency shall make the written policies and procedures available to the public for inspection in accordance with the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S.

(7) Immunity. All task force members, as volunteers, are immune from civil actions and liabilities pursuant to section 13-21-115.5, C.R.S.

(8) Scope and effect. (a) This section applies only to local law enforcement agencies and is not intended to affect, implicate, or abrogate the authority of the peace officers standards and training board created in part 3 of article 31 of title 24, C.R.S.

(b) This section is not intended to apply to situations in which a dog is shot accidentally, including when a local law enforcement officer intends to fire at a person but inadvertently shoots a dog.

(c) Nothing in this section affects or abrogates the ability of any duly authorized person to impound or euthanize a dog in accordance with section 18-9-202.5, C.R.S., or in accordance with any resolution adopted pursuant to section 30-15-101, C.R.S.






Part 2 - Collective Bargaining and Meet and Confer

§ 29-5-201. Short title

This part 2 shall be known and may be cited as the "Colorado Firefighter Safety Act".



§ 29-5-202. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The people of Colorado have a fundamental interest in the development of harmonious and cooperative relationships between public employers and firefighters, particularly related to safety issues;

(b) The state has an obligation to protect the public safety by assuring, at all times, the orderly and uninterrupted operation of fire protection agencies;

(c) In order to continually maintain public safety, firefighters must be denied the right to strike;

(d) The denial by some public employers of the right of firefighters to organize and bargain collectively or meet and confer leads to various forms of strife and unrest, which obstruct public safety, and when the right to strike is denied, collective bargaining with the possibility to meet and confer are the appropriate counterbalance to prevent the obstructions to public safety;

(e) Unresolved disputes between firefighters and their public employers harm the public, the governmental agencies, and the employees involved;

(f) Experience has proven that legal protection of the right of firefighters to organize safeguards public safety by removing certain recognized sources of strife and unrest and encouraging practices fundamental to the amicable resolution of disputes over compensation, hours, and terms and conditions of employment and by creating equality of bargaining power between public employers and the firefighters that they employ;

(g) The Colorado wildfires of 2012 demonstrate the potential for loss of life and property damage associated with natural disasters. Responding to natural disasters requires a coordinated response by, and the significant contribution of staffing and resources from, fire departments all around the state. The departments are required to work closely with one another during these times, which demonstrates the statewide nature of fire protection and natural disaster response. Most departments have automatic mutual aid agreements with adjacent departments that blur jurisdictional lines even further. The ability to coordinate and cooperate is critical to effective fire protection and disaster response in the state.

(h) It is the policy of this state to eliminate the causes of certain substantial obstructions to public safety and to mitigate and eliminate these obstructions when they occur by:

(I) Protecting the exercise by firefighters of full freedom of association, self-organization, and other mutual aid or protection without fear of intimidation or retaliation;

(II) Encouraging and promoting the practice and procedure of collective bargaining;

(III) Protecting the right of firefighters to designate representatives of their own choosing for the purpose of collective bargaining, and protecting their right to participate in the political process while off duty and not in uniform, like any other citizen of this state; and

(IV) If approved by a vote of the citizens of a jurisdiction, obligating public employers and employee organizations of firefighters to enter into collective bargaining with the willingness to resolve disputes relating to compensation, hours, and the terms and conditions of employment and to reduce to writing any agreements reached through negotiations; and

(i) Collective bargaining for firefighters is a matter of statewide concern that affects the public safety and general welfare, as the Colorado supreme court held in City of Aurora v. Aurora Firefighters' Protective Association, 193 Colo. 437, 566 P.2d 1356 (1977). The citizens of Colorado have the right to expect a consistently high level of public safety throughout the state, which will allow the economy of Colorado to grow and prosper.

(2) It is also the policy of this state to obligate public employers to meet and confer with their firefighters, upon request, to discuss safety, equipment, and noncompensatory matters.



§ 29-5-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Advisory fact-finder" means the person agreed upon by the parties or appointed by the American arbitration association, its successor organization, or a similar organization agreed upon by both parties in accordance with section 29-5-210.

(2) "Bargaining unit" means all firefighters employed by the same public employer, excluding supervisors.

(3) "Collective bargaining" means the performance of the mutual obligation of a public employer, through its designated representatives, and an exclusive representative to meet at reasonable times and places and negotiate in good faith with respect to compensation, hours, and terms and conditions of employment, to meet and negotiate in good faith any question arising under a collective bargaining agreement, and to execute a written contract incorporating any agreements reached.

(4) "Collective bargaining agreement" means an agreement negotiated between an exclusive representative and a public employer, including one accepted by the parties after fact-finding, in addition to any terms approved by the registered electors of a public employer pursuant to section 29-5-210.

(5) "Collective bargaining provisions of this part 2" means all of this part 2; except that sections 29-5-202, 29-5-203 (7), (13), and (14); 29-5-204 (1)(a), (1)(e), (2), and (3); 29-5-205; 29-5-211; 29-5-212 (4) and (5); 29-5-213; and 29-5-214 shall apply to all public employers and firefighters without regard to section 29-5-206.

(6) "Compensation" means base wages or salary; any form of direct monetary payments; employer-paid health, accident, life, and disability insurance programs; employer-paid pension programs, including the amount of pension and contributions to the extent not controlled by law; deferred compensation; retiree health programs; paid time off; uniform and equipment allowances; expense reimbursement; and all eligibility conditions for compensation.

(7) "Employee organization" means an organization that admits firefighters employed by a public employer to membership and represents firefighters in collective bargaining or the meet and confer process. "Employee organization" includes a person acting as an officer, representative, or agent of an employee organization.

(8) "Exclusive representative" means the employee organization recognized by the public employer or named in a petition filed pursuant to section 29-5-206.

(9) "Final offer" means the latest written offer made by an exclusive representative to a public employer and by a public employer to an exclusive representative at least seven days prior to the beginning of an impasse resolution hearing as described in section 29-5-210.

(10) "Firefighter" means an employee of a public employer whose primary duties are directly involved with the provision of fire protection or firefighting services. "Firefighter" does not include clerical personnel or volunteer firefighters as defined in section 31-30-1102, C.R.S.

(11) "General election" means a general municipal election, regular special district board election, statewide primary election, or statewide general election.

(12) "Party" means an exclusive representative or a public employer.

(13) "Public employer" means a municipality, including a home rule municipality, special district, fire authority, or county improvement district, that offers fire protection service and employs two or more firefighters.

(14) "Strike" means the following concerted actions taken by members of a bargaining unit for the purpose of inducing, influencing, or coercing a change in the terms and conditions of employment, compensation, rights, privileges, or obligations of employment:

(a) Failure to report for duty;

(b) Willful absence from a position;

(c) Stopping or deliberately slowing work;

(d) Withholding, in whole or in part, the full, faithful, and proper performance of duties of employment; or

(e) Interrupting the operations of the public employer.

(15) "Supervisor" means the chief and all officers in the rank or position immediately below the chief who report directly to the chief. No other firefighter is included in the definition of supervisor for the purposes of this part 2.

(16) "Terms and conditions of employment" means compensation, hours, and all matters affecting the employment of firefighters, including items related to safety, except the budget and organizational structure of the public employer.



§ 29-5-204. Rights of firefighters

(1) Firefighters have the right to:

(a) Organize, form, join, or assist an employee organization or to refrain from doing so;

(b) Negotiate collectively or address grievances through representatives of their own choosing;

(c) Engage in other concerted activity for the purpose of collective bargaining or other mutual aid or protection, if and to the extent that the activity is not prohibited by this part 2 or any other law of Colorado;

(d) Be represented by an exclusive representative without discrimination, intimidation, or retaliation; and

(e) Fully participate in the political process of their public employers while off duty and not in uniform, including speaking with members of the public employer's governing body and engaging in other legitimate political activities in the same manner as other citizens of Colorado without discrimination, intimidation, or retaliation.

(2) Nothing in this part 2 limits the right of a supervisor to be a member of an employee organization.

(3) Nothing in this part 2 applies to volunteer firefighters.



§ 29-5-205. Obligation to meet and confer

(1) Unless the public employer and its firefighters are already party to a collective bargaining agreement or the public employer has opted into the collective bargaining provisions of this part 2, if requested to do so by the firefighters or their employee organization, a public employer has the obligation to meet and confer with its firefighters or their employee organization to discuss policies and other matters relating to their employment, including safety and equipment, but not including compensation.

(2) The obligation to meet and confer does not include the obligation to engage in collective bargaining unless approved by the voters pursuant to section 29-5-206. The obligation to meet and confer includes the obligation to recognize the employee organization that requests the meet and confer process.



§ 29-5-206. Vote of the citizens to obligate a public employer to engage in collective bargaining

(1) If a petition signed by at least five percent of the number of persons who voted in the last general municipal election, general district election, or the total votes of each party's general election in the case of a fire authority, unless petition requirements are otherwise outlined by city charter or local ordinance, asks the public employer to engage in collective bargaining with a named employee organization, the public employer shall place on the ballot at the next general election the following question for a yes or no vote: "Should the firefighters employed by the [name of the public employer] be covered by the "Colorado Firefighter Safety Act"?". If a majority of the registered electors voting on this question vote "yes", the public employer is obligated to engage in collective bargaining pursuant to this part 2, and the employee organization named in the petition becomes the exclusive representative of the firefighters of that public employer. If a majority of the registered electors voting on this question vote "no", the public employer will not be obligated to engage in collective bargaining under this part 2, and the meet and confer process in section 29-5-205 will continue to apply to that public employer.

(2) Prior to circulating the petition referenced in subsection (1) of this section to collect the required number of signatures to place the question on the ballot, an employee organization must submit to the public employer a notice of intent to circulate the petition that contains signatures from firefighters equal to at least seventy-five percent of the potential bargaining unit. The notice need not be in any particular format.

(3) If the issue of whether the public employer will be covered by the collective bargaining provisions of this part 2 has been previously voted on, the issue may be placed before the voters pursuant to the same procedure in subsection (1) of this section, no sooner than four years after the issue was last previously voted upon. If the collective bargaining provisions of this part 2 have been applied to the public employer, the ballot question presented in any subsequent election shall be: "Should the firefighters employed by the [name of the public employer] continue to be covered by the "Colorado Firefighter Safety Act"?".

(4) If there is a collective bargaining agreement in effect at the time of subsequent votes, and if any of those votes results in the public employer no longer being covered by the collective bargaining provisions of this part 2, the agreement shall remain in effect for the remainder of its term.

(5) Nothing in this section prohibits a public employer from voluntarily agreeing to be covered by the collective bargaining provisions of this act.

(6) The collective bargaining provisions of this part 2 apply only to a public employer that employs twenty-four or more firefighters.



§ 29-5-207. Employee organization as exclusive representative

(1) The employee organization recognized or named in the petition pursuant to section 29-5-206 for the purpose of collective bargaining becomes the exclusive representative of all firefighters in the bargaining unit for the purpose of collective bargaining. The exclusive representative shall represent all firefighters in the bargaining unit without discrimination. If an exclusive representative exists in a bargaining unit, a public employer shall not bargain in regard to matters covered by this part 2 with any firefighter, group of firefighters in the bargaining unit, or other employee organization of firefighters.

(2) (a) Nothing in this section prevents firefighters, individually or as a group, from presenting complaints to a public employer and from having complaints adjusted without the intervention of the exclusive representative for the bargaining unit of which they are a part if:

(I) The exclusive representative is given an opportunity to be present at the adjustment and to express its views; and

(II) The adjustment is not inconsistent with the terms of a collective bargaining agreement then in effect between the public employer and the exclusive representative.

(b) The ability to adjust complaints as described in this subsection (2) does not include the use of any process in a collective bargaining agreement to resolve grievances over the application and interpretation of the agreement.

(3) An employee organization that is an exclusive representative has the right to have its dues, initiation fees, assessments, or other moneys deducted and collected by the public employer from the pay of those firefighters within the bargaining unit who authorize, in writing, the deduction of the moneys. The authorization is revocable at the firefighter's written request. The deductions commence upon the exclusive representative's written request to the public employer. The right to the deduction remains in force as long as the employee organization remains the exclusive representative for the employees in the bargaining unit.



§ 29-5-208. Obligation to negotiate in good faith

The public employer and the exclusive representative, through appropriate officials or their representatives, have the authority and the duty to bargain collectively in good faith. The obligation to bargain in good faith does not compel either party to agree to a proposal or make a concession. The obligation to bargain in good faith requires, upon request, the exchange of information possibly relevant to the terms and conditions of employment of the firefighters or the interpretation or application of the terms of any collective bargaining agreement.



§ 29-5-209. Collective bargaining agreement

(1) A collective bargaining agreement entered into pursuant to this part 2 is for a term of at least one year and no more than three years, beginning January 1 and ending December 31, unless a different beginning date is agreed to by the parties, recommended by the advisory fact-finder and accepted by the parties, or set as a result of a special election.

(2) If a party requests collective bargaining by sending notice to the other party, collective bargaining is required to take place no later than July 15 of the last year of the existing collective bargaining agreement or, in the case of a newly certified or recognized exclusive representative, by July 15 of the year in which bargaining will take place. If no party requests bargaining under this section by July 15 of the last year of an existing collective bargaining agreement, the agreement will continue for the next calendar year unless the parties agree to negotiate and reach a voluntary agreement on all terms of a new contract.

(3) The public employer and the exclusive representative shall begin collective bargaining for the purpose of creating a new collective bargaining agreement no later than August 25 after notice to begin collective bargaining is given pursuant to subsection (2) of this section.

(4) A collective bargaining agreement may contain provisions requiring all members of the bargaining unit, as a condition of employment, to pay necessary fees and expenses germane to collective bargaining and enforcement of a collective bargaining agreement that are incurred by the exclusive representative.



§ 29-5-210. Impasse resolution

(1) At any time after thirty days from the start of the bargaining process, either party may declare an impasse in negotiations. If an impasse is declared, an advisory fact-finder must be appointed in the manner described in subsection (2) of this section.

(2) (a) Within three days after an impasse is declared, the exclusive representative or the public employer shall notify the American arbitration association, a successor organization, or a similar organization agreed upon by both parties, referred to in this section as the "arbitration organization", and request the arbitration organization to submit simultaneously to each party within fourteen days an identical list of seven persons qualified to serve as an advisory fact-finder. The parties may agree upon an advisory fact-finder that is not on the list requested.

(b) Within ten days after the arbitration organization delivers the list to the parties pursuant to paragraph (a) of this subsection (2), each party may strike two names from the list, rank the remaining names in order of preference, and return the list to the arbitration organization. If a party does not return the list within the specified time, all persons named in the list are deemed acceptable to that party.

(c) Within ten days after the last list is returned to the arbitration organization pursuant to paragraph (b) of this subsection (2), or within ten days after the time the list must be returned by the parties, whichever is earlier, the arbitration organization shall appoint one advisory fact-finder from the persons who have been approved on both lists and shall notify the parties of the appointment.

(3) The advisory fact-finder shall hold a hearing on the unresolved issues between the parties within thirty days after being appointed. The advisory fact-finder shall give written notice of the time and place of the hearing to the parties no later than ten days before the hearing. The hearing must be informal, and the rules of evidence prevailing in judicial proceedings are not binding. The advisory fact-finder may receive into evidence any documentary evidence and other information deemed relevant by the advisory fact-finder. The advisory fact-finder may administer oaths and require by subpoena the attendance and testimony of witnesses and the production of books, records, and other evidence relevant to the issues presented for determination. If a person refuses to obey a subpoena, take an oath, or testify, or if any witness, party, or attorney is guilty of contempt while in attendance at a hearing, the advisory fact-finder may, or the attorney general shall, if requested, invoke the aid of the district court of the county in which the hearing is being held, and the court shall issue an appropriate order. The court may punish a failure to obey the order as contempt.

(4) The hearing conducted by the advisory fact-finder must be concluded within ten days after the hearing begins. With notice to the advisory fact-finder at the conclusion of the hearing, a party may submit a written brief to the advisory fact-finder within ten days after the conclusion of the hearing.

(5) Within thirty days after receipt of the last written brief from a party, or within thirty days after the conclusion of the hearing if neither party notified the advisory fact-finder of its intent to file a written brief, the advisory fact-finder shall render a decision recommending a peaceful and just settlement of the unresolved issues between the exclusive representative and the public employer. The decision is limited to a recommendation of which portion of the final offers made by each party on each issue in dispute should be accepted. The decision must include written findings and a written opinion on the issues presented. The advisory fact-finder shall mail or otherwise deliver a copy of the written decision to the exclusive representative and the public employer.

(6) In arriving at a decision, the advisory fact-finder shall consider:

(a) The interests and welfare of the public;

(b) The compensation, hours, and terms and conditions of employment of the firefighters involved in the collective bargaining in comparison with the compensation, hours, and terms and conditions of employment, including firefighter safety issues, of other firefighters in comparable communities as determined by the advisory fact-finder;

(c) Stipulations of the parties;

(d) The lawful authority of the public employer;

(e) The financial ability of the public employer to meet the costs of any proposed settlement;

(f) Changes in the cost of living; and

(g) Other factors that are normally or traditionally taken into consideration in the determination of compensation, hours, and terms and conditions of employment through voluntary collective bargaining, interest arbitration, or otherwise between parties in public or private employment.

(7) The advisory fact-finder shall give due weight to each factor listed in subsection (6) of this section. If the advisory fact-finder determines that a factor listed in subsection (6) of this section is not relevant, the advisory fact-finder shall state in the findings the specific reason why the factor is not relevant to the advisory fact-finder's determination.

(8) The exclusive representative and the public employer shall equally bear the cost of the advisory fact-finder and related hearings.

(9) (a) The public employer and the exclusive representative have fourteen days after the issuance of the advisory fact-finder's decision to consider the recommendations and further negotiate the disputed issues. No later than the end of the fourteen-day period, the public employer and the exclusive representative shall notify the other party whether it accepts or rejects the recommendations on each of the remaining unresolved issues. If either party rejects any of the recommendations, the final offers of the parties on all of the issues remaining unresolved shall be submitted as alternative single measures to a vote of the registered electors of the public employer at a special election. The registered electors shall select either the final offer of the public employer or the final offer of the exclusive representative, as presented to the advisory fact-finder. Issues agreed to during the fourteen-day period specified in this subsection (9) must not be included in the final offers submitted to the registered electors. The party that refuses to accept the recommendations of the advisory fact-finder shall pay the cost of the special election. If both parties refuse to accept the advisory fact-finder's recommendations, the public employer and the exclusive representative shall pay the cost of the special election equally.

(b) The special election must not be held in conjunction with, or on the same day as, any other election and may be held on any date set by the public employer as long as it is held no more than ninety days after the date of the rejection of an advisory fact-finder's recommendation and at least thirty days' notice is given.

(10) Nothing in this part 2 prohibits or impedes a public employer and an exclusive representative from continuing to bargain in good faith or from using the services of a mediator at any time during collective bargaining. If at any point in the advisory fact-finding proceedings the parties are able to conclude the dispute, or any portion thereof, with a voluntarily reached agreement, the parties shall notify the advisory fact-finder of the agreement, and the advisory fact-finder shall terminate the proceedings or discontinue the consideration of an issue resolved by the agreement. If an agreement is reached after a special election has been scheduled and the election cannot be canceled or issues cannot be removed from the ballot, the votes on the final offers of the public employer and the exclusive representative shall not be counted.

(11) During impasse resolution proceedings conducted pursuant to this section, existing compensation, hours, and other terms and conditions of employment may not be changed except by an agreement between the public employer and the exclusive representative, but any such agreement must be without prejudice to either party's rights or position in the advisory fact-finder's hearing. Any changes in the collective bargaining agreement from the expired agreement must be retroactive to January 1 unless the parties agree otherwise.

(12) The parties may agree to extend any of the time limits specified in this part 2 except the date for beginning bargaining.

(13) The public employer shall modify any adopted budget to comply with the results of accepted recommendations from an advisory fact-finder or of a special election held pursuant to this section.



§ 29-5-211. Strikes prohibited

A firefighter or employee organization shall not strike. Nothing in this section limits or impairs the right of any firefighter to lawfully express or communicate a complaint or opinion on any matter related to compensation, hours, or terms and conditions of employment.



§ 29-5-212. Existing bargaining relationships

(1) The collective bargaining provisions of this part 2 do not apply to any home rule city that has language in its charter on June 5, 2013, that provides for a collective bargaining process for firefighters employed by the home rule city. This part 2 applies to all other public employers, including home rule cities without language in their charters that address a collective bargaining process for firefighters.

(2) A bargaining unit in existence on June 5, 2013, remains the bargaining unit unless the bargaining unit is modified by voluntary agreement between the exclusive representative and the public employer or as otherwise provided by this part 2.

(3) An employee organization recognized by a public employer as the exclusive representative for a bargaining unit as of June 5, 2013, remains the exclusive representative for the bargaining unit until the employee organization is decertified as the exclusive representative by vote of a majority of the firefighters in the bargaining unit in accordance with a process established by the public employer.

(4) (a) All existing bargaining relationships of firefighters, whether created by ordinance, resolution, or voluntary recognition, remain in effect under the terms, conditions, and procedures in effect unless the public employer and exclusive representative agree to apply the collective bargaining provisions of this part 2 or until an election is held by petition pursuant to section 29-5-206. If the registered electors approve coverage of the collective bargaining provisions of this part 2 to the public employer, those provisions will apply to the bargaining unit regardless of any charter, ordinance, resolution, or voluntary recognition. An election may not be held under section 29-5-206 during the term of a collective bargaining agreement that is in existence on June 5, 2013.

(b) If a vote is held pursuant to paragraph (a) of this subsection (4), the terms, conditions, and procedures in the prior bargaining relationship remain in effect until the election is completed. If the registered electors reject coverage of the collective bargaining provisions of this part 2, all terms, conditions, and procedures in the prior process remain in effect.

(5) Nothing in this section changes or abrogates a collective bargaining agreement that is in existence on June 5, 2013.



§ 29-5-213. Right to sue

A firefighter or employee organization may enforce any provision of this part 2 by filing suit in a district court in whichever venue is proper.



§ 29-5-214. Severability

If any provision or clause of this part 2 or the application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this part 2 that can be given effect without the invalid provision or application.






Part 3 - Firefighter Heart and Circulatory Malfunction Benefits

§ 29-5-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Employer" means a municipality, special district, fire authority, or county improvement district that employs one or more firefighters. "Employer" does not include a power authority created pursuant to section 29-1-204 or a municipally owned utility.

(2) "Firefighter" means a full-time, active employee of an employer who regularly works at least one thousand six hundred hours in any calendar year and whose duties are directly involved with the provision of fire protection services.

(3) "Heart and circulatory malfunction" means a sudden and serious malfunction of the heart and circulatory system as occurs in a diagnosis of coronary thrombosis, cerebral vascular accident, myocardial infarction, or cardiac arrest and that meets the requirements of section 29-5-302 (6). "Heart and circulatory malfunction" does not include hypertension or angina.

(4) "Volunteer firefighter" means a volunteer firefighter as defined in section 31-30-1102, C.R.S.

(5) "Work event" means stressful or strenuous activity related to fire suppression, rescue, hazardous material response, emergency medical services, disaster relief, or other emergency response activity. "Work event" includes a training activity that a firefighter engages in while on duty and that involves stressful or strenuous activity.



§ 29-5-302. Required benefits - conditions of receiving benefits

(1) An employer shall maintain accident insurance, self-insure, or participate in a self-insurance pool or a multiple employer health trust in order to provide the benefits specified in this section for its firefighters. In addition, an employer may provide equivalent benefits for volunteer firefighters.

(2) An employer shall provide the following minimum benefits:

(a) (I) A four-thousand-dollar-lump-sum payment if a medical examination reveals that a firefighter has a heart and circulatory malfunction; and

(II) A one-thousand-five-hundred-dollar payment per week, up to a maximum of seven weeks, if a firefighter made an emergency room visit and was hospitalized for up to forty-eight hours for a heart and circulatory malfunction;

(b) (I) A two-thousand-dollar payment per week, up to a maximum of twenty-five weeks, if a firefighter made an emergency room visit and was hospitalized for more than forty-eight hours for a heart and circulatory malfunction; or

(II) A two-thousand-five-hundred-dollar payment, up to a maximum of eighty weeks, if a firefighter has a heart and circulatory malfunction that prohibits the firefighter from returning to employment to a position that the firefighter is trained for or reasonably could be trained to perform;

(c) A payment of up to twenty-five thousand dollars for rehabilitative employment services relating to a heart and circulatory malfunction;

(d) A ten-thousand-dollar payment if a firefighter incurs cosmetic disfigurement resulting from a heart and circulatory malfunction; and

(e) If the covered heart and circulatory malfunction is diagnosed as terminal, the firefighter will receive a lump sum payment of twenty-five thousand dollars as an accelerated payment toward the benefits due in paragraphs (a) and (b) of this subsection (2).

(3) The receipt of a payment pursuant to subparagraph (II) of paragraph (a) or subparagraph (I) of paragraph (b) of subsection (2) of this section does not prohibit the firefighter from receiving an additional benefit.

(4) If a firefighter returns to the same position of employment after a heart and circulatory malfunction, the firefighter is entitled to the benefits in subsection (2) of this section for any subsequent heart and circulatory malfunction.

(5) The maximum amount that may be paid to a firefighter for each heart and circulatory malfunction is two hundred fifty thousand dollars.

(6) The benefits and maximum payment amount in subsection (2) of this section are increased by the same percentage and at the same time as any fire and police pension association increase in the pension benefit paid to its members pursuant to section 31-31-407, C.R.S.

(7) (a) The benefits paid pursuant to this section must be offset by any payments made:

(I) Under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S.;

(II) By the fire and police pension association;

(III) Pursuant to social security or a retirement plan; or

(IV) As part of any other employer-paid income benefit that is made as a result of a heart and circulatory malfunction.

(b) The offsets specified in paragraph (a) of this subsection (7) apply only from the date of the determination of entitlement for the payments and do not require the repayment of any money received prior to the determination.

(8) The benefits in this section are reduced by twenty-five percent if a firefighter smoked a tobacco product within five years immediately preceding the work event.

(9) In order for a firefighter to be eligible for the benefits in subsection (2) of this section, the following conditions must be met:

(a) Prior to the work event that results in a heart and circulatory malfunction and after the firefighter became employed by an employer, the firefighter had a medical examination that would reasonably have found an illness or injury that could have caused the heart and circulatory malfunction and no illness or injury was found at the most recent medical examination;

(b) The firefighter has at least five years of continuous, full-time employment with an employer, except a volunteer firefighter must have five years of continuous service with the same employer; and

(c) The heart and circulatory malfunction occurred during or within forty-eight hours after a work event.

(10) For the purpose of employer policies and benefits, a heart and circulatory malfunction is treated as an on-the-job injury or illness. This subsection (10) does not affect any determination as to whether the heart and circulatory malfunction is covered under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S.

(11) (a) There is hereby created in the state treasury the firefighter benefits cash fund. The fund consists of moneys appropriated from the general fund by the general assembly. The moneys in the fund are subject to annual appropriation by the general assembly to the department of local affairs for the purpose of reimbursing employers for the direct costs of maintaining accident insurance, self-insurance, or participation in a self-insurance pool or multiple employer health trust as required by this part 3.

(b) The department of local affairs shall reimburse employers for the direct costs of maintaining accident insurance, self-insurance, or participation in a self-insurance pool or multiple employer health trust as required by this part 3.

(12) If, at any time, the funding provided for the benefit required by this section is insufficient to cover the cost of the benefit, then the requirements of this section to maintain the benefit shall become optional pursuant to section 29-1-304.5.






Part 4 - Voluntary Firefighter Cancer Benefits Program

§ 29-5-401. Legislative declaration

(1) House Bill 07-1008, enacted in 2007, established a rebuttable presumption in the state workers' compensation system that certain types of cancer, when contracted by firefighters, are occupational diseases caused by employment as a firefighter.

(2) Nine years of experience has shown that the rebuttable presumption established by House Bill 07-1008 has produced no demonstrable benefit to firefighters but has led to significantly greater costs to employers of firefighters.

(3) The purpose of this part 4 is to provide supplemental income and reimbursement for out-of-pocket costs not otherwise paid for by insurance coverage to firefighters who contract covered cancers and to reduce the cost of workers' compensation insurance for employers of firefighters. This part 4 is not a replacement for workers' compensation coverage or any other kind of medical insurance.

(4) This part 4 does not eliminate or curtail the obligation of an employer of firefighters to participate in the state workers' compensation system, nor does it eliminate or curtail the right of a firefighter to pursue benefits under the state workers' compensation system. Rather, it provides a practical alternative for firefighters to pursue in dealing with the costs and burdens of covered cancers without being forced to rely on recovering compensation under the rebuttable presumption created by House Bill 07-1008.



§ 29-5-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Cancer" means cancer that originates as a cancer of the brain, skin, digestive system, hematological system, or genitourinary system or as defined by the trust.

(2) "Covered individual" means a firefighter, part-time firefighter, or volunteer firefighter who meets the coverage requirements in section 29-5-403 (12).

(3) "Employer" means a municipality, special district, fire authority, or county improvement district that employs one or more firefighters, part-time firefighters, or volunteer firefighters. "Employer" does not include a power authority created pursuant to section 29-1-204 or a municipally owned utility.

(4) "Firefighter" means a full-time, active employee of an employer who regularly works at least one thousand six hundred hours in any calendar year and whose duties are directly involved with the provision of fire protection services, and who is not a volunteer firefighter.

(5) "Part-time firefighter" means an active employee of an employer who regularly works less than one thousand six hundred hours in any calendar year, whose duties are directly involved with the provision of fire protection services, and who is not a volunteer firefighter.

(6) "Trust" means a multiple employer health trust described in section 10-3-903.5 (7)(b)(I), established for the purposes of this part 4.

(7) "Volunteer firefighter" means a volunteer firefighter as defined in section 31-30-1102, including a person meeting this definition who provides volunteer services to a fire authority created by an intergovernmental agreement providing fire protection.



§ 29-5-403. Required benefits - conditions of receiving benefits

(1) An employer may participate in the voluntary firefighter cancer benefits program by paying contributions into a multiple employer health trust as set forth in section 10-3-903.5 (7)(b)(I), established for the purposes of this part 4. The contribution levels and award level definitions will be set by the trust.

(2) For an employer choosing to participate in the voluntary firefighter cancer benefits program, the trust shall provide the minimum benefits specified in subsection (3) of this section to covered individuals diagnosed with cancer, based on the award level of the cancer at the time of diagnosis, after the employer becomes a participant.

(3) Award levels will be established by the trust based on the category and stage of the cancer as follows:

(a) Award level zero, one hundred dollars up to two thousand dollars;

(b) Award level one, four thousand dollars, which shall be paid in addition to the amounts paid for an award level two or higher diagnosis;

(c) Award level two, five thousand dollars;

(d) Award level three, fifteen thousand dollars;

(e) Award level four, twenty-two thousand five hundred dollars;

(f) Award level five, twenty-eight thousand one hundred twenty-five dollars;

(g) Award level six, thirty-seven thousand five hundred dollars;

(h) Award level seven, sixty-five thousand six hundred twenty-five dollars;

(i) Award level eight, eighty-four thousand three hundred seventy-five dollars;

(j) Award level nine, one hundred sixty-eight thousand seven hundred fifty dollars; or

(k) Award level ten, two hundred twenty-five thousand dollars.

(4) In addition to an award pursuant to subsection (3) of this section:

(a) A payment is made to the covered individual for the actual cost, up to twenty-five thousand dollars, for rehabilitative or vocational training employment services and educational training relating to the cancer diagnosis;

(b) A payment is made to the covered individual of up to ten thousand dollars if a covered individual incurs cosmetic disfigurement costs resulting from cancer.

(5) If the cancer is diagnosed as terminal cancer, the covered individual will receive a lump-sum payment of twenty-five thousand dollars as an accelerated payment toward the benefits due in subsection (3) of this section.

(6) The covered individual is entitled to additional awards if the cancer increases in award level, but the amount of any award paid earlier for the same cancer will be subtracted from the new award.

(7) If a covered individual dies while owed benefits pursuant to this section, the benefits will be paid to the surviving spouse or domestic partner, if any, at the time of death, and if there is no surviving spouse or domestic partner, any surviving children equally. If there is no surviving spouse, domestic partner, or child, the obligation of the trust to pay benefits will cease.

(8) If a covered individual returns to the same position of employment after a cancer diagnosis, the covered individual is entitled to the benefits in this section for any subsequent new type of covered cancer diagnosis.

(9) The maximum amount that may be paid to a covered individual for each cancer diagnosis is two hundred forty-nine thousand dollars.

(10) Unless the offset provisions of section 8-42-103 (1)(h) have already been taken, the benefits paid pursuant to this section must be offset by any payments made under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, regardless of when the payments are made. The trust may determine how and when the offsets are implemented.

(11) The benefits in this section are reduced by twenty-five percent if a covered individual used a tobacco product within the five years immediately preceding the cancer diagnosis.

(12) (a) In order for a covered individual to be eligible for the benefits in this section, prior to the diagnosis of cancer and no more than five years for a firefighter or no more than ten years for a volunteer firefighter or part-time firefighter after the firefighter, volunteer firefighter, or part-time firefighter became employed by an employer, the firefighter, volunteer firefighter, or part-time firefighter must have had a medical examination that would reasonably have found an illness or injury that could have caused the cancer and no illness or injury was found.

(b) In addition to subsection (12)(a) of this section, in order for a covered individual to be eligible for the benefits in this section, the following conditions must be met:

(I) The firefighter:

(A) Has at least five years of continuous, full-time employment with an employer; and

(B) Is diagnosed with cancer within ten years after ceasing employment as a firefighter; or

(II) The volunteer firefighter:

(A) Has at least ten years of active service, as used in section 31-30-1122, and has maintained a minimum training participation in the fire department of thirty-six hours each year; and

(B) Is diagnosed with cancer within ten years after ceasing employment as a volunteer firefighter; or

(III) The part-time firefighter:

(A) Has at least ten years of active service; and

(B) Is diagnosed with cancer within ten years after ceasing employment as a part-time firefighter.

(c) The trust shall develop a formula to allow the combining of volunteer, part-time, and full-time firefighter service to establish eligibility.

(d) The claim for benefits must be filed no later than two years after the diagnosis of the cancer. The claim for each type of cancer needs to be filed only once to allow the trust to increase the award level pursuant to subsection (3) of this section.

(13) For the purpose of employer policies and benefits, a cancer diagnosis is treated as an on-the-job injury or illness. This subsection (13) does not affect any determination as to whether the cancer is covered under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8.



§ 29-5-404. Authority of the trust - rules

(1) In addition to any authority given to the trust, the trust has the authority to:

(a) Create a program description to further define or modify, but not decrease, the benefits of this part 4;

(b) Modify the contribution rates, benefit levels, including the maximum amount, consistent with subsection (1)(a) of this section, and structure of the benefits based on actuarial recommendations and with input from a committee of the trust consisting of representatives from labor, management, volunteer, and trust administration; and

(c) Adopt rules and procedures for the administration of the trust.



§ 29-5-405. Exclusion from coverage

An employer who participates in the voluntary firefighter cancer benefits program created in this part 4 is not subject to section 8-41-209 (1) and (2) unless the employer ends participation in the program.









Article 5.5 - Political Subdivision Veteran's Preference Enforcement Act

§ 29-5.5-101. Short title

This article shall be known and may be cited as the "Colorado Political Subdivision Veteran's Preference Enforcement Act".



§ 29-5.5-102. Legislative declaration

The general assembly hereby finds, determines, and declares that the public policy of this state is to encourage, wherever and whenever possible at both the state and local level, the hiring of veterans of the United States armed services. This policy has been expressed through the adoption of article XII, section 15 of the Colorado constitution and is a matter of statewide concern.



§ 29-5.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Political subdivision of the state" shall have the same meaning as in article XII, section 15 of the Colorado constitution including, but not limited to, the regional transportation district.

(2) "Veterans preference points" means those points to be awarded pursuant to article XII, section 15 of the Colorado constitution to veterans applying for public employment.



§ 29-5.5-104. Veterans preference points

Each applicant for appointment or employment in any civil service, merit, or personnel system of a political subdivision of the state that is comparable to that of the state shall be awarded, at a minimum, the appropriate veterans preference points pursuant to article XII, section 15 of the Colorado constitution.



§ 29-5.5-105. Appeals

(1) An applicant who believes that the applicant is entitled to, but has not received, the veterans preference points required by article XII, section 15 of the Colorado constitution may, within thirty days after the notice of the hiring decision, submit to the hiring authority of the political subdivision of the state a written request for a notice of whether the applicant has been awarded the veterans preference points. The hiring authority of the political subdivision of the state shall respond within fifteen days to the request.

(2) The hiring authority of the political subdivision of the state or, at the political subdivision of the state hiring authority's discretion, a three-member panel shall hear any appeal concerning the awarding of veterans preference points as required by the article XII, section 15 of the Colorado constitution. Such hearing shall be conducted in accordance with the provisions of this section.

(3) The selection and examination process action shall be overturned if the hiring authority of the political subdivision of the state finds that:

(a) The applicant has not been awarded the preference points specified in article XII, section 15 of the Colorado constitution; and

(b) The applicant, if awarded the preference points specified in article XII, section 15 of the Colorado constitution would have otherwise obtained the position.






Article 6 - Memorials

§ 29-6-101. Erection of memorial buildings

Any county, city and county, city, or town of the state of Colorado, including any city under special charter, has the power, by a vote of the taxpayers, to purchase or condemn ground for, erect and equip, or purchase and equip a building as a soldiers', sailors', and marines' memorial, commemorative of their military and naval service. Such building may be or include military headquarters, memorial rooms, library, assembly hall, gymnasium, natatorium, club rooms, and rest rooms. It may include a city hall and offices for any county or municipal purpose, community house, or recreation center; or it may be a memorial hospital; or it may be for any one or more of such purposes; and for similar or appropriate purposes may be extended to general community and neighborhood uses, all under the control and regulation as to charges and otherwise of the city or town council, or the board of county commissioners of a county. Such buildings may be erected as an appropriate annex to any other city or public building or by reconstructing the same.



§ 29-6-102. Bond issue

For the purpose of providing for the acquisition of necessary ground therefor and purchasing, erecting, constructing, or reconstructing such building and for the necessary equipment therefor, the county, city and county, city, or town may issue bonds to be known as liberty memorial bonds, to be issued and sold as provided by law; and the county, city and county, city, or town shall provide for portions of such bonds to become due at different, definite periods, but none in less than five nor more than fifty years from the date of issue.



§ 29-6-103. Gifts and bequests authorized

Gifts and bequests to the county, city and county, city, or town for any of the purposes provided in this article are authorized. The same shall be used and applied as provided in this article and as especially stipulated by the donor.






Article 6.5 - Charitable Solicitations From Motorists

§ 29-6.5-101. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) For over fifty years, firefighters across Colorado have engaged in charitable fundraising events to:

(I) Support medical research of debilitating diseases such as muscular dystrophy;

(II) Provide comprehensive health care and support services, advocacy, and education on behalf of children and adults with neuromuscular diseases; and

(III) Conduct summer camps for children with muscular dystrophy;

(b) The most successful fundraising event that firefighters have employed is the signature "fill the boot" campaign, which consists of firefighters asking motorists passing fire stations to contribute to the causes specified in paragraph (a) of this subsection (1) by putting money into firefighter boots or facsimiles of firefighter boots; and

(c) Other nonprofit and charitable organizations would benefit from the ability to solicit and accept donations in a similar manner.

(2) Therefore, it is the intent of the general assembly in enacting this article to clarify that local governments may, in their discretion, allow law enforcement personnel and firefighters, other local public safety personnel, and nonprofit or charitable organizations to conduct fundraising activities.



§ 29-6.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Charitable organization" has the same meaning as set forth in section 6-16-103 (1), C.R.S.

(2) "Charitable purpose" has the same meaning as set forth in section 6-16-103 (2), C.R.S.

(3) "Local government" means any county, town, city, city and county, municipality, or other local entity having the authority to enact local ordinances.



§ 29-6.5-103. Local government authorization for solicitation of charitable donations

(1) A local government may permit, in its discretion, a charitable organization to engage in a solicitation for a charitable purpose, which solicitation involves persons standing in or adjacent to a public roadway and soliciting donations from motorists, if:

(a) The persons solicit in an area that is entirely within the jurisdiction of the local government; and

(b) The number of days for which a local government grants permission for such solicitations does not exceed five days in any calendar year per charitable organization.






Article 7 - Recreational Facilities Districts

§ 29-7-101. City or county may own and operate

(1) Any city, town, village, county, metropolitan recreational district, or park and recreation district organized under article 1 of title 32, C.R.S., may acquire, sell, own, exchange, and operate public recreation facilities, open space and parklands, playgrounds, and television relay and translator facilities; acquire, equip, and maintain land, buildings, or other recreational facilities either within or without the corporate limits of such city, town, village, or county; and expend funds therefor and for all purposes connected therewith.

(2) Any county through its board of county commissioners shall have the power, authority, and jurisdiction to regulate and control public recreation lands and facilities owned or operated by the county by the promulgation of rules and regulations pursuant to a lawfully adopted resolution. The rules and regulations may include but are not limited to the following: Removal, destruction, mutilation, or defacing of any natural object or man-made object owned by the county; explosives or any form of firearm; animal control; any public use, including boating, fishing, camping, or hunting; and polluting or littering. Any person violating any rule or regulation lawfully adopted pursuant to this subsection (2) commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars. It is the duty of the sheriff and the sheriff's undersheriff and deputies, in their respective counties, as well as any county enforcement personnel authorized and appointed as described in subsection (3), to enforce the rules and regulations adopted pursuant to this subsection (2), and the county courts in their respective counties have jurisdiction in the prosecution of any violation of a rule or regulation adopted pursuant to this subsection (2). If authorized by resolution, the penalty assessment procedure provided in section 16-2-201, C.R.S., may be followed by any arresting law enforcement officer for any violation of a rule or regulation adopted pursuant to this subsection (2). As part of a resolution authorizing the penalty assessment procedure, the board of county commissioners may adopt a graduated fine schedule for violations. The graduated fine schedule may provide for increased penalty assessments for repeat offenses by the same person. All fines and forfeitures for the violation of county regulations adopted pursuant to this subsection (2) shall be paid into the treasury of the county at such times and in such manner as may be prescribed by resolution; or, if there is no resolution providing for the payment, it shall be paid to the county treasurer at once.

(3) (a) In addition to the enforcement of the rules and regulations by the sheriff, an undersheriff, or a deputy sheriff, a board of county commissioners may by resolution designate specific other county personnel, however titled or administratively assigned, to enforce rules and regulations duly adopted by the county to control and regulate the use of county public lands and recreation facilities, by issuance of citations or summonses and complaints.

(b) Personnel designated pursuant to this subsection (3):

(I) Shall not be subject to peace officer certification or any other requirements of part 3 of article 31 of title 24, C.R.S.;

(II) Shall be included within the definition of "peace officer or firefighter engaged in the performance of his or her duties" found in section 18-3-201 (2), C.R.S.; and

(III) Shall not have the power to arrest or to execute warrants and shall not have authority to enforce any other resolution, ordinance, or statute, unless otherwise provided by law.



§ 29-7-102. School district may own and operate

(1) Any school district may operate a system of public recreation and playgrounds and television relay translator facilities and may exercise all other powers enumerated in section 29-7-101.

(2) (a) In addition to all other powers and duties that may be conferred by subsection (1) of this section and section 29-7-101, the board of education of a school district that is also a special district, as defined in section 29-21-101 (1)(g), and that began levying a tax for the operation and maintenance of a system of public recreation and playgrounds prior to August 4, 1999, may continue to levy such tax for said purposes, subject to the limitations set forth in paragraph (b) of this subsection (2).

(b) The board of education of a school district that is also a special district, as defined in section 29-21-101 (1)(g), shall submit, after notice, the question of either an imposition of a new tax after August 4, 1999, or any increase in the existing tax levy after said date for the operation and maintenance of a system of public recreation and playgrounds not previously established by resolution or ordinance, nor previously approved by a vote of the registered electors residing in the school district, to a vote of said registered electors at the next general election or the first Tuesday in November of odd-numbered years or on the school district's biennial election date.

(c) Following a vote by the registered electors residing in the school district that sets a maximum tax levy for the operation and maintenance of a system of public recreation and playgrounds, such tax levy shall remain in effect, subject to the requirements of section 29-1-301, until the registered electors residing in the school district have established a change in the levy by subsequent vote pursuant to the provisions of this section. A school district that is also a special district, as defined in section 29-21-101 (1)(g), and that began levying a tax for the operation and maintenance of a system of public recreation and playgrounds prior to August 4, 1999, may continue such levy until the registered electors residing in the school district have established a change in the levy by subsequent vote pursuant to the provisions of this section.



§ 29-7-103. Operation - admission fees

Any city, town, village, county, or school district may operate such a system independently or may cooperate in its conduct in any manner which is mutually agreed upon or may delegate the operation of the system to a recreation board created by any or all of them and appropriate money voted for this purpose to such board, and it may make charges and require the payment of fees for the admission to and use and enjoyment of such recreation facilities and playgrounds.



§ 29-7-104. Powers - eminent domain

Any municipal corporation or board given charge of the recreation system is authorized to conduct its activities on property under its custody and management; other public property under the custody of other municipal corporations or boards with the consent of such corporations or boards; and private property with the consent of the owners or without such consent as provided in this section. It has authority to accept gifts and bequests for the benefit of the recreational service, employ supervisors and directors of the recreational service and employ supervisors and directors of recreational work, take private property for the aforesaid purposes without the owner's consent upon payment of just compensation, and exercise the right of eminent domain in accordance with the provisions of articles 1 to 7 of title 38, C.R.S., and other applicable laws and statutes.



§ 29-7-105. Funds for television facilities

Any county, city and county, city, town, village, school district, or recreational district may receive funds from any private or public source for the purpose of constructing and operating such television transmission and relay booster facilities.



§ 29-7-106. Tax limitations not to apply

No tax levy for the purposes of television relay or translator facilities as specified in sections 29-7-101, 29-7-102, and 29-7-105 and 32-1-1005 (1)(a), C.R.S., shall be within the limitations prescribed for any county, city, city and county, town, village, school district, or recreation district.



§ 29-7-107. Recreational facility defined

"Recreational facility" or "recreational system" as used in this article includes such land or interest in land as may be necessary, suitable, or proper for park or recreational purposes or for the preservation or conservation of sites, scenes, open space, and vistas of scientific, historic, aesthetic, or other public interest. The term "interests in land" as used in this section means and includes all rights and interests in land less than the full fee interest, including but not limited to future interests, easements, covenants, and contractual rights. Every such interest in land held pursuant to this article when recorded shall run with the land to which it pertains for the benefit of the political subdivision holding such interest and may be protected and enforced by such subdivision in any court of general jurisdiction by any proceeding known at law or in equity.



§ 29-7-108. Political subdivisions may unite in owning or operating recreational facilities

Any political subdivision of this state authorized under this article to own or operate a recreational facility may unite with any other similarly authorized political subdivision in owning or operating any recreational facility.






Article 7.5 - Park and Open Space Act

§ 29-7.5-101. Short title

This article shall be known and may be cited as the "Park and Open Space Act of 1984".



§ 29-7.5-102. Legislative declaration

The general assembly declares that there is a need for parks, trail systems, and open space in urban areas of this state, that existing rights-of-way for high voltage electric transmission lines in such areas occupy significant land which could also be utilized for parks, trail systems, and open space, and that the safety of these lines could be enhanced by adopting appropriate safety measures as a part of utilizing this land for parks, trail systems, and open space. The general assembly further declares that the purpose of this article is to encourage the dedication and the utilization of such land for public parks, trail systems, and open space and the implementation of additional safety measures for these electric transmission lines.



§ 29-7.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "High voltage line" means any overhead line for the transmission of electric current with a nominal voltage in excess of sixty-nine kilovolts and all supporting structures and accessories necessary for such line.

(2) "Park and open space" means any land accepted as a public park, a public trail, or a public open space by the applicable park board.

(3) "Park board" means the governing body of any local governmental entity within the state which is authorized by state law to accept land for public park, trail, or open space purposes.

(4) "Transmission right-of-way" means any right-of-way, easement, or other land utilized for a high voltage line.

(5) "Urban area" means any land located within any incorporated city or municipality. The term also means any land located in the unincorporated areas of any county which is zoned as residential land and for which a final plat for subdivided land has been approved by the board of county commissioners pursuant to section 30-28-110 (3) and (4), C.R.S., and which is also included in a local governmental entity which has a statutory authorization to provide for public parks, trails, or open spaces.



§ 29-7.5-104. Use as park, trail, or open space

In any urban area, the owners of any transmission right-of-way and the fee owner of any land subject to any transmission right-of-way may offer to dedicate or grant use of the transmission right-of-way to the park board for a public park, a public trail, or a public open space. This article shall not apply to any dedication or grant of use of a transmission right-of-way unless both the owner of the transmission right-of-way and the fee owner of the land involved consent to the dedication or grant of use. The park board may accept or reject this offered dedication or use of the transmission right-of-way based on the reasonable needs of the public, applicable rules and regulations governing the park board, and other criteria normally applied by the park board in accepting or rejecting dedications of land. In accepting or rejecting such offer, the park board shall consider, among other factors, methods for enhancing the safety of the transmission right-of-way involved through design of the park, trail, or open space improvements. The park board shall also consider and protect the interests and property rights of adjacent landowners, particularly those adjacent to the termination points of trails, who are not participating in the dedication or grant of use of the transmission right-of-way. If needed, the park board shall provide an access or egress from the point of termination to a public street or highway. For purposes of this article, the right of eminent domain shall not be exercised to obtain ingress or egress. Nothing in this article shall prevent negotiations for a dedication or grant of use of a transmission right-of-way in incorporated areas from occurring during the subdivision approval process; except that such dedication or grant of use shall not be finalized until the final subdivision plat is approved.



§ 29-7.5-105. Limitations on liability

If a transmission right-of-way has been accepted by the park board as park, trail, or open space, then neither the owners or operators of the high voltage line, transmission right-of-way, or land subject to the transmission right-of-way, nor the governmental or quasi-governmental entity exercising jurisdiction over the park board, nor any of their employees, officers, agents, or board or council members shall have any liability for any injury to person or property or for the death of any person caused by an act or omission of such person or party on the dedicated lands.



§ 29-7.5-106. When liability is not limited

Nothing in this article limits in any way any liability which would otherwise exist for loss, injury, or death due to gross negligence or willful misconduct. If the provisions of article 41 of title 33, C.R.S., also apply to persons for whom liability is limited pursuant to section 29-7.5-105, the liability and limitations on liability in this article shall supersede article 41 of title 33, C.R.S.






Article 8 - Underground Conversion of Utilities

§ 29-8-101. Short title

This article shall be known and may be cited as the "Colorado Underground Conversion of Utilities Act".



§ 29-8-102. Legislative declaration

The general assembly finds that landowners, cities, towns, counties, public utilities, and cable operators in many areas of the state desire to convert existing overhead electric and communication facilities to underground locations. The general assembly further finds that the conversion of overhead electric and communication facilities to underground locations is a matter of statewide concern and interest. The general assembly declares that a public purpose will be served by providing a procedure to accomplish such conversion and that it is in the public interest to provide for such conversion by proceedings taken under this article, whether such areas are within the limits of a city or town or within a county. The general assembly further declares that all political subdivisions shall pursue such conversion only in accordance with this article; except that the use of the procedure set forth in this article is permissive and not mandatory for incidental and episodic conversions associated with public improvements such as street widening or sewer construction. Notwithstanding the provisions of this article, a political subdivision shall be able to perform such underground conversion without following the procedures outlined in this article if the political subdivision pays for all of the costs and expenses of such conversion from the political subdivision's own funds on the condition that the political subdivision does not seek to recover the costs or expenses of such conversion from the public utility or cable operator.



§ 29-8-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Cable operator" shall have the same meaning as set forth in the federal "Cable Communications Policy Act of 1984", as amended, 47 U.S.C. sec. 522.

(1.5) "Communication service" means the transmission of intelligence by electrical means, including, but not limited to, telephone, telegraph, messenger-call, block, police, fire alarm, and traffic control circuits or the transmission of television or radio signals.

(2) "Convert" or "conversion" means the removal of all or any part of any existing overhead electric or communications facilities and the replacement thereof with underground electric or communication facilities constructed at the same or different locations.

(3) "Electric or communication facilities" means any works or improvements used or useful in providing electric or communication service, including, but not limited to, poles, supports, tunnels, manholes, vaults, conduits, pipes, wires, conductors, guys, stubs, platforms, crossarms, braces, transformers, insulators, cut-outs, switches, capacitors, meters, communication circuits, appliances, attachments, and appurtenances.

(4) "Electric service" means the transmission and distribution of electricity for heat, light, or power.

(5) "Governing body" means the board of county commissioners or city council or board of trustees, as may be appropriate, depending on whether the improvement district is located in a county or within a city or town.

(6) "Net effective interest rate" means the net interest cost of bonds divided by the sum of the products derived by multiplying the principal amounts of the securities maturing on each maturity date by the number of years from their date to their respective maturities. In all cases, the net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(7) "Overhead electric or communication facilities" means electric or communication facilities located, in whole or in part, above the surface of the ground.

(7.5) "Political subdivision" means a county, city and county, city, town, home rule city, home rule town, service authority, school district, local improvement district, law enforcement authority, any special district such as water, sanitation, fire protection, metropolitan, irrigation, or drainage, or any other kind of municipal, quasi-municipal, or public corporation organized pursuant to law.

(8) "Public utility" means one or more persons or corporations that provide electric or communication service to the public by means of electric or communication facilities and shall include any city, county, special district, or public corporation that provides electric or communication service to the public by means of electric or communication facilities.

(9) "Resolution" means ordinance, where the governing body properly acts by ordinance, or resolution, where the governing body is authorized to act by resolution.

(10) "Underground electric or communication facilities" means electric or communication facilities located, in whole or in part, beneath the surface of the ground, or facilities within the confines of a power substation. "Communication facilities" does not include facilities used or intended to be used for the transmission of intelligence by microwave or radio or outdoor public telephones. "Underground facilities" includes certain facilities even though such facilities remain above the surface, in accordance with standard underground practices, such as transformers, pull boxes, service terminals, meters, pedestal terminals, splice closures, apparatus cabinets, and similar facilities.



§ 29-8-104. Powers conferred

(1) The governing body of every county is authorized to create local improvement districts under this article within the unincorporated portion of such county, and the governing body of every city and town is authorized to create local improvement districts under this article within its territorial limits to provide for the conversion of existing overhead electric or communication facilities to underground locations and the construction, reconstruction, or relocation of any other electric or communication facilities which may be incidental thereto, under the provisions of this article.

(2) The governing body of every municipal utility may, by resolution or ordinance, impose a surcharge on those consumers within such municipal utility's service area who derive a direct benefit from the conversion of overhead electric and communication facilities to underground locations.



§ 29-8-105. Basis of assessments

When any improvement authorized to be made by any governing body by the terms of this article is ordered, the governing body shall provide for the apportionment of the cost and expenses thereof as in its judgment may be fair and equitable in consideration of the benefits accruing to the abutting, adjoining, contiguous, and adjacent lots and lands, and to the lots and lands otherwise benefited and included within the improvement district formed. Each lot and parcel of the land shall be separately assessed for the cost and expenses thereof in proportion to the number of square feet of such lands and lots abutting, adjoining, contiguous, and adjacent thereto or included in the improvement district, or assessed upon a frontage, zone, or other equitable basis, in accordance with the benefits, as the same may be determined by the governing body. The entire cost of the improvement may be assessed against the benefited property as provided in this article or if money for paying part of such cost is available from any other source, the money so available may be so applied and the remaining cost so assessed against the benefited property. The cost and expenses to be assessed as provided in this article shall include the cost of the improvement, engineering and clerical service, advertising, cost of inspection, cost of collecting assessments, and interest upon bonds if issued, and for legal services for preparing proceedings and advising in regard thereto. Fee lands and property of public entities, such as the federal government, state of Colorado, or any county, city, or town, shall not be considered as lands or property benefited by any improvement district, and unless such public entity within the boundaries of an improvement district consents in writing, filed before the governing body adopts the resolution provided for in section 29-8-109, the lands and property of such public entity shall not be subject to assessment for the payment of any of the cost or expense of such improvement.



§ 29-8-106. Resolution for cost and feasibility study

(1) Any governing body may on its own initiative, or upon a petition signed by at least a majority of the property owners owning at least a majority of the assessable land of any proposed district requesting the creation of an improvement district as provided in this article, pass a resolution at any regular or special meeting declaring that it finds that the improvement district is in the public interest. It must be determined that the formation of the local improvement district for the purposes set out in this article will promote the public convenience, necessity, and welfare.

(2) The resolution must state that the costs and expenses will be levied and assessed upon the property benefited and further request that each public utility serving such area by overhead electric or communication facilities shall make a study of the cost of conversion of its facilities in such area to underground service.

(3) The report of said study shall be provided to the governing body and made available in its office to all owners of land within the proposed improvement district. The resolution of the governing body shall require that the public utility be provided with the name and address of the owner of each parcel or lot within the proposed improvement district, if known, and if not known the description of the property and such other matters as may be required by the public utility in order to perform the work involved in the cost study.

(4) The resolution shall further state the governing body's preliminary determination as to the method of assessing each lot or parcel within the proposed improvement district area and shall provide the square feet or frontage feet of each lot or parcel, and zone or other information necessary for assessment in accordance with the governing body's preliminary determination. All public utilities serving such improvement district areas by overhead electric or communication facilities shall, within one hundred twenty days after receipt of the resolution, unless such time is extended, make a study of the costs of conversion of their facilities in such district to underground service, and the public utilities shall together provide to the governing body, and make available at their respective offices, a joint report as to the results of the study.



§ 29-8-107. Bond of petitioners

At the time that action is commenced under section 29-8-106, or at any time prior to the time of the hearing provided for in section 29-8-112, and if requested by the governing body or public utility, a bond shall be filed, with security approved by the governing body or cash deposit made sufficient to pay all expenses of the governing body connected with the proceedings and of the public utilities for actual time and expenses incurred in regard to the cost and feasibility study in case the organization of the district is not effected. If at any time during the organization proceedings the governing body is satisfied that the bond first executed or the amount of cash deposited is insufficient in amount, it, on its own initiative or at the request of a public utility, may require the execution of an additional bond or the deposit of additional cash within a time to be fixed, not less than ten days distant, and upon failure of the petitioners to file or deposit the same, the petition shall be dismissed.



§ 29-8-108. Costs and feasibility report

(1) The public utility report shall set forth an estimate of the total underground conversion costs and shall also indicate the costs of underground conversion of facilities of the public utility located within the boundaries of the various parcels or lots then receiving service. The report shall also contain the public utility's recommendations concerning the feasibility of the project for the district proposed insofar as the physical characteristics of the district are concerned. The report shall make recommendations by the public utility concerning inclusion or exclusion of areas within the district or immediately adjacent to the district.

(2) The governing body shall give careful consideration to the public utility's recommendations concerning feasibility, recognizing its expertise in this area, and it may amend the boundaries of the proposed improvement district provided that the costs and feasibility report of the public utility contains a cost figure on the district as amended, or it may request a new costs and feasibility report from the public utility concerned on the basis of the amended district.

(3) The cost estimate contained in the report shall not be considered binding on the public utility if construction is not commenced within six months of the submission of the estimate, for reasons not within the control of the public utility. Should such a delay result in a significant increase of the conversion cost, new hearings shall be held on the creation of the district. If only a minor increase results, only the hearing on the assessments need be held again.



§ 29-8-109. Resolution declaring intention to create district

On the filing with the clerk of any governing body of the cost and feasibility report by the public utility, as provided in section 29-8-108 and after considering the same, the governing body may, at any regular or special meeting, pass a resolution declaring its intention to create a local improvement district. The resolution shall state: That the costs and expenses of the district created are, except as otherwise provided for, to be levied and assessed upon the abutting, adjoining, and adjacent lots and lands along or upon which improvements are to be made, and upon lots and lands benefited by such improvements and included in the improvement district created; that it is the intention of the governing body to make such improvement which will promote public convenience, necessity, and welfare; and the area and boundaries of the proposed improvement district, the character of the proposed improvement, the estimated total cost of the same, and the intention of the governing body to hold a public hearing on the proposed improvement.



§ 29-8-110. Notice of public hearing on proposed improvement - contents

(1) Following the passage of the resolution in section 29-8-109, the governing body shall cause a notice of a public hearing on the proposed improvement to be given in the manner provided in section 29-8-111. Such notice shall:

(a) Describe the boundaries or area of the district with sufficient particularity to permit each owner of real property therein to ascertain that his property lies in the district;

(b) Describe in a general way the proposed improvement, specifying the streets or property along which it will be made and the nature of the benefits to the property within the district;

(c) State the estimated cost, as determined from the costs and feasibility report, and including the cost of the improvement and the cost of engineering and clerical service, advertising, inspection, collection of assessments, interests upon bonds, if issued, and for legal services for preparing proceedings and advising in regard thereto;

(d) State that it is proposed to assess the real property in the district to pay all or a designated portion of the cost of the improvement according to the benefits to be derived by each tract, block, lot, and parcel of land within the district, and the proposed means of apportioning such cost;

(e) State the time and place at which the governing body will conduct a public hearing upon the proposed improvement and on the question of benefits to be derived by the real property in the district;

(f) State that all interested persons will be heard and that any property owner will be heard on the question of whether his property will be benefited by the proposed improvement.



§ 29-8-111. Notice of public hearing on proposed improvement - manner of giving

Such notice shall be published in full one time in a newspaper of general circulation in the district or, if there is no such newspaper, by publication in a newspaper of general circulation in the county, city, or town in which said district is located. A copy of such notice shall be mailed to the last known address of each owner of land within the proposed district whose property will be assessed for the cost of the improvement. The address to be used for said purpose shall be that last appearing on the real property records in the office of the county treasurer of the county wherein said property is located. In addition, a copy of such notice shall be addressed to "owner" and shall be so mailed, addressed to the street number of each piece of improved property to be affected by the assessment. Mailed notices and the published notice shall state where a copy of the resolution creating the district will be available for inspection by any interested parties.



§ 29-8-112. Public hearing - changes in proposed improvements and area to be included in district

(1) On the date and at the time and place specified in the aforesaid notice, the governing body shall, in open and public session, hear all objections to the creation of the proposed district, the making of the proposed improvements, and the benefits accruing to any tract, block, lot, or parcel of land therein. Representatives of the public utility concerned shall be present at all such hearings. Such hearing may be adjourned from time to time to a fixed future time and place. If at any time during the hearings it appears to the governing body that changes in the proposed improvements or the proposed district should be made, which, after consultation with the public utility concerned, appear to affect either the cost or feasibility of the improvements, the hearing shall be adjourned to a fixed future time and place and a new cost and feasibility report prepared on the basis of the contemplated changes.

(2) If action on the creation of the improvement district was initiated by petition as set forth in section 29-8-106, and if it appears that said petition is not signed by at least a majority of the property owners owning at least a majority of the assessable land of the proposed district, or if it is shown that the proposed improvement will not confer a general benefit on the district, or that the cost of the improvement would be excessive as compared with the value of the property in the district, the governing body shall thereupon dismiss the petition and adjudge the cost against those executing the bond filed to pay such costs. No appeal shall lie from the order dismissing said proceedings. Nothing in this section may prevent the filing of subsequent petitions for a similar district. The right to renew such a proceeding is expressly granted and authorized.

(3) After the hearing has been concluded and after all persons desiring to be heard have been heard, the governing body shall consider the arguments put forth and may make such changes in the area to be included in the district as it may consider desirable or necessary. However, no such changes shall be made unless a costs and feasibility report has been prepared on the basis of such changes.

(4) If at any time during the public hearing the governing body is presented with a petition signed by at least a majority of the property owners owning at least a majority of the assessable land of the proposed district protesting the proposed improvement, and such a petition is still outstanding at the close of the public hearing, the district and project shall be abandoned.

(5) If there is no such petition outstanding, the governing body, after consideration of matters brought forth at the public hearing, shall either abandon the district and project or adopt a resolution establishing the district and authorizing the project, either as described in the notice or with changes made as authorized in this section. Such resolution shall be published in the manner provided in section 29-8-111 but need not be mailed. If a resolution is adopted establishing the district, such resolution shall finally and conclusively establish the regular organization of the district against all persons, unless an action attacking the validity of the organization is commenced in a court of competent jurisdiction within thirty days after the adopting of such resolution. Such action shall be subject to the provisions of section 29-8-113. Thereafter, any such action shall be perpetually barred and the organization of said district shall not be directly or collaterally questioned in any suit, action, or proceeding.



§ 29-8-113. Waiver of objections

Every person who has real property within the boundaries of the district and who fails to appear before the governing body at the hearing and make any objection he may have to the creation of the district, the making of the improvements, and the inclusion of his real property in the district shall be deemed to have waived every such objection. Such waiver shall not, however, preclude his right to object to the amount of the assessment at the hearing for which provision is made in section 29-8-117.



§ 29-8-114. Proposed assessment list

After a decision is made by a governing body to proceed with the district and project, it shall cause to be prepared an assessment list detailing the total amount to be assessed, the specific properties assessed, and the amount of assessment on each piece of property.



§ 29-8-115. Proposed assessment resolution

After the preparation of the proposed assessment list, the governing body shall cause to be prepared for adoption at the hearing provided for in section 29-8-117, a resolution declaring the entire cost of improvement, including the cost of construction as determined from the costs and feasibility report, other incidental costs, legal and fiscal fees and costs, the cost of the publication of notices, and all other costs properly incident to the construction of the improvement and the financing and collecting thereof. Such resolution shall specify what share, if any, of the total cost is payable from sources other than the imposition of assessments, and shall incorporate the proposed assessment list provided for in section 29-8-114.



§ 29-8-116. Notice of public hearing on proposed assessments

(1) After the preparation of the aforesaid resolution, notice of a public hearing on the proposed assessments shall be given. Such notice shall be published one time in a newspaper in which the first notice of hearing was published at least twenty days before the date fixed for the hearing, and shall be mailed not less than fifteen days prior to the date fixed for such hearing to each owner of real property whose property will be assessed for part of the cost of the improvement at the last known address of such owner, using for such purpose the names and addresses appearing on the last completed real property assessment rolls of the county wherein said affected property is located. In addition, a copy of such notice shall be addressed to "owner" and shall be so mailed, addressed to the street number of each piece of improved property to be affected by such assessment.

(2) Each notice shall state that at the specified time and place the governing body will hold a public hearing upon the proposed assessments and shall state that any owner of any property to be assessed pursuant to the resolution will be heard on the question of whether his property will be benefited by the proposed improvement to the amount of the proposed assessment against his property and whether the amount assessed against his property constitutes more than his proper proportional share of the total cost of the improvement.

(3) The notice shall further state where a copy of the resolution proposed to be adopted levying the assessments against all real property in the district will be on file for public inspection, and that subject to such changes and corrections therein as may be made by the governing body, it is proposed to adopt the resolution at the conclusion of the hearing.

(4) The public notice shall describe the boundaries or area of the district with sufficient particularity to permit each owner of real property therein to ascertain that his property lies in the district. The mailed notice may refer to the district by name and date of creation and shall state the amount of the assessment proposed to be levied against the real property of the person to whom the notice is mailed. In the absence of fraud, the failure to mail any notice does not invalidate any assessment or any proceeding under this article.



§ 29-8-117. Public hearing on proposed assessment resolution

(1) On the date and at the time and place specified in the aforesaid notice, the governing body shall, in open and public session, hear all arguments relating to the benefits accruing to any tract, block, lot, or parcel of land therein and the amounts proposed to be assessed against any such tract, block, lot, or parcel. The hearing may be adjourned from time to time to a fixed future time and place. After the hearing has been concluded and all persons desiring to be heard have been heard, the governing body shall consider the arguments presented and shall make such corrections in the assessment list as may be considered just and equitable. Such corrections may eliminate, may increase, or may decrease the amount of the assessment proposed to be levied against any piece of property. However, no increase of any proposed assessment shall be valid unless the owner of the property is given notice and an opportunity to be heard.

(2) After such corrections have been made, the governing body shall make a specific finding that no proposed assessment on the corrected assessment list exceeds the benefit to be derived from the improvement by the piece of property to be so assessed and that no piece of property so listed will bear more than its proper proportionate share of the cost of such improvement.



§ 29-8-118. Adoption of the assessment resolution

After the public hearing has been concluded and all corrections made to the assessment list, the governing body shall proceed to adopt the assessment resolution. The adoption of such resolution shall be prima facie evidence of the fact that the property assessed is benefited in the amount of the assessments and that such assessments have been lawfully levied.



§ 29-8-119. Assessment roll

The clerk of the governing body shall prepare a local assessment roll in book form showing in suitable columns each piece of land assessed, the total amount of assessment, the amount of each installment of principal and interest if, in pursuance of this article, the same is payable in installments, and the date when each installment will become due, with suitable columns for use, in case of payment of the whole amount or of any installment or penalty, and he shall deliver the same, duly certified, under seal as appropriate, to the proper officer for collection.



§ 29-8-120. Payment of assessment

All assessments shall be due and payable within thirty days after the final publication of the assessing resolution without demand; except that all such assessments may be paid, at the election of the owner, in installments, with interest, as provided in section 29-8-121.



§ 29-8-121. Installment payments

Failure to pay the whole assessment within said period of thirty days shall be conclusively considered to be an election on the part of all persons interested, whether under disability or otherwise, to pay in such installments. In case of such election, the assessment shall be payable in equal annual or semiannual installments of principal, the first of which installments shall be payable as prescribed by the governing body, and the last installment within not more than twenty years, with interest in all cases on the unpaid principal, payable annually or semiannually at a rate not exceeding the maximum net effective interest rate authorized by the governing body. The number of installments, the period of payments, the date of the initial payment, and the maximum net effective interest rate shall be determined by the governing body and set forth in the resolution required by section 29-8-115.



§ 29-8-122. Failure to pay installments

Failure to pay any installment, whether of principal or interest, when due shall cause the whole of the unpaid principal to become due and collectable immediately, and the whole amount of the unpaid principal and accrued interest shall thereafter draw interest at the rate of one percent per month or fraction of a month until the day of sale; but at any time prior to the day of sale, the owner may pay the amount of all unpaid installments, with interest at one percent per month or fraction of a month, and all penalties accrued, and shall thereupon be restored to the right thereafter to pay in installments in the same manner as if the default had not been suffered.



§ 29-8-123. Discount - assessment roll returned

Payment may be made to the city or town treasurer at any time within thirty days after the final publication of the assessing resolution and an allowance of five percent shall be made on all payments made during such period, but not thereafter. In the case of cities and towns, at the expiration of said thirty-day period, the city or town treasurer shall return the local assessment roll to the clerk, therein showing all payments made thereon, with the date of each payment. Said roll shall be certified by the city or town clerk under the seal of the city or town, and be hand delivered to the county treasurer of the same county, with his warrant for the collection of the same. The county treasurer shall show receipt for the same and all such rolls shall be numbered for convenient reference.



§ 29-8-124. Sale of property for nonpayment

The county treasurer shall receive payment of all installment payments of assessments appearing upon the assessment roll, with interest. In case of default in the payment of any installment of principal or interest when due, the county treasurer shall advertise and sell any property concerning which such default is suffered for the payment of the whole of the unpaid assessment thereon. Said advertisements and sales shall be made at the same times, in the same manner, under all the same conditions and penalties, and with the same effect as provided by general law for sales of real estate in default of payment of general taxes.



§ 29-8-125. Owner of interest may pay share

The owner of any divided or undivided interest in the property assessed may pay his share of any assessment, upon producing evidence of the extent of his interest, satisfactory to the treasurer having the roll in charge.



§ 29-8-126. When collections paid city

In the case of improvement districts located within cities or towns, all collections made by the county treasurer upon such assessment roll in any calendar month shall be accounted for and paid over to the city or town treasurer on or before the tenth day of the next succeeding calendar month, with separate statements for all such collections for each improvement district.



§ 29-8-127. Assessment lien

All assessments made under this article, together with all interest thereon and penalties for default in payment thereof, and all costs in collecting the same, shall constitute, from the date of the final publication of the assessing resolution, a perpetual lien in the several amounts assessed against each lot or tract of land, and shall have priority over all other liens excepting general tax liens. No sale of property for the nonpayment of taxes or other special assessments shall extinguish the lien of other than the taxes or special assessments for the nonpayment of which such sale is had.



§ 29-8-128. Advance payment of assessment installments

The governing body may, in the resolution levying the assessments, provide that all unpaid installments of assessments levied against any piece of property may (but only in their entirety) be paid prior to the dates on which they become due, if the property owner paying such installments pays all interest which would accrue thereon to the next succeeding date on which interest is payable on the bonds issued in anticipation of the collection of the assessments. In addition, the property owner must pay such additional amount of interest as in the opinion of the governing body is necessary to assure the availability of money fully sufficient to pay interest on the bonds as interest becomes due, and any redemption premiums which may become payable on the bonds in order to retire, in advance of maturity, bonds in a sufficient amount to utilize the assessments thus paid in advance. If no bonds have been issued, then all unpaid installments of assessments levied against any piece of property may be paid in their entirety prior to the date upon which they become due by paying the principal amount due and the interest accrued thereon to the date of payment.



§ 29-8-129. Issuance of bonds

(1) After the expiration of thirty days from the effective date of the resolution levying the assessments, the governing body may borrow money and issue negotiable interest-bearing bonds in a principal amount not exceeding the unpaid balance of the assessments levied. The bonds shall be authorized by resolution of the governing body. The resolution shall prescribe the form of said bonds, the manner of their execution, which may be effected by the use of the facsimile signatures of the officers of the governing body in accordance with the laws of the state in effect at the time of their execution, shall provide for the terms thereof, including the maximum net effective interest rate for the issue of bonds, and may direct that the bonds shall be sold at public or private sale at or below par. The bonds shall not be sold at a price such that the net effective interest rate of the issue of bonds exceeds the maximum net effective interest rate authorized.

(2) The governing body shall prescribe other details in connection with the issue of bonds. The bonds so authorized shall mature serially over a period of not exceeding twenty years, but in no event shall such bonds extend over a longer period of time than the period of time over which such installments of special assessments are due and payable and ninety days thereafter.

(3) The bonds shall be of such form and denomination and shall be payable in principal and interest at such times and place, and shall be sold, authorized, and issued in such manner as the governing body may determine. The bonds shall be dated no earlier than the date on which the special assessment shall begin to bear interest, and shall be secured by and payable from the irrevocable pledge and dedication of the funds derived from the levy and collection of the special assessments in anticipation of the collection of which they are issued. Said resolution and bonds may also include such other terms or recitals which, in the judgment of the governing body, are necessary or proper to render the same marketable.

(4) Any premium received on the sale of the bonds may be applied as other bond proceeds or if not so applied, the same shall be placed in the fund for the payment of principal of and interest on the bonds. The bonds shall be callable for redemption from the proceeds of the sale of any property sold for the nonpayment of special assessments, but not otherwise unless the bonds on the face thereof provide for redemption prior to maturity. The governing body may provide that the bonds shall be redeemable on any interest payment date prior to maturity pursuant to such notice and at such premiums as it deems advisable. Interest may be evidenced by interest coupons attached to such bonds and signed with a facsimile signature, as above provided, of one of the individuals who signed the bonds.

(5) In connection with the issuance of bonds payable solely from special assessments, the governing body may provide for the submission of the question of issuing such bonds to the registered electors eligible to vote on the question. For local improvement districts created by the governing body of any county pursuant to this article, the governing body may provide that all registered electors of the county shall be eligible to vote on the question or that only registered electors who are owners of property within or residents of the district shall be eligible to vote. For local improvement districts created by the governing body of any city or town pursuant to this article, the governing body may provide that all registered electors of the city or town shall be eligible to vote on the question or that only registered electors who are owners of property within or residents of the district shall be eligible to vote.

(6) In connection with the issuance of bonds payable from special assessments which are additionally secured by a pledge of any other funds of the county, city, or town, the governing body may provide for the submission of the question of issuing the bonds to all registered electors of the county, city, or town.



§ 29-8-130. Civil action - grounds

(1) No civil action shall be brought or maintained to enjoin the collection of assessments or otherwise test the validity of assessments levied under this article except upon the following grounds:

(a) That notice of a hearing upon the amount of the assessment was not given as required in this article. Any person presenting objections to the governing body at or before the hearing on assessments shall be deemed to have waived this ground.

(b) That the hearing upon the amount of the assessment as provided in this article was not held;

(c) That the improvement ordered was not one authorized by this article;

(d) That the assessment levied exceeds the benefits received by the property assessed.

(2) Every person whose property is subject to such special assessment and who fails to appear during the public hearings on said assessment to raise his objection to such assessment shall be deemed to have waived all objection to such assessment, except objections on grounds specified in subsections (1)(a) and (1)(b) of this section. Any action brought under this article shall be commenced within thirty days after the passage of the assessing resolution or be thereafter perpetually barred. Any such action shall be given preference in the courts of the state. If such action is unsuccessful, the courts may order the plaintiff to pay the costs thereof, and, in its discretion, may require a bond in a sufficient amount to cover such costs at the commencement of such action. The burden of proof to show that such special assessment or part thereof is invalid, inequitable, or unjust shall rest upon the party who brings such suit.



§ 29-8-131. Conversion costs

(1) In determining the conversion costs included in the costs and feasibility report required by section 29-8-108, the public utility shall be entitled to amounts sufficient to repay them, with a reasonable allowance for overhead expense, for the following, as computed and reflected by the uniform system of accounts approved by the public utilities commission or federal communications commission, or in the event the public utility is not subject to regulation by either of the above governmental agencies, by the public utility's system of accounts then in use and in accordance with standard accounting procedures of said public utility:

(a) The original costs less depreciation taken of the existing overhead electric and communication facilities to be removed;

(b) The estimated costs of removing such overhead electric and communication facilities, less the salvage value of the facilities removed;

(c) If the estimated cost of constructing underground facilities exceeds the original cost of existing overhead electric and communication facilities, then the difference between the two;

(d) The cost of obtaining new easements when technical considerations make it reasonably necessary to utilize easements for the underground facilities different from those used for aboveground facilities, or where the preexisting easements are insufficient for the underground facilities.

(2) However, in the event that conversion costs are included in tariffs, rules, or regulations filed and in effect with the public utilities commission, such conversion costs shall be the cost included in the costs and feasibility report.



§ 29-8-132. Maintenance, construction, and title to converted facilities

The public utility has the duty to maintain, repair, and replace all underground facilities installed under this article. There shall be no competitive bidding as to the construction of the converted facilities since existing facilities are owned, maintained, and operated by the public utility and the continuity of service of the utility is essential, both of which make construction work by third persons impracticable. Therefore, the public utility concerned shall be responsible for the accomplishment of all construction work and may contract out such of the construction work as it deems desirable. Title to the converted facilities shall be at all times solely and exclusively in the public utility involved, as the public is only purchasing the intangible benefits which come from converted facilities, that is, the removal of the overhead facilities and replacement by underground facilities.



§ 29-8-133. Conversion costs and service connection

(1) The public utility performing the conversion shall, at the expense of the property owner, convert to underground all electric and communication service facilities located upon any lot or parcel of land within the improvement district and not within the easement for distribution. This shall include the digging and the back filling of a trench upon such lot or parcel, unless the owner executes a written objection thereto and files the same with the clerk of the governing body not later than the date set for hearing objections to the improvement district as provided by law. Failure to file such written objection shall be taken as a consent and grant of easement to the public utility and shall be construed as express authority to the public utility and their respective officers, agents, and employees to enter upon such lot or parcel for such purpose, and, through failure to object, any right of protest or objection with respect to the doing of such work shall be waived. If an owner does file such written objection, he shall then be responsible for providing a trench which is in accordance with applicable rules, regulations, or tariffs from the owner's service entrance to a point designated by the public utility and for back filling a trench following installation of the underground service by the public utility involved.

(2) In any event, the cost of any work done by the public utility shall be included in the assessment to be levied upon such lot or parcel. Should a written objection be filed as provided in subsection (1) of this section, the owner involved shall be obligated for and the public utility involved shall be entitled to payment for the actual cost for such work accomplished upon the owner's property by the public utility; such amount shall be less than the cost if the public utility had performed the trenching and back filling.

(3) The owner shall, at his expense, make all necessary changes in the service entrance equipment to accept underground service.



§ 29-8-134. Notice of possible disconnection

There shall be included in the notice of the public hearing concerning the improvements required by section 29-8-110 notice that all owners of land within the local improvement district may file written requests for inclusion of the cost of conversion of utility facilities upon their property within the contemplation of section 29-8-133. Such notice shall further advise that any owner who does not execute the objections provided for in section 29-8-133, or otherwise provide for underground service connections to his property, in a manner satisfactory to the public utility involved, shall be subject to disconnection from the electric or communication facilities providing service to all buildings, structures, and improvements located upon the lot or parcel.



§ 29-8-135. Notice of disconnection

If the owner or person in possession of any lot or parcel of land prevents entrance upon the lot or parcel for conversion purposes, or fails to perform under section 29-8-133 and has not otherwise provided for underground service connections to the property in a manner satisfactory to the public utility involved, within sixty days from the time the converted facilities are ready for connection to the property, the electric or communication service shall be disconnected and removed and all overhead electric or communication facilities providing service to any building, structure, and improvement located upon such lot or parcel shall be disconnected. Written notice of disconnection shall be given at least twenty days prior to disconnection by leaving a copy of such notice at the principal building, structure, or improvement located upon such lot or parcel.



§ 29-8-136. Payment of public utility

Upon completion of the conversion contemplated by this article, the public utility shall present the governing body with its verified bill for conversion costs, as computed under section 29-8-131, but based upon the actual cost of constructing the underground facility rather than the estimated cost of the facility. In no event shall the bill for conversion cost presented by the public utility exceed the amount of estimated conversion costs by the public utility. In the event the conversion costs are less than the estimated conversion costs, each owner within the improvement district shall receive the benefit, prorated in such form and at such time as the governing body determines. The bill of the public utility shall be paid within thirty days by the governing body from the improvement district funds or such other source as is properly designated by the governing body. In determining the actual cost of constructing the underground facility, the public utility shall use its standard accounting procedures, such as the uniform system of accounts as defined by the federal communications commission and as is in use at the time of the conversion by the public utility involved, as described in section 29-8-131.



§ 29-8-137. Reinstallation of overhead facilities not permitted

Once removed, no overhead electric or communication facilities may be installed in a local improvement district for conversion of overhead electric and communication facilities.



§ 29-8-137.5. Applicability to cable operators

This article shall apply to the overhead communication facilities of cable operators, and those provisions that refer to a public utility or public utilities shall also apply to cable operators.



§ 29-8-138. No limitation on public utilities commission jurisdiction or franchises

Nothing contained in this article shall vest any jurisdiction over any public utility in the governing bodies. The public utilities commission shall retain all jurisdiction conferred on it by law. Nothing contained in this article shall be interpreted in such a way as to be in conflict with franchises granted to any public utility, and in the event of any conflict, such franchises shall control over the requirements of this article.



§ 29-8-139. Nonseverability

If any provision of this article is held invalid, such invalidity shall invalidate this article in its entirety, and to this end the provisions of this article are declared to be nonseverable.



§ 29-8-140. Abatement of construction

If an improvement district is established under this article, the public utility involved shall not be required to commence conversion until the resolution, the assessment roll, and issuance of bonds have become final and no civil action has been filed, or if civil action has been filed, until the decision of the court upon the action has become final and is not subject to further appeal.



§ 29-8-141. Early hearings

All cases in which there may arise a question of validity of the organization of a district or a question of the validity of any proceeding under this article shall be advanced as a matter of immediate public interest and concern and heard at the earliest practicable moment. The courts shall be open at all times for the purpose of this article.



§ 29-8-142. Liberal construction

This article, being necessary to secure and preserve the public health, safety, and general welfare, shall be liberally construed to effect its purpose.






Article 9 - Public Meetings



Article 10 - Seals

§ 29-10-101. Seals

Whenever this title requires the use of a seal in the performance of any duties, it shall be sufficient that a rubber stamp with a facsimile affixed thereon of the seal required to be used is placed or stamped upon the document requiring the seal with indelible ink.






Article 10.5 - Flag of the United States

§ 29-10.5-101. Display of flag of the United States - legislative declaration - definitions

(1) Any local government that purchases a flag of the United States for display may only display such flag if it has been made in the United States.

(2) For purposes of this article, "local government" means a county, a municipality as defined in section 31-1-101 (6), C.R.S., a school district, or a special district formed in accordance with the provisions of title 32, C.R.S.

(3) The general assembly hereby finds and declares that the matter addressed in this article is a matter of statewide concern.






Article 11 - Emergency Telephone and Nonemergency Referral Services

Part 1 - Emergency Telephone Service

§ 29-11-100.5. Legislative declaration - provision of emergency service to wireless and multi-line telephone service users

(1) The general assembly hereby finds and declares that dialing 9-1-1 is the most effective and familiar way the public has of seeking emergency assistance. The amendments to this part 1 made in Senate Bill 97-132, enacted at the first regular session of the sixty-first general assembly, are intended to provide a funding mechanism for 9-1-1 and enhanced 9-1-1 service for wireless service users. Enhanced 9-1-1 permits rapid response in situations where callers are unable to relay their phone number or location. Public safety answering points will need to make extensive changes in, and additions to, existing equipment to provide enhanced 9-1-1 service to wireless service users. To do so, public safety answering points must have the resources to purchase and update equipment, software, and training. A mechanism for recovery of costs reasonably incurred by wireless carriers, service suppliers, and basic emergency service providers in the acquisition and transmission of 9-1-1 information to public safety answering points is necessary to ensure that wireless service users receive the same level of 9-1-1 service as wireline service users.

(2) The general assembly further finds and declares that public safety agencies increasingly rely on enhanced 9-1-1 to provide dependable and precise information about the 9-1-1 caller's location and an accurate telephone number to reach the caller. Many multi-line telephone systems do not provide precise information about the 9-1-1 caller's location or telephone number. Inadequate location information can be life threatening if the caller is unable to verbalize the correct location. Not knowing an accurate location for a caller can result in a delay in service. In addition, many end-use customers of multi-line telephone systems do not know how to dial a 9-1-1 call from such telephones. Disclosure about 9-1-1 dialing and about the location identification capability of multi-line telephone systems are necessary first steps to ensure that multi-line telephone system service users can obtain emergency assistance by dialing 9-1-1.

(3) Nothing in this part 1 should be construed to alter the method of regulation or deregulation of providers of telecommunications service as set forth in article 15 of title 40, C.R.S.



§ 29-11-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Automatic location identification" ("ALI") means the automatic display, on equipment at the PSAP, of the location of the caller's telephone number, the address for the telephone, including nonlisted and nonpublished numbers and addresses, and other information about the caller's precise location.

(1.1) "Automatic number identification" ("ANI") means the automatic display, on equipment at the PSAP, of the caller's telephone number.

(1.2) "Basic emergency service provider" ("BESP") means any person authorized by the commission to undertake the aggregation and transportation of 911 calls to a PSAP.

(1.3) "Commission" or "public utilities commission" means the public utilities commission of the state of Colorado, created in section 40-2-101, C.R.S.

(1.5) "Emergency notification service" means an informational service that, upon activation by a public safety agency, uses the 911 database or a database derived from the 911 database to rapidly notify all telephone customers within a specified geographic area of hazardous conditions or emergent events that threaten their lives or property, including, without limitation, floods, fires, and hazardous materials incidents.

(1.6) "Emergency service provider" means a primary provider of emergency fire fighting, law enforcement, ambulance, emergency medical, or other emergency services.

(1.7) "Emergency telephone charge" means a charge to pay the equipment costs, the installation costs, and the directly-related costs of the continued operation of an emergency telephone service according to the rates and schedules filed with the public utilities commission, if applicable.

(2) "Emergency telephone service" means a telephone system utilizing the single three-digit number 911 for reporting police, fire, medical, or other emergency situations.

(2.5) "Equipment supplier" means any person providing telephone or other equipment necessary for an emergency telephone service to any public agency or governing body in this state, through lease or sale.

(3) "Exchange access facilities" means the access from a specific customer's premises to the telecommunications network to effect the transfer of information.

(4) "Governing body" means the board of county commissioners of a county or the city council or other governing body of a city, city and county, or town or the board of directors of a special district.

(4.3) "Interconnected voice-over-internet-protocol service" means a service that:

(a) Enables real-time, two-way voice communications;

(b) Requires a broadband connection from the service user's location;

(c) Requires internet protocol-compatible customer premises equipment; and

(d) Permits service users generally to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network.

(4.5) "MLTS operator" means the person that operates an MLTS from which an end-user may place a 911 call through the public switched network.

(4.6) "Multi-line telephone system" ("MLTS") means a system comprised of common control units, telephones, and control hardware and software providing local telephone service to multiple end-use customers in businesses, apartments, townhouses, condominiums, schools, dormitories, hotels, motels, resorts, extended care facilities, or similar entities, facilities, or structures. "Multi-line telephone system" includes:

(a) Network and premises-based systems such as centrex, pbx, and hybrid-key telephone systems; and

(b) Systems owned or leased by governmental agencies, nonprofit entities, and for-profit businesses.

(5) "Person" means any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, corporation (municipal or private and whether organized for profit or not), governmental agency, state, county, political subdivision, state department, commission, board, or bureau, fraternal organization, nonprofit organization, estate, trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee, or trustee in bankruptcy or any other service user.

(5.5) "Prepaid wireless telecommunications service" means wireless telecommunications access that allows a caller to dial 911 to access the 911 system, is paid for in advance, and is sold in predetermined units or dollars, of which the number of units or dollars available to the caller declines with use in a known amount.

(6) "Public agency" means any city, city and county, town, county, municipal corporation, public district, or public authority located in whole or in part within this state which provides or has the authority to provide fire fighting, law enforcement, ambulance, emergency medical, or other emergency services.

(6.5) "Public safety answering point" ("PSAP") means a facility equipped and staffed on a 24-hour basis to receive and process 911 calls.

(6.7) "Rates" means the rates billed by a service supplier pursuant to tariffs, price lists, or contracts, which rates represent the service supplier's recurring charges for exchange access facilities or their equivalent, exclusive of all taxes, fees, licenses, or similar charges.

(7) "Service supplier" means a person providing exchange telephone services, a person providing telecommunications service via wireless carrier, and a person providing interconnected voice-over-internet-protocol service to any service user in this state, either directly or by resale.

(8) "Service user" means a person who is provided exchange telephone service, a person who is provided telecommunications service via wireless carrier, and a person who is provided interconnected voice-over-internet-protocol service in this state.

(9) (Deleted by amendment, L. 97, p. 572, § 2, effective April 30, 1997.)

(10) "Telecommunications service" has the meaning set forth in section 40-15-102 (29), C.R.S.

(11) "Wireless automatic location identification" ("wireless ALI") means the automatic display, on equipment at the PSAP, of the location of the wireless service user initiating a 911 call to the PSAP.

(12) "Wireless automatic number identification" ("wireless ANI") means the mobile identification number of the wireless service user initiating a 911 call to the PSAP.

(13) "Wireless carrier" means a cellular licensee, a personal communications service licensee, and certain specialized mobile radio providers designated as covered carriers by the federal communications commission in 47 CFR 20.18 and any successor to such rule.

(14) "Wireless communications access" means the radio equipment and assigned mobile identification number used to connect a wireless customer to a wireless carrier for two-way interactive voice or voice-capable services.



§ 29-11-102. Imposition of charge - liability of user for charge - collection - uncollected amounts - rules

(1) (a) In addition to any other powers for the protection of the public health, a governing body may incur any equipment, installation, and other directly related costs for the continued operation of an emergency telephone service as further described in section 29-11-104, and may pay such costs by imposing an emergency telephone charge for such service in those portions of the governing body's jurisdiction for which emergency telephone service will be provided. The governing body may do such other acts as may be expedient for the protection and preservation of the public health and as may be necessary for the acquisition of equipment, for the provision of initial services, and for the operation of the emergency telephone service.

(b) If the emergency telephone service is to be provided for territory which is included in whole or in part in the jurisdiction of the governing bodies of two or more public agencies which are the primary providers of emergency fire fighting, law enforcement, ambulance, emergency medical, or other emergency services, the agreement for such service with a BESP or any equipment supplier shall be entered into by each such governing body unless any such body expressly excludes itself therefrom. Any such agreement shall provide that each governing body that is a customer of such service shall make payment therefor from charges imposed under paragraph (a) of this subsection (1), unless all such customers make payments therefor from general revenues. Nothing in this paragraph (b) shall be construed to prevent two or more such governing bodies from entering into a contract under part 2 of article 1 of this title and to establish a separate legal entity thereunder to enter into such an agreement as the customer of the BESP or any equipment supplier.

(2) (a) The governing body is hereby authorized, by ordinance in the case of cities and by resolution in the case of counties or special districts, to impose such charge in an amount not to exceed seventy cents per month per exchange access facility, per wireless communications access, and per interconnected voice-over-internet-protocol service in those portions of the governing body's jurisdiction for which emergency telephone service will be provided.

(b) In the event the governing body determines that a charge in excess of seventy cents per month is necessary in order to provide continued and adequate emergency telephone service, the governing body shall obtain from the public utilities commission approval of such higher charge before the imposition thereof.

(c) Regardless of the level at which the charge is set, the amount of the charge imposed per exchange access facility, per wireless communications access, and per interconnected voice-over-internet-protocol service shall be equal.

(d) The proceeds of the charge shall be utilized to pay for emergency telephone service, as set forth in section 29-11-104 (2), and may be imposed at any time after the governing body requests such service from the provider or, in the case of wireless carriers, at any time after the governing body requests wireless ANI or wireless ALI from the wireless carrier.

(e) This subsection (2) shall not apply to prepaid wireless telecommunications services.

(3) Such charge shall be imposed only upon service users whose address is in those portions of the governing body's jurisdiction for which emergency telephone service shall be provided; however, such charge shall not be imposed upon any state or local governmental entity.

(4) Every billed service user shall be liable for any charge imposed under this article until it has been paid to the service supplier.

(5) The duty to collect or pay any charge imposed under the authority of this article shall commence at such time as may be specified by the governing body. Charges imposed under the authority of this article and required to be collected by the service supplier shall be added to and may be stated separately in the billings, if any, to the service user.

(6) The service supplier shall have no obligation to take any legal action to enforce the collection of any charge imposed under the authority of this article. Such action may be brought by or in behalf of the public agency imposing the charge or the separate legal entity formed pursuant to paragraph (b) of subsection (1) of this section. The service supplier shall annually provide the governing body a list of the amounts uncollected along with the names and addresses of those service users that carry a balance that can be determined by the service supplier to be the nonpayment of any charge imposed under the authority of this article. The service supplier shall not be held liable for such uncollected amounts that have been billed to the service user.

(7) Any charge imposed under the authority of this article shall be collected insofar as practicable at the same time as, and along with, the charges for the rate in accordance with the regular billing practice of the service supplier. The rates determined by or stated on the billing of the service supplier are presumed to be correct if such charges were made in accordance with the service supplier's business practices. The presumption may be rebutted by evidence which establishes that an incorrect rate was charged.



§ 29-11-102.5. Imposition of charge on prepaid wireless - rules - prepaid wireless trust cash fund - definitions

(1) As used in this section:

(a) "Consumer" means a person who purchases prepaid wireless telecommunications service in a retail transaction.

(b) "Department" means the department of revenue.

(c) "Prepaid wireless E911 charge" means the charge that is required to be collected by a seller from a consumer under subsection (2) of this section.

(d) "Provider" means a person that provides prepaid wireless telecommunications service.

(e) "Retail transaction" means the purchase of prepaid wireless telecommunications service from a seller for any purpose other than resale.

(f) "Seller" means a person who sells prepaid wireless telecommunications service to another person.

(2) (a) A prepaid wireless E911 charge of one and four-tenths percent of the price of the retail transaction is hereby imposed on each retail transaction.

(b) (I) The seller shall collect the prepaid wireless E911 charge from the consumer on each retail transaction occurring in this state. The amount of the prepaid wireless E911 charge shall be either disclosed to the consumer or separately stated on an invoice, receipt, or other similar document the seller provides to the consumer. A seller shall elect to either disclose or separately state the charge and shall not change the election without the written consent of the department.

(II) For purposes of this paragraph (b), a retail transaction occurs in Colorado if:

(A) The consumer effects the retail transaction in person at a business location in Colorado;

(B) If sub-subparagraph (A) of this subparagraph (II) does not apply, the product is delivered to the consumer at a Colorado address provided to the seller;

(C) If sub-subparagraphs (A) and (B) of this subparagraph (II) do not apply, the seller's records, maintained in the ordinary course of business, indicate that the consumer's address is in Colorado and the records are not made or kept in bad faith;

(D) If sub-subparagraphs (A) to (C) of this subparagraph (II) do not apply, the consumer gives a Colorado address during the consummation of the sale, including the consumer's payment instrument if no other address is available, and the address is not given in bad faith; or

(E) If sub-subparagraphs (A) to (D) of this subparagraph (II) do not apply, the mobile telephone number is associated with a Colorado location.

(c) The prepaid wireless E911 charge is the liability of the consumer and not of the seller or of any provider; except that the seller shall be liable to remit all prepaid wireless E911 charges that the seller collects from consumers as provided in subsection (3) of this section. The seller shall be deemed to have collected the charge notwithstanding that the amount of the charge has neither been separately disclosed nor stated on an invoice, receipt, or other similar document the seller provides to the consumer.

(d) The amount of the prepaid wireless E911 charge that is collected by a seller from a consumer shall not be included in the base for measuring any tax, fee, surcharge, or other charge that is imposed by this state, any political subdivision of this state, or any intergovernmental agency.

(3) (a) The seller shall remit any collected prepaid wireless E911 charges to the department at the times and in the manner provided in part 1 of article 26 of title 39, C.R.S. The department shall establish, by rule, registration and payment procedures that substantially coincide with the registration and payment procedures that apply under part 1 of article 26 of title 39, C.R.S. A seller is subject to the penalties under part 1 of article 26 of title 39, C.R.S., for failure to collect or remit a prepaid wireless E911 charge in accordance with this section.

(b) (I) Effective July 1, 2011, a seller may deduct and retain three and three-tenths percent of the prepaid wireless E911 charges that are collected by the seller from consumers.

(II) Repealed.

(c) The audit and appeal procedures applicable to the state sales tax under part 1 of article 26 of title 39, C.R.S., shall apply to prepaid wireless E911 charges.

(d) The department shall establish procedures by which a seller may document that a transaction is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting that a sale was wholesale for purposes of the sales tax under part 1 of article 26 of title 39, C.R.S.

(e) (I) Remittances of prepaid wireless E911 charges received by the department are collections for the local governing body, not general revenues of the state, and shall be held in trust in the prepaid wireless trust cash fund, which is hereby created. Except as provided in subparagraph (II) of this paragraph (e), the department shall transmit the moneys in the fund to each governing body within sixty days after the department receives the money in accordance with section 29-2-106 for use by such governing body for the purposes permitted under section 29-11-104.

(II) The department may expend an amount, not to exceed three percent of the collected charges in the prepaid wireless trust cash fund, necessary to reimburse the department for its direct costs of administering the collection and remittance of prepaid wireless E911 charges; except that the department may expend up to an additional four hundred fifty thousand dollars from January 1, 2011, through January 1, 2012, to cover the initial cost of establishing the collection and remittance process.

(III) The public utilities commission shall establish a formula for distribution of revenues from the prepaid wireless E911 charge based upon the governing authority's portion of the total 911 wireless call volume. The public utilities commission, or its designee, shall collect and transmit the percentage of wireless calls processed by each public safety answering point to the department by November 15 of each year. The public utilities commission may promulgate rules to implement this subparagraph (III).

(4) The prepaid wireless E911 charge imposed by this section shall be the only direct E911 funding obligation imposed with respect to prepaid wireless telecommunications service in this state. No tax, fee, surcharge, or other charge to fund E911 shall be imposed by this state, any political subdivision of this state, or any intergovernmental agency upon a provider, seller, or consumer with respect to the sale, purchase, use, or provision of prepaid wireless telecommunications service.



§ 29-11-102.7. Imposition of telecommunications relay service surcharge on prepaid wireless - rules - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Consumer" means a person who purchases prepaid wireless telecommunications service in a retail transaction.

(b) "Department" means the department of revenue.

(c) "Prepaid wireless TRS charge" means the charge that is required to be collected by a seller from a consumer under subsection (2) of this section.

(d) "Provider" means a person that provides prepaid wireless telecommunications service.

(e) "Retail transaction" means the purchase of prepaid wireless telecommunications service from a seller for any purpose other than resale.

(f) "Seller" means a person who sells prepaid wireless telecommunications service to another person.

(g) "TRS charge" means a telecommunications relay service surcharge imposed pursuant to section 40-17-103 (3)(b.5), C.R.S.

(2) (a) A prepaid wireless TRS charge of one-tenth of one percent of the price of the retail transaction is hereby imposed on each retail transaction.

(b) (I) Along with the prepaid wireless E911 charge, as defined in section 29-11-102.5 (1)(c) and collected under section 29-11-102.5 (2), the seller shall collect the prepaid wireless TRS charge from the consumer on each retail transaction occurring in this state. The amount of the prepaid wireless TRS charge shall be either disclosed to the consumer or separately stated on an invoice, receipt, or other similar document the seller provides to the consumer. The amount of the prepaid wireless TRS charge and the amount of the prepaid wireless E911 charge may be stated on an invoice, receipt, or other documentation together as a single line item and as a single charge. A seller shall elect to either disclose or separately state the charge and shall not change the election without the written consent of the department.

(II) For purposes of this paragraph (b), a retail transaction occurs in Colorado if one of the circumstances set forth in section 29-11-102.5 (2)(b)(II) is met.

(c) The prepaid wireless TRS charge is the liability of the consumer and not of the seller or of any provider; except that the seller shall be liable to remit all prepaid wireless TRS charges that the seller collects from consumers as provided in subsection (3) of this section. The seller is deemed to have collected the charge notwithstanding that the amount of the charge has neither been separately disclosed nor stated on an invoice, receipt, or other similar document the seller provides to the consumer.

(d) The amount of the prepaid wireless TRS charge that is collected by a seller from a consumer shall not be included in the base for measuring any tax, fee, surcharge, or other charge that is imposed by this state, any political subdivision of this state, or any intergovernmental agency.

(3) (a) The seller shall remit any collected prepaid wireless TRS charges to the department at the times and in the manner provided in part 1 of article 26 of title 39, C.R.S. The department shall establish, by rule, registration and payment procedures that substantially coincide with the registration and payment procedures that apply under part 1 of article 26 of title 39, C.R.S. A seller may remit prepaid wireless TRS charges and prepaid wireless E911 charges, as defined in section 29-11-102.5 (1)(c), together to the department of revenue as a single remittance. A seller is subject to the penalties under part 1 of article 26 of title 39, C.R.S., for failure to collect or remit a prepaid wireless TRS charge in accordance with this section.

(b) Effective September 1, 2016, a seller may deduct and retain three and three-tenths percent of the prepaid wireless TRS charges that are collected by the seller from consumers.

(c) The audit and appeal procedures applicable to the state sales tax under part 1 of article 26 of title 39, C.R.S., shall apply to prepaid wireless TRS charges.

(d) The department shall establish procedures by which a seller may document that a transaction is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting that a sale was wholesale for purposes of the sales tax under part 1 of article 26 of title 39, C.R.S.

(4) The department shall transmit the money collected pursuant to this section to the state treasurer who shall credit the money to the Colorado telephone users with disabilities fund created in section 40-17-104 (1), C.R.S.

(5) The prepaid wireless TRS charge imposed by this section is the only direct telecommunications relay service funding obligation imposed with respect to prepaid wireless telecommunications service in this state. No tax, fee, surcharge, or other charge to fund telecommunications relay service shall be imposed by this state, any political subdivision of this state, or any intergovernmental agency upon a provider, seller, or consumer with respect to the sale, purchase, use, or provision of prepaid wireless telecommunications service.



§ 29-11-103. Remittance of charge to governing body - administrative fee - establishment of rate of charge

(1) Any charge imposed under the authority of this article and the amounts required to be collected or paid are to be remitted monthly. The amount of the charge collected or paid in one month by the service supplier shall be remitted to the governing body no later than thirty days after the close of that month. On or before the sixtieth day of each calendar quarter, a return for the preceding quarter shall be filed with the governing body in such form as the governing body and service supplier shall agree upon. The service supplier required to file the return shall deliver the return, together with a remittance of the amount of the charge payable, to the office of the governing body. The service supplier shall maintain a record of the amount of each charge collected pursuant to this article. Such record shall be maintained for a period of one year after the time the charge was collected.

(2) From every remittance to the governing body made on or before the date when the same becomes due, the service supplier required to remit the same shall be entitled to deduct and retain two percent of said remittance.

(3) (a) At least once each calendar year, the governing body shall establish a rate of charge, not to exceed the amount authorized, that together with any surplus revenues carried forward will produce sufficient revenues to fund the expenditures authorized by this article. Amounts collected in excess of such necessary expenditures within a given year shall be carried forward to subsequent years and shall be used in accordance with section 29-11-104 (2). Immediately upon determining such rate, the governing body shall publish in its minutes the new rate, and if the rate has been changed from the prior rate, it shall notify by registered mail every service supplier at least sixty days before such new rate will become effective.

(b) The governing body may, at its own expense, require an annual audit of the service supplier's books and records concerning the collection and remittance of the charge authorized by this article. Public inspection of the audit and of documents reviewed in the audit shall be subject to section 24-72-204, C.R.S.



§ 29-11-104. Agreements or contracts for emergency telephone service - use of funds collected

(1) Any governing body imposing the charge authorized by this article may enter into an agreement directly with the supplier of the emergency telephone service or may contract and cooperate with any public agency or with other states or their political subdivisions or with any association or corporation for their political subdivisions or with any association or corporation for the administration of emergency telephone service as provided by law.

(2) (a) (I) Except as otherwise provided in paragraph (b) of this subsection (2), funds collected from the charges imposed pursuant to this article shall be spent solely to pay for:

(A) Costs of equipment directly related to the receipt and routing of emergency calls and installation thereof;

(B) Monthly recurring charges of service suppliers and basic emergency service providers (BESPs) for the emergency telephone service, which charges shall be billed by the BESP to the governing body of each jurisdiction in which it provides service;

(C) Reimbursement of the costs of wireless carriers and BESPs for equipment changes necessary for the provision or transmission of wireless ANI or wireless ALI to a public safety answering point;

(D) Costs related to the provision of the emergency notification service and the emergency telephone service, including costs associated with total implementation of both services by emergency service providers, including costs for programming, radios, and emergency training programs; and

(E) Other costs directly related to the continued operation of the emergency telephone service and the emergency notification service.

(II) If moneys are available after the costs and charges enumerated in subparagraph (I) of this paragraph (a) are fully paid, such funds may be expended for emergency medical services provided by telephone or the necessary equipment to redirect calls for nonemergency telephone services.

(b) Funds collected from the charges imposed pursuant to this article may also be spent for personnel expenses necessarily incurred for a public safety answering point. As used in this paragraph (b), "personnel expenses necessarily incurred" includes only expenses incurred for:

(I) Persons employed to take emergency telephone calls and dispatch them appropriately; and

(II) Persons employed to maintain the computer data base of the public safety answering point.

(c) (Deleted by amendment, L. 2004, p. 1880, § 3, effective July 1, 2004.)

(3) Funds collected from the charges imposed pursuant to this article shall be credited to a cash fund, apart from the general fund of the public agency, for payments pursuant to subsection (2) of this section. Any moneys remaining in such cash fund at the end of any fiscal year shall remain therein for payments during any succeeding year; except that, if such emergency telephone service is discontinued, moneys remaining in the fund after all payments to the service suppliers, basic emergency service providers, and all equipment suppliers pursuant to subsection (2) of this section have been made shall be transferred to the general fund of the public agency or proportionately to the general fund of each participating public agency.

(4) A wireless carrier or BESP that provides wireless ALI or wireless ANI services at the request of a governing body, and pursuant to a contract between the wireless carrier or BESP and the governing body, shall be reimbursed by such governing body or its designee for the costs incurred in making any equipment changes necessary for the provision of such services.

(5) Each governing body shall include as a part of the audit required by part 6 of article 1 of this title an audit on the use of the funds collected from the charges imposed pursuant to this article for compliance with paragraph (a) of subsection (2) of this section. A copy of each audit report shall be made available on the governing body's website if the governing body has a website.



§ 29-11-105. Immunity of providers

No basic emergency service provider or service supplier and no employee or agent thereof shall be liable to any person or entity for infringement or invasion of the right of privacy of any person caused or claimed to have been caused, directly or indirectly, by any act or omission in connection with the installation, operation, maintenance, removal, presence, condition, occasion, or use of emergency service features, automatic number identification (ANI), or automatic location identification (ALI) service and the equipment associated therewith, including without limitation the identification of the telephone number, address, or name associated with the telephone used by the party or parties accessing 9-1-1 service, wireless ANI service, or wireless ALI service, and that arise out of the negligence or other wrongful act of the provider or supplier, the customer, the governing body or any of its users, agencies, or municipalities, or the employee or agent of any of said persons and entities. In addition, no basic emergency service provider or service supplier or any employee or agent thereof shall be liable for any damages in a civil action for injuries, death, or loss to person or property incurred as a result of any act or omission of such provider, service supplier, employee, or agent in connection with developing, adopting, implementing, maintaining, enhancing, or operating an emergency telephone service unless such damage or injury was intentionally caused by or resulted from gross negligence of the provider, supplier, employee, or agent.



§ 29-11-106. Disclosure of 911 dialing and calling capabilities

(1) When the method of dialing a local call from an MLTS telephone requires the dialing of an additional digit to access the public switched network, MLTS operators shall provide written information to their end-users describing the proper method of dialing 911 from an MLTS telephone in an emergency. MLTS operators that do not give the ANI, the ALI, or both shall disclose such fact in writing to their end-users and instruct them to provide their telephone number and exact location when calling 911.

(2) (a) For purposes of this section,"end-user" means the person making telephone calls, including 911 calls, from the MLTS providing telephone service to the person's place of employment or to the person's permanent or temporary residence.

(b) For purposes of this section, "MLTS operator" means the person who has responsibility to the end-user to coordinate telephone line number and address location assignments.

(3) The public utilities commission may promulgate rules to implement this section in accordance with article 4 of title 24, C.R.S.

(4) Nothing in this section shall be construed to alter the method of regulation or deregulation of providers of telecommunications service by the public utilities commission as set forth in article 15 of title 40, C.R.S.






Part 2 - Human Services Referral Service

§ 29-11-201. Legislative declaration

The general assembly hereby finds and declares that obtaining access to appropriate community-based organizations and governmental agencies providing for human services is a critical first step for many individuals and families of Colorado to receiving the help and assistance they need. In 2000, in recognition of the need to promote effective access to human services, the federal communications commission reserved the three-digit telephone number of 2-1-1 for access to community health and human services information. The public utilities commission approved the use of a 2-1-1 number for Colorado in October of 2002, and while four pilot sites are operating in specified counties, there is a need for service in all counties of this state. The 2-1-1 human services referral service is dedicated to providing individuals and families with referral information to obtain nonemergency services such as food assistance, shelter, job assistance, and low-cost health care, for those in need. Due to the importance of the human services referral system and the need to assure that this system is enabled in all areas of the state of Colorado, the general assembly hereby finds and declares that the human services referral service providers should receive protection of immunity that is similar to the protection afforded to the 9-1-1 emergency service.



§ 29-11-202. Definitions

For purposes of this part 2, unless the context otherwise requires:

(1) "Colorado 2-1-1 collaborative" means the group authorized by the public utilities commission to establish the provision of human services referral services in the state of Colorado.

(2) "Human services referral service provider" means a service that is authorized by the Colorado 2-1-1 collaborative to provide health and human services referral information.



§ 29-11-203. Human services referral service - immunity

(1) No Colorado 2-1-1 collaborative, human services referral service provider, or employee, agent, or financial supporter thereof shall be liable to any person or entity for any damages in a civil action for injuries, death, or loss to person or property incurred as a result of any act or omission of the Colorado 2-1-1 collaborative, human services referral service provider, or any employee or agent thereof in connection with developing, adopting, authorizing, implementing, maintaining, enhancing, or operating a referral service unless such damage or injury was intentionally caused by or resulted from gross negligence of the Colorado 2-1-1 collaborative, human services referral service provider, employee, agent, or financial supporter in connection with the provision of human services referral service.

(2) No Colorado 2-1-1 collaborative, human services referral service provider or employee, agent, or financial supporter thereof shall be liable to any person or entity for infringement or invasion of the right of privacy of any person caused or claimed to have been caused, directly or indirectly, by any act or omission in connection with the provision of human service referral information to any person or entity unless the infringement or invasion of the right of privacy arose out of the gross negligence or other wrongful and intentional act of the Colorado 2-1-1 collaborative, human services referral service provider, employee, agent, or financial supporter thereof.






Part 3 - Task Force on 911 Oversight, Outage Reporting, and Reliability






Article 11.5 - Alternative Forms of Payment to Local Governments

§ 29-11.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Alternative forms of payment" means forms of payment, including but not limited to credit, charge, or debit cards, other than cash or check.

(2) "Collector local governmental entity" means any state or local governmental entity that collects moneys payable to a local governmental entity that the state or local governmental entity must remit to one or more other state or local governmental entities.

(3) "Local governmental entity" means any county, municipality, city and county, school district, special district, or other political subdivision of the state; any department, agency, institution, or authority of such a county, municipality, city and county, school district, special district, or other political subdivision; or an authorized agent of any of the foregoing.

(4) "Moneys payable to a local governmental entity" means moneys owed or paid to any local governmental entity other than bail bonds, judicial bonds, or other moneys that the local governmental entity must return to the payer upon the satisfaction of one or more specified conditions by the payer.

(5) "Provider of alternative forms of payment" means a person or entity, including but not limited to an issuer of credit, charge, or debit cards, that provides its customers the ability to use one or more alternative forms of payment.



§ 29-11.5-102. Acceptance of alternative forms of payment for the payment of moneys payable to local governments - allocation of costs

(1) Any local governmental entity responsible for the collection of moneys payable to a local governmental entity may accept one or more alternative forms of payment for the payment of such moneys in accordance with the provisions of this article.

(2) A collector local governmental entity that chooses to accept one or more alternative forms of payment for the payment of moneys payable to a local governmental entity that the collector local governmental entity must remit to one or more other governmental entities shall either:

(a) Remit to such other governmental entities the gross amount of any payments made by alternative forms of payment that the collector local governmental entity is required to remit to such other governmental entities notwithstanding the deduction of any moneys from such gross amount by any provider of alternative forms of payment pursuant to a master agreement or other agreement authorized by this article; or

(b) Enter into an intergovernmental agreement with each such other governmental entity regarding the allocation of the costs of accepting such alternative forms of payment.



§ 29-11.5-103. Limitations on convenience fees for the use of alternative forms of payment

(1) and (2) (Deleted by amendment, L. 2003, p. 1442, § 2, effective April 29, 2003.)

(3) A local governmental entity may impose a convenience fee on persons who use alternative forms of payment, but the amount of any convenience fee imposed on or after April 29, 2003, shall not exceed the actual additional cost incurred by the local governmental agency to process the transaction by alternative form of payment. Any convenience fee on a transaction involving an alternative form of payment shall be imposed in accordance with the rules of the alternative payment provider.



§ 29-11.5-104. Legislative declaration - master agreements

(1) The general assembly hereby finds and declares that it is in the best interests of all Coloradans that local governmental entities that choose to accept alternative forms of payment do so in the most consumer-oriented, cost-effective, and uniform manner possible. Accordingly, it is the intent of the general assembly to encourage local governmental entities to join with other local governmental entities in contractual arrangements with providers of alternative forms of payment or to join one or more master agreements entered into by the state treasurer pursuant to section 24-19.5-104, C.R.S.

(2) Any local governmental entity that accepts one or more alternative forms of payment for payments payable to a local governmental entity may:

(a) Join with one or more other local governmental entities in negotiating and entering into one or more contracts with one or more providers of alternative forms of payment; or

(b) Join in any master agreement entered into by the state treasurer pursuant to section 24-19.5-104, C.R.S., with the approval of the state treasurer or pursuant to any rules promulgated by the state treasurer.






Article 11.7 - Regulation of Firearms

§ 29-11.7-101. Legislative declaration

(1) The general assembly hereby finds that:

(a) Section 3 of article II of the state constitution, the article referred to as the state bill of rights, declares that all persons have certain inalienable rights, which include the right to defend their lives and liberties;

(b) Section 13 of article II of the state constitution protects the fundamental right of a person to keep and bear arms and implements section 3 of article II of the state constitution;

(c) The general assembly recognizes a duty to protect and defend the fundamental civil rights set forth in paragraphs (a) and (b) of this subsection (1);

(d) There exists a widespread inconsistency among jurisdictions within the state with regard to firearms regulations;

(e) This inconsistency among local government laws regulating lawful firearm possession and ownership has extraterritorial impact on state citizens and the general public by subjecting them to criminal and civil penalties in some jurisdictions for conduct wholly lawful in other jurisdictions;

(f) Inconsistency among local governments of laws regulating the possession and ownership of firearms results in persons being treated differently under the law solely on the basis of where they reside, and a person's residence in a particular county or city or city and county is not a rational classification when it is the basis for denial of equal treatment under the law;

(g) This inconsistency places citizens in the position of not knowing when they may be violating the local laws and therefore being unable to avoid violating the law and becoming subject to criminal and other penalties.

(2) Based on the findings specified in subsection (1) of this section, the general assembly concludes that:

(a) The regulation of firearms is a matter of statewide concern;

(b) It is necessary to provide statewide laws concerning the possession and ownership of a firearm to ensure that law-abiding persons are not unfairly placed in the position of unknowingly committing crimes involving firearms.



§ 29-11.7-102. Firearms database - prohibited

(1) A local government, including a law enforcement agency, shall not maintain a list or other form of record or database of:

(a) Persons who purchase or exchange firearms or who leave firearms for repair or sale on consignment;

(b) Persons who transfer firearms, unless the persons are federally licensed firearms dealers;

(c) The descriptions, including serial numbers, of firearms purchased, transferred, exchanged, or left for repair or sale on consignment.



§ 29-11.7-103. Regulation - type of firearm - prohibited

A local government may not enact an ordinance, regulation, or other law that prohibits the sale, purchase, or possession of a firearm that a person may lawfully sell, purchase, or possess under state or federal law. Any such ordinance, regulation, or other law enacted by a local government prior to March 18, 2003, is void and unenforceable.



§ 29-11.7-104. Regulation - carrying - posting

A local government may enact an ordinance, regulation, or other law that prohibits the open carrying of a firearm in a building or specific area within the local government's jurisdiction. If a local government enacts an ordinance, regulation, or other law that prohibits the open carrying of a firearm in a building or specific area, the local government shall post signs at the public entrances to the building or specific area informing persons that the open carrying of firearms is prohibited in the building or specific area.






Article 11.8 - Escort Services

§ 29-11.8-101. Short title

The short title of this article 11.8 is the "Colorado Escort Service Code".



§ 29-11.8-102. Legislative declaration

(1) The general assembly hereby declares that this article 11.8 shall be deemed an exercise of the police powers of the state for the protection of the economic and social welfare and the health, welfare, and safety of the people of this state.

(2) The general assembly further declares that the licensing and regulation of escort bureaus are matters of statewide concern; therefore, this article 11.8 shall be applicable in every city, town, county, and city and county in this state.



§ 29-11.8-103. Definitions

As used in this article 11.8, unless the context otherwise requires:

(1) "Escort" means any person who, for a salary, fee, commission, hire, or profit, makes himself or herself available to the public for the purpose of accompanying other persons for companionship.

(2) "Escort bureau" means any business, agency, or person who, for a fee, commission, hire, or profit, furnishes or arranges for persons to accompany other persons for companionship.

(3) "Escort bureau runner" means any person who, for a salary, fee, hire, or profit, acts in the capacity of an agent for an escort bureau by contacting or meeting with escort patrons whether or not the person is employed by such escort bureau or by another business or is self-employed.

(4) "Escort patron" means any person who seeks the services of an escort, escort bureau, or escort bureau runner.

(5) "Licensed premises" means that single, discrete, identifiable location at which a licensed activity is permitted and, in fact, is conducted under the authority of any one license.

(6) "Local licensing authority" means the governing body of a municipality or city and county, the board of county commissioners of a county, or any authority designated by municipal or county charter, municipal resolution or ordinance, or county resolution or ordinance.

(7) "Person" means a natural person, partnership, association, company, corporation, or organization or a managing agent, servant, officer, partner, owner, operator, or employee of any of them.



§ 29-11.8-104. License required

(1) No person shall hold himself or herself out to the public as an escort, or accept compensation as an escort, without having first secured a license therefor from the local licensing authority.

(2) No person shall conduct, manage, or carry on an escort bureau without having first secured a license therefor from the local licensing authority.

(3) No person shall represent himself or herself as an escort bureau runner, or accept compensation as an escort bureau runner, without having first secured a license therefor from the local licensing authority.

(4) Licenses issued under this article 11.8 shall be valid only within the boundaries of the local licensing authority.



§ 29-11.8-105. Licensing - general provisions

(1) All licenses granted pursuant to the provisions of this article 11.8 shall be valid for a period of one year from the date of their issuance unless revoked or suspended pursuant to section 29-11.8-108 or 29-11.8-113.

(2) Application for the renewal of an existing license shall be made to the local licensing authority not less than forty-five days prior to the date of expiration. The local licensing authority may cause a hearing on the application for renewal to be held. No such renewal hearing shall be held by the local licensing authority until a notice of hearing has been conspicuously posted on the licensed premises for a period of ten days and notice of the hearing has been provided the applicant at least ten days prior to the hearing. The local licensing authority may refuse to renew any license for good cause, subject to judicial review.

(3) Each license issued under this article 11.8 is separate and distinct, and no person shall exercise any of the privileges granted under any license other than that which the person holds. A separate license must be obtained by each person wishing to exercise any of the privileges governed by this article 11.8 and for each geographical location at or from which any person wishes to conduct business as an escort, escort bureau, or escort bureau runner.

(4) No license granted under the provisions of this article 11.8 may be transferred or assigned, with or without consideration, without the consent of the local licensing authority. Any attempted transfer or assignment without the consent of the local licensing authority shall render the applicable license void.

(5) No changes of location for licensed premises shall be allowed without the consent of the local licensing authority. Any attempted change of location for licensed premises without the consent of the local licensing authority shall render the applicable license void.

(6) When a license has been issued to a husband and wife, the death of a spouse shall not require the surviving spouse to obtain a new license. All rights and privileges granted under the original license shall continue in full force and effect as to the survivor for the balance of the license.

(7) The licenses provided pursuant to this article 11.8 shall specify the date of issuance, the period which is covered, the name of the licensee, and the premises licensed. The license shall be conspicuously displayed at all times in the licensed premises of any person thereby licensed.



§ 29-11.8-106. Application to local licensing authority - minimum qualifications - issuance - definition

(1) Application for a license under the provisions of this article 11.8 shall be made to the local licensing authority on forms prepared and furnished by the local licensing authority, which shall set forth such information as the local licensing authority may require to enable the authority to determine whether a license should be granted. The information shall include the name and address of the applicant and, if a partnership, also the names and addresses of all the partners and, if a corporation, association, or other organization, also the names and addresses of the president, vice-president, secretary, and managing officer, together with all other information deemed necessary by the local licensing authority. Each application shall be verified by the oath or affirmation of such persons as the local licensing authority may prescribe. The local licensing authority may require payment of a reasonable processing fee with each application, which fee shall not exceed three hundred dollars for an escort bureau license application and two hundred dollars for an escort license application.

(2) (a) No individual shall be issued a license as an escort or as an escort bureau runner unless he or she:

(I) Has attained eighteen years of age;

(II) Is a resident of the state of Colorado.

(b) No person shall be issued a license as an escort bureau, and no person other than an individual shall be issued a license as an escort bureau runner unless:

(I) If an individual, he or she has attained the age of eighteen years; or

(II) If a partnership or limited partnership, all partners have attained the age of eighteen years; or

(III) If a corporation, the directors and all officers of the corporation have attained the age of eighteen years; and

(IV) If an individual, he or she is a resident of this state for six weeks immediately prior to the filing of the application with the local licensing authority; or

(V) If a partnership or limited partnership, all of the partners thereof are residents of this state for six weeks immediately prior to the filing of the application with the local licensing authority; or

(VI) If a corporation, the directors and all of the officers of the corporation are residents of this state for six weeks immediately prior to the filing of the application with the local licensing authority; and

(VII) If a corporation, the corporation is qualified with the secretary of state to do business in this state or is incorporated under the laws of this state.

(3) (a) Before granting or denying any license renewal or new license for which an application has been made, the local licensing authority or one or more of its agents or inspectors may visit and inspect the premises or property in or from which the applicant proposes to conduct his or her business and investigate the fitness to conduct the business of any person, including all officers and directors of any corporation, applying for a license. In investigating the fitness of any applicant, licensee, or employee or agent of the licensee or applicant, the local licensing authority may have access to criminal history record information furnished by criminal justice agencies subject to any restrictions imposed by such agencies. In the event the local licensing authority takes into consideration information concerning the applicant's or licensee's criminal history record, the local licensing authority shall also consider any information provided by the applicant or licensee regarding the criminal history record, including, but not limited to, evidence of mitigating factors, rehabilitation, character references, and educational achievements, especially those items pertaining to the period of time between the applicant's last criminal conviction and the consideration of his or her application for a license or license renewal.

(b) As used in this subsection (3), "criminal justice agency" means any federal, state, or municipal court or any governmental agency or subunit of such agency that performs the administration of criminal justice pursuant to a statute or executive order and that allocates a substantial part of its annual budget to the administration of criminal justice.

(4) Every applicant, licensee, or agent or employee of an applicant or licensee, prior to commencing work for, in, or upon the premises of the escort bureau, shall obtain a photographic identity card from the designated law enforcement agency within the licensing jurisdiction in a form prescribed by the local licensing authority and shall carry the identity card at all times while in or upon the licensed premises or while acting as an escort or escort bureau runner.

(5) No escort bureau or escort bureau runner shall employ the services of any person who has not obtained a valid identity card.



§ 29-11.8-107. Refusal of license by local licensing authority

The local licensing authority shall refuse a license if the character of the applicant or any of its officers, directors, or partners is such that violations of this article 11.8 would be likely to result if a license were granted or if the applicant or any of its officers, directors, or partners has held any license issued pursuant to this article 11.8 that was suspended or revoked or for which renewal was denied within two years prior to the date of the application being acted upon. In the event that an otherwise disqualifying refusal, suspension, or revocation is pending judicial review, the local licensing authority shall postpone any action based on the subject matter of the pending review until the review is finally determined.



§ 29-11.8-108. Suspension and revocation

In addition to any other penalties prescribed by this article 11.8, the local licensing authority has the power, on its own motion or on complaint, after investigation and public hearing at which the licensee shall be afforded an opportunity to be heard, to suspend or revoke any license issued by such authority for any violation by the licensee or by any of its agents, servants, or employees of the provisions of this article 11.8, or of any of the rules or regulations authorized pursuant to this article 11.8, or of any of the terms, conditions, or provisions of the license issued by such authority. The local licensing authority has the power to administer oaths and issue subpoenas to require the presence of persons and production of papers, books, and records reasonably necessary to the determination of any hearing which the local licensing authority conducts.



§ 29-11.8-109. Persons prohibited as licensees

(1) No license provided by this article 11.8 shall be issued to or held by:

(a) Any corporation, any of whose officers, directors, or stockholders holding over ten percent of the issued or outstanding capital stock thereof are not of good moral character;

(b) Any partnership, association, or company, any of whose officers, or any of whose members holding more than ten percent interest therein, are not of good moral character;

(c) Any person employing, assisted by, or financed in whole or in part by any other person who is not of good moral character;

(d) A peace officer or any of the local licensing authority's inspectors or employees;

(e) Any person unless the person is of good moral character.

(2) For purposes of determining good moral character, the local licensing authority may consider the criminal record of all applicants, including, but not limited to, any conviction or guilty plea to a charge based on acts of dishonesty, fraud, deceit, sexual misconduct, or prostitution-related misconduct of any kind, whether or not the acts were committed in this state.



§ 29-11.8-110. License fees

(1) The following license fees shall be paid to the local licensing authority annually in advance:

(a) For the issuance of a new escort bureau license, an amount to be set by the local licensing authority, but in no event to exceed five thousand dollars;

(b) For each renewal of an escort bureau license, an amount to be set by the local licensing authority, but in no event to exceed five thousand dollars;

(c) For the issuance of a new escort or escort bureau runner license, an amount to be set by the local licensing authority, but in no event to exceed five hundred dollars;

(d) For each renewal of an escort or escort bureau runner license, an amount to be set by the local licensing authority, but in no event to exceed two hundred fifty dollars.



§ 29-11.8-111. Unlawful acts

(1) It is unlawful for any person:

(a) To operate an escort bureau without holding a currently valid local license;

(b) To work as an escort or escort bureau runner without a currently valid local license;

(c) To work as an escort or escort bureau runner without obtaining and carrying a valid identity card pursuant to section 29-11.8-106 (4);

(d) To allow the provision or procurement of any escort service to or for any person under the age of eighteen years without the written consent of such person's parent or legal guardian;

(e) To permit any person under the age of eighteen years to be employed as an employee in an escort bureau. If any person who, in fact, is not eighteen years of age exhibits a fraudulent proof of age, reasonable reliance on the fraudulent proof of age may constitute an affirmative defense to any action seeking the revocation or suspension of any license issued under this article 11.8 or to any criminal action arising because a person is not at least eighteen years of age.



§ 29-11.8-112. Duties of escort bureau

(1) Every escort bureau shall refer all prospective escorts or escort bureau runners to the local licensing authority for licensing. Upon termination of employment of any escort or escort bureau runner with an escort bureau, the escort bureau shall notify the local licensing authority of such termination within five days.

(2) The escort bureau shall provide to each escort patron a written contract for services. The contract shall clearly state the name and address of the escort and customer, the type of services to be performed, the length of time such services shall be performed, the total amount of money such services will cost the escort patron, and any special terms or conditions relating to the services to be performed. The contract shall include a statement in clear and concise language that prostitution is illegal in this state and that both parties to an act of prostitution may be punished by both fine and imprisonment and that no act of prostitution shall be performed in relation to the services for which contracted. Each contract shall be numbered and utilized in numerical sequence by the escort bureau. The contract shall be signed by the escort patron and a copy furnished to him or her. The escort bureau shall also retain copies of all such contracts, and one copy of each such contract executed in any calendar month shall be transmitted by the escort bureau to the local licensing authority no later than ten days after the last day of such month. The local licensing authority shall treat such contracts transmitted to them as open public records.

(3) Each escort bureau shall provide to each employee of the escort bureau a written notice that includes:

(a) A statement that human trafficking is prohibited in this state by the provisions of sections 18-3-503 and 18-3-504; and

(b) The name, telephone number, and internet website address of a local, statewide, or national organization that provides assistance to victims of human trafficking and slavery.



§ 29-11.8-113. Violations - penalty

(1) Any person violating any of the provisions of this article 11.8 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars for each offense, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment. In addition to any other penalties, the court trying such offense may decree that any license theretofore issued under the provisions of this article 11.8 be suspended or revoked and may decree that no such license shall thereafter be issued to any such person for a period not to exceed five years.

(2) The penalties provided in this section shall not be affected by the penalties provided in any other section of this article 11.8 but shall be construed to be an addition to any other penalties.

(3) Any adult who causes a violation of the provisions of section 29-11.8-111 (1)(d) or (1)(e) may be proceeded against pursuant to section 18-6-701, for contributing to the delinquency of a minor.



§ 29-11.8-114. Powers - peace officers - local licensing authority

The peace officers of the city, town, county, or city and county or the duly authorized representatives of the local licensing authority authorized to enforce the provisions of this article 11.8, while engaged in performing their duties and while acting under proper orders or regulations, shall have and exercise all the powers vested in peace officers of the state, including the power to arrest and the authority to issue summons for violations of the provisions of this article 11.8.



§ 29-11.8-115. Local government regulation

This article 11.8 is intended to provide minimum standards for the licensing of escort bureaus, escorts, and escort bureau runners. Nothing in this article 11.8 shall prohibit a local government from enacting an ordinance providing more stringent standards for such licensing, but such ordinance shall meet the minimum standards established by this article 11.8. To the extent that this article 11.8 directs implementation by local governments, all such implementing actions may be accomplished by resolution or by ordinance; and such implementing action shall be required upon a request to the local governing body for an application for a license to operate within the jurisdiction of the local governing body. Such a request shall not be acted upon until the implementing action by resolution or ordinance has been accomplished.






Article 11.9 - Pawnbrokers

§ 29-11.9-101. Definitions

As used in this article 11.9, unless the context otherwise requires:

(1) "Contract for purchase" means a contract entered into between a pawnbroker and a customer pursuant to which money is advanced to the customer by the pawnbroker on the delivery of tangible personal property by the customer on the condition that the customer, for a fixed price and within a fixed period of time, to be no less than thirty days, has the option to cancel said contract.

(2) "Fixed price" means the amount agreed upon to cancel a contract for purchase during the option period. Said fixed price shall not exceed one-fifth of the original purchase price for each month, plus the original purchase price.

(3) "Fixed time" means that period of time, to be no less than thirty days, as set forth in a contract for purchase, for an option to cancel said contract.

(4) "Local law enforcement agency" means any marshal's office, police department, or sheriff's office with jurisdiction in the locality in which the customer enters into a contract for purchase or a purchase transaction.

(5) "Local licensing authority" means the governing body of a municipality or city and county in any incorporated area of the state and the board of county commissioners of a county in any unincorporated area of the state.

(6) "Option" means the fixed time and the fixed price agreed upon by the customer and the pawnbroker in which a contract for purchase may be but does not have to be rescinded by the customer.

(7) "Pawnbroker" means a person regularly engaged in the business of making contracts for purchase or purchase transactions in the course of his or her business.

(8) "Purchase transaction" means the purchase by a pawnbroker in the course of his or her business of tangible personal property for resale, other than newly manufactured tangible personal property that has not previously been sold at retail, when the purchase does not constitute a contract for purchase.

(9) "Tangible personal property" means all personal property other than choses in action, securities, or printed evidences of indebtedness, which property is deposited with or otherwise actually delivered into the possession of a pawnbroker in the course of his or her business in connection with a contract for purchase or purchase transaction.



§ 29-11.9-102. Local authority to license and regulate

Local licensing authorities may license pawnbrokers and require that pawnbrokers be bonded and insured and may enact regulations governing pawnbrokers, which regulations shall be at least as restrictive as the provisions of this article 11.9; except that the regulations shall be no more restrictive than this article 11.9 with respect to fixed time and fixed price.



§ 29-11.9-103. Required acts of pawnbrokers

(1) A pawnbroker shall keep a numerical register or other tangible or electronic record in which the pawnbroker shall record the following information: The name, address, and date of birth of the customer, and the driver's license number or other identification number from any other form of identification that is allowed for the sale of valuable articles pursuant to section 18-16-103, or for the sale of secondhand property pursuant to section 18-13-114; the date, time, and place of the contract for purchase or purchase transaction; and an accurate and detailed account and description of each item of tangible personal property, including, but not limited to, any trademark, identification number, serial number, model number, brand name, or other identifying marks on such property. The pawnbroker shall also obtain a written declaration of the customer's ownership, which shall state that the tangible personal property is totally owned by the customer, or shall have attached to the declaration a power of sale from the partial owner to the customer, how long the customer has owned the property, whether the customer or someone found the property, and, if the property was found, the details of the finding.

(2) The customer shall sign the register or other tangible or electronic record and the declaration of ownership and shall receive a copy of the contract for purchase or a receipt of the purchase transaction.

(3) The register or other tangible or electronic record, as well as a copy of the contract for purchase or a receipt of the purchase transaction, shall be made available to any local law enforcement agency for inspection at any reasonable time.

(4) The pawnbroker shall keep each register or other tangible or electronic record for at least three years after the date of the last transaction entered in the register.

(5) A pawnbroker shall hold all contracted goods within his or her jurisdiction for a period of ten days following the maturity date of the contract for purchase, during which time the goods shall be held separate and apart from any other tangible personal property and shall not be changed in form or altered in any way.

(6) A pawnbroker shall hold all property purchased by him or her through a purchase transaction for thirty days following the date of purchase, during which time such property shall be held separate and apart from any other tangible personal property and shall not be changed in form or altered in any way.

(7) (a) Every pawnbroker shall provide the local law enforcement agency, on a weekly basis, with two records, on a form to be provided or approved by the local law enforcement agency, of all tangible personal property accepted during the preceding week and one copy of the customer's declaration of ownership. The form shall contain the same information required to be recorded in the pawnbroker's register or other tangible or electronic record pursuant to subsection (1) of this section. The local law enforcement agency shall designate the day of the week on which the records and declarations shall be submitted.

(b) A local law enforcement agency is not required to use the information submitted pursuant to subsection (7)(a) of this section to provide a benefit to the general public. The state and local governments may enact no further fees, charges, or taxes related to the use of the information provided to local law enforcement.



§ 29-11.9-104. Prohibited acts - penalties

(1) No pawnbroker shall enter into a contract for purchase or purchase transaction with any individual under the age of eighteen years.

(2) With respect to a contract for purchase, no pawnbroker may permit any customer to become obligated on the same day in any way under more than one contract for purchase agreement with the pawnbroker that would result in the pawnbroker obtaining a greater amount of money than would be permitted if the pawnbroker and customer had entered into only one contract for purchase covering the same tangible personal property.

(3) (a) No pawnbroker shall violate the terms of the contract for purchase.

(b) A pawnbroker who violates the terms of a contract for purchase involving a fixed price as set forth in section 29-11.9-101 (2) commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501.

(4) Except as otherwise provided in this section, any pawnbroker who violates any of the provisions of this article 11.9 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, and upon a second or subsequent conviction of a violation of this article 11.9 within three years after the date of a prior conviction, a pawnbroker commits a class 6 felony and shall be punished as provided in section 18-1.3-401.

(5) Any customer who knowingly gives false information with respect to the information required by section 29-11.9-103 (1) commits a class 6 felony and shall be punished as provided in section 18-1.3-401.









Energy Conservation

Article 12 - Energy Conservation Standards for Nonresidential Buildings



Article 12.5 - Energy Conservation Measures

§ 29-12.5-101. Definitions

As used in this article 12.5:

(1) "Board" means a governing body of any municipality or home rule county, a board of county commissioners of any county, a special district, or a board of education of any school district.

(2) (Deleted by amendment, L. 2002, p. 1027, § 55, effective June 1, 2002.)

(2.5) "Energy cost-savings contract" means a utility cost-savings contract or a vehicle fleet operational and fuel cost-savings contract.

(3) "Energy performance contract" means a contract for evaluations, recommendations, or implementation of one or more energy saving measures designed to produce utility costs savings, operation and maintenance cost savings, or vehicle fleet operational and fuel cost savings, which contract:

(a) Sets forth savings attributable to the calculated energy cost savings or operation and maintenance cost savings for each year during the contract period;

(b) Provides that the amount of actual savings for each year during the contract period shall exceed annual contract payments, including maintenance costs, to be made during such year by the board contracting for energy cost-savings measures;

(c) Requires the party entering into such contract with the board to provide a written guarantee that the sum of energy cost savings and operation and maintenance cost savings for each year during the first three years of the contract period shall not be less than the calculated savings for that year set forth pursuant to paragraph (a) of this subsection (3);

(d) (Deleted by amendment, L. 2001, p. 1093, § 4, effective August 8, 2001.)

(e) Provides that, if all payments, except payments for maintenance and repairs and obligations on the termination of the contract prior to expiration, made by such board during any year subject to the guarantee in subsection (3)(c) of this section exceed the sum of energy cost savings and operation and maintenance cost savings for that year, such party shall forfeit to such board that portion of such moneys equal to the amount by which such payments exceeded such savings.

(f) Requires such board, upon termination or expiration of the contract, to return to such party any moneys deposited with such board that are not forfeited to such board pursuant to paragraph (e) of this subsection (3);

(g) Requires that not less than one-tenth of all payments, except payments for maintenance and repairs and obligations on the termination of the contract prior to expiration, to be made by such board shall be made within two years from the date of execution of the contract; and

(h) Requires that the remaining such payments to be made by such board shall be made within twelve years from the date of execution of the contract; except that the maximum term of the payments shall be less than the cost-weighted average useful life of energy cost-savings equipment for which the contract is made, not to exceed twenty-five years.

(4) "Energy saving measure" means:

(a) The acquisition and installation, by purchase, lease, lease-purchase, lease with an option to buy, or installment purchase, of a utility cost-savings measure and any attendant architectural and engineering consulting services;

(b) Architectural and engineering consulting services related to utility cost savings; or

(c) The acquisition and installation, by purchase, lease, lease-purchase, lease with an option to buy, or installment purchase of a vehicle fleet operational and fuel cost-savings measure.

(4.1) "Increase in meter accuracy" means a guaranteed increase in efficiency or accuracy of utility metering or related equipment, systems, or processes or procedures that is calculated or determined by using applicable industry engineering standards.

(4.3) "Meter guarantee" means a stipulated or agreed upon increase in billable revenues to result from the guaranteed increase in meter accuracy, based on stipulated or agreed upon components of a billable revenue calculation in a utility cost-savings measure.

(4.5) "Operation and maintenance cost savings" means a measurable decrease in net operation and maintenance costs that is a direct result of the implementation of one or more utility cost savings measures or one or more vehicle fleet operational and fuel cost-savings measures. The savings shall be calculated in comparison with an established baseline of net operation and maintenance costs.

(5) "Political subdivision" means a municipality, county, special district, or school district.

(6) "Shared-savings contract" means a contract for one or more energy saving measures, which contract:

(a) Provides that all payments to be made by the board contracting for the energy saving measures shall be a stated percentage of calculated savings of energy costs attributable to such measures over a defined period of time and that such payments shall be made only to the extent that such savings occur; except that this paragraph (a) shall not apply to payments for maintenance and repairs and obligations on termination of the contract prior to its expiration;

(b) Provides for an initial contract period of no longer than ten years; and

(c) Requires no additional capital investment or contribution of funds from such board or the political subdivision, other than funds available from state or federal energy grants.

(7) "Utility cost savings" means:

(a) A cost savings caused by a reduction in metered or measured physical quantities of a bulk fuel or utility resulting from the implementation of one or more utility cost savings measures when compared with an established baseline of usage; or

(b) A decrease in utility costs as a result of changes in applicable utility rates or utility service suppliers. The savings shall be calculated in comparison with an established baseline of utility costs, excepting other available capital contributions provided by the political subdivision.

(8) "Utility cost-savings contract" means an energy performance contract or a shared-savings contract or any other agreement in which utility cost savings are used to pay for services or equipment.

(9) "Utility cost-savings measure" means an installation, modification, or service that is designed to reduce energy consumption or to increase related operation and maintenance cost savings in buildings and other facilities and includes, but is not limited to, the following:

(a) Insulation in walls, roofs, floors, and foundations and in heating and cooling distribution systems;

(b) Storm windows and doors, multiglazed windows and doors, heat absorbing or heat reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(c) Automatic energy control systems;

(d) Heating, ventilating, or air conditioning and distribution system modifications or replacements in buildings or central plants;

(e) Caulking and weatherstripping;

(f) Replacement or modification of lighting fixtures to increase the energy efficiency of the system without increasing the overall illumination of a facility unless such increase in illumination is necessary to conform to the applicable building code for the proposed lighting system;

(g) Energy recovery systems;

(h) Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(i) Renewable energy and alternate energy systems;

(j) Devices that reduce water consumption or sewer charges;

(k) Changes in operation and maintenance practices;

(l) Procurement of low-cost energy supplies of all types, including electricity, natural gas, and other fuel sources, and water;

(m) Indoor air quality improvements that conform to applicable building code requirements;

(n) Daylighting systems;

(o) Building operation programs that reduce utility and operating costs including, but not limited to, computerized energy management and consumption tracking programs, staff and occupant training, and other similar activities;

(p) Services to reduce utility costs or to increase operation and maintenance cost savings by identifying utility errors, optimizing rate schedules, or increasing meter accuracy; or

(q) Any other modification, installation, or remodeling approved as a utility cost-savings measure by the board.

(10) "Vehicle fleet operational and fuel cost savings" means a measurable decrease in the operation and maintenance costs of state vehicles that is associated with fuel or maintenance based on higher efficiency ratings or alternative fueling methods, including but not limited to savings from the reduction in maintenance requirements and a reduction in or the elimination of projected fuel purchase expenses as a direct result of investment in higher efficiency or alternative fuel vehicles or vehicle or charging infrastructure.

(11) "Vehicle fleet operational and fuel cost-savings contract" means an energy performance contract or shared-savings contract or any other agreement in which vehicle fleet operational and fuel cost savings are used to pay for the cost of the vehicle or associated capital investments.

(12) "Vehicle fleet operational and fuel cost-savings measure" means any installation, modification, or service that is designed to reduce energy consumption and related operating costs in vehicles and includes, but is not limited to, the following:

(a) Vehicle purchase or lease costs either in full or in part; and

(b) Charging or fueling infrastructure to appropriately charge or fuel alternative fuel vehicles included in an energy cost-savings contract.



§ 29-12.5-102. Contract for analysis and recommendations

(1) The board of any political subdivision may contract with an architect, professional engineer, or other person experienced in the design and implementation of utility cost-savings measures or energy saving measures for an analysis and recommendations pertaining to such measures that would significantly increase:

(a) Utility cost savings and operation and maintenance cost savings in buildings or other facilities owned or rented by the political subdivision; or

(b) Vehicle fleet operational and fuel cost savings in the political subdivision's fleet vehicles.

(2) Such analysis and recommendations shall include the following, as applicable:

(a) Estimates of the amounts by which utility cost savings and operation and maintenance cost savings would increase and estimates of all costs of such utility cost-savings measures or energy saving measures including, but not limited to, itemized costs of design, engineering, equipment, materials, installation, maintenance, repairs, and debt service; or

(b) Estimates of the amounts by which vehicle fleet operational and fuel cost savings would increase and estimates of all costs of such vehicle fleet operational and fuel cost-savings measures.



§ 29-12.5-103. Financing energy cost-savings measures - exception to debt limitations

(1) If the board, after receiving the analysis and recommendations pursuant to section 29-12.5-102, finds that the amount of money the political subdivision would spend on such energy saving measures is not likely to exceed the amount of money it would save in energy costs over the term of the contract, the board may:

(a) Enter into an energy cost-savings contract with any architect, professional engineer, or other person experienced in the design and implementation of energy saving measures for buildings or other facilities owned or rented by the political subdivision, with any person or entity experienced in the calculation and analysis of vehicle fleet operational and fuel cost savings, or with the entity or person who performed the energy analysis and provided recommendations pursuant to section 29-12.5-102; or

(b) Otherwise incur indebtedness to finance energy saving measures.

(2) (a) Except as provided in paragraph (b) of this subsection (2):

(I) No contract entered into or indebtedness incurred pursuant to this section shall constitute or give rise to an indebtedness within the meaning of any constitutional, statutory, or home rule debt limitation; and

(II) Any contract may be entered into and indebtedness incurred without approval of the qualified electors of the political subdivision.

(b) Paragraph (a) of this subsection (2) shall not apply to any indebtedness incurred by contract or otherwise under this section which exceeds or which causes the total outstanding indebtedness so incurred to exceed the following percentage of the latest valuation for assessment of the taxable property in the political subdivision:

(I) One percent for a school district;

(II) One-tenth of one percent for a county, except a home rule county;

(III) One-fifth of one percent for a home rule county; or

(IV) One-fifth of one percent for a municipality.

(3) When an energy saving measure involves a cogeneration system, the sale of excess cogenerated energy shall be subject to the same state and federal regulatory requirements as the sale of all other cogenerated energy.



§ 29-12.5-104. Monitoring and reporting of energy and cost savings

The board shall monitor the reductions in energy consumption and cost savings attributable to the energy saving measures financed pursuant to section 29-12.5-103 and shall annually prepare a report documenting such reductions, savings, or meter guarantee for the first three years of the contract. The report shall be certified by an architect or engineer independent of any person, firm, or corporation that provided goods or services to the board in connection with the energy saving measures that are the subject of the report.









Property Insurance

Article 13 - Local Governments - Authority to Insure Property

§ 29-13-101. Insurance on property of local governments

(1) Any unit of local government, which for purposes of this article includes counties, municipalities, school and special districts, and every other type of local government having the power to own property and impose taxes, may insure its property against all types of risk of loss for which such insurance may be procured from insurance companies authorized to do such business in this state.

(2) The insurance authorized by subsection (1) of this section may be provided by:

(a) Self-insurance, which may be funded by appropriations to establish or maintain reserves for self-insurance purposes;

(b) An insurance company authorized to do business in this state which meets all of the requirements of the division of insurance for that purpose;

(c) A combination of the methods of obtaining insurance authorized in paragraphs (a) and (b) of this subsection (2).

(3) A unit of local government other than a school district may establish and maintain an insurance reserve fund for self-insurance purposes and may include in the annual tax levy of the local government such amounts as are determined by its governing body to be necessary for the uses and purposes of the insurance reserve fund, subject to the limitations imposed by section 29-1-301. In the event that a local government has no annual tax levy, it may appropriate from any unexpended balance in the general fund such amounts as the governing body shall deem necessary for the purposes and uses of the insurance reserve fund. A school district shall establish and maintain an insurance reserve fund in accordance with the provisions of section 22-45-103 (1)(e), C.R.S., using moneys allocated thereto pursuant to the provisions of section 22-54-105 (2), C.R.S. The fund established pursuant to this subsection (3) shall be kept separate and apart from all other funds and shall be used only for the payment of loss of or damage to the property of the unit of local government or to secure and pay for premiums on insurance as provided in this article.



§ 29-13-102. Authority for units of local government to pool insurance coverage

(1) Units of local government may cooperate with one another to form a self-insurance pool to provide all or part of the insurance coverage authorized by this article. The provisions of articles 10.5 and 47 of title 11, C.R.S., shall apply to moneys of such self-insurance pool.

(2) Any self-insurance pool authorized by subsection (1) of this section shall not be construed to be an insurance company nor otherwise subject to the provisions of the laws of this state regulating insurance or insurance companies; except that the pool shall comply with the applicable provisions of sections 10-1-203 and 10-1-204 (1) to (5) and (10), C.R.S.

(2) Any self-insurance pool authorized by subsection (1) of this section shall not be construed to be an insurance company nor otherwise subject to the laws of this state regulating insurance or insurance companies; except that the pool shall comply with the applicable provisions of sections 10-1-203 and 10-1-204 (1) to (5).

(3) Prior to the formation of a self-insurance pool, there shall be submitted to the commissioner of insurance a complete written proposal of the pool's operation, including, but not limited to, the administration, claims adjusting, membership, and capitalization of the pool. The commissioner shall approve or disapprove such proposal within thirty days after receipt to assure that proper insurance techniques and procedures are included in the proposal. After such review, the commissioner shall submit written comments or recommendations regarding the proposal to the governing bodies of each participating unit of local government. If the commissioner approves the proposal, he shall issue a certificate of authority. If the commissioner disapproves the proposal, it may be resubmitted for approval after the necessary changes have been made in accordance with the written comments or recommendations of the commissioner. The costs of such review shall be paid by those units desiring to form such a pool. Any such payment received by the commissioner is hereby appropriated to the division of insurance in addition to any other funds appropriated for its normal operation.

(4) Each self-insurance pool for units of local government created in this state shall file, with the commissioner of insurance on or before March 30 of the next succeeding year, a written report, in a form prescribed by the commissioner, signed and verified by its chief executive officer as to its condition. Such report shall include a detailed statement of assets and liabilities, the amount and character of the business transacted, and the moneys reserved and expended during the year. All such reports shall be transmitted to the governor and the local government committee of the house of representatives and the state, veterans, and military affairs committee of the senate, or any successor committees.

(5) The commissioner of insurance, or any person authorized by him, shall conduct an insurance examination at least once a year to determine that proper underwriting techniques and sound funding, loss reserves, and claims procedures are being followed. This examination shall be paid for by the self-insurance pool out of its funds at the same rate as provided for foreign insurance companies under section 10-1-204 (9), C.R.S.

(6) (a) Any self-insurance pool organized pursuant to this section may invest in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., and may also invest in membership claim deductibles and in any other security or other investment authorized for such pools by the commissioner of insurance.

(b) Any unit of local government which is a member of a self-insurance pool organized pursuant to this section or any instrumentality formed by two or more of such members may invest in subordinated debentures issued by such self-insurance pool.

(7) In addition to property coverage pursuant to subsection (1) of this section and liability coverage pursuant to section 24-10-115.5, C.R.S., a self-insurance pool authorized by subsection (1) of this section may provide workers' compensation coverage pursuant to section 8-44-204, C.R.S., and firefighter heart and circulatory malfunction benefits pursuant to section 29-5-302.



§ 29-13-103. Grounds and procedure for suspension or revocation of certificate

(1) The certificate of authority issued to a unit of local government under this article may be revoked or suspended by the commissioner of insurance for any of the following reasons:

(a) Insolvency or impairment;

(b) Refusal or failure to submit an annual report as required by section 29-13-102 (4);

(c) Failure to comply with the provisions of its own ordinances, resolutions, contracts, or other conditions relating to the self-insurance pool;

(d) Failure to submit to examination or any legal obligation relative thereto;

(e) Refusal to pay the cost of examination as required by section 29-13-102 (3);

(f) Use of methods which, although not otherwise specifically proscribed by law, nevertheless render the operation of the self-insurance pool hazardous, or its condition unsound, to the public;

(g) Failure to otherwise comply with the law of this state, if such failure renders the operation of the self-insurance pool hazardous to the public.

(2) If the commissioner of insurance finds upon examination, hearing, or other evidence that any unit of local government has committed any of the acts specified in subsection (1) of this section or any act otherwise prohibited in this article, the commissioner may suspend or revoke such certificate of authority if he deems it in the best interest of the public. Notice of any revocation shall be published in one or more daily newspapers in Denver which have a general state circulation. Before suspending or revoking any certificate of authority of a unit of local government, the commissioner shall grant the unit of local government fifteen days in which to show cause why such action should not be taken.









Bond Anticipation Notes

Article 14 - Bond Anticipation Note Act

§ 29-14-101. Short title

This article shall be known and may be cited as the "Bond Anticipation Note Act".



§ 29-14-102. Legislative declaration

The general assembly hereby declares that the issuance of bond anticipation notes by any public body as defined in section 29-14-103 (6), when advantageous to the public body or the citizens thereof, will serve a public use and will promote the health, safety, security, and general welfare of the citizens thereof and of the people of the state of Colorado.



§ 29-14-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Bond" means any bond, debenture, or other obligation authorized to be issued by a public body pursuant to any provision of law of the state.

(2) "Bond anticipation note" means any note, interim debenture, or other security evidencing an obligation and issued pursuant to this article.

(3) "Governing body" means a city council, board of trustees, commission, board of county commissioners, board of directors, or other legislative body of a public body in which the legislative powers of such public body are vested.

(4) "Indebtedness" means any bond issued by a public body pursuant to any law of this state which constitutes a debt for the purposes of section 6 of article XI of the state constitution, and the issuance of which must be submitted to a vote of the qualified electors of such public body pursuant to said section.

(5) "Legislative act" means an ordinance adopted by a governing body of a municipality or a resolution adopted by a governing body of any other public body.

(6) "Public body" means any county; any municipality as defined by section 31-1-101 (6), C.R.S.; any school district; any special district as defined in section 32-1-103 (20), C.R.S.; and any water conservancy district, city housing authority, county housing authority, urban renewal agency, downtown development authority, or community redevelopment agency, any corporate authority, any corporate commission, or any other political subdivision of this state constituting a body corporate.



§ 29-14-104. Issuance of bond anticipation notes

(1) Any public body may issue from time to time its bond anticipation notes for any purposes lawfully authorized to be undertaken by such public body or to redeem outstanding bond anticipation notes. Such bond anticipation notes shall be issued in anticipation of the issuance of bonds by the public body.

(2) Except as provided in this article, the bond anticipation notes shall be issued pursuant to the provisions of law which govern the issuance of the bonds in anticipation of which the bond anticipation notes are being issued.

(3) Bond anticipation notes issued pursuant to this article shall be payable from the proceeds of the sale of additional bond anticipation notes or from the proceeds of the sale of the bonds of the public body or other moneys of the public body legally available for such purpose.



§ 29-14-105. Bond anticipation note details

(1) Any bond anticipation notes may mature at such time not exceeding a period of time equal to the estimated time needed to effect the purpose for which they are issued, but not exceeding five years from the date or respective dates of the bond anticipation notes, as the governing body may determine. Bond anticipation notes may be issued in such denominations as determined by the governing body.

(2) The interest rate per annum on the bond anticipation notes shall be stated in the legislative act authorizing the issuance of the bond anticipation notes. Said interest rate may be evidenced by one or more set of coupons attached to said bond anticipation notes. Said interest rate need not be fixed at the time of the passage of such legislative act but may vary based on a fixed formula determined by the governing body and set forth in the legislative act authorizing the issuance of the bond anticipation notes. Said variable interest rate may not exceed the authorized maximum net effective interest rate.

(3) The bond anticipation notes may be sold, at, above, or below the principal amounts thereof, as may be in the public interest.

(4) The bond anticipation notes may be sold at either public or private sale, as determined by the governing body.



§ 29-14-106. Limitations on issuance

(1) If the bond anticipation notes are being issued in anticipation of bonds which constitute an indebtedness, such bond anticipation notes shall not be issued:

(a) Unless the bonds have been authorized at an election as required by section 6 of article XI of the state constitution;

(b) In a principal amount in excess of the amount of bonds authorized to be issued at such election;

(c) At a maximum net effective interest rate higher than the maximum net effective interest rate at which such bonds may be issued;

(d) Unless the proceeds of such bond anticipation notes are to be used for the same purpose for which the bonds may be issued; and

(e) Unless the principal amount of the bond anticipation note together with the outstanding principal amount of other indebtedness of the public body is within the applicable limitation on the issuance of such indebtedness by the public body, if any.

(2) When bond anticipation notes are issued in anticipation of the issuance of bonds which constitute an indebtedness and which have been authorized at an election, a principal amount of the bonds so authorized equal to the original principal amount of the bond anticipation notes issued shall be issued solely for the purpose of retiring such bond anticipation notes. If such bond anticipation notes are retired from other legally available revenues of the public bonds, said bonds in such principal amount shall not be issued unless reauthorized at an election held in accordance with the state constitution and other laws of this state.



§ 29-14-107. No action maintainable

No action or proceeding, at law or in equity, to review any acts or proceedings, or to question the validity or enjoin the performance of any act, or the issuance of any bond anticipation notes authorized by this article, or for any other relief against any acts or proceedings done or had under this article, whether based upon irregularities or jurisdictional defects, shall be maintained, unless commenced within thirty days after the performance of the act or the effective date of the legislative act complained of, or be thereafter perpetually barred.



§ 29-14-108. Validation

All bond anticipation notes and any coupons appertaining thereto issued or purportedly issued prior to July 1, 1981, and all acts or proceedings had or taken or purportedly had or taken prior to said date by or on behalf of public bodies, under law or under color of law, preliminary to and in the authorization, execution, sale, and issuance of all bond anticipation notes, including any coupons appertaining thereto, and the exercise of other powers in this article are validated, ratified, approved, and confirmed by this section except as provided in section 29-14-109, notwithstanding any lack of power, authority, or otherwise, other than constitutional, and notwithstanding any defects and irregularities other than constitutional, in such bond anticipation notes, acts, and proceedings, in such authorization, execution, sale, and issuance, and in such exercise of power; and such bond anticipation notes are and shall be binding, legal, valid, and enforceable obligations of such public body to which they appertain in accordance with their terms and their authorization proceedings.



§ 29-14-109. Effect of and limitations upon validation

This article shall operate to supply such legislative authority as may be necessary to validate any such bond anticipation notes issued prior to July 1, 1981, of such public bodies and any acts and proceedings taken appertaining to the issuance of such bond anticipation notes by such public bodies or otherwise prior to said date which the general assembly could have supplied or provided for in the law under which such bond anticipation notes were issued or such other contracts were executed and such acts or proceedings where taken; but this article shall be limited to the validation of such bond anticipation notes, acts, and proceedings to the extent to which the same can be effectuated under the state and federal constitutions. This article shall not operate to validate, ratify, approve, confirm, or legalize any bond anticipation note or coupon, act, proceeding, or other matter, the legality of which is being contested or inquired into in any legal proceeding now pending and undetermined, and shall not operate to confirm, validate, or legalize any bond anticipation note or coupon, act, proceeding, or other matter which, prior to July 1, 1981, has been determined in any legal proceeding to be illegal, void, or ineffective.



§ 29-14-110. Application to certain public bodies

It is the intent of the general assembly that the provisions of this article shall apply to home rule municipalities except insofar as superseded by charter or ordinance passed pursuant to such charter and shall apply to special territorial charter municipalities.









Tax Anticipation Notes

Article 15 - Tax Anticipation Note Act

§ 29-15-101. Short title

This article shall be known and may be cited as the "Tax Anticipation Note Act".



§ 29-15-102. Legislative declaration

The general assembly hereby declares that the issuance of tax anticipation notes by any public body as defined in section 29-15-103 (3), when advantageous to the public body or the citizens thereof, will serve a public use and will promote the health, safety, security, and general welfare of the citizens thereof and of the people of the state of Colorado.



§ 29-15-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Governing body" means a city council, a board of trustees, a commission, a board of county commissioners, a board of directors, or any other legislative body in which the legislative powers of a public body are vested.

(2) "Legislative act" means an ordinance adopted by the governing body of a municipality or a resolution adopted by the governing body of any other public body.

(3) "Public body" means any county, any municipality as defined in section 31-1-101 (6), C.R.S., any school district or other district, or any public board, commission, authority, agency, political subdivision, or other public body in the state created pursuant to any general or special law or pursuant to any legislative or home rule charter.

(4) "Tax anticipation note" means any note, interim debenture, warrant, or other security evidencing an obligation and issued pursuant to this article.

(5) "Taxes" means ad valorem taxes on real or personal property.



§ 29-15-104. Issuance of tax anticipation notes

(1) Any public body may issue, from time to time, tax anticipation notes without an election if its governing body determines that the taxes to be received by the public body will not be received in time to pay the public body's projected budgeted expenses. Such tax anticipation notes shall be issued in anticipation of the collection of taxes estimated by the governing body to be received within its then current fiscal year.

(2) (a) Tax anticipation notes shall be both issued and made payable within the fiscal year for which such taxes are levied.

(b) The provisions of this subsection (2) limiting the term of tax anticipation notes shall not apply to tax anticipation notes issued by school districts on and after January 1, 1992.

(3) Tax anticipation notes may be paid from the proceeds of ad valorem taxes on real and personal property, investment proceeds on the ad valorem taxes, or the proceeds from the tax anticipation notes.



§ 29-15-105. Tax anticipation note details

(1) Except as provided in subsection (2) of this section, any tax anticipation notes may be issued in one or more series, bear such dates, be in such denomination or denominations, mature on any date or dates occurring on or before the last day of the fiscal year of the public body in which the tax anticipation notes are issued, mature in such amount or amounts, bear interest at such rate or rates, be in such form, be payable at such place or places, and be subject to such terms of redemption with or without a premium as the legislative act of the governing body authorizing the issuance of the tax anticipation notes may provide. The tax anticipation notes may be sold at, above, or below the principal amounts thereof whenever such action is in the public interest, as determined by the governing body. The tax anticipation notes may be sold at either a public or a private sale, as determined by the governing body.

(2) Any tax anticipation notes issued by a school district may be issued in one or more series, bear such dates, be in such denomination or denominations, mature on or before August 31 of the fiscal year immediately following the fiscal year in which the tax anticipation notes were issued, mature in such amount or amounts, bear interest at such rate or rates, be in such form, be payable at such place or places, and be subject to such terms of redemption with or without a premium as the legislative act of the governing body authorizing the issuance of the tax anticipation notes may provide. The tax anticipation notes may be sold at, above, or below the principal amounts thereof whenever such action is in the public interest, as determined by the governing body. The tax anticipation notes may be sold at either a public or a private sale, as determined by the governing body.



§ 29-15-106. Limitation on issuance of tax anticipation notes

(1) For all public bodies except school districts, the amount of tax anticipation notes issued by a public body in any fiscal year shall not exceed fifty percent of all taxes estimated to be received by such governing body in its current fiscal year, as shown by its then current budget.

(2) For school districts, the amount of tax anticipation notes issued by the school district in any fiscal year shall not exceed seventy-five percent of all taxes estimated to be received by such school district in its current fiscal year, as shown by its then current budget.



§ 29-15-107. Payment of tax anticipation notes

All ad valorem taxes on real and personal property, investment, proceeds on the ad valorem taxes, or the proceeds from tax anticipation notes received by the public body after the issuance of the tax anticipation notes, except taxes collected for retirement of existing debt, shall be paid into a special fund to be known as the tax anticipation note principal and interest redemption fund until such time as the moneys in such fund are sufficient to pay when due the principal of and the premiums, if any, and interest on the tax anticipation notes. All moneys in such fund not in excess of the amount required for such purpose shall be used to pay the principal of and the premiums, if any, and interest on the tax anticipation notes and shall be used for no other purpose.



§ 29-15-108. No impairment of contract

As long as any tax anticipation notes are outstanding, this article and the provisions of law authorizing the levy of taxes shall not be repealed or amended in such a manner as would materially impair the contractual rights and remedies of the holders of the tax anticipation notes.



§ 29-15-109. No action maintainable

No action or proceeding, at law or in equity, to review any act or proceeding, or to question the validity or enjoin the performance of any act or the issuance of any tax anticipation notes authorized by this article, or to obtain any other relief against any acts or proceedings done or had under this article, whether based upon irregularities or jurisdictional defects, shall be maintained unless such action or proceeding is commenced within thirty days after the performance of the act or the effective date of the legislative act complained of; otherwise, it shall be thereafter perpetually barred.



§ 29-15-110. Independent authority

The authority granted by this article shall constitute separate and independent authority for the powers granted in this article and shall be effective without reference to the powers or limitations contained in any other law, and the provisions of this article shall not be deemed to constitute limitations on the powers granted to public bodies under any other law.



§ 29-15-111. Application to certain public bodies

It is the intent of the general assembly that the provisions of this article shall apply to home rule municipalities except insofar as such provisions may be superseded by their charters or any legislative acts passed pursuant to such charters and also shall apply to special territorial charter municipalities.



§ 29-15-112. State treasurer may issue tax and revenue anticipation notes for school districts

(1) The state treasurer is hereby authorized to issue tax and revenue anticipation notes for school districts in accordance with the provisions of this section for the purpose of alleviating temporary cash flow deficits of such school districts by making interest-free loans pursuant to section 22-54-110, C.R.S.

(2) In addition to powers otherwise granted to the state treasurer by law, the state treasurer shall have the following powers in connection with the issuance of tax and revenue anticipation notes pursuant to the provisions of this section:

(a) To use the seal of the state treasurer;

(b) To adopt resolutions or enter into indentures of trust or other instruments to provide for the issuance of the tax and revenue anticipation notes;

(c) To engage the services of consultants, financial advisors, underwriters, attorneys, trustees, paying agents, registrars, remarketing agents, indexing agents, depositaries, and other agents whose services may be required in connection with the issuance of the tax and revenue anticipation notes;

(d) To enter into contracts, agreements, and other instruments in connection with the issuance of the tax and revenue anticipation notes, including but not limited to contracts with persons specified in paragraph (c) of this subsection (2), contracts providing for the purchase or repurchase of the tax and revenue anticipation notes, agreements with school districts regarding the payment of loans and other matters relating to the issuance of the tax and revenue anticipation notes, and indentures of trust or other instruments providing for the issuance of the tax and revenue anticipation notes;

(e) To provide credit enhancement for the tax and revenue anticipation notes by:

(I) Entering into such agreements as may be necessary to obtain a credit facility with respect to any issue of notes;

(II) Pledging toward the payment of the premium, if any, and interest on the tax and revenue anticipation notes moneys from the state general fund in an amount not exceeding the amount of the premium, if any, and interest on such notes. The provisions of section 24-75-907 (2) and (3), C.R.S., that relate to the creation of a restricted account and to liens shall apply to the pledge of such moneys; except that the restricted account shall not exceed the amount of the premium, if any, and interest on the tax and revenue anticipation notes; and

(III) Pledging toward the payment of the principal on the tax and revenue anticipation notes moneys in the school district tax and revenue anticipation notes repayment account created pursuant to paragraph (b) of subsection (4) of this section.

(f) To assist a school district in determining whether it will have a cash flow deficit that will require a loan pursuant to section 22-54-110, C.R.S., and to determine the total amount of tax and revenue anticipation notes that should be issued on behalf of the district; and

(g) To do all other things necessary and convenient in connection with the issuance of tax and revenue anticipation notes pursuant to the provisions of this section and with the establishment of school district responsibilities relating to the tax and revenue anticipation notes and compliance with federal tax laws and regulations.

(3) (a) The proceeds of the tax and revenue anticipation notes may be used for the following purposes:

(I) To make interest-free loans to school districts pursuant to section 22-54-110, C.R.S., to alleviate cash flow deficits;

(II) To pay the costs of issuing the tax and revenue anticipation notes, including the cost of obtaining a credit facility;

(III) To pay the principal, premium, if any, and interest related to the tax and revenue anticipation notes; and

(IV) To pay any other expense or charge incurred in connection with actions of the state treasurer authorized by the provisions of this section or section 22-54-110, C.R.S.

(b) Pending use of the proceeds of the tax and revenue anticipation notes in accordance with paragraph (a) of this subsection (3), such proceeds may be invested by the state treasurer in any investments that are legal investments for the state or may be deposited in any eligible public depository. The income from any such investment or deposit may be used for the following purposes:

(I) To pay the costs of issuing the tax and revenue anticipation notes, including the cost of obtaining a credit facility; and

(II) To pay the principal, premium, if any, and interest related to the tax and revenue anticipation notes.

(4) (a) (I) Tax and revenue anticipation notes issued pursuant to the provisions of this section shall be payable from:

(A) One or more payments by the school district receiving a loan from the proceeds from such notes, which payment or payments by the school district shall be, in the aggregate, sufficient to pay the principal on the tax and revenue anticipation notes issued to fund such loan;

(B) Any moneys from the state general fund that are pledged pursuant to subparagraph (II) of paragraph (e) of subsection (2) of this section;

(C) Income earned from any investment or deposit pursuant to paragraph (b) of subsection (3) of this section and paragraph (b) of this subsection (4); and

(D) If a district fails to fully repay a loan made pursuant to section 22-54-110, C.R.S., from the proceeds of the tax and revenue anticipation notes, any funds that are on hand or in the custody or possession of the state treasurer and that are eligible for investment.

(II) The financial obligation of the state treasurer to pay the principal, premium, if any, and interest related to the tax and revenue anticipation notes shall be deemed discharged on any date on which moneys or investments in an amount sufficient for the payment of the principal, premium, if any, and interest related to the notes on the date of their final maturity is on deposit in one or more segregated and restricted accounts that are pledged irrevocably for such purpose. Such segregated and restricted accounts shall be the school district tax and revenue anticipation notes repayment account or a special account created by the controller pursuant to subparagraph (II) of paragraph (e) of subsection (2) of this section or otherwise created at the request of the state treasurer. Following such deposit, the principal, premium, if any, and interest related to the notes shall be payable solely from the segregated and restricted accounts without further financial obligation whatsoever of the state treasurer or the state. Any moneys in the segregated and restricted accounts, pending use for their intended purpose, may be invested or reinvested only in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., as such investment requirements may otherwise be limited pursuant to the terms of the resolution, indenture of trust, or other instrument providing for the issuance of the notes.

(b) There is hereby created in the general fund an account that shall be known as the school district tax and revenue anticipation notes repayment account. All payments received from school districts pursuant to paragraph (a) of this subsection (4) shall be deposited by the state treasurer in the school district tax and revenue anticipation notes repayment account and may be invested by the state treasurer in any investments that are legal investments for the state or may be deposited in any eligible public depository. All moneys in the account that are not in excess of the amount required to pay the principal, premium, if any, and interest related to the tax and revenue anticipation notes are pledged irrevocably and shall be used for the purpose of paying the principal, premium, if any, and interest related to the tax and revenue anticipation notes for no other purpose.

(5) (a) Tax and revenue anticipation notes issued by the state treasurer pursuant to the provisions of this section shall be issued pursuant to a resolution or other authorizing instrument of the state treasurer. Notwithstanding any other provision of this article to the contrary, such notes may be issued in such aggregate principal amount, may be issued in one or more series, may bear such dates, may be in such denomination, may mature in such amount, may bear interest at such rate, may be in such form, may be payable at such place, and may be subject to such terms of redemption with or without a premium as the state treasurer by resolution or other authorizing instrument may provide. The rate of interest borne by the tax and revenue anticipation notes may be fixed, adjustable, or variable or any combination thereof. If any rate is adjustable or variable, the standard, index, method, or formula pursuant to which such rate is to be from time to time determined shall be set forth in the resolution or other authorizing instrument of the state treasurer. Such resolution or other authorizing instrument may also include a delegation of authority to an agent acting for and on behalf of the state treasurer to determine a rate within parameters, including a maximum interest rate, prescribed by the state treasurer. Tax and revenue anticipation notes issued pursuant to the provisions of this section may be sold at public or private sale and may be sold at, above, or below the principal amounts thereof.

(b) The tax and revenue anticipation notes shall mature on any date or dates occurring on or before August 31 of the fiscal year immediately following the fiscal year in which the notes are issued. In the event that the tax and revenue anticipation notes have a date of maturity that is after the end of the fiscal year in which the notes are issued, on or before the final day of the fiscal year in which the notes are issued there shall be deposited in one or more special segregated and restricted accounts and pledged irrevocably to the payment of the notes an amount sufficient to pay the principal, premium, if any, and interest related to the notes on their stated maturity date.

(6) (a) Tax and revenue anticipation notes issued pursuant to the provisions of this section shall be signed by the state treasurer and countersigned by the deputy state treasurer, and the seal of the state treasurer shall be affixed thereto.

(b) Pursuant to article 55 of title 11, C.R.S., any signature required by paragraph (a) of this subsection (6) may be a facsimile signature imprinted, engraved, stamped, or otherwise placed on the tax and revenue anticipation notes. If all signatures of public officials on the tax and revenue anticipation notes are facsimile signatures, provisions shall be made for a manual authenticating signature on the tax and revenue anticipation notes by or on behalf of a designated authenticating agent. If an official ceases to hold office before delivery of the tax and revenue anticipation notes signed by such official, the signature or facsimile signature of the official is nevertheless valid and sufficient for all purposes. A facsimile of the seal of the state treasurer may be imprinted, engraved, stamped, or otherwise placed on the notes.

(7) Tax and revenue anticipation notes issued pursuant to the provisions of this section shall be payable solely from the revenues pledged thereto, and the owners or holders of the notes may not look to any other source for repayment of the principal of or interest on the notes. Such tax and revenue anticipation notes shall not constitute a debt or an indebtedness of the state or any school district within the meaning of any applicable provision of the state constitution or state statutes.

(8) Any tax and revenue anticipation notes issued pursuant to the provisions of this section shall constitute a contract between the state treasurer and the owner or holder thereof, and neither the state nor any of its political subdivisions shall take any action impairing such contract.

(9) The tax and revenue anticipation notes issued pursuant to the provisions of this section shall be exempt from all state, county, municipal, school, and other taxes imposed by any taxing authority of the state of Colorado.









Land Use Control and Conservation

Article 20 - Local Government Regulationof Land Use

Part 1 - Local Government Land Use Control Enabling Act

§ 29-20-101. Short title

This article shall be known and may be cited as the "Local Government Land Use Control Enabling Act of 1974".



§ 29-20-102. Legislative declaration

(1) The general assembly hereby finds and declares that in order to provide for planned and orderly development within Colorado and a balancing of basic human needs of a changing population with legitimate environmental concerns, the policy of this state is to clarify and provide broad authority to local governments to plan for and regulate the use of land within their respective jurisdictions. Nothing in this article shall serve to diminish the planning functions of the state or the duties of the division of planning.

(2) The general assembly further finds and declares that local governments will be better able to properly plan for growth and serve new residents if they are authorized to impose impact fees as a condition of approval of development permits. However, impact fees and other development charges can affect growth and development patterns outside a local government's jurisdiction, and uniform impact fee authority among local governments will encourage proper growth management.



§ 29-20-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Development permit" means any preliminary or final approval of an application for rezoning, planned unit development, conditional or special use permit, subdivision, development or site plan, or similar application for new construction; except that, solely for purposes of part 3 of this article:

(a) Each application included in the definition of development permit constitutes a stage in the development permit approval process; and

(b) "Development permit" is limited to an application regarding a specific project that includes new water use in an amount more than that used by fifty single-family equivalents, or fewer as determined by the local government.

(1.3) "Fire and emergency services provider" means a fire protection district organized under article 1 of title 32, C.R.S., or a fire authority established pursuant to section 29-1-203.5.

(1.5) "Local government" means a county, home rule or statutory city, town, territorial charter city, or city and county.

(2) "Power authority" means an authority created pursuant to section 29-1-204.



§ 29-20-104. Powers of local governments

(1) Except as expressly provided in section 29-20-104.5, the power and authority granted by this section shall not limit any power or authority presently exercised or previously granted. Each local government within its respective jurisdiction has the authority to plan for and regulate the use of land by:

(a) Regulating development and activities in hazardous areas;

(b) Protecting lands from activities which would cause immediate or foreseeable material danger to significant wildlife habitat and would endanger a wildlife species;

(c) Preserving areas of historical and archaeological importance;

(d) Regulating, with respect to the establishment of, roads on public lands administered by the federal government; this authority includes authority to prohibit, set conditions for, or require a permit for the establishment of any road authorized under the general right-of-way granted to the public by 43 U.S.C. 932 (R.S. 2477) but does not include authority to prohibit, set conditions for, or require a permit for the establishment of any road authorized for mining claim purposes by 30 U.S.C. 21 et seq., or under any specific permit or lease granted by the federal government;

(e) Regulating the location of activities and developments which may result in significant changes in population density;

(f) Providing for phased development of services and facilities;

(g) Regulating the use of land on the basis of the impact thereof on the community or surrounding areas; and

(h) Otherwise planning for and regulating the use of land so as to provide planned and orderly use of land and protection of the environment in a manner consistent with constitutional rights.



§ 29-20-104.5. Impact fees - definition

(1) Pursuant to the authority granted in section 29-20-104 (1)(g) and as a condition of issuance of a development permit, a local government may impose an impact fee or other similar development charge to fund expenditures by such local government or a fire and emergency services provider that provides fire protection, rescue, and emergency services in the new development on capital facilities needed to serve new development. No impact fee or other similar development charge shall be imposed except pursuant to a schedule that is:

(a) Legislatively adopted;

(b) Generally applicable to a broad class of property; and

(c) Intended to defray the projected impacts on capital facilities caused by proposed development.

(2) (a) A local government shall quantify the reasonable impacts of proposed development on existing capital facilities and establish the impact fee or development charge at a level no greater than necessary to defray such impacts directly related to proposed development. No impact fee or other similar development charge shall be imposed to remedy any deficiency in capital facilities that exists without regard to the proposed development.

(b) A local government shall confer with any fire and emergency services provider that provides fire protection, rescue, and emergency medical services in a new development, together with the owner or developer of the development, to assess and determine whether there should be an impact fee or other similar development charge imposed to defray the impacts to the fire and emergency services provider.

(c) If a local government, in its sole discretion, elects to impose an impact fee or other similar development charge to fund the expenditures by a fire and emergency services provider for a capital facility, then the local government and fire and emergency services provider shall enter into an intergovernmental agreement defining the impact fee or other similar development charge and the details of collection and remittance.

(d) A local government that imposes an impact fee or other similar development charge to fund the expenditures by a fire and emergency services provider for a capital facility shall pay the impact fees or other similar development charges collected to the fire protection and emergency service provider.

(3) Any schedule of impact fees or other similar development charges adopted by a local government pursuant to this section shall include provisions to ensure that no individual landowner is required to provide any site specific dedication or improvement to meet the same need for capital facilities for which the impact fee or other similar development charge is imposed. A local government shall not impose an impact fee or other similar development charge on an individual landowner to fund expenditures for a capital facility used to provide fire, rescue, and emergency services if the landowner is already required to pay an impact fee or other similar development charge for another capital facility used to provide a similar fire, rescue, and emergency service or if the landowner has voluntarily contributed money for such a capital facility.

(4) As used in this section, the term "capital facility" means any improvement or facility that:

(a) Is directly related to any service that a local government or a fire and emergency services provider is authorized to provide;

(b) Has an estimated useful life of five years or longer; and

(c) Is required by the charter or general policy of a local government or fire and emergency services provider pursuant to a resolution or ordinance.

(5) Any impact fee or other similar development charge shall be collected and accounted for in accordance with part 8 of article 1 of this title. Notwithstanding the provisions of this section, a local government may waive an impact fee or other similar development charge on the development of low- or moderate- income housing or affordable employee housing as defined by the local government.

(6) No impact fee or other similar development charge shall be imposed on any development permit for which the applicant submitted a complete application before the adoption of a schedule of impact fees or other similar development charges by the local government pursuant to this section. No impact fee or other similar development charge imposed on any development activity shall be collected before the issuance of the development permit for such development activity. Nothing in this section shall be construed to prohibit a local government from deferring collection of an impact fee or other similar development charge until the issuance of a building permit or certificate of occupancy.

(7) Any person or entity that owns or has an interest in land that is or becomes subject to a schedule of fees or charges enacted pursuant to this section shall, by filing an application for a development permit, have standing to file an action for declaratory judgment to determine whether such schedule complies with the provisions of this section. An applicant for a development permit who believes that a local government has improperly applied a schedule of fees or charges adopted pursuant to this section to the development application may pay the fee or charge imposed and proceed with development without prejudice to the applicant's right to challenge the fee or charge imposed under rule 106 of the Colorado rules of civil procedure. If the court determines that a local government has either imposed a fee or charge on a development that is not subject to the legislatively enacted schedule or improperly calculated the fee or charge due, it may enter judgment in favor of the applicant for the amount of any fee or charge wrongly collected with interest thereon from the date collected.

(8) (a) The general assembly hereby finds and declares that the matters addressed in this section are matters of statewide concern.

(b) This section shall not prohibit any local government from imposing impact fees or other similar development charges pursuant to a schedule that was legislatively adopted before October 1, 2001, so long as the local government complies with subsections (3), (5), (6), and (7) of this section. Any amendment of such schedule adopted after October 1, 2001, shall comply with all of the requirements of this section.

(9) If any provision of this section is held invalid, such invalidity shall invalidate this section in its entirety, and to this end the provisions of this section are declared to be nonseverable.



§ 29-20-105. Intergovernmental cooperation

(1) Local governments are authorized and encouraged to cooperate or contract with other units of government pursuant to part 2 of article 1 of this title for the purposes of planning or regulating the development of land including, but not limited to, the joint exercise of planning, zoning, subdivision, building, and related regulations.

(2) (a) Without limiting the ability of local governments to cooperate or contract with each other pursuant to the provisions of this part 1 or any other provision of law, local governments may provide through intergovernmental agreements for the joint adoption by the governing bodies, after notice and hearing, of mutually binding and enforceable comprehensive development plans for areas within their jurisdictions. This section shall not affect the validity of any intergovernmental agreement entered into prior to April 23, 1989.

(b) A comprehensive development plan may contain master plans, zoning plans, subdivision regulations, and building code, permit, and other land use standards, which, if set out in specific detail, may be in lieu of such regulations or ordinances of the local governments.

(c) Notwithstanding any other statutory provisions of article 28 of title 30, C.R.S., review of comprehensive development plans by the planning commissions of the local governments shall be discretionary, unless otherwise required by local ordinance. This subsection (2) shall not apply to the requirements of sections 30-28-110 and 30-28-127, C.R.S.

(d) An intergovernmental agreement providing for a comprehensive development plan may contain a provision that the plan may be amended only by the mutual agreement of the governing bodies of the local governments who are parties to the plan.

(e) In the event that a plan is silent as to a specific land use matter, existing local land use regulations shall control.

(f) (I) An intergovernmental agreement may contain provisions concerning annexation, including, but not limited to provisions:

(A) That a comprehensive development plan shall continue to control particular land areas even though the land areas are annexed or jurisdiction over the land areas is otherwise transferred pursuant to law between the local governmental entities who are parties to the agreement;

(B) For revenue sharing between local governments; and

(C) Concerning land areas that may be annexed by municipalities and the conditions related to such annexations as established in the comprehensive development plan.

(II) Nothing in this paragraph (f) shall be construed to render invalid any intergovernmental agreement or comprehensive development plan entered into prior to November 6, 2001.

(g) Each governing body that is a party to an intergovernmental agreement adopting a comprehensive development plan shall have standing in district court to enforce the terms of the agreement and the plan, including specific performance and injunctive relief. The district court shall schedule all actions to enforce an intergovernmental agreement and comprehensive development plan for expedited hearing.

(h) Local governments may, pursuant to an intergovernmental agreement, provide for revenue-sharing.

(i) Local governments shall not be required to enter into intergovernmental agreements or comprehensive development plans pursuant to this section.



§ 29-20-105.5. Intergovernmental cooperation - intergovernmental agreements to address wildland fire mitigation - land owned by municipality for utility purposes - legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) As wildland fires are impervious to the territorial boundaries of political subdivisions, adequate protection against the harm and hazards caused by such fires necessitates the full cooperation of all governmental entities within whose contiguous territorial boundaries forest lands or wildland areas are located;

(b) Because of the likely threat that wildland fires may cross territorial boundaries, particularly if cooperative fire mitigation policies are not established and maintained, protecting the public from the dangers of such fires, especially fires occurring in wildland-urban interface areas, is a matter of statewide concern;

(c) The provisions of this section are necessary to protect the public from the dangers of forest land and wildland fires; and

(d) The provisions of this section are enacted for the purpose of authorizing and requiring intergovernmental cooperation between a county and any local governments that own land areas located within the county to mitigate the harm caused by forest land or wildland fires affecting such contiguous land areas in the interest of protecting the public health and safety.

(2) As used in this section, unless the context otherwise requires:

(a) "Fire department" shall have the same meaning as set forth in section 24-33.5-1202 (3.7), C.R.S., and includes a fire department that uses paid firefighters, volunteer firefighters, or both. The term includes, without limitation, a not-for-profit nongovernmental entity that is organized to provide firefighting services.

(b) "Forest land" shall have the same meaning as set forth in section 39-1-102 (4.3), C.R.S.

(b.5) "Local government" means a home rule or statutory city, town, territorial charter city, or a city and county. "Local government" does not include a county or a home rule county.

(c) "Wildland area" means an area in which development is essentially nonexistent, except for roads, railroads, power lines, and similar infrastructure, and in which structures, if present, are widely scattered.

(d) "Wildland fire" means an unplanned or unwanted fire in a wildland area, including an unauthorized human-caused fire, an out-of-control prescribed fire, and any other fire in a wildland area where the objective is to extinguish the fire.

(e) "Utility purposes" means the use or management of property by a local government that is reasonably related to the provision of electric, natural gas, water, wastewater, and telecomunication services.

(3) (a) (I) On or before July 1, 2012, each local government that owns any land area for any reason other than for utility purposes that is located either entirely or partially outside its own territorial boundaries and inside the territorial boundaries of a county and that contains at least fifty percent forest land or land that constitutes a wildland area shall enter into an intergovernmental agreement with the county for the purpose of mitigating forest land or wildland fires affecting the contiguous land areas of the local government and county.

(II) On or before July 1, 2012, each local government that owns any land area for utility purposes that is located either entirely or partially outside its own territorial boundaries and inside the territorial boundaries of a county and that contains at least fifty percent forest land or land that constitutes a wildland area shall either:

(A) Enter into an intergovernmental agreement with the county for the purpose of mitigating forest land or wildland fires affecting the contiguous land areas of the local government and county; or

(B) Enter into an agreement with the Colorado state forest service created in section 36-7-201 (1), C.R.S., for the purpose of mitigating forest land or wildland fires affecting the contiguous land areas of the local government and county, and provide notification of the agreement to any county in which the local government owns any land area.

(III) In association with the governmental parties entering into any intergovernmental agreement or agreement with the Colorado state forest service, the parties to the agreement shall consult with any utility providers that have facilities in the areas subject to the agreement to the extent the provisions of the agreement will affect the providers.

(b) Any agreement required by subparagraph (I) or (II) of paragraph (a) of this subsection (3) shall address, without limitation, the following matters:

(I) The identification of all parties to the agreement and their respective roles and responsibilities with respect to the mitigation of forest land and wildland fires;

(II) The procedures for cooperation and coordination among the parties to the agreement;

(III) Management objectives for forest land and wildland fire prevention, preparedness, mitigation, suppression, reclamation, or rehabilitation and the designation of the local government with fiscal and operational authority for each objective;

(IV) A description of available emergency or mutual aid resources in the event of forest land or wildland fires;

(V) The specification of reimbursement and billing procedures; and

(VI) Action that may be undertaken by one party to the agreement if another party to the agreement fails to satisfy its duties or responsibilities under the agreement.

(c) The agreement required pursuant to paragraph (a) of this subsection (3) shall be executed by all parties to the agreement.

(4) Nothing in this section shall require any local government to enter into a new agreement if the local government is a party to an agreement in existence as of August 5, 2009, including, without limitation, a mutual aid agreement, that satisfies the requirements of this section unless the terms of any such agreement, including a mutual aid agreement, fail to address the responsibility among local governments for mitigating wildland fires in wildland-urban interface areas.

(5) (a) In accordance with the requirements of section 33-10-108 (3)(a), C.R.S., and pursuant to a contract, intergovernmental agreement, or memorandum of understanding, the division of parks and wildlife created in section 33-9-104, C.R.S., may allow fire mitigation personnel and accompanying equipment and material under the control or supervision of a fire department to enter state parks, state recreation areas, and natural areas for the purpose of mitigating forest land or wildland fires in or around such parks, recreation areas, and natural areas. Permissible activities to be undertaken by a fire department under this paragraph (a) include, without limitation, prescribed burning as a component of wildfire mitigation or forest or wildland management and exercises to promote the training of firefighting personnel.

(b) Nothing in paragraph (a) of this subsection (5) shall be construed as affecting the authority of any state agency other than the division of parks and wildlife to enter into a contract, intergovernmental agreement, or memorandum of understanding for the purpose of allowing fire mitigation personnel and accompanying equipment and material under the control or supervision of a fire department to enter land areas under the jurisdiction of the state agency to undertake the permissible activities specified in paragraph (a) of this subsection (5).

(c) For purposes of this subsection (5), "state agency" shall have the same meaning as set forth in section 24-18-102 (9), C.R.S.



§ 29-20-105.6. Notification to military installations by local governments of land use changes - legislative declaration - definitions

(1) The general assembly hereby finds, determines, and declares that it is desirable for local governments in the state to cooperate with military installations located within the state in order to encourage compatible land use, help prevent incompatible urban encroachment upon military installations, and facilitate the continued presence of major military installations within the state.

(2) As used in this section, unless the context otherwise requires:

(a) "Local government" means a county, home rule or statutory city, town, territorial charter city, or a city and county.

(b) "Military installation" means:

(I) A base, camp, post, station, airfield, yard, center, or any other land area under the jurisdiction of the United States department of defense, including any leased facility, the total acreage of which installation is in excess of five hundred acres; or

(II) The Greeley Air National Guard station.

(3) Each local government whose territorial boundaries are within two miles of all or any portion of a military installation shall timely provide to the installation commanding officer and the flying mission commanding officer, or their designees, information relating to proposed zoning changes, and amendments to the local government's comprehensive plan, or land development regulations that, if approved, would affect the use of any area within two miles of the military installation. Nothing in this subsection (3) is intended to require submission of any information in connection with a site-specific development application under consideration by the local government.

(4) Upon submission of the information required to be provided pursuant to subsection (3) of this section, the military installation shall have fourteen business days within which to review the information and submit comments to the local government on the impact the proposed changes may have on the mission of the military installation. Such comments may include:

(a) If the military installation has an airfield, whether the proposed changes will be compatible with the safety and noise standards contained in the air installation compatible use zone recommended by United States department of defense instruction 4165.57 for that airfield;

(b) Whether the proposed changes are compatible with the installation environmental noise management program of the military installation;

(c) Whether the proposed changes are compatible with any joint land use study for the area within which the changes are to take place, if such study has been completed; or

(d) Whether the military installation's mission will be adversely affected by the proposed changes.

(5) The local government shall review any comments received from the commanding officer or the flying mission commanding officer, or their designees, pursuant to subsection (4) of this section when considering approval of a comprehensive plan, amendments to the plan, or its land development regulations. The local government shall forward a copy of any such comments received to the office of smart growth created in section 24-32-3203 (1)(a), C.R.S.

(6) Notwithstanding any other provision of this section, nothing in this section is intended or shall be construed to require a local government to prepare a new master plan in effect as of August 11, 2010, in order to satisfy any of the requirements of this section.



§ 29-20-106. Receipt of funds

Without limiting or superseding any authority presently exercised or previously granted, local governments are hereby authorized to receive and expend funds from other governmental and private sources for the purposes of planning for or regulating the use of land within their respective jurisdictions.



§ 29-20-107. Compliance with other requirements

Except as provided in section 29-20-105 (2), where other procedural or substantive requirements for the planning for or regulation of the use of land are provided by law, such requirements shall control.



§ 29-20-108. Local government regulation - location, construction, or improvement of major electrical or natural gas facilities - legislative declaration

(1) The general assembly finds, determines, and declares that the location, construction, and improvement of major electrical and natural gas facilities are matters of statewide concern. The general assembly further finds, determines, and declares that:

(a) A reliable supply of electric power and natural gas statewide is of vital importance to the health, safety, and welfare of the people of Colorado;

(b) Electric power is transmitted by means of an interconnected grid system serving every area of the state, and natural gas is carried through a series of interconnected pipelines statewide;

(c) Impacts on the electric grid system or natural gas pipelines in one area of the state may have impacts on other areas of the state; and

(d) It is critical that public utilities and power authorities that supply electric or natural gas service maintain the ability to meet the demands for such service as growth continues to occur statewide.

(2) Local government land use regulations must require final local government action on any application of a public utility or a power authority providing electric or natural gas service that relates to the location, construction, or improvement of major electrical or natural gas facilities within one hundred twenty days after the utility's or authority's submission of a preliminary application, if a preliminary application is required by the local government's land use regulations, or within ninety days after submission of a final application. If the local government does not take final action within such time, the application is deemed approved. Within twenty-eight days of the submission by a utility or authority of an application pursuant to this subsection (2), the local government shall notify the utility or authority of any additional information that must be supplied by the utility or authority to complete the application. The notice must specify the particular provisions of the local government's land use regulations that necessitate submission of the required information. The one hundred twenty- or ninety-day period, as applicable, during which the local government is to take action on an application commences on the date that the utility or authority provides the requested information to the local government in response to the notice required by this subsection (2). If the local government does not notify the utility or authority within twenty-eight days that additional information is required to complete the application, the one hundred twenty- or ninety-day period, as applicable, commences on the date of the submission by the utility or authority of its application, and any request by a local government for additional information after the completion of the twenty-eight-day period does not extend the applicable deadline for final local government action in accordance with the requirements of this subsection (2). A local government may request additional information from a state agency, and the state agency shall submit the additional information within the initial twenty-eight-day period if the request is made within a reasonable amount of time. In no event shall a request for additional information, or a failure by a state agency to provide the additional information requested, extend any deadline for local government action or notification as set forth in this section. Nothing in this subsection (2) shall be construed to supersede any timeline set by agreement between a local government and a utility or authority applying for local government approval of location, construction, or improvement of major electrical or natural gas facilities as defined in subsection (3) of this section.

(3) As used in this section, "major electrical or natural gas facilities" includes one or more of the following:

(a) Electrical generating facilities;

(b) Substations used for switching, regulating, transforming, or otherwise modifying the characteristics of electricity;

(c) Transmission lines operated at a nominal voltage of sixty-nine thousand volts or above;

(d) Structures and equipment associated with such electrical generating facilities, substations, or transmission lines; or

(e) Structures and equipment utilized for the local distribution of natural gas service including, but not limited to, compressors, gas mains, and gas laterals.

(4) (a) A public utility or power authority shall notify the affected local government of its plans to site a major electrical or natural gas facility within the jurisdiction of the local government prior to submitting the preliminary or final permit application, but in no event later than filing a request for a certificate of public convenience and necessity pursuant to article 5 of title 40, C.R.S., or the filing of any annual filing with the public utilities commission that proposes or recognizes the need for construction of a new facility or the extension of an existing facility. If a public utility or power authority is not required to obtain a certificate of public convenience and necessity pursuant to article 5 of title 40, C.R.S., or file annually with the public utilities commission to notify the public utilities commission of proposed construction of a new facility or the extension of an existing facility, then the public utility or power authority shall notify any affected local governments of its intention to site a major electrical or natural gas facility within the jurisdiction of the local government when such utility or authority determines that it intends to proceed to permit and construct the facility. Following such notification, the public utility or power authority shall consult with the affected local governments in order to identify the specific routes or geographic locations under consideration for the site of the major electrical or natural gas facility and attempt to resolve land use issues that may arise from the contemplated permit application.

(b) In addition to its preferred alternative within its permit application, the public utility or power authority shall consider and present reasonable siting and design alternatives to the local government or explain why no reasonable alternatives are available.

(5) (a) If a local government denies a permit or application of a public utility or power authority that relates to the location, construction, or improvement of major electrical or natural gas facilities, or if the local government imposes requirements or conditions upon such permit or application that will unreasonably impair the ability of the public utility or power authority to provide safe, reliable, and economical service to the public, the public utility or power authority may appeal the local government action to the public utilities commission for a determination under section 40-4-102, C.R.S., so long as one or more of the following conditions exist:

(I) The public utility or power authority has applied for or has obtained a certificate of public convenience and necessity from the public utilities commission pursuant to section 40-5-101, C.R.S., to construct the major electrical or natural gas facility that is the subject of the local government action;

(II) A certificate of public convenience and necessity is not required for the public utility or power authority to construct the major electrical or natural gas facility that is the subject of the local government action; or

(III) The public utilities commission has previously entered an order pursuant to section 40-4-102, C.R.S., that conflicts with the local government action.

(b) Any appeal brought by a public utility or power authority to the public utilities commission under this section shall be conducted in accordance with the procedural requirements of section 40-6-109.5, C.R.S. In addition to the formal evidentiary hearing on the appeal, conducted in accordance with the procedural requirements of section 40-6-109, C.R.S., the public utilities commission shall take statements from the public concerning the appealed local government action at an open hearing held at a location specified by the local government.

(c) An appeal brought pursuant to this subsection (5) shall include a statement of the reasons why the local government action would unreasonably impair the ability of a public utility or power authority to provide safe, reliable, and economical service to the public.

(d) The public utilities commission shall balance the local government interest with the statewide interest in the location, construction, or improvement of major electrical or natural gas facilities. In striking such balance, the public utilities commission shall render a decision that is consistent with article 65.1 of title 24, C.R.S., including section 24-65.1-105, C.R.S., and the commission shall consider the following factors:

(I) The demonstrated need for the major electrical or natural gas facility;

(II) The extent to which the proposed facility is inconsistent with existing applicable local or regional land use ordinances, resolutions, or master or comprehensive plans;

(III) Whether the proposed facility would exacerbate a natural hazard;

(IV) Applicable utility engineering standards, including supply adequacy, system reliability, and public safety standards;

(V) The relative merit of any reasonably available and economically feasible alternatives proposed by the public utility, the power authority, or the local government;

(VI) The impact that the local government action would have on the customers of the public utility or power authority who reside within and without the boundaries of the jurisdiction of the local government;

(VII) The basis for the local government's decision to deny the application or impose additional conditions to the application;

(VIII) The impact the proposed facility would have on residents within the local government's jurisdiction including, in the case of a right of way in which facilities have been placed underground, whether those residents have already paid to place such facilities underground, and if so, shall give strong consideration to that fact; and

(IX) The safety of residents within and without the boundaries of the jurisdiction of the local government.

(e) The public utilities commission shall deny any appeal brought under this section unless the public utility or power authority has complied with the notification and consultation requirements of subsection (4) of this section.

(f) The public utilities commission may consult with the department of local affairs on land use issues in connection with any appeal. All information provided by the department of local affairs to the public utilities commission shall be part of the official record of the appeal and shall be subject to cross-examination or comments by the parties to the appeal.

(g) Unless otherwise specified in this subsection (5), the appeal shall be conducted in accordance with article 6 of title 40, C.R.S., including the provisions of section 40-6-116, C.R.S., concerning any stay or suspension of the final determination made by the public utilities commission.

(h) Nothing in this section shall be construed to limit or diminish the right of a public utility, power authority, or local government to appeal a local government, public utility, or power authority action, decision, or determination to a court of law pursuant to any other provision of law, or any appeal brought in connection with any decision by the public utilities commission under this subsection (5). Appeals brought under this paragraph (h) shall be given priority over other pending matters.

(i) Nothing in this section shall be construed to limit the authority of a municipal government to require or grant a public utility franchise.



§ 29-20-109. Local government regulation of amateur radio antennas

(1) No local government shall enact or enforce an ordinance or resolution regulating amateur radio antennas that fails to conform to the limited preemption set forth in the memorandum opinion and order PRB-1 entitled "Federal Preemption of State and Local Regulations Pertaining to Amateur Radio Facilities", 101 FCC 2d 952 (1985), issued by the federal communications commission and further codified in 47 CFR 97.15 (b). An ordinance or resolution adopted by a local government that regulates amateur radio antennas shall conform to the limited federal preemption which provides that local government regulations involving the placement, screening, or height of antennas must:

(a) Be based on health, safety, or aesthetic considerations;

(b) Be crafted to reasonably accommodate amateur communications; and

(c) Represent the minimum practicable regulation required to accomplish the local government's legitimate purpose.






Part 2 - Regulatory Impairment of Property Rights

§ 29-20-201. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The right to own and use private property is a fundamental right, essential to the continued vitality of a democratic society;

(b) Governmental regulation of conduct, while equally essential to public order and the preservation of universally held values, must be carried out in a manner that appropriately balances the needs of the public with the rights and legitimate expectations of the individual; and

(c) This part 2 appropriately and necessarily underscores and reinvigorates the federal constitutional prohibition against taking private property for public use without just compensation and the state constitutional prohibitions against taking or damaging private property for public or private use.

(2) The general assembly further finds and declares that an individual private property owner should not be required, under the guise of police power regulation of the use and development of property, to bear burdens for the public good that should more properly be borne by the public at large.

(3) The general assembly intends, through the adoption of section 29-20-203, to codify certain constitutionally-based standards that have been established and applied by the courts. The fair, consistent, and expeditious adjudication of disputes over land use in state courts in accordance with constitutional standards is a matter of statewide concern.



§ 29-20-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Land-use approval" means any final action of a local government that has the effect of authorizing the use or development of a particular parcel of real property.

(2) "Local government" has the same meaning as set forth in section 29-20-103 (1.5).



§ 29-20-203. Conditions on land-use approvals

(1) In imposing conditions upon the granting of land-use approvals, no local government shall require an owner of private property to dedicate real property to the public, or pay money or provide services to a public entity in an amount that is determined on an individual and discretionary basis, unless there is an essential nexus between the dedication or payment and a legitimate local government interest, and the dedication or payment is roughly proportional both in nature and extent to the impact of the proposed use or development of such property. This section shall not apply to any legislatively formulated assessment, fee, or charge that is imposed on a broad class of property owners by a local government.

(2) No local government shall impose any discretionary condition upon a land-use approval unless the condition is based upon duly adopted standards that are sufficiently specific to ensure that the condition is imposed in a rational and consistent manner.



§ 29-20-204. Remedy for enforcement against a private property owner

(1) (a) Within thirty days after the date of a decision or action of a local government imposing a condition in granting a land-use approval, the owner of such property may notify the local government in writing of an alleged violation of section 29-20-203.

(b) Upon the filing of such written notice, the local government shall inform each member of the governing body in writing that the notice has been filed. The local government shall respond to such notice within thirty days after the date of such notice by informing the property owner whether such application or enforcement will proceed as proposed, will be modified, or will be discontinued. The filing of such notice shall be a condition precedent to the owner's right to proceed under subsection (2) of this section.

(2) (a) Within sixty days after the date the local government is required to respond under paragraph (b) of subsection (1) of this section, the property owner may file a petition in the district court for the judicial district in which the subject property is located seeking relief from the enforcement or application of the local law, regulation, policy, or requirement on the basis of an alleged violation of section 29-20-203. Failure to file such a petition within said sixty-day period shall bar relief under this section.

(b) (I) Within thirty days after service on the local government of a petition pursuant to paragraph (a) of this subsection (2), the local government shall assemble and file with the clerk of the district court all documents in its possession concerning the enforcement or application of the local law, regulation, policy, or requirement, including the record of any hearing or proceeding concerning such enforcement or application. If there are no contested factual issues and if the court determines that the facts as reflected by the documents and record filed are sufficient to determine the case, the court shall proceed to determine the case in the most expeditious manner and shall issue appropriate procedural orders to facilitate such determination.

(II) If there are contested issues of fact, or if the court determines that additional evidence is necessary to determine the case, the court may order the parties to provide such additional facts and information as the court may deem appropriate. The court shall order a hearing as soon as its docket permits to resolve such issues of fact or hear such additional evidence.

(c) When it has been established that a required dedication of real property or payment of money as described in section 29-20-203 (1) has been or will be imposed, the burden shall be upon the local government to establish, based upon substantial evidence appearing in the record, that such dedication or payment is roughly proportional to the impact of the proposed use of the subject property.

(d) In determining whether the property owner should be granted relief from the local government's enforcement or application of the local law, regulation, policy, or requirement, the court shall include the following considerations:

(I) Whether such enforcement or application has been accomplished pursuant to a duly adopted law, regulation, policy, or requirement;

(II) Whether such enforcement or application advances a legitimate local government interest;

(III) Whether any required dedication of real property or payment of money as described in section 29-20-203 (1) required by such enforcement or application is roughly proportional to the impact of the proposed use of the subject property;

(IV) Whether there are adequate legislative standards and criteria to ensure that the local law, regulation, policy, or requirement is rationally and consistently applied.

(e) (I) If the court determines that local government enforcement or application of the local law, regulation, policy, or requirement to a specific parcel does not comply with section 29-20-203, the court shall grant appropriate relief to the property owner under the facts presented. Such relief may include, but shall not be limited to, ordering the local government to modify any required dedication of real property or payment of money as described in section 29-20-203 (1) to make it roughly proportional to the impact of the proposed use of the subject property in a manner consistent with the court's order.

(II) If the court determines that such enforcement or application is not based on a duly adopted law, regulation, policy, or requirement or that there are not adequate standards and criteria to ensure that such enforcement or application is rational and consistent, the court shall invalidate the enforcement or application of the law, regulation, policy, or requirement as applied to the subject property.

(f) In any proceeding under this subsection (2), the court may in its discretion award the prevailing party its costs and reasonable attorney fees.

(3) Nothing in this section shall affect:

(a) The ability to bring an action under any state statute relating to eminent domain or the exercise of eminent domain powers by the state or any local governmental entity in furtherance of section 15 of article II of the state constitution, nor shall these provisions limit any claim for compensation or other relief under any other provision of law prohibiting the taking or damaging of private property for public or private use.

(b) The right of an owner of private property to file an action for judicial review under rule 106 (a)(4) of the Colorado rules of civil procedure; except that, if a claim under this section is not included in such rule 106 (a)(4) action, it may be brought, if at all, only by amendment to the complaint in the rule 106 (a)(4) action. If the local government has answered the rule 106 (a)(4) complaint, the court may not deny amendment of the complaint to add a claim under this section unless the time requirements of paragraph (a) of subsection (2) of this section have not been met.

(4) An owner may proceed with development without prejudice to that owner's right to pursue the remedy provided by this section.



§ 29-20-205. Limitation - scope of part

Nothing in this part 2 shall be construed to affect the expressly granted land-use authority of any local government.






Part 3 - Adequate Water Supply

§ 29-20-301. Legislative declaration

(1) The general assembly:

(a) Finds that, due to the broad regional impact that securing an adequate supply of water to serve proposed land development can have both within and between river basins, it is imperative that local governments be provided with reliable information concerning the adequacy of proposed developments' water supply to inform local governments in the exercise of their discretion in the issuance of development permits;

(b) To that end, declares that while land use and development approval decisions are matters of local concern, the enactment of this part 3, to help ensure the adequacy of water for new developments, is a matter of statewide concern and necessary for the preservation of public health, safety, and welfare and the environment of Colorado;

(c) Finds that it is necessary to clarify that, where a local government makes a determination whether an applicant for a development permit has demonstrated the proposed water supply is adequate to meet the needs of the development in accordance with the requirements of this part 3, the local government, in its sole discretion, not only makes the determination but also possesses the flexibility to determine at which stage in the development permit approval process the determination will be made; and

(d) Further finds that it is also necessary to clarify that the stages of the development permit approval process are any of the applications, or any combination of the applications, specified in section 29-20-103 (1) as determined by the local government, and that none of the stages are intended to constitute separate development permit approval processes for purposes of section 29-20-303.



§ 29-20-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Adequate" means a water supply that will be sufficient for build-out of the proposed development in terms of quality, quantity, dependability, and availability to provide a supply of water for the type of development proposed, and may include reasonable conservation measures and water demand management measures to account for hydrologic variability.

(2) "Water supply entity" means a municipality, county, special district, water conservancy district, water conservation district, water authority, or other public or private water supply company that supplies, distributes, or otherwise provides water at retail.



§ 29-20-303. Adequate water supply for development

(1) A local government shall not approve an application for a development permit unless it determines in its sole discretion, after considering the application and all of the information provided, that the applicant has satisfactorily demonstrated that the proposed water supply will be adequate. A local government shall make such determination only once during the development permit approval process unless the water demands or supply of the specific project for which the development permit is sought are materially changed. A local government shall have the discretion to determine the stage in the development permit approval process at which such determination is made.

(2) Nothing in this part 3 shall be construed to require that the applicant own or have acquired the proposed water supply or constructed the related infrastructure at the time of the application.



§ 29-20-304. Water supply requirements

(1) Except as specified in subsections (2) and (3) of this section, an applicant for a development permit shall submit estimated water supply requirements for the proposed development in a report prepared by a registered professional engineer or water supply expert acceptable to the local government. The report shall include:

(a) An estimate of the water supply requirements for the proposed development through build-out conditions;

(b) A description of the physical source of water supply that will be used to serve the proposed development;

(c) An estimate of the amount of water yield projected from the proposed water supply under various hydrologic conditions;

(d) Water conservation measures, if any, that may be implemented within the development;

(e) Water demand management measures, if any, that may be implemented within the development to account for hydrologic variability; and

(f) Such other information as may be required by the local government.

(2) If the development is to be served by a water supply entity, the local government may allow the applicant to submit, in lieu of the report required by subsection (1) of this section, a letter prepared by a registered professional engineer or by a water supply expert from the water supply entity stating whether the water supply entity is willing to commit and its ability to provide an adequate water supply for the proposed development. The water supply entity's engineer or expert shall prepare the letter if so requested by the applicant. At a minimum, the letter shall include:

(a) An estimate of the water supply requirements for the proposed development through build-out conditions;

(b) A description of the physical source of water supply that will be used to serve the proposed development;

(c) An estimate of the amount of water yield projected from the proposed water supply under various hydrologic conditions;

(d) Water conservation measures, if any, that may be implemented within the proposed development;

(e) Water demand management measures, if any, that may be implemented to address hydrologic variations; and

(f) Such other information as may be required by the local government.

(3) In the alternative, an applicant shall not be required to provide a letter or report identified pursuant to subsections (1) and (2) of this section if the water for the proposed development is to be provided by a water supply entity that has a water supply plan that:

(a) Has been reviewed and updated, if appropriate, within the previous ten years by the governing board of the water supply entity;

(b) Has a minimum twenty-year planning horizon;

(c) Lists the water conservation measures, if any, that may be implemented within the service area;

(d) Lists the water demand management measures, if any, that may be implemented within the development;

(e) Includes a general description of the water supply entity's water obligations;

(f) Includes a general description of the water supply entity's water supplies; and

(g) Is on file with the local government.



§ 29-20-305. Determination of adequate water supply

(1) The local government's sole determination as to whether an applicant has a water supply that is adequate to meet the water supply requirements of a proposed development shall be based on consideration of the following information:

(a) The documentation required by section 29-20-304;

(b) If requested by the local government, a letter from the state engineer commenting on the documentation required pursuant to section 29-20-304;

(c) Whether the applicant has paid to a water supply entity a fee or charge for the purpose of acquiring water for or expanding or constructing the infrastructure to serve the proposed development; and

(d) Any other information deemed relevant by the local government to determine, in its sole discretion, whether the water supply for the proposed development is adequate, including, without limitation, any information required to be submitted by the applicant pursuant to applicable local government land use regulations or state statutes.



§ 29-20-306. Cluster developments - inapplicability

Nothing in this part 3 shall be deemed to apply to a rural land use process regarding the approval of a cluster development pursuant to part 4 of article 28 of title 30, C.R.S.









Article 21 - Conservation Trust Funds

§ 29-21-101. Conservation trust funds - definitions

(1) As used in this article, unless the context otherwise requires:

(a) "County" includes a city and county.

(a.5) "Division" means the division of local government in the department of local affairs.

(b) "Eligible entity" means a county, municipality, or special district which has created a conservation trust fund pursuant to this section and which has certified to the department of local affairs that it has created such fund.

(c) "Interests in land and water" means any and all rights and interests in land or water, or both, including fee interests and less than full fee interests such as future interests, developmental rights, easements, covenants, and contractual rights. Every interest in land or water may be in perpetuity or for a fixed term and shall be deemed to run with the land or water to which it pertains for the benefit of the citizens of this state.

(d) "Municipality" means a statutory or home rule city or town or a territorial charter city.

(e) "New conservation sites" means interests in land and water, acquired after establishment of a conservation trust fund pursuant to this section, for park or recreation purposes, for all types of open space, including but not limited to floodplains, greenbelts, agricultural lands, or scenic areas, or for any scientific, historic, scenic, recreational, aesthetic, or similar purpose.

(f) "Population" means the current population estimate prepared by the division of planning pursuant to section 24-32-204, C.R.S.

(g) "Special district" means:

(I) A special district organized under article 1 of title 32, C.R.S., which provides park or recreation facilities or programs pursuant to the district's service plan, which facilities or programs are open to public use; or

(II) A school district which owned or operated as a successor in interest to a previously established park and recreation district a system of public recreation and playgrounds prior to January 1, 1987, and who, prior to said date, collected moneys and separately accounted for and devoted such moneys exclusively to the operation of a system of public recreation and playgrounds.

(1.5) School districts which are special districts, as defined in paragraph (g) of subsection (1) of this section, are deemed to have been authorized to create conservation trust funds pursuant to this section, and any moneys, collected and separately accounted for and devoted exclusively to the operation of a system of public recreation and playgrounds prior to January 1, 1987, are deemed to be conservation trust funds. Nothing in this section shall be construed to entitle school districts which are special districts to the receipt of state conservation trust funds prior to April 22, 1987.

(2) (a) (I) There is hereby created in the division the conservation trust fund.

(II) Each county share shall be apportioned according to that percentage which the population of each county is to the total population of all counties, and, within each county, each municipality's share shall be apportioned according to the percentage which the population within each municipality is to the total population of the county in which such municipality is located. Each special district's share shall be determined as follows:

(A) The special district's share relating to the unincorporated area of the county in which all or part of such special district is located shall be apportioned according to one-half of the percentage which the population of the special district's unincorporated area is to the total population of the unincorporated area of the county.

(B) The special district's share relating to the incorporated area of the county in which all or part of such special district is located shall be one-half of the percentage which the population of the special district's incorporated area is to the total population of the municipality in which the special district's incorporated area is located. The population of any area which is located within a municipality or a city and county and has been excluded from a special district shall not be counted as part of the special district's population, even if the excluded area remains within the district for the purpose of paying outstanding debt.

(C) No special district which has been ordered dissolved shall receive any conservation trust fund money.

(b) (I) The division shall annually determine the eligible entities and shall distribute eligible entity shares as soon as possible after receiving distributions from the lottery fund pursuant to section 24-35-210 (10), C.R.S., in the following manner:

(A) To each eligible county, its share, less the share of all eligible municipalities and special districts located within the county;

(B) To each eligible municipality, its share of the county share, less the shares of any eligible special districts located within the municipality;

(C) To each eligible special district, its proportionate share of the county and municipal share; and

(D) To each eligible county, municipality, and special district, its proportionate share of any ineligible county share, less the shares of any eligible municipalities and special districts within the ineligible county.

(II) All moneys received from the state by any eligible entity pursuant to this section shall be accounted for separately from any other source of moneys available to the entity for the acquisition of new conservation sites or recreational facilities as defined in this article. No moneys received from the state by any eligible entity pursuant to this section shall be used to acquire real property through condemnation by eminent domain.

(c) In the event that an eligible municipality's share is less than twenty dollars, such amount shall be distributed to the eligible county for the benefit of such municipalities as determined by the board of county commissioners.

(3) The division may utilize the fund to recover its direct and indirect costs in the administration of moneys pursuant to this section.

(4) All moneys received from the state by each eligible entity pursuant to this section shall be deposited in its conservation trust fund and shall be expended only for the acquisition, development, and maintenance of new conservation sites or for capital improvements or maintenance for recreational purposes on any public site. An eligible entity shall not deposit any other moneys in its conservation trust fund. All interest earned on the investment of moneys in a local conservation trust fund shall be credited to the fund and shall be expended only for purposes authorized by this article.

(5) In the utilization of moneys received pursuant to this section, each eligible entity may cooperate or contract with any other government or political subdivision, including a conservation district established in accordance with the provisions of article 70 of title 35, C.R.S., or a local noxious weed control program, pursuant to part 2 of article 1 of this title. Subject to the separate accounting requirement of subparagraph (II) of paragraph (b) of subsection (2) of this section, such cooperation may include the sharing of moneys held by any such entities in their respective conservation trust funds for joint expenditures for the acquisition, development, and maintenance of new conservation sites, as defined in paragraph (e) of subsection (1) of this section, in accordance with the provisions of article XXVII of the state constitution.

(6) On forms supplied by the division, each eligible entity shall annually submit to the division a statement showing the total amount of state moneys in its local conservation trust fund, the amount of any state moneys encumbered or expended from such fund since the previous year's report, and the purpose of the encumbrance or expenditure.



§ 29-21-102. Certification - monitoring - enforcement - rules

(1) The treasurer of a municipality or special district, the chief financial officer, or the official custodian of the conservation trust fund of an eligible entity shall annually review and certify to the division that the eligible entity's self-reported conservation trust fund expenditures comply with the requirements of this article and of rules promulgated pursuant to this article.

(2) The division may require eligible entities to file such annual reports as it deems necessary, and shall review the annual reports submitted pursuant to this article. The review may be conducted by the division's own permanent staff, through a personal services contract, or by delegating responsibility to an independent third party. If the division determines that an eligible entity has violated this article, the division shall take such enforcement measures as it deems necessary to ensure compliance with this article.

(3) By September 1, 2004, the director of the division shall promulgate rules as necessary to carry out this article, including:

(a) Procedures necessary to allow the division or its agents to monitor eligible entities' compliance with the requirements of this article and of rules promulgated pursuant to this article, including annual reporting and entry and inspection of records regarding accounting and expenditures of revenues from the conservation trust fund;

(b) Procedures necessary to allow the division to enforce eligible entities' compliance with this article, including penalties, forfeiture of shares previously distributed, issuance of an order after a hearing held pursuant to section 24-4-105, C.R.S., to repay to a state or local conservation trust fund specific revenues from a conservation trust fund that were expended for purposes that are not authorized by this article, and, if the eligible entity fails to timely comply with the order, issuance of an order to the treasurer holding moneys of the eligible entity that were generated pursuant to the taxing authority of the eligible entity to prohibit the release of any such moneys until the eligible entity complies with the order, and the ability to treat a noncompliant eligible entity as though it were an ineligible entity; and

(c) Guidance regarding allowable expenditures of conservation trust fund revenues to facilitate eligible entities' compliance with this article.

(4) The division shall afford to any eligible entity written notice and an opportunity for a hearing before taking any enforcement action pursuant to this article.









Hazardous Substance Incidents

Article 22 - Hazardous Substance Incidents

§ 29-22-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Hazardous substance" means any substance, material, waste, or mixture designated as a hazardous material, waste, or substance according to 49 Code of Federal Regulations Part 172, as amended, or by section 18-13-112 (2)(b), C.R.S., or as designated pursuant to the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980" (Pub.L. 96-510) as in effect July 1, 1983.

(2) (a) "Hazardous substance incident" means any emergency circumstance involving the sudden discharge of a hazardous substance which threatens immediate and irreparable harm to the environment or the health and safety of any individual other than individuals exposed to the risks associated with hazardous substances in the normal course of their employment. "Hazardous substance incident" includes those incidents of spilling, dumping, or abandonment of a hazardous substance, whether or not such spilling, dumping, or abandonment is found to threaten immediate and irreparable harm, but such term does not include any discharge of a hazardous substance authorized pursuant to any federal, state, or local law or regulation. "Hazardous substance incident" includes those incidents which occur during transportation of a hazardous substance, in which a spill does not occur during the incident but is threatened prior to or during the cleanup period.

(b) As used in this section, "abandonment" means the act of leaving a thing with the intent not to retain possession of or assert ownership or control over it. The intent need not coincide with the act of leaving.

(3) "Person" means any individual, public or private corporation, partnership, association, firm, trust, or estate, the state or any department, institution, or agency thereof, any municipal corporation, county, city and county, or other political subdivision of the state, or any other legal entity whatsoever which is recognized by law as the subject of rights and duties.

(4) "Private property" means any property under the control, management, or operation of any person other than a governmental agency.



§ 29-22-102. Hazardous substance incidents - response authorities - designation - definition

(1) It is the purpose of this section to provide for the designation of emergency response authorities for hazardous substance incidents. Every emergency response authority designated in or pursuant to this section is responsible for providing and maintaining the capability for emergency response to a hazardous substance incident occurring within its jurisdiction. An emergency response authority may provide and maintain the capability for such response directly or through mutual aid or other agreements, including an agreement with a private entity to support the emergency response authority, responding fire departments, or other government agencies. Subject to the provisions of local or regional response agreements for hazardous substance incidents, the first emergency response authority, or its public agency designee through mutual aid or otherwise, to arrive at the scene of the incident, regardless of whether the incident occurs within its jurisdiction, is responsible for the emergency response as incident commander until such time as the emergency response authority that has jurisdiction over the incident site has arrived, after which unified command shall be followed until the emergency response has concluded. As used in this section, "emergency response to a hazardous substance incident" means taking the initial emergency action necessary to minimize the effects or threat of adverse effects of a hazardous substance incident on human health or the environment.

(2) If a hazardous substance incident occurs on private property and is otherwise reportable to any federal, state, or local agency, the owner of the property or person or entity operating on the property shall promptly report the incident to and coordinate a response with the appropriate emergency response authority designated in or pursuant to this section. If the owner or operator does not undertake or coordinate an emergency response or if, in the judgment of the designated emergency response authority, there exists an imminent danger to human health or the environment beyond such property, the designated emergency response authority may undertake the emergency response to such hazardous substance incident, as provided in this section. Nothing in this subsection (2) shall be construed to prohibit the owner of private property or a person or entity operating on such property from undertaking the emergency response to a hazardous substance incident occurring on the property.

(3) (a) The governing body of every town, city, and city and county shall designate by ordinance or resolution an emergency response authority or authorities for hazardous substance incidents occurring within the corporate limits of such town, city, and city and county. The governing body shall annually report the designation to the hazardous materials section of the Colorado state patrol. Unless otherwise designated by ordinance or resolution, the fire authority responsible for the area within the corporate limits of such town, city, or city and county is the designated emergency response authority.

(b) The board of county commissioners of every county in the state shall designate by ordinance or resolution the emergency response authority or authorities for hazardous substance incidents occurring within the unincorporated area of the county. The board shall annually report the designation to the hazardous materials section of the Colorado state patrol. Unless otherwise designated by ordinance or resolution, the county sheriff responsible for the unincorporated area of the county is the designated emergency response authority.

(c) (Deleted by amendment, L. 99, p. 432, 1, effective April 30, 1999.)

(4) (Deleted by amendment, L. 99, p. 432, § 1, effective April 30, 1999.)

(5) (a) For the purposes of this section, if a hazardous substance incident occurs on any federal, state, or county highway located outside of municipal city limits, the Colorado state patrol shall be the emergency response authority for such hazardous substance incident.

(b) The Colorado state patrol may delegate such authority to the emergency response authority designated pursuant to subsection (3) of this section or to any public entity capable of performing the emergency response to a hazardous substance incident upon approval of the governing body of the entity receiving authority under such delegation.

(c) In performing its duties under this subsection (5), the Colorado state patrol shall, when practicable, locate its emergency response resources based upon its assessment of the hazardous substances emergency response needs of the different geographic areas of the state.

(d) The Colorado state patrol shall actively coordinate its emergency response capabilities and plans with local emergency response agencies.

(6) Each governing body identified in subsection (3) of this section and the Colorado state patrol shall, as necessary, exercise continuing supervisory authority in consultation with other federal, state, and local agencies having regulatory jurisdiction for the cleanup and removal of the hazardous substance involved in an incident.



§ 29-22-103. Emergency response authority may request assistance

(1) Any emergency response authority that, in its judgment, does not have the equipment, personnel, or expertise necessary to handle a particular hazardous substance incident may make a request to any public agency or private entity possessing such necessary equipment, personnel, or expertise to provide assistance to such emergency response authority.

(2) (a) Any emergency response authority designated in or pursuant to section 29-22-102 may request the department of public health and environment and the county or district public health agency to provide assistance. If there is no county or district public health agency for the area in which a hazardous substance incident occurs, such request may be made to the board of county commissioners in its capacity as the county board of health or to the mayor and council or trustees in their capacity as the municipal board of health. In addition, any other state or local agency with useful expertise shall have the authority, upon request, to provide assistance to and cooperate with the emergency response authority designated in or pursuant to section 29-22-102.

(b) The department of public safety is hereby authorized to organize, through mutual aid or other agreements, a state emergency response team and regional emergency response teams. The state team may consist of any federal, state, local, or private entities that have the appropriately trained personnel and the necessary equipment to respond on a statewide basis to a hazardous substance incident. The regional teams may consist of any federal, state, local, or private entities that have the appropriately trained personnel and the necessary equipment to respond on a regional basis to a hazardous substance incident and to assist the state team in responding on a statewide basis to a hazardous substance incident. The state and regional teams shall be available to respond to hazardous substance incidents upon request made to the department of public safety by an emergency response authority. The emergency response authority that requests a response by the state emergency response team, a regional emergency response team, or both shall assure that the reasonable and documented costs of the team's or teams' response are included in any reimbursement for costs sought in accordance with this article. The emergency response authority shall distribute any such reimbursement that is made to it on a pro rata basis to each entity that made up the emergency response team or teams that responded to a hazardous substance incident.

(3) Any municipal or county governing body, emergency response authority, private entity, the Colorado state patrol, or the department of public safety may enter into mutual aid or other agreements for the purpose of providing or conducting the emergency response to hazardous substance incidents. Such agreements may include procedures for utilizing equipment, personnel, and technical assistance.



§ 29-22-104. Right to claim reimbursement - rules

(1) (a) A public entity, political subdivision of the state, unit of local government, or private entity is hereby given the right to claim reimbursement from the person or persons who have care, custody, and control of the hazardous substance involved at the time of the incident for the reasonable, necessary, and documented costs resulting from action taken to remove, contain, or otherwise mitigate the effects of the incident. A private entity that is neither a responsible party nor otherwise compensated may claim its costs only when it provided services under an agreement with the designated emergency response authority or fire department pursuant to section 29-22-102 or 29-22-103 that provides that the private entity will not be paid by the designated emergency response authority or fire department. A private entity may assist a fire department or designated emergency response authority in pursuing such a claim under subsection (3) of this section; however, the fire department or designated emergency response authority must approve the claim. When the action to remove, contain, or otherwise mitigate the effects of such an incident also involves extinguishing a fire, the costs may only include the extraordinary expenses related to the hazardous substance and not any expense related to extinguishing the fire. If the property on which the hazardous substance incident occurred lies within an unincorporated area of a county and not otherwise within a fire protection district, then the costs may include any expense related to the hazardous substance incident or to extinguishing the fire. If any such person is the owner of property upon which the hazardous substance incident occurs, collection of such costs may be made pursuant to section 30-10-513.5 (1), C.R.S.

(b) Response costs recoverable under this section include the value of reasonable emergency response services provided by a private entity under an agreement for assistance with a fire department or the designated emergency response authority regardless of whether the private entity has been paid by the fire department or designated emergency response authority.

(2) Nothing contained in this section shall be construed to change or impair any right of recovery or subrogation arising under any other provision of law.

(3) (a) The governing body of the emergency response authority designated in section 29-22-102 (3), or when the emergency response authority is the Colorado state patrol, the attorney general, shall be responsible for collecting any claims for reimbursement made pursuant to this section when more than one public entity, political subdivision of the state, or unit of local government has assisted in said removal, containment, or mitigation. Such responsibility shall include, when necessary, the filing of a civil action against the person responsible for the abandonment or spill. Any such agency which rendered assistance may also join any civil action as a party plaintiff or may assign any rights to the appropriate emergency response authority.

(b) Any collections or recovery made by the emergency response authority shall be distributed on a pro rata basis among the agencies and private entities that rendered assistance.

(c) The emergency response authority is entitled to recover its reasonable costs in collecting any reimbursement, including any attorney fees. If such costs are not included in a judgment rendered in a civil action, they shall be deducted from any recovery prior to the distribution provided for in paragraph (b) of this subsection (3).

(d) All moneys collected or recovered pursuant to the provisions of this section on behalf of the Colorado state patrol, except for moneys distributed to assisting agencies pursuant to paragraph (b) of this subsection (3) or to pay legal fees or costs pursuant to paragraph (c) of this subsection (3), shall be transmitted to the state treasurer who shall credit the same to the highway users tax fund established in section 43-4-201, C.R.S.

(4) The provisions of this section shall apply to any claim for reimbursement for costs related to a hazardous substance which is authorized by other provisions of law.

(5) Repealed.

(6) (a) The executive director of the department of public safety shall adopt rules in accordance with article 4 of title 24, C.R.S., to create a process by which a public entity, political subdivision of the state, or unit of local government claiming reimbursement pursuant to this section shall establish that the costs attributed to a hazardous substance incident are reasonable, necessary, and documented. Such rules shall provide for consideration of all appropriate cost factors including but not limited to acquisition and operation expenses for equipment, salaries and benefits, the cost of expendable supplies, the cost differences between rural and urban areas, and the cost differences between responding entities that utilize paid staff and entities that use volunteers.

(b) The executive director of the department of public safety shall create a list of qualified and knowledgeable persons who are willing to perform the role of voluntary ombudsman, mediator, or arbitrator to resolve disputes regarding claims for reimbursement made pursuant to this section and shall adopt rules in accordance with article 4 of title 24, C.R.S., to establish the process by which the parties involved in such a dispute may access and arrange for the assistance of persons on the list. Persons on the list shall not receive compensation for their services from the state and shall not be state employees. Persons on the list shall not be subject to civil liability for any actions taken in good faith pursuant to this paragraph (b) or any rule adopted by the executive director of the department of public safety in accordance with this section.



§ 29-22-105. Additional reimbursement for costs of assistance - subrogation of rights - recovery of reimbursements by attorney general

Whenever any fire department or other public agency provides assistance to a designated emergency response authority, as provided in section 29-22-103 or 29-22-104, outside of the area of its jurisdiction, whenever assistance to a designated emergency response authority is provided pursuant to a mutual aid agreement, or whenever the department of public health and environment or the county, district, or municipal public health agency provides services such as laboratory analyses, waste removal, transportation, storage, or disposal, the reasonable documented costs of the equipment, supplies, analyses, and personnel provided by such fire department or public agency may be reimbursed, subject to guidelines by the executive director of the department of public safety. Reimbursement shall be for costs not recovered pursuant to section 29-22-104 and shall be out of any moneys made available by legislative appropriation therefor. In the event of such reimbursement, the state of Colorado shall be subrogated to any rights of such fire department or public agency with respect to the amounts so reimbursed. The attorney general shall pursue all available remedies to recover any moneys paid out pursuant to this section from the person responsible for said incident. Any moneys recovered by the attorney general shall be transmitted to the state treasurer. Nothing in this article shall be construed to enlarge or impair any right of recovery or subrogation arising under any other provision of law. The attorney general shall not attempt to recover any moneys from any person responding to a hazardous substance incident pursuant to a mutual aid agreement or to any provision of this article.



§ 29-22-107. Legislative finding - hazardous substance listing required

(1) The general assembly finds, determines, and declares:

(a) That the protection of the public from the dangers of hazardous substance incidents occurring on private property, other than residential or agricultural property, is a matter of statewide concern;

(b) That, without the provisions of this section, such protection is inadequate; and

(c) That the provisions of this section are enacted in the exercise of the police powers of this state for the purpose of protecting the peace, health, safety, and welfare of the people of this state.

(2) (a) Upon the request of the designated emergency response authority, the department of public health and environment, or the local fire department, any person who, in accordance with the following table, possesses the specified quantity, or a quantity in excess of that specified, of any hazard type of hazardous substance on private property shall provide the designated emergency response authority and the waste management division of the department of public health and environment and, when requested, the local fire department with a listing of the maximum quantity of each such hazard type reasonably anticipated to be present on the property at any time:

(b) With respect to the terms listed as hazard types in the table in paragraph (a) of this subsection (2):

(I) "Pyrophoric material" means any material which ignites spontaneously in dry or moist air at or below one hundred thirty degrees Fahrenheit.

(II) The remaining terms shall have the meanings ascribed to them in 49 Code of Federal Regulations Subchapter C as in effect on July 1, 1983.

(c) (I) Any person requested to list pursuant to this subsection (2) shall update such list annually unless the designated response authority, the department of public health and environment, or the local fire department requests an updated list prior to the annual update.

(II) Except as to those authorities designated in paragraph (a) of this subsection (2), all information required to be provided under this subsection (2) shall be deemed privileged and shall not be released to any person or organization without the express written consent of the person providing the information.

(III) The person who, without the express written consent required in subparagraph (II) of this paragraph (c), releases information required to be provided by this subsection (2) commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(d) The requirements of this subsection (2) do not apply to:

(I) Motor fuel products in quantities less than forty-two thousand gallons in underground storage or less than six hundred twenty gallons in one tank or less than one thousand three hundred forty gallons in combination in above ground storage;

(II) Hazardous substances in typical consumer-sized packaging or when being stored or used by a farmer or rancher at a facility used in active agricultural production;

(III) Any person who has specific arrangements with a designated emergency response authority for responding to hazardous substance incidents;

(IV) Hazardous materials in transportation which are subject to the provisions of parts 1, 2, and 3 of article 20 of title 42, C.R.S.;

(V) The armed forces of the United States or the state militia;

(VI) Explosives in forms prescribed by the official United States pharmacopoeia;

(VII) The sale, possession, or use of fireworks;

(VIII) The possession, transportation, and use of small arms ammunition;

(IX) The possession, storage, and transportation of not more than fifty pounds of black powder and two thousand small arms primers for hand-loading of small arms ammunition for personal use unless otherwise regulated by the local jurisdiction;

(X) The transportation and use of explosives or blasting agents by the United States bureau of mines, the federal bureau of investigation, the United States secret service, the United States department of the treasury, or a police or fire department acting in its official capacity;

(XI) Special industrial explosive devices which in the aggregate contain less than fifty pounds of explosives.

(3) On or after October 1, 1983, any person failing to comply with the provisions of subsection (2) of this section shall be subject to a civil penalty of not more than one hundred dollars per day for each day during which said violation occurs. Such penalty shall be determined and collected by a court of competent jurisdiction upon an action instituted by the district attorney. Civil penalties collected shall be transmitted to the state treasurer, who shall credit the same to the general fund.



§ 29-22-108. Criminal penalties

(1) Any person who intentionally causes or substantially contributes to the occurrence of a hazardous substance incident in violation of the provision of this article commits a class 4 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(2) Any person who willfully, recklessly, or with criminal negligence as defined in section 18-1-501, C.R.S., causes or substantially contributes to the occurrence of a hazardous substance incident in violation of the provisions of this article commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 29-22-109. Persons rendering assistance relating to hazardous substance incidents - legislative declaration - exemption from civil liability

(1) The general assembly hereby finds and declares that knowledgeable individuals and organizations should be encouraged to lend expert assistance in the event of a hazardous substance incident. The purpose of this section is to so encourage such individuals and organizations to lend assistance by providing them with limited immunity from civil liability.

(2) As used in this section, "person" means individual, government or governmental subdivision or agency, corporation, partnership, or association or any other legal entity.

(3) (a) Notwithstanding any provision of law to the contrary, any person who provides assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened hazardous substance incident, or in preventing, cleaning up, or disposing of or in attempting to prevent, clean up, or dispose of any such incident, shall not be subject to civil liability for such assistance or advice, except as provided in subsection (4) of this section.

(b) Notwithstanding any provision of law to the contrary, any person who provides assistance upon request of any emergency response authority, police agency, fire department, rescue or emergency squad, or any governmental agency in the event of an accident or other emergency involving the use, handling, transportation, transmission, or storage of hazardous substance, when the reasonably apparent circumstances require prompt decisions and actions, shall not be liable for any civil damages resulting from any act of commission or omission on his part in the course of his rendering such assistance, except as provided in subsection (4) of this section.

(4) The exemption from civil liability provided for in this section shall not apply to:

(a) Any person whose act or omission caused in whole or in part such discharge and who would otherwise be liable therefor;

(b) Any person, other than the employee of a governmental subdivision or agency, who receives compensation other than reimbursement for out-of-pocket expenses for his assistance or advice;

(c) Any person's gross negligence or reckless, wanton, or intentional misconduct.

(5) Nothing in this section shall be construed to abrogate or limit the sovereign immunity granted to public entities pursuant to article 10 of title 24, C.R.S., the "Colorado Governmental Immunity Act".



§ 29-22-110. Colorado state patrol to provide information

The Colorado state patrol shall compile and maintain information on the emergency response capabilities of public and private agencies throughout the state to enable the state patrol to answer any inquiry concerning the nearest agencies or entities available to contribute equipment and personnel to aid in the emergency response to any hazardous substance incident. The state patrol shall also compile and maintain information regarding which local, state, or federal agencies or entities should be notified of any hazardous substance incident. The state patrol shall establish, maintain, and publicize a telephone service to make such information available to the public twenty-four hours each day and shall notify each emergency response authority designated in or pursuant to section 29-22-102 as responsible for the emergency response to a hazardous substance incident of such service. With respect to the powers and duties specified in this section, the state patrol shall have no rule-making authority and shall avail itself of all available private resources. The state patrol shall coordinate its activities pursuant to this section with the department of public health and environment and the department of local affairs.









Wildland Fire Planning

Article 22.5 - Wildland Fire Planning

§ 29-22.5-101. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Wildland fires, especially fires occurring in wildland-urban interface areas, pose a serious threat to life, property, critical infrastructure, and the environment;

(b) A systematic, proactive approach to the management of wildland fire incidents, regardless of cause, size, location, or complexity, is needed in order to protect life, property, critical infrastructure, and the environment;

(c) The national incident management system provides a consistent, nationwide template enabling federal, state, tribal, and local governments, the private sector, and nongovernmental organizations to work together to prepare for, prevent, respond to, recover from, and mitigate the effects of all incidents regardless of type, cause, size, location, or complexity, and should be the foundation for the management of wildland fire incidents;

(d) The development of a county wildland fire plan, in cooperation among the sheriff, the fire chiefs, and the board of county commissioners of the county and based on the resource capabilities specific to the county, will assist in clarifying the roles and responsibilities of local emergency response agencies, in the management of wildland fire incidents and, for these reasons, the development of such a plan is encouraged;

(e) Many of the elements of a county wildland fire plan may already exist in community wildfire protection plans, other county fire plans, county all-hazards preparedness plans, or annual operating plans, and these elements should be brought together, in cooperation between the sheriff and the fire chiefs of the county, into a county wildland fire plan; and

(f) The provisions of this article are intended to clarify and identify specific state and local roles, responsibilities, and authorities for managing prairie, forest, or wildland fire incidents that range from the small scale local to large scale multi-jurisdictional or catastrophic fires in order to protect life, property, critical infrastructure, and the environment.



§ 29-22.5-102. Definitions

As used in this article 22.5, unless the context otherwise requires:

(1) "Director" means the director of the division of fire prevention and control.

(1.3) "Division" means the division of fire prevention and control in the department of public safety created in section 24-33.5-1201, C.R.S.

(1.7) "Forest service" means the Colorado state forest service identified in section 23-31-302, C.R.S.

(2) "Incident commander" means the individual responsible for the overall management of the incident including developing incident objectives and managing all incident operations, by virtue of explicit legal, agency, or delegated authority.

(3) "Incident command system" means a standardized, on-scene, all-hazard incident management concept that is an integral part of the national incident management system.

(4) "Local incident management team" means a single or multi-agency team of capable individuals formed and managed at the local or county level and created or activated when necessary to provide the command and control infrastructure required to manage a major or complex incident requiring a significant number of local and mutual aid resources.

(5) "Mutual aid agreement" means a written agreement between or among federal, state, and local agencies in which the agencies agree to assist one another upon request by furnishing such resources as personnel and equipment.

(6) "National incident management system" or "NIMS" means the national command and management system developed by the U.S. department of homeland security. NIMS provides a unified approach to incident management; standard command and management structures; and emphasis on preparedness, mutual aid, and resource management.

(7) "Prescribed fire" means any fire ignited by federal, state, or local forest or land managers or private property owners to meet specific fire protection or mitigation objectives.

(8) "Unified command" means the incident commanders representing agencies or jurisdictions that share responsibility for the incident manage the response from a single incident command post, allowing agencies with different legal, geographic, and functional authorities and responsibilities to work together effectively without affecting individual agency authority, responsibility, or accountability.

(9) "Wildland area" means an area in which development is essentially nonexistent, except for roads, railroads, power lines, and similar infrastructure, and in which structures, if present, are widely scattered.

(10) "Wildland fire" means an unplanned or unwanted fire in a wildland area, including unauthorized human-caused fires, out-of-control prescribed fires, and all other fires in wildland areas where the objective is to extinguish the fire.



§ 29-22.5-103. Wildland fires - general authority and responsibilities

(1) (a) The chief of the fire department in each fire protection district in the state is responsible for the management of wildland fires that occur within the boundaries of his or her district and that are within the capability of the fire district to control or extinguish in accordance with the provisions of section 32-1-1002 (3)(a), C.R.S.

(b) The fire chief may utilize mutual aid agreements and unified command with neighboring fire protection districts to suppress and control fires that cross or threaten to cross the boundaries of the district.

(c) The fire chief may transfer any duty or responsibility the fire chief may assume under this section to the county sheriff with the concurrence of the sheriff.

(d) The fire chief shall not seek reimbursement from the county for expenses incurred by the district for their own apparatus, equipment, and personnel used in containing or suppressing a wildfire occurring on private property within the boundaries of the district.

(2) (a) The sheriff is the fire warden of the county and is responsible for the planning for, and the coordination of, efforts to suppress wildfires occurring in the unincorporated area of the county outside the boundaries of a fire protection district or that exceed the capabilities of the fire protection district to control or extinguish in accordance with the provisions of section 30-10-513, C.R.S.

(b) In the case of a wildfire that exceeds the capabilities of the fire protection district to control or extinguish and that requires mutual aid and outside resources, the sheriff shall appoint a local incident management team to provide the command and control infrastructure required to manage the fire. The sheriff shall assume financial responsibility for fire fighting efforts on behalf of the county and the authority for the ordering and monitoring of resources.

(c) In the case of a wildfire that exceeds the capability of the county to control or extinguish, the sheriff shall be responsible for seeking the assistance of the state, by requesting assistance from the division. The sheriff and the director shall enter into an agreement concerning the transfer of authority and responsibility for fire suppression and the retention of responsibilities under a unified command structure.

(3) (a) The division shall be the lead state agency for wildland fire suppression as identified in the Colorado state emergency operations plan and in accordance with the provisions of section 23-31-301, C.R.S.

(b) The forest service may provide land management and the division may provide wildland fire management services to other state agencies by means of memoranda of understanding or related forms of cooperative agreements.

(c) In case of a wildland fire that exceeds the capability of the county to control or extinguish, the division may assist the sheriff in controlling or extinguishing such fires, and may assume command of such incidents with the concurrence of the sheriff under a unified command structure.

(d) At the request of the sheriff, the division may assist in the development or modification of the county wildfire preparedness plan.

(4) Notwithstanding any other provision of law, and subject to the provisions of any local or regional mutual aid agreements or plans for wildland fire response, the first emergency response agency to arrive at the scene of a wildland fire, regardless of whether the incident occurs within its jurisdiction, shall act as incident commander and be responsible for the initial emergency action necessary to control the wildland fire or to protect life or property until the emergency response agency that has jurisdiction over the incident site arrives.



§ 29-22.5-104. County wildfire preparedness plan

(1) The sheriff of each county may develop and update as necessary a wildfire preparedness plan for the unincorporated area of the county in cooperation with any fire district with jurisdiction over such unincorporated area. Any such plan shall:

(a) Identify all participants in the plan and their wildland fire roles and responsibilities, including their jurisdictional boundaries, their fiscal and operational authority and responsibilities, a general description of their wildland fire response capabilities, and incident command structure;

(b) Describe available emergency response resources and mutual aid and other agreements related to the plan;

(c) Describe the procedures for cooperation and coordination between or among federal, state, county, and local emergency response authorities; and

(d) Specify reimbursement and billing procedures.

(2) It is recognized that many of the elements described in subsection (1) of this section may already exist in community wildfire protection plans, other county fire plans, county all-hazards preparedness plans, or annual operating plans, and these elements could be integrated, in cooperation among the sheriff, the fire chiefs, and the board of county commissioners of the county, into a county wildland fire plan.

(3) The plan developed pursuant to subsection (1) of this section shall be agreed to by all participants in the plan to the extent practicable.

(4) The authorization to develop a wildfire preparedness plan pursuant to subsection (1) of this section shall not be construed to require the sheriff to provide and maintain the capability for the response. The sheriff may provide and maintain response capability as described in the plan directly or through mutual aid or other agreements.

(5) At the request of the sheriff, the division may assist in the development or updating of the county wildfire preparedness plan pursuant to subsection (1) of this section.

(6) Nothing in this section shall be construed to affect the provisions of section 30-15-401.7, C.R.S., or the community wildfire protection plan developed pursuant to such section.









Special Statutory Authorities

Article 23 - Pueblo Depot Activitydevelopment Authority

§ 29-23-101. Short title

This article shall be known and may be cited as the "Pueblo Depot Activity Development Authority Act".



§ 29-23-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Changes in the world's political, social, and economic policies have resulted in changes in the military needs of the United States;

(b) Congress has ordered that certain military installations be closed or realigned pursuant to the "Defense Authorization and Base Realignment and Closure Act", 26 U.S.C. sec. 2687, as amended;

(c) Base closure or realignment has a severe and adverse impact on the economy of the community, region, and state where the installation is located;

(d) The installations ordered closed or realigned represent an investment of millions of dollars in the land, improvements, and equipment located on the installation by the taxpayers of the community, region, state, and nation; and

(e) The land, improvements, and equipment represent a potential economic resource to promote new employment opportunities and, thereby, enhance the state and local tax base.

(2) The general assembly further finds and declares that:

(a) Congress has ordered the Pueblo depot activity to be realigned, then closed, pursuant to the "Defense Authorization and Base Realignment and Closure Act", 26 U.S.C. sec. 2687, as amended;

(b) The Pueblo depot activity encompasses some thirty-four and three-tenths square miles of land in Pueblo county and contains more than one thousand two hundred buildings; and

(c) The creation of a Pueblo depot activity development authority is necessary to provide a public entity which can secure from the Army of the United States the excess and surplus land, buildings, and equipment; enter into cooperative agreements; and acquire, construct, reconstruct, repair, alter, improve, extend, own, lease, operate, and dispose of properties, in an attempt to promote the development of the Pueblo depot activity for the people of this state.

(3) The general assembly further finds and declares that the Pueblo depot activity development authority is created for the benefit and advantage of and to promote the health, safety, and welfare of the people of the state of Colorado and that, as such, it is the intent of the general assembly that this article shall be liberally constructed to effect its purpose.



§ 29-23-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authority" means the Pueblo depot activity development authority created by this article.

(2) "Board" means the board of directors of the Pueblo depot activity development authority.

(3) "Bond" means any bond, note, interim certificate, contract, or other evidence of indebtedness of the authority authorized by this article.

(4) "Revenues" means any fees, rates, charges, assessments, grants, contributions, or other income and revenues received by the authority.



§ 29-23-104. Authority - creation

There is hereby created the Pueblo depot activity development authority which shall be a body corporate and politic and a political subdivision of the state. The authority shall not be an agency of state government. The authority shall have perpetual existence and succession.



§ 29-23-105. Boundaries of the authority - inclusion - exclusion

(1) The area comprising the authority shall consist of:

Township 19 South, Range 62 West of the 6th P.M., Pueblo County

Section 32 through 36:All

Section 31:Lots 1, 2, 3, and 4, E1/2 NW1/4 and S1/2

Township 20 South, Range 62 West of the 6th P.M., Pueblo County

Section 1 through 17

and 19 through 29:All

Section 18:All except the following described land:

Beginning at a point which is 244.2 feet North of the Southwest corner of said Section 18; thence East 1,320 feet, thence North 660 feet; thence West 1,320 feet; thence South 660 feet to point of beginning; and except SE1/4 SE1/4

Section 30:E1/2

Section 31:Portion NE1/4 lying North of the North right-of-way line of A.T. S.F. Railroad; and all of the E1/2 E1/2 except the NE1/4 NE1/4 lying North of the North right-of-way of the A.T. S.F. Railroad

Section 32:Portion beginning at the Northeast corner of Section 32; thence South to the Southeast corner of the NE1/4 of said Section; thence west along the East-West center line of said Section to a point which is 1,377.6 feet East of the center of said Section; thence North 990 feet; thence West 1,817.5 feet; thence South 990 feet to a point, which point is 425 feet West of the center of said Section; thence Southeasterly 711 feet to a point on the North-South center line of said Section, which point is South a distance of 570 feet from the center of said Section; thence Southeasterly 1,046.5 feet to a point on the Northerly right-of-way line of the A.T. S.F. Railroad, which point is East a distance of 853.2 feet from the point of intersection of said right-of-way with the North-South center line of said section; thence Westerly along said right-of-way line to its point of intersection with the West line of said section; thence North to the Northwest corner of said Section; thence East to the point of beginning

Section 33:N1/2

Section 34:N1/2

Section 35:N1/2

(2) (a) Property may be included in the area comprising the authority upon satisfying the following requirements:

(I) The owner of the property considered for inclusion must file a written petition to include property with the board; and

(II) The Pueblo county board of county commissioners and the city council of the city of Pueblo must recommend to the board that the property be included; and

(III) There must be a public hearing on the petition, preceded by at least ten days' notice of the hearing published in a newspaper of general circulation in Pueblo county.

(b) Subject to the provisions of this section, the board may approve, modify, or deny the petition and may impose such terms and conditions as it deems appropriate to further its duties and responsibilities.

(c) To approve or modify the petition, the board must take all of the following actions:

(I) Five members of the board must vote in favor of the petition or modification.

(II) The board must find that the requirements of subparagraphs (I) to (III) of paragraph (a) of this subsection (2) have been met.

(III) The board must find that there exists or will exist in the foreseeable future an interrelationship between the authority and the property contained in the petition and that the inclusion of the property in the authority will contribute to the fulfillment of the authority's duties.

(3) Property may be excluded from the boundaries of the authority in the same manner as provided in subsection (2) of this section for the inclusion of property in the boundaries; except that, to approve a petition for exclusion, the board must find there does not exist or will not exist in the foreseeable future an interrelationship between the authority and the property contained in the petition for exclusion and that the exclusion of the property will not significantly adversely impact the authority's operating and bond retirement revenue.



§ 29-23-106. Board of directors - membership

(1) The authority shall be governed by a board of directors which shall consist of seven members. Three members shall be appointed by the Pueblo county board of county commissioners, three members shall be appointed by the city council of the city of Pueblo, and one shall be jointly appointed by the Pueblo county board of county commissioners and the Pueblo city council. The members shall serve for terms of four years; except that the members first appointed shall serve terms as follows:

(a) Of the members appointed by the Pueblo county board of county commissioners, one shall serve a term of one year, one shall serve a term of two years, and one shall serve a term of three years.

(b) Of the members first appointed by the city council of the city of Pueblo, one shall serve a term of one year, one shall serve a term of two years, and one shall serve a term of three years.

(c) The member first appointed jointly shall serve a term of four years.

(2) A member may be reappointed upon expiration of a term. The governing body making the original appointment shall fill any vacancy by appointment for the remainder of the unexpired term.

(3) The board may establish a citizens' commission whose members reflect the economic, racial, social, ethnic, and governmental diversity of Pueblo county and one or more technical committees. Any commission or committee established by the board shall serve solely in an advisory capacity to the board.

(4) The board may appoint such additional nonvoting members to the board as it deems necessary. Additional members shall not be included in determining whether a quorum is present.



§ 29-23-107. Board of directors - organization

(1) The member appointed jointly by the Pueblo county board of county commissioners and the city council of the city of Pueblo shall call and convene the initial organizational meeting of the board and shall serve as the initial chair. At such meeting, the board shall adopt, and at any time may amend, bylaws in relation to its meetings and the transaction of its business.

(2) Four members of the board shall constitute a quorum for the purpose of conducting business and exercising its powers. Action may be taken by the board upon the affirmative vote of a majority of its members present. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(3) Members of the board shall receive no compensation but shall be reimbursed for reasonable and necessary actual expenses incurred in the performance of their official duties as members of the board.



§ 29-23-108. Board of directors - powers and duties

(1) The board shall have the power to promote the reuse and development of the Pueblo depot activity for the benefit of the community and the state.

(2) In addition to any other powers specifically granted to the board in this article, the board has the following powers and duties:

(a) To have and to use a seal and to alter the same at pleasure;

(b) To maintain an office at such place as it may designate;

(c) To borrow money and contract to borrow money for the purpose of issuing bonds, notes, bond anticipation notes, or other obligations for any of the authority's corporate purposes and to fund or refund such obligations as provided in this article;

(d) To sue and be a party to suits, actions, and proceedings;

(e) To enter into contracts and agreements affecting the affairs of the authority including, but not limited to, contracts with the United States and the state of Colorado and any of their agencies or instrumentalities, political subdivisions of the state of Colorado, corporations, limited liability companies, partnerships, limited partnerships, associations, organizations, or other legal entities and individuals;

(f) To acquire, hold, lease, and otherwise dispose of and encumber real and personal property and equipment;

(g) To acquire, lease, rent, manage, operate, construct, and maintain facilities and improvements of the Pueblo depot activity;

(h) To operate transportation systems, including but not limited to rail switching, van pools, and commuter shuttles for the direct benefit of the businesses, employees, and visitors of the Pueblo depot activity;

(i) To provide for utilities and related services for the Pueblo depot activity, including but not limited to potable water, wastewater, gas, electricity, fire protection, and security;

(j) To make and pass resolutions and orders which are necessary for the governance and management of the affairs of the authority, for the execution of the powers vested in the authority, and for carrying out the provisions of this article;

(k) To prescribe by resolution a system of business administration, to create any and all necessary offices, to establish the powers, duties, and compensation of all employees, and to require and set the amount of all official bonds necessary for the protection of the funds and property of the authority;

(l) To appoint and retain employees, agents, and consultants to make recommendations, coordinate authority activities, conduct routine business of the authority, and act on behalf of the authority under such conditions and restrictions as shall be fixed by the board;

(m) To adopt plans as guidance for the development and redevelopment of the Pueblo depot activity;

(n) To cooperate with and exchange services, personnel, and information with any federal, state, or local governmental agency;

(o) To procure insurance against any loss in connection with its property and other assets including loans and loan notes in such amounts and from such insurers as it may determine;

(p) To procure insurance or guarantees from any public or private entity, including any department, agency, or instrumentality of the United States, for payment of any bonds issued by the authority, including the power to pay premiums on any such insurance;

(q) To receive and accept from any source gifts or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this article, including but not limited to gifts or grants from any department, agency, or instrumentality of the United states for any purpose consistent with the provisions of this article;

(r) To operate transportation systems, utilities, and other services directly related to the purposes of the authority and property outside the boundaries of the authority as are necessary to serve directly the Pueblo depot activity and promote its reuse and development; except that the authority shall not operate transportation systems, utilities, services, and properties in any territory located outside the boundaries of the authority and within the boundaries of a municipality without the consent of the governing body of such municipality or within the unincorporated boundaries of a county without the consent of the governing body of such county; and

(s) To have and exercise all rights and powers necessary to carry out the purposes and intent of this article, including any rights and powers incidental to or implied from the specific powers granted to the authority by this article.



§ 29-23-109. Annual report

The authority shall, in addition to any other required audit or reporting requirements, present an annual written program and financial report to the Pueblo county board of county commissioners and the city council of the city of Pueblo no later than ninety days after the close of the authority's fiscal year.



§ 29-23-110. Bonds

(1) The authority may, from time to time, issue bonds for any of its corporate purposes. The bonds shall be issued pursuant to resolution of the board and shall be payable solely out of all or a specified portion of the revenues of the authority as designated by the board.

(2) Bonds of the authority, as provided in the resolution of the authority under which the bonds are authorized or as provided in a trust indenture between the authority and any commercial or trust company having full trust powers, may:

(a) Be executed and delivered by the authority in the form, in denominations, upon the terms and maturities, and at the times established by the board;

(b) Be subject to optional or mandatory redemption prior to maturity with or without a premium;

(c) Be in fully registered form or bearer form registrable as to principal or interest or both;

(d) Bear such conversion privileges and be payable in such installments and at such times not exceeding forty years from the date of issuance as established by the board;

(e) Be payable at such place or places whether within or without the state as established by the board;

(f) Bear interest at such rate or rates per annum, which may be fixed or vary according to index, procedure, or formula or as determined by the authority or its agents without regard to any interest rate limitation appearing in any other law of the state;

(g) Be subject to purchase at the option of the holder or the board;

(h) Be evidenced in the manner established by the board, and executed by the officers of the authority, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which may be either of an officer of the authority or of an agent authenticating the same;

(i) Be in the form of coupon bonds which have attached interest coupons bearing a manual of a facsimile signature of an officer of the authority; and

(j) Contain any other provisions not inconsistent with this article.

(3) The bonds may be sold at public or private sale at the price or prices, in the manner, and at the times as determined by the board, and the board may pay all fees, expenses, and commissions which it deems necessary or advantageous in connection with the sale of the bonds. The power to fix the date of sale of the bonds, to receive bids or proposals, to award and sell bonds, to fix interest rates, and to take all other action necessary to sell and deliver the bonds may be delegated to an officer or agent of the authority. Any outstanding bonds may be refunded by the authority pursuant to article 56 of title 11, C.R.S. All bonds and any interest coupons applicable thereto are declared to be negotiable instruments.

(4) The resolution or trust indenture authorizing the issuance of the bonds may pledge all or a portion of the property or revenues of the authority, may contain such provisions for protecting and enforcing the rights and remedies of holders of any of the bonds as the authority deems appropriate, may set forth the rights and remedies of the holders of any of the bonds, and may contain provisions which the authority deems appropriate for the security of the holders of the bonds, including but not limited to provisions for letters of credit, insurance, standby credit agreements, or other forms of credit ensuring timely payment of the bonds, including the redemption price or the purchase price.

(5) Any pledge of revenues or property made by the authority or by any person or governmental unit with which the authority contracts shall be valid and binding from the time the pledge is made. The revenues or property so pledged shall immediately be subject to the lien of such pledge without any physical delivery or further act, and the lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the pledging party, regardless of whether the party has notice of such lien. The instrument by which the pledge is created need not be recorded or filed.

(6) Neither the members of the board, employees of the authority, nor any person executing the bonds shall be liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance thereof.

(7) The authority may purchase its bonds out of any available funds and may hold, pledge, cancel, or resell such bonds subject to and in accordance with agreements with the holders thereof.



§ 29-23-111. Agreement of the state not to limit or alter rights of obligees

The state hereby pledges and agrees with the holders of any bonds issued under this article and with those parties who enter into contract with the authority that the state will not limit, alter, restrict, or impair the rights vested in the authority or the rights or obligations of any person with which it contracts to fulfill the terms of any agreements made pursuant to this article. The state further agrees that it will not in any way impair the rights or remedies of the holders of any bonds of the authority until such bonds have been paid or until adequate provision for payment has been made. The authority may include this provision and undertaking for the state in such bonds.



§ 29-23-112. Investments

The authority may invest or deposit any funds in the manner provided by part 6 of article 75 of title 24, C.R.S. In addition, the authority may direct a corporate trustee which holds funds of the authority to invest or deposit such funds in investments or deposits other than those specified by such part 6 if the board determines, by resolution, that such investment or deposit meets the standard established in section 15-1-304, C.R.S., the income is at least comparable to income available on investments or deposits specified by such part 6, and such investment will assist the authority in the financing, construction, maintenance, or operation of the Pueblo depot activity.



§ 29-23-113. Bonds eligible for investment

All banks, trust companies, savings and loan associations, insurance companies, executors, administrators, guardian trustees, and other fiduciaries may legally invest any moneys within their control in any bonds issued under this article. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if such bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 29-23-114. Exemption from taxation - securities laws

The income or other revenues of the authority, all property interests of the authority, any bonds issued by the authority, and the transfer of and the income from any bonds issued by the authority shall be exempt from all taxation and assessments of the state. Bonds issued by the authority shall be exempt from the provisions of article 51 of title 11, C.R.S.



§ 29-23-115. Limitation of actions

An action or proceeding, at law or in equity, to question the validity or enjoin the performance of any act or proceeding relating to the issuance of any bond of the authority shall be barred unless commenced within thirty days after the performance of the act or the effective date thereof, whichever is later.






Article 24 - Colorado Travel and Tourism Authority



Article 24.5 - Consolidated Communications System Authority






Marketing Districts

Article 25 - Local Marketing Districts

§ 29-25-101. Short title

This article shall be known and may be cited as the "Local Marketing District Act".



§ 29-25-102. Legislative declaration

(1) The general assembly declares that the organization of local marketing districts having the purposes and powers provided in this article will serve a public purpose; will promote the health, safety, prosperity, security, and general welfare of the inhabitants thereof, the property owners therein, and all the people of the state; will promote the continued vitality of commercial business areas within local governments; and will be of special benefit to the property within the boundaries of any district created pursuant to this article.

(2) The general assembly further declares that the creation of local marketing districts pursuant to this article implements section 18 (1)(d) of article XIV of the state constitution and is essential to the continued economic growth of the state.



§ 29-25-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of directors of a local marketing district.

(2) "Combination" means any two or more local governments.

(3) "District" means a local marketing district formed under the provisions of this article.

(4) "Local government" means any county, city and county, or municipality.

(5) "Operating plan" means the operating plan approved under section 29-25-110.

(6) "Publication" has the same meaning as that set forth in section 32-1-103 (15), C.R.S.

(7) "Service area" means the area described in the ordinance, resolution, or contract creating a district pursuant to this article. Such area may not include territory outside of the boundaries of the members of the combination, may not include territory within the boundaries of a municipality that is not a member of the combination, as the boundaries of the municipality exist on the date the district is created, without the consent of the governing body of such municipality, and may not include territory within the unincorporated boundaries of a county that is not a member of the combination as the unincorporated boundaries of the county exist on the date the district is created without the consent of the governing body of such county.

(8) "Services" means the services described in section 29-25-111 (1)(e).



§ 29-25-104. Authority of governing body

The governing body of each local government is hereby vested with jurisdiction to create and establish one or more districts pursuant to the provisions of this article, and such districts shall have all the powers provided in this article that are authorized by the ordinance, resolution, or contract creating the district, or any amendment thereto.



§ 29-25-105. Organization and creation - notice of hearing

(1) The organization of a district shall be initiated by a petition filed in the office of the clerk of the governing body. If such petition is to initiate the organization of a district by a combination, such petition shall be filed in the office of the clerk of each governing body to be included in the combination.

(2) The petition shall be signed by persons who own commercial real property in the service area of the proposed district having a valuation for assessment of not less than fifty percent of the valuation for assessment of all commercial real property in the service area of the proposed district. The petition shall set forth:

(a) The name of the proposed district, which shall include a descriptive name and the words "local marketing district";

(b) A general description of the boundaries and service area of the proposed district;

(c) A general description of the types of services to be provided by the proposed district;

(d) The names of three persons to represent the petitioners, who have the power to enter into agreements relating to the organization of the district; and

(e) A request for the organization of the district.

(3) After receipt of a petition under this section, any local government by ordinance or resolution, or any combination by contract, may create a district that is authorized to exercise the functions conferred by the provisions of this article. Upon creation, the district shall constitute a separate political subdivision and body corporate of the state and shall have all the duties, privileges, immunities, rights, liabilities, and disabilities of a public body politic and corporate.

(4) Any contract, ordinance, or resolution establishing a district shall specify:

(a) The name and purpose of the district;

(b) Voting requirements for district elections;

(c) Subject to the provisions of section 29-25-108, if a governing body of a single local government is not creating the district, the establishment and organization of the board of directors in which all legislative power of the district is vested, including:

(I) The number of directors, which shall be at least five;

(II) The manner of the election or appointment, the qualifications, and the compensation, if any, of the directors and the procedure for filling vacancies;

(III) The officers of the district, the manner of their appointment, and their duties; and

(IV) The voting requirements for action by the board; except that, unless specifically provided otherwise in the contract, a majority of the directors of the board constitutes a quorum and a majority of the board is necessary for action by the board;

(d) The provisions for the distribution, disposition, or division of the assets of the district;

(e) The boundaries of the district, which may not include territory outside of the boundaries of the local government that creates the district. If created by a combination, such a district may not include territory within the boundaries of a municipality that is not a member of the combination, as the boundaries of the municipality exist on the date the district is created, without the consent of the governing body of such municipality and may not include territory within the unincorporated boundaries of a county that is not a member of the combination as the unincorporated boundaries of the county exist on the date the district is created without the consent of the governing body of such county.

(f) The term of the district, which may be for a definite term or until repealed, rescinded, or terminated, and the method, if any, by which it may be repealed, rescinded, or terminated; except that the district or any ordinance, resolution, or contract under which it was organized may not be repealed, terminated, or rescinded so long as the district has bonds outstanding;

(g) If created pursuant to contract, the provisions for amendment of the contract;

(h) The limitations, if any, on the powers granted by this article that may be exercised by the district pursuant to this article; and

(i) If created pursuant to contract, the conditions required when adding or deleting parties to the contract.

(5) No local government shall adopt an ordinance or resolution or enter into a contract establishing a district without holding at least two public hearings thereon in addition to other requirements imposed by law for public notice. The local government shall give notice of the time, place, and purpose of the public hearing by publication in a newspaper of general circulation in the local government at least ten days prior to the date of the public hearing.

(6) No ordinance, resolution, or contract establishing a district pursuant to this section shall take effect unless first submitted to a vote of the registered electors residing within the boundaries of the proposed district. The question of establishing the district shall be submitted to such registered electors at a general election or a special election called for such purpose. Such question may also be proposed to such registered electors at the same time and in the same or a separate question as an election required under section 29-25-112. The district shall not be established unless a majority of the registered electors voting on the establishment of a district at the election vote in favor of the establishment. The election shall be conducted in substantially the same manner as municipal and county elections, and the municipal or county clerk and recorder of each local government in which the election is conducted shall assist the members of the combination of the proposed district in conducting the election.

(7) The petition for organization and creation of the district shall be accompanied by a bond with security approved by the governing body or governing bodies of the members of the combination or a cash deposit sufficient to cover all expenses connected with the proceedings, including any elections, for the organization and creation of the district. If, at any time during the organization proceedings, the governing body or governing bodies determine that the bond first executed or the amount of the cash deposited is insufficient in amount, it may require the execution of an additional bond or the deposit of additional cash within a time to be fixed, not less than ten days thereafter, and, upon failure of the petitioners to file or deposit the bond or cash, the petition shall be dismissed.



§ 29-25-106. Hearing - findings - when action barred

(1) On the date fixed for any hearing or at any adjournment thereof, the governing body or governing bodies of each member of the combination shall ascertain, from the tax rolls of where the district is located, the total valuation for assessment of the taxable real and personal property in the service area. If it appears that said petition is not signed in conformity with this article, the petition shall be dismissed and the cost adjudged against those executing the bond or depositing the cash filed to pay such costs. Nothing in this section shall prevent the filing of a subsequent petition for a similar district.

(2) The findings of the governing body or governing bodies upon the question of the genuineness of the signatures and all matters of fact incident to such determination shall be final and conclusive.

(3) Prior to the organization of the district, the governing body or governing bodies may exclude property from the service area or boundaries of the district if deemed to be in the best interests of the district.

(4) If it appears that an organization petition has been duly signed and presented in conformity with this article, that the allegations of the organization petition are true, and that the types of services to be provided by the proposed district are those services that best satisfy the purposes set forth in this article, the governing body or bodies, upon the completion of the hearings, shall by ordinance, resolution, or contract adjudicate all questions of jurisdiction and may, exercising discretion, declare the district organized, describe the boundaries and service area of the district, and give it the corporate name specified in the petition by which, in all subsequent proceedings, it shall thereafter be known.

(5) Such resolution, ordinance, or contract shall finally and conclusively establish the regular organization of the district against all persons unless an action, including an action for certiorari review, attacking the validity of the district is commenced in a court of competent jurisdiction within sixty days after the effective date of such resolution, ordinance, or contract. Thereafter, any such action shall be perpetually barred. The organization of said district shall not be directly or collaterally questioned in any suit, action, or proceeding, except as provided in this subsection (5).



§ 29-25-107. Boundaries - exclusion proviso

The boundaries of a district may consist of contiguous or noncontiguous tracts or parcels of property.



§ 29-25-108. Board of directors - duties

(1) (a) Except as otherwise provided in this subsection (1), if the governing body of a single local government creates the district, such governing body shall constitute ex officio the board of directors of the district. In such event, the presiding officer of the governing body shall be ex officio the presiding officer of the board, the clerk of the governing body shall be ex officio the secretary of the board, and the treasurer of the local government shall be ex officio the treasurer of the board. A quorum of the governing body shall constitute a quorum of the board.

(b) The governing body of the local government may, at any time, provide by resolution or ordinance for the creation of a board of directors of the district consisting of not fewer than five members. Each member shall be an elector of the district appointed by the governing body or, if designated by the governing body, by the mayor of a city and county; except that, if possible, no more than one-half of the members of the board may be affiliated with one owner or lessee of taxable real or personal property in the district. Each member shall serve at the pleasure of the local government. Within thirty days after a vacancy occurs, a successor shall be appointed in the same manner as the original appointment. Within thirty days after a member's appointment, except for good cause shown, each member shall appear before an officer authorized to administer oaths and take an oath that such member will faithfully perform the duties of office as required by law and will support the constitution of the United States, the state constitution, and laws made pursuant thereto. A majority of the members shall constitute a quorum of the board. The board shall elect one of its members as presiding officer, one of its members as secretary, and one of its members as treasurer. The office of both secretary and treasurer may be filled by one person.

(c) If more than one-half of the property located within the district is also located within an urban renewal area, a downtown development authority, or a general improvement district, the governing body may, at any time, provide by ordinance that the governing body of the urban renewal authority, downtown development authority, or general improvement district shall constitute ex officio the board of directors of the district. In such event, the officers of such entity shall be ex officio the officers of the board. A quorum of the board of directors of such entity shall constitute a quorum of the board.

(d) If the petition initiating the organization of the district or any subsequent petition signed by persons who own real or personal property in the service area of the proposed district having a valuation for assessment of not less than fifty percent, and who own at least fifty percent of the acreage in the proposed district so specifies, the members of the board of the district shall be elected by the electors of the district. If such a petition is approved, the terms of members of the board shall be specified by resolution or ordinance of the governing body. The initial election for members of the board shall be held within sixty days after approval of the resolution or ordinance organizing the district or the filing of any subsequent petition. All subsequent elections for members of the board shall be on the date specified in the resolution or ordinance. The number of directors, the quorum requirements, and the oaths of office shall be the same as those provided for directors of special districts pursuant to article 1 of title 32, C.R.S. Any vacancy on the board shall be filled in the same manner as provided in paragraph (b) of this subsection (1). Until the members of the board are elected and qualified, the governing body shall serve as the board of the district. Elections pursuant to this paragraph (d) shall be held in accordance with the provisions specified in the resolution or ordinance providing for the election of directors. The cost of any election held pursuant to this paragraph (d) shall be borne by the district.

(e) The governing body of the local government may remove a member of the board of a district or the entire board thereof for inefficiency or neglect of duty or misconduct in office, but only after the member or the board has been given a copy of the charges made by the governing body against such member or such board and has had an opportunity to be heard in person or by counsel before the governing body. In the event of the removal of any member of the board or of the board pursuant to this paragraph (e), the governing body shall file in the office of the clerk of the local government a record of the proceedings, together with the charges made against the member or the board and the findings thereon.

(f) Ten percent of the electors of a district may petition the governing body for the removal of a member of the board of the district or of the entire board thereof for inefficiency or neglect of duty or misconduct in office, and the governing body may remove the member or the board, but only after the member or the board has been given a copy of the charges made against such member or such board and has had an opportunity to be heard in person or by counsel before the governing body. In the event of the removal of the member or of the board pursuant to this paragraph (f), the governing body shall file in the office of the clerk of local government a record of the proceedings, together with the charges made against the member or the board and the findings thereon.

(2) The board shall adopt a seal. The secretary shall keep in a visual text format that may be transmitted electronically a record of all proceedings, minutes of meetings, certificates, contracts, and corporate acts of the board, which shall be open to inspection by the electors of the district and other interested parties. The treasurer shall keep permanent records containing accurate accounts of all money received by and disbursed for and on behalf of the district and shall make such annual or other reports to the local government as it may require. All budgets and financial records of the district, whether governed by a separate board or by the governing body of the local government, shall be kept in compliance with parts 1 and 5 of article 1 of this title.

(3) Each member of the board of a district or the governing body or other entity acting ex officio as the board of a district is required to disclose any potential conflicting interest in any transaction of the district pursuant to section 18-8-308, C.R.S. A board member with a potential conflicting interest in a district transaction may not participate in the considerations of and vote on the transaction, may not attempt to influence any of the contracting parties, and may not act directly or indirectly for the board in the inspection, operation, administration, or performance of any contract related to the transaction. Ownership, in and of itself, by a board member of property within the district shall not be considered a potential conflicting interest.

(4) When the governing body of a local government establishes a board of directors pursuant to paragraph (b), (c), or (d) of subsection (1) of this section, it may set such conditions, limitations, procedures, duties, and powers under which the board shall conduct its business. Such conditions and limitations may be in the form of a binding contract on both the governing body and the board and may include provisions requiring the dissolution of the board after a specified length of time, at which time the governing body of the municipality shall assume all powers and duties of the district, including the payment of any outstanding indebtedness.



§ 29-25-109. Meetings

Upon notice to each member of the board, the board shall hold meetings which shall be held in a place to be designated by the board as often as the needs of the district require. The meetings of the board shall be subject to the provisions of part 4 of article 6 of title 24, C.R.S. The board shall act by resolution or motion.



§ 29-25-110. Approval of actions by local government or members of combination

No district created under the provisions of this article shall levy a marketing and promotion tax or provide services unless the local government or each member of the combination has approved an operating plan for the district. The operating plan shall specifically identify the services to be provided by the district, any marketing and promotion tax to be imposed by the district, and such additional information as required. The district shall file an operating plan and its proposed budget for the next fiscal year with the clerk of the local government or each member of the combination no later than September 30 of each year. All of the business records of the district shall be considered public records, as defined in section 24-72-202 (6), C.R.S., and shall promptly be made available upon request. For the purposes of this section, the business records of the district shall not include the business records of the owners of property in the district. The local government or the members of the combination may require the district to supplement the district's operating plan or budget where necessary. The local government or each member of the combination shall approve or disapprove the operating plan within thirty days after receipt of such operating plan and all requested documentation relating thereto, but not later than December 5 of the year in which such documents are filed. Thereafter, the services and financial arrangements of the district shall conform so far as practicable to the operating plan. The operating plan may, from time to time, be amended by the district with the approval of the local government or each member of the combination in substantially the same manner as the process for formulating the operating plan for each year. Any material departure from the operating plan, as originally approved or amended from time to time, may be enjoined by an order of the local government filed with the board.



§ 29-25-111. General powers of district

(1) The district has the following powers, except as limited by the operating plan:

(a) To have perpetual existence;

(b) To have and use a corporate seal;

(c) To sue and be sued and be a party to suits, actions, and proceedings;

(d) To enter into contracts and agreements, except as otherwise provided in this article, affecting the affairs of the district, including contracts with the United States and any of its agencies or instrumentalities;

(e) (I) To provide any of the following services within the district:

(A) Organization, promotion, marketing, and management of public events;

(B) Activities in support of business recruitment, management, and development;

(C) Coordinating tourism promotion activities.

(II) No revenue collected from the marketing and promotion tax levied under section 29-25-112 may be used for any capital expenditures, with the exception of tourist information centers.

(f) To have the management, control, and supervision of all the business and affairs of the district and of the operation of district services therein;

(g) To appoint an advisory board of owners of property within the boundaries of the district and provide for the duties and functions thereof;

(h) To hire employees or retain agents, engineers, consultants, attorneys, and accountants;

(i) To adopt and amend bylaws not in conflict with the constitution and laws of the state or with the ordinances of the local government affected for carrying on the business, objectives, and affairs of the board and of the district; and

(j) To exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this article. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this article.



§ 29-25-112. Power to levy marketing and promotion tax

(1) (a) In addition to any other means of providing revenue for a district, the board has the power within the district to levy a marketing and promotion tax on the purchase price paid or charged to persons for rooms or accommodations as included in the definition of "sale" in section 39-26-102 (11), C.R.S. Such tax shall be specified in the petition organizing the district under section 29-25-105. No such tax shall take effect unless approved by a majority of the eligible electors voting thereon at a general election or a special election called for such purpose. Elections held pursuant to this section shall be conducted in substantially the same manner as municipal or county elections and in accordance with the provisions of section 20 of article X of the state constitution. The municipal or county clerk and recorder of each local government in which the election is conducted shall assist the district in conducting the election. The district shall pay the costs incurred by each local government in conducting such an election. No moneys of the district may be used to urge or oppose passage of an election required under this section.

(b) (I) The marketing and promotion tax shall be collected, administered, and enforced, to the extent feasible, pursuant to section 29-2-106.

(II) The department of revenue shall perform, on an annual basis, an analysis to determine the net incremental cost of such collection, administration, and enforcement. The department of revenue shall retain only the amount determined to be necessary by the cost analysis, and in no event shall that amount exceed three and one-third percent of the amount collected. Such amount retained shall be transmitted to the state treasurer who shall credit the same to the general fund and such amount shall be subject to appropriation by the general assembly for the net incremental cost of such collection, administration, and enforcement.

(c) A marketing and promotion tax levied in accordance with this section is in addition to any other sales or use tax imposed pursuant to law.

(2) Prior to July 1, 2014, any person or entity providing rooms or accommodations as included in the definition of "sale" referred to in paragraph (a) of subsection (1) of this section shall be liable and responsible for the payment of an amount equivalent to a percentage rate set by the board of all such sales made and shall quarterly, unless otherwise provided by law, make a return to the executive director of the department of revenue for the preceding tax-reporting period and remit an amount equivalent to such percentage rate on such sales to said executive director.

(3) Beginning July 1, 2014, any person or entity providing rooms or accommodations as included in the definition of "sale" referred to in paragraph (a) of subsection (1) of this section shall be liable and responsible for the payment of an amount equivalent to a percentage rate set by the board of all such sales made and shall make a return to the executive director of the department of revenue for the preceding tax-reporting period and remit an amount equivalent to such percentage rate on such sales to said executive director with the same filing frequency as the person or entity remits and files sales tax pursuant to section 39-26-105, C.R.S.



§ 29-25-113. Inclusion or exclusion - petition - notice - hearing

(1) The boundaries of any district organized under the provisions of this article may be changed in the manner prescribed in this section, but the change of boundaries of the district shall not impair or affect its organization or its rights in or to property or any of its rights or privileges whatsoever, nor shall it affect or impair or discharge any contract, obligation, lien, or charge for or upon which the district might be liable or chargeable had any such change of boundaries not been made. The owners of property proposed to be included or excluded may file with the board a petition, in writing, requesting that such property be included in or excluded from the district. The petition shall describe the property owned by the petitioners and shall be verified. The petition shall be accompanied by a deposit of moneys sufficient to pay all costs of the inclusion or exclusion proceedings. The clerk of the board shall cause notice of the filing of such petition to be given and published, which notice shall state the filing of such petition, the names of the petitioners, descriptions of the property sought to be included or excluded, and the request of said petitioners.

(2) The notice of the filing of a petition shall inform all persons having objections to appear at the time and place stated in said notice and show cause why the petition should not be granted. The board, at the time and place mentioned or at any time to which the hearing may be adjourned, shall proceed to hear the petition and all objections thereto that may be presented by any person showing cause why said petition should not be granted. The failure of any interested person to show cause shall be deemed as an assent on that person's part to the inclusion or exclusion of such property as requested in the petition. If the change of boundaries of the district does not adversely affect the district and if the petition is granted, the granting of which shall not be unreasonably withheld, the governing body shall adopt a resolution to that effect and file a certified copy of the same with the county clerk and recorder of each county in which the property is located. After a certified copy of the ordinance is filed, the property shall be included or excluded from the district.



§ 29-25-114. Confirmation of contract proceedings

(1) In its discretion, the board may file a petition at any time in the district court in and for any county in which the district is located praying for a judicial examination and determination of any power conferred, or of any taxes or service charges levied or otherwise made or contracted to be levied or otherwise made, or of any other act, proceeding, or contract of the district, whether or not such act, proceeding, or contract has been taken or executed, including proposed contracts for any services and the proposed acquisition of any property pertaining to such services, or any combination thereof.

(2) Such petition shall:

(a) Set forth the facts whereon the validity of such power, taxes, charges, act, proceeding, or contract is founded; and

(b) Be verified by the presiding officer of the district.

(3) Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting, as provided in this article.

(4) Notice of the filing of the petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and showing where a full copy of any proceeding or contract mentioned in such outline may be examined.

(5) The notice shall be served:

(a) By publication at least once a week for five consecutive weeks by five weekly insertions in a newspaper of general circulation in the geographic area where the district is located;

(b) By posting in the office of the district at least thirty days prior to the date fixed in the notice for the hearing on the petition.

(6) Jurisdiction shall be complete after such publication and posting.

(7) Any owner of property within the boundaries of the district or any other person interested in the proceeding or contract or proposed proceeding or proposed contract or in the premises may appear and move to dismiss or answer the petition no less than five days prior to the date fixed for the hearing or within such further time as may be allowed by the court. The petition shall be taken as confessed by all persons who fail so to appear.

(8) The petition and notice shall be sufficient to give the court jurisdiction, and, upon hearing, the court shall examine into and determine all matters and things affecting the question submitted, shall make such findings with reference to the question submitted, and shall render such judgment and decree on the question submitted as the case warrants.

(9) Costs may be divided or apportioned among any contesting parties in the discretion of the trial court.

(10) Review of the judgment of the court may be had as in other similar cases; except that such review shall be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days.

(11) The Colorado rules of civil procedure shall govern in matters of pleading and practice where not otherwise specified in this article.

(12) The court shall disregard any error, irregularity, or omission that does not affect the substantial rights of the parties.

(13) All cases in which there may arise a question of the validity of any matter provided for under this section shall be advanced as a matter of immediate public interest and concern and shall be heard at the earliest practicable moment.



§ 29-25-115. Dissolution procedure

Any district organized pursuant to this article may be dissolved pursuant to the resolution, ordinance, or contract creating the district or pursuant to the provisions of this section. Under this section, any such district may be dissolved after notice is given, publication is made, and a hearing is held in the manner prescribed by sections 29-25-105 and 29-25-106. The dissolution of the district may be initiated by filing in the office of the clerk of the governing body or bodies either a petition signed by the persons described in section 29-25-105 (2) or, in the case of a district that has not filed an operating plan as required by section 29-25-110 for two years, a resolution of the governing body or bodies. After hearing any protests against or objections to dissolution and if the governing body or bodies determines that it is for the best interests of all concerned to dissolve the district, the body or bodies shall so provide by an effective resolution or ordinance, a certified copy of which shall be filed in the office of the county clerk and recorder in each of the counties in which the district or any part of the district is located. Upon such filing, the dissolution shall be complete. Notwithstanding any other provision of this section, upon petition of persons who own real or personal property in the service area of the proposed district having a valuation for assessment of not less than fifty percent of the valuation for assessment of all real and personal property in the service area of the proposed district and who own at least fifty percent of the acreage in the proposed district, the district shall impose its existing taxes solely to meet any existing financial obligations, and shall be dissolved as soon as the district has no outstanding financial obligations.



§ 29-25-116. Correction of faulty notices

In any case that a notice is provided for in this article in which the governing body or bodies find for any reason that due notice was not given, the governing body or bodies shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or be abated; however, the governing body or bodies, in that case, shall order due notice given and shall continue the proceeding until such time as notice is properly given and thereupon shall proceed as though notice had been properly given in the first instance.



§ 29-25-117. Department of transportation and local jurisdiction unimpaired

Nothing in this article shall affect or impair the control and jurisdiction that the department of transportation has over streets and highways that are part of the state highway system or that a county, city and county, or municipality has over all property within its boundaries. All powers granted by this article shall be subject to such control and jurisdiction.



§ 29-25-118. Method not exclusive

Nothing in this article shall repeal or affect any other law or any part thereof, it being intended that this article shall provide a separate method of accomplishing its objectives and not an exclusive one.









Affordable Housing Dwelling Unit Advisory Boards

Article 26 - Affordable Housing Dwelling Unit Advisory Boards

§ 29-26-101. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is in the public interest to maintain a diverse housing stock in order to preserve some diversity of housing opportunities for the state's residents and people of low- and moderate-income.

(b) A housing shortage for persons of low- and moderate-income is detrimental to the public health, safety, and welfare. In particular, the inability of such persons to reside near where they work negatively affects the balance between jobs and housing in many regions of the state and has serious detrimental transportation and environmental consequences.

(c) As an initial step in fostering the establishment of affordable housing dwelling unit programs that will satisfy the housing needs of all the residents of a particular jurisdiction, it is appropriate for the general assembly to authorize local governments to establish affordable housing dwelling unit advisory boards.

(d) In selecting members of the advisory boards, the governing bodies of local government shall give preference to residents of the jurisdiction who have demonstrated experience in housing matters, preferably within the territorial boundaries of the jurisdiction, as a result of their current or former experience, without limitation, as a:

(I) Registered or certified civil engineer or architect;

(II) Planner;

(III) Real estate broker licensed in accordance with part 1 of article 61 of title 12, C.R.S.;

(IV) Representative of a lending institution that finances residential development within the territorial boundaries of the local government;

(V) Representative of the local housing authority;

(VI) Residential builder with extensive experience in producing single-family or multiple-family dwelling units;

(VII) Representative of either the public works or planning department of the local government; or

(VIII) Representative of a nonprofit housing organization that provides services within the territorial boundaries of the local government.

(e) In addition, one or more members of the board, in the discretion of the local government, shall be a resident of the jurisdiction without demonstrated experience in housing matters.

(2) In creating this article, the general assembly intends that affordable housing dwelling unit advisory boards shall address the housing needs of low- and moderate-income persons, promote a full range of housing choices, and develop effective policies to encourage the construction and continued existence of affordable housing.



§ 29-26-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Affordable housing dwelling unit" means a residential structure that is purchased or rented by and is occupied as a primary residence by one or more income eligible households, or a comparable definition as established by a local government that is consistent with the purposes of this article.

(2) "Board" means an affordable housing dwelling unit advisory board established pursuant to this article.

(3) "Local government" means a county, home rule or statutory city, territorial charter city, town, or city and county.

(4) "Local housing authority" means the housing authority of a local government.

(5) "Ordinance" means any ordinance, resolution, statute, regulation, or rule promulgated by a local government pursuant to this article.



§ 29-26-103. Affordable housing dwelling unit advisory boards

(1) To further the purposes of this article, as specified in section 29-26-101, the governing body of any local government may, by ordinance, establish an affordable housing dwelling unit advisory board. Any such board or similar entity in effect prior to July 1, 2001, shall continue to be in full force and effect after that date.

(2) An ordinance promulgated under this article may authorize the board to make recommendations to the local government or the local housing authority as to one or more of the following:

(a) A jurisdiction-wide definition of affordable housing and affordable housing dwelling unit;

(b) Quantifying jurisdiction-wide affordable housing dwelling unit sales prices and rental rates. In developing its recommendations as to the sales prices and rental rates, the board shall consider all ordinary, necessary, and reasonable costs required to construct and market the required number of affordable housing dwelling units by private industry in the jurisdiction and other relevant information, such as the jurisdiction's general market and economic conditions.

(c) Jurisdiction-wide affordable housing dwelling unit qualifying income guidelines;

(d) Changes in density requirements contained in the jurisdiction's zoning or planning ordinances to encourage the provision of affordable housing;

(e) Policies for the modification of requirements adopted in connection with an affordable housing dwelling unit program established by the local government; and

(f) Any other matters that, in the discretion of the board, shall affect the construction and continued existence of affordable housing dwelling units or shall otherwise further the purposes of this article.

(3) (a) Members of a board for any given jurisdiction shall be appointed by the governing body of the local government. Selection of the chair and other organizational matters shall be addressed either by the board itself or by the local government through ordinance in the discretion of the governing body of the local government establishing the board pursuant to this paragraph (a).

(b) The number of members of a board and their terms shall be established by the governing body of the local government through ordinance. To the greatest extent practicable, membership on such boards shall reflect the intent of this article as expressed in section 29-26-101 (1).



§ 29-26-104. No effect upon local housing agency

Nothing in this article shall be construed to affect the operation of a local housing authority and any board created by this article is encouraged to cooperate with a local housing authority in the establishment and implementation of policies that shall further the intent of this article.









Competition in Utility and Entertainment Services

Article 27 - Competition in Utility and Entertainment Services

Part 1 - Competition in Utility and Entertainment Services

§ 29-27-101. Legislative declaration

(1) The general assembly hereby finds and declares that it is the policy of this state to ensure that cable television service, telecommunications service, and high speed internet access, otherwise known as advanced service, are each provided within a consistent, comprehensive, and nondiscriminatory federal, state, and local government framework.

(2) The general assembly further finds and declares that:

(a) There is a need for statewide uniformity in the regulation of all public and private entities that provide cable television service, telecommunications service, and advanced service.

(b) Municipal ordinances, rules, and other regulations governing the provision of cable television service, telecommunications service, and advanced service by a local government impact persons living outside the municipality.

(c) Regulating the provision of cable television service, telecommunications service, and advanced service by a local government is a matter of statewide concern.



§ 29-27-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Advanced service" means high-speed internet access capability in excess of two hundred fifty-six kilobits per second both upstream and downstream.

(2) "Cable television service" means the one-way transmission to subscribers of video programming or other programming service, as well as subscriber interaction, if any, that is required for the selection or use of the video programming or other programming service.

(3) "Local government" means any city, county, city and county, special district, or other political subdivision of this state.

(4) "Private provider" means a private entity that provides cable television service, telecommunications service, or advanced service.

(5) "Subscriber" means a person that lawfully receives cable television service, telecommunications service, or advanced service. A person that utilizes cable television service, telecommunications service, or advanced service provided by a local government for local governmental or intergovernmental purposes and is used by persons accessing government services is not a subscriber for purposes of this article.

(6) "Telecommunications service" has the same meaning as set forth in section 40-15-102 (29), C.R.S.



§ 29-27-103. Limitations on providing cable television, telecommunications, and advanced services

(1) Except as provided in this article, a local government shall not:

(a) Provide to one or more subscribers cable television service, telecommunications service, or advanced service; or

(b) Purchase, lease, construct, maintain, or operate any facility for the purpose of providing cable television service, telecommunications service, or advanced service to one or more subscribers.

(2) For purposes of this article, a local government provides cable television service, telecommunications service, or advanced service if the local government provides the cable television service, telecommunications service, or advanced service to one or more subscribers:

(a) Directly;

(b) Indirectly by means that include but are not limited to the following:

(I) Through an authority or instrumentality acting on behalf of the local government or for the benefit of the local government by itself;

(II) Through a partnership or joint venture;

(III) Through a sale and leaseback arrangement;

(c) By contract, including a contract whereby the local government leases, sells capacity in, or grants other similar rights to a private provider to use local governmental facilities designed or constructed to provide cable television service, telecommunications service, or advanced service for internal local government purposes in connection with a private provider's offering of cable television service, telecommunications service, or advanced service; or

(d) Through sale or purchase of resale or wholesale cable television service, telecommunications service, or advanced service for the purpose of providing cable television service, telecommunications service, or advanced service to one or more subscribers.

(3) Nothing in this article shall be construed to limit the authority of a local government to lease to a private provider physical space in or on its property for the placement of equipment or facilities the private provider uses to provide cable television, telecommunications, or advanced services.






Part 2 - Conditions for Providing Services

§ 29-27-201. Vote - referendum

(1) Before a local government may engage or offer to engage in providing cable television service, telecommunications service, or advanced service, an election shall be called on whether or not the local government shall provide the proposed cable television service, telecommunications service, or advanced service.

(2) The ballot at an election conducted pursuant to this section shall pose the question as a single subject and shall include a description of the nature of the proposed service, the role that the local government will have in provision of the service, and the intended subscribers of such service. The ballot proposition shall not take effect until submitted to the electors and approved by the majority of those voting on the ballot.



§ 29-27-202. Exemption for unserved areas

(1) A local government shall be exempt from the requirements of this part 2 and may engage or offer to engage in providing cable television service, telecommunications service, or advanced service if:

(a) No private provider of cable television service, telecommunications service, or advanced service provides the service anywhere within the boundaries of the local government;

(b) The governing body of the local government has submitted a written request to provide the service to any incumbent provider of cable television service, telecommunications service, or advanced service within the boundaries of the local government; and

(c) The incumbent provider has not agreed within sixty days of the receipt of a request submitted pursuant to paragraph (b) of this subsection (1) to provide the service or, if the provider has agreed, it has not commenced providing the service within fourteen months of the receipt of the request.






Part 3 - Compliance With Local, State, and Federal Regulations

§ 29-27-301. General operating limitations

(1) A local government that provides cable television service, telecommunications service, or advanced service under this article shall comply with all state and federal laws, rules, and regulations governing provision of such service by a private provider; except that nothing herein shall be construed to affect the jurisdiction of the public utilities commission with respect to municipal utilities.

(2) (a) A local government shall not make or grant any undue or unreasonable preference or advantage to itself or to any private provider of cable television services, telecommunications services, or advanced services.

(b) A local government shall apply without discrimination as to itself and to any private provider the local government's ordinances, rules, and policies, including those relating to:

(I) Obligation to serve;

(II) Access to public rights-of-way;

(III) Permitting;

(IV) Performance bonding where an entity other than the local government is performing the work;

(V) Reporting; and

(VI) Quality of service.



§ 29-27-302. Scope of article

(1) Nothing in this article shall be construed to authorize any local government to:

(a) Provide, directly or indirectly, cable television service, telecommunications service, or advanced service; or

(b) Purchase, lease, construct, maintain, or operate a facility for the purpose of providing, directly or indirectly, cable television service, telecommunications service, or advanced service.

(2) Nothing in this article shall be construed to apply to a local government purchasing, leasing, constructing, maintaining, or operating facilities that are designed to provide cable television service, telecommunications service, or advanced service that the local government uses for internal or intergovernmental purposes.

(3) Nothing in this article shall be construed to apply to the sale or lease by a local government to private providers of excess capacity, if:

(a) Such excess capacity is insubstantial in relation to the capacity utilized by the local government for its own purposes; and

(b) The opportunity to purchase and the opportunity to use such excess capacity is made available to any private provider in a nondiscriminatory, nonexclusive, and competitively neutral manner.

(4) Nothing in this article shall be construed to limit either the authority of the statewide internet portal authority created in section 24-37.7-102, C.R.S., to carry out its mission or to integrate the electronic information delivery systems of local governments into the statewide internet portal as defined in article 37.7 of title 24, C.R.S.



§ 29-27-303. Enforcement and appeal

(1) Before an individual subscriber or a private provider that competes with a local government in the geographic boundaries of the local government may file an action in district court for violation of this article, that person shall file a written complaint with the local government. The failure by the local government to issue a final decision regarding the complaint within forty-five days shall be treated as an adverse decision for purposes of appeal.

(2) An appeal of an adverse decision from the local government may be taken to the district court for a de novo proceeding.



§ 29-27-304. Applicability

This article shall apply to cable television service, telecommunications service, and advanced service and to the purchase, lease, construction, maintenance, or operation of any facility for the purpose of providing such service, for which a local government has not entered into an agreement or otherwise taken any substantial action prior to March 1, 2005, to provide such service or purchase, lease, construct, maintain, or operate such facilities.






Part 4 - Permit Approval - Process and Deadline

§ 29-27-401. Legislative declaration

(1) The general assembly finds and declares that:

(a) The permitting, construction, modification, maintenance, and operation of broadband facilities are critical to ensuring that all citizens in the state have true access to advanced technology and information;

(b) These facilities are critical to ensuring that businesses and schools throughout the state remain competitive in the global economy; and

(c) The permitting, construction, modification, maintenance, and operation of these facilities, to the extent specifically addressed in this part 4, are declared to be matters of statewide concern and interest.

(2) The general assembly further finds and declares that:

(a) Small cell facilities often may be deployed most effectively in the public rights-of-way; and

(b) Access to local government structures is essential to the construction and maintenance of wireless service facilities or broadband facilities.



§ 29-27-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Antenna" means communications equipment that transmits or receives electromagnetic radio frequency signals used to provide wireless service.

(1.5) "Broadband facility" means any infrastructure used to deliver broadband service or for the provision of broadband service.

(2) "Broadband service" has the same meaning as set forth in 7 U.S.C. sec. 950bb (b)(1) as of August 6, 2014, and for the purposes of this section includes:

(a) "Cable service", as defined in 47 U.S.C. sec. 522 (6) as of August 6, 2014;

(b) "Telecommunications service", as defined in 47 U.S.C. sec. 153 as of August 6, 2014; and

(c) "Wireless service", which means data and telecommunications services, including commercial mobile services, commercial mobile data services, unlicensed wireless services, and common carrier wireless exchange access services, as all of these terms are defined by federal law and regulations.

(3) "Collocation" means the mounting or installation of broadband service equipment on a tower, building, or structure with existing broadband service equipment for the purpose of transmitting or receiving radio frequency signals for communications purposes.

(3.5) "Micro wireless facility" means a small wireless facility that is no larger in dimensions than twenty-four inches in length, fifteen inches in width, and twelve inches in height and that has an exterior antenna, if any, that is no more than eleven inches in length.

(4) (a) "Small cell facility" means either:

(I) A personal wireless service facility as defined by the federal "Telecommunications Act of 1996", as amended as of August 6, 2014; or

(II) A wireless service facility that meets both of the following qualifications:

(A) Each antenna is located inside an enclosure of no more than three cubic feet in volume or, in the case of an antenna that has exposed elements, the antenna and all of its exposed elements could fit within an imaginary enclosure of no more than three cubic feet; and

(B) Primary equipment enclosures are no larger than seventeen cubic feet in volume. The following associated equipment may be located outside of the primary equipment enclosure and, if so located, is not included in the calculation of equipment volume: Electric meter, concealment, telecommunications demarcation box, ground-based enclosures, back-up power systems, grounding equipment, power transfer switch, and cut-off switch.

(b) "Small cell facility" includes a micro wireless facility.

(5) "Small cell network" means a collection of interrelated small cell facilities designed to deliver wireless service.

(6) "Structure" means any facility, tower, pole, building, or other structure constructed for the sole or primary purpose of supporting broadband facilities or wireless service facilities.

(6.5) "Tower" means any structure built for the sole or primary purpose of supporting antennas licensed or authorized by the federal communications commission and the antennas' associated facilities, including structures that are constructed for wireless communications services including private, broadcast, and public safety services; unlicensed wireless services; fixed wireless services such as backhaul; and the associated site.

(7) "Wireless service facility" means a facility for the provision of wireless services; except that "wireless service facility" does not include coaxial or fiber-optic cable that is not immediately adjacent to, or directly associated with, a particular antenna.



§ 29-27-403. Permit - approval - deadline - exception

(1) A local government may take up to:

(a) Ninety days to process a complete application for:

(I) Location or collocation of a small cell facility or a small cell network; or

(II) Replacement or modification of a small cell facility or facilities or small cell network.

(b) Ninety days to process a complete application that involves a collocation of a tower, building, structure, or replacement structure other than a small cell facility or small cell network; or

(c) One hundred fifty days to process a complete application that involves a new structure or a new wireless service facility, other than a small cell facility or small cell network and other than a collocation.

(2) The time it takes for an applicant to respond to the first request for additional information will not count toward the applicable deadline set forth in subsection (1) of this section only if the local government notifies the applicant within thirty days after the initial filing that the application is incomplete. All other requests for additional information count toward such deadlines.

(3) An applicant and a local government entity may mutually agree that an application may be processed in a longer period than set forth in subsection (1) of this section.



§ 29-27-404. Permit process

(1) (a) For small cell networks involving multiple individual small cell facilities within the jurisdiction of a single local government entity, the local government entity shall allow the applicant, at the applicant's discretion, to file a consolidated application and receive a single permit for the small cell network instead of filing separate applications for each individual small cell facility.

(b) For a consolidated application filed pursuant to subsection (1)(a) of this section, each small cell facility within the consolidated application remains subject to review for compliance with objective requirements and approval as provided in this article 27. The local government's denial of any individual small cell facility is not a basis to deny the consolidated application as a whole or any other small cell facility incorporated within the consolidated application.

(2) If a wireless service provider applies to locate or collocate several wireless service facilities within the jurisdiction of a single local government entity, the local government entity shall:

(a) Allow the applicant, at the applicant's discretion, to file a single set of documents that will apply to all the wireless service facilities to be sited; and

(b) Render a decision regarding all the wireless service facilities in a single administrative proceeding, unless local requirements call for an elected or appointed body to render such decision.

(3) The siting, mounting, placement, construction, and operation of a small cell facility or a small cell network is a permitted use by right in any zone.












Medical Provider Fees

Article 28 - Medical Provider Fees

§ 29-28-101. Legislative declaration

(1) The general assembly finds and declares that:

(a) Medicaid reimbursement rates cover only approximately sixty-five percent of the actual costs incurred by service providers rendering services to medicaid recipients;

(b) Low medicaid reimbursement rates and increased caseloads have caused the costs to shift within the health care delivery system, resulting in higher medical costs for the general population;

(c) The medicaid caseload continues to expand and, therefore, the need for providers to serve these medicaid recipients continues to increase;

(d) Rising health care costs are a primary concern for Colorado citizens and businesses;

(e) It is therefore in the best interest of the state of Colorado to authorize local governments to impose a fee on certain medical providers to assist in financing medicaid costs and the disproportionate share hospital payments for providing medical services to low-income populations.



§ 29-28-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of health care policy and financing.

(2) "Local government" means a county, home rule county, home rule or statutory city, town, territorial charter city, or city and county.

(2.5) "Provider fee" means a licensing fee, assessment, or other mandatory payment that is related to health care items or services as specified under 42 CFR 433.55.

(3) "Qualified provider" means a hospital licensed pursuant to section 25-3-101, C.R.S., or a certified home health care agency within the territorial boundaries of a local government.

(4) (Deleted by amendment, L. 2008, p. 929, § 3, effective May 20, 2008.)



§ 29-28-103. Powers of governing body - medicaid provider fee authorization

(1) (a) The governing body of a local government may impose a provider fee on health services provided by qualified providers for the purpose of obtaining federal financial participation under the state's medical assistance program, articles 4 to 6 of title 25.5, C.R.S., and the Colorado indigent care program, article 3 of title 25.5, C.R.S. The provider fee shall be used only to sustain or increase reimbursements for providing medical care under the state's medical assistance program and to low-income populations.

(b) (I) The amount of the provider fee may be based upon the aggregate gross or net revenue, as prescribed by the state department, or any other method allowable under federal law, of all qualified providers subject to the provider fee, and the amount of the provider fee shall not exceed the maximum amount allowed under federal law. The local government may exempt revenue categories from the gross or net revenue calculation and the collection of the provider fee from qualified providers, as authorized by state and federal medicaid rules and regulations.

(II) Subject to state and federal medicaid rules and regulations, in any given year, a local government may elect to not assess the provider fee imposed on qualified providers pursuant to this subsection (1) and not make the reimbursements to qualified providers within its territorial boundaries for that year.

(c) Prior to the imposition and collection of the provider fee, the governing body of the local government shall:

(I) Approve the provider fee by ordinance or resolution; and

(II) Notify the department that the local government has authorized the imposition of a provider fee pursuant to this subsection (1).

(2) (a) The local government shall either:

(I) Collect the provider fee imposed on qualified providers pursuant to subsection (1) of this section; or

(II) Direct the qualified providers within its jurisdiction to pay the provider fee imposed pursuant to subsection (1) of this section directly to the department.

(b) If the local government elects to collect the provider fee imposed pursuant to subsection (1) of this section, the local government shall either:

(I) Transfer the amount that the local government collects from the provider fee to the department, in which case the department shall distribute the provider fee and all federal financial participation received to the qualified providers within the territorial boundaries of the local government pursuant to section 25.5-4-417, C.R.S.; or

(II) Distribute all moneys from the provider fee collected pursuant to this section and certify to the department the amount that the local government reimburses the qualified providers for providing medical care under the state's medical assistance program and to low-income populations, which shall include the distribution of moneys collected from the provider fee collected pursuant to this section. The local government may distribute any additional moneys eligible for federal financial participation to qualified providers within the territorial boundaries of the local government pursuant to section 25.5-4-417, C.R.S.

(c) If the local government elects to direct the qualified providers to pay the provider fee imposed pursuant to subsection (1) of this section directly to the department, the department shall distribute the provider fee and all federal financial participation received to the qualified providers within the territorial boundaries of the local government pursuant to section 25.5-4-417, C.R.S.

(d) All moneys received by the department pursuant to this subsection (2) shall be transmitted to the state treasurer, who shall credit the same to the local government provider fee cash fund, which fund is hereby created and referred to in this paragraph (d) as the "fund". The general assembly may make appropriations from the fund to the department for the department's administrative costs incurred in implementing this section. The department shall distribute the remaining moneys in the fund pursuant to this subsection (2). Any moneys in the fund not expended for the purpose of this section shall be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.

(3) Except for administrative costs of the department, provider fees imposed and distributed pursuant to this section from certified home health care agencies and licensed hospitals within the territorial boundaries of a local government shall be kept separate to ensure that the provider fees collected from certified home health care agencies within the territorial boundaries of the local government are distributed only to certified home health care agencies and the provider fees collected from licensed hospitals within the territorial boundaries of the local government are distributed only to licensed hospitals.

(4) A local government that elects to impose and collect a provider fee from qualified providers pursuant to this section shall follow all applicable state and federal medicaid rules and regulations regarding provider fees.









Immigration Status - Cooperation With Federal Officials

Article 29 - Immigration Status - Cooperation With Federal Officials









Title 30 - Government - County

Compensation - Fees

Article 1 - Fees - General

§ 30-1-101. Classification of counties - fixing fees

(1) For the purpose of fixing fees, chargeable and to be collected by county and other officers, and for no other purpose, the several counties of this state are divided into five classes, which classes shall be known as the first, second, third, fourth, and fifth, as follows:

(a) The city and county of Denver is a county of the first class;

(b) The counties of Adams, Arapahoe, Boulder, Douglas, El Paso, Jefferson, Pueblo, and Weld are counties of the second class;

(c) The counties of Delta, Garfield, Larimer, Las Animas, Logan, Mesa, Montezuma, Montrose, Morgan, and Otero are counties of the third class;

(d) The counties of Alamosa, Archuleta, Bent, city and county of Broomfield, Chaffee, Cheyenne, Clear Creek, Conejos, Costilla, Crowley, Eagle, Elbert, Fremont, Gilpin, Gunnison, Huerfano, Kit Carson, Lake, La Plata, Lincoln, Ouray, Park, Phillips, Prowers, Rio Grande, Routt, Saguache, San Miguel, Sedgwick, Teller, Washington, and Yuma are counties of the fourth class;

(e) The counties of Baca, Custer, Dolores, Grand, Hinsdale, Jackson, Kiowa, Mineral, Moffat, Pitkin, Rio Blanco, San Juan, and Summit are counties of the fifth class.



§ 30-1-102. Fees of county treasurer

(1) The county treasurer shall charge and receive the following fees:

(a) Upon all moneys received by him for town and city taxes, whether such towns or cities are incorporated under the general laws or by special charter, and anything in said charter to the contrary notwithstanding, and upon all school taxes in counties of the first class, one percent; in counties of the second class, one percent; in counties of every other class, one percent on school taxes and two percent on town and city taxes; except that a collection fee not exceeding one-quarter of one percent shall be charged as provided in section 22-54-119, C.R.S., and no collection fee shall be charged on other school taxes exempt by law from said collection fees;

(b) Upon all moneys received by him for taxes of every other kind in counties of the first class, one percent; second class, one and one-half percent; third class, two percent; fourth class, three percent; fifth class, five percent;

(c) For receiving all moneys other than taxes, one percent, except moneys received from all federal funds derived from any and all sources. No collection fees shall be charged upon any moneys collected and distributed under the provisions of sections 22-54-106 and 22-54-115, C.R.S., or upon other school moneys exempt by law from said collection fees;

(d) For each copy of a receipt issued for current year taxes, two dollars; and for each copy of a receipt issued covering taxes for a prior year, five dollars;

(e) For advertising delinquent personal property taxes, ten dollars or the cost of advertising, whichever is greater;

(f) For certifying the amount of taxes due on any parcel of real estate, and for certifying outstanding sales for unpaid taxes with the amount required for redemption, ten dollars for each certificate;

(g) In connection with a sale for delinquent taxes, for advertising each property description that is separately identified by its own parcel number for general property tax purposes, the estimated cost of advertising but not less than ten dollars;

(h) Repealed.

(i) For each certificate of purchase delivered, four dollars;

(j) For endorsing the amount of subsequent taxes paid on tax certificates and the date of payment in the book of tax sales, five dollars for each certificate;

(k) For processing an application for treasurer's deed, thirty-five dollars if the application is not advertised and seventy-five dollars if the application is advertised;

(l) For the assignment of a certificate of purchase, made to the county, city, town, or city and county at any tax sale, to a person desiring to purchase land covered by such certificate, four dollars;

(m) For each notice of purchase required by section 39-11-128 (1), C.R.S., to be served before a treasurer's deed may be issued, the cost of publication in a newspaper where such publication is required;

(n) For each certificate of redemption delivered, seven dollars;

(o) For services in collecting drainage district assessments, such amount as the board of directors of the district may allow, but not less than twenty-five dollars nor more than one hundred dollars per annum;

(p) For services in collecting irrigation district assessments, such amount as the board of directors of the district may allow, but not less than twenty-five dollars nor more than one hundred dollars per annum;

(q) For services rendered in handling the payment of principal and interest on bonds of a school district, such amount as the county treasurer and the board of education shall agree upon, which shall be determined in accordance with the prevailing rate charged for similar services rendered by commercial banks in the state of Colorado;

(r) For preparation of a distraint warrant, fifteen dollars;

(s) For research, fifteen dollars per hour or portion thereof, one hour minimum;

(t) For the notice, computation, and recording provided in section 32-1-1604, C.R.S., thirty dollars.

(2) None of the provisions of this section shall be applicable to any moneys received or collected by any county treasurer for any hospital established under the provisions of part 3 of article 3 of title 25, C.R.S., or for any health service district embracing only an entire county established under the provisions of article 1 of title 32, C.R.S.

(3) In addition to any other fees to which the county treasurer is entitled and notwithstanding the provisions of subsection (2) of this section, the county treasurer may charge an administrative fee of five dollars when the payment of any real property tax statement, exclusive of any license fees collected pursuant to sections 35-40-205 and 35-57.5-116, C.R.S., is less than ten dollars. The fee shall be credited to the county general fund, pursuant to section 30-25-105, to cover the cost of processing such tax statement.



§ 30-1-103. Fees of county clerk and recorders

(1) Fees collected by county clerk and recorders shall be as follows: For filing or recording each document for which a fee is not specifically provided, except tax schedules and claims against the county, for which no fee shall be allowed, in cities and counties and in counties of every class, the clerk shall receive ten dollars for the first page and five dollars for each additional page.

(2) In cities and counties and in every county, the following fees shall apply:

(a) For taking and certifying each affidavit, two dollars;

(b) For each certificate and seal, one dollar;

(c) For filing each bond and license, five dollars;

(d) For certificate of magistracy under seal, two dollars;

(e) For taking acknowledgments, two dollars;

(f) For recording town plats, subdivision plats, and all other plats, and for recording all documents in excess of eight and one-half inches in width or fourteen inches in length, ten dollars per sheet;

(g) For entering subsequent taxes paid in tax sale record, five dollars for each certificate;

(h) For entering certificate of redemption in tax sale record, five dollars for each certificate;

(i) Repealed.

(j) For copies of records, a fee in an amount determined pursuant to section 24-72-205 (5), C.R.S.;

(k) and (l) Repealed.

(m) For recording all certificates, affidavits, deeds, or other documents containing the name of one or more mining claims and for indexing the same under the name of each such mining claim, five dollars per page, plus twenty-five cents for each mining claim named therein.

(3) County governments shall be exempt from all fees authorized to be collected under the provisions of this section whenever the county or any agency thereof is the grantor or grantee of the document being recorded or whenever a delegate child support enforcement unit files or records documents for the purpose of collecting child support, child support arrears, maintenance, maintenance when combined with child support, retroactive support, or child support debt.

(4) (Deleted by amendment, L. 2010, (HB 10-1007), ch. 71, p. 243, § 1, effective April 5, 2010.)

(5) The fee described in subsection (1) of this section shall not be collected on any filing received by the county clerk and recorder as an authorized agent of the executive director of the department of revenue pursuant to section 38-29-128 or 42-6-121, C.R.S., in which case the fee collected shall be five dollars per page.



§ 30-1-104. Fees of sheriff

(1) Fees collected by sheriffs shall be as follows:

(a) For serving and returning summons or other writ of process in a criminal action not specified in this section, with or without complaint attached, on each party served, in counties of every class, actual expenses, but not more than fifteen dollars;

(a.5) For serving and returning a summons or other writ of process in other than a criminal action not specified in this section, with or without complaint attached, on each party served, in counties of every class, actual expenses, but not more than thirty-five dollars;

(b) For making a return on a summons in a criminal action not served, for each party, in counties of every class, actual expenses, but not more than five dollars;

(b.5) For making a return on a summons in other than a criminal action not served, for each party, in counties of every class, actual expenses, but not more than twenty dollars;

(c) For serving and returning each subpoena in a criminal action on each witness, in counties of every class, actual expenses, but not more than seven dollars and fifty cents;

(c.5) For serving and returning each subpoena in other than a criminal action on each witness, in counties of every class, actual expenses, but not more than sixty dollars;

(d) For making return on a subpoena in a criminal action not served, in counties of every class, five dollars;

(d.5) For making a return on a subpoena in other than a criminal action not served, in counties of every class, actual expenses, but not more than twenty dollars;

(e) For serving each juror in counties of every class, ten dollars;

(f) For serving and returning writ of attachment or replevin on each party, in counties of every class, mileage, as described in paragraph (h.5) of this subsection (1), and actual expenses;

(g) For serving garnishee summons on each party, in counties of every class, actual expenses, but not more than twenty dollars;

(h) Mileage for each mile actually and necessarily traveled in serving each writ, subpoena, or other process in a criminal action, not less than twelve cents nor more than the maximum mileage allowance provided for state officers and employees under section 24-9-104, C.R.S., as determined by resolution of the board of county commissioners of each county or as provided by the charter of a home rule county; except that actual and not constructive mileage shall be allowed in all cases; and, where more than one warrant is served by any officer on one trip, the actual mileage only shall be allowed such officer, and the actual mileage shall be apportioned among the several warrants served on the trip;

(h.5) For mileage:

(I) Not to exceed the mileage rate authorized for county officials and employees pursuant to section 30-11-107 (1)(t), for each mile actually and necessarily traveled in serving each writ, subpoena, or other process in an action other than a criminal action; or

(II) A sheriff may establish a zone- or zip code-based mileage fee structure. The zone- or zip code-based mileage fee structure shall establish a single mileage fee for the service of any writ, subpoena, or other process in an action, other than a criminal action, in each separate zone or zip code, as applicable, in the county. The applicable single mileage fee for a zone or zip code shall be charged for all papers served in the zone or zip code regardless of the number of attempts or actual mileage traveled by a sheriff within the zone or zip code during a sheriff's operational period. The single mileage fees for each zone or zip code shall be set by resolution of the board of county commissioners for the county and posted pursuant to section 30-1-108.

(i) In making demand for payment on executions when payment is not made, in counties of every class, one dollar;

(j) For levying execution or writ of attachment, besides actual custodial and transportation costs necessarily incurred in counties of every class, mileage, as described in paragraph (h.5) of this subsection (1), and actual expenses;

(k) For levying writ of replevin, besides actual custodial and transportation costs necessarily incurred in counties of every class, mileage, as described in paragraph (h.5) of this subsection (1), and actual expenses;

(l) No custodian shall be appointed by the sheriff to take custody of goods by him or her attached, nor shall any deputy be placed in charge thereof, unless the plaintiff or his or her attorney shall request the appointment of such custodian in writing; such custodian or deputy shall receive twelve dollars per diem of twelve hours, or fraction thereof, which shall be taxed as costs in the case;

(m) For making and filing for record a certificate of levy on attachment or other cases, in counties of every class, actual expenses, but not more than thirty dollars;

(n) For committing and discharging convicted prisoners to and from the county jail, in counties of every class, a reasonable fee, not to exceed thirty dollars, which fee shall be collected directly from prisoners at the time of commitment, but shall be refunded to any prisoner who is not convicted;

(o) For serving writ with aid of posse comitatus with actual expenses necessarily incurred in executing said writ, in counties of every class, actual expenses, but not more than sixty dollars; for serving same without aid in counties of every class, actual expenses, but not more than four dollars;

(p) For attending before any judge, court not being in session, with prisoners with writ of habeas corpus for each day of twelve hours, or fraction thereof, in counties of every class, twelve dollars;

(q) For attending courts of record when in session, per diem of twelve hours, or fraction thereof, in counties of every class, twelve dollars; but the attendance upon the county court shall be certified by the judge of said court at the close of each month;

(r) For advertising property for sale, besides the actual cost of the advertising, in counties of every class, actual expenses, but not more than thirty dollars;

(s) For making certificates of sale previous to execution of deed, or on sales of personal property, in counties of every class, actual expenses, but not more than thirty dollars;

(t) For executing and acknowledging deed of sale of real estate, in counties of every class, actual expenses, but not more than forty dollars;

(u) For taking, approving, and returning bond in any case, in counties of every class, a reasonable fee, not to exceed ten dollars;

(v) For executing capias or warrant in criminal cases, on each prisoner named therein, in counties of every class, two dollars;

(w) For transporting insane or other prisoners, besides the actual expenses necessarily incurred, in counties of every class, not less than twelve cents per mile nor more than the maximum mileage allowance provided for state officers and employees under section 24-9-104, C.R.S., as determined by resolution of the board of county commissioners of each county or as provided by the charter of a home rule county, and for the service of mittimus or other process order, whether written or otherwise, in transporting prisoners, in counties of every class, not less than twelve cents per mile nor more than the maximum mileage allowance provided for state officers and employees under section 24-9-104, C.R.S., as determined by resolution of the board of county commissioners of each county or as provided by the charter of a home rule county; except that such mileage shall be only by one officer and no mileage shall be charged upon the guards attending the officer having custody of the prisoner and further except that the guards attending the officer in charge of the prisoner shall receive, besides the expenses necessarily incurred, the sum of twelve dollars per diem of twelve hours, or fraction thereof, to be paid out of the county treasury;

(x) For his or her services in sales of real estate on an execution or decree, order of court, or other court process, besides actual expenses, in counties of every class on all bids under three thousand dollars, twenty dollars; and on all sums bid over three thousand dollars, one percent; but such commission shall in no case exceed the sum of one hundred dollars;

(y) For money collected by sale of personal property, in counties of every class, on all sums bid under five hundred dollars, five percent; on all sums bid over five hundred dollars and under one thousand dollars, six percent; and on all sums bid over one thousand dollars, seven percent; but no fee shall be charged for an auctioneer or other person for making sales of personal property; and in no case shall such commission exceed the sum of one hundred dollars;

(z) For money collected or settlements made without sale, after writ of execution, attachment, or replevin has been placed in his or her hands and levy or demand for payment has been made on the proper party, in counties of every class, on all amounts under five hundred dollars, three percent; on all amounts over five hundred dollars and under one thousand dollars, two percent; and on all amounts over one thousand dollars, one and one-half percent; but the fee in no case shall exceed the sum of one hundred and fifty dollars; and the plaintiff or any person making any settlement shall be liable to the sheriff for such fees;

(aa) For pursuing and capturing, or pursuit without capture, when previously authorized by the board of county commissioners, each prisoner charged with the commission of any crime denominated a felony, beyond the limits of said county, in counties of every class, all necessary expenses of such pursuit, upon a verified, itemized account being presented for the same, together with twelve dollars per diem of twelve hours for the time occupied in such pursuit;

(bb) For serving and returning writ of ne exeat or body attachment, in counties of every class, actual expenses, but not more than twenty dollars;

(cc) For serving copy of execution when making levy on shares of stock under execution, on each party served, in counties of every class, actual expenses, but not more than sixty dollars;

(dd) For making certificates of levy on shares, or otherwise, in counties of every class, actual expenses, but not more than thirty dollars;

(ee) For making return on execution, in counties of every class, actual expenses, but not more than sixty dollars;

(ff) For executing certificate of redemption, in counties of every class, actual expenses, but not more than thirty dollars;

(gg) For service and execution of any writ of restitution or order of possession of premises, besides actual transportation costs necessarily incurred in counties of every class, actual expenses not to exceed two hundred dollars; except that a sheriff may charge for actual expenses in excess of two hundred dollars if the work performed exceeds two hours in duration. A sheriff may charge a fee under this paragraph (gg) after the sheriff has provided a detailed accounting of his or her actual expenses to the person requesting such service. Actual transportation costs assessed pursuant to this paragraph (gg) shall only be charged once per location for each service or execution.

(1.5) If the cost of serving any writ of restitution or order of possession of premises may be provided at a lower cost to a county by a private provider, such county shall contract with a private provider pursuant to a competitive bidding system in which a contract to provide the service of such writs is awarded to the lowest bidder. The provisions of this subsection (1.5) shall not be deemed to authorize that services related to the execution of any writ of restitution or order of possession of premises be provided through private contracting.

(2) As used in this section, "actual expenses" means those personnel and processing costs incurred in typing, processing, filing, and serving said process papers but does not include mileage. Subject to the limitations contained in this section, the fee for each type of service shall be fixed by ordinance or resolution.



§ 30-1-105.5. Two or more papers served on same person or different persons at same time and place in same action

(1) Except as provided in subsection (2) of this section, when any sheriff serves two or more papers on the same person, or serves papers on different persons at the same time and place in the same action, the sheriff shall charge the highest individual fee allowable pursuant to section 30-1-104 for the first process and an additional ten dollars for each subsequent process served.

(2) If a county has adopted a zone- or zip code-based mileage fee structure, as that term is described in section 30-1-104 (1)(h.5)(II), when any sheriff serves two or more papers on the same person, or serves papers on different persons at the same time and place in the same action, the sheriff shall charge the single zone- or zip code-based mileage fee for the first process and an additional ten dollars for each subsequent process served.



§ 30-1-106. Service must be made upon offer or tender of fees

(1) No sheriff shall refuse to serve any writ, summons, or notice requested by any person entitled to such service, when offered or tendered the fees allowed by law for such service; nor shall he or she charge, demand, or receive any greater sum or compensation or allowance.

(2) A sheriff shall have the authority to establish billing accounts for licensed attorneys and licensed collection agencies that have a principal office located in the state.

(3) A sheriff shall have the authority to develop and publish standardized procedures for billing the accounts authorized by subsection (2) of this section. Such procedures may include the ability to suspend the billing privileges of any entity for nonpayment of a fee upon demand or other good cause shown.



§ 30-1-107. Penalty for violation - duties

Any sheriff who violates section 30-1-106 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five nor more than fifty dollars for each offense and is liable to any person aggrieved to pay all loss, damage, and expenses, including attorney fees in prosecuting or suing such officer, which such aggrieved person may sustain by reason of such violation. The sheriff and the sheriff's deputies shall be subject to section 30-1-106.



§ 30-1-108. Schedule of fees posted

All officers of this state who are required to collect fees for their services are required to make fair tables of their respective fees, and keep the same posted in their respective offices in some conspicuous place for the inspection of all persons who have business in such office; and, if any such officer neglects to keep a table of fees posted in his office, such officer, for each day of such neglect, shall forfeit and pay the sum of five dollars, to be recovered by action at law before the county court for the use of the county in which the offense has been committed.



§ 30-1-109. Fee bill

Any person liable for any costs or fees shall be entitled to receive on demand a certified bill of the same in which the items of service and the charges therefor shall be specifically stated.



§ 30-1-110. Penalty for failure to serve

When any clerk, sheriff, or other officer is required by any person, in good faith, to do any official act, or perform any official duty for which he is entitled to demand and receive a fee established by law, and if required to do so, he shall state to such person the amount which he is allowed by law to collect, and if, upon a tender to him of such amount, such officer willfully neglects or refuses to perform such act or duty, he is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than ten nor more than two hundred dollars.



§ 30-1-111. Unauthorized fees - penalty

If any officer whose fees are expressed and limited in this article takes or demands greater fees than prescribed for any service, or charges for said services and neglects or refuses to enter the same of record, or to perform the same, he shall forfeit to the party injured thereby the sum of fifty dollars to be recovered as actions of debt of the same amount are recoverable by law.



§ 30-1-112. Fees paid monthly

(1) It is the duty of county sheriffs, county clerk and recorders, and all county officials to collect all fees of their respective offices and to pay the same to the county treasurer of their respective counties monthly; also to file monthly with the county treasurer an itemized statement of all fees so collected.

(2) Commencing January 1, 1970, it is the duty of the clerks of district, juvenile, probate, and county courts to transmit monthly all fees to the state treasurer, who shall deposit the same in the state general fund.



§ 30-1-113. Officers to keep account of fees

Each such officer, in a book provided for the purpose, shall keep a full, true, accurate, and minute account of all fees of his office, designating in corresponding columns the amount of all fees, and all payments received on account thereof, and shall also keep an account of all expenditures made by him on account of clerk hire and other necessary expenses. Such accounts shall always be open to the inspection and examination of the board of county commissioners, and the accounts of the clerks of the district court shall always be open to the inspection and examination of the state treasurer.



§ 30-1-114. Monthly report of officers

If required by the board of county commissioners, the county treasurer, sheriff, and county clerk and recorder, on the first Monday of each month during the officer's term of office, shall make to the chairman of the board of county commissioners a report in writing under oath of all the fees of the officer's office, of every name and description, and of all necessary expenses of clerk hire and other expenses for the month ending at the time of said report. If required, such report shall state fully the manner in which such fees accrued.



§ 30-1-115. Commissioners to audit accounts

It is the duty of the board of county commissioners to audit such accounts as soon as may be, and correct and adjust the same in accordance with the facts.



§ 30-1-116. Officers shall collect fees in advance

(1) Except as provided in section 30-1-106, every officer shall collect every fee, as prescribed, for services performed by him or her in advance, if the same can be ascertained, and when any officer negligently or willfully fails to collect any such fee, the same shall be charged against his or her salary.

(2) In proceedings where a public administrator, special administrator, receiver, or other person is appointed by the court to take possession of assets of an estate in which there are no funds immediately available to pay fees, the fees need not be paid in advance, but shall be paid as soon as funds become available.

(3) No officer shall collect fees in advance in any collection action initiated pursuant to section 18-1.3-506, C.R.S.



§ 30-1-117. Refusal to pay fees to treasurer - penalty

Any officer failing or refusing to pay over to the county treasurer or to the state treasurer the fees of his office, as provided in section 30-1-112, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment, and may be removed from office by the court before which the conviction is had.



§ 30-1-119. Separate fee funds kept - definition

(1) Except as otherwise provided in subsection (2) of this section, all fees collected by county officers except those collected pursuant to section 30-1-102 (3) shall be paid over to the county treasurer and shall be kept by him in separate funds to be known as:

(a) The "sheriff's fee fund";

(b) The "county clerk's fee fund";

(c) The "county treasurer's commission and fee fund".

(2) The revenues generated annually from the fee for committing and discharging prisoners authorized pursuant to section 30-1-104 (1)(n) must be distributed as follows:

(a) (I) The county shall expend an amount equal to twenty percent of the revenues generated annually from the fee to administer a community-based treatment program for the treatment of offenders with a behavioral, mental health, or substance use disorder committed or discharged by the county if the county has established, or the board of county commissioners chooses to establish, such a community-based treatment program.

(II) For purposes of this subsection (2)(a), "community-based treatment program" means a community-based program that provides management and treatment services to persons with behavioral, mental health, or substance use disorders in the criminal or juvenile justice system, designed, at a minimum, to reduce recidivism and hospitalization of these persons.

(b) The county shall expend an amount equal to twenty percent of the revenues generated annually from the fee for training of the sheriff and deputy sheriffs and other local law enforcement officers. The training may include a crisis intervention training component to meet the needs of offenders with behavioral or mental health disorders; and

(c) The county shall expend the balance of the revenues generated annually from the fee for law-enforcement-related expenditures to defray the costs of processing prisoners into and out of custody.






Article 2 - Compensation of County Officers

§ 30-2-101. Classification of counties for salaries

For the purpose of providing for and regulating the compensation of county and other officers, the counties of this state, other than home rule counties or home rule cities and counties, are classified as provided in this article.



§ 30-2-102. Categorization of counties for fixing salaries of county officers - salary amounts - legislative declaration

(1) For the purpose of establishing the salaries of county officers whose terms of office begin prior to January 1, 2016:

(a) Category I counties shall consist of the counties of Adams, Arapahoe, Boulder, Douglas, El Paso, Jefferson, Larimer, Pueblo, and Weld;

(b) Category II counties shall consist of the counties of Eagle, Fremont, Garfield, La Plata, Mesa, Pitkin, Routt, and Summit;

(c) Category III counties shall consist of the counties of Alamosa, Archuleta, Chaffee, Clear Creek, Delta, Gilpin, Grand, Gunnison, Las Animas, Logan, Moffat, Montezuma, Montrose, Morgan, Otero, Park, Rio Blanco, San Miguel, and Teller;

(d) Category IV counties shall consist of the counties of Custer, Elbert, Huerfano, Kit Carson, Lake, Ouray, Prowers, Rio Grande, Washington, and Yuma;

(e) Category V counties shall consist of the counties of Baca, Bent, Cheyenne, Conejos, Costilla, Crowley, Dolores, Hinsdale, Lincoln, Mineral, Phillips, Saguache, and San Juan;

(f) Category VI counties shall consist of the counties of Jackson, Kiowa, and Sedgwick.

(1.5) (a) For the purpose of establishing the salaries of county officers whose terms of office begin on or after January 1, 2016:

(I) (A) Category I-A counties consist of the counties of Adams, Arapahoe, Boulder, Douglas, El Paso, Jefferson, Larimer, Pueblo, and Weld;

(B) Category I-D counties consist of the county of Mesa.

(II) (A) Category II-A counties consist of the counties of Eagle, Garfield, La Plata, Routt, and Summit;

(B) Category II-C counties consist of the counties of Fremont and Pitkin.

(III) (A) Category III-A counties consist of the counties of Alamosa, Chaffee, Clear Creek, Gunnison, Moffat, Montrose, Morgan, Park, Rio Blanco, San Miguel, and Teller;

(B) Category III-B counties consist of the counties of Archuleta, Delta, Gilpin, and Logan;

(C) Category III-C counties consist of the county of Otero;

(D) Category III-D counties consist of the counties of Grand, Las Animas, and Montezuma.

(IV) (A) Category IV-A counties consist of the counties of Custer, Elbert, Ouray, and Prowers;

(B) Category IV-B counties consist of the counties of Kit Carson, Lake Washington, and Yuma;

(C) Category IV-C counties consist of the county of Huerfano;

(D) Category IV-D counties consist of the county of Rio Grande.

(V) (A) Category V-A counties consist of the counties of Baca, Conejos, Costilla, Lincoln, Mineral, Phillips, and San Juan;

(B) Category V-B counties consist of the counties of Crowley and Hinsdale;

(C) Category V-C counties consist of the counties of Bent and Dolores;

(D) Category V-D counties consist of the counties of Cheyenne and Saguache.

(VI) (A) Category VI-B counties consist of the county of Sedgwick;

(B) Category VI-D counties consist of the counties of Jackson and Kiowa.

(b) On and after January 1, 2016, the general assembly may amend the provisions of paragraph (a) of this subsection (1.5) by bill to move a county to any of the categories for which salaries are specified in subsection (2.3) of this section to another category. Such amendment shall be made only after giving due consideration to the variations among the counties including population, the number of persons residing in unincorporated areas, assessed valuation, motor vehicle registrations, building permits, military installations, and such other factors as may be relevant to reflect the variations in the workloads and responsibilities of county officers and the tax resources of the several counties.

(2) The annual salaries of county officers whose term of office begins prior to January 1, 2002, shall be as follows:

(2.1) On and after January 1, 2002, but prior to January 1, 2007, the annual salaries of county officers whose term of office begins on or after January 1, 2002, but prior to January 1, 2007, shall be as follows:

(2.2) On and after January 1, 2007, but prior to January 1, 2016, the annual salary of a county officer whose term of office begins on or after January 1, 2007, but prior to January 1, 2016, is as follows:

(2.3) (a) Except as provided in paragraph (b) of this subsection (2.3), on and after January 1, 2016, the annual salary of a county officer whose term of office begins on or after such date is as follows:

(b) Prior to January 1, 2018, and prior to January 1 each two years thereafter, the director of research of the legislative council appointed pursuant to section 2-3-304 (1), C.R.S., shall adjust the amount of each annual salary in each category specified in paragraph (a) of this subsection (2.3) in accordance with the percentage change over the period in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index. The director of research shall post the adjusted annual salary amounts on the website of the general assembly. The annual salary of a county officer whose term of office begins on or after the date the salaries have been adjusted pursuant to this paragraph (b) must be as adjusted by the director of research.

(2.5) Repealed.

(2.7) (Deleted by amendment, L. 97, p. 308, § 1, effective August 6, 1997.)

(2.8) The general assembly hereby finds and declares that:

(a) The rate of compensation of elected county officers shall be provided in accordance with the provisions set forth in section 15 of article XIV of the state constitution;

(b) The salaries of county commissioners, sheriffs, treasurers, assessors, clerk and recorders, coroners, and surveyors have been fixed by law through the enactment of this section.

(c) (Deleted by amendment, L. 98, p. 409, § 1, effective April 21, 1998.)

(3) (a) to (d) Repealed.

(e) No elected officer shall have his compensation increased or decreased during the term of office to which he has been elected or appointed. All actual and necessary expenses of an elected officer incurred while engaged in business on behalf of the county may be allowed by the board of county commissioners and paid out of the county treasury.

(4) The board of county commissioners may adjust the salaries established in this section pro rata for county officers working part-time.

(5) The salaries established pursuant to this section shall remain in effect until such time that section 15 of article XIV of the constitution of the state of Colorado is amended to authorize or direct the board of county commissioners in each county to fix the compensation of county officers.

(6) If any provision of this section is found to be unconstitutional by a court of competent jurisdiction, the remaining provisions of this section are valid, unless the court determines that the valid provisions, standing alone, are incomplete and are incapable of being executed.



§ 30-2-103. County commissioners - expenses

County commissioners shall be allowed their actual and necessary maintenance expenses, together with such mileage as shall be determined by resolution of the board of county commissioners of the county or as provided by the charter of a home rule county, within the limits provided under section 30-11-107 (1)(t), for each mile actually traveled whether within or without the state when engaged in business on behalf of the county; but no mileage expense shall be allowed while said commissioners are traveling in an automobile furnished by the county.



§ 30-2-104. Compensation of deputies and assistants

(1) (a) The county clerk and recorders, county treasurers, county assessors, county coroners, and surveyors of the respective counties may appoint such deputies, assistants, and employees as shall be necessary at the compensation, payable at least once each month, as fixed by the officers with the approval of the boards of county commissioners of their respective counties. Except for those employees provided for pursuant to article 1 of title 26, C.R.S., boards of county commissioners may adopt a classification and compensation plan for all county employees paid in whole or in part by the county. The classification and compensation plan shall include workweek formulas of not less than forty hours designed to satisfy the varying requirements of each county service and county department as provided in paragraph (b) of this subsection (1). Upon acceptance by an elected official, the plan shall become binding upon the employees of that office. Changes in benefits, pay grades, and job classifications of employees shall thereafter be made in accordance with the plan.(b) (I) Notwithstanding any other provision of law to the contrary, workweek formulas shall take into account the various services provided by the county, the operation of the various county departments, and the demands which such services and operations have in requiring employees to be on the job in a manner which is not in conformity with the basic forty-hour workweek which generally characterizes office work.(II) Such workweek formulas may provide for work time in excess of forty hours during consecutive seven-day calendar periods. In such cases, computation of forty-hour pay periods may be based on an averaging formula covering more than such seven-day calendar period.(III) Authorized overtime work shall relate to such averaged workweeks where determined in the classification and compensation plan applicable to a described department or service.(IV) All employees who work overtime pursuant to any classification and compensation plan shall receive overtime compensation, either in cash or in compensatory time.(2) In the event litigation is instituted relating to compensation or classification, the burden of proof shall be upon the plaintiff or the elected official instituting such action. Costs of any litigation instituted by an elected official shall be paid out of the county general fund.



§ 30-2-106. Undersheriffs and deputies - salaries - report of fees

(1) Undersheriffs and deputy sheriffs shall be appointed by the sheriffs of their respective counties, and their salaries shall be paid at least once each month. In all counties the salaries of the undersheriff and deputy sheriff shall be fixed by the sheriff, with the approval of the board of county commissioners.(2) The undersheriff and each deputy sheriff shall make to the sheriff a report in writing, under oath, of all fees collected of any description whatsoever and of all expenditures and necessary expenses relating to the discharge of the duties of his office.(3) In addition thereto such sheriffs, undersheriffs, and deputy sheriffs shall be allowed such mileage as shall be determined by resolution of the board of county commissioners of each county or as provided by the charter of a home rule county, within the limits provided under section 30-11-107 (1)(t), for each mile actually and necessarily traveled in the performance of their duties.



§ 30-2-107. Traveling expenses of sheriff

Sheriffs also shall be allowed actual traveling expenses payable out of the general county fund, upon certified itemized accounts being presented for the same, in the service of all warrants, capiases, mittimuses, commitments, body attachments, and court orders requiring the same and in the performance of the official duties in the investigation and pursuit of law violators throughout the state of Colorado in such amount as shall be determined by resolution of the board of county commissioners of each county or as provided by the charter of a home rule county, within the limits provided under section 30-11-107 (1)(t); but the actual expenses incurred in the service of executions, writs of attachment, replevins, restitutions, and other process shall be paid by the parties requiring such service. All such accounts shall be subject to the approval of the board of county commissioners.



§ 30-2-108. Coroner - compensation - mileage

(1) (a) Repealed.(b) In counties of every class, the coroner shall be reimbursed for such mileage as shall be determined by resolution of the board of county commissioners of the county or as provided by the charter of a home rule county, within the limits provided under section 30-11-107 (1)(t), for each mile actually and necessarily traveled in going to and returning from the place of investigation or the place of inquest, which reimbursement shall be paid out of the county treasury.(c) In counties of every class, the board of county commissioners shall provide for reimbursement to coroners for expenses related to travel by the coroner for the purpose of testifying as a witness or acting in any other official capacity with respect to any legal proceeding involving a death investigated by that coroner. Such reimbursement may include a mileage allowance for each mile actually and necessarily traveled in an amount determined by the board within the limits provided under section 30-11-107 (1)(t) and actual and necessary lodging, subsistence, and incidental expenses as determined by the board. Such reimbursement shall be paid out of the county treasury.(d) In counties of every class, the board of county commissioners may provide for additional compensation to be paid to any coroner who performs a post-mortem examination of the body of a deceased person pursuant to section 30-10-606 (2), which compensation shall be paid out of the county treasury.(2) In addition to the fees provided in subsection (1) of this section, the coroner shall receive the same fees for summoning jurors and witnesses, and swearing jurors and witnesses, as are now allowed by law for like service. For all services performed in place of the sheriff, the coroner shall receive the same fees as are allowed to the sheriff for like service.






Article 3 - County Elected Officials' Salary Commission






Location and Boundaries

Article 5 - County Boundaries

§ 30-5-101. Legislative declaration - county boundaries

(1) The general assembly recognizes that in the establishment of the state of Colorado the counties of the territory of Colorado were adopted as the counties of the new state and that there have been additional counties established by law and in accordance with then current methods of surveying and describing county boundaries. The general assembly finds and declares that it is desirable to revise the descriptions of county boundaries to update and establish by law more precise definitions of the boundaries of the several counties of this state as they are known to exist with the use of modern methods and equipment. It is not the intent of the general assembly to effect the transfer of land from one county to another or to adversely affect the title of any property merely because of the redefinition of county boundaries.(2) The following shall be the boundaries of the respective counties of this state.



§ 30-5-102. Adams

Except for those portions that became part of the city and county of Broomfield on November 15, 2001, in accordance with sections 10 to 13 of article XX of the state constitution, all that portion of Arapahoe county, beginning at the northwest corner of Arapahoe county as now constituted, thence east along the north boundary line of said Arapahoe county to the northeast corner of said Arapahoe county, thence south along the east boundary line of said county to the southeast corner of said county, thence west along the south boundary line of said county to the east boundary line of range fifty-seven west, thence north along the said east boundary line to the intersection of the east boundary line of range fifty-seven and the south boundary line of township three in said range, thence west along the south boundary line of township three to the point of intersection of south boundary line of township three in range fifty-seven west, and the east boundary line of the city of Denver as the same is constituted at the time this section takes effect, thence northerly and westerly, following the easterly and northern boundary lines of said city of Denver as then constituted, to the point of intersection of said boundary lines with the west boundary line of Arapahoe county, thence north to the place of beginning, shall be set apart and is hereby established as a county to be called the county of Adams, which said county shall have the legal capacities and functions of other counties of this state.



§ 30-5-103. Alamosa

Beginning at the southwest corner of section eighteen, township thirty-six north, range nine east; thence north on the west line of range nine east to its intersection with the tenth standard parallel north; thence east on said parallel to its intersection with the crest of the mountain range that divides the waters of the streams flowing westerly into the San Luis Valley from the waters flowing easterly in the drainage of the Huerfano River; thence southerly along said crest to Blanca Peak; thence southwesterly along the crest of the mountain range that divides the waters of the streams flowing westerly into the San Luis Valley from the waters of the drainage of Blanca Creek to the peak on said crest lying two-tenths of a mile, more or less, southerly of Little Bear Peak, said peak being on the boundary of the Sangre de Cristo Grant; thence along a straight line, on the boundary of said Grant, running south forty-three degrees twenty minutes west, to its intersection with the southern boundary of the northern half of township thirty-six north; and thence west on said southern boundary to the point of beginning. Said public land survey lines are based upon the New Mexico principal meridian.



§ 30-5-104. Arapahoe

All that part of Arapahoe county as is included within the following described boundaries shall be set apart and is hereby established as a county, to be called the county of Arapahoe, the boundaries are as follows, to wit:Beginning at the southwest corner of Arapahoe county; thence east to the intersection of the east boundary line of range fifty-seven west, with the south boundary line of Arapahoe county; thence north to the intersection of the east boundary line of range fifty-seven and south boundary line of township three in said range; thence west to the point of intersection of south boundary line of township three in range sixty-seven west and the east boundary line of the city of Denver as now constituted; thence following the eastern, southern and western boundary lines of the city of Denver as the same are constituted at the time this section goes into effect to a point where said boundary line of the city of Denver intersects the west boundary line of the county of Arapahoe; thence south to the southwest corner of Arapahoe, or place of beginning.



§ 30-5-105. Archuleta

All that part of the county of Conejos included within the following described boundaries shall be set apart and is hereby established as a county, to be called the county of Archuleta, the boundaries of which are as follows:Beginning on the southern boundary line of the state of Colorado at the intersection of said state line and the eastern boundary line of Tierra Amarilla Grant, which is thirty-seven and eleven one-hundredths chains west on said state line from the range line between ranges four and five east of the New Mexico principal meridian, and thence in a northwesterly direction following said east boundary line of the said Tierra Amarilla Grant to the north corner of said Tierra Amarilla Grant, and thence in the same direction until said line intersects with the range line between ranges two and three east of the New Mexico principal meridian, and thence north following said range line to the north boundary line of the county of Conejos, thence west along the southern boundary of the county of Mineral and the county of Hinsdale to the southwest corner of the said county of Hinsdale, thence south to the state line and thence east along the said southern boundary line of the state of Colorado to the place of beginning.



§ 30-5-106. Baca

Beginning at the intersection of the west line of range fifty west with the north line of township twenty-eight south; thence south along said range line to the southwest corner of township thirty south, range fifty west; thence west on the north line of township thirty-one south, range fifty west, to the northwest corner of said township and range; thence south on the west line of range fifty west to its intersection with the south boundary line of Colorado; thence east on said south boundary line to the southeast corner boundary of Colorado; thence north along the east boundary line of Colorado to its intersection with the north line of township twenty-eight south, range forty-one west; and thence west on the north line of township twenty-eight south to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-107. Bent

The boundary lines of the county of Bent are as follows:Commencing upon the eastern boundary line of Colorado territory at its intersection with township line between townships thirteen and fourteen south; thence west on said township line to the range line between ranges fifty-nine and sixty west; thence south on said range line to the township line between townships twenty-seven and twenty-eight south; thence east on said township line to the eastern boundary line of Colorado territory; thence north on said eastern boundary line to the place of beginning.



§ 30-5-108. Greenwood abolished

The county of Greenwood is hereby abolished, and that portion of it not included in the county of Elbert shall be for all purposes a part of the county of Bent.



§ 30-5-109. Boulder

Boulder county: Except for those portions that became part of the city and county of Broomfield on November 15, 2001, in accordance with sections 10 to 13 of article XX of the state constitution, commencing at a point where the township line between townships one and two south intersects the range line between ranges sixty-eight and sixty-nine; thence west on said township line to the east line of Gilpin county; thence along said line to the South Boulder creek; thence west along the northern boundary line of Gilpin county to the summit of the snowy range; thence along the summit of first range to a point at or near the summit of Long's Peak; thence east on said township line to the range line between ranges sixty-eight and sixty-nine; thence south to the place of beginning.



§ 30-5-109.5. Broomfield, city and county of

As of November 15, 2001, the corporate limits of the city and county of Broomfield shall be as follows: Two parcels of land in all or portions of sections one, two, three, four, five, six, seven, eight, and eleven, all in township two south, range sixty-nine west and a portion of section one, township two south, range seventy west; all or portions of sections twelve, thirteen, fourteen, fifteen, twenty-one, twenty-two, twenty-three, twenty-four, twenty-five, twenty-six, twenty-seven, twenty-eight, twenty-nine, thirty-two, thirty-three, thirty-four, thirty-five, and thirty-six all in township one south, range sixty-nine west; all or portions of sections two, three, four, five, six, seven, eight, nine, ten, fifteen, sixteen, seventeen, eighteen, nineteen, twenty, twenty-one, twenty-nine, thirty, thirty-one, thirty-two, and thirty-three all in township one south, range sixty-eight west; and all or portions of sections twenty-three, twenty-six, twenty-seven, thirty-one, thirty-two, thirty-three, thirty-four, and thirty-five all in township one north, range sixty-eight west, all of the sixth principal meridian, Broomfield county, Colorado, except for those parcels otherwise remaining in the counties of Adams, Boulder, Jefferson, and Weld on and after November 15, 2001, pursuant to sections 10 to 13 of article XX of the state constitution.



§ 30-5-110. Chaffee

Chaffee county: Commencing at a point on the summit of the snowy range, at the northwest corner of the county of Park, and running due west to the western boundary of the state; thence south, on said boundary, to the summit of the Sierra La Plata, or the northwest corner of Conejos county; thence easterly along the northern boundary of Conejos county to the one hundred and seventh degree of longitude; thence north, following said degree, to the northwest corner of Saguache county; thence east, along the north boundary of Saguache county, to the top of the range at the Poncho pass; thence northeasterly along the summit of the range, crossing the Arkansas river, at a point three miles below the mouth of the South Arkansas river; thence easterly to the summit of the range which divides the waters of the Platte and Arkansas rivers, along the summit of the range and western boundaries of the counties of Fremont and Park, in a northwesterly direction to the point of beginning.



§ 30-5-111. Cheyenne

So much of the counties of Bent and Elbert as is included within the following described boundaries, shall be set apart and is hereby established as a county, with the legal capacity and functions of other counties of this state, to be called the county of Cheyenne:Beginning at a point on the eastern boundary line of the state of Colorado, where the same is intersected by the line between townships numbered eleven and twelve south; thence west on said township line to the west side of range fifty-one, west of the sixth principal meridian; thence south on said range line to the township line between townships numbered sixteen and seventeen south; thence east on said township line to the eastern boundary line of the state of Colorado; thence north on said state line to the place of beginning.



§ 30-5-112. Clear Creek

Clear Creek county: Commencing at the junction of North and South Clear creeks, and running thence up the dividing ridge between said streams, to the summit of the snowy range; thence along said summit to the point where the first correction line south, if continued, would intersect said summit; thence east on said correction line to the western boundary of the county of Jefferson; thence north to the place of beginning.



§ 30-5-113. Conejos

Conejos county: Commencing on the southern boundary of the state, in the center of the Rio Grande del Norte; thence up the center of said stream to where it leaves the canyon of the snowy range at the corner of Saguache county; thence in a northwesterly direction along the western boundary of said Saguache county to the Cochetopa pass; thence in a southwesterly direction on the summit of the Uncompahgre mountains and the Sierra La Plata, forming the southern boundary of Lake county, to the western line of the state; thence along the western boundary of the state to its southwest corner; thence along the southern boundary of the state to the place of beginning.



§ 30-5-114. Costilla

Costilla county: Commencing at a point on the southeastern boundary of the state, where the range line between ranges sixty-nine and seventy intersects said boundary; thence north along said range line to the point where the same intersects the Sangre de Cristo pass or road; thence in a southwesterly direction on said road to the summit of the Sangre de Cristo range; thence in a northerly and westerly direction along the summit of said range to the head of the main branch of the Mosco creek; thence in a southwesterly direction down the center of said Mosco creek to where said creek enters into the San Luis valley; thence in a westerly direction to the most easterly point of La Loma del Norte; thence down the center of the Rio Grande del Norte to the southern boundary of the state; thence east along said boundary to the place of beginning.



§ 30-5-115. Crowley

So much of the county of Otero as is included in the following described boundaries shall be set apart and is hereby established, with the legal capacities and functions of other counties in this state, as a county, to be called the county of Crowley:Beginning at the northwest corner of Otero county; running thence east along the north boundary line of said Otero county to the range line between ranges fifty-four and fifty-five, west of the sixth principal meridian, which range line is the west boundary line of Kiowa county; thence south along said range and county line to the fourth correction line south to a point at the southwest corner of said Kiowa county; thence west along said correction line to the range line between ranges fifty-four and fifty-five west, in township twenty-one south; thence south on said range line to the south line of said township twenty-one south, to a point at the southeast corner of section thirty-six, in said township twenty-one, range fifty-five west; thence west along the south line of said township to the range line between ranges fifty-five and fifty-six west; thence south along said range line, four miles, more or less, to the southwest corner of section twenty-four, township twenty-two, south, range fifty-six west; thence west along the south line of sections twenty-four, twenty-three, twenty-two, twenty-one, twenty and nineteen, in range fifty-six west; thence continuing west on the south line of sections twenty-four, twenty-three, twenty-two and twenty-one in said township twenty-two south, range fifty-seven west, to where said section line intersects the center of the Arkansas river; thence north and northwesterly with the center and meanderings of said river to the west boundary line of said Otero county; thence north along said boundary line to the fourth correction line south; thence east along said correction line to the range line between ranges fifty-nine and sixty, which range line is the west boundary line of said Otero county; thence north along said range line to the place of beginning.



§ 30-5-116. Custer

All that section of country now forming a portion of Fremont county, and further described in this section, is hereby created, set apart, and established as the county of Custer, and shall possess all such legal functions and capacities as other counties in this state. The new county of Custer shall be bounded as follows:Commencing at a point on the summit of the Sangre de Cristo range of mountains where the fourth correction line south, if extended, would cross said range of mountains; thence running east along said fourth correction line to the line between ranges sixty-eight and sixty-nine west of the sixth principal meridian; thence south along said line to the north line of Huerfano county; thence westerly along said north line of Huerfano county to the summit of the Sangre de Cristo range of mountains; thence northerly and northwesterly, along the summit of the Sangre de Cristo range of mountains, to the place of beginning.



§ 30-5-117. Delta

So much of the county of Gunnison as is included within the following described boundaries shall be set apart and is hereby established as a county, with the legal capacity and functions of other counties of this state, to be called the county of Delta:Beginning at a point two miles south of the third correction line extended west to a point of intersection with the 107 degrees, 30 minutes west longitude; thence due north along said degree of longitude to the divide between the headwaters of the Colorado and North Fork of the Gunnison rivers; thence along said divide in a southwesterly direction to a point on the extreme southwestern extremity of the Grand Mesa; thence in a southwesterly direction to the mouth of the Rio Dominguez; thence due south to a point two miles south of an extension of the third correction line; thence due east parallel with said extension of the third correction line to place of beginning.



§ 30-5-118. Denver, city and county of

(1) After April 16, 1901, the corporate limits of the city of Denver shall be as follows:Beginning at the northwest corner of the southwest quarter of section eighteen, in township three south, range sixty-eight west; thence south on the range line between ranges sixty-eight and sixty-nine west, to the southwest corner of section seven, in township four south, range sixty-eight west; thence east on the south line of sections seven and eight, in township four south, range sixty-eight west, to southeast corner of section eight aforesaid; thence south on the west line of section sixteen, in said last mentioned township and range, to the southwest corner of said section sixteen; thence east on the south line of said section sixteen, to the northwest corner of the northeast quarter of section twenty-one, in said last mentioned township and range; thence south on the north and south center line of sections twenty-one and twenty-eight, in the same township and range, to the southwest corner of the southeast quarter of said section twenty-eight; thence east on the south line of sections twenty-eight, twenty-seven, twenty-six, and twenty-five, in the same township and range, to the southeast corner of section twenty-five; thence north on the east line of sections twenty-five, twenty-four and thirteen, in the same township and range, to the southwest corner of section seven, in township four south, range sixty-seven west; thence east on the south line of sections seven, eight and nine, in said last mentioned township, to the southeast corner of said section nine; thence north on the east line of sections nine and four, in said last mentioned township and of sections thirty-three, twenty-eight and twenty-one, in township three south, range sixty-seven west, to the northeast corner of said section twenty-one; thence west on the south line of sections sixteen, seventeen and eighteen, in said last mentioned township, to the southwest corner of section eighteen last aforesaid; thence north on the west line of said last mentioned section eighteen to the northeast corner of the south half of the northeast quarter of section thirteen, in township three south, range sixty-eight west; thence west on the east and west center line of the north half of section thirteen aforesaid, to the easterly line of the right-of-way of the Burlington and Colorado railroad company; thence southeasterly, with the easterly line of said right-of-way, to the north line of the southeast quarter of section fourteen, in township three south, range sixty-eight west; thence west on the east and west center line of section fourteen aforesaid, to a point which is one hundred and twenty-five feet east of the west line of said section fourteen; thence north three hundred feet; thence west one hundred and twenty-five feet to the west line of said section fourteen; thence south three hundred feet, to the northwest corner of the southwest quarter of said section fourteen; thence west on the east and west center line of sections fifteen, sixteen and seventeen, in said last mentioned township, to the center of said section seventeen; thence west on the east and west center line of said section seventeen, thirteen hundred and twenty feet; thence north three hundred and thirty feet; thence west thirteen hundred and twenty feet to the west line of said section seventeen; thence south three hundred and thirty feet to the northwest corner of the southwest quarter of said section seventeen; thence west on the east and west center line of section eighteen, to the place of beginning; the territory included within the last above described boundaries being situated in the county of Arapahoe, in the state of Colorado; excepting, however, all towns and cities incorporated and now existing or hereafter incorporated under the general laws of the state and situated within said last mentioned boundaries.(2) Whenever any of said towns or cities, or any town or city existing under general laws of this state and contiguous to the city of Denver, shall, in pursuance of any law of the state, be dissolved or become annexed to the city of Denver, then the territory included within the same shall thereby become part of the city of Denver. If any such territory is so annexed more than six months prior to the next general election of the city of Denver, the city council of the city of Denver shall immediately by ordinance create a new ward or wards of the city, including said territory, and provide for and call a special election in each new ward so created, for the election of an alderman from such ward, in accordance with the provisions of this section and of the general election laws of this state; and the alderman so elected from each new ward shall, upon his election and qualification, be and become a member of the board of aldermen and of the city council of the city of Denver, until the next general election for officers of said city.



§ 30-5-119. Dolores

The county of Dolores is hereby created and established, with the legal capacities and functions of other counties of this state, and with boundaries as follows:Commencing at the summit of the mountain known as the "Lizard's Head," near the headwaters of the Lake Fork of the San Miguel river, in the present county of Ouray; thence westward from the summit of said mountain along the summit of the range dividing the waters of the San Miguel and Dolores rivers to the summit of Lone Cone mountain; thence west to the western line of the state of Colorado; thence south along said western line to the north line of Montezuma county; thence east along said north line to the southwest corner of San Juan county; thence northeast along the summit of the range dividing the waters of the South Fork of Dolores river from the waters of Hermosa and Cascade creeks to the summit of the range at the head of the East Fork of the Dolores river; thence northeast along the summit of the range dividing the waters of said South Fork of Dolores river from the waters of the Lake Fork of the San Miguel river to the summit of said range south of the pass now crossed by the trail from the Fish lakes to Rico; thence from the summit of said range on a direct line to the summit of said "Lizard's Head" mountain, the place of beginning.



§ 30-5-120. Douglas

Beginning at the intersection of the center of the South Platte River with the first standard parallel south; thence east on said parallel to its intersection with the eastern boundary of the western half of range sixty-five west; thence south on said eastern boundary to its intersection with the south line of township ten south; thence west on said township line to its intersection with the center of the South Platte River; and thence northeasterly along the center of said river to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-121. Eagle

The county of Eagle is hereby created and established, with the legal capacities and functions of other counties of this state, and with boundaries as follows:Commencing at a point on the northern boundary of Lake county where the divide between the Eagle river and Ten Mile branches from and leaves the National range; thence along the summit of the said divide and the dividing ridge between the Piney and the Blue rivers to the southern line of Grand county; thence due west to a point six miles west of the 107th degree of west longitude; thence due south to the northern boundary line of Pitkin county; thence east along said boundary line to the summit of the National range; thence in an easterly direction along said summit of the National range to the place of beginning.



§ 30-5-122. Elbert

So much of the county of Douglas as is included in the following described boundaries shall be set apart and is hereby established with the same legal capacity and functions as other counties of this state, to be called Elbert county:Beginning at a point where the center of range sixty-five west intersects the first correction line south; thence east on said correction line to the eastern boundary of the state; thence south on said eastern boundary line to the line between townships thirteen and fourteen south; thence west on said line to the line between ranges fifty-nine and sixty west; thence north on said last mentioned line to the second correction line south; thence west on said second correction line to the center of range sixty-five west; thence north through the center of range sixty-five to the place of beginning.



§ 30-5-123. El Paso

Beginning at the intersection of the west line of range sixty-seven west with the south line of township seventeen south; thence north on said range line to the northwest corner of section six, township sixteen south, range sixty-seven west; thence east on the north line of said section six to the southwest corner of section thirty-one, township fifteen south, range sixty-seven west; thence north on the west line of range sixty-seven west to the northwest corner of section thirty-one, township fourteen south, range sixty-seven west; thence west on section lines to the southwest corner of section twenty-five, township fourteen south, range sixty-nine west; thence north on section lines to the northwest corner of section one, township fourteen south, range sixty-nine west; thence east on the north line of township fourteen south to the southwest corner of section thirty-two, township thirteen south, range sixty-eight west; thence north on section lines to the second standard parallel south; thence east on said parallel to its intersection with the east line of range sixty west; thence south on said range line to its intersection with the south line of township seventeen south; and thence west on said township line to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-124. Fremont

Beginning at the intersection of the fourth standard parallel south with the east line of range sixty-eight west; thence north on said range line to its intersection with the northern boundary of the southern half of township sixteen south; thence west on said northern boundary to the southeast corner of section seventeen, township sixteen south, range seventy west; thence north on section lines to the third standard parallel south; thence west on said parallel to its intersection with the crest of the divide on the east side of the drainage areas of the Arkansas River, being a point approximately one-half mile east of the southwest corner of section thirty-five, township fifteen south, range seventy-seven west; thence southerly along said crest, via Cameron Mountain, to a point on said crest divide lying north eighty-four degrees twenty-five minutes east, eighty-eight hundred and ninety-seven feet from a point on the Arkansas River three miles below the mouth of the South Arkansas River; thence westerly on a straight line to said point on the Arkansas River; thence on a straight line bearing south forty-five degrees ten minutes west, to the intersection of said line with the crest of the Sangre de Cristo Range; thence southeasterly along said crest to its intersection with the fourth standard parallel south; thence east on said parallel to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-125. Garfield

The county of Garfield is established with the legal capacities and functions of other counties in this state, and with boundaries as follows:Beginning at the southwest corner of the southeast part of Routt county, or the 107th degree of west longitude; thence running due west six miles; thence running due south to the northern line of Pitkin county; thence running due west on the southern line of Summit county to the Utah line; thence running north on the western line of Summit county to Routt county; thence running east on the north line of Summit county to the 107th degree of west longitude; thence south on the 107th degree of west longitude to the starting point.



§ 30-5-126. Gilpin

Beginning at the confluence of the center of North Clear Creek with the center of Clear Creek; thence due north to the center of South Boulder Creek; thence up the center of South Boulder Creek to where it intersects the monumented survey line between Gilpin and Boulder counties; thence due west along said monumented survey line to the crest of the continental divide; thence southerly on the continental divide to its intersection with the dividing ridge between North Clear Creek and Clear Creek drainage basins; and thence southeasterly along said ridge to the place of beginning.



§ 30-5-127. Gilpin and Jefferson counties, boundary between

That portion of the eastern boundary line of the county of Gilpin and that portion of the western boundary line of the county of Jefferson lying between the northwest corner of the county of Jefferson and the junction of the North and South Clear creeks, is fixed and established as follows:Beginning at a certain point on the north line of township two south, range seventy-two west of the sixth principal meridian, which point is due north of the junction of the North and South Clear creeks; thence due south to the junction of the North and South Clear creeks; but Jefferson county shall not be liable for any taxes already collected on lands lying west of the boundary hereby established.



§ 30-5-128. Grand

So much of the county of Summit, in the state of Colorado, as is included within the following described boundaries, shall be set apart and is hereby created into a new county, to be called Grand county:Beginning on the summit of the snowy range of the Rocky mountains, on the west boundary of Clear Creek county, at the point where the dividing range between the waters of Williams Fork and Blue river diverges from the main snowy range; running thence northwest along the summit of said dividing range between Williams Fork and Blue river to a point of intersection with the boundary line between townships one and two, south of the base line; thence west along said township line to the eastern boundary of the Ute Indian reservation; thence north along said boundary to the northeast corner of said reservation; thence west along the north boundary of said reservation to the west boundary of the state; thence north to the northwest corner of the same; thence east along the north boundary of the state to the northwest corner of Larimer county; thence south along the western boundaries of Larimer, Boulder and Gilpin counties, and west, northwest and southwest, along the north and west boundaries of Clear Creek county, to the place of beginning.



§ 30-5-129. Gunnison

The county of Gunnison is hereby created and established, with the legal capacity and functions of other counties of this state, and with boundaries as follows:Commencing at a point on the south line of Lake county where the said line crosses the summit of the range of mountains forming the watershed between the waters of the Arkansas river and the streams draining westward into the Colorado river, known as the Saguache range; thence northward, along the summit of such range, to the north line of said Lake county; thence due west to the western line of the state; thence south along the west line of the state to the point where the north line of the county of Ouray intersects the same; thence east along the north line of Ouray county and the north line of Hinsdale county, to the west line of Saguache county; thence north along said west line to the northwest corner of Saguache county; thence east along the north line of Saguache county to the place of beginning.



§ 30-5-130. Hinsdale

The county of Hinsdale shall be bounded as follows:Commencing at the point of intersection of the ninth correction line north with the New Mexico principal meridian, and running thence north along said principal meridian to the southern boundary of Saguache county; thence westerly along the southern boundary of Saguache county to the one hundred and seventh meridian of longitude west from Greenwich; thence north along said meridian to a point ten miles north of the thirty-eighth parallel of north latitude; thence west to a point due north of a point six miles west of the mouth of Lost Trail creek, on the Rio Grande river; thence south to the point of intersection with the ninth correction line north; thence east along said correction line to the place of beginning.



§ 30-5-131. Huerfano

Beginning at the summit of Greenhorn Mountain; thence following the crest of the main range of mountains around the headwaters of the Huerfano and Cucharas rivers to the summit of the easterly of the two Spanish peaks; thence northeasterly along the dividing ridge between the waters of the Santa Clara and Apishapa rivers to the intersection of said ridge with a straight line from Corral de Toros on the Huerfano River to the Iron Springs; thence northwesterly along said line to the Corral de Toros; and thence on a straight line westerly to the place of beginning.



§ 30-5-132. Jackson

Beginning at the intersection of the north boundary line of Colorado with the continental divide; thence along said divide to the point where it intersects the Medicine Bow Mountains; thence northerly along the crest of the Medicine Bow Mountains to the north boundary line of Colorado; and thence west along said Colorado boundary line to the place of beginning.



§ 30-5-133. Jefferson

Jefferson county is hereby bounded as follows:Except for those portions that became part of the city and county of Broomfield on November 15, 2001, in accordance with sections 10 to 13 of article XX of the state constitution, commencing at a point where the township line between townships one and two south intersects the range line between ranges sixty-eight and sixty-nine; thence due west twenty miles; thence due south to the junction of North and South Clear creeks; thence south to the Platte river; thence down the center of said Platte river to the point where said river intersects the first correction line; thence west to the range line between ranges sixty-eight and sixty-nine; thence north to the place of beginning.



§ 30-5-134. Kiowa

Beginning at the point of intersection of the east boundary line of Colorado with the south line of township twenty south; thence west on said township line to its intersection with the west line of range fifty-four west; thence north on said range line to the northwest corner of township twenty south, range fifty-four west; thence west on the south line of township nineteen south, range fifty-four west, to the southwest corner of said township and range; thence north on the west line of range fifty-four west to its intersection with the south line of township seventeen south; thence east on said township line to its intersection with the west line of range fifty-one west; thence north on said range line to its intersection with the south line of township sixteen south; thence east on said township line to the east boundary line of Colorado; and thence south on the Colorado boundary line to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-135. Kit Carson

The county of Kit Carson is hereby established, with the legal capacity and functions of other counties in this state, and the boundaries are as follows:Beginning at the northeast corner of Elbert county and running west along the north line of said Elbert county to the west line of range fifty-one, west of the sixth principal meridian; thence south on said west line of range fifty-one to the township line between townships eleven and twelve south; thence east along said township line to where it intersects the state line of Kansas; thence north on the east boundary line of Elbert county to the place of beginning.



§ 30-5-136. Lake

Beginning at the point on the continental divide from which the Tenmile Range departs northerly; thence on a due west line to its second intersection with the continental divide; thence westerly and then southerly along the continental divide to its intersection with the section line lying one mile north of the south line of township eleven south; thence east on section lines to an intersection with the range, known as the Mosquito Range, dividing the waters of the Arkansas and South Platte rivers; thence northerly along the crest of said range to its intersection with the continental divide; and thence northeasterly along said divide to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-137. Lake and Chaffee - names changed

The name of the county of Lake is hereby changed to Chaffee, and the name of Carbonate county is changed to Lake county.



§ 30-5-138. La Plata

The county of La Plata shall be bounded as follows:Commencing at a point six miles west of the mouth of Lost Trail creek, and running thence north to a point ten miles north of the thirty-eighth parallel of north latitude; thence west to the western boundary of the state; thence south along said western boundary to the southwest corner of the state; thence east along the southern boundary of the state to a point due south of the place of beginning; thence north to the place of beginning.



§ 30-5-139. Larimer

Beginning at the intersection of the first standard parallel north with the east line of range sixty-eight west; thence west on said parallel to its intersection with the east line of range sixty-nine west; thence south on said range line to its intersection with the south line of township four north; thence west on said township line to its intersection with the continental divide; thence northwesterly on the continental divide to the point where it intersects the Medicine Bow Mountains; thence northwesterly along the crest of the Medicine Bow Mountains to its intersection with the north boundary line of Colorado; thence east on said north boundary line to its intersection with the east line of range sixty-eight west; and thence south to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-140. Las Animas

The boundaries of the county of Las Animas are as follows:Commencing at the southeast corner of the county of Pueblo; thence running due west to the Iron Springs; thence westerly along the southern line of Pueblo county, to the dividing ridge between the waters of the Apishapa and Santa Clara rivers; thence southward up the said dividing ridge to the summit of the easterly of the two Spanish peaks; thence westerly along the summit of the mountains to the eastern boundary of the county of Costilla; thence south along said eastern boundary of Costilla county to the southern line of the state; thence east to the southeast corner of the state; thence north to the place of beginning.



§ 30-5-141. Lincoln

Beginning at the intersection of the first standard parallel south with the west line of range fifty-six west; thence south on said range line to its intersection with the second standard parallel south; thence west on said parallel to the northwest corner of section six, township eleven south, range fifty-six west; thence south on the west line of range fifty-six west to its intersection with the south line of township thirteen south; thence west on said township line to its intersection with the west line of range fifty-nine west; thence south on said range line to its intersection with the south line of township seventeen south; thence east on said township line to its intersection with the west line of range fifty-five west; thence south on said range line to the southwest corner of township seventeen south, range fifty-five west; thence east on the south line of said township and range to the southeast corner thereof; thence north on the east line of range fifty-five west to the southwest corner of township seventeen south, range fifty-four west; thence east on the south line of township seventeen south to the southeast corner of township seventeen south, range fifty-two west; thence north on the east line of range fifty-two west to its intersection with the third standard parallel south; thence east on said parallel to the southeast corner of township fifteen south, range fifty-two west; thence north on the east line of range fifty-two west to its intersection with the second standard parallel south; thence east on said parallel to the southeast corner of township ten south, range fifty-two west; thence north on the east line of range fifty-two west to its intersection with the first standard parallel south; and thence west on said parallel to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-142. Logan

Beginning at the intersection of the east line of range forty-eight west with the north boundary line of Colorado; thence west on said north boundary line to its intersection with the west line of range fifty-five west; thence south on said range line to the southwest corner of township nine north, range fifty-five west; thence west on the north line of township eight north, range fifty-five west, to the northwest corner of said township and range; thence south on the west line of range fifty-five west to its intersection with the south line of township seven north; thence east on said township line to its intersection with the west line of range fifty-four west; thence south on said range line to its intersection with the south line of township six north; thence east on said township line to its intersection with the east line of range forty-eight west; thence north on said range line to the northeast corner of township eight north, range forty-eight west; thence east on the south line of township nine north, range forty-eight west, to the southwest corner of said township and range; and thence north on the east line of range forty-eight west to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-143. Mesa

So much of the county of Gunnison as is included within the following described boundaries shall be set apart and is hereby established as a county, with the legal capacity and functions of other counties of this state, to be called the county of Mesa:Beginning at the northwest corner of Pitkin county, and running thence south along and with the western line of Pitkin county to the divide between the waters of the Grand river, now the Colorado river, and the north fork of the Gunnison river; thence southwesterly along and with said divide to the southwestern extremity of the Grand Mesa; thence southwesterly to the mouth of the Rio Dominguez; thence due south to the parallel of thirty-eight degrees and thirty minutes of north latitude; thence west to the western boundary line of the state of Colorado; thence north along said boundary line to the northern boundary line of Gunnison county; and thence east along said northern boundary line of Gunnison county to the place of beginning.



§ 30-5-144. Mineral

Beginning at the intersection of the east line of range two east with the south line of township thirty-seven north; thence north on said range line to its intersection with the south line of township forty north, range two east; thence east on said township line to the southeast corner of said township and range; thence north on the east line of range two east to its intersection with the crest of the La Garita Mountains; thence northwesterly along the said crest to its intersection with the continental divide; thence westerly along the continental divide to its intersection with the west line of range two west; thence south on said range line to its intersection with the south line of township forty north, range two west; thence east on said township line to the northwest corner of township thirty-nine north, range two west; thence south on the west line of range two west to its intersection with the south line of township thirty-seven north; and thence east on said township line to the place of beginning. Said public land survey lines are based upon the New Mexico principal meridian.



§ 30-5-145. Moffat

All that part of Routt county as is included within the following described boundaries shall be set apart and is hereby established as a county, to be called the county of Moffat:Beginning at a point on the north boundary of the state of Colorado at a point where said state line is intersected by the range line between ranges eighty-eight and eighty-nine west of the sixth principal meridian, known as the eleventh guide meridian; thence south on said range line to its intersection with the township line between township seven and eight; thence west on said township line to the section line between sections three and four, in township seven north, range eighty-nine west; thence south on said section line to the northeast corner of section twenty-eight in said township seven north, range eighty-nine west; thence west along the north line of sections twenty-eight, twenty-nine and thirty, in township seven north, range eighty-nine west of the sixth principal meridian to its intersection with the range line between ranges eighty-nine and ninety; thence south on said range line to its intersection with the north line of Rio Blanco county; thence west along the said north line of Rio Blanco county to its intersection with the line between the state of Utah and the state of Colorado; thence north on the said line between the state of Utah and the state of Colorado to the northwest corner of the state of Colorado; thence east on the line between the state of Wyoming and the state of Colorado to the point of beginning.



§ 30-5-146. Montezuma

The county of Montezuma is hereby established, with the legal capacity and functions of other counties of this state, and the boundaries are as follows:Beginning at the southwest corner of La Plata county, in the state of Colorado, and running thence east along the southern boundary line of said La Plata county to a point on the apex of the ridge dividing the waters of the Rio Mancos from the waters of the Rio La Plata; thence in a northeasterly direction along the apex of said ridge to the southern boundary line of Dolores county, in said state of Colorado; thence west along said southern boundary line of Dolores county to the eastern boundary line of the territory of Utah; thence south along said eastern boundary line of Utah to the place of beginning; and including all that portion of La Plata county drained by the waters of the Mancos river, Bear creek and Dolores river.



§ 30-5-147. Montrose

The county of Montrose is hereby established with the legal capacity and functions of other counties in this state, and with boundaries as follows:Beginning at a point on parallel one hundred and seven degrees and thirty minutes two miles south of the third correction line extended west; thence west to a point due south of the mouth of the Rio Dominguez; thence south to parallel thirty-eight degrees and thirty minutes; thence west along said parallel to the west line of the state; thence south along said line to the northwest corner of Ouray county; thence east along said line to parallel one hundred and eight degrees of west longitude; thence north along said last named parallel to a point ten miles due north of the north line of Ouray county; thence east to parallel one hundred and seven degrees and thirty minutes; thence north along said parallel to the point of beginning.



§ 30-5-148. Morgan

So much of the county of Weld as is included in the following described boundaries shall be set apart and is hereby established as a county, with the legal capacity and functions of other counties of this state, to be called the county of Morgan:Beginning at the southeast corner of Weld county, and running thence west along the south line of Weld county to a point at the west line of range sixty, west of the sixth principal meridian; thence north, along the west line of said range sixty, to a point on said range line at the north line of township six, north of range sixty, west; thence east, along said north line of township six, north, and continuing on said course to a point on the east line of said county of Weld and the west line of range fifty-four; thence south, along the east boundary line of said Weld county, to the place of beginning.



§ 30-5-149. Otero

Beginning at the intersection of the south line of township twenty-seven south with the west line of range fifty-nine west; thence north on the west line of range fifty-nine west to the northwest corner of township twenty-six south, range fifty-nine west; thence west on the south line of township twenty-five south, range fifty-nine west, to the southwest corner of said township and range; thence north on the west line of range fifty-nine west to its intersection with the center of the Arkansas River; thence east and southeasterly with the center and meanderings of said river to its intersection with the north line of section twenty-eight, township twenty-two south, range fifty-seven west; thence east on section lines to the west line of range fifty-five west; thence north on said range line to its intersection with the north line of township twenty-two south; thence east on said township line to its intersection with the west line of range fifty-four west; thence north on said range line to its intersection with the fourth standard parallel south; thence east on said parallel to its intersection with the east line of range fifty-four west; thence south on said range line to the southeast corner of township twenty-five south, range fifty-four west; thence west on the north line of township twenty-six south, range fifty-four west, to the northeast corner of said township and range; thence south on the east line of range fifty-four west to its intersection with the south line of township twenty-seven south; and thence west on said township line to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-150. Ouray

The county of Ouray is hereby created, with the legal capacity and functions of other counties in this state, and shall embrace all that territory drained by the Uncompahgre river and its tributaries south of thirty-eight degrees and twenty minutes north latitude and north of the San Juan county line.



§ 30-5-151. Ouray and Montrose - boundary

That portion of the western boundary line of the county of Ouray and that portion of the eastern boundary line of the county of Montrose lying between the northwest corner of the county of Ouray and the northern boundary line of the county of San Miguel, is hereby fixed and established as follows:Beginning at the northwest corner of the southwest quarter of the northwest quarter of section eighteen, township forty-seven north, range eleven west, New Mexico principal meridian which point is the northwest corner of Ouray county; thence south three quarters of a mile to the southwest corner of section eighteen, township forty-seven north, range eleven west; thence east one-half mile to the southwest corner of the southeast quarter of section eighteen, township forty-seven north, range eleven west; thence south to the center of section nineteen, township forty-seven north, range eleven west; thence east one mile to the center of section twenty, township forty-seven north, range eleven west; thence south two miles to the center of section thirty-two, township forty-seven north, range eleven west; thence one mile to the center of section thirty-three, township forty-seven north, range eleven west; thence south two miles to center of section nine, township forty-six north, range eleven west; thence east four miles to center of section seven, township forty-six north, range ten west; thence south one-half mile to the southwest corner of the southeast quarter of said section seven; thence east one and one-half miles to northeast corner of section seventeen, township forty-six north, range ten west; thence south one mile to southwest corner of section sixteen, township forty-six north, range ten west; thence east one mile to southeast corner of section sixteen, township forty-six north, range ten west; thence south one-half mile to the southwest corner of the northwest quarter of section twenty-two, township forty-six north, range ten west; thence east one mile to southeast corner of the northeast quarter of section twenty-two, township forty-six north, range ten west; thence south one-half mile to southeast corner of section twenty-two, township forty-six north, range ten west; thence east one-half mile to northeast corner of the northwest quarter of section twenty-six, township forty-six north, range ten west; thence south three miles to southeast corner of the southwest quarter of section two, township forty-five north, range ten west; thence west one-half mile to northwest corner of section eleven, township forty-five north, range ten west; thence south one and one-half miles to southwest corner of the northwest quarter of section fourteen, township forty-five north, range ten west; which is the north boundary line of San Miguel county.



§ 30-5-152. Ouray and San Miguel - boundary

The state engineer, through the county surveyors of Ouray and San Miguel counties, within six months after this section becomes effective, shall designate the county line between the counties of Ouray and San Miguel, beginning at a point which is the southeast corner of Montrose county, the same being identical with the one-quarter corner between sections fourteen and fifteen, township forty-five north, range ten west, New Mexico principal meridian; thence west one mile to the one-quarter corner of sections fifteen and sixteen; thence south one-half mile to the corner of sections fifteen, sixteen, twenty-one and twenty-two; thence east three-quarters of a mile to the northwest corner of the northeast quarter of the northeast quarter of section twenty-two; thence south two miles to the southwest corner of the southeast quarter of the southeast quarter, section twenty-seven; thence east one-quarter mile to the corner of sections twenty-six, twenty-seven, thirty-four and thirty-five; all in township forty-five north, range ten west, New Mexico principal meridian; thence east three miles to the corner of sections twenty-nine, thirty, thirty-one and thirty-two, township forty-five north, range nine west, New Mexico principal meridian; thence south one mile to the southwest corner of section thirty-two on the eleventh correction line; all in township forty-five north, range nine west, New Mexico principal meridian; thence along the eleventh correction line to the northeast corner of section six, township forty-four north, range nine west, New Mexico principal meridian; thence west along the north line of section six to the northwest corner of lot one of said section; thence south to the southwest corner of the southeast quarter of the southeast quarter, section six; thence west one-quarter mile to the southwest corner of the southeast quarter of section six; thence south two miles to the southwest corner of the southeast quarter of section eighteen; all in township forty-four north of range nine west; thence east or west to the watershed hereinbefore established as the boundary line between Ouray and San Miguel counties.



§ 30-5-153. Park

Park county: Commencing at a point where the second correction line south intersects the Platte river; thence south to the third correction line south; thence west to the summit of the snowy range, east of the Arkansas river; thence in a northerly direction along the divide between the Arkansas and Platte rivers, and around the headwaters of the Platte river and its tributaries; thence easterly along the snowy range dividing the waters of the Platte from the waters of the Blue, to the point of intersection with the first correction line south; thence east on said correction line to the western boundary of Jefferson county; thence south on said boundary to the Platte river; thence up the center of said river to the place of beginning.



§ 30-5-154. Phillips

Beginning at the intersection of the south line of township six north with the east boundary line of Colorado; thence west along said township line to its intersection with the west line of range forty-seven west; thence north on said range line to its intersection with the second standard parallel north; thence east on said parallel to the southwest corner of township nine north, range forty-seven west; thence north on the west line of range forty-seven west to its intersection with the northern boundary of the southern half of township nine north; thence east on said northern boundary to its intersection with the east boundary line of Colorado; and thence south on said boundary line to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-155. Pitkin

The county of Pitkin is hereby established, with the legal capacity and functions of other counties in this state, and with boundaries as follows:Beginning at the point on the summit of the survey or National range where the Elk mountain range intersects the same; thence in a westerly and northwesterly direction along the summit of the Elk mountain range to Snow Mass mountain; thence due west to the divide west of Rock creek; thence along said divide in a northwesterly direction to the southern boundary of Summit county; thence east along the southern boundary of Summit county to the top of the National range being the west boundary line of Lake county; thence along the summit of said range in a southeasterly direction to the place of beginning.



§ 30-5-156. Prowers

Beginning at the intersection of the eastern boundary line of Colorado with the south line of township twenty-seven south; thence west on said township line to its intersection with the west line of range forty-seven west; thence north on said range line to its intersection with the fifth standard parallel south; thence east on said parallel to the southwest corner of township twenty-five south, range forty-seven west; thence north on the west line of range forty-seven west to its intersection with the fourth standard parallel south; thence east on said parallel to the eastern boundary line of Colorado; and thence south on said boundary line to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-157. Pueblo

The boundaries of the county of Pueblo shall be as follows:Commencing at a point on the western boundary line of said county, as heretofore constituted, where the fourth correction line south crosses the western boundary of said county, thence running due west six miles; thence due south to the summit of the Greenhorn range of mountains; thence southward along said range of mountains to the summit of the Cuerno Verde peak; thence northeast in a straight line to Corral de Toros on the Huerfano river; thence eastward to the Iron Springs; thence due east to the east line of the state; thence north along said east line of the state to a point due east of the northeast corner of said county, as heretofore constituted; thence west to the northwest corner of said county, as heretofore constituted; and thence south to the place of beginning.



§ 30-5-158. Rio Blanco

So much of the county of Garfield as is included within the following described boundaries shall be set apart and is hereby established as a county, with the legal capacities and functions of other counties of this state, to be called the county of Rio Blanco:Commencing at a point where the line between townships four and five south intersects the line between the state of Colorado and the territory of Utah; thence east on said township line to the southeast corner of township four south, range one hundred west; thence north three miles to the southeast corner of section thirteen, township four south, range one hundred west; thence east to the corner of sections fifteen, sixteen, twenty-one and twenty-two in township four south, range ninety-four west; thence north nine miles to the northeast corner of section four, township three south, range ninety-four west; thence east to the northeast corner of township three south, range ninety west; thence north six miles to the northeast corner of township two south, range ninety west; thence east to the eleventh guide meridian west; thence north on said eleventh guide meridian line to the base line; thence east on said base line to the southeast corner of township one north, range eighty-nine west; thence north six miles to the northeast corner of said township; thence east to the east boundary line of Garfield county; thence north to the south boundary line of Routt county; thence west on the south boundary line of Routt county to the state line; thence south on said state line to place of beginning.



§ 30-5-159. Rio Grande

Beginning at the intersection of the ninth standard parallel north with the east line of range eight east; thence north on said range line to its intersection with the tenth standard parallel north; thence west on said parallel to its intersection with the west line of range four east; thence north on said range line to its intersection with the north line of township forty-one north; thence west on said township line to its intersection with the west line of range three east; thence south on said range line to the southeast corner of township forty north, range two east; thence west on the south line of said township and range to the northwest corner of township thirty-nine north, range three east; thence south on the west line of range three east to its intersection with the ninth standard parallel north; thence east on said parallel to the place of beginning. Said public land survey lines are based upon the New Mexico principal meridian.



§ 30-5-160. Routt

Beginning at the intersection of the west line of range eighty-eight west with the north boundary line of Colorado; thence south on said range line to its intersection with the north line of township seven north; thence west on said township line to the section line between sections three and four in township seven north, range eighty-nine west; thence south on said section line to the northeast corner of section twenty-eight in said township seven north, range eighty-nine west; thence west along the north line of sections twenty-eight, twenty-nine, and thirty in township seven north, range eighty-nine west to its intersection with the west line of range eighty-nine west; thence south on the west line of range eighty-nine west to the southwest corner of section eighteen, township three north, range eighty-nine west; thence east on the east-west centerline of said township to the southeast corner of section sixteen in range eighty-six west; thence south on the north-south centerline of said range to the south line of township one south; thence east on said township line to its intersection with the west line of range eighty-two west; thence north along said range line to its intersection with the continental divide in township six north; thence northerly along said divide to its intersection with the north boundary line of Colorado; and thence west on said boundary line to the place of beginning. Said public land surveys are based upon the sixth principal meridian.



§ 30-5-161. Saguache

Saguache county: Commencing at the most easterly point of La Loma del Norte; thence in an easterly direction to the point where the Mosco creek enters into the San Luis Valley; thence up the center of said creek to the boundary line of Fremont county, on the summit of the Sangre de Cristo range; thence in a northwesterly direction along the summit of said range to the top of the range at the Poncho pass; thence in a direct line west to the one hundred and seventh degree of longitude; thence south, following said degree, to the north boundary line of Conejos county; thence east along the north boundary line of Conejos county to where it intersects the southwest boundary of Saguache county; thence on a produced southeasterly line to the mouth of the canyon of the snowy range, from whence flows the Rio Grande del Norte; thence down the center of said stream to the place of beginning.



§ 30-5-163. San Juan

The county of San Juan is hereby created and established, with the legal capacity and functions of the other counties of the state, and with boundaries as follows:Commencing at a point on the western boundary of Hinsdale county, nine miles south of where it intersects the tenth correction line north; running thence due west to the western line of the state; thence north along such line to a point ten miles north of the thirty-eighth parallel of north latitude; thence east to a point on the summit of the main range of mountains, dividing the waters of the Uncompahgre and Animas rivers from the waters of the Lake Fork of the Gunnison; thence in a southerly direction along the summit of said range to a point at the head of the north fork of Pole creek; thence down said creek to the present boundary line between Hinsdale and La Plata counties; thence due south along said line to the place of beginning; and the boundary lines of La Plata and Hinsdale counties are hereby changed to correspond with the provisions of this section.



§ 30-5-164. San Miguel

The county of San Miguel is hereby created and established, with the legal capacity and functions of other counties of this state, and with the boundaries as follows:Commencing at a point on the boundary line between the counties of Hinsdale and San Juan, due east of the junction of Mineral creek and the main branch of the Uncompahgre river; thence due west through said junction to the summit of the divide between Red Mountain valley and Poughkeepsie gulch; thence southerly along said divide, to the divide between the waters of the Animas river and the Uncompahgre river; thence along the divide separating the waters of the Uncompahgre and San Miguel rivers on the north from those of Animas river on the south, to the north line of La Plata county; thence along the north line of said La Plata county to the western line of the state; thence north to the southwest corner of Lake county; thence east along the south line of Lake county to the western line of Hinsdale county; thence southerly along the western boundary of Hinsdale county to the place of beginning.



§ 30-5-165. San Miguel and Dolores - boundary

The boundary line between San Miguel and Dolores counties is hereby established as follows:Commencing at the common section corner of sections twenty-seven, twenty-eight, thirty-three and thirty-four, township forty-one north, range nine west, New Mexico principal meridian, being the point of intersection of the said line with the west boundary line of the county of San Juan; thence north and west along the summit of the range dividing the waters of the San Miguel and Dolores rivers to the summit of Lone Cone mountain; thence northwesterly to the northeast corner of section twenty-three, township forty-two, north, range thirteen west New Mexico principal meridian; thence westerly following the section lines three miles north of the south boundary line of township forty-two to the west bank of the Dolores river on the boundary line between sections fourteen and twenty-three of said township forty-two north range eighteen west New Mexico principal meridian; thence south along the east boundary line of said section twenty-three to the southwest corner of said section twenty-three; thence west along the section lines two miles north of the south boundary of said township forty-two to the west boundary line of the state of Colorado.



§ 30-5-166. San Miguel and Ouray - names changed

The name of the county of Uncompahgre is hereby changed to Ouray, and the name of Ouray county is hereby changed to San Miguel county.



§ 30-5-167. Sedgwick

Beginning at the northeast corner boundary of Colorado; thence west on the north boundary line of Colorado to its intersection with the west line of range forty-seven west; thence south on said range line to its intersection with the southern boundary of the northern half of township nine north; thence east on said southern boundary to the east boundary line of Colorado; and thence north on said boundary line to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-168. Summit

Summit county: All that portion of the state bounded on the south by the county of Lake, and on the east by the summit of the snowy range, and on the north and west by the state boundary.



§ 30-5-169. Teller

So much of the counties of El Paso and Fremont as is included within the following described boundaries shall be set apart and is hereby established as a county, to be called the county of Teller:Beginning at the northeast corner of Fremont county at the intersection of the line between ranges sixty-seven and sixty-eight west of the sixth principal meridian, with the line between townships fifteen and sixteen south; thence north on the line between ranges sixty-seven and sixty-eight, seven miles, more or less, to the corner common to sections thirty and thirty-one, township fourteen south, range sixty-seven west, and sections twenty-five and thirty-six, township fourteen south of range sixty-eight west; thence westerly along section lines seven miles, more or less, to the corner common to sections twenty-five, twenty-six, thirty-five and thirty-six, in township fourteen south, range sixty-nine west; thence north on section lines, five miles, more or less, to the corner common to sections one and two, township fourteen south, range sixty-nine west, and sections thirty-five and thirty-six, township thirteen south, range sixty-nine west; thence east two miles along township line to corner common to sections five and six, township fourteen south, range sixty-eight west, and sections thirty-one and thirty-two, township thirteen south, range sixty-eight west; thence north along section lines eighteen miles, more or less, to the north section corner common to sections five and six, township eleven south, range sixty-eight west; thence west along the south boundary line of Douglas county sixteen miles, more or less, to the northwest corner of section three, township eleven south, range seventy-one west, being a point in the easterly boundary line of the county of Park; thence south along the easterly boundary line of Park county thirty miles, more or less, to the line between townships fifteen and sixteen south, being a point on the north boundary line of the county of Fremont; thence east along the north boundary line of Fremont county five miles, more or less, to the northeast corner of section five, township sixteen south, range seventy west; thence south along section lines three miles, more or less, to the corner common to sections sixteen and seventeen, twenty and twenty-one of township sixteen south of range seventy west; thence east along section lines, sixteen miles, more or less, to line between ranges sixty-seven and sixty-eight west; thence north on said range line, three miles, more or less, to the place of beginning.



§ 30-5-170. Washington

(1) The county of Washington is hereby established, with the same legal capacity and functions as other counties of this state, and the boundaries are as follows:Beginning at the southeast corner of Weld county, and running thence west along the south boundary of Weld county to a point at the west line of range fifty-four west of the sixth principal meridian; thence north along the west line of said range fifty-four to a point on said range line at the north line of township five, north of range fifty-four west; thence east along said north line of township five north, and continuing on said course direct to a point on the east boundary line of the state, and of said Weld county; thence south along the east boundary line of the state and Weld county to the place of beginning.(2) There is hereby stricken from the county of Adams, formerly a part of the county of Arapahoe, and annexed to the county of Washington, all that territory now a part of Adams county, formerly a part of Arapahoe county, described as follows:Beginning at the intersection of the east boundary line of range forty-nine west and the north boundary line of Adams county; thence west along the north boundary line of said Adams county to the east boundary line of range fifty-seven west; thence south along said line to the south boundary line of said Adams county; thence east along the southern boundary of said Adams county to the east boundary line of range forty-nine west; thence north along said line to the place of beginning.



§ 30-5-171. Weld

Except for those portions that became part of the city and county of Broomfield on November 15, 2001, in accordance with sections 10 to 13 of article XX of the state constitution, beginning at the intersection of the west line of range sixty-eight west with the base line; thence north on said range line to its intersection with the north line of township four north; thence east on said township line to its intersection with the west line of range sixty-seven west; thence north on said range line to its intersection with the north boundary line of Colorado; thence east along said north boundary line to its intersection with the west line of range fifty-five west; thence south on said range line to the southeast corner of township nine north, range fifty-six west; thence west on the south line of said township and range to the northeast corner of township eight north, range fifty-six west; thence south on the west line of range fifty-five west to its intersection with the north line of township six north; thence west on said township line to its intersection with the west line of range sixty west; thence south on said range line to the southeast corner of township five north, range sixty-one west; thence west on the south line of said township and range to the northeast corner of township four north, range sixty-one west; thence south on the east line of range sixty-one west to its intersection with the base line; and thence west on the base line to the place of beginning. Said public land survey lines are based upon the sixth principal meridian.



§ 30-5-172. Yuma

(1) The county of Yuma is hereby established, with the same legal capacities and functions as other counties of this state, and the boundaries are as follows:Beginning at the northeast corner of Washington county; thence running west along the north line of Washington county to the range line between ranges forty-eight and forty-nine west of the sixth principal meridian, in said Washington county; thence south along said range line to the south line of Washington county; thence east along said south line of Washington county to the southeast corner of Washington county; thence north along the east line of said Washington county to the place of beginning.(2) There is hereby stricken from the county of Adams, formerly a part of Arapahoe county, and annexed to the county of Yuma, all that territory now a part of Adams county described as follows:Beginning at the northeast corner of Adams county, thence west along the north boundary of said county to the range line dividing ranges forty-eight and forty-nine west; thence along said range line to the south boundary of said county; thence east along the south boundary of said county to the southeast corner of said county; thence north along the eastern boundary of said county to the place of beginning.






Article 6 - Location, Change, and Settlement of Boundaries

§ 30-6-100.3. Definitions

As used in this article, unless the context otherwise requires, "county" means any county or city and county.



§ 30-6-101. Survey of boundaries - arbitration

Wherever the boundary lines of any county are so indefinite as to make it impossible to determine where such lines are, and when a portion of territory by reason of such indefinite description is claimed by two counties, the board of county commissioners of each county so claiming said territory is authorized to have a survey made to define the boundaries. If it occurs that either county is dissatisfied with the boundary line as thus determined, it may be entitled to require of the other an arbitration for the settlement of the matter, from which arbitration there shall be no appeal, and the decision shall be final.



§ 30-6-102. Board of arbitration

When such arbitration is required, the board of county commissioners of each county shall choose one person from their county, and such persons shall select a third person who shall not be a resident of either county, and such three persons so chosen shall constitute a board of arbitration for the purposes mentioned in section 30-6-101.



§ 30-6-103. Arbitration - agreements - oaths - expenses

All counties, before entering into such arbitration by their boards of county commissioners, shall sign such agreements as required by law concerning arbitrations, and the board of arbitrators, before acting in such capacity, shall take such oath as prescribed by law. The expense of survey and arbitration shall be equally borne by each county, to be paid out of the county general fund.



§ 30-6-104. Boundaries not changed

Nothing in sections 30-6-101 to 30-6-103 shall be construed to authorize a change of county lines.



§ 30-6-105. Annexation - petition - notice to voters

When a majority of the taxpaying electors residing in that portion of the territory of any county proposed to be stricken off and annexed to an adjoining county shall petition the board of county commissioners of the county in which such territory is situate to have such portion stricken off and annexed to the adjoining county, giving the area and general boundaries of such territory by natural objects and monuments as near as may be, and shall deposit with such board of county commissioners an amount of money sufficient to pay the expenses of the surveying and platting of such territory, it is the duty of the said commissioners to have such territory surveyed and platted in a suitable manner and to cause to be submitted to the registered electors of such county at the general election next after the filing of such petition and plat with them the question of whether such portion of the territory of their county shall be so stricken off. The board of county commissioners shall also require the county clerk and recorder, in giving the notice required by law of the general election then next ensuing, to insert therein a notice to said registered electors that the question of striking off such territory from their county, particularly describing such territory by metes and bounds as shown by said survey, will be submitted to them for their approval or rejection and that they should designate on their ballots their approval thereof, which shall be expressed by the words "for the new county line", or their dissent thereto, expressed by the words "against the new county line". The board of county commissioners of the county to which such territory has been annexed may, in their discretion, pay the necessary expenses of such survey and plat by warrant on the treasury as in other cases.



§ 30-6-106. Annexation - adjoining county

Upon the receipt of the said petition and deposit by the board of county commissioners, they shall immediately give notice of the fact to the board of county commissioners of the adjoining county to which the petitioners desire said territory should be annexed, and the board of county commissioners of the adjoining county shall, upon receipt of the same, require the county clerk of that county, in giving notice of the next general election, to notify the electors of that county of the proposed annexation, particularly setting forth by metes and bounds in said notice the description of the said territory, that the question of such annexation will be submitted to them at said election, and that said electors shall designate on their ballots their dissent from or agreement thereto, which dissent or agreement shall be expressed as is provided in section 30-6-105.



§ 30-6-107. Annexation - election result - proclamation

When the votes cast at the annexation election have been duly canvassed, the county clerk of each of said counties shall transmit the result of said election, as to this question, along with the other returns, to the secretary of state, and if such canvass shows that a majority of the votes cast at said election in each of the said counties was in favor of the question submitted in the respective counties mentioned in section 30-6-106, the secretary of state shall immediately make proclamation thereof, setting forth a description of said territory, as it is described in said notice, plat, and survey, and that by virtue of such majority vote in said counties such territory has been stricken off from the one county, naming it, and annexed to the other county, naming it.



§ 30-6-108. County clerk and recorders to record

It is the duty of the county clerk and recorders of the said counties to record at length said proclamation of the secretary of state, together with said survey and plat, in the deed records of his county, and thereafter the county line so established shall be the lawfully constituted line between said counties, and the said territory so annexed to such county shall be subject to the jurisdiction of the county to which it has been so added, and shall be a part and parcel thereof.



§ 30-6-109. Liabilities of annexed territory

The territory so stricken off from any county and annexed to the adjoining county shall be held to pay its ratable proportion of all then existing liabilities of the county from which it has been taken. Such ratable proportion of liabilities, as soon as the proclamation has been made, shall be fixed by the board of county commissioners of the county from which it is taken, and certified to the board of county commissioners of the county of which it becomes a part; and said board of county commissioners of the last mentioned county shall cause a special tax to be levied upon the property subject to taxation in such annexed territory for one, two, or three years, until such ratable proportion has been fully collected and paid, and the money, when collected, shall be refunded to the county from which the territory has been taken.



§ 30-6-109.5. Annexation - county airports - agreements between governing bodies - approval

(1) Any provision of this article to the contrary notwithstanding, the territory of one county may be stricken off and annexed to an adjoining county, whether such territory is contiguous to such adjoining county or not, for the purpose of building and operating a major air carrier airport if the annexing county has a population of more than four hundred thousand and the boards of county commissioners of the two counties enter into an agreement for such annexation and the annexation agreement is subsequently ratified pursuant to the provisions of this section.(2) Any such annexation agreement shall include, at a minimum:(a) A description of the boundaries of the territory to be stricken off and annexed;(b) A provision for the reversion of such territory to the county from which it is to be stricken off if the purposes of the annexation are not achieved;(c) A provision that any consideration paid by the annexing county go to or for the benefit of the county and any school district from which the annexed territory is to be stricken off; and(d) A provision designating either the next general election or a special election on a date certain as the ratification election for the proposed annexation agreement.(3) In order to enter into such an agreement for the striking off and annexation of territory, each board of county commissioners shall be required to approve the agreement by a majority vote at a regular board meeting after not less than seven days' notice to the public and the opportunity for oral and written public comment on the agreement. Such notice shall be published in at least one newspaper of general circulation in the county or counties involved.(4) After approval of the annexation agreement pursuant to subsection (3) of this section, the board of county commissioners of the county from which the territory is proposed to be stricken off shall submit such proposed annexation agreement to the registered electors of such county, pursuant to section 3 of article XIV of the state constitution, at the next general election or at a special election. Such election shall be governed by the provisions of the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S., and shall be paid for by the county in which it is held.(5) Failure of the registered electors to ratify the annexation agreement by majority vote shall defeat the proposed annexation, and the territory shall not be stricken off. The agreement shall be null and void.



§ 30-6-109.7. Minor boundary adjustments

(1) (a) The general assembly hereby finds and declares that:(I) The existence of certain irregular and irrational boundaries between portions of the city and county of Denver and the neighboring counties of Adams, Arapahoe, and Jefferson has resulted in confusion and inefficiency in the delivery of public services, including police, fire, and emergency medical services, to properties on or near such boundaries; and(II) Such irregular boundaries jeopardize the ability of landowners to utilize and develop their property and impose increased costs and service delays when those landowners seek development approval.(b) The general assembly further finds and declares that it is the purpose of this section to:(I) Create a statutory mechanism, permitted by section 3 of article XIV of the Colorado constitution, that provides landowners with a limited means by which such irregular and irrational boundaries may be corrected for territory located in the city and county of Denver and in the counties of Adams, Arapahoe, and Jefferson;(II) Limit the minor boundary adjustments under this section to no more than fifty acres per adjustment and to no more than two hundred fifty acres for each such county; and(III) Permit a minor county boundary adjustment only if such adjustment is requested by one hundred percent of the landowners of property within the territory that is subject to such adjustment and only after the consent of all affected counties, municipalities, and school districts has been obtained.(2) Any provision of this article to the contrary notwithstanding, a portion of the territory of one county may be stricken off and added to an adjoining county without an election pursuant to the procedure contained in this section.(3) (a) A petition initiating a minor boundary adjustment that is signed by one hundred percent of the landowners of the territory of a county proposed to be stricken off may be submitted to the board of county commissioners in which such territory is situate. The petition shall include a map, survey, and legal description giving the area and general boundaries of such territory.(b) Upon receipt of the petition, the board of county commissioners in which such territory is situate shall conduct a hearing on the petition after not less than thirty days' notice to the public and allow the opportunity for oral and written comment on the petition. Such notice shall be published in at least one newspaper of general circulation in such territory. All owners of real property in the territory and any special district organized pursuant to title 32, C.R.S., that serves the territory are to be notified of such hearing by first class mail not less than ten days and not more than thirty days before the hearing.(c) Following such hearing, the board of county commissioners in which such territory is situate shall act by resolution to approve or deny the minor boundary adjustment initiated by the petition. In the event the minor boundary adjustment is denied, no further action shall be taken.(d) As used in this subsection (3), "landowner" means the owner in fee of any undivided interest in a given parcel of land that is within the boundaries of the territory of the county proposed to be stricken off. If the mineral estate has been severed, the landowner is the owner in fee of an undivided interest in the surface estate and not the owner in fee of an undivided interest in the mineral estate.(4) No resolution approving a boundary adjustment shall be adopted or effective pursuant to this section unless:(a) The territory to be stricken off and added to an adjoining county is contiguous to such adjoining county;(b) The total area of the territory to be stricken off and added to an adjoining county does not exceed fifty acres;(c) Both the county from which such territory is to be stricken off and the adjoining county to which such territory is to be added are represented on the boundary control commission established by section 1 of article XX of the Colorado constitution and the governing bodies of such counties have consented by resolution to the adjustment;(d) As to any county boundary adjustment under this section which will result in the detachment of area from any school district and the attachment of the same to another school district, the board of directors of the school district to which such area will be attached and the board of directors of the school district from which such area will be detached have consented by resolution to such adjustment;(e) The governing body of any municipality having incorporated territory contiguous to or contained within any portion of the territory to be stricken off has consented, by ordinance or resolution, to such adjustment.(5) If a minor boundary adjustment is approved pursuant to this section, the board of county commissioners of the county from which such territory is to be stricken off shall negotiate an intergovernmental agreement with the adjoining county to which such territory is to be added. The intergovernmental agreement shall set forth the terms adjusting the boundary of each county and shall include, but not be limited to, the following:(a) A description of the purpose of the minor boundary adjustment and of the petition initiating such adjustment;(b) A provision specifying that obligations that are in any way secured by property taxes or other revenue streams from the territory to be stricken off shall be paid as provided in section 30-6-109.(6) Upon approval by both counties of an intergovernmental agreement described in subsection (5) of this section, the board of county commissioners of each county that is a party to the agreement shall adopt a resolution approving the minor boundary adjustment. A copy of each resolution shall be recorded in the deed records of each county pursuant to section 30-6-108. Effective upon such recordation, the new county boundary so established shall be the lawfully constituted line between each county, and the territory stricken off from one county and added to the adjoining county shall be subject to the jurisdiction of such adjoining county and a part and parcel of the area of such adjoining county; except that the effective date of such new boundary for the purpose of general taxation shall be on and after the next January 1.(7) Not more than two hundred fifty acres may be stricken from or added to any county pursuant to the provisions of this section.(8) Except as provided by subsection (8.5) of this section, no territory of a county that contains an occupied residential unit may be stricken off and added to an adjoining county pursuant to this section. As used in this subsection (8), "occupied residential unit" means a building, or that portion of a building, designed for use predominantly as a place of residency by a person, a family, or families.(8.5) Subsections (3) and (8) of this section shall not apply to a minor boundary adjustment if the county to which territory will be added is bound by the intergovernmental agreement negotiated pursuant to subsection (5) of this section to use the territory solely for park and open space purposes.(9) In addition to any other requirements contained in this section, prior to the initiation of any minor boundary adjustment in which territory is proposed to be stricken off of the counties of Adams, Arapahoe, or Jefferson and added to the city and county of Denver, a decision approving the proposed minor boundary adjustment shall be made by a majority vote of the six-member boundary control commission, established by section 1 of article XX of the state constitution.(10) (Deleted by amendment, L. 2003, p. 1323, § 1, effective August 6, 2003.)



§ 30-6-110. Boundaries - survey - action to settle

When the boundary lines of any county in this state are so indefinite that a portion of territory, by reason of such indefinite description, is claimed by two counties, and such fact appears by petition of the board of county commissioners of either county to the state engineer, it is the duty of such state engineer, in connection with the county surveyor of each of such counties, to run out and establish such lines as nearly as may be in accordance with such defective description, fix and define such boundary line by monuments in accordance with rules issued by the state board of licensure for architects, professional engineers, and professional land surveyors, and to furnish the board of county commissioners of each of said counties with a description of such line as soon thereafter as may be practical, deposit such survey as a land survey plat in each county, and file a Colorado land survey monument record on each monument found or set, as specified in section 38-53-104. When such line is established it shall be the boundary line between said counties, unless one of said counties, within six months from the day of filing the description of said line by the state engineer with the board of county commissioners of such county, commences an action in a court of competent jurisdiction in this state to determine and settle such disputed line, and prosecute the same with due diligence until its final determination, or has settled such disputed line, within said six months, by arbitration. If the county surveyor of either of such counties shall not appear or assist the state engineer in making such survey after due notice so to do, it shall in no manner affect or invalidate such survey, or the boundary lines as they may be fixed by such state engineer.



§ 30-6-111. State engineer - reimbursement for expenses

The office of the state engineer shall be reimbursed for the expenses of any survey conducted in connection with a boundary dispute pursuant to section 30-6-110, and such expenses shall be borne equally by the counties involved in the boundary dispute.



§ 30-6-112. Boundaries - not changed

Nothing in this section and sections 30-6-110 and 30-6-111 shall be so construed as to authorize a change of any county line.



§ 30-6-113. Compliance with boundary control commission requirements

In addition to any other requirements, a decision approving the proposed annexation by a majority vote of the six-member boundary control commission established by section 1 of article XX of the state constitution shall be made prior to the initiation of any annexation procedures pursuant to this article to annex land from the counties of Adams, Arapahoe, or Jefferson to the city and county of Denver.






Article 7 - County Seats Designated

§ 30-7-101. County seats designated

The county seats of the several counties of the state of Colorado as heretofore established by statutes or statutory election proceedings are hereby confirmed, validated, and established from the date of such statutory enactment or proceeding as follows: County County Seat (1) Adams ......... Brighton(2) Alamosa ......... Alamosa(3) Arapahoe ......... Littleton(4) Archuleta ......... Pagosa Springs(5) Baca ......... Springfield(6) Bent ......... Las Animas(7) Boulder ......... Boulder(8) Broomfield, city and county of ......... Broomfield(9) Chaffee ......... Salida(10) Cheyenne ......... Cheyenne Wells(11) Clear Creek ......... Georgetown(12) Conejos ......... Conejos(13) Costilla ......... San Luis(14) Crowley ......... Ordway(15) Custer ......... Westcliffe(16) Delta ......... Delta(17) Denver, city and county of ......... Denver(18) Dolores ......... Dove Creek(19) Douglas ......... Castle Rock(20) Eagle ......... Eagle(21) Elbert ......... Kiowa(22) El Paso ......... Colorado Springs(23) Fremont ......... Canon City(24) Garfield ......... Glenwood Springs(25) Gilpin ......... Central City(26) Grand ......... Hot Sulphur Springs(27) Gunnison ......... Gunnison(28) Hinsdale ......... Lake City(29) Huerfano ......... Walsenburg(30) Jackson ......... Walden(31) Jefferson ......... Golden(32) Kiowa ......... Eads(33) Kit Carson ......... Burlington(34) Lake ......... Leadville(35) La Plata ......... Durango(36) Larimer ......... Fort Collins(37) Las Animas ......... Trinidad(38) Lincoln ......... Hugo(39) Logan ......... Sterling(40) Mesa ......... Grand Junction(41) Mineral ......... Creede(42) Moffat ......... Craig(43) Montezuma ......... Cortez(44) Montrose ......... Montrose(45) Morgan ......... Fort Morgan(46) Otero ......... La Junta(47) Ouray ......... Ouray(48) Park ......... Fairplay(49) Phillips ......... Holyoke(50) Pitkin ......... Aspen(51) Prowers ......... Lamar(52) Pueblo ......... Pueblo(53) Rio Blanco ......... Meeker(54) Rio Grande ......... Del Norte(55) Routt ......... Steamboat Springs(56) Saguache ......... Saguache(57) San Juan ......... Silverton(58) San Miguel ......... Telluride(59) Sedgwick ......... Julesburg(60) Summit ......... Breckenridge(61) Teller ......... Cripple Creek(62) Washington ......... Akron(63) Weld ......... Greeley(64) Yuma ......... Wray



§ 30-7-102. Relocation not affected

Nothing in this article shall affect the right of any county to change the location of its county seat as provided by law.






Article 8 - Location and Removal of County Seats

§ 30-8-101. County seat - removal - election

When an election is ordered by the board of county commissioners of any county on the question of removal or location of the county seat, it is the duty of such board of county commissioners to appoint special judges and registers of such elections, and to provide a special ballot box in each voting precinct in which shall be deposited all the ballots cast at such election in such precinct on the question of location or removal of the county seat.



§ 30-8-102. Special registration

It is the duty of the judges and registers so appointed to make a special registration of the voters of each precinct who have resided in the county at least six months, and in such precinct at least ninety days, prior to the day designated for holding such election, which day shall be the day designated by law for holding a general election, and no other.



§ 30-8-103. Polling places - special ballot

The election shall be held at the same places at which the general election is ordered to be held, but the vote for or against removal or location of the county seat shall be by a special ballot, separate and distinct from the general ticket voted at said election, which ballot shall be deposited in the special ballot box provided for in section 30-8-101, and no vote shall be counted for or against said removal or location which is not deposited in such special ballot box.



§ 30-8-104. Removal - when

No county seat shall be removed until the expiration of thirty days after the canvass of the votes by the county canvassers upon the question of location or removal, nor until the board of county commissioners of such county has made and entered of record on its journal an order directing such removal. The board shall make such order within thirty days after the county canvass is completed, unless enjoined or restrained from so doing by an order of the district court of said county or by the supreme court.



§ 30-8-105. Elections - laws applicable

All laws now in force relating to elections shall apply to elections held upon the question of removal or location of county seats, except that the question of location of such county seats shall be contested in the district court of said county in the first instance, but may be removed to the district court of any other county under the provisions of the Colorado rules of civil procedure relating to change of the place of trial, and shall be also subject to appeal as provided by law and the Colorado appellate rules. Not less than two-thirds of all the legal votes cast shall be necessary to effect the removal of the county seat of any county in this state.



§ 30-8-106. Election contests - laws applicable

All laws governing contests of elections shall be applicable to contests of county seat elections; except that the board of county commissioners of the county shall in all cases be the contestee, and that the contest shall be conducted in the district court of the proper county. Such district court may appoint a magistrate to take testimony in relation to the grounds of contest alleged by the contestor, which magistrate may sit to take evidence in any precinct of his county.



§ 30-8-107. County seats - removal - petition - election

(1) When the taxpaying electors of any county in this state are desirous of changing the county seat of the county in which they reside from the place where such county seat has been permanently located, they may at any time present to the board of county commissioners of such county a petition signed by a majority of such taxpaying electors whose names shall appear on the last tax roll. No names shall be withdrawn from said petition after the same has been presented to the board of county commissioners, except in cases of actual fraud in the procuring of signatures to the same.(2) Thereupon it is the duty of the board to require the county clerk and recorder, in giving notice for the next general election, to notify the registered voters of said county to designate upon their ballots at such election the place of their choice; and, if upon canvassing the votes polled or given it appears that any one place has two-thirds of all legal votes polled or given, such place shall be the county seat, and notice of any change thereby made shall be given as provided by law. Where there are no county buildings and the petition so states, it shall not be necessary for such majority to be more than a mere majority of all the legal votes cast to effect such removal.(3) The term "taxpaying electors" as used in this section means only those persons who are qualified voters under the registration and election laws of this state, and who in the calendar year last preceding the year in which such petition is presented as aforesaid have paid a tax, or are liable for the payment of such tax, on real or personal property assessed to them and owned by them in the county in which such petition is presented.



§ 30-8-108. Commissioners' surveys - county buildings

The board of county commissioners has the power to make all needful arrangements for having such county seat surveyed into lots, squares, streets, and alleys, selling and disposing of the same, and erecting a jailhouse, courthouse, or other county buildings as to the board seems best.



§ 30-8-109. Attached territory - tax liability

No tax shall be levied against the people of any county to erect any public building in another county, in the same judicial district.









County Officers

Article 10 - County Officers

Part 1 - General Provisions

§ 30-10-101. Offices - inspection of records - failure to comply - penalty

(1) (a) Every sheriff, county clerk and recorder, and county treasurer shall keep his or her respective office at the county seat of the county and in the office provided by the county, if any such has been provided, or, if there is none provided, then at such place as the board of county commissioners shall direct. Subject to the provisions of part 2 of article 72 of title 24, C.R.S., and any judicially recognized right of privacy, all books and papers required to be in such offices shall be open to the examination of any person, but no person, except parties in interest, or their attorneys, shall have the right to examine pleadings or other papers filed in any cause pending in such court.(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), the sheriff, county clerk and recorder, county treasurer, and clerk of the district and county courts may maintain his or her office at a location other than the county seat when authorized to do so pursuant to part 1 of article 5 of title 13, C.R.S.(c) Notwithstanding any other provision of law to the contrary, the sheriff, county clerk and recorder, and county treasurer may keep one or more offices outside of the county seat or such other place authorized pursuant to part 1 of article 5 of title 13, C.R.S. Any such office shall be in addition to his or her respective office kept pursuant to paragraph (a) of this subsection (1) and shall be within the same county. Any such additional office may be kept only if the board of county commissioners of such county makes office space or funding available to provide for the office.(d) As used in this section, "office" shall mean a place where some or all of the duties of a sheriff, county clerk and recorder, county treasurer, or clerk of the district and county courts are conducted.(2) Subject to the provisions of subsection (2.5) of this section, any person or corporation and their employees engaged in making abstracts or abstract books or in the business of title insurance, as defined in section 10-11-102 (3), C.R.S., shall have the right, during usual business hours and subject to such rules and regulations as the officer having the custody of such records may prescribe, to inspect and make memoranda, copies, or photographs of the contents of all such books and papers for the purpose of their business; but any such officer may make reasonable and general regulations concerning the inspection of such books and papers by the public or by such abstractors or title insurance personnel. If, for the purpose of making such copies, it becomes necessary to remove such records from the room where they are usually kept to some other room in the courthouse where such copying apparatus may be installed for such purpose, the county clerk and recorder, in his or her discretion, may charge to the person or corporation making such copies a fee of ten dollars per hour for the service of the deputy who has charge of such records while they are being so copied; but such fees shall not be charged to one person or corporation unless the same fee is likewise charged to every person or corporation copying such records.(2.5) (a) In lieu of affording the right of inspection and copying set forth in subsection (2) of this section, any clerk and recorder may make available to abstractors, title insurance personnel, and others, by subscription and on such medium as the clerk and recorder shall determine in accordance with the provisions of section 30-10-407, a daily copy in bulk of all documents recorded and filed in such office or less than all if the clerk and recorder determines it to be feasible to sort the bulk as requested. Such bulk copy shall be available to the subscriber no later than the third business day following the date of recording or filing. The fee to be charged by the clerk and recorder for bulk copies supplied in accordance with this subsection (2.5) shall be sufficient to cover the direct and indirect costs of production incurred by the clerk and recorder.(b) Upon tender of the appropriate fee as provided in section 30-1-103 (2)(j), the clerk and recorder shall furnish single copies of documents upon demand.(c) The clerk and recorder shall not be required to conduct a search of the real estate records in order to locate any document for copying or for any other purpose.(3) If any person or officer refuses or neglects to comply with the provisions of this section, he shall forfeit for each day he so refuses or neglects the sum of five dollars, to be collected by civil action, in the name of the people of the state of Colorado, and pay it into the school fund; but this shall not interfere with or take away any right of action for damages by any person injured by such neglect or refusal.



§ 30-10-102. All money delivered to treasurer - penalty for failure

(1) Except as provided in subsection (2) of this section, every county clerk and recorder, district attorney, sheriff, or other state or county officer appointed by law, required or permitted to receive and pay over to the county treasurer any taxes, fines, fees, or other moneys whatsoever, within thirty days after the receipt of such moneys, shall pay the same over to the county treasurer, and together therewith such officer so paying over the same shall deliver to the county treasurer a statement of the amount of such moneys so collected by him and paid over, which statement shall be signed by the person paying the same, sworn to before the county treasurer, and then filed and preserved in the office of such treasurer. Every person falsely swearing in any such statement is guilty of perjury in the second degree. The county treasurer shall not demand or receive any fee for administering the oath required by this section.(2) Fines and fees levied and collected in state courts for which no specific disposition is provided shall be paid to the department of the treasury for deposit in the general fund.



§ 30-10-103. Copies prima facie evidence

Copies of all documents, writs, proceedings, instruments, papers, and writings duly filed or deposited in the office of any county judge, county clerk and recorder, or county treasurer, and transcripts from books of record or proceedings kept by any of said officers, with the seal of his office affixed, shall be prima facie evidence in all cases.



§ 30-10-104. Resignations of officers, to whom made

All county officers who hold their office by election shall make their resignation to the officer authorized by law to fill such vacancies in such office, respectively.



§ 30-10-105. When office becomes vacant

(1) Every county office shall become vacant, on the happening of any one of the following events, before the expiration of the term of office:(a) The death of the incumbent;(b) The resignation of the incumbent;(c) The removal of the incumbent;(d) The incumbent's ceasing to be an inhabitant of the county for which he was elected or appointed;(e) The incumbent's refusal or neglect to take his oath of office, to give or renew his official bond, or to deposit such oath and bond within the time prescribed by law;(f) The decision of a competent tribunal declaring void his election or appointment;(g) The incumbent is declared incapacitated in the manner provided in subsection (4) of this section.(h) Repealed.(2) In the event a county officer is found guilty of any felony or infamous crime by a court or jury, the board of county commissioners shall immediately suspend such county officer from office without pay until his conviction is final and he has exhausted, or by failure to assert them has waived, all rights to new trial and all rights of appeal. At the time such officer's conviction is final and he has exhausted, or by failure to assert them has waived, all rights to appeal and new trial, the said board shall remove such officer from office and his successor shall be appointed as provided by statute, unless during such period of suspension a successor has been duly elected and qualified and said successor, whether so appointed or elected, shall be the duly constituted officer.(3) Should the officer suspended from office by the board of county commissioners as provided in this section be found not guilty in a state or federal court either on appeal, original trial, or new trial, the board shall forthwith reinstate such officer and give him his back pay, unless during such period of suspension a successor to such suspended officer has been duly elected and qualified. In the event a successor to such suspended officer has been so elected and qualified, such suspended officer shall receive his back pay only up to the expiration date of his regular term of office and he shall not be reinstated or paid further unless he is such person duly elected and qualified.(4) (a) Any county officer shall be declared incapacitated when there is a judicial determination that he is unable to routinely and fully carry out the responsibilities of his office by virtue of mental or physical illness or disability and he has been so unable for a continuous period of not less than six months immediately preceding the finding of incapacity. The quantum of proof required, the procedures to be followed, and the rights reserved to the subject of any determination of incapacity under this subsection (4) shall be those specified for the appointment of guardians in part 3 of article 14 of title 15, C.R.S., to the extent applicable.(b) A proceeding to determine incapacity under this subsection (4) shall be commenced in the district court by a majority of the board of county commissioners. With respect to a county commissioner, proceedings shall be commenced when said commissioner fails to attend any regular meeting of the board of county commissioners for a period of six months. With respect to any county officer other than a county commissioner, proceedings shall be commenced when such officer fails to report to his office or other regular place of business for a period of six months.(c) In any county having a population of less than one hundred thousand, the county shall be represented in the district court by the district attorney or by a qualified attorney acting for the district attorney who is appointed by the district court for that purpose. In any county having a population of one hundred thousand or more, the county shall be represented by the county attorney or a qualified attorney acting for the county attorney who is appointed by the district court for that purpose.



§ 30-10-106. Substitute officers have same powers and compensation

When any coroner is required to act as sheriff, or any other officer in this state is required to perform any duties belonging to any other office, for the time being, he shall have the same powers in respect to that duty as are given by law to the officer whose duties he performs, and shall be entitled to receive the same compensation for his services.



§ 30-10-107. Penalty for refusing to qualify

Any person elected or appointed to any county office in any county in this state who refuses to qualify, having consented to such election or appointment, is liable to a fine not exceeding one hundred nor less than twenty-five dollars, at the discretion of any court having competent jurisdiction.



§ 30-10-108. Fines appropriated to school fund of county

All fines contemplated in section 30-10-107 shall be recoverable before any court in this state, in the name of the county in which the case arises, and shall be appropriated to the use of the school fund of said county.



§ 30-10-109. Office hours

All county offices shall be kept open for the transaction of county business on the days and during the hours designated by resolution of the board of county commissioners. However, all clerks of court and sheriffs shall be subject, at all times, to the command of the people, and each thereof shall at all hours, night and day, be prepared to attend such duties as may reasonably be required of them.



§ 30-10-110. Bonds or insurance of officers - oaths

(1) Except as provided in subsection (2) of this section, every county officer named in section 30-10-101, before entering upon the duties of office, on or before the day of the commencement of the term for which the officer was elected, shall execute and deposit an official bond, as prescribed by law. Any such officer shall also take and subscribe the oath of office prescribed by law, before some officer authorized to administer oaths, and deposit the same with the official bond to be filed and preserved therewith.(2) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage on behalf of the county officer and county employees to protect the people of the county from any malfeasance on the part of the officer while in office or employees.



§ 30-10-111. Oath of deputy

A deputy appointed to office, before entering upon the deputy's duties under such appointment, shall take and subscribe the like oath of office as that required to be taken by the appointing officer and shall deposit the same in the office where the oath of such officer is deposited.



§ 30-10-112. Officer to act until successor qualifies

When the term of office of any sheriff, coroner, county judge, county clerk and recorder, assessor, county treasurer, county surveyor, or other county officer expires, it shall be lawful for such officer, whether reelected or not, and his deputies, to continue to perform all the duties of such office until his successor is duly qualified as required by law.






Part 2 - Recall of County Officers



Part 3 - County Commissioners

§ 30-10-301. Oath of commissioners

Each person elected as commissioner, on receiving a certificate of his election, shall take an oath to support the constitution of the United States and of the state of Colorado, and to perform the duties of his office to the best of his ability, which oath, being endorsed upon said certificate, under the hand and seal of the person administering it, shall be sufficient for said person to act as such commissioner.



§ 30-10-302. County seal - open meetings - rules

The seal of the county shall be the seal of the board of county commissioners. The board of county commissioners shall meet in open session and all persons conducting themselves in an orderly manner may attend its meetings. The board may establish rules and regulations to govern the transactions of its business.



§ 30-10-303. Meetings of board

(1) Each board of county commissioners shall meet at the county seat of its county at least one business day of each month and at such other times and locations within the county as in the opinion of the board the public interest may require. Such meetings shall be held on a regular and published schedule, as determined by resolution of the board.(2) The board may hold such special or emergency meetings and adopt such publication procedure therefor as the public interest may, in the opinion of the board, require.



§ 30-10-304. Meetings of board in counties over one hundred thousand

(1) Except as otherwise permitted under subsection (2) of this section, each board of county commissioners of a county containing more than one hundred thousand inhabitants shall hold at least two meetings in each week of each year; but in the months of July and August of each year the board will not be required to hold more than two meetings in each of those months.(2) Each board of county commissioners of a county containing more than one hundred thousand inhabitants may hold fewer than two meetings in each week of each year on the basis of, without limitation, the following circumstances:(a) A lack of a quorum caused by illness;(b) Scheduling conflicts with meetings of professional organizations whose membership includes county commissioners;(c) Inclement weather;(d) Natural disasters or emergency conditions;(e) Special events; or(f) Any other circumstance that a majority of the board deems reasonable justification for not holding the meeting in the majority's sole discretion.(3) The board chair may cancel a regularly scheduled meeting of the board. If the decision to cancel a meeting is made more than twenty-four hours in advance of the meeting, the board shall promptly provide notice to the public of the cancellation in the same manner in which it customarily provides the public notice of its meetings.



§ 30-10-305. Penalty for absence from meetings in counties over one hundred thousand

If any member of the board of county commissioners of counties containing more than one hundred thousand inhabitants is absent from any regular meeting thereof without being excused by a majority of the board, he shall forfeit to the county ten dollars for any such absence, which sum so forfeited shall be deducted from the absentee's salary next to be paid.



§ 30-10-306. Commissioners' districts - vacancies

(1) Each county shall be divided into three compact districts by the board of county commissioners. Each district shall be as nearly equal in population as possible based on the most recent federal census of the United States minus the number of persons serving a sentence of detention or confinement in any correctional facility in the county as indicated in the statistical report of the department of corrections for the most recent fiscal year. Each district shall be numbered consecutively and shall not be subject to alteration more often than once every two years. One commissioner shall be elected from each of such districts by the voters of the whole county. If any commissioner, during his or her term of office, moves from the district in which he or she resided when elected, his or her office shall thereupon become vacant. All proceedings by the board of county commissioners in formation of such districts not inconsistent with this section are confirmed and validated.(2) Each county having a population of seventy thousand or more which has chosen to increase the members of the board of county commissioners from three to five shall be divided into three or five districts by the board of county commissioners according to the method of election described in section 30-10-306.5 (5) or (6) or section 30-10-306.7. The districts shall be as nearly equal in population as possible based on the most recent federal census of the United States minus the number of persons serving a sentence of detention or confinement in any correctional facility in the county as indicated in the statistical report of the department of corrections for the most recent fiscal year. Each district shall be numbered consecutively, and shall not be subject to alteration more often than once every two years; except that, notwithstanding subsection (3) of this section, the board may alter the districts to conform to precinct boundaries that are changed in accordance with section 1-5-103 (1), C.R.S., based on the division of the state into congressional districts or an approved plan for reapportionment of the members of the general assembly when necessary to ensure that no precinct is located in more than one district. Commissioners shall be elected at large or from districts according to the method of election described in section 30-10-306.5 (5) or (6) or section 30-10-306.7. If any commissioner required to be resident in a district moves during his term of office from the district in which he resided when elected, his office shall thereupon become vacant. All proceedings by the board of county commissioners in formation of such districts not inconsistent with this section are confirmed and validated.(3) When a board of county commissioners determines to change the boundaries of commissioner districts or when new districts are created, such changes or additions shall be made only in odd-numbered years and, if made, shall be completed by July 1 of such year, except in cases of changes resulting from changes in county boundaries.(4) Notwithstanding subsections (1) to (3) of this section, after each federal census of the United States, each district shall be established, revised, or altered to assure that such districts shall be as nearly equal in population as possible based on such census minus the number of persons serving a sentence of detention or confinement in any correctional facility in the county as indicated in the statistical report of the department of corrections for the most recent fiscal year. The establishment, revision, or alteration of districts required by this subsection (4) shall be completed by September 30 of the odd-numbered year following such census.(5) No less than thirty days before adopting any resolution to change the boundaries of commissioner districts or create new commissioner districts, the board of county commissioners shall hold a public hearing on the proposed district boundaries.



§ 30-10-306.5. Procedure to increase number of county commissioners

(1) In any county having a population of seventy thousand or more, the membership of the board of county commissioners may be increased from three to five members pursuant to this section.(2) Subject to referral as provided in this subsection (2), a board of county commissioners may pass a resolution increasing its membership to five members and designating not fewer than two of the methods of election set forth in subsection (5) or (6) of this section. The resolution shall be referred to the registered electors of the county at a general election. If a majority of votes cast are in favor of the referred resolution, the board of county commissioners shall take such action as is necessary to assure that the increased number of county commissioners are elected at the next general election according to the procedure for election contained in the referred resolution which received the largest number of votes cast.(3) (a) In the alternative, a petition signed by at least eight percent of the total number of qualified electors of a county voting for all candidates for the office of secretary of state at the last preceding general election shall be sufficient to place on the ballot at a general election the question of whether to increase the membership to five members with a designation of not fewer than two of the methods of election set forth in subsection (5) or (6) of this section.(b) If a majority of the votes cast on a question placed on the ballot pursuant to paragraph (a) of this subsection (3) are in favor of increasing the membership, the board of county commissioners shall pass a resolution increasing the membership to five members and providing for the election of the increased number of county commissioners at the next general election according to the procedure for election specified in such question which received the largest number of votes cast.(4) (Deleted by amendment, L. 94, p. 1269, § 1, effective May 22, 1994.)(5) (a) If three county commissioners are to be resident in districts and two elected by the voters of the whole county, they shall be elected as set forth in this subsection (5). Members resident in districts elected pursuant to this subsection (5) may be elected by the voters of the whole county or may be elected only by voters resident in the district from which the member runs for election.(b) If the first general election after the voters' approval of such increase is held in 1976 or any fourth year thereafter, two members resident in districts and one at-large member shall be elected to four-year terms at said election, and one at-large member shall be elected to fill the vacancy until the next general election, and two members, one resident in a district and one at large, shall be elected to four-year terms at said next general election. Thereafter, three members, two resident in districts and one at large, shall be elected at the general elections which occur each four years after the first general election following such resolution, and two members, one resident in a district and one at large, shall be elected at the general election which occurs two years after the first general election following such resolution and every fourth year thereafter.(c) If the first general election after the voters' approval of such increase is held in 1978 or any fourth year thereafter, two members, one resident in a district and one at large, shall be elected to four-year terms at said election, and one at-large member shall be elected to fill the vacancy until the next general election, and three members, two resident in districts and one at large, shall be elected to four-year terms at said next general election. Thereafter, two members, one resident in a district and one at large, shall be elected at the general elections which occur each four years after the first general election following such resolution, and three members, two resident in districts and one at large, shall be elected at the general election which occurs two years after the first general election following such resolution and every fourth year thereafter.(d) Prior to March 1 of the election year, the board of county commissioners shall designate the at-large position from which a commissioner is to be elected to a two-year term to fill a vacancy described in paragraph (b) or (c) of this subsection (5).(6) (a) If five county commissioners resident in districts are to be elected, they shall be elected as set forth in this subsection (6). Members elected pursuant to this subsection (6) may be elected by the voters of the whole county or may be elected only by voters resident in the district from which the member runs for election.(b) If the first general election after the voters' approval of such increase is held in 1982 or any fourth year thereafter, two members resident in districts shall be elected to four-year terms at said election, and one member resident in a district shall be elected to fill the vacancy until the next general election, and three members resident in districts shall be elected to four-year terms at said next general election. Thereafter, two members resident in districts shall be elected at the general elections which occur each four years after the first general election following such resolution, and three members resident in districts shall be elected at the general election which occurs two years after the first general election following such resolution and every fourth year thereafter.(c) If the first general election after the voters' approval of such increase is held in 1984 or any fourth year thereafter, three members resident in districts shall be elected to four-year terms at said election, and one member resident in a district shall be elected to fill the vacancy until the next general election, and two members resident in districts shall be elected to four-year terms at said next general election. Thereafter, three members resident in districts shall be elected at the general elections which occur each four years after the first general election following such resolution, and two members resident in districts shall be elected at the general election which occurs two years after the first general election following such resolution and every fourth year thereafter.(d) The board of county commissioners shall designate the district from which a commissioner is to be elected to a two-year term to fill a vacancy described in paragraph (b) or (c) of this subsection (6).(7) Signature requirements governing petitions for a race involving a seat on the board of county commissioners for the next four calendar years immediately following an election at which the voters have approved an increase in the number of county commissioners from three to five under this section are specified in section 1-4-801 (2)(e), C.R.S., for major political party candidates, and section 1-4-802 (2), C.R.S., for candidates who do not wish to affiliate with a major political party. Following the first four calendar years after such a change in the membership of the board of county commissioners has been approved by the voters, the signature requirements for a petition for a county commissioner candidate must follow the procedures specified in section 1-4-801 (2)(a), C.R.S., for major political party candidates, and section 1-4-802 (1)(c)(VI), C.R.S., for candidates who do not wish to affiliate with a major political party, as applicable.



§ 30-10-306.7. Procedure for electing county commissioners

(1) In any county having a population of seventy thousand or more which has increased the membership of the board of county commissioners to five pursuant to sections 1-4-205 (3)(a), C.R.S., and 30-10-306.5, the registered electors may, either by referendum or by initiative, change the method of electing said members or reduce the membership of the board of county commissioners to three, pursuant to the procedures in this section.(2) (a) In any such county, the method of electing members of the board of county commissioners may be changed to any one of the following methods:(I) Five commissioners resident in five districts, elected by the voters of the whole county or elected only by voters resident in the district from which the member runs for election. In such case, the procedures for election shall be in accordance with section 30-10-306.5 (6). The county clerk and recorder shall make any other necessary provision to effectuate the change in method of election.(II) Three commissioners resident in three districts, elected by the voters of the whole county or elected only by voters resident in the district from which the member runs for election. In such case, the procedures for election shall be in accordance with subsection (5) of this section.(III) Five commissioners elected as follows: Three commissioners resident in three districts and elected by voters resident in those districts and two commissioners elected at large; or three commissioners resident in districts and elected by voters of the whole county and two commissioners elected at large. In such case, the procedures for election shall be in accordance with paragraph (a) of subsection (5) of this section.(b) The registered electors of such a county may, either by referendum or by initiative, decrease the members of the board of county commissioners from five to three. In such case, the term of office of all members serving on the board shall expire at the time the next duly elected board takes the oath of office following the first general election after the voters' approval of such decrease, and three new members shall be elected in accordance with sections 1-4-205 (2), C.R.S., and 30-10-306. Two seats, as determined by lot, shall be elected for four-year terms and the remaining seat shall be elected for a two-year term of office in accordance with sections 1-4-205 (2), C.R.S., and 30-10-306. The county clerk and recorder shall make any necessary changes to effectuate the decrease in membership.(3) Subject to referral as provided in this subsection (3), a board of county commissioners may pass a resolution changing the method of electing the members of the board or decreasing the membership of the board, as provided in subsection (2) of this section. Prior to the ninetieth day before the next general election, the board of county commissioners shall request that the county clerk and recorder place the resolution on the ballot for referral to the registered electors of the county at the next general election.(4) In the alternative, a petition signed by at least eight percent of the total number of qualified electors of a county voting for all candidates for the office of secretary of state at the last preceding general election shall be sufficient to place on the ballot at a general election the question of whether to change the method of electing members of the board or to decrease the membership of the board. In the case of a petition to change the method of electing members of the board, such petition shall specify the method of election according to subsection (2) of this section. Such a petition, shall be delivered to the county clerk and recorder prior to the ninetieth day before the next general election with a request that the question be placed on the ballot for referral to the registered electors of the county at the next general election.(5) (a) If a majority of the votes cast on the question are in favor of changing the method of electing the five commissioners or providing for three commissioners, as provided in subparagraph (II) or subparagraph (III) of paragraph (a) of subsection (2) of this section, the board of county commissioners shall change the boundaries of the commissioner districts so as to create three districts as nearly equal in population as possible based on the most recent federal census of the United States minus the number of persons serving a sentence of detention or confinement in any correctional facility in the county as indicated in the statistical report of the department of corrections for the most recent fiscal year. The districts shall be numbered consecutively and shall not be subject to alteration more often than once every two years; except that, notwithstanding section 30-10-306 (3), the board may alter the districts to conform to precinct boundaries that are changed in accordance with section 1-5-103 (1), C.R.S., based on the division of the state into congressional districts or an approved plan for reapportionment of the members of the general assembly when necessary to ensure that no precinct is located in more than one district. All other provisions of sections 1-4-205 (3)(a), C.R.S., and 30-10-306 (2) and (3) relating to the method of electing members, as provided in this paragraph (a), shall be applicable; except that, when districts are created, such changes shall be completed by July 1 of the odd-numbered year immediately preceding the general election.(b) (I) Upon adoption of the boundaries of the three commissioner districts pursuant to subsection (2) of this section, it shall be decided by lot which of the five presently elected commissioners shall serve each of the three commissioner districts and which two commissioners shall serve the county at large.(II) If more than one presently elected commissioner resides within the boundaries of the same newly created commissioner district, those commissioners shall first determine by lot which of them will serve that district and which of them will represent the county at large. The remaining commissioners shall then determine by lot which of them will serve the two remaining districts and which of them will serve as the second commissioner at large.(III) The county clerk and recorder shall establish the time, place, and manner in which such lots shall be conducted and shall declare the official results of such lots immediately thereafter.(c) In the event that the registered electors of a county vote to change the method of election pursuant to this subsection (5), the terms of office of the five presently elected commissioners shall not be affected.(d) Thereafter, the method of election in such counties shall be as provided in sections 1-4-205 (3)(a), C.R.S., and 30-10-306.5 (5).(6) Signature requirements governing petitions for a race involving a seat on the board of county commissioners for the next four calendar years immediately following an election at which the voters have approved a decrease in the number of county commissioners from five to three under this section are specified in section 1-4-801 (2)(e), C.R.S., for major political party candidates, and section 1-4-802 (2), C.R.S., for candidates who do not wish to affiliate with a major political party. Following the first four calendar years after such a change in the membership of the board of county commissioners has been approved by the voters, the signature requirements for a petition for a county commissioner candidate must follow the procedures specified in section 1-4-801 (2)(a), C.R.S., for major political party candidates, and section 1-4-802 (1)(c)(VI), C.R.S., for candidates who do not wish to affiliate with a major political party, as applicable.



§ 30-10-307. Chairman - temporary chairman

At the first meeting after election, the board of county commissioners shall choose one of its number as chairman, who shall preside at such meeting and all other meetings, if present; but, in case of his absence from such meeting, the members present shall choose one of its number as temporary chairman.



§ 30-10-308. Oaths administered and orders signed by chairman

The chairman of said board of county commissioners has the power to administer oaths to any person concerning any matter submitted to the board or connected with its powers and duties, and he shall sign all county orders.



§ 30-10-310. Committee of commissioners - report

If the board of county commissioners sees fit to refer any matter to a committee of its members, the actions of said committee shall not be final, but shall be reported to the board for its consideration, and the board's action thereon shall be placed in its records.



§ 30-10-311. Bonds or insurance of county commissioners

(1) Except as provided in subsection (2) of this section, each county commissioner of the several counties of this state is required to execute a bond, payable to the people of the state of Colorado, conditioned that the commissioner will faithfully and honestly discharge the duties of the office of county commissioner so long as the commissioner continues in office, and that the commissioner will not, either directly or indirectly, misappropriate, or permit to be misappropriated, any of the funds or property of said county while in office; that the commissioner will not, while in office, be interested or concerned in any manner, directly or indirectly, in any sale, purchase, bargain, or contract whereby any sum of money or thing in action becomes due to such commissioner from such county, or from any person from such county; and that the commissioner will at all times transact the business of such county economically, and to the best of the commissioner's ability, for the best interest of such county.(2) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage on behalf of the county commissioner to protect the people of the county from any malfeasance on the part of the commissioner while in office.



§ 30-10-312. Amount of bond or insurance - county commissioners

The bond executed by the county commissioners in counties with a population of ten thousand or more persons pursuant to section 30-10-311 (1) or the insurance purchased by the county on behalf of the county commissioners pursuant to section 30-10-311 (2) shall be in the sum of ten thousand dollars and in counties with a population under ten thousand persons shall be in the sum of five thousand dollars.



§ 30-10-313. Bond executed or insurance purchased before duties assumed

No county commissioner shall enter upon the duties of the office of commissioner unless the commissioner has executed the bond described in section 30-10-311 (1) or the county has purchased the insurance described in section 30-10-311 (2).



§ 30-10-314. Where bond filed

If a county commissioner executes a bond pursuant to section 30-10-311 (1), the bond, after approval by the judge of the district court, shall be filed by the county clerk and recorder of such county and shall be recorded in the records of the county.



§ 30-10-315. Penalty for acting without bond or insurance

If any county commissioner acts as such officer, performs any of the duties, or exercises any of the rights or privileges of county commissioner without being bonded or insured pursuant to section 30-10-311, or after judgment of removal from such office has been entered, the commissioner is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five hundred nor more than five thousand dollars, and by imprisonment in the county jail for not less than thirty days nor more than six months.



§ 30-10-316. Suits on bond or insurance

Upon default or breach of any of the conditions of either the bond or the insurance policy required by section 30-10-311 by any county commissioner in this state, either the district attorney for the district in which such commissioner resided at the time of such breach, the county attorney of such county, or any taxpayer of the county who will become responsible for the costs of suit, may institute an action in any court of competent jurisdiction in such county in the name of the board of county commissioners of the county and against the principal and sureties upon the bond or the insurance policy for the damages such county has sustained by reason of the breach of any of the conditions contained in the bond or the insurance policy. When a suit is brought by any person other than the district or county attorney, the court may require surety for costs as in other civil cases.



§ 30-10-317. County to recover all damages - execution against body

In any action filed pursuant to section 30-10-316, the county shall recover all damages, both proximate and remote, that it may have sustained by reason of any breach of the conditions of the bond or the insurance policy required by section 30-10-311, as applicable; and if it appears on the trial of any such case that the breach was tortious, fraudulent, or willful, and that the county shall not be able to recover judgment against the sureties or, having recovered judgment, is unable to collect the same from the principal or the principal's sureties, the county may have execution against the body of such principal, who shall be confined in the county jail of the county until such judgment and costs are paid; except that such imprisonment shall not exceed one year.



§ 30-10-318. Recovery for all damage - liability

In all suits upon the official bonds or insurance policies required by section 30-10-311, the recovery against a member of the board of county commissioners shall not be limited to a proportionate amount of the damage proved, but the recovery on the bond of each shall be for the whole amount of damage proved. If any member of a board of county commissioners knowingly acquiesces in any misappropriation of the funds of a county, or in the allowance of bills that are not legally allowable, or in the payment thereof, the sureties or insurer of the county commissioner, as applicable, shall be liable for all damages, both proximate and remote, that the county sustains for reason thereof, to be recovered as provided.



§ 30-10-319. Clerk of board - duties

(1) It is the general duty of the clerk of the board of county commissioners:(a) To record, in a book to be provided for that purpose, all proceedings of the board;(b) To make regular entries of all their resolutions and decisions on all questions concerning the raising of money;(c) To record the vote of each commissioner on any question submitted to the board, if required by any member;(d) Except when specifically provided otherwise by law, sign all orders issued by the board for the payment of money;(e) To preserve and file all accounts acted upon by the board, with their action thereon, and he shall perform such other duties as are required by law.



§ 30-10-320. Clerk to designate amount - copies of records

It is the duty of such clerk to designate upon every account which is audited and allowed by the board the amount so allowed; and he shall also deliver to any person who may demand it a certified copy of any record in his office, or any account on file therein, on receiving from such person the fees prescribed by law.



§ 30-10-321. Orders - dated and numbered - records of issuance

Such clerk shall not sign or issue any county order, unless ordered by the board of county commissioners authorizing the same; and every such order shall be numbered, and the date, amount, and number of the same, and the name of the person to whom it is issued, shall be entered in a book kept by him in his office for that purpose.



§ 30-10-322. Penalty for failure to perform duty

If any commissioner refuses or neglects to perform any of the duties which are required of him by law as a member of the board of county commissioners, without just cause therefor, he shall, for each offense, forfeit a sum not less than twenty-five nor more than one hundred dollars.






Part 4 - County Clerk and Recorder

§ 30-10-401. County clerk - term - bond - insurance

(1) A county clerk shall be elected in each county of this state for the term of four years and, except as provided in subsection (2) of this section, before entering upon the duties of the office, shall execute to the people of the state of Colorado, and file with the county clerk then in office, a bond with two or more sufficient sureties in the sum of not less than five thousand dollars, to be affixed and approved by the board of county commissioners according to law, with conditions in substance as follows: "Whereas, The above bounden ....... was elected to the office of the county clerk of ........, on the ....... day of ........, Now, therefore, if the said ....... shall faithfully perform all the duties of the office, and shall pay over all moneys that may come into the hands of the clerk as required by law, and shall deliver to the clerk's successor in office all the books, records, papers, and other things belonging to said office, then the above obligation to be void, otherwise to remain in full force." The bond, after being recorded, shall be at once deposited with the county treasurer for safekeeping.(2) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage in an amount not less than ten thousand dollars on behalf of the county clerk to protect the people of the county from any malfeasance on the part of the clerk while in office.



§ 30-10-402. Clerk for board of commissioners

The county clerk shall be, in and for his county, clerk of the board of county commissioners.



§ 30-10-403. Deputy clerk - duties

Every county clerk shall appoint a deputy, in writing, under the county clerk's hand, and shall file such appointment in the office of the county clerk; and such deputy, in case of the absence or disability of the county clerk, or in case of a vacancy in the office thereof, shall perform all the duties of the county clerk during such absence or until such vacancy is filled. Every county clerk may appoint other deputies and, if the county clerk has executed a bond pursuant to section 30-10-401 (1), the county clerk's sureties shall be responsible under the bond for the acts of all such deputies.



§ 30-10-404. Vacancy in office - how filled

If a vacancy in the office of county clerk should occur by death, resignation, or otherwise, the board of county commissioners shall appoint some suitable person to fill such vacancy until a successor is elected according to law.



§ 30-10-405. Office at county seat - seal - records

(1) The county clerk and recorder shall keep his or her office at the county seat. The county clerk and recorder shall attend the sessions of the board of county commissioners either in person or by deputy, keep the county seal, records, and papers of the board of county commissioners, and keep a record of the proceedings of the board, as required by law, under the direction of the board of county commissioners. Records of such proceedings shall be kept in a visual text format that may be transmitted electronically.(2) Notwithstanding the provisions of subsection (1) of this section, the county clerk and recorder may maintain his or her office at a location other than the county seat when authorized to do so pursuant to part 1 of article 5 of title 13, C.R.S.



§ 30-10-405.5. Electronic filings

The county clerk and recorder may accept by electronic filing deeds and all other documents authorized by law to be recorded in his or her office. As used in this part 4, unless the context otherwise requires, "electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities. To the extent the provisions of this part 4 differ from the requirements of the federal "Electronic Signatures in Global and National Commerce Act", 15 U.S.C. sec. 7001 et seq., the provisions of this part 4 are intended to modify, limit, or supercede the requirements of such act, as provided for in section 7002 (a) of such act.



§ 30-10-406. County clerk and recorder - duties - filing requirements

(1) The county clerk shall be ex officio recorder of deeds and shall have custody of and safely keep and preserve all the documents received for recording or filing in his or her office. As used in this part 4, unless the context otherwise requires, "document" includes electronic filings. During the hours the office is open for business, the clerk and recorder shall also record or cause to be recorded in print, or in a plain and distinct handwriting, or electronically, in suitable books or electronic records to be provided and kept in the clerk and recorder's office, all documents authorized by law to be recorded in his or her office and shall perform all other duties required by law.(2) Upon recording any document to which a documentary fee applies, the clerk and recorder shall forward a clear, complete, and accurate copy of such document to the office of the county assessor. The clerk and recorder may forward the copy electronically to said office.(3) (a) All documents received for recording or filing in the clerk and recorder's office, except a verification of application form as defined in section 38-29-102 (13), C.R.S., shall contain a top margin of at least one inch and a left, right, and bottom margin of at least one-half of an inch. The clerk and recorder may refuse to record or file any document that does not conform to the requirements of this paragraph (a).(b) Repealed.(4) The county clerk and recorder shall perform the duties prescribed in article 22 of title 15, C.R.S., with respect to the recording and processing of designated beneficiary agreements and revocations of such agreements.



§ 30-10-406.5. Redaction of first five digits of social security numbers on public documents

(1) A county clerk and recorder shall redact the first five digits of a social security number from a public document recorded with the clerk and recorder upon the request of the individual assigned the social security number or that individual's designee by power of attorney or appointment of personal representative, custodian, conservator, or guardian if:(a) The document is in electronic form;(b) The clerk and recorder has the equipment needed to automatically make the redaction; and(c) The individual requesting redaction makes the request in writing on a form provided by the clerk and pays a fee pursuant to section 30-1-103 (1).(2) A county clerk and recorder may, but is not required to, make a requested redaction even if he or she lacks the equipment needed to do so automatically.



§ 30-10-407. Microfilm and optical imaging records - when - standards for optical imaging systems

(1) When authorized by the board of county commissioners, the county clerk and recorder in counties, or cities and counties, may record the documents lawfully filed for record in his or her office by making and preserving microfilm or optical images thereof. Such county clerk and recorder shall properly index the same in the manner required by law. When the microfilm or optical imaging method of recording has been approved by the board of county commissioners and adopted by the county clerk and recorder, at least one microfilm reader to make the microfilms legible or at least one computer terminal to access optical imaging records shall be provided, and as many more microfilm readers or computer terminals as may prove necessary to give reasonable service to the public shall also be provided.(2) At least two microfilms or two optical imaging database records shall be made of each recorded document, which shall be kept in separate buildings as far as reasonably may be done in order that they may not be subject to the same hazards. All sets of the microfilm and all optical imaging computer data shall be constantly under the control of the county clerk and recorder. One set of microfilm or one copy of the optical imaging database shall always be kept by the county clerk and recorder, so that the same is available to the public during the hours that said county clerk and recorder's office is open for business and so that persons desiring to inspect or examine the record may do so by means of microfilm reader and facilities or by means of optical imaging computer terminals maintained in said county clerk and recorder's office. Said records shall not be removed from the county clerk and recorder's office at any time for any purpose, except the security copy, which shall be kept in a security vault approved by the board of county commissioners and the county clerk and recorder. The security copy of the microfilm or optical image media may be deposited in the county records section of the department of personnel.(3) (Deleted by amendment, L. 2004, p. 376, § 1, effective July 1, 2004.)(4) Any document which cannot be satisfactorily recorded by microfilm or by optical imaging may be recorded by other methods of photographing or by transcribing by typewriter or by longhand.(4.3) Regardless of the method by which a document is recorded, legible size prints shall be made on demand for the fee provided by law; except that the county clerk and recorder shall not be required to provide a print during the first three business days after a document is recorded.(4.5) Any optical imaging system utilized by a county clerk and recorder shall, at minimum, produce permanent records which do not permit additions, deletions, or other changes to the original documents.(5) Nothing in this section shall abridge or limit the power of any court to compel the production of any microfilm or optical imaging records in any proceeding.



§ 30-10-408. Grantor and grantee indices to be kept by county clerk and recorder

(1) (a) Every county clerk and recorder shall keep a grantor index and a grantee index in the clerk and recorder's office. The grantor index may be divided into seven columns, with heads to the respective columns as follows:

(b) The clerk and recorder shall make correct entries in the grantor index of every document filed or recorded, as required by law, concerning or affecting real estate, under the appropriate headings, entering the names of the grantors in alphabetical order.

(2) (a) The grantee index may be divided into seven columns, with heads to the respective columns as follows:

(b) The clerk and recorder shall make correct entries in the grantee index of every document filed or recorded, as required by law, concerning or affecting real estate under the appropriate heading, entering the names of the grantees in alphabetical order.

(2.5) The county clerk and recorder shall properly enter a recorded document in the grantor and grantee indices as soon as practicable but not later than seven business days after the date on which the document is recorded.

(3) (a) In counties with the capability, the county clerk and recorder may substitute printouts, microfiches, aperture cards, or other legible photographic or electronic processes for the books and indices required by subsections (1) and (2) of this section. The security and public inspection provisions of section 30-10-407 shall apply to all such printouts, microfiches, aperture cards, or other photographic or electronic records. Both the grantor and grantee indices may be combined in one alphabetical listing with proper coding to indicate grantor and grantee, with both the grantor and grantee appearing in proper alphabetical order.

(b) A general index of releases may be maintained on printouts, microfiches, or aperture cards, by other legible photographic or electronic process, or in a separate book of releases containing a space to enter new index numbers of releases on a numerical listing of the original recording information of the document being released.

(c) Records kept under the provisions of this subsection (3) may substitute reception or index numbers for volume, film, or page numbers, and any electronic records may contain indices for as many years as the county clerk and recorder may deem useful for public inspection.



§ 30-10-409. Reception book - form - contents - acceptance for recording

(1) The county clerk and recorder shall also keep a reception book, each page of which shall be divided into five columns, with heads to the respective columns as follows:

(2) When any document has been accepted by the clerk and recorder for recording and the proper fee has been paid, such document shall be deemed to be recorded for all purposes. After a document has been received, the clerk and recorder shall endorse upon such document information, which may be in electronic form, noting the day, hour, and minute of its acceptance for recording, the index or reception number, the volume, film or page where recorded, if such are used, and the fee received for recording the same and shall immediately make an entry of the same in the reception book, under the appropriate heading, with the amount paid as fee for recording the same. A document shall be deemed accepted as of the date and time of its endorsement. The clerk and recorder's endorsement may be done electronically. When such endorsement is made electronically, the endorsement shall be immediately perceptible and reproducible. Any document, except those filed and recorded pursuant to section 38-29-205, C.R.S., that is received by 1 p.m. on a business day shall be endorsed by the end of that day. Any document that is received after 1 p.m. on a business day shall be endorsed by 5 p.m. on the following business day. Those documents received pursuant to section 38-29-205, C.R.S., shall be endorsed by the clerk and recorder within three business days. After a document has been endorsed and processed for recording, the clerk and recorder, without additional fee or charge, shall deliver it by regular mail, electronic delivery, or personal delivery to the person authorized to receive the same, writing the name of the person to whom it is delivered in an appropriate column in the reception book.

(3) In counties with the capability, the county clerk and recorder may substitute printouts, microfiches, aperture cards, or other legible photographic or electronic processes for the reception book required by this section; except that proper audit controls of cash receipts shall be maintained in compliance with governmental audit procedures.

(4) No clerk and recorder shall be bound to perform any of the duties required to be performed for which a fee is required unless such fee has been paid or tendered.

(5) A clerk and recorder who decides to accept electronic filings shall establish procedures for such electronic filings that are consistent with any standards or rules established by the electronic recording technology board pursuant to section 24-21-403, C.R.S. No electronic filings shall be accepted by the clerk and recorder until the clerk and recorder has established and made publically available the procedures for electronic filings. Nothing in this article shall be interpreted to require any clerk and recorder to accept electronic filings. Nothing in this article shall abridge the power of any clerk and recorder to accept or reject electronic filings in accordance with the provisions of section 38-35-202, C.R.S.

(6) (a) The deadlines set forth in sections 30-10-407 (4.3) and 30-10-408 (2.5) and subsection (2) of this section shall be extended for a reasonable period of time if an extenuating circumstance prevents the clerk and recorder from meeting such deadlines.

(b) As used in this subsection (6), "extenuating circumstance" means a disaster, as defined in section 24-33.5-703 (3), C.R.S., or a technical difficulty related to computer hardware or software that is outside the control of the clerk and recorder.

(c) No deadline shall be extended pursuant to this subsection (6), unless the clerk and recorder makes a written finding of extenuating circumstances that is available to the public. Such finding shall include the deadline that has been extended, the reason for the extension, and the period of the extension.

(d) In the case of an extension related to a technical difficulty related to computer hardware or software, the period of extension shall not exceed seven days.



§ 30-10-410. File of plats or maps - index - names

The clerk and recorder shall maintain a file of all subdivision plats presented for recording in accordance with law and all common interest community plats or maps presented for recording in accordance with section 38-33.3-201, C.R.S. Subdivision plats shall be indexed in the grantor index under the name of the person that signs and acknowledges the plat as the owner and dedicator and in the grantee index under the name of the plat shown thereon. The clerk and recorder shall also keep an alphabetical index of such subdivision plats by the name of the plat. Common interest community plats or maps shall be indexed in the same manner as the declaration for such community, as provided in section 38-33.3-201, C.R.S.



§ 30-10-413. Certified copies prima facie evidence

Copies of all documents recorded or filed in the office of the clerk and recorder and transcripts from the records kept therein, certified by the clerk and recorder under the seal of his or her office, shall be prima facie evidence in all cases.



§ 30-10-415. Tax sales excepted

Nothing in this article shall be construed to require the recording of certificates of sale or redemption of land for taxes.



§ 30-10-416. Clerk to administer oaths - take affidavit or deposition

The county clerk and recorders of the several counties in the state of Colorado are authorized, within their respective counties, to administer all oaths of office, and other oaths required to be taken by any person upon any lawful occasion, and to take affidavits and depositions concerning any matter or thing, process, or proceeding pending or to be commenced in any court, or any occasion wherein such affidavit or deposition is authorized or required by law to be taken.



§ 30-10-417. False oaths, perjury

Oaths and affirmations, affidavits, and depositions administered or taken as provided in section 30-10-416 shall subject any person, who falsely swears or affirms to matters material to any issue or point in question, to the penalties provided by law for persons guilty of perjury in the second degree.



§ 30-10-418. Fees of county clerk and recorder for administering oaths

For administering oaths and taking affidavits or depositions, as provided in section 30-10-416, county clerk and recorders shall receive the fee prescribed by section 30-1-103 (2)(a).



§ 30-10-420. Maintenance of trade name registration

Every county clerk and recorder shall maintain trade name registration records provided by the department of revenue.



§ 30-10-421. Filing surcharge - definitions

(1) (a) (Deleted by amendment, L. 2014.)

(b) Beginning July 1, 2004, and through December 31, 2026, the county clerk and recorder shall collect a surcharge of one dollar for each document received for recording or filing in his or her office. The surcharge shall be in addition to any other fees permitted by statute.

(c) Beginning January 1, 2017, and through December 31, 2021, the county clerk and recorder shall collect the surcharge imposed by the electronic recording technology board under section 24-21-403 (2), C.R.S., for each document received for recording or filing in his or her office. The surcharge is in addition to any other fees permitted by statute.

(1.5) The surcharge described in subsection (1) of this section shall not be collected on any filing received by the county clerk and recorder as an authorized agent of the executive director of the department of revenue pursuant to section 38-29-128 or 42-6-121, C.R.S.

(2) Repealed.

(3) (a) A county clerk and recorder shall transmit monthly each surcharge collected in accordance with paragraph (c) of subsection (1) of this section to the state treasurer, who shall credit the same to the electronic recording technology fund created in section 24-21-404, C.R.S. Any money transmitted to the state treasurer is collected on behalf of the electronic recording technology board and is excluded from the county's fiscal year spending.

(b) The county clerk and recorder shall retain the proceeds of the surcharge collected pursuant to paragraph (b) of subsection (1) of this section. Such proceeds shall be utilized to defray the costs of establishing, maintaining, improving, or replacing an electronic filing system.

(c) The county clerk and recorder shall place all surcharges that he or she retains pursuant to this subsection (3) in a separate, segregated account.

(4) County governments shall be exempt from all fees authorized to be collected under the provisions of this section if the county or any agency thereof is the grantor or grantee of the document being recorded or if a delegate child support enforcement unit files or records documents for the purpose of collecting child support, child support arrears, maintenance, maintenance when combined with child support, retroactive support, or child support debt.

(5) (Deleted by amendment, L. 2004, p. 748, § 1, effective May 12, 2004.)

(6) As used in this part 4, unless the context otherwise requires:

(a) (Deleted by amendment, L. 2016.)

(b) "Electronic filing system" means the document management system used by the clerk and recorder to comply with the statutory requirements set forth in this part 4 for:

(I) Electronic documents received for recording or filing in his or her office; and

(II) Paper documents received for recording or filing in the clerk and recorder's office that are converted from paper, microfilm, or microfiche into an electronic format.

(c) (Deleted by amendment, L. 2016.)






Part 5 - Sheriff

§ 30-10-501. Sheriff - election - bond - insurance

(1) A sheriff shall be elected in each county for the term of four years and, except as provided in subsection (2) of this section, before entering upon the duties of office, shall execute to the people of the state of Colorado a bond, with at least three sufficient sureties, in the sum of not less than five thousand nor more than twenty thousand dollars, which the board of county commissioners, or, if it is not in session, the county clerk and recorder, subject to the approval of such board at its next session thereafter, shall specify and approve. When approved, the bond shall be filed in the office of the county clerk and recorder, and no person shall be received as surety who is not worth at least two thousand dollars over and above the surety's just debts.

(2) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage in an amount not less than ten thousand dollars on behalf of the sheriff to protect the people of the county from any malfeasance on the part of the sheriff while in office.



§ 30-10-501.5. Qualifications

(1) No person is eligible for nomination, election, or appointment to the office of sheriff unless the person:

(a) Is a citizen of the United States, is a citizen of the state of Colorado, and is a resident of the county to which the person is to be appointed or elected;

(b) Possesses a high school diploma or its equivalent or a college degree;

(c) Has had a complete set of fingerprints taken by a qualified law enforcement agency and has submitted a receipt evidencing the fingerprinting at the time of filing his or her written acceptance pursuant to section 1-4-601 (3), 1-4-906, or part 10 of article 4 of title 1, or at the time of filing an affidavit of intent pursuant to section 1-4-1101, as applicable. The law enforcement agency shall forward the fingerprints to the Colorado bureau of investigation. The bureau shall utilize the fingerprints, its files and records, and those of the federal bureau of investigation for the purpose of determining whether the person has ever been convicted of or pleaded guilty or entered a plea of nolo contendere to any felony charge under federal or state laws. The Colorado bureau of investigation shall notify the county clerk and recorder of the county for which the person is a candidate of the results of the fingerprint analysis. If a conviction or plea is disclosed, the person is unqualified for the office of sheriff, unless pardoned. The results of the fingerprint analysis are confidential; except that the county clerk and recorder may divulge whether the person is qualified or unqualified for the office of sheriff.



§ 30-10-501.6. Training

(1) Every person elected or appointed to the office of sheriff for the first time shall:

(a) Attend a minimum of eighty clock hours at a new sheriff training course developed and facilitated either by the county sheriffs of Colorado, incorporated, or any other training resource agency approved by the Colorado peace officers standards and training board, the first time such training course is given after the person's election or appointment. The Colorado peace officers standards and training board shall have discretion to allow the substitution of any combination of education, experience, and training deemed by the board to be equivalent to such new sheriff training course.

(b) Obtain basic peace officer certification within one year of taking office. An extension may be granted by the Colorado peace officers standards and training board of up to one year to obtain such certification upon just cause shown. The Colorado peace officers standards and training board shall issue written findings of fact supporting such an extension.

(2) Every sheriff must possess basic peace officer certification and shall undergo at least the number of clock hours of in-service training required for all certified peace officers by the Colorado peace officers standards and training board, but in no case less than twenty hours. Such training shall be provided either by the county sheriffs of Colorado, incorporated, or any other training resource agency approved by the Colorado peace officers standards and training board, every year during such sheriff's term. The Colorado peace officers standards and training board shall have discretion to waive in-service training upon presentation of evidence by the sheriff demonstrating just cause for noncompletion of such training. The Colorado peace officers standards and training board shall have discretion to allow the substitution of any combination of education, experience, and training deemed by the board to be equivalent to such in-service training.

(3) The county shall only pay all reasonable costs and expenses of new sheriff and in-service training.



§ 30-10-501.7. Enforcement

(1) In the event a sheriff fails to comply with the requirements set forth in section 30-10-501.6, such sheriff's pay must be suspended by the board of county commissioners in accordance with subsection (2) of this section. Such sheriff's pay shall be reinstated with back pay by the board of county commissioners upon completion of said requirements in accordance with subsection (2) of this section.

(2) In any circumstances set forth in subsection (1) of this section, the Colorado peace officers standards and training board shall notify the board of county commissioners of the sheriff's failure to comply with the requirements of said subsection (1) and that state law requires the county commissioners to immediately suspend such sheriff's pay until the requirements of section 30-10-501.6 have been complied with. After the sheriff's compliance with the provisions of section 30-10-501.6, the Colorado peace officers standards and training board shall immediately notify the board of county commissioners of the sheriff's compliance and that state law requires the board of county commissioners to reinstate such sheriff's pay and provide him or her any back pay.



§ 30-10-502. Form of bond

If a sheriff executes a bond pursuant to section 30-10-501 (1), the condition of the bond shall be in substance as follows: "Whereas, the above bounden ......... was elected to the office of sheriff of the county of .........., on the ......... day of ..........; Now, the condition of this obligation is such that if the said ............... shall well and faithfully perform and execute the duties of the office of sheriff of said county of ......... while in office by virtue of said election without fraud, deceit, or oppression, shall pay over all moneys that may come into the hands of the sheriff, and shall deliver to the sheriff's successor in office all writs, papers, and other things pertaining to the office that may be so required by law, then the above obligations shall be void, otherwise to be and remain in full force and effect."



§ 30-10-503. Sheriff assumes duties - when

When the term of office of any sheriff expires and the sheriff-elect qualifies according to law, the county clerk and recorder shall issue a notice setting forth that said sheriff-elect has qualified according to law, which notice shall be served by the new sheriff on the former sheriff, whereupon such former sheriff shall immediately transfer and deliver to the new sheriff all the writs, processes, books, and papers belonging to the office, except as otherwise excepted in this part 5, and also the possession of the courthouse and jail of the county, and shall take from the new sheriff a receipt specifying the papers so delivered over and the prisoners in custody, if any, which receipt shall be sufficient indemnity to the person taking the same.



§ 30-10-504. Undersheriff - duties - vacancy

The sheriff of each county, as soon as may be after entering upon the duties of his office, shall appoint some proper person undersheriff of said county, who shall also be a general deputy, to serve during the pleasure of the sheriff. As often as a vacancy occurs in the office of such undersheriff, or he becomes incapable of executing the same, another shall in like manner be appointed in his place.



§ 30-10-505. Vacancy in office - powers of undersheriff

When a vacancy occurs in the office of sheriff of any county, the undersheriff of such county shall in all things execute the office of sheriff until a sheriff is appointed or elected and qualified. Any default or misfeasance in office of such undersheriff in the meantime, as well as before such vacancy, shall be deemed to be a breach of the condition of the bond given by the sheriff who appointed the undersheriff or the insurance policy purchased by the county on the sheriff's behalf.



§ 30-10-506. Deputies

Each sheriff may appoint as many deputies as the sheriff may think proper and may revoke such appointments at will; except that a sheriff shall adopt personnel policies, including policies for the review of revocation of appointments. Before revoking an appointment of a deputy, the sheriff shall notify the deputy of the reason for the proposed revocation and shall give the deputy an opportunity to be heard by the sheriff. Persons may also be deputized by the sheriff or undersheriff in writing to do particular acts.



§ 30-10-509. Liability of sheriff for neglect

When any sheriff neglects to make due return of any writ of process delivered to the sheriff to be executed, or is guilty of any default or misconduct in relation thereto, the sheriff is liable to fine or attachment or both, at the discretion of the court, subject to appeal. The fine, however, shall not exceed two hundred dollars.



§ 30-10-511. Sheriff custodian of jail

Except as provided in section 16-11-308.5, C.R.S., the sheriff shall have charge and custody of the jails of the county, and of the prisoners in the jails, and shall supervise them himself or herself or through a deputy or jailer.



§ 30-10-512. Sheriff to act as fire warden

Subject to the provisions of the community wildfire protection plan prepared by the county in accordance with section 30-15-401.7, the sheriff of every county, in addition to other duties, shall act as fire warden of his or her respective county and is responsible for the coordination of fire suppression efforts in case of prairie, forest, or wildland fires or wildfires occurring in the unincorporated area of the county outside the boundaries of a fire protection district or that exceed the capabilities of the fire protection district to control or extinguish.



§ 30-10-513. Duties of sheriff - coordination of fire suppression efforts for forest, prairie, or wildland fire - expenses

(1) (a) Subject to the provisions of the community wildfire protection plan prepared by the county in accordance with section 30-15-401.7, it is the duty of the sheriff to assume the responsibility for coordinating fire suppression efforts in case of any prairie, forest, or wildland fire or wildfire occurring in the unincorporated area of the county outside the boundaries of a fire protection district or that exceed the capabilities of the fire protection district to control or extinguish.

(b) In the case of a prairie, forest, or wildland fire occurring within the boundaries of one or more fire protection districts that does not exceed the capabilities of the fire protection district to control or extinguish, the sheriff may assist the chief of the fire protection district in controlling or extinguishing such fire, and, in connection with such assistance, the sheriff may solicit such additional assistance from such persons as the sheriff and the fire chief deem necessary. The sheriff may assume command of such incidents with the concurrence of the fire chief.

(c) In the case of a prairie, forest, or wildland fire that exceeds the capabilities of the fire protection district to control or extinguish and that requires mutual aid and outside resources, the sheriff shall appoint a local incident management team to provide the command and control infrastructure required to manage the fire. The sheriff shall assume financial responsibility for fire fighting efforts on behalf of the county and the authority for the ordering and monitoring of resources.

(d) When a wildfire exceeds the capability of the county to control or extinguish, the sheriff shall be responsible for seeking the assistance of the state by requesting assistance from the division of fire prevention and control in the department of public safety. The sheriff and the director of the division of fire prevention and control shall enter into an agreement concerning the transfer of authority and responsibility for fire suppression and the retention of responsibilities under a unified command structure.

(2) The director of the division of fire prevention and control may assume any duty or responsibility given to the sheriff under this section with the concurrence of the sheriff.

(3) The board of county commissioners of any county may allow the sheriff, undersheriffs, deputies, municipal or county fire departments, fire protection districts, fire authorities, and such other persons as may be called upon to assist in controlling or extinguishing a prairie, forest, or wildland fire such compensation and reimbursement for other expenses necessarily incurred as the board deems just.

(4) The board of county commissioners of any county in the state may make such appropriation as it may deem proper for the purpose of controlling fires in its county. The board of county commissioners is authorized to levy a special tax subject to approval of the voters upon every dollar of valuation of assessment of the taxable property within the county for the purpose of creating a fund that shall be appropriated, after consultation with representatives of fire departments, fire protection districts, and fire authorities in the county, to prevent, control, or extinguish such fires anywhere in the county and to fix the rate of levy.



§ 30-10-513.5. Authority of sheriff relating to fires within unincorporated areas of county - liability for expenses

(1) (a) The sheriff of any county may request assistance from a fire protection district or municipality in controlling or extinguishing a fire occurring on private property if, in the judgment of such sheriff, the fire constitutes a danger to the health and safety of the public or a risk of serious damage to property. Except as provided in subsection (3) of this section, any fire protection district or municipality assisting in controlling or extinguishing such fire is entitled to reimbursement from the property owner on whose property the fire occurred or from the party responsible for the occurrence of such fire for the reasonable and documented costs resulting from such assistance. The fire protection district or municipality may recover the costs incurred in a civil action against the property owner or the responsible party or may, by resolution of its board or governing body adopted at a public hearing after notice to the affected parties, certify to the county treasurer the amount of any costs incurred that remains uncollected after diligent effort for a period greater than one hundred eighty days. Such certification is subject to the appeal process and all other remedies, if any, provided in the "State Administrative Procedure Act", article 4 of title 24, C.R.S. If the fire protection district or municipality prevails, the amount certified shall be collected by the treasurer in the same manner as taxes are authorized to be collected pursuant to section 39-10-107, C.R.S. To defray the costs of collection, the treasurer shall be authorized to charge an amount equal to ten percent of the amount collected.

(b) For purposes of this subsection (1), "fire occurring on private property" means:

(I) A fire occurring on property not located within a fire protection district or municipality providing fire protection services.

(II) (Deleted by amendment, L. 93, p. 1253, § 1, effective July 1, 1993.)

(2) (a) An owner of private property who has contracted with a fire protection district for fire protection services shall advise the sheriff of such contract and any fire protection districts with which such district has mutual aid agreements. In the event that a fire occurs on such property, the sheriff shall make a reasonable attempt to secure the services from such district. If the district does not respond, he shall make a reasonable attempt to secure such services from any of the districts with which such district has mutual aid agreements. If services cannot be secured, the sheriff, in his discretion, may attempt to secure fire protection services from any other district or municipality, and, if services are provided, the owner of the property or the party responsible for the fire shall be liable for the costs incurred by such district or municipality. Such costs may be assessed and collected in the manner provided in subsection (1) of this section.

(b) No sheriff shall be held liable for failure to secure fire protection services as required by paragraph (a) of this subsection (2) unless the failure was due to willful misconduct, gross negligence, or bad faith.

(3) Any property owner who desires to conduct a controlled burn of a structure or building located on such property shall notify the county sheriff of the date when such controlled burn will be conducted. Any property owner providing such notification shall not be liable for any costs under this section resulting from the response by a fire protection district or municipality to such controlled burn due to any person informing or warning such district or municipality of the fire arising from such burn.



§ 30-10-514. Sheriff to transport prisoners

It is the duty of any sheriff transporting prisoners to a correctional facility, as defined in section 17-1-102, C.R.S., or other place of confinement to convey to such facility or other place of confinement at one time all prisoners who may have been convicted and sentenced and who are ready for such transportation. If any sheriff fails or neglects to carry out the provisions of this section, the boards of county commissioners may disallow any such sheriff's bill for such extra trips as in their discretion are unnecessary. This section shall not apply to the transportation of the insane.



§ 30-10-515. Sheriff to execute writs - attend court

The sheriff, in person or by his undersheriff or deputy, shall serve and execute, according to law, all processes, writs, precepts, and orders issued or made by lawful authority and to him directed, and shall serve the several courts of record held in his county.



§ 30-10-516. Sheriffs to preserve peace - command aid

It is the duty of the sheriffs, undersheriffs, and deputies to keep and preserve the peace in their respective counties, and to quiet and suppress all affrays, riots, and unlawful assemblies and insurrections. For that purpose, and for the service of process in civil or criminal cases, and in apprehending or securing any person for felony or breach of the peace, they, and every coroner, may call to their aid such person of their county as they may deem necessary.



§ 30-10-517. Outgoing sheriff may proceed with writs

Every sheriff going out of office at the expiration of the sheriff's term and having any order of fieri facias or fee bill that the sheriff has levied but not collected shall collect such execution or fee bill in the same manner as if the sheriff's term of office had not expired.



§ 30-10-518. Coroner when acting as sheriff

The provisions of sections 30-10-503 and 30-10-517 shall apply to all coroners when by virtue of the laws of the state they are required to perform the duties of sheriff.



§ 30-10-519. Service on sheriff, made how

Every paper required by law to be served on the sheriff may be served on him in person or left at his office during business hours.



§ 30-10-520. Sheriff not to act as attorney

No sheriff, undersheriff, or deputy shall appear or advise as attorney or counselor in any case in any court.



§ 30-10-521. Illegal fees - penalty

No sheriff shall directly or indirectly ask, demand, or receive for any service to be performed by him in the discharge of any of his official duties any greater fees than are allowed by law, on penalty of forfeiture of treble damages to the party aggrieved, and being fined in a sum not less than twenty-five dollars and not more than two hundred dollars.



§ 30-10-522. Actions against sheriff - sureties liable - when

Except in the case of a sheriff covered by insurance purchased pursuant to section 30-10-501 (2), in an action brought against a sheriff for an action done by virtue of the sheriff's office, if the sheriff gives notice thereof to the sureties on any bond of indemnity given by the sheriff, the judgment recovered therein shall be sufficient evidence of the sheriff's right to recover against such sureties, and the court, on motion, upon notice of five days, may order judgment to be entered against them for the amount so recovered, including costs.



§ 30-10-523. Sheriff - permits for concealed handguns

The sheriff of each county and the official who has the duties of a sheriff in each city and county shall issue written permits to carry concealed handguns as provided in part 2 of article 12 of title 18, C.R.S.



§ 30-10-524. Sheriff to provide identification cards to retired peace officers upon request - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Peace officer" means a certified peace officer described in section 16-2.5-102, C.R.S.

(b) "Photographic identification" means a photographic identification that satisfies the description at 18 U.S.C. sec. 926C (d).

(2) Except as described in subsection (3) of this section, on and after August 7, 2013, if a sheriff's office has a policy, on August 7, 2013, of issuing photographic identification to peace officers who have retired from the sheriff's office, and the sheriff's office discontinues said policy after August 7, 2013, the sheriff's office shall continue to provide such photographic identification to peace officers who have retired from the sheriff's office if:

(a) The peace officer requests the identification;

(b) The peace officer retired from the sheriff's office before the date upon which the sheriff's office discontinued the policy; and

(c) The peace officer is a qualified retired law enforcement officer, as defined in 18 U.S.C. sec. 926C (c).

(3) Before issuing or renewing a photographic identification to a retired law enforcement officer pursuant to this section, a law enforcement agency of the state shall complete a criminal background check of the officer through a search of the national instant criminal background check system created by the federal "Brady Handgun Violence Prevention Act", Pub.L. 103-159, the relevant portion of which is codified at 18 U.S.C. sec. 922 (t), and a search of the state integrated criminal justice information system. If the background check indicates that the officer is prohibited from possessing a firearm by state or federal law, the law enforcement agency shall not issue the photographic identification.

(4) The sheriff's office may charge a fee for issuing a photographic identification to a retired peace officer pursuant to subsection (2) of this section, which fee shall not exceed the direct and indirect costs assumed by the sheriff's office in issuing the photographic identification.

(5) Notwithstanding any provision of this section to the contrary, a sheriff's office shall not be required to issue a photographic identification to a particular peace officer if the sheriff elects not to do so.

(6) If a sheriff's office denies a photographic identification to a retired peace officer who requests a photographic identification pursuant to this section, the sheriff's office shall provide the retired peace officer a written statement setting forth the reason for the denial.



§ 30-10-525. Disclosure of knowing misrepresentation by a peace officer required - disclosure waivers - reports - definitions

(1) Subject to the limitations of this section, a sheriff's office that employs, employed, or deputized on or after January 1, 2010, a peace officer who applies for employment with another Colorado law enforcement agency shall disclose to the hiring agency information, if available, indicating whether the peace officer's employment history included any instances in which the peace officer had a sustained violation for making a knowing misrepresentation:

(a) In any testimony or affidavit relating to the arrest or prosecution of a person or to a civil case pertaining to the peace officer or to the peace officer's employment history; or

(b) During the course of any internal investigation by a law enforcement agency, which investigation is related to the peace officer's alleged criminal conduct; official misconduct, as described in section 18-8-404 or 18-8-405, C.R.S.; or use of excessive force, regardless of whether the alleged criminal conduct, official misconduct, or use of excessive force occurred while the peace officer was on duty, off duty, or acting pursuant to a service contract to which the peace officer's employing agency is a party.

(2) The disclosure described in subsection (1) of this section is required only upon the presentation of a written waiver to a sheriff's office, which waiver explicitly authorizes the sheriff's office to disclose the information described in said subsection (1), has been signed by the applicant peace officer, and identifies the Colorado law enforcement agency that is considering the applicant peace officer for employment. A sheriff's office that receives such a waiver shall provide the disclosure to the Colorado law enforcement agency that is considering the applicant peace officer for employment not more than seven days after such receipt.

(3) A sheriff's office is not required to provide the disclosure described in subsection (1) of this section if the sheriff's office is prohibited from providing such disclosure pursuant to a binding nondisclosure agreement to which the sheriff's office is a party, which agreement was executed before August 5, 2015.

(4) (a) A sheriff's office shall notify the local district attorney whenever the sheriff's office determines there is a sustained finding that any peace officer of the sheriff's office has made a knowing misrepresentation:

(I) In any testimony or affidavit relating to the arrest or prosecution of a person or to a civil case pertaining to the peace officer or to the peace officer's employment history; or

(II) During the course of any internal investigation by a law enforcement agency, which investigation is related to the peace officer's alleged criminal conduct; official misconduct, as described in section 18-8-404 or 18-8-405, C.R.S.; or use of excessive force, regardless of whether the alleged criminal conduct, official misconduct, or use of excessive force occurred while the peace officer was on duty, off duty, or acting pursuant to a service contract to which the peace officer's employing agency is a party.

(b) A sheriff's office shall provide the notice described in paragraph (a) of this subsection (4) not more than seven days after the sheriff's office determines there is a sustained finding that a peace officer of the sheriff's office has made a knowing misrepresentation, as described in said paragraph (a).

(5) A sheriff's office is not liable for complying with the provisions of this section.

(6) As used in this section, unless the context requires otherwise, "state or local law enforcement agency" means:

(a) The Colorado state patrol created pursuant to section 24-33.5-201, C.R.S.;

(b) The Colorado bureau of investigation created pursuant to section 24-33.5-401, C.R.S.;

(c) A county sheriff's office;

(d) A municipal police department;

(e) The division of parks and wildlife within the department of natural resources created pursuant to section 24-1-124, C.R.S.; or

(f) A town marshal's office.



§ 30-10-526. Sheriff office hiring - required use of waiver - definitions

(1) A sheriff's office shall require each candidate that it interviews for a peace officer position who has been employed by another law enforcement agency or governmental agency to execute a written waiver that explicitly authorizes each law enforcement agency or governmental agency that has employed the candidate to disclose the applicant's files, including internal affairs files, to the interviewing sheriff's agency and releases the interviewing sheriff's office and each law enforcement agency or governmental agency that employed the candidate from any liability related to the use and disclosure of the files. A law enforcement agency or governmental agency may disclose the applicant's files by either providing copies or allowing the sheriff's office to review the files at the law enforcement agency's office or governmental agency's office. A candidate who refuses to execute the waiver shall not be considered for employment by the sheriff's office. The sheriff's office interviewing the candidate shall, at least twenty-one days prior to making the hiring decision, submit the waiver to each law enforcement agency or governmental agency that has employed the candidate. A state or local law enforcement agency or governmental agency that receives such a waiver shall provide the disclosure to the sheriff's office that is interviewing the candidate not more than twenty-one days after such receipt.

(2) A state or local law enforcement agency is not required to provide the disclosures described in subsection (1) of this section if the agency is prohibited from providing the disclosure pursuant to a binding nondisclosure agreement to which the agency is a party, which agreement was executed before June 10, 2016.

(3) A state or local law enforcement agency or governmental agency is not liable for complying with the provisions of this section or participating in an official oral interview with an investigator regarding the candidate.

(4) As used in this section, unless the context otherwise requires:

(a) "Files" means all performance reviews, any other files related to job performance, administrative files, grievances, previous personnel applications, personnel-related claims, disciplinary actions, and all complaints, early warnings, and commendations, but does not include nonperformance or conduct-related data, including medical files, schedules, pay and benefit information, or similar administrative data or information.

(b) "State or local law enforcement agency" means:

(I) The Colorado state patrol created pursuant to section 24-33.5-201, C.R.S.;

(II) The Colorado bureau of investigation created pursuant to section 24-33.5-401, C.R.S.;

(III) A county sheriff's office;

(IV) A municipal police department;

(V) The division of parks and wildlife within the department of natural resources created pursuant to section 24-1-124, C.R.S.; or

(VI) A town marshal's office.



§ 30-10-527. Mental health professionals - grant applications encouraged - definition - repeal

(1) Each sheriff is encouraged to adopt a policy whereby mental health professionals, to the extent practicable, provide:

(a) On-scene response services to support deputy sheriffs' handling of persons with mental health disorders; and

(b) Counseling services to deputy sheriffs.

(2) In implementing a policy as described in subsection (1) of this section, a sheriff shall not require a mental health professional to counsel both a person with a mental health disorder and a deputy sheriff if, in the judgment of the mental health professional, doing so would constitute a conflict of interest or a breach of a professional code of ethics.

(3) For the purposes of this section, each sheriff's office is encouraged to apply annually for a grant from the peace officers mental health support grant program created in section 24-32-3501.

(4) As used in this section, "mental health professional" means a mental health professional licensed to practice medicine pursuant to part 1 of article 36 of title 12 or a person licensed as a mental health professional pursuant to article 43 of title 12.

(5) This section is repealed, effective September 1, 2027.






Part 6 - Coroner

§ 30-10-601. Coroner - election - bond - insurance - authority

(1) (a) Repealed.

(b) A coroner shall be elected in each county for the term of four years, who, except as provided in subsection (1.5) of this section, before entering upon the duties of office, shall give bond to the people of the state of Colorado of not less than twenty-five thousand dollars, with sufficient sureties, to be approved by the board of county commissioners or, if the board is not in session, by the county clerk and recorder, subject to the approval of such board, the condition of which bond shall be in substance the same as that given by the sheriff. Such bond shall be filed with the county clerk and recorder of the proper county.

(1.5) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage in an amount not less than twenty-five thousand dollars on behalf of the coroner to protect the people of the county from any malfeasance on the part of the coroner while in office.

(2) The coroner may declare an individual dead if the coroner finds the individual has sustained irreversible cessation of circulatory and respiratory function.



§ 30-10-601.5. Qualifications - fingerprints

(1) A person is eligible to hold the office of coroner if the person:

(a) Is a citizen of the United States and a resident of the state of Colorado and of the county in which the person will hold the office of coroner;

(b) Has earned a high school diploma or its equivalent or a college degree; and

(c) Has given a set of fingerprints in accordance with subsection (2) of this section.

(2) (a) A person who is nominated by a political party or for whom a nominating petition is filed for the office of coroner shall have a complete set of fingerprints taken by a qualified law enforcement agency and submit proof of such fingerprinting when filing a written acceptance pursuant to section 1-4-601 (3), 1-4-906, or part 10 of article 4 of title 1.

(b) A person wishing to be a write-in candidate for the office of coroner shall have a complete set of fingerprints taken by a qualified law enforcement agency and submit proof of such fingerprinting when filing an affidavit of intent pursuant to section 1-4-1101, C.R.S.

(c) A board of county commissioners shall not appoint a person to fill a vacancy in the office of coroner unless the person has had a complete set of fingerprints taken by a qualified law enforcement agency and has submitted proof of such fingerprinting to the board.

(3) (a) A law enforcement agency that takes fingerprints in accordance with subsection (2) of this section shall forward the fingerprints to the Colorado bureau of investigation for the purpose of conducting a state and national fingerprint-based criminal history record check utilizing the records of the Colorado bureau of investigation and the federal bureau of investigation. The Colorado bureau of investigation shall report the results of the criminal history record check to the county clerk and recorder of the county in which the person has been nominated for or is to be appointed to the office of coroner.

(b) A person who has been convicted of or pleaded guilty or entered a plea of nolo contendere to any felony charge under federal or state law is unqualified for the office of coroner unless pardoned. The results of the criminal history record check performed in accordance with this subsection (3) shall be confidential; except that the county clerk and recorder may disclose whether a person is qualified or unqualified for the office of coroner.



§ 30-10-601.6. Coroners standards and training board

(1) There is hereby created in the department of public health and environment the Colorado coroners standards and training board, referred to in this part 6 as the "C.C.S.T. board".

(2) The C.C.S.T. board shall exercise its powers and perform its duties and functions under the department of public health and environment as if transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(3) (a) The C.C.S.T. board shall consist of eight members. The chairperson and the vice-chairperson of the C.C.S.T. board shall be elected annually by the members of the C.C.S.T. board with the requirement that the chairperson be either a coroner or a forensic pathologist.

(b) The members of the C.C.S.T. board shall be:

(I) A coroner of a county with a population of fifty thousand or more;

(II) A coroner of a county with a population of less than fifty thousand but more than fifteen thousand;

(III) A coroner of a county with a population of fifteen thousand or less;

(IV) A county commissioner of a county with a population of fifty thousand or more;

(V) A county commissioner of a county with a population of less than fifty thousand;

(VI) A pathologist who is actively engaged in performing postmortem examinations for a county in this state and who is a member of the Colorado medical society;

(VII) A chief of police from a municipality in this state or a county sheriff; and

(VIII) A district attorney from a judicial district in this state.

(c) The governor shall appoint each member of the C.C.S.T. board for a term of three years; except that, of the members initially appointed, three members shall be appointed for a term of three years, three members shall be appointed for a term of two years, and two members shall be appointed for a term of one year.

(d) If a county coroner, county commissioner, county sheriff, chief of police, or district attorney leaves that office, that person's term on the C.C.S.T. board shall expire. The governor shall appoint a suitable person to fill the vacancy on the C.C.S.T. board for the unexpired term.

(4) The members of the C.C.S.T. board shall receive no compensation for their services but may be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(5) (a) On and after August 6, 2003, the executive director of the department of public health and environment may accept and expend gifts, grants, and donations to cover the costs incurred in the establishment and operation of the C.C.S.T. board. Such gifts, grants, and donations received shall be transmitted to the state treasurer, who shall credit the moneys to the coroner training fund created in section 30-10-601.8 (5). Any unencumbered state moneys remaining in the fund upon the repeal of this section shall be transferred to the general fund.

(b) (Deleted by amendment, L. 2011, (HB 11-1303), ch. 264, p. 1173, § 85, effective August 10, 2011.)

(6) The department of public health and environment staff shall perform the administrative duties related to the operation of the C.C.S.T. board.

(7) The attorney general shall be the legal advisor to the C.C.S.T. board. A deputy or assistant attorney general chosen by the attorney general or the attorney general's designee shall attend each meeting of the C.C.S.T. board to provide legal counsel to the C.C.S.T. board as requested by the board.



§ 30-10-601.7. Duties of the Colorado coroners standards and training board

(1) In addition to its other duties set forth in this part 6, the C.C.S.T. board shall:

(a) Develop a curriculum for a forty-hour training course for new coroners and approve the qualifications of the instructors who teach the course;

(b) Approve training providers to certify coroners in basic medical-legal death investigation pursuant to section 30-10-601.8 (2); and

(c) Approve training providers and programs used to fulfill the annual twenty-hour in-service training requirement specified in section 30-10-601.8 (3).



§ 30-10-601.8. Training - fees - coroner training fund

(1) A person who is elected or appointed to the office of coroner for the first time shall attend, at the first opportunity after the election or appointment, a training course for new coroners of at least forty hours using the curriculum developed by the C.C.S.T. board. The course shall be prepared and presented by qualified instructors from the Colorado coroners association or another training provider approved by the C.C.S.T. board. At the request of a new coroner, the C.C.S.T. board may decide that a combination of education, experience, and training satisfies the requirement to complete the training course for new coroners.

(2) A person who is elected or appointed to the office of coroner for the first time shall, within one year of taking office, obtain certification in basic medical-legal death investigation from the Colorado coroners association or another training provider approved by the C.C.S.T. board. The C.C.S.T. board may grant an extension of up to one year to obtain such certification for just cause. The C.C.S.T. board shall issue written findings of fact supporting the extension.

(3) Each coroner shall complete a minimum of twenty hours of in-service training provided by the Colorado coroners association or by another training provider approved by the C.C.S.T. board during each year of the coroner's term. At the request of a coroner, the C.C.S.T. board may decide that a combination of education, experience, and training satisfies the requirement to complete twenty hours of in-service training annually.

(4) The county shall pay the costs of new coroner and in-service training. The fees charged by the C.C.S.T. board for training programs may include costs incurred in the establishment and operation of the C.C.S.T. board.

(5) The C.C.S.T. board shall by rule establish fees for training programs. All fees collected shall be transmitted to the state treasurer, who shall credit the same to the coroner training fund, which fund is hereby created. The moneys in the fund are hereby continuously appropriated to the C.C.S.T. board for the purposes of this part 6. In accordance with section 24-36-114, C.R.S., all interest derived from the deposit and investment of moneys in the fund shall be credited to the general fund.

(6) Each county coroner or his or her designee shall create a policy for the training of deputy coroners and make the policy available for public inspection.



§ 30-10-601.9. Enforcement

(1) If a coroner fails to comply with the requirements of section 30-10-601.8, the C.C.S.T. board shall notify the board of county commissioners that the coroner is not in compliance with the training requirements of section 30-10-601.8 and that state law requires the county commissioners to suspend the coroner's salary. Upon receipt of such notice, the board of county commissioners shall suspend the coroner's salary.

(2) If the C.C.S.T. board determines that a coroner whose salary has been suspended in accordance with subsection (1) of this section is in compliance with the training requirements of section 30-10-601.8, the C.C.S.T. board shall notify the board of county commissioners that the coroner is in compliance with the training requirements and that state law requires the board of county commissioners to reinstate the coroner's salary with back pay. Upon receipt of such notice, the board of county commissioners shall reinstate the coroner's salary with back pay.



§ 30-10-602. Deputy coroner - duties - oath - bond - insurance

(1) The coroner of each county is authorized to appoint a deputy. Any such appointment shall be in writing and shall be filed in the office of the coroner. The coroner of each county may delegate any of the coroner's powers to one or more deputies who shall then have the same duties with respect thereto as the coroner has. Any act of a deputy shall be done in the name of the coroner and signed by the deputy performing such act. A deputy coroner shall hold office during and subject to the pleasure of the coroner. Except as provided in subsection (2) of this section, each deputy coroner, before entering the duties of office, shall file with the county clerk and recorder of the county the bond and oath of office required by law to be filed by the coroner.

(2) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage on behalf of the deputy coroner to protect the people of the county from any malfeasance on the part of the deputy coroner while in office.



§ 30-10-603. Deputy coroner - appointment

Every appointment of a deputy coroner and every revocation thereof shall be in writing, under the hand of the coroner, and shall be filed in the office of the county clerk and recorder of the county wherein such appointment or revocation is made.



§ 30-10-604. Coroner shall act as sheriff, when

When there is no sheriff in any county, it is the duty of the coroner to exercise all the powers and duties of the sheriff of his county until a sheriff is appointed or elected and qualified; and when the sheriff for any cause is committed to the jail of his county, the coroner shall be keeper of such jail during the time the sheriff remains a prisoner.



§ 30-10-605. When sheriff a party or disqualified

(1) Every coroner shall serve and execute process of every kind and perform all other duties of the sheriff when the sheriff is a party to the case, or where affidavit is made and filed as provided in this section, and in all such cases he shall exercise the powers and proceed in the same manner as prescribed for the sheriff in the performance of similar duties.

(2) Whenever any party, his agent, or attorney makes and files with the clerk of the proper court an affidavit stating that he believes that the sheriff of such county by reason of either partiality, prejudice, consanguinity, or interest, will not faithfully perform his duties in any suit commenced or about to be commenced in such court, the clerk shall direct the original process in such suit to the coroner, who shall execute the process in like manner as the sheriff might or should have done.



§ 30-10-606. Coroner - inquiry - grounds - postmortem - jury - certificate of death

(1) The responding law enforcement agency shall notify the coroner when a death is discovered or confirmed as soon as practicable after the scene is safe and secure. The coroner shall immediately notify the district attorney or his or her designee if by prior agreement, and then at his or her discretion proceed to the scene to view the body. Upon arrival of the coroner, law enforcement shall make all reasonable accommodations to allow the coroner to collect time-sensitive information such as body and scene temperature, lividity, and rigor. The coroner, in cooperation with law enforcement, shall make all proper inquiry in order to determine the cause and manner of death of any person in his or her jurisdiction who has died under any of the following circumstances:

(a) If the death is or may be unnatural as a result of external influences, violence, or injury;

(a.3) Due to the influence of or the result of intoxication by alcohol, drugs, or poison;

(a.5) As a result of an accident, including at the workplace;

(a.7) When the death of an infant or child is unexpected or unexplained;

(b) When no physician is in attendance or when, though in attendance, the physician is unable to certify the cause of death;

(c) From a death that occurs within twenty-four hours of admission to a hospital;

(d) Repealed.

(e) From a disease which may be hazardous or contagious or which may constitute a threat to the health of the general public;

(f) If the death occurs from the action of a peace officer or while in the custody of law enforcement officials or while incarcerated in a public institution;

(g) When the death was sudden and happened to a person who was in apparent good health;

(h) When a body is unidentifiable, decomposed, charred, or skeletonized; or

(i) Circumstances that the coroner otherwise determines may warrant further inquiry to determine cause and manner of death or further law enforcement investigation.

(1.1) The coroner shall request that jurisdiction of a death be transferred to the coroner of the county in which the event which resulted in the death of the person occurred, with the jurisdiction effective upon the acceptance by the receiving coroner. The transfer shall be in writing, and a copy thereof shall be maintained in the offices of the transferring and receiving coroners. The district attorney from each county involved in the transfer shall be contacted prior to the transfer unless prior agreements have been established.

(1.2) (a) When a person dies as a result of circumstances specified in subsection (1) of this section or is found dead and the cause of death is unknown, the person who discovers the death shall report it immediately to law enforcement officials or the coroner, and the coroner shall take legal custody of the body.

(b) The body of any person who dies as a result of circumstances specified in subsection (1) of this section shall not be removed from the place of death prior to the arrival of the coroner or his or her designee or without the authority of the coroner or his or her designee unless it is necessary to identify the victim, to protect the property from damage or destruction, or to preserve and protect evidence, or protect life, health, or safety. The coroner, in consultation with the district attorney or local law enforcement agency, shall facilitate the timely removal of the body to preserve and protect evidence. The coroner may order the removal of the body for further investigation or release the body to the next of kin if no further investigation is required by law enforcement.

(c) If a suicide note related to the death is found at the place of death, the coroner or law enforcement agency according to a prior agreement shall take custody of the note as well as any other documentation related to the cause or manner of death as is appropriate. If there is no prior agreement, law enforcement shall have the authority to take custody of the suicide note and shall provide a copy of the suicide note to the coroner. The coroner shall have the authority to view the suicide note prior to receiving a copy.

(d) In the case of a noncriminal investigation, the coroner in collaboration with local law enforcement shall identify the deceased, determine the deceased's next of kin, and notify the appropriate next of kin or other persons of the death.

(e) In the case of a noncriminal investigation, in order to assist with the identification of the deceased, location and identity of next of kin, and determination of the cause and manner of death, the coroner, in cooperation with law enforcement, has the authority to collect, examine, and store, or request law enforcement to collect, examine, and store, any documents, evidence, or information, including information available in electronic devices such as phones or computers subject to the limitations in the fourth amendment to the United States constitution and section 7 of article II of the Colorado constitution.

(f) When in the course of a coroner investigation, a death becomes suspicious or the possibility of criminal activity arises, the coroner shall immediately consult with the district attorney and law enforcement in the jurisdiction where the events that caused the death occurred.

(g) In the case of a noncriminal investigation, the coroner may take custody of prescription medications dispensed to the deceased to assist in determining the cause and manner of death subject to the limitations in the fourth amendment to the United States constitution and section 7 of article II of the Colorado constitution. The coroner shall properly document, store, and dispose of the medications or request law enforcement to document, store, and dispose of the medications.

(2) The coroner or his or her designee shall perform a forensic autopsy or have a forensic autopsy performed as required by section 30-10-606.5 or upon the request of the district attorney. Failure to comply with this section may be prosecuted as a violation of section 18-8-405, C.R.S.

(2.5) In the case of a noncriminal investigation, the coroner, in cooperation with the public administrator if applicable, may take appropriate measures to safeguard the property and its contents. The coroner may charge the costs of securing the premises against the estate of the deceased. A coroner who secures or safeguards the property and its contents is immune from civil liability for damage to or loss of the property or its contents.

(2.7) A coroner shall comply with information requests for statistical or research purposes from the department of public health and environment and the department of transportation.

(3) When the coroner has knowledge that any person has died under any of the circumstances specified in subsection (1) of this section, he may summon forthwith six citizens of the county to appear at a place named to hold an inquest to hear testimony and to make such inquiries as he deems appropriate.

(4) (a) In all cases where the coroner has held an investigation or inquest, the certificate of death shall be issued by the coroner.

(b) Any certificate of death issued by a coroner shall be filed with the registrar and shall state the findings concerning the nature of the disease or the manner of death, and, if from external causes, the certificate shall state the manner of death. In addition, the certificate shall include the information described in section 25-2-103 (3)(b), C.R.S., whenever the subject of the investigation or inquest is under one year of age.

(c) A copy of the certificate of death or affidavit of presumed death, including any related documents and statements of fact, shall be retained indefinitely in the applicable county in a secure location in an appropriate county facility accessible only to the county coroner or the coroner's designee and in a manner that is consistent with the county's record retention policy and federal law.

(5) Nothing in this section shall be construed to require an investigation, autopsy, or inquest in any case where death occurred without medical attendance solely because the deceased was under treatment by prayer or spiritual means alone in accordance with the tenets and practices of a well-recognized church or religious denomination.

(6) (a) Notwithstanding sections 12-43-218 and 13-90-107 (1)(d) or (1)(g), C.R.S., the coroner holding an inquest or investigation pursuant to this section has the authority to request and receive a copy of:

(I) Any autopsy report or medical information from any pathologist, physician, dentist, hospital, or health care provider or institution if such report or information is relevant to the inquest or investigation; and

(II) Any information, record, or report related to treatment, consultation, counseling, or therapy services from any licensed psychologist, professional counselor, marriage and family therapist, social worker, or addiction counselor, certified addiction counselor, registered psychotherapist, psychologist candidate registered pursuant to section 12-43-304 (7), C.R.S., marriage and family therapist candidate registered pursuant to section 12-43-504 (5), C.R.S., licensed professional counselor candidate registered pursuant to section 12-43-603 (5), C.R.S., or person described in section 12-43-215, C.R.S., if the report, record, or information is relevant to the inquest or investigation.

(b) The coroner or his or her designee shall, at the request of the district attorney or attorney general, release to the district attorney or attorney general any autopsy report or medical information described in subparagraph (I) of paragraph (a) of this subsection (6) that the coroner obtains pursuant to paragraph (a) of this subsection (6).

(c) The coroner or his or her designee shall not release to any party any information, record, or report described in subparagraph (II) of paragraph (a) of this subsection (6) that the coroner obtains pursuant to paragraph (a) of this subsection (6).

(d) Any person who complies with a request from a coroner or his or her designee pursuant to paragraph (a) of this subsection (6) shall be immune from any civil or criminal liability that might otherwise be incurred or imposed with respect to the disclosure of confidential patient or client information.



§ 30-10-606.5. When autopsy performed - jurisdiction - qualifications to perform - definition

(1) (a) The coroner shall perform a forensic autopsy or have a forensic autopsy performed in accordance with the circumstances in the most recent version of the "forensic autopsy performance standards" adopted by the national association of medical examiners, when the death is apparently nonnatural and occurs in a facility or during services regulated by the department of human services, and when the death is the result of an automobile accident and a hospital physician has not documented the extent of the injuries.

(b) If a person is involved in an incident that requires the person to be transported to a medical facility outside the county where the incident occurred and the person dies en route to or at the medical facility outside the county where the incident occurred, the coroner for the county where the incident occurred shall take possession of the body and shall comply with the provisions of this section.

(2) (a) Except as provided in paragraphs (b) and (c) of this subsection (2), all forensic autopsies required to be performed pursuant to subsection (1) of this section shall be performed by a board-certified forensic pathologist.

(b) A physician who has completed a forensic pathology fellowship and is practicing forensic pathology in Colorado and who is not a board-certified forensic pathologist as of May 4, 2011, may perform a forensic autopsy required pursuant to subsection (1) of this section.

(c) A forensic pathologist who has completed a forensic pathology fellowship may perform forensic autopsies for four years from the date of completion of the fellowship before becoming a board-certified forensic pathologist.

(d) A pathology resident or forensic pathology fellow may perform a forensic autopsy required pursuant to subsection (1) of this section under the direct supervision of a board-certified forensic pathologist.

(e) For purposes of this subsection (2), "direct supervision" means supervision that is within the facility where a pathology resident or forensic pathology fellow is performing an autopsy and that requires a board-certified forensic pathologist's presence and availability for prompt consultation.



§ 30-10-607. Talesmen - oath

If any juror fails to appear, the coroner shall immediately summon the proper number from the bystanders, and proceed to impanel them, and administer the following oath in substance: "You do solemnly swear, or affirm, that you will diligently inquire, and true presentment make, when, how, and by what means the person about whom this inquest is being held came to his death, according to your knowledge and the evidence given you, so help you God."



§ 30-10-608. Coroner may issue subpoenas

The coroner may issue subpoenas within his county for witnesses, returnable forthwith, or at such time and place as he therein directs; and witnesses shall be allowed the fees set forth in section 13-33-102, C.R.S.; and the coroner has the same authority to enforce the attendance of witnesses and to punish them and jurors for contempt in disobeying his process as a county court has when process issues in behalf of the state.



§ 30-10-610. Oath of witnesses

An oath shall be administered to the witness in attendance as follows: "You do solemnly swear that the testimony which you shall give to this inquest, concerning the death of the person about whom this inquest is being held, shall be the truth, the whole truth, and nothing but the truth, so help you God."



§ 30-10-611. Testimony written and subscribed - fees

The testimony shall be reduced to writing, under the coroner's order, and subscribed by the witnesses, and the person writing such testimony shall be paid from the county treasury the same fees prescribed for jurors attending inquests concerning deaths. Such testimony, in the discretion of the coroner, may be taken down in shorthand by a competent stenographer, who shall first be sworn by the coroner to correctly take down such testimony and correctly transcribe the same. The stenographer shall receive the usual per diem and fees paid official court reporters for like services to be paid by the board of county commissioners. Upon the request of the coroner, the stenographer shall transcribe the testimony and transmit it to the coroner, and it shall not be necessary in such case for the witnesses to subscribe the same. If the testimony is not transcribed and transmitted, the stenographer shall file his name and address and the notes of the testimony with the district court, and the district court shall keep such materials for a period of seven years from the time of the transmittal of the coroner's inquisition. The coroner shall return his inquisition and list of witnesses to the district court, and such notes if transcribed and transmitted by such stenographer shall have the same force and effect as testimony written out under the coroner's order and subscribed by the witnesses.



§ 30-10-612. Verdict of jury - form

The jurors, having heard the testimony and having made all needful inquiries, shall return to the coroner their inquisition in writing, under their hands in substance as follows, stating the matters in the following form, suggested as far as found:

STATE OF COLORADO,

County of .............

An inquisition held at ............, in ........... county, on the ........... day of ........... A.D. 20......, before .............., coroner of said county, concerning the death of ............. or person unknown, by the jurors whose names are subscribed; the said jurors upon their oaths, do say ........... (here state when, how, by what person, means, weapon, or accident he came to his death, and whether feloniously).

In Testimony Whereof, the said jurors have hereunto set their hands the day and year aforesaid.



§ 30-10-613. When verdict kept secret

If the inquisition finds that a crime has been committed on the deceased and names the person who the jury believes has committed it, the inquest shall not be made public until after the arrest, directed in section 30-10-614.



§ 30-10-614. Coroner may order arrest - warrant

(1) If the person charged is present, the coroner may order his arrest by an officer or any person and shall then make a warrant requiring the officer or other person to take him before the county court.

(2) If the person charged is not present and the coroner believes he can be taken, the coroner may issue a warrant to the sheriff of the county, requiring him to arrest the person and take him before the county court.



§ 30-10-615. Warrant - effect

The warrant of a coroner in the above cases shall be of equal authority with that of the county courts; and when the person charged is brought before the county court, he shall be dealt with as a person held under a complaint in the usual form.



§ 30-10-616. Contents of warrant

The warrant of the coroner shall recite substantially the transactions before him, and the verdict of the jury of inquest leading to the arrest; and such warrant shall be a sufficient foundation for the proceeding of the county court instead of a complaint.



§ 30-10-617. Coroner to make return to district court

The coroner shall then return to the district court the inquisition, the written evidence, the name and address of the stenographer if required under section 30-10-611, and a list of the witnesses who testified as to material matter.



§ 30-10-618. Burial expenses - when paid by county

The coroner shall cause the body of a deceased person which he is called to view to be delivered to his friends, if there are any, but if not he shall cause him to be decently buried, the expenses to be paid from any property found with the body, or, if there is none, from the county treasury, by certifying an account of the expenses which, being presented to the board of county commissioners, shall be allowed by them if deemed reasonable and paid as other claims on the county.



§ 30-10-619. Conflicts of interest of county coroners

(1) A coroner who owns, operates, is employed by, or otherwise has an interest in a funeral establishment is deemed to have a conflict of interest and shall not direct business to such establishment when performing his or her duties under this part 6.

(2) Nothing in this section shall prevent a person from taking the body of the deceased to a funeral establishment in which the coroner has an interest if such person decides to do so without the suggestion of the coroner.

(3) The provisions of this section shall not apply if an emergency situation exists and the coroner acts in good faith to prevent a health hazard.

(4) Any person who knowingly violates subsection (1) of this section commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(5) This section shall apply to county coroners who take office after the general election in 1982.



§ 30-10-622. Unidentified human remains - DNA samples

(1) If a coroner or medical examiner takes legal custody of unidentified human remains pursuant to section 24-80-1302 (2), C.R.S., or section 30-10-606 (1.2), the coroner or medical examiner shall:

(a) Make reasonable attempts to identify the remains pursuant to section 16-2.7-104 (2), C.R.S.; and

(b) Ensure that information concerning the physical appearance and structure of the unidentified human remains, including DNA typing information, is entered into the national crime information center database pursuant to section 16-2.7-104 (3), C.R.S.



§ 30-10-623. Department of corrections - reimbursement for expenses of coroner

The department of corrections, from appropriations made by the general assembly, shall reimburse a county for reasonable and necessary costs incurred by the county coroner related to investigations or complete autopsies performed on persons in the custody of the department of corrections. Costs may include transportation, refrigeration, and body bags. The county shall certify these costs to the department, and, upon the approval of the executive director of the department or the executive director's designee, the department shall pay the costs.






Part 7 - Treasurer

§ 30-10-701. Election - term - bond - insurance

(1) A county treasurer shall be elected in each county for the term of four years and, except as provided in subsection (2) of this section, before entering upon the discharge of duties, shall execute to the people of the state of Colorado a surety bond to be approved by the board of county commissioners and filed in the office of the county clerk and recorder. Prior to the treasurer being sworn into office, the board of county commissioners shall set the amount of the surety bond by written resolution duly adopted by a majority vote of the board, which shall be entered in its minutes.

(2) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage on behalf of the treasurer to protect the people of the county from any malfeasance on the part of the treasurer while in office.



§ 30-10-702. Term of office

The regular term of office of all county treasurers shall commence on the first day of January next after their election.



§ 30-10-703. Form of bond

If a treasurer executes a bond pursuant to section 30-10-701 (1), the condition of the bond shall be in substance as follows: Whereas, .............., was elected to the office of County Treasurer of the County of ........... on the ........... day of ............; Now, therefore, the condition of this obligation is such, that if the said ............. and the treasurer's deputy and all persons employed in the treasurer's office shall faithfully and promptly perform the duties of said office, and if the said ............. and the treasurer's deputies shall pay or invest according to law, all moneys that shall come to the hands of the treasurer, and shall render a just and true account thereof whenever required by said board of county commissioners, or by any provision of law, and shall deliver over to a successor in office, or to any other person authorized by law to receive the same, all moneys, securities, books, papers, and other things appertaining thereto or belonging to the treasurer's office, the above obligation to be void, otherwise to be in full force and effect; except that the surety shall in no event be liable for any loss caused by the failure or insolvency of the depository in which the county treasurer or the treasurer's deputies deposit any such public funds, or for any loss arising out of the investment of any such funds.



§ 30-10-704. Deputy treasurer - duties

The county treasurer may appoint a deputy, who in the absence of the treasurer from his office, or in case of vacancy in said office, for any disability of the treasurer to perform the duties of his office, may perform all the duties of the office of treasurer, until such vacancy is filled or such disability removed.



§ 30-10-705. Vacancy in office - how filled

(1) In case the office of county treasurer becomes vacant, the board of county commissioners shall appoint a suitable person to perform the duties of the treasurer. Except as provided in subsection (2) of this section, the person so appointed shall give bond with like sureties and conditions as that required in county treasurers' bonds and in such sum as the board shall direct and shall be invested with all the duties of the treasurer, until such vacancy is filled or such disability removed.

(2) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage on behalf of the appointee to the office of treasurer to protect the people of the county from any malfeasance on the part of the treasurer while in office.



§ 30-10-706. Officers who cannot be treasurer

No person holding the office of sheriff, county judge, or county clerk and recorder, nor any member of the board of county commissioners, shall hold the office of county treasurer.



§ 30-10-707. Treasurer to receive and pay moneys

It is the duty of the county treasurer to receive all moneys belonging to the county, from whatsoever source they may be derived, and all other moneys which are by law directed to be paid to him. All money received by him for the use of the county shall be paid out by him only on the orders of the board of county commissioners, according to law, except where special provision for the payment thereof is otherwise made by law.



§ 30-10-708. Deposit of funds in banks and savings and loan associations

(1) In all counties of this state, the county treasurer shall deposit all the funds and moneys of whatever kind that come into the treasurer's possession by virtue of the office, in the treasurer's name as treasurer, in one or more state banks, national banks, or, in compliance with the provisions of article 47 of title 11, C.R.S., savings and loan associations that have previously been approved and designated by written resolution duly adopted by a majority vote of the board of county commissioners, which shall be entered in its minutes. The board, by written resolution similarly adopted, may authorize the county treasurer to invest all or any part of the funds and moneys in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. For the purposes of investment of funds of the county as set forth in said part 6, the board, by written resolution, may appoint one or more custodians of the funds, and such persons shall give surety bonds in such amounts and form and for such purposes as the board requires.

(2) All securities so purchased shall be duly registered in the name of the county treasurer and shall be deposited and safely kept in the custody of some state bank or any national bank. No such security shall be sold or otherwise disposed of except pursuant to a resolution of said board of county commissioners similarly adopted, which resolution shall also approve and designate the bank or banks in which such proceeds shall then be deposited, or such resolution may in lieu thereof authorize the reinvestment of such proceeds in any of the securities specified in subsection (1) of this section.

(3) and (4) Repealed.

(5) No county treasurer, or member of the board of county commissioners, who acted in good faith in approving and designating such depository, is liable for loss of public funds deposited by such county treasurer or his deputies by reason of the default or insolvency of such depository; nor shall any county treasurer who invests any such funds or any member of the board of county commissioners who in good faith authorizes such investment be liable for any loss on account of such investment.

(6) Subject to the requirements of part 7 of article 75 of title 24, C.R.S., funds of the county may be pooled for investment with the funds of other local government entities.



§ 30-10-709. Treasurer to keep accounts - settlement of accounts - resolution of findings - report to board of county commissioners - contempt

(1) The county treasurer shall keep a just and true account of the receipt and expenditure of all moneys that come into his or her hands by virtue of the office, in books to be kept by the treasurer for that purpose, which books shall be open at all times for the inspection of the board of county commissioners, or any member thereof, and to all county and state officers; and, at the meetings in July and January of the board of county commissioners, or at such other time as the board may direct, the treasurer shall settle with said board his or her account as treasurer, and, for that purpose, the treasurer shall exhibit to said board all his or her books, accounts, and all vouchers relating to the same, to be audited and allowed.

(2) In addition to the audit described in subsection (1) of this section, the treasurer may periodically cause to be performed an audit of the operations and accounts of the county treasurer's office.

(3) If a recommendation or finding is contained in the final report of any audit conducted pursuant to subsection (1) or (2) of this section or section 29-1-603, C.R.S., the treasurer shall promptly address the recommendation or finding and shall report to the board of county commissioners regarding the disposition of the recommendation or finding no later than ninety days after the issuance of the final audit report. If a treasurer fails to address a recommendation or finding or fails to report to the board as required by this subsection (3), the board may apply to a court of competent jurisdiction for an order compelling the treasurer to comply with the provisions of this subsection (3). If the court issues an order compelling the treasurer to comply with the provisions of this subsection (3) and the treasurer fails to comply, the treasurer shall be subject to penalties for contempt of the court issuing the order. Nothing in this subsection (3) shall be construed to limit the ability of the board or any other person to pursue any other legal remedy available to the board or person with regard to the actions of the treasurer.



§ 30-10-710. Apportionment and separation of funds

It is the duty of the county treasurer to apportion and keep all taxes collected by him or her in the several funds for which the taxes were levied, and it shall not be lawful to use the moneys belonging to any fund for the purpose of paying warrants drawn upon some other fund or for the purpose of paying warrants issued before April 2, 1998, which properly should have been drawn upon some other fund; but the amount of interest gained through the investment of county funds, regardless of the origin of such funds, may be credited to the general fund of the county by the county treasurer, unless such investment is made from specific funds allocated for a definite purpose and so maintained. The treasurer and the sureties on his or her official bond or the insurer on the crime insurance policy, as applicable, shall be liable at the action of any taxpayer of the county for any violation of this section.



§ 30-10-711. Payment of warrants - call published

(1) County orders and warrants, properly made and issued, shall be entitled to a preference as to payment, according to the order of time in which they may be presented to the county treasurer; but where two or more orders are presented at the same time, precedence shall be given to the order or warrant of the oldest date, and when two or more orders are presented at the same time, and there are no funds to the credit of the proper fund in the treasury to pay the same, the same shall be registered in the order of their date, precedence being given to the warrant of the oldest date. When there is in the treasury, to the credit of any fund, five hundred dollars or more, against which fund there are any outstanding and unpaid lawful warrants or orders, the county treasurer shall immediately give public notice of the fact by a written notice posted for thirty days at the outer door of the office of the treasurer. The treasurer, at the same time, shall call in for payment all outstanding and unpaid lawful warrants and orders drawn on said fund which the moneys in the treasury will pay and which are entitled to payment from said funds.

(2) Such notice shall also contain the number, date, and amount of such warrants and orders as are entitled to payment and call upon the holders thereof to present the same for payment to the treasurer within thirty days from the day of the posting of said notice, and that interest on the sums due by said warrants and orders will cease to accrue thereon after the last day of said posting of said notice, and interest shall cease to accrue on said sums accordingly. Such notice shall be dated at the county seat, be signed by the treasurer, and a record of the same be kept in the office of the treasurer in a book provided for that purpose; and such books shall be open to inspection and examination at all reasonable hours. Such funds shall be held by the county treasurer for the payment of the warrants and orders called by him, until the expiration of six years from the date of registry of such warrants and orders, when the same shall be paid out upon such other warrants or orders as are entitled to payment on the day of the expiration of the six years.

(3) The treasurer shall pay by electronic transfer any written authorization issued by the board of county commissioners directing the treasurer to make payment of claims against the county electronically.

(4) Payment of county warrants and orders by electronic transfer shall be made only after the treasurer approves the release of funds for such electronic transfer.

(5) For purposes of this part 7, "order" means all orders and authorizations issued by the board of county commissioners for the payment of claims against the county. "Order" includes any warrant issued by the board of county commissioners and any written authorization issued by the board of county commissioners directing the treasurer to make payment of claims against the county by electronic transfer.



§ 30-10-712. Funds payable in order of presentment

Every fund in the hands of the county treasurer for disbursements shall be paid out in the order in which the orders drawn thereon and payable out of said fund are presented for payment.



§ 30-10-713. Delivery of books to successor - penalty

Upon the resignation or removal from office of any county treasurer, all the books and papers belonging to the treasurer's office, and all moneys in the treasurer's hands by virtue of the treasurer's office, shall be delivered to the treasurer's successor in office, upon the oath of such preceding treasurer, or in case of the treasurer's death, upon oath of the treasurer's executors or administrators. If any such preceding county treasurer, or in case of the treasurer's death, the treasurer's executors or administrators neglect or refuse to deliver up such books, papers, and moneys on oath, when lawfully demanded, every such person shall forfeit a sum of not less than one hundred dollars nor more than five hundred dollars.



§ 30-10-714. Treasurer collector of taxes

The county treasurer of each county shall be, by virtue of his office, collector of taxes therein, and shall perform such duties in that regard as are prescribed by law.



§ 30-10-715. Treasurer to issue receipt for money collected

Upon payment of any money to him, the county treasurer shall issue his receipt therefor to the person paying it, setting forth the account upon which it is paid, and, in the case of the payment of taxes, such receipt shall state the valuation of property taxed, the rate of taxation, and the total amount of such taxes to agree with his cash book.



§ 30-10-716. Treasurer to assess property, when

It is the duty of the county treasurer to assess, at a fair value, the property of any person liable to pay taxes which the county assessor has failed to assess, to place the same on the tax roll, and to collect taxes on the same in the manner provided by law. Such treasurer shall not be compelled to assess such property in person; and he is authorized to administer oaths to such persons, or any others, touching the value of said property.



§ 30-10-717. Cash book - open to inspection

Every county treasurer shall keep in his office a cash book, wherein shall be entered every sum of money paid to him by virtue of his office, the date of such payment, the name of the person paying the same, the account upon which the same was paid, the nature of the funds so paid to him, whether money, state or county scrip, or evidences of state or county indebtedness, and the amount of each separate kind. Such cash book, at all reasonable hours of the day, shall be open to the inspection and examination of all persons desiring to inspect or examine the same.



§ 30-10-718. Registry of orders - open to inspection

Every county treasurer shall keep in his or her office a record to be called the registry of county orders wherein shall be entered at the date of the presentation thereof and without any interval or blank line between any such entry and the one preceding it every county order or other certificate or evidence of county indebtedness presented to such county treasurer for payment. At any time that the county has insufficient funds to pay the indebtedness evidenced on such order or other certificate or evidence of county indebtedness, the date and number of such order, the amount for which the same is payable, the date of the presentation thereof, the name of the person to whom such order is by the terms thereof payable, and the name of the person presenting the same. Every such registry of county orders, at all reasonable hours, shall be open to inspection and examination of any person desiring to inspect or examine the same.



§ 30-10-726. Failure of treasurer to perform duties - penalty

Every county treasurer who fails, neglects, or refuses to perform the duties of the office of the treasurer set forth in this part 7 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars, and the court may adjudge that such treasurer be removed from office. This section shall extend to the deputies of every such county treasurer.






Part 8 - Assessor

§ 30-10-801. Assessor - election - bond - insurance - term - oath

(1) A county assessor shall be elected in each county at a general election and, except as provided in subsection (2) of this section, shall give bond to the people of the state of Colorado with two or more sufficient sureties, in a sum of not less than six thousand dollars for the performance of the assessor's duties according to law and to the satisfaction of the board of county commissioners, and subscribe an oath or affirmation for the faithful performance of the assessor's duties as such assessor, and who shall be a qualified elector of said county and shall hold office for four years and until a successor is elected and qualified.

(2) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage in an amount not less than ten thousand dollars on behalf of the assessor to protect the people of the county from any malfeasance on the part of the assessor while in office.



§ 30-10-802. Assessment district - deputy in each - oath - bond

(1) When the board of county commissioners of any county is of the opinion that the assessor is unable to perform the duties of office within the time prescribed by law, the board shall divide such county into assessment districts and shall require the assessor to appoint a deputy in each district, who shall be a qualified elector of the district and who shall be sworn and, except as provided in subsection (2) of this section, give bond to the principal.

(2) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage on behalf of a deputy assessor to protect the people of the county from any malfeasance on the part of the deputy assessor while in office.



§ 30-10-803. Office and supplies - expenses

(1) The county assessor shall keep his or her office at the county courthouse or at a location in the county seat provided by the board of county commissioners, and shall be provided with a suitable room, vault, necessary office furnishings, books, maps, plats, and all forms and blanks required to be used, and other office supplies.

(2) Notwithstanding the provisions of subsection (1) of this section, the assessor may keep one or more offices outside of the county seat. Any such office shall be in addition to his or her respective office kept pursuant to subsection (1) of this section and shall be within the same county. Any such additional office may be kept only if the board of county commissioners of such county makes office space or funding available to provide for the office. As used in this section, "office" shall mean a place where some or all of the duties of the assessor are conducted. All necessary expenses shall be audited and paid as other county expenses are audited and paid.






Part 9 - Surveyor

§ 30-10-901. Surveyor - election - bond - insurance

(1) A county surveyor shall be elected for a term of four years, shall be a professional land surveyor as provided in part 2 of article 25 of title 12, C.R.S., and, except as provided in subsection (2) of this section, shall file an official bond in the office of the county clerk and recorder, to be approved by the board of county commissioners, in the sum of one thousand dollars, conditioned for the faithful discharge of duties.

(2) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage in an amount not less than ten thousand dollars on behalf of the surveyor to protect the people of the county from any malfeasance on the part of the surveyor while in office.



§ 30-10-902. Deputies - certificates admitted as evidence

The county surveyor may appoint as many deputies as he thinks proper, for whose official acts he shall be responsible. The certificate of the county surveyor or any of his deputies shall be admitted as legal evidence in any court of the state, but the certificate may be explained or rebutted by other evidence.



§ 30-10-903. Duties and powers of the county surveyor

(1) The duties of the county surveyor are:

(a) To represent the county in boundary disputes between adjoining counties pursuant to section 30-6-110, and in section or quarter corner disputes pursuant to section 30-10-906, and to locate lost, destroyed, or disputed corners and boundaries pursuant to section 38-44-104;

(b) To notify the county attorney of any unsettled boundary disputes or boundary discrepancies within the county which may come to his attention;

(c) To file in the office of the county surveyor, or in the office of the county clerk and recorder if there is no office for the county surveyor in the county, all surveys, field notes, calculations, maps, and any other records pertaining to work authorized and financed by the board of county commissioners. All surveys made by the county surveyor or his deputies shall be numbered consecutively by the county surveyor, and all field notes and calculations pertaining to such surveys shall be endorsed by the county surveyor with the number of the survey to which they pertain.

(2) The county surveyor may, when authorized by the board of county commissioners, and when financially compensated by agreement between the surveyor and the board of county commissioners:

(a) Conduct surveys to establish the boundaries of county property, including road rights-of-way, or any other surveys necessary to the county;

(b) Accept for filing maps of surveys that establish monuments and keep a current record of all survey monuments within the county;

(c) Examine all survey maps and plats before they are recorded by the county clerk and recorder to insure proper content and form;

(d) Conduct geodetic control surveys, vertical control surveys, or any surveys for the purpose of geographic information systems;

(e) Conduct or supervise construction surveys necessary to the county;

(f) Provide reference monuments for or the remonumentation or monument upgrades of public land survey system monuments that are destroyed by county construction or other functions; and

(g) Provide other services requiring the expertise of a professional land surveyor as agreed upon by the county surveyor and the county board of commissioners.

(3) The county commissioners may elect to have any service specified in subsection (2) of this section contracted out to a qualified private professional surveyor or survey firm, or have another department in the county that employs Colorado licensed surveyors perform the work.



§ 30-10-904. Vacancy - how filled

If the office of county surveyor is at any time vacant, the board of county commissioners shall, within six months after the vacancy occurs, appoint some suitable and qualified person, who need not be a resident of the county, to fill the position of surveyor until the next general election.



§ 30-10-905. Remuneration - expenses

(1) In counties of every class, the board of county commissioners may provide for additional compensation by agreement between the county surveyor and the board of county commissioners to be paid to the county surveyor who performs services for the county in addition to the duties specified in section 30-10-903, which compensation shall be paid out of the county treasury.

(2) The board of county commissioners may authorize any material and equipment necessary for the performance of any of the duties of the county surveyor; but, the material and equipment so provided shall not be used for any purpose other than to perform the duties of the county surveyor.

(3) A county surveyor and any of his deputies may engage in private survey practice, if such private practice does not interfere with the performance of their official duties.

(4) Except as provided in section 30-10-906, no county surveyor nor any of his deputies shall accept any remuneration other than that provided by the board of county commissioners for the performance of any act required as part of his official duties.

(5) While engaged in an act necessary to the performance of his official duties, no county surveyor nor any of his deputies shall perform any act not directly related to his official duties.



§ 30-10-906. Disputed boundaries - notice - establishment of legal corner monument

(1) Whenever the proper location of any section corner or quarter section corner is in dispute, a corner monument shall be established by the county surveyor for the county in which such corner is located pursuant to this section.

(2) (a) Upon receipt of an application from any party in interest and the fee required pursuant to subsection (4) of this section and subsequent to giving notice as required pursuant to paragraph (b) of this subsection (2), the county surveyor shall gather evidence and conduct any necessary surveys to establish the location of a monument.

(b) Within two weeks of receipt of an application and fee pursuant to paragraph (a) of this subsection (2), the county surveyor shall give notice including the date when such surveyor will be in the vicinity of the disputed corner in the following manner:

(I) For parties whose property rights might be affected by the establishment of the location of a monument, by written notice;

(II) For parties to whom written notice cannot be given because of an incorrect address or because there are more than fifty known affected landowners, by publishing for four consecutive weeks in a newspaper of general circulation in the applicable county or, if there is no newspaper published in such county, in some newspaper of general circulation published in the nearest county;

(III) For all professional land surveyors who have filed a monument record on the disputed corner or on any aliquot corner within one mile thereof and all professional land surveyors known to have performed land surveys in the vicinity of the disputed corner, by written notice to the extent practicable.

(3) (a) On the date given in the notices pursuant to subsection (2) of this section, the county surveyor shall proceed to establish the corner monument in accordance with section 38-51-103, C.R.S., and with the field notes of original surveys made by the United States by firmly planting a monument at the points found. The county surveyor shall accurately take and note courses and distances from such established monument to one or more prominent objects of a permanent nature if there are any in the vicinity and make a plat or map of the survey.

(b) The county surveyor shall record the survey and a statement of the proceedings, including the application, notice, and names of the parties in interest, in the records of the office of the county surveyor.

(c) Any corner monument established pursuant to this section shall be the true and legal monument defining the boundary corner as stated in the record of the survey; except that any affected party may, pursuant to article 44 of title 38, C.R.S., appeal the result within six months after the date the corner monument is established.

(4) (a) The reasonable fees and expenses incurred by the county surveyor in establishing a corner shall be paid by the party applying therefor.

(b) At the time the application is filed, the county surveyor shall estimate the probable fees and expenses to be incurred in establishing the corner and shall collect that amount from the applicant.

(c) After the corner has been established, if the estimated amount exceeds the actual fees and expenses, the excess shall be refunded. If the fees and expenses exceed the estimated amount, the applicant shall pay the difference to the county surveyor.



§ 30-10-907. County surveyor to administer oaths

County surveyors shall have the authority to administer an oath or affirmation to deputies and assistants acting under them faithfully and impartially to discharge their duties as deputies and assistants.






Part 10 - Superintendent of Schools









County Powers and Functions

Article 11 - County Powers and Functions

Part 1 - General Provisions

§ 30-11-101. Powers of counties

(1) Each organized county within the state shall be a body corporate and politic and as such shall be empowered for the following purposes:

(a) To sue and be sued;

(b) To purchase and hold real and personal property for the use of the county, and acquire lands sold for taxes, as provided by law;

(c) To sell, convey, or exchange any real or personal property owned by the county and make such order respecting the same as may be deemed conducive to the interests of the inhabitants; and to lease any real or personal property, either as lessor or lessee, together with any facilities thereon, when deemed by the board of county commissioners to be in the best interests of the county and its inhabitants;

(d) To make all contracts and do all other acts in relation to the property and concerns necessary to the exercise of its corporate or administrative powers. Any such contract may by its terms exceed one year and shall be binding upon the parties thereto as to all of its rights, duties, and obligations.

(e) To exercise such other and further powers as may be especially conferred by law;

(f) To develop, maintain, and operate mass transportation systems, which power shall be vested either individually in the board of county commissioners or jointly with other political subdivisions or governmental entities formed pursuant to the provisions of part 2 of article 1 of title 29, C.R.S. Except as provided in paragraph (j) of this subsection (1), this provision shall not apply to any county or portion thereof encompassed by the regional transportation district as formed pursuant to the provisions of article 9 of title 32, C.R.S. Counties, by ordinance adopted, administered, and enforced in accordance with part 4 of article 15 of this title, shall have the authority: To fix, maintain, and revise passenger fees, rates, and charges, and terms and conditions for such systems; to prescribe the method of development, maintenance, and operation of such mass transportation systems; and to receive contributions, gifts, or other support from public and private entities to defray the operating costs of such systems.

(g) To provide for the payment of construction, installation, operation, and maintenance of street lighting by ordinance adopted, administered, and enforced in accordance with part 4 of article 15 of this title and to assess, either in whole or in part, the cost of constructing, installing, operating, and maintaining such street lighting against the property in the vicinity of such street lighting in proportion to the frontage of the property abutting the road, street, or alley where such street lighting is so constructed, installed, operated, and maintained;

(h) To enter into contracts with the executive director of the department of corrections pursuant to section 16-11-308.5, C.R.S., for the placement of persons under the custody of the executive director in county jails or adult detention centers;

(i) To dispose of abandoned personal property acquired by an elected county official or county employee in performing official duties. Said personal property may be disposed of only after the exercise of due diligence to determine the owner of such personal property. Such personal property may be sold, discarded, or used for county purposes as the board of county commissioners deems to be in the best interests of the county.

(j) For any county located in whole or in part within the boundaries of the regional transportation district, to provide transit services in cooperation with and pursuant to consultation with the board of directors of the district. For purposes of this paragraph (j), "county" means any county or city and county.

(k) To coordinate, pursuant to 43 U.S.C. sec. 1712, the "National Environmental Policy Act of 1969", 42 U.S.C. sec. 4321 et seq., 40 U.S.C. sec. 3312, 16 U.S.C. sec. 530, 16 U.S.C. sec. 1604, and 40 CFR parts 1500 to 1508, with the United States secretary of the interior and the United States secretary of agriculture to develop land management plans that address hazardous fuel removal and other forest management practices, water development and conservation measures, watershed protection, the protection of air quality, public utilities protection, and private property protection on federal lands within such county's jurisdiction.

(2) Counties have the authority to adopt and enforce ordinances and resolutions regarding health, safety, and welfare issues as otherwise prescribed by law. In addition to any other enforcement or collection method authorized by law, if a county passes an ordinance or resolution of which a violation would be a class 2 petty offense, the county may elect to apply the penalty assessment procedure set forth in section 16-2-201, C.R.S., and may adopt a graduated fine schedule for multiple offenses. If a specified offense would be an unclassified misdemeanor, a county may elect to downgrade the offense to a class 2 petty offense and apply the penalty assessment procedure under circumstances deemed appropriate and prescribed by the county in an ordinance or resolution.



§ 30-11-102. Property of county

Any real or personal property conveyed to any county shall be deemed the property of such county.



§ 30-11-103. Commissioners to exercise powers of county

The powers of a county as a body politic and corporate shall be exercised by a board of county commissioners therefor.



§ 30-11-103.5. County petitions and referred measures

The procedures for placing an issue or question on the ballot by a petition of the electors of a county that is pursuant to statute or the state constitution or that a board of county commissioners may refer to a vote of the electors pursuant to statute or the state constitution shall, to the extent no such procedures are prescribed by statute, charter, or the state constitution, follow as nearly as practicable the procedures for municipal initiatives and referred measures under part 1 of article 11 of title 31, C.R.S. The county clerk and recorder shall resolve any questions about the applicability of the procedures in part 1 of article 11 of title 31, C.R.S.



§ 30-11-104. County buildings - acquisition of land or buildings by eminent domain authorized

(1) (a) Each county, at its own expense, shall provide a suitable courthouse, a sufficient jail, and other necessary county buildings and keep them in repair.

(b) For any penal institution that begins operations on or after August 30, 1999, that is operated by or under contract with a county, the county may establish standards relating to space requirements, furnishing requirements, required special use areas or special management housing, and environmental condition requirements, including but not limited to standards pertaining to light, ventilation, temperature, and noise level. If a county does not adopt standards pursuant to this paragraph (b), the penal institution operated by or under contract with the county shall be subject to the standards adopted by the department of public health and environment pursuant to section 25-1.5-101 (1)(i), C.R.S. In establishing such standards, the county is strongly encouraged to consult with national associations that specialize in policies relating to correctional institutions.

(2) Each county has the power to acquire, by eminent domain, land or buildings, or both, for the provision of court and district attorney facilities, jails, and other necessary facilities specifically related thereto. Any acquisitions by eminent domain shall be made in the manner authorized for cities and towns as set forth in article 6 of title 38, C.R.S.



§ 30-11-104.1. Lease-purchase agreements

(1) In order to provide for financing of a public park, a public trail, a public golf course, or public open space, or a courthouse, jail, or other county building or equipment used, or to be used, for governmental purposes, any county is authorized to enter into lease-purchase agreements.

(2) Such agreements may include an option to purchase, transfer, and acquire title to such property and the improvements thereon, if any, within a period not exceeding the useful life of such property and any improvements, but in no case exceeding thirty years.

(3) The obligation under any such leases may only be from year to year and may not constitute a mandatory charge or requirement in any ensuing budget year.

(4) The obligation to make payments under such an agreement and the obligation to pay other charges incident to any such agreement shall not constitute or give rise to an indebtedness within the meaning of any constitutional, statutory, or home rule charter debt limitation.



§ 30-11-104.2. Tax exemption

(1) Property financed pursuant to the provisions of section 30-11-104.1 shall be exempt from taxation so long as it is used for governmental purposes.

(2) (a) A courthouse, jail, or other county building subject to lease purchase agreements in force on May 29, 1981, shall be accorded the same tax-exempt status as a courthouse, jail, or other county building financed by such agreements entered into after such date.

(b) Equipment subject to lease purchase agreements in force on May 25, 1983, shall be accorded the same tax-exempt status as equipment financed by such agreements entered into after such date.



§ 30-11-105. Title of suits by or against county

In all suits or proceedings by or against a county, the name in which the county shall sue or be sued shall be, "The board of county commissioners of the county of ................"; but this provision shall not prevent county officers, when authorized by law, from suing in their name of office for the benefit of the county.



§ 30-11-105.1. Standing - contesting constitutionality of a statute

In addition to any other powers prescribed in this part 1, any county or county officer shall have standing in district court to defend any action brought against such county or officer by contesting the constitutionality of a statute underlying such action and affecting the rights, status, or other legal relations of such county or county officer or directing the performance of, defining, or prescribing the duties or responsibilities of such county officer.



§ 30-11-106. Process served on clerk - clerk to notify board

In all legal proceedings against the county, process shall be served on the clerk of the board of county commissioners, and when such suit or proceeding is commenced, it is the duty of the clerk to notify the county attorney thereof, and to lay before the board of county commissioners, at their next meeting, all the information he may have in regard to such suit or proceeding.



§ 30-11-107. Powers of the board

(1) The board of county commissioners of each county has power at any meeting:

(a) To make such orders concerning the property belonging to the county as it deems expedient;

(b) To examine and settle all accounts of the receipts and expenses of the county, to examine and settle and allow all accounts chargeable against the county, and, when so settled, to issue county orders therefor as provided by law;

(c) To build and keep in repair county buildings and cause the same to be insured in the name of the county treasurer for the benefit of the county and, in case there are no county buildings, to provide suitable rooms for county purposes;

(d) (I) To apportion and order the levying of taxes as provided by law; except that, for purposes of the application of any occupational privilege tax, oil and gas wells and their associated production facilities shall not be considered a business or occupation subject to such tax; and

(II) To contract loans in the name and for the benefit of the county for the purpose of erecting necessary public buildings and making or repairing public roads or bridges, when such loans have been authorized by a vote of the legal voters of the county;

(e) To represent the county and have the care of the county property and the management of the business and concerns of the county in all cases where no other provisions are made by law;

(f) To set off, organize, and change the boundaries of precincts in their respective counties and to designate and number such precincts in accordance with sections 1-5-101 and 1-5-101.5, C.R.S.;

(g) To establish one or more voting places in each election precinct, as the convenience of the inhabitants may require;

(h) To lay out, alter, or discontinue any road running into or through such county and also to perform such other duties respecting roads as may be required by law;

(i) To grant such licenses and perform such other duties as are or may be prescribed by law;

(j) To acquire land for, lay out, construct, maintain, and repair airports and landing strips for aircraft, to enter into leases, and to fix and collect charges or fees for the use of such airports and landing strips;

(k) To provide in the county budget for dumping grounds within the county to be used for such purposes as may be prescribed by the board;

(l) To enter into agreements with any municipality for the joint use and occupation of public buildings. The consideration to be paid for such use and occupation shall be paid each year out of current revenues which shall be appropriated annually, and any agreement to make such annual payment shall not be considered or held to be creation of an indebtedness of the county within any constitutional or statutory limitation.

(m) To negotiate with the board or boards of county commissioners of another county or counties, and with the board of governors of the Colorado state university system of Colorado state university, for agricultural extension service to be furnished such counties, and to be financed on a pro rata share by the counties receiving such service;

(n) To create, by resolution duly adopted, the office of county manager, or administrative assistant to the board of county commissioners, or county budget officer, or any other such office as may, in its judgment, be required for the efficient management of the business and concerns of the county. When so created, the board has power to make appointments to such offices, to prescribe the duties to be performed by such appointees, to fix the compensation to be paid to such appointees, and to pay the same from the county general fund. Any persons appointed to such offices shall serve at the pleasure of the board of county commissioners.

(o) To cooperate with other counties and with the state forester in the organization and training of rural fire fighting groups, payment for the operation and maintenance of fire fighting equipment and in sharing the cost of suppressing fires;

(o.5) Repealed.

(p) To purchase all necessary uniforms of the county sheriff, undersheriff, and deputies of the county; but no such uniforms shall be supplied to those persons deputized to perform particular acts, and all such uniforms shall be and remain the property of the county;

(q) To organize, own, operate, control, direct, manage, contract for, or furnish ambulance service;

(r) To provide in the county budget for services for the aged, including but not limited to social and recreational services, medical services, transportation, and homemaker services;

(s) To appropriate moneys from sources other than ad valorem taxes to multijurisdictional housing authorities or housing authorities established under part 5 of article 4 of title 29, C.R.S., from the county general fund;

(t) To set, by resolution duly adopted or by the method provided in the charter of a home rule county, mileage for all county officers, employees, and agents in an amount not less than twenty cents per mile nor more than a rate per mile equal to the standard mileage rate allowed pursuant to 26 U.S.C. sec. 162, as amended, and regulations promulgated thereunder, for each mile actually and necessarily traveled while on official county business;

(u) To expend moneys or make assessments pursuant to paragraph (z) of this subsection (1) for the maintenance of drainage structures and facilities and to accept dedicated or deeded drainage easements or drainageway tracts as county property once drainage structures and facilities on such easements or tracts have been completed and found to meet county specifications and standards;

(v) To provide a job diversion program directing persons making application for or receiving assistance under the Colorado works program, as described in part 7 of article 2 of title 26, C.R.S., into bona fide public or private sector employment;

(w) To expend moneys or make assessments pursuant to paragraph (z) of this subsection (1) for the construction, reconstruction, improvement, or extension of drainage facilities within the unincorporated or incorporated areas of the county and to acquire, by gift, purchase, lease, or the exercise of the right of eminent domain, all lands, easements, or rights in land which are necessary in connection with such construction, reconstruction, improvement, or extension. Drainage facilities shall not be provided in any area which is within an existing drainage district organized or created pursuant to law without the approval of such district.

(x) To enter into a contract with the state telecommunications director pursuant to the provisions of section 24-37.5-502 (3), C.R.S., for the providing of teleconferencing facilities and services between the county and any other county, city and county, or state agency to be used for teleconferencing of hearings relating to any person in the custody of the county;

(y) To expend moneys or make assessments pursuant to paragraph (z) of this subsection (1) for the construction, maintenance, repair, or installation of curbs, gutters, sidewalks, and related structures along residential and commercial streets or alleys and in residential or commercial subdivisions within the unincorporated areas of the county; except that, prior to making an assessment for any purpose authorized by this paragraph (y), the county shall consider cost-sharing alternatives so that a portion of the cost of any project authorized in this paragraph (y) is incurred and paid by the county;

(z) To prescribe, by ordinance adopted, administered, and enforced in accordance with part 4 of article 15 of this title, the mode in which the charges on the respective owners of lots or lands, and on the lots or lands, shall be assessed and determined for the purposes authorized in paragraphs (u), (w), and (y) of this subsection (1);

(aa) To establish policies and procedures regarding entering into contracts binding on the county, and to delegate its power to enter into such contracts pursuant to such policies and procedures, where amounts specified in such policies and procedures and where such contracts otherwise comply with limits and requirements set forth in such policies and procedures;

(bb) To provide for the preservation of the cultural, historic, and architectural history within the county by ordinance or resolution; to delegate the power to designate historic landmarks and historic districts to an historic preservation advisory board; to accept dedicated or deeded easements or other historic property and to expend moneys for the maintenance of such deeded historic land, facilities, and structures; and to receive contributions, gifts, or other support from public and private entities to defray the maintenance costs of such historic land, facilities, and structures;

(cc) By resolution, memorial, plaque, or limited gift, to honor, commemorate, memorialize, or acknowledge outstanding service or other events, including death or retirement of individuals, or actions, accomplishments, or achievements deserving of recognition;

(dd) To enter into installment purchase contracts or shared-savings contracts or otherwise incur indebtedness under section 29-12.5-103, C.R.S., to finance energy conservation and energy saving measures and enter into contracts for an analysis and recommendations pertaining to such measures under section 29-12.5-102, C.R.S.;

(ee) Repealed.

(ff) To set, by written resolution duly adopted by a majority vote of the board and entered in its minutes prior to the county treasurer being sworn into office, the amount of a surety bond to be executed by the treasurer and to authorize the purchase of such a bond by the board;

(gg) To authorize the use of electronic records or signatures and adopt rules, standards, policies, and procedures for use of electronic records or signatures pursuant to article 71.3 of title 24, C.R.S.;

(hh) To establish an affordable housing dwelling unit advisory board for the county in accordance with the requirements of article 26 of title 29, C.R.S.;

(ii) To provide in the county budget for programs that support education and outreach on environmental sustainability and for financing capital improvements for energy efficiency retrofits and the installation of renewable energy fixtures, as defined in section 30-11-107.3, for private residences and commercial property within the county but that do not exempt the county from the requirements of any other statute;

(jj) To encourage homeowners to participate in utility demand-side management programs where applicable;

(kk) (I) To adopt a resolution to authorize, in consultation with the local board of health, local public health agencies, and any water and wastewater service providers serving the county, the use of graywater, as defined in section 25-8-103 (8.3), C.R.S., in compliance with any regulation adopted pursuant to section 25-8-205 (1)(g), C.R.S., and to enforce compliance with the board's resolution.

(II) Before adopting a resolution to authorize the use of graywater pursuant to subparagraph (I) of this paragraph (kk), a board of county commissioners is encouraged to enter into a memorandum of understanding with the local board of health, local public health agencies, and any water and wastewater service providers serving the county concerning graywater usage and the proper installation and operation of graywater treatment works, as defined in section 25-8-103 (8.4), C.R.S.

(2) (a) Subject to the provisions of part 1 of article 1 of title 29, C.R.S., the board of county commissioners of each county has exclusive power to adopt the annual budget for the operation of the county government, including all offices, departments, boards, commissions, other spending agencies of the county government, and other agencies which are funded in whole or in part by county appropriations. All such entities shall make appropriate budget recommendations each year to the board of county commissioners for the operation of their respective offices; but the final budget determination of each board of county commissioners shall be binding upon each of the respective offices, departments, boards, commissions, other spending agencies of the county government, and other agencies which are funded in whole or in part by county appropriations.

(b) Every decision made by the board of county commissioners in exercising its budget-making power shall be presumed to be a valid exercise of the power granted by paragraph (a) of this subsection (2).

(3) The board of county commissioners of any county eligible to receive impact assistance grants pursuant to part 3 of article 25 of this title may certify a dollar amount to the parks and wildlife commission pursuant to part 3 of article 25 of this title.



§ 30-11-107.3. Incentives for installation of renewable energy fixtures - definitions

(1) Notwithstanding any law to the contrary, any county may offer an incentive, in the form of a county property tax or sales tax credit or rebate, to a residential or commercial property owner who installs a renewable energy fixture on his or her residential or commercial property.

(2) For purposes of this section, unless the context otherwise requires:

(a) "County" means any county or city and county.

(b) "Renewable energy fixture" means any fixture, product, system, device, or interacting group of devices installed behind the meter of any residential or commercial building that produces energy from renewable resources, including, but not limited to, photovoltaic systems, solar thermal systems, small wind systems, biomass systems, or geothermal systems.



§ 30-11-107.5. Lodging tax for the advertising and marketing of local tourism

(1) In accordance with the procedures set forth in this section, the board of county commissioners of each county, for the purpose of advertising and marketing local tourism, may levy a county lodging tax of not more than two percent on the purchase price paid or charged to persons for rooms or accommodations as included in the definition of "sale" in section 39-26-102 (11), C.R.S. No tax shall apply within any municipality levying a lodging tax.

(2) (a) The county lodging tax shall be collected, administered, and enforced, to the extent feasible, pursuant to section 29-2-106, C.R.S.

(b) The department of revenue shall perform, on an annual basis, an analysis to determine the net incremental cost of such collection, administration, and enforcement. The department of revenue shall retain only the amount determined to be necessary by the cost analysis, and in no event shall that amount exceed three and one-third percent of the amount collected. Such amount retained shall be transmitted to the state treasurer, who shall credit the same to the general fund, and such amount shall be subject to appropriation by the general assembly for the net incremental cost of such collection, administration, and enforcement.

(c) Any person or entity providing rooms or accommodations as included in the definition of "sale" referred to in subsection (1) of this section shall be liable and responsible for the payment of an amount equivalent of up to two percent of all such sales made and shall quarterly, unless otherwise provided by law, make a return to the executive director of the department of revenue for the preceding tax-reporting period and remit an amount equivalent up to the said two percent on such sales to said executive director.

(3) (a) The board of county commissioners may, by resolution, approve a proposal for a county lodging tax; thereupon, such proposal for the county lodging tax shall be referred to the registered electors of the unincorporated areas and the municipalities subject to the lodging tax at a special election held for such purpose. Any such election may be combined with any other special election. On and after January 1, 1989, such tax may only be approved at a general election.

(b) (I) Such proposal shall contain a description of the proposed county lodging tax, including its purposes, and shall state the amount to be imposed and shall describe any municipality within the county which has such a tax and which shall therefore be excluded from the election proposed in paragraph (a) of this subsection (3) and any resulting lodging tax.

(II) If any additional lodging tax or statewide tax on lodging facilities is enacted or levied after January 1, 1987, which in combination with the lodging tax authorized by this section exceeds two percent, the tax under this section shall be reduced by that amount that the total tax exceeds the two percent maximum specified in subsection (1) of this section.

(c) Repealed.

(d) No public moneys from any source shall be expended directly or indirectly to urge electors to vote in favor or against the imposition of the lodging tax. Nothing in this paragraph (d) shall be construed as prohibiting an elected official from expressing his personal opinion concerning the imposition of the lodging tax.

(e) Upon the adoption of the resolution by the board of county commissioners approving such county lodging tax proposal, the county clerk and recorder shall publish the text of such county lodging tax proposal four separate times, a week apart, in a newspaper of general circulation within the county. The cost of the election shall be initially paid out of the general fund of the county. If the county lodging tax is approved, the general fund of the county shall be reimbursed out of the county lodging tax tourism fund described in paragraph (a) of subsection (4) of this section. The conduct of the election shall conform, so far as practicable, to the general election laws of the state.

(f) (I) If approved by a majority of the registered electors from the municipality or unincorporated area subject to the lodging tax voting thereon, the county lodging tax shall become effective as provided in section 29-2-106 (2), C.R.S.

(II) If a majority of the registered electors voting thereon fail to approve the county lodging tax, the question shall not be submitted again to such electors for a period of one year following the date of said election.

(4) (a) All revenue collected from such county lodging tax, except the amounts retained under subsection (2) of this section, shall be credited to a special fund designated as the county lodging tax tourism fund, hereby created. The fund shall be used only to advertise and market tourism in accordance with paragraphs (b) and (c) of this subsection (4) and to reimburse the general fund of the county for the cost of the election in accordance with paragraph (d) of subsection (3) of this section. No revenue collected from such county lodging tax shall be used for any capital expenditures, with the exception of tourist information centers.

(b) Upon approval of a lodging tax by the electors pursuant to this section, the county commissioners shall select a panel of no less than three citizens to administer the tourism fund. Members of the panel shall be appointed from the tourism industry within the municipalities or unincorporated areas from which the lodging tax is collected. Where there is an established and proven marketing entity within the county formed for the purpose of advertising and marketing tourism, the panel is encouraged to use that entity, and that entity shall provide an accounting to the panel and to the county commissioners.

(c) The panel, to the extent feasible, shall advertise and market tourism for the benefit of those unincorporated areas and municipalities from which the lodging tax originated.

(5) Nothing provided in this section shall in any way prohibit municipalities and counties from cooperating to create countywide uniform lodging taxes with voluntary abandonment of municipal lodging tax ordinances.

(6) Repealed.



§ 30-11-107.7. County rental tax on the rental of personal property - procedures - apportionment

(1) As used in this section, unless the context otherwise requires:

(a) "Personal property" means personal property which:

(I) Is not subject to ad valorem tax pursuant to section 39-3-119, C.R.S., or specific ownership tax pursuant to section 42-3-107, C.R.S.; and

(II) The owner thereof is regularly engaged in the sale, rental, or both sale and rental of such personal property and rents such personal property to another individual or corporation, in which the owner does not have any interest whatsoever, for one or more periods of thirty days or less in any calendar year.

(b) "Personal property" does not include any residential real property as defined for property tax purposes in section 39-1-102 (14.5), C.R.S.

(2) (a) In accordance with the procedures set forth in this section, the board of county commissioners of each county may levy a rental tax on personal property which is rented in such county. The rate of any rental tax levied pursuant to this section shall be not more than one percent of the amount of the rental payment paid or charged to persons who rent such personal property.

(b) The board of county commissioners may, by resolution, approve a rental tax on personal property which is rented in the county. Such resolution shall contain a description of the rental tax on personal property which is rented, state the rate of rental tax to be levied, and specify the effective date of the resolution.

(c) (I) Any rental tax levied pursuant to the provisions of this section shall be collected, administered, and enforced, to the extent feasible, pursuant to section 29-2-106, C.R.S.

(II) The department of revenue shall perform, on an annual basis, an analysis to determine the net incremental cost of such collection, administration, and enforcement. The department of revenue shall retain only the amount determined to be necessary by the cost analysis, and in no event shall that amount exceed three and one-third percent of the amount collected. Such amount retained shall be transmitted to the state treasurer, who shall credit the same to the general fund, and such amount shall be subject to appropriations by the general assembly for the net incremental cost of such collection, administration, and enforcement.

(3) (a) During the month of January of each year, the county treasurer of any county which levies a rental tax pursuant to this section shall calculate, for such county and each political subdivision located within the boundaries of such county, the percentage which the dollar amount of ad valorem taxes levied by each such political entity is of the aggregate dollar amount of ad valorem taxes levied in such county during the preceding calendar year. The percentages so calculated shall be used for the apportionment between the county itself and each political subdivision located within such county of the aggregate amount of rental tax revenue to be distributed by the department of revenue to the county treasurer during the current calendar year.

(b) All rental taxes collected by the county treasurer shall be apportioned, credited, and distributed to the county and to each political subdivision located within such county on the tenth day of each month for all rental taxes collected during the immediately preceding month.



§ 30-11-107.9. County tax for public safety improvements - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Public safety improvements" means capital expenditures or operational costs associated with a public safety organization.

(b) "Public safety organization" means a law enforcement agency or office, district attorney's office, judicial district, coroner's office, a fire protection district, fire department, or any other public entity dedicated to providing services related to public safety, public health, or emergency management at the county or local level in the state.

(2) In accordance with the procedures set forth in this section, the board of county commissioners of each county may levy a sales tax for public safety improvements of not more than two percent on the sale of tangible personal property of retail and services taxable in such county pursuant to the provisions of section 39-26-104, C.R.S. All net revenues collected by a county after the payment of the costs of collection, administration, and enforcement to the department of revenue in accordance with subsection (4) of this section shall be used exclusively for public safety improvements.

(3) The board of county commissioners of a county may by resolution approve a proposal for a county public safety improvements tax; thereupon the public safety improvements tax proposal must be submitted to the registered electors of the county at the next general election, the next biennial county election, or the next election held on the first Tuesday of November in an odd-numbered year as determined by the board of county commissioners. The proposal shall contain a description of the tax including its purposes and shall state the amount to be imposed. The proposal may include a provision to also seek voter approval to retain and expend all or a portion of the revenues of the tax from district fiscal year spending for purposes of section 20 of article X of the state constitution. The conduct of the election shall conform so far as practicable to the general election laws of the state and with the provisions of said section 20.

(4) (a) The county public safety improvements tax shall be collected, administered, and enforced, to the extent feasible, pursuant to section 29-2-106, C.R.S.

(b) The department of revenue shall perform, on an annual basis, an analysis to determine the net incremental cost of such collection, administration, and enforcement. The department shall retain only the amount determined to be necessary by the cost analysis, and in no event shall that amount exceed three and one-third percent of the amount collected. Such amount retained shall be transmitted to the state treasurer, who shall credit the same to the general fund, and such amount shall be subject to appropriation by the general assembly for the net incremental cost of such collection, administration, and enforcement.

(5) No public moneys from any source shall be expended directly or indirectly to urge electors to vote in favor or against the imposition of a county public safety improvements tax. Nothing in this subsection (5) shall be construed as prohibiting an elected official from expressing his or her personal opinion concerning the imposition of the tax.



§ 30-11-108. Assent of electors required - when

The board of county commissioners shall not borrow money for the purposes stated in section 30-11-107, except as provided in section 30-11-107 (1)(dd), without having first submitted the question of such loan to a vote of the electors of the county and without a majority of the voters legally qualified to vote and voting on that question having voted therefor.



§ 30-11-109.5. Purchases of recycled paper and recycled products

(1) When purchasing any product with public funds, the purchasing agent for the county shall be authorized to purchase products or materials with recycled content that have been source-reduced, that are reusable, or that have been composted, unless one or more of the following conditions exist:

(a) The product is not available within a reasonable period of time;

(b) The product fails to meet applicable purchasing rules, including specifications; or

(c) The product fails to meet federal or state health or safety standards, as set forth in federal or state regulations.



§ 30-11-110. State suppliers preferred

It is unlawful for any board of county commissioners of any county to accept any bid or make a purchase of any books, stationery, records, printing, lithographing, or other supplies for any officer of its county, from any person, company, or corporation having its manufactory or principal place of business outside the state of Colorado, when the same can be procured from some person, company, or corporation having its manufactory or principal place of business within this state and at a net cost which shall not exceed the amount for which such books, stationery, records, printing, lithographing, or other supplies can be procured and delivered to them by any person, company, or corporation having its manufactory or principal place of business without the state.



§ 30-11-113. Commissioners to furnish blank assessment rolls

The boards of county commissioners of their respective counties, at the expense of the county, shall furnish annually and in due season, to the assessor of the county, suitable blank assessment rolls, prepared in accordance with the provisions of law; shall also provide suitable books and stationery for the use of each of the county officers of their county, together with appropriate cases and furniture for the safe and convenient keeping of all the books, documents, and papers belonging to each of said officers; and also shall provide official seals for each of said officers when the same are required by law.



§ 30-11-114. New precincts - change boundaries - reduce number

The board of county commissioners may set off or organize new precincts, change the boundaries, or reduce the number of those already organized as the public good from time to time requires.



§ 30-11-115. Board may appropriate for expositions

The board of county commissioners of any county in this state may make such appropriation as it may seem proper for the purpose of enabling such county to secure a proper representation of its interests in exhibits and expositions held in Colorado.



§ 30-11-116. Appropriations for advertising or marketing

The boards of county commissioners of the several counties within the state of Colorado are authorized to appropriate money from the county general fund for the purpose of advertising or marketing the county.



§ 30-11-117. Commissioners to fill vacancies in county offices

In case a vacancy occurs in any county office, or in any precinct office in any county in this state, by reason of death, resignation, removal, or otherwise, the board of county commissioners of such county has power to fill such vacancy by appointment, subject to section 9 of article XIV of the state constitution, until an election can be held as provided by law.



§ 30-11-118. County attorney - county collector

The board of county commissioners of each county of the state, when the interests of the county require it, may employ an attorney, but the person appointed shall be a member of the bar of the supreme court of this state and at least twenty-five years of age. The board may also, when the business of the county requires it, appoint a county collector, whose duty it is to collect license moneys and other special dues of said county; such collector shall receive such compensation as may be allowed by the board of county commissioners.



§ 30-11-119. New bond for officers, when

When the board of county commissioners of any county in this state deems the bond given by the sheriff or other officer of the county insufficient, or when in its opinion the sureties on said bond are insolvent or permanently removed from the county, or when it for any other reason considers said bond insufficient for the public security, it is lawful for the board to require of said sheriff or other officer a new bond, with such sureties and so conditioned as required by law in the first instance.



§ 30-11-120. Failure to file bond - office vacant

In case any sheriff or other officer refuses or neglects, for a period longer than thirty days after receiving notice, to give a new bond as required, it is lawful for the board of county commissioners to declare the office vacant and appoint some other person to fill the vacancy, who shall hold the office until a successor is elected or appointed.



§ 30-11-121. General accounting records

The board of county commissioners is responsible for the maintenance of the general accounting records of the county. It is the duty of the county treasurer, county clerk and recorder, county sheriff, and county assessor to furnish, as directed by the board of county commissioners, copies of any and all accounting, administrative, financial, recorded, or assessment records to a person appointed by the board of county commissioners for the purpose of utilizing computer or other record-keeping facilities. Such person shall serve at the pleasure of the board of county commissioners.



§ 30-11-122. Conservation trust fund authorized

Each county in this state may create a conservation trust fund as provided in section 29-21-101, C.R.S.



§ 30-11-123. New business facilities - expansion of existing business facilities - incentives - limitations - authority to exceed revenue-raising limitations - legislative declaration - definitions

(1) (a) The general assembly hereby finds and declares that the health, safety, and welfare of the people of this state are dependent upon the attraction of new private enterprise as well as the retention and expansion of existing private enterprise; that incentives are often necessary in order to attract private enterprise; and that providing such incentives stimulates economic development in the state and results in the creation and maintenance of new jobs.

(b) Notwithstanding any law to the contrary, any county may negotiate for an incentive payment or credit with any taxpayer who establishes a new business facility, as defined in section 39-30-105 (7)(e), C.R.S., in the county. In no instance shall any negotiation result in an annual incentive payment or credit that is greater than the amount of the taxes levied by the county upon the taxable personal property located at or within the new business facility and used in connection with the operation of the new business facility for the current property tax year. The term of any agreement made prior to August 6, 2014, pursuant to the provisions of this subsection (1) shall not exceed ten years, including the term of any original agreement being renewed. The term of any agreement made on or after August 6, 2014, pursuant to this subsection (1) shall not exceed thirty-five years, which does not include the term of any prior agreement.

(1.5) (a) Notwithstanding any law to the contrary, a county may negotiate an incentive payment or credit for a taxpayer that has an existing business facility located in the county if, based on verifiable documentation, the county is satisfied that there is a substantial risk that the taxpayer will relocate the facility out of state.

(b) The documentation required pursuant to paragraph (a) of this subsection (1.5) must include information that the taxpayer could reasonably and efficiently relocate the facility out of state and that at least one other state is being considered for the relocation. In order to be eligible for a payment or credit under this subsection (1.5), a taxpayer must identify the specific reasons why the taxpayer is considering leaving the state.

(c) A county shall not give an annual incentive payment or credit under this subsection (1.5) that is greater than the amount of the taxes levied by the county upon the taxable personal property located at or within the existing business facility and used in connection with the operation of the existing business facility for the current property tax year. The term of an agreement made prior to August 6, 2014, pursuant to this subsection (1.5) shall not exceed ten years, and this limit includes any renewals of the original agreement. The term of an agreement made on or after August 6, 2014, pursuant to this subsection (1.5) shall not exceed thirty-five years, and this limit does not include the term of any prior agreement. A county shall not give an annual incentive payment or credit under this subsection (1.5), unless the board of county commissioners approves the payment or credit at a public hearing.

(2) Notwithstanding any law to the contrary, any county may negotiate for an incentive payment or credit with any taxpayer who expands a facility, as defined in section 39-30-105 (7)(c), C.R.S., the expansion of which constitutes a new business facility, as defined in section 39-30-105 (7)(e), C.R.S., and that is located in the county. In no instance shall any negotiation result in an annual incentive payment or credit that is greater than the amount of the taxes levied by the county upon the taxable personal property directly attributable to the expansion, located at or within the expanded facility, and used in connection with the operation of the expanded facility for the current property tax year. The term of any agreement made prior to August 6, 2014, pursuant to the provisions of this subsection (2) shall not exceed ten years, including the term of any original agreement being renewed. The term of any agreement made on or after August 6, 2014, pursuant to this subsection (2) shall not exceed thirty-five years, which does not include the term of any prior agreement.

(3) For purposes of this section, "county" means any county or city and county.

(4) (Deleted by amendment, L. 94, p. 2833, § 3, effective January 1, 1995.)

(5) Any county that negotiates any agreement pursuant to the provisions of this section shall inform any municipality in which a new business facility would be located, or an existing or expanded business facility is located, whichever is applicable, of such negotiations.

(6) Any county may adjust the amount of its tax levy authorized pursuant to the provisions of section 29-1-301, C.R.S., or pursuant to a county home rule charter, whichever is applicable, by an additional amount which does not exceed the total amount of annual incentive payments or credits made by such county in accordance with agreements negotiated pursuant to the provisions of this section or section 39-30-107.5, C.R.S.



§ 30-11-124. Fire planning authority

(1) The board of county commissioners of each county in the state, subject to the requirements of section 25-7-123, C.R.S., may prepare, adopt, and implement a county fire management plan that details individual county policies on fire management for prescribed burns, fuels management, or natural ignition burns on lands owned by the state or county. Such plans shall be developed in coordination with the county sheriff, the division of fire prevention and control in the department of public safety, and the appropriate state and local governmental entities. All interested parties shall have the opportunity to comment on the plan prior to its adoption and implementation.

(2) County fire management plans created pursuant to subsection (1) of this section shall:

(a) Clearly define appropriate responses in order to mitigate immediate threats to public safety; and

(b) Set forth the conditions under which prescribed or natural ignition fires shall be managed.

(3) Any county that adopts and adheres to a county fire management plan shall be accorded liability protection pursuant to article 10 of title 24, C.R.S.

(4) Federal government agencies, subject to the provisions of sections 25-7-106 (7) and (8) and 25-7-114.7 (2)(a)(III), C.R.S., and private landowners may enter into memoranda of understanding with the board of county commissioners to include public or private lands that are within the boundaries of the county under the county fire management plan. Counties may purchase an indemnification insurance policy and private landowners who enter into memoranda of understanding with the board shall have the opportunity to opt into such policy.

(5) Nothing in this section shall infringe upon or otherwise affect the ability of agricultural producers to conduct burning on their property.



§ 30-11-125. Licensing program for building contractors - contents of program - requirements - exceptions - definitions

(1) As used in this section, unless the context otherwise requires:

(a) (I) "Building contractor" means a building contractor who for compensation directs, supervises, or undertakes any work for which a county building permit is required. A county licensing program established in accordance with the provisions of this section shall exclude from the definition of "building contractor" any person whose sole function in the work for which a county building permit is required is to perform labor under the supervision or direction of a building contractor.

(II) "Building contractor" shall not include an electrician required to be licensed by the state pursuant to article 23 of title 12, C.R.S., or a plumber required to be licensed by the state pursuant to article 58 of title 12, C.R.S.

(b) "County" means any county or city and county in the state.

(c) "Municipality" means any home rule or statutory city or town in the state.

(d) "Person" means any individual, corporation, limited liability company, partnership, association, or other legal entity.

(2) Subject to the requirements of this section, any county that has adopted a building code may establish a licensing program to require a person who engages in the business of being a building contractor within the unincorporated areas of the county to obtain a license from the county prior to engaging in the business. The county may develop the licensing program in accordance with the requirements of this section, and any such program may include one or more of the following:

(a) Procedures that a building contractor would follow in order to obtain or renew a license, including the submission of any documentation or information as may be required by the county;

(b) A requirement that the building contractor achieve a passing grade on a nationally recognized examination promulgated by the international code council that is commonly used and accepted in the industry;

(c) Specification of the duration of the license issued by the county;

(d) Subject to the requirements of subsection (3) of this section, the imposition of a reasonable fee to be charged by the county to a building contractor to cover the costs of any testing required to be performed by the county, the processing of the application, or any other costs incurred by the county in connection with the issuance or renewal of a license; or

(e) Grounds for the revocation or suspension of a license issued by the county, grounds for the revocation or suspension of a building permit issued for a project for which the building contractor is found not to be in compliance with the county's licensing requirements, or grounds for the imposition of any lesser sanction, which shall be based on objective standards and criteria developed from the county building code, and procedures to be followed by the county in carrying out the revocation, suspension, or other sanction based upon such grounds, including a process for appealing any sanction so imposed.

(3) Any county that establishes a licensing program pursuant to this section shall issue a license to a building contractor holding a valid license issued by another county or municipality in the state without requiring the building contractor to take or achieve a passing grade on any examination conducted by the county if the license issued by such other county or municipality required the building contractor to achieve a passing grade on a nationally recognized examination promulgated by the international code council commonly used and accepted in the industry. In the case of a building contractor holding a valid license issued by another county or municipality in the state, the fee charged by a secondary county for issuance or renewal of a license in accordance with the requirements of this section shall be reasonable and limited to costs incurred by the secondary county in processing the application and otherwise administering the issuance or renewal of a license required by this section.

(4) If a building contractor applying for a license complies with the requirements for obtaining a license established by the county, the county shall issue a provisional license to the building contractor no later than seven business days after the building contractor has submitted a complete application. Notwithstanding the provisions of subsection (5) of this section, any failure on the part of the county to issue a nonprovisional license within forty-five days after submission of a complete application to a building contractor who has otherwise satisfied all other requirements for obtaining a license shall not preclude the building contractor from engaging in the business of being a building contractor and applying for a building permit for unincorporated areas of the county.

(5) Except as otherwise provided in subsection (4) of this section, no person shall engage in the business of being a building contractor within the unincorporated areas of any county that has adopted a licensing program created pursuant to this section unless the person holds a valid license issued or recognized by the county in accordance with the requirements of this section.

(6) Notwithstanding any other provision of this section:

(a) The provisions of this section shall apply to any licensing program operated or administered by a county that is in existence as of August 3, 2007. Any licensing program operated or administered by a county as of August 3, 2007, that satisfies or is amended to satisfy the requirements of this section is hereby ratified as compliant with the requirements of this section and need not be reestablished by the county.

(b) Nothing in this section shall be construed to require any individual to hold a license to perform repair or maintenance work on his or her own property, nor shall it prevent a person from employing an individual on either a full-time or a part-time basis to perform repair or maintenance work on his or her own property who is not licensed under the provisions of this section.



§ 30-11-126. Workforce development - incentives - limitations - authority to exceed revenue-raising limitations - legislative declaration - definitions

(1) (a) The general assembly hereby finds and declares that:

(I) The health, safety, and welfare of the people of Colorado as well as the economic development and growth of local communities in the state depend on the development of a workforce that meets the needs of employers in the state;

(II) Financial incentives are often necessary to attract resources for workforce development, and such incentives can be particularly effective when offered at the local level; and

(III) Providing such incentives stimulates economic development in the state and results in the creation and maintenance of new jobs.

(b) The general assembly further finds and declares that it is in the best interests of the citizens of the state and the economic development of local governments within the state to create an incentive at the county level for taxpayers to contribute to a program that allows counties to provide financial assistance to county residents to pursue post-secondary education or training.

(2) For purposes of this section, "county" means any county or city and county.

(3) Any county may establish a workforce development program, to be known as "bright future Colorado", to provide financial assistance to county residents who pursue post-secondary education or training from an accredited institution of higher education or certified training program. A county workforce development program may include, but need not be limited to, county residents who are high school graduates, county residents who have successfully completed a high school equivalency examination, as defined in section 22-33-102 (8.5), C.R.S., or county residents who are veterans. Any county that establishes a workforce development program may also establish a workforce development fund to accept contributions for the purpose of the program.

(4) (a) Notwithstanding any law to the contrary, a county that has established a workforce development program may offer an incentive, in the form of a county property tax credit or rebate, to a residential or commercial property owner in the county who contributes to a county workforce development fund.

(b) A county shall not make any appropriation in furtherance of a workforce development program or give any credit or rebate pursuant to this section unless the board of county commissioners approves the total program amount annually at a public budget hearing.



§ 30-11-127. Pioneer trail - designation - signs

(1) The board of county commissioners may designate, by resolution, any public roads in the county as a section of a pioneer trail. A pioneer trail consists of public roads that follow as closely as possible the original trails or routes of travel of national historic significance. To make such designation, the board must identify all of the roads that make up the pioneer trail. The board shall not designate a pioneer trail across public lands on a road administered by the federal government unless the road is designated as open to travel by the appropriate federal land management agency. Except as set forth in subsection (2) of this section, the designation of the pioneer trail is effective upon the date of the resolution.

(2) If a county designates any portion of a state highway as a pioneer trail, the designation is not effective unless the general assembly, acting by joint resolution, also designates the portion of the state highway as part of the pioneer trail.

(3) If any of the designated roads are part of the state highway system, the board of county commissioners shall send a copy of the resolution to the department of transportation. If any of the designated roads are on public lands administered by the federal government, the board shall send a copy of the resolution to the appropriate federal land management agency.

(4) A county may post, or allow to be posted, identifying and informative signs related to the pioneer trail along county roads.

(5) The authority to designate a pioneer trail is intended to highlight Colorado's cultural and historical heritage and to promote historical tourism and education. Nothing in this section affects existing rights-of-way or ownership of public roads.






Part 2 - City and County of Denver

§ 30-11-201. Merger not to affect pending actions

No action or proceeding to which any municipality merged into the city and county of Denver is a party or in which it is in any way interested shall abate by reason of such merger, but the same shall survive and be prosecuted to a conclusion under its title as borne by it at the time of such merger; and any judgment or decree entered therein shall be enforceable by or against the city and county of Denver to the full extent of the interest or liability of the said municipality so merged, the same as if said city and county of Denver were expressly made a party thereto. No right or cause of action by or against any such municipality so merged shall be lost or extinguished by reason of such merger, and the same shall be thereafter enforced and prosecuted by or against the city and county of Denver.



§ 30-11-203. Records concerning charter amendment

It is the duty of the secretary of state to carefully preserve all certified charters and charter amendments and measures, and the record of votes thereon, that come to his office under the operation of the constitutional amendment creating the city and county of Denver. He shall publish them in the next ensuing volume of the session laws of the state. The originals, during office hours, shall be open to the inspection of the public.



§ 30-11-204. Channel of Platte river - improvement

The city council of the city and county of Denver is authorized to improve, change, straighten, widen, narrow, deepen, or extend the channel of the South Platte river within the city and county of Denver.



§ 30-11-205. City to control channel

The width, depth, course, and dimensions of said channel shall be as established by ordinance duly enacted by the council of the city and county of Denver, and said city and county has the power to acquire by purchase or condemnation all lands necessary to improve, straighten, widen, narrow, deepen, or extend said channel, and the public works department has exclusive control of the construction of said improvement.



§ 30-11-206. Improvement of channel beyond city limits

The city and county of Denver is empowered to extend and improve said channel beyond and outside the limits of the city and county of Denver when in the opinion of the council of said city and county the extension and improvement of said channel beyond the boundary line of said city and county shall more effectually and advantageously accomplish the purpose and object of sections 30-11-204 to 30-11-207, and cause said improvement to be more beneficial to the inhabitants of the city and county of Denver and promote and protect the general health and general welfare.



§ 30-11-207. Obstructions or pollutions

The city council of the city and county of Denver may enact and adopt ordinances for the purpose of preventing and removing obstructions in said channel or encroachments upon the same or polluting the waters thereof; and to in every manner control, regulate, and protect said property when improved in whole or in part, and provide for a penalty for the violation of any of said ordinances.



§ 30-11-208. Contract - teleconferencing facilities and services

The city and county of Denver may enter into a contract with the state telecommunications director pursuant to the provisions of section 24-37.5-503, C.R.S., for the providing of teleconferencing facilities and services between the city and county of Denver and any other county or state agency to be used for teleconferencing of hearings relating to any person in the custody of the city and county of Denver.






Part 3 - Oil, Gas, and Mineral Rights

§ 30-11-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Landfill-generated methane gas" means those gases resulting from the biological decomposition of landfilled solid wastes, including methane, carbon dioxide, hydrogen, and traces of other gases, and shall be referred to in this part 3 as "landfill gas".

(1.5) "Oil and gas" means oil, gas, casinghead gas, condensate, and hydrocarbons or any one or more of them.

(2) "Real estate owned by a county" and "county lands" means any real estate acquired and owned by a county under the laws relating to taxation or otherwise.



§ 30-11-302. Oil, gas, and mineral rights - reservation of - sale

(1) In any sale of county lands made by any county acting through its board of county commissioners, a valid reservation of oil and gas and other minerals in such lands may be made when in the opinion of the board of county commissioners it is deemed to be for the best interest of the county. Oil and gas and other mineral rights or any of them thus reserved by a county upon the sale of such real estate may be sold by order of the board of county commissioners at public sale to the highest and best bidder after four weeks' prior notice by publication two times in a newspaper of general circulation in the county in which the land is situated, said notice to describe the oil and gas or other mineral rights to be sold, the location of the land involved, and the date, time, and place of such sale; but a copy of said notice shall be mailed, postage prepaid, by the board of county commissioners to the owner of the surface at the time of such notice as shown by the records in the office of the county assessor of the county in which such lands are situated at the last known address of such owner as shown by said books of the county assessor, and that a copy of said notice shall be mailed, postage prepaid, by the board of county commissioners to the person in possession of the surface.

(2) In the sale of reserved oil and gas rights under any tract of land, the number of acres contained in any one parcel or unit of sale of such rights shall not exceed the total number of acres of such surface land sold by the county to the purchaser thereof at the time of reservation therefrom of the oil and gas rights thus offered for sale. Nothing contained in this section shall prevent a county from selling any number of such units or parcels at any public sale. The board of county commissioners has the right to reject any and all bids.

(3) Mineral rights, other than oil and gas, reserved as provided in this section may be leased for exploration, development, and production purposes upon such terms and conditions as may be prescribed and contracted by the board of county commissioners in the exercise of its best judgment and as such board deems to be for the best interests of the county. Any such lease of mineral rights, other than oil and gas, shall be for a term not to exceed twenty-five years and as long thereafter as such minerals are produced. Leases of any such mineral rights made or entered into by the board in conformity with the provisions of this section prior to February 25, 1955, are hereby confirmed, validated, and declared to be legal and valid insofar as the authority of any such board is concerned.



§ 30-11-303. Oil and gas rights - leases - royalties

(1) Any county acting by its board of county commissioners may lease any real estate or any interest therein owned by the county for oil and gas exploration, development, and production purposes upon such terms and conditions as may be prescribed and contracted by the board of county commissioners in the exercise of its best judgment, and as such board deems to be for the best interests of the county.

(2) Any such lease of oil and gas rights shall be for a term not to exceed five years and as long thereafter as oil or gas is produced and shall provide for a royalty of not less than twelve and one-half percent of all oil and gas produced, saved, and marketed, or the equivalent market value thereof, which royalty may be reduced proportionately under appropriate provision in such lease if the interest of the county is less than a full interest in the land or oil and gas rights in the land described in such lease.

(3) When, in the opinion of the board of county commissioners and because of the size, shape, or current use of any tract of county real estate, the public interest so requires, any lease of such tract may provide that no drilling shall be conducted on the land covered thereby, in which case such lease shall be for a term not to exceed ten years and so long thereafter as the county may share in royalties payable on account of production of oil or gas from lands adjacent to such tract of county land so leased.



§ 30-11-304. Agreements to pool lands for production purposes

When deemed by the board of county commissioners to be in the best interest of the county, any county acting by its board of county commissioners may enter into any unit agreement providing for the pooling or consolidation of acreage covered by any oil and gas lease executed by such county with other acreage for oil and gas exploration, development, and production purposes and providing for the apportionment or allocation of royalties among the separate tracts of land included in such unit agreement on an acreage or other equitable basis, and may by such agreement, with the consent of its lessee, change any and all of the provisions of any lease issued by such county including the term of years for which such lease was originally granted in order to conform such lease to the terms and provisions of such unit agreement and to facilitate the efficient and economic production of oil and gas from the unit lands.



§ 30-11-305. Prior agreements validated

All reservations of oil and gas and other mineral rights and sales of previously reserved oil and gas and other mineral rights in county lands made or entered into by any county prior to May 20, 1949, acting by its board of county commissioners, all leases of oil and gas or rights, and all unit agreements relating to or dealing with oil and gas and containing provisions similar to those set forth in section 30-11-304, affecting county lands, made or entered into by any county prior to May 20, 1949, acting by its board of county commissioners are hereby confirmed, validated, and declared to be legal and valid in all respects.



§ 30-11-306. Legislative declaration concerning landfill gas

The general assembly hereby declares that landfill gas constitutes a hazard to the health, welfare, and safety of the people of this state, whether such gas has accumulated as a result of a public or private landfill operation, and that the extraction of landfill gas will ameliorate this dangerous condition, and further declares that the development of landfill gas will provide a valuable, alternate energy resource to the citizens of this state. In order to diminish this hazard and utilize this energy resource, the powers of counties are hereby expanded to authorize landfill gas exploration, development, and production; the financing thereof; the marketing and sale of landfill gas to any public or private person or entity; and the county use thereof for any purpose.



§ 30-11-307. County authority relating to landfill gas

(1) To accomplish the purposes specified in section 30-11-306, counties are granted the following powers:

(a) To acquire, hold, use, transfer, and convey any real property or any interest therein for purposes of landfill gas exploration, production, and development;

(b) To engage in any and all activities respecting the exploration, development, production, distribution, marketing, and sale of landfill gas to any person or public or private entity, or for county uses;

(c) (I) To acquire by gift, purchase, or condemnation necessary easements and rights-of-way, for ingress and egress and for the installation of facilities related to collection and distribution of landfill gas; except that the power of condemnation granted in this paragraph (c) shall not extend to acquisition of landfill gas in place nor shall such power be available to a county until the county has entered into a contract with the owner of such landfill gas for the development, extraction, and purchase of such landfill gas, and except that such condemnation shall not interfere with the normal use of any real property, or other property appurtenant thereto, which is devoted or dedicated to a public utility use or upon which landfill gas abatement or recovery facilities have been placed in operation and shall be limited to the maximum reasonable width or area necessary to install, operate, and maintain such rights-of-way, ingress and egress, and collection and distribution facilities.

(II) Any interest in real property acquired by condemnation pursuant to this paragraph (c) shall terminate upon the completion of use of such real property, or any interest therein, for landfill gas operations, and any such condemnation shall be in the manner provided in part 1 of article 6 of title 38, C.R.S.

(d) To enter into contracts, including intergovernmental contracts, and to perform all acts necessary to produce, distribute, and market landfill gas;

(e) To issue general obligation bonds, after approval of the qualified electors of the county, for purposes of financing the exploration, development, production, distribution, and marketing of landfill gas;

(f) To issue revenue bonds authorized by action of the board of county commissioners, without the approval of the qualified electors of the county, for purposes of financing the exploration, development, production, distribution, and marketing of landfill gas. Such revenue bonds shall be issued in the manner provided in part 4 of article 35 of title 31, C.R.S., for the issuance of revenue bonds by municipalities; except that such revenue bonds may be sold in one or more series at par, or below or above par, at public or private sale, in such manner and for such price as the county, in its discretion, shall determine. Such revenue bonds and interest coupons, if any, appurtenant thereto shall never constitute the debt or indebtedness of the county within the meaning of any provision or limitation of the state constitution or statutes, and shall not constitute nor give rise to a pecuniary liability of the county or a charge against its general credit or taxing powers, and such revenue bonds and the income therefrom are exempt from taxation, except inheritance, estate, and transfer taxes.






Part 4 - Law Enforcement Authorities

§ 30-11-401. Short title

This part 4 shall be known and may be cited as the "Law Enforcement Authority Act of 1969".



§ 30-11-402. Legislative declaration

It is the intent of the general assembly in the enactment of this part 4 to provide an alternative and additional means to provide law enforcement for the citizens of this state, especially those residing in developed or developing unincorporated areas of counties, to combat the rising crime rate therein, and to better assist police and other law enforcement agencies in the prevention of crime and in the detection and apprehension of criminal offenders.



§ 30-11-403. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Area" or "territory" means all areas of land in a county included or proposed to be included in a law enforcement authority, which may consist of all or a portion of the unincorporated area of the county but may not include any single tract or parcel of property containing twenty acres or more without the written consent of the owner thereof, unless such tract or parcel would be entirely within the boundaries of an area.

(2) (a) (I) An "elector" of an authority means a person who, at the designated time or event, is registered to vote in general elections in this state; and

(II) Who has been a resident of the authority or the area to be included in the authority for not less than thirty days; or

(III) Who or whose spouse owns taxable real or personal property within the authority or the area to be included within the authority, whether or not said person resides within the authority.

(b) A person who is obligated to pay general taxes under a contract to purchase real property within the authority shall be considered an owner within the meaning of this subsection (2). The ownership of property on which a specific ownership tax is paid pursuant to law shall not qualify a person as an elector. Taxable property shall mean real or personal property subject to general ad valorem taxes.

(c) Registration pursuant to the general election laws or any other laws shall not be required.

(3) "Law enforcement authority", referred to in this part 4 as an "authority", means a taxing unit which may be created by a county in this state for the purpose of providing additional law enforcement by the county sheriff to the residents of the developed or developing unincorporated area of the county.

(4) "Publication", when no manner of publication is specified, means publication once a week for three consecutive weeks in a newspaper of general circulation in the area of the authority. It shall not be necessary that publication be made on the same day of the week in each of the three consecutive weeks, but not less than fourteen days, excluding the day of first publication, shall intervene between the day of the first publication and the day of the last publication, and publication shall be complete on the day of the last publication.



§ 30-11-404. Organization of authority

(1) The board of county commissioners of any county in this state may by resolution create an authority pursuant to the provisions of this part 4, which authority shall be a political subdivision of this state.

(2) No resolution creating an authority under this part 4 shall be adopted by a board of county commissioners unless prior notice of such action, including the date, time, and place of meeting of said board, shall be made by publication, and an opportunity to be heard in person or by counsel shall be afforded to persons desiring to appear.

(3) The resolution creating such an authority shall contain the following:

(a) The name of the proposed district, which shall include the name of the county and the words "law enforcement authority";

(b) A general description of the territory included in the authority, with such certainty to enable a property owner to determine whether or not his property is within the authority; and

(c) Where applicable, the specific powers and duties of the authority, as provided in this part 4, but if the authority is authorized to exercise all such powers and duties under this part 4, only a general statement to this effect need be included.

(4) The resolution creating any such authority shall not take effect until thirty days following the canvass of votes cast at the election conducted pursuant to section 30-11-405.

(5) On the effective date of such resolution, the board of county commissioners shall, ex officio, constitute the governing board of the authority and shall exercise the powers and duties prescribed in this part 4 and in the resolution.



§ 30-11-405. Election

(1) The board of county commissioners shall call a special election in the area proposed to be included in the authority, as described in the resolution, which election shall be held not less than thirty nor more than forty-five days after adoption of the resolution by the board of county commissioners.

(2) No authority shall be created unless the proposition to create such authority shall first be submitted to and approved by the electors of the authority.

(3) Notice of the election shall be by publication and shall contain the question to be submitted, the date of the election, the times that the polls shall be open, and the place of each polling place. Designation of election precincts and polling places and election contests shall be pursuant to the provisions of part 8 of article 1 of title 32, C.R.S.

(4) Said election shall otherwise be conducted, insofar as practicable, as are general elections. Election judges shall be appointed and compensated by the board of county commissioners, and their powers and duties shall be defined and exercised pursuant to the comparable provisions of law governing general elections, except that they shall be appointed without regard to political affiliation. All costs of such election shall be paid out of the county general fund.

(5) If a majority of those electors of the authority voting at said election have voted in favor of such proposition, said authority shall be approved and the resolution creating the same shall become effective as provided in section 30-11-404.



§ 30-11-406. Powers of law enforcement authority

(1) Each law enforcement authority formed pursuant to this part 4 has the following powers, except as otherwise limited by the resolution creating the same:

(a) To have perpetual existence;

(b) To sue and be sued and be a party to suits, actions, and proceedings;

(c) To enter into contracts and agreements with the sheriff of the county in which the authority is located to provide law enforcement services for the authority, except as otherwise provided in this part 4;

(d) To employ such administrative, clerical, and professional employees as may be necessary to carry out the purposes of the authority;

(e) To levy a tax not to exceed five mills for the 1982 property tax year or seven mills for the 1983 property tax year and each property tax year thereafter on the taxable property within the area of the authority, for the payment of the operating expenses of the authority. In any case in which an authority proposes to impose a mill levy which is the maximum mill levy allowable under this paragraph (e) or which is in excess of the certified mill levy computed pursuant to section 30-11-406.5, such authority shall follow the procedure set forth in section 30-11-406.5.



§ 30-11-406.5. Procedure for levying property tax - public disclosure - county assessor's duties

(1) No later than August 25 of each year, each county assessor shall certify to each authority within the assessor's county the total valuation for assessment of all taxable property located within the territorial limits of the authority and the mill levy that when applied to such valuation for assessment, exclusive of the increased valuation for assessment attributable to annexation or inclusion of additional land, the improvements thereon, and personal property connected therewith within the authority for the preceding year, or attributable to new construction and personal property connected therewith within the authority for the preceding year, or attributable to increased volume of production for the preceding year by a producing mine if said mine is wholly or partially within the authority and if such increase in volume of production causes an increase in the level of services provided by the authority, or attributable to previously legally exempt federal property that becomes taxable if such property causes an increase in the level of services provided by the authority, will raise the same property tax revenue as was raised the previous year.

(2) Any authority which proposes to impose a mill levy in excess of the mill levy for the previous year shall submit such proposal at an election in accordance with section 20 of article X of the state constitution and title 1, C.R.S.

(3) to (6) (Deleted by amendment, L. 94, p. 1188, § 84, effective July 1, 1994.)



§ 30-11-407. Short-term loans for new authorities

In order to provide funds for a new authority to operate prior to the receipt of revenues from property taxes, an authority may contract with any person, corporation, association, or company for a short-term loan, not to exceed the amount necessary for such operation, and such loan shall be fully paid within twelve months; but subsequent short-term loans may be made in each budget year in smaller amounts and shall be paid within six months. Such subsequent loans shall be scheduled to liquidate the accumulated debt fully in a period not to exceed ten years after the date of the first loan. Interest paid on such loans shall be exempt from taxation by the state or any political subdivision thereof.



§ 30-11-408. Detachment - dissolution

(1) Upon the effective date of the annexation to any city, town, or city and county, or the incorporation of any territory included in an authority, upon the certification thereof by the clerk of such municipality, the territory so annexed or incorporated shall be detached from such authority as of the effective date thereof, if such be January 1 of any year; otherwise, such detachment shall take effect on the following January 1, for purposes of general property taxation. Property so detached shall not thereafter be liable for any portion of the outstanding indebtedness of the authority.

(2) Upon the annexation or incorporation of fifty percent or more of the area of the territory included in any authority, or upon petition by ten percent of the electors and the approval of a majority of the electors of the authority voting at a special election called for that purpose, pursuant to the applicable provisions of section 30-11-405, any authority formed under this part 4 shall be dissolved effective the following January 1, except that if any indebtedness of the authority is unpaid and outstanding, the authority shall continue in existence for taxation purposes only until all obligations of the authority are paid.



§ 30-11-409. Payments to sheriff

Moneys paid to any sheriff for services pursuant to the provisions of this part 4 shall be expended by the sheriff only for law enforcement purposes, including administration and capital expenditures, pursuant to agreements entered into as authorized by this part 4.



§ 30-11-410. Power to contract for provision of law enforcement services

(1) The governing body of a municipality and the board of county commissioners may contract for the purpose of providing law enforcement, including enforcement of municipal ordinances, by the sheriff within the boundaries of the municipality.

(2) The law enforcement authority and the sheriff may contract with other law enforcement agencies or with municipalities for the provision of law enforcement services within the unincorporated areas of the county.



§ 30-11-411. Inclusion of land

An additional area may be included in a law enforcement authority, upon petition of all electors and landowners in such area, by resolution of the board of county commissioners or by such resolution and a vote of a majority of electors of such area in the same manner as provided for the organization of a law enforcement authority.






Part 5 - County Home Rule Charters

§ 30-11-501. County home rule charters

Any county in this state, pursuant to the provisions of this part 5, may establish the organization and structure of county government which shall be submitted to and adopted by a majority vote of the registered electors of the county which shall be known as a county home rule charter.



§ 30-11-502. Charter commission

(1) Following the adoption of a resolution by the board of county commissioners, or upon the submission of a petition of not less than five percent of the registered electors of the county, requesting that a charter commission be established, the board of county commissioners shall call an election to be held on or before the next general election for the purpose of determining whether or not a charter commission shall be elected. The board of county commissioners shall publish notice of the election at least sixty days prior to the election.

(2) (a) At least sixty days before the election provided for in section 30-11-503, the board of county commissioners shall divide the county into three compact districts; such districts to be as nearly equal in population as possible, for the purpose of electing charter commission members by district according to subsection (4) of this section.

(b) If the provisions of paragraph (a) of this subsection (2) are not met before sixty days prior to the election provided for in section 30-11-503, no member of the board of county commissioners of the county shall thereafter be entitled to or earn any compensation for his services or receive any payment for salary or expenses, nor shall any member be eligible to succeed himself in office.

(3) (a) The charter commission shall consist of the following members and be elected from the district as follows:

(I) In counties having a population of less than fifty thousand, eleven members, three of whom shall reside in and be elected from each commissioner district within the county and two to be elected at large;

(II) In counties having a population of fifty thousand or more, twenty-one members, six of whom shall reside in and be elected from each commissioner district and three to be elected at large.

(b) Eligibility to serve on the commission shall extend to all qualified electors of the county. Any vacancy in the charter commission shall be filled by majority vote of the members of the charter commission.

(4) Candidates for the charter commission shall be nominated by filing with the county clerk and recorder, on forms supplied by the county clerk and recorder, a nomination petition signed by at least twenty-five registered electors of the county and a statement by the candidate consenting to serve if elected. Said petition and statement must be filed within thirty days after publication of the election notice. A second notice of the election shall be published by the said commissioners and include the names of candidates for the charter commission.



§ 30-11-503. Election on formation of charter convention and designation of members

(1) At the election, voters shall cast ballots for or against forming the charter commission. If a majority of the registered electors voting thereon vote for forming the charter commission, a commission to frame a charter shall be deemed formed.

(2) At the election voters shall also cast ballots for electing the requisite number of charter commission members. Those candidates receiving the highest number of votes shall be elected. In the event of tie votes for the last available vacancy, the clerk shall determine by lot the person who shall be elected.



§ 30-11-504. Development of proposed charter

(1) A charter commission elected pursuant to section 30-11-503 shall meet on a date designated by the board of county commissioners for the purposes of organization within thirty days after the election. The charter commission shall elect a chairman and a vice-chairman from among its membership. Further meetings of the commission shall be held upon call of the chairman or a majority of the members of the commission. All meetings shall be open to the public. A majority of the charter commission shall constitute a quorum. The commission may adopt such other rules for its operations and proceedings as it deems necessary or desirable. Members of the commission shall receive no compensation but shall be reimbursed for necessary expenses pursuant to law.

(2) The charter commission shall conduct a comprehensive study of the operation of county government and of the ways in which the conduct of county government might be improved or reorganized. Within two hundred forty days after its initial meeting, the charter commission shall present to the board of county commissioners a proposed charter, upon which it shall have held three public hearings at intervals of not less than fifteen nor more than thirty days, and notice of these public hearings shall be published not less than fifteen days prior to each public hearing in a newspaper of general circulation within the county. Within ten days of the last of such public hearings, the charter commission shall incorporate any amendments it deems desirable. A majority vote of the members of the charter commission in favor of a proposed charter for the county shall be required to forward said charter to the board of county commissioners for the setting of a referendum election as provided in section 30-11-505.

(3) In the event that the charter commission fails to present a charter to the board of county commissioners after the specified time, the charter commission shall recess for a period of not less than thirty days nor more than ninety days. The board of county commissioners shall then call the charter commission to begin a second attempt to present a charter which shall be presented within a period of ninety days. In the event a second attempt to present a charter to the board of county commissioners also fails, the charter commission shall be excused from its duties and dissolved by the board. All records, files, and proceedings of the charter commission shall be submitted to the board of county commissioners for storage and safekeeping as a public record. A new charter commission shall be elected on dissolution as provided in section 30-11-502.

(4) The board of county commissioners is authorized to establish a special county charter fund and establish a mill levy therefor when the charter commission has submitted a preliminary budget approved by the board of county commissioners. The expenses of the charter commission shall be verified by a majority vote of the commission and shall be submitted to the board of county commissioners for approval, which approval shall not be unreasonably withheld. If approved, payment shall be made from the special county charter fund. The charter commission may employ a staff, may consult and retain experts, and may purchase, lease, or otherwise provide for such supplies, materials, equipment, and facilities as it deems necessary or desirable. The board of county commissioners may accept funds, grants, gifts, and services for the charter commission from the state of Colorado, the government of the United States or any of its agencies, or other sources, public or private.



§ 30-11-505. Referendum election on charter - adoption or rejection

(1) Upon submission to the board of county commissioners of a charter by the charter commission, the board of county commissioners shall call a special election, to be paid for from the special county charter fund and held pursuant to the Colorado election laws. The special election shall be held not more than ninety days nor less than forty-five days after the board of county commissioners receives the proposed charter; however, if a coordinated election or general election is to be held within sixty days after the board of county commissioners receives the proposed charter, the special election shall be held as part of the coordinated election or general election. The board of county commissioners shall publish in a newspaper of general circulation within the county a complete text of the proposed charter not less than ten days prior to the special election. At the special election a referendum of the registered electors of the county shall be held to determine the question of whether the proposed charter as submitted shall be adopted. Notice of the election on the proposed charter shall be published at least thirty days prior to the election.

(2) If a majority of those voting on the question favor the adoption of the charter, the said charter shall become effective January 1 of the succeeding year or at such other time as the charter may provide. Such charter, once adopted by the electors, may be amended only by the registered electors of the county.

(3) If a majority of the voters disapprove the proposed charter, the charter commission may proceed to prepare a revised proposed charter in the same manner provided for preparation, submission, and election on the proposed charter. The election on any revised proposed charter must be held not less than ninety nor more than one hundred eighty days after the election rejecting the proposed charter. The charter commission shall not submit more than one proposed charter and one revised proposed charter. If a majority of the voters disapprove the proposed charter, or the revised proposed charter, if one is submitted, no new referendum may be held during the next twelve months following the date of the last disapproval.

(4) Upon acceptance or rejection of the proposed charter or the revised proposed charter, if one is submitted by the registered electors of the county, the charter commission shall be dissolved, and all property of the charter commission shall thereupon become the property of the county, and the board of county commissioners shall adopt a resolution to that effect.



§ 30-11-506. Procedure to amend or repeal charter

(1) Action to amend a charter shall be initiated by:

(a) A petition signed by at least five percent of the registered electors of the county; or

(b) A resolution adopted by the board of county commissioners submitting the proposed amendment to the registered electors.

(2) Action to repeal a charter or to form a new charter commission may be initiated by a petition signed by at least fifteen percent of the registered electors of the county.

(3) (a) Within thirty days of initiation of a proposed amendment, repeal, or charter convention measure, the board of county commissioners shall publish notice of and call an election to be held not less than thirty nor more than one hundred twenty days after said publication. The text of any proposed amendment shall be published with said notice.

(b) If the proposal is for a charter commission, the election shall be scheduled at least sixty days after publication of the notice. The procedure for the forming and functioning of a new charter commission shall comply as nearly as practicable with provisions relating to formation and functioning of an initial charter commission.

(4) If a majority of the registered electors voting thereon vote for a proposed amendment, the amendment shall be deemed approved. If a majority of the registered electors voting thereon vote for repeal of the charter, the charter shall be deemed repealed, and the county shall proceed to organize and operate pursuant to the statutes applicable to statutory counties.



§ 30-11-507. Filings - effect of

(1) Within twenty days after voter approval, a certified copy of the charter shall be filed with the division of local government and with the county clerk and recorder.

(2) This section shall also apply to an amendment or repeal of a charter.



§ 30-11-508. Initiative, referendum, and recall

Every charter shall contain procedures for the initiative and referendum of measures and for the recall of elected officers.



§ 30-11-509. Time limit on submission of similar proposals

No proposal for a charter commission, charter amendment, or repeal of a charter shall be initiated within twelve months after rejection of a substantially similar proposal.



§ 30-11-510. Publication requirements

"Publish" or "publication" means one publication in one newspaper of general circulation in the county. If there is no such newspaper, publication shall be by posting in at least three public places within the county.



§ 30-11-511. Board of county commissioners - home rule counties

A home rule county shall provide all mandatory county functions, services, and facilities and shall exercise all mandatory powers required by statute. A home rule county may provide such permissive functions, services, and facilities and may exercise such permissive powers as authorized by statute applicable to nonhome rule counties, except as may be otherwise prohibited or limited by the county charter or the constitution of Colorado. Any power, function, service, or facility vested by statute in a particular county officer, agency, or board, including a board of county commissioners, may be exercised or performed within a home rule county by such county officer, agency, or board or by any other county officer, agency, or board designated in the home rule charter. For home rule counties, the term "board of county commissioners" means the governing body of the county designated by the county.



§ 30-11-512. Finality

No proceeding contesting the adoption of a charter, charter amendment, or repeal thereof shall be brought unless commenced within one hundred eighty days after the election adopting the measure.



§ 30-11-513. Officers

Officers of a home rule county shall be appointed or elected as provided for in the charter; the terms of office and qualifications of such officers shall also be provided for in the charter; however, the duties of such officers shall be as provided by statute. The charter shall designate the officers who shall respectively perform the acts and duties required of county officers by statute. No elected official shall receive any increase or decrease in compensation under any resolution passed during the term for which he was elected.






Part 6 - Telecommunications Research Facilities of the United States

§ 30-11-601. Short title

This part 6 shall be known and may be cited as the "Telecommunications Research Facilities of the United States Protection Act of 1969".



§ 30-11-602. Legislative declaration

(1) The general assembly hereby declares that it is the purpose of this part 6 to assist in promoting and protecting telecommunications research facilities of the United States which are located within the state of Colorado.

(2) Specifically, it is the purpose of this part 6 to:

(a) Avoid undue interferences caused by emanation of electrical impulses from electrical equipment functioning in the area surrounding telecommunications research facilities of the United States;

(b) Promote the public interest by encouraging economic improvement and development of this state, and further, to promote educational and scientific research within this state;

(c) Encourage the continued operational capability of telecommunications research facilities of the United States in areas of this state, which, in turn, will encourage and contribute to the economic improvement and development of the state and will promote educational and scientific research within this state.



§ 30-11-603. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Expressways" or "major arterials" means those rights-of-way used primarily for fast or heavy traffic; and "collector streets" means those rights-of-way which have four lanes or more of moving traffic which carry traffic from local streets to the system of major arterials and highways and move traffic to parks, schools, and shopping centers serving residential neighborhoods.

(2) "Governing body" means a city council, a board of trustees of a town, or a board of county commissioners.

(3) "Planning commission" means the regional planning commission, county planning commission, district planning commission, or zoning commission, as the case may be, which has the responsibility of preparing plans for zoning or the making or adopting of plans for the physical development of the unincorporated and incorporated territory located within a distance of two miles from the perimeter of any telecommunications research facility of the United States.

(4) "Telecommunications research facility of the United States" means a site presently owned by the United States in this state consisting of not less than fifteen hundred contiguous acres in area and having located thereon technical electronic facilities of a value of more than five million dollars operated by an agency of the United States, and which technical electronic facilities are principally utilized in a program of scientific research in telecommunications and related atmospheric science, involving highly sensitive reception, observation, measurement, and recording of radio waves from distant emanation of experimental signals, radio astronomical sources, or electromagnetic phenomena of the atmosphere or ionosphere.



§ 30-11-604. Scope of part 6

Nothing in this part 6 shall be construed to change any zoning or restrict or limit any land use in effect on and after April 23, 1969, within a city, town, or a county in which a telecommunications research facility of the United States is wholly or partially located.



§ 30-11-605. Powers and duties of governing bodies, planning commissions, and boards of adjustment

(1) Upon being requested to do so by an agency of the United States, the governing body shall determine if any telecommunications research facility of the United States is located wholly or partially within its jurisdiction. If such determination results in a finding that such a facility is so located, the planning commission, the board of adjustment, and the governing body shall, from and after April 23, 1969, be bound by the following: When considering any request for rezoning, exceptions to or variances from the terms of zoning regulations, or changed or additional uses of land within a distance of two miles from the perimeter of any telecommunications research facility of the United States, the planning commission, the board of adjustment, and the governing body shall consider, in a like manner as those criteria set forth in sections 30-28-115 and 31-23-303, C.R.S., and other criteria applied to the consideration of requests for rezoning, exceptions to or variances from zoning regulations, or changed or additional uses of land, any data presented as to the effect that development made pursuant to such request will have on such telecommunications research facility of the United States, including what interference may be caused to said facility by the emanation of electrical impulses from electrical equipment that may be installed if such request is approved.

(2) If approval for any request for rezoning to a zoning district, for an exception to or variance from the terms of any zoning regulation, or for a changed or additional use of land, which will permit hospitals, industrial, business, or commercial uses is sought within a distance of two miles from the perimeter of any telecommunications research facility of the United States, the planning commission, the board of adjustment, and the governing body may request reasonable information regarding the proposed use to be made from the applicant submitting the request for approval, including, but not limited to, a summary of the kinds of industrial electrical equipment expected to be installed on such property if the approval being sought is given.

(3) Within a distance of two miles from the perimeter of any telecommunications research facility of the United States, any approval of a subdivision plat in a residential zoning district and any approval for rezoning from existing districts to other districts that may exist or be created by the zoning resolution of any city, town, or county in which a telecommunications research facility of the United States is located shall be granted only if the covenants set forth in paragraphs (a) to (e) of subsection (4) of this section are included in the subdivision plat or as part of the rezoning request, which covenants shall be filed for recording with the county clerk and recorder following approval by the governing body; but said governing body may, under reasonable circumstances, waive the application of any one or more of said covenants with respect to all or any part of the affected land. The requirements set forth in this subsection (3) shall not apply to the approval of subdivision plats in single-family residential zoning districts where the minimum lot area permitted is one acre or more if the subdivision plat is approved, to requests for rezoning to single-family residential zoning districts in which the minimum lot area on unsubdivided land will be one acre or more if the rezoning request is approved, or to requests for rezoning to forestry or agricultural districts.

(4) The covenants referred to in subsection (3) of this section are as follows:

(a) All electrical distribution lines and service lines and all telephone lines shall be placed underground.

(b) No neon signs of any kind shall be permitted on any part of the property.

(c) No electrical fences shall be erected on any part of the property.

(d) All street lights shall be shielded so as to minimize upward illumination.

(e) No arc welding equipment or remote control garage door openers which employ a radiating type of receiver shall be installed or operated from a permanent location on the property.

(5) No expressways or major arterials shall be authorized or constructed within a distance of one mile from the perimeter of any telecommunications research facility of the United States and, unless the governing body specifically makes an exception therefor, no collector streets shall be authorized or constructed within a distance of one mile from the perimeter of any telecommunications research facility of the United States.

(6) The limitations of this part 6 shall be incorporated in any zoning resolution, building code resolution, or both, in any city, town, or county in which a telecommunications research facility of the United States is located, and each such city, town, or county shall enforce the same as provided by law.

(7) The governing body shall determine, with the assistance of a surveyor, if necessary, the boundaries of lands located in such city, town, or county, or both, as the case may be, affected by the limitations imposed by this part 6 and shall record such boundaries in the office of the county clerk and recorder of said county.









Article 12 - Local Access to Health Care Pilot Program



Article 15 - Regulation Under Police Power

Part 1 - Control and Licensing of Pet Animals

§ 30-15-101. Pet animal control and licensing

(1) (a) The board of county commissioners of any county may adopt a resolution for the control and licensing of dogs and other pet animals as provided in this part 1. The resolution may:

(I) Require licensing of dogs and other pet animals by owners and impose reasonable conditions and fees on the same. No registration permit or license shall be issued by any board of county commissioners unless and until the owner of a dog, cat, or ferret exhibits to the board or designated official a valid rabies vaccination certificate indicating the dog, cat, or ferret has been vaccinated against rabies by a licensed veterinarian. The county pet animal control resolution may exempt dogs, cats, or ferrets below a specified age from licensing and registration or vaccination requirements, or both; except that the recommendations of the department of public health and environment shall be followed concerning the minimum age for the vaccination.

(II) Require that dogs and other pet animals be under control at all times and define "control", which may vary from time to time, place to place, and animal to animal;

(III) Define "vicious dog" and "vicious animal";

(IV) Establish a dog pound, or other animal holding facility, and engage personnel to operate it and otherwise to enforce the county dog control resolution or any other resolution concerning the control of pet animals;

(V) Provide for the impoundment of animals which are vicious, not under control, or otherwise not in conformity with the resolutions;

(VI) Establish terms and conditions for the release or other disposition of impounded animals;

(VII) Establish such other reasonable regulations and restrictions for the control of dogs and other pet animals as the board of county commissioners may deem necessary.

(b) The control provisions of such resolution, as provided in subparagraph (II) of paragraph (a) of this subsection (1), shall not apply to dogs while actually working livestock, locating or retrieving wild game in season for a licensed hunter, or assisting law enforcement officers or while actually being trained for any of these pursuits.

(2) In order to implement the provisions of this section, any county or municipality may enter into an intergovernmental agreement pursuant to the provisions of part 2 of article 1 of title 29, C.R.S., to provide for the control, licensing, impounding, or disposition of dogs or other pet animals or to provide for the accomplishment of any other aspect of a county or municipal dog control or pet animal control licensing resolution or ordinance.

(3) For purposes of this part 1, "pet animal" means and includes any animal owned or kept by a person for companionship or protection or for sale to others for such purposes. Except as otherwise provided in this subsection (3), "pet animal" does not include wildlife, livestock used for any purpose or which is estray as defined in section 35-44-101, C.R.S., or animals which are owned or bought and sold through the efforts of those that are licensed, inspected, or both, by the United States Department of Agriculture, the Colorado department of agriculture, or both; however, nothing in this subsection (3) shall be construed to exempt such animals from county control regulations.



§ 30-15-102. Violations - penalties

(1) Any violation of any provision of a county resolution adopted pursuant to this part 1 not involving bodily injury to any person shall be a class 2 petty offense, and, notwithstanding the provisions of section 18-1.3-503, C.R.S., punishable, upon conviction, by a fine of not more than one thousand dollars pursuant to section 30-15-402 (1), or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment for each separate offense. If authorized by the county resolution, the penalty assessment procedure provided in section 16-2-201, C.R.S., may be followed by an animal control officer or any arresting law enforcement officer for any such violation. As part of said county resolution authorizing the penalty assessment procedure, the board of county commissioners may adopt a graduated fine schedule for violations of said resolution not involving bodily injury to any person. Such graduated fine schedule may provide for increased penalty assessments for repeat offenses by the same individual.

(2) Any offense involving bodily injury to any person by a dog or other pet animal shall be a class 2 misdemeanor, and any violator shall be punished as provided in section 18-1.3-501, C.R.S., for each separate offense.

(3) Whenever a county animal control officer has probable cause to believe that a violation of subsection (1) or (2) of this section, of the county's dog control and licensing resolution, or of the county's resolution concerning the control of pet animals has been committed, the officer may issue a citation or summons and complaint to the violator, stating the nature of the violation with sufficient particularity to give notice of said charge to the violator.



§ 30-15-103. Disposition of fines and forfeitures

All fines and forfeitures for the violation of county resolutions adopted pursuant to this part 1 and all moneys collected by the county for licenses or otherwise shall be paid into the treasury of the county at such times and in such manner as may be prescribed by resolution; or, if there is no resolution providing for the payment, it shall be paid to the county treasurer at once.



§ 30-15-104. Liability for accident or subsequent disease from impoundment

The board of county commissioners, city council, board of trustees, or other governing body of a municipality, any of their assistants or employees, or any other person authorized to enforce the provisions of any dog control resolution or ordinance or any resolution concerning the control of pet animals shall not be held responsible for any accident or subsequent disease that may occur to the animal in connection with the administration of the resolution or ordinance.



§ 30-15-105. Animal control officers - peace officer designation

Personnel engaged in animal control, however titled or administratively assigned, may issue citations or summonses and complaints enforcing the county dog control resolution or any other county resolution concerning the control of pet animals or municipal ordinance without regard to the certification requirements of part 3 of article 31 of title 24, C.R.S. Personnel so engaged shall be included within the definition of "peace officer, firefighter, or emergency medical service provider engaged in the performance of his or her duties" in section 18-3-201 (2), C.R.S. Nothing in this part 1 is intended to vest authority in any person so engaged to enforce any resolution, ordinance, or statute other than the county dog control resolution or any other county resolution concerning the control of pet animals or municipal ordinance.






Part 2 - Campfires - Extinguishing

§ 30-15-201. Notice to extinguish campfires - penalty

(1) It is the duty of the board of county commissioners of each county in this state to cause to be erected and maintained, at suitable distances and in conspicuous places (at the side of the main-traveled highways of each county and at such other places in each county as each board may deem proper), notices printed in large letters on suitable signboards stating that campfires must not be left unattended and must be totally extinguished before breaking or leaving camp and that violators are subject to a fifty-dollar fine. Any person who leaves a campfire unattended commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of fifty dollars.

(2) The erection of such notices shall be at the expense of each county, and at least twenty notices shall be posted and maintained in each county in this state. The board of governors of the Colorado state university system may also post similar notices, signed by the board and erected and maintained at its expense, at such points throughout the state as it deems necessary or expedient.



§ 30-15-202. Penalty for defacing or destroying notices

Any person who willfully destroys, removes, injures, or defaces any such notice erected on any such highway, or willfully injures or defaces any inscription or device comprising such notice, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.






Part 3 - Unincorporated Areas - Discharge of Firearms Prohibited

§ 30-15-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Firearm" or "firearms" means any pistol, revolver, rifle, or other weapon of any description from which any shot, projectile, or bullet may be discharged.



§ 30-15-302. Board of county commissioners to designate area

(1) The board of county commissioners of any county in this state may designate, by resolution, areas in the unincorporated territory of such county in which it is unlawful for any person to discharge any firearms, except a duly authorized law enforcement officer acting in the line of duty, but nothing in this subsection (1) shall prevent the discharge of any firearm in shooting galleries or in any private grounds or residence under circumstances when such firearm can be discharged in such a manner as not to endanger persons or property and also in such a manner as to prevent the projectile from any such firearm from traversing any grounds or space outside the limits of such shooting gallery, grounds, or residence.

(2) No area shall be so designated under authority of subsection (1) of this section unless it has an average population density of not less than one hundred persons per square mile in the area designated, and, before making any such designation, the board of county commissioners shall hold a public hearing thereon at which any interested person shall have an opportunity to be heard. The provisions of article 3 of title 33, C.R.S., concerning the state's liability for damages done to property by wild animals protected by the game laws of the state shall not apply to any area designated by a board of county commissioners under authority of this part 3.

(3) Nothing in this section shall be construed to restrict or otherwise affect any person's constitutional right to bear arms or his right to the defense of his person, his family, or his property.



§ 30-15-303. Violation - penalty

Any person violating any provisions of this part 3 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars.



§ 30-15-304. Jurisdiction - enforcement

County courts, in their respective counties, have jurisdiction in prosecutions of violations of this part 3. It is the duty of the sheriff and his undersheriffs and deputies, in their respective counties, to enforce the provisions of this part 3.






Part 4 - General Regulations

§ 30-15-401. General regulations - definitions

(1) In addition to those powers granted by sections 30-11-101 and 30-11-107 and by parts 1, 2, and 3 of this article 15, the board of county commissioners has the power to adopt ordinances for control or licensing of those matters of purely local concern that are described in the following enumerated powers:

(a) (I) (A) To provide for and compel the removal of rubbish, including trash, junk, and garbage, from lots and tracts of land within the county, except industrial tracts of ten or more acres and agricultural land currently in agricultural use as the term agricultural land is defined in section 39-1-102 (1.6), C.R.S., and from the alleys behind and from the sidewalk areas in front of such property at such time, upon such notice, and in such manner as the board of county commissioners may prescribe by ordinance, including removal performed by the county upon notice to and failure of the property owner to remove such rubbish, and to assess the reasonable cost thereof, including five percent for inspection and other incidental costs in connection therewith, upon the lots and tracts from which such rubbish has been removed. Ordinances passed by a board of county commissioners for the removal of rubbish pursuant to this sub-subparagraph (A) shall include provisions for applying for and exercising an administrative entry and seizure warrant issued by a county or district court having jurisdiction over the property from which rubbish shall be removed. Any assessment pursuant to this sub-subparagraph (A) shall be a lien against such lot or tract of land until paid and shall have priority over all other liens except general taxes and prior special assessments. In case such assessment is not paid within a reasonable time specified by ordinance, it may be certified by the clerk to the county treasurer, who shall collect the assessment, together with a ten percent penalty for the cost of collection, in the same manner as other taxes are collected. The laws of this state for assessment and collection of general taxes, including the laws for the sale and redemption of property for taxes, shall apply to the collection of assessments pursuant to this sub-subparagraph (A).

(B) A county court or district court having jurisdiction over property from which rubbish shall be removed pursuant to the ordinances authorized by sub-subparagraph (A) of this subparagraph (I) shall issue an administrative entry and seizure warrant for the removal of such rubbish. Such warrant shall be issued upon presentation by a county of ordinance provisions which meet the requirements of sub-subparagraph (A) of this subparagraph (I) and a sworn or affirmed affidavit stating the factual basis for such warrant, evidence that the property owner has received notice of the violation and has failed to remove the rubbish within a reasonable prescribed period of time, a general description of the location of the property which is the subject of the warrant, a general list of any rubbish to be removed from such property, and the proposed disposal or temporary impoundment of such rubbish, whichever the court deems appropriate. Within ten days following the date of issuance of an administrative entry and seizure warrant pursuant to the provisions of this sub-subparagraph (B), such warrant shall be executed in accordance with directions by the issuing court, a copy of such issued warrant shall be provided or mailed to the property owner, and proof of the execution of such warrant, including a written inventory of any property impounded by the executing authority, shall be submitted to the court by the executing authority.

(I.5) (A) To provide for and compel the removal of weeds and brush from lots and tracts of land within the county except agricultural land currently in agricultural use as the term agricultural land is defined in section 39-1-102 (1.6), C.R.S., and from the alleys behind and from the sidewalk areas in front of such property at such time, upon such notice, and in such manner as the board of county commissioners may prescribe by ordinance, including removal performed by the county upon notice to and failure of the property owner to remove such weeds and brush, and to assess the reasonable cost thereof, including ten percent for inspection and other incidental costs in connection therewith, upon the property from which such weeds have been removed. Ordinances passed by a board of county commissioners for the removal of weeds and brush pursuant to this sub-subparagraph (A) shall include provisions for applying for and exercising an administrative entry and seizure warrant issued by a county or district court having jurisdiction over the property from which weeds and brush shall be removed. Any assessment pursuant to this sub-subparagraph (A) shall be a lien against such property until paid and shall have priority based on its date of recording. A county shall not compel the removal of weeds and brush pursuant to this sub-subparagraph (A) upon any lot or tract of land within the county during such time that a mortgage or deed of trust secured by the lot or tract of land is being foreclosed upon.

(B) In case such assessment is not paid within a reasonable time specified by ordinance, it may be certified by the clerk to the county treasurer, who shall collect the assessment, together with a ten percent penalty for the cost of collection, in the same manner as other taxes are collected. The laws of this state for assessment and collection of general taxes, including the laws for the sale and redemption of property for taxes, shall apply to the collection of such assessments pursuant to this sub-subparagraph (B).

(C) A county court or district court having jurisdiction over property from which weeds and brush shall be removed pursuant to the ordinances authorized by sub-subparagraph (A) of this subparagraph (I.5) shall issue an administrative entry and seizure warrant for the removal of such weeds and brush. Such warrant shall be issued upon presentation by a county of ordinance provisions which meet the requirements of sub-subparagraph (A) of this subparagraph (I.5) and a sworn or affirmed affidavit stating the factual basis for such warrant, evidence that the property owner has received notice of the violation and has failed to remove the weeds and brush within a reasonable prescribed period of time, a general description of the location of the property which is the subject of the warrant, and the proposed disposal of such weeds and brush. Within ten days following the date of issuance of an administrative entry and seizure warrant pursuant to the provisions of this sub-subparagraph (C), such warrant shall be executed in accordance with directions by the issuing court, a copy of such issued warrant shall be provided or mailed to the property owner, and proof of the execution of such warrant shall be submitted to the court by the executing authority.

(II) To inspect vehicles proposed to be operated in the conduct of the business of transporting ashes, trash, waste, rubbish, garbage, or industrial waste products or any other discarded materials and to determine, among other things, that any such vehicle has the following:

(A) A permanent cover of canvas or equally suitable or superior material designed to cover the entire open area of the body of such vehicle;

(B) A body so constructed as to be permanently leakproof as to such discarded materials;

(C) Extensions of sideboards and tailgate, if any, constructed of permanent materials;

(III) To contract with persons in the business of transporting and disposing of ashes, trash, waste, rubbish, garbage, or industrial waste products or any other discarded materials to provide such services, but in no event on an exclusive territorial basis, to every lot and tract of land requiring such services within the unincorporated area of the county or in conjunction with the county on such terms as shall be agreed to by the board of county commissioners. Nothing in this subparagraph (III) shall be deemed to preclude the owner or tenant of any such lot or tract from removing discarded materials from his lot, so long as appropriate standards of safety and health are observed.

(IV) To regulate the activities of persons in the business of transporting ashes, trash, waste, rubbish, garbage, or industrial waste products or any other discarded materials within the unincorporated area by requiring each such person to secure a license from the county and charging a fee therefor to cover the cost of administration and enforcement and by requiring adherence to such reasonable standards of health and safety as may be prescribed by the board of county commissioners and to prohibit any person from commercially collecting or disposing of ashes, trash, waste, rubbish, garbage, or industrial waste products or any other discarded materials within the unincorporated area without a license and when not in compliance with such standards of health and safety as may be prescribed by the board;

(V) To do all acts and make all regulations which may be necessary or expedient for the promotion of health or the suppression of disease, limited to the following:

(A) In addition to the authority given counties under section 18-4-511, C.R.S., to restrain, fine, and punish persons for dumping rubbish, including trash, junk, and garbage, on public or private property;

(B) (Deleted by amendment, L. 2008, p. 2054, § 11, effective July 1, 2008.)

(C) To adopt reasonable regulations for controlling pollution caused by wood smoke;

(D) In addition to the authority given counties under article 5 of title 35, C.R.S., to establish mosquito control areas, to assess the whole cost thereof against those persons especially benefitted by the service, and, if a person's portion of the assessment is not paid within a reasonable time as specified by ordinance, to direct that the assessment, which shall be a lien against the property of such person, be certified by the county clerk and recorder to the county treasurer for collection in the same manner as other taxes are collected;

(VI) To require every person in the business of transporting ashes, trash, waste, rubbish, garbage, or industrial waste products or any other discarded materials to and from disposal sites to have, before commencing such operations, in such motor vehicle a motor vehicle liability insurance policy or evidence of such policy issued by an insurance carrier or insurer authorized to do business in the state of Colorado in the sum of not less than one hundred fifty thousand dollars for damages for or on account of any bodily injury to or the death of each person as the result of any one accident, in the sum of not less than one hundred fifty thousand dollars for damages to the property of others as the result of any one accident, and in the total sum of not less than four hundred thousand dollars for damages for or on account of any bodily injury to or the death of all persons and for damages to the property of others. Any liability for failure to comply with the requirements of this subparagraph (VI) shall be borne by the individual, partnership, or corporation who owns such vehicle.

(b) To prevent and suppress riots, routs, affrays, disturbances, and disorderly assemblies in any public or private place;

(c) To suppress bawdy and disorderly houses and houses of ill fame or assignation; to suppress gaming and gambling houses, lotteries, and fraudulent devices and practices for the purpose of gaining or obtaining money or property; and to regulate the promotion or wholesale promotion of obscene material and obscene performances, as defined in part 1 of article 7 of title 18, C.R.S.;

(d) To restrain and punish loiterers and prostitutes;

(d.5) To discourage juvenile delinquency through the imposition of curfews applicable to juveniles, the restraint and punishment of loitering by juveniles, and the restraint and punishment of defacement of, including the affixing of graffiti to, buildings and other public or private property by juveniles by means that may include restrictions on the purchase or possession of graffiti implements by juveniles. The board of county commissioners, when enacting an ordinance to carry out the powers granted by this paragraph (d.5), may make it unlawful for a retailer to sell graffiti implements to juveniles but shall not dictate the manner in which the retailer displays graffiti implements. For purposes of this paragraph (d.5), "juvenile" means a juvenile as defined in section 19-2-103 (10), C.R.S., and "graffiti implement" means an aerosol paint container, broad-tipped marker, gum label, paint stick or graffiti stick, or etching equipment.

(e) To control unleashed or unclaimed animals, except those animals defined in section 35-44-101 (1), C.R.S.;

(f) To use the county jail for the confinement or punishment of offenders, subject to such conditions as are imposed by law and with the consent of the board of county commissioners;

(g) To authorize the acceptance of a bail bond when any person has been arrested for the violation of any ordinance and a continuance or postponement of trial is granted. When such bond is accepted, it shall have the same validity and effect as bail bonds provided for under the criminal statutes of this state.

(h) To control and regulate the movement and parking of vehicles and motor vehicles on public property; except that misdemeanor traffic offenses and the posted speed limit on any state highway located within the county shall be deemed a matter of statewide interest. The county may establish fire lanes and emergency vehicle access on public or private property zoned commercial or residential and provide for fines and punishment of violators.

(i) To regulate and license escort bureaus, escorts, and escort bureau runners to the extent permitted under article 11.8 of title 29;

(j) To regulate and license secondhand dealers to the extent permitted under article 13 of title 18, C.R.S.;

(k) To regulate and license pawnbrokers as provided in section 29-11.9-102;

(k.5) To require registration of persons who engage in door-to-door selling of merchandise or goods and the delivery thereof within the county; except that nonprofit organizations which are exempt from the income tax imposed under article 22 of title 39, C.R.S., and schools shall not be subject to county requirements imposed under this paragraph (k.5);

(l) (I) To adopt reasonable regulations for the operation of establishments open to the public in which persons appear in a state of nudity for the purpose of entertaining the patrons of such establishment; except that such regulations shall not be tantamount to a complete prohibition of such operation. Such regulations may include the following:

(A) Minimum age requirements for admittance to such establishments;

(B) Limitations on the hours during which such establishments may be open for business; and

(C) Restrictions on the location of such establishments with regard to schools, churches, and residential areas.

(II) The board of county commissioners may enact ordinances which provide that any establishment which engages in repeated or continuing violations of regulations adopted by the board shall constitute a public nuisance. The county attorney of such county, or the district attorney acting pursuant to section 16-13-302, C.R.S., may bring an action in the district court of such county for an injunction against the operation of such establishment in a manner which violates such regulations.

(III) Nothing in the regulations adopted by the board of county commissioners pursuant to this paragraph (l) shall be construed to apply to the presentation, showing, or performance of any play, drama, ballet, or motion picture in any theater, concert hall, museum of fine arts, school, institution of higher education, or other similar establishment as a form of expression of opinion or communication of ideas or information, as differentiated from the promotion or exploitation of nudity for the purpose of advancing the economic welfare of a commercial or business enterprise.

(m) (I) In addition to the authority given counties in article 12 of title 25, C.R.S., to enact ordinances which regulate noise on public and private property except as provided in subparagraph (II) of this paragraph (m); prohibit the operation of any vehicle that is not equipped with a muffler in constant operation and is not properly maintained to prevent an increase in the noise emitted by the vehicle above the noise emitted when the muffler was originally installed; and prohibit the operation of any vehicle having a muffler that has been equipped or modified with a cutoff and bypass or any similar device or modification. For the purposes of this paragraph (m), "vehicle" shall have the same meaning as that set forth in section 42-1-102 (112), C.R.S.

(II) Ordinances enacted to regulate noise on public and private property pursuant to subparagraph (I) of this paragraph (m) shall not apply to:

(A) Property used for purposes which are exempt, pursuant to section 25-12-103, C.R.S., from noise abatement; and

(B) Property used for: Manufacturing, industrial, or commercial business purposes; public utilities regulated pursuant to title 40, C.R.S.; and oil and gas production subject to the provisions of article 60 of title 34, C.R.S.

(n) To provide for and compel the removal of snow on sidewalks within the county, at such time, upon such notice, and in such manner as the board of county commissioners may prescribe by ordinance, including removal performed by the county upon notice to and failure of the property owner to remove such snow and to assess the whole cost thereof, and other incidental costs in connection therewith, upon the property from which such snow has been removed;

(n.5) (I) To ban open fires to a degree and in a manner that the board of county commissioners deems necessary to reduce the danger of wildfires within those portions of the unincorporated areas of the county where the danger of forest or grass fires is found to be high based on competent evidence.

(II) Subject to subparagraph (IV) of this paragraph (n.5), the board of county commissioners in each county that has a substantial forested area shall, by January 1, 2012, develop an open burning permit system for the purpose of safely disposing of slash. In developing an open burning permit system, the board is encouraged to consult with the division of fire prevention and control, established in section 24-33.5-1201, C.R.S., and shall:

(A) Collaborate with county and local jurisdictions such as the sheriff's office and fire protection districts, identify the agencies responsible for burner education, permitting, and compliance, and consider developing an education plan to inform private property owners of the benefits, criteria, and required processes for slash pile burning;

(B) Consider and be consistent with existing laws and processes that ban, regulate, or have developed recommendations concerning open burning, including sections 18-13-109, 18-13-109.5, 23-31-312, 23-31-313 (6)(a)(II) and (6)(a)(III), 25-7-106 (7) and (8), 25-7-123, 29-20-105.5, and 30-11-124, C.R.S.;

(C) Consider existing county ordinances;

(D) Consider existing scientific and applied knowledge of safe burning conditions, including consideration of, and the advisability of specifying permit limitations concerning, the number of slash piles that may be burned at one time per person who is monitoring the burn, the size of slash piles, temperature, humidity, snow cover, wind conditions, overhead and other types of electric utility facilities, including adequate distances from such facilities, fuel type and moisture content, slope, and setbacks from real estate improvements;

(E) Exempt broadcast burns conducted within federal and state guidelines that have a written prescribed fire plan and agricultural burns; and

(F) Include mechanisms to notify individuals with respiratory conditions, if requested by the individual, and contiguous landowners of the date, time, and location of slash pile burns.

(III) Nothing in this paragraph (n.5) infringes upon or otherwise affects the ability of agricultural producers to conduct burning on their property.

(IV) A board of county commissioners that has an open burning permit system on April 13, 2011, need not comply with the requirements of subparagraph (II) of this paragraph (n.5) until the board materially alters the system.

(V) For purposes of this paragraph (n.5):

(A) "Competent evidence" includes the use of the national fire danger rating system and any other similar indices or information.

(B) "County that has a substantial forested area" means a county that has at least forty-four percent forest cover as determined by the state forester appointed pursuant to section 23-31-207, C.R.S.

(C) "Open burning" means fire that a person starts and that is intentionally used for forest management.

(D) "Slash" means woody material less than six inches in diameter consisting of limbs, branches, and stems that are free of dirt. "Slash" does not include tree stumps, roots, or any other material.

(n.7) To prohibit or restrict the sale, use, and possession of fireworks, including permissible fireworks, as defined in section 24-33.5-2001 (5) and (11), for a period no longer than one year within all or any part of the unincorporated areas of the county; except that such an ordinance shall not be in effect between May 31 and July 5 of any year unless the ordinance includes an express finding of high fire danger, based on competent evidence, as defined in subsection (1)(n.5) of this section;

(o) In addition to the authority given counties under sections 30-10-513.5 and 30-15-401.5, to enact ordinances to restrain and punish any person who gives, makes, or causes to be given a false alarm of fire and to assess costs associated with such false alarms;

(o.5) To provide by ordinance for the regulation and licensing of alarm systems which transmit information to law enforcement or other public safety officials located within the county;

(p) In addition to the authority given counties under article 7 of title 29, C.R.S., and part 7 of article 20 of this title, to establish by ordinance and regulation the fees for certificates, permits, licenses, and passes for users in order to provide the funds for recreational facility development and to offset the costs of emergency search and rescue operations on public lands and the construction, operation, and maintenance of recreation paths on public property; except that areas, lakes, properties, and facilities under the control and management of the division of parks and wildlife shall be exempt from any such fees for certificates, permits, licenses, passes, or any other special charges;

(q) To provide for and compel the removal of any building or structure, except for a building or structure on affected land subject to the "Colorado Mined Land Reclamation Act", as the term "affected land" is defined in section 34-32-103 (1.5), C.R.S., or on lands subject to the "Colorado Surface Coal Mining Reclamation Act", pursuant to article 33 of title 34, C.R.S., the condition of which presents a substantial danger or hazard to public health, safety, or welfare, or any dilapidated building of whatever kind which is unused by the owner, or uninhabited because of deterioration or decay, which condition constitutes a fire hazard, or subjects adjoining property to danger of damage by storm, soil erosion, or rodent infestation, or which becomes a place frequented by trespassers and transients seeking a temporary hideout or shelter, at such time, upon such notice, and in such manner as the board of county commissioners may prescribe by ordinance, including the removal performed by the county upon notice to and failure of the property owner to remove such building or structure, and to assess the whole cost of such removal, including incidental costs and a reasonable fee for inspection which fee shall not exceed five percent of the total amount due in connection therewith, upon the property from which such building or structure has been removed. Any assessment pursuant to this paragraph (q) shall be a lien against such property until paid. If such assessment is not paid within a reasonable time as specified by ordinance, it may be certified by the clerk and recorder to the county treasurer, who shall collect the assessment, together with a ten percent penalty for the cost of collection, in the same manner as other taxes are collected.

(r) (I) To regulate distressed real property by requiring that such real property be secured, maintained, and insured by the owner of such real property or, if applicable, by a holder of a lien that has taken possession of such real property pursuant to part 6 of article 38 of title 38, C.R.S., or any receiver appointed to take possession of or to preserve the real property. The county may require that real property owners, a holder in possession pursuant to part 6 of article 38 of title 38, C.R.S., or any receiver appointed to preserve or take possession of real property provide to the county planning and zoning department contact information for the person or entity responsible for the preservation of the real property.

(II) For purposes of this paragraph (r), "distressed real property" means any real property in foreclosure or any vacant or abandoned real property.

(1.5) In addition to any other powers, the board of county commissioners has the power to adopt a resolution or an ordinance prohibiting minors from possessing cigarettes or tobacco products, as defined by section 39-28.5-101 (5), C.R.S.

(2) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), the ordinances described in subsection (1) of this section shall apply throughout the unincorporated area of the county including public and state lands and to any incorporated town or city that elects by ordinance or resolution to have the provisions thereof apply.

(II) The board of county commissioners may designate, by resolution, areas in the unincorporated territory of the county exclusively within which an ordinance adopted pursuant to this section shall apply. The board shall set forth a rational basis for the designation and hold a public hearing prior to making the designation at which any interested person shall have an opportunity to be heard.

(b) Any regulation imposed prior to January 1, 1980, by resolution adopted under any provision of law may, upon suitable accommodation to the pertinent ordinance adoption procedure set forth in this part 4, be reimposed by ordinance. In such cases the resolution shall continue in force and effect until the ordinance which replaces it becomes effective.

(c) Nothing in this part 4 shall be construed to affect any proceeding arising under or pursuant to the provisions of law in effect immediately prior to January 1, 1980.

(3) Paragraph (a) of subsection (1) of this section shall not apply to the transportation of sludge and fly ash or to the transportation of hazardous materials, as defined in the rules and regulations adopted by the chief of the Colorado state patrol pursuant to section 42-20-104 (1), C.R.S.

(4) Paragraph (a) of subsection (1) of this section shall not apply to the transporting of ashes, trash, waste, rubbish, garbage, or industrial waste products or any other discarded materials which are collected by a city, county, city and county, town, or other local subdivision within its jurisdictional limits, provided every vehicle so engaged in transporting the discarded materials has conformed to vehicle standards at least as strict as those prescribed in subparagraph (II) of paragraph (a) of subsection (1). Such governing body shall not grant an exclusive territory or regulate rates for the collection and transportation of ashes, trash, waste, rubbish, garbage, or industrial waste products or any other discarded materials.

(5) Any provision of paragraph (a) of subsection (1) of this section to the contrary notwithstanding, the governing body of a city and county shall not be precluded from adopting ordinances, regulations, codes, or standards or granting permits issued pursuant to home rule authority; except that such governing body shall not grant an exclusive territory or regulate rates for the collection and transportation of ashes, trash, waste, rubbish, garbage, or industrial waste products or any other discarded materials.

(6) If the board of county commissioners or the governing body of any other local governmental entity is providing waste services, including the collection and transportation of ashes, trash, waste, rubbish, garbage, or industrial waste products or any other discarded materials, within the limits of any county or other local subdivision on or after April 19, 1994, any private person seeking also to offer those services shall first give a one-year public notice advising of the intent to offer the services. If a private person or persons are providing waste services within the limits of any county or other local subdivision on or after April 19, 1994, any board of county commissioners or the governing body of any other local governmental entity seeking also to offer those services shall first give a one-year public notice advising of the intent to offer the services. The public notice shall be given in a local newspaper of general circulation in the area served by the waste service provider. The requirements of this subsection (6) shall not apply to any municipality or city and county subject to subsection (7.5) of this section.

(7) (a) Notwithstanding any other provision of law, nothing in this section shall prohibit the providing of waste services by a private person, if that person is in compliance with applicable rules and regulations, within the limits of any municipality or city and county if those services also are provided by a governmental body within the limits of that governmental unit. The governmental body may not compel industrial or commercial establishments or multifamily residences of eight or more units to use or pay user charges for waste services provided by the governmental body in preference to those services provided by a private person.

(b) Subject to the limitation set forth in subsection (6) of this section and notwithstanding paragraph (a) of this subsection (7) and subsection (7.5) of this section or any other provision of law, nothing in this section shall prohibit the providing of waste services by a private person within the limits of any county or other local subdivision if that person is in compliance with applicable rules and regulations. If services also are provided by a governmental body within the limits of the county or other local subdivision, the governmental body shall not compel any resident, including, but not limited to, an owner or tenant of industrial or commercial establishments or multifamily residences, to use or pay user charges for waste services provided by the governmental body in preference to those services provided by a private person.

(7.5) (a) Any requirement that municipal residents use or pay user charges for residential waste services pursuant to paragraph (a) of subsection (7) of this section may be affected by utilization of the initiative and referendum power reserved to the municipal electors in section 1 (9) of article V of the Colorado constitution.

(b) The governing body of any municipality or city and county that chooses, after April 19, 1994, to require use of or to commence the imposition of a fee for residential waste services pursuant to paragraph (a) of subsection (7) of this section in all or any portion of the jurisdiction, including any portion of the jurisdiction annexed after April 19, 1994, may do so subject to the following requirements:

(I) The governing body shall provide written notice to any private person who lawfully provides waste services within the jurisdiction and shall give a six-month public notice in a newspaper of general circulation within the jurisdiction prior to requiring the use or initial imposition of the fee. The notice shall include:

(A) The date upon which, and the area within the jurisdiction where, requiring use of or billing for residential waste services will commence; and

(B) An explanation of the option to request an opportunity to submit a proposal to provide residential waste services to that area.

(II) Any person may, within thirty days following publication or receipt of the notice, request in writing the opportunity to submit a proposal to provide residential waste services within the portion of the jurisdiction where required use of those services or imposition of the fee will commence. A request for an opportunity to submit a proposal shall suspend required use of the services or imposition of the residential waste services fee until a request for proposal process, as set forth in paragraph (c) of this subsection (7.5), is completed. Any person who has requested in writing an opportunity to submit a proposal to provide residential waste services pursuant to this subparagraph (II) is eligible to participate in the proposal process. If no written request is received within the time permitted, the governing body may proceed to require use of or impose a fee for residential waste services without conducting a request for proposal process as set forth in paragraph (c) of this subsection (7.5).

(III) Any municipality or city and county that complies with paragraph (c) of this subsection (7.5) shall not be subject to the provisions of section 31-12-119, C.R.S.

(IV) The requirements set forth in this subsection (7.5) shall not apply to any municipality or city and county that is legally requiring use of or imposing a fee for residential waste services within its jurisdiction pursuant to paragraph (a) of subsection (7) of this section on April 19, 1994, and, having complied with the notice requirements of subsection (6) of this section applicable at the time of the initiation of such residential waste services, chooses to extend the requirement for use of or imposition of the fee for residential waste services to areas within the jurisdiction that have not been annexed after April 19, 1994.

(c) The governing body shall conduct any request for a proposal process required pursuant to this subsection (7.5) as follows:

(I) The governing body shall mail a request for proposals to all private persons who are eligible to submit a proposal. The request for proposals shall include a description of the portion of the jurisdiction to which residential waste services will be provided and shall request a proposed price of providing those services.

(II) When the jurisdiction issuing the request for proposals chooses to submit a proposal, a certification of an independent auditor stating that the public entity's proposed price is not based on subsidization from entity revenue streams or operations unrelated to the provision of waste services shall be appended to the proposal.

(III) Following review of all proposals properly submitted, the governing body shall award a contract for the provision of residential waste services based upon the criteria set forth in the request for proposals.

(d) As used in this subsection (7.5), "residential waste services" means the collection and transportation of ashes, trash, waste, rubbish, garbage or industrial waste products, or any other discarded materials from sources other than industrial or commercial establishments or multifamily residences of eight or more units.

(7.7) (a) If the governing body of a jurisdiction selects a proposal submitted by the jurisdiction, any private person who submitted a proposal may request a review of the selection as provided in this subsection (7.7). A request for review shall be submitted to the governing body in writing within ten days following selection of the jurisdiction's proposal. The filing of a request shall suspend the award until the completion of the review provided in this subsection (7.7).

(b) (I) Upon receipt of a request, the governing body, or its designee, shall promptly select a reviewing auditor to conduct the review. The reviewing auditor shall commence and complete its review as expeditiously as practicable.

(II) As a part of that review, the reviewing auditor shall afford the person who submitted the request for review the opportunity to present the reviewing auditor his or her views with respect to the governing body's determination, subject to any reasonable procedures, guidelines, and limitations as the reviewing auditor may prescribe, including but not limited to requiring that those views be expressed in writing and submitted by a specific date and time. No person shall be permitted to alter any previously submitted proposal in any respect.

(III) The reviewing auditor shall review each of the proposals submitted, but the review shall be limited to determining:

(A) Whether the selection of the jurisdiction's proposal was made in a manner contrary to the procedure set forth in subsection (7.5) of this section or in the request for proposals;

(B) Whether the selection of the jurisdiction's proposal was clearly erroneous in light of the criteria set forth in the request for proposals; and

(C) Whether the certification of an independent auditor provided pursuant to subparagraph (II) of paragraph (c) of subsection (7.5) of this section is materially inaccurate.

(IV) Should the reviewing auditor find that the governing body's selection of a proposal was improper, the determination of the governing body shall be void, and the governing body shall reconsider as expeditiously as is practicable all proposals timely submitted and determine which proposals it will accept, giving due regard to the determination of the reviewing auditor. No person shall be entitled to alter any previously submitted proposal in any respect. If the reviewing auditor finds that the governing body's selection of a proposal was proper, the selection shall be valid and conclusive and shall not be subject to further challenge or review.

(V) The reviewing auditor's fee for performing a review pursuant to this subsection (7.7) shall be paid by the private person requesting the review; except that, if the governing body's selection of a proposal is found to be improper by the reviewing auditor, the municipality or city and county shall pay the fee.

(c) As used in this subsection (7.7), a reviewing auditor shall be a qualified, licensed, independent public accountant or public accounting firm selected by the governing body and shall certify to the governing body in writing that it is not being retained currently, has not been retained within the previous five years, and currently has no basis for believing it will be retained in the future by the governing body, any persons who have submitted proposals, or, to the accountant's or firm's knowledge after due inquiry, any of the governing body's or person's affiliates, partners, or relatives for the performance of accounting or other services.

(8) No ordinance, resolution, rule, regulation, service, function, or exercise of an authorized power pursuant to this section or section 30-11-101 (1)(f) or (1)(g) or 30-11-107 (1)(u), (1)(w), (1)(y), (1)(z), or (1)(bb) or 25-1-508 (5)(g) or (5)(j), C.R.S., shall apply within the corporate limits of any incorporated municipality, nor to any municipal service, function, facility, or property whether owned by or leased to the incorporated municipality, outside the municipal boundaries, unless the municipality consents. If the municipality consents that any ordinance, resolution, rule, regulation, service, function, or exercise of an authorized power shall apply within the municipality or to municipal services, functions, facilities, or property outside the municipal boundaries, such ordinance, resolution, rule, regulation, service, function, or exercise of an authorized power shall be uniform within the municipality and the applicable unincorporated areas of the county, unless the county and the municipality agree otherwise pursuant to part 2 of article 1 of title 29, C.R.S.

(9) (a) No ordinance, resolution, rule, regulation, service, function, or exercise of an authorized power pursuant to this section shall apply within the jurisdictional boundaries of any special district enumerated in this subsection (9), nor to any special district service, function, facility, or property whether owned by or leased to the special district outside the special district boundaries if such ordinance, resolution, rule, regulation, service, function, or exercise of an authorized power would duplicate or interfere with any service or facility authorized and provided by such special district or contravene any power authorized and exercised by such special district, unless the county is specifically empowered by law to exercise authority with respect thereto, or the county and the special district agree otherwise pursuant to part 2 of article 1 of title 29, C.R.S.

(b) For purposes of this subsection (9), "special district" means any special district established pursuant to article 1 of title 32, C.R.S., the three lakes water and sanitation district established pursuant to article 10 of title 32, C.R.S., the urban drainage and flood control district established pursuant to article 11 of title 32, C.R.S., any metropolitan sewage disposal district established pursuant to part 4 of article 4 of title 32, C.R.S., any drainage district established pursuant to article 20 of title 37, C.R.S., the Cherry Creek basin water quality authority established pursuant to article 8.5 of title 25, C.R.S., any regional service authority established pursuant to article 7 of title 32, C.R.S., and the regional transportation district established pursuant to article 9 of title 32, C.R.S.

(10) (a) Subject to the exemptions found in 8 U.S.C. sec. 1621 (c)(2), to the extent that a license, permit, certificate, or other authorization to conduct business issued by a county constitutes a professional license or commercial license regulated by 8 U.S.C. sec. 1621, a county may issue such authorization to an individual only if the individual is lawfully present in the United States, and shall immediately deny any such authorization or renewal thereof upon determining that the individual is unlawfully present in the United States. The individual shall prove his or her identity with a secure and verifiable document, as that term is defined in section 24-72.1-102, C.R.S. A county shall not sell or utilize for any purpose other than those specified in law the information contained in the secure and verifiable document, and shall keep such information confidential unless disclosure is required by law; except that nothing in this paragraph (a) shall be construed to limit public access to records that are available for public inspection pursuant to article 72 of title 24, C.R.S.

(b) For purposes of this subsection (10), an individual is unlawfully present in the United States if the individual is an alien who is not:

(I) A qualified alien as defined in 8 U.S.C. sec. 1641;

(II) A nonimmigrant under the "Immigration and Nationality Act", federal Public Law 82-414, as amended; or

(III) An alien who is paroled into the United States under 8 U.S.C. sec. 1182 (d)(5) for less than one year.

(c) This subsection (10) shall be enforced without regard to race, religion, gender, ethnicity, or national origin.

(11) (a) (I) If a county is the permittee of a municipal separate storm sewer system permit issued pursuant to part 5 of article 8 of title 25, C.R.S., the board of county commissioners may adopt a storm water ordinance to develop, implement, and enforce the storm water management program required by the permit.

(II) The storm water ordinance may specify that the county may:

(A) Provide for and compel the abatement of any condition that causes or contributes to a violation of the permit or requirement from any property located within the unincorporated portion of the county at such time, upon such notice, and in such manner consistent with the terms of the permit as the board of county commissioners may prescribe by ordinance;

(B) Perform the abatement upon notice to and failure of the property owner to abate such condition; and

(C) Assess the reasonable cost of the abatement, including five percent for inspection and other incidental costs in connection therewith, upon the property from which such condition has been abated.

(III) Storm water ordinances adopted pursuant to this subsection (11) shall include provisions for applying for and exercising an administrative entry and seizure warrant issued by a county or district court having jurisdiction over the property from which the condition is to be abated. An assessment pursuant to this subsection (11) shall, once recorded, be a lien against such property until paid and shall have priority based upon its date of recording. If the assessment is not paid within a reasonable time specified by ordinance, the county clerk and recorder may certify that fact to the county treasurer, who shall collect the assessment, together with a ten percent penalty for the cost of collection, in the same manner as other taxes are collected. The laws of this state for assessment and collection of general taxes, including the laws for the sale and redemption of property for taxes, shall apply to the collection of assessments pursuant to this subsection (11).

(b) (I) A county court or district court having jurisdiction over the property from which such condition is to be abated pursuant to the storm water ordinance shall issue an administrative entry and seizure warrant for the abatement of such condition upon presentation by a county of:

(A) Ordinance provisions that meet the requirements of paragraph (a) of this subsection (11);

(B) A sworn or affirmed affidavit stating the factual basis for such warrant;

(C) Evidence that the property owner has received notice of the condition and has failed to abate the condition within a reasonable prescribed period;

(D) A general description of the location of the property that is the subject of the warrant; and

(E) A general list of corrective action needed.

(II) Within ten days after the date of issuance of an administrative entry and seizure warrant pursuant to the provisions of this paragraph (b), the executing authority shall:

(A) Execute such warrant in accordance with directions by the issuing court;

(B) Provide or mail a copy of such warrant to the property owner; and

(C) Submit proof of the execution of such warrant, including a written inventory of any property impounded by the executing authority, to the court.



§ 30-15-401.5. Fire safety standards

(1) In addition to any other powers granted by the general assembly, the board of county commissioners of each county has the power to adopt ordinances to provide for minimum fire safety standards which shall be modeled upon those contained in the uniform fire code, including the table of contents, indices, appendices, and tables, as promulgated by the international conference of building officials, the international fire code institute, and the western fire chiefs association.

(2) A board of county commissioners may adopt such ordinances only after it has approved the formation of and received the recommendations of a permanent commission, to be known as the fire code adoption and revision commission. The commission shall consist of the board or its designees, the fire chiefs whose departments or districts lie partially or wholly within the portion of the affected county encompassed by the proposed fire code, and such other members as the board may appoint. Members of the commission appointed by the board shall serve at the pleasure of the board. Members of the commission shall receive no compensation or reimbursement of expenses for their services on the commission.

(3) Such ordinances shall apply to all or a portion of the unincorporated area of the county and any incorporated town or city which elects by ordinance or resolution to have the provisions thereof apply.

(4) A fire protection district or county improvement district providing fire protection services may propose fire code provisions for its district that may be different from the minimum fire safety standards adopted by the county. Such provisions shall be effective within the petitioning fire protection district or county improvement district providing fire protection services only upon the approval of the board.

(5) No fire code provisions adopted pursuant to this section shall apply within any municipality unless the governing body of the municipality adopts a resolution stating that such provisions shall be applicable within its boundaries.

(6) The provisions of subsection (3) of this section shall not apply to farms or ranches.

(7) Fire protection districts organized pursuant to article 1 of title 32, C.R.S., and county improvement districts providing fire protection services organized pursuant to part 5 of article 20 of this title shall enforce the fire safety standards adopted by county ordinances within the fire district's jurisdiction. The county commissioners may contract with an enforcement agency for areas of the county not receiving fire protection.

(8) Nothing in this section shall be construed to affect the validity of any ordinance adopted by a board of county commissioners before July 1, 1985.

(9) Nothing in this section shall be construed to require a board of county commissioners to provide fire protection services to any area of the county or to require a board of county commissioners to adopt fire safety standards.

(10) Notwithstanding any other provision of this section, no fire protection district shall prohibit the sale of permissible fireworks, as defined in section 24-33.5-2001 (11), within its jurisdiction.



§ 30-15-401.7. Determination of fire hazard area - community wildfire protection plans - adoption - legislative declaration - definitions

(1) (a) The general assembly hereby finds, determines, and declares that:

(I) Community wildfire protection plans, or CWPPs, are authorized and defined in section 101 of Title I of the federal "Healthy Forests Restoration Act of 2003", Pub.L. 108-148, referred to in this section as "HFRA". Title I of HFRA authorizes the secretaries of agriculture and the interior to expedite the development and implementation of hazardous fuel reduction projects on federal lands managed by the United States forest service and the bureau of land management when these agencies meet certain conditions. HFRA emphasizes the need for federal agencies to work collaboratively with local communities in developing hazardous fuel reduction projects, placing priority on treatment areas identified by the local communities themselves in a CWPP. The wild land-urban interface area is one of the identified property areas that qualify under HFRA for the use of this expedited environmental review process.

(II) The development of a CWPP can assist a local community in clarifying and refining its priorities for the protection of life, property, and critical infrastructure in its wildland-urban interface area. The CWPP brings together diverse federal, state, and local interests to discuss their mutual concerns for public safety, community sustainability, and natural resources. The CWPP process offers a positive, solution-oriented environment in which to address challenges such as local fire-fighting capability, the need for defensible space around homes and housing developments, and where and how to prioritize land management on both federal and nonfederal lands. CWPPs can be as simple or complex as a local community desires.

(III) The adoption of a CWPP brings many benefits to the state and adopting local community, including:

(A) The opportunity to establish a locally appropriate definition and boundary for the wildland-urban interface area;

(B) The opportunity to study the effect of fire ratings and combustibility standards for building materials used in wildland-urban interface areas;

(C) The establishment of relations with other state and local government officials, local fire chiefs, state and national fire organizations, federal land management agencies, private homeowners, electric, gas, and water utility providers in the subject area, and community groups, thereby ensuring collaboration among these groups in initiating a planning dialogue and facilitating the implementation of priority actions across ownership boundaries;

(D) Specialized natural resource knowledge and technical expertise relative to the planning process, particularly in the areas of global positioning systems and mapping, vegetation management, assessment of values and risks, and funding strategies; and

(E) Statewide leadership in developing and maintaining a list or map of communities at risk within the state and facilitating work among federal and local partners to establish priorities for action.

(IV) CWPPs give priority to projects that provide for the protection of at-risk communities or watersheds or that implement recommendations in the CWPP.

(V) CWPPs assist local communities in influencing where and how federal agencies implement fuel reduction projects on federal lands and how additional federal funds may be distributed for projects on nonfederal lands, and in determining the types and methods of treatment that, if completed, would reduce the risk to the community.

(VI) The development of CWPPs promotes economic opportunities in rural communities.

(b) By enacting this section, the general assembly intends to facilitate and encourage the development of CWPPs in counties with fire hazard areas in their territorial boundaries and to provide more statewide uniformity and consistency with respect to the content of CWPPs in counties needing protection against wildfires.

(2) As used in this section, unless the context otherwise requires:

(a) "CWPP" means a community wildfire protection plan as authorized and defined in section 101 of Title I of the federal "Healthy Forests Restoration Act of 2003", Pub.L. 108-148.

(b) "Fire hazard area" means an area mapped by the Colorado state forest service, identified in section 23-31-302, C.R.S., as facing a substantial and recurring risk of exposure to severe fire hazards.

(3) (a) Not later than January 1, 2011, the board of county commissioners of each county, with the assistance of the state forester, shall determine whether there are fire hazard areas within the unincorporated portion of the county.

(b) Not later than one hundred eighty days after determining there are fire hazard areas within the unincorporated portion of a county, the board of county commissioners, in collaboration with the representatives of the organizations or entities enumerated in section 23-31-312 (3), C.R.S., that established the guidelines and criteria, shall prepare a CWPP for the purpose of addressing wildfires in fire hazard areas within the unincorporated portion of the county. In preparing the CWPP, the board shall consider the guidelines and criteria established by the state forester and such representatives pursuant to section 23-31-312 (3), C.R.S.

(c) Notwithstanding any other provision of this section, a county that has already prepared a CWPP or an equivalent plan as of August 5, 2009, and, in connection with such preparation, considered the guidelines and criteria established by the state forester and designated representatives pursuant to section 23-31-312 (3), C.R.S., shall not be required to prepare a new CWPP to satisfy the requirements of this section.



§ 30-15-402. Violations - penalty - surcharges - victim and witness assistance - traumatic brain injury trust fund

(1) Any person who violates any county ordinance adopted pursuant to this part 4 commits a class 2 petty offense or, in the case of traffic offenses, commits a traffic infraction, and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars for each separate violation. If authorized by the county ordinance, the penalty assessment procedure provided in section 16-2-201, C.R.S., may be followed by any arresting law enforcement officer for any such violation. As part of said county ordinance authorizing the penalty assessment procedure, the board of county commissioners may adopt a graduated fine schedule for such violations. Such graduated fine schedule may provide for increased penalty assessments for repeat offenses by the same individual. In the case of county traffic ordinance violations, the provisions of sections 42-4-1701 and 42-4-1703, C.R.S., and sections 42-4-1708 to 42-4-1718, C.R.S., shall apply; except that the fine or penalty for a violation charged and the surcharge thereon if authorized by county ordinance shall be paid to the county.

(2) In addition to the penalties prescribed in subsection (1) of this section, persons convicted of a violation of any ordinance adopted pursuant to this part 4 are subject to:

(a) A surcharge of ten dollars that shall be paid to the clerk of the court by the defendant. Each clerk shall transmit the moneys to the court administrator of the judicial district in which the offense occurred for credit to the victims and witnesses assistance and law enforcement fund established in that judicial district pursuant to section 24-4.2-103, C.R.S.

(b) (Deleted by amendment, L. 2004, p. 1012, § 1, effective August 4, 2004.)

(3) In addition to the penalties prescribed in subsection (1) of this section, persons convicted of operating a vehicle in excess of the speed limit in violation of an ordinance adopted pursuant to section 30-15-401 (1)(h) are subject to a surcharge of fifteen dollars that shall be paid to the clerk of the court by the defendant. Each clerk shall transmit the moneys to the state treasurer, who shall credit the same to the Colorado traumatic brain injury trust fund created pursuant to section 26-1-309, C.R.S.



§ 30-15-402.5. Enforcement personnel - peace officer designation

(1) Personnel designated by ordinance duly adopted to enforce county ordinances adopted pursuant to this part 4, however titled or administratively assigned, may issue citations or summonses and complaints enforcing county ordinances without regard to the certification requirements of part 3 of article 31 of title 24, C.R.S.

(2) Nothing in this section is intended to vest authority in any person so engaged to enforce any resolution or ordinance through execution of an administrative entry and seizure warrant issued pursuant to section 30-15-401 or through exercise of any power other than the power to issue a citation or summons and complaint as described in subsection (1) of this section.



§ 30-15-403. Style of ordinances

The style of the ordinances in counties shall be: "Be it ordained by the board of county commissioners of ......... county."



§ 30-15-404. Majority must vote for ordinances - proving ordinances

All ordinances shall require for their passage or adoption the concurrence of a majority of the board of county commissioners. All ordinances may be proven by the seal of the county, and, when printed in book or pamphlet form and purporting to be printed and published by authority of the county, the same shall be received in evidence in all courts and places without further proof.



§ 30-15-405. Record and publication of ordinances

All ordinances, as soon as may be after their adoption, shall be recorded in a book kept for that purpose and shall be authenticated by the signatures of the chairman of the board of county commissioners and the county clerk and recorder. All ordinances of a general or permanent nature and those imposing any fine, penalty, or forfeiture, following adoption, shall be published by title only and shall contain the date of the initial publication and shall reprint in full any section, subsection, or paragraph of the ordinance which was amended following the initial publication. Publication following adoption may be in full at the discretion of the board of county commissioners. It is a sufficient defense to any suit or prosecution for such fine, penalty, or forfeiture to show that no publication was made. If there is no newspaper published or having a general circulation within the limits of the county, then, upon a resolution being passed by the board of county commissioners to that effect, ordinances may be published by posting copies thereof in three public places within the limits of the county, to be designated by the board of county commissioners. Except for ordinances calling for special elections or necessary to the immediate preservation of the public health or safety and containing the reasons making the same necessary in a separate section, such ordinances shall not take effect and be in force before thirty days after they have been so published. The excepted ordinances shall take effect upon adoption. A copy of an appropriate section or sections of the book of ordinances provided for in this section, certified as correct by the county clerk and recorder, shall be taken and considered in all courts of this state as prima facie evidence that such ordinances have been published as provided by law.



§ 30-15-406. Reading before board of county commissioners - publication

No ordinance shall be adopted by any board of county commissioners of any county in this state unless the same has been previously introduced and read at a preceding regular or special meeting of such board and published in full in one newspaper of general circulation published in such county at least ten days before its adoption. If there is no such newspaper published in the county, copies of the proposed ordinance shall be posted in at least six public places in such county at least ten days prior to its adoption. Such previous introduction of such ordinance at such preceding meeting of the board of county commissioners and the fact of its publication in such newspapers or by posting shall appear in the certificate and the attestation of the county clerk and recorder on such ordinance after its adoption.



§ 30-15-407. Reading - adoption of code

Whenever the reading of an ordinance or of a code, which is to be adopted by reference, is required by statute, any such requirement shall be deemed to be satisfied if the title of the proposed ordinance or code is read and the entire text of the proposed ordinance or of any code which is to be adopted by reference is submitted in writing to the board of county commissioners before adoption.



§ 30-15-408. Disposition of fines and forfeitures

All fines and forfeitures for the violation of ordinances and, except as otherwise provided for surcharges levied pursuant to section 30-15-402 (2) and (3), all moneys collected for licenses or otherwise shall be paid into the treasury of the county at such times and in such manner as may be prescribed by ordinance, or, if there is no ordinance referring to the case, it shall be paid to the treasurer at once.



§ 30-15-409. One-year limitation of suits

All suits for the recovery of any fine and prosecutions for the commission of any offense made punishable under any ordinance of any county shall be barred one year after the commission of the offense for which the fine is sought to be recovered.



§ 30-15-410. County courts - jurisdiction

County courts, in their respective counties, have jurisdiction in prosecutions of violations of county ordinances. The simplified county court procedures set forth in part 1 of article 2 of title 16, C.R.S., and the penalty assessment procedures set forth in part 2 of said article shall be applicable to the prosecution of violations of county ordinances. Any summons and complaint brought in any county court shall be filed in the name of the county by and on behalf of the people of the state of Colorado. Any process issued from a county court shall be likewise denominated. It is the duty of the sheriff and undersheriff and deputies, in their respective counties, to enforce the provisions of county ordinances.



§ 30-15-411. Conflicts with state statutes

No county shall adopt an ordinance that is in conflict with any state statute.






Part 5 - Dance Halls

§ 30-15-501. License required

No person, partnership, or corporation shall operate, conduct, carry on, or maintain a public dance hall, booth, pavilion, or other place where public dances are held without first obtaining a license therefor. Any person, firm, or corporation desiring such license shall make application therefor in writing to the board of county commissioners of the county in which the public dance hall, booth, pavilion, or other place is proposed to be located. The application shall state the name and address of the applicant, if a person; the names and addresses of all the persons composing the partnership, if a partnership; and the names and addresses of the officers and directors of the corporation, if a corporation; a full description of the place and premises at which it is proposed to conduct and carry on such public dances; and the term for which the license is desired. The board of county commissioners has the authority, within its discretion, to grant such license to an applicant for the current calendar year or part thereof unexpired upon the payment by the applicant of a fee of twenty-five dollars to the county treasurer. The license shall authorize the person, firm, or corporation receiving it to operate, conduct, and carry on a public dance hall, booth, or pavilion at such place for the term from the date of its issue to the end of the current calendar year for which it is issued. This part 5 shall not apply to incorporated cities and towns.



§ 30-15-502. License not transferable

No license issued under the provisions of this part 5 shall be assigned or transferred by the person, firm, or corporation to whom it is issued, and no license shall be available or used for more than one particular place, building, or premises described in the application and in the license.



§ 30-15-503. Revocation or cancellation of licenses

The board of county commissioners issuing such licenses has full power and authority, at its discretion, to revoke and cancel any license issued by the board under this part 5 whenever the board, by proper resolution, determines that the public morals or public safety or public health of the community requires revocation or cancellation.



§ 30-15-504. Penalty

Any person violating any of the provisions of this part 5 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than three hundred dollars for each offense, or by imprisonment in the county jail for not less than ten days nor more than thirty days for each offense, or by both such fine and imprisonment.



§ 30-15-505. Jurisdiction

The county court of the county wherein such licenses are issued has full jurisdiction to try and punish all cases for violation of the provisions of this part 5, subject to the right of appeal in such cases as provided by law.









Article 17 - County Assistance for the Poor

Part 1 - General Assistance

§ 30-17-101. Legislative declaration

It is the intent of the general assembly in the enactment of this part 1 to enable each county to provide a means of temporary general assistance to poor persons who reside in the county or to transients. Such temporary general assistance is necessarily restricted by the limited ability of county government to make appropriations therefor.



§ 30-17-102. Counties may provide temporary general assistance to the poor

Each county may provide temporary general assistance to the poor who reside in the county or to transients. If such provision is made, each county may provide eligible recipients with such relief as, in the judgment of the board of county commissioners, is needed.



§ 30-17-103. Standards and guidelines

(1) If a temporary general assistance program is undertaken, the board of county commissioners of each county, by ordinance, shall establish standards and guidelines for determining who is eligible to receive temporary general assistance, what types of assistance shall be offered, what amounts of assistance shall be paid, and for what periods of time such assistance shall be offered.

(2) In adopting and promulgating such standards and guidelines, the board of county commissioners may establish requirements of residency for a specified minimum period, not to exceed six months, and may also set different residency requirements for different types of relief.

(3) The board of county commissioners, in the standards and guidelines adopted pursuant to this article, may require that any applicant for temporary general assistance search for employment and accept employment that is offered and also enroll with the divisions of employment and training and unemployment insurance in order to be eligible to receive temporary general assistance. The requirements, however, do not apply to an applicant who is unable to work due to a temporary disability. The board may require verification of a disability by a medical examination. The requirements to search for employment do not apply to persons who are sixty-five years of age and older.



§ 30-17-104. Burial expenses

Each county shall also provide for the decent burial of any person who dies within the county who does not leave sufficient funds for such burial and whose family is either financially unable to provide for such burial or cannot be contacted within a reasonable time.



§ 30-17-105. Temporary general assistance account

Each board of county commissioners, upon its determination to undertake a temporary general assistance program, shall establish a temporary general assistance account for the purpose of providing money for the temporary general assistance program in the county; and each board shall appropriate money for such account for such purpose.



§ 30-17-107. Reimbursement to county

If at any time the recipient of temporary general assistance acquires funds or other property, he shall be answerable to the county for the expense of the relief furnished. If the recipient fails to reimburse the county upon demand, the county may assert its claim for reimbursement in any court of competent jurisdiction.



§ 30-17-108. Temporary general assistance payments limited to appropriation

In no event shall payment of temporary general assistance benefits exceed, in the aggregate, the appropriation made by the board of county commissioners for the temporary general assistance account.






Part 2 - County Job Diversion Program



Part 3 - Job Alternative Program



Part 4 - Internship Program for Unemployment Claimants






Article 20 - Public Improvements

Part 1 - Solid Wastes Disposal Sites and Facilities

§ 30-20-100.5. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Proper disposal of solid wastes is a matter of mixed statewide and local concern;

(b) Improper disposal of solid wastes poses significant public health risks, environmental hazards, and long-term liability for the citizens of the state;

(c) (I) Colorado citizens are increasingly voicing their concerns about solid waste issues. Such concerns include the following:

(A) How citizens can make maximum use of waste reduction and recycling programs as part of such citizens' personal environmental commitment;

(B) Concerns of citizens relating to the siting of a solid wastes site and facility near their homes;

(C) Challenges to public officials to react responsibly to assure safe and cost-effective solid waste management and disposal for their community over the next five to ten years.

(II) Reflecting such concerns, private citizens and companies have joined with local and state officials to address the needs of Colorado concerning solid waste.

(d) Optimal solid waste management in Colorado should include the following elements:

(I) The state government, local governments, and private companies and citizens of Colorado each must play important roles in the management of solid waste in Colorado.

(II) A statewide system of integrated solid waste management planning is necessary to meet Colorado's solid waste disposal needs over the next twenty years. Local governments and their citizens should be encouraged to work toward consensus concerning their solid waste disposal needs and concerning the types and numbers of solid wastes sites and facilities necessary or desirable in their areas.

(III) State and local efforts in this area must be focused toward the reduction of the volume and toxicity of the waste stream. Realistic waste reduction goals should be established and state and local solid waste management goals should strive to achieve such goals through source reduction, recycling, composting, and similar waste management strategies.

(IV) Renewed efforts and new mechanisms are needed to ensure the full participation of the public in all phases of solid waste decision-making. All participants and concerned parties must contribute to a continuing, dedicated effort to inform and educate the public concerning solid waste and its impact on public health and the environment.

(V) A strong component of statewide waste management efforts shall be the minimization of illegal disposal of solid wastes through the provision of the appropriate kinds and numbers of solid waste sites and facilities as needed to handle, treat, and dispose of solid waste in all areas of the state.



§ 30-20-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Approved site or facility" means a site or facility for which a certificate of designation has been obtained, as provided in this part 1.

(1.5) "Closed site or facility" means a site or facility that has been closed in accordance with provisions of the federal regulations pursuant to subtitle D of the federal "Resource Conservation and Recovery Act of 1976", as amended, as published in 40 CFR 258.60, and in the manner specified in the approved certificate of designation application at the time of approval of the site or facility or in a closure plan that has been approved by the department.

(2) "Department" means the department of public health and environment.

(2.3) "Excluded scrap metal" means processed scrap metal, unprocessed home scrap metal, and unprocessed prompt scrap metal.

(2.5) "Governing body having jurisdiction" means the board of county commissioners if a site and facility is located in any unincorporated portion of a county and means the governing body of the appropriate municipality if a site and facility is located within an incorporated area.

(2.6) "Home scrap metal" means scrap metal generated by steel mills, foundries, and refineries, including, but not limited to, turnings, cuttings, punchings, and borings.

(2.7) "Landfill gases" means gases formed by the decomposition of buried solid waste. Landfill gases include, but are not limited to, methane.

(2.8) "Municipality" means a home rule or statutory city, town, or city and county or a territorial charter city.

(3) "Person" means an individual, partnership, private or municipal corporation, firm, board of a metropolitan district or sanitation district, or other association of persons.

(3.5) "Processed scrap metal" means scrap metal that has been manually or physically altered to separate it into distinct materials to enhance economic value or to improve the handling of materials. Processed scrap metal includes, but is not limited to:

(a) Scrap metal that has been baled, shredded, sheared, chopped, crushed, flattened, cut, melted, or separated by metal type; and

(b) Fines, drosses, and related materials that have been agglomerated.

(3.7) "Prompt scrap metal" means scrap metal generated by the metal working or fabrication industries, including, but not limited to, turnings, cuttings, punchings, and borings. "Prompt scrap metal" includes industrial metal scrap and new scrap metal.

(4) "Recyclable materials" means any type of discarded or waste material that is not regulated under section 25-8-205 (1)(e), C.R.S., and can be reused, remanufactured, reclaimed, or recycled, but not including recycled auto parts or excluded scrap metal that is being recycled, or scrap that is composed of worn out metal or a metal product that has outlived its original use, commonly referred to as obsolete scrap.

(5) "Recycling operation" means that part of a solid wastes disposal facility or a part of a general disposal facility at which recyclable materials may be separated from other materials for further processing.

(5.5) "Shredded circuit boards" means shredded electronic circuit boards that:

(a) Are stored in containers that are sufficient to prevent any release to the environment prior to recovery; and

(b) Do not contain mercury switches, mercury relays, nickel-cadmium batteries, or lithium batteries.

(5.8) "Solid and hazardous waste commission" means the solid and hazardous waste commission created in section 25-15-302, C.R.S.

(6) (a) "Solid waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant, or air pollution control facility, and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial or commercial operations or from community activities.

(b) "Solid waste" does not include:

(I) Any solid or dissolved materials in domestic sewage;

(II) Agricultural wastes;

(III) Solid or dissolved materials in irrigation return flows;

(IV) Industrial discharges which are point sources subject to permits under the provisions of the "Colorado Water Quality Control Act", article 8 of title 25, C.R.S.;

(V) Materials handled at facilities licensed pursuant to the provisions on radiation control in article 11 of title 25, C.R.S.;

(VI) Exploration and production wastes, as defined in section 34-60-103 (4.5), C.R.S., except as such wastes may be deposited at a commercial solid waste facility;

(VII) Excluded scrap metal that is being recycled; or

(VIII) Shredded circuit boards that are being recycled.

(7) "Solid wastes disposal" means the storage, treatment, utilization, processing, or final disposal of solid wastes.

(8) "Solid wastes disposal site and facility" means the location and facility at which the deposit and final treatment of solid wastes occur.

(8.5) (Deleted by amendment, L. 2006, p. 1133, § 14, effective July 1, 2006.)

(9) "Transfer station" means a facility at which refuse, awaiting transportation to a disposal site, is transferred from one type of containerized collection receptacle and placed into another or is processed for compaction.

(10) "Water quality control commission" means the water quality control commission created in section 25-8-201, C.R.S.



§ 30-20-101.5. Additional powers of the department - legislative declaration

(1) The general assembly hereby finds and declares that a solid waste management program shall be created in and administered by the department and shall be implemented to protect human health and the environment in a manner that:

(a) Promotes a community ethic to reduce or eliminate waste problems;

(b) Is credible and accountable to the industry and the public;

(c) Is innovative and cost effective; and

(d) Protects the environmental quality of life for affected residents as required by the requirements of this part 1 and any rules promulgated in connection therewith.

(2) The department shall develop, implement, and continuously improve as necessary policies and procedures for carrying out its statutory responsibilities at the lowest possible cost while satisfying the legislative intent expressed in subsection (1) of this section. At a minimum, the policies and procedures shall, to the extent practicable, include the establishment of the following:

(a) Cost-effective level-of-effort guidelines for reviewing submittals, including without limitation permit applications and design and operation plans to assure conformity with regulatory requirements, taking into consideration the degree of risk addressed and the complexity of the issues raised;

(b) Cost-effective level-of-effort guidelines for performing inspections that focus on major violations of regulatory requirements that pose an immediate and significant threat to human health and the environment;

(c) Cost-effective level-of-effort guidelines for enforcement activity;

(d) Schedules for the timely completion of department activities including without limitation submittal reviews, inspections, and inspection reports;

(e) A prioritization methodology for completing activities that focuses on actual risk to human health and the environment;

(f) A preference for compliance assistance with at least ten percent of the annual budget amount of the program being allocated to compliance assistance efforts;

(g) A preference for alternative dispute resolution mechanisms to timely resolve disputed issues; and

(h) A mechanism that continuously assesses and provides incentives for further improvements and policies and procedures of the department.

(3) Notwithstanding section 24-1-136 (11)(a)(I), on or before February 1, 2008, and not later than February 1 of each year thereafter, the department shall submit a report to the standing committee of reference in each house of the general assembly exercising jurisdiction over matters concerning public health and the environment that describes the status of the solid waste management program, the department's efforts to satisfy its statutory responsibilities at the lowest possible cost while meeting the legislative intent specified in subsection (1) of this section, and the department's implementation of the authority to accept environmental covenants created pursuant to section 25-15-321.



§ 30-20-102. Unlawful to operate site and facility without certificate of designation - exceptions

(1) Except as otherwise specified in this section, a person who owns or operates a solid wastes disposal site and facility shall first obtain a certificate of designation from the governing body having jurisdiction over the area in which such site and facility is located.

(2) Except as otherwise specified in this section, solid wastes disposal by any person is prohibited except on or at a solid wastes disposal site and facility for which a certificate of designation has been obtained as provided in section 30-20-105.

(3) A person other than a governmental unit may dispose of the person's own solid wastes on the person's own property, as long as such solid wastes disposal site and facility complies with the rules of the solid and hazardous waste commission and does not constitute a public nuisance. For the purposes of this part 1, such solid wastes disposal site and facility shall be an approved site for which obtaining a certificate of designation under section 30-20-105 is unnecessary. This subsection (3) does not preclude any person from applying for a certificate of designation for the disposal of the person's own solid wastes on the person's own property.

(4) A person who is engaged in mining operations pursuant to a permit issued by the mined land reclamation board or office of mined land reclamation that contains an approved plan of reclamation may dispose of solid wastes generated by such operations within the permitted area for such operations. For the purposes of this part 1, such solid wastes disposal site and facility is an approved site for which obtaining a certificate of designation under section 30-20-105 is unnecessary.

(5) Any site and facility operated for the purpose of processing, reclaiming, or recycling recyclable materials shall not be considered a solid wastes disposal site and facility and shall not require a certificate of designation as a solid wastes disposal site and facility; except that, after an initial accumulation period specified by rule, such a site or facility shall maintain documentation that proves recyclable materials are being recycled at the site at a rate that approximately equals the rate at which recyclable materials are being collected. The solid and hazardous waste commission shall promulgate rules to specify what time periods and volumes of recyclable materials constitute operations that qualify for this exemption and to define what materials shall be deemed to be recyclable materials for the purposes of this subsection (5); except that such rules shall not define the term "recyclable materials" to include materials that are likely to contaminate groundwater or create off-site odors as a result of processing, reclaiming, recycling, or storage prior to recycling. This subsection (5) does not apply to activities regulated under section 25-8-205 (1)(e), C.R.S.

(6) The final use for beneficial purposes, including fertilizer, soil conditioner, fuel, and livestock feed, of biosolids that have been processed and certified or designated as meeting all applicable rules of the solid and hazardous waste commission and the department of agriculture does not require a certificate of designation for such final use. In addition, the use of manure as a fertilizer or soil conditioner or the composting on the site of generation of manure with other compatible materials necessary for effective composting as part of a standard agricultural practice does not require a certificate of designation.

(7) A transfer station shall not be deemed to be a solid wastes disposal site and facility and shall not require a certificate of designation as a solid wastes disposal site and facility. The department shall promulgate regulations establishing health and safety standards for the operation of transfer stations.

(7.5) (a) On or after August 8, 2012, a governing body having jurisdiction shall not require a certificate of designation for waste impoundments or other solid wastes disposal operations of drinking water treatment residuals generated on-site at a drinking water treatment facility. A certificate of designation for waste impoundments or other solid wastes disposal operations of drinking water treatment residuals generated on-site at a drinking water treatment facility issued before August 8, 2012, is voidable at the option of the facility.

(b) A drinking water treatment facility that does not require a certificate of designation pursuant to paragraph (a) of this subsection (7.5) shall comply with the rules of the solid and hazardous waste commission for waste impoundments and solid wastes disposal.

(c) Nothing in paragraph (a) or (b) of this subsection (7.5) limits the application of other local government land use regulations to waste impoundments or solid wastes disposal operations at a drinking water treatment facility.

(8) The solid and hazardous waste commission, by rule, may specify types of composting facilities, by size, volume, or other suitable criteria that provide equivalent protection of public health and the environment that would not be required to obtain a certificate of designation.



§ 30-20-102.5. Requirement for certificate of designation deemed satisfied - when

A certificate of designation for a hazardous waste disposal site issued pursuant to article 15 of title 25, C.R.S., shall be deemed to satisfy any requirement for a certificate of designation imposed by this part 1.



§ 30-20-103. Application for certificate

(1) Any person desiring to own or operate a solid wastes disposal site and facility shall make application to the governing body having jurisdiction over the area in which such site and facility is or is proposed to be located for a certificate of designation. Such application shall be accompanied by a fee to be established by the governing body having jurisdiction, which fee shall be based on the anticipated costs that may be incurred by such governing board in the application review and approval process and shall not be refundable. The application shall set forth the location of the site and facility; the type of site and facility; the type of processing to be used, such as sanitary landfill, composting, or incineration; the hours of operation; the method of supervision; the rates to be charged, if any; and such other information as may be required by the governing body having jurisdiction over the area. The application shall also contain such engineering, geological, hydrological, and operational data as may be required by the department by rule. All such applications shall be referred to the department for review and for recommendation as to approval or disapproval, which shall be based upon criteria established by the solid and hazardous waste commission, the water quality control commission, and the air quality control commission. Such review and recommendation of an application by the department shall include a technical review of the environmental and public health issues provided in section 30-20-110 that are raised by the proposed site and facility. As a part of the department's review of an application for a solid wastes site and facility, the department shall provide a period of not less than thirty days during which members of the public may review and make comments concerning such application.

(2) Upon receiving an application for a solid wastes disposal site and facility, the department shall perform an initial examination to establish the completeness of the information submitted. Such initial examination shall be completed within thirty days after the department receives such application. The department shall mail written notification to the applicant within such time period of the department's decision either to begin its review of such application or to reject such application because of incompleteness.

(3) After the initial approval of an application pursuant to the provisions of subsection (2) of this section, the department shall determine whether it shall complete the review of the application or whether it shall offer the applicant the option of having such application reviewed by a private contractor. Such determination shall be made pursuant to the provisions of section 30-20-103.7 (1). If the department reviews such application, the department shall complete such review within one hundred fifty days after the date of issuance of its initial approval of such application.



§ 30-20-103.5. Existing solid wastes disposal sites and facilities - application procedures

Except as specified in section 30-20-109 (1.5), no existing solid wastes disposal site and facility that is operating pursuant to a valid certificate of designation shall be deemed to be in violation of any provision of this part 1 because of any failure to comply with application procedures that are enacted after the issuance of such certificate of designation.



§ 30-20-103.7. Review of applications by private contractors

(1) (a) Upon issuing an initial approval of an application for a solid wastes disposal site and facility under the provisions of section 30-20-103 (2), the department shall determine whether it will be able to complete review of such application within one hundred fifty days. If the department determines that it is capable of completing the review within the required time period, it shall commence review under the provisions of section 30-20-103. If the department determines that it cannot complete the review of an application within such time period, the department shall offer the applicant the option of having such application reviewed by a private contractor within one hundred fifty days or having such application reviewed by the department. If the applicant chooses to have such application reviewed by the department, the department shall not be required to complete its review within the one-hundred-fifty-day time period.

(b) A county shall not reject an application for a solid wastes disposal site and facility solely because the review of such application was performed by a private contractor under the provisions of this section.

(2) (a) The department shall maintain a register of private contractors to review applications for solid wastes disposal sites and facilities. The department is hereby authorized to contract with such private contractors pursuant to the provisions of part 14 of article 30 of title 24, C.R.S., for inclusion on such register. Any such contract shall be between the department and the private contractor. An applicant shall be responsible for the fee charged by a private contractor for the review of such applicant's application, but shall not be a party to such contract. The department shall contract with a sufficient number of private contractors to allow reassignment of an application if it is necessary to disqualify one or more private contractors because of conflicts of interest or other reasons.

(b) If the department assigns an application to a private contractor under the provisions of this section, such private contractor shall provide the department and the applicant with the fee schedule of such private contractor and with an estimate of the fee to be charged for the review of such application.

(c) Upon being notified of the identity of the assigned private contractor and upon receiving such private contractor's fee schedule and estimated fee, an applicant has the option to allow the application review to commence or to reject the private contractor. If such applicant rejects a private contractor, the department shall assign a second private contractor. If such applicant rejects the second private contractor, the department shall review such applicant's application, but the department shall not be required to complete such review within the one-hundred-fifty-day time period.

(d) The review of an application for a solid wastes disposal site and facility by a private contractor shall be based upon the same criteria as is used by the department of public health and environment under the provisions of section 30-20-103.

(e) During the review period for an application, a private contractor shall contact the applicant and the department concerning any problems such private contractor finds in such application and shall offer the applicant an opportunity to provide such materials or explanations as the private contractor determines are necessary to complete review of such application or to make necessary amendments to such application.

(3) Any moneys which are collected by the department from solid wastes disposal site and facility applicants in payment for private contractor application review fees shall be transmitted to the state treasurer, who shall credit the same to the solid waste management fund created in section 30-20-118. Such moneys collected for the fees charged by private contractors shall be annually appropriated by the general assembly to the department for the sole purpose of transferring such fees to such private contractors in payment for their services.



§ 30-20-104. Factors to be considered

(1) In considering an application for a proposed solid wastes disposal site and facility, the governing body having jurisdiction shall take into account:

(a) The effect that the solid wastes disposal site and facility will have on the surrounding property, taking into consideration the types of processing to be used, surrounding property uses and values, and wind and climatic conditions;

(b) The convenience and accessibility of the solid wastes disposal site and facility to potential users;

(c) The ability of the applicant to comply with the health standards and operating procedures provided for in this part 1 and such rules and regulations as may be prescribed by the department;

(d) Recommendations by county, district, or municipal public health agencies.

(2) Except as provided in this part 1, designation of approved solid wastes disposal sites and facilities shall be discretionary with the governing body having jurisdiction, subject to judicial review by the district court of appropriate jurisdiction.

(3) (a) Prior to the issuance of a certificate of designation, the governing body having jurisdiction shall require that the report, which shall be submitted by the applicant under section 30-20-103, be reviewed and a recommendation as to approval or disapproval be made by the department and shall be satisfied that the proposed solid wastes disposal site and facility conforms to the local government's comprehensive land use plan and zoning restrictions, if any. Any technical conditions of approval made by the department in its final report shall be incorporated as requirements in the certificate of designation. The application, report of the department, comprehensive land use plan, relevant zoning ordinances, and other pertinent information shall be presented to the governing body having jurisdiction at a public hearing to be held after notice. Such notice shall contain the time and place of the hearing, shall state that the matter to be considered is the applicant's proposal for a solid wastes disposal site and facility, shall provide a description of such proposed site and facility, and shall provide a description of the geographic area that is within three miles of such proposed site and facility. The notice shall be published in a newspaper having general circulation in the county or municipality in which the proposed solid wastes disposal site and facility is located at least ten but no more than thirty days prior to the date of the hearing. In addition, the notice of such public hearing shall be posted at a conspicuous point in at least one location at the offices of the governing body having jurisdiction and in at least one location at the proposed site. Such notice shall be posted for a period beginning at least thirty days before the public hearing and continuing through the date of such hearing.

(b) At the public hearing held pursuant to the provisions of this subsection (3), the governing body shall hear any written or oral testimony presented by governmental entities and residents concerning such proposed site or facility. All such testimony shall be considered by the governing body having jurisdiction in making a decision concerning such application. For the purposes of this subsection (3), "residents" means all individuals who reside within the geographic area controlled by the governing body having jurisdiction or within three miles of the proposed site and facility or who own property which lies within three miles of such proposed site and facility without regard to which county or municipality such individuals reside within.



§ 30-20-104.5. Closure and postclosure care estimates - corrective action cost estimates - financial assurance requirements - rules

(1) The solid and hazardous waste commission shall promulgate rules that implement financial assurance requirements for the final closure of solid wastes disposal sites and facilities, the conduct of postclosure care for such sites and facilities, and the undertaking of any corrective action made necessary by the migration of contaminants from such sites and facilities into groundwater. Such rules shall include, but are not limited to, the following requirements:

(a) That the owner or operator of any solid wastes disposal site and facility shall maintain:

(I) A detailed written estimate of the cost of hiring a third party to close the largest area of such site and facility which has or will require a cover during the active life of such site and facility; and

(II) A detailed written estimate of the cost of hiring a third party to conduct postclosure care at such site and facility;

(b) That the owner or operator of any solid wastes disposal site and facility that is required to undertake a corrective action program pursuant to the requirements of subpart E of the federal regulations promulgated pursuant to the provisions of subtitle D of the federal "Resource Conservation and Recovery Act of 1976", as amended, shall maintain a detailed written estimate of the cost of hiring a third party to perform such corrective action;

(c) That the owner or operator of any solid wastes disposal site and facility shall notify the department when the cost estimates required by paragraphs (a) and (b) of this subsection (1) have been placed in the operating file for such site and facility;

(d) That the owner or operator of any solid wastes disposal site and facility shall:

(I) Express the cost estimates required by paragraphs (a) and (b) of this subsection (1) in current dollars;

(II) Annually adjust such cost estimates to account for inflation; and

(III) Increase such cost estimates under the following circumstances:

(A) The cost estimate for the cost of hiring a third party to close such site and facility maintained pursuant to the provisions of subparagraph (I) of paragraph (a) of this subsection (1) shall be increased if changes to the closure plan for such site and facility or changes in the conditions of such site and facility increase the maximum cost of closure at any time during the remaining active life of such site and facility.

(B) The cost estimate for the cost of hiring a third party to conduct postclosure care for such site and facility maintained pursuant to the provisions of subparagraph (II) of paragraph (a) of this subsection (1) shall be increased if changes to the postclosure plan for such site and facility or changes in the conditions of site and facility increase the maximum cost of postclosure care for such site and facility.

(C) The cost estimate, if any, for the cost of hiring a third party to undertake corrective action for such site and facility maintained pursuant to the provisions of paragraph (b) of this subsection (1) shall be increased if changes in the corrective action program for such site and facility or changes in the conditions of such site and facility increase the maximum cost of corrective action for such site and facility.

(e) That the owner or operator of any solid wastes disposal site and facility shall comply with the financial assurance requirements mandated by the rules of the solid and hazardous waste commission promulgated pursuant to subsection (3) of this section.

(2) The owner or operator of a solid wastes disposal site and facility may reduce the amount of a cost estimate maintained pursuant to the provisions of paragraph (a) or (b) of subsection (1) of this section if such cost estimate exceeds the maximum cost of completing the actions contemplated by such cost estimate.

(3) (a) The solid and hazardous waste commission shall promulgate rules that require the owner or operator of a solid wastes disposal site and facility to establish sufficient financial assurance to pay for the cost estimates required by paragraphs (a) and (b) of subsection (1) of this section. No solid wastes disposal site and facility shall operate without being in compliance with the financial assurance requirements contained in such rules. Such rules shall include, but shall not be limited to, provisions that define the mechanisms that may be used by the owner or operator of a solid wastes disposal site and facility to establish sufficient financial assurance pursuant to this section. The mechanisms to establish financial assurance that are defined by the commission shall include, but are not limited to, those mechanisms authorized by the federal regulations promulgated pursuant to subtitle D of the federal "Resource Conservation and Recovery Act of 1976", as amended.

(b) (I) The sufficiency of the financial assurance provided pursuant to the provisions of paragraph (a) of this subsection (3) for any proposed solid wastes disposal site and facility shall be reviewed as part of the department's review of the application for such proposed site and facility pursuant to the provisions of this section.

(II) The sufficiency of the financial assurance provided pursuant to the provisions of paragraph (a) of this subsection (3) for any solid wastes disposal site and facility that is in existence at the time the applicable regulations of the department become effective shall be reviewed pursuant to the procedures established by the department. Such review may be performed either by the department or by a private contractor hired by the department for the purpose of completing such review. The department is authorized to impose a fee for any such review that is performed by the department; except that such fee shall not exceed the actual documented costs incurred by the department in the performance of such review. Except as otherwise provided in this section, any such review that is performed by a private contractor shall be conducted pursuant to the provisions of section 30-20-103.7.

(3.5) The department, pursuant to the provisions of part 14 of article 30 of title 24, C.R.S., is authorized to contract with one or more private contractors for the purpose of conducting the third-party closure, postclosure care, or corrective action at a solid waste facility as may be necessary. The department is authorized to expend such moneys for closure, postclosure care, or corrective action as is made available to the department by operation of law from the financial assurance mechanisms provided by the owner or operator of the solid wastes site and facility. Any such contract shall be between the department and the private contractor. The owner or operator shall not be a party to such contract. The department may disallow a contractor because of conflicts of interest or other reasons. The department may contract with the governing body that issued the certificate of designation to conduct such closure, postclosure care, or corrective action.

(4) The rules promulgated by the solid and hazardous waste commission pursuant to this section shall comply with the federal regulations promulgated pursuant to subtitle D of the federal "Resource Conservation and Recovery Act of 1976", as amended. Such rules shall require that all solid wastes disposal sites and facilities be fully in compliance with such rules by the date established in the federal "Resource Conservation and Recovery Act of 1976", as amended, and its regulations.



§ 30-20-105. Certificate - state financial assurance requirements

(1) If the governing body having jurisdiction deems that a certificate of designation should be granted to the applicant, it shall issue the certificate, and such certificate shall be displayed in a prominent place at the site and facility. Such governing body shall not issue a certificate of designation if the department has recommended disapproval pursuant to section 30-20-103.

(2) No governing body having jurisdiction shall require an applicant for a certificate of designation to obtain any financial assurance mechanism or amount in addition to that required by the provisions of section 30-20-104.5.

(3) The department, on behalf of the solid and hazardous waste commission, shall consult the governing body having jurisdiction prior to the promulgation of the rules called for in this section and prior to accepting a financial assurance. The recommendations of such governing body shall be considered in formulating the rules and establishing the amount of financial assurance to be posted.



§ 30-20-107. Designation of exclusive sites and facilities

The governing body of any county or municipality may by ordinance designate and approve one or more solid wastes disposal sites and facilities, either within or without its corporate limits, if designated and approved by the governing body having jurisdiction, as its exclusive solid wastes disposal site and facility or sites and facilities, and thereafter each such site and facility shall be used by such county or municipality for the disposal of its solid wastes; but, prior to any such designation and approval, such governing body shall hold a public hearing to review the disposal method to be used and the fees to be charged, if any.



§ 30-20-107.5. Operation of landfill gas facilities within solid wastes disposal sites and facilities

The governing body of any municipality or county shall have the authority to make such provisions as may be necessary for the operation of landfill gas facilities within any solid wastes disposal site or facility under its jurisdiction to enable the municipality or county to exercise its powers relating to landfill gas operations under sections 30-11-307 and 31-15-716, C.R.S.



§ 30-20-108. Contracts with governmental units authorized

(1) An approved solid wastes disposal site and facility may be operated by any person pursuant to contract with any governmental unit.

(2) Any municipality or county acting by itself or in association with any other such governmental unit may establish and operate an approved site and facility under such terms and conditions as may be approved by the governing bodies of the governmental units involved.

(3) Any county or municipality acting by itself or in association with any other such governmental unit may acquire by condemnation such sites as are needed for trash disposal purposes.



§ 30-20-109. Commission to promulgate rules - definitions

(1) The solid and hazardous waste commission shall promulgate rules for the engineering design and operation of solid wastes disposal sites and facilities, which may include:

(a) The establishment of engineering design criteria applicable, but not limited, to protection of surface and subsurface waters, suitable soil characteristics, distance from solid wastes generation centers, access routes, distance from water wells, disposal facility on-site traffic control patterns, insect and rodent control, methods of solid wastes compaction in the disposal fill, confinement of windblown debris, recycling operations, fire prevention, and final closure of the compacted fill;

(b) The establishment of criteria for solid wastes disposal sites and facilities which will place into operation the engineering design for such disposal sites and facilities;

(c) (Deleted by amendment, L. 91, p. 958, § 3, effective July 1, 1991.)

(d) The establishment of a reviewing fee to be charged by the department for the review of any written recommendation and findings of a private contractor who has acted in lieu of the department to review an application for a solid wastes disposal site and facility under the provisions of section 30-20-103.7 for compliance with the state's requirements. Such fee shall not exceed actual and reasonable costs and shall not exceed five thousand dollars.

(e) The establishment of a fee for the technical review described in section 30-20-119 (2), which fee shall not exceed ten thousand dollars, or the actual cost of such technical review.

(1.5) (a) As used in this subsection (1.5):

(I) "EP waste" means exploration and production waste, as that term is defined in section 34-60-103, C.R.S.

(II) "EP waste disposal facility" means a commercial solid wastes disposal site and facility that accepts the deposit of EP waste.

(b) The solid and hazardous waste commission shall promulgate rules that are specifically applicable to the deposit of EP waste at an EP waste disposal facility. The rules shall include the following:

(I) Mandatory set-backs of EP waste disposal facilities of one-half mile from all residences, educational facilities, day care centers, hospitals, nursing homes, jails, hotels, motels, other occupied structures, or outside activity areas such as parks and playing fields as designated in the rules;

(II) Mandatory fabricated liners and monitoring requirements as necessary to prevent the migration of EP waste to groundwater;

(III) Waste analysis and reporting requirements to ensure that only EP waste is disposed of at an EP waste disposal facility;

(IV) Fencing and netting requirements to prevent the public and wildlife from accessing EP waste disposal facilities;

(V) Contingency plans to respond to emergencies, including adequate freeboard, overflow ponds, or both; and

(VI) Financial assurance requirements that are adequate to cover closure and reclamation costs.

(c) Except as provided in paragraph (e) of this subsection (1.5), an EP waste disposal facility that accepted EP waste on or before June 4, 2008, and that had not begun closure by June 4, 2008, shall:

(I) File an application pursuant to section 30-20-103 within three months after the rules promulgated pursuant to this subsection (1.5) become effective with the governing body having jurisdiction to amend the facility's certificate of designation to incorporate the requirements specified in the rules; and

(II) Comply with the rules promulgated pursuant to this subsection (1.5) within twenty-four months after they become effective, unless the EP waste disposal facility demonstrates to the department no later than eighteen months after the rules become effective why it cannot timely comply with the rules and the department agrees to a compliance schedule. In such case, the department may extend the compliance deadline to no more than thirty-six months after the rules become effective; except that nothing in this subsection (1.5) shall be deemed to:

(A) Require an EP waste disposal facility that lawfully accepted EP waste on or before June 4, 2008, to comply with the set-back requirements of this subsection (1.5); or

(B) Place an EP waste disposal facility into noncompliance because of an alleged violation of a set-back requirement of this subsection (1.5) due solely to the fact that a residential or other occupied structure or a designated outside activity area is established within the set-back distance on or after issuance of the certificate of designation pursuant to this subsection (1.5).

(d) The department shall:

(I) Coordinate with the Colorado oil and gas conservation commission created in section 34-60-104, C.R.S., governing bodies having jurisdiction, and the federal bureau of land management to identify potential EP waste disposal sites that are located reasonably close to oil and gas operation areas on either federal or nonfederal land and that meet the set-back requirements of this subsection (1.5); and

(II) To the extent practicable, encourage governing bodies having jurisdiction and the federal bureau of land management to approve the siting of EP waste disposal sites at locations identified pursuant to this paragraph (d) when so requested by a commercial operator.

(e) (I) Upon the recommendation of the department, the solid and hazardous waste commission may waive, for individual impoundments, the requirement imposed pursuant to paragraph (c) of this subsection (1.5) that an EP waste disposal facility that accepted EP waste on or before June 4, 2008, but had not begun closure by that date, must install fabricated liners. The department may recommend a waiver only if all of the following conditions are met:

(A) There have been no unpermitted discharges to groundwater or surface water from the operation of the facility;

(B) Each impoundment for which a waiver is requested is located more than one thousand feet from any public or private water well or surface water;

(C) The owner or operator complies with mandatory monitoring and reporting requirements as determined by the department, including, but not limited to, individual impoundment leak detection monitoring; and

(D) The owner or operator is not subject to any outstanding compliance orders or enforcement actions with regard to the design, operation, or closure of the facility.

(II) If, at any time, the department determines that one or more of the conditions specified in subparagraph (I) of this paragraph (e) are no longer met, the department may bring the relevant information to the solid and hazardous waste commission with a recommendation to rescind the waiver of the requirement to install fabricated liners. If the solid and hazardous waste commission determines that one or more of the conditions are no longer being met, the solid and hazardous waste commission may rescind the waiver and instruct the department to establish a compliance schedule for the owner or operator to install fabricated liners.

(2) The solid and hazardous waste commission may promulgate rules concerning:

(a) The establishment of an initial examination of each application for a solid wastes disposal site and facility to establish the completeness of the information submitted. Such initial examination shall be completed within thirty days after the department receives such application, and the department shall mail written notification to an applicant and to the governing body having jurisdiction within such time period stating the decision of the department to begin its review of such application or to reject the application based on incompleteness.

(b) The establishment of a fee for the review of solid wastes disposal site and facility submittals and the preoperation inspection for such site and facility, for the attendance of department staff at public meetings and associated activities, and for the assessment of remediation activities concerning closed or old disposal sites or spill and incident clean-ups. The total fee charged for the review of an application or amendments to an application shall not exceed the actual documented costs incurred by the department in the performance of these activities and shall be subject to the maximum levels established in accordance with the provisions of subsection (2.5) of this section. Such review shall be completed within one hundred fifty days from date of issuance of the department's decision to begin its review. Moneys from the collection of such fees shall be credited to the solid waste management fund pursuant to the provisions of section 30-20-118. Such moneys shall be used solely to support the application review process and to support the staff of the department involved with such process.

(c) (Deleted by amendment, L. 98, p. 882, § 9, effective July 1, 1998.)

(d) The establishment of criteria for composting sites and facilities for which a certificate of designation is not required under section 30-20-102 (8).

(2.5) The solid and hazardous waste commission shall promulgate rules pertaining to the assessment of annual fees and document review and activity fees to offset program costs from solid waste disposal sites and facilities in accordance with the following requirements:

(a) Annual fees shall be established for solid waste disposal sites and facilities that are not required to pay solid waste user fees imposed pursuant to section 25-16-104.5, C.R.S. The fee imposed by this paragraph (a) shall not exceed five thousand dollars per year per facility; except that a monofill facility that contains coal combustion products shall be exempt from the fee imposed by this paragraph (a). The annual fee shall be uniform among owners of the same type of, and similarly sized, facility and shall consider the department's level of effort in regulating the facilities.

(b) The hourly charge for the document review and activity fees shall be established at a rate comparable to industry rates for performing similar tasks with maximum levels on document review and activity fees that reflect timely and cost-effective reviews.

(c) The department shall provide a receipt for the fees paid pursuant to this subsection (2.5), shall transmit such payments to the state treasurer, and accept the state treasurer's receipt in return for the payments transmitted. The state treasurer shall credit one hundred percent of the fees transmitted pursuant to this paragraph (c) to the solid waste management fund created in section 30-20-118 (1) to be used by the department in carrying out its duties and responsibilities concerning solid waste management.

(2.7) If the department determines that a site or facility is or has been subject to payment of the annual fee requirements pursuant to subsection (2.5) of this section and has not paid any portion of the amount of fees due and owing, in addition to any other remedies the department may have in such circumstances as provided by law, the department may assess the site or facility an additional fee to offset program costs caused by the site or facility, which additional fee shall be equivalent to double the amount of the estimated annual fee, without interest, that the site or facility would have paid the department if the fee had been paid as required by law.

(3) Any applicant aggrieved by a recommendation of the department concerning an application for a solid wastes disposal site and facility shall be entitled to a hearing and review pursuant to the provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(4) (a) Any and all rules promulgated by the department of public health and environment prior to the transfer of its rule-making authority under this section to the state board of health shall remain in full force and effect after the date of such transfer.

(b) All acts, orders, and rules adopted by the state board of health under the authority of this part 1 prior to July 1, 2006, that were valid prior to said date and not otherwise subject to judicial review shall, to the extent that they are not inconsistent with said part, be deemed and held to be legal and valid in all respects, as though issued by the solid and hazardous waste commission under the authority of this part 1. No provision of this part 1 shall be construed to validate any actions, orders, or rules that were not valid when adopted by the board of health prior to such date.



§ 30-20-110. Minimum standards

(1) The rules promulgated by the solid and hazardous waste commission and implemented by the department shall contain the following minimum standards:

(a) Such sites and facilities shall be located, operated, and maintained in a manner so as to control obnoxious odors and prevent rodent and insect breeding and infestation, and they shall be kept adequately covered during their use.

(b) Such sites and facilities shall comply with the health laws, standards, rules, and regulations of the department, the water quality control commission, and all applicable zoning laws and ordinances.

(c) No radioactive materials or materials contaminated by radioactive substances shall be disposed of in sites or facilities not specifically designated for that purpose.

(d) A site and facility operated as a sanitary landfill shall provide means of finally disposing of solid wastes on land in a manner to minimize nuisance conditions such as odors, windblown debris, insects, rodents, and smoke; and shall provide compacted fill material; shall provide adequate cover with suitable material and surface drainage designed to prevent ponding and water and wind erosion and prevent water and air pollution; and, upon being filled, shall be left in a condition of orderliness and good esthetic appearance and capable of blending with the surrounding area. In the operation of such a site and facility, the solid wastes shall be distributed in the smallest area consistent with handling traffic to be unloaded; shall be placed in the most dense volume practicable using moisture and compaction or other method approved by the department; shall be fire, insect, and rodent resistant through the application of an adequate layer of inert material at regular intervals; and shall have a minimum of windblown debris which shall be collected regularly and placed into the fill.

(e) Sites and facilities shall be adequately fenced so as to prevent waste material and debris from escaping therefrom, and material and debris shall not be allowed to accumulate along the fence line.

(f) Solid wastes deposited at any site and facility shall not be burned, other than by incineration in accordance with a certificate of designation issued pursuant to section 30-20-105; except that, in extreme emergencies resulting in the generation of large quantities of combustible materials, authorization for burning under controlled conditions may be given by the department.

(g) All facilities shall have a waste characterization plan approved by the department that is consistent with the certificate of designation for the facility. The plan shall outline screening methodologies and waste handling procedures and shall include a hazardous waste exclusion plan.

(h) Material that is beneficially used shall be incorporated into the soil in the shortest time frame that is practicable, allowing for weather conditions. Materials that may be beneficially used under this section may not be stockpiled for long periods or used in such a manner that the material constitutes a public nuisance.

(i) Minimum standards for facilities that do not need a certificate of designation under section 30-20-102 (5) shall include an annual report of quantities of materials managed at the site.

(j) Such minimum standards shall require the reporting, documentation, or remediation of spills at illegal disposal sites, abandoned disposal sites, or contaminated sites.

(2) Any provision of section 25-7-108, C.R.S., to the contrary notwithstanding, the board of county commissioners in any county with less than twenty-five thousand population, according to the latest federal census, and any municipality within a county which county has a population under ten thousand and subject to approval of the board of county commissioners, is authorized to develop regulations, by resolution or ordinance, permitting the noncommercial burning of trash in the unincorporated area and, if appropriate, the incorporated areas of said county; except that no permit shall be issued which shall allow the county, or municipality if appropriate, to exceed primary and secondary ambient air quality standards as prescribed by federal laws and regulations adopted pursuant thereto, or which would contribute to any other county or municipality exceeding primary or secondary ambient air quality standards as prescribed by federal laws and regulations adopted pursuant thereto.

(3) As used in subsection (2) of this section, "noncommercial burning of trash" includes the burning of wood waste in wigwam wood waste burners.



§ 30-20-110.5. Beneficial use of biosolids - water quality control commission to set fees - fund created

(1) The water quality control commission shall establish, and may revise as necessary, a schedule of nonrefundable fees to cover the reasonable costs of implementing a program for the beneficial use of biosolids. Such fees shall be imposed upon the producers of biosolids that are applied for beneficial use. In no event shall the fee exceed two dollars and forty cents per dry ton of biosolids.

(2) Repealed.

(3) All fees collected pursuant to subsection (1) of this section shall be transmitted to the state treasurer, who shall credit the same to the biosolids management program fund, which fund is hereby created. The moneys in such fund shall be subject to annual appropriation to the department by the general assembly, which shall review expenditures of such moneys to assure that they are used to accomplish the purposes of this section. Any interest earned on moneys in the fund shall remain in the fund to be used for purposes of this section.



§ 30-20-111. Departments to render assistance

The department and county, district, and municipal public health agencies shall render technical advice and services to owners and operators of solid wastes disposal sites and facilities and to municipalities and counties in order to assure that appropriate measures are being taken to protect the public health, safety, and welfare. In addition, the department has the duty to coordinate the solid wastes program under this part 1 with all other programs within the department and with the other agencies of state and local government which are concerned with solid wastes disposal.



§ 30-20-112. Revocation of certificate

The governing body having jurisdiction, after reasonable notice and public hearing, shall temporarily suspend or revoke a certificate of designation that has been granted by it for failure of a site and facility to comply with all applicable laws, resolutions, and ordinances or to comply with the provisions of this part 1 or any rule or regulation adopted pursuant thereto.



§ 30-20-113. Inspection - enforcement - nuisances - violations - civil penalty

(1) A person shall not:

(a) Abandon a solid wastes disposal site and facility or operate, maintain, or close such a facility in a manner that violates any of the provisions of this part 1, any rule or regulation adopted pursuant thereto, or any certificate of designation issued under section 30-20-104;

(b) Dispose of solid waste at a location other than a site designated for such use by a county or municipality, unless otherwise exempted by this part 1 or unless the person is disposing of his or her own waste on his or her own property;

(c) Dispose of solid wastes in any manner that violates any of the provisions of part 10 of this article or any rule adopted pursuant thereto;

(d) Collect, transport, store, process, or dispose of trap grease in any manner that violates section 30-20-123 or any rule promulgated pursuant thereto;

(e) Violate any provision of part 14 of this article or any rule adopted pursuant to part 14 of this article.

(2) (a) Whenever the department finds that any solid wastes disposal site and facility or any person is in violation of subsection (1) of this section, the department may issue an order requiring that the site and facility or person comply with any such requirement, rule, or certificate of designation and may request the attorney general to bring suit for injunctive relief or for penalties pursuant to this section. The department shall not be required to conduct a hearing in accordance with section 24-4-105, C.R.S., before issuing an order pursuant to this subsection (2).

(b) (I) An order issued pursuant to this subsection (2) may include an administrative penalty assessment as provided in subsection (4) or (5) of this section. In lieu of imposing an administrative penalty assessment for a violation of subsection (1) of this section, the department may seek to have a civil penalty imposed, as provided in subsection (4) or (5) of this section, for such violation. The department shall bring an action for a civil penalty in the district court for the judicial district in which the violation occurred.

(II) If the department issues an order that does not contain an administrative penalty assessment, the department shall not be precluded from subsequently imposing an administrative penalty assessment or seeking a civil penalty for the violations detailed in the order.

(c) The department shall serve an order issued pursuant to this subsection (2) on the person who is the subject of the order by personal service or by certified mail. In addition to imposing an administrative penalty, the order may prohibit the person from engaging in specified activity in violation of subsection (1) of this section or may require the person to comply with the requirements of part 1 or part 10 of this article. The order shall take effect upon issuance unless otherwise specified in the order.

(2.5) (a) A person against whom an order has been issued, referred to in this section as the "requesting party", may submit a written request to the office of administrative courts in the department of personnel for a hearing on the order and shall provide a copy of the request to the executive director of the department or the executive director's designee. The requesting party shall file the request for hearing by personal service or by certified mail within thirty calendar days after the effective date of the order. An administrative law judge from the office of administrative courts shall conduct the hearing in accordance with section 24-4-105, C.R.S., except as otherwise specified in this section.

(b) If a request for a hearing is filed, payment of any monetary penalty is stayed pending a final decision by the administrative law judge after the hearing on the merits. Absent a motion to stay the order pursuant to paragraph (c) of this subsection (2.5), the requesting party shall comply with any other requirements of the order. If the administrative law judge grants a motion to stay the order, the department shall not be precluded from imposing a penalty against the requesting party for subsequent violations of subsection (1) of this section.

(c) (I) The requesting party may submit a motion to the administrative law judge to stay the enforcement of the order pending the outcome of the hearing. The administrative law judge may grant the motion to stay any portion of the order if he or she determines that the balance of equities favors the requesting party. In making his or her determination, the administrative law judge shall consider the following factors:

(A) The probability of serious harm to the requesting party if the motion for a stay is denied;

(B) The probability that no serious harm to the public health or the environment will occur if the motion for a stay is granted;

(C) The merits of the requesting party's case; and

(D) The public interest.

(II) If the administrative law judge grants a stay of all or a portion of the order, the requesting party shall not be excused from its obligations under applicable laws, rules, permits, and valid, existing orders.

(III) The administrative law judge shall expedite hearings and determinations on a motion to stay an order. The requesting party bears the burden of proof in a motion to stay an order.

(d) Except as provided in subparagraph (III) of paragraph (c) of this subsection (2.5), the department bears the burden of proof by a preponderance of the evidence in a hearing pursuant to this subsection (2.5).

(e) (I) Upon the motion of a party to the hearing, and in the discretion of the administrative law judge, an administrative law judge may request an interpretive rule from the solid and hazardous waste commission pertaining to any rule that is at issue in the hearing, but only if there is no genuine issue of material fact or the parties have stipulated to the material facts for the purposes of the interpretive rule. The administrative law judge may adjust the schedule of the hearing to accommodate the receipt of an interpretive rule. In making a determination on a motion to request an interpretive rule, the administrative law judge shall consider the following factors:

(A) Whether the plain language of the rule in question is clear and unambiguous;

(B) Whether the proposed construction of the rule in question would lead to an absurd result; and

(C) Whether the solid and hazardous waste commission has previously issued an interpretive rule concerning the subject of the request for an interpretive rule.

(II) Notwithstanding section 24-4-103 (1), C.R.S., if the administrative law judge requests, and the solid and hazardous waste commission agrees to issue, an interpretive rule, the commission shall give notice to the public of the interpretive rule-making proceeding in accordance with section 24-4-103, C.R.S. The commission shall provide the notice within forty-five days after receipt of the request. The commission shall accept written material, not to exceed fifteen pages in length, from any interested person if it is provided within fifteen days after the date that notification is given. The commission shall issue the written interpretive rule no later than thirty days after the deadline for the submission of written material. The legal effect of any such interpretive rule shall be determined in accordance with applicable law and is not presumed to be binding on any party to the hearing.

(f) Notwithstanding section 24-4-105 (15), C.R.S., any appeal of a determination of the administrative law judge pursuant to this subsection (2.5) shall be filed in the appropriate district court in accordance with section 24-4-106, C.R.S.

(2.7) The department shall bring an action for a violation of subsection (1) of this section within two years after the date the department discovers an alleged violation or within five years after the date the alleged violation occurred, whichever date occurs earlier; except that the limitation period is tolled during any period that a person intentionally conceals the alleged violation. For the purposes of this section, "intentionally" shall have the meaning provided for such term in section 18-1-501 (5), C.R.S.

(3) Any solid wastes disposal site and facility found to be abandoned or inactive or that is operated, maintained, or closed in a manner so as to violate any of the provisions of this part 1 and part 10 of this article or any rule adopted pursuant thereto shall be deemed a public nuisance, and such violation may be enjoined by the department, the board of county commissioners of the county wherein the violation occurred, or the governing body of the municipality wherein the violation occurred.

(4) Any person who violates paragraphs (b) and (c) of subsection (1) of this section shall be subject to a clean-up and cease-and-desist order issued by the department or by the board of county commissioners if the violation occurred in the unincorporated area of the county or by the governing body of a municipality if the violation occurred within the municipality. Any person who fails to comply with such orders shall be subject to an administrative or civil penalty of not more than ten thousand dollars for each day of such violation. The violation and civil penalty shall be determined and enforced by a court of competent jurisdiction upon action instituted by the board or governing body that issued the orders. The violation and administrative penalty shall be determined and enforced in accordance with subsections (2), (2.5), and (5.5) of this section. Any penalty collected shall be distributed to the county or municipality that instituted the action.

(5) (a) Any person who is found pursuant to subsection (2) of this section to be in violation of subsection (1) of this section or who fails to comply with an order issued by the department shall be subject to an administrative or civil penalty of not more than ten thousand dollars for each day of such violation.

(b) Any penalty collected by the department under this part 1 or part 10 of this article shall be paid to the state treasurer; however, notwithstanding this paragraph (b), the department may enter into settlement agreements regarding any penalty or claim under this part 1 or part 10 of this article. Any settlement agreement may include but is not necessarily limited to the payment or contribution of moneys to state or local agencies for environmentally beneficial purposes.

(5.5) (a) In determining the amount of an administrative or civil penalty imposed pursuant to subsection (4) or (5) of this section for a violation of subsection (1) of this section, the department, the administrative law judge, or the court shall consider the following factors:

(I) The seriousness of the violation;

(II) Whether the violation was intentional, reckless, or negligent;

(III) The impact upon or the threat to public health or the environment as a result of the violation;

(IV) The degree, if any, of recalcitrance or recidivism upon the part of the violator;

(V) The economic benefit realized by the violator as a result of the violation;

(VI) The voluntary and complete disclosure by the violator of the violation in a timely manner after discovery of, and prior to the department's knowledge of, the violation, as long as all reports required to be submitted under state environmental laws have been submitted as and when required;

(VII) The full and prompt cooperation by the violator following disclosure of the violation, including, when appropriate, entering into and implementing a good faith and legally enforceable agreement to undertake compliance and remedial efforts;

(VIII) The existence of a regularized and comprehensive environmental compliance program or an environmental audit program that was adopted in a timely and good faith manner and that includes sufficient measures to identify and prevent future noncompliance; and

(IX) Other aggravating or mitigating circumstances or factors.

(b) The factors contained in subparagraphs (VI), (VII), and (VIII) of paragraph (a) of this subsection (5.5) shall be mitigating factors and may be applied, together with other factors, to reduce the amount of the penalty.

(6) The department, by its duly authorized representatives, shall have the power to enter and inspect each solid wastes disposal site and facility, as well as any property, premises, or place in which solid waste is reasonably believed to be located for the purposes of determining compliance with the requirements, rules, and certificate of designation issued pursuant to this part 1 and part 10 of this article. Such employee or representative shall have access to all such sites and facilities during any time when the site or facility is open to the public. If such entry or inspection is denied or not consented to and no emergency exists, the department is empowered to and shall obtain from the district court for the judicial district in which such property, premises, or place is located a warrant to enter and inspect any such property, premises, or place prior to entry and inspection. The district courts of this state are empowered to issue such warrants upon a showing that such entry and inspection is required to verify that the purposes of this part 1 and part 10 of this article are being carried out.

(7) The solid and hazardous waste commission shall establish such rules as are necessary to implement this section.

(8) Nothing in this section shall preclude or preempt the authority of a county or municipality to adopt or enforce its own local resolutions or ordinances.

(9) Notwithstanding any other provision of this part 1 or part 10 of this article other than section 30-20-110.5, the processing, application, storage, or composting of biosolids or other materials under rules promulgated pursuant to section 25-8-205 (1)(e), C.R.S., shall be excluded from this part 1 and part 10 of this article.



§ 30-20-114. Violation - penalty

Any person who violates any provision of this part 1 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than ten thousand dollars, or by imprisonment in the county jail for not more than thirty days, or by both such fine and imprisonment. Nothing in this part 1 shall preclude or preempt a municipality from enforcement of its local ordinances. Each day of violation shall be deemed a separate offense under this section.



§ 30-20-115. Solid wastes disposal site and facility fund - tax - fees

(1) Any governing body having jurisdiction is authorized to establish a solid wastes disposal site and facility fund. The governing body having jurisdiction may levy a solid wastes disposal site and facility tax, in addition to any other tax authorized by law, on the taxable property within a county or municipality, the proceeds of which shall be deposited to the credit of said fund and appropriated to pay the cost of land, labor, equipment, and services needed in the operation of solid wastes disposal sites and facilities and for any other solid wastes management purpose in or on behalf of that county or municipality. Any governing body having jurisdiction is also authorized, after a public hearing, to fix, modify, and collect service charges from users of solid wastes disposal sites and facilities or transfer stations for the purpose of financing solid wastes management in that county or municipality. In the event that a countywide solid waste disposal site and facility tax has been imposed with the consent of a majority of the voters in the county, that tax may continue to be collected countywide and may accrue to the county's solid waste disposal site and facility fund, notwithstanding any subsequent taxes as may be levied by any municipalities within the county under this section.

(2) (a) Nothing in subsection (1) of this section shall be construed to authorize any governing body having jurisdiction to collect service charges from users of any privately owned or operated site and facility that is for the primary purpose of processing, reclaiming, or recycling:

(I) Recyclable materials;

(II) Excluded scrap metal;

(III) Auto parts; or

(IV) Scrap that is composed of worn out metal or a metal product that has outlived its original use, commonly referred to as obsolete scrap.

(b) Nothing in this subsection (2) shall be construed to prohibit any governing body having jurisdiction from levying or collecting service charges from users of a solid wastes disposal site and facility at which recycling occurs.



§ 30-20-116. Privately owned solid wastes disposal site and facility - user fees

Unless otherwise provided by home rule charter or contractual agreements, user fees to be charged at any privately owned solid wastes disposal site and facility shall not be increased unless notice of such increase is published in a newspaper of general circulation within the county where such site and facility is located at least once thirty days prior to the effective date of such increase. The provisions of this section shall not apply to any hazardous waste disposal site.



§ 30-20-117. Siting and operation of solid waste-to-energy incineration system

The siting and operation of a solid waste-to-energy incineration system by any county or municipality separately or according to an intergovernmental agreement as authorized in part 9 of this article or part 10 of article 15 of title 31, C.R.S., shall not be subject to the provisions of this part 1, but such exemption shall, in no manner, limit the authority of a county or municipality to regulate a solid waste-to-energy incineration system as otherwise provided by law.



§ 30-20-118. Solid waste management fund - created

(1) There is hereby created in the state treasury a fund to be known as the solid waste management fund, which shall consist of moneys collected pursuant to sections 30-20-103.7, 30-20-109, and 30-20-123, as well as that portion of the fee designated for solid waste management under section 25-16-104.5 (2), C.R.S. Such moneys shall be appropriated annually to the department by the general assembly. Except as provided in section 25-15-314, C.R.S., the moneys in the solid waste management fund shall not be credited or transferred to the general fund or any other fund of the state.

(2) Moneys in the solid waste management fund may be appropriated by the general assembly for the implementation of the department's solid waste program pursuant to this part 1.



§ 30-20-119. Disposal of low-level radioactive waste

(1) No person shall dispose of low-level radioactive waste generated through the production of nuclear power or nuclear weapons, or any tools and equipment contaminated with slight amounts of radioactivity at power plants, hospitals, or research laboratories, that the United States nuclear regulatory commission or department of energy classified as low-level radioactive waste as of July 3, 1990, but which may be classified as below regulatory concern after that date, at any solid wastes disposal site and facility without the express written permission of the appropriate governmental entity which has the authority to grant a certificate of designation for such solid wastes disposal site and facility pursuant to section 30-20-102. This prohibition does not apply to products and materials specifically exempted by the United States nuclear regulatory commission prior to July 3, 1990; however, all other federal, state, and local regulations governing any other toxic or hazardous property of these products and materials shall still apply.

(2) The appropriate governmental entity described in subsection (1) of this section shall require a technical review by the department of the low-level radioactive waste proposed to be disposed when permission is requested pursuant to subsection (1) of this section, and the department shall make a written recommendation to the governmental entity as to whether such waste should be accepted. The appropriate governmental entity shall charge a fee established pursuant to section 30-20-109 (1)(d) to the applicant for such technical review and transmit such fee to the department.



§ 30-20-120. Imminent and substantial endangerment from solid waste - definitions

(1) As used in this section, "imminent and substantial endangerment from solid waste" means:

(a) Conditions involving landfill gases, groundwater contamination, landfill leachate, or discharges to surface water; and

(b) Physical hazards originating from solid waste that present a threat to public health and safety or the environment.

(2) (a) The department is authorized to expend moneys from the solid waste management fund created in section 30-20-118 to respond to and mitigate imminent and substantial endangerment from solid waste.

(b) When expending any moneys pursuant to this section, the department shall give priority to mitigating the imminent nature of the endangerment instead of expending moneys for characterizing the endangerment. The department shall use its best efforts to minimize moneys expended for characterizing the endangerment.

(3) The department shall not pursue an action under the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", 42 U.S.C. sec. 9601 to 9675, to seek recovery of its costs incurred pursuant to this section.

(4) At any reasonable time, in order to implement this section, the department, upon consent or upon obtaining a search warrant, shall have free and unimpeded access to all property that is the site of the solid waste, including all buildings, yards, warehouses, and storage facilities on such property in which it is reasonably believed that an imminent and substantial endangerment from solid waste exists.

(5) The provisions of this section shall not apply to sites regulated by the oil and gas conservation commission, created by section 34-60-104, C.R.S., or the oil inspection section of the department of labor and employment, pursuant to article 20 of title 8, C.R.S.

(6) Nothing in this section shall be construed to constitute a waiver of immunity that is otherwise applicable to the department or its employees, agents, or representatives.

(7) Repealed.



§ 30-20-122. Additional duties of the department - data collection on recycling, solid waste, and solid waste diversion - report

(1) (a) The department shall collect information and data on recycling, solid waste, and solid waste diversion. Data required to be collected by the department on recycling, solid waste, and solid waste diversion as required by this subsection (1) shall include without limitation:

(I) Statewide and regional solid waste stream components such as type of material, quantities of each material, and flow of each material;

(II) The proportion of solid waste generated in the state that has been diverted to other uses that may be based upon a model established by the federal environmental protection agency for the purpose of calculating a recycling rate;

(III) Reutilized materials, amounts, and rates;

(IV) Technical and innovative solid waste management developments;

(V) A statewide inventory of sites and facilities performing recycling or other solid waste processing or diversion;

(VI) The number of jobs created and any other economic impacts resulting from the awarding of recycling resources economic opportunity grants made available pursuant to section 25-16.5-106.7, C.R.S.; and

(VII) Other data as necessary to further the purposes of this part 1.

(b) On or before February 1, 2009, and annually on or before February 1 of each calendar year thereafter, the department shall submit a report to the standing committee of reference in each house of the general assembly exercising jurisdiction over matters concerning public health and the environment that includes a summary of the information or data collected pursuant to paragraph (a) of this subsection (1) and all evaluations and conclusions drawn from the information or data collected.

(2) The department shall hold any information or data submitted to it by solid waste entities pursuant to subsection (1) of this section as confidential business information upon request of the submitting entity if the information or data satisfies the definition of trade secret as specified in sections 7-7-102 (4) and 18-4-408 (2)(d), C.R.S. The burden of proving that the information or data is protected as a trade secret shall be upon the party asserting the claim.



§ 30-20-123. Trap grease - registration - fees - record keeping - violations - rules - definitions - legislative declaration

(1) The general assembly hereby finds, determines, and declares that the safe and proper collection, transportation, and disposal of trap grease is a matter of statewide concern and that state oversight of persons and vehicles engaged in such actions is necessary to protect the public health and environment. The general assembly further declares that the state's sharing of data generated under this section with local entities that regulate waste disposal will enhance protection of the public health and environment, and, to that end, the department is encouraged to share such information with such other regulating entities.

(2) As used in this section, unless the context otherwise requires:

(a) "Collect" means to gather; except that "collect" does not include moving grease from one area or container to another area or container on the same premises.

(b) "Commission" means the solid and hazardous waste commission created in section 25-15-302, C.R.S.

(c) "Facility" means any real property location used for the collection, transportation, storage, processing, or disposal of grease, including, without limitation, a processing plant, transfer station, or trans-shipment location. "Facility" does not include a domestic wastewater treatment works as defined in section 25-8-103, C.R.S., that processes waste grease as part of its operations that are regulated by the department pursuant to article 8 of title 25, C.R.S.

(d) "Grease" means trap grease in a quantity in excess of an amount determined by the commission by rule.

(e) "Manifest" means the document used for identifying the quantity, composition, origin, routing, and destination of grease during its transportation from the point of generation to the point of storage, treatment, or disposal.

(f) "Registrant" means a person registered under subsection (3) of this section.

(g) "Store" means to possess, impound, contain, or control grease; except that "store" does not apply to the temporary retention of grease on the premises where the grease was initially generated.

(h) "Transport" means to use a vehicle to haul, ship, carry, convey, or transfer grease from one place to another. "Transport" does not include moving grease generated on site into another on-site container, whether indoors or outdoors.

(i) "Trap grease" means the residual yellow grease, waste water, debris principally derived from food preparation or processing, or other waste, that is intercepted by and contained in grease traps or grease interceptors.

(j) "Yellow grease" means used cooking oil, spent shortenings, or any other inedible kitchen grease or waste vegetable oil produced by restaurant and food facilities.

(3) (a) Registration. (I) Except as otherwise provided in this section, on and after the date specified by rule of the commission pursuant to subparagraph (III) of paragraph (a) of subsection (9) of this section:

(A) No person shall collect, transport, store, process, or dispose of grease unless the person is validly registered with the department in accordance with this section and rules adopted by the commission under this section;

(B) No facility, including a transfer station, shall accept grease for processing, handling, or storage unless the facility is validly registered with the department in accordance with this section and rules adopted by the commission under this section and prominently displays a decal issued pursuant to paragraph (b) of this subsection (3); and

(C) No vehicle shall be used to transport grease unless the vehicle is validly registered with the department in accordance with this section and rules adopted by the commission under this section and displays a decal issued under paragraph (b) of this subsection (3).

(II) A person registering a person, vehicle, or facility under this subsection (3) shall:

(A) Submit to the department a registration application containing all the information required by the commission, in the form and manner specified by the commission;

(B) Pay an annual registration fee, in a reasonable amount to cover the direct and indirect costs incurred by the department in administering this section, as determined by rule of the commission in accordance with paragraph (a.5) of subsection (9) of this section; and

(C) Post, at the time of registration, a surety bond or other debt instrument or method of financial assurance, as determined by rule of the commission, with the department in an amount determined by the department to be reasonably sufficient to remediate any environmental or health harm caused by noncompliant disposal, dumping, or other release of grease.

(III) Each person, facility, and vehicle engaged in the collection, transportation, processing, storage, or disposal of grease shall be separately registered; except that, if a person so engaged employs another person to collect, transport, process, store, or dispose of grease, the individual so employed is not required to be separately registered.

(IV) Upon receiving the application, fee, and bond or other instrument of financial assurance required under subparagraph (II) of this paragraph (a), the department shall register the person, facility, or vehicle. At that time, the department shall provide to the registrant any necessary decals as described under paragraph (b) of this subsection (3).

(b) Decals. (I) Upon registration of a facility or vehicle under paragraph (a) of this subsection (3), the department shall issue to the registrant decals necessary to comply with this subsection (3), which the registrant shall promptly affix to the registered facility or vehicle.

(II) Decals shall be valid for a period determined by the commission by rule, not to exceed five years. A decal issued pursuant to this section shall contain the information required by rule promulgated by the commission, including at least an expiration date and the decal number.

(c) Uniform manifests. (I) No registrant shall accept grease for transportation unless the registrant has completely filled out a uniform manifest on a form established or approved by the department and containing the information specified by rule promulgated by the commission, including at least the following:

(A) The manifest number;

(B) The decal number of the registered vehicle used to transport the grease;

(C) The registrant's signature under penalty of perjury, name, address, telephone number, and registration number;

(D) The current date; the facility registration number, name, address, and telephone number of the source of the grease; and the facility registration number, name, address, and telephone number of the facility to which the grease will be transported; and

(E) The amount of grease in the load.

(II) The registrant transporting the grease shall retain one copy of the manifest and shall provide one copy of the manifest to the source of the grease and the registered facility to which the grease is transported.

(III) The registrant transporting the grease and the registered facility to which the grease is transported shall each keep a copy of the manifest for at least three years after the date stated on the manifest.

(IV) The uniform manifest required under this section shall be available from the department's website in such a manner that enables a person to either print a hard copy of the manifest or complete, store, and submit the manifest electronically. A uniform manifest shall be maintained using the same medium in which it was filled out and in accordance with this section and rules promulgated by the commission.

(4) A registrant shall keep and maintain, for at least two calendar years, certain records as prescribed by the commission, including manifests pursuant to paragraph (c) of subsection (3) of this section. The records shall be made available to the department for inspection upon request.

(5) A registrant shall submit, on or before a date specified by rule of the commission, an annual report to the department regarding the registrant's collection, transportation, storage, processing, or disposal of grease. The information required in the report shall be specified by rule of the commission. The department shall keep confidential volumetric and proprietary information contained in the report.

(6) A person arranging for the transportation or disposal of grease shall not contract with, engage, employ, or otherwise use a person other than a registrant for such purposes.

(7) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), a person collecting or transporting grease for personal use shall comply with this subsection (7).

(II) A person collecting, transporting, using, or storing grease for conversion to, and use by the person as, biofuel is exempt from paragraphs (b) and (c) of this subsection (7).

(b) As used in this subsection (7), "personal use" means that the person collecting or transporting the grease intends to use the grease, and that such grease is limited to:

(I) The transportation of at least a minimum quantity of grease, as determined by rule of the commission, and no more than fifty-five gallons of grease at a time; and

(II) The possession of at least a minimum quantity of grease, as determined by rule of the commission, and no more than one hundred sixty-five gallons of grease at a time, which amount includes the quantity of grease being transported under subparagraph (I) of this paragraph (b).

(c) On and after the date specified in subparagraph (III) of paragraph (a) of subsection (9) of this section, a person collecting or transporting grease for personal use shall register annually with the department as a personal user. The registration shall include identification of any vehicles or physical locations involved in the personal use. A person registering under this section shall pay a fee, in an amount sufficient to recover the direct and indirect costs of administering this section as determined by the commission in accordance with paragraph (a.5) of subsection (9) of this section, at the time of registration.

(d) A person collecting or transporting grease under this subsection (7) shall not:

(I) Barter, trade, or sell any portion of the grease to any person; or

(II) Take any grease from any container owned by a registrant without the registrant's written permission.

(8) All fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the solid waste management fund created in section 30-20-118.

(9) (a) By December 31, 2011, the commission shall promulgate reasonable rules to implement and administer this section, including rules specifying:

(I) Appropriate methods to collect, transport, store, process, and dispose of grease;

(II) The minimum amount of grease, the collection or transportation of which requires a person to register as a personal user under subsection (7) of this section; and

(III) The date by which persons engaged in collecting, transporting, or disposing of grease must be registered under subsection (3) or (7) of this section, which date shall be ninety days after the date that the rules are adopted.

(a.5) The fee amounts established by the commission under this section shall not exceed:

(I) One thousand one hundred forty dollars per nonvehicle registrant;

(II) Five hundred seventy dollars per vehicle; and

(III) Ninety-six dollars per person registering as a personal user under subsection (7) of this section.

(b) The commission may promulgate rules periodically as it deems necessary or convenient for the administration of this section.

(10) Nothing in this section shall be construed to require registration by any person who is neither engaged in the business of, nor otherwise knowingly, collecting, transporting, or disposing of grease. However, if a solid waste hauler discovers grease that the hauler reasonably believes is in a quantity regulated by the department, the hauler shall immediately notify the department. The department shall then determine whether the hauler is required to register under this section in order to collect, transport, or dispose of the grease.

(11) The department may make the data it collects under this section available to regulating entities.

(12) (a) A person may store on the person's property grease that the person intends to use.

(b) Notwithstanding any provision of law to the contrary, the department has exclusive authority to regulate the storage of grease.

(13) The department is not authorized to regulate any yellow grease that is not intercepted by and contained in grease traps or grease interceptors.






Part 2 - Disposal Districts (1953 Act)

§ 30-20-201. Legislative declaration

It is declared that the creation of disposal districts, having purposes and powers provided in this part 2, will serve a public use and will promote the health, safety, prosperity, security, and general welfare of the inhabitants of said districts.



§ 30-20-202. Creation - proviso

(1) Whenever a county has established and maintains a county public health agency or, in conjunction with one or more adjacent counties, a district public health agency as provided by part 5 of article 1 of title 25, C.R.S., such county may establish one or more disposal districts. Such district shall be composed of the unincorporated area benefited by the establishment of the proposed disposal district for the collection and disposal of garbage, waste, and trash. The boundaries of such district are to be designated by the board of county commissioners of the county.

(2) It is the duty of the county board of health or the district board of health, which the county maintains under the authority of part 5 of article 1 of title 25, C.R.S., upon request from the board of county commissioners of such county, to formulate a tentative plan for the formation of such disposal district, said plan to include: Recommendations as to the area to be benefited; a detailed estimate of annual costs for the operation and maintenance of the district affairs and the equipment and personnel thereof; boundaries and the approximate valuation for assessment therein; and proposed rules, regulations, and schedules for the district. Upon completion of said plan, the board of health shall certify such plan to the board of county commissioners.

(3) Before the adoption of any resolution of the board of county commissioners creating a disposal district, a public hearing shall be held by the board to ascertain the sentiment of residents within the proposed area toward the establishment of such district. For the purposes of such hearing, the board of county commissioners shall give notice thereof, which notice shall set forth the time, date, place, and purpose of such hearing, shall set forth a description of the proposed boundaries, and shall be published once weekly for three consecutive weeks in a newspaper published and of general circulation in the county. The date for such hearing shall not be sooner than five days nor later than thirty days following the date of the last publication of said notice.

(4) After the hearing, the board of county commissioners may, at any regularly scheduled meeting, change, amend, reject, or adopt the certified plan, and by resolution create a disposal district.

(5) Any provisions in this part 2 to the contrary notwithstanding, no tract or parcel of real estate used for manufacturing, mining, railroad, or industrial purposes, which, together with the buildings, improvements, machinery, and equipment thereon situate, shall have a valuation for assessment in excess of twenty-five thousand dollars at the date of the adoption by the board of county commissioners of a resolution creating a disposal district, shall be included in any district organized under this part 2 without the written consent of the owner thereof. No personal property shall be included within any district which is situate upon real estate not included in such district. If, contrary to the provisions of this subsection (5), any such tract, parcel, or personal property is included in any district, the owner thereof, on petition to the board of county commissioners which adopted the resolution creating the district, shall be entitled to have such property excluded from the district free and clear of any contract, obligations, lien, or charge to which it may or might have been liable as a part of the district.



§ 30-20-203. Powers

(1) The board of county commissioners, following the creation of such district and acting on behalf thereof:

(a) Shall in each year determine the amount of money necessary to be raised by taxation after taking into consideration all sources of revenue of the district, and shall fix, in addition to such other taxes as may be levied by such board of county commissioners, a rate of levy, not to exceed one-half mill, to be levied upon every dollar of valuation for assessment of the property within the district, which levy, together with other revenues of the district, will raise the amount required by the district annually to supply funds for paying the expenses, acquisition of equipment, costs of operation, maintenance, and employment of personnel therefor;

(b) May establish and fill a position of county sanitation engineer to supervise and manage the manner of collection and disposing of trash, waste, and garbage of the district, and fix the compensation attached to such position to be paid from the funds of the district, or may authorize an administrative official of the county to assume the functions of such position in addition to his customary duties, and provide for the additional compensation that may be allowed for such official to be paid from the funds of the district;

(c) May provide with the funds of the district for the employment of personnel to operate and manage the facilities for the collection and disposal of trash, waste, and garbage within the district;

(d) May enter into and execute contracts on behalf of the district with any firm, corporation, or individual to provide for the collection or disposal, or both, of trash, wastes, and garbage within the district, the revenues from which, if any, shall be solely for the uses and benefits of the district;

(e) May enter into and execute contracts on behalf of the district with any incorporated village, town, city, or other district for the joint operation of any dump, sanitary fill, or other satisfactory means of garbage and trash disposal, the revenue from which, if any, shall be solely for the uses and benefits of the district;

(f) May by lease, contract, or otherwise provide areas or dumps within or without the boundaries of the district for the disposal of waste, trash, and garbage collected by the district, the costs for which shall be borne by the district;

(g) May acquire by purchase or lease or otherwise provide for equipment for the collection and disposal of garbage, waste, and trash, the costs of which shall be borne by the district;

(h) May promulgate and adopt on behalf of the district such schedules, rules, or regulations as may be necessary for the orderly collection of trash, wastes, or garbage from the district, and for the maintenance and operation of dumps, sanitary fills, or other satisfactory disposal methods and collection areas, which, when so adopted, may be administered and enforced by the county or district public health agency, as the case may be, as provided in other cases by sections 25-1-506 and 25-1-514, C.R.S.;

(i) May enlarge the area of the district by inclusion of other unincorporated areas, after giving notice of and holding a public hearing thereof, as provided for the creation of the district under section 30-20-202. The area to be included may or may not be adjacent to the district.

(j) May exclude any area from the district or dissolve any district created under this part 2, after giving notice of and holding a public hearing thereon, as provided for the creation of the district under section 30-20-202.



§ 30-20-204. Budget

The operations of the disposal district shall be conducted pursuant to the provisions of the local government budget law of Colorado.



§ 30-20-205. Character of this part 2

Nothing in this part 2 shall repeal or affect any other law. It is intended that this part 2 shall provide a separate method of accomplishing its objects, and not an exclusive one.






Part 3 - Public Projects

§ 30-20-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Governmental agency" means any county or municipality in the state only.

(2) "Public project" means any lands, buildings, structures, works, machinery, equipment, or facilities suitable for and intended for use as public property for public purposes or suitable for and intended for use in the promotion of the public health, public education (where county boundaries and school district boundaries are coterminous), public welfare, or the conservation of natural resources, including the planning of any such lands, buildings, improvements, structures, works, machinery, equipment, or facilities, and shall also include existing lands, buildings, improvements, structures, works, and facilities, as well as improvements, renovations, or additions to any such lands, buildings, improvements, structures, works, or facilities.

(3) "Public purposes" includes, but is not limited to, the supplying of public water services and facilities, public sewer services and facilities, and lands, buildings, improvements, equipment, and facilities for public education (where county boundaries and school district boundaries are coterminous).

(4) Repealed.



§ 30-20-302. Public improvements within and without boundaries

Any governmental agency may acquire, construct, maintain, add to, and improve any public project, which public project may be located within or without or partly within and partly without the territorial limits of such governmental agency.



§ 30-20-303. Anticipation warrants

For the purpose of defraying the cost of construction, erection, reconstruction, or improvement of existing facilities, the legislative body of any governmental agency may, pursuant to a resolution or ordinance, issue anticipation warrants, which order, resolution, or ordinance shall set forth the proposed public project, the amount of warrants to be issued, and the maximum rate of interest. In every instance, the order, resolution, or ordinance shall provide that the project is being undertaken under the provisions of this part 3.



§ 30-20-304. Power to lease

Any governmental agency is authorized to rent or lease such public project or any portion thereof to any persons, partnerships, associations, or corporations, either public or private.



§ 30-20-305. Terms and interest

All anticipation warrants issued under the provisions of this part 3 shall bear interest at a rate not exceeding a net effective interest rate to be established by the official legislative body of the governmental agency prior to the sale or issuance of such warrants. All warrants shall be executed in such a manner and be payable serially in annual installments beginning not later than two years and extending not more than twenty years from the date thereof and at such place as the governmental agency determines.



§ 30-20-306. Revenue and sinking fund - pledge of general income prohibited

The official legislative body of any governmental agency is authorized to set aside a special sinking fund in the office of the treasurer of the governmental agency for the payment of anticipation warrants authorized by and issued under the provisions of this part 3 and for the payment of interest due on such warrants; except that the general income of the governmental agency shall not be pledged for the payment of the principal of the warrants and interest thereon. The treasurer of the governmental agency shall deposit in said sinking fund all rents, royalties, fees, rates, and charges derived from or rendered by the project.



§ 30-20-307. Donations or gifts

Any governmental agency is authorized to accept donations or gifts to the public project from any source, to be used in the best interests of such project.



§ 30-20-308. Authentication before delivery

In case any of the officers whose signatures or countersignatures appear on the said anticipation warrants or coupons attached thereto cease to be such officers before delivery of such warrants, such signatures and countersignatures shall nevertheless be valid and sufficient for all purposes, with the same force and effect as if they had remained in office until such delivery.



§ 30-20-309. Obligations payable from project revenue only

Nothing in this part 3 shall be construed to authorize or permit any governmental agency to incur any obligation of any kind or nature, except such as shall be payable solely from moneys accruing to the special sinking fund created pursuant to section 30-20-306, and it shall be plainly stated on the face of each warrant that has been issued under the provisions of this part 3 that it does not constitute an indebtedness of the governmental agency within the meaning of any constitutional provision or limitation.



§ 30-20-310. Numbering and retirement

The anticipation warrants issued under this part 3 shall be serially numbered and shall be paid off and retired in the order in which they were issued.






Part 4 - Sewer and Water Systems

§ 30-20-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Board" means the board of county commissioners.

(2) "Consumer" means any public or private user of water facilities or sewerage facilities, or both.

(3) "Joint system" or "joint water and sewer system" means water facilities and sewerage facilities combined, operated, and maintained as a single public utility and income-producing project.

(4) "Sewerage facilities" means any one or more of the various devices used in the collection, treatment, or disposition of sewage or industrial wastes of a liquid nature, or storm, flood, or surface drainage waters, including all inlets, collection, drainage, or disposal lines, intercepting sewers, joint storm and sanitary sewers, sewage disposal plants, and outfall sewers; all pumping, power, and other equipment and appurtenances; all extensions, improvements, remodeling, additions, and alterations thereof; and any and all rights or interest in such sewerage facilities.

(5) "System" means sewerage facilities or water facilities or water and sewerage facilities combined.

(6) "Water facilities" means any one or more devices used in the collection, treatment, or distribution of water for domestic and other legal uses, including systems of raw and clear water and distribution storage reservoirs, deep and shallow wells, pumping, ventilating, and gaging stations, inlets, tunnels, flumes, conduits, canals, collection, transmission, and distribution lines, infiltration galleries, hydrants, meters, and filtration and treatment plants and works; all pumping, power, and other equipment and appurtenances; all extensions, improvements, remodeling, additions, and alterations thereof; and any and all rights or interests in such water facilities.



§ 30-20-402. Powers

(1) In addition to the powers which it may now have, any county without an election of the qualified electors thereof has power under this part 4:

(a) To acquire by gift, purchase, lease, or exercise of the right of eminent domain, to construct, to reconstruct, to improve, to better, and to extend water facilities or sewerage facilities, or both, wholly within or wholly without the county, or partially within and partially without the county, and to acquire by gift, purchase, or the exercise of the right of eminent domain lands, easements, and rights in land in connection therewith;

(b) To operate and maintain water facilities or sewerage facilities, or both, for its own use and for the use of public and private consumers and users within and without the territorial boundaries of the county, but no water service or sewerage service, or combination of them, shall be furnished in any other county or in any municipality unless the approval of such other county or municipality is obtained as to the territory in which the service is to be rendered;

(c) To accept loans or grants, or both, from the United States under any federal law to aid in financing the cost of engineering, architectural, or economic investigations or studies, surveys, designs, plans, working drawings, specifications, procedures, or other action preliminary to the construction of water facilities or sewerage facilities, or both;

(d) To accept loans or grants, or both, from the United States under any federal law for the construction of necessary water facilities or sewerage facilities, or both;

(e) To enter into joint operating agreements, contracts, or arrangements with consumers concerning water facilities or sewerage facilities, or both, whether acquired or constructed by the county or consumer, and to accept grants and contributions from consumers for the construction of water facilities or sewerage facilities, or both. When determined by its board to be in the public interest and necessary for the protection of the public health, any county is authorized to enter into and perform contracts, whether long-term or short-term, but in no event exceeding fifty years, with any consumer for the provision and operation by the county of sewerage facilities to abate or reduce the pollution of waters caused by discharges of wastes by a consumer and the payment periodically by the consumer to the county of amounts at least sufficient, in the determination of such board, to compensate the county for the cost of providing, including payment of principal and interest charges, if any, and of operating and maintaining the sewerage facilities serving such consumer.

(f) To prescribe, revise, and collect in advance or otherwise from any consumer or any owner or occupant of any real property connected therewith or receiving service therefrom rates, fees, tolls, and charges, or any combination thereof, for the services furnished by, or the direct or indirect connection with, or the use of, or any commodity from, such water facilities or sewerage facilities, or both, including, without limiting the generality of the foregoing, minimum charges, charges for the availability of service, tap fees, disconnection fees, reconnection fees, and reasonable penalties for any delinquencies, including but not necessarily limited to interest on delinquencies from any date due at a rate of not exceeding one percent per month, or fraction thereof, reasonable attorney fees, and other costs of collection, without any modification, supervision, or regulation of any such rates, fees, tolls, or charges by any board, agency, bureau, commission, or official other than the board of county commissioners collecting them; and, in anticipation of the collection of the revenues of such water facilities or sewerage facilities, or joint system, to issue revenue bonds to finance in whole or in part the cost of acquisition, construction, reconstruction, improvement, betterment, or extension of the water facilities or sewerage facilities, or both; and to issue temporary bonds until permanent bonds and any coupons appertaining thereto have been printed and exchanged for the temporary bonds;

(g) To pledge to the punctual payment of said bonds and interest thereon all or any part of the revenues of the water facilities or sewerage facilities, or both, including the revenues of improvements, betterments, or extensions thereto, thereafter constructed or acquired, as well as the revenues of existing water facilities or sewerage facilities, or both;

(h) To enter into and perform contracts and agreements with other counties or with municipalities for or concerning the planning, construction, lease, or other acquisition and the financing of water facilities or sewerage facilities, or both, and the maintenance and operation thereof. Any such counties or municipalities so contracting with each other may also provide in any contract or agreement for a board, commission, or such other body as their boards or governing bodies may deem proper for the supervision and general management of the water facilities or sewerage facilities, or both, and for the operation thereof, and may prescribe its powers and duties and fix the compensation of the members thereof.

(i) To make all contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this section, or in the performance of its covenants or duties, or in order to secure the payment of its bonds; except that no encumbrance, mortgage, or other pledge of property, excluding any pledged revenues, of the county is created thereby, and except that no property, other than money, of the county is liable to be forfeited or taken in payment of said bonds, and except that no debt on the credit of the county is thereby incurred in any manner for any purpose; and

(j) To issue water, or sewer, or joint water and sewer refunding revenue bonds to refund, pay, or discharge all or any part of its outstanding water, or sewer, or joint water and sewer revenue bonds issued under this part 4 or under any other law, including any interest thereon in arrears or about to become due, or for the purpose of reducing interest costs or effecting other economies or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or to any county water facilities or sewerage facilities, or both, as provided in section 30-20-410.



§ 30-20-403. Authorization of facilities and bonds

(1) The acquisition, construction, reconstruction, lease, improvement, betterment, or extension of any water facilities or sewerage facilities, or both, and the issuance in anticipation of the collection of revenues of such facilities of bonds to provide funds to pay the cost thereof may be authorized under this part 4 by action of the board of county commissioners taken at a regular or special meeting by a vote of a majority of the members of the board.

(2) The board, in determining such cost, may include all costs and estimated costs of the issuance of said bonds; all engineering, inspection, fiscal, and legal expenses; interest which it is estimated will accrue during the construction or other acquisition period and for a period of not exceeding one year thereafter on money borrowed or which it is estimated will be borrowed pursuant to this part 4; any discount on the sale of the bonds; costs of financial, professional, and other estimates and advice; contingencies; any administrative, operating, and other expenses of the county prior to and during such acquisition period and for a period of not exceeding one year thereafter, as may be determined by the board; and all other expenses as may be necessary or incident to the financing, acquisition, improvement, equipment, and completion of any water or sewerage facilities, joint water and sewer system, or part thereof, and the placing of the same in operation; and also such provision or reserves for working capital, operation, maintenance, or replacement expenses or for payment or security of principal of or interest on any bonds during or after such an acquisition or improvement and equipment as the board may determine; and also reimbursements to the federal government, or any agency, instrumentality, or corporation thereof, of any moneys theretofore expended for or in connection with any such water or sewerage facilities, or both.



§ 30-20-404. Bond provisions

(1) Revenue bonds issued under this part 4 shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, payable semiannually or annually, and evidenced by one or two sets of coupons, if any, executed with the facsimile or manually executed signature of any official of the county; except that the first coupon appertaining to any bond may evidence interest not in excess of one year. The resolution authorizing the issuance of such bonds shall specify the maximum net effective interest rate. Such bonds may be issued in one or more series, may bear such date, may mature at such time not exceeding the estimated life of the water facilities or sewerage facilities, or both, to be acquired with the bonds proceeds, as determined by the board, but in no event beyond forty years from their respective dates, may be in such denomination, may be payable in such medium of payment, at such place within or without the state, including but not limited to the office of the county treasurer, may carry such registration privileges, may be subject to such terms of prior redemption in advance of maturity in such order or by lot or otherwise at such time with or without a premium, may be executed in such manner, may bear such privileges for reissuance in the same or other denomination, may be so reissued, without modification of maturities and interest rates, and may be in such form, either coupon or registered, as may be provided by the board.

(2) The board may provide for preferential security for any bonds, both principal and interest, to be issued under this part 4 to the extent deemed feasible and desirable by such board over any bonds that may be issued thereafter.

(3) Said bonds may be sold at, above, or below the principal amounts thereof, but they may not be sold at a price such that the net effective interest rate of the issue of bonds exceeds the maximum net effective interest rate authorized.

(4) Bonds may be issued with privileges for conversion or registration, or both, for payment as to principal or interest, or both; and, where interest accruing on the bonds is not represented by interest coupons, the bonds may provide for the endorsing of payments of interest thereon; and the bonds generally shall be issued in such manner, in such form, either coupon or registered, with such recitals, terms, covenants, and conditions, and with such other details as may be provided by the board, except as otherwise provided in this part 4.

(5) Subject to the payment provisions in this part 4 specifically provided, said bonds, any interest coupons thereto attached, and any temporary bonds shall be fully negotiable within the meaning of and for all the purposes of article 8 of title 4, C.R.S., except as the board may otherwise provide; and each holder of each such security, by accepting such security, shall be conclusively deemed to have agreed that such security, except as otherwise provided, is and shall be fully negotiable within the meaning and for all purposes of article 8 of title 4, C.R.S.

(6) Notwithstanding any other provision of law, the board in any proceedings authorizing bonds under this part 4:

(a) May provide for the initial issuance of one or more bonds, in this subsection (6) called "bond", aggregating the amount of the entire issue;

(b) May make such provision for installment payments of the principal amount of any such bond as it may consider desirable;

(c) May provide for the making of any such bond, payable to bearer or otherwise, registrable as to principal or as to both principal and interest and, where interest accruing thereon is not represented by interest coupons, for the endorsing or payments of interest on such bonds; and

(d) May further make provision in any such proceedings for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal, or principal and interest, or both.

(7) If lost or completely destroyed, any security in this part 4 authorized may be reissued in the form and tenor of the lost or destroyed security upon the owner furnishing, to the satisfaction of the board: Proof of ownership; proof of loss or destruction; a surety bond in twice the face amount of the security, including any unmatured coupons appertaining thereto; and payment of the cost of preparing and issuing the new security.

(8) Any officer authorized to execute any bond, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature any bond authorized in this part 4 if such a filing is not a condition of execution with a facsimile signature of any interest coupon and if at least one signature required or permitted to be placed on each such bond, excluding any interest coupon, shall be manually subscribed. An officer's facsimile signature has the same legal effect as his manual signature.

(9) The county clerk and recorder may cause the seal of the county to be printed, engraved, stamped, or otherwise placed in facsimile on any bond. The facsimile seal has the same legal effect as the impression of the seal.

(10) The resolution authorizing any bonds or other instrument appertaining thereto may contain any agreement or provision customarily contained in instruments securing revenue bonds, including, without limiting the generality of the foregoing, covenants designated in section 30-20-407.



§ 30-20-405. Signatures on bonds

(1) The bonds and any coupons bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations of the county, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon shall have ceased to be officers of the county issuing the same.

(2) Any officer authorized or permitted to sign any bond or interest coupon, at the time of its execution and of the execution of a signature certificate, may adopt as and for his own facsimile signature the facsimile signature of his predecessor in office in the event that such facsimile signature appears upon the bond or coupons appertaining thereto, or upon both the bond and such coupons.



§ 30-20-406. Tax exemption

The bonds and the income therefrom shall be exempt from taxation, except inheritance, estate, and transfer taxes.



§ 30-20-407. Covenants in bond resolution

(1) Any resolution under this part 4 authorizing the issuance of bonds, or trust indentures, or other instruments appertaining thereto to finance in whole or in part the acquisition, construction, reconstruction, improvement, betterment, or extension of water facilities or sewerage facilities, or both, may contain covenants as to:

(a) The rates, fees, tolls, or charges, or combination thereof, to be charged for the services, facilities, and commodities of said water facilities or sewerage facilities, or both, and the use and disposition thereof, including but not limited to the foreclosure of liens for, and collection of, delinquencies, the discontinuance of services, facilities, or commodities, or use of any water system or any sewer system, or joint system, prohibition against free service, the collection of penalties and collection costs, including disconnection and reconnection fees, and the use and disposition of any revenues of the county, derived or to be derived from any water facilities or sewerage facilities, or both;

(b) The creation and maintenance of reserves or sinking funds and the regulation, use, and disposition thereof to secure the payment of the principal of and interest on any bonds or of operation and maintenance expenses of any water system, sewer system, joint system, or part thereof; the determination or definition of revenues from any water system, sewer system, or joint system and of the expenses of operation and maintenance of such system; and the source, custody, security, use, and disposition of any such reserves or sinking funds, including but not limited to the powers and duties of any trustee with regard thereto;

(c) A fair and reasonable payment by the county to the account of said water facilities or sewerage facilities, or both, for the services, commodities, or facilities furnished said county by said water facilities or sewerage facilities, or both;

(d) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of such water facilities or sewerage facilities, or both; the payment of the principal of and interest on any bonds and the sources and methods thereof; the rank or priority of any bonds as to any lien or security for payment, or the acceleration of any maturity of any bonds, or the issuance of other or additional bonds payable from or constituting a charge against or lien upon any revenues pledged for the payment of bonds and the creation of future liens and encumbrances thereagainst and limitations thereon; and the purpose to which the proceeds of the sale of bonds may be applied and the custody, security, use, expenditure, application, and disposition thereof;

(e) Books of account, the inspection and audit thereof, and other records appertaining to a water system, sewer system, or joint system; the insurance to be carried by the county and use and disposition of insurance moneys; the acquisition of completion or surety bonds appertaining to any project, funds or personnel, and the use and disposition of any proceeds of such bonds; the assumption or payment or discharge of any indebtedness, other obligation, lien, or other claim relating to any part of a water system, sewer system, or joint system or any securities having or which may have a lien on any part of any revenues of such system; and limitations on the powers of the county to acquire or operate, or permit the acquisition or operation of, any plants, structures, facilities, or properties which may compete or tend to compete with the water system, sewer system, or joint system;

(f) The rights, liabilities, powers, and duties arising upon the breach by the county of any covenants, conditions, or obligations; defining events of default; the payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the resolution authorizing the bonds or any trust indenture or other instrument appertaining thereto or of any covenant or contract with the holders of the bonds; the procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of bonds, the bond resolution, any trust indenture, or other instrument may be amended or abrogated; the amount of bonds to which the holders, or any trustee, must consent and the manner in which such consent may be given or evidenced; and the terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

(g) The terms and conditions upon which the holders of the bonds or any portion or percentage of them may enforce any covenants or provisions made under this part 4 or duties imposed thereby; and

(h) All such acts and things as may be necessary or convenient or desirable in order to secure its bonds or, in the discretion of the board of county commissioners, tend to make the bonds more marketable, notwithstanding that such covenant, act, or thing may not be enumerated in this part 4, it being the intention of this part 4 to give a county power to do all things in the issuance of bonds and for their security consistent with continued public ownership of the sewerage facilities or water facilities.



§ 30-20-408. No county liability on bonds

Revenue bonds issued under this part 4 shall not constitute an indebtedness of the county within the meaning of any constitutional or statutory limitations. Each bond issued under this part 4 shall recite in substance that said bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that said bond does not constitute a debt of the county within the meaning of any constitutional or statutory limitations.



§ 30-20-409. Remedies of bondholders

(1) Subject to any contractual limitations binding upon the holders of any issue of bonds, or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds, or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of bonds similarly situated:

(a) By mandamus or other suit, action, or proceeding at law or in equity to enforce his rights against the county and its board and any of its officers, agents, and employees and to require and compel such county or such board or any such officers, agents, or employees to perform and carry out their duties and obligations under this part 4 and their covenants and agreements with the bondholders;

(b) By action or suit in equity to require the county and the board thereof to account as if they were the trustee of an express trust;

(c) By action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders; and

(d) To bring suit upon the bonds.

(2) No right or remedy conferred by this part 4 upon any holder of bonds or any trustee therefor is intended to be exclusive of any other right or remedy, but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by this part 4 or by any other law.



§ 30-20-410. Refunding bonds

(1) Any bonds issued for any refunding purpose authorized in section 30-20-402 (1)(j) may either be delivered in exchange for the outstanding bonds authorized to be refunded or may be sold as provided in this part 4.

(2) No bonds may be refunded under this part 4 unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds or unless the holders thereof voluntarily surrender them for exchange or payment. No maturity of any bond refunded may be extended over fifteen years. The rate of interest on such refunding bonds shall be determined by the board. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded, excluding from the computation of such limitation the amount of the principal of any refunding bonds issued to pay any interest in arrears or about to become due on the bonds refunded.

(3) The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow to be applied to the payment of the bonds upon their presentation therefor. Any escrowed proceeds, pending such use, may be invested or reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such escrowed proceeds and investments, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient to pay the bonds refunded as they become due at their respective maturities or due at prior redemption dates as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom.

(4) Refunding revenue bonds may be made payable from any revenues derived from the operation of any water facilities or sewerage facilities or of both water facilities and sewerage facilities comprising a joint water and sewer system, notwithstanding the pledge of any such revenues for the payment of the outstanding bonds issued by the county which are to be refunded is thereby modified.

(5) Bonds for refunding and bonds for any other purpose authorized in this part 4 may be issued separately or issued in combination in one series or more.

(6) Except as expressly provided or necessarily implied in this section and in section 30-20-402 (1)(j), the relevant provisions in this part 4 pertaining to revenue bonds not issued for refunding purposes shall be equally applicable in the authorization and issuance of refunding revenue bonds, including their terms and security, the bond resolution, rates, fees, tolls, service charges, and other aspects of the bonds.

(7) The determination of the board, that the limitations under this part 4 imposed upon the issuance of refunding bonds have been met, shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.



§ 30-20-411. Incontestable recital in bonds

Any resolution authorizing, or any trust indenture or other instrument appertaining to, any bonds under this part 4 may provide that each bond therein authorized shall recite that it is issued under authority of this part 4. Such recital shall conclusively impart full compliance with all of the provisions of this part 4, and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.



§ 30-20-412. Application of bond proceeds

(1) All moneys received from the issuance of any bonds authorized in this part 4 shall be used solely for the purpose for which issued and the cost of any project thereby delineated.

(2) Any accrued interest and any premium shall be applied to the payment of the interest on or the principal of the bonds, or both interest and principal, or shall be deposited in a reserve therefor, as the board may determine.

(3) Any unexpended balance of such bond proceeds remaining after the completion of the acquisition or improvement and equipment of the project or the completion of the purpose for which such bonds were issued shall be paid immediately into the fund created for the payment of the principal of said bonds and shall be used therefor, subject to the provisions as to the times and methods for their payment as stated in the bonds and the proceedings authorizing or otherwise appertaining to their issuance, or into a reserve therefor.

(4) The validity of said bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition or improvement and equipment of the project or the proper completion of any project for which the bonds are issued.

(5) The purchaser of the bonds shall in no manner be responsible for the application of the proceeds of the bonds by the county or any of its officers, agents, and employees.



§ 30-20-413. Continuing rights of bondholders

The failure of any holder of any bond or coupon issued under this part 4 to proceed, as provided in section 30-20-409, or in any proceedings appertaining to the issuance of such bond or coupon, shall not relieve the county, its board, or any of its officers, agents, and employees of any liability for failure to perform or carry out any duty, obligation, or other commitment.



§ 30-20-414. Validation

All revenue bonds or other obligations payable solely from revenues of a water or sewer system, and any coupons appertaining thereto, appertaining to a water system, sewer system, or joint water and sewer system issued or purportedly issued prior to June 2, 1971, and all acts and proceedings had or taken or purportedly had or taken before that date, by or on behalf of any county under law or under color of law, preliminary to and in the authorization, execution, sale, and issuance of all water revenue bonds, sewer revenue bonds, and joint water and sewer revenue bonds, including any coupons appertaining thereto, the authorization and execution of all other contracts, and the exercise of other powers in this part 4, are validated, ratified, approved, and confirmed, except as provided in section 30-20-415, notwithstanding any lack of power, authority, or otherwise, other than constitutional, and notwithstanding any defects and irregularities, other than constitutional, in such securities, acts, and proceedings in such authorization, execution, sale, and issuance and in such exercise of powers; and such securities and other contracts are and shall be binding, legal, valid, and enforceable obligations of such county to which they appertain in accordance with their terms and their authorization proceedings.



§ 30-20-415. Effect of and limitations upon validation

This part 4 shall operate to supply such legislative authority as may be necessary to validate any such securities issued prior to June 2, 1971, and other contracts of such counties executed before said date and any acts and proceedings taken before said date appertaining to the issuance of such securities or execution of other contracts by such counties or otherwise which the general assembly could have supplied or provided for in the law under which such securities were issued or such other contracts were executed and such acts or proceedings were taken; but this part 4 shall be limited to the validation of such securities, other contracts, acts, and proceedings to the extent to which the same can be effectuated under the state and federal constitutions. This part 4 shall not operate to validate, ratify, approve, confirm, or legalize any bond or coupon, other contract, act, proceedings, or other matter the legality of which is being contested or inquired into in any legal proceeding now pending and undetermined, and it shall not operate to confirm, validate, or legalize any bond or coupon, other contract, act, proceedings, or other matter which was determined in any legal proceeding prior to June 2, 1971, to be illegal, void, or ineffective.



§ 30-20-416. Compulsory sewer connections - owner to be notified

(1) In addition to the powers already had by counties, they have the following powers as enumerated below:

(a) Whenever the board of county commissioners of a county having a public sewerage system determines that the county sewer line is within four hundred feet of the boundary line of any premises located within the county and the board deems it necessary for the protection of public health that the owners of one or more of such premises shall connect their premises with the public sewer, thirty days' notice in writing shall be given to said owners, by registered mail, notifying them to connect their premises with the sewer, the date of the notice to begin as of the date of registering the same for mailing.

(b) If the work of making the connection is not begun within thirty days, the board shall notify the county engineer to prepare plans and specifications for making the connection with the public sewer, including water and service pipe for flushing purposes, if the owner has given notice and proof to said board of his financial inability to make the connection himself and if it is only for the necessary connection of a water closet or of a privy in an outhouse or both.



§ 30-20-417. Resolution adopted

The plans or specifications shall be filed in the county clerk and recorder's or engineer's office, and a resolution shall be adopted by the board ordering or prescribing in general terms the contemplated sewerage connections, giving location of the premises and the name of the owner and authorizing the county clerk and recorder to advertise for bids. The advertisement for bids shall be the same as is now provided for in other cases wherein counties receive bids. The board of county commissioners shall let the contract to the lowest responsible bidder who shall furnish satisfactory security, but it shall have the right to reject all bids.



§ 30-20-418. Cost of connection

The entire costs of all sewerage and water connections, closets, equipment pipe, sewer pipe, labor, and necessary engineering, legal, and publication expenses shall be ascertained by the board of county commissioners, including an amount of six percent additional for costs of inspection, collections, and other incidentals. The cost to each owner shall be determined according to the material used and work done under the contract in connecting such property to the public sewer and water main. The engineering, legal, and publication expenses shall be charged in proportion as each connection bears to the whole. The cost to each owner shall be billed to him and if unpaid shall be collected in the same manner as other rates, fees, tolls, and charges of the system.



§ 30-20-419. Appropriation from system

The board of county commissioners may make adequate appropriations from the revenues of the system to defray such costs until such time as the charges are received, and, when received, the system shall be reimbursed to the amount of any such appropriation.



§ 30-20-420. Failure to pay rates and charges - lien

In the event any user of the system neglects, fails, or refuses to pay the rates, fees, tolls, and charges fixed by the board of county commissioners for the connection with and use of the system, said user shall not be disconnected from said system or refused the use of said system unless the user is outside the boundaries of the county, but the rates, fees, tolls, and charges due therefor may be certified by the county clerk and recorder to the board of county commissioners of the county in which said delinquent user's property is located and shall become a lien upon the real property so served by said system and collected in the manner as though they were part of the taxes.



§ 30-20-421. Prior rates and charges declared valid

Any such rates and charges for the connections with, and use of, the system of any county declared or established prior to June 2, 1971, by resolution of the board of county commissioners are, and the same are declared to be, valid and ratified.



§ 30-20-422. Construction of this part 4

The powers conferred by this part 4 shall be in addition and supplemental to and not in substitution for, and the limitations imposed by this part 4 shall not affect, the powers conferred by any other law. Bonds may be issued under this part 4 without regard to the provisions of any other law. The water facilities or sewerage facilities, or both, may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under this part 4 for said purposes, notwithstanding that any law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, and extension for like purposes, and without regard to the requirements, restrictions, debt, or other limitations or other provisions contained in any other law, including, but not limited to, any requirement for any restriction or limitation on the incurring of indebtedness or the issuance of bonds. Insofar as the provisions of this part 4 are inconsistent with the provisions of any other law, the provisions of this part 4 shall be controlling.






Part 5 - County Public Improvement District Act

§ 30-20-501. Short title

This part 5 shall be known and may be cited as the "County Public Improvement District Act of 1968".



§ 30-20-502. Legislative declaration

It is hereby declared that the organization of public improvement districts, having the purposes and powers provided in this part 5, shall serve a public use and will promote the health, safety, prosperity, security, and general welfare of the inhabitants of said districts.



§ 30-20-503. Definitions

As used in this part 5, unless the context otherwise requires:

(1) (a) (I) (A) An "elector" of a district is a person who, at the designated time or event, is registered to vote in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S.; and

(B) Who is a resident of the district or the area to be included in the district; or

(C) Who or whose spouse or civil union partner owns taxable real or personal property within the district or the area to be included in the district whether or not said person resides within the district.

(II) Where the owner of taxable real or personal property specified in sub-subparagraph (C) of subparagraph (I) of this paragraph (a) is not a natural person, an "elector" of the district shall include a natural person designated by such owner to vote for such person. Such designation shall be in writing and filed with the county clerk and recorder. Only one such person may be designated by an owner.

(b) A "taxpaying elector" of a district is an elector of a district who or whose spouse or civil union partner owns taxable real or personal property within the district or the area to be included within the district, whether or not said person resides within the district. Where the owner of taxable real or personal property specified in this paragraph (b) is not a natural person, a "taxpaying elector" of the district shall include a natural person designated by such owner to vote for such person. Such designation shall be in writing and filed with the county clerk and recorder. Only one person may be designated by an owner.

(c) A person who is obligated to pay general taxes under a contract to purchase real property within the district shall be considered an owner within the meaning of this subsection (1). The ownership of property on which a specific ownership tax is paid pursuant to law shall not qualify a person as an elector nor as a taxpaying elector. Taxable property means real or personal property subject to general ad valorem taxes.

(d) Registration pursuant to the general election laws or any other laws shall not be required.

(2) "Governing body" means a board of county commissioners in a county.

(3) "Improvement district", referred to in this part 5 as a "district", means a taxing unit that may be created by any county in this state for the purpose of constructing, installing, acquiring, operating, or maintaining any public improvement or for the purpose of providing any service so long as the county that forms the district is authorized to perform such service or provide such improvement under the county's home rule charter, if any, or the laws of this state, and except as otherwise provided in this subsection (3). "Public improvement" or "service" shall not include any facility identified in section 30-20-101 (8) or (9), nor shall the terms include services identified in section 30-15-401 (4) to (7.7) unless the district provides such services consistent with part 4 of article 15 of this title. No such district shall provide the same improvement or service as an existing special district within the territory of such existing special district unless the existing special district consents. A district may consist of noncontiguous tracts or parcels and may be organized wholly or partially within an existing special district if it is not providing the same service as the special district. For purposes of this part 5, a district may be created by or within a county for the purpose of constructing, installing, acquiring, operating, maintaining or providing fire protection regardless of whether or not the county is authorized to provide fire protection improvements or services. For purposes of this subsection (3), "fire protection" shall have the same meaning as "firehouses, equipment, and firefighters" as described in section 30-35-201 (22).

(4) "Publication", if no manner of publication is specified, means publication once a week for three consecutive weeks in a newspaper of general circulation in the district. It shall not be necessary that publication be made on the same day of the week in each of the three consecutive weeks, but not less than fourteen days, excluding the day of first publication, shall intervene between the day of the first publication and the day of the last publication, and publication shall be complete on the day of the last publication.



§ 30-20-504. Authority of governing body

(1) Within the unincorporated territory of any county, the governing body of such county is hereby vested with jurisdiction, power, and authority to establish districts for the acquisition, construction, installation, operation, or maintenance of improvements or the provision of services authorized by this part 5. The governing body of a county may establish a district wholly or partially within the boundaries of any municipality or partially within the unincorporated territory of another county if such municipality or county consents by resolution to the establishment of such district.

(2) If a municipality annexes or incorporates any territory within an established district, such territory shall remain in the district unless the municipality notifies the district's board of the municipality's intent to exclude the territory annexed or incorporated from the district. If the municipality notifies the board of its intent to exclude such territory, such exclusion shall take effect January 1 of the year following such notice. Any property excluded from the district under this subsection (2) shall remain subject to payment of its share of any indebtedness or bonds that are outstanding on the date of such exclusion.

(3) At such time as all of the territory included within an existing district that has no outstanding indebtedness or bonds is annexed or incorporated into a municipality, the governing body of the municipality shall exercise all duties of the governing body of the district but continue to act under this section as if it were the board of county commissioners. The presiding officer of the governing body of the municipality shall be ex officio the presiding officer of the board, the clerk of the municipality shall be ex officio the secretary of the board, and the treasurer of the municipality shall be ex officio the treasurer of the board and district.



§ 30-20-505. Organization petition - contents

(1) The organization of a district shall be initiated by a petition filed in the office of the clerk of the board of county commissioners of the county creating the district. The petition shall be signed by not less than thirty percent or two hundred of the electors of the proposed district, whichever is less. After the filing of a petition, no signer shall be permitted to withdraw his or her name therefrom.

(2) The petition shall set forth:

(a) The name of the proposed district, which shall include the name of the county creating the district, a descriptive name or number, and the words "public improvement district";

(b) A general description of the improvements to be constructed, installed, acquired, operated, or maintained or the services to be provided by the district;

(c) The estimated cost of the proposed improvements or the estimated annual cost of providing the proposed services;

(d) A general description of the boundaries of the district or the territory to be included therein, with such certainty as to enable a property owner to determine whether or not his or her property is within the district;

(e) The names of three persons who shall represent the petitioners and who have the power to enter into agreements relating to the organization of the district, which agreements shall be binding on the district, if created;

(f) A prayer for the organization of the district; and

(g) A statement that either:

(I) The boundaries of the proposed district include at least one hundred eligible electors;

(II) The boundaries of the proposed district include at least one eligible elector for each five acres of land included within the proposed district; or

(III) The petition is signed by one hundred percent of the owners of taxable real property to be included in the proposed district.

(3) No petition with the requisite signatures shall be declared void on account of alleged defects. The governing body, at any time, may permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory, or in any other particular. Similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and together shall be regarded as one petition. All such petitions filed prior to the hearing on the first petition filed shall be considered by the governing body the same as though filed with the first petition.

(4) If the petition is signed by one hundred percent of the owners of the taxable real property to be included in the district and the petition contains a waiver request, the board of county commissioners may, at its discretion, waive all or any of the requirements for notice, publication, and a hearing set forth in sections 30-20-507 and 30-20-508.



§ 30-20-506. Bond of petitioners

At the time of filing the petition or at any time prior to the time of hearing on said petition a bond shall be filed, with security approved by the governing body, or cash deposit made sufficient to pay all expenses connected with the proceedings in case the organization of the district is not effected. If at any time during the organization proceedings the governing body is satisfied that the bond first executed or the amount of cash deposited is insufficient in amount, it may require the execution of an additional bond or the deposit of additional cash within a time to be fixed, not less than ten days distant, and upon failure of the petitioners to file or deposit the same, the petition shall be dismissed.



§ 30-20-507. Notice of hearing

As soon as possible after the filing of such petition, the governing body shall fix, by order, a place and time, not less than twenty days nor more than forty days after the petition is filed, for a hearing thereon. Thereupon the clerk of the governing body shall cause notice by publication to be made of the pendency of the petition, of the purposes and boundaries of the proposed district, and of the time and place of hearing thereon. The clerk shall also forthwith cause a copy of said notice to be mailed to each elector of the district at the elector's last-known address, as disclosed by the tax records of the counties and the last official voter registration lists. The clerk shall also cause a copy of said notice to be mailed to each municipality located within three miles of the boundaries of the proposed district at the same time notice is mailed to the electors of the district.



§ 30-20-508. Hearing - dismissal - findings - declaration - when action barred

(1) On the day fixed for such hearing or at any adjournment thereof or, if the hearing is waived under section 30-20-505 (4), at any meeting at which a resolution creating a district is considered, the governing body shall ascertain from the tax rolls of the counties in which the district is located, from the last official registration list, and from such other evidence which may be adduced, the total number of electors of the district.

(2) If it appears that said petition is not signed by at least the number of electors required under section 30-20-505 (1) or if it is shown that the proposed improvement or service will not confer a general benefit on the district or that the cost of the improvement or service would be excessive as compared with the value of the property in the district, the governing body shall thereupon dismiss the petition and adjudge the cost against those executing the bond filed to pay such costs. No appeal or other remedy shall lie from an order dismissing said proceeding. Nothing in this section shall be construed to prevent the filing of subsequent petitions for similar improvements or services or for a similar district. The right so to renew such proceeding is hereby expressly granted and authorized.

(3) The finding of the governing body upon the question of the genuineness of the signatures and all matters of fact incident to such determination shall be final and conclusive on all parties in interest, whether appearing or not.

(4) (a) Upon the hearing, if required, or without a hearing pursuant to section 30-20-505 (4), if it appears that a petition for the organization of a district has been duly signed and presented in conformity with this part 5 and that the allegations of the petition are true, the governing body, by resolution duly adopted and made effective, shall adjudicate all questions of jurisdiction and may order that the question of the organization of the district and such other matters as the governing body deems appropriate including, but not limited to, the issuance of bonds or other matters for which voter approval is required under section 20 of article X of the Colorado constitution, be submitted to the electors at an election to be held for that purpose in accordance with the provisions of articles 1 to 13 of title 1, C.R.S. Unless provided otherwise in section 20 of article X of the Colorado constitution, such election may be held either at a special election within not less than sixty days but not more than one hundred eighty days after the date the governing body adopted the resolution or in conjunction with a general election, ballot issue election, or ballot question election.

(b) At an election held under paragraph (a) of this subsection (4), the electors of the district shall vote for or against the organization of the district and such other matters as the governing body deems appropriate, including, but not limited to, the issuance of bonds or matters for which voter approval is required under section 20 of article X of the Colorado constitution. If a majority of the votes cast at the election are in favor of the organization, the governing body shall adopt a resolution declaring the district organized.

(c) If a petition filed with the governing body complies with section 30-20-505 (4), the governing body may adopt a resolution declaring the district organized without any notice, hearing, election, or the filing of a bond.

(d) If the governing body adopts a resolution in accordance with paragraph (b) or (c) of this subsection (4), the governing body shall give the district the corporate name specified in the petition by which, in all proceedings, it shall thereafter be known. Thereupon the district shall be a public or quasi-municipal subdivision of the state of Colorado and a body corporate with the limited proprietary powers set forth in this part 5.

(e) Nothing in this subsection (4) authorizes a governing body to waive an election otherwise required under section 20 of article X and section 6 of article XI of the Colorado constitution or to hold an election inconsistent with the election requirements in said section 20.

(5) If a resolution is adopted establishing the district, such resolution shall finally and conclusively establish the regular organization of the district against all persons, unless an action attacking the validity of the organization is commenced in a court of competent jurisdiction within thirty days after the adoption of such resolution.



§ 30-20-509. Recording of resolution

Within thirty days after a district is organized, the clerk of the governing body shall transmit for recording a copy of the resolution establishing the district to the county clerk and recorder of each of the counties in which the district or a part thereof is located.



§ 30-20-510. Governing body constitutes board - duties

The governing body of the county in which the district is located shall constitute ex officio the board of directors of the district. The presiding officer of the governing body shall be ex officio the presiding officer of the board, the clerk of the governing body shall be ex officio the secretary of the board, and the treasurer of the county shall be ex officio the treasurer of the board and district. Such board shall adopt a seal. The secretary shall keep in a visual text format that may be transmitted electronically a record of all its proceedings, minutes of all meetings, certificates, contracts, and all corporate acts, which shall be open to inspection by the owners of property in the district, as well as by all other interested parties. The treasurer shall keep permanent records containing accurate accounts of all money received by and disbursed for and on behalf of the district.



§ 30-20-511. Meetings

The board shall hold meetings, which shall be open to the public, in a place to be designated by the board as often as the needs of the district require, on notice to each member of the board. A quorum of the governing body shall constitute a quorum at any meeting. Notice of time and place of all regular and special meetings shall be posted in three public places within the limits of the district and in the county courthouse at least three days previous to such meetings.



§ 30-20-512. General powers of district

(1) The district has the following limited powers:

(a) To have perpetual existence;

(b) To have and use a corporate seal;

(c) To sue and be sued, and be a party to suits, actions, and proceedings;

(d) Except as otherwise provided in this part 5, to enter into contracts and agreements affecting the affairs of the district, including contracts with the United States and any of its agencies or instrumentalities. A notice shall be published for bids on all construction contracts for work or material, or both, involving an expense of one thousand dollars or more. The district may reject any and all bids, and if it appears that the district can perform the work or secure material for less than the lowest bid, it may proceed so to do.

(e) To borrow money and incur general obligation indebtedness and evidence the same by bonds, certificates, warrants, notes, and debentures in accordance with the provisions of this part 5 and to issue revenue bonds or special assessment bonds in accordance with the provisions of this part 5;

(f) To acquire, construct, install, operate, and maintain the improvements or provide the services contemplated by this part 5, including improvements located outside the boundaries of the district, and all property, rights, or interest incidental or appurtenant thereto, and to dispose of real and personal property and any interest therein, including leases and easements in connection therewith; but any improvement or service, other than described in the organization petition, shall be first approved by either a petition signed by not less than fifty percent of the taxpaying electors in the district or by election;

(g) To refund any general obligation indebtedness, revenue bonds, or special assessment bonds of the district without an election; otherwise, the terms and conditions of refunding bonds shall be substantially the same as those of an original issue of bonds of the district;

(h) To have the management, control, and supervision of all the business and affairs of the district and of the acquisition, construction, installation, operation, and maintenance of district improvements or the provision of services;

(i) To have and exercise the power of eminent domain in the same manner provided by law for the condemnation of private property for public use, to take any property necessary to the exercise of the powers granted in this part 5;

(j) To construct and install improvements across or along any public street, alley, or highway, and to construct works across any stream of water or watercourses. However, the district shall promptly restore any such street or highway to its former state of usefulness as nearly as may be, and shall not use the same in such manner as completely or unnecessarily to impair the usefulness thereof. The use and occupation of streets, alleys, and highways, and the construction or installation of improvements by any district, shall be in accordance with the provisions of all applicable county resolutions and with such reasonable rules and regulations as may be prescribed by the governing body of the county.

(k) To fix, and from time to time to increase or decrease, rates, tolls, or charges for any revenue-producing services or facilities furnished by the district, and to pledge such revenue for the payment of any indebtedness of the district. Until paid, all rates, tolls, or charges shall constitute a perpetual lien on and against the property served, and any such lien may be foreclosed in the same manner as provided by the laws of the state of Colorado for the foreclosure of mechanics' liens. With respect to revenue-producing services or facilities, the board shall shut off or discontinue service for delinquencies in the payment of such rates, tolls, or charges, or for delinquencies in the payment of taxes levied pursuant to this part 5, and shall prescribe and enforce rules and regulations for connecting with and disconnecting from such services and facilities.

(l) To adopt and amend bylaws, not in conflict with the constitution and laws of the state or with the resolution of the county affected, for carrying on the business, objects, and affairs of the board and of the district;

(m) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this part 5. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part 5.

(n) In a district providing fire protection services:

(I) To create and maintain a firefighters' pension fund, under the provisions of parts 2 and 4 of article 30.5 of title 31, C.R.S., subject to the provisions of article 31 of said title, and a volunteer firefighter pension fund under part 11 of article 30 of title 31, C.R.S.; and

(II) To adopt and enforce fire codes, as the board deems necessary, but no such code shall apply within any municipality or the unincorporated portion of any county unless the governing body of the municipality or county, as the case may be, adopts a resolution stating that the code or specific portions thereof shall be applicable within the portion of the municipality or the county that is within the district's boundaries; except that nothing in this subsection (1)(n) shall be construed to affect any existing fire codes that have been adopted by the governing body of a municipality or county. Notwithstanding any other provision of this section, no district providing fire protection service shall prohibit the sale of permissible fireworks, as defined in section 24-33.5-2001 (11), within its jurisdiction.

(o) To conduct an election in accordance with articles 1 to 13 of title 1, C.R.S., for any purpose the board deems necessary or required.

(2) A district has the power to construct, maintain, and operate safety measures that are necessary to allow the county to restrict the sounding of locomotive horns at highway-rail grade crossings in compliance with 49 U.S.C. sec. 20153, as amended, and the applicable rules of the federal railroad administration. The district shall construct, maintain, and operate the safety measures in accordance with the provisions of section 40-4-106, C.R.S., and the standards of safety prescribed by the public utilities commission pursuant to section 40-29-110, C.R.S.



§ 30-20-512.5. Local improvement districts - authority to establish

In order to defray all or any portion of the costs of the improvements or services provided by the district, the board may establish local improvement districts within the boundaries of the district. Such local improvement districts may be established whenever the board determines that property in the district will be especially benefitted by such improvements or services. The method of creating local improvement districts, making the improvements or providing the services, and assessing the costs thereof shall be as provided in part 6 of this article. However, the electors eligible to vote on any question under this section shall either be electors of the district or electors within the proposed local improvement district, as determined by the board. In addition, the board shall perform the duties of the governing body as set forth in part 6 of this article, and the secretary of the district shall perform the duties of the county clerk and recorder as set forth in part 6 of this article. The improvements that the local improvement district may construct and the services that the local improvement district may provide shall be the improvements and the services that the district may provide under this part 5.



§ 30-20-513. Determination of special benefits - factors considered

(1) The term "benefit", for the purposes of assessing a particular property within a public improvement district, particularly with respect to storm sewer drainage and to drainage improvements to carry off surface waters, includes, but is not limited to, the following:

(a) Any increase in the market value of the property;

(b) The provision for accepting the burden from specific dominant property for discharging surface water onto servient property in a manner or quantity greater than would naturally flow because the dominant owner made some of his property impermeable;

(c) Any adaptability of property to a superior or more profitable use;

(d) Any alleviation of health and sanitation hazards accruing to particular property or accruing to public property in the improvement district if the provision of health and sanitation is paid for wholly or partially out of funds derived from taxation of property owners of the improvement district;

(e) Any reduction in the maintenance costs of particular property or accruing to public property in the improvement district if the maintenance of the public property is paid for wholly or partially out of funds derived from taxation of property owners of the improvement district;

(f) Any increase in convenience or reduction in inconvenience accruing to particular property owners, including the facilitation of access to and travel over streets, roads, and highways;

(g) Recreational improvements accruing to particular property owners as a direct result of drainage improvement.



§ 30-20-514. Power to levy taxes

In addition to the other means of providing revenue for such districts, the board has the power to levy and collect ad valorem taxes on and against all taxable property within the district. Such power shall not prevent the issuance of obligations payable solely from the income of revenue-producing facilities.



§ 30-20-515. Determining and fixing rate of levy

The board shall determine annually the amount of money necessary to be raised by a levy on the taxable property in the district, taking into consideration other sources of revenue of the district, and shall fix a rate of levy which, when levied upon every dollar of valuation for assessment of taxable property within the district, together with other revenues, shall raise the amount required by the district during the ensuing fiscal year for paying expenses of organization and the costs of acquiring, constructing, installing, operating, and maintaining the improvements or works of the district or providing the services of the district and promptly to pay in full when due all interest on and principal of general obligation bonds or indebtedness and other obligations of the district. In the event of accruing defaults or deficiencies, additional levies may be made as provided in section 30-20-516. At the time of certifying other tax levies, the board shall certify to the board of county commissioners of each county in which the district or a portion thereof lies the rate of levy so determined with directions that, at the time and in the manner required by law for levying of taxes for county purposes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property within the district at the rate so fixed and determined, in addition to such other taxes as may be levied by such board of county commissioners.



§ 30-20-516. Levies to cover deficiencies

The board, in fixing and determining the rate of levy, shall take into account the maturing indebtedness for the current and ensuing year on the contracts, bonds, interest on bonds, deficiencies, and defaults of prior years of the district, and shall make provision for the payment thereof. In case the money produced from such levy, together with other revenues of the district, is not sufficient to punctually meet the payments on the contracts, bonds, and interest on bonds of the district, and to pay defaults and deficiencies of the district, then the board, from year to year, shall make such additional levies of taxes as may be necessary for meeting such payments, and notwithstanding any limitations, such levies shall be made and continued until the indebtedness of the district is fully paid.



§ 30-20-517. County officers to levy and collect taxes - liens

It is the duty of the governing body to levy the taxes certified to it, as provided in this part 5. It is the duty of all officials charged with the duty of collecting taxes to collect and enforce such taxes at the time, in the form and manner, and with like interest and penalties as other taxes are collected and, when collected, to pay the same to the district ordering its levy and collection. The payment of such collections shall be made monthly to the treasurer of the district and paid into the depository thereof to the credit of the district. All taxes levied under this part 5, together with the penalties for default in payment thereof, and all costs of collecting same, shall constitute a lien, until paid, on and against the property taxed, as in the case of other general taxes.



§ 30-20-518. Property sold for taxes

The taxes provided for in this part 5 shall be a part of the general taxes and shall be paid accordingly. Sales of properties for delinquencies shall be in the same manner as is provided in the statutes of the state of Colorado for the sale of property for nonpayment of taxes.



§ 30-20-519. Reserve fund

Whenever any indebtedness has been incurred by a district, it is lawful for the board to levy taxes and collect revenue for the purpose of creating a reserve fund in such amount as the board may determine, which may be used to meet the obligations of the district, for operating charges and depreciation, and to provide extensions and betterments of the authorized improvements of the district.



§ 30-20-520. Inclusion or exclusion - petition - notice - hearing - order

(1) The boundaries of any district organized under the provisions of this part 5 may be changed in the manner prescribed in this section, but the change of boundaries of the district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges whatsoever; nor shall it affect, impair, or discharge any contract, obligation, lien, or charge for or upon which it might be liable or chargeable had any such change of boundaries not been made. The owners of property proposed to be included or excluded may file with the board a petition, in writing, praying that such property be included in or excluded from the district. The petition shall describe the property owned by the petitioners and shall be verified. The petition shall be accompanied by a deposit of money sufficient to pay all costs of the inclusion or exclusion proceedings. The secretary of the board shall cause notice of filing of such petition to be given and published, which notice shall state the filing of such petition, names of petitioners, and descriptions of property sought to be included or excluded, and the prayer of said petitioners.

(2) Such notice shall state that all persons having objections to the petition may appear in the office of the board at the time set in said notice, and show cause why the petition should not be granted. The board, at the time and place set in the notice, or at such times to which the hearing may be adjourned, shall proceed to hear the petition and all objections thereto. The failure of any person interested to show cause shall be deemed an assent on his part to the inclusion or exclusion of such property as prayed for in the petition. If the petition is granted, the board shall adopt a resolution to that effect and file a certified copy of same with the county clerk and recorder of the county in which the property is located. Thereupon said property shall be included or excluded from the district.



§ 30-20-521. Liability of property

All property included within or excluded from a district shall thereafter be subject to the levy of taxes for the payment of its proportionate share of any indebtedness of the district outstanding at the time of inclusion or exclusion.



§ 30-20-522. Board can issue bonds - form - legislative declaration

(1) To carry out the purposes of this part 5, the board is hereby authorized to issue bonds of the district. Such bonds shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, payable at such times as determined by the board, and shall be due and payable in installments at such times as determined by the board and extending not more than twenty years from date of issuance. The form and terms of said bonds, including provisions for their sale, payment, and redemption, shall be determined by the board. To the extent required by section 20 of article X of the Colorado constitution, such bonds shall not be issued unless first approved at an election held for that purpose in accordance with articles 1 to 13 of title 1, C.R.S. If the board so determines, such bonds may be redeemable prior to maturity, with or without payment of a premium, but no premium shall exceed three percent of the principal thereof. The bonds shall be executed in the name of and on behalf of the district and signed by the presiding officer of the board with the seal of the district affixed thereto and attested by the secretary of the board. Such bonds shall be in such denominations as the board shall determine. Interest coupons, if any, shall bear the original or facsimile signature of the presiding officer of the board. Under no circumstances shall any of said bonds be considered or held to be an indebtedness, obligation, or liability of the counties or municipalities in which the district or any portion thereof is located, and bonds issued pursuant to the provisions of this part 5 shall contain a statement to that effect.

(2) The general assembly finds and declares that:

(a) In performing its duties under section 20 of article X and section 6 of article XI of the Colorado constitution, the general assembly must balance the interests of controlling public debt, preserving local control, and reasonably restraining most of the growth of government;

(b) In balancing these constitutional interests through the exercise of its legislative authority, the general assembly has enacted limitations on the ability of county public improvement districts to incur indebtedness;

(c) A statutory restriction has been imposed on the amount of bonded indebtedness that county public improvement districts can incur with voter approval;

(d) From time to time, changes to such limitations imposed on county public improvement districts are necessary in order to keep these constitutional interests properly balanced in light of changing circumstances;

(e) Section 20 (1) of article X of the Colorado constitution prohibits the weakening of "other limits on district revenue, spending, and debt" without future voter approval;

(f) No change in county public improvement district debt occurs by virtue of statutory changes that increase a limit when the debt would not actually increase without such district voter approval;

(g) Any actual weakening of county public improvement district debt limitation occurs only when such district voter approval is obtained under an increased limit; and

(h) By requiring voters to give approval at the county public improvement district level for any weakening of a county public improvement district limit on debt, the voter approval requirement of section 20 (1) of article X of the Colorado constitution is satisfied in a manner achieving a reasonable result through legislative harmonization of constitutional provisions.



§ 30-20-527. Procedure

Any district organized pursuant to this part 5 may be dissolved after notice given and a hearing held in the manner prescribed by sections 30-20-507 and 30-20-508. After hearing any protests against, or objections to, dissolution, if the board determines that it is in the best interests of all concerned to dissolve the district, it shall so provide by resolution, a certified copy of which shall be filed in the office of the county clerk and recorder in the county in which the district is located. Upon such filing, the dissolution shall be complete. However, no district shall be dissolved until it has satisfied or paid in full all of its outstanding indebtedness, obligations, and liabilities, or until funds are on deposit and available therefor.



§ 30-20-528. Correction of faulty notices

In any case where a notice is provided for in this part 5, if the governing body finds for any reason that due notice was not given, the governing body shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or be abated, but the governing body in that case shall order due notice given, and shall continue the proceeding until such time as notice shall be properly given, and thereupon shall proceed as though notice had been properly given in the first instance.



§ 30-20-529. Early hearings

All actions in which there may arise a question of the validity of the organization of a district, or a question of the validity of any proceeding under this part 5, shall be advanced as a matter of immediate public interest and concern, and shall be heard at the earliest practicable moment.



§ 30-20-530. County jurisdiction unimpaired

Nothing in this part 5 shall affect or impair the control and jurisdiction which a county has over all property within its boundaries. All powers granted by this part 5 shall be subject to such control and jurisdiction.



§ 30-20-531. Method not exclusive

No part of this part 5 shall repeal or affect any other law or any part thereof, it being intended that this part 5 shall provide a separate method of accomplishing its objects, and not an exclusive one.



§ 30-20-532. Confirmation of board actions and powers

(1) In its discretion, the board may file a petition at any time in the district court in any county in which the district or a portion thereof is located for a judicial examination and determination of any power conferred, any securities issued by the district or authorized to be issued by the district, any taxes, assessments, or service charges levied or otherwise made by the district or contracted to be levied by the district or otherwise made by the district, or of any other act, proceeding, or contract of the district whether or not such act, proceeding, or contract has been taken or executed, including proposed contracts for any improvement, proposed securities of the district to defray in whole or in part the cost of the project, the proposed acquisition, improvement, equipment, maintenance, operation, or disposal of any property pertaining thereto, or any combination thereof.

(2) A petition filed under subsection (1) of this section shall set forth the facts upon which the validity of such power, securities, taxes, assessments, charges, act, proceeding, or contract is founded. The presiding officer of the district shall verify the petition before it is filed with the district court by signing said petition.

(3) Any action filed under this section shall be in the nature of a proceeding in rem. The district court shall have jurisdiction over all parties interested in the proceeding upon the publication and posting of a notice in accordance with this part 5.

(4) The clerk of the district court in which a petition is filed shall provide notice of such filing. The notice shall include: A brief outline of the contents of the petition; the time, date, and location of the hearing; and the location where a complete copy of any documents at issue in the petition may be examined. The clerk shall serve the notice by:

(a) Publishing the notice at least once a week for five consecutive weeks by five weekly insertions in a newspaper of general circulation in the counties and municipalities in which the district is located; and

(b) Posting the notice in the office of the district at least thirty days prior to the date of the hearing on the petition.

(5) Any owner of property within the boundaries of the district or any other person interested in the petition filed by the board may appear at the hearing by either filing a motion to dismiss or an answer to the petition at least five days prior to the hearing date or within such time as the court may allow. The petition shall be taken as confessed by all persons who fail to appear.

(6) The petition and notice shall be sufficient to give the district court jurisdiction, and, upon hearing, the district court shall examine and determine all matters affecting the question submitted, shall make such findings with reference thereto, and shall render such judgment and decree thereon as the case warrants.

(7) Unless otherwise specified in this part 5, the Colorado rules of civil procedure shall govern any actions filed under this section in matters of pleading and practice.

(8) Costs may be divided or apportioned among any contesting parties in the discretion of the district court.

(9) Review of the judgment of the district court may be had as in other similar cases; except that such review shall be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days.

(10) The district court shall disregard any error, irregularity, or omission that does not affect the substantial rights of the parties.

(11) All cases in which there may arise a question of validity of any matter provided for under this section shall be advanced as a matter of immediate public interest and concern and shall be heard at the earliest practicable moment.



§ 30-20-533. Exemption from taxation

The income or other revenues of the district, any property owned by the district, any bonds issued by the district, and the transfer of and any income from any bonds issued by the district shall be exempt from all taxation and assessments by the state. In the resolution authorizing the bonds, the district may waive the exemption from federal income taxation for any interest on the bonds.



§ 30-20-534. Limitation of actions

Any legal or equitable action brought with respect to any acts or proceedings of the district, the creation of a district, the authorization of any bonds, or any other action taken under this part 5 shall commence within thirty days after the performance of such action or shall be thereafter perpetually barred.






Part 6 - Local Improvement Districts - Counties

§ 30-20-601. Power to make local improvements

Except as otherwise provided in this part 6, any county in this state may construct any of the local improvements mentioned in this part 6 and fund such improvements by assessing the cost thereof, wholly or in part, upon the property especially benefited by such improvements or, for the funding of improvements authorized by section 30-20-603 (1)(a), (1)(a.5), and (1)(c), by imposing a sales tax throughout the district or by utilizing a combination of such assessments and tax. The improvements shall be authorized by resolution duly adopted and shall be constructed under the direction of the county engineer or other officer having similar duties or under the direction of the board in accordance with plans and specifications adopted by the board.



§ 30-20-601.5. Legislative declaration - inclusion of energy efficiency and renewable energy production projects in local improvement districts

(1) The general assembly finds, determines, and declares that:

(a) The production and efficient use of energy will continue to play a central role in the future of this state and the nation as a whole; and

(b) The development, production, and efficient use of renewable energy will advance the security, economic well-being, and public and environmental health of this state, as well as contributing to the energy independence of our nation.

(2) The general assembly further finds, determines, and declares that the inclusion of energy efficiency and renewable energy production projects for residential and commercial use in local improvement districts, and powers conferred under this part 6, as well as the expenditures of public moneys made pursuant to this article, will serve a valid public purpose and that the enactment of this part 6 is expressly declared to be in the public interest.



§ 30-20-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Assessment unit" means an area within a district which is separately defined for determining assessments payable pursuant to this part 6.

(1.5) "Board" means:

(a) The board of county commissioners of a county or city and county.

(b) Repealed.

(1.7) and (1.8) Repealed.

(2) "District" means the geographical division of the county or counties within which any local improvements are made or proposed, when so declared by resolution of the board. There may be noncontiguous parts or sections within the same county included in one district; except that, in a district in which a sales tax is levied, a noncontiguous part or section may only be included if the owners of any property within such part or section petitioned to be included in the district. No district shall include territory that is included in an undissolved district that was formed for the same type of improvement. Notwithstanding any other provision of this part 6 and except in the case of a district formed prior to December 31, 2002, by a city that has been authorized to become a city and county pursuant to an amendment to the state constitution that has been approved by the registered electors of the state of Colorado, no district in which a sales tax is levied pursuant to section 30-20-604.5 shall be formed that includes territory within a municipality, and any such district shall be as compact as possible. Except as provided in section 30-20-603 (11.5)(b)(I), no district that crosses county boundaries may be formed by intergovernmental agreement or otherwise.

(2.5) "Drainage facility" means any land and improvements thereon, if any, used for the conveyance of water runoff.

(2.7) (a) "Elector of the district" means a person who, at the designated time or event, is registered to vote in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S., and:

(I) Who is a resident of the district or the area to be included in the district; or

(II) Who or whose spouse or civil union partner owns taxable real or personal property within the district or the area to be included in the district whether or not said person resides within the district.

(b) Where the owner of taxable real or personal property specified in subparagraph (II) of paragraph (a) of this subsection (2.7) is not a natural person, an "elector of the district" shall include a natural person designated by such owner to vote for such person. Such designation shall be in writing and filed with the county clerk and recorder. Only one such person may be designated by an owner.

(2.8) "Energy efficiency improvement" means an installation or modification that is designed to reduce energy consumption in residential or commercial buildings and includes, but is not limited to, the following:

(a) Insulation in walls, roofs, floors, and foundations and in heating and cooling distribution systems;

(b) Storm windows and doors, multiglazed windows and doors, heat-absorbing or heat-reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(c) Automatic energy control systems;

(d) Heating, ventilating, or air conditioning and distribution system modifications or replacements in buildings or central plants;

(e) Caulking and weatherstripping;

(f) Replacement or modification of lighting fixtures to increase the energy efficiency of the system without increasing the overall illumination of a residential or commercial building unless such increase in illumination is necessary to conform to the applicable building code for the proposed lighting system;

(g) Energy recovery systems;

(h) Daylighting systems; and

(i) Any other modification, installation, or remodeling approved as a utility cost-savings measure by the board.

(2.9) "Informational products and materials" means any marketing or advertising device used to promote the general development of business within a district, but does not include any marketing or advertising device used to promote a single store or company.

(3) "Owner" means the person holding record fee title to real property; except that a person obligated to pay general taxes under a contract to purchase real property shall be considered the owner thereof for the purposes of this part 6, and in such case any other person holding record fee title to such property shall not be considered the owner thereof.

(4) "Property" means all land, whether platted or unplatted, regardless of improvements thereon and regardless of lot or land lines. Lots may be designated in accordance with any recorded map or plat thereof and unplatted lands by any definite description.

(4.3) "Qualified community location" means:

(a) If the affected local electric utility is not an investor-owned utility, an off-site location of a renewable energy improvement that:

(I) Is wholly owned, through either an undivided or a fractional interest, by the owner or owners of the residential or commercial building or buildings that are directly benefited by the renewable energy improvement;

(II) Provides energy as a direct credit on the owner's utility bill; and

(III) Is an encumbrance on the property specifically benefited.

(b) If the affected local electric utility is an investor-owned utility, a community solar garden, as that term is defined in section 40-2-127 (2), C.R.S. If House Bill 10-1342 does not take effect, there shall be no qualified community locations in the service territories of investor-owned utilities.

(4.5) "Registered elector" means an elector, as defined in section 1-1-104 (12), C.R.S., who has complied with the registration provisions of the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S., and who resides within or is eligible to vote in the county.

(4.7) (a) "Renewable energy improvement" means a fixture, product, system, device, or interacting group of devices that produces energy from renewable resources, including photovoltaic systems, solar thermal systems, small wind systems, biomass systems, hydroelectric systems, or geothermal systems, as may be included in the approval of the district by the board, and that either:

(I) Is installed behind the meter of a residential or commercial building; or

(II) Directly benefits a residential or commercial building through a qualified community location.

(b) No renewable energy improvement shall be authorized that interferes with a right held by a public utility under a certificate issued by the public utilities commission under article 5 of title 40, C.R.S. Nothing in this part 6 limits the right of a public utility, subject to article 3 or 3.5 of title 40, C.R.S., or section 40-9.5-106, C.R.S., to assess fees for the use of its facilities, or modifies or expands the net metering limitations established in sections 40-2-124 (7) and 40-9.5-118, C.R.S. Primary jurisdiction to hear any disputes concerning whether a renewable energy improvement interferes with such a right shall lie:

(I) In the case of a regulated utility, with the public utilities commission; and

(II) In the case of a municipally owned utility, with the governing body of such municipality.

(c) "Renewable energy improvement" includes an improvement to the efficiency of a traditional energy fixture.

(5) "Street" means any road or other public thoroughfare.

(6) "Unincorporated area" means any territory within a county which is not within the boundaries of any municipality.



§ 30-20-603. Improvements and funding authorized - how instituted - conditions - definitions

(1) (a) A district may be formed in accordance with the requirements of this part 6 for the purpose of constructing, installing, acquiring, or funding, in whole or in part, any public improvement, so long as the county that forms the district is authorized to provide such improvement or provide for such funding under the county's home rule charter, if any, or the laws of this state. Public improvements or the funding thereof shall not include any facility identified in section 30-20-101 (8) or (9). No such district shall provide the same improvement as an existing special district within the territory of such existing special district unless the existing special district consents. The improvements authorized by this part 6 may consist, without limitation, of constructing, grading, paving, pouring, curbing, guttering, lining, or otherwise improving the whole or any part of any street or providing street lighting, drainage facilities, or service improvements, in the unincorporated area of a county or wholly or partly within the boundaries of any municipality within the county if such municipality consents by ordinance to such improvements. If improvements within a municipality are so included in a county improvement district by municipal consent, the county shall have full authority to construct or acquire such improvements, to assess property within such municipality benefited by such improvements, and to enforce and collect such assessments, in the manner provided in this part 6. The improvements authorized by this part 6 may include, without limitation, the construction of sidewalks adjacent to any such streets or maintenance roads adjacent to any such drainage facilities. Prior to the establishment of any improvement district for the purpose of providing street lighting, arrangements, by contract or otherwise, must be established under which the owners of property included within such district shall be responsible for the maintenance and operation of such street lighting improvement. The costs of maintenance and operation of such street lighting improvements shall not be paid from the county general fund. Drainage facilities shall not be provided in any area which is within an existing drainage district organized or created pursuant to law without the approval of such district. The term "service" as used in this paragraph (a) includes the services provided by a public utility as defined in section 40-1-103, C.R.S., as well as advanced service as defined in section 29-27-102 (1), C.R.S., cable television service as defined in section 29-27-102 (2), C.R.S., telecommunications service as defined in section 40-15-102 (29), C.R.S., geothermal heat suppliers as defined in section 40-40-103, C.R.S., and information service as defined in 47 U.S.C. sec. 153 (20), or any successor section.

(a.5) In a district formed prior to December 31, 2002, by a city that has been authorized to become a city and county pursuant to an amendment to the state constitution that has been approved by the registered electors of the state of Colorado and in which a sales tax is levied pursuant to section 30-20-604.5, the improvements may also consist of the provision of transportation services, vehicles, equipment, parking, and improvements in the district. Transportation services may be provided by the district in an area within the regional transportation district as described in section 32-9-106.1, C.R.S., if the regional transportation district consents to the provision of such services.

(b) Additionally, the improvements authorized by this part 6 may consist of constructing, installing, or otherwise improving the whole or any part of any system for the transmission or distribution of water or for the collection or transmission of sewage, or both such systems.

(c) If any improvement or transportation services authorized by this subsection (1) are funded by sales tax, the tax may also be used for the operation and maintenance of such improvement or services, for the production and distribution of informational products and materials, and for the organization, promotion, marketing, and management of public events.

(d) The improvements authorized by this part 6 may include the construction, maintenance, and operation of safety measures that are necessary to allow the county to restrict the sounding of locomotive horns at highway-rail grade crossings in compliance with 49 U.S.C. sec. 20153, as amended, and the applicable rules of the federal railroad administration. The district shall construct, maintain, and operate the safety measures in accordance with the provisions of section 40-4-106, C.R.S., and the standards of safety prescribed by the public utilities commission pursuant to section 40-29-110, C.R.S.

(e) The improvements authorized by this part 6 may include, where specified or generally provided for in the resolution of the board approving the district, any renewable energy improvement or energy efficiency improvement to any residential or commercial property within the district.

(f) Any district formed pursuant to this part 6 and the county that forms the district shall implement the funding authorized by this part 6 for service improvements as defined in paragraph (a) of this subsection (1) in a nondiscriminatory and technologically and competitively neutral manner.

(g) (I) A public utility or telecommunications service improvement funded by a district established pursuant to this part 6 shall be constructed only by or in agreement with a public utility or telecommunications service provider duly authorized by the public utilities commission, as applicable, to provide service, facilities, plants, or systems in the area in which the public utility or telecommunications service improvement is to be constructed and shall be owned, operated, and maintained by the public utility or telecommunications service provider. All other service improvements as defined in subsection (1)(a) of this section funded pursuant to this part 6 shall be constructed by or in agreement with the service provider and owned and operated by the service provider. Neither a district formed pursuant to this part 6, nor the county that forms the district, shall:

(A) Use the authority set forth in this section to provide, directly or indirectly, any services as defined in subsection (1)(a) of this section; or

(B) Have any right, title, or interest in any service improvement as defined in subsection (1)(a) of this section funded by a district established pursuant to this part 6.

(II) In compliance with the procedures set forth in subsection (1)(g)(I) of this section, a rural county may establish a local improvement district only in an unserved area to contract with a telecommunications service provider or an advanced service provider to fund the construction of an advanced service improvement.

(III) For purposes of this subsection (1)(g):

(A) "Advanced service" has the same meaning as "broadband service" as it is defined in section 40-15-102 (3.3).

(B) "Rural county" means any county that has a population of fewer than sixty thousand inhabitants.

(C) "Unserved area" has the same meaning as set forth in section 40-15-102 (32)(a).

(h) Nothing in this part 6 shall extend, diminish, or otherwise alter the jurisdiction of the public utilities commission created in section 40-2-101, C.R.S.

(2) (a) The board may declare by resolution any local improvement district authorized by this part 6 and may by resolution order the improvements authorized by subsection (3) of this section; except that, if written protests are submitted prior to the hearing referred to in subsection (6) of this section by the owners of property within the proposed district or assessment unit, which property, based upon the proposed method of assessment, would bear more than one-half of the total proposed assessments within the district or the assessment unit, the board shall not proceed with such local improvement district or assessment unit based on the preliminary order so protested. Such protests shall not prevent the board from adopting a subsequent preliminary order for such improvements, subject to notice, hearing, and protest as provided in this part 6.

(b) If the district is initiated by resolution of the board of county commissioners, the commissioners shall, in addition to the notice provided for in subsection (6) of this section, make reasonable attempts to deliver or mail to each address within the district a brief written synopsis of the proposed improvements no less than ten days before the hearing. This shall not be interpreted to mean that insufficient notice has been given if any property owner claims not to have received the notice, provided that the commissioners have made a bona fide effort to comply.

(2.5) (a) The boundaries of any district organized under the provisions of this part 6 may be changed in the manner prescribed in this subsection (2.5); except that the change of boundaries of the district shall not impair or affect the district's organization or rights in or to property or any of the district's rights or privileges whatsoever, nor shall the change affect or impair or discharge any contract, obligation, lien, or charge for or upon which the district might be liable or chargeable had any such change of boundaries not been made. The owners of property proposed to be included or excluded may file a petition with the board, in writing, requesting that such property be included in or excluded from the district. The petition shall describe the property owned by the petitioners and shall be verified. The petition shall be accompanied by a deposit of moneys sufficient to pay all costs of the inclusion or exclusion proceedings. The county clerk and recorder shall cause notice of the filing of such petition to be given and posted, which notice shall state the filing of such petition, the names of the petitioners, descriptions of the property sought to be included or excluded, and the request of said petitioners.

(b) The notice of the filing of a petition required by paragraph (a) of this subsection (2.5) shall inform all persons having objections to appear at the time and place stated in said notice and show cause why the petition should not be granted. The board, at the time and place mentioned in the notice or at any time to which the hearing may be adjourned, shall proceed to hear the petition and all objections thereto that may be presented by any person showing cause why said petition should not be granted. The failure of any interested person to show cause shall be deemed as an assent on the person's part to the inclusion or exclusion of such property as requested in the petition. If the change of boundaries of the district does not adversely affect the district and if the petition is granted, the board shall adopt a resolution changing the boundaries of the district accordingly and record a certified copy of the resolution with the county clerk and recorder of the county in which the property is located, and the property is thereafter included in or excluded from the district as applicable.

(c) The board shall take into consideration and make a finding regarding all of the following factors when determining whether to grant or deny the petition:

(I) The best interests of all of the following:

(A) The property to be included or excluded in the local improvement district;

(B) The local improvement district for which the change of boundaries is proposed; and

(C) The county or counties in which the local improvement district is located;

(II) The relative cost and benefit to the property to be included in or excluded from the district; and

(III) The ability of the local improvement district to provide economical and sufficient improvements or services to both the property to be included or excluded and all of the properties within the district's boundaries.

(d) All property included in or excluded from a district is subject to the levy of taxes, assessments, or both, for the payment of the property's proportionate share of any indebtedness of the district outstanding at the time of the property's inclusion or exclusion.

(3) (a) Except as to improvements initiated by the board as authorized by subsection (2) of this section, no improvement shall be ordered under this part 6 unless a petition for the same is first presented, subscribed by the owners of property to be assessed for more than one-half of the entire costs estimated by the board to be assessed, and, except as specified in this section, nothing in this part 6 shall restrict the right of such owners from securing any particular kind or variety of improvements petitioned for. In any case where a proposed improvement district includes two or more assessment units, the owners of property to be assessed for more than one-half of the entire costs estimated by the board to be assessed in each assessment unit shall petition as specified in this part 6. In any case where a proposed improvement district formed prior to December 31, 2002, plans to provide transportation services and improvements pursuant to paragraph (a.5) of subsection (1) of this section and to levy a sales tax pursuant to section 30-20-604.5 to fund such services and improvements, the owners of the taxable real and personal property within the proposed improvement district having a valuation for assessment of not less than fifty percent of the valuation for assessment of all real or personal property within the district shall sign the petition presented to the board.

(b) If the owners of property to be assessed for more than one-half of the entire costs estimated by the board to be assessed shall petition for any particular kind of improvement and for any particular materials to be used in the same, the improvement must be ordered in accordance with the petition, and the materials so designated shall be used, except as otherwise provided in this section.

(c) If the material petitioned for by the owners of property to be assessed for more than one-half of the entire costs estimated by the board to be assessed is one that does not encourage competition, it shall be the right of the petitioners to state in the petition the maximum price per square yard, or linear foot, or per unit at which the improvement is desired, and no contract shall be let for any such improvement at a price exceeding the maximum price fixed in said petition, excluding the cost of engineering, collection, inspection, incidentals, and interest.

(4) The board shall encourage competition, by advertising for and receiving bids for such construction, and, so far as possible within the limits of the petition, shall describe all materials by standard or quality in the specifications.

(5) Before contracting for or ordering any work to be constructed whether initiated by the board or by petition, a preliminary order shall be made by the board, adopting preliminary plans and specifications for the same, definitely describing the materials to be used, or stating that one of several specified materials shall be chosen, determining the number of installments and time in which the cost of the improvement shall be payable, if any, and the property, if any, to be assessed for the same, as provided in this part 6, and requiring an estimate of the cost to be made by the county engineer or any similar officer or employee, together with a map of the district in which the improvement is to be made, and a schedule showing the approximate amounts, if any, to be assessed upon the several lots or parcels of property within the district. The cost estimates and approximate amounts to be assessed shall be formulated in good faith on the basis of the best information available to the board but shall not be binding.

(6) The county clerk and recorder shall give notice, by advertisement once in a newspaper of general circulation in such county, to the owners of any property to be assessed of:

(a) The kind of improvements proposed;

(b) The number of installments;

(c) The time in which the cost will be payable;

(d) Repealed.

(e) The extent of the district to be improved;

(f) The probable cost per front foot or other unit basis which, in the judgment of the board, reflects the benefits which accrue to the properties to be assessed, as shown by the estimates of the engineer;

(g) The time, not less than thirty days after the publication, when a resolution authorizing the improvements will be considered;

(h) That said map and estimate and schedule showing the approximate amounts to be assessed and all resolutions and proceedings are on file and may be seen and examined by any person interested at the office of the county clerk and recorder or other designated place at any time within said period of thirty days; and

(i) That all complaints and objections that may be made in writing concerning the proposed improvement by the owners of any real estate to be assessed will be heard and determined by the board before final action thereon.

(7) The finding by resolution of the board that said improvements were duly ordered after notice duly given and after hearing duly held and that such proposal was properly initiated by the said board or that a petition was presented and that the petition was subscribed by the required number of owners shall be conclusive of the facts so stated in every court or other tribunal.

(8) Any resolution or order in the premises may be modified, confirmed, or rescinded at any time prior to the passage of the resolution authorizing the improvements.

(9) The specifications for paving may include sidewalks, curbs, gutters, and grading, and sufficient culverts, sewers, or drains necessary to carry off the surface waters across or along the line of the street improved, and such other incidentals to paving as, in the judgment of the board, may be required. The specifications may also provide that bidders shall agree to enter into contract to do the work and maintain the same in good repair for a period of five years; and the contract may be entered into in accordance therewith.

(10) If, before any such improvements are made, any piece of real estate to be assessed already has an improvement conforming to the general plan or satisfactory to the board, an allowance therefor may be made to the owner, and such allowance may be deducted from the owner's assessment and from the contract price.

(11) Any other provision of this part 6 notwithstanding, the board may initiate an improvement district for the purpose of acquiring existing improvements of a character authorized by this part 6, in which case the provisions of section 30-20-601 concerning construction under the direction of county officers and the provisions of subsections (4) and (5) of this section concerning competitive bidding and preliminary plans and specifications shall not apply.

(11.5) (a) Any other provision of this part 6 notwithstanding, the board may initiate an improvement district for the purpose of encouraging, accommodating, and financing improvements of a character authorized by paragraph (e) of subsection (1) of this section. Any such district shall include only property for which the owner has executed a contract or agreement consenting to the inclusion of such property within the district, and such consent may occur subsequent to the adoption of the resolution of the board forming the district. The contract or agreement shall note the existence of any first priority mortgage or deed of trust on the property, the identity of the record holder thereof, and the penalty for default provided in section 30-20-615 clearly stating that default, like the penalties that exist for default on any mortgage or any other special assessment, may result in the loss of the applicant's home. Within thirty days of a person's submission of an application to the district, the board shall provide written notice to the record holder of any first priority mortgage or deed of trust on the real property that the person is participating in the district. The inclusion of such property within the district subsequent to the adoption of the resolution of the board forming the district may be made by the adoption of a supplemental or amending resolution of the board. For districts formed for the purpose of encouraging, accommodating, and financing renewable energy improvements or energy efficiency improvements, subsections (4), (5), and (6) of this section concerning competitive bidding, preliminary plans and specifications, and notice, section 30-20-601 concerning construction under the direction of county officers, section 30-20-622 concerning contracts for construction, and section 30-20-623 concerning contract provisions do not apply. For such districts, the owner of property within a district may arrange improvements that qualify pursuant to the resolution of the board authorizing improvements for the district and may obtain financing for said improvements from the district through the process set forth in the resolution forming the district.

(b) (I) Districts formed for the purposes authorized in paragraph (e) of subsection (1) of this section may cross county boundaries and include properties in multiple counties, whether such counties are contiguous or noncontiguous, if the boards of county commissioners of the affected counties have entered into an intergovernmental agreement or memorandum of understanding regarding the sharing of incremental costs attributable to the district's crossing of county boundaries, with such costs becoming part of the total assessment allocated to each participating landowner.

(II) For any district that may include properties in other counties, the board shall notify the boards of county commissioners and the county treasurers of such counties, at least ten days in advance of the public meeting at which it will be discussed, of the potential inclusion of such properties. The originating board shall consider comments sent by such boards of county commissioners or county treasurers concerning the potential addition of properties from their counties if the comments have been received by the date of the public meeting.

(III) If a municipality that has territory in multiple counties, one of which has created a district for the purposes authorized in paragraph (e) of subsection (1) of this section, desires to consent to the inclusion within such district of any of the properties within its entire incorporated boundary, the municipality shall expressly state in its ordinance granting consent that any property located in the municipality, irrespective of the county in which such property is located, may be included in the district.

(12) The board is authorized to enter into contracts and agreements with any owner of property within the district or any other person concerning the construction or acquisition of improvements, the assessment of the cost thereof, the waiver or limitation of legal rights, or any other matter concerning the district.

(13) At or about the time of the adoption by the board of any resolution creating a district, a copy of such resolution shall be provided to the county assessor, the county treasurer, and the division of local government in the department of local affairs. The board shall make a good faith attempt to comply with this subsection (13), but failure to comply shall not affect or impair the organization of any district, the construction or acquisition of improvements therein, the levying and collection of assessments, or any other matter pursuant to the provisions of this part 6.



§ 30-20-604. Cost assessed in accordance with benefits

(1) Except for those improvements fully funded by the sales tax pursuant to section 30-20-604.5, the cost of improvements constructed or acquired pursuant to this part 6, or such part thereof as may be assessed against the property specially benefited, including the intersections of streets, may be assessed on property, without regard to lot or land lines, on a frontage, zone, or other equitable basis, in accordance with benefits, as the same may be determined by the board.

(2) When the board determines that the improvement of any street or alley, including the intersections of streets and alleys, or any other improvement authorized by this part 6 results in special benefits to the county and the owners of property within the district, that portion of the cost of the improvement which results in a special benefit to the county may be assessed against the county and be payable in installments, as provided in this part 6. The determination by the board as to the property to be assessed and the amount of special benefits shall be conclusive of the facts stated therein.

(3) No cost of improvements to streets or alleys shall be assessed to any property where reasonable access to the street or alley is denied the owner of the property.

(4) Any district formed for the purpose of encouraging, accommodating, and financing improvements as authorized in section 30-20-603 (11.5) shall assess the costs of the improvements to each property whose owner has entered into a contract or agreement for the improvements. The contracts and agreements entered into with the owner of property, as authorized by the board, shall be conclusive regarding the special benefit to the property and the amount that may be assessed against the property.



§ 30-20-604.5. District sales tax

(1) The board of any county or of any city that has been authorized to become a city and county pursuant to an amendment to the state constitution that has been approved by the registered electors of the state of Colorado and that subsequently becomes a city and county for the purpose of funding all or a portion of the cost of any improvements constructed or transportation services provided pursuant to section 30-20-603 (1)(a), (1)(a.5), and (1)(c), may levy a sales tax throughout the district upon every transaction or other incident with respect to which a sales tax is authorized pursuant to section 29-2-105, C.R.S.; except that such tax may be levied only upon those transactions specified in section 39-26-104 (1)(a), (1)(b), (1)(e), and (1)(f), C.R.S., and may not include any sales taxes for remote sales as specified in section 39-26-104 (2), C.R.S. The board may, in its discretion, levy or continue to levy a sales tax on the sales of low-emitting motor vehicles, power sources, or parts used for converting such power sources as specified in section 39-26-719 (1), C.R.S.

(2) (a) The tax shall be collected, administered, and enforced, to the extent feasible, pursuant to section 29-2-106, C.R.S. The department of revenue shall retain an amount not to exceed the net incremental cost of such collection, administration, and enforcement and shall transmit such amount to the state treasurer, who shall credit the same to the districtwide sales tax fund, which fund is hereby created; except that in no event shall:

(I) Any district formed prior to or on July 1, 1993, pay in any given fiscal year commencing on or after July 1, 1994, more than an amount equal to the amount paid by the district in the 1993-94 fiscal year, as adjusted in accordance with changes in the consumer price index for the Denver-Boulder consolidated metropolitan statistical area;

(II) Any district formed after July 1, 1993, pay in any given fiscal year commencing after the first full fiscal year of operation more than an amount equal to the amount paid by the district in the first full fiscal year of operation, as adjusted in accordance with changes in the consumer price index for the Denver-Boulder consolidated metropolitan statistical area.

(a.5) (I) A qualified purchaser may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to any vendor or retailer that is liable and responsible for collecting and remitting any district sales tax imposed on any sale made to the qualified purchaser pursuant to the provisions of this section. A vendor or retailer who has received in good faith from a qualified purchaser a direct payment permit number shall not be liable or responsible for collection and remittance of any sales tax imposed on such sale that is paid for directly from such qualified purchaser's funds and not the personal funds of any individual.

(II) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax imposed on any sale made to the qualified purchaser pursuant to this section in the same manner as liability would be imposed on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.

(b) The general assembly shall appropriate annually from the districtwide sales tax fund to the department of revenue the amount necessary for the department's collection, administration, and enforcement of the districtwide sales tax. Any moneys remaining in said fund attributable to districtwide sales taxes collected in the prior fiscal year shall be transmitted to the county which established the district for which a districtwide sales tax has been levied; except that, prior to the transmission to the county of such moneys, any moneys appropriated from the general fund to the department of revenue for collection, administration, and enforcement of a districtwide sales tax shall be repaid.

(3) The tax authorized by this section shall not exceed one percent.

(4) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), a proposal for a districtwide sales tax shall be referred to the registered electors of the county who reside within the boundaries of the district, either by resolution of the board or by petition initiated and signed by five percent of the registered electors who reside within the boundaries of the district.

(II) In a district formed prior to December 31, 2002, by a city that has been authorized to become a city and county pursuant to an amendment to the state constitution that has been approved by the registered electors of the state of Colorado, a proposal for a districtwide sales tax shall be referred to the electors of the district, either by resolution of the board or by petition initiated and signed by five percent of the electors of the district.

(b) Such proposal shall contain a description of the proposed tax, including its purposes, and shall state the amount of tax to be imposed.

(c) (I) Any election held under this section shall conform to the requirements of section 20 of article X of the Colorado constitution.

(II) (A) Except as provided in sub-subparagraph (B) of this subparagraph (II), upon its being presented with a petition requesting a proposal for such sales tax, the board, upon certification of the signatures on the petition, shall submit such proposal to the registered electors residing within the district.

(B) In a district formed prior to December 31, 2002, by a city that has been authorized to become a city and county pursuant to an amendment to the state constitution that has been approved by the registered electors of the state of Colorado, the board, after being presented with a petition requesting a proposal for such sales tax and upon certification of the signatures on the petition, shall submit such proposal to the electors of the district.

(d) (Deleted by amendment, L. 99, p. 516, § 14, effective April 30, 1999.)

(e) (I) (A) Except as provided in sub-subparagraph (B) of this subparagraph (I), if approved by a majority of the registered electors voting thereon, the sales tax shall become effective as provided in section 29-2-106 (2), C.R.S.

(B) In a district formed prior to December 31, 2002, by a city that has been authorized to become a city and county pursuant to an amendment to the state constitution that has been approved by the registered electors of the state of Colorado, if the proposal is approved by a majority of the electors of the district voting thereon, the sales tax shall become effective as provided in section 29-2-106 (2), C.R.S.

(II) (Deleted by amendment, L. 99, p. 516, § 14, effective April 30, 1999.)

(5) (a) Except as provided in paragraph (b) of this subsection (5), all revenue collected from such sales tax, except the amounts retained under subsection (2) of this section, shall be credited to a special fund designated as the sales tax street improvement fund, such designation to include the name or description of the district. The fund shall be used only to pay the costs of the district improvements authorized by section 30-20-603 (1)(a) and (1)(c), the costs of debt service on bonds issued pursuant to section 30-20-619 (4), if any, or both of such costs.

(b) In a district formed prior to December 31, 2002, by a city that has been authorized to become a city and county pursuant to an amendment to the state constitution that has been approved by the registered electors of the state of Colorado, all revenue collected from such sales tax, except the amounts retained under subsection (2) of this section, shall be credited to a special fund designated as the sales tax street improvement fund, such designation to include the name or description of the district. The fund shall be used only to pay the costs of the district improvements and transportation services authorized by section 30-20-603 (1)(a.5) and (1)(c), the costs of debt service on bonds issued pursuant to section 30-20-619 (4), if any, the costs of operations, maintenance, and replacement, and the costs of organization of the district.

(6) (a) When the total cost of the improvements constructed pursuant to section 30-20-603 (1)(a), including the cost of all debt service thereon, if any, has been paid, the board shall cease to levy and collect the sales tax originally imposed pursuant to this section and shall repeal the ordinance authorizing such tax.

(b) Notwithstanding paragraph (a) of this subsection (6), if an improvement includes the use of sales tax for the improvement's operation or maintenance, the board shall continue to levy and collect the sales tax as specified in the resolution authorizing such tax.

(7) (a) Notwithstanding the provisions of section 30-20-602 (2), if any territory within a district is annexed by or incorporated into a municipality and revenue bonds have been issued pursuant to section 30-20-619 (4) prior to the date of such annexation or incorporation, the levy of the sales tax authorized by this section shall continue in such annexed or incorporated territory until the later of:

(I) The date upon which no bonds remain outstanding, whether issued before, on, or after the date of annexation or incorporation, so long as such bonds are refunding bonds or such bonds are issued for improvements which were authorized as of the date of annexation or incorporation; or

(II) The date of completion of all improvements which were authorized for such district as of the date of annexation or incorporation.

(b) The provisions of this subsection (7), as amended, shall apply to any territory within a district which has been annexed by or incorporated into a municipality, regardless of the date of annexation or incorporation.

(8) Notwithstanding subsection (7) of this section, that portion of the sales tax authorized by this section that is used for the operation or maintenance of improvements constructed pursuant to section 30-20-603 (1) shall not apply to any territory within a district that has been annexed by or incorporated into a municipality.

(9) The board may appoint an independent board of directors to perform the functions of the board under this part 6 in a district providing transportation services and improvements in accordance with the terms of the resolution or ordinance establishing the district.

(10) Notwithstanding any other provision of law, the provisions of this part 6 relating to the assessment of local improvement costs upon the property in a district that benefits from such improvements shall not apply to any district formed prior to December 31, 2002, by a city that has been authorized to become a city and county pursuant to an amendment to the state constitution that has been approved by the registered electors of the state of Colorado and that levies a sales tax pursuant to this section to fund local improvements authorized by section 30-20-603 (1)(a.5) and (1)(c).



§ 30-20-605. Property of irregular form - assessment

Whenever any lot or parcel of land is V-shaped or of any irregular form, such allowance may be made by resolution in any assessment as may be equitable and just, or any allowance may be refused, and, in case of any unusual area or proportion of intersections, the county may pay not exceeding one-half of the cost of any such intersection, and in such case the remainder only shall be assessed against the property improved.



§ 30-20-606. Determination of special benefits - factors considered

(1) The term "benefit", for the purposes of assessing a particular property within an improvement district, particularly with respect to drainage improvements to carry off surface waters, includes, but is not limited to, the following:

(a) Any increase in the market value of the property;

(b) The provision for accepting the burden from specific dominant property for discharging surface water onto servient property in a manner or quantity greater than would naturally flow because the dominant owner made some of his property impermeable;

(c) Any adaptability of property to a superior or more profitable use;

(d) Any alleviation of health and sanitation hazards accruing to particular property or accruing to public property in the improvement district if the provision of health and sanitation is paid for wholly or partially out of funds derived from taxation of property owners of the improvement district;

(e) Any reduction in the maintenance costs of particular property or accruing to public property in the improvement district if the maintenance of the public property is paid for wholly or partially out of funds derived from taxation of property owners of the improvement district;

(f) Any increase in convenience or reduction in inconvenience accruing to particular property owners, including the facilitation of access to and travel over streets, roads, and highways;

(g) Recreational improvements accruing to particular property owners as a direct result of drainage improvement.

(2) As used in connection with any district formed for the purpose of encouraging, accommodating, and financing improvements as authorized in section 30-20-603 (11.5), the term "benefit" shall include, but not be limited to, any acknowledged value set forth in the contracts and agreements entered into by the owner of the assessed property.



§ 30-20-607. Statement of expenses - apportionment

Upon completion of any local improvement or upon completion from time to time of any part thereof and upon acceptance thereof by the board or whenever the total cost of any improvement or of any such part thereof can be reasonably ascertained either prior to, during, or subsequent to the construction of the improvements, the board shall cause to be prepared a statement showing the whole cost of the improvement, including costs of inspection and collection, capitalized interest on any bonds issued for such period as the board may deem necessary, capitalized bond reserves, and all other incidental costs, the portion thereof, if any, to be paid by assessments, the portion thereof, if any, to be paid through the sales tax imposed pursuant to section 30-20-604.5, the portion thereof, if any, to be paid by the county, and the portion thereof to be assessed upon each lot or tract of land to be assessed for the same, which statement shall be filed in the office of the county clerk and recorder. If the board should deem the basis of assessment to be inequitable in any case, a just and equitable assessment shall be made upon the basis of benefits accruing to any property assessed by reason of the improvements made.



§ 30-20-608. Notice of apportionment

(1) Upon receipt of the statement filed pursuant to section 30-20-607, the county clerk and recorder shall notify, by advertisement once in some newspaper of general circulation in said county, the owners of any property to be assessed that said improvements have been, or are about to be, completed and accepted, therein specifying:

(a) The whole cost of the improvement;

(b) The portion, if any, to be paid by such county and the portion, if any, to be paid from a districtwide sales tax;

(c) The share, if any, apportioned to each lot or tract of land;

(d) That any complaints or objections which may be made in writing by the owners to the board of county commissioners, and filed in the office of the clerk within twenty days from the publication of such notice, will be heard and determined by the said board before the passage of any resolution assessing the cost of said improvements; and

(e) The date when and place where such complaints or objections will be heard.

(2) Any district formed for the purpose of encouraging, accommodating, and financing improvements as authorized in section 30-20-603 (11.5) shall not be required to provide a notice of apportionment by publication; rather, such notice, if any, may be provided in the time and manner set forth in the contract or agreement entered into for each property included in the district.



§ 30-20-609. Hearing on objections

Except for a district formed for the purposes authorized in section 30-20-603 (11.5), at the time specified in the notice required pursuant to section 30-20-608 (1) or at some adjourned time, the board shall hear and determine all such complaints and objections and may make such modifications and changes as may seem equitable and just or may confirm the first apportionment. The board shall, by resolution, assess the cost of the improvements, and the passage of the resolution shall be prima facie evidence of the fact that the property assessed is benefited in the amount of the assessments and that the assessments have been lawfully levied.



§ 30-20-610. Assessment constitutes a lien - filing with county clerk and recorder - corrections

(1) All assessments made in pursuance of this part 6, together with all interest thereon and penalties for default in payment thereof, and all costs in collecting the same shall constitute, from the effective date of the assessing resolution, a perpetual lien in the several amounts assessed against each lot or tract of land and shall have priority over all other liens excepting general tax liens. As to any subdivisions of any land assessed in pursuance of this part 6, the assessment lien may be apportioned by the board in such manner, if any, as may be provided in the assessing resolution.

(2) The county clerk and recorder shall file with his office copies of the assessing resolution after its final adoption by the board for recording on the land records of each lot or tract of land assessed within the county, as provided in article 30, article 35, or article 36 of title 38, C.R.S. In addition, the county clerk and recorder shall file copies of such assessing resolution after its final adoption by the board with the county assessor and the county treasurer. The county assessor is authorized to create separate schedules for each lot or tract of land assessed within the county pursuant to such resolution.

(3) No delays, mistakes, errors, or irregularities in any act or proceeding authorized or required by this part 6 shall prejudice or invalidate any final assessment; but the same may be remedied by subsequent filings, amending acts, or proceedings, as the case may require. When so remedied, the same shall take effect as of the date of the original filing, act, or proceeding. If in any court of competent jurisdiction any final assessment made in pursuance of this part 6 is set aside or if for any other reason the board determines it to be necessary to alter any final assessment made pursuant to this part 6, the board, upon notice as required in the making of an original assessment, may make a new assessment in accordance with the provisions of this part 6.

(4) To provide for unanticipated increases in the costs of improvements, the amount of any assessment imposed before the completion of the related improvements may be increased to a total amount not in excess of the special benefit conferred upon the affected property if, not more than ninety days following the completion of such improvements, the board gives notice of its intent to consider the amendment of such assessment, stating the time and place that a public hearing shall be held thereon, and holds such public hearing, in the same manner as provided for hearings held pursuant to sections 30-20-608 and 30-20-609. At the conclusion of such public hearing, the board may determine whether to amend one or more assessments within a district. Any such amendment shall take effect as of the date of the original assessment.

(5) If, as the result of any subdivision, resubdivision, vacation of right-of-way, or other action taken subsequent to the adoption of the assessment resolution, any new lot or parcel is created within a district, the board may, without a public hearing and with the consent of the owner of the new lot or parcel, modify the assessment resolution to reapportion all or any part of the total amount assessed in the district to such new lot or parcel.



§ 30-20-611. Assessment roll

The county clerk and recorder, or such other officer or agent of the county as may be directed by the board in the preliminary order, shall prepare a local assessment roll in book form showing, in suitable columns, each piece of land assessed, the total amount of assessment, the amount of each installment of principal and interest if, in pursuance of this part 6, the same is payable in installments, and the date when each installment will become due, with suitable columns for use, in case of payment of the whole amount or of any installment or penalty, and he shall deliver the same, duly certified, under the county seal, to the county treasurer for collection.



§ 30-20-612. When assessments payable - installments

All special assessments for local improvements shall be due and payable within thirty days after the effective date of the assessing resolution without demand, but all such assessments may be paid, at the election of the owner, in installments with interest as provided in section 30-20-614. All special assessments for local improvements authorized in section 30-20-603 (11.5) may be due and payable at such alternate time or times as set forth in the assessing resolution.



§ 30-20-613. Effect of payment in installments

Failure to pay the whole assessment within said period of thirty days shall be conclusively considered and held to be an election on the part of all persons interested, whether under disability or otherwise, to pay in such installments. All persons so electing to pay in installments shall be conclusively held and considered as consenting to said improvements. Such election shall be conclusively held and considered as a waiver of any right to question the power or jurisdiction of the county to construct the improvements, the quality of the work, the regularity or sufficiency of the proceedings, the validity or the correctness of the assessments, or the validity of the lien thereof; except that, with respect to local improvements authorized in section 30-20-603 (11.5), the owner for each property included in the district shall retain all rights otherwise existing by contract or by law against parties other than the county with respect to the financed energy efficiency improvement or renewable energy improvement.



§ 30-20-614. How installments paid - interest

In case of such election to pay in installments, the assessments shall be payable in two or more installments of principal, the first of which installments shall be payable as prescribed by the board in not more than five years and the last in not more than twenty years, with interest in all cases on the unpaid principal. The number and amounts of payment of installments, the period of payment, and the rate and times of payment of interest shall be determined by the board and set forth in the assessing resolution. The times of payment of installments shall be the same as the times of payment for installments of property taxes as specified in section 39-10-104.5 (2), C.R.S.; except that all special assessments for local improvements authorized in section 30-20-603 (11.5) may be payable at such alternate times as provided by the board in the assessing resolution and the board may enter into agreements with third parties to assist the treasurer with the administration and collection of such installments.



§ 30-20-615. Penalty for default - payment of balance

Failure to pay any installment, whether of principal or interest, when due shall cause the whole of the unpaid principal to become due and collectible immediately, and the whole amount of the unpaid principal and accrued interest shall thereafter draw interest at the rate established pursuant to section 5-12-106 (2) and (3), C.R.S., until the day of sale; but, at any time prior to the day of sale, the owner may pay the amount of all unpaid installments, with interest at the penalty rate set by the assessing resolution, and all costs of collection accrued and shall thereupon be restored to the right thereafter to pay in installments in the same manner as if default had not been suffered. The owner of any property not in default as to any installment or payment may, at any time, pay the whole of the unpaid principal with the interest accruing to the maturity of the next installment of interest or principal; except that any owner who pays the whole of the unpaid balance pursuant to this section may be assessed a prepayment premium not to exceed three percent of the unpaid principal, the amount of which premium shall be specified in the resolution imposing the assessment.



§ 30-20-616. Payment in full - assessment roll returned - payment of share

(1) Except for a district formed for the purposes authorized in section 30-20-603 (11.5), as to which the assessments shall be paid pursuant to the contracts and agreements entered into by the owner of the assessed property, payment may be made to the county treasurer at any time within thirty days after the effective date of the assessing resolution. At the expiration of said thirty-day period, the county treasurer shall return the local assessment roll to the county clerk and recorder, therein showing all payments made thereon, with the date of each payment. The county clerk and recorder shall certify the roll under the seal of the county and deliver it to the county treasurer, with the clerk's warrant for the collection of the same. The county treasurer shall provide a receipt for the roll, and all such rolls shall be numbered for convenient reference.

(2) The owner of any divided or undivided interest in the property assessed may pay his share of any assessment, upon producing evidence of the extent of his interest, satisfactory to the treasurer having the roll in charge; but the assessment lien shall remain on the entire property assessed until the entire assessment is paid, except as otherwise provided pursuant to section 30-20-610.



§ 30-20-617. Sale of property for nonpayment - county may purchase property on default

(1) In case of default in the payment of any installment of principal or interest when due, the county treasurer shall advertise and sell all property concerning which such default is suffered for the payment of the whole of the unpaid assessments thereon. Said advertisements and sales shall be made at the same times, in the same manner, under all the same conditions and penalties, and with the same effect as provided by general law for sales of real estate in default of payment of the general property tax.

(2) At any sale by the county treasurer of any property for the purpose of paying any special assessment for local improvements made under the provisions of this part 6 in the district, the county treasurer, having written authority from the board, may purchase any such property without paying for the same in cash and shall receive certificates of purchase therefor in the name of the county. The certificates shall be received and credited at their face value, with all interest and penalties accrued, on account of the assessments in pursuance of which the sale was made. The certificates may thereafter be sold by the county treasurer at their face value, with all interest and penalties accrued, and assigned by him to the purchaser in the name of the county. The proceeds of such sale shall be credited to the fund created by resolution for the payment of such assessments respectively. In the event that all bonded indebtedness incurred in payment for said local improvements has been discharged in full, said certificates may be sold by the board for the best price obtainable at public sale, at auction, or by sealed bids in the same manner and under the same conditions as is provided in subsection (4) of this section. The proceeds shall be credited to the general fund of said county. Such assignments shall be without recourse, and the sale and assignments shall operate as a lien in favor of the purchaser and assignee as is provided by law in the case of sale of real estate in default of payment of the general property tax.

(3) Any county as such purchaser has the right to apply for tax deeds on such certificates of purchase at any time after three years from the date of issuance of said certificates, and such deeds shall be issued as provided by law for issuance of tax deeds for the nonpayment of the general property tax.

(4) Cumulatively with all other remedies, any county which is the owner of property by virtue of a tax deed, or is the owner of property otherwise acquired, in satisfaction or discharge of the liens represented by such certificates of sale, may sell such property for the best price obtainable at public sale, at auction, or by sealed bids. Such sales shall be after public notice by the county treasurer or the county clerk and recorder to all persons having or claiming any interest in the property to be sold or in the proceeds of such sale by publication of such notice three times, a week apart, in a weekly or daily newspaper of general circulation within the county in which the property is located. Such notice shall describe the property and state the time, place, and manner of receiving bids; except that the time fixed for the sale shall not be less than ten days after the last publication. The county may reject any and all bids. Any interested party, at any time within ten days after the receipt of bids for the sale of property, may file with the county a written protest as to the sufficiency of the amount of any bid made or the validity of the proceedings for the sale. If the protest is denied, such person, within ten days thereafter, shall commence an action in a court of competent jurisdiction to enjoin or restrain the county from completing the sale. If no such action is commenced, all protests or objections to the sale shall be waived, and the county shall then convey the property to the successful bidder by quitclaim deed.

(5) In addition to all other remedies, any county which is a holder of certificates of purchase may bring a civil action for foreclosure thereof in accordance with article 38 of title 38, C.R.S., joining as defendants all persons holding record title, persons occupying or in possession of the property, persons having or claiming any interest in the property or in the proceeds of foreclosure sale, all governmental taxing units having taxes or other claims against said property, and all unknown persons having or claiming any interest in said property. Any number of certificates may be foreclosed in the same proceeding. In such proceeding the county, as plaintiff, is entitled to all relief provided by law in actions for an adjudication of rights with respect to real property, including actions to quiet title.

(6) The proceeds of any such sale of property shall be credited to the appropriate special assessment fund. The county shall deduct therefrom the necessary expenses in securing deeds and taking proceedings for the sale or foreclosure.

(7) When any county has sold or conveyed at a fair market value certificates of purchase or property which it has acquired in satisfaction or discharge of special assessment liens, such sales and conveyances are hereby validated and confirmed as against all parties having or claiming any interest in such property or the proceeds of such sale.

(8) It is hereby declared that the purpose of this section is to restore delinquent property to the tax rolls and to realize the greatest possible amount from such property for the benefit of all persons and taxing bodies having liens thereon.



§ 30-20-618. Power of board to contract debt - question submitted to voters

The board shall have power to contract an indebtedness on behalf of the county, and upon the credit thereof, by borrowing money or issuing the negotiable interest-bearing bonds of the county for the purpose of providing a fund to pay such part of the cost of improvements authorized by this part 6 as may be determined by the board, subject, however, to constitutional limitations. No such debt shall be created for such purposes unless the question of incurring the same, including the question of the maximum net effective interest rate, shall be submitted at a special election, which election shall be called and conducted, the votes canvassed, and the result declared in the same manner as other county elections on questions of incurring bonded indebtedness.



§ 30-20-619. Issuing bonds - property specially benefited

(1) For the purpose of paying all or such portion of the cost of any improvement constructed or acquired under the provisions of this part 6 as may be assessed against the property specially benefited and not paid by the sales tax authorized by section 30-20-604.5 or by the county, special assessment bonds of the county may be issued, of such date, in such form, and on such terms, including, without limitation, provisions for their sale, payment, and redemption, as may be prescribed by the board, bearing the name of the street or district improved and payable in a sufficient period of years after such date to cover the period of payment provided, and in convenient denominations. All such bonds shall be issued upon estimates approved by the board, and the county treasurer shall preserve a record of the same in a suitable book kept for that purpose. All such bonds shall be subscribed by the chair of the board, countersigned by the county treasurer, with the county seal affixed, and attested by the county clerk and recorder; except that the county treasurer need not countersign a bond issued by a district formed for the purposes authorized in section 30-20-603 (11.5). Such bonds shall be payable out of the moneys collected on account of the assessments made for said improvements, from reserve accounts, if any, established to secure the payment of such bonds, and from any other legally available moneys. All moneys collected from such assessments for any improvement shall be applied to the payment of the bonds issued, until payment in full is made of all the bonds, both principal and interest, or to fund or replenish reserve accounts, if any, established to secure the payment of such bonds. The bonds may be sold, under such terms and conditions as are established by the board, in such amounts as will be sufficient to pay for the cost of the improvements.

(2) Whenever three-fourths of the bonds issued pursuant to subsection (1) of this section for an improvement constructed under this part 6 have been paid and cancelled and for any reason any remaining assessments are not paid in time to pay the remaining bonds for the district and the interest due thereon, the county may pay, from legally available moneys, the bonds when due and the interest due thereon and may reimburse itself by collecting the unpaid assessments due the district.

(3) When all bonds of an improvement district have been paid, any moneys remaining to the credit of such district may be transferred to a special surplus and deficiency fund, and whenever there is a deficiency in any improvement district bond fund to meet the payment of outstanding bonds for other improvement districts and interest due thereon, or to redeem such outstanding bonds in accordance with any estimated redemption schedule used in connection with the sale of such bonds, the deficiency may be paid from the moneys available therefor in the surplus and deficiency fund.

(4) For the purpose of paying all or such portion of the costs of any improvement constructed pursuant to section 30-20-603 (1)(a) and (1)(c) to which the revenues from any sales tax imposed pursuant to section 30-20-604.5 have been pledged, revenue bonds may be issued, which shall be payable solely from such sales tax. Such bonds shall be issued on the terms set forth in section 29-2-112, C.R.S.

(5) In connection with the issuance of bonds payable solely from special assessments as provided in subsection (1) of this section, the board may provide by resolution for the submission of the question of issuing such bonds to the electors eligible to vote on the question. In that case, the board may provide by resolution that all registered electors of the county shall be eligible to vote on the question or that only electors of the district shall be eligible to vote on the question.

(6) In connection with the issuance of bonds payable from special assessments which are additionally secured as provided in subsection (2), (3), or (4) of this section, the board may provide by resolution for the submission of the question of issuing the bonds to all registered electors of the county.

(7) Notwithstanding any other provision of this part 6, bonds issued in accordance with the requirements of this section may be payable from the assessments levied in one or more improvement districts.

(8) Notwithstanding any other provision of this part 6, any district formed for the purpose of encouraging, accommodating, and financing improvements as authorized in section 30-20-603 (11.5) may be authorized to:

(a) Issue one or more series of bonds, and bonds of any such district may be payable from the assessments levied pursuant to one or more assessment resolutions; and

(b) Jointly finance the improvements of multiple such districts located in one or more counties by intergovernmental agreement of the organizing counties or through other legally available means. Such intergovernmental agreement may include provisions for, among other things, the transfer of revenues collected pursuant to this part 6, including assessment payments, penalty payments pursuant to section 30-20-615, and property sale proceeds pursuant to section 30-20-617, from the county treasurer of the county in which a property is located to the county treasurer for the county issuing bonds pursuant to this section.



§ 30-20-619.5. Issuing refunding bonds

(1) The board may issue one or more series of bonds to refund all or any portion of the outstanding bonds issued by one or more improvement districts pursuant to section 30-20-619. Any such bonds shall be issued in accordance with the provisions of article 56 of title 11, C.R.S. In such case, for purposes of complying with the requirements of article 56 of title 11, C.R.S., any bonds issued to refund all or any portion of the outstanding bonds of one or more improvement districts shall be deemed to be revenue bonds, the refunded bonds shall be deemed to be revenue obligations, and the assessments shall be deemed to be revenue.

(2) Any bonds issued pursuant to this section may refund all or any portion of the outstanding bonds of one or more improvement districts and may be secured by a combination of assessments levied on all or a specifically identified portion of the assessed property located within such districts.

(3) Two or more series of bonds may be issued to refund the outstanding bonds of one or more districts, and each series may be secured by assessments levied on different portions of the assessed property located within the districts that have outstanding bonds.

(4) Except as otherwise provided in subsection (5) or (6) of this section, in connection with the issuance of refunding bonds pursuant to this section, the board may amend the resolution imposing the assessment to modify all or any portion of the following terms describing the assessment as specified in the resolution:

(a) The rate of interest the board charges on unpaid installments;

(b) Any penalty for prepayment of an assessment;

(c) The principal balance due and owing on the assessment;

(d) The dates upon which unpaid assessments are due;

(e) The number of years over which unpaid assessments are due; or

(f) Any other term specified in the resolution as necessary to make the resolution conform to the requirements of this section.

(5) Before the board may amend the resolution imposing the assessment to increase the amount of principal and interest due and owing under the assessment, the number of years over which unpaid assessments are due, or the amount of any unpaid assessments, the board shall:

(a) Obtain consent in writing to the amendment to the resolution from the owner of each tract of land that would be affected by the amendment; or

(b) (I) Set a place and time, not less than twenty days nor more than forty days after the date of such setting, for a hearing on the proposed amendment.

(II) Thereupon, the clerk of the board shall cause notice by publication to be made of the pendency of the proposed amendment, a summary of the terms of such amendment as described in subsection (4) of this section, and of the time and place of the hearing on the proposed amendment.

(III) All complaints and objections made in writing concerning the proposed amendment by the owners of any property in the district shall be heard and determined by the board before final action is taken. If the owners of the tracts upon which more than one-half of the affected assessments, measured by the unpaid assessment balance, submit written protests to the amendment to the board on or before the date specified in the notice, the board shall not adopt the proposed amendment. Any proposed amendment may be modified, confirmed, or rescinded prior to passage of the resolution authorized under subsection (4) of this section.

(6) Notwithstanding any other provision of law, in order either to issue refunding bonds or to amend a resolution of the board imposing an assessment pursuant to this section, the board shall make written findings that:

(a) The obligation of the county shall not be materially or adversely impaired with respect to any outstanding bond secured by the assessments; and

(b) The principal balance of any assessment shall not increase to an amount such that the aggregate amount that is assessed against any one particular tract of land exceeds the maximum benefit to the tract that is estimated to result from the project that is financed by the assessment and refunding of the outstanding bonds.



§ 30-20-620. Bonds negotiable - interest

All bonds issued pursuant to section 30-20-619 (1) and (2) shall be negotiable in form and shall bear such interest as may be fixed by the board, not exceeding a maximum net effective interest rate specified by the board, prior to the use of said bonds in payment for improvements or the sale thereof.



§ 30-20-622. Contracts for construction - bond - default

(1) Except as provided in this section, all local improvements made under the provisions of this part 6 shall be constructed by independent contract, and all contracts shall be let by the board. All such contracts shall be let to the lowest reliable and responsible bidder, after public advertisement once in a newspaper of general circulation in such county; except that after such advertisement, if it be determined by the board that the bids are too high or that the proposed improvement can be made by the county for less than the bid of the lowest reliable and responsible bidder, such county is empowered to provide for doing the work by hiring labor by the day or otherwise and to arrange for purchasing necessary material, all under the supervision of the board.

(2) Except when the county does the work, no contract shall be made without a surety bond for its faithful performance, with sufficient sureties, to be approved by the board. No surety shall be accepted or approved by the board other than a corporate surety company, unless he is the owner of real estate in this state, free and clear of all encumbrances, in double the amount of his liability on all bonds upon which he may then be surety. Upon default in the performance of any contract, the board may advertise and relet the remainder of the work in like manner, without further resolution, and deduct the cost from the original contract price or, with the approval of the board, advance any excess out of the funds of the county and recover the same by suit on the original bond. In all advertisements the right shall be reserved to reject any or all bids, and, upon rejecting all bids, if deemed advisable by the board, other bids may be advertised for.

(3) Notwithstanding the provisions of subsection (1) of this section and the provisions of section 24-92-104 (3), C.R.S., all construction contracts for any improvements funded in whole or in part by the district sales tax authorized by section 30-20-604.5 or by revenue bonds issued pursuant to section 30-20-619 (4) shall be awarded by competitive sealed bidding pursuant to the procedures set forth in article 92 of title 24, C.R.S.



§ 30-20-623. Provisions to be inserted

Every contract shall provide that it is subject to the provisions of the laws under which the county exists and of the resolution authorizing the improvement; that the aggregate payment thereon shall not exceed the amount appropriated; that, upon ten days' written notice to the contractor, the work under such contract, without cost or claim against the county, may be suspended for substantial cause; and that, upon complaint of any owner of land to be assessed for the improvement that the improvement is not being constructed in accordance with the contract, the board may consider the complaint and make such order in the premises as shall be just, and such order shall be final.



§ 30-20-624. Utility connections may be ordered before paving - costs - default

Before paving in any district in pursuance of this part 6, the board may order the owners of property therein to connect their several premises with the gas, water, or sewer mains or with any other utility in the street in front of their several premises. Upon default of any owner for thirty days after such order to make such connections, the city or town may contract for and make the connections at such distance, under such regulations, and in accordance with such specifications as may be prescribed by the board. The whole cost of each connection shall be assessed against the property with which the connection is made, and the cost shall be paid upon the completion of the work and in one sum. The cost shall be assessed, shall become a lien, and shall be collected in the same manner as is provided in this part 6 for the assessment and collection of the cost of other special improvements. Upon default in the payment of any such assessment, the property shall be sold in like manner and with like effect.



§ 30-20-625. No action maintainable - exception - grounds - limitations

(1) No legal or equitable action shall be brought or maintained to enjoin the collection of assessments levied under this part 6 except upon the grounds:

(a) That notice of a hearing upon the amount of the assessment was not given as required in this part 6, and any person presenting objections to the board at or before the hearing on assessment shall be deemed to have waived this ground;

(b) That the hearing upon the amount of the assessment as provided in this part 6 was not held;

(c) That the improvement ordered was not one authorized by this part 6.

(2) No action shall be brought under paragraph (c) of subsection (1) of this section unless the objections on which such action is based have been presented to the board in writing prior to the hearing on the proposed improvements as provided in section 30-20-603 (6)(i). Any action brought with respect to the ordering of any improvements, the creation of any district, the authorization or issuance of any bonds, the levying of any assessments, or any other action taken under this part 6 shall be commenced within thirty days after the effective date of the resolution ordering the improvements, creating the district, authorizing or issuing bonds, or levying assessments or the performance of any other action complained of or shall be thereafter perpetually barred.



§ 30-20-626. Requirements of publication of notice

Notwithstanding any provisions of part 1 of article 70 of title 24, C.R.S., compliance with the requirements of publication of notice specified in this part 6 shall be deemed in full compliance for all purposes of this part 6.



§ 30-20-627. Local improvements completed - dissolution

When the local improvements specified in the preliminary order referred to in section 30-20-603 (5) and specified in the resolution authorizing the improvements have been completed and any debt incurred or bonds issued have been paid, the board shall take all steps necessary to dissolve the district and, upon completion of such steps, shall declare, by resolution, that the district is dissolved; except that this requirement does not apply to a district formed for the purposes authorized in section 30-20-603 (11.5). Upon dissolution, any moneys remaining to the credit of such district that have not been transferred to a special surplus and deficiency fund as permitted in section 30-20-619 (3) may be used for any county purpose as determined by the board, including, without limitation, the reimbursement to the county of any county moneys spent to provide any portion of the costs of the local improvements completed within the dissolved district.



§ 30-20-628. County treasurer - policies and procedures

The county treasurer may adopt policies and procedures which the county treasurer deems necessary and reasonable for the administration and collection of assessments imposed and payable pursuant to the provisions of this part 6 and which are consistent with the provisions of said part 6.






Part 7 - Recreation Districts - County

§ 30-20-701. Legislative declaration

It is declared that the creation of recreation districts, having the purposes and powers provided in this part 7, will serve a public use and will promote the health, safety, prosperity, security, and general welfare of the inhabitants of said districts.



§ 30-20-702. County may establish districts

(1) Whenever a county has acquired property for recreational purposes, as authorized in sections 29-7-101 to 29-7-104, C.R.S., such county may establish a recreation district. This district shall be composed of the unincorporated area benefited by the establishment of the proposed recreational facility, the boundaries to be designated by the board of county commissioners. If a county planning commission has been created in the county under the authority of part 1 of article 28 of this title, it is the duty of such planning commission, upon request from the board of county commissioners, to formulate a tentative plan for the formation of such recreation district. The plan shall include recommendations as to the area to be benefited and boundaries and powers of the district. Upon completion of the plan, the county planning commission shall certify such plan to the board of county commissioners.

(2) Before the creation of a recreation district, a hearing thereon shall be held by the board of county commissioners to ascertain the sentiment of residents of the area toward the establishment of such a district. Notice of the hearing, stating the time, place, date, and purpose of the hearing, and including a description of the proposed boundaries, shall be published once weekly for three consecutive weeks in a newspaper published and of general circulation in the county.

(3) After the hearing, the board of county commissioners, at any regularly scheduled meeting, may change, amend, reject, or adopt the plan formulated and certified by the county planning commission and by resolution create a recreation district.



§ 30-20-702.5. Acquisition of land by Larimer county authorized

(1) The general assembly finds and declares that it is in the best interests of the state for Larimer county to acquire certain properties in the floodplain areas of the Big Thompson canyon and the north fork thereof. In making such acquisitions, Larimer county shall be subject to the findings of the Colorado water conservation board with respect to the location of said floodplain areas. The county shall establish a recreation district pursuant to the provisions of this article for the purpose of making the acquisitions authorized and for the further purposes of the future management, control, and financing of all park and recreational areas developed following such acquisitions. In acquiring lands as authorized, the county and the recreation district shall seek primarily lands near inhabited areas which are unlikely to be the subject of direct acquisition by the federal forest service or other federal agency.

(2) The division of parks and wildlife, as a part of its duties under section 33-10-108, C.R.S., shall undertake the duties of coordinating federal, state, and local efforts and contributions, in the development of the land acquired pursuant to this section, in order that the people of the state shall receive benefits from the park and recreational facilities thus acquired.



§ 30-20-703. Powers of county commissioners

(1) Acting on behalf of such district, the board of county commissioners may:

(a) Levy a tax on all real and personal property situated within the district not to exceed one mill, the proceeds of which shall be used within the district for operation, maintenance, capital improvements, acquisition of additional property, and employment of a staff to supervise a program of activities, and receive gifts of money or property for construction and operation of recreational facilities and programs; but if the recreational district comprises the entire county, the board of county commissioners is authorized to appropriate from the general fund for this purpose and no special levy is authorized;

(b) Establish a board of five residents of the district who own real estate within the district and who have paid a tax thereon for at least one year preceding their selection, to administer the facility, and to supervise the conduct of the recreational programs. Each member of the board, upon approval by a majority of the taxpaying electors residing in the district voting on the question at a general election, may receive as compensation for his services a sum not in excess of six hundred dollars per annum, payable not to exceed twenty-five dollars per meeting attended. Terms of such board members shall be so arranged that the term of one member expires each year. The manner of selection and the powers shall be determined by the board of county commissioners in its order creating the recreation district.

(c) Provide for the employment of personnel to operate and manage the facilities and recreation programs, and cooperate with other public and private agencies in the operation and management of the facilities and program;

(d) Provide for the creation of a reserve fund adequate to meet the obligations of the district, for maintenance and operating charges and depreciation, and to provide replacements of and betterments to the improvements of the district.



§ 30-20-704. Budget

The operations of the recreation district shall be conducted in accordance with the provisions of the local government budget law. The proposed budget shall be submitted to the board of county commissioners by the district board on or before the same date that is set for other departments of county government. In no event shall the provisions of this section be construed to prevent the creation of a reserve fund as provided in section 30-20-703.



§ 30-20-705. Purpose

No part of this part 7 shall repeal or affect any other act or any part thereof, it being intended that this part 7 shall provide a separate method of accomplishing its objects, and not an exclusive one.






Part 8 - Cemetery Districts

§ 30-20-801. Creation of cemetery districts

The board of county commissioners of any county shall create cemetery districts within its county upon petition of the property owners within said districts, in accordance with the provisions of this part 8.



§ 30-20-802. Petition for creation of district

Upon presentation to the board of county commissioners of a petition setting forth the name of the proposed cemetery district, a description of the boundaries of said district, the names of three taxpaying electors resident within such district to be appointed as the first board of directors of said proposed district, and a request for the organization thereof, signed by a majority of the taxpaying electors resident therein, it is the duty of the board of county commissioners of such county to examine the petition and, if it finds that the petition is regular and in due form as provided, and if the board of county commissioners finds that said petition has been signed by a majority of the taxpaying electors, to enter a resolution in its proceedings establishing said cemetery district and to file a certified copy of such resolution with the county clerk and recorder.



§ 30-20-803. Board of directors

Immediately after the creation of such cemetery district, the board of county commissioners shall appoint a board of directors for said cemetery district, consisting of the three members recommended in the petition filed with the board of county commissioners. One of such members shall hold his office for two years, one for four years, and one for six years. Thereafter the term of office shall be six years. Vacancies in the board of directors shall be filled by the board of county commissioners. All special and regular meetings of the board of directors shall be held at locations which are within the boundaries of the cemetery district or which are within the boundaries of any county in which the cemetery district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of such meeting.



§ 30-20-804. District officers

The officers of such cemetery district shall be the president and a secretary who shall be elected annually by the board of directors from its own members.



§ 30-20-805. Powers of district

(1) From and after the filing of the resolution establishing such district with the county clerk and recorder, the cemetery district shall be a body corporate and shall have the following powers:

(a) To acquire, hold, and convey real and personal property for cemetery purposes within said district;

(b) To sue and be sued in its corporate name;

(c) To receive, acquire, and hold donations or bequests of real or personal property;

(d) To sell burial plots in the cemetery property acquired by said district;

(e) To draw warrants upon the county treasurer for cemetery purposes;

(f) To determine annually the amount of tax not to exceed four mills, to be levied upon the taxable property of said district, to acquire, care for, and maintain such cemetery for the ensuing year, and to certify the same to the board of county commissioners. Any amount of tax levy not previously established by resolution nor previously approved by the electors must be authorized by a vote of the electors of that cemetery district.



§ 30-20-806. Taxation

The board of county commissioners is authorized to levy a tax not to exceed four mills so certified to it by said cemetery district against all taxable property within said cemetery district which tax shall be collected by the county treasurer. If the district embraces the entire county, the board of county commissioners is authorized to appropriate from the general fund money for this purpose and no special tax shall be made.



§ 30-20-807. Cemetery district fund

All moneys belonging to or collected on behalf of said cemetery district may be deposited with the county treasurer of the county in which said district is located in a fund known as ............. cemetery district fund. Expenditures therefrom shall be made by the county treasurer upon warrants drawn thereon by the president and secretary of said cemetery district.



§ 30-20-808. Abandoned graves - right to reclaim

(1) If there is a lot, grave space, niche, or crypt in a cemetery in which no remains have been interred, no burial memorial has been placed, and no other improvement has been made for a continuous period of no less than seventy-five years, a cemetery district may initiate the process of reclaiming title to the lot, grave space, niche, or crypt in accordance with this section.

(2) A cemetery district seeking to reclaim a lot, grave space, niche, or crypt shall:

(a) Send written notice of the cemetery district's intent to reclaim title to the lot, grave space, niche, or crypt to the owner's last-known address by first-class mail; and

(b) Publish a notice of the cemetery district's intent to reclaim title to the lot, grave space, niche, or crypt in a newspaper of general circulation in the area in which the cemetery is located once per week for four weeks.

(3) The notice required by subsection (2) of this section shall clearly indicate that the cemetery district intends to terminate the owner's rights and title to the lot, grave space, niche, or crypt and include a recitation of the owner's right to notify the cemetery district of the owner's intent to retain ownership of the lot, grave space, niche, or crypt.

(4) If the cemetery district does not receive from the owner of the lot, grave space, niche, or crypt a letter of intent to retain ownership of the lot, grave space, niche, or crypt within sixty days after the last publication of the notice required by paragraph (b) of subsection (2) of this section, all rights and title to the lot, grave space, niche, or crypt shall transfer to the cemetery district. The cemetery district may then sell, transfer, or otherwise dispose of the lot, grave space, niche, or crypt without risk of liability to the prior owner of the lot, grave space, niche, or crypt.

(5) A cemetery district that reclaims title to a lot, grave space, niche, or crypt in accordance with this section shall retain in its records for no less than one year a copy of the notice sent pursuant to paragraph (a) of subsection (2) of this section and a copy of the notice published pursuant to paragraph (b) of subsection (2) of this section.

(6) If a person submits to a cemetery district a legitimate claim to a lot, grave space, niche, or crypt that the cemetery district has reclaimed pursuant to this section, the cemetery district shall transfer to the person at no charge a lot, grave space, niche, or crypt that, to the extent possible, is equivalent to the reclaimed lot, grave space, niche, or crypt.

(7) Notwithstanding any provision of law to the contrary, on and after August 7, 2006, a cemetery district shall not convey title to the real property surveyed as a lot in a cemetery for use as a burial space. A cemetery district may grant interment rights to a lot, grave space, niche, or crypt in a cemetery.






Part 9 - Solid Waste-to-Energy Incineration Systems

§ 30-20-901. Legislative declaration

The general assembly hereby finds and declares that methods for the efficient and economical production of usable energy should be achieved whenever possible and that the use of flammable waste material for the conversion of heat into steam, electrical power, or any other form of energy could provide energy in an efficient and economical manner. For such purposes, the provisions of this part 9 are enacted to authorize counties to develop this type of energy for their own use and the use of the public.



§ 30-20-902. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Solid waste-to-energy incineration system" means the use of flammable waste material as a primary or supplemental fuel for the conversion of heat into steam, electrical power, or any other form of energy.



§ 30-20-903. County authority relating to solid waste-to-energy incineration systems

(1) The board of county commissioners of any county has the power to:

(a) Acquire, hold, use, transfer, and convey any real or personal property for the purpose of developing and operating a solid waste-to-energy incineration system;

(b) Engage in any activities relating to the siting, development, and operation of a solid waste-to-energy incineration system and to the production and sale of energy from such system;

(c) Issue revenue bonds authorized by action of the board of county commissioners, without the approval of the qualified electors of the county, for purposes of financing the siting and development of a solid waste-to-energy incineration system and the production and marketing of energy from such system. Such revenue bonds shall be issued in the manner provided in part 4 of article 35 of title 31, C.R.S., for the issuance of revenue bonds by municipalities; except that such revenue bonds may be sold in one or more series at par, or below or above par, at public or private sale, in such manner and for such price as the county, in its discretion, shall determine. Such revenue bonds and interest coupons, if any, appurtenant thereto shall never constitute the debt or indebtedness of the county within the meaning of any provision or limitation of the state constitution or statutes, and shall not constitute nor give rise to a pecuniary liability of the county or a charge against its general credit or taxing powers. Such revenue bonds and the income therefrom are exempt from taxation, except inheritance, estate, and transfer taxes.

(d) Enter into contracts, including intergovernmental contracts pursuant to section 29-1-203, relating to the acts authorized by this part 9;

(e) Establish such terms and conditions by contract, resolution, or any other method for the siting, development, and operation of a solid waste-to-energy incineration system and the production and sale of energy from such system;

(f) Set, maintain, and revise charges for the disposal of solid waste at a solid waste-to-energy incineration system facility and for the sale of energy from such system for the purpose of financing the property, facilities, and operation of the system;

(g) Exercise any other powers which are essential in performing the acts authorized by this part 9;

(h) Perform any nonlegislative acts authorized by this part 9 by means of an agent or by contract with any person, firm, or corporation.



§ 30-20-904. Department of public health and environment rules

The department of public health and environment may promulgate rules for the engineering design and operation of solid waste-to-energy incineration systems, and any such system shall comply with such rules before beginning operations.






Part 10 - Solid Wastes Disposal Limitations

§ 30-20-1001. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Consumer product" means any device that is primarily intended for personal or household use and is typically sold, distributed, or made available to the general population through retail or mail-order distribution. Such term does not include vehicles, motorcycles, wheelchairs, boats, or other forms of motive power. The term does include, but is not limited to, computers, games, telephones, radios, and similar electronic devices.

(2) "De minimis quantities of used oil" means small spills, leaks, or drippings from pumps, machinery, pipes, and other similar equipment during normal operations; except that the term shall not include used oil discarded as a result of abnormal operations resulting in substantial leaks, spills, or other releases.

(3) "Land disposal" means placing, discarding, or otherwise disposing of residentially generated solid wastes:

(a) In any solid wastes disposal site and facility, transfer station, or treatment, storage, or disposal facility operated by the state, a local government, or a private entity;

(b) In sewers, drainage systems, septic tanks, surface or groundwaters, watercourses, or any body of water; or

(c) On the ground.

(4) "Lead-acid battery" means a battery that:

(a) Consists of lead and sulfuric acid;

(b) Is used as a power source; and

(c) Is not intended as a power source for consumer products.

(5) "Lubricating oil" means the fraction of crude oil or synthetic oil used to reduce friction in motorized equipment. "Lubricating oil" includes rerefined oil.

(6) (a) "Person" means an individual.

(b) "Person" shall not include waste haulers as defined in subsection (16) of this section.

(7) "Residentially generated" means used lead-acid batteries and used oil generated by a person.

(8) "Retailer" means any corporation, limited liability company, partnership, individual, sole proprietorship, joint-stock company, joint venture, or other private legal entity that engages in the sale of new lead-acid batteries or lubricating oil directly to the end user.

(9) "Solid waste" shall have the same meaning as set forth in section 30-20-101 (6).

(10) "Solid wastes disposal" shall have the same meaning as set forth in section 30-20-101 (7).

(11) "Solid wastes disposal site and facility" shall have the same meaning as set forth in section 30-20-101 (8).

(12) Repealed.

(13) "Transfer station" shall have the same meaning as set forth in section 30-20-101 (9).

(14) "Used lead-acid battery" means any lead-acid battery that is no longer functional or no longer used for its primary purpose.

(15) "Used oil" means any residentially generated motor oil, refined from crude oil or a synthetic oil, that has been used and as a result of that use is contaminated by physical or chemical impurities.

(16) "Waste hauler" means any individual or any employee or agent of a partnership, private, county, or municipal corporation, firm, board of a metropolitan district, or other association of persons that haul waste under contract, agreement, or as otherwise provided by law, to solid wastes disposal sites and facilities.

(17) and (18) Repealed.

(19) "Wholesaler" means any corporation, limited liability company, partnership, individual, sole proprietorship, joint-stock company, joint venture, or other private legal entity that sells new lead-acid batteries or lubricating oil for resale.



§ 30-20-1002. Lead-acid batteries - disposal limitations

(1) On and after July 1, 2007, land disposal of residentially generated used lead-acid batteries shall be prohibited.

(2) A person shall dispose of used lead-acid batteries by delivering the batteries to:

(a) A retailer or wholesaler engaged in lead-acid battery collection or recycling;

(b) A secondary lead smelter; or

(c) A collection or recycling facility operating under the laws of this state or under rules promulgated by the United States environmental protection agency.

(3) A retailer shall dispose of used lead-acid batteries by delivering the batteries to:

(a) The agent of a wholesaler or a secondary lead smelter;

(b) A battery manufacturer for delivery to a secondary lead smelter; or

(c) A collection or recycling facility operating under the laws of this state or under rules promulgated by the United States environmental protection agency.

(4) (a) Waste haulers shall notify customers that the land disposal of lead-acid batteries is prohibited.

(b) The notice required by paragraph (a) of this subsection (4) shall explain that lead-acid batteries shall be disposed of by delivery to a retailer or wholesaler engaged in lead-acid battery collection or recycling, a secondary lead smelter, or a collection or recycling facility operating under the laws of this state or under rules promulgated by the United States environmental protection agency.



§ 30-20-1003. Lead-acid batteries - collection for recycling

(1) A retailer selling replacement lead-acid batteries in the state may:

(a) Accept from customers, at the point of transfer, used lead-acid batteries of the same general type and in a quantity at least equal to the number of new batteries purchased, if offered by customers; and

(b) Collect a deposit of at least ten dollars on the sale of an automotive-type replacement lead-acid battery that is not accompanied by the return of a used lead-acid battery of the same general type. All deposits shall inure to the benefit of the retailer unless the person paying the deposit pursuant to this subsection (1) returns a used automotive lead-acid battery to the retailer within thirty days of the date of sale, in which case the deposit shall be returned to the customer.



§ 30-20-1004. Lead-acid battery wholesalers

Any wholesaler selling replacement lead-acid batteries may accept from customers at the point of transfer used lead-acid batteries of the same general type and in a quantity at least equal to the number of new batteries purchased, if offered by customers.



§ 30-20-1005. Used oil disposal limitations

(1) On and after July 1, 2007, land disposal of residentially generated used oil shall be prohibited.

(2) Notwithstanding subsection (1) of this section, a person may dispose of an item or substance that contains de minimis quantities of used oil in a solid wastes disposal site and facility under subsection (1) of this section if:

(a) To the extent reasonably possible, all oil has been removed from the item or substance; and

(b) No free-flowing oil remains in the item or substance.

(3) A person shall dispose of used oil by delivery to:

(a) A retailer or wholesaler engaged in used oil collection or recycling; or

(b) A collection or recycling facility operating under the laws of this state or under rules promulgated by the United States environmental protection agency.

(4) A retailer shall dispose of used oil by delivery to the agent of a wholesaler or to a collection or recycling facility operating under the laws of this state or under rules promulgated by the United States environmental protection agency.

(5) Every quart of improperly disposed oil shall constitute a separate violation.

(6) (a) Waste haulers shall notify customers that the land disposal of used oil is prohibited.

(b) The notice required in paragraph (a) of this subsection (6) shall explain that used oil shall be disposed of by delivery to a retailer or wholesaler engaged in used oil collection or recycling or a collection or recycling facility operating under the laws of this state or under rules promulgated by the United States environmental protection agency.



§ 30-20-1009. Inspection - enforcement - nuisances - violations - civil penalty

(1) The inspection, enforcement, nuisance, violation, and civil penalty provisions in section 30-20-113 shall apply to this part 10.

(2) Notwithstanding subsection (1) of this section and section 30-20-1010, if a person is able to establish that due diligence has been conducted and no reasonable options for recycling the solid wastes are available, then the person may dispose of the solid wastes in a solid wastes disposal site and facility or transfer station.

(3) Notwithstanding subsection (1) of this section and sections 30-20-1010 and 30-20-113 (1)(c), any solid wastes disposal site and facility in substantial compliance with its waste characterization plan developed pursuant to section 30-20-110 (1)(g), and rules promulgated thereunder, is in compliance with this part 10 so long as the waste characterization plan contains waste acceptance procedures to minimize the disposal of lead-acid batteries and used oil consistent with this part 10.



§ 30-20-1010. Violation - penalty

Any person who violates any provision of this part 10 is guilty of a petty offense and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars. Nothing in this part 10 shall preclude or preempt a municipality from enforcement of its local ordinances. Each day of violation shall be deemed a separate offense under this section.






Part 11 - Public Improvements - County Contracts

§ 30-20-1101. Short title

This part 11 shall be known and may be cited as the "Integrated Delivery Method for County Public Improvements Act".



§ 30-20-1102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is the policy of the state of Colorado to encourage public contracting procedures that encourage competition, openness, and impartiality to the maximum extent possible.

(b) Competition exists not only in the costs of goods and services, but in the technical competence of the providers and suppliers in their ability to make timely completion and delivery and in the quality and performance of their products and services.

(c) Timely and effective completion of public projects can be achieved through a variety of methods when procuring goods and services for public projects.

(d) In enacting this part 11, the general assembly intends to establish for county governments and certain districts formed by county governments an optional alternative public project delivery method.



§ 30-20-1103. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Agency" means any county, city and county, home rule county formed in accordance with the provisions of article 35 of this title, any county public improvement district formed in accordance with the provisions of part 5 of article 20 of this title, any other district that a county or a city and county may create pursuant to the authority provided in article 20 of this title that is a budgetary unit exercising construction contracting authority or discretion, and any special taxing district formed by a home rule county in accordance with the provisions of part 9 of article 35 of this title.

(2) "Contract" means any agreement for designing, building, altering, repairing, improving, demolishing, operating, maintaining, or financing a public project.

(3) "Cost-reimbursement contract" means a contract under which a participating entity is reimbursed for costs that are allowable and allocable in accordance with the contract terms and provisions of this part 11.

(4) "Integrated project delivery" or "IPD" means a project delivery method in which there is a contractual agreement between an agency and a single participating entity for the design, construction, alteration, operation, repair, improvement, demolition, maintenance, or financing, or any combination of these services, for a public project.

(5) "IPD contract" means a contract using an integrated project delivery method.

(6) "Participating entity" means a partnership, corporation, joint venture, unincorporated association, or other legal entity that provides appropriately licensed planning, architectural, engineering, development, construction, operating, or maintenance services as needed in connection with an IPD contract.

(7) "Public project" means any lands, buildings, structures, works, machinery, equipment, or facilities suitable for and intended for use as public property for public purposes or suitable for and intended for use in the promotion of the public health, public welfare, or public education, to the extent the boundaries of an agency and a school district are coterminous, or for the conservation of natural resources, including the planning of any such lands, buildings, improvements, structures, works, machinery, equipment, or facilities. "Public project" shall also include existing lands, buildings, improvements, structures, works, and facilities, as well as improvements, renovations, or additions to any such lands, buildings, improvements, structures, works, or facilities, including without limitation any sewerage facility as defined in section 30-20-401 (4), any water facility as defined in section 30-20-401 (6), any joint system as defined in section 30-20-401 (3), and any operation or maintenance programs for the operation and upkeep of such projects.

(8) "Public purposes" includes, but is not limited to, the supplying of public water services and facilities, public sewerage services and facilities, and lands, buildings, improvements, equipment, and facilities for public education, to the extent the boundaries of the agency and school district are coterminous.



§ 30-20-1104. Integrated project delivery contracts - authorization - effect of other laws

(1) Notwithstanding any other provision of law, any agency may award an IPD contract for a public project under the provisions of this part 11 upon the determination by such agency that integrated project delivery represents a timely or cost-effective alternative for a public project.

(2) Nothing in this part 11 shall be construed as exempting any agency or participating entity from applicable federal, state, or local laws, rules, resolutions, or ordinances governing labor relations, professional licensing, public contracting, or other related laws, except to the extent that an exemption is granted under such legal authority or is created by necessary implication from such legal authority.



§ 30-20-1105. Integrated project delivery contracting process - prequalification of participating entities - apprentice training

(1) An agency may prequalify participating entities for IPD contracts by public notice of its request for qualifications prior to the date set forth in the notice. A request for qualifications may contain the following elements and such additional information as may be requested by the agency:

(a) A general description of the proposed public project;

(b) Relevant budget considerations;

(c) Requirements of the participating entity, including:

(I) If the participating entity is a partnership, limited partnership, limited liability company, joint venture, or other association, a listing of all of the partners, general partners, members, joint venturers, or association members known at the time of the submission of qualifications;

(II) Evidence that the participating entity, or the constituent entities or members thereof, has completed or has demonstrated the experience, competency, capability, and capacity, financial and otherwise, to complete projects of similar size, scope, or complexity;

(III) Evidence that the proposed personnel of the participating entity have sufficient experience and training to completely manage and complete the proposed public project; and

(IV) Evidence of all applicable licenses, registrations, and credentials required to provide the proposed services for the public project, including but not limited to information on any revocation or suspension of any such license, registration, or credential.

(d) The criteria for prequalification.

(2) From the participating entities responding to the request for qualifications, the agency shall prepare and announce a short list of participating entities that it determines to be most qualified to receive a request for proposal.

(3) Where an apprentice training program certified by the office of apprenticeship located in the employment and training administration in the United States department of labor exists in the county, or a comparable program for the training of apprentices is available in the county:

(a) Each participating entity shall demonstrate to the agency that it has access to either the certified program or a comparable alternative; and

(b) Each participating entity shall demonstrate that each of its subcontractors, at any tier, selected to perform work under a contract with a value of two hundred fifty thousand dollars or more has access to either the certified program or a comparable alternative.



§ 30-20-1106. Requests for proposals - evaluation and award of integrated project delivery contracts

(1) An agency shall prepare and publish a request for proposals for each IPD contract that may contain the following elements and such other elements as may be requested by the agency:

(a) The procedures to be followed for submitting proposals;

(b) The criteria for evaluation of a proposal, which criteria may provide for selection of a proposal on a basis other than solely the lowest costs estimates submitted;

(c) The procedures for making awards;

(d) Required performance standards as defined by the participating entity;

(e) A description of the drawings, specifications, or other submittals to be provided with the proposal, with guidance as to the form and the acceptable level of completion of the drawings, specifications, or submittals;

(f) Relevant budget considerations or, for an IPD contract that includes operation or maintenance services, the life-cycle cost analysis for the contract;

(g) The proposed scheduling for the project; and

(h) The stipend, if any, to be paid to participating entities responding to the request for proposals who appear on the agency's short list pursuant to section 30-20-1105 (2) but whose proposals are not selected for award of the IPD contract.

(2) After obtaining and evaluating proposals according to the criteria and procedures set forth in the request for proposals in accordance with the requirements specified in subsection (1) of this section, an agency may accept the proposal that, in its estimation, represents the best value to the agency. Acceptance of a proposal shall be by written notice to the participating entity that submitted the accepted proposal.

(3) With respect to performance under each IPD contract, the agency and participating entity shall comply with all laws applicable to public projects.

(4) Notwithstanding any other provision of law, a participating entity selected for award of an IPD contract is not required to be licensed or registered to provide professional services as defined in section 24-30-1402 (6), C.R.S., if the person or firm actually performing any such professional services on behalf of the participating entity is appropriately licensed or registered and if the participating entity otherwise complies with applicable state licensing laws and requirements related to such professional services.



§ 30-20-1107. Supplemental provisions

The governing body of an agency may establish supplemental provisions that are designed to implement the provisions of this part 11.



§ 30-20-1108. Types of contracts

Subject to the requirements of this section, an agency making use of the provisions of this part 11 may award any type of contract that will promote the best interests of the agency; except that the use of a cost-plus-a-percentage-of-cost contract under this part 11 is prohibited. An agency may award a cost-reimbursement contract only when a determination is made in writing that such contract is either likely to be less costly to the agency than any other type of contract or that it is impracticable to obtain the required construction or other services authorized under this part 11 unless the cost-reimbursement contract is used. Operation and maintenance elements may be procured on a cost-reimbursement basis under or in connection with an IPD contract.






Part 12 - Rural Clean Energy Project Finance Program

§ 30-20-1201. Short title

This part 12 shall be known and may be cited as the "Rural Clean Energy Project Finance Program Act".



§ 30-20-1202. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Board" means the board of county commissioners of a county or a city and county.

(2) "Clean energy" means energy derived from biomass, as defined in section 40-2-124 (1)(a)(I), C.R.S., geothermal energy, solar energy, small hydroelectricity, and wind energy, as well as any hydrogen derived from any of the foregoing.

(3) "Cooperative electric association" shall have the same meaning as set forth in section 40-9.5-102, C.R.S.

(4) "Eligible applicant" means an individual property owner or a group of property owners that do not own the entirety of a cooperative electric association and that seek to construct, expand, or upgrade an eligible clean energy project located or to be located on the applicant's property.

(5) "Eligible clean energy project" means a project owned by an eligible applicant that produces or transmits clean energy for public benefit only, has a nameplate rating of no more than fifty megawatts and is not a part of a larger project with a nameplate rating of more than fifty megawatts, and is located within the certificated service area of a cooperative electric association. "Eligible clean energy project" includes transmission lines to the point of entry to the power grid of a cooperative electric association, a generation and transmission electric corporation or association, or any federal agency and any other equipment or facility, including, but not limited to, substation upgrades needed to deliver the clean energy produced by an eligible clean energy project to a market.



§ 30-20-1203. Eligible clean energy project financing - county approval - private activity bond financing

(1) An eligible applicant may apply to the board of the county or city and county in which it proposes to construct, expand, or upgrade an eligible clean energy project for assistance in the financing of the project. Subject to the requirements and limitations specified in federal law, the "Colorado Private Activity Bond Ceiling Allocation Act", part 17 of article 32 of title 24, C.R.S., and subsection (2) of this section, if the board approves the application, it may provide financing assistance by issuing tax-exempt private activity bonds in a minimum amount of five hundred thousand dollars for a geothermal energy project and one million dollars for any other type of eligible clean energy project on behalf of the eligible applicant.

(2) A board shall issue tax-exempt private activity bonds on behalf of an eligible applicant to finance an eligible clean energy project subject to the following requirements and limitations:

(a) The board shall enter into agreements with the eligible applicant under which:

(I) The board agrees to loan to the eligible applicant the net proceeds of the bonds issued so that the eligible applicant can finance all or a portion of the eligible clean energy project; and

(II) The eligible applicant agrees that it has the sole responsibility to pay, either directly or indirectly through the board or a bond trustee, all financial obligations owed to bondholders and that it shall provide and maintain any reserve deemed necessary by the board to ensure that the financial obligations are paid;

(b) The bonds issued shall specify that bondholders may not look to any county or city and county revenues for repayment of the bonds. The bonds shall further specify that the only sources of repayment for the bonds are revenues provided by the eligible applicant, property of the eligible applicant, or credit enhancement obtained by the eligible applicant that may be pledged to the payment of the bonds; and

(c) The repayment term for the bonds issued shall not exceed fifteen years for a geothermal energy project and ten years for any other type of eligible clean energy project and may, for a geothermal energy project only, be correlated to the revenue stream of the eligible clean energy project being financed by the bonds so long as the amount of scheduled bond payments for any fiscal year does not exceed seventy-five percent of the estimated amount of project revenues for the fiscal year.

(3) Because private activity bonds are payable only from the sources specified in paragraph (b) of subsection (2) of this section, such bonds shall not be deemed to create county or city and county indebtedness or a multiple-fiscal year obligation within the meaning of any provision of the state constitution or the laws of this state, and a board may issue such bonds without voter approval.

(4) The rates charged by an eligible applicant for the delivery of clean energy produced by an eligible clean energy project shall be set to allow recovery of all costs necessarily incurred to deliver the clean energy to a market, including, but not limited to, the costs of substation upgrades, transmission lines to the point of entry to the power grid of a cooperative electric association, and any wheeling charges imposed by a cooperative electric association.






Part 13 - Federal Mineral Lease Districts

§ 30-20-1301. Short title

This part 13 shall be known and may be cited as the "Federal Mineral Lease District Act".



§ 30-20-1302. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that it is committed to making sure that all available funding received from federal mineral leasing and distributed as specified in section 34-63-102 (5.4)(c), C.R.S., is used to alleviate social, economic, and public finance impacts resulting from the development of natural resources in this state, subject to the limitations provided for in the federal act.

(2) The general assembly further finds and declares that the purpose of this legislation is to maximize the long-term benefit of funding derived from federal mineral leasing by authorizing the creation of federal mineral lease districts as funding and service delivery mechanisms, which will, consistent with sound financial practices, result in the greatest use of financial resources for the greatest number of citizens of this state, with priority given to those communities designated as impacted by the development of natural resources covered in the federal act.

(3) The general assembly further finds and declares that federal mineral lease districts provide an effective mechanism to expedite the distribution of funding, without the use or increase of ad valorem and other taxes, to those communities designated as impacted by the development of natural resources covered by the federal act.



§ 30-20-1303. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "County" means a home rule or statutory county in this state and includes a city and county.

(1.5) "Distribute" means to grant, loan, commit, or otherwise expend available funding to achieve the purposes of the district consistent with this part 13.

(2) "District" means a federal mineral lease district created pursuant to this part 13.

(2.5) "Federal act" means section 35 of the federal "Mineral Lands Leasing Act" of February 25, 1920, as amended.

(3) "Funding" means the direct distribution of moneys from the local government mineral impact fund to counties as described in section 34-63-102 (5.4)(c), C.R.S.

(4) "Resolution" means a resolution initiated and adopted by a board of county commissioners of a county to create a federal mineral lease district as described in section 30-20-1304 (2).



§ 30-20-1304. Power to create federal mineral lease districts

(1) Except as otherwise provided in this part 13, any county may create a district, so long as the district is created through a resolution adopted as specified in subsection (2) of this section no later than June 30, 2011, and each June 1 of every year thereafter.

(2) A board of county commissioners shall create a district by duly adopting, by majority vote, a resolution to that effect, and the resolution shall set forth:

(a) The name of the county creating the district;

(b) Repealed.

(c) A description of the boundaries of the district, which may include any municipality within the county creating the district;

(d) The name of the district; and

(e) The number of directors of the district. There shall be no fewer than three directors for a district, and the total number of directors shall be an odd number.

(3) Repealed.

(4) No later than the first business day after the adoption of a resolution, the county clerk and recorder shall transmit a certified copy of the resolution to the executive director of the department of local affairs, who shall, upon receipt of the certified copy of the resolution, allocate all future funding directly to the district.

(5) A district organized pursuant to this part 13 may be dissolved by the district board after not less than fifteen days' notice to the public is given and a hearing is held. The notice shall be published in at least one newspaper of general circulation in the county in which the district is located. After hearing any protests against or objections to dissolution, if a majority of the district board determines that it is in the best interests of all concerned to dissolve the district, the district board shall so provide by resolution, and verified copies of the resolution shall be filed within three business days with the office of the county clerk and recorder in the county in which the district is located and with the executive director of the department of local affairs. Upon such filings, the dissolution shall be complete, except that no district shall be dissolved until all funding is distributed consistent with this part 13 and has satisfied or paid in full all of its outstanding indebtedness, obligations, and liabilities.

(6) Notwithstanding any other provision in subsection (5) of this section, any board of county commissioners of a county that initiated and passed a resolution to create a district as described in section 30-20-1304 (2) as such section existed before April 6, 2012, may, within ninety days of April 6, 2012, initiate and pass a resolution to dissolve the district. For any district dissolved pursuant to this subsection (6), all undistributed funding shall be paid over to the county.



§ 30-20-1305.5. Powers of a district

(1) Each district formed pursuant to this part 13 is an independent public body politic and corporate. Each district is a public instrumentality, and its exercise of the powers specified in this part 13 are deemed and held to be the performance of an essential public function. A district is not an agency of county or state government and is not subject to administrative direction by any department, commission, board, or agency of a county or the state.

(2) In addition to any other powers granted to a district by this part 13, a district has the following powers:

(a) To sue and be sued;

(b) To enter into contracts and agreements including those described in section 29-1-201, C.R.S.;

(c) To acquire real or personal property or an interest in real or personal property;

(d) To sell, convey, lease, exchange, transfer, or otherwise dispose of all or any part of the district's property or assets;

(e) To enter into grant or loan agreements;

(f) In order to carry out the purposes of this part 13, to borrow money as evidenced by revenue bonds, certificates, warrants, notes, and debentures in accordance with the provisions of this part 13;

(g) To adopt an official seal;

(h) To distribute funding to an area outside the district boundaries consistent with this part 13;

(i) To provide services consistent with the federal act and this part 13; and

(j) To invest funding as set forth in section 30-20-1307.

(3) A district does not have the power to levy and collect taxes or to use the power of eminent domain.

(4) Each district formed under this part 13 is subject to the "Local Government Budget Law of Colorado", part 1 of article 1 of title 29, C.R.S., and the "Colorado Local Government Audit Law", part 6 of article 1 of title 29, C.R.S.



§ 30-20-1306. Board of directors - appointment or election - removal

(1) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), immediately after the creation of a district, the board of county commissioners of the county shall, by majority vote, appoint a board of directors for the district. The number of directors on the board shall be as set forth in the resolution creating the district.

(II) If the board of county commissioners finds that the board of directors for the district should be elected rather than appointed, the board of county commissioners shall outline the method of such an election by duly adopting by majority vote a resolution to that effect. The election procedures shall comply with the election requirements set forth in articles 1 to 13 of title 1, C.R.S.

(b) Members of the board of directors may be county commissioners from the county that created the district, representatives of the governing body of municipalities included in the district, or other officials representing the interests of areas impacted by mineral lease activities.

(c) County commissioners serving on the board of directors, if any, shall not constitute a majority on the board of directors.

(d) The officers of the board of directors shall be the president and a secretary who shall be elected annually by the board of directors from its own members.

(e) (I) Members of the board of directors shall serve staggered terms so that not more than one director's term expires in any one year, and thereafter terms shall be for three years each, and each term shall commence on January 15.

(II) Notwithstanding subparagraph (I) of this paragraph (e), every board of county commissioners of a county that initiated and passed a resolution to create a district as described in section 30-20-1304 (2) as such section existed before April 6, 2012, shall, within ninety days of April 6, 2012, pass a resolution fixing the initial terms of all existing directors. The resolution shall designate at least one director whose initial term shall expire on January 15, 2013, at least one director whose initial term shall expire on January 15, 2014, and at least one director whose initial term shall expire on January 15, 2015. Successor directors shall serve three-year terms.

(2) (a) Each director shall hold office until the expiration of the term to which such director is appointed or elected or until a successor has been duly appointed or elected.

(b) Vacancies on the board of directors shall be filled by a majority vote of the board of county commissioners.

(c) The board of county commissioners of the county may remove any director for official misconduct, incompetence, neglect of duty, or other good cause shown, so long as the removal occurs after the director in question is given notice and an opportunity to be heard before the board of county commissioners at a public hearing.

(3) All special and regular meetings of the board of directors for a district shall be held pursuant to part 4 of article 6 of title 24, C.R.S.



§ 30-20-1307. Board of directors - powers and duties

(1) (a) Except as otherwise provided in subsection (1)(b) of this section, the board of directors of a district shall distribute all of the funding the district receives from the department of local affairs to areas that are socially or economically impacted, either directly or indirectly, by the development, processing, or energy conversion of fuels and minerals leased under the federal act; except that the board of directors may elect to invest up to fifty percent of the funding as specified in subsection (5) of this section.

(b) The board of directors may use up to ten percent of the annual funding for any administrative costs of the district; except that any investment-related expenses are excluded from the calculation of the district's administration costs.

(c) Notwithstanding any other provision of this part 13, the board of directors of a district may reserve, or invest as specified in subsection (5) of this section, all or a portion of the funding for use in subsequent years.

(2) The board of directors may review any reports or studies made and may seek any additional reports or studies it deems necessary regarding the distribution of funding in the district.

(3) The board of directors may cooperate or contract with any other district to provide any function or service lawfully authorized to each of the cooperating or contracting districts, including the sharing of costs, only if the cooperation or contracts are authorized by each district with the approval of each district's board of directors. Any contract providing for the sharing of costs may be entered into for any period, not to exceed the existence of the district and notwithstanding any provision of law limiting the length of any financial contracts or obligations of governments. Any such contract shall set forth fully the purposes, powers, rights, obligations, and responsibilities, financial and otherwise, of the contracting parties. Where other provisions of law provide requirements for special types of intergovernmental contracting or cooperation, those special provisions shall control.

(4) The board of directors may exercise any of the powers set forth in section 30-20-1305.5.

(5) If the board of directors elects to invest the portion of the funding as allowed in subsection (1)(a) of this section:

(a) The portion of the funding to be invested shall be held in a fund established by a resolution enacted by the district;

(b) The board of directors shall make investments pursuant to the investment policy described in subsection (6) of this section and in a manner that complies with the "Uniform Prudent Investor Act", article 1.1 of title 15;

(c) The board of directors may invest the portion of the funding in any investment in which the board of trustees of the public employees' retirement association may invest the funds of the association pursuant to section 24-51-206;

(d) The board of directors may engage the services of investment advisors. The selection of investment advisors must be made following an open and competitive process.

(e) The board of directors may appropriate and disburse any part of the invested funding and all sums in excess thereof, including interest, dividends, or similar appreciated values, but shall do so only upon the enactment of a resolution identifying the reason for the appropriation and disbursement;

(f) The board of directors shall ensure that, at all times, liquid investment assets or other funding not invested remain at a level sufficient to pay for all budgeted and outstanding obligations of the district in any fiscal year; and

(g) The board of directors, individually or as a group, shall not engage in any activities that might result in a conflict of interest with respect to their fiduciary responsibility for the district.

(6) The board of directors shall adopt an investment policy resolution and shall review the investment policy annually. The investment policy must include:

(a) An acknowledgment of the board of director's fiduciary responsibility with respect to oversight of the district's investment policy;

(b) Performance benchmarks for all investments and for all investment advisors who may be hired by the board of directors;

(c) A requirement for the preparation and publication of annual financial statements that must include, at minimum, information regarding starting balances, contributions, investment income, and losses, if any, and any investment fees incurred;

(d) Careful consideration of investment fees or other brokerage costs which might reduce investment returns; and

(e) A requirement that the board of directors annually review the investments and annually set appropriations to be included in the trust fund.






Part 14 - Strategies for Waste Tires

§ 30-20-1401. Legislative declaration - rules - enforcement - recyclable material

(1) The general assembly hereby finds and declares that, in order to protect the environment and the public health, there is a special need to address problems created by the disposal of waste tires and the lack of recycling and beneficial use of waste tires. It is the policy of this state to pursue proposals for recycling and other beneficial use of waste tires in lieu of storage or landfill disposal, and, in addition, it is the intent of the general assembly in adopting this part 14 to encourage the development of techniques for resource recovery, recycling, and reuse of waste tires and to provide for the management of waste tires.

(2) By May 31, 2015, the commission shall promulgate rules for the implementation and enforcement of this part 14. Until the commission promulgates rules to implement and enforce this part 14, the commission's rules in effect on July 1, 2014, governing waste tires continue to apply to the extent that they do not conflict with this part 14.

(3) The department shall enforce this part 14 through its enforcement authorities, including those specified in sections 30-20-113 and 30-20-114.

(4) After tires are used for their original intended purpose, they must be used beneficially, recycled, or reused; except that, if authorized by section 30-20-1414 (1)(b), they may be disposed of at a permitted solid waste facility. Because they can be reused, remanufactured, reclaimed, or recycled, waste tires are a recyclable material as defined in section 30-20-101 (4). As recyclable materials, waste tires must be collected, managed, and transported in accordance with the manifest system required by section 30-20-1417 (2) and recycled into tire-derived product, thereby being transformed from a recyclable material into a new product. The department shall consider tires that have been collected under a tire collection program registered pursuant to section 30-20-1411 to have been managed under an approved established tire collection program for purposes of the federal commercial industrial solid waste incinerator rules, 40 CFR part 60 subparts CCCC and DDDD.



§ 30-20-1402. Definitions

As used in this part 14, unless the context otherwise requires:

(1) "Beneficial user" means a person who uses solid waste as an ingredient in a manufacturing process or as an effective substitute for natural or commercial products, in a manner that does not pose a threat to human health or the environment. Avoidance of processing or disposal cost alone does not constitute beneficial use.

(2) "Commission" means the solid and hazardous waste commission created in section 25-15-302, C.R.S.

(3) "Department" means the department of public health and environment.

(4) "End user" means a person who:

(a) Uses a tire-derived product for a commercial or industrial purpose;

(b) Uses a whole waste tire to generate energy or fuel; or

(c) Consumes tire-derived product or uses tire-derived product in its final application or in making new materials with a demonstrated sale to a third-party customer.

(5) "Mobile processor" means a person who processes waste tires at a location other than the location of the person's certificate of registration.

(6) "Motor vehicle" means a self-propelled vehicle that is designed for travel on the public highways and that is generally and commonly used to transport persons and property over the public highways or a low speed electric vehicle. "Motor vehicle" includes automobiles, minivans, all trucks, motor homes, and motorcycles.

(7) "Public project" means:

(a) A publicly funded contract entered into by a governmental body of the executive branch of this state that is subject to the "Procurement Code", articles 101 to 112 of title 24, C.R.S.; and

(b) A publicly funded contract entered into by a county, municipal government, or special district, including a school district or recreation district.

(8) "Tire" means a rubber cushion that fits around a wheel.

(9) "Tire-derived product" means matter that:

(a) Is derived from a process that uses whole tires as a feedstock, including shredding, crumbing, and chipping;

(b) Adheres to established engineering or other appropriate specifications or to established product end user specifications or customer conditions of acceptance;

(c) Has a demonstrated benefit associated with the end use;

(d) Can be used as a substitute for or in conjunction with a commercial product or raw material; and

(e) Has either been sold and removed from the facility of a processor or has been used on site by the processor.

(10) "Trailer" means a wheeled vehicle, without motive power, that is designed to be drawn by a motor vehicle.

(11) "Used tire" means a tire that was previously used as a tire and is graded and classified for reuse as a tire based on specifications and criteria maintained pursuant to section 30-20-1410 (1)(a).

(12) "Waste tire" means a tire that is modified from its original specifications but not processed into a tire-derived product, is no longer being used for its initial intended purpose as a tire, and is not a used tire.

(13) "Waste tire cleanup program" or "program" means the program created by this part 14.

(14) "Waste tire collection facility" means a facility at which waste tires are stored awaiting pickup by a registered waste tire hauler for transportation to a registered waste tire processor or registered waste tire monofill.

(15) "Waste tire generator" means a person who generates waste tires. The term includes new tire retailers, used tire retailers, automobile dealers, automobile dismantlers, public and private vehicle maintenance shops, garages, service stations, car care centers, automotive fleet centers, local government fleet operators, and rental fleet operators.

(16) "Waste tire hauler" means a person who transports ten or more waste tires in any one load.

(17) "Waste tire monofill" means part or all of a solid wastes disposal site and facility that has been issued a certificate of designation and at which only waste tires are accepted.

(18) "Waste tire processor" means a person who processes a waste tire into a tire-derived product.



§ 30-20-1403. Waste tire fee - distribution - rules

(1) (a) Retailers of new motor vehicle tires and new trailer tires shall collect a waste tire fee in an amount to be set by the commission, by rule, not to exceed one dollar and fifty cents on the sale of each new tire; except that, effective on and after January 1, 2018, the waste tire fee is fifty-five cents on the sale of each new tire. The receipt from the retailer to the customer for every new tire must contain the following statement in the largest bold-faced type capable based on point-of-sale software and on existing invoice printers, not to exceed fifteen points: "Section 30-20-1403, Colorado Revised Statutes, requires retailers to collect a waste tire fee set by the solid and hazardous waste commission on the sale of each new motor vehicle tire and each new trailer tire."

(b) The retailer shall submit to the department by the twentieth day of each month all fees collected pursuant to this section in the preceding month together with any report required by the department. The department shall transmit the fees to the state treasurer, who shall credit them in accordance with subsection (2) of this section or as specified in rules promulgated by the commission.

(2) (a) Until December 31, 2017, the state treasurer shall distribute the revenue from the fee assessed in subsection (1) of this section as follows:

(I) Thirty percent to the waste tire administration, enforcement, and cleanup fund created in section 30-20-1404;

(II) Sixty-five percent to the end users fund created in section 30-20-1405; and

(III) Five percent to the waste tire market development fund created in section 30-20-1406.

(b) Effective January 1, 2018, the state treasurer shall distribute all of the revenue from the fee assessed in subsection (1) of this section to the waste tire administration, enforcement, and cleanup fund created in section 30-20-1404.



§ 30-20-1404. Waste tire administration, enforcement, and cleanup fund - creation - rules

(1) There is hereby created in the state treasury the waste tire administration, enforcement, and cleanup fund, referred to in this section as the "fund", consisting of the fee revenue credited pursuant to section 30-20-1403 (2)(a)(I) or (2)(b) and any other moneys appropriated to it. The general assembly shall annually appropriate the moneys in the fund to the department for its direct and indirect administrative and enforcement costs in administering and enforcing this part 14. The state treasurer shall credit all interest earned on the investment of moneys in the fund to the fund. Any unexpended and unencumbered moneys in the fund at the end of any fiscal year remain in the fund and do not revert to the general fund or any other fund.

(2) The department shall use the moneys in the fund for:

(a) Collecting the fee assessed in section 30-20-1403 (1);

(b) Inspecting retailers to determine whether all fees are being collected;

(c) Enforcing the requirements of this part 14 pursuant to existing authority, including sections 30-20-113 and 30-20-114;

(d) Developing a system to address the receipt by registered persons of unmanifested waste tires from unregistered haulers;

(e) Repealed.

(f) Hiring a contractor to clean up waste tires and tire-derived product that have been illegally disposed of or have been disposed of at a landfill pursuant to section 30-20-1009 (2) and funding a grant program to reimburse local governing authorities for cleaning up waste tires and tire-derived products that have been illegally disposed of or have been disposed of at a landfill pursuant to section 30-20-1009 (2);

(g) Financing one-time or occasional community cleanup events where waste tires are accepted for drop-off by persons not engaged in commercial or industrial activity and where, at the conclusion of the event, the waste tires are either picked up by a registered waste tire hauler or transported to a registered waste tire hauler or to any registered facility;

(h) Training and hiring contractors to provide training in the implementation of this part 14;

(i) Providing grants to law enforcement, fire departments, local health departments, state agencies, and any other applicable entities for purchasing equipment and supplies to implement this part 14;

(j) Training of and enforcement by entities that enforce this part 14;

(k) Awarding grants and developing educational programs for enforcement, fire prevention and suppression, proper waste tire management and disposal, training, and customer technical assistance;

(l) Maintaining an online complaint form and processes for law enforcement, fire departments, and citizens to report potential waste tire violations; and

(m) In conjunction with the division of fire prevention and control in the department of public safety, developing a model fire prevention, training, and firefighting plan, hiring a consultant to assist in developing the plan, and reimbursing the division of fire prevention for its time spent assisting the department in implementing this paragraph (m).

(n) Repealed.

(3) If the department is denied access or if consent to access has not been given to clean up a site where the department reasonably believes waste tires exist illegally, the department may obtain from the district court for the judicial district in which the property is located a warrant to enter the property and remove the waste tires.

(4) (a) In addition to any penalties assessed, the department may issue an order requiring the owner or operator to compensate the department for the cost of remediation of the site, and the department may request the attorney general to bring suit for compensation from the owner or operator for money expended remediating the site. The department shall use the recovered moneys to reimburse the fund for actual costs of remediating the site and of seeking compensation pursuant to this section. The state treasurer shall credit all additional moneys to the general fund.

(b) The department may place a lien on a property on which the department funds the remediation of waste tires pursuant to this section until the costs of remediation have been repaid to the department. If complete repayment has not been made before a sale of the property, the department shall be repaid in full, to the extent possible, from proceeds of the sale.

(5) (a) In providing assistance pursuant to this section, the department shall give primary consideration to protection of public health and the environment.

(b) In awarding contracts for services pursuant to this section, the department may give preferential bidding treatment to individuals or entities that will recycle, pursuant to rules of the department concerning recycling, and reuse, rather than dispose of, the waste tires.

(6) The department shall, either itself or through a contractor, create a priority abatement list of illegal waste tire disposal sites.

(7) The department and the department of transportation shall coordinate with one another to systematically investigate and research the use of tire-derived aggregates in technically feasible and economically viable civil applications associated with the department of transportation's roadway mission. The department shall include any findings regarding tire-derived aggregates, as appropriate, in the department's annual report to the general assembly.



§ 30-20-1405. End users fund - creation - monthly rebates - rules - repeal

(1) There is hereby created in the state treasury the end users fund, referred to in this section as the "fund", consisting of the fee revenue credited pursuant to section 30-20-1403 (2)(a)(II) or (2)(b). The state treasurer shall credit all interest and any other return on the investment of moneys in the fund to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year remain in the fund and do not revert to the general fund or any other fund. The fund is subject to annual appropriation by the general assembly to the department for the purposes specified in this section.

(2) The department shall use moneys in the fund to provide monthly rebates to in-state:

(a) End users;

(b) Retailers who sell tire-derived product; and

(c) Processors of Colorado waste tires who sell their tire-derived product to out-of-state end users.

(3) The rebate is subject to the following rules:

(a) The department shall pay the rebate amount on a per-ton basis;

(b) Once the department has paid a rebate on a particular quantity of tire-derived product, every part of that particular quantity of tire-derived product is no longer eligible for payment of the rebate;

(c) The commission shall annually set the amount of the monthly rebate, not to exceed eighty dollars per ton, in an amount that is:

(I) The same each month for each successive twelve-month period;

(II) Calculated considering, among other factors, the monthly rolling weighted average weight of waste tires submitted for a rebate during the previous thirty-six-month period pursuant to which the average weight from the last twelve months affects the rolling average more than the average weight from the first twelve months; and

(III) Calculated to equalize, but not exceed, the amount of rebates paid with the anticipated income to the end users fund during each succeeding twelve-month period;

(d) The commission shall promulgate rules governing administration of the rebate, which rules must include the following:

(I) If the weight of waste tires submitted for a rebate in any one month multiplied by the amount of the rebate exceeds the balance of the end users fund, the department shall reduce the per-ton amount of the rebate that month pro rata; and

(II) The department shall quarterly notify end users who have submitted an application for a rebate during the preceding year of the date on which the balance of the end users fund is anticipated to be insufficient to pay all of the rebates applied for;

(e) The department shall pay the rebate only for waste tires that are generated and processed in Colorado;

(f) The department shall pay the rebate to an end user only if the end user end uses tire-derived product in Colorado or if the end user uses whole waste tires to generate energy or fuel in Colorado; and

(g) The department may deny the rebate to any person who is out of compliance with any state or federal environmental laws, rules, or regulations.

(4) Until the commission promulgates rules pursuant to subsection (3) of this section, the rebate amount is forty dollars per ton of waste tires, subject to modification as follows:

(a) The department shall increase or decrease the amount of the rebate after consideration of all of the requirements and limitations specified in subsection (3) of this section; and

(b) The maximum amount of the rebate is eighty dollars per ton of waste tires.

(5) This section is repealed, effective January 1, 2018.



§ 30-20-1406. Waste tire market development fund - creation - incentive programs - legislative declaration - repeal

(1) There is hereby created in the state treasury the waste tire market development fund, referred to in this section as the "fund", consisting of revenues credited pursuant to section 30-20-1403 (2)(a)(III) or (2)(b). The state treasurer shall credit all interest and any other return on the investment of moneys in the fund to the fund. Any unexpended and unencumbered moneys in the fund at the end of any fiscal year remain in the fund and do not revert to the general fund or any other fund. The fund is subject to annual appropriation by the general assembly to the department for the purposes specified in this section.

(2) The department shall use the fund:

(a) To encourage waste tire market development. The department shall hire a contractor to assist with the implementation of a waste tire marketing plan, development and implementation of future market development plans, and development of the program. The department and contractor shall base the marketing plan on the Colorado waste tire market development plan published on behalf of the department on May 19, 2013.

(b) To provide limited funding to end users to assist in the research and development of new and existing waste tire recycling technologies;

(c) To provide limited funding to end users to assist in the incorporation of tire-derived materials into one or more tire-derived products, including ground rubber, tire-derived aggregate, and tire-derived fuel;

(d) To assist the department, the department of transportation, and other state agencies in the development and implementation of a public education campaign that promotes the benefits of the use of tire-derived products;

(e) To provide technical assistance for end users in the development of tire-derived products;

(f) (I) To fund recycling incentive programs for public projects that contain or make use of tire-derived products. The department shall determine how to distribute tire reuse or recycling incentive moneys among approved projects. Any state agency is authorized to expend moneys distributed pursuant to this section.

(II) The general assembly declares that the purpose of the reuse and recycling incentives under this paragraph (f) is to encourage the use of Colorado tire-derived product and is not intended to usurp functions properly performed by the private sector or to compete unfairly with private businesses.

(III) For the purpose of expending tire reuse or recycling incentives under this subsection (2)(f)(III), the procurement official or his or her designee has the authority to purchase tire-derived products unless any of the following conditions exist:

(A) The product is not available within a reasonable period of time;

(B) The product fails to meet existing purchasing rules, including any applicable specifications; or

(C) The product fails to meet federal or state health or safety standards as set forth in the code of federal regulations or the Colorado code of regulations; and

(g) To establish a waste tire innovative technology business development grant, loan, and incentive funding program that will assist in the creation of waste tire business opportunities and market development activities and the creation of waste tire recycling jobs.

(3) The fund shall not be used:

(a) As a rebate program or as an end users fund as set forth in section 30-20-1405; or

(b) To make capital equipment or infrastructure grants.

(4) The department shall submit a report to the committees of reference in each house of the general assembly with jurisdiction over transportation and public health annually beginning July 1, 2015, including a description of the status of the program, a summary of the grants awarded to end users, the number and type of markets developed or targeted for development, and recommendations for continued use of the fund.

(5) This section is repealed, effective January 1, 2018.



§ 30-20-1407. Scope

A person shall comply with every requirement of this part 14 that applies to the person's activities.



§ 30-20-1408. Waste tire haulers

(1) A person who transports ten or more waste tires in any one load shall:

(a) Transport the waste tires either out of state or to a registered waste tire generator, waste tire hauler, waste tire collection facility, waste tire processor, waste tire monofill, approved beneficial user of whole waste tires, municipal or county-owned waste tire collection area, or municipal or privately owned solid waste landfill in compliance with the rules promulgated pursuant to this article;

(b) Register with the department as a waste tire hauler pursuant to rules promulgated pursuant to this section;

(c) Affix to the vehicle used for such transportation a waste tire hauler decal acquired from the department pursuant to section 30-20-1417 (1);

(d) Comply with the manifest requirements of section 30-20-1417 (2), including creating and maintaining, for at least three years, records relating to such transportation;

(e) Submit an annual report to the department; and

(f) Complete and submit self-certification documentation as required by the department.

(2) A waste tire hauler that is not also registered as a waste tire collection facility, waste tire processor, or waste tire monofill shall not have on site:

(a) More than one thousand five hundred waste tires at any one time;

(b) A waste tire for more than three days; or

(c) Waste tires outside the waste hauler's vehicle or trailer.

(3) Law enforcement officers have authority to stop a person or persons hauling waste tires in violation of this section; impound the vehicle being used in violation of this section; and issue a citation to the driver.

(4) A government entity that removes illegally disposed waste tires is exempt from this section if the waste tires are disposed of or recycled in accordance with this part 14.

(5) Nothing in this section prohibits a beneficial user of waste tires from transporting waste tires to a department-approved beneficial use location.

(6) The department may issue a waiver relating to any requirement of this section.



§ 30-20-1409. Waste tire generators - requirements - exemptions

(1) A waste tire generator shall, as specified by the commission by rule:

(a) Register with the department;

(b) Affix a decal required pursuant to section 30-20-1417 (1) to the required location;

(c) Maintain records, including the manifest required by section 30-20-1417 (2), relating to such generation;

(d) Engage only a registered waste tire hauler to transport the waste tires the generator generates;

(e) Develop and maintain written criteria for distinguishing waste tires from used tires, keep the criteria on site, and make the criteria available for inspection;

(f) Clearly identify waste tires and used tires according to the criteria developed pursuant to paragraph (e) of this subsection (1); and

(g) Organize used tires for sale in a manner that allows the inspection of each individual tire.

(2) A waste tire generator is subject to the following requirements:

(a) A generator that is not also registered as a waste tire collection facility, waste tire processor, or waste tire monofill shall not have on site more than one thousand five hundred waste tires at any one time;

(b) A generator that sells replacement tires in Colorado shall not refuse to accept from a customer, at the point of transfer, waste tires of the same general type and in a quantity at least equal to the number of new tires purchased;

(c) A generator may accept waste tires; and

(d) A generator shall complete and submit to the department self-certification documentation as required by the department.

(3) The department may issue a waiver relating to any requirement of this section.



§ 30-20-1410. Used tire management

(1) A person who accumulates, stores, transports, or dispenses used tires shall:

(a) (I) Develop written criteria for distinguishing waste tires from used tires, maintain the criteria on site, and make the criteria available for inspection;

(II) Clearly identify waste tires and used tires according to the criteria developed pursuant to subparagraph (I) of this paragraph (a);

(b) (I) Develop written criteria for distinguishing used tires being held for sale in Colorado from used tires being held for sale outside Colorado, maintain the criteria on site, and make the criteria available for inspection;

(II) Clearly identify used tires being held for sale in Colorado and used tires being held for sale outside Colorado according to the criteria developed pursuant to subparagraph (I) of this paragraph (b); and

(c) Organize used tires for sale in a manner that allows the inspection of each individual tire.

(2) A person shall not sell a used tire if doing so would violate any of the conditions listed in section 42-4-228, C.R.S.

(3) The department may issue a waiver relating to any requirement of this section.



§ 30-20-1411. Waste tire collection facility - requirements - exemptions

(1) A person who owns or operates a waste tire collection facility shall, as specified by the commission by rule:

(a) Establish and maintain financial assurance;

(b) Register with the department;

(c) Affix a decal required pursuant to section 30-20-1417 (1) to the required location;

(d) Develop and maintain an engineering design and operations plan, including a fire prevention and control plan and a plan for emergency response;

(e) Maintain records, including the manifests required by section 30-20-1417 (2), relating to the collection of waste tires;

(f) Develop and maintain a closure plan;

(g) Submit an annual report to the department; and

(h) Complete and submit self-certification documentation as required by the department.

(2) A waste tire collection facility that is not also registered as a waste tire processor or waste tire monofill shall not have on site more than seven thousand five hundred waste tires at any one time.

(3) A local, state, or federal agency that stores waste tires as part of a roadside cleanup activity is exempt from this section if the agency stores fewer than one thousand five hundred waste tires at the facility and the waste tires are disposed of or recycled in accordance with this part 14.

(4) The department may issue a waiver relating to any requirement of this section.



§ 30-20-1412. Waste tire processors - requirements

(1) A waste tire processor shall, as specified by the commission by rule:

(a) Establish and maintain financial assurance;

(b) Register with the department;

(c) Affix a decal required pursuant to section 30-20-1417 (1) to the required location;

(d) Develop, maintain, keep available for inspection, and comply with an engineering design and operations plan, including a fire prevention and control plan, and a plan for emergency response;

(e) Maintain records, including the manifests required by section 30-20-1417 (2), relating to the collection of waste tires;

(f) Develop and maintain a closure plan;

(g) Submit an annual report to the department; and

(h) Complete and submit self-certification documentation as required by the department.

(2) A waste tire processor is subject to the following:

(a) A waste tire processor that is not also registered as a waste tire monofill shall not have at the processing facility at any one time more than the lesser of:

(I) One hundred thousand waste tires;

(II) The amount of waste tires allowed under local requirements; or

(III) The amount of waste tires anticipated in the waste tire processor's financial assurance instrument.

(b) Following a one-year accumulation period, the weight or volume of waste tires that are processed must be at least seventy-five percent of the total weight or volume of waste tires received and currently in storage over a three-year rolling average. The calculation and accumulation period specified in this paragraph (b) must be based on a measure approved by the commission by rule.

(3) The department may issue a waiver relating to any requirement of this section.



§ 30-20-1413. Mobile processors - requirements

(1) A mobile processor shall, as specified by the commission by rule:

(a) Establish and maintain financial assurance in the amount of ten thousand dollars if not already registered as a waste tire collection facility, waste tire processor, or waste tire monofill;

(b) Register the mobile processor's permanent business address with the department;

(c) Affix a decal required pursuant to section 30-20-1417 (1) to the required location;

(d) Develop and maintain an engineering design and operations plan, including a fire prevention and control plan;

(e) Maintain mobile processing records, including the manifests required by section 30-20-1417 (2), relating to the mobile processing of waste tires;

(f) Submit an annual report to the department;

(g) Not lease or own the property on which the processing occurs;

(h) Not accept or accumulate waste tires unless also registered as a waste tire processor at the property on which the processing occurs;

(i) Notify and receive permission from the local governing authority to process waste tires at the location for any period of time;

(j) Not process waste tires at a location for more than thirty consecutive days unless the mobile processor:

(I) Receives department approval to process at the location; and

(II) Remains in compliance with all state and local environmental requirements at the location of mobile processing; and

(k) Complete and submit self-certification documentation as required by the department.

(2) The department may issue a waiver relating to any requirement of this section.



§ 30-20-1414. Limitations on the disposal of tires

(1) (a) Except as specified in paragraph (b) of this subsection (1), a person shall dispose of waste tires only by delivery to a generator engaging in waste tire collection, to a waste tire processor, to a waste tire monofill, or to a waste tire collection facility.

(b) If a person is able to establish that due diligence has been conducted and no reasonable option for disposing of a waste tire as specified in paragraph (a) of this subsection (1) is available, then the person may dispose of the waste tire in a solid wastes disposal site and facility or transfer station.

(2) A waste tire generator and an owner or operator of a waste tire collection facility shall arrange for the commercial hauling of waste tires only with a hauler who is currently registered pursuant to section 30-20-1408.

(3) Each waste tire improperly disposed of constitutes a separate violation.



§ 30-20-1415. Waste tire monofills - requirements

(1) An owner or operator of a waste tire monofill shall, as specified by the commission by rule:

(a) Establish and maintain financial assurance;

(b) Register with the department;

(c) Affix a decal required pursuant to section 30-20-1417 (1) in the required location;

(d) Maintain a certificate of designation that contains an engineering design and operations plan, including a fire prevention and control plan, plan for emergency response, inventory reduction plan, and closure plan;

(e) Maintain records, including the manifests required by section 30-20-1417 (2), relating to the storage of waste tires;

(f) Submit an annual report to the department;

(g) Comply with the monofill's certificate of designation;

(h) Comply with the commission's rule on final disposal of waste tires;

(i) Complete and submit self-certification documentation as required by the department;

(j) On an annual basis, for every one waste tire received, end use at least two waste tires, or process at least two waste tires into tire-derived product; and

(k) Not place any waste tires into monofill storage after January 1, 2018, and close, or cause to be closed, the waste tire monofill by July 1, 2024.

(2) A governing body having jurisdiction shall not grant an application for a landfill designated for the disposal only of tires. Nothing in this section limits modifications to existing landfills that accept waste tires.

(3) The department may issue a waiver relating to any requirement of this section.



§ 30-20-1416. End users

(1) End users who use more than an amount set by the commission by rule of tire-derived product or whole waste tires used to generate energy or fuel shall, as specified by the commission by rule:

(a) Register with the department;

(b) Submit an annual report to the department;

(c) Use only a registered hauler to haul waste tires; and

(d) Maintain records, including the manifests required by section 30-20-1417 (2), relating to waste tires.

(2) The department may issue a waiver relating to any requirement of this section.



§ 30-20-1417. Decals - manifests

(1) Decals. (a) A person shall not store in Colorado ten or more waste tires for any purpose unless:

(I) The department has issued a decal pursuant to this section; and

(II) The person has, pursuant to rules promulgated pursuant to section 30-20-1401 (2), affixed the decal to a uniform location at the address used to store the waste tires or the vehicle used to haul waste tires or processing equipment.

(b) The department shall issue a decal to a person if the person has submitted an application to the department containing all information required by rule promulgated pursuant to section 30-20-1401 (2) and is not in violation of any requirement of this part 14.

(c) Decals are valid for a period determined by the commission by rule. A decal issued pursuant to this section must contain the information required by rule promulgated pursuant to section 30-20-1401 (2), including at least an expiration date and the decal number.

(2) Uniform manifests. (a) A person shall not accept for transportation ten or more waste tires unless the person has completed a uniform manifest, available from the department's website, in a form established by the department containing the information specified by rule promulgated pursuant to section 30-20-1401 (2), including at least the following:

(I) The manifest number;

(II) The decal number of the vehicle used to transport the tires;

(III) The person's name, address, telephone number, and signature, under penalty of perjury;

(IV) The current date; the waste tire registration number, name, address, and telephone number of the source of the tires; and the waste tire registration number, name, address, and telephone number of the facility to which the waste tires will be transported; and

(V) The number or weight of tires in the load.

(b) A waste tire hauler or mobile processor shall retain one copy of the manifest and, within a time period established by the commission by rule, shall provide one copy of the manifest to:

(I) The source of the waste tire; and

(II) The facility to which the waste tires are transported.

(c) (I) The waste tire hauler or mobile processor, the source of the waste tire, and the facility to which the waste tires are transported shall each keep a copy of the manifest for at least three years after the date stated on the manifest.

(II) The department may enter and inspect the facility of any of the entities named on the manifest during normal business hours and may request a copy of the manifest. Failure to keep the manifest as required by this subparagraph (II) or to produce the manifest upon request by the department or the department's agent is a violation of this section.









Article 24 - County Agricultural Research

§ 30-24-101. Legislative declaration

Agricultural crop and livestock producers are constantly faced with the problem of new insects, diseases, depletion of soil fertility, lack of information as to market demands and preferences, and of other distributive practices. Some counties have need for more research work than others. Such counties, if placed in a position to provide for agricultural research work with laboratory facilities, management, and some labor, would be able to cooperate with the technical personnel of the state and federal research agencies and better meet these local demands for research work.



§ 30-24-102. Authority of county commissioners

(1) For the purposes set forth in this article, the boards of county commissioners of the several counties of the state are authorized to:

(a) Purchase or rent land for use in county agricultural research work;

(b) Purchase or rent laboratory facilities for use in county agricultural research work;

(c) Purchase or rent laboratory equipment and supplies for use in county agricultural research work;

(d) Employ such management and common labor as they consider necessary to provide for the proper efficiency of the county agricultural research work;

(e) Make provision for a county agricultural research advisory committee, to serve without compensation, composed of members representing the different agricultural groups in the county and elected by such agricultural groups under such procedure and policy as the board of county commissioners may determine;

(f) Enter into cooperative agreements with the boards of county commissioners of other counties to economically carry out the purposes of this article;

(g) Enter into cooperative agreements with the board of governors of the Colorado state university system for the assistance of Colorado state university, including all of its agencies, in the developing and financing of the projects to be included in the operations of the county agricultural research work each year;

(h) Enter into cooperative agreements through Colorado state university with the proper federal research agencies.



§ 30-24-103. Appropriation

The boards of county commissioners of the several counties are authorized to appropriate from the county general fund such money as may be necessary to pay the obligations for county agricultural extension and research work as may be authorized.



§ 30-24-104. County agricultural fund

The boards of county commissioners of the several counties are authorized to establish a county agricultural fund. This fund may be created out of the county general fund, and repayment of this fund may be made through a county agricultural research tax levy.






Article 25 - Administration

Part 1 - Fiscal Procedures

§ 30-25-101. Budgeting - appropriations - fiscal procedures

The provisions of part 1 of article 1 of title 29, C.R.S., shall govern budgeting, appropriations, and fiscal procedures of each county in this state.



§ 30-25-103. No liability against county beyond appropriation

No contract shall be made by the board of county commissioners of any county, and no liability against the county shall be created by any officer of the county, whether the object of the expenditure has been ordered by the board of county commissioners or not, unless an appropriation shall have been previously made concerning such expense. Each member of the board of county commissioners and other officers of the county who undertake to create any liability against the county, except such as they are by statute required to do, shall be personally liable and, together with the sureties upon their official bonds, shall be held for such indebtedness.



§ 30-25-104. Judgment against a county, how paid - tax levy

(1) When a judgment is given and rendered against a county of this state in the name of its board of county commissioners or against any county officer in an action prosecuted by or against him in his official capacity or name of office, when the judgment is for money and is a lawful county charge, no execution shall issue thereon, but the same may be paid by the levy of a tax upon the taxable property of said county. When the tax is collected by the county treasurer, it shall be paid over, as fast as collected by him, to the judgment creditor, or his assigns, upon the execution and delivery of proper vouchers therefor; but nothing in this section shall operate to prevent the board of county commissioners from paying any such judgment by a warrant drawn by them upon the ordinary county fund in the county treasury. The power conferred to pay such judgment by a special levy of such tax shall be held to be in addition to the taxing power given and granted to such board to levy taxes for other county purposes. The board of county commissioners shall levy under this law such taxes as shall be sufficient to discharge such judgment in the next fiscal year; but in no event shall such annual levy exceed a total of ten mills for one or more judgments exclusive of mill levies for other county purposes. The board of county commissioners shall continue to levy such taxes, not to exceed a total of ten mills annually, exclusive of mill levies for other county purposes, but in no event less than ten mills if such judgment will not be discharged by a lesser levy until such judgment is discharged.

(2) Any and all taxes levied to pay the last payment upon or to pay any such judgment shall be valid, whether the sum sought to be raised thereby exceeds the sum due on such judgment, principal and interest or not; but such excess of the sum required shall not exceed a sum equal to ten percent of such required sum, and no sale of real estate made to make such taxes shall be invalid by reason of such excess, if the same is within the above specified limit. All levies to pay judgments shall be made as near as possible to raise a sum equal to that due on the judgment, for which payment the tax is levied; but, nevertheless, any excess levied, if such does not exceed the said ten percent of the sum due and desired to be paid, shall not invalidate any tax levy upon or tax sale of real or personal estate made to raise, make, or collect the said sum due and excess.



§ 30-25-105. County general fund

A fund to be known as the county general fund is hereby created and established in each of the counties of the state of Colorado. The county general fund shall consist of all county revenue except that specifically allocated by law for other purposes.



§ 30-25-106. Fund - purposes

(1) The board of county commissioners is authorized to appropriate money from the county general fund for all ordinary county expenses, including the administrative expenditures of elective and appointive offices, library, agricultural extension service, fire protection, fairs, advertising, airports, health, rodent control, water conservation, weed control, pest control, predatory animal control, and all other general county purposes authorized by law, except expenditures for public welfare, roads and bridges, debt service, public hospitals, public works, contingencies, and purposes voted by the electors.

(2) The board of county commissioners is authorized to appropriate money from the general fund derived from federal payment in lieu of taxes to public school districts containing lands from which the payment is derived.

(3) Notwithstanding the provisions of subsection (1) of this section, the board of county commissioners is authorized to transfer moneys from the county general fund to the county road and bridge fund created in section 43-2-202 if the governor declares, by executive order or proclamation, a disaster emergency in the applicable county pursuant to section 24-33.5-704 (4). The board of county commissioners is authorized to make the transfers until eight years after the date of the governor's declaration of an emergency in the county. Any county general fund moneys transferred into the county road and bridge fund must be used for the purposes of disaster response and recovery in a manner consistent with the permissible uses of moneys in the county road and bridge fund.



§ 30-25-107. Contingent fund

The board of county commissioners is authorized to establish a contingent fund to provide for expenditures caused by an act of God, or the public enemy, or some contingency that could not have been reasonably foreseen at the time of adoption of the budget, to redeem outstanding warrants lawfully issued, and shall fix rates of levy annually for such fund.



§ 30-25-108. Board to examine county orders

The board of county commissioners, at its January and July sessions of each year, or oftener if necessary, shall carefully examine the county orders returned by the county treasurer by comparing each order with the record of orders in the clerk's office. It shall cause to be entered on said record, opposite to the entry of each order issued, the date when the same was canceled.



§ 30-25-109. Allowance of accounts

No account shall be allowed by the board of county commissioners unless the same is made out in separate items, and the nature of each item stated, and where no specified fees are allowed by law the time actually and necessarily devoted to the performance of any service charged in such account shall be specified. Nothing in this section shall be construed to prevent any such board from disallowing any account, in whole or in part, when so rendered nor from requiring any other or further evidence of the truth and propriety thereof as it may think proper.



§ 30-25-110. Claims presented to board - when - how paid

(1) Any claim or demand held by any person against a county shall be presented for audit and allowance to the board of county commissioners of the proper county, in due form of law, before an action in any court shall be maintainable thereon, and all claims, when allowed, shall be paid by a county warrant or order, drawn by said board on the county treasury, upon the proper fund in the treasury, for the amount of such claim. It is the duty of the board of county commissioners to ensure that all warrants and orders issued on or after April 2, 1998, are drawn upon the proper fund in the treasury and that there are sufficient moneys in said fund. Such warrant or order shall be signed by the chairperson of the board, permanent or temporary, and attested by the county clerk and recorder, and said warrant or order shall specify the amount and value of the claim or service for which it is issued and be numbered and dated in the order in which it is issued.

(2) The general county fund shall be known and designated on the books of the county treasury as the "county general fund", and the general road fund shall be known and carried on the books of said county treasury as the "county road and bridge fund". Such warrants and orders, payable on demand, shall be drawn and issued upon the county treasurer, or against any funds in his hands, only when at the time of drawing and issuing the same there shall be sufficient moneys in the appropriate fund in the treasury to pay such warrants and orders. Whenever there are no moneys in the county treasury of a county to the credit of the proper fund to meet and defray the necessary expenses of the county, it is lawful for the board of county commissioners of such county to provide that county warrants and orders of such county may be drawn and issued against and in anticipation of the collection of taxes already levied for the payment of such expenses to the extent of eighty percent of the total amount of the taxes levied. Warrants and orders so drawn and issued under the provisions of this section shall show upon their faces that they are payable solely from the fund upon which the same are drawn and the taxes levied to form the same when collected and not otherwise.

(3) County warrants and orders may be in such form as the board of county commissioners may provide and may be made payable to the order of the payee or to the bearer. The board of county commissioners may direct the treasurer to pay by electronic transfer any written authorization issued by the board for electronic payment of claims against the county. For purposes of this section, "order" means all orders and authorizations issued by the board of county commissioners for the payment of claims against the county. "Order" includes any check issued by the board of county commissioners and any written authorization issued by the board of county commissioners directing the treasurer to make payment of claims against the county by electronic transfer.

(4) The person to whom such last-named warrants and orders are allowed and delivered shall be held to have accepted the same in full payment and satisfaction of the claim for which the same were issued; and the obligations of said warrants are limited as stated; and said warrants shall be paid only from the fund drawn upon and the taxes levied, appropriated, collected, or paid into the county treasury to create, constitute, and form said fund. The taxes provided by law therefor shall be credited to said fund until all warrants drawn shall be fully paid, satisfied, and discharged, both principal and interest. Said limited and last-named warrants and orders shall not operate as a debt of said county and shall not be held to add to or increase the debt or indebtedness of said county.



§ 30-25-111. Proceedings published - failure - penalty

(1) It is the duty of the board of county commissioners of each county to publish in at least one legal newspaper in the county a report of each claim, except salary warrants, and expenditure by it allowed and paid and taxes rebated, disclosing the name of and the amount paid to each individual or firm, a description of the services or material furnished to the county, and, as to other items, the nature of the claim and disclosing the fund charged with each expenditure. Such report shall contain a statement of any contracts for the expenditure of money not paid immediately made by the board of county commissioners, disclosing the nature and purpose of the contract, the parties thereto, and the amounts involved therein. Such reports shall be published at least monthly within thirty days following the end of the period for which made. If no legal newspaper is located in the county, either such reports shall be published in a newspaper of an adjacent county which has general circulation in the county for which the report is made, or the board shall cause such statements to be posted in three conspicuous places in said county, one of which shall be the courthouse door. The county accounting office, if there is one, and otherwise the county clerk and recorder, if he is acting as the accounting agency for the county, shall provide to the board of county commissioners all information necessary for the publication. The published report shall state that it is published under the direction of the board of county commissioners. Nothing in this section shall be construed as requiring the board of county commissioners to publish or make public the names of or individual public welfare payments to, or in behalf of, indigent persons receiving assistance from public welfare programs financed, in whole or in part, by federal or state funds, or any combination thereof, when such publication is specifically forbidden by law.

(1.5) Salary information for all county employees and officials shall be published twice annually in the manner provided in subsection (1) of this section. The first publication shall be in August and shall include each employee's title and gross monthly salary for the prior June. The second publication shall be in February and shall list each employee by title, along with the total amount of gross salary paid to such employee during the prior calendar year. Each publication of salary information shall be accompanied by the countywide average percentage of salary that is paid in addition to regular wages as fringe benefits, including, but not limited to, insurance, medical care, retirement plans, housing, transportation, or other subsidized employee expenses.

(2) It is the duty of the board of county commissioners of each county to publish in some legal newspaper published in the county the semiannual financial statement furnished to the board of county commissioners by the county treasurer which shall include in separate columns the balance at the beginning of the period in each fund kept by the treasurer, the collections to each fund from current taxes, delinquent taxes, miscellaneous collection and transfers, withdrawals from each fund showing cash disbursements, transfers and treasurer's fees, and the balance at the end of the period in each fund. The statement shall be published within sixty days following June thirtieth and December thirty-first each year. If no legal newspaper is located in the county, either such reports shall be published in a newspaper of an adjacent county which has general circulation in the county for which the report is made or the board of county commissioners shall cause such statements to be posted in three conspicuous places in said county, one of which shall be the courthouse door. The county clerk and recorder shall furnish a copy of such proceedings for such publication.

(3) Any willful violation of any provision of this section by any county commissioner or by any person acting as clerk or otherwise for the board of county commissioners in connection with such published reports and the statements contained therein is a misdemeanor, and any person convicted of any violation shall be punished by a fine not exceeding one hundred dollars.

(4) Failure to publish salary information as provided in subsection (1.5) of this section shall be punishable by a civil penalty of not less than five hundred nor more than one thousand five hundred dollars.



§ 30-25-112. Appeal on disallowance of claim

When any claim of any person against a county is disallowed, in whole or in part, by the board of county commissioners, such person may appeal from the decision of such board to the district court for the same county by causing a written notice of such appeal to be served on the clerk of such board within thirty days after the making of such decision and executing a bond to such county, with sufficient security, to be approved by the clerk of said board, conditioned for the faithful prosecution of such appeal and the payment of all costs that are adjudged against the appellant.



§ 30-25-113. Proceedings upon appeal - pleadings

The clerk of the board, upon such appeal being taken, shall immediately give notice thereof to the chairman of the board of county commissioners, and shall make out a brief return of the proceedings in the case before the board with its decision thereon, and shall file the same, together with the bond and all papers in the case in his possession, with the clerk of the district court. The appeal shall be docketed and tried in a summary manner, and costs shall be awarded as in appeals from county courts to district courts. If the amount involved exceeds the sum of three hundred dollars, the applicant, within ten days after taking such appeal, shall file a complaint as in other cases in the district court, a copy of which shall also be served upon the clerk of the board, and answer shall be made thereto as in other cases. If the county clerk and recorder is an interested party in such claim, the giving of notice shall be made on the chairman of the board of county commissioners, and the bond provided for in section 30-25-112 shall be approved by the chairman of the board of county commissioners.



§ 30-25-114. Special taxes not levied - when

In all cases where a special district tax is levied against all property in the county, the board of county commissioners is authorized to make an appropriation from the general fund as provided in section 30-25-106, and no special tax shall be levied for such purpose.






Part 2 - Limitation of Levy

§ 30-25-202. Capital expenditures fund - tax levy - purposes

(1) For the purpose of providing and accumulating moneys for capital expenditures, the board of county commissioners of each county is authorized to create, by resolution, a capital expenditures fund which shall be used solely for capital expenditures. Moneys from any source may be credited to such fund unless otherwise provided by law; except that no moneys dedicated to the payment of general obligation bonds shall be credited to such fund and except that no moneys restricted to county road and bridge funds pursuant to sections 43-2-202 and 43-2-203, C.R.S., and no moneys required to be expended from such funds pursuant to such sections shall be credited to or expended from a capital expenditures fund. Moneys credited to a capital expenditures fund shall not revert to or be transferred to any other fund.

(2) For the purposes of this section, "capital expenditure" means an expenditure made by a county for long-term additions or betterments, which expenditure, under generally accepted accounting principles, is not properly chargeable as an expense of operation and maintenance. The term includes, but is not limited to, expenditures for the acquisition, development, construction, and renovation of capital facilities, capital projects, and capital equipment.

(3) In any year, in the course of the preparation and adoption of the county budget pursuant to part 1 of article 1 of title 29, C.R.S., the board of county commissioners may levy a property tax on all taxable real and personal property in the county for the purpose of raising revenue for capital expenditures. Moneys raised from such tax shall be credited to the capital expenditures fund. Nothing in this section shall be construed as preventing the use of any other moneys which are not contained in the capital expenditures fund from being used for capital expenditures. Nothing in this section shall be construed to violate or to exceed the revenue limitation of part 3 of article 1 of title 29, C.R.S.

(4) Any county which has any moneys in a public works fund on April 3, 1984, shall establish a capital expenditures fund, shall transfer all moneys in its public works fund to its capital expenditures fund, and shall make appropriations out of such capital expenditures fund to fund projects which otherwise would have been funded from such public works fund.



§ 30-25-203. Validation of bonds

Any and all negotiable coupon bonds authorized by any county, city, town, or school district in the state of Colorado prior to March 29, 1917, which might be invalid by reason of the debt-limiting or tax-limiting provisions of section 29-1-301, C.R.S., are validated as fully and completely as if said section and the amendments thereof had never been made a part thereof.



§ 30-25-204. Levy in excess unlawful

Any levy which may be certified to the county assessor in excess of the limitations placed by this part 2 shall be unlawful, and, in any such case, it shall be unlawful for the county assessor of any county within this state to enter upon the tax roll of the county any such excessive levy, and, in case of any such excess in any levy it is the duty of the county assessor to reduce such levy and extend upon the tax roll only such part thereof as will comply with the provisions of this part 2.



§ 30-25-205. Levy not limited - when

This part 2 shall in no way limit the amount of any levy necessary to be made for the purpose of paying any bonded indebtedness and interest thereon lawfully incurred, or any judgment against any county, city, town, or school district, or the interest on such judgment, or for special assessments for local improvements, in any county, town, city, or city and county.



§ 30-25-206. Violation - penalty

Any officer of any taxing district or any county assessor who violates any provision of this part 2 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars and shall also be liable to removal from office as provided by law.






Part 3 - Impact Assistance Grants

§ 30-25-301. Legislative declaration

The general assembly hereby recognizes that withdrawal of lands from county tax rolls for the purpose of wildlife conservation and public recreation may create financial impacts on counties in which such lands are located. The general assembly further recognizes that such withdrawal may necessitate financial support and assistance by the state. It is the intent of the general assembly in enacting this part 3 to provide the means by which the state may provide such necessary assistance through impact assistance grants.



§ 30-25-302. Eligibility - determination of impact - procedures - legislative declaration

(1) (a) Except as provided in section 33-60-104.5, C.R.S., for real property interests acquired with funds made available from the great outdoors Colorado trust fund, in any county in which the division of parks and wildlife owns property, the board of county commissioners of the county shall certify once a year during the regular tax assessment period, to the parks and wildlife commission, the current dollar amount representing the negative financial impact that the ownership has on the county's finances and the finances of any political subdivision that lies within the county. In calculating the dollar amount, the board of county commissioners shall take into consideration the following factors:

(I) The estimated assessment of ad valorem taxes on such land if such land was zoned for agriculture and was privately owned;

(II) The cost incurred by the county for services required or provided on such land which would not be required or provided if the land was not owned by said divisions; and

(III) The costs incurred by other political subdivisions which provide services on or to such land.

(b) (Deleted by amendment, L. 2011, (SB 11-208), ch. 293, p. 1389, § 15, effective July 1, 2011.)

(2) The board of county commissioners of any county certifying the current dollar amount pursuant to subsection (1) of this section shall include with such certification an itemized statement of its reasons for determining the amount.

(3) The parks and wildlife commission shall review the dollar amounts certified pursuant to subsection (1) of this section and shall certify to the general assembly these dollar amounts. In making its determinations, the parks and wildlife commission shall consider the factors set forth in subsection (1) of this section and may consider any additional relevant factors. All certifications to the general assembly must include an explanation of the grounds upon which the determinations of the certified amounts are based. The parks and wildlife commission shall include an estimate of the amount to be certified for impact assistance grants in their budget requests for each fiscal year.

(4) (a) The general assembly may make an appropriation in the form of an impact assistance grant to any county qualifying for such grant upon certification by the parks and wildlife commission of the amount for the grant. Appropriations concerning lands purchased with wildlife cash or other wildlife moneys must be made from the wildlife cash fund. Appropriations concerning lands purchased with general fund or parks and outdoor recreation cash or other parks and outdoor recreation moneys must be made from the general fund or the parks and outdoor recreation cash fund.

(b) As soon as possible after receiving an impact assistance grant, the board of county commissioners shall pay to each school district, special district, or other political subdivision located within the county that portion of the impact assistance grant attributable to the amount certified by the county on behalf of the school district, special district, or political subdivision. Prior to making such payment, the total amount of the impact assistance grant shall be reduced by an amount equal to the costs incurred by the treasurer in administering the grants.

(c) Nothing in this section shall be construed to alter the requirement set forth in section 10 of article XXVII of the state constitution that, for property acquired by a state agency pursuant to article XXVII of the state constitution, payments in lieu of taxes shall be made with moneys made available from the great outdoors Colorado trust fund as provided in section 33-60-104.5, C.R.S.

(5) Repealed.

(6) The general assembly hereby finds and declares that the acquisition of large amounts of property by the division of parks and wildlife, through the great outdoors Colorado program or otherwise, can have serious financial consequences for the counties and political subdivisions in which the property is located. It is therefore the intent of the general assembly that any plans for acquisition of property by the division of parks and wildlife include provisions for the payment of impact assistance grants pursuant to this section or payments in lieu of taxes pursuant to section 33-60-104.5, C.R.S., whichever is applicable.









Article 26 - Bonds

Part 1 - Bonds - Funding - Floating Indebtedness

§ 30-26-101. Exchange of warrants for bonds - notice

(1) It is the duty of the board of county commissioners of any county having a floating indebtedness exceeding five thousand dollars, upon the petition of fifty registered qualified electors of said county, to publish for the period of thirty days, in a newspaper published within said county, a notice requesting the holders of the warrants of such county to submit, in writing, to the board of county commissioners of said county, within sixty days from the date of the first publication of such notice, a statement of the amount of warrants of such county which they will exchange for the bonds of such county, to be issued under the provisions of this part 1, and the rate at which they will exchange such warrants for such bonds, taking such bonds at par. In case no newspaper is published within such county, such notice may be published in such newspaper published in the city of Denver as the board of county commissioners may select.

(2) It is the duty of such board of county commissioners, upon the petition of fifty of the registered qualified electors of such county, to publish, for the period of at least thirty days immediately preceding a general election, in some newspaper published within such county a notice that at said general election there will be submitted the question whether the board of county commissioners shall issue bonds of such county under the provisions of this part 1 in exchange, at a certain rate, for the warrants of such county issued prior to the date of the first publication of the notice, which rate shall be determined by the board of county commissioners, and it shall be stated in said notice. The question of whether such county indebtedness shall be funded under the provisions of this part 1 and the maximum net effective interest rate such funding bonds shall bear shall be submitted at the next ensuing general election or may be submitted at a special election which said board is empowered to call for that purpose, at any time after the expiration of sixty days from the date of the first publication of the notice, on the petition of fifty registered qualified electors. Said board shall publish, for the period of at least thirty days immediately preceding such special election, in some newspaper published within such county a notice that such question will be submitted at such election. In case no newspaper is published within such county, the board of county commissioners shall cause such notice to be posted in at least two conspicuous places in each of the election precincts of such county, at least thirty days prior to the said election, general or special. Such election shall be held and the results thereof determined in the same manner as provided for authorization of other bonded indebtedness in accordance with part 3 of this article.

(3) The county clerk and recorder of such county shall make out and cause to be delivered to the judges of election in each election precinct in the county, prior to the election, a certified list of the registered qualified electors in such county; and no person shall vote upon the question of the funding of the county indebtedness unless he has the necessary qualifications as provided by law.

(4) If the issuance of said bonds is approved at such election, the board of county commissioners may issue to any person or corporation holding any county warrant issued prior to the date of the first publication of the notice coupon bonds of such county in exchange therefor at a rate not exceeding that named in the notice published by the board of county commissioners. Should any of the bonds so voted be not exchanged for county warrants, as provided in this part 1, the board of county commissioners may sell the bonds so voted at, above, or below their par values and with the proceeds of such sale redeem or buy the warrants not so exchanged, subject to the provisions of this part 1, but the proceeds of such sale of bonds shall be applied to the purchase or redemption of such warrants and for no other purpose whatever.

(5) No bond shall be issued of less denomination than fifty dollars and, if issued for a greater amount, for some multiple of that sum. The bonds shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, the interest to be paid semiannually at the office of the county treasurer or at the city of New York, at the option of the holders thereof, upon the production of the proper coupons for the same, the bonds to be payable at the pleasure of the county after ten years from the date of their issuance, but absolutely due and payable twenty years after the date of issue. The whole amount of bonds issued under this part 1 shall not exceed the sum of the county indebtedness at the date of the first publication of the notice submitting the question of funding the county indebtedness; and the amount shall be determined by the board of county commissioners, and a certificate made of the same, and made a part of the records of the county; and any bond issued in excess of that sum shall be void.



§ 30-26-102. Election on bond issue - duties of judges

(1) All persons voting on the question of funding indebtedness shall vote by separate ballot, which shall be deposited in a box to be used for that purpose only and on which ballot shall be printed the words "for funding county debt" or "against funding county debt"; and if, upon canvassing the vote, which shall be canvassed in the same manner as the vote for county officers, it appears that a majority of all the votes cast upon the question so submitted is for funding the county debt, the board of county commissioners shall be authorized to carry out the provisions of this part 1, and the canvassing board shall certify the vote, and it shall be made a part of the county records.

(2) The judges of election shall make and certify to the county clerk and recorder a separate list of the names of the electors voting upon the question of the funding of the county indebtedness in the order in which the ballot of the elector so voting is received, and each ballot shall be numbered in the order in which it is received and the number recorded on the said list of voters opposite the name of the voter who presents the ballot.



§ 30-26-103. Officers to proceed as authorized after election

As soon as possible after such election if the bonds shall be voted, the officers mentioned and authorized shall proceed to execute the provisions of this part 1.



§ 30-26-104. Bonds - how executed

All bonds which may be issued under the provisions of this part 1 shall be signed by the chairman of the board of county commissioners, countersigned by the county treasurer of the county, and attested by the clerk and recorder of said county, and shall bear the seal of the county upon each bond, and shall be numbered and registered in a book kept for that purpose by the county treasurer in the order in which they are issued; each bond shall state upon its face the amount for which the same is issued, to whom issued, and the date of its issuance.



§ 30-26-105. Form of bonds - redemption fund

The board of county commissioners is authorized to prescribe the form of such bonds, and the coupons thereto, and to provide for the half-yearly interest accruing on such bonds actually issued and delivered; they shall levy annually a sufficient tax to fully discharge such interest; and, for the ultimate redemption of such bonds, they shall levy annually, after nine years from the date of such issuance, such tax upon all the taxable property in their county as shall create a yearly fund equal to ten percent of the whole amount of such bonds issued, which fund shall be called the redemption fund. All taxes for interest on and for the redemption of such bonds shall be paid in cash only and shall be kept by the county treasurer as a special fund to be used in payment of interest on and for the redemption of such bonds only; and such taxes shall be levied and collected as other taxes.



§ 30-26-106. Redemption - order of payment - notice

It is the duty of the county treasurer, when there are sufficient funds in his hands to the credit of the redemption fund to pay in full the principal and interest of any such bonds, immediately to call in and pay as many of such bonds and accrued interest thereon as the funds on hand will liquidate. Such bonds shall be paid in the order of their number; and, when any bonds or coupons issued under this part 1 are taken up, it is the duty of such treasurer to certify his action to the board of county commissioners, who shall cancel the same, so that they can be plainly identified, and cause a record to be made of the same. When it is desired to redeem any of such bonds, the county treasurer shall cause to be published for thirty days, in some newspaper at or nearest the county seat of the county and in a newspaper published in the city of Denver, a notice that certain county bonds, by numbers and amounts, will be paid upon presentation, and at the expiration of thirty days such bonds shall cease to bear interest.






Part 2 - Bonds - Funding and Refunding by New County

§ 30-26-201. Fund or refund liabilities

Any county in this state, formed and established from the territory of another county, or other counties, may fund, or refund, any of the liabilities imposed on such new county by section 4 of article XIV of the state constitution and the law forming and establishing such county, in the same manner, and with the like force and effect, as if such liabilities were originally contracted, in the form in which they may exist, by such new county.



§ 30-26-202. County shall assume payment of bonds

To render the amount, kind, and character of such liabilities definite and certain and fix their status under the funding and refunding laws of this state, the county imposed with the payment thereof, by the proper action of its board of county commissioners entered of record in the proceedings of the board, shall undertake and assume the payment thereof, designate and describe the same, and state their character and amount and the form in which they exist.






Part 3 - Bonds - Buildings, Roads, Other

§ 30-26-301. Creation of debt for buildings, roads - election - definitions

(1) When the board of county commissioners of any county deems it necessary to create an indebtedness for the purpose of erecting necessary public buildings, making or repairing public roads or bridges, developing, maintaining, and operating mass transportation systems, acquiring or building or acquiring and building airports and landing strips including the necessary land therefor and approaches thereto, by an order entered of record specifying the amount required and the object for which such debt is created, they shall submit the question to a vote at a general or special election. The general or special election provided for under this part 3 may be combined with the election on a proposal for a countywide sales tax, use tax, or both, provided for in article 2 of title 29, C.R.S. The board shall cause to be posted a notice of such order, which states, among other things, the maximum net effective interest rate at which such bonds may be issued, in some conspicuous place in each voting precinct in the county, for at least thirty days preceding the election, and all persons voting on that question shall vote by separate ballot whereon are placed the words "for county indebtedness" or "against county indebtedness", such ballots to be deposited in a box provided by the board of county commissioners for that purpose.

(2) (a) No county shall contract any debt by loan in any form unless the proposition to create such debt shall first be submitted to and approved by the registered qualified electors of the county.

(b) If a majority of those electors of the county voting at such election vote in favor of the proposition to contract said debt, the board of county commissioners is authorized to contract said debt.

(c) The board of county commissioners of any county shall submit to the registered qualified electors of the county the question of contracting a bonded indebtedness for any one or more of the purposes authorized by law. As used in this part 3, unless the context otherwise requires, "registered qualified elector" means a person who is legally qualified to register to vote in this state and in the county wherein his vote is offered and who has complied with the registration provisions of the "Uniform Election Code of 1992".

(d) The order submitting the question of contracting an indebtedness shall contain a statement of the maximum net effective interest rate at which said indebtedness may be incurred. As used in articles 11, 15, and 17, parts 1, 3 to 6, and 8 of article 20, articles 25 and 26, and part 2 of article 28 of this title 30 and part 2 of article 6 of title 25, article 3 of title 29, part 5 of article 15 of this title 30, and article 5 of title 41, unless the context otherwise requires:

(I) "Net effective interest rate" of a proposed issue of bonds means the net interest cost of said issue divided by the sum of the products derived by multiplying the principal amount of such issue maturing on each maturity date by the number of years from the date of said proposed bonds to their respective maturities.

(II) "Net interest cost" of a proposed issue of bonds means the total amount of interest to accrue on said bonds from their date of issuance to their respective maturities, plus the amount of any discount below par or less the amount of any premium above par at which said bonds are being or have been sold. In all cases the net effective interest rate and net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(e) (I) The board of county commissioners of any county, having received approval at an election to issue bonds and having determined that the limitations of the original election question are too restrictive to permit the advantageous sale of the bonds so authorized, may submit at another general or special election either the question of issuing the bonds, or any portion thereof, at a higher maximum net effective interest rate than the maximum interest rate or maximum net effective interest rate approved at the original election, or the question of issuing the bonds, or any portion thereof, to mature over a longer period of time than the maximum period of maturity approved at the original election, or both such questions.

(II) An election held pursuant to this paragraph (e) shall be held in substantially the same manner as an election to authorize bonds initially, except as may be required for the submission of the limited question or questions permitted under this paragraph (e).

(III) If the changes submitted are not approved at an election held pursuant to this paragraph (e), such result shall not impair the authority of the board at a later time to issue the bonds originally approved within the limitations established at the first election.

(3) If, upon canvassing the vote, which shall be canvassed in the same manner as the vote for county officers, it appears that a majority of all the votes cast are for county indebtedness, the board of county commissioners shall be authorized to contract the debt in the name of the county. The aggregate amount of indebtedness of any county shall not be in excess of three percent of the actual value, as determined by the assessor, of the taxable property in the county.



§ 30-26-302. Bond issue - limitation - interest - redemption

The board of county commissioners, when authorized as provided in section 30-26-301, may make and issue coupon bonds of the county not exceeding the amounts authorized by the electors, payable at the pleasure of the county but absolutely due and payable twenty years after such date, bearing interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, payable annually or semiannually; such interest and principal, when due, shall be payable at the office of the county treasurer of the county or at such other location as the board of county commissioners may designate. The board of county commissioners shall prescribe the form of said bonds and the coupons thereto; and, to provide for the principal and interest and redemption premiums accruing on the bonds, it shall provide for the levying of a tax which, together with such other revenue, assets, or funds as may be pledged, will be sufficient to pay the principal, interest and redemption premiums, if any, accruing on the bonds.



§ 30-26-303. Redemption - notice - interest - order of payment

When it appears to the board of county commissioners upon examination of the books and accounts of the county treasurer that there are sufficient funds in his hands to the credit of the redemption fund to pay in full the principal and accrued interest of any of such bonds, it is the duty of such board immediately to call in and pay as many of such bonds and accrued interest thereon as the funds ascertained to be on hand will liquidate, and said board shall thereupon cancel such redeemed bonds and all uncanceled interest coupons issued therewith. The bonds shall be called in and paid in the order of their issuance, as nearly as may be practicable, and when it is desired to redeem any of such bonds by said board it shall cause to be published for thirty days in some newspaper at or nearest the county seat of the county a notice that certain county bonds, specifying the number and amounts, will be paid upon presentation, and at the expiration of such thirty days such bonds shall cease to bear interest.



§ 30-26-304. Bonds - signed - attested - sealed - denomination - amount

The bonds shall be signed by the chairman of the board of county commissioners and attested by the county clerk and recorder and bear the seal of the county upon each bond and shall be numbered and registered in a book kept for that purpose in the order in which they are issued. Each bond shall state upon its face the amount for which the same is issued, to whom issued, and the date of its issuance; but no bond shall be of a lesser denomination than fifty dollars, and, if issued for a greater amount, for some multiple of that sum; and the aggregate amount of such bonds issued shall not exceed the sum entered of record by the board of county commissioners, and any bond issued in excess of said sum shall be null and void.



§ 30-26-305. Sale of bonds - rate - redemption - cancellation

The board of county commissioners has the right to sell any of such bonds, but no bond shall be sold unless for cash, and not then at a discount of more than fifteen percent of its par value. The money arising from the sale of such bonds shall be forthwith used for the objects for which the debt was created, and for no other purpose whatever. When any such bonds or any coupons are redeemed, the board of county commissioners, in the presence of the clerk of said board or his deputy, shall cancel such bonds or coupons by writing the word "canceled" on the face of such bonds or coupons, and such board shall make a record of the proceedings, stating what bonds or coupons were canceled.






Part 4 - Bonds - Refunding

§ 30-26-401. Refunding bonds authorized

The board of county commissioners of any county in this state may issue negotiable coupon bonds, to be denominated refunding bonds, for the purpose of refunding any of the bonded indebtedness of such county, whether due or not due, or which may become payable at the option of such county, or by consent of the bondholders, or by any lawful means, whether such bonded indebtedness existed on March 30, 1917, or was thereafter created, and there are not funds in the treasury of such county available for the payment or redemption of such bonds; but the amount of such refunding bonds to be issued under the provisions of this part 4 shall first be determined by such board of county commissioners, and a certificate of such determination shall be made and entered in the records of the county prior to the issuance of said refunding bonds.



§ 30-26-402. Issuance - no election

Whenever such board of county commissioners deems it expedient to issue refunding bonds under the provisions of this part 4, such refunding bonds may be issued without the submission of the question of issuing such refunding bonds to a vote of the registered qualified electors of such county.



§ 30-26-403. Resolution for issue - form of bonds - coupons - term

(1) If the board of county commissioners determines to issue refunding bonds, such board shall thereupon adopt a resolution which shall not be subject to the referendum provisions of any statute providing for the issue of said refunding bonds in accordance with the provisions of this part 4. Such resolution shall fix the date of said refunding bonds, shall designate the denomination thereof, the rate of interest, the maturity date, which shall not be more than twenty-five years from the date of said refunding bonds, and the place of payment, within or without the state of Colorado, of both principal and interest, and shall prescribe the form of said refunding bonds.

(2) Such refunding bonds shall be negotiable in form, shall recite the title of the act under which they are issued, shall be executed in the name of the county and signed by the chairman of the board of county commissioners and countersigned by the county treasurer, with the seal of the county affixed thereto and attested by the county clerk and recorder. The interest accruing on such refunding bonds shall be evidenced by semiannual interest coupons thereto attached, bearing the engraved facsimile signature of the county treasurer, and when so executed such coupons shall be the binding obligations of the county, according to their import.

(3) In the adoption of said resolution providing for the issue of such refunding bonds, the board of county commissioners shall make the principal of the debt payable in equal annual installments during the currency of the period, not exceeding twenty-five years, within which the debt is to be discharged; but the date of maturity of the first installment of the debt shall be not more than five years from the date of said refunding bonds.



§ 30-26-404. Disposition of bonds - outstanding canceled

All such refunding bonds may be exchanged, dollar for dollar, for the bonds to be refunded, or they may be sold at not less than their par value, as directed by the board of county commissioners, and the proceeds thereof shall be applied only to the purpose for which such refunding bonds were issued. Such refunding bonds shall not be issued until the outstanding bonds to be refunded have been called in and canceled in an amount equal to or in excess of the bonds so issued, and all accrued interest on any such bonds to be refunded shall be paid before such refunding bonds are issued.



§ 30-26-405. Interest - how paid - redemption fund

The interest accruing on such refunding bonds issued pursuant to the provisions of this part 4 prior to the time when tax levies are available therefor shall be paid out of the general revenues of the county, and, for the purpose of reimbursing such general revenues and for the payment of subsequently accruing interest, the board of county commissioners issuing such refunding bonds or the proper tax-assessing and tax-collecting officers upon whom shall devolve the duty of levying and collecting county taxes shall levy annually a sufficient tax upon all the taxable property in the county fully to discharge such interest, and, for the ultimate redemption of such refunding bonds, they shall levy annually such a tax upon all the taxable property in such county as will create a fund sufficient to discharge each annual installment of such refunding bonds at the maturity thereof, which fund shall be called the redemption fund. All taxes for interest on and for the redemption of such bonds shall be paid in cash only and shall be kept by the county treasurer as a special fund to be used only in payment of the interest upon and for the redemption of such bonds, and such tax shall be levied and collected as other county taxes are levied and collected. The tax provisions for the ultimate redemption of such bonds shall be set forth in the resolution authorizing their issue and shall set forth the years in which such taxes shall be levied for the creation of said redemption fund.



§ 30-26-406. No repeal or alteration of resolution

Any resolution authorizing an issue of refunding bonds under the provisions of this part 4 and providing for the levy of taxes for the payment of the interest upon and the principal of such refunding bonds shall not be altered or repealed until the indebtedness thereby authorized has been fully paid.






Part 5 - County Capital Improvement Trust Funds

§ 30-26-501. Short title

This part 5 shall be known and may be cited as the "County Capital Improvement Trust Fund Financing Act".



§ 30-26-502. Legislative declaration

(1) It is hereby declared to be the public policy of the state to facilitate, assist, and promote the efforts of counties within this state in the planning, construction, acquisition, improvement, equipping, maintenance, and operation of public projects.

(2) It is further the intent of the general assembly:

(a) To authorize counties in this state to finance the acquisition, construction, and improvement of public improvements, buildings, and facilities which such counties are authorized to acquire, construct, and improve;

(b) That this part 5 shall operate only as a grant of additional financing authority and shall not be construed to authorize counties to finance the acquisition, construction, or improvement of any public improvements, buildings, or facilities which such counties are not otherwise authorized to acquire, construct, or improve pursuant to applicable provisions of law;

(c) To vest such counties with all powers that may be necessary to enable them to accomplish such financing purposes, including the power to issue negotiable revenue bonds, notes, and other obligations payable as set forth in this part 5, which powers in all respects shall be exercised for the benefit of the inhabitants of this state and for the promotion of their health, safety, and welfare.



§ 30-26-503. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Board" means the board of county commissioners or other governing body of any county.

(2) "Bonds" means any revenue bonds or other obligations issued by a county pursuant to this part 5 but does not include general obligation bonds.

(3) "County" means any county within this state.

(4) "County capital improvement trust fund" means any one or more of the county capital improvement trust funds established pursuant to this part 5.

(5) "Obligations" means notes, contracts, leases, and refunding obligations issued by a county pursuant to this part 5.

(6) "Person" means any individual, firm, partnership, association, or corporation or two or more or any combination of such entities.

(7) "Political subdivision" means counties, special districts, water conservation districts, irrigation districts, municipal corporations, school districts, and all other political subdivisions of the state.

(8) "Project" means any land, building, facility, or other improvement and all real or personal property, and any undivided or other interest in any of the foregoing, which is acquired, constructed, or improved or which is to be acquired, constructed, or improved by any county with the proceeds of any bonds issued by such county pursuant to this part 5 or with the principal of any county capital improvement trust fund expended by such county pursuant to this part 5, to the extent and only to the extent that such county is authorized to undertake any acquisition, construction, or improvement of such project under the laws of this state.



§ 30-26-504. Authority for establishment of county capital improvement trust funds

(1) Each county is hereby authorized to create a county capital improvement trust fund to be used for the purposes set forth in this part 5.

(2) Moneys on deposit in any county capital improvement trust fund, and the proceeds from the investment of such funds, shall be used solely and exclusively for the purposes authorized by this part 5 and shall be inviolate for any other purpose.

(3) Moneys on deposit in any county capital improvement trust fund shall be under the exclusive control of the board of the county for which such fund shall be established and shall be invested by the county treasurer of such county in accordance with the applicable provisions of laws concerning the investment of county funds. Earnings from the investment of moneys in any county capital improvement trust fund shall remain in such fund until applied in accordance with the provisions of this part 5. Any county may, to the extent otherwise authorized by law, appropriate funds of such county for deposit in such county capital improvement trust fund from any revenues, funds, or moneys of such county which are legally available for such purposes. Any moneys so appropriated by the board for deposit in any county capital improvement trust fund may be invested and reinvested as set forth in this part 5, and all such moneys on deposit in any county capital improvement trust fund shall be applied by the board only in accordance with the provisions of this part 5.

(4) The board of each county for which a county capital improvement trust fund is created may:

(a) Appropriate moneys on deposit in the county capital improvement trust fund of such county for any lawful county project, to the extent that such funds are not otherwise encumbered;

(b) Allocate and distribute among any political subdivision within such county all or any portion of the county capital improvement trust fund of such county for the purpose of assisting any capital improvement to be undertaken by any such political subdivision, to the extent that such funds are not otherwise encumbered;

(c) Pledge to the payment of the principal of, any premium on, and the interest on any bonds issued by such county pursuant to provisions of this part 5 all or any portion of the county capital improvement trust fund of such county; and

(d) Do any and all things necessary to effect the purposes and exercise the powers authorized under the provisions of this part 5.

(5) The board of each county for which a county capital improvement trust fund is established shall prepare guidelines consistent with the provisions of this part 5 for the allocation, distribution, pledging, investment, and expenditure of any moneys from time to time on deposit in the county capital improvement trust fund established for such county.

(6) If any portion of this part 5 is held unconstitutional by a decision of the Colorado court of appeals, the Colorado supreme court, or any federal court, moneys on deposit in each county capital improvement trust fund shall be transferred to the county general fund; such transfer shall take effect on the day after such decision becomes final.

(7) No moneys deposited in a capital improvement trust fund shall be appropriated, allocated, pledged, or distributed for a project if any statute, ordinance, resolution, or contract otherwise limits or restricts the use of such money for the particular type of project.



§ 30-26-505. Bonds - issuance - terms

(1) Any county, in addition to all other powers authorized by law, may, from time to time:

(a) Issue revenue bonds, in such principal amounts as the county may deem necessary or appropriate, for the purpose of financing any project, including the payment, funding, or refunding of the principal of, any premium on, and the interest on any bonds issued by such county, whether the bonds or interest to be funded or refunded have or have not become due;

(b) Establish or increase any reserve funds deemed necessary to secure payment of such bonds or interest thereon; and

(c) Appropriate moneys necessary to pay for all other costs or expenses of the county incident to and necessary to carry out its authorized corporate and public purposes powers under this part 5.

(2) Bonds issued pursuant to the authority of this part 5 shall constitute special obligations of the county issuing such bonds and shall be payable solely out of any county capital improvement trust fund moneys or the income from the investment thereof, to the extent that all or a portion of the same are made available for such purpose by the board of the county issuing such bonds. Bonds issued by any county pursuant to the authority of this part 5 may also be payable, in whole or in part, from any funds, revenues, income, or other moneys which are otherwise lawfully available for such purpose and which may be pledged by such county for the purpose of paying the principal of, any premium on, and the interest on its bonds.

(3) Any such bonds may also be payable, in whole or in part, from the revenues and receipts derived from the project financed with such issue of bonds and may be additionally secured by a pledge of any grant, subsidy, or contribution from the United States or any agency or instrumentality thereof, from the state or any governmental agency thereof, or from any person unless otherwise prohibited by applicable state or federal law.

(4) Whether or not such bonds are of such form and character as to be negotiable instruments under the terms of the "Uniform Commercial Code", title 4, C.R.S., all such bonds are hereby made negotiable instruments within the meaning of and for all the purposes of said title, subject only to the provisions contained in such bonds for registration.

(5) Any such bonds shall be authorized by the board, may be issued in one or more series, and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates of interest, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the state, and be subject for such terms of redemption, with or without premium, as the board may provide.

(6) Any such bonds may be sold at public or private sale at such price or prices and in such manner as the board shall determine.

(7) Any such bonds may be issued under the provisions of this part 5 without obtaining the consent of any department, division, commission, board, bureau, or agency of the state and without any other proceeding or happening of any other conditions for other things than those proceedings, conditions, or things which are specifically required by this part 5, including, in particular, all such bonds, so long as and to the extent that such bonds are payable exclusively from all or any portion of any county capital improvement trust fund created pursuant to this part 5, and such bonds may be issued without the requirement of any approval by the electorate of the county issuing such bonds.

(8) Any such bonds shall not be in any way construed to be a debt or liability of the state or any political subdivision thereof and shall not create or constitute any indebtedness, liability, or obligation to the state or to any such political subdivision or be or constitute a pledge of the faith and credit of the state or of any such political subdivision; but all such bonds, unless funded or refunded by bonds of such county, shall be payable solely from revenues or funds pledged or available for the payment as authorized in this part 5. Each bond issued by a county pursuant to this part 5 shall contain on its face a statement to the effect that the county issuing such bonds is obligated to pay the principal of, any premium on, and the interest on such bonds only from revenues or funds of such county pledged for such payment, that neither the state nor any other political subdivision thereof is obligated to pay such principal of, any premium on, and the interest on such bonds, and that neither the faith and credit of the taxing power of the state nor any political subdivision thereof is pledged for the payment of the principal of, any premium on, and the interest on any such bonds.

(9) All expenses incurred in carrying out the provisions of this part 5 shall be payable solely from the revenues or funds provided or to be provided under the provisions of this part 5, and nothing in this part 5 shall be construed to authorize any county to incur any indebtedness on behalf of or payable by the state or any political subdivision thereof other than such county.

(10) The board of a county may, in any resolution relating to the issuance of any such bonds and in order to secure the payment of such bonds, make such covenants as otherwise authorized by law to do or refrain from doing such acts and things as may be necessary, convenient, and desirable in order to better secure bonds, which covenants will, in the opinion of the board, tend to make such bonds more marketable.



§ 30-26-506. Pledge of revenues, funds, or other property lien

Any pledge of revenues, moneys, funds, or other property made by a county pursuant to the provisions of this part 5 shall be valid and binding from the time when the pledge is made; the revenues, moneys, funds, or other property so pledged and thereafter received by such county shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the county, irrespective of whether such parties have notice thereof. Any resolution or any other instrument by which a pledge of revenues, moneys, or funds is created shall be filed or recorded with the county.



§ 30-26-507. Personal liability

Neither the members of the board of a county nor any person executing bonds or notes issued pursuant to this part 5 shall be personally liable on any bonds of such county by reason of the issuance of such bonds.



§ 30-26-508. Bonds - exempt from taxation

Any bonds issued under the provisions of this part 5, the transfer of any such bonds, and the income from such bonds shall be free from taxation by the state or any political subdivision or other instrumentality of the state.



§ 30-26-509. Annual audit

Each county for which a county capital improvement trust fund has been established shall prepare and submit, in accordance with the provisions of article 1 of title 29, C.R.S., an annual audit report of its activities with respect to such fund for the preceding fiscal year.



§ 30-26-510. Bonds - eligible for investment

Bonds issued under the provisions of this part 5 are hereby made securities in which all insurance companies, trust companies, banking associations, savings and loan associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest moneys, including capital, under the control of or belonging to such entities. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds is authorized by law.



§ 30-26-511. Agreement of counties

(1) Any county is authorized to enter into agreements with the state or any of its agencies or departments, any of its political subdivisions, any agency or department of the United States, or any person with respect to any project in order to facilitate the financing, acquisition, and construction of such project and to promote the purposes of this part 5. Such agreements may be for a term covering the life of a project, for any other term, or for any indefinite period. Pursuant to any such agreement, counties or persons may obligate themselves to make payments in amounts which shall be sufficient to enable such counties or persons to pay their expenses and the interest and principal payments (whether at maturity or upon sinking fund redemption) for any bonds issued pursuant to this part 5, to maintain reasonable reserves for debt service, operation and maintenance, and renewals and replacements, and to meet the requirements of any rate covenant with respect to debt service coverage contained in any resolution, trust indenture, or other security instrument.

(2) The obligations of a governmental agency or persons under an agreement with the county or arising out of the default by any other purchaser with respect to such an agreement shall not be construed to constitute debt of the governmental agency or persons. To the extent provided in agreements with the county, such obligations shall constitute special obligations of the governmental agency or persons and shall be payable solely from the revenues and other moneys derived by the governmental agency or persons.



§ 30-26-512. Effect on inconsistent acts and rules and regulations

It is the intent of the general assembly that, in the event of any conflict or inconsistency between the provisions of this part 5 and any other statute pertaining to matters established or provided for in this part 5 or in any rules and regulations adopted under this part 5 or under any other statutes, to the extent of such conflict or inconsistency, the provisions of this part 5 and the rules and regulations adopted under this part 5 shall be enforced, and the provisions of any other statute or rules and regulations adopted under such statute shall have no force and effect.



§ 30-26-513. Construction of this part 5

This part 5 shall be liberally construed to effectuate the legislative intent and the purposes of this part 5 as the complete and independent authority for the performance of each and every act and thing authorized in this part 5. All the powers granted in this part 5 shall be broadly interpreted to effectuate such intent and purposes and shall not be interpreted as a limitation of such powers.












County Planning and Building Codes

Article 28 - County Planning and Building Codes

Part 1 - County Planning

§ 30-28-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Disposition" means a contract of sale resulting in the transfer of equitable title to an interest in subdivided land; an option to purchase an interest in subdivided land; a lease or an assignment of an interest in subdivided land; or any other conveyance of an interest in subdivided land which is not made pursuant to one of the foregoing.

(2) "Evidence" means any map, table, chart, contract, or other document or testimony, prepared or certified by a qualified person to attest to a specific claim or condition, which evidence shall be relevant and competent and shall support the position maintained by the subdivider.

(3) "Municipal planning commission" means any planning commission or other body charged with the functions of such commission of any city, city and county, or incorporated town, whether created pursuant to the authority of state statute or of home rule charter.

(4) "Planning commission" means either a planning commission or, in a county where there is no planning commission, the board of county commissioners.

(5) "Plat" means a map and supporting materials of certain described land prepared in accordance with subdivision regulations as an instrument for recording of real estate interests with the county clerk and recorder.

(6) "Preliminary plan" means the map of a proposed subdivision and specified supporting materials, drawn and submitted in accordance with the requirements of adopted regulations, to permit the evaluation of the proposal prior to detailed engineering and design.

(7) "Region" means the area encompassed by a regional planning commission, being the combined land areas subject to the jurisdiction of the participating governmental units.

(8) "Sketch plan" means a map of a proposed subdivision, drawn and submitted in accordance with the requirements of adopted regulations, to evaluate feasibility and design characteristics at an early state in the planning.

(9) "Subdivider" or "developer" means any person, firm, partnership, joint venture, association, or corporation participating as owner, promoter, developer, or sales agent in the planning, platting, development, promotion, sale, or lease of a subdivision.

(10) (a) "Subdivision" or "subdivided land" means any parcel of land in the state which is to be used for condominiums, apartments, or any other multiple-dwelling units, unless such land when previously subdivided was accompanied by a filing which complied with the provisions of this part 1 with substantially the same density, or which is divided into two or more parcels, separate interests, or interests in common, unless exempted under paragraph (b), (c), or (d) of this subsection (10). As used in this section, "interests" includes any and all interests in the surface of land but excludes any and all subsurface interests.

(b) The terms "subdivision" and "subdivided land", as defined in paragraph (a) of this subsection (10), shall not apply to any division of land which creates parcels of land each of which comprises thirty-five or more acres of land and none of which is intended for use by multiple owners.

(c) Unless the method of disposition is adopted for the purpose of evading this part 1, the terms "subdivision" and "subdivided land", as defined in paragraph (a) of this subsection (10), shall not apply to any division of land:

(I) Which creates parcels of land, such that the land area of each of the parcels, when divided by the number of interests in any such parcel, results in thirty-five or more acres per interest;

(II) Which could be created by any court in this state pursuant to the law of eminent domain, or by operation of law, or by order of any court in this state if the board of county commissioners of the county in which the property is situated is given timely notice of any such pending action by the court and given opportunity to join as a party in interest in such proceeding for the purpose of raising the issue of evasion of this part 1 prior to entry of the court order; and, if the board does not file an appropriate pleading within twenty days after receipt of such notice by the court, then such action may proceed before the court;

(III) Which is created by a lien, mortgage, deed of trust, or any other security instrument;

(IV) Which is created by a security or unit of interest in any investment trust regulated under the laws of this state or any other interest in an investment entity;

(V) Which creates cemetery lots;

(VI) Which creates an interest in oil, gas, minerals, or water which is severed from the surface ownership of real property;

(VII) Which is created by the acquisition of an interest in land in the name of a husband and wife or other persons in joint tenancy or as tenants in common, and any such interest shall be deemed for purposes of this subsection (10) as only one interest;

(VIII) Which is created by the combination of contiguous parcels of land into one larger parcel. If the resulting parcel is less than thirty-five acres in land area, only one interest in said land shall be allowed. If the resulting parcel is greater than thirty-five acres in land area, such land area, divided by the number of interests in the resulting parcel, must result in thirty-five or more acres per interest. Easements and rights-of-way shall not be considered interests for purposes of this subparagraph (VIII).

(IX) Which is created by a contract concerning the sale of land which is contingent upon the purchaser's obtaining approval to subdivide, pursuant to this article and any applicable county regulations, the land which he is to acquire pursuant to the contract;

(X) Which creates a cluster development pursuant to part 4 of this article.

(d) The board of county commissioners may, pursuant to rules and regulations or resolution, exempt from this definition of the terms "subdivision" and "subdivided land" any division of land if the board of county commissioners determines that such division is not within the purposes of this part 1.

(11) "Subdivision improvements agreement" means one or more security arrangements which a county shall accept to secure the actual cost of construction of such public improvements as are required by county subdivision regulations within the subdivision. The "subdivision improvements agreement" may include any one or a combination of the types of security or collateral listed in this subsection (11), and the subdivider may substitute security in order to release portions of the subdivision for sale. The types of collateral which may be used as security under the "subdivision improvements agreement" are as follows: Restrictions on the conveyance, sale, or transfer of any lot, lots, tract, or tracts of land within the subdivision as set forth on the plat or as recorded by separate instrument; performance or property bonds; private or public escrow agreements; loan commitments; assignments of receivables; liens on property; letters of credit; deposits of certified funds; or other similar surety agreements. Security, other than plat restrictions, required under the "subdivision improvements agreement" shall equal in value the cost of improvements to be completed but shall not be required on the portion of the subdivision subject to plat restriction. The county shall not require security arrangements with collateral arrangements in excess of the actual cost of construction of the public improvements. The amount of security may be incrementally reduced as subdivision improvements are completed.

(12) "Unincorporated" means situated outside of cities and towns, so that, when used in connection with "territory", "areas", or the like, it covers, includes, and relates to territory or areas which are not within the boundaries of any city or town.



§ 30-28-102. Unincorporated territory

The boards of county commissioners of the respective counties within this state are authorized to provide for the physical development of the unincorporated territory within the county and for the zoning of all or any part of such unincorporated territory in the manner provided in this part 1.



§ 30-28-103. County planning commission

(1) Except as otherwise provided in this subsection (1), the board of county commissioners of any county within the state is authorized to appoint a commission of not less than three and not more than nine members, to be known as the county planning commission; except that, in counties of the state having a population of fifteen thousand or less desiring to establish a commission, the board of county commissioners may constitute the commission, or the board of county commissioners may appoint a separate body to serve as the commission. In counties of the state having a population of one hundred thousand or more, the board of county commissioners is authorized to appoint a commission of not less than three and not more than fifteen members.

(2) Each of such members of the commission shall be a resident of the county. The term of appointed members of the commission shall be three years and until their respective successors have been appointed, but the terms of office shall be staggered by making the appointments so that approximately one-third of the members' terms expire each year. Members of the commission on July 1, 1977, shall serve the remainder of the terms for which they were appointed. Thereafter, members shall be appointed pursuant to this subsection (2).

(3) The members of the commission shall receive such compensation as may be fixed by the board of county commissioners, and the board of county commissioners shall provide for reimbursement of the members of the commission for actual expenses incurred. The board of county commissioners shall provide for the filling of vacancies in the membership of the commission and for the removal of a member for nonperformance of duty or misconduct. The board of county commissioners may appoint associate members of such commission, each of whom shall be a resident of the county, and, in the event any regular member is temporarily unable to act owing to absence from the county, illness, interest in any matter before the commission, or any other cause, his place may be taken during such temporary disability by an associate member designated for that purpose.



§ 30-28-104. Chairman - rules - staff - information - grants and gifts

(1) The county planning commission shall elect a chairman from its members, whose term shall be for one year, and the commission may create and fill such other offices as it may determine. The commission shall adopt such rules and regulations governing its procedure as it may consider necessary or advisable and shall keep a record of its proceedings, which record shall be open to inspection by the public at all reasonable times. The board of county commissioners has the authority to employ experts and a staff and shall pay such expenses as may be deemed necessary for carrying out the powers conferred and the duties prescribed in this article. The county planning commission is directed to make use of the expert advice and information which may be furnished by appropriate federal, state, county, and municipal officials, departments, and agencies and in particular by the director of the division of planning in the department of local affairs of the state of Colorado. All state officials, departments, and agencies having information, maps, and data pertinent to county planning or zoning are authorized and directed to make the same available for the use of the county planning commission as well as to furnish such other technical assistance and advice as they may have available for such purpose.

(2) The county planning commission is specifically empowered to receive and expend all grants, gifts, and bequests, specifically including state and federal funds and other funds available for the purposes for which the commission exists, and to contract with the state of Colorado, the United States, and all other legal entities with respect thereto. The county planning commission may provide, within the limitations of its budget, matching funds wherever grants, gifts, bequests, and contractual assistance are available on such basis.



§ 30-28-105. Regional planning commission

(1) The governing body or, in charter cities, the officials having charge of public improvements of any municipality or group of municipalities, together with the boards of county commissioners of any counties in which such municipality or group of municipalities is located or of any adjoining counties; or the governing bodies or, in charter cities, the officials having charge of public improvements of any municipality or group of municipalities, acting independently of the boards of county commissioners in which such municipality or group of municipalities is located; or the boards of county commissioners of any two or more counties may cooperate in the creation of a regional planning commission for any region defined as may be agreed upon by said cooperating governing bodies or officials or boards limited to a region within the jurisdiction of said cooperating governing bodies.

(2) The number and qualifications of members of any such regional planning commission, their terms, and the method of their appointment or removal shall be such as may be determined and agreed upon by said cooperating governing bodies or officials and boards; but each participating county or municipality shall be entitled to at least one voting representative. The regional planning commission shall elect its chairman, whose term shall be one year, with eligibility for reelection. The commission may create and fill such other offices as it may determine.

(3) Any board of county commissioners or other county officials or the chief executive officer of any municipality, from time to time, upon the request of the commission and for the purpose of special surveys, may assign or detail to the commission any members of staffs of county or municipal administrative departments or may direct any such department to make for the commission special surveys or studies requested by the commission.

(4) The proportion of the expenses of the regional planning commission to be borne respectively by any governing body cooperating in the establishment and maintenance of the commission shall be such as may be determined and agreed upon by the cooperating bodies or officials or boards, and they are authorized to appropriate or cause to be appropriated their respective shares of such expense.

(5) Within the amounts duly appropriated or otherwise received, the regional planning commission has the power to appoint such clerical and stenographic employees and such technically qualified staff as are necessary to do the work of the commission. The regional planning commission has the further power to contract for such other services, facilities, and personnel as it may require within its means, including the services of professional planners and other consultants.

(6) The regional planning commission is specifically empowered to receive and expend all grants, gifts, and bequests, specifically including state and federal funds and other funds available for the purposes for which the commission exists, and to contract with the state of Colorado, the United States, and all other legal entities with respect thereto. The regional planning commission may provide, within the limitations of its budget, matching funds wherever grants, gifts, bequests, and contractual assistance are available on such basis.

(7) A regional planning commission shall be a body politic and corporate, with power to sue and be sued. It shall be liable on its undertakings, contractual or otherwise. The individual members thereof and the cooperating governing bodies or officials and boards shall not be liable on the undertakings of the commission, contractual or otherwise, regardless of the procedure by which such undertakings, or any of them, may be entered into.

(8) The regional planning commission has the power to adopt articles to regulate and govern its affairs, whether as an incorporated association or otherwise, in the performance of the regional planning functions as defined by statute; such articles shall contain rules pertaining to the transaction of the commission's business. The regional planning commission shall keep records of its resolutions, transactions, contractual undertakings, findings, and determinations, which records shall be public records. The regional planning commission has and shall exercise all powers necessary or incidental to exercise fully the powers and authority conferred in this section.

(9) A regional planning commission may, to the extent provided for in a resolution adopted by a board of county commissioners, perform the functions of a county planning commission as provided for in this part 1.

(10) Nothing in this part 1 shall preclude participation by any county or municipality in more than one regional planning commission.



§ 30-28-106. Adoption of master plan - contents

(1) It is the duty of a county planning commission to make and adopt a master plan for the physical development of the unincorporated territory of the county. When a county planning commission decides to adopt a master plan, the commission shall conduct public hearings, after notice of such public hearings has been published in a newspaper of general circulation in the county in a manner sufficient to notify the public of the time, place, and nature of the public hearing, prior to final adoption of a master plan in order to encourage public participation in and awareness of the development of such plan and shall accept and consider oral and written public comments throughout the process of developing the plan.

(2) (a) It is the duty of a regional planning commission to make and adopt a regional plan for the physical development of the territory within the boundaries of the region, but no such plan shall be effective within the boundaries of any incorporated municipality within the region unless such plan is adopted by the governing body of the municipality for the development of its territorial limits and under the terms of paragraph (b) of this subsection (2). When a regional planning commission decides to adopt a master plan, the commission shall conduct public hearings, after notice of such public hearings has been published in a newspaper of general circulation in the region in a manner sufficient to notify the public of the time, place, and nature of the public hearing, prior to final adoption of a master plan in order to encourage public participation in and awareness of the development of such plan and shall accept and consider oral and written public comments throughout the process of developing the plan.

(b) Any plan adopted by a regional planning commission shall not be deemed an official advisory plan of any municipality or county unless adopted by the planning commission of such municipality or county.

(3) (a) The master plan of a county or region, with the accompanying maps, plats, charts, and descriptive and explanatory matter, shall show the county or regional planning commission's recommendations for the development of the territory covered by the plan. The master plan of a county or region shall be an advisory document to guide land development decisions; however, the plan or any part thereof may be made binding by inclusion in the county's or region's adopted subdivision, zoning, platting, planned unit development, or other similar land development regulations after satisfying notice, due process, and hearing requirements for legislative or quasi-judicial processes as appropriate. After consideration of each of the following, where applicable or appropriate, the master plan may include:

(I) The general location, character, and extent of existing, proposed, or projected streets or roads, rights-of-way, viaducts, bridges, waterways, waterfronts, parkways, highways, mass transit routes and corridors, and any transportation plan prepared by any metropolitan planning organization that covers all or a portion of the county or region and that the county or region has received notification of or, if the county or region is not located in an area covered by a metropolitan planning organization, any transportation plan prepared by the department of transportation that the county or region has received notification of and that applies to the county or region;

(II) The general location of public places or facilities, including public schools, culturally, historically, or archaeologically significant buildings, sites, and objects, playgrounds, forests, reservations, squares, parks, airports, aviation fields, military installations, and other public ways, grounds, open spaces, trails, and designated federal, state, and local wildlife areas. For purposes of this section, "military installation" shall have the same meaning as specified in section 29-20-105.6 (2)(b), C.R.S.

(III) The general location and extent of public utilities, terminals, capital facilities, and transfer facilities, whether publicly or privately owned, for water, light, power, sanitation, transportation, communication, heat, and other purposes, and any proposed or projected needs for capital facilities and utilities, including the priorities, anticipated costs, and funding proposals for such facilities and utilities;

(IV) The general location and extent of an adequate and suitable supply of water. If the master plan includes a water supply element, the planning commission shall consult with the entities that supply water for use within the county or region to ensure coordination on water supply and facility planning, and the water supply element shall identify water supplies and facilities sufficient to meet the needs of the public and private infrastructure reasonably anticipated or identified in the planning process. Nothing in this subparagraph (IV) shall be construed to supersede, abrogate, or otherwise impair the allocation of water pursuant to the state constitution or laws, the right to beneficially use water pursuant to decrees, contracts, or other water use agreements, or the operation, maintenance, repair, replacement, or use of any water facility.

(V) The acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, modification, or change of use of any of the public ways, rights-of-way, including the coordination of such rights-of-way with the rights-of-way of other counties, regions, or municipalities, grounds, open spaces, buildings, properties, utilities, or terminals, referred to in subparagraphs (I) to (IV) of this paragraph (a);

(VI) Methods for assuring access to appropriate conditions for solar, wind, or other alternative energy sources;

(VII) The general character, location, and extent of community centers, townsites, housing developments, whether public or private, the existing, proposed, or projected location of residential neighborhoods and sufficient land for future housing development for the existing and projected economic and other needs of all current and anticipated residents of the county or region, and urban conservation or redevelopment areas. If a county or region has entered into a regional planning agreement, such agreement may be incorporated by reference into the master plan.

(VIII) The general location and extent of forests, agricultural areas, flood control areas, and open development areas for purposes of conservation, food and water supply, sanitary and drainage facilities, flood control, or the protection of urban development;

(IX) A land classification and utilization program;

(X) Projections of population growth and housing needs to accommodate the projected population for specified increments of time. The county or region may base these projections upon data from the department of local affairs and upon the county's or region's local objectives.

(XI) The location of areas containing steep slopes, geological hazards, endangered or threatened species, wetlands, floodplains, floodways, and flood risk zones, highly erodible land or unstable soils, and wildfire hazards. For purposes of determining the location of such areas, the planning commission should consider the following sources for guidance:

(A) The Colorado geological survey for defining and mapping geological hazards;

(B) The United States fish and wildlife service of the United States department of the interior and the parks and wildlife commission created in section 33-9-101, C.R.S., for locating areas inhabited by endangered or threatened species;

(C) The United States Army corps of engineers and the United States fish and wildlife service national wetlands inventory for defining and mapping wetlands;

(D) The federal emergency management agency for defining and mapping floodplains, floodways, and flood risk zones;

(E) The natural resources conservation service of the United States department of agriculture for defining and mapping unstable soils and highly erodible land; and

(F) The Colorado state forest service for locating wildfire hazard areas.

(b) Any master plan of a county or region which includes mass transportation shall be coordinated with that of any adjacent county, region, or other political subdivision, as the case may be, to eliminate conflicts or inconsistencies and to assure the compatibility of such plans and their implementation pursuant to this section and sections 30-11-101, 30-25-202, and 30-26-301.

(c) The master plan of a county or region shall also include a master plan for the extraction of commercial mineral deposits pursuant to section 34-1-304, C.R.S.

(d) The master plan of a county or region may also include plans for the development of drainage basins in all or portions of the county or region. When county subdivision regulations require the payment of drainage fees, as provided in section 30-28-133 (11), the master plan shall include the plan for the development of drainage basins.

(e) In creating the master plan of a county or region, the county or regional planning commission may take into consideration the availability of affordable housing within the county or region. Counties are encouraged to examine any regulatory impediments to the development of affordable housing.

(f) (Deleted by amendment, L. 2007, p. 612, § 1, effective August 3, 2007.)

(g) The master plan of a county or region may include designated utility corridors to facilitate the provision of utilities to all developments in the county or region.

(4) (a) Each county that has not already adopted a master plan and that meets one of the following descriptions shall adopt a master plan within two years after January 8, 2002:

(I) Each county or city and county that has a population equal to or greater than ten thousand and the population of which has demonstrated an increase of either:

(A) Ten percent or more during the calendar years 1994 to 1999; or

(B) Ten percent or more during any five-year period ending in 2000 or any subsequent year;

(II) Each county or city and county that has a population of one hundred thousand or more.

(b) To the extent the county does not meet a description specified in subparagraph (I) or (II) of paragraph (a) of this subsection (4), the counties of Clear Creek, Gilpin, Morgan, and Pitkin shall adopt a master plan within two years after January 8, 2002.

(c) The department of local affairs shall annually determine, based on the population statistics maintained by said department, whether a county is subject to the requirements of this subsection (4), and shall notify any county that is newly identified as being subject to said requirements. Any such county shall have two years following receipt of notification from the department to adopt a master plan.

(d) Once a county is identified as being subject to the requirements of this subsection (4), the county shall at all times thereafter remain subject to the requirements of this subsection (4), regardless of whether it continues to meet any of the descriptions in paragraph (a) of this subsection (4).

(5) A master plan adopted in accordance with the requirements of subsection (4) of this section shall contain a recreational and tourism uses element pursuant to which the county shall indicate how it intends to provide for the recreational and tourism needs of residents of the county and visitors to the county through delineated areas dedicated to, without limitation, hiking, mountain biking, rock climbing, skiing, cross country skiing, rafting, fishing, boating, hunting, shooting, or any other form of sports or other recreational activity, as applicable, and commercial facilities supporting such uses.

(6) The master plan of any county adopted or amended in accordance with the requirements of this section on and after August 8, 2005, shall satisfy the requirements of section 29-20-105.6, C.R.S., as applicable.

(7) Notwithstanding any other provision of this section, no master plan originally adopted or amended in accordance with the requirements of this section shall conflict with a master plan for the extraction of commercial mineral deposits adopted by the county pursuant to section 34-1-304, C.R.S.



§ 30-28-107. Surveys and studies

In the preparation of a county or regional master plan, a county or regional planning commission shall make careful and comprehensive surveys and studies of the existing conditions and probable future growth of the territory within its jurisdiction. The county or regional master plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, and harmonious development of the county or region which, in accordance with present and future needs and resources, will best promote the health, safety, morals, order, convenience, prosperity, or general welfare of the inhabitants, as well as efficiency and economy in the process of development, including such distribution of population and of the uses of land for urbanization, trade, industry, habitation, recreation, agriculture, forestry, and other purposes as will tend to create conditions favorable to health, safety, energy conservation, transportation, prosperity, civic activities, and recreational, educational, and cultural opportunities; will tend to reduce the wastes of physical, financial, or human resources which result from either excessive congestion or excessive scattering of population; and will tend toward an efficient and economic utilization, conservation, and production of the supply of food and water and of drainage, sanitary, and other facilities and resources.



§ 30-28-108. Adoption of plan by resolution

A county or regional planning commission may adopt the county or regional master plan as a whole by a single resolution or, as the work of making the whole master plan progresses, may adopt parts thereof, any such part to correspond generally with one or more of the functional subdivisions of the subject matter which may be included in the plan. The commission may amend, extend, or add to the plan or carry any part of it into greater detail from time to time. The adoption of the plan or any part, amendment, extension, or addition shall be by resolution carried by the affirmative votes of not less than a majority of the entire membership of the commission. The resolution shall refer expressly to the maps and descriptive matter intended by the commission to form the whole or part of the plan. The action taken shall be recorded on the map and descriptive matter by the identifying signature of the secretary of the commission.



§ 30-28-109. Certification of plan

The county planning commission shall certify a copy of its master plan, or any adopted part or amendment thereof or addition thereto, to the board of county commissioners of the county. The regional planning commission shall certify such copies to the boards of county commissioners of the counties lying wholly or partly within the region. The county or regional planning commission shall certify such copies to the planning commission of all municipalities within the county or region. Any municipal planning commission which receives any such certification may adopt so much of the plan, part, amendment, or addition as falls within the territory of the municipality as a part or amendment of or addition to the master plan of the municipality, and, when so adopted, it shall have the same force and effect as though made and prepared, as well as adopted, by such municipal planning commission.



§ 30-28-110. Regional planning commission approval - required when - recording

(1) (a) Whenever any county planning commission or, if there is none, any regional planning commission has adopted a master plan of the county or any part thereof, no road, park, or other public way, ground, or space, no public building or structure, or no public utility, whether publicly or privately owned, shall be constructed or authorized in the unincorporated territory of the county until and unless the proposed location and extent thereof has been submitted to and approved by such county or regional planning commission.

(b) In case of disapproval, the commission shall communicate its reasons to the board of county commissioners of the county in which the public way, ground, space, building, structure, or utility is proposed to be located. Such board has the power to overrule such disapproval by a vote of not less than a majority of its entire membership. Upon such overruling, said board or other official in charge of the proposed construction or authorization may proceed therewith.

(c) If the public way, ground, space, building, structure, or utility is one the authorization or financing of which does not, under the law governing the same, fall within the province of the board of county commissioners or other county officials or board, the submission to the commission shall be by the body or official having such jurisdiction, and the commission's disapproval may be overruled by said body by a vote of not less than a majority of its entire membership or by said official. In the case of a utility owned by an entity other than a political subdivision, the submission to the commission shall be by the utility and shall not be by the public utilities commission; however, the commission's disapproval may be overruled by the public utilities commission by a vote of not less than a majority of its entire membership.

(d) The acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, change of use, or sale or lease of or acquisition of land for any road, park, or other public way, ground, place, property, or structure shall be subject to similar submission and approval, and the failure to approve may be similarly overruled.

(e) The failure of the commission to act within thirty days after the date of official submission to it shall be deemed approval, unless a longer period is granted by the submitting board, body, or official.

(2) (a) In any geographic area of common planning jurisdiction, which area consists of part or all of several counties for which a regional plan has been duly adopted, the district, county, or municipal planning commission shall refer to the regional planning commission for review any proposed new or changed land use plan, zoning amendments, subdivision proposals, housing codes, sign codes, urban renewal projects, proposed public facilities, or other planning functions which clearly affect another local governmental unit, or which affect the region as a whole, or which are the subject of primary responsibility of the regional planning commission.

(b) In any geographic area of common planning jurisdiction which involves part or all of only one county for which a regional plan has been duly adopted, the district, county, or municipal planning commission shall refer to the regional planning commission for review any proposed new or changed land use plan, zoning amendments, subdivision proposals, housing codes, sign codes, urban renewal projects, proposed public facilities, or other planning functions which clearly affect another local governmental unit, or which affect the region as a whole, or which are the subject of primary responsibility of the regional planning commission.

(c) The regional planning commission shall, within thirty days after the receipt of such referral, report to the district, county, or municipal planning commission on the effect of the referred matter on the regional plan. This time may be extended by mutual agreement. If, during the review time, a satisfactory adjustment in the referred matter cannot be worked out, the regional planning commission may report to the district, county, or municipal planning commission that this referred matter is inconsistent with the regional plan. In that case, if the district, county, or municipality has theretofore adopted the regional plan for the development of its area, the concurrent vote of two-thirds of the total membership of the district, county, or municipal planning commission shall be required to issue a different independent report on such matters. In all instances, the regional planning commission may also forward its report on the referred matter to the governing body of the governmental unit having authority to decide the matter.

(d) The failure of the regional planning commission to reply within thirty days after the receipt of the referral, or within the agreed extension of time, shall be deemed approval of the matter referred.

(e) A failure on the part of any district, county, or municipal planning commission to refer to the regional planning commission any plan or authorization provided for in paragraphs (a) and (b) of this subsection (2) shall be deemed a determination by such district, county, or municipal planning commission that the matter is local in nature.

(f) The regional planning commission, on its own initiative, may initiate a review of any matter involving its regional planning functions, whether such matter has been referred to it or not, if the subject of the review affects two or more local jurisdictions and may make a report of the result of such review to the governing bodies of the jurisdictions involved.

(g) The provisions of this subsection (2) shall not apply to any proposed business or industrial zoning change of less than twenty acres nor to any proposed residential zoning change or subdivision of less than forty acres.

(3) (a) All plans of streets or highways for public use, and all plans, plats, plots, and replots of land laid out in subdivision or building lots and the streets, highways, alleys, or other portions of the same intended to be dedicated to a public use or the use of purchasers or owners of lots fronting thereon or adjacent thereto, shall be submitted to the board of county commissioners for review and subsequent approval, conditional approval, or disapproval. It is not lawful to record any such plan or plat in any public office unless the same bears thereon, by endorsement or otherwise, the approval of the board of county commissioners and after review by the appropriate planning commission.

(b) The approval of said plan or plat by such commission shall not be deemed an acceptance of the proposed dedication by the public. Such acceptance, if any, shall be given by action of the governing body of the municipality or by the board of county commissioners. The owners and purchasers of such lots shall be presumed to have notice of public plans, maps, and reports of such commission affecting such property within its jurisdiction.

(4) (a) Any subdivider, or agent of a subdivider, who transfers legal or equitable title or sells any subdivided land before a final plat for such subdivided land has been approved by the board of county commissioners and recorded or filed in the office of the county clerk and recorder is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars nor less than five hundred dollars for each parcel of or interest in subdivided land which is sold. All fines collected under this paragraph (a) shall be credited to the general fund of the county. No person shall be prosecuted, tried, or punished under this paragraph (a) unless the indictment, information, complaint, or action for the same is instituted prior to the expiration of eighteen months after the recordation or filing in the office of the county clerk and recorder of the instrument transferring or selling such subdivided land. The board of county commissioners may provide for the enforcement of subdivision regulations by means of withholding building permits. No plat for subdivided land shall be approved by the board of county commissioners unless at the time of the approval of platting the subdivider provides the certification of the county treasurer's office that all ad valorem taxes applicable to such subdivided land, for years prior to that year in which approval is granted, have been paid.

(b) The board of county commissioners of the county in which the subdivided land is located has the power to bring an action to enjoin any subdivider from selling subdivided land before a final plat for such subdivided land has been approved by the board of county commissioners.

(c) The board of county commissioners shall distribute, or cause to be distributed, the sets of plans or plats submitted to the agencies as referred to in section 30-28-136 (1).

(d) Any violation of paragraph (a) of this subsection (4) is prima facie evidence of a fraudulent land transaction and shall be grounds for the purchaser to void the transfer or sale.

(e) This subsection (4) applies only with respect to parcels of land less than thirty-five acres in area.

(5) (a) Notice of the filing of preliminary plans of any type required by this section to be submitted to a district, regional, or county planning commission or to the board of county commissioners, if the situs of these plans lies wholly or partially within two miles of the corporate limits of a municipality but not within the corporate limits of another municipality, shall be referred to the town or city clerk of such municipality by the county planning commission or, if there be none, by the board of county commissioners. Within fourteen days of the receipt of such plans, the municipality, by action of its city council or town board, or, if one exists, by action of its planning commission, may make its recommendations to the board of county commissioners, which shall forward the same to the district, regional, or county planning commission, if any. Failure of the town board, city council, or agents designated by them to make any recommendation within fourteen days of the receipt of such plans shall constitute waiver of its right to make such recommendation.

(b) If such recommendation is made by the municipality, it shall be taken into consideration by the board of county commissioners and district, regional, or county planning commission, if any, before action is taken upon the plans. The board of county commissioners and district, regional, or county planning commission, if any, shall take no action on such plans until the recommendation of the municipality is received or until fifteen days after receipt of the preliminary plans, whichever is sooner.



§ 30-28-111. Zoning plan

(1) The county planning commission of any county may, and upon order by the board of county commissioners in any county having a county planning commission shall, make a zoning plan for zoning all or any part of the unincorporated territory within such county, including both the full text of the zoning resolution and the maps, and representing the recommendations of the commission for the regulation by districts or zones of the location, height, bulk, and size of buildings and other structures, percentage of lot which may be occupied, the size of lots, courts, and other open spaces, the density and distribution of population, the location and use of buildings and structures for trade, industry, residence, recreation, public activities, or other purposes, access to sunlight for solar energy devices, and the uses of land for trade, industry, recreation, or other purposes. To the end that adequate safety may be secured, the county planning commission may include in said zoning plan provisions establishing, regulating, and limiting such uses on or along any storm or floodwater runoff channel or basin as such storm or floodwater runoff channel or basin has been designated and approved by the Colorado water conservation board in order to lessen or avoid the hazards to persons and damage to property resulting from the accumulation of storm or floodwaters.

(2) The county planning commission or the board of adjustment of any county, in the exercise of powers pursuant to this article, may condition any portion of a zoning resolution, any amendment thereto, or any exception to the terms thereof upon the preservation, improvement, or construction of any storm or floodwater runoff channel designated and approved by the Colorado water conservation board.



§ 30-28-112. Certification of plan - hearings

The county planning commission shall certify a copy of the plans for zoning all or any part of the unincorporated territory within the county, or any adopted part or amendment thereof or addition thereto, to the board of county commissioners of the county. After receiving the certification of said zoning plans from the commission and before the adoption of any zoning resolutions, the board of county commissioners shall hold a public hearing thereon, the time and place of which at least fourteen days' notice shall be given by one publication in a newspaper of general circulation in the county. Such notice shall state the place at which the text and maps so certified by the county planning commission may be examined. No substantial change in or departure from the text or map so certified by the county planning commission shall be made unless such change or departure is first submitted to the certifying county planning commission for its approval, disapproval, or suggestions and, if disapproved, shall receive the favorable vote of not less than a majority of the entire membership of the board of county commissioners. The county planning commission shall have thirty days after such submission within which to send its report to the board of county commissioners.



§ 30-28-113. Regulation of size and use - districts - repeal

(1) (a) Except as otherwise provided in section 34-1-305, C.R.S., when the county planning commission of any county makes, adopts, and certifies to the board of county commissioners plans for zoning the unincorporated territory within any county, or any part thereof, including both the full text of a zoning resolution and the maps, after public hearing thereon, the board of county commissioners, by resolution, may regulate, in any portions of such county that lie outside of cities and towns:

(I) The location, height, bulk, and size of buildings and other structures;

(II) The percentage of lots that may be occupied;

(III) The size of yards, courts, and other open spaces;

(IV) The uses of buildings and structures for trade, industry, residence, recreation, public activities, or other purposes;

(V) Access to sunlight for solar energy devices; and

(VI) The uses of land for trade, industry, residence, recreation, or other purposes and for flood control.

(b) (I) In order to accomplish such regulation, the board of county commissioners:

(A) May divide the territory of the county that lies outside of cities and towns into districts or zones of such number, shape, or area as it may determine, and, within such districts or any of them, may regulate the erection, construction, reconstruction, alteration, and uses of buildings and structures and the uses of land; and

(B) May require and provide for the issuance of building permits as a condition precedent to the right to erect, construct, reconstruct, or alter any building or structure within any district covered by such zoning resolution.

(II) A county shall not charge permit, plan review, or any other related or associated fees to install an active solar electric or solar thermal device or system that, in aggregate, exceed the lesser of the county's actual costs in issuing the permit or five hundred dollars for a residential application or one thousand dollars for a nonresidential application if the device or system produces fewer than two megawatts of direct current electricity or an equivalent-sized thermal energy system, or that exceed the county's actual costs in issuing the permit if the device or system produces at least two megawatts of direct current electricity or an equivalent-sized thermal energy system. The county shall clearly and individually identify all fees and taxes assessed on an application subject to this subsection (1)(b)(II) on the invoice. The general assembly hereby finds that there is a statewide need for certainty regarding the fees that can be assessed for permitting such devices or systems, and therefore declares that this subsection (1)(b)(II) is a matter of statewide concern. This subsection (1)(b)(II) is repealed, effective July 1, 2025.

(2) The county planning commission may make and certify a single plan for the entire unincorporated portion of the county or separate and successive plans for those parts which it deems to be urbanized or suitable for urban development and those parts which, by reason of distance from existing urban communities or for other causes, it deems suitable for nonurban development. Any resolution adopted by the board of county commissioners may cover and include the unincorporated territory covered and included in any such single plan or in any of such separate and successive plans. No resolution covering more or less than the territory covered by any such certified plan shall be adopted or put into effect until and unless it is first submitted to the county planning commission which certified the plan to the board of county commissioners and is approved by said commission or, if disapproved, receives the favorable vote of not less than a majority of the entire membership of such board. All such regulations shall be uniform for each class or kind of building or structure throughout any district, but the regulations in any one district may differ from those in other districts.



§ 30-28-114. Enforcement - inspector - permits

The board of county commissioners may provide for the enforcement of the zoning regulations by means of the withholding of building permits, and, for such purpose, may establish and fill a position of county building inspector and may fix the compensation attached to said position, or may authorize one or more administrative officials of the county to assume some or all functions of such position in addition to their customary functions. Such board may also fix a reasonable schedule of fees for the issuance of such permits. After the establishment of such position and the filling of the same, it shall be unlawful to erect, construct, reconstruct, alter, or change the use of any building or other structure within the unincorporated territory covered by such zoning regulations without obtaining a building permit from such county building inspector. Such building inspector shall not issue any permit unless the plans for the proposed erection, construction, reconstruction, alteration, or use fully conform to all zoning regulations then in effect.



§ 30-28-115. Public welfare to be promoted - legislative declaration - construction

(1) Such regulations shall be designed and enacted for the purpose of promoting the health, safety, morals, convenience, order, prosperity, or welfare of the present and future inhabitants of the state, including lessening the congestion in the streets or roads or reducing the waste of excessive amounts of roads, promoting energy conservation, securing safety from fire, floodwaters, and other dangers, providing adequate light and air, classifying land uses and distributing land development and utilization, protecting the tax base, securing economy in governmental expenditures, fostering the state's agricultural and other industries, and protecting both urban and nonurban development.

(2) (a) The general assembly hereby finds and declares that it is the policy of the state to assist persons who have an intellectual and developmental disability to live in typical residential surroundings. Further, the general assembly declares that the establishment of state-licensed group homes for the exclusive use of persons with intellectual and developmental disabilities, which are known as community residential homes as defined in section 25.5-10-202, C.R.S., is a matter of statewide concern and that a state-licensed group home for eight persons with intellectual and developmental disabilities is a residential use of property for zoning purposes. The phrase "residential use of property for zoning purposes", as used in this subsection (2), includes all forms of residential zoning and specifically, although not exclusively, single-family residential zoning. As used in this section, "person with a developmental disability" has the same meaning as "person with an intellectual and developmental disability" as set forth in section 25.5-10-202, C.R.S.

(b) (I) (Deleted by amendment, L. 2001, p. 103, § 1, effective March 21, 2001.)

(II) The general assembly declares that the establishment of group homes for the aged for the exclusive use of not more than eight persons sixty years of age or older per home is a matter of statewide concern. The general assembly further finds and declares that it is the policy of this state to enable and assist persons sixty years of age or older who do not need nursing facilities and who so elect to live in normal residential surroundings, including single-family residential units. Group homes for the aged shall be distinguished from nursing facilities, as defined in section 25.5-4-103 (14), and institutions providing life care, as defined in section 11-49-101 (6). Every county having adopted or that shall adopt a zoning ordinance shall provide for the location of group homes for the aged. A group home for the aged established under this subsection (2)(b)(II) shall not be located within seven hundred fifty feet of another such group home, unless otherwise provided for by the county.

(b.5) The general assembly declares that the establishment of state-licensed group homes for the exclusive use of persons with behavioral or mental health disorders, as that term is defined in section 27-65-102, is a matter of statewide concern and that a state-licensed group home for eight persons with behavioral or mental health disorders is a residential use of property for zoning purposes, as defined in section 31-23-301 (4). A group home for persons with behavioral or mental health disorders established pursuant to this subsection (2)(b.5) must not be located within seven hundred fifty feet of another such group home or of another group home as described in subsections (2)(a) and (2)(b) of this section, unless otherwise provided for by the county. A person must not be placed in a group home without being screened by either a professional person, as defined in section 27-65-102 (17), or any other such mental health professional designated by the director of a facility, which facility is approved by the executive director of the department of human services pursuant to section 27-90-102. Persons determined to be not guilty by reason of insanity to a violent offense must not be placed in such group homes, and any person who has been convicted of a felony involving a violent offense is not eligible for placement in such group homes. The provisions of this subsection (2)(b.5) must be implemented, where appropriate, by the rules of the department of public health and environment concerning residential treatment facilities for persons with behavioral or mental health disorders. Nothing in this subsection (2)(b.5) exempts such group homes from compliance with any state, county, or municipal health, safety, and fire codes.

(c) Nothing in this subsection (2) shall be construed to supersede the authority of municipalities and counties to regulate such homes appropriately through local zoning ordinances or resolutions, except insofar as such regulation would be tantamount to prohibition of such homes from any residential district. This section is specifically not to be construed to permit violation of the provisions of any zoning ordinance or resolution with respect to height, setbacks, area, lot coverage, or external signage or to permit architectural designs substantially inconsistent with the character of the surrounding neighborhood. This section is also not to be construed to permit conducting of the ministerial activities of any private or public organization or agency or to permit types of treatment activities or the rendering of services in a manner substantially inconsistent with the activities otherwise permitted in the particular zoning district. If reasonably related to the requirements of a particular home, a local zoning or other development regulation may, without violating the provisions of this section, also attach specific location requirements to the approval of the group home, including the availability of such services and facilities as convenience stores, commercial services, transportation, and public recreation facilities.

(2.5) In connection with an application for development approval of the siting of a new facility to be used exclusively as a group home for the aged or for at-risk adults under the county's subdivision, zoning, platting, planned unit development, or other similar land development regulations, in addition to any other information required to be submitted, the county may request the applicant to submit a transportation plan showing how the operators of the facility intend to meet the transportation needs of the residents of the facility. The sufficiency of the transportation plan submitted pursuant to this subsection (2.5) may be considered by the county in reviewing the application but may not, by itself, constitute grounds for denying the application.

(3) (a) As used in this subsection (3), unless the context otherwise requires:

(I) "Manufactured home" means a single family dwelling which:

(A) Is partially or entirely manufactured in a factory;

(B) Is not less than twenty-four feet in width and thirty-six feet in length;

(C) Is installed on an engineered permanent foundation;

(D) Has brick, wood, or cosmetically equivalent exterior siding and a pitched roof; and

(E) Is certified pursuant to the "National Manufactured Housing Construction and Safety Standards Act of 1974", 42 U.S.C. 5401 et seq., as amended.

(II) "Equivalent performance engineering basis" means that by using engineering calculations or testing, following commonly accepted engineering practices, all components and subsystems will perform to meet health, safety, and functional requirements to the same extent as required for other single family housing units.

(b) (I) No county shall have or enact zoning regulations, subdivision regulations, or any other regulation affecting development which exclude or have the effect of excluding manufactured homes from the county if such homes meet or exceed, on an equivalent performance engineering basis, standards established by the county building code.

(II) Nothing in this subsection (3) shall prevent a county from enacting any zoning, developmental, use, aesthetic, or historical standard, including, but not limited to, requirements relating to permanent foundations, minimum floor space, unit size or sectional requirements, and improvement location, side yard, and setback standards to the extent that such standards or requirements are applicable to existing or new housing within the specific use district of the county.

(III) Nothing in this subsection (3) shall preclude any county from enacting county building code provisions for unique public safety requirements such as snow load roof, wind shear, and energy conservation factors.

(IV) Nothing in this subsection (3) shall be deemed to supersede any valid covenants running with the land.



§ 30-28-116. Regulations may be amended

From time to time the board of county commissioners may amend the number, shape, boundaries, or area of any district, or any regulation of or within such district, or any other provisions of the zoning resolution. Any such amendment shall not be made or become effective unless the same has been proposed by or is first submitted for the approval, disapproval, or suggestions of the county planning commission. If disapproved by such commission within thirty days after such submission, such amendment, to become effective, shall receive the favorable vote of not less than a majority of the entire membership of the board of county commissioners. Before finally adopting any such amendment, the board of county commissioners shall hold a public hearing thereon, and at least fourteen days' notice of the time and place of such hearing shall be given by at least one publication in a newspaper of general circulation in the county.



§ 30-28-117. Board of adjustment

(1) The board of county commissioners of any county which enacts zoning regulations under the authority of this part 1 shall provide for a board of adjustment of three to five members and for the manner of the appointment of such members. Not more than half of the members of such board may at any time be members of the planning commission. The board of county commissioners shall fix per diem compensation and terms for the members of such board of adjustment, which terms shall be of such length and so arranged that the term of at least one member will expire each year. Any member of the board of adjustment may be removed for cause by the board of county commissioners upon written charges and after a public hearing. Vacancies shall be filled for the unexpired term in the same manner as in the case of original appointments. The board of county commissioners may appoint associate members of such board, and, in the event that any regular member is temporarily unable to act owing to absence from the county, illness, interest in a case before the board, or any other cause, his place may be taken during such temporary disability by an associate member designated for that purpose.

(2) The board of county commissioners shall provide and specify in its zoning or other resolutions general rules to govern the organization, procedure, and jurisdiction of said board of adjustment, which rules shall not be inconsistent with the provisions of this part 1. The board of adjustment may adopt supplemental rules of procedure not inconsistent with this part 1 or such general rules.

(3) Any zoning resolution of the board of county commissioners may provide that the board of adjustment, in appropriate cases and subject to appropriate principles, standards, rules, conditions, and safeguards set forth in the zoning resolution, may make special exceptions to the terms of the zoning regulations in harmony with their general purpose and intent. Where feasible, special exception may be made for the purpose of providing access to sunlight for solar energy devices. The board of county commissioners may also authorize the board of adjustment to interpret the zoning maps and pass upon disputed questions of lot lines or district boundary lines or similar questions, as they may arise in the administration of the zoning regulations.

(4) Meetings of the board of adjustment shall be held at the call of the chairman and at such other times as the board in its rules of procedure may specify. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses by application to the district court. The court, upon proper showing, may issue subpoenas and enforce obedience by contempt proceedings. All meetings of the board of adjustment shall be open to the public. The board shall keep minutes of its proceedings showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record.

(5) The governing body of a county that has entered into an intergovernmental agreement with a municipality located or partially located within that county for the purposes of joint participation in land use planning, subdivision procedures, and zoning pursuant to the authority granted in section 31-23-227 (2), C.R.S., may enter into an intergovernmental agreement with that municipality for the purpose of establishing a joint zoning board of adjustment for a specific area designated in the intergovernmental agreement.



§ 30-28-118. Appeals to board of adjustment

(1) (a) Appeals to the board of adjustment may be taken by any person aggrieved by his inability to obtain a building permit or by the decision of any administrative officer or agency based upon or made in the course of the administration or enforcement of the provisions of the zoning resolution. Appeals to the board of adjustment may be taken by any officer, department, board, or bureau of the county affected by the grant or refusal of a building permit or by other decision of an administrative officer or agency based on or made in the course of the administration or enforcement of the provisions of the zoning resolution. The time within which such appeal shall be made, and the form or other procedure relating thereto, shall be as specified in the general rules provided by the board of county commissioners to govern the procedure of such board of adjustment or in the supplemental rules of procedure adopted by such board.

(b) No such appeal to the board of adjustment shall be allowed for building use violations that may be prosecuted pursuant to section 30-28-124 (1)(b).

(2) Upon appeals the board of adjustment has the following powers:

(a) To hear and decide appeals where it is alleged by the appellant that there is error in any order, requirement, decision, or refusal made by an administrative official or agency based on or made in the enforcement of the zoning resolution;

(b) To hear and decide, in accordance with the provisions of any such resolution, requests for special exceptions or for interpretation of the map or for decisions upon other special questions upon which such board is authorized by any such resolution to pass;

(c) Where, by reason of exceptional narrowness, shallowness, or shape of a specific piece of property at the time of the enactment of the regulation or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any regulation enacted under this part 1 would result in peculiar and exceptional practical difficulties to, or exceptional and undue hardship upon, the owner of such property, to authorize, upon an appeal relating to said property, a variance from such strict application so as to relieve such difficulties or hardship if such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zone plan and zoning resolutions. In determining whether difficulties to, or hardship upon, the owner of such property exist, as used in this paragraph (c), the adequacy of access to sunlight for solar energy devices installed on or after January 1, 1980, may properly be considered. Regulations and restrictions of the height, number of stories, size of buildings and other structures, and the height and location of trees and other vegetation shall not apply to existing buildings, structures, trees, or vegetation except for new growth on such vegetation.

(3) The concurring vote of four members of the board in the case of a five-member board and of three members in the case of a three-member board shall be necessary to reverse any order, requirement, decision, or determination of any such administrative official or agency or to decide in favor of the appellant.



§ 30-28-119. District planning commissions

(1) Whether or not a county planning commission has been created, the board of county commissioners of any county which is unzoned, on petition, from time to time, may appoint district planning commissions for the purpose of preparing plans for zoning certain portions of the unincorporated territory within such county. Such petition shall:

(a) Be signed by more than fifty percent of the qualified electors who are residents in the proposed district and more than fifty percent of the residents and nonresidents who own more than fifty percent of the area of real property situated within the boundaries of the district described in the petition;

(b) Request the appointment of a planning commission for such district;

(c) Contain all of the following:

(I) A list of the parcels of land as shown in the records of the county assessor to be included within the proposed district;

(II) A list of proposed planning commissioners; and

(III) A map that shows the boundaries of the proposed district and the total number of acres within the proposed district and that meets the minimum standards for land surveys and plats provided in article 51 of title 38, C.R.S.;

(d) Be submitted to the county clerk and recorder.

(1.3) The county clerk and recorder shall review the petition and prepare a report for the board of county commissioners. The board of county commissioners may adopt rules on processing the petition and establish a reasonable fee for the cost of reviewing the petition.

(1.6) At the next regular meeting following the receipt of the report, the board of county commissioners shall determine the sufficiency of the petition and, if found to be sufficient, shall order a public hearing to be held on the question of whether a planning commission for the proposed district should be appointed. The board of county commissioners shall hold the public hearing not more than sixty days after the date the petition is determined sufficient. The petitioner has the burden of proof that a planning commission for the proposed district should be appointed.

(2) Notice of the time, place, and purpose of such hearing, containing a description of the boundaries of the proposed district, shall be given by publication in a newspaper of general circulation within the county by one publication at least fourteen days prior to the date of such hearing and shall be mailed by the petitioner for the appointment of a planning commission at least fourteen days before the hearing by certified mail to each person who owns property within the proposed district as shown in the records of the county assessor.

(2.3) Any owner of property included within the boundaries of the proposed district shall be entitled to protest the appointment of a planning commission by filing with the board of county commissioners a written statement setting forth in brief the grounds of the protest or by presenting evidence of the grounds of the protest at the hearing. At the time and place specified in said notice, the board of county commissioners shall sit for the purpose of determining whether the public interest requires that a planning commission for the proposed district should be appointed. A person protesting the appointment of the planning commission for the proposed district has the burden of proof that a planning commission should not be appointed.

(2.7) At the next regular meeting after termination of the hearing, the board of county commissioners, if satisfied that the public interest requires such action, may enter an order appointing a district planning commission and may exclude parcels of land from the proposed district. The district planning commission shall consist of three or five members, each of whom shall be a resident of the district and the owner of real property situated therein.

(3) (a) The members of such commission shall serve for terms of not more than three years as determined by the board of county commissioners. They shall serve without compensation. The board of county commissioners shall provide for the filling of vacancies in the membership of the commission and for the removal of a member for nonperformance of duty or misconduct.

(b) The district planning commission:

(I) Has all the powers and is subject to all the duties by this part 1 conferred and imposed upon county planning commissions insofar as such powers and duties relate to zoning and in respect to the territory included within the boundaries of such proposed district;

(II) Shall develop proposed plans and regulations for the zoning of the proposed district; and

(III) Shall hold public hearings and certify a copy of the proposed zoning plans, including the full text of the zoning resolution and the maps, to the board of county commissioners of the county, and, if a county planning commission has been created in the county wherein the said district is situated, such plans must first be reviewed by the commission.

(c) (I) After receiving the certification of said zoning plans from the commission and before the creation of the planning district and adoption of any zoning resolutions, the board of county commissioners shall hold a public hearing in the manner prescribed in section 30-28-112 on the question of establishing the planning district. Notice of the time, place, and purpose of the hearing shall be made in the same manner as provided in subsection (2) of this section.

(II) Any property owner within the proposed district may protest inclusion of the owner's property within the district by filing with the board of county commissioners a written statement setting forth briefly the grounds of the protest or by presenting evidence of the grounds of the protest at the hearing. The owner has the burden of proof that the public interest requires exclusion of the owner's property from the district. The board of county commissioners may exclude any parcel of land from the proposed district if the board determines it is within the public interest.

(III) If the board of county commissioners determines it is in the public interest, the board may:

(A) Enter an order after the hearing that establishes the planning district, describes the boundaries of the district, and gives the district an appropriate and distinctive name;

(B) By resolution, adopt all or any part of the proposed zoning plan and regulations; and

(C) By resolution, exercise, as to the territory included within the boundaries of such district, all the powers conferred upon it by law.

(IV) The zoning regulations established for the district may be administered in the same manner as all other land use regulations of the county or as otherwise provided in the district zoning regulations.

(4) Wherever the regulations for a district made pursuant to this section require a greater width or size of yards, courts, or other open spaces, require a lower height of buildings or smaller number of stories, require a greater setback from a road or street, require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in or under any other regulations made under the authority of this part 1 and effective within the same territory, the provisions of the regulations for such district made pursuant to this section shall govern. Wherever the provisions of other regulations made under the authority of this part 1 and effective within the territory of a district established pursuant to this section impose higher standards than are imposed by the regulations for such district made pursuant to this section, the provisions of such other regulations shall govern.

(5) The boundaries of a planning district may be increased or decreased from time to time through the addition or deletion of contiguous property by order of the board of county commissioners pursuant to petition signed by the owners of more than fifty percent of the area of the real property to be added or deleted or on motion of the board of county commissioners after published notice, opportunity for protest, and hearing, as provided in the case of original establishment of a district.

(6) Planning districts may be dissolved by action of the board of county commissioners if the affected county adopts a zoning resolution which covers the district in question. Action for dissolution may also be initiated by a petition calling for dissolution of the district signed by more than fifty percent of the qualified electors who are residents in the district and more than fifty percent of the residents and nonresidents who own more than fifty percent of the area of real property situated within the boundaries of the district or by the board of county commissioners. The board shall hold a public hearing at the county seat within the county on the question of the dissolution of the district. A notice of the time, place, and purpose of such hearing, containing a description of the boundaries of the district, shall be given by publication in a newspaper of general circulation within the county by one publication at least fourteen days prior to the date of such hearing. Prior to the hearing, the county planning commission shall review the proposed dissolution at a public meeting and shall transmit its findings to the board of county commissioners. Any owner of property included within the boundaries of the proposed district shall be entitled to protest the dissolution by filing with the board of county commissioners a written statement setting forth in brief the grounds of the protest or by providing evidence on the grounds of the protest at the hearing. At the time and place specified in said notice, the board of county commissioners shall sit for the purpose of determining whether or not such district should be dissolved, and, at such time and place, it shall consider and pass upon any protests filed. The board of county commissioners, if satisfied that the public interest would be served by such action, shall enter an order dissolving the planning district, or, if satisfied that the public interest would be served by retaining such district, the board shall enter an order dismissing such petition.



§ 30-28-120. Existing structures - county property

(1) The lawful use of a building or structure or the lawful use of any land, as existing and lawful at the time of the adoption of a zoning resolution or, in the case of an amendment of a resolution, at the time of such amendment, may be continued, although such use does not conform with the provisions of such resolution or amendment, and such use may be extended throughout the same building if no structural alteration of such building is proposed or made for the purpose of such extension. The addition of a solar energy device to such building shall not necessarily be considered a structural alteration. The board of county commissioners may provide in any zoning resolution for the restoration, reconstruction, extension, or substitution of nonconforming uses upon such terms and conditions as may be set forth in the zoning resolution.

(2) If any county acquires title to any property by reason of tax delinquency and such property is not redeemed as provided by law, the future use of such property shall be in conformity with the then provisions of the zoning resolution of the county, or with any amendment of such resolution, equally applicable to other like properties within the district in which the property acquired by the county is located.



§ 30-28-121. Temporary regulations

The board of county commissioners of any county, after appointment of a county or district planning commission and pending the adoption by such commission of a zoning plan, where in the opinion of the board conditions require such action, may promulgate, by resolution without a public hearing, regulations of a temporary nature, to be effective for a limited period only and in any event not to exceed six months, prohibiting or regulating in any part or all of the unincorporated territory of the county or district the erection, construction, reconstruction, or alteration of any building or structure used or to be used for any business, residential, industrial, or commercial purpose.



§ 30-28-122. Submission to division of planning

Before finally adopting and certifying any plan, either master or zoning, the planning commission, regional, county, or district, making such plan shall submit such plan to the division of planning of the department of local affairs for advice and recommendations. The director of the division of planning, within thirty days after such submission, shall present his advice and criticism in respect to such plan. Such advice and criticism shall be advisory only, and the commission submitting such plan shall not be bound thereby. If such advice and criticism have not been presented within such period of thirty days, the approval of such plan by the director of the division of planning shall be presumed.



§ 30-28-123. Higher standards govern

Wherever the regulations made under authority of this part 1 require a greater width or size of yards, courts, or other open spaces, or require a lower height of buildings or smaller number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in or under any other statute, the provisions of the regulations made under authority of this part 1 shall govern. Wherever the provisions of any other statute require a greater width or size of yards, courts, or other open spaces, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of this part 1, the provisions of such statute shall govern.



§ 30-28-124. Penalties

(1) (a) It is unlawful to erect, construct, reconstruct, or alter any building or structure in violation of any regulation in, or of any provisions of, any zoning resolution, or any amendment thereof, enacted or adopted by the board of county commissioners under the authority of this part 1. Any person, firm, or corporation violating any such regulation, provision, or amendment thereof, or any provision of this part 1 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars, or by imprisonment in the county jail for not more than ten days, or by both such fine and imprisonment. Each day during which such illegal erection, construction, reconstruction, or alteration continues shall be deemed a separate offense.

(b) (I) It is unlawful to use any building, structure, or land in violation of any regulation in, or of any provision of, any zoning resolution, or any amendment thereto, enacted or adopted by any board of county commissioners under the authority of this part 1. Any person, firm, or corporation violating any such regulation, provision, or amendment thereof is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars, or by imprisonment in the county jail for not more than ten days, or by both such fine and imprisonment. Each day during which such illegal use of any building, structure, or land continues shall be deemed a separate offense.

(II) Whenever a county zoning official authorized pursuant to section 30-28-114 has personal knowledge of any violation of this paragraph (b), he or she shall give written notice to the violator to correct the violation within ten days after the date of the notice. Should the violator fail to correct the violation within the ten-day period, the zoning official may request that the sheriff of the county issue a summons and complaint to the violator, stating the nature of the violation with sufficient particularity to give notice of the charge to the violator. The summons and complaint shall require that the violator appear in county court at a definite time and place stated therein to answer and defend the charge.

(III) One copy of said summons and complaint shall be served upon the violator by the sheriff of the county in the manner provided by law for the service of a criminal summons. One copy each shall be retained by the sheriff and the county zoning official, and one copy shall be transmitted by the sheriff to the clerk of the county court.

(c) It is the responsibility of the county attorney to enforce the provisions of this subsection (1). In the event that there is no county attorney or in the event that the board of county commissioners deems it appropriate, the board of county commissioners may appoint the district attorney of the judicial district to perform such enforcement duties in lieu of the county attorney.

(2) In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, or used, or any land is or is proposed to be used, in violation of any regulation or provision of any zoning resolution, or amendment thereto, enacted or adopted by any board of county commissioners under the authority granted by this part 1, the county attorney of the county in which such building, structure, or land is situated, in addition to other remedies provided by law, may institute an injunction, mandamus, abatement, or other appropriate action or proceeding to prevent, enjoin, abate, or remove such unlawful erection, construction, reconstruction, alteration, or use. In the event that there is no county attorney or in the event that the board of county commissioners deems it appropriate, the board of county commissioners may appoint the district attorney of the judicial district to perform such enforcement duties in lieu of the county attorney.



§ 30-28-124.5. County court actions for civil penalties for zoning violations

(1) It is unlawful to erect, construct, reconstruct, alter, or use any building, structure, or land in violation of any regulation in, or of any provisions of, any zoning resolution or any amendment thereof, enacted or adopted by the board of county commissioners under the authority of this part 1. In addition to any penalties imposed pursuant to section 30-28-124, any person, firm, or corporation violating any such regulation, provision, or amendment thereof or any provision of this part 1 may be subject to the imposition, by order of the county court, of a civil penalty in an amount of not less than five hundred dollars nor more than one thousand dollars. It is within the discretion of the county attorney to determine whether to pursue the civil penalties set forth in this section, the remedies set forth in section 30-28-124, or both. Each day after the issuance of the order of the county court during which such unlawful activity continues shall be deemed a separate violation and shall, in accordance with the subsequent provisions of this section, be the subject of a continuing penalty in an amount not to exceed one hundred dollars for each such day. Until paid, any civil penalty ordered by the county court and assessed under this subsection (1) shall, as of recording, be a lien against the property on which the violation has been found to exist. In case the assessment is not paid within thirty days, it may be certified by the county attorney to the county treasurer, who shall collect the assessment, together with a ten percent penalty for the cost of collection, in the same manner as other taxes are collected. The laws of this state for assessment and collection of general taxes, including the laws for the sale and redemption of property for taxes, shall apply to the collection of assessments pursuant to this subsection (1). Any lien placed against the property pursuant to this subsection (1) shall be recorded with the clerk and recorder of the county in which the property is located.

(2) (a) In the event any building or structure is erected, constructed, reconstructed, altered, or used or any land is used in violation of any regulation or provision of any zoning resolution, or amendment thereto, enacted or adopted by any board of county commissioners under the authority granted by this part 1, the county attorney of the county in which such building, structure, or land is situated, in addition to other remedies provided by law, may commence a civil action in county court for the county in which such building, structure, or land is situated, seeking the imposition of a civil penalty in accordance with the provisions of this section.

(b) A county zoning official designated by resolution of the board of county commissioners shall, upon personal information and belief that a violation of any regulation or provision of any zoning resolution enacted under the authority of this part 1 has occurred, give written notice to the violator to correct the violation within ten days after the date of the notice. If the violator fails to correct the violation within the ten-day period or within any extension period granted by the zoning official, the zoning official, the sheriff of the county, or the county attorney may issue a summons and complaint to the violator, stating the nature of the violation with sufficient particularity to give notice of the charge to the violator.

(c) One copy of the summons and complaint issued pursuant to paragraph (b) of this subsection (2) shall be served upon the violator in the manner provided by law for the service of a county court civil summons and complaint in accordance with the Colorado rules of county court civil procedure. The summons and complaint shall also be filed with the clerk of the county court and thereafter the action shall proceed in accordance with the Colorado rules of county court civil procedure.

(d) If the county court finds, by a preponderance of the evidence, that a violation of any regulation or provision of a zoning resolution, or amendment thereto, as enacted and adopted by the board of county commissioners, has occurred, the court shall order the violator to pay a civil penalty in an amount allowed pursuant to subsection (1) of this section. The penalty shall be payable immediately by the violator to the county treasurer. In the event that the alleged violation has been cured or otherwise removed and the violator has notified the county zoning official of the cure or removal at least five business days prior to the appearance date in the summons, then the county attorney shall so inform the court and request that the action be dismissed without fine or appearance of the defendant.

(3) Upon the filing with the court of a receipt issued by the county treasurer showing payment in full of a civil penalty assessed pursuant to this section and upon the filing of an affidavit of the county zoning official that the violation has been cured, removed, or corrected, the court shall dismiss the action and issue a satisfaction in full of the judgment so entered. The court may also dismiss the action upon a motion of the county attorney indicating that the matter has been otherwise resolved.

(4) If a receipt showing full payment of the civil penalty or the affidavit or the motion by the county attorney required by subsection (3) of this section is not filed, the action shall continue and the court shall retain jurisdiction to impose an additional penalty against the violator in the amount specified in subsection (1) of this section. The additional penalty shall be imposed by the court upon motion filed by the county and proof that the violation has not been cured, removed, or corrected. Thereafter, the action shall continue until the filing with the court of a receipt issued by the county treasurer showing payment in full of the civil penalty and any additional penalties so assessed and the filing of an affidavit of the county zoning official that the violation has been cured, removed, or corrected, or until a motion by the county attorney to dismiss the action is granted by the court.



§ 30-28-125. Filing with county clerk and recorder

Upon the adoption of any zoning ordinance or regulation, or map, the board of county commissioners shall file a certified copy of each in the office of the county clerk and recorder, which copies shall be accessible to the public. The county clerk and recorder shall index such ordinances and regulations as nearly as possible in the same manner as he indexes instruments pertaining to the title of land.



§ 30-28-126. Appropriation authorized

The board of county commissioners is empowered to appropriate out of the general county fund such moneys, otherwise unappropriated, as it may deem fit to finance the work of the county and district planning commissions and of the boards of adjustment, and to enforce the zoning regulations and restrictions which are adopted, and to accept grants of money and service for these purposes and other purposes, in accordance with this part 1, from either private or public sources, state or federal.



§ 30-28-127. Public utilities exceptions

None of the provisions of this part 1 shall apply to any existing building, structure, or plant or other equipment owned or used by any public utility. After the adoption of a plan, all extensions, betterments, or additions to buildings, structures, or plant or other equipment of any public utility shall only be made in conformity with such plan, unless, after public hearing first had, the public utilities commission orders that such extensions, betterments, or additions to buildings, structures, or plant or other equipment are reasonable and that such extensions, betterments, or additions may be made even though they conflict with the adopted plan.



§ 30-28-128. Term of membership

In order to ensure adequate time for the preparation of those plans which are specified as the primary responsibility of a regional planning commission, the term of membership of any governing body in a regional planning commission shall be not less than three years.



§ 30-28-129. Inclusion of land in regional planning commission

Any county or municipality adjacent to an area under the jurisdiction of a regional planning commission may be included in such regional planning commission by agreement between its board of county commissioners, or governing body, or in charter cities the officials having charge of public improvements and the governing bodies which are members of the regional planning commission. Any such county or municipality, upon being included in the regional planning commission, shall be subject to all provisions of this part 1 relating to regional planning commissions.



§ 30-28-130. Notice of intent to withdraw

Written notice of intent to withdraw shall be given to the regional planning commission at least ninety days prior to the date of intended withdrawal, and no withdrawal shall be effective until such notice has been given. In the event of withdrawal of a county or municipality, no refund shall be made of any moneys paid to the regional planning commission.



§ 30-28-131. Planning commission responsibilities in a common geographic area

The regional planning commission shall have primary responsibility for those broad plans described in section 30-28-106 (3) and surveys and studies described in section 30-28-107 which clearly affect the physical development of two or more governmental units. The district, county, or municipal planning commission shall have primary responsibility for all other plans, surveys, and studies and implementation thereof in zoning, subdivision, housing, recreation, transportation, public works, health and safety, and other similar subjects.



§ 30-28-132. Concurrent planning jurisdiction - authorized agreements and contracts

(1) In any instance where a regional planning commission is unable to perform on time and in sufficient detail a plan or survey or study which is its primary responsibility and where such plan or survey or study has been requested and is urgent for the development of a district, county, or municipality, then, upon formal notice to the regional planning commission, the local commission may proceed to make such plan or survey or study for its own area. In such instances, the regional planning commission may adopt such plan or survey or study as part of its regional plan and may take primary responsibility for the expansion of the study or plan into other jurisdictions.

(2) A regional planning commission may agree or contract with any governmental or quasi-governmental body within the region to make any plan or survey or study for such governmental or quasi-governmental body, irrespective of whether such plan or survey or study is the primary responsibility of such regional planning commission.

(3) A regional planning commission may agree or contract with any constituent government to have it make any plan or survey or study which is the primary responsibility of the regional planning commission.



§ 30-28-133. Subdivision regulations

(1) Every county in the state that does not have a county planning commission on July 1, 1971, shall create a county planning commission in accordance with the provisions of section 30-28-103. Every county planning commission in the state shall develop, propose, and recommend subdivision regulations, and the board of county commissioners shall adopt and enforce subdivision regulations for all land within the unincorporated areas of the county in accordance with this section not later than September 1, 1972. Before finally adopting any subdivision regulations, the board of county commissioners shall hold a public hearing thereon, and at least fourteen days' notice of the time and place of such hearing shall be given by at least one publication in a newspaper of general circulation in the county. Before adopting any such subdivision regulations, the board of county commissioners may revise, alter, or amend any such subdivision regulations developed, proposed, or recommended by the county planning commission. Such subdivision regulations shall be in full force and effect and enforced by the board of county commissioners.

(2) Prior to the adoption of the regulations referred to in this section, a public hearing shall be held thereupon in the county in which said territory or any part thereof is situated. A copy of such regulations shall be filed with the county clerk and recorder of the county in which said territory is situated.

(3) Subdivision regulations adopted by a board of county commissioners pursuant to this section shall require subdividers to submit to the board of county commissioners data, surveys, analyses, studies, plans, and designs, in the form prescribed by the board of county commissioners, of the following items:

(a) Property survey and ownership of the surface and mineral estates including mineral lessees, if any;

(b) Relevant site characteristics and analyses applicable to the proposed subdivision including the following, which shall be submitted by the subdivider with the sketch plan:

(I) Reports concerning streams, lakes, topography, and vegetation;

(II) Reports concerning geologic characteristics of the area significantly affecting the land use and determining the impact of such characteristics on the proposed subdivision;

(III) In areas of potential radiation hazard to the proposed future land use, evaluations of these potential radiation hazards;

(IV) Maps and tables concerning suitability of types of soil in the proposed subdivision, in accordance with any standard soil classifications and procedures therefor, for the proposed use;

(c) A plat and other documentation showing the layout or plan of development, including, where applicable, the following information:

(I) Total development area;

(II) Total number of proposed dwelling units;

(III) Total number of square feet of proposed nonresidential floor space;

(IV) Total number of proposed off-street parking spaces, excluding those associated with single-family residential development;

(V) Estimated total number of gallons per day of water system requirements where a distribution system is proposed;

(VI) Estimated total number of gallons per day of sewage to be treated where a central sewage treatment facility is proposed or sewage disposal means and suitability where no central sewage treatment facility is proposed;

(VII) Estimated construction cost and proposed method of financing of the streets and related facilities, water distribution system, sewage collection system, storm drainage facilities, and such other utilities as may be required of the developer by the county;

(VIII) Maps and plans for facilities to prevent storm waters in excess of historic runoff, caused by the proposed subdivision, from entering, damaging, or being carried by conduits, water supply ditches and appurtenant structures, and other storm drainage facilities;

(d) Adequate evidence that a water supply that is sufficient in terms of quality, quantity, and dependability will be available to ensure an adequate supply of water for the type of subdivision proposed. Such evidence may include, but shall not be limited to:

(I) Evidence of ownership or right of acquisition of or use of existing and proposed water rights;

(II) Historic use and estimated yield of claimed water rights;

(III) Amenability of existing rights to a change in use;

(IV) Evidence that public or private water owners can and will supply water to the proposed subdivision stating the amount of water available for use within the subdivision and the feasibility of extending service to that area;

(V) Evidence concerning the potability of the proposed water supply for the subdivision.

(e) Evidence that provision has been made for facility sites, easements, and rights of access for electrical and natural gas utility service sufficient to ensure reliable and adequate electric or, if applicable, natural gas service for the proposed subdivision. Submission of a letter of agreement between the subdivider and utility serving the site shall be deemed sufficient to establish that adequate provision for electric or, if applicable, natural gas service to a proposed subdivision has been made.

(4) Subdivision regulations adopted by the board of county commissioners pursuant to this section shall also include, as a minimum, provisions governing the following matters:

(a) Sites and land areas for schools and parks when such are reasonably necessary to serve the proposed subdivision and the future residents thereof. Such provisions may include:

(I) Reservation of such sites and land areas, for acquisition by the county;

(II) Dedication of the sites and land areas to the county, to a school district, or to the public or, in lieu thereof, payment of a sum of money not exceeding the fair market value of the sites and land areas or a combination of such dedication and such payment; except that the value of the combination shall not exceed the fair market value of the sites and land areas. Any sums, when required, or moneys to be paid to the board of county commissioners pursuant to this paragraph (a) may, if approved by the board of county commissioners, be paid directly to a school district. If the sites and land areas are dedicated to the county, to a school district, or the public, the board of county commissioners may, at the request of the affected entity, sell the land. The subdivider shall have a right of first refusal to purchase all or a portion of any land dedicated by the subdivider to a county, school district, or other public entity pursuant to this subparagraph (II) before the land is sold, transferred, or conveyed to any party other than a school district. Prior to selling or otherwise transferring ownership of the land, the county, school district, or other public entity selling the land shall provide written notice to the subdivider of its intention to sell or transfer ownership of all or any portion of the land. The subdivider shall then have sixty days to provide written notice to the county, school district, or other public entity of the subdivider's interest in purchasing all or a portion of the land to be sold. The purchase of the land by the subdivider shall be upon such terms and conditions and for such consideration as the parties may mutually agree; however, in no event shall the purchase price exceed the fair market value of the land at the time the subdivider dedicated the land to the county, school district, or other public entity. Any right of first refusal created pursuant to this subparagraph (II) shall expire twenty years from the date the land was dedicated by the subdivider to a county, school district, or other public entity. Except as provided in subsection (4.3) of this section, any such sums, when required, or moneys paid to the board of county commissioners from the sale of the dedicated sites and land areas shall be held by the board of county commissioners:

(A) For the acquisition of reasonably necessary sites and land areas or for other capital outlay purposes for schools or parks;

(B) For the development of the sites and land areas for park purposes; or

(C) For growth-related planning functions by school districts for educational purposes;

(III) Dedication of such sites and land areas for the use and benefit of the owners and future owners in the proposed subdivision;

(b) Standards and technical procedures applicable to storm drainage plans and related designs, in order to ensure proper drainage ways, which may require, in the opinion of the board of county commissioners, detention facilities which may be dedicated to the county or the public, as are deemed necessary to control, as nearly as possible, storm waters generated exclusively within a subdivision from a one hundred year storm which are in excess of the historic runoff volume of storm water from the same land area in its undeveloped and unimproved condition;

(c) Standards and technical procedures applicable to sanitary sewer plans and designs, including soil percolation testing and required percolation rates and site design standards for on-lot sewage disposal systems when applicable;

(d) Standards and technical procedures applicable to water systems.

(4.3) After final approval of a subdivision plan or plat and receipt of dedications of sites and land areas or payments in lieu thereof required pursuant to subparagraph (II) of paragraph (a) of subsection (4) of this section, the board of county commissioners shall give written notification to the appropriate school districts and local government entities. Following such notice, a school district or local government entity may request periodic transfer on no longer than an annual basis of such land or moneys to the district or entity. When a board of county commissioners determines that the school district or local government entity has demonstrated a need for the land or moneys based on a long-range capital plan or evidence of the impact of the subdivision on the district or entity, or both, it shall periodically transfer on no longer than an annual basis the land or moneys to the appropriate school district or local government entity. The district or entity shall use the transferred land or moneys only for a purpose authorized by sub-subparagraphs (A) to (C) of subparagraph (II) of paragraph (a) of subsection (4) of this section. Any moneys received by the board of county commissioners that are transferred pursuant to this subsection (4.3) are not county revenues for purposes of paragraph (d) of subsection (7) of section 20 of article X of the state constitution.

(4.5) Subdivision regulations adopted by a board of county commissioners may provide for the protection and assurance of access to sunlight for solar energy devices by considering the use of restrictive covenants or solar easements, height restrictions, side yard and setback requirements, street orientation and width requirements, or other permissible forms of land use controls.

(5) No subdivision shall be approved under section 30-28-110 (3) and (4) until such data, surveys, analyses, studies, plans, and designs as may be required by this section and by the county planning commission or the board of county commissioners have been submitted, reviewed, and found to meet all sound planning and engineering requirements of the county contained in its subdivision regulations.

(6) No board of county commissioners shall approve any preliminary plan or final plat for any subdivision located within the county unless the subdivider has provided the following materials as part of the preliminary plan or final plat subdivision submission:

(a) Evidence to establish that definite provision has been made for a water supply that is sufficient in terms of quantity, dependability, and quality to provide an appropriate supply of water for the type of subdivision proposed;

(b) Evidence to establish that, if a public sewage disposal system is proposed, provision has been made for such system and, if other methods of sewage disposal are proposed, evidence that such systems will comply with state and local laws and regulations which are in effect at the time of submission of the preliminary plan or final plat;

(c) Evidence to show that all areas of the proposed subdivision which may involve soil or topographical conditions presenting hazards or requiring special precautions have been identified by the subdivider and that the proposed uses of these areas are compatible with such conditions.

(7) and (8) (Deleted by amendment, L. 2005, p. 668, § 6, effective June 1, 2005.)

(9) The subdivision regulations adopted under this section may provide that, without a hearing or compliance with any of the submission, referral, or review requirements in this section and section 30-28-136, the board of county commissioners may approve a correction plat if the sole purpose of such correction plat is to correct one or more technical errors in an approved plat and where such correction plat is consistent with an approved preliminary plan. However, if the technical error or errors of an approved plat meet the description of any errors under section 38-51-111 (2), C.R.S., a surveyor's affidavit of correction, as defined in section 38-51-102, C.R.S., shall be prepared in lieu of a correction plat.

(10) It is recognized that surface and mineral estates are separate and distinct interests in land and that one may be severed from the other and that the owners of subsurface mineral interests and their lessees, if any, are entitled to the notice specified in section 24-65.5-103, C.R.S., and shall be recognized by the commission as having the same rights and privileges as surface owners.

(11) The subdivision regulations adopted under this section may provide for the payment of a sum of money or proof of a line of credit or other fees in connection with a subdivision on a per-acre basis, to represent an equitable contribution to the total costs of the drainage facilities in the drainage basin in which the subdivision is located. The subdivision regulations shall provide for the repayment to a subdivider, from any surplus basin funds available, of any costs he incurs because of compliance with the plans for the development of drainage basins in excess of the sum of the drainage fees assessed against his acreage. When the subdivision regulations require such payment, a plan for the development of drainage basins shall be adopted pursuant to section 30-28-106 (3)(d). The provisions of this section shall not apply to any area which is within an existing drainage district organized or created pursuant to law without the approval of such district.

(12) The subdivision regulations adopted under this section may provide that a subdivider is entitled to fair-share reimbursement of the cost of any streets and related facilities, water distribution systems, sewage collection systems, storm drainage facilities, and other improvements the county requires the subdivider to construct adjacent to or outside the subdivision. Any such reimbursable costs shall be paid to the subdivider, less any reimbursement by the county, by the owner or owners of property that is adjacent to or has presumed use of the improvements when that property is developed. Subdivision regulations providing for such reimbursement shall prescribe the period, not to exceed fifteen years from the date of completion of an improvement, during which a subdivider may seek reimbursement. Subdivision regulations providing for such reimbursement may entitle subdividers to interest on the amount to be reimbursed.



§ 30-28-133.1. Subdivision plan or plat - access to public highways

No person may submit an application for subdivision approval to a local authority unless the subdivision plan or plat provides, pursuant to section 43-2-147, C.R.S., that all lots and parcels created by the subdivision will have access to the state highway system in conformance with the state highway access code.



§ 30-28-133.5. Review of plats and other plans

(1) The process for review and approval of any plat or other plan required by section 30-28-133 or 30-28-133.1, for any agreement required by section 30-28-137, or for plans for extensions, betterments, or additions to buildings, structures or plant or other equipment of a public utility under section 30-28-127 shall be conducted pursuant to duly adopted county resolutions, ordinances, or regulations that are available to the applicant prior to commencement of such process. The denial of a plat, plan, or agreement shall be supported by written findings specifying the provisions that the plat, plan, or agreement failed to address or satisfy. The denial of any plat, plan, or agreement shall be based on a failure to conform to the requirements of the adopted resolution, ordinance, or regulation.

(2) Nothing in this section shall be construed to preclude a county from taking any action permitted by law with respect to the plat, plan, or agreement based on the consideration of the rights and privileges of the owners of subsurface mineral interests and their lessees pursuant to section 30-28-133 (10).

(3) During the administrative review of any plat, plan, or agreement, the county shall make every effort to apprise the applicant of any deficiency or nonconformity in the plat, plan, or agreement prior to any required public hearing. A technical dispute between a licensed or registered professional of the applicant and the county may be referred, at the applicant's request, to a qualified employee in the appropriate state department for a recommendation to facilitate a resolution of the dispute.

(4) The county planning commission or board of county commissioners may request redesign of all or any portion of a plat or plan submitted for approval, but any such request shall be based on specific, objective criteria. If the applicant redesigns the plat or plan in accordance with the request, no further redesign shall be required unless necessary to comply with a duly adopted county resolution, ordinance, or regulation.

(5) Any required public hearing on any plat, plan, or agreement shall be conducted expeditiously and concluded when all those present and wishing to testify have done so. No public hearing shall continue for more than forty days from the date of commencement without the written consent of the applicant. Any continuation of a public hearing shall be to a date certain.

(6) Unless withdrawn by the applicant, any plat, plan, or agreement that has been neither approved, conditionally approved, nor denied within a time certain mutually agreed to by the county and the applicant at the time of filing shall be deemed approved under sections 30-28-127, 30-28-133, 30-28-133.1, or 30-28-137. Such time period may be extended by the county to receive a recommendation from any agency to which a plat or plan was referred pursuant to section 30-28-136, but such extension shall not exceed thirty days unless the agency has notified the county that it will require additional time to complete its recommendation.

(7) Any requirement set forth in this section may be waived in writing by the applicant.



§ 30-28-134. Telecommunications research facilities of the United States - inclusions in planning and zoning

Any zoning plan, modification thereof, or variance therefrom adopted or granted under this part 1 on or after April 23, 1969, shall comply with the requirements of part 6 of article 11 of this title.



§ 30-28-135. Safety glazing materials

The board of county commissioners of each county in this state shall adopt standards governing the use of safety glazing materials for hazardous locations in the unincorporated areas of the county. No building permit shall be issued for the construction, reconstruction, or alteration of any structure in the unincorporated area of such county unless such construction, reconstruction, or alteration conforms to the standards adopted pursuant to this section. The county building inspector shall inspect all places to determine whether such places are in compliance with the standards for the use of safety glazing materials.



§ 30-28-136. Referral and review requirements

(1) Upon receipt of a complete preliminary plan submission, the board of county commissioners or its authorized representative shall distribute copies of prints of the plan as follows:

(a) To the appropriate school districts;

(b) To each county or municipality within a two-mile radius of any portion of the proposed subdivision;

(c) To any utility, local improvement and service district, or ditch company, when applicable;

(d) To the Colorado state forest service, when applicable;

(e) To the appropriate planning commission;

(f) To the local conservation district board within the county for explicit review and recommendations regarding soil suitability, floodwater problems, and watershed protection. Such referral shall be made even though all or part of a proposed subdivision is not located within the boundaries of a conservation district.

(g) When applicable, to the county or district public health agency or the state department of public health and environment for its review of the on-lot sewage disposal reports, for review of the adequacy of existing or proposed sewage treatment works to handle the estimated effluent, and for a report on the water quality of the proposed water supply to serve the subdivision. The department of public health and environment or county or district public health agency to which the plan is referred may require the subdivider to submit additional engineering or geological reports or data and to conduct a study of the economic feasibility of a sewage treatment works prior to making its recommendations. No plan shall receive the approval of the board of county commissioners unless the department of public health and environment or county or district public health agency to which the plan is referred has made a favorable recommendation regarding the proposed method of sewage disposal.

(h) (I) To the state engineer for an opinion regarding material injury likely to occur to decreed water rights by virtue of diversion of water necessary or proposed to be used to supply the proposed subdivision and adequacy of proposed water supply to meet requirements of the proposed subdivision. If the state engineer finds such injury or finds inadequacy, he shall express such finding in an opinion in writing to the board of county commissioners, stating the reason for his finding, including, but not limited to, the amount of additional or exchange water that may be required to prevent such injury. In the event the subdivision is approved notwithstanding the state engineer's opinion, the subdivider shall furnish to all potential purchasers a copy of the state engineer's opinion prior to the sale or a synopsis of the opinion; except that the subdivider need not supply the potential purchaser with a copy of such opinion or synopsis if, in the opinion of the board of county commissioners, the subdivider has corrected the injury or inadequacy set forth in the state engineer's finding.

(II) A municipality or quasi-municipality, upon receiving the preliminary plan designating said municipality or quasi-municipality as the source of water for a proposed subdivision, shall file, with the board of county commissioners and the state engineer, a statement documenting the amount of water which can be supplied by said municipality or quasi-municipality to proposed subdivisions without causing injury to existing water rights. The state engineer shall file, with said board of county commissioners, written comments on the report. If, in the judgment of the state engineer, the report is insufficient to issue an opinion, the state engineer shall notify the board of county commissioners to this effect, indicating the deficiencies.

(i) To the Colorado geological survey for an evaluation of those geologic factors that would have a significant impact on the proposed use of the land; except that, upon written request from the board of county commissioners or the board's authorized representative, the Colorado geological survey may exempt any preliminary plan from this referral and review requirement.

(2) The agencies named in this section shall make recommendations within twenty-one days after the mailing by the county or its authorized representative of such plans unless a necessary extension of not more than thirty days has been consented to by the subdivider and the board of county commissioners of the county in which the subdivision area is located. The failure of any agency to respond within twenty-one days or within the period of an extension shall, for the purpose of the hearing on the plan, be deemed an approval of such plan; except that, where such plan involves twenty or more dwelling units, a school district shall be required to submit within said time limit specific recommendations with respect to the adequacy of school sites and the adequacy of school structures.

(3) The provisions of this part 1 shall not modify the duties or enlarge the authority of the state engineer or the division engineers nor divest the water courts of jurisdiction over actions concerning water right determinations and administration; neither shall any opinion of the state engineer submitted under subsection (1)(h) of this section nor any finding by a board of county commissioners concerning subdivision water supply matters create any presumption concerning injury or noninjury to water rights; and neither the state engineer's opinion nor the finding of the board of county commissioners may be used as evidence in any administrative proceeding or in any judicial proceeding concerning water right determinations or administration.

(4) Repealed.



§ 30-28-137. Guarantee of public improvements

(1) No final plat shall be recorded until the subdivider has submitted and the board of county commissioners has approved one or a combination of the following:

(a) A subdivision improvements agreement agreeing to construct any required public improvements shown in the final plat documents, together with collateral which is sufficient, in the judgment of said board, to make reasonable provision for the completion of said improvements in accordance with design and time specifications; or

(b) Other agreements or contracts setting forth the plan, method, and parties responsible for the construction of any required public improvements shown in the final plat documents which, in the judgment of said board, will make reasonable provision for completion of said improvements in accordance with design and time specifications.

(2) As improvements are completed, the subdivider may apply to the board of county commissioners for a release of part or all of the collateral deposited with said board. Upon inspection and approval, the board shall release said collateral. If the board determines that any of such improvements are not constructed in substantial compliance with specifications, it shall furnish the subdivider a list of specific deficiencies and shall be entitled to withhold collateral sufficient to ensure such substantial compliance. If the board of county commissioners determines that the subdivider will not construct any or all of the improvements in accordance with all of the specifications, the board of county commissioners may withdraw and employ from the deposit of collateral such funds as may be necessary to construct the improvement in accordance with the specifications.

(3) The board of county commissioners or any purchaser of any lot, lots, tract, or tracts of land subject to a plat restriction which is the security portion of a subdivision improvements agreement shall have the authority to bring an action in any district court to compel the enforcement of any subdivision improvements agreement on the sale, conveyance, or transfer of any such lot, lots, tract, or tracts of land or of any other provision of this part 1. Such authority shall include the right to compel rescission of any sale, conveyance, or transfer of title of any lot, lots, tract, or tracts of land contrary to the provisions of any such restriction set forth on the plat or in any separate recorded instrument, but any such action shall be commenced prior to the issuance of a building permit by any county where so required or otherwise prior to commencement of construction on any such lot, lots, tract, or tracts of land.

(4) In addition to any other remedy set forth in this part 1, the board of county commissioners, or any purchaser of any lot, lots, tract, or tracts of land in a recorded plat, shall have the authority to bring an action for injunctive relief to enforce any plat restriction, plat note, plat map, or provision of a subdivision improvements agreement and for damages arising out of failure to adhere to any such plat restriction, plat note, plat map, or provision of a subdivision improvements agreement. Nothing in this part 1 shall require the board of county commissioners to bring any action referred to in this subsection (4).



§ 30-28-138. Referral to municipality

Notwithstanding any provision of law to the contrary, the board of county commissioners shall refer any proposed land use decision that involves a business or agricultural activity identified in section 31-15-501 (1)(a) and (1)(d), C.R.S., to the governing body of a municipality for review and comment if such business or agricultural activity lies wholly or partially within one mile of the corporate limits of the municipality.



§ 30-28-139. Merger of lots - notice - hearing - assessment of merged parcels

(1) Notwithstanding any other provision of law, where a county ordinance, regulation, or resolution provides for the merger of two or more parcels of land for the purpose of eliminating interior lot lines, obsolete subdivisions, or otherwise, the ordinance, regulation, or resolution shall provide that:

(a) Prior to the completion of the merger, the county shall send notice of the county's intent to complete the merger to each owner of the affected parcels by certified mail. The notice shall also specify that each such owner may request a hearing on the proposed merger pursuant to paragraph (b) of this subsection (1), and shall specify action to be taken by such owner to request such hearing, including, without limitation, the requirement that said owner shall request the hearing within one hundred twenty days of the date the notice required by this paragraph (a) is received by said owner.

(b) (I) Prior to the completion of the merger, where each owner of an affected parcel has timely requested a hearing on the proposed merger satisfying the requirements of paragraph (a) of this subsection (1), a public hearing on said merger shall be held before the board of county commissioners of said county. The hearing shall be conducted for the purpose of allowing the board to discuss with the owner of each affected parcel its reasons for proceeding with the merger and to give each owner the opportunity to submit any basis provided under law for challenging the merger. In such case, notice of the time, place, and manner of the hearing shall be provided to each owner of the affected parcels and also published in a newspaper of general circulation in the county in a manner sufficient to notify the public of the time, place, and nature of said hearing.

(II) Where the owner of each affected parcel fails to timely request a hearing on the proposed merger satisfying the requirements of paragraph (a) of this subsection (1), no such hearing is required, and the affected parcels shall be merged in accordance with the requirements of this subsection (1).

(c) In order to give the owner of the parcels the opportunity to take whatever remedial action is allowed under law, the hearing authorized by paragraph (b) of this subsection (1) shall take place no sooner than ninety days following the date of the notice required by paragraph (a) of this subsection (1).

(2) No merger of parcels that is the subject of a hearing pursuant to subsection (1) of this section shall be effective unless:

(a) The owner of the parcels has given his, her, or its consent to the merger of said parcels; and

(b) The merger has been approved by a majority of the board of county commissioners.

(3) Upon completion of any merger of parcels in accordance with the requirements of this section, the county shall:

(a) For purposes of the levying and collection of the tax on real and personal property, assess the merged parcels as one parcel of real property; and

(b) File of record a notice of merger in the office of the clerk and recorder of deeds for the county in which the merged parcels of real property are located, and such notice shall constitute prima facie evidence that all of the requirements of subsection (1) of this section have been satisfied.

(4) Notwithstanding any other provision of this section, the requirements of subsections (1) and (2) of this section shall not apply to any merger of parcels of land that is requested in writing by each owner of an affected parcel.

(5) Nothing in this section shall be construed to abrogate or otherwise diminish or expand any rights a landowner may have under article 68 of title 24, C.R.S., pertaining to vested property rights.






Part 2 - Building Codes

§ 30-28-201. Commissioners may adopt - emission performance standards required

(1) A board of county commissioners is authorized to adopt ordinances and a building code consistent with the uniform building code, 1988 edition, as promulgated by the international conference of building officials and as revised from time to time, in all or part of the county, and not embraced within the limits of any incorporated city or town. Buildings or structures used for the sole purpose of providing shelter for agricultural implements, farm products, livestock, or poultry may be excepted. The requirements shall be uniform for each class of dwelling, building, or structure. The board of county commissioners may employ qualified technical experts to assist in the preparation of the text of such ordinances and the area building code.

(2) By the date established in section 25-7-407, C.R.S., every board of county commissioners of a county which has enacted a building code, and thereafter every board of county commissioners of a county which enacts a building code, shall enact a building code provision to regulate the construction and installation of fireplaces in order to minimize emission levels. Such building code provision shall contain standards which shall be the same as or stricter than the approved emission performance standards for fireplaces established by the air quality control commission in the department of public health and environment pursuant to section 25-7-407, C.R.S.

(3) By the date established in section 30-28-211, every board of county commissioners of a county that has enacted a building code, and thereafter every board that enacts a building code, shall adopt and enforce a building energy code that meets or exceeds the standards in the 2003 version of the international energy conservation code pursuant to section 30-28-211.



§ 30-28-202. Designation of zoned area - hearing

(1) The county planning commission of any county, upon request from the board of county commissioners of the county, may designate part or all of the county for the adoption of a building code. The county planning commission shall certify a copy of the building code to the board of county commissioners of the county. After receiving the certification of said building code from the county planning commission and before the adoption of any building code, the board of county commissioners shall hold a public hearing on the proposed text. The time and place of the hearing shall be designated in a notice to be given by publication once weekly for four consecutive weeks in a newspaper of general circulation in the county. Such notice shall state the place at which the text of the proposed building code may be inspected and the description of the areas to be covered by the code. No substantial change in or departure from the proposed text so certified by the county planning commission shall be made unless such change or departure is first submitted to the certifying county planning commission for its approval, disapproval, or suggestions.

(2) The county planning commission shall have thirty days from such submission within which to send its report to the board of county commissioners. The opinion of the county planning commission shall be advisory only, and, upon receipt thereof, the board of county commissioners may accept, reject, or amend the proposed change or departure. After a public hearing has been held thereon, the board of county commissioners, by resolution, may adopt a building code for all or part of the county.



§ 30-28-203. Purpose of codes

The provisions of any building code shall be made with a reasonable consideration of, and in accordance with, the public health, safety, morals, and general welfare and the safety, protection, and sanitation of such dwellings, buildings, and structures.



§ 30-28-204. Amendment of building code

The board of county commissioners from time to time by resolution may alter and amend any county building code after public hearing, notice of which hearing shall be given by at least one publication in a newspaper of general circulation in the county at least fourteen days prior to said hearing. In no case shall the area covered by the building code be extended or changed unless the same has been proposed by or is first submitted for the approval, disapproval, or suggestions of the county planning commission. Unless the county planning commission acts within thirty days, approval shall be assumed. The opinion of the county planning commission shall be advisory only and not binding upon the board of county commissioners.



§ 30-28-205. County building inspector - permit required - appeal

(1) The county building inspector, as authorized in section 30-28-114, may be authorized by the board of county commissioners to administer and enforce the building code adopted pursuant to this part 2; and the board of county commissioners shall fix a reasonable schedule of fees for the issuance of building permits by the county building inspector. After the adoption of the building code, it shall be unlawful to erect, construct, reconstruct, alter, or remodel any structure, dwelling, or building in the designated area, except buildings or structures used for the sole purpose of providing shelter for agricultural implements, farm products, livestock, or poultry without first obtaining a building permit from the county building inspector. The county building inspector shall not issue any permit unless the plans for the proposed erection, construction, reconstruction, alteration, or remodeling fully conform to the regulations and restrictions in the building code.

(2) No permit fee provided for pursuant to the provisions of subsection (1) of this section shall be charged unless an inspection is actually made by such inspector who is fully qualified to perform the required type of inspection.

(3) The county building inspector shall not issue any permit unless the plans and specifications for such proposed erection, construction, reconstruction, alteration, or remodeling conform to the regulations and restrictions in said building code. All such proposed erection, construction, reconstruction, alteration, or remodeling shall bear the seal of an architect or engineer licensed by the state of Colorado, unless the preparation of plans and specification is exempted by section 12-25-303, C.R.S. Such plans and specifications prepared by architectural or engineering subdisciplines shall be so designated and shall bear the seal and signature of the architect or engineer for that subdiscipline.



§ 30-28-206. Board of review - qualifications - powers

(1) The board of county commissioners of any county which enacts a building code under the authority of this part 2 may provide for a board of review of three or five members and for the manner of appointment of such members. Members of the board shall be experienced in building construction. The board of county commissioners may fix per diem compensation and terms for the members of such boards of review, which terms shall be of such length and so arranged that the terms of at least one member will expire each year. Any member of the board of review may be removed for cause by the board of county commissioners upon written charges and after a public hearing. Vacancies shall be filled for the unexpired term in the same manner as in the case of original appointments. The board of county commissioners shall provide and specify in its building code or other resolution general rules to govern the organization, procedure, and jurisdiction of said board of review, which rules shall not be inconsistent with the provisions of this part 2, and the board of review may adopt supplemental rules of procedure not inconsistent with this part 2 or such general rules.

(2) Any building code adopted by the board of county commissioners may provide that the board of review, in appropriate cases and subject to appropriate principles, standards, rules, conditions, and safeguards set forth in the building code, may make special exceptions to the terms of the building code in harmony with their general purpose and intent. The board of county commissioners also may authorize the board of review to formulate suggested amendments to the building code for the consideration of the board of county commissioners. In addition, the board of review may adopt substantive rules and regulations based on the provisions of the building code adopted by the board of county commissioners. In no case, however, shall these rules become effective unless a public hearing thereon has been conducted by the board of review. Notice of the hearing, stating its time and place and where the text of the proposed substantive rules and regulations may be inspected, shall be given in the same manner as provided in the initial adoption of the code.



§ 30-28-207. Board of review - meetings - appeals

(1) Meetings of the board of review shall be held at the call of the chairman and at such other times as the board in its rules of procedure may specify. The chairman or, in his absence, the acting chairman may administer oaths and compel the attendance of witnesses. All meetings of the board of review shall be open to the public. The board shall keep minutes of its proceedings showing the vote of each member upon each question or, if absent or failing to vote, indicating such fact, and it shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record.

(2) Appeals to the board of review may be taken by any person aggrieved by his inability to obtain a building permit or by any officer, department, board, or bureau of the county affected by the grant or refusal of a building permit. Any person, officer, department, board, or bureau may appeal to the board of review from the decision of any administrative officer or agency based upon or made in the course of the administration or enforcement of the provisions of the building code. The time within which such appeal shall be made, and the form or other procedure relating thereto, shall be as specified in the general rules provided by the board of county commissioners to govern the procedure of such board of review or in the supplemental rules of procedure adopted by such board.



§ 30-28-208. Copies of code available - evidence

Upon the adoption of such area building code, the board of county commissioners shall file certified copies thereof in its office, which copies shall be accessible to the public at a cost not to exceed that of printing the same. The board of county commissioners shall also file a notice with the county clerk and recorder setting forth a description of the area subject to the building code. Copies of the code printed by authority of the board of county commissioners shall be prima facie evidence of the original text in all courts and tribunals of this state.



§ 30-28-209. Violation - injunction and other remedies

(1) (a) It is unlawful to erect, construct, reconstruct, or alter any building or structure in a manner that results in a violation of any regulation in, or of any provisions of, the area building code, or any amendment thereof, enacted or adopted by the board of county commissioners under the authority of this part 2. Any person, firm, or corporation violating any such regulation, provision, or amendment thereof, or any provision of this part 2, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars, or by imprisonment in the county jail for not more than ten days, or by both such fine and imprisonment. Each day during which such illegal erection, construction, reconstruction, or alteration continues shall be deemed a separate offense.

(b) (I) It is unlawful to use any building or structure in violation of any regulation in, or of any provision of, the area building code, or any amendment thereto, enacted or adopted by any board of county commissioners under the authority of this part 2. Any person, firm, or corporation violating any such regulation, provision, or amendment thereof is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars, or by imprisonment in the county jail for not more than ten days, or by both such fine and imprisonment. Each day during which such illegal use of any building or structure continues shall be deemed a separate offense. Nothing in this subparagraph (I) shall be construed to prohibit the use of any building or structure in violation of an otherwise applicable building code where the use complies with any building code that was in effect at the time the building or structure was erected, constructed, reconstructed, or altered.

(II) Whenever a county building inspector authorized pursuant to sections 30-28-114 and 30-28-205, or any inspector employed by an intergovernmental entity created in accordance with the requirements of part 2 of article 1 of title 29, C.R.S., who exercises the functions of a county building inspector, has personal knowledge of any violation of the requirements of subparagraph (I) of this paragraph (b), he or she shall give written notice to the violator to correct the violation within ten days after the date of the notice. Where the violator fails to correct the violation within the ten-day period, the county building inspector may request that the sheriff of the county issue a summons and complaint to the violator, stating the nature of the violation with sufficient particularity to give notice of the charge to the violator. The summons and complaint shall require that the violator appear in county court at a definite time and place stated therein to answer and defend the charge.

(III) One copy of the summons and complaint shall be served upon the violator by the sheriff of the county in the manner provided by law for the service of a criminal summons. One copy each shall be retained by the sheriff and the county building inspector, and one copy shall be transmitted by the sheriff to the clerk of the county court.

(c) It is the responsibility of the county attorney to enforce the provisions of this subsection (1). Where there is no county attorney or in the event that the board of county commissioners deems it appropriate, the board may appoint the district attorney of the judicial district in which the building or structure is located to perform such enforcement duties in lieu of the county attorney.

(2) In case any building or structure is, or is proposed to be, erected, constructed, reconstructed, altered, or used in violation of any regulation or provision of the area building code, or amendment thereto, enacted or adopted by any board of county commissioners under the authority granted by this part 2, the county attorney of the county in which such building, structure, or land is situated, in addition to other remedies provided by law, may institute an injunction, mandamus, abatement, or other appropriate action or proceeding to prevent, enjoin, abate, or remove such unlawful erection, construction, reconstruction, alteration, or use. Where there is no county attorney or in the event that the board deems it appropriate, the board may appoint the district attorney of the judicial district in which the building or structure is located to perform such enforcement duties in lieu of the county attorney.



§ 30-28-210. County court actions for civil penalties for building violations

(1) It is unlawful to erect, construct, reconstruct, alter, maintain, or use any building, structure, or land in violation of this part 2 or any provisions of the area building code. In addition to any penalties imposed pursuant to section 30-28-209, any person, firm, or corporation violating any provision of this part 2 or any provision of the area building code may be subject to the imposition, by order of the county court, of a civil penalty in an amount of not less than five hundred dollars nor more than one thousand dollars. It is within the discretion of the county attorney to determine whether to pursue the civil penalties set forth in this section, the remedies set forth in section 30-28-209, or both. Each day after the issuance of the order of the county court during which such unlawful activity continues shall be deemed a separate violation and shall in accordance with the subsequent provisions of this section, be the subject of a continuing penalty in an amount not to exceed one hundred dollars for each such day. Until paid, any civil penalty ordered by the county court and assessed under this subsection (1) shall, as of recording, be a lien against the property on which the violation has been found to exist. In case the assessment is not paid within thirty days, it may be certified by the county attorney to the county treasurer, who shall collect the assessment, together with a ten percent penalty for the cost of collection, in the same manner as other taxes are collected. The laws of this state for assessment and collection of general taxes, including the laws for the sale and redemption of property for taxes, shall apply to the collection of assessments pursuant to this subsection (1). Any lien placed against the property pursuant to this subsection (1) shall be recorded with the clerk and recorder of the county in which the property is located.

(2) (a) In the event any building or structure is erected, constructed, reconstructed, altered, maintained, or used in violation of this part 2 or of any provision of the area building code, the county attorney of the county in which such building or structure is situated, in addition to other remedies provided by law, may commence a civil action in county court for the county in which such building or structure is situated seeking the imposition of a civil penalty in accordance with the provisions of this section.

(b) A building inspector designated by resolution of the board of county commissioners shall, upon personal information and belief that a violation of this part 2 or of any provision of the area building code has occurred, give written notice to the violator to correct the violation within ten days after the date of the notice. If the violator fails to correct the violation within the ten-day period or within any extension period granted by the building inspector, the building inspector, the sheriff of the county, or the county attorney may issue a summons and complaint to the violator stating the nature of the violation with sufficient particularity to give notice of the charge to the violator.

(c) One copy of the summons and complaint issued pursuant to paragraph (b) of this subsection (2) shall be served upon the violator in the manner provided by law for the service of a county court civil summons and complaint in accordance with the Colorado rules of county court civil procedure. The summons and complaint shall also be filed with the clerk of the county court and thereafter the action shall proceed in accordance with the Colorado rules of county court civil procedure.

(d) If the county court finds, by a preponderance of the evidence, that a violation of this part 2 or of any provision of the area building code has occurred, the court shall order the violator to pay a civil penalty in an amount allowed pursuant to subsection (1) of this section. The penalty shall be payable immediately by the violator to the county treasurer. In the event that the alleged violation has been cured or otherwise removed and the violator has notified the building inspector of the cure or removal at least five business days prior to the appearance date in the summons, then the county attorney shall so inform the court and request that the action be dismissed without fine or appearance of the defendant.

(3) Upon the filing with the court of a receipt issued by the county treasurer showing payment in full of a civil penalty assessed pursuant to this section and upon the filing of an affidavit of the county building inspector that the violation has been cured, removed, or corrected, the court shall dismiss the action and issue a satisfaction in full of the judgment so entered. The court may also dismiss the action upon a motion of the county attorney indicating that the matter has been otherwise resolved.

(4) If a receipt showing full payment of the civil penalty or the affidavit or the motion by the county attorney required by subsection (3) of this section is not filed, the action shall continue and the court shall retain jurisdiction to impose an additional penalty against the violator in the amount specified in subsection (1) of this section. The additional penalty shall be imposed by the court upon motion filed by the county and proof that the violation has not been cured, removed, or corrected. Thereafter, the action shall continue until the filing with the court of a receipt issued by the county treasurer showing payment in full of the civil penalty and any additional penalties so assessed and the filing of an affidavit of the county building inspector that the violation has been cured, removed, or corrected, or until a motion by the county attorney to dismiss the action is granted by the court.



§ 30-28-211. Energy efficient building codes - legislative declaration - definitions

(1) The general assembly hereby finds and declares that there is statewide interest in requiring an effective energy efficient building code for the following reasons:

(a) Excessive energy consumption creates effects beyond the boundaries of the local government within which the energy is consumed because the production of power occurs in centralized locations.

(b) Air pollutant emissions from energy consumption affect the health of the citizens throughout Colorado.

(c) The strain on the grid from peak electric power demands is not confined to jurisdictional boundaries.

(d) There is statewide interest in the reliability of the electrical grid and an adequate supply of heating oil and natural gas.

(e) Controlling energy costs for residents and businesses furthers a statewide interest in a strong economy and reducing the cost of housing in Colorado.

(2) As used in this section, unless the context otherwise requires:

(a) "Building code" means regulations related to energy performance, electrical systems, mechanical systems, plumbing systems, or other elements of residential or commercial buildings.

(b) "Energy code" means, at a minimum, the 2003 international energy conservation code, or any successor edition, published by the international code council or any other code determined by the Colorado energy office created in section 24-38.5-101, C.R.S., to be more appropriate for local conditions.

(c) "Office" means the Colorado energy office created in section 24-38.5-101, C.R.S.

(3) Within one year of July 1, 2007, every board of county commissioners that has enacted a building code pursuant to section 30-28-201 shall adopt an energy code that shall apply to the construction of, and renovations and additions to, all commercial and residential buildings in the county to which the building code applies.

(4) The energy code shall apply to any commercial or residential building in the county for which a building permit application is received subsequent to the adoption of the energy code.

(5) The following buildings are exempt from the provisions of subsection (4) of this section:

(a) Any building that is otherwise exempt from the provisions of the building code adopted by the board of county commissioners of the county in which the building is located and buildings that do not contain a conditioned space;

(b) Any building that does not use either electricity or fossil fuels for comfort heating. A building will be presumed to be heated by electricity even in the absence of equipment used for electric comfort heating if the building is provided with electrical service in excess of one hundred amps, unless the code enforcement official of the county determines that the electrical service is necessary for a purpose other than for providing electric comfort heating.

(c) Historic buildings that are listed on the national register of historic places or Colorado state register of historic properties and buildings that have been designated as historically significant or that have been deemed eligible for designation by a local governing body that is authorized to make such designations; and

(d) Any building that is exempt pursuant to the energy code.

(6) Notwithstanding any other provision of this section, the board of county commissioners of a county that is required to adopt an energy code may make any amendments to the energy code that the board deems appropriate for local conditions, so long as the amendments do not decrease the effectiveness of the energy code.

(7) (a) The office shall ensure that information explaining the requirements of the energy code and describing acceptable methods of compliance is available to builders, designers, engineers, and architects.

(b) The office shall provide boards of county commissioners with technical assistance concerning the implementation and enforcement of the energy code.






Part 3 - Establishment of Subdivision Exemption Plats for the Purpose of Correcting Legal Descriptions

§ 30-28-301. Legislative declaration

(1) The general assembly hereby finds and declares that, in certain areas of the state, property has been conveyed as irregular parcels or as parcels platted prior to establishment of current subdivision regulations. Situations exist where the physical layout of lots conveyed in this manner are not in dispute, but the legal descriptions of these lots contain inaccuracies such that conflicts exist in the written record locating property boundaries. These conflicts in the legal descriptions jeopardize the ability of property owners to utilize and to convey their property. These conflicts often affect a number of properties such that the most efficient means of correcting them is to create a subdivision exemption plat for the area which can be used as a uniform basis for legal descriptions. The inability of property owners to resolve conflicts in legal descriptions is contrary to the public welfare and interferes with efficient and economic development and utilization of land.

(2) It is the purpose of this part 3 to provide for the preparation of subdivision exemption plats for unplatted areas or for areas platted prior to current subdivision regulations which can be used as a uniform basis for legal descriptions of such areas.



§ 30-28-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Irregular, divided area" means an area containing parcels of less than thirty-five acres which are either irregular parcels or parcels which were platted prior to June 1, 1972.

(2) "Irregular parcel" means a parcel of land which is not uniquely defined on a subdivision plat but which is described by any of the following methods:

(a) An aliquot part of a section;

(b) A metes and bounds description;

(c) A book and page or reception number reference;

(d) Any so-called "assessor's tract";

(e) A description which calls only for the owner's or adjoiner's name.

(3) "Land division study area" means an area of land which qualifies as an irregular, divided area as defined in subsection (1) of this section, and which has been designated by the board of county commissioners for the purpose of preparing a plan for platting in accordance with the provisions of section 30-28-304.

(4) "Land surveyor" means a person registered or licensed pursuant to part 2 of article 25 of title 12, C.R.S.

(5) "Parcel" means a contiguous area of land, except for intervening easements and rights-of-way with a continuous boundary defined either by the methods specified in subsection (2) of this section, when the description of the parcel has been recorded in the office of the county clerk and recorder or by reference to a recorded subdivision plat.

(6) "Property owner" or "owner" means the person or persons who hold title to a parcel of land as shown on the property tax assessment roll in the office of the county assessor.

(7) "Subdivision exemption plat" or "exemption plat" means a subdivision plat which depicts a division of land or the creation of an interest in property for which the board of county commissioners has granted an exemption from subdivision regulations pursuant to section 30-28-101 (10)(d) and which is suitable for recording pursuant to section 38-51-105, C.R.S.

(8) "Subdivision plat" means a map of a platted subdivision recorded for the purpose of creating land parcels which can be identified uniquely by reference to such map.



§ 30-28-303. Creation of land division study area

(1) Upon petition of the property owners who represent not less than ten percent of the land in an irregular, divided area, the board of county commissioners may create a land division study area.

(2) At any regular meeting of the board of county commissioners, the board may designate an area of land as a land division study area if:

(a) The notice and comment provisions of subsection (3) of this section have been complied with; and

(b) The board finds that the area proposed for inclusion in the study qualifies as an irregular, divided area.

(3) Prior to designating an area of land as a land division study area, the board of county commissioners shall publish its intent to consider such designation thirty days prior to the meeting in a newspaper of general circulation in the county. Such notice shall include the time and place of the hearing and an invitation to the public to comment on the proposed designation.



§ 30-28-304. Preparation and adoption of plan for platting notice - withdraw from plan - requirements for adoption

(1) (a) The board of county commissioners shall have prepared a plan for platting the land division study area.

(b) The plan shall include the estimated cost for preparing a subdivision exemption plat and the estimated amount which must be assessed against each property included in the plan in order to repay the cost of the exemption plat. Costs associated with the following activities shall be eligible for inclusion in the cost estimate:

(I) Surveying and engineering;

(II) Drafting;

(III) Computerized mapping;

(IV) Aerial photography;

(V) Monumentation;

(VI) Title research and documentation;

(VII) Preparation of deeds;

(VIII) Court costs; and

(IX) Project administration.

(c) In addition to the costs set forth in subparagraphs (I) to (IX) of paragraph (b) of this subsection (1), the estimated cost may include a contingency amount of up to fifteen percent of the total costs set forth in such subparagraphs.

(2) (a) The board of county commissioners shall conduct a public hearing to consider adoption of the plan for platting described in subsection (1) of this section and to allow owners of property in the land division study area an opportunity to register either their agreement or objection to having their property included in any subdivision exemption plat for the land division study area.

(b) Notice of the time and place of the hearing shall be given at least thirty days prior to the hearing by publication in a newspaper of general circulation in the county and by certified mail to owners of property included in the land division study area. In addition to the time and place of the hearing, the notice shall include at a minimum the following information:

(I) A map showing the properties included in the land division study area, including the approximate location of parcel boundaries;

(II) The purpose for which the study area was created;

(III) The process by which a subdivision exemption plat for the land division study area can be prepared;

(IV) The cost estimates for preparation of a subdivision exemption plat, with conspicuous notification that such costs would be assessed against the properties included in the exemption plat;

(V) The opportunity for the property owner to object to this property being included in any subdivision exemption plat for the land division study area; and

(VI) A copy of the plan for platting prepared pursuant to subsection (1) of this section.

(3) (a) Any property owner may elect to withdraw from the plan for platting described in subsection (1) of this section by submitting a written request by certified mail to the county clerk and recorder prior to the date of the hearing or by appearing at the hearing and informing the board of county commissioners of his decision to withdraw from the plan.

(b) The board of county commissioners shall exclude properties of owners who request withdrawal pursuant to paragraph (a) of this subsection (3) from any plan adopted for platting the land division study area.

(c) The board of county commissioners shall not adopt a plan for platting if the withdrawal of property owners from participation would result in an increase in the amount of the assessment against the remaining properties from that amount which was stated in the plan, unless written consent is obtained from all owners who elect to participate in the plan for platting.

(4) Prior to adoption of any plan for platting a land division study area:

(a) The board of county commissioners shall obtain written consent from each property owner who elects to participate in the plan. Consent on the part of a property owner to participate in the plan shall constitute consent to the following:

(I) Preparation of a subdivision exemption plat for his property;

(II) Temporary conveyance of title to his property to the district court as provided in section 30-28-307;

(III) Payment of the assessment against his property for the cost of preparing the subdivision exemption plat;

(b) Each property owner participating in the plan shall provide evidence of title insurance or other evidence of title which is acceptable to the board of county commissioners for the property which shall be included in the plan for platting. The board of county commissioners shall have the authority to evaluate evidence of title and to exclude properties where title has not been proven to the board's satisfaction.

(5) The board of county commissioners shall adopt the plan for platting by resolution by a majority vote of the full membership of the board.



§ 30-28-305. Preparation of subdivision exemption plat

(1) The board of county commissioners shall have a subdivision exemption plat prepared for those properties in the land division study area for which the owners have:

(a) Not elected to withdraw from the plan as provided in section 30-28-304 (3);

(b) Given written consent to participate in the plan for platting and have supplied adequate evidence of title as required by section 30-28-304 (4).

(2) The exemption plat shall be prepared by a professional land surveyor, and shall assign a lot number to each of the properties included in the exemption plat.



§ 30-28-306. Preparation of deeds

The board of county commissioners shall have deeds prepared for each of the properties included in the subdivision exemption plat, using the exemption plat as the basis for the legal description of such properties. Deeds prepared under the provisions of this section shall constitute a legal means for the conveyance of property only upon recordation of the subdivision exemption plat in the office of the county clerk and recorder.



§ 30-28-307. Conveyance of title to district court

(1) Upon completion of the preparation of the subdivision exemption plat and of the deeds for the parcels included in the exemption plat, each property owner participating in the subdivision exemption plat shall convey the existing title to his property to the district court having jurisdiction over the property which is to be platted.

(2) The district court shall hold each title in escrow and shall act as the property owner for all properties conveyed in this manner for purposes of executing the owner's certificate for consent to the subdivision of the properties as indicated in the subdivision exemption plat.



§ 30-28-308. Recordation of subdivision exemption plat

Upon execution of the owner's certificate by the district court, the board of county commissioners shall have the subdivision exemption plat recorded in the office of the county clerk and recorder.



§ 30-28-309. Reconveyance of title to property owners

(1) Upon recordation of the subdivision exemption plat by the county clerk and recorder, the district court shall reconvey the titles held by the court pursuant to section 30-28-307 to the property owners who conveyed title to their properties to the district court. The district court shall convey title by means of the deeds which were prepared in accordance with section 30-28-306.

(2) (a) A failure to record the subdivision exemption plat and to reconvey title from the district court to the participating property owners within five working days from the date title is conveyed to the district court shall void the original conveyance to the district court.

(b) Voiding of the original conveyance shall not preclude subsequent attempts to convey property to the district court for the purposes stated in this part 3, and the limitation on the length of time the district court may hold title to properties so conveyed shall apply to any subsequent conveyance attempts.



§ 30-28-310. Assessment of costs

(1) (a) The board of county commissioners shall have the authority to assess all eligible costs incurred in preparing the subdivision exemption plat against the properties included in the exemption plat. The maximum amount of such assessment shall be the maximum cost estimate which was included in the plan for platting. The board of county commissioners may establish a schedule of not more than ten years for repayment of the assessment.

(b) The assessment shall become part of the property taxes owed for the affected properties, and the board of county commissioners shall have power to collect delinquent assessments in the same manner that delinquent property taxes are collected. The amount assessed against each of the affected properties shall be proportionate to the benefit received.

(2) The district court shall have the authority to charge for the costs incurred in administering sections 30-28-307 and 30-28-309. Such costs shall be paid by the county at the time these duties are performed, and the county shall be reimbursed for such costs by adding a proportionate amount of such costs to the property owners' assessments which are levied in accordance with subsection (1) of this section.



§ 30-28-311. Cancellation of process

(1) After adoption of the plan for platting as set forth in section 30-28-304, the board of county commissioners shall cancel the procedures set forth in this part 3 for the creation of a subdivision exemption plat upon:

(a) Written request from at least seventy-five percent of the participating property owners; or

(b) Refusal on the part of one or more property owners to convey title as required by section 30-28-307.

(2) The board of county commissioners shall have the authority to assess costs as provided in section 30-28-310 against the properties included in the adopted plan for work completed prior to cancellation of the process.



§ 30-28-312. Limitation on liability

Property owners and any persons representing themselves as property owners who convey property to the district court under the provisions of this part 3 shall bear full responsibility for the condition of the title they hold to the property and for any subsequent litigation regarding defective title. Administration by the board of county commissioners and the district court of the procedures set forth in this part 3 shall not confer liability upon them or anyone in their employ for any litigation regarding defective title of any property which is included in a subdivision exemption plat prepared pursuant to this part 3.



§ 30-28-313. Severability

If any section, clause, provision, or portion of this part 3 shall be found unconstitutional or otherwise invalid by a court of competent jurisdiction, the remainder of this part 3 shall not be affected.






Part 4 - Cluster Development

§ 30-28-401. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is in the public interest to encourage clustering of residential dwellings on tracts of land that are exempt from subdivision regulation by county government pursuant to section 30-28-101 (10)(c)(X), thereby providing a means of preserving common open space, of reducing the extension of roads and utilities to serve the residential development, and of allowing landowners to implement smart growth on land that is exempt from subdivision regulations.

(b) Landowners should have the option to consider cluster development when subdividing land into parcels in a manner that constitutes an alternative to the traditional thirty-five acre interests described in section 30-28-101 (10)(c)(I).

(c) A process should be available for the development of parcels of land for residential purposes that will authorize the use of clustering, water augmentation, density bonuses, not to exceed two units for each thirty-five acre increment, or other incentives, and the transfer of development rights and fulfill the goals of the county to preserve open space, protect wildlife habitat and critical areas, and enhance and maintain the rural character of lands with contiguity to agricultural lands suitable for long-range farming and ranching operations.



§ 30-28-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Rural land use process" means a planning process duly enacted and adopted by a county which is designed to offer a land use option for single family residential purposes that differs from traditional thirty-five acre divisions of land, as described in section 30-28-101 (10)(c)(I).



§ 30-28-403. Cluster development

(1) A cluster development is any division of land that creates parcels containing less than thirty-five acres each, for single-family residential purposes only, where one or more tracts are being divided pursuant to a rural land use process and where at least two-thirds of the total area of the tract or tracts is reserved for the preservation of open space. No rural land use process as authorized by this section shall approve a cluster development that would exceed one residential unit for each seventeen and one-half acre increment.

(2) As a condition of approving a cluster development, a rural land use process shall require that the cluster development plan to set aside land to preserve open space or to protect wildlife habitat or critical areas not permit development of such land for at least forty years from the date the plan is approved.



§ 30-28-404. Water - sewage - roadways - notification to state engineer

(1) In an effort to preserve open space and water resources, a cluster development may obtain only one well permit for each single-family residential lot pursuant to sections 37-90-105 and 37-92-602, C.R.S., subject to the provisions of subsection (2) of this section.

(2) Except in areas of the state where unappropriated water is available for withdrawal and the vested water rights of others will not be materially injured and except inside designated groundwater basins, a water court-approved plan for augmentation shall be required and shall accompany any county-approved rural land use plan when the water usage in the cluster development would exceed an annual withdrawal rate of one acre-foot for each thirty-five acres within the cluster development. Nothing in this section shall be construed to preclude the use of treated domestic water provided by any public or private entity.

(3) No later than ten days after approval of a cluster development pursuant to a county's rural land use process, the board of county commissioners shall notify the state engineer of such approval and shall provide the state engineer a copy of the approved rural land use plan that includes the cluster development.












Apportionment of Federal Moneys

Article 29 - Apportionment of Federal Moneys From Public Lands

§ 30-29-101. Receipts from national forests - legislative intent

(1) All moneys received by the state treasurer from the federal government under provisions of the act of congress of May 23, 1908, as amended, 16 U.S.C. sec. 500, relating to receipts from national forests, referred to in this section as "national forest payments", shall be credited to a clearing account.

(2) The state treasurer shall pay over the national forest payments within thirty days after receipt of the payments to the treasurers of the several counties of the state in which national forests are located, on the basis of the acreage of national forest land located in each county and in accordance with information provided by the appropriate agency of the federal government as to source and amount.

(3) (a) The boards of county commissioners of the counties receiving the payments specified in subsection (2) of this section shall allocate a minimum of twenty-five percent to the county road and bridge fund and a minimum of twenty-five percent to the public schools in the county; except that the county may allocate less than twenty-five percent of the national forest payments to the county road and bridge fund in order to maximize the receipt by the county of federal payments in lieu of taxes pursuant to 31 U.S.C. sec. 6901 et seq., referred to in this section as "PILT". The allocation of the remaining fifty percent of the national forest payments shall be determined pursuant to the provisions of paragraph (b) of this subsection (3).

(b) (I) A total of three representatives from the school districts in the county and three members of the board of county commissioners, or their designees, shall meet and shall negotiate the remaining percentage allocation of the national forest payments to either the public schools in the county or the county road and bridge fund. In determining the allocation of the national forest payments, the parties shall seek to maximize the total amount of federal funds that may be received by the county and the public schools in the county.

(II) Unallocated national forest payments shall remain unspent until such time as the parties agree upon the allocation of the national forest payments between the county road and bridge fund and the public schools in the county.

(c) If there is more than one school district in the county, the amount allocated to each district shall be in the proportion that its pupil enrollment during the preceding school year bears to the aggregate pupil enrollment in all districts in the county during said preceding school year.

(4) Notwithstanding the minimum percentage allocations to the public schools in the county and the county road and bridge fund set forth in paragraph (a) of subsection (3) of this section, in any federal fiscal year in which the national forest payments received by the state from the federal government are less than six million dollars, the parties specified in paragraph (b) of subsection (3) of this section shall allocate one hundred percent of the national forest payments to either the public schools in the county or the county road and bridge fund pursuant to the provisions of paragraph (b) of subsection (3) of this section.

(5) Repealed.



§ 30-29-102. Receipts from flood control projects

(1) All moneys received by the state treasurer from the federal government under provisions of Public Law 526, 79th Congress, Second Session, approved July 24, 1946, relating to flood control projects, shall be credited to a clearing account.

(2) As soon as practicable after receipt of the moneys specified in subsection (1) of this section, the state treasurer shall pay over said moneys to the treasurers of the several counties of the state in which flood control projects are located, in accordance with information provided by the appropriate federal agency as to location and amount.

(3) The boards of county commissioners of the counties receiving the payments specified in subsection (2) of this section shall allocate twenty-five percent thereof to the county road and bridge fund and seventy-five percent thereof to the public schools of the county. If there is more than one school district in the county, the amount allocated to each district shall be in the proportion which its pupil enrollment during the preceding school year bears to the aggregate pupil enrollment in all districts in the county during said preceding school year.









Flood Control

Article 30 - Control of Stream Flow

§ 30-30-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Channel" means that area of a stream where water normally flows between banks and not that area beyond where vegetation exists.

(2) "Obstruction" means sandbars formed by the natural flow of a stream, temporary structures, planks, snags, and debris in and along the existing channel which cause a flood hazard.



§ 30-30-102. Authority to remove obstructions in streams

(1) The board of county commissioners of each county shall have authority within its respective county, for flood control purposes only, to remove or cause to be removed any obstruction to the channel of any natural stream which causes a flood hazard, and for such purpose only the board of county commissioners shall have a right of access to any such natural stream, which access shall be accomplished through existing gates and lanes, if possible. Such authority includes the right to modify existing diversion or storage facilities at no expense to the diverter of a water right, but it shall in no way alter or diminish the quality or quantity of water entitled to be received under any vested water right.

(2) Except in case of imminent flood danger, such right of access shall be exercised only as follows:

(a) Upon five days' notice to the landowner and to the owner of any other property or leasehold interest in the area to be inspected, including public utilities, the board of county commissioners shall have a right of access to any natural stream for the purpose of inspecting it and determining if there are obstructions to its channel which create a flood hazard.

(b) If the board of county commissioners determines that there are obstructions on the property owner's property which in its opinion create a flood hazard, it shall give him written notice of those conditions. Thereafter the board of county commissioners shall negotiate with the owner to reach agreement as to the existence of such conditions and as to the procedures necessary for the elimination thereof. If such agreement is reached, the owner, if he requests, shall be given a reasonable time within which to eliminate such conditions himself, and such agreement may provide for compensation to the owner for such work.

(c) If the board of county commissioners and the owner cannot reach such agreement, then, unless the owner consents to access by the board of county commissioners, the board of county commissioners shall have access only through the institution of proceedings in the district court for a mandatory order compelling the owner to permit access for the purposes specified in subsection (1) of this section. In such court proceedings, it shall be appropriate for the court to consider the necessity for and the reasonableness of the request of the board of county commissioners for access and to award to the owner such payment, if any, as may be proper to compensate him for damages to his property resulting from the flood control work on his property as authorized by the board of county commissioners.

(d) Whenever such action occurs within the boundaries of a municipality, the board of county commissioners shall consult with the governing body of that municipality.

(3) Prior to the initiation of any flood control work under this article, the board of county commissioners shall give the division of parks and wildlife written notice, specifying the conditions which in its opinion create a flood hazard and the location of such. This subsection (3) shall not apply in the case of imminent flood danger.



§ 30-30-103. Contracts and agreements

The board of county commissioners of a county may enter into contracts and agreements with adjoining counties, the state of Colorado or any agency or political subdivision thereof, or the United States or any agency or political subdivision thereof for the purpose of implementing or carrying out the purposes of this article.



§ 30-30-104. Adoption of plan

A board of county commissioners may by resolution adopt a plan to carry out the purposes of this article.



§ 30-30-105. Colorado water conservation board - grants to counties

The Colorado water conservation board may make grants to counties, out of moneys appropriated by the general assembly or other funds available for such purpose, to assist them in removing stream flow obstructions in accordance with section 30-30-102, C.R.S. Grants under this section shall be made upon application by the county therefor and on the basis of the urgency of the flood control problem in the county and the county's financial need.









Home Rule

Article 35 - Home Rule Counties

Part 1 - General Provisions

§ 30-35-101. Short title

This article shall be known and may be cited as the "Colorado County Home Rule Powers Act".



§ 30-35-102. Legislative declaration

The general assembly declares that, in order to better meet and resolve problems of growth and urbanization and to promote the health, safety, security, and general welfare of the people, county government should be strengthened and provided more flexibility in its powers; therefore, this article is enacted with the intent to implement the provisions of section 16 of article XIV of the state constitution to provide home rule powers for the counties of this state and shall be liberally construed to effect such intent.



§ 30-35-103. Home rule counties - general powers

(1) Any county which adopts, has adopted, or proposes to adopt a county home rule charter to establish the organization and structure of county government, pursuant to the provisions of part 5 of article 11 of this title, may provide in such charter, or amendment thereto for the adoption of all or certain of the home rule powers authorized pursuant to the provisions of this article. In addition to powers authorized in this article, a home rule county, and its officers and employees, shall have all the powers of any county not adopting a home rule charter, except as otherwise provided in this article or in the charter or in the state constitution.

(2) None of the home rule powers granted in this article shall be exercised by a home rule county within the corporate limits of any municipality or territory annexed thereto, nor shall any fee, tax, assessment, or levy of any kind be imposed within such municipality for the exercise of any of the county home rule powers which are not authorized for nonhome rule counties, unless consent thereto is first given by the governing body of such municipality. Nothing contained in this article shall affect the power, otherwise granted by law, of a home rule county to own, operate, and maintain real and personal property within the corporate limits of any municipality.

(3) Notwithstanding any other provision in this part 1, none of the powers authorized in this article shall be applied to any municipal property, functions, services, or facilities, whether provided or located within or outside municipal boundaries, as the boundaries may from time to time exist, unless consent thereto is first given by the governing body of the municipality. This part 1 shall not be construed as limiting the authority of any municipality nor as expanding the authority of any county with respect to any municipality or any municipal property, functions, services, or facilities.

(4) A home rule county shall provide all mandatory county functions, services, and facilities and shall exercise all mandatory powers as are required by law for counties not having home rule powers. A home rule county may provide all permissive functions, services, and facilities and may exercise all permissive powers granted in this article and by other law applicable to counties not having home rule powers, except as otherwise provided in this article or in the charter or in the state constitution.

(5) A home rule county shall be a body politic and corporate, under such name and style as prescribed by law, and may sue and be sued, contract or be contracted with, acquire and hold real and personal property, have a common seal which it may change and alter at pleasure, and have such other privileges as are incident to corporations of like character or degree, not inconsistent with its charter or the laws of this state.






Part 2 - General Powers

§ 30-35-201. Powers of governing bodies

The governing body of a home rule county shall exercise such duties and authority and shall have all the powers and responsibilities as provided by law for governing bodies of counties not adopting a home rule charter and shall also have all of the following powers that have been included in the county's home rule charter or in any amendment thereto, pursuant to the provisions of section 30-35-103 (1):

(Administrative Powers)

(1) Finances. To control the finances and property of the corporation;

(2) Appropriations. To appropriate moneys for corporate purposes only, and provide for payment of debts and expenses of the corporation;

(3) Public entertainment. To appropriate moneys in an amount not exceeding six-tenths of one mill on the valuation for assessment for the purpose of giving public concerts and entertainments by such corporation;

(4) Advertising. To appropriate moneys for the purpose of advertising the business, social, and educational advantages, the natural resources, and the scenic attractions of the corporation;

(5) Taxes. To levy and collect taxes for general and special purposes on real and personal property, as provided by statute;

(6) Indebtedness. (a) To contract an indebtedness on behalf of the county and upon the credit thereof, by borrowing money or issuing the bonds of the county, for any public purpose of the county, including, but not limited to, the supplying of water and sewer facilities service, the purchase of land, and the purchase, construction, extension, and improvement of public roads, streets, buildings, facilities, and equipment, and for the purpose of supplying a temporary deficiency in the revenue for defraying the current expenses of the county;

(b) The total amount of indebtedness for all purposes shall not at any time exceed three percent of the valuation for assessment of the county as determined by the county assessor, except such debt as may be incurred in supplying water, and no loan for any purpose shall be made unless it is by ordinance, which shall be irrepealable until the indebtedness therein provided for is fully paid or discharged, specifying the purposes to which the funds to be raised shall be applied, and providing for the levying of a tax which, together with such other revenues, assets, or funds as may be pledged, shall be sufficient to pay the annual interest on, and extinguish the principal of, said debt within the time limited for the debt to run, which, excepting such debt as may be incurred in supplying water, shall not be more than thirty years; except that said tax when collected shall only be applied for the purposes in said ordinance specified, until the indebtedness is paid and discharged; but no debt shall be created unless the question of incurring the same is submitted, at a regular or special election of the county, to the registered electors thereof and a majority of the registered electors voting upon the question vote in favor of creating such debt.

(c) No statutory provisions of any other law limiting or fixing tax rates shall limit the provisions of this subsection (6).

(d) Bonds issued under this subsection (6) may mature serially during a period of not more than thirty years from the date thereof, in which event the amounts of such annual maturities shall be fixed by the governing body; except that bonds issued to supply water may mature over a longer period. If the governing body so determines, said bonds may be redeemable prior to maturity with or without payment of a premium, not exceeding three percent of the principal thereof. In any event said bonds shall be subject to call commencing not later than fifteen years from the date thereof. The right to redeem all or part of said bonds prior to their maturity, and the order of any such redemption, shall be reserved in the ordinance authorizing the issuance of bonds and shall be set forth on the face of said bonds.

(e) The ordinance or resolution submitting the question of contracting an indebtedness shall contain a statement of the maximum net effective interest rate at which said indebtedness may be incurred. For the purposes of this article:

(I) "Net effective interest rate" of a proposed issue of bonds shall be defined as the net interest cost of said issue divided by the sum of the products derived by multiplying the principal amount of such issue maturing on each maturity date by the number of years from the date of said proposed bonds to their respective maturities.

(II) "Net interest cost" of a proposed issue of bonds shall be defined as the total amount of interest to accrue on said bonds from their date to their respective maturities, plus the amount of any discount below par or less the amount of any premium above par at which said bonds are being or have been sold. In all cases the net effective interest rate and net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(f) (I) The governing body, having received approval at an election to issue bonds and having determined that the limitations of the original election question are too restrictive to permit the advantageous sale of the bonds so authorized, may submit, at another regular or special election, either the question of issuing the bonds, or any portion thereof, at a higher maximum net effective interest rate than the maximum interest rate or maximum net effective interest rate approved at the original election or the question of issuing the bonds, or any portion thereof, to mature over a longer period of time than the maximum period of maturity approved at the original election, or the governing body may submit both such questions.

(II) An election held pursuant to this paragraph (f) shall be held in substantially the same manner as an election to authorize bonds initially, except as may be required for the submission of the limited question or questions permitted under this paragraph (f).

(III) At an election held pursuant to this paragraph (f), if the changes submitted are not approved, such result shall not impair the authority of the governing body at a later time to issue the bonds originally approved within the limitations established at the first election.

(7) Officers and employees. To provide by ordinance for the powers, duties, appointment, term of office, removal, and compensation of all officers and employees of the county not otherwise provided for by the state constitution or by statute or by charter and to provide for a retirement plan for such officers and employees;

(8) Supplies. To provide by ordinance that all the paper, printing, stationery, fuel, and other supplies needed for the use of the county shall be furnished by contract let to the lowest responsible bidder;

(9) Charges on land. To prescribe, by general ordinance, the mode in which the charges on the respective owners of lots or lands, and on the lots or lands, shall be assessed and determined for the purposes so authorized by law. Any such charge, when assessed, shall be payable by the owners at the time of the assessment, personally, and also be a lien upon lots or parcels of land from the time of the assessment. Such charge may be collected and such lien enforced by a proceeding in law or in equity, either in the name of such corporation or of any person to whom it shall have directed payment to be made. In any such proceedings where pleadings are required, it shall be sufficient to declare generally for work and labor done and materials furnished on the particular street, alley, or highway, for sewerage, or for water used. Proceedings may be instituted against all the owners, or any of them, to enforce the lien against all the lots or parcels of land, or each lot or parcel, or any number of them embraced in any one assessment; but the judgment or decree shall be for each separately for the amount properly chargeable to each. Any proceedings may be severed in the discretion of the court for the purpose of trial, review, or appeal.

(10) Vacancies. To fill any vacancy occurring by death, removal, or resignation of any member of the governing body or other elective county officer by the appointment of a successor, and such appointee shall hold his office only until the next election, when the vacancy shall be filled by election as in other cases;

(11) Grants of rights-of-way. To grant, by ordinance and upon such terms and conditions as may be prescribed therein, rights-of-way through, over, across, and under roads, streets, and alleys;

(Public Works and Services)

(12) Buildings. To construct and maintain public buildings;

(12.5) Energy conservation measures. To enter into installment purchase contracts or shared-savings contracts or otherwise incur indebtedness under section 29-12.5-103, C.R.S., to finance energy conservation and energy saving measures and enter into contracts for an analysis and recommendations pertaining to such measures under section 29-12.5-102, C.R.S.

(13) Streets and public grounds. (a) To plan, establish, open, alter, widen, extend, grade, pave, or otherwise improve roads, streets, alleys, avenues, sidewalks, parks, and public grounds, and vacate the same, and to direct and regulate the landscaping within the rights-of-way of such roads, streets, and, avenues and on public grounds; to regulate the use of the same; to prevent and remove encroachments or obstructions upon the same; to provide for the lighting of the same; and to provide for the maintenance of the same;

(b) To regulate the openings therein for the laying-out of gas or water mains and pipes and the building and repairing of sewers, tunnels, and drains or for any other purpose;

(c) To regulate the use of sidewalks along the streets and alleys, and all structures thereunder, and to require the owner or occupant of any premises to keep the sidewalks free from snow and other obstructions;

(d) To regulate and prevent the throwing or depositing of ashes, garbage, or any offensive matter in, and to prevent any injury to, any road, street, avenue, alley, or public ground;

(e) To provide for and regulate crosswalks, curbs, and gutters;

(f) To regulate and prevent the use of roads, streets, sidewalks, and public grounds for the erection of signs, signposts, awnings, awning posts, and utility poles and for the posting of handbills and advertisements; to regulate and prohibit the exhibition or carrying of banners, placards, advertisements, or handbills upon the streets or public grounds or upon the sidewalks; and to regulate and prevent the flying of flags, banners, or signs across the streets or from houses or other structures;

(g) To regulate the numbering of houses and lots and to name and change the name of any road, street, avenue, alley, or other public place;

(14) Bridges and tunnels. To construct and maintain bridges, viaducts, and tunnels and to regulate the use thereof;

(15) Sewers and water mains. To construct and maintain culverts, drains, sewers, water mains, septic tanks, and cesspools and to regulate their use and to assess, either in whole or in part, the cost of the construction of sewers, water mains, and drains upon the lots or lands adjacent to and opposite the improvements in proportion to the frontage of such lots or lands abutting upon the road, street, or alley wherein such sewer, water main, or drain is to be laid. The benefit to the public generally, if any, shall be determined by ordinance and shall be assessed against the county, and the balance may be assessed against the lots or lands and the owners thereof, according to the frontage.

(16) Lease or purchase of canals. To purchase or lease any canal or ditch already constructed, or which may hereafter be constructed, and all the rights, privileges, and franchises of any person or corporation owning the same or having any interest or right therein, and to hold and operate the same in the same manner as the persons or corporations from whom the same may be purchased or leased might otherwise do, if such purchase or lease is made for the purpose of supplying, by said ditch or canal, water for the use of the people of the county and if a majority of the registered electors of the county voting at any regular election held for the election of county officers vote in favor of said purchase;

(17) Obligations - repair - management. In making a purchase or lease pursuant to subsection (16) of this section, to assume all obligations and other duties which by law devolve upon the owner of such ditch or canal from whom the same may be purchased or leased by virtue of subsection (16) of this section and to repair, improve or enlarge said canal or ditch or any flume, dam, or gate connected therewith and, for such objects, to levy and collect taxes in the same manner as other taxes are levied and collected by law. The management of such ditch or canal shall be under the control of the governing body of a home rule county.

(18) Counties may purchase water rights. To purchase water and water rights for the purpose of supplying counties and the inhabitants thereof with water. When deemed necessary and proper, the governing body of a county may purchase and hold the lands with which said water right is connected, whether the same is within or beyond the corporate limits thereof.

(19) May divert waters - sell lands. To divert the waters acquired by purchase, to the amount and extent theretofore lawfully appropriated, for the use of the county and the inhabitants thereof and to sell such lands whenever the governing body of a county may deem such course advisable;

(20) Ratification of prior rights purchased. To exercise the right to hold and retain water rights, or such lands and water rights as may have been purchased prior to June 8, 1981, by any county in this state for the purpose of providing water for the use thereof or for the use of its inhabitants, such right hereby being given and ratified and confirmed to the county; and also to exercise the right to divert the water belonging to such rights for the use of the county and the inhabitants thereof; and to sell and dispose of such lands so purchased separate and apart from the water rights as provided in subsection (19) of this section;

(21) Water pollution control. (a) To cooperate with and report to the water quality control commission and the department of public health and environment concerning any instances of water pollution, but this paragraph (a) shall not be construed to affect any activity conducted in compliance with any valid permit, license, or other authority granted or issued by any agency of the state or federal government;

(b) To apply for and to accept grants or loans or any other aid from the federal or state government or any agent or instrumentality thereof or any private agency;

(c) To construct, reconstruct, lease, improve, better, and extend sewerage facilities and sewage treatment works wholly within or wholly without the county or partially within and partially without the county;

(d) To issue its general obligation bonds or other general obligations for the purpose set forth in, and within the limitations prescribed by, subsection (6) of this section and to issue its revenue bonds or obligations for such purpose in accordance with law;

(e) To provide that such bonds or obligations or any part thereof may be sold to the state of Colorado or the United States of America or any agency or instrumentality of either at private sale and without advertisement;

(f) To cooperate with other local public bodies and with state and federal agencies by contract for the joint construction and financing of sewerage facilities and sewage treatment works and the maintenance and operation thereof;

(g) To enter into joint operating agreements with industrial enterprises and accept gifts or contributions from such industrial enterprises for the construction, reconstruction, improvement, and extension of sewerage facilities and sewage treatment works. When determined by its governing body to be in the public interest and necessary for the protection of the public health, the county is authorized to enter into and perform contracts, whether long-term or short-term, with any industrial establishment for the provision and operation by the county of sewerage facilities to abate or reduce the pollution of waters caused by discharges of industrial wastes by the industrial establishment and the payment periodically by the industrial establishment to the county of amounts at least sufficient, in the determination of such governing body, to compensate the county for the cost of providing, including the payment of the principal and any interest charges, and of operating and maintaining the sewerage facilities serving such industrial establishment.

(22) Firehouses, equipment, and firefighters. To erect firehouses, and provide fire equipment for the extinguishment of fires and to provide for the use and management of the same; to determine the powers and duties of the members of the fire department in taking charge of property to the extent necessary to bring under control and extinguish any fire and to preserve and protect property not destroyed by fire; and to restrain persons from interfering with the discharge of the duties of the members of the fire department in connection with the fighting of any fire;

(23) Hospitals and places of relief. (a) To erect, establish, and maintain public hospitals, medical dispensaries, and other health facilities;

(b) The limitations on borrowing and incurring indebtedness set forth in section 25-3-304 (2), C.R.S., shall not apply to county hospitals established in home rule counties, as that term is defined in part 5 of article 11 of this title. The board of public hospital trustees in such home rule counties shall have the power to borrow money and enter into long term leases even where such indebtedness may not be repaid for more than one year and such indebtedness shall not require the approval of the board of county commissioners of such county unless such power to approve such indebtedness is specifically reserved to the board of county commissioners in the county home rule charter. The home rule county shall incur no liability as a result of the actions to incur indebtedness by such board of public hospital trustees.

(24) Cemeteries. To establish and regulate cemeteries within or without the corporation and acquire lands therefor, by purchase or otherwise, and to cause cemeteries to be removed;

(25) Franchise and charges for utilities. When the right to build and operate such water or cable television systems is granted to private individuals or incorporated companies by the county, to make such grant to inure for a term of not more than twenty-five years and to authorize such individuals or company to charge and collect from each person supplied by them with water or such water or cable television charges as may be agreed upon between said person or corporation so building said works and the county; and to enter into a contract with the individual or company constructing said works to supply the county with water for fire purposes and for such other purposes as may be necessary for the health and safety thereof and to pay therefor such sums as may be agreed upon between said contracting parties;

(26) Assessments for utility charges. To assess from time to time, when constructing such water or cable television systems, in such manner as they shall deem equitable upon each tenement or other place supplied with such service, such charges as may be agreed upon by the governing body. At the regular time for levying taxes in each year, said county is hereby empowered to levy and cause to be collected, in addition to the other taxes authorized to be levied, a special tax on taxable property in the county. Such tax, with charges hereby authorized, shall be sufficient to pay the expenses of operating and maintaining such systems. If the right to build, maintain, and operate such systems is granted to private individuals or incorporated companies by the county, and the county shall contract with said individuals or companies for the supplying of such services for any purpose, the county shall levy each year and cause to be collected a special tax as provided for above, sufficient to pay off such charges so agreed to be paid to said individuals or company constructing said systems, but the said special tax shall not exceed the sum of three mills on the dollar for any one year.

(27) Water facilities and taxes. To construct public wells, cisterns, and reservoirs in the roads, streets, and other public and private places within the county, or beyond the limits thereof, and to provide proper pumps and conduits or ditches, for the purpose of supplying such county with water; and to levy an equitable and just tax or charge upon all consumers of water for the purpose of defraying the expense of such improvements;

(28) Supply water to outside consumers. To supply water from their water systems to consumers outside of the county and to collect therefor such charges, upon such conditions and upon such limitations as the county may impose by ordinance;

(29) Parks - recreational facilities - conservation easements. (a) To acquire, establish, and maintain such lands, or interests in land, within the county as in the judgment of the governing body may be necessary, suitable, or proper for boulevards, parkways, avenues, driveways, and roadways or for park or recreational purposes for the preservation or conservation of sites, scenes, open space, and vistas of scientific, historic, aesthetic, or other public interest.

(b) "Interests in land", as used in subsections (29) to (39) of this section, means and includes any and all rights and interests in land less than the full fee interest, including, but not limited to, future interests, easements, covenants, and contractual rights. Every such interest in land held pursuant to this subsection (29), when recorded, shall be deemed to run with the land to which it pertains for the benefit of the county holding such interest and may be protected and enforced by a county in any court of general jurisdiction by any proceeding known at law or in equity.

(c) Any county may unite with any other similarly authorized political subdivision of this state in acquiring, establishing, and maintaining any property which a county is authorized to acquire, establish, or maintain pursuant to this subsection (29).

(30) Lands or interests in land acquired. With respect to lands, or interests in land, for any of the purposes mentioned in subsection (29) of this section, to acquire, either by gift, devise, or purchase, but no land shall be purchased for such purpose until the governing body shall adopt an ordinance authorizing such acquisition and stating the location and legal description of the lands to be acquired and, in case of purchase, the price to be paid and the manner of payment or unless the proposal to acquire such lands shall be submitted upon petition pursuant to subsection (33) of this section and approved by the electors of the county. Lands or interests in land given or devised to a county for the purposes mentioned shall be accepted or refused by ordinance passed by the governing body of the county.

(31) Management - licenses - franchises. Exclusively, to manage and control all parks, pleasure grounds, boulevards, parkways, avenues, driveways, and roads as mentioned in subsection (29) of this section and, exclusively, to lay out, regulate, and improve the same, to prohibit certain or heavy traffic therein and thereon, to grant or refuse licenses to vend goods on the roads, streets, or sidewalks within three hundred feet of any park entrance and on the streets and sidewalks adjoining parks, and to establish and maintain necessary rules and regulations for the proper supervision and government thereof. The county shall have such additional powers relating thereto as may be prescribed by ordinance, and the governing body shall provide, by ordinance, for the enforcement of such rules and orders.

(32) Bequests for park purposes. Upon such trusts or conditions as may be approved by the county real or personal property may be granted, bequeathed, devised, or conveyed to the county for the purpose of the improvement or ornamentation of any park, pleasure ground, boulevard, parkway, avenue, driveway, or road or for the establishment or maintenance in parks or pleasure grounds of museums, zoological or other gardens, collections of natural history, observatories, libraries, monuments, or works of art. All such property or the rents, issues, and profits thereof shall be subject to the exclusive management and control of the county.

(33) Acquisition and bonds submitted to electors. (a) For any of the purposes named in subsection (29) of this section within the county limits, to acquire, by purchase, gift, devise, or exchange, lands, or interests in land, which may be necessary, suitable, or proper. No lands or interests in land shall be so acquired by purchase unless the governing body has adopted an ordinance in accordance with the provisions of subsection (30) of this section. No indebtedness shall be created nor shall any bonds be issued for acquiring such lands or interests in land, unless the question of incurring such debt and issuing such bonds shall have been submitted at a regular election to a vote of those persons qualified to vote on authorization of other bonded indebtedness and approved as required by subsection (6) of this section.

(b) The governing body, upon petition of the registered electors of the county, equal in number to ten percent of the total number of such electors voting at the last regular election of the county, shall submit at the next regular election either or both of the questions of acquisition or of incurring bonded indebtedness by separate ordinance. In the ordinance submitting the question of the acquisition of such lands or interests in land, the governing body shall state the location of the land or interests in land proposed to be acquired, describing the same by legal subdivisions, wherever practicable, and the consideration to be given for the purchase and the manner of payment; and, in the ordinance submitting the question of incurring indebtedness, the governing body shall state the maximum net effective interest rate at which the bonds may be issued. If the only question to be submitted is the acquisition of such properties, the question may be submitted at a regular or special election. If the acquisition or incurring of indebtedness or both have been approved as required by subsection (6) of this section, the governing body shall acquire such lands or interests in land, incur said indebtedness, or both, pursuant to said authorization.

(34) Park fund - certified vouchers. To provide for a park fund which shall consist of moneys levied, collected, and appropriated therefor and coming into the fund by donation or otherwise. All moneys collected and credited to the park fund shall be used for the maintenance and improvement of parks, parkways, boulevards, avenues, driveways, and roads and shall be expended by the county as in their judgment the needs of such property shall require. The same shall be drawn upon the proper officers of the county, upon vouchers properly authenticated.

(35) Maximum tax levy - moneys credited. (a) As a part of the annual levies authorized by law, to annually levy, assess, and collect upon each dollar of taxable property within the county not more than one and one-half mills for the purposes of said park fund, the proceeds of which shall be collected in the same manner as other county taxes and shall be appropriated to the park fund.

(b) All moneys collected or received or levied or appropriated by the county for park purposes shall be deposited in the county treasury to the credit of the park fund. Any portion thereof remaining unexpended at the end of any fiscal year or at any other time shall not in any event revert into the general fund nor be subject to appropriation for general purposes.

(36) Acquisition of park land by assessment and bond sale. In addition to the powers conferred to acquire lands for parks and parkways by the sale of the general bonds of the county, to acquire boulevards, parkways, avenues, driveways, and roads, in the manner provided in subsection (37) of this section, the same to be paid for by special assessments upon all the other real estate, except avenues, boulevards, streets, and roads, in the county or partly out of the proceeds of the sale of the general bonds of the county and partly by such assessments as the same may be determined by ordinance.

(37) Acquisition by condemnation. For the purpose of acquiring lands for boulevards, parkways, avenues, driveways, and roads, to select and, by a suitable proceeding in the name of the county and without the passage of any ordinance, to condemn real property, to purchase any real property so selected for one or more boulevards, parkways, avenues, driveways, or roads, and to select routes and streets for the purpose of establishing and maintaining a system of connecting boulevards and pleasure ways or parkways therein. All such condemnation proceedings shall be in accordance with the general laws of the state, so far as the same are applicable, but the benefit to other lands shall be ascertained and assessed.

(38) Park bonds. To pay for the parks and pleasure grounds, boulevards, parkways, avenues, driveways, and roads established by any county, or such part thereof, as may be determined by the county, in park bonds of the county of a date and form prescribed by the county, bearing the name of the county, and payable to bearer at such times and in a sufficient period of years to cover the period of payments provided for, with interest annually at a rate or rates such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, as may be determined by the governing body. The bonds shall be signed by the executive officer, countersigned by the county clerk and recorder, and bearing the seal of the county endorsed thereon, the interest to be evidenced by suitable coupons attested by a facsimile of the signature of the county clerk and recorder.

(39) Control of park grounds. In all cases where any home rule county has acquired lands for parks, parkways, boulevards, or roads, to have full police power and jurisdiction and full power and authority in the management, control, improvement, and maintenance of and over any and all such lands so acquired; to have power and authority to provide by ordinance for the regulation and control of its lands so acquired and to prevent the commission of any and all acts which are or may be declared unlawful and to prosecute and punish the violation of any ordinances in its county courts. A county shall have like power and jurisdiction to regulate and prevent the erection, construction, and maintenance, within three hundred feet of any such park, parkway, boulevard, or road, of any advertisement or of any billboard or other structure for advertisements, and the county shall also have like power and jurisdiction over the use of any public roads, boulevards, or parkways within such parks and running over or through or between such lands and any public roads, boulevards, or parkways between any such parks or pleasure ground and its county boundaries.

(Building and Zoning Regulations)

(40) Planning and zoning. To exercise the powers of planning and zoning pursuant to the provisions of article 28 of this title;

(Condemnation Powers)

(41) Streets and sewers. To extend, by condemnation or otherwise, any road, street, alley, or highway, over or across, or to construct any sewer under or through any railroad track, right-of-way, or land of any railroad company, within the county jurisdiction, but, where no compensation is made to such railroad company, the county shall restore such railroad track, right-of-way, or land to its former condition or in a sufficient manner not to have impaired its usefulness;

(42) Public transportation - rights-of-way. To grant the use of, or right to lay down, any railroad track in any road or street of the county to any public transportation company;

(43) Utilities. To condemn and appropriate so much private property as shall be necessary for the construction and operation of sewers in such manner as may be prescribed by law;

(Ordinance Power)

(44) Power and penalties. To pass all ordinances and rules and make all regulations proper or necessary to carry into effect the powers granted to home rule counties, with such fines and penalties as the governing body shall deem proper, but no fine or penalty shall exceed three hundred dollars, and no imprisonment shall exceed ninety days for one offense;

(45) Enforcement. To enact and provide for the enforcement of all county ordinances necessary to protect life, health, and property; to prevent and remove nuisances defined by statute and upon complaint to the district attorney; to preserve the general welfare, order, and security of the county and its inhabitants;

(46) Parking - facilities. To provide, by ordinance, for the construction, maintenance, and operation of public parking facilities, buildings, stations, or lots by the county and to pay for the cost thereof by general tax levy or otherwise or by the issuance of bonds of the county, which bonds may be retired by revenues assessed and collected as rentals, fees, or charges from the operation of such facilities or from parking meter rentals or charges.



§ 30-35-202. Power to sell public works - sell or lease property

(1) The governing body shall have the following additional powers:

(a) To sell and dispose of public utilities, public buildings, real property used or held for park purposes, or by other real property used or held for any governmental purposes. Before any such sale of a park or recreation facility shall be made, the question of said sale and the terms and consideration thereof shall be submitted at a regular election and approved in the manner provided for authorization of bonded indebtedness by section 30-35-201 (6);

(b) By ordinance, to sell and dispose of any other real property owned by the county upon such terms and conditions as such governing body may determine at a regular or special meeting;

(c) To lease any real property, together with any facilities thereon, owned by the county when deemed by the governing body to be in the best interest of the county. Any lease for a period of more than one year shall be by ordinance. Any lease for one year or less than one year shall be by resolution or ordinance.

(2) All leases and deeds of conveyance executed and acknowledged by the proper officers of the county and purporting to have been made pursuant to the provisions of this section shall be deemed prima facie evidence of due compliance with all the requirements hereof.






Part 3 - Ordinances - Penalties

§ 30-35-301. Duty to make and publish ordinances

A county adopting any of the home rule powers under this article shall make and publish, from time to time, ordinances, not inconsistent with the laws of the state, for carrying into effect or discharging the powers and duties conferred by this article and as seems necessary and proper to provide for the safety, preserve the health, promote the prosperity, and improve the morals, order, comfort, and convenience of such county and the inhabitants thereof. Such ordinances may be in addition to those authorized by section 30-15-401, and the provisions of sections 30-15-402 to 30-15-411 shall also apply to such ordinances.






Part 4 - Ordinance Codes Adopted by Reference

§ 30-35-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Adopting county" means any home rule county adopting an ordinance pursuant to the provisions of this part 4.

(2) "Code" means any published compilation of statutes, ordinances, rules, regulations, or standards adopted by the federal government or the state of Colorado, or by an agency of either of them, or by any municipality or county within the state of Colorado. It includes any codification or compilation of existing ordinances of the adopting county. The operation of this article as to published compilations of any organization or institution shall be limited to building codes, which may embrace any of the following subjects: The construction, alteration, repair, removal, demolition, equipment, use and occupancy, location, and maintenance of buildings or other structures, whether erected before, on, or after June 8, 1981.

(3) "County clerk" means the county clerk and recorder or equivalent officer.

(4) "Governing body" means the governing body of a home rule county.

(5) "Primary code" means any code which is directly adopted by reference in whole or in part by any ordinance passed pursuant to this part 4.

(6) "Published" means issued in printed, lithographed, multigraphed, mimeographed, or similar form.

(7) "Secondary code" means any code which is incorporated by reference, directly or indirectly, in whole or in part, in any primary code or in any secondary code.



§ 30-35-402. Adoption by reference - title

If all the procedures and requirements of this part 4 are complied with, any home rule county is authorized to enact any ordinance which adopts any code by reference, in whole or in part; and such primary code, thus adopted, may in turn adopt by reference, in whole or in part, any secondary codes duly described therein. However, every primary code and every secondary code which is incorporated in any such adopting ordinance shall be specified in the title of the ordinance.



§ 30-35-403. Notice - hearing

After the first reading of the adopting ordinance and of the code to be adopted thereby, and of any secondary codes therein adopted by reference, the governing body shall schedule a public hearing thereon. Notice of the hearing shall be published twice in a newspaper of general circulation in the adopting county, once at least fifteen days preceding the hearing and once at least eight days preceding it. If there is no such newspaper, the notice shall be posted in the same manner as provided for the posting of a proposed ordinance. The notice shall state the time and place of the hearing. It shall also state that copies of the primary code and also copies of the secondary codes, if any, being considered for adoption are on file with the county clerk and recorder and are open to public inspection. The notice shall also contain a description which the governing body deems sufficient to give notice to interested persons of the purpose of the code and of any secondary code incorporated therein by reference, the subject matter of each such code, the name and address of the agency by which each has been promulgated, or, if a municipality or county, the corporate name of such municipality or county which has enacted such code, and the date of publication of such code or codes, and in the case of a code of any municipality or county the notice shall contain specific reference to code or codes of a given municipality or county as they existed and were effective at a given date.



§ 30-35-404. Adopting ordinance - adoption of penalty clauses by reference prohibited

After the hearing, the governing body may amend, adopt, or reject the adopting ordinance in the same manner in which it is empowered to act in the case of other ordinances; but nothing in this article shall be deemed to permit the adoption by reference of any penalty clauses which may appear in any code which is adopted by reference. Any such penalty clauses may be enacted only if set forth in full in the adopting ordinance. All changes or additions to any code made by the governing body shall be published in the manner which is required for ordinances.



§ 30-35-405. Publication of ordinance

Nothing contained in this part 4 shall be deemed to relieve any home rule county from the requirement of publishing in full the ordinance which adopts any such code, and all provisions applicable to such publication shall be fully carried out. The adopting ordinance shall contain the same description of the primary adopted code and of each secondary code incorporated therein by reference, as required in the notice of hearing in section 30-35-403.



§ 30-35-406. Filing of public record - sale of copies

Not less than three copies of each primary code adopted by reference, and of each secondary code pertaining thereto, all certified to be true copies by the county executive officer and the county clerk, shall be filed in the office of the county clerk at least fifteen days preceding the hearing and shall be kept there for public inspection while the ordinance is in force. After the adoption of the code by reference, one of the copies of the primary code and of each secondary code may be kept in the office of the chief enforcement officer instead of in the office of the county clerk. Following the adoption of any code, the county clerk shall at all times maintain a reasonable supply of copies of the primary code and of any secondary codes incorporated in it by reference, available for purchase by the public at a moderate price.



§ 30-35-407. Amendments

If at any time any code which any home rule county has previously adopted by reference is amended by the agency or municipality or county which originally promulgated, adopted, or enacted it, then the governing body may adopt such amendment by reference through the same procedure as required for the adoption of the original code; or an ordinance may be enacted in the regular manner, setting forth the entire text of such amendment.



§ 30-35-408. Use as evidence

Copies of such codes in published form, duly certified by the county clerk and executive officer of the home rule county, shall be received without further proof as prima facie evidence of the provisions of such codes or public records in all courts and administrative tribunals of this state.






Part 5 - Actions by or Against Home Rule Counties

§ 30-35-501. Review without bond

In all actions, suits, and proceedings in any court in this state in which a county of this state shall be a party, such county may take an appeal or writ of certiorari, as provided by law or rule of court, without giving bond.






Part 6 - Bonds - Funding - Floating Debt

§ 30-35-601. Funding bonds - determination of indebtedness

The governing body of a home rule county may issue negotiable coupon bonds, to be denominated funding bonds, for the purpose of funding any of the legal floating indebtedness of the county, whether such indebtedness is existing on or is created on or after June 8, 1981. The specific indebtedness to be funded and the amount of such funding bonds to be issued under the provisions of this part 6 shall first be determined by the governing body and a certificate of such determination shall be made and entered in and upon the records of the county prior to the issuance of said funding bonds. Nothing in this part 6 shall be construed to repeal or amend any law limiting the indebtedness of the county.



§ 30-35-602. Floating indebtedness defined

The term "floating indebtedness", as used in this article, includes all obligations of the county to pay money, of whatever kind or character, except indebtedness evidenced by the outstanding, negotiable interest-bearing bonds of the county.



§ 30-35-603. Bond election - judgments

(1) Whenever the governing body deems it expedient to issue funding bonds under the provisions of this article, it shall direct, by ordinance, that the question be submitted, at a regular election, in the manner provided for authorization of other bonded indebtedness in section 30-35-201 (6). At any election held under the provisions of this part 6, the question of authorizing the funding of all or any part of the floating indebtedness of the county may be submitted as one question of determination, irrespective of the form or date of such indebtedness. The election shall be conducted as nearly as may be in conformity with the provisions of the general election laws. The election notice shall specify, in addition to the time and places for holding said election, the qualifications for persons to vote on such question, the amount of the indebtedness to be funded, and the amount of funding bonds proposed to be issued at the rate of interest they shall bear. At such election, the ballots or voting machine tabs shall contain the words "For the Funding Bonds" and "Against the Funding Bonds".

(2) No election shall be necessary to authorize the governing body of a home rule county to issue bonds for the purpose of funding indebtedness in the form of a valid subsisting judgment against the county.



§ 30-35-604. Ordinance - form and maturity of bonds

(1) If the governing body determines to issue funding bonds for the purpose of paying and discharging any valid and subsisting judgment against the county or if, upon canvassing the vote cast at any election held under the provisions of this part 6, it is determined by the governing body that a majority of the legal votes cast upon the question submitted are in favor of funding, the governing body shall make such determination a part of the official records of the county, and the governing body shall immediately thereafter adopt an ordinance, which shall not be subject to the referendum provisions of any law, providing for the issue of said funding bonds in accordance with the provisions of this article. Such ordinance shall fix the date of said funding bonds; shall designate the denominations thereof, the rate of interest, the maturity date which shall not be more than twenty-five years from the date of said funding bonds, and the place of payment, within or without the state of Colorado, of both principal and interest; and shall prescribe the form of said funding bonds.

(2) Such funding bonds shall be negotiable in form, shall recite the title of the act under which they are issued, shall be executed in the name of the county and signed by the executive officer, countersigned by the treasurer, and attested by the county clerk and recorder and shall have the seal of the county affixed thereto. The interest accruing on such funding bonds shall be evidenced by interest coupons thereto attached, bearing the engraved facsimile signature of the treasurer of the county. When so executed such coupons shall be the binding obligations of the county, according to their import. In the adoption of said ordinance providing for the issue of such funding bonds, the governing body shall make the principal of the debt payable in substantially equal annual installments during the period, not exceeding twenty-five years, within which the debt is to be discharged. The date of the maturity of the first installment of the debt shall be not more than five years from the date of said funding bonds.



§ 30-35-605. Disposition of bonds

All such funding bonds may be exchanged, dollar for dollar, in satisfaction of the indebtedness to be funded, or they may be sold at not less than their par value, as directed by the governing body, and the proceeds thereof shall be applied only to the purpose for which such funding bonds were issued.



§ 30-35-606. Taxes for interest and redemption

The interest accruing on such funding bonds issued pursuant to the provisions of this part 6 prior to the time when tax levies are available therefor shall be paid out of the general revenues of the county. For the purpose of reimbursing such general revenues and for the payment of subsequently accruing interest, the governing body issuing such funding bonds, or the proper tax assessing and collecting officers upon whom shall devolve the duty of levying and collecting county taxes, shall levy annually a sufficient tax upon all of the taxable property in the county fully to discharge such interest. For the ultimate redemption of such funding bonds, they shall levy annually such a tax upon all the taxable property in the county as will create a fund sufficient to discharge each annual installment of such funding bonds at the maturity thereof, which fund shall be called the redemption fund. All taxes for interest on and for the redemption of such bonds shall be paid in cash only and shall be kept by the county treasurer as a special fund to be used only in payment of the interest upon and for the redemption of such bonds. Such tax shall be levied and collected as other county taxes are levied and collected. The tax provisions for the ultimate redemption of such bonds shall be set forth in the ordinance authorizing their issue and shall set forth the years in which such taxes shall be levied for the creation of said redemption fund.



§ 30-35-607. Ordinance irrepealable

Any ordinance authorizing an issue of funding bonds under the provisions of this part 6 and providing for the levy of taxes for the payment of the interest upon the principal of such funding bonds shall not be altered or repealed until the indebtedness thereby authorized has been fully paid.






Part 7 - Bonds - Refunding Bonded Debt

§ 30-35-701. Refunding bonds - amount

The governing body of a home rule county may issue negotiable coupon bonds, to be denominated refunding bonds, for the purpose of refunding any of the bonded indebtedness of the county whether due or not, or which has or may become payable at the option of the county or by consent of the bondholders, or by any lawful means, whether such bonded indebtedness is existing on or is created on or after June 8, 1981. The amount of such refunding bonds to be issued under the provisions of this part 7 shall first be determined by the governing body, and a certificate of such determination shall be made and entered in and upon the records of the county prior to the issuance of said refunding bonds.



§ 30-35-702. Vote of electors - when not required

Whenever such governing body deems it expedient to issue refunding bonds under the provisions of this part 7 and the net interest cost and the net effective interest rate of the proposed issue of refunding bonds does not exceed the net interest cost and net effective interest rate of the issue of bonds to be refunded, such refunding bonds may be issued without the submission of the question of issuing such refunding bonds to a vote of the qualified electors of the county. The issuance of bonds under this part 7 for the purpose of refunding bonds which were originally issued to supply water to the county shall not require approval of such electors.



§ 30-35-703. Vote of electors - when required - procedures

(1) Whenever such governing body deems it expedient to issue refunding bonds under the provisions of this part 7 and either the net interest cost or the net effective interest rate of the proposed issue of refunding bonds exceeds the net interest cost or the net effective interest rate, respectively, of the issue of bonds to be refunded, the governing body, by ordinance or resolution, shall submit the question of issuing said refunding bonds at a special election called and held for that purpose or at a regular election of county officers; but bonds issued under this part 7 for the purpose of refunding bonds which were originally issued to supply water to the county shall not require such approval of the electors. An election held under this section shall be held in the manner provided for the authorization of an original bonded indebtedness in section 30-35-201 (6).

(2) At any election held under the provisions of this part 7, the question of authorizing the refunding of all or any part of the then outstanding bonded indebtedness of the county may be submitted as one question for determination, whether such bonds are of the same or of different issues.

(3) The election shall be conducted as nearly as may be in conformity with the provisions of the general election laws.

(4) The election notice shall specify, in addition to the time and places for holding said election, the qualifications for persons to vote on such question, the amount and date of the bonds to be refunded, the amount of refunding bonds proposed to be issued, and the maximum net effective rate of interest at which they may be issued.

(5) At such election the ballots or voting machine tabs shall contain the words "For the Refunding Bonds" and "Against the Refunding Bonds".



§ 30-35-704. Ordinance for bond issue - bonds

(1) If the governing body determines to issue refunding bonds without an election by meeting the requirements set forth in sections 30-35-701 to 30-35-703, or if, upon canvassing the vote cast at any election held under the provisions of this part 7, it is determined by the governing body that a majority of the legal votes cast upon the question submitted are in favor of refunding, the governing body shall make such determination a part of the official records of the county and shall immediately thereafter adopt an ordinance providing for the issuance of said refunding bonds in accordance with the provisions of this part 7.

(2) Such ordinance shall fix the date of said refunding bonds, shall designate the denominations thereof, shall designate the maximum net effective interest rate, the rate or rates of interest of individual bonds, the maturity dates, and the place or alternate places of payment within or without the state of Colorado, of both principal and interest, and shall prescribe the form of said refunding bonds.

(3) Such refunding bonds shall be negotiable in form, shall recite the title of the ordinance under which they are issued, and shall be executed in the name of the county and signed by the executive officer, countersigned by the treasurer, with the seal of the county affixed thereto, and attested by the county clerk and recorder. The interest accruing on such refunding bonds shall be evidenced by interest coupons thereto attached, bearing the engraved facsimile signature of the treasurer of the county. When so executed, such coupons shall be the binding obligations of the county, according to their import.

(4) In the adoption of said ordinance providing for the issuance of said refunding bonds, the governing body shall make the principal of the debt payable in annual or semiannual installments commencing not later than five years after the date of such bonds and maturing during a period not exceeding thirty-five years from the date thereof. The amounts of such maturities shall be fixed by the governing body. The right to redeem all or any part of said issue of bonds prior to the respective maturities thereof and the order of any such redemption may be reserved in said ordinance, and, if so reserved, shall be set forth on the face of said bonds.

(5) Outstanding bonds, which are secured by a pledge of specific special funds or revenues of the county in addition to the general ad valorem tax revenues of said county, may be refunded under the provisions of this part 7, and substantial compliance with the provisions of this article shall be deemed and taken to be sufficient to legally authorize such refunding and the issuance of refunding bonds for such purpose, without further actions being taken by the county. Such a pledge of specific special funds or revenues need not be made to additionally secure the refunding bonds so issued, but such funds or revenues may be so pledged if it is deemed advisable by the governing body of the county.



§ 30-35-705. Exchange - sale - proceeds - amounts

Such refunding bonds may be exchanged dollar for dollar for the bonds to be refunded, or they may be sold at, above, or below their par value at a price or prices such that the net effective interest rate of the issue of refunding bonds does not exceed the maximum net effective interest rate authorized. Such refunding bonds shall be in a principal amount not exceeding the principal amount of the bonds to be refunded, as directed by the governing body, and the proceeds thereof shall be applied only to the purpose for which such refunding bonds were issued. The principal amount of said refunding bonds may be the same as or less than the principal amount of the bonds to be refunded, if due, adequate, and sufficient provision has been made for the payment, or redemption, and retirement of said bonds to be refunded and the payment of the interest accruing and having accrued thereon in accordance with this article.



§ 30-35-706. Tax for payment of refunding bonds

The interest accruing on such refunding bonds issued pursuant to the provisions of this part 7 prior to the time when the proceeds of tax levies are available therefor shall be paid out of the general revenues or any other revenues of the county available therefor. For the purpose of reimbursing such general revenues or other revenues and for the payment of subsequently accruing interest, the governing body shall levy annually a sufficient tax upon all the taxable property in the county fully to discharge such interest. For the ultimate payment or redemption of such refunding bonds there shall be certified and levied annually such a tax upon all the taxable property in such county as will create a fund sufficient to pay or redeem and discharge such refunding bonds at or prior to their respective maturities; but in the event the bonds to be redeemed and the interest thereon accruing would have been paid from taxes levied upon only part of the taxable property in the county, the taxes levied for payment or redemption of the refunding bonds, and the interest accruing thereon, shall be levied in the same manner and upon only the same taxable property as would have been levied for payment of the bonds to be refunded if no refunding of said bonds had been made and accomplished. As collected, all taxes levied for payment of interest on and for the payment or redemption of the principal of such bonds shall be kept by the treasurer of the county in a special fund, to be used only in the payment of the interest upon and for the payment or redemption of the principal of such bonds. Such tax shall be levied and collected in the same manner as other county taxes are levied and collected. The ordinance authorizing the issuance of said bonds shall set forth the years in which such taxes shall be levied for the creation of said fund.



§ 30-35-707. Ordinance not to be altered

Any ordinance authorizing an issue of refunding bonds under the provisions of this part 7 and providing for the levy of taxes for the payment of the interest upon and the principal of such refunding bonds shall not be altered or repealed until the indebtedness thereby authorized shall have been fully paid.



§ 30-35-708. Combined issues - procedures

Any such refunding bonds may be issued to refund one or more issues of outstanding bonds of a county; but no two or more issues of outstanding bonds may be refunded by a single issue of refunding bonds unless the taxable property upon which tax levies are being made for payment of each such outstanding issue of bonds is identical to the taxable property on which such levies are being made for the payment of all other outstanding bonds proposed to be refunded by such single issue of refunding bonds. In the event that two or more issues of outstanding bonds of a county are to be refunded by the issuance of a single issue of refunding bonds, as provided in this section, the net interest cost and net effective interest rate on the bonds to be refunded shall be computed as if all of said bonds had originally been combined as a single issue aggregating the total of the smaller issues, and the results of this computation shall be compared with the net interest cost and net effective interest rate on the whole of the single refunding issue for purposes of determining the necessity of submitting the question of issuing such refunding bonds to a vote of the registered electors of the county.



§ 30-35-709. Application of refunding bond proceeds - procedures - limitations

(1) The proceeds derived from the issuance of any refunding bonds under the provisions of this part 7 shall either be immediately applied to the payment, or redemption, and retirement of the bonds to be refunded and the cost and expense incident to such procedures, or shall immediately be placed in escrow to be applied to the payment of said bonds upon their presentation therefor and the costs and expenses incident to such proceedings and for no other purpose or purposes whatsoever until the bonds being refunded have been paid in full and discharged, and all accrued interest thereon has also been paid in full, upon which occurrences the escrow shall terminate, and any funds remaining therein shall be returned to the county and may be used to pay other bonds of the county.

(2) The costs and expenses incident to the refunding of outstanding bonded indebtedness, the issuance of refunding bonds, and the establishment and maintenance of escrow accounts, pursuant to the provisions of this part 7, may be paid from any moneys or funds of the county which are legally available therefor. Any moneys or funds of the county legally available therefor may be placed in any escrow account established under the provisions of this article and may be used and expended for the purposes specified in the escrow agreement if such procedure is deemed by the governing body to be in the best interests of the county.

(3) Any escrowed funds, pending such use, may be invested or, if necessary, reinvested only in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., maturing at such times as to insure the prompt payment of the bonds refunded under the provisions of this article and the interest accruing thereon.

(4) Escrowed funds and investments, together with any interest to be derived from such investments, shall be in an amount which at all times shall be sufficient to pay the bonds refunded as they become due at their respective maturities or as they are called for redemption and payment on prior redemption dates, as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom. The computations made in determining such sufficiency shall be verified by a certified public accountant.

(5) For the purpose of implementing the provisions of this part 7, the governing body of any county shall have the power to enter into escrow agreements and to establish escrow accounts with any commercial bank having full trust powers located within this state which is a member of the federal deposit insurance corporation under protective covenants and agreements whereby such accounts shall be fully secured by direct obligations of the United States, or shall be invested in such direct obligations only, in such amounts as will be sufficient and maturing at such times so as to insure the prompt payment of the bonds refunded, and the interest accruing thereon, under the provisions of this part 7.

(6) In no event shall the aggregate amount of bonded indebtedness of any county exceed the maximum allowable amount as determined pursuant to the provisions of the state constitution, statutes, and charter applicable to such county. In determining and computing such aggregate amount of bonded indebtedness of any home rule county, bonds which have been refunded, as provided in this part 7, either by immediate payment, or redemption and retirement, or by the placement of the proceeds of refunding bonds in escrow shall not be deemed outstanding indebtedness from and after the date on which sufficient moneys are placed with the paying agent of such outstanding bonds for the purpose of immediately paying, or redeeming, and retiring such bonds, or from and after the date on which the proceeds of said refunding bonds are placed in such an escrow.

(7) The issuance of refunding bonds by any home rule county for the purposes and in the manner authorized by this article, or under the provisions of any other enabling law, shall never be interpreted or taken to be the creation of an indebtedness which would require the approval of the qualified electors of the county, and no such approval shall be required for the issuance of such refunding bonds except as is specifically required by this part 7 or such other law under which said refunding bonds are sought to be issued or have been issued.

(8) No bonds may be refunded under the provisions of this part 7 unless the holders thereof voluntarily surrender said bonds for immediate exchange or immediate payment or unless said bonds either mature or are callable for redemption prior to their maturity under their terms within ten years from the date of issuance of the refunding bonds, and provisions shall be made for paying, or redeeming, and discharging all of the bonds refunded within said period of time.



§ 30-35-710. Registration of refunding bonds

Whenever any home rule county issues refunding bonds under the provisions of this part 7, the governing body shall direct that the county clerk and recorder, as a part of said county clerk and recorder's duties, register said bonds in a book to be kept by him for that purpose, and when so registered, the legality thereof shall not be open to contest by the county or by any other person or corporation in behalf of the county for any reason whatever. It is the duty of the county clerk and recorder to register said bonds, noting the principal amount, the date of issuance and maturity, and rate or rates of interest of said bonds.



§ 30-35-711. Redemption of refunding bonds prior to maturity - procedures

(1) In the event that any bonds of a home rule county, either bonds issued for refunding purposes or bonds issued for other purposes as set forth in section 30-35-201 (6), have been or are made redeemable prior to their respective maturities and the governing body determines that all or any part of such bonds should be called for redemption, according to their terms, it is the duty of the county clerk and recorder, as soon as the governing body has authorized the redemption, to cause notice to be given of such action.

(2) Such notice shall be given by publication at least one time in a newspaper customarily used by said county for legal notices at least thirty days prior to the date on which said bonds are to be redeemed and paid. Such notice shall contain the place or places and date on which said bonds shall be redeemed and paid, shall describe the bonds by their legal designation, date, number, and amount, and shall state that after the date so fixed for redemption and payment the interest on said bonds shall cease.

(3) After the date so fixed for redemption and payment, the bonds so called for redemption and payment shall cease to draw interest.



§ 30-35-712. "Net interest cost" - "net effective interest rate"

For the purposes of this part 7, the terms "net interest cost" and "net effective interest rate" have the meanings set forth in section 30-35-201 (6).






Part 8 - Bonds - to Pay Matured Special Assessment

§ 30-35-801. Power to issue bonds - purpose

Subject to the provisions of this part 8, any home rule county shall have power and authority to issue its negotiable coupon bonds for the purpose of paying any special assessment bonds or obligations which it has issued or may issue, together with interest thereon, when it appears that there is not, or will not be, sufficient money for the payment of the same at maturity in the particular fund out of which payment should be made.



§ 30-35-802. Question submitted

No bonds shall be issued under this part 8 until the question of issuing the same has been submitted, at a regular election of a home rule county, to a vote of those persons qualified to vote on authorization of other bonded indebtedness and approved as required by section 30-35-201 (6).



§ 30-35-803. Ordinance - taxes - interest - disposition

The issuance of any bonds voted on in accordance with this part 8 shall be authorized by an ordinance, which shall be irrepealable until the bonds therein provided for shall have been fully paid or discharged, specifying the purpose to which the funds to be raised shall be applied and providing for the levy of a tax sufficient to pay the annual interest and extinguish the principal of such bonds within fifteen but not less than ten years from the creation thereof. Such tax, when collected, shall be applied only to the purpose specified in such ordinance until such bonds shall be paid or discharged. Such bonds shall bear interest at a rate or rates and shall be exchanged or sold at a price or prices so that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized. Interest shall be paid semiannually and shall be payable at such place, be in such denominations, and be executed by such officers as may be prescribed in such ordinance. Such bonds may be exchanged for outstanding matured and overdue special assessment bonds or obligations and interest thereon or they may be sold and the proceeds thereof used for the purpose specified in this part 8.



§ 30-35-804. Construction - disposition of delinquent assessment

Nothing in this part 8 shall be construed to release or discharge any special assessment which is now, or may become, a lien on or against any property. Any home rule county issuing bonds under this part 8 shall be subrogated to the rights of the holders or owners of the outstanding special assessment bonds or obligations paid. If, after the issuance of bonds authorized by this part 8, the delinquent or defaulted special assessments, or any part thereof, are collected and the special assessment bonds or obligations payable out of the particular special assessment fund have been redeemed by means of bonds issued under this part 8, the amounts so collected shall be used to pay the principal of and the interest on the bonds authorized and the tax levies therefor shall be reduced in a like manner.






Part 9 - Special Taxing Districts

§ 30-35-901. Special taxing districts authorized

In accordance with the provisions of section 18 of article XIV of the state constitution, the governing body of a home rule county may establish special taxing districts within the county to facilitate the furnishing of services and the collection of ad valorem taxes or charges for such services, or both such taxes and charges.



§ 30-35-902. Definitions

As used in this part 9, unless the context otherwise requires:

(1) "Registered elector" or "elector" means an individual who resides within a home rule county and is registered and otherwise qualified to vote in county elections in such county.

(2) "Special taxing district" or "district" means a geographic area within a home rule county designated and delineated by the governing body of a home rule county to facilitate the furnishing of services and improvements and the collection of ad valorem taxes or charges for such services, or both such taxes and charges; however, such collection of taxes or charges, or both, shall not be in addition to or in lieu of any taxes or charges, or both, specifically provided for and limited by any statute for the same purpose, including, but not limited to, taxes for law enforcement authorities, roads and bridges, and the like.



§ 30-35-903. Use of districts

(1) Such special taxing districts shall be used when a service or level of service which a county is authorized to provide is to be provided in substantially less than the entire area included within the county and where resulting ad valorem taxes or charges may vary from those imposed in other areas within the county.

(2) As long as the service is provided to the included territory, a special taxing district may include, subject to the limitations of section 30-35-103 (2), any territory within a county. The included territory need not be contiguous if the noncontiguous territory is essential to the provision of such services or improvements, and the same territory may lie within more than one special taxing district so long as there is no duplication of services or improvements.

(3) No tract or parcel of real estate used for manufacturing, mining, railroad, agricultural, or industrial purposes, together with the buildings, improvements, machinery, or equipment or other personal property thereon, for which no direct benefit is provided by the services or improvements of the special taxing district, shall be included therein without the written consent of the owner thereof. If, contrary to the provisions of this subsection (3), any such tract, parcel, or other property thereon is included in any special taxing district, the owner thereof, upon petition to the governing body of the home rule county, shall be entitled to have the same excluded from the special taxing district free and clear of any contract, obligation, lien, or charge to which it might have been liable as a part of the special taxing district.



§ 30-35-904. Formation of districts

(1) Special taxing districts may be established pursuant to the provisions of this section.

(2) (a) The governing body of a home rule county may by resolution propose the formation of such district which resolution shall designate the proposed boundaries thereof, specify the proposed service or services, and set forth the methods of financing proposed for such district.

(b) The governing body shall present the proposal at a public hearing to be held within sixty days after introduction of such resolution, with notice thereof to be published not less than fifteen days before the date set for hearing.

(c) At such hearing any registered elector of the county may be heard on the proposal, including questions of inclusion in or exclusion from the district, and all such objections shall be determined by the governing body on the basis of the public interest, taking into consideration the needs of the people and the availability of the service to the territory which is the subject of any such objection.

(d) The governing body may continue the hearing as necessary and may, after the conclusion thereof, enact the proposed resolution, with or without amendments, or may reject the proposed resolution.

(e) Decisions of the governing body concerning the formation of a special taxing district are not subject to review unless action is instituted by a registered elector to review such proceedings within forty-five days after passage of the resolution. Any such review shall extend only to the question of whether the governing body exceeded its jurisdiction or abused its discretion. If the court so finds, it shall remand the matter to the governing body for further proceedings, consistent with such findings.

(3) (a) A petition, signed by at least eight percent of the registered electors in the proposed district, shall be sufficient to require the governing body of a home rule county to pass a resolution creating the proposed special taxing district.

(b) At the top of each page of the petition must be printed, in plain red letters no smaller than the impression of ten-point, bold-faced type, the following:

WARNING: IT IS AGAINST THE LAW:

For anyone to sign this petition with any name other than his own, or to knowingly sign his name more than once for the same measure, or to sign such petition when not a registered elector.

DO NOT SIGN THIS PETITION UNLESS YOU ARE A REGISTERED ELECTOR

TO BE A REGISTERED ELECTOR, YOU MUST BE:

1. At least eighteen years of age.

2. A citizen of the United States.

3. A resident of the state of Colorado for at least twenty-two days.

4. A resident of the precinct in which you live.

5. Registered to vote in the county.

Do not sign this petition unless you have read or had read to you the proposal

in its entirety and understand its meaning.

(c) The petition shall only be signed by registered electors of the proposed district with their own signatures, after which shall be written their residence addresses, including street and number, if any, city or town, and the date of signing.

(d) To each petition there shall be attached an affidavit of the person who circulated the petition, which shall state the person's address, that he or she is a resident of the state, a citizen of the United States, and at least eighteen years of age, that each signature thereon was affixed in his or her presence, that each signature thereon is the signature of the person whose name it purports to be, that to the best of his or her knowledge and belief each of the persons signing the petition was at the time of signing a registered elector of the proposed district, and that he or she has not or will not in the future pay any money or thing of value to any signer for the purpose of inducing the signer to affix his or her signature to the petition.

(e) The petition shall contain all the information required by subsection (2)(a) of this section.

(f) The petition shall be on pages eight and one-half inches wide by fourteen inches long with a margin of two inches at the top for binding. The signature sheets shall have ruled lines and be numbered consecutively.

(4) No restraining order or temporary injunction pending final judgment of the district court and enjoining the formation of, the inclusion or exclusion of territory in, or the operation of the special taxing district may be issued. Any final judgment which has the effect of enjoining the formation of, the inclusion or exclusion of territory in, or the operation of a special taxing district shall automatically be stayed upon the filing of any appeal of such decision, and no application for supersedeas shall be necessary. Such stay shall continue in full force and effect pending final disposition of the proceedings.

(5) Changes in the boundaries or major changes in the basic or essential nature of services or financing of a special taxing district may be initiated by resolution of the governing body or by petition signed by five percent of the registered electors of the district, and such proposals shall be considered in the same manner as provided in this section for proposals for the original formation of a district.

(6) Upon adoption of a resolution forming a district, the governing body of the home rule county shall function as the governing board of such district.



§ 30-35-905. Powers of board

When acting as the governing board of a special taxing district, the governing body of a home rule county shall have all the powers otherwise provided in this article.



§ 30-35-906. Exclusion

Real property excluded from a district shall thereafter be subject to the levy of taxes for the payment of its proportionate share of any indebtedness of the district outstanding at the time of such exclusion.















Title 31 - Government - Municipal

Corporate Class - Organization and Territory

Article 1 - General Provisions and Classification

Part 1 - General Provisions

§ 31-1-101. Definitions

As used in this title, except where specifically defined, unless the context otherwise requires:

(1) "Ad valorem tax" means only the general property tax levied annually on real or personal property listed with the county assessor.

(2) "City" means a municipal corporation having a population of more than two thousand incorporated pursuant to the provisions of part 1 of article 2 of this title or reorganized pursuant to the provisions of part 3 of article 2 of this title or pursuant to the provisions of any other general law on or after July 3, 1877, and a municipal corporation, regardless of population, organized as a city on December 31, 1980, and choosing not to reorganize as a town pursuant to part 2 of this article, but does not include any city incorporated prior to July 3, 1877, which has chosen not to reorganize nor any city or city and county which has chosen to adopt a home rule charter pursuant to the provisions of article XX of the state constitution.

(3) "City clerk", "clerk", or "town clerk" means the clerk of the municipality who is the custodian of the official records of the municipality or any person delegated by the clerk to exercise any of his powers, duties, or functions.

(4) "Governing body" means the city council of a city organized pursuant to part 1 of article 4 of this title, the city council of a city organized pursuant to part 2 of article 4 of this title, the board of trustees of a town, or any other body, by whatever name known, given lawful authority to adopt ordinances for a specific municipality. For purposes of determining a quorum or the required number of votes for any matter, "governing body" includes the total number of seats on the governing body but does not include the seat held by a nonvoting city manager under section 31-4-214.

(5) "Mayor" means the mayor of the municipality; except that in a municipality having a city manager form of government, "mayor" means the presiding officer of the governing body of the municipality.

(6) "Municipality" means a city or town and, in addition, means a city or town incorporated prior to July 3, 1877, whether or not reorganized, and any city, town, or city and county which has chosen to adopt a home rule charter pursuant to the provisions of article XX of the state constitution.

(7) "Qualified elector" means a person who is qualified under the provisions of the "Colorado Municipal Election Code of 1965" to register to vote in elections of the municipality or who, with respect to a proposed city or town or the creation of an improvement district, is qualified to register to vote in the territory involved in the proposed incorporation or district.

(8) "Qualified taxpaying elector" means a qualified elector who, during the twelve months next preceding the election, has paid an ad valorem tax on property owned by him and situated within the municipality or within the territory involved in the proposed incorporation or improvement district.

(9) "Registered elector" means a qualified elector who has registered to vote in the manner required by law.

(10) "Regular election" means:

(a) Before July 1, 2004, the election held in towns on the first Tuesday of April in each even-numbered year; the election held in cities on the first Tuesday of November in each odd-numbered year; and the election held in any other municipality at which the regular election of officers takes place;

(b) On and after July 1, 2004, the election held in any municipality in accordance with paragraph (a) of this subsection (10) unless a majority of the registered electors of the municipality voting on the question have voted to hold the regular election on a date different than specified in paragraph (a) of this subsection (10) pursuant to section 31-10-109 (1), in which case "regular election" means, for any particular municipality, the date on which the regular election of officers takes place as determined by the registered electors of the municipality.

(11) "Special election" means any election called by the governing body of any municipality or initiated by petition to be held at a time other than the regular election for the purpose of submitting public questions or proposals to the registered electors of the municipality.

(12) "Street" means any street, avenue, boulevard, road, land, alley, viaduct, right-of-way, courtway, or other public thoroughfare or place of any nature open to the use of the municipality or of the public, whether the same was acquired in fee or by grant of dedication or easement or by adverse use.

(13) "Town" means a municipal corporation having a population of two thousand or less incorporated pursuant to the provisions of part 1 of article 2 of this title or reorganized pursuant to the provisions of part 3 of article 2 of this title or pursuant to the provisions of any other general law on or after July 3, 1877, and a municipal corporation, regardless of population, organized as a town on December 31, 1980, and choosing not to reorganize as a city pursuant to part 2 of this article, but does not include any town incorporated prior to July 3, 1877, which has chosen not to reorganize nor any town which has chosen to adopt a home rule charter pursuant to the provisions of article XX of the state constitution.

(14) "Ward" means a district, the boundaries of which have been established pursuant to section 31-2-104 or 31-4-104, from which a member of the governing body of the city or town is elected.



§ 31-1-102. Application - legislative intent

(1) In the recodification of this title, certain provisions which previously applied or may have been interpreted to apply to limited categories of municipalities have been applied to all municipalities, whether statutory, home rule, or special territorial charter. Except for those provisions which expressly apply only to limited categories of municipalities, it is the intent of the general assembly that the provisions of this title shall apply to home rule municipalities except insofar as superseded by charter or ordinance passed pursuant to such charter and to all statutory cities and towns and shall be available to special territorial charter cities and towns unless in conflict with the charters thereof. The general assembly further declares that in the recodification of this title and in the use of the term "municipality" in this title there is no legislative intent to affect or modify the application of the provisions of this title with respect to preemption of home rule or special territorial charter powers, which preemption may or may not have existed on the effective date of this recodification (July 1, 1975). The use of the term "municipality" in future additions or amendments to this title shall not in and of itself create a presumption for or against preemption of home rule or special territorial charter powers.

(2) Where any power is granted in this title to a specific municipal official or group of officials, that power may be exercised within any home rule municipality by the officials, to the extent and in the manner, designated in the particular home rule charter or ordinance passed pursuant to such charter.






Part 2 - Classification of Municipalities

§ 31-1-201. Classification of municipalities

(1) With respect to the exercise of corporate and municipal powers, the municipalities of this state are divided into the following classifications:

(a) Cities or towns incorporated prior to July 3, 1877, which have retained such organization;

(b) Cities or towns organized pursuant to the provisions of article XX of the state constitution;

(c) Cities and towns organized pursuant to the provisions of this title or of any other general law on or after July 3, 1877, which have not chosen to adopt a home rule charter under the provisions of article XX of the state constitution.



§ 31-1-202. Cities or towns retaining prior status

Every city or town incorporated prior to July 3, 1877, which chooses to retain such organization, in the enforcement of the powers or the exercise of the duties conferred by the special charter or general law under which the same is incorporated, shall proceed in all respects as provided by such special charter or general law and shall not be affected nor the powers or duties thereof in any manner changed or abridged by any provisions of this title.



§ 31-1-203. Classification of statutory cities and towns

(1) With respect to the exercises of certain municipal and corporate powers, granted by the provisions of this title, and to the duties of certain municipal officers, set forth in this title, all municipal corporations organized pursuant to the provisions of this title or of any other general law on or after July 3, 1877, which have not chosen to adopt a home rule charter under the provisions of article XX of the state constitution, are divided into cities and towns.

(2) Repealed.



§ 31-1-204. Change of classification - towns - notice - effect on officeholders - options prior to reorganization - terms of office - election dates

(1) The governor and secretary of state, within six months after the returns of any United States census have been filed in the office of the secretary of state, or within thirty days after the returns of the enumeration of the inhabitants of any town taken under and by authority of any town ordinance or resolution adopted by the board of trustees of such town have been filed in the office of the secretary of state, shall ascertain which towns are entitled to become cities. The governor shall cause a statement thereof to be prepared by the secretary of state, which statement shall be published in some newspaper published at the state capital and also in some newspaper, if there is one, printed in each of the towns entitled to such change in classification. A copy of such statement shall be transmitted by the secretary of state to the mayors of said towns and to the next general assembly.

(2) Every such town may proceed at any subsequent regular town election held not sooner than ninety days after the date of the statement's receipt by the mayor, to organize according to the new classification available to it by the election of officers properly belonging thereto. No change of classification, nor the organization of the town into a city in accordance with this section, shall cause the removal from office of any member of the governing body of such town whose term of office has not expired.

(3) Notwithstanding the provisions of sections 31-4-105 and 31-4-107 (4), prior to any election to reorganize to a statutory city under part 1 of article 4 of this title, the governing body of the town may adopt an ordinance providing for the continued appointment of the clerk and treasurer by the governing body. If such an ordinance is repealed, the clerk and treasurer positions shall then be elective offices until changed pursuant to section 31-4-107 (4).

(4) Notwithstanding the provisions of part 2 of article 4 of this title, prior to any election to reorganize, the governing body may conduct an election under the provisions of part 2 of article 4 of this title to determine whether the town should reorganize directly into a city council-city manager form of government. If the voters vote to reorganize in such a manner, the town's form of government shall remain unchanged until the reorganization election at which time the town shall reorganize into a city council-city manager form of government. For the purpose of section 31-4-204 (1), laws of the state applicable to cities and not inconsistent with this part 2 or with part 2 of article 4 of this title shall apply to and govern the town after its reorganization into a city council-city manager form of government.

(5) Notwithstanding the provisions of sections 31-4-104, 31-4-105, 31-4-106, and 31-4-205, prior to any reorganization election, the governing body of the town may adopt an ordinance establishing the number of members to be on the city council after reorganization, which number shall not be less than six, and providing that all members shall be elected from the city at large. If such an ordinance is repealed, the members of the council shall be elected according to the provisions of part 1 or part 2 of article 4 of this title, whichever is applicable.

(6) Notwithstanding the provisions of sections 31-4-105 and 31-4-205 (1), if four-year overlapping terms for the mayor and trustees or any other elective officer were established prior to the reorganization election, such terms shall continue after reorganization for the mayor and council members and any other elective city office until changed pursuant to section 31-4-107 (3) or 31-4-205 (3).

(7) In conformity with the provisions of section 31-1-101 (10), the regular election date for towns reorganizing into cities shall remain, after reorganization, the first Tuesday of April in each even-numbered year unless a majority of the registered electors of the city voting on the question have voted to hold the regular election of the city on a different date pursuant to section 31-10-109 (1), in which case the regular election date of the city shall mean, for such city, the date on which the regular election of officers takes place as determined by the registered electors of the city. Notwithstanding the provisions of section 31-10-109 (1), after reorganization, the governing body of the city may by ordinance establish its regular election date on the Tuesday succeeding the first Monday of November in each odd-numbered year, and may include in such ordinance any alteration in the term of office of officials subsequently elected which may be necessary to accomplish the change in election dates in an orderly manner. In no event shall such ordinance shorten the term of any elected official in office at the time of its adoption.



§ 31-1-205. Organization after change

As soon as the statement is published, as provided in section 31-1-204, showing that any town is entitled to be organized into a city, the proper authorities of such town may adopt and publish such ordinances as may be necessary to perfect such organization with respect to the election, duties, and compensation of officers and with respect to all other necessary matters. All previously adopted ordinances of any town shall remain in force after its organization as a city so far as such ordinances may be applicable.



§ 31-1-206. Change in classification - cities - notice - effect on officeholders - terms of office - election dates

(1) The governor and the secretary of state, within six months after the returns of any United States census have been filed in the office of the secretary of state, or within thirty days after the returns of the enumeration of the inhabitants of any city taken under and by virtue of any city ordinance or resolution adopted by the city council have been filed in the office of the secretary of state, shall ascertain whether such city has a population of two thousand or less. If it appears that a city is entitled to change its classification to that of a town, the governor shall cause a statement thereof to be prepared by the secretary of state, which statement shall be published in some newspaper published at the state capital and also in some newspaper, if there is one, printed in the city involved.

(2) A copy of such statement shall be transmitted by the secretary of state to the mayor of said city and to the next general assembly; and every such city, at any subsequent city regular election held not sooner than ninety days after the date of the statement's receipt by the mayor, may proceed to organize according to the new classification available to it by the election of officers properly belonging thereto. No change of classification, nor the organization of the city into a town in accordance with this section and section 31-1-207, shall cause the removal from office of any member of the governing body of such city whose term of office has not expired; all such members shall continue to be members of the governing body of the newly classified town for their respective terms of office.

(3) Notwithstanding the provisions of section 31-4-301 (2) and (5), if four-year overlapping terms for the mayor and council members or any other elective officer were established prior to the reorganization election, such terms shall continue after reorganization for the mayor and trustees and any other elective town office until changed pursuant to section 31-4-301 (5).

(4) In conformity with the provisions of section 31-1-101 (10), the regular election date for cities reorganizing into towns shall remain, after reorganization as a town, the Tuesday succeeding the first Monday of November in each odd-numbered year unless a majority of the registered electors of the town voting on the question have voted to hold the regular election of the town on a different date pursuant to section 31-10-109 (1), in which case the regular election date of the city shall mean, for any particular municipality, the date on which the regular election of officers takes place as determined by the registered electors of the municipality.



§ 31-1-207. Ordinances to reorganize - existing ordinances

As soon as the statement is published, as provided in section 31-1-206, showing that any city may change in classification to a town, the governing body of such city may adopt and publish such ordinances as may be necessary to perfect such organization in respect to the election, duties, and compensation of officers and with respect to all other necessary matters. All ordinances of any city shall remain in force after its organization as a town so far as such ordinances may be applicable to such town.









Article 2 - Formation and Reorganization

Part 1 - Incorporation

§ 31-2-101. Petition to district court

(1) Whenever the inhabitants of any territory not embraced within the limits of any existing municipality desire to be organized into a city or town, they shall file a petition for incorporation of such city or town with the district court of the county within which such territory, or any part thereof, is situate. The petition shall be signed by not less than one hundred fifty of the registered electors who are landowners and residents within the territory or, in cases where the territory involved is wholly situate in a county having a population of twenty-five thousand or less, signed by forty such registered electors who are landowners and residents and shall:

(a) Describe the territory proposed to be embraced in such city or town, which description shall determine the boundaries thereof;

(b) Have attached thereto an accurate map or plat thereof on a scale no less than one inch to one thousand feet;

(c) State the name proposed for such city or town;

(d) Be accompanied with satisfactory proofs of the number of inhabitants within the territory embraced within the limits of the proposed city or town, which proofs shall be based upon the last preceding federal census, as adjusted according to the records of the county planning office or other county records. At the time of the filing of said petition, the petitioners shall file a bond, in an amount to be determined and approved by the court, to cover the expenses connected with the proceedings in case the incorporation is not effected. In no case shall there be incorporated in such city or town any undivided tract of land consisting of forty or more acres lying within the proposed limits of such city or town without the consent of the owners thereof.

(1.5) The petition may include a request for submission to the electors of the proposed municipality at the incorporation election of any matter permitted to be submitted at the election pursuant to section 31-2-102 (1.5).

(2) No such petition shall be filed where any portion of the boundaries of the proposed city or town is within one mile from the boundaries of any existing municipality, unless the territory proposed to be included within such city or town is composed of three hundred twenty acres or more.

(2.5) (a) In addition to any other notice that may be required under this part 1, whenever the number of registered electors within the area that is the subject of a petition filed pursuant to subsection (1) of this section is less than two thousand five hundred persons, notice of the filing of the petition shall be sent by first-class mail to each person owning real property within the area at the address shown for such owner in the records of the county assessor's office. The cost of mailing the notice required by this paragraph (a) shall be borne by the petitioners.

(b) The notice required by paragraph (a) of this subsection (2.5) shall include the name, address, and telephone number of a contact person who is able to provide information on the petition to the public, the case number of the civil action concerning the petition, and the district court in which the petition is filed. The notice shall also inform the property owner that, if he or she would like to obtain a copy of the petition, the property owner shall submit to the contact person a request for a copy of the petition along with the payment of a fee. The notice shall specify the amount of the fee and instructions as to the manner in which payment shall be made. The fee charged pursuant to this paragraph (b) shall conform to the requirements of section 24-72-205 (5)(a), C.R.S. Upon receipt of payment, the contact person shall mail a copy of the petition to the property owner.

(c) The notice required by paragraph (a) of this subsection (2.5) shall be sent prior to the date on which the district court makes its findings and determination pursuant to section 31-2-102 (1).

(3) (a) No incorporation election shall be held pursuant to section 31-2-102 unless the court finds that the proposed area of incorporation is urban in character and unless the court additionally finds that:

(I) The proposed area of incorporation has an average of at least fifty registered electors residing within the boundaries of the proposed area of incorporation for each square mile of area.

(II) Repealed.

(III) (Repeal provision deleted by revision.)

(b) (I) If the proposed area of incorporation has fewer than five hundred registered electors residing therein, a public hearing shall be held before the board of county commissioners to consider whether the petitioners may hold an incorporation election. Thirty days' notice of the time and place of such hearing shall be given by one publication thereof in a newspaper of general circulation in the county.

(II) After public hearing, the board of county commissioners may refuse to permit the incorporation election to be held if the board finds upon satisfactory evidence that:

(A) Any of the criteria set forth for special districts in section 32-1-203 (2), C.R.S., exist with respect to the area proposed for incorporation;

(B) Annexation to a nearby municipality would avoid unnecessary duplication of the services referred to in sub-subparagraph (A) of this subparagraph (II); and

(C) The proposed incorporation is inconsistent with any applicable county or regional comprehensive plan.

(III) If the proposed area of incorporation includes more than one county, the board of county commissioners of each county included may meet and devise a procedure for a joint hearing to determine whether the petitioners may hold an incorporation election.

(4) If, at any time between the filing of a petition pursuant to this section and not less than ten days prior to the date of the election thereon, there is filed with the court any subsequent petition which meets the requirements of this part 1 and which embraces any of the territory embraced in the initial petition calling for such election, the court may order that all such proposals contained in the said petitions filed with the court be submitted to the registered electors of the territories embraced by such petitions, to be voted on at one election, in the alternative. The court may order the rescission of any prior call of an election, discharge any commissioners previously appointed, and order the appointment of a new commission to call the election on all such proposals, or the court may order the inclusion of the subsequent proposals in the call of an election by the originally appointed commissioners.



§ 31-2-102. Incorporation election

(1) If the district court finds and determines that the territory described in the petition and the petition itself meet the requirements of this part 1, it shall appoint not less than five nor more than nine commissioners, who shall be registered electors residing within the territory described in the petition. Each commissioner, within ten days after his appointment, shall signify by affidavit to the court his intent to serve as commissioner. The commissioners shall hold a meeting within ten days after their acceptance and shall elect a chairman and such other officers as they may determine advisable to assist them in the performance of their duties. A majority of the commissioners appointed shall constitute a quorum at any meeting for the purpose of carrying out their legal duties. Such commissioners, within ten days following their acceptance, by resolution setting the date and time therefor, shall call an election of all the registered electors residing within the territory embraced within said territory, such election to be held not later than ninety days after the date of the call thereof, except as provided in this section. The chairman or other officer of the commissioners shall promptly report to the court, by affidavit, the provisions of the call for election.

(1.5) At any election for the incorporation of a new municipality, the commissioners shall also place upon the ballot any local government matters arising under section 20 of article X of the state constitution, as defined in section 1-41-103 (4), C.R.S., as applied to the new municipality, if the petition filed pursuant to section 31-2-101 requests that such matters be submitted at the incorporation election. Notwithstanding the provisions of subsection (5) of this section, any incorporation election at which a local government matter arising under section 20 of article X of the state constitution is submitted shall be conducted at the time and in the manner required by section 20 of article X of the state constitution.

(2) The commissioners shall establish one or more precincts within said limits and shall designate one polling place for each precinct. The precincts shall consist of one or more whole general election precincts wherever practicable. The chairman shall forthwith certify the precinct boundaries to the county clerk and recorder of the county in which such territory is located. The county clerk and recorder shall prepare a registration list for each precinct in the manner provided in the "Colorado Municipal Election Code of 1965".

(3) Registration and changes of address may be made with the county clerk and recorder. The county clerk and recorder, in his or her discretion, may conduct registration from time to time within the proposed municipal boundaries.

(4) The notice of such an election shall be given by the commissioners in the manner prescribed by the "Colorado Municipal Election Code of 1965". Such notice shall include a description of the limits of the proposed town or city and shall state that the description and plat thereof are on file in the office of the clerk of the district court.

(5) The commissioners shall conduct the election in conformity with the provisions of the "Colorado Municipal Election Code of 1965" insofar as applicable. The commissioners shall act as judges and clerks of the election, and the chairman may appoint such additional judges and clerks of election as he deems necessary. The commissioners shall report the results of the election to the court within three days following the election. The ballots or voting machine tabs used at said election shall be "For Incorporation" and "Against Incorporation".

(6) If more than one proposal is to be voted upon at the election and no proposal receives a majority of favorable votes, all the submitted proposals shall fail; and, if there is a tie in the number of favorable votes cast for any proposals, such proposals shall be voted upon in a runoff election.



§ 31-2-103. Approval of incorporation election

(1) Within three days after the election, the commissioners shall file a report thereof with the court, which report shall be verified upon the oath or affirmation of each commissioner and which shall contain the following:

(a) A certification that the election was held in accordance with the law;

(b) A copy of the notice of the election, as published;

(c) The names of the judges of the election;

(d) The whole number of votes cast in the election; and

(e) The result declared on the proposal submitted as reflected by the votes cast for and against such proposal.

(2) If it appears to the court that said election was substantially regular and fair and a majority of the ballots cast at such election were for incorporation, the court shall by order adjudge said petition and election to be valid. The clerk of the court shall thereupon give notice of the result by publication in a newspaper of general circulation in the county or, if no newspaper is published in the county, by posting in five public places within the limits of the proposed city or town. In such notice he shall designate to which classification of incorporation prescribed in section 31-1-203 the city or town belongs. Three certified copies of the notice, with proper proof of its publication, together with a certified copy of all papers and record entries relating to the matter on file in the clerk of the court's office, including a legal description and a map of the area concerned, shall be filed in the office of the county clerk and recorder of each of the counties in which the territory is situate. The county clerk and recorder shall file the second certified copy of such notice with the division of local government of the department of local affairs as provided in section 24-32-109, C.R.S., and file a third certified copy of said notice in the office of the secretary of state.



§ 31-2-104. Organization of new city or town

(1) After the filing of the record in the proper offices by the clerk of the court, the commissioners mentioned in section 31-2-102, in the case of a city, by resolution, shall divide the city into wards in accordance with the provisions of section 31-4-104, and the commissioners may, in the case of a town, similarly divide such town into wards. Each ward shall contain at least one precinct, and no precinct or part thereof shall be located within more than one ward. Precinct boundaries shall be the same as those established pursuant to section 31-2-102. Said resolution shall be filed with the clerk of the district court; but the first governing body shall have authority by ordinance to change the boundaries and number of wards prior to the next regular election.

(2) The commissioners by their chairman, at least four weeks before the date of the first election of officers, shall give preliminary notice thereof by publication in newspapers selected in the manner prescribed by the "Colorado Municipal Election Code of 1965". Such notice shall contain the following information:

(a) The time when the election will be held and the precinct boundaries and location of the polling place for each precinct;

(b) A description of the boundaries of the wards, if there are wards;

(c) The officers then to be elected;

(d) The fact that candidates for office may be nominated and their names placed on the ballot in accordance with the petition requirements set out in the "Colorado Municipal Election Code of 1965";

(e) The last date on which nomination petitions may be filed;

(f) The last date registration and changes of address may be made with the county clerk and recorder; and

(g) The qualifications for persons to vote in the election.

(3) Registration and changes of address may be made in the office of the county clerk and recorder. The county clerk and recorder has authority in his or her sole discretion, from time to time, to conduct registration within the proposed corporate limits. Each nomination petition must be filed with the clerk of the district court. Nominating petitions shall be made and filed and vacancies in nomination shall be filled in accordance with the "Colorado Municipal Election Code of 1965".

(4) At least twenty days before the election, the commissioners by their chair shall give notice of the election in the manner prescribed by the "Colorado Municipal Election Code of 1965".

(5) At such election the registered electors of such city or town residing within the limits of such city or town shall choose officers therefor, to hold their offices until the first regular election. The commissioners shall act as judges and clerks of the election; but the chairman may appoint such additional judges and clerks as he deems necessary for the proper conduct of the election. The election shall be conducted by the commissioners in the manner prescribed by the "Colorado Municipal Election Code of 1965", insofar as applicable.

(6) Candidates for election and elected officers shall bear the same qualifications for office as required of candidates and officers of a city or town as the case may be.

(7) All costs and expenses connected with such incorporation proceedings, including all election expenses and fees for necessary legal expenses, shall be paid by the governing body of the newly incorporated city or town within one year from the date of incorporation.



§ 31-2-105. Incorporation complete - first ordinances - when effective

(1) When certified copies of the papers and record entries are made and filed, as required by section 31-2-103, and officers are elected and qualified for such city or town, as provided in section 31-2-104, the incorporation thereof shall be complete, and all courts thereafter shall take due notice of the fact of such corporate status in all judicial proceedings.

(2) No ordinance enacted by the governing body of such city or town at the first meeting of such body shall take effect until thirty days after passage and publication, as provided in section 31-16-105.



§ 31-2-106. Legal incorporation - validation - dedication of public property

(1) Any city or town which is formed, organized, or incorporated and which exercises the rights and powers of a city or town and has in office a governing body exercising its duties is deemed legally incorporated. The legality of such formation or organization shall not be legally denied or questioned after six months from the date thereof; it is deemed a legally incorporated city or town; and its formation, organization, or incorporation shall not thereafter be questioned.

(2) All cities and towns organized pursuant to the general laws of this state prior to July 1, 1975, are hereby validated, and the proceedings adopted therein, and obligations incurred by such cities and towns are hereby validated and confirmed.

(3) All streets, parks, and other places designated or described as for public use on the map or plat of any city or town are public property, and the fee title thereto is vested in such city or town.



§ 31-2-107. Adoption of home rule charter upon incorporation

A city or town may be organized as a home rule city or town upon incorporation, in which event the form of the petition and the proceedings attendant upon the election of commissioners and other matters relating thereto shall be governed by the provisions of section 31-2-209.



§ 31-2-108. Continued county services

(1) The county within which any newly incorporated city or town, or any part thereof, lies and the officers thereof shall continue to perform all duties and responsibilities within such territory as required by law and shall:

(a) Continue to apply all zoning, subdivision, and other regulations within the municipal limits of such city or town for a period of ninety days after the election of officers in accordance with section 31-2-104 or until superseded by ordinance, whichever is sooner; and

(b) Continue to provide to such territory and its inhabitants, upon request by the governing body of such city or town, the same services it was providing, which services shall be continued to be rendered until the ad valorem taxes levied by such city or town for the rendering of such services are collected and become available, but in no event for a period longer than one year subsequent to the date of the city's or town's incorporation.



§ 31-2-109. Assessment - taxes - collection

When any municipality incorporates under the provisions of this title or any municipality reorganizes under the provisions of part 3 of this article after the time for making the annual assessment for taxation has passed, the governing body of each such city or town may provide, by ordinance or resolution, for the assessment of taxable property within the corporate limits of said city or town. When such assessment is made and approved by the governing body, it may proceed to levy the necessary taxes for the fiscal year, which levy shall be certified by the clerk of such city or town to the county assessor, who shall extend the same upon the tax list of the current year, as required by section 31-20-104. The county treasurer shall proceed in the collection of such taxes in all respects as provided by law for the collection of taxes in cities and towns. It is not necessary for any such city or town to pass the annual appropriation ordinance or resolution required by section 29-1-108, C.R.S. This section shall apply only to the assessment and collection of taxes for the first fiscal year after such incorporation or reorganization.






Part 2 - Municipal Home Rule

§ 31-2-201. Short title

This part 2 shall be known and may be cited as the "Municipal Home Rule Act of 1971".



§ 31-2-202. Legislative declaration

The general assembly declares that the policies and procedures contained in this part 2 are enacted to implement section 9 of article XX of the state constitution, adopted at the 1970 general election, by providing statutory procedures to facilitate adoption and amendment of municipal home rule charters, and, to this end, this part 2 shall be liberally construed. The provisions of this part 2 shall supersede the requirements of article XX of the state constitution, as they relate to procedures for the initial adoption of home rule charters and for the amendment of existing home rule charters, as provided in section 9 (3) of article XX of the state constitution.



§ 31-2-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Ballot title" means a ballot title as defined in section 31-11-103 (1).

(2) "Publication" means one publication in one newspaper of general circulation within the municipality. If there is no such newspaper, publication shall be by posting in at least three public places within the municipality.



§ 31-2-204. Initiation of home rule

(1) Proceedings to adopt a home rule charter for a municipality may be initiated:

(a) By the submission of a petition, signed by at least five percent of the registered electors of the municipality, to the governing body thereof; or

(b) By the adoption of an ordinance by the governing body of the municipality, without the prior submission of a petition therefor.

(2) Within thirty days after the initiation of the proceedings, in accordance with either paragraph (a) or (b) of subsection (1) of this section, the governing body of the municipality shall call an election for the purpose of forming a charter commission and of electing members thereof to frame a charter for the municipality, which election shall be held within one hundred twenty days after the date of the call of the election. The governing body shall cause notice of the election to be published not less than sixty days prior to the election.

(3) Candidates for the charter commission shall be nominated by filing with the clerk, on forms supplied by the clerk, a nomination petition signed by at least twenty-five registered electors and a statement by the candidate of consent to serve if elected. Said petition and statement shall be filed within thirty days after publication of the election notice. A second notice of the election, as soon as possible after the completion of filings, shall be published by the governing body and shall include the names of candidates for the charter commission.



§ 31-2-205. Election on formation of charter commission and designation of members

(1) At the election voters shall cast ballots for or against forming the charter commission. If a majority of the registered electors voting thereon vote for forming the charter commission, a commission to frame a charter shall be deemed formed.

(2) At the election voters shall also cast ballots for electing the requisite number of charter commission members. Those candidates receiving the highest number of votes shall be elected. In the event of tie votes for the last available vacancy, the clerk shall determine by lot the person who shall be elected.



§ 31-2-206. Charter commission

(1) The charter commission shall be comprised as follows:

(a) In municipalities having a population of less than two thousand, nine members; and

(b) In municipalities having a population of at least two thousand, nine members unless the initiating ordinance or petition establishes a higher odd-number of members not to exceed twenty-one members.

(c) (Deleted by amendment, L. 94, p. 1191, § 89, effective July 1, 1994.)

(2) If the petition or ordinance initiating home rule proceedings pursuant to section 31-2-204 (1) or initiating proceedings for forming a new charter commission pursuant to section 31-2-210 (2) specifies that the members of the charter commission shall be elected by and from single- or multi-member districts or by a combination of such districts and at-large representation, the governing body, prior to publishing the notice provided for in section 31-2-204 (2) or 31-2-210 (4), shall divide the municipality into compact districts of approximately equal population. In such event the members of said charter commission shall be elected by and from districts, or partly by and from districts and partly at large, as specified in said petition or ordinance.

(3) Eligibility to serve on the charter commission shall extend to all registered electors of the municipality. Any vacancy on the charter commission shall be filled by appointment of the governing body.

(4) The charter commission shall meet at a time and date set by the governing body, which shall be not more than twenty days subsequent to the certification of the election, for the purpose of organizing itself. At such meeting, the commission members shall elect a chairman, a secretary, and such other officers as they deem necessary, all of which officers shall be members of the commission. The commission may adopt rules of procedure for its operations and proceedings. A majority of the commission members shall constitute a quorum for transacting business. Further meetings of the commission shall be held upon call of the chairman or a majority of the members. All meetings shall be open to the public.

(5) The commission may employ a staff; consult and retain experts; and purchase, lease, or otherwise provide for such supplies, materials, and equipment as it deems necessary. Upon completion of its work, the commission shall be dissolved, and all property of the commission shall become the property of the municipality.

(6) The governing body may accept funds, grants, gifts, and services for the commission from the state of Colorado, or the United States government, or any agencies or departments thereof, or from any other public or private source.

(7) Reasonable expenses of the charter commission shall be paid out of the general funds of the municipality, upon written verification made by the commission chairman and secretary, and the governing body shall adopt such supplemental appropriation ordinances as may be necessary to support such expenditures. Members of the commission shall receive no compensation but may be reimbursed for actual and necessary expenses incurred in the performance of their duties.

(8) The charter commission may conduct interviews and make investigations in the preparation of a charter, and, to the fullest extent practicable, municipal officials and employees shall cooperate with the commission by providing information, advice, and assistance.

(9) The charter commission shall hold at least one public hearing in preparation of a proposed charter.

(10) Within one hundred eighty days after its election, the charter commission shall submit to the governing body a proposed charter.



§ 31-2-207. Charter election - notice

(1) Within thirty days after the date that the charter commission submits the proposed charter to it, the governing body shall publish and give notice of an election to determine whether the proposed charter shall be approved, which election shall be held not less than sixty nor more than one hundred eighty-five days after publication of the notice thereof. Such notice of the election shall contain the full text of the proposed charter.

(1.5) The governing body shall set the ballot title for the proposed charter within sixty days after the date that the proposed charter is submitted pursuant to subsection (1) of this section.

(2) If a majority of the registered electors voting thereon vote to adopt the proposed charter, the charter shall be deemed approved and it shall become effective at such time as the charter provides.

(3) If a majority of the registered electors voting thereon vote to reject the proposed charter, the charter commission shall proceed to prepare a revised proposed charter, utilizing the procedures set forth in section 31-2-206, and the governing body shall submit the revised proposed charter to an election in the manner set forth in subsection (1) of this section. If a majority of the registered electors voting on such revised proposed charter vote to adopt the revised proposed charter, it shall be deemed approved and it shall become effective at such time as the revised charter provides. If a majority of the registered voters voting thereon vote to reject the revised proposed charter, the charter commission shall forthwith be dissolved.



§ 31-2-208. Filings - effect

(1) Within twenty days after its approval, a certified copy of the charter shall be filed with the secretary of state and with the clerk.

(2) Upon such filings all courts shall take judicial notice of the charter.

(3) This section shall also apply to any amendment or repeal of a charter.



§ 31-2-209. Special procedure for adopting a charter upon incorporation

(1) Proceedings to adopt a home rule charter may be initiated at the time of incorporation.

(2) In order to initiate home rule at the time of incorporation, the petition for incorporation shall be in the form and meet the requirements required by the provisions of section 31-2-101, except that:

(a) The petition shall be signed by at least five percent of the registered electors of the territory to be embraced within the boundaries of the proposed municipality, notwithstanding any provision of section 31-2-101; and

(b) The petition for incorporation shall request the initiation of proceedings for the adoption of a home rule charter pursuant to the provisions of this part 2.

(3) The election commissioners appointed by the court pursuant to section 31-2-102 shall exercise, to the extent practicable, the powers, functions, and responsibilities otherwise assigned by this part 2 to the governing body or clerk, and the procedures for incorporation and adoption of a home rule charter shall be modified as necessary to effectuate concurrent consideration.

(4) At the incorporation election, conducted under the provisions of section 31-2-102, the registered electors shall vote upon:

(a) The question of incorporation, as set forth in section 31-2-102 (5);

(b) The question of whether a charter commission should be formed, as set forth in section 31-2-205 (1); and

(c) The election of charter commission members, as set forth in section 31-2-205 (2).

(5) If a majority of the registered electors voting thereon vote for incorporation and for formation of a charter commission, the first election of officers shall be stayed pending drafting and approval of the charter pursuant to sections 31-2-206 and 31-2-207. Upon ratification of the charter or after rejection of a charter and revised charter pursuant to section 31-2-207, the election commissioners shall proceed to the first election of officers and to completion of incorporation pursuant to part 1 of this article.

(6) If a majority of the registered electors voting thereon vote for incorporation but against the formation of a charter commission, the procedures set forth in part 1 of this article shall be followed as if the petition for incorporation had not included a request for the adoption of home rule at the time of incorporation.



§ 31-2-210. Procedure to amend or repeal charter

(1) Proceedings to amend a home rule charter may be initiated by either of the following methods:

(a) Filing of a petition meeting the following requirements, in the following manner:

(I) The petition process shall be commenced by filing with the clerk a statement of intent to circulate a petition, signed by at least five registered electors of the municipality. The petition shall be circulated for a period not to exceed ninety days from the date of filing of the statement of intent and shall be filed with the clerk before the close of business on the ninetieth day from said date of filing or on the next business day when said ninetieth day is a Saturday, Sunday, or legal holiday.

(II) The petition shall contain the text of the proposed amendment and shall state whether the proposed amendment is sought to be submitted at the next regular election or at a special election. If the amendment is sought to be submitted at a special election, the petition shall state an approximate date for such special election, subject to the provisions of subparagraph (IV) of this paragraph (a) and subsection (4) of this section.

(III) A petition to submit an amendment at the next regular election must be signed by at least five percent of the registered electors of the municipality registered on the date of filing the statement of intent and must be filed with the clerk at least ninety days prior to the date of said regular election.

(IV) A petition to submit an amendment at a special election must be signed by at least ten percent of the registered electors of the municipality registered on the date of filing the statement of intent and must be filed with the clerk at least ninety days prior to the approximate date of the special election stated in the petition.

(b) An ordinance adopted by the governing body submitting the proposed amendment to a vote of the registered electors of the municipality. Such ordinance shall also adopt a ballot title for the proposed amendment.

(2) Proceedings to repeal a home rule charter or to form a new charter commission may be initiated by either of the following methods:

(a) Filing of a petition in the manner prescribed by, and meeting the requirements of, paragraph (a) of subsection (1) of this section; except that:

(I) The petition shall state the proposal to repeal the charter or to form a new charter commission;

(II) The petition must be signed by at least fifteen percent of the registered electors of the municipality, regardless of whether the petition seeks submission of the proposal at a regular or special election; and

(III) If the proposal is for formation of a charter commission, the petition must be filed with the clerk at least ninety days prior to the date of the regular election or the approximate date stated in the petition for a special election, as the case may be.

(b) An ordinance adopted by a two-thirds vote of the governing body submitting the proposed repeal or formation of a charter commission to a vote of the registered electors of the municipality.

(3) The clerk shall, within fifteen working days after the filing of a petition pursuant to paragraph (a) of subsection (1) of this section or paragraph (a) of subsection (2) of this section, certify to the governing body as to the validity and sufficiency of such petition. If the petition is sufficient, the governing body shall set a ballot title for the proposed amendment at its next meeting. If the petition is declared insufficient, such petition may be withdrawn by a majority of the persons representing the registered electors who signed such petition, may be amended or signed by additional registered electors of the municipality in accordance with paragraph (a) of subsection (1) of this section and paragraph (a) of subsection (2) of this section within fifteen days after such insufficiency is declared, and may be refiled as an original petition.

(3.5) If the subject matter of the petition is proposed for submission at a regular or special election that will be coordinated by the county clerk pursuant to section 1-7-116, C.R.S., and the municipal clerk has certified to the governing body that the petition is valid and sufficient, the clerk shall certify the proposed ballot question to the county clerk and recorder sixty days prior to the coordinated election as provided in section 1-5-203 (3), C.R.S., unless the petition has by the sixtieth day been determined to be insufficient pursuant to section 31-2-223. Should the petition be found to be insufficient pursuant to section 31-2-223 following certification to the county clerk and recorder, the election on such question shall be deemed cancelled, and any votes cast on the question shall not be counted.

(4) The governing body shall, within thirty days of the date of adoption of the ordinance or the date of filing of the petition (if the same is certified by the clerk to be valid and sufficient), publish notice of an election upon the amendment or proposal, which notice shall contain the full text of the amendment or statement of the proposal as contained in the ordinance or petition. The election shall be held not less than sixty nor more than one hundred twenty days after publication of such notice; except that, if the proposal is for formation of a charter commission, the election shall be held not less than sixty days after publication of such notice. If the amendment or proposal is initiated by petition and is sought to be submitted at a special election, the election shall be held as near as possible to the approximate date stated in the petition, but in any event shall be held within the time limits stated in this subsection (4).

(5) The procedure for the forming and functioning of a new charter commission shall comply as nearly as practicable with sections 31-2-204 to 31-2-207, relating to formation and functioning of an initial charter commission.

(6) If a majority of the registered electors voting thereon vote for a proposed amendment, the amendment shall be deemed approved. If a majority of the registered electors voting thereon vote for repeal of the charter, the charter shall be deemed repealed and the municipality shall proceed to organize and operate pursuant to the statutes applicable to a municipality of its size.



§ 31-2-211. Elections - general

(1) Except as otherwise specifically provided, all elections held pursuant to this part 2 shall be conducted as nearly as practicable in conformity with the provisions of the "Colorado Municipal Election Code of 1965".

(2) All necessary expenses for elections conducted pursuant to this part 2 for existing municipalities or for municipalities incorporated pursuant to part 1 of this article shall be paid out of the treasury of the municipality.

(3) A special election shall be called for any election held pursuant to this part 2 when a regular election is not scheduled within the time period provided for such election.



§ 31-2-212. Initiative, referendum, and recall

Every charter shall contain procedures for the initiative and referendum of measures and for the recall of officers.



§ 31-2-213. Determination of population

When a determination of the population or number of registered electors of the municipality is required under this part 2, said determination shall be made upon the best readily available information by the governing body, clerk, election commissioners, or court, as the case may be. Such determination shall be final in the absence of fraud or gross abuse of discretion.



§ 31-2-214. Time limit on submission of similar proposals

No proposal for a charter commission, charter amendment, or repeal of a charter shall be initiated within twelve months after rejection of a substantially similar proposal.



§ 31-2-215. Conflicting or alternative charter proposals

(1) In submitting any charter or charter amendment, any alternative provision may be submitted for the choice of the voters and may be voted on separately without prejudice to others. The alternative provision receiving the highest number of votes, if approved by a majority of the registered electors voting thereon, shall be deemed approved.

(2) In case of adoption of conflicting provisions which are not submitted as alternatives, the one which receives the greatest number of affirmative votes shall prevail in all particulars as to which there is conflict.



§ 31-2-216. Change in classification of municipalities

Notwithstanding the provisions of part 2 of article 1 of this title, a town having a population exceeding two thousand may reclassify itself as a city, and a city having a population of two thousand or less may reclassify itself as a town, upon adoption of a home rule charter without otherwise complying with the procedures in said part 2.



§ 31-2-217. Vested rights saved

The adoption of any charter, charter amendment, or repeal thereof shall not be construed to destroy any property right, contract right, or right of action of any nature or kind, civil or criminal, vested in or against the municipality under and by virtue of any provision of law theretofore existing or otherwise accruing to the municipality; but all such rights shall vest in and inure to the municipality or to any persons asserting any such claims against the municipality as fully and as completely as though the charter, amendment, or repeal thereof had not been adopted. Such adoption shall never be construed to affect any such right existing between the municipality and any person.



§ 31-2-218. Finality

No proceeding contesting the adoption of a charter, charter amendment, or repeal thereof shall be brought unless commenced within forty-five days after the election adopting the measure.



§ 31-2-219. Additional petition requirements

Any petition to initiate the adoption, amendment, or repeal of a municipal home rule charter, including the formation of a new charter commission, shall be subject to the provisions of sections 31-2-220 to 31-2-225, in addition to any other requirements imposed by this part 2. Any such petition which fails to conform to the requirements of this part 2 or is circulated in a manner other than that permitted in this part 2 is invalid.



§ 31-2-220. Warning on petition - signatures - affidavits - circulators

(1) At the top of each page of a petition to initiate the adoption, amendment, or repeal of a municipal home rule charter, including the formation of a new charter commission, must be printed, in plain red letters no smaller than the impression of ten-point, bold-faced type, the following:

WARNING: IT IS AGAINST THE LAW: For anyone to sign any petition with any name other than his or her own or to knowingly sign his or her name more than once for the same measure or to sign such petition when not a registered elector.

DO NOT SIGN THIS PETITION UNLESS YOU ARE A REGISTERED ELECTOR: Do not sign this petition unless you have read or had read to you the text of the proposal in its entirety and understand its meaning.

(2) Any such petition shall be signed only by registered electors by their own signatures to which shall be attached the residence addresses of such persons, including street and number, if any, city or town, and the date of signing the same. To each such petition shall be attached an affidavit of the person who circulated the petition stating the affiant's address, that the affiant is eighteen years of age or older, that the affiant circulated the said petition, that each signature thereon was affixed in the affiant's presence, that each signature thereon is the signature of the person whose name it purports to be, that to the best of the knowledge and belief of the affiant each of the persons signing said petition was at the time of signing a registered elector, and that the affiant has not paid or will not in the future pay and that the affiant believes that no other person has so paid or will pay, directly or indirectly, any money or other thing of value to any signer for the purpose of inducing or causing such signer to affix the signer's signature to such petition. No petition shall be accepted for filing that does not have attached thereto the affidavit required by this section.

(3) (Deleted by amendment, L. 2000, p. 792, § 7, effective August 2, 2000.)

(4) The clerk shall inspect timely filed petitions and attached affidavits to ensure compliance with subsection (2) of this section. Such inspection may consist of an examination of the information on the signature lines for patent defects, a comparison of the information on the signature lines with a list of registered electors provided by the county, or any other method of inspection reasonably expected to ensure compliance with subsection (2) of this section.



§ 31-2-221. Form of petition - representatives of signers

(1) Petitions to initiate the adoption, amendment, or repeal of a home rule charter, including the formation of a new charter commission, shall be printed on pages eight and one-half inches wide by eleven inches long, with a margin of two inches at the top for binding; the sheets for signature shall have their ruled lines numbered consecutively and shall be attached to a complete copy of what is proposed, printed in plain block letters no smaller than the impression of eight-point type. Petitions may consist of any number of sections composed of sheets arranged as provided in this section. Each petition shall designate by name and address not less than three nor more than five registered electors who shall represent the signers thereof in all matters affecting the same. No such petition shall be printed, published, or otherwise circulated in a municipality until the clerk has approved it as to form only, and the clerk shall assure that the petition contains only the matters required by this part 2 and contains no extraneous material. The clerk shall approve or disapprove such form within five working days of submission. All such petitions shall be prenumbered serially, and the circulation of any petition described by this part 2 by any medium other than personally by a circulator is prohibited.

(2) Any disassembly of the petition which has the effect of separating the affidavits from the signatures shall render the petition invalid and of no force and effect. Prior to the time of filing, the persons designated in the petition to represent the signers shall attach the sheets containing the signatures and affidavits together, which shall be bound in convenient volumes together with the sheets containing the signatures accompanying the same.



§ 31-2-222. Ballot

Proposals to adopt, amend, or repeal home rule charters, including the formation of a new charter commission, shall appear upon the official ballot by ballot title only and, if more than one, shall be numbered consecutively in such order as the governing body may provide and shall be printed on the official ballot in that order, together with their respective numbers prefixed in boldface type. Each ballot title shall appear once on the official ballot and shall be separated from the other ballot titles next to it by heavy black lines and shall be followed by the words "yes" and "no" as follows:

(HERE SHALL APPEAR THE BALLOT TITLE IN FULL)

YES

NO



§ 31-2-223. Affidavit - evidence - protest procedure

(1) All petitions to initiate the adoption, amendment, or repeal of a home rule charter, including the formation of a new charter commission, shall have attached thereto an affidavit of the circulator of the petition stating that each signature on the petition is the signature of the person whose name it purports to be and that to the best of the knowledge and belief of the affiant each of the persons signing such petition was at the time of signing a registered elector. A protest in writing, under oath, may be filed in the office in which such petition has been filed by some registered elector of the municipality or territory proposed to be incorporated within thirty days after such petition is filed, setting forth with particularity the grounds of such protest and the names protested. In such event the officer with whom such petition is filed shall mail a copy of the protest to the persons named in such petition as representing the signers thereof at the addresses therein given, together with a notice fixing a time for hearing the protest not less than five nor more than twenty days after such notice is mailed. If, at such hearing, such protest is denied in whole or in part, the person filing the same, within ten days after such denial, may file an amended protest, a copy of which shall be mailed to the persons named in the petition and on which a hearing shall be held as in the case of the original protest; but no person shall be entitled to amend an amended protest.

(2) All records and hearings shall be public, and all testimony shall be under oath. The officer with whom such petition is filed shall have the power to issue subpoenas to compel the attendance of witnesses and the production of documents. Upon failure of any witness to obey the subpoena, the officer may petition the district court, and, upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the order of court shall be punishable as a contempt of court. Hearings shall be had as soon as is conveniently possible and must be concluded within thirty days after the commencement thereof, and the result of such hearings shall be certified to the persons representing the signers of such petition. In case the petition is declared insufficient in form or number of signatures of registered electors, it may be withdrawn by a majority in number of the persons representing the signers of such petition and, within fifteen days after the insufficiency is declared, may be amended or additional names signed thereto as in the first instance and refiled as an original petition. The finding as to the sufficiency of any petition may be reviewed by the district court of the county in which such petition is filed, but any such review shall be timely made, and, upon application, the decision of such court thereon shall be reviewed by the supreme court.



§ 31-2-225. Unlawful acts - penalty

(1) With respect to any petition to initiate the adoption, amendment, or repeal of a home rule charter, including the formation of a new charter commission, it is unlawful:

(a) For any person willfully and knowingly to circulate or cause to be circulated or sign or procure to be signed any petition bearing the name, device, or motto of any person, organization, association, league, or political party, or purporting in any way to be endorsed, approved, or submitted by any person, organization, association, league, or political party, without the written consent, approval, and authorization of such person, organization, association, league, or political party;

(b) For any person to sign any name other than his own to any such petition or knowingly to sign his name more than once for the same measure at one election;

(c) For any person to sign any such petition who is not a registered elector of the municipality or of the territory proposed to be incorporated at the time of signing the same;

(d) For any person to sign any affidavit as circulator without knowing or reasonably believing the statements made in such affidavit to be true;

(e) For any person to certify that an affidavit attached to such petition was subscribed or sworn to before him unless it was so subscribed and sworn to before him and unless such person so certifying is duly qualified under the laws of this state to administer an oath; or

(f) For any person to do willfully any act in reviewing the petition or setting the ballot title which shall confuse or tend to confuse the issues submitted or proposed to be submitted at any election held under this part 2 or to refuse to submit any such petition in the form presented for submission at any election held under this part 2.

(2) Any person who violates any of the provisions of this section commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.






Part 3 - Reorganization of Cities and Towns Formed Under Prior Law

§ 31-2-301. Procedure

Any city or town incorporated prior to July 3, 1877, which has not previously reorganized pursuant to this part 3 may abandon its organization and organize itself under the provisions of this title, with the same territorial limits, by pursuing the course prescribed in this part 3.



§ 31-2-302. Petition - election

Upon the petition of the registered electors of any such town or city equal in number to ten percent of the votes cast for all candidates for mayor at the last preceding regular election, the governing body thereof shall immediately, by ordinance or resolution, call a special election on the question of organizing under this title. Such question shall be submitted to the registered electors of the city or town at a special election to be held on the date set by the governing body and conducted in accordance with the provisions of the "Colorado Municipal Election Code of 1965", insofar as possible.



§ 31-2-303. Notice of election

The mayor or, if there is no mayor, the presiding officer of the governing body, immediately upon the effective date of the ordinance or resolution, shall cause notice to be given of the election, of the question to be submitted thereat, and of the time and place of the holding thereof, which notice shall be published once each week for four consecutive weeks in some newspaper of general circulation within the city or town. If there is no such newspaper, publication shall be by posting a copy of said notice in three public places within the municipal limits.



§ 31-2-304. Ballot

The form of ballot or voting machine tabs at such election shall be: "For Municipal Organization Under the General Law" and "Against Municipal Organization Under the General Law".



§ 31-2-305. Election of officers - terms

If a majority of the votes cast at such election are for organization under this title, the governing body shall immediately call a special election for the election of officers for such reorganized city or town. Such election shall be conducted in accordance with the provisions of the "Colorado Municipal Election Code of 1965". After the election and qualification of such officers, the former organization of such city or town shall be considered as abandoned, and such city or town shall be considered as organized under the provisions of this title. The officers so elected shall hold their offices only until the next regular election in such city or town.



§ 31-2-306. No similar proposal for one year

If a majority of the votes cast at such election are against organization under this title, no petition for another vote upon such question shall be accepted less than one year after such vote.



§ 31-2-307. Property remains vested - rights - cumulative remedy

All rights and property of every description vested in any city or town under its former organization shall be deemed and held to be vested in the reorganized city or town. No right or liability, either in favor of or against such city or town, existing at the time and no suit or prosecution of any kind shall be affected by such change. Where a different remedy is given by this title which can properly be made applicable to any right existing at the time such change is made, the same shall be deemed cumulative to any other remedies available prior to such change and may be used accordingly.



§ 31-2-308. Duty of county treasurer - sale - redemption

If any city or town abandons its old organization and incorporates under this title, it is the duty of the county treasurer to collect, in the same manner as other taxes are collected, any taxes of such city or town which, at the time of such incorporation, have become due or delinquent. If property has been sold before such reorganization for taxes due any such city or town and the same has not been redeemed nor the deed executed therefor prior to incorporation, it is the duty of the county treasurer to act in all respects regarding the redemption of such property, the collection of taxes thereon, and the execution of the deed therefor as though the same had been sold subsequent to such reorganization.



§ 31-2-309. Ordinances remain effective

When any city or town incorporated prior to July 3, 1877, reorganizes under this title, the bylaws and ordinances adopted and in force in such city or town previous to such reorganization shall remain in full force and effect for all purposes until the same are changed, amended, or repealed by the governing body elected under the new organization.






Part 4 - Change of Name

§ 31-2-401. Petition to change name

Proceedings to change the name of any city or town in this state may be initiated by filing with the governing body thereof a written petition therefor, which petition shall be signed by registered electors thereof equal in number to fifty percent of the total votes cast for all candidates for mayor in the last regular election of the city or town, requesting that the name of the city or town be changed.



§ 31-2-402. Name filed with secretary of state

After the presentation of the petition mentioned in section 31-2-401, the name proposed to be given to such city or town shall be filed by the clerk in the office of the secretary of state, to be retained there for a period of at least thirty days, and, upon application, the secretary of state, at any time after the expiration of said thirty days from said filing, shall grant a certificate stating that such name has not been given to any other municipality in this state if such is the fact. If such name has been adopted by any other municipality, as appears from the records in his office, the secretary of state shall so notify the clerk filing such name in his office, in which event no further proceedings shall be undertaken unless another petition, setting forth a different proposed name, is filed, which such different proposed name shall likewise be filed with the secretary of state. No further proceedings for a change of name shall be commenced until a certificate is received from the secretary of state attesting that the proposed name has not been adopted elsewhere in this state.



§ 31-2-403. Secretary to keep alphabetical list

The secretary of state shall ascertain the names of all the municipalities within this state and shall arrange such names in alphabetical order for convenient reference. Such list of names shall be kept filed in his office and shall be changed when a change of name is effected under the provisions of this part 4.



§ 31-2-404. Notice of hearing on petition

At any meeting of the governing body of any city or town after the presentation of the petition, the governing body shall fix the time when the petition shall be considered and order notice of the presentation thereof to be given by publishing such notice once each week for three successive weeks in some newspaper having a general circulation in such city or town. If there is no such newspaper, publication shall be by posting a copy of said notice in three public places within the municipal limits. Such notice shall state that a change of the name of such city or town has been petitioned for and the time when action on said petition will be had, at which time remonstrances, if any, will be heard.



§ 31-2-405. Hearing postponed

If for any reason at the time fixed in the notice provided for in section 31-2-404 action thereon is not taken, such petition for a change of name shall be heard, with all remonstrances, at any subsequent meeting of the governing body of any such city or town. If said governing body is satisfied that such change of name is necessary and proper, they shall thereupon make an order changing the name of such city or town and adopting the name petitioned for in the petition.



§ 31-2-406. Secretary to give notice

If said change of name is made or if any new city or town is incorporated, the governing body of any such city or town shall cause a copy of the order making such change or fixing the name of such new city or town to be filed in the office of the secretary of state, who shall thereupon make known such facts by publication in some newspaper of general circulation in the county in which such city or town is situated.



§ 31-2-407. Change does not affect liability

Nothing in this part 4 shall affect the rights, privileges, or liabilities of such city or town, or those of any person, as the same existed before such change of name. All proceedings pending in any court or place in favor of or against said city or town may be continued to final consummation under the name in which the same were commenced.









Article 3 - Discontinuance of Incorporation

Part 1 - Discontinuance - Cities and Towns

§ 31-3-101. Petition to the district court

Proceedings to discontinue the incorporation of any city or town may be commenced by the filing of a petition to discontinue such incorporation, signed by twenty-five percent of the registered electors of the city or town, with the district court of the county wherein such city or town, or any part thereof, is situate. Upon satisfying itself that the petition meets the requirements of this section, the court shall cause a notice to be published once each week for at least four weeks, which notice shall state that the question of discontinuing the incorporation of such city or town shall be submitted to a vote of the registered electors thereof at its next regular election.



§ 31-3-102. Form of ballots

The form of ballots shall be "For the incorporation" and "Against the incorporation".



§ 31-3-103. Return - canvass - costs

The vote for this purpose shall be taken, canvassed, and returned in the same manner as in other municipal elections. All expenses of the same shall be paid by the city or town when the result of the vote is "Against the incorporation" but by the petitioners when the result is "For incorporation".



§ 31-3-104. Discontinuance - when effective - legal indebtedness - tax

If two-thirds of the total votes cast upon such question are cast "Against incorporation", the incorporation of the city or town shall be discontinued; except that no such discontinuance shall be effective until such time as the governing body of the city or town has made proper provisions for the payment of all of its indebtedness and for the faithful performance of all its contractual and other obligations, levied the requisite taxes, and appropriated the requisite funds therefor and until two certified copies of notice of such action with a legal description accompanied by a map of the area concerned are filed by the city or town with the county clerk and recorder of the county in which such action has taken place. The county clerk and recorder shall file the second certified copy of such notice with the division of local government of the department of local affairs as provided by section 24-32-109, C.R.S. For the payment of its indebtedness, the city or town shall issue warrants in cases where there is no money in the treasury. The county treasurer shall collect the tax which is levied to pay such indebtedness as he collects other taxes and shall pay the warrants. Any surplus of this fund shall be transmitted to the school fund of the district where the same is levied.



§ 31-3-105. Books deposited - court records

The books, documents, records, papers, and corporate seal of any city or town so discontinued shall be deposited with the county clerk and recorder of the county with which the petition was filed, for safekeeping and reference in the future.



§ 31-3-106. County clerk and recorder to publish - posting

When the incorporation of any city or town has been discontinued in accordance with the provisions of this part 1, the county clerk and recorder of each county in which the city or town, or any part thereof, was situate shall publish notice of such discontinuance of incorporation once each week for at least four weeks in some newspaper published within the county, or, if no newspaper is published within the county, said county clerk and recorder shall post notice thereof in three public places within the county for a period of not less than thirty calendar days. Said county clerk and recorder shall also certify the fact of discontinuance of incorporation to the secretary of state.






Part 2 - Abandonment - Towns

§ 31-3-201. Procedure for determination of abandonment

(1) When any town has failed, for a period of five years or longer immediately prior to the filing of the application under this section, to hold any regular or special election or to elect officers and to maintain any town government, such town may be determined to be abandoned as follows:

(a) The county attorney of the county in which the town is located or any owner of land in such town may make application to the secretary of state to determine that the town is abandoned.

(b) The secretary of state shall forthwith cause notice of the filing of such application to be published once in some newspaper of general circulation in the county and, where possible, to be posted in at least two conspicuous locations within the town. The notice shall specify the date, time, and place where said application will be heard, which date shall be not less than twenty days after the date of such publication.

(c) The secretary of state shall hear such application and, after receiving evidence thereon, shall determine whether or not said town has been abandoned. If he determines that the town is abandoned, a copy of such determination shall be filed with the county clerk and recorder of the county in which said town was located. Thereupon, said town shall cease to exist.

(d) The books, documents, records, papers, and corporate seal of any town so abandoned shall be deposited with the county clerk and recorder of the county within which the town or any part thereof is located, for safekeeping and reference in the future.



§ 31-3-202. Consequences of determination

(1) After such determination, all existing streets, avenues, and alleys previously located within an abandoned town shall be vested in the board of county commissioners of the county in which said town was located. The board of county commissioners may thereafter vacate any such streets, avenues, or alleys pursuant to part 3 of article 2 of title 43, C.R.S.

(2) Notwithstanding the provisions of section 31-3-201, any debt or other obligations of such town outstanding at the time of such determination of abandonment shall not be abrogated, nor shall any requirement be abrogated or avoided that has been imposed upon such town by the environmental protection agency, by any court, or by any other instrumentality of the state or federal government. The town shall continue in existence solely for the purpose of satisfying such outstanding debt or other obligations or other requirements, and the powers and duties of the governing body of the town and its officers shall be performed by the board of county commissioners and the county officers in such levy and collection of taxes or the imposition and collection of such fees, rates, and charges as may be required to satisfy the outstanding debt or other obligations or other requirements in accordance with their terms.

(3) Except as to streets, avenues, alleys, or reversionary interests, the right, title, and interest to all real property and the improvements thereon owned by any such town shall be vested in the county in which such property is situate, subject to any easements or rights-of-way then in use.









Article 4 - Organizational Structure and Officers

Part 1 - Organizational Structure and Officers of Statutory Cities

§ 31-4-101. Corporate authority vested

(1) The corporate and municipal authority of cities shall be vested in a governing body, to be denominated the city council, together with such officers as may be created under the authority of this title.

(2) The city council shall possess all the legislative powers granted to cities by law and other corporate powers of the city not conferred by law or by some ordinance of city council on some officer or agency of the city. The members of the city council shall have the management and control of the finances and all the property, real and personal, belonging to the corporation, and they shall determine the times and places of holding their meetings, which shall at all times be open to the public. The mayor and any three members may call special meetings by notice to each of the members of the city council personally served or left at his usual place of residence. The city council shall provide by ordinance for the appointment or for the election of such city officers, whose election or appointment has not been provided for by law, as are necessary for the good government of the city and for the due exercise of its municipal powers. All city officers whose terms of office are not prescribed in this title and whose powers and duties are not otherwise defined by law shall perform such duties, exercise such powers, and continue in office for such period, until their successors are appointed and qualified, as shall be prescribed by ordinance. All officers to be elected shall be elected at the regular election. The officers of cities shall receive such compensation and fees for their services as the city council shall by ordinance prescribe.



§ 31-4-102. Mayor - qualifications and duties

(1) The mayor shall be elected at the regular election in the city. He or she shall be a registered elector who has resided within the limits of the city for a period of at least twelve consecutive months immediately preceding the date of the election; except that, in the case of annexation, any person who has resided within the annexed territory for the time prescribed in this subsection (1) shall be deemed to have met the residence requirements for the city to which the territory was annexed. The mayor shall hold the office for the term for which he or she has been elected or qualified. The mayor shall keep an office at some convenient place in the city, to be provided by the city council, and shall sign all documents which by statute or ordinance may require his or her signature.

(2) The mayor of the city shall be its chief executive officer and conservator of the peace, and it is his special duty to cause the ordinances and the regulations of the city to be faithfully and constantly obeyed. He shall supervise the conduct of all the officers of the city, examine the grounds of all reasonable complaints made against any of them, and cause any violations or neglect of duty to be promptly corrected or reported to the proper tribunal for punishment and correction. The mayor has and shall exercise, within the city limits, the powers conferred upon the sheriffs of counties to suppress disorders and keep the peace. He shall also perform such other duties compatible with the nature of his office as the city council may from time to time require.

(3) The mayor shall be the presiding officer of the city council and shall have the same voting powers as any member of said council. The mayor shall be considered a member of the governing body and the city council. However, a city may provide by ordinance that the mayor shall not be entitled to vote on any matter before the council, except in the case of a tie vote. If such an ordinance is adopted, it shall also provide that any ordinance adopted and all resolutions authorizing the expenditure of money or the entering into of a contract shall be subject to disapproval by the mayor as provided in section 31-16-104. Such an ordinance may provide or may be amended to provide that the mayor shall not be counted for purposes of determining a quorum or the requisite majority on any matter to be voted on by the council. Any such ordinance may be adopted, amended, or repealed only within the sixty days preceding the election of any mayor, to take effect upon such mayor's assumption of office.



§ 31-4-103. Mayor - vacancy - appointment - mayor pro tem

(1) In case of the mayor's death, disability, resignation, or other vacation of his office, the city council may order a special election as soon as practicable to fill the vacancy until the term of office of a successor elected at the next regular election has commenced, as provided in section 31-4-105, and the city council may appoint some registered elector to act as mayor until such special election. Such special election shall be conducted in accordance with the provisions of the "Colorado Municipal Election Code of 1965". If the city council does not call a special election, it shall fill the vacancy by appointment until the term of office of a successor elected at the next regular election has commenced, as provided in section 31-4-105.

(2) The city council may appoint one of their own number acting mayor or mayor pro tem who is entitled to act as mayor in case the mayor is absent from the city or is for any reason temporarily unable to perform the duties of his office.



§ 31-4-104. Wards

Every city shall be divided by the city council into wards, and such wards shall be numbered consecutively beginning with the number one. The boundaries of said wards shall not be changed more often than once in six years, unless change is necessary to conform to constitutional apportionment requirements. Territory added to the city shall become a part of such ward or wards as may be determined by ordinance; but this shall not prevent apportionment to conform to constitutional requirements. The boundaries and number of wards shall be changed only by majority vote of all members elected to the governing body.



§ 31-4-105. Election of officers - terms

The registered electors of each city shall elect, at the regular election, a mayor, a clerk, and a city treasurer from the city at large. At the same election, the registered electors of each ward of the city shall elect two members of the city council. The election shall be conducted in accordance with the provisions of the "Colorado Municipal Election Code of 1965". The officers shall hold their respective offices for terms of two years, commencing at the first meeting of the governing body following the survey of election returns, unless the governing body provides by ordinance or resolution that terms shall commence on the first Monday after the first Tuesday in January following their election.



§ 31-4-106. Councilman - residence - vacancies

Each councilman shall have resided in the ward in which he is a candidate for a period of at least twelve consecutive months immediately preceding the date of the election and shall be a registered elector therein; except that, in case the boundaries of the ward are changed pursuant to section 31-2-104 or 31-4-104 or as a result of annexation, any person who has resided within territory added to the ward for the time prescribed in this section shall be deemed to have met the residence requirements for the ward to which the territory was added. If any councilman, during the term of his office, removes from or becomes a nonresident of the ward in which he was elected, he shall be deemed thereby to vacate his office, effective upon the adoption by the city council of a resolution declaring such vacancy to exist. If any vacancy occurs in the office of councilman because of death, resignation, or removal or for any other reason, the same shall be filled by appointment by a majority vote of the city council or by election as provided in section 31-4-108 (2)(b). A successor to the person so appointed or elected shall be elected at the next regular election.



§ 31-4-107. Appointment of officers - terms

(1) The members of the city council elected for each city at the meeting at which their terms commence, as provided in section 31-4-105, shall organize the city council. A majority of the total number of members is necessary to constitute a quorum for the transaction of business. They shall be judges of the election returns and qualification of their own members, and they shall determine the rules of their own proceedings. The city clerk shall keep a record of the proceedings, in such form as determined by the city council, which shall be open to the inspection and examination of any citizen. The councilmen may compel the attendance of absent members in such manner and under such penalties as they think fit to prescribe and shall elect from their own body a temporary president.

(2) (a) Upon taking office, or at such other time as may be provided by ordinance or resolution, the city council shall appoint a city attorney and shall appoint or provide for the appointment of such other officers as may be required by statute or ordinance and may appoint such other officers, including a city administrator, as may be necessary or desirable. One or more municipal judges shall be appointed in accordance with section 13-10-105 (1), C.R.S.

(b) One person may hold two or more appointive offices if provided by ordinance and if compatible with the interest of the city government as determined by the council. All officers of the city are subject to the control and direction of the mayor and may be removed by a vote of a majority of all members elected to the city council if appointed to serve at the pleasure of the city council or by such a vote on charges of incompetence, unfitness, neglect of duty, or insubordination, duly made and sustained, if appointed to serve for a term prescribed by ordinance; except that a municipal judge may be removed during his term of office only for cause, as set forth in section 13-10-105 (2), C.R.S. The council may provide by ordinance for the removal or suspension of any officer or employee, except the mayor, councilmen, clerk, treasurer, city administrator, city attorney, and municipal judge, by administrative proceeding presided over by a city officer or employee.

(3) The city council may provide by ordinance for four-year overlapping terms of office for council members. The ordinance may also provide for four-year terms for the mayor and other elective officers. The city council may reinstate the two-year terms provided in this section by ordinance. Any ordinance passed pursuant to this subsection (3) shall be enacted at least one hundred eighty days before the next regular election and shall be subject, notwithstanding an emergency declaration, to referendum if the referendum is brought pursuant to section 31-11-105 or pursuant to an applicable municipal ordinance enacted in accordance with section 1 of article V of the state constitution. No ordinance enacted pursuant to this subsection (3) shall extend or reduce the term for which any person was elected. If any vacancy occurs in an office for which a four-year term is in effect pursuant to this subsection (3), such vacancy shall be filled as provided in sections 31-4-106 and 31-4-108 (2)(b). If the office in which the vacancy occurs is not an office for which a successor would otherwise have been elected at the next regular election, the term of office of the successor elected at that regular election shall be shortened so that the following regular election for said office is held at the time at which it would have been held if no vacancy had occurred.

(4) (a) The city council may submit, by ordinance or resolution, for the approval of the registered electors at a regular or special election a proposal that the position of city clerk or city treasurer, or both such positions, be made appointive rather than elective, the appointments to be made by the city council. Such measure shall be made to take effect in such manner as to avoid shortening or extending the terms of any persons elected to such offices. If approved, appointments to either of such offices shall be in the manner provided for other appointive offices.

(b) The city council may also, by ordinance or resolution, submit for the approval of the registered electors a proposal for returning the office of clerk or treasurer, or both, from appointive to elective status. No such proposal, if approved, shall extend or reduce the term for which any person holds office.



§ 31-4-108. Expulsion from city council - vacancies in other offices

(1) Any member of the city council may be expelled or removed from office, for good cause shown, by a vote of two-thirds of all the members elected to the city council, but he may not be removed a second time for the same offense.

(2) (a) In case any office of an appointive officer becomes vacant before the regular expiration of the term thereof, the vacancy shall be filled by the city council by appointment.

(b) In case any office of an elective officer becomes vacant before the regular expiration of the term thereof, the vacancy may be filled by the city council by appointment or by election until the term of office of a successor elected at the next regular election has commenced as provided in section 31-4-105. If the city council does not fill the vacancy by appointment or order an election within sixty days after the vacancy occurs, it shall order an election, subject to the municipal election code, as soon as practicable to fill the vacancy until the term of office of a successor elected at the next regular election has commenced as provided in section 31-4-105.



§ 31-4-109. Compensation and fees of officers

The mayor shall receive such compensation for his services as the city council, prior to his election, may fix as provided in this section. The city council, at least as early as the last monthly meeting before such regular municipal election, shall fix by ordinance the compensation and fees of members of the city council, including the compensation of the mayor and councilmen, for the period for which they will be elected or appointed if any change in said compensation is desirable. The city council shall neither increase nor diminish the compensation of any councilman or mayor during his term of office. Each person appointed to fill a vacancy in the office of mayor or councilman shall receive the same compensation as was established for the office when the vacancy occurred. All other officers of the city, together with all other employees of the city, shall receive such compensation as the city council may fix from time to time by ordinance or as may be established in a pay plan adopted by ordinance. The city council may from time to time contract for professional services and for such services pay such fees and charges as may be agreed upon.



§ 31-4-110. City clerk - duties - city seal

(1) The city clerk shall have the custody of all the laws and ordinances of the city council, shall keep a regular record of the proceedings of the city council, in such form as determined by the council, and shall perform such other duties as may be required by statute or by the ordinances of the city. The clerk shall continue in office until a successor is appointed or elected and has complied with section 31-4-401.

(2) Each city council shall provide for the clerk's office a seal, which shall be the seal of the city, in the center of which shall be the word "Seal" and such other device as may be directed by ordinance and around the margin the name of the city and the state. Said seal shall be affixed to all transcripts, orders, or certificates which may be necessary or proper to authenticate under law or any ordinance of the city. For all attested certificates and transcripts other than those ordered by the city council, the same fees shall be paid to the clerk as are allowed to county officers for similar services.



§ 31-4-111. City treasurer - powers and duties

The city treasurer has such powers and shall perform such duties as are prescribed by the statutes of this state and by the ordinances of the city council not inconsistent therewith.



§ 31-4-112. Marshal or chief of police - duties

The marshal or chief of police shall execute and return, by himself or herself or by any member of the police force, all writs and processes directed to him or her by the municipal judge in any case arising under a city ordinance. In criminal cases, quasi-criminal cases, or cases in violation of city ordinances, he or she may serve the same in any part of the county in which such city is situate. The marshal, chief of police, or any member of the police force shall suppress all riots, disturbances, and breaches of the peace, shall apprehend all disorderly persons in the city, and shall pursue and arrest any person fleeing from justice in any part of the state. He or she shall apprehend any person in the act of committing any offense against the laws of the state or ordinances of the city and, forthwith and without any warrant, bring such person before a municipal judge, county judge, or other competent authority for examination and trial pursuant to law. He or she has, in the discharge of his or her proper duties, powers and responsibilities similar to those that sheriffs have in like cases. The marshal or chief of police may employ certified peace officers to enforce all laws of the state of Colorado notwithstanding section 16-2.5-201.



§ 31-4-113. Terms of officers end upon adoption of charter

If any city adopts a charter pursuant to the provisions of article XX of the state constitution, the term of office of every officer of such city who has been elected or appointed pursuant to the general laws of this state or under the ordinances of such city shall terminate immediately upon the election and qualification of the elective officers provided for by such charter.






Part 2 - Organizational Structure - Cities - City Manager Form

§ 31-4-201. Authority to reorganize - rights and powers

Any city may reorganize into a city council-city manager form of municipal government in accordance with the provisions of this part 2. However, no such city shall have conferred upon it by such reorganization any rights and powers except those rights and powers conferred upon cities by the general laws of this state.



§ 31-4-202. Petition - election

(1) When a petition, signed by five percent of the registered electors of the municipality, requesting an election on the question of adopting the city council-city manager form of government is presented to the city council, the city council shall adopt an ordinance calling for an election upon such question to be held within four calendar months from the date of the presentation of such petition. The petition shall state whether the mayor under such form of government shall be elected by and from among the members of the city council or from the city at large by a plurality of the votes cast for that office at the regular election. The question of adopting such form of government shall be submitted to the registered electors of the city at a special or regular election to be conducted in accordance with the provisions of the "Colorado Municipal Election Code of 1965".

(2) The mayor or, in case of the disability of the mayor, the mayor pro tem, immediately following the effective date of such ordinance, shall cause notice to be given of such election, which notice shall be given in the manner prescribed by the "Colorado Municipal Election Code of 1965".

(3) (a) If the petition requests that the mayor be elected by and from among the members of the city council, the question to be submitted at such election shall be: "Shall the City of (name of city) reorganize by adopting the City Council-City Manager form of government as provided in part 2 of article 4 of title 31, Colorado Revised Statutes, with the mayor to be elected by and from among the members of the city council?". The form of ballot or voting machine tabs shall be: "For City Council-City Manager Form - Mayor elected by Council" and "Against City Council-City Manager Form - Mayor elected by Council".

(b) If the petition requests that the mayor be elected from the city at large by a plurality of the votes cast for that office at the regular election, the question to be submitted at such election shall be: "Shall the city of (name of city) reorganize by adopting the City Council-City Manager form of government, as provided in part 2 of article 4 of title 31, Colorado Revised Statutes, with the mayor to be elected by a plurality of the votes cast for that office at the regular election?". The form of ballot or voting machine tabs shall be: "For City Council-City Manager Form - Mayor elected by Popular Vote" and "Against City Council-City Manager Form - Mayor elected by Popular Vote".

(4) The registered electors of any city which has previously reorganized into the city council-city manager form of government under this part 2 may, at any time, petition in the manner set forth in subsection (1) of this section for an election on:

(a) Returning to the original mayor-council form of government;

(b) Retaining the city council-city manager form of government but with the mayor to be elected by a plurality of the votes cast for that office at the regular election rather than elected by and from among the members of the city council; or

(c) Retaining the city council-city manager form of government but with the mayor to be elected by and from among the members of the city council.



§ 31-4-203. Majority vote carries - when effective

(1) If a majority of the votes cast are for the proposition, it shall be carried. The form of government existing in such city at the time of such election shall continue unchanged until the next regular election. Except as provided in subsection (2) of this section, the next regular election shall be held for the purpose of electing the officers required by that form of government. Upon the taking of office and compliance with section 31-4-401 by the new officers, the terms of office of existing officers shall terminate, the prior form of government shall cease, and the new form of government shall commence.

(2) If the proposition carried is to return to the original mayor-council form of government, the offices of mayor and other elected offices other than city council members shall be filled at a special election to be held according to the provisions of section 31-4-103; except that such offices shall be filled at the next regular election if such regular election is held less than four months following the adoption of the proposition. Upon the taking of office and compliance with section 31-4-401 by the mayor and other elected officers, the terms of office of existing officers shall terminate, the prior form of government shall cease, and the new form of government shall commence.



§ 31-4-204. Prior laws applicable - rights and liabilities continue

(1) All laws of the state applicable to the city before the adoption of the city council-city manager form of government and not inconsistent with the provisions of this part 2 shall apply to and govern such reorganized city.

(2) Any bylaw, ordinance, or resolution lawfully passed and in force in such city at the time of its reorganization shall remain in force and continue to be in effect until duly amended or repealed.

(3) The territorial limits of such city shall remain the same as under its former organization.

(4) All rights of whatever description which were vested in such city under its former organization shall be vested in the city after reorganization.

(5) No valid and legally subsisting right or liability either in favor of or against the city and no judicial proceedings, civil or criminal, shall be affected by such change of government unless otherwise provided in this part 2.

(6) No change in the form of government as provided in this part 2, either by adopting or abandoning the form of government as provided in this part 2, shall release or affect any debts, bonds, warrants, or other obligations, however evidenced, which shall continue as valid obligations of the city under the succeeding form of government.



§ 31-4-205. Council members - vacancies

(1) The legislative and corporate authority of cities organized under this part 2 shall be vested in the city council members nominated and elected, two from each ward and one from the city at large, for a term of two years. Members of the city council shall be registered electors of the city who have resided in their respective wards for a period of at least twelve consecutive months immediately preceding the election; except that, in case the boundaries of the ward are changed pursuant to section 31-2-104 or 31-4-104 or as a result of annexation, any person who has resided within territory added to the ward for the time prescribed in this subsection (1) shall be deemed to have met the residence requirements for the ward to which the territory was added.

(2) Within sixty days after a vacancy occurs in the city council, the council shall:

(a) Appoint a person possessed of all statutory qualifications to fill the vacancy until the term of office of a successor elected at the next regular election has commenced as provided in section 31-4-105; or

(b) Order an election, subject to the municipal election code, to be held as soon as practicable to fill the vacancy until the term of office of a successor elected at the next regular election has commenced as provided in section 31-4-105.

(3) The city council may provide by ordinance for four-year overlapping terms of office for its members. The city council may reinstate the two-year terms provided in this section by ordinance. Any ordinance passed pursuant to this subsection (3) shall be enacted at least one hundred eighty days before the next regular election and shall be subject, notwithstanding any emergency declaration, to referendum if such is brought pursuant to section 31-11-105 or pursuant to an applicable municipal ordinance enacted in accordance with section 1 of article V of the state constitution. No ordinance enacted pursuant to this subsection (3) shall extend or reduce the term for which any person was elected. Where four-year terms have been provided for council members pursuant to section 31-4-107 (3), council members shall continue to serve four-year terms unless two-year terms are reinstated pursuant to this subsection (3). If any vacancy occurs in the office of council member for which a four-year term is in effect pursuant to this subsection (3), the vacancy shall be filled as provided in subsection (2) of this section. If the office in which the vacancy occurs is not an office for which a successor would otherwise have been elected at the next regular election, the term of office of the successor elected at that regular election shall be shortened so that the following regular election for the office is held at the time at which it would have been held if no vacancy had occurred.



§ 31-4-206. Council members - nomination - election - compensation

(1) The nomination and election of candidates for the city council provided for by this part 2 shall be in accordance with the "Colorado Municipal Election Code of 1965".

(2) The members of the city council shall receive such compensation as may be fixed by ordinance.



§ 31-4-207. Mayor - selection

(1) Except as otherwise provided in subsection (3) of this section, if the mayor is to be elected by and from among the members of the city council, then at the meeting of the city council at which their terms commence, as provided in section 31-4-105, the city council shall choose, by a majority vote, for a term of two years, one of its members as chairperson, who shall have the title of mayor, and shall also choose, by a majority vote, for a term of two years, one of its members as vice-chairperson, who shall act as mayor pro tem. In case of a vacancy in the office of the mayor, the city council shall choose a successor for the unexpired term.

(2) If the mayor is to be elected by popular vote, he or she shall be elected by a plurality of the votes cast for that office at the regular election in the city. The mayor shall be a registered elector who has resided within the limits of the city for a period of at least twelve consecutive months immediately preceding the date of the election; except that, in the case of annexation, any person who has resided within the annexed territory for the time prescribed in this subsection (2) shall be deemed to have met the residence requirements for the city to which the territory was annexed. The mayor shall assume his or her office at the next regularly scheduled meeting of the city council following his or her election or upon such earlier date as the council may specify. Except as otherwise provided in subsection (3) of this section, the mayor shall hold his or her office for a term of two years. At the same meeting of the city council, the city council shall choose, by a majority vote, one of its members to act as mayor pro tem in the temporary absence of the mayor. The city council may appoint one of its members acting mayor in the event both the mayor and the mayor pro tem are temporarily absent from the city or unable to perform the duties of the mayor. In case of a vacancy in the office of the mayor, the city council shall choose his successor for the unexpired term.

(3) The city council may provide, by ordinance, four-year terms for the office of the mayor. The city council may reinstate two-year terms provided in this section by ordinance. Any ordinance passed pursuant to this subsection (3) shall be enacted at least one hundred eighty days before the next regular election and shall be subject, notwithstanding any emergency declaration, to referendum brought pursuant to section 31-11-105 or pursuant to an applicable ordinance enacted in accordance with section 1 of article V of the state constitution. No ordinance enacted pursuant to this subsection (3) shall extend or reduce the term for which any person was elected. If a vacancy occurs in the office of the mayor for which a four-year term is in effect pursuant to this subsection (3), the vacancy shall be filled as provided in subsections (1) and (2) of this section.



§ 31-4-207.5. Mayor - powers and duties

The mayor shall be the presiding officer of the city council and shall have the same voting powers as any member of said council. The mayor shall be considered a member of the governing body and the city council and shall be recognized as the head of the city government for all ceremonial purposes, by the courts for serving civil processes, and by the government for purposes of military law. In addition, the mayor shall exercise such other powers and perform such other duties as are conferred and imposed upon him by this part 2 or the ordinances of the city.



§ 31-4-208. City attorney - municipal judge

The city council shall appoint a city attorney, who, upon taking office, shall be an attorney-at-law licensed to practice in the state of Colorado. The city council shall also appoint a municipal judge in accordance with section 13-10-105 (1), C.R.S. The city attorney shall serve at the pleasure of the city council. A municipal judge may be removed during his term of office only for cause, as provided in section 13-10-105 (2), C.R.S.



§ 31-4-209. Rules - business - journal

The city council shall determine its own rules, procedure, and order of business and shall keep a journal of its proceedings. It may compel attendance of members and may punish members for misconduct.



§ 31-4-210. City manager - qualifications - removal

The city council shall appoint a city manager who shall be the chief administrative officer of the city. The city manager shall be chosen solely on the basis of his executive and administrative qualifications and need not, when appointed, be a resident of the city or of the state. No member of the city council shall be chosen as city manager during his term of office. The city manager shall be appointed for an indefinite term, but he may be removed at the pleasure of the city council for cause. Before the city manager may be removed, he shall be given, if he so demands, a written statement of the reasons alleged for his removal and he has the right to be heard thereon at a public meeting of the council prior to the final vote on the question of his removal. Pending and during such hearing, the city council may suspend him from office. The action of the city council in suspending or removing the city manager shall be final. It is the intent of this part 2 to vest all authority and to fix all responsibility for such suspension or removal in the city council. In case of the absence or disability of the city manager, the city council may designate some qualified person to perform the duties of the office during such absence or disability.



§ 31-4-211. City manager - powers and responsibility

(1) The city manager is responsible to the city council for the proper administration of all affairs of the city placed in his charge and, to that end and except as otherwise provided in this part 2, he shall have the power to appoint and remove all officers and employees in the administrative service of the city except the city attorney and the municipal judge. Appointments made by the city manager shall be on the basis of executive and administrative ability, training, and experience of such appointees in the work which they are to perform. All such appointments shall be without definite term.

(2) Officers and employees appointed by the city manager may be removed by him at any time for cause. The decision of the city manager in any such case shall be final.



§ 31-4-212. Council not to interfere

Except as otherwise provided in this part 2, neither the city council nor any of its committees or members shall direct or request the appointment of any person to or his removal from office by the city manager or in any other manner take part in the appointment or removal of officers and employees in the administrative service of the city. The city council and its members shall deal with that portion of the administrative service for which the city manager is responsible solely through the city manager, and neither the city council nor any member thereof shall give orders to any subordinate of the city, either publicly or privately. Any violation of the provisions of this section by a member of the city council constitutes misconduct and is punishable in such manner as may be determined by the other members of the city council.



§ 31-4-213. Duties of city manager

It is the duty of the city manager to act as chief conservator of the peace within the city; to supervise the administration of the affairs of the city; to see that the ordinances of the city and the applicable laws of the state are enforced; to make such recommendations to the city council concerning the affairs of the city as seem desirable to him; to keep the city council advised of the financial conditions and future needs of the city; to prepare and submit to the city council the annual budget estimate; to prepare and submit to the city council such reports as are required by that body; to prepare and submit each month to the city council a detailed report covering all activities of the city, including a summary statement of revenues and expenditures for the preceding month, detailed as to appropriations and funds in such a manner as to show the exact financial condition of the city and of each department and division thereof as of the last day of the previous month; and to perform such other duties as may be prescribed by this part 2 or required of him by ordinance or resolution of the city council.



§ 31-4-214. City manager sits in council - no vote

The city manager is entitled to a seat in the city council but shall have no vote therein. The city manager has the right to take part in the discussion of all matters coming before the city council.



§ 31-4-215. Administrative plan

(1) The city council, upon the report and recommendation of the city manager, has the power to create and establish by ordinance administrative departments of city administration. It is the duty of the city manager to propose a plan of administrative organization to the city council within sixty days after his appointment which, if approved by the city council, shall be adopted by ordinance. The administrative plan shall provide for the establishment of the office of city clerk. The city clerk shall be ex officio city treasurer and clerk of the city council. Subject to the supervision and control of the city manager in all matters, the city clerk shall keep and supervise all accounts and have custody of all public moneys of the city; apportion and collect special assessments; issue licenses; collect license fees; make and keep a journal of proceedings of the city council; have custody of all public records of the city not specifically entrusted to any other office; and perform such other duties pertaining to such offices as are by ordinance required or assigned to him by the city manager. The administrative plan shall also provide for a chief of police, a fire chief, a health officer, and such other officers as are deemed necessary for the efficient administration of the city, and such plan may or may not include, in the discretion of the city council, all of the officers named in sections 31-4-105 and 31-4-107. All such officers shall be appointed by the city manager as provided in section 31-4-211. This plan of the city manager shall be placed on file and shall be a matter of public record open to the examination and inspection of the public at all reasonable times. The city council, upon recommendation of the city manager, may change or abolish, by ordinance, any department or office established by ordinance, prescribe, distribute, or discontinue the functions and duties of departments and offices so established, or assign additional functions and duties to departments and offices.

(2) All administrative boards, departments, or offices existing in any city prior to its reorganization shall continue to exist after its reorganization under this part 2 until abolished, altered, or reorganized by ordinance of the city council.



§ 31-4-216. Accounts of utilities

Accounts shall be kept for each public utility owned or operated by the city, distinct from other city accounts, and in such manner as to show the true and complete financial result of such city ownership and operation including all assets, liabilities, revenues, and expenses, and in accordance with the uniform classification of accounts as may be prescribed by the public utilities commission of this state.



§ 31-4-217. Publicity of records

Records of the city shall be open to inspection at reasonable times and under reasonable regulations established by the city as provided by article 72 of title 24, C.R.S.



§ 31-4-218. Pay of officers and employees

The salary or compensation of officers and employees shall be established by ordinance, which shall provide uniform compensation for like services. Such schedules of compensation may fix the minimum and maximum for any grade. An increase in compensation, within the limits provided for the grade, may be granted at any time by the city manager or other appointing authority upon the basis of efficiency and seniority.



§ 31-4-219. Official bonds - waiver

The city manager, the city clerk, and such other officers and employees as the city council may require so to do shall give bonds in such amounts and with such sureties as may be approved by the city council. The premiums on such bonds shall be paid by the city. The city council may waive the requirement of such bonds.






Part 3 - Organizational Structure and Officers of Statutory Towns

§ 31-4-301. Mayor - board of trustees - election - compensation

(1) The legislative and corporate authority of towns shall be vested in a board of trustees, consisting of one mayor and six trustees, who shall be registered electors who have resided within the limits of the town for a period of at least twelve consecutive months immediately preceding the date of the election; except that, in case of annexation, any person who has resided within the annexed territory for the time prescribed in this subsection (1) shall be deemed to have met the residence requirements for the town to which the territory was annexed.

(2) At the regular election, there shall be elected a mayor for a term of two years and six trustees for terms of two years. Such election shall be conducted in accordance with the provisions of the "Colorado Municipal Election Code of 1965".

(3) All officers elected under this section shall hold their offices until their successors are elected and have complied with section 31-4-401, and four members of said board of trustees shall constitute a quorum for the transaction of business.

(4) The mayor and members of the board of trustees shall receive such compensation as fixed by ordinance.

(5) The board of trustees may provide by ordinance for four-year overlapping terms of office for trustees. The ordinance may also provide for four-year terms for the mayor and any officers elected pursuant to section 31-4-304. The board of trustees may reinstate the two-year terms provided for in subsection (2) of this section by ordinance. Any ordinance passed pursuant to this subsection (5) shall be enacted at least one hundred eighty days before the next regular election and is subject, notwithstanding an emergency declaration, to referendum if the referendum is brought pursuant to section 31-11-105 or pursuant to an applicable municipal ordinance enacted in accordance with section 1 of article V of the state constitution. No ordinance enacted pursuant to this subsection (5) shall extend or reduce the term for which any person was elected. If any vacancy occurs in an office for which a four-year term is in effect pursuant to this subsection (5), the board of trustees shall fill such vacancy, as provided in section 31-4-303. If the office in which the vacancy occurs is not an office for which a successor would otherwise have been elected at the next regular election, the term of office of the successor elected at that regular election shall be shortened so that the following regular election for the office is held at the time at which it would have been held if no vacancy had occurred.



§ 31-4-301.5. Change in number of trustees

(1) The trustees of any statutory town may be reduced in number from six to four or again increased from four to six in the manner provided in this section.

(2) When a petition signed by five percent of the registered electors of the town requesting an election for the purpose of reducing the number of trustees from six to four is presented to the board of trustees of the town or when the board determines by majority vote of the entire board that such a reduction in the size of the board would be in the interest of the town, the board shall adopt an ordinance calling for such an election, to be held within four calendar months from the date of presentation of the petition.

(3) Such election may be held in connection with any regular or special election. In the event that the issue is approved at the election, three members of the board of trustees shall constitute a quorum for the transaction of business, and the legislative and corporate authority of the town shall be vested in the board of trustees consisting of one mayor and four trustees. The approval of a change reducing the number of trustees from six to four shall not have the effect of reducing the term for which any member of the board of trustees was previously elected.

(4) Where the number of trustees has been reduced from six to four, an election on the issue of increasing the number of trustees from four to six may be held at any time subsequent to two years following the election reducing the number of trustees from six to four. No new petition requesting an election to reduce or increase the number of trustees on the board of trustees may be filed or accepted by the board, nor may the board refer any such issue to the voters, for a period of two years following an election for the purpose of increasing or reducing the number of trustees.



§ 31-4-302. Mayor - powers

The mayor or, in his absence, one of the trustees, who may be elected mayor pro tem, shall preside at all meetings of the board of trustees and shall have the same voting powers as any member of said board. The mayor shall be considered a member of the governing body and the board of trustees. However, a town may provide by ordinance that the mayor shall not be entitled to vote on any matter before the board, except in the case of a tie vote. If such an ordinance is adopted, it shall also provide that any ordinance adopted and all resolutions authorizing the expenditure of money or the entering into of a contract shall be subject to disapproval by the mayor as provided in section 31-16-104. Such an ordinance may provide or may be amended to provide that the mayor shall not be counted for purposes of determining a quorum or for the requisite majority on any matter to be voted on by the board of trustees. Any such ordinance may be adopted, amended, or repealed only within the sixty days preceding any election of a mayor, to take effect upon such mayor's assumption of office.



§ 31-4-303. Trustees to fill vacancy - mayor pro tem - clerk pro tem

The board of trustees has the power, by appointment, to fill all vacancies in the board or any other office, and the person so appointed shall hold his office until the next regular election and until his successor is elected and has complied with section 31-4-401. The board also has the power to fill a vacancy in the board or in any other elective office of the town by ordering an election to fill the vacancy until the next regular election and until a successor has been elected and has complied with section 31-4-401. If a vacancy in the board or in such other elective office is not filled by appointment or an election is not ordered within sixty days after the vacancy occurs, the board shall order an election, subject to the municipal election code, to be held as soon as practicable to fill the vacancy until the next regular election and until a successor has been elected and has complied with section 31-4-401. At its first meeting, the board shall choose one of the trustees as mayor pro tem who, in the absence of the mayor from any meeting of said board or during the mayor's absence from the town or his inability to act, shall perform the mayor's duties. The board also has the power to elect a clerk pro tem to perform the duties of the clerk during his absence or inability to act.



§ 31-4-304. Appointment of officers - compensation

The board of trustees shall appoint a clerk, treasurer, and town attorney, or shall provide by ordinance for the election of such officers, and may appoint such other officers, including a town administrator, as it deems necessary for the good government of the corporation, and it shall prescribe by ordinance their duties when the same are not defined by law and the compensation or fees they are entitled to receive for their services. The board of trustees may require of them an oath of office and a bond, with surety, for the faithful discharge of their duties. The election of officers shall be at the regular election, and no appointment of any officer shall continue beyond thirty days after compliance with section 31-4-401 by the members of the succeeding board of trustees.



§ 31-4-305. Clerk - duties

The clerk shall attend all meetings of the board of trustees and make a true and accurate record of all the proceedings, rules, and ordinances made and passed by the board of trustees. Records of the town shall be open to inspection at all reasonable times and under reasonable regulations established by the town as provided by article 72 of title 24, C.R.S.



§ 31-4-306. Marshal or chief of police - powers and duties

The marshal or chief of police has the same power that sheriffs have by law, coextensive with the county in cases of violation of town ordinances, for offenses committed within the limits of the town. He or she shall execute all writs and processes directed to him or her by the municipal judge in any case arising under a town ordinance and receive the same fees for his or her services that sheriffs are allowed in similar cases. The marshal or chief of police may employ certified peace officers to enforce all laws of the state of Colorado notwithstanding section 16-2.5-201.



§ 31-4-307. Removal of officers - causes - notice

By a majority vote of all members of the board of trustees, the mayor, the clerk, the treasurer, any member of the board, or any other officer of the town may be removed from office. No such removal shall be made without a charge in writing and an opportunity of hearing being given unless the officer against whom the charge is made has moved out of the limits of the town. When any officer ceases to reside within the limits of the town, he may be removed from office pursuant to this section. A municipal judge may be removed during his term of office only for cause, as set forth in section 13-10-105 (2), C.R.S.






Part 4 - Requirements and Compensation of Officers

§ 31-4-401. Oath of officers - bonds - waiver - declaring office vacant

(1) All officers elected or appointed in any municipality shall take an oath or affirmation, administered by the municipal judge, clerk, or other person who is designated by the governing body or who is authorized by law to administer oaths, to support the constitution of the United States and the state constitution.

(2) The governing body of any city or town may require, from the treasurer and such other officers as it determines proper, a bond, with proper penalty and surety, for the care and disposition of municipal funds in their hands and the faithful discharge of the duties of their offices. Such governing body has the power to declare vacant the office of any person appointed or elected to any office who fails to take the oath of office or give bond when required within ten days after he has been notified of his appointment or election, and it shall proceed to appoint his successor as in other cases of vacancy.



§ 31-4-402. New bond

In the event that the official bond of any officer of a city or town, after the taking and approval thereof, becomes insufficient by reason of the death or insolvency of any of the sureties thereon, the governing body of such city or town may require such officer to procure additional sureties or to give a new bond and may designate the time when such additional sureties or new bond shall be furnished, which shall not be less than ten days, or may waive the requirement for such sureties or new bond. In the event that the additional sureties or new bond is not furnished within the time so designated and the requirement for such sureties or new bond is not waived, the office shall be declared vacant, and the vacancy shall be filled by election or appointment as provided by law.



§ 31-4-403. Lawful pay only for governing bodies

No member of the governing body of any city or town shall receive any compensation for his services as such member except as provided by law.



§ 31-4-404. Not to be appointed to office

(1) During the time for which he has been elected or for one year thereafter, no member of the governing body of any city or town shall be appointed to any municipal office which is created or the emoluments of which are increased during the term for which he has been elected except in the cases provided in this title.

(2) Any member of the governing body of any city or town who has a personal or private interest in any matter proposed or pending before the governing body shall disclose such interest to the governing body, shall not vote thereon, and shall refrain from attempting to influence the decisions of the other members of the governing body in voting on the matter.

(3) A member of the governing body of any city or town may vote notwithstanding subsection (2) of this section if his participation is necessary to obtain a quorum or otherwise enable the body to act and if he complies with the voluntary disclosure provisions of section 24-18-110, C.R.S.



§ 31-4-405. Emoluments not to be increased

The emoluments of any member of the governing body, including the mayor, trustees, and councilmen, shall not be increased or diminished during the term for which he has been elected or appointed except in the case of abolition of an office, in which case the emoluments of the office shall cease at the time of such abolishment. Any member of the governing body, including the mayor, trustees, and councilmen, who has resigned or vacated an office prior to the end of his elective or appointive term shall not be eligible to reelection or reappointment to the same during such term if during such term the emoluments have been increased.



§ 31-4-406. Territorial corporations - compensation fixed by electors

In cities and towns of not more than five thousand inhabitants incorporated prior to July 3, 1877, the mayor and members of the governing body shall not receive any compensation for services rendered by them as such mayor or members unless the question of paying such mayor or members for their services is first submitted to the registered electors of such city or town and unless a majority of those voting thereon vote in favor thereof. All ordinances, resolutions, and other acts of the governing body of any such city or town authorizing or directing the payment of any compensation to any such officer shall be and remain void. Nothing in this section shall apply to any municipal judge who acts or officiates as president of any governing body.



§ 31-4-407. Penalty for receiving illegal compensation

Any mayor or member of the governing body of any city or town who takes or receives payment for any services rendered by him contrary to the provisions of section 31-4-406 commits a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than one hundred dollars. Said fines, when collected, shall be paid into the general fund of said city or town.






Part 5 - Officers' Recall

§ 31-4-501. Officers subject to recall

Every elected officer of any municipality of the state of Colorado may be recalled from office at any time by the registered electors of the municipality in the manner provided in section 4 of article XXI of the state constitution. The provisions of this part 5 shall apply to all municipalities except to the extent that a municipality has adopted provisions pursuant to article XX or XXI of the state constitution inconsistent with this part 5.



§ 31-4-502. Procedure - petition - signatures

(1) The procedure to effect the recall of an elective officer of a municipality shall be as follows:

(a) (I) A petition containing the requisite number of signatures under paragraph (d) of this subsection (1) shall be filed in the office of the municipal clerk, demanding an election of a successor to the officer named in the petition. Each petition shall designate by name and address not less than three nor more than five persons, referred to in this section as the "committee", who shall represent the signers thereof in all matters affecting the same. The petition shall clearly indicate the name of the municipality and the name of the officer sought to be recalled. The petition shall include the name of only one person to be recalled. The petition shall contain a general statement, in not more than two hundred words, of the grounds on which the recall is sought, which statement shall be intended for the information of the electors of the municipality. Such electors shall be the sole and exclusive judges of the legality, reasonableness, and sufficiency of the grounds assigned for recall, and said grounds shall not be open to review.

(II) The signatures to a recall petition need not all be on one sheet of paper. At the top of each page shall be printed, in bold-faced type, the following:

WARNING: IT IS AGAINST THE LAW:

For anyone to sign this petition with any name other than one's own or to knowingly sign one's name more than once for the same measure or to sign such petition when not a registered elector.

Do not sign this petition unless you are a registered elector. To be a registered elector, you must be a citizen of Colorado and registered to vote in (name of municipality).

Do not sign this petition unless you have read or have had read to you the proposed measure in its entirety and understand its meaning.

(b) Directly following the warning in paragraph (a) of this subsection (1) shall be printed in bold-faced type the following:

Petition to recall (name of person sought to be recalled) from the office of (title of office).

(c) No recall petition shall be circulated until it has been approved as meeting the requirements of this section as to form. The clerk shall approve or disapprove a petition as to form by the close of the second business day following submission of the proposed petition. The clerk shall mail written notice of such clerk's action to the officer sought to be recalled on the day that any such petition is approved.

(d) The petition shall be signed by registered electors entitled to vote for a successor of the incumbent sought to be recalled equal in number to twenty-five percent of the entire vote cast for all the candidates for that particular office at the last preceding regular election held in the municipality. If more than one person is required by law to be elected to fill the office of which the person sought to be recalled is an incumbent, then the recall petition shall be signed by registered electors entitled to vote for a successor to the incumbent sought to be recalled equal in number to twenty-five percent of the entire vote cast at the last preceding regular election held in the municipality for all candidates for the office to which the incumbent sought to be recalled was elected as one of the officers thereof, such entire vote being divided by the number of all officers elected to such office at the last preceding regular election held in the municipality.



§ 31-4-503. Petition in sections - signing - affidavit - review - tampering with petition

(1) Any recall petition may be circulated and signed in sections, but each section shall contain a full and accurate copy of the title and text of the petition.

(2) (a) The signatures need not all be on one sheet of paper. All such recall petitions shall be filed in the office of the municipal clerk within sixty days from the date on which the municipal clerk approves the petition as to form.

(b) Any recall petition shall be signed only by registered electors using their own signatures, after which each such elector shall print or, if such elector is unable to do so, shall cause to be printed such elector's legal name; the residence address of such person, including the street and number, if any; and the date of signing the same.

(c) To each such petition or section thereof shall be attached an affidavit of the person who circulated the petition stating the affiant's address, that the affiant is eighteen years of age or older, that the affiant circulated the said petition, that the affiant made no misrepresentation of the purpose of such petition to any signer of the petition, that each signature on the petition was affixed in the affiant's presence, that each signature on the petition is the signature of the person whose name it purports to be, that to the best of the knowledge and belief of the affiant each of the persons signing said petition was at the time of signing a registered elector, and that the affiant neither has paid nor shall pay and that the affiant believes that no other person has so paid or shall pay, directly or indirectly, any money or other thing of value to any signer for the purpose of inducing or causing such signer to sign such petition.

(d) Any disassembly of the petition which has the effect of separating the affidavits from the signatures shall render the petition invalid and of no force and effect.

(3) (a) The municipal clerk shall issue a written determination that a recall petition is sufficient or not sufficient by the close of business on the fifth business day after such petition is filed or, if such day is not a regular business day, on the first regular business day thereafter, unless a protest has been filed prior to that date. The clerk shall forthwith mail a copy of such written determination to the officer sought to be recalled and to the committee. Any such petition shall be deemed sufficient if the municipal clerk determines that it was timely filed, has attached thereto the required affidavits, and was signed by the requisite number of registered electors of the municipality within sixty days following the date upon which the clerk approved the form of the petition. The clerk shall not remove the signature of an elector from the petition after such petition is filed. If a petition is determined by the clerk to be not sufficient, the clerk shall identify those portions of the petition that are not sufficient and the reasons therefor.

(b) A protest in writing under oath may be filed in the office of the municipal clerk by some registered elector who resides in the municipality within fifteen days after such petition is filed setting forth specifically the grounds of such protest. Grounds for protest may include, but shall not be limited to, the failure of any portion of a petition or circulator affidavit or petition circulator to meet the requirements of this section. The municipal clerk shall mail a copy of such protest to the officer named in the petition, to the committee named in the petition as representing the signers of the petition, and to the county clerk and recorder, together with a notice fixing a time for hearing such protest not less than five nor more than ten days after such notice is mailed. The county clerk and recorder shall, upon receipt of such notice, prepare a registration list pursuant to section 31-10-205 to be utilized in determining whether such petition is sufficient. Every hearing shall be before the municipal clerk with whom such protest is filed, who shall serve as hearing officer unless some other person is designated by the governing body as the hearing officer, and the testimony in every such hearing shall be under oath. The hearing officer shall have the power to issue subpoenas and compel the attendance of witnesses. Such a hearing shall be summary and not subject to delay and shall be concluded within thirty days after such petition is filed. No later than five days after the conclusion of the hearing, the hearing officer shall issue a written determination of whether the petition is sufficient or not sufficient. If the hearing officer determines that a petition is not sufficient, the hearing officer shall identify those portions of the petition that are not sufficient and the reasons for the insufficiency. The result of such a hearing shall be forthwith certified to the committee and the officer sought to be recalled.

(c) In case the recall petition is not sufficient, it may be withdrawn by a majority of the committee and, within fifteen days after the municipal clerk or hearing officer issues a written determination that the petition is not sufficient, may be amended by the addition of any required information relating to the signers thereof or the attachment of proper circulator affidavits and refiled as an original petition; except that any petition amended and refiled as provided in this paragraph (c) may not again be withdrawn and refiled. The municipal clerk shall issue a written determination that such refiled petition is sufficient or not sufficient within four business days after said petition is filed. Any protest concerning the refiled petition shall be filed within five business days of the date on which such petition was refiled, and any hearing shall be conducted as provided in paragraph (b) of this subsection (3).

(d) The finding as to the sufficiency of any petition may be reviewed by the district court for the county in which such municipality or portion thereof is located upon application of either the officer sought to be recalled or the officer's representative or a majority of the committee, but such review shall be had and determined forthwith. The sufficiency or the determination of the sufficiency of the petition referred to in this section shall not be held or construed to refer to the grounds assigned in such petition for the recall of the incumbent sought to be recalled from the office thereby.

(4) When such recall petition is determined sufficient, the municipal clerk shall submit said petition, together with a certificate of its sufficiency, to the governing body of such municipality at the first meeting of such body following expiration of the period within which a protest may be filed or at the first meeting of such body following the determination of a hearing officer that a petition is sufficient, whichever is later. The governing body shall thereupon order and fix a date for the recall election to be held not less than thirty days nor more than ninety days from the date of submission of the petition to the governing body by the municipal clerk and determine whether voting in the recall election is to take place at the polling place or by mail ballot; but, if a regular election is to be held within one hundred eighty days after the date of submission of said petition, the recall election shall be held as a part of said regular election; except that, if the officer sought to be recalled is seeking reelection at said regular election, only the question of such officer's reelection shall appear on the ballot. If a successor to the officer sought to be recalled is to be selected at such regular election and the officer sought to be recalled is not seeking reelection, the question of such officer's recall shall not appear on the ballot of such regular election.

(4.5) A recall election pursuant to this part 5 may only be conducted as part of a coordinated election if the content of the recall election ballot is finally determined by the date for certification of the ballot content for the coordinated election to the county clerk pursuant to section 1-5-203 (3), C.R.S.

(5) Any person who willfully destroys, defaces, mutilates, or suppresses any recall petition or who willfully neglects to file or delays the delivery of the recall petition or who conceals or removes any recall petition from the possession of the person authorized by law to have the custody thereof, or who aids, counsels, procures, or assists any person in doing any of said acts commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-4-504. Resignation - vacancy filled - election - ballot - nomination

(1) If any officer resigns by submitting a written letter of resignation to the clerk at any time prior to the recall election, all recall proceedings shall be terminated, and the vacancy caused by such resignation shall be filled as provided by law. If the resignation occurs after the ballots have been prepared or at a time when it would otherwise be impracticable to remove the recall question from the ballot, no votes cast on the recall question shall be counted.

(2) At least ten days before the recall election, the clerk shall give notice of the election in accordance with section 31-10-501. Except as otherwise provided in this part 5, the recall election shall be conducted and returned and the result of such election declared in all respects as in the case of regular elections.

(3) (a) On the official ballot at such elections shall be printed, in not more than two hundred words, the reasons set forth in the petition for demanding his recall, and, in not more than three hundred words, there shall also be printed, if desired by him, the officer's justification of his course in office. Any such reasons or justification shall be submitted to the municipal clerk by the date on which a nominating petition must be filed pursuant to subsection (4) of this section. If such officer resigns at any time subsequent to the calling of the recall election, the recall election shall be held, notwithstanding such resignation.

(b) There shall be printed on the official ballot, as to every officer whose recall is to be voted on, the words, "Shall (name of person against whom recall petition is filed) be recalled from the office of (title of office)?". Following such question shall be the words "yes" and "no" on separate lines with a blank space at the right of each in which the voter shall indicate, by marking a cross mark (X), his vote for or against such recall.

(c) On such ballots, under each question, there shall also be printed the names of those persons who have been nominated as candidates to succeed the person sought to be recalled, but no vote cast shall be counted for any candidate for such office unless the voter also voted for or against the recall of such person sought to be recalled from said office. The name of the person against whom the petition is filed shall not appear on the ballot as a candidate for the office. All candidates on the ballot shall be listed in alphabetical order.

(4) (a) Except as otherwise provided in paragraph (b) of this subsection (4), candidates for the office at a recall election may be nominated by petition as provided in section 31-10-302; except that nominating petitions may be circulated beginning on the first business day after the governing body sets the date for the recall election and shall be filed no later than twenty days prior to such recall election.

(b) Where the governing body of the municipality chooses to conduct the recall election by mail ballot in accordance with the requirements of section 31-4-503 (4), candidates shall have not less than ten calendar days beginning on the first calendar day after the governing body sets the date for the recall election within which to circulate nominating petitions, and such petitions shall be filed no later than forty-five days prior to such recall election.

(5) (a) Applications for absentee ballots shall be made available by the municipal clerk no later than twenty-four hours after the governing body fixes the date for the holding of the recall election through the close of business on the fifth day before the recall election.

(b) Absentee ballots shall be available no later than ten days before the recall election.

(c) The absentee polling place in the office of the municipal clerk shall be open during regular business hours between the tenth and fifth day preceding the recall election.

(6) If a majority of those voting on said question of the recall of any incumbent from office vote "no", said incumbent shall continue in said office. If a majority vote "yes", such incumbent shall be removed from such office upon compliance with section 31-4-401 by his successor.

(7) If the vote in such recall election recalls the officer, the candidate who has received the highest number of votes for the office thereby vacated shall be declared elected for the remainder of the term, and a certificate of election shall be forthwith issued to him by the canvassing board. In case the person who received the highest number of votes fails to comply with section 31-4-401 within fifteen days after the issuance of a certificate of election, or in the event no person sought election, the office shall be deemed vacant and shall be filled according to law.

(8) Mandatory or optional recounts of ballots cast in a recall election shall be conducted in accordance with section 31-10-1207.



§ 31-4-504.5. Incumbent not recalled - reimbursement

(1) If at any recall election the incumbent whose recall is sought is not recalled, or in the event of a protest, the hearing officer determines that the petitions are not sufficient based upon the conduct on the part of petition circulators, the municipality may repay the incumbent for any money actually expended as expenses of such election when such expenses are authorized by this section.

(2) (a) Authorized expenses shall include, but are not limited to, moneys spent in challenging the sufficiency of the recall petition and in presenting to the voters the official position of the incumbent, to include campaign literature and advertising and the maintaining of a campaign headquarters.

(b) Unauthorized expenses shall include, but are not limited to, moneys spent on challenges and court actions not pertaining to the sufficiency of the recall petition; personal expenses for meals, lodging, and mileage for the incumbent; costs of maintaining a campaign staff; reimbursement for expenses incurred by a campaign committee which has solicited contributions; reimbursement of any kind for employees in the incumbent's office; and all expenses incurred prior to the filing of the recall petition.

(3) The incumbent shall file a complete and detailed request for reimbursement with the governing body of the municipality holding the recall election or protest hearing, which shall then review the reimbursement request for appropriateness under subsection (2) of this section, and, in the event the municipality has determined by ordinance to repay such expenses, such municipality shall repay such expenses within forty-five days of receipt of the request.

(4) (Deleted by amendment, L. 91, p. 754, § 22, effective April 4, 1991.)



§ 31-4-505. Recall after six months - second petition

(1) No recall petition shall be circulated or filed and no pending recall proceedings shall be continued against any officer until the officer has actually held the office for at least six months following the officer's election or reelection.

(2) After one recall petition and election, no further petition shall be filed against the same officer during the term for which he was elected unless the petitioners signing said petition equal fifty percent of all ballots cast for that office at the last preceding regular election.



§ 31-4-507. Powers of clerk and deputy

(1) Except as otherwise provided in this article, the clerk shall render all interpretations and shall make all initial decisions as to controversies or other matters arising in the operation of this article.

(2) All powers and authority granted to the clerk by this article may be exercised by a deputy clerk in the absence of the clerk or in the event the clerk for any reason is unable to perform the duties of the clerk's office.












Municipal Elections

Article 10 - Municipal Election Code

Part 1 - Definitions and General Provisions

§ 31-10-101. Short title

This article shall be known and may be cited as the "Colorado Municipal Election Code of 1965".



§ 31-10-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Clerk" means the clerk of the municipality who is the custodian of the official records of the municipality or any person delegated by the clerk to exercise any of his powers, duties, or functions.

(2) "Election official" means any clerk, election commission, judge of election, or municipal governing body engaged in the performance of election duties as required by this article.

(3) "Electronic voting system" means any ballot card electronic voting system meeting the requirements set forth in section 1-5-615, C.R.S.

(3.5) "Permanent absentee voter" means an eligible elector who applies to receive a ballot by mail for every polling place election and whose name is placed on the list pursuant to section 31-10-1002.

(4) "Pollbook" means the list of voters to whom ballots are delivered or who are permitted to enter a voting machine booth for the purpose of casting their votes at a municipal election. Names shall be entered in the pollbook in the order in which the ballots are delivered at the polls or in the order in which voters are permitted to enter a voting machine booth for the purpose of casting their votes.

(5) "Population" means population as determined by the latest federal census.

(6) "Registration book" means all of the registration records for each general election precinct arranged alphabetically according to surnames and bound together in book form.

(7) "Registration list" means the list of registered electors of each municipal election precinct prepared by the county clerk and recorder from the county registration books in accordance with section 31-10-205.

(8) "Registration record" means the record on which is entered the official registration and identification of an individual elector and a list of the elections at which he has voted since the date of registration.

(8.5) "Residence" means the principal or primary home or place of abode of a person as set forth in section 31-10-201 (3).

(9) "Voter" means a registered elector who has presented himself at a polling place to vote in any regular or special election.

(10) "Voting machine" means any device fulfilling the requirements for voting machines set forth in part 4 of article 7 of title 1, C.R.S., regarding its use, construction, procurement, and trial.

(11) "Watcher" means a registered elector of the municipality whose name has been submitted to the clerk and then certified by the clerk to the appropriate election judges to serve at the polling place with the right to remain inside the polling place from at least fifteen minutes prior to the opening of the polls until after the completion of the count of votes cast at the election and the certification of the count by the judges. Each watcher has the right to maintain a list of voters as the names are announced by the judges and to witness each step in the conduct of the election.



§ 31-10-102.5. Acts and elections conducted pursuant to provisions which refer to qualified electors

Any elections, and any acts relating thereto, carried out under this article, which were conducted prior to July 1, 1987, pursuant to provisions which refer to a qualified elector rather than registered elector and which were valid when conducted, shall be deemed and held to be legal and valid in all respects.



§ 31-10-102.7. Applicability of the "Uniform Election Code of 1992"

Any municipality may provide by ordinance or resolution that it will utilize the requirements and procedures of the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S., in lieu of this article, with respect to any election.



§ 31-10-102.8. Active military or overseas voters - timely mailing, casting, and receipt of ballot

(1) As used in this section, "ballot materials" means the standardized absentee-voting materials developed pursuant to section 1-8.3-104 (4)(a), C.R.S., and the declaration and form for the execution of the declaration described in section 1-8.3-104 (5), C.R.S.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), the clerk shall mail a ballot and ballot materials to any person designated as an active military or overseas voter in the computerized statewide voter registration list no later than forty-five days before an election conducted in accordance with this article; except that, if the clerk receives a certificate of new registration, notification of change of address, or notification of other change in status from an active military or overseas voter after the forty-fifth day before the election, the clerk shall mail a ballot and ballot materials to the voter as soon as practicable.

(b) In a recall election conducted in accordance with part 5 of article 4 of this title, the clerk shall mail a ballot and ballot materials to any person designated as an active military or overseas voter in the computerized statewide voter registration list as soon as practicable after ballot certification.

(3) To be valid, an active military or overseas voter must submit the ballot via postal mail and complete the signed affirmation, as specified in section 1-8.3-114, C.R.S., not later than 7 p.m. mountain time on the date of the election. The vote of any active military or overseas voter who votes as authorized by this section may be challenged in the manner specified in section 31-10-1008.

(4) The designated election official must count a valid ballot received in accordance with subsection (3) of this section if the ballot is received by the close of business on the eighth day after the election.

(5) No later than sixty days before the election, the county clerk and recorder of the county in which the municipality is located must forward to the municipal clerk a complete list of voters in the municipality who are marked as active military or overseas voters in the computerized statewide voter registration list.

(6) Any eligible elector who is designated as an active military or overseas voter in the computerized statewide voter registration list may use a federal write-in absentee ballot to vote for all offices and ballot measures in any election conducted under this article or article 4 of this title. Such ballots shall be processed in accordance with subsections (3) and (4) of this section.



§ 31-10-103. Computation of time

Calendar days shall be used in all computations of time made under the provisions of this article. In computing time for any act to be done before any municipal election, the first day shall be included, and the last, or election, day shall be excluded. Saturdays, Sundays, and legal holidays shall be included, but, if the time for any act to be done or the last day of any period is a Saturday, Sunday, or a legal holiday, the period is extended to include the next day which is not a Saturday, Sunday, or legal holiday. If the time for ending the circulation of and filing nomination petitions provided by section 31-10-302, the time for withdrawing from nomination provided by section 31-10-303 (1), the time prior to which vacancies in nominations may be filled and by which certificates of nomination or petitions to fill such vacancies may be filed as provided by section 31-10-304, or the time for filing amended or new petitions to remedy objections as provided by section 31-10-305 falls on Saturday, Sunday, or a legal holiday, such act shall be done upon the preceding day which is not a Saturday, Sunday, or legal holiday.



§ 31-10-104. Powers of clerk and deputy

(1) Except where otherwise provided in this article, the clerk shall render all interpretations and shall make all initial decisions as to controversies or other matters arising in the operation of this article.

(2) All powers and authority granted to the clerk by this article may be exercised by a deputy clerk in the absence of the clerk or in the event the clerk for any reason is unable to perform his duties.



§ 31-10-105. Election commission

The election commission in municipalities having such commission has all the powers and jurisdiction and shall perform all the duties provided by this article with respect to clerks and governing bodies, but the election commission does not have the authority to call a special election.



§ 31-10-106. Copies of election laws and manual provided

At least sixty days before any regular election, the secretary of state shall provide each municipal clerk a copy of the municipal election laws of the state.



§ 31-10-108. Special elections

Special elections shall be held on any Tuesday designated by ordinance or resolution of the governing body. No special election shall be held within the ninety days preceding a regular election. No special election shall be called within sixty days before the date thereof, nor shall any special election be held within the thirty-two days before or after the date of a primary, general, or congressional vacancy election. A special election may be held at the same time and place as a primary, congressional vacancy, or general election as a coordinated election pursuant to section 1-7-116, C.R.S., or may be conducted at the same time as a mail ballot election pursuant to article 7.5 of title 1, C.R.S. Special elections shall be conducted as nearly as practicable in the same manner as regular elections.



§ 31-10-109. Submission of question on regular election date for municipalities

(1) (a) Pursuant to section 31-11-111 (2), the governing body of each municipality, in consultation with the clerk and recorder of the county in which the municipality is located, may submit to a vote of the registered electors of the municipality for placement on the ballot the question of whether the regular election date of such municipality shall be changed to either the Tuesday succeeding the first Monday of November in each odd-numbered year or the Tuesday succeeding the first Monday of November in each even-numbered year.

(b) Where a majority of the registered electors voting on the question submitted in accordance with the requirements of paragraph (a) of this subsection (1) approve a change in the regular election date of the municipality, the governing body of the municipality shall by ordinance establish its new regular election date in accordance with the vote of the registered electors and may include in the ordinance any alteration in the terms of office of officials that may be necessary to accomplish the change in election dates in an orderly manner. In no event shall the ordinance shorten the term of any elected official in office at the time of its adoption.

(2) Procedures for submitting the question described in paragraph (a) of subsection (1) of this section to the registered electors of the municipality shall follow the procedures set forth in article 11 of this title pertaining to municipal initiatives.

(3) Any municipality that has changed its regular election date in accordance with the requirements of this section may change its regular election date pursuant to the procedures specified in subsection (1) of this section for the sole purpose of making the regular election date of the municipality the regular election date in effect prior to the change in such date commenced under this section.






Part 2 - Qualifications and Registration of Electors

§ 31-10-201. Qualifications of municipal electors

(1) Every person who has attained the age of eighteen years possessing the following qualifications is entitled to register to vote at all municipal elections:

(a) He is a citizen of the United States.

(b) The person is a resident of the municipal precinct and has resided in this state for twenty-two days immediately preceding the election at which the person offers to vote. In order to vote in a municipal election conducted under this article, a person must be a registered elector. An otherwise qualified and registered elector who moves from the municipal election precinct where registered to another precinct within the same municipality is permitted to cast a ballot for an election at the polling place in the precinct where registered.

(2) No person confined in any public prison is entitled to register or to vote at any regular or special election. Every person who was a qualified elector prior to such imprisonment and who is released by pardon or by having served his full term of imprisonment shall be vested with all the rights of citizenship except as otherwise provided in the state constitution.

(3) The judges of election, in determining the residence of a person offering to vote, shall be governed by the following rules, so far as they may be applicable:

(a) The residence of a person is the principal or primary home or place of abode of a person. Principal or primary home or place of abode is that home or place in which his habitation is fixed and to which a person, whenever he is absent, has the present intention of returning after a departure or absence therefrom, regardless of the duration of absence. In determining what is a principal or primary place of abode of a person, the following circumstances relating to such person may be taken into account: Business pursuits, employment, income sources, residence for income or other tax purposes, age, marital status, residence of parents, spouse, and children, if any, leaseholds, situs of personal and real property, and motor vehicle registration.

(b) A person shall not be considered to have lost his residence if he leaves his home and goes into another state or territory or another county or municipality of this state merely for temporary purposes with an intention of returning.

(c) A person shall not be considered to have gained a residence in this state or in any municipality in this state while retaining his home or domicile elsewhere.

(d) If a person moves to any other state or territory with the intention of making it his permanent residence, he shall be considered to have lost his residence in the municipality from which he moved.

(e) If a person moves from one municipality in this state to any other municipality in this state with the intention of making it his permanent residence, he shall be considered and held to have lost his residence in the municipality from which he moved.

(4) (a) For the purpose of voting and eligibility to office, no person is deemed to have gained a residence by reason of his presence or lost it by reason of his absence while in the civil or military service of this state or of the United States, nor while a student at any institution of higher education, nor while kept at public expense in any public prison or state institution unless the person is an employee or a member of the household of an employee of such prison or institution.

(b) The provisions of paragraph (a) of this subsection (4) notwithstanding, no person otherwise qualified under the provisions of this article shall be denied the right to vote at any municipal election solely because he is a student at an institution of higher education if such student, at any time when registration is provided for by law, files with the county clerk and recorder a written affidavit under oath, in such form as may be prescribed, that he has established a domicile in this state, that he has abandoned his parental or former home as a domicile, and that he is not registered as an elector in any other municipality of this state or of any other state. The fact that such affidavit has been filed shall be noted in the registration book.

(c) No provisions of this subsection (4) shall apply to the determination of residence or nonresidence status of students for any college or university purpose.



§ 31-10-202. Submission of question to qualified taxpaying electors - oath

(1) On any question which is required by law to be submitted to qualified taxpaying electors only, if the question is submitted on paper ballots, such ballots shall be deposited in a separate ballot box reserved for that purpose. If the question is submitted on voting machines, provision shall be made to assure that only registered taxpaying electors are permitted to vote on such question. If the question is to be submitted in precincts using an electronic voting system, provision shall be made to assure that only registered taxpaying electors are permitted to vote on such question.

(2) The governing body, in its discretion, may require each registered taxpaying elector desiring to vote on a question which is submitted to qualified taxpaying electors only to sign a written oath that he has, during the twelve months next preceding the election, paid an ad valorem tax upon property situated within the municipality and owned by said person. If said elector is unable to write, he may request assistance from one of the judges of election, and such judge shall sign and witness said elector's mark.



§ 31-10-203. Registration required

(1) Except where a statute specifically provides otherwise, no person shall be permitted to vote at any municipal election without first having registered within the time and in the manner required by this section and sections 31-10-204 and 31-10-205.

(2) Registration requirements for municipal elections shall be the same as those governing general elections. Registration with the county clerk and recorder shall constitute registration for municipal elections.

(3) Where a statute specifically allows persons who have qualifications different from registered electors to vote on a particular measure, the governing body may require that each such person desiring to vote sign a written oath before voting that he meets each qualification required to vote on the measure.



§ 31-10-204. Municipal clerk as deputy county clerk and recorder

Each clerk shall serve as a deputy county clerk and recorder for purposes of registration only in the county in which the clerk's municipality is located. The clerk shall register any qualified elector residing in any precinct in such county who appears in person at the clerk's office at any time during which registration is permitted in the office of the county clerk and recorder. The clerk shall promptly deliver the new registration records to the office of the county clerk and recorder.



§ 31-10-205. Registration lists

The county clerk and recorder of each county, no later than the fifth day preceding any municipal election in his or her county or upon receipt of the notice made pursuant to section 31-4-503 (3)(b), shall prepare a complete copy of the list of the registered electors of each municipal election precinct which is located within his or her county and is involved in such municipal election; but, in any municipal election precinct consisting of one or more whole general election precincts, the county registration books for such precinct may be used in lieu of a separate registration list. The registration list for each municipal election precinct shall contain, in alphabetical order, the names and addresses of all registered electors residing within the municipal election precinct whose names appeared on the county registration records at the close of business on the sixth day preceding the municipal election or, when notice is received pursuant to section 31-4-503 (3)(b), at the close of business on the date preceding receipt of such notice. The county clerk and recorder shall certify and deliver such registration lists or registration books to the respective clerks on or before the fifth day preceding the election.



§ 31-10-206. Delivery and custody of registration book or list

(1) Prior to the delivery of the registration books or registration lists to the judges of election for use on election day, the clerk shall attach to each book or list his certificate stating that such book or list contains the registration records or names of all registered electors residing in the municipal election precinct and stating the total number of registration records or names contained therein.

(2) At such time as may be set by the clerk, but at least one day prior to the election, one of the judges of election from each precinct may call in person at the office of the clerk for the purpose of receiving the registration book or list and election supplies, or the clerk may deliver the same to one of said judges. The registration book or list shall be delivered to said judge in a sealed envelope or container. Said judge shall have custody of the registration book or list and shall give his receipt therefor. After the closing of the polls on the day of election, he shall seal the registration book or list and deliver it to the election judge selected to deliver the election returns, registration book or list, ballot boxes, if any, and other election papers and supplies to the office of the clerk or to such other place as the clerk may designate as the counting center.



§ 31-10-207. Questions answered by elector

It is the duty of the clerk to ask each person making application for registration, and the person shall answer correctly, the matters contained in section 1-2-204, C.R.S.



§ 31-10-208. Change of address

For the twenty-two days before and on the day of any municipal election, any registered elector, by appearing in person at the office of the county clerk and recorder, may complete a sworn affidavit for change of address within the county in which the elector is registered, stating that, on the date of the election, the elector is living at the new address in the new precinct within the municipality. Upon the receipt of the request, the county clerk and recorder shall verify the registration of the elector and shall, upon verification, issue or authorize a certificate of registration, showing the information required in section 1-2-216, C.R.S., plus the change of address. The judges shall allow the registered elector to vote in the precinct where the new address is located. The judges of election shall use the certificate of registration as a substitute registration page, entering the date of the election and pollbook ballot number on the certificate and including it with the registration book when it is returned to the clerk following the election.






Part 3 - Nominations

§ 31-10-301. Electors eligible to hold municipal office

Every registered elector eighteen years of age or older on the date of the election may circulate a nominating petition and hold office in any municipality, unless another age is required by local charter or ordinance, if he or she has resided in the municipality or municipality and ward, as the case may be, from which he or she is to be elected for a period of at least twelve consecutive months immediately preceding the date of the election. In case of an annexation, any person who has resided within the territory annexed for the prescribed time shall be deemed to have met the residence requirements for the municipality and precinct to which the territory was annexed. No person may be a candidate for two municipal offices at the same election nor hold two elective municipal offices simultaneously; except that, in statutory cities, the offices of clerk and treasurer may be sought and held by the same person.



§ 31-10-302. Nomination of municipal officers

(1) Candidates for municipal offices shall be nominated, without regard to affiliation, by petition on forms supplied by the clerk. A petition of nomination may consist of one or more sheets, but it shall contain the name and address of only one candidate and shall indicate the office to which the candidate is seeking election. The petition may designate one or more persons as a committee to fill a vacancy in the nomination.

(2) Nomination petitions may be circulated and signed beginning on the ninety-first day and ending on the seventy-first day prior to the day of election. Each petition must be signed by registered electors in the following numbers:

(a) For a candidate in a city, at least twenty-five registered electors residing within the city;

(b) For a candidate from a ward within a city, at least twenty-five registered electors residing in the candidate's ward;

(c) For a candidate in a town, at least ten registered electors residing within the town; and

(d) For a candidate from a ward within a town, at least ten registered electors residing in the candidate's ward.

(3) Each registered elector signing a petition shall sign such registered elector's own signature and shall print or, if such elector is unable to do so, shall cause to be printed such elector's legal name, the address at which such registered elector resides, including the street name and number, the city or town, the county, and the date of the signing. The registered elector, or the person printing on behalf of the registered elector, may use any abbreviations that reasonably identify the residence of the registered elector, and the date the registered elector signed the petition. The circulator of each nomination petition shall make an affidavit that each signature thereon is the signature of the person whose name it purports to be and that each signer has stated to the circulator that the signer is a registered elector of the municipality or municipality and ward, as the case may be, for which the nomination is made. The signature of each signer of a petition shall constitute prima facie evidence of his qualifications without the requirement that each signer make an affidavit as to his qualifications.

(4) No petition is valid that does not contain the requisite number of signatures of registered electors. The clerk shall inspect timely filed petitions of nomination to ensure compliance with this section. Such inspection may consist of an examination of the information on the signature lines for patent defects, a comparison of the information on the signature lines with a list of registered electors provided by the county, or any other method of inspection reasonably expected to ensure compliance with this section. Any petition may be amended to correct or replace those signatures that the clerk finds are not in apparent conformity with the requirements of this section at any time prior to sixty-three days before the day of election.

(5) No registered elector shall sign more than one nomination petition for each separate office to be filled in his municipality or municipality and ward, as the case may be. Each office of the governing body that is to be filled by the electorate shall be considered a separate office for the purpose of nomination. In municipalities in which offices of the governing body are filled both by election from wards and election at large, an elector may sign a nomination petition for each office to be filled from his ward and also for each office to be filled by election at large. If a registered elector's signature appears on more than one nomination petition for a particular office, the clerk may utilize the date of signing indicated on the nomination petitions to determine which signature was valid when affixed to the nomination petitions. If the date of signing does not clarify which signature was valid, all signatures of such registered elector shall be rejected.

(6) Each nomination petition shall be filed with the clerk no later than the seventy-first day prior to the day of election. Every petition shall have endorsed thereon or appended thereto the written affidavit of the candidate accepting the nomination and swearing that the candidate satisfies the requirements set forth in section 31-10-301 to be a candidate and hold office in the municipality. The acceptance of nomination shall contain the place of residence of the candidate and the name of the candidate in the form that the candidate wishes it to appear on the ballot. The candidate's name may be a nickname or include a nickname but shall not contain any title or degree designating the business or profession of the candidate.

(7) The clerk shall cause all nomination petitions to be preserved for a period of two years. All such petitions shall be open to public inspection under proper regulation by the clerk with whom they are filed.

(8) Repealed.



§ 31-10-303. Withdrawal from nominations

(1) Any person who has been nominated and who has accepted a nomination may cause his or her name to be withdrawn from such nomination at any time prior to sixty-three days before election by a written affidavit withdrawing from such nomination. The affidavit stating withdrawal shall be signed by the candidate and filed with the clerk.

(2) If the nomination petition designates one or more persons as a committee to fill a vacancy, the clerk shall immediately notify such persons of their candidate's withdrawal. If there is no committee designated, the clerk shall immediately notify the three persons whose names appear at the top of the nomination petition of the withdrawal of their candidate.



§ 31-10-304. Vacancies in nominations

(1) If any candidate dies or withdraws from the nomination prior to twenty-three days before the day of election, the vacancy may be filled by the vacancy committee, if any, designated on the nomination petition or, if no vacancy committee is designated, by petition in the same manner required for original nomination. If any petition of nomination is insufficient or inoperative because of failure to remedy or cure the same, the vacancy thus occasioned may be filled by petition in the same manner required for original nomination.

(2) Any certificate of nomination or petition to fill a vacancy shall be filed with the clerk not later than the twentieth day before the day of election.



§ 31-10-305. Objections to nominations

All petitions of nomination and affidavits that are in apparent conformity with the provisions of section 31-10-302, as determined by the clerk, are valid unless objection thereto is duly made in writing within three days after the filing of the same. In case objection is made, notice thereof shall be forthwith mailed to any candidate who may be affected thereby. The clerk shall decide objections within at least forty-eight hours after the same are filed, and any objections sustained may be remedied or defect cured upon the original petition, by an amendment thereto, or by filing a new petition within three days after the objection is sustained, but in no event later than the sixty-fourth day before the day of election. The clerk shall pass upon the validity of all objections, whether of form or substance, and the clerk's decisions upon matters of form shall be final. The clerk's decisions upon matters of substance shall be open to review if prompt application is made, as provided in section 31-10-1401, but the remedy in all cases shall be summary, and the decision of the district court shall be final and not subject to review by any other court; except that the supreme court, in the exercise of its discretion, may review any proceeding in a summary way.



§ 31-10-306. Write-in candidate affidavit

The governing body of a municipality may provide by ordinance that no write-in vote for any municipal office shall be counted unless an affidavit of intent has been filed with the clerk by the person whose name is written in prior to sixty-four days before the day of the election indicating that such person desires the office and is qualified to assume the duties of that office if elected.






Part 4 - Judges

§ 31-10-401. Appointment of election judges

At least fifteen days before each municipal election, the governing body shall appoint the judges of election. Each judge of election shall be an elector registered to vote in Colorado and shall be at least eighteen years of age. The clerk shall make and file in his office a list of all persons so appointed, giving their names, addresses, and precincts. Such list shall be a public record and shall be subject to inspection and examination during office hours by any qualified elector of the municipality with the right to make copies thereof. The governing body may by resolution delegate to the clerk the authority and responsibility to appoint judges of election.



§ 31-10-402. Number of judges

The governing body, or the clerk if authorized pursuant to section 31-10-401, shall appoint for each municipal election precinct at least three judges of election and such additional judges as deemed necessary.



§ 31-10-403. Certificates of appointment

Immediately after the appointment of the judges of election, the clerk shall issue certificates under his official seal certifying such appointments in each precinct. He shall mail one certificate to each person appointed.



§ 31-10-404. Acceptances

With each certificate of appointment transmitted by the clerk to the judges of election, there shall be enclosed a form for acceptance of the appointment. Each person appointed as an election judge shall file his acceptance in the office of the clerk within seven days after the mailing by the clerk of the certificate of appointment and the acceptance form. Failure of any person appointed as a judge of election to file an acceptance within said seven days shall result in a vacancy. Such vacancy shall be filled in the same way the original appointment was made.



§ 31-10-405. Vacancies

If for any reason any person appointed as a judge of election refuses, fails, or is unable to serve, it is the duty of the person or any other judge of election to immediately notify the clerk. The clerk shall forthwith appoint another qualified person to serve in the place of the person.



§ 31-10-406. Removal of judges

Any judge of election who has neglected his duty, or has committed, encouraged, or connived at any fraud in connection therewith, or has violated any of the election laws, or has knowingly permitted others to do so, or has been convicted of any felony, or has violated his oath, or has committed any act which interferes or tends to interfere with a fair and honest election shall be summarily removed by the clerk.



§ 31-10-407. Oath of judges

(1) Before any votes are taken at any municipal election, the judges of election shall severally take an oath or affirmation in the following form:

"I, ...., do solemnly swear (or affirm) that I am a citizen of the United States and the state of Colorado; that I am a registered elector in Colorado; that I will perform the duties of judge according to law and the best of my ability; that I will studiously endeavor to prevent fraud, deceit, and abuse in conducting the same; that I will not try to ascertain how any elector voted, nor will I disclose how any elector voted if, in the discharge of my duties as judge, such knowledge shall come to me, unless called upon to disclose the same before some court; and that I will not disclose the result of the votes until the polls have closed."

(2) The judges of election may administer the oaths or affirmations to each other. Each judge shall record and sign any such oaths or affirmations administered by him and shall attach the record to the pollbook.



§ 31-10-408. Compensation of judges

The judges of election at any municipal election shall receive in full compensation for their services as judges of election not less than five dollars and not more than the maximum amount allowed by statute for payment to the judges of the general election of the state of Colorado, as determined by the governing body of the municipality.



§ 31-10-409. Compensation for delivery of election returns and other election papers

The judges of election in each precinct shall select one of their number to deliver the election returns, registration book or list, ballot boxes, if any, and other election papers and supplies to the office of the clerk or to such other place as the clerk may designate as the counting center. The judge so selected shall be paid not more than four dollars for the performance of such service.






Part 5 - Notice and Preparation for Elections

§ 31-10-501. Clerk to give notice

(1) The clerk, at least ten days before each municipal election, shall give written or printed notice of the election stating the date of the election and the hours during which the polls will be open, designating the polling place of each precinct, stating the qualifications of persons to vote in the election, naming the officers to be elected and the questions to be voted upon, and listing the names of those candidates whose nominations have been certified to him, which listing shall be as nearly as possible in the form in which such nominations shall appear upon the official ballot with reference to wards where applicable. A copy of such notice shall be posted until after the election in a conspicuous place in the office of the clerk.

(2) In addition, the notice shall be published in at least one newspaper having general circulation in the municipality. If the clerk finds it impracticable to make the publication on the tenth day before the election day, he shall make the same on the earliest possible day before the tenth day. The publications in any weekly newspaper shall be in the next to last issue thereof before the day of election.

(3) All polling places shall be designated by a sign conspicuously posted at least ten days before each municipal election. Such sign shall be substantially in the following form: "POLLING PLACE FOR PRECINCT NO. ...". In addition, such sign shall state the date of the next election and the hours the polling place will be open.



§ 31-10-501.5. Ballot issue notice

(1) Any ballot issue notice, as defined in section 1-1-104 (2.5), C.R.S., relating to a municipal ballot issue, as defined in section 1-1-104 (2.3), C.R.S., shall be prepared and distributed in a manner consistent with part 9 of article 7 of title 1, C.R.S.

(2) In addition to the requirements set forth in subsection (1) of this section, a municipality submitting a ballot issue concerning the creation of any debt or other financial obligation at an election in the municipality shall post notice in accordance with the requirements of section 1-7-908, C.R.S.



§ 31-10-502. Establishing precincts and polling places

(1) (a) The governing body of each municipality shall divide the municipality into as many election precincts for municipal elections as it deems expedient for the convenience of electors of said municipality and shall designate the location and address for each precinct at which elections are to be held. Municipal election precincts shall consist of one or more whole general election precincts wherever practicable, and clerks and governing bodies shall cooperate with the county clerk and recorder and board of county commissioners of their county to accomplish this purpose. In municipalities having wards, no precinct or part thereof shall be located within more than one ward, and each ward shall contain at least one precinct. The precincts shall be numbered consecutively beginning with the number one. The precincts and polling places established pursuant to this section shall remain until changed by the governing body.

(b) and (c) Repealed.

(2) (a) Changes in the boundaries of election precincts or wards and the creation of new election precincts shall be completed not less than ninety days prior to any municipal election, except in cases of precinct changes resulting from annexations.

(b) All changes in precinct or ward boundaries and in municipal boundaries shall be reported by the clerk to the county clerk and recorder, and a corrected map shall be transmitted to the county clerk and recorder as soon as possible after such changes have been effected.

(3) It is the duty of the governing body to change any polling place upon petition of a majority of the registered electors residing within the precinct.



§ 31-10-503. Judges may change polling places

(1) When it becomes impossible or inconvenient to hold an election at the place designated therefor, the judges of election, after notifying the clerk and after having assembled at or as near as practicable to such place and before receiving any vote, may move to the nearest convenient place for holding the election and at such newly designated place forthwith proceed with the election.

(2) Upon moving to a new polling place, the judges shall display a proclamation of the change and shall station a police officer or some other proper person at the original polling place to notify all registered electors of the new location for holding the election.



§ 31-10-504. Number of voting booths or voting machines

(1) In municipalities which use paper ballots, the governing body shall provide in each polling place a sufficient number of voting booths. Each voting booth shall be situated so as to permit voters to prepare their ballots screened from observation and shall be furnished with such supplies and conveniences as will enable the voter to prepare his ballot for voting.

(2) In municipalities which use voting machines, the governing body shall supply each precinct with a sufficient number of voting machines.

(3) In municipalities which use an electronic voting system, the governing body shall provide adequate materials and equipment for the orderly conduct of voting.



§ 31-10-505. Arrangement of voting machines or voting booths and ballot boxes

The voting machines or the voting booths and ballot box shall be situated in the polling place so as to be in plain view of the election officials and watchers. No person other than the election officials and those admitted for the purpose of voting shall be permitted within the immediate voting area, which shall be considered as within six feet of the voting machines or the voting booths and ballot box, except by authority of the judges of election, and then only when necessary to keep order and enforce the law.



§ 31-10-506. Election expenses to be paid by municipality

The cost of conducting a municipal election, including the cost of printing and supplies, shall be paid by the municipality in which such election is held.



§ 31-10-507. Election may be cancelled - when

In any ordinance adopted by the governing body of the municipality requiring an affidavit of intent for write-in candidates as provided in section 31-10-306, the governing body may also provide that, if the only matter before the voters is the election of persons to office and if, at the close of business on the sixty-fourth day before the election, there are not more candidates than offices to be filled at such election, including candidates filing affidavits of intent, the clerk, if instructed by resolution of the governing body either before or after such date, shall cancel the election and by resolution declare the candidates elected. If so provided by ordinance, upon such declaration the candidates shall be deemed elected. Notice of such cancellation shall be published, if possible, in order to inform the electors of the municipality, and notice of such cancellation shall be posted at each polling place and in not less than one other public place.






Part 6 - Conduct of Elections

§ 31-10-601. Hours of voting

At all elections held under this article, the polls shall be opened at 7 a.m. and remain open until 7 p.m. of the same day. If a full set of judges of election do not attend at the hour of 7 a.m., an alternate election judge shall be appointed as provided in section 31-10-405. The polls shall be opened if a majority of judges are present, even though the alternate judge has not arrived. Every person, otherwise qualified to vote, who is standing in line waiting to vote at 7 p.m. shall be permitted to vote.



§ 31-10-602. Watchers at municipal elections

Each candidate for office, or interested party in case of an issue, at a municipal election is entitled to appoint some person to act in his behalf in every precinct in which he is a candidate or in which the issue is on the ballot. Such candidate or interested party shall certify the names of the persons so appointed to the clerk on forms provided by the clerk. In case a watcher must leave the polling place, he may designate an alternate to act in his behalf while he is absent, if such alternate is made known to the election judges by an affidavit of the person first named as a watcher.



§ 31-10-603. Employee entitled to vote

(1) Any registered elector entitled to vote at any municipal election held within this state is entitled to absent himself from any service or employment in which he is then engaged or employed on the day of such election for a period of two hours between the time of opening and time of closing the polls. Any such absence shall not be sufficient reason for the discharge of any such person from such service or employment. Such elector, because of so absenting himself, shall not be liable to any penalty, nor shall any deduction be made from his usual salary or wages on account of such absence. Registered electors who are employed and paid by the hour shall receive their regular hourly wage for the period of such absence, not to exceed two hours. Application shall be made for such leave of absence prior to the day of election. The employer may specify the hours during which such employee may absent himself, but such hours shall be at the beginning or ending of the work shift if the employee so requests.

(2) This section shall not apply to any person whose hours of employment on the day of the election are such that there are three or more hours between the time of opening and the time of closing of the polls during which he is not employed on the job.



§ 31-10-604. Judges open ballot box first

In precincts which use an electronic voting system or paper ballots, it is the duty of the judges of the election, immediately before the opening of the polls, to open the ballot box in the presence of the people there assembled and turn it upside down so as to empty it of everything that may be in it and then lock it securely. It shall not be reopened until the time for counting the ballots therein.



§ 31-10-605. Judge to keep pollbook

A judge of election shall keep a pollbook, which shall contain one column headed "names of voters" and one column headed "number on ballot". The name and number on the ballot of each registered elector voting shall be entered in regular succession under the headings in the pollbook.



§ 31-10-606. Preparing to vote

(1) Any registered elector desiring to vote shall write his name and address on a form available at the polling place and shall give the form to one of the judges of election, who shall thereupon announce the same clearly and audibly. If said elector is unable to write, he may request assistance from one of the judges of election, and such judge must sign the form and witness the elector's mark. The form to be available shall be in substance: "I, ...., who reside at ...., am a registered elector of this precinct and desire to vote at this ... election. Date .....". If the name is found on the registration book or the registration list by the election judge having charge thereof, he shall likewise repeat the name, and said elector shall be allowed to enter the immediate voting area. If the name is not found on the registration book or the registration list by the election judge, such election judge, if practicable and not unduly disruptive to the election process, shall attempt to contact the county clerk and recorder's office, by telephone or otherwise, to request oral verification of the elector's registration in that precinct; and, if such oral verification is received by such election judge from the county clerk and recorder's office, such election judge shall record such verification on a form to be provided by the clerk and shall likewise repeat the elector's name, and said elector shall be allowed to enter the immediate voting area. After it is determined that the elector is duly registered, the election official in charge of the pollbook shall write upon the pollbook the name of such elector and, in precincts using paper ballots, the number of the ballot given to such elector.

(2) Besides the election officials, not more than four voters in excess of the number of voting booths or voting machines shall be allowed within the immediate voting area at one time.

(3) The completed signature forms shall be returned with other election materials to the clerk. If no challenges have been made, the forms may be destroyed after forty-five days.

(4) If the judges are using the registration book and the registered elector's signature does not appear on his or her registration record, said elector shall show documentation of his or her registration and sign his or her registration record before being allowed to vote. If said elector is unable to write, he or she may request assistance from one of the judges of election, and such judge shall sign the registration record and witness said elector's mark.

(5) In precincts using paper ballots, an election judge shall give the registered elector one, and only one, ballot, which shall be removed from the package of ballots by tearing the same along the perforated line between the stub and duplicate stub. Before delivering such ballot to said elector, the judge of election having charge of the ballots shall endorse his initials on the duplicate stub, and said judge shall enter the date and the number of said ballot on the registration book or registration list opposite the name of said elector.



§ 31-10-607. Manner of voting in precincts which use paper ballots

(1) In precincts which use paper ballots, upon receiving his ballot, the registered elector shall immediately retire alone to one of the voting booths provided and shall prepare his ballot by marking or stamping in ink or indelible pencil, in the appropriate margin or place, a cross mark (X) opposite the name of the candidate of his choice for each office to be filled; except that no cross mark (X) shall be required opposite the name of a write-in candidate. In case of a question submitted to a vote of the people, said elector shall mark or stamp, in the appropriate margin or place, a cross mark (X) opposite the answer which he desires to give. Before leaving the voting booth, said elector shall fold his ballot without displaying the marks thereon, so that the contents of the ballot are concealed and the stub can be removed without exposing any of the contents of the ballot, and he shall keep the same so folded until he has deposited his ballot in the ballot box.

(2) Each registered elector who has prepared his ballot and is ready to cast his vote shall then leave the voting booth and approach the judge of election having charge of the ballot box. He shall give his name to that judge, who shall announce the name of such elector and the number upon the duplicate stub of his ballot, which number must correspond with the stub number previously placed on the registration book or registration list. If the stub number of the ballot corresponds and is identified by the initials of the judge of election placed thereupon, the judge of election shall then remove the duplicate stub from such ballot. Such ballot shall then be returned to the registered elector, who shall thereupon, in full view of the judges of election, cast his vote by depositing the ballot in the ballot box, with the official endorsement on said ballot uppermost.

(3) Each registered elector shall mark and deposit his ballot without undue delay and shall leave the immediate voting area as soon as he has voted. No such elector shall occupy a voting booth already occupied by another, nor remain within the immediate voting area more than ten minutes, nor occupy a voting booth for more than five minutes if all such booths are in use and other voters are waiting to occupy the same. No registered elector whose name has been entered on the pollbook shall be allowed to reenter the immediate voting area during the election except a judge of election.



§ 31-10-608. Disabled voter - assistance

(1) If, at any regular or special election, any voter declares under oath to the judges of election of the precinct where he is entitled to vote that, by reason of blindness or other physical disability or inability to read or write, he is unable to prepare his ballot or operate the voting machine without assistance, he is entitled, upon his request, to receive the assistance of any one of the judges of election or, at his option, of any qualified elector of the precinct selected by the disabled voter. No person other than a judge of election in the precinct is permitted to enter the polling booth as an assistant to more than one voter.

(2) A notation shall be made in the pollbook opposite the name of each voter thus assisted stating that the voter has been assisted.



§ 31-10-609. Spoiled ballots

In precincts which use an electronic voting system or paper ballots, no person shall take or remove any ballot from the polling place before the close of the polls. If any voter spoils a ballot, he may successively obtain others, one at a time, not exceeding three in all, upon returning each spoiled one. The spoiled ballots thus returned shall be immediately cancelled and shall be preserved and returned to the clerk along with other election records and supplies.



§ 31-10-610. Counting paper ballots

(1) In precincts which use paper ballots, as soon as the polls at any election have finally closed, the judges shall immediately open the ballot box and proceed to count the votes polled, and the counting thereof shall be continued until finished before the judges of election adjourn. They shall first count the number of ballots in the box. If the ballots are found to exceed the number of names entered on the pollbook, the judges of election shall then examine the official endorsements upon the outside of the ballots without opening the same, and if, in the unanimous opinion of the judges, any of the ballots in excess of the number on the pollbook do not bear the proper official endorsement, they shall be put into a separate pile by themselves, and a separate record and return of the votes in such ballots shall be made under the head of "excess ballots". When the ballots and the pollbook agree, the judges of election shall proceed to count the votes. Each ballot shall be read and counted separately, and every name separately marked as voted for on such ballot, where there is no conflict to obscure the intention of the voter, shall be read and marked upon the tally sheets before any other ballot is proceeded with. The entire number of ballots, excepting "excess ballots", shall be read and counted and placed upon the tally sheets in like manner. When all of the ballots, excepting "excess ballots", have been counted, the judges of election shall estimate and publish the votes.

(2) When all the votes have been read and counted, the ballots, together with one of the tally lists, shall be returned to the ballot box, and the opening shall be carefully sealed, and each of the judges shall place his initials on said seal. The cover shall then be locked and the ballot box delivered to the clerk as provided in section 31-10-614.

(3) All persons, except judges of election and watchers, shall be excluded from the place where the counting is being carried on until the count has been completed.



§ 31-10-611. Tally sheets

As the judges of election open and read the ballots, the votes each of the candidates have received shall be carefully marked down, upon tally sheets prepared by the clerk for that purpose, by any appropriate election official.



§ 31-10-612. Defective ballots

If a voter marks in ink or indelible pencil more names than there are persons to be elected to an office or if, for any reason, it is impossible to determine the choice of any voter for any office to be filled, his ballot shall not be counted for such office. A defective or an incomplete cross marked on any ballot in ink in a proper place shall be counted if there is no other mark or cross in ink or indelible pencil on such ballot indicating an intention to vote for some person other than those indicated by the first mentioned defective cross or mark. No ballot without the official endorsement, except as provided in section 31-10-805, shall be deposited in the ballot box, and none but ballots provided in accordance with the provisions of this article shall be counted. When the judges of election in any precinct discover in the counting of votes that the name of any candidate voted for is misspelled or the initial letters of his given name are transposed or omitted in part or altogether on the ballot, the vote for such candidate shall be counted for him if the intention of the elector to vote for him is apparent. Ballots not counted shall be marked "defective" on the back thereof and shall be preserved for such time as is provided in section 31-10-616 for ballots and destroyed as therein directed.



§ 31-10-613. Judges' certificate

(1) As soon as all the votes have been read and counted, the judges of election shall make a certificate, stating the name of each candidate, designating the office for which such person received votes, and stating the number of votes he received, the number being expressed in words at full length and in numerical figures, such entry to be made as nearly as circumstances will admit, in the following form:

"At an election held at ... in ... precinct in the municipality of ... and state of Colorado, on the ... day of ...., in the year ...., the following named persons received the number of votes annexed to their respective names for the following described offices: Total number of votes cast were ...., A.B. had seventy-two (72) votes for mayor; C.D. had seventy-one (71) votes for mayor; N.O. had seventy-two (72) votes for councilman or trustee; P.Q. had seventy-one (71) votes for councilman or trustee (and in the same manner for any other persons voted for).

Certified by us:

E.F. ) Judges

)

G.H. )of

)

I.J. ) Election"

(2) In addition, the judges of election shall make a statement in writing showing the number of ballots voted, making a separate statement of the number of unofficial and substitute ballots voted, the number of ballots delivered to voters, the number of spoiled ballots, the number of ballots not delivered to voters, and the number of ballots returned, identifying and specifying the same. All unused ballots, spoiled ballots, and stubs of ballots voted shall be returned with such statement.



§ 31-10-614. Delivery of election returns, ballot boxes, and other election papers

When all the votes have been read and counted, the election officials selected in accordance with section 31-10-409 shall deliver to the clerk the certificate and statement required by section 31-10-613, the ballot boxes and all keys thereto, and the registration list, pollbooks, tally sheets, spoiled ballots, unused ballots, ballot stubs, oaths, affidavits, and other election papers and supplies. Such delivery shall be made at once and with all convenient speed, and informality in such delivery shall not invalidate the vote of any precinct when delivery has been made previous to the completion of the official abstract of the votes by the canvassers. The clerk shall give his receipt for all such papers so delivered.



§ 31-10-615. Judges to post returns

In addition to all certificates otherwise required to be made of the count of votes polled at any election, the judges of election are hereby required to make out an abstract of the count of votes, which abstract shall contain the names of the offices, names of the candidates, ballot titles and submission clauses of all initiated, referred, or other measures voted upon, and the number of votes counted for or against each candidate or measure. Said abstract shall be posted in a conspicuous place upon the outside of the polling place immediately upon completion of the count. The abstract may be removed at any time after forty-eight hours following the election. Suitable blanks for the required abstract shall be prepared, printed, and furnished to all judges of election at the same time and in the same manner as other election supplies are furnished.



§ 31-10-616. Preservation of ballots and election records

(1) The ballots, when not required to be taken from the ballot box for the purpose of election contests, shall remain in the ballot box in the custody of the clerk until six months after the election at which such ballots were cast or until the time has expired for which the ballots would be needed in any contest proceedings, at which time the ballot box shall be opened by the clerk and the ballots destroyed by fire, shredding, or burial, or by any other method approved by the executive director of the department of personnel. If the ballot boxes are needed for a special election before the legal time for commencing any proceedings in the way of contests has elapsed or in case such clerk, at the time of holding such special election, has knowledge of the pendency of any contest in which the ballots would be needed, the clerk shall preserve the ballots in some secure manner and provide for their being kept so that no one can ascertain how any voter may have voted.

(2) The clerk shall preserve all other official election records and forms for at least six months following a regular or special election.



§ 31-10-617. Ranked voting methods

(1) Notwithstanding any provision of this article to the contrary, a municipality may use a ranked voting method, as defined in section 1-1-104 (34.4), C.R.S., to conduct a regular election to elect the mayor or members of the governing body of the municipality in accordance with section 1-7-1003, C.R.S., and the rules adopted by the secretary of state pursuant to section 1-7-1004 (1), C.R.S.

(2) A municipality conducting an election using a ranked voting method may adapt the requirements of this article, including requirements concerning the form of the ballot, the method of marking the ballot, the procedure for counting ballots, and the form of the election judges' certificate, as necessary for compatibility with the ranked voting method.






Part 7 - Voting Machines

§ 31-10-701. Use of voting machines

Voting machines may be used in any municipal election if the governing body, by resolution, authorizes their use. The adoption and use of voting machines for municipal elections shall be in accordance with the provisions for the adoption and use of voting machines for general and primary elections insofar as such provisions are applicable to municipal elections.



§ 31-10-702. Judges to inspect machines

The judges of election of each precinct using voting machines shall meet at the polling place therein at least three-quarters of an hour before the time set for the opening of the polls at each election. Before the polls are open for an election, each judge shall carefully examine each machine used in the precinct and see that no vote has been cast and that every counter, except the protective counter, registers zero.



§ 31-10-703. Sample ballots, ballot labels, and cards of instruction

(1) Sample ballots shall be printed and in the possession of the clerk ten days before the election and shall be subject to public inspection. The sample ballots shall be arranged in the form of a diagram showing the front of the voting machine as it will appear after the official ballot labels are arranged thereon for voting on election day. Such sample ballots may be either in full or reduced size. The clerk shall provide at least two sample ballots for each election precinct, to be delivered to the judges of election and posted in the polling place on election day.

(2) The clerk shall also prepare and place on each voting machine to be used in election precincts under the clerk's supervision a set of official ballot labels arranged in the manner prescribed for the official election ballot to be used on voting machines. When there is more than one person to be elected to an office, there shall be provided two, and only two, spaces for write-in purposes for each different office. No cross mark (X) shall be required opposite the name of a write-in candidate. Candidate names shall be arranged by lot as prescribed by the municipal clerk under the designation of the office. The clerk shall deliver the required number of voting machines, equipped with the official ballot, to each election precinct no later than the day prior to the day of election.

(3) Cards of instruction for the guidance of voters in casting their ballots on voting machines shall also be supplied by the clerk as provided in section 31-10-906.



§ 31-10-704. Instructions to vote

In case any voter after entering the voting machine asks for further instructions concerning the manner of voting, a judge shall give such instruction to him; but no judge or other election officer or person assisting such voter shall enter the voting machine, except as provided in section 31-10-608, or in any manner request, suggest, or seek to persuade or induce any such voter to vote for any particular ticket, or for any particular candidate, or for or against any particular amendment, question, or proposition. After receiving such instruction, such voter shall vote as in the case of an unassisted voter.



§ 31-10-705. Length of time to vote

No voter shall remain within the voting machine booth longer than three minutes. If he refuses to leave after a lapse of three minutes, he shall be removed by the judges, but the judges in their discretion may permit a voter to remain longer than three minutes.



§ 31-10-706. Judge to watch voting machines

The judges shall designate at least one of their number to be stationed beside the entrance to the voting machine during the entire period of the election to see that it is properly closed after a voter has entered to vote. At such intervals as he deems proper or necessary, the judge shall examine the face of the machine to ascertain whether it has been defaced or injured, to detect the wrongdoer, and to repair any injury.



§ 31-10-707. Clerk to supply seals for voting machines

The clerk shall supply each election precinct with a seal for each voting machine to be used in the precinct for the purpose of sealing the machine after the polls are closed and with an envelope for the return of the keys to the machine along with the election returns.



§ 31-10-708. Close of polls and count of votes

As soon as the polls are closed, the judges of election shall immediately lock and seal each voting machine against further voting, and it shall so remain for a period of thirty days unless otherwise ordered by the court. Immediately after each machine is locked and sealed, the judges of election shall open the counting compartments thereof and proceed to count the votes thereon. After the total vote for each candidate and upon each question or proposition has been ascertained, the judges of election shall make out a certificate of votes cast, in numerical figures only, and return the same to the clerk as provided in section 31-10-614.



§ 31-10-709. Election laws apply - separate absentee ballots permitted

All of the provisions of this article not inconsistent with the provisions of sections 31-10-701 to 31-10-708 shall apply to all elections held in precincts where voting machines are used. Nothing in sections 31-10-701 to 31-10-708 shall prohibit the use of a separate paper ballot by absentee voters or for charter amendments where such is required.






Part 8 - Electronic System

§ 31-10-801. Use of electronic system

An electronic voting system may be used in any municipal election if the governing body authorizes its use. The adoption and use of an electronic voting system for municipal elections shall be in accordance with the provisions for the adoption and use of such system for general and primary elections insofar as such provisions are applicable to municipal elections.



§ 31-10-802. Sample ballots

Sample ballots shall be printed and in the possession of the clerk ten days before the election and shall be subject to public inspection. Such ballots shall be in the form of the official ballot but shall be printed on paper of a different color from the official ballot. The clerk shall provide that at least two sample ballots for each election precinct are delivered to the judges of election and posted in the polling place on election day.



§ 31-10-803. Ballots - electronic voting

(1) Ballot pages or ballot cards placed upon voting devices shall be, so far as practicable, in the same order of arrangement as provided by section 31-10-902 for paper ballots; except that they shall be of the size and design required by the vote recorder or the electronic vote counting equipment, or both the vote recorder and the electronic vote counting equipment, and may be printed on a number of separate pages which are placed on the voting device or on one or more ballot cards.

(2) If votes are recorded on a ballot card, a separate write-in ballot may be provided, which may be in the form of a paper ballot or envelope on which the voter may write in the titles of the office and the names of persons not on the printed ballot for whom he wishes to vote.



§ 31-10-804. Preparation for use - electronic voting

(1) Prior to an election in which an electronic voting system is to be used, the clerk shall have the vote recorders or punching devices, or both the vote recorders and punching devices, prepared for voting and shall inspect and determine that each such recorder or device is in proper working order and shall cause a sufficient number of such recorders or devices to be delivered to each election precinct in which the electronic voting system is to be used.

(2) The clerk shall supply each election precinct in which vote recorders or voting devices are to be used with a sufficient number of ballot cards, sample ballots, ballot boxes, write-in ballots, if required, and other supplies and forms as may be required. Each ballot card shall have a serially numbered stub attached, which shall be removed by a judge of election before the card is deposited in the ballot box.



§ 31-10-805. Instructions to vote

In case any voter, after commencing to vote, asks for further instructions concerning the manner of voting, a judge shall give such instructions to him; but no judge or other election officer or person assisting such voter shall request, suggest, or seek to persuade or induce any such voter to vote for any particular ticket, or for any particular candidate, or for or against any particular amendment, question, or proposition. After receiving such instructions, such voter shall vote as in the case of an unassisted voter.



§ 31-10-806. Ballots

The clerk of each municipality using an electronic voting system shall provide sufficient ballots for every municipal election. The official ballots shall be printed and in the possession of the clerk at least ten days before the election.



§ 31-10-807. Distribution of ballots

In municipalities using an electronic voting system, the clerk shall distribute to the election judges in the respective precincts a sufficient number of ballots. The ballots shall be sent in one or more sealed packages for each precinct with marks on the outside of each stating clearly the precinct and polling place for which it is intended, together with the number of ballots enclosed. Such package shall be delivered to one of the judges of election of such precinct between the close of business on the Friday preceding election day, or during any earlier day in which a judges' school of instruction is held, and 8 p.m. on the Monday before election day. A receipt for the ballots thus delivered shall be given by the election judge who received them. The receipt shall be filed with the clerk, who shall also keep a record of the time when and the manner in which each of said packages was sent and delivered.



§ 31-10-808. Cards of instruction

(1) The clerk shall furnish to the judges of election of each precinct a sufficient number of instruction cards for the guidance of voters in preparing their ballots. The election judges shall post at least one card in each polling place on the day of election. Such cards shall be printed in large, clear type and shall contain full instructions to the voter as to what should be done:

(a) To obtain a ballot for voting;

(b) To prepare the ballot for deposit in the ballot box;

(c) To obtain a new ballot in the place of one spoiled by accident or mistake; and

(d) To obtain assistance in marking ballots.



§ 31-10-809. Close of polls - count and seals in electronic voting

After the polls have been closed, the election judges shall secure the vote recorders or the voting devices, or both the vote recorders and the voting devices, against further use and prepare a ballot return in duplicate showing the number of voters as indicated by the pollbook who have voted in the precinct, the number of official ballot cards received, and the number of spoiled and unused ballot cards returned. The original copy of said ballot return shall be deposited in a metal or durable plastic transfer box, along with all voted and spoiled ballots. The transfer box shall then be sealed in such a way as to prevent tampering with the box or its contents. The clerk shall provide such a numbered seal. The duplicate copy of said ballot return shall be mailed at the nearest post office or post box to the clerk by a judge other than the one who delivers the transfer box to the counting center. One judge shall deliver the sealed transfer box to the counting center or other place designated by the clerk.



§ 31-10-810. Electronic vote counting - test

(1) The clerk shall have the electronic ballot counting equipment tested in the manner prescribed in this section to ascertain that it will accurately count the votes cast for all offices and all measures. The electronic equipment shall be tested at least three times, once on the day before the election, again just prior to the start of the count on election day, and finally at the conclusion of the counting. The clerk may make any additional tests he deems necessary.

(2) The clerk shall vote and retain at least one hundred test ballots, and shall observe the tabulation of all test ballots by means of the electronic counting equipment, and shall compare such tabulation with the previously retained records of the test vote count. The cause of any discrepancies shall be corrected prior to the actual vote tabulation.

(3) All test materials, when not in use, shall be kept in a metal box, and the clerk shall be the custodian of the box.

(4) After the final conclusion of the counting, all programs, test materials, and ballots shall be sealed and retained as provided for paper ballots.



§ 31-10-811. Electronic vote counting - procedure

(1) All proceedings at the counting center shall be under the direction of the clerk and shall be conducted under the observation of watchers, so far as practicable, in accordance with the provisions of part 6 of this article; but no persons except those authorized for the purpose shall touch any ballot or ballot card or return. All persons who are engaged in the processing and counting of the ballots shall be deputized in writing and take an oath that they will faithfully perform their assigned duties. If any ballot is damaged or defective so that it cannot properly be counted by the electronic vote counting equipment, a true duplicate copy shall be made of the damaged ballot in the presence of two witnesses. The duplicate ballot shall be substituted for the damaged ballot. All duplicate ballots shall be clearly labeled as such and shall bear a serial number which shall be recorded on the damaged ballot.

(2) The return printed by the electronic vote tabulating equipment, to which have been added write-in votes, shall constitute, when certified by the clerk, the official return of each precinct. The clerk may from time to time release unofficial returns. Upon completion of the count, the official returns shall be open to the public.

(3) Absentee ballots shall be counted at the counting center in the same manner as precinct ballots. Write-in ballots may be counted in their precincts by the precinct judges of election or at the counting center, but, before any write-in vote is counted, it shall be compared with votes cast for the same office on the ballot card to ascertain whether the write-in vote is valid. If the voter has cast more votes for the office than he is lawfully entitled to vote, the word "void" shall be written across the write-in vote, and it shall not be counted. Votes cast for a nominated candidate whose name appears on the ballot shall not be voided because of an invalid write-in vote for the same office.

(4) If for any reason it becomes impracticable to count all or a part of the ballots with electronic vote tabulating equipment, the clerk may direct that they be counted manually, following as far as practicable the provisions governing the counting of paper ballots.

(5) The receiving, opening, and preservation of the transfer boxes and their contents shall be the responsibility of the clerk, who shall provide adequate personnel and facilities to assure accurate and complete election results. Any indication of tampering with the ballots or ballot cards or other fraudulent action shall be immediately reported to the municipal attorney who shall immediately investigate such action and report in writing within ten days his findings to the clerk and shall prosecute to the full extent of the law any person responsible for such fraudulent action. The conduct of municipal elections when electronic voting systems are used shall follow, as nearly as practicable, the conduct of general and primary elections when such systems are used.



§ 31-10-812. Election laws apply - separate absentee ballots permitted

All of the provisions of this article not inconsistent with the provisions of this part 8 shall apply to all elections held in precincts where an electronic voting system is used. Nothing in this part 8 shall prohibit the use of a separate paper ballot by absentee voters or for charter amendments where such is required.






Part 9 - Paper Ballots

§ 31-10-901. Ballot boxes

The governing body of each municipality using paper ballots shall provide one ballot box for each polling place. Each ballot box shall be strongly constructed so as to prevent tampering, with a small opening at the top thereof and with a lid to be locked. The ballot boxes and keys shall be kept by the clerk and delivered to the judges of election within one day immediately preceding any municipal election, to be returned as provided in section 31-10-614. Nothing in this section shall prevent the governing body from obtaining ballot boxes from the office of the county clerk and recorder.



§ 31-10-902. Ballots

(1) The clerk of each municipality using paper ballots shall provide printed ballots for every municipal election. The official ballots shall be printed and in the possession of the clerk at least ten days before the election. In addition, sample ballots shall be printed and in the possession of the clerk ten days before the election and shall be subject to public inspection. The sample ballots shall be printed in the form of the official ballots but upon paper of a different color from the official ballots. Sample ballots shall be delivered to the judges of election and posted with the cards of instruction provided in section 31-10-906.

(2) Every ballot shall contain the names of all duly nominated candidates for offices to be voted for at that election, except those who have died or withdrawn, and the ballot shall contain no other names. The names of the candidates for each office shall be printed upon the ballot without political party designation and without any title or degree designating the business or profession of the candidate. The names shall be arranged by lot as prescribed by the municipal clerk under the designation of the office.

(3) (a) The ballots shall be printed to give each voter a clear opportunity to designate his choice of candidates by a cross mark (X) in the square at the right of the name. On the ballot may be printed such words as will aid the voter, such as "vote for not more than one".

(b) At the end of the list of candidates for each different office shall be as many blank spaces as there are persons to be elected to such office in which the voter may write the name of any eligible person not printed on the ballot for whom he desires to vote as a candidate for such office; but no cross mark (X) shall be required at the right of the name so written in.

(c) When the approval of any question is submitted at a municipal election, such question shall be printed upon the ballot after the lists of candidates for all offices. The ballots shall be printed to give each voter a clear opportunity to designate his answer by a cross mark (X) in the appropriate square at the right of the question.

(4) The extreme top part of each ballot shall be divided by two perforated lines into two spaces, each of which shall be not less than an inch in width, the top portion being known as the stub and the next portion as the duplicate stub. Upon each of said stubs nothing shall be printed except the number of the ballot, and the same number shall be printed upon both stubs. Stubs and duplicate stubs of ballots shall both be numbered consecutively. All ballots shall be uniform and of sufficient length and width to allow for the names of candidates and the proposed questions to be printed in clear, plain type with a space of at least one-half inch between the different columns on said ballot. On the back of each ballot shall be printed the endorsement "Official ballot for....", and after the word "for" shall follow the designation of the precinct, ward, and municipality for which the ballot is prepared, the date of the election, and a facsimile of the signature of the clerk who has caused the ballot to be printed. The ballot shall contain no caption or other endorsement or number. Each clerk shall use precisely the same quality and tint of paper, the same kind of type, and the same quality and tint of plain black ink for all ballots furnished by him at one election. When candidates are to be voted for only by the registered electors of a particular ward, the names of such candidates shall not be printed on any other ballots than those provided for use in such ward. The ballots shall be of such form that when folded the whole endorsement is visible and the contents of the ballot are not exposed.



§ 31-10-903. Ballots changed if candidate dies or withdraws

If any person duly nominated dies before the day fixed for the election and the fact of such death becomes known to the clerk or withdraws by filing an affidavit of withdrawal with the clerk before the date fixed for election, the name of the deceased or withdrawn candidate shall not be printed upon the ballots for the election. If the ballots are already printed, the name of the deceased candidate or withdrawn candidate shall be erased or cancelled, if possible, before the ballots are delivered to the voters.



§ 31-10-904. Printing and distribution of ballots

In municipalities using paper ballots, the clerk shall cause to be printed and distributed to the election judges in the respective precincts a sufficient number of ballots. The ballots shall be sent in one or more sealed packages for each precinct with marks on the outside of each clearly stating the precinct and polling place for which it is intended, together with the number of ballots enclosed. Such packages shall be delivered to one of the judges of election of such precinct between the close of business on the Friday preceding election day or during any earlier day in which a judges' school of instruction is held, and 8 p.m. on the Monday before election day. A receipt for the ballots thus delivered shall be given by the election judge who receives them. The receipt shall be filed with the clerk, who shall also keep a record of the time when and the manner in which each of said packages was sent and delivered. The election judge receiving such package shall produce the same, with the seal unbroken, in the proper polling place at the opening of the polls on election day and, in the presence of all election judges for the precinct, shall open the package.



§ 31-10-905. Substitute ballots

If the ballots to be furnished to any election judge are not delivered by 8 p.m. on the Monday before election day or if after delivery they are destroyed or stolen, the clerk shall cause other ballots to be prepared, as nearly in the form prescribed as practicable, with the word "substitute" printed in brackets immediately under the facsimile signature of the clerk. Upon receipt of ballots thus prepared, accompanied by a written and sworn statement of the clerk that the same have been so prepared and furnished by him and that the original ballots have so failed to be received or have been destroyed or stolen, the election judges shall cause the ballots so substituted to be used at the election. If from any cause none of the official ballots or substitute ballots prepared by the clerk are ready for distribution at any polling place or if the supply of ballots is exhausted before the polls are closed, unofficial ballots, printed or written, made as nearly as possible in the form of the official ballots, may be used until substitutes prepared by the clerk are printed and delivered.



§ 31-10-906. Cards of instruction

(1) The clerk shall furnish to the judges of election of each precinct a sufficient number of instruction cards for the guidance of voters in preparing their ballots. The election judges shall post at least one card in each polling place upon the day of the election. Such cards shall be printed in large, clear type and shall contain full instructions to the voter as to what should be done:

(a) To obtain ballots for voting;

(b) To prepare the ballot for deposit in the ballot box;

(c) To obtain a new ballot in the place of one spoiled by accident or mistake; and

(d) To obtain assistance in marking ballots.



§ 31-10-907. Definitions

As used in sections 31-10-908 to 31-10-913, unless the context otherwise requires:

(1) "Eligible elector" means a person who is a registered elector, as defined in section 31-1-101 (9).

(2) "Mail ballot election" means an election for which eligible electors may cast ballots by mail and in accordance with this part 9.

(3) "Mail ballot packet" means the packet of information provided by the clerk to eligible electors in a mail ballot election. The packet includes the ballot, instructions for completing the ballot, a secrecy envelope, and a return envelope.

(4) "Return envelope" means an envelope that is printed with spaces for the name and address of, and a self-affirmation to be signed by, an eligible elector voting in a mail ballot election, that contains a secrecy envelope and ballot, and that is designed to allow election officials, upon examining the signature, name, and address on the outside of the envelope, to determine whether the enclosed ballot is being submitted by an eligible elector who has not previously voted in that particular election.

(5) "Secrecy envelope" means the envelope or sleeve used for a mail ballot election that contains the eligible elector's ballot for the election and that is designed to conceal and maintain the confidentiality of the elector's vote until the counting of votes for that particular election.



§ 31-10-908. Mail ballot elections - preelection process

(1) If the governing body of a municipality determines that an election is to be conducted by mail ballot, the clerk shall supervise the distributing, handling, counting of ballots, and the survey of returns and shall take all necessary steps to protect the confidentiality of the ballots cast and the integrity of the election.

(2) Official ballots must be prepared and all other preelection procedures followed as otherwise provided by this article; except that mail ballot packets must be prepared in accordance with this part 9.



§ 31-10-909. Nomination of candidates in mail ballot elections

(1) Any person who desires to be a candidate for a municipal office in a mail ballot election conducted pursuant to this part 9 after May 1, 2014, shall comply with the nominating procedures set forth in this article; except that:

(a) Any nominating petition in a mail ballot election may be circulated and signed beginning on the ninety-first day prior to the election and must be filed with the municipal clerk no later than the close of business on the seventy-first day prior to the election. The petition may be amended to correct or replace signatures that the clerk finds are not in apparent conformity with the requirements of this article by filing such changes by no later than the close of business on the sixty-sixth day before the election.

(b) A withdrawal from nomination must proceed as set forth in section 31-10-303; except that the withdrawal affidavit must be filed by the close of business on the sixty-third day prior to the election.

(c) If any candidate dies or withdraws from nomination prior to the close of business on the sixty-third day prior to the election, the vacancy in nomination is filled as set forth in section 31-10-304.



§ 31-10-910. Procedures for conducting mail ballot election

(1) (a) No later than thirty days prior to election day, the county clerk and recorder shall submit to the clerk conducting the mail ballot election a complete preliminary list of registered electors.

(b) No later than twenty days prior to election day, the county clerk and recorder shall submit to the clerk a supplemental list of the names of eligible electors who registered to vote on or before twenty-two days before the election whose names were not included on the preliminary list.

(c) All lists of registered electors provided to a clerk under this section must include the last mailing address of each elector.

(2) (a) Not sooner than twenty-two days before an election, and no later than fifteen days before an election, the clerk shall mail to each active eligible elector, at the last mailing address appearing in the registration records and in accordance with United States postal service regulations, a mail ballot packet marked "Do not forward. Address correction requested.", or any other similar statement that is in accordance with United States postal service regulations.

(b) A ballot or ballot label must contain the following warning:

WARNING:

Any person who, by use of force or other means, unduly influences an eligible elector to vote in any particular manner or to refrain from voting, or who falsely makes, alters, forges, or counterfeits any mail ballot before or after it has been cast, or who destroys, defaces, mutilates, or tampers with a ballot is subject, upon conviction, to imprisonment, or to a fine, or both.

(c) (I) A return envelope must have printed on it a self-affirmation substantially in the following form:

State of ... Municipality of ...., County of ...

I, ...., affirm and say that I am a qualified and registered elector in the municipality of ... and state of Colorado; that my residential address is ....; and that I herein enclose my ballot in accordance with the provisions of the "Colorado Municipal Election Code of 1965". I realize that if any false statements are contained herein that I shall be subject to prosecution for criminal action.

............................. .............................

Date Signature of voter

(II) The signing of the self-affirmation on the return envelope described in subparagraph (I) of this paragraph (c) constitutes an affirmation by the eligible elector, under penalty of perjury, that the facts stated in the self-affirmation are true. If the eligible elector is unable to sign, the eligible elector may affirm by making a mark on the self-affirmation, with or without assistance, witnessed by another person.

(III) A return envelope is not required to have a flap covering the signature.

(d) No sooner than twenty-two days prior to election day, and until 7 p.m. on election day, mail ballots must be made available at the clerk's office for eligible electors who request a ballot.

(e) (I) An eligible elector may obtain a replacement ballot if the ballot was destroyed, spoiled, lost, or for some other reason not received by the eligible elector. An eligible elector may obtain a ballot if a mail ballot packet was not sent to the elector because the eligibility of the elector could not be determined at the time the mail ballot packets were mailed. In order to obtain a ballot in such cases, the eligible elector must sign a sworn statement specifying the reason for requesting the ballot. The statement must be presented to the clerk no later than 7 p.m. on election day. The clerk shall keep a record of each ballot issued in accordance with this paragraph (e) together with a list of each ballot obtained pursuant to paragraph (d) of this subsection (2).

(II) The clerk shall not transmit a mail ballot packet under this paragraph (e) unless a sworn statement requesting the ballot is received on or before election day. A ballot may be transmitted directly to the eligible elector requesting the ballot at the clerk's office or may be mailed to the eligible elector at the address provided in the sworn statement. Ballots may be cast no later than 7 p.m. on election day.

(3) (a) Upon receipt of a ballot, the eligible elector shall mark the ballot, sign and complete the self-affirmation on the return envelope, and comply with the instructions provided with the ballot.

(b) The eligible elector may return the marked ballot to the clerk by United States mail or by depositing the ballot at the office of the clerk or any place designated as a depository by the clerk. The ballot must be returned in the return envelope. If an eligible elector returns the ballot by mail, the elector must provide postage. The ballot must be received at the clerk's office or a designated depository, which must remain open until 7 p.m. on election day. The depository must be designated by the clerk and located in a secure place under the supervision of the clerk, an election judge, or another person designated by the clerk.

(4) Once the ballot is returned, an election judge shall first qualify the submitted ballot by comparing the information on the return envelope with the registration records to determine whether the ballot was submitted by an eligible elector who has not previously voted in the election. If the ballot so qualifies and is otherwise valid, the election judge shall indicate in the pollbook that the eligible elector cast a ballot and deposit the ballot in an official ballot box.

(4.5) The signature of the eligible elector on the self-affirmation on the return envelope must be compared with the signature of the eligible elector on file in the statewide voter registration system, created in section 1-2-301, C.R.S., in accordance with section 31-10-910.3.

(5) All deposited ballots must be counted as provided in this article. A mail ballot is valid and counted only if it is returned in the return envelope, the self-affirmation on the return envelope is signed and completed by the eligible elector to whom the ballot was issued, and the information on the return envelope is verified in accordance with subsection (4) of this section. Mail ballots must be counted in the same manner provided by section 31-10-610 for counting paper ballots or section 31-10-811 for counting electronic ballots. If the election official determines that an eligible elector to whom a replacement ballot has been issued has voted more than once, the first ballot returned by the elector is considered the elector's official ballot. Rejected ballots are handled in the same manner as provided in section 31-10-612.



§ 31-10-910.3. Verification of signatures - signature verification devices - procedures - training - definitions

(1) (a) In every mail ballot election conducted after March 30, 2018, an election judge shall, except as provided in paragraph (b) of this subsection (1), compare the signature on the self-affirmation on each return envelope with the signature of the eligible elector stored in the statewide voter registration system in accordance with this section.

(b) A clerk may allow an election judge to use a signature verification device to compare the signature on the self-affirmation on a return envelope of an eligible elector's ballot with the signature of the elector stored in the statewide voter registration system in accordance with this section.

(2) (a) The election judges must compare the signature on the self-affirmation on each return envelope with the signature provided by the secretary of state pursuant to section 1-2-301, C.R.S. The election judges must research the signature further if there is:

(I) An obvious change in the signature's slant;

(II) A printed signature on one document and a cursive signature on the other document;

(III) A difference in the signature's size or scale;

(IV) A difference in the signature's individual characteristics, such as how the "t's" are crossed, "i's" are dotted, or loops are made on "y's" or "j's";

(V) A difference in the elector's signature style, such as how the letters are connected at the top and bottom;

(VI) Evidence that ballots or envelopes from the same household have been switched; or

(VII) Any other noticeable discrepancy such as misspelled names.

(b) (I) If an election judge must conduct further research on an elector's signature, he or she must check the additional signatures provided by the secretary of state pursuant to section 1-2-301, C.R.S., if available.

(II) An election judge may compare additional information written by the elector on the return envelope, such as the elector's address and date of signing. Any similarities noted when comparing other information may be used as part of the signature verification decision process.

(III) If an election judge determines that an elector inadvertently returned his or her ballot in another household member's ballot return envelope, the election judge must process and prepare the ballot of the elector who signed the self-affirmation for counting if it is otherwise valid. The election judge need not send a signature verification discrepancy letter to the elector.

(c) If the election judges dispute the signature, they must document the discrepancy and the research steps taken in a log that identifies the elector only by name and elector identification number, does not contain the elector's signature, notes the final resolution and ballot disposition, and identifies the election judges responsible for the final resolution and ballot disposition.

(3) (a) If the election judge determines that the signature of an eligible elector on the self-affirmation matches the elector's signature stored in the statewide voter registration system, the election judge shall follow the procedures specified in section 31-10-910 (5) concerning the qualification and counting of mail ballots.

(b) If a signature verification device used pursuant to paragraph (b) of subsection (1) of this section determines that the signature on the self-affirmation on a return envelope of an eligible elector's ballot matches the signature of the elector stored in the statewide voter registration system, the signature on the self-affirmation is deemed verified, and the election judge shall follow the procedures specified in section 31-10-910 (5) concerning the qualification and counting of mail ballots.

(4) If, upon comparing the signature of an eligible elector on the self-affirmation on the return envelope with the signature of the eligible elector stored in the statewide voter registration system, the election judge determines that the signatures do not match, or if a signature verification device used pursuant to paragraph (b) of subsection (1) of this section is unable to determine that the signatures match, two other election judges shall simultaneously compare the signatures and proceed according to subsection (5) of this section.

(5) (a) If the two other election judges specified in subsection (4) of this section agree that the signature of an eligible elector on the self-affirmation matches the elector's signature stored in the statewide voter registration system, the initial election judge shall follow the procedures specified in section 31-10-910 (5) concerning the qualification and counting of mail ballots.

(b) In the case of a disagreement between the two other election judges as to whether the signature of an eligible elector on the self-affirmation on the return envelope matches the signature of the eligible elector stored in the statewide voter registration system pursuant to the procedures specified in subsection (4) of this section, the signatures are deemed to match, and the initial election judge shall follow the procedures specified in section 31-10-910 (5) concerning the qualification and counting of mail ballots.

(c) (I) If both other election judges agree that the signatures do not match, the clerk shall, within three days after the signature deficiency has been confirmed, but in no event later than two days after election day, send to the eligible elector at the address indicated in the registration records a letter explaining the discrepancy in signatures and a form for the eligible elector to confirm that the elector returned a ballot to the clerk.

(II) (A) If the clerk receives the form within eight days after election day confirming that the elector returned a ballot to the clerk, and if the ballot is otherwise valid, the ballot must be counted.

(B) If the eligible elector returns the form indicating that the elector did not return a ballot to the clerk, or if the eligible elector does not return the form within eight days after election day, the self-affirmation on the return envelope must be categorized as incorrect, and the ballot shall not be counted. An original return envelope with an enclosed secrecy envelope containing a voted ballot that is not counted in accordance with this sub-subparagraph (B) must be stored in the office of the clerk in a secure location separate from valid return envelopes and may be removed only by order of a court having jurisdiction.

(6) An election judge shall not determine that the signature of an eligible elector on the self-affirmation does not match the signature of that eligible elector stored in the statewide voter registration system solely on the basis of substitution of initials or use of a common nickname.

(7) The clerk shall provide training in the techniques and standards of signature comparison to election judges who compare signatures pursuant to this section.

(8) As used in this section, "statewide voter registration system" means the statewide voter registration system created pursuant to section 1-2-301, C.R.S.



§ 31-10-911. Counting mail ballots

The election officials at the mail ballot counting center may receive and prepare mail ballots delivered and turned over to them by the clerk for counting. Counting of the mail ballots may begin fifteen days prior to the election and continue until counting is completed. The election official in charge of the mail ballot counting center shall take all precautions necessary to ensure the secrecy of the counting procedures, and the election officials or watchers shall not release any information concerning the count until after 7 p.m. on election day.



§ 31-10-912. Write-in candidate affidavit in mail ballot elections

No write-in vote for any office shall be counted unless an affidavit of intent to be a write-in candidate has been filed with the clerk by the person wishing to be a write-in candidate not later than sixty-four days before the day of the election. The affidavit of intent must indicate the office to which the affiant desires election and that the affiant is qualified to assume the office if elected.



§ 31-10-913. Challenges

Any mail ballot election held pursuant to this part 9 shall not be invalidated on the grounds that an eligible elector did not receive a ballot so long as the clerk acted in good faith in complying with the provisions of this part 9.






Part 10 - Absentee Voting

§ 31-10-1001. When absent electors may vote

Any registered elector of a municipality may cast a ballot at the election in the manner provided in sections 31-10-1001 to 31-10-1007.



§ 31-10-1002. Application for absentee voter's ballot - permanent absentee voter status - ballot delivery - list of absentee voters

(1) Requests for an application for an absentee voter's ballot may be made orally or in writing. Applications for absentee voters' ballots shall be filed in writing and personally signed by the applicant or a family member related by blood, marriage, civil union, or adoption to the applicant. If the applicant is unable to sign the application, the applicant shall make such applicant's mark on the application, which shall be witnessed by another person. The application shall be filed with the clerk not earlier than ninety days before and not later than the close of business on the Friday immediately preceding such regular or special election. The application may be in the form of a letter.

(2) Upon receipt of an application for an absentee voter's ballot within the proper time, the clerk receiving it shall examine the records of the county clerk and recorder to ascertain whether or not the applicant is registered and lawfully entitled to vote as requested, and, if found to be so, the clerk shall deliver, as soon as practicable, but not more than seventy-two hours after the ballots have been received, to the applicant personally in the clerk's office or by mail to the mailing address given in the application for an official absentee voter's ballot, an identification return envelope with the affidavit thereon properly filled in as to precinct and residence address as shown by the records of the county clerk and recorder, and an instruction card.

(2.3) The clerk shall keep a list of names of eligible electors who have applied for absentee ballots and, if applicable, of permanent absentee voters pursuant to subsection (2.5) of this section, with the date on which each application was made, the date on which the absentee voter's ballot was sent, and the date on which each absentee voter's ballot was returned. If an absentee voter's ballot is not returned, or if it is rejected and not counted, that fact will be noted on the list. The list is open to public inspection under proper regulations.

(2.5) (a) The clerk may permit an eligible elector to request permanent absentee voter status.

(b) Upon receipt of an application for permanent absentee voter status, the clerk shall process the application in the same manner as an application for an absentee voter's ballot. If the clerk determines that the applicant is an eligible elector, the clerk shall place the eligible elector's name on the list maintained by the municipality pursuant to subsection (2.3) of this section of those eligible electors to whom an absentee voter's ballot is mailed every time there is a polling place election conducted by the municipality from which the eligible elector has requested permanent absentee voter status.

(c) (I) An eligible elector whose name appears on the list maintained pursuant to subsection (2.3) of this section as a permanent absentee voter must remain on the list and must be mailed an absentee voter's ballot for each polling place election conducted by the municipality.

(II) An eligible elector must be deleted from the permanent absentee voter list if:

(A) The eligible elector notifies the clerk that he or she no longer wishes to vote by absentee voter's ballot; or

(B) The absentee voter's ballot sent to the eligible elector is returned to the clerk as undeliverable; or

(C) The person is no longer eligible to vote in the political subdivision.

(3) Before any absentee voter's ballot is delivered or mailed or before any registered elector is permitted to cast his or her vote on a voting machine, the clerk shall record such elector's name, the precinct number, and the number appearing on the stub of the ballot, together with the date the ballot is delivered or mailed. This information must be recorded on the registration record or registration list before the registration book or list is delivered to the judges of election. A separate list of the registered electors who have received absentee voters' ballots must be delivered to the judges of election in the precinct designated for counting absentee voters' ballots, or, if the clerk elects to deliver absentee voters' envelopes received from electors of each precinct to the judges of election of such precinct, as provided by section 31-10-1006, a separate list of the registered electors of each precinct who have received absentee voters' ballots must be delivered to the judges of election of each such precinct.

(4) (Deleted by amendment, L. 91, p. 640, 87, effective May 1, 1991.)



§ 31-10-1003. Self-affirmation on return envelope

(1) The return envelope shall have printed on its face a self-affirmation substantially in the following form:

"State of ... Municipality of ...., County of ...

I, ...., affirm and say that I am a qualified and registered elector in the municipality of ... and state of Colorado; that my residence and post-office address is ....; and that I herein enclose my ballot in accordance with the provisions of the "Colorado Municipal Election Code of 1965". I realize that if any false statements are contained herein that I shall be subject to prosecution for criminal action.

...........................................................

Signature of voter"

(2) (Deleted by amendment, L. 91, p. 641, § 88, effective May 1, 1991.)



§ 31-10-1004. Manner of absentee voting by paper ballot

(1) Any registered elector applying for and receiving an absent voter's ballot, in casting the ballot, shall make and subscribe to the self-affirmation on the return identification envelope. The voter shall then mark the ballot. The voter shall fold the ballot so as to conceal the marking, deposit it in the return envelope, and seal the envelope securely. The envelope may be delivered personally or mailed by the voter to the clerk issuing the ballot. It is permissible for a voter to deliver the ballot to any person of the voter's own choice or to any duly authorized agent of the clerk for mailing or personal delivery to the clerk. All envelopes containing absent voters' ballots shall be in the hands of the clerk not later than the hour of 7 p.m. on the day of election.

(1.5) (Deleted by amendment, L. 91, p. 641, § 89, effective May 1, 1991.)

(2) Upon receipt of an absent voter's ballot, the clerk shall write or stamp upon the envelope containing the same the date and hour such envelope was received in his office and, if the ballot was delivered in person, the name and address of the person delivering the same. He shall safely keep and preserve all absent voters' ballots unopened until the time prescribed for delivery to the judges, as provided in section 31-10-1006.



§ 31-10-1005. Absent voters' voting machines - electronic voting systems

(1) Any municipality using voting machines may provide one or more voting machines in the clerk's office for the use of qualified applicants for absent voters' ballots. If such machines are provided, they shall be available from twelve days prior to the election until the closing of business on the Friday immediately preceding the election. Votes on such machines shall be cast and counted in the same manner as votes would be cast and counted on a voting machine in a precinct polling place on election day. The clerk shall supervise the casting and counting of absent voters' ballots on the machines. The machines shall remain locked and the tabulation of the votes cast shall remain unknown until the day of the election.

(2) Any municipality using an electronic voting system may provide such system for the use of qualified applicants for absent voters' ballots. Such system shall be available from twelve days prior to the election until the closing day of business on the Friday immediately preceding the election. Votes cast using such system shall be cast in the same manner as votes would be cast in a precinct polling place on election day. The clerk shall supervise the casting and counting of absent voters' ballots using such system.



§ 31-10-1006. Delivery to judges

Not later than 8:30 a.m. on the day of any municipal election, the clerk shall deliver to the judges of one of the precincts of the municipality, which precinct shall be selected by the clerk, all the absent voters' envelopes received up to that time, in sealed packages, taking a receipt for the packages, together with the list of absent voters, or, in the clerk's discretion, the clerk may elect to deliver the absent voters' envelopes received from electors of each precinct and the list of absent voters for each precinct to the judges of the precinct. The clerk shall continue to deliver any envelopes which may be received thereafter during said day up to and including 7 p.m. On the sealed packages shall be printed or written, "This package contains ....(number) absent voters' ballots." With the envelopes the clerk shall deliver to one of the election judges written instructions, which shall be followed by the judges of election in casting and counting the ballots, and all the books, records, and supplies as are needed for tabulating, recording, and certifying said absent voters' ballots.



§ 31-10-1007. Casting and counting absentee ballots

(1) If the self-affirmation on the envelope containing the absentee voter's ballot is properly sworn to, one of the judges shall open such voter's identification envelope in the presence of a majority of the judges, and, after announcing in an audible voice the name of such absentee voter, he or she shall tear open such envelope without defacing the self-affirmation printed thereon or mutilating the enclosed ballot. Such ballot must then be cast and counted in the same manner as if such absentee voter had been present in person; except that one of the judges shall deposit the ballot in the ballot box without unfolding it. If the absentee voters' ballots are delivered to the judges of one precinct selected by the clerk as provided by section 31-10-1006, the absentee vote must be certified separately from the vote of the precinct where it is counted.

(2) (Deleted by amendment, L. 91, p. 642, § 90, effective May 1, 1991.)



§ 31-10-1008. Challenge of absentee ballots - rejection - record

(1) The vote of any absentee voter may be challenged in the same manner as other votes are challenged, and the judges of election shall have power to determine the legality of such ballot. If the challenge is sustained or if the judges determine that the self-affirmation accompanying the absentee voter's ballot is insufficient or that the voter is not a registered elector, the envelope containing the ballot of such voter shall not be opened, and the judges shall endorse on the back of the envelope the reason therefor. When it is made to appear to the judges of election by sufficient proof that any absentee voter who has marked and forwarded his or her ballot has died, the envelope containing the ballot of such deceased voter shall not be opened, and the judges shall make proper notation on the back of such envelope. If an absentee voter's envelope contains more than one marked ballot of any one kind, none of such ballots shall be counted, and the judges shall make notation on the back of the ballots the reason therefor. Judges of election shall certify in their returns the number of absentee voters' ballots cast and counted and the number of such ballots rejected.

(2) All absentee voters' identification envelopes, ballot stubs, and absentee voters' ballots rejected by the judges of election in accordance with the provisions of this section shall be returned to the clerk. All absentee voters' ballots received by the clerk after 7 p.m. the day of the election, together with those rejected and returned by the judges of election, as provided in this section, shall remain in the sealed identification envelopes and be destroyed later, as provided in section 31-10-616.

(3) If an absentee voter's ballot is not returned or if it is rejected and not counted, such fact shall be noted on the record kept by the clerk. Such record shall be open to public inspection under proper regulations.



§ 31-10-1010. Emergency absentee voting - definition

(1) (a) If the voter is confined in a hospital or his or her place of residence on election day because of conditions arising after the closing day for absent voters' ballot applications, the voter may request in a written statement, signed by him or her, that the clerk send him or her an absent voter's ballot with the word "EMERGENCY" stamped on the stubs thereof. The clerk shall deliver the emergency absent voter's ballot at his or her office, during the regular hours of business, to any authorized representative of the voter possessing a written statement from the voter's physician, physician assistant authorized under section 12-36-106 (5), C.R.S., advanced practice nurse, or practitioner that the voter will be confined in a hospital or his or her place of residence on election day. For the purposes of this paragraph (a), "authorized representative" means a person possessing a written statement from the voter containing the voter's signature, name, and address and requesting that the emergency absent voter's ballot be given to the authorized person as identified by name and address. The authorized person shall acknowledge receipt of the emergency ballot with his or her signature, name, and address.

(b) A request for an emergency absent voter's ballot under this section shall be made before, and the ballot shall be returned to the clerk's office no later than, 7 p.m. on election day.

(2) Any voter unable to go to the polls because of conditions arising after the closing day for absent voters' ballot applications which will result in his absence from the precinct on election day may apply at the office of the clerk for an emergency absent voter's ballot. Upon receipt of an affidavit signed by the voter on a form provided by the clerk and attesting to the fact that the voter will be compelled to be absent from his precinct on election day because of conditions arising after the closing day for absent voters' ballot applications, the clerk shall provide the voter with an absent voter's ballot, with the word "EMERGENCY" stamped on the stubs thereof.

(3) After marking his ballot, the voter shall place it in a return envelope provided by the clerk. He shall then fill out and sign the self-affirmation on the envelope, as provided in section 31-10-1003, on or before election day and return it to the office of the clerk. Upon receipt of the envelope, the clerk shall verify the voter's name on the return envelope with that which appears on his office precinct record and, if they compare, shall deliver the envelope to the election judges, as provided in section 31-10-1006.






Part 11 - Challenge of Voters

§ 31-10-1101. No voting unless registered

Unless otherwise permitted pursuant to section 31-10-203, no person shall be permitted to vote at any regular or special election unless his or her name is found on the registration list or official registration book or unless registration in that precinct is confirmed as provided by section 31-10-606 (1).



§ 31-10-1102. Right to vote may be challenged

(1) When any person whose name appears on the registration list or in the registration book makes application for a ballot, his right to vote at that poll and election may be challenged. If the person so applying is not entitled to vote, no ballot shall be delivered to him. Any person may also be challenged when he offers his ballot for deposit in the ballot box.

(2) It is the duty of any judge of election to challenge any person offering to vote who he believes is not a registered elector. In addition, challenges may be made by watchers or any registered elector of the precinct who is present.



§ 31-10-1103. Challenge to be made by written oath

Each challenge shall be made by written oath, signed by the challenger under penalty of perjury, setting forth the name of the person challenged and the basis for the challenge. The judges of election shall deliver all challenges and oaths to the clerk at the time the other election papers are returned. The clerk shall forthwith deliver all challenges and oaths to the district attorney for investigation and appropriate action.



§ 31-10-1104. Challenge questions asked voter

(1) If a person offering to vote is challenged as unqualified, one of the judges shall tender to him the following written oath or affirmation: "You do solemnly swear or affirm that you will fully and truly answer all such questions as are put to you touching your place of residence and qualifications as a registered elector at this election."

(2) If the person is challenged as unqualified on the ground that he is not a citizen and will not exhibit his papers pertaining to his naturalization, the judges, or one of them, shall put the following questions:

(a) "Are you a citizen of the United States?"

(b) "Are you a native or naturalized citizen?"

(c) and (d) Repealed.

(3) Repealed.

(4) If the person is challenged as unqualified on the ground that he or she has not resided in this state for twenty-two days immediately preceding the election, the judges, or one of them, shall put the following questions:

(a) "Have you resided in this state for twenty-two days immediately preceding this election?"

(b) "Have you been absent from this state within the twenty-two days immediately preceding this election, and during that time have you maintained a home or domicile elsewhere?"

(c) "If so, when you left, was it for a temporary purpose with the design of returning, or did you intend to remain away?"

(d) "Did you, while absent, look upon and regard this state as your home?"

(e) "Did you, while absent, vote in any state or territory?"

(5) If the person is challenged on the ground that he or she has not resided in the municipality, one of the judges shall question the person as to his or her residence in a manner similar to the method of questioning a person as to his or her residence in this state.

(6) If the person is challenged as unqualified on the ground that he is not eighteen years of age, the judges, or one of them, shall ask the following question: "Are you eighteen years of age or over to the best of your knowledge and belief?"

(7) If the person challenged answers satisfactorily all of the questions put to him, he shall sign his name on the form of the challenge after the printed questions. The judges of election shall indicate in the proper place on the form of challenge whether the challenge was withdrawn and whether the challenged voter refused to answer the questions and left the polling place without voting.



§ 31-10-1105. Oath of challenged voter

(1) If the challenge is not withdrawn after the person offering to vote has answered the questions put to him or her, one of the judges shall tender the following oath:

"You do solemnly swear or affirm that you are a citizen of the United States of the age of eighteen years or over; that you have been a resident of this state for twenty-two days next preceding this election and have not retained a home or domicile elsewhere; that you are a resident of this municipality; that you are a registered elector of this precinct; and that you have not voted at this election."

(2) After the person has taken the oath or affirmation, his ballot shall be received and the word "sworn" shall be written on the pollbook after the person's name.



§ 31-10-1106. Refusal to answer questions or take oath

If the challenged person refuses to answer fully any question which is put to him as provided in section 31-10-1104 or refuses to take the oath or affirmation tendered as provided in section 31-10-1105, the judges shall reject his vote.






Part 12 - Canvass of Votes

§ 31-10-1201. Returns - canvass

The returns of all municipal elections shall be made to the clerk of the municipality. The clerk shall request the assistance of the mayor of the municipality in conducting the canvass of votes. If there is no mayor or if the mayor has been a candidate at the election, the clerk shall appoint a municipal judge, a member of the election commission, or a person who is qualified to be an election judge and who did not serve as an election judge in the election as an assistant. No later than ten days after the election, the clerk, in the presence of the assistant, shall open the returns and make out abstracts of votes for each office.



§ 31-10-1202. Imperfect returns

When the clerk and his assistant find that the returns from any precinct do not strictly conform to the requirements of law in making, certifying, and returning the same, the votes cast in such precinct nevertheless shall be canvassed and counted if such returns are sufficiently explicit to enable such persons authorized to canvass votes and returns to determine therefrom how many votes were cast for the several candidates.



§ 31-10-1203. Corrections

If, upon proceeding to canvass the votes, it clearly appears to the clerk and his assistant that in any statement produced to them certain matters are omitted which should have been inserted or that any mistakes which are merely clerical exist, they shall cause the statement to be sent to the precinct judges from whom they were received to have the same corrected. The judges of election, when so demanded, shall make such correction as the facts of the case require but shall not change or alter any decision made before by them. The clerk and his assistant may adjourn from day to day for the purpose of obtaining and receiving such statement.



§ 31-10-1204. Tie - lots - notice to candidates

If any two or more candidates receive an equal and the highest number of votes for the same office and if there are not enough offices remaining for all such candidates, the clerk and his assistant shall determine by lot the person who shall be elected. Reasonable notice shall be given to such candidates of the time when such election will be so determined.



§ 31-10-1205. Statement - certificates of election

(1) The clerk shall immediately make out statements from the abstract of votes which shall show the names of the candidates and the whole number of votes given to each, distinguishing the several precincts in which they were given. The clerk and his assistant shall certify such statement to be correct and subscribe their names thereto. They shall thereupon determine which persons have been by the greatest number of votes duly elected and shall endorse and subscribe on such statements a certificate of their determination.

(1.5) In any election in a municipality that utilizes four-year overlapping terms of office for members of the governing body as provided in sections 31-4-107 (3) and 31-4-301 (5), any available four-year terms of office shall be awarded to the candidate or the candidates receiving the highest number of votes. The term of office of the candidate or candidates receiving the next highest vote total or totals shall be shortened as provided in sections 31-4-107 (3) and 31-4-301 (5).

(2) The clerk shall record in his or her office, in a book to be kept for that purpose, each such certified statement and determination and shall, without delay, make out and transmit to each of the persons declared to be elected a certificate of election, certified by the clerk under his or her seal of office. The clerk shall also, without delay, cause a copy of the certified statement and determination to be published in a newspaper of general circulation within the municipality or posted when no newspaper is published within the municipality. The clerk shall also file a copy with the division of local government in the department of local affairs, which shall post the same on its official website in a form that is readily accessible to the public. The secretary of state shall provide a hyperlink to such posting on his or her official website.



§ 31-10-1206. Fees of municipal judge

Each municipal judge appointed to assist the clerk in opening the returns of any municipal election and making abstracts of the votes cast thereat, as required in this article, shall receive for such services the sum of ten dollars for each day in which he is actually engaged therein, to be paid by the municipality in which such service is rendered.



§ 31-10-1207. Recount

(1) The municipal clerk shall conduct a recount of the votes cast in any election if it appears, as evidenced by the survey of returns, that the difference between the highest number of votes cast in the election and the next highest number of votes cast in the election is less than or equal to one-half of one percent of the highest number of votes cast in the election. Any recount conducted pursuant to this subsection (1) shall be completed no later than the fifteenth day following the election and shall be paid for by the governing body. The clerk shall give notice of the recount to all candidates and, in the case of a ballot issue or question, to any petition representatives identified pursuant to sections 31-2-221 (1), 31-4-502 (1)(a)(I), and 31-11-106 (2) that are affected by the result of the election. Such notice shall be given by certified mail, by posting such notice in three public places within the municipal limits, or by other means reasonably expected to notify the affected candidates or petition representatives. Any affected candidate or petition representative is allowed to be present during and observe the recount.

(2) Whenever a recount of the votes cast in an election is not required pursuant to subsection (1) of this section, any interested party, including a candidate for office or the petition representatives for a ballot issue or question, may submit to the clerk a written request for a recount at the expense of the interested party making the request. This request shall be filed with the clerk within ten days after the election. Before conducting the recount, the clerk shall give notice of the recount in accordance with the provisions of subsection (1) of this section, shall determine the cost of the recount, shall notify the interested party that requested the recount of such cost, and shall collect the cost of conducting the recount from such interested party. The interested party that requested the recount shall pay on demand the cost of the recount to the clerk. The funds paid to the clerk for the recount shall be placed in escrow for payment of all expenses incurred in the recount. If, after the recount, the result of the election is reversed in favor of the interested party that requested the recount or if the amended election count is such that a recount otherwise would have been required pursuant to subsection (1) of this section, the payment for expenses shall be refunded to the interested party who paid them. Any recount of votes conducted pursuant to this subsection (2) shall be completed no later than the fifteenth day after the election.

(3) The clerk shall be responsible for conducting the recount and shall be assisted by those persons who assisted in preparing the official abstract of votes. If the person cannot participate in the recount, another person shall be appointed as provided in section 31-10-1201. The clerk may appoint additional persons qualified to be the election judges who did not serve as judges in the election as assistants in conducting the recount. Persons assisting in the conduct of the recount shall be compensated as provided in section 31-10-1206.

(4) The clerk may require the production of any documentary evidence regarding the legality of any vote cast or counted and may correct the survey of returns in accordance with the clerk's findings based on the evidence presented.

(5) In precincts using paper or electronic ballots, the recounts shall be of the ballots cast, and the votes shall be tallied on sheets other than those used at the election. In precincts using voting machines, the recount shall be of the votes tabulated on the voting machines, and separate tally sheets shall be used for each machine.

(6) After a recount conducted pursuant to this section has been completed, the clerk shall notify the governing body of the results of the recount, shall make a certificate of election for each candidate who received the highest number of votes for an office for which a recount was conducted, and shall deliver the certificate to such candidate.






Part 13 - Contests

§ 31-10-1301. Who may contest - causes

(1) The election of any person declared duly elected to any municipal office may be contested by any registered elector of such municipality:

(a) When the contestee is not eligible for the office to which he has been declared elected;

(b) When illegal votes have been received or legal votes rejected at the polls in sufficient numbers to change the results;

(c) For any error or mistake on the part of any of the judges of election or the clerk and his assistant in counting or declaring the result of the election if the error or mistake would be sufficient to change the result;

(d) For malconduct, fraud, or corruption on the part of the judges of election in any precinct or any clerk or his assistant if the malconduct, fraud, or corruption would be sufficient to change the result;

(e) For any other cause which shows that another was the legally elected person.



§ 31-10-1302. District judge to preside - bond

(1) All contested election cases of municipal officers shall be tried and determined in the district court of the county in which the municipality is located. Where a municipality is located in more than one county, the district court of either county has jurisdiction. The style and form of process, the manner of service of process and papers, the fees of officers, and judgment for costs and execution thereon shall be according to the rules and practices of the district court.

(2) Before the district court is required to take jurisdiction of the contest, the contestor must file with the clerk of said court a bond, with sureties, to be approved by the district judge, running to said contestee and conditioned to pay all costs in case of failure to maintain his contest.



§ 31-10-1303. Filing statement - contents

The contestor shall file in the office of the clerk of the district court, within ten days after the expiration of the period within which a recount may be requested pursuant to section 31-10-1207 (2), or within ten days after the conclusion of a recount conducted pursuant to section 31-10-1207, whichever is later, a written statement of the contestor's intention to contest the election, setting forth the name of the contestor, that the contestor is a registered elector of the municipality, the name of the contestee, the office contested, the time of election, and the particular causes of the contest. The statement shall be verified by the affidavit of the contestor or some registered elector of the municipality that the causes set forth in such statement are true to the best of the affiant's knowledge and belief.



§ 31-10-1304. Summons - answer

(1) The clerk of the district court shall thereupon issue a summons in the ordinary form, in which the contestor shall be named as plaintiff and the contestee as defendant, stating the court in which the action is brought and a brief statement of the causes of contest, as set forth in the contestor's statement. The summons shall be served upon the contestee in the same manner as other summonses are served out of the district court of this state.

(2) The contestee, within ten days after the service of such summons, shall make and file his answer to the same with the clerk of said court in which he shall either admit or specifically deny each allegation intended to be controverted by the contestee on the trial of such contest and shall set up in such answer any counterstatement which he relies upon as entitling him to the office to which he has been declared elected.

(3) When the reception of illegal votes or the rejection of legal votes is alleged as the cause of the contest, a list of the number of persons who so voted or offered to vote shall be set forth in the statement of contestor and shall be likewise set forth in the answer of contestee if any such cause is alleged in his answer by way of counterstatement.

(4) When the answer of the contestee contains new matter constituting a counterstatement, the contestor, within ten days after the filing of such answer, shall reply to the same, admitting or specifically denying, under oath, each allegation contained in such counterstatement intended by him to be controverted on the trial, and file the same in the office of the clerk of the district court.



§ 31-10-1305. Trial and appeals

Immediately after the joining of issue, the district court shall fix a day for the trial to commence, not more than twenty days nor less than ten days after the joining of issue. Such trial shall take precedence over all other business in said court. The testimony may be oral or by depositions taken before any officer authorized to take depositions. Any depositions taken to be used upon the trial of such contest may be taken upon four days' notice thereof. The district judge shall cause the testimony to be taken in full and filed in said cause. The trial of such causes shall be conducted according to the rules and practice of the district court in other cases. Such proceedings may be reviewed and finally adjudicated by the supreme court of this state if application to such court is made by either party and if the supreme court is willing to assume jurisdiction of the case.



§ 31-10-1306. Recount

If, upon the trial of any contested election under this article, the statement or counterstatement sets forth an error in canvass sufficient to change the result, the trial judge has the power to conduct a recount of the ballots cast or the votes tabulated on the voting machines in the precinct where the alleged error was made. The court may also require the production before it of such witnesses, documents, records, and other evidence as may have or may contain information regarding the legality of any vote cast or counted for either of the contesting candidates or the correct number of votes cast for either candidate and may correct the canvass in accordance with the evidence presented and its findings thereon.



§ 31-10-1307. Judgment

The court shall pronounce judgment whether the contestee or any other person was duly elected. The person so declared elected is entitled to the office upon qualification. If the judgment is against the contestee and he has received his certificate, the judgment annuls it. If the court finds that no person was duly elected, the judgment shall be that the election be set aside and that a vacancy exists.



§ 31-10-1308. Ballot questions and ballot issues - how contested

(1) The results of an election on any ballot question may be contested in the manner provided by this part 13. The grounds for such contest shall be those grounds set forth in section 31-10-1301 (1)(b), (1)(c), and (1)(d). The contestee shall be the appropriate election official. In addition to other matters required to be set forth by this part 13, the statement of intention to contest the election shall set forth the question contested.

(2) Any contest arising out of a ballot issue or ballot question, as defined in section 1-1-104 (2.3) and (2.7), C.R.S., concerning the order on the ballot or concerning whether the form or content of any ballot title meets the requirements of section 20 of article X of the state constitution, shall be conducted as provided in section 1-11-203.5, C.R.S.

(3) The result of an election on any ballot issue, as defined in section 1-1-104 (2.3), C.R.S., approving the creation of any debt or other financial obligation may be contested in the manner provided by this part 13. The grounds for such contest shall be those grounds set forth in sections 1-11-201 (4), C.R.S., and 31-10-1301 (1)(b), (1)(c), and (1)(d). The contestee shall be the municipality for which the ballot issue was decided.






Part 14 - Other Judicial Proceedings

§ 31-10-1401. Controversies

(1) When any controversy arises between any official charged with any duty or function under this article and any candidate or other person, the district court, upon the filing of a verified petition by any such official or person setting forth in concise form the nature of the controversy and the relief sought, shall issue an order commanding the respondent in such petition to appear before the court and answer under oath to such petition. It is the duty of the court to summarily hear and dispose of any such issues, with a view to obtaining a substantial compliance with the provisions of this article by the parties to such controversy, and to make and enter orders and judgments and to follow the procedures of such court to enforce all such orders and judgments.

(2) Such proceedings may be reviewed and finally adjudicated by the supreme court of this state if application to such court is made within five days after the termination thereof by the court in which the petition was filed and if the supreme court is willing to assume jurisdiction of the case.



§ 31-10-1402. Correction of errors

(1) The clerk shall, on his own motion, correct without delay any error in publication or sample or official ballots which he discovers or which is brought to his attention and which can be corrected without interfering with the timely distribution of the ballots.

(2) When it appears by verified petition of a candidate or his agent to the district court that an error or omission has occurred in the publication of the names or descriptions of the candidates or in the printing of the sample or official ballots which has not been corrected by the clerk, the court shall issue an order requiring the clerk to forthwith correct such error or to forthwith show cause why such error should not be corrected. Costs, including a reasonable attorney fee, may be taxed in the discretion of such court against either party.

(3) Such proceedings may be reviewed and finally adjudicated by the supreme court of this state if application to such court is made within five days after the termination thereof by the court in which the petition was filed and if the supreme court is willing to assume jurisdiction of the case.






Part 15 - Election Offenses

§ 31-10-1501. District attorney or attorney general to prosecute

(1) Any person may file with the district attorney an affidavit stating the name of any person who has violated any of the provisions of this article and stating the facts which constitute the alleged offense. Upon the filing of such affidavit, the district attorney shall forthwith investigate, and, if reasonable grounds appear therefor, he shall prosecute the same.

(2) The attorney general of the state shall have equal power with district attorneys to file informations or complaints against any person for violating any provision of this article.



§ 31-10-1502. Sufficiency of complaint - judicial notice

Irregularities or defects in the mode of calling, giving notice of, convening, holding, or conducting any regular or special election constitutes no defense to a prosecution for a violation of this article. When an offense is committed in relation to any municipal election, an indictment, information, or complaint for such offense is sufficient if it alleges that such election was authorized by law, without stating the call or notice of the election, the names of the judges of election holding such election, or the names of the persons voted for at such election. Judicial notice shall be taken of the holding of any regular or special election.



§ 31-10-1503. Immunity of witness from prosecution

Any person violating any provision of this article is a competent witness against any other such violator and may be compelled to attend and testify upon any trial, hearing, proceeding, or investigation in the same manner as any other person, but the testimony so given shall not be used in any prosecution or proceeding, civil or criminal, against the person so testifying except for perjury in giving such testimony. A person so testifying shall not thereafter be liable to indictment, prosecution, or punishment for the offense with reference to which his testimony was given and may plead or prove the giving of testimony accordingly in bar of such indictment or prosecution.



§ 31-10-1504. Penalties for election offenses

In all cases where an offense is denominated by this article as being a misdemeanor and no penalty is specified, the offender, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 31-10-1505. Payment of fines

All fines collected under the provisions of this article shall be paid to the county in which the municipality concerned is located.



§ 31-10-1506. Perjury

Any person, having taken any oath or made any affirmation required by this article, who swears or affirms willfully, corruptly, and falsely in a matter material to the issue or point in question or suborns any other person to swear or affirm willfully, corruptly, and falsely commits perjury in the second degree or subornation of perjury.



§ 31-10-1507. Forgery

Any person who falsely makes, alters, forges, or counterfeits any ballot before or after it has been cast, or who forges any name of a person as a signer or witness to a petition or nomination paper, or who forges the name of a registered elector to an absent voter's ballot commits forgery.



§ 31-10-1508. Tampering with nomination papers

Any person who, being in possession of nomination papers entitled to be filed under this article, wrongfully or willfully destroys, defaces, mutilates, suppresses, neglects, or fails to cause the same to be filed by the proper time in the clerk's office or who files any such paper knowing the same, or any part thereof, to be falsely made commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1509. Bribery of petition signers

Any person who offers or knowingly permits any person to offer for his benefit any bribe or promise of gain to an elector to induce him to sign any nomination petition or other election paper or any person who accepts any such bribe or promise of gain of any kind in the nature of a bribe as consideration for signing the same, whether such bribe or promise of gain in the nature of a bribe is offered or accepted before or after signing, commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1511. Custody and delivery of ballots and other election papers

(1) Any election official having charge of official ballots, tally sheets, the registration book or list, and the pollbook who destroys, conceals, or suppresses the same, except as expressly permitted by this article, commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.

(2) Any election official who has undertaken to deliver the official ballots, the tally sheets, the registration book or list, and the pollbook to the clerk and who neglects or refuses to do so within the time prescribed by law or who fails to account fully for all official ballots and other papers in his charge commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1512. Destroying, removing, or delaying delivery of ballots and other election papers

Any person who willfully destroys or defaces any ballot or tally sheet, or who willfully delays the delivery of the ballots, tally sheets, registration book or list, or pollbook, or who conceals or removes any ballot, ballot box, or tally sheet from the polling place or from the possession of the person authorized by law to have the custody thereof, or who aids, counsels, procures, or assists any person in doing any of said acts commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1513. Unlawfully refusing or permitting to vote

Any election judge who willfully and maliciously refuses or neglects to receive the ballot of any registered elector who has taken or offered to take the oath prescribed in section 31-10-1105 or knowingly and willfully permits any person to vote who is not entitled to vote at any election commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1514. Revealing how elector voted

Any election official, watcher, or person who assists an individual with a disability in voting and who reveals how the individual with a disability voted commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1515. Violation of duty

Any municipal official election official or other person upon whom any duty is imposed by this article who violates, neglects, or omits to perform such duty or is guilty of corrupt conduct in the discharge of the same or any notary public or other officer authorized by law to administer oaths who administers an oath knowing it to be false or who knowingly makes a false certificate in regard to an election matter commits a misdemeanor for each offense and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1516. Unlawful receipt of money

(1) It is unlawful for any person, directly or indirectly, by himself or through any other person:

(a) To receive, agree to, or contract for, before or during any municipal election, any money, gift, loan, or other valuable consideration for himself or any other person for voting or agreeing to vote, or for going or agreeing to go to the polls, or for remaining away or agreeing to remain away from the polls, or for refraining or agreeing to refrain from voting for any particular person or measure at any municipal election; or

(b) To receive any money or other valuable thing during or after any municipal election on account of himself or any other person for voting or refraining from voting at such election, or on account of himself or any other person for voting or refraining from voting for any particular person at such election, or on account of himself or any other person for going to the polls or remaining away from the polls at such election, or on account of having induced any person to vote or refrain from voting for any particular person or measure at such election.

(2) Each offense mentioned in subsection (1) of this section is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 31-10-1504.



§ 31-10-1517. Disclosing or identifying vote

(1) No person shall solicit or induce a voter to reveal how he or she voted. No voter shall place any mark upon his or her ballot by means of which it can be identified as the one voted by him or her, and no other mark shall be placed upon the ballot to identify it after it has been prepared for voting.

(2) (a) Any voter may show his or her voted ballot to any other person as long as the disclosure is not undertaken in furtherance of any election violation proscribed in this part 15.

(b) Any voter who makes available an image of the voter's own ballot through electronic means after it is prepared for voting is deemed to have consented to the transmittal of that image.

(c) The ability of a voter to disclose his or her voted ballot as described in this subsection (2) at a polling place or at any other location at which votes are being tabulated is subject to the power of the clerk to properly monitor activity at such polling place or other location, including placing reasonable restrictions on the use of photography in such settings or imposing other restrictions on activity in such settings as the clerk finds necessary, to ensure the fair and efficient conduct of elections.

(3) Any person violating subsection (1) of this section commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1518. Delivering and receiving ballots at polls

(1) No voter shall receive an official ballot from any person except one of the judges of election, and no person other than a judge of election shall deliver an official ballot to a voter.

(2) No person except a judge of election shall receive from any voter a ballot prepared for voting.

(3) Any voter who does not vote the ballot received by him shall return his ballot to the judge of election from whom he received the same before leaving the polling place.

(4) Each violation of the provisions of this section is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 31-10-1504.



§ 31-10-1519. Voting twice

Any person who votes more than once or, having voted once, offers to vote again or offers to deposit in the ballot box more than one ballot, shall be punished by a fine of not more than five thousand dollars or by imprisonment in the county jail for not more than eighteen months, or by both such fine and imprisonment.



§ 31-10-1520. Voting in the wrong precinct

Any person who, at any municipal election, fraudulently votes or offers to vote in any precinct in which he or she does not reside shall be punished by a fine of not more than five thousand dollars or by imprisonment in the county jail for not more than eighteen months, or by both such fine and imprisonment.



§ 31-10-1521. Electioneering near polls

Any person who does any electioneering on election day within any polling place or in any public street or room or in any public manner within one hundred feet of any building in which a polling place is located commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1522. Employer's unlawful acts

(1) It is unlawful for any employer, whether corporation, association, company, firm, or person, or any officer or agent of such employer:

(a) To refuse any of his employees the privilege of taking time off to vote as provided in section 31-10-603; or

(b) To influence the vote of any employee by force, violence, or restraint, or by inflicting or threatening to inflict any injury, damage, harm, or loss, or by discharging from employment, or by promoting in employment; or

(c) To enclose, in paying his employees the salary or wages due them, their pay in pay envelopes upon which there are written or printed any political mottoes, devices, or arguments containing threats, expressed or implied, intended or calculated to control the political opinions, views, or actions of such employees; or

(d) To put up or otherwise exhibit, within ninety days prior to any municipal election, in his factory, workshop, mine, mill, office, or other establishment or place where his employees may be working or be present in the course of such employment any handbill, notice, or placard containing any threat, notice, or information that, in case any particular candidate is elected or issue is carried, work in his place or establishment will cease in whole or in part or the wages of his employees be reduced or containing any other threats, expressed or implied, intended or calculated to control the political opinions or actions of his employees; or

(e) To either expressly or by implication threaten, intimidate, influence, induce, or compel any employee to vote or refrain from voting for any particular person or issue in any municipal election or to refrain from voting at any municipal election.

(2) Each offense mentioned in subsection (1) of this section is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 31-10-1504.



§ 31-10-1523. Intimidation

It is unlawful for any person directly or indirectly, by himself or any other person in his behalf, to make use of any force, violence, restraint, abduction, duress, or forcible or fraudulent device or contrivance, or to inflict or threaten the infliction of any injury, damage, harm, or loss, or in any manner to practice intimidation upon or against any person in order to impede, prevent, or otherwise interfere with the free exercise of the elective franchise of any qualified elector, or to compel, induce, or prevail upon any qualified elector either to give or refrain from giving his vote at any municipal election or to give or refrain from giving his vote for any particular person or measure at any such election. Each such offense is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 31-10-1504.



§ 31-10-1524. Unlawfully giving or promising money

(1) It is unlawful for any person, directly, by himself, or through any other person:

(a) To pay, loan, or contribute or offer or promise to pay, loan, or contribute any money or other valuable consideration to or for any qualified or registered elector or to or for any other person to induce such elector to vote or refrain from voting at any municipal election, or to induce any registered elector to vote or refrain from voting at such election for any particular person, or to induce such elector to go to the polls or remain away from the polls at such election or on account of such qualified or registered elector having voted or refrained from voting for any particular person or having gone to the polls or remained away from the polls at such election; or

(b) To advance or pay or cause to be paid any money or other valuable thing to or for the use of any other person with the intent that the same, or any part thereof, be used in bribery at any municipal election or to knowingly pay or cause to be paid any money or other valuable thing to any person in discharge or repayment of any money wholly or in part expended in bribery at any such election.

(2) Each offense mentioned in subsection (1) of this section is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 31-10-1504.



§ 31-10-1525. Corrupt means of influencing vote

If any person, by bribery, menace, or other corrupt means or device whatsoever, either directly or indirectly, attempts to influence any voter of this state in giving his vote or ballot, or deters him from giving the same, or disturbs or hinders him in the free exercise of the right of suffrage at any municipal election in this state, or fraudulently or deceitfully changes or alters a ballot, such person so offending commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1526. Interference with voter while voting

Any person who interferes with any voter when inside the immediate voting area or when marking a ballot or operating a voting machine commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1527. Introducing liquor into polls

It is unlawful for any person to introduce into any polling place or to use therein or offer to another for use therein at any time while any election is in progress or the results thereof are being ascertained by the counting of the ballots any intoxicating malt, spirituous, or vinous liquors. Each such offense is a misdemeanor, and, upon conviction thereof, the offender shall be punished as provided in section 31-10-1504.



§ 31-10-1528. Inducing defective ballot

Any person who willfully causes a ballot to misstate in any way the wishes of the voter casting the same or who causes any other deceit to be practiced with intent fraudulently to induce such voter to deposit a defective ballot so as to have the ballot thrown out and not counted commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1529. Personating elector

Any person who falsely personates any registered elector and votes under the name of such elector shall be punished by a fine of not more than five thousand dollars or by imprisonment in the county jail for not more than eighteen months, or by both such fine and imprisonment.



§ 31-10-1530. Altering posted abstract of votes

Any person who defaces, mutilates, alters, or unlawfully removes the abstract of votes posted outside of a polling place commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1531. Wagers with electors

It is unlawful for any person, including any candidate for public office, before or during any municipal election, to make any bet or wager with a qualified elector or take a share or interest in, or in any manner become a party to, any such bet or wager or provide or agree to provide any money to be used by another in making such bet or wager upon any event or contingency whatever arising out of such election. For each such offense, the offender commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1532. Tampering with notices or supplies

Any person who, prior to a municipal election, willfully defaces, removes, or destroys any notice of election posted in accordance with the provisions of this article, or who, during an election, willfully defaces, removes, or destroys any card of instruction or sample ballot posted for the instruction of voters, or who, during an election, willfully removes or destroys any of the supplies or conveniences furnished to enable a voter to prepare his ballot commits a misdemeanor for each offense and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1533. Tampering with registration book, registration list, or pollbook

Any person who mutilates or erases any name, figure, or word on any registration book, registration list, or pollbook, or who removes such registration book, registration list, or pollbook or any part thereof from the place where it has been deposited with an intention to destroy the same, or to procure or prevent the election of any person, or to prevent any registered elector from voting, or who destroys any registration book or pollbook or part thereof commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1534. Tampering with voting machine

Any person who tampers with a voting machine before, during, or after any municipal election with intent to change the tabulation of votes thereon to reflect other than an accurate accounting commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1535. Interference with election official

Any person who at any municipal election intentionally interferes with any election official in the discharge of his duty, or who induces any election official to violate or refuse to comply with his duty, or who aids, counsels, procures, advises, or assists any person to do so commits a misdemeanor for each offense and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1536. Unlawful qualification as taxpaying elector

It is unlawful to take or place title to property in the name of another, or to pay the taxes, or to take or issue a tax receipt in the name of another for the purpose of attempting to qualify such person as a "qualified taxpaying elector", or to aid or assist any person to do so. The ballot of any such person violating this section shall be void. Each person violating any of the provisions of this section commits a misdemeanor for each offense and, upon conviction thereof, shall be punished as provided in section 31-10-1504.



§ 31-10-1537. Absentee voting

Any election official or other person who knowingly violates any of the provisions of this article relative to the casting of absent voters' ballots or who aids or abets fraud in connection with any absent vote cast or to be cast shall be punished by a fine of not more than five thousand dollars or by imprisonment in the county jail for not more than eighteen months, or by both such fine and imprisonment.



§ 31-10-1538. Article to be liberally construed

This article shall be liberally construed so that all legally registered electors may be permitted to vote and so that fraud and corruption in municipal elections may be prevented.



§ 31-10-1539. Applicability

(1) This article shall apply to regular and special municipal elections.

(2) This article shall not apply to cities, towns, or cities and counties having home rule, but any such city, town, or city and county may adopt all or any part of this article by reference.









Article 11 - Municipal Initiatives, Referenda, and Referred Measures

§ 31-11-101. Legislative declaration

It is the intention of the general assembly to set forth in this article the procedures for exercising the initiative and referendum powers reserved to the municipal electors in subsection (9) of section 1 of article V of the state constitution. It is not the intention of the general assembly to limit or abridge in any manner these powers but rather to properly safeguard, protect, and preserve inviolate for municipal electors these modern instrumentalities of democratic government.



§ 31-11-102. Applicability of article

This article shall apply to municipal initiatives, referenda, and referred measures unless alternative procedures are provided by charter, ordinance, or resolution.



§ 31-11-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Ballot title" means the language that is printed on the ballot that is comprised of the submission clause and the title.

(2) "Final determination of petition sufficiency" means the date following passage of the period of time within which a protest must be filed pursuant to section 31-11-110 or the date on which any protest filed pursuant to section 31-11-110 results in a finding of sufficiency, whichever is later.

(3) "Petition section" means the stapled or otherwise bound package of documents described in section 31-11-106.

(4) "Submission clause" means the language that is attached to the title to form a question that can be answered by "yes" or "no".

(5) "Title" means a brief statement that fairly and accurately represents the true intent and meaning of the proposed initiative, referendum, or referred measure.



§ 31-11-103.5. Computation of time

Except as otherwise provided in this article, calendar days shall be used in all computations of time made under the provisions of this article. In computing time for any act to be done before any municipal election, the first day shall be included, and the last or election day shall be excluded. Except when computing business days, Saturdays, Sundays, and legal holidays shall be included, but, if the time for any act to be done or the last day of any period is a Saturday, Sunday, or a legal holiday, the period is extended to include the next day that is not a Saturday, Sunday, or legal holiday. If the time for an act to be done under this article is referred to in business days, the time shall be computed by excluding Saturdays, Sundays, and legal holidays.



§ 31-11-104. Ordinances - initiative - conflicting measures

(1) Any proposed ordinance may be submitted to the legislative body of any municipality by filing written notice of the proposed ordinance with the clerk and, within one hundred eighty days after approval of the petition pursuant to section 31-11-106 (1), by filing a petition signed by at least five percent of the registered electors of the city or town on the date of such notice. The proposed ordinance may be adopted without alteration by the legislative body within twenty days following the final determination of petition sufficiency. If vetoed by the mayor, the proposed ordinance may be passed over the mayor's veto within ten days after the veto. If the proposed ordinance is not adopted by the legislative body, the legislative body shall forthwith publish the proposed ordinance as other ordinances are published and shall refer the proposed ordinance, in the form petitioned for, to the registered electors of the municipality at a regular or special election held not less than sixty days and not more than one hundred fifty days after the final determination of petition sufficiency, unless otherwise required by the state constitution. The ordinance shall not take effect unless a majority of the registered electors voting on the measure at the election vote in favor of the measure.

(2) Alternative ordinances may be submitted at the same election, and, if two or more conflicting measures are approved by the people, the one that receives the greatest number of affirmative votes shall be adopted in all particulars as to which there is a conflict.



§ 31-11-105. Ordinances - when effective - referendum

(1) No ordinance passed by the legislative body of any municipality shall take effect before thirty days after its final passage and publication, except an ordinance calling for a special election or necessary to the immediate preservation of the public peace, health, or safety, and not then unless the ordinance states in a separate section the reasons why it is necessary and unless it receives the affirmative vote of three-fourths of all the members elected to the legislative body taken by ayes and noes.

(2) Within thirty days after final publication of the ordinance, a referendum petition protesting against the effect of the ordinance or any part thereof may be filed with the clerk. The petition must be signed during the thirty-day period by at least five percent of the registered electors of the municipality registered on the date of final publication.

(3) If a referendum petition is filed, the ordinance or part thereof protested against shall not take effect, and, upon a final determination of petition sufficiency, the legislative body shall promptly reconsider the ordinance. If the petition is declared not sufficient by the clerk or found not sufficient in a protest, the ordinance shall forthwith take effect, unless otherwise provided therein.

(4) If, upon reconsideration, the ordinance or part thereof protested is not repealed, the legislative body shall submit the measure to a vote of the registered electors at a regular or special election held not less than sixty days and not more than one hundred fifty days after the final determination of petition sufficiency, unless otherwise required by the state constitution. The ordinance or part thereof shall not take effect unless a majority of the registered electors voting on the measure at the election vote in favor of the measure.



§ 31-11-106. Form of petition sections

(1) Each petition section shall be printed in a form consistent with the requirements of this article. No petition section shall be printed or circulated unless the form and the first printer's proof of the petition section have first been approved by the clerk. The clerk shall approve or reject the form and the first printer's proof of the petition no later than five business days following the date on which the clerk received such material. The clerk shall assure that the petition section contains only those elements required by this article and contains no extraneous material. The clerk may reject a petition or a section of a petition on the grounds that the petition or a section of the petition does not propose municipal legislation pursuant to section 1 (9) of article V of the state constitution.

(2) Each petition section shall designate by name and mailing address two persons who shall represent the proponents thereof in all matters affecting the petition and to whom all notices or information concerning the petition shall be mailed.

(3) (a) At the top of each page of every initiative or referendum petition section, the following shall be printed, in a form as prescribed by the clerk:

WARNING: IT IS AGAINST THE LAW:

For anyone to sign any initiative or referendum petition with any name other than his or her own or to knowingly sign his or her name more than once for the same measure or to knowingly sign a petition when not a registered elector who is eligible to vote on the measure.

DO NOT SIGN THIS PETITION UNLESS YOU ARE A REGISTERED ELECTOR AND ELIGIBLE TO VOTE ON THIS MEASURE. TO BE A REGISTERED ELECTOR, YOU MUST BE A CITIZEN OF COLORADO AND REGISTERED TO VOTE.

Do not sign this petition unless you have read or have had read to you the proposed initiative or referred measure or the summary in its entirety and understand its meaning.

(b) A summary of the proposed initiative or ordinance that is the subject of a referendum petition shall be printed following the warning on each page of a petition section. The summary shall be true and impartial and shall not be an argument, or likely to create prejudice, either for or against the measure. The summary shall be prepared by the clerk.

(c) The full text of the proposed initiated measure or ordinance that is the subject of a referendum petition shall be printed following the summary on the first page or pages of the petition section that precede the signature page. Notwithstanding the requirement of paragraph (a) of this subsection (3), if the text of the proposed initiated measure or ordinance requires more than one page of a petition section, the warning and summary need not appear at the top of other than the initial text page.

(d) The signature pages shall consist of the warning and the summary, followed by ruled lines numbered consecutively for registered electors' signatures. If a petition section contains multiple signature pages, all signature lines shall be numbered consecutively, from the first signature page through the last. The signature pages shall follow the page or pages on which the full text of the proposed initiated measure or ordinance that is the subject of the referendum petition is printed.

(e) (I) Following the signature pages of each petition section, there shall be attached a signed, notarized, and dated affidavit executed by the person who circulated the petition section, which shall include the following:

(A) The affiant's printed name, the address at which the affiant resides, including the street name and number, the municipality, the county, and the date the affiant signed the affidavit;

(B) That the affiant has read and understands the laws governing the circulation of petition;

(C) That the affiant was eighteen years of age or older at the time the section of the petition was circulated and signed by the listed electors;

(D) That the affiant circulated the section of the petition;

(E) That each signature thereon was affixed in the affiant's presence;

(F) That each signature thereon is the signature of the person whose name it purports to be;

(G) That, to the best of the affiant's knowledge and belief, each of the persons signing the petition section was, at the time of signing, a registered elector; and

(H) That the affiant has not paid or will not in the future pay and that the affiant believes that no other person has paid or will pay, directly or indirectly, any money or other thing of value to any signer for the purpose of inducing or causing such signer to affix the signer's signature to the petition.

(II) The clerk shall not accept for filing any section of a petition that does not have attached thereto the notarized affidavit required by subparagraph (I) of this paragraph (e). Any disassembly of a section of the petition that has the effect of separating the affidavit from the signature page or pages shall render that section of the petition invalid and of no force and effect.

(III) Any signature added to a section of a petition after the affidavit has been executed shall be invalid.

(4) All sections of any petition shall be prenumbered serially.

(5) Any petition section that fails to conform to the requirements of this article or that is circulated in a manner other than that permitted by this article shall be invalid.



§ 31-11-107. Circulators - requirements

The circulation of any petition section other than personally by a circulator is prohibited. No section of a petition for any initiative or referendum measure shall be circulated by any person who is not at least eighteen years of age at the time the section is circulated.



§ 31-11-108. Signatures

Any initiative or referendum petition shall be signed only by registered electors who are eligible to vote on the measure. Each registered elector shall sign his or her own signature and shall print his or her name, the address at which he or she resides, including the street number and name, the city or town, the county, and the date of signing. Each registered elector signing a petition shall be encouraged by the circulator of the petition to sign the petition in ink. In the event a registered elector is physically disabled or is illiterate and wishes to sign the petition, the elector shall sign or make his or her mark in the space so provided. Any person, but not a circulator, may assist the disabled or illiterate elector in completing the remaining information required by this section. The person providing assistance shall sign his or her name and address and shall state that such assistance was given to the disabled or illiterate elector.



§ 31-11-109. Signature verification - statement of sufficiency

(1) The clerk shall inspect timely filed initiative or referendum petitions and the attached affidavits, and may do so by examining the information on signature lines for patent defects, by comparing the information on signature lines against a list of registered electors provided by the county, or by other reasonable means.

(2) After examining the petition, the clerk shall issue a statement as to whether a sufficient number of valid signatures have been submitted. A copy of the statement shall be mailed to the persons designated as representing the petition proponents pursuant to section 31-11-106 (2).

(3) The statement of sufficiency or insufficiency shall be issued no later than thirty calendar days after the petition has been filed. If the clerk fails to issue a statement within thirty calendar days, the petition shall be deemed sufficient.



§ 31-11-110. Protest

(1) Within forty days after an initiative or referendum petition is filed, a protest in writing under oath may be filed in the office of the clerk by any registered elector who resides in the municipality, setting forth specifically the grounds for such protest. The grounds for protest may include, but shall not be limited to, the failure of any portion of a petition or circulator affidavit to meet the requirements of this article. No signature may be challenged that is not identified in the protest by section and line number. The clerk shall forthwith mail a copy of such protest to the persons designated as representing the petition proponents pursuant to section 31-11-106 (2) and to the protester, together with a notice fixing a time for hearing such protest that is not less than five or more than ten days after such notice is mailed.

(2) The county clerk shall furnish a requesting protester with a list of the registered electors in the municipality and shall charge a fee to cover the cost of furnishing the list.

(3) Every hearing shall be held before the clerk with whom such protest is filed. The clerk shall serve as hearing officer unless some other person is designated by the legislative body as the hearing officer, and the testimony in every such hearing shall be under oath. The hearing officer shall have the power to issue subpoenas and compel the attendance of witnesses. The hearing shall be summary and not subject to delay and shall be concluded within sixty days after the petition is filed. No later than five days after the conclusion of the hearing, the hearing officer shall issue a written determination of whether the petition is sufficient or not sufficient. If the hearing officer determines that a petition is not sufficient, the officer shall identify those portions of the petition that are not sufficient and the reasons therefor. The result of the hearing shall be forthwith certified to the protester and to the persons designated as representing the petition proponents pursuant to section 31-11-106 (2). The determination as to petition sufficiency may be reviewed by the district court for the county in which such municipality or portion thereof is located upon application of the protester, the persons designated as representing the petition proponents pursuant to section 31-11-106 (2), or the municipality, but such review shall be had and determined forthwith.



§ 31-11-111. Initiatives, referenda, and referred measures - ballot titles

(1) After an election has been ordered pursuant to section 31-11-104 or 31-11-105, the legislative body of the municipality or its designee shall promptly fix a ballot title for each initiative or referendum.

(2) The legislative body of any municipality may, without receipt of any petition, submit any proposed or adopted ordinance or resolution or any question to a vote of the registered electors of the municipality. The legislative body of the municipality or its designee shall fix a ballot title for the referred measure.

(3) In fixing the ballot title, the legislative body or its designee shall consider the public confusion that might be caused by misleading titles and shall, whenever practicable, avoid titles for which the general understanding of the effect of a "yes" or "no" vote would be unclear. The ballot title shall not conflict with those titles selected for any other measure that will appear on the municipal ballot in the same election. The ballot title shall correctly and fairly express the true intent and meaning of the measure.

(4) Any protest concerning a ballot title shall be conducted as provided by local charter, ordinance, or resolution.



§ 31-11-112. Petitions - not election materials - no bilingual requirement

The general assembly hereby determines that initiative and referendum petitions are not election materials or information covered by the federal "Voting Rights Act of 1965", and are therefore not required to be printed in any language other than English in order to be circulated in any municipality in Colorado.



§ 31-11-113. Receiving money to circulate petitions - filing

The proponents of the petition shall file with the clerk a report disclosing the amount paid per signature and the total amount paid to each circulator. The filing shall be made at the same time the petition is filed with the clerk. Any payment made to circulators is an expenditure under article 45 of title 1, C.R.S.



§ 31-11-114. Unlawful acts - penalty

(1) It is unlawful:

(a) For any person willfully and knowingly to circulate or cause to be circulated or sign or procure to be signed any petition bearing the name, device, or motto of any person, organization, association, league, or political party, or purporting in any way to be endorsed, approved, or submitted by any person, organization, association, league, or political party, without the written consent, approval, and authorization of the person, organization, association, league, or political party;

(b) For any person to sign any name other than his or her own name to any petition or knowingly to sign his or her name more than once for the same measure at one election;

(c) For any person knowingly to sign any petition relating to an initiative or referendum in a municipality who is not a registered elector of that municipality at the time of signing the petition;

(d) For any person to sign any affidavit as circulator without knowing or reasonably believing the statements made in the affidavit to be true;

(e) For any person to certify that an affidavit attached to a petition was subscribed or sworn to before him or her unless it was so subscribed and sworn to before him or her and unless the person so certifying is duly qualified under the laws of this state to administer an oath;

(f) For any officer or person to do willfully, or with another or others conspire, or agree, or confederate to do, any act that hinders, delays, or in any way interferes with the calling, holding, or conducting of any election permitted under the initiative and referendum powers reserved by the people in section 1 of article V of the state constitution or with the registering of electors therefor;

(g) For any officer to do willfully any act that shall confuse or tend to confuse the issues submitted or proposed to be submitted at any election or refuse to submit any petition in the form presented for submission at any election;

(h) For any officer or person to violate willfully any provision of this article.

(2) Any person, upon conviction of a violation of any provision of this section, shall be punished by a fine of not more than five hundred dollars, or by imprisonment for not more than one year in the county jail, or by both such fine and imprisonment.



§ 31-11-115. Tampering with initiative or referendum petition

(1) Any person commits a class 2 misdemeanor who:

(a) Willfully destroys, defaces, mutilates, or suppresses any initiative or referendum petition;

(b) Willfully neglects to file or delays the delivery of the initiative or referendum petition;

(c) Conceals or removes any initiative or referendum petition from the possession of the person authorized by law to have custody of the petition;

(d) Adds, amends, alters, or in any way changes the information on the petition as provided by the elector; or

(e) Aids, counsels, procures, or assists any person in doing any of such acts.

(2) Any person convicted of committing such a misdemeanor shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(3) This section shall not preclude a circulator from striking a complete line on the petition if the circulator believes the line to be invalid.



§ 31-11-116. Enforcement

(1) Any person may file with the district attorney an affidavit stating the name of any person who has violated any of the provisions of this article and stating the facts that constitute the alleged offense. Upon the filing of such affidavit, the district attorney shall forthwith investigate, and, if reasonable grounds appear therefor, the district attorney shall prosecute the same.

(2) The attorney general of the state shall have equal power with district attorneys to file information or complaints against any person for violating any provision of this article.



§ 31-11-117. Retention of petitions

After a period of three years from the time of submission of the petitions to the clerk, if it is determined that the retention of the petitions is no longer necessary, the clerk may destroy the petitions.



§ 31-11-118. Powers of clerk and deputy

(1) Except as otherwise provided in this article, the clerk shall render all interpretations and shall make all initial decisions as to controversies or other matters arising in the operation of this article.

(2) All powers and authority granted to the clerk by this article may be exercised by a deputy clerk in the absence of the clerk or in the event the clerk for any reason is unable to perform the duties of the clerk's office.









Annexation - Consolidation - Disconnection

Article 12 - Annexation - Consolidation - Disconnection

Part 1 - Municipal Annexation Act of 1965

§ 31-12-101. Short title

This part 1 shall be known and may be cited as the "Municipal Annexation Act of 1965".



§ 31-12-102. Legislative declaration

(1) The general assembly hereby declares that the policies and procedures in this part 1 are necessary and desirable for the orderly growth of urban communities in the state of Colorado, and to these ends this part 1 shall be liberally construed. The general assembly further declares that it is the purpose of this part 1:

(a) To encourage natural and well-ordered development of municipalities of the state;

(b) To distribute fairly and equitably the costs of municipal services among those persons who benefit therefrom;

(c) To extend municipal government, services, and facilities to eligible areas which form a part of the whole community;

(d) To simplify governmental structure in urban areas;

(e) To provide an orderly system for extending municipal regulations to newly annexed areas;

(f) To reduce friction among contiguous or neighboring municipalities; and

(g) To increase the ability of municipalities in urban areas to provide their citizens with the services they require.

(2) The general assembly further declares that:

(a) Section 30 of article II of the state constitution was added to the state constitution as a voter-approved ballot measure in 1980;

(b) Since its adoption, section 30 of article II of the state constitution has been in lawful force and effect. As part of the state constitution, all annexations since its enactment have been or should have been undertaken subject to its terms.

(c) By enacting House Bill 10-1259, enacted in 2010, which amends various provisions of this part 1, the general assembly does not intend to change the law governing annexations in the state but rather to better harmonize the provisions of this part 1 with those of section 30 of article II of the state constitution.



§ 31-12-103. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Adult" means any person who has attained his twenty-first birthday.

(2) "Agricultural land" means land used for the growing of crops, truck gardening, the grazing of farm animals, and other agricultural pursuits in contrast to land used for urban development.

(3) "Development standards" means the substantive portions of building codes, zoning ordinances, housing codes, fire district ordinances, subdivision regulations, and any other ordinance, code, or regulation relating to the construction or occupancy of buildings upon land or the preparation of such land for such construction.

(4) "Enclave" means an unincorporated area of land entirely contained within the outer boundaries of the annexing municipality.

(5) "Identical ownership" means a situation where each owner has exactly the same degree of interest in each separate parcel of two or more parcels of land.

(6) "Landowner" means the owner in fee of any undivided interest in a given parcel of land. If the mineral estate has been severed, the landowner is the owner in fee of an undivided interest in the surface estate and not the owner in fee of an undivided interest in the mineral estate.

(7) (Deleted by amendment, L. 2010, (HB 10-1259), ch. 211, p. 913, § 2, effective August 11, 2010.)

(8) "Period of notice for hearing" means the time between the effective date of the resolution establishing the hearing date and the date when such hearing first commences.

(9) (Deleted by amendment, L. 2010, (HB 10-1259), ch. 211, p. 913, § 2, effective August 11, 2010.)

(10) "Quasi-municipal corporation" means a corporation vested with the municipal powers for the accomplishment of a limited municipal purpose, including but not limited to domestic water districts, metropolitan districts, sanitation districts, water and sanitation districts, fire protection districts, recreation districts, and disposal districts.

(10.5) "Registered elector" shall have the same meaning as set forth in section 1-1-104 (35), C.R.S.

(11) "Resident" means one who makes his primary dwelling place within the area proposed to be annexed.

(12) "Taxpayer" means any person who has paid or becomes liable for ad valorem taxes on real property located in the area proposed to be annexed during a specified period of time.

(13) "Urban development" means the construction on land of improvements for residential, institutional, commercial, industrial, transportation, public flood control, and recreational and similar uses, in contrast to use of the land for growing crops, truck gardening, grazing of farm animals, and other agricultural pursuits. The term also applies to vacant ground which has been or is being prepared for urban development by such steps as subdivision into lots or plots and blocks, installation of water and sewer lines, construction of access streets, and construction of railroad spur or branch tracks.



§ 31-12-104. Eligibility for annexation

(1) No unincorporated area may be annexed to a municipality unless one of the conditions set forth in section 30 (1) of article II of the state constitution first has been met. An area is eligible for annexation if the provisions of section 30 of article II of the state constitution have been complied with and the governing body, at a hearing as provided in section 31-12-109, finds and determines:

(a) That not less than one-sixth of the perimeter of the area proposed to be annexed is contiguous with the annexing municipality. Contiguity shall not be affected by the existence of a platted street or alley, a public or private right-of-way, a public or private transportation right-of-way or area, public lands, whether owned by the state, the United States, or an agency thereof, except county-owned open space, or a lake, reservoir, stream, or other natural or artificial waterway between the annexing municipality and the land proposed to be annexed. Subject to the requirements imposed by section 31-12-105 (1)(e), contiguity may be established by the annexation of one or more parcels in a series, which annexations may be completed simultaneously and considered together for the purposes of the public hearing required by sections 31-12-108 and 31-12-109 and the annexation impact report required by section 31-12-108.5.

(b) That a community of interest exists between the area proposed to be annexed and the annexing municipality; that said area is urban or will be urbanized in the near future; and that said area is integrated with or is capable of being integrated with the annexing municipality. The fact that the area proposed to be annexed has the contiguity with the annexing municipality required by paragraph (a) of this subsection (1) shall be a basis for a finding of compliance with these requirements unless the governing body, upon the basis of competent evidence presented at the hearing provided for in section 31-12-109, finds that at least two of the following are shown to exist:

(I) Less than fifty percent of the adult residents of the area proposed to be annexed make use of part or all of the following types of facilities of the annexing municipality: Recreational, civic, social, religious, industrial, or commercial; and less than twenty-five percent of said area's adult residents are employed in the annexing municipality. If there are no adult residents at the time of the hearing, this standard shall not apply.

(II) One-half or more of the land in the area proposed to be annexed (including streets) is agricultural, and the landowners of such agricultural land, under oath, express an intention to devote the land to such agricultural use for a period of not less than five years.

(III) It is not physically practicable to extend to the area proposed to be annexed those urban services which the annexing municipality provides in common to all of its citizens on the same terms and conditions as such services are made available to such citizens. This standard shall not apply to the extent that any portion of an area proposed to be annexed is provided or will within the reasonably near future be provided with any service by or through a quasi-municipal corporation.

(2) (a) The contiguity required by paragraph (a) of subsection (1) of this section may not be established by use of any boundary of an area which was previously annexed to the annexing municipality if the area, at the time of its annexation, was not contiguous at any point with the boundary of the annexing municipality, was not otherwise in compliance with paragraph (a) of subsection (1) of this section, and was located more than three miles from the nearest boundary of the annexing municipality, nor may such contiguity be established by use of any boundary of territory which is subsequently annexed directly to, or which is indirectly connected through subsequent annexations to, such an area.

(b) Because the creation or expansion of disconnected municipal satellites, which are sought to be prohibited by this subsection (2), violates both the purposes of this article as expressed in section 31-12-102 and the limitations of this article, any annexation which uses any boundary in violation of this subsection (2) may be declared by a court of competent jurisdiction to be void ab initio in addition to other remedies which may be provided. The provisions of section 31-12-116 (2) and (4) and section 31-12-117 shall not apply to such an annexation. Judicial review of such an annexation may be sought by any municipality having a plan in place pursuant to section 31-12-105 (1)(e) directly affected by such annexation, in addition to those described in section 31-12-116 (1). Such review may be, but need not be, instituted prior to the effective date of the annexing ordinance and may include injunctive relief. Such review shall be brought no later than sixty days after the effective date of the annexing ordinance or shall forever be barred.

(c) Contiguity is hereby declared to be a fundamental element in any annexation, and this subsection (2) shall not in any way be construed as having the effect of legitimizing in any way any noncontiguous annexation.



§ 31-12-105. Limitations

(1) Notwithstanding any provisions of this part 1 to the contrary, the following limitations shall apply to all annexations:

(a) In establishing the boundaries of any territory to be annexed, no land held in identical ownership, whether consisting of one tract or parcel of real estate or two or more contiguous tracts or parcels of real estate, shall be divided into separate parts or parcels without the written consent of the landowners thereof unless such tracts or parcels are separated by a dedicated street, road, or other public way.

(b) In establishing the boundaries of any area proposed to be annexed, no land held in identical ownership, whether consisting of one tract or parcel of real estate or two or more contiguous tracts or parcels of real estate, comprising twenty acres or more (which, together with the buildings and improvements situated thereon has a valuation for assessment in excess of two hundred thousand dollars for ad valorem tax purposes for the year next preceding the annexation) shall be included under this part 1 without the written consent of the landowners unless such tract of land is situated entirely within the outer boundaries of the annexing municipality as they exist at the time of annexation. In the application of this paragraph (b), contiguity shall not be affected by a dedicated street, road, or other public way.

(c) No annexation pursuant to section 31-12-106 and no annexation petition or petition for an annexation election pursuant to section 31-12-107 shall be valid when annexation proceedings have been commenced for the annexation of part or all of such territory to another municipality, except in accordance with the provisions of section 31-12-114. For the purpose of this section, proceedings are commenced when the petition is filed with the clerk of the annexing municipality or when the resolution of intent is adopted by the governing body of the annexing municipality if action on the acceptance of such petition or on the resolution of intent by the setting of the hearing in accordance with section 31-12-108 is taken within ninety days after the said filings if an annexation procedure initiated by petition for annexation is then completed within the one hundred fifty days next following the effective date of the resolution accepting the petition and setting the hearing date and if an annexation procedure initiated by resolution of intent or by petition for an annexation election is prosecuted without unreasonable delay after the effective date of the resolution setting the hearing date.

(d) As to any annexation which will result in the detachment of area from any school district and the attachment of the same to another school district, no annexation pursuant to section 31-12-106 or annexation petition or petition for an annexation election pursuant to section 31-12-107 is valid unless accompanied by a resolution of the board of directors of the school district to which such area will be attached approving such annexation.

(e) (I) Except as otherwise provided in this paragraph (e), no annexation may take place that would have the effect of extending a municipal boundary more than three miles in any direction from any point of such municipal boundary in any one year. Within said three-mile area, the contiguity required by section 31-12-104 (1)(a) may be achieved by annexing a platted street or alley, a public or private right-of-way, a public or private transportation right-of-way or area, or a lake, reservoir, stream, or other natural or artificial waterway. Prior to completion of any annexation within the three-mile area, the municipality shall have in place a plan for that area that generally describes the proposed location, character, and extent of streets, subways, bridges, waterways, waterfronts, parkways, playgrounds, squares, parks, aviation fields, other public ways, grounds, open spaces, public utilities, and terminals for water, light, sanitation, transportation, and power to be provided by the municipality and the proposed land uses for the area. Such plan shall be updated at least once annually. Such three-mile limit may be exceeded if such limit would have the effect of dividing a parcel of property held in identical ownership if at least fifty percent of the property is within the three-mile limit. In such event, the entire property held in identical ownership may be annexed in any one year without regard to such mileage limitation. Such three-mile limit may also be exceeded for the annexation of an enterprise zone.

(II) Prior to completion of an annexation in which the contiguity required by section 31-12-104 (1)(a) is achieved pursuant to subparagraph (I) of this paragraph (e), the municipality shall annex any of the following parcels that abut a platted street or alley, a public or private right-of-way, a public or private transportation right-of-way or area, or a lake, reservoir, stream, or other natural or artificial waterway, where the parcel satisfies all of the eligibility requirements pursuant to section 31-12-104 and for which an annexation petition has been received by the municipality no later than forty-five days prior to the date of the hearing set pursuant to section 31-12-108 (1):

(A) Any parcel of property that has an individual schedule number for county tax filing purposes upon the petition of the owner of such parcel;

(B) Any subdivision that consists of only one subdivision filing upon the petition of the requisite number of property owners within the subdivision as determined pursuant to section 31-12-107; and

(C) Any subdivision filing within a subdivision that consists of more than one subdivision filing upon the petition of the requisite number of property owners within the subdivision filing as determined pursuant to section 31-12-107.

(e.1) The parcels described in subparagraph (II) of paragraph (e) of this subsection (1) shall be annexed under the same or substantially similar terms and conditions and considered at the same hearing and in the same impact report as the initial annexation in which the contiguity required by section 31-12-104 (1)(a) is achieved by annexing a platted street or alley, a public or private right-of-way, a public or private transportation right-of-way or area, or a lake, reservoir, stream, or other natural or artificial waterway. Impacts of the annexation upon the parcels described in subparagraph (II) of paragraph (e) of this subsection (1) that abut such platted street or alley, public or private right-of-way, public or private transportation right-of-way or area, or lake, reservoir, stream, or other natural or artificial waterway shall be considered in the impact report required by section 31-12-108.5. As part of the same hearing, the municipality shall consider and decide upon any petition for annexation of any parcel of property having an individual schedule number for county tax filing purposes, which petition was received not later than forty-five days prior to the hearing date, where the parcel abuts any parcel described in subparagraph (II) of paragraph (e) of this subsection (1) and where the parcel otherwise satisfies all of the eligibility requirements of section 31-12-104.

(e.3) In connection with any annexation in which the contiguity required by section 31-12-104 (1)(a) is achieved by annexing a platted street or alley, a public or private right-of-way, a public or private transportation right-of-way or area, or a lake, reservoir, stream, or other natural or artificial waterway, upon the latter of ninety days prior to the date of the hearing set pursuant to section 31-12-108 or upon the filing of the annexation petition, the municipality shall provide, by regular mail to the owner of any abutting parcel as reflected in the records of the county assessor, written notice of the annexation and of the landowner's right to petition for annexation pursuant to section 31-12-107. Inadvertent failure to provide such notice shall neither create a cause of action in favor of any landowner nor invalidate any annexation proceeding.

(f) In establishing the boundaries of any area proposed to be annexed, if a portion of a platted street or alley is annexed, the entire width of said street or alley shall be included within the area annexed.

(g) Notwithstanding the provisions of paragraph (f) of this subsection (1), a municipality shall not deny reasonable access to landowners, owner of an easement, or the owner of a franchise adjoining a platted street or alley which has been annexed by the municipality but is not bounded on both sides by the municipality.

(h) The execution by any municipality of a power of attorney for real estate located within an unincorporated area shall not be construed to comply with the election provisions of this article for purposes of annexing such unincorporated area. Such annexation shall be valid only upon compliance with the procedures set forth in this article.



§ 31-12-106. Annexation of enclaves, partly surrounded land, and municipally owned land

(1) Annexation of enclaves. When any unincorporated area is entirely contained within the boundaries of a municipality, the governing body may by ordinance annex such territory to the municipality in accordance with section 30 (1)(c) of article II of the state constitution, but without complying with section 31-12-104, 31-12-105, 31-12-108, or 31-12-109, if said area has been so surrounded for a period of not less than three years; except that notice of the proposed annexation ordinance shall be given by publication as provided by section 31-12-108 (2) for notices of annexation petitions, and resolutions initiating annexation proceedings, but no public hearing on the proposed annexation ordinance shall be required, and the first publication of notice shall be at least thirty days prior to the adoption of the ordinance.

(1.1) Exception to annexation of enclaves. (a) No enclave may be annexed pursuant to subsection (1) of this section if:

(I) Any part of the municipal boundary or territory surrounding such enclave consists at the time of the annexation of the enclave of public rights-of-way, including streets and alleys, that are not immediately adjacent to the municipality on the side of the right-of-way opposite to the enclave; or

(II) Any part of the territory surrounding the enclave was annexed to the municipality since December 19, 1980, without compliance with section 30 of article II of the state constitution.

(b) In the case of an enclave the population of which exceeds one hundred persons according to the most recent United States census and that contains more than fifty acres, the enclave shall not be annexed pursuant to subsection (1) of this section unless the governing body of the annexing municipality has:

(I) Created an annexation transition committee composed of nine members, five of whom shall reside, operate a business, or own real property within the enclave, two of whom shall represent the annexing municipality, and two of whom shall represent one or more counties in which the enclave is situated; and

(II) Published notice of the creation and existence of the committee, together with its regular mail, electronic mail, or telephonic contact information, in the same manner as provided by section 31-12-108 (2) for notices of annexation petitions and resolutions initiating annexation proceedings.

(c) The duties of the annexation transition committee required by paragraph (b) of this subsection (1.1) shall be to:

(I) Serve as a means of communication between or among the annexing municipality, one or more counties within which the enclave is situated, and the persons who reside, operate a business, or own real property within the enclave regarding any public meetings on the proposed annexation; and

(II) Provide a mechanism by which persons who reside, operate a business, or own real property within the enclave may communicate, whether by electronic mail, telephonic communication, regular mail, or public meetings, with the annexing municipality or any counties within which the enclave is situated regarding the proposed annexation.

(2) (Deleted by amendment, L. 97, p. 995, § 2, effective May 27, 1997.)

(3) Annexation of unincorporated municipally owned land. When the municipality is the sole owner of the area that it desires to annex, which area is eligible for annexation in accordance with section 30 (1)(c) of article II of the state constitution and sections 31-12-104 (1)(a) and 31-12-105, the governing body may by ordinance annex said area to the municipality without notice and hearing as provided in sections 31-12-108 and 31-12-109. The annexing ordinance shall state that the area proposed to be annexed is owned by the annexing municipality and is not solely a public street or right-of-way.

(4) Additional terms and conditions on the annexation. Additional terms or conditions may be imposed by the governing body in accordance with section 31-12-112.

(5) Any municipality that has entered into an intergovernmental agreement, any portion of which addresses issues pertaining to the annexation of enclaves shall, promptly upon execution of the agreement, record the agreement with the clerk and recorder of any county within which any land area addressed in the agreement is situated.



§ 31-12-107. Petitions for annexation and for annexation elections

(1) Petition for annexation in accordance with section 30 (1)(b) of article II of the state constitution:

(a) Persons comprising more than fifty percent of the landowners in the area and owning more than fifty percent of the area, excluding public streets and alleys and any land owned by the annexing municipality, meeting the requirements of sections 31-12-104 and 31-12-105 may petition the governing body of any municipality for the annexation of such territory.

(b) The petition shall be filed with the clerk.

(c) The petition shall contain the following:

(I) An allegation that it is desirable and necessary that such area be annexed to the municipality;

(II) An allegation that the requirements of sections 31-12-104 and 31-12-105 exist or have been met;

(III) An allegation that the signers of the petition comprise more than fifty percent of the landowners in the area and own more than fifty percent of the area proposed to be annexed, excluding public streets and alleys and any land owned by the annexing municipality;

(IV) A request that the annexing municipality approve the annexation of the area proposed to be annexed;

(V) The signatures of such landowners;

(VI) The mailing address of each such signer;

(VII) The legal description of the land owned by such signer;

(VIII) The date of signing of each signature; and

(IX) The affidavit of each circulator of such petition, whether consisting of one or more sheets, that each signature therein is the signature of the person whose name it purports to be.

(d) Accompanying the petition shall be four copies of an annexation map containing the following information:

(I) A written legal description of the boundaries of the area proposed to be annexed;

(II) A map showing the boundary of the area proposed to be annexed;

(III) Within the annexation boundary map, a showing of the location of each ownership tract in unplatted land and, if part or all of the area is platted, the boundaries and the plat numbers of plots or of lots and blocks;

(IV) Next to the boundary of the area proposed to be annexed, a drawing of the contiguous boundary of the annexing municipality and the contiguous boundary of any other municipality abutting the area proposed to be annexed.

(e) No signature on the petition is valid if it is dated more than one hundred eighty days prior to the date of filing the petition for annexation with the clerk. All petitions which substantially comply with the requirements set forth in paragraphs (b) to (d) of this subsection (1) shall be deemed sufficient. No person signing a petition for annexation shall be permitted to withdraw his signature from the petition after the petition has been filed with the clerk, except as such right of withdrawal is otherwise set forth in the petition.

(f) The clerk shall refer the petition to the governing body as a communication. The governing body, without undue delay, shall then take appropriate steps to determine if the petition so filed is substantially in compliance with this subsection (1).

(g) If the petition is found to be in substantial compliance with this subsection (1), the procedure outlined in sections 31-12-108 to 31-12-110 shall then be followed. If it is not in substantial compliance, no further action shall be taken.

(2) Petition for annexation election in accordance with section 30 (1)(a) of article II of the state constitution:

(a) The registered electors may petition the governing body of any municipality to commence proceedings for the holding of an annexation election in the area proposed to be annexed. This petition shall meet the standards described in paragraphs (c) and (d) of this subsection (2) and either:

(I) Shall be signed by at least seventy-five registered electors or ten percent of said electors, whichever is less, if such area is located in a county of more than twenty-five thousand inhabitants; or

(II) Shall be signed by at least forty registered electors or ten percent of said electors, whichever is less, if such area is located in a county of twenty-five thousand inhabitants or less.

(b) The petition shall be filed with the clerk.

(c) The petition for annexation election shall comply with the provisions of paragraph (c) of subsection (1) of this section; except that:

(I) Rather than an allegation of any certain percentage of land owned, it shall contain an allegation that the signers of the petition are qualified electors resident in and landowners of the area proposed to be annexed; and

(II) The petition shall request the annexing municipality to commence proceedings for the holding of an annexation election in accordance with section 30 (1)(a) of article II of the state constitution.

(d) The requirements and procedures provided for in paragraphs (e) and (f) of subsection (1) of this section shall be met and followed in a proceeding under this subsection (2).

(e) If the petition is found to be in substantial compliance with this subsection (2), the procedure outlined in sections 31-12-108 to 31-12-110 shall then be followed, subject thereafter to an annexation election to be held in accordance with section 31-12-112. If the petition for an annexation election is not found to be in substantial compliance, no further action shall be taken; except that the governing body shall make such determination by resolution.

(3) Procedures alternative: The procedures set forth in subsections (1) and (2) of this section are alternative to each other and to any procedure set forth in section 31-12-106; except that a petition for annexation election filed pursuant to subsection (2) of this section shall take precedence over an annexation petition involving the same territory and filed pursuant to subsection (1) of this section if such petition for annexation election is filed at least ten days prior to the hearing date set for the annexation petition filed pursuant to subsection (1) of this section.

(4) Additional terms and conditions on the annexation: Additional terms and conditions may be imposed by the governing body in accordance with section 31-12-112.

(5) If a petition is filed pursuant to subsection (1) or (2) of this section and the territory sought to be annexed meets the specifications of section 31-12-106 (1), the governing body of the municipality with which the petition is filed shall thereupon initiate annexation proceedings pursuant to the appropriate provisions of section 31-12-106 (1). In the event that any governing body fails to initiate such annexation proceedings within a period of one year from the time that such petition is filed, annexation may be effected by an action in the nature of mandamus to the district court of the county where the land to be annexed is located, and the petitioner's court costs and attorney fees incident to such action shall be borne by the municipality.

(6) No proceedings for annexation to a municipality may be initiated in any area which is the same or substantially the same area in which an election for annexation to the same municipality has been held within the preceding twelve months.

(7) For the purpose of determining the compliance with the petition requirements in this section, a signature by any landowner shall be sufficient so long as any other owner in fee of an undivided interest in the same area of land does not object in writing to the governing body of the annexing municipality within fourteen days after the filing of the petition for annexation or annexation election. The entire area of the land signed for shall be computed as petitioning for annexation if such signing landowner has become liable for taxes in the last preceding calendar year or is exempt by law from payment of taxes. One who is purchasing land under a written contract duly recorded shall be deemed the owner of the land which is subject to the contract if he has paid the taxes thereon for the next preceding tax year. The signers for an area owned by a corporation, whether profit or nonprofit, shall be the same persons as those authorized to convey land for such corporation.

(8) No power of attorney providing the consent of a landowner to be annexed by a municipality pursuant to this section shall be valid for a term of more than five years, and no such power of attorney executed before May 27, 1997, shall be valid for a term of more than five years after May 27, 1997.



§ 31-12-108. Setting hearing date - notice given

(1) As a part of the resolution initiating annexation proceedings by the municipality or of a resolution finding substantial compliance of an annexation petition or of a petition for an annexation election, the governing body of the annexing municipality shall establish a date, time, and place that the governing body will hold a hearing to determine if the proposed annexation complies with section 30 of article II of the state constitution and sections 31-12-104 and 31-12-105 or such provisions thereof as may be required to establish eligibility under the terms of this part 1. The hearing shall be held not less than thirty days nor more than sixty days after the effective date of the resolution setting the hearing. This hearing need not be held if the municipality has determined conclusively that the requirements of section 30 of article II of the state constitution and sections 31-12-104 and 31-12-105 have not been met.

(2) The clerk shall give notice as follows: A copy of the resolution or the petition as filed (exclusive of the signatures) together with a notice that, on the given date and at the given time and place set by the governing body, the governing body shall hold a hearing upon said resolution of the annexing municipality or upon the petition for the purpose of determining and finding whether the area proposed to be annexed meets the applicable requirements of section 30 of article II of the state constitution and sections 31-12-104 and 31-12-105 and is considered eligible for annexation. Said notice shall be published once a week for four successive weeks in some newspaper of general circulation in the area proposed to be annexed. The first publication of such notice shall be at least thirty days prior to the date of the hearing. The proof of publication of the notice and resolution or petition, or the summary thereof, shall be returned when the publication is completed, the certificate of the owner, editor, or manager of the newspaper in which said notice is published shall be proof thereof, and a hearing shall then be held as provided in said notice. A copy of the published notice, together with a copy of the resolution and petition as filed, shall also be sent by registered mail by the clerk to the board of county commissioners and to the county attorney of the county wherein the territory is located and to any special district or school district having territory within the area to be annexed at least twenty-five days prior to the date fixed for such hearing. The notice required to be sent to the special district or school district by this subsection (2) shall not confer any right of review in addition to those rights provided for in section 31-12-116.

(3) The governing body of the annexing municipality, from time to time, may continue the hearing to another date without additional notice if the volume of material to be received cannot be presented within the available time for any given session; except that no session of a hearing shall be so continued unless at least one hour of testimony has been heard.



§ 31-12-108.5. Annexation impact report - requirements

(1) The municipality shall prepare an impact report concerning the proposed annexation at least twenty-five days before the date of the hearing established pursuant to section 31-12-108 and shall file one copy with the board of county commissioners governing the area proposed to be annexed within five days thereafter. Such report shall not be required for annexations of ten acres or less in total area or when the municipality and the board of county commissioners governing the area proposed to be annexed agree that the report may be waived. Such report shall include, as a minimum:

(a) A map or maps of the municipality and adjacent territory to show the following information:

(I) The present and proposed boundaries of the municipality in the vicinity of the proposed annexation;

(II) The present streets, major trunk water mains, sewer interceptors and outfalls, other utility lines and ditches, and the proposed extension of such streets and utility lines in the vicinity of the proposed annexation; and

(III) The existing and proposed land use pattern in the areas to be annexed;

(b) A copy of any draft or final preannexation agreement, if available;

(c) A statement setting forth the plans of the municipality for extending to or otherwise providing for, within the area to be annexed, municipal services performed by or on behalf of the municipality at the time of annexation;

(d) A statement setting forth the method under which the municipality plans to finance the extension of the municipal services into the area to be annexed;

(e) A statement identifying existing districts within the area to be annexed; and

(f) A statement on the effect of annexation upon local-public school district systems, including the estimated number of students generated and the capital construction required to educate such students.



§ 31-12-109. Hearing

(1) Any person may appear at such hearing and present evidence upon any matter to be determined by the governing body.

(2) All proceedings at the hearing and any continuances thereof shall be recorded, but the recorder's notes need not be transcribed unless proceedings for judicial review are initiated as provided in section 31-12-116.

(3) The board of trustees of a town may dispense with the reporting of the hearing as provided in this section and substitute in lieu thereof minutes summarizing the presentation of each speaker and describing the proceedings of the hearing. In the event that any proceedings are commenced for judicial review of an annexation in which this subsection (3) has been followed, the provisions of section 31-12-116 (5) shall be applicable.



§ 31-12-110. Findings

(1) Upon the completion of the hearing, the governing body of the annexing municipality, by resolution, shall set forth its findings of fact and its conclusion based thereon with reference to the following matters:

(a) Whether or not the requirements of the applicable provisions of section 30 of article II of the state constitution and sections 31-12-104 and 31-12-105 have been met;

(b) Whether or not an election is required under section 30 (1)(a) of article II of the state constitution and section 31-12-107 (2).

(2) The governing body shall also determine whether or not additional terms and conditions are to be imposed.

(3) A finding that the area proposed for annexation does not comply with the applicable provisions of section 30 of article II of the state constitution or sections 31-12-104 and 31-12-105 shall terminate the annexation proceeding.



§ 31-12-111. Annexation without election

If the resolution of the governing body adopted pursuant to section 31-12-110 determines that the applicable provisions of section 30 of article II of the state constitution and sections 31-12-104 and 31-12-105 have been met, and further determines that an election is not required under section 31-12-107 (2), and does not determine that additional terms and conditions are to be imposed, the governing body may thereupon annex the area proposed to be annexed by ordinance.



§ 31-12-112. Election - annexation pursuant to election

(1) If the governing body determines that an annexation election is required under the provisions of section 30 (1)(a) of article II of the state constitution and section 31-12-107 (2) or that additional terms and conditions should be imposed upon the area proposed to be annexed, an election shall be called, as provided in this section, to determine whether a majority of the landowners and the registered electors in the area proposed to be annexed approve such annexation, with such terms and conditions, if any, as may attach thereto.

(2) Any landowner owning land in the area proposed to be annexed may vote, irrespective of whether he or she is a registered elector. Any corporate landowner may by resolution designate one of its officers to cast its vote; except that nothing in this part 1 shall invalidate any memorandum of agreement or escrow arrangement voluntarily made by and between the annexing municipality and one or more landowners within the area proposed to be annexed nor require an election for the approval of any terms and conditions to be accomplished or assured in this manner.

(3) The municipality shall forthwith petition the district court of the county in which the area proposed to be annexed or a part thereof is located to hold such election.

(4) Upon receipt of such petition, the court shall appoint three commissioners, one of whom shall be nominated by the municipality, one of whom shall be a landowner of land in the area proposed to be annexed or such landowner's nominee, and the third shall be acceptable to the other two. All of the commissioners shall be residents of the state of Colorado and willing to serve as such commissioners. The appointees, within three days after the date of their appointment, shall take an oath before the court faithfully to perform their duties. In case of disability or failure of any commissioner to act, the court shall forthwith fill his place with some person competent, willing, and able to act.

(5) Such commissioners shall forthwith call an election of all the landowners and the registered electors in the area proposed to be annexed, to be held at some convenient place within the area proposed to be annexed. The commissioners shall establish such polling places within the area proposed to be annexed, or immediately adjacent thereto if such area is vacant and unoccupied, as in their judgment are necessary to afford all of the landowners and the registered electors the opportunity to cast their votes. If more than one polling place is found to be necessary, the court may appoint three additional persons to act as judges or clerks for each additional polling place. Such additional judges and clerks shall meet the same requirements as the original appointees.

(6) Notice of such election shall be given by publication once a week for four weeks in some newspaper of general circulation in the area and published in the county in which such area is located or, if there is no such newspaper in the county, in some newspaper of general circulation published in an adjacent county. Additional notice shall be given by posting a notice at each polling place. The said posting and first newspaper publication shall be not less than four weeks preceding such election. Such notice shall specify the time and place of such election, shall contain a description of the boundaries of the area proposed to be annexed, and shall state that a map or plat thereof is on file in the office of the clerk of the district court in which such area, or a part thereof, is located. Such notice shall also set forth the conditions and requirements proposed by the governing body for annexation of the area, and it shall inform the public that an issue committee is required by law to register with the appropriate officer pursuant to section 1-45-108, C.R.S., within ten calendar days of accepting or making contributions or expenditures in excess of two hundred dollars to support or oppose the annexation question.

(7) Such commissioners and additional appointees provided for in subsection (5) of this section shall act as judges or clerks of the election, shall take the oath required by law for judges of general elections, and shall report the result of the voting in their respective polling places to the court within three days after such election. The court shall allow each judge and clerk a reasonable compensation for his services as such, not exceeding two dollars for each hour necessarily employed in the performance of his duties.

(8) The ballot used in such election shall contain the words "For Annexation" and "Against Annexation". At the time of voting, each voter shall indicate his choice by placing a cross mark (X) opposite one or the other of said groups of words. Voting machines may be used in the same manner as in municipal elections.

(9) If a majority of the votes cast at such election are against annexation or the vote is tied, the court shall order that all annexation proceedings to date are void and of no effect and that the governing body shall proceed no further with the instant annexation proceedings. If a majority of the votes cast at the election are for annexation, the court shall order, adjudge, and decree that such area may be annexed to the municipality upon the terms and conditions, if any, set forth by the governing body, and the municipality, by ordinance, may thereafter annex said area and impose the terms and conditions, if any, as approved by the landowners and the registered electors.

(10) All costs and expenses connected with such annexation election, including commissioner fees and all election expenses when incurred, shall be paid by the municipality to which the annexation is proposed.



§ 31-12-113. Effective date of annexation - required filings

(1) If the conditions of subsection (2) of this section are met, area annexed to a municipality, as provided in this part 1, shall be annexed upon the effective date of the annexing ordinance, except as otherwise provided in sections 31-12-118 and 31-12-118.5 and for tax purposes as provided in subsection (3) of this section.

(2) (a) The annexing municipality shall:

(I) File one copy of the annexation map with the original of the annexation ordinance in the office of the clerk of the annexing municipality;

(II) (A) File for recording three certified copies of the annexation ordinance and map of the area annexed containing a legal description of such area with the county clerk and recorder of each county affected.

(B) The county clerk and recorder of each county involved shall file one certified copy of such annexation ordinance and map with the division of local government of the department of local affairs and one certified copy of such annexation ordinance and map with the department of revenue.

(a.5) Upon receiving an annexation ordinance and map pursuant to sub-subparagraph (B) of subparagraph (II) of paragraph (a) of this subsection (2), the department of revenue shall communicate with any taxing entities affected by the annexation in order to facilitate the administration and collection of taxes within the annexed areas and to identify all retailers affected by the annexation. The department of revenue shall make copies of any such ordinances and maps available to all taxing entities in the state, including any special districts that impose a sales tax.

(b) No annexation shall be effective until the requirements of sub-subparagraph (A) of subparagraph (II) of paragraph (a) of this subsection (2) are met.

(c) In any action attacking the validity of an annexation proceeding, failure of the annexing municipality to have made the filings required by this subsection (2) shall not be deemed to invalidate the annexation where good cause for such failure is shown.

(3) An annexation shall be effective for the purpose of general taxation on and after the January 1 next ensuing.

(4) In the event that an annexation which has the effect of changing county lines occurs before January 1, the assessor of the county from which such area was detached shall provide to the assessor of the county to which such area has been added, on or before the February 1 next ensuing, the following:

(a) An abstract of the total valuation for assessment of all taxable property so transferred;

(b) A certified copy of the assessment records of the individual properties in the annexed area as of the effective date of annexation containing the legal description, the name and address of the owner, and the valuation for assessment of all taxable property, together with such supporting records as are required by the regulations of the property tax administrator.



§ 31-12-114. Conflicting annexation claims of two or more municipalities

(1) At any time during a period of notice given by a municipality pursuant to section 31-12-108, any other municipality may, subject to compliance with section 30 of article II of the state constitution, receive a petition for annexation or a petition for an annexation election pursuant to section 31-12-107 with the area partly or wholly overlapping the area proposed for annexation by the first municipality. If this occurs, the respective rights of the several municipalities shall be determined in accordance with an election as provided in this section.

(2) All further proceedings for the annexation of the area claimed by both municipalities shall be held in abeyance pending the holding of an election of the landowners and the registered electors within such area as described in subsection (4) of this section for the purpose of determining to which municipality such electors prefer to annex. This election shall be held pursuant to the provisions of section 31-12-112, except as provided in this section.

(3) The second municipality indicating its intent to annex shall petition the district court of the county in which the area proposed to be annexed is located for the election provided for in subsection (2) of this section. Such petition shall be filed within thirty days after the effective date of the resolution of intent or the date of the filing of the petition described in subsection (1) of this section.

(4) All of the landowners and the registered electors in the area claimed by both municipalities shall be entitled to vote at said election. Any corporate landowner may by resolution designate one of its officers to cast its vote.

(5) (a) If the disputed area has less than two-thirds boundary contiguity with either municipality, the ballot shall contain two questions:

(I) "For Annexation" and "Against Annexation"; and

(II) "For annexation to ..........".

(name of municipality first starting proceedings)

and "For annexation to ..........".

(name of municipality second starting proceedings).

(b) If more than two municipalities dispute the same area, the ballot shall list each municipality in order of the date when it started proceedings under this part 1 and in the same form as specified in this section. If the disputed area does have more than two-thirds boundary contiguity with one of the municipalities, only the question in subparagraph (II) of paragraph (a) of this subsection (5) shall appear on the ballot. If both questions are to appear on the ballot, the notice of the election shall contain a statement that all of the landowners and the registered electors may vote on the second question irrespective of their votes on the first question.

(6) If, upon a canvass of the votes, it is found that a majority of the votes cast were against annexation, or that the vote on the issue of annexation is tied, or that the vote on which municipality should annex is tied, the court shall declare all annexation proceedings of both municipalities insofar as they relate to the disputed area to be void and of no effect, and both municipalities shall be barred from continuing with the current annexation proceedings insofar as they relate to such disputed area.

(7) If the vote is in favor of annexation, the municipality to which the landowners and the registered electors indicate their intention to annex may proceed to hold a hearing as provided in this part 1 and to comply with the other provisions of this part 1 with respect to the area claimed by both municipalities; if such area is found to comply with the applicable provisions of sections 31-12-104 and 31-12-105 and if the entire area proposed to be annexed has been in dispute, the subject election shall be deemed to comply with the provisions of sections 31-12-107 and 31-12-112 relative to an election of the landowners and the registered electors for areas having less than two-thirds boundary contiguity with the annexing municipality.

(8) If more than two municipalities claim a disputed area and a majority of the votes are cast in favor of one municipality, that municipality may proceed to hold a hearing as provided in this part 1 and to comply with the other provisions of this part 1 with respect to the area claimed by the several municipalities; but the subject election shall be deemed to comply with the provisions of sections 31-12-107 and 31-12-112 relative to an election of the landowners and the registered electors for areas having less than two-thirds boundary contiguity with the annexing municipality. If no municipality receives a majority, a runoff election between the two municipalities receiving the largest pluralities shall be held no sooner than four weeks and no longer than seven weeks after the date of the initial election to determine to which municipality the landowners and the registered electors desire to annex. Notice of such second election shall be given in the manner directed by the court. This election shall have the same effect as if it were the original election between the two municipalities involved.

(9) Notwithstanding any provision in this part 1 to the contrary, if the total area proposed for annexation or the disputed part thereof has more than two-thirds boundary contiguity with one of the municipalities, that municipality shall have the right to annex the disputed area unless three-fourths of the total votes cast at the election favor annexation to another municipality.

(10) Unless the area claimed by more than one municipality constitutes more than one-third of the area proposed for annexation, inclusive of streets, to the first annexing municipality, nothing in this part 1 shall prevent a municipality from proceeding with the annexation of that part of the area described in its resolution which is not claimed by another municipality without waiting for the holding of the election described in this section. In the hearing required by sections 31-12-108 and 31-12-109 and the findings required by section 31-12-110, the issue shall be the compliance of the undisputed portion of the area proposed for annexation with the requirements and limitations of sections 31-12-104 and 31-12-105. If the annexation was initiated by petition under section 31-12-107 and if the requirements of said sections 31-12-104 and 31-12-105 are met, the annexing municipality shall submit the issue of annexation with the changed boundaries to an election of the landowners and the registered electors to be held in accordance with section 31-12-112.

(11) The costs of the election shall be paid by the municipalities which are disputing the annexation by the first annexing municipality. If more than one municipality is disputing such annexation, the costs shall be apportioned among such disputing municipalities on a just and equitable basis by the court supervising the election.



§ 31-12-115. Zoning of land while annexation is under way - zoning of newly annexed land - subdivision of land while annexation is under way - regulatory impairments affecting newly annexed land used for agricultural purposes - notice - definitions

(1) An annexing municipality may institute the procedure outlined in state statutes or municipal charter to make land subject to zoning at any time after a petition for annexation or a petition for an annexation election has been found to be valid in accordance with the provisions of section 31-12-107. The proposed zoning ordinance shall not be passed on final reading prior to the date when the annexation ordinance is passed on final reading. If the zoning process is commenced prior to the effective date of the annexation ordinance, the legal protest area for zoning shall be determined solely on geographic location, irrespective of whether the land in such legal protest area is within or without or partly within and partly without the annexing municipality.

(2) If the municipality has a zoning ordinance, any area annexed on or after January 1, 1966, shall be brought under such zoning ordinance and map within ninety days after the effective date of the annexation ordinance, irrespective of any legal review which may be instituted pursuant to section 31-12-116.

(3) During such ninety-day period or such portion thereof required to comply with subsection (2) of this section, the annexing municipality may refuse to issue any building or occupancy permit for any portion or all of the newly annexed area.

(4) Any provision in a zoning ordinance automatically applying a uniform zoning classification to all land which may be annexed in the future is void and of no effect as to any annexation completed on or after January 1, 1966.

(5) Any annexing municipality may institute the procedure outlined in its subdivision regulations to subdivide land in the area proposed to be annexed at any time after a petition for annexation or a petition for an annexation election has been found to be valid in accordance with the provisions of section 31-12-107. The ordinance accepting the proposed subdivision shall not be passed on final reading prior to the date when the annexation is passed on final reading.

(6) (a) Notwithstanding any other provision of law, whenever a municipality annexes an area that contains any portion of a public transportation right-of-way, a customary or regular use of which involves the movement of any agricultural vehicles and equipment, for the period during which land use within the annexed area is devoted to agricultural use and regardless of whether the annexed area has been zoned for agricultural uses, the municipality shall not adopt or enforce any ordinance or regulation affecting the right-of-way, whether arising in connection with zoning, rezoning, the regulation of traffic, or otherwise, so as to restrict such customary or regular use of the right-of-way that is in existence as of the time of the annexation. Nothing in this subsection (6) shall be construed as in any way restricting the municipality from adopting or enforcing traffic regulations that are either consistent with the customary or regular use of the right-of-way or are necessary for the safety of vehicular and pedestrian traffic using the right-of-way.

(b) In addition to any other applicable notice requirements provided by law, not less than thirty days prior to final adoption of an ordinance or regulation affecting the right-of-way in an annexed area that is devoted to agricultural use and regardless of whether the annexed area has been zoned for agricultural uses, the municipality shall send notice of the proposed ordinance or regulation to the following persons by means of the following methods:

(I) To any person who owns property in the annexed area that is contiguous to the right-of-way, by certified mail; and

(II) To such persons as appear on a list maintained by the municipality of interested persons who are to receive such notice by first-class mail. The name of any such person shall remain on the list until such time as the person requests removal of the person's name from the list.

(c) For purposes of this subsection (6), "agricultural vehicles and equipment" means any vehicle or equipment that is designed, adapted, or used for agricultural purposes.



§ 31-12-116. Review

(1) (a) If any landowner or any registered elector in the area proposed to be annexed, the board of county commissioners of any county governing the area proposed to be annexed, or any municipality within one mile of the area proposed to be annexed believes itself to be aggrieved by the acts of the governing body of the annexing municipality in annexing said area to said municipality, such acts or findings of the governing body may be reviewed by certiorari in accordance with the Colorado rules of civil procedure. Such review proceedings shall be instituted in any district court having jurisdiction of the county in which the annexed area is located. In no event shall such a proceeding be instituted prior to the effective date of the annexing ordinance by the annexing municipality.

(b) If the annexed area is located within two or more counties, review proceedings may be brought in any district court having jurisdiction of any one of such counties. In all such certiorari proceedings under this part 1, the district court shall be presided over by a judge appointed by the chief justice of the supreme court of the state of Colorado, which judge shall not be from the judicial district in which the area proposed to be annexed is located nor from a judicial district contiguous thereto.

(2) (a) (I) All such actions to review the findings and the decision of the governing body shall be brought within sixty days after the effective date of the ordinance, and, if such action is not brought within such time, such action shall forever be barred.

(II) All such actions to review the findings and the decision of the governing body shall be subject to the following requirement, which is a condition precedent to the right to obtain judicial review under this section: Any party bringing such action shall first have filed a motion for reconsideration within ten days of the effective date of the ordinance finalizing the challenged annexation, which motion shall state with particularity the grounds upon which judicial review is sought.

(III) The district court shall schedule such actions for expedited hearing.

(IV) In the event that the person bringing an action pursuant to this section fails to substantially prevail, the court may award the municipality its reasonable attorney fees and costs of defense.

(b) In any action brought within the sixty-day limitation of paragraph (a) of this subsection (2) to review the annexation of an enclave pursuant to section 31-12-106 (1), the court may review the findings and determinations of the governing body in annexing any territory which, in whole or in part, resulted in the creation of the enclave. If the court finds that any such prior annexation resulted in the creation of a municipal boundary that consists of public rights-of-way as set forth in section 31-12-106 (1.1)(a)(I) or occurred without compliance with section 30 of article II of the state constitution as set forth in section 31-12-106 (1.1)(a)(II), it shall declare the annexation of the enclave to be void, but no such finding or decision shall affect the validity of the prior annexation.

(3) Review proceedings instituted under this section shall not be extended further than to determine whether the governing body has exceeded its jurisdiction or abused its discretion under the provisions of this part 1.

(4) Any annexation accomplished in accordance with the provisions of this part 1 shall not be directly or collaterally questioned in any suit, action, or proceeding, except as expressly authorized in this section.

(5) If the hearing has not been stenographically reported as provided in section 31-12-109 (2) and if the court determines, after proper investigation, that the minutes of the hearing are not adequate to form the basis for a determination of the issue in the certiorari proceedings, the court may proceed to try the issue de novo.

(6) All proceedings for judicial review of any annexation proceeding under this part 1 shall be advanced as a matter of immediate public interest and concern and heard at the earliest practical moment. The courts shall be open at all times for the purposes of this part 1.



§ 31-12-117. Effect of review and of voiding of annexation ordinance by court order

(1) After the effective date of an annexation ordinance, the annexing municipality shall apply all pertinent ordinances to the annexed area, irrespective of any proceedings for judicial review.

(2) In the event that the district court enters a final judgment, as defined in rule 54 (a), Colorado rules of civil procedure, declaring the annexation proceedings void, no acts taken in compliance with or pursuant to the charter, ordinances, or regulations of the annexing municipality shall be voided thereby, even though such acts are not in compliance with applicable county requirements or the requirements of other municipal or quasi-municipal corporations having jurisdiction over the area affected by such judicial proceedings. Such acts shall include, among others, subdivision platting and the construction and occupancy of improvements. A judicial declaration voiding an annexation shall not invalidate the levy and collection of any taxes, license fees, or charges collected or imposed by the annexing municipality prior to such final judgment.

(3) The provisions of subsection (2) of this section shall apply with equal force and validity to judicial review of any annexation proceedings which have affected the boundaries of any county or city and county; except that, within ninety days after the effective date of such a final judgment, the county clerk and recorder of the county or city and county to which the area was attempted to be annexed shall transmit to the county clerk and recorder of the county to which the territory was returned as a result of the judicial determination of the invalidity of the annexation proceedings a copy of each approved subdivision plat, which copy shall then be recorded without charge in the records of the county to which the territory was so returned.

(4) The execution of any final judgment by the district court in any judicial review of an annexation proceeding shall automatically be stayed upon the filing of the record on appeal as provided by law and the Colorado appellate rules, and no application for supersedeas shall be necessary. Such stay shall continue in full force and effect pending final disposition of the proceedings on appeal.



§ 31-12-118. Priority of annexation proceedings

(1) The purpose of this section is to give a first priority to annexation proceedings unless certain incorporation proceedings described in this section are commenced for all or part of the area subject to such annexation proceedings.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), when a governing body receives a petition for annexation pursuant to section 31-12-107 (1) or a petition for an election on the question of annexation pursuant to section 31-12-107 (2), no other proceedings shall be commenced or prosecuted for the annexation or incorporation of the same area or any part thereof and no other proceedings shall be commenced or prosecuted for the creation of any quasi-municipal corporation in the same area or any part thereof until the question of annexing such area pursuant to any such petition has been finally determined. Nothing in this subsection (2) shall prevent a duly established special service district lawfully organized under part 5 or 6 of article 25 of this title, article 8 of title 29, C.R.S., part 2 of article 20 of title 30, C.R.S., or title 32 (except article 8), C.R.S., from receiving and prosecuting a petition for the inclusion of the same area or any part thereof within the boundaries of any such special service district during any pending annexation proceeding.

(b) A governing body shall hold annexation proceedings in abeyance if, on or after the date a petition for annexation pursuant to section 31-12-107 (1) or a petition for an election on the question of annexation pursuant to section 31-12-107 (2) is filed, a petition for incorporation of the same area or any part thereof is filed pursuant to part 1 of article 2 of this title and such area contains more than seventy-five thousand inhabitants.

(3) The fact that proceedings for the incorporation of an area have been commenced prior to the filing of a petition for annexation under section 31-12-107 (1) or prior to the filing of a petition for an election on the question of annexation under section 31-12-107 (2) shall in no way affect such proceedings for the annexation of all or part of the same area, and any such incorporation proceedings shall be held in abeyance until the question of annexation has been finally determined. Similarly the fact that proceedings for the creation of a quasi-municipal corporation have been commenced prior to the filing of a petition for annexation under section 31-12-107 (1) or the filing of a petition for an election on the question of annexation under section 31-12-107 (2) shall in no way affect such proceedings for the annexation of all or part of the same area, and any such proceedings for the creation of quasi-municipal corporations shall be held in abeyance until the question of annexation has been finally determined.

(4) This section shall not apply if the petition for annexation under said section 31-12-107 (1) or the petition for an election on the question of annexation under said section 31-12-107 (2) is first filed with the governing body within the ten days next preceding the date set for an election on the question of incorporation or an election on the question of the creation of a quasi-municipal corporation in part or all of the same area, nor shall this section apply to any incorporation petition involving an area which contains more than ten thousand inhabitants.

(5) In the event of any lawsuit challenging the provisions of this section or their applicability to any situation, such legal proceedings shall be advanced on the docket as a matter of immediate public interest and concern and shall be heard at the earliest practical moment.



§ 31-12-118.5. Effect of incorporation proceedings in an area of more than seventy-five thousand inhabitants - annexation ordinance - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Incorporation of areas containing more than seventy-five thousand inhabitants into new municipalities furthers the goal of orderly growth of urban communities and achieves the purposes stated in section 31-12-102;

(b) Municipal incorporations of areas containing such population present viable municipal communities and are favored over municipal annexations that may fragment affected communities and reduce or eliminate the ability to provide municipal government, services, and facilities to those communities;

(c) The current municipal annexation and incorporation laws do not adequately expressly address the priority to be given municipal incorporation of areas containing such population;

(d) This section and section 31-12-118 (2)(b) are necessary to provide remedial direction regarding the jurisdiction of municipalities to subject areas containing such population to municipal annexation and, therefore, that each section shall apply on and after February 1, 1999, to all annexation proceedings that are pending or subject to judicial review or appeal commenced pursuant to sections 31-12-116 and 31-12-117 whether or not such review or appeal is sought;

(e) The enactment of this section and section 31-12-118 (2)(b) is not violative of section 11 of article II of the Colorado constitution with respect to annexation proceedings that are pending or subject to judicial review or appeal on February 1, 1999, since:

(I) Section 11 of article II of the Colorado constitution applies solely to statutes that take away or impair a vested right acquired under existing laws or that impose a new duty or create a new obligation with respect to completed transactions or considerations;

(II) No person has a vested right in any annexation proceedings that are pending or subject to judicial review or appeal on February 1, 1999, that will be impaired by this section or section 31-12-118 (2)(b); and

(III) This section and section 31-12-118 (2)(b) do not impose a new duty or create a new obligation with respect to any municipal annexation that is completed and that is final and no longer subject to judicial review or appeal.

(2) (a) If a petition for an incorporation election is filed pursuant to part 1 of article 2 of this title, then no annexation ordinance that annexes all or any part of the area included in such petition shall be deemed final. This subsection (2) shall apply only if such area proposed for incorporation contains more than seventy-five thousand inhabitants and such petition is filed:

(I) Prior to the expiration of the sixty-day limitation on review proceedings contained in section 31-12-116 (2)(a); or

(II) After a review proceeding on such annexation ordinance has been commenced pursuant to section 31-12-116 and prior to the date of a judicial declaration or final judgment, including an appellate judgment, on such review proceeding.

(b) If such incorporation election is approved by a court order entered pursuant to section 31-2-103, then such annexation ordinance shall be deemed void with respect to any area that is incorporated pursuant to such election.



§ 31-12-119. Disconnection of territory because of failure to serve

The landowners of any tract or contiguous tracts of land aggregating five acres or more located on a boundary of the municipality at the time of the disconnection action may, three or more years after annexation, petition for disconnection from the municipality if such municipality does not, upon demand, provide the same municipal services on the same general terms and conditions as the rest of the municipality receives. The procedure for such disconnection shall be as set forth in parts 6 and 7 of this article, insofar as consistent with this section. To the extent that such parts are inconsistent with this section, the provisions of this section shall prevail when the action is based on failure of the municipality to serve an annexed area.



§ 31-12-120. Court approval required for certain annexations

(1) Any annexation which would have the effect of detaching part of the area of an existing school district shall not become effective prior to court approval as specified in this section; except that this subsection (1) shall not apply to an enclave area which has five hundred or less inhabitants nor to any annexation the petition for which is signed by one hundred percent of the landowners in the area proposed to be annexed.

(2) In the event of an annexation as set forth in subsection (1) of this section, the annexing municipality, within ten days following the election as provided in section 31-12-107 or the adoption of the ordinance as provided in section 31-12-106, shall give written notice of intention to annex, pursuant to this part 1, to the board of education of the school district from which it is proposed that the area will be detached.

(3) Within thirty days after the notice of annexation proceedings specified in subsection (2) of this section is delivered to the board of education, the annexing municipality shall petition the district court in accordance with the jurisdictional requirements set forth for review of the governing body's actions in section 31-12-116 (1) for the granting or denial of the requisite court approval to consummate annexation. The petition shall name the board of education as party defendant.

(4) The court shall determine:

(a) On the basis of the most recent assessment, the aggregate valuation for assessment of all property in the school district and the aggregate valuation for assessment of all property in the territory proposed to be annexed; and

(b) On the basis of the most recent enrollment records of the school district, the aggregate number of pupils enrolled in the school district and the aggregate number of pupils so enrolled who live in the area proposed to be annexed.

(5) If the pupil percentage (the percentage of all enrolled pupils that is reflected by all enrolled pupils living in the area proposed to be annexed, carried to four decimal places) is less than three-fifths of the property percentage (the percentage of aggregate valuation for assessment of all property that is reflected by property lying within the area proposed to be annexed), the court shall disapprove the proposed annexation, and such annexation shall not become effective; except that the court shall not be required to disapprove a proposed annexation if it finds that ninety percent of the aggregate valuation for assessment of property in the area to be annexed consists of unimproved land. In no event shall the court approve a proposed annexation which, together with the valuation for assessment of all other property detached from a school district in any one calendar year, exceeds five percent of the aggregate valuation for assessment of all property in the school district.



§ 31-12-121. Provision of municipal services to outside consumers - agreement to annex

Any municipality, as a condition precedent to the supplying of municipal services pursuant to contract, may require a contemporary agreement by such consumers, who are owners in fee of real property so supplied, to apply for or consent to the annexation of the area to be supplied with such municipal services to the supplying municipality at such future date as the area supplied, or any portion thereof, becomes eligible for annexation pursuant to the provisions of this part 1. The agreement to annex shall be enforceable by an action for specific performance filed in the district court of the judicial district containing all or part of the supplying municipality. A memorandum of such agreement, setting forth the names of the owners in fee of real property supplied and the legal description of such area, shall be recorded in the office of the county clerk and recorder of the county in which such area is located and shall constitute constructive notice of such agreement to all persons not parties thereto. In no event shall the board of directors of any quasi-municipal corporation organized under part 5 or 6 of article 25 of this title, article 8 of title 29, part 2 of article 20 of title 30, or title 32 (except article 8), C.R.S., or any other law of this state be permitted to obligate or require property owners within any such district to sign any such agreement in order to obtain water service from a municipality.



§ 31-12-122. Relation of this part 1 to other laws

The powers conferred and limitations imposed by this part 1 shall be in addition and supplemental to and not in substitution for powers conferred by any other law.



§ 31-12-123. Applicability to city and county of Denver

Notwithstanding any provisions of this article to the contrary, this article shall not apply to the city and county of Denver.






Part 2 - Annexation of Adjacent Area Upon Reorganization

§ 31-12-201. Including adjacent area upon reorganization

(1) When a city or town incorporated prior to July 3, 1877, proceeds to abandon its prior organization and to reorganize under the provisions of part 3 of article 2 of this title, it may include within the boundaries of such reorganized municipality all or any part of contiguous area if:

(a) The contiguous area has been laid off or platted in accordance with the provisions of this title;

(b) The owner of such area has not constituted the same as an addition to such city or town;

(c) The area is not situate within another municipality.

(2) In such cases, the boundaries of all of such city or town, including such contiguous territory, shall be set forth in the petition described in part 3 of article 2 of this title, and all registered electors residing within those boundaries shall be entitled to vote at the election to be conducted under the provisions of said part 3 of article 2.






Part 3 - Dissolution and Annexation (Special Charters)

§ 31-12-301. Annexation to charter city

When any city or town is contiguous to any city existing under any special charter of this state or the territory of Colorado, which charter was issued prior to July 3, 1877, and in such special charter it is provided that when any such city or town, in pursuance of any law of this state, is dissolved or becomes annexed to the city existing under a special charter and the area included within such city or town existing under general laws becomes part of the city existing under a special charter, the city or town may be annexed to and become part of the city existing under a special charter in the manner set forth in this part 3.



§ 31-12-302. Petition - order of court

A petition signed by not less than twenty percent of the qualified taxpaying electors of such city or town for the dissolution of such city or town and the annexation of the same to the city existing under a special charter may be filed in the office of the clerk of the district court for the county in which the city or town is situated. The petition, or any part thereof, shall be accompanied by an affidavit of one or more of the petitioners showing that the signers are qualified taxpaying electors of such city or town and shall be prima facie evidence of the matters therein set forth. Upon the filing of such petition and upon the consent of the special charter city being shown by published ordinance, the district court shall make an order reciting the substance of the petition and requiring the governing body of such city or town to submit the question of such dissolution and annexation at the next regular election or at a special election of such city or town, as provided in section 31-12-305, to a vote of the registered electors thereof. The order shall be served by delivering a copy thereof to any member of the governing body of such city or town and shall be filed in the office of the clerk of such city or town.



§ 31-12-303. Annexation consented to by ordinance - indebtedness

No order shall be made by any district court requiring the submission of the question of dissolution and annexation to any election held pursuant to this part 3 until the city existing under a special charter to which it is proposed that such annexation be made has consented to such annexation by ordinance duly passed and published. In case of the annexation of any city or town to any city existing under a special charter, as provided in section 31-12-301, neither the indebtedness of the city or town so annexed nor that of the city to which the same shall be annexed shall become a common indebtedness. Such indebtedness shall be paid by general taxation upon all the taxable property within the city or town in and by which the indebtedness was created.



§ 31-12-304. School districts - annexation of area to another school district - applicability

(1) When the dissolution and annexation of any city or town under the provisions of this part 3 will result in the detachment of an area from any school district and the attachment of such area to another school district, no petition under section 31-12-302 is valid unless accompanied by a resolution of the board of directors of the school district to which such area will be attached approving such annexation. If there are any school facilities located within the detached area, the school district owning such facilities shall receive just compensation from the school district that acquires them. Such compensation shall be determined by mutual agreement of the school boards involved or in accordance with the applicable provisions of articles 1 to 7 of title 38, C.R.S. As used in this section, the term "facilities" is limited to school buildings and the real property on which they are situate. Any moneys received by a school district as compensation for such school facilities shall be treated as proceeds from sales of assets pursuant to section 22-45-112, C.R.S.

(2) The provisions of this section shall apply to any annexation or dissolution and annexation proceedings which have not been completed prior to May 22, 1971.



§ 31-12-305. Question submitted to registered electors

The governing body of such city or town shall, by ordinance and within a reasonable time to be fixed by the court in said order, direct that an election be held to submit the question of the dissolution and annexation to a vote of the registered electors. If the order of the district court is served more than thirty days and less than one hundred twenty days prior to the next regular election of such city or town, the question shall be submitted to a vote of the registered electors at such regular election; otherwise, the question shall be submitted at a special election to be called and held for that purpose. Such election shall be conducted in accordance with the provisions of the "Colorado Municipal Election Code of 1965".



§ 31-12-306. Notice of election

Notice of the submission of the question at a regular or special election shall be given by the clerk in the manner provided in the "Colorado Municipal Election Code of 1965" and shall state the substance of the proposition as submitted by the ordinance. The clerk shall forthwith file in the office of the clerk of the district court a certificate under the seal of such city or town, containing a copy of said notice and specifying the time when and the places where such notices were posted and the newspapers in which said notices were published; and the same shall be prima facie evidence of the matters set forth therein.



§ 31-12-307. Ballots

All ballots or voting machine tabs prepared for use pursuant to this part 3 shall contain the propositions "For Annexation" and "Against Annexation". If the question is submitted on paper ballots, such ballots shall be deposited in a separate ballot box used for that purpose only.



§ 31-12-308. Report - approval by court

(1) Following the canvass and certification of the results of the election, the clerk shall forthwith prepare a report, which shall be signed by the mayor and attested by the clerk under the seal of such city or town, containing a copy of the ordinance under which the question was submitted and of the certified statement and determination of the result of such vote, and he shall file said report in the office of the clerk of the district court.

(2) The court shall examine the report and hear any objections and evidence that may be offered concerning the regularity or irregularity of the proceedings. If the court finds the proceedings irregular, the court shall disapprove said report and order a new election in accordance with the provisions of this part 3. If the court finds that the proceedings were substantially regular, the court shall approve the report. If a majority of the votes cast are against annexation, the question shall not again be submitted at any election held within twelve months thereafter. If a majority of the votes so cast are for annexation, from the approval of such report, such city or town shall be dissolved, and the area then included within the boundaries thereof shall be annexed to and become part of the city existing under a special charter upon the filing of two certified copies of notice of the completion of such action with a legal description accompanied by a map of the area concerned by the special charter city with the county clerk and recorder of the county in which such action has taken place. The county clerk and recorder shall file the second certified copy of such notice with the division of local government of the department of local affairs, as provided by section 24-32-109, C.R.S. Appeals may be made from judgments of the district court in such proceedings as in other civil cases.

(3) When residence or the payment of taxes is required by law as a qualification to vote or to hold office in the city existing under a special charter, residence and the payment of taxes in any area so annexed shall constitute such qualifications to the same extent as if the same had been in the city existing under a special charter during the same period.



§ 31-12-309. Termination of offices

If the question so submitted is submitted at a regular election of such city or town and it appears from the canvass that a majority of the votes cast at such election upon the question are "For Annexation", all votes for officers of such city or town, or upon any other question submitted at said election, and all certificates of election issued in pursuance thereof shall be of no force or effect. In such case, upon the approval of the report by the district court, the terms of office of the dissolved city or town shall cease.



§ 31-12-310. Rights become property of city enlarged - utilities not curtailed

When in pursuance of this part 3 any city or town is annexed to any city existing under a special charter, all rights, causes of action, records, uncollected revenues, and other property of the city or town so annexed shall accrue to and become the property of the annexing city. At least a proportionate share of the moneys of the annexing city available for water service, lights, and other public improvements shall be expended each year within the area formerly included within the city or town so annexed, based upon the valuation for assessment thereof. The water and light service of any city or town so annexed shall not be curtailed after such annexation.



§ 31-12-311. Validity not questioned after ninety days

The validity of any proceeding to dissolve and annex any city or town by virtue of this part 3 shall not be questioned in any action or proceeding commenced more than ninety days after such dissolution and annexation is effected.






Part 4 - Consolidation and Annexation - Statutory Cities and Towns

§ 31-12-401. Consolidation of contiguous cities or towns

(1) When two or more contiguous cities or towns desire to consolidate with each other, the governing body of each such city or town shall appoint from the officers or citizens thereof a total of three commissioners. The commissioners shall confer together and thereafter report to each governing body the terms and conditions of the proposed consolidation. Such report shall contain, in addition to any other matters which the commissioners may desire to insert therein, the following:

(a) The name for the proposed consolidated city or town;

(b) The number of wards into which the new city shall be divided, in the case of a proposed consolidated city, together with the boundaries of such wards.

(2) In fixing the number of wards, the commissioners shall not select a number which exceeds the entire number of wards contained in all of the cities and towns proposed to be consolidated; except that one ward may be allowed for each town proposed to be consolidated with a city.

(3) If the governing body of each such city or town approves the terms and conditions contained in the report, it shall so declare by proper ordinance which may be passed at any one regular or special meeting called for the purpose. Thereupon the governing body of each such city or town shall submit, by ordinance, the question of consolidation upon the terms and conditions so proposed to the registered electors of its respective city or town.



§ 31-12-402. Election - notice - ballot

(1) In case the ordinance of approval is passed by the governing body less than one hundred twenty days and more than thirty days prior to the regular election in such city or town, the submission to the electors shall be at such regular election; otherwise, the governing body, in the ordinance of approval, shall order a special election, to be held not less than thirty days nor more than forty days after that date for the purpose of determining the question of such consolidation. Such election shall be conducted in accordance with the provisions of the "Colorado Municipal Election Code of 1965".

(2) The mayor or, in case there is no mayor, the presiding officer of the governing body shall cause notice of the election to be given, which notice shall be given in the manner prescribed by the "Colorado Municipal Election Code of 1965".

(3) The form of the ballots or voting machine tabs at such election shall be: "For Consolidation" and "Against Consolidation". If a majority of the votes cast at such election in each of the cities or towns proposed to be consolidated are for consolidation, the proposition shall be carried. If a majority of the votes cast at such election in any of the cities or towns proposed to be consolidated are against consolidation, the proposition shall be defeated, and such question shall not be submitted again for one year.

(4) If any one or more of the cities or towns proposed to be consolidated was a city, the consolidated corporation shall be a city.



§ 31-12-403. Election of officers after consolidation

In case the proposition for consolidation is carried in all of said cities or towns, the mayors or presiding officers of the governing bodies shall at once issue a joint proclamation announcing an election of officers of the consolidated city or town. Notice of the election shall be given in the manner prescribed by the "Colorado Municipal Election Code of 1965". At said election there shall be chosen a board of trustees if the consolidated corporation is a town, and, if it is a city, there shall be chosen a mayor and two councilmen for each ward of the consolidated city. There shall be elected, in addition, such other officers as under the law are or may be elected by the electors in cities or towns. Such election shall be conducted in accordance with the provisions of the "Colorado Municipal Election Code of 1965" insofar as practicable under the direction of the clerks and governing bodies of the cities and towns which were consolidated.



§ 31-12-404. Tenure of officers

All officers chosen at such election, including councilmen, shall hold their respective offices until the next regular election. At the first regular election succeeding the consolidation and at each succeeding regular election thereafter, there shall be elected two councilmen for each ward of said city, each of whom shall hold office for a term of two years.



§ 31-12-405. Consolidation complete

The members of the governing body elected at such election, on the second Monday after the election, shall meet and organize the governing body of the consolidated city or town and shall file two certified copies of the notice of the consolidation with a legal description accompanied by a map of the area concerned by the consolidated city or town with the county clerk and recorder of the county in which such action has taken place, and from that time the consolidation shall be deemed complete. The county clerk and recorder shall file the second certified copy of such notice with the division of local government in the department of local affairs, as provided by section 24-32-109, C.R.S. The consolidated city or town shall thenceforth exist with the same powers and duties and subject to the same regulations as other cities or towns. The cities or towns so consolidated shall then be merged in the consolidated corporation, and the terms of office of all of the officers of the cities and towns so consolidated shall cease.



§ 31-12-406. First ordinances - appropriation

The governing body of the consolidated city or town may pass, at the first meeting or as soon thereafter as possible, a resolution adopting in a body the ordinances of some one of the cities or towns forming the consolidated town or city as such ordinances existed at the date of consolidation. Upon the passage of the resolution, the whole of the ordinances of the city or town so designated as they existed at the date of consolidation shall become the ordinances of the consolidated city or town in the same manner as if they had been regularly passed and published by the governing body of the consolidated city or town and shall so remain until amended or repealed. They shall also make appropriation, by ordinance, for the expense of the then unexpired portion of the current fiscal or municipal year.



§ 31-12-407. Licenses

All licenses or other privileges issued or granted by any of the consolidated towns or cities prior to consolidation shall remain in full force and effect until the expiration of the same according to the terms thereof.



§ 31-12-408. Bonded and floating indebtedness

All bonded indebtedness due or owing by any city or town prior to consolidation shall remain, after consolidation, the debt of that portion of the consolidated city or town comprised within the former limits of the city or town which owed such indebtedness prior to consolidation. No tax shall be levied or collected for the payment of the principal and interest of such indebtedness, except upon and from persons or property residing or situated within the former limits of the town or city owing such indebtedness. The governing body of the consolidated city or town shall make such levies and take such other measures for the payment of the principal and interest out of the property within such limits as it would have been the duty or within the power of the governing body of the city or town owing such indebtedness to do had no such consolidation taken place. If any of the cities or towns consolidated owed any floating indebtedness at the date of consolidation, the governing body of the consolidated city or town shall ascertain the amount of such indebtedness owed by each of said cities or towns prior to consolidation and, at the next annual levy of taxes succeeding consolidation, shall make a special levy upon property situated within the former limits of the city or town owing such indebtedness sufficient for the payment of the same. The terms of consolidation may make other provisions for said bonded or floating indebtedness. Any such bonded indebtedness may be refunded by the consolidated city or town under the provisions of the laws of Colorado existing at the time of such refunding providing for the refunding of bonds of cities and towns.



§ 31-12-409. Property belongs to consolidated cities or towns

All property, real or personal, belonging to any of the cities or towns prior to consolidation, unless the agreement for consolidation otherwise provides, immediately upon the accomplishment of consolidation, shall vest in and become the property of the consolidated city or town. All indebtedness, claims, demands, or rights owing or belonging to any of said cities or towns prior to consolidation in like manner shall vest in and become due to the consolidated city or town, which shall thereafter have the right to demand, have, sue for, recover, and enforce the same in its own name.



§ 31-12-410. Suits - special tax

If any actions, suits, or proceedings are pending against any one of the cities or towns at the time of the consolidation, the consolidated city or town shall be substituted as plaintiff or defendant in such action, suit, or proceeding. The same shall thenceforth proceed as if the claim, right, debt, or demand upon which said action, suit, or proceeding was founded had originally existed in favor of or against such consolidated town or city. In like manner, any person who, at the date of consolidation, has any claim, demand, or right of action against any one or more of the cities or towns so consolidating may bring any action, suit, or proceeding necessary for the collection or enforcement thereof after such consolidation against the consolidated city or town in the same manner as though the claim, demand, or right of action had originally existed against such consolidated city or town. In no case shall any tax be levied upon or liability incurred by any property or persons on account of such actions, suits, proceedings, debts, liabilities, or rights of action, except those persons and property which would have been liable for the same in case no consolidation had taken place. The governing body of the consolidated city or town has the power to levy a special tax upon persons and property within the former limits of the city or town against which such action, suit, proceeding, claim, demand, or right of action existed for the payment, liquidation, or settlement thereof or of any judgment founded thereon. The terms of consolidation may make other provisions for the payment of such demands, liabilities, and judgments.



§ 31-12-411. Collection of prior taxes - disposition

The county treasurer shall proceed to collect all taxes assessed against persons or property within the limits of the cities or towns consolidating prior to such consolidation in the same manner as if no such consolidation had taken place. All moneys in the hands of the county treasurer at the date of consolidation belonging to any of the consolidating cities or towns and all moneys thereafter collected by him on account of any of such consolidating cities or towns shall be turned over by him to the proper officers of the consolidated city or town. In the same manner, if there are, at the date of consolidation, any moneys in the hands of any officer of any of the consolidating cities or towns belonging to his city or town, he shall forthwith turn over such moneys, upon the accomplishment of consolidation, to the proper officers of the consolidated city or town. The moneys thus obtained shall be applied to the payment of the indebtedness of the city or town from which they were derived, and the balance, if any, shall be used for the purpose of the consolidated city or town, unless the terms of consolidation otherwise provide.



§ 31-12-412. Annexing cities and towns

(1) When any city or town desires to be annexed to another contiguous city or town, the governing body of each such city or town shall appoint a total of three commissioners to arrange and report to such governing body respectively the terms and conditions on which the proposed annexation can be made. If the governing body of each such city or town approves of the terms and conditions proposed, it shall so declare by proper ordinance. Thereupon, the governing body of each such city or town, by ordinance passed at least thirty days prior to the regular election therein or at least thirty days prior to a special election for that specific purpose, may submit the question of such annexation upon the terms and conditions so proposed to the registered electors of its respective city or town. Such election shall be conducted in accordance with the provisions of the "Colorado Municipal Election Code of 1965".

(2) If a majority of the registered electors of each city or town vote in favor of such annexation, the governing body of each shall so declare by proper ordinance. A certified copy of the whole proceedings for annexation of the city or town to be annexed shall be filed with the clerk of the city or town to which the annexation is made, and the latter shall file two certified copies of the notice of such action with a legal description accompanied by a map of the area concerned with the county clerk and recorder of the county in which such action has taken place. The county clerk and recorder shall file the second certified copy of such notice with the division of local government in the department of local affairs, as provided by section 24-32-109, C.R.S.



§ 31-12-413. Annexation complete - rights - liabilities

When certified copies of the proceedings for annexation are filed as contemplated in section 31-12-412, the annexation shall be complete, and the city or town to which the annexation is made has the power to pass such ordinances, not inconsistent with law, as will carry into effect the terms of such annexation. Thereafter, the city or town annexed shall be governed as part of the city or town to which it is annexed. Such annexation shall not affect or impair any rights or liabilities then existing for or against either of such cities or towns, and they may be enforced the same as if no such annexation had taken place.



§ 31-12-414. School districts - annexation of area to another school district - applicability

(1) When any consolidation under this part 4 will result in the detachment of an area from any school district and the attachment of such area to another district, the provisions of section 31-12-304 shall apply with respect to the approval of the board of directors of the school district to which such area will be attached and with respect to the compensation required to be paid by the school district which acquires school facilities located within the detached area.

(2) The provisions of this section shall apply to any consolidation proceedings which have not been completed prior to May 22, 1971.






Part 5 - Disconnection by Ordinance - Statutory Cities and Towns

§ 31-12-501. Application - enactment - filing - definition

(1) When the owner of a tract of land within and adjacent to the boundary of a municipality desires to have said tract disconnected from such municipality, such owner may apply to the governing body of such municipality for the enactment of an ordinance disconnecting such tract of land from such municipality. The owner shall also provide notice and a copy of the application to the board of county commissioners of the county in which the tract of land that is the subject of the application is located and to the board of directors of any affected special district.

(2) (a) Not more than thirty days after receiving the notice required by subsection (1) of this section, either the board of county commissioners or the board of directors of any affected special district may request a meeting with the owner and the governing body of the municipality, or its appointee, to discuss and address any negative impacts on the county that would result from the disconnection. If such meeting is requested, the owner and the governing body or its appointee shall meet with either the board of county commissioners, or its appointee, or the board of any affected special district, or its appointee, not more than thirty days after the meeting was requested. Failure by either the board of county commissioners or the board of any affected special district to request a meeting constitutes an acknowledgment by the particular board that the disconnection will not adversely affect the county or an affected special district, as applicable.

(b) As used in paragraph (a) of this subsection (2), "affected special district" means any special district that by its service plan or pursuant to an intergovernmental agreement is or will be expected to provide service to the tract of land that is the subject of the disconnection application. For purposes of paragraph (a) of this subsection (2), "negative impact" includes any change in the level or extent of services being provided to the tract of land by any special district.

(3) On receipt of such application, the governing body of the municipality shall give due consideration to the disconnection application, and, if such governing body is of the opinion that the best interests of the municipality will not be prejudiced by the disconnection of such tract, it shall enact an ordinance effecting such disconnection.

(4) If such an ordinance is enacted, it is immediately effective upon the required filing with the county clerk and recorder to accomplish the disconnection, and two certified copies thereof shall be filed by the clerk in the office of the county clerk and recorder of the county in which such tract lies. The county clerk and recorder shall file the second certified copy with the division of local government in the department of local affairs, as provided by section 24-32-109, C.R.S.



§ 31-12-502. Liability for taxes

The land so disconnected shall not thereby be exempt from the payment of any taxes lawfully assessed against it for the purpose of paying any indebtedness lawfully contracted by the governing body of such municipality while such land was within the limits thereof and which remains unpaid and for the payment of which said land could be lawfully taxed.



§ 31-12-503. Future levies - prepayment

When the governing body of such municipality levies a tax upon the property within such municipality for the purpose of paying such indebtedness or any part thereof or interest thereon, such governing body may levy a tax at the same rate and for the same purpose on the land so disconnected. The county treasurer shall pay over to such municipality all moneys collected by the treasurer on account of such tax, to be applied only to the payment of such indebtedness. In case the owner of any land so disconnected pays off and discharges a portion of such indebtedness equal in amount to the same proportion of the indebtedness which the valuation for assessment of the land bears to the entire valuation for assessment of all the property subject to taxation for the payment of such indebtedness, calculated according to the last assessment previous to such payment, said land is exempted from further taxation to pay such indebtedness. Upon such payment being made, the canceled bonds or other evidences of payment of such portion of said indebtedness must be deposited with the treasurer of such municipality, and a certificate shall be given by the treasurer stating that such payment has been made.






Part 6 - Disconnection by Court Decree - Statutory Cities

§ 31-12-601. Petition to disconnect territory

When a tract or contiguous tracts of land, aggregating twenty or more acres in area, are embraced within the municipal limits of any city, which are upon or contiguous to the border thereof, the owners of said tracts of land may petition the district court for the county in which such land, or any part thereof, is situated to have the same disconnected from said city.



§ 31-12-602. Contents of petition

(1) The petition shall contain the following:

(a) A description of the land sought to be disconnected;

(b) An allegation that the land contains in the aggregate an area of twenty or more acres and is located upon or adjacent to the border of the city;

(c) An allegation that no part of the land has been duly platted into lots and blocks as a part of or addition to the city;

(d) An acknowledgment that, for a period of six years after the effective date of the disconnection, the land shall not be subdivided into lots or plats of smaller area than is required during such period for lots within the city adjoining the land sought to be disconnected under the applicable ordinances or regulations of such city;

(e) An acknowledgment that the land shall not be used during said six-year period for industrial or commercial uses if, during such period, the applicable ordinances of the city prohibit such uses upon the area within the city adjoining such land;

(f) An allegation that all taxes or assessments lawfully due upon the land up to the time of the filing of the petition have been fully paid.

(2) Any decree of disconnection entered pursuant to this part 6 shall restrict the use of the land in the manner set forth in paragraphs (d) and (e) of subsection (1) of this section, but such restrictions shall not continue to apply to any land which, within six years after the effective date of the disconnection, is annexed back into the city.



§ 31-12-603. Hearing - decree - proviso

(1) Upon the filing of such petition in the district court, the judge thereof shall set a date for a hearing, not less than forty days nor more than sixty days thereafter. It is the duty of the clerk of said court to cause a copy of such petition and a notice of the date and the time set for such hearing to be served upon the mayor of the city. The same shall be served at least thirty days prior to the hearing of such petition by the court. Upon the hearing and proof of the facts set forth in said petition, it shall be determined whether said tracts of land should be disconnected from such city, and the court shall enter an order or decree accordingly. When a city has maintained streets, lights, and other public utilities for a period of three years through or adjoining said tracts of land, the owners shall not be entitled to disconnect the land under the provisions of this part 6.

(2) If an area has been annexed to a city for a period of two years and then successful action is undertaken to disconnect such area, the zoning placed on the area by the city shall remain in force and effect after disconnection unless and until changed by the county.



§ 31-12-604. Lands subject to tax for prior indebtedness

The land so disconnected is not exempt from the payment of any taxes lawfully assessed against it for the purpose of paying any indebtedness lawfully contracted by the governing body of such city while such land was within the limits thereof and which remains unpaid and for the payment of which said land could be lawfully taxed.



§ 31-12-605. Copy of decree filed

Two copies of the order or decree of said court disconnecting any land described in said petition from any city, certified by the clerk of said court, shall be filed for record in the office of the county clerk and recorder of the county in which such disconnected land, or any part thereof, is situated. The county clerk and recorder shall file the second certified copy with the division of local government in the department of local affairs, as provided by section 24-32-109, C.R.S. Such record or a copy of such order or decree, certified by the clerk of said court, shall be proof of the disconnection of such land.






Part 7 - Disconnection by Court Decree - Statutory Towns

§ 31-12-701. Part 7 relates to towns only

This part 7 shall relate to towns only and shall not be construed to affect the disconnection of area from cities.



§ 31-12-702. Petition court to disconnect from town

When a tract or two or more contiguous tracts of agricultural or farm land aggregating twenty or more acres in area are embraced within the corporate limits of any town, the outer boundary of which acreage is adjacent to or upon the border of said town, the owners of said tracts of land may petition the district court for the county in which such land is situated to have the same disconnected from said incorporated town. Intersecting highways or intervening railroads shall not render said tracts of land noncontiguous or nonadjacent.



§ 31-12-703. Petition - contents

(1) The petition shall contain the following:

(a) An allegation that such tracts of land contain in the aggregate an area of twenty or more acres of agricultural or farm land upon or adjacent to the border of said town;

(b) An allegation that the petitioners are the owners thereof;

(c) The description of the land;

(d) An allegation that no part of such area has been platted into lots or blocks as a part of or an addition to said town or, if so platted, that such plat has been vacated within a period of three years after the area was included within the boundaries of the town. The time limit provided in this paragraph (d) shall not apply to lands within towns that were incorporated prior to January 1, 1930.

(e) An allegation that all taxes or assessments lawfully due and payable upon said land up to the time of the presentation of said petition are fully paid;

(f) A representation that, for a period of six years after the effective date of disconnection, said tracts will not be subdivided into lots or plots of smaller area than is required during said period for lots within said town adjoining said tracts under the applicable ordinances or regulations of the town from which disconnection is sought and will not be used during said period for industrial or commercial use if during said period the applicable ordinances of the town from which disconnection is sought prohibits such use in the area within said town adjoining such tracts.

(2) Any decree of disconnection entered pursuant to this part 7 shall restrict the use of the land in the manner set forth in paragraph (f) of subsection (1) of this section, but such restrictions shall not continue to apply to any land which, within six years after the effective date of the disconnection, is annexed back into the town.



§ 31-12-704. Hearing - decree - proviso

Upon the filing of such petition in the district court, the judge shall set a date for a hearing, not less than forty days nor more than sixty days thereafter. It is the duty of the clerk of said court to cause a copy of such petition and a notice of the date and the time set for such hearing to be served upon the mayor of the town. The same shall be served at least thirty days prior to the hearing on such petition by the court. Upon the hearing and proof of the facts set forth in such petition, it shall be determined whether such tracts of land should be disconnected from said town, and the judge shall enter an order or decree accordingly. When a town has improved any of the highways passing through or adjoining said tracts of land by the construction and maintenance by said town of any special improvements along, under, or over the same for a period of more than two years prior to the presentation of the petition, the petitioners shall not be entitled to disconnect the land under the provisions of this part 7.



§ 31-12-705. Land not exempt from prior taxes

The land so disconnected shall not be exempt from the payment of any taxes lawfully assessed against it for the purpose of paying any indebtedness lawfully contracted by the governing body of said town while said land was within the limits thereof and which remains unpaid and for the payment of which said land could be lawfully taxed.



§ 31-12-706. Land subject to tax for prior indebtedness

When the governing body of such town levies a tax upon the property within such town for the purpose of paying such indebtedness or any part thereof and interest thereon, such governing body shall have the authority to levy a tax at the same rate and for the same purpose on the land so disconnected. The county treasurer shall pay over to such town all moneys collected by him on account of such tax, to be applied only to the payment of such indebtedness. In case the owner of any land so disconnected pays off and discharges a portion of such indebtedness equal in amount to the same proportion of the indebtedness which the valuation for assessment of his land bears to the entire valuation for assessment of all the property subject to taxation for the payment of such indebtedness, calculated according to the last assessment previous to such payment, said land shall be exempted from further taxation to pay such indebtedness. Upon such payment being made, the canceled bonds or other evidences of payment of such portion of said indebtedness shall be deposited with the treasurer of such town, and a certificate shall be given by him stating that such payment has been made.



§ 31-12-707. Decree recorded - proof

Two copies of the order or decree of said district court disconnecting any land described in said petition from any town, certified by the clerk of said district court, shall be filed for record in the office of the county clerk and recorder of the county in which such disconnected land is situated. The county clerk and recorder shall file the second certified copy with the division of local government in the department of local affairs, as provided by section 24-32-109, C.R.S. Such record or a copy of such order or decree, certified by the clerk of said district court, shall be proof of the disconnection of such land.












Powers and Functions of Cities and Towns

Article 15 - Exercise of Municipal Powers

Part 1 - Vesting of Corporate Powers

§ 31-15-101. Municipalities bodies politic - powers

(1) Municipalities:

(a) Shall be bodies politic and corporate, under such name as they are organized;

(b) May sue or be sued;

(c) May enter into contracts;

(d) May acquire, hold, lease, and dispose of property, both real and personal;

(e) May have a common seal which they may alter at their pleasure; and

(f) May accept the transfer of federal land for public purposes, including but not limited to municipal expansion and residential purposes.

(2) All such municipalities shall have the powers, authority, and privileges granted by this title and by any other law of this state together with such implied and incidental powers, authority, and privileges as may be reasonably necessary, proper, convenient, or useful to the exercise thereof. All such powers, authority, and privileges are subject to the restrictions and limitations provided for in this title and in any other law of this state.

(3) Each municipality may coordinate, pursuant to 43 U.S.C. sec. 1712, the "National Environmental Policy Act of 1969", 42 U.S.C. sec. 4321 et seq., 40 U.S.C. sec. 3312, 16 U.S.C. sec. 530, 16 U.S.C. sec. 1604, and 40 CFR parts 1500 to 1508, with the United States secretary of the interior and the United States secretary of agriculture to develop management plans that address hazardous fuel removal and other forest management practices, water development and conservation measures, watershed protection, public utilities protection, private property protection, and the protection of air quality on federal lands within such municipality's jurisdiction.



§ 31-15-102. Review without bond

In all actions, suits, and proceedings in any court in this state in which a municipality of this state is a party, such municipality may take an appeal, as provided by law and the Colorado appellate rules, without giving bond.



§ 31-15-103. Making of ordinances

Municipalities shall have power to make and publish ordinances not inconsistent with the laws of this state, from time to time, for carrying into effect or discharging the powers and duties conferred by this title which are necessary and proper to provide for the safety, preserve the health, promote the prosperity, and improve the morals, order, comfort, and convenience of such municipality and the inhabitants thereof not inconsistent with the laws of this state.



§ 31-15-104. Powers not exclusive

The enumeration of the powers set forth in this title shall not be construed to limit the exercise of any other power granted to municipalities by the provisions of any other law of this state.






Part 2 - General Administrative Powers

§ 31-15-201. Administrative powers

(1) The governing bodies in municipalities shall have the following general powers in relation to the administration of the municipality's affairs:

(a) To fill, by appointment, any vacancy occurring by death, removal, or resignation of any member of the governing body. Such appointee shall receive a majority vote of the remaining members of the governing body and shall hold his office only until the next regular election when the vacancy shall be filled by election as in other cases.

(b) To provide by ordinance for the appointment, term of office, removal, powers, duties, and compensation of all officers not otherwise provided for and of all employees;

(c) To appoint a board of health and prescribe its powers and duties;

(d) To provide for the taking of the municipal census, but no such census shall be taken by authority of the governing body more often than once between the years prescribed by law for the United States census to be taken;

(e) To provide by ordinance that all the paper, printing, stationery, blanks, fuel, and all the supplies needed for the use of the municipality shall be furnished by contract let to the lowest bidder;

(f) To organize, own, operate, control, direct, manage, contract for, or furnish ambulance service;

(g) To provide for the management and operation of any municipally owned hospital by any entity, public or private, profit or nonprofit, which the municipality determines will provide adequate and efficient administration for the operation of such hospital and to enter into contracts relating to such municipally owned hospital as authorized by part 1 of article 3 of title 25.5, C.R.S.;

(h) To authorize the use of electronic records or signatures and adopt rules, standards, policies, and procedures for use of electronic records or signatures pursuant to article 71.3 of title 24, C.R.S.;

(i) To establish an affordable housing dwelling unit advisory board for the municipality in accordance with the requirements of article 26 of title 29, C.R.S.






Part 3 - General Financial Powers

§ 31-15-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Net effective interest rate" of a proposed issue of bonds means the net interest cost of said issue divided by the sum of the products derived by multiplying the principal amount of such issue maturing on each maturity date by the number of years from the date of said proposed bonds to their respective maturities.

(2) "Net interest cost" of a proposed issue of bonds means the total amount of interest to accrue on said bonds from their date of issuance to their respective maturities plus the amount of any discount below par or less the amount of any premium above par at which said bonds are being or have been sold. In all cases the net effective interest rate and net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.



§ 31-15-302. Financial powers - legislative declaration

(1) The governing bodies in municipalities shall have the following general powers in relation to the finances of the municipality:

(a) To control the finances and property of the corporation;

(b) To appropriate money for municipal purposes only and provide for payment of debts and expenses of the municipality;

(c) To levy and collect taxes for general and special purposes on real and personal property;

(d) (I) To contract indebtedness on behalf of the municipality and upon the credit thereof by borrowing money or issuing the bonds of the municipality for any public purpose of the municipality, including but not limited to the following purposes: Supplying water, gas, heating and cooling, and electricity; purchasing land; and purchasing, constructing, extending, and improving public streets, buildings, facilities, and equipment; and for the purpose of supplying a temporary deficiency in the revenue for defraying the current expenses of the municipality.

(II) The total amount of indebtedness for all such purposes shall not at any time exceed three percent of the actual value, as determined by the assessor, of the taxable property in the municipality except such debt as may be incurred in supplying water. No loan for any purpose shall be made except by ordinance, which shall be irrepealable until the indebtedness provided for is fully paid or discharged, specifying the purposes to which the funds to be raised shall be applied and providing for the levying of a tax which, together with such other revenue, assets, or funds as may be pledged, is sufficient to pay the annual interest and extinguish the principal of said debt within the time limited for the debt to run, which, except such debt as may be incurred in supplying water, shall not be more than thirty years, and further providing that said tax, when collected, shall only be applied for the purposes specified in said ordinance until the indebtedness is paid and discharged. No debt shall be created, except in supplying water, unless the question of incurring the same is submitted, at a regular or special election of the municipality, to the registered electors thereof as defined by the "Colorado Municipal Election Code of 1965" and a majority of the registered electors voting upon the question vote in favor of creating such debt.

(III) No statutory provisions of any other law limiting or fixing tax rates shall limit the provisions of this paragraph (d).

(IV) Bonds issued under this paragraph (d) may mature serially during a period of not more than thirty years from the date thereof, in which event the amounts of such annual maturities shall be fixed by the governing body; except that bonds issued to supply water may mature over a longer period. If the governing body so determines, said bonds may be redeemable prior to maturity with or without payment of a premium, not exceeding three percent of the principal thereof. In any event said bonds shall be subject to call commencing not later than fifteen years after the date thereof. The right to redeem all or part of said bonds prior to their maturity and the order of any such redemption shall be reserved in the ordinance authorizing the issuance of bonds and shall be set forth on the face of said bonds.

(V) The ordinance or resolution submitting the question of contracting an indebtedness shall contain a statement of the maximum net effective interest rate at which said indebtedness may be incurred.

(VI) (A) The governing body of any municipality, having received approval at an election to issue bonds and having determined that the limitations of the original election question are too restrictive to permit the advantageous sale of the bonds so authorized, may submit at another regular or special election the question of issuing the bonds or any portion thereof at a higher maximum net effective interest rate than the maximum interest rate or maximum net effective interest rate approved at the original election; the question of issuing the bonds or any portion thereof to mature over a longer period of time than the maximum period of maturity approved at the original election; or both such questions.

(B) An election held pursuant to this subparagraph (VI) shall be held in substantially the same manner as an election to authorize bonds initially except as may be required for the submission of the limited question permitted under this subparagraph (VI).

(C) At an election held pursuant to this subparagraph (VI), if the changes submitted are not approved, such result shall not impair the authority of the governing body at a later time to issue the bonds originally approved within the limitations established at the first election.

(e) To prescribe, by general ordinance, the manner in which the charge on the respective owners of lots or lands, and on the lots or lands, shall be assessed and determined for the purposes so authorized by law. Such charge, when assessed, shall be payable by the owners at the time of the assessment, personally, and also shall be a lien upon the respective lots or parcels of land from the time of the assessment. Such charge may be collected and such lien enforced by a proceeding at law or in equity, either in the name of such municipality or of any person to whom it has directed payment be made. In any such proceedings, where pleadings are required, it shall be sufficient to declare generally for work and labor done and materials furnished on the particular street, alley, or highway or for water rent or gas used. Proceedings may be instituted against all the owners, or any of them, to enforce the lien against all the lots or land, or each lot or parcel, or any number of them embraced in any one assessment; but the judgment or decree shall be entered separately for the amount properly chargeable to each. Any proceedings may be severed in the discretion of the court for the purpose of trial, review, or appeal.

(f) (I) For the purpose of providing and accumulating funds for the construction, acquisition, or improvement of public buildings, water facilities, sewer facilities, heating and cooling works, or other public works or to supplement bond issues for the same purpose, the governing body of each municipality is authorized to create, by resolution, a public works fund, setting forth in such resolution the description and location of the buildings, water facilities, sewer facilities, heating and cooling works, or other public works to be constructed, acquired, or improved; the estimated cost of the same; the annual tax levy required; and the number of years such a levy should be made; and the time of a public hearing. In lieu of an ad valorem levy, the governing body of the municipality may provide for other taxes or revenues authorized by law which will produce equivalent funds.

(II) If the amount needed does not require a tax levy in excess of two mills, the governing body is authorized, after a public hearing, to make such a levy without putting the proposition to a vote of the qualified electors. If a special levy in excess of two mills for any one fiscal year is required, the governing body, by resolution, in their discretion may submit to the registered electors of such municipality the question of making such a special levy. The special election may be held on the same day as any other special or general election.

(III) In submitting the question to said electors, a ballot shall be printed giving the description and location of the public buildings, water facilities, sewer facilities, or other public works to be constructed, acquired, or improved; the estimated maximum amount to be expended for each single purpose; and the maximum mill levy, if any, required for each specified year. Each project shall be printed separately on the ballot.

(IV) The money derived from the special levy authorized shall be credited by the treasurer of the respective municipality to a special fund to be known as the public works fund. Such funds may be accumulated and held over for expenditure in subsequent years, but they shall be used only for the public works authorized. The governing body may change the purpose for which the fund may be expended after holding a public hearing. When the public works have been constructed, acquired, or improved and paid for, any unexpended balance in the public works fund shall be transferred to the general fund of the municipality.

(g) To deposit any moneys of general or special funds in any depository authorized in section 24-75-603, C.R.S. For the purpose of making such deposits, the governing body of a municipality may appoint, by written resolution, one or more persons to act as custodians of the moneys of the municipality. Such persons shall give surety bonds in such amounts and form and for such purposes as the governing body requires.

(h) To enter into installment purchase contracts or shared-savings contracts or otherwise incur indebtedness under section 29-12.5-103, C.R.S., to finance energy conservation and energy saving measures and enter into contracts for an analysis and recommendations pertaining to such measures under section 29-12.5-102, C.R.S.;

(i) (I) For a municipality that has a population of twenty thousand or fewer residents, to enter into contracts with a health care provider, who is licensed in this state, to provide health care services to such municipality. Such health care providers shall be known as "community contracted health care providers".

(II) The general assembly hereby finds, determines, and declares that access to health care services in rural areas is an increasing problem in Colorado. Some rural Coloradans do not have access to a primary care provider in their town and are forced to travel. It is the intent of the general assembly to ease the strain on rural Coloradans' health care needs by allowing a municipality with twenty thousand or fewer residents to contract with a health care provider to provide health care services to rural areas.

(III) (Deleted by amendment, L. 2008, p. 212, § 1, effective March 26, 2008.)






Part 4 - Police Regulations

§ 31-15-401. General police powers

(1) In relation to the general police power, the governing bodies of municipalities have the following powers:

(a) To regulate the police of the municipality, including employing certified peace officers to enforce all laws of the state of Colorado notwithstanding section 16-2.5-201, and pass and enforce all necessary police ordinances;

(b) To do all acts and make all regulations which may be necessary or expedient for the promotion of health or the suppression of disease;

(c) To declare what is a nuisance and abate the same and to impose fines upon parties who may create or continue nuisances or suffer nuisances to exist; except that a municipal ordinance may impose liability on the owner of real property for a nuisance committed on the property by a tenant in lawful possession of the property only if the municipality notifies the property owner and tenant of the nuisance before a fine or other liability is imposed;

(d) (I) To provide for and compel the removal of weeds, brush, and rubbish of all kinds from lots and tracts of land within such municipalities and from the alleys behind and from the sidewalk areas in front of such property at such time, upon such notice, and in such manner as such municipalities prescribe by ordinance, and to assess the whole cost thereof, including five percent for inspection and other incidental costs in connection therewith, upon the lots and tracts of land from which the weeds, brush, and rubbish are removed. The assessment shall be a lien against each lot or tract of land until paid and shall have priority over all other liens except general taxes and prior special assessments.

(II) In case such assessment is not paid within a reasonable time specified by ordinance, it may be certified by the clerk to the county treasurer who shall collect the assessment, together with a ten percent penalty for cost of collection, in the same manner as other taxes are collected. The laws of this state for assessment and collection of general taxes, including the laws for the sale and redemption of property for taxes, shall apply to the collection of such assessments.

(e) To prevent and suppress riots, routs, affrays, noises, disturbances, and disorderly assemblies in any public or private place;

(f) To prevent fighting, quarreling, dog fights, cock fights, and all disorderly conduct;

(g) To suppress bawdy and disorderly houses and houses of ill fame or assignation within the limits of the municipality or within three miles beyond, except where the boundaries of two municipalities adjoin the outer boundaries of the municipality; to suppress gaming and gambling houses, lotteries, and fraudulent devices and practices for the purpose of gaining or obtaining money or property; and to regulate the promotion or wholesale promotion of obscene material and obscene performances, as defined in part 1 of article 7 of title 18, C.R.S.;

(h) To restrain and punish loiterers, mendicants, and prostitutes;

(i) To prohibit and punish for cruelty to animals;

(j) To establish and erect jails, correction centers, and reform schools for the reformation and confinement of loiterers and disorderly persons and persons convicted of violating any municipal ordinance, to make rules and regulations for the government of the same, and to appoint necessary officers and assistants therefor;

(k) To use the county jail for the confinement or punishment of offenders, subject to such conditions as are imposed by law, and with the consent of the board of county commissioners;

(l) To authorize the acceptance of a bail bond when any person has been arrested for the violation of any ordinance and a continuance or postponement of trial is granted. When such bond is accepted, it shall have the same validity and effect as bail bonds provided for under the criminal statutes of this state.

(m) (I) To regulate and to prohibit the running at large and keeping of animals, including fowl, within the municipality and to otherwise provide for the regulation and control of such animals including, but not limited to, licensing, impoundment, and disposition of impounded animals.

(II) In case any municipality neglects or refuses to pass an ordinance in conformity with this paragraph (m), anyone impounding an animal running at large within the limits of said municipality shall notify the state board of stock inspection commissioners, and said animal shall be disposed of by said board as provided in article 44 of title 35, C.R.S.

(n) To regulate and license pawnbrokers as provided in section 29-11.9-102;

(o) To enact and enforce ordinances prohibiting gambling and the use of any gambling device, as said terms are defined in section 18-10-102, C.R.S., in a park, on a public way, or on a street; except that in enacting and enforcing said ordinances, a municipality, notwithstanding any other provision of law to the contrary, may also prohibit social gambling in or on parks, public ways, or streets. Nothing in this paragraph (o) shall be construed as prohibiting pari-mutuel betting or wagering under article 60 of title 12, C.R.S.

(p) (I) To adopt reasonable regulations for the operation of establishments open to the public in which persons appear in a state of nudity for the purpose of entertaining the patrons of such establishment; except that such regulations shall not be tantamount to a complete prohibition of such operation. Such regulations may include the following:

(A) Minimum age requirements for admittance to such establishments;

(B) Limitations on the hours during which such establishments may be open for business; and

(C) Restrictions on the location of such establishments with regard to schools, churches, and residential areas.

(II) The governing body of the municipality may enact ordinances which provide that any establishment which engages in repeated or continuing violations of regulations adopted by the governing body shall constitute a public nuisance. In addition to the power provided for in paragraph (c) of this subsection (1) the governing body of the municipality may bring an action for an injunction against the operation of such establishment in a manner which violates such regulations.

(III) Nothing in the regulations adopted by the governing body of the municipality pursuant to this paragraph (p) shall be construed to apply to the presentation, showing, or performance of any play, drama, ballet, or motion picture in any theater, concert hall, museum of fine arts, school, institution of higher education, or other similar establishment as a form of expression of opinion or communication of ideas or information, as differentiated from the promotion or exploitation of nudity for the purpose of advancing the economic welfare of a commercial or business enterprise.

(q) (I) To control and limit fires, including but not limited to the prohibition, banning, restriction, or other regulation of fires and the designation of places where fires are permitted, restricted, or prohibited.

(II) Nothing in this paragraph (q) shall be construed to preempt or supercede state, tribal, or federal law concerning the control, limitation, or other regulation of fires described in this paragraph (q).



§ 31-15-402. Liability for violation of nuisance ordinance

(1) If a municipality serves upon an owner and tenant of real property notice of a violation of a nuisance ordinance committed by a tenant on property that the owner rents or leases to a tenant, the owner shall have the right to deliver written notice to the tenant to abate the nuisance. If the tenant does not abate the nuisance within five days after delivery of the notice, the owner may enter the exterior area of the property and abate the nuisance.

(2) This section shall not be construed to prohibit a property owner from entering any area of the property under the terms of the lease with the tenant.

(3) If the abatement of a nuisance pursuant to this section requires the removal of a motor vehicle from the property, the property owner may abate the nuisance only by hiring a towing carrier, as defined in section 40-10.1-101, C.R.S., to take the vehicle to a lot for storage under appropriate protection.

(4) Unless the lease provides otherwise, the tenant shall be liable to the owner of the real property for the amount of the owner's direct costs in abating a nuisance pursuant to this section and for the amount of the fine imposed upon the owner on and after the date on which the tenant received notice of the nuisance from the municipality pursuant to section 31-15-401 (1)(c).

(5) Nothing in this section shall be construed to limit a tenant's legal remedies for harm caused by a property owner to the tenant's person or to the tenant's property other than the property that is the subject of an abatement pursuant to this section.



§ 31-15-403. Prohibition against the use of restraints on pregnant women in custody

A municipality that chooses to establish and operate a jail, as authorized in section 31-15-401 (1)(j), shall comply with the provisions of section 17-26-104.7, C.R.S., concerning the use of restraints on pregnant women in custody.






Part 5 - Regulation of Businesses

§ 31-15-501. Powers to regulate businesses

(1) The governing bodies of municipalities have the following powers to regulate businesses:

(a) To prohibit within the limits of the municipality any offensive or unwholesome business or establishment and also to prohibit the carrying on of any business or establishment in an offensive and unwholesome manner within the limits of the municipality;

(b) To compel the owner of any grocery, cellar, soap or tallow candlery, tannery, stable, pigsty, privy, sewer, or other unwholesome or nauseous house or place to cleanse, abate, or remove the same, and to regulate the location thereof;

(c) To license, regulate, and tax, subject to any law of this state, any lawful occupation, business place, amusement, or place of amusements and to fix the amount, terms, and manner of issuing and revoking licenses issued therefor; except that, for purposes of the application of any occupational privilege tax, oil and gas wells and their associated production facilities have not been, are not, and shall not be considered an occupation or business place subject to such tax;

(d) To direct the location and regulate the management and construction of slaughterhouses, packing houses, renderies, tallow candleries, bone factories, soap factories, tanneries, and dairies within the limits of the municipality;

(e) To direct the location and regulate the use and construction of breweries, distilleries, livery stables, blacksmith shops, and foundries within the limits of the municipality;

(f) (I) To license, regulate, and control the laying of railroad tracks, to provide for and change the location, grade, and crossing of any railroad, and to control, regulate, and prohibit the use of steam engines and locomotives propelled by steam power within the corporate limits;

(II) To require railroad companies to fence their respective railroads or any portion of the same and to construct cattle guards at crossings of streets and public roads and keep the same in repair within the limits of the municipality;

(III) To require railroad companies to keep flagmen at railroad crossings of streets and to provide protection against injury to persons and property in the use of such railroads;

(IV) To compel such railroads to raise or lower their railroad tracks to conform to any grade which may at any time be established by such municipality and, when such tracks run lengthwise of any street, alley, or highway, to keep their tracks on a level with the street surface so that such tracks may be crossed at any place on such street, alley, or highway;

(V) To compel and require railroad companies to make, keep open, and keep in repair ditches, drains, sewers, and culverts along and under their railroad tracks so that filthy or stagnant pools of water cannot stand on their grounds or rights-of-way and so that the natural drainage of adjacent property shall not be impeded;

(g) To license, tax, regulate, suppress, and prohibit hucksters, peddlers, pawnbrokers, and keepers of ordinaries, theatrical and other exhibitions, shows, and amusements and to revoke such license at pleasure;

(h) To license, tax, and regulate hackmen, omnibus drivers, carters, cabmen, porters, expressmen, and all others pursuing like occupations and to prescribe the compensation;

(i) To license, regulate, tax, and restrain runners for stages, cars, public houses, or other things or persons;

(j) To license, regulate, tax, or prohibit and suppress billiard, bagatelle, pigeonhole, or any other tables or implements kept or used for a similar purpose in any place of public resort and pin alleys and ball alleys;

(k) To regulate the sale of meats, poultry, fish, butter, cheese, lard, vegetables, and all other provisions and to provide for the place and manner of selling the same. It is unlawful for any municipality to impose by ordinance or otherwise any license, assessment, or other charge upon any person bringing food products to such municipality for sale, either in bulk or by retail, from house to house if said food products were grown or raised by the person so having them for sale and are products of the state of Colorado.

(l) To regulate the sale of bread in the municipality and to prescribe the weight and quality of the bread in the loaf;

(m) To provide for and regulate the inspection of meats, poultry, fish, butter, cheese, lard, vegetables, flour, meal, and other provisions;

(n) To provide for the inspection and sealing of weights and measures;

(o) To enforce the keeping and use of proper weights and measures by vendors;

(p) To tax, license, and regulate auctioneers, lumberyards, livery stables, public scales, money changers, and brokers; except that the exercise of their powers shall not interfere with sales made by sheriffs, tax collectors, coroners, marshals, executors, guardians, any assignees of insolvent debtors, bankrupts, or debtors under the federal bankruptcy code of 1978 (title 11 of the United States Code), or any other persons required by law to sell real or personal property at auction;

(q) To tax, license, and regulate secondhand and junk stores, to forbid their purchasing or receiving from minors without the written consent of their parents or guardians any article, and to compel a record of purchases to be kept, subject at all times to the inspection by the police.

(2) (a) Subject to the exemptions found in 8 U.S.C. sec. 1621 (c)(2), to the extent that any license, permit, certificate, or other authorization to conduct business issued by a municipality constitutes a professional license or commercial license regulated by 8 U.S.C. sec. 1621, the governing body of a municipality may issue such authorization to an individual only if the individual is lawfully present in the United States, and shall immediately deny any such authorization or renewal thereof upon determining that the individual is unlawfully present in the United States. The individual shall prove his or her identity with a secure and verifiable document, as that term is defined in section 24-72.1-102, C.R.S. A municipality shall not sell or utilize for any purpose other than those specified in law the information contained in the secure and verifiable document, and shall keep such information confidential unless disclosure is required by law; except that nothing in this paragraph (a) shall be construed to limit public access to records that are available for public inspection pursuant to article 72 of title 24, C.R.S.

(b) For purposes of this subsection (2), an individual is unlawfully present in the United States if the individual is an alien who is not:

(I) A qualified alien as defined in 8 U.S.C. sec. 1641;

(II) A nonimmigrant under the "Immigration and Nationality Act", federal Public Law 82-414, as amended; or

(III) An alien who is paroled into the United States under 8 U.S.C. sec. 1182 (d)(5) for less than one year.

(c) This subsection (2) shall be enforced without regard to race, religion, gender, ethnicity, or national origin.






Part 6 - Building and Fire Regulations

§ 31-15-601. Building and fire regulations - emission performance standards required

(1) The governing bodies of municipalities have the following powers in relation to building and fire regulations:

(a) To regulate the construction, repairs, and use of vaults, cisterns, areas, hydrants, pumps, sewers, and gutters;

(b) To regulate partition fences and party walls;

(c) To prescribe the thickness and strength of, and the manner of constructing, stone, brick, and other buildings and to prescribe the construction of fire escapes therein;

(d) To prescribe the limits within which wooden buildings shall not be erected, or moved into from outside said limits or placed in or repaired without permission, to direct that any buildings within the fire limits, when the same have been damaged by fire, decay, or otherwise to the extent of fifty percent of the value, be torn down or removed, and to prescribe the manner of ascertaining such damage;

(e) (I) To prevent the dangerous construction and condition of chimneys, fireplaces, hearths, stoves, stovepipes, ovens, and apparatus used in and about any factory and to cause the same to be removed or placed in a safe condition when considered dangerous;

(II) To regulate and prevent the carrying on of manufacturing which causes and promotes fires;

(III) To prevent the deposit of ashes in unsafe places and to cause all such buildings and enclosures as may be in a dangerous state to be put in a safe condition;

(f) To provide for the inspection of steam boilers;

(g) To compel the owners and occupants of houses and other buildings to have scuttles on the roof and stairs or ladders leading to the same and to compel the owners of all buildings over two stories in height to provide fire escapes;

(h) To regulate the size, number, and manner of the construction of the doors and stairways of theaters, tenement houses, audience rooms, and all buildings used for the gathering of a large number of people, to provide convenient, safe, and speedy exits in case of fire;

(i) To compel the owners of all lots with a building fronting on the street to provide a number on said building;

(j) To regulate or prevent the storage and transportation of gunpowder, tar, pitch, resin, coal oil, benzine, turpentine, hemp, cotton, gasoline, nitroglycerine, petroleum, or any of the products thereof, and other combustible or explosive material within the municipal limits and to prescribe the limits within which any such regulations shall apply; to regulate the use of lights in garages, shops, and other places; to regulate or prevent the storage of gunpowder and other high explosives within the municipal limits or within one mile of the outer boundaries thereof; and to regulate and restrain the use of fireworks, firecrackers, torpedoes, roman candles, skyrockets, and other pyrotechnic displays;

(j.5) To regulate fires consistent with the provisions of section 31-15-401 (1)(q);

(k) To regulate and prohibit the keeping of any lumberyard and the placing, piling, or selling of any lumber, timber, wood, or other combustible material within the fire limits of the municipality and to regulate the storage of any combustible material at any place within the limits of the municipality;

(l) To erect engine houses and provide fire engines, hose, hose carts, hooks and ladders, and other implements for the extinguishing of fires and provide for the use and management of the same by volunteer fire companies or otherwise; to determine the powers and duties of the members of the fire department in taking charge of property to the extent necessary to bring under control and extinguish any fire; to preserve and protect property not destroyed by fire; and to restrain persons from interfering with the discharge of the duties of the members of the fire department in connection with the fighting of any fire;

(m) (I) To adopt an ordinance to authorize, in consultation with the local board of health, local public health agencies, and any water and wastewater service providers serving the municipality, the use of graywater, as defined in section 25-8-103 (8.3), C.R.S., in compliance with any regulation adopted pursuant to section 25-8-205 (1)(g), C.R.S., and to enforce compliance with the governing body's ordinance.

(II) Before adopting an ordinance to authorize the use of graywater pursuant to subparagraph (I) of this paragraph (m), the municipal governing body is encouraged to enter into a memorandum of understanding with the local board of health, local public health agencies, and any water and wastewater service providers serving the municipality concerning graywater usage and the proper installation and operation of graywater treatment works, as defined in section 25-8-103 (8.4), C.R.S.

(2) By the date established in section 25-7-407, C.R.S., every governing body of a municipality which has enacted a building code, and thereafter every governing body which enacts a building code, shall enact a building code provision to regulate the construction and installation of fireplaces in order to minimize emission levels. Such building code provision shall contain standards which shall be the same as or stricter than the approved emission performance standards for fireplaces established by the air quality control commission in the department of public health and environment pursuant to section 25-7-407, C.R.S.



§ 31-15-602. Energy-efficient building codes - legislative declaration - definitions - repeal

(1) The general assembly hereby finds and declares that there is statewide interest in requiring an effective energy efficient building code for the following reasons:

(a) Excessive energy consumption creates effects beyond the boundaries of the local government within which the energy is consumed because the production of power occurs in centralized locations.

(b) Air pollutant emissions from energy consumption affects the health of the citizens throughout Colorado.

(c) The strain on the grid from peak electric power demands is not confined to jurisdictional boundaries.

(d) There is statewide interest in the reliability of the electrical grid and an adequate supply of heating oil and natural gas.

(e) Controlling energy costs for residents and businesses furthers a statewide interest in a strong economy and reducing the cost of housing in Colorado.

(2) As used in this section, unless the context otherwise requires:

(a) "Building code" means regulations related to energy performance, electrical systems, mechanical systems, plumbing systems, or other elements of residential or commercial buildings.

(b) "Energy code" means, at a minimum, the 2003 international energy conservation code, or any successor edition, published by the international code council or any other code determined by the Colorado energy office created in section 24-38.5-101, C.R.S., to be more appropriate for local conditions.

(c) "Office" means the Colorado energy office created in section 24-38.5-101, C.R.S.

(3) Within one year of July 1, 2007, the governing body of any municipality that has enacted a building code shall adopt an energy code that shall apply to the construction of, and renovations and additions to, all commercial and residential buildings in the municipality.

(4) (a) The energy code shall apply to any commercial or residential building in the municipality for which a building permit application is received subsequent to the adoption of the energy code.

(b) (I) A municipality shall not charge permit, plan review, or any other related or associated fees to install an active solar electric or solar thermal device or system that, in aggregate, exceed the lesser of the municipality's actual costs in issuing the permit or five hundred dollars for a residential application or one thousand dollars for a nonresidential application if the device or system produces fewer than two megawatts of direct current electricity or an equivalent-sized thermal energy system, or that exceed the municipality's actual costs in issuing the permit if the device or system produces at least two megawatts of direct current electricity or an equivalent-sized thermal energy system. The municipality shall clearly and individually identify all fees and taxes assessed on an application subject to this subsection (4)(b)(I) on the invoice. The general assembly hereby finds that there is a statewide need for certainty regarding the fees that can be assessed for permitting such devices or systems, and therefore declares that this subsection (4)(b) is a matter of statewide concern.

(II) This subsection (4)(b) is repealed, effective July 1, 2025.

(5) The following buildings are exempt from the provisions of subsection (4) of this section:

(a) Any building that is otherwise exempt from the provisions of the building code adopted by the governing body of the municipality in which the building is located and buildings that do not contain a conditioned space;

(b) Any building that does not use either electricity or fossil fuels for comfort heating. A building will be presumed to be heated by electricity even in the absence of equipment used for electric comfort heating if the building is provided with electrical service in excess of one hundred amps, unless the code enforcement official of the municipality determines that the electrical service is necessary for a purpose other than for providing electric comfort heating.

(c) Historic buildings that are listed on the national register of historic places or Colorado state register of historic properties and buildings that have been designated as historically significant or that have been deemed eligible for designation by a local governing body that is authorized to make such designations; and

(d) Any building that is exempt pursuant to the energy code.

(6) Notwithstanding any other provisions of this section, the governing body of any municipality that is required to adopt an energy code may make any amendments to the energy code that the governing body deems appropriate for local conditions, so long as the amendments do not decrease the effectiveness of the energy code.

(7) (a) The office shall ensure that information explaining the requirements of the energy code and describing acceptable methods of compliance is available to builders, designers, engineers, and architects.

(b) The office shall provide the governing body of any municipality with technical assistance concerning the implementation and enforcement of the energy code.






Part 7 - Public Property and Improvements

§ 31-15-701. Necessary buildings

The governing body of each municipality has the power to erect and care for all necessary public buildings for the use of the municipality.



§ 31-15-702. Streets and alleys

(1) The governing body of each municipality has the power:

(a) (I) To lay out, establish, open, alter, widen, extend, grade, pave, or otherwise improve streets, parks, and public grounds and vacate the same and to direct and regulate the planting of ornamental and shade trees in such streets, parks, and public grounds; to plant trees upon the same; to regulate the use of the same; to prevent and remove encroachments or obstructions upon the same; to provide for the lighting of the same; and to provide for the cleansing of the same;

(II) To regulate the openings therein for the laying-out of gas or water mains and pipes, the building and repairing of sewers, tunnels, and drains, and the erecting of utility poles. Any company organized under the general laws of this state or any association of persons organized for the purpose of manufacturing energy to supply municipalities or the inhabitants thereof with the same has the right by consent of the governing body, but not without such consent, subject to existing rights, to erect factories and lay down pipes in the streets or alleys of any municipality in the state, subject to such regulations as any such municipality by ordinance may impose.

(III) To regulate the use of sidewalks along the streets and alleys and all structures thereunder and to require the owner or occupant of any premises to keep the sidewalks, or along the same, free from snow and other obstructions;

(IV) To regulate and prevent the throwing or depositing of ashes, garbage, or any offensive matter in and to prevent any injury to any street, park, or public ground;

(V) To provide for and regulate crosswalks, curbs, and gutters;

(VI) To regulate and prevent the use of streets, parks, and public grounds for signs, signposts, awnings, awning posts, and power and communications poles, and for posting handbills and advertisements; to regulate and prohibit the exhibition or carrying of banners, placards, advertisements, or handbills in the streets or public grounds or upon the sidewalks; and to regulate and prevent the flying of flags, banners, or signs across the streets or from houses;

(VII) To regulate traffic and sales upon the streets, sidewalks, and public places and to regulate the speed of vehicles, cars, and locomotives within the limits of the municipality;

(VIII) To regulate the numbering of houses and lots and to name and change the name of any street or other public place;

(b) (I) To provide for the construction and maintenance of sidewalks, curbs, and gutters of such material and in such manner as shall be designated and to provide for paying the expenses thereof by special assessments upon the adjacent or abutting property, which assessments shall constitute a lien as provided in section 31-15-401 (1)(d)(I);

(II) To grade, grade or gravel, or otherwise surface or improve streets and alleys and to assess the costs of such improvements upon the lots or lands adjacent to or abutting upon any street or alley or portion thereof so improved, which assessments shall constitute a lien as provided in section 31-15-401 (1)(d);

(c) To grant, by ordinance and upon such terms and conditions as may be prescribed therein, to other municipalities the right-of-way through, over, across, and under streets and alleys for the purpose of laying, constructing, operating, maintaining, and repairing waterworks and all pipelines connected therewith;

(d) To authorize the construction of mills and mill races, irrigating or mining ditches, and feeders on, through, or across the streets of the municipality at such places and under such restrictions as deemed proper.



§ 31-15-703. Improvements - petition - construction

(1) When the owners of sixty percent of the frontage of the lots or lands adjacent to or abutting upon any street or alley or designated portion thereof petition the governing body in writing to construct a sewer, including a storm sewer, in said street or alley or require sidewalks to be constructed along said street or alley or designated portion thereof, it is the duty of the governing body to order said improvement to be made, to assess the cost of said improvement against the lots or lands adjacent to or abutting upon said sidewalk, street, or alley so improved, and to collect the assessment as provided in sections 31-15-401 (1)(d) and 31-15-704.

(2) When the governing body deems it necessary that any sewer, including a storm sewer, should be constructed, it shall construct the same, assess the cost thereof against the adjacent property, and collect the assessment as provided in sections 31-15-401 (1)(d) and 31-15-704. When the governing body deems it necessary that any portion of a sidewalk, curb, and gutter be constructed or repaired, it may, on its own motion, order the same to be done, and if not constructed or repaired by the owner upon notice, the municipality may construct or repair the same, assess the costs thereof against the adjacent property owner, and collect the assessment as provided in sections 31-15-401 (1)(d) and 31-15-704.



§ 31-15-704. Collection of assessments

When the cost of any improvement provided for in sections 31-15-702 (1)(b) and 31-15-703 is assessed against the owners of adjacent or abutting property and the assessment is not paid within thirty days, the clerk shall certify said assessment to the treasurer of the county who shall extend said assessment upon his tax roll and collect it in the same manner as other taxes assessed upon said property.



§ 31-15-705. Construction of highway - petition - notice - election - tax

Any municipality may aid in the construction and repair of any highway leading thereto by appropriating a portion of the highway tax belonging to said municipality, not exceeding fifty percent thereof annually, as provided in this section. When a petition signed by twenty of the registered electors of said municipality asking that the question of aiding in the construction or repair of any highway leading thereto be submitted to the registered electors thereof is presented to the governing body, the governing body immediately shall give notice of a special election. Said notice shall specify the date of such election, the particular highway proposed to be aided, and the proportion of the highway tax then levied and not expended or next thereafter to be levied to be appropriated. The election shall be conducted in accordance with the provisions of the "Colorado Municipal Election Code of 1965". The question on the ballot or voting machine tabs shall be "Appropriation" or "No appropriation". If a majority of the votes polled are for appropriation, the governing body may aid in the construction and repair of said highway to the extent of the appropriation in the same manner as they otherwise would if said highway were within the municipal limits of said municipality. No part of such highway tax shall be expended more than two miles from the limits of such municipality.



§ 31-15-706. Railroad track

(1) The governing body of each municipality has the power to grant the use of, or the right to lay down, any railroad track in any street of the municipality to any steam or street railroad company operating its cars, by any kind of mechanical motive power, only upon the written consent of the owners of the land representing more than one-half of the frontage of the street or so much thereof as is sought to be used for railroad purposes. No franchise shall be granted on that part of any street upon which any other company is operating cars without the written consent of a majority of the frontage owners in every block abutting the track already down upon said street.

(2) The governing body of each municipality has the power to extend, by condemnation or otherwise, any street, alley, or highway over or across or to construct any sewer under or through any railroad track, right-of-way, or land of any railroad company within the corporate limits, but where no compensation is made to such railroad company, the municipality shall restore such railroad track, right-of-way, or land to its former state or in a sufficient manner not to have impaired its usefulness.



§ 31-15-707. Municipal utilities

(1) The governing body of each municipality has the power:

(a) (I) To acquire waterworks, gasworks, and gas distribution systems for the distribution of gas of any kind or electric light and power works and distribution systems, or heating and cooling works and distribution systems for the distribution of heat and cooling obtained from geothermal resources, solar or wind energy, hydroelectric or renewable biomass resources, including waste and cogenerated heat, and all appurtenances necessary to any of said works or systems or to authorize the erection, ownership, operation, and maintenance of such works and systems by others. No such works or systems, except waterworks, shall be acquired or erected by a municipality until the question of acquiring or erecting the same is submitted at a regular or special election and approved in the manner provided for authorization of bonded indebtedness by section 31-15-302 (1)(d) and in accordance with the requirements of law, including requirements of law relating to the acquisition and financing of public utilities by municipalities. The question of acquiring or erecting a waterworks need not be so submitted and approved at an election.

(II) All such works or systems authorized by any municipality to be erected by others or the franchise of which is extended or renewed shall be authorized, extended, or renewed upon the express condition that such municipality has the right and power to purchase or condemn any such works or systems at their fair market value at the time of purchasing or condemning such works or systems, excluding all value of the franchise or right-of-way through the streets and also excluding any value by virtue of any contract for hydrant or private rental or otherwise entered into with the municipality in excess of the fair market value of the works or systems. If, after an election conducted in the manner prescribed in section 31-15-302 (1)(d), the municipality is authorized to acquire any of said works or systems after granting a franchise therefor to any person, the municipality shall purchase or condemn such works or systems within the municipal limits then utilized in serving the inhabitants of such municipality at their fair market value. Nothing in this subparagraph (II) shall require such municipality to purchase or condemn all or any part of such works or systems which is obsolete or which has outworn its usefulness.

(III) If the municipality elects to purchase such works or systems and if the parties in interest cannot agree on the purchase price, they shall enter into a written agreement to arbitrate the matter and to abide by the award of the arbitrators, in which event each party shall choose an arbitrator to determine their fair market value. If the two arbitrators cannot agree on the fair market value, they shall choose a third disinterested arbitrator, and the award of any two arbitrators shall be final and binding upon the parties.

(IV) Nothing in this paragraph (a) shall authorize the condemnation or purchase of any such works or systems within twenty years after the granting of any franchise therefor, except at periods of ten or fifteen years thereafter, without the consent of the owner of the franchise.

(b) To construct or authorize the construction of such waterworks without their limits and, for the purpose of maintaining and protecting the same from injury and the water from pollution, their jurisdiction shall extend over the territory occupied by such works and all reservoirs, streams, trenches, pipes, and drains used in and necessary for the construction, maintenance, and operation of the same and over the stream or source from which the water is taken for five miles above the point from which it is taken and to enact all ordinances and regulations necessary to carry the power conferred in this paragraph (b) into effect;

(c) To make such grant to inure for a term of not more than twenty-five years when the right to build and operate such water, gas, heating and cooling, or electric light works is granted to a person by said municipality and to authorize such person to charge and collect from each person supplied by them with water, gas, heat, cooling, or electric light such water, gas, heat, cooling, or electric light rent as may be agreed upon between the person building said works and said municipality; and to enter into a contract with the person constructing said works to supply said municipality with water for fire purposes and for such other purposes as may be necessary for the health and safety thereof and also with gas, heat, cooling, and electric light and to pay therefor such sums as may be agreed upon between said contracting parties;

(d) To assess from time to time, when constructing such water, gas, heating and cooling, or electric light works and in such manner as it deems equitable, upon each tenement or other place supplied with water, gas, heat, cooling, or electric light, such water, gas, heat, cooling, or electric light rent as may be agreed upon by the governing body. Gas, heat, cooling, and electric light shall be charged for according to use. At the regular time for levying taxes in each year, said municipality is empowered to levy and cause to be collected, in addition to the other taxes authorized to be levied, a special tax on taxable property in said municipality. Such tax, with the water, gas, heat, cooling, or electric light rents hereby authorized, shall be sufficient to pay the expenses of running, repairing, and operating such works. If the right to build, maintain, and operate such works is granted to a person by a municipality and the municipality contracts with said person for the supplying of water, gas, heat, cooling, or electric light for any purpose, such municipality shall levy each year and cause to be collected a special tax, as provided for in this paragraph (d), sufficient to pay off such water, gas, heat, cooling, or electric light rents so agreed to be paid to said person constructing said works. The tax shall not exceed the sum of three mills on the dollar for any one year.

(e) To condemn and appropriate so much private property as is necessary for the construction and operation of water, gas, heating and cooling, or electric light works in such manner as may be prescribed by law; and to condemn and appropriate any water, gas, heating and cooling, or electric light works not owned by such municipality in such manner as may be prescribed by law for the condemnation of real estate.



§ 31-15-708. Water and water systems

(1) The governing body of each municipality has the power:

(a) To construct public wells, cisterns, and reservoirs in the streets and other public and private places within the municipality or beyond the limits thereof for the purpose of supplying the same with water, to provide proper pumps and conducting pipes or ditches, to regulate the distribution of water for irrigating and other purposes, and to levy an equitable and just tax upon all consumers of water for the purpose of defraying the expense of such improvements;

(b) (I) To take water in sufficient quantity, for the purpose provided in paragraph (a) of this subsection (1), from any stream, creek, gulch, or spring in this state. If the taking of such water in such quantity materially interferes with or impairs the vested right of any person residing upon such creek, gulch, or stream or doing any milling or manufacturing business thereon, the governing body shall first obtain the consent of such person or acquire the right of domain by condemnation as prescribed by law and make full compensation or satisfaction for all the damages thereby occasioned to such person.

(II) When it is deemed necessary by any municipality to enter upon or take private property for any of the uses set forth in this section, the property shall be examined and appraised and the damages thereon assessed. The proceedings shall be in all respects the same as provided by articles 1 to 7 of title 38, C.R.S., for the taking of private property for public or private use.

(c) To regulate the water supply used in said municipality for domestic or household purposes and to prohibit and condemn the use of any and all surface wells and the waters thereof for domestic or household purposes when the same are found injurious to the health of said municipality or of the inhabitants thereof;

(d) To supply water from its water system to consumers outside the municipal limits of the municipality and to collect such charges upon such conditions and limitations as said municipality may impose by ordinance.



§ 31-15-709. Sewers and sewer systems

(1) The governing body of each municipality has the power:

(a) To construct and keep in repair culverts, drains, sewers, water mains, and cesspools and to regulate their use; and to assess, either in whole or in part, the cost of the construction of sewers, water mains, and drains upon the lots or lands adjacent to and opposite the improvements in proportion to the frontage of such lots or lands abutting upon the street in which such sewer, water main, or drain is to be laid. The cost of such sewer, water main, or drain at street intersections or crossings shall be wholly paid for by the municipality. The benefit to the public generally, if any, shall be determined by ordinance and shall be assessed against such municipality, and the balance shall be assessed against the lots or lands and the owners thereof according to the frontage.

(b) To establish a system of sewerage and for that purpose to divide the municipality into districts; to impose a special assessment or tax to defray the expense of constructing such sewers upon private property within such district or upon the lots or lands adjacent to or abutting upon the street where said sewer is laid; to compel the owners of any buildings located in said district and on blocks abutting on any established sewer to connect with such sewer; to prohibit the keeping or maintaining of any vault, closet, privy, or cesspool within said district or within four hundred feet of any established sewer; and to regulate the construction, maintenance, and use of all vaults, closets, privies, and cesspools within the municipal limits and not within said prohibited districts or in proximity to an established sewer.



§ 31-15-710. Water pollution control

(1) The governing body of each municipality has the power:

(a) To provide for the cleansing and purification of water, watercourses, and canals and the draining or filling of ponds on private property when necessary to prevent or abate nuisances; and for the purpose of aiding in the prevention and abatement of water pollution all municipalities are authorized:

(I) To apply for and to accept grants or loans or any other aid from the United States or any agency or instrumentality thereof under any federal law in force;

(II) To construct, reconstruct, lease, improve, better, and extend sewerage facilities and sewage treatment works wholly within or wholly without the municipality or partially within and partially without the municipality;

(III) To issue its general obligation bonds or other general obligations for said purpose pursuant to and within the limitations prescribed by section 31-15-302 (1)(d) and to issue its revenue bonds or obligations for such purpose pursuant to law;

(IV) To provide that such bonds or obligations or any part thereof may be sold to the state of Colorado, the United States, or any agency or instrumentality of either at private sale and without advertisement;

(V) To cooperate with other local public bodies and with state agencies and institutions by contract for the joint construction and financing of sewerage facilities and sewage treatment works and the maintenance and operation thereof;

(VI) To enter into joint operating agreements with industrial enterprises and to accept gifts or contributions from such industrial enterprises for the construction, reconstruction, improvement, betterment, and extension of sewerage facilities and sewage treatment works. When determined by its governing body to be in the public interest and necessary for the protection of public health, any municipality is authorized to enter into and perform contracts, whether long-term or short-term, with any industrial establishment for the provision and operation by the municipality of sewerage facilities to abate or reduce the pollution of waters caused by discharges of industrial wastes by the industrial establishment and the payment periodically by the industrial establishment to the municipality of amounts at least sufficient, in the determination of such governing body, to compensate the municipality for the cost of providing, including payment of principal and interest charges, if any, and of operating and maintaining the sewerage facilities serving such industrial establishment. The powers set forth in this subparagraph (VI) may only be exercised after approval of the state board of health.



§ 31-15-711. Other public improvements

(1) The governing body of each municipality has the power:

(a) To deepen, widen, dock, cover, wall, alter, or change the channel of watercourses;

(b) To establish markets and market houses and provide for the regulation and use thereof. No charge or assessments of any kind shall be levied on any truck or other vehicle, or on the owner thereof, bringing produce or provisions to any of the markets in the municipality, for standing in or occupying a place in any of the marketplaces of the municipality or in the streets contiguous thereto on market days and evenings previous thereto. The governing body has full power to prevent forestalling, to prohibit or regulate huckstering in the markets, and to prescribe the kind and description of articles which may be sold and the stands and places to be occupied by the vendors. The governing body may authorize the immediate seizure, arrest, or removal from the markets of any person violating its regulations as established by ordinance, together with any article of produce in his possession, and additionally may authorize the immediate seizure and destruction of tainted or unsound meat or other provisions.

(c) To establish and operate at public expense municipal slaughterhouses and cold storage plants where animals may be slaughtered at the cost of labor and other necessary expense, held in cold storage, and delivered to the owners or sold. Any municipality establishing and operating such slaughterhouse shall charge a reasonable fee for the slaughter of animals and the storage of meat, and said fees shall be used to pay the necessary expenses of conducting the business.

(d) To provide for and regulate public scales and to require the vendors of coal, hay, and like articles of merchandise, when requested to do so by the purchaser of such articles, to weigh the same upon the public scales before delivering the same to their customer or vendees;

(e) To erect, establish, and maintain public hospitals, medical dispensaries, and other suitable places of relief. No such hospitals, medical dispensaries, or other suitable places of relief shall be established, acquired, or erected by a municipality unless the question is submitted at a regular or special election and approved in the manner provided for authorization of bonded indebtedness by section 31-15-302 (1)(d) and unless such municipality does not have a general licensed medical and surgical hospital in operation within its municipal limits within the twelve months immediately preceding said election.

(f) To provide by ordinance for the construction, maintenance, and operation of public parking facilities, buildings, stations, or lots and to pay for their cost by general tax levy or otherwise or by the issuance of bonds of such municipality, which bonds may be retired by revenues assessed and collected as rentals, fees, or charges from the operation of such facilities or from parking meter rentals or charges;

(g) To develop, maintain, and operate mass transportation systems, either individually or jointly with any government, county, or other political subdivision, pursuant to the provisions of part 2 of article 1 of title 29, C.R.S.;

(h) To construct and keep in repair bridges, viaducts, and tunnels and regulate their use and to establish within the municipal limits all toll bridges and ferries, license and regulate the same, and, from time to time, fix tolls thereon;

(i) To construct, maintain, and operate safety measures that are necessary to allow the municipality to restrict the sounding of locomotive horns at highway-rail grade crossings in compliance with 49 U.S.C. sec. 20153, as amended, and the applicable rules of the federal railroad administration. The governing body of the municipality shall construct, maintain, and operate the safety measures in accordance with the provisions of section 40-4-106, C.R.S., and the standards of safety prescribed by the public utilities commission pursuant to section 40-29-110, C.R.S.

(j) To provide in the municipal budget for programs that support education and outreach on environmental sustainability and for financing capital improvements for energy efficiency retrofits and the installation of renewable energy fixtures, as defined in section 30-11-107.3, C.R.S., for private residences and commercial property within the municipality but that do not exempt the municipality from the requirements of any other statute;

(k) To encourage homeowners to participate in utility demand-side management programs where applicable.



§ 31-15-711.5. Municipal jails - sanitary standards

Any municipality that chooses to establish and operate a jail, as authorized in section 31-15-401 (1)(j), that begins operations on or after August 30, 1999, may establish sanitary standards for such jail relating to space requirements, furnishing requirements, required special use areas or special management housing, and environmental condition requirements, including but not limited to standards pertaining to light, ventilation, temperature, and noise level. If a municipality does not adopt standards pursuant to this section, the jail operated by or under contract with the municipality shall be subject to the standards adopted by the department of public health and environment pursuant to section 25-1.5-101 (1)(i), C.R.S. In establishing such standards, the municipality is strongly encouraged to consult with national associations that specialize in policies relating to correctional institutions.



§ 31-15-712. Public improvements by contract - cities

All work done by the city in the construction of works of public improvement of five thousand dollars or more shall be done by contract to the lowest responsible bidder on open bids after ample advertisement. It shall be unlawful for any person to divide a works of public improvement construction into two or more separate projects for the sole purpose of evading or attempting to evade the requirement that works of public improvement construction costing five thousand dollars or more be submitted to open bidding, unless the total cost of any such project would be less if divided into two or more projects than if submitted to open bidding as one project. If no bids are received or if, in the opinion of the city council, all bids received are too high, the city may enter into negotiations concerning the contract. No negotiated price shall exceed the lowest responsible bid previously received. The city is not required to advertise for and receive bids for such technical, professional, or incidental assistance as it may deem wise to employ in guarding the interest of the city against the neglect of contractors in the performance of such work.



§ 31-15-713. Power to sell public works - real property

(1) The governing body of each municipality has the power:

(a) To sell and dispose of waterworks, ditches, gasworks, geothermal systems, solar systems, electric light works, or other public utilities, public buildings, real property used or held for park purposes, or any other real property used or held for any governmental purpose. Before any such sale is made, the question of said sale and the terms and consideration thereof shall be submitted at a regular or special election and approved in the manner provided for authorization of bonded indebtedness by section 31-15-302 (1)(d).

(b) To sell and dispose of, by ordinance, any other real estate, including land acquired from the federal government, owned by the municipality upon such terms and conditions as the governing body may determine at a regular or special meeting. With respect to such land acquired from the federal government, which land is located within or contiguous to the municipality, such terms and conditions shall be designed to prevent speculation and assure that benefits accrue to the municipality when the sale or disposition of said land is for municipal expansion or residential purposes. Nothing in this paragraph (b) or in section 31-15-101 (1) shall be construed to invalidate the acceptance of federal land by a municipality or the sale and disposal by a municipality of land acquired from the federal government, where such acceptance or disposal was consummated prior to April 1, 1976, and municipal authority for any such acceptance or disposal is hereby confirmed.

(c) To lease any real estate, together with any facilities thereon, owned by the municipality when deemed by the governing body to be in the best interest of the municipality. Any lease for a period of more than one year shall be by ordinance. Any lease for one year or less than one year shall be by resolution or ordinance.

(2) All leases and deeds of conveyance executed and acknowledged by the proper officers of such municipalities and purporting to have been made pursuant to the provisions of this section shall be deemed prima facie evidence of due compliance with all the requirements of this section.

(3) Any town holding title to any land settled and occupied as the site of such town pursuant to and by virtue of the act of congress entitled "An Act for the relief of the inhabitants of cities and towns upon the public lands.", approved March 2, 1867, 43 U.S.C. sections 718-723, and an act of congress entitled "An Act respecting the limits of reservations for town sites upon the public domain.", 43 U.S.C. sections 725-727, and any amendments thereto may dispose of and convey the title to such land in the manner provided in this section.



§ 31-15-714. Oil and gas leases - unit agreements

(1) The governing body of each municipality has the power:

(a) To lease any real estate or any interest therein owned by the municipality for oil and gas exploration, development, and production purposes, upon such terms and conditions as may be prescribed and contracted by the governing body in the exercise of its best judgment and as such governing body deems to be in the best interests of the municipality. Any such lease of oil and gas rights shall be for a term not to exceed ten years and as long thereafter as oil or gas is produced and shall provide for a royalty of not less than twelve and one-half percent of all oil or gas produced, saved, and marketed or the equivalent market value thereof, which royalty may be reduced proportionately under appropriate provision in such lease if the interest of the municipality is less than a full interest in the land or oil and gas rights in the land described in such lease. When, in the opinion of the governing body and because of the size, shape, or current use of any tract of real estate owned by said municipality, the best interest of the municipality so requires, any such lease of such tract may provide that no drilling shall be conducted on the land covered thereby, in which case such lease shall be for a term not to exceed ten years and so long thereafter as the municipality may share in royalties payable on account of production of oil or gas from lands adjacent to such tract so leased.

(b) To enter into, on behalf of the municipality, when deemed by the governing body to be in the best interest of the municipality, any agreement providing for the pooling, unitization, or consolidation of acreage covered by any oil and gas lease executed by such municipality with other acreage for oil and gas exploration, development, and production purposes and providing for the apportionment or allocation of royalties among the separate tracts of land included in such unit or pooling agreement on an acreage or other equitable basis and, by such agreement, with the consent of the lessee under such lease, to change any of the provisions of any such lease issued by such municipality, including the term of years for which such lease was originally granted and any drilling requirements contained therein, in order to conform such lease to the terms and provisions of such unit or pooling agreement and to facilitate the efficient and economic production of oil and gas from the unit lands.

(2) All leases of oil and gas or rights therein and all unit agreements relating to or dealing with oil and gas and containing provisions similar to those set forth in this section affecting municipal lands made or entered into by any municipality prior to April 16, 1953, acting by its governing body, are hereby confirmed, validated, and declared to be legal and valid in all respects.



§ 31-15-715. Legislative declaration concerning landfill gas

The general assembly hereby declares that landfill gas constitutes a hazard to the health, welfare, and safety of the people of this state, whether such gas has accumulated as a result of a public or private landfill operation, and that the extraction of landfill gas will ameliorate this dangerous condition, and further declares that the development of landfill gas will provide a valuable, alternate energy resource to the citizens of this state. In order to diminish this hazard and utilize this energy resource, the powers of municipalities are hereby expanded to authorize landfill gas exploration, development, and production; the financing thereof; the marketing and sale of landfill gas to any public or private person or entity; and the municipal use thereof for any purpose.



§ 31-15-716. Municipal authority relating to landfill gas

(1) To accomplish the purposes specified in section 31-15-715, municipalities are granted the following powers:

(a) To acquire, hold, use, transfer and convey any real property or any interest therein, in fee or a leasehold interest, for purposes of landfill gas exploration, production, and development;

(b) To engage in any and all activities respecting the exploration, development, production, distribution, marketing, and sale of landfill gas to any person or public or private entity, or for municipal uses;

(c) (I) To acquire by gift, purchase, or condemnation necessary easements and rights-of-way, for ingress and egress and for the installation of facilities related to collection and distribution of landfill gas; except that the power of condemnation granted in this paragraph (c) shall not extend to acquisition of landfill gas in place nor shall such power be available to a municipality until the municipality has entered into a contract with the owner of such landfill gas for the development, extraction, and purchase of such landfill gas, and except that such condemnation shall not interfere with the normal use of any real property, or other property appurtenant thereto, which is devoted or dedicated to a public utility use or upon which landfill gas abatement or recovery facilities have been placed in operation and shall be limited to the maximum reasonable width or area necessary to install, operate, and maintain such rights-of-way, ingress and egress, and collection and distribution facilities.

(II) Any interest in real property acquired by condemnation pursuant to this paragraph (c) shall terminate upon the completion of use of such real property, or any interest therein, for landfill gas operations, and any such condemnation shall be in the manner provided in part 1 of article 6 of title 38, C.R.S.

(d) To enter into contracts, including intergovernmental contracts, and to perform all acts necessary to produce, distribute, and market landfill gas;

(e) To issue general obligation bonds, after approval of the qualified electors of the municipality, for purposes of financing the exploration, development, production, distribution, and marketing of landfill gas;

(f) To issue revenue bonds authorized by action of the city council or comparable legislative body, without the approval of the qualified electors of the municipality, for purposes of financing the exploration, development, production, distribution, and marketing of landfill gas. Such revenue bonds shall be issued in the manner provided in part 4 of article 35 of this title for the issuance of revenue bonds by municipalities; except that such revenue bonds may be sold in one or more series at par, or below or above par, at public or private sale, in such manner and for such price as the municipality, in its discretion, shall determine. Such revenue bonds and interest coupons, if any, appurtenant thereto shall never constitute the debt or indebtedness of the municipality within the meaning of any provision or limitation of the state constitution, statutes, or home rule charter, and shall not constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers, and such revenue bonds and the income therefrom are exempt from taxation, except inheritance, estate, and transfer taxes.

(2) For the purposes of this section, "landfill-generated methane gas" means those gases resulting from the biological decomposition of landfilled solid wastes, including methane, carbon dioxide, hydrogen, and traces of other gases, and shall be referred to in this part 7 as "landfill gas".






Part 8 - Long-Term Rentals and Leaseholds

§ 31-15-801. Agreements - ordinance - financing

In order to provide necessary land, buildings, equipment, and other property for governmental or proprietary purposes, any municipality is authorized to enter into long-term rental or leasehold agreements, but in no event shall this be construed as authorizing the use by any municipality of leasehold agreements to finance residential housing. Such agreements may include an option to purchase and acquire title to such leased or rented property within a period not exceeding the useful life of such property and in no case exceeding thirty years. Each such agreement and the terms thereof shall be concluded by an ordinance duly enacted by the municipality. No such ordinance shall take effect before thirty days after its passage and publication. The governing body of any municipality is authorized to provide for the payment of said rentals from a general levy imposed upon both personal and real property included within the boundaries of the municipality; by imposing rates, tolls, and service charges for the use of such property or any part thereof by others; from any other available municipal income; or from any one or more of the said sources. The obligation to pay such rentals shall not constitute an indebtedness of said municipality within the meaning of the constitutional limitations on contracting of indebtedness by municipalities.



§ 31-15-802. Tax exemption

Property acquired or occupied pursuant to this part 8 shall be exempt from taxation so long as used for authorized governmental or proprietary functions of municipalities.



§ 31-15-803. Enforceability

Purchase or leasehold agreements entered into by any municipality pursuant to this part 8 shall be enforceable in any court of competent jurisdiction.






Part 9 - Miscellaneous Powers

§ 31-15-901. Miscellaneous powers

(1) The governing body of each municipality has the power:

(a) To appropriate money in an amount not exceeding six-tenths of one mill on the valuation for assessment for the purpose of giving public concerts and entertainments by such municipality;

(b) To appropriate moneys for the purpose of advertising or marketing the business, social, and educational advantages, the natural resources, and the scenic attractions of such municipality;

(c) To aid and foster, by all lawful measures, associated charity organizations by appropriations and to grant the use of suitable rooms in the municipal buildings. No portion of any money so appropriated shall be given or loaned to any society, corporation, association, or institution that may be wholly or in part under sectarian or denominational control.

(d) Repealed.



§ 31-15-902. Deferred compensation plans

(1) Notwithstanding any other provision of law, a municipality and its employees may participate in the deferred compensation plan of the international city management association retirement corporation, a nonprofit corporation approved by the United States internal revenue service for establishing a retirement plan. No statute restricting the deposit or investment of municipal money shall be applicable to moneys in such plan.

(2) In addition to the authority granted in subsection (1) of this section, any municipality may otherwise provide a deferred compensation plan for its employees and may, by contract, agree with an employee to defer all or a part of the employee's salary or wages. Funds of such plan may be used to purchase fixed or variable annuities from any life insurance company duly authorized to do an insurance and annuity business in this state or may otherwise be deposited and invested in accordance with any statute applicable to the deposit or investment of municipal money.

(3) If a municipality participates in or establishes a deferred compensation plan for its employees pursuant to this section and if such plan is in addition to any other pension or retirement plan provided by the municipality, the amount of an employee's deferred compensation shall continue to be counted as part of his total salary or wages for the purpose of computing any other pension or retirement contributions or benefits which are based on total salary or wages.



§ 31-15-903. Legislative declaration - municipalities - new business facilities - expanded or existing business facilities - incentives - limitations - authority to exceed revenue-raising limitation

(1) (a) The general assembly hereby finds and declares that the health, safety, and welfare of the people of this state are dependent upon the attraction of new private enterprise as well as the retention and expansion of existing private enterprise; that incentives are often necessary in order to attract private enterprise; and that providing such incentives stimulates economic development in the state and results in the creation and maintenance of new jobs.

(b) Notwithstanding any law to the contrary, any municipality may negotiate for an incentive payment or credit with any taxpayer who establishes a new business facility, as defined in section 39-30-105 (7)(e), C.R.S., in the municipality. In no instance shall any negotiation result in an annual incentive payment or credit that is greater than the amount of taxes levied by the municipality upon the taxable personal property located at or within the new business facility and used in connection with the operation of the new business facility for the current property tax year. The term of any agreement made prior to August 6, 2014, pursuant to the provisions of this subsection (1) shall not exceed ten years, including the term of any original agreement being renewed. The term of any agreement made on or after August 6, 2014, pursuant to this subsection (1) shall not exceed thirty-five years, which does not include the term of any prior agreement.

(1.5) (a) Notwithstanding any law to the contrary, a municipality may negotiate an incentive payment or credit for a taxpayer that has an existing business facility located in the municipality if, based on verifiable documentation, the municipality is satisfied that there is a substantial risk that the taxpayer will relocate the facility out of state.

(b) The documentation required pursuant to paragraph (a) of this subsection (1.5) must include information that the taxpayer could reasonably and efficiently relocate the facility out of state and that at least one other state is being considered for the relocation. In order to be eligible for a payment or credit under this subsection (1.5), a taxpayer must identify the specific reasons why the taxpayer is considering leaving the state.

(c) A municipality shall not give an annual incentive payment or credit under this subsection (1.5) that is greater than the amount of the taxes levied by the municipality upon the taxable personal property located at or within the existing business facility and used in connection with the operation of the existing business facility for the current property tax year. The term of an agreement made prior to August 6, 2014, pursuant to this subsection (1.5) shall not exceed ten years, and this limit includes any renewals of the original agreement. The term of an agreement made on or after August 6, 2014, pursuant to this subsection (1.5) shall not exceed thirty-five years, and this limit does not include the term of any prior agreement. A municipality shall not give an annual incentive payment or credit under this subsection (1.5), unless the governing body of the municipality approves the payment or credit at a public hearing.

(2) Notwithstanding any law to the contrary, any municipality may negotiate for an incentive payment or credit with any taxpayer who expands a facility, as defined in section 39-30-105 (7)(c), C.R.S., the expansion of which constitutes a new business facility, as defined in section 39-30-105 (7)(e), C.R.S., and that is located in the municipality. In no instance shall any negotiation result in an annual incentive payment or credit that is greater than the amount of the taxes levied by the municipality upon the taxable personal property directly attributable to the expansion, located at or within the expanded facility, and used in connection with the operation of the expanded facility for the current property tax year. The term of any agreement made prior to August 6, 2014, pursuant to the provisions of this subsection (2) shall not exceed ten years, including the term of any original agreement being renewed. The term of any agreement made on or after August 6, 2014, pursuant to this subsection (2) shall not exceed thirty-five years, which does not include the term of any prior agreement.

(3) (Deleted by amendment, L. 94, p. 2834, § 4, effective January 1, 1995.)

(4) Any municipality that negotiates any agreement pursuant to the provisions of this section shall inform any county in which a new business facility would be located, or an existing or expanded business facility is located, whichever is applicable, of such negotiations.

(5) Any municipality may adjust the amount of its tax levy authorized pursuant to the provisions of section 29-1-301, C.R.S., or pursuant to a municipal home rule charter, whichever is applicable, by an additional amount which does not exceed the total amount of annual incentive payments or credits made by such municipality in accordance with any agreements negotiated pursuant to the provisions of this section or section 39-30-107.5, C.R.S.






Part 10 - Solid Waste-to-Energy Incineration Systems

§ 31-15-1001. Legislative declaration

The general assembly hereby finds and declares that methods for the efficient and economical production of usable energy should be achieved whenever possible and that the use of flammable waste material for the conversion of heat into steam, electrical power, or any other form of energy could provide energy in an efficient and economical manner. For such purposes, the provisions of this part 10 are enacted to authorize municipalities to develop this type of energy for their own use and the use of the public.



§ 31-15-1002. Definitions

As used in this part 10, unless the context otherwise requires:

(1) "Solid waste-to-energy incineration system" means the use of flammable waste material as a primary or supplemental fuel for the conversion of heat into steam, electrical power, or any other form of energy.



§ 31-15-1003. Municipal authority relating to solid waste-to-energy incineration systems

(1) The governing body of any municipality has the power to:

(a) Acquire, hold, use, transfer, and convey any real or personal property for the purpose of developing and operating a solid waste-to-energy incineration system;

(b) Engage in any activities relating to the siting, development, and operation of a solid waste-to-energy incineration system and to the production, distribution, and sale of energy from such system;

(c) Issue revenue bonds authorized by action of the city council or comparable legislative body, without the approval of the qualified electors of the municipality, for purposes of financing the siting and development of a solid waste-to-energy incineration system and the production, distribution, and marketing of energy from such systems. Such revenue bonds shall be issued in the manner provided in part 4 of article 35 of this title for the issuance of revenue bonds by municipalities; except that such revenue bonds may be sold in one or more series at par, or below or above par, at public or private sale, in such manner and for such price as the municipality, in its discretion, shall determine. Such revenue bonds and interest coupons, if any, appurtenant thereto shall never constitute the debt or indebtedness of the municipality within the meaning of any provision or limitation of the state constitution, statutes, or home rule charter and shall not constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers. Such revenue bonds and the income therefrom are exempt from taxation, except inheritance, estate, and transfer taxes.

(d) Enter into contracts, including intergovernmental contracts pursuant to section 29-1-203, C.R.S., relating to the acts authorized by this part 10;

(e) Establish such terms and conditions by contract, ordinance, or any other method for the siting, development, and operation of a solid waste-to-energy incineration system and the production, distribution, and sale of energy from such system;

(f) Set, maintain, and revise charges for the disposal of solid waste at a solid waste-to-energy incineration system facility and for the distribution and sale of energy from such system for the purpose of financing the property, facilities, and operation of the system;

(g) Exercise any other powers which are essential in performing the acts authorized by this part 10;

(h) Perform any nonlegislative acts authorized by this part 10 by means of an agent or by contract with any person, firm, or corporation.



§ 31-15-1004. Department of public health and environment rules

The department of public health and environment may promulgate rules for the engineering design and operation of solid waste-to-energy incineration systems, and any such system shall comply with such rules before beginning operations.









Article 16 - Ordinances - Penalties

Part 1 - Procedure for Adoption

§ 31-16-101. Ordinance powers - penalty

(1) (a) Except as provided in paragraph (b) of this subsection (1), the governing body of each municipality has power to provide for enforcement of ordinances adopted by it by a fine of not more than two thousand six hundred fifty dollars, or by imprisonment for not more than one year, or by both such fine and imprisonment.

(b) (I) The limitation on municipal court fines set forth in paragraph (a) of this subsection (1) shall be adjusted for inflation on January 1, 2014, and on January 1 of each year thereafter.

(II) As used in this paragraph (b), "inflation" means the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder, all items, all urban consumers, or its successor index.

(2) Notwithstanding subsection (1) of this section, the governing body of each municipality which implements an industrial wastewater pretreatment program pursuant to the federal act, as defined in section 25-8-103 (8), C.R.S., may seek such relief and impose such penalties as are required by such federal act and its implementing regulations for such programs.



§ 31-16-102. Style of ordinances

The style of the ordinances in cities and towns shall be: "Be it ordained by the city council or board of trustees of ........... ."



§ 31-16-103. Majority must vote for appropriations - proving ordinances

Ordinances, resolutions, and orders for the appropriation of money shall require for their passage or adoption the concurrence of a majority of the governing body of any city or town. Unless otherwise specifically provided by statute or ordinance, all other actions of the governing body upon which a vote is taken shall require for adoption the concurrence of a majority of those present if a quorum exists. All ordinances may be proven by the seal of the city or town, and, when printed in book or pamphlet form and purporting to be printed and published by authority of the city or town, the same shall be received in evidence in all courts and places without further proof.



§ 31-16-104. Ordinances approved by mayor

Only if an ordinance adopted pursuant to section 31-4-102 (3) or 31-4-302 so provides, any ordinance adopted and all resolutions authorizing the expenditure of money or the entering into of a contract require the approval and signature of the mayor before they become valid, except as otherwise provided in this section. Such ordinance or resolution shall be presented to the mayor within forty-eight hours after the action of the governing body for his signature approving the same. If he disapproves, he shall return such ordinance or resolution to the governing body at its next regular meeting with his objections in writing. The governing body shall cause such objections to be entered at large upon the record and shall proceed at the same or next subsequent meeting to consider the question: "Shall the ordinance or resolution, notwithstanding the mayor's objections, be passed?" If two-thirds of the members of the governing body vote in the affirmative, such resolution shall be valid, and such ordinance shall become a law the same as if it had been approved by the mayor. If the mayor fails to return to the next subsequent meeting of the governing body any resolution or ordinance presented to him for his approval, the same shall become a valid ordinance or resolution, as the case may be, in like manner as if it had been approved by him.



§ 31-16-105. Record and publication of ordinances

All ordinances, as soon as may be after their adoption, shall be recorded in a book kept for that purpose and shall be authenticated by the signature of the presiding officer of the governing body and the clerk. All ordinances of a general or permanent nature and those imposing any fine, penalty, or forfeiture, following adoption and, if required by ordinance adopted pursuant to section 31-4-102 (3) or 31-4-302, compliance with the provisions of section 31-16-104, shall be published in some newspaper published within the limits of the city or town or, if there are none, in some newspaper of general circulation in the city or town. It is a sufficient defense to any suit or prosecution for such fine, penalty, or forfeiture to show that no publication was made. If there is no newspaper published or having a general circulation within the limits of the city or town, then, upon a resolution being passed by the governing body to that effect, ordinances may be published by posting copies thereof in three public places within the limits of the city or town, to be designated by the governing body. Except for ordinances calling for special elections or necessary to the immediate preservation of the public health or safety and containing the reasons making the same necessary in a separate section, such ordinances shall not take effect and be in force before thirty days after they have been so published. The excepted ordinances shall take effect upon adoption and, if required by ordinance adopted pursuant to section 31-4-102 (3) or 31-4-302, compliance with the provisions of section 31-16-104 if they are adopted by an affirmative vote of three-fourths of the members of the governing body of the city or town. The book of ordinances provided for in this section shall be taken and considered in all courts of this state as prima facie evidence that such ordinances have been published as provided by law. Any municipality may determine at a regular or special election to meet the requirements of this section and section 31-16-106 by publishing ordinances by title only rather than by publishing the ordinance in full. No municipality shall call a special election for the sole purpose of determining the issue of whether the municipality should publish new ordinances in full or by title only.



§ 31-16-106. Reading before city council - publication

No ordinance shall be adopted by any city council of any city unless the same has been previously introduced and read at a preceding regular or special meeting of such city council and published in full in the manner provided in section 31-16-105 at least ten days before its adoption. The previous introduction of the ordinance at such preceding meeting of the city council and the fact of its publication shall appear in the certificate and the attestation of the clerk on the ordinance after its adoption. The provisions of section 31-16-105 shall apply to any ordinance adopted by a city council; except that, if publication after introduction was in a newspaper, publication after adoption may be in the same newspaper by title only and shall contain the date of the initial publication and shall reprint in full any section, subsection, or paragraph of the ordinance which was amended following the initial publication. Publication following adoption may be in full at the discretion of the city council.



§ 31-16-107. Reading - adoption of code

Whenever the reading of an ordinance or of a code which is to be adopted by reference is required by statute, any such requirement shall be deemed to be satisfied if the title of the proposed ordinance is read and the entire text of the proposed ordinance or of any code which is to be adopted by reference is submitted in writing to the governing body before adoption.



§ 31-16-108. Majority of all members required - record

On the adoption of an ordinance, resolution, or order for the appropriation of money or the entering into of a contract by the governing body of any city or town, the yeas and nays shall be called and recorded, and the concurrence of a majority of the governing body shall be required.



§ 31-16-109. Disposition of fines and forfeitures

All fines and forfeitures for the violation of ordinances and all moneys collected for licenses or otherwise shall be paid into the treasury of the city or town at such times and in such manner as may be prescribed by ordinance, or, if there is no ordinance referring to the case, it shall be paid to the treasurer at once.



§ 31-16-110. County officers may serve process

Any sheriff of any county or city and county of this state may serve, within such sheriff's county, any process issued from any court or may make any arrest within such sheriff's county, authorized by law to be made by any municipal officers; but the only process or warrant for the arrest of any person charged with a violation of a municipal ordinance which shall be valid and executed outside the municipality where said violation occurred is that for the violation of an ordinance of any municipality in this state which is a criminal or quasi-criminal offense. For the purposes of this section, traffic offenses shall not be considered to be criminal or quasi-criminal offenses unless penalty points may be assessed under section 42-2-127 (5)(a) to (5)(r), (5)(w), and (5)(x), C.R.S.



§ 31-16-111. One-year limitation of suits

All suits for the recovery of any fine and prosecutions for the commission of any offense made punishable under any ordinance of any municipality shall be barred one year after the commission of the offense for which the fine is sought to be recovered.






Part 2 - Ordinance Codes Adopted by Reference

§ 31-16-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Adopting municipality" means any municipality which has adopted or is in the process of adopting an ordinance pursuant to the provisions of this part 2.

(2) "Code" means any published compilation of statutes, ordinances, rules, regulations, or standards adopted by the federal government or the state of Colorado, by an agency of either of them, or by any municipality or other political subdivision in this state. The term includes any codification or compilation of existing ordinances of the adopting municipality. The term "code" also means published compilations of any nongovernmental organization or institution which may embrace any of the following subjects: The construction, alteration, repair, removal, demolition, equipment, use, occupancy, location, maintenance, or other matters related to buildings or other erected structures including, but not limited to, building codes, fire or fire prevention codes, plumbing codes, housing codes, mechanical codes, and electrical codes.

(3) "Municipality" means any city or any town operating under general or special laws of the state of Colorado or any home rule city or town, the charter or ordinances of which contain no provisions inconsistent with provisions of this part 2.

(4) "Primary code" means any code which is directly adopted by reference in whole or in part by any ordinance passed pursuant to this part 2.

(5) "Published" means issued in printed, lithographed, multigraphed, mimeographed, or similar form.

(6) "Secondary code" means any code which is incorporated by reference, directly or indirectly, in whole or in part in any primary code or in any secondary code.



§ 31-16-202. Adoption by reference - title

If all the procedures and requirements of this part 2 are complied with, any municipality may enact any ordinance which adopts any code by reference in whole or in part, and such primary code thus adopted may in turn adopt by reference, in whole or in part, any secondary codes duly described therein. However, every primary code which is incorporated in any such adopting ordinance shall be specified in the title of the ordinance. Notwithstanding the procedures and requirements of this part 2, a municipality may enact any ordinance which adopts by reference any statute, rule, regulation, or standard adopted by the federal government or the state of Colorado, or by any agency of either of them, solely by referring to such statute, rule, regulation, or standard in the text of such ordinance.



§ 31-16-203. Notice - hearing

After the introduction of the adopting ordinance, the governing body of any municipality shall schedule a public hearing thereon. Notice of the hearing shall be published twice in a newspaper of general circulation in the adopting municipality, once at least fifteen days preceding the hearing, and once at least eight days preceding it. If there is no such newspaper, the notice shall be posted in the same manner as provided for the posting of a proposed ordinance. The notice shall state the time and place of the hearing. It shall also state that copies of the primary code and copies of the secondary codes, if any, being considered for adoption are on file with the clerk and are open to public inspection. The notice shall also contain a description which the governing body deems sufficient to give notice to interested persons of the purpose of the primary code, the subject matter of the code, the name and address of the agency by which it has been promulgated or, if a municipality, the corporate name of such municipality which has enacted such code, and the date of publication of such code, and, in the case of a code of any municipality, the notice shall contain a specific reference to the code of a given municipality as it existed and was effective at a given date. The requirements as to the reading of the adopting ordinance are as provided in section 31-16-107.



§ 31-16-204. Adopting ordinance - adoption of penalty clauses by reference prohibited

After the hearing, the governing body may amend, adopt, or reject the adopting ordinance in the same manner in which it is empowered to act in the case of other ordinances; but nothing in this part 2 shall permit the adoption by reference of any penalty clauses which may appear in any code which is adopted by reference. Any such penalty clauses may be enacted only if set forth in full and published in the adopting ordinance. All changes or additions to any code made by the governing body shall be published in the manner which is required for ordinances; except that changes or additions which are not substantive in nature made in connection with any codification or compilation of existing ordinances of the adopting municipality may be posted at the municipal offices in lieu of publication of such changes or additions.



§ 31-16-205. Publication of ordinance

Nothing in this part 2 shall relieve any municipality from the requirement of publishing in full the ordinance which adopts any such code, and all provisions applicable to such publication shall be fully carried out. The adopting ordinance shall contain the same description of the primary adopted code as required in the notice of hearing in section 31-16-203.



§ 31-16-206. Filing of public record - sale of copies

Not less than one copy of each primary code adopted by reference and of each secondary code pertaining thereto, all certified to be true copies by the mayor and the clerk, shall be filed in the office of the clerk at least fifteen days preceding the hearing and shall be kept there for public inspection while the ordinance is in force. After the adoption of the code by reference, a copy of the primary code and of each secondary code may be kept in the office of the chief enforcement officer instead of in the office of the clerk. Following the adoption of any code, the clerk shall at all times maintain a reasonable supply of copies of the primary code available for purchase by the public at a moderate price.



§ 31-16-207. Amendments

If at any time any code which any municipality has previously adopted by reference is amended by the agency or municipality which originally promulgated, adopted, or enacted it, the governing body may adopt such amendment by reference through the same procedure as required for the adoption of the original code, or an ordinance may be enacted in the regular manner setting forth the entire text of such amendment.



§ 31-16-208. Use as evidence

Copies of such codes in published form, duly certified by the clerk and mayor of the municipality, shall be received without further proof as prima facie evidence of the provisions of such codes or public records in all courts and administrative tribunals of this state.









Article 20 - Taxation and Finance

Part 1 - Taxation and Assessment Collection

§ 31-20-101. Power to levy taxes - on what property

The governing body of any municipality has the power to levy taxes, the same kinds and classes, upon taxable property, real, personal, and mixed, within the municipal limits as are subject to taxation for state or county purposes in accordance with the laws of this state.



§ 31-20-101.3. Incentives for installation of renewable energy fixtures - definitions

(1) Notwithstanding any law to the contrary, a governing body of any municipality may offer an incentive, in the form of a municipal property tax or sales tax credit or rebate, to a residential or commercial property owner who installs a renewable energy fixture on his or her residential or commercial property.

(2) For purposes of this section, unless the context otherwise requires, "renewable energy fixture" means any fixture, product, system, device, or interacting group of devices that produces energy, including but not limited to alternating current electricity, from renewable resources, including, but not limited to, photovoltaic systems, solar thermal systems, small wind systems, biomass systems, or geothermal systems.



§ 31-20-102. Assessor to designate property

It is the duty of the county assessor each year, in making his return, to designate the property situated within the limits of any municipality in such county.



§ 31-20-103. Committee to appear before board of equalization

Any governing body of any municipality has the authority to appoint a committee from its members to appear before the board of county commissioners, sitting as a board of equalization, and to recommend to said board such amendments and additions to or changes in the assessment made by the county assessor of the property or any portion thereof within the limits of such municipality as such committee may deem just.



§ 31-20-104. Assessor to extend taxes - warrant

It is the duty of the county assessor, when the assessment roll is prepared each year for the extension of the taxes, to extend the municipal tax upon the tax list in the same manner as other taxes are extended, carrying said municipal tax into the general total of all taxes for the year, and to include said municipal taxes in his general warrant to the county treasurer for collection.



§ 31-20-105. Municipality may certify delinquent charges

Any municipality, in addition to the means provided by law, if by ordinance it so elects, may cause any or all delinquent charges, assessments, or taxes made or levied to be certified to the treasurer of the county and be collected and paid over by the treasurer of the county in the same manner as taxes are authorized to be by this title.



§ 31-20-106. County treasurer to collect municipal taxes - liens - publication

(1) (a) It is the duty of the treasurer of said county and he is authorized to collect the municipal taxes in the same manner and at the same time as other taxes upon the same tax list are collected. The expense of construction and repair of sidewalks, streets, paving of streets, curb and gutter, drainage facilities, or other improvements, which are placed upon municipal streets, other than pursuant to part 5 of article 25 of this title, shall be assessed in the manner prescribed by the ordinance of any such municipality upon the property fronting upon the same. Except for the construction and repair of sidewalks, no such assessments for other construction shall be made by the municipality unless approved by petition signed by not less than sixty percent of the owners of property fronting upon the same and owning at least sixty percent of the property fronting thereon. Such assessment shall be a lien upon said property until it is paid. In case of failure to pay such assessment in a reasonable time, to be specified by ordinance, the assessment, at any time after such failure, may be certified by the clerk of such municipality to the officer having the custody of the tax list at the time such certification is made to be placed by him upon such tax list for the current year and collected in the same manner as other taxes are collected, with ten percent penalty thereon to defray the cost of collection. All the laws of the state for the assessment and collection of general taxes, including the laws for the sale of property for taxes and their redemption of the same, shall apply and have as full effect for the collection of all such municipal taxes as for such general taxes, except as modified by this title.

(b) Nothing in paragraph (a) of this subsection (1) shall be construed to repeal existing statutes concerning the power to levy taxes, charges, and assessments and the procedures for the assessments and collection thereof.

(2) The county treasurer, at the close of every month and more often if the governing body of said municipality requires, shall pay over to the municipal treasurer all moneys collected by him upon the presentation to him of an order signed by the mayor and clerk of such municipality. Any such county treasurer shall be liable on his official bond for the faithful discharge of all the duties and obligations imposed upon him.

(3) In case of sale of any lot or tract of ground for delinquent sidewalk tax, the same shall be advertised and sold for such tax, and the certificate of sale and deed therefor shall be made separate from the sale certificate and deed for other taxes. The amount of sidewalk tax so assessed shall not be certified to the county clerk and recorder until notice of such assessment has been published for ten days in some newspaper published in such municipality as provided by the ordinance of such municipality, giving the lot owner an opportunity to be heard before the governing body, at the time and place designated, as to the justness and correctness of the amount so assessed. The provisions of this title relating to collecting the expense of construction and repairs of sidewalks shall be construed to be for the purpose of carrying into effect the police powers of municipalities as to such construction and repairs of sidewalks and shall not be construed as imposing a special tax under the taxing power. The ordinance of such municipality shall provide for a reasonable time after the order of such municipality for the construction or repairs of such sidewalks for the owners of such lots to construct or repair such sidewalks. In case any such owners fail to so construct or repair such sidewalk in the time and manner prescribed by said ordinances, such municipality may proceed to construct or repair such sidewalk and charge such owners as prescribed by ordinance and in the manner described in this section.



§ 31-20-107. Municipality to pay share of county expenses

The governing body of said municipality shall make in each year such allowance to be paid out of the general fund to the county as shall be a reasonable and just compensation for the extra labor imposed by this part 1 and shall also make an allowance, to be paid out of the general fund to the county in which said municipality is located, for the municipality's proportion of the expense of advertising the sale of lands for delinquent taxes in each year, the amount to be certified to the governing body by the county clerk and recorder of the proper county.






Part 2 - Finance - General

§ 31-20-201. Fiscal procedures - budgeting - appropriations

The provisions of part 1 of article 1 of title 29, C.R.S., shall govern fiscal procedures, budgeting, and appropriations of towns and cities organized under this title.



§ 31-20-202. Publication - penalty

(1) It is the duty of the governing body of each city and town, except cities over ten thousand population, those operating under special charters, and those which have determined by election pursuant to subsection (1.5) of this section not to publish, to publish such of their proceedings as relate to the payment of bills, stating for what the same are allowed, the name of the person to whom allowed, and to whom paid. They shall also publish a statement concerning all contracts awarded and rebates allowed.

(1.5) Any city or town subject to this section may determine at a regular or special election not to publish their proceedings relating to payment of bills and statements concerning their contracts. However, no city or town shall call a special election for the sole purpose of determining whether the city or town shall publish their proceedings relating to payment of bills and statements concerning their contracts. Any city or town whose citizens elect not to publish may provide an alternative for distribution of the information.

(2) Such publication shall be made within twenty days after the adjournment of each regular or special meeting in a newspaper of general circulation published in the city or town where such meeting is held. If there is no reliable newspaper published within said city or town, said publication shall be made in some newspaper of general circulation nearest to said city or town within the county and the clerk shall furnish copy of such proceedings for publication.

(3) Any mayor, member of the governing body, or clerk who fails or refuses to make such publication shall be subject to a fine of not less than twenty-five dollars nor more than three hundred dollars and the costs of the suit for each offense; except that these penalties do not apply to the officials of any city or town which has elected pursuant to subsection (1.5) of this section not to make such publication.






Part 3 - Finance - Treasurer

§ 31-20-301. Bond of treasurer - waiver - duties

(1) The treasurer shall give a bond to the city or town in its corporate name with good and sufficient sureties, to be approved by vote of the governing body in such sum as it requires, conditioned on the faithful performance of his duties as treasurer of such city or town so long as he shall serve as such treasurer and requiring that, when he vacates such office, he will turn over and deliver to his successor all moneys, books, papers, property, or things belonging to such city or town and remaining in his charge as such treasurer. The governing body of the city or town may waive the requirement of a bond.

(2) The treasurer shall:

(a) Receive all moneys belonging to the city or town and shall keep his books and accounts in such manner as may be prescribed by ordinance. Such books and accounts shall always be subject to the inspection of any member of the governing body.

(b) Keep a separate account of each fund or appropriation and the debits and credits belonging thereto;

(c) Give every person paying money into the treasury a receipt therefor specifying the date of payment and upon what account paid, and he shall also file statements of such receipts with the city or town clerk on the date of his monthly report;

(d) Render an account to the governing body or such officer as may be designated by ordinance, at the end of each month and more often if required, showing the state of the treasury at the date of such account and the balance of money in the treasury. He shall also accompany such accounts with a statement of all moneys received into the treasury and on what account during the preceding month, together with all warrants redeemed and paid by him. Said warrants, with any vouchers held by the treasurer, shall be delivered to the clerk and filed with his account in the clerk's office upon every day of such statement. He shall return all warrants paid by him stamped or marked "paid". He shall keep a register of all warrants redeemed and paid, which shall describe such warrants and show the date, amount, number, the fund from which paid, and the name of the person to whom and when paid.



§ 31-20-302. Penalty for using municipal funds

The treasurer is expressly prohibited from using, either directly or indirectly, the municipal money or warrants in his custody and keeping them for his own use or benefit or that of any other person. Any violation of this provision shall subject him to immediate removal from office by the governing body which is authorized to declare said office vacant, in which case his successor shall be appointed and shall hold office for the remainder of the unexpired term of such officer so removed.



§ 31-20-303. Deposits - investments - interest - no liability

(1) (a) As used in this subsection (1), the term "resolution" means a written resolution duly adopted by a majority vote of the governing body, which vote is entered in its minutes.

(b) Subject to the requirements of part 6 of article 75 of title 24, C.R.S., in all cities and towns in this state, the treasurer shall deposit all the funds and moneys that come into his possession by virtue of his office, in his name as treasurer or in the name of such other custodian as has been appointed by resolution, in one or more state banks, national banks having their principal office in this state, or, in compliance with the provisions of article 47 of title 11, C.R.S., savings and loan associations having their principal offices in this state which have been approved and designated by resolution. The governing body by resolution may authorize the investment of all or any part of such funds and moneys in any type of security or form of investment authorized by part 6 of article 75 of title 24, C.R.S., or by any other law of this state. All securities so purchased shall be duly registered in the name of the treasurer or other custodian appointed by resolution and, if issued in a form so permitting, shall be deposited and safely kept by him in the custody of some state or national bank located in this state. The governing body, by resolution, shall establish requirements for the sale or other disposal of securities and for the deposit or reinvestment of any proceeds, subject to the restrictions set forth in this section. For the purposes of investment of funds of the city or town, the governing body of the city or town, by resolution, may appoint one or more custodians of the funds and moneys, and such persons shall give surety bonds in such amount and form and for such purposes as the governing body may require.

(2) Such funds and moneys may be deposited in said banks and savings and loan associations in demand accounts, in interest-bearing savings accounts, or in certificates of deposit for fixed periods of time at such rates of interest as may be negotiated from time to time. All interest credited or received on such deposits shall become a part of the general fund of the city or town or of such other fund as the governing body designates.

(3) No city or town treasurer or member of the governing body who acts in good faith in approving and designating such depository shall be liable for loss of public funds deposited by such treasurer or his deputies by reason of default or insolvency of such depository; nor shall any such treasurer who invests any such funds as provided in this section or any member of the governing body who in good faith authorizes such investment be liable for any loss on account of such investment.

(4) Subject to the requirements of part 7 of article 75 of title 24, C.R.S., funds of the city or town may be pooled for investment with the funds of other local government entities.



§ 31-20-304. Reports - annual account - publication

The treasurer shall report to the governing body, as often as required, a full and detailed account of all receipts and expenditures of the city or town as shown by his books up to the time of said report. Annually, by March 1 after the close of the fiscal year, he shall make out and file with the clerk a full and detailed account of all such receipts and expenditures and of all his transactions as such treasurer during the preceding fiscal year and shall show in such account the state of the treasury at the close of the fiscal year, which account the clerk shall immediately cause to be published in a newspaper printed in such city or town if there is one and, if not, by posting the same in a public place in the clerk's office.



§ 31-20-305. Collector to keep warrants - books - pay over weekly - receipt

It is the duty of the collector, if anyone except the treasurer is specially appointed, or the person acting in that capacity to preserve all warrants returned into his hands, and he shall keep such books and his accounts in such manner as the governing body prescribes. Such warrants, books, and all papers pertaining to his office at all times shall be open to the inspection of and subject to the examination of the mayor, any member of the governing body, or any committee thereof. He shall pay over to the treasurer weekly, and more often if required by the governing body, all moneys collected by him, taking such treasurer's receipt therefor, which receipt he shall immediately file with the clerk. The clerk, at the time of filing or on demand, shall give such collector a copy of any such receipt so filed.



§ 31-20-306. Collector to report - annual statement - publication

The collector shall make a written report to the governing body, or any officer designated by it, of all moneys collected by him, the account whereon collected, or of any other matter connected with his office when required by the governing body or by any ordinance of the town or city. He shall also annually, by March 1 after the close of the fiscal year, file with the clerk a statement of all moneys collected by him during the year, the particular warrant, special assessment, or account on which collected, the balance of moneys uncollected on all warrants in his hands, and the balance remaining uncollected at the time of the return on all warrants which he returned during the preceding fiscal year to the clerk. The clerk shall publish or post the same as required to be done by section 31-20-304 in regard to the annual report of the treasurer.



§ 31-20-307. Keeping moneys - inspection of books - paying over

The collector is expressly prohibited from keeping the moneys of the city or town in his hands or in the hands of any person for his use beyond the time prescribed for the payment of the same to the treasurer. Any violation of this provision will subject him to immediate removal from office. All the city or town collector's papers, books, warrants, and vouchers may be examined at any time by the mayor, clerk, or any member of the governing body. The collector shall pay over every two weeks, or more often if the governing body so directs, all money collected by him from any persons or associations to the treasurer taking his receipt therefor in duplicate, one of which receipts he shall at once file in the office of the clerk.






Part 4 - Finance - Warrants

§ 31-20-401. Warrants signed - countersigned - fund

All warrants drawn upon the treasurer shall be signed by the mayor and countersigned by the clerk and shall state the particular fund or appropriation to which the same is chargeable and the person to whom payable. No money shall be drawn except as provided in this part 4; except that the governing body of a municipality may provide for the disbursement of money by check in lieu of by warrant.



§ 31-20-402. Funds - how used

All moneys received on any special assessment shall be held by the treasurer as a special fund to be applied to the payment of the improvement for which the assessment was made. Said money shall be used for no purpose whatever other than to reimburse the city or town for money expended for such improvement. All moneys received for account of the general fund shall be held by the treasurer in the general fund and shall be used for no purpose other than that for which they were appropriated, collected, or received except to reimburse any special fund to which the general fund may be indebted.



§ 31-20-403. Warrant endorsed when no funds - new warrant

When a city or town warrant is received by the treasurer or collector and there is no money in the treasury to pay the same, he is directed to endorse on it the amount for which it was received and the date thereof, and from that date the warrant is to be regarded as canceled and cannot be reissued; but when the warrant amounts to more than is to be paid by the person presenting it, the treasurer or collector shall give him a certificate of the balance due him, which certificate, on presentation to the board authorized to audit claims for the city or town, entitles the holder to receive a new warrant for the amount specified therein.



§ 31-20-404. Registry of orders - contents - inspection

Every treasurer of any city or town shall keep in his office a book, to be called the registry of city or town orders, in which shall be entered, at the date of the presentation thereof and without any interval or blank line between any such entry and the one preceding it, every city or town order, warrant, or other certificate of such town or city indebtedness presented to such town or city treasurer at any time for payment, whether the same is paid at the time of presentation or not, the number and date of such order, warrant, or certificate, the amount, the date of presentation, the name of the person presenting the same, and the particular fund, if any, upon which the order is drawn. Every such registry of city or town orders shall be open at all reasonable hours to the inspection and examination of any person desiring to inspect or examine the same.



§ 31-20-405. Order warrants paid

Every fund in the hands of any treasurer of any such city or town of this state for disbursement shall be paid out in the order in which the orders drawn thereon, payable out of the same, are presented for payment.



§ 31-20-406. Redemption of warrants

When the treasurer of any city or town has any city or town funds on hand in cash to the amount of five hundred dollars or over, it is his duty to immediately apply all such funds to the redemption of an equal amount of such outstanding city or town warrants, certificates, or orders, with the interest due thereon, as may be entitled to a preference as to payment according to the order of time in which they were previously presented to the treasurer of such city or town, as evidenced by the registry of the orders of such city or town kept in his office as provided by law. For this purpose, he shall cause to be advertised for thirty days in some newspaper published in or nearest such city or town a notice that he will redeem such certain city or town orders, certificates, or warrants with interest due thereon, stating their number and amounts on presentation at the treasury of such city or town, and that, at the expiration of thirty days from the date of such notice, such orders, certificates, or warrants shall cease to bear interest.



§ 31-20-407. Neglect in keeping register or paying - penalty

Any city or town treasurer, or his deputy, who fails or neglects to keep such registry or who fails or neglects to register any warrant or certificate of indebtedness of such city or town as is entitled to registry or neglects or refuses to pay such warrants or certificates in order of payments, there being then money in the treasury applicable to the payment thereof or from which the same ought to be paid, commits a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars.









Article 21 - Bonds

Part 1 - Funding - Floating Debt

§ 31-21-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Floating indebtedness" means all obligations of the municipality to pay money, of whatever kind or character, except indebtedness evidenced by outstanding negotiable interest-bearing bonds of the municipality.



§ 31-21-102. Funding bonds - determination of indebtedness

The governing body of any municipality may issue negotiable coupon bonds, to be denominated funding bonds, for the purpose of funding any of the legal floating indebtedness of such municipality existing at any time. The specific indebtedness to be funded and the amount of such funding bonds to be issued under the provisions of this part 1 shall first be determined by such governing body and a certificate of such determination shall be made and entered in the records of the municipality prior to the issuance of said funding bonds. Nothing in this part 1 shall be construed to repeal or amend any law limiting the indebtedness of municipalities.



§ 31-21-103. Bond election - judgments

(1) Whenever such governing body deems it expedient to issue funding bonds under the provisions of this part 1, it shall direct, by ordinance, that the question be submitted at a regular election in the manner provided for authorization of other bonded indebtedness in section 31-15-302 (1)(d). At any election held under the provisions of this part 1, the question of authorizing the funding of all or any part of the floating indebtedness of the city or town may be submitted as one question for determination, irrespective of the form or date of such indebtedness. The election shall be conducted as nearly as possible in conformity with the provisions of the "Colorado Municipal Election Code of 1965". The election notice shall specify, in addition to the time and places for holding said election, the qualifications for persons to vote on such question, the amount of the indebtedness to be funded, and the amount of funding bonds proposed to be issued and the rate of interest they shall bear. At such election the ballots or voting machine tabs shall contain the words "For the Funding Bonds" and "Against the Funding Bonds".

(2) No election shall be necessary to authorize the governing body to issue bonds for the purpose of funding indebtedness in the form of a valid subsisting judgment against the municipality.



§ 31-21-104. Ordinance - form and maturity of bonds

(1) If the governing body determines to issue funding bonds for the purpose of paying and discharging any valid and subsisting judgment against the municipality or if, upon canvassing the vote cast at any election held under the provisions of this part 1, it is determined by the governing body that a majority of the votes cast upon the question submitted are for funding, the governing body shall make such determination a part of the official records of the municipality, and the governing body shall immediately thereafter adopt and make a law of the municipality an ordinance which shall not be subject to the referendum provisions of any law providing for the issue of said funding bonds in accordance with the provisions of this part 1. Such ordinance shall fix the date of said funding bonds, shall designate the denominations thereof, the rate of interest, the maturity date which shall not be more than twenty-five years from the date of said funding bonds, the place of payment, within or without the state of Colorado, of both principal and interest, and shall prescribe the form of said funding bonds.

(2) Such funding bonds shall be negotiable in form, shall recite the title of the act under which they are issued, and shall be executed in the name of the municipality, signed by the mayor, countersigned by the treasurer, with the seal of the municipality affixed thereto, and attested by the clerk. The interest accruing on such funding bonds shall be evidenced by interest coupons attached bearing the engraved facsimile signature of the treasurer of the municipality. When so executed, such coupons shall be the binding obligations of the municipality according to their import. In the adoption of said ordinance providing for the issue of such funding bonds, the governing body shall make the principal of the debt payable in substantially equal annual installments during the period, not exceeding twenty-five years, within which the debt is to be discharged. The date of the maturity of the first installment of the debt shall not be more than five years from the date of said funding bonds.



§ 31-21-105. Disposition of bonds

All such funding bonds may be exchanged, dollar for dollar, in satisfaction of the indebtedness to be funded, or they may be sold at not less than their par value, as directed by the governing body, and the proceeds thereof shall be applied only to the purpose for which such funding bonds were issued.



§ 31-21-106. Taxes for interest and redemption

The interest accruing on such funding bonds issued pursuant to the provisions of this part 1 prior to the time when tax levies are available therefor shall be paid out of the general revenues of the municipality. For the purpose of reimbursing such general revenues and for the payment of subsequently accruing interest, the governing body issuing such funding bonds or the proper tax assessing and collecting officers upon whom shall devolve the duty of levying and collecting municipal taxes shall levy annually a sufficient tax upon all of the taxable property in the municipality fully to discharge such interest. For the ultimate redemption of such funding bonds, there shall be levied annually such a tax upon all the taxable property in such municipality as will create a fund sufficient to discharge each annual installment of such funding bonds at the maturity thereof, which fund shall be called the redemption fund. All taxes for interest on and for the redemption of such bonds shall be paid in cash only and shall be kept by the municipal treasurer as a special fund to be used only in payment of the interest upon and for the redemption of such bonds. Such tax shall be levied and collected as other municipal taxes are levied and collected. The tax provisions for the ultimate redemption of such bonds shall be set forth in the ordinance authorizing their issue and shall set forth the years in which such taxes shall be levied for the creation of said redemption fund.



§ 31-21-107. Ordinance irrepealable

Any ordinance authorizing an issue of funding bonds under the provisions of this part 1 and providing for the levy of taxes for the payment of the interest upon the principal of such funding bonds shall not be altered or repealed until the indebtedness thereby authorized has been fully paid.






Part 2 - Refunding Bonded Indebtedness

§ 31-21-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Net effective interest rate" of a proposed issue of refunding bonds means the net interest cost of said refunding issue divided by the sum of the products derived by multiplying the principal amount of such refunding issue maturing on each maturity date by the number of years from the date of said proposed refunding bonds to their respective maturities. The "net effective interest rate" of an outstanding issue of bonds to be refunded means the net interest cost of said issue to be refunded divided by the sum of the products derived by multiplying the principal amounts of such issue to be refunded maturing on each maturity date by the number of years from the date of the proposed refunding bonds to the respective maturities of the bonds to be refunded. In all cases the net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(2) "Net interest cost" of a proposed issue of refunding bonds means the total amount of interest to accrue on said refunding bonds from their date to their respective maturities less the amount of any premium above par at which said refunding bonds are being or have been sold. "Net interest cost" of an outstanding issue of bonds to be refunded means the total amount of interest which would accrue on said outstanding bonds from the date of the proposed refunding bonds to the respective maturity dates of said outstanding bonds to be refunded. In all cases the net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(3) Repealed.



§ 31-21-202. Refunding bonds - amount

The governing body of any municipality may issue negotiable coupon bonds, to be denominated refunding bonds, for the purpose of refunding any of the bonded indebtedness of such municipality, whether due or not or which is payable at the option of such municipality, by consent of the bondholders, or by any lawful means. The amount of the refunding bonds to be issued under the provisions of this part 2 shall first be determined by the governing body, and a certificate of such determination shall be made and entered in and upon the records of the municipality prior to the issuance of said refunding bonds.



§ 31-21-203. Vote of electors not required

Whenever such governing body deems it expedient to issue refunding bonds under the provisions of this part 2 and the net interest cost and the net effective interest rate of the proposed issue of refunding bonds does not exceed the net interest cost and net effective interest rate of the issue of bonds to be refunded, such refunding bonds may be issued without the submission of the question of issuing such refunding bonds to a vote of the registered electors of such municipality. The issuance of bonds under this part 2 for the purpose of refunding bonds which were originally issued to supply water to such municipality shall not require approval of such electors.



§ 31-21-204. Vote of electors required - procedures

(1) When such governing body deems it expedient to issue refunding bonds under the provisions of this part 2 and either the net interest cost or the net effective interest rate of the proposed issue of refunding bonds exceeds the net interest cost or the net effective interest rate, respectively, of the issue of bonds to be refunded, the governing body, by ordinance or resolution, shall submit the question of issuing said refunding bonds at a special election called and held for that purpose or at a regular election of the officers of such municipality; but bonds issued under this part 2 for the purpose of refunding bonds which were originally issued to supply water to such municipality shall not require such approval of the registered electors. An election held under this section shall be held in the manner provided for the authorization of an original bonded indebtedness in section 31-15-302 (1)(d).

(2) At any election held under the provisions of this part 2, the question of authorizing the refunding of all or any part of the then outstanding bonded indebtedness of the municipality may be submitted as one question for determination whether such bonds are of the same or of different issues.

(3) The election shall be conducted as nearly as possible in conformity with the provisions of the "Colorado Municipal Election Code of 1965".

(4) The election notice shall specify, in addition to the time and places for holding said election, the qualifications for persons to vote on such question, the amount and date of the bonds to be refunded, the amount of refunding bonds proposed to be issued, and the maximum net effective interest rate at which they may be issued.

(5) At such election the ballots or voting machine tabs shall contain the words "For the Refunding Bonds" and "Against the Refunding Bonds".



§ 31-21-205. Ordinance for bond issue - bonds

(1) If the governing body determines to issue refunding bonds without an election by meeting the requirements set forth in sections 31-21-202 to 31-21-204 or if, upon canvassing the vote cast at any election held under the provisions of this part 2, it is determined by the governing body that a majority of the votes cast upon the question submitted are in favor of refunding, the governing body shall make such determination a part of the official records of the municipality and shall immediately thereafter adopt and make a law of the municipality, an ordinance providing for the issuance of said refunding bonds in accordance with the provisions of this part 2.

(2) Such ordinance shall fix the date of said refunding bonds, shall designate the denominations thereof, shall designate the maximum net effective interest rate, the rate of interest of individual bonds, the maturity dates, and the place or alternate places of payment, within or without the state of Colorado, of both principal and interest, and shall prescribe the form of said refunding bonds.

(3) Such refunding bonds shall be negotiable in form, shall recite the title of the act under which they are issued, and shall be executed in the name of the municipality and signed by the mayor, countersigned by the treasurer, with the seal of the municipality affixed thereto, and attested by the clerk. The interest accruing on such refunding bonds shall be evidenced by interest coupons thereto attached bearing the engraved facsimile signature of the treasurer of the municipality. When so executed, such coupons shall be the binding obligations of the municipality, according to their import.

(4) In the adoption of said ordinance providing for the issuance of said refunding bonds, the governing body shall make the principal of the debt payable in annual or semiannual installments commencing not later than five years after the date of such bonds and maturing during a period not exceeding thirty-five years from the date thereof. The amounts of such maturities shall be fixed by the governing body. The right to redeem all or any part of said issue of bonds prior to the respective maturities thereof and the order of any such redemption may be reserved in said ordinance, and, if so reserved, shall be set forth on the face of said bonds.

(5) Outstanding bonds which are secured by a pledge of specific special funds or revenues of the municipality in addition to the general ad valorem tax revenues of said municipality may be refunded under the provisions of this part 2, and substantial compliance with the provisions of this part 2 is deemed and taken to be sufficient to legally authorize such refunding and the issuance of refunding bonds for such purpose without further actions being taken by the municipality. Such a pledge of specific special funds or revenues need not be made to additionally secure the refunding bonds so issued, but such funds or revenues may be so pledged if it is deemed advisable by the governing body of the municipality.



§ 31-21-206. Exchange - sale - proceeds - amounts

Such refunding bonds may be exchanged dollar for dollar for the bonds to be refunded, or they may be sold at, above, or below their par value at a price such that the net effective interest rate of the issue of refunding bonds does not exceed the maximum net effective interest rate authorized. Such refunding bonds shall be in a principal amount not exceeding the principal amount of the bonds to be refunded, as directed by the governing body, and the proceeds thereof shall be applied only to the purpose for which such refunding bonds were issued. The principal amount of said refunding bonds may be the same or less than the principal amount of the bonds to be refunded if due, adequate, and sufficient provision has been made for the payment, or redemption, and retirement of said bonds to be refunded and the payment of the interest accrued thereon in accordance with this part 2.



§ 31-21-207. Tax for payment of refunding bonds

The interest accruing on such refunding bonds issued pursuant to the provisions of this part 2 prior to the time when the proceeds of tax levies are available therefor shall be paid out of the general revenues or any other revenues of the municipality available therefor. For the purpose of reimbursing such general revenues or other revenues and for the payment of subsequently accruing interest, the governing body issuing such refunding bonds shall certify and the board of county commissioners of the county in which the city or town is located shall levy, annually, a sufficient tax upon all the taxable property in the municipality fully to discharge such interest. For the ultimate payment or redemption of such refunding bonds, there shall be certified and levied annually such a tax upon all the taxable property in such municipality as will create a fund sufficient to pay or redeem and discharge such refunding bonds at or prior to their respective maturities. In the event the bonds to be redeemed and the interest thereon accruing would have been paid from taxes levied upon only part of the taxable property in the municipality, the taxes levied for payment or redemption of the refunding bonds and the interest accruing thereon shall be levied in the same manner and upon only the same taxable property as would have been levied for payment of the bonds to be refunded if no refunding of said bonds had been made and accomplished. As collected, all taxes levied for payment of interest on and for the payment or redemption of the principal of such bonds shall be kept by the treasurer of the municipality in a special fund to be used only in the payment of the interest upon and for the payment or redemption of the principal of such bonds. Such tax shall be levied and collected in the same manner as other municipal taxes are levied and collected. The ordinance authorizing the issuance of said bonds shall set forth the years in which such taxes shall be levied for the creation of said fund.



§ 31-21-208. Ordinance not to be altered

Any ordinance authorizing an issue of refunding bonds under the provisions of this part 2 and providing for the levy of taxes for the payment of the interest upon and the principal of such refunding bonds shall not be altered or repealed until the indebtedness thereby authorized has been fully paid.



§ 31-21-209. Consolidated city or town - refunding indebtedness of constituent portions - bonds

When any city or town consolidates with another city or town under the laws of the state of Colorado and has incurred a bonded indebtedness prior to such consolidation, such bonded indebtedness may be refunded by the consolidated city or town under the provisions of this part 2, as is provided for the refunding of other bonds in the same manner as it would have been the duty or within the power of the city council or board of trustees of the city or town which contracted such indebtedness to do had no such consolidation taken place. All the provisions of this part 2, including elections authorizing issuance of such refunding bonds, shall apply only within the former limits of the city or town which contracted such indebtedness. All refunding bonds so issued shall state in substance that they, together with interest thereon, are payable only by levies upon property situated within such limits as the same existed prior to such consolidation, unless the terms of consolidation shall provide that such refunding shall apply within the entire limits of the consolidated city or town.



§ 31-21-210. Combined issues - procedures

Any refunding bonds may be issued to refund one or more issues of outstanding bonds of a municipality, but no two or more issues of outstanding bonds may be refunded by a single issue of refunding bonds unless the taxable property upon which tax levies are being made for payment of each such outstanding issue of bonds is identical to the taxable property on which such levies are being made for the payment of all other outstanding bonds proposed to be refunded by such single issue of refunding bonds. In the event that two or more issues of outstanding bonds of a municipality are to be refunded by the issuance of a single issue of refunding bonds as provided in this section, the net interest cost and net effective interest rate on the bonds to be refunded shall be computed as if all of said bonds had originally been combined as a single issue aggregating the total of the smaller issues, and the results of this computation shall be compared with the net interest cost and net effective interest rate on the whole of the single refunding issue for purposes of determining the necessity of submitting the question of issuing such refunding bonds to a vote of the registered electors of the municipality.



§ 31-21-211. Application of refunding bond proceeds - procedures - limitations

(1) The proceeds derived from the issuance of any refunding bonds under the provisions of this part 2 shall either be immediately applied to the payment, or redemption, and retirement of the bonds to be refunded and the cost and expense incident to such procedures or shall immediately be placed in escrow to be applied to the payment of said bonds upon their presentation therefor and the costs and expenses incident to such proceedings and for no other purpose whatsoever until the bonds being refunded have been paid in full and discharged and all accrued interest thereon has also been paid in full, upon which occurrences the escrow shall terminate, and any funds remaining therein shall be returned to the municipality and may be used to pay other bonds of the municipality.

(2) The costs and expenses incident to the refunding of outstanding bonded indebtedness, the issuance of refunding bonds, and the establishment and maintenance of escrow accounts, pursuant to the provisions of this part 2, may be paid from any moneys or funds of the municipality which are legally available therefor. Any moneys or funds of the municipality legally available therefor may be placed in any escrow account established under the provisions of this part 2 and may be used and expended for the purposes specified in the escrow agreement if such procedure is deemed by the governing body to be in the best interests of the municipality.

(3) Any escrowed funds, pending such use, may be invested or, if necessary, reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., maturing at such times as to insure the prompt payment of the bonds refunded under the provisions of this part 2 and the interest accruing thereon.

(4) Escrowed funds and investments, together with any interest to be derived from such investments, shall be in an amount which at all times shall be sufficient to pay the bonds refunded as they become due at their respective maturities or as they are called for redemption and payment on prior redemption dates as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom, and the computations made in determining such sufficiency shall be verified by a certified public accountant.

(5) For the purpose of implementing the provisions of this part 2, the governing body of any municipality has the power to enter into escrow agreements and to establish escrow accounts with any commercial bank having full trust powers located within the state of Colorado, which is a member of the federal deposit insurance corporation, under protective covenants and agreements whereby such accounts shall be fully secured by, or shall be invested in, securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., in such amounts as will be sufficient and maturing at such times as to insure the prompt payment of the bonds refunded and the interest accruing thereon under the provisions of this part 2.

(6) In no event shall the aggregate amount of bonded indebtedness of any municipality exceed the maximum allowable amount as determined pursuant to the state constitution, statutes, and charter applicable to such municipality. In determining and computing such aggregate amount of bonded indebtedness of any municipality, bonds which have been refunded as provided in this part 2, either by immediate payment, or redemption, and retirement or by the placement of the proceeds of refunding bonds in escrow shall not be deemed outstanding indebtedness from and after the date on which sufficient moneys are placed with the paying agent of such outstanding bonds for the purpose of immediately paying, or redeeming, and retiring such bonds or from and after the date on which the proceeds of said refunding bonds are placed in such an escrow.

(7) The issuance of refunding bonds by any municipality for the purposes and in the manner authorized by this part 2 or under the provisions of any other law enabling such an issuance shall never be interpreted or taken to be the creation of an indebtedness such that the same would require the approval of the registered electors of the municipality, and no such approval shall be required for the issuance of such refunding bonds except as is specifically required by this part 2 or such other law under which said refunding bonds are sought to be issued or have been issued.

(8) No bonds may be refunded under the provisions of this part 2 unless the holders thereof voluntarily surrender said bonds for immediate exchange or immediate payment or unless said bonds either mature or are callable for redemption prior to their maturity under their terms within ten years from the date of issuance of the refunding bonds, and provisions shall be made for paying, or redeeming, and discharging all of the bonds refunded within said period of time.



§ 31-21-212. Registration of refunding bonds

Whenever any municipality issues refunding bonds under the provisions of this part 2, the governing body shall direct that the clerk of said municipality, as a part of said clerk's duties, register said bonds in a book to be kept by him for that purpose, and, when so registered, the legality thereof shall not be open to contest by such municipality, or by any other person or corporation in behalf of such municipality for any reason whatever. It is the duty of the clerk to register said bonds, noting the principal amount, the date of issuance and maturity, and the rate of interest of said bonds.



§ 31-21-213. Redemption of refunding bonds prior to maturity - procedures

(1) If any bonds of a municipality, either bonds issued for refunding purposes or bonds issued for other purposes as set forth in section 31-15-302 (1)(d), are made redeemable prior to their respective maturities and the governing body determines that any part of such bonds should be called for redemption according to their terms, it is the duty of the clerk of such municipality, as soon as the governing body has authorized the redemption, to cause notice to be given of such action.

(2) Such notice shall be given by publication at least once in a newspaper customarily used by said municipality for legal notices at least thirty days prior to the date on which said bonds are to be redeemed and paid. Such notice shall contain the date and place on which said bonds shall be redeemed and paid, shall describe the bonds by their legal designation, date, number, and amount, and shall state that after the date so fixed for redemption and payment the interest on said bonds shall cease.

(3) After the date so fixed for redemption and payment, the bonds so called for redemption and payment shall cease to draw interest.






Part 3 - Payments of Matured Special Assessment

§ 31-21-301. Power to issue bonds - purpose

Subject to the provisions of this part 3, any municipality has the power to issue its negotiable coupon bonds for the purpose of paying any special assessment bonds or obligations which it may issue, together with interest thereon, when it appears that there is not or will not be sufficient money for the payment of the same at maturity in the particular fund out of which payment should be made.



§ 31-21-302. Ordinance - taxes - interest - disposition

The issuance of any bonds in accordance with this part 3 shall be authorized by an ordinance, subject to and otherwise in accordance with the provisions of section 31-15-302 (1)(d). Such bonds shall bear interest at a rate and shall be exchanged or sold at a price such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized. Interest shall be paid semiannually at such place, in such denominations, and by such officers as may be prescribed in such ordinance. Such bonds may be exchanged for outstanding matured and overdue special assessment bonds or obligations and interest thereon, or they may be sold and the proceeds thereof used for the purpose specified in this part 3.



§ 31-21-303. Construction - disposition of delinquent assessment

Nothing in this part 3 shall release or discharge any special assessment which is a lien on or against any property. Any municipality issuing bonds under this part 3 shall be subrogated to the rights of the holders or owners of the outstanding special assessment bonds or obligations paid. If, after the issuance of bonds authorized by this part 3, the delinquent or defaulted special assessments, or any part thereof, are collected and the special assessment bonds or obligations payable out of the particular special assessment fund have been redeemed by means of bonds issued under this part 3, the amounts so collected shall be used to pay the principal of and the interest on the bonds authorized and the tax levies therefor shall be reduced in a like manner.






Part 4 - Payment by Tax Levy on Petition of Electors

§ 31-21-401. Power to levy - manner paid

On the petition of a majority of the registered electors of any city or town having an outstanding bonded indebtedness amounting to one-fourth or more of its valuation for assessment, the governing body of such city or town is authorized to levy or cause to be levied at one time a tax on all the taxable property subject to taxes for payment of such bonds sufficient to discharge the entire principal of and the accrued interest on such indebtedness plus fifteen percent for delinquencies, which tax may be paid by the property owners at one time or in installments, as provided in this part 4. In determining the amount of outstanding bonded indebtedness, any sum in the sinking fund may be deducted.



§ 31-21-402. Discharge of lien by property owner

Any property owner may discharge the lien of said bond tax on his property by paying the tax in full, in bonds or matured coupons of the issue for which the levy is made at their face value. Thereafter the same property shall not be liable for the payment of such tax as between the city or town and the property owner.



§ 31-21-403. Payment in installments

Any property owner not paying the tax in full at one time has the privilege of paying the same in cash installments, the number of which installments shall be determined by the governing body and which shall equal the number of years from the time the next tax is payable to the last maturity of the bonds, with interest on the unpaid installments at the same rate which the outstanding bonds bear. After any property owner has paid one or more cash installments, he may pay the balance of said tax with bonds or matured coupons as provided in section 31-21-402.



§ 31-21-404. Payment in bonds - warrant for excess

(1) The tax-collecting officers are authorized to accept full payment of such taxes in said bonds or coupons and to cancel said bonds and coupons on such payment. Said tax-collecting officers are authorized to deliver to the person paying such tax a certificate, in duplicate, showing such payment and a description of the property on which the tax was paid, which certificate may be filed or recorded in the office of the county clerk and recorder of the county wherein the property is situated.

(2) In the event that any bonds or coupons presented as payment exceed the amount due, the tax-collecting officers shall deliver to the property owner a certificate to that effect, whereupon the property owner shall be entitled to receive from the city or town a warrant on its treasury, payable out of the bond and interest fund, in the amount of such excess, which warrant until paid shall bear the same rate of interest as the bonds for the payment of which the tax was levied.



§ 31-21-405. Assessment and collection

Said taxes shall be certified, levied, assessed, and collected in the same manner and shall be subject to the same penalties as general taxes.



§ 31-21-406. Suit by bondholder - city or town to protect

In the event that any action, suit, or proceeding is brought by any bondholder, creditor, or other person, wherein it is sought to compel the levy of any further bond tax on property which has been discharged from said tax by payment in full, the city or town shall take all necessary steps to protect said property on which the tax has been paid in full by purchasing property sold for the nonpayment of such tax in the event that there are no other purchasers and by making ample provisions for the payment of delinquent bond taxes or the installments thereof out of the general fund or any other available fund, the intention being that, as between the city or town and the taxpayer, any particular property may be fully discharged and relieved from the lien of such tax or the levy of any further tax for the same purpose by payment in full of its proportionate share thereof at the time of payment.



§ 31-21-407. Other laws unaffected

Nothing in this part 4 shall prevent the issuance of any bonds or the levy of taxes for the payment thereof in the manner as is authorized by law nor shall anything in this part 4 prevent the issuance of bonds for the purpose of refunding any outstanding bonded indebtedness of any city or town in accordance with the provisions of law applying thereto.









Article 23 - Planning and Zoning

Part 1 - Plats of Cities and Towns

§ 31-23-101. Plats of cities and towns organized prior to 1885

In all cases in which a city or town was organized prior to March 31, 1885, in which lands embraced within the boundaries thereof have been conveyed or known by lots, blocks, streets, highways, parks, squares, or other divisions of land or in which any such lots, blocks, streets, highways, parks, squares, or other divisions of land have been known as such by reference to some previous plat or map, whether prepared or submitted in accordance with law or not, the owners of such lands, in order to determine the location and boundaries thereof, may cause a plat of the same to be filed in accordance with the provisions of this part 1.



§ 31-23-102. Application to other cities or towns

The provisions of this part 1 are applicable to lands within the boundaries of cities and towns organized on or after March 31, 1885, to the extent that any owners of lands therein desire to make any change in the plat of any such city or town from the plat as originally made.



§ 31-23-103. Plats of whole municipal area

(1) When any such plat embraces in its description the whole municipal area of any such city or town, it shall set forth, as near as may be:

(a) All streets and highways and the width thereof;

(b) All parks, squares, and other grounds reserved for public uses with the boundaries and dimensions thereof;

(c) All lots and blocks and other divisions of land, with their boundaries, designating such lots and blocks by numbers and giving the dimensions of such lots and other divisions of land.

(2) Reference shall be made in said plat to one or more permanent monuments. The scale of said plat shall be indicated therein, and any other matters necessary or proper to clarify the descriptions of lands indicated on any such plat may be entered thereon.



§ 31-23-104. Acknowledgment of plat

Any such plat shall be acknowledged in the manner of a deed by the owners and proprietors of the lands designated upon any such plat before some officer authorized to take the acknowledgment of deeds. A copy thereof so acknowledged shall be filed in the office of the county clerk and recorder of the county where such lands are situated and also in the office of the clerk of any such city or town. When any such plat embraces in its description any street, highway, park, square, or other lands owned or held by the city or town for any public use or otherwise, said plat shall be acknowledged in behalf of the city or town by the mayor of the city or town when authorized by the resolution or ordinance of the governing body. Any such acknowledgment of any owner or proprietor may be made for such owner or proprietor by any attorney-in-fact duly authorized by deed.



§ 31-23-105. Plats of portion of municipal area

A plat of any portion of such municipal area may be filed, and any number of such plats may be filed. When any plat is filed containing a description of any less than all of the municipal area, the same matters shall be indicated upon such plat, to the extent of lands described in such plat, as are required to be indicated in a plat of the whole municipal area, as near as may be. Every plat shall be acknowledged by such owner and proprietor whose lands are embraced within the description of such plat.



§ 31-23-106. How parcels designated

In case of filing any such plat under this part 1, the designation by which any lot, block, or other parcel of land has previously been known shall be retained in said plat. With the consent of the city or town, any such lot, block, or other parcel of land specified in said plat may be designated by other numbers or names than those by which said lots, blocks, or other parcels of land have been previously known. Such consent of any such city or town, through its governing body, shall be evidenced by the acknowledgment of the mayor. In case of tracts or parcels of land within any such city or town which have not been known or platted by lots, blocks, or other parcels of land of a designated number or name, the same may be platted as provided in section 31-23-105 upon the consent of the city or town as provided in this section.



§ 31-23-107. Public property dedicated

All streets, parks, and other places designated or described as for public use on the map or plat of any city or town or of any addition made to such city or town are public property and the fee title thereto vested in such city or town.



§ 31-23-108. Record and preservation - definition

The county clerk and recorder shall record all such plats of lands within his or her county together with the description, acknowledgment, or other writing thereon in a book to be kept for that purpose and, when necessary, may reduce the scale of any such plat. Upon each record in the book he or she shall endorse his or her certificate that the same is truly recorded from the original plat filed in his or her office. The county clerk and recorder shall preserve the original plat in the original format, an electronic format, or both. If the original plat is preserved in an electronic format, then the county clerk and recorder shall scan the plat at a minimum resolution of three hundred dots per inch. The county clerk and recorder shall keep an index to such book of plats, which index shall contain the names of the parties acknowledging such plats and the name of the city or town, as the case may be. The county clerk and recorder shall likewise make entries of all the plats in the index in his or her office in which deeds are required to be entered. As used in this section, "electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.



§ 31-23-109. Plats shall be evidence

All such original plats, the record thereof, or copies therefrom, certified by the county clerk and recorder of such county, shall be evidence in all courts and places.



§ 31-23-110. Boundaries settled by plat

Upon the filing of any such plat in the office of the county clerk and recorder, the boundaries of contiguous divisions of land, as described in section 31-23-103, upon any such plat shall be determined and settled as indicated in the plat. All the other matters indicated upon said plat are binding upon the parties acknowledging such plat. For the purpose of description in any instrument affecting title to any land described in any such plat, the designation given upon such plat shall be sufficient.



§ 31-23-111. Owner construed

For the purposes of this part 1, any person having a legal or equitable interest in any lands shall be deemed an owner and proprietor. Nothing in this part 1 shall affect the rights of anyone other than those acknowledging any such plat.



§ 31-23-112. Fees of recorder

The county clerk and recorder shall receive the same fees for filing and recording the plats provided for by this part 1 as are allowed for filing and recording original maps or plats of cities or towns.






Part 2 - Planning Commission

§ 31-23-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Mayor" means the chief executive of the municipality, whether the official designation of his office is mayor, city manager, or otherwise; except that with respect to municipalities operating under the statutory city manager form of government, the term means the city manager.

(2) "Subdivision" means any parcel of land which is to be used for condominiums, apartments, or any other multiple-dwellings units, unless such land was previously subdivided and the filing accompanying such subdivision complied with municipal regulations applicable to subdivisions of substantially the same density, or the division of a lot, tract, or parcel of land into two or more lots, plats, sites, or other divisions of land for the purpose, whether immediate or future, of sale or of building development. It includes resubdivision and, when appropriate to the context, relates to the process of subdividing or to the land or territory subdivided.



§ 31-23-202. Grant of power to municipality

Any municipality is authorized to make, adopt, amend, extend, add to, or carry out a plan as provided in this part 2 and to create by ordinance or resolution a planning commission with the powers and duties set forth in this part 2.



§ 31-23-203. Personnel of the commission

(1) The municipal planning commission, referred to in this part 2 as the "commission", shall consist of not less than five nor more than seven members; except that a home rule city or town shall not be limited in the size of its commission. Unless otherwise provided by ordinance, the membership and terms of members shall be as follows:

(a) When the commission is limited to five members, the membership shall consist of the mayor and a member of the governing body as ex officio members and three persons appointed by the mayor, if the mayor is an elective officer; otherwise by such office as the governing body may designate as the appointing power in the ordinance creating the commission.

(b) When the commission consists of seven or more members, there shall be four ex officio members consisting of the mayor, one of the administrative officials selected by the mayor, a member of the governing body selected by the mayor, and a member of the governing body selected by the governing body; the balance of the membership shall be appointed as provided in paragraph (a) of this subsection (1).

(2) All members of such commission shall be bona fide residents of the municipality and, if any member ceases to reside in such municipality, his membership on the commission shall automatically terminate.

(3) All members of the commission shall serve without compensation unless otherwise provided by ordinance and the appointed members shall hold no other municipal office; except that one such appointed member may be a member of the zoning board of adjustment or appeals. The terms of ex officio members shall correspond to their respective official tenures; except that the term of the administrative official selected by the mayor shall terminate with the expiration of the term of the mayor who selected him or her. The term of each appointed member shall be six years or until his or her successor takes office; except that the respective terms of one-third of the members first appointed shall be two years, one-third shall be four years, and one-third shall be six years. Members other than the member representing the governing body may be removed, after public hearings, by the mayor for inefficiency, neglect of duty, or malfeasance in office, and the governing body may remove the member representing it for the same reasons. The mayor or the governing body, as the case may be, shall file a written statement of reasons for such removal. Vacancies occurring otherwise than through the expiration of term shall be filled for the remainder of the unexpired term by the mayor in the case of members selected or appointed by the mayor, by the governing body in the case of the member appointed by it, and by the appointing power designated by the governing body in municipalities in which the mayor is not an elective officer.

(4) Notwithstanding any provisions of subsections (1) and (3) of this section to the contrary, the governing body of each municipality may provide by ordinance for the size, membership, designation of alternate membership, terms of members, removal of members pursuant to subsection (3) of this section, and filling of vacancies of the commission.



§ 31-23-204. Organization and rules

The commission shall elect its chairman from among the non ex officio members and shall create and fill such other of its offices as it may determine. The term of the chairman shall be one year, with eligibility for reelection. The commission shall hold at least one regular meeting in each month. It shall adopt rules for transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which record shall be a public record.



§ 31-23-205. Staff and finances

The commission may appoint such employees as it deems necessary for its work; except that the appointment, promotion, demotion, and removal of such employees shall be subject to the same provisions of law as govern other corresponding civil employees of the municipality. The commission may also contract, with the approval of the governing body, with municipal planners, engineers, and architects and other consultants for such services as it requires. The expenditures of the commission, exclusive of gifts, shall be within the amounts appropriated for the purpose by the governing body, which shall provide the funds, equipment, and accommodations necessary for the commission's work.



§ 31-23-206. Master plan

(1) It is the duty of the commission to make and adopt a master plan for the physical development of the municipality, including any areas outside its boundaries, subject to the approval of the governmental body having jurisdiction thereof, which in the commission's judgment bear relation to the planning of such municipality. The master plan of a municipality shall be an advisory document to guide land development decisions; however, the plan or any part thereof may be made binding by inclusion in the municipality's adopted subdivision, zoning, platting, planned unit development, or other similar land development regulations after satisfying notice, due process, and hearing requirements for legislative or quasi-judicial processes as appropriate. When a commission decides to adopt a master plan, the commission shall conduct public hearings, after notice of such public hearings has been published in a newspaper of general circulation in the municipality in a manner sufficient to notify the public of the time, place, and nature of the public hearing, prior to final adoption of a master plan in order to encourage public participation in and awareness of the development of such plan and shall accept and consider oral and written public comments throughout the process of developing the plan. Such plan, with the accompanying maps, plats, charts, and descriptive matter, shall, after consideration of each of the following, where applicable or appropriate, show the commission's recommendations for the development of said municipality and outlying areas, including:

(a) The general location, character, and extent of existing, proposed, or projected streets, roads, rights-of-way, bridges, waterways, waterfronts, parkways, highways, mass transit routes and corridors, and any transportation plan prepared by any metropolitan planning organization that covers all or a portion of the municipality and that the municipality has received notification of or, if the municipality is not located in an area covered by a metropolitan planning organization, any transportation plan prepared by the department of transportation that the municipality has received notification of and that covers all or a portion of the municipality;

(b) The general location of public places or facilities, including public schools, culturally, historically, or archaeologically significant buildings, sites, and objects, playgrounds, squares, parks, airports, aviation fields, military installations, and other public ways, grounds, open spaces, trails, and designated federal, state, and local wildlife areas. For purposes of this section, "military installation" shall have the same meaning as specified in section 29-20-105.6 (2)(b), C.R.S.

(c) The general location and extent of public utilities terminals, capital facilities, and transfer facilities, whether publicly or privately owned or operated, for water, light, sanitation, transportation, communication, power, and other purposes, and any proposed or projected needs for capital facilities and utilities, including the priorities, anticipated costs, and funding proposals for such facilities and utilities;

(d) The general location and extent of an adequate and suitable supply of water. If the master plan includes a water supply element, the planning commission shall consult with the entities that supply water for use within the municipality to ensure coordination on water supply and facility planning, and the water supply element shall identify water supplies and facilities sufficient to meet the needs of the public and private infrastructure reasonably anticipated or identified in the planning process. Nothing in this paragraph (d) shall be construed to supersede, abrogate, or otherwise impair the allocation of water pursuant to the state constitution or laws, the right to beneficially use water pursuant to decrees, contracts, or other water use agreements, or the operation, maintenance, repair, replacement, or use of any water facility.

(e) The acceptance, removal, relocation, widening, narrowing, vacating, abandonment, modification, change of use, or extension of any of the public ways, rights-of-way, including the coordination of such rights-of-way with the rights-of-way of other municipalities, counties, or regions, grounds, open spaces, buildings, property, utility, or terminals, referred to in paragraphs (a) to (d) of this subsection (1);

(f) A zoning plan for the control of the height, area, bulk, location, and use of buildings and premises. Such a zoning plan may protect and assure access to appropriate conditions for solar, wind, or other alternative energy sources; however, regulations and restrictions of the height, number of stories, size of buildings and other structures, and the height and location of trees and other vegetation shall not apply to existing buildings, structures, trees, or vegetation except for new growth on such vegetation.

(g) The general character, location, and extent of community centers, housing developments, whether public or private, the existing, proposed, or projected location of residential neighborhoods and sufficient land for future housing development for the existing and projected economic and other needs of all current and anticipated residents of the municipality, and redevelopment areas. If a municipality has entered into a regional planning agreement, such agreement may be incorporated by reference into the master plan.

(h) A master plan for the extraction of commercial mineral deposits pursuant to section 34-1-304, C.R.S.;

(i) A plan for the location and placement of public utilities that facilitates the provision of such utilities to all existing, proposed, or projected developments in the municipality;

(j) Projections of population growth and housing needs to accommodate the projected population for specified increments of time. The municipality may base these projections upon data from the department of local affairs and upon the municipality's local objectives.

(k) The areas containing steep slopes, geological hazards, endangered or threatened species, wetlands, floodplains, floodways, and flood risk zones, highly erodible land or unstable soils, and wildfire hazards. For purposes of determining the location of such areas, the planning commission should consider the following sources for guidance:

(I) The Colorado geological survey for defining and mapping geological hazards;

(II) The United States fish and wildlife service of the United States department of the interior and the parks and wildlife commission created in section 33-9-101, C.R.S., for locating areas inhabited by endangered or threatened species;

(III) The Unites States Army corps of engineers and the United States fish and wildlife service national wetlands inventory for defining and mapping wetlands;

(IV) The federal emergency management agency for defining and mapping floodplains, floodways, and flood risk zones;

(V) The natural resources conservation service of the United States department of agriculture for defining and mapping unstable soils and highly erodible land; and

(VI) The Colorado state forest service for locating wildfire hazard areas.

(2) As the work of making the whole master plan progresses, the commission may from time to time adopt and publish a part thereof. Any such part shall cover one or more major sections or divisions of the municipality or one or more of the foregoing or other functional matters to be included in the plan. The commission may amend, extend, or add to the plan from time to time.

(3) (Deleted by amendment, L. 2007, p. 613, § 2, effective August 3, 2007.)

(4) (a) Each municipality that has a population of two thousand persons or more and that is wholly or partially located in a county that is subject to the requirements of section 30-28-106 (4), C.R.S., shall adopt a master plan within two years after January 8, 2002.

(b) The department of local affairs shall annually determine, based on the population statistics maintained by said department, whether a municipality is subject to the requirements of this subsection (4), and shall notify any municipality that is newly identified as being subject to said requirements. Any such municipality shall have two years following receipt of notification from the department to adopt a master plan.

(c) Once a municipality is identified as being subject to the requirements of this subsection (4), the municipality shall at all times thereafter remain subject to the requirements of this subsection (4), regardless of whether it continues to meet the criteria specified in paragraph (a) of this subsection (4).

(5) A master plan adopted in accordance with the requirements of subsection (4) of this section shall contain a recreational and tourism uses element pursuant to which the municipality shall indicate how it intends to provide for the recreational and tourism needs of residents of the municipality and visitors to the municipality through delineated areas dedicated to, without limitation, hiking, mountain biking, rock climbing, skiing, cross country skiing, rafting, fishing, boating, hunting, and shooting, or any other form of sports or other recreational activity, as applicable, and commercial facilities supporting such uses.

(6) The master plan of any municipality adopted or amended in accordance with the requirements of this section on and after August 8, 2005, shall satisfy the requirements of section 29-20-105.6, C.R.S., as applicable.

(7) Notwithstanding any other provision of this section, no master plan originally adopted or amended in accordance with the requirements of this section shall conflict with a master plan for the extraction of commercial mineral deposits adopted by the municipality pursuant to section 34-1-304, C.R.S.



§ 31-23-207. Purposes in view

In the preparation of such plan, the commission shall make careful and comprehensive surveys and studies of present conditions and future growth of the municipality, with due regard to its relation to neighboring territory. The plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, and harmonious development of the municipality and its environs which will, in accordance with present and future needs, best promote health, safety, order, convenience, prosperity, and general welfare, as well as efficiency and economy in the process of development, including, among other things, adequate provision for traffic, the promotion of safety from fire, flood waters, and other dangers, adequate provision for light and air, distribution of population, affordable housing, the promotion of good civic design and arrangement, efficient expenditure of public funds, the promotion of energy conservation, and the adequate provision of public utilities and other public requirements.



§ 31-23-208. Procedure of commission

The commission may adopt the plan as a whole by a single resolution or may by successive resolutions adopt successive parts of the plan (said parts corresponding with major geographical sections or divisions of the municipality or with functional subdivisions of the subject matter of the plan) and may adopt any amendment or extension thereof or addition thereto. Before the adoption of the plan or any such part, amendment, extension, or addition, the commission shall hold at least one public hearing thereon, notice of the time and place of which shall be given by one publication in a newspaper of general circulation in the municipality and in the official newspaper of the county affected. The adoption of the plan, any part, amendment, extension, or addition shall be by resolution of the commission carried by the affirmative votes of not less than two-thirds of the entire membership of the commission. The resolution shall refer expressly to the maps and descriptive and other matter intended by the commission to form the whole or part of the plan, and the action taken shall be recorded on the map and plan and descriptive matter by the identifying signature of the chairman or secretary of the commission. An attested copy of the plan or part thereof shall be certified to each governmental body of the territory affected and, after the approval by each body, shall be filed with the county clerk and recorder of each county wherein the territory is located.



§ 31-23-209. Legal status of official plan

When the commission has adopted the master plan of the municipality or of one or more major sections or districts thereof, no street, square, park or other public way, ground or open space, public building or structure, or publicly or privately owned public utility shall be constructed or authorized in the municipality or in such planned section and district until the location, character, and extent thereof has been submitted for approval by the commission. In case of disapproval, the commission shall communicate its reasons to the municipality's governing body, which has the power to overrule such disapproval by a recorded vote of not less than two-thirds of its entire membership. If the public way, ground space, building, structure, or utility is one the authorization or financing of which does not, under the law or charter provisions governing the same, fall within the province of the municipal governing body, the submission to the commission shall be by the governmental body having jurisdiction, and the planning commission's disapproval may be overruled by said governmental body by a vote of not less than two-thirds of its membership. The failure of the commission to act within sixty days from and after the date of official submission to it shall be deemed approval.



§ 31-23-210. Publicity - travel - information - entry

The commission has power to promote public interest in and understanding of the plan and to that end may publish and distribute copies of the plan or any report and may employ such other means of publicity and education as it may determine. Members of the commission may attend city planning conferences, meetings of city planning institutes, or hearings upon pending municipal planning legislation, and the commission may pay, by resolution, the reasonable traveling expenses incident to such attendance. The commission shall recommend, from time to time, to the appropriate public officials programs for public structures and improvements and for the financing thereof. It shall be part of its duties to consult and advise with public officials and agencies, public utility companies, civic, educational, professional, and other organizations, and with citizens in relation to protecting and carrying out the plan. The commission has the right to accept and use gifts for the exercise of its functions. All public officials shall furnish to the commission, upon request, within a reasonable length of time, such available information as the commission may require for its work. The commission and its members, officers, and employees, in the performance of their functions, may enter upon any land and make examinations and surveys and place and maintain necessary marks and monuments thereon. In general, the commission has such powers as are necessary to enable it to fulfill its functions, to promote municipal planning, or to carry out the purposes of this part 2.



§ 31-23-211. Zoning

Where a commission is established in accordance with the provisions of this part 2, it has and shall exercise all of the powers and rights granted to the zoning commission by part 3 of this article. When there is a zoning commission in existence at the time that a commission is created, the zoning commission shall deliver to the commission all of its records and shall thereafter cease to exercise the powers and prerogatives previously exercised by it; except that, if the existing zoning commission is nearing completion of a zoning plan, the governing body of the municipality may postpone, by resolution, the transfer of the zoning commission's powers until completion of the zoning plan; but in no event shall the period of such postponement exceed six months from the date of the creation of the commission. Nothing in this section shall invalidate or otherwise affect any zoning law or regulation or any action of the zoning commission adopted or taken prior to the creation of a commission.



§ 31-23-212. Jurisdiction

The territorial jurisdiction of any commission over the subdivision of land includes all land located within the legal boundaries of the municipality and, limited only to control with reference to a major street plan and not otherwise, also includes all land lying within three miles of the boundaries of the municipality not located in any other municipality; except that in the case of any such land lying within five miles of more than one municipality, the jurisdiction of each commission shall terminate at a boundary line equidistant from the respective municipal limits of such municipalities. The jurisdiction over the subdivision of lands outside the boundary of a municipality shall apply equally to any municipality.



§ 31-23-213. Scope of control

When a commission has adopted a major street plan for the territory within its subdivision control, or any part thereof, as provided in section 31-23-208, and has filed a certified copy of such plan in the office of the county clerk and recorder of the county in which such territory or such part is located, no plat of a subdivision of land within such territory or such part shall be filed or recorded until it has been approved by such commission and such approval entered in writing on the plat by the chairman or secretary of the commission.



§ 31-23-214. Subdivision regulations

(1) Before any commission exercises the powers set forth in section 31-23-213, it shall adopt regulations governing the subdivision of land within its jurisdiction and shall publish the same in pamphlet form, which shall be available for public distribution, or, at the election of the commission, the regulations may be published once each week for three consecutive weeks in the official paper of the municipality or county in which such subdivisions, or any part thereof, are located. Such regulations may provide for the proper arrangement of streets in relation to other existing or planned streets and to the master plan, for adequate and convenient open spaces for traffic, utilities, access of fire fighting apparatus, recreation, light, and air, and for the avoidance of congestion of population, including minimum area and width of lots. The regulations may also provide for waivers from subdivision requirements and may establish different requirements applicable to subdivisions of different sizes, densities, or types of dwelling units. In the territory subject to subdivision jurisdiction beyond the municipal limits, the regulations shall provide only for conformance with the major street plan.

(1.5) Subdivision regulations adopted under provisions of this section may protect and assure access to sunlight for solar energy devices by considering in subdivision development plans the use of restrictive covenants or solar easements, height restrictions, side yard and setback requirements, street orientation and width requirements, or other permissible forms of land use controls.

(2) Before the adoption of the regulations referred to in this section, a public hearing shall be held thereon in the municipality. A copy of such regulations shall be certified by the commission to the county clerk and recorders of the counties in which the municipality and territory are located.

(3) Subdivision regulations adopted under provisions of this section shall require that a subdivider, as defined in section 30-28-101 (9), C.R.S., submit to the commission evidence that provision has been made for facility sites, easements, and rights of access for electrical and natural gas utility service sufficient to ensure reliable and adequate electric or, if applicable, natural gas service for any proposed subdivision. Submission of a letter of agreement between the subdivider and utility serving the site shall be deemed sufficient to establish that adequate provision for electric or, if applicable, natural gas service to a proposed subdivision has been made.



§ 31-23-214.1. Subdivision plan or plat - access to public highways

No person may submit an application for subdivision approval to a local authority unless the subdivision plan or plat provides, pursuant to section 43-2-147, C.R.S., that all lots and parcels created by the subdivision will have access to the state highway system in conformance with the state highway access code.



§ 31-23-215. Procedure - legal effect

(1) The commission shall approve or disapprove a plat within thirty days after said plat has been submitted to it; otherwise such plat shall be deemed approved and a certificate to that effect shall be issued by the commission on demand unless the applicant for the commission's approval waives this requirement and consents to an extension of such period. The ground of disapproval of any plat shall be stated upon the records of the commission. No plat shall be acted on by the commission without affording a hearing thereon. Notice of the time and place of such hearing shall be sent to mineral estate owners in accordance with article 65.5 of title 24, C.R.S.

(2) Every plat approved by the commission, by virtue of such approval, shall be deemed to be an amendment or an addition to or a detail of the municipal plan and a part thereof. Approval of a plat shall not constitute or effect an acceptance by the public of any street or other open space shown upon the plat. From time to time, the commission may recommend to the governing body amendments of the zoning ordinance or map or additions thereto to conform to the commission's recommendations for the zoning regulations of the territory comprised within approved subdivisions. The commission has the power to impose use, height, area, or bulk requirements or restrictions governing buildings and premises within the subdivision if such requirements or restrictions do not authorize the violation of the then effective zoning ordinance of the municipality. Such requirements or restrictions shall be stated upon the plat prior to the approval and recording thereof, shall have the force of law, and shall be enforceable in the same manner and with the same sanctions and penalties and subject to the same powers of amendment or repeal as though set out as a part of the zoning ordinance or map of the municipality. No action taken under this section shall be binding for any purpose until such action has been approved by the governmental body of the territory affected or any part thereof.



§ 31-23-216. Penalties for sales in unapproved subdivisions

Whoever, being the owner or agent of the owner of any land located within a subdivision, transfers or sells, agrees to sell, or negotiates to sell any land by reference to or exhibition of or by use of a plat of a subdivision before such plat has been approved by the commission and recorded or filed in the office of the appropriate county clerk and recorder shall pay a penalty of one hundred dollars to the municipality for each lot or parcel so transferred, or sold, or agreed or negotiated to be sold. The description of such lot or parcel by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from such penalties or from the remedies provided in this section. The municipality may enjoin such transfer or sale or agreement by action for injunction brought in any court of competent jurisdiction and may recover the penalty by civil action in any court of competent jurisdiction.



§ 31-23-216.5. Additional enforcement - fine or imprisonment - abatement or removal

(1) In addition to any other remedies, the governing body of any municipality may provide by ordinance that it is unlawful to erect, construct, reconstruct, use, or alter any building or structure or to use any land in violation of any municipal subdivision regulation, and the governing body may enforce obedience to such ordinance by fine or imprisonment as provided in section 31-16-101.

(2) In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, or used or any land is or is proposed to be used in violation of any municipal subdivision regulation, the municipality, in addition to other remedies provided by law, may institute an appropriate action to prevent, enjoin, abate, or remove the violation to prevent the occupancy of the building, structure, or land or to prevent any illegal act or use in or on such premises.



§ 31-23-217. Acceptance and improvement of streets

(1) The municipality shall not accept, lay out, open, improve, grade, pave, curb, or light any street or lay or authorize water mains or sewers or connections to be laid in any street within any portion of a territory for which the commission has adopted a major street plan unless such street:

(a) Has been accepted or opened as or otherwise has received the legal status of a public street prior to the adoption of such plan; or

(b) Corresponds with a street shown on the official master plan or with a street on a subdivision plat approved by the planning commission or with a street on a street plat made by and adopted by the commission. However, the governing body may accept any street not shown on or not corresponding with a street on the official master plan or on any approved subdivision plat or an approved street plat if the ordinance or other measure accepting such street is first submitted to the commission for its approval and, if approved by the commission, is enacted or passed by not less than a majority of the entire membership of the governing body or, if disapproved by the commission, is enacted or passed by not less than two-thirds of the entire membership of the governing body.

(2) A street approved by the commission upon submission by the governing body or a street accepted by a two-thirds vote after disapproval by the commission shall have the status of an approved street as though it had been originally shown on the official master plan or on a subdivision plat approved by the commission or had been originally platted by the commission.



§ 31-23-218. Erection of buildings

(1) After the time when a commission has adopted a major street plan of the territory within the municipal limits of said municipality, no building shall be erected on any lot within such territory or part nor shall a building permit be issued therefor unless the street giving access to the lot upon which such building is proposed to be placed:

(a) Has been accepted or opened as or otherwise has received the legal status of a public street prior to that time; or

(b) Corresponds with a street shown on the official master plan, with a street or subdivision plat approved by the planning commission, with a street on a street plat made by and adopted by the commission, or with a street accepted by the governing body in accordance with the provisions of section 31-23-217. Any building erected in violation of this section is an unlawful structure, and the building inspector or other appropriate official may cause it to be vacated or have it removed.



§ 31-23-219. Status of existing statutes

After the time when a municipal planning commission has control over subdivisions as provided in section 31-23-213, the jurisdiction of the planning commission over plats shall be exclusive within the territory under its jurisdiction, and all statutory control over plats or subdivisions of land granted by other statutes, insofar as in harmony with the provisions of this part 2, shall be deemed transferred to the planning commission of such municipality.



§ 31-23-220. Reservation for future acquisition

(1) (a) Any commission is empowered, from time to time, after it has adopted a major street plan of the territory within its subdivision jurisdiction or of any major section or district thereof, to make or cause to be made surveys for the exact location of the lines of a street in any portion of such territory and to make a plat of the area or district thus surveyed showing the land which it recommends be reserved for future acquisition for public streets. The commission, before adopting any such plat, shall hold a public hearing thereon, notice of the time and place of which, with a general description of the district or area covered by the plat, shall be given not less than ten days previous to the time fixed therefor by one publication in a newspaper of general circulation in the municipality if the district or area is within the municipality or of general circulation in the county if the district or area is outside the municipality. After such a hearing the commission may transmit the plat, as originally made or modified, as may be determined by the commission, to the governing body together with the commission's estimate of the time within which the lands shown on the plat as street locations should be acquired by the municipality.

(b) The governing body, by resolution, may approve and adopt or reject such plat or may modify it with the approval of the planning commission or, in the event of the commission's disapproval, the governing body, by a favorable vote of not less than two-thirds of its entire membership, may modify such plat and adopt the modified plat. In the resolution of adoption of a plat, the governing body shall fix the period of time for which the street locations shown upon the plat shall be reserved for future taking or acquisition for public use. Upon such adoption the clerk shall transmit one attested copy of the plat to the county clerk and recorder of each county in which the platted land is located and retain one copy for the purpose of public examination and hearings of claims for compensation.

(2) (a) Such approval and adoption of a plat shall not, however, be deemed the opening or establishment of any street, nor the taking of any land for street purposes, nor for public use, nor as a public improvement but solely as a reservation of the street location shown therein for the period specified in the resolution for future taking or acquisition for public use. The commission at any time may negotiate for and secure from the owners of any such lands releases of claims for damages or compensation for such reservations or agreements indemnifying the municipality from such claims by others, which releases or agreements shall be binding upon the owners executing the same and their successors in title.

(b) At any time after the filing of a plat with the county clerk and recorder and during the period specified for the reservation, the commission and the owner of any land containing a reserved street location may agree upon modification of the location of the lines of the proposed street. Such agreement shall include a release by said owner of any claim for compensation or damages by reason of such modification. Thereupon the commission may make a plat corresponding to the said modification and transmit the same to the governing body. If such modified plat is approved by the governing body, the clerk shall transmit an attested copy thereof to the county clerk and recorder and the modified plat shall take the place of the original plat. At any time the governing body, by resolution, may abandon any reservation and shall certify any such abandonment to the county clerk and recorder.



§ 31-23-221. Compensation for reservations

(1) In the resolution of adoption of a plat, the governing body shall appoint a board of three appraisers and shall fix the time and place of meetings for hearings by said board upon the amounts of compensation to be paid for such reservations. Thereupon the clerk shall publish in at least two newspapers of general circulation in the municipality once a week for four consecutive weeks a notice which shall contain a general description of the land thus reserved as shown on the plat, the provisions of the resolution of the governing body, including the period of time for which such reservations are made, the time within which claims for compensation may be filed, which shall be not less than three nor more than six months from the date of notice, and the time and place of hearings by the board of appraisers. The first hearing shall not be set earlier than thirty days after the date of the first of such publications. Such notice shall also be posted in at least three public places in the neighborhood of or along the line of the location of the reservation.

(2) The board of appraisers shall fix the amounts of compensation to be paid, respectively, to the owners of lands reserved for the period of time as shown on the plat and in the resolution adopted by the governing body. When the clerk receives, within the period fixed for the same, any claim for such compensation, he shall transmit it to the board of appraisers. At the time and place fixed for such hearings, the board of appraisers shall hear and consider all claims presented to it in writing or in person, including all evidence which may be presented by the claimants or other persons. The board of appraisers has the right on its own initiative to investigate and ascertain data or evidence relevant to the question of such compensation. In case of the abandonment of a reservation prior to the time fixed for payment of compensation, the municipality shall be liable to the owner of the land included within the abandoned reservation for the expenses, if any, incurred by such owner by reason of such reservation.



§ 31-23-222. Report of appraisers - action by the governing body

(1) The board of appraisers, within ninety days after the time fixed for the filing of claims, shall file its tentative report with the clerk setting forth its findings as to the amounts of compensation to be paid the respective owners of the lands included within the lines of such reservations as located on the approved plat. Thereupon the clerk shall publish once a week for two consecutive weeks in at least two newspapers of general circulation in the municipality the fact of the filing of the report of the appraisers and specify a period of thirty days after the date of the first such publication within which objections to the report may be filed with the clerk. If objections are filed within said period, the clerk shall cause the board of appraisers to hold a meeting at which said objections shall be transmitted to the board, and the board may modify its report. The report in its original form or, if modified, in its modified form shall be transmitted to the governing body by the clerk.

(2) Before passing on the report, the governing body may return it to the board of appraisers for reconsideration, and the board, upon further consideration, may transmit its former or modified report to the governing body. The governing body may approve or disapprove the report. If the report is approved by the governing body, it shall provide for the payment of the amounts of compensation set forth in the report within ninety days after the filing of the report with the governing body. In the case of those property owners who file claims, payment shall be made through the clerk who shall notify the claimants at the addresses given upon the claims filed with him. Payments to all other persons shall be made through the clerk of the district court of the county in which the reserved location is situated by the payment to said clerk of the amounts awarded to such persons. Notice of distribution to such persons shall be given and made as may be provided by a rule or order of said court. Payments made to the clerk or clerk of the district court within said ninety days shall be deemed compliance with the above requirement for payment within ninety days.

(3) If the governing body disapproves the report or fails to provide for such payment within ninety days, such disapproval or failure shall be deemed a dismissal of the proceedings, a cancellation of the plat, and an abandonment of the reservations of the street locations as shown on the plat, with the same liability of the municipality for expenses as provided in the case of abandonment by resolution. Thereafter the clerk shall transmit to the county clerk and recorder an attested statement of such abandonment.



§ 31-23-223. Appeal from awards

Within twenty days after the approval of any such report by the governing body, any person dissatisfied with the award of compensation may file with the clerk notice of appeal to the district court of the county in which the appellant's land is located. Within ten days of such notice, the clerk shall file with the clerk of the district court the report of the board of appraisers approved by the governing body, together with certified copies of the resolution thereof and of the notice of appeal. Thereafter the procedure shall be in accordance with the procedure specified by law.



§ 31-23-224. No compensation for buildings

The reservation of a street location, as provided in section 31-23-220, shall not prohibit or impair in any respect the use of the reserved land by the owner or occupant thereof for any lawful purpose, including the erection of buildings thereon. No compensations, other than the compensation awarded in the final report of said board of appraisers as approved by the governing body, as provided in section 31-23-222 or, in the case of an appeal, as awarded on such appeal as provided in section 31-23-223, shall at any time be paid by the municipality or public to or recovered from the municipality or public by any person for the taking of or injury to any building or structure built or erected within the period fixed in the resolution of the governing body upon any such reserved location. No compensation or damages for any such reservation shall be paid or recovered except as provided in sections 31-23-221 to 31-23-223.



§ 31-23-225. Major activity notice

When a subdivision or commercial or industrial activity is proposed which will cover five or more acres of land, the governing body of the municipality in which the activity is proposed shall send notice to the state geologist and the board of county commissioners of the county in which the improvement is located of the proposal prior to approval of any zoning change, subdivision, or building permit application associated with such a proposed activity.



§ 31-23-226. Applicability

This part 2 applies to municipalities, including home rule cities and towns, insofar as constitutionally permissible and except as limits are placed upon its application within the boundaries of home rule cities and towns by the charter or ordinance adopted pursuant thereto of said cities or towns.



§ 31-23-227. Allocation of powers or duties

(1) The governing body of a municipality may, by ordinance, assume and exercise any power granted to or duty placed upon the municipal planning commission by this part 2 and may, by ordinance, delegate to the municipal planning commission or other appropriate municipal body any power granted to or duty placed upon the municipal governing body by this part 2, providing that the right to appeal to the municipal governing body is retained in any such delegation; except that the power to impose fines and penalties may not be delegated.

(2) The governing body of a municipality may, by ordinance, enter into an intergovernmental agreement with the county or counties in which it is located for the purposes of joint participation in land use planning, subdivision procedures, and zoning for a specific area designated in the intergovernmental agreement. However, any action taken pursuant to the intergovernmental agreement that pertains to any land within the municipality is subject to final approval by the governing body of the municipality.






Part 3 - Zoning

§ 31-23-301. Grant of power

(1) Except as otherwise provided in section 34-1-305, C.R.S., for the purpose of promoting health, safety, morals, or the general welfare of the community, including energy conservation and the promotion of solar energy utilization, the governing body of each municipality is empowered to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, the height and location of trees and other vegetation, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes. Regulations and restrictions of the height, number of stories, and the height and location of trees and other vegetation shall not apply to existing buildings, structures, trees, or vegetation except for new growth on such vegetation. Such regulations shall provide that a board of adjustment may determine and vary their application in harmony with their general purpose and intent and in accordance with general or specific rules contained in such regulations. Subject to the provisions of subsection (2) of this section and to the end that adequate safety may be secured, said governing body also has power to establish, regulate, restrict, and limit such uses on or along any storm or floodwater runoff channel or basin, as such storm or floodwater runoff channel or basin has been designated and approved by the Colorado water conservation board, in order to lessen or avoid the hazards to persons and damage to property resulting from the accumulation of storm or floodwaters. Any ordinance enacted under authority of this part 3 shall exempt from the operation thereof any building or structure as to which satisfactory proof is presented to the board of adjustment that the present or proposed situation of such building or structure is reasonably necessary for the convenience or welfare of the public.

(2) The power conferred by subsection (1) of this section for flood prevention and control shall not be exercised to deprive the owner of any existing property of its future use or maintenance for the purpose to which it was lawfully devoted on February 25, 1966, but provisions may be made for the gradual elimination of uses, buildings, and structures, including provisions for the elimination of such uses when the existing uses to which they are devoted are discontinued, and for the elimination of such buildings and structures when they are destroyed or damaged in major part.

(3) The governing body of any municipality or the board of adjustment thereof, in the exercise of powers pursuant to this section, may condition any zoning regulation, any amendment to such regulation, or any variance of the application thereof or the exemption of any building or structure therefrom upon the preservation, improvement, or construction of any storm or floodwater runoff channel designated and approved by the Colorado water conservation board.

(4) A statutory or home rule city or town or city and county shall not enact an ordinance prohibiting the use of a state-licensed group home for either persons with intellectual and developmental disabilities or behavioral or mental health disorders that serves not more than eight persons with intellectual and developmental disabilities or eight persons with behavioral or mental health disorders and appropriate staff as a residential use of property for zoning purposes. As used in this subsection (4), the phrase "residential use of property for zoning purposes" includes all forms of residential zoning and specifically, although not exclusively, single-family residential zoning.

(5) (a) As used in this subsection (5), unless the context otherwise requires:

(I) "Manufactured home" means a single family dwelling which:

(A) Is partially or entirely manufactured in a factory;

(B) Is not less than twenty-four feet in width and thirty-six feet in length;

(C) Is installed on an engineered permanent foundation;

(D) Has brick, wood, or cosmetically equivalent exterior siding and a pitched roof; and

(E) Is certified pursuant to the "National Manufactured Housing Construction and Safety Standards Act of 1974", 42 U.S.C. 5401 et seq., as amended.

(II) "Equivalent performance engineering basis" means that by using engineering calculations or testing, following commonly accepted engineering practices, all components and subsystems will perform to meet health, safety, and functional requirements to the same extent as required for other single family housing units.

(b) (I) No municipality shall have or enact zoning regulations, subdivision regulations, or any other regulation affecting development which exclude or have the effect of excluding manufactured homes from the municipality if such homes meet or exceed, on an equivalent performance engineering basis, standards established by the municipal building code.

(II) Nothing in this subsection (5) shall prevent a municipality from enacting any zoning, developmental, use, aesthetic, or historical standard, including, but not limited to, requirements relating to permanent foundations, minimum floor space, unit size or sectional requirements, and improvement location, side yard, and setback standards to the extent that such standards or requirements are applicable to existing or new housing within the specific use district of the municipality.

(III) Nothing in this subsection (5) shall preclude any municipality from enacting municipal building code provisions for unique public safety requirements such as snow load roof, wind shear, and energy conservation factors.

(IV) Nothing in this subsection (5) shall be deemed to supersede any valid covenants running with the land.



§ 31-23-302. Districts

For any of the purposes enumerated in section 31-23-301, the governing body may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of this part 3, and within such districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.



§ 31-23-303. Legislative declaration

(1) Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic, floodwaters, and other dangers; to promote health and general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; to promote energy conservation; and to facilitate the adequate provision of transportation, water, sewerage, schools, parks, and other public requirements. Such regulations shall be made with reasonable consideration, among other things, as to the character of the district and its peculiar suitability for particular uses and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such municipality.

(2) (a) The general assembly declares that the establishment of state-licensed group homes for the exclusive use of persons with intellectual and developmental disabilities, which homes are known as community residential homes as defined in section 25.5-10-202, C.R.S., is a matter of statewide concern and that a state-licensed group home for eight persons with intellectual and developmental disabilities is a residential use of property for zoning purposes. As used in this subsection (2), the phrase "residential use of property for zoning purposes" includes all forms of residential zoning and specifically, although not exclusively, single-family residential zoning. As used in this section, "persons with intellectual and developmental disabilities" has the same meaning as set forth in section 25.5-10-202, C.R.S.

(b) (I) (Deleted by amendment, L. 2001, p. 104, § 2, effective March 21, 2001.)

(II) The general assembly declares that the establishment of group homes for the aged for the exclusive use of not more than eight persons sixty years of age or older per home is a matter of statewide concern. The general assembly further finds and declares that it is the policy of this state to enable and assist persons sixty years of age or older who do not need nursing facilities, and who so elect, to live in normal residential surroundings, including single-family residential units. Group homes for the aged shall be distinguished from nursing facilities, as defined in section 25.5-4-103 (14), and institutions providing life care, as defined in section 11-49-101 (6). Every municipality having adopted or that shall adopt a zoning ordinance shall provide for the location of group homes for the aged. A group home for the aged established under this subsection (2)(b) shall not be located within seven hundred fifty feet of another such group home, unless otherwise provided for by the municipality. Nothing in this subsection (2)(b) shall be construed to exempt the group homes from compliance with any state, county, or municipal health, safety, and fire codes. On April 29, 1976, every person sixty years of age or older who resides in a skilled or intermediate health care facility and who may be transferred or discharged therefrom to a group home for the aged shall not be so discharged or transferred unless he or she has received ninety days' advance written notice thereof or has agreed in writing to the proposed transfer or discharge.

(b.5) The general assembly declares that the establishment of state-licensed group homes for the exclusive use of persons with behavioral or mental health disorders, as that term is defined in section 27-65-102, is a matter of statewide concern and that a state-licensed group home for eight persons with behavioral or mental health disorders is a residential use of property for zoning purposes, as defined in section 31-23-301 (4). A group home for persons with behavioral or mental health disorders established pursuant to this subsection (2)(b.5) must not be located within seven hundred fifty feet of another such group home, unless otherwise provided for by the municipality. A person must not be placed in a group home without being screened by either a professional person, as defined in section 27-65-102 (17), or any other such mental health professional designated by the director of a facility approved by the executive director of the department of human services pursuant to section 27-90-102. Persons determined to be not guilty by reason of insanity to a violent offense must not be placed in such group homes, and any person who has been convicted of a felony involving a violent offense is not be eligible for placement in such group homes. The provisions of this subsection (2)(b.5) must be implemented, where appropriate, by the rules of the department of public health and environment concerning residential treatment facilities for persons with behavioral or mental health disorders. Nothing in this subsection (2)(b.5) exempts such group homes from compliance with any state, county, or municipal health, safety, and fire codes.

(c) Nothing in this subsection (2) shall be construed to supersede the authority of municipalities and counties to regulate such homes appropriately through local zoning ordinances or resolutions, except insofar as such regulation would be tantamount to prohibition of such homes from any residential district. This section is specifically not to be construed to permit violation of the provisions of any zoning ordinance or resolution with respect to height, setbacks, area, lot coverage or external signage or to permit architectural designs substantially inconsistent with the character of the surrounding neighborhood. This section is also not to be construed to permit conducting of the ministerial activities of any private or public organization or agency or to permit types of treatment activities or the rendering of services in a manner substantially inconsistent with the activities otherwise permitted in the particular zoning district. If reasonably related to the requirements of a particular home, a local zoning or other development regulations may, without violating the provisions of this section, also attach specific location requirements to the approval of the group home, including the availability of such services and facilities as convenience stores, commercial services, transportation, and public recreation facilities.

(3) The general assembly declares that the availability and affordability of housing for residents of this state is a matter of statewide concern. It is the purpose of section 31-23-301 (5) to promote the public health, safety, and welfare by allowing residents of this state an additional opportunity to be able to live in decent, safe, and affordable housing on a permanent basis by prohibiting the exclusion of manufactured homes on single site lots from municipalities where the manufactured homes meet or exceed on an equivalent performance engineering basis the standards established by the municipal building code.



§ 31-23-304. Method of procedure

The governing body of such municipality shall provide for the manner in which such regulations and restrictions and the boundaries of such districts are determined, established, enforced, and, from time to time, amended, supplemented, or changed. However, no such regulation, restriction, or boundary shall become effective until after a public hearing thereon at which parties in interest and citizens shall have an opportunity to be heard. At least fifteen days' notice of the time and place of such hearing shall be published in an official paper or a paper of general circulation in such municipality.



§ 31-23-305. Changes

Such regulations, restrictions, and boundaries may from time to time be amended, supplemented, changed, modified, or repealed. In case, however, of a protest against changes in regulations or restrictions, or changes in the zone district applicable to particular land, which protest is filed with the municipal clerk at least twenty-four hours prior to the governing body's vote on the change and is signed by the owners of twenty percent or more of the area of land which is subject to the proposed change or twenty percent or more of the area of land extending a radius of one hundred feet from the land which is subject to the proposed change, disregarding intervening public streets and alleys, such changes shall not become effective except by the favorable vote of two-thirds of all the members of the governing body of the municipality. The provisions of section 31-23-304 relative to public hearings and official notice shall apply equally to all changes or amendments.



§ 31-23-306. Zoning commission

In order to avail itself of the powers conferred by this part 3, the governing body shall appoint a commission, known as the zoning commission, to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report. The governing body shall not hold its public hearings or take action until it has received the final report of such commission. Where a municipal planning commission already exists, it shall be appointed as the zoning commission.



§ 31-23-307. Board of adjustment

(1) The governing body shall provide for the appointment of a board of adjustment consisting of five members, each to be appointed for three years, unless the governing body by ordinance establishes a different number of members or term of office. The governing body may provide by ordinance for filling vacancies on the board, for designation of alternate members, and for removal of members for inefficiency, neglect of duty, or malfeasance in office. The board of adjustment shall hear and decide appeals from and review any order, requirement, decision, or determination made by any administrative official charged with the enforcement of any ordinance adopted pursuant to this part 3. It shall also hear and decide all matters referred to it or upon which it is required to pass under such ordinance. Unless otherwise provided by ordinance, the concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any such administrative official, or to decide in favor of the applicant any matter upon which it is required to pass under any such ordinance, or to effect any variation in such ordinance. Every decision of such board shall be subject, however, to review by certiorari by the district court of the county within which the municipality or any part thereof is located. Such appeal shall be filed not later than thirty days from the final action taken by the board of adjustment. Such appeal may be taken by any person aggrieved or by an officer, department, board, or bureau of the municipality.

(2) An appeal to the board of adjustment shall be taken within such time as prescribed by the board of adjustment by general rule by filing with the officer from whom the appeal is taken with the board of adjustment a notice of appeal, specifying the grounds thereof. The officer from whom the appeal is taken shall at once transmit to the board of adjustment all the papers constituting the record upon which the action appealed from was taken.

(3) An appeal stays all proceedings in furtherance of the action appealed from unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal has been filed with him that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property, in which case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by the district court on application, on notice to the officer from whom the appeal is taken, and on due cause shown.

(4) The board of adjustment shall fix a reasonable time for the hearing of the appeal, give due notice thereof to the parties, and decide the same within a reasonable time. Upon hearing, any party may appear in person or by agent or attorney. The board of adjustment may reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and shall make such order, requirement, decision, or determination as in its opinion ought to be made in the premises and to that end has all the powers of the officer from whom the appeal is taken. Where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of such ordinance, the board of adjustment has the power, in passing upon appeals, to vary or modify the application of the regulations or provisions of such ordinance relating to the use, construction, or alteration of buildings or structures, or the use of land, so that the spirit of the ordinance is observed, public safety and welfare secured, and substantial justice done. The governing body by ordinance may eliminate the board of adjustment's authority to grant use variances or use modifications, or may transfer that authority to some other board, agency, or commission, or to the governing body of the municipality. Where feasible, the board of adjustment may vary or modify the application of the regulations for the purpose of considering access to sunlight for solar energy devices.

(5) The governing body of a municipality that has entered into an intergovernmental agreement with the county or counties within which it is located for the purposes of joint participation in land use planning, subdivision procedures, and zoning pursuant to the authority granted in section 31-23-227 (2) may, by ordinance, enter into an intergovernmental agreement with the county or counties within which it is located for the purpose of joint participation in the establishment of a joint zoning board of adjustment for a specific area designated in the intergovernmental agreement.



§ 31-23-308. Remedies

In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained or any building, structure, or land is used in violation of this part 3 or of any ordinance or other regulation made under authority conferred by this part 3, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use to restrain, correct, or abate such violation, to prevent the occupancy of said building, structure, or land, or to prevent any illegal act, conduct, business, or use in or about such premises.



§ 31-23-309. Conflict with other laws

When the regulations made under authority of this part 3 require a greater width or size of yards or courts, or require a lower height of building or a less number of stories, or require a greater percentage of lot to be left unoccupied, or impose higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of this part 3 shall govern. Wherever the provisions of any other statute, local ordinance, or regulation require a greater width or size of yards or courts, or require a lower height of building or a less number of stories, or require a greater percentage of lot to be left unoccupied, or impose higher standards than are required by the regulations made under authority of this part 3, the provisions of such statute or local ordinance or regulation shall govern.



§ 31-23-310. Racial restrictions

This part 3 shall not be construed, in the case of any municipality, to confer or enlarge any authority or power to establish any restriction based upon race or color.



§ 31-23-311. Telecommunications research facilities of the United States - inclusions in planning and zoning

Any zoning plan, modification thereof, or variance therefrom adopted or granted under this part 3 or part 2 of this article on or after April 23, 1969, shall comply with the requirements of part 6 of article 11 of title 30, C.R.S.



§ 31-23-312. Safety glazing materials

The governing body of each municipality in this state shall adopt standards governing the use of safety glazing materials for hazardous locations within its jurisdiction. No building permit shall be issued for the construction, reconstruction, or alteration of any structure in such municipality unless such construction, reconstruction, or alteration conforms to the standards adopted pursuant to this section. The building inspection authority in such municipality shall inspect all places to determine whether such places are in compliance with the standards for the use of safety glazing materials.



§ 31-23-313. Planned unit developments - ordinances

Any municipality may authorize planned unit developments, as defined in section 24-67-103, C.R.S., by enacting an ordinance in accordance with the provisions of article 67 of title 24, C.R.S.



§ 31-23-314. Solid wastes disposal sites and facilities

All applications for solid wastes disposal sites and facilities received by a municipality shall be processed, reviewed, and approved pursuant to the provisions of part 1 of article 20 of title 30, C.R.S.









Article 25 - Public Improvements

Part 1 - Urban Renewal

§ 31-25-101. Short title

This part 1 shall be known and may be cited as the "Urban Renewal Law".



§ 31-25-102. Legislative declaration

(1) The general assembly finds and declares that there exist in municipalities of this state slum and blighted areas which constitute a serious and growing menace, injurious to the public health, safety, morals, and welfare of the residents of the state in general and of the municipalities thereof; that the existence of such areas contributes substantially to the spread of disease and crime, constitutes an economic and social liability, substantially impairs or arrests the sound growth of municipalities, retards the provision of housing accommodations, aggravates traffic problems and impairs or arrests the elimination of traffic hazards and the improvement of traffic facilities; and that the prevention and elimination of slums and blight is a matter of public policy and statewide concern in order that the state and its municipalities shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, hospitalization, and other forms of public protection, services, and facilities.

(2) The general assembly further finds and declares that certain slum or blighted areas, or portions thereof, may require acquisition, clearance, and disposition subject to use restrictions, as provided in this part 1, since the prevailing conditions therein may make impracticable the reclamation of the area by conservation or rehabilitation; that other slum or blighted areas, or portions thereof, through the means provided in this part 1, may be susceptible of conservation or rehabilitation in such a manner that the conditions and evils enumerated in this section may be eliminated, remedied, or prevented; and that salvable slum and blighted areas can be conserved and rehabilitated through appropriate public action, as authorized or contemplated in this part 1, and the cooperation and voluntary action of the owners and tenants of property in such areas.

(3) The general assembly further finds and declares that the powers conferred by this part 1 are for public uses and purposes for which public money may be expended and the police power exercised and that the necessity in the public interest for the provisions enacted in this part 1 is declared as a matter of legislative determination.

(4) The general assembly further finds and declares that:

(a) Urban renewal areas created for the purposes described in subsections (1) and (2) of this section shall not include agricultural land except in connection with the limited circumstances described in this part 1; and

(b) The inclusion of agricultural land within urban renewal areas is a matter of statewide concern.



§ 31-25-103. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Agricultural land" means any one parcel of land or any two or more contiguous parcels of land that, regardless of the uses for which the land has been zoned, has been classified by the county assessor as agricultural land for purposes of the levying and collection of property tax pursuant to sections 39-1-102 (1.6)(a) and 39-1-103 (5)(a), C.R.S., at any time during the five-year period prior to the date of adoption of an urban renewal plan or any modification of such a plan.

(2) "Blighted area" means an area that, in its present condition and use and, by reason of the presence of at least four of the following factors, substantially impairs or arrests the sound growth of the municipality, retards the provision of housing accommodations, or constitutes an economic or social liability, and is a menace to the public health, safety, morals, or welfare:

(a) Slum, deteriorated, or deteriorating structures;

(b) Predominance of defective or inadequate street layout;

(c) Faulty lot layout in relation to size, adequacy, accessibility, or usefulness;

(d) Unsanitary or unsafe conditions;

(e) Deterioration of site or other improvements;

(f) Unusual topography or inadequate public improvements or utilities;

(g) Defective or unusual conditions of title rendering the title nonmarketable;

(h) The existence of conditions that endanger life or property by fire or other causes;

(i) Buildings that are unsafe or unhealthy for persons to live or work in because of building code violations, dilapidation, deterioration, defective design, physical construction, or faulty or inadequate facilities;

(j) Environmental contamination of buildings or property;

(k) (Deleted by amendment, L. 2004, p. 1745, § 3, effective June 4, 2004.)

(k.5) The existence of health, safety, or welfare factors requiring high levels of municipal services or substantial physical underutilization or vacancy of sites, buildings, or other improvements; or

(l) If there is no objection by the property owner or owners and the tenant or tenants of such owner or owners, if any, to the inclusion of such property in an urban renewal area, "blighted area" also means an area that, in its present condition and use and, by reason of the presence of any one of the factors specified in paragraphs (a) to (k.5) of this subsection (2), substantially impairs or arrests the sound growth of the municipality, retards the provision of housing accommodations, or constitutes an economic or social liability, and is a menace to the public health, safety, morals, or welfare. For purposes of this paragraph (l), the fact that an owner of an interest in such property does not object to the inclusion of such property in the urban renewal area does not mean that the owner has waived any rights of such owner in connection with laws governing condemnation.

(3) "Bonds" means any bonds (including refunding bonds), notes, interim certificates or receipts, temporary bonds, certificates of indebtedness, debentures, or other obligations.

(3.1) "Brownfield site" means real property, the development, expansion, redevelopment, or reuse of which will be complicated by the presence of a substantial amount of one or more hazardous substances, pollutants, or contaminants, as designated by the United States environmental protection agency.

(3.3) "Business concern" has the same meaning as "business" as set forth in section 24-56-102 (1), C.R.S.

(3.5) "Displaced person" has the same meaning as set forth in section 24-56-102 (2), C.R.S., and for purposes of this part 1 shall also include any individual, family, or business concern displaced by the acquisition by eminent domain of real property by an authority.

(3.7) "Governing body" means the governing body of the municipality within which an authority has been established in accordance with the requirements of this part 1.

(4) "Obligee" means any bondholder, agent, or trustee for any bondholder, or any lessor demising to an authority property used in connection with an urban renewal project of the authority, or any assignee of such lessor's interest or any part thereof, and the federal government when it is a party to any contract or agreement with the authority.

(5) "Public body" means the state of Colorado or any municipality, quasi-municipal corporation, board, commission, authority, or other political subdivision or public corporate body of the state.

(6) "Real property" means lands, lands under water, structures, and any and all easements, franchises, incorporeal hereditaments, and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage, or otherwise.

(7) "Slum area" means an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, and which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire or other causes, or any combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime and is detrimental to the public health, safety, morals, or welfare.

(7.5) "Urban-level development" means an area in which there is a predominance of either permanent structures or above-ground or at-grade infrastructure.

(8) "Urban renewal area" means a slum area, or a blighted area, or a combination thereof which the local governing body designates as appropriate for an urban renewal project.

(8.5) "Urban renewal authority" or "authority" means a corporate body organized pursuant to the provisions of this part 1 for the purposes, with the powers, and subject to the restrictions set forth in this part 1.

(9) "Urban renewal plan" means a plan, as it exists from time to time, for an urban renewal project, which plan conforms to a general or master plan for the physical development of the municipality as a whole and which is sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the urban renewal area, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.

(10) "Urban renewal project" means undertakings and activities for the elimination and for the prevention of the development or spread of slums and blight and may involve slum clearance and redevelopment, or rehabilitation, or conservation, or any combination or part thereof, in accordance with an urban renewal plan. Such undertakings and activities may include:

(a) Acquisition of a slum area or a blighted area or portion thereof;

(b) Demolition and removal of buildings and improvements;

(c) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of this part 1 in accordance with the urban renewal plan;

(d) Disposition of any property acquired or held by the authority as a part of its undertaking of the urban renewal project for the urban renewal areas (including sale, initial leasing, or temporary retention by the authority itself) at the fair value of such property for uses in accordance with the urban renewal plan;

(e) Carrying out plans for a program through voluntary action and the regulatory process for the repair, alteration, and rehabilitation of buildings or other improvements in accordance with the urban renewal plan; and

(f) Acquisition of any other property where necessary to eliminate unhealthful, unsanitary, or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise remove or prevent the spread of blight or deterioration or to provide land for needed public facilities.



§ 31-25-104. Urban renewal authority

(1) (a) Any twenty-five registered electors of the municipality may file a petition with the clerk, setting forth that there is a need for an authority to function in the municipality. Upon the filing of such a petition, the clerk shall give notice of the time, place, and purpose of a public hearing, at which the local governing body will determine the need for such an authority in the municipality. Such notice shall be given at the expense of the municipality by publishing a notice, at least ten days preceding the day on which the hearing is to be held, in a newspaper having a general circulation in the municipality or, if there is no such newspaper, by posting such a notice in at least three public places within the municipality at least ten days preceding the day on which the hearing is to be held.

(b) Upon the date fixed for said hearing held upon notice as provided in this section, a full opportunity to be heard shall be granted to all residents and taxpayers of the municipality and to all other interested persons. After such a hearing, if the governing body finds that one or more slum or blighted areas exist in the municipality, and finds that the acquisition, clearance, rehabilitation, conservation, development, or redevelopment, or a combination thereof of such area is necessary in the interest of the public health, safety, morals, or welfare of the residents of the municipality, and declares it to be in the public interest that the urban renewal authority for such municipality created by this part 1 exercise the powers provided in this part 1 to be exercised by such authority, the governing body shall adopt a resolution so finding and declaring and shall cause notice of such resolution to be given to the mayor, who shall thereupon appoint, as provided in paragraph (a) of subsection (2) of this section, commissioners to act as an authority. A certificate signed by such commissioners shall then be filed with the division of local government in the department of local affairs and there remain of record, setting forth that the governing body made the findings and declaration provided in this paragraph (b) after such hearing and that the mayor has appointed them as commissioners. Upon the filing of such certificate, the commissioners and their successors are constituted an urban renewal authority, which shall be a body corporate and politic. The boundaries of such authority shall be coterminous with those of the municipality.

(c) If the governing body, after a hearing, determines that the findings and declaration enumerated in paragraph (b) of this subsection (1) cannot be made, it shall adopt a resolution denying the petition. After six months have expired from the date of the denial of such petition, subsequent petitions may be filed and new hearings and determinations made thereon; except that there shall be at least six months between the time of filing of any subsequent petition and the denial of the last preceding petition.

(d) In any suit, action, or proceeding involving the validity or enforcement of any bond, contract, mortgage, trust indenture, or other agreement of the authority, the authority shall be conclusively deemed to have been established in accordance with the provisions of this part 1 upon proof of the filing of said certificate. A copy of such certificate, duly certified by the director of the division of local government, shall be admissible in evidence in any such suit, action, or proceeding.

(2) (a) (I) Except as provided in subsection (2.5) of this section, an authority consists of thirteen commissioners, not fewer than ten of whom must be appointed by the mayor, who shall designate the chairperson for the first year. In order to represent the collective interests of the county and all taxing bodies levying a mill levy in one or more urban renewal areas managed by the authority, referred to in this part 1 as an "urban renewal authority area", other than the municipality, one such commissioner on the authority must be appointed by the board of county commissioners of the county in which the territorial boundaries of the urban renewal authority area are located, one such commissioner must also be a board member of a special district selected by agreement of the special districts levying a mill levy within the boundaries of the urban renewal authority area, and one commissioner must also be an elected member of a board of education of a school district levying a mill levy within the boundaries of the urban renewal authority area. If the urban renewal authority area is located within the boundaries of more than one county, the appointment is made by agreement of all of the counties in which the boundaries of the urban renewal authority area are located.

(II) If no county, special district, or school district appoints a commissioner to the authority, then the county, special district, or school district appointment remains vacant until such time as the applicable appointing authority makes the appointment pursuant to this paragraph (a).

(III) If the appointing county is a city and county, the requirements of this paragraph (a) pertaining to county representation on the authority board need not be satisfied.

(IV) All mayoral appointments and chair designations are subject to approval by the governing body of the municipality within which the authority has been established. Not more than one of the commissioners appointed by the mayor may be an official of the municipality.

(V) In the event that an official of the municipality is appointed as commissioner of an authority, acceptance or retention of such appointment is not deemed a forfeiture of his or her office, or incompatible therewith, and does not affect his or her tenure or compensation in any way. The term of office of a commissioner of an authority who is a municipal official is not affected or curtailed by the expiration of the term of his or her municipal office.

(b) The commissioners who are first appointed must be designated by the mayor to serve for staggered terms so that the term of at least one commissioner will expire each year. Thereafter, the term of office is five years. A commissioner holds office until his or her successor has been appointed and has qualified. Vacancies other than by reason of expiration of terms must be filled by the mayor for the unexpired term; except that, in the case of a commissioner on the authority who has been appointed by the board of commissioners of a county pursuant to paragraph (a) of this subsection (2), a vacancy on the authority board for the balance of the unexpired term must be filled by the board of commissioners of the county that made the original appointment, a vacancy of the special-district appointed seat must be filled by agreement of the affected special districts, and a vacancy of the school-district appointed seat must be filled by agreement of the affected school districts. A majority of the commissioners constitutes a quorum. The mayor shall file with the clerk a certificate of the appointment or reappointment of any commissioner, and such certificate is conclusive evidence of the due and proper appointment of such commissioner. A commissioner receives no compensation for his or her services, but is entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his or her duties.

(c) When the office of the first chairman of the authority becomes vacant and annually thereafter, the authority shall select a chairman from among its members. An authority shall select from among its members a vice-chairman, and it may employ a secretary, who shall be executive director, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require, and it shall determine their qualifications, duties, and compensation. An authority may call upon the municipal counsel or chief legal officer of the municipality for such legal services as it may require, or it may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such duties as it deems proper.

(2.5) When the governing body of a municipality designates itself as the authority or transfers an existing authority to the governing body pursuant to section 31-25-115 (1), an authority consists of the same number of commissioners as the number of members of the governing body. In addition, in order to represent the collective interests of the county and all taxing bodies levying a mill levy within the boundaries of the urban renewal authority area other than the municipality, one additional commissioner on the authority must be appointed by the board of county commissioners of the county in which the territorial boundaries of the urban renewal authority area are located, one additional commissioner must also be a board member of a special district selected by agreement of the special districts levying a mill levy within the boundaries of the urban renewal authority area, and one additional commissioner must also be an elected member of a board of education of a school district levying a mill levy within the boundaries of the urban renewal authority area. If the number of members of the governing body causes the authority to have an even number of commissioners, the mayor shall appoint an additional commissioner to restore an odd number of commissioners to the authority. As applicable, the appointment of the county, special district, and school district representatives on the authority pursuant to this subsection (2.5) must be made in accordance with the procedures specified in subsection (2) of this section.

(3) No commissioner, other officer, or employee of an authority nor any immediate member of the family of any such commissioner, officer, or employee shall acquire any interest, direct or indirect, in any project or in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any project. If any commissioner, other officer, or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any project, he shall immediately disclose the same in writing to the authority, and such disclosure shall be entered upon the minutes of the authority. Upon such disclosure, such commissioner, officer, or other employee shall not participate in any action by the authority affecting the carrying out of the project planning or the undertaking of the project unless the authority determines that, in the light of such personal interest, the participation of such member in any such act would not be contrary to the public interest. Acquisition or retention of any such interest without such determination by the authority that it is not contrary to the public interest or willful failure to disclose any such interest constitutes misconduct in office.

(4) The mayor, with the consent of the governing body, may remove a commissioner for inefficiency or neglect of duty or misconduct in office but only after the commissioner has been given a copy of the charges made by the mayor against him and has had an opportunity to be heard in person or by counsel before the governing body. In the event of the removal of any commissioner, the mayor shall file in the office of the clerk a record of the proceedings, together with the charges made against the commissioner and findings thereon.



§ 31-25-105. Powers of an authority

(1) Every authority has all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this part 1, including, but not limited to, the following powers in addition to others granted in this part 1:

(a) To sue and to be sued; to adopt and have a seal and to alter the same at pleasure; to have perpetual succession; to make, and from time to time amend and repeal, bylaws, orders, rules, and regulations to effectuate the provisions of this part 1;

(b) To undertake urban renewal projects and to make and execute any and all contracts and other instruments which it may deem necessary or convenient to the exercise of its powers under this part 1, including, but not limited to, contracts for advances, loans, grants, and contributions from the federal government or any other source;

(c) To arrange for the furnishing or repair by any person or public body of services, privileges, works, streets, roads, public utilities, or educational or other facilities for or in connection with a project of the authority; to dedicate property acquired or held by it for public works, improvements, facilities, utilities, and purposes; and to agree, in connection with any of its contracts, to any conditions that it deems reasonable and appropriate under this part 1, including, but not limited to, conditions attached to federal financial assistance, and to include in any contract made or let in connection with any project of the authority provisions to fulfill such of said conditions as it may deem reasonable and appropriate;

(d) To arrange with the municipality or other public body to plan, replan, zone, or rezone any part of the area of the municipality or of such other public body, as the case may be, in connection with any project proposed or being undertaken by the authority under this part 1;

(e) To enter, with the consent of the owner, upon any building or property in order to make surveys or appraisals and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted; to acquire any property by purchase, lease, option, gift, grant, bequest, devise, or otherwise to acquire any interest in property by condemnation, including a fee simple absolute title thereto, in the manner provided by the laws of this state for the exercise of the power of eminent domain by any other public body (and property already devoted to a public use may be acquired in a like manner except that no property belonging to the federal government or to a public body may be acquired without its consent); except that any acquisition of any interest in property by condemnation by an authority must be approved as part of an urban renewal plan or substantial modification thereof, as provided in section 31-25-107, by a majority vote of the governing body of the municipality in which such property is located, and the acquisition of property by condemnation by an authority shall also satisfy the requirements of section 31-25-105.5; to hold, improve, clear, or prepare for redevelopment any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of its property; and to insure or provide for the insurance of any property or operations of the authority against any risks or hazards; except that no provision of any other law with respect to the planning or undertaking of projects or the acquisition, clearance, or disposition of property by public bodies shall restrict an authority exercising powers under this part 1 in the exercise of such functions with respect to a project of such authority unless the general assembly specifically so states;

(f) (I) To invest any of its funds not required for immediate disbursement in property or in securities in which public bodies may legally invest funds subject to their control pursuant to part 6 of article 75 of title 24, C.R.S., and to redeem such bonds as it has issued at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be cancelled;

(II) To deposit any funds not required for immediate disbursement in any depository authorized in section 24-75-603, C.R.S. For the purpose of making such deposits, the authority may appoint, by written resolution, one or more persons to act as custodians of the funds of the authority. Such persons shall give surety bonds in such amounts and form and for such purposes as the authority requires.

(g) To borrow money and to apply for and accept advances, loans, grants, and contributions from the federal government or other source for any of the purposes of this part 1 and to give such security as may be required;

(h) To make such appropriations and expenditures of its funds and to set up, establish, and maintain such general, separate, or special funds and bank accounts or other accounts as it deems necessary to carry out the purposes of this part 1;

(i) To make or have made and to submit or resubmit to the governing body for appropriate action the authority's proposed plans and modifications thereof necessary to the carrying out of the purposes of this part 1, such plan shall include, but not be limited to:

(I) Plans to assist the municipality in the latter's preparation of a workable program for utilizing appropriate private and public resources to eliminate and prevent the development or spread of slum and blighted areas, to encourage needed urban rehabilitation, to provide for the redevelopment of slum and blighted areas, or to undertake such activities or other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program, which program may include, without limitation, provision for: The prevention of the spread of blight into areas of the municipality which are free from blight through diligent enforcement of housing, zoning, and occupancy controls and standards; the rehabilitation or conservation of slum and blighted areas or portions thereof by replanning, removing congestion, providing public improvements, and encouraging rehabilitation and repair of deteriorated or deteriorating structures; and the clearance and redevelopment of slum and blighted areas or portions thereof;

(II) Urban renewal plans;

(III) Preliminary plans outlining proposed urban renewal activities for neighborhoods of the municipality to embrace two or more urban renewal areas;

(IV) Plans for the relocation of those individuals, families, and business concerns situated in the urban renewal area which will be displaced by the urban renewal project, which relocation plans, without limitation, may include appropriate data setting forth a feasible method for the temporary relocation of such individuals and families and showing that there will be provided, in the urban renewal area or in other areas not generally less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the individuals and families so displaced, decent, safe, and sanitary dwellings equal in number to the number of and available to such individuals and families and reasonably accessible to their places of employment;

(V) Plans for undertaking a program of voluntary repair and rehabilitation of buildings and improvements and for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the repair, rehabilitation, demolition, or removal of buildings and improvements;

(VI) Financing plans, maps, plats, appraisals, title searches, surveys, studies, and other preliminary plans and work necessary or pertinent to any proposed plans or modifications;

(j) To make reasonable relocation payments to or with respect to individuals, families, and business concerns situated in an urban renewal area that will be displaced as provided in subparagraph (IV) of paragraph (i) of this subsection (1) for moving expenses and actual direct losses of property including, for business concerns, goodwill and lost profits that are reasonably related to relocation of the business, resulting from their displacement for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government;

(k) To develop, test, and report methods and techniques and to carry out demonstrations and other activities for the prevention and the elimination of slum and blighted areas within the municipality;

(l) To rent or to provide by any other means suitable quarters for the use of the authority or to accept the use of such quarters as may be furnished by the municipality or any other public body, and to equip such quarters with such furniture, furnishings, equipment, records, and supplies as the authority may deem necessary to enable it to exercise its powers under this part 1.



§ 31-25-105.5. Acquisition of private property by eminent domain by authority for subsequent transfer to private party - restrictions - exceptions - right of civil action - damages - definitions

(1) Except as provided in this subsection (1) or subsection (2) of this section, no private property acquired by eminent domain by an authority pursuant to section 31-25-105 (1)(e) after June 4, 2004, shall be subsequently transferred to a private party unless:

(a) The owner of the property consents in writing to acquisition of the property by eminent domain by the authority;

(b) The governing body of the authority determines that the property is no longer necessary for the purpose for which it was originally acquired, and the authority first offers to sell the property to the owner from whom it was acquired, if the owner can be located, at a price not more than that paid by the authority and the owner of the property declines to exercise such right of first refusal;

(c) The property acquired by the authority has been abandoned; or

(d) The owner of the property requests or pleads in an eminent domain action that the authority acquiring the property also acquire property that is not essential to the purpose of the acquisition on the basis that acquiring less property would leave the owner of the property holding an uneconomic remnant.

(2) (a) Where a proposed transfer of private property acquired by an authority by eminent domain does not satisfy one of the requirements specified in subsection (1) of this section, such property acquired by eminent domain by an authority after June 4, 2004, may be subsequently transferred to a private party only upon satisfaction of each of the following conditions:

(I) The governing body has made a determination that the property is located in a blighted area or the property itself is blighted, and the urban renewal project for which the property is being acquired shall be commenced no later than seven years from the date the blight determination is made. For purposes of this section, the determination of whether a particular area or property is blighted shall be based upon reasonably current information obtained at the time the blight determination is made.

(II) Not later than the commencement of the negotiation of an agreement for redevelopment or rehabilitation of property acquired or to be acquired by eminent domain, the authority provides notice and invites proposals for redevelopment or rehabilitation from all property owners, residents, and owners of business concerns located on the property acquired or to be acquired by eminent domain in the urban renewal area by mailing notice to their last known address of record. The authority may also at the same time invite proposals for redevelopment or rehabilitation from other interested persons who may not be property owners, owners of business concerns, or residents within the urban renewal area, and may provide public notice thereof by publication in a newspaper having a general circulation within the municipality in which the authority has been established.

(III) In the case of a set of parcels to be acquired by the authority in connection with an urban renewal project, at least one of which is owned by an owner refusing or rejecting an agreement for the acquisition of the entire set of parcels, the authority makes a determination that the redevelopment or rehabilitation of the remaining parcels is not viable under the urban renewal plan without the parcel at issue.

(b) Any owner of property located within the urban renewal area may challenge the determination of blight made by the governing body pursuant to subparagraph (I) of paragraph (a) of this subsection (2) by filing, not later than thirty days after the date the determination of blight is made, a civil action in district court for the county in which the property is located pursuant to C.R.C.P. 106 (a)(4) for judicial review of the exercise of discretion on the part of the governing body in making the determination of blight. Any such action shall be governed in accordance with the procedures and other requirements specified in the rule; except that the governing body shall have the burden of proving that, in making its determination of blight, it has neither exceeded its jurisdiction nor abused its discretion.

(c) Notwithstanding any other provision of law, any determination made by the governing body pursuant to paragraph (a) of this subsection (2) shall be deemed a legislative determination and shall not be deemed a quasi-judicial determination.

(d) Notwithstanding any other provision of this section, no transfer that satisfies the requirements of subsection (1) of this section shall be subject to the provisions of this subsection (2), subsection (3) or (4), or paragraph (a) of subsection (5) of this section.

(3) Any authority seeking to acquire property by eminent domain in accordance with the requirements of subsection (2) of this section shall reimburse the owner of the property for reasonable attorney fees incurred by the owner in connection with the acquisition where the owner is the prevailing party on a challenge brought under paragraph (b) of subsection (2) of this section.

(4) (a) Any authority that exercises the power of eminent domain to transfer acquired property to another private party as authorized in accordance with the requirements of this section shall adopt relocation assistance and land acquisition policies to benefit displaced persons that are consistent with those set forth in article 56 of title 24, C.R.S., to the extent applicable to the facts of each specific property, and, at the time of the relocation of the owner or the occupant, shall provide compensation or other forms of assistance to any displaced person in accordance with such policies. In addition, in the case of a business concern displaced by the acquisition of property by eminent domain, the authority shall make a business interruption payment to the business concern not to exceed the lesser of ten thousand dollars or one-fourth of the average annual taxable income shown on the three most recent federal income tax returns of the business concern.

(b) In any case where the acquisition of property by eminent domain by an authority displaces individuals, families, or business concerns, the authority shall make reasonable efforts to relocate such individuals, families, or business concerns within the urban renewal area, where such relocation is consistent with the uses provided in the urban renewal plan, or in areas within reasonable proximity of, or comparable to, the original location of such individuals, families, or business concerns.

(5) For purposes of this section, unless the context otherwise requires:

(a) "Blighted area" shall have the same meaning as set forth in section 31-25-103 (2); except that, for purposes of this section only, "blighted area" means an area that, in its present condition and use and, by reason of the presence of at least five of the factors specified in section 31-25-103 (2)(a) to (2)(l), substantially impairs or arrests the sound growth of the municipality, retards the provision of housing accommodations, or constitutes an economic or social liability, and is a menace to the public health, safety, morals, or welfare.

(b) "Private property" or "property" means, as applied to real property, only a fee ownership interest.



§ 31-25-105.7. Condemnation actions by authorities - effect of other provisions

Notwithstanding any other provision of law, any condemnation action commenced by an authority on or after June 6, 2006, shall satisfy the requirements specified in section 38-1-101, C.R.S. To the extent there is any conflict between the provisions of this part 1 and the provisions of section 38-1-101, C.R.S., the provisions of section 38-1-101, C.R.S., shall control.



§ 31-25-106. Disposal of property in urban renewal area

(1) An authority may sell, lease, or otherwise transfer real property or any interest therein acquired by it as a part of an urban renewal project for residential, recreational, commercial, industrial, or other uses or for public use in accordance with the urban renewal plan, subject to such covenants, conditions, and restrictions, including covenants running with the land (and including the incorporation by reference therein of the provisions of an urban renewal plan or any part thereof), as it deems to be in the public interest or necessary to carry out the purposes of this part 1. The purchasers, lessees, transferees, and their successors and assigns are obligated to devote such real property only to the land uses, designs, building requirements, timing, or procedure specified in the urban renewal plan and may be obligated to comply with such other requirements as the authority may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the urban renewal plan. Such real property or interest shall be sold, leased, or otherwise transferred at not less than its fair value (as determined by the authority) for uses in accordance with the urban renewal plan. In determining the fair value of real property for uses in accordance with the urban renewal plan, an authority shall take into account and give consideration to the uses provided in such plan; the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee; and the objectives of such plan for the prevention of the recurrence of slum or blighted areas. Real property acquired by an authority which, in accordance with the provisions of the urban renewal plan, is to be transferred shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the urban renewal plan. Any contract for such transfer and the urban renewal plan (or such part of such contract or plan as the authority may determine) may be recorded in the land records of the county in such manner as to afford actual or constructive notice thereof.

(2) An authority may dispose of real property in an urban renewal area to private persons only under such reasonable competitive bidding procedures as it shall prescribe or as provided in this subsection (2). An authority, by public notice by publication once each week for two consecutive weeks in a newspaper having a general circulation in the municipality, prior to the execution of any contract to sell, lease, or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this section, may invite proposals from and make available all pertinent information to any person interested in undertaking to redevelop or rehabilitate an urban renewal area or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that such further information as is available may be obtained at the office designated in the notice. The authority shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any real property acquired by the authority in the urban renewal area. The authority may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this part 1; except that a notification of intention to accept such proposal shall be filed with the governing body not less than fifteen days prior to any such acceptance. Thereafter, the authority may execute such contract in accordance with the provisions of subsection (1) of this section and deliver deeds, leases, and other instruments and take all steps necessary to effectuate such contract.

(3) An authority may temporarily operate and maintain real property acquired in an urban renewal area pending the disposition of the property for redevelopment without regard to the provisions of subsection (1) of this section for such uses and purposes as may be deemed desirable even though not in conformity with the urban renewal plan.

(4) Anything in subsection (1) of this section to the contrary notwithstanding, project real property may be set aside, dedicated, and devoted by the authority to public uses which are in accordance with the urban renewal plan or set aside, dedicated, and transferred by the authority to the municipality or to any other appropriate public body for public uses which are in accordance with such urban renewal plan, with or without compensation for such property and with or without regard to the fair value thereof as determined in subsection (1) of this section, upon or subject to such terms, conditions, covenants, restrictions, or limitations as the authority deems to be in the public interest and as are not inconsistent with the purposes and objectives and the other applicable provisions of this part 1.



§ 31-25-107. Approval of urban renewal plans by local governing body - definitions

(1) (a) An authority shall not actually undertake an urban renewal project for an urban renewal area unless based on evidence presented at a public hearing the governing body, by resolution, has determined such area to be a slum, blighted area, or a combination thereof and designated such area as appropriate for an urban renewal project.

(b) Notwithstanding any other provision of this part 1, and in addition to any other notice required by law, within thirty days of the commissioning of a study to determine whether an area is a slum, blighted area, or a combination thereof in accordance with the requirements of paragraph (a) of this subsection (1), the authority shall provide notice to any owner of private property located in the area that is the subject of the study by mailing notice to the owner by regular mail at the last-known address of record. The notice shall state that the authority is commencing a study necessary for making a determination as to whether the area in which the owner owns property is a slum or a blighted area. Where the authority makes a determination that the area is not a slum, blighted area, or a combination thereof, within thirty days of making such determination, the authority shall also send notice of such determination to any owner of private property located in the area that is the subject of the study by mailing notice to the owner by regular mail at the last-known address of record. For purposes of this paragraph (b), "private property" means, as applied to real property, only a fee ownership interest.

(c) (I) Except for urban renewal plans subject to section 31-25-103 (2)(l), the boundaries of an area that the governing body determines to be a blighted area shall be drawn as narrowly as the governing body determines feasible to accomplish the planning and development objectives of the proposed urban renewal area. The governing body shall not approve an urban renewal plan until a general plan for the municipality has been prepared. An authority shall not acquire real property for an urban renewal project unless the local governing body has approved the urban renewal plan in accordance with subsection (4) of this section. In making the determination as to whether a particular area is blighted pursuant to the provisions of this part 1, any particular condition found to be present may satisfy as many of the factors referenced in section 31-25-103 (2) as are applicable to such condition.

(II) Notwithstanding any other provision of this part 1, no area that has been designated as an urban renewal area shall contain any agricultural land unless:

(A) The agricultural land is a brownfield site;

(B) Not less than one-half of the urban renewal area as a whole consists of parcels of land containing urban-level development that, at the time of the designation of such area, are determined to constitute a slum or blighted area, or a combination thereof, in accordance with the requirements of paragraph (a) of subsection (1) of this section and not less than two-thirds of the perimeter of the urban renewal area as a whole is contiguous with urban-level development as determined at the time of the designation of such area;

(C) The agricultural land is an enclave within the territorial boundaries of a municipality and the entire perimeter of the enclave has been contiguous with urban-level development for a period of not less than three years as determined at the time of the designation of the area;

(D) Each public body that levies an ad valorem property tax on the agricultural land agrees in writing to the inclusion of the agricultural land within the urban renewal area; or

(E) The agricultural land was included in an approved urban renewal plan prior to June 1, 2010.

(III) Notwithstanding any other provision of this part 1, for a period commencing on June 1, 2010, and concluding ten years from June 1, 2010, and in addition to the provisions of subparagraph (II) of this paragraph (c), no area that has been designated as an urban renewal area shall contain any agricultural land unless:

(A) The agricultural land is contiguous with an urban renewal area in existence as of June 1, 2010;

(B) The person who is the fee simple owner of the agricultural land as of June 1, 2010, is also the fee simple owner of land within the urban renewal area as of June 1, 2010, that is contiguous with the agricultural land; and

(C) Both the agricultural land and the land within the urban renewal area that is described in sub-subparagraph (B) of this subparagraph (III) will be developed solely for the purpose of creating primary manufacturing jobs, and any ancillary jobs necessary to support such manufacturing operations, for the duration of the period during which property tax revenues in excess of a base amount are paid into a special fund pursuant to subparagraph (II) of paragraph (a) of subsection (9) of this section for the purpose of financing an urban renewal project. For purposes of this subparagraph (III), "primary manufacturing jobs" means manufacturing jobs that produce products that are in excess of those that will be consumed within the boundaries of the state and that are exported to other states and foreign countries in exchange for value.

(d) In the case of an urban renewal plan approved or substantially modified on or after June 1, 2010, the plan shall include a legal description of the urban renewal area, including the legal description of any agricultural land proposed for inclusion within the urban renewal area pursuant to the conditions specified in subparagraph (II) or (III) of paragraph (c) of this subsection (1).

(2) Prior to its approval of an urban renewal plan, the governing body shall submit such plan to the planning commission of the municipality, if any, for review and recommendations as to its conformity with the general plan for the development of the municipality as a whole. The planning commission shall submit its written recommendations with respect to the proposed urban renewal plan to the governing body within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission or, if no recommendations are received within said thirty days, without such recommendations, the governing body may proceed with the hearing on the proposed urban renewal plan prescribed by subsection (3) of this section.

(3) (a) The governing body shall hold a public hearing on an urban renewal plan or substantial modification of an approved urban renewal plan no less than thirty days after public notice thereof by publication in a newspaper having a general circulation in the municipality. The notice shall describe the time, date, place, and purpose of the hearing, shall generally identify the urban renewal area covered by the plan, and shall outline the general scope of the urban renewal project under consideration.

(b) Where an authority intends to acquire private property by eminent domain within the urban renewal area to be subsequently transferred to a private party in accordance with the requirements of section 31-25-105.5 (2), the governing body, prior to the commencement of the acquisition of such property, shall first hold a public hearing on the use of eminent domain as a means to acquire such property after written notice of the time, date, place, and purpose of the hearing has been provided to each owner of property within the meaning of section 31-25-105.5 that is within the urban renewal area at least thirty days prior to the date of the hearing. In order to authorize the use of eminent domain as a means to acquire property, a governing body shall base its decision on such authorization on a finding of blighted or slum conditions without regard to the economic performance of the property to be acquired.

(3.5) (a) At least thirty days prior to the hearing on an urban renewal plan or a substantial modification to such plan, regardless of when the urban renewal plan was first approved, the governing body or the authority shall submit such plan or modification to the board of county commissioners, and, if property taxes collected as a result of the county levy will be utilized, the governing body or the authority shall also submit an urban renewal impact report, which shall include, at a minimum, the following information concerning the impact of such plan:

(I) The estimated duration of time to complete the urban renewal project;

(II) The estimated annual property tax increment to be generated by the urban renewal project and the portion of such property tax increment to be allocated during this period to fund the urban renewal project;

(III) An estimate of the impact of the urban renewal project on county revenues and on the cost and extent of additional county infrastructure and services required to serve development within the proposed urban renewal area, and the benefit of improvements within the urban renewal area to existing county infrastructure;

(IV) A statement setting forth the method under which the authority or the municipality will finance, or that agreements are in place to finance, any additional county infrastructure and services required to serve development in the urban renewal area for the period in which all or any portion of the property taxes described in subparagraph (II) of paragraph (a) of subsection (9) of this section and levied by a county are paid to the authority; and

(V) Any other estimated impacts of the urban renewal project on county services or revenues.

(b) The inadvertent failure of a governing body or an authority to submit an urban renewal plan, substantial modification to the plan, or an urban renewal impact report, as applicable, to a board of county commissioners in accordance with the requirements of paragraph (a) of this subsection (3.5) shall neither create a cause of action in favor of any party nor invalidate any urban renewal plan or modification to the plan.

(c) Notwithstanding any other provision of this section, a city and county shall not be required to submit an urban renewal impact report satisfying the requirements of paragraph (a) of this subsection (3.5).

(3.7) Upon request of the governing body or the authority, each county that is entitled to receive a copy of the plan shall provide available county data and projections to assist the governing body or the authority in preparing the urban renewal impact report required pursuant to subsection (3.5) of this section.

(4) Following such hearing, the governing body may approve an urban renewal plan if it finds that:

(a) A feasible method exists for the relocation of individuals and families who will be displaced by the urban renewal project in decent, safe, and sanitary dwelling accommodations within their means and without undue hardship to such individuals and families;

(b) A feasible method exists for the relocation of business concerns that will be displaced by the urban renewal project in the urban renewal area or in other areas that are not generally less desirable with respect to public utilities and public and commercial facilities;

(c) The governing body has taken reasonable efforts to provide written notice of the public hearing prescribed by subsection (3) of this section to all property owners, residents, and owners of business concerns in the proposed urban renewal area at their last known address of record at least thirty days prior to such hearing. Such notice shall contain the same information as is required for the notice described in subsection (3) of this section.

(d) No more than one hundred twenty days have passed since the commencement of the first public hearing of the urban renewal plan pursuant to subsection (3) of this section;

(e) Except for urban renewal plans subject to section 31-25-103 (2)(l), if the urban renewal plan contains property that was included in a previously submitted urban renewal plan that the governing body failed to approve pursuant to this section, at least twenty-four months shall have passed since the commencement of the prior public hearing concerning such property pursuant to subsection (3) of this section unless substantial changes have occurred since the commencement of such hearing that result in such property constituting a blighted area pursuant to section 31-25-103;

(f) The urban renewal plan conforms to the general plan of the municipality as a whole;

(g) The urban renewal plan will afford maximum opportunity, consistent with the sound needs of the municipality as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise; and

(h) The authority or the municipality will adequately finance, or that agreements are in place to finance, any additional county infrastructure and services required to serve development within the urban renewal area for the period in which all or any portion of the property taxes described in subparagraph (II) of paragraph (a) of subsection (9) of this section and levied by a county are paid to the authority.

(4.5) In addition to the findings otherwise required to be made by the governing body pursuant to subsection (4) of this section, where an urban renewal plan seeks to acquire private property by eminent domain for subsequent transfer to a private party pursuant to section 31-25-105.5 (2), the governing body may approve the urban renewal plan where it finds, in connection with a hearing satisfying the requirements of subsection (3) of this section, that the urban renewal plan has met the requirements of section 31-25-105.5 (2) and that the principal public purpose for adoption of the urban renewal plan is to facilitate redevelopment in order to eliminate or prevent the spread of physically blighted or slum areas.

(5) In case the urban renewal area consists of an area of open land which, under the urban renewal plan, is to be developed for residential uses, the governing body shall comply with the applicable provisions of this section and shall also determine that a shortage of housing of sound standards and design which is decent, safe, and sanitary exists in the municipality; that the need for housing accommodations has been or will be increased as a result of the clearance of slums in other areas (including other portions of the urban renewal area); that the conditions of blight in the urban renewal area and the shortage of decent, safe, and sanitary housing cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, morals, or welfare; and that the acquisition of the area for residential uses is an integral part of and essential to the program of the municipality.

(6) In case the urban renewal area consists of an area of open land which, under the urban renewal plan, is to be developed for nonresidential uses, the local governing body shall comply with the applicable provisions of this section and shall also determine that such nonresidential uses are necessary and appropriate to facilitate the proper growth and development of the community in accordance with sound planning standards and local community objectives and that the contemplated acquisition of the area may require the exercise of governmental action, as provided in this part 1, because of being in a blighted area.

(7) An urban renewal plan may be modified at any time; but, if modified after the lease or sale by the authority of real property in the urban renewal project area, such modification shall be subject to such rights at law or in equity as a lessee or purchaser or his successor in interest may be entitled to assert. Any proposed modification shall be submitted to the governing body for approval. If the modification will substantially change provisions of the urban renewal plan regarding land area, land use, authorization to collect incremental tax revenue, the extent of the use of tax increment financing, the scope or nature of the urban renewal project, the scope or method of financing, design, building requirements, timing, or procedure, as previously approved, or where such modification will substantially clarify a plan that, when approved, was lacking in specificity as to the urban renewal project or financing, then the modification is substantial and subject to all of the requirements of this section. For urban renewal plans in which a pledge of the revenues deposited into the special fund created pursuant to subsection (9) of this section was made by an indenture or other legally binding document that is separate from the plan itself prior to January 1, 2016, a pledge to secure the payment of refunding bonds is not a substantial modification and is not subject to the requirements of this subsection (7). Not less than thirty days prior to approving any modification of an urban renewal plan, the governing body or urban renewal authority shall provide a detailed written description of the proposed modification to each taxing entity that levies taxes on property located within the urban renewal area and a notice of the date and time of the meeting at which the governing body will consider the modification. Any taxing entity that levies taxes on property located within the urban renewal area may file an action in the state district court exercising jurisdiction over the county in which the urban renewal area is located for an order determining, under a de novo standard of review, whether the modification is a substantial modification. Further, if requested by the taxing entity, the court shall enjoin any action by the authority pursuant to the modification until the court has determined whether the modification is a substantial modification and, if so, shall further enjoin any action by the authority until there has been compliance with subsection (9.5) of this section.

(7.5) No action may be brought to enjoin any undertaking or activity of the authority pursuant to an urban renewal plan, including the issuance of bonds, the incurrence of other financial obligations, or the pledge of revenue, unless the action is commenced within forty-five days after the date on which the authority provided notice of its intention regarding such undertaking or activity. The notice must describe the undertaking or activity proposed to be engaged in by the authority and specify that any action to enjoin the undertaking or activity must be brought within forty-five days from the date of the notice. The notice must be published one time in a newspaper of general circulation within the county. On or before the date of publication of the notice, the authority shall also mail a copy of the notice to each taxing entity that levies taxes on property within the urban renewal area.

(8) Upon the approval by the governing body of an urban renewal plan or a substantial modification thereof, the provisions of said plan with respect to the land area, land use, design, building requirements, timing, or procedure applicable to the property covered by said plan shall be controlling with respect thereto.

(9) (a) Notwithstanding any law to the contrary, any urban renewal plan, as originally approved or as later modified pursuant to this part 1, may contain a provision that the property taxes of specifically designated public bodies, if any, levied after the effective date of the approval of such urban renewal plan upon taxable property in an urban renewal area each year or that municipal sales taxes collected within said area, or both such taxes, by or for the benefit of the designated public body must be divided for a period not to exceed twenty-five years after the effective date of adoption of such a provision, as follows:

(I) That portion of the taxes which are produced by the levy at the rate fixed each year by or for each such public body upon the valuation for assessment of taxable property in the urban renewal area last certified prior to the effective date of approval of the urban renewal plan or, as to an area later added to the urban renewal area, the effective date of the modification of the plan, or that portion of municipal sales taxes, not including any sales taxes for remote sales as specified in section 39-26-104 (2), C.R.S., collected within the boundaries of said urban renewal area in the twelve-month period ending on the last day of the month prior to the effective date of approval of said plan, or both such portions, shall be paid into the funds of each such public body as are all other taxes collected by or for said public body.

(II) That portion of said property taxes or all or any portion of said sales taxes, or both, in excess of the amount of property taxes or sales taxes paid into the funds of each such public body in accordance with the requirements of subparagraph (I) of this paragraph (a) must be allocated to and, when collected, paid into a special fund of the authority to pay the principal of, the interest on, and any premiums due in connection with the bonds of, loans or advances to, or indebtedness incurred by, whether funded, refunded, assumed, or otherwise, the authority for financing or refinancing, in whole or in part, an urban renewal project, or to make payments under an agreement executed pursuant to subsection (11) of this section. Any excess municipal sales tax or property tax collections not allocated pursuant to this subparagraph (II) must be paid into the funds of the municipality or other taxing entity, as applicable. Unless and until the total valuation for assessment of the taxable property in an urban renewal area exceeds the base valuation for assessment of the taxable property in such urban renewal area, as provided in subparagraph (I) of this paragraph (a), all of the taxes levied upon the taxable property in such urban renewal area must be paid into the funds of the respective public bodies. Unless and until the total municipal sales tax collections in an urban renewal area exceed the base year municipal sales tax collections in such urban renewal area, as provided in subparagraph (I) of this paragraph (a), all such sales tax collections must be paid into the funds of the municipality. When such bonds, loans, advances, and indebtedness, if any, including interest thereon and any premiums due in connection therewith, have been paid, all taxes upon the taxable property or the total municipal sales tax collections, or both, in such urban renewal area must be paid into the funds of the respective public bodies, and all moneys remaining in the special fund established pursuant to this subparagraph (II) that have not previously been rebated and that originated as property tax increment generated based on the mill levy of a taxing body, other than the municipality, within the boundaries of the urban renewal area must be repaid to each taxing body based on the pro rata share of the prior year's property tax increment attributable to each taxing body's current mill levy in which property taxes were divided pursuant to this subsection (9). Any moneys remaining in the special fund not generated by property tax increment are excluded from any such repayment requirement. Notwithstanding any other provision of law, any additional revenues the municipality, county, special district, or school district receives either because the voters have authorized the municipality, county, special district, or school district to retain and spend said moneys pursuant to section 20 (7)(d) of article X of the state constitution subsequent to the creation of the special fund pursuant to this subparagraph (II) or as a result of an increase in the property tax mill levy approved by the voters of the municipality, county, special district, or school district subsequent to the creation of the special fund, to the extent the total mill levy of the municipality, county, special district, or school district exceeds the respective mill levy in effect at the time of approval or substantial modification of the urban renewal plan, are not included in the amount of the increment that is allocated to and, when collected, paid into the special fund of the authority.

(III) In calculating and making payments as described in subparagraph (II) of this paragraph (a), the county treasurer may offset the authority's pro rata portion of any property taxes that are paid to the authority under the terms of subparagraph (II) of this paragraph (a) and that are subsequently refunded to the taxpayer against any subsequent payments due to the authority for the urban renewal project. The authority shall make adequate provision for the return of overpayments in the event that there are not sufficient property taxes due to the authority to offset the authority's pro rata portion of the refunds. The authority may establish a reserve fund for this purpose or enter into an intergovernmental agreement with the municipal governing body in which the municipality assumes responsibility for the return of the overpayments. The provisions of this subparagraph (III) shall not apply to a city and county.

(b) The portion of taxes described in subparagraph (II) of paragraph (a) of this subsection (9) may be irrevocably pledged by the authority for the payment of the principal of, the interest on, and any premiums due in connection with such bonds, loans, advances, and indebtedness. This irrevocable pledge shall not extend to any taxes that are placed in a reserve fund to be returned to the county for refunds of overpayments by taxpayers; except that this limitation on the extension of the irrevocable pledge shall not apply to a city and county.

(c) As used in this subsection (9), the word "taxes" shall include, without limitation, all levies authorized to be made on an ad valorem basis upon real and personal property or municipal sales taxes; but nothing in this subsection (9) shall be construed to require any public body to levy taxes.

(d) In the case of urban renewal areas, including single- and multiple-family residences, school districts which include all or any part of such urban renewal area shall be permitted to participate in an advisory capacity with respect to the inclusion in an urban renewal plan of the provision provided for by this subsection (9).

(e) In the event there is a general reassessment of taxable property valuations in any county including all or part of the urban renewal area subject to division of valuation for assessment under paragraph (a) of this subsection (9) or a change in the sales tax percentage levied in any municipality including all or part of the urban renewal area subject to division of sales taxes under paragraph (a) of this subsection (9), the portions of valuations for assessment or sales taxes under both subparagraphs (I) and (II) of said paragraph (a) shall be proportionately adjusted in accordance with such reassessment or change.

(f) Notwithstanding the twenty-five-year period of limitation set forth in paragraph (a) of this subsection (9), any urban renewal plan, as originally approved or as later modified pursuant to this part 1, may contain a provision that the municipal sales taxes collected in an urban renewal area each year or the municipal portion of taxes levied upon taxable property within such area, or both such taxes, may be allocated as described in this subsection (9) for a period in excess of twenty-five years after the effective date of the adoption of such provision if the existing bonds are in default or about to go into default; except that such taxes shall not be allocated after all bonds of the authority issued pursuant to such plan including loans, advances, and indebtedness, if any, and interest thereon, and any premiums due in connection therewith have been paid.

(g) Notwithstanding any other provision of this section, if one or more of the conditions specified in subparagraph (II), or all of the conditions specified in subparagraph (III), of paragraph (c) of subsection (1) of this section have been satisfied such that agricultural land is included within an urban renewal area, the county assessor shall value the agricultural land at its fair market value in making the calculation of the taxes to be paid to the public bodies pursuant to subparagraph (I) of paragraph (a) of this subsection (9) solely for the purpose of determining the tax increment available pursuant to subparagraph (II) of paragraph (a) of this subsection (9). Nothing in this section shall affect the actual classification, or require reclassification, of agricultural land for property tax purposes, and nothing in this section shall affect the taxes actually to be paid to the public bodies pursuant to subparagraph (I) of paragraph (a) of this subsection (9), which shall continue to be based on the agricultural classification of such land unless and until it has been reclassified in the normal course of the assessment process.

(h) The manner and methods by which the requirements of this subsection (9) are to be implemented by county assessors shall be contained in such manuals, appraisal procedures, and instructions, as applicable, that the property tax administrator is authorized to prepare and publish pursuant to section 39-2-109 (1)(e), C.R.S.

(i) Within the twelve-month period prior to the effective date of the approval or modification of the urban renewal plan requiring the allocation of moneys to the authority pursuant to paragraph (a) of this subsection (9), the municipality, county, special district, or school district is entitled to the reimbursement of any moneys that such municipality, county, special district, or school district pays to, contributes to, or invests in the authority for the project. The reimbursement is to be paid from the special fund of the authority established pursuant to paragraph (a) of this subsection (9).

(9.5) (a) Before any urban renewal plan containing any tax allocation provisions that allocates any taxes of any taxing entity other than the municipality may be approved by the municipal governing body pursuant to subsection (4) of this section, the authority shall notify the board of county commissioners of each county and the governing boards of each other taxing entity whose incremental property tax revenues would be allocated under such proposed plan. Representatives of the authority and the governing body of each taxing entity shall then meet and attempt to negotiate an agreement governing the sharing of incremental property tax revenue allocated to the special fund of the authority established in accordance with subparagraph (II) of paragraph (a) of subsection (9) of this section. The agreement must address, without limitation, estimated impacts of the urban renewal plan on county or district services associated solely with the urban renewal plan. The agreement may be entered into separately among the authority and each such taxing entity, or through a joint agreement among the authority and any taxing entity that has chosen to enter that agreement. Any such shared incremental tax revenues governed by any agreement are limited to all or any portion of the incremental revenue generated by the taxes levied upon taxable property by the taxing entity within the area covered by the urban renewal plan in addition to any incremental sales tax revenues generated within the area covered by the urban renewal plan by the imposition of the sales tax of the municipality and, at the option of any other taxing entity levying a sales tax in the area covered by the urban renewal plan, any incremental sales tax revenues of such other taxing entity that are included within the agreement.

(b) The agreement described in paragraph (a) of this subsection (9.5) may provide for a waiver of any provision of this part 1 that provides for notice to the taxing entity, requires any filing with or by the taxing entity, requires or permits consent from the taxing entity, or provides any enforcement right to the taxing entity.

(c) If, after a period of one hundred twenty days from the date of notice or such longer or shorter period as the authority and any taxing entity may agree, there is no agreement between the authority and any taxing entity as described in paragraph (a) of this subsection (9.5), the authority and any applicable taxing entity are subject to the provisions and limitations of paragraph (d) of this subsection (9.5).

(d) (I) In an absence of an agreement between the authority and any taxing entity as described in paragraph (a) of this subsection (9.5), the parties must submit to mediation on the issue of appropriate sharing of incremental property tax revenues and urban renewal project costs among the authority and any such taxing entities whose incremental property tax revenues will be allocated pursuant to an urban renewal plan and with whom an intergovernmental agreement with the authority has not been reached.

(II) The mediation required by subparagraph (I) of this paragraph (d) must be conducted by a mediator who has been jointly selected by the parties; except that, if the parties are unable to agree on the selection of a mediator, then the authority shall select one mediator, the other parties shall select a second mediator, and these two mediators shall then select a third mediator. In such circumstances, the mediation will be jointly conducted by the three mediators. Unless all parties otherwise agree, any mediator selected pursuant to this paragraph (d) must be an attorney licensed in the state for at least ten years and must be experienced in both land use and administrative law. Payment of the fees and costs for the mediation must be split equally between or among the parties.

(III) In making a determination of the appropriate sharing, the mediator must consider the nature of the project, the nature and relative size of the revenue and other benefits that are expected to accrue to the municipality and other taxing entities as a result of the project, any legal limitations on the use of revenues belonging to the authority or any taxing entity, and any capital or operating costs that are expected to result from the project. Within ninety days, the mediator must issue his or her findings of fact as to the appropriate sharing of costs and incremental property tax revenues, and shall promptly transmit such information to the parties. With respect to the use of incremental property tax revenues of each other taxing entity, following the issuance of findings by the mediator, the governing body of the municipality shall:

(A) Incorporate the mediator's findings on the use of incremental property tax revenues of any taxing body into the urban renewal plan and proceed to adopt the plan;

(B) Amend the urban renewal plan to delete authorization of the use of the incremental property tax revenues of any taxing body with whom an agreement has not been reached; or

(C) Direct the authority to either incorporate the mediator's findings into one or more intergovernmental agreements with other taxing entities or to enter into new negotiations with one or more taxing entities and to enter into one or more intergovernmental agreements with such taxing entities that incorporate such new or different provisions concerning the sharing of costs and incremental property tax revenues with which the parties are in agreement.

(e) Notwithstanding any other provision of law, no incremental property tax revenues may be allocated and paid into the special fund of the authority in accordance with subparagraph (II) of paragraph (a) of subsection (9) of this section unless the municipality or the authority has satisfied the requirements of this subsection (9.5).

(f) Notwithstanding any other provision of this section, a city and county is not required to reach an agreement with a county satisfying the requirements of this subsection (9.5).

(g) For purposes of this subsection (9.5), "taxing entity" means any county, special district, or other public body that levies an ad valorem property tax on property within the urban renewal area subject to a tax allocation provision.

(9.6) (a) Notwithstanding any other provision of law, the governing body of the municipality, as applicable, may provide in an urban renewal plan that the valuation attributable to the extraction of mineral resources located within the urban renewal area shall not be subject to the division that is otherwise required by subsection (9)(a) of this section. In such circumstances, the taxes levied on the valuation will be distributed to the public bodies as if the urban renewal plan was not in effect.

(b) For purposes of this subsection (9.6):

(I) "Mineral resources" has the same meaning as specified in section 36-1-100.3 (3).

(II) "Valuation attributable to the extraction of mineral resources" includes:

(A) The value of oil and gas leaseholds and land and subsurface oil and gas well equipment that is valued for assessment purposes as real property under sections 39-7-102 and 39-7-103; and

(B) Surface oil and gas well equipment and submersible pumps and sucker rods located on oil and gas leaseholds and land that is valued for assessment purposes as personal property under section 39-7-103.

(9.7) Notwithstanding any other provision of law:

(a) Nothing in subsection (9.5) of this section, as added by House Bill 15-1348, enacted in 2015, and as amended by Senate Bill 16-177, enacted in 2016, is intended to impair, jeopardize, or put at risk any existing bonds, investments, loans, contracts, or financial obligations of an urban renewal authority outstanding as of December 31, 2015, or the pledge of pledged revenues or assets to the payment thereof that occurred on or before December 31, 2015.

(b) The requirements of section 31-25-104 (2)(a), (2)(b), and (2.5), section 31-25-115 (1.5), the introductory portion of subsection (9)(a) of this section, subsections (9)(a)(II), (9)(i), and (9.5) of this section, as added by House Bill 15-1348, enacted in 2015, and as amended by Senate Bill 16-177, enacted in 2016, and the requirements of subsections (7) and (7.5) of this section as amended by Senate Bill 17-279, enacted in 2017, apply to municipalities, urban renewal authorities, and any urban renewal plans created on or after January 1, 2016, and to any substantial modification of any urban renewal plan where the modification is approved on or after January 1, 2016.

(10) The municipality in which an urban renewal authority has been established pursuant to the provisions of this part 1 shall timely notify the assessor of the county in which such authority has been established when:

(a) An urban renewal plan or a substantial modification of such plan has been approved that contains the provision referenced in paragraph (a) of subsection (9) of this section or a substantial modification of the plan adds land to the plan, which plan contains the provision referenced in paragraph (a) of subsection (9) of this section;

(b) Any outstanding obligation incurred by such authority pursuant to the provisions of subsection (9) of this section has been paid off; and

(c) The purposes of such authority have otherwise been achieved.

(11) The governing body or the authority may enter into an agreement with any taxing entity within the boundaries of which property taxes collected as a result of the taxing entity's levy, or any portion of the levy, will be subject to allocation pursuant to subsection (9) of this section. The agreement may provide for the allocation of responsibility among the parties to the agreement for payment of the costs of any additional county infrastructure or services necessary to offset the impacts of an urban renewal project and for the sharing of revenues. Except with the consent of the governing body or the authority, any such shared revenues shall be limited to all or any portion of the taxes levied upon taxable property within the urban renewal area by the taxing entity. The agreement may provide for a waiver of any provision of this part 1 that provides for notice to the taxing entity, requires any filing with or by the taxing entity, requires or permits consent from the taxing entity, or provides any enforcement right to the taxing entity.

(12) (a) Except as provided in paragraph (e) of this subsection (12), the county may enforce the requirements of subparagraphs (III) and (IV) of paragraph (a) of subsection (3.5) and paragraph (h) of subsection (4) of this section by means of the arbitration process established by this subsection (12) where:

(I) Property located within such county is included within an urban renewal plan;

(II) The county has provided information requested pursuant to subsection (3.7) of this section; and

(III) The county has appeared at a public hearing held pursuant to paragraph (a) of subsection (3) of this section and presented evidence at such hearing that development within the urban renewal area will create a need for additional county infrastructure and services; except that the requirements of this subparagraph (III) shall not apply in the case of a county that did not receive an urban renewal plan, a substantial modification to the plan, or an urban renewal impact report, as applicable, pursuant to paragraph (a) of subsection (3.5) of this section.

(b) (I) A county objecting under the provisions of this section to an urban renewal plan approved under subsection (4) of this section that received on a timely basis an urban renewal plan, a substantial modification to the plan, or an urban renewal impact report, as applicable, pursuant to paragraph (a) of subsection (3.5) of this section shall file written notice of the objection with the authority as well as the governing body that has approved the plan within fifteen days of the date of the approval of the plan. A county objecting under the provisions of this section to an urban renewal plan approved under subsection (4) of this section that did not receive on a timely basis an urban renewal plan, a substantial modification to the plan, or an urban renewal impact report, as applicable, pursuant to paragraph (a) of subsection (3.5) of this section shall file written notice of the objection with the authority as well as the governing body that has approved the plan within thirty days of the date of the approval of the plan or within five days of the date of the county's receipt of the plan, whichever date is later. The notice of objection shall include a statement of the grounds upon which the county asserts that the authority or the governing body has failed to comply with the requirements of subparagraphs (III) and (IV) of paragraph (a) of subsection (3.5) and paragraph (h) of subsection (4) of this section. The notice of objection shall also include the name of one attorney who has been licensed for a minimum of ten years in the state of Colorado, who is experienced in administrative and land use law, and who the board of county commissioners of the county believes to be qualified to serve as a member of the panel of arbitrators charged with resolving the county's objections in accordance with the requirements of this subsection (12).

(II) Within twenty days of receipt of the notice of objection, the governing body shall submit to the county the name of one additional person to serve as a member of the panel of arbitrators, which person shall also satisfy the requirements specified in subparagraph (I) of this paragraph (b). Within twenty days of such submission, the two members of the arbitration panel selected by the county and the governing body shall jointly select an additional person to serve as the third and final member of the panel of arbitrators, which person shall also satisfy the requirements specified in subparagraph (I) of this paragraph (b). The panel of three arbitrators selected pursuant to this paragraph (b) shall be charged with resolving the county's objections in accordance with the requirements of this subsection (12). Notwithstanding the provisions of this paragraph (b), the county, governing body, and authority may agree upon a single arbitrator to resolve the county's objections.

(III) If the county, governing body, and authority have not reached a written agreement resolving the county's objections within thirty days after the receipt by the governing body of the notice specified in subparagraph (I) of this paragraph (b), the objections specified in the notice shall be submitted to arbitration in accordance with the requirements of this subsection (12).

(c) The arbitration hearing, if any, shall commence within sixty days after the receipt by the governing body of the notice of objection. The parties to the arbitration shall be the county, governing body, and authority. At the arbitration hearing, the governing body or the authority, as applicable, shall have the burden of proving by a preponderance of the evidence that it submitted the urban renewal plan, a substantial modification to the plan, and an urban renewal impact report, as applicable, to the county pursuant to paragraph (a) of subsection (3.5) of this section and that it did not abuse its discretion in preparing the estimate or statement provided to the county pursuant to subparagraphs (III) and (IV) of paragraph (a) of subsection (3.5) of this section and that the governing body did not abuse its discretion in connection with the findings it has made under paragraph (h) of subsection (4) of this section. The decision of the arbitrators shall be based upon the objections contained in the notice filed pursuant to subparagraph (I) of paragraph (b) of this subsection (12) and upon the record of the hearing held pursuant to subsection (3) of this section. In rendering a decision, the arbitrators shall take into consideration the goals and objectives of the urban renewal plan, information that has been submitted by the county as contained in the record of the hearing on the urban renewal plan and the impact report provided to the county pursuant to subsection (3.5) of this section, the reasonableness of the county's objections contained in the notice, the extent to which the urban renewal project will improve existing county infrastructure, the extent to which tax increment revenues, if any, to be generated by development within the urban renewal area and collected by the authority pursuant to paragraph (a) of subsection (9) of this section may reasonably be expected to defray the cost of the additional infrastructure and services requested by the county, and the debt service requirements of the authority. The arbitration hearing shall be concluded not later than seven days after its commencement, and the decision of the arbitrators shall be rendered not later than thirty days after the conclusion of the hearing. The order of the arbitrators shall be limited to either approving the urban renewal plan or, upon a finding of abuse of discretion, remanding the plan to the governing body for reconsideration of the county's objections. The order shall be final and binding on the parties and shall not be subject to judicial review except to enforce the order or to determine whether the order was procured by corruption, fraud, or other similar wrongdoing.

(d) Fifty percent of the necessary fees and necessary expenses of any arbitration conducted pursuant to this subsection (12), excluding all fees and expenses incurred by either party in the preparation or presentation of its case, shall be borne by the county, and fifty percent of such fees and expenses shall be borne by the governing body or the authority.

(e) Notwithstanding any other provision of this section, the provisions of this subsection (12) shall not apply to any urban renewal plan in which less than ten percent of the area identified in such plan:

(I) Has been classified as agricultural land for purposes of the levying and collection of property tax pursuant to section 39-1-103, C.R.S., at any time during the three-year period prior to the date of adoption of the plan; and

(II) Is currently identified for agricultural uses in a master plan adopted by the municipality pursuant to section 31-23-206 and has been so identified for more than one year prior to the date of adoption of the plan.

(f) Notwithstanding any other provision of law, the arbitration process established in this subsection (12) shall be the exclusive remedy available to a county for contesting the sufficiency of compliance by a governing body or an authority with the requirements of this section.

(13) Not later than thirty days after the municipality has provided the county assessor the notice required by paragraph (a) of subsection (10) of this section, the county assessor may provide written notice to the municipality if the assessor believes that agricultural land has been improperly included in the urban renewal area in violation of subparagraph (II) or (III) of paragraph (c) of subsection (1) of this section. If the notice is not delivered within the thirty-day period, the inclusion of the land in the urban renewal area as described in the urban renewal plan shall be incontestable in any suit or proceeding notwithstanding the presence of any cause. If the assessor provides notice to the municipality within the thirty-day period, the municipality may file an action in state district court exercising jurisdiction over the county in which the land is located for an order determining whether the inclusion of the land in the urban renewal area is consistent with one of the conditions specified in subparagraph (II) or (III) of paragraph (c) of subsection (1) of this section and shall have an additional thirty days from the date it receives the notice in which to file such action. If the municipality fails to file such an action within the additional thirty-day period, the agricultural land shall not become part of the urban renewal area.



§ 31-25-108. Disaster areas

Notwithstanding any other provisions of this part 1, when the governing body certifies that an area within the municipality is in need of redevelopment or rehabilitation as a result of a flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the governor has certified the need for disaster assistance under Public Law 875, Eighty-first Congress, or other federal law, such area shall be deemed a blighted area, and the authority situated in such municipality may prepare and submit to such governing body a proposed urban renewal plan and proposed urban renewal project for such area or for any portion thereof, and such governing body may, by resolution, approve such proposed urban renewal plan and urban renewal project with or without modifications without regard to the provisions of this part 1 requiring a general or master plan for the physical development of the municipality as a whole, review by the planning commission, or a public hearing.



§ 31-25-109. Issuance of bonds by an authority

(1) An authority has power to issue bonds of the authority from time to time in its discretion to finance its activities or operations under this part 1, including but not limited to the repayment with interest of any advances or loans of funds made to the authority by the federal government or other source for any surveys or plans made or to be made by the authority in exercising its powers under this part 1 and also has power to issue refunding or other bonds of the authority from time to time in its discretion for the payment, retirement, renewal, or extension of any bonds previously issued by it under this section and to provide for the replacement of lost, destroyed, or mutilated bonds previously issued under this section.

(2) (a) Bonds which are issued under this section may be general obligation bonds of the authority to the payment of which, as to principal and interest and premiums (if any), the full faith, credit, and assets (acquired and to be acquired) of the authority are irrevocably pledged.

(b) Such bonds may be special obligations of the authority which, as to principal and interest and premiums (if any), are payable solely from and secured only by a pledge of any income, proceeds, revenues, or funds of the authority derived or to be derived by it from or held or to be held by it in connection with its undertaking of any project of the authority, including, without limitation, funds to be paid to an authority pursuant to section 31-25-107 (9) and including any grants or contributions of funds made or to be made by it with respect to any such project and any funds derived or to be derived by it from or held or to be held by it in connection with its sale, lease, rental, transfer, retention, management, rehabilitation, clearance, development, redevelopment, preparation for development or redevelopment, or its operation or other utilization or disposition of any real or personal property acquired or to be acquired by it or held or to be held by it for any of the purposes of this part 1 and including any loans, grants, or contributions of funds made or to be made to it by the federal government in aid of any project of the authority or in aid of any of its other activities or operations.

(c) Such bonds may be special obligations of the authority which, as to principal and interest and premiums (if any), are payable solely from and secured only by a pledge of any loans, grants, or contributions of funds made or to be made to it by the federal government or other source in aid of any project of the authority or in aid of any of its other activities or operations.

(d) Such bonds may be contingent special obligations of the authority which, as to principal and interest and premiums (if any), are payable solely from any funds available or becoming available to the authority for its undertaking of the project involved in the particular activities or operations with respect to which such contingent special obligations are issued but so payable only in the event such funds are or become available as provided in this subsection (2).

(3) Notwithstanding any other provisions of this section, any bonds which are issued under this section, other than the contingent special obligations covered by paragraph (d) of subsection (2) of this section, may be additionally secured as to the payment of the principal and interest and premiums (if any) by a mortgage of any urban renewal project, or any part thereof, title to which is then or thereafter in the authority or of any other real or personal property or interests therein then owned or thereafter acquired by the authority.

(4) Notwithstanding any other provisions of this section, general obligation bonds which are issued under this section may be additionally secured as to payment of the principal and interest and premiums (if any) as provided in either paragraph (b) or (c) of subsection (2) of this section, with or without being also additionally secured as to payment of the principal and interest and premiums (if any) by a mortgage as provided in subsection (3) of this section or a trust agreement as provided in subsection (5) of this section.

(5) Notwithstanding any other provision of this section, any bonds which are issued under this section may be additionally secured as to the payment of the principal and interest and premiums (if any) by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state of Colorado.

(6) Bonds which are issued under this section shall not constitute an indebtedness of the state of Colorado or of any county, municipality, or public body of said state other than the urban renewal authority issuing such bonds and shall not be subject to the provisions of any other law or of the charter of any municipality relating to the authorization, issuance, or sale of bonds.

(7) Bonds which are issued under this section are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

(8) Bonds which are issued under this section shall be authorized by a resolution of the authority and may be issued in one or more series and shall bear such date, be payable upon demand or mature at such time, bear interest at such rate, be in such denomination, be in such form, either coupon or registered or otherwise, carry such conversion or registration privileges, have such rank or priority, be executed (in the name of the authority) in such manner, be payable in such medium of payment, be payable at such place, be subject to such callability provisions or terms of redemption (with or without premiums), be secured in such manner, be of such description, contain or be subject to such covenants, provisions, terms, conditions, and agreements (including provisions concerning events of default), and have such other characteristics as may be provided by such resolution or by the trust agreement, indenture, or mortgage, if any, issued pursuant to such resolution. The seal (or a facsimile thereof) of the authority shall be affixed, imprinted, engraved, or otherwise reproduced upon each of its bonds issued under this section. Bonds which are issued under this section shall be executed in the name of the authority by the manual or facsimile signatures of such of its officials as may be designated in the said resolution or trust agreement, indenture, or mortgage; except that at least one signature on each such bond shall be a manual signature. Coupons, if any, attached to such bonds shall bear the facsimile signature of such official of the authority as may be designated as provided in this subsection (8). The said resolution or trust agreement, indenture, or mortgage may provide for the authentication of the pertinent bonds by the trustee.

(9) Bonds which are issued under this section may be sold by the authority in such manner and for such price as the authority, in its discretion, may determine, at par, below par, or above par, at private sale or at public sale after notice published prior to such sale in a newspaper having general circulation in the municipality, or in such other medium of publication as the authority may deem appropriate, or may be exchanged by the authority for other bonds issued by it under this section. Bonds which are issued under this section may be sold by it to the federal government at private sale at par, below par, or above par, and, in the event that less than all of the authorized principal amount of such bonds is sold by the authority to the federal government, the balance or any portion of the balance may be sold by the authority at private sale at par, below par, or above par, at an interest cost to the authority of not to exceed the interest cost to it of the portion of the bonds sold by it to the federal government.

(10) In case any of the officials of the authority whose signatures or facsimile signatures appear on any of its bonds or coupons which are issued under this section cease to be such officials before the delivery of such bonds, such signatures or facsimile signatures, as the case may be, shall nevertheless be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery.

(11) Any provision of any law to the contrary notwithstanding, any bonds which are issued pursuant to this section are fully negotiable.

(12) In any suit, action, or proceeding involving the validity or enforceability of any bond which is issued under this section or the security therefor, any such bond reciting in substance that it has been issued by the authority in connection with an urban renewal project or any activity or operation of the authority under this part 1 shall be conclusively deemed to have been issued for such purposes; and such urban renewal project or such operation or activity, as the case may be, shall be conclusively deemed to have been initiated, planned, located, undertaken, accomplished, and carried out in accordance with the provisions of this part 1.

(13) Pending the preparation of any definitive bonds under this section, an authority may issue its interim certificates or receipts or its temporary bonds, with or without coupons, exchangeable for such definitive bonds when the latter have been executed and are available for delivery.

(14) Persons retained or employed by an authority as advisors or consultants for the purpose of rendering financial advice and assistance may purchase or participate in the purchase or in the distribution of its bonds when such bonds are offered at public or private sale.

(15) No commissioner or other officer of an authority issuing bonds under this section and no person executing such bonds is liable personally on such bonds or is subject to any personal liability or accountability by reason of the issuance thereof.



§ 31-25-110. Property of an authority exempt from taxes and from levy and sale by virtue of an execution

(1) All property of an authority, including but not limited to all funds owned or held by it for any of the purposes of this part 1, shall be exempt from levy and sale by virtue of an execution, and no such execution or other judicial process shall issue against the same nor shall a judgment against the authority be a charge or lien upon such property; except that the foregoing provisions of this subsection (1) shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage, deed of trust, trust agreement, indenture, or other encumbrance of the authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by the authority pursuant to this part 1 on its rents, income, proceeds, revenues, loans, grants, contributions, and other funds and assets derived or arising from any project of the authority or from any of its operations or activities under this part 1.

(2) All property of an authority acquired or held by it for any of the purposes of this part 1, including but not limited to all funds of an authority acquired or held by it for any of said purposes, are declared to be public property used for essential public and governmental purposes, and such property and the authority shall be exempt from all taxes of the state of Colorado or any other public body thereof; except that such tax exemption shall terminate when the authority sells, leases, or otherwise disposes of the particular property to a purchaser, lessee, or other alienee which is not a public body entitled to tax exemption with respect to such property.



§ 31-25-111. Title of purchaser, lessee, or transferee

Any instrument executed by an authority and purporting to convey any right, title, or interest of the authority in any property under this part 1 shall be conclusively presumed to have been made and executed in compliance with the provisions of this part 1 insofar as title or other interest of any bona fide purchasers, lessees, or transferees of such property is concerned.



§ 31-25-112. Cooperation by public bodies with urban renewal authorities

(1) Any public body, within its powers, purposes, and functions and for the purpose of aiding an authority in or in connection with the planning or undertaking pursuant to this part 1 of any plans, projects, programs, works, operations, or activities of such authority whose area of operation is situated in whole or in part within the area in which such public body is authorized to act, upon such terms as such public body shall determine, may:

(a) Sell, convey, or lease any of such public body's property or grant easements, licenses, or other rights or privileges therein to such authority;

(b) Incur the entire expense of any public improvements made by such public body in exercising the powers mentioned in this section;

(c) Do all things necessary to aid or cooperate with such authority in or in connection with the planning or undertaking of any such plans, projects, programs, works, operations, or activities;

(d) Enter into agreements with such authority respecting action to be taken pursuant to any of the powers set forth in this part 1, including agreements respecting the planning or undertaking of any such plans, projects, programs, works, operations, or activities which such public body is otherwise empowered to undertake;

(e) Cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, garbage disposal, sewer, sewage, sewerage, or drainage facilities, or any other public works, improvements, facilities, or utilities which such public body is otherwise empowered to undertake, to be furnished within the area in which such public body is authorized to act;

(f) Furnish, dedicate, accept dedication of, open, close, vacate, install, construct, reconstruct, pave, repave, repair, rehabilitate, improve, grade, regrade, plan, or replan public streets, roads, roadways, parkways, alleys, sidewalks, and other public ways or places within the area in which such public body is authorized to act to the extent that such items or matters are, under any other law, otherwise within the jurisdiction of such public body;

(g) Plan or replan and zone or rezone any part of the area under the jurisdiction of such public body or make exceptions from its building regulations; and

(h) Cause administrative or other services to be furnished to such authority.

(2) If at any time title to or possession of the whole or any portion of any project of the authority under this part 1 is held by any governmental agency or public body (other than such authority) which is authorized by any law to engage in the undertaking, carrying out, or administration of any such project (including any agency or instrumentality of the United States), the provisions of the agreements referred to in paragraph (d) of subsection (1) of this section shall inure to the benefit of and may be enforced by such governmental agency or public body.

(3) Any public body referred to as such in subsection (1) of this section may (in addition to its authority pursuant to any other law to issue its bonds for any purposes) issue and sell its bonds for any of the purposes of such public body which are stated in this section; except that any such bonds of such a public body which are issuable as provided in this subsection (3) may be issued only in the manner and otherwise in conformity with the applicable provisions and limitations prescribed by the state constitution and the laws of this state and, in the case of a home rule municipality, the applicable provisions of its home rule charter for the authorization and issuance by such public body of its general obligation bonds, revenue bonds, special assessment bonds, or special obligation bonds, accordingly as the bonds are general obligation bonds, revenue bonds, special assessment bonds, or special obligation bonds.

(4) Without limiting the generality of any of the provisions of this part 1, but within any limitations provided by the applicable provisions of the state constitution and, in the case of any home rule municipality, the applicable provisions of its home rule charter:

(a) Any public body may appropriate such of its funds and make such expenditures of its funds as it deems necessary for it to undertake any of its powers, functions, or activities mentioned in this part 1 including, particularly, its powers, functions, and activities mentioned in subsections (1) to (3) of this section; and

(b) Any municipality may levy taxes and assessments in order for it to undertake, carry out, or accomplish any of its powers, functions, or activities mentioned in this part 1, including, particularly, its powers, functions, and activities mentioned in the provisions of subsections (1) to (3) of this section.

(5) For the advancement of the public interest and for the purpose of aiding and cooperating in the planning, acquisition, demolition, rehabilitation, construction, or relocation, or otherwise assisting the operation or activities of an urban renewal project located wholly or partly within the area in which it is authorized to act, a public body may enter into agreements which may extend over any period, notwithstanding any provision of law to the contrary, with an authority respecting action taken or to be taken pursuant to any of the powers granted by this part 1.



§ 31-25-112.5. Inclusion of unincorporated territory in urban renewal area

(1) Notwithstanding any other provision of this part 1, an urban renewal plan, urban renewal project, or urban renewal area may include unincorporated territory that is outside the boundaries of a municipality but contiguous to a portion of the urban renewal area located within the municipality. No such territory shall be included in the plan, project, or area without the consent of the board of county commissioners exercising jurisdiction over the unincorporated territory proposed for inclusion and the consent of each owner of, and each holder of a recorded mortgage or deed of trust encumbering, real property within the unincorporated area proposed for inclusion.

(2) In addition to the procedures for approval of a proposed urban renewal plan by the governing body as required by section 31-25-107, the unincorporated territory may be included in the urban renewal plan, project, or area upon satisfaction of each of the following additional requirements:

(a) The board of county commissioners makes a determination that the urban renewal area proposed for inclusion in the plan is a slum or blighted area in accordance with the procedures set forth in section 31-25-107 (1).

(b) The board of county commissioners refers the urban renewal plan to the planning commission of the county for a determination as to the conformity of the urban renewal plan with the general plan for development for the county in accordance with the procedures specified in section 31-25-107 (2).

(c) The board of county commissioners conducts a public hearing and makes findings and a determination to approve inclusion of the unincorporated territory in the urban renewal plan, project, or area in accordance with the procedures set forth in section 31-25-107 (3), (4), (5), and (6).

(d) The board of county commissioners makes an additional finding, prior to approving the inclusion, that each owner of, and each holder of a recorded mortgage or deed of trust encumbering, real property in the unincorporated territory proposed for inclusion in the urban renewal plan, project, or area consents to the inclusion.

(e) The board of county commissioners determines whether the unincorporated territory shall be included in any provision for the division of taxes in the urban renewal area as authorized by section 31-25-107 (9), and, if so determined, the board notifies the county assessor of such inclusion as required by section 31-25-107 (10).

(3) Notwithstanding any other provision of this part 1, the requirements of section 31-25-107 (3.5) shall not apply to any urban renewal plan proposed and approved pursuant to this section.

(4) Any urban renewal plan approved in accordance with this section may be modified as provided in section 31-25-107 (3)(a); except that a modification shall be approved by the board of county commissioners, the governing body, and the authority.

(5) An authority, a municipality, and a county may, consistent with the requirements of this section, enter into an intergovernmental agreement to further effectuate the purposes of this section and to provide for the inclusion of unincorporated territory in an urban renewal area.



§ 31-25-113. Authorities to have no power of taxation

No authority created by this part 1 has any power to levy or assess any ad valorem taxes, personal property taxes, or any other forms of taxes, including special assessments against any property.



§ 31-25-114. Cumulative clause

The powers conferred by this part 1 shall be in addition and supplemental to the powers conferred by any other law.



§ 31-25-115. Transfer - abolishment

(1) Notwithstanding any other provision of this part 1, the governing body of a municipality may designate itself as the authority when originally establishing said authority. A transfer of an existing authority to the governing body may be accomplished only by majority vote at a regular election.

(1.5) When the governing body of a municipality designates itself as the authority or transfers an existing authority to the governing body pursuant to subsection (1) of this section, one such commissioner on the authority must be appointed by the board of county commissioners of the county in which the territorial boundaries of the urban renewal authority area are located, one such commissioner must also be a board member of a special district selected by agreement of the special districts levying a mill levy within the boundaries of the urban renewal authority area, and one commissioner must also be an elected member of a board of education of a school district levying a mill levy within the boundaries of the urban renewal authority area. Appointments made pursuant to this subsection (1.5) must be made in accordance with the procedures specified in section 31-25-104 (2).

(2) The governing body of a municipality may by ordinance provide for the abolishment of an urban renewal authority, provided adequate arrangements have been made for payment of any outstanding indebtedness and other obligations of the authority. Any such abolishment shall be effective upon a date set forth in the ordinance, which date shall not be less than six months from the effective date of the ordinance.



§ 31-25-116. Regional tourism projects

(1) An urban renewal authority that is designated as a financing entity pursuant to part 3 of article 46 of title 24, C.R.S., shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of part 3 of article 46 of title 24, C.R.S., including but not limited to the powers to receive state sales tax increment revenue generated within an approved regional tourism zone, as defined in section 24-46-303 (11), C.R.S., and disburse and otherwise utilize such revenue for all lawful purposes, including but not limited to financing of eligible costs and the design, construction, maintenance, and operation of eligible improvements, as such terms are defined in section 24-46-303, C.R.S., or otherwise incorporated into the commission's conditions of approval.

(2) Notwithstanding the provision of section 31-25-107 (7), authorization to receive state sales tax increment revenue pursuant to part 3 of article 46 of title 24, C.R.S., shall not be considered a material modification to the plan and corresponding changes to the plan may be made by the governing body of the authority to incorporate the use of state sales tax increment revenue without the requirement of submission to or approval by the governing body of a municipality that has established the authority pursuant to section 31-25-104 (1).

(3) Any urban renewal authority that receives state sales tax increment revenue, whether pursuant to designation as a financing entity pursuant to part 3 of article 46 of title 24, C.R.S., or pursuant to a contract entered into with any such financing entity, shall not use the state sales tax increment revenue to acquire property through the exercise of eminent domain.

(4) Nothing in this section shall be interpreted to eliminate the requirements for the authorization of a new urban renewal authority under this part 1.






Part 2 - Parks - Cities

§ 31-25-201. Cities may establish parks - recreational facilities - conservation easements

(1) Any city has authority, in the manner provided in this part 2, to establish, maintain, and acquire by gift, devise, purchase, or right of eminent domain such lands or interest in land, within or without the municipal limits of such city, as in the judgment of the governing body of such city may be necessary, suitable, or proper for boulevards, parkways, avenues, driveways, and roadways or for park or recreational purposes for the preservation or conservation of sites, scenes, open space, and vistas of scientific, historic, aesthetic, or other public interest. The power of eminent domain granted by this section, with respect to the acquisition of lands for parks or recreational purposes for the preservation or conservation of sites, scenes, open space, and vistas of scientific, historic, aesthetic, or other public interest may not be used by any city or city and county to condemn property lying five miles or further from its corporate limits, unless:

(a) The exercise of its power of eminent domain to condemn property outside its corporate limits is required as a condition of a state or federal permit for construction of a new public facility; or

(b) The use of the power of eminent domain to condemn property is necessary for the acquisition of conservation sites on or contiguous to reservoir sites owned by any city or city and county; or

(c) The use of the power of eminent domain to condemn property is predicated on the prior written approval of the board of county commissioners of the county or counties in which such property is located, in instances not covered by paragraph (a) or (b) of this subsection (1) when the city or city and county has notified such board or boards. The board has sixty days from such notification to deliver its approval or disapproval. If the board fails to take any action or fails to so notify the city or city and county, the city or city and county may proceed with the exercise of its power; or

(d) The land to be condemned is subject to a single comprehensive plan which includes provision of recreational facilities within the county and which has been adopted by both the county and the city seeking to condemn.

(2) "Interests in land", as used in this part 2, means all rights and interests in land less than the full fee interest, including but not limited to future interests, easements, covenants, and contractual rights. Every such interest in land held pursuant to subsection (1) of this section, when recorded, shall run with the land to which it pertains for the benefit of the city holding such interest and may be protected and enforced by such city in any court of general jurisdiction by any proceeding at law or in equity.

(3) Any city may unite with any other similarly authorized political subdivision of this state in acquiring, establishing, and maintaining any property which a city is authorized to acquire, establish, or maintain pursuant to subsection (1) of this section.



§ 31-25-202. Acquisition by purchase

No land or interest in land shall be purchased for the purposes set forth in section 31-25-201 (1) until the governing body adopts an ordinance authorizing such purchase which states the location and legal description of the lands to be purchased, the price to be paid, and the manner of payment or unless the proposed purchase of such lands is submitted upon petition pursuant to section 31-25-203 and approved by the registered electors of such city.



§ 31-25-203. Acquisition by purchase - petition of electors - bonds - park bonds

(1) No indebtedness shall be created nor shall any bonds be issued for acquiring such lands or interests in land unless the question of incurring such debt and issuing such bonds has been submitted at a regular election to a vote of those persons qualified to vote on authorization of other bonded indebtedness and approved as required by section 31-15-302 (1)(d).

(2) The governing body, upon petition of the registered electors of such city equal in number to at least one-tenth of the number of such registered electors voting at the last regular election of such city, shall submit at the next regular election either or both of the questions of acquisition or of incurring bonded indebtedness by separate ordinance. In the ordinance submitting the question of the acquisition of such lands or interests in land, the governing body shall state the location of the land or interests in land proposed to be acquired, describing the same by legal subdivisions, wherever practicable, and the consideration to be given for purchase and the manner of payment, and, in the ordinance submitting the question of incurring indebtedness, the governing body shall state the maximum net effective interest rate at which the bonds may be issued. If the only question to be submitted is the acquisition of such properties, the question may be submitted at a regular or special election. If the acquisition or incurring of indebtedness or both have been approved as required by section 31-15-302 (1)(d), the governing body shall acquire such lands or interests in land, incur said indebtedness, or both, pursuant to said authorization.

(3) The parks, pleasure grounds, boulevards, parkways, avenues, driveways, and roads established in any such city, or such part thereof as may be determined by the mayor and park commission, may be paid for in park bonds of the city of date and form prescribed by the park commission, bearing the name of the city, and payable to bearer at such times and in a sufficient period of years to cover the period of payments provided for, with interest annually at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, as may be determined by the commission. The bonds shall be signed by the mayor, countersigned by the auditor, treasurer, or finance director, and attested by the clerk and have the seal of the city with the approval of the president of the park commission, if such commission exists, endorsed thereon. The interest shall be evidenced by suitable coupons attested by a facsimile of the signature of the city clerk.

(4) For the purposes of this part 2, unless the context otherwise requires, "net effective interest rate" of a proposed issue of bonds means the net interest cost of said issue divided by the sum of the products derived by multiplying the principal amount of such issue maturing on each maturity date by the number of years from the date of said proposed bonds to their respective maturities. "Net interest cost" of a proposed issue of bonds means the total amount of interest to accrue on said bonds from their date of issuance to their respective maturities plus the amount of any discount below par or less the amount of any premium above par at which said bonds are being or have been sold. In all cases the net effective interest rate and net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.



§ 31-25-204. Acquisition by condemnation

(1) For the purpose of acquiring lands for parks, pleasure grounds, boulevards, parkways, avenues, driveways, and roads, the park commission is authorized, with the approval of the mayor, to select and, by a suitable proceeding in the name of the city, without the passage of any ordinance, condemn real estate or, with the approval of the mayor, to purchase any real estate so selected for one or more parks, pleasure grounds, boulevards, parkways, avenues, driveways, or roads and to select routes and streets for the purpose of establishing and maintaining a system of connecting boulevards and pleasure ways or parkways therein. All such condemnation proceedings shall be in accordance with the general laws of the state insofar as the same are applicable, but the benefit to other lands shall be ascertained and assessed.

(2) Payment for any acquisition provided in subsection (1) of this section may be paid for by special assessments upon all the other real estate, except parks, pleasure grounds, avenues, boulevards, streets, and roads in such city or partly out of the proceeds of the sale of the general bonds of the city, in accordance with the powers conferred by this part 2, and partly by such assessments, as the same may be determined by the mayor and park commission.



§ 31-25-205. Bequests for park purposes

Real or personal property may be granted, bequeathed, devised, or conveyed to the city for the purpose of the improvement or ornamentation of any park, pleasure ground, boulevard, parkway, avenue, driveway, or road or for the establishment or maintenance in parks or pleasure grounds of museums, zoological or other gardens, collections of natural history, observatories, libraries, monuments, or works of art upon such trusts or conditions as may be approved by the commission. All such property or the rents, issues, and profits thereof shall be subject to the exclusive management and control of the commission. Lands or interests in land given or devised to such city for the purposes mentioned in this section shall be accepted or refused by ordinance passed by the governing body.



§ 31-25-206. Park commissioners - vacancies

(1) The care, custody, management, and control of the city parks, pleasure grounds, boulevards, parkways, avenues, driveways, and roads may be vested exclusively in a park commission which shall be composed of six members who shall be registered electors in said city and well-known for their ability, probity, and public spirit, one of whom shall be president of the commission. The mayor of the city shall appoint, with the consent of the governing body, for and on behalf of such city, such park commissioners who shall hold office one-half for one year and one-half for two years from the July 1 following their appointment. At their first regular meeting they shall cast lots for the respective terms. Annually thereafter and before July 1 of each year, the mayor, with the consent of the governing body, shall appoint three commissioners for the ensuing two years to take the place of the retiring commissioners. All vacancies in such park commission arising from any cause shall be filled by the mayor with the consent of the governing body.

(2) The governing body may, by ordinance, provide for abolishment of the park commission and consolidation of the functions and activities specified in this part 2 under the general control and administration of the city as provided by ordinance. The powers conferred upon the park commission as specified in this part 2 may be exercised by the city in the manner provided by ordinance. Any provision of this part 2 to the contrary notwithstanding, the governing body of a city may appoint one or more advisory commissions or boards with respect to parks, recreation, and other municipal functions.



§ 31-25-207. Members serve without compensation - no interest in contracts

The commissioners shall serve without compensation except for their actual expenses which shall be approved by the mayor. No member of the commission shall have any interest, directly or indirectly, in any contract relating to the establishment or maintenance of any of the properties mentioned in section 31-25-201 or in any contract providing for the expenditure of any money in relation thereto. Any commissioner shall vacate his office upon the acceptance of any other public office.



§ 31-25-208. Meetings - quorum

The commission shall hold a regular meeting on the first Tuesday of each month and may by rule provide for special meetings and service of notice thereof. A majority of the members shall constitute a quorum. No action of the commission shall be binding unless authorized by a majority of the members at a regular or duly called special meeting.



§ 31-25-209. Secretary - salary - duties

The commission may employ a secretary at a salary not exceeding twelve hundred dollars per annum, to be fixed by the commission, payable out of the park fund. The secretary shall keep a record of all proceedings of the commission, have custody of and preserve all its records, and perform such other duties as may be prescribed by the commission.



§ 31-25-210. Office of commission - supplies

The city shall provide the commission with convenient offices, stationery, and the facilities necessary for the performance of its duties as the commission deems necessary and advisable.



§ 31-25-211. Superintendent of parks - assistants - salaries

The commission may appoint a superintendent of parks who shall be a practical landscape gardener who, under the direction of the commission, shall have active charge, control, and direction of all the parks, pleasure grounds, boulevards, parkways, avenues, driveways, and roads which are under the control of the commission and who shall perform such other duties as may be prescribed by the commission, with such other assistants and at such salaries payable out of the park fund as may be authorized by the commission, with the approval of the mayor.



§ 31-25-212. Expenditures for park purposes

The commission, with the approval of the mayor, shall have full, complete, and exclusive power and authority to expend, for and on behalf of the city, all sums of money that may be raised by general taxation for park purposes, all other sums of money appropriated by the governing body from the general revenues for the same purposes, and all moneys that may be realized by the commission from the sale of privileges in or near the parks of the city or realized from the sale of the general bonds of the city and set apart for park purposes or from the sale of the park bonds provided for in section 31-25-203 (2).



§ 31-25-213. Fiscal year - annual report

The fiscal year of the park commission shall end on December 31 of each year. During the month of January of each year the commission shall make an annual report to the mayor and the governing body of all moneys received and expended in the purchase, improvement, and maintenance of parks. The report shall show when, where, how, and in what manner the same were received and expended and what improvements have been made during the year preceding the report.



§ 31-25-214. Park fund - certified vouchers

The park fund shall consist of moneys levied, collected, and appropriated therefor and coming into the fund by donation or otherwise. All moneys collected and credited to the park fund shall be used for the maintenance and improvement of parks, parkways, boulevards, avenues, driveways, and roads and shall be expended by the commission as in its judgment the needs of such property require. The same shall be drawn upon the proper officers of such city upon vouchers properly authenticated by the president and secretary of the park commission.



§ 31-25-215. Maximum tax levy - moneys credited

(1) As a part of the annual levies authorized by law, the governing body shall annually levy, assess, and collect upon each dollar of taxable property within the city not more than one and one-half mills for the purposes of said park fund, the proceeds of which shall be collected in the same manner as other city taxes and shall be appropriated by the governing body for the park fund.

(2) All moneys collected, received, levied, or appropriated by the governing body for park purposes shall be deposited in the treasury of such city to the credit of the park fund and shall be kept separate and apart from other moneys of such city. Any portion thereof remaining unexpended at the end of any fiscal year or at any other time shall not in any event be converted into the general fund nor be subject to appropriation for general purposes.



§ 31-25-216. Cities control park grounds outside limits

(1) In all cases where any city, or any city or city and county organized under a special charter or created under the state constitution, has acquired lands outside its municipal limits for parks, parkways, boulevards, or roads, said city or city and county has full police power and jurisdiction and full municipal control and full power and authority in the management, control, improvement, and maintenance of and over any such lands so acquired. It has power and authority to provide by ordinance for the regulation and control of its lands so acquired, to prevent the commission of any acts which are or may be declared unlawful pursuant to the provisions of this part 2, and to prosecute and punish the violation of any ordinances in its municipal courts. Such city or city and county also has like power and jurisdiction to prevent pollution of the water in all reservoirs, streams, and pipes which may be included within any such parks, parkways, boulevards, or roads and over the stream or source from which such water is taken as far as ten miles above the point from which it is diverted. Such city or city and county has like power and jurisdiction to regulate and prevent the erection, construction, and maintenance, within three hundred feet of any such park, parkway, boulevard, or road outside its municipal limits, of any advertisement or of any billboard or other structure for advertisements. Such city or city and county also has like power and jurisdiction over the use of any public roads, boulevards, or parkways within such parks and running over or through or between such lands and any public roads, boulevards, or parkways between any such park or pleasure ground and its municipal boundaries and not included within the municipal limits of any incorporated city or town.

(2) In all cases where the right to take private property for public use without the owner's consent or to acquire lands for parks, parkways, boulevards, or roads outside the municipal limits of any such city or city and county is conferred by general laws or by the charter of any such city or city and county, it is lawful for any such city or city and county, or the department or branch thereof having authority in the premises, to take, by right of eminent domain, the property so sought to be taken and appropriated, such condemnation proceedings to be in accordance with the general laws of the state, insofar as the same are applicable, relating to any such city or city and county. The power and authority to so acquire lands for such purposes outside the municipal limits of any such city or city and county by gift, devise, purchase, or right of eminent domain is granted by this section, subject to the limitation imposed by section 31-25-201 (1).



§ 31-25-217. Management - licenses - franchises

(1) The commission shall have exclusive management and control of all parks, pleasure grounds, boulevards, parkways, avenues, driveways, and roads, as mentioned in section 31-25-201, and exclusive power to lay out, regulate, and improve the same, to prohibit certain or heavy traffic therein and thereon, and to grant or refuse licenses to sell goods on the streets or sidewalks within three hundred feet of any park entrance and on the streets and sidewalks adjoining parks. The commission shall establish and maintain necessary rules and regulations for the proper supervision and government thereof and shall have such additional powers as may be prescribed by ordinance. The governing body shall provide, by ordinance, for the enforcement of the rules and orders of the commission.

(2) No franchise, license, or permit for the construction or maintenance of any railway shall ever be granted within the limits of any park or pleasure ground or lengthwise upon any boulevard, parkway, avenue, driveway, or road, nor shall any franchise for the maintenance of any other special privilege within any park or pleasure ground be granted.



§ 31-25-218. Conservation trust fund authorized

Each city in this state, including home rule and special territorial charter cities, may create a conservation trust fund as provided in section 29-21-101, C.R.S.






Part 3 - Parks - Towns

§ 31-25-301. Town may establish parks - recreation facilities - conservation easements

(1) Each town shall have authority to acquire, establish, and maintain, in the manner provided in section 31-25-302, public parks, pleasure grounds, boulevards, parkways, avenues, roads, and land or interests in land which may be necessary, suitable, or proper for the preservation or conservation of sites, scenes, open space, and vistas of recreational, scientific, historic, aesthetic, or other public interest.

(2) "Interest in land", as used in this part 3, means all rights and interests in land less than the full fee interest, including but not limited to future interests, easements, covenants, and contractual rights. Every such interest in land held pursuant to subsection (1) of this section, when recorded, shall run with the land to which it pertains for the benefit of the town holding such interest and may be protected and enforced by such town in any court of general jurisdiction by any proceeding at law or in equity.

(3) Any town may unite with any other similarly authorized political subdivision of this state in acquiring, establishing, and maintaining any property which a town is authorized to acquire, establish, or maintain pursuant to this section.



§ 31-25-302. Questions submitted to registered electors

(1) Lands or interests in land which may be necessary, suitable, or proper for any of the purposes named in section 31-25-301, either within or without the municipal limits of such town, may be set aside by any such town and devoted to such purposes out of any lands or parcels of lands owned or possessed by any such town. Said lands may be acquired by gift, purchase, devise, or other transfer in the manner provided by law. No lands or interests in land shall be purchased for any such purpose unless the board of trustees of such town adopts an ordinance authorizing such acquisition and stating the location and legal description of the lands to be acquired and, in case of purchase, the price to be paid and the manner of payment or unless the proposal to acquire such lands is submitted upon petition pursuant to subsection (3) of this section and approved by the registered electors of such town.

(2) No indebtedness shall be created nor shall any bonds be issued for acquiring such parks or establishing such boulevards, parkways, or roads unless the question of incurring such debt and issuing such bonds has been submitted, at a regular election in such town, to a vote of those persons qualified to vote on authorization of other bonded indebtedness and approved as required by section 31-15-302 (1)(d).

(3) The board of trustees of such town shall submit, upon petition of the registered electors of such town equal in number to at least one-tenth of the number of such electors voting at the last regular election of such town, at the next regular election, the question of the acquisition of such lands and the establishment of such boulevards, parkways, and roads, or the question of incurring bonded indebtedness, or both such questions. The board of trustees shall state, in the ordinance submitting the question of the acquisition of lands and the establishment of boulevards, parkways, and roads, the location of the land proposed to be acquired, describing the same by legal subdivisions, and the price to be paid in case of purchase and the manner of payment. If the only question to be submitted is the acquisition of such properties, the question may be submitted at a regular or special election. If the majority of those voting upon the acquisition question at such election vote for the acquisition of such lands for such purposes, the board of trustees shall acquire such lands for those purposes. If the bonded indebtedness is approved as required by section 31-15-302 (1)(d), the board of trustees shall contract the necessary indebtedness and issue the necessary bonds therefor.



§ 31-25-303. Town may improve parks

Any town establishing parks, boulevards, parkways, avenues, or roads under the provisions of this part 3 by its duly constituted authorities shall have full power to cultivate, plant, and otherwise improve the same and shall establish and maintain necessary rules and regulations for the proper supervision and government.



§ 31-25-304. Conservation trust fund authorized

Each town in this state, including home rule towns, may create a conservation trust fund as provided in section 29-21-101, C.R.S.






Part 4 - Public Mall Act of 1970

§ 31-25-401. Short title

This part 4 shall be known and may be cited as the "Public Mall Act of 1970".



§ 31-25-402. Legislative declaration - powers

(1) The general assembly finds and declares that, in certain areas in municipalities and particularly in retail shopping areas thereof, there is need to separate pedestrian travel from vehicular travel and that such separation is necessary to protect the public safety or otherwise to serve the public interest and convenience. The general assembly further finds and declares that such objective can be accomplished, in part, by the establishment of pedestrian malls.

(2) The powers granted in this subsection (2) shall be exercised by the governing body in accordance with the terms of this part 4 and in the same manner as is otherwise provided by law. The governing body of a municipality has the power:

(a) To establish pedestrian malls;

(b) To prohibit, in whole or in part, vehicular traffic on a pedestrian mall, which power shall be in addition to and not by way of a limitation upon the power granted or held by governing bodies under other laws, and this paragraph (b) is not intended to limit powers already held by governing bodies to deal with their public rights-of-way;

(c) To acquire, by gift, purchase, eminent domain, or otherwise, all types of interest in real property and rights-of-way, together with improvements, which will become part of a pedestrian mall or which will otherwise be used by the municipality as part of or for purposes connected with a pedestrian mall, and such land, real property, or rights-of-way may be improved in the same manner as municipal streets may be improved under paragraph (e) of this subsection (2); to retain title to the pedestrian mall or to convey, lease, or transfer the pedestrian mall, in whole or in part, on such terms as it deems advisable, to an improvement district or other body or agency; and to deal with it generally in any manner which it deems appropriate so long as it is used for public purposes and in the public interest;

(d) To construct or ensure the construction of, through an improvement district or other appropriate body or agency, on municipal streets which have been or will be established as a pedestrian mall or on all types of interest in real property and rights-of-way described under paragraph (c) of this subsection (2), improvements of any kind or nature necessary or convenient to the operation of such municipal streets or interests in real property and rights-of-way as a pedestrian mall;

(e) To make such improvements as are authorized under paragraph (d) of this subsection (2) on municipal streets adjacent to or near the pedestrian mall and other improvements as are necessary or convenient to the operation of the mall;

(f) To pay, from general funds of the municipality, from proceeds of general obligation bonds, from other moneys available to the municipality, from the proceeds of assessments levied on lands benefited by the establishment of a pedestrian mall, from funds raised through bonds issued thereagainst, or from any other source whatsoever, the damages, if any, allowed or awarded to any property owner by reason of the establishment of a pedestrian mall and to make adequate provisions to secure the payment of said moneys as provided in section 31-25-406;

(g) To pay, from general funds of the municipality, from proceeds of general obligation bonds, from other moneys available to the municipality, from the proceeds of assessments levied on property benefited by any such improvements, from funds raised through bonds issued payable from such assessments, or from any other source whatsoever, the whole or any portion of the cost of such improvements;

(h) To levy assessments against properties benefited by the proposed pedestrian mall in an amount no greater than the total damages or compensation paid to landowners or to assess such damages as part of the total cost of the improvements made in the mall area, so long as the amount assessed does not exceed the special benefits conferred;

(i) To issue special assessment bonds in anticipation of the collection of special assessments payable in installments or to be levied at annual intervals over a designated term and to additionally secure the payment of such bonds by or from a source otherwise provided by law;

(j) To do any and all other acts or things necessary or convenient for the accomplishment of the purposes of this part 4.

(3) The acquisitions and improvements authorized in paragraphs (c) and (e) of subsection (2) of this section shall be deemed improvements as such term or a related term is used in this part 4. The governing body shall also have the power to transfer, lease, and convey, on such terms as it deems advisable, all such improvements and interests in real property.

(4) This part 4 and all of its provisions shall be liberally construed to the end that its purposes may be effectuated. Any proceeding taken pursuant to this part 4 shall not be invalid for failure to comply with the provisions of this part 4 if the acts done and proceedings taken are in substantial compliance with the terms and provisions set forth in this part 4.



§ 31-25-403. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Improvements" means improvements of any kind or nature necessary or convenient to the operation of municipal streets as a pedestrian mall, including but not limited to paving, sidewalks, curbs, gutters, sewers, drainage works, street lighting facilities, fire protection facilities, flood protection facilities, water distribution facilities, ponds, lakes, vehicular parking areas, retaining walls, landscaping, tree planting, statuaries, fountains, commercial buildings and facilities, decorative structures, benches, rest rooms, child care facilities, display facilities, information booths, public assembly facilities, and other structures, works, or improvements necessary or convenient to serve members of the public using such pedestrian mall and including the reconstruction or relocation of existing municipally-owned works, improvements, or facilities on such municipal streets.

(2) "Intersecting street" means any street which meets or crosses a pedestrian mall at a mall intersection but includes only those portions thereof on either side of a mall intersection which lie between the mall intersection and the first intersection of the intersecting street with a municipal street or highway open to vehicular traffic. If any portion of a pedestrian mall terminates on a street at a place thereon other than a place of intersection with a municipal street or state highway open to vehicular traffic, "intersecting street" also includes that portion of any street which lies between such place of termination and the first intersection of such street with a municipal street or state highway open to vehicular traffic. "Intersecting street" also includes any other street or portion thereof which the governing body, in a measure duly adopted as provided in this part 4, declares to be such.

(3) "Mall intersection" means any intersection of a municipal street which constitutes a part of a pedestrian mall with any other street, which intersection is itself part of the pedestrian mall.

(4) "Municipal street" means a street which exists within the municipal boundaries of a municipality except those designated as state highways by a duly constituted authority. If a state highway is contemplated to be used as part of a pedestrian mall, the transportation commission is authorized to remove the classification of a state highway from such part to be used as a pedestrian mall and to cede complete jurisdiction to the municipality by resolution duly adopted if it is satisfied that satisfactory provisions for the routing of traffic through the municipality can be provided by an alternate route or that the part of the state highway proposed for a pedestrian mall is no longer necessary for state highway purposes.

(5) "Public mall", referred to in this part 4 as "pedestrian mall", means one or more municipal streets or portions thereof on which vehicular traffic is or is to be restricted in whole or in part and which is or is to be used exclusively or primarily for pedestrian travel, although such mall may have other improvements constructed upon it for appearance and utility.

(6) "Streets", as used in the definitions of the terms "municipal street", "mall intersection", and "intersecting street" in this section, means any public street, road, highway, alley, lane, sidewalk, right-of-way, court, way, or place of any nature open to the use of the public and held by the public for street and road purposes, whether the same was acquired in fee or by grant of dedication or easement or by adverse use.



§ 31-25-404. Resolution of intention

(1) When the governing body determines that the public interest and convenience require the establishment of a pedestrian mall and that vehicular traffic will not be unduly inconvenienced thereby, it may adopt a resolution declaring its intention to establish such pedestrian mall. Such resolution shall contain:

(a) The determination and declaration referred to in the introductory portion of this subsection (1);

(b) A general description of the municipality's streets or portions thereof which are proposed to be established as a pedestrian mall;

(c) A general description of the mall intersections;

(d) A general description of the intersecting streets;

(e) A statement that the governing body proposes to adopt an ordinance prohibiting, in whole or in part, vehicular traffic on such pedestrian mall. If vehicular traffic is proposed to be prohibited only in part, the resolution shall also contain a general statement of the exceptions proposed to be made. Such exceptions may include exceptions in favor of public, emergency, utility, and other classes of vehicles, may include exceptions in favor of all or certain classes of vehicles during certain days or during portions of days, and may include other exceptions of any kind or nature.

(f) A general statement of the source of moneys proposed to be used to pay damages, if any, allowed or awarded to any abutting property owner by reason of the establishment of the pedestrian mall and how and when it is anticipated that such sum will be paid;

(g) Provision for a notice fixing a day, hour, and place for a public hearing by the governing body relative to the establishment of the proposed pedestrian mall. The notice shall also contain a statement that oral presentations from abutting property owners and the public at large in favor of or opposing, objecting to, or protesting the proposed pedestrian mall will be considered by the governing body at the public hearing.

(h) A statement that any person owning or having any legal or equitable interest in any real property which might suffer legal damage by reason of the establishment of the proposed pedestrian mall shall file a written claim of damages, if any damages are to be considered or allowed, with the clerk at any time prior to the first reading of the ordinance establishing the pedestrian mall.

(2) In such resolution any street may be described by reference thereto by its lawful or official name or the name by which it is commonly known, and the pedestrian mall, the mall intersections, and the intersecting streets may be described by reference to a map or plat thereof on file in the office of the clerk in order that the description is sufficient for one to ascertain which streets and parts of streets are in fact within the proposed mall.

(3) If the governing body intends, at any time in the future, through appropriate action, to levy assessments on lands benefited by the establishment of the mall to help pay the compensation or damages allowed to property owners, a statement to such effect shall be included in the resolution.

(4) If the governing body, in connection with the initial establishment of a pedestrian mall, proposes improvements and a method for paying for the same, the resolution shall also contain statements to satisfy the requirements of applicable law for special assessment districts, improvement districts, or other governmental bodies or agencies or private nonprofit corporations selected to accomplish and pay for the improvements.

(5) If the governing body foresees improvements being made to the pedestrian mall in the future, a statement shall be included as to how the governing body anticipates the same shall be accomplished and paid for.



§ 31-25-405. Notice and hearing

(1) The resolution of intention shall be published in a newspaper of general circulation published within the county or municipality as the case may be. It shall be published three times: Once less than seventy-five days but more than sixty days prior to the date of the hearing; once less than forty-five days but more than thirty days prior to the date of the hearing; and once less than fifteen days but more than ten days prior to the date of the hearing. In a municipality where no such newspaper is published, the resolution shall instead be so published in a newspaper of general circulation published in the county in which the municipality is located.

(2) Copies of the resolution shall be prepared for posting and for this purpose shall be headed "Notice of Intention to Establish a Pedestrian Mall", the heading to be in letters at least one-half inch in height. Such copies shall be posted not less than sixty days prior to the hearing, and good faith efforts shall be made to maintain the posted copies in existence to the hearing date. These copies of the resolution shall be posted approximately three hundred feet apart, located as follows:

(a) On or near all municipal streets or portions thereof proposed to be established as a pedestrian mall;

(b) On all intersecting streets;

(c) On all streets that are proposed to be left open and which lie within the mall area if, in fact, the area is to be circumscribed by streets to be closed.

(3) (a) A copy of the resolution shall be mailed by registered mail with return receipt requested, not less than sixty days prior to the hearing date, to each person owning of record all or any part of a fee interest or holding an encumbrance of record against any of such lands abutting the proposed mall and, if the mall closes, to all property owners of record and those who hold encumbrances of record within the area so circumscribed. The copies shall be sent to the last known addresses of such owners and encumbrancers.

(b) The governing body may determine that such resolution shall also be mailed to such other persons as it deems should be notified in accordance with the procedures in this section.

(4) The governing body, not less than sixty days prior to the date of the hearing, shall cause to be filed in the office of the county clerk and recorder of the county in which the said properties are located a statement including the names of the parties to whom such notices have been sent and a general description of the property which the notice concerns so that any party receiving or acquiring an interest in such property between the date of the sending of the notice and the date of the hearing shall be put on notice as to the nature of the proceeding and that his claim or protest, if any, shall be filed with the governing body in accordance with the provisions of this part 4. A copy of the resolution shall be attached to the recorded document.

(5) At or before the hearing, any interested person may, severally or with others, file with the clerk a document in writing either supporting, opposing, objecting to, or protesting the establishment of the proposed pedestrian mall. The same may be withdrawn at any time by written notice of such withdrawal signed by the persons who signed the original document, or any person who signed the original document may have his name stricken from such document. Such notice of withdrawal shall be filed with the clerk within the time set forth in this subsection (5) with the same effect as if said written document had never been filed.

(6) (a) At the hearing the governing body shall receive the written objections and written protests to the establishment of the proposed pedestrian mall. The governing body shall also receive oral presentations from abutting property owners and the public at large in favor of or opposing, objecting to, or protesting the establishment of the proposed pedestrian mall. The hearing may be continued from time to time by order entered on the minutes.

(b) If the owners of lands abutting the proposed pedestrian mall representing a majority of the frontage on the proposed pedestrian mall have made written objection or written protest to the establishment of the proposed pedestrian mall, the governing body shall so find. In the event of such finding, the governing body may terminate the proceedings for such establishment or continue the proceedings in order to put the question of the establishment of the proposed pedestrian mall to a vote of the registered electors of the municipality. If such question is put to a vote of the registered electors of the municipality and a majority of those voting thereon vote in favor of establishing such proposed pedestrian mall, the governing body may go forward to establish the proposed pedestrian mall in accordance with the provisions of this part 4, but all costs and expenses of establishing the pedestrian mall shall be paid by the municipality, and no special assessment shall be levied against the owners of lands abutting the pedestrian mall unless levied against all real property within the municipality. If the majority of those voting thereon vote against establishing such proposed pedestrian mall, the governing body shall terminate the proceedings. In the event proceedings are terminated, no proceeding shall again be commenced for the establishment of the same or substantially the same pedestrian mall until the expiration of one year from the date of termination.

(7) In the event a majority written protest or written objection is not filed, the judgment of the governing body, if it establishes the proposed pedestrian mall, shall be final and conclusive. In the event a majority written protest or written objection is filed, the judgment of the governing body, if it establishes the proposed pedestrian mall, shall be final and conclusive only if an election is held and if the result thereof complies with the provisions of subsection (6) of this section.

(8) If it is determined to establish the pedestrian mall, a resolution to that effect shall be adopted by the governing body. If the governing body at that time or at a later time determines that the pedestrian mall shall not be established, no claim for damages or compensation shall be allowed to any extent whatsoever.



§ 31-25-406. Claims for damages or compensation

(1) Any person owning, or having any legal or equitable interest in, any real property which might suffer legal damage by reason of the establishment of the proposed pedestrian mall shall file, prior to the first reading of the ordinance establishing the pedestrian mall, a written claim for damages with the clerk. Such written claim shall describe the real property as to which the claim is made, shall state the exact nature of the claimant's interest therein, shall state the exact nature of and grounds for the claimed damage thereto, and shall state the amount of damages claimed. The failure to file such written claim within the time provided in this subsection (1) is a waiver of any claim for damages or compensation and shall operate as a complete bar to any subsequent action seeking to prevent the establishment of said pedestrian mall or to recover damages on account of such establishment, and, in the event a claim is filed, such filing shall operate as a complete bar in any subsequent action for the recovery of any damages or compensation in excess of the amount stated in such claim. Any such claim may be withdrawn by the claimant at any time by written withdrawal with the same effect as if it had never been filed. The governing body shall receipt for the claims that have been filed in accordance with this section for damages or compensation from the establishment of the proposed mall.

(2) The governing body may allow any claim for damages made pursuant to this section. Any claim so allowed shall be for the full amount of damages claimed in the written claim; except that the governing body, with the written consent of the claimant, may allow a claim for a lesser amount. In the event the claim is not allowed in full, or a suitable lesser amount is not agreed upon between the claimant and the governing body, or the governing body refuses to recognize the claim, the claimant or the governing body, through its legal counsel, may institute proceedings in court to ascertain the amount, if any, due the claimant; however, in no event shall an action be instituted later than two years after the date the claim has been denied. Any amount determined to be due to the claimant shall accrue interest at six percent per annum from the date that vehicular traffic is prohibited, in whole or in part, on the pedestrian mall, which closing in fact is the act from which the claimed damages arise.

(3) Before vehicular traffic is prohibited, in whole or in part, on the pedestrian mall, the governing body or another agency to which it is intended the mall will be conveyed shall pay the amounts allowed or enter into agreements with good and sufficient surety to pay the principal amounts allowed or, in the event the claim is to be litigated, an amount which the court determines is sufficient to pay the compensation in that behalf when ascertained. The required surety bond may be waived in writing by the claimant.

(4) Those lawsuits instituted to determine the amount of damages, if any, to be allowed shall be in the nature of a proceeding in eminent domain for the condemnation of the right in real property, the taking of which by the establishment of the pedestrian mall results in the damages claimed. The complaint shall in no way be construed as an admission that the rights in fact exist or that damages or compensation are due therefor. The court shall first determine the nature of the right in real property, if any, being taken. Such proceedings shall then be governed under the applicable statutes and proceedings of articles 1 to 7 of title 38, C.R.S., except as otherwise provided by this part 4.

(5) Nothing in this part 4 shall be construed or interpreted as creating any new right in any person to damages or compensation by reason of the establishment of a pedestrian mall, it being the intention of the general assembly in enacting this part 4 to provide an orderly method for the determination and payment only of such damages and compensation as are required under the constitutions of the state of Colorado and the United States. In this connection, the general assembly expressly declares that, to the extent to which the establishment of a pedestrian mall is justifiable as an exercise of the police power for which no compensation is constitutionally required, no damages or compensation shall be allowed in any action.

(6) The general assembly expressly declares that the establishment of a pedestrian mall and the prohibition of vehicular traffic, in whole or in part, is a legislative act and within the discretion of the governing body except to the extent which may otherwise be provided in this part 4.

(7) Once the pedestrian mall has been established in accordance with the provisions of this part 4, the nature of the title held by the governing body shall be deemed a fee simple.

(8) In the event the governing body vacates the pedestrian mall or any part thereof by official act and such pedestrian mall or part thereof is not designated by the governing body to revert to a public street, the real property thereby vacated shall vest in abutting landowners in the same manner as if a public street were being vacated.



§ 31-25-407. Establishment of the mall

(1) Not later than one hundred eighty days following the adoption of the resolution establishing the pedestrian mall as provided in this part 4, the governing body may adopt on first reading an ordinance finally establishing the pedestrian mall. Such ordinance shall contain:

(a) A general description of the pedestrian mall and a declaration and determination that the same is established. The mall as finally established shall be substantially the same as or any portion of that described in the resolution of intention.

(b) Rules and regulations prohibiting vehicular traffic on such pedestrian mall subject to such exceptions as the ordinance may provide. Such rules and regulations and such exceptions are to follow substantially those statements made in the resolution of intention.

(c) Such additional rules and regulations as the governing body may determine pertaining to the interpretation, operation, and enforcement of the rules and regulations promulgated under paragraph (b) of this subsection (1) and otherwise pertaining to the use, operation, maintenance, and control of the pedestrian mall;

(d) Such provisions as the governing body deems necessary pertaining to the effective date of any such rules or regulations.

(2) Such ordinance shall be adopted and published and shall take effect in the manner provided by law or charter for ordinances of the municipality.

(3) Such ordinance shall be subject to referendum in the same manner as other ordinances of the municipality. The pedestrian mall shall not be closed to vehicular traffic, in whole or in part, under such ordinance until all claims for damages have been paid or properly secured as provided in this part 4.

(4) Proceedings under this part 4 and the adoption of such ordinance notwithstanding, the municipality and its governing body shall retain its police powers and other rights and powers relating to the municipal streets and rights-of-way constituting a part of the pedestrian mall. No action taken pursuant to this part 4 shall be interpreted or construed to be a vacation or abandonment, in whole or in part, of any municipal street or any right therein, it being intended that the establishment of a pedestrian mall pursuant to this part 4 be a matter of appropriate additional regulation only.

(5) Nothing in this section shall be interpreted or construed to prevent the municipality and its governing body, at any time subsequent to the adoption of the ordinance provided for in this part 4, from abandoning the operation of the pedestrian mall, from changing the extent of the pedestrian mall, or from changing or repealing any of the rules and regulations pertaining to the pedestrian mall; but any substantial change made after the adoption of the ordinance provided for in this section will create potential liability for new or additional claims which could not have been foreseen prior to the date of the hearing on the original establishment of the pedestrian mall.



§ 31-25-408. Improvement of the pedestrian mall

(1) The municipality and its governing body may provide for the construction of and payment for improvements on the pedestrian mall through an improvement district under part 6 of this article, or by creation of an improvement district which can levy special assessments under other authority, or by other lawful means. The cost of the improvements shall be the cost of construction and may include the damages or compensation paid to obtain the mall area. The municipality may also pay all or any part of the cost of improving a pedestrian mall from its general funds or from any other source of moneys available to it.

(2) A pedestrian mall established or to be established pursuant to this part 4 may be so improved either concurrently with the proceedings taken under this part 4 for the establishment of a pedestrian mall or at any time subsequent thereto, but no contract for the work or any improvement shall be awarded until the claims for damages or compensation for establishing the mall have been fully paid or properly secured as provided in this part 4.

(3) The governing body may combine any part of the proceedings taken pursuant to this part 4 with any part of the proceedings taken under any law allowing for the assessment of and payment of the damages and for the construction of and payment for improvements to the end that duplication of ordinances, resolutions, notices, hearings, and other acts or proceedings may be avoided.



§ 31-25-409. Special ad valorem assessments

(1) As used in this section, "district" means the district within which lie the lands deemed by the governing body to be specially benefited by the establishment of the pedestrian mall even though assessments may not be levied to pay for improvements.

(2) Following the establishment of a pedestrian mall pursuant to this part 4 and annually on or before December 1 of each year, the governing body or other body or agency having jurisdiction or responsibility for the improvements may prepare and approve an estimate of the expenditures required during the ensuing fiscal year for the maintenance, operation, and repair of the pedestrian mall and shall deduct from such estimate the amount of revenues, if any, which the governing body estimates will accrue to the municipality during such year from the operation of the pedestrian mall.

(3) The said governing body or agency may then through the levying authority levy and collect in any year upon and against all of the taxable land and improvements within the district a special ad valorem assessment sufficient to raise a sum of money to provide the net amount as so determined, but in no event shall the rate of assessment in any one year exceed one-half mill against the valuation for assessment of each property in the district as shown on the assessment roll used by the county for the municipal taxation. The levy shall be made with notice and hearing to all owners affected thereby. The limitation as set forth in this subsection (3) shall not be construed to limit in any manner the financing of improvements which may be erected in the mall area.

(4) The special ad valorem assessment shall be levied, collected, and enforced at the same times, in the same manner, by the same officers, and with the same interest and penalties as in the case of general taxes levied by the municipality.

(5) The proceeds of the assessment shall be placed in a separate fund by the said governing body or agency and shall be expended only for the maintenance, operation, repair, or improvement of the pedestrian mall.






Part 5 - Special Improvement Districts in Municipalities

§ 31-25-500.2. Legislative declaration - energy efficiency and renewable energy production projects

(1) The general assembly finds, determines, and declares that:

(a) The production and efficient use of energy will continue to play a central role in the future of this state and the nation as a whole; and

(b) The development, production, and efficient use of renewable energy will advance the security, economic well-being, and public and environmental health of this state, as well as contributing to the energy independence of our nation.

(2) The general assembly further finds, determines, and declares that the inclusion of energy efficiency and renewable energy production projects for residential and commercial use in special improvement districts, and powers conferred under this part 5, as well as the expenditures of public moneys made pursuant to this part 5, will serve a valid public purpose and that the enactment of this part 5 is expressly declared to be in the public interest.



§ 31-25-501. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Assessment unit" means an area within a district which is separately defined for determining assessments payable pursuant to this part 5.

(1.5) "District" means the geographical division of the municipality and, in accordance with the provisions of this part 5, the county in which such municipality is situated, or any other municipality within such county, within which any local improvement may be made or, when so declared by the governing body, may include the entire municipal area. One or more noncontiguous parts or sections of property may be included in one district.

(1.7) (a) "Elector of the district" means a person who, at the designated time or event, is registered to vote in the general election in this state and:

(I) Who is a resident of the district or the area to be included in the district; or

(II) Who or whose spouse or civil union partner owns taxable real or personal property within the district or the area to be included in the district whether or not said person resides within the district.

(b) Where the owner of taxable real or personal property specified in subparagraph (II) of paragraph (a) this subsection (1.7) is not a natural person, an "elector of the district" shall include a natural person designated by such owner to vote for such person. Such designation shall be in writing and filed with the clerk of the municipality. Only one such person may be designated by an owner.

(1.9) "Energy efficiency improvement" means an installation or modification that is designed to reduce energy consumption in residential or commercial buildings and includes, but is not limited to, the following:

(a) Insulation in walls, roofs, floors, and foundations and in heating and cooling distribution systems;

(b) Storm windows and doors, multiglazed windows and doors, heat-absorbing or heat-reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(c) Automatic energy control systems;

(d) Heating, ventilating, or air conditioning and distribution system modifications or replacements in buildings or central plants;

(e) Caulking and weatherstripping;

(f) Replacement or modification of lighting fixtures to increase the energy efficiency of the system without increasing the overall illumination of a residential or commercial building unless such increase in illumination is necessary to conform to the applicable building code for the proposed lighting system;

(g) Energy recovery systems;

(h) Daylighting systems; and

(i) Any other modification, installation, or remodeling approved as a utility cost-savings measure by the governing body; except that no renewable energy improvement shall be authorized that interferes with a right held by a public utility under a certificate issued by the public utilities commission under article 5 of title 40, C.R.S. The public utilities commission shall have primary jurisdiction to adjudicate disputes as to whether a renewable energy improvement interferes with such a right.

(2) "Owner", in reference to petitions, means only persons in whom the record fee title is vested, although subject to lien or encumbrance.

(3) "Property" means all land, whether platted or unplatted, regardless of improvements thereon and regardless of lot or land lines. The term also includes the franchise of any railroad whose tracks lie, either lengthwise or crosswise, within any street improved under this part 5. Lots may be designated in accordance with any recorded map or plat thereof, unplatted lands by any definite description thereof, and franchises by the name of the corporation owning the same.

(3.5) "Qualified community location" means:

(a) If the affected local electric utility is not an investor-owned utility, an off-site location of a renewable energy improvement that:

(I) Is wholly owned, through either an undivided or a fractional interest, by the owner or owners of the residential or commercial building or buildings that are directly benefited by the renewable energy improvement;

(II) Provides energy as a direct credit on the owner's utility bill; and

(III) Is an encumbrance on the property specifically benefited.

(b) If the affected local electric utility is an investor-owned utility, a community solar garden as that term is defined in section 40-2-127 (2), C.R.S. If House Bill 10-1342 does not take effect, there shall be no qualified community locations in the service territories of investor-owned utilities.

(4) (a) "Renewable energy improvement" means a fixture, product, system, device, or interacting group of devices that produces energy from renewable resources, including photovoltaic systems, solar thermal systems, small wind systems, biomass systems, hydroelectric systems, or geothermal systems, as may be authorized by the governing body, and that either:

(I) Is installed behind the meter of a residential or commercial building; or

(II) Directly benefits a residential or commercial building through a qualified community location.

(b) No renewable energy improvement shall be authorized that interferes with a right held by a public utility under a certificate issued by the public utilities commission under article 5 of title 40, C.R.S. Nothing in this part 5 limits the right of a public utility, subject to article 3 or 3.5 of title 40, C.R.S., or section 40-9.5-106, C.R.S., to assess fees for the use of its facilities, or modifies or expands the net metering limitations established in section 40-9.5-118, C.R.S. The public utilities commission has primary jurisdiction to adjudicate disputes as to whether a renewable energy improvement interferes with such a right.



§ 31-25-502. Powers to make local improvements

(1) A district may be formed in accordance with the requirements of this part 5 for the purpose of constructing, installing, or acquiring any public improvement so long as the municipality that forms the district is authorized to provide such improvement under the municipality's home rule charter or ordinance passed pursuant to such charter, if any, or the laws of this state. Public improvements shall not include any facility identified in section 30-20-101 (8) or (9), C.R.S.

(2) The improvements authorized by this part 5 may include, where so specified or generally provided for in the ordinance of the governing body forming the district, any renewable energy improvement or energy efficiency improvement to any residential or commercial property within the district.

(3) It is lawful for any municipality to construct any of the local improvements mentioned in this part 5 and to assess the cost thereof, wholly or in part, upon the property especially benefited by such improvements. The improvements shall be authorized by ordinance duly adopted and shall be constructed under the direction of the municipal engineer or other officer having similar duties or under the direction of the governing body in accordance with plans and specifications adopted by the governing body; except that, for districts formed for the purpose of encouraging, accommodating, and financing renewable energy improvements or energy efficiency improvements, the owner of property within a district may arrange improvements that qualify pursuant to the ordinance of the governing body authorizing improvements for the district and may obtain financing for said improvements from the district through the process set forth in the ordinance forming the district.



§ 31-25-503. What improvements may be made - conditions

(1) A district may be created within the boundaries of a municipality and may also include any property in the unincorporated area of the county within which the municipality is situated if such county consents by resolution to such district and the construction or acquisition of improvements therein. In addition, such district may also include any property in another municipality within such county if such municipality consents by ordinance to such district and the construction or acquisition of the improvements therein. If a district includes property within a county by county consent or within another municipality by municipal consent, the municipality shall have full authority to construct or acquire improvements, to assess property within the county or such municipality benefited by such improvements, and to enforce and collect such assessments in the manner provided in this part 5; but:

(a) No improvement, except as provided in paragraph (d) of this subsection (1) and except for sidewalks, water mains, sewers, and sewage disposal works and their appurtenances, shall be ordered under this part 5 unless a petition for the same is first presented. The petition shall be subscribed by the owners of property to be assessed for more than one-half of the entire costs estimated by the governing body to be assessed. Except as specified in this section, nothing in this part 5 shall restrict the right of such owners from securing any particular kind or variety of improvements petitioned for. In any case where a proposed improvement district includes two or more assessment units, the owners of property to be assessed for more than one-half of the entire costs estimated by the governing body to be assessed in each assessment unit shall petition as specified in this part 5.

(b) If the owners of property to be assessed for more than one-half of the entire costs estimated by the governing body to be assessed petition for any particular kind of improvement and for any particular materials to be used in the same, the improvement shall be ordered in accordance with the petition, and the materials so designated shall be used, except as otherwise provided in this section;

(c) If the material petitioned for by the owners of property to be assessed for more than one-half of the entire costs estimated by the governing body to be assessed does not encourage competition, the petitioners shall have the right to state in the petition the maximum price per square yard or linear foot or per unit at which the improvement is desired, and no contract shall be let for any such improvement at a price exceeding the maximum price fixed in said petition, excluding the cost of engineering, collection, inspection, incidentals, and interest;

(d) Any improvement may be initiated directly by the governing body by resolution declaring its intention to construct the improvements. If initiated by such resolution, the governing body shall make a preliminary order as required by subsection (3) of this section in the same manner as if the improvements had been requested by petition. Such preliminary order may be included in the resolution of intention to construct the improvements. However, if written protests are submitted prior to the hearing referred to in subsection (4) of this section subscribed by the owners of property to be assessed for more than one-half of the entire costs estimated by the governing body to be assessed, the governing body shall not proceed with such special improvement district, based on the preliminary order so protested. Such protests shall not prevent the governing body from adopting a subsequent preliminary order for such improvements, subject to notice, hearing, and protest, as provided in this part 5.

(2) The governing body shall encourage competition by advertising for and receiving bids for such construction and, insofar as possible within the limits of the petition, shall describe all materials by standard or quality in the specifications.

(3) Before contracting for or ordering any work to be constructed, a preliminary order shall be made by the governing body, adopting preliminary plans and specifications for the same, definitely describing the materials to be used or stating that one of several specified materials shall be chosen, determining the number of installments and the time in which the cost of the improvement shall be payable, and the property to be assessed for the same, as provided in this part 5, and requiring an estimate of the cost to be made by the municipal engineer or any similar officer or employee, together with a map of the district in which the improvement is to be made and a schedule showing the approximate amounts to be assessed upon the several lots or parcels of property within the district. The cost estimates and approximate amounts to be assessed shall be formulated in good faith on the basis of the best information available to the governing body but shall not be binding.

(4) The clerk shall give notice of the hearing on the construction of the improvements by publication in one issue of a newspaper of general circulation in the municipality, the publication to be at least twenty days prior to the date of the hearing. In addition, notice shall be mailed by first-class mail to each property owner to be assessed for the cost of the improvements who is included within the district. The mailed notice shall be made on or about the date of the publication of the notice of hearing. The notice shall set forth the following information:

(a) The kind of improvements proposed;

(b) The number of installments;

(c) The time in which the cost shall be payable;

(d) Repealed.

(e) The extent of the district to be improved;

(f) The probable cost per front foot or other unit basis which, in the judgment of the governing body, reflects the benefits which accrue to the properties to be assessed, as shown by the estimates of the engineer;

(g) The time, not less than twenty days after the publication, when an ordinance authorizing the improvements will be considered;

(h) That said map and estimate and schedule showing the approximate amounts to be assessed and all resolutions and proceedings are on file and can be seen and examined by any interested person at the office of the clerk, or other designated place, at any time within said period of twenty days; and

(i) That all complaints and objections made in writing concerning the proposed improvement by the owners of any property to be assessed will be heard and determined by the governing body before final action is taken.

(4.5) If the petition for an improvement is signed by one hundred percent of the owners of property to be assessed and contains a request for such waiver, the governing body may, at its discretion, waive all or any of the requirements for notice, publication, and a hearing set forth in subsection (4) of this section.

(5) The finding by ordinance or resolution of the governing body that said improvements were duly ordered after notice duly given and after hearing duly held when such notice and hearing are required pursuant to this section, that such petition was presented, and that the petition was subscribed by all or the required number of owners shall be conclusive of the facts so stated in every court or other tribunal.

(6) Any resolution or order in the premises may be modified, confirmed, or rescinded at any time prior to the passage of the ordinance authorizing the improvements.

(7) The specifications for paving may include sidewalks, curbs, gutters, and grading, and sufficient culverts, sewers, or drains necessary to carry off the surface waters across or along the line of the street improved, and such other incidentals to paving as, in the judgment of the governing body, may be required. The specifications may also provide that bidders shall agree to enter into contract to do the work and maintain the same in good repair for a period of five years, and the contract may be entered into in accordance with such specifications.

(8) If, before any such improvements are made, any piece of real estate or any railway company to be assessed already has an improvement conforming to the general plan or satisfactory to the governing body, an allowance therefor may be made to the owner, and such allowance may be deducted from the owner's assessment and from the contract price.

(9) (a) Any other provision of this part 5 to the contrary notwithstanding, the governing body may create a district for the purpose of acquiring existing improvements of a character authorized by this part 5, in which case, the provisions of this part 5 concerning construction of improvements by the municipality, competitive bidding, and preliminary plans and specifications shall not apply.

(b) Any other provision of this part 5 notwithstanding, the governing body may create an improvement district for the purpose of encouraging, accommodating, and financing renewable energy improvements and energy efficiency improvements of a character authorized by section 31-25-502 (2). Any such district shall include only property for which the owner has executed a contract or agreement consenting to the inclusion of such property within the district, and such consent may occur subsequent to the adoption of the ordinance of the governing body forming the district. The inclusion of such property within the district subsequent to the adoption of the ordinance of the governing body forming the district may be made by the adoption of a supplemental or amending ordinance or resolution of the governing body. For districts formed for the purpose of encouraging, accommodating, and financing renewable energy improvements or energy efficiency improvements, the provisions of subsections (2) and (3) of this section concerning preliminary orders, competitive bidding, and preliminary plans and specifications, of section 31-25-516 concerning contracts for construction, and of section 31-25-518 concerning contract provisions shall not apply.

(c) The contract or agreement shall note the existence of any first priority mortgage or deed of trust on the property, the identity of the record holder thereof, and the penalty for default provided in section 31-25-530 clearly stating that default, like the penalties that exist for default on any mortgage or any other special assessment, may result in the loss of the applicant's home. Within thirty days of a person's submission of an application to the district, the governing body shall provide written notice to the record holder of any first priority mortgage or deed of trust on the real property that the person is participating in the district.

(10) The governing body is authorized to enter into contracts and agreements with any owner of property within the district or any other person concerning the construction or acquisition of improvements, the assessment of the cost thereof, the waiver or limitation of legal rights, or any other matter concerning the district.

(11) At or about the time of publication by the governing body of any ordinance creating a district, a copy of such ordinance shall be provided to the county assessor, the county treasurer, and the division of local government in the department of local affairs. The governing body shall make a good faith attempt to comply with this subsection (11), but failure to comply shall not affect or impair the organization of any district, the construction or acquisition of improvements therein, the levying and collection of assessments, or any other matter pursuant to the provisions of this part 5.



§ 31-25-504. Municipality may establish sewer systems

Any municipality may establish and maintain sewer systems and sewage disposal plants for sanitary or storm drainage.



§ 31-25-505. District sanitary sewers - contracts - contiguous towns

When the governing body declares the same necessary for sanitary reasons, it may order the construction of district sanitary sewers in districts to be prescribed by ordinance so as to connect with any public or district sewer or with some natural drainage or disposal plant. Such districts, by like authority, may be divided into subdistricts or enlarged, diminished, or otherwise altered by ordinance at any time in accordance with the provisions of this part 5. The contract for district sewers may include all necessary manholes, inlets, and appurtenances and such mains of such reasonable extent outside the district as may be necessary to connect the district with a public sewer or some natural drainage or disposal plant. Contiguous municipalities may unite in the construction of a common sewer or cooperate in such construction or extend to each other the right to use any sewer constructed or to be constructed when such use may be deemed necessary for the discharge of the sewage of either, and such cooperation, common construction, or use shall be upon such terms as regards the apportionment of cost as may be agreed upon between the governing bodies of such contiguous municipalities.



§ 31-25-506. Private sewers - connection

Private sanitary sewers connecting with public or district sanitary sewers may be constructed under such restrictions and subject to such regulations as may be prescribed by ordinance. No expense shall be incurred by the municipality in constructing or maintaining private sewers. The owner of any premises in any sewer district may be compelled by ordinance to connect the same with the district sewer at his own expense.



§ 31-25-507. Determination of special benefits - factors considered

(1) The term "benefit", for the purposes of assessing a particular property within a district, includes, but is not limited to, the following:

(a) Any increase in the market value of the property;

(b) The provision for accepting the burden from specific dominant property for discharging surface water onto servient property in a manner or quantity greater than would naturally flow because the dominant owner made some of his property impermeable;

(c) Any adaptability of property to a superior or more profitable use;

(d) Any alleviation of health and sanitation hazards accruing to particular property or accruing to public property in the improvement district, if the provision of health and sanitation is paid for wholly or partially out of funds derived from taxation of property owners of the improvement district;

(e) Any reduction in the maintenance costs of particular property or of public property in the improvement district, if the maintenance of the public property is paid for wholly or partially out of funds derived from taxation of property owners of the improvement district;

(f) Any increase in convenience or reduction in inconvenience accruing to particular property owners, including the facilitation of access to and travel over streets;

(g) Recreational improvements accruing to particular property owners as a direct result of drainage improvement.

(2) As used in connection with any district formed for the purpose of encouraging, accommodating, and financing improvements as authorized in section 31-25-502 (2), the term "benefit" shall include, but not be limited to, any acknowledged value set forth in the contracts and agreements entered into by the owner of the assessed property.



§ 31-25-508. Storm drainage sewers - districts

The governing body may order the construction of district sewers for storm drainage in districts to be known as storm sewer districts, the same to be prescribed by ordinance. Such sewers may include the necessary manholes, inlets, and appurtenances and shall be so constructed as to connect with some other sufficient public sewer or some natural drainage. Such districts may be divided into subdistricts to be especially named or numbered in said ordinance.



§ 31-25-509. Subdistricts in sewer districts

At the time of ordering the construction of district sanitary or storm sewers or at any time thereafter, the construction may be ordered in like manner in subdistricts, in such manner as to connect the subdistricts, or such part thereof, with the district sanitary or storm sewer for the purpose of sanitary or storm drainage. The cost of subdistrict sanitary or storm sewers in each subdistrict or part thereof, with the appurtenances, may be assessed upon all the land in the subdistrict or in the part improved in proportion as the area of each piece of land in the subdistrict or in the part improved is to the area of all the land in the subdistrict or in the part improved exclusive of public highways. Combined sewers for sanitary and storm drainage may be authorized and constructed in the same manner as provided for the construction of sanitary or storm sewers and the cost thereof assessed in the same manner and proportion.



§ 31-25-510. Improvements may be constructed under other laws

Nothing in this part 5 shall prejudice or affect the right to construct local improvements by virtue of any other law of this state. No other act or law shall prejudice the right to construct local improvements under this part 5. If constructed in pursuance of this part 5, the same shall be made to appear in the original petition and in the ordinance authorizing the improvements.



§ 31-25-511. Property of irregular form - assessment

When any lot or parcel of land is V-shaped or of any irregular form, such allowance may be made by ordinance in any assessment as may be equitable and just, or any allowance may be refused, and, in case of any unusual area or proportion of intersections, the municipality may pay not exceeding one-half of the cost of any such intersection, and in such case the remainder only shall be assessed against the property improved.



§ 31-25-512. Cost assessed in proportion to area

The costs of any district sanitary sewer, including inlets, manholes, connecting mains, and appurtenances, with interest, and of district storm sewers may be assessed by ordinance upon all the real estate in the district, in proportion as the area of each piece of real estate in the district bears to the area of all the real estate in the district, exclusive of public highways.



§ 31-25-513. Cost assessed in accordance with benefits

(1) The cost of improvements constructed or acquired pursuant to this part 5, or such part thereof as may be assessed against the property specially benefited, including the intersections of streets and alleys except the share to be assessed against railway companies, may be assessed on property, without regard to lot or land lines, on a frontage, zone, or other equitable basis in accordance with benefits as the same may be determined by the governing body.

(2) When the governing body determines that the improvement of any street or alley, including the intersections of streets and alleys, or any other improvement authorized by this part 5 results in special benefits to both the municipality and the owners of property within the district, that portion of the cost of the improvement which results in a special benefit to the municipality may be assessed against the municipality and be payable in installments, as provided in this part 5. The determination by the governing body as to the property to be assessed and the amount of special benefits shall be conclusive of the facts stated therein.

(3) No cost of improvements to streets or alleys shall be assessed to any property where reasonable access to the street or alley is denied the owner of the property.

(4) Any district formed for the purpose of encouraging, accommodating, and financing improvements as authorized in section 31-25-502 (2) shall assess the costs of the improvements to each property whose owner has entered into a contract or agreement for the improvements. The contracts and agreements entered into with the owner of property, as authorized by the governing body, shall be conclusive regarding the special benefit to the property and the amount that may be assessed against the property.



§ 31-25-514. Streets - railway companies subject to tax

(1) Whenever any grading, paving, or other kind of street improvement district is created under this part 5, the governing body may include in the area to be paved, graded, or otherwise improved the entire width of street from curb to curb or any part thereof, including the portion of said street occupied by or required by franchise obligation to be paid by or chargeable or assessable to any railway company whose railroad runs through or across any street in said district, and shall charge to, assess, and collect the proper proportion of the cost of the improvement from such railway company in the same manner as is provided for in case of other property, and shall issue bonds for the same, which bonds shall be issued and made payable in like manner as bonds issued for the improvement to be assessed against the real estate specially benefited.

(2) In the meaning of this section, in the absence of a franchise obligation to grade or pave or otherwise improve, a railway company shall be held to occupy and is liable for the grading, paving, or other improvement of that part of the street lying between the rails of each track and two feet outside of each rail, and every railway company, whether street railway or otherwise, shall be assessed for the cost of such improvement of any part of any street or alley occupied by or required by franchise obligation to be so improved. The assessment levied for the cost of said improvements chargeable to a railway company shall be a perpetual tax lien against the entire franchise and property of the company, both within and without said district but within the limits of the municipality where such improvement is made, superior to all other liens except general tax liens.

(3) All the terms, conditions, and provisions in this part 5 relative to the collection of the amounts chargeable against property specially benefited shall be applicable in the enforcement and collection of such assessment against such railway company, and the property of such railway company, in case of default in payment of such assessment, shall be sold as in cases of default in payment of general taxes levied thereon; but railway trackage shall not be considered or computed as assessable frontage in determining the sufficiency of petitions.



§ 31-25-515. Utility connections may be ordered before paving - costs - default

Before paving in any district in pursuance of this part 5, the governing body may order the owners of the abutting property to connect their several premises with the gas or water mains or with any other utility in the street in front of their several premises. Upon default of any owner for thirty days after such order to make such connections, the municipality may contract for and make the connections at such distance, under such regulations, and in accordance with such specifications as may be prescribed by the governing body. The whole cost of each connection shall be assessed against the property with which the connection is made, and the cost shall be paid upon the completion of the work in one sum. The cost shall be assessed, shall become a lien, and shall be collected in the same manner as is provided in this part 5 for the assessment and collection of the cost of other special improvements. Upon default in the payment of any such assessment, the property shall be sold in like manner and with like effect.



§ 31-25-516. Contracts for construction - bond - default

(1) Except as provided in this section, all local improvements made under the provisions of this part 5 shall be constructed by independent contract, and all contracts shall be let by the mayor with the approval of the governing body. All such contracts shall be let to the lowest reliable and responsible bidder after public advertisement once a week for three consecutive weeks in a newspaper of general circulation in such municipality; but, after such advertisement, if it is determined by the governing body that the bids are too high or that the proposed improvement can be made by the municipality for less than the bid of the lowest reliable and responsible bidder, such municipality is hereby empowered to provide for doing the work by hiring labor by the day or otherwise and to arrange for purchasing necessary material, all under the supervision of the governing body.

(2) Except when the municipality does the work, no contract shall be made without a surety bond for its faithful performance with sufficient sureties to be approved by the governing body. No surety shall be accepted or approved by the governing body or mayor, other than a corporate surety company, unless he is the owner of real estate in this state, free and clear of all encumbrances, in double the amount of his liability on all bonds upon which he may then be surety. Upon default in the performance of any contract, the governing body may advertise and relet the remainder of the work in like manner without further ordinance and deduct the cost from the original contract price or, with the approval of the governing body, advance any excess out of the funds of the municipality and recover the same by suit on the original bond. In all advertisements the right shall be reserved to reject any or all bids and, upon rejecting all bids, if deemed advisable by the governing body, other bids may be advertised for.



§ 31-25-517. Sidewalks - water mains - sewers

In ordering the construction of sidewalks, water mains, or sewers, the procedure shall be as required in section 31-25-503 (2), (3), (4), (5), (6), and (8) but shall not be subject to section 31-25-503 (1)(a) to (1)(c) and (7).



§ 31-25-518. Provisions to be inserted

Every contract shall provide that it is subject to the provisions of the laws under which the municipality exists and of the ordinance authorizing the improvement; that the aggregate payment thereon shall not exceed the amount appropriated; that, upon ten days' written notice by the mayor to the contractor, the work under such contract, without cost or claim against the municipality, may be suspended for substantial cause; and that, upon complaint by any owner of land to be assessed for the improvement that the improvement is not being constructed in accordance with the contract, the governing body may consider the complaint and make such order in the premises as shall be just. Such order shall be final.



§ 31-25-519. Statement of expenses - apportionment

Upon completion of any local improvement or upon completion from time to time of any part thereof and upon acceptance thereof by the governing body or when the total cost of any improvement or of any such part thereof can be reasonably ascertained, either prior to, during, or subsequent to the construction of the improvements, the governing body shall cause to be prepared a statement showing the whole cost of the improvement, including costs of inspection and collection, capitalized interest on any bonds for such period as the governing body may deem necessary, capitalized bond reserves, and all other incidental costs, the portion thereof, if any, to be paid by the municipality, and the portion thereof to be assessed upon each lot or tract of land to be assessed for the same, which statement shall be filed in the office of the clerk. If the governing body determines that the basis of assessment is inequitable in any case, a just and equitable assessment shall be made upon the basis of benefits accruing to the property assessed by reason of the improvements made.



§ 31-25-520. Notice of hearing on assessments

(1) The clerk shall give notice that the assessment roll has been completed and of a hearing on the assessment roll by publication in an issue of a newspaper of general circulation in the municipality, the publication to be at least fifteen days prior to the date of hearing. The same notice of the hearing shall be mailed by first-class mail to each property owner to be assessed for the cost of the improvements who is included within the district. The mailed notice shall be made on or about the date of the publication of the notice of hearing. The notices shall specify: The whole cost of the improvement; the portion, if any, to be paid by such municipality; the share apportioned to each lot or tract of land; that any complaints or objections that may be made in writing by the property owners or any citizen to the governing body, and filed in writing on or prior to the date of the hearing, will be heard and determined by the governing body before the passage of any ordinance assessing the cost of said improvements; and the date when and the place where such complaints or objections will be heard.

(2) Any district formed for the purpose of encouraging, accommodating, and financing improvements as authorized in section 31-25-502 (2) shall not be required to provide a notice of the hearing on assessments by publication; rather, such notice, if any, may be provided in the time and manner set forth in the contract or agreement entered into by the owner for each property included in the district.



§ 31-25-521. Hearing on objections

At the time specified in said notice or at some adjourned time, the governing body shall hear and determine all such complaints and objections and may make such modifications and changes as may seem equitable and just or may confirm the first apportionment. The governing body shall by ordinance assess the cost of said improvements, and the passage of such ordinance shall be prima facie evidence of the fact that the property assessed is benefited in the amount of the assessments and that such assessments have been lawfully levied.



§ 31-25-522. Assessment of lien - filing with county clerk and recorder - corrections

(1) All assessments made in pursuance of this part 5, together with all interest thereon and penalties for default in payment thereof and all costs in collecting the same, shall constitute, from the date of the final publication of the assessing ordinance, a perpetual lien in the several amounts assessed against each lot or tract of land and shall have priority over all other liens except general tax liens. As to any subdivisions of any land assessed in pursuance of this part 5, the assessment lien may be apportioned by the governing body in such manner, if any, as may be provided in the assessing ordinance.

(2) The clerk shall file copies of the assessing ordinance after its final adoption by the governing body with the county clerk and recorder of the county wherein each lot or tract of land assessed is located for recording on the land records of such lots or tracts of land, as provided in article 30, 35, or 36 of title 38, C.R.S. In addition, the clerk shall also file copies of such assessing ordinance after its adoption by the governing body with the county treasurer and the county assessor. The county assessor is authorized to create separate schedules for each lot or tract of land assessed within the municipality pursuant to the ordinance.

(3) No delays, mistakes, errors, or irregularities in any act or proceeding authorized or required by this part 5 shall prejudice or invalidate any final assessment; but the same may be remedied by subsequent filings, amending acts, or proceedings, as the case may require. When so remedied, the same shall take effect as of the date of the original filing, act, or proceeding.

(4) To provide for unanticipated increases in the costs of improvements, the amount of any assessment imposed before the completion of the related improvements may be increased to a total amount not in excess of the special benefit conferred upon the affected property if, not more than ninety days following the completion of such improvements, the governing body gives notice of its intent to consider the amendment of such assessment, stating the time and place that a public hearing shall be held thereon, and holds such public hearing, in the same manner as provided for hearings held pursuant to sections 31-25-520 and 31-25-521. At the conclusion of such public hearing, the governing body may determine whether to amend one or more assessments within a district. Any such amendment shall take effect as of the date of the original assessment.

(5) If, as the result of any subdivision, resubdivision, vacation of right-of-way, or other action taken subsequent to the adoption of the assessment ordinance, any new lot or parcel is created within a district, the governing body may, without a public hearing and with the consent of the owner of the new lot or parcel, modify the assessment ordinance to reapportion all or any part of the total amount assessed in the district to such new lot or parcel.



§ 31-25-523. Assessment roll

The clerk shall prepare a local assessment roll in book form showing in suitable columns each piece of land assessed, the total amount of assessment, the amount of each installment of principal and interest if, in pursuance of this part 5, the same is payable in installments, and the date when each installment will become due. The assessment roll shall have suitable columns for use in case of payment of the whole amount or of any installment or penalty. The clerk shall deliver the assessment roll, duly certified, under the corporate seal, to the municipal treasurer for collection.



§ 31-25-524. Payment - assessment roll returned

(1) Payment may be made to the municipal treasurer at any time within thirty days after the final publication of the assessing ordinance.

(2) At the expiration of said thirty-day period, the municipal treasurer shall return the local assessment roll to the clerk, therein showing all payments made with the date of each payment. Said roll shall thereafter be certified by the clerk under the seal of the municipality and delivered by him to the county treasurer of the same county with his warrant for the collection of the same. The county treasurer shall receipt for the same, and all such rolls shall be numbered for convenient reference.

(3) If the municipal treasurer is directed by ordinance to collect assessment payments as provided in section 31-25-526 (1), in lieu of the procedure specified in subsection (2) of this section, the municipal treasurer may keep the assessment roll, numbered for convenient reference, in such a manner as to best facilitate the collection and recording of assessment payments.

(4) All special assessments for local improvements authorized in section 31-25-502 (2) may be due and payable at such alternate time or times as set forth in the assessing ordinance.



§ 31-25-525. Owner of interest may pay share

The owner of any divided or undivided interest in the property assessed may pay his share of any assessment upon producing evidence of the extent of his interest satisfactory to the treasurer having charge of the roll.



§ 31-25-526. Collection of assessment payments - by municipal treasurer - by county treasurer

(1) The governing body may, by ordinance, direct the municipal treasurer to collect any amount payable as an assessment pursuant to this part 5 or authorize the municipal treasurer or other appropriate municipal official to enter into contracts with third parties for assistance in the administration and collection of assessments. If the governing body does not direct, by ordinance, that assessment payments be collected by the municipal treasurer, then such payments shall be collected by the county treasurer.

(2) All collections made by the county treasurer upon an assessment roll in any calendar month shall be accounted for and paid over to the municipal treasurer on or before the tenth day of the next succeeding calendar month, with separate statements for all such collections for each improvement.



§ 31-25-527. When assessments payable - installments

All special assessments for local improvements shall be due and payable within thirty days after the final publication of the assessing ordinance without demand; but all such assessments may be paid, at the election of the owner, in installments with interest as provided in section 31-25-528. All special assessments for local improvements authorized in section 31-25-502 (2) may be due and payable at such alternate time or times as set forth in the assessing ordinance.



§ 31-25-528. How installments paid - interest

In case of such election to pay in installments, the assessments shall be payable in two or more installments of principal with interest in all cases on the unpaid principal. The first installment shall be payable as prescribed by the governing body in not more than five years, and the last installment shall be payable in not more than twenty years. Except as otherwise provided in this section, the number, amounts, and times of payment of installments, the period of payment, and the rate and times of payment of interest shall be determined by the governing body and set forth in the assessing ordinance. If assessments are to be collected by the county treasurer, the times of payment of installments shall be the same as the times of payment of installments of property taxes as specified in section 39-10-104.5 (2), C.R.S.



§ 31-25-529. Effect of payment in installments

Failure to pay the whole assessment within said period of thirty days shall be conclusively considered to be an election on the part of all persons interested, whether under disability or otherwise, to pay in installments. All persons so electing to pay in installments shall be conclusively considered to have consented to said improvements. Such election shall be conclusively considered to be a waiver of any right to question the power or jurisdiction of the municipality to construct the improvements, the quality of the work, the regularity or sufficiency of the proceedings, the validity or the correctness of the assessments, or the validity of the lien thereof; except that, with respect to local improvements authorized in section 31-25-502 (2), the owner for each property included in the district shall retain all rights otherwise existing by contract or by law against parties other than the county with respect to the financed energy efficiency improvement or renewable energy improvement.



§ 31-25-530. Penalty for default - payment of balance

Failure to pay any installment, whether of principal or interest, when due shall cause the whole of the unpaid principal to become due and collectible immediately, and the whole amount of the unpaid principal and accrued interest shall thereafter draw interest at the rate established pursuant to section 5-12-106 (2) and (3), C.R.S., until the day of sale; but, at any time prior to the day of sale, the owner may pay the amount of all unpaid installments, with interest at the penalty rate set by the assessing ordinance, and all penalties and costs of collection accrued and shall thereupon be restored to the right thereafter to pay in installments in the same manner as if default had not been suffered. The owner of any property not in default as to any installment or payment may, at any time, pay the whole of the unpaid principal with the interest accruing to the maturity of the next installment of interest or principal; except that any owner who pays the whole of the unpaid balance pursuant to this section may be assessed a prepayment premium not to exceed three percent of the unpaid principal, the amount of which premium shall be specified in the ordinance imposing the assessment.



§ 31-25-531. Sale of property for nonpayment

(1) The county treasurer or the municipal treasurer pursuant to section 31-25-526 shall receive payment of all assessments appearing upon the assessment roll with interest.

(2) In case of default in the payment of any installment of principal or interest on assessed property when due:

(a) The municipal treasurer, if collecting assessment payments pursuant to section 31-25-526, shall certify to the county treasurer the whole amount of the unpaid assessments; and

(b) The county treasurer shall advertise and sell all property concerning which such default is suffered for the payment of the whole of the unpaid assessments thereon, plus penalties and costs of collection.

(3) Said advertisements and sales shall be made at the same times, in the same manner, under all the same conditions and penalties, and with the same effect as provided by general law for sales of real estate in default of payment of the general property tax.



§ 31-25-532. Municipality may purchase property on default

(1) At any sale by the county treasurer of any property for the purpose of paying any special assessment for local improvements made under the provisions of this part 5, the municipal treasurer, having written authority from the governing body, may purchase any such property without paying for the same in cash and shall receive certificates of purchase therefor in the name of the municipality. The certificates shall be received and credited at their face value, with all interest and penalties accrued, on account of the assessments in pursuance of which the sale was made. The certificates may thereafter be sold by the municipal treasurer at their face value, with all interest and penalties accrued, and assigned by him to the purchaser in the name of the municipality. The proceeds of such sale shall be credited to the fund created by ordinance for the payment of such assessments respectively. In the event that all bonded indebtedness incurred in payment for said local improvements has been discharged in full, said certificates may be sold by the governing body for the best price obtainable at public sale, at auction, or by sealed bids in the same manner and under the same conditions as is provided in subsection (3) of this section. The proceeds shall be credited to the general fund of said municipality or to the special surplus and deficiency fund provided for by section 31-25-534 (2), as the circumstances may require. Such assignments shall be without recourse, and the sale and assignments shall operate as a lien in favor of the purchaser and assignee as is provided by law in the case of sale of real estate in default of payment of the general property tax.

(2) Any municipality as such purchaser has the right to apply for tax deeds on such certificates of purchase at any time after three years from the date of issuance of said certificates, and such deeds shall be issued as provided by law for issuance of tax deeds for the nonpayment of the general property tax.

(3) Cumulatively with all other remedies, any municipality which is the owner of property by virtue of a tax deed, or is the owner of property otherwise acquired, in satisfaction or discharge of the liens represented by such certificates of sale, may sell such property for the best price obtainable at public sale, at auction, or by sealed bids. Such sales shall be after public notice by the municipal treasurer or clerk to all persons having or claiming any interest in the property to be sold or in the proceeds of such sale by publication of such notice three times, a week apart, in a weekly or daily newspaper of general circulation within the county in which the property is located. Such notice shall describe the property and state the time, place, and manner of receiving bids; except that the time fixed for the sale shall not be less than ten days after the last publication. The municipality may reject any and all bids. Any interested party, at any time within ten days after the receipt of bids for the sale of property, may file with the municipality a written protest as to the sufficiency of the amount of any bid made or the validity of the proceedings for the sale. If the protest is denied, such person, within ten days thereafter, shall commence an action in a court of competent jurisdiction to enjoin or restrain the municipality from completing the sale. If no such action is commenced, all protests or objections to the sale shall be waived and the municipality shall then convey the property to the successful bidder by quitclaim deed.

(4) In addition to all other remedies, any municipality which is a holder of certificates of purchase may bring a civil action for foreclosure thereof in accordance with article 38 of title 38, C.R.S., joining as defendants all persons holding record title, persons occupying or in possession of the property, persons having or claiming any interest in the property or in the proceeds of foreclosure sale, all governmental taxing units having taxes or other claims against said property, and all unknown persons having or claiming any interest in said property. Any number of certificates may be foreclosed in the same proceeding. In such proceeding the municipality, as plaintiff, is entitled to all relief provided by law in actions for an adjudication of rights with respect to real property, including actions to quiet title.

(5) The proceeds of any such sale of property shall be credited to the appropriate special assessment fund. The municipality shall deduct therefrom the necessary expenses in securing deeds and taking proceedings for the sale or foreclosure.

(6) When any municipality has sold or conveyed at a fair market value certificates of purchase or property which it has acquired in satisfaction or discharge of special assessment liens, such sales and conveyances are hereby validated and confirmed as against all parties having or claiming any interest in such property or the proceeds of such sale.

(7) It is hereby declared that the purpose of this section is to restore delinquent property to the tax rolls and to realize the greatest possible amount from such property for the benefit of all persons and taxing bodies having liens thereon.



§ 31-25-533. Power of governing body to contract debt - question submitted to registered electors

The governing body has power to contract an indebtedness on behalf of the municipality and upon the credit thereof by borrowing money or issuing the negotiable interest-bearing bonds of the municipality for the purpose of providing a fund to pay such part of the cost of said improvements as may be determined by the governing body. No such indebtedness shall be created except by ordinance subject to and otherwise in accordance with the provisions of section 31-15-302 (1)(d).



§ 31-25-534. Issuing bonds - property specially benefited

(1) For the purpose of paying all or such portion of the cost of any improvement constructed under this part 5 as may be assessed against the property specially benefited, special assessment bonds of the municipality may be issued of such date, in such form, and on such terms, including, without limitation, provisions for their sale, payment, and redemption, as may be prescribed by the governing body, bearing the name of the street, alley, or district improved and payable in a sufficient period of years after such date to cover the period of payment provided and in convenient denominations. All such bonds shall be issued upon estimates approved by the governing body, and the municipal treasurer shall preserve a record of the same in a suitable book kept for that purpose. All such bonds shall be subscribed by the mayor, countersigned by the municipal treasurer, with the corporate seal thereto affixed, and attested by the clerk. Such bonds shall be payable out of the moneys collected on account of the assessments made for said improvements, from reserve accounts, if any, established to secure payment of such bonds, and from any other legally available moneys. Whenever three-fourths of the bonds for an improvement constructed under this part 5 have been paid and cancelled and for any reason any remaining assessments are not paid in time to pay the remaining bonds for the district and the interest due thereon, the municipality may pay, from legally available moneys, the bonds when due and the interest due thereon and reimburse itself by collecting the unpaid assessments due the district. All moneys collected from such assessments for any improvement shall be applied to the payment of the bonds issued until payment in full is made of all the bonds, both principal and interest, or to fund or replenish reserve accounts, if any, established to secure the payment of such bonds. The bonds may be used in payment of the cost of the improvement as specified; or the governing body, upon advertisement published at least once in a newspaper of general circulation in such municipality and in such other newspapers as may be designated by the governing body, may sell a sufficient number of said bonds to pay such cost in cash for the best bid submitted in accordance with the terms of the notice of sale. All bids may be rejected at the discretion of the governing body. In addition, the bonds may be sold on such terms and conditions at a private sale if determined by the governing body to be in the best interests of the municipality.

(2) When all bonds of a district have been paid, any moneys remaining to the credit of such district may be transferred to a special surplus and deficiency fund, and, whenever there is a deficiency in any improvement district bond fund to meet the payment of outstanding bonds for other improvement districts and interest due thereon or to redeem such outstanding bonds in accordance with any estimated redemption schedule used in connection with the sale of such bonds, the deficiency may be paid from the moneys available therefor in the surplus and deficiency fund.

(3) In connection with the issuance of bonds payable solely from special assessments, the governing body of the municipality may provide by ordinance or resolution for the submission of the question of issuing such bonds to the electors eligible to vote on the question. The governing body of the municipality may provide by ordinance or resolution that all registered electors of the municipality shall be eligible to vote on the question or that only electors of the district shall be eligible to vote on the question.

(4) In connection with the issuance of bonds payable from special assessments which are additionally secured by a pledge of any other funds of the municipality, including the surplus and deficiency fund, the governing body of the municipality may provide by ordinance or resolution for the submission of the question of issuing the bonds to all registered electors of the municipality.

(5) Notwithstanding any other provision of this part 5, bonds issued in accordance with the requirements of this section may be payable from the assessments levied in one or more improvement districts.

(6) Notwithstanding any other provision of this part 5, any district formed for the purpose of encouraging, accommodating, and financing improvements as authorized in section 31-25-502 (2) may be authorized to issue one or more series of bonds, and bonds of any such district may be payable from the assessments levied pursuant to one or more assessment ordinances.



§ 31-25-534.5. Issuing refunding bonds

(1) The governing body of a municipality may issue one or more series of bonds to refund all or any portion of the outstanding bonds issued by one or more improvement districts pursuant to section 31-25-534. Any such bonds shall be issued in accordance with the provisions of article 56 of title 11, C.R.S. In such case, for purposes of complying with the requirements of article 56 of title 11, C.R.S., any bonds issued to refund all or any portion of the outstanding bonds of one or more improvement districts shall be deemed to be revenue bonds, the refunded bonds shall be deemed to be revenue obligations, and the assessments shall be deemed to be revenue.

(2) Any bonds issued pursuant to this section may refund all or any portion of the outstanding bonds of one or more improvement districts and may be secured by a combination of assessments levied on all or a specifically identified portion of the assessed property located within such districts.

(3) Two or more series of bonds may be issued to refund the outstanding bonds of one or more districts, and each series may be secured by assessments levied on different portions of the assessed property located within the districts that have outstanding bonds.

(4) Except as otherwise provided in subsection (5) or (6) of this section, in connection with the issuance of refunding bonds pursuant to this section, the governing body may amend the ordinance imposing the assessment to modify all or any portion of the following terms describing the assessment as specified in the ordinance:

(a) The rate of interest the governing body charges on unpaid installments;

(b) Any penalty for prepayment of an assessment;

(c) The principal balance due and owing on the assessment;

(d) The dates upon which unpaid assessments are due;

(e) The number of years over which unpaid assessments are due; or

(f) Any other term specified in the ordinance as necessary to make the ordinance conform to the requirements of this section.

(5) Before the governing body may amend the ordinance imposing the assessment to increase the amount of principal and interest due and owing under the assessment, the number of years over which unpaid assessments are due, or the amount of any unpaid assessments, the governing body shall:

(a) Obtain consent in writing to the amendment to the ordinance from the owner of each tract of land that would be affected by the amendment; or

(b) (I) Set a place and time, not less than twenty days nor more than forty days after the date of such setting, for a hearing on the proposed amendment.

(II) Thereupon, the clerk of the governing body shall cause notice by publication to be made of the pendency of the proposed amendment, a summary of the terms of such amendment as described in subsection (4) of this section, and of the time and place of the hearing on the proposed amendment.

(III) All complaints and objections made in writing concerning the proposed amendment by the owners of any property in the district shall be heard and determined by the governing body before final action is taken. If the owners of the tracts upon which more than one-half of the affected assessments, measured by the unpaid assessment balance, submit written protests to the amendment to the governing body on or before the date specified in the notice, the governing body shall not adopt the proposed amendment. Any proposed amendment may be modified, confirmed, or rescinded prior to passage of the ordinance authorized under subsection (4) of this section.

(6) Notwithstanding any other provision of law, in order either to issue refunding bonds or to amend an ordinance of the governing body imposing an assessment pursuant to this section, the governing body shall make written findings that:

(a) The obligation of the municipality shall not be materially or adversely impaired with respect to any outstanding bond secured by the assessments; and

(b) The principal balance of any assessment shall not increase to an amount such that the aggregate amount that is assessed against any one particular tract of land exceeds the maximum benefit to the tract that is estimated to result from the project that is financed by the assessment and refunding of the outstanding bonds.



§ 31-25-535. Bonds negotiable - interest

All such bonds shall be negotiable in form and bear interest as may be fixed by the governing body not exceeding a maximum net effective interest rate specified by the governing body prior to the use of said bonds in payment for improvements or the sale thereof pursuant to section 31-25-534.



§ 31-25-537. When mandamus will issue

When any improvement authorized by this part 5 is petitioned for by the owners of property to be assessed for more than one-half of the entire costs estimated by the governing body to be assessed, it is the duty of the municipal officials whose duty it is to act to authorize said improvement, and an order in the nature of mandamus may issue out of any court of competent jurisdiction requiring said officials to take such action as is required by this part 5; but, if the material petitioned for is known to be worthless or of poor quality or would not make a good, substantial, and reasonable permanent improvement, the governing body may refuse to grant a petition for that reason. If a material petitioned for or designated in the specifications is a patented or proprietary article on which there can be but one bid, the governing body may refuse to award a contract if the entire bid is excessive as compared with improvements of equal value or may reject the bid or readvertise.



§ 31-25-538. No action maintainable - exception - grounds - limitations

(1) No legal or equitable action shall be brought or maintained except to enjoin the collection of assessments levied under this part 5 upon the grounds:

(a) That notice of a hearing upon the amount of the assessment was not given as required in this part 5. Any person presenting objections to the governing body at or before the hearing on assessment shall be deemed to have waived this ground.

(b) That the hearing upon the amount of the assessment as provided in this part 5 was not held;

(c) That the improvement ordered was not one authorized by this part 5;

(d) That the assessment levied exceeds the benefits received by the property assessed.

(2) No action shall be brought on the grounds provided in paragraph (c) of subsection (1) of this section unless a hearing on the proposed improvements is required pursuant to section 31-25-503 and unless the objections on which such action is based have been presented to the governing body in writing prior to or at such hearing. No action shall be brought on the grounds provided in paragraph (d) of subsection (1) of this section unless the objections on which such action is based have been presented to the governing body in writing prior to or at the hearing on the assessment roll. Any action brought with respect to the ordering of any improvements, the creation of any district, the authorization or issuance of any bonds, the levying of any assessments, or any other action taken under this part 5 shall be commenced within thirty days after the passage of the ordinance or resolution ordering the improvements, creating the district, authorizing or issuing bonds, or levying assessments or within thirty days after performance of any other action complained of or shall be forever barred.



§ 31-25-539. Effect of court order

If in any court of competent jurisdiction any final assessment made in pursuance of this part 5 is set aside or if the governing body determines it to be necessary to alter any final assessment made pursuant to this part 5, the governing body, upon notice as required in the making of an original assessment, may make a new assessment in accordance with the provisions of this part 5.



§ 31-25-540. Figures instead of words - when general description used

In all proceedings and notices authorized by this part 5, figures may be used instead of words, and in districts of extended areas it is not necessary to designate each piece of land separately. In such case general descriptions and quantities may be used, except in the assessment rolls. Except in such rolls, the cost may be stated as being of probable or certain amount per front foot or per square foot or per lot of given size.



§ 31-25-541. Interim warrants

The governing body, from time to time as work proceeds in a local improvement district, may authorize the issuance of interim warrants: For not to exceed ninety percent in value of the work theretofore done upon estimates of the engineer of the municipality; after completion of the work and acceptance thereof by the engineer of the municipality and by the governing body, for one hundred percent of the value of the work so completed; and, where improvements in the district require the acquisition of property, for an amount not exceeding the value of the property. The warrants may be issued to a contractor to apply at par value on the contract price for the improvements or to the owner of the property to apply at par value on the property price. The warrants may also be issued and sold at not less than par value in such manner as the governing body may determine, and the proceeds may be used to apply towards payment of the contract price and property price. Interim warrants shall bear interest from date of issue until paid at such rate as may be fixed by the governing body. Interest accruing on interim warrants shall be included as a cost of the improvements in the local improvement district. Interim warrants and interest thereon shall be paid by the issuance of or by proceeds from the sale of special improvement bonds issued or in cash received from the payment of assessments not pledged to the payment of the bonds or from any of such sources.



§ 31-25-542. County treasurer - policies and procedures

The county treasurer may adopt policies and procedures which the county treasurer deems necessary and reasonable for the administration and collection of assessments which are to be collected by the county treasurer and which are imposed and payable pursuant to the provisions of this part 5 or pursuant to any home rule charter and any ordinances adopted pursuant thereto; however, prior to adoption, copies of such proposed policies and procedures shall be delivered to all municipalities located in the county and, after giving notice to such municipalities, a public hearing shall be held by the county treasurer on such proposed policies and procedures.






Part 6 - Improvement Districts in Municipalities (1949 Act)

§ 31-25-601. Legislative declaration

The general assembly hereby declares that the organization of public improvement districts, having the purposes and powers provided in this part 6, will serve a public use and will promote the health, safety, prosperity, security, and general welfare of the inhabitants of said districts.



§ 31-25-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "District" means an improvement district that is a taxing unit and that may be created by any municipality in this state for the purpose of acquiring, constructing, installing, operating, or maintaining any public improvement or for the purpose of providing any service so long as the municipality that forms the district is authorized to perform such service or provide such improvement under the municipality's home rule charter, if any, or the laws of this state. "Public improvement" or "service" shall not include any facility identified in section 30-20-101 (8) or (9), C.R.S., nor shall the terms include services identified in section 30-15-401 (4) to (7.7), C.R.S., unless the district provides such services consistent with part 4 of article 15 of title 30, C.R.S. No such improvement or facility shall duplicate or interfere with any municipal improvement already constructed or planned to be constructed within the limits of such district.

(2) (a) "Elector of a district" means a person who, at the designated time or event, is qualified to register to vote in general elections in this state and:

(I) Has been a resident of the district or of the area to be included in the district for not less than thirty days; or

(II) Owns, or whose spouse owns, taxable real or personal property within the district or within the area to be included within the district, whether the person resides within the district or not.

(b) Where the owner of taxable real or personal property specified in subparagraph (II) of paragraph (a) of this subsection (2) is not a natural person, an "elector of a district" shall include a natural person designated by such owner to vote for such person. Such designation shall be in writing and filed with the clerk of the municipality. Only one such person may be designated by an owner.

(3) "Net effective interest rate" of a proposed issue of bonds means the net interest cost of said issue divided by the sum of the products derived by multiplying the principal amount of such issue maturing on each maturity date by the number of years from the date of said proposed bonds to their respective maturities.

(4) "Publication", if no manner is specified therefor, means publication once a week in three consecutive weekly editions of a newspaper of general circulation in the district. It shall not be necessary that publication be made on the same day of the week in each of the three weeks; but not less than fourteen days, excluding the day of first publication, shall intervene between the first publication and the last publication, and publication shall be complete on the date of the last publication.



§ 31-25-603. Authority of governing body

(1) The governing body of a municipality is hereby vested with jurisdiction, power, and authority to establish districts within the municipality in which the improvement is to be acquired, constructed, installed, operated, or maintained or the service is to be provided. The governing body of a municipality may establish a district partially within the boundaries of any other municipality or within the unincorporated territory of a county if such municipality or county consents by resolution to the establishment of such district. No such district may provide the same improvement or service as an existing special district within the territory of such existing special district unless the existing special district consents.

(2) If a municipality other than the municipality that established the district annexes or incorporates any territory within an established district, such territory shall remain in the district unless the municipality notifies the district's board of the municipality's intent to exclude the territory annexed or incorporated from the district. If the municipality notifies the board of its intent to exclude such territory, such exclusion shall take effect January 1 of the year following such notice. Any property excluded from the district under this subsection (2) shall remain subject to payment of its share of any indebtedness or bonds that are outstanding on the date of such exclusion.



§ 31-25-604. Organization petition - contents

(1) The organization of a district shall be initiated by a petition filed in the office of the clerk of the governing body vested with jurisdiction. The petition shall be signed by not less than thirty percent or two hundred of the electors of the proposed district, whichever is less. After the filing of a petition, no signer shall be permitted to withdraw his or her name from the petition.

(2) The petition shall set forth:

(a) The name of the proposed district, which shall include the name of the municipality creating the district, a descriptive name or number, and the words "general improvement district";

(b) A general description of the improvements to be acquired, constructed, installed, operated, or maintained or the services to be provided within and for the district;

(c) The estimated cost of the proposed improvements or the estimated annual cost of providing the proposed services;

(d) A general description of the boundaries of the district or the territory to be included therein with such certainty as to enable a property owner to determine whether or not his or her property is within the district;

(e) The names of three persons of the district who shall represent the petitioners and who have the power to enter into agreements relating to the organization of the district, which agreements shall be binding on the district, if created;

(f) A request for the organization of the district; and

(g) A statement that either:

(I) The boundaries of the proposed district include at least one hundred electors of the district;

(II) The boundaries of the proposed district include at least one elector of the district for each five acres of land included within the proposed district; or

(III) The petition is signed by one hundred percent of the owners of taxable real property to be included in the proposed district.

(3) No petition with the requisite signatures shall be declared void on account of alleged defects. The governing body, at any time, may permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory or in any other particular. Similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and together shall be regarded as one petition. All such petitions filed prior to the hearing on the first petition filed shall be considered by the governing body the same as though included with the first petition placed on file.



§ 31-25-605. Bond of petitioners

At the time of filing the petition or at any time prior to the time of hearing on said petition, a bond shall be filed, with security approved by the governing body, or a cash deposit made sufficient to pay all expenses connected with the proceedings in case the organization of the district is not effected. If at any time during the organization proceedings the governing body is satisfied that the bond first executed or the amount of cash deposited is insufficient in amount, it may require the execution of an additional bond or the deposit of additional cash within a time to be fixed, not less than ten days thereafter, and, upon failure of the petitioners to file or deposit the same, the petition shall be dismissed.



§ 31-25-606. Notice of hearing

(1) Except as provided in section 31-25-607 (3.5), as soon as possible after the filing of such petition, the governing body shall fix by order a place and time, not less than twenty days nor more than forty days after the petition is filed, for a hearing thereon. Thereupon the clerk of the governing body shall cause notice by publication to be made of the pendency of the petition, of the purposes and boundaries of the proposed district, and of the time and place of hearing thereon. The clerk shall also cause a copy of said notice to be mailed to each elector of the district at the elector's last-known address, as disclosed by the tax and official voter registration records of the counties in which said district is proposed to be located.

(2) No member of a governing body shall be disqualified to perform any duty imposed by this part 6 by reason of ownership of property within any proposed district.

(3) The notice of hearing on the petition shall set forth the fact that all the property in the district is subject to the lien of the indebtedness, if any, and shall set forth the amount of the proposed indebtedness, if any.



§ 31-25-607. Hearing - dismissal - findings - declaration - when action barred

(1) On the day fixed for such hearing or at any adjournment thereof or, if the hearing is waived under subsection (3.5) of this section, at any meeting at which an ordinance creating a district is considered, the governing body shall ascertain from the tax rolls of the counties in which the district is located, from the last official registration list and from such other evidence which may be adduced, the total number of electors of the district and the total valuation for assessment of the real and personal property therein.

(2) If it appears that said petition is not signed by at least the number of electors required under section 31-25-604 (1) or if it is shown that the proposed improvement or service will not confer a general benefit on the district or that the cost of the improvement or service would be excessive as compared with the value of the property in the district, the governing body shall dismiss the petition and adjudge the cost against those executing the bond filed to pay such costs. No appeal or other remedy shall lie from an order dismissing said proceeding. Nothing in this section shall prevent the filing of subsequent petitions for similar improvements or services or for a similar district. The right so to renew such proceeding is hereby expressly granted and authorized.

(3) The finding of the governing body upon the question of the genuineness of the signatures and all matters of fact incident to such determination shall be final and conclusive on all parties in interest, whether appearing or not.

(3.5) If the petition for organizing a district is signed by one hundred percent of the owners of taxable real property to be included in the district and contains a request for such waiver, the governing body may, at its discretion, waive all or any of the requirements for notice, publication, and a hearing set forth in this section and in section 31-25-606.

(4) (a) Upon the hearing if required, or without a hearing pursuant to subsection (3.5) of this section, if it appears that a petition for the organization of a district has been duly signed and presented in conformity with this part 6 and that the allegations of the petition are true, the governing body, by ordinance duly adopted and made effective, shall adjudicate all questions of jurisdiction and may order that the question of the organization of the district and such other matters as the governing body deems appropriate including, but not limited to, the issuance of bonds or other matters for which voter approval is required under section 20 of article X of the Colorado constitution, be submitted to the electors at an election to be held for that purpose in accordance with the provisions of articles 1 to 13 of title 1, C.R.S., or article 10 of this title. Unless provided otherwise in section 20 of article X of the Colorado constitution, such election may be held either at a special election held not less than sixty days but not more than one hundred eighty days after the governing body adopts the ordinance or in conjunction with a regular municipal election, general election, ballot issue, or ballot question election.

(b) At an election held under paragraph (a) of this subsection (4), the electors of the district shall vote for or against the organization of the district and such other matters as the governing body deems appropriate including, but not limited to, the issuance of bonds or matters for which voter approval is required under section 20 of article X of the Colorado constitution. If a majority of the votes cast at the election are in favor of the organization, the governing body shall adopt an ordinance declaring the district organized.

(c) If a petition filed with the governing body complies with subsection (3.5) of this section, the governing body may adopt an ordinance declaring the district organized without any notice, hearing, election, or filing of a bond.

(d) If the governing body adopts an ordinance in accordance with paragraph (b) or (c) of this subsection (4), the governing body shall give the district the corporate name specified in the petition by which, in all proceedings, it shall thereafter be known. The district shall be a public or quasi-municipal subdivision of this state and a body corporate with the limited proprietary powers set forth in this part 6.

(e) Nothing in this subsection (4) authorizes a governing body to waive an election otherwise required under section 20 of article X and section 6 of article XI of the Colorado constitution or to hold an election inconsistent with the election requirements in said section 20.

(5) If an ordinance is adopted establishing the district, such ordinance shall finally and conclusively establish the regular organization of the district against all persons unless an action attacking the validity of the organization is commenced in a court of competent jurisdiction within thirty days after the adoption of such ordinance. Thereafter, any such action shall be perpetually barred. The organization of said district shall not be directly or collaterally questioned in any suit, action, or proceeding.



§ 31-25-608. Recording of ordinance

Within thirty days after the district has been declared duly organized, the clerk of the governing body shall transmit for recording to the county clerk and recorder in each of the counties in which the district or a part thereof extends a copy of the ordinance establishing said district.



§ 31-25-609. Governing body constitutes board - duties

The governing body of the municipality in which the district is located shall constitute ex officio the board of directors of the district. The presiding officer of the governing body shall be ex officio the presiding officer, the clerk of the governing body shall be ex officio the secretary, and the treasurer of the municipality shall be ex officio the treasurer of the board and district. The secretary and the treasurer may be one person. Such board shall adopt a seal. The secretary shall keep in a visual text format that may be transmitted electronically a record of all its proceedings, minutes of all meetings, certificates, contracts, and all corporate acts, which shall be open to inspection of all owners of property in the district, as well as to all other interested parties. The treasurer shall keep permanent records containing accurate accounts of all money received by and disbursed for and on behalf of the district.



§ 31-25-610. Meetings

The board shall hold meetings, on notice to each member of the board, which shall be open to the public in a place to be designated by the board as often as the needs of the district require. A quorum of the governing body shall constitute a quorum at any meeting.



§ 31-25-611. General powers of district

(1) The district has the following limited powers:

(a) To have perpetual existence;

(b) To have and use a corporate seal;

(c) To sue and be sued and be a party to suits, actions, and proceedings;

(d) To enter into contracts and agreements, except as otherwise provided in this part 6, affecting the affairs of the district, including contracts with the United States and any of its agencies or instrumentalities. Except in cases in which a district receives aid from an agency of the federal government, a notice shall be published for bids on all construction contracts for work or material or both involving an expense of one thousand dollars or more. The district may reject any and all bids, and, if it appears that the district can perform the work or secure material for less than the lowest bid, it may proceed so to do.

(e) To borrow money and incur general obligation indebtedness and evidence the same by bonds, certificates, warrants, notes, and debentures and to issue revenue bonds or special assessment bonds in accordance with the provisions of this part 6;

(f) To acquire, construct, install, operate, and maintain the improvements or provide the services contemplated by this part 6, as described in the petition or as later authorized by the voters of the district, including improvements located outside the boundaries of the district, and all property, rights, or interests incidental or appurtenant thereto and to dispose of real and personal property and any interest therein, including leases and easements in connection therewith;

(g) To refund any general obligation indebtedness, revenue bonds, or special assessment bonds of the district without an election; otherwise, the terms and conditions of refunding bonds shall be substantially the same as those of an original issue of bonds of the district;

(h) To have the management, control, and supervision of all the business and affairs of the district and of the acquisition, construction, installation, operation, and maintenance of district improvements or the provision of services;

(i) To exercise the power of eminent domain and dominant eminent domain and, in the same manner provided by law for the condemnation of private property for public use, to take any property necessary to the exercise of the powers granted in this part 6;

(j) To construct and install improvements across or along any public street, alley, or highway and to construct works across any stream of water or watercourses. However, the district shall promptly restore any such street or highway to its former state of usefulness as nearly as possible and shall not use the same in such manner as completely or unnecessarily to impair the usefulness thereof. The use and occupation of streets, alleys, and highways and the construction or installation of improvements by any district shall be in accordance with the provisions of all applicable municipal ordinances and with such reasonable rules and regulations as may be prescribed by the governing body of the municipality affected. Plans and specifications of proposed improvements shall be approved by the governing body of the municipality before construction or installation of improvements is commenced.

(k) To fix and from time to time to increase or decrease rates, tolls, or charges for any revenue-producing services or facilities furnished by the district and to pledge such revenue for the payment of any indebtedness of the district. Until paid, all rates, tolls, or charges shall constitute a perpetual lien on and against the property served, and any such lien may be foreclosed in the same manner as provided by the laws of this state for the foreclosure of mechanics' liens. With respect to revenue-producing services or facilities, the board shall shut off or discontinue service for delinquencies in the payment of such rates, tolls, or charges or for delinquencies in the payment of taxes levied pursuant to this part 6 and shall prescribe and enforce rules and regulations for connecting with and disconnecting from such services and facilities.

(l) To adopt and amend bylaws not in conflict with the constitution and laws of the state or with the ordinances of the municipality affected for carrying on the business, objects, and affairs of the board and of the district;

(m) To exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this part 6. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part 6.

(n) To conduct an election in accordance with articles 1 to 13 of title 1, C.R.S., or article 10 of this title for any purpose the board deems necessary or required.



§ 31-25-611.5. Special improvement districts - authority to establish

In order to defray all or any portion of the costs of the improvements or services provided by the district, the board may establish special improvement districts within the boundaries of the district in accordance with part 5 of this article. Such special improvement districts may be established whenever the board determines that property in the district will be especially benefitted by such improvements or services. The method of creating special improvement districts, making the improvements or providing the services, and assessing the costs thereof shall be as provided in part 5 of this article. However, the electors eligible to vote on any question under this section shall either be electors of the district or electors within the local improvement district, as determined by the board. In addition, the board shall perform the duties of the governing body set forth in part 5 of this article, and the secretary of the district shall perform the duties of the clerk set forth in part 5 of this article. The improvements that the special improvement district may construct and the services that the special improvement district may provide shall be the improvements and services that the district may provide pursuant to this part 6.



§ 31-25-612. Power to levy taxes

In addition to the other means of providing revenue for such districts, the board has the power to levy and collect ad valorem taxes on and against all taxable property within the district. Such power shall not prevent the issuance of obligations payable solely from the income of revenue-producing facilities.



§ 31-25-613. Determining and fixing rate of levy

The board shall determine the amount of money necessary to be raised by a levy on the taxable property in the district, taking into consideration other sources of revenue of the district, and shall fix a rate of levy which, when levied upon every dollar of the valuation for assessment of taxable property within the district and with other revenues, shall raise the amount required by the district during the ensuing fiscal year to supply funds for paying expenses of organization and the costs of acquiring, constructing, installing, operating, and maintaining the improvements or works of the district or providing the services of the district and promptly to pay in full when due all interest on and principal of general obligation bonds, indebtedness, and other obligations of the district. In the event of accruing defaults or deficiencies, additional levies may be made as provided in section 31-25-614. In accordance with the schedule prescribed by section 39-5-128, C.R.S., the board shall certify to the board of county commissioners of each county in which the district or a portion thereof lies the rate so fixed in order that, at the time and in the manner required by law for the levying of taxes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property within the district.



§ 31-25-614. Levies to cover deficiencies

The board, in certifying annual levies, shall take into account the maturing indebtedness for the current and ensuing year as provided in its contracts, maturing bonds, and interest on bonds, and deficiencies and defaults of prior years, and shall make ample provision for the payment thereof. In case the moneys produced from such levies, together with other revenues of the district, are not sufficient to punctually pay the annual installments on its contracts or bonds and interest thereon and to pay defaults and deficiencies, the board, from year to year, shall make such additional levies of taxes as may be necessary for such purposes, and, notwithstanding any limitations, such taxes shall be made and continue to be levied until the indebtedness of the district is fully paid.



§ 31-25-615. County officers to levy and collect taxes - lien

It is the duty of the body having authority to levy taxes within such county to levy the taxes certified to it as provided in this part 6. It is the duty of all officials charged with the duty of collecting taxes to collect and enforce such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected and, when collected, to pay the same to the district ordering its levy and collection. The payment of such collections shall be made monthly to the treasurer of the district and paid into the depository thereof to the credit of the district. All taxes levied under this part 6, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same shall constitute a lien, until paid, on and against the property taxed, and such lien shall be a lien as for all other general taxes.



§ 31-25-616. Property sold for taxes

The taxes provided in this part 6 shall be included as a part of general taxes and shall be paid accordingly. Upon sale of properties for delinquencies, sales shall be in the manner provided by the statutes of this state for selling property for nonpayment of taxes.



§ 31-25-617. Reserve fund

When any indebtedness has been incurred by a district, it is lawful for the board to levy taxes and collect revenue for the purpose of creating a reserve fund in such amount as the board may determine which may be used to meet the obligations of the district for operating charges and depreciation and to provide extensions of and betterments to the improvements of the district.



§ 31-25-618. Inclusion or exclusion - petition - notice - hearing - order

(1) The boundaries of any district organized under the provisions of this part 6 may be changed in the manner prescribed in this section, but the change of boundaries of the district shall not impair or affect its organization or its rights in or to property or any of its rights or privileges whatsoever nor shall it affect or impair or discharge any contract, obligation, lien, or charge for or upon which the district might be liable or chargeable had any such change of boundaries not been made. The owners of property proposed to be included or excluded may file with the board a petition, in writing, requesting that such property be included in or excluded from the district. The petition shall describe the property owned by the petitioners and shall be verified. The petition shall be accompanied by a deposit of moneys sufficient to pay all costs of the inclusion or exclusion proceedings. The secretary of the board shall cause notice of filing of such petition to be given and published, which notice shall state the filing of such petition, names of petitioners, descriptions of property sought to be included or excluded, and the request of said petitioners.

(2) Such notice shall notify all persons having objections to appear at the office of the board at the time stated in said notice and show cause why the petition should not be granted. The board, at the time and place mentioned or at such times to which the hearing may be adjourned, shall proceed to hear the petition and all objections thereto which may be presented by any person showing cause why said petition should not be granted. The failure of any person interested to show cause shall be deemed as an assent on his part to the inclusion or exclusion of such property as requested for in the petition. If the petition is granted, the board shall adopt an ordinance to that effect and file a certified copy of the same with the county clerk and recorder of the county in which the property is located. Thereupon said property shall be included or excluded from the district.



§ 31-25-619. Liability of property

All property included within or excluded from a district shall thereafter be subject to the levy of taxes for the payment of its proportionate share of any indebtedness of the district outstanding at the time of inclusion or exclusion.



§ 31-25-620. Board can issue bonds - form

(1) To carry out the purposes of this part 6, the board is hereby authorized pursuant to a duly adopted ordinance to issue bonds of the district. Such bonds shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, payable at such times as determined by the board, and shall be due and payable in installments at such times as determined by the board extending not more than twenty years from date of issuance. The form and terms of said bonds, including provisions for their sale, payment, and redemption, shall be determined by the board. To the extent required by section 20 of article X of the Colorado constitution, such bonds shall not be issued unless first approved at an election held for that purpose in accordance with articles 1 to 13 of title 1, C.R.S., or article 10 of this title. If the board so determines, such bonds may be redeemable prior to maturity, with or without payment of a premium, but no premium shall exceed three percent of the principal thereof. The bonds shall be executed in the name of and on behalf of the district and signed by the presiding officer of the board with the seal of the district affixed thereto and attested by the secretary of the board. Such bonds shall be in such denominations as the board shall determine. Interest coupons, if any, shall bear the original or facsimile signature of the presiding officer of the board. Under no circumstances shall any of said bonds be held to be an indebtedness, obligation, or liability of the municipalities or counties in which the district is located, and bonds issued pursuant to the provisions of this part 6 shall contain a statement to that effect.

(2) (a) As used in this part 6, "net effective interest rate" means the net interest cost of securities divided by the sum of the products derived by multiplying the principal amount of the securities maturing on each maturity date by the number of years from their date to their respective maturities. In all cases, net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the securities.

(b) For the purpose of determining the net effective interest rate, "net interest cost" means the total amount of interest to accrue on securities from their date to their respective maturities, less the amount of any premium above par, or plus the amount of any discount below par, at which said bonds are being or have been sold. In all cases net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the securities.



§ 31-25-625. Procedure

Any district organized pursuant to this part 6 may be dissolved after notice is given and a hearing held in the manner prescribed by sections 31-25-606 and 31-25-607. After hearing any protests against or objections to dissolution, if the board determines that it is for the best interests of all concerned to dissolve the district, it shall so provide by an effective ordinance, a certified copy of which shall be filed in the office of the county clerk and recorder in each of the counties in which the district or part thereof is located. Upon such filing, the dissolution shall be complete. However, no district shall be dissolved until it has satisfied or paid in full all of its outstanding indebtedness, obligations, and liabilities or until funds are on deposit and available therefor.



§ 31-25-626. Correction of faulty notices

In any case where a notice is provided for in this part 6, if the governing body finds for any reason that due notice was not given, the governing body shall not thereby lose jurisdiction and the proceeding in question shall not thereby be void or be abated, but the governing body, in that case, shall order due notice given and shall continue the proceeding until such time as notice is properly given and thereupon shall proceed as though notice had been properly given in the first instance.



§ 31-25-627. Early hearings

All actions in which there arises a question of the validity of the organization of a district or a question of the validity of any proceeding under this part 6 shall be advanced as a matter of immediate public interest and concern and shall be heard at the earliest practicable moment.



§ 31-25-628. Construction

This part 6, being necessary to secure and preserve the public health, safety, convenience, and welfare, shall be liberally construed to effect its purposes.



§ 31-25-629. Municipal jurisdiction unimpaired

Nothing in this part 6 shall affect or impair the control and jurisdiction which a municipality has over all property within its boundaries. All powers granted by this part 6 shall be subject to such control and jurisdiction.



§ 31-25-630. Method not exclusive

No part of this part 6 shall repeal or affect any other law or any part thereof, it being intended that this part 6 shall provide a separate method of accomplishing its objects and not an exclusive one.



§ 31-25-631. Confirmation of board actions and powers

(1) In its discretion, the board may file a petition at any time in the district court in any county in which the district or a portion thereof is located for a judicial examination and determination of any power conferred, any securities issued by the district or authorized to be issued by the district, any taxes, assessments, or service charges levied or otherwise made by the district or contracted to be levied by the district or otherwise made by the district, or of any other act, proceeding, or contract of the district whether or not such act, proceeding, or contract has been taken or executed, including proposed contracts for any improvement, proposed securities of the district to defray in whole or in part the cost of the project, the proposed acquisition, improvement, equipment, maintenance, operation, or disposal of any property pertaining thereto, or any combination thereof.

(2) A petition filed under subsection (1) of this section shall set forth the facts upon which the validity of such power, securities, taxes, assessments, charges, act, proceeding, or contract is founded. The presiding officer of the district shall verify the petition before it is filed with the district court by signing said petition.

(3) Any action filed under this section shall be in the nature of a proceeding in rem. The district court shall have jurisdiction over all parties interested in the proceeding upon the publication and posting of a notice in accordance with this part 6.

(4) The clerk of the district court in which a petition is filed shall provide notice of such filing. The notice shall include a brief outline of the contents of the petition; the time, date, and location of the hearing; and the location where a complete copy of any documents at issue in the petition may be examined. The clerk shall serve the notice by:

(a) Publishing the notice at least once a week for five consecutive weeks by five weekly insertions in a newspaper of general circulation in the municipalities and counties in which the district is located; and

(b) Posting the notice in the office of the district at least thirty days prior to the date of the hearing on the petition.

(5) Any owner of property within the boundaries of the district or any other person interested in the petition filed by the board may appear at the hearing by either filing a motion to dismiss or an answer to the petition at least five days prior to the hearing date or within such time as the court may allow. The petition shall be taken as confessed by all persons who fail to appear.

(6) The petition and notice shall be sufficient to give the district court jurisdiction, and, upon hearing, the district court shall examine and determine all matters affecting the question submitted, shall make such findings with reference thereto, and shall render such judgment and decree thereon as the case warrants.

(7) Unless otherwise specified in this part 6, the Colorado rules of civil procedure shall govern any actions filed under this section in matters of pleading and practice.

(8) Costs may be divided or apportioned among any contesting parties in the discretion of the district court.

(9) Review of the judgment of the district court may be had as in other similar cases; except that such review shall be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days.

(10) The district court shall disregard any error, irregularity, or omission that does not affect the substantial rights of the parties.

(11) All cases in which there may arise a question of validity of any matter provided for under this section shall be advanced as a matter of immediate public interest and concern and shall be heard at the earliest practicable moment.



§ 31-25-632. Exemption from taxation - securities laws

The income or other revenues of the district, any property owned by the district, any bonds issued by the district, and the transfer of and any income from any bonds issued by the district shall be exempt from all taxation and assessments by the state. In the resolution authorizing the bonds, the district may waive the exemption from federal income taxation for any interest on the bonds.



§ 31-25-633. Limitation of actions

Any legal or equitable action brought with respect to any acts or proceedings of the district, the creation of a district, the authorization of any bonds, or any other action taken under this part 6 shall be commenced within thirty days after the performance of such action or shall be thereafter perpetually barred.






Part 7 - Cemeteries

§ 31-25-701. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Burial space" means a lot or portion thereof in any cemetery designed and intended for the interment of a human body but not used for such purpose.

(2) "Cemetery" means any cemetery owned, managed, or controlled by any municipality in this state.

(3) "Owner" means any person owning or possessing the privilege, license, or right of interment in any burial space.



§ 31-25-702. Power to establish cemeteries

The governing body of any municipality has power to establish and regulate cemeteries within or without the municipality, to acquire lands therefor, by purchase or otherwise, and to cause cemeteries to be removed and prohibit their establishment within one mile of the municipality.



§ 31-25-703. Foreclosure proceedings

(1) When, pursuant to section 31-25-702, a municipality has established a cemetery, and the ordinance establishing the same requires the owners of burial spaces to pay annual assessments for or provide for the care and maintenance of such spaces, and the owner of any burial space has failed and neglected for a period of five years or more to pay such annual assessments for or to provide for the care and maintenance of such space, and no other provisions have been made in the ordinance, deed, or contract for the case of such a default, the governing body or the other official having jurisdiction over such cemetery may institute proceedings for the forfeiture, termination, or foreclosure of the rights and interests of such owner. When the governing body or other official determines there has been such failure and neglect, a resolution reciting such determination shall be duly adopted, and a certified copy shall be served on the owner personally by any competent person over the age of eighteen years or shall be sent by registered mail to the owner's last known address.

(2) If compliance with said ordinances, rules, and regulations is not effected or provisions made therefor within a period of thirty days, the governing body may file a petition in the district court in and for the county in which said cemetery is located. The petition shall set forth the facts relating to the sale and ownership of such burial space as revealed by the records of said municipality and cemetery, a description of the burial space described in the same manner as such burial space is known and described on the books and records of the municipality and cemetery, and the failure and neglect to comply with the ordinances, rules, and regulations for the care and maintenance of said burial space. The petition shall ask for the forfeiture, termination, or foreclosure of all right, title, and interest of such owner in said burial space and that title thereto be vested in the municipality. The proceeding provided for in this section is deemed and held to be a proceeding in rem, and the procedure for forfeiture, termination, or foreclosure under this part 7 shall conform to the Colorado rules of civil procedure for the courts of record except as otherwise provided in this part 7. A copy of said petition with a notice of hearing thereon shall be served upon said owner in such manner and form as may be provided for the service of process by the Colorado rules of civil procedure. Thereupon it is the duty of such owner to appear and answer the allegations of said petition. If the owner fails to appear and answer on or prior to the day set for hearing, his default may be entered in the same manner as is provided by the Colorado rules of civil procedure for the entering of defaults generally.



§ 31-25-704. Hearing and decree

On the day set for hearing of the petition or on any subsequent day to which the hearing of the cause is continued, the proofs and allegations of the parties shall be presented to the court. If the court determines that the owner has failed and neglected for a period of five years next prior to the filing of said petition to comply with the ordinances, rules, and regulations relating to the maintenance and care of said burial space, a decree shall be entered accordingly forfeiting, terminating, or foreclosing the right, title, and interest of such owner in and to said burial space, subject to the provisions of this part 7. The decree shall fix a reasonable attorney fee for and recite the costs of said proceeding and shall further provide that title to said burial space shall be vested in the municipality, which municipality shall have the right to resell said burial space and to use the proceeds derived from such sale in the manner and for the purposes provided by law or ordinance for funds derived from sale of burial lots or spaces.



§ 31-25-705. Fees and costs

The docket fees, court costs, and other fees and costs charged and collected for the proceeding provided for by this part 7 shall be the same as the fees and costs that are provided for by law in actions concerning title to real property. Any municipality has the right to pay all costs, attorney's fees, and expenses of such proceeding under this part 7 from any funds available.



§ 31-25-706. Used burial space proviso

Nothing in this part 7 shall authorize the forfeiture, termination, or foreclosure of rights or interests in and to any burial space that has been used for interment nor shall any such space be subject to resale under the provisions of this part 7.



§ 31-25-707. Joint proceedings

Any number of separate burial spaces or lots and any number of separate owners may be joined in one proceeding under this part 7.



§ 31-25-708. Abandoned burial sites - right to reclaim

(1) If there is a burial space in a cemetery in which no remains have been interred, no burial memorial has been placed, and no other improvement has been made for a continuous period of no less than seventy-five years, the governing body of the municipality may initiate the process of reclaiming title to the burial space in accordance with this section.

(2) The governing body of a municipality seeking to reclaim a burial space shall:

(a) Send written notice of the municipality's intent to reclaim title to the burial space to the owner's last-known address by first-class mail; and

(b) Publish a notice of the municipality's intent to reclaim title to the burial space in a newspaper of general circulation in the area in which the cemetery is located once per week for four weeks.

(3) The notice required by subsection (2) of this section shall clearly indicate that the municipality intends to terminate the owner's rights and title to the burial space and include a recitation of the owner's right to notify the municipality of the owner's intent to retain ownership of the burial space.

(4) If the governing body of the municipality does not receive from the owner of the burial space a letter of intent to retain ownership of the burial space within sixty days after the last publication of the notice required by paragraph (b) of subsection (2) of this section, all rights and title to the burial space shall transfer to the municipality. The municipality may then sell, transfer, or otherwise dispose of the burial space without risk of liability to the prior owner of the burial space.

(5) A municipality that reclaims title to a burial space in accordance with this section shall retain in its records for no less than one year a copy of the notice sent pursuant to paragraph (a) of subsection (2) of this section and a copy of the notice published pursuant to paragraph (b) of subsection (2) of this section.

(6) If a person submits to the governing body of a municipality a legitimate claim to a burial space that the governing body has reclaimed pursuant to this section, the governing body shall transfer to the person at no charge a burial space that, to the extent possible, is equivalent to the reclaimed burial space.

(7) Notwithstanding any provision of law to the contrary, on and after August 7, 2006, the governing body of a municipality shall not convey title to the real property surveyed as a lot in a cemetery for use as a burial space. The governing body of a municipality may grant interment rights to a burial space in a cemetery.






Part 8 - Downtown Development Authorities

§ 31-25-801. Legislative declaration

(1) The general assembly declares that the organization of downtown development authorities having the purposes and powers provided in this part 8 will serve a public use; will promote the health, safety, prosperity, security, and general welfare of the inhabitants thereof and of the people of this state; will halt or prevent deterioration of property values or structures within central business districts, will halt or prevent the growth of blighted areas within such districts, and will assist municipalities in the development and redevelopment of such districts and in the overall planning to restore or provide for the continuance of the health thereof; and will be of especial benefit to the property within the boundaries of any authority created pursuant to the provisions of this part 8.

(2) The general assembly determines, finds, and declares that because of a number of atypical factors and special conditions concerning downtown development unique to each locality, the rule of strict construction shall have no application to this part 8, but it shall be liberally construed to effect the purposes and objects for which it is intended.



§ 31-25-802. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Authority" means a downtown development authority created pursuant to the provisions of this part 8 in any municipality of this state and any successor to its functions, authority, rights, and obligations.

(1.5) "Blighted area" means an area within the central business district which, by reason of the presence of a substantial number of deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, unusual topography, defective or unusual conditions of title rendering the title nonmarketable, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of the central business district, retards the provision of housing accommodations, or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use.

(2) "Board" means the board of the authority.

(3) "Central business district" means the area in a municipality which is and traditionally has been the location of the principal business, commercial, financial, service, and governmental center, zoned and used accordingly.

(3.5) "Development project" or "project" means undertakings and activities of an authority or municipality as authorized in this part 8 in a plan of development area for the development or redevelopment of said area in accordance with a plan of development.

(4) "Director" means the chief executive officer of the authority.

(4.5) "District" means the authority or the area within which the authority may exercise its powers.

(5) "Downtown" means a specifically defined area of the municipality in the central business district, established by the governing body of the municipality pursuant to this part 8.

(5.5) "Governing body" means the city council, town council, board of trustees, or other governing board of any municipality of this state.

(6) "Landowner" means the owner in fee of any undivided interest in real property or any improvement permanently affixed thereto within the district. As used in this part 8, "owner in fee" includes a contract purchaser obligated to pay general taxes, an heir, and a devisee under a will admitted to probate and does not include a contract seller of property with respect to which the contract purchaser is deemed to be the owner in fee for purposes of this subsection (6).

(6.2) "Lessee" means the holder of a leasehold interest in real property within the district. As used in this part 8, "leasehold interest" does not include a license or mere contract right to use real property within the district.

(6.4) "Planning board" means the agency designated by the governing body of the municipality which is chiefly responsible for planning in the municipality; and, if no separate agency exists, "planning board" means the governing body of the municipality.

(6.6) "Plan of development" means a plan, as it exists from time to time, for the development or redevelopment of a downtown development area, including all properly approved amendments thereto.

(6.8) "Plan of development area" means an area in the central business district which the board and the governing body designate as appropriate for a development project.

(7) "Public body" means the state of Colorado or any municipality, quasi-municipal corporation, board, commission, authority, or other political subdivision or public corporate body of the state.

(8) "Public facility" includes but is not limited to any streets, parks, plazas, parking facilities, playgrounds, pedestrian malls, rights-of-way, structures, waterways, bridges, lakes, ponds, canals, utility lines or pipes, and buildings, including access routes to any of the foregoing, designed for use by the public generally or used by any public agency with or without charge, whether or not the same is revenue-producing.

(9) "Qualified elector" means a resident, a landowner, or a lessee as said terms are defined in this section. Any landowner or lessee which is not a natural person may vote only if it designates by some official action a representative thereof to cast its ballot. This subsection (9) shall not be construed so as to permit any qualified elector to cast more than one vote, even though any person qualified or lawfully designated may be entitled to cast the vote of more than one qualified elector.

(10) "Resident" means one who is a citizen of the United States and a resident of the state of Colorado, eighteen years of age or older, who makes his primary dwelling place within the district.



§ 31-25-803. Powers of governing body

The governing body of every municipality in this state may create and establish a downtown development authority, pursuant to the provisions of this part 8, which authority shall have all the powers provided in this part 8 that are authorized by the ordinance, or any amendment thereto, authorizing such authority and which, when established, shall be a body corporate and capable of being a party to suits, proceedings, and contracts, the same as municipalities in this state. Any such authority may be dissolved by ordinance of the governing body, if there is no outstanding indebtedness of the authority or if adequate provision for the payment of such indebtedness has been provided.



§ 31-25-804. Organizational procedure - election

(1) When the governing body of a municipality determines it is necessary to establish a downtown development authority for the public health, safety, prosperity, security, and welfare and to carry out the purposes of an authority as stated in section 31-25-801, it shall by ordinance submit, at the next regular election or at a special election called for that purpose, the question of the establishment of a downtown development authority. In the ordinance submitting said question, the governing body shall state the boundaries of the downtown development district within which the authority shall exercise its powers and may provide for submission to the voters of any local government matters arising under section 20 of article X of the state constitution, as defined in section 1-41-103 (4), C.R.S. If any such matters are to be submitted to the voters, the election shall be conducted at the time and in the manner required by section 20 of article X of the state constitution. If a majority of the qualified electors voting at the election vote for the establishment of a downtown development authority, the authority shall be established pursuant to the provisions of this part 8.

(2) Any ordinance creating a downtown development authority shall provide that any ordinance or resolution by which bonds are issued pursuant to this part 8 shall specify the maximum net effective interest rate of such bonds.



§ 31-25-805. Board - membership - term of office

(1) The affairs of the authority shall be under the direct supervision and control of a board consisting of not less than five nor more than eleven members appointed by the governing body. A majority of the members appointed shall reside or own property in the downtown development district.

(2) The board shall be constituted as follows:

(a) At least one member shall be a member of the governing body, appointed to serve at the pleasure of the governing body.

(b) Two members shall be appointed for terms expiring June 30 of the year following the date of the ordinance adopted by the governing body establishing the authority.

(c) Two members shall be appointed for terms expiring June 30 of the second year following the date of the ordinance adopted by the governing body establishing the authority.

(d) Two members, if the board consists of seven or more members, shall be appointed for terms expiring June 30 of the third year following the date of the ordinance adopted by the governing body establishing the authority.

(e) All other members shall be appointed for terms expiring June 30 of the fourth year following the date of the ordinance adopted by the governing body establishing the authority.

(3) A member shall hold office until his successor has been appointed and qualified. After the terms of the initial members of the board have expired, the terms of all members (except any member who is a member of the governing body) shall expire four years from the expiration date of the terms of their predecessors. Appointments to fill vacancies shall be for the unexpired term. In any municipality in which the charter provides that the appointive authority is the mayor, the mayor shall make appointments to the board.



§ 31-25-806. Board membership - qualifications - nominations - rules - removal

(1) Each appointed member of the board, except any member from the governing body, shall reside, be a business lessee, or own real property in the downtown development district within the municipality in which the authority is located. A manager, as that term is defined in section 7-90-102, C.R.S., an agent, or an employee of an entity, as that term is defined in section 7-90-102, C.R.S., having its place of business in the downtown development district shall be eligible for appointment to the board. No officer or employee of the municipality where the authority is located, other than any appointee from the governing body, shall be eligible for appointment to the board. Within thirty days after the occurrence of a vacancy, the governing body, except as provided in section 31-25-805 (3), shall appoint a successor.

(2) Before assuming the duties of the office, each appointed member shall qualify by taking and subscribing to the oath of office required of officials of the municipality.

(3) The board shall adopt and promulgate rules governing its procedure, including election of officers, and said rules shall be filed in the office of the clerk. The board shall hold regular meetings in the manner provided in the rules of the board. Special meetings may be held when called in the manner provided in the rules of the board. All meetings of the board shall be open to the public except those dealing with land acquisition or sales, personnel matters, or legal matters. Members of the board shall serve without compensation, but they may be reimbursed for actual and necessary expenses.

(4) After notice and an opportunity to be heard, an appointed member of the board may be removed for cause by the governing body.



§ 31-25-807. Powers - duties

(1) The board, subject to the provisions of this part 8 and subject to other applicable provisions of law, shall have all powers customarily vested in the board of directors of a corporation. It shall exercise supervisory control over the activities of the director and the staff of the authority in carrying out the functions authorized by this part 8.

(2) In addition to the powers granted by subsection (1) of this section, the board may:

(a) Appoint and remove a director and other staff members, who shall be employed upon recommendation of the director, and prescribe their duties and fix their compensation which shall be paid from funds available to the authority;

(b) At the request of the governing body, prepare an analysis of economic changes taking place in the central business district of the municipality;

(c) Study and analyze the impact of metropolitan growth upon the central business district;

(d) Plan and propose, within the downtown development area, plans of development for public facilities and other improvements to public or private property of all kinds, including removal, site preparation, renovation, repair, remodeling, reconstruction, or other changes in existing buildings which may be necessary or appropriate to the execution of any such plan which in the opinion of the board will aid and improve the downtown development area;

(e) To implement, as provided in this part 8, any plan of development, whether economic or physical, in the downtown development area as is necessary to carry out its functions;

(f) In cooperation with the planning board and the planning department of the municipality, develop long-range plans designed to carry out the purposes of the authority as stated in section 31-25-801 and to promote the economic growth of the district and may take such steps as may be necessary to persuade property owners and business proprietors to implement such plans to the fullest extent possible;

(g) Retain and fix the compensation of legal counsel to advise the board in the proper performance of its duties;

(h) Make and enter into all contracts necessary or incidental to the exercise of its powers and the performance of its duties.

(3) (a) Notwithstanding any law to the contrary and subject to the provisions of subparagraph (IV) of this paragraph (a), any such plan of development as originally adopted by the board or as later modified pursuant to this part 8 may, after approval by the governing body of the municipality, contain a provision that taxes, if any, levied after the effective date of the approval of such plan of development by said governing body upon taxable property within the boundaries of the plan of development area each year or that municipal sales taxes, not including any sales taxes for remote sales as specified in section 39-26-104 (2), C.R.S., collected within said area, or both such taxes, by or for the benefit of any public body shall be divided for a period not to exceed thirty years or such longer period as provided for in subparagraph (IV) of this paragraph (a) after the effective date of approval by said governing body of such a provision, as follows:

(I) That portion of the taxes which are produced by the levy at the rate fixed each year by or for each such public body upon the valuation for assessment of taxable property within the boundaries of the plan of development area last certified prior to the effective date of approval by said governing body of the plan, or, as to an area later added to the boundaries of the plan of development area, the effective date of the modification of the plan, or that portion of municipal sales taxes collected within the boundaries of said development area in the twelve-month period ending on the last day of the month prior to the effective date of approval of said plan, or both such portions, shall be paid into the funds of each such public body as are all other taxes collected by or for said public body.

(II) That portion of said property taxes or all or any portion of said sales taxes, or both, in excess of such amount shall be allocated to and, when collected, paid into a special fund of the municipality for the payment of the principal of, the interest on, and any premiums due in connection with the bonds of, loans or advances to, or indebtedness incurred by, whether funded, refunded, assumed, or otherwise, the municipality for financing or refinancing, in whole or in part, a development project within the boundaries of the plan of development area. Any excess municipal sales tax collection not allocated pursuant to this subparagraph (II) shall be paid into the funds of the municipality. Unless and until the total valuation for assessment of the taxable property within the boundaries of the plan of development area exceeds the base valuation for assessment of the taxable property within such boundaries, as provided in subparagraph (I) of this paragraph (a), all of the taxes levied upon the taxable property in such boundary area shall be paid into the funds of the respective public bodies. Unless and until the total municipal sales tax collections in the plan of development area exceed the base year municipal sales tax collections in such area, as provided in subparagraph (I) of this paragraph (a), all such sales tax collections shall be paid into the funds of the municipality. When such bonds, loans, advances, and indebtedness, if any, including interest thereon and any premiums due in connection therewith, and including any refunding securities therefor, have been paid, all taxes upon the taxable property or the total municipal sales tax collections, or both, in such boundary area shall be paid into the funds of the respective public bodies.

(III) In calculating and making payments as described in subparagraph (II) of this paragraph (a), the county treasurer may offset the authority's pro rata portion of any property taxes that are paid to the authority under the terms of subparagraph (II) of this paragraph (a) and that are subsequently refunded to the taxpayer against any subsequent payments due to the authority for the plan of development area. The authority shall make adequate provision for the return of overpayments in the event that there are not sufficient property taxes due to the authority to offset the authority's pro rata portion of the refunds. The authority may establish a reserve fund for this purpose or enter into an intergovernmental agreement with the governing body of the municipality that established the authority in which the municipality assumes responsibility for the return of the overpayments. The provisions of this subparagraph (III) shall not apply to a city and county.

(IV) (A) During the final ten years of the thirty-year period during which a portion of the property taxes or sales taxes, or both, may be allocated to and, when collected, paid into the special fund of the municipality in accordance with the requirements of subparagraph (II) of this paragraph (a), the governing body may by ordinance extend the period during which property taxes shall be allocated for one additional extension of twenty years, which extension shall commence upon the expiration of the original thirty-year period, if on the first day of the twenty-year extension period the established base year for the allocation of property taxes pursuant to subparagraph (II) of this paragraph (a) is advanced forward by ten years and, subsequent to the completion of the first ten years of the twenty-year extension, the base year is advanced forward by one year for each additional year through the completion of the twenty-year extension. The governing body may also by ordinance extend the period during which sales taxes shall be allocated for one additional extension of twenty years with no change to the established sales tax base year. Notwithstanding any other provision of this subparagraph (IV), any extension authorized pursuant to this subparagraph (IV) may only be considered by the governing body during the final ten years of the original thirty-year period.

(B) In connection with an extension implemented pursuant to sub-subparagraph (A) of this subparagraph (IV), on an annual basis fifty percent of the property taxes levied, or such greater amount as may be set forth in an agreement negotiated by the municipality and the respective public bodies, and allocated in accordance with the requirements of subparagraph (II) of this paragraph (a) shall be paid into the special fund of the municipality and the balance of such taxes shall be paid into the funds of the other public bodies by or for which such taxes are collected. Not later than August 1 of each calendar year, the governing body shall certify to the county assessor an itemized list of the property tax distribution percentages attributable to the special fund of the municipality pursuant to this sub-subparagraph (B) from the mill levies to be certified by each public body. When certifying values to taxing entities pursuant to sections 39-1-111 (5), 39-5-121 (2), and 39-5-128, C.R.S., the assessor shall certify only the percentage of increment value attributable to the special fund pursuant to this sub-subparagraph (B) as certified by the governing body.

(b) The special fund described in subparagraph (II) of paragraph (a) of this subsection (3) and the tax moneys paid into such fund may be irrevocably pledged by the municipality for the payment of the principal of, the interest on, and any premiums due in connection with such bonds, loans, advances, or indebtedness if the question of issuing such bonds or otherwise providing for such loans, advances, or indebtedness and the question of any such intended pledge are first submitted for approval to the qualified electors of the district at a special election to be held for that purpose. Any such election required by this paragraph (b) shall be called by resolution of the board adopted at a regular or special meeting thereof and approved by the governing body by a vote of a majority of the members thereof at least thirty days prior to such election. Except with respect to the qualifications of electors, such election together with all attendant preparations therefor and proceedings thereafter shall be held and conducted in the manner prescribed by law for the holding and conducting of other regular or special elections in the municipality. This irrevocable pledge shall not extend to any taxes that are placed in a reserve fund to be returned to the county for refunds of overpayments by taxpayers; except that this limitation on the extension of the irrevocable pledge shall not apply to a city and county.

(c) As used in this subsection (3), "taxes" shall include, but not be limited to, all levies authorized to be made on an ad valorem basis upon real and personal property or municipal sales taxes; but nothing in this subsection (3) shall be construed to require any public body to levy taxes.

(d) In the case of such plan of development areas, school districts which include all or any part of such plan of development area shall be permitted to participate in an advisory capacity with respect to the inclusion in a plan of development of the provision provided for by this subsection (3).

(e) In the event there is a general reassessment of taxable property valuations in any county including all or part of the plan of development area subject to division of valuation for assessment under paragraph (a) of this subsection (3) or a change in the sales tax percentage levied in any municipality including all or part of the downtown development area subject to division of sales taxes under paragraph (a) of this subsection (3), the portions of valuations for assessment or sales taxes under both subparagraphs (I) and (II) of paragraph (a) of this subsection (3) shall be proportionately adjusted in accordance with such reassessment or change.

(f) The manner and method by which the requirements of subparagraph (IV) of paragraph (a) of this subsection (3) are to be implemented by the county assessors shall be contained in such manuals, appraisal procedures, and instructions, as applicable, that the property tax administrator is authorized to prepare and publish pursuant to section 39-2-109 (1)(e), C.R.S.

(4) (a) An authority shall not actually undertake a development project for a plan of development area unless the governing body, by resolution, has first approved the plan of development which applies to such development project.

(b) Prior to its approval of a plan of development, the governing body shall submit such plan to the planning board of the municipality, if any, for review and recommendations. The planning board shall submit its written recommendations with respect to the proposed plan of development to the governing body within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning board or, if no recommendations are received within said thirty days, without such recommendations, the governing body may proceed with the hearing on the proposed plan of development prescribed by paragraph (c) of this subsection (4).

(c) The governing body shall hold a public hearing on a plan of development or substantial modification of an approved plan of development after public notice thereof by publication once by one publication during the week immediately preceding the hearing in a newspaper having a general circulation in the municipality. The notice shall describe the time, date, place, and purpose of the hearing, shall generally identify the plan of development area covered by the plan, and shall outline the general scope of the development project under consideration.

(d) Following such hearing, the governing body may approve a plan of development if it finds that there is a need to take corrective measures in order to halt or prevent deterioration of property values or structures within the plan of development area or to halt or prevent the growth of blighted areas therein, or any combination thereof, and if it further finds that the plan will afford maximum opportunity, consistent with the sound needs and plans of the municipality as a whole, for the development or redevelopment of the plan of development area by the authority and by private enterprise.



§ 31-25-808. Additional and supplemental powers

(1) In addition and supplemental to the other powers granted by this part 8, the authority shall have all powers, except as limited in the ordinance or any amendments thereto, establishing such authority, necessary or convenient to carry out and effectuate the purposes and provisions of this part 8, including but not limited to the following powers:

(a) To acquire by purchase, lease, license, option, gift, grant, devise, or otherwise any property or any interest therein;

(b) In connection with public facilities, to improve land and to construct, reconstruct, equip, improve, maintain, repair, and operate buildings and other improvements, whether on land of the authority or otherwise;

(c) To lease or sublease as lessor any property owned or leased by it or under its control on such terms and conditions as may be established by the board for residential, recreational, commercial, industrial, or other uses or for public use in accordance with the plan of development;

(d) To sell or otherwise dispose of property of the authority or any interest therein, subject to such covenants, conditions, and restrictions as it may deem necessary or desirable to carry out the purposes and objectives of the authority for residential, recreational, commercial, industrial, or other uses or for public use in accordance with the plan of development;

(e) To fix, charge, and collect fees, rates, tolls, rents, and charges for the use of any property of the authority or any property under its control and to pledge any such revenues in support of any bonds or other obligations of the authority;

(f) To cooperate with the municipality in which the authority is located and any other governmental agency or other public body and to enter into contracts with any such agency or body;

(g) To make to or receive from the municipality or the county in which the authority is located conveyances, leasehold interests, grants, contributions, loans, and any other rights and privileges;

(h) (I) To invest any funds of the authority not required for immediate disbursement in property or in securities in which public bodies may invest funds subject to their control pursuant to part 6 of article 75 of title 24, C.R.S., and to redeem any bonds it has issued at the redemption price established therein or to purchase such bonds at less than the redemption price, all such bonds so redeemed or purchased to be cancelled;

(II) To deposit any funds not required for immediate disbursement in any depository authorized in section 24-75-603, C.R.S. For the purpose of making such deposits, the board may appoint, by written resolution, one or more persons to act as custodians of the funds of the authority. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires.

(i) To borrow money on such terms and conditions as the board may approve and to issue bills, notes, bonds, or other evidence of indebtedness therefor and to pledge and hypothecate any property or revenue in support of any such debt;

(j) To demolish and remove buildings and improvements located on, and to install, construct, or reconstruct improvements and facilities, including public facilities, on or about, any land owned by an authority or a municipality, in preparation for conveyance to purchasers or lessees, or otherwise.

(2) Any sale or letting of property by the authority shall be at not less than its fair value (as determined by the authority and the governing body) for uses in accordance with the plan of development. In determining the fair value of real property for such uses, an authority shall take into account and give consideration to the uses provided in such plan; the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee; and the objectives of such plan.



§ 31-25-809. Authorization of bonds

(1) By ordinance adopted by the governing body at a regular or special meeting, by a vote of a majority of the members of the governing body, the municipality may issue bonds, payable solely from revenues or from taxes pledged pursuant to section 31-25-807 (3)(b) or from both such revenues and taxes, to pay all or any part of the cost of any project or for furthering any purpose of this part 8.

(2) The governing body, in determining such costs, may include all costs and estimated costs of the issuance of said bonds; all engineering, inspection, fiscal, and legal expenses; any discount on the sale of the bonds; the cost of any financial, professional, or other expert advice; contingencies; any administrative, operating, or other expenses of the municipality incurred pursuant to the issuance of such bonds, as may be determined by the governing body; all such other expenses as may be necessary or incident to the financing, acquisition, improvement, equipment, and completion of any development project or for furthering any purpose of this part 8; sufficient provision of reserves for working capital, operation, or maintenance or replacement expense or for payment or security of principal of or interest on any bonds during or after an acquisition or improvement and equipment as the governing body may determine; and reimbursements to any governmental agency or instrumentality for any moneys expended pursuant to agreement on any project or for furthering any purpose of this part 8.

(3) In each such project financed by the proceeds of bonds issued under this part 8, the governing body shall determine the costs of, and may budget a percentage therefrom for, operation and administration of the total cost of the actual project.

(4) The proceeds of the bonds may be expended by the municipality or, with the consent of the municipality, by the authority as agent for, and on behalf of, the municipality. If the proceeds of the bonds are applied for the acquisition of real or personal properties, the governing body may:

(a) Retain title to such properties in its own name and lease or grant licenses or privileges in such properties to the authority in order that the authority may, as principal or agent, exercise its powers with respect to such properties; or

(b) Convey title to such properties to the authority for such consideration and subject to such terms and conditions as the governing body may prescribe without regard to any restriction, limitation, or condition otherwise imposed by statute on the sale or disposition of such properties by a municipality.



§ 31-25-810. Bond provisions

(1) Bonds issued pursuant to this part 8 shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, payable semiannually or annually, and evidenced by one or two sets of coupons, if any, executed with the facsimile or manually executed signature of any official of the municipality; except that the first coupon appertaining to any bond may evidence interest not in excess of one year. The ordinance authorizing the issuance of such bonds shall specify the maximum net effective interest rate. Such bonds may be issued as term or serial bonds, in one or more series, may bear such date, may mature at such time not exceeding twenty years' duration, may be in such denomination or denominations, may be payable in such medium of payment at such place or places within or without the state (including but not limited to the office of any county treasurer in which the municipality is located wholly or in part), may carry such registration privileges, may be subject to such terms of prior redemption in advance of maturity in such order or by lot or otherwise at such time with or without a premium, may be executed in such manner, may bear such privileges for reissuance in the same or other denomination, may be so reissued, without modification of maturities and interest rates, and may be in such form, either bearer coupon or registered, with such recitals, terms, covenants, conditions, and other details as may be provided by the governing body, subject to the provisions of this part 8.

(2) (a) The governing body may provide for preferential security for any bonds, both principal and interest, to be issued pursuant to this part 8 to the extent deemed feasible and desirable by such governing body over any bonds that may be issued thereafter.

(b) Said bonds may be sold at, above, or below the principal amounts thereof, but they may not be sold at a price such that the net effective interest rate of the issue of bonds exceeds the maximum net effective interest rate authorized.

(c) Said bonds may be sold at public or private sale as determined by the governing body to be in the best interest of the issuer.

(3) Bonds may be issued with privileges for conversion or registration, or both, for payment as to principal or interest, or both; and, where interest accruing on the bonds is not represented by interest coupons, the bonds may provide for the endorsing of payments of interest thereon.

(4) Subject to the payment provisions of this part 8, said bonds, any interest coupons attached thereto, and any temporary bonds shall be fully negotiable within the meaning of and for all the purposes of article 8 of title 4, C.R.S., except as the governing body may otherwise provide; and each holder of each such security, by accepting such security, shall be conclusively deemed to have agreed that such security, except as otherwise provided, is and shall be fully negotiable within the meaning and for all purposes of article 8 of title 4, C.R.S.

(5) Notwithstanding any other provision of law, the governing body in any proceedings authorizing bonds pursuant to this part 8:

(a) May provide for the initial issuance of one or more bonds, referred to in this subsection (5) as "bond", aggregating the amount of the entire issue;

(b) May make such provision for installment payments of the principal amount of any such bond as it may consider desirable;

(c) May provide for the making of any such bond, payable to bearer or otherwise, registrable as to principal or as to both principal and interest and, where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bonds;

(d) May further make provision in any such proceedings for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal, or principal and interest, or both.

(6) If lost or completely destroyed, any security authorized by this part 8 may be reissued in the form and tenor of the lost or destroyed security upon the owner furnishing, to the satisfaction of the governing body, proof of ownership; proof of loss or destruction; a surety bond in twice the face amount of the security, including any unmatured coupons appertaining thereto; and payment of the cost of preparing and issuing the new security.

(7) Any officer authorized to execute any bond, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed, with a facsimile signature in lieu of his manual signature, any bond authorized in this part 8, if such a filing is not a condition of execution with a facsimile signature of any interest coupon, and if at least one signature required or permitted to be placed on each such bond, excluding any interest coupon, is manually subscribed. An officer's facsimile signature shall have the same legal effect as his manual signature.



§ 31-25-811. Refunding bonds

(1) By ordinance adopted by the governing body at a regular or special meeting, by vote of a majority of the members of the governing body, any bonds issued under this part 8 may be refunded by the municipality without an election, subject to the provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise relating thereto.

(2) Any bonds issued for refunding purposes may either be delivered in exchange for the outstanding bonds authorized to be refunded or may be sold as provided in this part 8 for the sale of other bonds.

(3) No bonds may be refunded under this part 8 unless the holders thereof voluntarily surrender them for exchange or payment or unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds within said period of time. No maturity of any bonds refunded may be extended over fifteen years. The rate of interest on such refunding bonds shall be determined by the authority. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded, except to the extent any interest on the bonds refunded in arrears or about to become due is capitalized with the proceeds of the refunding bonds. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds refunded so long as provision is duly and sufficiently made for their payment.

(4) The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow or in trust to be applied to the payment of the bonds refunded upon their presentation therefor. Any proceeds held in escrow or in trust, pending such use, may be invested or reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such proceeds and investments in escrow or in trust, together with any interest or other gain to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, and any charges of the escrow agent or trustee payable therefrom to pay the bonds refunded as they become due at their respective maturities or due at designated prior redemption dates upon which the authority shall be obligated to call the refunded bonds for prior redemption.

(5) The relevant provisions pertaining to bonds generally shall be equally applicable in the authorization and issuance of refunding bonds, including their terms and security, the bond resolution, trust indenture, taxes, and revenues, and other aspects of the bonds.



§ 31-25-812. Tax exemption

The bonds and the income therefrom shall be exempt from taxation, except inheritance, estate, and transfer taxes.



§ 31-25-813. No municipal liability on bonds

Bonds issued pursuant to this part 8 shall not constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitations. Each bond issued pursuant to this part 8 shall recite in substance that said bond, including interest thereon, is payable solely from the revenues or special funds pledged to the payment thereof and that said bond does not constitute a debt of the municipality within the meaning of any constitutional or statutory limitations.



§ 31-25-813.5. Limitation of actions

After the expiration of thirty days from the effective date of any ordinance or resolution authorizing the issuance of bonds pursuant to this part 8, all actions or suits attacking its findings, determinations, or contents or challenging the validity of the bonds shall be perpetually barred.



§ 31-25-814. Remedies of bondholders

(1) Subject to any contractual limitations binding upon the holders of any issue of bonds or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds or trustee therefor has the right and power, for the equal benefit and protection of all holders of bonds similarly situated:

(a) By an action in the nature of mandamus or other suit, action, or proceeding at law or in equity to enforce his rights against the municipality and to require and compel the governing body to perform its duties and obligations under this part 8 and its covenants and agreements with the bondholders;

(b) By action or suit in equity to require the governing body to account as if they were the trustees of an express trust;

(c) By action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders;

(d) To bring suit upon the bonds.

(2) No right or remedy conferred by this part 8 upon any holder of bonds or any trustee therefor is intended to be exclusive of any other right or remedy, but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by this part 8 or by any other law.



§ 31-25-815. Employees - duties - compensation

(1) The board shall employ and fix the compensation, subject to the approval of the governing body, of the following, who shall serve at the pleasure of the board:

(a) A director, who shall be a person of good moral character and possessed of a reputation for integrity, responsibility, and business ability. No member of the board shall be eligible to hold the position of director. Before entering upon the duties of his office, the director shall take and subscribe to the oath of office and furnish a bond as required by the board. He shall be the chief executive officer of the authority. Subject to the approval of the board and directed by it when necessary, he shall have general supervision over and be responsible for the preparation of plans and the performance of the functions of the authority in the manner authorized by this part 8. He shall attend all meetings of the board and shall render to the board and to the governing body a regular report covering the activities and financial condition of the authority. In the absence or disability of the director, the board may designate a qualified person to perform the duties of the office as acting director. The director shall furnish the board with such information or reports governing the operation of the authority as the board may from time to time require.

(b) A treasurer, who shall keep the financial records of the authority and who, together with the director, shall approve all vouchers for the expenditure of funds of the authority. He shall perform such other duties as may be delegated to him by the board.

(c) A secretary, who shall maintain custody of the official seal and of all records, books, documents, or other papers not required to be maintained by the treasurer. He shall attend all meetings of the board and keep a record of all its proceedings. He shall perform such other duties as may be delegated to him by the board.

(d) Upon recommendation of the director, such clerical, technical, and professional assistants, including but not limited to persons in the fields of engineering, planning, and economic research, as shall, in the opinion of the board, be necessary to provide for the efficient performance of the functions of the board.

(2) Any provision of this section and section 31-25-807 to the contrary notwithstanding and subject to any limitations in the ordinance creating the authority or in any amendments thereto, the board may by resolution establish alternate administrative provisions relating to the administrative organization and structure of the authority and responsibilities of board members, officers, and employees.



§ 31-25-816. Funding - budget

(1) The authority shall adopt a budget for each fiscal year, shall maintain accounts, and shall cause an annual audit to be made pertaining to the fiscal affairs of the authority. Administrative review of the proposed budget shall be in accordance with the policies of each municipality, prior to submission of the proposed budget to the governing body for approval.

(2) The operations of the authority shall be principally financed from the following sources and such other sources as may be approved by the governing body:

(a) Donations to the authority for the performance of its functions;

(b) Proceeds of an ad valorem tax, not exceeding five mills on the valuation for assessment of property in the downtown development area designated by the governing body;

(c) Moneys borrowed and to be repaid from other funds received under the authority of this part 8.



§ 31-25-817. Ad valorem tax

The governing body may impose and levy an ad valorem tax on all real and personal property in the downtown development district not exceeding five mills on the valuation for assessment of such property for the purposes set forth in section 31-25-807, nondebt funded expenditures allowed under section 31-25-808 (1)(a) and (1)(b), and budgeted operations of the authority. This levy shall be in addition to the regular ad valorem taxes and special assessments for improvements imposed by the governing body. The tax collector shall transmit funds so collected to the appropriate officer of the municipality responsible for the handling of the public money who shall deposit same in the municipal treasury to the credit of the authority. Such funds shall be used for no purpose other than those purposes authorized by this part 8 and upon approval of the board, pursuant to vouchers signed by the designated officer of the authority. The funds of the authority shall be secured as other public funds are secured. Other moneys received by the authority shall forthwith be deposited in the municipal treasury to the credit of the authority, subject to disbursement as authorized by this part 8.



§ 31-25-818. Assessments

The governing body shall have the power to assess against the funds of the authority for the use and benefit of the general fund of the municipality a reasonable pro rata share of such funds for the cost of handling and auditing, which assessment when made shall be paid annually by the board pursuant to an appropriate item in its budget.



§ 31-25-819. Conflict of interest

No board member nor any employee of the board shall vote or otherwise participate in any matter in which he has a specific financial interest, defined as a matter in which the member or employee would receive a benefit or incur a cost substantially greater than other property owners within the district. When such interest appears, it is the duty of the board member or employee to make such interest known, and he shall thenceforth refrain from voting on or otherwise participating in the particular transaction involving such interest. Willful violation of the provisions of this section constitutes malfeasance on the part of a member of the board and is grounds for instant dismissal of any employee. The governing body may by ordinance provide for automatic forfeiture of office by a board member for violation of this section.



§ 31-25-820. Construction

All powers conferred upon municipalities by this part 8 are and shall be cumulative and in addition to those conferred by any other general or special law or municipal charter or ordinance and shall be liberally construed to effectuate the purposes of this part 8. This part 8 is an alternative method of accomplishing its purposes independent of and in addition to any other powers conferred upon municipalities electing to exercise the authority granted by this part 8.



§ 31-25-821. Property subject to debt

Subject to section 31-25-807, all real and personal property located within the district shall continue to be subject to ad valorem taxes levied by the municipality to pay the principal and interest on all existing general obligation debts of the municipality and any future debts which may be authorized by law.



§ 31-25-822. Inclusion of additional property

Subsequent to the organization of an authority, additional property may be included in the district. Proceedings for inclusion shall be initiated by petition to the board of the authority signed by the owner or owners in fee of each parcel of land adjacent to the existing district sought to be included. Any such petition shall include evidence satisfactory to the board concerning title to the property and an accurate legal description thereof. If the board approves said application, it shall then submit the same to the governing body of the municipality. If the governing body also approves said application, it shall then, at a regular or special meeting by amendment to the ordinance treating the authority, redescribe the district so as to include the additional property as described in the petition. From the effective date of said amendment such additional property shall be included within the district and shall be subject to any taxes thereafter imposed by the municipality for the use and benefit of the authority.






Part 9 - Establishment of Public Authorities by Municipalities - Energy Resources

§ 31-25-901. Legislative declaration

(1) The general assembly hereby declares that decreasing supplies of energy resources and the increasing cost thereof is causing severe financial burdens and constitutes a threat to the health and welfare of the citizens of this state and that it is in the public interest that the development of alternative sources of energy proceed expeditiously to avert energy shortages and threats to the public health and welfare.

(2) To encourage the use and development by municipalities of alternate energy resources in the form of unconventional gas supplies for the use of the inhabitants of the municipalities of this state and for all citizens as alternate fuels for use by municipal utilities and others, the powers of municipalities are hereby expanded to authorize the formation of authorities for the purpose of financing municipal operations for the exploration, development, and production of unconventional gas, the use thereof for the purposes of municipal utilities, and the marketing and sale thereof to others.



§ 31-25-902. Duties of authority - development and financing of unconventional gas supplies

(1) An authority formed pursuant to this part 9, referred to in this part 9 as the "authority", shall be known as a municipal energy finance authority. Its duties shall include the financing of municipal operations for the exploration, development, and production of unconventional gas, as defined in this section, for the purposes specified in section 31-25-901.

(2) For the purposes of this part 9, "unconventional gases" means gases which are predominantly methane, not obtained from ordinary, porous sands; and which generally are said to be in tight sands and shales where permeability is low, in coal beds where pressure is low, and in geopressured sediments, or gas from all sources other than sandstone or limestone with permeability less than one millidarcy. "Unconventional gases" also includes gases which are predominantly methane obtained from or in connection with wastewater treatment operations.



§ 31-25-903. Formation of authority by municipality

The governing board of any municipality, referred to in this part 9 as the "governing body", may create and establish a municipal energy finance authority by the passage of an ordinance therefor. The authority shall have all the powers provided in this part 9 that are authorized by the ordinance, or any amendment thereto, authorizing such authority. When established, the authority shall be a body corporate, and capable of being a party to suits, proceedings, and contracts, the same as municipalities in this state. Any such authority may be dissolved by ordinance of the governing body, if there are no outstanding bonds or other obligations of the authority or if adequate provision for the payment of such bonds or obligations has been provided.



§ 31-25-904. Board - membership - term of office

(1) The affairs of the authority shall be under the direct supervision and control of a board, which is referred to in this part 9 as the "board", consisting of five members appointed by the governing body.

(2) The board shall be constituted as follows:

(a) At least one member shall be a member of the governing body, appointed to serve at the pleasure of the governing body.

(b) Two members shall be appointed for terms expiring June 30 of the year following the date of the ordinance adopted by the governing body establishing the authority.

(c) Two members shall be appointed for terms expiring June 30 of the second year following the date of the ordinance adopted by the governing body establishing the authority.

(3) A member shall hold office until his successor has been appointed and qualified. After the terms of the initial members of the board have expired, the terms of all members, except any member who is a member of the governing body, shall expire four years from the expiration date of the terms of their predecessors. Appointments to fill vacancies shall be for the unexpired term. In any municipality in which the charter provides that the appointive authority is the mayor, the mayor shall make appointments to the board.



§ 31-25-905. Board membership - qualifications - nominations - rules - removal

(1) Each appointed member of the board, except any member from the governing body, shall be a registered elector of the municipality. No officer or employee of the municipality where the authority is located, other than any appointee from the governing body, shall be eligible for appointment to the board. Within thirty days after the occurrence of a vacancy, the governing body, except as provided in section 31-25-904 (3), shall appoint a successor.

(2) Before assuming the duties of the office, each appointed member shall qualify by taking and subscribing to the oath of office required of officials of the municipality.

(3) The board shall adopt and promulgate rules governing its procedure, including election of officers, and said rules shall be filed in the office of the municipal clerk. The board shall hold regular meetings in the manner provided in the rules of the board. Special meetings may be held when called in the manner provided in the rules of the board. All meetings of the board shall be open to the public except those dealing with land acquisition or sales, personnel matters, or legal matters.

(4) After notice and an opportunity to be heard, an appointed member of the board may be removed for cause by the governing body.



§ 31-25-906. Powers - duties of board

(1) Subject to the provisions of this part 9 and subject to other applicable provisions of law, the board shall have all powers customarily vested in the board of directors of a corporation. It shall appoint a director, who shall recommend the hiring of such staff as may be required. The board shall exercise supervisory control over the activities of the director and the staff of the authority in carrying out the functions authorized by this part 9.

(2) In addition to the powers granted by subsection (1) of this section, the board, acting on behalf of the authority, shall also have the power:

(a) To conduct investigations for the purposes of locating reserves of unconventional gas and the means and methods of exploring, developing, and producing such gas;

(b) To take over, by purchase, lease, or otherwise, any project undertaken by any government or by the municipality; except that such takeover shall not interfere with the normal use of any real property, or other property appurtenant thereto, which is devoted or dedicated to a public utility use;

(c) To act as agent for the federal government in connection with the acquisition, construction, operation, or management of the project or any part thereof.

(3) To the extent authorized by the governing body, the board may provide, out of project funds, for the compensation and the reimbursement of actual and necessary expenses of the board of the authority.



§ 31-25-907. Powers of authority to effect purposes specified

(1) To accomplish the purposes specified in sections 31-25-901 and 31-25-902, authorities are granted the following additional powers:

(a) To acquire, hold, use, transfer, and convey any real property or any interest therein, in fee or a leasehold interest, for purposes of initiating projects involving unconventional gas exploration, production, and development;

(b) To engage in any and all activities respecting the exploration, development, production, distribution, marketing, and sale of unconventional gas to any person or public or private entity or for municipal uses;

(c) To issue revenue bonds authorized by action of the governing body, without the approval of the qualified electors of the municipality, for purposes of financing the exploration, development, production, distribution, and marketing of unconventional gas.



§ 31-25-908. Provisions relating to revenue bonds

(1) Revenue bonds issued by the authority shall be issued in the manner provided in part 4 of article 35 of this title for the issuance of revenue bonds by municipalities; except that such revenue bonds may be sold in one or more series at par, or below or above par, at public or private sale, in such manner and for such price as the authority, in its discretion, shall determine.

(2) Revenue bonds issued by the authority and interest coupons, if any, appurtenant thereto shall never constitute the debt or indebtedness of the municipality within the meaning of any provision or limitation of the state constitution, statutes, or home rule charter and shall not constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers.

(3) Revenue bonds and the income issued by the authority therefrom are exempt from taxation, except inheritance, estate, and transfer taxes.

(4) Revenue bonds issued by the authority shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized.



§ 31-25-909. Contracts with federal government

(1) In addition to the powers conferred upon the authority by section 31-25-907, the authority, with regard to its relations with the federal government, is empowered:

(a) To borrow money from the federal government to finance any project and to borrow from private sources when such borrowing is guaranteed by the federal government;

(b) To take over any land offered by the federal government for the construction of a project; and

(c) To take over, lease, or manage any project so constructed or owned by the federal government and, to that end, to enter into any such contracts, leases, or other agreements as the federal government may require in such connection; except that such takeover shall not interfere with the normal use of any real property, or other property appurtenant thereto, which is devoted or dedicated to a public utility use.

(2) Such contract, lease, or other agreements may provide that the federal government has the right to supervise and approve the construction, maintenance, and operation of such project.

(3) It is the purpose and intent of this section to authorize such authority to accept the cooperation of the federal government in the construction, maintenance, and operation and in the financing of the construction of any project which the authority is empowered to undertake. Such authority has the full power to do all things necessary in order to secure such aid, assistance, and cooperation.






Part 10 - Funding Deficiencies



Part 11 - Foreclosure Proceedings

§ 31-25-1101. Legislative declaration

This part 11 is intended to provide a summary method for the collection of delinquent assessments and shall be liberally construed in favor of the taxing authority and the grantee in any deed issued pursuant to its provisions. No collateral attack whatsoever shall be permitted by any court or tribunal upon the title thus acquired, whether said title is acquired by the taxing authority itself or by any other purchaser. All taxing authorities within the state of Colorado authorized to levy any special tax or assessment are hereby specifically authorized to take advantage of the provisions of this part 11 and to take, hold, and convey title to the property sold. Conveyances shall be authorized by order of the governing body of the taxing authority, without any other further formality or proceeding.



§ 31-25-1102. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Costs" means all costs associated with the foreclosure of any lien for special assessments levied upon any property. "Costs" includes, but is not limited to, publication costs; costs of sale; service of process fees; title insurance costs including costs for foreclosure certificates or litigation guarantee certificates; if such special assessment had been certified to the county treasurer, a fee for the county treasurer equal to the amount specified in section 30-1-102 (1)(c), C.R.S.; and any general taxes due or past due on such property, all interest and penalties thereon, and any fees and costs associated therewith.

(1.5) "Property" means any property which is, by the laws of the state of Colorado or the charter of any municipal corporation organized under the constitution of the state of Colorado, subject to the levy of assessments for local improvements within any city, town, or other taxing district in the state of Colorado.

(2) "Taxing authority" means the Colorado new energy improvement district created in section 32-20-104 (1), C.R.S., and any municipal corporation or taxing district organized under the constitution and laws of the state of Colorado with power to make local improvements therein and pay for the same by means of special assessments based upon benefits accruing to property within the municipality or taxing district by reason of such local improvement.



§ 31-25-1103. Property in default

Whenever any property in this state is in default in the payment of any special assessment levied to pay the cost of any local improvement or any installment thereof or any interest thereon, the taxing authority which has levied said assessment may in its discretion foreclose the lien thereof by an administrative proceeding in the manner provided in this part 11.



§ 31-25-1104. Action in rem - lien against property

(1) In any case of default as provided in section 31-25-1103, the taxing authority may institute a proceeding in the nature of an action in rem, in the district court of the county in which the property is situate, denominated "in the matter of the foreclosure of special assessments for (here insert the nature of the assessment)". In such proceeding, it shall not be necessary to name any property owner or other person.

(2) The petition, when verified by any officer of the taxing authority, shall be deemed sufficient if it includes the following: The nature of the assessment, a list of the property in default, the amount of the delinquent assessment including accrued interest and penalties for nonpayment against each particular lot or tract, and a request that a date of hearing be fixed not less than twenty nor more than forty days after the filing of the complaint and that, unless good cause be shown to the contrary, the court will then enter an order fixing the amount of the delinquency and costs and authorizing the sale of the property for the payment of the amount so fixed.

(3) In such proceeding, the taxing authority may act against all or any part of the property so in default and may elect to proceed with respect to any installment or installments in default or with respect to the entire assessment if the same is in default. The sale for any installment shall not extinguish the lien of any installment subsequently becoming due.



§ 31-25-1105. Form of notice of hearing to authorize sale

In any proceeding authorized by section 31-25-1104, upon filing of the petition, the clerk of the district court in which such petition is filed shall issue under the seal of the court a notice which shall be in substantially the following form:

"STATE OF COLORADO)

) ss.

County of .....................................................................)

In the Matter of the Foreclosure of Special Assessments) IN THE for (here insert the nature of the assessment)) DISTRICT COURT.

) NOTICE

) To all Persons having any Interest

in the premises hereinafter described:

Take notice that (here insert name of taxing authority) has instituted a proceeding in this court for the purpose of foreclosing the lien of certain special assessments for (here insert nature of assessment) upon the following properties, situate, lying, and being in the County of .............., State of Colorado, the amount of the assessment for each separate parcel being set opposite the description of the various lots or tracts, to wit:

Description of Property: (insert description) Amount Due: (insert amount)

You will further take notice that on the ............. day of .............., A.D., 20......, at the hour of ........... o'clock ... M., at the Court House in the County of .............., Colorado, any person having any right, title, interest, claim, or demand in or to any of the above described property or any part thereof may appear and show cause, if any, why the court should not enter an order fixing the amount of the delinquency against each such piece of property in default, together with costs, and authorizing the sale of said property for such delinquency.

WITNESS the signature of the clerk of said court with the seal thereof hereunto affixed at his office in the County of .............., State of Colorado, this ............. day of .............., A.D., 20...

................................................................

Clerk.

By ................................................................

Deputy Clerk."



§ 31-25-1106. Publication of notice - copy mailed

The notice required by section 31-25-1105 shall be published twice in a newspaper of general circulation in the county in which the proceeding is instituted. The fact of such publication shall be conclusively established by the publisher's affidavit of publication. The first publication of such notice shall be more than ten days and the last publication within five days before the date set for the hearing. In addition to such published notice, the clerk of the court shall mail a copy of such notice to each record owner of the property described in such notice and to every mortgagee, lien claimant, or other person having any right, title, or interest in or to said property as disclosed by the records on file in the office of the county clerk and recorder of the particular county. Copies of such notice shall be sent to such owners and persons at their last known addresses. If addresses of such owners and persons are unknown to the clerk, notices shall be directed to the post office nearest to the property described in said notice. Also, the clerk of the district court shall cause a copy of the notice to be served on some person occupying the property described in such notice, if there are any. The mailing and serving of notices shall be completed at least ten days before the date of the hearing specified in the notice. Affidavit thereof shall be filed in the clerk's office, which affidavit shall be prima facie evidence of the fact of such mailing and service.



§ 31-25-1107. Objections

Any interested person may file written objections to the foreclosure of such assessment lien, setting forth the grounds relied upon to prevent the sale of any specific property subject to the lien of such assessment.



§ 31-25-1108. Procedure in court

At the time specified in the notice, the court shall proceed to hear and determine all issues raised. If there are no objections, the petitioner shall only be required to establish that the assessment has been made, certified, and extended and that the payment of the same, or any portion thereof, is in default.



§ 31-25-1109. Court to direct sale of property

With respect to property concerning which there is no appearance or concerning which all objections presented are overruled, the court shall forthwith enter a final order fixing the amount of the delinquency and costs and directing the treasurer of the taxing authority to sell such property at a date not more than ten days after the entry of such order for the purpose of satisfying the same. No proceeding to review any order of the district court entered under the provisions of this part 11 for the sale of any property shall be commenced after thirty days from the entry of the order sought to be reviewed. No proceeding to review such order shall be permitted to interrupt or delay the sale of any property with respect to which no such proceeding has been commenced. The provisions of this section shall not apply to any person in interest who has not been given actual notice. No sale shall be stayed unless the applicant for review files a bond in the supreme court in a penal sum not less than the amount of the delinquent assessment, with the condition that the amount of said tax, together with costs, shall be summarily forfeited to the taxing authority if the ruling of the trial court is sustained, in which event payment under the bond shall constitute a payment of the delinquent tax. If order of sale is denied by the district court, the taxing authorities shall have the right to a review of the proceedings in the supreme court and shall not be required to file a bond therefor.



§ 31-25-1110. Notice of sale

Notice of sale shall be given by one publication in a newspaper of general circulation in such county, which notice shall be in substantially the following form:

"Notice of Sale of Property for Delinquent Special Assessments (here insert nature of assessment).

The undersigned, Treasurer of the ............. of .............., in the State of Colorado, pursuant to an order of the District Court of the ....... Judicial District of the State of Colorado, within and for the County of .............., authorizing the sale of property for the nonpayment of special assessments levied for (here insert nature of assessment) in the amounts set opposite the description of the various lots and tracts, will on the ........... day of ............, A.D., 20......, at the hour of ....... M., sell at public auction at his office in ............. County, Colorado, the following described property, to wit: (here insert description of property and amount of assessment)

DescriptionAmount

...................................................

Treasurer of ............................

County, Colorado.

Dated .............., 20....."



§ 31-25-1111. Liens may be paid prior to sale

At any time prior to the day of sale, any person having any right, title, or interest in or lien upon any delinquent property may pay the amount of all unpaid past-due installments with interest at the rate of one percent per month, or fraction of a month, on the amount delinquent, together with all penalties and costs, whereupon the owner of such property shall be restored to the right thereafter to pay in installments in the same manner as if default had not been suffered.



§ 31-25-1112. Sale - certificate of purchase - filing

(1) At the time and place fixed in such notice, the treasurer of the taxing authority shall proceed to sell the property described in the notice and shall sell the same to the person who pays the amount fixed by the court and who further offers to accept the lowest rate of interest upon the amount so paid, which rate shall not exceed one percent per month. The treasurer may adjourn any such sale or cause the same to be adjourned from time to time by announcement at the time and place appointed for such sale. Without further notice or publication, such sale may be made at the time and place to which the same is so adjourned.

(2) Upon the completion of any sale, the treasurer of the taxing authority shall execute and deliver to the purchaser a certificate of purchase in substantially the following form:

"Certificate of Purchase.

THIS IS TO CERTIFY that on the ............. day of .............., A.D., 20......, the following described property, to wit:

(Description of Property)

was sold to ............. for the nonpayment of a special assessment for (nature of assessment) in the sum of $ ....... . If such property is not redeemed within three years from the above date, a deed to said property will issue to said .............., or his heirs, executors, administrators, or assigns.

If redemption is made, the holder hereof shall be entitled to interest on said amount at the rate of one percent per month from the date of said sale to the date of redemption.

IN WITNESS WHEREOF, I have hereunto set my hand at .............., Colorado, this ........... day of ............, A.D., 20... .

................................................

Treasurer of ............................"

(3) Certificates of purchase shall be filed in the office of the county clerk and recorder of the county where the property is situated.



§ 31-25-1113. Bonds applied to purchase price

At any such sale, the purchaser, for the purpose of making settlement or payments for property purchased, shall be entitled to turn in or apply toward the payment of the purchase price any of the bonds or other securities which are made payable out of the proceeds of the assessments for the collection of which such sale is made, together with any matured and unpaid coupons, and shall be entitled to be credited therefor to the extent of the par value of such bonds and coupons. Such bonds and coupons so applied in payment by the purchaser shall be deemed to be paid to the extent of the amount so turned in.



§ 31-25-1114. Treasurer may reject bids

If at any such sale a sufficient bid is not made, the treasurer shall strike off the property to the taxing authority at the conclusion of the sale, issuing a single certificate of purchase therefor, describing therein all the property so stricken off.



§ 31-25-1115. Property redeemable within three years - certificate

Any person having any right, title, or interest in or lien upon any property sold has the right to redeem the property within three years after any such sale by paying the amount of the delinquent assessment with interest thereon at the rate of one percent per month or fraction thereof. Upon such redemption the treasurer shall issue a certificate therefor and shall call in and cancel the certificate of purchase theretofore issued. Certificates of redemption shall be filed in the office of the county clerk and recorder of the county where the property is situated.



§ 31-25-1116. Treasurer may issue deed - form

Upon the expiration of the period of redemption, the treasurer shall issue deeds to purchasers or to the taxing authority. Any one deed may convey one or more parcels of land, whether the same are contiguous or not. The deed shall be in form substantially as follows:

"KNOW ALL MEN BY THESE PRESENTS: That I, .............., Treasurer of ............. in and for the County of .............., State of Colorado, did on the ............. day of .............., A.D., 20...., sell at public auction unto .............., the following described property in the County of .............., State of Colorado, to wit:

(Description of Property)

WHEREFORE, in full conformity with law, I do bargain, sell, convey, and quitclaim unto said .............., the aforesaid property.

TO HAVE AND TO HOLD the same unto the said .............., his heirs and assigns forever.

IN WITNESS WHEREOF, I have subscribed these presents this ............. day of .............., 20... .

................................................

Treasurer of ............................"



§ 31-25-1117. Effect of deed

All such deeds shall be duly acknowledged and when recorded shall be prima facie evidence in favor of the grantee named therein and of any person claiming by, through, or under him of the regularity of the assessment and the court proceedings, sale, and title of the grantee and after recording shall be prima facie evidence of the ownership by the grantee named therein of the property therein described, free and clear of all liens and encumbrances whatsoever, except the lien of general taxes or special assessments outstanding and unpaid at the time of issuing such deed and except the lien of any special assessment installment subsequently becoming due.



§ 31-25-1118. Procedure not mandatory

The proceeding authorized by this part 11 shall not be obligatory upon any taxing authority. Such taxing authority, at its election, may pursue any other remedy provided by law for the collection of delinquent assessments.



§ 31-25-1119. Fifteen-year limitation

No action shall be commenced to foreclose the lien created by any bonds or warrants issued pursuant to the making of any public improvement, including the establishment, widening, grading, paving, or other improvement of any alley, street, or road, special districts for internal improvement, local improvements by cities or towns, streets, sewers, district sanitary sewers, storm sewers, or subdistricts thereof, municipal special assessment, conservancy districts, or any other such improvement for which taxing authority is authorized by law to make assessments and collect taxes for the purpose of retiring said bonds or warrants, unless the action is commenced within fifteen years from the date of maturity of the last issue of said bonds.






Part 12 - Business Improvement Districts

§ 31-25-1201. Short title

This part 12 shall be known and may be cited as the "Business Improvement District Act".



§ 31-25-1202. Legislative declaration

(1) The general assembly declares that the organization of business improvement districts within municipalities of the state, having the purposes and powers provided in this part 12, will serve a public purpose; will promote the health, safety, prosperity, security, and general welfare of the inhabitants thereof, the property owners therein, and all the people of the state; will promote the continued vitality of commercial business areas within municipalities; and will be of special benefit to the property within the boundaries of any district created pursuant to this part 12.

(2) The general assembly further declares that the creation of business improvement districts pursuant to this part 12 implements section 18 (1)(d) of article XIV of the state constitution and is essential to the continued economic growth of the state.



§ 31-25-1203. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Board" means the board of directors of a business improvement district.

(2) "Commercial property" means any taxable real or personal property which is not classified for property tax purposes as either residential or agricultural.

(3) "District" means a business improvement district formed by a municipality pursuant to this part 12.

(4) (a) "Elector" means a natural person who is a citizen of the United States and a resident of the State of Colorado, who is eighteen years of age or older, and who:

(I) Makes his primary dwelling place in the district; or

(II) Owns taxable real or personal property within the boundaries of the district; or

(III) Is the holder of a leasehold interest in taxable real or personal property within the boundaries of the district; or

(IV) Is the natural person designated by an owner or lessee of taxable real or personal property in the district which is not a natural person to vote for such owner or lessee. Such designation must be in writing and filed with the secretary of the district. Only one such person may be designated by an owner or lessee.

(b) Nothing in this subsection (4) shall permit an elector to cast more than one vote.

(5) "Improvements" means public improvements, including but not limited to streets, sidewalks, curbs, gutters, pedestrian malls, streetlights, drainage facilities, landscaping, decorative structures, statuaries, fountains, identification signs, traffic safety devices, bicycle paths, off-street parking facilities, benches, rest rooms, information booths, public meeting facilities, and all necessary, incidental, and appurtenant structures and improvements. "Improvements" also includes the relocation and improvement of existing utility lines.

(6) "Net effective interest rate" means the net interest cost of securities divided by the sum of the products derived by multiplying the principal amount of the securities maturing on each maturity date by the number of years from their date to their respective maturities. In all cases, "net effective interest rate" shall be computed without regard to any option of redemption prior to the designated maturity dates of the securities.

(7) "Net interest cost" means the total amount of interest to accrue on securities from their date to their respective maturities, less the amount of any premium above par, or plus the amount of any discount below par, at which said bonds are being or have been sold. In all cases, "net interest cost" shall be computed without regard to any option of redemption prior to the designated maturity dates of the securities.

(8) "Operating plan" means the operating plan approved by the municipality pursuant to section 31-25-1211.

(9) "Publication" has the same meaning as that set forth in section 32-1-103 (15), C.R.S.

(10) "Service area" means the area within the municipality which is described in the ordinance creating a district pursuant to this part 12, no less than fifty percent of which area shall have been developed and used as commercial property prior to the adoption of such ordinance and, at the time of the adoption of such ordinance, shall be used primarily as commercial property. Notwithstanding any provision in this subsection (10) to the contrary, the service area may include a location designated by the municipality, after public notice and hearing, as a location for new business or commercial development. Property which is not commercial property and which is within the "service area" of a district shall not be subject to the revenue-raising powers of the district until it becomes commercial property and is included within the district's boundaries, as provided in section 31-25-1208.

(11) "Services" means the services described in section 31-25-1212 (1)(f).



§ 31-25-1204. Authority of governing body

The governing body of every municipality is hereby vested with jurisdiction to create and establish one or more districts within the boundaries of the municipality pursuant to the provisions of this part 12, and such districts shall have all the powers provided in this part 12 which are authorized by the ordinance creating the district, or any amendment to the ordinance, adopted by the governing body. When the approval of the municipality is required by this part 12, such approval shall be given by the governing body or such other board or official of the municipality as may be designated by the charter or ordinances of the municipality unless the approval of the municipality is expressly required by this part 12.



§ 31-25-1205. Organizational procedure

(1) The organization of a district shall be initiated by a petition filed in the office of the clerk of the governing body.

(2) The petition shall be signed by persons who own real or personal property in the service area of the proposed district having a valuation for assessment of not less than fifty percent, or such greater amount as the governing body may provide by ordinance, of the valuation for assessment of all real and personal property in the service area of the proposed district and who own at least fifty percent, or such greater amount as the governing body may provide by ordinance, of the acreage in the proposed district. The petition shall set forth:

(a) The name of the proposed district, which shall include a descriptive name and the words "business improvement district";

(b) A general description of the boundaries and service area of the proposed district;

(c) A general description of the types of services or improvements or both to be provided by the proposed district;

(d) The names of three persons to represent the petitioners, who have the power to enter into agreements relating to the organization of the district; and

(e) A request for the organization of the district.

(3) The petition shall be accompanied by a bond with security approved by the governing body or a cash deposit sufficient to cover all expenses connected with the proceedings in case the organization of the district is not effected. If at any time during the organization proceedings the governing body determines that the bond first executed or the amount of the cash deposited is insufficient in amount, it may require the execution of an additional bond or the deposit of additional cash within a time to be fixed, not less than ten days thereafter, and, upon failure of the petitioners to file or deposit the same, the petition shall be dismissed.



§ 31-25-1206. Notice of hearing

The governing body, as soon as possible after the filing of the petition, shall fix by order the place and time, not less than twenty days nor more than forty days thereafter, for a hearing thereon. Thereupon, the clerk of the governing body shall cause notice by publication to be made of the pendency of the petition, of the service area, boundaries, improvements, and services of the proposed district, and of the time and place of hearing thereon. The clerk shall also cause a copy of said notice to be mailed by first-class mail to each property owner within the service area and boundaries of the proposed district at his last-known address, as disclosed by the tax records of the county or counties in which the municipality is located. No member of the governing body shall be disqualified to perform any duty imposed by this part 12 by reason of direct or indirect ownership of property within the service area or boundaries of any proposed district, by reason of relationship to any person who owns property within the proposed district or service area, or by reason of ownership of or employment by any entity which owns property within the proposed district or service area.



§ 31-25-1207. Hearing - findings - when action barred

(1) On the date fixed for such hearing or at any adjournment thereof, the governing body shall ascertain, from the tax rolls of the county or counties in which the district is located, the total valuation for assessment of the taxable real and personal property in the service area and the classification of taxable property. If it appears that said petition is not signed in conformity with this part 12, the governing body shall dismiss the petition and adjudge the cost against those executing the bond or depositing the cash filed to pay such costs. Nothing in this section shall prevent the filing of a subsequent petition for a similar district.

(2) The findings of the governing body upon the question of the genuineness of the signatures and all matters of fact incident to such determination shall be final and conclusive.

(3) (Deleted by amendment, L. 91, p. 759, § 3, effective May 20, 1991.)

(4) Prior to the organization of the district, the governing body may exclude property from the service area or boundaries of the district if it deems such exclusion to be in the best interests of the district or required by section 31-25-1208.

(5) If it appears that an organization petition has been duly signed and presented in conformity with this part 12, that the allegations of the organization petition are true, and that the types of services or improvements to be provided by the proposed district are those services or improvements which best satisfy the purposes set forth in this part 12, the governing body, upon the completion of the hearing, shall, by ordinance, adjudicate all questions of jurisdiction and may, in its sole discretion, declare the district organized, describe the boundaries and service area of the district, and give it the corporate name specified in the petition by which, in all subsequent proceedings, it shall thereafter be known. The district shall be a quasi-municipal corporation and political subdivision of the state with all powers and responsibilities thereof.

(6) Such ordinance shall finally and conclusively establish the regular organization of the district against all persons unless an action, including an action for certiorari review, attacking the validity of the district is commenced in a court of competent jurisdiction within sixty days after the effective date of such ordinance. Thereafter, any such action shall be perpetually barred. The organization of said district shall not be directly or collaterally questioned in any suit, action, or proceeding, except as provided in this subsection (6).



§ 31-25-1208. Boundaries - exclusion proviso

(1) The boundaries of a district may consist of contiguous or noncontiguous tracts or parcels of commercial property. No property shall be included within the boundaries of the district which is not commercial property. No district may be organized wholly or partly within an existing district.

(2) Notwithstanding any provision of this part 12 to the contrary, no tract of land which is classified for property tax purposes as residential or agricultural shall be included in the boundaries of any district organized pursuant to this part 12. No personal property which is situated upon real estate not included in the boundaries of a district shall be included within such district. If, contrary to the provisions of this section, any such tract, parcel, or personal property is included in the boundaries of any district, the owners thereof, on petition to the governing body, shall be entitled to have such property excluded from such district free and clear of any contract, obligation, lien, or charge to which it may be liable as a part of such district.

(3) If the property tax classification of any tract of land lying within the service area of any district organized under the provisions of this part 12 has been or is changed from residential or agricultural to any other classification, such lands and the personal property thereon shall no longer be excluded from the boundaries of said district and shall be subject to all obligations, liens, or charges of such district on and after January 1 of the year following such change.



§ 31-25-1209. Board of directors - duties

(1) (a) Except as otherwise provided in this subsection (1), the governing body of the municipality which creates the district shall constitute ex officio the board of directors of the district. In such event, the presiding officer of the governing body shall be ex officio the presiding officer of the board, the clerk of the governing body shall be ex officio the secretary of the board, and the treasurer of the municipality shall be ex officio the treasurer of the board. A quorum of the governing body shall constitute a quorum of the board.

(b) The governing body of the municipality may, at any time, provide by ordinance for the creation of a board of directors of the district consisting of not fewer than five members. Each member shall be an elector of the district appointed by the governing body or, if designated by the governing body, by the mayor of the municipality; except that, if possible, no more than one-half of the members of the board may be affiliated with one owner or lessee of taxable real or personal property in the district. Each member shall serve at the pleasure of the municipality. Within thirty days after a vacancy occurs, a successor shall be appointed in the same manner as the original appointment. Within thirty days after his appointment, except for good cause shown, each member shall appear before an officer authorized to administer oaths and take an oath that he will faithfully perform the duties of his office as required by law and will support the constitution of the United States, the state constitution, and laws made pursuant thereto. A majority of the members shall constitute a quorum of the board. The board shall elect one of its members as presiding officer, one of its members as secretary, and one of its members as treasurer. The office of both secretary and treasurer may be filled by one person.

(c) If more than one-half of the property located within the district is also located within an urban renewal area, a downtown development authority, or a general improvement district, the governing body of the municipality may, at any time, provide by ordinance that the governing body of the urban renewal authority, downtown development authority, or general improvement district created by the municipality shall constitute ex officio the board of directors of the district. In such event, the officers of such entity shall be ex officio the officers of the board. A quorum of the board of directors of such entity shall constitute a quorum of the board.

(d) If the petition initiating the organization of the district or any subsequent petition signed by persons who own real or personal property in the service area of the proposed district having a valuation for assessment of not less than fifty percent, or such greater amount as the governing body may provide by ordinance, of the valuation for assessment of all real and personal property in the service area of the proposed district and who own at least fifty percent, or such greater amount as the governing body may provide by ordinance, of the acreage in the proposed district so specifies, the members of the board of the district shall be elected by the electors of the district. If such a petition is approved, the terms of members of the board must be specified by ordinance of the governing body and shall be the same as the terms of directors of special districts pursuant to article 1 of title 32, C.R.S. The initial election for members of the board must be held within ninety days after approval of the ordinance organizing the district or the filing of any subsequent petition. All subsequent elections for members of the board must be on the regular election date specified in article 1 of title 32, C.R.S., for special districts. The number of directors, the quorum requirements, and the oaths of office shall be the same as those provided for directors of special districts pursuant to article 1 of title 32, C.R.S. Any vacancy on the board must be filled in the same manner as provided in paragraph (b) of this subsection (1). Until the members of the board are elected and qualified, the governing body shall serve as the board of the district. Elections pursuant to this paragraph (d) must be held in accordance with the provisions of part 8 of article 1 of title 32, C.R.S. The cost of any election held pursuant to this paragraph (d) must be borne by the district.

(e) The governing body of the municipality may remove a member of the board of a district or the entire board thereof for inefficiency or neglect of duty or misconduct in office, but only after the member or the board has been given a copy of the charges made by the governing body against such member or such board and has had an opportunity to be heard in person or by counsel before the governing body. In the event of the removal of any member of the board or of the board pursuant to this paragraph (e), the governing body shall file in the office of the clerk thereof a record of the proceedings, together with the charges made against the member or the board and the findings thereon.

(f) Ten percent of the electors of a district may petition the governing body of the municipality for the removal of a member of the board of the district or of the entire board thereof for inefficiency or neglect of duty or misconduct in office, and the governing body may remove the member or the board, but only after the member or the board has been given a copy of the charges made against such member or such board and has had an opportunity to be heard in person or by counsel before the governing body. In the event of the removal of the member or of the board pursuant to this paragraph (f), the governing body shall file in the office of the clerk thereof a record of the proceedings, together with the charges made against the member or the board and the findings thereon.

(2) The board shall adopt a seal. The secretary shall keep in a visual text format that may be transmitted electronically a record of all proceedings, minutes of meetings, certificates, contracts, and corporate acts of the board, which shall be open to inspection by the electors of the district and other interested parties. The treasurer shall keep permanent records containing accurate accounts of all money received by and disbursed for and on behalf of the district and shall make such annual or other reports to the municipality as it may require. All budgets and financial records of the district, whether governed by a separate board or by the governing body of the municipality, shall be kept in compliance with parts 1 and 5 of article 1 of title 29, C.R.S.

(3) Each member of the board of a district or the governing body of the municipality or other entity acting ex officio as the board of a district is required to disclose any potential conflicting interest in any transaction of the district pursuant to section 18-8-308, C.R.S. A board member with a potential conflicting interest in a district transaction may not participate in the considerations of and vote on the transaction, may not attempt to influence any of the contracting parties, and may not act directly or indirectly for the board in the inspection, operation, administration, or performance of any contract related to the transaction. Ownership, in and of itself, by a board member of property within the district shall not be considered a potential conflicting interest.

(4) When the governing body of the municipality establishes a board of directors pursuant to paragraph (b), (c), or (d) of subsection (1) of this section, it may set such conditions, limitations, procedures, duties, and powers under which the board shall conduct its business. Such conditions and limitations may be in the form of a binding contract on both the governing body of the municipality and the board and may include provisions requiring the dissolution of the board after a specified length of time, at which time the governing body of the municipality shall assume all powers and duties of the district, including the payment of any outstanding indebtedness.



§ 31-25-1210. Meetings

Upon notice to each member of the board, the board shall hold meetings, which shall be held in a place to be designated by the board as often as the needs of the district require. The meetings of the board shall be subject to the provisions of part 4 of article 6 of title 24, C.R.S. The board shall act by resolution or motion.



§ 31-25-1211. Approval of actions by municipality

No district created under the provisions of this part 12 shall issue bonds, levy taxes, fees, or assessments or provide improvements or services unless the municipality has approved an operating plan and budget for the district. The operating plan or budget shall specifically identify the services or improvements to be provided by the district, the taxes, fees, or assessments to be imposed by the district, the estimated principal amount of bonds to be issued by the district, and such additional information as the municipality may require. The district shall file an operating plan and its proposed budget for the next fiscal year with the clerk of the municipality no later than September 30 of each year. All of the business records of the district shall be considered public records, as defined in section 24-72-202 (6), C.R.S., and shall promptly be made available to the municipality upon request. For the purposes of this section, the business records of the district shall not include the business records of the owners of property in the district. The municipality may require the district to supplement the district's operating plan or budget where necessary. The municipality shall approve or disapprove the operating plan and budget within thirty days after receipt of such operating plan and budget and all requested documentation relating thereto, but not later than December 5 of the year in which such documents are filed. Thereafter, the services, improvements, and financial arrangements of the district shall conform so far as practicable to the operating plan and the budget. The operating plan and the budget may, from time to time, be amended by the district with the approval of the municipality in substantially the same manner as the process for formulating the operating plan and budget for each year. Any material departure from the operating plan and the budget, as originally approved or amended from time to time, may be enjoined by an order of the municipality filed with the board.



§ 31-25-1212. General powers of district

(1) The district has the following powers, except as limited by the operating plan:

(a) To have perpetual existence;

(b) To have and use a corporate seal;

(c) To sue and be sued and be a party to suits, actions, and proceedings;

(d) To enter into contracts and agreements, except as otherwise provided in this part 12, affecting the affairs of the district, including contracts with the United States and any of its agencies or instrumentalities;

(e) To borrow money and incur indebtedness for the purposes of the district and evidence the same by certificates, warrants, notes, and debentures and to issue negotiable bonds in accordance with the provisions of this part 12;

(f) To provide any of the following services within the district:

(I) Consulting with respect to planning or managing development activities;

(II) Maintenance of improvements, by contract, if it is determined to be the most cost-efficient;

(III) Promotion or marketing of district activity;

(IV) Organization, promotion, marketing, and management of public events;

(V) Activities in support of business recruitment, management, and development;

(VI) Security for businesses and public areas located within the district;

(VII) Snow removal or refuse collection, by contract, if it is determined to be the most cost-efficient;

(VIII) Providing design assistance;

(g) To acquire, construct, finance, install, and operate the improvements contemplated by this part 12 and all property, rights, or interests incidental or appurtenant thereto and to dispose of real and personal property and any interest therein, including leases and easements in connection therewith;

(h) To refund any bonds of the district pursuant to article 56 of title 11, C.R.S.;

(i) To have the management, control, and supervision of all the business and affairs of the district and of the acquisition, construction, financing, installation, and operation of district improvements and the financing and operation of district services therein;

(j) To construct and install improvements across or along any public street, alley, or highway and to construct works across any stream of water or watercourse. The district shall promptly restore any such street or highway to its former state of usefulness as nearly as possible and shall not use the same in such manner as completely or unnecessarily to impair the usefulness thereof. The use and occupation of streets, alleys, and highways and the construction or installation of improvements by any district shall be in accordance with the provisions of all applicable municipal ordinances and state law and with such reasonable rules and regulations as may be prescribed by either the municipality affected or the department of transportation. Plans and specifications of proposed improvements shall be approved by the municipality before construction or installation of improvements is commenced. Plans and specifications of proposed district improvements across or along any street or highway which is part of the state highway system for which the department of transportation has jurisdiction shall be approved in writing by the department of transportation before such improvements may be constructed or installed. Such approval by the department of transportation, if granted, shall not relieve the district of any responsibility for such improvements.

(k) To fix, and from time to time increase or decrease, rates, tolls, or charges for any services or improvements furnished by the district. The board may pledge such revenue for the payment of any bonds of the district. Until paid, all rates, tolls, or charges shall constitute a perpetual lien on and against the commercial property served within the boundaries of the district, and any such lien on personal property or any such lien on real property may be foreclosed in the same manner as provided in article 20 of title 38, C.R.S., or article 22 of title 38, C.R.S., respectively. The board may shut off or discontinue service for delinquencies in the payment of such rates, tolls, or charges or for delinquencies in the payment of taxes levied pursuant to this part 12 and shall prescribe and enforce rules and regulations for connecting with and disconnecting from such services and facilities.

(l) To appoint an advisory board of owners of property within the boundaries of the district and provide for the duties and functions thereof;

(m) To hire employees or retain agents, engineers, consultants, attorneys, and accountants;

(n) To adopt and amend bylaws not in conflict with the constitution and laws of the state or with the ordinances of the municipality affected for carrying on the business, objects, and affairs of the board and of the district; and

(o) To exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this part 12. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part 12.



§ 31-25-1212.5. Improvements - railroad quiet zones

A district has the power to construct, maintain, and operate safety measures that are necessary to allow the municipality to restrict the sounding of locomotive horns at highway-rail grade crossings in compliance with 49 U.S.C. sec. 20153, as amended, and the applicable rules of the federal railroad administration. The district shall construct, maintain, and operate the safety measures in accordance with the provisions of section 40-4-106, C.R.S., and the standards of safety prescribed by the public utilities commission pursuant to section 40-29-110, C.R.S.



§ 31-25-1213. Power to levy taxes

In addition to any other means of providing revenue for a district, the board has the power to levy and collect ad valorem taxes on and against all taxable commercial property, as defined in section 31-25-1203 (2), within the boundaries of the district. Such taxes shall be specified in the petition organizing the district pursuant to section 31-25-1205. If such taxes are not so specified in the petition, then an election prior to the levying of such taxes must be held within the district. Elections held pursuant to this section shall be held in accordance with the provisions of part 8 of article 1 of title 32, C.R.S. The cost of any election held pursuant to this section shall be borne by the district. Such taxes shall be levied in accordance with the provisions of part 3 of article 1 of title 29, C.R.S.



§ 31-25-1214. Determining and fixing rate of levy

The board shall determine the amount of money necessary to be raised by a levy on the taxable property in the district, taking into consideration other sources of revenue of the district, and shall fix a rate of levy which, when levied upon every dollar of the valuation for assessment of taxable property within the district together with other revenues, shall raise the amount required by the district during the ensuing fiscal year to supply funds for paying the expenses of organization and the costs of providing the services of the district and acquiring, constructing, installing, and operating the improvements or works of the district and promptly to pay in full when due all interest on and principal of bonds and other obligations of the district. In the event of accruing defaults or deficiencies, additional levies may be made as provided in section 31-25-1215. In accordance with the time schedule provided in section 39-5-128, C.R.S., the board shall certify to the board of county commissioners of each county in which the district or a portion thereof lies the rate so fixed in order that, at the time and in the manner required by law for the levying of taxes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property within the district.



§ 31-25-1215. Levies to cover deficiencies

The board, in certifying annual levies, shall take into account the maturing indebtedness for the current and ensuing year as provided in its contracts, maturing bonds, and interest on bonds and the deficiencies and defaults of prior years and shall make ample provisions for the payment thereof. In case the moneys produced from such levies, together with other revenues of the district, are not sufficient to pay punctually the annual installments on its contracts or bonds and interest thereon and to pay defaults and deficiencies, the board, from year to year, shall make such additional levies of taxes as may be necessary for such purposes, and, notwithstanding any limitations, such taxes shall be levied and shall continue to be levied until the indebtedness of the district is fully paid.



§ 31-25-1216. County officers to levy and collect taxes - lien

It is the duty of the body having authority to levy taxes within such county to levy the taxes certified to it as provided in this part 12. It is the duty of all officials charged with the duty of collecting taxes to collect and enforce such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected and, when collected, to pay the same to the district ordering its levy and collection. The payment of such collections shall be made monthly to the treasurer of the district and paid into the depository thereof to the credit of the district. All taxes levied under this part 12, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same shall constitute a lien, until paid, on and against the property taxed, and such lien shall be considered the same type of lien as that for all other general taxes.



§ 31-25-1217. Property sold for taxes

The taxes provided for in this part 12 shall be included as a part of general ad valorem taxes and shall be paid and collected accordingly. The sale of properties for delinquencies shall be conducted in the manner provided by the statutes of this state for selling property for nonpayment of other ad valorem taxes.



§ 31-25-1218. Reserve fund

When any indebtedness has been incurred by a district, it is lawful for the board to levy taxes and collect revenue for the purpose of creating a reserve fund in such amount as the board may determine, which may be used to meet the obligations of the district for operating charges and depreciation and to provide extensions of and betterments for the improvements of the district.



§ 31-25-1219. Special assessments

(1) In order to defray all or any portion of the costs of the improvements provided by the district, the board may establish special improvement districts within the boundaries of the district. Such special improvement districts may be established whenever in the opinion of the board property in the district will be especially benefited by such improvements. The method of creating special improvement districts, making the improvements, and assessing the costs thereof shall be as provided in part 5 of this article; except that the electors eligible to vote on the question shall be electors as defined in section 31-25-1203 (4) of the district or the special improvement district, as determined by the board, the board shall perform the duties of the governing body, the secretary of the district shall perform the duties of the clerk, and the improvements which may be constructed shall be the improvements which the district is permitted to provide pursuant to this part 12.

(2) (a) In order to defray all or any portion of the costs of providing services, the board may impose special assessments wholly or in part upon real property located within the boundaries of the district. Prior to imposing a special assessment, the board shall adopt a resolution setting a date, which shall be not less than twenty days nor more than forty days after the adoption of the resolution, a time, and a location for a hearing on the question of the imposition of such special assessment and the benefit to be derived by the property upon which such special assessment will be imposed. The resolution shall include a form of notice, which shall describe the property on which the assessment shall be levied, the purposes for which the assessment is to be levied, the proposed method of assessment and the manner of payment thereof, and the right of the owners of the property to be assessed to file a remonstrance petition. Thereupon, the board shall give the notice by publication and cause a copy of said notice to be mailed by first-class mail to each owner of the property to be assessed at his last-known address, as disclosed by the tax records of the county or counties in which the district is located.

(b) On the date and at the time and place specified in the notice, the board shall conduct a hearing for the purpose of considering the desirability of and the need for providing the service and imposing the assessment therefor and determining the special benefits to be received by the properties to be assessed. No assessment shall be imposed if a remonstrance petition objecting to the assessment and signed by the owners of the property which would bear more than one-half of the proposed assessment is filed with the board prior to or at the hearing. After the hearing, the board shall adopt a resolution either approving or disapproving the proposed assessment. The resolution shall apportion the relative benefits to the real properties benefited by the service. Thereafter, the board shall cause to be prepared a local assessment roll. All assessments shall be due and payable at the time and place specified in the assessing resolution and said assessments shall become delinquent if not paid with thirty days of such due date.

(c) The board shall cause to be mailed by first-class mail to each owner of property specified on the assessment roll a notice of the amount of the assessment, the due date, and a statement that the assessment shall constitute a perpetual lien from the date of mailing of the notice in the amount assessed against each lot or tract of land, and a statement that such lien shall have priority over all other liens except general tax liens. As to any subsequent subdivision of any lot or tract of land assessed, the assessment may be apportioned by the board in such manner, if any, as may be provided in the assessing resolution. If any court of competent jurisdiction sets aside any assessment for irregularity in the proceedings, the board may make a new assessment in accordance with the provisions of this subsection (2). If an assessment is not paid within thirty days after its due date, penalty interest on the amount of the assessment shall accrue at the rate established pursuant to section 5-12-106 (2) and (3), C.R.S., until the date of sale or payment.

(d) The assessments imposed by this section shall be collected by the officer of the district designated in the assessment resolution or, by agreement with the municipality, by the municipal treasurer. In the case of a default in the payment of any assessment, the collection officer shall certify to the county treasurer the whole amount of the unpaid assessments. The county treasurer shall advertise and sell all property concerning which such a default has occurred for the payment of the whole of the unpaid assessment, plus penalties and costs of collection. Such advertisement and sale shall be made at the same times, in the same manner, under all the same conditions and penalties, and with the same effect as provided by general law for sales of real estate and default of payment of the general property tax.



§ 31-25-1220. Inclusion or exclusion - petition - notice - hearing

(1) The boundaries of any district organized under the provisions of this part 12 may be changed in the manner prescribed in this section, but the change of boundaries of the district shall not impair or affect its organization or its rights in or to property or any of its rights or privileges whatsoever, nor shall it affect or impair or discharge any contract, obligation, lien, or charge for or upon which the district might be liable or chargeable had any such change of boundaries not been made. The owners of property proposed to be included or excluded may file with the governing body a petition, in writing, requesting that such property be included in or excluded from the district. The petition shall describe the property owned by the petitioners and shall be verified. The petition shall be accompanied by a deposit of moneys sufficient to pay all costs of the inclusion or exclusion proceedings. The clerk of the governing body shall cause notice of the filing of such petition to be given and published, which notice shall state the filing of such petition, the names of the petitioners, descriptions of the property sought to be included or excluded, and the request of said petitioners.

(2) Such notice shall inform all persons having objections to appear at the time and place stated in said notice and show cause why the petition should not be granted. The governing body, at the time and place mentioned or at any time to which the hearing may be adjourned, shall proceed to hear the petition and all objections thereto which may be presented by any person showing cause why said petition should not be granted. The failure of any interested person to show cause shall be deemed as an assent on his part to the inclusion or exclusion of such property as requested for in the petition. If the change of boundaries of the district does not adversely affect the district and if the petition is granted, the governing body shall adopt an ordinance to that effect and file a certified copy of the same with the county clerk and recorder of the county in which the property is located. Thereupon, said property shall be included or excluded from the district.

(3) All property included within or excluded from a district shall thereafter be subject to the levy of taxes for the payment of its proportionate share of any indebtedness of the district outstanding at the time of inclusion or exclusion.



§ 31-25-1221. Board can issue bonds - form

To carry out the purposes of this part 12, the board, with the approval of the municipality if the board is appointed pursuant to section 31-25-1209 (1)(b) or (1)(c), is hereby authorized to issue bonds of the district. Such bonds shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, payable at such times as determined by the board, and shall be due and payable in installments at such times as determined by the board extending not more than twenty years from the date of issuance. The form and terms of said bonds, including provisions for their sale, payment, and redemption, shall be determined by the board. If such bonds are payable from the general ad valorem taxes of the district, such bonds shall not be issued unless first approved at an election held pursuant to section 31-25-1222. Bonds payable solely from revenues derived from sources other than the district's general ad valorem tax may be issued without an election. If the board so determines, such bonds may be redeemable prior to maturity, with or without payment of a premium, but no premium shall exceed three percent of the principal thereof. The bonds shall be executed in the name of and on behalf of the district and signed by the presiding officer of the board with the seal of the district affixed thereto and attested by the secretary of the board. Such bonds shall be in such denominations as the board shall determine. Interest coupons, if any, shall bear the original or facsimile signature of the presiding officer of the board. Under no circumstances shall any of said bonds be held to be an indebtedness, an obligation, or a liability of the municipality in which the district is located, and bonds issued pursuant to the provisions of this part 12 shall contain a statement to that effect.



§ 31-25-1222. Submission of debt question

(1) When any board determines that the interest of said district and the public interest or necessity demand the acquisition, construction, installation, or completion of any improvements or the provision of any service within the district or the making of any contract with the United States or with any person or corporation to carry out the objects or purposes of said district requiring the creation of an indebtedness, said board shall order the submission to the electors of the proposition of issuing such obligations or bonds or creating other indebtedness at an election held for that purpose. Such election shall be held and conducted and the results thereof declared in the manner provided in part 8 of article 1 of title 32, C.R.S. Any such election may be held, on any date selected by the board, separately or may be consolidated or held concurrently with any other regular or special election. The declaration of public interest or necessity required and the provisions for the holding of such election may be included within one and the same resolution, which, in addition to such declaration of public interest or necessity, shall recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the works or improvements, as the case may be, the amount of the principal of the indebtedness to be incurred therefor, and the maximum net effective interest rate to be paid on such indebtedness.

(2) Such resolution shall also fix the date upon which such election shall be held and the manner of holding the same and the method of voting for or against the incurring of the proposed indebtedness or the making of the proposed contract. Such resolution shall appoint a designated election official and provide for the duties thereof.

(3) (Deleted by amendment, L. 96, p. 1771, § 71, effective July 1, 1996.)



§ 31-25-1223. Effect - subsequent elections

If any such proposition is approved at such election in the manner required by part 8 of article 1 of title 32, C.R.S., the district is authorized to incur such indebtedness or obligation, enter into such contract, or issue and sell such bonds of the district, as the case may be, all for the purposes and objects specified in the proposition submitted, in the amount so provided, and at a rate of interest such that the maximum net effective interest rate specified in the proposal is not exceeded. The bonds may be sold at public or private sale, as determined by the board to be in the best interests of the district. Submission of the proposition of incurring such obligation or bonded or other indebtedness at such an election shall not prevent or prohibit submission of the same or other propositions at subsequent elections called for such purpose.



§ 31-25-1224. Confirmation of contract proceedings

(1) In its discretion, the board may file a petition at any time in the district court in and for any county in which the district is located, praying for a judicial examination and determination of any power conferred, or of any securities issued or merely authorized to be issued, or of any taxes, assessments, or service charges levied or otherwise made or contracted to be levied or otherwise made, or of any other act, proceeding, or contract of the district, whether or not such act, proceeding, or contract has been taken or executed, including proposed contracts for any improvement, proposed securities of the district to defray wholly or in part the cost of the project, and the proposed acquisition, improvement, equipment, maintenance, operation, or disposal of any property pertaining thereto (or any combination thereof).

(2) Such petition shall:

(a) Set forth the facts whereon the validity of such power, securities, taxes, assessments, charges, act, proceeding, or contract is founded; and

(b) Be verified by the presiding officer of the district.

(3) Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting, as provided in this part 12.

(4) Notice of the filing of the petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and showing where a full copy of any proceeding or contract therein mentioned may be examined.

(5) The notice shall be served:

(a) By publication at least once a week for five consecutive weeks by five weekly insertions in a newspaper of general circulation in the municipality in which the district is located;

(b) By posting in the office of the district at least thirty days prior to the date fixed in the notice for the hearing on the petition.

(6) Jurisdiction shall be complete after such publication and posting.

(7) Any owner of property within the boundaries of the district or any other person interested in the proceeding or contract or proposed proceeding or proposed contract or in the premises may appear and move to dismiss or answer the petition no less than five days prior to the date fixed for the hearing or within such further time as may be allowed by the court. The petition shall be taken as confessed by all persons who fail so to appear.

(8) The petition and notice shall be sufficient to give the court jurisdiction, and, upon hearing, the court shall examine into and determine all matters and things affecting the question submitted, shall make such findings with reference thereto, and shall render such judgment and decree thereon as the case warrants.

(9) Costs may be divided or apportioned among any contesting parties in the discretion of the trial court.

(10) Review of the judgment of the court may be had as in other similar cases; except that such review shall be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days.

(11) The Colorado rules of civil procedure shall govern in matters of pleading and practice where not otherwise specified in this part 12.

(12) The court shall disregard any error, irregularity, or omission which does not affect the substantial rights of the parties.

(13) All cases in which there may arise a question of the validity of any matter provided for under this section shall be advanced as a matter of immediate public interest and concern and shall be heard at the earliest practicable moment.



§ 31-25-1225. Dissolution procedure

Any district organized pursuant to this part 12 may be dissolved after notice is given, publication is made, and a hearing is held in the manner prescribed by sections 31-25-1206 and 31-25-1207. The dissolution of the district may be initiated by filing in the office of the clerk of the governing body either a petition signed by the persons described in section 31-25-1205 (2) or, in the case of a district which has not filed an operating plan and budget as required by section 31-25-1211 for two years, a resolution of the governing body. After hearing any protests against or objections to dissolution and if the governing body determines that it is for the best interests of all concerned to dissolve the district, it shall so provide by an effective ordinance, a certified copy of which shall be filed in the office of the county clerk and recorder in each of the counties in which the district or any part thereof is located. Upon such filing, the dissolution shall be complete. However, no district shall be dissolved until it has satisfied or paid in full all of its outstanding indebtedness, obligations, and liabilities or until funds are on deposit and available therefor. Notwithstanding any other provision of this section, upon petition of persons who own real or personal property in the service area of the proposed district having a valuation for assessment of not less than fifty percent, or such greater amount as the governing body may provide by ordinance, of the valuation for assessment of all real and personal property in the service area of the proposed district and who own at least fifty percent, or such greater amount as the governing body may provide by ordinance, of the acreage in the proposed district, the district shall be prohibited from incurring any new or increased financial obligations, shall impose its existing taxes, fees, and assessments solely to meet any existing financial obligations, and shall be dissolved as soon as the district has no outstanding financial obligations.



§ 31-25-1226. Correction of faulty notices

In any case that a notice is provided for in this part 12 in which the governing body finds for any reason that due notice was not given, the governing body shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or be abated; but the governing body, in that case, shall order due notice given and shall continue the proceeding until such time as notice is properly given and thereupon shall proceed as though notice had been properly given in the first instance.



§ 31-25-1227. Department of transportation and municipal jurisdiction unimpaired

Nothing in this part 12 shall affect or impair the control and jurisdiction which the department of transportation has over streets and highways which are part of the state highway system or which a municipality has over all property within its boundaries. All powers granted by this part 12 shall be subject to such control and jurisdiction.



§ 31-25-1228. Method not exclusive

Nothing in this part 12 shall repeal or affect any other law or any part thereof, it being intended that this part 12 shall provide a separate method of accomplishing its objects and not an exclusive one.






Part 13 - Public Improvement - Municipal Contracts

§ 31-25-1301. Short title

This part 13 shall be known and may be cited as the "Integrated Delivery Method for Municipal Public Improvements Act".



§ 31-25-1302. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is the policy of the state of Colorado to encourage public contracting procedures that encourage competition, openness, and impartiality to the maximum extent possible.

(b) Competition exists not only in the costs of goods and services, but in the technical competence of the providers and suppliers in their ability to make timely completion and delivery and in the quality and performance of their products and services.

(c) Timely and effective completion of public projects can be achieved through a variety of methods when procuring goods and services for public projects.

(d) In enacting this part 13, the general assembly intends to establish for municipalities and agencies of municipalities an optional alternative public project delivery method.



§ 31-25-1303. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Agency" means any home rule or statutory city, town, territorial charter city, city and county, or any other political subdivision that a municipality may create pursuant to state law that is a budgetary unit exercising construction contracting authority or discretion.

(2) "Contract" means any agreement for designing, building, altering, repairing, improving, demolishing, operating, maintaining, or financing a public project.

(3) "Cost-reimbursement contract" means a contract under which a participating entity is reimbursed for costs that are allowable and allocable in accordance with the contract terms and provisions of this part 13.

(4) "Integrated project delivery" or "IPD" means a project delivery method in which there is a contractual agreement between an agency and a single participating entity for the design, construction, alteration, operation, repair, improvement, demolition, maintenance, or financing, or any combination of these services, for a public project.

(5) "IPD contract" means a contract using an integrated project delivery method.

(6) "Participating entity" means a partnership, corporation, joint venture, unincorporated association, or other legal entity that provides appropriately licensed planning, architectural, engineering, development, construction, operating, or maintenance services as needed in connection with an IPD contract.

(7) "Public project" means any lands, buildings, structures, works, machinery, equipment, or facilities suitable for and intended for use as public property for public purposes or suitable for and intended for use in the promotion of the public health, public welfare, or public education, to the extent the boundaries of an agency and a school district are coterminous, or for the conservation of natural resources, including the planning of any such lands, buildings, improvements, structures, works, machinery, equipment, or facilities. "Public project" shall also include existing lands, buildings, improvements, structures, works, and facilities, as well as improvements, renovations, or additions to any such lands, buildings, improvements, structures, works, or facilities and any operation or maintenance programs for the operation and upkeep of such projects.

(8) "Public purposes" includes, but is not limited to, the supplying of public water services and facilities, public sewer services and facilities, and lands, buildings, improvements, equipment, and facilities for public education, to the extent the boundaries of the agency and the school district are coterminous.



§ 31-25-1304. Integrated project delivery contracts - authorization - effect of other laws

(1) Notwithstanding any other provision of law, any agency may award an IPD contract for a public project under the provisions of this part 13 upon the determination by such agency that integrated project delivery represents a timely or cost-effective alternative for a public project.

(2) Nothing in this part 13 shall be construed as exempting any agency or participating entity from applicable federal, state, or local laws, regulations, or ordinances governing labor relations, professional licensing, public contracting, or other related laws, except to the extent that an exemption is created under such legal authority or is granted by necessary implication from such legal authority.



§ 31-25-1305. Integrated project delivery contracting process - prequalification of participating entities - apprentice training

(1) An agency may prequalify participating entities for an IPD contract by public notice of its request for qualifications prior to the date set forth in the notice. A request for qualifications may contain the following elements and such additional information as may be requested by the agency:

(a) A general description of the proposed public project;

(b) Relevant budget considerations;

(c) Requirements of the participating entity, including:

(I) If the participating entity is a partnership, limited partnership, limited liability company, joint venture, or other association, a listing of all of the partners, general partners, members, joint venturers, or association members known at the time of submission of qualifications;

(II) Evidence that the participating entity, or the constituent entities or members thereof, has completed or has demonstrated the experience, competency, capability, and capacity, financial and otherwise, to complete projects of similar size, scope, or complexity;

(III) Evidence that the proposed personnel of the participating entity have sufficient experience and training to completely manage and complete the proposed public project; and

(IV) Evidence of all applicable licenses, registrations, and credentials required to provide the proposed services for the public project, including but not limited to information on any revocation or suspension of any such license, registration, or credential.

(d) The criteria for prequalification.

(2) From the participating entities responding to the request for qualifications, the agency shall prepare and announce a short list of participating entities that it determines to be most qualified to receive a request for proposal.

(3) Where an apprentice training program certified by the office of apprenticeship located in the employment and training administration in the United States department of labor exists in a county in which all or any portion of the municipality is located, or a comparable program for the training of apprentices is available in such county:

(a) Each participating entity shall demonstrate to the agency that it has access to either the certified program or a comparable alternative; and

(b) Each participating entity shall demonstrate that each of its subcontractors, at any tier, selected to perform work under a contract with a value of two hundred fifty thousand dollars or more has access to either the certified program or a comparable alternative.



§ 31-25-1306. Requests for proposals - evaluation and award of integrated project delivery contracts

(1) An agency shall prepare and publish a request for proposals for each IPD contract that may contain the following elements and such other elements as may be requested by the agency:

(a) The procedures to be followed for submitting proposals;

(b) The criteria for evaluation of a proposal, which criteria may provide for selection of a proposal on a basis other than solely the lowest costs estimates submitted;

(c) The procedures for making awards;

(d) Required performance standards as defined by the participating entity;

(e) A description of the drawings, specifications, or other submittals to be provided with the proposal, with guidance as to the form and the acceptable level of completion of the drawings, specifications, or submittals;

(f) Relevant budget considerations or, for an IPD contract that includes operation or maintenance services, the life-cycle cost analysis for the contract;

(g) The proposed project scheduling; and

(h) The stipend, if any, to be paid to participating entities responding to the request for proposals who appear on the agency's short list pursuant to section 31-25-1305 (2) but whose proposals are not selected for award of the IPD contract.

(2) After obtaining and evaluating proposals according to the criteria and procedures set forth in the request for proposals in accordance with the requirements of subsection (1) of this section, an agency may accept the proposal that, in its estimation, represents the best value to the agency. Acceptance of a proposal shall be by written notice to the participating entity that submitted the accepted proposal.

(3) With respect to performance under each IPD contract, the participating entity shall comply with all laws applicable to public projects.

(4) Notwithstanding any other provision of law, a participating entity selected for award of an IPD contract is not required to be licensed or registered to provide professional services as defined in section 24-30-1402 (6), C.R.S., if the person or firm actually performing any such professional services on behalf of the participating entity is appropriately licensed or registered and if the participating entity otherwise complies with applicable state licensing laws and requirements related to such professional services.



§ 31-25-1307. Supplemental provisions

The governing body of an agency may establish supplemental provisions that are designed to implement the provisions of this part 13.









Article 30 - Fire - Police - Sanitation

Part 1 - Fire, Police, or Street Department - Paid - Civil Service

§ 31-30-101. Authority to provide for classified departments

The governing body of any city or town may provide by ordinance for a paid fire department, a paid police department, or a paid street department or all of same and may fix, define, and classify the various grades of employment in such departments, which grades and classifications shall be based upon the nature of the services to be rendered and the duties to be performed and shall also fix uniform wages and salaries to be paid to all employees in each particular class, which wages may be lowered or increased uniformly for each class from time to time.



§ 31-30-102. Civil service commission - withdrawal

The governing body of any city or town in the state maintaining a paid police department, a paid fire department, or a paid street department may establish a commission which shall be known as "the city (town) of ... fire and police and street department civil service commission". Said governing body shall not have the authority to withdraw said departments from operation of such system unless and until the withdrawal thereof has been submitted to the registered electors of said city or town at a special or regular election held in said city or town pursuant to an ordinance properly passed submitting the same to said electors and has been approved by not less than a majority vote of said electors voting on such proposition.



§ 31-30-103. Purpose

It is the intent of this part 1 to enable the governing body of any city or town within this state to adopt by ordinance such civil service system for fire, police, or street departments as may be adaptable to the size and type of city or town involved and consist of a comprehensive civil service system as in the sound discretion of said governing body may be for the best interests of the public service in said city or town. The provisions of this part 1 shall not apply to or in any way annul, repeal, or set aside the civil service provisions in force on or before May 17, 1939, in any city or town.



§ 31-30-104. Contract for conducting examination

The governing body of any city or town may contract with the governing body of any municipality or county within this state or with any department of the state for the conducting of competitive examinations to ascertain the fitness of applicants for positions and employment in the fire, police, or street department or all of same and for the performance of any other service in connection with personnel selection and administration.



§ 31-30-105. Ordinance - violation

(1) Any ordinance adopted by the governing body of any city or town under the provisions of this part 1 shall include the following provisions and penalty for violation thereof: No person holding an office or place in a fire, police, or street department placed by the governing body under a civil service system pursuant to the provisions of this part 1 shall seek or accept election, nomination, or appointment as an officer of a political club or organization; take an active part in a county or municipal political campaign; serve as a member of a committee of such club, organization, or circle; seek signatures to any petition provided for by any law; act as a worker at the polls; or distribute badges, pamphlets, dodgers, or handbills of any kind favoring or opposing any candidate for election or for nomination to a public office, whether county or municipal. Nothing in this part 1 shall prevent any such officer or employee from becoming or continuing to be a member of a political club or organization, attending a political meeting, or enjoying entire freedom from all interference in casting his vote.

(2) Any willful violation of this section or violation through culpable negligence is sufficient grounds to authorize the discharge of any firefighter, police officer, or street department employee.



§ 31-30-106. Police to provide identification cards to retired peace officers upon request - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Peace officer" means a certified peace officer described in section 16-2.5-102, C.R.S.

(b) "Photographic identification" means a photographic identification that satisfies the description at 18 U.S.C. sec. 926C (d).

(2) Except as described in subsection (3) of this section, on and after August 7, 2013, if a police department of a city or town has a policy, on August 7, 2013, of issuing photographic identification to peace officers who have retired from the police department, and the police department discontinues said policy after August 7, 2013, the police department shall continue to provide such photographic identification to peace officers who have retired from the police department if:

(a) The peace officer requests the identification;

(b) The peace officer retired from the police department before the date upon which the police department discontinued the policy; and

(c) The peace officer is a qualified retired law enforcement officer, as defined in 18 U.S.C. sec. 926C (c).

(3) Before issuing or renewing a photographic identification to a retired law enforcement officer pursuant to this section, a law enforcement agency of the state shall complete a criminal background check of the officer through a search of the national instant criminal background check system created by the federal "Brady Handgun Violence Prevention Act", Pub.L. 103-159, the relevant portion of which is codified at 18 U.S.C. sec. 922 (t), and a search of the state integrated criminal justice information system. If the background check indicates that the officer is prohibited from possessing a firearm by state or federal law, the law enforcement agency shall not issue the photographic identification.

(4) The police department may charge a fee for issuing a photographic identification to a retired peace officer pursuant to subsection (2) of this section, which fee shall not exceed the direct and indirect costs assumed by the police department in issuing the photographic identification.

(5) Notwithstanding any provision of this section to the contrary, a police department shall not be required to issue a photographic identification to a particular peace officer if the chief administrative officer of the police department elects not to do so.

(6) If a police department denies a photographic identification to a retired peace officer who requests a photographic identification pursuant to this section, the police department shall provide the retired peace officer a written statement setting forth the reason for the denial.



§ 31-30-107. Disclosure of knowing misrepresentation by a peace officer required - disclosure waivers - reports - definitions

(1) Subject to the limitations of this section, a municipal police department or town marshal's office that employs, employed, or deputized on or after January 1, 2010, a peace officer who applies for employment with another Colorado law enforcement agency shall disclose to the hiring agency information, if available, indicating whether the peace officer's employment history included any instances in which the peace officer had a sustained violation for making a knowing misrepresentation:

(a) In any testimony or affidavit relating to the arrest or prosecution of a person or to a civil case pertaining to the peace officer or to the peace officer's employment history; or

(b) During the course of any internal investigation by a law enforcement agency, which investigation is related to the peace officer's alleged criminal conduct; official misconduct, as described in section 18-8-404 or 18-8-405, C.R.S.; or use of excessive force, regardless of whether the alleged criminal conduct, official misconduct, or use of excessive force occurred while the peace officer was on duty, off duty, or acting pursuant to a service contract to which the peace officer's employing agency is a party.

(2) The disclosure described in subsection (1) of this section is required only upon the presentation of a written waiver to a municipal police department or town marshal's office, which waiver explicitly authorizes the municipal police department or town marshal's office to disclose the information described in said subsection (1), has been signed by the applicant peace officer, and identifies the Colorado law enforcement agency that is considering the applicant peace officer for employment. A municipal police department or town marshal's office that receives such a waiver shall provide the disclosure to the Colorado law enforcement agency that is considering the applicant peace officer for employment not more than seven days after such receipt.

(3) A municipal police department or town marshal's office is not required to provide the disclosure described in subsection (1) of this section if the police department or town marshal's office is prohibited from providing such disclosure pursuant to a binding nondisclosure agreement to which the police department or town marshal's office is a party, which agreement was executed before August 5, 2015.

(4) (a) A municipal police department or town marshal's office shall notify the local district attorney whenever the municipal police department or town marshal's office learns that any peace officer of the municipal police department or town marshal's office has made a knowing misrepresentation:

(I) In any testimony or affidavit relating to the arrest or prosecution of a person or to a civil case pertaining to the peace officer or to the peace officer's employment history; or

(II) During the course of any internal investigation by a law enforcement agency, which investigation is related to the peace officer's alleged criminal conduct; official misconduct, as described in section 18-8-404 or 18-8-405, C.R.S.; or use of excessive force, regardless of whether the alleged criminal conduct, official misconduct, or use of excessive force occurred while the peace officer was on duty, off duty, or acting pursuant to a service contract to which the peace officer's employing agency is a party.

(b) A municipal police department or town marshal's office shall provide the notice described in paragraph (a) of this subsection (4) not more than seven days after the municipal police department or town marshal's office learns that a peace officer of the municipal police department or town marshal's office has made a knowing misrepresentation, as described in said paragraph (a).

(5) A municipal police department or town marshal's office is not liable for complying with the provisions of this section.

(6) As used in this section, unless the context requires otherwise, "state or local law enforcement agency" means:

(a) The Colorado state patrol created pursuant to section 24-33.5-201, C.R.S.;

(b) The Colorado bureau of investigation created pursuant to section 24-33.5-401, C.R.S.;

(c) A county sheriff's office;

(d) A municipal police department;

(e) The division of parks and wildlife within the department of natural resources created pursuant to section 24-1-124, C.R.S.; or

(f) A town marshal's office.



§ 31-30-108. Peace officer hiring - required use of waiver - definitions

(1) A municipal police department or town marshal's office shall require each candidate that it interviews for a peace officer position who has been employed by another law enforcement agency or governmental agency to execute a written waiver that explicitly authorizes each law enforcement agency or governmental agency that has employed the candidate to disclose the applicant's files, including internal affairs files, to the municipal police department or town marshal's office interviewing the candidate and releases the interviewing agency and each law enforcement agency or governmental agency that employed the candidate from any liability related to the use and disclosure of the files. A law enforcement agency or governmental agency may disclose the applicant's files by either providing copies or allowing the municipal police department or town marshal's office to review the files at the law enforcement agency's office or governmental agency's office. A candidate who refuses to execute the waiver shall not be considered for employment by the department or office. The department or office interviewing the candidate shall, at least twenty-one days prior to making the hiring decision, submit the waiver to each law enforcement agency or governmental agency that has employed the candidate. A state or local law enforcement agency or governmental agency that receives such a waiver shall provide the disclosure to the municipal police department or town marshal's office that is interviewing the candidate not more than twenty-one days after such receipt.

(2) A state or local law enforcement agency is not required to provide the disclosures described in subsection (1) of this section if the agency is prohibited from providing the disclosure pursuant to a binding nondisclosure agreement to which the agency is a party, which agreement was executed before June 10, 2016.

(3) A state or local law enforcement agency or governmental agency is not liable for complying with the provisions of this section or participating in an official oral interview with an investigator regarding the candidate.

(4) As used in this section, unless the context otherwise requires:

(a) "Files" means all performance reviews, any other files related to job performance, administrative files, grievances, previous personnel applications, personnel-related claims, disciplinary actions, and all complaints, early warnings, and commendations, but does not include nonperformance or conduct-related data, including medical files, schedules, pay and benefit information, or similar administrative data or information.

(b) "State or local law enforcement agency" means:

(I) The Colorado state patrol created pursuant to section 24-33.5-201, C.R.S.;

(II) The Colorado bureau of investigation created pursuant to section 24-33.5-401, C.R.S.;

(III) A county sheriff's office;

(IV) A municipal police department;

(V) The division of parks and wildlife within the department of natural resources created pursuant to section 24-1-124, C.R.S.; or

(VI) A town marshal's office.



§ 31-30-109. Mental health professionals - grant applications encouraged - definition - repeal

(1) Each municipal police department is encouraged to adopt a policy whereby mental health professionals, to the extent practicable, provide:

(a) On-scene response services to support officers' handling of persons with mental health disorders; and

(b) Counseling services to officers of the police department.

(2) In implementing a policy as described in subsection (1) of this section, a municipal police department shall not require a mental health professional to counsel both a person with a mental health disorder and an officer if, in the judgment of the mental health professional, doing so would constitute a conflict of interest or a breach of a professional code of ethics.

(3) For the purposes of this section, each municipal police department is encouraged to apply annually for a grant from the peace officers mental health support grant program created in section 24-32-3501.

(4) As used in this section, "mental health professional" means a mental health professional licensed to practice medicine pursuant to part 1 of article 36 of title 12 or a person licensed as a mental health professional pursuant to article 43 of title 12.

(5) This section is repealed, effective September 1, 2027.






Part 2 - Firefighters' Civil Service

§ 31-30-201. Authorization - petition - election

(1) All cities or towns organized under the general laws of this state which have paid fire departments are authorized to adopt civil service regulations pertaining to such departments in the following manner:

(a) The governing body may, and upon the petition of registered electors in number not less than fifteen percent of the last preceding vote for mayor shall, submit the question of accepting civil service provisions relative to such fire department to a vote of the registered electors at the next regular election. If a petition is submitted, the signatures to such petition shall be acknowledged before a notary public and need not be all on one paper. The ordinance or resolution calling for submission of the question shall provide for classification of all members of the fire department.

(b) The election notice shall state that the question is submitted for the purpose of ascertaining whether or not the city or town will adopt civil service regulations relative to said fire department. The election shall be conducted as nearly as may be in accordance with the provisions of the "Colorado Municipal Election Code of 1965". The ballots or voting machine tabs shall contain the words "For the Merit System" and "Against the Merit System".

(c) If, upon the official determination of the result of such election, it appears that a majority of all the votes cast are for the adoption of the merit system under civil service regulations, this part 2 and all rules made under this part 2 shall immediately be in full force and effect in said city or town.



§ 31-30-202. Commissioners appointed - terms - vacancies - expenses allowed

Immediately upon the adoption of the merit system under civil service regulations, the governing body shall appoint three persons as civil service commissioners who shall be known and designated as the board of civil service commissioners or board of public safety to serve for six years, four years, and two years, respectively, from the date of their appointment and until their successors are appointed and qualified. Every alternate year the governing body shall appoint one person, as the successor of the commissioner whose term shall expire, to serve for the term of six years from the date of the appointment and until a successor is appointed and qualified. Any vacancy may be filled for the unexpired term by appointment by the governing body. At no time shall more than two commissioners be members of the same political party. Said commissioners shall serve without compensation but shall be paid their necessary expenses actually incurred in the discharge of their official duties.



§ 31-30-203. Merit

Appointments and employment in and promotion to said fire department and said classified civil service shall be made according to merit and fitness, to be ascertained by competitive tests of competency except as provided in section 31-30-206.



§ 31-30-204. Removal - public hearings

The classified civil service of the said city or town shall comprise all members of the fire department. Persons in the classified civil service shall hold their respective positions and be graded according to their competency, which shall be the same for all persons having like duty; except that the members of any paid fire department holding positions on the same at the time said city or town adopts the provisions of this part 2 shall retain their respective positions until removed after a public hearing for good cause shown, as provided in this section. They shall be removed or discharged only upon written charges which shall be filed by the head of the department or by any citizen of the city or town acting for the good of the service, to be promptly acted upon by the commission. All hearings before the commission shall be open to the public. No person shall be discharged for a political or religious reason. In case of emergency, the commission shall authorize the temporary appointment of members to the fire department without competitive tests for a period of not to exceed ninety days.



§ 31-30-205. Commission to make rules

The making or enforcement of rules to carry out the purpose of the classified civil service of such city or town, the alteration and discharge of such rules, the conducting of all competitive tests and determination of all removals or discharge cases, and the standardization in such classified civil service shall be vested in the commission. No person in the classified civil service shall be paid until a certificate is made by the commission that his appointment is made pursuant to law.



§ 31-30-206. Positions retained

All persons holding regular positions in the classified civil service, as defined by this part 2, at the time of the adoption of the civil service provision, as provided in this part 2, shall retain their respective positions without examination or further appointment. In all other respects said persons shall be subject to the provisions and rules of this part 2.



§ 31-30-207. Commission to make inquiries - record - report

(1) It is the duty of the commission to investigate alleged breaches of this part 2 and its rules, and in the course of such investigations they, or any of them, may subpoena witnesses, administer oaths, and compel the testimony of witnesses and production of books, papers, and records relative to such inquiry, and it is the duty of such persons so subpoenaed to appear and testify and to produce such books, papers, and records as are called for in such subpoena. Should the person subpoenaed fail to appear and testify or produce documentary evidence, the commission may apply to the district court for an order compelling compliance with the subpoena. Failure to obey the order of the court shall be punishable as a contempt of court. The commission shall keep records of its proceedings and of all examinations held by it or under its authority. All records and documents filed by the commission shall be filed as public records. The minutes of the commission shall be kept in a separate book and shall be open to the public at all reasonable times.

(2) The commission, on or before the December 1 preceding each regular session of the governing body, shall make a report to the governing body of its work during the preceding year and include therein all rules adopted and any suggestions for legislation to carry out the purposes of the civil service.



§ 31-30-208. Fee of applicants

Every applicant for examination shall pay the commission a fee of one dollar for the purpose of defraying the expenses of conducting such examination. All moneys received or collected by the commission shall be paid into the municipal treasury and shall be placed by the treasurer in a separate fund to the credit of the commission for the use of said commission. No person shall be examined unless such fee has been paid.



§ 31-30-209. Powers of commission

The commission has the power to make and enforce all rules and regulations, which rules and regulations shall be printed for distribution. No rule shall become effective until five days after publication of the same in some newspaper in said city or town.



§ 31-30-210. Qualifications - notice of examination

Applicants for appointment shall be citizens of the United States and reside in the city and county of such municipality for one year next preceding the date of their application. All examinations shall be impartial and only relate to the fitness of such persons examined for the service they wish to enter. No question shall relate to political or religious affiliation, and no appointment shall be affected in any manner by such political or religious affiliation. Notice of time, place, and scope of such examination shall be given in said notice published in said paper. No person shall be certified to appointment whose standing shall be less than sixty-five percent of complete proficiency. Preference shall be given to persons honorably discharged from the naval or military service of the United States and whose qualifications are otherwise equal.






Part 3 - Pension - Police - General



Part 4 - Pension - Firefighters' - General



Part 5 - Firefighters' Pensions - Cities of Over 100,000



Part 6 - Policemen's Pensions - Cities of Over 100,000



Part 7 - Pension Funds - Investment - Personnel Insurance



Part 8 - Policemen's and Firefighters' Pension Reform Law



Part 9 - Policemen's and Firefighters' Pension Reform Commission



Part 10 - Members' Benefits



Part 11 - Volunteer Firefighter Pension Act

§ 31-30-1101. Short title

This part 11 shall be known and may be cited as the "Volunteer Firefighter Pension Act".



§ 31-30-1102. Definitions

As used in this part 11, unless the context otherwise requires:

(1) "Board" means the board of trustees of the volunteer firefighter pension fund that is created in a municipality or district under this part 11.

(2) "District" means a fire protection district or county improvement district in this state having fire department members and offering fire protection services, and any county that provides funding, including volunteer pension funding, through intergovernmental cooperation for the provision of fire protection services.

(3) "Fire and police pension association" means the association created by section 31-31-201.

(4) "Fire department member" means a volunteer firefighter who is in a fire department that serves a municipality, county, or district and who accrues benefits in the volunteer firefighter pension fund.

(5) "Fund" means the volunteer firefighter pension fund provided in this part 11.

(6) "Municipality" means a municipality in this state that maintains a regularly organized volunteer fire department and that offers fire protection services.

(7) "Plan" means a program of benefits provided under this part 11.

(7.5) "Previous net valuation" means an amount equal to the total valuation for assessment certified by the county assessor pursuant to section 39-5-128, C.R.S., and amended pursuant to section 39-1-111 (5), C.R.S., less the valuation for assessment that has been divided for an urban renewal area pursuant to section 31-25-107 (9) or for a downtown development authority pursuant to section 31-25-807 (3) for the property tax year in which the municipality or district made a contribution to the fund. If the total valuation for assessment certified by the county assessor, as amended, does not include the valuation for assessment that has been divided for an urban renewal area, such urban renewal valuation for assessment shall not be subtracted from the total valuation for assessment.

(8) "Retired fire department member" means a volunteer firefighter who is not on active duty and who receives pension benefits from the volunteer firefighter pension fund.

(9) (a) "Volunteer firefighter" means a firefighter who renders service to a fire department in a municipality, county, or district, who does not receive compensation as a firefighter, and who is not classified as an employee for purposes of the federal "Fair Labor Standards Act of 1938", as amended, based on payments, fees, or benefits that the firefighter receives. "Volunteer firefighter" may include other designations or titles given to firefighters provided that the firefighter meets all of the requirements for being a volunteer firefighter in this part 11.

(b) For the purposes of this subsection (9), "compensation" does not include:

(I) Actual expenses incurred by and reimbursed to a volunteer firefighter;

(II) (Deleted by amendment, L. 2010, (SB 10-021), ch. 17, p. 79, § 1, effective August 11, 2010.)

(III) Participation in or receipt of benefits from the fund;

(IV) Participation in or receipt of benefits upon termination of volunteer services to any district or municipality provided as part of an internal revenue code qualified volunteer service award plan established for the benefit of volunteer firefighters;

(V) Payments from federal moneys, either through the district or municipality or to the volunteer firefighter directly, for participation in a temporary emergency incident;

(VI) Nominal fees or benefits paid on a per-call basis or as part of an annual merit or recognition award program or other incentive award program.



§ 31-30-1103. Board of trustees - fund

(1) In any municipality or district that maintains a regularly organized volunteer fire department, there is created a board of trustees of the volunteer firefighter pension fund. The board:

(a) Shall manage, use, and disburse moneys in the fund according to its rules and bylaws and this part 11;

(b) Shall supervise and control the fund;

(c) May take all necessary steps and pursue all necessary remedies to preserve the fund.



§ 31-30-1104. Board - municipality

(1) In a municipality, the board must consist of the following members:

(a) The mayor for a term equal to the mayor's tenure as mayor;

(b) The municipal treasurer or finance officer for a term equal to the treasurer's or finance officer's tenure with the municipality;

(c) Two other persons appointed by and for terms determined by the governing body of the municipality; and

(d) (I) Prior to August 6, 2014, three fire department members serving the municipality who are elected by the fire department members of those fire departments for three-year terms.

(II) Beginning at the next election to elect a board member pursuant to this paragraph (d) after August 6, 2014, three individuals elected from one or more of the following groups to the extent such groups exist at the time of election: Fire department members, retired fire department members, or retired fire department members returned to active service pursuant to section 31-30-1132. The three individuals shall be elected by the fire department members, retired fire department members, and retired fire department members returned to active service of those fire departments and shall serve for three-year terms as such terms exist on August 6, 2014. Nothing in this subparagraph (II) shall be construed to effect the term of any person serving on the board of a municipal volunteer firefighter pension board pursuant to subparagraph (I) of this paragraph (d) on August 6, 2014.

(2) The board shall elect a president and secretary from its members. The municipal treasurer or finance officer shall serve as the ex officio treasurer of the board.

(3) Repealed.



§ 31-30-1105. Board - fire protection district

(1) In a fire protection district, the board must consist of the following members:

(a) The board of directors of the fire protection district for terms equal to their tenure on the fire protection district board;

(b) The treasurer of the board of the fire protection district who shall be treasurer of the fund for a term equal to the treasurer's tenure on the fire protection district board; and

(c) (I) Prior to August 15, 2010, two fire department members elected by the fire department members for two-year terms; except that, at the initial election, one member shall be elected for two years and one member for one year. In all subsequent elections, these members shall be elected for two years.

(II) (A) On and after August 15, 2010, two individuals elected from one or more of the following groups to the extent such groups exist at the time of election: Fire department members, retired fire department members, or retired fire department members returned to active service pursuant to section 31-30-1132. All members in each group existing at the time of election shall be given the opportunity to vote for the two individuals. The two individuals shall serve for two-year terms; except that, at the initial election, one individual shall be elected for two years and one individual for one year. In all subsequent elections, these individuals shall be elected for two years.

(B) Nothing in sub-subparagraph (A) of this subparagraph (II) shall be construed to limit the term of a board member elected pursuant to subparagraph (I) of this paragraph (c).

(2) The board shall elect a president and secretary from its members.

(3) The treasurer of the board shall obtain a bond paid from the fund in an amount determined by the board.



§ 31-30-1106. Board - county improvement district

(1) In a county improvement district, the board must consist of the following members:

(a) One county commissioner of the county in which the district is located for a term equal to the commissioner's tenure as county commissioner;

(b) The county treasurer for a term equal to the treasurer's tenure with the county;

(c) Three residents of the county obligated to pay real or personal property taxes who are appointed by the county commissioners for staggered terms determined by the county commissioners; and

(d) Two fire department members for two-year terms.

(2) The treasurer of the fund shall obtain a bond paid from the fund in an amount determined by the board.



§ 31-30-1107. Board - consolidation or merger

(1) If a municipality or district merges or consolidates with one or more municipalities or districts, the former trustees of the various volunteer firefighter pension funds of the consolidated or merged municipalities or districts shall:

(a) Elect seven persons from their members, not more than three of whom are fire department members, to serve as trustees of the volunteer firefighter pension fund of the consolidated or merged fund with due regard to equal representation;

(b) Cease to hold office if they are not elected under paragraph (a) of this subsection (1).

(2) The trustees of the consolidated or merged fund shall elect from its members a president, secretary, and treasurer. The treasurer of the consolidated or merged district's fund shall obtain a bond paid from the fund in an amount determined by the board.



§ 31-30-1108. Board powers and duties

(1) A board created by this part 11 to control a fund:

(a) Shall adopt necessary rules that are not inconsistent with this part 11 for the management and discharge of its duties, for its own government and procedure, and for the preservation and protection of the fund;

(b) Shall hear and decide each application for benefits under this part 11 in accordance with section 24-4-105, C.R.S. Action on an application is final and conclusive; except that, if in the opinion of a board, justice demands reconsideration of the action, the board may reverse the action.

(c) Shall keep and preserve a record of the action and all other matters properly before the board;

(d) May make agreements with the fire and police pension association to administer the plan and manage the funds of the plan for investment in accordance with section 31-31-705;

(e) May consolidate its fund with the fund of another municipality or district and shall administer the consolidated funds as a single fund if in the opinion of the board the total moneys allocated to a fund by a municipality or district are inadequate to sustain a proper fund for retirement or for the other purposes of the fund under this part 11. The boards of these single funds may consolidate the funds under conditions and terms provided in an agreement consistent with this part 11.



§ 31-30-1109. Attorney representation

(1) The attorney for a municipality or district shall:

(a) When required by the board, advise the board on all matters pertaining to the board's duties and management of the fund;

(b) Represent and defend the board in any suit or action at law or in equity brought against the board; and

(c) Bring all suits and actions on the board's behalf as the board requires or requests.

(2) If a conflict between a board and a municipality or district exists, the board may obtain an attorney to represent the board in any action described in this section at the board's expense.



§ 31-30-1110. Property tax - other tax revenue

(1) The governing body of a municipality with a population of less than one hundred thousand, the board of directors of each fire protection district, the board of county commissioners, or the board of a county improvement district may levy and set apart a tax for each year of not more than one mill on the taxable property in the municipality, county, or district. The governing body or board shall contribute the proceeds of this tax, if any, to the municipality's, county's, or district's fund. The total tax levied under this section and section 31-30.5-403 (1), if any, for a fire department that has both paid and volunteer firefighters must not exceed one mill on the taxable property in the municipality, county, or district. Any new tax or an increase in the mill levy under this section shall comply with the voter approval requirements under section 20 of article X of the state constitution.

(2) The governing body of a municipality with a population of less than one hundred thousand, the board of directors of a fire protection district, the board of county commissioners, or the board of a county improvement district may contribute the proceeds of any other tax that the municipality, county, or district is authorized to collect to the municipality's, county's, or district's fund.



§ 31-30-1111. Contribution to fund

(1) In addition to any tax revenues contributed under section 31-30-1110, the fund also consists of any:

(a) Moneys given to the board or fund by a person for the use and purpose for which the fund is created. The board may take any money, personal property, or real estate, or interest therein by gift, grant, devise, or bequest as trustees for the use and purpose for which the fund is created;

(b) Moneys, fees, rewards, or emoluments of any nature and description that are paid or given to the fund; and

(c) Moneys provided by the state under section 31-30-1112.

(2) Fund moneys are held in trust for the exclusive use and benefit of the fire department members and retired fire department members and their surviving spouses, dependent children, dependent parents, and other beneficiaries in accordance with this part 11.



§ 31-30-1112. State contributions - intent

(1) (a) Repealed.

(b) On and after July 1, 2004, the state treasurer shall transfer moneys to the department of local affairs for distribution as provided in this section to assist in funding volunteer firefighter pension plans. The department of local affairs shall distribute moneys for funding volunteer firefighter pension plans affiliated with the fire and police pension association pursuant to section 31-31-705 directly to the fire and police pension association as the administrator of the plan. The association shall credit the transferred moneys to the assets of the plan for which they are transferred.

(2) (a) State contributions to any municipality or district must equal ninety percent of all amounts contributed by the municipality or district under section 31-30-1110 in the previous year, but, notwithstanding any other provision of this part 11, the state contribution shall not exceed one-half mill on the previous net valuation for assessment of the municipality or district assuming one hundred percent collection.

(b) A municipality or district that was contributing an amount necessary to pay volunteer firefighter pensions in excess of three hundred dollars per month shall receive state contributions under paragraph (a) of this subsection (2) in an amount not to exceed one-half mill on the previous net valuation for assessment of the municipality or district assuming one hundred percent collection but based upon the greater of:

(I) The contribution that was actuarially required to pay a pension of three hundred dollars per month in the previous year, as determined by the municipality or district; or

(II) The highest actual contribution received by the municipality or district during the calendar year 1998, 1999, 2000, or 2001, irrespective of whether the state contribution was authorized by law at the time it was made. In the event of a consolidation or merger of two or more municipalities or districts, the sum of the highest actual contribution received by each consolidating or merging municipality or district during the calendar year 1998, 1999, 2000, or 2001 shall be the state contribution of the surviving consolidated or merged entity for the purposes of this subparagraph (II).

(c) and (c.5) (Deleted by amendment, L. 2002, p. 504, § 1, effective July 1, 2002.)

(d) The board in any municipality or district shall not increase benefits above the following amounts unless the increase is approved by the governing body of the municipality or district and an actuarial review indicates a higher payment is actuarially sound:

(I) For volunteer firefighter pensions, three hundred dollars per month;

(II) For a short-term disability monthly annuity pursuant to section 31-30-1121, one hundred fifty dollars per month;

(III) For a retirement pension pursuant to section 31-30-1123, two hundred dollars per month;

(IV) For survivor benefits pursuant to section 31-30-1127, one hundred fifty dollars per month; or

(V) For funeral benefits pursuant to section 31-30-1129, one hundred dollars.

(e) In no event shall a municipality or district receive less than one thousand dollars if the municipality or district contribution to its fund is equal to or greater than one-half mill on the previous net valuation for assessment of the municipality or district.

(f) (Deleted by amendment, L. 2002, p. 504, § 1, effective July 1, 2002.)

(g) The moneys necessary to make the state's contribution under this section shall be derived from the proceeds of the tax imposed by section 10-3-209, C.R.S., as follows:

(I) (A) Repealed.

(B) As of July 1, 2004, the department of local affairs shall be responsible for disbursing the state contribution to each municipality and district. On or before October 31, 2004, and on or before October 31 of each year thereafter, the state treasurer shall transfer the amount necessary to provide contributions equal to the contributions made by the state to each municipality and district during the calendar year 1979 to the department for disbursement to the fund of each municipality or district.

(II) (A) Repealed.

(B) To the extent that the state's contribution under this section exceeds contributions made by the state during the calendar year 1979, the state treasurer shall transfer the excess amounts from the proceeds of the tax imposed by section 10-3-209, C.R.S., to the department of local affairs on or before October 31, 2004, and on or before October 31 of each year thereafter, for disbursement to the municipality or district's funds.

(C) Moneys transferred under this subparagraph (II) shall be separate from and in addition to moneys transferred under section 31-30.5-307 (2) and do not revert to the general fund but are available for the purposes provided in this section.

(h) (I) Repealed.

(II) As of July 1, 2004, the executive director of the department of local affairs or the director's designee shall be responsible for providing the accidental death and disability insurance policy for volunteer firefighters as provided in sections 31-30-1134 and 31-31-202 (4)(d). In addition to any other transfers required by this section, on or before October 31, 2004, and on or before October 31 of each year thereafter, the state treasurer shall transfer from the proceeds of the tax imposed by section 10-3-209, C.R.S., to the department such moneys as may be necessary to pay for the accidental death and disability insurance policy for volunteer firefighters and the administrative costs of providing such policy.

(i) Moneys transferred pursuant to this section shall be included for information purposes in the general appropriation bill or in supplemental appropriation bills to comply with the limitation on state fiscal year spending imposed by section 20 of article X of the state constitution and section 24-77-103, C.R.S.

(j) It is the intent of the general assembly to continually fund volunteer firefighter pension plans.

(3) (a) The department of local affairs shall work with the municipalities and the districts to develop a procedure by which municipalities and districts apply to receive state assistance moneys distributed pursuant to this section. The application procedure must ensure that the department can verify the amount of money to which each municipality and district is entitled before the department transfers funds to the municipalities and districts each year.

(b) The department of local affairs shall work with the joint budget committee to develop a procedure that allows any municipality or district to apply for a late disbursement of moneys in the event that such municipality or district made a good faith effort, but was unable to comply with the application procedure created pursuant to paragraph (a) of this subsection (3) due to a delay in preparing a financial statement or completing a required audit or actuarial study.

(4) (a) The department of local affairs may impose a nonrefundable application fee in an amount to be determined by the department on any municipality or district that applies to the department for state assistance moneys distributed pursuant to this section. The application fee may be on a sliding scale based on the amount of state assistance moneys distributed to each fund pursuant to this section in the previous year.

(b) All revenue collected by the department of local affairs from the fee imposed pursuant to paragraph (a) of this subsection (4) shall be transmitted to the state treasurer who shall credit the revenue to the volunteer fire department application fund, which fund is hereby created in the state treasury. The moneys in the fund shall be continuously appropriated to the department for the purpose of covering the direct costs of administering the distribution of the state contribution moneys pursuant to this section.

(5) The department of local affairs shall have the authority to contract with any entity for the purpose of complying with the requirements of this section.

(6) Repealed.



§ 31-30-1113. Fund investments

(1) The board may invest all or any part of fund moneys in the name of the board's treasurer or in the name of a custodian or custodians appointed by the board under this section in interest-bearing obligations of the United States, in interest-bearing bonds of this state, in general obligation bonds of municipalities, whether organized under general law or article XX of the state constitution, or in any depository stated in section 24-75-603, C.R.S., and secured as provided in articles 10.5 and 47 of title 11, C.R.S. By written resolution, the board may appoint one or more persons to act as a custodian or custodians, in addition to the treasurer, to deposit or cause to be deposited all or part of the fund in any state or national bank or any state or federally chartered savings and loan association in this state. The appointed persons shall give surety bonds, and the board shall determine the bonds' amounts, form, and purposes. These securities and evidences of investment shall be deposited with the treasurer of the municipality or district.

(2) Upon the board's direction, the treasurer of a municipality or district may invest part of the fund available for investment, with or without one or more other volunteer firefighter pension funds, in a noninsured trust pension plan with a bank or trust company authorized to exercise trust powers in this state as a trustee. The trustee's investment of fund moneys is governed by article 1.1 of title 15, C.R.S.

(3) Notwithstanding subsection (1) of this section, the board may invest all or any part of fund moneys in the name of the board's treasurer or in the name of a custodian or custodians appointed by the board under this section in one or more of the following:

(a) Any public-private initiative with the department of transportation, as defined in section 43-1-1201 (3), C.R.S.;

(b) Bonds issued for turnpikes in accordance with part 2 of article 3 of title 43, C.R.S.; or

(c) Repealed.

(d) Any other public-private initiative program for transportation system projects in Colorado authorized by law.

(4) The board may give preference to the investments described in subsection (3) of this section if such investments are consistent with sound investment policy.



§ 31-30-1114. Fund investment in insurance

(1) Except as provided in subsection (2) of this section and with the concurrence of sixty-five percent of the fire department members voting thereon and sixty-five percent of the retired fire department members voting thereon, the board may:

(a) Insure the fire department members under the following insurance policies issued by companies authorized to do business in this state:

(I) Individual, group, or blanket life, endowment, or annuity insurance;

(II) Variable annuity insurance; or

(III) Disability or liability insurance; and

(b) Spend any part of the fund to pay premiums on these policies.

(2) The board shall not spend fund moneys to purchase insurance if the expenditure would impair the pension fund's ability to:

(a) Pay annuities to a fire department member, surviving spouse, or dependent parent or child receiving annuities; or

(b) Meet the future requirements of pensions, benefits, and awards under the plan.

(3) The board must be the beneficiary of any insurance policies, and the proceeds of the insurance policies shall be paid to the board as an addition to the fund.



§ 31-30-1115. Warrants

(1) Officers of the municipality or district who are designated by law to draw warrants on the treasurer of the municipality or district shall draw warrants thereon upon orders by the board, payable to the board's treasurer for moneys belonging to the fund.

(2) Except as provided in subsection (3) of this section, the board's treasurer shall pay moneys ordered to be paid from the fund to any person only upon warrants signed by the board's president and countersigned by the board's secretary. A warrant shall not be drawn except by the board's order that is duly entered in the records of the board's proceedings.

(3) Fund moneys in noninsured trust pension plans with a bank or trust company shall be paid by the trustee only upon the board's written order that is signed by the board's president, countersigned by the board's secretary, and duly entered in the records of the board's proceedings.



§ 31-30-1116. Treasurer - custodian - segregation of moneys

(1) The board's treasurer and the custodian appointed by the board under section 31-30-1113 are the custodians of the fund and shall secure and safely keep books and accounts concerning the fund in the manner as the board may prescribe. The books and accounts are subject to inspection by the board, any board member, or any other interested person. Upon expiration of the treasurer's or custodian's term of office or appointment, the treasurer or custodian shall surrender and deliver to the successor all bonds, securities, and unexpended moneys or other property of the fund that the treasurer or custodian has possessed.

(2) A municipality or district that includes both paid and volunteer firefighters in their pension plans may consolidate the funds but must segregate the moneys for paid and volunteer firefighters on an equitable basis for accounting and actuarial purposes. The segregation shall be considered in actuarial reports on the funds. In computing the portion of the fund attributed to volunteer firefighters, volunteer firefighters' benefits shall not be changed.



§ 31-30-1117. Exemption from levy

(1) Except for an assignment for child support purposes as provided in sections 14-10-118 (1) and 14-14-107, as they existed prior to July 1, 1996, and except for income assignments for child support purposes pursuant to section 14-14-111.5, C.R.S., and a writ of garnishment that is the result of a judgment taken for arrearages for child support or for child support debt, no part of the fund, either before or after any order for distribution of the fund to a fire department member, retired fire department member, or beneficiary of the fund or the surviving spouse or guardian of any child of a deceased or disabled fire department member or of a deceased, disabled, or retired fire department member shall be held, seized, taken, subjected to, detained, or levied on by virtue of any attachment, execution, protest, or proceeding of any nature whatsoever issued out of or by any court in this or any other state for the payment or satisfaction of all or part of any debt, damages, claim, demand, judgment, fine, or amercement of the municipality or district or of a fire department member, retired fire department member, or their surviving spouses, dependent children, or designated beneficiaries.

(2) Except as provided in section 31-30-1118, the fund must be kept, secured, and distributed for the purpose of issuing pensions and protecting the persons named in this part 11 and for no other purpose whatsoever; except that the board may annually spend moneys as it deems proper and necessary from the fund for necessary expenses connected with the fund.



§ 31-30-1118. Fund use - other purposes

(1) If the governing body of a municipality or district finds by resolution that no person is eligible or can become eligible for payment of a fund benefit, it may authorize contributions of all fund moneys for any fire-related purpose and, if no fire-related purpose exists, for any purpose as determined by the governing body of the municipality or district.

(2) At least sixty days before adoption of this resolution, the governing body of the municipality or district shall publish one notice in a newspaper with general circulation within the municipality or district and shall provide a copy of the published notice to the board of directors of the fire and police pension association. The notice must state that the intent of the governing body is to use the money in the fund for the purposes permitted in subsection (1) of this section and that persons who believe they are or may be entitled to benefit payments from the fund have fifty days from the date of the notice in which to file a written objection with the governing body regarding its proposed use of the fund. If a written objection is received, the governing body shall hold a public hearing before adoption of the resolution. Before the hearing, the governing body shall publish notice of the time and place of the hearing and send written notice of the hearing by certified mail to each person who files a written objection.

(3) If a person establishes a claim to a benefit from the fund within one year after adoption of this resolution, the municipality or district shall repay to the fund any money paid from the fund under this section, and no such additional payments shall be made from the fund.



§ 31-30-1119. Board report - municipality

The board shall make a report to the governing body of the municipality on the condition of the fund. The board shall submit the report to the governing body before the last meeting in February and the last meeting in August of each year.



§ 31-30-1121. Disability pension - rules - hearing

(1) If a volunteer firefighter is injured while in the line of duty as a volunteer firefighter, the board shall pay to the volunteer firefighter:

(a) A short-term disability monthly annuity for not more than one year in an amount it determines is proper and equitable, considering the financial condition of the fund, but not more than one-half the amount paid by the board pursuant to section 31-30-1122 (1) or two hundred twenty-five dollars, whichever is greater; or

(b) A long-term disability monthly annuity for a disability that deprives the volunteer firefighter of an earning capacity and that extends beyond one year in an amount it determines is proper and necessary but not more than the amount paid by the board pursuant to section 31-30-1122 (1) or four hundred fifty dollars, whichever is greater. Any increase in the benefits in a municipality under this paragraph (b) shall be approved by the municipality's governing body.

(2) Disability-pension applicants shall be examined by one or more physicians selected by the board and may be examined by one or more physicians selected by the applicant. The board shall pay from the fund the expenses of the physician chosen by the board.

(3) The board shall adopt rules it deems proper concerning the examination of persons who are receiving disability benefits under this section to determine periodically the fitness of these persons. A person who is receiving benefits under this section and who is either fifty years of age or has completed twenty years of active duty in the fire department before the date disability benefits under this section are first provided shall not be reexamined. A person receiving benefits under this section shall not be examined before one year after the date disability benefits under this section are first provided and not more often than annually after this date.

(4) The board shall terminate the disability benefits under this section of a person who the board finds has recovered sufficiently from the disability that resulted in the receipt of these benefits, is under the age of fifty years, and has served less than twenty years of active duty. A person whose benefits are terminated under this subsection (4) may file a written protest within thirty days after the termination date stating the objection to the termination and requesting a hearing. The decision of the board is suspended pending a hearing on the protest. At the hearing, the member may appear and be represented by counsel.



§ 31-30-1122. Retirement pension

(1) The board of a municipality, with the prior consent of the municipality's governing body, or the board of a fire protection district or county improvement district may pay a retirement pension to a volunteer firefighter who has twenty years of active service and who is over the age of fifty years. The retirement pension shall be an amount determined by the board of not more than one hundred dollars per month, unless an actuarial review indicates a higher payment is actuarially sound; except that any such amount determined by the board of a municipality shall be made with the prior consent of the municipality's governing body. Pensions that make payments in excess of three hundred dollars per month are subject to the state contribution limitation specified in section 31-30-1112 (2)(b). Except as provided in section 31-30-1132, a volunteer firefighter shall not receive a retirement pension for service in a fire department while the firefighter is an active member of that department. A volunteer firefighter shall maintain a minimum training participation in the fire department of thirty-six hours each year to qualify for retirement benefits. A volunteer firefighter who has served twenty years and who has not reached the age of fifty years may be granted a leave of absence and retain all rights to a retirement pension and is entitled to the retirement pension when the firefighter is fifty years of age.

(2) Notwithstanding subsection (1) of this section, the board may pay a retirement pension to a volunteer firefighter who has less than twenty years of active service if the municipality's or district's fund is actuarially sound. The board shall determine the period of active service necessary to qualify for this retirement pension, but in no event shall such period be less than ten years of active service. The board shall not pay this retirement pension until the volunteer firefighter is fifty years of age. The amount of this retirement pension shall be determined by prorating the amount of the retirement pension under subsection (1) of this section based on the volunteer firefighter's years of service.

(3) Whenever the board increases the retirement pension benefit payable pursuant to subsection (1) of this section, such increase may also be applied to the pension benefit of any retired volunteer firefighter receiving the pension benefit specified in subsection (1) of this section at the time of such increase. The applicable pro rata share of any such increase, based upon the number of years of service, may also be applied to the pension benefit of any retired volunteer firefighter receiving the pension benefit specified in subsection (2) of this section at the time of such increase. Whenever the board elects to apply any retirement pension increase permitted under this subsection (3), the board shall apply such increase to the retirement pension of all retired volunteer firefighters in a fire department who are eligible for such increase under this subsection (3). Any actuarial review required under subsection (1) of this section shall include the cost of any retirement pension increase permitted under this subsection (3).



§ 31-30-1123. Retirement pension - sources of payment

The retirement pension of a volunteer firefighter who has earned twenty years of active service as a volunteer firefighter for any one municipality or district shall be paid from the fund of that municipality or district, and no other fund shall pay a pension to that volunteer firefighter. The retirement pension of a volunteer firefighter who earns twenty years of active service as a volunteer firefighter after June 2, 1977, by serving more than one municipality or district shall be paid from the fund of each municipality or district for which the volunteer firefighter served at least five years. The amount paid by each fund for each year of service with the particular municipality or district shall equal one-twentieth of the retirement pension being paid by that fund on the day the volunteer firefighter left the service of the particular municipality or district. The retirement pension of a volunteer firefighter who earns twenty years of active service as a volunteer firefighter by serving more than one municipality or district shall be paid only by the municipality or district last served by that volunteer firefighter if any part of the twenty years of service was earned on or before June 2, 1977. In no event shall a volunteer firefighter receive a total retirement benefit from all volunteer firefighter pension funds exceeding the maximum amount paid by the board from such funds pursuant to section 31-30-1122 (1) or four hundred fifty dollars, whichever is greater.



§ 31-30-1124. Compliance - insufficient moneys

(1) The board may require information, including proof of years of service, and establish procedures as it deems necessary to ensure compliance with the requirements and limitations of sections 31-30-1122 and 31-30-1123.

(2) If at any time money or other property in the fund is insufficient to pay the full amount per month to which each volunteer firefighter receiving a pension under this part 11 and other beneficiary of the fund is entitled, an equal percentage of the monthly payment shall be made to those volunteer firefighters and other beneficiaries until the fund is replenished in an amount that permits payment in full to those volunteer firefighters and other beneficiaries.



§ 31-30-1125. Supplemental retirement pension

(1) In addition to the monthly retirement pension provided by section 31-30-1122, the board of a municipality, with the prior consent of the municipality's governing body, or the board of a fire protection district or county improvement district may pay a supplemental monthly retirement pension to a volunteer firefighter who is fifty years of age and who has been in active service more than twenty years if:

(a) An actuarial review indicates a supplemental monthly pension payment is actuarially sound; and

(b) Sixty-five percent of the total number of fire department members and retired fire department members give prior approval.

(2) The supplemental monthly pension payment shall not exceed five percent of the monthly pension payment provided by section 31-30-1122 multiplied by the number of years of active service in excess of twenty years, up to a maximum of ten years; except that the total of the monthly retirement pension payment provided by section 31-30-1122 and the supplemental monthly pension payment shall not exceed an amount that is actuarially sound.



§ 31-30-1126. Survivor benefit

(1) Except as otherwise provided in subsection (3) of this section, upon the death of a retired fire department member or a volunteer firefighter who, regardless of age, has served the requisite number of years for retirement under section 31-30-1122 and who leaves a surviving spouse, the board may pay an annuity of not more than fifty percent of the current pension payment for a retired fire department member if the fund is actuarially sound. If the volunteer firefighter had less than twenty years of active service, the annuity to the surviving spouse shall be prorated based upon the number of years of service.

(2) This annuity to the surviving spouse shall cease if the surviving spouse remarries. Dissolution of a subsequent marriage does not reinstate the annuity. A surviving spouse shall not receive both an annuity under section 31-30-1127 and an annuity under this section.

(3) The benefits under this section do not apply if the optional survivor benefits under section 31-30-1128 are provided.

(4) The benefits under this section may be increased in the same manner as postretirement benefit increases as provided in section 31-30-1122 (3), subject to the state contribution limit set forth in section 31-30-1112 (2).



§ 31-30-1127. Survivor benefit - death from injuries in the line of duty

(1) Except as otherwise provided in subsection (4) of this section, if a fire department member dies from injuries received while in the line of duty as a volunteer firefighter and leaves a surviving spouse, the board shall pay the surviving spouse a monthly annuity either in an amount the board deems proper and necessary, but not more than one-half the amount paid by the board pursuant to section 31-30-1122 (1) or two hundred twenty-five dollars, whichever is greater, or within limits prescribed by municipal ordinance or by rules of the board of the affected municipality or district. The annuity shall cease if the surviving spouse remarries. Dissolution of a subsequent marriage does not reinstate the annuity.

(2) Except as otherwise provided in subsection (4) of this section, if there is no surviving spouse as provided in subsection (1) of this section but there is a surviving child of the deceased volunteer firefighter under eighteen years of age, the board shall pay a monthly annuity either in an amount the board deems proper or necessary, but not more than one-half the amount paid by the board pursuant to section 31-30-1122 (1) or two hundred twenty-five dollars, whichever is greater, or within limits prescribed by municipal ordinance or by rules of the board of the affected municipality or district. The board shall pay this annuity to the guardian of the child on behalf of the child. The annuity shall cease when the child is eighteen years of age.

(3) Except as otherwise provided in subsection (4) of this section, if there is no surviving spouse or child as provided in subsections (1) and (2) of this section but there is a surviving dependent parent of the deceased volunteer firefighter, the board shall pay the dependent parent a monthly annuity either in an amount the board deems proper and necessary, but not more than one-half the amount paid by the board pursuant to section 31-30-1122 (1) or two hundred twenty-five dollars, whichever is greater, or within limits prescribed by municipal ordinance or by rules of the board of the affected municipality or district. The annuity shall cease if the dependent parent remarries. Dissolution of a subsequent marriage does not reinstate the annuity.

(4) The benefits under this section:

(a) Are in addition to the educational benefits under section 23-3.3-205, C.R.S.;

(b) Do not apply if the optional survivor benefits under section 31-30-1128 are provided; and

(c) May be increased in the same manner as postretirement benefit increases as provided in section 31-30-1122 (3), subject to the state contribution limit set forth in section 31-30-1112 (2).



§ 31-30-1128. Optional survivor benefits

(1) Notwithstanding the provisions of sections 31-30-1126 and 31-30-1127 relating to payment of annuities in the event of the death of a volunteer firefighter in active service, the board in any municipality, with the prior consent of the governing body of such municipality, fire protection district, or county improvement district having a volunteer fire department may provide to the active members of the volunteer fire department the option of having the survivor benefits offered by this section in lieu of the purchase of individual, group, or blanket life, endowment, or annuity or variable annuity insurance pursuant to section 31-30-1114 (1)(a)(I) and (1)(a)(II) and in lieu of the survivor benefits provided to active volunteer firefighters pursuant to sections 31-30-1126 and 31-30-1127 if the following conditions are met:

(a) Sixty-five percent of the active and retired volunteer firefighters of the affected volunteer fire department consent in writing to the option provided by this section;

(b) An actuarial review by an independent actuary indicates the option provided by this section is actuarially sound and will not impair the ability of pension funds to pay the annuities to a beneficiary or to pay pensions; and

(c) If a municipality intends to provide the option provided by this section, the governing body of the municipality consents to the option.

(2) The governing body of a municipality or the board of a fire protection district or county improvement district having a volunteer fire department that intends to provide the option provided by this section shall determine whether the survivor benefits are allowed only if the volunteer firefighter dies while on duty and shall determine the benefit amount equal to up to one hundred percent of the amount of the pension the volunteer firefighter would have been entitled to under this part 11 if the volunteer firefighter had retired immediately before the volunteer firefighter's death. If survivor benefits are provided pursuant to subsection (1) of this section to the members of a volunteer fire department and if a volunteer firefighter who is a member of such fire department dies on duty or, if authorized by the governing body or board, off duty, a spouse, dependent child, or dependent parent of the volunteer firefighter or, lacking such dependents, any other beneficiary who is a natural person and who has been designated by the volunteer firefighter shall receive a monthly annuity in the amount determined pursuant to this subsection (2).

(3) If survivor benefits are provided pursuant to subsection (1) of this section, the board shall pay the annuity authorized by this section to the designated beneficiary or to the legal guardian of the designated beneficiary who is a child under the age of eighteen as follows:

(a) Until the death of the beneficiary;

(b) If the beneficiary is a child under the age of eighteen, until the death of the child or until the child is eighteen years of age;

(c) If the beneficiary is a full-time student in an educational or vocational institution, until the beneficiary is twenty-three years of age;

(d) If the beneficiary is the surviving spouse, until the surviving spouse remarries; or

(e) Until the proceeds of the insurance policies provided in subsection (4) of this section and the accrued interest on such insurance proceeds are exhausted.

(4) To pay the costs of the option provided pursuant to this section, the board shall insure members of the volunteer fire department by insurance policies of individual, group, or blanket life, endowment, or annuity insurance or variable annuity insurance. The pension fund must be the beneficiary of these insurance policies, and the proceeds of these insurance policies shall be paid to the board as an addition to the fund. Payment of the premiums on these policies shall be paid from the existing pension fund assets, from additional local contributions made to the existing pension fund for payment of the premiums, or both; except that, notwithstanding the provisions of section 31-30-1112 concerning the amount of state contributions to the pension fund, additional state contributions shall not be made to the existing pension fund assets for payment of the premiums on these policies or as a result of additional local contributions made to the existing pension fund for payment of the premiums.

(5) If survivor benefits are provided pursuant to subsection (1) of this section and if a volunteer firefighter terminates active duty before retirement, the board may allow the firefighter to purchase any insurance policy that was purchased pursuant to subsection (4) of this section at a price equal to the cash value of the policy. If the firefighter does not purchase the policy, the board shall surrender the policy for its cash value. Moneys obtained by the board pursuant to this subsection (5) shall be deposited in the pension fund and used to pay the costs of the survivor benefits provided pursuant to this section.

(6) The survivor benefits provided pursuant to subsection (1) of this section may be terminated at any time by either:

(a) A vote to terminate by the governing body of the municipality or the board of the fire protection district or county improvement district having a volunteer fire department;

(b) A vote to terminate approved by sixty-five percent of the members of the volunteer fire department.



§ 31-30-1129. Funeral benefit

When an active volunteer firefighter or retired fire department member dies, the board shall pay a funeral benefit to assist in the proper burial of the deceased firefighter in an amount determined by the board of not more than twice the amount determined by the board under section 31-30-1122, but not less than one hundred dollars. The board shall pay this funeral benefit to any person who pays the necessary funeral expenses.



§ 31-30-1130. Fire department dissolution

(1) If a fire department dissolves and the services of volunteer firefighters or the fire department are discontinued:

(a) The benefits paid under this part 11 to volunteer firefighters or their surviving spouses, dependent parents, children, and other beneficiaries at the time of the dissolution shall continue;

(b) Assets of the fund shall be transferred with other assets of the fire department and shall be administered by the board of trustees of the successor pension fund;

(c) In no event shall the rate of compensation be altered either after commencement of proceedings for dissolution has occurred or after its completion;

(d) A volunteer firefighter who has accrued ten or more years of active service at the time of the dissolution shall be granted an annuity after the firefighter is fifty years of age. The annuity shall be prorated in accordance with the number of years of service and the amount of annuity being paid for age and service pensions by the board at the time of the dissolution.



§ 31-30-1131. Volunteer firefighter - employment termination restricted

(1) An employer shall not terminate an employee who is a volunteer firefighter and who fails to report to work because the employee has responded to an emergency summons if the employee provides the employer with a written statement from the chief of the fire department that the employee's absence was due to the response.

(1.5) An employer shall not terminate an employee who is a volunteer firefighter and who leaves work to respond to an emergency summons, if:

(a) The employer does not deem the employee to be essential to the operation of the employer's daily enterprise;

(b) The employer has previously received written documentation from the fire chief of the employee's fire department notifying the employer of the employee's status as a volunteer firefighter;

(c) The emergency is within the response area of the employee's fire department and is of such magnitude that the emergency summons issued by the fire chief requires all firefighters to respond; and

(d) The chief of the employee's fire department provides the employer with a written statement verifying the time, date, and duration of the employee's response.

(2) An employer may deduct time lost from employment caused by a response to an emergency summons from the wages of an employee who is a volunteer firefighter.

(3) Notwithstanding the provisions of this section, if a volunteer firefighter is called to an emergency pursuant to part 8 of article 33.5 of title 24, C.R.S., the provisions of section 24-33.5-825 or 24-33.5-826, C.R.S., shall control regarding the volunteer firefighters absence or leave from work. Under no circumstances shall a volunteer firefighter's leave exceed the amount allowed pursuant to section 24-33.5-825 or 24-33.5-826, C.R.S.



§ 31-30-1132. Retired firefighter - return to active service - benefits

If the governing body of any municipality, fire protection district, or county improvement district, by resolution, determines that a fire department is in need of additional volunteer firefighters, a retired fire department member shall be eligible to serve as an active volunteer firefighter of such fire department. Any retired fire department member who, subsequent to retirement, serves as an active volunteer firefighter for a fire department pursuant to this section shall continue to receive pension benefits from the volunteer firefighter pension fund under this article during the period in which the person is an active volunteer firefighter of the fire department. During the period such person is receiving a pension and acting as an active volunteer firefighter pursuant to this section, such person shall not receive service credit for the purpose of increasing such pension.



§ 31-30-1133. Qualification requirements - internal revenue code - definitions

(1) As used in this section, "internal revenue code" means the federal "Internal Revenue Code of 1986", as amended.

(2) Any volunteer firefighter pension plan established by this part 11 to provide retirement benefits for volunteer firefighters shall satisfy the qualification requirements specified in section 401 of the internal revenue code, as applicable to governmental plans. In order to meet those requirements, such plans are subject to the following provisions, notwithstanding any other provision of this part 11:

(a) The board shall distribute the corpus and income of the pension plan to members and their beneficiaries in accordance with this part 11 and the rules adopted by the board.

(b) No part of the corpus or income of the pension plan may be used for or diverted to any purpose other than that of providing benefits to participants and their beneficiaries and defraying reasonable expenses of administering the pension plan, except for an assignment for child support debt pursuant to section 14-14-104, C.R.S., child support arrearages as requested as part of an enforcement action under article 5 of title 14, C.R.S., or child support arrearages that are the subject of enforcement services provided under section 26-13-106, C.R.S., and except for income assignments for child support purposes pursuant to section 14-14-111.5, C.R.S., and a writ of garnishment that is the result of a judgment taken for arrearages for child support or for child support debt.

(3) A board may adopt any provision for a plan that is necessary to comply with the internal revenue code.



§ 31-30-1134. Statewide accidental death and disability insurance policy - department of local affairs

(1) Beginning on July 1, 2004, the department of local affairs shall provide for and determine the cost of a statewide accidental death and disability insurance policy to cover all volunteer firefighters serving in volunteer or paid and volunteer fire departments, the insurance to be applicable only when serving as a volunteer firefighter. The policy shall be paid for as provided in section 31-30-1112 (2)(h)(II) from the proceeds of the tax imposed by section 10-3-209, C.R.S.

(2) The department of local affairs shall set the amount of coverage to be provided for each volunteer firefighter, take competitive bids for the policy from insurers, and make such rules as may be necessary to provide for the policy.

(3) The department of local affairs shall secure an accidental death and disability insurance policy that offers the best benefits available for the amount of moneys transferred to the department pursuant to section 31-30-1112 (2)(h)(II).

(4) The insurer shall have sole power to determine disability for volunteer firefighters under the policy provided by this section.

(5) The department of local affairs shall have the authority to contract with any entity for the purpose of complying with the requirements of this section.






Part 12 - Volunteer Service Award Act

§ 31-30-1201. Short title

This part 12 shall be known and may be cited as the "Volunteer Service Award Act".



§ 31-30-1202. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Bona fide volunteer" means a person who renders qualified services for an emergency service provider if the only compensation received by the person for performing the qualified services is in the form of:

(a) Reimbursement, or a reasonable allowance, for reasonable expenses incurred in the performance of such services; or

(b) Reasonable benefits, including length of service awards, and nominal fees for qualified services customarily paid by an eligible emergency service provider in connection with the performance of such services.

(2) "Emergency service provider" means a local government or an authority formed by two or more local governments that provides any of the following services:

(a) Fire fighting and prevention services;

(b) Emergency medical services; or

(c) Ambulance services through the use of volunteers.

(3) "Qualified services" means fire fighting and prevention services, emergency medical services, and ambulance services.

(4) "Volunteer service award" means a benefit based on length of service that a volunteer may legally accrue pursuant to current rulings of the internal revenue service and that, while invested under a volunteer service award plan adopted pursuant to this part 12, is exempt from federal income taxes on both the emergency service provider's contribution and all interest, dividends, and capital gains until the ultimate distribution to the volunteer.



§ 31-30-1203. Volunteer service award plan

(1) The governing body of any emergency service provider may adopt and amend or provide for the administration and amendment of a volunteer service award plan for bona fide volunteers.

(2) If the governing body of the emergency service provider chooses to adopt and amend or provide for the administration and amendment of a volunteer service award plan, the body shall adopt a plan document providing for the administration of the volunteer service award that is intended to comply with the provisions of section 457 (e)(11) of the federal "Internal Revenue Code of 1986", as amended. The emergency service provider shall be responsible for ensuring that such plan document is in compliance with applicable law. Participation by volunteers shall be subject to the requirements and limitations of said section 457 (e)(11) and the applicable regulations promulgated under said section 457.

(3) The governing body of the emergency service provider that adopts a volunteer service award program shall invest public moneys held to pay such awards as may be allowed pursuant to parts 6 and 7 of article 75 of title 24, C.R.S.

(4) The existence or enactment of any qualified length of service plan to recognize volunteer service that is in effect prior to March 26, 2007, is hereby authorized.

(5) Notwithstanding any provision in this part 12 to the contrary, nothing shall preclude an emergency service provider from adopting any other incentive programs to assist bona fide volunteers.






Part 13 - Volunteer Health Insurance Act

§ 31-30-1301. Short title

This part 13 shall be known and may be cited as the "Volunteer Health Insurance Act".



§ 31-30-1302. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Bona fide volunteer":

(a) Has the meaning set forth in section 31-30-1202; and

(b) Means any volunteer member of a rescue unit as defined in section 25-3.5-103, C.R.S.

(2) "Carrier" means an entity that provides health coverage in this state, including a franchise insurance plan, a fraternal benefit society, a health maintenance organization, a nonprofit hospital and health service corporation, a sickness and accident insurance company, and any other entity providing a health insurance or health benefits plan or policy subject to the insurance laws and regulations of Colorado.

(3) "Emergency service provider"has the meaning set forth in section 29-11-101, C.R.S.

(4) "Group health insurance plan" means a group sickness and accident insurance plan as described in section 10-16-214, C.R.S.

(5) "Qualified services" means firefighting and fire prevention services, emergency medical services, ambulance services, and search and rescue services.



§ 31-30-1303. Group health insurance plan

(1) The governing body of an emergency service provider may enter into insurance contracts with carriers to provide group health insurance plans for its bona fide volunteers. The cost of the plans, sources of funding, amount of contributions required from bona fide volunteers, coverage parameters, and eligibility requirements shall be negotiated by the governing body and the carrier. Nothing in this section shall be construed to preclude a governing body from participating in an insurance pool or from allowing its bona fide volunteers to participate in the group health insurance plan offered to the paid employees of the governing body.

(2) The administration and management of a group health insurance plan shall be the exclusive responsibility of the carriers of the plan.

(3) This section shall apply only to bona fide volunteers deemed to be active and in good standing by the emergency service provider.









Article 30.5 - Fire - Police - Old Hire Pension Plans

Part 1 - General Provisions

§ 31-30.5-101. Legislative declaration

(1) The general assembly finds and determines that police officers, in saving and protecting the lives and property of the citizens and residents of the state of Colorado, are performing state duties and are rendering services of special benefit to this state and that it is the province, right, and obligation of the state of Colorado to care for members of the police force who are entitled to retirement because of length of service or old age or because they have been injured or disabled in service and also to care for the spouses, dependent parents, and dependent children of such police officers.

(2) The general assembly further finds and determines that the establishment of firefighters' pension plans in this state is a matter of statewide concern that affects the public safety and general welfare.



§ 31-30.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Affiliated board" means any board affiliated, as specified in section 31-31-701, with the fire and police pension association created in section 31-31-201.

(1.5) "Board" means the board of trustees established as the governing body of the firefighters' or police officers' old hire pension fund as provided in sections 31-30.5-202 and 31-30.5-203.

(2) "Employer" means any municipality in this state offering police or fire protection service employing one or more members and any special district or county improvement district in this state offering fire protection service employing one or more members.

(3) "Fund" means the applicable firefighters or police officers' pension fund created in section 31-30.5-201.

(4) "Member" means an active employee who is a full-time salaried employee of a municipality, fire protection district, or county improvement district normally serving at least one thousand six hundred hours in any calendar year and whose duties are directly involved with the provision of police or fire protection, as certified by the employee's employer. The term does not include clerical or other personnel whose services are auxiliary to police or fire protection.



§ 31-30.5-103. Applicability

(1) (a) Except as provided in subsection (2) of this section, every employer in this state shall provide the applicable pension benefits of the old hire police or fire pension plan established by this article for members hired on or before April 7, 1978.

(b) In addition to paragraph (a) of this subsection (1), every employer in this state shall provide the applicable pension benefits of the old hire police or fire pension plan established by this article for members hired on or after April 8, 1978, but before January 1, 1980, if:

(I) The member has prior service as a firefighter or police officer in the state of Colorado;

(II) The current employer approved coverage under its old hire pension plan or any other local plan;

(III) The member contributed to the old hire pension fund of the current employer the amount of money that the member would have paid if all the member's prior service had been as an employee of the current employer, such makeup contribution to have been paid over a three-year period; and

(IV) The member requested such coverage, in writing, on or before December 31, 1981.

(2) The following members, otherwise eligible to participate in an old hire pension plan pursuant to subsection (1) of this section shall be exempt from participation:

(a) Members covered under an exempt pension plan established by part 8 of this article;

(b) Members who, pursuant to the affiliation of their old hire pension plan with the fire and police pension association as provided by section 31-31-701, elect to become covered under the provisions of the statewide defined benefit plan, established by article 31 of this title; and

(c) Members covered under the federal "Social Security Act", unless their employer also provides supplemental retirement benefits under an old hire pension plan.

(3) All members meeting the requirements of subsection (1) of this section, who are not otherwise excluded from an old hire pension plan coverage under subsection (2) of this section, shall be referred to in this article and article 31 of this title as "old hire members".






Part 2 - Administration

§ 31-30.5-201. Funds created

(1) There is created and established in each employer having fire department old hire members, a pension fund to be known as the "firefighters' old hire pension fund".

(2) There is created and established in each employer having police department old hire members, a pension fund to be known as the "police officers' old hire pension fund".



§ 31-30.5-202. Board of trustees - firefighters' old hire pension fund

(1) The general supervision, management, and control of the firefighters' old hire pension fund shall be vested in a board of trustees.

(2) In any municipality having a population of less than one hundred thousand, the board shall consist, except as provided in subsection (6) of this section, of the mayor, the municipal treasurer or finance officer, one other person appointed by the governing body of such municipality, and three active or retired old hire members of the fire department serving the municipality who shall be elected by the active and retired old hire members of the fire department. The terms of office on the board shall be: The mayor of the municipality, during tenure in office; the treasurer or finance officer, during tenure in office; the appointed citizen, to be designated by the governing body of the municipality at time of appointment; the three active or retired old hire members of the fire department, to be elected for terms of three years, but at the initial election to be conducted to elect old hire members of the fire department, one old hire member shall be elected for a three-year term, one old hire member for a two-year term, and one old hire member for a one-year term. Thereafter, such old hire members shall be elected for three-year terms. Said board shall elect from its number a president and secretary. The municipal treasurer or finance officer shall be ex officio treasurer of the board.

(3) (a) In any municipality having a population of at least one hundred thousand, the board shall be composed of the mayor, the manager of safety, the manager of revenue, the chief of the fire department, and the city auditor or such persons performing the duties of the above-named officers, and also two active or retired old hire members of the fire department to be selected as provided in paragraph (b) of this subsection (3).

(b) During the month of July in each year, the chief officer of the fire department shall conduct an election by secret ballot, at which election all active and retired old hire members of the fire department shall be eligible to vote, for the purpose of determining membership on the board. In the first election so held, two old hire members shall be elected, the member receiving the highest number of votes being elected for a term of two years and the member receiving the next highest number of votes being elected for a term of one year. Upon election, such members shall be certified as members of the board and shall take office on the August 1 following their election. In subsequent elections, only one old hire member shall be elected for a term of two years, and the member receiving the highest number of votes in each subsequent election shall be certified as a member of the board and shall take office on the August 1 following the member's election. In case any old hire member so elected to the board becomes unable or ineligible to serve on the board by reason of death, disability, or for any other cause, a special board election shall be held to fill the vacancy so created for the remainder of the unexpired term.

(c) The board shall select from their number a president and a secretary, and the manager of revenue, or the person performing the duties thereof, shall be ex officio treasurer of said board and custodian of all funds coming into its hands.

(4) In fire protection districts, except as provided in subsection (6) of this section, the board shall consist of the board of directors of the fire protection district, the treasurer of the board of the fire protection district to be treasurer of the fund, and two active or retired old hire members of the fire department. The trustees shall serve terms of office on the board as follows: The president for the term of office, the treasurer for tenure in office, and two active or retired old hire members for two-year terms of office. Initial election of the old hire members of the fire department shall be conducted to elect one old hire member for two years and one old hire member for one year.

(5) In county improvement districts, the board shall consist of one member of the governing board of the county in which the district is located, the county treasurer or finance officer, three residents of the county obligated to pay real or personal property taxes, and two active or retired old hire members of the fire department. The trustees shall serve terms of office on the board as follows: Members of the governing board, during their tenure in office; the county treasurer, during the treasurer's tenure in office; and the two active or retired old hire members of the fire department for two-year terms of office.

(6) Notwithstanding the provisions of subsections (2), (3), and (4) of this section, any municipality or fire protection district, with the concurrence of a majority of the active and retired old hire members voting thereon, may by ordinance or resolution create the board to administer the fund if the number of employer representatives on such board equals the number of member representatives on such board; except that, if fewer than two old hire members are available or willing to serve on such board, the number of employer representatives may exceed the number of member representatives.

(7) In case of any consolidation or merger of any municipality, fire protection district, or county improvement district with one or more municipalities, fire protection districts, or county improvement districts, the former trustees of the various firefighters' pension funds of such consolidated or merged political subdivisions shall, with due regard to equal representation, elect seven persons from their number to serve as trustees of the old hire firefighters' pension fund of said merged or consolidated fund, not more than three of whom shall be old hire members, and the former trustees not so elected to serve shall cease to hold office. The trustees of said consolidated fund shall elect from their number a president, secretary, and treasurer.

(8) The treasurer of the board, in addition to any custodian appointed by the board pursuant to section 31-30.5-204 (4), shall be the custodian of the fund and shall secure and safely keep the same, subject to the control and direction of the board, and shall keep books and accounts concerning said fund in such manner as may be prescribed by the board. The books and accounts shall always be subject to the inspection of the board or any member thereof or any other interested person. The treasurer, upon expiration of the treasurer's term of office, shall surrender and deliver to the treasurer's successor all bonds, securities, and unexpended moneys or other property that came into the treasurer's hands as treasurer of said fund. The treasurer shall be required to supply bond in an amount designated by the board and paid for by the fund.



§ 31-30.5-203. Board of trustees - police officers' old hire pension fund

(1) The general supervision, management, and control of the police officers' old hire pension fund shall be vested in a board of trustees.

(2) In any municipality having a population of less than one hundred thousand, unless it is a home rule city or town that provides for the composition of the board by charter or ordinance, the board shall consist of the mayor, the municipal treasurer, the clerk, and one active old hire member of the police department who shall be elected by the active old hire members of the department; except that, if there are no active old hire members available or willing to serve on such board, such board shall consist of the mayor, the municipal treasurer, and the clerk. Said board shall select from their number a president and a secretary. The municipal treasurer shall be ex officio treasurer of said board and custodian of all funds coming into the treasurer's hands.

(3) In any municipality having a population of at least one hundred thousand, the board shall consist of such persons or officials as may be designated by the charter and ordinances thereof.

(4) The treasurer of the board, in addition to any custodian appointed by the board pursuant to section 31-30.5-204 (4), shall be the custodian of the fund, shall secure and safely keep the same, subject to the control and direction of the board, and shall keep books and accounts concerning said fund in such manner as may be prescribed by the board. The books and accounts shall always be subject to the inspection of the board, any member thereof, or any other interested person. Said treasurer, upon expiration of the treasurer's term of office, shall surrender and deliver to the treasurer's successor all bonds, securities, and unexpended moneys or other property that came into the treasurer's hands as treasurer of the fund. The treasurer shall be required to supply bond in an amount designated by the board and paid for by the fund.



§ 31-30.5-204. Powers and duties of the board

(1) The board shall:

(a) Promulgate all necessary rules, not inconsistent with the provisions of this article, for managing and discharging its duties and for its own government and procedure in so doing and for the preservation and protection of the fund.

(b) Hear and decide all applications for relief, pensions, annuities, retirement, or other benefits under the provisions of this article. Action on such applications shall be final and conclusive; except that, when, in the opinion of the board, justice demands that said action should be reconsidered, the same may be reversed by said board.

(c) Keep and preserve a record of actions taken by the board and of all other matters properly before said board.

(d) Make an annual report to the governing body of the employer of the condition of the fund in August of each year.

(2) The board has power to compel witnesses to attend and testify before it upon all matters connected with the provisions of this article in the same manner as is or may be provided by law. The president of said board or any member thereof may administer oaths to such witnesses.

(3) The board has the power to draw on the fund for the payment of expenses attributable to the administration of the fund, the payment of benefits, and for the purpose of investing all or any part of the fund as permitted by part 5 of this article.

(4) The board may designate one or more financial institutions as custodian of the fund. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires. All moneys paid or transmitted to the custodian shall be credited to appropriate accounts in the fund and the custodian shall maintain a current inventory of all investments of the fund.

(5) In municipalities that prescribe the composition of the board for the police officers' old hire pension fund by ordinance or charter, the board shall have such additional powers and duties as may be provided by the charter and ordinances of such municipalities.



§ 31-30.5-205. Attorneys to advise

It is the duty of the attorneys for the employer to advise the boards on all matters pertaining to their duties and management of the fund when required to do so. Such attorneys shall represent and defend the boards as their attorneys in all suits or actions at law or in equity that may be brought against them and bring all suits and actions in their behalf that may be required or determined upon by said boards. In the event of a conflict between a board and an employer, the board may obtain legal counsel to represent the board in any such action at the expense of the board.



§ 31-30.5-206. Warrants drawn

It is the duty of such officers of the municipality, fire protection district, or county improvement district as are designated by law to draw warrants on the treasurer of said municipality, fire protection district, or county improvement district on orders by the board, to draw warrants thereon, payable to the treasurer of said board for all funds belonging to the fund.



§ 31-30.5-207. Method of payment

All moneys ordered to be paid from the fund to any person shall be paid by the treasurer only upon the warrant signed by the president of said board and countersigned by the secretary thereof. No warrant shall be drawn except by order of the board after having been duly entered on the records of the proceedings of the board.



§ 31-30.5-208. Fund not subject to levy

Except for assignments for child support purposes as provided for in sections 14-10-118 (1) and 14-14-107, C.R.S., as they existed prior to July 1, 1996, for income assignments for child support purposes pursuant to section 14-14-111.5, C.R.S., for writs of garnishment that are the result of a judgment taken for arrearages for child support or for child support debt, for payments made in compliance with a properly executed court order approving a written agreement entered into pursuant to section 14-10-113 (6), C.R.S., and for restitution that is required to be paid for the theft, embezzlement, misappropriation, or wrongful conversion of public property or in the event of a judgment for a willful and intentional violation of fiduciary duties pursuant to this article where the offender or a related party received direct financial gain, no portion of the fund, before or after its order for distribution by the board to the persons entitled thereto, shall be held, seized, taken, subjected to, detained, or levied on by virtue of any attachment, execution, injunction, writ, interlocutory or other order or decree, or process or proceeding whatsoever issued out of or by any court of this state for the payment or satisfaction, in whole or in part, of any debt, damage, claim, demand, or judgment against the employer or the beneficiary of the fund. Said fund shall be held and distributed for the purposes of this article and for no other purpose whatsoever.



§ 31-30.5-209. Idle funds

(1) If the governing body of a municipality, by resolution, finds that no person named in this article is, and no such person can become, eligible for payment of a benefit from the municipality's police officers' old hire pension fund established pursuant to section 31-30.5-201 (2), it may authorize use of the money in the fund to make contributions to the defined benefit system trust fund pursuant to section 31-31-402 (2), to make contributions to a police benefit fund established pursuant to section 31-31-601 (1)(b), or to make contributions under the federal social security laws if the municipality's police officers are covered by the social security laws. To the extent that money in the fund exceeds three times the present yearly employer contribution to any of the preceding benefit funds on behalf of the municipality's current police officers, such excess may be used for any law-enforcement-related purpose. If the municipality does not employ any police officer, the governing body may authorize use of the money in the fund for any law-enforcement-related purpose. In addition, any money in the fund that is attributable to contributions by the municipality and to interest on such contributions may be used for any police-related purpose and, if no such police-related need exists, then for any purpose as decided by the governing body of the municipality. For the purposes of this subsection (1), contracting with the county or county sheriff for law enforcement service shall not be considered employment of a police officer.

(2) If the governing body of a municipality, fire protection district, or county improvement district, by resolution, finds that no person named in this article is, and no such person can become, eligible for payment of a benefit from the employer's firefighters' old hire pension fund, it may authorize use of the money in the fund to make contributions to the defined benefit system trust fund pursuant to section 31-31-402 (2) or to make contributions under the federal social security laws if the employer's firefighters are covered by the social security laws. In addition, any money in the fund that is attributable to contributions by the municipality or district and to interest on such contributions may be used for any fire-related purpose and, if no such fire-related need exists, for any purpose as decided by the governing body of the municipality or district.

(3) (a) At least sixty days before adoption of a resolution permitted by subsection (1) or (2) of this section, the governing body of the municipality or district shall publish one notice in a newspaper having general circulation within the municipality or district and shall provide a copy of such published notice to the board of directors of the state fire and police pension association established pursuant to section 31-31-201 (1). The notice shall state the intent of the governing body to use the money in the fund for the purposes permitted in this section. The notice shall state that persons who believe they are or may be entitled to benefit payments from the fund shall have fifty days from the date of the notice in which to file an objection, in writing, with the governing body regarding its proposed use of the fund. If any such written objection is received, the governing body shall hold a public hearing before adoption of any resolution under this section with prior published notice of the time and place of the hearing as well as written notice of such hearing mailed, by certified mail, to each person filing a written objection.

(b) If, within one year after adoption of a resolution pursuant to this section, any person establishes a claim to a benefit from the fund, the municipality or district shall repay to the fund any money expended from such fund pursuant to this section, and no such additional expenditures shall be made from the fund.

(4) (a) (I) Notwithstanding the provisions of subsections (1) and (2) of this section and subject to the provisions of paragraph (c) of this subsection (4), if no members are active participants in an employer's old hire pension plan established under this article, the governing body of the employer, by resolution, may authorize the use of the excess balance in the plan fund for the purposes permitted in subsections (1) and (2) of this section. If a governing body authorizes the use of the excess balance under this subsection (4), the employer shall maintain the plan fund at a level equal to at least two times the amount necessary to fund the benefit liabilities of any persons continuing to receive benefits from the plan fund.

(II) For purposes of this paragraph (a), "excess balance" means the amount in an old hire plan fund in excess of two times the amount necessary to fund the benefit liabilities of persons continuing to receive benefits from the plan fund, as determined by the plan's actuary. In determining the excess balance in an old hire plan fund, the actuary shall utilize the assumptions approved by the board of directors of the fire and police pension association pursuant to section 31-30.5-306 (2)(b).

(b) Notwithstanding the provisions of subsections (1) and (2) of this section and paragraph (a) of this subsection (4) and subject to the provisions of paragraph (c) of this subsection (4), if no members are active participants in an employer's old hire pension plan established under this article and the plan provides no rank escalation benefit to persons receiving benefits from the plan fund, the board, after disclosure to the affected retirees, is authorized to use the assets in the plan fund for the purpose of purchasing annuities in amounts sufficient to pay any required benefits, including nondiscretionary cost-of-living adjustments required under the plan, to those persons who continue to receive benefits from the plan fund. If the board purchases annuities for such persons, the governing body of the employer, by resolution, may authorize the use of any additional funds that remain in the plan fund after purchasing such annuities for the purposes permitted in subsections (1) and (2) of this section. Annuities may be purchased pursuant to this paragraph (b) only from insurance companies rated at least A+ by the A.M. Best company or rated at least AA by Standard Poors Corporation. If there is a default on the payment of benefits resulting from an annuity purchased under this paragraph (b), the employer remains liable to make any required benefit payments to persons for whom the annuities were purchased.

(c) Moneys in the plan fund in excess of the amount required to purchase annuities as provided in paragraph (b) of this subsection (4), if any, may be used to purchase additional benefits or may be treated as an excess balance as provided in paragraph (a) of this subsection (4).



§ 31-30.5-210. Plan amendment

(1) No modification of any provision of an old hire pension plan established pursuant to this article may be made after December 1, 1978, except as may be authorized by subsection (2) of this section.

(2) Upon the request of an employer and with the approval of sixty-five percent of the active and retired old hire members, the board of directors of the fire and police pension association established pursuant to section 31-31-201 (1), shall permit the modification of any provision of an old hire pension plan established pursuant to this article, if the board determines that such modification will maintain or enhance the actuarial soundness, as defined in section 31-31-102 (1), of such fund. In addition, upon the request of an employer, the board shall permit the modification of any provision of an old hire pension plan necessary to comply with state or federal law. Such modification may be made without the approval of the active and retired old hire members. This subsection (2) shall not be construed to authorize the board to allow a modification of any such old hire plan so as to change the nature of the plan from a defined benefit plan to a money purchase plan or to adversely affect the pension benefits of active or retired old hire members.



§ 31-30.5-211. Affiliation with the fire and police pension association

Any employer may elect affiliation with the fire and police pension association established by section 31-31-201 (1), relating to an old hire pension plan established pursuant to this article. The procedures for affiliation and other provisions governing the administration of an affiliated plan are set forth in section 31-31-701.



§ 31-30.5-212. Qualification requirements - internal revenue code - definitions

(1) As used in this section, "internal revenue code" means the federal "Internal Revenue Code of 1986", as amended.

(2) Old hire pension plans shall satisfy the qualification requirements specified in section 401 of the internal revenue code, as applicable to governmental plans.

(3) A board, as defined in section 31-30.5-102 (1.5), may adopt any provision for an old hire pension plan that is necessary to comply with the internal revenue code.

(4) (a) The board of directors of the fire and police pension association established by section 31-31-201 may create a master plan document for old hire pension plans and may submit the master plan document to the internal revenue service for a determination of its status as a qualified plan under the internal revenue code. The master plan document shall include provisions necessary to comply with the internal revenue code.

(b) The board of directors of the fire and police pension association established by section 31-31-201 may:

(I) Amend the master plan document as may be necessary to comply with the internal revenue code; and

(II) Require an affiliated board to adopt the master plan document or to obtain internal revenue service approval for its old hire pension plan.

(c) Nothing in this subsection (4) shall preclude an affiliated board from submitting its plan document to the internal revenue service for a determination of its plan document's status as a qualified plan under the internal revenue code.

(5) The old hire pension funds established by this article shall be held in trust for the benefit of old hire members and other persons entitled to benefits. No part of the corpus or income of a pension fund shall be used for or diverted to purposes other than for the exclusive benefit of old hire members or other persons entitled to benefits from the pension fund and for expenses incident to operation of the pension fund. No person shall have any interest in or right to any part of the corpus or earnings of the pension trust except as expressly provided, including assignments for child support purposes as provided for in section 14-14-104, C.R.S., child support arrearages as requested as part of an enforcement action under article 5 of title 14, C.R.S., or child support arrearages that are the subject of enforcement services provided under section 26-13-106, C.R.S., income assignments for child support purposes pursuant to section 14-14-111.5, C.R.S., writs of garnishment that are the result of a judgment taken for arrearages for child support or for child support debt, and payments made in compliance with a properly executed court order approving a written agreement entered into pursuant to section 14-10-113 (6), C.R.S.



§ 31-30.5-213. Dissolution of fire departments

In the event of dissolution, for any reason, of fire departments whereby the services of firefighters or fire departments are discontinued, the firefighters or their surviving spouses, dependent parents, and children receiving benefits at the time of such dissolution shall continue to receive such benefits in accordance with the provisions of this article. Assets of the pension funds shall be transferred with other assets of the department and shall be administered by the board of trustees of the successor pension fund. In no event shall the rate of compensation be altered either after commencement of proceedings for dissolution has occurred or after its completion. After attaining fifty years of age, any firefighter having accrued ten or more years of active service at the time of such dissolution shall be granted an annuity, prorated in accordance with the number of years of service and the amount of annuity being paid for age and service pensions by the board of trustees of such pension fund at the time of such dissolution.






Part 3 - Funding - State-Assisted Plans

§ 31-30.5-301. Legislative declaration

The general assembly finds and declares that the establishment of statewide actuarial standards regarding funded and unfunded liabilities of state-assisted old hire police officers' and firefighters' pension funds established pursuant to this article is a matter of statewide concern affected with a public interest, and the provisions of this part 3 are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state. The general assembly further declares that state moneys provided to municipalities, fire protection districts, and county improvement districts do not constitute an obligation of the state to participate in the costs of pension plan benefits but are provided in recognition that said local governments are currently burdened with financial obligations relating to pensions in excess of their present financial capacities. It is the intent of the general assembly in providing state moneys to assist said local governments that state participation decrease annually, terminating at the earliest possible date.



§ 31-30.5-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Commission" means the police officers' and firefighters' pension reform commission established pursuant to section 31-31-1001.

(2) "Employee" means any old hire firefighter, except any volunteer firefighter, or old hire police officer employed by an employer who is eligible for the benefits provided pursuant to this article.

(3) "Employer" means any municipality, fire protection district, or county improvement district employing one or more employees.

(4) "Governing body" means the governing body of a municipality, fire protection district, or county improvement district.

(5) "State-assisted" means having received state moneys relating to accrued unfunded liability.

(6) "Volunteer firefighter" has the same meaning as provided in section 31-30-1102 (9).



§ 31-30.5-304. Limitation on existing funds - procedures

(1) On and after January 1, 1982, every state-assisted old hire police officers' or firefighters' pension plan created pursuant to this article shall be financed in accordance with minimum funding standards prescribed in this part 3. Contributions made pursuant to this section include municipal, special district, and county improvement district contributions, the established employee contribution, and any state contribution.

(2) (a) Annual contributions to state-assisted old hire police officers' and firefighters' pension funds shall be made in an amount that is equal to or greater than the sum of the actuarially determined amount required to amortize the unfunded accrued liabilities of such plan over a period not to exceed the lesser of twenty years or the number of years equal to the average remaining life expectancy of the pension fund's members plus the current service cost attributable to active members.

(b) In addition to the contributions required by paragraph (a) of this subsection (2), the employer shall annually pay any required dollar amount of contributions necessary to fund additional plan benefits adopted under section 31-30.5-210 (2), as established by supplemental actuarial studies on such funds.

(3) and (3.5) (Deleted by amendment, L. 2014.)

(4) A governing body providing a state-assisted old hire pension plan that is required to contribute an amount in 2014 that is less than the contribution required by subsection (2) of this section beginning in 2015 and that determines that the minimum annual rate of municipal, fire protection district, or county improvement district contributions provided in subsection (2) of this section would place an undue hardship on the taxpayers of such municipality, fire protection district, or county improvement district may adopt a resolution to that effect. Any municipality, fire protection district, or county improvement district that has adopted such resolution may make an annual contribution in the year 2015, in an amount that is not less than the amount that the municipality, fire protection district, or county improvement district is required to contribute in 2014. Beginning in 2016, such municipality, fire protection district, or county improvement district shall make the full amount of the annual contribution required by subsection (2) of this section.

(5) (Deleted by amendment, L. 2014.)

(6) All municipalities, fire protection districts, and county improvement districts, including both paid firefighters and volunteer firefighters in their pension plans, shall segregate the pension funds for paid firefighters and volunteer firefighters on an equitable basis for accounting and actuarial purposes, and said segregation shall be considered in all actuarial reports applicable to such funds. In computing the portion of the fund attributable to volunteer firefighters, the benefits of such volunteer firefighters shall not be reduced or otherwise changed.

(7) (Deleted by amendment, L. 2014.)

(8) Every employee employed as a firefighter or police officer for the first time after April 7, 1978, is covered by the benefit provisions set forth in or authorized by article 31 of this title.

(9) Volunteer firefighters and volunteer firefighter pension funds are exempt from all provisions of this section except subsection (6) of this section.

(10) (Deleted by amendment, L. 2014.)

(11) Notwithstanding any other provision of law to the contrary, an assessment against any employee of any fire or police department to which this article applies may be in an amount not to exceed ten percent of the employee's monthly salary. Said amount shall be deducted and withheld from the monthly pay of each such employee so assessed and placed to the credit of said employee's pension fund in the same manner as provided by this article; except that in no case shall employer contributions be less than employee contributions.

(12) (Deleted by amendment, L. 2014.)

(13) The board of any state-assisted old hire pension plan may take, by gift, grant, devise or bequest, any money, personal property, or real estate, or interest therein, as trustees for the uses and purposes for which the fund is created.



§ 31-30.5-305. No change in employer obligation

It is the intention of the general assembly that the minimum funding standards established by this part 3 shall not enlarge nor diminish the obligation of municipalities and fire protection districts to their employees for pension benefits provided pursuant to this article.



§ 31-30.5-306. Actuarial studies

(1) An actuarial study of each old hire police officers' and firefighters' pension fund administered by the association shall be conducted not later than July 1, 2014, and an updated actuarial study shall be conducted by the association every two years thereafter until the plan is terminated.

(2) (a) The association shall designate actuaries or firms of actuaries to supervise, conduct, or review actuarial studies required by this section.

(b) The fire and police pension association's board of directors shall specify the actuarial assumptions to be used in each such actuarial study.

(3) Costs of all such actuarial studies are an expense of the old hire plan and the fire and police pension association is authorized to pay for such costs as provided in section 31-31-302 (3).

(4) (Deleted by amendment, L. 2014.)



§ 31-30.5-307. State contribution

(1) (a) (Deleted by amendment, L. 2014.)

(b) (I) Each employer having rank escalation and having old hire members shall determine for each such employee the percentage that such employee's years served as of January 1, 1980, bear to the total number of years required for retirement. At retirement, the retirement pension shall be divided into that percentage and the remainder. The portion of the retirement pension equal to that percentage earned as of January 1, 1980, shall be subject to rank escalation as provided under the old hire pension plan, and the remainder of the retirement pension shall be subject to the same adjustment as that determined by the fire and police pension association board of directors pursuant to section 31-31-407.

(II) An employer may elect to continue full rank escalation benefits for that portion of the retirement pension subject to the adjustment as provided in subparagraph (I) of this paragraph (b), but no state contribution shall be used to fund such continuation of rank escalation or any unfunded liabilities incurred as a result of such continuation of rank escalation.

(c) (Deleted by amendment, L. 2014.)

(d) Repealed.

(2) (a) Moneys transferred from the state treasurer as state assistance to the old hire plan members' benefit trust fund shall not revert to the general fund but are continuously available for the purposes provided in this part 3 and part 11 of article 30 of this title.

(b) No other transfers for state assistance to the old hire plans shall be made to the old hire plan members' benefit trust fund pursuant to this section.

(2.5) Repealed.

(3) to (6) (Deleted by amendment, L. 2014.)






Part 4 - Funding - Nonstate Assisted Plans

§ 31-30.5-401. Sources of revenue for fund

(1) Except for state-assisted old hire police officers' and firefighters' pension plans and those affiliated with the fire and police pension association pursuant to section 31-31-701, each old hire pension fund may consist of:

(a) All moneys that may be given to such board or fund by any person for the use and purpose for which such fund is created. Such board may take, by gift, grant, devise, or bequest, any money, personal property, or real estate, or interest therein, as trustees for the uses and purposes for which the fund is created;

(b) All moneys, fees, rewards, or emoluments of every nature and description that may be paid or given to said fund;

(c) All moneys derived from employer and member contributions, as provided for in sections 31-30.5-402 and 31-30.5-403.



§ 31-30.5-402. Municipalities under fifty thousand - limit of contributions to old hire police officers' pension plans

(1) There is granted to municipalities in this state having less than fifty thousand population the power to pay from the general funds of their respective municipalities into the old hire police officers' pension fund of their respective municipalities such sum monthly as shall not exceed five percent of the monthly salaries of the total active old hire members in the police department of their respective municipalities.

(2) In such municipalities as make contributions from general funds into the old hire police officers' pension fund of their respective municipalities pursuant to subsection (1) of this section, the active old hire members of such police department shall contribute monthly, from their respective monthly salaries, into the municipality's old hire police officers' pension fund identical percentages of their respective monthly salaries so that the contribution of the active old hire members of the police department as a whole matches the contribution of the municipality.



§ 31-30.5-403. Employers under one hundred thousand - limit of contributions to old hire firefighter pension plans

(1) There may be levied and set apart by the governing body of each municipality having a population of less than one hundred thousand, by the board of directors of each fire protection district, or by the board of a county improvement district, a tax for the year 1969 and each year thereafter of not more than one mill on the taxable property in such municipality, fire protection district, or county improvement district, the proceeds thereof to be credited to the old hire firefighters' pension fund of each such municipality, fire protection district, or county improvement district.

(2) Any municipality, fire protection district, or county improvement district having less than one hundred thousand population and having a paid fire department shall levy an assessment on the active old hire members in an amount not to exceed six percent of their monthly salaries and, as a minimum amount, shall match the moneys derived therefrom by an equal contribution from the municipality, fire protection district, or county improvement district by use of the levy provided for in subsection (1) of this section, or the proper governing body shall appropriate said sum out of the general revenues of the municipality, fire protection district, or county improvement district.

(3) Any municipality having less than one hundred thousand population and having a paid and volunteer fire department or any fire protection district or county improvement district having a paid and volunteer fire department shall assess the paid old hire members of such department in an amount not to exceed six percent of their monthly salaries and, as a minimum amount, shall match the moneys derived therefrom by an equal contribution from the municipality, fire protection district, or county improvement district by use of the levy provided for in subsection (1) of this section. Said sum shall be segregated by the municipal treasurer, the treasurer of the district board of directors, or the treasurer of the county improvement district, as the case may be, and shall be used for the payment of pensions to the paid old hire members of said departments and their surviving spouses and orphans, as otherwise provided for in this article, but, so long as there are volunteer members in said department, the present old hire pension fund, if derived from state allocations, shall continue to be maintained for the benefit of all members of said department, paid old hire members and volunteers alike, under such rules as the board determines to be equitable.

(4) A paid firefighter is any firefighter whose main source of income is derived from service on a fire department. All other firefighters who render service to a fire department are volunteer firefighters.

(5) If the total moneys allocated to an old hire firefighters' pension fund by a municipality, fire protection district, or county improvement district are, in the opinion of the board of such municipality, fire protection district, or county improvement district, inadequate to sustain a proper fund for retirement or for the other purposes of the fund under this article, such board may consolidate its old hire fund with the old hire fund of another municipality, fire protection district, or county improvement district, and such consolidated funds shall thereafter be administered as a single fund. Such consolidation of funds may be made under such conditions and in conformity with such terms as are mutually agreed to by the boards of the consolidating single funds, consistent with the provisions of this article.



§ 31-30.5-404. Plans affiliated with the fire and police pension association

Notwithstanding any provision of this part 4 to the contrary, an employer that affiliates its old hire police officers' or firefighters' pension fund with the fire and police pension association pursuant to section 31-31-701 and that is not receiving state contributions under part 3 of this article shall annually contribute an amount approved by the board of directors of the association, upon the advice of its actuary, sufficient to pay the normal cost plus amortize the unfunded past service liability attributed to old hire members, over a period not to exceed the lesser of twenty years or the number of years equal to the average remaining life expectancy of the pension fund's members.






Part 5 - Investments - Insurance

§ 31-30.5-501. Old hire pension fund - investments

It is lawful for the board of trustees of the old hire firefighters' pension fund and the board of trustees of the old hire police officers' pension fund in any municipality or district in this state to invest such respective pension funds, or any part thereof, in the name of the treasurer of such municipality or in the name of a custodian or custodians appointed by the board, as provided for in this section, in interest-bearing obligations of the United States, in interest-bearing bonds of the state of Colorado, or in general obligation bonds of cities, whether organized under general law or article XX of the state constitution, or in any depository enumerated in section 24-75-603, C.R.S., and secured as provided in articles 10.5 and 47 of title 11, C.R.S. The board of trustees, by written resolution, may appoint one or more persons to act as custodians, in addition to the treasurer, to deposit or cause to be deposited all or part of such funds in any state or national bank or any state or federally chartered savings and loan association in Colorado. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires. All such securities and evidences of investment shall be deposited with the treasurer of such municipality.



§ 31-30.5-502. Insurance - investment by banks and trust companies

(1) Notwithstanding any restrictions on investments of old hire police officers' or firefighters' pension funds contained in any laws of this state, it is lawful for the board of trustees of any such pension fund, with the consent in writing of a majority of the active old hire members of the police department or fire department for the benefit of which the pension fund is maintained, to:

(a) Insure the old hire members of any such police department or fire department by the purchase of policies of individual, group, or blanket life, endowment, disability, or annuity insurance, or variable annuity insurance in and from companies authorized to do business in Colorado and to expend any portion of such pension fund for the purpose of paying the premiums on any such insurance policies; or

(b) Establish a noninsured trust pension plan with a bank or trust company authorized to exercise trust powers in this state as trustee, invested by the trustee pursuant to the provisions of part 3 of article 1 of title 15, C.R.S.; but the trustee shall at all times hold fixed income obligations having a book value or cost of not less than sixty percent of the total contributions made to the trust less the amounts paid out.

(2) If any old hire member of such police department, fire department, or association is receiving any pension, benefit, or award made prior to April 9, 1965, by such board of trustees, no such part of said fund shall be expended for purchasing said insurance as will impair the ability of said fund to meet the requirements of such pensions, benefits, and awards. The board of trustees of the old hire pension fund shall be the beneficiary of any such insurance policies, and the proceeds thereof shall be paid to the board of trustees as an addition to the old hire pension fund.



§ 31-30.5-503. Alternative investment authority

Notwithstanding any other provision of this part 5, moneys of old hire pension plans that are not affiliated with the fire and police pension association under section 31-31-701 may be managed and invested by the trustees of such plans pursuant to the standard and other provisions for trustees set forth in the "Colorado Uniform Prudent Investor Act", article 1.1 of title 15, C.R.S. Such investments shall be audited at least biennially.






Part 6 - Retirement Benefits

§ 31-30.5-601. Police officers' old hire pension plans - municipalities under one hundred thousand in population

(1) In municipalities having a population of less than one hundred thousand and making contributions from general funds into the police officers' old hire pension fund of their respective municipalities, any old hire member of such police department who has reached the age of fifty-five years and who has served for a period of twenty years in any such department in the state of Colorado or who in the alternative has completed twenty-five years in any such department in the state of Colorado, regardless of age, is entitled to a monthly pension equal to one-half the amount of the average salary the member received as a member of said department for one year before the time of granting the member's application. Such payment shall be made regardless of income or earnings that the said retired old hire member receives from any source.

(2) In municipalities having a population of less than one hundred thousand and not making contributions into their respective police officers' old hire pension fund, any old hire member of the police department who has reached the age of sixty years and who has served for a period of twenty years in any such department in the state of Colorado is entitled to a monthly pension equal to one-half of the amount of the average salary the member received as a member of said department for one year before the time of granting the member's application. If, thereafter, such member accepts a salaried position paying a salary of sixty dollars or more per month, the payment of the member's pension shall be suspended during the period the member holds such position.



§ 31-30.5-602. Firefighters' old hire pension plans - municipalities and districts under one hundred thousand in population

In municipalities, fire protection districts, and county improvement districts having a population of less than one hundred thousand, any old hire member who has reached the age of fifty years and who has served for a period of twenty years of active service in any such department in this state is entitled to a monthly pension equal to one-half the amount of the member's monthly salary as of the date of the member's retirement plus, if the governing body of the municipality, the board of directors of the fire protection district, or the board of the county improvement district authorizes such additional benefits, one-half of any increase in salary and longevity or additional pay based on length of service granted during the period of the member's retirement to the rank occupied by the member in said department. Any old hire member of a paid fire department of a municipality, fire protection district, or county improvement district, who has served prior time in a volunteer fire department in any municipality, fire protection district, or county improvement district in this state, in the event the member becomes a paid member, may be credited service time at their discretion, at the rate of one year of paid service for each four complete years of volunteer time; except that they shall not receive both a pension under part 11 of article 30 of this title and a service credit under this section.



§ 31-30.5-603. Police officers' old hire pension plans - municipalities of at least one hundred thousand in population

In municipalities having a population of at least one hundred thousand, any old hire member of the police department who has attained the age of sixty years is entitled to a monthly pension equal to one-half the amount of the average salary said member received as a member of said department for one year before retirement. Any old hire member of the police department of such municipality having served twenty-five years or more in such police department, other than an old hire member who has arrived at the age of sixty years and retired, is entitled to a monthly pension equal to one-half the amount of the average salary said member received as a member of said department for one year before the time of retirement.



§ 31-30.5-604. Firefighters' old hire pension plans - municipalities of at least one hundred thousand in population

(1) In municipalities having a population of at least one hundred thousand, any old hire member of the fire department who has served at least twenty-five years of active duty and has attained the age of fifty years shall be retired within thirty days after making application for retirement, except during periods of national emergency, and such person shall be paid a monthly pension equal to one-half the amount of the monthly salary said person received as a member of said department as of the date of application for retirement. For so long as the old hire member is in retirement, there shall be added to the amount of the member's pension one-half of any increase in salary and longevity or additional pay based on length of service granted to the rank formerly occupied by the member in the department.

(2) (a) When, for any reason, the rank or grade within a fire department is abolished or ceases to exist and a retired old hire member of such department, on or after April 30, 1963, is in receipt of a pension or annuity from the fund by reason of retirement in such classification, grade, or rank, such member shall receive the member's regular pension payment for the grade or rank occupied at the time of the member's retirement. In addition, such member of a fire department shall receive additional benefits as follows: The fraction which such member's regular pension payment for the grade or rank occupied at the time of the member's retirement bears to the regular pension payment for the next higher rank at such time shall be computed; and such member shall receive one-half of any increase in salary and longevity pay or additional pay based on length of service granted to the next higher rank or grade in such department multiplied by the fraction as above computed; but if the next higher and next lower ranks or grades of the department receive equal money increases, such member shall receive one-half of any increase without multiplication of the fraction above computed. An old hire member of such department who, on July 1, 1969, is in receipt of a pension or annuity from the fund, by reason of retirement in a rank or grade which has been abolished or has ceased to exist, shall have the member's benefits as above described recomputed, and any additional moneys to which the member is entitled shall be paid to the member as if this provision were in effect at the date of the member's application for retirement.

(b) The provisions of this subsection (2) shall apply alike to all those who retired under this section and to those who retire under the provisions of section 31-30.5-705.






Part 7 - Disability and Survivor Benefits

§ 31-30.5-701. Coverage

The provisions of this part 7 governing the benefits payable in the event of the death or disability of an active old hire member shall apply with respect to any such member who dies or becomes disabled prior to January 1, 1980. The provisions of this part 7 governing the benefits payable in the event of the death of a retired old hire member shall apply regardless of the date of death.



§ 31-30.5-702. Police officers' old hire pension plans - municipalities under one hundred thousand in population

(1) If an old hire member of any police department in a municipality having a population of less than one hundred thousand, while in the performance of the member's duty or by reason of service in such department, becomes physically or mentally disabled and such disability is deemed to be of a temporary nature, the board of trustees shall retire the individual with a disability and shall authorize the payment to such individual, monthly, of an amount from the pension fund equal to the monthly compensation paid any such member as salary at the date of such disability, not to exceed a period of one year. For the purpose of determining the physical or mental disability of any such member, the board of trustees may personally examine the member or may appoint one or more physicians or surgeons to make an examination of the member and report their findings to the board, which report may be taken into consideration in determining whether the member has a physical or mental disability.

(2) After any old hire member of any police department in a municipality having a population of less than one hundred thousand has been retired temporarily by reason of any disability, the board of trustees has the right at any time to cause such retired member to be brought before it and again examined by competent physicians or surgeons and has the right to examine other witnesses for the purpose of discovering whether such disability yet continues and whether such retired member should be continued on the pension roll, not to exceed a period of one year, or reinstated in the service of the police department, except in case of dismissal or resignation. Such retired member is entitled to notice and to be present at the hearing of any such evidence and may be represented by counsel. The retired member shall be permitted to propound any question pertinent or relevant to such matter and shall also have the right to introduce evidence on the member's own behalf. All witnesses so produced shall be examined under oath, and any member of such board of trustees is authorized to administer such oath to such witnesses. The decision of such board shall be final.

(3) If any old hire member or officer of any police department in a municipality having a population of less than one hundred thousand becomes mentally or physically disabled so as to render necessary the member's retirement from service in such department, said board of trustees shall retire such member from service in such department, and the member shall receive from the pension fund an amount equal to one-half of the monthly salary received by the member at the time the member becomes so disabled. Except as provided in subsection (4) of this section, when any old hire member of such police department or retired old hire member dies and leaves a surviving spouse or dependent parent or children under the age of sixteen years, surviving, the board of trustees shall authorize the payment monthly from the pension fund of the sum of thirty dollars to such surviving spouse or dependent parent and six dollars to each such minor child until the child reaches the age of sixteen years. No pension shall be paid to the dependent parent of the deceased member who leaves a surviving spouse, and, if the surviving spouse of any deceased member remarries, such pension shall cease.

(4) In those municipalities making contributions from general funds into the old hire police officers' pension plan pursuant to section 31-30.5-402, the benefits payable in the event an old hire member of such police department or retired member dies and leaves a dependent surviving spouse or dependent parent or children under the age of sixteen years shall be an amount equal to one-fourth the monthly salary received by the member of the department at the time the member died to such surviving spouse or dependent parent and an amount equal to one-eighth of the monthly salary received by the member of the department at the time the member died to each minor child until such child reaches the age of sixteen years. No pension shall be paid to the dependent parent of the deceased member who leaves a surviving spouse, and, if the surviving spouse of any deceased member remarries, such pension shall cease.

(5) If at any time there is not sufficient money or other property in said pension fund to pay to each beneficiary the full amount per month to which such beneficiary is entitled, an equal percentage of such monthly payment shall be made to each, until such fund is so replenished as to warrant payment in full to each of such beneficiaries.



§ 31-30.5-703. Firefighters' old hire pension plans - municipalities and districts under one hundred thousand in population

(1) (a) Any old hire member of a paid fire department in a municipality, fire protection district, or county improvement district, having less than one hundred thousand in population who becomes mentally or physically disabled while on active duty during regular assigned hours of duty from any cause not self-inflicted nor due to the habitual use of intoxicants or drugs to an extent whereby the member is unable to perform the member's duties shall be retired by the board. Any old hire member of said fire department who has completed five or more years as a member of said department but who is unable to perform the member's duties by reason of heart disease or any disease of the lungs or respiratory tract shall submit competent evidence substantiating the member's claim that the member has contracted said disease while on duty as a result of strain or the inhalation of noxious fumes, poison, or gases and shall be retired by the board.

(b) In cases where a special position or assignment can or may be assigned to such old hire member, the member may be assigned to such special position or assignment. Any such retirement shall be for the period of the disability and no longer and shall be governed by the provisions of paragraphs (c) to (e) of this subsection (1).

(c) Effective July 1, 1969, said old hire member shall be paid a monthly pension equal to one-half the amount of the member's monthly salary as of the date of the member's retirement plus, if the governing body of the municipality, the board of directors of the fire protection district, or the board of the county improvement district authorizes such additional benefits, one-half of any increase in salary and longevity or additional pay based on length of service granted during the period of the member's retirement to the rank occupied by the member in said department. Said pension shall continue to be paid as long as the member is in retirement.

(d) All applicants for disability pensions shall be examined by one or more physicians selected by the board and may be examined by one or more physicians selected by the applicant. All expenses of examination by the physician chosen by the board shall be paid by the board out of the old hire pension fund.

(e) The board shall establish such rules as it deems proper for the purpose of reexamination of all old hire members who are retired for disability to determine from time to time the fitness of such members to return to active duty in said department. No such member who has reached the age of fifty years, either before or after the member's retirement, shall be reexamined. No such member who has completed twenty years of active duty before the date of such retirement shall be reexamined. No member on the retired list shall be examined sooner than one year after date of retirement and not more often than once a year thereafter. In the event it is found by said board that any member on the retired list has recovered from the disability that caused the member's retirement, such member, if the member is under fifty years of age and has served less than twenty years of active duty, shall be removed from the retired list and ordered to report to the chief officer of said fire department within thirty days for assignment to active duty. During said period of thirty days, such member may file a written protest in which the member shall state any objection to the member's removal from the retired list. The decision of said board shall be suspended pending a hearing on said protest, at which hearing such member shall have the right to appear and to be represented by counsel. During the period that any member is retired for disability by said board, such member, if under the age of fifty years and having served less than twenty years of active duty, shall be carried on a special roll of the fire department and listed as inactive.

(f) (I) Except as provided in subparagraph (II) of this paragraph (f), if an old hire member of the fire department becomes mentally or physically disabled while not on active duty during regularly assigned hours of duty and from any cause not self-inflicted or due to the habitual use of intoxicants or drugs to an extent whereby the member is unable to perform the member's regular fire department duties, the member shall be paid by the board, starting twelve months from such disability and for the remaining period of such disability, a monthly benefit equal to five percent of the amount set forth in paragraph (c) of this subsection (1), multiplied by the number of years the member has been in active service with said fire department; but any such benefit under this subsection (1) shall not exceed one-half of the member's monthly salary as of the date of the member's disability. The provisions covering examinations, and reexamination as set forth in paragraph (e) of this subsection (1), shall be applicable to all cases arising under this paragraph (f).

(II) Any person who became an old hire member of a fire department prior to July 1, 1971, shall be entitled to the benefits set forth in subparagraph (I) of this paragraph (f) as of the date of the onset of such disability and shall not be subject to the twelve-month delay provision.

(2) If any old hire member of a fire department in a municipality, fire protection district, or county improvement district having a population of less than one hundred thousand dies from any cause, whether on duty or not or while on the retired list, leaving a surviving spouse or dependent parent, such surviving spouse or dependent parent shall be awarded a monthly annuity equal to one-third of the monthly salary of a first-grade firefighter at the time of the member's death or retirement so long as the surviving spouse or dependent parent remains unmarried. No dissolution of a subsequent marriage shall have the effect of reinstating said surviving spouse on the pension roll or authorizing the granting of a pension. No pension shall be paid to the dependent parent of a deceased old hire member who leaves a surviving spouse or dependent children.

(3) In addition to the annuity set forth in subsection (2) of this section, the board shall also order the payment to such surviving spouse or the legally appointed guardian of each dependent child of such deceased old hire member of said fire department of a monthly annuity of thirty dollars for each child, to continue until such child reaches the age of eighteen years. If such surviving spouse dies or there is no surviving spouse, as limited and described in subsection (2) of this section, but there are surviving children under eighteen years of age, the board shall order a monthly payment equal to the full payment to which a firefighter's surviving spouse is entitled under subsection (2) of this section to be divided equally among the children or a monthly payment of thirty dollars for each child, whichever total amount is greater, to the guardian for said children. In no event shall such surviving children of a deceased or retired firefighter receive an amount in excess of one-half of the current salary paid to a firefighter, first grade, of said department. No annuity shall be paid to the dependent parent of a deceased member who leaves a child or children under eighteen years of age.

(4) When any active or retired old hire member dies, the board shall appropriate from the old hire pension fund the sum of one hundred dollars, as a death benefit, to be paid to the surviving spouse or family of the deceased, but, if there is no surviving spouse or family, said sum shall be paid to such other person as the board of said fund designates.



§ 31-30.5-704. Police officers' old hire pension plans - municipalities of at least one hundred thousand in population

(1) If any old hire member of the police department in a municipality having a population of at least one hundred thousand, while in the performance of the member's duty, becomes temporarily totally disabled, physically or mentally, for service by reason of service in such department, the board shall order the payment to such disabled member, monthly during such disability but not to exceed one year, from the old hire pension fund, a sum equal to the monthly compensation allowed such member as salary at the date of the member's disability if such member is paid no salary as such member. If any old hire member of the police department, while in the performance of the member's duty, becomes mentally or physically permanently disabled by reason of service in such department so as to render necessary the member's retirement from service in such department, the board shall retire such disabled member from service in such department. No such retirement on account of disability shall occur unless said member has contracted said disability while in the service of said police department.

(2) Upon retirement the board shall order the payment to such disabled member from the old hire pension fund a sum equal to one-half the monthly compensation allowed to such the member as salary at the date of the member's retirement. If any old hire member of the police department in a municipality having a population of at least one hundred thousand, while in the performance of the member's duty, is killed, dies as a result of an injury received in the line of duty or of any disease contracted by reason of the member's occupation, dies from any cause whatever as the result of the member's services in said department, or dies while in the service or on the retired list from any cause and leaves a surviving spouse or a dependent child under sixteen years surviving or, if unmarried, leaves a dependent parent surviving, the board shall direct the payment from the fund, monthly, to such surviving spouse, while unmarried, of thirty dollars, and for each child, while unmarried, until the child reaches the age of sixteen years, six dollars, and to the dependent parent, if such member was unmarried, thirty dollars. The pension to the dependent parent or both shall be paid as follows: If the father is dead, the mother shall receive the entire thirty dollars, and if the mother is dead, the father shall receive the entire thirty dollars, and if both are living, each shall receive fifteen dollars.



§ 31-30.5-705. Firefighters' old hire pension plans - municipalities of at least one hundred thousand in population

(1) Any old hire member of a fire department in a municipality having a population of at least one hundred thousand, who becomes mentally or physically disabled while on active duty during regularly assigned hours of duty from any cause not self-inflicted nor due to the habitual use of intoxicants or drugs to an extent whereby the member is unable to perform the member's duties shall be retired by the board. Any old hire member of said fire department who has completed five years or more as a member of the department but who is unable to perform the member's duties by reason of heart disease or any disease of the lungs or respiratory tract shall be presumed, unless said presumption is overcome by competent evidence, to have contracted said disease while on active duty as a result of strain or the inhalation of noxious fumes, poison, or gases and shall be retired by the board.

(2) In cases where a special position or assignment can or may be assigned to such member, the member may be assigned to such special position or assignment. Any such retirement shall be for the period of the disability, and no longer, and shall be governed by the provisions of subsections (3), (4), and (5) of this section.

(3) The old hire member shall be paid a monthly pension equal to one-half the amount of the member's monthly salary as of the date of the member's retirement plus one-half of any increase in salary and longevity or additional pay based on length of service granted during the period of the member's retirement to the rank occupied by the member in the department. The member, after retirement, shall continue to accrue longevity, and the member's length of service shall continue to extend in the same manner and with the same limitations as if the member were still active and not retired. Said pension shall continue to be paid as long as the member is in retirement.

(4) All applicants for disability pensions shall be examined by one or more physicians selected for the purpose by the board and may be examined by one or more physicians selected by the applicant. All expenses of examination by the physician chosen by the board shall be paid by the board out of said fund.

(5) The board shall establish such general rules as it deems proper for the purpose of reexamination of all old hire members who have been retired for disability to determine from time to time the fitness of such members to return to active duty in the department. No such member who has reached the age of fifty years, either before or after the member's retirement, shall be reexamined. No such member who has completed twenty-five years of active duty in the department before the date of such retirement shall be reexamined. No member on the retired list shall be examined sooner than one year after date of retirement and not more often than once a year thereafter. In the event it is found by the board that any old hire member on the retired list has recovered from the disability that caused the member's retirement, such member, if the member is under fifty years of age and has served less than twenty-five years of active duty, shall be removed from the retired list and ordered to report to the chief officer of the fire department within thirty days for assignment to active duty. During said period of thirty days such member may file a written protest in which the member shall state any objection that the member may have to the member's removal from the retired list. The decision of the board shall be suspended pending a hearing on said protest, at that hearing the member shall have a right to appear and to be represented by counsel. During the period that any member is ordered retired for disability by the board, such member, if under the age of fifty years and having served less than twenty-five years of active duty, shall be carried on a special roll of the fire department and listed as inactive.

(6) In any case where an old hire member of the fire department in a municipality having a population of at least one hundred thousand becomes mentally or physically disabled while not on active duty during regularly assigned hours of duty and from any cause not self-inflicted or due to the habitual use of intoxicants or drugs to an extent whereby the member is unable to perform the member's regular fire department duties, the member shall be paid by the board, during the period of such disability and no longer, a monthly benefit equal to five percent of the amount set forth in subsection (3) of this section multiplied by the number of years the member has been in active service with the fire department; except that any such benefit under this section shall not exceed one-half of the member's monthly salary as of the date of the member's disability. The provisions covering examinations and reexaminations, as set forth in subsections (4) and (5) of this section, shall be applicable to all cases arising under this subsection (6).

(7) If any old hire member of a fire department in a municipality having a population of at least one hundred thousand dies from any cause while in the service or while on the retired list, leaving a surviving spouse, such surviving spouse shall be awarded a monthly annuity equal to one-third of the monthly salary of such member at the time of the member's death or retirement plus one-third of any increase in salary and longevity or additional pay based on length of service granted to firefighters of the rank or comparable successor rank that the member held in the department on the date of the member's death or retirement so long as such surviving spouse remains unmarried. No dissolution of a subsequent marriage shall have the effect of reinstating said spouse on the pension roll or authorizing the granting of a pension. This section shall apply alike to surviving spouses of firefighters and retired firefighters who die after April 11, 1947, and to surviving spouses of firefighters and retired firefighters who were dead on said date, it being the intent of the general assembly to provide an annuity for all surviving spouses of firefighters, which annuity shall increase or decrease proportionately to any increase or decrease in the current rate of pay of firefighters.

(8) The board shall also order the payment to such surviving spouse or the legally appointed guardian of each child of such deceased old hire member of the fire department a monthly annuity of thirty dollars for each child, to continue until such child reaches the age of eighteen years. If such surviving spouse dies or there is no surviving spouse as limited and described but such deceased old hire member leaves surviving children under eighteen years of age, the board shall order a monthly payment equal to the full payment to which a firefighter's surviving spouse is entitled under subsection (7) of this section to be divided equally among the children or a monthly payment of thirty dollars for each child, whichever total amount is greater, to the guardian of the children for the children. In no event shall such surviving children of a deceased or retired firefighter receive an amount in excess of one-half of the current salary paid to a firefighter, first-grade, of said department.

(9) When an active or retired firefighter dies without necessary funeral expenses, the board shall appropriate from the fund a sum not exceeding one hundred dollars to the surviving spouse or family or other person paying said expenses for the purpose of assisting the proper burial of said deceased old hire member.






Part 8 - Exempt Plans

§ 31-30.5-801. Exempt alternative programs authorized

(1) Notwithstanding any other provision of this article or the provisions of article 31 of this title that specifically refer to exempt plans, any municipality, fire protection district, or county improvement district, prior to January 1, 1980, may establish an alternative police officers' or firefighters' pension benefit program or combination pension and insurance benefit program for police officers or firefighters that, if found by an actuarial study to be actuarially sound, shall be exempt from all provisions of parts 3 to 7 of this article. Such program and any amendments thereto must be approved in an election held or vote called for that purpose by at least sixty-five percent of the total votes cast by all police officers or firefighters actively employed by the municipality, fire protection district, or county improvement district and all former old hire members who have earned pension rights or benefits under this article at the time the program is adopted or amended. No amendment of an exempt alternative program may be adopted that would adversely affect the accrued pension benefits of former old hire members. Once established, such exempt alternative program shall cover all police officers or firefighters employed by the municipality, fire protection district, or county improvement district, regardless of the date of hire. Any municipality, fire protection district, or county improvement district having established an exempt alternative program pursuant to this section shall be entitled to receive its appropriate share of state contributions to local police officers' or firefighters' pension funds and shall file any reports required to receive such state contributions. The date limitation of January 1, 1980, established in this subsection (1) shall not be construed as limiting the ability of an employer to establish an exempt money purchase plan in accordance with the provisions of subsection (2) of this section and section 31-30.5-802.

(2) (a) Not later than January 1, 1983, any employer that covered its firefighters or police officers hired on or after April 8, 1978, under the statewide defined benefit plan established in part 4 of article 31 of this title, may withdraw from that plan upon establishment of a money purchase plan, in accordance with the requirements governing exempt alternative programs under subsection (1) of this section.

(b) Such money purchase plan shall include all firefighters or police officers hired on or after April 8, 1978, and may include all old hire firefighter or police officer members, at the option of the employer.

(c) The money purchase plan shall be approved by sixty-five percent of all firefighters or police officers hired on or after April 8, 1978. In order for old hire firefighter or police officer members to be included in such plan, pursuant to paragraph (b) of this subsection (2), sixty-five percent of those members shall approve the plan.

(d) Any employer desiring to withdraw pursuant to the provisions of this section shall file a resolution with the fire and police pension association stating such intent. The resolution shall also state a requested effective date for withdrawal.

(e) The withdrawal shall be effective on the requested effective date or on the first day of the month following certification by the fire and police pension association of the approval of the members, whichever occurs later.



§ 31-30.5-802. Exempt money purchase plan option

(1) Any employer that has not elected to affiliate with the fire and police pension association relating to an old hire plan established pursuant to this article may offer to the active old hire members of such plan the option of converting to a money purchase plan.

(2) Such option shall be available on an individual basis such that any member desiring to remain in the current defined benefit plan may do so.

(3) The money purchase plan offered may be a new plan established by the employer or an existing plan maintained for the benefit of other members employed in the same department.

(4) Any such money purchase plan shall be exempt from all provisions of parts 3 to 7 of this article.

(5) The option may be offered only if approved by at least sixty-five percent of all active old hire members. If approved, a deadline shall be set for electing between the current plan and the money purchase plan. Prior to said deadline, the employer shall provide to each active old hire member a disclosure statement describing the differences between the current plan and the money purchase plan and a statement as to the minimum beginning account balance for such employee in the event of conversion to a money purchase plan.

(6) If any active old hire member elects to remain in the current plan, the employer shall continue to fund such plan on an actuarially sound basis with any unfunded liability being amortized over a period not to exceed twenty years after January 1, 1989.

(7) Within ninety days after the election is made by each active old hire member, the employer shall make the final determination as to whether to adopt such option and shall be under no obligation to do so. In the event that the employer determines that the option will not be adopted at that time, the employer may reoffer the option at a later date in accordance with the provisions contained in this section.

(8) No such option may be adopted which, in its application, would adversely affect the pension benefits of retired old hire members.

(9) Nothing in this section shall be construed to prohibit an election by an employer to affiliate its local plan with the fire and police pension association after said employer has adopted a money purchase plan option pursuant to this section. Any such affiliation shall be governed by the provisions of section 31-31-701.



§ 31-30.5-803. Investment authority

(1) Except as provided in subsection (2) of this section, moneys of exempt alternative plans that are not affiliated with the fire and police pension association under section 31-31-706 may be managed and invested by the trustees of such plans pursuant to the standard and other provisions for trustees set forth in the "Colorado Uniform Prudent Investor Act", article 1.1 of title 15, C.R.S. Such investments shall be audited at least biennially.

(2) (a) (Deleted by amendment, L. 97, p. 10, § 2, effective March 13, 1997.)

(b) The trustees of an exempt alternative plan may allow a participant to exercise control of the investment of the participant's accrued benefit under the plan, subject to the following requirements:

(I) The trustees shall select at least three investment alternatives, each of which is diversified in itself, that allow the participant a broad range of investments and a meaningful choice between risk and return in the investment of the participant's accrued benefit;

(II) The trustees shall allow the participant to change investments at least once each calendar quarter; and

(III) The trustees shall provide the participant with information describing the investment alternatives and the nature, investment performance, fees, and expenses of the investment alternatives and other information to enable a participant to make informed investment decisions.

(c) Neither the state nor local governments shall be held responsible to pay for any or all financial losses experienced by participants of the exempt alternative plan; except that nothing in this section relieves a local government's responsibility as a trustee to the plan.









Article 31 - Fire - Police - New Hire Pension Plans

Part 1 - General Provisions

§ 31-31-101. Legislative declaration

The general assembly hereby declares that the establishment of police officers' and firefighters' pension plans in this state is a matter of statewide concern that affects the public safety and general welfare, that the ability of pension funds to pay earned benefits to present and future members is a necessary corollary to the establishment of pension plans, and that statewide pension plans establishing pension benefits that can be fully funded with local moneys will permit the continuation of pension plans for police officers and firefighters in this state. In addition, the general assembly declares that any pension plan must be actuarially sound in order to assure the security of the pension system and that this article is enacted to provide for the stability and security of police officers' and firefighters' pension plans in this state. The general assembly further declares that state moneys provided to municipalities, fire protection districts, and county improvement districts do not constitute a continuing obligation of the state to participate in the ongoing normal costs of pension plan benefits, except for state funding of death and disability benefits as specified in this article, but are provided in recognition that the local governments are currently burdened with financial obligations relating to pensions in excess of their present financial capacities. It is the intent of the general assembly in providing state moneys to assist the local governments that state participation decrease annually, terminating at the earliest possible date.



§ 31-31-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Actuarially sound" means a police officers' or firefighters' pension fund determined by the board to be receiving or scheduled to receive employer and member contributions in each fiscal year equal to the annual contributions actuarially determined to be necessary to pay the annual current service cost of pension benefits attributable to active employees and to pay the annual contribution necessary to amortize any unfunded accrued liability over a period not to exceed forty years. The actuarial cost method to be utilized shall be the entry age-normal cost method. The date from which unfunded liabilities shall be amortized shall be determined pursuant to part 3 of article 30.5 of this title.

(2) "Board" means the board of directors established as the governing body of the fire and police pension association as provided in section 31-31-201 (2).

(3) "Employer" means any municipality in this state offering police or fire protection service employing one or more members and any special district, fire authority, or county improvement district in this state offering fire protection service employing one or more members.

(4) "Member" means an active employee who is a full-time salaried employee of a municipality, fire protection district, fire authority, or county improvement district normally serving at least one thousand six hundred hours in any calendar year and whose duties are directly involved with the provision of police or fire protection, as certified by the member's employer. "Member" also includes an active employee who works less than sixteen hundred hours per year but otherwise qualifies as a member and whose employer elects to treat all such other similar employees as members. The term does not include clerical or other personnel whose services are auxiliary to police protection, or any volunteer firefighter, as such term is defined in section 31-30-1102 (9). For the purpose of participation in the statewide defined benefit plan pursuant to part 4 of this article or the statewide money purchase plan pursuant to part 5 of this article, but not for the purpose of participation in the statewide death and disability plan pursuant to part 8 of this article, the term may include clerical or other personnel employed by a fire protection district, fire authority, or county improvement district, whose services are auxiliary to fire protection. For the purpose of eligibility for disability or survivor benefits, "member" includes any employee on an authorized leave of absence.

(5) "Money purchase plan" or "money purchase pension plan" means a retirement plan under which:

(a) The employer has a fixed obligation to make an annual contribution to the plan;

(b) The plan provides for an individual account for each member; and

(c) The member's benefits are based solely on the amount contributed to the member's account and any income, expenses, gains, and losses allocated to the member's account.

(6) "Retired member" means any member who is retired, disabled, or eligible for a benefit as provided in section 31-31-404 (2).






Part 2 - Administration

§ 31-31-201. Association - creation - board - organization - tax exemption

(1) There is hereby created an independent public body corporate and politic to be known as the fire and police pension association. The association is constituted as a public instrumentality, and its exercise of the powers conferred by this article and article 30.5 of this title shall be deemed to be the performance of an essential public function. The association shall be a body corporate and a political subdivision of the state and shall not be an agency of state government and shall not be subject to administrative direction by any department, commission, board, or agency of the state.

(1.5) The general assembly hereby finds and declares that the fire and police pension association is a political subdivision of the state and that property owned, used, and occupied by the association is intended to be exempt from property tax as property of the state under section 4 of article X of the state constitution. Accordingly, for property tax years commencing on or after January 1, 2007, all real property owned, used, and occupied by the association and personal property owned and used by the association shall be exempt from the levy and collection of property tax.

(2) (a) The governing body of the association shall be a board of directors consisting of nine members appointed by the governor and confirmed by the senate as follows:

(I) Two members who shall represent Colorado municipal employers;

(II) One member who shall represent full-time paid firefighters;

(III) One member who shall represent full-time paid police officers;

(IV) One member who shall be a retired firefighter who, upon completion of the member's term, shall be replaced by a retired police officer. Thereafter, the appointments of retired officers shall alternate between a retired firefighter and a retired police officer for each successive six-year term.

(V) One member of a board of directors of a special district or the full-time paid professional manager of a special district who shall represent special districts having volunteer firefighters;

(VI) One member from the state's financial or business community with experience in investments;

(VII) One member from the state's financial or business community with experience in insurance disability claims; and

(VIII) One member of the state's financial or business community experienced in personnel or corporate administration in corporations of over two hundred employees.

(b) Members shall be appointed for terms of four years; except that a member appointed pursuant to subparagraph (IV) of paragraph (a) of this subsection (2) shall serve for a term of six years.

(c) Vacancy in any position shall be filled in the same manner as the original appointment was made. Appointments may be made without confirmation of the senate when the senate is not in session, but such appointments shall be confirmed within thirty days of the next meeting of the senate in regular session or they shall be void.

(d) The governor may remove any member of the board for cause.

(3) (a) The members of the board shall serve without compensation but shall be reimbursed for any necessary expenditures and shall suffer no loss of salary or wages through service on such board.

(b) The board shall elect a chair and a vice-chair, shall appoint an executive director and such other employees as may be necessary, and shall fix the compensation for the appointees. The board shall have the authority to retain actuaries, investment counselors, private legal counsel, and other consultants as deemed necessary. The fees of such persons shall be considered expenses of the association.

(4) Neither the members of the board nor any person authorized by the board to act in an official capacity shall be held personally liable for any act undertaken pursuant to the provisions of this article and article 30.5 of this title.



§ 31-31-202. Powers and duties of the board

(1) The board shall:

(a) Establish standards for determining the actuarial soundness of:

(I) The pension plans in the defined benefit system and the affiliated old hire plans and the affiliated exempt plans with assets in the fire and police members' benefit investment fund, in accordance with section 31-31-301 (1); and

(II) Alternative pension plans having defined benefits in whole or in part established pursuant to section 31-31-601 (1). Based upon such standards, the board shall require biennial actuarial reviews of such plans with the cost of the reviews to be paid by employers having established such plans.

(b) Establish standards for benefit projections for money purchase plans;

(c) Establish criteria for the determination of disability to administer the provisions of section 31-31-803;

(d) Promulgate rules relating to standards for disclosure of all ramifications of and procedures for obtaining the member approval provided for in section 31-31-601 (1);

(e) Administer or provide for the administration and, in accordance with the provisions of sections 31-31-302 (1) and 31-31-303, the investment of the fire and police members' benefit investment fund and the fire and police members' self-directed investment fund;

(f) Repealed.

(g) Review or initiate proposed legislation affecting or related to the provisions of this article and article 30.5 of this title;

(h) Provide for disbursements from the fire and police members' benefit investment fund created by section 31-31-301 (1) and from the fire and police members' self-directed investment fund created by section 31-31-301 (4). Such disbursements shall be made only for payment of the expenses of the association, payment of refunds to members, payment of survivor, disability, or retirement benefits, or for purposes of investment.

(i) Make such modifications to the minimum annual rates of contribution certified to municipalities, fire protection districts, and county improvement districts as may be justified by actuarial studies approved by the board, subject to the requirements of section 31-30.5-304. In addition, the board shall supervise the establishment of such minimum annual rates of contribution for any nonexempt municipalities, fire protection districts, or county improvement districts that, for any reason, did not receive such minimum annual rate of contribution. Such establishment and modification of minimum annual rates of contribution shall be conducted substantially in the manner provided by procedural regulations promulgated by the board.

(j) Promulgate such rules as may be necessary to implement the provisions of this article and article 30.5 of this title;

(k) Approve or deny applications for coverage under the statewide money purchase plan pursuant to section 31-31-501.

(2) (a) The board has the sole power to determine eligibility for retirement for disability, whether total or occupational, for any police officer or firefighter in this state whether or not such member is covered by the provisions of this article, except for the following:

(I) Those police officers and firefighters having social security coverage and not affiliated as to disability; and

(II) Those police officers and firefighters whose employers have established exempt alternative pension plans, including exempt alternative defined benefit plans that are administered on an actuarially sound basis, based upon assumptions and methodology adopted by the board for statewide use, on or before December 1, 1978, in accordance with the provisions of part 8 of article 30.5 of this title, unless such plans have elected to become covered under the statewide death and disability plan pursuant to section 31-31-802 (1).

(b) Except as provided in this subsection (2), the final power to determine disability status is vested in the board, but each employer shall determine whether positions are available for disabled members and shall make such appointments to such positions as it deems necessary.

(3) Under the direction of the board, each employer, including employers not covered by or specifically exempted from the statewide defined benefit plan in accordance with the provisions of section 31-31-401 (1), shall furnish such information and shall keep such records as the board may require for the discharge of its duties.

(4) (a) Except as otherwise provided in paragraph (d) of this subsection (4), the board shall provide for and determine the cost of a statewide accidental death and disability insurance policy to cover all volunteer firefighters serving in volunteer or paid and volunteer fire departments, the insurance to be applicable only when serving as a volunteer firefighter. The policy shall be paid for as provided in section 31-30-1112 (2)(h)(II) from proceeds of the tax imposed by section 10-3-209, C.R.S.

(b) Except as otherwise provided in paragraph (d) of this subsection (4), the board shall set the amount of coverage to be provided for each volunteer firefighter, take competitive bids for the policy from insurers, and make such rules as may be necessary to provide for the policy.

(c) The insurer shall have sole power to determine disability for volunteer firefighters under the policy provided by this subsection (4).

(d) On and after July 1, 2004, the responsibility to provide a statewide accidental death and disability insurance policy to cover all volunteer firefighters serving in volunteer or paid and volunteer fire departments shall be the responsibility of the department of local affairs pursuant to section 31-30-1134.

(5) (a) The board, in the performance of its duties under this article, shall have the power of subpoena over persons, and books, papers, records, and other things, and such power shall be enforceable by the courts; except that no subpoena shall be issued until the subpoena has been approved by a vote of the board.

(b) The chair of the board, or any other member of the board designated by the chair, shall have the power to administer oaths, in the performance of the duties of the board under this article.

(5.5) The board may release the names and addresses of retirees of a plan affiliated with the fire and police pension association pursuant to part 7 of this article to the local pension board of the affiliated plan if:

(a) The local pension board has filed a written request in the manner prescribed by the association; and

(b) The local pension board has provided the board with written assurances that the information requested will be used only for pension-related purposes.

(6) The board shall have such other powers and duties as are specifically granted pursuant to this article and parts 1 to 7 of article 30.5 of this title.

(7) The board may promulgate rules for the assessment of interest, including the waiver of interest for good cause, on unpaid contributions to statewide plans. Interest shall accrue at the rate of one-half of one percent per month.

(8) The board may assess the reasonable actuarial, audit, and operational costs incurred by the association related to compliance with regulatory requirements which are attributable to employers with members participating in plans administered by the association. Alternatively, the board may find such costs to be de minimis and pay the costs from the plan assets.



§ 31-31-203. Fund not subject to levy

Except for assignments for child support debt pursuant to section 14-14-104, C.R.S., child support arrearages as requested as part of an enforcement action under article 5 of title 14, C.R.S., or child support arrearages that are the subject of enforcement services provided under section 26-13-106, C.R.S., for income assignments for child support purposes pursuant to section 14-14-111.5, C.R.S., for writs of garnishment that are the result of a judgment taken for arrearages for child support or for child support debt, for payments made in compliance with a properly executed court order approving a written agreement entered into pursuant to section 14-10-113 (6), C.R.S., and for restitution that is required to be paid for the theft, embezzlement, misappropriation, or wrongful conversion of public property or in the event of a judgment for a willful and intentional violation of fiduciary duties pursuant to this article where the offender or a related party received direct financial gain, no portion of the funds created pursuant to sections 31-31-204 (4), 31-31-502, 31-31-701 (6), 31-31-706 (1), 31-31-813 (1), and 31-31-901 (3), before or after their order for distribution by the board to the persons entitled thereto, shall be held, seized, taken, subjected to, detained, or levied on by virtue of any attachment, execution, injunction, writ, interlocutory or other order or decree, or process or proceeding whatsoever issued out of or by any court of this state for the payment or satisfaction, in whole or in part, of any debt, damage, claim, demand, or judgment against the fire and police pension association or employers that belong to such association or the beneficiary of such funds. The funds shall be held and distributed for the purpose of this article and for no other purpose whatsoever.



§ 31-31-204. Defined benefit system

(1) There shall be a defined benefit system that shall consist of the following plans:

(a) The statewide defined benefit plan established pursuant to part 4 of this article;

(b) The statewide hybrid plan established pursuant to part 11 of this article;

(c) Any exempt plan that is incorporated into the defined benefit system, pursuant to an agreement established under section 31-31-706 (2);

(d) Any health care benefit plan established in association with the included plans; and

(e) Any other plan authorized to be incorporated into the statewide defined benefit system.

(2) The board may create plan documents for the plans within the defined benefit system that shall be in substantial conformance with the statutory provisions for each plan and that may include modifications and plan amendments as authorized under law.

(2.5) Notwithstanding section 31-31-408 or 31-31-1102 (5) or the terms of an agreement entered into pursuant to section 31-31-706 (2), the board may modify or amend the plan provisions contained in part 4 of this article or a plan document or rules of a plan within the defined benefit system as the board deems prudent and necessary to administer benefits under the plan consistently and uniformly across the defined benefit system in a manner that does not result in an actuarial cost to the plan. Such modifications or amendments may include changes to the options for the distribution of benefits. This subsection (2.5) shall not be construed to authorize modification to the amount of a normal benefit.

(3) Qualification requirements - internal revenue code - definitions. (a) As used in this subsection (3), "internal revenue code" means the federal "Internal Revenue Code of 1986", as amended.

(b) The defined benefit system and each of the plans established by part 2, 4, 7, or 11 of this article included within the system shall satisfy the qualification requirements specified in section 401 of the internal revenue code, as applicable to governmental plans.

(c) The board may adopt any provision for a plan established by part 2, 4, 7, or 11 of this article that is necessary to comply with the internal revenue code.

(4) Trust fund. (a) There is hereby created the defined benefit system trust fund. All assets held in connection with the defined benefit system, including all contributions to the plans in the system, all property and rights acquired or purchased with such amounts, and all income attributable to such amounts, property, or rights, shall be held in trust for the exclusive benefit of members and their designated beneficiaries under the plans. Such assets shall constitute the trust fund. No part of the assets and income of the trust fund shall be used for, or diverted to, purposes other than for the exclusive benefit of members and their designated beneficiaries and for defraying reasonable expenses of the system.

(b) All amounts of compensation contributed pursuant to the plans, all property and rights acquired or purchased with such amounts, and all income attributable to such amounts, property, or rights held as part of the defined benefit system, including member contributions, employer contributions, any state contributions, fees collected, gifts received, unclaimed deposits, and investment income, shall be transferred to the board to be held, managed, invested, and distributed as part of the trust fund in accordance with the provisions of the documents governing the system. All contributions to the plans shall be transferred by the employers to the trust fund. All benefits under the plans shall be distributed solely from the trust fund pursuant to the documents governing the system.

(c) The board is the trustee of the defined benefit system trust fund.

(d) The following accounts shall be established within the trust fund:

(I) A new hire benefits account for the statewide defined benefit plan, into which contributions shall be deposited. The benefits provided by the statewide defined benefit plan shall be paid from such account.

(II) Accounts for the statewide hybrid plan as may be required under the statewide hybrid plan document;

(III) Accounts for exempt plans incorporated into the statewide defined benefit plan as may be required under the plan documents; and

(IV) Accounts for health care benefit plans as may be required under the health care plan documents.






Part 3 - Fire and Police Members' Benefit Fund

§ 31-31-301. Investment funds - creation

(1) (a) There is hereby created the fire and police members' benefit investment fund, which shall consist of the portion of the assets that are designated for investment by the board of the following plans:

(I) The defined benefit system established in part 2 of this article;

(II) Old hire police and fire pension plans established in article 30.5 of this title, which are affiliated with the association pursuant to part 7 of this article;

(III) Exempt plans established pursuant to part 8 of article 30.5 of this title, which are affiliated with the association pursuant to part 7 of this article;

(IV) Volunteer firefighter pension plans, which are affiliated with the association pursuant to part 7 of this article; and

(V) The statewide death and disability plan established in part 8 of this article.

(b) The board shall keep an accurate account of the assets of each plan deposited in the investment fund and shall disburse moneys in accordance with the provisions of this article and the applicable plan document.

(2) and (3) (Deleted by amendment, L. 2006, p. 186, § 11, effective March 31, 2006.)

(4) (a) There is hereby created the fire and police members' self-directed investment fund, which shall consist of the portion of the assets that are designated for self-direction by the member of the following plans:

(I) The defined benefit system established in part 2 of this article;

(II) Old hire police and fire pension plans established in article 30.5 of this title, which are affiliated with the association pursuant to part 7 of this article;

(III) The fire and police members' statewide money purchase plan established in part 5 of this article;

(IV) Repealed.

(V) The fire and police members' deferred compensation plans established in part 9 of this article; and

(VI) The affiliated exempt plans which are affiliated with the association pursuant to part 7 of this article.

(b) The board shall keep an accurate account of the assets of each plan deposited in the investment fund and shall disburse moneys in accordance with the provisions of this article and the applicable plan document.



§ 31-31-302. Fund - management - investment - definitions

(1) (a) The board shall be the trustee of the fire and police members' benefit investment fund and shall have full and unrestricted discretionary power and authority to invest and reinvest such portions of the fund as in its judgment may not be immediately required for the payment of refunds or benefits. In exercising its discretionary authority with respect to the management and investment of fund assets, the board shall be governed by the standard and other provisions for trustees set forth in the "Colorado Uniform Prudent Investor Act", article 1.1 of title 15, C.R.S.

(b) (I) If the board invests fund moneys through an investment firm offering for sale corporate stocks, bonds, notes, debentures, or a mutual fund that contains corporate securities, the investment firm shall disclose, in any research or other disclosure documents provided in support of the securities being offered, to the board whether the investment firm has an agreement with a for-profit corporation that is not a government-sponsored enterprise, whose securities are being offered for sale to the board and because of such agreement the investment firm:

(A) Had received compensation for investment services banking within the most recent twelve months; or

(B) May receive compensation for investment banking services within the next three consecutive months.

(II) For the purposes of this paragraph (b), "investment firm" means a bank, brokerage firm, or other financial services firm conducting business within this state, or any agent thereof.

(2) The board shall designate one or more financial institutions as custodians of the fund. All moneys paid or transmitted to the custodian shall be credited to appropriate accounts in the fund and the custodian shall maintain a current inventory of all investments of the fund.

(3) Disbursements from the fund shall be made, subject to the approval of the board, only for payment of the expenses of the association, refunds to the members, benefits, and investment purposes.

(4) and (5) (Deleted by amendment, L. 97, p. 11, § 3, effective March 13, 1997.)

(6) All transactions involving the purchase and sale of investments authorized in this section shall be effected on behalf of the association. To facilitate sale and exchange transactions, securities belonging to the association may be registered in the name of nominees in the discretion of the board and in accordance with standard business practices. All such nominees shall be bonded in such amounts as may be determined to be advisable by the board. Nothing in this subsection (6) shall preclude the board or its authorized agents from forming a corporation described in section 501 (c)(2) and (c)(25) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 501 (c)(2) and (c)(25), as amended, with respect to the ownership of investments in real property.

(7) The board shall submit an annual audit of the fund to the general assembly and the annual audit of the fund and annual actuarial study, with assumptions, to each employer. Each employer shall make the audit and study available for review by its members. Nothing in this subsection (7) shall be construed as diminishing the obligation of the board to provide any documentation required by the state auditor to carry out his or her responsibilities pursuant to section 2-3-103 (1), C.R.S., regarding state moneys held by the fire and police pension association.

(8) (a) As used in this subsection (8):

(I) "Association" means the fire and police pension association.

(II) "Investment" means the utilization of money or other assets in the expectation of future returns in the form of income or capital gain.

(III) "Investment fiduciary" means a person who or entity that exercises any discretionary authority or control over an investment of the association or renders investment advice for the association for a fee or other direct or indirect compensation.

(IV) "Investment information" means information that has not been publicly disseminated or that is unavailable from other sources and includes information the release of which might cause an investment vehicle, an investment manager, a general partner, a fund sponsor, or an investment fiduciary significant competitive harm. Investment information includes, but is not limited to, financial performance data and projections, financial statements, lists of co-investors and their level of investment, portions of lists of current or projected investment opportunities that would cause competitive harm, product and market data, rent rolls, leases, other types of proprietary information, or documents and information that investors are legally required to maintain as confidential as a condition of performing due diligence or participating in an investment.

(V) "Investment vehicle" means an entity in which an investment fiduciary has made or considered an investment on behalf of the association. Investment vehicles include but are not limited to sponsored funds, limited partnerships, and limited liability companies.

(VI) "Public record" means all or part of a writing, as defined in section 24-72-202 (6), C.R.S.

(b) Subject to paragraph (c) of this subsection (8), a public record received, prepared, used, or retained by an investment fiduciary in connection with an investment or potential investment of the association that relates to investment information pertaining to an investment vehicle in which the investment fiduciary has invested or has considered an investment or that relates to investment information whether prepared by or for the investment fiduciary is exempt from the disclosure requirements of part 2 of article 72 of title 24, C.R.S.

(c) If a public record described in paragraph (b) of this subsection (8) is an agreement or instrument to which the association is a party, only those parts of the public record that contain investment information, as defined in subparagraph (IV) of paragraph (a) of this subsection (8), are exempt from the disclosure requirements of part 2 of article 72 of title 24, C.R.S.

(d) At least annually the board shall publish and make available to the public a report of its investments that includes the following:

(I) The name of each investment vehicle in which the association invested during the reporting period;

(II) The aggregate amount of money invested by the association in investment vehicles during the reporting period; and

(III) The rate of return realized during the reporting period on the investments of the association in investment vehicles.



§ 31-31-303. Fire and police members' self-directed investment fund - management - investment

(1) The board shall be the trustee of the fire and police members' self-directed investment fund subject to the members' allocation of moneys in their accounts to the alternatives offered by the board. A member who exercises control over the plan assets in the members' account shall not be deemed to be a fiduciary by reason of such exercise of control, and the board shall not be liable for any loss that results from such exercise of control.

(2) The board shall designate one or more financial institutions as custodians of the fire and police members' self-directed investment fund. All moneys paid or transmitted to the custodian shall be credited to appropriate accounts in the fund, and the custodian shall maintain a current inventory of all investments of the fund.

(3) Disbursements from the fire and police members' self-directed investment fund shall be made, subject to the approval of the board, only for payment of the expenses of the association in connection with the administration of the fund, refunds to the members, benefits, and investment purposes.

(4) (a) The board may allow a member to exercise control of the investment of part or all of the member's accrued benefit under the member's plan. In allowing a member to exercise such control, the board shall:

(I) Select at least three investment alternatives, each of which is diversified in itself, that allow the member a broad range of investments and a meaningful choice between risk and return in the investment of the member's accrued benefit;

(II) Allow the member to change investments at least once each calendar quarter; and

(III) Provide the member with information describing the investment alternatives, the nature, investment performance, fees, and expenses of investment alternatives, and other information to enable a member to make informed investment decisions.

(b) The board shall adopt rules governing the calculation and allocation of earnings and losses under the various investment alternatives that it may offer, the transfer of assets between funds under each alternative, the allocation of a member's account between investment alternatives, and such other matters as may be necessary to its administration and management of the fire and police members' self-directed investment fund created pursuant to this section.

(5) Any provider of investment products that contracts with the board shall be held to the standard of conduct set forth in paragraph (a) of subsection (4) of this section with respect to those functions over which the provider has substantial discretion. The board is authorized to take such steps, including but not limited to making contract amendments, as are required to accomplish the provisions of this subsection (5).

(6) The board shall submit an annual audit of the fire and police members' self-directed investment fund to the general assembly and the annual audit of the fund to each employer. Each employer shall make the audit available for review by its members.






Part 4 - Statewide Defined Benefit Plan

§ 31-31-401. Applicability of plan

(1) Every employer in this state shall provide the pension benefits of the statewide defined benefit plan established by this part 4 for members hired on or after April 8, 1978, except for the following:

(a) Any employer that began covering members under the federal "Social Security Act" on or before August 11, 2005, and any employer that began covering members under the federal "Social Security Act" on or before August 11, 2005, that chooses to cover members hired after August 11, 2005, under the federal "Social Security Act";

(b) Any employer that covers members under an exempt plan established pursuant to part 8 of article 30.5 of this title;

(c) Any employer that has withdrawn its members from the statewide defined benefit plan pursuant to part 6 of this article and established a locally administered and financed alternative pension plan;

(d) Any employer that has withdrawn its members from the statewide defined benefit plan for the purpose of covering them under the statewide money purchase plan established pursuant to part 5 of this article; and

(e) Any employer that covers a member hired on or after April 8, 1978, but before January 1, 1980, under an old hire pension plan as permitted by section 31-30.5-103 (1).

(2) Nothing in this part 4 shall affect retirement pensions or disability or survivor benefits of members hired prior to April 8, 1978, who retired, were disabled, or died prior to January 1, 1980.

(3) Where an employer results from a merger, a consolidation, or an exclusion or dissolution proceeding between or among one or more employers, including a new governmental entity created by intergovernmental agreement between or among one or more employers, all members transferred to or employed by such resulting employer shall, for the purposes of this article and article 30.5 of this title, have those rights and obligations they had prior to the merger, consolidation, exclusion, dissolution, or intergovernmental agreement. In the event of a transfer of members, provision shall be made in such agreement or proceeding for allocation and transfer of plan assets, and, in the event of the transfer of members of a defined benefit plan, provision shall be made in such agreement or proceeding for discharging plan liabilities and funding in order to maintain or enhance the actuarial soundness of the remaining and resulting plans. If the resulting employer had no members prior to the merger, consolidation, exclusion, or dissolution, it may continue as its plan any plan of a transferring employer, authorized by this article, for its members hired after the effective date of the agreement or proceeding or the resulting employer shall belong to the statewide defined benefit plan. The board may authorize the resulting employer to consolidate preexisting retirement plans and any retirement plan attributable solely to the resulting employer into one or more plans if the plans to be consolidated are identical, the benefits are equal for all members covered under the retirement provisions of the plans, and no member suffers a reduction of benefits or an increase in member contributions due to such plan consolidation. Any member employed by a predecessor department who participated in a money purchase plan prior to the merger, consolidation, exclusion, or dissolution and who participates in the statewide defined benefit plan after the merger, consolidation, exclusion, or dissolution shall pay the continuing uniform rate of contribution established by the board pursuant to section 31-31-1103 (2).

(4) (a) A department chief hired on or after April 8, 1978, shall be exempted from the statewide defined benefit plan, upon the execution of a written agreement between the department chief and the chief's employer that provides for the department chief's participation in social security or in a federal insurance contribution act replacement plan as allowed under the federal internal revenue code, and the submission of notice to the association. A department chief may satisfy the federal insurance contribution act replacement plan requirement by participating in an employer sponsored plan, the statewide money purchase plan, or the statewide hybrid plan. The transfer of member and employer contributions between the statewide defined benefit plan and the statewide money purchase plan shall be consistent with the provisions of section 31-31-501.

(b) For purposes of this subsection (4), a "department chief" means the senior command officer of any fire or police department of any employer, by whatever title known, including but not limited to chief, administrator, or director.

(c) A department chief exempted pursuant to paragraph (a) of this subsection (4) may maintain coverage for disability and survivor benefits under part 8 of this article if the department chief participates in the statewide money purchase plan, the statewide hybrid plan, or a local money purchase plan that is qualified under section 401(a) of the federal internal revenue code and that has a contribution rate of not less than sixteen percent.

(5) A member normally serving less than one thousand six hundred hours in any calendar year shall be exempted from the statewide defined benefit plan and shall be covered under the statewide money purchase plan.

(6) If an employer that is otherwise required to enroll its members under the plan fails to properly enroll such members, neither the fire and police pension association nor the defined benefit system trust fund is obligated or liable for any purpose to any person or employer arising from such failure.



§ 31-31-402. Employer and member contributions

(1) On and after January 1, 1980, until the board is able to determine a contribution rate from the first annual actuarial valuation, every member covered under the statewide defined benefit plan established by this part 4 shall pay into the defined benefit system trust fund eight percent of salary paid or such higher member contribution rate established pursuant to section 31-31-408 (1.5)(a). The payment shall be made by the employer by deduction from the salary paid such member. Each employer shall pick up the member contributions required for all salaries paid after July 1, 1985, and the contributions so picked up shall be treated as employer contributions pursuant to section 414 (h)(2) of the federal "Internal Revenue Code of 1986", as amended, in determining tax treatment under such code. The employer shall pay these member contributions directly to the retirement association, instead of paying such amounts to members, and such contributions shall be paid from the same funds that are used in paying salaries to the members. Such contributions, although designated as member contributions, shall be paid by the employer in lieu of contributions by members. Members may not elect to choose to receive such contributions directly instead of having them paid by the employer to the pension plan. Member contributions so picked up shall be treated for all purposes of this article, other than federal tax, in the same manner as member contributions made before the date picked up. Payment shall be made by one voucher for the aggregate amount deducted and shall be made no later than ten days following the date of payment of salary to the member. All such payments shall be credited to the defined benefit system trust fund.

(2) On and after January 1, 1980, until the board is able to determine a contribution rate from the first annual actuarial valuation, every employer employing members who are covered by the statewide defined benefit plan established by this part 4 shall pay into the defined benefit system trust fund eight percent of the salary paid to such member, and such payment shall be made no later than ten days following the date of payment of salary to the member. All such payments shall be credited to the defined benefit system trust fund.

(3) The general assembly declares that the rates of member and employer contributions shall be adequate to fund benefit liabilities accrued under the statewide defined benefit plan established by this part 4, and to this end, the board shall submit an annual actuarial valuation report to the state auditor, the legislative audit committee, and the joint budget committee of the general assembly, together with any recommendations concerning such liabilities as accrued. Amortization of such liability over a forty-year period shall be deemed adequate to maintain actuarial stability. If the actual financial experience of the new hire benefits account in the defined benefit system trust fund is found to be more or less favorable than the assumed experience during the two-year period from January 1, 1980, and each biennium thereafter, adjustments may be made by the board in the member and employer contributions as may be deemed feasible and advisable so long as the employer contribution rate is at least equal to the member contribution rate. If the member contribution rate has been increased pursuant to section 31-31-408 (1.5)(a), the requirement that the employer contribution rate be at least equal to the member contribution rate shall not apply, but in such circumstance, any increase to the employer contribution rate shall be at least equal to the increase in the member contribution rate and any decrease in the member contribution rate shall be at least equal to the decrease in the employer contribution rate.

(4) The payments required by this section are subject to interest if not submitted when due. Payments are due no later than ten days following the date of payment of salary to the member.

(5) (a) There shall be established in the defined benefit system trust fund a new hire benefits account into which contributions made pursuant to this section shall be deposited. The benefits provided by the statewide defined benefit plan established in part 4 of this article, together with the expenses of administering the plan, shall be paid from such account.

(b) Defined benefit assets of the statewide defined benefit plan shall be administered within the fire and police members' benefit investment fund and assets of the of the plan designated for self direction shall be administered within the fire and police members' self-directed investment fund.



§ 31-31-403. Normal retirement - statewide defined benefit plan

(1) (a) Any member covered by the statewide defined benefit plan who has completed at least twenty-five years of active service and has attained the age of fifty-five years shall be eligible for a normal retirement pension subject to adjustment pursuant to paragraph (b) of this subsection (1). The annual normal retirement pension shall be two percent of the average of the member's highest three years' base salary multiplied by the member's years of service, not to exceed twenty-five.

(b) The board shall determine after each annual actuarial valuation if the cost of all benefits established by this part 4 for members covered under this section and the cost of a normal retirement pension beginning at age fifty-five for members then eligible may be fully funded on an actuarially sound basis without necessitating an increase in the eight percent employer and eight percent member contributions made pursuant to section 31-31-402 or such higher member contribution rate established pursuant to section 31-31-408 (1.5)(a). If the board cannot so determine, it shall order that the normal retirement pension commence such number of months as are actuarially supportable, from one to sixty, after age fifty-five for members who have completed at least twenty-five years of active service and are otherwise eligible in accordance with the board's determination. The determination of the board shall be conclusive in the absence of fraud. A pension commenced after age fifty-five pursuant to this paragraph (b) shall not be subject to annual review. If a court determines that this paragraph (b) is invalid, the age of retirement to be eligible for any normal retirement benefit shall be age sixty except for persons receiving a benefit at the time of the court's decision.

(2) (a) If in any year the board determines pursuant to this part 4 that the cost of the benefits described in paragraph (b) of subsection (1) of this section, excluding the benefit described in section 31-31-405, may not be fully funded on an actuarially sound basis without necessitating an increase in the eight percent employer and eight percent member contribution made pursuant to section 31-31-402 or such higher member contribution rate established pursuant to section 31-31-408 (1.5)(a), the board shall not increase such employer or member contributions unless:

(I) The board has terminated the benefit described in section 31-31-405; and

(II) The board has transferred all funds in the stabilization reserve account to the actuarial account as required by section 31-31-405 (1) and (2), except such funds as are attributable to the separate retirement account of any member who has terminated service after at least five years of credited service.

(b) Nothing in this subsection (2) shall be construed to prohibit the board from utilizing the provisions of section 31-31-405 to provide the benefit described in said section in any subsequent year when the total amount of additional deposits to the new hire benefits account exceeds the amount needed to meet the benefit liabilities funded by the actuarial account pursuant to section 31-31-405.

(c) Nothing in this subsection (2) shall be construed to require the reduction of benefits below the level sustainable by the higher member contribution rate established pursuant to section 31-31-408 (1.5)(a).

(3) Any member retiring and eligible for a normal retirement pension as provided by subsection (1) of this section may elect to defer receipt of such pension until attaining the age of sixty-five years. In the case of such election, the annual deferred retirement pension shall be the actuarial equivalent of the normal retirement pension.

(4) Any member covered by the statewide defined benefit plan who has completed at least thirty years of active service or has attained the age of fifty years and who is not receiving benefits pursuant to section 31-31-803 may elect to retire from active service and shall be eligible for an early retirement pension. The annual early retirement pension for a member shall be the benefit, as determined by the board, that the member would have received at normal retirement reduced on an actuarial equivalent basis to reflect the early receipt of the benefit.

(5) (a) A member eligible for a normal, deferred, or early retirement pension may elect to receive one of the following pension options in lieu of a pension computed in accordance with subsection (1), (3), or (4) of this section:

(I) Option 1. A reduced pension payable to the member and upon the member's death, all of such reduced pension to be paid to the member's designated beneficiary for life;

(II) Option 2. A reduced pension payable to the member and upon the member's death, one-half of such reduced pension to be paid to the member's designated beneficiary for life;

(III) Option 3. A reduced pension payable jointly to the member and the member's designated beneficiary and, upon the death of either, one-half of such reduced pension to be paid to the survivor for life.

(b) A member shall be considered to have elected option 1 and retired on the day before the member's death if the member is eligible for a normal or early retirement pension and dies:

(I) Before making an election as provided in paragraph (a) of this subsection (5);

(II) Before the first pension payment has been deposited or otherwise negotiated or sixty days from the date of issuance of such check, whichever occurs first; and

(III) Is survived by a spouse, a dependent child, or a designated beneficiary.

(c) (I) After an election has been made of any of the options provided in paragraph (a) of this subsection (5) and the first pension payment has been deposited or otherwise negotiated by the member, or sixty days from date of issuance of the check have elapsed, whichever occurs first, the election shall be irrevocable. The member's beneficiary designation shall also be irrevocable at such time unless the member's marital status changes as the result of dissolution of marriage, marriage, remarriage, or in the event of the death of a beneficiary. In such case, the member may designate a new beneficiary; except that, in cases of dissolution of marriage, this provision shall only apply to any final dissolution of marriage decree of a member entered on or after July 1, 1990.

(II) Notwithstanding subparagraph (I) of this paragraph (c), an unmarried member who receives a single life annuity at the time benefits commence and whose marital status subsequently changes as the result of marriage or remarriage may elect one of the options provided in paragraph (a) of this subsection (5) within one hundred eighty days of the date of the marriage or remarriage or January 1, 2008, whichever date is later. If, after such selection of a different payment option, the member subsequently dies within one hundred eighty days following the marriage or remarriage, the only survivor benefit payable to the member's designated beneficiary shall be the difference between the single life option amount payable to the member prior to marriage or remarriage and the amount of the reduced benefit that was actually paid to the deceased member after the marriage or remarriage and prior to the member's death.

(d) The joint pension benefits provided by this subsection (5) shall be calculated as the actuarial equivalent of the normal or early retirement pension otherwise payable as provided in subsections (1), (3), and (4) of this section. In the event of a change in beneficiary designation pursuant to paragraph (c) of this subsection (5), the joint pension benefits payable shall be recalculated so as to be the actuarial equivalent of the remainder of the original pension benefits based upon the member's initial beneficiary designation, if any. In the event of a change in option elected pursuant to subparagraph (II) of paragraph (c) of this subsection (5), the joint pension benefits payable shall be recalculated so as to be the actuarial equivalent of the remainder of the original pension benefits payable to the member immediately prior to the change in option.

(6) If the total amount of pension benefits paid as provided in this section is less than the amount of the member's accumulated contributions at the time of death, the difference shall be paid to:

(a) The member's estate if no pension payment was made pursuant to subsection (5) of this section; or

(b) The survivor's estate if pension payments were made pursuant to subsection (5) of this section.

(7) All service of a member who is employed by successive employers shall be aggregated for determining eligibility and benefits provided by this section if the service for each employer was rendered while the employer covered its members under the statewide defined benefit plan established by this part 4. The service of a member who is employed by successive employers shall be aggregated for determining eligibility and benefits provided by the statewide defined benefit plan established by this part 4 if the service for any employer was rendered while the employer did not cover its members under the statewide defined benefit plan established by this part 4 only on the basis of agreements made with the board.

(8) The board may promulgate rules to allow members who are eligible to receive any type of retirement benefits to defer receipt of the benefits to the extent permitted under section 401 (a)(9) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 401 (a)(9), as amended, and the regulations promulgated pursuant to section 401 (a)(9).



§ 31-31-404. Return or transfer of contributions - vested retirement

(1) (a) Any member covered by the statewide defined benefit plan established by this part 4 and terminating service may elect to have the member's accumulated contributions refunded in a lump sum and shall sign a statement to be filed with the member's employer evidencing such election and acknowledging that the member has no right to benefits provided by this article. A member shall only be eligible for a refund, from the association, of the contributions paid by the member to the association and any of the member's contributions that have been transferred to the association by an affiliating employer. Nothing in this subsection (1) shall prevent a member from obtaining a refund to which the member may be entitled from a nonaffiliating employer pursuant to policies established by the employer prior to December 1, 1978. In addition to receiving accumulated contributions, the member shall also receive, as interest, five percent of the member's total accumulated contributions. The contributions refunded pursuant to this subsection (1) shall not include contributions other than those required to be made by the member, and the return of contributions shall be made within one hundred twenty days.

(b) If the member who terminated service subsequently returns to service as an active member with an employer that covers its members under the statewide defined benefit plan, the member's prior service credit shall be restored when the member returns the member's refunded contributions, with interest accrued from the date of refund to the date of return, according to the terms and conditions established by the board. If the member fails to return such contributions and interest, the member shall be treated as a new member, and the member's prior service shall not be recognized in determining pension eligibility or pension benefits.

(2) (a) In lieu of having the member's contributions returned as provided in paragraph (a) of subsection (1) of this section, a member who has at least five years of credited service may leave the contributions with the fund. When the inactive member attains age fifty-five, the member shall be eligible to receive an annual vested benefit equal to two percent of the member's average highest three years' salary multiplied by years, not to exceed twenty-five, of active service. Any such member shall be eligible to receive the applicable vested benefit as provided in this section or to make an election for a reduced pension in the manner provided in section 31-31-403 (5). All the provisions of section 31-31-403 (5) shall apply to the member; except that the benefits used to calculate the reduced benefits shall be the vested benefit provided to the member under this section rather than the retirement benefit provided in section 31-31-403. The member may not elect one of the options earlier than sixty days prior to the commencement of vested benefit payments. In the event that an inactive member who is eligible for vested benefits dies prior to the commencement of the member's benefit payments, the fire and police pension association shall refund the inactive member's contributions to the member's estate, and no vested benefits shall be payable to the inactive member's survivors or beneficiaries.

(b) The board shall determine after each annual actuarial valuation if the cost of all benefits established by this part 4 for members covered under section 31-31-403 and the cost of vested benefits beginning at age fifty-five for members then eligible may be fully funded on an actuarially sound basis without necessitating an increase in the eight percent employer and eight percent member contributions made pursuant to section 31-31-402 or such higher member contribution rate established pursuant to section 31-31-408 (1.5)(a). If the board cannot so determine, it shall order that the vested benefits commence such number of months as are actuarially supportable, from one to one hundred twenty, after age fifty-five for eligible members in accordance with the board's determination. The determination of the board shall be conclusive in the absence of fraud. A vested benefit commenced before age fifty-five pursuant to this paragraph (b) shall not be subject to annual review. If a court determines that this paragraph (b) is invalid, the age to be eligible for a vested benefit shall be age sixty-five except for persons receiving a benefit at the time of the court's decision.

(3) The board may promulgate rules to allow members who are eligible to receive any type of retirement benefits to defer receipt of the benefits to the extent permitted under section 401 (a)(9) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 401 (a)(9), as amended, and the regulations promulgated pursuant to section 401 (a)(9).



§ 31-31-405. Stabilization reserve account and separate retirement account - creation - allocation

(1) Within the new hire benefits account, created pursuant to section 31-31-402 (5), there shall be established two subaccounts:

(a) An actuarial account, into which that portion of the new hire benefits account necessary to fund benefit liabilities accrued under sections 31-31-403 and 31-31-404 (2), as determined by the 1987 actuarial study, shall be deposited;

(b) A stabilization reserve account, into which the remainder in the new hire benefits account, after allocation pursuant to subparagraph (a) of this subsection (1), may be deposited.

(2) In each year after 1987, the board may allocate additional deposits to the new hire benefits account between the actuarial account and the stabilization reserve account based upon the actuarial study for the previous year. If in any year the total amount of additional deposits to the new hire benefits account is not sufficient to meet the benefit liabilities funded by the actuarial account, then such additional amount as may be necessary to fund the increase shall be transferred from the stabilization reserve account to the actuarial account. If in any year the total amount of additional deposits to the new hire benefits account exceeds the amount required to meet any increase in the benefit liabilities funded by the actuarial account, the board, in its sole discretion, may allocate all or any part of such excess to the stabilization reserve account. Any excess allocated to the stabilization reserve account in any year shall be allocated from that portion of deposits to the new hire benefits account constituting employer contributions to the statewide defined benefit plan established by this part 4.

(3) For accounting purposes only, the stabilization reserve account created by subsection (1) of this section shall consist of individual separate retirement accounts established in the name of each member covered by the statewide defined benefit plan established by this part 4, except such members as are covered on a supplemental basis pursuant to section 31-31-704. Members covered on a supplemental basis pursuant to section 31-31-704.5 shall be eligible for individual separate retirement accounts.

(4) Such amount as may be allocated to the stabilization reserve account pursuant to subsection (1) of this section shall be further allocated to each member's separate retirement account based upon the difference between a member's employer and employee contributions to the new hire benefits account for each payroll period and the proportionate amount of such contributions that is allocated to the actuarial account pursuant to subsection (1) of this section.

(5) Earnings accruing on the amount allocated to the member's separate retirement account shall be allocated at least monthly on a time-weighted basis as determined by the board until the account is exhausted.

(6) Any amount allocated to a member's separate retirement account shall be subject to reduction prior to the time a member has terminated service in the event that additional amounts must be transferred to the actuarial account as set forth in subsections (1) and (2) of this section. Reductions in a member's separate retirement account pursuant to this subsection (6) shall be made on a pro rata basis in the proportion that the balance in a member's separate retirement account bears to the total balance of all members' separate retirement accounts.



§ 31-31-406. Separate retirement accounts - administration

(1) Any member having a separate retirement account who terminates service and at the time of termination has less than five years of credited service or who terminates service and at the time of termination has more than five years of credited service but elects a refund of contributions as provided under section 31-31-404 (1)(a) shall forfeit the entire balance in the member's separate retirement account to the actuarial account.

(2) (a) Any member having a separate retirement account who is retired for disability shall receive the entire balance in the member's separate retirement account in accordance with the member's selection of one of the payment options permitted by subsection (3) of this section or pursuant to rules promulgated by the board that allow members who are eligible to receive retirement benefits to defer receipt of the benefits to the extent permitted under section 401 (a)(9) of the federal "Internal Revenue Code of 1986", 26 U.S.C. sec. 401 (a)(9), as amended, and the regulations promulgated pursuant to section 401 (a)(9). If the member subsequently returns to work pursuant to section 31-31-805 (2) and had been receiving periodic payments from the member's separate retirement account, such payments shall cease and any remaining balance shall remain in the member's separate retirement account, subject to subsequent distribution in accordance with this section.

(b) If any member having a separate retirement account dies prior to termination, the entire balance in the member's separate retirement account shall be payable to the member's surviving spouse or dependent children in accordance with their selection of one of the payment options permitted by subsection (3) of this section.

(3) Any member retiring pursuant to the provisions of section 31-31-403 or 31-31-404 (2) may elect to receive the balance in the member's separate retirement account in accordance with one of the following payment options:

(a) Option 1: In a lump sum;

(b) Option 2: In periodic installments of a specified and substantially equal amount, payable monthly over a period not to exceed the joint life expectancy of the member and the member's spouse. This maximum period shall be determined under the applicable actuarial tables then being used by the association at the time the initial monthly installment payment becomes payable.

(c) Option 3: In an annuity. The member may choose an annuity payable to the member for life or may choose any of the joint and survivor options permitted by section 31-31-403 (5)(a).

(4) A member may elect to commence payment of the amount in the member's separate retirement account at any time after the member terminates service but in no event later than the commencement of the member's retirement benefits under section 31-31-403 or 31-31-404 (2). A member will continue to accrue earnings on the amount in the member's separate retirement account until such time as the account is exhausted.

(5) The restoration of a member's service credit pursuant to section 31-31-404 (1)(b) shall not entitle the member to reinstatement of any previously forfeited balance in the member's separate retirement account.

(6) If a member terminates service with less than five years of credited service and does not elect a refund of accumulated contributions, the amount in the member's separate retirement account shall not be forfeited but shall continue to be subject to the earnings and reduction provisions of section 31-31-405, and, upon the member's return to active service with an employer covering its members under the normal retirement provisions of this part 4, the member shall be credited with any amount which has accrued in the member's separate retirement account.

(7) The balance in a member's separate retirement account, the member's accumulated contributions to the account, and the earnings on the account shall be paid to the member's estate if the member:

(a) Dies while in active service;

(b) Has more than five years of credited service;

(c) Does not leave a surviving spouse, dependent child, or designated beneficiary; and

(d) Is not eligible for the normal retirement pension described in section 31-31-403 at the time of death.



§ 31-31-407. Adjustment of benefits

(1) The benefits payable under the statewide defined benefit plan established by this part 4 may be redetermined effective October 1 each year. If such benefits are redetermined, such redetermined amount shall be payable for the following twelve months. To be eligible for redetermination, such benefits shall have been paid for at least twelve calendar months prior to the effective date of redetermination. Any redetermination of benefits made pursuant to this section shall be in lieu of any other annual cost of living adjustment.

(2) and (3) (Deleted by amendment, L. 2008, p. 13, § 1, effective August 5, 2008.)

(4) The cost of the adjustment of benefits provided by this section shall be funded in the same manner as other defined benefits established by this part 4.

(5) (a) Effective October 1, 2008, and each year thereafter, any redetermination of benefits made pursuant to subsection (1) of this section shall be determined by the board in its discretion as a fiduciary of the statewide defined benefit plan after considering the funding level of the plan, the cost of such increase, whether the increase creates an adverse actuarial impact on the plan's ability to fund future benefits, and any other factors the board deems appropriate. The redetermined benefits shall not exceed the greater of:

(I) One hundred three percent of the benefits paid for the prior twelve-month period; or

(II) The benefits paid during the prior twelve-month period multiplied by a fraction using the consumer price index for the immediately preceding calendar year as the numerator and the consumer price index for the calendar year prior to the immediately preceding calendar year as the denominator.

(b) As used in subparagraph (II) of paragraph (a) of this subsection (5), the term "consumer price index" means the national consumer price index for urban wage earners and clerical workers prepared by the United States department of labor.



§ 31-31-408. Modification of state plan by the board

(1) Notwithstanding any other provision of this part 4, and in addition to the authority granted in part 2 of this article, the board may modify the pension benefits and the age and service requirements for pension benefits set forth in this part 4 with respect to the members of the statewide defined benefit plan if:

(a) The board determines that such modification will maintain or enhance the actuarial soundness, as specified in section 31-31-102 (1), of the plan;

(b) The modification does not require an increase in the employer and member contribution rates established as of January 1, 1980, pursuant to section 31-31-402 or such higher member contribution rate established pursuant to paragraph (a) of subsection (1.5) of this section;

(c) The modification does not adversely affect the plan's status as a qualified plan pursuant to the federal "Internal Revenue Code of 1986", as amended;

(d) The modification is approved by sixty-five percent of the active members of the plan who vote in the election proposing the modification;

(e) The modification is approved by more than fifty percent of the employers having active members covered by the plan who vote in the election proposing the modification, each employer to be assigned one vote; except that employers having both active police and fire members in the plan shall be assigned two votes; and

(f) The modification does not adversely affect the pension benefits of retired members.

(1.5) (a) Notwithstanding any other provision of this part 4, the board may increase the member contribution rate above the rate established pursuant to section 31-31-402 with respect to the members of the statewide defined benefit plan if the increase:

(I) Does not require an increase in the employer contribution rate established pursuant to section 31-31-402;

(II) Does not adversely affect the plan's status as a qualified plan pursuant to the federal "Internal Revenue Code of 1986", as amended;

(III) Is approved by sixty-five percent of the active members of the plan who vote in the election proposing an increase in the member contribution rate; and

(IV) Is approved by more than fifty percent of the employers having active members covered by the plan who vote in the election proposing an increase in the member contribution rate, each employer to be assigned one vote; except that employers having both active police and fire members in the plan shall be assigned two votes.

(b) The increase in the member contribution rate established pursuant to paragraph (a) of this subsection (1.5) shall be paid from a member's salary and otherwise be treated in the same manner specified in section 31-31-402 (1) for other member contributions for purposes of the federal "Internal Revenue Code of 1986", as amended. The increase in the member contribution rate shall not be subject to negotiation for payment by the employer.

(c) The board may eliminate an increase in the member contribution rate established pursuant to paragraph (a) of this subsection (1.5) so long as the requirements for an increase set forth in said paragraph (a) are met.

(2) In no event shall the board adopt a modification that reduces the statewide defined benefit plan's normal retirement age below that permitted by section 31-31-403 (1)(b).

(3) The board shall adopt rules setting forth the procedures for the member elections required by paragraph (d) of subsection (1) and subparagraph (III) of paragraph (a) of subsection (1.5) of this section. Each employer having members in the statewide defined benefit plan shall comply with the procedures established by the board and shall certify the results of any member election to the board as prescribed by the board's rules.

(4) A written copy of the language of any modifications to the statewide defined benefit plan or an increase in the member contribution rate adopted by the board pursuant to this section shall be kept and maintained by the board at its offices and be made available for copying and inspection by any interested party.

(5) If at any time the cost of any modification adopted by the board pursuant to subsection (1) of this section would require an increase in the eight percent employer and eight percent member contributions made pursuant to section 31-31-402 or such higher member contribution rate established pursuant to paragraph (a) of subsection (1.5) of this section, the board shall revoke the modification as it applies to active members of the plan. The board may reinstitute the modification at a later date, in its discretion, if reinstituting the modification would not require an increase in the eight percent employer and eight percent member contributions made pursuant to section 31-31-402 or such higher member contribution rate established pursuant to paragraph (a) of subsection (1.5) of this section.



§ 31-31-410. Purchased or rolled-over service credit

(1) A member may be granted service credit upon the qualified transfer of funds from an eligible pension plan for other public employment within the United States not covered by the plan, as may be allowed under rules adopted by the board, subject to all of the following conditions:

(a) The member has at least one year of continuous service credit with the same employer covered by the statewide defined benefit plan;

(b) The member provides documentation that the benefits in the eligible plan were earned based on public employment; and

(c) The member transfers funds to the fire and police pension association at the time and in the manner prescribed by the board. The board shall award service credit to the member in an amount calculated by the board on an actuarially equivalent basis.

(1.5) A member may purchase service credit for other public employment within the United States not covered by the plan, as may be allowed under rules adopted by the board, subject to all of the following conditions:

(a) The member has at least one year of continuous service credit with the same employer covered by the statewide defined benefit plan;

(b) The member provides documentation of the dates of employment not covered by the plan and a record of the salary received;

(c) The member verifies that the member will not receive a benefit from any retirement plan covering such employment and that the service credit to be granted has not vested with that plan, except to the extent otherwise required by federal law; and

(d) The member pays or transfers funds from an eligible account to the fire and police pension association, at the time and in the manner prescribed by the board, to pay for the cost of the service credit, such cost to be calculated by the board on an actuarially equivalent basis.

(2) A member may purchase up to five years of service credit for periods of active duty in the uniformed services of the United States, subject to all of the following conditions:

(a) The member has at least one year of continuous service credit with the same employer covered by the statewide defined benefit plan;

(b) The member provides documentation of the dates of service in the uniformed services of the United States and that the member was honorably discharged from such service;

(c) The member provides certification from the employer that the service is not intervening service covered by the federal "Uniformed Services Employment and Reemployment Rights Act of 1994", chapter 43 of title 38, U.S.C., as amended;

(d) The member verifies that the member will not receive a benefit from any retirement plan covering such service and that the service credit to be purchased has not vested with that plan, except to the extent otherwise required by federal law; and

(e) The member pays to the fire and police pension association, at the time and in the manner prescribed by the board, the cost of the service credit purchased, such cost to be calculated by the board on an actuarially equivalent basis.

(2.4) A member may be granted up to five years of service credit upon the qualified transfer of funds from an eligible pension plan, for employment with any private employer in the United States, as may be allowed under the rules adopted by the board, subject to all of the following conditions:

(a) The member has at least five years of continuous service credit with the same employer covered by the statewide defined benefit plan;

(b) The member transfers funds to the fire and police pension association at the time and in the manner prescribed by the board. The board shall award service credit to the member in an amount calculated by the board on an actuarially equivalent basis.

(c) A member may be awarded or purchase service credit pursuant to this subsection (2.4) and subsection (2.5) of this section in an amount that, when combined, does not exceed five years.

(2.5) A member may purchase up to five years of service credit for employment with any private employer in the United States, as may be allowed under rules adopted by the board, subject to all of the following conditions:

(a) The member has at least five years of continuous service credit with the same employer covered by the statewide defined benefit plan;

(b) The member provides documentation of the dates of employment not covered by the plan and a record of the salary received;

(c) The member verifies that the member will not receive a benefit from any retirement plan covering such employment and that the service credit to be granted has not vested with that plan, except to the extent otherwise required by federal law; and

(d) The member pays or transfers funds from an eligible account to the fire and police pension association, at the time and in the manner prescribed by the board, to pay for the cost of the service credit, such cost to be calculated by the board on an actuarially equivalent basis.

(3) (Deleted by amendment, L. 2015.)



§ 31-31-411. Return to work by participating member after retirement - rules

(1) The board may, in its discretion, adopt rules suspending the benefits of a member who participates in the defined benefit system, separates from service, elects a retirement, and subsequently returns to work with an employer who participates in the defined benefit system. Such rules shall indicate whether the member shall earn additional service credit as determined by the plan in which the subsequent employer participates and whether the benefit distribution shall resume at such time as the member subsequently separates from service.

(2) Notwithstanding subsection (1) of this section, the board may adopt rules that allow a member who has reached normal retirement age and who has separated from service, elected a retirement under the defined benefit system, and subsequently returned to work with an employer who provides benefits under the defined benefit system to:

(a) Continue receiving distribution of the member's retirement benefits; and

(b) Earn additional retirement benefits in an alternate money purchase plan.

(3) Prior to the adoption of any rules promulgated pursuant to subsection (2) of this section, the board shall make a finding that such rules are in compliance with section 31-31-204 (3), and that there will be no adverse actuarial impact to the defined benefit system as a result of the implementation of such rules.






Part 5 - Statewide Money Purchase Plan

§ 31-31-501. Withdrawal into statewide money purchase plan

(1) Any employer may withdraw from its participation in the statewide defined benefit plan established by part 4 of this article for the sole purpose of electing participation in the statewide money purchase plan created pursuant to the authority granted in section 31-31-502.

(2) (a) The employer may initiate withdrawal from the statewide defined benefit plan by filing with the board a resolution adopted by the employer pursuant to paragraph (b) of this subsection (2) no less than nine months prior to the effective date of withdrawal unless a shorter waiting period is approved by the board. The effective date of withdrawal shall be the first day of the month immediately following the month in which the waiting period expires.

(b) The employer's withdrawal resolution shall be adopted by the governing body of the employer and shall state the employer's intent to withdraw from participation in the statewide defined benefit plan for the purpose of electing participation in the statewide money purchase plan.

(c) Any withdrawal shall be approved by at least sixty-five percent of all active members employed by the employer who are participating in the statewide defined benefit plan at the time of the election and who vote in the election proposing the withdrawal.

(d) The board shall promulgate rules relating to standards for disclosure of all ramifications and procedures for obtaining the member approval provided for in paragraph (c) of this subsection (2).

(e) All withdrawals from the statewide defined benefit plan shall comply with the requirements set forth in this section, and, except as otherwise provided in this section, all withdrawals meeting such requirements shall be approved by the board. Withdrawal requests that do not meet the requirements of this section shall not be approved by the board.

(3) The rights of benefit recipients and the vested rights of inactive members shall not be impaired or reduced in any manner as a result of the withdrawal of an employer as provided in this section.

(4) (a) (I) The board shall determine the amount of reserves required as of the effective date of withdrawal to maintain current benefits payable by the association to benefit recipients and to preserve the vested rights of inactive members. The amount of reserves shall be determined by the board utilizing certified actuarial reports prepared by the actuary for the statewide defined benefit plan. Any such actuarial report shall also certify that the employer's withdrawal shall not have an adverse financial impact on the actuarial soundness of the new hire benefits account. If the actuary determines, in accordance with accepted actuarial principles, that the withdrawal will not have an adverse financial impact on the actuarial soundness of the new hire benefits account, the board shall transfer such employer's share of the employer contribution reserve in the new hire benefits account, as determined by the actuary, and all member contributions for the employer's active members to a short-term investment account. If the actuary determines, in accordance with accepted actuarial principles, that the withdrawal shall have an adverse financial impact on the actuarial soundness of the new hire benefits account, the employer shall not be permitted to withdraw.

(II) At least sixty days prior to the effective date of the withdrawal, the actuarial reports shall be updated and appropriate adjustments made to the amount of reserves transferred by the board to the short-term investment account on behalf of the employer if an update is required pursuant to rules adopted by the board. Within thirty days after the receipt of such updated reports, the withdrawal may be terminated by either:

(A) The employer filing with the board a subsequent resolution revoking the employer's resolution of intent to withdraw; or

(B) More than thirty-five percent of the employer's active members who are eligible to vote filing with the board ballots indicating that they no longer wish to withdraw.

(III) If a resolution or a sufficient number of ballots is timely filed with the board pursuant to subparagraph (II) of this paragraph (a), the withdrawal shall be terminated, and the board shall return to the new hire benefits account any amounts transferred to the short-term investment account pursuant to subparagraph (I) of this paragraph (a). If no resolution or an insufficient number of ballots is timely filed, the withdrawal shall proceed in accordance with the provisions of this section.

(IV) The board shall prescribe the form of the ballot to be submitted by members indicating that they no longer wish to withdraw and any other rules necessary for the implementation of this subsection (4).

(b) On the effective date of withdrawal, the actuarial reports prepared pursuant to the provisions of paragraph (a) of this subsection (4) shall be updated to finalize the amount of reserves required for the purposes specified in paragraph (a) of this subsection (4).

(c) Expenses incurred by the board for the actuarial reports prepared as a result of an application for withdrawal shall be paid by the employer making such application.

(d) The board shall provide any information contained in such actuarial reports upon request of the employer making the application for withdrawal.

(5) (a) In the event that the amount of the reserves required pursuant to the provisions of subsection (4) of this section exceeds the amount of the employer's share of the employer contribution reserve in the new hire benefits account as calculated by the actuary, the employer shall make an additional payment no later than ten working days after the effective date of withdrawal in an amount equal to the difference between the amount of reserves required and the amount of reserves on deposit.

(b) In the event that the amount of the reserves on deposit in the new hire benefits account, as calculated by the actuary, for the employer making application for withdrawal, exceeds the amount of reserves required pursuant to the provisions of subsection (4) of this section, such excess amount and the amount required for the transfer of member contributions as provided in subsection (6) of this section shall be transferred to the fire and police members' statewide money purchase plan benefit trust fund on the effective date of withdrawal. Allocation of such amounts to individual member accounts under the statewide money purchase plan shall be made as set forth in section 31-31-502.

(c) The payments required by this section are subject to interest if not submitted when due.

(6) (a) Members who are not vested under the statewide defined benefit plan and who are employed by an employer who has withdrawn from the statewide defined benefit plan shall have their member contributions credited to the statewide money purchase pension plan as set forth in section 31-31-502.

(b) (I) Members who are vested under the statewide defined benefit plan and who are employed by an employer who has filed a resolution of intent to withdraw from the statewide defined benefit plan may elect that, if the withdrawal becomes effective, their contributions remain with the statewide defined benefit plan by giving written notice to the association no later than the date established for completion of the member election provided in paragraph (c) of subsection (2) of this section.

(II) Members who have made such an election shall become inactive statewide defined benefit plan members entitled to vested benefits upon termination and attainment of vested retirement age.

(III) Members who have made such an election shall not be entitled to withdraw any amounts from their separate retirement account until they have terminated their current employment.

(IV) If members who have made such an election die or become disabled prior to termination of employment, neither they nor their survivors shall be eligible for benefits under the statewide defined benefit plan, but rather they shall be limited to those benefits provided in sections 31-31-803, 31-31-807, and 31-31-807.5.

(c) Members who do not elect to leave their contributions with the statewide defined benefit plan pursuant to paragraph (b) of this subsection (6) shall have their member contributions credited to the statewide money purchase pension plan as set forth in section 31-31-502.

(7) The provisions of section 31-31-404 (1)(b) that relate to the purchase of service credit forfeited by the refund of member contributions shall not apply to members who are employees of an employer that has withdrawn from the statewide defined benefit plan. Such service credit forfeited by such withdrawal may be purchased pursuant to the provisions of section 31-31-403 (7).



§ 31-31-502. Statewide money purchase plan - creation - management

(1) The board shall develop, maintain, and amend a statewide money purchase plan document that is intended to comply with the qualification requirements specified in section 401 of the internal revenue code, as applicable to governmental plans. As used in this subsection (1), "internal revenue code" shall have that meaning set forth in section 31-31-204 (3). The plan shall cover the members of those employers that have withdrawn from the statewide defined benefit plan pursuant to section 31-31-501.

(2) (a) There is hereby created the fire and police members' statewide money purchase plan benefit trust fund, which shall consist of moneys of employers that have withdrawn from the statewide defined benefit plan pursuant to section 31-31-501, including member and employer contributions and such amounts as are transferred pursuant to section 31-31-501. The board shall keep an accurate account of the fund and of each member's separate account in the fund.

(b) The plan document created by the board pursuant to subsection (1) of this section shall govern the calculation and allocation of earnings and losses under the various investment alternatives which the board may offer, the transfer of assets between funds under each alternative, the allocation of a member's account between investment alternatives, and such other matters as may be necessary to the board's administration and management of the fund created pursuant to this section.

(c) In its administration, investment, and management of the fire and police members' statewide money purchase plan benefit trust fund, the board shall be subject to the provisions of section 31-31-303.

(3) Each member's member contributions transferred to the fund pursuant to section 31-31-501 (5)(b) shall be allocated to the member's separate account within the fund. In addition, each member's separate account will be credited with a portion of any excess employer reserve that is transferred to the fund, such amount to be calculated by multiplying the excess employer reserve times the proportion that the member's transferred member contributions bears to the total member contributions transferred.

(4) (a) Except as provided in paragraph (b) of this subsection (4), upon the effective date of an employer's withdrawal from the statewide defined benefit plan and election to participate in the statewide money purchase plan, each member covered by the statewide money purchase plan shall pay into the fund eight percent of salary paid. The payment shall be made by the employer by deduction from the salary paid such member. Except as provided in paragraph (b) of this subsection (4), for each such member, the employer shall pay into the fund eight percent of the salary paid to such member. All such payments shall be made by one voucher for the aggregate amount and shall be made no later than ten days following the date of payment of salary to the member. All such payments shall be credited to the fund. Late payments are subject to the penalty set forth in section 31-31-402 (4).

(b) (I) Upon the request of an employer, the board shall permit a higher mandatory employer contribution rate, mandatory employee contribution rate, or both, than is set forth in subsection (4)(a) of this section if the board determines that:

(A) A local resolution or ordinance setting forth the higher mandatory contribution rate or rates was enacted and is in effect; and

(B) An employee election was conducted and the higher mandatory contribution rate or rates was approved by sixty-five percent of the employer's active members of the plan who vote in the election proposing the higher rate.

(II) Any active member and any employer may make voluntary contributions to the plan by payroll deduction. Voluntary member contributions are not subject to the employer pickup provisions of section 414 (h) of the federal "Internal Revenue Code of 1986", as amended.

(III) In no event shall increased contributions resulting from a higher contribution rate or rates cause a member to exceed the limit on annual additions under the federal "Internal Revenue Code of 1986", as amended, as applicable to government plans.

(5) The board may amend the pension benefits provided under the statewide money purchase plan document created pursuant to subsection (1) of this section only upon the approval of at least sixty-five percent of the active members of the plan who vote in the election proposing the plan amendment and more than fifty percent of the employers who vote in the election proposing the plan amendment and who have active members covered by the plan, each employer to be assigned one vote; except that employers having both active police and fire members in the plan shall be assigned two votes; and except that the board may amend the plan document, without further approval, as it deems prudent and necessary to comply with state and federal law or as it deems necessary to efficiently administer benefits under the plan.

(6) (a) Any employer who has established a local money purchase plan pursuant to part 6 of this article or article 30.5 may apply to the board to cover the members of its local money purchase plan under the statewide money purchase plan. An application may be initiated by filing with the board a resolution adopted by the employer pursuant to paragraph (b) of this subsection (6) no less than six months prior to the proposed effective date of coverage under the statewide money purchase plan, unless a shorter waiting period is approved by the board. The effective date of coverage shall be the first day of the month following the waiting period.

(b) The employer's resolution applying for coverage under the statewide money purchase plan shall be adopted by the governing body of the employer and shall state the employer's intent to cover the members of its local money purchase plan under the statewide money purchase plan.

(c) Any application for coverage under the statewide money purchase plan shall be approved by at least sixty-five percent of all active members employed by the employer who are participating in the local money purchase plan at the time of the application and who vote in the election proposing the coverage under the statewide money purchase plan.

(d) The board shall promulgate rules relating to standards for disclosure of all ramifications and procedures for obtaining the member approval described in paragraph (c) of this subsection (6). The board shall also promulgate rules relating to standards for granting an employer's application for participation in the statewide money purchase plan and for the submission of information to the board by the employer.

(e) An application for coverage under the statewide money purchase plan shall not be complete until the employer certifies to the board that:

(I) The employer's local money purchase plan meets the qualification requirements of section 401 (a) of the "Internal Revenue Code of 1986" that are applicable to governmental plans;

(II) In connection with the employer's resolution pursuant to paragraph (b) of this subsection (6), the employer's governing body has adopted a resolution for complete or partial termination of the local money purchase plan in accordance with the terms of that plan and that:

(A) The termination resolution does not adversely affect the qualified status of the local money purchase plan; and

(B) The rights of all participants in the local money purchase plan who are affected by the termination to benefits accrued to the date of termination are nonforfeitable;

(III) All active and retired fire and police participants in the local money purchase plan will become participants in the statewide money purchase plan;

(IV) As directed by the board, the employer will transfer or cause to be transferred to the statewide money purchase plan all assets of the local money purchase plan that are attributable to the accrued benefits of the transferred participants;

(V) All employer and employee contributions required to be made to the local money purchase plan as of the date of termination have been paid;

(VI) Participants in the local money purchase plan will not incur a reduction in their respective accrued benefits, determined as of the date of transfer, as a result of their transfer to the statewide money purchase plan; and

(VII) The employer agrees to participate in the statewide money purchase plan and to be bound by the terms of the plan and the decisions and actions of the board with respect to the plan.






Part 6 - Withdrawn Local Alternative Pension Plan

§ 31-31-601. Withdrawn local alternative pension plan - creation - administration

(1) (a) Any employer may withdraw from the statewide defined benefit plan, and any employer may subsequently reenter the statewide defined benefit plan, by filing with the board a resolution adopted by the employer pursuant to paragraph (c) of this subsection (1), no less than twelve months prior to the effective date of withdrawal or reentry unless a shorter waiting period is approved by the board. The effective date of withdrawal or reentry shall be January 1 of the year following the waiting period, but no withdrawal or reentry may become effective after January 1, 1985, except a withdrawal to establish a money purchase plan. No withdrawal to establish a money purchase plan may become effective after January 1, 1988, except as provided pursuant to section 31-31-501.

(b) An employer that withdraws from the statewide defined benefit plan prior to January 2, 1988, as provided in this subsection (1) shall establish and maintain a locally administered and financed alternative pension plan subject to the following:

(I) If the plan is a defined benefit plan, in whole or part, such plan shall be financed by contributions determined by the board on the basis of the entry age-normal cost method and shall include the payment required to amortize the unfunded accrued liability over forty years from January 1, 1979; and

(II) The members of such plan hired before, on, or after April 7, 1978, shall be covered by the provisions of sections 31-31-803, 31-31-807, and 31-31-807.5 in lieu of any other defined disability and preretirement death benefits.

(c) Any reentry of both the withdrawal and the alternative pension plan, together with any amendments thereto, shall be approved by at least sixty-five percent of all active members who vote in the election proposing the reentry, withdrawal, or amendment. No amendment of an alternative pension plan may be adopted that would adversely affect the pension benefits of retired members. Notwithstanding any other provision of this subsection (1), however, an alternative pension plan, with the approval of the employer and sixty-five percent of the active members of the plan who vote in the election proposing the amendment, may be amended so as to change the nature of the plan from a defined benefit plan to a money purchase plan or from a money purchase plan to a defined benefit plan.

(d) This subsection (1) shall not apply to any employer first established after January 1, 1980.

(2) (a) Within six months from the effective date of withdrawal, the association shall refund to the employer all employer and member contributions in its custody, together with the net earnings of such funds. For the purposes of this subsection (2), "net earnings" means actual earnings, less actual administrative expenses and expenses connected with the withdrawal. The determination of net earnings shall be made by the board.

(b) The refunded moneys shall be used only as contributions to the alternative pension plan.

(c) Upon the effective date of withdrawal, the employer is liable for the payment of all benefits then vested under the provisions of section 31-31-403.

(d) The provisions of this subsection (2) apply to all employers whose withdrawals are effective on or after January 1, 1981.



§ 31-31-602. Withdrawn local alternative pension plans - investment authority

(1) Except as provided in subsection (2) of this section, any locally administered and financed alternative pension plan fund established pursuant to this part 6 may be managed and invested by the trustees of such plan pursuant to the standard and other provisions for trustees set forth in the "Colorado Uniform Prudent Investor Act", article 1.1 of title 15, C.R.S. Such investments shall be audited at least biennially.

(2) The trustees of a locally administered and financed alternative plan may allow a participant to exercise control of the investment of the participant's accrued benefit under the plan, subject to the following requirements:

(a) The trustees shall select at least three investment alternatives, each of which is diversified in itself, that allow the participant a broad range of investments and a meaningful choice between risk and return in the investment of the participant's accrued benefit;

(b) The trustees shall allow the participant to change investments at least once each calendar quarter; and

(c) The trustees shall provide the participant with information describing the investment alternatives and the nature, investment performance, fees, and expenses of the investment alternatives and other information to enable a participant to make informed investment decisions.






Part 7 - Affiliation of Plans With the Association

§ 31-31-701. Affiliation by old hire pension plans

(1) Any employer may elect affiliation with the association relating to an old hire fire or police pension plan that it has established pursuant to article 30.5 of this title by filing with the board a resolution approved as to form by the fire and police pension association and adopted by the employer. The effective date of affiliation must be mutually agreed upon by the employer and the association.

(2) (Deleted by amendment, L. 2014.)

(3) On the effective date of affiliation pursuant to this section, the assets of the old hire pension plan shall be transferred to the trust fund created by subsection (6) of this section. The amount of the transfer must equal the market value of such assets at the close of business on date of affiliation. Upon affiliation and the transfer of assets to the fund, benefits due pursuant to the old hire plan shall be paid by the association from the assets of the plan.

(4) An eligible employer may request of the board, prior to filing a resolution of affiliation, an estimate of the employer's contribution rate necessary to comply with the contribution requirements established by subsection (5) of this section.

(5) An employer that affiliates pursuant to this section shall annually contribute an amount approved by the board, upon advice of its actuary, to pay the normal cost plus amortize the unfunded past service liability attributed to old hire members hired prior to April 8, 1978, over a period not to exceed the lesser of twenty years or the number of years equal to the average remaining life expectancy of the pension fund's members.

(6) There is hereby created the old hire plan members' benefit trust fund that consists of the assets of old hire plans administered and managed by the board pursuant to this section. The board shall keep an accurate account of each such individual old hire plan.

(7) (a) The fire and police pension association has the following responsibilities for affiliated plans:

(I) Investing the assets of the plan, including determining the allocation of assets;

(II) Collecting and accounting for contributions to the plan;

(III) Distributing benefits provided under the plan as directed by the employer or its agent and issuing tax forms and filing tax reports regarding distributions;

(IV) Conducting actuarial valuations and audits of the plan as are required by statute or by regulatory bodies;

(V) Maintaining records and reporting the investments, assets, and benefits of the plan as required by statute or by regulatory bodies;

(VI) Authorizing the payment of expenses of the plan from the assets of the plan. Any expenses that are incurred by the association which are directly related to the association's administration of the plan shall be paid from that plan's assets. Any expenses that are incurred by the association which are attributable to more than one plan administered by the association shall be allocated to each plan on an equitable basis as determined by the association. The allocated expense shall be paid from the assets of each plan.

(VII) Taking such other actions as may be allowed or required by statute.

(b) The local old hire pension board has the following responsibilities for an affiliated plan:

(I) Establishing eligibility for and the amount of benefits to be received by members and beneficiaries of the plan, including but not limited to determination of base salaries, years of service under the plan, marital status, and continuing eligibility of members and survivors;

(II) Maintaining records of the terms and provisions of the plan, as they may be adopted and amended;

(III) Making determinations regarding benefit or cost-of-living adjustments and rank escalation, if any;

(IV) Periodically certifying information required by the association to administer the plan benefits; and

(V) Electing options for the allocation of assets, if such options are provided by the association.



§ 31-31-704. Optional affiliation by social security employers

(1) Prior to January 1, 2007, and notwithstanding the exemption provided in section 31-31-401 (1)(a), any employer that covers members under the federal "Social Security Act", as amended, or any county that covers salaried employees whose duties are directly involved with the provision of law enforcement or fire protection, as certified by the county under the federal "Social Security Act", as amended, may have elected affiliation with the association, either as to coverage under the statewide death and disability plan or as to retirement under the statewide defined benefit plan, or as to both, by filing with the board a resolution of the governing body of such employer, but any such affiliation shall either exclude past service credit or include past service credit funded by contribution levels established by the board.

(1.5) to (4) (Deleted by amendment, L. 2012.)

(5) Benefits provided pursuant to the statewide defined benefit and statewide death and disability plans established by this article to members of employers that have affiliated pursuant to this section prior to January 1, 2007, shall be reduced by the pro rata amount of any social security benefit received by the member attributable to the member's quarters of social security coverage derived from employment as a member.

(6) to (10) (Deleted by amendment, L. 2012.)



§ 31-31-704.5. Entry into the social security supplemental plan

(1) (a) Notwithstanding the exemption provided in section 31-31-401 (1)(a), any employer that covers members under the federal "Social Security Act", as amended, or any county that covers salaried employees under the federal "Social Security Act", as amended, whose duties are directly involved with the provision of law enforcement or fire protection as certified by the county may elect coverage under the social security supplemental plan established pursuant to section 31-31-704.6 by filing a resolution of affiliation with the board pursuant to subsection (2) of this section. Election of coverage under the plan shall be irrevocable.

(b) A county electing to affiliate with the social security supplemental plan shall make such election through the county's governing board. For purposes of administering to counties affiliated pursuant to this section, any county electing to affiliate shall be included in the definition of "employer", as defined in section 31-31-102 (3), and any covered employee of such county shall be included in the definition of "member", as defined in section 31-31-102 (4).

(2) The employer's resolution applying for coverage under the social security supplemental plan shall first be adopted by the governing body of the employer and shall state the employer's intent to cover its members under the plan.

(3) Any application for coverage under the social security supplemental plan shall be approved by at least sixty-five percent of all active members employed by the employer at the time of the application who vote in the election proposing the coverage.

(4) The board shall promulgate rules relating to standards for disclosure of all ramifications and procedures for obtaining member approval pursuant to subsection (3) of this section. The board shall also promulgate rules relating to standards for granting an employer's application for participation in the social security supplemental plan and for the submission of information to the board by the employer. The rules shall contain a provision specifying that an employer that opts to participate in the plan shall not be permitted to opt out of the plan at any later date.

(5) An application for coverage under the social security supplemental plan filed by an employer shall include the employer's certification to the board:

(a) That all active fire and law enforcement employees as certified by the employer will become participants in the social security supplemental plan and the election to participate in the plan is irrevocable; and

(b) That the employer agrees to participate in the social security supplemental plan and to be bound by the terms of the plan and the decisions and actions of the board with respect to the plan.

(6) An employer that participates in the social security supplemental plan established pursuant to section 31-31-704.6, shall not be prohibited from participating in other governmental pension or benefit plans to the extent allowed under the federal "Internal Revenue Code of 1986", as amended.

(7) Nothing contained in this section shall affect the ability of an employer to terminate social security coverage or affect the procedures for such termination.



§ 31-31-704.6. Social security supplemental plan - creation - management

(1) The board is authorized to develop, maintain, and amend a social security supplemental plan document, as a component of the defined benefit system, that offers a defined benefit and that is intended to comply with the qualification requirements specified in section 401 of the federal "Internal Revenue Code of 1986", as amended, that are applicable to governmental plans. The plan shall cover the members of those employers that have elected coverage under the plan pursuant to section 31-31-704.5.

(2) (a) Contributions and earnings of the social security supplemental plan shall be held in trust as part of the defined benefit system trust fund.

(b) The social security supplemental plan document created by the board pursuant to subsection (1) of this section shall govern the accrual of service credit, vesting, the benefits to be offered based on age and service, the establishment and payment of contributions, the allocation of contributions towards funding the defined benefit, amendment of the plan, and such other matters as may be necessary to the board's administration and management of the plan.

(3) Upon the effective date of coverage under the social security supplemental plan, each member covered by the plan shall pay one-half of the member contribution rate established in part 4 of this article into the defined benefit plan trust fund. The payment shall be made by the employer by deduction from the salary paid to the member. For each member, the employer shall pay one-half of the employer contribution rate established in part 4 of this article into the defined benefit plan trust fund. Payments are due no later than ten days following the date of payment of salary to the member, unless the salary is paid more than once monthly, in which event the payments are due no later than the tenth day of the month following the month the salary is paid to the member. The payments required by this section are subject to interest if not submitted when due.

(4) Each employer shall pay the employee contributions required for all salaries, and the contributions so paid shall be treated as employer contributions pursuant to section 414 (h)(2) of the federal "Internal Revenue Code of 1986", as amended, in determining tax treatment under the code. The employer shall pay the employee contributions directly to the retirement association, instead of paying the amounts to employees, and the contributions shall be paid from the same funds that are used in paying salaries to the employees. The contributions, although designated as employee contributions, shall be paid by the employer in lieu of contributions by employees. Employees may not elect to choose to receive the contributions directly instead of having them paid by the employer to the pension plan. Employee contributions so paid shall be treated for all purposes of this article, other than federal tax, in the same manner as employee contributions made before the date paid. Payment shall be made by one voucher for the aggregate amount deducted and shall be made no later than the tenth day after the end of each pay period.

(5) Benefits payable under the social security supplemental plan shall be equivalent to one half of the benefits paid under the statewide defined benefit plan.



§ 31-31-704.7. Participation in statewide death and disability plan

(1) Any employer participating in the social security supplemental plan created pursuant to section 31-31-704.6 may also elect coverage under the statewide death and disability plan by filing with the board a resolution to that effect from the governing body of such employer.

(2) Any social security employer that offers coverage under the statewide death and disability plan must also participate in the social security supplemental retirement plan created pursuant to section 31-31-704.6. Coverage under the statewide death and disability plan for any social security employer not participating in the social security supplemental retirement plan may be terminated by the board on or after January 1, 2017.



§ 31-31-705. Affiliation by volunteer pension plans

(1) The board is authorized to make affiliation agreements with governing bodies that provide pension plans for volunteer firefighters to administer such plans and manage the funds of such plans for investment. The fire and police pension association may require periodic renewal of the agreement.

(2) The fire and police pension association has the following responsibilities in connection with a volunteer firefighter pension plan that has an agreement with the association pursuant to subsection (1) of this section:

(a) Investing the assets of the plan, including determining the allocation of assets;

(b) Collecting and accounting for contributions to the plan;

(c) Distributing benefits provided under the plan as directed by the governing body or its agent and issuing tax forms and filing tax reports regarding distributions;

(d) Conducting actuarial valuations and financial audits of the plan on at least a biannual basis or as required by regulatory bodies or by law;

(e) Maintaining records and reporting the investments, assets, and benefits of the plan as required by statute or by regulatory bodies;

(f) Authorizing the payment of expenses of the plan from the assets of the plan. Any expenses that are incurred by the fire and police pension association that are directly related to the association's administration of the plan shall be paid from that plan's assets. Any expenses incurred by the association that are attributable to more than one plan administered by the association shall be allocated to each plan on an equitable basis as determined by the association. The allocated expense shall be paid from the assets of each plan.

(g) Taking such other actions as may be allowed or required by statute.

(3) The governing body of a volunteer pension plan or its local pension board has the following responsibilities when the plan is affiliated with the fire and police pension association pursuant to subsection (1) of this section:

(a) Establishing eligibility for and the amount of benefits to be received by members and beneficiaries of the plan, including the determination of base benefits, years of service under the plan, marital status, and continuing eligibility of retirees and survivors;

(b) Electing options for the allocation of assets, if such options are provided by the fire and police pension association;

(c) Maintaining records of the terms and provisions of the plan as they may be adopted and amended;

(d) Making determinations regarding benefit improvements, if any; and

(e) Periodically certifying information required by the fire and police pension association to administer the plan benefits.

(4) A governing body that provides pension benefits for volunteer firefighters may terminate its affiliation with the fire and police pension association upon giving written notice to the association at least sixty days prior to the end of any quarter of a calendar year. The association may allow a shorter notice period. The association may terminate the affiliation of a volunteer plan upon sixty days written notice to the governing body for failure to fulfill its responsibilities to the plan or its failure to renew an affiliation agreement.



§ 31-31-706. Affiliation by exempt defined benefit pension plans

(1) At the request of any local employer having an exempt defined benefit pension plan, the board is authorized to make an agreement with the employer's governing body to manage such employer's exempt defined benefit pension plan fund for investment.

(2) (a) As an alternative to affiliation for investment management pursuant to subsection (1) of this section, at the request of any local employer having an exempt defined benefit pension plan, the board is authorized to make an agreement with the employer's governing body to incorporate the exempt defined benefit pension plan into the defined benefit system. The incorporation shall be under terms and conditions that are mutually agreeable to the employer's governing body and the board and as may be required to maintain the qualified status of the plan under the federal "Internal Revenue Code of 1986", as amended.

(b) Prior to the implementation of an agreement of incorporation pursuant to paragraph (a) of this subsection (2), the board shall find that the incorporation is not projected to have an adverse actuarial impact on existing members of the defined benefit system. The board and the employer's governing body are authorized to take all actions necessary to accomplish the agreement and to maintain the qualified status of the formerly exempt defined benefit pension plan after incorporation into the defined benefit system. Notwithstanding any other requirement, an exempt defined benefit pension plan may be incorporated into the defined benefit system without the approval of the members of the exempt plan or the statewide plan.

(c) The board may require that employees hired by the local employer with the formerly exempt defined benefit pension plan after the date of incorporation pursuant to this subsection (2) be members of the statewide defined benefit plan pursuant to part 4 of this article.



§ 31-31-707. Multiple plan employers

An employer with multiple plans may exercise its options of affiliation and withdrawal pursuant to this article on an individual plan basis.



§ 31-31-708. Optional affiliation by county sheriff

Any county that does not cover, under the federal "Social Security Act", as amended, salaried employees whose duties are directly involved with the provision of law enforcement or fire protection as certified by the county may elect coverage under the statewide defined benefit plan established in part 4 of this article and the statewide death and disability plan established in part 8 of this article by filing a resolution of affiliation with the board. Election of coverage under the plan is irrevocable.






Part 8 - Disability and Survivor Benefits

§ 31-31-801. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Assigned duties" means those specific tasks or jobs designated by the employer for a particular position within a job classification. The term does not include the duties of a member's rank or grade that the member is not actually required to regularly perform in the position which the member occupies.

(2) "Dependent child" means an unmarried child under the age of twenty-three and includes, if the board so determines, any child, regardless of age or marital status, who is so mentally or physically incapacitated that the child cannot provide for the child's own care. The term also includes a child who is conceived but unborn at the date of the member's death or the date of disability, whichever applies. Any applicable increase in benefits will occur upon birth.

(3) "Occupational disability" means a disability resulting in an incapacity to perform assigned duties and expected, with reasonable medical probability, to exist for at least one year.

(3.2) "Permanent occupational disability" means an occupational disability caused by a condition that is permanent or degenerative, and for which there is no prognosis for improvement or recovery through surgical treatment, counseling, medication, therapy, or other means.

(3.4) "Temporary occupational disability" means an occupational disability for which there is a prognosis for improvement or recovery through surgical treatment, counseling, medication, therapy, or other means.

(4) "Total disability" means inability to engage in any substantial gainful activity by reason of a medically determinable physical or mental impairment that may be expected to result in death or that has lasted or may be expected to last for a period of not less than twelve months.



§ 31-31-802. Coverage

(1) Except as provided in section 31-31-803, any member hired before, on, or after April 7, 1978, is eligible for the benefits provided by this part 8, with the exception of the following:

(a) Any member whose employer covers them under the federal "Social Security Act" shall be exempt from the provisions of this part 8 except the provisions of section 31-31-202;

(b) Members whose employer had established an exempt defined benefit pension plan in accordance with part 8 of article 30.5 of this title, on January 1, 1980, unless an employer irrevocably elects not later than October 1, 1983, to be subject to the provisions of this part 8; and

(c) Members whose employer had established a money purchase plan on or before December 1, 1978, in accordance with the provisions of part 8 of article 30.5 of this title 31; except that members of a police or fire department of any such employer may elect, with the approval of sixty-five percent of all active members employed by the department who vote in the election proposing the coverage and with the consent of the members' employer, to be covered by the provisions of this part 8, but any member hired on or after the date determined by the board to be the effective date of affiliation for coverage under this part 8 shall be covered under said part and shall have no right of election. Upon election of such coverage, members shall complete a statewide standard health history form pursuant to section 31-31-810 (1)(c) and, for purposes of this part 8, shall be considered as if first employed as of the date the election is effective. The board shall establish procedures for obtaining the required member and employer approval for coverage under this part 8. Once a member has elected the coverage of this part 8, the member's election shall be irrevocable. No employer that elects coverage on or after July 1, 1996, under this part 8 pursuant to this subsection (1)(c) shall be permitted to withdraw from such coverage pursuant to subsection (2) of this section.

(d) Any member whose employer has affiliated with the public employees' retirement association for the purpose of administering retirement benefits for its members.

(2) (a) Any employer may withdraw the active members of its police or fire department from coverage under the disability and survivor benefit provisions of this part 8 in order to establish its own exempt disability and survivor benefit program. Such withdrawal must be approved by at least sixty-five percent of all active members employed by the department, but if the members do not so approve, the employer may request approval of the withdrawal by the board. The board shall approve the request only if the proposed alternative program will provide disability and survivor benefits which are at least the actuarial equivalent of benefits provided under this part 8, as determined by an actuary appointed by the board. In making its determination, the actuary shall follow the association's standards for actuarial equivalency and shall include a review of the income tax consequences of the benefits offered. The cost of an actuarial review shall be paid by the employer and the employer will provide the information requested by the actuary. In the event the employer proposes the use of a private insurance company to provide the alternative program, the company shall have a minimum rating from a recognized rating agency as prescribed by rules of the board.

(b) An employer requesting to withdraw as provided in this subsection (2) must file a resolution of intent to withdraw with the board no later than December 31, 1999. No withdrawal will be permitted to take effect after December 31, 2001.

(c) An employer that withdraws pursuant to this subsection (2) shall establish and maintain a locally financed alternative disability and survivor benefit plan. Except for the one time payment specified in paragraph (e) of this subsection (2), the state shall not have any financial or other responsibility for a plan that has been withdrawn pursuant to this subsection (2).

(d) The board shall promulgate rules relating to the standards for disclosure of all ramifications of and procedures for obtaining the member approval of withdrawal provided for in paragraph (a) of this subsection (2).

(e) Within sixty days of the effective date of a withdrawal under this subsection (2), the association shall pay to the withdrawn employer its actuarially determined proportionate share of the state contribution made by the state treasurer on January 31, 1997, for funding of death and disability benefits pursuant to section 31-31-811 (3). The board shall promulgate rules for determining the calculation of a withdrawn employer's actuarially determined proportionate share of the state contribution. Such rules shall consider the number of members hired prior to January 1, 1997, who are being withdrawn, the number of members hired prior to January 1, 1997, who continue to be covered for death and disability benefits under this part 8, including those members and survivors already receiving benefits, and the cost of covering the withdrawn employer's members for the period prior to the withdrawal. Any money paid to a withdrawn employer pursuant to this paragraph (e) shall be applied to the funding of that employer's exempt disability and survivor benefit program created pursuant to paragraph (a) of this subsection (2).

(f) Once an employer has withdrawn under this subsection (2), reentry into the disability and survivor benefit plan provided by this part 8 shall be permitted only once, in accordance with procedures established by the board.

(3) If an employer that is otherwise required to enroll its members under the plan fails to properly enroll such members, neither the fire and police pension association nor the death and disability trust fund is obligated or liable for any purpose to any person or employer arising from such failure.



§ 31-31-803. Retirement for disability

(1) (a) (I) Any member hired before, on, or after April 7, 1978, who becomes totally disabled, as defined in section 31-31-801 (4), shall be retired from active service for disability and shall be eligible to receive the disability benefit provided by this subsection (1) or section 31-31-806.5 if the member:

(A) Is not eligible for the normal retirement pension from a plan that is part of the defined benefit system pursuant to section 31-31-204 or a local defined benefit retirement pension provided pursuant to article 30.5 of this title; or

(B) Has not reached age fifty-five with twenty-five years of accumulated service as a member and is a participant under the statewide money purchase plan pursuant to part 5 of this article or under a local money purchase plan.

(II) The normal annual disability benefit for total disability for a member who is retired pursuant to subparagraph (I) of this paragraph (a) shall be seventy percent of the annual base salary paid to the member immediately preceding retirement for disability.

(b) Notwithstanding subsection (5) of this section, a member eligible for the normal annual disability benefit for total disability may elect to receive one of the following disability benefit options in lieu of the normal annual disability benefit provided under paragraph (a) of this subsection (1):

(I) Option 1. A reduced annual disability benefit payable to the member and, upon the member's death, all of such reduced annual disability benefit to be paid to the member's designated beneficiary for life;

(II) Option 2. A reduced annual disability benefit payable to the member and, upon the member's death, one-half of such reduced annual disability benefit to be paid to the member's designated beneficiary for life; or

(III) Option 3. A reduced annual disability benefit payable to the member and, upon the member's death, all of such reduced annual disability benefit to be paid to the member's surviving spouse and dependent children, if any, until the death of the surviving spouse, the death of any adult dependent child found to be incapacitated by the board, or until the youngest child, regardless of marital status, reaches twenty-three years of age, whichever is later.

(c) A member shall be deemed to have elected option 3 specified in subparagraph (III) of paragraph (b) of this subsection (1) if the member is eligible for a benefit for total disability under this subsection (1), is survived by a spouse or dependent child, and dies before making an election allowed under paragraph (b) of this subsection (1).

(d) (Deleted by amendment, L. 2009, (SB 09-017), ch. 53, p. 188, § 2, effective March 25, 2009.)

(2) (a) A member who becomes occupationally disabled, as defined in section 31-31-801 (3), and is awarded a disability retirement prior to October 1, 2002, shall be retired from active service for such time as the occupational disability continues and shall be eligible to receive the disability benefit provided by this subsection (2) or section 31-31-806.5 if the member:

(I) Is not eligible for the normal retirement pension from a plan that is part of the defined benefit system pursuant to section 31-31-204 or a local defined benefit retirement pension provided pursuant to article 30.5 of this title; or

(II) Has not reached age fifty-five with twenty-five years of accumulated service as a member and is a participant under the statewide money purchase plan pursuant to part 5 of this article or under a local money purchase plan.

(b) The annual disability benefit for occupational disability for a member who is retired pursuant to paragraph (a) of this subsection (2) shall be thirty percent of the annual base salary paid to the member immediately preceding retirement for disability. The benefit shall be increased by:

(I) Ten percent of the annual base salary if such member had a spouse at the time of becoming occupationally disabled, for so long as such spouse survives and is married to such member or is legally entitled to maintenance from such member in an amount equal to or greater than the amount of the increase in the benefit authorized by this subparagraph (I). If the amount of maintenance is less than the amount of the increase in the benefit authorized by this subparagraph (I), the benefit shall be increased by an amount equal to the amount of the maintenance; except that, for any member who is receiving the benefit authorized by this subparagraph (I) and who becomes legally required to pay maintenance prior to June 1, 2001, the amount of the benefit shall be ten percent of the annual base salary.

(II) Ten percent of the annual base salary if such member has any dependent children.

(III) (Deleted by amendment, L. 2009, (SB 09-017), ch. 53, p. 188, § 2, effective March 25, 2009.)

(2.1) (a) A member who becomes permanently occupationally disabled, as defined in section 31-31-801 (3.2), shall be retired from active service for such time as the permanent occupational disability continues and shall be eligible to receive the disability benefit provided by this subsection (2.1) or section 31-31-806.5 if the member:

(I) Is not eligible for the normal retirement pension from a plan that is part of the defined benefit system pursuant to section 31-31-204 or a local defined benefit retirement pension provided pursuant to article 30.5 of this title; or

(II) Has not reached age fifty-five with twenty-five years of accumulated service as a member and is a participant under the statewide money purchase plan pursuant to part 5 of this article or under a local money purchase plan.

(b) The annual disability benefit for a permanent occupational disability for a member who is retired pursuant to paragraph (a) of this subsection (2.1) shall be fifty percent of the annual base salary being paid to the member immediately preceding retirement for disability.

(2.2) (a) A member who becomes temporarily occupationally disabled, as defined in section 31-31-801 (3.4), shall be retired from active service for such time as the temporary occupational disability continues for a period up to five years from the date of original disablement and shall be eligible to receive the disability benefit provided by this subsection (2.2) or section 31-31-806.5 if the member:

(I) Is not eligible for the normal retirement pension from a plan that is part of the defined benefit system pursuant to section 31-31-204 or a local defined benefit retirement pension provided pursuant to article 30.5 of this title; or

(II) Has not reached age fifty-five with twenty-five years of accumulated service as a member and is a participant under the statewide money purchase plan pursuant to part 5 of this article or under a local money purchase plan.

(b) The annual disability benefit for a temporary occupational disability for a member who is retired pursuant to paragraph (a) of this subsection (2.2) shall be forty percent of the annual base salary being paid to the member immediately preceding retirement for disability.

(c) A member found to have a temporary occupational disability shall be subject to reexamination at such times and in such manner as the board may direct. Based on the recommendations of the physician panel, the board may require treatment, counseling, or therapy necessary to rehabilitate the member for return to work. At the time of reexamination, a member with a temporary disability shall provide evidence of compliance with the requirements established by the board. Benefits may be terminated by the board if the member fails to make rehabilitation efforts or if sufficient evidence of compliance and continuing disability is not provided to the board by the disabled member.

(d) A member who remains disabled may apply for an upgrade to permanent occupational disability or to total disability no later than six months prior to the end of five years from the date of original disablement. A member may be upgraded to a permanent occupational disability upon a finding by the board that the member meets the definition contained in section 31-31-801 (3.2) or to a total disability upon a finding by the board that the member meets the definition contained in section 31-31-801 (4). After the five-year period, benefits shall cease unless the member has been upgraded to either permanent occupational disability or total disability.

(e) A member whose disability benefits cease and who is not restored to active service or a member who elects to terminate his or her disability benefits shall be entitled to:

(I) Any vested benefit earned through his or her years of service prior to becoming disabled, payable at normal retirement age; or

(II) A refund of the member's contributions if no benefit is vested.

(3) (a) Notwithstanding any other provision of this section, no benefits shall be payable for any disability resulting in whole or in part from:

(I) Addiction to a controlled substance, the use of which is prohibited in article 18 of title 18, C.R.S.;

(II) Engaging in any act for which the member has been convicted of a felony; or

(III) An intentionally self-inflicted injury.

(b) For purposes of this subsection (3), "addiction" shall have the same meaning as set forth in part 8 of article 43 of title 12, C.R.S., and "controlled substance" shall have the same meaning as set forth in part 2 of article 80 of title 27, C.R.S.

(4) (a) (I) The determination of disability, whether occupational or total or whether on-duty, shall be made by the board, and the board shall consider reports to be made by a panel of three physicians who shall be appointed by the board upon the recommendation of a medical advisor with whom the board shall contract to provide advisory services and any other evidence the board deems relevant. The board shall not make a determination of disability unless two of the three physicians examining the applicant agree that a disability exists, but the board shall not be bound by the physicians' determination that a disability exists.

(II) The board may consider any relevant evidence, including medical evidence, in making its determination regarding the origin of an applicant's disability and may request that the three physicians appointed by the board to examine the applicant also provide an opinion as to whether the applicant's injury was received while performing official duties or whether the applicant's occupational disease arose out of and in the course of the applicant's employment.

(III) In all cases under this subsection (4), section 31-31-805, or section 31-31-806.5, the board:

(A) May appoint hearing officers who are experienced in disability matters to conduct hearings and make findings and recommendations to the board on any issue relating to an applicant's disability;

(B) May adopt rules to establish a process for the administrative approval of disability applications, including standards of review for the applications, without board review; and

(C) Shall take any final action that constitutes a denial of a disability application or a reduction of a benefit.

(b) The board shall have the authority to investigate claims for disability retirement benefits at the time of initial application for benefits or subsequent to an award of benefits in order to determine eligibility or continuing eligibility for such benefits. The board shall appoint such investigators and other personnel as may be necessary to carry out this function. No investigation of a member who has been awarded a disability retirement shall be pursued if more than five years has elapsed since the date of the award.

(c) If the board determines that an applicant for retirement for disability is not disabled and the applicant is on sick leave, disability leave, or other type of leave of absence, is serving in a temporary position pending the determination of an application, or has been terminated from employment by the employer on the basis of an alleged disability, the employer shall reinstate the applicant to active service in the same position the applicant held prior to the commencement of such leave, assignment to a temporary position, or termination. If the employer refuses to reinstate the applicant to the applicant's prior position, the employer shall thereafter pay benefits to the applicant as if the applicant had been determined occupationally disabled by the board. The employer shall continue to pay such benefits until the applicant is reinstated to the applicant's prior position or declines an offer of reinstatement.

(5) (a) Any member who is awarded a total disability pension or a permanent occupational disability pension under this section or section 31-31-806.5 shall be eligible to receive the applicable normal disability pension provided in this section or to make an election for a reduced pension in the manner provided in this section.

(b) (I) If, after making the election of a normal disability pension, an unmarried member who receives a single life annuity at the time benefits commence and whose marital status changes as the result of marriage or remarriage shall be eligible to change the member's original election to take a reduced pension in the same manner as the original election authorized in paragraph (a) of this subsection (5) within one hundred eighty days of the date of the marriage or remarriage or January 1, 2008, whichever date is later. If, after such selection of a different payment option, the member subsequently dies within one hundred eighty days following the marriage or remarriage, the only survivor benefit payable to the member's designated beneficiary shall be the difference between the single life option amount payable to the member prior to marriage or remarriage and the amount of the reduced benefit that was actually paid to the deceased member after the marriage or remarriage and prior to the member's death.

(II) The newly elected pension shall be recalculated as the actuarial equivalent of the remainder of the original pension for which the member would otherwise have been eligible if the member had not changed the original election.

(6) (a) The benefits payable under the statewide death and disability plan established in this part 8 shall be redetermined effective October 1 each year, and such redetermined amount shall be payable for the following twelve months. To be eligible for redetermination, such benefits shall have been paid for at least twelve calendar months prior to the effective date of redetermination. The annual redetermination of benefits made pursuant to this section shall be in lieu of any other annual cost of living adjustment.

(b) (I) For the redetermination of occupational disability benefits payable pursuant to subsections (2), (2.1), and (2.2) of this section and section 31-31-806.5, the amount of the benefit on the effective date of the benefit shall be increased by a percentage to be determined by the board but not more than three percent for each full year contained in the period commencing with the effective date of the benefit and ending with the effective date of the redetermination.

(II) For the redetermination of total disability benefits payable pursuant to subsection (1) of this section and section 31-31-806.5, the amount of the benefit on the effective date of the benefit shall be increased by three percent for each full year contained in the period commencing with the effective date of the benefit and ending with the effective date of the redetermination.

(c) The cost of the adjustment of benefits provided by this section shall be funded in the same manner as other benefits established by this part 8.

(7) (a) The benefits payable under this section or section 31-31-806.5 to any member who is awarded an occupational disability prior to October 1, 2002, a total disability, or who is permanently occupationally disabled and who is also eligible to receive payments from the member's separate retirement account pursuant to section 31-31-406 or a similar provision in a local pension plan shall be reduced by an amount that is the actuarial equivalent of the benefits such member is eligible to receive from the separate retirement account, whether the benefits received from the account are paid on a periodic basis or in a lump sum.

(b) The benefits payable under this section or section 31-31-806.5 to any member who is awarded a total disability or who is permanently occupationally disabled and who is also eligible to receive a defined benefit from a statewide or local pension plan shall be reduced by the amount of the defined benefit.

(8) (a) A member eligible for a permanent occupational disability benefit under subsection (2.1) of this section or a permanent occupational disability benefit under section 31-31-806.5 may elect to receive one of the following disability benefit options in lieu of such disability benefit:

(I) Option 1. A reduced annual disability benefit payable to the member and, upon the member's death, all of such reduced annual disability benefit to be paid to the member's designated beneficiary for life;

(II) Option 2. A reduced annual disability benefit payable to the member and, upon the member's death, one-half of such reduced annual disability benefit to be paid to the member's designated beneficiary for life; or

(III) Option 3. A reduced annual disability benefit payable to the member and, upon the member's death, all of such reduced annual disability benefit to be paid to the member's surviving spouse and dependent children, if any, until the death of the surviving spouse, the death of any adult dependent child found to be incapacitated by the board, or until the youngest child, regardless of marital status, reaches twenty-three years of age, whichever is later.

(b) A member shall be deemed to have elected option 3 specified in subparagraph (III) of paragraph (a) of this subsection (8) if the member is awarded a permanent occupational disability benefit under subsection (2.1) of this section or an occupational disability benefit under section 31-31-806.5, is survived by a spouse or dependent child, and dies before making an election allowed under paragraph (a) of this subsection (8).

(9) After an election has been made of any of the options provided in paragraph (b) of subsection (1) or paragraph (a) of subsection (8) of this section, the election shall be irrevocable when the first disability benefit payment has been deposited or otherwise negotiated by the member or sixty days after the date of issuance of the check, whichever occurs first. The member's beneficiary designation shall also be irrevocable at such time unless the member's marital status changes as a result of dissolution of marriage, death of a beneficiary, marriage, or remarriage or in the event of the death of a beneficiary. In such case, the member may designate a new beneficiary; except that, in cases of dissolution of marriage, this subsection (9) shall only apply to any final dissolution of marriage decree of a member entered on or after July 1, 1990.

(10) The joint disability benefit provided in this section shall be calculated as the actuarial equivalent of the normal annual disability benefit otherwise payable as provided in this section. In the event of a change in the beneficiary designation pursuant to subsection (9) of this section, the joint disability benefit payable shall be recalculated so as to be the actuarial equivalent of the remainder of the original disability benefit based upon the member's initial beneficiary designation, if any.

(11) Repealed.

(12) Notwithstanding any limitation provided under article 80 of title 13, C.R.S., or any other applicable limitation, any application for disability must be filed by the member no later than one hundred eighty days after the last day on the payroll under which disability coverage under this section is provided.

(13) Within the application for disability benefits, a member may irrevocably elect not to be considered for reinstatement in the event that such member becomes eligible. Any such election shall terminate any obligation for reinstatement by the employer.

(14) Within the application for disability benefits, the employer shall:

(a) Make a statement indicating the reason for the member's separation from employment; and

(b) State any additional basis for disability under the death and disability program which the employer believes exists and include any documentation of relevant medical evidence. In the event the member's disability ceases to exist and the member becomes eligible to be restored to active service pursuant to section 31-31-805 (2), the member may be considered for a continuing disability by the board with regard to the additional basis provided by the employer. The consideration shall be conducted as if the member had filed an original application; except that limitation periods under section 31-31-805 (2) shall accrue from the date of the original disablement. If the member fails to be examined with regard to the additional basis, the member shall be entitled to neither reinstatement nor continuing disability benefits.



§ 31-31-804. Reduction of disability benefits - definitions

(1) (a) (Deleted by amendment, L. 2009, (SB 09-017), ch. 53, p. 191, § 4, effective March 25, 2009.)

(b) Any disability benefit provided pursuant to section 31-31-803 shall be reduced by the pro rata amount of any social security benefit received by the member attributable to the member's quarters of social security coverage derived from employment as a member.

(c) Any member receiving an occupational disability benefit pursuant to section 31-31-803 or 31-31-806.5 and a social security benefit attributable to the member's quarters of social security coverage derived from employment as a member shall file an annual report concerning any social security income. If such member knowingly fails to file such report or files a fraudulent report, the disability benefit shall be discontinued.

(2) The benefits payable under section 31-31-803 or 31-31-806.5 to any member who is occupationally disabled prior to October 1, 2002, is permanently occupationally disabled, or who is totally disabled and who at the time of the award of such benefits is a member of a money purchase plan pursuant to this article or article 30.5 of this title, including any department chief, who at the time of the award of such benefits has been exempted from the statewide defined benefit plan as permitted by section 31-31-401 (4), shall be reduced by an amount that is the actuarial equivalent of the benefits such member receives from any such money purchase plan, whether the benefits received from the money purchase plan are paid on a periodic basis or in a lump sum. No such reduction shall exceed the actuarial equivalent of money purchase plan benefits if such benefits had been funded at the same rate of contributions specified in section 31-31-402 (1) and (2) as is required for benefits under section 31-31-403.



§ 31-31-805. Change in disability status - reexamination

(1) At any time that a total disability, including an on-duty disability pursuant to section 31-31-806.5 (1), ceases to exist, based upon periodic reexamination as may be required by the board or based upon other evidence of ability to engage in substantial gainful activity, a member retired for such disability shall be declared permanently occupationally disabled, and the benefits provided by section 31-31-803 (1) or 31-31-806.5 (1) shall be reduced to the level provided in section 31-31-803 (2.1). The five-year limitation on investigations contained in section 31-31-803 (4)(b) shall not be applicable to the enforcement of this subsection (1).

(2) (a) At any time that an occupational disability, including an on-duty disability pursuant to section 31-31-806.5 (2), ceases to exist, based upon periodic reexamination as may be required by the board, a member retired for such disability may be restored to active service, and the benefits provided by section 31-31-803 or 31-31-806.5 (2) shall be discontinued. The member shall be restored to active service by the member's former employer if a vacancy exists in the same position the member held prior to retirement, or if there is a position of equal base pay available, or if the member agrees to accept another available position that may not be the same or of equal base pay to the member's former position.

(b) In addition, if the position to which the member will be restored requires, as a matter of state law, that the member maintain any type of state certification, the employer need not restore the member to such position if the member does not have the necessary certification or the member's certification has otherwise lapsed, expired, or been revoked. The employer, however, must afford the member an opportunity to attain certification, recertification, or reactivation of an existing certification and must hold open any position that the member has agreed to accept pursuant to this subsection (2) for a period not to exceed one year. The board is directed to evaluate the impact of this requirement on employers of association members. The one-year period may extend beyond the five-year limitation set forth in paragraph (f) of this subsection (2), as long as the opening occurs within the five-year period. Disability benefits will be continued during any period, not to exceed one year, that the member is attempting to attain certification, recertification, or reactivation.

(c) If, at the time of a board finding that a member's occupational disability has ceased to exist, there is no opening in the same position the member held prior to retirement or one of equal base pay and there is no opening in a position of lesser base pay that the member agrees to accept, the board may order the member to proceed with any necessary training in order to attain, reinstate, or reactivate any certification required for the position from which the member retired. Disability benefits shall be continued during the training period up to a maximum of one year.

(d) If the member refuses to take the steps necessary to attain certification, recertification, or reactivation as required by paragraphs (b) and (c) of this subsection (2), or if at the end of the one-year limitation on attaining certification, recertification, or reactivation the member has not attained the necessary certification, recertification, or reactivation, disability benefits shall be discontinued, and the employer shall be relieved of further obligations pursuant to this subsection (2).

(e) If a member refuses to accept the same or a position of equal base pay, the benefits provided by section 31-31-803 shall be discontinued, but a member shall not lose benefits if there is no such vacancy or if the member refuses to accept a position that is not the same or of equal base pay to the member's former position, or if the employer refuses to restore the member to active service, except as provided pursuant to paragraph (b) of this subsection (2).

(f) If at least two members of the three-member physician panel examining the member agree that an occupational disability ceases to exist, if the board determines that such disability ceases to exist, and if no appropriate vacancy is available at that time, the member shall have the first right of refusal to fill such a vacancy if it occurs within five years from the date of original disablement. In the event an occupational disability is based on a medical determination of mental impairment or disease, all three members of the physician panel must agree, and the board must determine, that the occupational disability ceases to exist before the member is granted such first right of refusal.

(g) At least thirty days prior to making its determination, the board shall provide written notice to the employer and member of the agreement of the appropriate number of physicians and of the opportunity for a hearing, upon request of the employer or member, before the board. If a hearing is requested, the board shall provide the employer with copies of the medical reports prepared by the physician panel with respect to any examination or reexamination of the member. Neither the employer, the agents of the employer, including any physician retained to review such reports, nor the association shall release such reports to any other person except as otherwise allowed pursuant to section 24-72-204 (3)(a)(I), C.R.S.

(h) If the member refuses a vacancy in the same position the member held prior to retirement or in a position of equal base pay to the member's former position, the benefits provided by section 31-31-803 shall be discontinued. Except as otherwise provided pursuant to this subsection (2), if the employer refuses to allow a member who exercises such first right of refusal to fill the vacancy, the employer shall thereafter pay the cost of the benefits provided by section 31-31-803.

(i) When a temporary occupational disability ceases to exist and the member is restored to active service with the member's employer, a transfer will be made from the statewide death and disability plan to the member's normal retirement plan in the amount of the monthly employer and employee contributions being made to the member's pension plan at the time of disability but not more than sixteen percent of the monthly base salary that the member was being paid at the time of disability retirement, multiplied by the number of months the member received temporary occupational disability benefits. The member will receive service credit for such transfer. A restored member of a local plan which has a contribution rate in excess of sixteen percent shall have the difference between the amount transferred and the amount that would have been contributed at the excess rate, made up by an additional contribution from the employer.

(2.5) When a member on temporary occupational disability satisfies the age and service requirements for a normal retirement, including the time the member was on temporary occupational disability, a transfer shall be made from the statewide death and disability plan to the member's normal retirement plan in the amount of the monthly employer and employee contributions being made to the member's pension plan at the time of disability but not more than sixteen percent of the monthly base salary that the member was being paid at the time of disability retirement, multiplied by the number of months the member received temporary occupational disability benefits. A member of a statewide or local retirement plan that has a mandatory contribution rate in excess of sixteen percent shall have the difference between the amount transferred and the amount that would have been contributed at the excess rate made up by an additional contribution from the employer. The member shall then be granted a normal retirement under the member's normal retirement plan and the temporary occupational disability benefits under the statewide death and disability plan shall terminate.

(3) Within five years from the date of a board finding of occupational disability pursuant to subsection (1) of this section or from the date of original disablement pursuant to section 31-31-803 (2), (2.1), or (2.2), a member retired for such disability may be declared totally disabled based upon periodic reexamination as ordered by the board in its discretion. If the member is declared totally disabled, the benefits provided by section 31-31-803 (2), (2.1), or (2.2) shall be increased to the level provided in section 31-31-803 (1).



§ 31-31-806. Disqualification upon reemployment

If, subsequent to disability benefits being awarded to a member pursuant to the provisions of section 31-31-803 or 31-31-806.5, but prior to a decision of the board that an occupational disability ceases to exist pursuant to section 31-31-805 (2), a member is employed or reemployed in this state or any other jurisdiction, pursuant to either an agreement or court order, in a full-time salaried position that normally involves working at least one thousand six hundred hours in any given calendar year and the duties of which are directly involved with the provision of police or fire protection as determined by the board, the benefits provided pursuant to section 31-31-803 shall be discontinued. Any application for retirement for disability made by the member after such appointment or reinstatement shall be treated in all respects as a new application. The five-year limitation on investigations contained in section 31-31-803 (4)(b) shall not be applicable to the enforcement of this section.



§ 31-31-806.5. Disability benefits - on-duty

(1) If the board determines that a member, who is otherwise eligible to apply for disability retirement benefits under section 31-31-803, is required to terminate the member's regular employment due to a total disability, as defined in section 31-31-801 (4), that is the result of an injury received while performing official duties or an occupational disease arising out of and in the course of the member's employment, the member is eligible for a disability benefit in an amount provided for in section 31-31-803 (1).

(2) If the board determines that a member who is otherwise eligible to apply for disability retirement benefits under section 31-31-803 is required to terminate the member's regular employment due to an occupational disability, a temporary occupational disability, or a permanent occupational disability that, regardless of the type of occupational disability, is the result of an injury received while performing official duties or an occupational disease arising out of and in the course of the member's employment, the member is eligible for a disability benefit in an amount provided for in section 31-31-803.

(3) The board shall promulgate rules that specify standards for determining whether a member's disability is the result of an injury received while performing official duties or an occupational disease arising out of and in the course of employment and that establish procedures for making such determination.

(4) (a) The board shall promulgate rules that specify the method of reviewing existing disability retirement awards to determine whether a member's total disability or occupational disability is the result of an injury received while performing official duties or an occupational disease arising out of and in the course of the member's employment and that establish procedures for making such determination, including the appointment of hearing officers to conduct hearings.

(b) The determinations made by the board pursuant to this subsection (4) shall be made solely on the basis of the medical evidence that was previously submitted in connection with the member's application for disability retirement benefits and other relevant evidence that is contemporaneous in time with the termination of the member's employment.

(c) Any decision made by the board to change a member's existing disability retirement award to an on-duty disability retirement benefit under this section shall operate on a prospective basis from the date of the board's decision.



§ 31-31-807. Death of member - survivor benefits

(1) (a) If a member dies while in active service or while on temporary occupational disability under section 31-31-803 (2.2) and leaves a surviving spouse or dependent children, or both, one of the survivor benefits described in paragraph (b) of this subsection (1) shall be paid if the member:

(I) Is not eligible for a normal retirement pension under an old hire pension plan established pursuant to article 30.5 of this title that provides for postretirement survivor benefits to a spouse and dependent children in the event the member dies in active service while eligible for normal retirement; and

(II) (A) Is not eligible for the normal retirement pension from a plan that is part of the defined benefit system pursuant to section 31-31-204; or

(B) Has not reached age fifty-five with twenty-five years of accumulated service as a member and is a participant under the statewide money purchase plan pursuant to part 5 of this article or under a local money purchase plan.

(b) One of the following survivor benefits shall be paid if the requirements of paragraph (a) of this subsection (1) are satisfied:

(I) When there is a surviving spouse and no dependent children, the monthly benefit shall be forty percent of the monthly base salary paid to such member immediately preceding death.

(II) When there is a surviving spouse and one dependent child, the monthly benefit shall be forty percent of the monthly base salary paid to such member immediately preceding death.

(III) When there is a surviving spouse and two or more dependent children, the monthly benefit shall be fifty percent of the monthly base salary paid to such member immediately preceding death.

(IV) When there is no surviving spouse and three or more dependent children, the monthly benefit shall be fifty percent of the monthly base salary paid to such member immediately preceding death.

(V) When there is no surviving spouse and two dependent children, the monthly benefit shall be forty percent of the monthly base salary paid to such member immediately preceding death.

(VI) When there is no surviving spouse and one dependent child, the monthly benefit shall be forty percent of the monthly base salary paid to such member immediately preceding death.

(2) Any benefit provided in accordance with this section to the surviving spouse or dependent child of a member who dies while in active service shall terminate upon the death of the surviving spouse or upon the death or termination of dependency of such dependent child, as defined in section 31-31-801 (2), as applicable.

(3) (a) When there is a surviving spouse and one dependent child residing in a separate household from the surviving spouse, the surviving spouse shall receive twenty-five percent of the monthly base salary and the child shall receive the balance of the benefit pursuant to subparagraph (II) of paragraph (b) of subsection (1) of this section.

(b) When there is a surviving spouse and two or more dependent children residing in a separate household from the surviving spouse, the surviving spouse shall receive twenty-five percent of the monthly base salary and the children shall receive the balance of the benefit pursuant to subparagraph (III) of paragraph (b) of subsection (1) of this section.

(c) Upon the termination of the benefit payable to the child or children pursuant to paragraph (a) or (b) of this subsection (3), the surviving spouse shall receive the benefit pursuant to subparagraph (I) of paragraph (b) of subsection (1) of this section.

(4) In the event that a survivor benefit is payable for the benefit of more than one dependent child of the member pursuant to subparagraph (III), (IV), or (V) of paragraph (b) of subsection (1) of this section and the dependent children reside in separate households from each other, the benefit shall be divided equally among the children.

(5) Any surviving spouse or dependent child receiving benefits pursuant to subparagraph (I) or (VI) of paragraph (b) of subsection (1) of this section prior to January 1, 2002, shall receive any increased benefit established in subparagraph (I) or (VI) of paragraph (b) of subsection (1) of this section on January 1, 2002, as applicable.

(6) (a) The survivor benefits payable under the statewide death and disability plan established in this part 8 shall be redetermined effective October 1 each year, and such redetermined amount shall be payable for the following twelve months. To be eligible for redetermination, such benefits shall have been paid for at least twelve calendar months prior to the effective date of redetermination. The annual redetermination of benefits made pursuant to this section shall be in lieu of any other annual cost of living adjustment.

(b) For the redetermination of survivor benefits payable pursuant to this section, the amount of the benefit on the effective date of the benefit shall be increased by a percentage to be determined by the board but not more than three percent for each full year contained in the period commencing with the effective date of the benefit and ending with the effective date of the redetermination.

(c) The cost of the adjustment of benefits provided by this section shall be funded in the same manner as other benefits established by this part 8.



§ 31-31-807.5. Death of member - line-of-duty - survivor benefits

(1) (a) If a member dies while in active service as the direct and proximate result of a personal injury sustained while performing official duties or as a result of an occupational disease arising out of and in the course of the member's employment, and if such member qualifies for line-of-duty status under section 101 (h) of the federal "Internal Revenue Code of 1986", as amended, and leaves a surviving spouse or dependent children, or both, one of the survivor benefits described in either paragraph (b) or (c) of this subsection (1) shall be paid if the member:

(I) Is not eligible for a normal retirement pension under an old hire pension established pursuant to article 30.5 of this title that provides for postretirement survivor benefits to a spouse and dependent children in the event the member dies in active service while eligible for normal retirement; and

(II) (A) Is not eligible for the normal retirement pension from a plan that is part of the defined benefit system pursuant to section 31-31-204; or

(B) Has not reached age fifty-five with twenty-five years of accumulated service as a member and is a participant under the statewide money purchase plan pursuant to part 5 of this article or under a local money purchase plan.

(b) Except as otherwise provided in paragraph (c) of this subsection (1), one of the following survivor benefits shall be paid if the requirements of paragraph (a) of this subsection (1) are satisfied:

(I) When there is a surviving spouse and no dependent children, the monthly benefit shall be forty percent of the monthly base salary paid to such member immediately preceding death.

(II) When there is a surviving spouse and one dependent child, the monthly benefit shall be forty percent of the monthly base salary paid to such member immediately preceding death.

(III) When there is a surviving spouse and two or more dependent children, the monthly benefit shall be fifty percent of the monthly base salary paid to such member immediately preceding death.

(IV) When there is no surviving spouse and three or more dependent children, the monthly benefit shall be fifty percent of the monthly base salary paid to each member immediately preceding death.

(V) When there is no surviving spouse and two dependent children, the monthly benefit shall be forty percent of the monthly base salary paid to such member immediately preceding death.

(VI) When there is no surviving spouse and one dependent child, the monthly benefit shall be forty percent of the monthly base salary paid to such member immediately preceding death.

(c) For survivors who become eligible for survivor benefits on or after October 15, 2002, one of the following survivor benefits shall be paid if the requirements of paragraph (a) of this subsection (1) are satisfied:

(I) The monthly benefit when there is a surviving spouse, either with or without children, shall be seventy percent of the monthly base salary being paid to such member immediately preceding death.

(II) The monthly benefit when there is no surviving spouse but a surviving child or children shall be:

(A) Seventy percent of the monthly base salary being paid to such member immediately prior to death if the child or children were living in the member's home at the time of the member's death; or

(B) Forty percent of the monthly base salary being paid to such member immediately prior to death for one child and fifteen percent for each additional child; except that the total benefit received shall not be greater than seventy percent of the monthly base salary if the child or children were not living in the member's home at the time of the member's death.

(1.5) (a) On or after October 1, 2001, if a member dies while in active service as the direct and proximate result of a personal injury sustained while performing official duties or as a result of an occupational disease arising out of and in the course of the member's employment, and if such member qualifies for line-of-duty status under section 101 (h) of the federal "Internal Revenue Code of 1986", as amended, and leaves a surviving spouse or dependent children, or both, one of the survivor benefits described in paragraph (b) of this subsection (1.5) shall be paid if the member:

(I) Is eligible for a normal retirement pension under an old hire pension established pursuant to article 30.5 of this title that provides for postretirement survivor benefits to a spouse and dependent children in the event the member dies in active service while eligible for normal retirement;

(II) Is eligible for the normal retirement pension from a plan that is part of the defined benefit system pursuant to section 31-31-204; or

(III) Has reached age fifty-five with twenty-five years of accumulated service as a member and is a participant under the statewide money purchase plan pursuant to part 5 of this article or under a local money purchase plan.

(b) One of the following survivor benefits shall be paid if the requirements of paragraph (a) of this subsection (1.5) are satisfied and if the survivor benefit currently received pursuant to subparagraph (I), (II), or (III) of paragraph (a) of this subsection (1.5) is less than seventy percent of the monthly base salary being paid to the member immediately preceding death:

(I) The monthly benefit to be paid in addition to the monthly retirement benefit otherwise payable when there is a surviving spouse, either with or without children, shall be the difference between seventy percent of the monthly base salary paid to such member immediately preceding death and the amount payable pursuant to benefits received under the plan identified in subparagraph (I), (II), or (III) of paragraph (a) of this subsection (1.5).

(II) The monthly benefit to be paid in addition to the monthly retirement benefit otherwise payable when there is no surviving spouse but there is a surviving child or children shall be:

(A) If the child or children were living in the member's home at the time of the member's death, the difference between seventy percent of the monthly base salary being paid to such member immediately preceding death and the amount payable pursuant to benefits received under the plan identified in subparagraph (I), (II), or (III) of paragraph (a) of this subsection (1.5); or

(B) If the child or children were not living in the member's home at the time of the member's death, the sum of forty percent of the monthly base salary being paid to such member immediately prior to death for the first child plus fifteen percent for each additional child, the total of which shall not be greater than seventy percent of the monthly base salary less the amount payable pursuant to benefits received under the plan identified in subparagraph (I), (II), or (III) of paragraph (a) of this subsection (1.5).

(2) The board shall promulgate rules that specify standards and establish procedures for determining whether a member's death is the direct and proximate result of a personal injury sustained while performing official duties or an occupational disease arising out of and in the course of a member's employment and, in the case of a line-of-duty death, whether any of the exceptions specified in section 101 (h)(2) of the federal "Internal Revenue Code of 1986", as amended, are applicable. The procedures established by the board may include the appointment of hearing officers to conduct hearings and make findings and recommendations to the board on any issue. The board may adopt rules to establish a process for the administrative approval of a death benefit application, including standards of review of applications, without board review. The board shall take any final action that constitutes a denial of a disability application or a reduction of a benefit.

(3) (a) The board shall promulgate rules that specify the method of reviewing existing survivor benefit awards to:

(I) Determine whether a member's death was the direct and proximate result of a personal injury sustained while performing official duties or as a result of an occupational disease arising out of and in the course of the member's employment;

(II) Determine, in the case of line-of-duty deaths occurring after December 31, 1996, whether any of the exceptions specified in section 101 (h)(2) of the federal "Internal Revenue Code of 1986", as amended, are applicable;

(III) Establish procedures for making such determinations, including the appointment of hearing officers to conduct hearings.

(b) The determinations made by the board pursuant to this subsection (3) shall be made on the basis of the medical evidence that was previously submitted in connection with the application for survivor benefits and other relevant nontestimonial evidence.

(c) Any decision made by the board to change an existing survivor benefit award to an on-duty survivor benefit under this subsection (3) shall operate on a prospective basis from the date of the board's decision.

(4) Any benefit provided in accordance with this section to the surviving spouse or dependent child of a member who dies while in active service shall terminate upon the death of the surviving spouse or upon the death or termination of dependency of the dependent child, as defined in section 31-31-801 (2), as applicable.

(5) (a) When there is a surviving spouse and one dependent child residing in a separate household from the surviving spouse, the surviving spouse shall receive two-thirds of the benefit and the child shall receive the balance of the benefit pursuant to subsection (1) or (1.5) of this section.

(b) When there is a surviving spouse and two or more dependent children residing in a separate household from the surviving spouse, the surviving spouse shall receive fifty percent of the benefit and the children shall receive the balance of the benefit pursuant to subsection (1) or (1.5) of this section.

(c) Upon the termination of the benefit payable to the child or children pursuant to paragraph (a) or (b) of this subsection (5), the surviving spouse shall receive the entire benefit pursuant to subsection (1) or (1.5) of this section.

(6) In the event that a survivor benefit is payable for the benefit of more than one dependent child of the member pursuant to subsection (1) or (1.5) of this section and the dependent children reside in separate households from each other, the children's benefit shall be divided equally among the children.

(7) (Deleted by amendment, L. 2002, p. 183, § 12, effective October 1, 2002.)

(8) If a member dies while in active service as the direct and proximate result of a personal injury sustained while performing official duties or as a result of an occupational disease arising out of and in the course of the member's employment and otherwise qualifies for benefits under subsection (1.5) of this section, but falls within one or more of the exceptions specified in section 101 (h)(2) of the federal "Internal Revenue Code of 1986", as amended, and leaves a surviving spouse or dependent children, or both, said survivors shall:

(a) Receive benefits as allowed under section 31-31-807; or

(b) Receive benefits as allowed under the member's normal retirement plan.



§ 31-31-808. Reduction of survivor benefits

(1) The benefits payable under sections 31-31-807 and 31-31-807.5 to the surviving spouse and dependent children of any member, who at the time of the member's death was a member of a money purchase plan established under this article or article 30.5 of this title, including any department chief, who at the time of the chief's death had been exempted from the statewide defined benefit plan as permitted by section 31-31-401 (4), shall be reduced by an amount that is the actuarial equivalent of the benefits such surviving spouse and dependent children receive from the money purchase plan, whether the benefits received from the money purchase plan are paid on a periodic basis or in a lump sum. No such reduction shall exceed the actuarial equivalent of money purchase plan benefits if such benefits had been funded at the same rate of contributions specified in section 31-31-402 (1) and (2) as are required for benefits under section 31-31-403.

(2) The benefits payable under sections 31-31-807 and 31-31-807.5 to the surviving spouse and dependent children of any member who are also receiving payments from the member's separate retirement account pursuant to section 31-31-406 shall be reduced by an amount that is the actuarial equivalent of the benefits such surviving spouse and dependent children receive from the separate retirement account, whether the benefits received from the account are paid on a periodic basis or in a lump sum.

(3) The benefits payable under sections 31-31-807 and 31-31-807.5 to the surviving spouse and dependent children of any member who are also receiving payments from a statewide or local Colorado fire or police defined benefit pension plan shall be reduced by the amount of the defined benefit payments to be received.



§ 31-31-809. Termination of benefits

Except as otherwise provided in section 31-31-807 (2), any benefit provided in accordance with this part 8 to a surviving spouse shall terminate upon the death of the surviving spouse. Any benefit provided in accordance with section 31-31-803 (2) to a surviving spouse of a member who was occupationally disabled shall terminate upon the remarriage of the surviving spouse. Except as otherwise provided in section 31-31-807 (2), any benefit provided in accordance with this part 8 to a dependent child shall terminate upon the death of the dependent child or the termination of dependency of the dependent child.



§ 31-31-810. Employer liability - statewide standard health history form

(1) (a) The employer of a member shall be liable for the total payment of benefits awarded under this part 8 if the board determines that:

(I) The member's occupational or total disability existed at the commencement of employment by the employer, or the occupational or total disability is the proximate consequence or result of a medical condition that existed at the commencement of employment by the employer, and such employment commenced on or after September 1, 1989;

(II) The employment was not ordered by a court; and

(III) The employer failed to obtain and file the health form required by paragraph (c) of this subsection (1).

(b) The board shall enforce a claim for repayment against the employer by either increasing the contribution of the employer under section 31-31-402 (2) or by the commencement and prosecution of a civil action. The choice of remedies shall be in the sole discretion of the board.

(c) (I) Every member whose employment commences on or after September 1, 1989, shall complete a health history on the statewide standard health history form, described in subparagraph (III) of this paragraph (c).

(II) Every employer of a member who commences employment on or after September 1, 1989, shall furnish the statewide standard health history form to the newly hired member and shall require its completion by the newly hired member within thirty days of the first date of employment. The completed form shall be filed with the fire and police pension association within sixty days from commencement of employment.

(III) Not later than July 1, 1989, the board shall adopt, pursuant to the authority granted it by section 31-31-202 (1)(j), a statewide standard health history form. The board shall consult with its medical advisor in the preparation of the form. Copies of the form shall be delivered to all employers not later than August 1, 1989. The board may revise the form from time to time and shall deliver revised forms to all employers not later than thirty days prior to the effective date of use of such revised form.

(IV) Any member who fraudulently conceals any material fact concerning health history when completing the form may be disqualified from receiving an award of disability benefits under this section if the board determines that the condition concealed by the member proximately caused the total or occupational disability.

(V) Any member shall be ineligible for disability benefits with respect to an occupational or total disability that is the proximate consequence or result of a medical condition disclosed by the member on the statewide standard health history form.

(2) (a) The employer of a deceased member shall be liable for the total payment of benefits awarded under this part 8 if the board determines that:

(I) The member was occupationally or totally disabled at the time of the commencement of employment by the employer, or had a medical condition at the time of the commencement of employment by the employer, and such employment commenced on or after September 1, 1989;

(II) Such preexisting disability or medical condition was the proximate cause of the death of the member;

(III) The employment was not ordered by a court; and

(IV) The employer failed to obtain and file the health form required by paragraph (c) of subsection (1) of this section.

(b) The board shall enforce a claim for repayment against the employer either by increasing the contribution of the employer under section 31-31-402 (2) or by the commencement and prosecution of a civil action. The choice of remedies shall be in the sole discretion of the board.

(c) (I) The surviving spouse and dependent children of a member, whose employer filed the statewide standard health history form pursuant to paragraph (c) of subsection (1) of this section, may be disqualified from receiving an award of survivor benefits under this section if the deceased member fraudulently concealed any material fact concerning the member's health history when completing the form, and the board determines that the condition concealed by the member proximately caused the death of the member.

(II) The surviving spouse and dependent children of any member shall be ineligible for an award of survivor benefits in the event the member's death is the proximate consequence or results of a medical condition disclosed by such member on the statewide standard health history form.



§ 31-31-811. State funding of death and disability benefits

(1) Every employer in this state, except those employers covering their employees under social security and those described in section 31-31-802 (2)(b) and (2)(c) who have not elected to be subject to the provisions of this part 8, shall be governed by the provisions of this section. For members who die or are disabled on or after January 1, 1980, the death and disability benefits provided to any member pursuant to this part 8 shall be paid for by state moneys transferred to the fire and police members' benefit investment fund created by section 31-31-301 (1)(a), subject to the limitations imposed by this section. Moneys in the disability and death benefits trust fund created by section 31-31-813 shall not be used for any purpose other than the payment of the death and disability benefits established by this part 8.

(2) (a) The board shall submit an annual actuarial valuation report regarding the benefit liabilities accrued under this part 8 to the state auditor, the legislative audit committee, and the joint budget committee of the general assembly, together with any recommendations concerning such liabilities as accrued.

(b) (I) In addition to the actuarial valuation report required by paragraph (a) of this subsection (2), the board shall submit an annual actuarial valuation report regarding the disability and survivor benefit plan established by this part 8 to the state auditor, the legislative audit committee, and the joint budget committee of the general assembly. No later than January 1 of each year, commencing January 1, 1993, and continuing through January 1, 1996, the board shall certify the amount of the state contribution to be made pursuant to subsection (3) of this section based on the latest actuarial valuation report regarding the disability and survivor benefit plan. In order to effectuate any transfer of funds required by section 31-31-802 (2)(e), the actuarial valuation report regarding the disability and survivor benefit plan shall include, at least through the year 2005, members who have withdrawn from the plan pursuant to section 31-31-802 (2).

(II) Following the submittal of the annual actuarial valuation report dated January 1, 1995, and continuing through the submittal of the report dated January 1, 1999, the board shall submit biennial actuarial valuation reports for the purposes described in subsection (4) of this section.

(III) (A) By September 30, 2001, and by each September 30 thereafter, the board shall submit an annual actuarial valuation report dated January 1 of the year in which the report is submitted for the purposes described in subsection (4) of this section.

(B) The general assembly reviewed the reporting requirements to the general assembly in sub-subparagraph (A) of this subparagraph (III) during the 2008 regular session and continued the requirements.

(3) On the first day of each month of each fiscal year commencing July 1, 1993, the state treasurer shall transfer one-twelfth of the amount certified by the board for that fiscal year for state funding of death and disability benefits pursuant to subsection (2) of this section, which amount shall in no case exceed seven million five hundred thousand dollars for such fiscal year, to the fund created by section 31-31-301 (1)(a) for allocation to the death and disability account in the fund; except that no such transfer shall be made after December 31, 1996. On January 31, 1997, the state treasurer shall transfer thirty-nine million dollars for state funding of death and disability benefits pursuant to this subsection (3) for members hired before January 1, 1997, to the fund created by section 31-31-301 (1)(a) for allocation to the death and disability account in the fund. No transfer of any amounts shall be made after January 31, 1997, for state funding of death and disability benefits. Moneys in the fund created by section 31-31-301 (1)(a) shall not revert to the general fund but shall be continuously available for the purposes provided in this part 8.

(4) For each member hired on or after January 1, 1997, who is eligible for the death and disability coverage provided by this part 8, a contribution shall be made to the death and disability account in the fund for the years 1997 and 1998 in an amount not greater than two and four tenths percent of the member's salary. Thereafter, the board, based on an annual actuarial valuation, may adjust the contribution rate every two years, but in no event may the adjustment for any two-year period exceed one-tenth of one percent of the member's salary. Any employer and any local pension board or authority shall provide such information as may be required by the board in order to complete the annual actuarial valuations. The actuary appointed by the board may utilize either the entry age-normal cost method or the aggregate cost method for purposes of the study required by this subsection (4). Any unfunded accrued liability shall be funded over a period not to exceed thirty years. The actuarial study shall not include any consideration of a cost of living adjustment to benefits awarded to members who are occupationally disabled. Payments shall be made by the employer and are due no later than ten days following the date of payment of salary to the member. The payments required by this section are subject to interest if not submitted when due. Any decision regarding whether the contribution required by this subsection (4) shall be assessed against the employer or the member, or shall in some manner be assessed jointly against the employer and the member, will be made at the local level utilizing the usual process for determining employee benefits. If it is not already part of the usual process for determining employee benefits, the employer shall confer with the employees or their representative prior to making a determination on how the contribution will be assessed.



§ 31-31-812. Military leave of absence

(1) Authorized leave of absence shall include leave for military service as allowed by the board. The board shall adopt rules regarding authorized leave of absence for military service, including, but not limited to:

(a) Limits on the length of the term of the leave of absence;

(b) Assessment of costs for coverage during the leave of absence; and

(c) Any other matter that the board deems necessary for coverage under the statewide death and disability plan.

(2) The benefits payable to the member, the surviving spouse of the member, and the dependent children of the member pursuant to this part 8 shall be reduced by an amount that is the actuarial equivalent of any military benefit received as a result of the death or disability of a member while on authorized leave for military service whether the benefits are paid on a periodic basis or in a lump sum.



§ 31-31-813. Statewide death and disability trust fund - created

(1) There is hereby created a disability and death benefits trust fund into which contributions for death and disability benefits, including state contributions made pursuant to section 31-31-811, shall be deposited. The benefits provided by this part 8, together with the expenses of administering said part, shall be paid from the fund.

(2) The assets of the disability and death benefits trust fund shall be invested in the fire and police members' benefit investment fund.



§ 31-31-814. Suspension and termination of benefits for noncompliance

If a member refuses to submit to a medical examination required by the fire and police pension association and authorized by this part 8, fails to provide information necessary for the association to assess eligibility or continuing eligibility for benefits, or obstructs the association from receiving such necessary information, all rights to collect or to begin or maintain any proceeding for the collection of benefits pursuant to this part 8 shall be suspended, and all rights to benefits that accrue and become payable during the period of such refusal or obstruction shall be barred. If the member continues to refuse to submit to the examination or to provide the additional information after direction by the board or its hearing officer or in any way obstructs the same, the board shall terminate the benefit.



§ 31-31-815. Amendment of plan provisions

The board may amend the provisions for disability and survivor benefits under this part 8 as it deems prudent and necessary to comply with state and federal law or as it deems necessary to efficiently administer the benefits under the plan.






Part 9 - Supplemental Programs

§ 31-31-901. Deferred compensation plan - definitions

(1) Upon the request of any employer, the board may administer and amend or provide for the administration and amendment of any deferred compensation plan adopted by such employer for members or other employees who provide direct support to the employer's public safety department.

(2) In order to assist employers in establishing a deferred compensation plan, the board may develop, maintain, and amend a master deferred compensation plan document or a multi-employer deferred compensation plan document that is intended to comply with the provisions of section 457 of the "Internal Revenue Code of 1986", 26 U.S.C. sec. 457, as amended. Any employer may adopt such master plan for its participants with the assistance of the board; however, such employer shall be responsible for ensuring that such master plan is in compliance with applicable law. Participation by nonmember employees shall be subject to the requirements and limitations of said section 457 of the "Internal Revenue Code of 1986", and the regulations promulgated under section 457.

(3) There is hereby created the fire and police members' deferred compensation trust fund, which shall consist of the assets of deferred compensation plans administered by the board pursuant to the provisions of this section. The board shall be the trustee of the trust fund and shall keep a separate account of the assets of each deferred compensation plan held within the trust fund. The assets of each deferred compensation plan shall be held for the exclusive purpose of providing benefits to participants and beneficiaries and defraying reasonable expenses of the plan and any trust established to hold the assets of the plan. The board shall allow investment of the trust fund through the fire and police members' self-directed investment fund pursuant to section 31-31-301 (4).

(4) The expenses incurred by the board in the administration of each deferred compensation plan shall be paid from the assets of such plan being held in the fire and police members' deferred compensation fund pursuant to the provisions of subsection (3) of this section. Such expenses shall not be paid for by the fire and police pension association.

(5) For the purposes of this section, unless the context otherwise requires:

(a) "Deferred compensation" means that income that a participant may legally defer pursuant to current rulings of the internal revenue service and that, while invested under a deferred compensation plan adopted pursuant to this section, is exempt from federal income taxes on both the employer's contribution and all interest, dividends, and capital gains until the ultimate distribution to the participant.

(b) "Participant" means:

(I) A member employed by an employer who has requested the board, pursuant to subsection (1) of this section, to administer and amend or provide for the administration and amendment of any deferred compensation plan adopted by the employer; or

(II) An employee who provides direct support to the public safety department of an employer who has requested the board, pursuant to subsection (1) of this section, to administer and amend or provide for the administration and amendment of any deferred compensation plan adopted by the employer.



§ 31-31-902. Group health insurance plans

(1) The board may enter into contracts with carriers to provide group health insurance plans for the following individuals if they are receiving a benefit from another plan administered by the association:

(a) A retired member;

(b) A retired volunteer firefighter;

(c) A surviving spouse;

(d) A dependent child; and

(e) A recipient of a benefit from the fire and police members' deferred compensation fund created by section 31-31-901.

(2) The administration and management of the group health insurance plans shall be the exclusive responsibility of the respective carrier. The cost of the plan, coverage, and eligibility requirements shall be as negotiated in the contract between the association and the carrier.

(3) The association shall pay no premium subsidy for group health insurance authorized to be offered by this section. Premiums shall be deducted from the monthly benefit payments of participating retired members or their beneficiaries.

(4) For purposes of this section, the term "carrier" means a private insurance company holding a valid outstanding certificate of authority from the division of insurance or a nonprofit hospital service plan or a nonprofit medical service plan incorporated as a nonprofit corporation pursuant to article 40 of title 7, C.R.S., or a health maintenance organization established pursuant to parts 1 and 4 of article 16 of title 10, C.R.S.



§ 31-31-903. Group life insurance plans

(1) (a) The board may enter into contracts with carriers to provide group life insurance coverage to active members of paid pension plans administered by the association and, if they are receiving a benefit from another plan administered by the association, to the following individuals:

(I) A retired member;

(II) A retired volunteer firefighter;

(III) A surviving spouse;

(IV) A dependent child; and

(V) An individual who is receiving a benefit from the fire and police members' deferred compensation fund created by section 31-31-901.

(b) For purposes of this section, "carrier" means a private insurance company holding a valid outstanding certificate of authority from the division of insurance.

(2) The administration and management of the group life insurance plan shall be the exclusive responsibility of the carrier. The terms and conditions of coverage shall be as negotiated in the contract between the association and the carrier. The board may change the terms of or discontinue the coverage if the board determines that such action is in the best interests of the members. Participating members shall be notified sixty days prior to the effective date of any such change or discontinuance.

(3) The association shall pay no premium subsidy for group life insurance authorized to be offered by this section. Premiums shall be deducted from the salaries of participating active members and submitted to the association with the employer's monthly contribution reports or shall be deducted from the monthly benefit payments of participating retired members or their beneficiaries. Participating members who receive neither salaries nor benefits may arrange alternative methods of premium payment with the association.

(4) The named beneficiary shall be the beneficiary of life insurance obtained pursuant to the provisions of this section, unless the member or a court order names a different beneficiary for life insurance purposes. Life insurance obtained pursuant to the provisions of this section may be assigned by the member.



§ 31-31-904. Statewide health care defined benefit plan - definitions

(1) The board may develop, maintain, and amend a statewide health care defined benefit plan, including a plan document, that complies with the qualification requirements specified under the internal revenue code, as applicable to governmental plans. The purpose of such plan shall be to provide a defined benefit to assist in paying for the costs of health care for each retired eligible member.

(2) The board may conduct an election of all eligible members for the purpose of determining whether the eligible members want to participate in the statewide health care defined benefit plan created pursuant to subsection (1) of this section. If sixty-five percent of all eligible members vote in favor of participating in the plan, all eligible members shall be required to participate in such plan, except as provided in subsection (3) of this section.

(3) The board shall certify the results of the election held pursuant to subsection (2) of this section, including the vote total for the eligible members of each employer. The board shall mail a copy of the certification to each employer within ten days after the certification. If less than a majority of an employer's eligible members vote in favor of participating in the statewide health care defined benefit plan, the employer, on behalf of its eligible members, may elect not to participate in the plan. Such election by the employer must be made within ninety days after the certification of the election results by the board.

(4) Contributions to the statewide health care defined benefit plan shall be the responsibility of the eligible members, unless an eligible member's employer elects to pay all or a portion of his or her contribution. All of the contributions shall be credited to the defined benefit system trust fund.

(5) The board shall administer the statewide health care defined benefit plan on an actuarially sound basis. Neither the state nor any employer shall be liable for any unfunded accrued liability of the plan.

(6) As used in this section, unless the context otherwise requires:

(a) "Eligible member" means each member who participates in a statewide retirement plan administered by the board pursuant to this title.

(b) "Internal revenue code" shall have the same meaning as provided in section 31-31-204 (3).






Part 10 - Police Officers' and Firefighters' Pension Reform Commission

§ 31-31-1001. Police officers' and firefighters' pension reform commission - creation - duties

(1) (a) There is hereby created the police officers' and firefighters' pension reform commission to be comprised of five senators appointed by the president of the senate and ten representatives appointed by the speaker of the house of representatives. The party representation shall be in proportion generally to the relative number of members of the two major political parties in each chamber. The chair shall be designated by the speaker of the house of representatives in odd-numbered years and by the president of the senate in even-numbered years. The vice-chair shall be appointed by the speaker of the house of representatives in even-numbered years and by the president of the senate in odd-numbered years. Members of the commission shall receive the same per diem allowance authorized for other members of the general assembly serving on interim study committees and actual expenses for participation in meetings of the commission. Staff services for the commission shall be furnished by the state auditor's office, the legislative council, and the office of legislative legal services. The state auditor, with the approval of the commission, may contract for services deemed necessary for the implementation of this part 10.

(b) The terms of the members appointed by the speaker of the house of representatives and the president of the senate and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker and the president shall appoint or reappoint members in the same manner as provided in paragraph (a) of this subsection (1). Thereafter, the terms of members appointed or reappointed by the speaker and the president shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker and the president shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members appointed or reappointed by the speaker and the president shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(2) The commission shall study and develop proposed legislation relating to funding of police officers' and firefighters' pensions in this state and benefit designs of such pension plans. The commission study shall include a review of, and the proposed legislation may include, among other subjects, the following:

(a) Normal retirement age and compulsory retirement;

(b) Payment of benefits prior to normal retirement age;

(c) Service requirements for eligibility;

(d) Rate of accrual of benefits;

(e) Disability benefits;

(f) Survivors' benefits;

(g) Vesting of benefits;

(h) Employee contributions;

(i) Postretirement increases;

(j) Creation of an administrative board;

(k) Creation of a consolidated statewide system;

(l) Distribution of state funds;

(m) Coordination of benefits with other programs;

(n) The volunteer firefighter pension system;

(o) The provisions of this article and article 30.5 of this title.

(3) Repealed.



§ 31-31-1002. Volunteer firefighter pension plans study

(1) The state auditor, with the concurrence of the fire and police pension association and the department of local affairs, shall retain a nationally recognized law firm with experience in federal tax law as it relates to public sector pension plans, and an actuary if necessary, to conduct a study of the issues specified in subsection (2) of this section. The state auditor shall administer a request for proposals process and solicit independent third-party firms with the necessary credentials to bid for performance of the study. If, following good faith efforts, the state auditor, the fire and police pension association, and the department of local affairs do not concur regarding the selection of the firm, the state auditor shall retain and enter into a contract with the firm preferred by the state auditor.

(2) (a) The firm selected pursuant to subsection (1) of this section shall study the following issues:

(I) Whether the federal internal revenue service recognizes volunteer firefighter plans created pursuant to parts 11 and 12 of article 30 of this title;

(II) If the volunteer firefighter plans created pursuant to parts 11 and 12 of article 30 of this title are not recognized by the federal internal revenue service, how such plans can be brought into compliance with federal law;

(III) Whether volunteer firefighter plans have provided benefits to volunteers in excess of what is allowed to be paid to volunteers pursuant to the federal internal revenue code, the bureau of labor standards, and any other applicable federal law;

(IV) Alternatives to maintaining separate local volunteer firefighter plans as they are currently structured in the state, including benefits and drawbacks of such alternatives; and

(V) Any other issues or questions deemed necessary by the state auditor, the fire and police pension association, or the department of local affairs.

(b) The law firm selected pursuant to subsection (1) of this section shall deliver a report detailing the findings of the study to the state auditor, the legislative audit committee, the fire and police pension association, the department of local affairs, and the members of the police officers' and firefighters' pension reform commission.

(3) Upon receipt of the report required in subsection (2) of this section, the state auditor's office, the fire and police pension association, and the department of local affairs shall work collectively to develop recommendations for the legislature regarding changes to the system of volunteer firefighter pension plans based on the information contained in the report. In furtherance of developing the recommendations, the state auditor's office, the fire and police pension association, and the department of local affairs shall consider the following:

(a) Whether the state assistance program for volunteer firefighter plans should be based on a plan's need for additional funding or whether fully funded plans should continue to be eligible for state assistance;

(b) Whether the state should amend current law to allow the award of matching grants to length of service plans;

(c) Whether the state should require by law that volunteer firefighter plans undergo periodic actuarial valuations;

(d) Whether the state should require by law that volunteer fire departments make contributions to volunteer firefighter plans;

(e) Whether the state should develop a process to close volunteer firefighter plans or to convert plans into an alternate benefit, including the possibility for annuities, lump sum payments, or a defined contribution style plan;

(f) The current difficulties associated with separate local volunteer firefighter plans, including:

(I) The costs incurred in administering separate local plans with the increased reporting requirements under the governmental accounting standards board;

(II) The difficulties of coordinating benefits between volunteer fire departments when a volunteer firefighter has worked at multiple departments; and

(III) The burdens of tracking beneficiaries of local volunteer firefighter pension plans, complying with regulatory requirements, maintaining a local pension board, and maintaining records regarding service eligibility;

(g) Whether volunteer firefighters and volunteer fire departments are best served by a pension system that requires volunteers to participate for ten to twenty years to receive a benefit at age fifty;

(h) If a cost-sharing multi-employer plan, whether defined contribution or defined benefit, would function more efficiently than individual local plans;

(i) Whether the fire and police pension association should be authorized or directed to administer a plan other than the current local defined benefit plan for volunteer firefighters; and

(j) Any other issues deemed relevant by the state auditor's office, the fire and police pension association, and the department of local affairs.

(4) The state auditor may request information as necessary from volunteer fire departments and from the fire and police pension association regarding the membership, benefits, and structure of the volunteer firefighter pension plans. Volunteer fire departments and the fire and police pension association shall provide the requested information.

(5) (a) As soon as practicable after the receipt of the report required in subsection (2) of this section, but not less than forty-five days after receipt of the report, the police officers' and firefighters' pension reform commission shall meet to hear a presentation of the report from a representative of the law firm selected pursuant to subsection (1) of this section. During the same meeting, the state auditor's office, the fire and police pension association, and the department of local affairs shall make a presentation to the commission with its recommendations to address the issues raised in the report and the issues specified in subsection (3) of this section.

(b) The police officers' and firefighters' pension reform commission shall, either at the meeting specified in paragraph (a) of this subsection (5) or at an additional meeting as deemed necessary by the members of the commission, discuss the presentations to the commission and determine whether to propose legislation relating to the funding and structure of volunteer firefighter pension plans in the state. The commission shall ensure that relevant stakeholders and members of the public have an opportunity to provide input on the findings of the report required by subsection (2) of this section, the recommendations from the state auditor's office, the fire and police pension association, and the department of local affairs required by subsection (3) of this section, and on any legislation proposed by the commission.






Part 11 - Alternatives for Money Purchase Plan Members

§ 31-31-1101. Entry into the statewide hybrid plan - rules

(1) Any employer who has established a local money purchase plan pursuant to part 6 of this article or article 30.5 of this title or has withdrawn into the statewide money purchase plan pursuant to part 5 of this article may apply to the board to cover some or all of the existing members of its money purchase plan under the statewide hybrid plan established pursuant to section 31-31-1102. An application may be initiated by filing with the board a resolution adopted by the employer pursuant to subsection (2) of this section no less than six months prior to the proposed effective date of coverage under the statewide hybrid plan, unless a shorter waiting period is approved by the board.

(2) The employer's resolution applying for coverage under the statewide hybrid plan shall be adopted by the governing body of the employer and shall state the employer's intent to cover under the statewide hybrid plan some or all of the current members of its money purchase plan and all of the employees hired on or after the effective date of coverage under the statewide hybrid plan that meet the definition of a member, as defined in section 31-31-102 (4).

(3) Except as otherwise provided in subsection (3.5) of this section, any application for coverage under the statewide hybrid plan shall be approved by at least sixty-five percent of all active members employed by the employer who are participating in the money purchase plan at the time of the application and who vote in the election proposing the coverage.

(3.5) (a) In lieu of an election to obtain the approval by at least sixty-five percent of all active members who vote in the election proposing the coverage as required by subsection (3) of this section, and when the local plan allows for the individual self-direction of each member's account, the employer may offer each active local plan member the option to discontinue participation in the local money purchase plan and to participate in the statewide hybrid plan. The offer shall be a one-time event and shall be extended to all active local plan members employed by the employer at the time of the offer. Active local plan members that choose to discontinue participation in the local money purchase plan and to participate in the statewide hybrid plan and all of the employees hired on or after the effective date of coverage under the statewide hybrid plan that meet the definition of a member, as defined in section 31-31-102 (4), shall be included in the employer's application for coverage under the statewide hybrid plan.

(b) Nothing contained in paragraph (a) of this subsection (3.5) shall be construed to waive or invalidate the requirement for an election of members that may be required by a local plan document, trust agreement, or labor agreement.

(4) The board shall promulgate rules relating to standards for disclosure of all ramifications and procedures for obtaining member approval pursuant to subsection (3) of this section or for allowing active members to join the statewide hybrid plan pursuant to subsection (3.5) of this section. The board shall also promulgate rules relating to standards for granting an employer's application for participation in the statewide hybrid plan and for the submission of information to the board by the employer. Such rules shall contain a provision specifying that an employer that opts to participate in the statewide hybrid plan shall not be permitted to opt out of such plan at any later date.

(5) An application for coverage under the statewide hybrid plan filed by an employer who administers a local money purchase plan shall include the employer's certification to the board:

(a) That the employer's local money purchase plan meets the qualification requirements of section 401 (a) of the federal "Internal Revenue Code of 1986", as amended, that are applicable to governmental plans;

(b) That, in connection with the employer's resolution pursuant to subsection (2) of this section, the employer's governing body has adopted a resolution for complete or partial termination of the local money purchase plan in accordance with the terms of that plan and that:

(I) The termination resolution does not adversely affect the qualified status of the local money purchase plan; and

(II) The rights of all participants in the local money purchase plan who are affected by the termination of the local money purchase plan to benefits accrued to the date of termination are nonforfeitable;

(c) That all active fire and police participants in the local money purchase plan and all employees hired on or after the effective date of coverage under the statewide hybrid plan that meet the definition of a member, as defined in section 31-31-102 (4), will become participants in the statewide hybrid plan, except as may be allowed in subsection (3.5) of this section;

(d) Whether the employer will transfer or cause to be transferred to the statewide hybrid plan all assets of the local money purchase plan that are attributable to the accrued benefits of the transferred participants, pursuant to the procedure established by the board;

(e) That all employer and employee contributions required to be made to the local money purchase plan as of the date of termination have been paid;

(f) That participants in the local money purchase plan will not incur a reduction in their account balances in their local money purchase plan, determined as of the date of transfer, as a result of their transfer to the statewide hybrid plan. For vesting purposes with regard to the local money purchase plan account balances, years of service in the local money purchase plan shall be combined with years of service in the statewide hybrid plan. For vesting purposes with regard to the statewide hybrid plan, years of service shall be based upon service credit either earned or purchased in the statewide hybrid plan.

(g) That the employer agrees to participate in the statewide hybrid plan and to be bound by the terms of the plan and the decisions and actions of the board with respect to the plan.

(6) An application for coverage under the statewide hybrid plan filed by an employer who participates in the statewide money purchase plan shall include the employer's certification to the board that:

(a) All active fire and police participants in the statewide money purchase plan and all employees hired on or after the effective date of coverage under the statewide hybrid plan that meet the definition of a member, as defined in section 31-31-102 (4), will become participants in the statewide hybrid plan, except as may be allowed in subsection (3.5) of this section;

(b) The board is authorized by the employer to transfer to the statewide hybrid plan all assets of the statewide money purchase plan that are attributable to the accrued benefits of the transferred participants;

(c) All employer and employee contributions required to be made to the statewide money purchase plan as of the date of termination have been paid;

(d) Participants in the statewide money purchase plan will not incur a reduction in their account balances in the statewide money purchase plan, determined as of the date of transfer, as a result of their transfer to the statewide hybrid plan. For vesting purposes with regard to the statewide money purchase plan account balances, years of service in the statewide money purchase plan shall be combined with years of service in the statewide hybrid plan. For vesting purposes with regard to the statewide hybrid plan, years of service shall be based upon service credit either earned or purchased in the statewide hybrid plan.

(e) The employer agrees to participate in the statewide hybrid plan and to be bound by the terms of the plan and the decisions and actions of the board with respect to the plan.



§ 31-31-1102. Statewide hybrid plan - creation - management

(1) The board is authorized to develop, maintain, and amend a statewide hybrid plan document that is a component of the defined benefit system and that offers a combination of defined benefit and defined contribution benefits and that is intended to comply with the qualification requirements specified in section 401 of the federal "Internal Revenue Code of 1986", as amended, that are applicable to governmental plans. The plan shall cover the members of those employers that have elected coverage under the plan pursuant to section 31-31-1101.

(2) (a) There is hereby created the fire and police members' statewide hybrid plan benefit account that shall be a component of the defined benefit system trust fund and that shall consist of moneys of employers that have elected coverage pursuant to section 31-31-1101, including member and employer contributions and such amounts as may be transferred pursuant to section 31-31-1101. The board shall keep an accurate account of the fund, each member's separate account in the fund, and each member's service credit earned under the statewide hybrid plan.

(b) The statewide hybrid plan document created by the board pursuant to subsection (1) of this section shall govern the accrual of service credit, vesting, the benefits to be offered based on age and service, the allocation of contributions towards funding the defined benefit and the defined contribution, the calculation and allocation of earnings and losses under the various investment alternatives which the board may offer, the transfer of assets between funds under each investment alternative, the allocation of a member's account between investment alternatives, and such other matters as may be necessary to the board's administration and management of the plan created pursuant to this section.

(c) Defined benefit assets of the statewide hybrid plan shall be administered within the fire and police members' benefit investment fund, and self-directed assets of the plan shall be administered within the fire and police members' self-directed investment fund. In its administration, investment, and management of the defined contribution assets of the statewide hybrid plan the board shall be subject to the provisions of section 31-31-303.

(3) Each member's member and employer contributions transferred to the statewide hybrid plan pursuant to section 31-31-1101 shall be allocated to the member's separate account within the plan.

(4) (a) Except as provided in paragraph (b) of this subsection (4), upon the effective date of coverage under the statewide hybrid plan, each member covered by the plan shall pay into the defined benefit system trust fund eight percent of salary paid. The payment shall be made by the employer by deduction from the salary paid to such member. Except as provided in paragraph (b) of this subsection (4), for each such member, the employer shall pay into the defined benefit system trust fund eight percent of the salary paid to such member. Payments are due no later than ten days following the date of payment of salary to the member. The payments required by this section are subject to interest if not submitted when due.

(b) (I) Upon the request of an employer, the board shall permit a higher mandatory employer contribution rate, mandatory employee contribution rate, or both, than is set forth in subsection (4)(a) of this section if the board determines that:

(A) A local resolution or ordinance setting forth the higher mandatory contribution rate or rates was enacted and is in effect; and

(B) An employee election was conducted and the higher mandatory contribution rate or rates was approved by sixty-five percent of the employer's active members of the plan who vote in the election proposing the coverage.

(II) Any active member and any employer may make voluntary contributions to the statewide hybrid plan by payroll deduction. Voluntary member contributions are not subject to the employer pickup provisions of section 414 (h) of the federal "Internal Revenue Code of 1986", as amended.

(III) In no event shall increased contributions resulting from a higher contribution rate or rates cause a member to exceed the limit on annual additions under the federal "Internal Revenue Code of 1986", as amended, that are applicable to government plans.

(5) Except with respect to amendments necessary to comply with state and federal law, including amendments adopted pursuant to section 31-31-204 (2.5), or amendments necessary to maintain the actuarial soundness of the statewide hybrid plan, the board may amend the plan document created pursuant to subsection (1) of this section only upon the approval of at least sixty-five percent of the active members of the plan and more than fifty percent of the employers having active members covered by the plan, each employer to be assigned one vote; except that employers having both active police and fire members in the plan shall be assigned two votes.



§ 31-31-1103. Entry into the statewide defined benefit plan

(1) (a) Any employer who has established a local money purchase plan pursuant to part 6 of this article or article 30.5 of this title or has withdrawn into the statewide money purchase plan pursuant to part 5 of this article may apply to the board to cover some or all of the members of its money purchase plan and its future members under the statewide defined benefit plan pursuant to part 4 of this article. An application may be initiated by filing with the board a resolution adopted by the employer pursuant to paragraph (b) of this subsection (1) no less than six months prior to the proposed effective date of coverage under the statewide defined benefit plan, unless a shorter waiting period is approved by the board.

(b) The employer's resolution applying for coverage under the statewide defined benefit plan shall be adopted by the governing body of the employer and shall state the employer's intent to cover under the statewide defined benefit plan some or all of the members of its money purchase plan and employees hired on or after the effective date of coverage under the statewide defined benefit plan that meet the definition of a member, as defined in section 31-31-102 (4).

(c) Except as otherwise provided in subsection (1)(c.5) of this section, any application for coverage under the statewide defined benefit plan shall be approved by at least sixty-five percent of all active members employed by the employer who are participating in the money purchase plan at the time of the application and who vote in the election proposing the coverage.

(c.5) (I) In lieu of an election to obtain the approval by at least sixty-five percent of all active members who vote in the election proposing the coverage as required by subsection (1)(c) of this section, and when the local plan allows for the individual self-direction of each member's account, the employer may give each active local plan member the option to discontinue participation in the local money purchase plan and to participate in the statewide defined benefit plan. The offer shall be a one-time event and shall be extended to all active local plan members employed by the employer at the time of the offer. Active local plan members that choose to discontinue participation in the local money purchase plan and to participate in the statewide defined benefit plan and all of the employees hired on or after the effective date of coverage under the statewide defined benefit plan that meet the definition of a member, as defined in section 31-31-102 (4), shall be included in the employer's application for coverage under the statewide defined benefit plan.

(II) Nothing contained in subparagraph (I) of this paragraph (c.5) shall be construed to waive or invalidate the requirement for an election of members that may be required by a local plan document, trust agreement, or labor agreement.

(d) The board shall promulgate rules relating to standards for disclosure of all ramifications and procedures for obtaining the member approval described in paragraph (c) of this subsection (1) or for allowing active members to change plans pursuant to paragraph (c.5) of this subsection (1). The board shall also promulgate rules relating to standards for granting an employer's application for participation in the statewide defined benefit plan and for the submission of information to the board by the employer.

(e) An application for coverage under the statewide defined benefit plan filed by an employer who administers a local money purchase plan shall include the employer's certification to the board that:

(I) The employer's local money purchase plan meets the qualification requirements of section 401 (a) of the federal "Internal Revenue Code of 1986", as amended, that are applicable to governmental plans;

(II) In connection with the employer's resolution pursuant to paragraph (b) of this subsection (1), the employer's governing body has adopted a resolution for complete or partial termination of the local money purchase plan in accordance with the terms of that plan and that:

(A) The termination resolution does not adversely affect the qualified status of the local money purchase plan; and

(B) The rights of all participants in the local money purchase plan who are affected by the termination to benefits accrued to the date of termination are nonforfeitable;

(III) All active fire and police participants in the local money purchase plan and all employees hired on or after the effective date of coverage under the statewide defined benefit plan who meet the definition of a member, as defined in section 31-31-102 (4), will become participants in the statewide defined benefit plan, except as may be allowed in paragraph (c.5) of this subsection (1);

(IV) All employer and employee contributions required to be made to the local money purchase plan as of the date of termination have been paid;

(V) Participants in the local money purchase plan will not incur a reduction in their account balances in their local money purchase plan, determined as of the date of transfer, as a result of their transfer to the statewide defined benefit plan. For vesting purposes with regard to the local money purchase plan account balances, years of service in the local money purchase plan shall be combined with years of service in the statewide defined benefit plan. For vesting purposes with regard to the statewide defined benefit plan, years of service shall be based upon service credit either earned or purchased in the statewide defined benefit plan.

(VI) The employer agrees to participate in the statewide defined benefit plan and to be bound by the terms of the plan and the decisions and actions of the board with respect to the plan. The employer further agrees that all members hired after the effective date of coverage shall be members of the plan pursuant to part 4 of this article.

(f) An application for coverage under the statewide defined benefit plan filed by an employer who participates in the statewide money purchase plan shall include the employer's certification to the board that:

(I) All active fire and police participants in the statewide money purchase plan and all employees hired on or after the effective date of coverage under the statewide defined benefit plan who meet the definition of a member, as defined in section 31-31-102 (4), will become participants in the statewide defined benefit plan, except as may be allowed under paragraph (c.5) of this subsection (1);

(II) All employer and employee contributions required to be made to the statewide money purchase plan as of the date of termination have been paid;

(III) Participants in the statewide money purchase plan will not incur a reduction in their account balances in their local money purchase plan, determined as of the date of transfer, as a result of their transfer to the statewide defined benefit plan. For vesting purposes with regard to the local money purchase plan account balances, years of service in the statewide money purchase plan shall be combined with years of service in the statewide defined benefit plan. For vesting purposes with regard to the statewide defined benefit plan, years of service shall be based upon service credit either earned or purchased in the statewide defined benefit plan.

(IV) The employer agrees to participate in the statewide defined benefit plan and to be bound by the terms of the plan and the decisions and actions of the board with respect to the plan. The employer further agrees that all members hired after the effective date of coverage shall be members of the plan pursuant to part 4 of this article.

(2) The board shall determine a continuing uniform rate of contribution for all members who are active on the effective date of coverage to fund the benefits payable by the association under the statewide defined benefit plan. The continuing rate of contribution shall be determined by the board utilizing certified actuarial reports prepared by the actuary for the plan. Any such actuarial report shall also certify, in accordance with accepted actuarial principals, that the employers' coverage shall not have an adverse financial impact on the actuarial soundness of the plan. Continuing contributions for each member who is active on the effective date of coverage shall be made at the rate established on said date until the member's retirement or termination. The board may periodically adjust the rate prior to the election of coverage by an employer based on certified actuarial reports prepared by the actuary for the plan.






Part 12 - Ensuring Proper Payments

§ 31-31-1201. Review of award of benefits and benefit payments

(1) At any time, the board may review an award of benefits or a benefit payment under any benefit plan in the defined benefit system, the statewide money purchase plan, or the statewide death and disability plan for the purpose of determining whether there has been fraud, an overpayment, an error, or a mistake.

(2) At any time, the board may review a benefit payment under any benefit plan or compensation plan other than the plans identified in subsection (1) of this section that the board administers for the purpose of determining whether there has been an overpayment, an error, or a mistake.

(3) Based upon a preponderance of the evidence from the review authorized by this section, the board:

(a) May determine that a benefit payment be terminated, diminished, maintained, or increased;

(b) May order a member or beneficiary to repay any overpayments made on or after five years prior to the date of the first notice of overpayment issued by the fire and police pension association; or

(c) Shall order the termination of benefits and the repayment of any past benefits paid to a member or beneficiary where the board finds that the benefits were granted based on false representations or a willful failure to disclose a material fact.

(4) The board shall adopt rules establishing procedures for the review of benefits and payments. The board may delegate the review pursuant to the rules. Any rules established by the board shall provide that a member or beneficiary shall have the opportunity to appeal any adverse action to the board for a final determination.

(5) Any appeal of a final determination by the board shall be in accordance with rule 106 (a)(4) of the Colorado rules of civil procedure.



§ 31-31-1202. Collection of overpaid benefits

(1) The board shall institute practices and procedures as it deems necessary to collect money due a plan administered by the fire and police pension association as determined in section 31-31-1201, including but not limited to withholding subsequent benefit payments to which the member or beneficiary is or becomes entitled, applying the amount withheld as an offset against the amount due, and referring an account to a collection agency or attorney for collection. If, after due notice, any member or beneficiary defaults in any repayment of overpaid benefits, the amount due may be collected by civil action, which shall include the right of attachment in the name of the association. The board may allow installment payments of amounts due based on equitable considerations.

(2) Reasonable fees for collection, including attorney fees, as determined by the fire and police pension association, shall be added to the amount of debt. The debtor shall be liable for repayment of the total of the amount outstanding plus the collection fee.

(3) A certified copy of any final determination of the board ordering the repayment of overpayments pursuant to this article may be filed with the clerk of the district court of any judicial district in this state at any time after the period provided for appeal or seeking review of the order has passed without appeal or review being sought or, if appeal or review is sought, after the order has been finally affirmed and all appellate remedies and all opportunities for review have been exhausted. The fire and police pension association shall at the same time file a certificate to the effect that the time for appeal or review has passed without appeal or review being undertaken or that the order has been finally affirmed with all appellate remedies and all opportunities for review having been exhausted. The clerk of the district court shall record the order and the association's certificate in the judgment book of said court and entry thereof made in the judgment docket, and it shall thereafter have all the effect of a judgment of the district court, and execution may issue thereon out of said court as in other cases. Any such order may be filed by and in the name of the association.



§ 31-31-1203. False statement - felony

If, for the purpose of obtaining any order, benefit, award, compensation, or payment under the provisions of articles 30, 30.5, and 31 of this title, either for self-gain or for the benefit of any other person, anyone willfully makes a false statement or representation material to the claim, such person commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S., and shall forfeit all right to compensation under said articles upon conviction of such offense.









Article 32 - Utilities

Part 1 - Public Utilities - Franchises

§ 31-32-101. Franchise granted by ordinance

No franchise or license giving or granting to any person the right or privilege to erect, construct, operate, or maintain a street railway, electric light plant or system, gasworks, gas plant or system, geothermal system, solar system, or telegraph or telephone system within any city or town or to use the streets or alleys of a city or town for such purposes shall be granted or given by any city or town in this state in any other manner or form than by an ordinance passed and published in the manner set forth in this part 1.



§ 31-32-102. Notice of application - publication

Any person desiring to secure a franchise or license for any of the purposes named in section 31-32-101 shall cause a notice of its intention to apply to the governing body of the city or town for the passage of an ordinance granting such franchise or license. Notice shall be published, in a newspaper of general circulation published in such city or town, once a week for three successive weeks immediately prior to the next regular meeting of the governing body at which it is intended to apply for the passage of the ordinance granting or giving such franchise or license. Such notice shall specify the regular meeting of the governing body at which it is intended to apply for such franchise or license, the name of the applicant therefor, a general description of the rights and privileges to be applied for, and the time for and terms upon which such franchise or license is desired. If there is no newspaper of general circulation published within the city or town, such notice may be published by posting copies thereof in six public places for the same length of time.



§ 31-32-103. Ordinance read twice - publication before passage

Every such ordinance shall be read at least twice in full, once at the time of its introduction and again before the question of its passage is voted upon. No governing body of any city or town shall permit any such ordinance to be introduced or read for the first time at any meeting other than the regular meeting specified in such notice nor unless proof of compliance by the applicant with section 31-32-102 is first presented to such governing body in the form of a publisher's affidavit of publication or a certificate of the clerk of the posting of such notice. When such ordinance has been introduced and read for the first time, the governing body, if it desires to further consider the granting of the rights or privileges sought for thereby, shall order the same to be published daily in a paper of general circulation published in such city or town for a period of not less than two weeks prior to the time such ordinance is again read and put upon its passage. If there is no paper of general circulation published daily in such city or town, such publication shall be made in a paper of general circulation published weekly in such city or town. If there is no such paper published daily or weekly, such publication shall be made by posting copies of such proposed ordinance in at least six public places in such municipality for the same period of time. No such ordinance shall be adopted or passed by the governing body of any city or town unless the same has been previously introduced and read and publication first made as provided for in this section. Such previous introduction and reading of such ordinance and the fact of its publication in a newspaper or by posting shall appear in the certificate and the attestation of the clerk on such ordinance after its adoption.



§ 31-32-104. Majority vote required for passage

Every such ordinance shall require for its passage or adoption the concurrence of a majority of all the members of the governing body of the city or town.



§ 31-32-105. Cities or towns may erect utilities

Nothing in this part 1 shall be construed as in any way modifying or restricting the right of cities or towns to purchase or erect electric light works, heating and cooling works and distribution systems for the distribution of heat and cooling obtained from geothermal resources, solar or wind energy, hydroelectric or renewable biomass resources, including waste and cogenerated heat, or gasworks in the manner provided for by law.






Part 2 - Public Utilities - Acquisition - Method

§ 31-32-201. Financing acquisition of utilities

(1) In any municipality possessed of authority to acquire public utilities operating under general law or under article XX of the state constitution, unless otherwise provided by the charter of such municipality, no public utility shall be acquired until the plan for such acquisition has been adopted by ordinance and such ordinance has been approved at a regular or special election in the manner provided for authorization of bonded indebtedness by section 31-15-302 (1)(d). Nothing in this subsection (1) shall prevent the institution of condemnation proceedings as may be provided by law or require an election with respect to water facilities or sewerage facilities.

(2) Such ordinance shall describe the property to be acquired, the full purchase price to be paid by such municipality therefor, and the method of payment thereof as well as the total obligations to be incurred by such municipality in making such acquisition, whether by way of general obligation bonds of such municipality issued under the provisions of section 6 of article XI of the state constitution or by way of obligations chargeable solely or in part against the income of such utility, or both. In the event of the issuance of obligations payable solely out of income, all operating and other costs shall be met solely out of income of the utility acquired.

(3) Said ordinance may provide for the payment into such income fund for service to be rendered for municipal purposes, but such payments shall at all times be reasonable.









Article 35 - Water and Sewage

Part 1 - Water Rights and Works - General

§ 31-35-101. Powers - canals - water rights - diversion - ratification of prior rights

(1) Any municipality in this state, for the purpose of supplying said municipality and the inhabitants thereof with water, has the power under this part 1:

(a) To purchase or lease any canal or ditch constructed, with all the rights, privileges, and franchises of any person owning or having any interest in or right to the same, and to hold and operate the said canals and ditches in the same manner as the persons from which the same is purchased or leased if a majority of the registered electors of such municipality voting at any regular election vote in favor of said purchase;

(b) To repair, improve, or enlarge any canal or ditch which is leased or purchased or any flume, dam, or gate connected therewith and for such purposes to levy and collect taxes as other taxes are levied and collected by law;

(c) To purchase water and water rights in all cases where condemnation would lie to obtain the same under section 31-15-708 (1)(b);

(d) To divert the waters acquired by purchase to the amount and extent lawfully appropriated prior to said purchase;

(e) To purchase and hold the lands with which said water right is connected when deemed necessary and proper by the governing body, whether the same are within or beyond the municipal limits, or to lease or sell such lands when deemed advisable by said governing body.

(2) Any municipality making a purchase or lease of any canal or ditch shall thereby assume all obligations and other duties which by law devolve upon the owner of such ditch or canal and from whom the same may be acquired by the powers of this section.

(3) The right to hold and retain water rights, or such lands and water rights as have been purchased by any municipality in this state prior to April 2, 1891, for the purpose of providing water for the use thereof or that of its inhabitants, the right to divert the water belonging to such rights to the use of such municipality and the inhabitants thereof, and the right to sell and dispose of such lands so purchased separate and apart from the water rights, as provided in paragraph (e) of subsection (1) of this section, are hereby given, ratified, and confirmed to such municipality.



§ 31-35-102. Ditch and canal management

The management of any ditch or canal acquired pursuant to section 31-35-101 shall be under the control of the governing body of such acquiring municipality.



§ 31-35-103. Trustees of waterworks - duties

The registered electors of any city or town may elect at a special election held for that purpose three trustees to constitute a board to have the care, operation, management, and control of waterworks owned or acquired by the city or town, subject to the conditions of sections 31-35-104 to 31-35-111.



§ 31-35-104. First election of trustees

If, at the election provided in section 31-35-111, the majority of votes cast are for the board of trustees, the mayor shall issue a call for a special election of such board of trustees, to be conducted by the clerk in accordance with the provisions of section 31-35-106 and the "Colorado Municipal Election Code of 1965" insofar as practicable. If the entire city or town is included within the jurisdiction of such board of trustees, the election may be held in conjunction with the regular election.



§ 31-35-105. Trustees - qualifications

No person not a resident and owner of realty within the city or town for the period of at least one year next preceding his election and residing in that part or district of the city or town for which the board of trustees is to be elected shall be eligible for election as a trustee of said board.



§ 31-35-106. Regular election of trustees

The regular election for electing trustees under the provisions of this part 1, after the first election to be called by the mayor, shall be held biennially on the first Tuesday in June; but if the entire city or town is included within the jurisdiction of such board of trustees, the election may be held in conjunction with the regular election. The election shall be conducted by the clerk in accordance with the provisions of the "Colorado Municipal Election Code of 1965" insofar as practicable. Only registered electors who reside in that part of the city or town within the jurisdiction of such board of trustees shall be permitted to vote in such election. Likewise only registered electors residing in such part of the city or town shall be permitted to vote on any proposition to create or contract a debt or loan for the purpose of acquiring, constructing, or extending waterworks.



§ 31-35-107. Trustees - quorum - existing boards - secretary

(1) The first board of trustees elected pursuant to this part 1 shall be elected as follows: One for the period of two years, one for the period of four years, and one for the period of six years; and, at the end of each term, a board member shall be elected for a term of six years. The ballot at the first election shall designate the term for which the candidate is to be elected.

(2) Said board shall constitute a body corporate to be known as the "trustees of ........... waterworks", the name of the city or town to be inserted in said title, and shall be a party to all suits, proceedings, and contracts, the same as are municipalities in this state. Said board shall have control of all real estate owned, controlled, or acquired on or after April 15, 1903, by the city or town or any board of trustees or other body used in connection with said waterworks in operating waterworks constructed, including mains, pipes, reservoirs, buildings, machinery, lands, leases, water, water rights and privileges of every kind belonging thereto, and property of every kind and description, and the title to the same shall vest in said board of trustees, and their successors in office, as trustees for the use and benefit of the city or town or part or district of the city or town and the inhabitants and property therein supplied from said waterworks.

(3) As soon as said board of trustees organizes, it shall have all the power to manage, repair, control, and extend and have all other powers in and about and over said property to acquire, purchase, and develop water and water rights and to exchange and extinguish the indebtedness growing out of the same or existing as of April 15, 1903, against waterworks possessed by any such city or town on said date. A majority of the trustees shall be a quorum and competent to bind the whole number by act and deed.

(4) The question of contracting a bonded debt or for funding or floating bonded indebtedness shall be submitted to the registered electors of the city or town or part or district of the city or town at a special election to be called for voting upon such proposition; except that when the registered electors of any said city or town, prior to the establishment of a board of trustees under this part 1, have authorized by election the acquisition, construction, and operation of a municipal waterworks system and the incurring of indebtedness therefor and indebtedness for such purpose exists after creation of the board, no further election shall be necessary to permit the contracting of additional bonded debt or for funding or floating additional bonded indebtedness for the purpose of carrying out the powers granted under this title to cities or towns regarding waterworks, water rights, and property and the management, maintenance, development, and expansion thereof.

(5) The provisions of this part 1 regarding indebtedness and limitations thereon in connection with water and waterworks shall apply to indebtedness created by the board of trustees elected under this part 1 as shall the provisions of other sections of the statutes of this state relating to bonded indebtedness for said purposes.

(6) The board of trustees may employ a secretary.



§ 31-35-108. Acts of board - meetings - vacancies - compensation and bond

No members of the board of trustees shall have any authority to act on behalf of the board except in pursuance of an order regularly made at a meeting of the board. No action of the board shall be binding unless authorized by a majority of the trustees at a regular meeting or a duly called special meeting. Meetings of the board of trustees shall be held at the office of the waterworks and shall be open to the public. A record of the meetings shall be kept by the secretary in a book provided for that purpose, which book, together with all contracts, maps, plans, and documents relating to the management and operation of the waterworks, shall be open to public inspection at reasonable hours. No member of said board shall be interested, directly or indirectly, in any contract relating to the waterworks or in any contract providing for the expenditure of any moneys in relation thereto. Any such trustee shall be considered as vacating his office in the event of his violating this section or accepting the nomination or becoming a candidate for any other public office. In the event of a vacancy by death, resignation, or otherwise, the board shall fill said vacancy by electing some qualified person to fill the vacancy until the next election at which time the vacancy shall be filled for the balance of the unexpired term. Trustees under this part 1 shall receive five hundred dollars per year for their services, and each of said trustees shall enter into a bond of two thousand dollars to the people of the district for the faithful performance of their duties and the proper accounting of all moneys that may come into their hands as trustees.



§ 31-35-109. Semiannual statement of condition

The board of trustees shall make, twice a year, on June 1 and December 1, a full and complete statement in detail of all moneys collected and expended by it during the preceding six months and of the condition of the waterworks under its control. The statement shall be published at least one time in a daily newspaper published in the county in which said waterworks are located.



§ 31-35-110. Annual statement of estimate

The board of trustees shall render each year, before the making by the governing body of its annual appropriations, a statement to the governing body of the estimated amount, to be raised by taxation, required by such board for the proper maintenance and care of said waterworks during the next succeeding fiscal year, which amount shall be included in the levy fixed by the governing body upon the property in that part or district of the city or town supplied by said waterworks.



§ 31-35-111. Election

Before the people of any city or town or part or district of any city or town can avail themselves of the provisions of this section and of sections 31-35-104 to 31-35-110, the question to determine their wishes shall first be submitted to the registered electors of said city or town or part or district of the city or town at a special election to be called by the mayor of said city or town upon petition presented to him signed by at least one hundred taxpaying electors who reside in the city or town or that part or district of the city or town for which the board of trustees may be asked. If the entire city or town is proposed to be included within the jurisdiction of such board of trustees, such election may be held in conjunction with the regular election. At said election the ballot or voting machine tabs shall be "For the Board of Trustees" and "Against the Board of Trustees". The election shall be conducted by the clerk in accordance with the provisions of the "Colorado Municipal Election Code of 1965" insofar as practicable. If the majority of votes cast is against the creation of the board of trustees, no further action may be taken under this section and sections 31-35-104 to 31-35-110 for a period of one year from such election and then only on petition as provided in said sections.






Part 2 - Leasing Water Rights - Cities of Over 200,000

§ 31-35-201. Leasing of water - no rights vested

In the event any municipal appropriator of water, having a population in excess of two hundred thousand, leases, after May 12, 1931, water not needed by it for immediate use, no rights shall become vested to a continued leasing or to a continuance of the conditions concerning any return water arising therefrom so as to defeat or impair the right to terminate the leases or change the place of use. Any leasing shall not injuriously affect rights vested in other appropriators prior to said date. Nothing in this section shall authorize an appropriator to recapture water for a second use after it has once been used by it.






Part 3 - Water Mains and Other Improvements - Cities and Towns

§ 31-35-301. Construction of water mains

When any city or town is the owner of a municipal water plant with water mains in operation throughout the greater portion of said city or town and is unable to extend the same so as to cover the entire area contained within the municipal limits of said city or town, the citizens and resident taxpayers of any area containing four blocks or more situated in said city or town not having water mains therein may agree among themselves or a majority of the owners of the lots therein for the construction of the same. Upon application to the governing body by a majority of such owners, the governing body shall have authority to enter into a contract with said owners of said four blocks or more or with the majority thereof to allow them to construct such water mains in such territory and to connect the same with the supply of water of said city or town. The governing body has authority to enter into a contract with such citizens to allow all the proceeds derived from water rentals going to such addition through such water mains and collected as rental therefor to be applied to the payment of such water pipes, the cost thereof to be limited by the city or town to not more than the actual cost thereof upon any basis by which the city or town itself could secure the construction of the same. Said payments shall be made without interest and upon such terms not exceeding ten years as may be agreed upon by contract between the parties thereto.



§ 31-35-302. Petition - plans - contract

(1) For the purpose of carrying the provisions of this section and section 31-35-301 into effect, the owners of four blocks or more situated in any city or town in this state owning its own municipal water plant which has not been supplied with water mains shall present a petition to the governing body, offering therein to construct such water mains and pipes in the streets and alleys of said city or town in such manner and at such places and of such sizes as the said governing body may require and at a cost to said city or town as low as the same could be constructed by said city or town.

(2) Upon receipt of such petition, the governing body shall prepare plans and specifications for the supplying of said territory with water mains and pipes, and the petitioners, upon the inspection of said plans and specifications, shall state their willingness to construct the same at a certain price to be paid for out of the revenues derived from water running through said pipes in said district, the same to be charged at no higher rate than the remainder of said city or town is paying. If such proposition is satisfactory to the governing body, it has the right to enter into a contract with said petitioners upon behalf of said city or town for the construction of such water mains and pipes according to said plans and specifications and for the price agreed upon, not more than that specified, and within a time to be set by said governing body.

(3) Upon the completion of said works by said petitioners, the city or town shall inspect and, if satisfactory, accept the same and issue certificates of indebtedness therefor stating therein how the same is to be paid out of the proceeds from such water rentals collected from the territory in which said extensions are made, unless otherwise sooner arranged for by said city or town, and proceed to operate and maintain the same and collect the revenues therefrom and to apply the same to the payment of the indebtedness created for the construction of said pipes without interest until the same is paid for or until said city or town makes payment therefor in some other manner. Said rentals shall be paid upon said certificates from time to time when the amount of one hundred dollars is received from said rentals for that purpose, and said rentals shall be set apart and kept as a separate fund and used for the purposes provided in this subsection (3) only until the entire indebtedness is paid.



§ 31-35-303. Necessity declared by ordinance

When, in the opinion of the governing body, it is necessary to make any public improvement, including the establishment, extending, widening, grading, or improving of any street or alley, or the establishment, construction, extending, enlarging, or completing of any sewer, sidewalk, bridge, or viaduct, or removing any irrigating ditch, it is lawful for said body to declare by ordinance the necessity for such improvement.



§ 31-35-304. Streets and alleys - eminent domain

In case such proposed improvements consist of the establishment, opening, extending, or widening of any street or alley in such city or town and it is necessary to take private property to make such improvement, said ordinance shall declare such necessity, specifying and describing the property to be taken. Thereupon such city or town, by its governing body and its duly authorized officers, may exercise the right of eminent domain and may condemn, take, or damage any private property that may be necessarily condemned, taken, or damaged in the making of such improvement. The manner of proceeding in such cases shall be as prescribed by the laws of this state for the condemnation of lands in other cases.



§ 31-35-305. Sidewalks - assessment - hearing - lien

In case such proposed improvement consists of the establishment, construction, extending, or completing of any sidewalk in said city or town, the ordinance shall specify the property in front of which the sidewalk is to be constructed, extended, or completed; the names of the owners of said property; and the length, width, grade, and material of which the sidewalk is to be constructed. The governing body, as soon thereafter as the cost of said improvements can be definitely ascertained, shall assess the cost thereof upon the lots respectively in front of which said sidewalk is to be constructed. Such assessment, when completed, shall be subject to inspection by any interested person. Notice of the making and completion of the assessment shall be given by the publication of a notice to the effect that said assessment has been made upon said lots and is ready for inspection. The notice shall be published at least once a week for four successive weeks in some newspaper published or of general circulation in said city or town and shall designate a day upon which the governing body shall sit for the purpose of hearing objections thereto and making corrections therein. Upon the day designated, the governing body shall sit for said purpose and hear any objections that may be made and shall thereupon make any such changes in said assessments as may in their judgment be necessary, equitable, or just and shall thereupon finally determine such assessments. Such assessments, when so finally determined, shall be a lien upon the property so assessed for the purpose of making said improvement. An appeal shall lie to any court of competent jurisdiction from any decision of such governing body.



§ 31-35-306. Other laws not affected

Nothing in this part 3 shall abridge or otherwise affect the right to make public improvements by virtue of any other laws of this state.






Part 4 - Sewer and Water Systems

§ 31-35-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Consumer" means any public or private user of water facilities or sewerage facilities or both.

(2) "Governing body" means the body which is in charge of the municipality's water or sanitation facilities, whether or not the same is a "governing body" as defined in part 1 of article 1 of this title.

(3) "Joint system" or "joint water and sewer system" means water facilities and sewerage facilities combined, operated, and maintained as a single public utility and income-producing project.

(4) "Municipality" means a municipality as defined in part 1 of article 1 of this title and includes any quasi-municipal corporation formed principally to acquire, operate, and maintain water facilities or sewerage facilities or both.

(5) "Net effective interest rate" of a proposed issue of bonds means the net interest cost of said issue divided by the sum of the products derived by multiplying the principal amount of such issue maturing on each maturity date by the number of years from the date of said proposed bonds to their respective maturities. "Net interest cost" of a proposed issue of bonds means the total amount of interest to accrue on said bonds from their date of issuance to their respective maturities plus the amount of any discount below par or less the amount of any premium above par at which said bonds are being or have been sold. In all cases the net effective interest rate and net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the bonds.

(6) "Sewerage facilities" means any one or more of the various devices used in the collection, treatment, or disposition of sewage or industrial wastes of a liquid nature or storm, flood, or surface drainage waters, including all inlets; collection, drainage, or disposal lines; intercepting sewers; joint storm and sanitary sewers; sewage disposal plants; outfall sewers; all pumping, power, and other equipment and appurtenances; all extensions, improvements, remodeling, additions, and alterations thereof; and any and all rights or interests in such sewerage facilities.

(7) "Water facilities" means any one or more works and improvements used in and as a part of the collection, treatment, or distribution of water for the beneficial uses and purposes for which the water has been or may be appropriated, including, but not limited to, uses for domestic, municipal, irrigation, power, and industrial purposes and including construction, operation, and maintenance of a system of raw and clear water and distribution storage reservoirs, deep and shallow wells, pumping, ventilating, and gauging stations, inlets, tunnels, flumes, conduits, canals, collection, transmission, and distribution lines, infiltration galleries, hydrants, meters, filtration and treatment plants and works, power plants, all pumping, power, and other equipment and appurtenances, all extensions, improvements, remodeling, additions, and alterations thereof, and any and all rights or interests in such works and improvements; but, no municipality shall construct or acquire facilities for the sale of electric energy or power, except hydroelectric energy or power for sale at wholesale only, without complying with the provisions of section 31-15-707.



§ 31-35-402. Powers

(1) In addition to the powers which it may now have, any municipality, without any election of the qualified electors thereof, has power under this part 4:

(a) To acquire by gift, purchase, lease, or exercise of the right of eminent domain, to construct, to reconstruct, to improve, to better, and to extend water facilities or sewerage facilities or both, wholly within or wholly without the municipality or partially within and partially without the municipality, and to acquire by gift, purchase, or the exercise of the right of eminent domain lands, easements, and rights in land in connection therewith;

(b) To operate and maintain water facilities or sewerage facilities or both for its own use and for the use of public and private consumers and users within and without the territorial boundaries of the municipality, but no water service or sewerage service or combination of them shall be furnished in any other municipality unless the approval of such other municipality is obtained as to the territory in which the service is to be rendered;

(c) To accept loans or grants or both from the United States under any federal law in force to aid in financing the cost of engineering, architectural, or economic investigations or studies, surveys, designs, plans, working drawings, specifications, procedures, or other action preliminary to the construction of water facilities or sewerage facilities or both;

(d) To accept loans or grants or both from the United States under any federal law in force for the construction of necessary water facilities or sewerage facilities or both;

(e) To enter into joint operating agreements, contracts, or arrangements with consumers concerning water facilities or sewerage facilities or both, whether acquired or constructed by the municipality or consumer, and to accept grants and contributions from consumers for the construction of water facilities or sewerage facilities or both. When determined by its governing body to be in the public interest and necessary for the protection of the public health, any municipality is authorized to enter into and perform contracts, whether long-term or short-term but in no event exceeding fifty years, with any consumer for the provision and operation by the municipality of sewerage facilities to abate or reduce the pollution of waters caused by discharges of wastes by a consumer and the payment periodically by the consumer to the municipality of amounts at least sufficient, in the determination of such governing body, to compensate the municipality for the cost of providing, including payment of principal and interest charges, if any, and of operating and maintaining the sewerage facilities serving such consumer.

(f) To prescribe, revise, and collect in advance or otherwise, from any consumer or any owner or occupant of any real property connected therewith or receiving service therefrom, rates, fees, tolls, and charges or any combination thereof for the services furnished by, or the direct or indirect connection with, or the use of, or any commodity from such water facilities or sewerage facilities or both, including, without limiting the generality of the foregoing, minimum charges, charges for the availability of service, tap fees, disconnection fees, reconnection fees, and reasonable penalties for any delinquencies, including but not necessarily limited to interest on delinquencies from any date due at a rate of not exceeding one percent per month or fraction thereof, reasonable attorneys' fees, and other costs of collection without any modification, supervision, or regulation of any such rates, fees, tolls, or charges by any board, agency, bureau, commission, or official other than the governing body collecting them; and in anticipation of the collection of the revenues of such water facilities or sewerage facilities, or joint system, to issue revenue bonds to finance in whole or in part the cost of acquisition, construction, reconstruction, improvement, betterment, or extension of the water facilities or sewerage facilities, or both; and to issue temporary bonds until permanent bonds and any coupons appertaining thereto have been printed and exchanged for the temporary bonds;

(g) To pledge to the punctual payment of said bonds and interest thereon all or any part of the revenues of the water facilities or sewerage facilities or both, including the revenues of improvements, betterments, or extensions thereto thereafter constructed or acquired, as well as the revenues of existing water facilities or sewerage facilities or both;

(h) To enter into and perform contracts and agreements with other municipalities for or concerning the planning, construction, lease, or other acquisition and the financing of water facilities or sewerage facilities or both and the maintenance and operation thereof. Pursuant to any such contracts or agreements, such municipalities may obligate themselves to make payments in amounts which shall be sufficient to enable any municipality which finances such water facilities or sewerage facilities or both to meet its expenses, the interest and principal payments for its bonds, its reasonable reserves for debt service, operation and maintenance, and renewals and replacements, and the requirements of any rate covenant with respect to debt service coverage contained in any resolution, ordinance, or other security instrument. Such contracts or agreements may contain such other terms and conditions as the municipalities may determine, including but not limited to provisions whereby a municipality is obligated to pay for the output, capacity, or use of any project irrespective of whether such output, capacity, or use is produced or delivered to the municipality or whether any project contemplated by any such agreement is completed, operable, or operating, and notwithstanding suspension, interruption, interference, reduction, or curtailment of the output, use, or service of such project. Subject to local charter and state constitutional limitations, such contracts or agreements may also provide that if one or more of the municipalities default in the payment of its obligations under any such contract or agreement, the remaining municipalities which also have such agreements shall be required to accept and pay for, and shall be entitled proportionately to use or otherwise dispose of, the output, capacity, or use of the project contracted for by the defaulting municipalities. The obligations of a municipality under such contracts or agreements shall either constitute special obligations of the municipality, payable solely from the revenues and other moneys derived by the municipality from its water facilities, sewerage facilities, or both, and shall be treated as expenses of operating such facilities or, in the discretion of such municipality and subject to satisfaction of any requirements of law governing or limiting the incurrence of debt by such municipality, shall constitute a general obligation of such municipality. Notwithstanding the provisions of section 6 (3) of article XI of the state constitution, where such contract or agreement is to constitute a general obligation of such municipality and where such contract or agreement provides that the municipality shall be required to accept and pay for the output, capacity, or use of the project contracted for by a defaulting municipality, such contract or agreement shall not be entered into unless the question of incurring a general obligation for such project has been submitted to and approved at an election conducted by such municipality in accordance with the election laws applicable to such municipality. Any such municipalities so contracting may also provide in any contract or agreement for a board, commission, or such other body as they deem proper for the supervision and general management of the water facilities or sewerage facilities or both and for the operation thereof and may prescribe its powers and duties, including the power to issue revenue bonds pursuant to this part 4, and fix the compensation of the members thereof. For the purposes of this paragraph (h), "municipality" means a municipality as defined in part 1 of article 1 of this title and any other political subdivision of this state, including any entity formed pursuant to intergovernmental contract or agreement, authorized by any law of this state to acquire, operate, and maintain the facilities which are the subject of such contract or agreement.

(i) To make all contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this section, or in the performance of its covenants or duties, or in order to secure the payment of its bonds if no encumbrance, mortgage, or other pledge of property, excluding any pledged revenues, of the municipality is created thereby, and if no property, other than money, of the municipality is liable to be forfeited or taken in payment of said bonds, and if no debt on the credit of the municipality is thereby incurred in any manner for any purpose; and

(j) To issue water or sewer or joint water and sewer refunding revenue bonds to refund, pay, or discharge all or any part of its outstanding water or sewer or joint water and sewer revenue bonds issued under this part 4 or under any other law, including any interest thereon in arrears or about to become due, or for the purpose of reducing interest costs, effecting a change in any particular year or years in the principal and interest payable thereon or in the related utility rates to be charged, effecting other economies, or modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or to any municipal water facilities or sewerage facilities, or both, as provided in section 31-35-412.



§ 31-35-403. Authorization of facilities and bonds

(1) The acquisition, construction, reconstruction, lease, improvement, betterment, or extension of any water facilities or sewerage facilities or both and the issuance, in anticipation of the collection of revenues of such facilities, of bonds to provide funds to pay the cost thereof may be authorized under this part 4 by action of the governing body of the municipality taken at a regular or special meeting by a vote of a majority of the members of the governing body.

(2) The governing body, in determining such cost, may include all costs and estimated costs of the issuance of said bonds; all engineering, inspection, fiscal, and legal expenses; interest which it is estimated will accrue during the construction or other acquisition period and for a period of not exceeding one year thereafter on money borrowed or which it is estimated will be borrowed pursuant to this part 4; any discount on the sale of the bonds; costs of financial, professional, and other estimates and advice; contingencies; any administrative, operating, and other expenses of the municipality prior to and during such acquisition period and for a period of not exceeding one year thereafter, as may be determined by the governing body; all such other expenses as may be necessary or incident to the financing, acquisition, improvement, equipment, and completion of any water or sewerage facilities, joint water and sewer system, or part thereof, and the placing of the same in operation; such provision or reserves for working capital, operation, maintenance, or replacement expenses or for payment or security of principal of or interest on any bonds during or after such an acquisition or improvement and equipment as the governing body may determine; and also reimbursements to the federal government or any agency, instrumentality, or corporation thereof of any moneys theretofore expended for or in connection with any such water or sewerage facilities or both.



§ 31-35-404. Bond provisions

(1) Revenue bonds issued under this part 4 shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, payable semiannually or annually, and evidenced by one or two sets of coupons, if any, executed with the facsimile or manually executed signature of any official of the municipality; except that the first coupon appertaining to any bond may evidence interest not in excess of one year. The resolution authorizing the issuance of such bonds shall specify the maximum net effective interest rate. Such bonds may be issued in one or more series, may bear such date, may mature at such time not exceeding the estimated life of the water facilities or sewerage facilities or both, to be acquired with the bond proceeds, as determined by the governing body, but in no event beyond forty years from their respective dates, may be in such denomination, may be payable in such medium of payment, at such place within or without the state, including but not limited to the office of any county treasurer in which the municipality is located wholly or in part, may carry such registration privileges, may be subject to such terms of prior redemption in advance of maturity in such order or by lot or otherwise at such time with or without a premium, may be executed in such manner, may bear such privileges for reissuance in the same or other denomination, may be so reissued, without modification of maturities and interest rates, and may be in such form, either coupon or registered, as may be provided by the governing body.

(2) (a) The governing body may provide for preferential security for any bonds, both principal and interest, to be issued under this part 4 to the extent deemed feasible and desirable by such governing body over any bonds that may be issued thereafter.

(b) Said bonds may be sold at, above, or below the principal amounts thereof, but they may not be sold at a price such that the net effective interest rate of the issue of bonds exceeds the maximum net effective interest rate authorized.

(c) Said bonds may be sold at public or private sale upon such terms and conditions as the governing body shall determine; except that, if said bonds are sold at public sale, notice of such sale shall be published once at least five days prior to such sale in a newspaper circulating in the municipality and in a financial newspaper published in either Denver, Colorado; San Francisco, California; Chicago, Illinois; or New York, New York.

(3) Bonds may be issued with privileges for conversion or registration or both, for payment as to principal or interest or both, and where interest accruing on the bonds is not represented by interest coupons, the bonds may provide for the endorsing of payments of interest thereon; and the bonds generally shall be issued in such manner, in such form, either coupon or registered, with such recitals, terms, covenants, and conditions, and with such other details as may be provided by the governing body, except as otherwise provided in this part 4.

(4) Subject to the payment provisions specifically provided in this part 4, said bonds, any interest coupons thereto attached, and any temporary bonds shall be fully negotiable within the meaning of and for all the purposes of article 8 of title 4, C.R.S., except as the governing body may otherwise provide; and each holder of each such security, by accepting such security, shall be conclusively deemed to have agreed that such security, except as otherwise provided, is and shall be fully negotiable within the meaning and for all purposes of article 8 of title 4, C.R.S.

(5) Notwithstanding any other provision of law, the governing body in any proceedings authorizing bonds under this part 4:

(a) May provide for the initial issuance of one or more bonds, referred to in this subsection (5) as "bond", aggregating the amount of the entire issue;

(b) May make such provision for installment payments of the principal amount of any such bond as it may consider desirable;

(c) May provide for the making of any such bond, payable to bearer or otherwise, registrable as to principal or as to both principal and interest and, where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bond; and

(d) May further make provision in any such proceedings for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest, or both.

(6) If lost or completely destroyed, any security authorized in this part 4 may be reissued in the form and tenor of the lost or destroyed security upon the owner furnishing, to the satisfaction of the governing body: Proof of ownership; proof of loss or destruction; a surety bond in twice the face amount of the security, including any unmatured coupons appertaining thereto; and payment of the cost of preparing and issuing the new security.

(7) Any officer authorized to execute any bond, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed, with a facsimile signature in lieu of his manual signature, any bond authorized in this part 4 if such a filing is not a condition of execution with a facsimile signature of any interest coupon and if at least one signature required or permitted to be placed on each such bond, excluding any interest coupon, is manually subscribed. An officer's facsimile signature has the same legal effect as his manual signature.

(8) The clerk of the municipality may cause the seal of the municipality to be printed, engraved, stamped, or otherwise placed in facsimile on any bond. The facsimile seal has the same legal effect as the impression of the seal.

(9) The ordinance or resolution authorizing any bonds or other instrument appertaining thereto may contain any agreement or provision customarily contained in instruments securing revenue bonds, including, without limiting the generality of the foregoing, covenants designated in section 31-35-407.



§ 31-35-405. Signatures on bonds

(1) The bonds and any coupons bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations of the municipality, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be officers of the municipality issuing the same.

(2) Any officer authorized or permitted to sign any bond or interest coupon, at the time of its execution and of the execution of a signature certificate, may adopt as and for his own facsimile signature the facsimile signature of his predecessor in office in the event that such facsimile signature appears upon the bond or coupons appertaining thereto or upon both the bond and such coupons.



§ 31-35-406. Tax exemption

The bonds and the income therefrom are exempt from taxation, except inheritance, estate, and transfer taxes.



§ 31-35-407. Covenants in bond ordinance

(1) Any ordinance or resolution authorizing the issuance of bonds under this part 4 or trust indenture or other instrument appertaining thereto to finance in whole or in part the acquisition, construction, reconstruction, improvement, betterment, or extension of water facilities or sewerage facilities or both may contain covenants as to:

(a) The rates, fees, tolls, or charges or combination thereof to be charged for the services, facilities, and commodities of said water facilities or sewerage facilities or both, and the use and disposition thereof, including but not limited to the foreclosure of liens for and collection of delinquencies; the discontinuance of services, facilities, or commodities or use of any water system, any sewer system, or any joint system; prohibition against free service; the collection of penalties and collection costs, including disconnection and reconnection fees; and the use and disposition of any revenues of the municipality derived or to be derived from any water facilities or sewerage facilities or both;

(b) The creation and maintenance of reserves or sinking funds and the regulation, use, and disposition thereof to secure the payment of the principal of and interest on any bonds or of operation and maintenance expenses of any water system, sewer system, or joint system or part thereof; the determination or definition of revenues from any water system, sewer system, or joint system and of the expenses of operation and maintenance of such system; and the source, custody, security, use, and disposition of any such reserves or sinking funds, including but not limited to the powers and duties of any trustee with regard thereto;

(c) A fair and reasonable payment by the municipality to the account of said water facilities or sewerage facilities or both for the services, commodities, or facilities furnished said municipality or any of its departments by said water facilities or sewerage facilities or both;

(d) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of such water facilities or sewerage facilities or both; the payment of the principal of and interest on any bonds and the sources and methods thereof, the rank or priority of any bonds as to any lien or security for payment, or the acceleration of any maturity of any bonds, or the issuance of other or additional bonds payable from or constituting a charge against or lien upon any revenues pledged for the payment of bonds and the creation of future liens and encumbrances thereagainst and limitations thereon; and the purpose to which the proceeds of the sale of bonds may be applied and the custody, security, use, expenditure, application, and disposition thereof;

(e) Books of account, the inspection and audit thereof, and other records appertaining to a water system, sewer system, or joint system; the insurance to be carried by the municipality and use and disposition of insurance moneys; the acquisition of completion or surety bonds appertaining to any project, funds, or personnel and the use and disposition of any proceeds of such bonds; the assumption or payment or discharge of any indebtedness, other obligation, lien, or other claim relating to any part of a water system, sewer system, or joint system, or any securities having or which may have a lien on any part of any revenues of such system; and limitations on the powers of the municipality to acquire or operate or permit the acquisition or operation of any plants, structures, facilities, or properties which may compete or tend to compete with the water system, sewer system, or joint system;

(f) The rights, liabilities, powers, and duties arising upon the breach by the municipality of any covenants, conditions, or obligations; defining events of default; the payment of costs or expenses incident to the enforcement of the bonds or of the provisions of the ordinance or resolution authorizing the bonds or any trust indenture or other instrument appertaining thereto or of any covenant or contract with the holders of the bonds; the procedure, if any, by which the terms of any covenant or contract with or duty to the holders of bonds, the bond ordinance or resolution, or any trust indenture or other instrument may be amended or abrogated, the amount of bonds the holders of which, or any trustee, must consent to, and the manner in which such consent may be given or evidenced; and the terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(g) The terms and conditions upon which the holders of the bonds or any portion or percentage of them may enforce any covenants or provisions made under this part 4 or duties imposed thereby; and

(h) All such acts and things as may be necessary or convenient or desirable in order to secure its bonds or, in the discretion of the governing body of the municipality, tend to make the bonds more marketable, notwithstanding that such covenant, act, or thing may not be enumerated in this part 4, it being the intention of this part 4 to give a municipality power to do all things in the issuance of bonds and for their security consistent with continued public ownership of the sewerage facilities or water facilities or both.



§ 31-35-408. No municipal liability on bonds

Revenue bonds issued under this part 4 shall not constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitations. Each bond issued under this part 4 shall recite in substance that said bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that said bond does not constitute a debt of the municipality within the meaning of any constitutional or statutory limitations.



§ 31-35-409. Remedies of bondholders

(1) Subject to any contractual limitations binding upon the holders of any issue of bonds or the trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds or trustee therefor has the right and power, for the equal benefit and protection of all holders of bonds similarly situated:

(a) To enforce his rights against the municipality and its governing body and any of its officers, agents, and employees by an action in the nature of mandamus or other suit, action, or proceeding at law or in equity and to require and compel such municipalities or such governing body or any such officers, agents, or employees to perform and carry out their duties and obligations under this part 4 and their covenants and agreements with the bondholders;

(b) To require the municipality and the governing body thereof to account as if they were the trustee of an express trust by action or suit in equity;

(c) To enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders by action or suit in equity; and

(d) To bring suit upon the bonds.

(2) No right or remedy conferred by this part 4 upon any holder of bonds or any trustee therefor is intended to be exclusive of any other right or remedy, but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by this part 4 or by any other law.



§ 31-35-410. Construction of part 4

The powers conferred by this part 4 are in addition and supplemental to and not in substitution for, and the limitations imposed by this part 4 shall not affect, the powers conferred by any other law. Bonds may be issued under this part 4 without regard to the provisions of any other law. The water facilities or sewerage facilities or both may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under this part 4 for said purposes, notwithstanding that any law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, and extension for like purposes, and without regard to the requirements, restrictions, debt, or other limitations or other provisions contained in any other law, including, but not limited to, any requirement for any restriction or limitation on the incurring of indebtedness or the issuance of bonds. Insofar as the provisions of this part 4 are inconsistent with the provisions of any other law, the provisions of this part 4 shall be controlling.



§ 31-35-411. Pledge of other utility revenues

Any municipality having surplus and unpledged revenues of any municipal utility has the power to pledge such revenues for and deposit them in the fund created to pay the interest on and principal of revenue bonds issued pursuant to this part 4.



§ 31-35-412. Refunding bonds

(1) Any bonds issued for any refunding purpose authorized in section 31-35-402 (1)(j) may either be delivered in exchange for the outstanding bonds authorized to be refunded or may be sold as provided for in section 31-35-404.

(2) No bonds may be refunded under this part 4 unless they either mature or are callable for prior redemption under their terms within fifteen years from the date of issuance of the refunding bonds or unless the holders thereof voluntarily surrender them for exchange or payment. The final maturity of the bonds refunded may not be extended over fifteen years. The rates of interest on such refunding bonds shall be determined by the governing body. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds by such amount or amounts as are useful to effect the refunding if the aggregate principal and interest costs of the refunding bonds for the period ending on the scheduled final maturity date of the bonds refunded, without regard to any redemptions that may be made prior to such scheduled maturity date, do not exceed such unaccrued costs of the bonds refunded for the same time period, excluding from the computation of the aggregate principal and interest cost of the refunding bonds the amount of the principal of any refunding bonds issued to pay any interest in arrears or about to become due on the bonds refunded and to pay any interest on the refunding bonds.

(3) The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow to be applied to the payment of the bonds upon their presentation therefor. Any escrowed proceeds, pending such use, may be invested or reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such escrowed proceeds and investments, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient to pay the bonds refunded as they become due at their respective maturities or due at prior redemption dates, as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom.

(4) Refunding revenue bonds may be made payable from any revenues derived from the operation of any water facilities or sewerage facilities or of both water facilities and sewerage facilities comprising a joint water and sewer system, notwithstanding that the pledge of any such revenues for the payment of the outstanding bonds issued by the municipality which are to be refunded is thereby modified.

(5) Bonds for refunding and bonds for any other purpose authorized in this part 4 may be issued separately or issued in combination in one series or more.

(6) Except as expressly provided or necessarily implied in this section and in section 31-35-402 (1)(j), the relevant provisions in this part 4 pertaining to revenue bonds not issued for refunding purposes shall be equally applicable in the authorization and issuance of refunding revenue bonds, including their terms and security, the bond ordinance or resolution, rates, fees, tolls, service charges, and other aspects of the bonds; except that the governing body may include, in determining the amount of the refunding bonds, an amount sufficient to pay interest, which is estimated will accrue on the refunding bonds for a period not exceeding five years from the date of the refunding bonds, and the governing body may pay such interest on the refunding bonds from the proceeds of the refunding bonds.

(7) The determination of the governing body that the limitations under this part 4 imposed upon the issuance of refunding bonds have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.



§ 31-35-413. Incontestable recital in bonds

Any ordinance or resolution authorizing or any trust indenture or other instrument appertaining to any bonds under this part 4 may provide that each bond therein authorized shall recite that it is issued under authority of this part 4. Such recital shall conclusively impart full compliance with all of the provisions of this part 4, and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.



§ 31-35-414. Application of bond proceeds

(1) All moneys received from the issuance of any bonds authorized in this part 4 shall be used solely for the purpose for which issued and the cost of any project thereby delineated.

(2) Any accrued interest and any premium shall be applied to the payment of the interest on or the principal of the bonds or both interest and principal or shall be deposited in a reserve therefor, as the governing body may determine.

(3) Any unexpended balance of such bond proceeds remaining after the completion of the acquisition or improvement and equipment of the project or the completion of the purpose for which such bonds were issued shall be paid immediately into the fund created for the payment of the principal of said bonds and shall be used therefor, subject to the provisions as to the times and methods for their payment as stated in the bonds and the proceedings authorizing or otherwise appertaining to their issuance, or into a reserve therefor.

(4) The validity of said bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition or improvement and equipment of the project or the proper completion of any project for which the bonds are issued.

(5) The purchaser of the bonds shall in no manner be held responsible for the application of the proceeds of the bonds by the municipality or any of its officers, agents, and employees.



§ 31-35-415. Continuing rights of bondholders

The failure of any holder of any bond or coupon issued under this part 4 to proceed as provided in section 31-35-409 or in any proceedings appertaining to the issuance of such bond or coupon shall not relieve the municipality, its governing body, or any of its officers, agents, and employees of any liability for failure to perform or carry out any duty, obligation, or other commitment.



§ 31-35-416. Validation

All revenue bonds and any coupons appertaining thereto relating to a water system, sewer system, or joint water and sewer system issued or purportedly issued prior to March 13, 1962, and all acts and proceedings had or taken or purportedly had or taken prior to said date by or on behalf of municipalities, under law or under color of law, preliminary to and in the authorization, execution, sale, and issuance of all water revenue bonds, sewer revenue bonds, and joint water and sewer revenue bonds, including any coupons appertaining thereto, the authorization and execution of all other contracts, and the exercise of other powers in this part 4 are validated, ratified, approved, and confirmed by this section except as provided in section 31-35-417, notwithstanding any lack of power, authority, or otherwise, other than constitutional, and notwithstanding any defects and irregularities, other than constitutional, in such securities, acts, and proceedings, in such authorization, execution, sale, and issuance, and in such exercise of powers; and such securities and other contracts are and shall be binding, legal, valid, and enforceable obligations of such municipality to which they appertain in accordance with their terms and their authorization proceedings.



§ 31-35-417. Effect of and limitations upon validation

This part 4 shall operate to supply such legislative authority as may be necessary to validate any such securities issued and other contracts executed prior to March 13, 1962, of such municipalities and any acts and proceedings taken appertaining to the issuance of such securities or execution of other contracts by such municipalities or otherwise prior to said date which the general assembly could have supplied or provided for in the law under which such securities were issued or such other contracts were executed and such acts or proceedings were taken; but this part 4 shall be limited to the validation of such securities, other contracts, acts, and proceedings to the extent to which the same can be effectuated under the state and federal constitutions. This part 4 shall not operate to validate, ratify, approve, confirm, or legalize any bond or coupon, other contract, act, proceeding, or other matter, the legality of which is being contested, or inquired into in any legal proceeding now pending and undetermined and shall not operate to confirm, validate, or legalize any bond or coupon, other contract, act, proceeding, or other matter which, prior to March 13, 1962, has been determined in any legal proceeding to be illegal, void, or ineffective.






Part 5 - Municipal Water and Sewer Boards

§ 31-35-501. Creation of board

(1) The governing body of any city or town, organized under a special act or home rule charter or under the general laws of the state, has the power to create, by ordinance, a nonpolitical local legislative body designated as a board of commissioners, referred to in this part 5 as the "board", to have complete charge and control of the sewerage facilities or water facilities or joint water and sewer system of such city or town, as designated in such ordinance, in which board are vested all powers, rights, privileges, and duties vested in the city or town creating the board and pertaining to the type of facilities or system designated in such ordinance.

(2) The exercise of any and all executive, administrative, and ministerial powers may be delegated and redelegated by the board to officials and employees of the city or town employed by the board.

(3) The board shall indicate the capacity in which the city or town is acting when such actions are taken by the board, e.g., "the city (town) of ................, acting by and through its board of water and sewer commissioners".



§ 31-35-502. Board - appointments - removal - bonds - meetings

The municipality shall by ordinance prescribe the number of commissioners, their qualifications, their terms of office, methods for their election or appointment or removal, the amount and nature of any fidelity bond required to be given, the number of meetings required to be held, their compensation, if any, the selection and term of office of its officers, and such other matters concerning the board as are not in conflict with this part 5.



§ 31-35-503. Oath - officers

Each commissioner, before assuming the duties of his office, shall take and subscribe an oath or affirmation before an officer authorized to administer oaths that he will support the constitutions and laws of the United States and of this state and that he will faithfully and impartially discharge the duties of his office to the best of his ability. Such oath or affirmation shall be filed in the office of the clerk or secretary of the municipality.



§ 31-35-504. Board's administrative powers

(1) The board, on behalf and in the name of the municipality, has the following powers:

(a) To fix the time and place at which its regular meetings shall be held within the municipality and to provide for the calling and holding of special meetings;

(b) To adopt and amend or otherwise modify bylaws and rules for procedure;

(c) To prescribe by resolution a system of business administration, to create any and all necessary offices, and to establish and reestablish the powers, duties, and compensation of all officers, agents, and employees and other persons contracting with the board, subject to the provisions of any ordinance adopted pursuant to section 31-35-502; but, except as may be otherwise therein provided, such compensation shall be established at prevailing rates of pay for equivalent services.



§ 31-35-505. Meetings of board

(1) All meetings of the board shall be held within the municipality and shall be open to the public.

(2) No business of the board shall be transacted except at a regular or special meeting at which a quorum consisting of at least a majority of the total membership of the board is present.

(3) Any action of the board shall require the affirmative vote of a majority of the directors present and voting thereon.

(4) A smaller number of directors than a quorum may adjourn from time to time and may compel the attendance of absent members in such manner and under such penalties as the board may provide by resolution or by law.



§ 31-35-506. Additional administrative powers

(1) The board, on behalf and in the name of the municipality, also has the following powers:

(a) To require and fix the amount of all official fidelity and completion bonds necessary or desirable and convenient in the opinion of the board for the protection of the funds and property of the municipality under the jurisdiction of the board, subject to the provisions of any ordinance adopted pursuant to section 31-35-502 regarding fidelity bonds for commissioners;

(b) To prescribe a method of auditing and allowing or rejecting claims and demands subject to the provisions of section 31-35-507;

(c) To provide a method for the letting of contracts on a fair and competitive basis for the construction of works, the facilities, or any project or any interest therein or the performance or furnishing of labor, materials, or supplies as required in part 4 of this article and this part 5 and to require a contractor's bond in the manner required of a governing body and a municipality in sections 38-26-105 to 38-26-107, C.R.S.;

(d) To designate an official newspaper published in the municipality or, if none, of general circulation therein and to publish any notice or other instrument in any additional newspaper where the board deems that it is necessary or advisable to do so; and

(e) To make and pass resolutions and orders on behalf of the municipality not repugnant to the provisions of part 4 of this article and this part 5 which are necessary or proper for the government and management of the affairs of the municipality, for the execution of the powers vested in the municipality, and for carrying into effect the provisions of part 4 of this article and this part 5 in connection with the facilities or joint system designated in the ordinance creating the board.



§ 31-35-507. Budgets, accounts, and audits

The board, in connection with the facilities or joint system under the board's jurisdiction, shall adopt a budget for each fiscal year of the municipality, shall maintain accounts, and shall cause an annual audit to be made pertaining to the financial affairs of the board as provided in parts 1, 5, and 6 of article 1 of title 29, C.R.S., except as otherwise provided in part 4 of this article and this part 5.



§ 31-35-508. Records of board

(1) On all resolutions and orders, the roll shall be called, and the ayes and noes shall be recorded. All resolutions and orders, as soon as may be after their passage, shall be recorded in a book kept for that purpose and shall be authenticated by the signature of the presiding officer of the board and the secretary or secretary pro tem.

(2) Every legislative act of the board of a general or permanent nature shall be by resolution.

(3) The book of resolutions and orders shall be a public record. A record shall also be made of all other proceedings of the board, minutes of the meetings, certificates, contracts, bonds given by officers, employees, and any other agents of the municipality under the board's jurisdiction, and all corporate acts, which record shall also be a public record.

(4) The treasurer shall keep strict and accurate accounts of all moneys received by and disbursed for and on behalf of the board in a permanent record, which also shall be a public record.

(5) Any permanent record of the municipality under the board's jurisdiction shall be open for inspection by any elector thereof, by any other interested person, or by any representative of the federal government, the state, or any other public body.



§ 31-35-509. Conflicts in interest prohibited

No commissioner nor officer, employee, or agent of the municipality under the board's jurisdiction shall be interested in any contract or transaction with the municipality except in his official representative capacity or as is provided in his contract of employment with the municipality, subject to the provisions of any ordinance adopted pursuant to section 31-35-502.



§ 31-35-510. Authorization of facilities

The municipality, acting by and through the board, may acquire, improve, equip, relocate, maintain, and operate the facilities or joint system under the board's jurisdiction, any project, or any part thereof for the benefit of the municipality and the inhabitants thereof after the board has made such preliminary studies and otherwise taken such action as it determines to be necessary or desirable as preliminaries thereto.



§ 31-35-511. Implementing powers

The board, in connection with the facilities or joint system of the municipality under the board's jurisdiction and any project pertaining thereto, may from time to time condemn, otherwise acquire, improve, equip, operate, maintain, and dispose of property within or without or both within and without the municipality.



§ 31-35-512. Additional powers of municipality

(1) The municipality, acting by and through the board, has the following powers:

(a) To have the duties, privileges, immunities, rights, liabilities, and disabilities pertaining to a body corporate and politic and constituting a municipal corporation and political subdivision of the state established as an instrumentality exercising public and essential governmental and proprietary functions to provide for the public health, safety, and general welfare;

(b) To have perpetual existence and succession;

(c) To adopt, have, and use a corporate seal and to alter the same at pleasure;

(d) To sue and to be sued and to be a party to suits, actions, and proceedings;

(e) To commence, maintain, intervene in, defend, comprise, terminate by settlement or otherwise, otherwise participate in, and assume the cost and expense of any and all actions and proceedings pertaining to the municipality, its board, its officers, agents, or employees, or any of the municipality's powers, duties, privileges, immunities, rights, liabilities, and disabilities, the facilities or joint system, or any project pertaining thereto or any property of the municipality;

(f) To enter into contracts and agreements, including but not limited to contracts with the federal government, the state, and any other public body; and

(g) To trade, exchange, purchase, condemn, or otherwise acquire, operate, maintain, and dispose of real property and personal property, including interest therein, either within or without or both within and without the territorial limits of the municipality.



§ 31-35-513. Financial powers of municipality

(1) The municipality, acting by and through the board, also has the following powers:

(a) To borrow money and to issue municipal securities evidencing any loan to or amount due by the municipality, to provide for and secure the payment of any municipal securities and the rights of the holders thereof, and to purchase, hold, and dispose of municipal securities; and

(b) To fund or refund any loan or obligation of the municipality and to issue funding or refunding securities to evidence such loan or obligation without any election.



§ 31-35-514. Other powers of board

The delineation of powers in this part 5 which may be exercised by the board does not by implication deny any other powers which are otherwise granted to the municipality by law.






Part 6 - Sewer Connections - Compulsory

§ 31-35-601. Owner to be notified

In addition to the powers already had by municipalities, they have the following powers: When the governing body of a municipality having a public sewerage system deems it necessary for the protection of public health that owners of one or more premises connect their premises with the public sewer, thirty days' notice in writing shall be given to said owners, by registered mail, notifying them to connect their premises with the sewer, the date of the notice to begin as of the date of registering the same for mailing. If the work of making the connection is not begun within thirty days, the mayor shall notify the municipal engineer to prepare plans and specifications for making the connection with the public sewer, including water and service pipe for flushing purposes, if the owner has given notice and proof to the governing body or mayor of his financial inability to make the connection himself and if it is only for the necessary connection of a water closet or a privy in an outhouse or both.



§ 31-35-602. Resolution adopted

The plans or specifications shall be filed in the clerk's or engineer's office, and a resolution shall be adopted by the governing body ordering or prescribing in general terms the contemplated sewerage connections, giving location of the premises and the name of the owner, and authorizing the clerk to advertise for bids. The advertisement for bids shall be the same as is now provided for in other cases in which municipalities receive bids. The governing body shall let the contract to the lowest responsible bidder who furnishes satisfactory security, but it has the right to reject all bids.



§ 31-35-603. Cost of connection ascertained

The entire costs of all sewerage and water connections, closets, equipment pipe, sewer pipe, labor, and necessary engineering, legal, and publication expenses shall be ascertained by the governing body, including an additional amount of six percent for costs of inspection, collections, and other incidentals. The cost to each owner shall be determined according to the material used and work done under the contract in connecting such property to the public sewer and water main. The engineering, legal, and publication expenses shall be charged in such proportion as each connection bears to the whole.



§ 31-35-604. Work accepted - assessment - certified copy filed - lien

Upon the final completion of the work, the governing body shall accept the same by ordinance and provide for an assessment against the properties connected according to the rules of apportionment as provided in section 31-35-603. Each assessment shall be separately numbered. Thirty days after the last publication of said ordinance, a certified copy of it shall be filed with the county treasurer of the county in which the property is situated and when so filed shall operate as a perpetual tax lien in favor of the municipality and shall be superior to all other liens except general tax liens.



§ 31-35-605. Appropriation from general fund

The governing body may make adequate appropriations from the general fund to defray such costs until such time as the taxes are received, and when received, the general fund shall be reimbursed to the amount of any such appropriation.



§ 31-35-606. Assessments payable - proviso

The assessment shall be due and payable within thirty days after final publication of the assessing ordinance without demand; except that all assessments, at the election of the owner, may be paid in installments, as provided in section 31-35-608.



§ 31-35-607. Payment in installments optional

Failure to pay the whole assessment within said thirty days shall be conclusively considered and held to be an election on the part of the persons interested, whether under disability or not, to pay in such installments. All persons so electing to pay in installments shall be conclusively held and considered as consenting to said improvements, and such election shall be conclusively held and considered as a waiver of any right to question the power or jurisdiction of the municipality to construct the improvement, the quality of the work, the regularity or sufficiency of the proceedings, or the validity or the correctness of the assessments or the validity of the lien thereof.



§ 31-35-608. Installment payments - due date - interest

In case of such election to pay in such installments, the assessment shall be payable in two or more equal annual installments of principal, the first of which installments shall be payable as prescribed by the governing body in not more than one year, with interest in all cases on the unpaid principal, payable semiannually, at a rate not exceeding six percent per annum. The number of installments, the period of payment, and the rate of interest shall be determined by the governing body and set forth in the assessing ordinance.



§ 31-35-609. Default in payment - penalty

Failure to pay any installment, whether of principal or interest, when due shall cause the whole of the unpaid principal to become due and collectible immediately, and the whole amount of the unpaid principal and accrued interest shall thereafter draw interest at the rate of one percent per month or fraction of a month until the date of sale, as provided in section 31-35-611. At any time prior to the date of sale, the owner may pay the amount of all unpaid installments, with interest at one percent per month or fraction of a month, and all penalties accrued and shall thereupon be restored to the right thereafter to pay in installments in the same manner as if default had not been suffered. The owner of any property not in default as to any installment or payment may at any time pay the whole of the unpaid principal with the interest accruing to the maturity of the next installment of interest or principal.



§ 31-35-610. Discount for cash payment

Payments may be made to the municipal treasurer at any time within thirty days of the final publication of the assessing ordinance, and an allowance of five percent shall be allowed on all payments made during such period, but not thereafter. At the expiration of the thirty-day period, the municipal treasurer shall return the local assessment roll to the clerk, therein showing all payments made thereon with the date of each payment.



§ 31-35-611. Payment of assessments - default - sale

The county treasurer shall receive payment of all assessments on the assessment roll, with interest, and, in the case of default in the payment of any installment of principal or interest when due, shall advertise and sell any and all property concerning which such default is suffered for the payment of the whole of the unpaid assessments thereon. The advertisements and sales shall be at the same times, in the same manner, under all the same conditions and penalties, and with the same effect as is provided by general law for sales of real property in default of payment of general and special taxes.



§ 31-35-612. Owner of interest may pay his share

The owner of any divided or undivided interest in the property assessed may pay his share of any assessment upon producing evidence of the extent of his interest which is satisfactory to the treasurer having the roll in charge.



§ 31-35-613. When collections paid to municipality

All collections made by the county treasurer upon such assessment roll in any calendar month shall be accounted for and paid over to the municipal treasurer on or before the tenth day of the next month, with separate statements for all such collections for each improvement.



§ 31-35-614. Construction of part 6

Nothing in this part 6 shall be considered as amending or repealing any other power the municipalities may have, but this part 6 confers additional powers of which the municipality may take advantage.



§ 31-35-615. Governing body to fix rates and charges

The governing body of any municipality or incorporated sewer or sanitary district may by ordinance fix such rates and charges for the connections with and use of the sewer or sewerage systems of said municipalities or districts as may be just, reasonable, and necessary, and it may provide the manner of levying and collecting such rates and charges.



§ 31-35-616. Revenue kept in separate fund

(1) The revenue derived from the connections with said sewer or sewerage systems shall be placed in the treasury of the municipality or district and may be kept in a separate fund. If the revenue is placed in a separate fund, it shall not be paid out or distributed except for the purpose of operating, renewing, improving, or extending the sewerage system and the payment of the salaries of the employees engaged in operating said sewerage system. At any time there is a surplus of such funds, it shall be semiannually placed in a sinking fund for the purposes of acquiring, renewing, or extending such sewerage system or making renewals or extensions thereto or for retiring the bonded indebtedness upon said sewerage system; but if said surplus fund is used to retire outstanding sewer bonds, the same shall be in addition to the money derived by taxation for such retirement of sewer bonds as is provided by law.

(2) Any municipality or incorporated sewer or sanitary district which is being provided with services by the governing body fixing such rates and charges is subject to the same charges and rates established as provided in this part 6 or to charges and rates established in harmony therewith for service rendered such municipality or incorporated sewer or sanitary district and shall pay such rates or charges when due, and the same shall be deemed to be a part of the revenues of the works and shall be applied as provided in this section for the application of such revenues.



§ 31-35-617. Failure to pay rates and charges - lien

In the event any user of said sewerage system neglects, fails, or refuses to pay the rates and charges fixed by said governing body for the connection with and use of said sewer, said user shall not be disconnected from said sewerage system or refused the use of said sewer unless the user is outside the municipal limits, but the rates and charges due therefor may be certified by the clerk or the proper authority of the district to the board of county commissioners of the county in which said delinquent user's property is located and shall become a lien upon the real property so served by said sewer connection. The amount due shall be collected in the manner as though they were part of the taxes.



§ 31-35-618. Prior rates and charges declared valid

Any such rates and charges for the connections with and use of the sewer or sewerage systems of any municipality or incorporated sewer or sanitary district declared or established by ordinance of said governing body on or before May 1, 1957, are declared to be valid and are hereby ratified.



§ 31-35-619. Surplus revenue diverted to general fund

The municipality may by ordinance divert to the general fund any surplus moneys in excess of the amounts reasonably required for the purpose of operating, renewing, improving, or extending the sewer system of any municipality.






Part 7 - Sewer Rates - Area Outside Cities or Towns

§ 31-35-701. Cities or towns may provide service outside boundaries

Any city or town owning an established sewerage system may, by ordinance, fix just, reasonable, and necessary rates for the connection with and use of the sewerage system, directly or indirectly, by owners of property situated in unincorporated territory without the boundaries of said city or town.



§ 31-35-702. Governing body agency of state

The governing body of such city or town is declared and determined to be an agency of the state of Colorado for the sole purpose of securing to owners of property situated in unincorporated territory without the boundaries of such city or town adequate sewerage service at just and reasonable rates and for the performance of the duties and functions set forth by this part 7.



§ 31-35-703. Publication of ordinance

Notice of such rates shall be given by publication of the ordinance fixing the same, to which publication there shall be appended a special notice to owners of property in unincorporated territory without the boundaries of said city or town and using the sewerage system especially directing attention to said ordinance.



§ 31-35-704. Contents of ordinance

Such ordinance and notice shall be published in conformity to law with reference to the times and publication of ordinances of such city or town. The ordinance shall contain a description of the property, the names of the owners thereof, as near as may be, and the annual rate charged to each such property for sewerage service. No error in the name of any property owner shall affect the validity of said ordinance.



§ 31-35-705. Protest - board of adjustment

Any owner of property affected by the terms of said ordinance may protest in writing to the governing body of such city or town as to the amount of the rate affecting such property at any time within two weeks after the first publication of said ordinance and notice. The governing body shall sit as a board of adjustment, pursuant to the authority of this part 7, and shall hear and determine all such protests and determine the fairness of said rates. If the rates prescribed in the proposed ordinance are determined to be unreasonable, the governing body shall amend such ordinance before final passage to conform to its findings in the premises. The final determination of the governing body shall be conclusive in the premises.



§ 31-35-706. Continuing annual charges

The rates and charges so established shall be annual charges and shall be continuing annual charges from year to year until such ordinance is amended or repealed. The use of said sewerage system on or after the passage of said ordinance shall be conclusive evidence of the assent of the owner of the property to the provisions of said ordinance and of the acceptance of such service on the conditions and terms imposed thereby not in conflict with this part 7.



§ 31-35-707. Date and place of payment

Such ordinance shall provide, among other things, that the rates so established per annum may be paid before October 1 of each year, at the offices of the municipal treasurer, and after said day payment thereof shall be delinquent.



§ 31-35-708. Nonpayment - penalty - lien

In the event any person using said sewerage system neglects, fails, or refuses to pay when due the rates and charges as fixed by said ordinance, the property of such delinquent person shall not be disconnected from said sewerage system or denied the use thereof, but the rates and charges due and unpaid therefor shall be certified by the clerk to the board of county commissioners of the county in which said delinquent user's property is located on or before November 1 of each year and thereupon and until paid shall be a lien upon the real property so served by said sewerage connections. The lien shall be levied, certified, received, or collected by sale, annually from year to year by the proper county officials, as are county taxes, and the proceeds thereof shall be remitted each month to such city or town.



§ 31-35-709. Voluntary discontinuance by owner

Nothing in this part 7 shall deny any property owner affected by such ordinance voluntary discontinuance of the service of such sewerage system. Such discontinuance of service shall be evidenced by disconnection of said property from said sewer system and not otherwise. In the event of such discontinuance, it is the duty of the governing body to abate all rates or charges accruing thereafter by the terms of such ordinance, and thereafter no such charge shall be certified for collection.



§ 31-35-710. Duty to maintain system

Nothing in this part 7 shall impose upon any such city or town the duty of maintaining sewers or a sewerage system not owned by it or required for the use of its inhabitants. Such city or town shall maintain, during the life of the ordinance provided for in section 31-35-701, its own sewerage system for the adequate use and benefit of property owners in unincorporated territory without the boundaries thereof whose property has been made subject to such ordinance.



§ 31-35-711. Rates may be collected by action

Rates imposed upon property which by reason of its ownership, character, or use is not subject to taxation or lien under the state constitution and laws of this state may be collected by any appropriate legal action begun in the district court in the county in which such property is located.



§ 31-35-712. Owner to obtain permit - penalty

Any person making or causing to be made a connection of sewers serving property in any unincorporated territory, directly or indirectly, with a sewerage system of any city or town without a permit from said city or town and after the passage of the ordinance provided for in section 31-35-701 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than ten dollars nor more than fifty dollars, or by imprisonment in the county jail for not less than twenty days nor more than ninety days, or by both such fine and imprisonment.















Title 32 - Special Districts

Special District Act

Article 1 - Special District Provisions

Part 1 - General Provisions

§ 32-1-101. Short title

This article shall be known and may be cited as the "Special District Act".



§ 32-1-102. Legislative declaration

(1) The general assembly hereby declares that the organization of special districts providing the services and having the purposes, powers, and authority provided in this article will serve a public use and will promote the health, safety, prosperity, security, and general welfare of the inhabitants of such districts and of the people of the state of Colorado.

(2) The general assembly further declares that the procedures contained in part 2 of this article are necessary for the coordinated and orderly creation of special districts and for the logical extension of special district services throughout the state. It is the purpose of part 2 of this article to prevent unnecessary proliferation and fragmentation of local government and to avoid excessive diffusion of local tax sources.

(3) The general assembly further declares that the purpose of part 5 of this article is to facilitate the elimination of the overlapping of services provided by local governments and the double taxation which may occur because of annexation or otherwise when all or part of the taxable property of an area lies within the boundaries of both a municipality and a special district.

(4) The general assembly further declares that it is the policy of this state to provide for and encourage the consolidation of special districts and to provide the means therefor by simple procedures in order to prevent or reduce duplication, overlapping, and fragmentation of the functions and facilities of special districts; that such consolidation will better serve the people of this state; and that consolidated districts will result in reduced costs and increased efficiency of operation.

(5) The general assembly further declares that the purpose of part 7 of this article is to facilitate dissolution of special districts in order to reduce the proliferation, fragmentation, and overlapping of local governments and to encourage assumption of services by other governmental entities.



§ 32-1-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Ambulance district" means a special district which provides emergency medical services and the transportation of sick, disabled, or injured persons by motor vehicle, aircraft, or other form of transportation to and from facilities providing medical services. For the purpose of this subsection (1), "emergency medical services" means services engaged in providing initial emergency medical assistance, including, but not limited to, the treatment of trauma and burns and respiratory, circulatory, and obstetrical emergencies.

(1.5) "Board" means the board of directors of a special district.

(2) "Court" means the district court in any county in which the petition for organization of the special district was originally filed and which entered the order organizing said district or the district court to which the file pertaining to the special district has been transferred pursuant to section 32-1-303 (1)(b).

(2.5) "Depository institution" means:

(a) A person that is organized or chartered, or is doing business or holds an authorization certificate, under the laws of a state or of the United States which authorize the person to receive deposits, including deposits in savings, shares, certificates, or other deposit accounts, and that is supervised and examined for the protection of depositors by an official or agency of a state or the United States; and

(b) A trust company or other institution that is authorized by federal or state law to exercise fiduciary powers of the type that a national bank is permitted to exercise under the authority of the comptroller of the currency and that is supervised and examined by an official or agency of a state or the United States. The term does not include an insurance company or other organization primarily engaged in the insurance business.

(3) "Director" means a member of the board.

(4) "Division" means the division of local government in the department of local affairs.

(5) (a) "Eligible elector" means a person who, at the designated time or event, is registered to vote pursuant to the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S., and:

(I) Who is a resident of the special district or the area to be included in the special district; or

(II) Who, or whose spouse or civil union partner, owns taxable real or personal property situated within the boundaries of the special district or the area to be included in the special district, whether said person resides within the special district or not.

(b) A person who is obligated to pay taxes under a contract to purchase taxable property situated within the boundaries of the special district or the area to be included within the special district shall be considered an owner within the meaning of this subsection (5).

(c) Repealed.

(d) For all elections and petitions that require ownership of real property or land, a mobile home as defined in section 38-12-201.5 (2) or 5-1-301 (29), C.R.S., or a manufactured home as defined in section 42-1-102 (106)(b), C.R.S., shall be deemed sufficient to qualify as ownership of real property or land for the purpose of voting rights and petitions.

(e) In the event that the board, by resolution, ends business personal property taxation by the district pursuant to subsection (8)(b) of section 20 of article X of the state constitution, persons owning such property and spouses or civil union partners of such persons shall not be eligible electors of the district on the basis of ownership of such property.

(6) Repealed.

(6.5) "Financial institution or institutional investor" means any of the following, whether acting for itself or others in a fiduciary capacity:

(a) A depository institution;

(b) An insurance company;

(c) A separate account of an insurance company;

(d) An investment company registered under the federal "Investment Company Act of 1940";

(e) A business development company as defined in the federal "Investment Company Act of 1940";

(f) Any private business development company as defined in the federal "Investment Company Act of 1940";

(g) An employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of five million dollars or its investment decisions are made by a named fiduciary, as defined in the federal "Employee Retirement Income Security Act of 1974", that is a broker-dealer registered under the federal "Securities Exchange Act of 1934", an investment adviser registered or exempt from registration under the federal "Investment Advisers Act of 1940", a depository institution, or an insurance company;

(h) An entity, but not an individual, a substantial part of whose business activities consists of investing, purchasing, selling, or trading in securities of more than one issuer and not of its own issue and that has total assets in excess of five million dollars as of the end of its last fiscal year; and

(i) A small business investment company licensed by the federal small business administration under the federal "Small Business Investment Act of 1958".

(7) "Fire protection district" means a special district which provides protection against fire by any available means and which may supply ambulance and emergency medical and rescue services.

(7.5) "Forest improvement district" means a special district created pursuant to article 18 of this title that protects communities from wildfires and improves the condition of forests in the district.

(8) "Governing body" means a city council or board of trustees and includes a body or board where the operation and management of service is under the control of a municipal body or board other than a city council or board of trustees.

(8.5) "Health assurance district" means a special district that is created to organize, operate, control, direct, manage, contract for, furnish, or provide, directly or indirectly, health care services to residents of the district and family members of such residents who are in need of such services.

(9) "Health service district" means a special district that may establish, maintain, or operate, directly or indirectly through lease to or from other parties or other arrangement, public hospitals, convalescent centers, nursing care facilities, intermediate care facilities, emergency facilities, community clinics, or other facilities licensed or certified pursuant to section 25-1.5-103 (1)(a), C.R.S., providing health and personal care services and may organize, own, operate, control, direct, manage, contract for, or furnish ambulance service.

(9.3) "Inactive special district" means a special district in a predevelopment stage that has no residents other than those who lived within the district boundaries prior to the formation of the district, no business or commercial ventures or facilities within its boundaries, has not issued any general obligation or revenue debt and does not have any financial obligations outstanding or contracts in effect that require performance by the district during the time the district is inactive, has not imposed a mill levy for tax collection in that fiscal year, anticipates no receipt of revenue and has no planned expenditures, except for statutory compliance, in that fiscal year, has no operation or maintenance responsibility for any facilities, has initially filed a notice of inactive status pursuant to section 32-1-104 (3), and, each year thereafter, has filed a notice of continuing inactive status pursuant to section 32-1-104 (4).

(9.5) "Mental health care service district" means a special district created pursuant to this article to provide, directly or indirectly, mental health care services to residents of the district who are in need of mental health care services and to family members of such residents.

(10) "Metropolitan district" means a special district that provides for the inhabitants thereof any two or more of the following services:

(a) Fire protection;

(b) Mosquito control;

(c) Parks and recreation;

(d) Safety protection;

(e) Sanitation;

(f) Solid waste disposal facilities or collection and transportation of solid waste;

(g) Street improvement;

(h) Television relay and translation;

(i) Transportation;

(j) Water.

(11) "Municipality" means a municipality as defined in section 31-1-101 (6), C.R.S.

(12) "Net effective interest rate" means the net interest cost of securities issued by a public body divided by the sum of the products derived by multiplying the principal amount of the securities maturing on each maturity date by the number of years from their date to their respective maturities. In all cases, net effective interest rate shall be computed without regard to any option of redemption prior to the designated maturity dates of the securities.

(13) "Net interest cost" means the total amount of interest to accrue on securities issued by a public body from their date to their respective maturities, less the amount of any premium above par, or plus the amount of any discount below par, at which said securities are being or have been sold. In all cases net interest cost shall be computed without regard to any option of redemption prior to the designated maturity dates of the securities.

(14) "Park and recreation district" means a special district which provides parks or recreational facilities or programs within said district.

(14.5) "Property owners' list" means the list furnished by the county assessor in accordance with section 1-5-304, C.R.S., showing each property owner within the district, as shown on a deed or contract of record.

(15) "Publication" means printing one time, in one newspaper of general circulation in the special district or proposed special district if there is such a newspaper, and, if not, then in a newspaper in the county in which the special district or proposed special district is located. For a special district with territory within more than one county, if publication cannot be made in one newspaper of general circulation in the special district, then one publication is required in a newspaper in each county in which the special district is located and in which the special district also has fifty or more eligible electors.

(16) "Quorum" means more than one-half of the number of directors serving on the board of a special district.

(17) "Regular special district election" means the election on the Tuesday succeeding the first Monday of May in every even-numbered year, held for the purpose of electing members to the boards of special districts and for submission of other public questions, if any.

(17.5) (Deleted by amendment, L. 92, p. 874, § 105, effective January 1, 1993.)

(18) "Sanitation district" means a special district that provides for storm or sanitary sewers, or both, flood and surface drainage, treatment and disposal works and facilities, or solid waste disposal facilities or waste services, and all necessary or proper equipment and appurtenances incident thereto.

(19) "Secretary" means the secretary of the board.

(19.5) "Solid waste" shall have the same definition as specified in section 30-20-101 (6), C.R.S.

(20) "Special district" means any quasi-municipal corporation and political subdivision organized or acting pursuant to the provisions of this article. "Special district" does not include any entity organized or acting pursuant to the provisions of article 8 of title 29, article 20 of title 30, article 25 of title 31, or articles 41 to 50 of title 37, C.R.S.

(21) "Special election" means any election called by the board for submission of public questions and other matters. The election shall be held on the first Tuesday after the first Monday in February, May, October, or December, in November of even-numbered years or on the first Tuesday in November of odd-numbered years. Any special district may petition a district court judge who has jurisdiction in such district for permission to hold a special election on a day other than those specified in this subsection (21). The district court judge may grant permission only upon a finding that an election on the days specified would be impossible or impracticable or upon a finding that an unforeseeable emergency would require an election on a day other than those specified.

(22) "Taxable property" means real or personal property subject to general ad valorem taxes. "Taxable property" does not include the ownership of property on which a specific ownership tax is paid pursuant to law.

(23) (a) "Taxpaying elector" means an eligible elector of a special district who, or whose spouse or civil union partner, owns taxable real or personal property within the special district or the area to be included in or excluded from the special district, whether the person resides within the special district or not.

(b) A person who is obligated to pay taxes under a contract to purchase taxable property within the special district shall be considered an owner within the meaning of this subsection (23).

(c) For all elections and petitions that require ownership of real property or land, a mobile home as defined in section 38-12-201.5 (2) or 5-1-301 (29), C.R.S., or a manufactured home as defined in section 42-1-102 (106)(b), C.R.S., shall be deemed sufficient to qualify as ownership of real property or land for the purpose of voting rights and petitions.

(23.2) "Tunnel" means one or more holes under or through the ground, mountains, rock formations, or other natural or man-made material, including roads, railroads, pipelines, and other means of transporting vehicles, people, or goods through any such tunnel, whether located in the tunnel or, to the extent the same connects the tunnel to other similar facilities, located outside the tunnel. "Tunnel" also means any ventilation, drainage, and support facilities, toll collection facilities, administrative facilities, and other facilities necessary or convenient to the acquisition, construction, improvement, equipping, operation, or maintenance of the tunnel or to the operation of the tunnel district, whether located within or without the tunnel.

(23.5) "Tunnel district" means a special district which provides a tunnel.

(24) "Water and sanitation district" means a special district which provides both water district and sanitation district services.

(25) "Water district" means a special district which supplies water for domestic and other public and private purposes by any available means and provides all necessary or proper reservoirs, treatment works and facilities, equipment, and appurtenances incident thereto.



§ 32-1-104. Establishment of a special districts file

(1) The division shall promptly establish and maintain on a current basis, as a public record, a file listing by name all special districts, listing the names and addresses of all the members of the boards of the special districts, and recording all changes in the names or boundaries of the special districts. The file shall also list the names of the officers of each special district and a business address, a telephone number, and the name of a contact person for each district. Annually, the division shall compile and maintain a current and revised list of special districts for public inspection. Each special district shall register its business address, its telephone number, and the name of a contact person with the division when certifying the results of a district election pursuant to section 1-11-103, C.R.S.

(2) On or before January 15 of each year, a special district shall file a copy of the notice required pursuant section 32-1-809 (1) with the board of county commissioners, the county assessor, the county treasurer, and the county clerk and recorder of each county in which the special district is located, the governing body of any municipality in which the special district is located, and the division.

(3) (a) The board of directors of an inactive special district may adopt a resolution that describes and affirms its qualifications for its inactive status and may direct that a notice of inactive status be filed with the board of county commissioners and the city council of each county and city that approved its service plan pursuant to section 32-1-204 or 32-1-204.5; the treasurer, assessor, and the clerk and recorder of the county or counties in which the inactive special district is located; the district court having jurisdiction over the formation of the special district; the state auditor; and the division of local government. The notice of inactive status shall be filed on or before December 15 of the year in which the board adopts a resolution of inactive status. At the time of filing the notice of inactive status, the district shall be in compliance with each of the requirements specified in subsection (5) of this section.

(b) When the board of directors of a district on inactive status determines that the district shall return to active status, the board shall adopt a resolution that declares the district's return to active status and authorizes the filing of a notice of the district's determination to return to active status with the same such entities that received the notice of inactive status under paragraph (a) of this subsection (3). The district's board of directors shall cause the district to be brought into compliance for the remainder of the fiscal year in which the district returns to active status with all legal requirements specified in this section for which the district has otherwise been exempt while on inactive status. The district shall be in compliance with such requirements within ninety days of delivery of notice of the board's determination to return to active status pursuant to this paragraph (b). The notices delivered pursuant to this subsection (3) shall be by certified mail, return receipt requested, except where electronic filing is required by the receiving entity.

(c) The notice of inactive status, notice of continuing inactive status, and notice of return to active status shall be standard forms developed by the division and shall be made available on the division's website.

(d) A special district shall not return to active status until it has filed an information statement under section 32-1-104.8.

(4) The special district shall be on inactive status during the period commencing with the filing of its notice of inactive status pursuant to paragraph (a) of subsection (3) of this section until such time as it has issued a notice of its determination to return to active status pursuant to paragraph (b) of subsection (3) of this section. During the period that a district is on inactive status, it shall not issue any debt, impose a mill levy, or conduct any other official business other than to conduct elections and to undertake procedures necessary to implement the district's intention to return to active status. Inactive special districts shall file with the state auditor and the division on or before December 15 of each year in which the district is on inactive status a notice that it is continuing in such status for the next fiscal year.

(5) Notwithstanding any other provision of law, inactive special districts shall be exempt from compliance with the provisions of subsection (2) of this section; sections 32-1-306, 32-1-809, and 32-1-903; parts 1, 2, and 6 of article 1 of title 29, C.R.S.; and part 1 of article 1 and part 1 of article 5 of title 39, C.R.S.



§ 32-1-104.5. Audit and budget requirements - election results - description on state websites

(1) The division shall post on its official website in a form that is readily accessible to the public:

(a) A general description in plain, nontechnical language of the requirements for a special district to have an annual audit of the district's financial statements prepared in accordance with the "Colorado Local Government Audit Law", part 6 of article 1 of title 29, C.R.S., and information about where a copy of the audit report is available for public inspection;

(b) A general description in plain, nontechnical language of the process and requirements for a special district to adopt an annual budget in accordance with the "Local Government Budget Law of Colorado", part 1 of article 1 of title 29, C.R.S., and information about where a copy of the budget is available for public inspection; and

(c) The election results certified to the division pursuant to section 1-11-103 (3), C.R.S.

(2) The secretary of state shall provide a link to the election results posted by the division pursuant to paragraph (c) of subsection (1) of this section on the official website of the department of state.



§ 32-1-104.8. Information statement regarding taxes and debt

(1) Every special district shall record a special district public disclosure document and a map of the boundaries of the district with the county clerk and recorder of each county in which the district is located that provides the following information:

(a) The name of the district;

(b) The powers of the district as authorized by section 32-1-1004 and the district's service plan or, as appropriate, the district's statement of purpose as described in section 32-1-208, current as of the time of the filing;

(c) A statement indicating that the district's service plan or, as appropriate, the district's statement of purpose as described in section 32-1-208, which can be amended from time to time, includes a description of the district's powers and authority, and that a copy of the service plan or statement of purpose is available from the division; and

(d) The following statement:

[Name of the district] is authorized by title 32 of the Colorado Revised Statutes to use a number of methods to raise revenues for capital needs and general operations costs. These methods, subject to the limitations imposed by section 20 of article X of the Colorado constitution, include issuing debt, levying taxes, and imposing fees and charges. Information concerning directors, management, meetings, elections, and current taxes are provided annually in the Notice to Electors described in section 32-1-809 (1), Colorado Revised Statutes, which can be found at the district office, on the district's website, on file at the division of local government in the state department of local affairs, or on file at the office of the clerk and recorder of each county in which the special district is located. (2) Special districts existing as of August 7, 2013, shall record the special district public disclosure document required by subsection (1) of this section on or before December 31, 2014. The disclosure document for any district organized after August 7, 2013, or for any inclusion of additional real property within an existing district, shall be recorded at the same time the decree or order confirming the action is recorded as required by section 32-1-105. The requirement to record the disclosure document may be enforced by the board of county commissioners or the governing body of any municipality that has approved the service plan of the district in the same manner as the enforcement of information reporting requirements under section 32-1-209. Notwithstanding any other provision of this section, failure to record a disclosure document does not invalidate the organization of, or change the boundaries of, a district or provide a cause of action against the district or any other person, nor does it invalidate or reduce any debt issued at any time by the district, nor does it reduce for any property the mill levy or its responsibility for the proportionate share of the district's outstanding debt.

(3) This section does not apply to any special district while it is on inactive status under section 32-1-104 (4).

(4) Nothing contained in the special district public disclosure document required by this section constitutes the basis for a title defect or creation of an unmarketable title.

(5) Recording a special district public disclosure document and map is subject to the fee payment requirements set forth in section 30-1-103 (1), C.R.S.



§ 32-1-105. Notice of organization, dissolution, name change, or boundary change

No organization, dissolution, or change in the name or boundaries of any special district shall be effective until the decree or order confirming such action, together with a description of the area concerned, is recorded by the county clerk and recorder of the county in which the organization, dissolution, or change in the name or boundaries took place. The county clerk and recorder shall notify the county assessor of any such action. A certified copy of such notice shall also be filed with the division by the county clerk and recorder.



§ 32-1-106. Repetitioning of elections - time limits

(1) If, after any election for the organization or dissolution of any special district or for the inclusion of territory into a special district pursuant to section 32-1-401 (2) or for the exclusion of property within a municipality from a special district pursuant to section 32-1-502, it appears that the proposal was defeated, no new petition for the organization or dissolution, as the case may be, of such a special district embracing the same or substantially the same area and no new petition for inclusion or exclusion, as the case may be, of territory pursuant to sections 32-1-401 (2) and 32-1-502 shall be submitted again until the expiration of eight months after the date of the election at which the proposal was defeated.

(2) If, after any election submitting to the electors of any special district the proposition of creating any indebtedness of the special district, it appears that the proposition was defeated, no new proposition for creating such indebtedness of the special district shall be submitted until the expiration of five months after the date of the election at which the proposal was defeated.



§ 32-1-107. Service area of special districts

(1) A special district may be entirely within or entirely without, or partly within and partly without, one or more municipalities or counties, and a special district may consist of noncontiguous tracts or parcels of property.

(2) Except as provided in subsection (3) of this section, no special district may be organized wholly or partly within an existing special district providing the same service. Nothing in this subsection (2) shall prevent a special district providing different services from organizing wholly or partly within an existing special district. Except as provided in subsection (3) of this section, a metropolitan district may be organized wholly or partly within an existing special district, but a metropolitan district shall not provide the same service as the existing special district.

(3) (a) For purposes of this subsection (3), "overlapping special district" means a new or existing special or metropolitan district located wholly or partly within an existing special or metropolitan district.

(b) An overlapping special district may be authorized to provide the same service as the existing special or metropolitan district that the overlapping special district overlaps or will overlap if:

(I) Where the service plan of such overlapping special district is subject to approval by the board of county commissioners, the board of county commissioners of the county or counties in which the overlapping territory is located approves by resolution the inclusion of such service as part of the service plan of said overlapping special district; and

(II) Where the service plan of such overlapping special district is subject to the approval of the governing body of a municipality, the governing body of any municipality that has adopted a resolution of approval of the overlapping special district pursuant to section 32-1-204.5 (1)(a) or 32-1-204.7 approves by resolution the inclusion of such service as part of the service plan of said overlapping special district; and

(III) The improvements or facilities to be financed, established, or operated by the overlapping special district for the provision of the same service as the existing special or metropolitan district do not duplicate or interfere with any other improvements or facilities already constructed or planned to be constructed within the portion of the existing special or metropolitan district that the overlapping special district overlaps or will overlap; and

(IV) The board of directors of any special district or metropolitan district authorized to provide a service within the boundaries of the overlapping area consents to the overlapping special district providing the same service.

(c) Nothing in this subsection (3) shall be construed to encourage the unnecessary proliferation, duplication, overlapping, or fragmentation of special or metropolitan districts.



§ 32-1-108. Correction of faulty notices

In any case where a notice is provided for in this article, if the court finds for any reason that due notice was not given, the court shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or be abated; but the court, in that case, shall order due notice to be given and shall continue the hearing until such time as notice has been properly given, and thereupon it shall proceed as though notice had been properly given in the first instance.



§ 32-1-109. Early hearings

All cases in which there arises a question of the validity of the organization of a special district or a question of the validity of any proceeding under this article shall be advanced as a matter of immediate public interest and concern and heard at the earliest practicable moment. The courts shall be open at all times for the purposes of this article.



§ 32-1-110. Construction of other laws

If any provisions of this article are inconsistent with the provisions of any other law, the provisions of this article shall be controlling.



§ 32-1-111. Validation of special districts - bonds

The organization pursuant to law of any special district, by decree of a court of competent jurisdiction entered prior to July 1, 1981, and the obligations incurred by and the bonds of such districts issued prior to July 1, 1981, and the proceedings related thereto, are hereby validated.



§ 32-1-112. Validation of boundaries of metropolitan districts

All changes or purported changes to the corporate boundaries of existing metropolitan districts, which changes were initiated prior to March 1, 1981, and are completed prior to July 1, 1981, are hereby validated notwithstanding any lack of power or authority, other than constitutional. Such boundary changes shall be the valid boundaries of the respective districts in accordance with their terms and authorization proceedings. This section shall not operate to validate any boundary change which was determined in any legal proceedings to be illegal, void, or ineffective prior to March 1, 1981, or any boundary change the validity of which is the subject of a legal proceeding instituted prior to March 1, 1981.



§ 32-1-113. Liberal construction

This article, being necessary to secure the public health, safety, convenience, and welfare, shall be liberally construed to effect its purposes.






Part 2 - Control Act

§ 32-1-201. Applicability

This part 2 shall be applicable to any petition for the organization of any proposed special district filed in any district court of competent jurisdiction, except where a petition for the organization of a special district confined exclusively within the boundaries of any existing municipality has been approved by a resolution of the governing body of the municipality.



§ 32-1-202. Filing of service plan required - report of filing - contents - fee

(1) (a) Persons proposing the organization of a special district, except for a special district that is contained entirely within the boundaries of a municipality and subject to the provisions of section 32-1-204.5, shall submit a service plan to the board of county commissioners of each county that has territory included within the boundaries of the proposed special district prior to filing a petition for the organization of the proposed special district in any district court. The service plan shall be filed with the county clerk and recorder for the board of county commissioners at least ten days prior to a regular meeting of the board of county commissioners, the division, and the state auditor. Within five days after the filing of any service plan, the county clerk and recorder, on behalf of the board of county commissioners, shall report to the division on forms furnished by the division the name and type of the proposed special district for which the service plan has been filed. If required by county policy adopted pursuant to the procedure provided in section 30-28-112, C.R.S., the service plan shall be referred to the planning commission which shall consider and make a recommendation on the service plan to the board of county commissioners within thirty days after the plan was filed with the county clerk and recorder. At the next regular meeting of the board of county commissioners that is held at least ten days after the final planning commission action on the service plan, the board of county commissioners shall set a date within thirty days of the meeting for a public hearing on the service plan of the proposed special district. The board of county commissioners shall provide written notice of the date, time, and location of the hearing to the division. The board of county commissioners may continue the hearing for a period not to exceed thirty days unless the proponents of the special district and the board agree to continue the hearing for a longer period.

(b) Notwithstanding the requirements of paragraph (a) of this subsection (1), the service plan of a proposed health service district or health assurance district shall not be referred to the county planning commission for consideration or recommendations. At the next regular meeting of the board of county commissioners that is held at least ten days after the filing of the service plan with the county clerk and recorder, the board of county commissioners shall set a date within thirty days of such filing for a public hearing on the service plan of the proposed district. The board of county commissioners shall provide written notice of the meeting pursuant to paragraph (a) of this subsection (1).

(2) The service plan shall contain the following:

(a) A description of the proposed services;

(b) A financial plan showing how the proposed services are to be financed, including the proposed operating revenue derived from property taxes for the first budget year of the district, which shall not be materially exceeded except as authorized pursuant to section 32-1-207 or 29-1-302, C.R.S. All proposed indebtedness for the district shall be displayed together with a schedule indicating the year or years in which the debt is scheduled to be issued. The board of directors of the district shall notify the board of county commissioners or the governing body of the municipality of any alteration or revision of the proposed schedule of debt issuance set forth in the financial plan.

(c) A preliminary engineering or architectural survey showing how the proposed services are to be provided;

(d) A map of the proposed special district boundaries and an estimate of the population and valuation for assessment of the proposed special district;

(e) A general description of the facilities to be constructed and the standards of such construction, including a statement of how the facility and service standards of the proposed special district are compatible with facility and service standards of any county within which all or any portion of the proposed special district is to be located, and of municipalities and special districts which are interested parties pursuant to section 32-1-204 (1);

(f) A general description of the estimated cost of acquiring land, engineering services, legal services, administrative services, initial proposed indebtedness and estimated proposed maximum interest rates and discounts, and other major expenses related to the organization and initial operation of the district;

(g) A description of any arrangement or proposed agreement with any political subdivision for the performance of any services between the proposed special district and such other political subdivision, and, if the form contract to be used is available, it shall be attached to the service plan;

(h) Information, along with other evidence presented at the hearing, satisfactory to establish that each of the criteria set forth in section 32-1-203, if applicable, is met;

(i) Such additional information as the board of county commissioners may require by resolution on which to base its findings pursuant to section 32-1-203;

(j) For a mental health care service district, any additional information required by section 32-17-107 (2) that is not otherwise required by paragraphs (a) to (i) of this subsection (2);

(k) For a health assurance district, any additional information required by section 32-19-106 (2) that is not otherwise required by paragraphs (a) to (i) of this subsection (2).

(2.1) No service plan shall be approved if a petition objecting to the service plan and signed by the owners of taxable real and personal property, which property equals more than fifty percent of the total valuation for assessment of all taxable real and personal property to be included in such district, is filed with the board of county commissioners no later than ten days prior to the hearing under section 32-1-204, unless such property has been excluded by the board of county commissioners under section 32-1-203 (3.5).

(3) Each service plan filed shall be accompanied by a processing fee set by the board of county commissioners not to exceed five hundred dollars, which shall be deposited into the county general fund; except that the board of county commissioners may waive such fee. Such processing fee shall be utilized to reimburse the county for reasonable direct costs related to processing such service plan and the hearing prescribed by section 32-1-204, including the costs of notice, publication, and recording of testimony. If the board of county commissioners determines that special review of the service plan is required, the board may impose an additional fee to reimburse the county for reasonable direct costs related to such special review. If the board imposes such an additional fee, it shall not be less than five hundred dollars, and it shall not exceed one one-hundredth of one percent of the total amount of the debt to be issued by the district as indicated in the service plan or the amended service plan or ten thousand dollars, whichever is less. The board may waive all or any portion of the additional fee.

(4) In the case of a proposed health service district, submission to the board of county commissioners by the petitioners of a license or certificate of compliance or evidence of a pending application for a license or certificate of compliance issued by the department of public health and environment shall constitute compliance with subsection (2) of this section.



§ 32-1-203. Action on service plan - criteria

(1) The board of county commissioners of each county which has territory included within the proposed special district, other than a proposed special district which is contained entirely within the boundaries of a municipality, shall constitute the approving authority under this part 2 and shall review any service plan filed by the petitioners of any proposed special district. With reference to the review of any service plan, the board of county commissioners has the following authority:

(a) To approve without condition or modification the service plan submitted;

(b) To disapprove the service plan submitted;

(c) To conditionally approve the service plan subject to the submission of additional information relating to or the modification of the proposed service plan.

(2) The board of county commissioners shall disapprove the service plan unless evidence satisfactory to the board of each of the following is presented:

(a) There is sufficient existing and projected need for organized service in the area to be serviced by the proposed special district.

(b) The existing service in the area to be served by the proposed special district is inadequate for present and projected needs.

(c) The proposed special district is capable of providing economical and sufficient service to the area within its proposed boundaries.

(d) The area to be included in the proposed special district has, or will have, the financial ability to discharge the proposed indebtedness on a reasonable basis.

(2.5) The board of county commissioners may disapprove the service plan if evidence satisfactory to the board of any of the following, at the discretion of the board, is not presented:

(a) Adequate service is not, or will not be, available to the area through the county or other existing municipal or quasi-municipal corporations, including existing special districts, within a reasonable time and on a comparable basis.

(b) The facility and service standards of the proposed special district are compatible with the facility and service standards of each county within which the proposed special district is to be located and each municipality which is an interested party under section 32-1-204 (1).

(c) The proposal is in substantial compliance with a master plan adopted pursuant to section 30-28-106, C.R.S.

(d) The proposal is in compliance with any duly adopted county, regional, or state long-range water quality management plan for the area.

(e) The creation of the proposed special district will be in the best interests of the area proposed to be served.

(3) The board of county commissioners may conditionally approve the service plan of a proposed special district upon satisfactory evidence that it does not comply with one or more of the criteria enumerated in subsection (2) of this section. Final approval shall be contingent upon modification of the service plan to include such changes or additional information as shall be specifically stated in the findings of the board of county commissioners.

(3.5) (a) The board of county commissioners may exclude territory from a proposed special district prior to approval of the service plan submitted by the petitioners of a proposed special district. The petitioners shall have the burden of proving that the exclusion of the property is not in the best interests of the proposed special district. Any person owning property in the proposed special district who requests that his or her property be excluded from the special district prior to approval of the service plan shall submit the request to the board of county commissioners no later than ten days prior to the hearing held under section 32-1-204, but the board of county commissioners shall not be limited in its action with respect to exclusion of territory based upon the request. Any request for exclusion shall be acted upon before final action of the county commissioners under section 32-1-205.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3.5), if the service plan submitted by the petitioners of a proposed special district is for a health service district or health assurance district, the board of county commissioners shall not accept or act upon the request of a person owning property in the proposed special district that his or her property be excluded from the special district.

(4) The findings of the board of county commissioners shall be based solely upon the service plan and evidence presented at the hearing by the petitioners, planning commission, and any interested party.

(5) In the case of a proposed health service district, submission to the board of county commissioners by the petitioners of a license or certificate of compliance or evidence of a pending application for a license or certificate of compliance issued by the department of public health and environment shall constitute compliance with subsections (2) and (2.5) of this section.



§ 32-1-204. Public hearing on service plan - procedures - decision

(1) The board of county commissioners shall provide written notice of the date, time, and location of the hearing to the petitioners and the governing body of any existing municipality or special district that has levied an ad valorem tax within the next preceding tax year and that has boundaries within a radius of three miles of the proposed special district boundaries, which governmental units shall be interested parties for the purposes of this part 2. The board of county commissioners shall make publication of the date, time, location, and purpose of the hearing, the first of which shall be at least twenty days prior to the hearing date. The board of county commissioners shall include in the notice a general description of the land contained within the boundaries of the proposed special district and information outlining methods and procedures pursuant to section 32-1-203 (3.5) concerning the filing of a petition for exclusion of territory; except that, if the hearing is to review a service plan for a health service district or health assurance district, the notice shall not include information regarding filing a petition for exclusion of territory. The publications shall constitute constructive notice to the residents and property owners within the proposed special district who shall also be interested parties at the hearing.

(1.5) Not more than thirty days nor less than twenty days prior to the hearing held pursuant to this section, the petitioners for the organization of the special district shall send letter notification of the hearing to the property owners within the proposed special district as listed on the records of the county assessor on the date requested unless the petitioners represent one hundred percent of the property owners. The notification shall indicate that it is a notice of a hearing for the organization of a special district and shall indicate the date, time, location, and purpose of such hearing, a reference to the type of special district, the maximum mill levy, if any, or stating that there is no maximum that may be imposed by the proposed special district, and procedures for the filing of a petition for exclusion pursuant to section 32-1-203 (3.5). Except when no mailing is required, the mailing of the letter notification to all addresses or post office box addresses within the proposed special district shall constitute a good-faith effort to comply with this subsection (1.5), and failure to notify all electors thereby shall not provide grounds for a challenge to the hearing being held.

(2) (a) If there is a county planning commission or a regional planning commission in lieu thereof, the service plan submitted by the petitioners for the organization of the proposed special district shall be delivered by the county clerk and recorder to such planning commission. The county planning commission or regional planning commission shall study such service plan and present its recommendations consistent with this part 2 to the board of county commissioners within thirty days following the filing of the service plan with the county clerk and recorder.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2), the service plan of a proposed health service district or health assurance district shall not be delivered to the planning commission for study or recommendations unless specifically requested by the petitioners. If the petitioners do not request that the service plan be delivered to the planning commission, the clerk and recorder shall deliver the service plan to the board of county commissioners and the planning commission shall not be required to study the service plan or to present recommendations to the board of county commissioners pursuant to paragraph (a) of this subsection (2).

(3) The hearing held by the board of county commissioners shall be open to the public, and a record of the proceedings shall be made. All interested parties as defined in this section shall be afforded an opportunity to be heard under such rules of procedure as may be established by the board of county commissioners. Any testimony or evidence which in the discretion of the board of county commissioners is relevant to the organization of the proposed special district shall be considered.

(4) Within twenty days after the completion of the hearing, the board of county commissioners shall advise the petitioners for the organization of the proposed special district in writing of its action on the service plan. If the service plan is approved as submitted, a resolution of approval shall be issued to the petitioners. If the service plan is disapproved, the specific detailed reasons for such disapproval shall be set forth in writing. If the service plan is conditionally approved, the changes or modifications to be made in, or additional information relating to, the service plan, together with the reasons for such changes, modifications, or additional information, shall also be set forth in writing, and the proceeding shall be continued until such changes, modifications, or additional information is incorporated in the service plan. Upon the incorporation of such changes, modifications, or additional information in the service plan of the proposed special district, the board of county commissioners shall issue a resolution of approval to the petitioners.



§ 32-1-204.5. Approval by municipality

(1) No special district shall be organized if its boundaries are wholly contained within the boundaries of a municipality or municipalities, except upon adoption of a resolution of approval by the governing body of each municipality. The information required and criteria applicable to such approval shall be the information required and criteria set forth in sections 32-1-202 (2) and 32-1-203 (2). With reference to the review of any service plan, the governing body of each municipality has the following authority:

(a) To approve without condition or modification, the service plan submitted;

(b) To disapprove the service plan submitted;

(c) To conditionally approve the service plan subject to the submission of additional information relating to, or the modification of, the proposed service plan or by agreement with the proponents of the proposed service plan.

(2) In the case of a proposed health service district, submission to the governing body of the municipality of a license or certificate of compliance or evidence of a pending application for a license or certificate of compliance issued by the department of public health and environment shall constitute compliance with the requirements of sections 32-1-202 (2) and 32-1-203 (2) and (2.5) as required by subsection (1) of this section.



§ 32-1-204.7. Approval by an annexing municipality

(1) If a special district that was originally approved by a board of county commissioners becomes wholly contained within the boundaries of a municipality or municipalities by annexation or boundary adjustment, the governing body of the special district may petition the governing body of any such municipality to accept a designation as the approving authority for the special district. The municipality may accept the designation through the adoption of a resolution of approval by the governing body of the municipality.

(2) Upon the adoption of the resolution by the governing body of any municipality pursuant to subsection (1) of this section, all powers and authorities vested in the board of county commissioners pursuant to this article shall be transferred to the governing body of the municipality, which shall constitute the approving authority for the special district for all purposes under this article.



§ 32-1-205. Resolution of approval required

(1) A petition for the organization of a special district filed in any district court of competent jurisdiction pursuant to the provisions of section 32-1-301 shall be accompanied by a resolution approving the service plan of the proposed special district by the board of county commissioners of each county where the territory of the proposed special district lies or, where required pursuant to section 32-1-204.5, by a resolution of approval by the governing body of each municipality. If the boundaries of a proposed special district include territory within two or more counties, a resolution approving the service plan for such special district shall be required from the board of county commissioners of each county which has territory included in the proposed special district; but the board of county commissioners of each of the respective counties, in their discretion, may hold a joint hearing on the proposed special district in accordance with section 32-1-204.

(2) Except as provided in section 32-1-206, no petition for the organization of a special district shall be considered by any court in this state without the resolution of approval and the service plan required by this part 2. The approved service plan and the resolution of approval required by this part 2 shall be incorporated by reference in and appended to the order establishing the special district after all other legal procedures for the organization of the proposed special district have been complied with.



§ 32-1-206. Judicial review

(1) If the petitioners for the organization of a proposed special district fail to secure such resolution of approval in the first instance or on remand from any board of county commissioners or, where required pursuant to section 32-1-204.5, from the governing body of any municipality, the petitioners may request the court to review such action. If the court determines such action to be arbitrary, capricious, or unreasonable, the court shall remand the matter back to the board of county commissioners or to the governing board of the municipality for further action with specific direction as necessary to avoid the arbitrary, capricious, or unreasonable result. Another public hearing shall be held with notice to interested parties as defined in section 32-1-204 (1).

(2) If the service plan is approved by the board of county commissioners, any interested party as defined in section 32-1-204 (1), if such party had appeared and presented its objections before the board of county commissioners, shall be given notice and have the right to appear and be heard at the hearing on the court petition for the organization of the special district, and the court may dismiss the court petition upon a determination that the decision of the board of county commissioners was arbitrary, capricious, or unreasonable.



§ 32-1-207. Compliance - modification - enforcement

(1) Upon final approval by the court for the organization of the special district, the facilities, services, and financial arrangements of the special district shall conform so far as practicable to the approved service plan.

(2) (a) After the organization of a special district pursuant to the provisions of this part 2 and part 3 of this article, material modifications of the service plan as originally approved may be made by the governing body of such special district only by petition to and approval by the board of county commissioners or the governing body of the municipality that has adopted a resolution of approval of the special district pursuant to section 32-1-204.5 or 32-1-204.7 in substantially the same manner as is provided for the approval of an original service plan; but the processing fee for such modification procedure shall not exceed two hundred fifty dollars. Such approval of modifications shall be required only with regard to changes of a basic or essential nature, including but not limited to the following: Any addition to the types of services provided by the special district; a decrease in the level of services; a decrease in the financial ability of the district to discharge the existing or proposed indebtedness; or a decrease in the existing or projected need for organized service in the area. Approval for modification shall not be required for changes necessary only for the execution of the original service plan or for changes in the boundary of the special district; except that the inclusion of property that is located in a county or municipality with no other territory within the special district may constitute a material modification of the service plan or the statement of purposes of the special district as set forth in section 32-1-208. In the event that a special district changes its boundaries to include territory located in a county or municipality with no other territory within the special district, the special district shall notify the board of county commissioners of such county or the governing body of the municipality of such inclusion. The board of county commissioners or the governing body of the municipality may review such inclusion and, if it determines that the inclusion constitutes a material modification, may require the governing body of such special district to file a modification of its service plan in accordance with the provisions of this subsection (2).

(b) Except as otherwise described in paragraph (d) of this subsection (2), a special district shall not furnish domestic water or sanitary sewer service directly to residents and property owners in unincorporated territory located in a county that has not approved the special district's service plan unless the special district notifies the board of county commissioners of the county of its plan to furnish domestic water or sanitary sewer service directly to residents and property owners in the county and receives approval from the board to do so. Within forty-five days of receiving the notification, the board may review the special district's planned action and may, in its own discretion and following notice by the board, require a public hearing prior to giving approval of the planned action, prior to which hearing the governing body of the special district shall provide such information and data as the board reasonably requests. Failure to provide information as requested by the board is grounds for the board to delay the public hearing until the board receives the information. The board shall either approve or deny the proposed action within one hundred twenty days of the public hearing.

(c) Before approving a planned special district action described in paragraph (b) of this subsection (2), the board of county commissioners of a county shall, not less than forty-five days prior to the first meeting of the board at which the approval specified in paragraph (b) of this subsection (2) may be given, provide public notice in the manner that the county requires of the possible approval within the newly described area to be served. The notice is required to include specific notification that any property owner wishing to have his or her property excluded from the proposed area to be served shall, not later than forty days from the first public notice, request that his or her property be excluded from the proposed area to be served by the special district. The board is not limited in its action with respect to exclusion of territory based on the request. A request for exclusion shall include a legal description of the property subject to the request, and the board shall act upon the request before taking final action on the request for approval pursuant to paragraph (b) of this subsection (2).

(d) The requirements detailed in paragraphs (b) and (c) of this subsection (2) do not apply in the following circumstances:

(I) A special district provides domestic water or sanitary sewer service only to private property owners pursuant to written agreement between the special district and the property owners;

(II) A special district provides domestic water or sanitary sewer service within the boundaries of another governmental entity, including, without limitation, a city, a municipality, or another special district, pursuant to an intergovernmental agreement;

(III) A special district provides any storm drainage or storm sewer services or facilities within the county; or

(IV) Domestic water service and sanitary sewer service is being provided, or a water or sanitary sewer service area extension has been approved by the county into which the service area is to be expanded, within unincorporated territory located in the county as of May 11, 2012.

(3) (a) Any material departure from the service plan as originally approved or, if the same has been modified, from the service plan as modified, which constitutes a material modification thereof as set forth in subsection (2) of this section, may be enjoined by the court approving the organization of such special district upon its own motion, upon the motion of the board of county commissioners or governing body of a municipality from which a resolution of approval is required by this part 2, or upon the motion of any interested party as defined in section 32-1-204 (1).

(b) No action may be brought to enjoin the construction of any facility, the issuance of bonds or other financial obligations, the levy of taxes, the imposition of rates, fees, tolls and charges, or any other proposed activity of the special district unless such action is commenced within forty-five days after the special district has published notice of its intention to undertake such activity. Such notice shall describe the activity proposed to be undertaken by the special district and provide that any action to enjoin such activity as a material departure from the service plan must be brought within forty-five days from publication of the notice. The notice shall be published one time in a newspaper of general circulation in the district. The district shall also provide notice to the district court. On or before the date of publication of the notice, the district shall also mail notice to the board of county commissioners or governing body of a municipality from which a resolution is required by this part 2.

(c) A board of county commissioners may request any special district located wholly or partially within the county's unincorporated area, and the governing body of any municipality may request any special district located wholly or partially within the municipality's boundaries, to file, not more than once a year, a special district annual report. The annual report shall be filed with the board of county commissioners, any municipality in which the special district is wholly or partially located, the division, and the state auditor, and such report shall be deposited with the county clerk and recorder for public inspection, and a copy of the report shall be made available by the special district to any interested party pursuant to section 32-1-204 (1). If a special district files an annual report pursuant to this paragraph (c), such report shall include but shall not be limited to information on the progress of the special district in the implementation of the service plan. The board of county commissioners or the governing body of the municipality may review the annual reports in a regularly scheduled public meeting, and such review shall be included as an agenda item in the public notice for such meeting.

(d) Any special district created on or after July 1, 1991, shall annually file the report specified in paragraph (c) of this subsection (3) with the board of county commissioners or the governing body of the municipality that has adopted a resolution of approval of the special district pursuant to section 32-1-204.5 or 32-1-204.7 for five years after its organization and for succeeding annual periods, if so requested by the board of county commissioners or the governing body of the municipality. The annual report shall also be filed with the division and with the state auditor. The state auditor shall review the annual report and report any apparent decrease in the financial ability of the district to discharge its existing or proposed indebtedness in accordance with the service plan to the division. In such event, the division shall confer with the board of the special district and the board of county commissioners or the governing body of the municipality regarding such condition. The division may establish a standard form for the annual report that the board of a special district may elect to use.

(4) In the case of a health service district, a change in service by the district shall not be deemed material unless the change affects the license or certificate of compliance issued by the department of public health and environment. A health service district shall be exempt from paragraphs (b) and (c) of subsection (3) of this section.



§ 32-1-208. Statement of purposes - districts without service plans

(1) On or before July 1, 1986, any special district which does not have a service plan approved pursuant to this part 2 shall file a statement of purposes in the form set forth in subsection (2) of this section with the board of county commissioners of each county and governing body of each municipality which has territory included within the boundaries of the special district and with the division. The statement of purposes shall be accepted by such board of county commissioners and by such governing body of each municipality without any requirement for hearing thereon. The following documents shall be deemed to be the statement of purposes required by this section for any special district which does not have a service plan approved pursuant to this part 2 because it was at the time of organization confined exclusively within the boundaries of a municipality, and no new statement of purposes need be filed by the special district except as required by subsection (3) of this section:

(a) The petition for organization;

(b) The resolution or ordinance of the governing body of the municipality approving the special district;

(c) Any agreements between the municipality and the district; and

(d) Any plans filed with the municipality describing the services to be provided by the special district.

(2) The statement of purposes required under this section shall describe the purposes for which the special district was organized, the services and facilities provided or to be provided by the special district, and the areas served or to be served by the special district.

(3) Any statement of purposes filed by a special district pursuant to this section shall be subject to the requirements of and may be modified in the manner provided in section 32-1-207. The board shall notify the board of county commissioners or the governing body of any municipality in which the special district is wholly or partially located of any proposed increase in the indebtedness of the district.

(4) The provisions of this section shall not apply to health service districts.



§ 32-1-209. Submission of information

If a special district fails either to file a special district annual report pursuant to section 32-1-207 (3)(c) or to provide any information required to be submitted pursuant to section 32-1-104 (2) within nine months of the date of the request for such information, the board of county commissioners of any county or the governing body of any municipality in which the special district is located, after notice to the affected special district, may notify any county treasurer holding moneys of the special district and authorize the county treasurer to prohibit release of any such moneys until the special district complies with such requirements.






Part 3 - Organization

§ 32-1-301. Petition for organization

(1) After approval of the service plan pursuant to section 32-1-205 or 32-1-206 or after approval of the petition by the governing body of a municipality pursuant to section 32-1-205, the persons proposing the organization of a special district may file a petition for organization in the district court vested with jurisdiction of the county in which all or part of the real property in the proposed special district is situated. The petition shall be signed by not less than thirty percent or two hundred of the taxpaying electors of the proposed special district, whichever number is smaller. Notwithstanding any other provision of law, only those signatures obtained after the approval of the service plan pursuant to section 32-1-205 or 32-1-206 or after approval of the petition by the governing body of a municipality pursuant to section 32-1-205 shall be considered by the district court in making the evidentiary finding concerning the required number of taxpaying electors of the proposed special district that is required by section 32-1-305 (1).

(2) The petition shall set forth:

(a) The type of service to be provided by the proposed special district and the name of the proposed special district, consisting of a chosen name preceding one of the following phrases:

(I) Ambulance district;

(I.1) Fire protection district;

(II) Health service district;

(III) Metropolitan district;

(IV) Park and recreation district;

(V) Sanitation district;

(VI) Water and sanitation district;

(VII) Water district;

(VIII) Tunnel district;

(IX) Mental health care service district;

(X) Health assurance district.

(b) A general description of the facilities and improvements, if any, to be constructed, installed, or purchased for the special district;

(c) A statement as to whether the proposed special district lies wholly or partly within another special district or municipality;

(d) The estimated cost of the proposed facilities and improvements;

(d.1) The estimated property tax revenues for the district's first budget year;

(e) A general description of the boundaries of the special district or the territory to be included therein, with such certainty as to enable a property owner to determine whether or not his property is within the special district;

(f) If selected by the petitioners, a general description of the boundaries of director districts which shall have, as nearly as possible, the same number of eligible electors, which shall be as contiguous and compact as possible, and which shall be represented on the board by a director who is an eligible elector within the boundaries of the respective director district;

(g) A request for the organization of the special district;

(h) A request for the submission to the electors of the special district at the organizational election of any questions permitted to be submitted at such election pursuant to section 32-1-803.5.

(3) The petition shall be accompanied by a resolution approving the service plan as provided in section 32-1-205, unless the service plan has been approved by the court as provided in section 32-1-206 or unless such special district is confined exclusively within the boundaries of any existing municipality, and the governing body of the municipality has approved the petition for organization by resolution which shall be attached to the petition.



§ 32-1-302. Bond of petitioners

At the time of filing the petition or at any time subsequent thereto, and prior to the time of hearing on said petition, a bond shall be filed, with security approved by the court, or a cash deposit made sufficient to pay all expenses connected with the proceedings in case the organization of the special district is not effected. If at any time during the proceeding the court is satisfied that the bond first executed or the amount of cash deposited is insufficient in amount, it may require the execution of an additional bond or the deposit of additional cash within a time to be fixed, not less than ten days distant, and upon failure of the petitioner to execute or deposit the same, the petition shall be dismissed.



§ 32-1-303. Court jurisdiction - transfer of file - judge not disqualified

(1) (a) The district court sitting in or for any county in this state is vested with the jurisdiction to organize special districts which may be entirely within or partly within and partly without the judicial district in which said court is located. The court in and for the county in which the petition for the organization of a special district has been filed, for all purposes of this part 3 except as otherwise provided, shall thereafter maintain and have original and exclusive jurisdiction, coextensive with the boundaries of the special district and of the property proposed to be included in said special district or affected by said special district, without regard to the usual limits of its jurisdiction.

(b) If any special district by any reason whatsoever subsequently becomes situated entirely without a judicial district, the court on its motion or upon motion of the board shall transfer the entire file pertaining to the special district to the district court of the judicial district in which the major portion of the special district is then located, and said district court then shall have full jurisdiction over the special district in accordance with this article as if the proceedings had originally been filed there.

(2) No judge of the court wherein such petition is filed shall be disqualified to perform any duty imposed by this part 3 by reason of ownership of property within any proposed special district.



§ 32-1-304. Notice of court hearing

Except as otherwise provided in section 32-1-304.5, immediately after the filing of a petition, the court wherein the petition is filed, by order, shall fix a place and time, not less than twenty-one days nor more than forty-two days after the petition is filed, for hearing thereon. The clerk of the court shall cause notice by publication to be made of the pendency of the petition, the purposes and boundaries of the special district, and the time and place of hearing thereon. The clerk of the court shall also forthwith cause a copy of the notice to be sent by United States first-class mail or by electronic service using the e-filing system of the judicial department to the board of county commissioners of each of the several counties and to each party entitled to notice pursuant to section 32-1-206 (2). The notice must include a general description of the land contained within the boundaries of the proposed special district and information explaining methods and procedures for the filing of a petition for exclusion of territory pursuant to section 32-1-305 (3).



§ 32-1-304.5. Court hearing not required - health service district - health assurance district

(1) If the petition for organization filed with the court pursuant to section 32-1-301 is for a health service district or health assurance district, the court shall not hold a hearing or provide notice pursuant to section 32-1-304. In lieu of holding a hearing, the court shall review the petition for a health service district or health assurance district and the additional information submitted to the court pursuant to section 32-1-301. In addition, the court shall review the findings of the board of county commissioners pursuant to section 32-1-205 or the findings of the court pursuant to section 32-1-206, as applicable.

(2) The court shall complete the review of information required pursuant to subsection (1) of this section within thirty calendar days of receipt of the petition for a health service district or health assurance district. Within such period, the court shall determine whether the persons proposing the petition have complied with all of the statutory requirements for proposing a special district and that the required number of taxpaying electors of the proposed special district have signed the petition.

(3) If the court finds that the petition has not been signed and presented in conformity with this part 3, the court shall either dismiss said proceedings and adjudge the costs against the signers of the petition in the proportion it deems just and equitable or allow the petitioners an opportunity to correct any technical defects in the petition and refile the petition with the court. No appeal or other remedy shall lie from an order dismissing said proceedings. Nothing in this subsection (3) shall be construed to prevent the filing of a subsequent petition for similar improvements or for a similar special district, and the right to renew such proceedings is hereby expressly granted and authorized.

(4) The court shall not accept or act upon petitions filed by an owner of any real property within a proposed health service district or health assurance district stating reasons why the property should not be included therein and requesting that the property be excluded therefrom.

(5) If the court concludes that a petition for the organization of a health service district or health assurance district has been signed and presented in conformity with this part 3 and that the allegations of the petition are true, the court, by order duly entered of record, shall direct that the question of the organization of the special district be submitted at an election to be held for that purpose in accordance with the provisions of articles 1 to 13 of title 1, C.R.S. In such event, the provisions of section 32-1-305 (5), (6), and (7) shall apply to the election.



§ 32-1-305. Court hearing - election - declaration of organization

(1) Except as otherwise provided in section 32-1-304.5, on the day fixed for the hearing provided in section 32-1-304 or at an adjournment thereof, the court shall first ascertain, from such evidence which may be adduced, that the required number of taxpaying electors of the proposed special district have signed the petition. Notwithstanding any other provision of law, only those signatures obtained after the approval of the service plan pursuant to section 32-1-205 or 32-1-206 or after approval of the petition by the governing body of a municipality pursuant to section 32-1-205 shall be considered by the district court in making the evidentiary finding that the required number of taxpaying electors of the proposed special district have signed the petition in accordance with this subsection (1).

(2) Except as otherwise provided in section 32-1-304.5, upon said hearing, if the court finds that the petition has not been signed and presented in conformity with this part 3, it shall dismiss said proceedings and adjudge the costs against the signers of the petition in the proportion it deems just and equitable. No appeal or other remedy shall lie from an order dismissing said proceedings. Nothing in this subsection (2) shall be construed to prevent the filing of a subsequent petition for similar improvements or for a similar special district, and the right so to renew such proceedings is hereby expressly granted and authorized.

(3) Except as otherwise provided in section 32-1-304.5, anytime after the filing of the petition for the organization of a special district but no later than ten days before the day fixed for the hearing thereon, the owner of any real property within the proposed special district may file a petition with the court stating reasons why said property should not be included therein and requesting that said real property be excluded therefrom. The petition shall be duly verified and shall describe the property sought to be excluded. The court shall hear the petition and all objections thereto at the time of the hearing on the petition for organization and shall determine whether, in the best public interest, the property should be excluded or included in the proposed special district. The court shall exclude property located in any home rule municipality in respect to which a petition for exclusion has been filed by the municipality.

(4) Except as otherwise provided in section 32-1-304.5, upon the hearing, if it appears that a petition for the organization of a special district has been signed and presented in conformity with this part 3 and that the allegations of the petition are true, the court, by order duly entered of record, shall direct that the question of the organization of the special district be submitted at an election to be held for that purpose in accordance with articles 1 to 13.5 of title 1, C.R.S.

(5) At such election the voter shall vote for or against the organization of the special district and for five electors of the district who shall constitute the board of the special district, if organized.

(6) If a majority of the votes cast at said election are in favor of the organization and the court determines the election was held in accordance with articles 1 to 13.5 of title 1, C.R.S., the court shall declare the special district organized and give the special district the corporate name designated in the petition, by which it shall thereafter be known in all proceedings, and designate the first board elected. Thereupon the special district shall be a quasi-municipal corporation and a political subdivision of the state of Colorado with all the powers thereof.

(7) If an order is entered declaring the special district organized, such order shall be deemed final, and no appeal or other remedy shall lie therefrom. The entry of such order shall finally and conclusively establish the regular organization of the special district against all persons except the state of Colorado in an action in the nature of quo warranto commenced by the attorney general within thirty-five days after entry of such order declaring such special district organized and not otherwise. The organization of said special district shall not be directly or collaterally questioned in any suit, action, or proceeding except as expressly authorized in this subsection (7).



§ 32-1-305.5. Organizational election - new special district - first directors

(1) In the order authorizing the election, the court shall name either the clerk and recorder of the county in which the district is to be or another eligible elector of the state as the designated election official responsible for the conducting of the election.

(2) At the election, the eligible electors shall vote for or against the organization of the special district and for the members of the board who will serve if the special district is organized. The terms of office of the first directors shall be as follows:

(a) In the case of a five-member board, two directors shall serve until they or their successors are elected and qualified at the next regular special district election occurring in any year following that in which the special district was organized, and three shall serve until they or their successors are elected and qualified at the second regular special district election after organization.

(b) In the case of a seven-member board, three directors shall serve until they or their successors are elected and qualified at the next regular special district election occurring in any year following that in which the special district was organized, and four shall serve until they or their successors are elected and qualified at the second regular special district election after organization.

(3) The basic term of office for directors, after the original terms provided in subsection (2) of this section, shall be four years.

(4) A nomination for director to serve for either term may be made by self-nomination and acceptance form or letter, as provided in section 1-13.5-303, C.R.S., with the time and manner of filing such form or letter as directed in the order of the district court authorizing the election.

(5) If, after the results of the election are certified, the court finds that a majority of the votes cast at the election are in favor of organization, the court shall proceed with the order establishing the special district and shall issue certificates of election for the directors elected.



§ 32-1-306. Filing decree

Within thirty days after the special district has been declared organized by the court, the special district shall transmit to the county clerk and recorder in each of the counties in which the special district or a part thereof extends certified copies of the findings and the order of the court organizing said special district. The same shall be recorded by the county clerk and recorder in each county as provided in section 32-1-105. A copy of the approved service plan of the district shall be delivered to each such county clerk and recorder, who shall retain the service plan as a public record for public inspection. In addition, a copy of the service plan, together with a copy of the court's findings and order, shall be filed with the division as provided in section 32-1-105, and a map of the special district shall be filed with the county assessor in each county in which the special district or a part thereof extends and with the division according to the standards of the division. On or before January 1, 2010, a special district shall file a current, accurate map of its boundaries with the county clerk and recorder in each of the counties in which the special district or a part thereof extends. A special district shall maintain a current, accurate map of its boundaries and shall provide for such map to be on file with the county assessor, the clerk and recorder, and the division on or before January 1 of each year.



§ 32-1-307. Park and recreation districts - metropolitan districts providing parks and recreational facilities or programs - exclusion proviso

(1) Any provision of this part 3 to the contrary notwithstanding, no tract of land of forty acres or more used primarily and zoned for agricultural uses shall be included in any park and recreation district or in any metropolitan district providing parks or recreational facilities and programs organized under this part 3 without the written consent of the owners thereof. No personal property which is situated upon real estate not included in such district shall be included within any park and recreation or metropolitan district. If, contrary to the provisions of this section, any such tract, parcel, or personal property is included in any park and recreation or metropolitan district, the owners thereof, on petition to the court, shall be entitled to have such property excluded from such district free and clear of any contract, obligation, lien, or charge to which it may be liable as a part of such district.

(2) If the use or zoning of any tract of land of forty acres or more lying within the boundaries of any park and recreation district or any metropolitan district providing parks or recreational facilities and programs organized under the provisions of this part 3 has been or is changed from agricultural use or zoning to any other use or zoning designation, such lands and the personal property thereon shall no longer be excluded from said district and shall be subject to all obligations, liens, or charges of such district on and after January 1 of the year following such change in use or zoning.

(3) When there is a change of use or zoning to any other use or zoning designation and the assessor of the county in which such lands are located is notified of a change, he shall give notification of such change to the secretary of the district. The district shall mail a notice of such action to the owner of the property at the address shown for such owner in the records of the county assessor's office.

(4) The district shall petition the appropriate district court for an order including the subject lands within the district, and the court, upon examining the proof of change of such use or zoning and finding that it complies with this section, shall enter an order including said lands within the district. The district shall have a certified copy of said order recorded by the county clerk and recorder and shall file a copy with the county assessor.



§ 32-1-308. Applicability of article to existing districts and validation - districts being organized

(1) The provisions of this article which become effective July 1, 1981, shall apply to all special districts existing on June 30, 1981, or organized thereafter; except that any such existing district need not obtain a name change to conform to this article and that any district may continue to operate for the purpose or purposes for which it was organized.

(2) Any proceedings for the organization of a special district which were commenced prior to July 1, 1981, may continue pursuant to the laws in effect at the time such organization was commenced until the district court has declared the district organized. Thereafter, the special district shall be subject to the provisions of this article. Any such organizational proceedings which are dismissed by the board of county commissioners or by the district court and which are recommenced after July 1, 1981, shall be governed by the provisions of this article.






Part 4 - Inclusion of Territory

§ 32-1-401. Inclusion of territory - procedure

(1) (a) The boundaries of a special district may be altered by the inclusion of additional real property by the fee owner or owners of one hundred percent of any real property capable of being served with facilities of the special district filing with the board a petition in writing requesting that such property be included in the special district. The petition shall set forth a legal description of the property, shall state that assent to the inclusion of such property in the special district is given by the fee owner or owners thereof, and shall be acknowledged by the fee owner or owners in the same manner as required for conveyance of land.

(b) The board shall hear the petition at a public meeting after publication of notice of the filing of such petition, the place, time, and date of such meeting, the names and addresses of the petitioners, and notice that all persons interested shall appear at such time and place and show cause in writing why the petition should not be granted. The board may continue such hearing to a subsequent meeting. There shall be no withdrawal from a petition after publication of notice by the board without the consent of the board. The failure of any municipality or county which may be able to provide service to the real property therein described or of any person in the existing special district to file a written objection shall be taken as an assent to the inclusion of the area described in the notice.

(c) (I) The board shall grant or deny the petition, in whole or in part, with or without conditions, and the action of the board shall be final and conclusive, except as provided in subparagraph (II) of this paragraph (c). If a municipality or county has filed a written objection to such inclusion, the board shall not grant the petition as to any of the real property to which adequate service is, or will be, available from such municipality or county within a reasonable time and on a comparable basis. If a petition is granted as to all or any of the real property therein described, the board shall make an order to that effect and file the same with the clerk of the court, and the court shall thereupon order the property to be included in the special district.

(II) A municipality or county which has filed a written objection to such inclusion and which can provide adequate service to the real property described in the petition within a reasonable time and on a comparable basis may bring an action in the court, commenced within thirty days after entry of the order of the board, to determine whether the action of the board granting the inclusion was arbitrary, capricious, or unreasonable.

(2) (a) In addition to the procedure specified in subsection (1) of this section, the boundaries of a special district may be altered by the inclusion of additional real property by:

(I) Not less than twenty percent or two hundred, whichever number is smaller, of the taxpaying electors of an area which contains twenty-five thousand or more square feet of land filing a petition with the board in writing requesting that such area be included within the special district; but no single tract or parcel of property constituting more than fifty percent of the total area to be included may be included in any special district without the consent of the owner thereof; the petition shall set forth a legal and a general description of the area to be included and shall be acknowledged in the same manner as required for conveyance of land; or

(II) The board adopting a resolution proposing the inclusion of a specifically described area; but no single tract or parcel of property constituting more than fifty percent of the total area to be included may be included in any special district without the consent of the owner thereof.

(b) The board shall hear the petition or resolution at a public meeting after publication of notice of the filing of such petition or adoption of such resolution, the place, time, and date of such meeting, the names and addresses of the petitioners, if applicable, the description of the area proposed for inclusion, and notice that all persons interested and a municipality or county which may be able to provide service to the real property therein described shall appear at the time and place stated and show cause in writing why the petition should not be granted or the resolution not finally adopted. The board may continue such hearing to a subsequent meeting. There shall be no withdrawal from a petition after publication of notice by the board without the consent of the board. The failure of any person in the existing special district to file a written objection shall be taken as an assent on his part to the inclusion of the area described in the notice.

(c) The board shall grant or deny the petition or finally adopt the resolution, in whole or in part, with or without conditions, and the action of the board shall be final and conclusive, except as provided in paragraph (d) of this subsection (2). If a municipality or county has filed a written objection to such inclusion, the board shall not grant the petition as to any of the real property to which adequate service is, or will be, available from such municipality or county within a reasonable time and on a comparable basis.

(d) If the petition is granted or the resolution finally adopted, the board shall make an order to that effect and file the same with the clerk of the court. A municipality or county which has filed a written objection to the inclusion and which can provide adequate service to the real property described in the petition within a reasonable time and on a comparable basis may bring an action in the court, commenced within thirty days after entry of the order of the board, to determine whether the action of the board granting the inclusion was arbitrary, capricious, or unreasonable. The court shall direct that the question of inclusion of the area within the special district be submitted to the eligible electors of the area to be included and shall order the secretary to give published notice, as provided in part 2 of article 5 and article 13.5 of title 1, C.R.S., of the time and place of the election and of the question to be submitted, together with a summary of any conditions attached to the proposed inclusion. The election shall be held within the area sought to be included and shall be held and conducted, and the results thereof determined, in the manner provided in articles 1 to 13.5 of title 1, C.R.S. The ballot shall be prepared by the designated election official and shall contain the following words:

"Shall the following described area become a part of the ................. district upon the following conditions, if any?

(Insert description of area) (Insert accurate summary of conditions)

For inclusion .......

Against inclusion ........"

(e) If a majority of the votes cast at the election are in favor of inclusion and the court determines the election was held in accordance with articles 1 to 13.5 of title 1, C.R.S., the court shall enter an order including any conditions so prescribed and making the area a part of the special district. The validity of the inclusion may not be questioned directly or indirectly in any suit, action, or proceeding, except as provided in article 11 of title 1, C.R.S.

(f) Nothing in this part 4 shall permit the inclusion in a district of any property which could not be included in the district at the time of its organization without the written consent of the owners thereof, unless the owners of such property shall consent in writing to the inclusion of such property in the district as prayed for in said petition or unless such property is no longer excludable pursuant to the provisions of section 32-1-307 (2).

(g) Nothing in this part 4 shall permit the inclusion in a special district of any property if a petition objecting to the inclusion and signed by the owners of taxable real and personal property, which property equals more than fifty percent of the total valuation for assessment of all taxable real and personal property to be included, is filed with the board no later than ten days prior to the public meeting held under paragraph (b) of this subsection (2).

(3) Not more than thirty days nor less than twenty days prior to a meeting of the board held pursuant to paragraph (b) of subsection (1) of this section or paragraph (b) of subsection (2) of this section, the secretary of the special district shall send letter notification of the meeting to the property owners within the area proposed to be included within the special district as listed on the records of the county assessor on the date requested unless the petitioners represent one hundred percent of the property owners. The notification shall indicate that it is a notice of a meeting for consideration of the inclusion of real property within a special district and shall indicate the date, time, location, and purpose of the meeting, a reference to the type of special district proposed for inclusion, the maximum mill levy, if any, or stating that there is no maximum that may be imposed if the proposed area is included within the special district, and procedures for the filing of a petition for exclusion pursuant to section 32-1-203 (3.5). Except as provided in this subsection (3), the mailing of the letter notification to all addresses or post office box addresses within the area proposed to be included within the special district shall constitute a good-faith effort to comply with this section, and failure to notify all electors thereby shall not provide grounds for a challenge to the meeting being held.

(4) Nothing in this part 4 shall be construed to permit the inclusion in a special district of any real property located in a city and county unless the governing body of such city and county has adopted a resolution of approval authorizing such inclusion pursuant to section 32-1-204.5 or waives its right to require such resolution in its sole discretion. Any resolution of approval so adopted or waiver so given shall be appended to any petition filed pursuant to paragraph (a) of subsection (1) of this section or subparagraph (I) of paragraph (a) of subsection (2) of this section.



§ 32-1-401.5. Fire protection districts - inclusion of personalty

(1) An owner of taxable personal property, situate on real property excluded from a fire protection district, capable of being served with facilities of the special district may file with the board a petition in writing requesting that such property be included in the special district. The petition shall set forth an accurate description of the taxable personal property owned by the petitioner to be included and shall state that assent to the inclusion of such property in the special district is given by the signer, being the owner of such property. The petition shall be acknowledged in the same manner as required for conveyance of land.

(2) The board shall hear the petition at a public meeting after publication of notice of the filing of such petition, the place, time, and date of such meeting, the names and addresses of the petitioners, and that all persons interested shall appear at such time and place and show cause in writing why the petition should not be granted. The board may continue such hearing to a subsequent meeting. There shall be no withdrawal from a petition after consideration by the board, nor shall further objections be filed except in case of fraud or misrepresentation.

(3) The board shall grant or deny the petition, in whole or in part, with or without conditions, and the action of the board shall be final and conclusive. If the petition is granted as to all or any of the property therein described, the board shall make an order to that effect and file the same with the clerk of the court, and the court shall thereupon order the property to be included in the special district.



§ 32-1-402. Effect of inclusion order

(1) The following shall be applicable to any proceeding for inclusion accomplished pursuant to this part 4:

(a) Nothing in this part 4 shall affect the validity of any area or property included or excluded from a special district by virtue of prior laws.

(b) After the date of its inclusion in a special district, such property shall be subject to all of the taxes and charges imposed by the special district and shall be liable for its proportionate share of existing bonded indebtedness of the special district; but it shall not be liable for any taxes or charges levied or assessed prior to its inclusion in the special district, nor shall its entry into the special district be made subject to or contingent upon the payment or assumption of any tax, rate, fee, toll, or charge, other than the taxes, rates, fees, tolls, and charges which are uniformly made, assessed, or levied for the entire special district, without the prior consent of the fee owners or approval of the electors of the area to be included.

(c) In any special district, the included property shall be liable for its proportionate share of annual operation and maintenance charges and the cost of facilities of the special district and taxes, rates, fees, tolls, or charges shall be certified and levied or assessed therefor. Nothing in this section shall prevent an agreement between a board and the owners of property sought to be included in a special district with respect to the fees, charges, terms, and conditions on which such property may be included.

(d) The change of boundaries of the special district shall not impair nor affect its organization, nor shall it affect, impair, or discharge any contract, obligation, lien, or charge on which it might be liable or chargeable had such change of boundaries not been made.

(e) The court order of any inclusion of territory accomplished pursuant to this part 4 shall be filed in accordance with the provisions of section 32-1-105.

(f) The special district's facility and service standards which are applied within the included area shall be compatible with the facility and service standards of adjacent municipalities.






Part 5 - Exclusion of Territory

§ 32-1-501. Exclusion of property by fee owners or board - procedure

(1) The boundaries of a special district, except health service districts, may be altered by the exclusion of real property by the fee owner or owners of one hundred percent of any real property situate in the special district filing with the board a petition requesting that such real property of the fee owner or owners be excluded and taken from the special district. The petition shall set forth a legal description of the property, shall state that assent to the exclusion of the property from the special district is given by the fee owner or owners thereof, and shall be acknowledged by the fee owner or owners in the same manner as required for conveyance of land. The petition shall be accompanied by a deposit of money sufficient to pay all costs of the exclusion proceedings.

(1.5) (a) In addition to the procedure specified in subsection (1) of this section, the board, through adoption of a resolution, may alter the boundaries of a fire protection district through the exclusion of real property from the district if the property to be excluded will be provided with the same service by another fire protection district or by a county fire improvement district and the board or governing body of that district has agreed by resolution to include the property into the district immediately after the effective date of the exclusion order.

(b) (I) Not more than forty-five days nor less than thirty days prior to a meeting of the board to consider final adoption of a resolution proposing property to be excluded, the secretary of the fire protection district shall send letter notification to the fee owner or owners of one hundred percent of all proposed real property to be excluded from the district as listed on the records of the county assessor on the date requested.

(II) The letter notification shall indicate that it is a notice of a meeting required to be held pursuant to subsection (2) of this section concerning the exclusion of the property from the district, shall indicate the date, time, and location of the meeting, and shall contain both a reference to the fire protection district or county fire improvement district proposed for inclusion and the current mill levy of the district, if any.

(III) The mailing of the letter notification to all addresses or post office box addresses within the area proposed to be excluded from the district shall constitute a good-faith effort to comply with this section, and failure to so notify all fee owners shall not provide grounds for a challenge to the meeting being held.

(2) The board shall hear the petition or resolution at a public meeting after publication of notice of the filing of the petition or preliminary adoption of the resolution, the place, time, and date of the meeting, the names and addresses of the petitioners, if applicable, a general description of the area proposed for exclusion, and notice that all persons interested shall appear at the designated time and place and show cause in writing why the petition should not be granted or the resolution should not be finally adopted. The board may continue the hearing to a subsequent meeting. There shall be no withdrawal from a petition after publication of notice by the board without the consent of the board. The failure of any person in the existing special district to file a written objection shall be taken as an assent on his or her part to the exclusion of the area described in the notice.

(3) The board shall take into consideration and make a finding regarding all of the following factors when determining whether to grant or deny the petition or to finally adopt the resolution or any portion thereof:

(a) The best interests of all of the following:

(I) The property to be excluded;

(II) The special district from which the exclusion is proposed;

(III) The county or counties in which the special district is located;

(b) The relative cost and benefit to the property to be excluded from the provision of the special district's services;

(c) The ability of the special district to provide economical and sufficient service to both the property to be excluded and all of the properties within the special district's boundaries;

(d) Whether the special district is able to provide services at a reasonable cost compared with the cost that would be imposed by other entities in the surrounding area to provide similar services in the surrounding area or by the fire protection district or county fire improvement district that has agreed to include the property to be excluded from the special district;

(e) The effect of denying the petition on employment and other economic conditions in the special district and surrounding area;

(f) The economic impact on the region and on the special district, surrounding area, and state as a whole if the petition is denied or the resolution is finally adopted;

(g) Whether an economically feasible alternative service may be available; and

(h) The additional cost to be levied on other property within the special district if the exclusion is granted.

(4) (a) (I) Except as provided in subparagraph (II) of this paragraph (a) and if the board, after considering all of the factors set forth in subsection (3) of this section, determines that the property described in the petition or resolution or some portion thereof should be excluded from the special district, it shall order that the petition be granted or that the resolution be finally adopted, in whole or in part.

(II) (A) If the property to be excluded from the special district will be served by a special district not yet organized, the board shall not order that the petition be granted or that the resolution be finally adopted until the special district has been organized pursuant to part 3 of this article.

(B) If the property to be excluded from the special district will be served by a fire protection district or county fire improvement district as provided in subsection (1.5) of this section, the board shall not order that the petition be granted or that the resolution be finally adopted until the fire protection district or county fire improvement district has adopted a resolution agreeing to include the property in the district immediately after the effective date of the exclusion order and has filed the resolution with the court.

(C) Notwithstanding any other provision of this article to the contrary, the property to be excluded may be included within the boundaries of the proposed special district.

(b) Upon granting the petition or finally adopting the resolution, the board shall file a certified copy of the order of the board excluding the property from the district with the clerk of the court, and, except as provided in paragraph (c) of this subsection (4), the court shall order the property to be excluded from the special district and, if applicable, included into the fire protection district or county fire improvement district that has previously agreed to include the property as provided in subsection (1.5) of this section.

(c) (I) If the property to be excluded from the special district will be served by a fire protection district or county fire improvement district that has previously agreed to include the property as provided in subsection (1.5) of this section and that has a higher mill levy than the special district and after the certified copy of the order of the board excluding the property from the district is filed with the clerk of the court, the court shall direct the question of excluding the area from the special district and including it in the fire protection district or county fire improvement district with a higher mill levy to the eligible electors of the area sought to be excluded. The court shall order the secretary to give published notice, as provided in part 2 of article 5 and article 13.5 of title 1, C.R.S., of the time and place of the election and of the question to be submitted, together with a summary of any conditions attached to the proposed exclusion. The election shall be held within the area sought to be excluded and shall be held and conducted, and the results thereof determined, in the manner provided in articles 1 to 13.5 of title 1, C.R.S. The ballot shall be prepared by the designated election official and shall contain the following words:

"Shall the following described area be excluded from the ------------ district, which has a current mill levy of ------------, and become a part of the ------------- district, which has a current mill levy of ------------, and upon the following conditions, if any?

(Insert general description of area) (Insert accurate summary of conditions)

For exclusion from ---------- district and inclusion

in ---------- district ------

Against exclusion from ---------- district -----"

(II) If a majority of the votes cast at the election pursuant to subparagraph (I) of this paragraph (c) are in favor of exclusion to become a part of another district and the court determines the election was held in accordance with articles 1 to 13.5 of title 1, C.R.S., the court shall enter an order with any conditions so prescribed excluding the area from the special district and including it in the fire protection district or county fire improvement district with a higher mill levy. The validity of the exclusion to become a part of another district may not be questioned directly or indirectly in any suit, action, or proceeding, except as provided in article 11 of title 1, C.R.S.

(d) The order of exclusion entered pursuant to paragraph (b) or (c) of this subsection (4) shall recite in the findings a description of any bonded indebtedness in existence immediately preceding the effective date of the order for which the excluded property is liable and the date that the bonded indebtedness is then scheduled to be retired. After July 1, 1993, failure of the order for exclusion to recite the existence and scheduled retirement date of the indebtedness, when due to error or omission by the special district, shall not constitute grounds for correction of the omission of a levy on the excluded property from the assessment roll pursuant to section 39-5-125, C.R.S.

(5) (a) If the board, after considering all of the factors set forth in subsection (3) of this section, determines that the property described in the petition or resolution should not be excluded from the special district, it shall order that the petition be denied or that the resolution be rescinded.

(b) (I) Any petition that is denied or resolution that is finally adopted may be appealed to the board of county commissioners of the county in which the special district's petition for organization was filed for review of the board's decision. The appeal shall be taken no later than thirty days after the decision.

(II) Upon appeal, the board shall consider the factors set forth in subsection (3) of this section and shall make a determination whether to exclude the properties mentioned in the petition or resolution based on the record developed at the hearing before the special district board.

(c) (I) Any decision of the board of county commissioners may be appealed for review to the district court of the county which has jurisdiction of the special district pursuant to section 32-1-303 within thirty days of such board's decision.

(II) On appeal, the court shall review the record developed at the hearing before the special district board and, after considering all of the factors set forth in subsection (3) of this section, shall make a determination whether to exclude the properties mentioned in the petition or resolution.



§ 32-1-502. Exclusion of property within municipality - procedure

(1) (a) The governing body of any municipality wherein territory within a special district is located, the board of any special district with territory within the boundaries of any municipality, or fifty percent of the fee owners of real property in an area of any municipality in which territory within a special district is located may petition the court for exclusion of the territory described in the petition from the special district. Within ten days after the filing of any petition for exclusion, the governing body of the municipality and the board shall be notified of the exclusion proceedings. The taxpaying electors shall be notified of the exclusion proceedings by publication. The governing body of the municipality, the board, and the taxpaying electors, as a class, shall be parties to the exclusion proceedings.

(b) The provisions of this section shall not apply to health service districts.

(c) The provisions of this section shall not apply in the event that the territory described in the petition for exclusion constitutes the entire territory of the special district.

(2) Subject to the provisions of subsection (5) of this section, the court shall hold a hearing on the petition and order the territory described in the petition or any portion thereof excluded from the special district if the following conditions are met:

(a) The governing body of the municipality agrees, by resolution, to provide the service provided by the special district to the area described in the petition on and after the effective date of the exclusion order.

(b) The service to be provided by the municipality will be the service provided by the special district in the territory described in the petition for exclusion.

(c) The governing body of the municipality and the board shall each submit a plan for the disposition of assets and continuation of services to all areas of the district. Said plans shall include, if applicable, provisions for the maintenance and continuity of facilities to be utilized by the territories both within and without the municipal boundaries and of services to all territories served or previously served by the special district. If the municipality and the special district agree upon a single plan and enter into a contract incorporating its provisions, the court shall review such contract, and if it finds the contract to be fair and equitable, the court shall approve the contract and incorporate its provisions into its exclusion order. The court's review of the provisions of the contract shall include, but not be limited to, consideration of the amount of the special district's outstanding bonds, the discharge by the municipality or the territory excluded from the special district of that portion of the special district's indebtedness incurred to serve the territory proposed for exclusion, the fair market value and source of special district facilities located within the territory proposed for exclusion, the facilities to be transferred which are necessary to serve the territory proposed for exclusion, the adequacy of the facilities retained by the special district to serve the remaining territory of the special district, the availability of the facilities transferred to the municipality for use, in whole or in part, in the remaining territory of the special district, the effect which the transfer of the facilities and assumption of indebtedness will have upon the service provided by the special district in territory which is not part of the exclusion, and the extent to which the exclusion reduces the services or facilities or increases the costs to users in the remaining territory of the special district.

(d) If the municipality and the special district are unable to agree upon a single plan, the court shall review the plans of the municipality and the special district and direct each to carry out so much of their respective plans in which there is no disagreement and make such other provisions as the court finds fair and equitable, and shall make such allocation of facilities, impose such responsibilities for the discharge of indebtedness of the special district, and impose such other conditions and obligations on the special district and the municipality which the court finds necessary to permit the exclusion of territory from the special district and the transfer of facilities which are necessary to serve the territory excluded without impairing the quality of service nor imposing an additional burden or expense on the remaining territory of the special district. For the purpose of making such determination, the criteria set forth in this paragraph (d) and paragraphs (b) and (c) of this subsection (2) shall be considered. The respective portions of the plans to be performed, the transfer of facilities, and the requirements for the discharge of indebtedness of the special district and other conditions and obligations imposed by the court shall be specifically set forth in the order excluding territory from the special district.

(3) (a) The following additional requirements shall be met before any court orders the exclusion of any area from any water, sanitation, or water and sanitation district or any metropolitan district providing water or sanitation services or both:

(I) Such district's outstanding bonds shall not exceed ten percent of the valuation for assessment of the taxable property in the remaining territory of the special district, or, as an alternative, the municipality or the territory excluded from the special district shall discharge that portion of the special district's indebtedness incurred to serve the territory proposed for exclusion or the municipality shall have entered into a contract to purchase the entire system or systems of such district at a price at least sufficient to pay in full all of the outstanding indebtedness of such district and all of the interest thereon.

(II) Provision shall be made that all areas of such district receive the service or services for which such district was organized in substantial compliance and fulfillment of the service plan of the district, if one exists, or in accordance with the petition for organization of such district if no service plan was originally adopted and approved pursuant to part 2 of this article.

(b) If an election in a water, sanitation, or water and sanitation district or a metropolitan district providing water or sanitation services or both has been held pursuant to subsection (7) of this section and the majority of votes cast favor the municipality providing the service, the municipality and such district shall enter into a contract for the municipality to assume full responsibility for the operation and maintenance of the entire system or systems of such district and to integrate said system or systems with those of the municipality to the largest extent possible. The terms and conditions of service and the rates to be charged by the municipality for said service under the contract shall be uniform with the terms, conditions, and rates for similar service provided by said municipality to other users within the municipality.

(4) If no election has been held pursuant to subsection (5) of this section, the following additional requirement shall be met before any court orders the exclusion of any area from any fire protection district: The quality of service including, but not limited to, the fire insurance costs for the improvements within the excluded area will not be adversely affected by such exclusion.

(5) (a) After the filing of a petition for exclusion under subsection (1) of this section, ten percent or one hundred of the eligible electors of the special district territory proposed for exclusion, whichever number is less, may petition the court for a special election to be held within the special district territory proposed for exclusion on the question of exclusion of the territory described in the petition for exclusion. If a petition for a special election is filed with the court and complies with this subsection (5), the court shall order a special election to be held only after it finds the conditions of paragraphs (a), (c), and (d) of subsection (2) and, if applicable, of subsection (3) or (4) of this section are met. The election shall be held and conducted, and the results thereof determined, in the manner provided in articles 1 to 13.5 of title 1, C.R.S. The special district shall bear the costs of the election.

(b) If a majority of the electors voting at such election approve the question of exclusion, the court shall order the territory excluded from the special district in accordance with its findings on the conditions specified in subsection (2) and, if applicable, of subsection (3) or (4) of this section. If a majority of those voting do not approve the question, the court shall conclusively terminate the exclusion proceeding.

(6) Any order for exclusion of territory from a special district shall become effective on January 1 next following the date the order is entered by the court. The order for exclusion shall recite in the findings a description of any bonded indebtedness in existence immediately preceding the effective date of the order for which the excluded property is liable and the date that such bonded indebtedness is then scheduled to be retired. After July 1, 1993, failure of the order for exclusion to recite the existence and scheduled retirement date of such indebtedness, when due to error or omission by the special district, shall not constitute grounds for correction of the omission of a levy on the excluded property from the assessment roll pursuant to section 39-5-125, C.R.S.

(7) (a) After any exclusion of territory under this section, the court may order an election of the electors of the portion of the special district remaining to determine whether they desire the municipality to provide the service provided by the special district if either of the following conditions exists:

(I) More than fifty percent of the territory within the special district as it existed prior to such exclusion has been excluded; or

(II) The valuation for assessment of the area of the excluded territory is greater than the valuation for assessment of the area of the remaining territory in the special district.

(b) If a majority of the electors voting at such election approve the question requiring the municipality to provide such service, the court shall request the governing body of the municipality and the board to enter into a contract which will govern the providing of the service. The terms and conditions of the contract shall be reviewed and approved by the court, but in no event shall the terms, rates, and conditions be less equitable than for services supplied by a municipality to any other users within the municipality. The court's review of the contract or, if the municipality and the special district after good faith negotiations are unable to agree upon a contract, the court's order shall be in accordance with the criteria set forth in paragraphs (b), (c), and (d) of subsection (2) of this section. The special district shall continue in existence for the purpose of fulfilling any obligation imposed upon it by the contract with the municipality or otherwise.

(c) Any election held pursuant to this subsection (7) shall be held and conducted, and the results thereof determined, in the manner provided in articles 1 to 13 of title 1, C.R.S.



§ 32-1-503. Effect of exclusion order

(1) Territory excluded from a special district pursuant to the provisions of this part 5 shall not be subject to any property tax levied by the board for the operating costs of the special district. For the purpose of retiring the special district's outstanding indebtedness and the interest thereon existing at the effective date of the exclusion order, the special district shall remain intact, and the excluded territory shall be obligated to the same extent as all other property within the special district but only for that proportion of such outstanding indebtedness and the interest thereon existing immediately prior to the effective date of the exclusion order. The board shall levy annually a property tax on all such excluded and remaining property sufficient, together with other funds and revenues of the special district, to pay such outstanding indebtedness and the interest thereon. The board is also empowered to establish, maintain, enforce, and, from time to time, modify such service charges, tap fees, and other rates, fees, tolls, and charges, upon residents or users in the area of the special district as it existed prior to the exclusion, as may in the discretion of the board be necessary to supplement the proceeds of said tax levies in the payment of the outstanding indebtedness and the interest thereon. In no event shall excluded territory of a special district become obligated for the payment of any bonded indebtedness created after the date of the court's exclusion order.

(2) The change of boundaries of the special district shall not impair nor affect its organization, nor shall it affect, impair, or discharge any contract, obligation, lien, or charge on which it might be liable or chargeable had such change of boundaries not been made.

(3) Notice of the court order of any exclusion accomplished pursuant to this part 5 shall be given in accordance with the provisions of section 32-1-105.






Part 6 - Consolidation

§ 32-1-601. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Concurring resolution" means a resolution passed in accordance with this part 6 by the board of any special district for the purpose of accepting the consolidation resolution.

(2) "Consolidated district" means a quasi-municipal corporation of this state resulting from the consolidation of two or more special districts; or resulting from the consolidation of one or more of the services of two or more special districts, one of which is not a metropolitan district, which consolidation of services may include the consolidation of all services of a special district with only specified services of one or more special districts; or resulting from the consolidation of one or more of the services of two or more metropolitan districts and may include the consolidation of all services of a metropolitan district with only specified services of another metropolitan district. If a district which provides a single service or water and sanitation services consolidates its service or services with another single service district, no new separate district may be formed.

(3) "Consolidation resolution" means a resolution passed in accordance with this part 6 by a board of any special district for the purpose of initiating the consolidation of two or more such special districts into a single and consolidated district, the consolidation of one or more of the services of two or more special districts, one of which is not a metropolitan district, or the consolidation of one or more of the services of two or more metropolitan districts.



§ 32-1-602. Procedure for consolidation

(1) (a) Two or more special districts may be consolidated into a single consolidated district, and such consolidation may occur between or among such districts whether or not they were originally organized for the same purpose and whether or not such districts are contiguous.

(b) Two or more special districts may consolidate one or more of their services whether or not they were originally organized for the same purpose and whether or not such districts are contiguous.

(2) Consolidation may be accomplished in the following manner:

(a) The board of any special district shall pass a consolidation resolution declaring that such district and any specified special district or districts are so situated that all such districts may operate or that one or more specified services of each of the districts may be operated effectively and economically as a consolidated district and that the public health, safety, prosperity, and general welfare of the inhabitants of the special district initiating the consolidation will be better served by the consolidation of such districts or services. The resolution shall also state the proposed name of the proposed consolidated district, the special districts or services to be included within the proposed consolidated district, whether the board of the consolidated district will have five or seven directors, any special conditions that may attach to the consolidated district, and the time limit within which the included special districts must approve the consolidation resolution in order to be included within the proposed consolidated district. Such time limit shall be not later than six months after the date of such resolution.

(b) After receipt of such consolidation resolution and prior to the time limit fixed in the consolidation resolution, the board of each of the special districts named in the resolution proposing the consolidation, other than the special district initiating the proposed consolidation, shall pass a resolution either concurring in the consolidation or rejecting the same and shall send a copy of such resolution to the special district initiating the consolidation.

(c) Each special district desiring to be included or have its service or services included within the consolidated district shall file the concurring resolution with the initiating special district. If one or more special districts sought to be included in the initiating resolution file concurring resolutions stating that such consolidated district will promote the public health, safety, prosperity, and general welfare of the inhabitants within the concurring special districts, the initiating special district, within thirty days after the date of the receipt of all concurring resolutions, shall file with the board of county commissioners of each county having territory within one or more of the districts and in the court wherein the organization petition of the initiating special district was filed a copy of such consolidation resolution and the concurring resolutions of the other special districts seeking consolidation of the districts or the specified services. Any proposed consolidated district which is subject to the provisions of part 2 of this article pursuant to section 32-1-607 (6) shall first obtain approval of the service plan in accordance with the provisions of part 2 of this article. Any special district rejecting the consolidation resolution shall not thereafter be included in any consolidation proceedings then pending.

(d) When the consolidation resolution and one or more concurring resolutions are filed in court, the court shall fix a date, not less than thirty days nor more than forty days after the date of filing, within which time a hearing shall be held to determine the legality of the proposed consolidation. Notice of the filing of the resolutions and of the date fixed for hearing objections to the proposed consolidation shall be given by publication, and written notice shall be provided to the governing body of any municipality entitled to notice pursuant to section 32-1-607 (6). No pleadings shall be filed by any special district involved, but any eligible elector of, the fee owner of any real property situated within, or any county or municipality having territory within any of the special districts involved in the proposed consolidation which desires to oppose the consolidation or the inclusion of property or territory in a consolidated district shall file a written and verified petition in the court five days prior to the hearing date and serve copies thereof upon each of the special districts desiring consolidation. The petition shall set forth clearly and concisely the objections of the petitioner, which objections shall be limited to the failure of any initiating district or concurring district to comply with this part 6, or, in a consolidation of services proceeding, duplication of service to the petitioner's property or territory by an existing municipality or special district not part of the proposed consolidated district or the provision of new and unwanted service to the petitioner's property by the proposed consolidated district. The court shall hear the petition and all objections to it at the time of the hearing on the consolidation resolution and the concurring resolutions and shall determine whether, in the general public interest and subject to the requirements of section 32-1-503, the property should be excluded or included in the proposed consolidated district.

(e) At the hearing, if the court finds that the consolidation resolution and the concurring resolutions have been properly filed and that the board of each special district desiring to be consolidated or desiring to have specified services consolidated has proceeded in accordance with this part 6, the court shall enter an order ex parte setting an election within each of the consolidating special districts for the approval of the consolidated district by the eligible electors affected by the consolidation at the next regular special district or special election, which shall be held and conducted pursuant to articles 1 to 13.5 of title 1, C.R.S. The order shall require publication of notice as required by section 1-13.5-510, C.R.S., specifying the name of the consolidated district; the names of the special districts to be consolidated or the name of the district into which specific services are to be consolidated and the names of the special districts presently empowered to provide the services; a summary of any special conditions that may attach to the consolidated district, including any preconsolidation agreements and the provisions included therein regarding the assumption of debt and the approval of any financial obligation, including accrued unfunded pension liability, as debt to remain payable by the taxpayers of the consolidating special district which incurred the obligation or maintained the pension plan to which the accrued unfunded liability attaches; if the consolidated district may be granted the powers of a metropolitan district, the effect of the change and the services a metropolitan district may provide, including any change in maximum mill levies set forth in section 32-1-1101 (1), or, if the mill levy is unlimited, the fact that there is no mill levy limit established by statute; and the area to be included within the consolidated district, which shall be all of the area originally contained within the organization order for each individual special district, together with all areas contained in any inclusions, the consolidated area not to include any area excluded by any special district being so consolidated or by the court pursuant to paragraph (d) of this subsection (2). If two or more districts are to be consolidated and if the consolidated district is to assume metropolitan district powers, the court shall order that the eligible electors vote separately on the question of consolidation and the question of granting the consolidated district the powers of a metropolitan district. If the eligible electors approve consolidation but reject the granting of metropolitan district powers, the consolidated district shall have only those powers granted single-purpose districts providing the same services. If all or part of the outstanding bonded indebtedness of all of the consolidating special districts is to be assumed by the consolidated district, the court shall also order that the eligible electors vote separately on the question of consolidation and the question of assuming the indebtedness at the consolidation election. If the eligible electors approve consolidation but reject the assumption of indebtedness by the consolidated district, the outstanding bonded indebtedness shall remain the obligation of the special district which incurred the bonded indebtedness and shall be paid and discharged by the taxpayers having taxable property within the boundaries of the indebted special district. If a preconsolidation agreement provides that the consolidation shall be contingent upon assumption of debt by the consolidated district, then the consolidation shall not be approved unless the assumption of indebtedness is approved by the eligible electors. If any financial obligation of one or more of the consolidating districts is to be submitted to the electors for approval as debt, the court shall also order that the electors vote separately on the question of consolidation and the question of approval of each financial obligation as debt, which issue shall be presented to the electors in accordance with the provisions of section 32-1-606.5. If the electors approve consolidation but do not approve the treatment of one or more financial obligations as debt, the financial obligations not so approved shall be assumed by the consolidated district in the same manner as other obligations of consolidating districts are assumed, unless a preconsolidation agreement providing that the consolidation shall be contingent upon the approval regarding treatment of the financial obligation as debt, in which case the consolidation shall not be approved. The area of the consolidated district after the election shall be the total area of the special districts consolidated existing as of the date of the court order. No appeal shall lie from any orders of the court.

(f) Approval by a majority of the eligible electors voting in the election within each of the consolidating special districts concerning the consolidation of the special districts or specified services shall be deemed to conclusively establish the consolidated district against all persons except the state of Colorado which, within thirty-five days after the election, may contest the consolidation or the election in an action in the nature of a writ of quo warranto. Otherwise, the consolidation of the districts or services and the organization of the consolidated district shall not directly or indirectly be questioned in any action or proceeding.

(3) Any proceeding for consolidation undertaken pursuant to this section which is not approved shall not operate as a bar to any subsequently proposed consolidation of one or more of the special districts or services named in the consolidation resolution with any other special district or with each other. The provisions of section 32-1-106 shall not apply to any subsequently proposed consolidation.



§ 32-1-602.5. Consolidation and review by administrative action

Whenever the division finds, upon its own investigation or upon the receipt of information from any source, that the consolidation, restructuring of services, or other changes in the operations of one or more special districts would be in the best interests of the residents of the special districts or will improve the quality of services or lower the costs of services, the division may review the operations and performance of such special districts and issue recommendations. The division may require one or more special district boards to hold a public meeting to discuss the operations and performance of such special districts. If such public meeting involves two special district boards and both boards agree that consolidation is appropriate, they shall commence consolidation procedures pursuant to section 32-1-602. If the public meeting involves three or more special district boards, a majority of such boards must approve consolidation before consolidation procedures are commenced.



§ 32-1-603. Procedure after consolidation election

(1) After the election approving the consolidated district, the members of the board of each of the special districts consolidated or having services consolidated into the consolidated district shall constitute the organizational board of the consolidated district, regardless of the number of directors thereof. This organizational board shall remain as the board of the consolidated district until such time as the first board of the consolidated district is selected as provided in this section.

(2) The organizational board, within six months after the date of the consolidation election, shall:

(a) (I) If the board of the consolidated district is to have five directors, determine the terms of the directors of the first board as provided in paragraph (b) of this subsection (2); or

(II) If the board of the consolidated district is to have seven directors, divide the consolidated district into seven director districts, each of which shall have, as nearly as possible, the same number of eligible electors and which shall be as contiguous and compact as possible, and determine the terms of the directors of the first board as provided in paragraph (b) of this subsection (2). In making the division, the board shall consider existing or potential developments within the proposed director districts which when completed would, in the reasonably near future, increase or decrease the number of eligible electors within the director district. The organizational board shall then select from its members a representative of each director district, and, if possible, the representatives shall be eligible electors within the boundaries of the director district which they are selected to represent. Thereafter, directors shall be eligible electors of the director district which they represent.

(b) Determine the terms of the directors of the first board of the consolidated district. In making the determination, the organizational board shall fix the terms of the first board as follows: The terms of two directors, if there are five directors, or three directors, if there are seven directors, of the first board having the fewest years to serve on the board to which they were originally elected shall expire at the first regular special district election after the date of order of the court as provided in subsection (4) of this section; and the terms of the remaining three directors, if there are five directors, or the remaining four directors, if there are seven directors, having the greatest number of years to serve on the board to which they were originally elected shall expire at the second regular special district election. If the terms of the directors so selected to the first board of the consolidated district expire on the same date, the terms of the directors shall be determined by the organizational board. The terms shall be determined, however, so that two or three directors, as applicable, shall have terms expiring in two years and three or four directors, as applicable, shall have terms expiring in four years. Thereafter, each board member shall have a term of four years.

(c) Determine the amount of bond for each director of the consolidated district, which amount shall not be less than one thousand dollars per director and may be an individual, schedule or blanket bond at the expense of the consolidated district, and fix the amount of the treasurer's bond in an amount not less than five thousand dollars, which bonds are conditioned upon the faithful performance of their duties.

(3) After making such determinations, the organizational board shall promptly file in the court having jurisdiction as provided in section 32-1-602 (2)(c) a petition stating the name of the consolidated district, the name and address of each member of the first board of the consolidated district, the term of each member thereof, the amount of the surety bonds fixed in accordance with this section, and a description of the director districts, if any, of the consolidated district. Such petition shall also have attached to it photocopies or duplicates of the bonds duly certified by the insurance or surety company issuing the bonds, the originals of which bonds shall be retained in the files of the consolidated district.

(4) The court, upon the filing of such petition, if satisfied that the allegations therein are true, shall enter an order ex parte stating the name of the consolidated district, the name and address of each member of the first board of the consolidated district, a description of the director districts, if any, of the consolidated district, a description of the total consolidated district, any conditions that may attach to the consolidated district if services are consolidated, a description of the specified services to be provided by such district, and the term of office of each member of the board of the consolidated district, and, at the same time, the court shall approve or disapprove the bond or bonds attached to the petition. This order shall be forthwith recorded in the office of the county clerk and recorder in each county wherein the consolidated district is organized, and notice of such action shall be given in accordance with the provisions of section 32-1-105.

(5) The members of the first board named in the order of court as provided in subsection (4) of this section, upon taking the oath of office, shall constitute the board of the consolidated district. The board shall elect one of its members as chairman of the board and president of the consolidated district, one of its members as treasurer of the board and the consolidated district, and a secretary of the board and the consolidated district who may be a member of the board. The secretary and the treasurer may be one person, but, if such is the case, he shall be a member of the board.



§ 32-1-604. Advisory board members

The members of the organizational board of the consolidated district not selected to act as the members of the first board of the consolidated district may act, however, as advisory members to the first board until such time as the terms of office for which they were originally elected would have expired. Advisory members may be compensated equally with compensation paid to the board of the consolidated district for each meeting attended. Advisory board members may not act as officers of nor bind the consolidated district and shall have no vote on any matters before the board of the consolidated district, but they may be employed by the board of the consolidated district in any capacity.



§ 32-1-605. Special election provisions for consolidated districts

(1) The first election of the consolidated district shall be the next regular special district election. Except as otherwise provided in this part 6, nominations and elections for the consolidated district shall be governed by articles 4 and 13.5 of title 1, C.R.S.

(2) (a) For those consolidated districts having seven directors on the board, beginning with the first regular special district election and continuing with each regular special district election thereafter, members of the consolidated board shall be eligible electors of the director district which they represent. Nominations for a director shall be signed by eligible electors from the director district which the director to be elected is to represent.

(b) After the first regular special district election of directors to the board in such consolidated districts, the board of the consolidated district, at least ninety days prior to any subsequent regular special district election, shall determine the boundaries of each director district pursuant to section 32-1-603 (2) and shall not make any change until after the regular special district election has been held. Upon making any change in the boundaries of any director district, the board, within ninety days prior to a regular special district election, shall file a resolution changing the boundaries with the clerk of the court having jurisdiction and shall give notice by one publication within the consolidated district.



§ 32-1-606. Bonded indebtedness of consolidated districts

(1) Except as otherwise provided in subsection (3) of this section and approved by the eligible electors pursuant to section 32-1-602 (2)(e), all of the outstanding bonded indebtedness of any special district which becomes part of a consolidated district or which has all of its services completely consolidated shall be paid and discharged by the taxpayers having taxable property within the boundaries of the special district which incurred the bonded indebtedness. The board of the consolidated district shall levy a general property tax annually, for so long as may be necessary to pay the bonded indebtedness according to its terms, upon the properties lying within the boundaries of the special district which incurred the bonded indebtedness as the boundaries existed when the special district became a part of the consolidated district. The levying of the tax shall not prevent the board of the consolidated district from imposing special rates, tolls, or charges for services and facilities afforded within the boundaries of the indebted special district or made available to the properties lying within the indebted special district.

(2) Except as otherwise provided in subsection (3) of this section and approved by the eligible electors pursuant to section 32-1-602 (2)(e), all of the outstanding bonded indebtedness of any special district which consolidates less than all of its services into a consolidated district shall remain the obligation of the special district which incurred the bonded indebtedness and shall be paid and discharged by the taxpayers having taxable property within the boundaries of the indebted special district. The board of the special district which incurred the bonded indebtedness shall levy a general property tax annually, for so long as may be necessary to pay the bonded indebtedness according to its terms, upon the properties lying within the boundaries of the indebted special district. The levying of the tax shall not prevent the board of the consolidated district from imposing special rates, tolls, or charges for services and facilities afforded within the boundaries of the indebted special district or made available to the properties lying within the indebted special district.

(3) Nothing in this section shall prevent a consolidated district from being bound by preconsolidation agreements which have been entered into between or among consolidating districts and which have become part of the terms and conditions of consolidation as set forth in the court order under section 32-1-603 (4), including the assumption of all or part of the outstanding bonded indebtedness of all of the consolidating special districts by the consolidated special district.



§ 32-1-606.5. Elector approval of financial obligations of consolidating districts

(1) Whenever the board of a consolidating special district determines, by resolution, that the interest of the special district, the resulting consolidated district, and the public interest require that the obligation to pay and discharge any financial obligation, including accrued unfunded pension liability, remain the obligation of the taxpayers of said consolidating special district, the board shall request that the court order the submission of the proposition of treating the financial obligation as general obligation indebtedness to the electors of said consolidating district at the consolidation election. Such request shall be made to the court at the hearing held in accordance with section 32-1-602 (2)(e) and shall recite, as to each financial obligation to be submitted at the election:

(a) The object and purpose for which the financial obligation was incurred or the pension plan to which the accrued unfunded liability attaches;

(b) The estimated total cost of discharging the financial obligation;

(c) The estimated term over which the financial obligation will be discharged and the estimated annual cost;

(d) The initial mill levy necessary to pay the annual cost; and

(e) Whether the consolidation is contingent upon approval of the financial obligation as debt.

(2) If the court finds that the board's request complies with the requirements of subsection (1) of this section, the court shall grant the board's request and include in its order entered pursuant to section 32-1-602 (2)(e), that the electors of the consolidating special district vote separately on each financial obligation proposed to be treated as debt.

(3) If approved as debt by the electors at the consolidation election, the financial obligation of the consolidating special district, which becomes part of a consolidated district, shall be paid and discharged by the taxpayers having taxable property within the boundaries of the consolidating special district which incurred the obligation or maintained the pension plan to which the accrued unfunded liability attaches. The board of the consolidated district shall levy a general property tax annually for so long as may be necessary to retire the elector-approved debt.

(4) Nothing in this section shall prevent a consolidated district from being bound by preconsolidation agreements which have been entered into between or among consolidating districts and which have become part of the terms and conditions of consolidation as set forth in the court order under section 32-1-603 (4) including the assumption of any or all of the financial obligations of the consolidating special districts by the consolidated special district.



§ 32-1-607. Powers

(1) Subject to the provisions of section 32-1-602 (2)(e), a consolidated district has all of the rights, powers, and authorities which were granted by statute to each of the special districts which are consolidated and may have the rights, powers, and authorities granted to a metropolitan district. Any consolidated district which embraces any special district is not limited in its exercise of the rights, powers, and authorities granted in this section because the full extent of the purposes and powers to be exercised by the consolidated district was not stated or was stated otherwise in any organization petition, court order, or ballot of any one or more of the special districts so consolidated, but a consolidated district established on or after July 1, 1985, is limited in its exercise of the rights, powers, and authorities granted or validated in this section to the extent the purposes and powers to be exercised by the consolidated district are stated in the consolidation resolution or subsequently approved by a vote of the eligible electors of the consolidated district.

(2) The consolidated district, upon order of the court as provided in section 32-1-603 (4), shall immediately become the owner of and entitled to receive, hold, sue for, and collect all moneys, funds, taxes, levies, assessments, fees, and charges and all property and assets of any kind or nature owned, leased, or claimed by or due to any of the special districts so consolidated. The obligations of the special districts, other than bonded indebtedness and elector-approved debt, shall be assumed by the consolidated district and paid by the consolidated district. Inclusions and exclusions of lands to and from the consolidated district shall be governed by the provisions of parts 4 and 5 of this article.

(3) In the case of a district into which services are consolidated, the district shall have all of the rights, powers, and authorities which are granted by statute for each of the consolidated services. Unless all of the rights, powers, and authorities of a metropolitan district are granted pursuant to section 32-1-602 (2)(e), if the consolidated district is authorized to provide two or more of the services specified in section 32-1-1004 (2), the consolidated district shall have only those rights, powers, and authorities granted and shall be subject to the limitations applicable to other single-purpose special districts providing a similar service. Any consolidated district which embraces any special district is not limited in its exercise of the rights, powers, and authorities granted in this section because the full extent of the purposes and powers to be exercised by the consolidated district was not stated or was stated otherwise in any organization petition, court order, or ballot of any one or more of the special districts so consolidated, but the consolidated district is limited in its exercise of the rights, powers, and authorities granted or validated in this section to the extent the purposes and powers to be exercised are stated in the consolidated resolution or subsequently approved by a vote of the eligible electors of the consolidated district.

(4) A consolidated district, upon order of the court as provided in section 32-1-603 (4), shall immediately become the owner of and entitled to receive, hold, sue for, and collect all moneys, funds, levies, assessments, fees, and charges and all properties and assets of any kind or nature owned, leased, or claimed by or due to any of the special districts so consolidated for the services consolidated, subject to the terms of a preconsolidation agreement, contract, or bond covenant affecting the conveyance. The obligations of the special districts for the services consolidated, other than bonded indebtedness and elector-approved debt, shall be assumed by the consolidated district and paid by the district. Inclusions and exclusions of lands to and from the consolidated district shall be governed by the provisions of parts 4 and 5 of this article.

(5) Except as provided in this part 6, any special district which consolidates less than all of its services into a consolidated district may remain in existence and not be affected by the consolidation proceeding or may, on motion of the board after notice to the court and after providing for the payment of any outstanding indebtedness, be dissolved. If the special district remains in existence, such special district shall no longer possess the power to provide the services so consolidated. If such special district is authorized to provide only a single remaining service, it shall have only those rights, powers, and authorities granted and shall be subject to the limitations applicable to other single-purpose special districts providing a similar service.

(6) No consolidation proceeding under this part 6 is subject to the provisions of part 2 of this article; except that any consolidation proceeding under this part 6 that will result in the creation of a consolidated district that will provide new or different services within the boundaries of any existing municipality as compared to the services that are either being provided or that are authorized to be provided to the municipality by one or more of the consolidating special districts as of the commencement of the consolidation proceedings subjects the proposed consolidated district to the provisions of part 2 of this article. In such event, the provisions of part 2 of this article relating to the organization of a proposed special district must be complied with by the special district initiating the consolidation after adoption of the consolidation resolution and concurring resolutions but prior to filing such resolutions with the court as specified in section 32-1-602 (2)(c); except that the provisions of section 32-1-203 (2)(b) are not applicable when existing service is being provided by a consolidating special district. Any such municipality is an interested party and entitled to notice of the proceedings for all of the purposes provided in part 2 of this article and in this part 6. If the board of either the initiating special district or a concurring special district disapproves the final action taken on such service plan, the consolidation proceeding must be terminated.



§ 32-1-608. Subsequent consolidations

Any consolidated district may initiate proceedings for the consolidation of one consolidated district with another special district, whether or not a consolidated district, as provided in section 32-1-602. Such proceedings shall proceed in accordance with this part 6 without regard to the fact that the districts have been previously consolidated.






Part 7 - Dissolution

§ 32-1-701. Initiation - petition - procedure

(1) Whenever the majority of all the members of the board of a special district deems it to be in the best interests of such district that it be dissolved, the board shall file a petition for dissolution with the court.

(2) (a) The board, promptly and in good faith, shall also take the necessary steps to dissolve the special district whenever the lesser of five percent of the eligible electors or two hundred fifty eligible electors or, in case of special districts larger than twenty-five thousand persons, three percent of the eligible electors of the district or the division file an application with the board to dissolve the special district pursuant to the provisions of this part 7. In that case the board shall file a petition for dissolution with the court within sixty days after the date of filing of the application by the eligible electors. The petition for dissolution shall request an election and shall include a report on the steps which have been taken to comply with the requirements of section 32-1-702. The board, at the time it files a petition for dissolution pursuant to this subsection (2), may request that the proceedings under sections 32-1-703 and 32-1-704 be continued until further progress has been made in complying with the requirements of section 32-1-702.

(b) No application to dissolve a special district shall be circulated until it has been approved as following as nearly practicable the requirements of section 31-11-106, C.R.S., for municipal petitions. The application shall be submitted to the secretary of the board of directors of the special district. The secretary shall approve the application as to form or notify the person who submitted the application of any deficiencies in the form of the application by the close of the fifteenth business day following the submission of such application. The secretary shall mail written notice of the approval or deficiencies to the person who submitted the application within two days after the date the action is taken.

(c) Any signature that is affixed to an application to dissolve a special district prior to the date that the written approval notice is mailed pursuant to paragraph (b) of this subsection (2) shall be invalid.

(d) No application to dissolve a special district filed by the eligible electors in accordance with paragraph (a) of this subsection (2) shall be accepted by the board of directors of such district more than ninety days after the date that the written approval notice is mailed pursuant to paragraph (b) of this subsection (2).

(3) If at least eighty-five percent of the territory encompassed by a special district lies within the corporate limits of a municipality, the governing body of such municipality may file an application with the board to dissolve the special district, and the board, promptly and in good faith, shall take the necessary steps to dissolve such district in accordance with the procedures specified in subsection (2) of this section.

(4) If the territory encompassed by a special district lies wholly within the boundaries of a regional service authority and if such service authority provides the same service as that provided by the special district, the board of directors of any such service authority may file an application with the board to dissolve the special district, and the board, promptly and in good faith, shall take the necessary steps to dissolve such district in accordance with the procedures specified in subsection (2) of this section.

(5) If the territory encompassed by a special district lies within the boundaries of two or more regional service authorities and if such service authorities provide the same service as that provided by the special district, the two or more service authorities may file jointly an application with the board to dissolve the special district, and the board, promptly and in good faith, shall take the necessary steps to dissolve such district in accordance with the procedures specified in subsection (2) of this section. The application shall include the consent of such service authorities to assume the responsibilities for providing the service in their respective jurisdictions or the consent of one regional service authority to provide the service on a contractual basis.

(6) Any application filed with the board to dissolve a special district under subsection (2), (3), (4), or (5) of this section shall be accompanied by a cash bond in the amount of three hundred dollars to cover the expenses connected with the proceedings if the dissolution is not effected.



§ 32-1-702. Requirements for dissolution petition

(1) A petition for dissolution shall generally describe the territory embraced in the special district, shall have a map showing the special district, a current financial statement of the special district, and a plan for final disposition of the assets of the special district and for payment of the financial obligations of the special district, shall state whether or not the services of the special district are to be continued and, if so, by what means, and shall state whether the existing board or a portion thereof shall continue in office, subject to court appointment to fill vacancies. Said petition may provide for the regional service authority board or the governing body of the municipality to act as the board in accordance with the provisions of section 32-1-707.

(2) The special district's current financial statement shall be accompanied by adequate evidence of compliance with the requirements of subsection (3) of this section.

(3) The petition for dissolution shall provide for one of the following:

(a) A certificate that the special district has no financial obligations or outstanding bonds;

(b) A plan for dissolution stating that there are financial obligations or outstanding bonds but that the special district will not continue in existence and specifically providing that funds or securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., will be placed in escrow, prior to dissolution, in a state or national bank within this state having trust powers and which is a member of the federal deposit insurance corporation and stating that such funds or securities will be sufficient for the payment of the financial obligations and outstanding bonds and all expenses relating thereto, including charges of any escrow agent;

(c) A plan for dissolution stating that there are financial obligations or outstanding bonds and specifically providing that the special district will continue in existence to such extent as is necessary to adequately provide for the payment of such financial obligations and outstanding bonds.

(4) The petition for dissolution shall also provide for one of the following:

(a) A statement that the services of the special district will not be continued within such district;

(b) (I) A plan for dissolution specifically providing that services are to be continued within the special district by one or more regional service authorities, municipalities, counties, intergovernmental authorities formed and operated under part 2 of article 1 of title 29, C.R.S., or other special districts, or any combination thereof, and incorporating an agreement with such regional service authority, municipality, county, intergovernmental authority, or other special district, or any combination thereof, under which responsibility for all services presently provided by the special district will be assumed by such entity. Such agreement shall provide for the operation and maintenance of the system or facilities of the special district by the regional service authority, municipality, county, intergovernmental authority, or other special district, provisions for service, rates, and charges, and, if applicable, provisions concerning acquisition of the special district's system or facilities, consolidation or inclusion of territory, and procedures for contract modification, employee rights, and retirement benefits. Such agreement may include provisions for certification of levies by the special district continuing in existence under paragraph (c) of subsection (3) of this section, the contracting regional service authority, municipality, county, intergovernmental authority, or other special district providing the services. Any agreement concerning fire protection districts entered into pursuant to this subsection (4) shall include provisions for the continuation of paid employees' rights pursuant to section 32-1-1002 (2) and the retirement benefits of paid firefighters as provided in parts 2 and 4 of article 30.5 and article 31 of title 31, C.R.S., and the retirement benefits of volunteer firefighters under part 11 of article 30 of title 31, C.R.S.

(II) If a portion of a special district is located within the boundaries of a municipality and a dissolution proceeding has been initiated by the special district, the board shall hold a public hearing for residents in the unincorporated area of the special district to express their views concerning the provision of services to the unincorporated portions of the special district at the time of negotiation of the agreement or any modification thereof.

(5) Any plan for dissolution shall include adequate provision for continuance of existing services, and the financing thereof, to all areas of the special district being dissolved if such services are essential for the health, welfare, and safety of those residents of the special district being dissolved.



§ 32-1-703. Notice of filing petition

(1) Upon filing of the petition for dissolution by the board with the court, the court shall give notice by publication reciting the fact that a petition for dissolution has been filed and reciting the applicable financial provision set forth under section 32-1-702 (3) and the applicable service provision set forth under section 32-1-702 (4).

(2) Such notice shall specify the time and place of a hearing, to be held within fifty days after filing of said petition, and shall provide that any interested party may appear and be heard on the sufficiency of the petition for dissolution or on the adequacy of the applicable financial and service provisions.

(3) The court shall also forthwith cause a copy of said notice to be mailed to the board of county commissioners of each county having territory within the special district and to the governing body of each municipality having territory located within a radius of three miles of the special district boundaries.



§ 32-1-704. Conditions necessary for dissolution - permissible provisions - hearings - court powers

(1) Prior to the court hearing on the petition for dissolution, the governing body of any municipality, county, intergovernmental authority formed and operated under part 2 of article 1 of title 29, C.R.S., other special district, or regional service authority which is a party to an agreement to render services and which is assuming the responsibility to provide those services in the special district to be dissolved shall submit to the jurisdiction of the court by a written entry of appearance.

(2) Hearings may be continued by the court on the petition for dissolution as necessary to complete the proceedings authorized by this part 7. No petition shall be declared void on account of alleged defects, but the court may at any time permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory or in any other particular.

(3) (a) Subject to the provisions of paragraphs (b) and (c) of this subsection (3), if the court finds that the special district has no financial obligations or outstanding bonds or that the special district's financial obligations and outstanding bonds will be adequately provided for prior to dissolution by means of escrow funds or securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., to secure payment thereof, that the petition for dissolution meets the requirements of this part 7, and that an adequate plan exists for continuation of services, if required, the court shall order an election in the special district on the question of dissolution.

(b) Subject to the provisions of paragraph (c) of this subsection (3), the court shall enter an order dissolving the special district pursuant to section 32-1-707 without an election if the special district lies wholly within the corporate limits of the municipality, if the special district has no financial obligations or outstanding bonds, and if the special district board and the governing body of the municipality consent to the dissolution.

(c) If, at the court hearing on the petition for dissolution, the lesser of ten percent or one hundred of the eligible electors of the special district petition the court for a special election to be held on the question of dissolution of the special district, the court shall order an election in the special district on the question of dissolution.

(4) (a) If the court finds the special district has financial obligations or outstanding bonds and no escrow plan, the court shall determine whether the plan for dissolution, as submitted, adequately provides for payment of the financial obligations and outstanding bonds of the special district.

(b) If the court determines that the plan for dissolution adequately provides for the payment of the financial obligations and outstanding bonds of the special district, that the petition for dissolution meets the requirements of this part 7, and that an adequate plan exists for continuance of services, if required, the court shall order an election to be held in the special district on the question of dissolution.

(c) If, at any time after the filing of a petition for dissolution under section 32-1-701, the court determines that no agreement can be reached concerning the plan for dissolution under section 32-1-702 (4)(b) or that any other requirements of this part 7 cannot be met, and that the board has acted in good faith, it shall dismiss the dissolution proceedings. If, however, the special district is entirely within the municipality and the parties are unable to reach an agreement, the court may impose a plan for dissolution under section 32-1-702 at the request of either the municipality or the special district and shall order an election to be held in the special district on the question of dissolution.



§ 32-1-705. Election notice

When an election is ordered by the court, the court shall give notice pursuant to section 1-13.5-510, C.R.S.



§ 32-1-706. Conduct of election

It is the duty of the secretary to administer the election, subject to court supervision. The election shall be conducted pursuant to articles 1 to 13.5 of title 1, C.R.S.



§ 32-1-707. Order of dissolution - conditions attached

(1) (a) If a majority of the eligible electors voting at the election approve the question of dissolution, the judge shall enter an order dissolving the special district for all purposes or for all purposes except those reserved in the plan, as the case may be.

(b) The order of dissolution shall:

(I) State that there are no financial obligations or outstanding bonds or that any such financial obligations or outstanding bonds are adequately secured by escrow funds or securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S.;

(II) If the special district has financial obligations or outstanding bonds, incorporate the applicable financial provisions of the findings of the court accepting the plan for dissolution entered into pursuant to section 32-1-704 (4);

(III) Incorporate the applicable service provisions of the findings of the court accepting the plan for dissolution entered into pursuant to section 32-1-704 (3) or (4).

(2) (a) Whenever the special district will continue in existence pursuant to the provisions of section 32-1-702 (3)(c), the court may provide that all or certain directors of the board of the special district being dissolved remain in office to perform duties pursuant to subsections (3) and (4) of this section. The remaining directors of the board shall not be subject to election. Any vacancies on the board shall be filled by appointment by the court.

(b) If a portion of the special district being dissolved lies outside the contracting regional service authority, municipality, county, intergovernmental authority formed and operated under part 2 of article 1 of title 29, C.R.S., or other special district providing the services, the court, from time to time, shall appoint directors to the board so that proportionate representation is provided, taking into account the size, population, and valuation for assessment within and without the regional service authority, municipality, county, intergovernmental authority, or other special district.

(c) If the special district being dissolved lies entirely within the corporate limits of a municipality and such municipality is providing the same services within the area of the special district being dissolved, the court shall order that the governing body of such municipality shall serve as the board of the special district to perform the duties specified in this section.

(3) If the special district is to continue in existence for the purpose of the payment of financial obligations or outstanding bonds, the order of dissolution shall provide that:

(a) The board shall be responsible for setting rates, tolls, fees, or charges and certifying to the board of county commissioners the amount of revenue to be raised by the annual mill levy of the special district necessary for payment of the special district's financial obligations and outstanding bonds; and

(b) The contracting regional service authority, municipality, county, intergovernmental authority formed and operated under part 2 of article 1 of title 29, C.R.S., or other special district providing the services shall be responsible for fixing the rates, tolls, fees, or charges needed to finance the services being provided pursuant to the provisions of section 32-1-702 (4)(b).

(4) (a) In any case in which an agreement has been made for continuation of services within the special district pursuant to the provisions of section 32-1-702 (4)(b), the court may authorize the board to continue in existence for the purpose of assuring the performance of any condition of such agreement, including negotiations relating to any future modifications of the agreement, procedures for which are provided in the original agreement for services.

(b) The court's order may in such case specify that its jurisdiction over the dissolution continues for the purpose of considering any future modifications of the agreement or other questions concerned with performance of the agreement.

(5) A certified copy of the order of dissolution shall be filed with the county clerk and recorder of the county or counties in which the special district is located and with the division by the clerk of the court. The costs of such filing shall be paid with remaining funds of the district. If there are no remaining funds of the district, the division may claim the exemption from payment of recording fees imposed in section 30-1-103, C.R.S., at the time the copy of the order is filed for recording.

(6) The order of dissolution shall be final and conclusive against all persons; except that an action may be instituted by the state of Colorado in the nature of quo warranto commenced within thirty-five days after the order of dissolution. The dissolution of said district shall not be directly or collaterally questioned in any suit, action, or proceeding except as expressly authorized in this subsection (6).



§ 32-1-708. Disposition of remaining funds - unpaid tax or levies

(1) If services are to be continued within the special district, all funds remaining in the treasury of such special district in excess of all financial obligations and outstanding bonds shall be utilized, upon completion of the requirements for dissolution, to reduce the rates, tolls, fees, and charges fixed by the contracting municipality, county, intergovernmental authority formed and operated under part 2 of article 1 of title 29, C.R.S., other special district, or regional service authority to finance the services continued in the special district. If services are not to be continued within the special district, such funds shall be divided among the municipalities and counties in which the special district is located, pro rata, as the valuation for assessment of taxable property in the parts of the special district lying in each municipality and unincorporated portions of each county bears to the total valuation for assessment of the taxable property of the special district as determined by the respective county assessors for the preceding tax year.

(2) All outstanding and unpaid tax sales and levies of a dissolved special district shall be valid and remain a lien against the property against which they are assessed or levied until paid, subject, however, to the limitations of liens of tax certificates and of certificates of purchase provided by general law. The board of county commissioners has the same power to enforce the collection of all outstanding tax sales of the special district as the special district would have had if it had not been dissolved. Taxes paid or collected after dissolution shall be distributed in the same manner as provided in subsection (1) of this section.



§ 32-1-709. Dissolution of health service district - limitation

Any health service district organized pursuant to part 3 of this article may be dissolved in the manner provided in this part 7, but no such health service district shall be dissolved within a one-year period from the date of the entry of an order declaring said district organized or one year from the date of final determination of any petition to set aside such order, whichever date is later.



§ 32-1-710. Dissolution by administrative action

(1) The division shall notify a special district by certified mail of the division's intent to certify the district dissolved if:

(a) (I) Except as provided in section 32-1-905 (2.5), the district has failed to hold or properly cancel an election pursuant to this article;

(II) The district has failed to adopt a budget, pursuant to section 29-1-108, C.R.S., for two consecutive years;

(III) The district has failed to comply with part 6 of article 1 of title 29, C.R.S., for two consecutive years; or

(IV) The district has not provided or attempted to provide any of the services or facilities for which the district was organized for two consecutive years; and

(b) The district has no outstanding financial obligations.

(2) (a) The division may declare the special district dissolved if, within thirty days of the notice provided pursuant to subsection (1) of this section, the district has failed to demonstrate to the division that the district has performed such statutory or service responsibility or will proceed to perform such responsibilities within a time period agreed to by the division and the district.

(b) If the district has failed to hold or properly cancel an election, no board has been appointed pursuant to section 32-1-905 (2.5), and there will be no interruption of services being provided by the district, it shall be presumed that the district has failed to demonstrate to the division that it has performed its statutory or service responsibility or will proceed to perform such responsibilities.

(3) Following the division's declaration of dissolution, the division shall submit the declaration to the court for certification of the district's dissolution. The court shall make a determination on the division's declaration within thirty days after the declaration has been submitted and shall order the disposition of the assets, if any, of the district in accordance with section 32-1-708. In the event that the court determines that the district is not inactive, it may terminate the dissolution proceeding. The division shall give notice that it has applied to the court for certification of the declaration of dissolution to the following parties: The county clerk and recorder, the board of county commissioners, and the assessor of each county in which the district is located; the governing body of any municipality in which the special district is located; and the special district.






Part 8 - Elections

§ 32-1-801. Legislative declaration - applicability

It is hereby declared that the orderly conduct of elections of special districts will serve a public use and will promote the health, safety, security, and general welfare of the people of the state of Colorado. Therefore, all elections shall be held pursuant to articles 1 to 13.5 of title 1, C.R.S., unless otherwise provided.



§ 32-1-802. Acts and elections conducted pursuant to provisions which refer to qualified electors

Any elections, and any acts relating thereto, carried out under this part 8, which were conducted prior to July 1, 1987, pursuant to provisions which referred to a qualified elector rather than an eligible elector and which were valid when conducted, shall be deemed and held to be legal and valid in all respects.



§ 32-1-803. Acts and elections conducted pursuant to provisions which refer to registered electors

Any elections and any acts relating to those elections, carried out under this part 8 which were conducted prior to July 1, 1992, and which were valid when conducted, shall be held to be legal and valid in all respects.



§ 32-1-803.5. Organizational election - new special district

At any election for the organization of a new special district, the court shall also order the submission of the proposition of issuing general obligation bonds or creating other general obligation indebtedness or any question or questions necessary to implement section 20 of article X of the state constitution as applied to the new special district, if the petition filed pursuant to section 32-1-301 requests that such questions be submitted at the organizational election. The order of the court shall make the determinations required by section 32-1-1101 (2) and (3)(a) and require the designated election official appointed by the court pursuant to section 32-1-305.5 (1) to conduct the election in accordance with section 20 of article X of the state constitution.



§ 32-1-804. Board to conduct elections - combined election - time for special election

(1) After a special district is organized and the first board is elected, the board shall govern the conduct of all subsequent regular and special elections of the special district and shall render all interpretations and make all decisions as to controversies or other matters arising in the conduct of the elections. The board in its discretion, but no more frequently than every four years, may reestablish the boundaries of director districts created pursuant to section 32-1-301 (2)(f) so that the director districts have, as nearly as possible, the same number of eligible electors.

(2) All powers and authority granted to the board by this part 8 for the conduct of regular or special elections may be exercised in the absence of the board by the secretary or by an assistant secretary appointed by the board. The person named by the board who is responsible for the conducting of the election shall be the designated election official.



§ 32-1-805.5. Ranked voting methods

(1) Notwithstanding any provision of this article to the contrary, a special district may use a ranked voting method, as defined in section 1-1-104 (34.4), C.R.S., to conduct a regular election to elect directors of the special district in accordance with section 1-7-1003, C.R.S., and the rules adopted by the secretary of state pursuant to section 1-7-1004 (1), C.R.S.

(2) A special district conducting an election using a ranked voting method may adapt the requirements of the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S., including requirements concerning the form of the ballot, the method of marking the ballot, the procedure for counting ballots, and the form of the election judges' certificate, as necessary for compatibility with the ranked voting method.



§ 32-1-806. Persons entitled to vote at special district elections

(1) No person shall be permitted to vote in any election unless that person is an eligible elector as defined in section 32-1-103 (5)(a).

(2) Any person desiring to vote at any election as an eligible elector pursuant to section 32-1-103 (5)(a)(II) shall sign a self-affirmation that the person is an elector of the special district. The self-affirming oath or affirmation must be on a form that contains in substance the following:

"I, (printed name) , who reside at (address) , am an elector of this (name of special district) district and desire to vote at this election. I do solemnly swear (or affirm) that I am registered to vote in the state of Colorado and qualified to vote in this special district election as:

----- A resident of the district or area to be included in the district; or

----- The owner of taxable real or personal property situated within the boundaries of the special district or area to be included within the special district; or

----- A person who is obligated to pay taxes under a contract to purchase taxable property in the special district or the area to be included within the special district; or

----- The spouse or civil union partner of (name of spouse or civil union partner) who is the owner of taxable real or personal property situated within the boundaries of the special district or area to be included within the special district.

I have not voted previously at this election.

Date -------------------

Signature of elector ------------------------."

(3) For electors who vote at any election by mail ballot, the affidavit on the envelope of the ballot as required by title 1, C.R.S., may be substituted for the self-affirming oath or affirmation required by subsection (2) of this section.

(4) A person who completes the self-affirming oath or affirmation required by subsection (2) of this section shall be permitted to vote, unless such person's right to vote is challenged.



§ 32-1-807. Nonapplicability of criminal penalties

Election offenses and penalties prescribed by parts 2 and 3 of article 13 of title 1, C.R.S., do not apply to elections authorized under this title.



§ 32-1-808. Transfer of property title to qualify electors - limitations - validation

(1) (a) No person shall knowingly take or place title to taxable property in the name of another or enter into a contract to purchase or sell taxable property for the purpose of attempting to qualify such person as an eligible elector at any special district election. Any ballot cast in violation of this subsection (1) as determined in an election contest conducted pursuant to article 13.5 of title 1, C.R.S., shall be void.

(b) No person shall aid or assist any person in doing any of the acts described in paragraph (a) of this subsection (1).

(2) (a) A person may take or place title to taxable property in the name of another or enter into a contract to purchase or sell taxable property for the purpose of attempting to qualify such person as an eligible elector for any special district election under the following circumstances:

(I) A vacancy exists on the board of the special district and, within ten days of the publication of notice of such vacancy, no otherwise qualified eligible elector files a letter of interest in filling such position with the board;

(II) In any organizational election at which there are more than ten eligible electors, on or after the second day before the filing deadline for self-nomination and acceptance forms or letters pursuant to section 32-1-305.5 (4), the number of otherwise qualified eligible electors who have filed such self-nomination and acceptance forms or letters is less than the number of special district director offices to be voted upon at such election;

(III) There are less than eleven eligible electors as of any date before an organizational election; or

(IV) On or after the day after the filing deadline for self-nomination and acceptance forms or letters pursuant to section 1-13.5-303, C.R.S., before any regular special district election, the number of otherwise qualified eligible electors who have filed self-nomination and acceptance forms or letters pursuant to section 1-13.5-303, C.R.S., is less than the number of special district director offices to be voted upon at the election.

(b) (I) Notwithstanding any other provision of law, no person shall place title to taxable property in the name of another or enter into a contract to sell taxable property for the purpose of attempting to qualify more than the number of persons who are necessary to be eligible electors in order to:

(A) Fill a vacancy on a board except as permitted by the provisions of subparagraph (I) of paragraph (a) of this subsection (2); or

(B) Become a candidate for director in a special district election except as permitted by the provisions of subparagraphs (II), (III), and (IV) of paragraph (a) of this subsection (2).

(II) The incidental qualification of the spouse of a person as an eligible elector pursuant to section 32-1-103 (5)(a)(II) shall not constitute a qualification of more than the number of persons necessary to be eligible electors under subparagraph (I) of this paragraph (b).

(3) It shall not constitute a violation of subsection (1) of this section for a person to take or place title to taxable property in the name of another or to enter into a contract to purchase or sell taxable property in substitution of property acquired in accordance with subsection (2) of this section.

(4) Any person who is an eligible elector as of July 1, 2006, or who has been qualified as an eligible elector under this section shall remain qualified as an eligible elector until such time as such person ceases to meet the qualifications set forth in section 32-1-103 (5).

(5) Any person elected to a board whose qualification as an eligible elector is not challenged and overturned in accordance with the requirements specified in article 13.5 of title 1, C.R.S., shall not be subject to further challenge based upon qualification as a property owner under this section.

(6) (a) Notwithstanding any provision of law to the contrary:

(I) The qualification of any person appointed or elected to a board prior to April 21, 2016, is hereby validated, ratified, and confirmed and may not be challenged, except as provided in this subsection (6), unless a contest was initiated prior to April 21, 2016.

(II) The qualification of any person appointed or elected to a board on May 3, 2016, is hereby validated, ratified, and confirmed and may not be challenged, except as provided in this subsection (6), unless a contest was initiated within the time period specified in section 1-11-213 or 1-13.5-1403, C.R.S., as applicable.

(b) Except where a contest to the qualifications of a person to serve on a board has been timely initiated as described in this subsection (6), this subsection (6) validates, ratifies, and confirms the qualifications of any person appointed or elected to a board prior to May 3, 2016, notwithstanding any defects and irregularities in such qualifications. All actions undertaken by any board member who may not have been qualified to serve on the board when appointed or elected on or before May 3, 2016, shall be considered as actions of a de facto officer and director and as valid and effective.

(c) Nothing in this subsection (6) is intended to limit challenges by legal proceedings in the nature of quo warranto to the continuing service of persons appointed or elected to a board who may no longer be eligible to serve in accordance with section 32-1-905 together with challenges to the actions of such board taken after initiation of those legal proceedings.



§ 32-1-809. Notice to electors

(1) No more than sixty days prior to and not later than January 15 of each year, the board shall provide notice to the eligible electors of the special district in the manner set forth in subsection (2) of this section. The notice shall contain the following:

(a) The address and telephone number of the principal business office of the special district;

(b) The name and business telephone number of the manager or other primary contact person of the special district;

(c) The names of and contact information for the members of the board, the name of the board chair, and the name of each member whose office will be on the ballot at the next regular special district election;

(d) The times and places designated for regularly scheduled meetings of the board during the year and the place where notice of board meetings is posted pursuant to section 24-6-402 (2)(c), C.R.S.;

(e) The current mill levy of the special district and the total ad valorem tax revenue received by the district during the last year;

(f) The date of the next regular special district election at which members of the board will be elected;

(g) Information on the procedure and time for an eligible elector of the special district to submit a self-nomination form for election to the board pursuant to section 1-13.5-303, C.R.S.;

(h) Repealed.

(i) The address of any website on which the special district's election results will be posted; and

(j) Information on the procedure for an eligible elector to apply for a permanent absentee voter status as described in section 1-13.5-1003, C.R.S., with the special district.

(2) The notice required by subsection (1) of this section shall be made in one or more of the following ways:

(a) Mailing the notice separately to each household where one or more eligible electors of the special district resides;

(b) Including the notice as a prominent part of a newsletter, annual report, billing insert, billing statement, letter, voter information card or other notice of election, or other informational mailing sent by the special district to the eligible electors of the special district;

(c) Posting the information on the official website of the special district if there is a link to the district's website on the official website of the division;

(d) For any district that is a member of a statewide association of special districts formed pursuant to section 29-1-401, C.R.S., by mailing or electronically transmitting the notice to the statewide association of special districts, which association shall post the notice on a publicly accessible section of the association's website; or

(e) For a special district with less than one thousand eligible electors that is wholly located within a county with a population of less than thirty thousand, posting the notice in at least three public places within the limits of the special district and, in addition, posting a notice in the office of the county clerk and recorder of the county in which the special district is located. Such notices shall remain posted until the Tuesday succeeding the first Monday of the following May.

(3) A special district shall make a copy of the notice required by subsection (1) of this section available for public inspection at the principal business office of the special district.

(4) Special districts with overlapping boundaries may combine the notices mailed pursuant to paragraph (a) of subsection (2) of this section, so long as the information regarding each district is separately displayed and identified.






Part 9 - Directors - Organization of Board

§ 32-1-901. Oath and bond of directors

(1) Each director, within thirty days after his or her election or appointment to fill a vacancy, except for good cause shown, shall appear before an officer authorized to administer oaths and take an oath that he or she will faithfully perform the duties of his or her office as required by law and will support the constitution of the United States, the constitution of the state of Colorado, and the laws made pursuant thereto. When an election is cancelled in whole or in part pursuant to section 1-13.5-513, C.R.S., each director who was declared elected shall take the oath required by this subsection (1) within thirty days after the date of the regular election, except for good cause shown. The oath may be administered by the county clerk and recorder, by the clerk of the court, by any person authorized to administer oaths in this state, or by the chairman of the board and shall be filed with the clerk of the court and with the division.

(2) At the time of filing said oath, there shall also be filed for each director an individual, schedule, or blanket surety bond at the expense of the special district, in an amount determined by the board of not less than one thousand dollars each, conditioned upon the faithful performance of his duties as director.

(3) If any director fails to take the oath or furnish the requisite bond within the period allowed, except for good cause shown, his office shall be deemed vacant, and the vacancy thus created shall be filled in the same manner as other vacancies in the office of director.



§ 32-1-902. Organization of board - compensation - disclosure

(1) After taking oath and filing bonds, the board shall elect one of its members as chairman of the board and president of the special district, one of its members as a treasurer of the board and special district, and a secretary who may be a member of the board. The secretary and the treasurer may be one person, but, if such is the case, he or she shall be a member of the board. The board shall adopt a seal, and the secretary shall keep in a visual text format that may be transmitted electronically a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees, and all corporate acts, which shall be open to inspection of all electors, as well as to all other interested parties.

(2) The treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the special district in permanent records. He shall file with the clerk of the court, at the expense of the special district, a corporate fidelity bond in an amount determined by the board of not less than five thousand dollars, conditioned on the faithful performance of the duties of his office.

(3) (a) (I) For directors serving a term of office commencing prior to January 1, 2018, each director may receive as compensation for the director's service a sum not in excess of one thousand six hundred dollars per annum, payable not to exceed one hundred dollars per meeting attended.

(II) For directors serving a term of office commencing on or after January 1, 2018, each director may receive as compensation for the director's service a sum not in excess of two thousand four hundred dollars per annum, payable not to exceed one hundred dollars per meeting attended.

(b) No director shall receive compensation as an employee of the special district, other than that provided in this section, and any director shall disqualify himself or herself from voting on any issue in which the director has a conflict of interest unless the director has disclosed such conflict of interest in compliance with section 18-8-308, C.R.S. Reimbursement of actual expenses for directors shall not be considered compensation. No director receiving workers' compensation benefits awarded in the line of duty as a volunteer firefighter or pension payments to retired firefighters shall be allowed to vote on issues involving the director's disability or pension payments.

(4) If a director of any special district owns undeveloped land which constitutes at least twenty percent of the territory included in the special district, such director shall disclose such fact in accordance with section 18-8-308, C.R.S., before each meeting of the board, and the fact of such disclosure shall be entered in the minutes of such meeting. For the purposes of this subsection (4), "undeveloped land" means real property which has not been subdivided or which has no improvements constructed on it, excluding real property dedicated for park, recreation, or open space purposes.



§ 32-1-902.5. Increasing the number of board members

(1) (a) A special district having a five-member board may increase the number of board members to seven by the adoption of a resolution by the board and the approval of the resolution as specified in subsection (1)(b) of this section. The board shall consider the resolution at a public meeting after publication of notice regarding the place, time, and date of the meeting and of the proposed increase in the number of board members. Public input must be allowed at the meeting.

(b) Upon adopting a resolution pursuant to subsection (1)(a) of this section, the board shall file a certified copy of the resolution with the board of county commissioners or governing body of the municipality that approved the service plan of the special district pursuant to section 32-1-204.5, 32-1-204.7, or 32-1-205. If, no later than forty-five days after the filing of the certified copy of the resolution, neither the board of county commissioners nor the governing body of the municipality has notified the board that it considers the plan to increase the number of board members to seven to be a material modification of the district's approved service plan, the board shall file the resolution with the clerk of the court, and the court shall enter an ex parte order establishing the number of the board members. The board shall record a certified copy of the order in the office of the county clerk and recorder in each county where the special district is organized and shall file a recorded certified copy of the order with the division.

(2) (a) If a special district increases the number of board members to seven as allowed in subsection (1) of this section, the additional directors shall serve as follows:

(I) One person is elected at the next regular special district election following the date of official recording of the certified copy of the order described in subsection (1)(b) of this section, or a special election called for the purpose of electing additional directors, to serve an original term expiring at the next regular special district election thereafter; and

(II) One person is elected at the next regular special district election following the date of official recording of the certified copy of the order described in subsection (1)(b) of this section, or a special election called for the purpose of electing additional directors, to serve an original term expiring at the second regular special district election thereafter.

(b) After the original terms set forth in subsection (2)(a) of this section, the additional directors shall serve four-year terms.

(3) If a special district increases to a seven-member board as allowed in this section, the special district is not allowed to reduce to a five-member board.



§ 32-1-903. Meetings

(1) The board shall meet regularly at a time and in a place to be designated by the board. Special meetings may be held as often as the needs of the special district require, upon notice to each director. Special meetings include study sessions at which a quorum of the board is in attendance and notice of the meetings has been given in accordance with subsection (2) of this section or section 24-6-402 (2)(c), and at which information is presented but no official action can be taken by the board. All special and regular meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this subsection (1) governing the location of meetings may be waived only if the following criteria are met:

(a) The proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board; and

(b) A resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this subsection (1) and further stating the date, time, and place of such meeting.

(2) Notice of time and place designated for all regular meetings shall be posted in at least three public places within the limits of the special district, and, in addition, one such notice shall be posted in the office of the county clerk and recorder in the county or counties in which the special district is located. Such notices shall remain posted and shall be changed in the event that the time or place of such regular meetings is changed. Special meetings may be called by any director by informing the other directors of the date, time, and place of such special meeting, and the purpose for which it is called, and by posting notice as provided in this section at least seventy-two hours prior to said meeting. All official business of the board shall be conducted only during said regular or special meetings at which a quorum is present, and all said meetings shall be open to the public.

(3) The notice posted pursuant to subsection (2) of this section for any regular or special meeting at which the board intends to make a final determination to issue or refund general obligation indebtedness, to consolidate the special district with another special district, to dissolve the special district, to file a plan for the adjustment of debt under federal bankruptcy law, or to enter into a private contract with a director, or not to make a scheduled bond payment, shall set forth such proposed action.



§ 32-1-904. Office

The office of the special district shall be at some fixed place to be determined by the board.



§ 32-1-905. Vacancies

(1) A director's office shall be deemed to be vacant upon the occurrence of any one of the following events prior to the expiration of the term of office:

(a) If for any reason a properly qualified person is not elected to a director's office by the electors as required at a regular election;

(b) If a person who was duly elected or appointed fails, neglects, or refuses to subscribe to an oath of office or to furnish the bond in accordance with the provisions of section 32-1-901;

(c) If a person who was duly elected or appointed submits a written resignation to the board;

(d) If the person who was duly elected or appointed ceases to be qualified for the office to which he was elected;

(e) If a person who was duly elected or appointed is convicted of a felony;

(f) If a court of competent jurisdiction voids the election or appointment or removes the person duly elected or appointed for any cause whatsoever, but only after his right to appeal has been waived or otherwise exhausted;

(g) If the person who was duly elected or appointed fails to attend three consecutive regular meetings of the board without the board having entered upon its minutes an approval for an additional absence or absences; except that such additional absence or absences shall be excused for temporary mental or physical disability or illness;

(h) If the person who was duly elected or appointed dies during his term of office.

(2) (a) Any vacancy on the board shall be filled by appointment by the remaining director or directors, the appointee to serve until the next regular election, at which time, the vacancy shall be filled by election for any remaining unexpired portion of the term. If, within sixty days of the occurrence of any vacancy, the board fails, neglects, or refuses to appoint a director from the pool of any duly qualified, willing candidates, the board of county commissioners of the county which approved the organizational petition may appoint a director to fill such vacancy. The remaining director or directors shall not lose their authority to make an appointment to fill any vacancy unless and until the board of county commissioners which approved the organizational petition has actually made an appointment to fill that vacancy.

(b) No board of county commissioners shall make an appointment pursuant to paragraph (a) of this subsection (2) unless it provides thirty days' notice of its intention to make such appointment to the remaining members of the board and the vacancy remains open at the time the board of county commissioners makes its appointment. If the organizational petition was approved by more than one board of county commissioners, then the appointment shall be made by the boards of the county commissioners which approved the petition, sitting jointly. Such an appointment shall be made at an open public meeting.

(2.5) If there are no duly elected directors and if the failure to appoint a new board will result in the interruption of services that are being provided by the district, then the board of county commissioners of the county or counties which approved the organizational petition may appoint all directors from the pool of duly qualified, willing candidates. The board appointed pursuant to this subsection (2.5) shall call for nominations for a special election within six months after their appointment, which special election is to be held in accordance with the provisions of section 32-1-305.5 and articles 1 to 13.5 of title 1, C.R.S.; except that the question of the organization shall not be presented at the election. In the event a district is wholly within the boundaries of a municipality, the governing body of the municipality may appoint directors.

(3) All appointments shall be evidenced by an appropriate entry in the minutes of the meeting, and the board shall cause a notice of appointment to be delivered to the person so appointed. A duplicate of each notice of appointment, together with the mailing address of the person so appointed, shall be forwarded to the division.



§ 32-1-906. Directors subject to recall - applicability of laws

(1) (a) Any director elected to the board of any special district who has actually held office for at least six months may be recalled from office by the eligible electors of the special district. A petition signed by the lesser of three hundred eligible electors or forty percent of the eligible electors demanding the recall of any director named in the petition shall be filed in the court.

(b) In case of specific conflict between this part 9 and part 5 of article 4 of title 31, C.R.S., with respect to a recall, this part 9 controls.

(b.5) The recall of a special district director is governed by the procedures set forth in part 5 of article 4 of title 31, C.R.S.; except that:

(I) The term "registered elector" must be replaced by "eligible elector"; "municipality" must be replaced by "local government"; and "municipal clerk" or "clerk" must be replaced by "designated election official, or if none is designated, then the secretary of the local government";

(II) The second paragraph of the warning contained in section 31-4-502 (1)(a)(II), C.R.S., shall not be used for a local government recall election;

(III) The number of signatures required by section 31-4-502 (1)(d), C.R.S., applies to a local government recall election only if a different number is not specified by this article or by title 1, C.R.S.; and

(IV) The words "who resides within the municipality" in 31-4-503 (3)(b), C.R.S., do not apply.

(2) to (5) (Deleted by amendment, L. 92, p. 886, § 124, effective January 1, 1993.)



§ 32-1-907. Recall election - resignation

(1) If a director subject to a recall petition offers a resignation, it shall be accepted, and the vacancy caused by the resignation, or from any other cause, shall be filled as provided by section 32-1-905 (2). If the director does not resign within five days after the sufficiency of the recall petition has been sustained, the board shall order that a recall election be held pursuant to part 5 of article 4 of title 31, C.R.S.

(2) (Deleted by amendment, L. 92, p. 887, § 125, effective January 1, 1993.)






Part 10 - General Powers

§ 32-1-1001. Common powers - definitions

(1) For and on behalf of the special district the board has the following powers:

(a) To have perpetual existence;

(b) To have and use a corporate seal;

(c) To sue and be sued and to be a party to suits, actions, and proceedings;

(d) (I) To enter into contracts and agreements affecting the affairs of the special district except as otherwise provided in this part 10, including contracts with the United States and any of its agencies or instrumentalities. Except in cases in which a special district will receive aid from a governmental agency or purchase through the state purchasing program, a notice shall be published for bids on all construction contracts for work or material, or both, involving an expense of sixty thousand dollars or more of public moneys. The special district may reject any and all bids, and, if it appears that the special district can perform the work or secure material for less than the lowest bid, it may proceed to do so.

(II) No contract for work or material including a contract for services, regardless of the amount, shall be entered into between the special district and a member of the board or between the special district and the owner of twenty-five percent or more of the territory within the special district unless a notice has been published for bids and such member or owner submits the lowest responsible and responsive bid.

(e) To borrow money and incur indebtedness and evidence the same by certificates, notes, or debentures, and to issue bonds, including revenue bonds, in accordance with the provisions of part 11 of this article, and to invest any moneys of the special district in accordance with part 6 of article 75 of title 24, C.R.S.;

(f) To acquire, dispose of, and encumber real and personal property including, without limitation, rights and interests in property, leases, and easements necessary to the functions or the operation of the special district; except that the board shall not pay more than fair market value and reasonable settlement costs for any interest in real property and shall not pay for any interest in real property which must otherwise be dedicated for public use or the special district's use in accordance with any governmental ordinance, regulation, or law;

(g) To refund any bonded indebtedness as provided in part 13 of this article or article 54 or 56 of title 11, C.R.S.;

(h) To have the management, control, and supervision of all the business and affairs of the special district as defined in this article and all construction, installation, operation, and maintenance of special district improvements;

(i) To appoint, hire, and retain agents, employees, engineers, and attorneys;

(j) (I) To fix and from time to time to increase or decrease fees, rates, tolls, penalties, or charges for services, programs, or facilities furnished by the special district; except that fire protection districts may only fix fees and charges as provided in section 32-1-1002 (1)(e). The board may pledge such revenue for the payment of any indebtedness of the special district. Until paid, all such fees, rates, tolls, penalties, or charges shall constitute a perpetual lien on and against the property served, and any such lien may be foreclosed in the same manner as provided by the laws of this state for the foreclosure of mechanics' liens.

(II) Notwithstanding any other provision to the contrary, the board may waive or amortize all or part of the tap fees and connection fees or extend the time period for paying all or part of such fees for property within the district in order to facilitate the construction, ownership, and operation of affordable housing on such property, as such affordable housing is defined by resolution adopted by the board. However, the board shall have the authority to condition such waiver, amortization, or extension upon the recordation against the property of a deed restriction, lien, or other lawful instrument requiring the payment of such fees in the event that the property's use as affordable housing is discontinued or no longer meets the definition of affordable housing as established by the board.

(k) To furnish services and facilities without the boundaries of the special district and to establish fees, rates, tolls, penalties, or charges for such services and facilities;

(l) To accept, on behalf of the special district, real or personal property for the use of the special district and to accept gifts and conveyances made to the special district upon such terms or conditions as the board may approve;

(m) To adopt, amend, and enforce bylaws and rules and regulations not in conflict with the constitution and laws of this state for carrying on the business, objects, and affairs of the board and of the special district;

(n) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted to special districts by this article. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this article.

(o) To authorize the use of electronic records or signatures and adopt rules, standards, policies, and procedures for use of electronic records or signatures pursuant to article 71.3 of title 24, C.R.S.

(2) (a) The governing body of any special district furnishing domestic water or sanitary sewer services directly to residents and property owners within or outside the district may fix or increase fees, rates, tolls, penalties, or charges for domestic water or sanitary sewer services only after consideration of the action at a public meeting held at least thirty days after providing notice stating that the action is being considered and stating the date, time, and place of the meeting at which the action is being considered. Notice must be provided to the customers receiving the domestic water or sanitary sewer services of the district in one or more of the following ways:

(I) Mailing the notice separately to each customer of the service on the billing rolls of the district;

(II) Including the notice as a prominent part of a newsletter, annual report, billing insert, billing statement, letter, or other notice of action, or other informational mailing sent by the special district to the customers of the district;

(III) Posting the information on the official website of the special district if there is a link to the district's website on the official website of the division; or

(IV) For any district that is a member of a statewide association of special districts formed pursuant to section 29-1-401, C.R.S., by mailing or electronically transmitting the notice to the statewide association of special districts, which association shall post the notice on a publicly accessible section of the association's website.

(b) The power to fix or increase fees, rates, tolls, penalties, or charges for domestic water or sanitary sewer services is a legislative power of the district board and is not changed by the provisions of this section.

(c) No action to fix or increase fees, rates, tolls, penalties, or charges for domestic water or sanitary sewer services may be invalidated on the grounds that a person did not receive the notice required by this section if the district acted in good faith in providing the notice. Good faith is presumed if the district provided the notice in one or more of the ways listed in paragraph (a) of this subsection (2).



§ 32-1-1002. Fire protection districts - additional powers and duties

(1) In addition to the powers specified in section 32-1-1001, the board of any fire protection district has the following powers for and on behalf of the district:

(a) To acquire, dispose of, or encumber fire stations, fire protection and fire fighting equipment, and any interest therein, including leases and easements;

(b) To have and exercise the power of eminent domain and dominant eminent domain and, in the manner provided by article 1 of title 38, C.R.S., to take any property necessary to the exercise of the powers granted, both within and without the special district;

(c) To undertake and to operate as a part of the duties of the fire protection district an ambulance service, an emergency medical service, a rescue unit, and a diving and grappling service;

(d) To adopt and enforce fire codes, as the board deems necessary, but no such code shall apply within any municipality or the unincorporated portion of any county unless the governing body of the municipality or county, as the case may be, adopts a resolution stating that the code or specific portions thereof shall be applicable within the fire protection district's boundaries; except that nothing in this subsection (1)(d) shall be construed to affect any fire codes existing on June 30, 1981, that have been adopted by the governing body of a municipality or county. Notwithstanding any other provision of this section, no fire protection district shall prohibit the sale of permissible fireworks, as defined in section 24-33.5-2001 (11), within its jurisdiction.

(d.5) To receive and spend an impact fee or other similar development charge imposed pursuant to the provisions described in section 29-20-104.5, C.R.S.;

(e) To fix and from time to time increase or decrease fees and charges as follows, and the board may pledge such revenue for the payment of any indebtedness of the district:

(I) For ambulance or emergency medical services and extrication, rescue, or safety services provided in furtherance of ambulance or emergency medical services. "Extrication, rescue, or safety services" includes but is not limited to any:

(A) Services provided prior to the arrival of an ambulance;

(B) Rescue or extrication of trapped or injured parties at the scene of a motor vehicle accident; and

(C) Lane safety or blocking provided by district equipment.

(II) For requested or mandated inspections if a fire code is in existence on June 30, 1981, as specified in paragraph (d) of this subsection (1) or has been adopted thereafter pursuant to said paragraph (d);

(III) For requested inspections if a fire code has been adopted by the board of the fire protection district, whether or not the code has been adopted by a municipality or county pursuant to paragraph (d) of this subsection (1);

(f) In areas of the special district where the county or municipality has rejected the adoption of a fire code submitted by the fire protection district, to compel the owners of premises, whenever necessary for the protection of public safety, to install fire escapes, fire installations, fireproofing, automatic or other fire alarm apparatus, fire extinguishing equipment, and other safety devices. This paragraph (f) shall not apply when a valid ordinance providing for fire safety standards, pursuant to section 30-15-401.5, C.R.S., is in effect.

(g) To create and maintain a paid firefighters' pension fund, under the provisions of parts 2 and 4 of article 30.5 of title 31, C.R.S., subject to the provisions of article 31 of said title, and a volunteer firefighter pension fund under part 11 of article 30 of title 31, C.R.S.;

(h) To establish, in its discretion, a system of civil service in the fire protection district to cover its paid employees who are directly employed by the fire protection district as full-time paid firefighters in accordance with the provisions of subsection (2) of this section.

(2) (a) A fire protection district's civil service system shall not cover employees of a fire department that renders fire protection service to the fire protection district under contract. The question of establishing a system of civil service shall be submitted at any regular special district election or special election of the fire protection district and shall not become effective unless approved as required for authorization of indebtedness. In establishing a system of civil service, the board may provide for the exclusion of supervisory and administrative personnel from the system. The board shall appropriate such funds as are necessary for the regular special district election or special election from the general funds of the fire protection district, and the election shall be held and conducted as provided in articles 1 to 13.5 of title 1, C.R.S.

(b) (I) (A) Except as provided in sub-subparagraph (B) of this subparagraph (I), the board of any fire protection district establishing a system of civil service for its paid employees may appoint three electors residing in the district to serve as a civil service committee, referred to in this subsection (2) as the "committee". Of those initially appointed, one member of the committee shall be appointed for a term of two years, one for four years, and one for six years; thereafter, each member shall be appointed for a term of six years.

(B) When two or more fire protection districts having established civil service systems consolidate into a single consolidated district pursuant to section 32-1-602, the civil service committee of each of the consolidating districts shall dissolve, and the board of directors of the consolidated district shall appoint at least three but no more than nine members to serve on the civil service committee of the consolidated district. Of those initially appointed, three of the members of the civil service committee of the consolidated district shall serve staggered terms pursuant to sub-subparagraph (A) of this subparagraph (I), and the board shall appoint any other member for a term of six years. Thereafter, each member shall be appointed for a term of six years.

(C) Any member may be appointed to succeed himself or herself. No paid firefighter employed by the fire protection district may be a member of the committee. The members of the committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the discharge of their duties.

(D) The board of directors of any fire protection district consolidated prior to July 1, 1996, may expand, by appointment, the membership of its established civil service committee to no more than nine members pursuant to sub-subparagraph (B) of this subparagraph (I). The board shall appoint such members for a term of six years.

(II) The committee shall elect from among its members a president. The secretary of the board shall serve as the secretary of the committee but shall have no vote on the committee. The secretary shall keep a record of the minutes of all proceedings of the committee in a bound book separate and apart from the records of the board. The secretary is the only member of the board who may be a member of the committee.

(III) Any member of the committee may be discharged by the board for cause, but only after affording the member the right to a public hearing at which the member may be represented by counsel. Vacancies in office on the committee shall be filled according to the provisions of section 1-12-207, C.R.S.

(IV) The attorney for the board shall act as legal advisor to the committee, but at all hearings before the committee involving a firefighter, such firefighter may be represented by counsel.

(c) The committee shall:

(I) Establish standards for employment and termination of employment, including minimum conditions of employment for applicants for appointment and promotion, which shall assure that such applicants shall be of good moral character and physically, mentally, and emotionally capable of performing arduous duties, eighteen years of age or older, graduates of a high school or the equivalent thereof, citizens of the United States, and residents of the state of Colorado. In establishing standards concerning a person's character, the committee shall be governed by the provisions of section 24-5-101, C.R.S.

(II) Recruit applicants for employment; formulate and hold competitive examinations, or cause the same to be done, in order to determine the relative qualifications of persons seeking employment in any class or position as a firefighter; and formulate and hold promotional examinations for firefighters within the fire department of the fire protection district, or cause the same to be done;

(III) Certify to the board, as a result of such examinations, lists of qualified applicants for the various classes of positions who successfully completed such examinations;

(IV) Determine that any examination held pursuant to subparagraph (II) or (III) of this paragraph (c) is practical and consists only of subjects which will fairly determine the capacity of persons examined to perform duties of the position sought, including, but not limited to, tests of physical fitness and manual skill;

(V) When a vacant position is to be filled, certify to the board, upon written request of the board, the names of the three persons highest on the eligible list for that position or the applicable classification; but if less than three persons are on such list, then all the names shall be certified to the board. If there are no such lists, the committee shall authorize provisional or temporary appointment lists for such position or applicable classification.

(d) The committee, from time to time, may make, amend, and repeal bylaws and rules and regulations necessary to administer the provisions of this subsection (2).

(e) Disciplinary action against any firefighter may be instituted by the chief of the fire protection district, and a hearing thereon, after reasonable notice, shall be afforded to the firefighter concerned, at which hearing the firefighter may be represented by counsel of his or her choice at his or her expense. Such hearings shall be conducted in the same manner, insofar as possible, as provided in section 24-4-105, C.R.S. Any firefighter aggrieved by the decision of the board may obtain review thereof by appeal to the committee, and on such review the firefighter may be represented by counsel of his or her choice at his or her expense.

(f) The committee shall hear all complaints involving alleged injustice, wrongful discharge, and other violations of the rules and regulations of the committee and shall hear all appeals from decisions of the board on disciplinary actions pursuant to paragraph (e) of this subsection (2). All such hearings shall be conducted in the same manner, insofar as possible, as provided in section 24-4-105, C.R.S. The decision of the committee shall be final and shall not be set aside except by the committee or by a court of competent jurisdiction. Judicial review of any decision of the committee may be had in the same manner as prescribed in section 24-4-106, C.R.S.

(g) The board, if requested by the committee, may contract with any municipal or state agency for the purpose of conducting examinations for original appointment or for promotion, or for any other purpose in connection with the selection or administration of personnel.

(h) The firefighters of any fire protection district in good standing at the time of the establishment of said civil service system shall continue in their employment and rank, shall be automatically included in the civil service system, and shall be promoted or discharged in accordance with the provisions of the civil service rules and regulations; except that the office of fire chief shall be excluded from such civil service system. The board shall make provision for tenure of the fire chief, and the committee shall implement the same by appropriate rules and regulations.

(i) Any fire protection district which has established a system of civil service for its paid employees pursuant to this section shall not terminate the system unless the question of termination is submitted at an election. The election shall be conducted pursuant to articles 1 to 13.5 of title 1, C.R.S.

(j) The board shall appropriate annually, by resolution, to the committee sufficient funds to administer the provisions of this subsection (2).

(k) If any county assumes countywide responsibility for fire protection or any board of county commissioners becomes the board of a fire protection district and adopts a countywide merit, civil service, or career service system, any civil service system established under the provision of this subsection (2) shall be dissolved and merged with such countywide system, including all employees' benefits, rights, liabilities, and duties accrued or incurred under this subsection (2), and the same shall be continued following such merger.

(3) (a) The chief of the fire department in each fire protection district in the state of Colorado, by virtue of such office so held by him or her, shall have authority over the supervision of all fires within the district; except that responsibility for coordinating fire suppression efforts in case of any prairie, forest, or wildland fire that exceeds the capabilities of the district to control or extinguish shall be transferred to the county sheriff in accordance with section 30-10-513, C.R.S., subject to the duties and obligations imposed by this subsection (3) and subject to the provisions of the community wildfire protection plan prepared by the county in accordance with section 30-15-401.7, C.R.S. The chief shall be vested with such other express authority as is contained in this subsection (3), including commanding the fire department of such district.

(b) The chief of the fire department in each fire protection district shall:

(I) Enforce all laws of this state and ordinances and resolutions of the appropriate political subdivisions relating to the prevention of fires and the suppression of arson;

(II) (A) Inspect, or cause to be inspected by members or officers of his department, as often as he shall deem necessary, all buildings, premises, and public places, except the interior of any private dwelling, for the purpose of ascertaining and causing to be corrected any condition liable to cause fire or for the purpose of obtaining information relative to the violation of the various provisions of this subsection (3). Any individual conducting such inspection shall carry on his person properly authorized fire department identification which shall be shown, on request, to the owner, lessee, agent, or occupant of any structure prior to the inspection of the same.

(B) The chief of any such fire department or fire department members designated by the chief have the authority to enter into all structures and upon all premises within their respective jurisdictions at reasonable times during business hours or such times as such structures or premises are open for the purpose of examination in conformity with the duties imposed by this subsection (3), and it is unlawful for any person to interfere with the chief of any such fire department, or any member of such fire department designated by the chief to conduct an inspection, in the discharge of his duties or to hinder or prevent him from entering into or upon or from inspecting any buildings, establishments, enclosures, or premises in the discharge of his duties.

(III) Include, as part of the inspections required by subparagraph (II) of this paragraph (b), all of the following:

(A) An inspection of all buildings and enclosures to see that proper receptacles for ashes are provided, to cause all rubbish or other inflammable material to be properly removed or disposed of, and to make such suggestions and issue such orders to the owners or occupants of buildings as, in the opinion of such inspecting officer, will render the same safe from fire;

(B) An inspection of the surroundings of boilers and other heating apparatus in any building to ascertain whether all woodwork is properly protected and that no rubbish or combustible material is allowed to accumulate;

(C) An inspection of fire escapes and stairways to cause the removal of all obstructions therefrom and of all places where explosives or inflammable compounds are sold or stored;

(D) An inspection of the construction, placing, repair, and control of all fire escapes, standpipes, pressure tanks, fire doors, fire shutters, fire lines, fire hose, sprinkling systems, exit lights, and exit signs and a review of the installation and testing of fire equipment in all buildings and places requiring such equipment and of the provisions for means of escape or protection against loss of life and property from fire in such buildings and places;

(IV) Enforce, within his respective jurisdiction, all laws of this state and ordinances and resolutions of any appropriate political subdivision pertaining to the keeping, storage, use, manufacture, sale, handling, transportation, or other disposition of highly inflammable materials and rubbish, gunpowder, dynamite, crude petroleum or any of its products, explosive or inflammable liquids or compounds, tablets, torpedoes, or any explosives of a like nature, or any other explosive, including fireworks and firecrackers, and such chief may prescribe the materials and construction of receptacles to be used for the storage of any of said items; but authorization for enforcement of the provisions of this subsection (3) does not extend to the production, transportation, or storage of inflammable liquids as regulated by articles 20 and 20.5 of title 8 and title 34, C.R.S.;

(V) Investigate or cause to be investigated the cause, origin, and circumstance of every fire occurring within his jurisdiction by which property is destroyed or damaged and, so far as is possible, determine whether the fire was the result of carelessness or design. Such investigation shall begin immediately upon the occurrence of the fire, and if, after such investigation, the chief is of the opinion that the facts in relation to such fire indicate that a crime has been committed, he shall present the facts of such investigation and the testimony taken from any person involved, together with any other data in his possession, to the district attorney of the proper county, with his request that the district attorney institute such criminal proceedings as the investigation, testimony, or data may warrant. It is the duty of the district attorney upon such request to assist in such further investigation as may be required.

(c) Whenever any chief, or any designated member of a fire department, finds, through inspection procedures as outlined in subparagraph (II) or (III) of paragraph (b) of this subsection (3), any building or other structure which, for want of repair of or lack of or insufficient fire escapes, automatic or other fire alarm apparatus, or fire extinguishing equipment as may be required by law or for reasons of age, dilapidated condition, or any other cause, is especially liable to fire or is hazardous to the safety of the occupants thereof and which is so situated as to endanger other property, and whenever such officer finds in any building combustible or explosive matter or inflammable conditions, dangerous to the safety of such building or its occupants, the chief shall order the same to be removed or remedied, and such order shall forthwith be complied with by the owner, lessee, agent, or occupant of such premises or buildings. Any such owner, lessee, agent, or occupant who feels himself aggrieved by any such order may file, within five days after the making of any such order, a petition with the district court of the county in which such premises or building is located, requesting a review of such order, and it is the duty of such court to hear the same at the first convenient day and to make such order in the premises as justice may require, and such decision shall be final.

(d) Any owner, lessee, agent, or occupant of any building or premises maintaining any condition likely to cause fire or to constitute an additional fire hazard or any condition which impedes or prevents the egress of persons from such building or premises in violation of the provisions of this subsection (3) shall be deemed to be maintaining a fire hazard. Any person who violates any provision of this subsection (3) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than two hundred fifty dollars. Each day in which such a violation occurs shall constitute a separate violation of this subsection (3).

(4) (a) Within any fire protection district organized under the provisions of this article, it is unlawful for any person:

(I) To willfully or maliciously give, make, or cause to be given or made a false alarm of fire, whether by the use of a fire alarm box, telephone call, or otherwise;

(II) To willfully or maliciously disconnect, cut, or sever any wire of the fire alarm telegraph or in any manner tamper with any part of such communication apparatus;

(III) To aid, abet, knowingly permit, or participate in the commission of any act prohibited by this paragraph (a).

(b) Any person who violates any provision of this subsection (4) is guilty of a misdemeanor and, upon conviction thereof, shall be punished for each offense by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.

(c) The provisions of paragraphs (a) and (b) of this subsection (4) shall not limit the power of municipalities to enact ordinances covering the same or similar subject matter, but no person acquitted of, convicted of, or pleading guilty to a violation of a municipal ordinance shall be charged or tried in a state court for the same or a similar offense, and no person acquitted of, convicted of, or pleading guilty to a violation of paragraph (a) of this subsection (4) in a state court shall be charged or tried in a municipal court for the same or a similar offense.

(5) The district attorney in the judicial district in which the special district was organized shall prosecute any violation under subsection (3) or (4) of this section.



§ 32-1-1003. Health service districts - additional powers

(1) In addition to the powers specified in section 32-1-1001, the board of any health service district has any or all of the following powers for and on behalf of such district:

(a) To establish, maintain, or operate, directly or indirectly through lease to or from other parties or other arrangement, public hospitals, convalescent centers, nursing care facilities, intermediate care facilities, emergency facilities, community clinics, or other facilities providing health and personal care services, including but not limited to facilities licensed or certified pursuant to section 25-1.5-103 (1)(a), C.R.S., and to organize, own, operate, control, direct, manage, contract for, or furnish ambulance service in said district;

(b) To organize, own, operate, control, direct, manage, contract for, or furnish ambulance service;

(c) To draw warrants against health service district funds held by the county treasurer for the purposes set forth in paragraphs (a) and (b) of this subsection (1);

(d) To contract with or work cooperatively and in conjunction with a health assurance district or other existing health care provider or service to provide health care services to the residents of such district; and

(e) To seek approval from the eligible electors in the health service district to collect, retain, and spend all revenue generated by any tax approved by the eligible electors in excess of the limitation provided in section 20 of article X of the state constitution.

(2) The board of county commissioners of any county or the governing body of any municipality within the health service district may transfer any real and personal property, whether or not theretofore used by the county or municipality for hospital purposes, to any newly organized health service district if such real and personal property is located in the newly organized district.

(3) A hospital district established prior to July 1, 1996, may continue to use and operate under the name it is using on June 30, 1996, or it may rename itself as otherwise provided by law and in accordance with this section. Nothing in this section shall be construed to limit the powers under prior law of a hospital district established prior to July 1, 1996.

(4) Nothing in this section or section 32-1-103 (9) shall be construed to limit any or all of the common powers of a special district as set forth in 32-1-1001 as it applies to a hospital district that was established prior to July 1, 1996, or a health service district established on or after July 1, 1996.

(5) Any health service district that is created pursuant to this article shall have the power, upon approval by the eligible electors of the district, to levy and collect a uniform sales tax throughout the entire geographic area of the district upon every transaction or other incident with respect to which a sales tax is levied by the state pursuant to the provisions of article 26 of title 39, C.R.S., excluding the sale of cigarettes, subject to the following provisions:

(a) For purposes of this subsection (5), "eligible elector" shall have the same meaning as set forth in section 32-19-102 (3).

(b) For purposes of complying with the provisions of section 32-1-301 (2)(d.1), the petition for organization shall set forth the estimated sales tax revenues for the health service district's first budget year if the district will seek approval from the eligible electors of the district to levy a sales tax in its first budget year.

(c) Any sales tax authorized pursuant to this subsection (5) shall be levied and collected as provided in section 32-19-112.



§ 32-1-1003.5. Health assurance districts - additional powers - legislative declaration - definitions

(1) The general assembly hereby finds, determines, and declares that access to health care services is an increasing problem in Colorado and that some Coloradans do not have access to a primary care provider. It is the intent of the general assembly to ease the strain on Coloradan's health care needs by allowing a special district to be created to provide health care services. It is the intention of the general assembly to review the success of such efforts as authorized by subsection (2) of this section to determine the effectiveness of the program.

(2) In addition to the powers specified in section 32-1-1001, the board of any health assurance district has any or all of the following powers for and on behalf of such district:

(a) To organize, operate, control, direct, manage, contract for, furnish, or provide, directly or indirectly, health care services to residents of the health assurance district who are in need of such services;

(b) To draw warrants against health assurance district funds held by the county treasurer for the purposes set forth in paragraph (a) of this subsection (2);

(c) To contract with or work cooperatively and in conjunction with a health service district or other existing health care provider or service to provide health care services to the residents of such district; and

(d) To seek approval from the eligible electors in the health assurance district to collect, retain, and spend all revenue generated by any tax approved by the eligible electors in excess of the limitation provided in section 20 of article X of the state constitution.

(3) The board of county commissioners of any county or the governing body of any municipality within the health assurance district may transfer any real and personal property, whether or not theretofore used by the county or municipality for hospital purposes, to any newly organized health assurance district if such real and personal property is located in the newly organized district.

(4) (Deleted by amendment, L. 2007, p. 1192, § 13, effective July 1, 2007.)

(5) Any health assurance district that is created pursuant to this article shall have the power, upon approval by the eligible electors of the district, to levy and collect a uniform sales tax throughout the entire geographic area of the district upon every transaction or other incident with respect to which a sales tax is levied by the state pursuant to the provisions of article 26 of title 39, C.R.S., excluding the sale of cigarettes, subject to the following provisions:

(a) For purposes of this subsection (5), "eligible elector" shall have the same meaning as set forth in section 32-19-102 (3).

(b) For purposes of complying with the provisions of section 32-1-301 (2)(d.1), the petition for organization shall set forth the estimated sales tax revenues for the health assurance district's first budget year if the district will seek approval from the eligible electors of the district to levy a sales tax in its first budget year.

(c) Any sales tax authorized pursuant to this subsection (5) shall be levied and collected as provided in section 32-19-112.



§ 32-1-1004. Metropolitan districts - additional powers and duties

(1) In addition to the powers specified in section 32-1-1001, the board of any metropolitan district has the following powers for and on behalf of such district:

(a) To enter into contracts with public utilities, cooperative electric associations, and municipalities for the purpose of furnishing street lighting service;

(b) To erect and maintain, in providing safety protection services, traffic and safety controls and devices on streets and highways and at railroad crossings and to enter into agreements with the county or counties in which a metropolitan district is situate or with adjoining counties, the department of transportation, or railroad companies for the erection of such safety controls and devices and for the construction of underpasses or overpasses at railroad crossings;

(c) To finance line extension charges for new telephone construction for the purpose of furnishing telephone service exclusively in districts which have no property zoned or valued for assessment as residential;

(d) To finance payment of incremental directional drilling costs for oil and gas wells drilled within the greater Wattenberg area, as that term is defined in section 24-65.5-102, C.R.S.

(2) A metropolitan district shall provide two or more of the following services:

(a) Fire protection as specified in section 32-1-103 (7);

(b) Elimination and control of mosquitoes;

(c) Parks or recreational facilities or programs as specified in section 32-1-103 (14);

(d) Safety protection through traffic and safety controls and devices on streets and highways and at railroad crossings;

(e) Sanitation services as specified in section 32-1-103 (18);

(f) Street improvement through the construction and installation of curbs, gutters, culverts, and other drainage facilities and sidewalks, bridges, parking facilities, paving, lighting, grading, landscaping, and other street improvements;

(g) Establishment and maintenance of television relay and translator facilities;

(h) Transportation as specified in subsection (5) of this section;

(i) Water and sanitation services as specified in section 32-1-103 (18), (24), and (25);

(j) Water as specified in section 32-1-103 (25);

(k) Solid waste disposal facilities or collection and transportation of solid waste as specified in section 32-1-1006 (6) and (7).

(3) Any metropolitan district providing services specified in paragraph (a), (c), (e), (i), or (j) of subsection (2) of this section shall have all the duties, powers, and authority granted to a fire protection, park and recreation, sanitation, water and sanitation, or water district by this article, except as provided in subsection (4) of this section.

(4) A metropolitan district may have and exercise the power of eminent domain and dominant eminent domain and, in the manner provided by article 1 of title 38, C.R.S., may take any property necessary to the exercise of the powers granted, both within and without the special district, only for the purposes of fire protection, sanitation, street improvements, television relay and translator facilities, water, or water and sanitation, except for the acquisition of water rights, and, within the boundaries of the district, if the district is providing park and recreation services, only for the purpose of easements and rights-of-way for access to park and recreational facilities operated by the special district and only where no other access to such facilities exists or can be acquired by other means.

(5) The board of a metropolitan district has the power to establish, maintain, and operate a system to transport the public by bus, rail, or any other means of conveyance, or any combination thereof, and may contract pursuant to the provisions of part 2 of article 1 of title 29, C.R.S. The board of a metropolitan district may not establish, maintain, or operate such a system of transportation in a county, city, city and county, or any other political subdivision of the state empowered to provide a system of transportation except pursuant to a contract entered into pursuant to the provisions of part 2 of article 1 of title 29, C.R.S. The board of a metropolitan district not originally organized as having the power granted in this subsection (5) may exercise its power upon compliance with the provisions of part 2 of this article. Notwithstanding any other provision of this subsection (5), the board of a metropolitan district shall not exercise the power under this subsection (5) until approved by the district court in compliance with the provisions of part 2 of this article and unless authorized, at a regular special district election or a special election held and conducted pursuant to articles 1 to 13.5 of title 1, C.R.S., by a majority of the eligible electors of the district voting on the question of whether the board should exercise such power. The board of a metropolitan district which exercises the power granted in this subsection (5) shall provide transportation services only in the county or counties within which the boundaries of the metropolitan district lie.

(6) Notwithstanding anything in this article or any other law to the contrary:

(a) A metropolitan district may be formed within any part of the area within the regional transportation district, as described in section 32-9-106.1, for the single service of financing a system to transport the public by bus, guideway, or any other means of conveyance, or any combination thereof.

(b) A district created pursuant to paragraph (a) of this subsection (6) may be formed wholly or partly within an existing special district which provides or is authorized to provide the service of mass transportation if the improvements or facilities to be financed by such a district do not duplicate or interfere with any other improvements or facilities already constructed or planned to be constructed within the limits of the existing special district.

(c) The intergovernmental contract required by subsection (5) of this section shall not be required for such a district except where the county, city, or city and county or any other political subdivision of the state within which a system of transportation is to be financed is actually operating a system of transportation.

(d) Except as specifically modified by this subsection (6), all other provisions of this article shall apply to such a district.

(e) In accordance with section 32-1-307 (1), no tract of land of forty acres or more used primarily and zoned for agricultural uses shall be included in any metropolitan district providing parks or recreational facilities and programs that is organized under this article 1 without the written consent of the owners.

(7) The board of a metropolitan district has the power to furnish security services for any area within the special district. Such power may be exercised only after the district has provided written notification to, consulted with, and obtained the written consent of all local law enforcement agencies having jurisdiction within the area and any applicable master association or similar body having authority in its charter or declaration to furnish security services in the area. Any local law enforcement agency having jurisdiction within the area and any applicable master association or similar body having authority in its charter or declaration to furnish security services in the area may subsequently withdraw its consent after consultation with and providing written notice of the withdrawal to the board.

(8) (a) The board of a metropolitan district has the power to furnish covenant enforcement and design review services within the district if:

(I) The governing body of the applicable master association or similar body and the metropolitan district have entered into a contract to define the duties and responsibilities of each of the contracting parties, including the covenants that may be enforced by the district, and the covenant enforcement services of the district do not exceed the enforcement powers granted by the declaration, rules and regulations, or any similar document containing the covenants to be enforced; or

(II) The declaration, rules and regulations, or any similar document containing the covenants to be enforced for the area within the metropolitan district name the metropolitan district as the enforcement or design review entity.

(b) The board of a metropolitan district shall have the power to furnish covenant enforcement and design review services pursuant to this subsection (8) only if the revenues used to furnish such services are derived from the area in which the service is furnished.

(c) Nothing in this subsection (8) shall be construed to authorize a metropolitan district to enforce any covenant that has been determined to be unenforceable as a matter of law.

(9) Except as limited by the service plan of the district, the board of a metropolitan district has the power to provide activities in support of business recruitment, management, and development within the district. A metropolitan district meeting the qualifications of this subsection (9) shall neither have nor exercise the power of eminent domain or dominant eminent domain for the purposes set forth in this subsection (9).

(10) (a) In addition to the excise tax imposed pursuant to article 28.8 of title 39, a metropolitan district with boundaries entirely within the unincorporated area of a county is authorized to levy, collect, and enforce a metropolitan district excise tax on the first sale or transfer of unprocessed retail marijuana by a retail marijuana cultivation facility. Such excise tax must be calculated based on the average market rate of the unprocessed retail marijuana. The tax shall be imposed at the time when the retail marijuana cultivation facility first sells or transfers unprocessed retail marijuana from the retail marijuana cultivation facility to a retail marijuana product manufacturing facility, a retail marijuana store, or another retail marijuana cultivation facility.

(b) If the boundaries of a metropolitan district are within a county that imposes an additional excise tax on the first sale or transfer of unprocessed retail marijuana by a retail marijuana cultivation facility pursuant to section 29-2-114, the excise tax rate imposed by the metropolitan district pursuant to this subsection (10) shall not exceed such tax rate imposed by the county. In no event shall the tax rate imposed pursuant to this subsection (10) exceed five percent of the average market rate, as determined by the department of revenue pursuant to section 39-28.8-101 (1), of the unprocessed retail marijuana.

(c) No excise tax shall be levied pursuant to the provisions of paragraph (a) of this subsection (10) until the proposal has been referred to and approved by the eligible electors of the metropolitan district. Any proposal for the levy of an excise tax in accordance with paragraph (a) of this subsection (10) may be submitted to the eligible electors of the district at a regular special district election, on the date of the state general election, or on the first Tuesday in November of an odd-numbered year, and any election on the proposal must be conducted in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S.

(d) Any retail marijuana excise tax imposed by a metropolitan district pursuant to this subsection (10) shall not be collected, administered, or enforced by the department of revenue, but shall instead be collected, administered, and enforced by the metropolitan district imposing the tax or through an intergovernmental agreement with the county in which the metropolitan district is located.



§ 32-1-1005. Park and recreation districts - additional powers - limitations

(1) In addition to the powers specified in section 32-1-1001, the board of any park and recreation district has the following powers for and on behalf of such district:

(a) To operate a system of television relay and translator facilities and to use, acquire, equip, and maintain land, buildings, and other recreational facilities therefor;

(b) To use the power granted in section 32-1-1001 (1)(f) for the establishment of recreational facilities, including leases, easements, and other interests in land for the preservation or conservation of sites, scenes, open space, and vistas of recreational, scientific, historic, aesthetic, or other public interest. "Interests in land", as used in this paragraph (b), means any rights and interests in land less than the full fee interest, including but not limited to future interests, easements, covenants, and contractual rights. Every such interest in land, held pursuant to this paragraph (b), when recorded shall be deemed to run with the land to which it pertains for the benefit of the park and recreation district and may be protected and enforced by such district in any court of general jurisdiction by any proceeding known at law or in equity.

(c) To have and exercise the power of eminent domain and, in the manner provided by article 1 of title 38, C.R.S., to take any property necessary to the exercise of the powers granted, both within and without the special district, only for the purposes of television relay and translator facilities, and, within the boundaries of the district, only for the purpose of easements and rights-of-way for access to park and recreational facilities operated by the special district and only where no other access to such facilities exists or can be acquired by other means.

(2) (a) No district shall construct, own, or operate any bowling alley, roller skating rink, batting cage, golf course on which the game is played on an artificial surface, or an amusement park which has water recreation as its central theme, unless the board of such district receives approval for such project from the board of county commissioners of each county which has territory included in the district. The board of county commissioners shall disapprove the facility or service unless evidence satisfactory to the board of each of the following is presented:

(I) The facility or service is not adequately provided in the district by private providers;

(II) There is sufficient existing and projected need for the facility or service within the district;

(III) The existing facilities or services in the district are inadequate for present and projected needs;

(IV) The district has or will have the financial ability to discharge any proposed indebtedness on a reasonable basis; and

(V) The facility or service will be in the best interests of the district and of the residents of the district.

(b) In addition to any existing notice requirements, notice of the hearing of the board of county commissioners on the proposal of the district to construct, own, or operate a facility or to provide a service pursuant to this subsection (2) shall be sent by the district to all providers of the same or similar type of facility or service located within two miles of the proposed facility or service no later than ten days prior to such hearing. The notice required by this paragraph (b) will be deemed to have been sent to all required providers if said notice has been sent by first-class mail, postage prepaid, to all such providers listed in a current classified telephone directory and to all such providers whose names are provided to the district by the appropriate trade association.



§ 32-1-1006. Sanitation, water and sanitation, or water districts - additional powers - special provisions

(1) In addition to the powers specified in section 32-1-1001, the board of any sanitation, water and sanitation, or water district has the following powers for and on behalf of such district:

(a) (I) To compel the owner of premises located within the boundaries of any such district, whenever necessary for the protection of public health, to connect such owner's premises, in accordance with the state plumbing code, to the sewer, water and sewer, or water lines, as applicable, of such district within twenty days after written notice is sent by registered mail, if such sewer or water line is within four hundred feet of such premises. If such connection is not begun within twenty days, the board may thereafter connect the premises to the sewer, water and sewer, or water system, as applicable, of such district and shall have a perpetual lien on and against the premises for the cost of making the connection, and any such lien may be foreclosed in the same manner as provided by the laws of this state for the foreclosure of mechanics' liens.

(II) Nothing in subparagraph (I) of this paragraph (a) authorizes the board of any sanitation, water and sanitation, or water district to compel any connection with the sewer, water and sewer, or water lines, as applicable, of such district, by any owner of premises located outside of such district who utilizes private or nongovernmental persons, services, systems, or facilities including an on-site wastewater treatment system, for the provision of sewer, water and sewer, or water lines to such premises.

(b) (I) To divide such district into areas according to the water or sanitation services furnished or to be furnished therein. The board has the power to fix different rates, fees, tolls, or charges and different rates of levy for tax purposes against all of the taxable property within the several areas of such district according to the services and facilities furnished or to be furnished therein within a reasonable time. In addition, if the board finds it infeasible, impracticable, or undesirable for the good of the entire district to extend water or sewer lines and facilities to any part of such district, the board may designate by resolution such area not to be served with water or sanitation service, but such area designated not to be served shall be at least ten acres in extent.

(II) If the board divides a special district into areas according to the facilities and services furnished or to be furnished, to determine the amount of money necessary to be raised by taxation within each such area, taking into consideration other sources of revenue within the area, and to fix a levy which, when levied upon every dollar of the valuation for assessment of taxable property within such area of the special district, will supply funds for the payments of the costs of acquiring, operating, and maintaining the services or facilities furnished in such area and will pay promptly, when due, the principal or interest on bonds or other obligations issued and its pro rata share of the general operating expenses of the district.

(c) (I) To establish, construct, operate, and maintain works and facilities across or along any public street or highway, and in, upon, or over any vacant public lands, which public lands are the property of the state of Colorado, and across any stream of water or watercourse. The board of county commissioners of any county in which any public streets or highways are situated which are to be cut into or excavated in the construction or maintenance of any such facilities has authority to adopt by resolution such rules as it deems necessary in regard to any such excavations and may require the payment of reasonable fees by such district as may be fixed by the board of county commissioners to insure proper restoration of such streets or highways.

(II) When such fee is paid, it is the responsibility of the board of county commissioners to promptly restore such street or highway to its former state. If the fee is not fixed and paid, such district shall promptly restore any such street or highway to its former state of usefulness as nearly as may be and shall not use the same in such manner as to completely or unnecessarily impair the usefulness thereof.

(III) This grant of authority is not and shall not be construed as a limitation upon the existing powers of any municipality to regulate works and facilities in public streets or highways.

(d) To assess reasonable penalties for delinquency in the payment of rates, fees, tolls, or charges or for any violations of the rules and regulations of the special district together with interest on delinquencies from any date due at not more than one percent per month or fraction thereof, and to shut off or discontinue water or sanitation service for such delinquencies and delinquencies in the payment of taxes or for any violation of the rules and regulations of the special district, and to provide for the connection with and the disconnection from the facilities of such district;

(e) To acquire water rights and construct and operate lines and facilities within and without the district;

(f) To have and exercise the power of eminent domain and dominant eminent domain and, in the manner provided by article 1 of title 38, C.R.S., to take any property necessary to the exercise of the powers granted, both within and without the special district, except for the acquisition of water rights;

(g) To fix and from time to time to increase or decrease tap fees. The board may pledge such revenue for the payment of any indebtedness of the special district.

(h) (I) To assess availability of service or facilities charges subject to the following provisions:

(A) No fee, rate, toll, or charge for connection to or use of services or facilities of such district shall be considered an availability of service or facilities charge.

(B) Any availability of service or facilities charges shall be made only when a notice, stating that such availability of service or facilities charges are being considered and stating the date, time, and place of the meeting at which they are to be considered, has been mailed by first-class United States mail, postage prepaid, to each taxpaying elector of such district at his last-known address, as disclosed by the tax records of the county or counties within which such district is located.

(C) Availability of service or facilities charges shall be assessed solely for the purpose of paying principal of and interest on any outstanding indebtedness or bonds of such district and shall not be used to pay any operation or maintenance expenses of, nor capital improvements within or for, such district.

(D) Availability of service or facilities charges shall be assessed only where water, sewer, or both water and sewer lines are installed and ready for connection within one hundred feet of any property line of the residential lot or residential lot equivalent to be assessed, but to one or both of which line or lines the particular lot or lot equivalent to be assessed is not connected.

(E) Availability of service or facilities charges shall be a percentage, not to exceed fifty percent, of the fees, rates, tolls, or charges for use of services or facilities of such district, said percentage to be determined by the board. If the fees, rates, tolls, or charges for the use of services or facilities vary dependent upon quantities of usage, the availability of service or facilities charges shall be a percentage, not to exceed fifty percent, of the average usage derived by dividing the total usage quantity for such district for the last preceding fiscal year by the total number of users in such district, said percentage to be determined by the board. In addition the aggregate amount of revenue budgeted and expected to be derived from availability of service or facilities charges shall not exceed the total amount of principal of and interest on the outstanding indebtedness or bonds of such district for such service currently budgeted for and to mature or accrue during the annual period within which such availability of service or facilities charges are payable, less the amount budgeted and expected to be produced during such period by the mill levy allocable to such service then being budgeted for and levied and assessed by such district.

(II) Notwithstanding the provisions of this paragraph (h), any metropolitan district providing water or sanitation or water and sanitation services which, prior to July 1, 1981, has imposed an availability of service charge pursuant to section 31-35-402 (1)(f), C.R.S., and has pledged such availability of service charges to the payment of outstanding bonds may continue such charge until such bonds are retired.

(1.5) (a) No water and sanitation district or water district shall furnish water service or water supply to any property located outside of the district's boundaries if such property is within the legal boundaries of another special district that has been organized with the power to furnish water facilities or water services, unless:

(I) In compliance with the provisions of this title and with the consent of the special district within whose boundaries such property is located, such property is included within the boundaries of the district seeking to provide water service or water supply; or

(II) After April 15, 1996, in lieu of inclusion pursuant to subparagraph (I) of this paragraph (a), the special district within whose boundaries such property is located gives consent to the provision of such water service or water supply.

(b) In the absence of such inclusion or consent, no water and sanitation district or water district shall have any right or power, however derived, to provide water service or water supply to any property outside of that district's boundaries and within the boundaries of another special district that has been organized with the power to furnish water facilities or water services.

(c) As used in this subsection (1.5), "water facilities" has the same meaning as in section 31-35-401 (7), C.R.S.

(2) (a) A special district organized for water or sanitation or for water and sanitation purposes, upon the filing of a resolution of the board with the court and after an election held pursuant to paragraph (b) of this subsection (2), may become a water and sanitation or metropolitan district, respectively, possessing all the rights, powers, and authority of such a district if there is not then pending a petition for the organization of a water and sanitation or metropolitan district, partially or wholly within the water or sanitation or water and sanitation district, and if a metropolitan district does not already exist wholly or partly within the boundaries of the sanitation or water or water and sanitation district.

(b) (I) After a hearing on the resolution, the court shall direct that the question of conversion of the special district be submitted to the eligible electors of the special district and shall appoint the secretary as the designated election official responsible for the calling and conducting of the election according to the provisions of articles 1 to 13.5 of title 1, C.R.S.

(II) If a majority of the votes cast at the election are in favor of conversion and the court determines the election was held in accordance with articles 1 to 13.5 of title 1, C.R.S., the court shall enter an order including any conditions so prescribed and converting the special district.

(3) Taxpaying electors of any area of five acres or more within or without a special district furnishing sanitation or water services or facilities or sanitation and water services or facilities or any area regardless of size immediately contiguous to such district may agree among themselves for the construction of water or sanitation facilities or water and sanitation facilities within such area, and the board of such district has the authority to enter into a contract with such taxpaying electors to allow any portion of revenue derived from water or sanitation charges and fees from such area or from special charges assessed against users of such sanitation or water facilities to be applied on the payment of the cost of the construction of such water or sanitation facilities. Such payment shall be made without interest and upon such terms as the parties may agree upon, but payment shall not extend over fifteen years. Such contracts shall not be included within the dollar limitation of debts provided by this article and shall not require approval of the electors of the special district.

(4) Any dispute involving a special district furnishing sanitation or water services or facilities or sanitation and water services or facilities and any customer of such district in which physical damage to the property of the customer in the amount of ten thousand dollars or less is alleged to have been caused by the actions of such special district may be submitted with the consent of the district and the customer to alternative dispute resolution procedures pursuant to the "Dispute Resolution Act", part 3 of article 22 of title 13, C.R.S., if such procedures are available in the judicial district where a complaint in such dispute would be filed. Notwithstanding any other provision of law to the contrary, once a party to such dispute has properly submitted the dispute to alternative dispute resolution procedures pursuant to this section, neither party shall remove the dispute from the alternative dispute resolution forum without the consent of the other party.

(5) The governing body of each special district providing water or sanitation services which implements an industrial wastewater pretreatment program pursuant to the federal act, as defined in section 25-8-103 (8), C.R.S., may seek such relief and impose such penalties as are required by such federal act and its implementing regulations for such programs.

(6) The board of a sanitation district or water and sanitation district with a resident elector population of two thousand five hundred or less that is located in whole or in part within a county with a population of twenty-five thousand or less, as determined by the 1996 population estimates prepared by the division, may provide collection and transportation of solid waste for and on behalf of the district, including but not limited to the financing thereof. If the board decides to provide collection and transportation of solid waste, the board shall request proposals to provide such services within a designated area of the district by publishing notice and awarding a contract in accordance with the procedures specified in section 30-15-401 (7.5)(c) and (7.7), C.R.S. The board shall not award a contract that exceeds three years in duration.

(7) The board of any sanitation district or water and sanitation district may provide solid waste disposal facilities, including but not limited to the financing thereof, for and on behalf of such district. Any service or facility pursuant to this subsection (7) shall be subject to part 1 of article 20 of title 30, C.R.S.

(8) (a) A water district or a water and sanitation district may provide park and recreation improvements and services in connection with a water reservoir owned by the district and adjacent land if such improvements and services are not already being provided by another entity with respect to the reservoir and adjacent land.

(b) Once the board of a water district or a water and sanitation district adopts a resolution to provide improvements and services pursuant to this subsection (8), no other entity may provide park and recreation improvements and services with respect to the reservoir and adjacent land without the consent of the board.

(c) The district may exercise any powers that a park and recreation district has in connection with the provision of park and recreation improvements and services, including imposing rates, fees, and charges in connection with the improvements and services. The district may use any district revenues to provide the improvements and services. The provision of improvements and services pursuant to this subsection (8) is not a material modification of the service plan of the district.



§ 32-1-1007. Ambulance districts - additional powers - special provisions

(1) In addition to the powers specified in section 32-1-1001, the board of any ambulance district, unless provided in section 32-1-1002 (1)(c) or 32-1-1003 (1)(b), has the following powers for and on behalf of such district:

(a) To own, maintain, and operate ambulances and other vehicles and equipment necessary for the provision of emergency medical services in said district;

(b) To provide emergency medical services by employees of the district, to provide a voluntary ambulance service, and to make contracts with individuals, partnerships, associations, or corporations or with other political subdivisions of the state or any combination thereof. For the purpose of this paragraph (b), "voluntary ambulance service" means an ambulance service which is operating not for pecuniary profit or financial gain and no part of the assets or income of which is distributable to, or enures to the benefit of, its members, directors, or officers.

(2) An ambulance district may be composed of only one county of the state or a portion thereof or two or more contiguous counties of the state or portions thereof, and the district shall consist of contiguous territory within such county or counties. No ambulance district shall be established in any area in which there is a fire protection district or a health service district that is providing an ambulance service or in any municipality that is providing an ambulance service.



§ 32-1-1008. Tunnel districts - additional powers - special provisions

(1) In addition to the powers specified in section 32-1-1001, the board of any tunnel district has the following powers for and on behalf of such district:

(a) To acquire, construct, improve, equip, operate, maintain, and finance one or more tunnel projects;

(b) To enter into contracts and agreements concerning the affairs of the tunnel district, including contracts with the United States, the state, any political subdivision of the state, any agency or instrumentality of any of the foregoing, and any private person, without taking bids therefor or otherwise awarding the same on a competitive basis, if in the opinion of the board, it is in the best interests of the tunnel district to so proceed;

(c) To exercise the power of eminent domain and, in the manner provided by article 1 of title 38, C.R.S., to take any property necessary to the exercise of the powers granted, both within and without the tunnel district, for the purposes of the acquisition, construction, improvement, equipping, operation, or maintenance, or any combination thereof, of one or more tunnels.



§ 32-1-1009. Regional tourism projects

(1) In addition to the powers specified in this part 10, and notwithstanding any limitation on the powers of a metropolitan district otherwise specified in this part 10 or in the metropolitan district's service plan, any metropolitan district designated as an approved financing entity pursuant to part 3 of article 46 of title 24, C.R.S., shall have all the powers necessary or convenient to carry out and effect its authority as a financing entity pursuant to part 3 of article 46 of title 24, C.R.S., including but not limited to the power to receive state sales tax increment revenue and to disburse and otherwise utilize such revenue for all lawful purposes pursuant to part 3 of article 4 of title 24, C.R.S. Such lawful purposes shall include but need not be limited to the financing of eligible costs and the design, construction, maintenance, and operation of eligible improvements as defined in section 24-46-303 (5), C.R.S., or otherwise incorporated into the Colorado economic development commission's conditions of approval pursuant to part 3 of article 46 of title 24, C.R.S.

(2) Notwithstanding any provision of section 32-1-207 or of the metropolitan district's service plan, authorization to receive state sales tax increment revenue pursuant to part 3 of article 46 of title 24, C.R.S., shall not be considered a material modification to the plan and corresponding changes to the plan may be made by the governing body to incorporate the use of state sales tax increment revenue of the metropolitan district without the requirement of petition to or approval by the board of county commissioners or the governing body of the municipality, as applicable.

(3) Any metropolitan district receiving state sales tax increment revenue, whether pursuant to designation as a financing entity pursuant to part 3 of article 46 of title 24, C.R.S., or pursuant to a contract entered into with any such entity, shall not use the state sales tax increment revenue to acquire property through the exercise of eminent domain.






Part 11 - Financial Powers

§ 32-1-1101. Common financial powers

(1) For and on behalf of the special district, the board has the following powers:

(a) To levy and collect ad valorem taxes on and against all taxable property within the special district, which shall not be limited except as provided in section 39-10-111 (11), C.R.S., and in part 3 of article 1 of title 29, C.R.S. Any election on the question of an increased levy pursuant to section 29-1-302, C.R.S., shall be conducted as a special election in accordance with articles 1 to 13.5 of title 1, C.R.S.

(b) To levy taxes and collect revenue, whenever any indebtedness has been incurred by a special district, for the purpose of creating one or more reserve funds in such amounts as the board may determine, which may be used to meet the obligations of the special district for bond interest repayment and for maintenance and operating charges and depreciation and to provide extensions of and replacements and improvements to the facilities and property of the special district;

(c) To issue negotiable coupon bonds of the special district. Bonds shall bear interest at a rate or rates such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, payable semiannually, and shall be due and payable serially, either annually or semiannually, commencing not later than three years and extending not more than twenty years from date. The form and terms of said bonds, including provisions for their payment and redemption, shall be determined by the board. If the board so determines, such bonds may be redeemable prior to maturity upon payment of a premium, not exceeding three percent of the principal thereof. Said bonds shall be executed in the name of and on behalf of the district and signed by the president with the seal of the district affixed thereto and attested by the secretary. Said bonds shall be in such denominations as the board shall determine, and the bonds and coupons thereto attached shall be payable to bearer. Interest coupons shall bear the original or facsimile signature of the president.

(d) To issue revenue bonds authorized by action of the board without the approval of the eligible electors of the special district. The revenue bonds shall be issued in the manner provided in part 4 of article 35 of title 31, C.R.S., for the issuance of revenue bonds by municipalities; except that the revenue bonds may be sold in one or more series at par or below or above par at public or private sale, in such manner and for such price as the board, in its discretion, shall determine. The revenue bonds and interest coupons, if any, appurtenant thereto shall never constitute the debt or indebtedness of the special district within the meaning of any provision or limitation of the laws of Colorado or the state constitution and shall not constitute nor give rise to a pecuniary liability of the special district or charge against its general credit or taxing powers. The revenue bonds and the income therefrom are exempt from taxation, except inheritance, estate, and transfer taxes.

(e) In addition to any other means provided by law, to elect, by resolution, at a public meeting held after receipt of notice by the affected parties, including the property owner, to have certain delinquent fees, rates, tolls, penalties, charges, or assessments made or levied solely for water, sewer, or water and sewer services, certified to the treasurer of the county to be collected and paid over by the treasurer of the county in the same manner as taxes are authorized to be collected and paid over pursuant to section 39-10-107, C.R.S. The governing body of said special district shall pay to the county in which the affected property of the special district is located, at least once a year, an amount which shall be just and reasonable compensation for the extra labor imposed by this paragraph (e) and an amount for the special district's proportion of the expense of advertising the sale of lands for said delinquent fees, rates, tolls, penalties, charges, or assessments in each year, said amounts to be certified to the governing body of the special district by the county treasurer. Any such fee, rate, toll, penalty, charge, or assessment shall total at least one hundred fifty dollars per account and shall be at least six months delinquent. The treasurer of the county is also authorized to charge and retain a penalty at the rate of thirty percent, or thirty dollars, whichever is greater, on the delinquent sum due and owing to defray the costs of collection.

(f) (I) To divide the special district into one or more areas consistent with the services, programs, and facilities to be furnished therein. However, any facility operated by the special district within such area may be used by any resident of the special district for the same fee charged to persons residing within such area. Whenever the board divides the special district into one or more areas pursuant to this subparagraph (I), the board shall provide notification of such action to the board of county commissioners of each county that has territory included within the district and the governing body of any municipality that has adopted a resolution of approval of the district pursuant to section 32-1-204.5 or 32-1-204.7. Each board of county commissioners and municipal governing body that is entitled to such notification may elect, within thirty days after such notification, to treat the action as a material modification of the district service plan in accordance with section 32-1-207 (2).

(II) Any area created pursuant to this paragraph (f) shall be a subdistrict of the special district. The name of a subdistrict established on or after August 5, 2015, must include the name of the special district that established the subdistrict. A subdistrict shall be an independent quasi-municipal corporation, shall act pursuant to the provisions of this article, and shall possess all of the rights, privileges, and immunities of the special district. The subdistrict shall be subject to the service plan of the special district. The general assembly hereby finds and declares that any such division of the special district into one or more subdistricts shall provide for the fair and equitable taxation within the territorial limits of the authority levying the tax in conformity with the requirements of section 3 of article X of the state constitution.

(III) The board of the special district shall constitute ex officio the board of directors of the subdistrict. The presiding officer of the board shall be ex officio the presiding officer of the subdistrict, the secretary of the board shall be ex officio the secretary of the subdistrict, and the treasurer of the board shall be ex officio the treasurer of the subdistrict. For the purposes of complying with the requirements of subsection (6) of this section and article 59 of title 11, C.R.S., the debt of the subdistrict shall be treated separately from the debt of the special district and shall not be treated as debt of the special district. The total debt of the special district and all subdistricts shall not exceed any debt limits specified in the service plan of the special district.

(g) To establish special improvement districts within the boundaries of a special district and levy special assessments on property specially benefited by such improvements as specified in section 32-1-1101.7.

(1.5) (a) The board shall make any determination specified in paragraph (f) of subsection (1) of this section by resolution adopted at a regular or special meeting of the board after publication of notice of the purpose of the public meeting and the place, time, and date of such meeting.

(b) No resolution dividing the special district into one or more areas shall be adopted by the board pursuant to paragraph (a) of this subsection (1.5) if a petition objecting to such division is signed by the owners of taxable real and personal property, which property equals more than fifty percent of the total valuation for assessment of all taxable real and personal property within the proposed area boundaries, and is filed with the special district no later than five days prior to the public meeting. However, the board may change the geographical boundaries of such area at the public meeting.

(c) Except as otherwise provided in this paragraph (c), no single parcel of land having a valuation for assessment constituting twenty-five percent or more of the total valuation of assessment of all real property within the boundaries of an area in a special district shall be included in such area without the written consent of the owner or owners of such real property. No single parcel of land owned by a corporate entity and having a valuation for assessment constituting five percent or more of the total valuation of assessment of all real property within the boundaries of an area in a special district shall be included in such area without the written consent of the owner of such real property. If, contrary to the provisions of this paragraph (c), such parcel of real property is included within the boundaries of such area, the owner or owners of such real property shall be entitled to petition the board to have such real property excluded from the area boundaries free and clear of any contract, obligation, debt, lien, or charge for which the owner or owners may otherwise be liable due to the inclusion of such real property in the area.

(d) If taxes are to be levied or debt is to be created within an area of the special district, the board shall submit a ballot issue approving such taxes or debt to the eligible electors within such area at a regular special district election or at a special election held on the Tuesday after the first Monday of November in an even-numbered year or the first Tuesday of November in an odd-numbered year conducted in accordance with the provisions of this article and section 20 of article X of the state constitution. In addition to any other matters, the ballot issue shall provide that the tax to be levied for services, programs, and facilities within such area is in addition to any other taxes imposed by the special district.

(e) Nothing in this subsection (1.5) or paragraph (f) of subsection (1) of this section shall repeal or affect any other law or any part thereof as it is the intent of the general assembly that this subsection (1.5) and paragraph (f) of subsection (1) of this section shall provide a separate but not an exclusive method of accomplishing the objectives of the general assembly.

(f) Nothing in this subsection (1.5) or in paragraph (f) of subsection (1) of this section shall impose any requirement contained in House Bill 02-1465, as enacted at the second regular session of the sixty-third general assembly, upon any area that was in existence prior to October 1, 2002; except that a district may, by resolution, elect to apply any of said requirements to such area.

(2) Whenever the board determines, by resolution, that the interest of the special district and the public interest or necessity demand the acquisition, construction, installation, or completion of any works or other improvements or facilities or the making of any contract with the United States or other persons or corporations to carry out the objects or purposes of such district, requiring the creation of a general obligation indebtedness exceeding one and one-half percent of the valuation for assessment of the taxable property in the special district, the board shall order the submission of the proposition of issuing general obligation bonds or creating other general obligation indebtedness, except the issuing of revenue bonds, at an election held for that purpose. The resolution shall also fix the date upon which the election will be held. The election shall be held and conducted as provided in articles 1 to 13.5 of title 1, C.R.S. Any election may be held separately or may be held jointly or concurrently with any other election authorized by this article. If the issuance of general obligation bonds is approved at an election held pursuant to this subsection (2), the board shall be authorized to issue such bonds for a period not to exceed the later of five years following the date of the election or, subject to the provisions of section 32-1-1101.5, for a period not to exceed twenty years following the date of the election if the issuance of such bonds is in material compliance with the financial plan set forth in the service plan, as that plan is amended from time to time, or in material compliance with the statement of purposes of the special district. After the specified period has expired, the board shall not be authorized to issue bonds which were authorized but not issued after the initial election unless the issuance is approved at a subsequent election; except that nothing in this subsection (2) shall be construed as limiting the board's power to issue refunding bonds in accordance with statutory requirements.

(3) (a) The declaration of public interest or necessity required and the provision for the holding of such an election may be included within the same resolution, which resolution, in addition to such declaration of public interest or necessity, shall recite:

(I) The objects and purposes for which the indebtedness is proposed to be incurred;

(II) The estimated cost of the works or improvements, as the case may be;

(III) How much, if any, of said estimated cost is to be defrayed out of any state or federal grant;

(IV) The amount of principal of the indebtedness to be incurred therefor; and

(V) The maximum net effective interest rate to be paid on such indebtedness.

(b) Whenever the board determines that the district should incur indebtedness in an amount which does not require approval by the eligible electors of the special district under subsection (2) of this section, the board shall establish the maximum net effective interest rate prior to the time the debt is incurred or contracted.

(4) If any proposition is approved at an election provided for in subsection (2) of this section, the board shall thereupon be authorized to incur such indebtedness or obligations, enter into such contract, or issue and sell such bonds of the special district, as the case may be, all for the purposes and objects provided for in the proposition submitted and in the resolution therefor, in the amount so provided, at a price or prices and a rate or rates of interest such that the maximum net effective interest rate recited in such resolution is not exceeded. Except as provided in section 32-1-106 (2), submission of the proposition of incurring such obligation or bonded or other indebtedness at such an election shall not prevent or prohibit submission of the same or other propositions at subsequent elections called for such purpose.

(5) Whenever any special district organized pursuant to this article has moneys on hand which are not then needed in the conduct of its affairs, the special district may deposit such moneys in any state bank, national bank, or state or federal savings and loan association in Colorado in accordance with state law. For the purpose of making such deposits, the board may appoint, by written resolution, one or more persons to act as custodians of the special district's moneys, and such persons shall give surety bonds in such amount and form and for such purposes as the board may require. Subject to the requirements of part 7 of article 75 of title 24, C.R.S., the special district's moneys may be pooled for investment with the moneys of other local government entities.

(6) (a) The total principal amount of general obligation debt of a special district issued pursuant to subsection (2) of this section, which debt is issued on or after July 1, 1991, shall not at the time of issuance exceed the greater of two million dollars or fifty percent of the valuation for assessment of the taxable property in the special district, as certified by the assessor, except for debt which is:

(I) Rated in one of the four highest investment grade rating categories by one or more nationally recognized organizations which regularly rate such obligations;

(II) Determined by the board of any special district in which infrastructure is in place to be necessary to construct or otherwise provide additional improvements specifically ordered by a federal or state regulatory agency to bring the district into compliance with applicable federal or state laws or regulations for the protection of the public health or the environment if the proceeds raised as a result of such issue are limited solely to the direct and indirect costs of the construction or improvements mandated and are used solely for those purposes;

(III) Secured as to the payment of the principal and interest on the debt by a letter of credit, line of credit, or other credit enhancement, any of which must be irrevocable and unconditional, issued by a depository institution:

(A) With a net worth of not less than ten million dollars in excess of the obligation created by the issuance of the letter of credit, line of credit, or other credit enhancement;

(B) With the minimum regulatory capital as defined by the primary regulator of such depository institution to meet such obligation; and

(C) Where the obligation does not exceed ten percent of the total capital and surplus of the depository institution, as those terms are defined by the primary regulator of such depository institution; or

(IV) Issued to financial institutions or institutional investors.

(b) Nothing in this title shall prohibit a special district from issuing general obligation debt or other obligations which are either payable from a limited debt service mill levy, which mill levy shall not exceed fifty mills, or which are refundings or restructurings of outstanding obligations, or which are obligations issued pursuant to part 14 of this article.



§ 32-1-1101.5. Special district debt - quinquennial findings of reasonable diligence

(1) The results of special district ballot issue elections to incur general obligation indebtedness shall be certified by the special district by certified mail to the board of county commissioners of each county in which the special district is located or to the governing body of a municipality that has adopted a resolution of approval of the special district pursuant to section 32-1-204.5 or 32-1-204.7 within forty-five days after the election. For all special districts with authorized but unissued general obligation debt approved before July 1, 1995, the results of the election at which such approval was given and a statement of the principal amount of any general obligation debt that has been issued pursuant to such authorization shall be so certified by the special district on or before January 1, 1996. If for any reason certification required by this subsection (1) is not made, the special district shall certify such election results by certified mail no later than thirty days before issuing any general obligation debt to the board of county commissioners or the governing body of such municipality. The special district shall file a copy of any certification made under this subsection (1) with the division of securities created by section 11-51-701, C.R.S., within the applicable time period prescribed in this subsection (1). Whenever a special district incurs general obligation debt, the special district shall submit a copy of the notice required by section 32-1-1604 to the board of county commissioners of each county in which the district is located or the governing body of such municipality within thirty days after incurring the debt.

(1.5) In every fifth calendar year after the calendar year in which a special district's ballot issue to incur general obligation indebtedness was approved by its electors, the board of county commissioners or the governing body of the municipality that has adopted a resolution of approval of the special district pursuant to section 32-1-204.5 or 32-1-204.7 may require the board of such special district to file an application for a quinquennial finding of reasonable diligence. If the board of county commissioners or the governing body of such municipality requires such filing, it shall notify the special district in writing to file an application within sixty days after receipt of the notice. The application shall set forth the amount of the special district's authorized and unissued general obligation debt, any current or anticipated plan to issue such debt, a copy of the district's last audit or application for exemption from audit, and any other information required by the board of county commissioners or the governing body of such municipality relevant to making the determinations under subsection (2) of this section. If required by the board of county commissioners or the governing body of such municipality, subsequent applications shall be filed within sixty days after receipt of such notice but no more frequently than every five years after the prior notice until all of the general obligation debt that was authorized by the election has been issued or abandoned. If a special district is wholly or partially located in a municipality that has not adopted a resolution of approval of such special district pursuant to section 32-1-204.5 or 32-1-204.7, the board of the special district shall file a copy of any such application with the governing body of such municipality, and such municipality may submit comments thereon prior to the determination made under subsection (2) of this section.

(2) (a) Within thirty days after submittal of any application required under subsection (1.5) of this section, the board of county commissioners or the governing body of the municipality that has adopted a resolution of approval of the special district pursuant to section 32-1-204.5 or 32-1-204.7 shall accept such application without further action or shall conduct a public hearing within the next thirty days, with no less than ten days prior notice to the district, to consider whether the service plan and financial plan of the district are adequate to meet the debt financing requirements of the authorized and unissued general obligation debt based upon present conditions within the district. Within thirty days after such hearing, the board of county commissioners or the governing body of the municipality shall:

(I) Determine that the implementation of the service plan or financial plan will result in the timely and reasonable discharge of the special district's general obligation debt. If the board of county commissioners or the governing body of the municipality makes such a finding, it shall grant a continuation of the authority for the board of the special district to issue any remaining authorized general obligation debt.

(II) Determine that the implementation of the service plan or financial plan will not result in the timely and reasonable discharge of the special district's general obligation debt and that such implementation will place property owners at risk for excessive tax burdens to support the servicing of such debt. If the board of county commissioners or the governing body of the municipality makes such a finding, it shall deny a continuation of the authority of the board of the special district to issue any remaining authorized general obligation debt.

(III) Determine that the implementation of the service plan or financial plan will not result in the timely and reasonable discharge of general obligation debt and require the board of the special district to submit amendments or modifications to such plans as a precondition to a finding of reasonable diligence; except that nothing in this section shall be construed as limiting the board's power to issue refunding bonds in accordance with statutory requirements.

(b) The board of county commissioners or the governing body of such municipality shall have all available legal remedies to enforce its determination under paragraph (a) of this subsection (2).

(3) The provisions of this section shall apply to all authorized but unissued general obligation debt for each special district organized under this title. All such authorized but unissued debt shall be valid until the board of county commissioners or the governing body of the municipality has made the determination to deny the continuation of such authority pursuant to subsection (2) of this section.

(4) Any determination made pursuant to this section is subject to judicial review by a district court. If the court finds the determination is arbitrary, capricious, or unreasonable, the court shall remand the matter to the board of county commissioners or to the governing body of the municipality to hold another hearing with no less than ten days prior notice to the district and for any other further action consistent with the court's direction to avoid the arbitrary, capricious, or unreasonable determination.

(5) Any action to enforce this section except an action brought under subsection (4) of this section shall be initiated only by the board of county commissioners or the governing body of a municipality that has adopted a resolution of approval of the special district pursuant to section 32-1-204.5 or 32-1-204.7 and before any bonds are issued as authorized by law.

(6) Any determination made under this section before July 1, 1995, is hereby validated, unless decided otherwise in a legal proceeding instituted to challenge the determination. Any application for a quinquennial finding of reasonable diligence filed by a special district that is pending on July 1, 1995, and any subsequent application filed by a special district on or after July 1, 1995, is subject to this section.



§ 32-1-1101.7. Establishment of special improvement districts within the boundaries of a special district

(1) A special district may establish a special improvement district within the boundaries of the special district to finance all or part of the costs of any improvements that the special district is authorized to finance if the power to levy assessments is authorized in the special district's service plan or statement of purposes or approved in writing by the county or municipality that approved the special district's service plan or accepted the special district's statement of purposes. The name of a special improvement district established on or after August 5, 2015, must include the name of the special district that established the special improvement district.

(2) If a special improvement district is established within the boundaries of a special district, assessments shall be levied on a frontage, area, zone, or other equitable basis and only:

(a) With the written consent of one hundred percent of the owners of the property to be assessed; or

(b) Upon approval of a majority of the eligible electors, as defined in section 32-1-103 (5), within the special improvement district voting thereon.

(3) The method of creating a special improvement district, making the improvements specified for the special improvement district, and the levying and collecting of assessments for the costs of the improvements specified for the special improvement district shall be as provided in part 5 of article 25 of title 31, C.R.S., as amended, subject to the following:

(a) The special district shall have all the rights, powers, and duties of the municipality as set forth in parts 5 and 11 of article 25 of title 31, C.R.S.

(b) The board shall perform the duties of the governing body as set forth in part 5 of article 25 of title 31, C.R.S.

(c) The chairman and president of the special district shall perform the duties of the mayor as set forth in part 5 of article 25 of title 31, C.R.S.

(d) The secretary of the special district shall perform the duties of the municipal clerk as set forth in part 5 of article 25 of title 31, C.R.S.

(e) The board shall appoint a person to perform the duties of the municipal treasurer as set forth in part 5 of article 25 of title 31, C.R.S.

(f) All actions by the board pursuant to the provisions of part 5 of article 25 of title 31, C.R.S., shall be by resolution, notwithstanding any reference in said part 5 to action by ordinance.

(g) Any bonds payable from the assessments shall be approved by a majority of the eligible electors, as defined in section 32-1-103 (5), voting on the question of issuing such bonds. The board may determine by resolution whether the eligible electors voting on the question shall be:

(I) The eligible electors of the special district; or

(II) The eligible electors of the special improvement district.



§ 32-1-1103. Special financial provisions - health service districts

(1) In addition to the powers specified in section 32-1-1101, the board of any health service district has the following powers for and on behalf of such district:

(a) (I) Repealed.

(II) To levy, in health service districts with a valuation for assessment on real and personal property of fifteen million dollars or less contracting bonded indebtedness not to exceed three percent of the total valuation for assessment within the health service district to be fully paid within a twenty-year period from the date of incurring the indebtedness, on all taxable property within such district without limitations as to rate or amount for purposes of retiring the indebtedness created in accordance with the provisions of section 32-1-1101 (2);

(III) To levy, in health service districts with a valuation for assessment on real and personal property of over fifteen million dollars contracting bonded indebtedness not to exceed five percent of the total valuation for assessment within the health service district to be fully paid within a twenty-year period from the date of incurring the indebtedness, on all taxable property within such district without limitations as to rate or amount for purposes of retiring the indebtedness created in accordance with the provisions of section 32-1-1101 (2);

(IV) To levy, in health service districts with a population of twenty thousand or less with a valuation for assessment on real and personal property of over fifteen million dollars contracting bonded indebtedness not to exceed twenty percent of the total valuation for assessment within the health service district to be fully paid within a twenty-year period from the date of incurring the indebtedness, on all taxable property within such district without limitations as to rate or amount for purposes of retiring the indebtedness created in accordance with the provisions of section 32-1-1101 (2);

(b) To issue without an election, pursuant to an authorizing resolution and subject to the provisions and contractual limitations in resolutions authorizing outstanding bonds and other securities of the health service district, securities to defray, in whole or in part, the cost of a project in the manner provided in and subject to the limitations imposed by subsection (3) of this section.

(2) Notwithstanding any other provisions of this article, all moneys belonging to or collected on behalf of the health service district shall be deposited, in the discretion of the board, with either the treasurer of the county in which the greatest percentage of the valuation for assessment of the taxable property of the district is located or in a depository enumerated in section 24-75-603, C.R.S., to the account of the health service district. All expenditures therefrom of the moneys shall be made upon warrants or checks duly drawn on said account and signed by the president and secretary-treasurer of the health service district. The board may invest any moneys of the district not required to meet the immediate expenses of the district in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S.

(3) (a) (I) The project for which securities are issued pursuant to paragraph (b) of subsection (1) of this section may be the acquisition, by purchase, construction, or otherwise, the improvement, or the equipment, or any combination thereof, for the purposes set forth in section 32-1-1003 (1)(a) or any other building, structure, or land necessary or desirable for use in connection with the operations of a health service district.

(II) The cost of the project may include, in the board's discretion, all incidental costs pertaining to the project and the financing thereof, including, without limitation, contingencies and the capitalization, with proceeds of securities, of operation and maintenance expenses appertaining to facilities to be acquired and interest on the securities for any period not exceeding the period estimated by the board to effect the project plus one year, of any discount on the securities, and of any reserves for payment of principal of and interest on the securities.

(b) The board may issue interim securities, which may be designated "bonds", "notes", or "warrants", evidencing any emergency loans, construction loans, and other temporary loans not exceeding three years, in supplementation of long-term financing, such interim securities to be funded with the proceeds of long-term securities, net pledged revenues, or further interim securities, or any combination thereof, as the board may determine.

(c) (I) Except to the extent inconsistent with the provisions of this section, any securities issued pursuant to this section for any project shall be issued in the form and manner and with the effect provided in sections 11-54-111 and 11-54-112, C.R.S., for public securities issued under the "Refunding Revenue Securities Law".

(II) The authorizing resolution, trust indenture, or other instrument appertaining thereto may contain any of the covenants, and the board may do such acts and things, as are permitted in section 11-54-113, C.R.S.

(III) Revenue obligations issued to refund revenue bonds of a health service district and to refund securities issued under this section may be issued under the "Refunding Revenue Securities Law".

(d) The securities shall be payable and collectible, as to principal, interest, and any prior redemption premium, solely out of net pledged revenues, and the holder thereof may not look to any general or other fund for the payment of such securities except the net revenues pledged therefor. The securities shall not constitute an indebtedness or a debt within the meaning of any constitutional or statutory provision or limitation, if any provision or limitation appertains thereto. The securities shall not be considered or held to be general obligations of the health service district but shall constitute its special obligations, and the full faith and credit of the health service district shall not be pledged for their payment. The payment shall not be secured by an encumbrance, mortgage, or other pledge of property of the health service district, except for its pledged revenues. No property of the health service district, subject to said exception, shall be liable to be forfeited or taken in payment of securities.

(e) A resolution providing for the issuance of bonds or other securities under this section or an indenture or other proceedings appertaining thereto may provide that the securities contain a recital that they are issued pursuant to this section, which recital shall be conclusive evidence of their validity and the regularity of their issuance.

(f) The determination of the board that the limitations imposed under this subsection (3) upon the issuance of securities under this section have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion, regardless of whether the authorizing resolution or the securities thereby authorized contain a recital as authorized by paragraph (e) of this subsection (3).

(g) Nothing in this section or in any other law shall be deemed to impair the existing obligations of contract embodied in outstanding bonds validly issued under the statutes in force at the times of their issue prior to July 1, 1971.

(h) Bonds and other securities issued under the provisions of this section, their transfer, and the income therefrom shall forever remain free and exempt from taxation by this state or any political subdivision thereof.

(i) (I) This section, without reference to other statutes of this state, except as otherwise expressly provided in this section, constitutes full authority for the exercise of the incidental powers granted in this section concerning the borrowing of money to defray wholly or in part the cost of any project and the issuance of securities to evidence such loans.

(II) The powers conferred by this section are in addition and supplemental to and not in substitution for, and the limitations imposed by this section shall not affect, the powers conferred by any other law.

(III) Nothing in this section shall be construed as preventing the exercise of any power granted to the board or to a health service district acting by and through its board or any officer, agent, or employee thereof by any other law.



§ 32-1-1105. Special financial provisions - tunnel districts

(1) In addition to the powers specified in section 32-1-1101, the board of any tunnel district has the following powers for and on behalf of such district:

(a) To fix and from time to time increase or decrease tolls or other charges for the use of any tunnel and to pledge the same for the payment of principal of and interest and any prior redemption premium on any securities or other obligations of the tunnel district issued in connection with the acquisition, construction, improvement, equipping, operation, maintenance, or financing of a tunnel located in whole or in part within such tunnel district;

(b) To issue without an election, pursuant to an authorizing resolution and subject to the provisions and contractual limitations and resolutions authorizing outstanding bonds and other securities of the tunnel district, securities to defray, in whole or in part, the costs of one or more tunnel projects in the manner provided in and subject to the limitations imposed by subsection (2) of this section;

(c) To invest or deposit moneys belonging to or collected by and on behalf of the tunnel district in accordance with the requirements established in part 6 of article 75 of title 24, C.R.S. In addition, a tunnel district may direct a corporate trustee which holds funds of the tunnel district to invest or deposit such funds in investments or deposits other than those specified by said part 6 if the board determines by resolution that such investments or deposits meet the standard established in section 15-1-304, C.R.S., if the income is at least comparable to income available on investments or deposits specified by said part 6, and if such investments will assist the tunnel district in the acquisition, construction, improvement, equipping, operation, maintenance, or financing of a tunnel.

(2) (a) (I) The tunnel project for which securities are issued pursuant to paragraph (b) of subsection (1) of this section may be the acquisition, construction, improvement, equipping, operation, or maintenance, or any combination thereof, of any land, tunnel, building, structure, equipment, or other property necessary or desirable for use in connection with the operations of a tunnel district.

(II) The cost of the project may include, in the board's discretion, all incidental costs pertaining to the project and the financing thereof, including, without limitation, contingencies and the capitalization, with proceeds of securities, of operation and maintenance expenses appertaining to the tunnel project and interest on the securities for any period not exceeding the period estimated by the board to effect the acquisition, construction, improvement, or equipping of the tunnel project plus one year, of any discount on the securities, and of any reserves for payment of principal of and interest on the securities.

(b) The board may issue interim securities, which may be designated "bonds", "notes", or "warrants", evidencing any emergency loans, any acquisition, construction, improvement, equipping, operation, or maintenance loans, and any other temporary loans not exceeding three years in supplementation of long-term financing, such interim securities to be funded with the proceeds of long-term securities, net pledged revenues, or further interim securities, or any combination thereof, as the board may determine.

(c) (I) Except to the extent inconsistent with the provisions of this section, any securities issued pursuant to this section for any tunnel project shall be issued in the form and manner and with the effect provided in sections 11-54-111 and 11-54-112, C.R.S., for public securities issued under the "Refunding Revenue Securities Law", article 54 of title 11, C.R.S.

(II) The authorizing resolution, trust indenture, or other instrument appertaining thereto may contain any of the covenants, and the board may do such acts and things, as are permitted in section 11-54-113, C.R.S.

(III) Revenue obligations issued to refund revenue bonds of a tunnel district and to refund securities issued under this section may be issued under the "Refunding Revenue Securities Law", article 54 of title 11, C.R.S.

(d) The securities shall be payable and collectible, as to principal, interest, and any prior redemption premium, solely out of net pledged revenues, and the holder thereof may not look to any general or other fund for such payment of such securities except the net revenues pledged therefor. The securities shall not constitute an indebtedness or a debt within the meaning of any constitutional or statutory provision or limitation if any such provision or limitation appertains thereto. The securities shall not be considered or held to be general obligations of the tunnel district but shall constitute its special obligations, and the full faith and credit of the tunnel district shall not be pledged for their payment. Such payment shall not be secured by an encumbrance, a mortgage, or any other pledge of property of the tunnel district, except for its pledged revenues. No property of the tunnel district, subject to said exception, shall be liable to be forfeited or taken in payment of securities.

(e) A resolution providing for the issuance of bonds or other securities under this section or an indenture or other proceedings appertaining thereto may provide that the securities contain a recital that they are issued pursuant to this section, which recital shall be conclusive evidence of their validity and the regularity of their issuance.

(f) The determination of the board that the limitations imposed under this subsection (2) upon the issuance of securities under this section have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion, regardless of whether the authorizing resolution or the securities thereby authorized contain a recital as authorized by paragraph (e) of this subsection (2).

(g) Bonds and other securities issued under the provisions of this section, their transfer, and the income therefrom shall forever remain free and exempt from taxation by this state or any political subdivision thereof.

(h) (I) Except as otherwise expressly provided in this section, this section, without reference to other statutes of this state, constitutes full authority for the exercise of the incidental powers granted in this section concerning the borrowing of money to defray, in whole or in part, the cost of any tunnel project and the issuance of securities to evidence such loans.

(II) The powers conferred by this section are in addition and supplemental to and not in substitution for, and the limitations imposed by this section shall not affect, the powers conferred by any other law.

(III) Nothing in this section shall be construed as preventing the exercise of any power granted to the board or to a tunnel district acting by and through its board or any officer, agent, or employee thereof by any other law.

(3) The state hereby pledges and agrees with the holders of any bonds or other obligations issued by any tunnel district that the state will not limit, alter, restrict, or impair the rights vested in the tunnel district to fulfill the terms of any agreements made with the holders of bonds or other securities authorized and issued pursuant to the provisions of this section. The state further agrees that it will not in any way impair the rights or remedies of the holders of any bonds or securities of the tunnel district until such bonds or securities have been paid or until adequate provision for payment thereof has been made. The tunnel district may include this provision and undertaking of the state in such bonds or other securities.



§ 32-1-1106. Special financial provisions - metropolitan districts that provide street improvement, safety protection, or transportation services

(1) In addition to the powers specified in section 32-1-1101, the board of a metropolitan district organized with street improvement, safety protection, or transportation powers as described in section 32-1-1004 (2)(d), (2)(f), (2)(h), and (5) has the power, for and on behalf of the district, to levy a uniform sales tax, at a rate determined by the board, upon every transaction or other incident with respect to which a sales tax is levied by the state that occurs within any area of the district that is not also within the boundaries of an incorporated municipality subject to the following limitations:

(a) The board may levy the tax only if the question of levying the tax is submitted to and approved by a majority of the registered electors of the portion of the district in which the tax is to be levied voting at a regular district election or at a special election held on the Tuesday after the first Monday of November in an even-numbered year or on the first Tuesday of November in an odd-numbered year in accordance with this article and section 20 of article X of the state constitution. The ballot issue shall provide that the tax to be levied shall be in addition to any other taxes levied by the district. The district shall pay all costs of the election, and no district moneys may be used to urge or oppose passage of the ballot issue submitted at the election.

(b) The net revenues of any sales or use tax levied may be used only to fund one or more of the following:

(I) Safety protection, as described in section 32-1-1004 (2)(d), in areas of the district in which the tax is to be levied;

(II) Street improvement, as described in section 32-1-1004 (2)(f), in areas of the district in which the tax is to be levied; or

(III) Transportation, as described in, and limited by the provisions of, section 32-1-1004 (2)(h) and (5).

(2) (a) The collection, administration, and enforcement of any sales tax levied by a metropolitan district pursuant to subsection (1) of this section shall be performed by the executive director of the department of revenue in the same manner as that for the collection, administration, and enforcement of the state sales tax levied pursuant to article 26 of title 39, C.R.S., including, without limitation, the retention by a vendor of the percentage of the amount remitted to cover the vendor's expense in the collection and remittance of the sales tax as provided in section 39-26-105, C.R.S. The executive director shall make monthly distributions of sales tax collections to the district. The district shall pay the net incremental cost incurred by the department in the administration and collection of the sales tax.

(b) (I) A qualified purchaser may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to a vendor or retailer that is liable and responsible for collecting and remitting any sales tax levied on a sale made to the qualified purchaser pursuant to the provisions of this article. A vendor or retailer that has received a direct payment permit number in good faith from a qualified purchaser shall not be liable or responsible for collection and remittance of any sales tax levied on a sale that is paid for directly from the qualified purchaser's funds and not the personal funds of an individual.

(II) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax levied on a sale made to the qualified purchaser pursuant to the provisions of this article in the same manner as liability would be levied on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.

(3) Revenues raised by a metropolitan district through the levy of a sales tax pursuant to subsection (1) of this section shall be in addition to and shall not be used to supplant any state funding that the district or any county, municipality, regional transportation authority, or other governmental entity that has transportation-related powers and that includes territory located within the district would otherwise be entitled to receive from the state or any other local government, including, but not limited to, any existing or budgeted department of transportation funding of any portion of the state highway system within the territory of the authority.






Part 12 - Levy and Collection of Taxes

§ 32-1-1201. Procedure

(1) Except as provided in subsection (2) of this section, the board shall determine in each year the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the special district, and shall fix a rate of levy which, when levied upon every dollar of valuation for assessment of taxable property within the special district and together with other revenues, will raise the amount required by the special district annually to supply funds for paying expenses of organization and the costs of constructing, operating, and maintaining the facilities and improvements of the special district and to pay in full, promptly, when due, all interest on and principal of bonds and other obligations of the special district. In the event of accruing defaults or deficiencies, an additional levy may be made as provided in subsection (2) of this section.

(2) The board, in certifying annual levies, shall take into account the maturing indebtedness for the ensuing year as provided in its contracts, maturing bonds and interest on bonds, and deficiencies and defaults of prior years and shall make ample provision for the payment thereof. If the moneys produced from such levies, together with other revenues of the special district, are not sufficient to pay punctually the annual installments on its contracts or bonds, and interest thereon, and to pay defaults and deficiencies, the board shall make such additional levies of taxes as may be necessary for such purposes, and, notwithstanding any limitation provided in part 11 of this article, such taxes shall be made and continue to be levied until the indebtedness of the district is fully paid.

(3) In accordance with the schedule prescribed by section 39-5-128, C.R.S., the board shall certify to the board of county commissioners of each county within the special district, or having a portion of its territory within the district, the rate so fixed in order that, at the time and in the manner required by law for the levying of taxes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property within the special district. When necessary, a special district shall, with respect to an increased mill levy, comply with the requirements of part 3 of article 1 of title 29, C.R.S.



§ 32-1-1202. County officers to levy and collect - lien

It is the duty of the body having authority to levy taxes within each county to levy the taxes provided by section 32-1-1201 (1) and (2). It is the duty of all officials charged with the duty of collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected and when collected to pay the same to the special district ordering the levy and collection. The payment of such collections shall be made monthly to the treasurer of the special district or paid into the depository thereof to the credit of the special district. All taxes levied under this part 12, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same shall constitute, until paid, a perpetual lien on and against the property taxed, and such lien shall be on a parity with the tax lien of other general taxes.



§ 32-1-1203. Sale for delinquencies

If the taxes levied are not paid, delinquent real property shall be sold at the regular tax sale for the payment of said taxes, interest, and penalties in the manner provided by the statutes of this state for selling real property for the nonpayment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the county, and the county shall account to the special district in the same manner as provided by law for accounting for school, town, and city taxes. Delinquent personal property shall be distrained and sold as provided by law.



§ 32-1-1204. Liability of property included or excluded from district

All real property included within, or excluded from, a special district shall thereafter be subject to the levy of taxes for the payment of its proportionate share of any indebtedness of the district outstanding at the time of inclusion or exclusion as provided in parts 4 and 5 of this article.






Part 13 - Special District Refunding

§ 32-1-1301. Legislative declaration - applicability

It is hereby declared that the orderly refunding of any general obligation bonds and any other lawful general obligation indebtedness incurred by any special district, when advantageous to the special district or persons within the special district, will serve a public use and will promote the health, safety, security, and general welfare of the inhabitants thereof and of the people of this state. It is hereby further declared to be the intent of this general assembly that any bonds issued pursuant to this part 13 are not to be considered as additional debt incurred by the special district. It is the intent of this part 13 to provide for a uniform mechanism for refunding for special districts.



§ 32-1-1302. Refunding bonds

(1) Any general obligation bonds issued and any other lawful general obligation indebtedness incurred by any special district may be refunded without an election of the special district issuing or incurring the same, or any successor thereof, in the name of the special district which issued or incurred the indebtedness being refunded, subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto.

(2) Said refunding may be accomplished by the issuance of bonds to refund, pay, and discharge all or any part of such outstanding indebtedness, including part of a single issue of general obligation bonds and including any interest thereon in arrears or about to become due, and for the purpose of:

(a) Avoiding or terminating any default in the payment of interest on or principal of, or both principal of and interest on, said indebtedness;

(b) Reducing interest costs or effecting other economies;

(c) Modifying or eliminating restrictive contractual limitations relating to the incurring of additional indebtedness or to any system or facility, or improvement thereto; or

(d) Any combination of the foregoing purposes.

(3) Refunding bonds may be delivered in exchange for the outstanding bonds refunded or may be sold as provided in this part 13 for an original issue of bonds.

(4) Any revenue bonds issued or any other obligation pledging solely the revenue of the special district incurred by any special district may be refunded in the manner provided by section 31-35-412, C.R.S., or article 54 or 56 of title 11, C.R.S.



§ 32-1-1303. Limitations upon issuance

(1) No general obligation bond or other general obligation indebtedness may be refunded unless the holder thereof voluntarily surrenders the same for exchange or payment or the said indebtedness either matures or is callable for prior redemption under its terms within ten years from the date of issuance of the refunding bonds, and provision shall have been made in said refunding for paying the bonds or other indebtedness being refunded within said period of time.

(2) The refunding bonds may mature at one time or from time to time but not exceeding thirty years from the date of issuance of the refunding bonds. The interest rates on such refunding bonds shall be determined by the board.

(3) The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds or other indebtedness being refunded if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued cost of the indebtedness refunded except:

(a) To the extent any interest on the indebtedness refunded in arrears or about to become due is capitalized with the proceeds of said refunding bonds; or

(b) To the extent necessary to capitalize and pay, with the proceeds of said refunding bonds, the following:

(I) All costs and expenses of said refunding procedures;

(II) The amounts of the prior redemption premiums, if any, on the indebtedness being refunded; and

(III) Any interest in arrears or about to become due and payable.

(4) The principal amount of the refunding bonds may also be less than or the same as the principal amount of the indebtedness being refunded so long as provision is duly and sufficiently made for the payment of the refunded bonds.



§ 32-1-1304. Use of proceeds of refunding bonds

The proceeds of general obligation refunding bonds shall either be immediately applied to the retirement of the indebtedness being refunded or be placed in escrow in any state or national bank within this state which is a member of the federal deposit insurance corporation and which has trust powers to be applied to the payment of the indebtedness being refunded upon presentation therefor; but, to the extent any incidental expenses have been capitalized, such refunding bond proceeds may be used to defray such expenses, and any accrued interest on the refunding bonds may be applied to the payment of the interest thereon and the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, as the board may determine. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other moneys available for its purpose. Any proceeds in escrow, pending such use, may be invested or reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such proceeds and investments in escrow, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom to pay the indebtedness being refunded as the same becomes due at their respective maturities or due at any designated prior redemption dates in connection with which the board shall exercise a prior redemption option. Any purchaser of any refunding bond issued under this part 13 shall in no manner be responsible for the application of the proceeds thereof by the special district or any of its officers, agents, or employees.



§ 32-1-1305. Combination of refunding and other bonds

General obligation bonds for refunding and general obligation bonds for any other purpose authorized in this article may be issued separately or issued in combination in one or more series by any special district.



§ 32-1-1306. Board's determination final

The determination of the board that the limitations under this part 13 imposed upon the issuance of refunding bonds have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.



§ 32-1-1307. Construction of part 13

(1) The powers conferred by this part 13 are in addition and supplemental to, and not in substitution for, and the limitations imposed by this part 13 shall not affect the powers conferred by any other law. Bonds may be issued under this part 13 without regard to the provisions of any other law. Insofar as the provisions of this part 13 are inconsistent with the provisions of any other law, the provisions of this part 13 shall be controlling.

(2) This part 13 shall be liberally construed in order to accomplish its purposes.






Part 14 - Composition or Adjustment of Indebtedness of Local Taxing Districts

§ 32-1-1401. Legislative declaration

The general assembly hereby declares this part 14 to be necessary in order to provide for the orderly and equitable payment of the obligations of local taxing districts organized under the provisions of this article, which payment may be effected by a plan of adjustment of the debts of such taxing districts under the federal bankruptcy law. The general assembly further declares that the necessity of such taxing districts availing themselves of the provisions of the federal bankruptcy law results from unanticipated economic and fiscal conditions affecting such taxing districts, rendering such taxing districts unable to discharge their indebtedness as the same becomes due and imposing a severe hardship on the taxpayers therein to the detriment not only of the credit of such taxing districts and that of all political subdivisions of the state of Colorado but also of the creditors of such taxing districts.



§ 32-1-1402. Definitions

As used in this part 14, unless the context otherwise requires:

(1) "Federal bankruptcy law" means chapter 9 of title 11, U.S.C., as the same may be from time to time amended, or any act of congress relating to the adjustment or composition of indebtedness of municipalities enacted pursuant to article I, section 8, clause 4, of the United States constitution concerning uniform laws on the subject of bankruptcy.

(2) "Insolvent taxing district" means a taxing district which is able to show to the United States bankruptcy court in and for the district of Colorado that it has been unsuccessful with other existing alternatives to bankruptcy and which would be unable to discharge its obligations as they become due by means of a mill levy of not less than one hundred mills to be imposed by:

(a) The taxing district; or

(b) Any other taxing district pursuant to a contract which pledges the revenues of such contract to the payment of such obligations.

(3) "Plan" means a plan for the adjustment of the debtor's debts under federal bankruptcy law filed by an insolvent taxing district.

(4) "Taxing district" means a special district which is organized or acting under the provisions of this article.



§ 32-1-1403. Petition

Any insolvent taxing district is hereby authorized to file a petition authorized by federal bankruptcy law and to take any and all action necessary or proper to carry out the plan filed with said petition, or any modification of such plan thereafter accepted in writing by said district, if such original or modified plan is approved pursuant to federal bankruptcy law.



§ 32-1-1403.5. Notice and hearing by board

The board shall file a petition under section 32-1-1403 only at a regular or special meeting after publication of notice and postcard or letter notification to property owners within the district and to the division of local government in the department of local affairs of the place, time, and date of such meeting and such proposed action. Postcard or letter notification shall be mailed to property owners within the special district, as listed on the records of the county assessor on the date requested, not less than ten days prior to such meeting.



§ 32-1-1404. Powers

The plan may include provisions for the modification of the existing contracts of the taxing district as evidenced by its bonds or otherwise. Such plan may adapt or alter the procedures provided by the statutes of Colorado for the levy, certification, and collection of general taxes to conform to the provisions of the court approved plan of adjustment, in accordance with federal bankruptcy law; except that nothing in this part 14 shall be construed to impair the rights of persons who have purchased property at tax sale. If the court approved plan provides for the issuance of new obligations of such taxing district for delivery to the creditors of the taxing district in exchange for outstanding obligations of such taxing district, such new obligations may be issued on the terms or conditions found in the plan of adjustment, regardless of any contrary state statute. Nothing in this part 14 shall impair the claims which creditors may have against persons who are not subject to jurisdiction of the court pursuant to chapter 9 of title 11, U.S.C. Any such plan proposed may provide for payments to creditors on terms and conditions which differ from the original contract if the present value of the total payments under the provisions of the plan do not exceed the present value of the total payments under the original contract.



§ 32-1-1405. Powers not limited by this part 14

The enumeration of powers in this part 14 shall not exclude powers not mentioned and elsewhere conferred which may be necessary for or incidental to the accomplishment of the purposes of this part 14 and the consummation of a plan approved as provided in this part 14.



§ 32-1-1406. Validation of bankruptcy filings and approvals

The filing of a petition or a plan under the federal bankruptcy law by an insolvent taxing district prior to May 24, 1990, the approval of the plan of an insolvent taxing district prior to May 24, 1990, and any proceedings related to any such filing or approval are hereby validated.






Part 15 - Relief of Residential Taxpayers From Lien of Special District Taxes for General Obligation Indebtedness



Part 16 - Certification and Notice of Special District Taxes for General Obligation Indebtedness

§ 32-1-1601. Legislative declaration

The general assembly hereby finds and declares that special districts are political subdivisions and instrumentalities of the state of Colorado and local governments thereof. The general assembly further finds that defaults in payment of general obligation debts and the possibility of further defaults by some special districts have resulted in a general loss of confidence by investors in bonds and undertakings of all types issued or to be issued by local governments of the state and have imposed severe hardship on investors in general obligation bonds of special districts and upon owners of residential real property within such districts. The general assembly further finds that this part 16 is necessary to protect the credit reputation of local governments of this state, to restore confidence of investors in local government obligations, and to protect owners of residential real property within special districts.



§ 32-1-1602. Definitions

As used in this part 16, unless the context otherwise requires:

(1) "General obligation debt" means an obligation of a special district created by a resolution of the special district authorizing the issuance of bonds or a contract, the obligations of which are backed by a pledge of the full faith and credit of the special district and a covenant to impose mill levies without limit to retire the bonds or fund the contractual obligation.

(2) "Special district" shall have the same meaning as provided in section 32-1-103 (20).



§ 32-1-1603. Separate mill levies - certification to county commissioners

After July 1, 1992, special districts which levy taxes for payment of general obligation debt shall certify separate mill levies to the board of county commissioners, one each for funding requirements of each such debt in accordance with the relevant contracts or bond resolutions which identifies each bond issue by series, date, coupon rate, and maturity and each contract by title, date, principal amount, and maturity and one for the remainder of the budget of said district.



§ 32-1-1604. Recording

Whenever a special district authorizes or incurs a general obligation debt, a notice of such action and a description of such debt in a form prescribed by the director of the division of local government in the department of local affairs shall be recorded by the special district with the county clerk and recorder in each county in which the district is located. The recording shall be done within thirty days after authorizing or incurring the debt.



§ 32-1-1605. Limitations on actions - prior law

Any claim for relief under section 32-1-1504, as it existed prior to July 1, 1992, shall be commenced on or before January 1, 1993, and not thereafter.






Part 17 - Property Tax Reduction Agreement

§ 32-1-1701. Legislative declaration

The general assembly hereby finds and declares that the health, safety, and welfare of the people of this state are dependent upon the attraction of new private enterprise as well as the retention and expansion of existing private enterprise; that incentives are often necessary in order to attract private enterprise; and that providing incentives stimulates economic development in the state and results in the creation and maintenance of new jobs.



§ 32-1-1702. New business facilities - expanded or existing business facilities - incentives - limitations - authority to exceed revenue-raising limitation

(1) Notwithstanding any law to the contrary, a special district may negotiate for an incentive payment or credit with a taxpayer who establishes a new business facility, as defined in section 39-30-105 (7)(e), C.R.S., in the special district. In no instance shall any negotiation result in an annual incentive payment or credit that is greater than the amount of taxes levied by the special district upon the taxable business personal property located at or within the new business facility and used in connection with the operation of the new business facility for the current property tax year. The term of any agreement made prior to August 6, 2014, pursuant to the provisions of this subsection (1) shall not exceed ten years, including the term of any original agreement being renewed. The term of any agreement made on or after August 6, 2014, pursuant to this subsection (1) shall not exceed thirty-five years, which does not include the term of any prior agreement.

(1.5) (a) Notwithstanding any law to the contrary, a special district may negotiate an incentive payment or credit for a taxpayer that has an existing business facility located in the special district if, based on verifiable documentation, the special district is satisfied that there is a substantial risk that the taxpayer will relocate the facility out of state.

(b) The documentation required pursuant to paragraph (a) of this subsection (1.5) must include information that the taxpayer could reasonably and efficiently relocate the facility out of state and that at least one other state is being considered for the relocation. In order to be eligible for a payment or credit under this subsection (1.5), a taxpayer must identify the specific reasons why the taxpayer is considering leaving the state.

(c) A special district shall not give an annual incentive payment or credit under this subsection (1.5) that is greater than the amount of the taxes levied by the special district upon the taxable personal property located at or within the existing business facility and used in connection with the operation of the existing business facility for the current property tax year. The term of an agreement made prior to August 6, 2014, pursuant to this subsection (1.5) shall not exceed ten years, and this limit includes any renewals of the original agreement. The term of an agreement made on or after August 6, 2014, pursuant to this subsection (1.5) shall not exceed thirty-five years, and this limit does not include the term of any prior agreement. A special district shall not give an annual incentive payment or credit under this subsection (1.5), unless the board of the special district approves the payment or credit at a public hearing.

(2) Notwithstanding any law to the contrary, a special district may negotiate for an incentive payment or credit with a taxpayer who expands a facility, as defined in section 39-30-105 (7)(c), C.R.S., the expansion of which constitutes a new business facility, as defined in section 39-30-105 (7)(e), C.R.S., and that is located in the special district. In no instance shall any negotiation result in an annual incentive payment or credit that is greater than the amount of the taxes levied by the special district upon the taxable business personal property directly attributable to the expansion located at or within the expanded facility and used in connection with the operation of the expanded facility for the current property tax year. The term of any agreement made prior to August 6, 2014, pursuant to the provisions of this subsection (2) shall not exceed ten years, including the term of any original agreement being renewed. The term of any agreement made on or after August 6, 2014, pursuant to this subsection (2) shall not exceed thirty-five years, which does not include the term of any prior agreement.

(3) A special district shall not enter into an agreement pursuant to the provisions of this section unless, prior to or simultaneous with the execution of the agreement, the taxpayer also enters into an agreement with a municipality or county pursuant to section 30-11-123, 31-15-903, or 39-30-107.5, C.R.S.

(4) A special district that negotiates an agreement pursuant to the provisions of this section shall inform any municipality and county in which a new business facility would be located, or an existing or expanded business facility is located, whichever is applicable, of such negotiations.






Part 18 - Public Improvements - Special District Contracts

§ 32-1-1801. Short title

This part 18 shall be known and may be cited as the "Integrated Delivery Method for Special District Public Improvements Act".



§ 32-1-1802. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is the policy of the state of Colorado to encourage public contracting procedures that encourage competition, openness, and impartiality to the maximum extent possible.

(b) Competition exists not only in the costs of goods and services, but in the technical competence of the providers and suppliers in their ability to make timely completion and delivery and in the quality and performance of their products and services.

(c) Timely and effective completion of public projects can be achieved through a variety of methods when procuring goods and services for public projects.

(d) In enacting this part 18, the general assembly intends to establish for special districts and agencies of special districts an optional alternative public project delivery method.



§ 32-1-1803. Definitions

As used in this part 18, unless the context otherwise requires:

(1) "Agency" means any special district organized under this title or any other political subdivision that such district may create pursuant to state law that is a budgetary unit exercising construction contracting authority or discretion.

(2) "Contract" means any agreement for designing, building, altering, repairing, improving, demolishing, operating, maintaining, or financing a public project.

(3) "Cost-reimbursement contract" means a contract under which a participating entity is reimbursed for costs that are allowable and allocable in accordance with the contract terms and provisions of this part 18.

(4) "Integrated project delivery" or "IPD" means a project delivery method in which there is a contractual agreement between an agency and a single participating entity for the design, construction, alteration, operation, repair, improvement, demolition, maintenance, or financing, or any combination of these services, for a public project.

(5) "IPD contract" means a contract using an integrated project delivery method.

(6) "Participating entity" means a partnership, corporation, joint venture, unincorporated association, or other legal entity that provides appropriately licensed planning, architectural, engineering, development, construction, operating, or maintenance services as needed in connection with an IPD contract.

(7) "Public project" means any lands, buildings, structures, works, machinery, equipment, or facilities suitable for and intended for use as public property for public purposes or suitable for and intended for use in the promotion of the public health, public welfare, or public education, to the extent the boundaries of an agency and a school district are coterminous, or for the conservation of natural resources, including the planning of any such lands, buildings, improvements, structures, works, machinery, equipment, or facilities. "Public project" shall also include existing lands, buildings, improvements, structures, works, and facilities, as well as improvements, renovations, or additions to any such lands, buildings, improvements, structures, works, or facilities, and any operation or maintenance programs for the operation and upkeep of such projects.

(8) "Public purposes" includes, but is not limited to, the supplying of public water services and facilities, public sewer services and facilities, and lands, buildings, structures, improvements, equipment, and any other services or facilities authorized under this article or for public education to the extent the boundaries of the agency and the school district are coterminous.



§ 32-1-1804. Integrated project delivery contracts - authorization - effect of other laws

(1) Notwithstanding any other provision of law, and without limiting or modifying any alternative for public contracting by an agency authorized by any other provision of law, any agency may award an IPD contract for a public project under the provisions of this part 18 upon the determination by such agency that integrated project delivery represents a timely or cost-effective alternative for a public project.

(2) Nothing in this part 18 shall be construed as exempting any agency or participating entity from applicable federal, state, or local laws, regulations, or ordinances governing labor relations, professional licensing, public contracting, or other related laws, except to the extent that an exemption is created under such legal authority or is granted by necessary implication from such legal authority. Notwithstanding any other provision of law, the requirements of section 32-1-1001 (1)(d)(I) shall not apply to any agency awarding an IPD contract pursuant to this part 18. Notwithstanding any other provision of law, the definitions contained in section 7-45-102, C.R.S., shall not apply to a project undertaken pursuant to this title.



§ 32-1-1805. Integrated project delivery contracting process - prequalification of participating entities - apprentice training

(1) An agency may prequalify participating entities for an IPD contract by publication of notice of its request for qualifications prior to the date set forth in the notice. A request for qualifications may contain the following elements and such additional information as may be requested by the agency:

(a) A general description of the proposed public project;

(b) Relevant budget considerations;

(c) Requirements of the participating entity, including:

(I) If the participating entity is a partnership, limited partnership, limited liability company, joint venture, or other association, a listing of all of the partners, general partners, members, joint venturers, or association members known at the time of submission of qualifications;

(II) Evidence that the participating entity, or the constituent entities or members thereof, has completed or has demonstrated the experience, competency, capability, and capacity, financial and otherwise, to complete projects of similar size, scope, or complexity;

(III) Evidence that the proposed personnel of the participating entity have sufficient experience and training to completely manage and complete the proposed public project; and

(IV) Evidence of all applicable licenses, registrations, and credentials required to provide the proposed services for the public project, including but not limited to information on any revocation or suspension of any such license, registration, or credential.

(d) The criteria for prequalification.

(2) From the participating entities responding to the request for qualifications, the agency shall prepare and announce a short list of participating entities that it determines to be most qualified to receive a request for proposal.

(3) Where an apprentice training program certified by the office of apprenticeship located in the employment and training administration in the United States department of labor exists in a county in which all or any portion of the special district is located, or a comparable program for the training of apprentices is available in such county:

(a) Each participating entity shall demonstrate to the agency that it has access to either the certified program or a comparable alternative; and

(b) Each participating entity shall demonstrate that each of its subcontractors, at any tier, selected to perform work under a contract with a value of two hundred fifty thousand dollars or more has access to either the certified program or a comparable alternative.



§ 32-1-1806. Requests for proposals - evaluation and award of integrated project delivery contracts

(1) An agency shall prepare and, where it has not published a notice of request for qualifications pursuant to section 32-1-1805 (1), publish a notice of request for proposals for each IPD contract that may contain the following elements and such other elements as may be requested by the agency:

(a) The procedures to be followed for submitting proposals;

(b) The criteria for evaluation of a proposal, which criteria may provide for selection of a proposal on a basis other than solely the lowest costs estimates submitted;

(c) The procedures for making awards;

(d) Required performance standards as defined by the participating entity;

(e) A description of the drawings, specifications, or other submittals to be provided with the proposal, with guidance as to the form and the acceptable level of completion of the drawings, specifications, or submittals;

(f) Relevant budget considerations or, for an IPD contract that includes operation or maintenance services, the life-cycle cost analysis for the contract;

(g) The proposed project scheduling; and

(h) The stipend, if any, to be paid to participating entities responding to the request for proposals who appear on the agency's short list pursuant to section 32-1-1805 (2) but whose proposals are not selected for award of the IPD contract.

(2) After obtaining and evaluating proposals according to the criteria and procedures set forth in the request for proposals in accordance with the requirements of subsection (1) of this section, an agency may accept the proposal that, in its estimation, represents the best value to the agency. Acceptance of a proposal shall be by written notice to the participating entity that submitted the accepted proposal.

(3) With respect to performance under each IPD contract, the participating entity shall comply with all laws applicable to public projects.

(4) Notwithstanding any other provision of law, a participating entity selected for award of an IPD contract is not required to be licensed or registered to provide professional services as defined in section 24-30-1402 (6), C.R.S., if the person or firm actually performing any such professional services on behalf of the participating entity is appropriately licensed or registered and if the participating entity otherwise complies with applicable state licensing laws and requirements related to such professional services.



§ 32-1-1807. Supplemental provisions

The governing body of an agency may establish supplemental provisions that are designed to implement the provisions of this part 18.












Multipurpose Districts

Article 2 - Metropolitan Recreation Districts



Article 3 - Metropolitan Districts (1947 Act)






Water and Sanitation Districts

Article 4 - Water and Sanitation Districts

Part 1 - Water and Sanitation Districts



Part 2 - Domestic Waterworks District: Unincorporated Territory (1913 Act)



Part 3 - Domestic Waterworks District - Cities of 10,000 or More



Part 4 - Metropolitan Water Districts

§ 32-4-401. Legislative declaration

(1) It is hereby declared that to provide for the conservation of all water resources of the state of Colorado and for the greatest beneficial use of all waters, surface and subsurface, within this state, the organization of metropolitan water districts and the construction of works as defined in this part 4 by such districts are a public use and will:

(a) Be essentially for the public benefit and advantage of the people of the state of Colorado;

(b) Indirectly benefit all industries of the state;

(c) Indirectly benefit the state of Colorado in the increase of its taxable property valuation;

(d) Directly benefit municipalities by providing adequate supplies of water for domestic use;

(e) Directly benefit lands to be irrigated from works to be constructed;

(f) Directly benefit lands under irrigation by stabilizing the flow of water in streams and by increasing flow and return of water to such streams; and

(g) Promote the comfort, safety, and welfare of the people of the state of Colorado.

(2) It is therefore declared to be the policy of the state of Colorado:

(a) To investigate, acquire, control, and apply to beneficial use waters, surface and subsurface, originating in this state; and to provide for the direct and supplemental use of such waters for domestic, manufacturing, irrigation, power, and other beneficial uses;

(b) To obtain from waters, surface and subsurface, originating in Colorado the highest duty for domestic uses and irrigation of lands in Colorado within the terms of interstate compacts;

(c) To cooperate with the United States under the federal reclamation laws and with other agencies of the United States government for the construction and financing of works in the state of Colorado as defined in this part 4 and for the operation and maintenance thereof; and

(d) To promote the greater prosperity and general welfare of the people of the state of Colorado by encouraging the organization of metropolitan water districts as provided in this part 4.



§ 32-4-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "District" means a metropolitan water district organized under this part 4 either as originally organized or as changed from time to time.

(1.5) "Eligible elector" has the meaning specified in section 32-1-103 (5).

(2) "Governing body" means the city council of a city, the board of trustees of an incorporated town, or the board of directors of a water and sanitation district, or any organization by law authorized to obligate itself for the purposes contemplated by this part 4.

(3) "Municipality" means city, incorporated town, or water or water and sanitation districts; but in no event shall the word "municipality" include or refer to a city with a population in excess of three hundred thousand. The population of municipalities or unincorporated areas shall be determined by the latest federal census or state census or a local census directed by a city or a metropolitan water district.

(4) "Ordinance" means a resolution in the case of water and sanitation districts.

(5) "Publication" has the meaning specified in section 32-1-103 (15).

(6) (a) "Taxpaying elector" means "taxpaying elector" as defined in section 32-1-103 (23).

(b) (Deleted by amendment, L. 92, p. 890, § 130, effective January 1, 1993.)



§ 32-4-403. Purpose, boundaries, and powers

Metropolitan water districts may be organized under this part 4 for any one or more of the purposes set out in section 32-4-401 and may be formed of any two or more municipalities, if such municipalities are located in the same county or in adjacent or nearby counties. Unincorporated territory may become a part of a district as provided for in this part 4. When so organized, each such district shall be a governmental subdivision of the state of Colorado and a quasi-municipal corporation with such powers as are expressly granted in this part 4, together with such powers as are reasonably implied therefrom and necessary and proper to carry out the purpose of such district.



§ 32-4-404. Organization

(1) A metropolitan water district shall be organized in the following manner:

(a) The governing body of any municipality may enact an ordinance of a municipal corporation, and if other government subdivision a resolution, declaring that the public convenience and necessity require the organization of a metropolitan water district, which ordinance or resolution shall set forth the names of the municipalities to be in the proposed district and the name of the proposed district and boundary lines thereof, which boundaries shall be effective only for the six-month period under section 32-4-408 (5), and shall in no way limit future boundaries of the district as provided in this part 4.

(b) Within ninety days after receipt of a copy of such ordinance from the initiating governing body, the governing body of any municipality which is named in the ordinance providing for the proposed district desiring to become a part of the district shall enact a similar ordinance, setting forth the same municipalities, name, and boundary.

(c) Before final reading and enactment of such an ordinance, the governing body of each such municipality shall hold a public hearing thereon, notice of which shall be given by publication in at least one newspaper of general circulation within such city at least five days before the hearing. Each governing body in determining whether to enact the ordinance and become a part of the proposed district shall consider the existing water supply of said municipality and its adequacy or inadequacy for the present and future needs of such municipality and future additions thereto. Determination as to need by the governing body shall be final and conclusive.

(d) The clerk of each governing body, upon the taking effect of such ordinance, shall forthwith transmit a certified copy thereof to the governing body of each other municipality named in the original ordinance to be a part of the proposed district and to the division of local government in the department of local affairs.

(e) The director of the division of local government, upon a receipt of a copy of such ordinance from the governing body of each municipality named in the original ordinance to be a part of the proposed district, shall forthwith issue a certificate reciting that the district named in the ordinance has been duly organized according to the laws of the state of Colorado and setting forth the names of the municipalities which have certified an ordinance to his office as above provided. The organization of any district shall be deemed effective upon the date of issuance of such certificate, and the validity of the organization of any such district shall be incontestable in any suit or proceeding which has not been commenced within three months from such date. The director of said division shall forthwith transmit to the governing body of each municipality which has certified an adopting ordinance as provided in this section a copy of such certificate, and the clerk of each such governing body shall forthwith record such copy in the offices of the clerk and recorder of the county or counties in which the municipality is wholly or partly located. But, in no event shall the organization of any metropolitan water district be deemed effective nor shall the director of said division issue a certificate as above provided unless more than one-half of the municipalities named in the initiating ordinance have certified an ordinance to the director of said division as provided in paragraph (d) of this subsection (1).

(f) Only such municipalities as do enact an ordinance to become a part of the district shall be joined therein.



§ 32-4-405. Board of directors

(1) All powers, privileges, and duties vested in or imposed upon any district incorporated under this part 4 shall be exercised and performed by and through a board of directors; but the exercise of any executive, administrative, and ministerial powers may be by said board of directors delegated and redelegated to any of the offices created or by the board of directors acting under this part 4.

(2) The board of directors shall consist of one member from each municipality which is within the boundaries of the district for each twenty-five thousand of population in the municipality, plus one member for each additional twenty-five thousand of population, or fraction thereof, from any municipality or unincorporated territory, which population shall be based upon the latest census. A board member from a municipality shall be appointed by the governing body of the municipality. A board member from unincorporated territory shall be appointed by the board of county commissioners of the county in which the unincorporated territory is located, but not more than one board member shall be appointed for each twenty-five thousand or fraction thereof of population within the unincorporated territory within the district in any one county. Board members shall be eligible electors residing within the district and within the municipality or unincorporated territory from which they are appointed.

(3) The term of each member shall be two years, except that the terms of the members of the first board of directors shall be adjusted so that the terms of one-half the members shall expire one year after their appointment. At the first meeting of the board of directors of a newly formed district, the directors shall determine by lot which shall serve for one year terms and which shall serve for two year terms. At the expiration of a director's term a new appointment shall be made by the appropriate governing body and any member may be appointed to succeed himself.

(4) A change of residence of a member of the board of directors to a place outside the area which the member represents shall automatically create a vacancy on the board of directors as to that area. Vacancies which may occur on the board of directors through death or resignation of one of the members or for any other reason shall be filled in the same manner as original members.

(4.5) Each member of the board may receive as compensation for his services a sum not to exceed nine hundred sixty dollars per annum, payable at a rate not to exceed thirty-five dollars per meeting.

(5) The board of directors has the following powers:

(a) To fix the time and place at which its regular meetings shall be held; to provide for the calling and holding of special meetings; and to organize, adopt bylaws and rules for procedure, and select a chairman and pro tem chairman. Notice of the time and place designated for all regular meetings shall be posted in at least three public places within the limits of the district, and, in addition, one such notice shall be posted in the county courthouse in the county or counties in which the district is located. Such notices shall remain posted and shall be changed in the event that the time or place of such regular meetings is changed. Special meetings may be called by any officer or member of the board by informing the other members of the date, time, and place of such special meeting, and the purpose for which it is called, and by posting as provided in this section at least three days previous to said meeting. All business of the board shall be conducted only during said regular or special meetings, and all said meetings shall be open to the public. All special and regular meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this paragraph (a) governing the location of meetings may be waived only if the following criteria are met:

(I) The proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board; and

(II) A resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this paragraph (a) and further stating the date, time, and place of such meeting.

(b) To make and pass resolutions and orders not repugnant to the constitution of the United States or of the state of Colorado, or to the provisions of this part 4, necessary for the government and management of the affairs of the district for the execution of the powers vested in the district and for carrying into effect the provisions of this part 4. On all resolutions the roll shall be called and the ayes and noes recorded. Resolutions and orders may be adopted by viva voce vote but on demand of any member the roll shall be called. No resolution shall be adopted unless it has been introduced and discussed at a meeting previous to the time of such adoption.

(c) All resolutions, as soon as may be after their passage, shall be recorded in a book kept for that purpose and be authenticated by the signature of the presiding officer of the board of directors and the clerk. All resolutions shall be published in the official newspaper within ten days of date of passage and adoption and shall become effective upon the date of publication.

(d) No business shall be transacted unless a quorum of two-thirds of the total membership of a board of directors is present at a regular or special meeting; except that concerning all questions involving inclusion or exclusion of territories, or authorizing any expenditures in excess of ten thousand dollars, a majority vote of the entire membership shall be required.

(e) To fix the location of the principal place of business of the district and the location of all offices and departments maintained under this part 4;

(f) To prescribe by resolution a system of business administration and to create all necessary offices, and to establish and reestablish the powers and duties and compensation of all officers and employees and to require and fix the amount of all official bonds necessary for the protection of the funds and property of the district;

(g) To delegate and redelegate, by resolution, to officers of the district, power to employ clerical, legal, and engineering assistance and labor, and under such conditions and restrictions as shall be fixed by the directors, power to bind the district by contract;

(h) To prescribe a method of auditing and allowing or rejecting claims and demands and a method for the letting of contracts on a fair and competitive basis for the construction of works, structures, or equipment, or the performance or furnishing of labor, materials, or supplies as required for the carrying out of any of the purposes of this part 4; but in cases where the amount involved is ten thousand dollars or more, the board of directors shall provide for the letting of contract to the lowest responsible bidder, after publication in the official newspaper of notices inviting bids, subject to the right of said board to reject any and all proposals;

(i) To constitute and appoint an official newspaper to be used for the official publications of the district, but nothing in this part 4 shall prevent the board from directing publication in additional newspapers where public necessity may so require.

(6) Whenever the board of directors of the district is required by the provisions of this part 4 to determine the validity of a petition for inclusion and exclusion, the determination of such board shall be final and conclusive.



§ 32-4-406. Powers of districts

(1) Any district has the following powers:

(a) To have perpetual existence;

(b) To have and use a corporate seal;

(c) To sue and be sued and be a party to suits, actions, and proceedings;

(d) To enter into contracts and agreements affecting the affairs of the district, including but not limited to contracts with the United States and the state of Colorado and any of their agencies or instrumentalities;

(e) To borrow money and incur indebtedness and to issue bonds and other evidence of the indebtedness; but no indebtedness shall be created in excess of the revenue which may reasonably be expected to be available to the district for the repayment thereof in the fiscal year in which the indebtedness is to be created without first submitting, at an election held for that purpose, the proposition of creating the indebtedness. Any election may be held separately or may be held jointly or concurrently with any primary or general election held under the laws of the state of Colorado. The resolution calling the election shall recite the objects and purposes for which the indebtedness is proposed to be incurred, the amount of principal of the indebtedness, the maximum net effective interest rate to be paid on such indebtedness, and the terms of repayment. The resolution shall also designate the date upon which such election shall be held and the form of the ballot. The election shall be held and conducted as provided in articles 1 to 13 of title 1, C.R.S.

(f) To purchase, trade, exchange, acquire, buy, sell, and otherwise dispose of and encumber real and personal property, water, water rights, water works and plants, and any interest therein, including leases and easements;

(g) To refund any bonded indebtedness of the district without an election. The terms and conditions of refunding bonds shall be substantially the same as those of an original issue of bonds.

(h) In addition to all other means of providing revenue, as provided in this part 4, to levy and collect ad valorem taxes on and against all taxable property within the district. The board of directors, in each year, shall determine the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the district, and shall fix a rate of levy which shall not exceed six mills which, when levied upon every dollar of the valuation for assessment of taxable property within the district and with other revenue, will raise the amount required by the district annually to supply funds for the constructing, operating, and maintaining of the works and equipment of the district and promptly to pay in full, when due, all interest on and principal of bonds and other obligations of the district, and in event of accruing defaults or deficiencies an additional levy may be made. The board of directors, in accordance with the schedule prescribed by section 39-5-128, C.R.S., shall certify to the board of county commissioners of each county wherein the district has any territory the rate so fixed, with directions that, at the time and in the manner required by law for levying taxes for other purposes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property within the district, in addition to such other taxes as may be levied by such board of county commissioners.

(i) To hire and retain agents, employees, engineers, and attorneys;

(j) To have and exercise the power of eminent domain and, in the manner provided by law for the condemnation of private property for public use, to take any property necessary to exercise the powers granted in this part 4, either within or without the district. In exercising the power of eminent domain, the procedure established and prescribed in articles 1 to 7 of title 38, C.R.S., shall be followed.

(k) To construct and maintain works and establish and maintain facilities within or without the district, across or along any public street or highway, or in, upon, under, or over any vacant public lands, which public lands are the property of the state of Colorado, or across any stream of water or watercourse; except that the district shall promptly restore any such street or highway to its former state of usefulness as nearly as may be, and shall not use the same in such manner as to completely or unnecessarily impair the usefulness thereof;

(l) To fix and, from time to time, increase or decrease water rates and to pledge such revenue for the payment of any indebtedness of the district;

(m) To sell developed water subject to conditions determined by the board for domestic, municipal, irrigation, and industrial uses at a rate to be determined as fair and reasonable in accordance with recognized and established principles of rate determination;

(n) To appropriate revenues for the purpose of carrying on investigations and searches for the determination of potential sources of water, surface and subsurface;

(o) To invest any surplus money in the district treasury, including such money in any sinking fund established for the purpose of retiring bonds, not required for the immediate necessities of the district in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., and such investment may be made by direct purchase of any such securities at the original sale of the same or by the subsequent purchase of such securities. Any securities thus purchased and held may, from time to time, be sold and the proceeds reinvested in securities, as provided in this section. Sales of any securities thus purchased and held shall, from time to time, be made in season so that the proceeds may be applied to the purposes for which the money with which the securities were originally purchased was placed in the treasury of the district.

(p) To manufacture and sell electrical power to public and private corporations, as incidental to the foregoing purposes;

(q) To deposit moneys of the district not then needed in the conduct of district affairs in any depository authorized in section 24-75-603, C.R.S. For the purpose of making such deposits, the board of directors may appoint, by written resolution, one or more persons to act as custodians of the moneys of the district. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires.



§ 32-4-407. Inclusion of territory

The boundaries of any district organized under the provisions of this part 4 may be changed in the manner prescribed in this part 4, but the change of boundaries of the district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges whatsoever; nor shall it affect or impair or discharge any contract obligation, lien, or charge for or upon which it might be liable or chargeable had such change of boundaries not been made. The incorporated areas of cities, towns, water districts, and unincorporated areas lying within the boundaries of any district organized under this part 4, as established by the original ordinances of initiating municipalities and from time to time by action of the board of directors, may be added to the district.



§ 32-4-408. Unincorporated territory

(1) Territory shall be eligible for inclusion in a district, as provided for in this part 4, if such territory is not embraced within a municipality and is within the area encompassed by the district at the time of its organization, or is a territory which may feasibly become a part of the district, as determined by the board of directors.

(2) Proceedings for inclusion in a district of territory eligible, as defined in subsection (1) of this section, may be initiated by a written petition presented to the board of directors of the district to which it is proposed to join. The petition must meet the following requirements:

(a) It shall be signed by the owners of more than fifty percent of the area of such territory proposed to be included.

(b) It shall be signed by more than fifty percent of the owners of the area proposed to be included, whether the owners are residents or nonresidents of such area.

(c) The circulator of each petition, which may consist of one or more sheets, shall sign an affidavit attesting that each signature is the signature of the person whose name it purports to be.

(d) Each signature shall be accompanied by the resident address of the signer, the date of signature, and a description of the property owned by the signer.

(e) It shall contain the verified statement of petitioners:

(I) That the proposed area is eligible for inclusion, as provided in this section; as to the number of owners of the entire area proposed to be included; and that the petition complies with the requirements contained in this section; and

(II) A request for inclusion into the district.

(f) No petition shall be valid for the purposes of this part 4 if any signature on the petition is dated more than one hundred eighty days prior to the date of the filing of the petition.

(g) No person signing the petition shall be permitted to withdraw his or her signature from the petition.

(h) The petition shall be accompanied by four copies of a map or plat of the territory showing, with reasonable certainty, the territory to be included, the boundaries thereof, and its relationship to the then boundaries of the district, together with a certified statement of current ownership of all property proposed to be included, which certified statement is to be prepared by a licensed and bonded abstract company.

(3) If the board of directors of said district finds that the petition and the documents attached thereto meet the requirements of this section, the inclusion of such territory to such district shall be accomplished as follows:

(a) By accepting said petition and approving the inclusion of said territory;

(b) By causing to be published in the official newspaper of the district a notice of the filing of said petition, its acceptance and approval by the board of directors, and a notice of the time and place of a public hearing at which all interested persons may be heard on the proposition of including such territory in the district, such public hearing to be held not less than twenty days nor more than forty days from the date of first publication;

(c) The board of directors shall hold a public hearing at the time and place stated in the notice. In determining whether the territory shall be included in the district, the board of directors shall consider the needs and requirements of the territory proposed to be included, together with the needs and requirements of the district.

(d) If the board of directors determines to include said territory, it shall cause a resolution to be passed, and the inclusion of territory shall be completed and effective on the effective date of the inclusion resolution for all purposes except that of general taxation, in which respect it shall not become effective until on or after January first next ensuing.

(e) The board of directors shall cause a certified copy of said resolution to be forthwith transmitted to the division of local government in the department of local affairs and shall cause to be recorded a certified copy of such inclusion resolution in the office of the clerk and recorder of the county wherein such included territory is located.

(4) (a) Proceedings for inclusion in a metropolitan water district of territory eligible, as defined above, may be initiated by a written petition presented to the board of directors of the metropolitan water district to which it is proposed to join, together with a cash deposit sufficient to defray all costs of inclusion proceedings, including the election. The petition must be signed by not less than fifty taxpaying electors of the territory proposed to be included.

(b) The board of directors may then accept the petition and, by resolution, approve the inclusion of the territory in the district. The board will then transmit to the district court of the county in which the area is located, or to the district court of either of the counties if the area is located in more than one county, the original petition, a certified copy of its resolution accepting and approving the inclusion, and the cash deposit to guarantee costs.

(c) Repealed.

(d) Upon presentation of the resolution, the court shall examine it, and, if the court finds that the requirements of this section have been substantially complied with, the court shall forthwith call an election of the electors of the territory proposed to be included, to be held at some convenient place within the territory, which shall be held and conducted as provided in articles 1 to 13 of title 1, C.R.S.

(e) The notice of election shall specify the time and place of the election, shall contain a description of the boundaries of the territory proposed to be included, and shall state that the description and a map or plat thereof are on file in the office of the board of directors of the district, and shall meet the requirements for notice in section 1-5-203, C.R.S.

(f) and (g) Repealed.

(h) The court shall allow each commissioner a reasonable compensation for his services as such.

(i) If such inclusion is not approved at said election, the court shall enter its order and decree that such territory shall not be included within the area of the district. If such inclusion is approved at said election, the court by an order shall decree that such territory shall be included in the district, and certified copies of such order and decree shall be transmitted to the said district, to the office of the clerk and recorder in which said territory is located, and to the division of local government, and such inclusion shall be complete on the effective date of the court's order and decree for all purposes except that of general taxation, in which respect it shall not become effective until on and after January 1 next ensuing.

(j) All costs and expenses connected with such inclusion proceedings and including the commissioners' fees and all election expenses shall be paid by the petitioners initiating the inclusion proceedings.

(5) Any unincorporated area lying within the proposed water district, as originally organized, may file its petition for inclusion with the board of directors of said district and, if said petition is filed within six months from the date of organization of said district, such petition shall be granted. Upon receipt of such petition the board of directors shall follow procedures set forth in paragraphs (c), (d), and (e) of subsection (3) of this section.



§ 32-4-409. Inclusion of incorporated areas

(1) The municipalities as defined in this part 4 shall be eligible for inclusion in a metropolitan water district if such municipality is contiguous to the area encompassed by the district or is a territory which may feasibly become a part of the district as determined by the board of directors.

(2) The governing body of such municipality shall, before finally enacting an ordinance declaring that the public convenience and necessity, require the inclusion of a part or all of the territory within the boundaries of such municipality into such metropolitan water district. Said resolution or ordinance shall set forth boundaries of the territory proposed to be included, except that:

(a) The governing body of such municipality, before finally adopting such resolution or enacting such ordinance, shall cause a notice of public hearing to be published, which public hearing shall be held not less than twenty days nor more than forty days from the date of first publication, and shall state the time and place of such hearing, and that the matter of inclusion in a metropolitan water district will be considered.

(b) The governing body shall hold a public hearing at the time and place stated in the notice. In determining whether the territory shall be included in the district, the governing body shall consider the present and future needs and requirements of the municipality proposed to be included. Upon the effective date of such ordinance or resolution, the clerk of the governing body of such municipality shall forthwith transmit a certified copy thereof to the board of directors of such district and to the division of local government in the department of local affairs.

(3) Within sixty days after receipt of a copy of such resolution, the board of directors of such district may enact a similar resolution setting forth the same boundaries and upon the effective date of said resolution shall cause a certified copy thereof to be transmitted to the division of local government and to the clerk of the governing body of such municipality. The director of said division, upon receipt of a copy of a resolution of the board of directors of such district, shall forthwith issue a certificate reciting that the territory described in such resolution has been duly added to the district according to the laws of the state of Colorado. The inclusion of such territory shall be deemed effective upon the date of issuance of such certificate, and the validity of such inclusion shall be incontestable in any suit or proceeding which shall not have been commenced within three months from such date. The director of said division shall forthwith transmit to the governing body of such municipality and to the board of directors of such district a copy of such certificate, and the clerk of such governing body shall forthwith record such copy in the office of the clerk and recorder of the county in which such municipality is located.



§ 32-4-410. Exclusion of unincorporated areas

(1) The owner in fee of any lands constituting a portion of the district may file with the board a petition praying that such lands be excluded and taken from said district.

(2) Such petition shall meet the following requirements:

(a) Shall be signed by the owners of more than sixty percent of the area of such territory proposed to be excluded;

(b) Shall be signed by more than sixty percent of the owners of the area proposed to be excluded, whether such owners are residents or nonresidents of such area.

(3) Such petition shall be accompanied by a deposit of money sufficient to pay all costs of the exclusion proceedings, together with a certified statement of current ownership of all property proposed to be included, said certificate to be prepared by an attorney, a title insurance company, or title insurance agent authorized to do business in this state.



§ 32-4-411. Exclusion election

Upon receipt of the petition, the board of directors shall certify, by proper resolution, the petition to the district court of the county in which the territory is located, and the district court shall thereupon proceed to the appointment of a designated election official to hold an election, as provided in section 32-4-408 (4). On the effective date of the ordinance or resolution, the clerk of the governing body of the municipality shall forthwith transmit a certified copy thereof to the board of directors of the district and to the division of local government in the department of local affairs.



§ 32-4-412. Exclusion of incorporated areas

(1) The governing body of any municipality, which is partly or wholly within the boundaries of the district, may adopt a resolution or enact an ordinance declaring that the public convenience and necessity require the exclusion of the territory within the boundaries of the municipality from the district, which resolution or ordinance shall set forth the boundaries of the territory proposed to be excluded.

(2) If the district has an outstanding bonded indebtedness, the governing body of the municipality, before finally adopting the resolution or enacting the ordinance, shall submit to the electors of the territory proposed to be excluded from the district, at an election held for that purpose, the proposition of excluding the territory from the district. Any election may be held separately or may be held jointly or concurrently with any primary, general, or regular election held under the laws of the state of Colorado. The election shall be held and conducted as provided in articles 1 to 13 of title 1, C.R.S., with the governing body of the municipality following the procedures and performing the functions of the board of directors of the district pursuant to the provisions of articles 1 to 13 of title 1, C.R.S. The resolution or ordinance calling the election shall recite the objects and purposes for which the indebtedness of the district was incurred, the remaining amount of principal of the indebtedness, and the terms of repayment. The resolution or ordinance shall also designate the date upon which the election shall be held. The form of the ballot shall be as follows: "For Exclusion" and "Against Exclusion". After the results have been surveyed, the clerk of the municipality shall certify the results to the governing body of the municipality who shall certify the results to the board of directors of the district.

(3) In the event that the district has no outstanding indebtedness, the governing body of the municipality, before finally adopting the resolution or enacting the ordinance, shall hold a public hearing thereon, notice of which shall be given by publication in at least one newspaper of general circulation within the municipality or county.

(4) Within sixty days after receipt of a copy of the resolution or certification of survey of votes showing that the exclusion has been approved, the board of directors of the district may enact a resolution setting forth the same boundaries and, upon the taking effect of its resolution, shall forthwith transmit a certified copy of the resolution to the division of local government in the department of local affairs.

(5) The director of the division of local government, upon receipt of a copy of the resolution of the board of directors of the district, shall forthwith issue a certificate reciting that the territory described in the resolution has been duly excluded from the district named, according to the laws of the state of Colorado. The exclusion of the territory shall be deemed effective upon the date of issuance of the certificate, and the validity of the exclusion shall be incontestable in any suit or proceeding which has not been commenced within three months from that date. The division shall forthwith transmit to the governing body of such municipality and to the board of directors of the district a copy of the certificate, and the clerk of the governing body shall forthwith record the copy in the office of the clerk and recorder of the county in which the municipality is located.



§ 32-4-413. Liability of property included

Property situated within the boundaries of territory added to a metropolitan water district shall be subject to all taxes levied by such district after the inclusion of such territory, and shall be subject to all the bonded indebtedness of such district whether incurred by the district prior to or subsequent to such inclusion.



§ 32-4-414. Liability of property excluded

Property situated within the boundaries of territory excluded from a metropolitan water district shall remain subject to that portion of all taxes levied by such district necessary for the payment of principal and interest of any bonded indebtedness of the district outstanding at the time of such exclusion.



§ 32-4-415. Budget law

The provisions of the local government budget law shall apply to metropolitan water districts.



§ 32-4-416. Dissolution of district

Any metropolitan water district may be dissolved in the manner provided in part 7 of article 1 of this title; except that the question of dissolution or the plan for dissolution shall be submitted to the eligible electors of the district. The election shall be held and conducted as provided in articles 1 to 13 of title 1, C.R.S.






Part 5 - Metropolitan Sewage Disposal Districts

§ 32-4-501. Legislative declaration

It is declared that the organization of metropolitan sewage disposal districts having the purposes and powers provided in this article will serve a public use and will promote the public health, safety, and general welfare.



§ 32-4-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Acquisition" or "acquire" means the purchase, construction, reconstruction, lease, gift, transfer, assignment, option to purchase, grant from the federal government, from any public body, or from any person, endowment, bequest, devise, installation, condemnation, other contract, or other acquirement, or any combination thereof, of facilities, other property, any project, or an interest therein authorized in this part 5.

(2) "Board of directors" or "board" means the board of directors of a metropolitan sewage disposal district.

(3) "Clerk" means that official of a municipality or a district who performs duties ordinarily performed by a city clerk, town clerk, or a secretary of a corporation.

(4) "Compensating reservoir" means the structures, facilities, and appurtenances for the impounding, transportation, and release of water for the replenishment or replacement in periods of drought or at other necessary times of all or a part of waters in or bordering the state diverted into any sewer, sewer system, intercepting sewer, or sewage disposal system appertaining to a district.

(5) "Condemnation" or "condemn" means the acquisition by the exercise of the power of eminent domain of property for any facilities, other property, project, or an interest therein, authorized in this part 5. A district may exercise in the state the power of eminent domain, either within or without the district, and in the manner provided by law for the condemnation of private property for public use may take any property necessary to carry out any of the objects or purposes hereof, whether such property is already devoted to the same use by any municipality or other public body or otherwise, and may condemn any existing works or improvements used in the district. The power of eminent domain vested in the board shall include the power to condemn, in the name of the district, either the fee simple or any lesser estate or interest in any real property which the board by resolution determines is necessary for carrying out the purposes of this part 5. A district shall not abandon any condemnation proceedings subsequent to the date upon which it has taken possession of the property being acquired. In the event the construction of any sewage disposal system or project authorized in this part 5, or any part thereof, makes necessary the removal and relocation of any public utilities, whether on private or public right-of-way, the district shall reimburse the owner of such public utility facility for the expense of such removal and relocation, including the cost of any necessary land or rights in land.

(6) "Cost" or "cost of any project", or words of similar import mean in addition to the usual connotations thereof, the cost of acquisition or improvement and equipment of all or any part of a sewage disposal system and of all or any property, rights, easements, privileges, agreements, and franchises deemed by the district to be necessary or useful and convenient therefor or in connection therewith, including interest or discount on bonds, cost of issuance of bonds, engineering and inspection costs, and legal expenses, cost of financial, professional, and other estimates and advice, contingencies, any administrative, operating, and other expenses of the district prior to and during such acquisition or improvement and equipment, and additionally during a period of not exceeding one year after the completion thereof, as may be estimated and determined by the board in any resolution authorizing the issuance of any securities or other instrument appertaining thereto or in any contract with any municipality, or otherwise, and all such other expenses as may be necessary or incident to the financing, acquisition, improvement, equipment, and completion of said sewage disposal system or part thereof and the placing of the same in operation, and also such provision or reserves for working capital, operation, maintenance, or replacement expenses or for payment or security of principal of or interest on any securities during or after such acquisition or improvement and equipment as the district may determine, and also reimbursements to the district or any municipality or person of any moneys theretofore expended for the purposes of the district or to any municipality or other public body or the federal government of any moneys theretofore expended for or in connection with sanitation facilities.

(7) "Disposal" or "dispose" means the sale, destruction, razing, loan, lease, gift, grant, transfer, assignment, mortgage, option to sell, other contract, or other disposition, or any combination thereof, of facilities, other property, any project, or an interest therein authorized in this part 5.

(8) "District" means a metropolitan sewage disposal district formed under the provisions of this part 5 or as changed from time to time. A district formed under this part 5 shall not be considered a political subdivision for the purposes of section 8-3-104 (12), C.R.S.

(9) "Engineer" means any engineer regularly employed by the district or any competent engineer or firm or association of engineers employed by the district in connection with any facility, property, project, or power authorized in this part 5.

(10) "Equipment" or "equip" means the furnishing of all necessary or desirable, related or appurtenant, machinery and other facilities, or any combination thereof, appertaining to any property, project, or interest therein authorized in this part 5.

(11) "Executive" means the chief executive elected official of a municipality as defined in subsection (19) of this section by whatever name he may be designated.

(12) "Federal government" means the United States, or any agency, instrumentality, or corporation thereof.

(13) "Governing body" means the city council of a city or of a city and county, the board of trustees of an incorporated town, the board of directors of a sanitation district or of a water and sanitation district, or the governing body of any other municipality by law authorized to impose the obligations contemplated by this part 5, regardless of how the governing body may be designated.

(14) "Herein", "hereby", "hereunder", "hereof", "hereto", "hereinabove", "hereinbefore", and "hereinafter" refer to this metropolitan sewage disposal district law and not solely to the particular portion thereof in which such word is used.

(15) "Improvement" or "improve" means the extension, betterment, alteration, reconstruction, replacement, repair, or other improvement, or any combination thereof, of facilities, other property, any project, or an interest therein authorized in this part 5.

(16) "Industrial wastes" means liquid or other wastes resulting from any process of industry, manufacture, trade, or business or from the development of any natural resource.

(17) "Intercepting sewer" is considered as only such sewer and appurtenances thereto as may be necessary to intercept and transport the outfalls from the sewer systems of the municipalities included within the boundaries of the district.

(18) "Metropolitan sewage disposal district" means a district organized under this part 5 either as originally organized or as changed from time to time.

(19) "Municipality" means a city, a city and county, an incorporated town, a sanitation district, or a water and sanitation district, and any other political subdivision or public entity created under the laws of the state of Colorado having specific boundaries within which it is authorized to provide sewer service for the area within its boundaries, other than a metropolitan sewage disposal district.

(20) "Ordinance" means the formal action taken by a "governing body", as defined in subsection (13) of this section, whether it is in the form of an ordinance, resolution, or other form.

(21) "Person" means any individual, association, corporation, or the federal government, or any public body other than a municipality, and excluding a district.

(22) "Pollution" or "pollute" means the condition of water resulting from the introduction therein of substances of a kind and in quantities rendering it detrimental or immediately or potentially dangerous to the public health, or unfit for public or commercial use.

(23) "Project" means any public structure, facility, or undertaking or sewage disposal system which a district is authorized in this part 5 to acquire, improve, equip, maintain, and operate. A project may consist of all kinds of personal and real property. Any project of a district shall appertain to a sewage disposal system as defined in subsection (31) of this section and authorized by this part 5.

(24) "Property" means real property and personal property.

(25) "Public body" means the state of Colorado, or any agency, instrumentality, or corporation thereof, or any county, municipality, or other city or town, or other type of quasi-municipal district, or any other political subdivision of the state, excluding a metropolitan sewage disposal district and excluding the federal government.

(26) "Publication" means three consecutive weekly publications in at least one newspaper having general circulation in the district. It shall not be necessary that an advertisement be made on the same day of the week in each of the three weeks, but not less than fourteen days, excluding the day of first publication but including the day of the last publication, shall intervene between the first publication and the last publication, and publication shall be complete on the date of the last publication.

(27) "Real property" means:

(a) Land, including land under water;

(b) Buildings, structures, fixtures, and improvements on land;

(c) Any property appurtenant to or used in connection with land;

(d) Water and water rights appertaining to any project;

(e) Every estate, interest, privilege, easement, franchise, and right in land, legal or equitable, including, without limiting the generality of the foregoing, rights-of-way, terms for years, and liens, charges or encumbrances by way of judgment, mortgage, or otherwise, and the indebtedness secured by such liens.

(28) "Securities" means any bonds, interim receipts or certificates, warrants, debentures, notes, or other obligations of a district or any public body appertaining to any project, or interest therein, authorized in this part 5, or otherwise.

(29) "Service charges" are the rents, rates, fees, tolls, or other charges for direct or indirect connection with, or the use or services of, a sewage disposal system or sewer system, as more specifically provided in section 32-4-522 and elsewhere in this part 5.

(30) "Sewage" means the water-carried wastes created in and carried, or to be carried, away from residences, hotels, apartments, schools, hospitals, industrial establishments, or any other public or private building, together with such surface or groundwater and industrial wastes as are present.

(31) "Sewage disposal system" includes any one or all or any combination of the following: Any sewage treatment plant, sewage treatment works, sewage disposal facilities, connections and outfalls, intercepting sewers, outfall sewers, force mains, conduits, pipelines, water lines, pumping and ventilating plants or stations, compensating reservoirs, other plants, structures, facilities, equipment, and appurtenances useful or convenient for the interception, transportation, treatment, purification, or disposal of sewage, liquid wastes, solid wastes, night soil, and industrial wastes, and all necessary lands, interest in lands, easements, and water rights.

(31.5) "Sewer connection" means any physical connection to a sewage disposal system or sewer system, whether direct or indirect, of a residence building, dwelling, dwelling unit, or other building, including individual units of multiple unit dwellings such as condominiums, townhouses, multiplexes, and apartment buildings.

(32) "Sewer system" means a system provided by a municipality to provide sewer service to its inhabitants to the point of its connection with a sewage disposal system as defined in subsection (31) of this section which intercepts, receives, transports, treats, and disposes of the outfalls from such sewer systems.

(32.5) "Single-family equivalent" means the capacity of sewer service or water service required for a single-family household. For a multiple unit dwelling, each single-family household within such a dwelling shall be considered as having one single-family equivalent.

(33) "State" means the state of Colorado, or any agency, instrumentality, or corporation thereof.

(34) "Taxation" or "tax" means general ad valorem taxes.

(35) "Taxpaying elector" and "eligible elector" of a district have the meanings, respectively, as specified in section 32-1-103; except that, to qualify as a taxpaying elector or as an eligible elector for the purposes of this part 5, a person must also be a resident of a municipality, as defined in subsection (19) of this section.



§ 32-4-503. Liberal construction

This part 5 being necessary to secure and preserve the public health, safety, and general welfare, the rule of strict construction shall have no application to this part 5, but it shall be liberally construed to effect the purposes and objects for which this part 5 is intended.



§ 32-4-504. Sufficiency of part 5

(1) This part 5, without reference to other statutes of the state, shall constitute full authority for the exercise of powers granted in this part 5, including but not limited to the authorization and issuance of securities under this part 5. No other act or law with regard to the authorization or issuance of securities that provides for an election requires an approval, or in any way impedes or restricts the carrying out of the acts in this part 5 authorized to be done, shall be construed as applying to any proceedings taken under this part 5 or acts done pursuant hereto, except for laws to which reference is made in this part 5 specifically or by necessary implication. The provisions of no other law, either general or local, except as provided in this part 5, shall apply to doing of the things in this part 5 authorized to be done, and no board, agency, bureau, commission, or official, other than the board of directors of a metropolitan sewage disposal district or the governing body of a municipality, has any authority or jurisdiction over the doing of any of the acts in this part 5 authorized to be done.

(2) No notice, consent, or approval by any public body or officer thereof shall be required as a prerequisite to the sale or issuance of any securities or the making of any contract or the exercise of any other power under this part 5, except as provided in this part 5. The powers conferred by this part 5 shall be in addition and supplemental to and not in substitution for, and the limitations imposed by this part 5 shall not affect the powers conferred by, any other law.

(3) Nothing in this part 5 shall repeal or affect any other law or part thereof, except to the extent that this part 5 is inconsistent with any other law, it being intended that this part 5 shall provide a separate method of accomplishing its objectives, and not an exclusive one; and this part 5 shall not be construed as repealing, amending, or changing any such other law except to the extent of such inconsistency.



§ 32-4-505. Limitation on scope of part 5

Nothing in this part 5 shall be construed as affecting in any manner the operation, improvement, or enlargement, or any combination thereof, of a privately owned sewage disposal system which exists outside the boundaries of a municipality as they existed on or after February 21, 1962.



§ 32-4-506. Purpose, boundaries, and powers

(1) Metropolitan sewage disposal districts may be organized under this part 5 for the purpose of acquiring, by construction or otherwise, owning, holding, and operating a sewage disposal system to intercept, receive, transport, treat, and dispose of the outfalls of sewer systems of municipalities. A district may be composed of territory included within the corporate boundaries of any two or more municipalities, which need not be contiguous and which need not be located in the same county. When so organized each such district shall be a governmental subdivision of the state of Colorado with such powers as are expressly granted in this part 5 together with such powers as are reasonably implied therefrom and necessary or proper to carry out the objects and purposes of such district.

(2) It is the purpose of this part 5 that the municipalities within a district shall retain full power to provide sewer service to its inhabitants and to authorize a district to intercept, receive, transport, treat, and dispose of the outfalls from the sewer systems of the municipalities within the district.



§ 32-4-507. Powers of public bodies

(1) The governing body of any municipality or other public body, upon its behalf and in its name, for the purpose of aiding and cooperating in any project authorized in this part 5, upon the terms and with or without consideration and with or without an election, as the governing body determines, has power under this part 5:

(a) To sell, lease, loan, donate, grant, convey, assign, transfer, and otherwise dispose to the district of sewers, sewage facilities, and sewer improvements, or any combination thereof;

(b) To make available for temporary use or otherwise dispose of to the district any machinery, equipment, facilities, and other property, and any agents, employees, persons with professional training, and any other persons, to effect the purposes of this part 5. Any such property owned and persons in the employ of any public body while engaged in performing for the district any service, activity, or undertaking authorized in this part 5, pursuant to contract or otherwise, shall have all the powers, privileges, immunities, rights, and duties of, and shall be deemed to be engaged in the service and employment of, such public body, notwithstanding such service, activity, or undertaking is being performed in or for a district.

(c) To enter into any agreement or joint agreement between or among the federal government, the district, and any other public body, or any combination thereof, which is mutually agreed thereby, notwithstanding any law to the contrary, respecting action or proceedings appertaining to any power granted in this part 5, and the use or joint use of any facilities, project, or other property authorized in this part 5;

(d) To sell, lease, loan, donate, grant, convey, assign, transfer, or pay over to a district any facilities or any project authorized in this part 5, or any part thereof, or any interest in real or personal property, or any funds available for acquisition, improvement, or equipment purposes, including the proceeds of any securities issued for acquisition, improvement, or equipment purposes which may be used by the district in the acquisition, improvement, equipment, maintenance, or operation of any facilities or project authorized in this part 5;

(e) To transfer, grant, convey, or assign and set over to a district any contracts which have been awarded by the public body for the acquisition, improvement, or equipment of any project not begun, or if begun, not completed;

(f) To budget and appropriate, and each municipality or other public body is required and directed to budget and appropriate, from time to time, general ad valorem tax proceeds, service charges, and other revenues legally available therefor to pay all obligations arising from the exercise of any powers granted in this part 5 as such obligations accrue and become due, including, without limiting the generality of the foregoing, service charges fixed by the district;

(g) To prescribe and enforce reasonable rules and regulations, not in conflict with any such rule or regulation of the district, for the availability of service from, the connection with, the use of, and the disconnection from the sewer system of the public body or other sanitation or sewer facilities thereof;

(h) To provide for an agency, by any agreement authorized in this part 5, to administer or execute that or any collateral agreement, which agency may be one of the parties to the agreement, or a commission or board constituted pursuant to the agreement;

(i) To provide that any such agency shall possess the common power specified in the agreement, and may exercise it in the manner or according to the method provided in the agreement. Such power is subject to the restrictions upon the manner of exercising the power of any one of the contracting parties, which party shall be designated by the agreement.

(j) To continue any agreement authorized in this part 5 until rescinded or terminated, which agreement may provide for the method by which it may be rescinded or terminated by any party.

(2) All of the powers, privileges, immunities, and rights, exemptions from laws, ordinances, and rules and all pension, relief, disability, workers' compensation, and other benefits which apply to the activity of officers, agents, or employees of any such district or public body when performing their respective functions within the territorial limits of their respective public agencies shall apply to them to the same degree and extent while engaged in the performance of any of their functions and duties extraterritorially under this part 5.



§ 32-4-508. Organization

(1) A district shall be organized in the following manner:

(a) The governing body of any municipality may enact an ordinance declaring that the public health, safety, and general welfare require the organization of a district, which ordinance shall set forth, among other things, the following:

(I) The name of the proposed district;

(II) The municipalities proposed to be included in the proposed district;

(III) The municipalities which shall be required to take action to be included within the district before the district becomes organized. This requirement may be met by designating by name those municipalities which are required to take action to be included within the district before the district shall be organized or by designating alternative groups of municipalities which are required to take action to be included within the district before the district shall be organized, or by designating a percentage of those municipalities named which shall be required to take action to be included within the district before the district shall be organized.

(IV) The time limit within which action must be taken by the municipalities so named to be included within the district, which time shall not exceed six months from the final adoption of the initiating ordinance.

(b) Upon the final adoption of an initiating ordinance, the clerk of the governing body shall mail a certified copy thereof to each municipality named therein and to the division of local government in the department of local affairs.

(c) After receipt of a copy of such ordinance from the initiating governing body, the governing body of any municipality, which is named in the ordinance proposing the district, and which desires to include such municipality within the district, may enact an ordinance setting forth:

(I) A copy of the initiating ordinance;

(II) That such a district will serve a public use and will promote the public health, safety, and general welfare;

(III) That the municipality shall be included in said district if and when the same is organized as set forth in the initiating ordinance.

(d) Before final adoption of any ordinance under paragraphs (a) to (c) of this subsection (1), the governing body of each such municipality shall hold a public hearing thereon, notice of which shall be given by publication, which publication shall be complete at least ten days before the hearing.

(e) The clerk of each governing body, upon the final adoption of such ordinance, shall forthwith transmit a certified copy thereof to the governing body of every other municipality named in the initiating ordinance, including the municipality which adopted the initiating ordinance, and to the division of local government.

(f) (I) The division of local government, upon receipt of a certified copy of such ordinance from the clerk of the governing body of each of those municipalities which satisfy the requirements for organization as set forth in the initiating ordinance, shall forthwith issue a certificate reciting that the district named in the ordinance has been duly organized according to the laws of the state of Colorado, and setting forth the names of the municipalities which are included within the district. The organization of any district shall be deemed effective upon the date of issuance of such certificate, and the validity of the organization of any such district shall be incontestable in any suit or proceeding which shall not be commenced within three months from such date.

(II) The division of local government shall forthwith transmit to the governing body of each municipality which has certified an adopting ordinance three copies of such certificate, and the clerk of each such governing body shall forthwith record a copy in the offices of the clerk and recorder of the county or counties in which the municipality is wholly or partly located and shall forthwith file a copy of said certificate in the office of the county assessor and county treasurer of each county in which said municipality is located. Additional copies of such certificate shall be issued by said division upon request.

(g) Only such municipalities as enact an ordinance to become a part of the district shall be joined therein. No district shall be deemed to have been organized unless those municipalities which are required by the initiating ordinance to take action to be included within the district take such action within the limit of time specified in the initiating ordinance.



§ 32-4-509. Board of directors

(1) All powers, rights, privileges, and duties vested in or imposed upon any district organized under this part 5 shall be exercised and performed by and through a board of directors; but the exercise of any executive, administrative, and ministerial powers may be, by said board of directors, delegated and redelegated to officials and employees of the district; and the board of directors is authorized to create an executive committee of the board of directors and to delegate to such committee all of such power and authority to act on behalf of the district as the district board may determine by resolution or in the bylaws of the district.

(2) (a) The members of the board from each municipality shall be appointed by the executive of each such municipality with the approval of the governing body of such municipality. In districts having eleven or more member municipalities, the board shall consist of one member from each municipality included within the district for each seventy-five thousand of population, or fraction thereof, in such municipality, plus one member for each additional seventy-five thousand of population, or fraction thereof, in any such municipality; except that no municipality shall be entitled to more than one-half of the total membership or representation upon the board; and further except that any municipality that has fifty percent or more of the total population of the district shall have one-half of the total membership or representation on the board. In districts having ten or less member municipalities, the board shall consist of one member from each municipality included within the district, plus two additional members for any municipality having fifty percent of the total district population, plus one additional member for any municipality having eighty percent of the total district population.

(b) In determining population for the purpose of apportioning and reapportioning representation on the board of directors of the district, the population of a city or of a city and county or of an incorporated town shall be the latest estimate made by the division of planning.

(c) For the purpose of apportioning or reapportioning representation on the board of directors, the population of a sanitation district, water and sanitation district, or other political subdivision shall be determined by the governing body thereof by multiplying by 2.8 either the number of single-family equivalent water taps or the number of single-family equivalent sewer connections within the said water and sanitation district or other political subdivision or by multiplying by 2.8 the number of single-family equivalent sewer connections within the said sanitation district.

(d) The representation on the board shall be reapportioned every four years after the creation of a district in the month in which the division of local government in the department of local affairs issued a certificate of organization in the year of the district's organization upon the basis set forth in this subsection (2).

(e) After a district is organized, the inclusion thereafter of additional municipalities within the district shall entitle the included municipalities to representation on the board of directors of the district on the same basis as other municipalities. Should the addition of such membership to the board result in a municipality which has fifty percent or more of the population of the district having less than fifty percent of the total membership or representation on the board of directors, that municipality's representation shall be increased simultaneously so that it shall have one-half of the total membership or representation on said board. This paragraph (e) shall not apply to districts having, after the addition of such municipality, ten or less municipalities.

(3) Board members shall be qualified electors who are qualified to vote at general elections in this state and who reside within the district and within the municipality from which they are appointed. The term of each member shall be two years; except that the terms of the members of the first board of directors shall be adjusted so that the terms of one-half of the members shall expire one year thereafter. In each calendar year any term of office then terminating shall expire as soon as the incumbent's successor has been appointed and qualifies after the last day of the month next following the month in which the division of local government issued a certificate of organization in the year of the district's organization. At the first meeting of the board of a newly formed district, the directors shall determine by lot who shall serve for one-year terms and who shall serve for two-year terms. At the expiration of a director's term a new appointment shall be made by the appropriate executive, with the approval of the governing body, and any member may be appointed to succeed himself. The executive, at his discretion, may remove from office any member of the board representing his municipality and appoint a successor with the approval of the governing body.

(4) A change of residence of a member of a board of directors to a place outside the area which he represents shall constitute an automatic resignation and shall create a vacancy on the board. Vacancies which occur on the board through death or resignation or by change of residence or for any other reason shall be filled in the same manner as original appointments.

(5) Upon the creation of a district the executive of each municipality within the district shall appoint, with the approval of the governing body, the members of the board of directors of said district to which such municipality is entitled and the directors so appointed by the executive of the municipality which adopted the initiating ordinance shall fix a time and place for the first meeting of the members of the board of directors and shall cause each director to be given written notice thereof at least five days prior thereto.

(6) All special and regular meetings of the board shall be open to the public. Such meetings shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this subsection (6) governing the location of meetings may be waived only if the following criteria are met:

(a) The proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board; and

(b) A resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this subsection (6) and further stating the date, time, and place of such meeting.

(7) The board of directors has the following powers:

(a) To fix the time and place, or places, at which its regular meetings shall be held and shall provide for the calling and holding of special meetings; to adopt bylaws and rules for procedure; to select one of its members as chairman of the board and district, and another member as pro tem chairman of the board and district; and to choose a secretary and a treasurer of the board and district, each of which positions may be filled by a person who is a member of the board and both of which may be filled by one person;

(b) To make and pass resolutions and orders not repugnant to the provisions of this part 5, necessary or proper for the government and management of the affairs of the district, for the execution of the powers vested in the district, and for carrying into effect the provisions of this part 5. On all resolutions and orders the roll shall be called and the ayes and noes recorded. All resolutions and orders, as soon as may be after their passage, shall be recorded in a book kept for that purpose and be authenticated by the signature of the presiding officer of the board of directors and the secretary. Every legislative act of the board or its executive committee of a general or permanent nature shall be by resolution. The book of resolutions and orders shall be a public record.

(c) Business of the board shall be transacted at a regular or special meeting at which a quorum consisting of one-half of the total membership of the board of directors is present. Any action of the board shall require the affirmative vote of the majority of the directors present and voting, except when a weighted vote is conducted in accordance with the bylaws of the district, applicable resolutions of the board, or other laws or rules governing the procedures of the board. Questions involving inclusion or exclusion of territories or authorizing any expenditures in excess of fifty thousand dollars shall require the approval of a majority of the entire membership of the board. A majority of the entire membership of the board may authorize by resolution any project authorized in this part 5 and also thereby authorize expenditures from time to time appertaining to such project in excess of fifty thousand dollars approved by an affirmative vote of the majority of the directors present and voting at any subsequent meeting. A smaller number of directors than a quorum may adjourn from time to time and may compel the attendance of absent members in such manner and under such penalties as the board may provide.

(d) To fix the location of the principal place of business of the district and the location of all offices and departments maintained under this part 5;

(e) To prescribe by resolution a system of business administration and to create all necessary offices, and to establish and reestablish the powers and duties and compensation of all officers and employees and to require and fix the amount of all official bonds necessary for the protection of the funds and property of the district;

(f) To prescribe a method of auditing and allowing or rejecting claims and demands and a method for the letting of contracts on a fair and competitive basis for the construction of works, structures, or equipment, or the performance or furnishing of labor, materials, or supplies as required for the carrying out of any of the purposes of this part 5;

(g) To designate and appoint an official newspaper within each county in which the district or any portion thereof is situated to be used for the official publications of the district; but nothing contained in this subsection (7) shall prevent the board from directing publication in additional newspapers where public necessity may so require. Any official newspaper so designated and appointed shall be one which is published within the district.

(h) To appoint, by written resolution, one or more persons to act as custodians of moneys of the district for purposes of depositing such moneys as set forth in section 32-4-510 (1)(p). Such persons shall deposit, or cause to be deposited, all or part of such moneys in such depositories as shall be designated by the board and shall give surety bonds in such amounts and form and for such purposes as the board requires.

(8) Each member of the board shall receive as compensation for his or her service a sum not in excess of three thousand dollars per annum, payable at a rate not to exceed seventy-five dollars for each regular or special meeting of the board or committee of the board attended by the member. No member of the board shall receive any compensation as an agent, employee, engineer, or attorney of the district.

(9) No member of the board, nor officer, employee, or agent of a district shall be interested in any contract or transaction with the district except in his official representative capacity or as provided in his contract of employment with the district. Neither the holding of any office or employment in the government of any municipality or other public body of the federal government, nor the owning of any property within the state shall be deemed a disqualification for membership on the board or membership in or employment by a district, nor a disqualification for compensation for services as a member of the board or as an officer, employee, or agent of the district, except as provided in subsection (8) of this section.



§ 32-4-510. Powers of the district

(1) Any district has the following powers:

(a) To have powers, privileges, immunities, rights, liabilities, no-rights, disabilities, and duties appertaining to a public body politic and corporate constituting a quasi-municipal district and political subdivision of the state established as an instrumentality exercising public and essential governmental and proprietary functions to provide for the public health, safety, and general welfare; and to have perpetual existence and succession;

(b) To adopt, have, and use a corporate seal, and to alter the same at pleasure;

(c) To sue and to be sued;

(d) To enter into contracts and agreements including but not limited to contracts with the federal government and the state;

(e) To borrow money and to issue securities evidencing any loan to or amount due by the district, to provide for and secure the payment of any securities and the rights of the holders thereof, and to purchase, hold, and dispose of securities, as provided in this part 5;

(f) To purchase, trade, exchange, lease, buy, sell, encumber, and otherwise acquire and dispose of real and personal property and interests therein, including water and water rights;

(g) To refund any bonded indebtedness of the district without an election;

(h) In addition to all other means of providing revenue as provided in this section, during the first five years of the district's existence, to levy general ad valorem taxes on all taxable property within the district; but the total tax levy for the five-year period shall not exceed an aggregate total of three-fourths of one mill. When the district, within said period of five years, has levied taxes to the total of three-fourths of one mill, or when the district has been organized for a full five-year period, whichever occurs first, the district shall have no further power to levy general ad valorem taxes. Nothing in this part 5 shall be construed as preventing the collection of the proceeds in full of any tax levies authorized in this part 5, including but not limited to any delinquencies, as provided in this paragraph (h) and paragraph (m) of this subsection (1), and in section 32-4-511. The board, if it desires to levy in any year all or any portion of the mill levy tax authorized in this paragraph (h), shall, in accordance with the schedule prescribed by section 39-5-128, C.R.S., certify to the body having authority to levy taxes within each county wherein the district has any territory the rate so fixed, in order that, at the time and in the manner required by law for the levying of taxes, such body having authority to levy taxes shall levy such tax upon the valuation for assessment of all taxable property within the district. The levy and collection of taxes shall be as provided in section 32-4-511.

(i) To hire and retain officers, agents, employees, engineers, attorneys, and any other persons, permanent or temporary, necessary or desirable to effect the purposes hereof, to defray any expenses incurred thereby in connection with the district, and to acquire office space, equipment, services, supplies, fire and extended coverage insurance, use and occupancy insurance, workers' compensation insurance, property damage insurance, public liability insurance for the district and its officers, agents, and employees, and other types of insurance, as the board may determine. No provision in this part 5 authorizing the acquisition of insurance shall be construed as waiving any immunity of the district or any director, officer, or agent thereof, and otherwise existing under the laws of the state.

(j) To condemn property for public use;

(k) To acquire, hold, operate, maintain, equip, improve, and dispose of a sewage disposal system and appurtenant works or any interest therein, wholly within the district, or partially within and partially without the district, and wholly within, wholly without, or partially within and partially without any public body all or any part of the area of which is situated within the district; to acquire and, subject to mortgages, deeds of trust, or other liens, or otherwise, to hold, operate, maintain, equip, improve, and dispose of property of every kind appertaining to any such sewage disposal system and any improvements thereto, and necessary or convenient to the full exercise of any power provided in this part 5; to pay or otherwise defray the cost of any project; to pay or otherwise defray and to contract so to pay or defray, without an election, the principal of, any interest on, and any other charges appertaining to any securities or other obligations of any municipality or person incurred in connection with any such property so acquired by the district; and to establish and maintain facilities within or without the district, across or along any public street, highway, bridge, viaduct, or other public right-of-way, or in, upon, under, or over any vacant public lands, which public lands are the property of the state, or across any stream of water or watercourse, without first obtaining a franchise from the municipality, county, or other public body having jurisdiction over the same, but the district shall cooperate with any public body having such jurisdiction, shall promptly restore any such street, highway, bridge, viaduct, or other public right-of-way to its former state of usefulness as nearly as may be, and shall not use the same in such manner as to impair completely or unnecessarily the usefulness thereof;

(l) To fix and from time to time increase or decrease rates and charges to municipalities within the district for the services provided by the district, including the power to fix and determine minimum charges and charges for availability of service; to pledge such revenue for the payment of any securities of the district; and to enforce the collection of such rates and charges by civil action or by any other means provided by law;

(m) To enforce the collection of rates and charges made by the district to any municipality which fails to pay any such rates and charges within ninety days after said rates and charges become due and payable, in addition to the foregoing powers and not in limitation thereof, by an action in the nature of mandamus or other suit, action, or proceeding at law or in equity to compel the levy without limitation as to rate or amount by the governing body of the municipality and the collection of general ad valorem taxes on and against all taxable property within the municipality sufficient in amount to pay such delinquent rates and charges, together with the expenses of collection, including but not necessarily limited to reasonable penalties for delinquencies, interest on the amount due from any date due at a rate of not exceeding one percent per month, or fraction thereof, court costs, reasonable attorneys' fees, and any other costs of collection. Nothing in this part 5 shall be so construed as to prevent the governing body of any municipality from levying such taxes sufficient for the payment of such rates and charges as the same become due and payable, nor from applying therefor any other funds that may be in the treasury of the municipality and available for that purpose, whether derived from any rates and charges imposed for the use of or otherwise in connection with its sewer system or sewer facilities, or from any other source, and upon such payments being made, the general ad valorem tax levy provided in this part 5 may thereupon to that extent be diminished. Except to that extent, there shall be levied without limitation of rate or amount by the governing body of each municipality, in addition to all other taxes, direct annual general ad valorem taxes on all taxable property within the municipality sufficient in amount to pay said rates and charges of the district promptly as the same respectively become due. The levy and collection of taxes shall be as provided in section 32-4-511.

(n) To sell and otherwise dispose of any by-products resulting from the operation and activities of the district;

(o) To appropriate revenues for the purpose of carrying on investigations and research in the treatment and disposal of sewage and industrial wastes;

(p) To deposit any moneys of the district in any banking institution within or without the state or in any depository authorized in section 24-75-603, C.R.S., and to invest any surplus money in the district treasury, including such money in any sinking fund established for the purpose of retiring any securities of the district, not required for the immediate necessities of the district in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., and such investment may be made by direct purchase of any such securities at the original sale of the same or by the subsequent purchase of such securities. Any securities thus purchased and held may be sold, from time to time, and the proceeds reinvested in securities, as provided in this paragraph (p). Sales of any securities thus purchased and held shall be made, from time to time, in season so that the proceeds may be applied to the purposes for which the money with which the securities were originally purchased was placed in the treasury of the district.

(q) To accept contributions or loans from the federal government for the purpose of financing the planning, construction, maintenance, and operation of any enterprise in which the district is authorized to engage, and to enter into contracts and cooperate with, and accept cooperation from, the federal government in the planning, construction, maintenance, and operation, and in financing the planning, construction, maintenance, and operation, of any such enterprise in accordance with any legislation which congress may adopt, under which aid, assistance, and cooperation may be furnished by the federal government in the planning, construction, maintenance, and operation, or in financing the planning, construction, maintenance, and operation, of any such enterprise, including, without limiting the generality of the foregoing, costs of engineering, architectural, and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures, and other action preliminary to the acquisition, improvement, or equipment of any project; and to do all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal legislation enacted;

(r) (I) To enter, without an election, into joint operating or service contracts and agreements, acquisition, improvement, or disposal contracts or other arrangements with any municipality or person concerning sewage facilities, sewers, sewer systems, intercepting sewers, project or sewage disposal systems, and any water and water rights appertaining thereto, whether acquired by the district or by any public body or other person, and to accept grants and contributions from any public body or other person in connection therewith; and when determined by the board to be in the public interest and necessary for the protection of the public health, to enter into and perform, without an election, contracts and agreements with any municipality or person for the provision and operation by the district of sewage facilities, sewers, sewer systems, intercepting sewers, and a project or sewage disposal system to abate or reduce the pollution of waters or other nuisance caused by discharges of sewage, liquid wastes, solid wastes, night soil, and industrial wastes by the municipality or person, and for the payment periodically by the municipality or person to the district of amounts at least sufficient, in the determination of the board, to compensate the district for the cost of providing, operating, and maintaining the sewage facilities, sewers, sewer system, intercepting sewers, project, or sewage disposal system serving such municipality or person.

(II) Subject to the rights and privileges of the holder or holders of any bonds or other securities of the district, any such joint operating or service contract between the district and ten or more municipalities may be amended, from time to time, by written agreement, duly authorized and signed by representatives of two-thirds of the parties thereto. This subparagraph (II) shall apply to any existing as well as any future joint operating or service contract entered into with such municipalities.

(s) To enter into and perform, without an election, contracts and agreements with any municipality or person for or concerning the planning, construction, lease, or other acquisition, operation, maintenance, improvement, equipment, disposal, and the financing of any project;

(t) To enter upon any land, to make surveys, borings, soundings, and examinations for the purposes of the district, in order to locate the necessary works of any project and any roadways and other rights-of-way appertaining to any project authorized in this part 5; to acquire all property necessary for the acquisition or improvement of said works, including lands for compensating reservoirs, and all necessary appurtenances;

(u) To carry on technical and other investigations of all kinds, make measurements, collect data, and make analyses, studies, and inspections pertaining to water supply, water rights, control of floods, and use of water, sewage facilities, and any project, both within and without the district;

(v) To have the right to provide from revenues or other available funds an adequate fund for the improvement of a sewage disposal system or of any parts of the works and properties of the district;

(w) To prescribe and enforce reasonable rules and regulations for the availability of service from, the connection with, the use of, and the disconnection from a sewage disposal system, any other facilities, project, or other property of the district authorized in this part 5, and the operation of a sewage disposal system and any sewer system;

(x) To make and keep records in connection with any project or otherwise concerning the district;

(y) To arbitrate any differences arising in connection with any project or otherwise concerning the district;

(z) To have the management, control, and supervision of all the business and affairs appertaining to any project authorized in this part 5, or otherwise concerning the district, and of the acquisition, improvement, equipment, operation, and maintenance of any such project;

(aa) To prescribe the duties of officers, agents, employees, and other persons, and fix their compensation, but the compensation of employees and officers shall be established at prevailing rates of pay for equivalent work;

(bb) To enter into contracts of indemnity and guaranty, in such form as may be approved by the board, relating to or connected with the performance of any contract or agreement which the district is empowered to enter into under the provisions of this part 5 or of any other law of the state;

(cc) To provide, by any contract, without an election:

(I) For the joint use of personnel, equipment, and facilities of any district and public bodies, including sewer systems, sewage disposal plants, and public buildings constructed by or under the supervision of the board of a district or the governing body of the public body concerned, upon such terms and agreements, and within such areas within the district, as may be determined, for the promotion and protection of health, comfort, safety, life, welfare, and property of the inhabitants of the district and public bodies;

(II) For the joint employment of clerks, stenographers, and other employees appertaining to any sewer system or sewage disposal system, or both, now existing or hereafter established in any district, upon such terms and conditions as may be determined for the equitable apportionment of the expenses therefrom resulting;

(dd) To obtain financial statements, appraisals, economic feasibility reports, and valuations of any type appertaining to any project or any property pertaining thereto;

(ee) To adopt any resolution authorizing a project or the issuance of securities, or both, or otherwise appertaining thereto, or otherwise concerning the district;

(ff) To make and execute a mortgage, deed of trust, indenture, or other trust instrument appertaining to a project or to any securities authorized in this part 5, or to both, except as provided in paragraph (gg) of this subsection (1) and in section 32-4-524 (8);

(gg) To make all contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this part 5, or in the performance of the district's covenants or duties, or in order to secure the payment of its securities, if no encumbrance, mortgage, or other pledge of property, excluding any money, of the district is created thereby, and if no property, excluding money, of the district is liable to be forfeited or taken in payment of said securities;

(hh) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this part 5. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part 5.

(ii) To exercise all or any part or combination of the powers granted in this part 5.



§ 32-4-511. Levy and collection of taxes

(1) It is the duty of the body having authority to levy taxes within each county to levy the taxes provided in this part 5. It is the duty of all officials charged with the duty of collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other general ad valorem taxes are collected and when collected to pay the same to the district or municipality ordering its levy and collection. The payment of such collection shall be made monthly to the treasurer of the district or municipality levying the tax and be paid into the depository thereof to the credit of such district or municipality. All general ad valorem taxes levied under this part 5, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same, shall constitute, until paid, a perpetual lien on and against the property taxed, and such lien shall be on a parity with the tax lien of other general ad valorem taxes.

(2) If the general ad valorem taxes levied are not paid, then delinquent real property shall be sold at the regular tax sale for the payment of said taxes, interest, and penalties, in the manner provided by the statutes of the state of Colorado for selling real property for the nonpayment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the county, and the county shall account to the district or municipality to which the tax is due in the same manner as provided by law for accounting for school, town, and city taxes. Delinquent personal property shall be distrained and sold as provided by law.



§ 32-4-512. Boundary changes - liability of property

The boundaries of any district organized under this part 5 may be changed in the manner provided for in this part 5, but the change of boundaries of the district shall not impair or affect its organization, nor shall it affect, impair, or discharge any contract, obligation, lien, or charge on which the district might be liable or chargeable had such change of boundaries not been made.



§ 32-4-513. Inclusion of territory

(1) Any municipality shall be eligible for inclusion in a district with the consent of such municipality and the consent of the district, upon such terms and conditions as may be determined by the board of directors of the district and upon determination by the board that such municipality may feasibly be served by the facilities of the district.

(2) (a) The governing body of a municipality desiring to include such municipality within the boundaries of the district shall submit to the district a request that the district determine the feasibility of serving the municipality through the district's facilities and the terms and conditions upon which the municipality may be included within the district.

(b) Upon receipt of such a request the board of directors of the district shall cause an investigation to be made within a reasonable time to determine whether or not the municipality may feasibly be served by the facilities of the district and the terms and conditions upon which the municipality may be included within the district. Upon such determination, if it is determined that it is feasible to serve the municipality through the district's facilities, the board by resolution shall set the terms and conditions upon which the municipality may be included within the district and shall give notice thereof to the municipality. If the board determines that the municipality cannot feasibly be served through the district's facilities or otherwise determines that the municipality should not be included within the boundaries of the district, the board of directors of the district shall pass a resolution so stating and notify the municipality of the action of the board.

(3) (a) The governing body of the municipality, if it desires to include the municipality within the district upon the terms and conditions set forth by the board of directors of the district, shall adopt an ordinance declaring that the public health, safety, and general welfare require the inclusion of said municipality within the district and that the governing body desires to have said municipality included therein upon the terms and conditions prescribed by the board of directors of the district, but the governing body of such municipality shall, before final adoption of said ordinance, hold a public hearing thereon, notice of which shall be given by publication in at least one newspaper of general circulation within such municipality, which publication shall be complete at least ten days before the hearing. Upon the final adoption of said ordinance the clerk of the governing body of such municipality shall forthwith transmit a certified copy thereof to the board of directors of the district and to the division of local government in the department of local affairs.

(b) After receipt of a copy of such ordinance the board of directors of the district may pass and adopt a resolution including said municipality within the boundaries of the district and shall cause a certified copy thereof to be transmitted to the division of local government and a certified copy to the clerk of the governing body of the municipality. The director of said division, upon receipt of a certified copy of the resolution of the board of directors of the district, shall forthwith issue a certificate reciting that the municipality described in such resolution has been duly included within the boundaries of the district according to the laws of the state of Colorado. The inclusion of such territory shall be deemed effective upon the date of the issuance of such certificate, and the validity of such inclusion shall be incontestable in any suit or proceeding which has not been commenced within three months from such date. The said division shall forthwith transmit to the governing body of such municipality and to the board of directors of the district three copies of such certificate, and the clerk of such governing body shall forthwith record a copy in the office of the clerk and recorder of each county in which such municipality is located and file a copy thereof with the county assessor and county treasurer of said county in which the municipality is located. The said division shall issue additional copies of the certificate upon request.

(4) The foregoing provisions for inclusion of territory within the district shall be applicable in those cases where the municipality and the district take action to include only a portion of a municipality within the district, but in such instances the ordinance of the municipality, the resolution of the board of directors of the district, and the certificate of inclusion issued by the director of the division of local government shall specifically describe the area of the municipality which is included within the district.



§ 32-4-514. Annexation and consolidation of territory by municipalities

(1) All territory which may be annexed to a municipality after its inclusion within the boundaries of the district and the entire consolidated territory resulting from a consolidation of a municipality included within the district with a municipality not so included shall, without further action by the municipality or the board of directors of the district, become a part of and included within the boundaries of the district; but if it is infeasible for any part of the annexed or consolidated territory to be served by the district's facilities, the municipality may, prior to or within ninety days after such annexation or consolidation is completed, petition the board of directors of the district for an exclusion of the territory which cannot feasibly be served.

(2) Upon receipt of such a petition, the board of directors shall consider the same, and, if it determines that the territory petitioned to be excluded cannot feasibly be served by the facilities of the district, the board by resolution may exclude the same from the boundaries of the district, and such exclusion shall be retroactive to the date of annexation or consolidation. A certified copy of the resolution excluding the territory shall be forthwith transmitted to the division of local government in the department of local affairs, and three certified copies shall be forthwith transmitted to the clerk of the municipality, and the clerk of the municipality shall cause a certified copy of the resolution to be recorded in the county or counties in which the municipality is located and a copy thereof delivered to the office of the county assessor and county treasurer of each county in which the excluded territory is located. Additional certified copies of such resolution shall be issued by the secretary of the district upon request.



§ 32-4-515. Exclusion of territory

(1) Should the governing body of any municipality which is included within the district determine by ordinance, adopted after a public hearing called and held as provided in section 32-4-508 (1)(d), that said municipality or any portion thereof cannot feasibly be served by the district's facilities, such municipality may file with the district a certified copy of such ordinance and request that said municipality or a designated portion thereof be excluded from the district.

(2) Upon receipt of such ordinance the board of directors of the district shall cause an investigation to be made to determine whether or not the municipality or the designated portion thereof can feasibly be served by the district's facilities.

(3) (a) Upon completion of said investigation, and in any event not later than ninety days from the filing of the ordinance with the district, the board of directors of the district shall by resolution determine that the area sought to be excluded can or cannot be feasibly served by the district's facilities. If the board of directors of the district determines that the area can feasibly be served by the district's facilities, the exclusion sought shall be denied.

(b) If the board of directors of the district determines that the area sought to be excluded cannot feasibly be served by the district's facilities, the board of directors of the district shall adopt a resolution excluding the area from the district, and a certified copy of such resolution shall forthwith be filed with the director of the division of local government in the department of local affairs, who shall forthwith issue a certificate of exclusion describing the territory so excluded and shall transmit to the clerk of the municipality three certified copies of such certificate of exclusion, and the clerk of the municipality shall forthwith record a copy of such certificate in the office of the county clerk and recorder of each county in which the municipality may be located and shall deliver a copy to the county assessor and the county treasurer of each county in which the municipality is located; but, so long as any securities of the district are outstanding, no exclusion of territory shall be made which will reduce the revenue of the district, nor shall any exclusion of territory reduce the district's minimum charges and charges for availability of service.



§ 32-4-516. Service of areas outside the boundaries of the district

Any municipality included within the district may discharge into the district's facilities sewage and industrial wastes received by its system from areas not within the corporate limits of the municipality, but in that case the sewage and industrial wastes so received from outside the district boundaries and discharged into the district's facilities shall be considered, for the purposes of this part 5, as being sewage and industrial waste of that municipality.



§ 32-4-517. Dissolution of districts

(1) Any metropolitan sewage disposal district formed under this part 5 which has no indebtedness, securities, or other obligations outstanding or which has made full provision for their payment, may be dissolved by vote of a majority of the electors voting at an election to be held for the purpose of voting upon the dissolution of the district and which election shall be held in the manner provided for the holding of elections as set forth in section 32-4-518.

(2) An election submitting the proposition of dissolution of the district may be initiated by a resolution of the board of directors adopted by three-fourths of all of the members of the board of directors of such district calling an election for that purpose, or by the filing with the clerk of the district resolutions requesting such an election, passed and adopted by the governing bodies of three-fourths of all of the municipalities included within the boundaries of the district.

(3) In the event the vote is for dissolution, the board of directors of the district shall proceed to terminate the affairs of the district and any funds remaining in the district treasury, after all obligations of the district have been discharged and the costs of terminating the district's affairs have been paid, shall be divided among the municipalities included within the district in proportion to the population of each such municipality, as determined by the latest estimate made by the director of the division of planning.



§ 32-4-518. Elections

(1) (a) Wherever in this part 5 an election is permitted or required, the election may be held separately or may be coordinated with any primary or general election held under the laws of the state of Colorado. The elections shall be held and conducted as provided in articles 1 to 13 of title 1, C.R.S. The board of directors shall call the election by resolution adopted pursuant to section 1-5-203, C.R.S.

(b) The board, in the case of any election not to be coordinated with a primary or general election, shall appoint a designated election official responsible for assuring that the election is held according to the provisions of articles 1 to 13 of title 1, C.R.S.

(c) (Deleted by amendment, L. 92, p. 895, § 138, effective January 1, 1993.)

(d) If the election is coordinated with a primary or general election, it shall be held according to the provisions of section 1-7-116, C.R.S.

(2) to (4) (Deleted by amendment, L. 92, p. 895, § 138, effective January 1, 1993.)



§ 32-4-519. Authorization

In addition to powers elsewhere conferred by law on municipalities, municipalities participating in the organization of a district and municipalities included within a district under this part 5 have every power necessary, requisite, or proper to effectuate the purposes of this part 5, including, without limitation, the power to acquire and operate a sewer system as defined in section 32-4-502 (32), and to impose, collect, and enforce rates for services rendered or made available by or through such system.



§ 32-4-520. Correction of faulty notices

In any case where a notice is provided for in this part 5, if the board, governing body, or court having jurisdiction of the matter finds for any reason that due notice was not given, the board, governing body, or court shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or be abated, but the board, governing body, or court shall order due notice to be given, and shall continue the hearing until such time as notice shall be properly given, and thereupon shall proceed as though notice had been properly given in the first instance.



§ 32-4-521. Early hearings

All cases in which there may arise a question of validity of the organization of a district, or a question of the validity of any proceeding under this part 5, shall be advanced as a matter of immediate public interest and concern, and heard at the earliest practicable moment. The courts shall be open at all times for the purpose of this part 5.



§ 32-4-522. Rates and service charges

(1) (a) Every district and municipality fixing and collecting rates or charges, or both, as provided in section 32-4-510 (1)(l) and elsewhere in this part 5, or otherwise, is, in supplementation of such powers, authorized to fix and collect rents, rates, fees, tolls, and other charges, in this part 5 sometimes referred to as "service charges", for direct or indirect connection with, or the use or services of, a sewage disposal system or sewer system, respectively, including, without limiting the generality of the foregoing, minimum charges and charges for the availability of service.

(b) Such service charges may be charged to and collected in advance or otherwise by a district from any municipality within the district and by any municipality from any person contracting for such connection or use or services or from the owner or occupant, or both of them, of any real property which directly or indirectly is or has been or will be connected with the sewer system or from which or on which originates or has originated sewage or other wastes which directly or indirectly have entered or may enter the sewage disposal system and sewer system, and the municipality or owner, or occupant, of any such real property shall be liable for and shall pay such service charges to the district or municipality fixing the service charges at the time when and place where such service charges are due and payable.

(c) Such service charges of any district may accrue from any date on which its board reasonably estimates, in any resolution authorizing the issuance of any securities or other instrument appertaining thereto or in any contract with any municipality, that any sewage disposal system or project being acquired or improved and equipped will be available for service or use.

(2) (a) Such rents, rates, fees, tolls, and other charges, being in the nature of use or service charges, shall, as nearly as the district or municipality fixing the service charges shall deem practicable and equitable, be reasonable, and shall be uniform throughout the district or municipality for the same type, class, and amount of use or service of the sewage disposal system or sewer system, and may be based or computed either: On measurements of sewage flow devices duly provided and maintained by the district or by the municipality or any user as approved by the district or municipality fixing such charges, and analyses of sewage samples procured and made by or in a manner approved by the district; or on the consumption of water in or on or in connection with the municipality or real property, making due allowance for commercial use of water and infiltration of groundwater and discharge of surface run-off to the sewer system; or on the number and kind of water outlets on or in connection with the municipality or real property, or on the number and kind of plumbing or sewage fixtures or facilities in or on or in connection with the municipality or real property; or on the number of persons residing or working in or on or otherwise connected or identified with the municipality or real property, or on the capacity of the improvements in or on or connected with the municipality or real property; or upon the availability of service or readiness to serve by the system; or on any other factors determining the type, class, and amount of use or service of the sewage disposal system or sewer system; or on any combination of any such factors, and may give weight to the characteristics of the sewage and other wastes and any other special matter affecting the cost of treatment and disposal thereof, including chlorine demand, biochemical oxygen demand, concentration of solids, and chemical composition.

(b) Reasonable penalties may be fixed for any delinquencies, including, without limiting the generality of the foregoing, interest on delinquent service charges from any date due at a rate of not exceeding one percent per month, or fraction thereof, reasonable attorneys' fees, and other costs of collection.

(3) The district or municipality fixing the service charges shall prescribe and, from time to time, when necessary revise a schedule of such service charges, which shall comply with the terms of any contract of the district or municipality fixing the service charges, and in any event shall be such that the revenues from the service charges of the district or municipality will at all times be adequate, except to the extent that the proceeds of any general ad valorem tax or other moneys are available and used, after an allowance is made for delinquencies accrued and reasonably estimated to accrue by the board or governing body fixing the service charges, for the payment of such service charges, whether resulting from any delinquency of any municipality, other public body, or other person, or from any other cause:

(a) To pay all expenses of operation and maintenance of the sewage disposal system or sewer system, including reserves, insurance, and improvements;

(b) To pay punctually the principal of and interest on any securities payable from revenues of the sewage disposal system or sewer system and issued or to be issued by the district or municipality fixing the service charges;

(c) To maintain such reserves or sinking funds therefor; and

(d) For the payment of any expenses incidental to any sewage disposal system or sewer system or any project authorized in this part 5, any contingencies, acquisitions, improvements, and equipment, and any other cost, as may be required by the terms of any contract of, or as may be deemed necessary or desirable by, the district or municipality fixing the service charges.

(4) Said schedule shall thus be prescribed and from time to time revised by the district or municipality. A public hearing thereon may be, but is not required to be, held by the district or municipality at least seven days after such published notice is given, as the district or municipality may determine to be reasonable. The district or municipality shall fix and determine the times when and the places where such service charges shall be due and payable and may require that such service charges shall be paid in advance for a period of not more than one year. A copy of such schedule of service charges in effect shall at all times be kept on file at the principal office of the district or municipality fixing the service charges and shall at all reasonable times be open to public inspection.

(5) The legislature has determined and declared that the obligations arising from time to time of any municipality or person to pay service charges fixed in connection with any sewage disposal system or sewer system shall constitute general obligations of the municipality or person charged with their payment; but as such obligations accrue for current services and benefits from and use of any such system, the obligations shall not constitute an indebtedness of the municipality or other public body within the meaning of any constitutional, charter, or statutory limitation or other provision restricting the incurrence of any debt.

(6) No board, agency, bureau, commission, or official, other than the board of the district or the governing body of the municipality fixing the service charges, has authority to fix, prescribe, levy, modify, supervise, or regulate the making of service charges, nor to prescribe, supervise, or regulate the performance of services appertaining to a sewage disposal system or sewer system, as authorized in this part 5; but this subsection (6) shall not be construed to be a limitation on the contracting powers of the board of any district or the governing body of any municipality within the district.



§ 32-4-523. Form of borrowing

(1) Upon the conditions and under the circumstances set forth in this part 5, a district, to carry out the purposes of this part 5, from time to time may borrow money to defray the cost of any project, or any part thereof, as the board may determine, and issue the following securities to evidence such borrowing: Debentures, warrants, bonds, interim receipts, temporary certificates, temporary bonds, and notes.

(2) A district is authorized to borrow money without an election in anticipation of taxes or other revenues, or both, and to issue debentures to evidence the amount so borrowed.

(3) A district is authorized to defray the cost of any services, supplies, equipment, or other materials furnished to or for the benefit of the district by the issuance of warrants to evidence the amount due therefor, without an election, in anticipation of taxes or other revenues, or both.

(4) Debentures and warrants may mature at such time or times not exceeding five years from the date of their issuance as the board may determine. They shall not be extended or funded except by the issuance of bonds or notes in compliance with subsection (5) or (7) of this section.

(5) A district is authorized to borrow money in anticipation of taxes or other revenues, or both, and to issue bonds to evidence the amount so borrowed. With the exception of a district that qualifies as an enterprise in accordance with section 20 (2)(d) of article X of the state constitution, no bonded indebtedness shall be created by a district, without first submitting a proposition of issuing such bonds, and the maximum net effective interest rate at which such bonds may be issued, to the electors of the district and being approved, at an election held for that purpose, in accordance with section 32-4-518. Bonds so authorized may be issued in one series or more and may mature at such time or times not exceeding forty years from their issuance as the board may determine.

(6) A district is authorized to issue interim receipts or temporary certificates or temporary bonds, pending preparation of definitive bonds and exchangeable for the definitive bonds when prepared, as the board may determine. Each holder of any such temporary security shall have all the rights and remedies which he would have as a holder of the definitive bonds.

(7) A district is authorized to borrow money and to issue notes evidencing "construction" or short-term loans for the acquisition or improvement and equipment of a sewage disposal system or any project in supplementation of long-term financing and the issuance of bonds, as provided in section 32-4-535 and elsewhere in this part 5.

(8) Nothing in this part 5 shall be construed as creating or authorizing the creation of an indebtedness on the part of any municipality included in the district.



§ 32-4-524. Payment of securities

(1) All securities issued by the district shall be authorized by resolution.

(2) The district may pledge its full faith and credit for the payment of any securities authorized in this part 5, the interest thereon, any prior redemption premiums, and any charges appertaining thereto. Such securities may constitute the direct and general or special obligations of the district. Their payment may be secured by a specific pledge of tax proceeds and other revenues of the district, in this part 5 sometimes referred to as "revenues" of the district, as the board may determine.

(3) The board, in connection with such additionally secured securities, in the resolution authorizing their issuance or other instrument appertaining thereto may pledge all or a portion of such revenues, subject to any prior pledges, as additional security for such payment of said securities, and at its option may deposit such revenues in a fund created to pay the securities or created to secure additionally their payment.

(4) Any such revenues pledged directly or as additional security for the payment of securities of any one issue or series which revenues are not exclusively pledged therefor, may subsequently be pledged directly or as additional security for the payment of the securities of one or more issues or series subsequently authorized.

(5) All securities of the same issue or series shall, subject to the prior and superior rights of outstanding securities, claims, and other obligations, have a prior, paramount, and superior lien on the revenues pledged for the payment of the securities over and ahead of any lien there against subsequently incurred of any other securities; but, the resolution authorizing, or other instrument appertaining to, the issuance of any securities may provide for the subsequent authorization of bonds or other securities, the lien for the payment of which on such revenues is on a parity with the lien thereon of the subject securities upon such conditions and subject to such limitations as said resolution or other instrument may provide.

(6) All securities of the same issue or series shall be equally and ratably secured without priority by reason of number, date of maturity, date of securities, of sale, of execution, or of delivery, by a lien on said revenues in accordance with the provisions of this part 5 and the resolution authorizing, or other instrument appertaining to, said securities, except to the extent such resolution or other instrument shall otherwise specifically provide.

(7) Each such security issued under this part 5 shall recite in substance that said security and the interest thereon are payable solely from the revenues or other moneys pledged to the payment thereof. Securities specifically pledging the full faith and credit of the district for their payment shall so state.

(8) The payment of securities shall not be secured by an encumbrance, mortgage, or other pledge of property of the district, except for revenues, income, tax proceeds, and other moneys pledged for the payment of securities. No property of the district, subject to said exception, shall be liable to be forfeited or taken in payment of the securities.



§ 32-4-525. Incontestable recital in securities

Any resolution authorizing, or other instrument appertaining to, any securities under this part 5 may provide that each security therein authorized shall recite that it is issued under authority of this part 5. Such recital shall conclusively impart full compliance with all of the provisions of this part 5, and all securities issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.



§ 32-4-526. Security details

(1) Any securities in this part 5 authorized to be issued shall bear such date, shall be in such denomination, shall mature at such time but in no event exceeding forty years from their date, shall bear interest at a rate such that the net effective interest rate of the issue of securities does not exceed the maximum net effective interest rate authorized, which interest may be evidenced by one or two sets of coupons, payable annually or semiannually; except that the first coupon appertaining to any security may represent interest for any period, not in excess of one year, as may be prescribed by resolution or other instrument; and said securities and any coupons shall be payable in such medium of payment at any banking institution or such other place within or without the state, including but not limited to the office of the treasurer of any county in which the district is located wholly or in part, as determined by the board, and said securities at the option of the board may be in one or more series, may be made subject to prior redemption in advance of maturity in such order or by lot or otherwise at such time without or with the payment of such premium, not exceeding six percent of the principal amount of each security so redeemed, as determined by the board.

(2) Any resolution authorizing the issuance of securities or other instrument appertaining thereto may capitalize interest on any securities during any period of construction estimated by the board and one year thereafter and any other cost of any project, by providing for the payment of the amount capitalized from the proceeds of the securities.

(3) Securities may be issued with privileges for conversion or registration, or both, for payment as to principal or interest, or both; and where interest accruing on the securities is not represented by interest coupons, the securities may provide for the endorsing of payments of interest thereof; and the securities generally shall be issued in such manner, in such form, either coupon or registered, with such recitals, terms, covenants and conditions, and with such other details, as may be provided by the board in the resolution authorizing the securities, or other instrument appertaining thereto, except as otherwise provided in this part 5.

(4) Any resolution authorizing the issuance of securities or any other instrument appertaining thereto may provide for their reissuance in other denominations in negotiable or nonnegotiable form and otherwise in such manner and form as the board may determine.

(5) Subject to the payment provisions specifically provided in this part 5, said debentures, warrants, bonds, any interest coupons thereto attached, and such interim receipts or temporary certificates or temporary bonds, and notes shall be fully negotiable within the meaning of and for all the purposes of article 8 of title 4, C.R.S., except as the board may otherwise provide; and each holder of such security, or of any coupon appertaining thereto, by accepting such security or coupon shall be conclusively deemed to have agreed that such security or coupon, except as otherwise provided, is and shall be fully negotiable within the meaning and for all purposes of said article.

(6) Notwithstanding any other provision of law, the board in any proceedings authorizing securities under this part 5:

(a) May provide for the initial issuance of one or more securities, in this subsection (6) called "bond", aggregating the amount of the entire issue;

(b) May make such provision for installment payments of the principal amount of any such bond as it may consider desirable;

(c) May provide for the making of any such bond payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bonds;

(d) May further make provision in any such proceedings for the manner and circumstances in which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal, or principal and interest, or both.

(7) If lost or completely destroyed, any security may be reissued in the form and tenor of the lost or destroyed security upon the owner furnishing, to the satisfaction of the board: Proof of ownership; proof of loss or destruction; a surety bond in twice the face amount of the security and any coupons; and payment of the cost of preparing and issuing the new security.

(8) Any security shall be executed in the name of and on behalf of the district and signed by the chairman of the board, with the seal of the district affixed thereto and attested by the secretary of the district.

(9) Except for any bonds which are registrable for payment of interest, interest coupons payable to bearer and appertaining to the bonds shall be issued and shall bear the original or facsimile signature of the chairman of the board.

(10) Any one of said officers, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature any security authorized in this part 5, but such a filing is not a condition of execution with a facsimile signature of any interest coupon, and provided that at least one signature required or permitted to be placed on each such security, excluding any interest coupon, shall be manually subscribed. An officer's facsimile signature has the same legal effect as his manual signature.

(11) The secretary of the district may cause the seal of the district to be printed, engraved, stamped, or otherwise placed in facsimile on any security. The facsimile seal has the same legal effect as the impression of the seal.

(12) The securities and any coupons bearing the signatures of the officers in office at the time of the signing thereof shall be binding obligations of the district, notwithstanding that before the delivery thereof and payment therefor, any or all of the persons whose signatures appear thereon shall have ceased to fill their respective offices.

(13) Any officer in this part 5 authorized or permitted to sign any security or interest coupon, at the time of its execution and of the execution of a signature certificate, may adopt as his own facsimile signature the facsimile signature of his predecessor in office in the event that such facsimile signature appears upon the security or coupons appertaining thereto, or upon both the security and such coupons.

(14) The securities may be repurchased by the district out of any funds available for such purpose from the project to which they pertain at a price of not more than the principal amount thereof and accrued interest, plus the amount of the premium, if any, which might on the next redemption date of such securities be paid to the holders thereof if such securities should be called for redemption on such date pursuant to their terms, and all securities so repurchased shall be cancelled.

(15) The resolution authorizing the securities or other instrument appertaining thereto may contain any agreement or provision customarily contained in instruments securing securities, including, without limiting the generality of the foregoing, covenants designated in section 32-4-529.



§ 32-4-527. Sale of securities

(1) Any securities authorized in this part 5, except for warrants not issued for cash, and except for interim receipts or certificates or temporary bonds issued pending preparation of definitive bonds, shall be sold at public or private sale for not less than the principal amount thereof and accrued interest, or at the board's option, below par at a discount not exceeding six percent of the principal amount thereof and at a price such that the net effective interest rate of the issue of securities does not exceed the maximum net effective interest rate authorized. For any securities the issuance of which does not require approval at an election pursuant to this part 5, the maximum net effective interest rate shall be established by the board prior to the time such securities are sold and issued.

(2) No discount, except as provided in this part 5, or commission shall be allowed or paid on or for any security sale to any purchaser or bidder, directly or indirectly; but nothing contained in this part 5 shall be construed as prohibiting the board from employing legal, fiscal, engineering, and other expert services in connection with any project or facilities authorized in this part 5, and with the authorization, issuance, and sale of securities.



§ 32-4-528. Application of proceeds

(1) All moneys received from the issuance of any securities authorized in this part 5 shall be used solely for the purposes for which issued and the cost of any project thereby delineated.

(2) Any accrued interest and any premium shall be applied to the payment of the interest on or the principal of the securities, or both interest and principal, or shall be deposited in a reserve therefor, as the board may determine.

(3) Any unexpended balance of such security proceeds remaining after the completion of the acquisition or improvement and equipment of the project or the completion of the purposes for which such securities were issued shall be paid immediately into the fund created for the payment of the principal of said securities and shall be used therefor, subject to the provisions as to the times and methods for their payment as stated in the securities and the proceedings authorizing or otherwise appertaining to their issuance, or in a reserve therefor.

(4) The validity of said securities shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition or improvement and equipment of the project or the proper completion of any project for which the securities are issued.

(5) The purchasers of the securities shall in no manner be responsible for the application of the proceeds of the securities by the district or any of its officers, agents, and employees.



§ 32-4-529. Covenants in security proceedings

(1) Any resolution or trust indenture authorizing the issuance of securities or any other instrument appertaining thereto may contain covenants and other provisions, notwithstanding such covenants and provisions may limit the exercise of powers conferred by this part 5, in order to secure the payment of such securities, in agreement with the holders and owners of such securities, as to any one or more of the following:

(a) The service charges, and any general taxes to be fixed, charged, or levied, and the collection, use, and disposition thereof, including but not limited to the foreclosure of liens for delinquencies, the discontinuance of services, facilities, or commodities, or use of any sewage disposal system or project, prohibition against free service, the collection of penalties and collection costs, including disconnection and reconnection fees, and the use and disposition of any revenues of the district derived, or to be derived, from any source;

(b) The acquisition, improvement, or equipment of all or any part of the sewage disposal system or of any project;

(c) The creation and maintenance of reserves or sinking funds to secure the payment of the principal of and interest on any securities or of operation and maintenance expenses of any sewage disposal system or any project, or part thereof, and the source, custody, security, use, and disposition of any such reserves or funds, including but not limited to the powers and duties of any trustee with regard thereto;

(d) A fair and reasonable payment by the district from its general fund or other available moneys to the account of a designated project for any facilities or commodities furnished or services rendered thereby to the district or any of its departments, boards, or agencies;

(e) The purpose to which the proceeds of the sale of securities may be applied, and the custody, security, use, expenditure, application, and disposition thereof;

(f) The payment of the principal of and interest on any securities, and the sources and methods thereof, the rank or priority of any securities as to any lien or security for payment, or the acceleration of any maturity of any securities, or the issuance of other or additional securities payable from or constituting a charge against or lien upon any revenues pledged for the payment of securities and the creation of future liens and encumbrances there against, and limitations thereon;

(g) The use, regulation, inspection, management, operation, maintenance, or disposition, or any limitation or regulation of the use, of all or any part of the sewage disposal system or any facilities or project;

(h) The determination or definition of revenues from the sewage disposal system or any project or of the expenses of operation and maintenance of such system or project, the use and disposition of such revenues and the manner of and limitations upon paying such expenses;

(i) The insurance to be carried by the district and use and disposition of insurance moneys, the acquisition of completion or surety bonds appertaining to any project or funds, or both, and the use and disposition of any proceeds of such bonds;

(j) Books of account, the inspection and audit thereof, and other records appertaining to a sewage disposal system, sewer system, or any project authorized in this part 5;

(k) The assumption or payment or discharge of any indebtedness, other obligation, lien, or other claim relating to any part of a sewage disposal system or of any project or any securities having or which may have a lien on any part of any revenues of the district;

(l) Limitations on the powers of the district to acquire or operate, or permit the acquisition or operation of, any plants, structures, facilities, or properties which may compete or tend to compete with the sewage disposal system or any project;

(m) The vesting in a corporate or other trustee such property, rights, powers, and duties in trust as the district may determine, which may include any of the rights, powers, and duties of the trustee appointed by the holders of securities, and limiting or abrogating the right of such holders to appoint a trustee, or limiting the rights, duties, and powers of such trustee;

(n) The payment of costs or expenses incident to the enforcement of the securities or of the provisions of the resolution or of any covenant or contract with the holders of the securities;

(o) The procedure, if any, by which the terms of any covenant or contract with, or duty to, the holders of securities may be amended or abrogated, the amount of securities the holders of which must consent thereto, and the manner in which such consent may be given or evidenced;

(p) Events of default, rights, and liabilities arising therefrom, and the rights, liabilities, powers, and duties arising upon the breach by the district of any covenants, conditions, or obligations;

(q) The terms and conditions upon which the holders of the securities, or any portion, percentage, or amount of them, may enforce any covenants or provisions made under this part 5, or duties imposed thereby;

(r) The terms and conditions upon which the holders of the securities, or of a specified portion, percentage, or amount thereof, or any trustee therefor, shall be entitled to the appointment of a receiver, which receiver may enter and take possession of the sewage disposal system or any project or service, operate and maintain the same, prescribe fees, rates, and charges, and collect, receive, and apply all revenues thereafter arising therefrom in the same manner as the district itself might do;

(s) A procedure by which the terms of any resolution authorizing securities, or any other contract with any holders of securities, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and as to the amount of securities the holders of which must consent thereto, and the manner in which such consent may be given;

(t) The terms and conditions upon which any or all of the securities become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived;

(u) All such acts and things as may be necessary or convenient or desirable in order to secure the district's securities, or, in the discretion of the board, tend to make the securities more marketable, notwithstanding that such covenant, act, or thing may not be enumerated in this part 5, it being the intention hereof to give a district power to do all things in the issuance of securities and for their security, except as specifically limited in this part 5.



§ 32-4-530. Remedies of security holders

(1) Subject to any contractual limitations binding upon the holders of any issue or series of securities, or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion, percentage, or number of such holders, and subject to any prior or superior rights of others, any holder of securities, or trustee therefor, has the right, for the equal benefit and protection of all holders of securities similarly situated:

(a) By mandamus or other suit, action, or proceeding at law or in equity to enforce his rights against the district and its board and any of its officers, agents, and employees, and to require and compel the district or its board or any such officers, agents, or employees to perform and carry out their duties, obligations, or other commitments under this part 5 and their covenants and agreements with the holder of any security;

(b) By action or suit in equity to require the district and its board to account as if they were the trustee of an express trust;

(c) By action or suit in equity to have appointed a receiver, which receiver may enter and take possession of any system, project, or services, revenues from which are pledged for the payment of the securities, prescribe sufficient fees derived from the operation thereof, and collect, receive, and apply all revenues or other moneys pledged for the payment of the securities in the same manner as the district itself might do in accordance with the obligations of the district;

(d) By action or suit in equity enjoin any acts or things which may be unlawful or in violation of the rights of the holder of any security, and bring suit thereupon.

(2) If a resolution of a district authorizing or providing for the issuance of the securities of any series or any proceedings appertaining thereto contains a provision authorized by section 32-4-529 (1)(r) and shall further provide in substance that any trustee appointed pursuant to said section shall have the powers provided by that section, then such trustee, whether or not all of the bonds of such series have been declared due and payable, shall be entitled as of right to the appointment of a receiver of the sewage disposal system, and such receiver may enter upon and take possession of the sewage disposal system and, subject to any pledge or contract with the holders of such securities, shall take possession of all moneys and other property derived from or applicable to the acquisition, operation, maintenance, or improvement of the sewage disposal system and proceed with such acquisition, operation, maintenance, or improvement which the district is under any obligation to do, and operate, maintain, equip, and improve the sewage disposal system, and fix, charge, collect, enforce, and receive the service charges and all systems revenues thereafter arising, subject to any pledge thereof or contract with the holders of such securities relating thereto, and perform the public duties and carry out the contracts and obligations of the district in the same manner as the district itself might do and under the direction of the court.

(3) Neither the members of the board of directors of a district nor any person executing securities issued pursuant to this part 5 shall be liable personally on the securities by reason of the issuance thereof. Securities issued pursuant to this part 5 shall not be in any way a debt or liability of the state or of any municipality or other public body and shall not create or constitute any indebtedness, liability, or obligation of the state or of any such municipality or other public body, either legal, moral, or otherwise, and nothing in this part 5 contained shall be construed to authorize any district to incur any indebtedness on behalf of, or in any way to obligate, the state or any municipality or other public body, except the district, and except as in this part 5 otherwise expressly stated or necessarily implied.



§ 32-4-531. Cancellation of paid securities

Whenever the treasurer of the district redeems and pays any of the securities issued under the provisions of this part 5, he shall cancel the same by writing across the face thereof or stamping thereon the word "Paid", together with the date of the payment, sign his name thereto, and transmit the same to the secretary of the district, taking his receipt therefor, which receipt shall be filed in the records of the district. The secretary shall credit the treasurer on his books for the amount so paid.



§ 32-4-532. Interest after maturity

No interest shall accrue on any security authorized in this part 5 after it becomes due and payable if funds for the payment of the principal of and interest on the security and any prior redemption premium due are available to the paying agent for such payment without default.



§ 32-4-533. Refunding bonds

(1) Any bonds issued under this part 5 may be refunded, without an election, pursuant to a resolution adopted by the board in the manner provided in this part 5 for the issuance of other securities, subject to any contractual limitations, to refund, pay, or discharge all or any part of the district's outstanding bonds, including any interest thereon in arrears or about to become due, or for the purpose of reducing interest costs or effecting other economies or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds for any sewage disposal system or project.

(2) Any bonds issued for refunding purposes may either be delivered in exchange for the outstanding bonds authorized to be refunded or may be sold as provided in this part 5 for the sale of other bonds.

(3) No bonds may be refunded under this part 5 unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds, or unless the holders thereof voluntarily surrender them for exchange or payment. No maturity of any bonds refunded may be extended over fifteen years. The rate of interest on such refunding bonds shall be determined by the board. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded.

(4) The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow to be applied to the payment of the bonds upon their presentation therefor. Any escrowed proceeds, pending such use, may be invested or reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such escrowed proceeds and investments, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient to pay the bonds refunded as they become due at their respective maturities or due at prior redemption dates as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom.

(5) Refunding revenue bonds may be made payable from any revenues derived from the operation of any sewage disposal system or project, or any other source, notwithstanding that the pledge of such revenues for the payment of the outstanding bonds issued by the district which are to be refunded is thereby modified.

(6) Bonds for refunding and bonds for any other purpose authorized in this part 5 may be issued separately or issued in combination in one series or more.

(7) Except as in this section specifically provided or necessarily implied, the relevant provisions in this part 5 pertaining to bonds shall be equally applicable in the authorization and issuance of refunding bonds, including their terms and security, the bond resolution, trust indenture, taxes, and service charges, and other aspects of the bonds.

(8) The determination of the board that the limitations under this part 5 imposed upon the issuance of refunding bonds have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.



§ 32-4-534. Cumulative rights of security holders

(1) No right or remedy conferred upon any holder of any security or any coupon appertaining thereto or any trustee for such holder, by this part 5 or by any proceedings appertaining to the issuance of such security or coupon, is exclusive of any other right or remedy, but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by this part 5 or by any other law.

(2) The failure of any holder of any security or coupon so to proceed as provided in this part 5 or in such proceedings shall not relieve the district, its board, or any of its officers, agents, and employees of any liability for failure to perform or carry out any duty, obligation, or other commitment.



§ 32-4-535. Issuance of notes and pledge of bonds as collateral security

(1) (a) Notwithstanding any limitation or other provision in this part 5, whenever a proposal to issue bonds has been approved and the district authorized to issue bonds in the manner required by this part 5 for any purpose authorized in this part 5, the district is authorized to borrow money without any other election in anticipation of taxes, the receipt of the proceeds of said bonds or any other revenues of the district, or any combination thereof, and to issue notes to evidence the amount so borrowed. Notes may mature at such times not exceeding a period of time equal to the estimated time needed to effect the purposes for which the bonds are so authorized to be issued, plus two years, as the board may determine. Except as otherwise provided in this section, notes shall be issued as provided in this part 5 for securities in sections 32-4-524 to 32-4-532 and section 32-4-534. Taxes, other revenues of the district, including, without limiting the generality of the foregoing, proceeds of bonds to be thereafter issued or reissued, or bonds issued for the purpose of securing the payment of notes, may be pledged for the purpose of securing the payment of the notes.

(b) Any bonds pledged as collateral security for the payment of any notes shall mature at such times as the board may determine but in no event exceeding forty years from the date of either any of such bonds or any of such notes, whichever date is earlier. Any such bonds pledged as collateral security shall not be issued in an aggregate principal amount exceeding the aggregate principal amount of the note secured by a pledge of such bonds, nor shall they bear interest at any time which, with any interest accruing at the same time on the note so secured, exceeds the maximum net effective interest rate approved at the election held to authorize the issuance of said bonds under this part 5.

(2) No note issued pursuant to the provisions of this section shall be extended or funded except by the issuance or reissuance of a bond in compliance with subsection (3) of this section.

(3) For the purpose of funding any note, any bond pledged as collateral security to secure the payment of such note may be reissued without an election, and any bonds not previously issued but authorized to be issued at an election for a purpose the same as or encompassing the purpose for which the notes were issued may be issued for such a funding. Notwithstanding any other provision of law, any bond to be issued for the purpose of funding any note by a district that qualifies as an enterprise in accordance with section 20 (2)(d) of article X of the state constitution may be issued without an election. Any such bonds shall mature at such times as the board may determine but in no event exceeding forty years from the date of either any of the notes so funded or any of the bonds so pledged as collateral security, whichever date is the earlier. Bonds for funding, including but not necessarily limited to any such reissued bonds, and bonds for any other purpose authorized in this part 5, may be issued separately or issued in combination in one series or more. Except as otherwise provided in this section, any such funding bonds shall be issued as is provided for refunding bonds in subsections (1), (2), (4), (5), (7), and (8) of section 32-4-533 and provided for securities in sections 32-4-524 to 32-4-532 and section 32-4-534.



§ 32-4-536. Connections with existing drains and pumping stations

In order to carry out and effectuate its purposes, every district is authorized to enter upon and use and connect with any existing public drains, sewers, conduits, pipe lines, pumping and ventilating stations, and treatment plants or works, or any other public property of a similar nature within the district, and, if deemed necessary by the district, close off and seal outlets and outfalls therefrom. No district shall, in the absence of a contract so authorizing take permanent possession or make permanent use of any such treatment plant or works unless it acquires the same as provided in this part 5.



§ 32-4-537. Connections with drains serving property - service charges

(1) Each municipality within the district, and every person owning or operating any sewer or drain or any system of water distribution serving three or more parcels of real property in the district, shall at the request of the district, make available to the district any of its maps, plans, specifications, records, books, accounts, or other data or things deemed necessary by the district for its purposes.

(2) Each municipality shall promptly pay to any district all service charges which the district may charge to it, and shall provide for the payment thereof in the same manner as other obligations of such municipality. Except to the extent the proceeds of general ad valorem taxes and other revenues are made available, each municipality shall fix and collect service charges in connection with its sewer system sufficient in amount to produce revenues annually to pay the service charges levied by the district and all other claims to be defrayed therewith, as provided in section 32-4-522.

(3) Each person owning or operating any sewer or drain which serves three or more parcels of real property in a municipality in the district and which discharges sewage into waters in or bordering the state shall, upon notice from the municipality of its availability and a proposed point of connection with the sewer system of the municipality, cause such sewer or drain to be connected with the system at such point and in such manner as the municipality may specify and shall thereafter cause said sewer or drain to discharge into the sewer system.

(4) Each municipality and any person owning or operating any system of water distribution serving three or more parcels of real property in the district shall, from time to time after request therefor by the district, deliver to the district copies of the records made by it in the regular course of business of the amount of water supplied by it to every such parcel of real property in the district. Such copies shall be delivered to the district within sixty days after the making of such records, and the district shall pay the reasonable cost of preparation and delivery of such copies.



§ 32-4-538. Construction of other sewage disposal systems prohibited

It is hereby declared that a district shall be the exclusive agency for the acquisition and operation of a sewage disposal system within a district, except as in this part 5 otherwise provided or authorized, and that no sewage disposal system or other facility for the collection, treatment, or disposal of sewage arising within a district, including any sewage treatment or disposal facilities of a municipality, shall be acquired or improved after a district is organized, unless the district gives its consent thereto and approves the plans and specifications therefor, except for any acquisition or improvement of any sewer collection facilities or sewer system, but not sewage treatment or disposal facility or sewage disposal system, or any part thereof, owned by a municipality at any point above the connection of such collection facilities or sewer system with any sewage disposal system or other project of the district. Each district is empowered by this part 5 to give such consent and approval, subject to the terms and provisions of any agreement with any holder of securities.



§ 32-4-539. Publication of resolution or proceedings - effect - right to contest legality - time limitation

(1) In its discretion the board may provide for the publication once in full of any resolution or other proceedings adopted by the board ordering the issuance of any securities or, in the alternative, publication of notice, which resolution, other proceedings, or notice so published shall state the fact and date of such adoption and the place where such resolution or other proceedings has been filed for public inspection and also the date of the first publication of such resolution, other proceedings, or notice, and also state that any action or proceeding of any kind in any court questioning the validity of the creation and establishment of the district, or the validity or proper authorization of securities provided for by the resolution or other proceedings, or the validity of any covenants, agreements, or contracts provided for by the resolution or other proceedings, shall be commenced within twenty days after the first publication of such resolution, other proceedings, or notice.

(2) If no such action or proceedings is commenced within twenty days after the first publication of such resolution, other proceedings, or notice, then all residents and taxpayers and owners of property in the district and users of the sewage disposal system and all public bodies and all other persons whomsoever shall be forever barred and foreclosed from commencing any action or proceeding in any court, or from pleading any defense to any action or proceedings, questioning the validity of the establishment of the district, the validity or proper authorization of such securities, or the validity of any such covenants, agreements, or contracts, and said securities, covenants, agreements, and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.



§ 32-4-540. Confirmation of contract proceedings

(1) (a) In its discretion, the board may file a petition at any time in the district court in and for any county in which the district is located wholly or in part, praying for a judicial examination and determination of any power conferred or of any tax or rates or charges levied, or of any act, proceeding, or contract of the district, whether or not said contract has been executed, including proposed contracts for the acquisition, improvement, equipment, maintenance, operation, or disposal of any project for the district. Such petition shall set forth the facts whereon the validity of such power, assessment, act, proceeding, or contract is founded and shall be verified by the chairman of the board.

(b) Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting, as provided in this part 5. Notice of the filing of said petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and showing where a full copy of any contract therein mentioned, may be examined. The notice shall be served by publication in at least five consecutive issues of a weekly newspaper of general circulation published in the county in which the principal office of the district is located, and by posting the same in the office of the district at least thirty days prior to the date fixed in said notice for the hearing on said petition. Jurisdiction shall be complete after such publication and posting.

(c) Any owner of property in the district or person interested in the contract or proposed contract or in the premises may appear and move to dismiss or answer said petition at any time prior to the date fixed for said hearing or within such further time as may be allowed by the court; and the petition shall be taken as confessed by all persons who fail to appear.

(2) The petition and notice shall be sufficient to give the court jurisdiction and upon hearing, the court shall examine into and determine all matters and things affecting the question submitted, shall make such findings with reference thereto, and render such judgment and decree thereon as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other similar cases, except that such review must be applied for within thirty days after the time of the rendition of such judgment, or within such additional time as may be allowed by the court within thirty days. The Colorado rules of civil procedure shall govern in matters of pleading and practice where not otherwise specified in this part 5. The court shall disregard any error, irregularity, or omission which does not affect the substantial right of the parties.



§ 32-4-541. Preliminary expenses

(1) The district may provide for the payment of all necessary preliminary expenses actually incurred in the making of surveys, estimates of costs and revenues, the employment of engineers, architects, fiscal agents, attorneys at law, clerical help, other agents or employees, the making of notices, taking of options, and all other expenses necessary or desirable to be made and paid prior to the authorization for or the issuance of such securities, and any other cost of any project.

(2) No such expenditures shall be made or paid unless an appropriation has been budgeted and made therefor in the same manner as is required by law, or unless the proceeds of securities or other moneys are available to defray such expenses.

(3) Any funds so expended by the district for preliminary expenses incurred in connection with the same purpose as that for which securities are issued may be fully reimbursed and repaid to the district out of the proceeds derived from the sale of such securities.

(4) The amount so advanced by the district to pay such preliminary expenses may, by a resolution authorizing the issuance of such securities, be made a first charge against such security proceeds until the same has been repaid as provided in this part 5, and in such event said amount shall be paid therewith before any other disbursements are made therefrom.



§ 32-4-542. Tax exemption

(1) The effectuation of the powers authorized in this part 5 shall be in all respects for the benefit of the people of the state, including, but not necessarily limited to, those residing in any district exercising any power under this part 5, for the improvement of their health and living conditions, and for the increase of their commerce and prosperity.

(2) No district exercising any power granted in this part 5 shall be required to pay any general ad valorem taxes upon any property appertaining to any project authorized in this part 5 and acquired within the state, nor the district's interest therein.

(3) Securities issued under this part 5 and the income therefrom shall forever remain free and exempt from taxation by the state, the district, and any other public body, except transfer, inheritance, and estate taxes.



§ 32-4-543. Freedom from judicial process

(1) Execution or other judicial process shall not issue against any property in this part 5 authorized of the district nor shall any judgment against the district be a charge or lien upon its property.

(2) This section does not apply to or limit the right of the holder of any security, his trustee, or any assignee of all or part of his interest, the federal government when it is a party to any contract with the district, or any other obligee under this part 5 to foreclose, otherwise to enforce, and to pursue any remedies for the enforcement of any pledge or lien given by the district on the proceeds of taxes, service charges, or other revenues.



§ 32-4-544. Legal investments in securities

It shall be legal for any bank, trust company, banker, savings bank, or banking institution; any building and loan association, savings and loan association, or investment company; any other person carrying on a banking or investment business; any insurance company, insurance association, or other person carrying on an insurance business; and any executor, administrator, curator, trustee, or other fiduciary to invest funds or moneys in their custody in any of the securities authorized to be issued pursuant to the provisions of this part 5. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such securities shall be authorized security for all public deposits. Nothing in this section with regard to legal investments shall be construed as relieving any public body or other person of any duty of exercising reasonable care in selecting securities.



§ 32-4-545. Misdemeanors and civil rights

(1) Any person who wrongfully or purposely fills up, cuts, damages, injures, or destroys, or in any manner impairs, the usefulness of any reservoir, canal, ditch, lateral, drain, dam, intercepting sewer, outfall sewer, force main, other sewer, sewage treatment works, sewage treatment plant, sewer system, sewage disposal system, or any part thereof, or other work, structure, improvement, equipment, or other property acquired under the provisions of this part 5, or wrongfully and maliciously interferes with any officer, agent, or employee of the district in the proper discharge of his duties, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.

(2) The district damaged by any such act may also bring a civil action for damages sustained by any such act, and in such proceeding the prevailing party shall also be entitled to reasonable attorneys' fees and costs of court.



§ 32-4-546. Validation

All securities issued or purportedly issued and other contracts executed or purportedly executed of districts prior to February 21, 1962, all district bond elections held and carried, or purportedly held and carried prior to that date, and all acts and proceedings had or taken, or purportedly had or taken, by or on behalf of districts under law or under color of law prior to that date, preliminary to and in the creation and any reorganization of each such district, or the modification of its corporate boundaries, the designation and qualification of directors, officers, employees, and other agents of each such district, the authorization, execution, sale, and issuance of all securities, the authorization and execution of all other contracts, and the exercise of other powers in the metropolitan sewage disposal district law, are validated, ratified, approved, and confirmed, except as provided in section 32-4-547, notwithstanding any lack of power, authority, or otherwise, other than constitutional, and notwithstanding any defects and irregularities, other than constitutional, in such securities, acts, and proceedings, in such authorization, execution, sale, and issuance, and in such exercise of powers; and such securities and other contracts are and shall be binding, legal, valid and enforceable obligations of the district to which they appertain in accordance with their terms and their authorization proceedings.



§ 32-4-547. Effect of and limitations upon validation

This part 5 shall operate to supply such legislative authority as may be necessary to validate any securities issued, other contracts executed by districts, and any acts and proceedings taken prior to February 12, 1962, appertaining to the issuance of securities or execution of other contracts by districts or otherwise, which the legislature could have supplied or provided for in the law under which such securities were issued, or such other contracts were executed and such acts or proceedings were taken; but this part 5 shall be limited to the validation of securities, other contracts, acts, and proceedings to the extent to which the same can be effectuated under the state and federal constitutions. This part 5, shall not operate to validate, ratify, approve, confirm, or legalize any bond or other security, other contract, act, proceedings, or other matter the legality of which is being contested or inquired into in any legal proceedings pending and undetermined on February 12, 1962, and shall not operate to confirm, validate, or legalize any bond or other security, other contract, act, proceedings, or other matter which has been determined in any legal proceedings to be illegal, void, or ineffective prior to February 12, 1962.












Single Purpose Service Districts

Article 5 - Single Purpose Service Districts






Regional Service Authorities

Article 7 - Regional Service Authorities

§ 32-7-101. Short title

This article shall be known and may be cited as the "Service Authority Act of 1972".



§ 32-7-102. Legislative declaration

The general assembly hereby declares that the purpose of this article is to implement the provisions of section 17 of article XIV of the state constitution, adopted at the 1970 general election, by providing for and facilitating the formation and operation of a limited number of service authorities in the state of Colorado. It is further declared that the orderly formation and operation of regional service authorities providing authorized functions, services, and facilities and exercising powers granted by this article will serve a public use and will promote the health, safety, security, and general welfare of the inhabitants thereof and the people of the state of Colorado. It is further declared to be the policy of the state of Colorado to encourage the utilization of single service authorities to provide those functions, services, and facilities which transcend local government boundaries, thus reducing the duplication, proliferation, and fragmentation of local governments, and encouraging establishment of efficient, effective, and responsive regional government. To these ends, this article shall be liberally construed.



§ 32-7-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of directors of a service authority.

(2) "Concurrent", when used in regard to the provision of a service by a service authority, means that a service may be provided by a service authority in accordance with the provisions of this article, but the administration of such service shall not preclude counties, municipalities, or special districts from providing the same or similar service. This definition does not prohibit counties, municipalities, or special districts from contracting with each other or with a service authority for the provision of a local service, nor does it prohibit counties, municipalities, or special districts from relinquishing control of a local service by agreement with a service authority or by vesting exclusive jurisdiction for the provision of a given service with the service authority.

(3) "County" means a home rule or statutory county and includes a city and county.

(3.5) "Eligible elector" of a service authority means an individual who resides within the service authority and is registered and otherwise qualified to vote in county elections in a county which is located within the service authority.

(4) "Exclusive", when used in regard to the provision of a service by a service authority, means that the service authority shall have sole governmental responsibility and authority for the provision of such service within its boundaries, but this definition shall not prohibit a service authority from contracting with counties, municipalities, special districts, or nongovernmental persons or entities for the provision of any aspect of such service to the residents therein.

(5) "General election" means the election held on the first Tuesday after the first Monday of November in every even-numbered year, as provided in section 1-4-201, C.R.S., for the purpose of electing members of the board and for submission of other public questions, if any.

(6) "Local government" means a county, city and county, municipality, or special district organized pursuant to this title or pursuant to article 8 of title 29 or part 2 of article 20 of title 30, C.R.S.

(7) "Local improvement district" means an area within a service authority in which the real property is specially benefited and constitutes the basis of assessment for all or part of the cost of the construction or installation of designated improvements within such area.

(8) "Municipality" means a home rule or statutory city or town or a city and county.

(9) "Population" means the population as estimated by the court, commission, secretary of state, or board, as the case may be, based upon census tract data or other officially compiled data.

(10) "President" means the president of the board.

(11) "Publication" or "publish" means at least one publication in at least one newspaper of general circulation in the service authority. If there is no such newspaper, publication shall be by posting in at least three public places within the service authority.

(12) (Deleted by amendment, L. 94, p. 1642, § 66, effective May 31, 1994.)

(13) "Secretary" means the secretary of the board.

(14) "Service" means a function, service, or facility which a service authority is authorized to provide in accordance with this article.

(15) "Service authority" means a body corporate and political subdivision of the state formed pursuant to the provisions of section 17 of article XIV of the constitution of the state of Colorado for the purpose of providing certain functions, services, and facilities in the manner and within the limitations provided in this article.

(16) "Special election" means any election called by the board for submission of public questions, the election to be held on a Tuesday other than a general election day.

(17) "Special taxing district" means a geographical area within a service authority designated and delineated by the board to facilitate the furnishing of services and the collection of ad valorem taxes and charges for such services.



§ 32-7-104. Territorial requirements for service authorities

(1) No territory shall be included within the boundaries of more than one service authority.

(2) (a) Except as provided in paragraph (b) of this subsection (2), a service authority shall include all of the territory of at least one county and may include such additional entire counties as may be proposed, if each county has some contiguity with another county within the service authority and does not result in the formation of an enclave.

(b) In no event shall any service authority be formed in the metropolitan area of Denver which does not include that part of Adams county excluding census enumeration districts 1, 2, and 3 of the east Adams division, and that part of Arapahoe county excluding census enumeration districts 1, 2, and 3 of the east Arapahoe division, as such districts and divisions are used by the United States bureau of the census in designation of land areas for the purposes of the 1970 census, and all of the city and county of Denver, and all of Jefferson county, but an additional county or additional counties may be included.

(3) (a) Except as provided in subsection (2)(b) of this section, no county may be divided upon formation of a service authority or thereafter except in the case of a municipality having territory in two counties which are not within the same service authority, either proposed or formed, in which event the municipality may be included in either of two service authorities without regard to county boundary lines, as provided in paragraph (b) of this subsection (3).

(b) Neither the governing body nor the residents of any such municipality shall participate in any of the procedures by which the service authority is originally formed, but, after a service authority is formed which includes the territory of either county, such municipality may be included in the service authority to which it directs its request for inclusion in the manner provided in section 32-7-131.

(4) The boundaries of any service authority shall not be such as to create any enclave.



§ 32-7-105. Petition or resolution for formation - designation of services

(1) The formation of a service authority shall be initiated by a petition signed by eligible electors of the proposed service authority in number not less than five percent of the votes cast in the proposed service authority for all candidates for the office of governor at the last preceding general election or by resolution adopted by a majority of the governing bodies of the counties and municipalities having territory within the boundaries of the proposed service authority. The petition or resolution shall be filed with the district court of the county within the proposed service authority which has the largest population and a copy thereof delivered to the organizational commission upon its appointment by the court.

(1.5) Local governing bodies in their resolution for formation or the people in their petition for formation may designate which services listed in section 32-7-111 are to be initially administered by the proposed service authority, subject to the approval of the registered electors as provided in section 17 of article XIV of the state constitution, and the manner in which such services are to be submitted to the electors and may provide that such services shall be voted on separately or in combination with one or more other services. If such provisions are not set forth in the resolution or petition, the organizational commission shall make such determinations.

(2) (a) The petition or resolution shall state the name proposed for the service authority and shall list the counties to be included within the service authority and any municipality to be excluded from the authority pursuant to section 32-7-104.

(b) Upon filing of the petition or resolution, the court shall fix a time not less than twenty nor more than forty days after the petition or resolution is filed for a hearing thereon. At least seven days prior to the hearing date, the clerk of the court shall give notice by publication of the pendency of the petition or resolution and of the time and place of hearing thereon. At the hearing, the court shall determine whether the requisite number of eligible electors have signed the petition or whether a resolution has been adopted by the requisite number of counties and municipalities. No petition with the requisite signatures nor any resolution passed by the requisite number of counties and municipalities shall be declared void on account of minor defects, and the court may, at any time, permit the petition or resolution to be amended to conform to the facts by correcting the defects.

(3) If it appears at the conclusion of the hearings that the petition or resolution conforms with the requirements of section 17 of article XIV of the state constitution and this article, the court, by order entered of record, shall appoint an organizational commission according to the procedures required under section 32-7-107.



§ 32-7-106. Priority of petition or resolution

(1) When the district court receives a resolution adopted by a majority of the governing bodies of the counties and municipalities or receives a petition signed by the requisite number of eligible electors pursuant to section 32-7-105 for the initiation of formation of a service authority, no other proceedings shall be commenced or prosecuted in that or any other court for the creation of another service authority involving all or any one of the same counties until the question of formation of the authority pursuant to the resolution or petition has been finally determined, unless the later filing is allowed under subsection (2) of this section.

(2) A resolution filed within ten days of the date of the filing of a petition under the circumstances set forth in subsection (1) of this section shall take precedence over the petition and shall proceed to final determination before the petition may be further considered.



§ 32-7-107. Court appoints an organizational commission and election committee

(1) For a service authority which is to be established in an area having a total population of less than five hundred thousand, the court shall appoint nine organizational commission members selected from the membership of the governing bodies of the county or counties and municipalities having territory within the boundaries of the proposed service authority, subject to the following limitations:

(a) If more than one county is included within the boundaries of the proposed service authority, no more than five members of the organizational commission shall be residents of any one county or any one municipality, and at least one member shall be appointed from every county.

(b) If only one county is included within the boundaries of the proposed service authority, no more than five members of the organizational commission shall be residents of any one municipality.

(2) (a) Subject to the limitations in paragraph (b) of this subsection (2), for a service authority which is to be established in an area having a total population of five hundred thousand or more, the court shall appoint fifteen organizational commission members selected from the membership of the governing bodies of the county or counties and municipalities having territory within the boundaries of the proposed service authority.

(b) If more than one county is included within the boundaries of the proposed service authority and to the extent feasible, the membership on the organizational commission shall be allocated:

(I) Among counties in proportion to the population of each county within the service authority, but each county shall have at least one member on the commission; and

(II) Among county commissioners and members of the governing bodies of municipalities within each county in proportion to the population of the incorporated and unincorporated areas of the counties.

(c) If only one county is included within the boundaries of the proposed service authority and to the extent feasible, the membership on the organizational commission shall be allocated among the county commissioners and members of the governing bodies of municipalities within the county in proportion to the population of the incorporated and unincorporated areas of the county.

(3) (a) At the hearing specified in section 32-7-105 (2)(b), the court shall appoint the county clerk and recorder of each county within the service authority as members of an election committee to administer the election provided for in the formation of the service authority and shall within seven days of the designation notify the county clerk and recorders of their appointment.

(b) A majority of the county clerk and recorders shall constitute a quorum. A chairperson shall be elected by the county clerk and recorders at their first meeting, who may call additional meetings as necessary to accomplish the purposes of the election committee.



§ 32-7-108. Service authority organizational commission

(1) The service authority organizational commission appointed pursuant to section 32-7-107 shall meet within twenty days after its appointment on a date designated by the district court. The service authority organizational commission shall elect a chairman and a vice-chairman from among its membership. Further meetings of the commission shall be held upon call of the chairman or a majority of the members of the commission. All meetings shall be open to the public. A majority of the commission shall constitute a quorum. The commission may adopt such other rules for its operations and proceedings as it deems necessary or desirable. Members of the commission shall receive no compensation but shall be reimbursed for necessary expenses pursuant to law.

(2) (a) The service authority organizational commission shall, if the determination is not made in the resolution or petition for formation, determine which services listed in section 32-7-111 are to be administered and shall determine the maximum ad valorem mill levy (other than for debt purposes), if any, necessary to support each designated service by the proposed service authority upon its formation, subject to the approval of the eligible electors as provided in section 17 of article XIV of the state constitution. The maximum mill levy limitation, if any, required by this paragraph (a) shall be included as a part of the term "services" as used in this section and section 32-7-109.

(b) Repealed.

(3) (a) Within ninety days after its initial meeting, the commission shall present to the district court a report listing services to be considered by the voters in each county included in the service authority. A majority vote of the members of the service authority organizational commission shall determine the services that shall be presented to the voters for their approval or rejection, if such services are not designated by the resolution or petition for formation.

(b) The commission report shall also divide the service authority into compact districts of approximately equal population in accordance with the provisions of section 32-7-110 for the purpose of electing candidates to the service authority board. The number of districts shall equal the number of board members to be elected from districts. Such districts shall be numbered consecutively starting with number one, and the terms of office shall be as specified in section 32-7-110.

(c) The commission shall specify the date for a special election for formation of the service authority, but if the organizational commission's report is completed not more than one hundred eighty days and not less than seventy days before the next general election, the election shall be held jointly with the next general election.

(d) The service authority organizational commission shall be dissolved as of the day on which the election is held pursuant to section 32-7-109.



§ 32-7-109. Election for formation, selection of services, and initial board of directors

(1) (a) Within seven days after receipt of the organizational commission's report, the district court shall direct the election committee, as provided in section 32-7-107 (3), to conduct an election on the date designated by the organizational commission for the purpose of deciding whether a service authority is to be formed, to provide an opportunity for the eligible electors to approve services of the service authority, and to elect the board of directors of the service authority.

(b) The court shall direct the election committee to publish notice thereof within seven days of the directive according to the provisions of section 1-5-205, C.R.S., setting forth the list of proposed services and the requirements for nomination to the board. Independent candidates for a district office may be nominated by filing with the election committee, on forms supplied by the committee, a nomination petition signed by at least twenty-five eligible electors of the district in which the candidate resides. Nothing in this article shall be construed to restrict a political party from making nominations to the board of directors of the service authority by conventions of delegates or by primary election or by both.

(2) The election committee shall publish a second notice of the election pursuant to section 1-5-205, C.R.S., which shall include the names of the candidates nominated for the first board of directors, and shall again list the services to be decided upon.

(3) The election shall be held and conducted as provided in articles 1 to 13 of title 1, C.R.S. The question of the formation of the service authority must receive the approval of a majority of votes cast, but no service may be authorized unless approved by a majority of the eligible electors voting thereon in each county within the service authority.

(4) The election commission shall survey the returns as provided in article 10 of title 1, C.R.S., and shall certify the results to the court as provided in section 1-10-203, C.R.S. If a majority of the registered electors voting thereon vote "for" formation, the court shall declare, by order entered of record, that the service authority is formed in the corporate name designated in the petition or resolution and shall designate those services, if any, which were authorized by a majority of the registered electors voting thereon in each county at said election. Upon the filing with the court of the oath of office of members elected to the board, the court, by order entered of record, shall declare the members of the board elected and qualified and shall order the election committee to issue certificates of election pursuant to section 1-11-105, C.R.S., and the formation shall be complete. At that time the election committee shall be dissolved. The board shall be charged with administering those approved services in accordance with this article.

(5) The entry of an order forming a service authority shall finally and conclusively establish its regular formation against all persons except the state of Colorado, in an action in the nature of quo warranto, commenced by the attorney general within thirty-five days after entry of such order, and not otherwise. The formation of the service authority shall not be directly or collaterally questioned in any suit, action, or proceeding, except as expressly authorized in this section.

(6) All necessary expenses for the elections and other proceedings conducted pursuant to sections 32-7-107, 32-7-108, and this section, including the expenses and reimbursements for the organizational commission, shall be paid by the counties within or partly within the service authority in proportion to the population of the respective counties or portions thereof within the service authority, and the governing bodies thereof shall enact any necessary supplemental appropriation.

(7) Within fifteen days after the entry of the order forming a service authority, the clerk of the court shall file a copy of the decree with the board of county commissioners and the assessor of each county within the service authority and with the division of local government.



§ 32-7-110. Board of directors

(1) The governing body of the service authority shall be a board of directors in which all legislative power of the service authority is vested. In those service authorities having a population in excess of five hundred thousand, the board shall consist of fifteen members, all of whom shall reside in and be elected by the eligible electors of the respective districts. In those service authorities having a population of at least fifty thousand but not more than five hundred thousand, the board shall consist of nine members, all of whom shall reside in and be elected by the eligible electors of the respective districts. In those service authorities having a population of less than fifty thousand, the board shall consist of five members, all of whom shall reside in and be elected by the eligible electors of the respective districts. At the formation election, the terms for representatives from odd-numbered districts shall continue until their successors are elected at the second general election thereafter and are qualified, and the terms for those elected from even-numbered districts shall continue until their successors are elected at the first general election thereafter and are qualified. Thereafter all terms shall be for four years. For the first five years after formation of any service authority, or until January 1, 1980, whichever occurs first, the members shall be eligible electors of the service authority and shall be elected from among the mayors, councilpersons, trustees, and county commissioners holding office at the time of their election in municipalities and counties within or partially within the authority. Thereafter, any eligible elector of the service authority shall be eligible to hold office. Notwithstanding any provision in the charter of any municipality or county to the contrary, mayors, councilpersons, trustees, and county commissioners may additionally hold elective office with the service authority and be compensated as provided in this section.

(2) At least ninety days prior to the first general election after the formation of the service authority, the board may change the boundary of any board of director district within the service authority. Thereafter such boundaries may be changed no more frequently than every four years or after announcement of the results of a decennial census. The board shall redistrict only by resolution passed by a majority of the members elected to the board, and any such redistricting shall be such as to provide compact districts of approximately equal population. No redistricting shall extend or shorten the term of office of any member of the board.

(3) The board has power, by appointment, to fill all vacancies on the board, and the person so appointed shall hold office until the next general election and until a successor is elected and qualified. Any person so appointed shall reside in the district in which the vacancy occurred. If the term of the member creating the vacancy extends beyond the next general election, the appointment shall be for the unexpired term.

(4) The board shall elect a president, vice-president, secretary, and such other officers as it deems necessary. The president and vice-president must be members of the board. The board may appoint a chief administrator, who shall serve at the pleasure of the board. The board shall prescribe by resolution the duties of said officers pursuant to the powers granted in this article. In addition to other powers provided by resolution, the president shall preside over meetings of the board and shall vote as a member of the board. All special and regular meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this subsection (4) governing the location of meetings may be waived only if the following criteria are met:

(a) The proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board; and

(b) A resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this subsection (4) and further stating the date, time, and place of such meeting.

(5) The board may provide by resolution for the compensation of its members in the amount of fifty dollars for each day a member is necessarily engaged in the business of the authority, in addition to the reasonable and necessary expenses incurred by each member while so engaged. Except for the initial board, the compensation of a member shall not be increased nor diminished during his term of office.

(6) Except as specifically provided otherwise, a majority of board members shall constitute a quorum, and a majority of the members of the board shall be necessary for any action taken by the board except that a majority of a quorum may adjourn from day to day.

(7) In addition to any acts of the board specifically required to be accomplished by resolution, any action adopting or revising a budget, appropriating funds, establishing the administrative organization and structure, or promulgating regulations enforceable by fine or penalty shall be passed by resolution. Resolutions promulgating regulations enforceable by fine or penalty shall be published one time prior to final passage and within fourteen days after passage; publication after final passage may be by reference. At least six days shall elapse between introduction and final passage of a resolution. Such resolution shall not take effect and be enforced until the expiration of thirty days after final passage except resolutions calling for special elections or those necessary to the immediate preservation of the public health or safety, which shall contain the reasons making the same necessary in a separate section. The excepted resolutions shall take effect in five days, if passed by an affirmative vote of three-fourths of the members of the board. All other actions of the board may be accomplished by motion.

(8) Any board member may be recalled from office pursuant to the provisions and subject to the conditions of part 1 of article 12 of title 1, C.R.S.

(9) Any resolution may be referred to or initiated by the eligible electors in accordance with the provisions and subject to the conditions of sections 31-11-104 and 31-11-105, C.R.S.

(10) It is the duty of the board to comply with the provisions of parts 1, 5, and 6 of article 1 of title 29, C.R.S. It is the further duty of the board to publish the results of its annual audit statement or report which shall be certified by the person making the audit, or by the governing body, if unaudited, in one issue of a newspaper of general circulation in the service authority. Such publication shall be no later than thirty days following completion of the audit statement or report.

(11) The fiscal and budget year for all service authorities organized or operating under the provisions of this article shall be from January 1 through December 31 of each year.



§ 32-7-111. Designation of services

(1) Subject to local authorization as provided in section 32-7-112, local governing bodies, by resolution, or the people, by petition, or the service authority organizational commission, if such services are not designated by the resolution or petition for formation prior to formation, or the board after formation, may, by resolution, initiate one or more of the following services or combinations thereof:

(a) Domestic water collection, treatment, and distribution;

(b) Urban drainage and flood control;

(c) Sewage collection, treatment, and disposal;

(d) Public surface transportation;

(e) Collection of solid waste, but the service authority shall not collect solid waste except on a finding by the board that existing solid waste collection service is inadequate. Such finding shall be in addition to the concurrent majority requirement of section 32-7-112 (1)(a).

(f) Disposal of solid waste;

(g) Parks and recreation;

(h) Libraries;

(i) Fire protection;

(j) Hospitals, including convalescent nursing homes, ambulance services, and any other health and medical care facilities or services;

(k) Museums, zoos, art galleries, theaters, and other cultural facilities or services;

(l) Housing;

(m) Weed and pest control;

(n) Central purchasing, computer services, equipment pool, and any other management services for local governments, including procurement of supplies; acquisition, management, maintenance, and disposal of property and equipment; legal services; special communication systems; or any other similar services to local governments which are directly related to improving the efficiency or operation of local governments;

(o) Local gas or electric services or heating and cooling services from geothermal resources, solar or wind energy, hydroelectric or renewable biomass resources, including waste and cogenerated heat; except that no facilities of a municipally owned utility shall be combined with the facilities of another municipally owned utility without its consent and except that neither the initiation nor rendering of local gas and electric services under this paragraph (o) shall interfere with, impair, or otherwise affect any franchise, certificate of public convenience and necessity, or the services being rendered by any other supplier operating subject to the jurisdiction of the public utilities commission of the state of Colorado;

(p) Jails and rehabilitation; and

(q) Land and soil preservation.

(2) Unless authorized pursuant to section 32-7-112 (2), the services provided by a service authority shall be provided on a concurrent basis with local jurisdictions. This shall not prohibit a board from contracting with local governments or state government for the provision, construction, or operation of any service by the service authority or state or local government, nor does it prohibit any local government from voluntarily vesting exclusive jurisdiction for the provision of a given service with the service authority.



§ 32-7-112. Local authorization of functions, services, and facilities

(1) (a) No service designated in section 32-7-111 shall be provided by a service authority unless such service, together with the maximum ad valorem tax mill levy (other than for debt purposes), if any, necessary to support each such service, has been submitted to and authorized by a majority of the eligible electors voting thereon in each county within the service authority.

(b) Any service submitted to the eligible electors for their approval or rejection may be designated in general terms without limitation on concurrent or contractual arrangements among the various local governments; but, if the service is to be provided on an exclusive basis, as provided in subsection (2) of this section, the proposition submitted to the eligible electors shall state that such service is to be provided on an exclusive basis. Any mill levy limitation submitted for authorization by the eligible electors shall be designated in specific terms, whether the services to be supported thereby are on a concurrent or exclusive basis.

(c) Any proposition initiated after formation of a service authority shall be submitted by resolution of the board, by resolution of a majority of the governing boards of counties and municipalities, or by a petition signed by eligible electors of the service authority in number not less than five percent of the votes cast in the service authority for all candidates for the office of governor at the last preceding general election.

(2) (a) At any general election following formation of a service authority, the board may submit a proposal to the eligible electors providing that any one or more services designated in section 32-7-111, including the types of services assumed pursuant to section 32-7-143, shall be provided exclusively by the service authority. The proposal may also be submitted at that time by resolution of a majority of the governing bodies of counties and municipalities or by petition signed by the eligible electors of the service authority in number not less than five percent of the votes cast in the service authority for all candidates for the office of governor at the last preceding general election.

(b) If a majority of the eligible electors voting at any general election approve the designation of one or more services as exclusive, the board shall be responsible and shall have final authority for the provision of the service within its boundaries. Counties, municipalities, and special districts organized pursuant to part 2 of article 20 of title 30, C.R.S., or article 1 or part 4 of article 4 of this title shall be prohibited from providing the services within the boundaries of the service authority. The designation shall not preclude a service authority from contracting with local governments or the state government for any service; nor shall the designation relieve local governments from the responsibility of providing the service for a period of two years or until the time that the board can provide for the orderly transfer of assets, liabilities, and obligations of the local governments to the service authority.



§ 32-7-113. General powers

(1) The service authority shall be a body corporate and a political subdivision of the state, and the board has the following general powers:

(a) To have and use a corporate seal;

(b) To sue and be sued and be a party to suits, actions, and proceedings; the provisions of the "Colorado Governmental Immunity Act", as set forth in article 10 of title 24, C.R.S., shall be applicable to any service authority formed under this article;

(c) To enter into contracts and agreements affecting the affairs of the service authority and to accept all funds resulting therefrom pursuant to the provisions and limitations of part 2 of article 1 of title 29, C.R.S.;

(d) To contract with private persons, associations, or corporations for the provision of any service within or without its boundaries and to accept all funds and obligations resulting therefrom;

(e) To borrow money and incur indebtedness and other obligations and to evidence the same by certificates, notes, or debentures and to issue general obligation or revenue bonds, or any combinations thereof, in accordance with the provisions of this article;

(f) To refund any bonded or other indebtedness or special obligations of the service authority without an election in accordance with the provisions and limitations of this article;

(g) To acquire, dispose of, and encumber real and personal property, including, without limitation, rights and interests in property, including leases and easements, necessary to accomplish the purposes of the service authority;

(h) To acquire, construct, equip, operate, and maintain facilities to accomplish the purposes of the service authority;

(i) To have the management, control, and supervision of all the business affairs and properties of the service authority and in any case in which it acquires two or more facilities, the authority may use differential prices which reflect differential equities, liabilities, and operating costs for not exceeding thirty years;

(j) To hire and retain agents, employees, engineers, attorneys, and financial or other consultants and to provide for the powers, duties, qualifications, and terms of tenure thereof;

(k) To have and exercise the powers of eminent domain to take any private property necessary to the exercise of the powers granted, both within and without the service authority, in the manner provided by law for the condemnation of private property for public use;

(l) To construct, establish, and maintain works and facilities in, across, or along any easement dedicated to a public use, or any public street, road, or highway, subject to the provisions of section 32-7-116, and in, upon, or over any vacant public lands, which public lands are now, or may become, the property of the state of Colorado, and to construct, establish, and maintain works and facilities in, across, or along any stream of water or watercourse;

(m) (I) To provide for the revenues and ad valorem taxes needed to finance the service authority, subject to the limitations of this article, to fix and from time to time increase or decrease, and collect rates, fees, tolls, and other service charges pertaining to the services of the service authority, including without limitation minimum charges and charges for availability of the facilities or services relating thereto; to pledge such revenues for the payment of securities; and to enforce the collection of such revenues by civil action or by any other means authorized by law;

(II) To levy, collect, and cause to be collected ad valorem taxes and other revenues, including rates, fees, tolls, and charges, fixed within the boundaries of any special taxing district within the service authority as provided in this article;

(III) To levy, collect, and cause to be collected special assessments fixed against specially benefited real property in any improvement district within the service authority as provided in this article;

(n) To adopt and amend bylaws setting forth rules of procedure for the conduct of its affairs and providing for the administrative organization and structure, including provisions for delegation of powers and functions of the service authority, consistent with section 17 of article XIV of the state constitution and with this article;

(o) To adopt by resolution, and enforce, pursuant to section 32-7-115, regulations not inconsistent with state law which are necessary, appropriate, or incidental to any authorized service provided by the service authority;

(p) (I) To plan for the territory within the service authority, including the review of all comprehensive plans of local governments located within the boundaries of the service authority;

(II) To review all capital construction or other federal grant-in-aid projects proposed by any local governmental entity within the boundaries of the service authority and for which review is required by federal or state law;

(q) To appoint citizen advisory committees to assist and advise with respect to services and powers of the service authority;

(r) To accept on behalf of the service authority gifts, grants, and conveyances upon such terms and conditions as the board may approve;

(s) To have and exercise all rights and powers necessary or incidental to or implied from the powers granted in this article.



§ 32-7-114. Duties related to planning powers

(1) To provide for comprehensive planning to promote the orderly and efficient development of the physical, social, and economic elements of the service authority and to encourage and assist local governments within the boundaries of the service authority to plan for the future, the board shall prepare and adopt, after such public hearings as it deems necessary, a comprehensive development guide for the service authority area, consisting of a compilation of policy statements, goals, standards, programs, maps, and those future developments that will have an impact on the entire area, including but not limited to such matters as land use, parks and open space land needs, transportation facilities, public hospitals and health facilities, libraries, schools, other public buildings, domestic water collection, treatment, and distribution, housing, and the delivery and distribution of social services to residents of the service authority.

(2) The board shall review all comprehensive plans of each commission, board, or agency of the state of Colorado, or any local government within the service authority area, if such plan is determined by the board to affect the development of the service authority. Each such plan shall be submitted to the board for such determination before any action is taken, and, if the board finds that a plan or any part thereof is inconsistent with its comprehensive development guide for the service authority area, is detrimental to the orderly and economic development of the authority's area, or will cause inefficient or uneconomic delivery of services to inhabitants of the area, it shall, within sixty days after the filing of the plan with the service authority, notify the respective state agency or local government of noncompliance with the regional plan. If no agreement can be obtained between the board and a state agency or local government within ninety days after such notice of noncompliance, the board shall indicate the noncompliance of any such plan on the service authority's comprehensive development guide, and said plan shall take effect.

(3) The board shall review all applications of any local government in the service authority area for a loan or grant from a state or federal agency if review by a regional or areawide agency is required by federal law, by the federal agency, or by state law. Each commission, board, or agency, before submitting such application to the United States, or any agency thereof, or to the state, or any agency thereof, shall first transmit the application to the board of the service authority for its comments and recommendations with respect to whether or not the project proposed is consistent with the comprehensive development guide for the service authority area. The comments and recommendations made by the board of the service authority shall then become a part of the application, and if submitted to a state or federal agency such comments and recommendations shall also be submitted. If the board of the service authority fails to report its comments and recommendations within sixty days, the local government may forward its grant application to the appropriate agency of the state or the United States government. If, however, the local government shall forward its application to the appropriate agency of the state or the United States government after said sixty days have lapsed without obtaining the review by the service authority of its application, it shall state upon said application that it was not reviewed by the service authority acting in its capacity as the regional or areawide agency.



§ 32-7-115. Ancillary powers

(1) The board of any service authority has the power to adopt by resolution and enforce regulations not inconsistent with state law or regulations which are necessary, appropriate, or incidental to any authorized services provided by the service authority.

(2) Said regulations shall be compiled and kept by the secretary so as to be readily available for public inspection and shall be enforced by the peace officers of any municipality or county located within or partly within the boundaries of the service authority.

(3) Violations of such regulations shall be prosecuted by the district attorney or other person designated by the board in the county court of the county in which the violation occurred and shall be punishable by a fine not exceeding three hundred dollars, or by imprisonment in the county jail not exceeding ninety days, or by both such fine and imprisonment.



§ 32-7-116. Powers to be exercised without franchise - condition

(1) The board has authority, without the necessity of a franchise, to cut into or excavate and use any easements dedicated to a public use, or any public street, road, or highway pursuant to the construction, maintenance, or provision of any service authorized to be provided by the service authority.

(2) The legislative body or other authority having jurisdiction over any such public street, road, or highway has authority to make such reasonable rules as it deems necessary in regard to any such work or use, and may require the payment of such reasonable fees by the service authority as may be fixed by said body to insure proper restoration of such streets, roads, or highways.

(3) When any such fee is paid by the service authority, it shall be the responsibility of the legislative body or other authority to promptly restore such street, road, or highway. If such fee is not fixed or paid, the service authority shall promptly restore any such street, road, or highway to its former condition, as nearly as possible.

(4) In the course of such construction, the service authority shall not impair the normal use of any street, road, or highway more than is reasonably necessary.



§ 32-7-117. Revenues of service authority - collection

(1) In any service authority, all rates, fees, tolls, and charges shall constitute a perpetual lien on and against the property served until paid, and any such lien may be enforced and foreclosed by certification of the delinquent amounts due, within one hundred twenty days after the due date of such rates, fees, tolls, or charges, to the board of county commissioners of the county in which said property is located. The officials of said county shall collect and remit such delinquent amounts to the service authority in the manner provided by law for the collection of general property taxes.

(2) The board may discontinue service for delinquencies in the payment of such rates, fees, tolls, or charges or in the payment of taxes levied pursuant to this article and shall prescribe and enforce rules and regulations for the connection with and the disconnection from the facilities of the service authority.



§ 32-7-118. Levy and collection of taxes

(1) To provide for the levy and collection of taxes, the board shall determine, in each year, the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the service authority, and shall fix a rate of levy which, when levied upon every dollar of valuation for assessment of taxable property within the service authority and together with other revenues, will raise the amount required by the service authority annually to supply funds for paying the expenses of organization and the costs of constructing, operating, and maintaining the service authority and promptly to pay in full, when due, all interest on and principal of bonds and other obligations of the service authority payable from taxes, and, in the event of accruing defaults or deficiencies, an additional levy may be made as provided in section 32-7-119. The authority of the board under this section and section 32-7-113 (1)(m) is subject to mill levy limitations provided in this article; but, if the board determines that the maximum mill levy authorized under this article is insufficient to support any service of the district, the board may submit the question of an increased mill levy authorization to the eligible electors of the service authority at the next regular election of the authority.

(2) The board may apply a portion of such taxes and other revenues for the purpose of creating a reserve fund in such amount as the board may determine, which may be used to meet the obligations of the service authority for maintenance, operating expenses, depreciation, and extension and improvement of the facilities of the service authority.

(3) The board, in accordance with the schedule prescribed by section 39-5-128, C.R.S., shall certify to the board of county commissioners of each county within the service authority, or having a portion of its territory within the service authority, the rate so fixed, in order that, at the time and in the manner required by law for levying taxes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property which is located within the county and the service authority.

(4) All taxes levied under this article, together with interest thereon and penalties for default in payment thereof, and all costs of collecting same, shall constitute, until paid, a perpetual lien on and against the property, and such lien shall be on a parity with the tax lien of other general ad valorem taxes.

(5) Property taxes provided for in this article shall be levied, assessed, collected, remitted, and accounted for in the manner provided for other general ad valorem taxes.

(6) The board may accept on behalf of the service authority any state-collected, locally-shared taxes of whatever nature or kind if such taxes are approved and enacted by the general assembly.

(7) The board has the power to deposit or to invest surplus funds in the manner and form it determines to be most advantageous; but said deposits or investments must meet the requirements and limitations of part 6 of article 75 of title 24, C.R.S. For the purpose of making such deposits, the board may appoint, by written resolution, one or more persons to act as custodians of the moneys of the district. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires.

(8) The board has the power to accept on behalf of the service authority all funds tendered it from the state, the federal government, or any political subdivision or agency of either, which funds are specifically intended as incentive to, or assistance in, the formation, operation, or extension of service authority activities.

(9) No service authority shall levy a tax for the entire authority or for any special taxing district or special assessment district for the calendar year during which it shall have been formed unless, prior to the date specified by section 39-5-128, C.R.S., for certification of the rate of levy for such year, the assessor and board of county commissioners of each county within the service authority have received from the board a map and a legal description of such service authority, special taxing district, or special assessment district and a copy of a budget of such service authority or district as provided by section 29-1-113, C.R.S., and increased property tax levies shall be subject to the provisions of section 29-1-301, C.R.S.



§ 32-7-119. Levies to cover deficiencies

The board, in certifying annual levies, shall take into account the maturing indebtedness for the ensuing year as provided in its contract, maturing bonds and interest on bonds, and deficiencies and defaults of prior years, and shall make ample provision for the payment thereof. In case the moneys produced from such levies, together with other revenues of the service authority, are not sufficient to pay punctually the annual installments on its contracts or bonds, and interest thereon, and to pay defaults and deficiencies, the board shall make such additional levies of taxes as may be necessary for such purposes, and such taxes shall continue to be levied until the indebtedness of the service authority is fully paid.



§ 32-7-120. Power to issue revenue bonds - terms

To carry out the purposes of this article, the board is authorized to issue negotiable coupon bonds payable solely from the revenues derived, or to be derived, from the facility or combined facilities of the service authority. The terms, conditions, and details of said bonds, the procedures related thereto, and the refunding thereof shall be substantially the same as those provided in part 4 of article 35 of title 31, C.R.S., relating to water and sewer revenue bonds; except that the purposes for which the same may be issued shall not be so limited. Revenue bonds issued under this article shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation or other provision. Each bond issued under this section shall recite in substance that said bond, including the interest thereon, is payable solely from the revenues pledged for the payment thereof and that said bond does not constitute a debt of the service authority within the meaning of any constitutional or statutory limitations or provisions. Such revenue bonds may be issued to mature at such time, not exceeding the estimated life of the facility to be acquired with the bond proceeds, as determined by the board, but in no event beyond thirty years from their respective dates.



§ 32-7-121. Power to incur indebtedness - interest - maturity - denominations

(1) To carry out the purposes of this article, the board is authorized to issue general obligation negotiable coupon bonds of the service authority. Said bonds shall bear interest at a rate such that the net effective interest rate of the issue of said bonds does not exceed that maximum net effective interest rate authorized, and shall be due and payable serially, either annually or semiannually, commencing not later than three years and extending not more than thirty years from the date of issuance. The form and terms of said bonds, including provisions for their payment and redemption, shall be determined by the board. If the board so determines, said bonds may be redeemable prior to maturity with or without payment of a premium, not exceeding three percent of the principal thereof. In any event, said bonds shall be subject to call not later than fifteen years from date. Said bonds shall be executed in the name and on behalf of the service authority and signed by the chairman of the board with the seal of the service authority affixed thereto and attested by the secretary of the board. Said bonds shall be issued in such denominations as the board determines, and the bonds and coupons thereto attached shall be payable to bearer. Interest coupons shall bear the original or facsimile signature of the president of the board.

(2) Bonds voted for different purposes by separate propositions submitted at the same or different bond elections may, at the discretion of the board, be combined and issued as a single issue of bonds so long as the security therefor is the same.



§ 32-7-122. Debt question submitted to electors - resolution

(1) Whenever the board determines by resolution that the interest of the service authority and the public interest or necessity demand the acquisition, construction, installation, or completion of any works or other improvements or facilities or the making of any contract to carry out the objects or purposes of the service authority which requires the creation of any indebtedness of the service authority, the board shall order the submission of the proposition of incurring such indebtedness to the eligible electors of the service authority at an election held for that purpose. Any election may be held separately or may be held jointly or concurrently with any other election authorized by this article.

(2) The declaration of public interest or necessity required and the provision for the holding of the election may be included within one and the same resolution, which resolution, in addition to the declaration of public interest or necessity, shall recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the works or improvements, as the case may be, the principal amount of the indebtedness to be incurred, and the maximum net effective interest rate to be paid on the indebtedness. The resolution shall also fix the date upon which the election shall be held and shall appoint a designated election official to conduct the election as provided in articles 1 to 13 of title 1, C.R.S.

(3) In accordance with the provisions of section 6 (3) of article XI of the state constitution, general obligation debts contracted by a service authority for the purpose of supplying water shall be exempted from the provisions of this section.

(4) Local improvement bonds issued pursuant to section 32-7-135 shall not constitute an indebtedness within the meaning of this section and section 6 of article XI of the state constitution.



§ 32-7-123. Effect - subsequent elections

If any proposition authorized by section 32-7-122 is approved by the eligible electors, the service authority shall thereupon be authorized to incur the indebtedness or obligations, enter into contracts, or issue and sell bonds of the service authority, as the case may be, all for the purposes and objects provided for in the proposition submitted under this section, in the amount so provided, and at a price and at a rate of interest such that the maximum net effective interest rate recited in the resolution is not exceeded. Submission of the proposition of incurring the obligation or bonded or other indebtedness at an election shall not prevent or prohibit submission of the same or other propositions at subsequent elections called for any legal purpose, but no new election creating an indebtedness may be held within one hundred twenty days after the date of the election at which a proposal was defeated. No more than two elections may be held within any twelve-month period.



§ 32-7-124. Correction of faulty notices

In any case where a notice is provided for in this article, if the court or the board reviewing the proceedings finds for any reason that due notice was not given, said body shall not thereby lose jurisdiction, and the proceedings in question shall not thereby be void or be abated, but said body shall order due notice to be given, shall continue the proceeding until such time as notice is properly given, and thereupon shall proceed as though notice had been properly given in the first instance.



§ 32-7-125. Refunding bonds

Any general obligation bonds issued by any service authority may be refunded without an election by the service authority issuing them, or by any successor thereof, in the name of the service authority which issued the bonds being refunded, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, by the issuance of bonds to refund, pay, and discharge all or any part of such outstanding bonds, including any interest on said bonds in arrears or about to become due, and for the purpose of avoiding or terminating any default in the payment of interest on and principal of said bonds, reducing interest costs or effecting other economies, or modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or to any system appertaining thereto or for any combination of the foregoing purposes. Refunding bonds may be delivered in exchange for the outstanding bonds refunded or may be sold as provided in this article for an original issue of bonds.



§ 32-7-126. Limitations upon issuance

No general obligation or revenue bonds may be refunded unless the holders thereof voluntarily surrender them for exchange or payment, or unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds refunded within said period of time. No maturity of any bond refunded may be extended over fifteen years. The interest rate on such refunding bonds shall be determined by the board. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded, except to the extent any interest on the bonds refunded in arrears or about to become due is capitalized with the proceeds of refunding bonds. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the payment of the refunded bonds.



§ 32-7-127. Use of proceeds of refunding bonds

The proceeds of refunding general obligation or revenue bonds shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in any state or national bank within the state which is a member of the federal deposit insurance corporation to be applied to the payment of the bonds being refunded upon their presentation therefor; but, to the extent any incidental expenses have been capitalized, such refunding bond proceeds may be used to defray such expenses, and any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest thereon and the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, as the board may determine. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other moneys available for the escrow's purpose. Any moneys in escrow, pending such use, may be invested or reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such moneys and investments in escrow, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date or dates in connection with which the board shall exercise a prior redemption option. Any purchaser of any refunding bond issued under sections 32-7-125 and 32-7-126 and this section shall in no manner be responsible for the application of the proceeds thereof by the service authority or any of its officers, agents, or employees.



§ 32-7-128. Combination of refunding and other bonds

General obligation bonds for refunding and general obligation bonds for any purpose authorized in this article may be issued separately or issued in combination in one series or more by any service authority. Revenue bonds for refunding and revenue bonds for any purpose authorized in this article may be issued separately or issued in combination in one series or more by any service authority.



§ 32-7-129. Board's determination final

The determination of the board that the limitations under sections 32-7-125 to 32-7-128 imposed upon the issuance of refunding bonds have been met shall be conclusive in the absence of fraud or unless it can be shown that the board acted in an arbitrary or capricious manner.



§ 32-7-130. Anticipation warrants

The board may defray any costs of the service authority by the issuance of notes or warrants to evidence the amount due therefor, in anticipation of taxes or revenues or both. Interest on such notes or warrants shall be governed by the provisions of section 5-12-104, C.R.S. Notes and warrants may mature at such time not exceeding one year from their date of issuance as the board may determine. If such notes or warrants are not paid during the fiscal year in which they are issued, the board shall, at the end of its fiscal year, budget the amount necessary to pay in full the amount of notes and warrants outstanding and due during the next fiscal year.



§ 32-7-131. Inclusion - counties - municipality - existing service authority - procedures

(1) Proceedings for inclusion of an additional county, counties, or a municipality which has territory in two or more counties in a service authority shall be in accordance with the provisions of this section.

(2) (a) Inclusion of any county, counties, or a municipality specified in subsection (1) of this section may be initiated by:

(I) A petition signed by eligible electors in the respective county, counties, or municipality seeking to be included, in number not less than five percent of the votes cast in the county, counties, or municipality for the office of governor at the last preceding general election;

(II) A resolution adopted by the municipality or by a majority of the county commissioners in the county or counties; or

(III) A resolution of a majority of the governing bodies of the municipalities within the territory of the county or counties seeking to be included.

(b) Proceedings for inclusion shall be commenced by filing a verified petition or resolution with the board of directors of the service authority naming the county, counties, or municipality to be included, and shall be accompanied by a deposit of money sufficient to pay all costs of the proceedings as estimated by the board. Additional deposits may be required from time to time should the original deposit be deemed by the board to be insufficient to pay all the costs.

(3) The secretary of the board shall cause notice of a hearing on the petition to be published throughout the county or municipality. The notice shall also be mailed to the governing body of each county and the municipalities within the county, and to any municipality specified in subsection (1) of this section. The notice shall describe the nature of the petition and the purpose, date, time, and place of the hearing.

(4) At the hearing and any continuation thereof, all petitioners and county or municipal officials and any eligible elector of the service authority or of the territory proposed for inclusion shall be interested parties and may present evidence for or against the petition.

(5) Upon completion of the hearing, the board shall make the following determinations which shall be final, conclusive, and not subject to review except upon the grounds that the same are arbitrary or capricious:

(a) Whether the petition or resolution and all subsequent notices and proceedings comply with all of the requirements of this section;

(b) Whether the petition has been signed by the requisite number of eligible electors or whether the resolution was approved by the requisite number of the members of the board of county commissioners or members of the governing body or bodies of municipalities within the county having the proper qualifications; and

(c) Whether the granting of the petition or resolution, in whole or in part, is in the public interest and the interest of the service authority.

(6) Having made such determinations, the board by resolution shall grant or deny the petition or resolution, in whole or in part, as follows:

(a) If any of the determinations required by subsection (5) of this section are in the negative, the board shall deny the petition or resolution.

(b) If all of the determinations required by subsection (5) of this section are in the affirmative, the board shall order the question of including said county, counties, or municipality within the service authority to be submitted at a general or special county or municipal election, as the case may be, to a vote of the eligible electors of the county, counties, or municipality. The resolution shall name a designated election official who shall be responsible for the conducting of the election. The election shall be held and conducted as provided in articles 1 to 13 of title 1, C.R.S. If the inclusion is approved at the election, the board shall, by resolution, grant the petition, in whole or in part as the case may be, and shall file a true and correct copy of its resolution with the clerk of the district court which had jurisdiction over the initial formation of the service authority and with the board of county commissioners and assessor of the county and the division of local government in the department of local affairs.

(7) The district court or the director of the division of local government shall enter an order of inclusion of the county or municipality, as the case may be, in the service authority, which order shall finally and conclusively establish such inclusion against all persons except the state of Colorado, in an action in the nature of quo warranto, commenced by the attorney general within thirty-five days after the adoption of the resolution and not otherwise. The inclusion of the county in the service authority shall not be directly or collaterally questioned in any suit, action, or proceeding except as expressly authorized in this section.



§ 32-7-132. Special taxing districts authorized

(1) In accordance with the provisions of section 18 of article XIV of the state constitution, the board of a service authority may establish special taxing districts within the service authority to facilitate the furnishing of services and the collection of ad valorem taxes and charges for such services.

(2) Such special taxing districts shall be utilized when a service or level of service which a service authority is authorized to provide is to be provided in substantially less than the entire area included within the service authority, and where resulting ad valorem taxes or charges may vary from those imposed in other areas within the service authority.

(3) As long as the service is available to the included territory, a special taxing district may include any territory within a service authority. The included territory need not be contiguous, and the same territory may lie within more than one special taxing district.

(4) In the management of a special taxing district, the board of the service authority shall have all powers granted to the board by this article.



§ 32-7-133. Formation of special taxing districts

(1) Special taxing districts may be established pursuant to the provisions of this section.

(2) The board may by resolution propose the formation of the district, which resolution shall designate the proposed boundaries thereof, specify the proposed service, and set forth the methods of financing proposed for the district.

(3) The board shall present the proposal for public hearing to be held within sixty days after introduction of the resolution with notice to be published not less than fifteen days before the date set for hearing.

(4) At the hearing any eligible elector within the service authority may be heard on the proposal, including questions of inclusion in or exclusion from the district, and all objections shall be determined by the board on the basis of the public interest, taking into consideration the needs of the service authority and the availability of the service to the territory which is the subject of any objection.

(5) The board may continue the hearing as necessary and may, after the conclusion thereof, enact the proposed resolution, with or without amendments, or may reject the proposed resolution.

(6) Decisions of the board concerning the formation of a special taxing district are not subject to review unless action is instituted by a registered elector to review such proceedings within forty-five days after passage of the resolution, and any such review shall extend only to the question of whether the board exceeded its jurisdiction or abused its discretion. If the court so finds, it shall remand the matter to the board for further proceedings, consistent with such findings.

(7) No restraining order or temporary injunction enjoining the formation, the inclusion or exclusion of territory, or the operation of the special taxing district may be issued pending final judgment of the district court. Any such final judgment which has the effect of enjoining the formation, the inclusion or exclusion of territory, or the operation of a special taxing district shall automatically be stayed upon the filing of any appeal of such decision, and no application for supersedeas shall be necessary. Such stay shall continue in full force and effect pending final disposition of the proceedings.

(8) Changes in the boundaries or major changes in services or financing of a special taxing district may be initiated by resolution of the board or by petition signed by five percent of the eligible electors of the district, and these proposals shall be considered in the same manner as provided in this section for proposals for the original formation of a district.



§ 32-7-134. Local improvement districts authorized

(1) The board of a service authority may establish local improvement districts within the service authority to facilitate the financing and construction or improvement of facilities within a portion or portions of a service authority. Such local improvement districts shall be established whenever any area, in the opinion of the board, will be especially benefited by the construction, installation, or improvement of any facilities.

(2) Such improvements shall be of a type to confer special benefits to real property within the boundaries of any such local improvement district and general benefits to the service authority at large or to a special taxing district within the service authority.

(3) In the management of a local improvement district, the board of the service authority shall have all powers granted to the board by this article.



§ 32-7-135. Procedures to establish local improvement districts

(1) Local improvement districts may be established pursuant to the provisions of this section.

(2) The board of a service authority may establish local improvement districts within the boundaries of the service authority either by:

(a) Resolution of the board, subject to protest by the owners of a majority of all property benefited and constituting the basis of assessment as the board may determine; or

(b) Petition by the owners of a majority of all property benefited and constituting the basis of assessment in the proposed district.

(3) In either event, a public hearing shall be held at which all interested parties may appear and be heard. Right to protest and notice of public hearing shall be given as provided by the resolution of the board.

(4) The board has the power by resolution to prescribe the method of making such improvements, of assessing the cost thereof, and of issuing bonds for cost of constructing or installing such improvements, including the costs incidental thereto.

(5) Decisions of the board concerning the formation of a local improvement district are not subject to review unless action is instituted by an eligible elector of the service authority or owner of property within the local improvement district within forty-five days after passage of the resolution to form the improvement district, and any review shall extend only to the question of whether the board exceeded its jurisdiction or abused its discretion. If a court so finds, it shall remand the matter to the board for further proceedings, consistent with such findings.

(6) (a) Where all outstanding bonds of a local improvement district have been paid and any moneys remain to the credit of such district, they shall be transferred to a special surplus and deficiency fund, and whenever there is a deficiency in any local improvement district fund to meet the payments of outstanding bonds and interest due thereon, the deficiency shall be paid out of said surplus and deficiency fund.

(b) Whenever a local improvement district has paid and cancelled three-fourths of its bonds issued, and for any reason the remaining assessments are not paid in time to retire the remaining bonds of the district and the interest due thereon, and there are not sufficient moneys in the special surplus and deficiency fund, then the service authority shall pay said bonds when due and the interest due thereon and reimburse itself by collecting the unpaid assessments due said local improvement district.

(7) (a) In consideration of general benefits conferred on the service authority at large or on a special taxing district within the service authority, as the case may be, by the construction or installation of improvements in a local improvement district, the board may levy annual taxes on all taxable property within the service authority or within the special taxing district, as the case may be, at a rate not exceeding four mills in any one year, to be disbursed as determined by the board for the purpose of paying for such general benefits, for the payment of any assessment levied against the service authority or special taxing district, as the case may be, in connection with bonds issued for local improvement districts, or for the purpose of advancing moneys to maintain current payments of interest and equal annual payments of the principal amount of bonds issued for any local improvement district.

(b) The proceeds of such taxes shall be placed in a special fund and shall be disbursed only for the purposes specified; except that, in lieu of such tax levies, the board may annually transfer to such special fund any available moneys of the service authority or of the special taxing district, as the case may be, but in no event shall the amount transferred in any one year exceed the amount which would result from a tax levied in such year as limited in this section.



§ 32-7-136. Special districts - transfer of responsibility

(1) The governing body of any special district organized pursuant to part 2 of article 20 of title 30, C.R.S., or article 1 or part 4 of article 4 of this title may designate the board of directors of the service authority in which the district is located to act as the board of directors of said district in the manner and within the limitations set forth in this section, if said service authority is authorized to perform the same service or services as the district is performing. Such designation may be made notwithstanding any other provision of this title (except article 8), article 8 of title 29, part 2 of article 20 of title 30, and parts 5 and 6 of article 25 of title 31, C.R.S.

(2) The designation shall be made by resolution adopted by a majority of the members of the governing board of the district. Prior to the adoption of the resolution, the district governing board shall hold a public hearing on the proposed designation giving all parties who are eligible electors of the district an opportunity to be heard with regard to the proposal. Notice by publication of the hearing shall be given.

(3) Certified copies of any resolution approving said designation, if adopted, shall be filed, not later than thirty days after adoption, with the regional service authority board, the county clerk and recorder of each county within which the district is located, the clerk of the district court by order of which said district was organized, and the division of local government.

(4) Said resolution shall be effective upon completion of said filings, and said designation shall take effect upon the date set forth in said resolution, or, if none, then on the first day of the second calendar month following the effective date of said resolution, except as provided in subsection (5) of this section.

(5) If the lesser of forty percent or two hundred of the eligible electors of the district request, by a petition filed with the district governing board not more than twenty days after adoption of the resolution, that the question of approving the designation be submitted to a vote of the eligible electors of the district at the next regular election or at a special election called for that purpose, the resolution and designation shall not take effect unless and until approved at the election. The question shall be so submitted by the district governing board at the next regular election, if held not more than one hundred twenty days nor less than sixty days after the filing of the petition. If no regular election is to be held within that period, the question shall be so submitted at a special election called for that purpose to be held within ninety days after the filing of the petition.

(6) If approved by a majority of those eligible electors of the district voting thereon, the resolution shall be filed as required by subsection (3) of this section, and the designation shall become effective on the date set forth in the resolution or, if none, on the first day of the second calendar month following the effective date of the resolution.

(7) If at least forty percent or two hundred of the eligible electors of the district, whichever is the lesser number, request, by a petition filed with the district governing board, that the board adopt a resolution to designate the regional service authority to be and act as the board of directors, the district governing board shall, within sixty days, hold a hearing as provided in this section. The board shall, within thirty days after the hearing, adopt a resolution and make such designation or shall act to submit the question of approving the designation at a special election called for that purpose to be held within ninety days after the filing of the petition.

(8) Any resolution adopted by the board calling for a special election shall name a designated election official who shall be responsible for the conducting of the election. The election shall be held and conducted as provided in articles 1 to 13 of title 1, C.R.S.



§ 32-7-137. Special districts - formation within service authority territory forbidden

Once a service authority is established in any given area, no new special districts may be organized pursuant to part 2 of article 20 of title 30, C.R.S., or article 1 or part 4 of article 4 of this title within the territory or any portion thereof of said service authority if the service authority is authorized to provide the same or essentially the same service or services as the special district would be authorized to perform.



§ 32-7-138. Transfer and assumption of services

(1) Unless another date is provided in this article or the proposition for assumption of a service by a service authority or agreed to by the board and any local governmental unit from which the service is to be transferred, those services being assumed and those rights, properties, and other assets and liabilities of said local governmental unit incident to the service transferred and assumed shall be transferred to and assumed by the service authority on the second January 1 after authorization of the transfer of said service.

(2) Where a local governmental unit providing part or all of the service being transferred to and assumed by the service authority is located partly within and partly without the service authority, the board, after notice by publication and hearing, shall determine which of the rights, properties, and other assets and liabilities shall be transferred to and assumed by the service authority. The board's determination shall be based on a fair and equitable allocation of rights, properties, and other assets and liabilities. Adequate provision shall be made for payment of outstanding indebtedness as it becomes due, and no such transfer and assumption shall deprive residents of a local governmental unit of any existing services necessary for their health, welfare, and safety.

(3) The plan of distribution provided for in subsection (2) of this section shall be final and conclusive against all persons unless an action is brought by the local governmental unit from which such rights, properties, and other assets and liabilities are to be transferred in the district court having jurisdiction over formation of the service authority within thirty days after adoption of said plan. All proceedings pursuant to this subsection (3) shall be advanced as a matter of immediate public interest and concern and heard at the earliest practical moment. No such plan shall be directly or collaterally questioned in any suit, action, or proceeding, except as expressly authorized in this subsection (3).

(4) Where a service is to be provided by the service authority by contract with one or more other local governmental units, any transfer to and assumption by the service authority of any rights, properties, and other assets and liabilities shall be to the extent and as provided by contract between the board and the other local governmental unit or units.



§ 32-7-139. Payments for facilities acquired by regional service authority - valuation

(1) For any service authorized and approved under this article, the board of directors may acquire rights, properties, and other assets and liabilities of counties, municipalities, or special districts either through contract with the local governmental unit or upon resolution of the board, pursuant to section 32-1-701 (4), or upon the provision of any service on an exclusive basis as provided in section 32-7-112. Upon assuming the rights, title, and interest in any facility, the board shall become obligated to pay to the county, municipality, or special district, as the case may be, an amount, when due, equivalent to that necessary for the payment of all outstanding bonds and obligations of said jurisdictions for the acquisition, construction, and improvement of facilities acquired by the board.

(2) Upon the acquisition of facilities as provided in subsection (1) of this section, the board shall provide an offset of charges to the local jurisdiction either in service fees or ad valorem taxes in an amount equivalent to that which must be raised by the local governmental unit for the payment of outstanding obligations owed by such jurisdiction upon facilities acquired by the board.

(3) When any service authority board assumes the ownership of any existing facilities of a local governmental unit, the local governmental unit which paid part or all of the cost of such facilities, directly or by contract with another entity, may be entitled to receive a credit against any service charges or ad valorem taxes which may be apportioned or charged to the residents of such local governmental unit. Said credit may be spread over a period not exceeding thirty years. An additional credit equal to interest on the unused credit balance may be paid annually at a rate not exceeding four percent per annum. The amount of such credit shall not exceed the current value of the facilities. The board shall negotiate with the local governmental units in determining the value of any facility and the amount of credit to be granted, but the determination of the board shall be final subject to court review.

(4) In the event a local governmental unit believes that the board has been arbitrary or capricious in providing or not providing for a credit as permitted in this section, the governing board of such jurisdiction may commence an action in the district court. The court may dismiss the action or recommit the controversy to the board for further negotiation, if it determines that the action of the board was arbitrary or capricious.



§ 32-7-140. Public transportation

For the purpose of providing public surface transportation, a service authority shall have, insofar as consistent with this article, any additional special powers applicable to the provision of that specific service as provided by article 9 of this title. The mill levy limitation for ad valorem taxes imposed by said article 9 shall be applicable to the service of public surface transportation when such service is provided by a service authority. Any municipality may plan or operate a public surface transportation system, and any county or municipality may contract with a service authority for the planning or operation of such a system. In addition, any county may plan and operate such a system if such plan is made in coordination with, or is made by, a regional transportation district or a service authority.



§ 32-7-141. Sewage collection, treatment, and disposal

(1) For the purpose of providing sewage collection, treatment, and disposal, a service authority has, insofar as consistent with this article, any additional special powers applicable to the provision of that specific service as provided in part 5 of article 4 of this title. Any municipality as defined therein participating with the service authority shall have the additional powers provided municipalities in part 5 of article 4 of this title.

(2) If the board finds that a sewer line connection is necessary for the protection of the public health, and if the sewer line of the service authority are within four hundred feet of the nearest property line of such premises, the board may compel the owner of any business, dwelling, or other inhabited premises within the service authority to connect such premises, in accordance with the applicable plumbing code, to a sewer line. Notice to compel such connections shall be given to such owner by registered or certified mail, return receipt requested, to make such connection within twenty days after receipt of such notice, and if such connection has not begun within such period and completed with reasonable diligence by such owner, the board may thereupon make such connection, and the service authority shall, upon completion, have a first and prior lien on the premises for the cost of such connection. Such liens shall be enforced in accordance with the provisions of section 32-7-117.



§ 32-7-142. Urban drainage and flood control

For the purpose of providing urban drainage and flood control, a service authority shall have, insofar as consistent with this article, any additional special powers applicable to the provision of that specific service as provided by article 11 of this title. The mill levy limitation for ad valorem taxes imposed by said article 11 shall be applicable to the service of providing urban drainage and flood control, when such service is provided by a service authority.



§ 32-7-143. Assumption of services by a service authority in the Denver metropolitan area

(1) In accordance with section 17 (3)(e) of article XIV of the state constitution, after formation of a service authority in the metropolitan area composed of at least that area as specified in section 32-7-104 (2)(b), except for any portion thereof excluded pursuant to section 32-7-104 (3), those special powers, services, rights, and properties and any assets and liabilities of the Denver regional council of governments created pursuant to the provisions of section 30-28-105, C.R.S., shall be transferred to and assumed by the service authority on the first January 1 after formation. The urban drainage and flood control district as created pursuant to article 11 of this title and the metropolitan Denver sewage disposal district no. 1 created pursuant to part 5 of article 4 of this title shall, if the services are approved by a majority of the eligible electors voting thereon in each county within the service authority, be transferred to and assumed by the service authority. The transfer shall be completed by the second January 1 after formation unless an earlier date is agreed to by the board and the respective individual entities.

(2) A service authority assuming the services provided for in this section shall be subject to the following limitations upon ad valorem tax levies incurred by the service authority in furnishing the service, unless a specified greater limit is authorized by the eligible electors of the service authority or by further action of the general assembly:

(a) For the performance of the planning function, assumed pursuant to subsection (1) of this section, a levy of two-tenths mill;

(b) For the performance of the duties of urban drainage and flood control, assumed pursuant to subsection (1) of this section, a levy of two and one-half mills as provided in section 32-11-217 (1)(d);

(c) For the performance of the duties of the metropolitan Denver sewage disposal district no. 1, assumed pursuant to subsection (1) of this section, no mill levy.



§ 32-7-144. Dissolution

Except as otherwise provided in this article, a service authority may be dissolved in a manner pursuant, as nearly as practicable, to the provisions of part 7 of article 1 of this title. Dissolution may be initiated by a petition signed by at least five percent of the eligible electors of the service authority or by a resolution passed by at least three-fourths of the members of the board. No dissolution shall be effected unless approved by a majority of the eligible electors of the service authority voting thereon and unless satisfactory arrangements have been made for the continuation of any services essential for the health, welfare, and safety of residents of the dissolved service authority.



§ 32-7-145. Early hearings

All court actions involving the validity of any proceeding under this article which is a matter of immediate public interest and concern shall be advanced and heard at the earliest practical moment.



§ 32-7-146. Elections

(1) Subject to the specific provisions of subsections (2) and (3) of this section, elections shall be conducted as nearly as practicable in the manner provided for general elections.

(2) The regular service authority election in each service authority shall be held on the date determined for general elections.

(3) Any referral of a proposition to allow a service authority to assume exclusive jurisdiction over any service shall be voted upon only on the date determined for general elections.

(4) All necessary expenses of any service authority general election subsequent to the organization of the service authority and other proceedings conducted pursuant to said election shall be paid by the counties within the service authority in proportion to the population of the respective counties within the service authority, and the governing bodies thereof shall enact any necessary supplemental appropriations. When the board calls a special election after formation of the service authority to be held at a time other than the general election, all necessary expenses for the election and other proceedings conducted pursuant to such elections shall be paid by the service authority.









Special Statutory Districts

Article 8 - Moffat Tunnel Improvement District

§ 32-8-101. Purpose of tunnel

The purpose of this article is to facilitate transportation and communication between the eastern and western portions of the state through the efficient operation and maintenance of the existing Moffat tunnel under the continental divide and to promote the health, comfort, safety, convenience, and welfare of the people of the state, with special benefit to the property within the boundaries of the improvement district created in this article.



§ 32-8-101.5. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the Moffat tunnel commission created pursuant to section 32-8-103 (1).

(2) "Contract" or "contractual" means any contract, lease, license, permit, or other written authority for the use of the Moffat tunnel, its approaches, and equipment according to the terms of the underlying agreement.

(3) "Department" means the department of local affairs created in section 24-1-125, C.R.S.

(4) "District" means the Moffat tunnel improvement district created pursuant to this article.

(5) "Moffat tunnel" or "tunnel" shall include any and all portions of the Moffat railroad tunnel, its approaches, or equipment.

(6) "User" means any lessee, licensee, permittee, or other holder of any interest in, or any contractual right to use, any portion of the Moffat tunnel, but not any person claiming by, through, or under such user. "User" also includes the owner of any permanent improvements lawfully located on any portion of the Moffat tunnel or its approaches.



§ 32-8-102. Territory comprising district

(1) There is hereby created an improvement district known and designated as the Moffat tunnel improvement district. Said district is declared to be a body corporate under the laws of Colorado, and by said name may sue and defend in all actions, suits, and proceedings.

(2) Said district shall be comprised of the following territory: City and county of Denver, county of Grand, county of Moffat, county of Routt, and those portions of Eagle, Gilpin, Boulder, Adams, and Jefferson counties described as follows:

(a) Eagle County: All of township two south, ranges eighty-two and eighty-three west of the sixth principal meridian;

(b) Gilpin County: Commencing at the northwest corner of Gilpin county, thence east on the north boundary line of said county to the easterly boundary line of Gilpin county; thence southerly along said easterly boundary line to the point of intersection with the east and west center line of township two south in range seventy-two west of the sixth principal meridian; thence west along said east and west center line of township two south, to the point where the said east and west center line of township two south, intersects the westerly boundary line of Gilpin county, in range seventy-four west of the sixth principal meridian; thence northerly along said westerly boundary line to the place of beginning;

(c) Jefferson County: Commencing at the northwest corner of Jefferson county, thence east along the north boundary line of said county to the northeast corner of section four, township two south, range sixty-nine west of the sixth principal meridian; thence south along the east lines of sections four, nine, and sixteen, township two south, range sixty-nine west of the sixth principal meridian to the southeast corner of said section sixteen; thence east along the north lines of sections twenty-two, twenty-three, and twenty-four of said township two south, range sixty-nine west, to the east line of Jefferson county; thence south along the east line of Jefferson county to the southeast corner of section thirteen, township three south, range sixty-nine west of the sixth principal meridian; thence west along the south lines of sections thirteen, fourteen, fifteen, sixteen, seventeen, and eighteen of said township three south, range sixty-nine west, to the southwest corner of said section eighteen; thence north along the west line of range sixty-nine west of the sixth principal meridian to the southeast corner of section twenty-five, township two south, range seventy west of the sixth principal meridian; thence west along the south lines of sections twenty-five, twenty-six, twenty-seven, twenty-eight, twenty-nine, and thirty of said township two south, range seventy west, and the south lines of sections twenty-five, twenty-six, and twenty-seven, township two south, range seventy-one west of the sixth principal meridian, to the southwest corner of section twenty-seven, township two south, range seventy-one west of the sixth principal meridian; thence north along the west lines of sections twenty-seven and twenty-two of said township two south, range seventy-one west, to the northwest corner of said section twenty-two; thence west along the south lines of sections sixteen, seventeen, and eighteen, township two south, range seventy-one west, and the east and west center line of township two south, range seventy-two west, to the west boundary line of Jefferson county; thence north along said west boundary line to the place of beginning;

(d) Adams County: All of Adams county in township three south, range sixty-eight west of the sixth principal meridian;

(e) Boulder County: Commencing at the southwest corner of Boulder county, thence easterly along the southerly boundary line of said county to the southeast corner of section thirty-one, township one south, range seventy west of the sixth principal meridian; thence north along the east lines of sections thirty-one and thirty, township one south, range seventy west of the sixth principal meridian, to the northeast corner of said section thirty; thence west along the north line of section thirty of said township one south, range seventy west, to the northwest corner of said section thirty; thence north along the east line of section twenty-four, township one south, range seventy-one west, to the northeast corner of said section twenty-four; thence west along the north lines of sections twenty-four, twenty-three, twenty-two, twenty-one, twenty, and nineteen, township one south, and ranges seventy-one, seventy-two, seventy-three, and seventy-four west, of the sixth principal meridian, to the westerly boundary line of Boulder county; thence south along said westerly boundary line to the place of beginning.



§ 32-8-103. Commission - election - appointment - transfer of powers to the department of local affairs

(1) The district was, until February 1, 1998, managed and controlled by a board of five members known as the "Moffat tunnel commission". At that time, acting pursuant to Senate Bill 96-233, the department assumed the powers of the board.

(2) to (3.5) (Deleted by amendment, L. 2002, p. 1069, § 2, effective August 7, 2002.)

(4) (Deleted by amendment, L. 92, p. 906, § 156, effective January 1, 1993.)

(5) to (7) (Deleted by amendment, L. 2002, p. 1069, § 2, effective August 7, 2002.)

(8) The district shall be managed and controlled by the department. The department shall have the powers and duties set forth in sections 32-8-107 and 32-8-124 with respect to the district and the properties of the district.



§ 32-8-107. Powers of department

(1) The department has power on behalf of said district:

(a) To employ a chief engineer, and such other engineers, assistants, and employees as may be necessary, and to provide for their compensation;

(b) To secure the services of attorneys and provide for their compensation;

(c) To preserve, operate, and maintain, or contract for the preservation, operation, and maintenance of the Moffat tunnel and its approaches and all necessary works incidental thereto; to equip and electrify the tunnel, its approaches and connections, and to construct and maintain power plants for the lighting, equipment, and electrifying of the tunnel, its approaches and connections;

(d) To enter into and execute all contracts, leases, and other instruments in writing necessary or proper to the accomplishment of the purposes of this article;

(e) and (f) (Deleted by amendment, L. 96, p. 1050, § 5, effective May 23, 1996.)

(g) To adopt bylaws not in conflict with the constitution and laws of the state, in carrying out the purposes of this article;

(h) To exercise all powers necessary and requisite for the accomplishment of the purposes for which this district is organized and capable of being delegated by the general assembly of the state of Colorado; and no enumeration of particular powers granted shall be construed to impair any general grant of power contained in this article, nor to limit any such grant to powers of the same class as those so enumerated;

(i) To receive on behalf of the district aid or donations from any person or corporation or from the United States government for the purpose of preserving, operating, or maintaining the tunnel and its approaches and equipment;

(j) To deposit moneys of the district that are not required to be transferred to each of the counties of the district or to the city and county of Denver pursuant to section 32-8-124 and that are not needed in the conduct of district affairs in any depository authorized in section 24-75-603, C.R.S. For the purpose of making such deposits, the board may appoint, by written resolution, one or more persons to act as custodians of the moneys of the district. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires.

(k) (Deleted by amendment, L. 2002, p. 1071, § 3, effective August 7, 2002.)



§ 32-8-124. Administration of district - department of local affairs - assumption of obligations - powers - immunity

(1) Annually on or before July 1, the department shall determine the amount of revenue necessary for administrative costs of the department relating to the property of the district. After setting aside sufficient revenue necessary for administrative costs, which may be paid from the available cash, securities, and other moneys of the district, not including proceeds from sales of district property, the department shall transfer all cash, securities, and other moneys of the district, including any remaining proceeds from sales of district property, to each of the counties and the city and county of Denver included, in whole or in part, in the district as specified in section 32-8-102 in such proportion as the total amount of taxes and assessments received by the district from each county or city and county of Denver and its taxpayers since the district's creation is to the total of all taxes and assessments received by the district from those sources since the district's creation.

(2) The department shall have authority over all of the property of the district to the same extent as other property of the department; except that, if this authority conflicts with or is limited by any provision of this article, the provision of this article shall apply. Except as otherwise provided in this article, the state shall not assume any liability for the acts, omissions, indebtedness, or other obligations of the board or the district and shall be immune from any action relating to the construction, operation, or maintenance of the Moffat tunnel, its approaches, or equipment, pursuant to the provisions of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 32-8-124.3. Contracts for use of tunnel

(1) The department shall have:

(a) The right to enforce the provisions of any contracts and to modify the contracts upon mutual agreement of the respective parties to the contracts; and

(b) The power to enter into contracts with persons and with private and public corporations for the right to use the tunnel for the transmission of power, for telephone and other communication lines, for railroad and railway purposes, and for any other purpose to which the same may be adapted. All the contracts and rights of use shall be subject and subordinate to all prior contracts and may not impair the rights of any existing legal user.

(2) Users shall be responsible for the cost of maintaining, to the extent of their use, the Moffat tunnel, its approaches, and equipment.



§ 32-8-124.5. Rules - right to construct and repair

(1) The executive director of the department is authorized to adopt reasonable rules relating to the Moffat tunnel subject to the provisions of this article and subject to existing contractual rights and obligations of the users. All rules of the board shall be repealed upon the adoption of rules by the executive director relating to the Moffat tunnel pursuant to this subsection (1).

(2) As provided through any existing contractual rights and in accordance with reasonable rules of the department, users shall have the right to construct and repair, for their own benefit and at their sole cost, betterments or improvements on or to the Moffat tunnel relating to their respective uses, as long as the betterments or improvements do not interfere with other existing uses.



§ 32-8-124.7. Property of Moffat tunnel improvement district

(1) (a) The department shall have the authority to convey or transfer ownership of all tangible property, real and personal, or any interest therein owned by the district for fair market value. Each user shall have the right to purchase, to the extent of its use, real property interests of the district at fair market value, which shall be determined pursuant to the appraisal procedures of the department. Fair market value, as used in this section, shall not include any improvements or the value of any improvements owned or paid for by the user. In addition, when determining fair market value of any portion of or interest in the real property of the district, the value or detriment of any lease, license, or permit granted for the benefit of the party acquiring such real property shall not be considered. Each user shall also have a commercially reasonable right of first refusal to purchase at the fair market value, to the extent of its use, any real property interest offered for conveyance.

(b) The purchaser of any real property or interest therein of the district, whether the purchaser is a current user or any other party, shall take the property subject to then existing leases, contracts for use, licenses, or other encumbrances on or obligations relating to the property and the right of the district, and its successors and assigns, to reasonable access across the interests conveyed for access to the tunnel.

(2) Proceeds from any conveyance shall be used first for the expenses of the conveyance. Expenses of conveyance, including administrative costs incurred by the state and legal and other costs incurred in connection with the sale of the property of the district, shall not in the aggregate exceed four percent of the purchase price of the property being conveyed. Any remaining proceeds shall be immediately transferred to the counties and the city and county of Denver included, in whole or in part, in the district as specified in section 32-8-102, in such proportion as the total amount of taxes and assessments received by the district from each county or the city and county of Denver and its taxpayers since the district's creation is to the total of all taxes and assessments received by the district from those sources since the district's creation. Proceeds may be transferred directly to the counties and the city and county of Denver in conjunction with the closing of the sale of the property of the district, or they may be credited first to the cash fund created in section 32-8-126 before being immediately transferred to the counties and the city and county of Denver.

(3) The department may adopt reasonable procedures consistent with this article for the disposition of property of the district. All dispositions shall be made at fair market value and unencumbered except to the extent provided in paragraph (b) of subsection (1) of this section. All conveyances of property shall be made in the name of the "Moffat tunnel improvement district, by and through the department of local affairs of the state of Colorado acting as the Moffat tunnel commission under authority of section 32-8-124.7, C.R.S."



§ 32-8-125. Moffat tunnel improvement district - sunset

(1) At such time as the district does not own any real property, all remaining property interests, tangible and intangible, including, but not limited to, fixtures, books, documents, contracts, records of title, and other records of the district shall be transferred to the department. The executive director of the department shall execute all necessary bills of sale and instruments of conveyance or assignment to evidence the transfer of property and shall take any other actions necessary to carry out the purposes of this article.

(2) Upon the completion of all actions required by subsection (1) of this section, the executive director of the department shall certify that all such actions have been completed and that the Moffat tunnel improvement district is dissolved. The district shall be dissolved as of the effective date of such certification, and a copy of the certification shall be filed with the general assembly pursuant to the provisions of section 24-1-136 (9), C.R.S.



§ 32-8-126. Moffat tunnel cash fund - created

(1) All cash, proceeds, and other moneys collected by the department pursuant to this article shall be transmitted to the state treasurer who shall credit the same to the Moffat tunnel cash fund, which fund is hereby created. Moneys in the fund not subject to immediate transfer pursuant to section 32-8-124.7 (2) shall be subject to annual appropriation by the general assembly for the direct and indirect costs of the administration of this article.

(2) Notwithstanding any provision of subsection (1) of this section to the contrary, on June 1, 2009, the state treasurer shall deduct eighty-six thousand seven hundred fifty-eight dollars from the Moffat tunnel cash fund and transfer such sum to the general fund.






Article 9 - Regional Transportation District Act

§ 32-9-101. Short title

This article shall be known and may be cited as the "Regional Transportation District Act".



§ 32-9-102. Legislative declaration

(1) The general assembly determines, finds, and declares:

(a) That the creation of the regional transportation district will promote the public health, safety, convenience, economy, and welfare of the residents of the district and of the state of Colorado; and

(b) That a general law cannot be made applicable to the district and to the properties, powers, duties, functions, privileges, immunities, rights, liabilities, and disabilities of such district as provided in this article because of a number of atypical factors and special conditions concerning same.



§ 32-9-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of directors of the district.

(2) "Condemn" or "condemnation" means the exercise by the district of the power of dominant eminent domain or eminent domain, in the manner provided in articles 1 to 7 of title 38, C.R.S., to acquire mass transportation facilities and property, real or personal, or an interest therein, for the public use of the district.

(3) "Director" means a member of the board.

(3.5) "Director district" means that area within the district which is represented by one director.

(3.7) "Discovery" means physical discovery of an undocumented utility communicated by the district or its contractors, agents, or employees verbally or in writing to the utility company's designated project representative or, if no representative has been designated, to the chief engineer or equivalent.

(4) "District" means the regional transportation district created by this article.

(5) "District securities" means bonds, temporary bonds, refunding bonds, special obligation bonds, interim notes, notes, and warrants of the district authorized to be issued by this article.

(6) "Dominant eminent domain" means that the right of the district to condemn public property, real and personal, shall be superior in public necessity to that of any city, town, city and county, county, or other public corporation except a school district, but such right shall be superior only for the purpose of acquiring existing mass transportation facilities and related real or personal property.

(6.2) "Eligible elector" means a registered elector as defined in section 1-1-104 (35), C.R.S., who resides within the geographic boundaries of the district.

(6.3) "Fixed guideway corridor" means a corridor designated by the district for the construction and operation of a fixed guideway mass transit system.

(6.4) "Fixed guideway corridor utility relocation agreement" means an agreement entered into by the district and a utility company for the purpose of performing utility relocation work necessitated by a transportation expansion plan in accordance with the requirements of section 32-9-119.1.

(6.5) "Fixed guideway mass transit system" means any public transportation system that utilizes and occupies a separate right-of-way or rail for the exclusive use of public transportation service. No such system shall intersect any road or street with an average daily traffic count of twenty thousand or greater at grade unless the municipality or county having jurisdiction over such road or street specifically requests an at grade crossing.

(6.7) "Force majeure" means fire, explosion, action of the elements, strike, interruption of transportation, rationing, shortage of labor, equipment, or materials, court action, illegality, unusually severe weather, act of God, act of war, or any other cause that is beyond the control of the party performing work on a utility relocation project and that could not have been prevented by the party while exercising reasonable diligence.

(6.9) "Major electrical facilities" shall have the same meaning as set forth in section 29-20-108 (3)(a), (3)(b), (3)(c), and (3)(d), C.R.S.

(7) (a) "Mass transportation system" or "system" means any system of the district or any other system, the owner or operator of which contracts with the district for the provision of transportation services, that transports the general public by bus, rail, or any other means of surface conveyance or any combination thereof, within the district.

(b) Such system may include facilities for transportation within or without or both within and without the district as special charter services provided to the general public. The schedule of charges for special charter service shall be equal to but not less than those charged by authorized common carriers rendering the same or similar service. The service may be performed under such terms and conditions for which facilities are made available for such charter use and in conformity with the reasonable rules and regulations provided by the board with respect to the use thereof, but the special charter service outside the district shall be limited to such rights and privileges as are obtained by the district in the acquisition of mass transportation facilities and property.

(c) The system may include facilities for the transportation of package-express shipments on routes to and from Boulder and Denver if such shipments are transported coincidentally with the transportation of the general public in scheduled service and over prescribed routes within the district. The schedule of charges for package-express service shall not be less than those charged by authorized common carriers rendering the same or similar service over the same routes and distances. The package-express service may be performed under such terms and conditions for which facilities are made available for such package-express use and in conformity with the rules and regulations established by the board with respect to the use thereof.

(8) (Deleted by amendment, L. 2000, p. 307, § 1, effective April 5, 2000.)

(9) "Operation and maintenance expenses" means all reasonable and necessary current expenses of the district, paid or accrued, of operating, maintaining, and repairing facilities of the mass transportation system of the district.

(10) "Person" means any natural person, association, partnership, company, or corporation.

(11) "Public body" means the state of Colorado, or any county, city and county, city, town, district, or any other political subdivision of the state, excluding the regional transportation district.

(12) "Publication" means the publication once a week for three consecutive weeks in at least one newspaper having general circulation in the district. Publication need not be made on the same day of the week in each of the three weeks; but not less than fourteen days shall intervene between the first day of publication and the last day of publication.

(13) "Revenues" means the tolls, fees, rates, charges, or other income and revenues derived from the operation of the mass transportation system of the district, moneys received in the form of grants or contributions from all sources, public or private, income derived from investments by the district, and any combination of the foregoing.

(14) "Taxes" or "taxation" means general ad valorem property taxes only.

(15) (Deleted by amendment, L. 92, p. 907, § 157, effective January 1, 1993.)

(15.1) "Utility company" or "utility" shall have the same meaning as set forth in 23 CFR 645.105, as amended.

(15.5) "Utility facility" means all installed equipment of a utility.

(16) "Vehicular service" means any service provided by the district that involves transporting the general public by means of any self-propelled vehicle that is designed primarily for travel on the public highways and that is generally and commonly used to transport persons and property over the public highways. "Vehicular service" does not include any service provided by the district that is part of the rail system.



§ 32-9-104. Liberal construction

This article being necessary to secure and preserve the public health, safety, and general welfare, the rule of strict construction shall have no application to this article, but it shall be liberally construed to effect the purposes and objects for which this article is intended.



§ 32-9-105. Creation of district

There is hereby created a district to be known and designated as the "Regional Transportation District".



§ 32-9-106.1. District area

(1) (a) Subject to the requirements of paragraph (b) of subsection (2) of this section, the area comprising the district shall consist of the following:

(I) The area within the district on July 1, 2007; and

(II) Any additional area annexed to or included in the district after July 1, 2007, as provided in sections 32-9-106.6, 32-9-106.7, and 32-9-106.8.

(b) The area specified in paragraph (a) of this subsection (1) shall not include any area removed from the district for any reason on or after July 1, 2007.

(2) (a) The board shall ensure that the entire district area shall be depicted on a map and the area's description stated in a written document. In the event of a discrepancy between the area depicted on the map and the description of the area stated in the written document, the written document shall be held to be the accurate description of the area.

(b) In depicting and describing the entire district area as specified in paragraph (a) of this subsection (2), the board shall ensure that:

(I) If the district area references an existing county boundary or an existing boundary of an annexation, the district area shall coincide with the existing county boundary or existing boundary of the annexation;

(II) Gaps in the district area shall be avoided by following the most directly referenced parcel or aliquot line;

(III) Subdivided parcels, tracts, or lots that lie fifty percent or more within the district area shall be included in the district area;

(IV) Subdivided parcels, tracts, or lots that lie less than fifty percent within the district area shall not be included in the district area; and

(V) When a previous statutory district area reference is ambiguous or unclear, the district area shall be determined to follow along the boundary of the district area as previously determined by the district.

(c) The map and written document specified in paragraph (a) of this subsection (2) shall be maintained in the district office and shall be open to public inspection and made available for copying.

(d) Copies of the map and written document specified in paragraph (a) of this subsection (2) shall be certified by the secretary of the board and shall be filed with the secretary of state, the division of local government in the department of local affairs, the department of revenue, the transportation and energy committee of the house of representatives, or any successor committee, and the transportation committee of the senate, or any successor committee.

(e) (I) The map and written document specified in paragraph (a) of this subsection (2) shall first be completed on July 1, 2007, and shall be updated no later than thirty days after any additional area is annexed or included in the district as provided for in paragraph (a) of subsection (1) of this section or after any area is removed from the district for any reason.

(II) If the map and written document specified in paragraph (a) of this subsection (2) are updated as specified in subparagraph (I) of this paragraph (e), the new map and written document shall be promptly certified by the secretary of the board and filed as provided in paragraph (d) of this subsection (2). Upon receiving a certified copy of the updated map and written document pursuant to this subparagraph (II), the department of revenue shall communicate with any retailer within the taxing jurisdictions affected by the inclusion of any additional area in or the removal of any area from the district in order to facilitate the administration and collection of taxes within the area comprising the district and to identify all retailers affected by the inclusion or removal of any area. The department shall make copies of any such written document and map available to all taxing jurisdictions in the state, including any special district that imposes a sales tax.

(III) An annexation or inclusion of additional area into the district as provided in sections 32-9-106.6, 32-9-106.7, and 32-9-106.8 shall not become effective until the board updates the map and written document specified in paragraph (a) of this subsection (2) as required in subparagraph (II) of this paragraph (e).

(3) (a) In addition to the map and written document specified in paragraph (a) of subsection (2) of this section, the district shall also ensure that the district area in each county, whether the district is included in an incorporated or unincorporated portion of each county, is depicted on a separate map and its description stated in a separate written document. In the event of a discrepancy between the area depicted on the map and the description of the area stated in the written document, the written document shall be held to be the accurate description of the area.

(b) The map and written document specified in paragraph (a) of this subsection (3) shall be maintained in the district office and shall be open to public inspection and copying.

(c) Copies of the maps and written documents specified in paragraph (a) of this subsection (3) shall be certified by the secretary of the board and shall be recorded in the office of the county clerk and recorder of each appropriate county. Copies of the map and written document specified in paragraph (a) of this subsection (3) shall also be filed with the secretary of state, the division of local government in the department of local affairs, the department of revenue, the transportation and energy committee of the house of representatives, or any successor committee, and the transportation committee of the senate, or any successor committee.

(d) (I) The map and written document specified in paragraph (a) of this subsection (3) shall first be completed on July 1, 2007, and shall be updated no later than thirty days after any additional area in a county is annexed or included in the district as provided for in paragraph (a) of subsection (1) of this section or after any area in a county is removed from the district for any reason.

(II) If a map and written document specified in paragraph (a) of this subsection (3) is updated as specified in subparagraph (I) of this paragraph (d), the new map and written document shall be promptly certified by the secretary of the board and recorded as provided in paragraph (c) of this subsection (3).



§ 32-9-106.6. Additional district areas as a result of annexation

(1) Subject to the requirements of section 32-9-106.1 (2)(e)(III), in addition to the areas described in section 32-9-106.1, the following areas are included in the district:

(a) Repealed.

(b) Area that is annexed by a municipality on or after May 25, 1994, if the municipality or part of the municipality was in the district at the time of the annexation. This annexed area shall also be included in the following districts automatically upon annexation:

(I) The Denver metropolitan major league baseball stadium district, if the municipality to which the area is annexed is in such district; and

(II) The Denver metropolitan scientific and cultural facilities district, if the municipality to which the area is annexed is in such district.

(2) Repealed.



§ 32-9-106.7. Additional district area - petition or election - required filings - definitions

(1) Subject to the requirements of section 32-9-106.1 (2)(e)(III), the following areas may be included in the district according to the terms set forth in this section:

(a) For any parcel of land thirty-five acres or more that is located in the incorporated or unincorporated portion of any county and has a boundary that is contiguous to any boundary of the district, the land may be included in the district upon presentation to the board of a petition signed by one hundred percent of the owners of the land sought to be included. The petition shall contain a legal description of the land, shall state that assent to the inclusion is given by the fee owner or owners thereof, and shall be acknowledged by the fee owner or owners in the same manner as required for the conveyance of land.

(b) For any area in an incorporated or unincorporated portion of any county containing multiple parcels of land, any of which is less than thirty-five acres and which area is contiguous to any boundary of the district, the area may be included in the district after one of the following conditions is met:

(I) One hundred percent of the owners of the land within the specified area, including the owners of any land constituting a planned unit development or subdivision, submit a petition to the board seeking inclusion in the district. The petition shall contain a legal description of the land, shall state that assent to the inclusion is given by the fee owner or owners thereof, and shall be acknowledged by the fee owner or owners in the same manner as required for the conveyance of land.

(II) (A) A petition requesting an election for the purpose of including the specified area in the district signed by at least eight percent of the eligible electors who reside within the geographic boundaries of the area is submitted to the board. The petition shall contain a legal description of the area; and

(B) The board authorizes an election to be held in the area sought to be included and a majority of those registered electors, as defined in section 1-1-104 (35), C.R.S., who reside within the geographic boundaries of the area and who vote in such election, approve the inclusion of the area in the district.

(c) (Deleted by amendment, L. 2007, p. 623, § 1, effective April 26, 2007.)

(1.5) (a) As used in this subsection (1.5), "area" means:

(I) All or any portion of a county entirely outside the boundaries of the district; or

(II) Portions of a county that are not within the boundaries of the district when other portions of the county are within the boundaries of the district.

(b) Subject to the requirements of section 32-9-106.1 (2)(e)(III), the area that is contiguous to any boundary of the district may be included in the district according to the following terms:

(I) An election is requested for the purpose of including the area in the district by one of the following methods:

(A) A petition signed by at least eight percent of the eligible electors in both incorporated and unincorporated portions of the area who reside within the geographic boundaries of the area is submitted to the board. The petition shall contain a legal description of the area to be included within the district.

(B) A resolution by the board of county commissioners of the county to hold an election for the purpose of including the area, including municipalities and home rule municipalities, in the district is submitted to the board of directors of the district. The resolution shall contain a legal description of the area to be included within the district.

(II) The board authorizes an election to be held at the same time for both the incorporated and unincorporated portions of the area seeking to be included in the district and a majority of those registered electors, as defined in section 1-1-104 (35), C.R.S., who reside within the geographic boundaries of the area and who vote in the election approve the inclusion of the area in the district.

(2) No election shall be held for inclusion of any area into the district pursuant to this section unless the board of directors of the district first resolves to accept the area if the election is successful. No petition for the inclusion of any area into the district shall be accepted except upon majority vote of the board of directors of the district.

(3) (a) A petition submitted to the voters pursuant to this section shall be filed with the board at least one hundred twenty days before the election at which the ballot question is submitted to a vote. Upon receiving such petition, the board shall designate an election official to conduct the election and provide a copy of the petition to such official. Upon declaring the petition sufficient, the board shall submit the petition along with the ballot question to the coordinated election official in accordance with section 1-7-116, C.R.S., and the coordinated election official shall conduct the election.

(b) Any ballot for any election authorized by this section shall include a description of the specified area proposed to be included in the district and the current rate of sales tax levied by the regional transportation district.

(c) The ballot shall contain the following question: "Shall the area described in the ballot be included in the regional transportation district?"

(d) An election held pursuant to this section shall be conducted in accordance with articles 1 to 13 of title 1, C.R.S., and any other requirements of this section. The election shall be run by the office of the clerk and recorder of the county containing the area seeking inclusion in the district. The ballot question shall be submitted to a vote pursuant to this section only at a state general election or, if the board so determines, at a special election held on the first Tuesday in November of an odd-numbered year. The district shall pay for all costs associated with the election.

(e) The board shall call the election authorized by this section by resolution. The resolution shall state:

(I) The object and purpose of the election;

(II) A description of the area proposed to be included in the district;

(III) The date of the election; and

(IV) The name of the designated election official who is responsible for conducting the election pursuant to articles 1 to 13 of title 1, C.R.S.

(4) Repealed.



§ 32-9-106.8. Additional district areas - annexation of unincorporated territory that is entirely surrounded by the district

(1) Subject to the requirements of section 32-9-106.1 (2)(e)(III), when any unincorporated territory is entirely contained within the boundaries of the district, the board may, by resolution, annex the territory to the district. The board shall give notice of a proposed annexation resolution by publishing a copy of the resolution once a week for four successive weeks in a newspaper of general circulation in the territory proposed to be annexed. The board shall also send a copy of the proposed annexation resolution by registered mail to the board of county commissioners and county attorney of the county containing the territory to be annexed, to any special district or school district having territory within the territory to be annexed, and to the executive director of the department of revenue. The first publication of the notice and the mailing of the proposed annexation resolution shall occur at least thirty days prior to the final adoption of the resolution, and the board shall allow interested persons to testify for or against the resolution at a public hearing held prior to the final adoption of the resolution.

(2) No territory may be annexed pursuant to subsection (1) of this section if any part of the district boundary or area surrounding the territory consists of public rights-of-way, including streets and alleys, that are not immediately adjacent to the district on the side of the right-of-way opposite to the territory.



§ 32-9-106.9. District area - town of Castle Rock in Douglas county

(1) In consideration of the fact that various noncontiguous parcels containing less than twenty percent of the residents of the town of Castle Rock are included in the district, the voters within the boundaries of the town of Castle Rock may elect to consolidate the status of the town of Castle Rock as completely included in or completely excluded from the boundaries of the district at an election held pursuant to subsection (3) of this section.

(2) The outcome of any election held pursuant to subsection (3) of this section shall apply to any area that is annexed by the town of Castle Rock on or after the date of such election, regardless of whether the area was included within the boundaries of the district before the annexation.

(3) Pursuant to the provisions of subsection (1) of this section, the area included within the boundaries of the town of Castle Rock may be included in or excluded from the district if the following requirements are met:

(a) Two proposals, one to include the area and one to exclude the area, are initiated by any of the following methods:

(I) Two petitions, one requesting an election for the purpose of including the area in the district and one requesting an election for the purpose of excluding the area from the district, are each signed by at least five percent of the registered electors within the town of Castle Rock and submitted to the governing body of the town of Castle Rock; or

(II) The governing body of the town of Castle Rock adopts two resolutions, one to hold an election for the purpose of including the area in the district and one to hold an election for the purpose of excluding the area from the district.

(b) An election is held and conducted in accordance with articles 1 to 13 of title 1 or article 10 of title 31, C.R.S., as applicable, and the following requirements:

(I) The election is held either at the odd-year election held on the first Tuesday in November of 2005 or any regular local district election for the town of Castle Rock held thereafter, as determined by the governing body of the town of Castle Rock. The town of Castle Rock shall pay the costs of such elections.

(II) One ballot question provides for all of the registered electors in the town of Castle Rock to vote for or against the inclusion of the proposed area in the district and one ballot question provides for all of the registered electors in the town of Castle Rock to vote for or against the exclusion of the area from the district.

(III) Each ballot question specifies that the area proposed to be included in or excluded from the district, as applicable, is all of the area within the boundaries of the town of Castle Rock.

(IV) Each ballot question contains the current rates of sales and use tax levied by the district.

(V) The ballot contains both of the following questions:

(A) "Shall the area described in the ballot be included in the regional transportation district and subject to taxation by the district?"; and

(B) "Shall the area described in the ballot be excluded from the regional transportation district and not subject to taxation by the district?".

(4) (a) In the event that either the ballot question to include all of the area within the boundaries of the town of Castle Rock in the district or the ballot question to exclude all of the area within the boundaries of the town of Castle Rock from the district is approved by a majority of the registered electors who voted in the election and the other ballot question is not approved by a majority of the registered electors who voted in the election, the ballot question that was approved by a majority of the registered electors who voted in the election shall take effect.

(b) In the event that both the ballot question to include all of the area within the boundaries of the town of Castle Rock in the district and the ballot question to exclude all of the area within the boundaries of the town of Castle Rock from the district are approved by a majority of the registered electors who voted in the election, only the ballot question that receives the larger number of votes in favor of the question shall take effect.

(c) In the event that neither the ballot question to include all of the area within the boundaries of the town of Castle Rock in the district nor the ballot question to exclude all of the area within the boundaries of the town of Castle Rock from the district is approved by a majority of registered electors who voted in the election, neither ballot question shall take effect and the boundaries of the district shall continue to include the parts of the town of Castle Rock that were included in the district before such election.

(5) In the event that the registered electors of the town of Castle Rock elect to be included within or excluded from the boundaries of the district, the town of Castle Rock shall grant the department of revenue any costs up to the amount of seventeen thousand five hundred dollars it incurs in carrying out the requirements of this section.

(6) Under no circumstance shall any moneys from the general fund be appropriated to the department of revenue or any other department to cover the costs incurred in carrying out the requirements of this section.



§ 32-9-107. Mass transportation system

The district, acting by and through the board, is authorized to develop, maintain, and operate a mass transportation system for the benefit of the inhabitants of the district.



§ 32-9-107.5. Regional fixed guideway mass transit system - authorization

(1) (a) The general assembly hereby finds, determines, and declares that:

(I) The construction of a fixed guideway mass transit system in the Denver metropolitan area is a matter of statewide concern; and

(II) Such a system is necessary for economic development, commerce, and the reduction of air pollution.

(b) The general assembly further finds and declares that the development of mass transportation systems is in the best interests of the citizens of the Denver metropolitan area. The general assembly also believes that such a system should be financed by a mixture of private funds, of federal funds which have been identified for these purposes, and of receipts from a sales tax on the residents of the district.

(c) The general assembly further declares that it is the intent of this section that long-range planning continue in order to identify fixed guideway corridors as the demand is demonstrated.

(d) The general assembly further declares that, where practicable, the board should encourage the use of Colorado residents, goods, and services in implementing this section.

(2) and (3) Repealed.



§ 32-9-107.7. Regional fixed guideway mass transit systems - construction - authorization

(1) Any action of the board relating to the authorization of the construction of a regional fixed guideway mass transit system in any corridor shall require the affirmative vote of a two-thirds majority of the board membership. The board shall take no action relating to the construction of a regional fixed guideway mass transit system until after such system has been approved by the designated metropolitan planning organization. Each component part or corridor of such system shall be separately approved by the metropolitan planning organization. Such action shall include approval of the method of financing and the technology selected for such projects.

(2) Repealed.



§ 32-9-109.5. Board of directors - membership - powers

(1) Effective January 1, 1983, the governing body of the district shall be a board of directors consisting of fifteen persons, each of whom is an eligible elector residing within the director district.

(2) Members of the board of directors shall be elected as provided in section 32-9-111.

(3) The terms of members of the board serving on December 31, 1982, shall expire on January 1, 1983, and a new board, constituted pursuant to this section shall take office on January 1, 1983, after having been elected pursuant to section 32-9-111.

(4) All powers, duties, functions, rights, and privileges vested in the district shall be exercised and performed by the board; except that the exercise of any executive, administrative, or ministerial powers may be delegated by the board to officers and employees of the district.



§ 32-9-111. Election of directors - dates - terms

(1) (a) After the federal census in 1980 and each federal census thereafter, the board of directors shall apportion the composition of the board into compact and contiguous director districts so that the fifteen directors will represent, to the extent practical, the people of the district on the basis of population. Such apportionment shall be completed before March 15 of the second year following that in which the federal census is taken and shall be made only upon the affirmative vote of two-thirds of the total membership of the board. If such apportionment is not completed before March 15 of such year, the legislative council, with the assistance of the director of research of the legislative council and the director of the office of legislative legal services, shall, by April 15, apportion the composition of the board into compact and contiguous director districts so that the fifteen directors will represent, to the extent practicable, the people of the district on the basis of population. The apportionment recommended by the legislative council shall be submitted to the general assembly which shall approve or amend the apportionment before May 1 of such year.

(b) If a petition or election results in the inclusion of an area within the district pursuant to section 32-9-106.7, the board shall, within forty-five days, vote to include the new area in one or more existing adjacent director districts based, to the extent practical, on population. The vote by the board shall require a two-thirds majority.

(2) Such director districts shall be comprised of general election precincts established by the boards of county commissioners of those counties, all or part of which are within the district, and by the election commission of the city and county of Denver. No general election precinct may be split into two or more director districts.

(3) The regular district election shall be held jointly with the state general election in every even-numbered year as provided in section 1-7-116, C.R.S., and the first election shall be held in 1982. Each director shall be elected by the eligible electors residing within the director district.

(4) Except as provided in this subsection (4), the regular term of office of directors shall be four years. At the election held in 1982, eight members of the board shall be elected for two-year terms. The two-year terms shall be determined by lot at the first meeting of the board following the apportionment of director districts. Seven members shall be elected for four-year terms.

(5) (a) Except as provided in this subsection (5), nominations for an election of directors shall be made in accordance with the general election laws of the state. Nominations for directors shall be made by petition and filed in the office of the secretary of state in the manner provided for independent candidates pursuant to section 1-4-802 and part 9 of article 4 of title 1, C.R.S. The petitions shall be signed by at least two hundred fifty eligible electors residing within the director district in which the officer is to be elected.

(b) to (d) (Deleted by amendment, L. 92, p. 908, § 160, effective January 1, 1993.)

(e) It is the intent of the people of the state of Colorado that the election of directors be conducted in the most efficient and economical manner which is practicable.

(f) Every candidate for director shall comply with the provisions of article 45 of title 1, C.R.S.

(6) (Deleted by amendment, L. 92, p. 908, § 160, effective January 1, 1993.)



§ 32-9-112. Vacancies - appointments - recall

(1) A change of residence of a member of the board to a place outside the director district from which the member was elected shall automatically create a vacancy on the board. Upon a vacancy occurring for any reason other than normal expiration of a term, the vacancy shall be filled by appointment by the board of county commissioners of the county wherein the director district is located or, in the case of a member elected in Denver, by the mayor of the city and county of Denver, with the approval of the city council of said city and county. In the case of a director district which contains territory in two or more counties, or in the city and county of Denver and in one or more counties, the vacancy shall be filled by appointment by the board of county commissioners of the county wherein the largest number of eligible electors of the director district reside; except that, if the largest number of eligible electors of the director district reside in the city and county of Denver, the vacancy shall be filled by appointment by the mayor of the city and county of Denver, with the approval of the city council of the city and county.

(1.5) Any director appointed shall serve until the next regular election, at which time the vacancy shall be filled by election for any remaining unexpired portion of the term.

(2) Effective July 1, 1983, any member of the board may be recalled from office by the eligible electors of the director district such member represents pursuant to the provisions of part 1 of article 12 of title 1, C.R.S.

(3) Repealed.



§ 32-9-113. Fidelity bonds

Each director, before entering upon his official duties, shall give a fidelity bond to the district in the sum of ten thousand dollars with good and sufficient surety, to be approved by the governor, conditioned for the faithful performance of the duties of his office. Premiums on all fidelity bonds provided for in this section shall be paid by the district and filed in the office of the secretary of state.



§ 32-9-114. Board's administrative powers

(1) The board has the following administrative powers:

(a) To fix the time and place at which its regular meetings, to be held at least quarterly, shall be held within the district and shall provide for the calling and holding of special meetings;

(b) To adopt and amend bylaws and rules for procedure;

(c) To elect one director as chairman of the board and another director as chairman pro tem of the board, and to appoint one or more persons as secretary and treasurer of the board;

(d) To prescribe a system of business administration, to create necessary offices, and to establish the powers, duties, and compensation of all officers, agents, and employees and other persons contracting with the district, subject to the provisions of section 32-9-117;

(e) To prescribe a method of auditing and allowing or rejecting claims and demands;

(f) To provide a method for the letting of contracts on a fair and competitive basis for the construction of works, any facility, or any project, or any interest therein, or for the performance or furnishing of labor, materials, or supplies as required in this article;

(g) To designate an official newspaper published in the district in the English language; except that nothing in this article shall prevent the board from directing publication in any additional newspaper where it deems that the public necessity may so require;

(h) To make and pass resolutions and orders necessary to carry out the provisions of this article.



§ 32-9-115. Records of board - audits

(1) All resolutions and orders shall be recorded and authenticated by the signature of the presiding officer of the board and the secretary. Every legislative act of the board of a general or permanent nature shall be by resolution. The book of resolutions and orders shall be a public record. A record shall also be made of all other proceedings of the board, minutes of the meetings, certificates, contracts, bonds given by officers, employees, and any other agents of the district, and all corporate acts, which record shall also be a public record. The treasurer shall keep an account of all moneys received by and disbursed on behalf of the district, which shall also be a public record. Any public record of the district shall be open for inspection by any eligible elector of the district, or by any representative of the state, or of any county, city and county, city, or town within the district. All records are subject to audit as provided by law for political subdivisions.

(2) Repealed.

(3) In addition to the audit authorized in subsection (1) of this section and the audit required pursuant to section 29-1-603, C.R.S., at least once every five years, or more frequently in the state auditor's discretion, the state auditor shall conduct or cause to be conducted a performance audit of the district to determine whether the district is effectively and efficiently fulfilling its statutory obligations. The first performance audit shall begin on or after January 1, 2005, and be completed as soon as possible thereafter. Upon the completion of a performance audit, the state auditor shall submit a written report to the legislative audit committee. The cost of the performance audits shall be paid by the district.



§ 32-9-116. Meetings of board

(1) All meetings of the board shall be held within the district and shall be open to the public. No business of the board shall be transacted except at a regular or special meeting at which a quorum consisting of at least a majority of the total membership of the board is present.

(2) Repealed.

(3) Effective January 1, 1983, any action of the board shall require the affirmative vote of at least eight members present and voting.



§ 32-9-117. Compensation of directors

(1) Except as otherwise provided in subsection (2) of this section, effective January 1, 1983, each director shall receive a sum of three thousand dollars per annum.

(2) Effective January 1, 2009, each director elected at the 2008 general election or at any general election thereafter and each director appointed to fill a vacancy for an unexpired term of a director elected at the 2008 general election or any election thereafter shall receive a sum of twelve thousand dollars per annum, payable at the rate of one thousand dollars per month.

(3) No director shall receive any compensation as an officer, engineer, attorney, employee, or any other agent of the district.

(4) Nothing contained in this article shall be construed as preventing the board from authorizing the reimbursement of any director for expenses incurred that appertain to the activities of the district.



§ 32-9-118. Conflicts in interest prohibited

No director, officer, employee, or agent of the district shall be interested in any contract or transaction with the district except in his official representative capacity.



§ 32-9-119. Additional powers of district

(1) In addition to any other powers granted to the district in this article, the district has the following powers:

(a) To have the duties, privileges, immunities, rights, liabilities, and disabilities of a public body politic and corporate. The district shall be a political subdivision of the state.

(b) To have perpetual existence and succession, subject to the provisions of section 32-9-158;

(c) To adopt, have, and use a seal and to alter same at pleasure;

(d) To sue and be sued;

(e) To enter into any contract or agreement not inconsistent with this article or the laws of this state;

(f) To borrow money and to issue district securities evidencing same;

(g) To refund any loan or obligation of the district and to issue refunding securities therefor;

(h) To purchase, trade, exchange, or otherwise acquire, maintain, and dispose of real property and personal property and any interest therein;

(i) To levy and cause to be collected taxes on all taxable property within the district, subject to the limitations imposed by this article and the laws of the state;

(j) To employ such officers, agents, employees, and other persons necessary to carry out the purposes of this article and to acquire office space, equipment, services, supplies, and insurance necessary to carry out the purposes of this article;

(k) To condemn property for public use;

(l) To establish, maintain, and operate a mass transportation system, subject to the provisions of section 32-9-119.5 for the operation of the district's bus operations, and all necessary facilities relating thereto across or along any public street, highway, bridge, viaduct, or other public right-of-way, or in, upon, under, or over any vacant public lands without first obtaining a franchise from the public body having jurisdiction over the same; except that the district shall cooperate with any public body having such jurisdiction and the district shall promptly restore any such street, highway, bridge, viaduct, or other public right-of-way to its former state of usefulness as nearly as may be and shall not use the same in such a manner as to impair completely or unnecessarily the usefulness thereof;

(l.5) To implement the provisions of section 32-9-119.5 concerning the operation of the district's bus operations;

(m) To fix and from time to time increase or decrease the revenues for services and facilities provided by the district; to pledge revenues for the payment of special district obligation bonds that have been issued in accordance with this article; and to enforce the collection of such revenues;

(n) To deposit any moneys of the district not then needed in the conduct of district affairs in any banking institution within or without the district or in any depository authorized in section 24-75-603, C.R.S. For the purpose of making such deposits, the board may appoint, by written resolution, one or more persons to act as custodians of the moneys of the district. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires.

(o) To invest any surplus money in the district's treasury, including moneys in a sinking or reserve fund established for the purpose of retiring any district securities, not required for immediate necessities of the district in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S.;

(p) To sell from time to time such securities thus purchased and held;

(q) To accept grants or loans from the federal government, the state government, or any political subdivision thereof, to enter into contracts and cooperate with the federal government, the state government, or any political subdivision thereof, and to do all things necessary, not inconsistent with this article or the laws of this state, in order to avail itself of such aid, assistance, and cooperation under any federal or state legislation;

(r) To enter into joint operating or service contracts, and acquisition, improvement, equipment, or disposal contracts with any public body in the district concerning any mass transportation facility whether acquired by the district or by the public body; to perform such contracts; and to accept grants and contributions from any public body or any other person in connection therewith;

(s) To enter upon any land within the district to make surveys, borings, soundings, and examinations for the purposes of the district;

(t) To have the management, control, and supervision of all business and affairs relating to any mass transportation facility authorized in this article, subject to the provisions of section 32-9-119.5 for the operation of the district's bus operations, or otherwise concerning the district, and of the acquisition, improvement, equipment, operation, maintenance, and disposal of any property relating to any such mass transportation facility; except that the oversight of operations and facilities for safety purposes as required by 49 CFR 659, "Rail Fixed Guideway Systems; State Safety Oversight", and article 18 of title 40, C.R.S., shall be subject to the jurisdiction of the public utilities commission of the state of Colorado;

(u) To enter into contracts of indemnity and guaranty;

(v) To secure financial statements, appraisals, economic feasibility reports, and valuations of any type relating to the mass transportation system of the district or any facility therein;

(w) To make all contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this article, or in the performance of the district's covenants or duties, or in order to secure the payment of district securities;

(x) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this article, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this article;

(y) To exercise all or any part or combination of the powers granted in this article.

(1.9) Repealed.

(2) (a) To provide revenue to finance the operations of the district, to defray the cost of construction of capital improvements and acquisition of capital equipment, and to pay the interest and principal on securities of the district, the board, for and on behalf of the district, has the power to levy uniformly throughout the district a sales tax at any rate that may be approved by the board, upon every transaction or other incident with respect to which a sales tax is now levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.

(b) and (b.5) Repealed.

(c) Sales tax levied pursuant to this subsection (2) shall be collected, administered, and enforced as follows:

(I) The collection, administration, and enforcement of said sales tax shall be performed by the executive director of the department of revenue in the same manner as the collection, administration, and enforcement of the state sales tax imposed under article 26 of title 39, C.R.S., including, without limitation, the retention by a vendor of the percentage of the amount remitted to cover the vendor's expense in the collection and remittance of said tax as provided in section 39-26-105, C.R.S.

(I.5) (A) A qualified purchaser may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to any vendor or retailer that is liable and responsible for collecting and remitting any sales tax levied on any sale made to the qualified purchaser pursuant to this subsection (2). A vendor or retailer that has received in good faith from a qualified purchaser a direct payment permit number shall not be liable or responsible for collection and remittance of any sales tax imposed on such sale that is paid for directly from such qualified purchaser's funds and not the personal funds of any individual.

(B) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax levied on any sale made to the qualified purchaser pursuant to this subsection (2) in the same manner as liability would be imposed on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.

(II) The executive director of the department of revenue shall administer, collect, and distribute any sales tax imposed in conformity with this article. The executive director of the department of revenue shall make monthly distributions of such sales tax collections to the district. The department of revenue shall retain an amount not to exceed the net incremental cost of such administration, collection, and distribution and shall transmit such amount to the state treasurer, who shall credit the same to the general fund; except that the amount retained by the department of revenue in any given fiscal year commencing on or after July 1, 1994, shall not exceed the amount retained by the department in the 1993-94 fiscal year, as adjusted in accordance with changes in the consumer price index for the Denver-Boulder consolidated metropolitan statistical area. The cost of such administration, collection, and distribution shall be the audited net incremental cost thereof reduced by the amount of interest earned on such sales tax collections prior to distribution to the district.

(3) to (8) Repealed.



§ 32-9-119.1. Transportation expansion plan - utility relocation - legislative declaration - definitions

(1) The general assembly hereby finds and declares that:

(a) The district has been authorized to construct a transportation expansion plan adopted by the board and approved by the voters on November 2, 2004. The transportation expansion plan anticipates that construction will be completed on all fixed guideway corridors in a twelve-year period.

(b) The scheduling and timely performance of the transportation expansion plan partially depends on coordination with utility companies for the prompt performance of utility relocation work necessitated by construction of the transportation expansion plan.

(c) Increased coordination between the district and utility companies is in the public interest, and prompt performance of utility relocation work within the adopted plan schedule will reduce delays and costs of construction. Utility relocation work shall be undertaken in a manner that minimizes the relocation cost and the disruption of utility services.

(2) (a) The district shall negotiate with any affected utility company in each fixed guideway corridor. In coordination with the district, each utility company shall determine whether a district contractor or the utility company shall be responsible for the relocation of its utility facilities. In making such a determination, the utility company shall take into consideration the location of the utility facilities, complexity of the relocation, and timing of the need for relocation work.

(b) The district and the utility company shall make such arrangements for funding utility relocations as are specified in the easements, licenses, franchises, or other property interests and rights of use held by the district or the utility company. Nothing in this section is intended to alter existing property agreements, licenses, or other interests of the district and utility company regarding the obligation to pay for utility relocation.

(3) (a) The district may enter into fixed guideway corridor utility relocation agreements with a utility company. Such agreements shall be for the performance of all services required to assure timely relocation of utilities according to the most current written standards and practices established by the utility company at the time the agreement is entered into, unless other standards are mutually selected by the district and the utility company.

(b) A fixed guideway corridor utility relocation agreement shall include a schedule for design, review, dispute resolution, and construction.

(c) (I) A fixed guideway corridor utility relocation agreement may provide for a utility company betterment, including, but not limited to, increased capacity and extensions of services; except that a betterment shall not materially delay project construction and shall be at the expense of the utility company.

(II) As used in this section, "betterment" means any upgrade of the utility facility being relocated that is not attributable to project construction and is made solely for the benefit of and at the election of the utility.

(d) A fixed guideway corridor utility relocation agreement may incorporate reasonable and appropriate conditions, including, but not limited to, conditions for ensuring:

(I) The prompt performance of utility relocation work by either the district, utility company, or contractor for the transportation expansion plan, as specified in the agreement;

(II) The cooperation of the utility company with the contractor for the transportation expansion plan; and

(III) The payment by the utility company of any damages caused by the company's delay in the performance of the relocation work or interference with the performance of the project by any other contractor, except when such delay or interference is caused by a force majeure.

(4) All design and construction of utility relocation shall be subject to review and approval by district and utility company engineers.

(5) (a) If the district and utility company are unable to reach a fixed guideway corridor utility relocation agreement, or if utility relocation disputes arise under an agreement, the district and utility company shall each designate an official, at no level lower than district corridor project manager and utility company chief engineer, to resolve the differences.

(b) If the differences cannot be resolved pursuant to paragraph (a) of this subsection (5), utility relocation disputes shall be heard in the following district courts for each of the following corridors and projects:

(I) For union station, Denver county district court;

(II) For the U.S. 36 corridor, Boulder county district court;

(III) For the west corridor, Jefferson county district court;

(IV) For the gold line corridor, Jefferson county district court;

(V) For the east corridor, Denver county district court;

(VI) For the I-225 corridor, Arapahoe county district court;

(VII) For the southwest corridor, Arapahoe county district court; and

(VIII) For the north corridor, Adams county district court.

(c) It shall be presumed that there will be irreparable harm to the public if an injunction is not granted to require utility relocation, regardless of a later determination as to which party is responsible for the cost of relocation.

(6) (a) The district shall provide a utility company with detailed maps, drawings, plans, and profiles of the district's proposed improvements in each fixed guideway corridor in the transportation expansion plan at:

(I) The conclusion of preliminary engineering;

(II) Sixty percent completion of final design;

(III) The conclusion of final design; and

(IV) Such other times as may be requested by the utility company.

(b) The district shall solicit information as to the location of utility facilities within the fixed guideway corridor from the utility company.

(c) For all utilities identified on any documents provided to or in the possession of the district, the district shall provide written notice to a utility company as soon as practicable of a transportation expansion plan that will require the relocation of the company's facilities.

(d) (I) Where documents have been in the possession of the district during final design of a fixed guideway corridor, the district shall provide notice to a utility company of a transportation expansion plan that will require the relocation of the company's facilities not later than one year before relocation is required for each relocation on each fixed guideway corridor.

(II) Notwithstanding subparagraph (I) of this paragraph (d), if major electrical facilities must be relocated, the district shall provide notice to a utility company at least eighteen months in advance of the required relocation date or the district shall pay the cost of any temporary relocation measures required to maintain service to utility customers. If temporary relocation measures are necessary, such measures shall be provided at the lowest possible cost during construction and relocation.

(III) For any discovery of utilities during construction that are not identified on documents provided to or in possession of the district, the district and the utility company shall confer within forty-eight hours of discovery to determine appropriate relocation procedures.

(IV) The district and utility company shall, within ten days of discovery, enter into an agreement as to the manner in which any necessary relocation will be accomplished and the party that shall perform the work.

(V) If an agreement is reached and if the utility company performs under the agreement, the utility company shall not be liable for delay damages as provided in subsection (8) of this section.

(7) (a) For purposes of ensuring continuation of required utility services to the residents of the district during and after construction of the fixed guideway corridors, the district may provide, and condemn when necessary, replacement easements for the relocation of utilities. If such replacement easements are necessary, the district shall endeavor to meet any existing standards of the utility for easements. Any necessary condemnation shall be considered a transportation project undertaken by the district. The cost of replacement easements shall be paid:

(I) By the district in those instances where the district has acquired, at no extra cost, an easement previously owned and occupied by the utility; or

(II) By the utility if the district has compensated the utility for a previously occupied easement from which the utility is being relocated.

(b) Notwithstanding any local law to the contrary, aboveground utility facilities shall be relocated aboveground and underground utility facilities shall be relocated underground. To minimize the cost of the reconfiguration of the utility facility, the replacement easement shall be acquired as close as possible to the original location of the facility that must be relocated.

(8) (a) Where the utility company has elected to perform relocation work or where there has been no agreement reached between a utility company and the district, the utility company shall be liable to the district for actual damages suffered by the district as a direct result of the utility company's delay in the performance of any utility relocation work or as a direct result of the utility company's interference with the performance of fixed guideway corridor construction by other contractors.

(b) Notwithstanding paragraph (a) of this subsection (8), a utility company shall not be liable for damages caused by the failure to timely perform the relocation work or the interference with the performance of the transportation expansion plan by another contractor when the failure to perform or the interference is caused by a force majeure.



§ 32-9-119.3. Elections for sales tax rate increase

(1) The board, in accordance with the provisions of section 20 (4) of article X of the state constitution, may submit to the registered electors of the district one or more ballot questions to increase the rate of the sales tax levied by the district pursuant to section 32-9-119 (2)(a) to any rate approved by the board, with or without an accompanying increase in district debt, for such purposes authorized by this article as may be specified in any such ballot question.

(2) A ballot question submitted pursuant to subsection (1) of this section shall be submitted at a general election or an election held on the first Tuesday of November in an odd-numbered year that is conducted in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S. The secretary of state shall determine the identifying numbering or lettering of such a ballot question, and the question shall be printed upon the ballot immediately following any statewide amendments and propositions.

(3) If a majority of the registered electors voting on a ballot question submitted pursuant to subsection (1) of this section vote affirmatively on the question, the rate of the sales tax levied by the district pursuant to section 32-9-119 (2)(a) shall be increased to the rate specified in the ballot question and approved by the registered electors.

(4) Nothing in this section shall be construed to limit the ability of the district to seek the approval of the registered electors of the district regarding any other matter for which such approval may be sought.



§ 32-9-119.4. Election for a sales tax rate increase - petition requirement

(1) For purposes of complying with the provisions of section 20 (4) of article X of the state constitution and upon receipt of a notice from the secretary of state stating that a valid petition has been filed and verified and the adoption by the board of an appropriate resolution, the board may submit to the registered electors within the geographical boundaries of the district at any general election or election held in November of an odd-numbered year, the ballot question set forth in subsection (3) of this section.

(2) A valid petition:

(a) Shall request that the board submit the ballot question set forth in subsection (3) of this section to the registered electors within the geographical boundaries of the district;

(b) Shall be signed by a number of such registered electors equal to at least five percent of the total number of votes cast within the geographical boundaries of the district for all candidates for the office of secretary of state at the previous general election; and

(c) Shall have the required signatures verified by the secretary of state in accordance with subsection (4) of this section.

(3) (a) Except as otherwise provided in paragraph (b) of this subsection (3), the ballot question to be submitted by the board pursuant to subsection (1) of this section shall be as follows:

"Shall regional transportation district taxes be increased (first full fiscal year dollar increase) annually and by whatever additional amounts are raised annually thereafter by increasing the rate of sales tax levied by the district by four-tenths of one percent, from the current six-tenths of one percent to one percent commencing January 1 (first calendar year that commences after the election at which the ballot question is submitted), and, in connection therewith, shall regional transportation district debt be increased (principal amount), with a repayment cost of (maximum total district cost) with all proceeds of debt and taxes to be used and spent for the construction and operation of a fixed guide way mass transit system, the construction of additional park-n-ride lots, the expansion and improvement of existing park-n-ride lots, and increased bus service, including the use of smaller buses and vans and alternative fuel vehicles as appropriate, as specified in the transit expansion plan adopted by the board of directors of the district on or before (specified date) and shall debt be evidenced by bonds, notes, or other multiple-fiscal year obligations including refunding bonds that may be issued as a lower or higher rate of interest and including debt that may have a redemption prior to maturity with or without payment of a premium, payable from all revenues generated by said tax increase, federal funds, investment income, public and private contributions, and other revenues as the board may determine, and with such revenues raised by the sales tax rate increase and the proceeds of debt obligations and any investment income on such revenues and proceeds being exempt from the revenue and spending restrictions contained in section 20 of article X of the Colorado constitution until such time as all debt is repaid when the rate of tax will be decreased to that amount necessary for the continued operation of the system but not less than six-tenths of one percent?"

(b) The ballot question set forth in paragraph (a) of this subsection (3) may be modified by the proponents of a petition or by the district to the extent necessary to conform to the legal requirements for ballot questions and titles.

(c) If at any election a majority of the registered electors within the geographical boundaries of the district voting on the ballot question vote affirmatively on the ballot question specified in paragraph (a) of this subsection (3), then the rate of sales tax levied by the district shall be increased by four-tenths of one percent to a rate of one percent.

(4) The provisions of article 40 of title 1, C.R.S., regarding the following subject matter shall apply to petitions that may be submitted pursuant to this section: Form requirements and approval; circulation of petitions; elector information and signatures on petitions; affidavits and requirements of circulators of petitions; and verification of signatures, including, but not limited to, cure of an insufficiency of signatures and protests regarding sufficiency statements and procedures for hearings or further appeals regarding such protests. The provisions of article 40 of title 1, C.R.S., regarding review and comment, the setting of a ballot title, including, but not limited to, the duties of the title board, rehearings and appeals, and the number of signatures required shall not apply to petitions that may be submitted pursuant to this section.

(5) Any petition shall be filed with the secretary of state at least ninety days before the election at which the ballot question specified in the petition is to be submitted to the registered electors within the geographical boundaries of the district. Notice of any question to be submitted to the registered electors within the geographical boundaries of the district after verification of the signatures on any petition filed with the secretary of state and at which election such question shall be submitted shall be filed by the board in the office of the secretary of state prior to fifty-five days before the election.

(6) Prior to the general election at which any question is to be submitted to the registered electors pursuant to subsection (1) of this section, the board shall hold at least two public hearings in each of the counties included, in whole or in part, within the district.

(7) (a) No public moneys from the state, any city, town, city and county, or county shall be expended by the public entity or by any private entity or private person to advertise, promote, or purchase commercial promotion or advertisement to urge electors to vote in favor of or against any question submitted at an election pursuant to the provisions of this section.

(b) No question submitted to eligible electors of the district pursuant to this section shall obligate any funds of the department of transportation, nor shall the approval of a question by the eligible electors be construed as creating any commitment or obligation of funds of the department.

(8) If at any election a majority of the registered electors within the geographical boundaries of the district voting on the question vote in the affirmative on a ballot question to increase the rate of sales tax levied by the district and then, in a corresponding or subsequent election, a majority of the registered electors within the geographical boundaries of the district voting on the question vote in the affirmative to lower the rate of sales tax levied by the district, the district shall decrease the rate of the sales tax to six-tenths of one percent or to an amount necessary to repay all indebtedness of the district obligated under the approved sales tax increase, including any costs incurred with regard to necessary debt repayment brought on by a corresponding or subsequent sales tax reduction, and following such repayment to six-tenths of one percent.



§ 32-9-119.5. Competition to provide vehicular service within the regional transportation district

(1) The general assembly hereby finds, determines, and declares that: Public transportation services are provided to assist the transit-dependent and the poor, to relieve congestion, and to minimize automotive pollution; public transportation service should be provided at the lowest possible cost consistent with desired service and safety; private transportation providers have been effectively used under competitive contracts to provide public transportation services at lower costs and with lower annual cost increases; obtaining cost-competitive public transportation services requires the establishment of a mechanism for competitive contracting; facilities and vehicles purchased for public transportation service are public assets which are held in the public trust; contracting for services has historically provided opportunities for minority, women, and disadvantaged business enterprises; and it is the intent of the general assembly that disadvantaged business enterprises, as defined in part 23 of title 49 of the code of federal regulations, as amended, shall have the maximum opportunity to participate in the performance of contracts.

(2) (a) The district may implement a system under which up to fifty-eight percent of the district's vehicular service is provided by qualified private businesses pursuant to competitively negotiated contracts.

(b) (Deleted by amendment, L. 2003, p. 1795, § 2, effective May 21, 2003.)

(c) The district shall promulgate reasonable standards with respect to experience, safety records, and financial responsibility by which private providers can be qualified to provide vehicular services pursuant to this section.

(d) The district shall prepare a standard form of agreement to provide vehicular services. Such contract shall include:

(I) The specification of reasonable passenger comfort and safety characteristics of the equipment used;

(II) The specification of standards for access to vehicular services for persons with disabilities, which shall be as specified in the district's plan for such services as approved by the federal transit administration;

(III) The specification for reasonable training and safety records to be required of any driver;

(IV) A provision for reasonable insurance protecting the district from liability for the acts, negligence, or omission of the provider, its agents, and its employees;

(V) Reasonable standards for reliability and on-time performance;

(VI) Reasonable penalties for inadequate performance, including the district's right to cancel the contract;

(VII) Provisions for the use of the district's logo, transfers, transit ways, bus stops, and such other elements as are owned by the district and appropriate for use by the provider to provide coordinated service with the district;

(VIII) A provision that the provider shall retain fifty to one hundred percent of the passenger fares and remit the balance of such fares to the district;

(IX) A provision that the provider, at its sole risk and in compliance with applicable laws and regulations, shall have the right to sell additional services, including food and other services to its passengers, and to sell advertising except as prohibited by existing contracts, freight, charter, and other services using the provider's vehicles;

(X) The term of the agreement, which shall be as follows:

(A) For any agreement under which the district shall supply vehicles for use by the provider and if such vehicles have been financed under any section of the federal "Internal Revenue Code of 1986", as amended, that provides tax-free status for such vehicles, a term of not more than three years, including any renewal options;

(B) For any agreement under which the district shall supply vehicles for use by the provider and if such vehicles have not been financed under any section of the federal "Internal Revenue Code of 1986", as amended, that provides tax-free status for such vehicles, a term of not more than five years, including any renewal options; or

(C) For any agreement under which the provider shall supply its own vehicles, a term of years as negotiated by the district and the provider; and

(XI) No provision specifying wages, benefits, work rules, work conditions, or union organization of the employees of the provider beyond compliance with applicable regulation and law, including compliance with the "Federal Transit Act", 49 U.S.C. sec. 5333 (b).

(3) (a) (I) Subject to the requirements of the "Federal Transit Act", as amended, the district may request proposals from private providers to provide up to fifty-eight percent of all of the vehicular service of the district as measured by vehicle hours or vehicle hour equivalents. The district's decision as to which vehicular services are subject to requests for proposals must represent the district's total vehicular service operations; except that each individual request for proposals may designate one type of vehicular service. Service provided by private businesses pursuant to this section shall be accomplished through attrition of the district's full-time employees. Layoffs shall not occur solely as a result of the implementation of this section. If the director of the division of labor standards and statistics in the department of labor and employment orders an arbitration pursuant to section 8-3-113 (3), C.R.S., the arbitrator shall not have the power to establish a level of vehicular service to be provided by private businesses in accordance with this section.

(II) The district shall establish reasonable standards for vehicle hour equivalents for all vehicular services that are not ordinarily measured by vehicle hours.

(b) Each request for proposals shall specify the route or service area, service frequency or hours of operation, and the entire structure of maximum fares determined by the district. Such request for proposals shall include the district's estimate of passenger revenue. Each request for proposals shall also specify any federal funds available for vehicle capital assistance whether through reimbursement of eligible depreciation expenses or through lease of vehicles owned by the district.

(c) Each individual request for proposals shall reflect the district's determination as to the appropriate size for each such request in order to maximize the number of qualified providers submitting proposals without causing undue operating inefficiencies.

(c.5) Each request for proposals shall specify all of the evaluation factors to be used by the district in awarding the contract and the weight to be given by the district for each factor. The evaluation factors shall include the cost to the district, cost related factors, non-cost factors such as performance history of comparable services provided in-state or out-of-state, financial stability, managerial experience, operational plan, employee recruitment and training, and any other factors identified by the district. No award shall be made based on cost to the district alone, and in no event shall such cost be weighted more than thirty-five percent in making an award determination.

(d) Any qualified provider may respond to any request for proposals. The district shall ensure that disadvantaged business enterprises, as defined in part 23 of title 49 of the code of federal regulations, as amended, have the greatest possible opportunity to respond. Any response shall be timely if received by the district within the time specified in its request for proposals, which shall not exceed ninety days nor be less than forty-five days. Each response shall specify the least cost to the district required by the provider submitting the proposal to provide the services described in the request for proposals. If it determines the public interest requires such, the district retains the right to enter into noncompetitively awarded contracts on an interim basis for the time needed to implement the request for proposal process.

(e) (I) With respect to each request for proposals, the district shall award the contract based on a consideration of the evaluation factors established pursuant to paragraph (c.5) of this subsection (3). Each contract shall be effective not later than ninety days after its award. If the district determines that no responsive proposals are received for a request for proposals or that the proposals submitted would not be in the best interests of the district to accept, the district may reject such proposals and may, in its discretion, solicit new proposals for the designated service in accordance with the provisions of this section.

(II) (Deleted by amendment, L. 98, p. 126, § 1, effective August 5, 1998.)

(4) (Deleted by amendment, L. 2003, p. 1795, § 2, effective May 21, 2003.)

(5) Any person qualified to provide vehicular services pursuant to subsection (2) of this section who does not require a district subsidy shall be able to provide vehicular services within the district. Such person shall execute the district's standard form of agreement to provide vehicular services; except that such person shall be free to determine and retain passenger fares. Vehicles operated pursuant to this subsection (5) shall be identified to the public as charging fares not established by the district.

(6) Fares for vehicular services provided pursuant to this section shall be exempt from sales or use taxes imposed pursuant to article 26 of title 39, C.R.S. Providers shall not otherwise be exempt from property, sales, income, excise, and other taxes.

(7) The provision of vehicular services in accordance with this section shall not be subject to regulation by the public utilities commission of the state of Colorado; except that taxi service as defined in the commission's rules shall be subject to regulation by the commission.

(8) (a) For purposes of providing legislative oversight of the operation of this section, the transportation legislation review committee shall review the district's implementation of this section and recommend any necessary changes to the general assembly.

(b) Repealed.

(9) (Deleted by amendment, L. 2007, p. 970, § 1, effective August 3, 2007.)



§ 32-9-119.7. Farebox recovery ratios - plans

(1) The general assembly hereby finds and declares that surface transportation in the Denver metropolitan area is a major problem confronting not only the citizens of the metropolitan area but also the citizens of the entire state of Colorado. The general assembly further finds that, although mass transportation is one component of an effective surface transportation system, the allocation of resources to mass transportation must be made in light of all surface transportation needs. The general assembly further finds that the district should be organized efficiently, economically, and on a demand-responsive basis and that the district should consider least-cost alternatives in discharging its responsibilities. The general assembly further finds that the farebox recovery ratio of the district must be improved so that resources once allocated for mass transportation can be made available for other surface transportation needs.

(2) For the purposes of this section, "operating costs" means all expenditures, including depreciation, except for those incurred in long-term planning and development of mass transportation and rapid transit infrastructures and those costs incurred as a result of providing transportation service mandated by the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 through 12213, and "revenues collected" means all non-sales tax revenue generated through the operation and maintenance of the mass transit system, except for those revenues generated as a result of providing transportation service mandated by the federal "Americans with Disabilities Act of 1990".

(3) The district shall take whatever measures it deems necessary to ensure that the following percentages of its operating costs are funded by revenues collected, as follows:

(a) For the fiscal year 1990, twenty-seven and one-half percent;

(b) For the fiscal year 1991, twenty-eight and one-half percent;

(c) For the fiscal year 1992, twenty-nine and one-half percent;

(d) For the fiscal year 1993 and each fiscal year thereafter, thirty percent.

(4) The district shall prepare annual budgets based on the percentages required by subsection (3) of this section. The district shall submit copies of its annual budget to the transportation legislation review committee created in section 43-2-145, C.R.S.

(5) No later than August 1, 1989, the district shall submit to the highway legislation review committee optional plans which shall address the following objectives:

(a) To make the mass transportation operations of the district more demand-responsive;

(b) To demonstrate that the district has considered least-cost options for performing its service;

(c) To make recommendations regarding farebox recovery ratios; and

(d) To demonstrate improved commuter and to-and-from-work service.

(6) (Deleted by amendment, L. 2002, p. 866, § 3, effective August 7, 2002.)

(7) The district shall submit to the transportation legislation review committee any information, data, testimony, audits, or other information the committee may request.



§ 32-9-119.8. Provision of retail and commercial goods and services at district transfer facilities - residential and other uses at district transfer facilities permitted - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Local zoning ordinance" means an applicable legislative act enacted by any municipality, county, or city and county in which a transfer facility is located that relates to the planning and zoning of real property.

(a.3) "Public entity" includes, but is not limited to, a public body, as that term is defined in section 32-9-103 (11), and any other governmental entity, agency, or official, including an urban renewal authority and the department of transportation.

(a.7) "Residential use or other use" means any residential use, as defined in section 38-33.3-103, C.R.S., or other use permitted by an applicable local zoning ordinance.

(b) "Transfer facility" means a public park-n-ride, bus terminal, light rail station, or other bus or rail transfer facility owned or operated by the district whether the property on which the facility is located is owned by the district or leased by the district from any other entity.

(2) Except as provided in subsection (2.5) of this section, the district may negotiate and enter into agreements with any person or public entity for the provision of retail and commercial goods and services to the public at transfer facilities or for the provision of residential uses or other uses at such facilities. The district itself shall not provide retail and commercial goods and services at transfer facilities pursuant to this section, except for the sale of mass transportation tickets, tokens, passes, and other transactions directly and necessarily related to the operation of a mass transportation system. The district may negotiate and enter into agreements with third parties to provide any of the goods and services or other uses contemplated under this section.

(2.5) The district shall notify and obtain the approval of the executive director of the department of transportation before negotiating and entering into any agreement with any person or public entity for the provision of retail and commercial goods and services to the public or the provision of residential uses or other uses at a transfer facility that is located on property that is owned by the department of transportation and leased to the district for the operation of such transfer facility.

(3) Any person obtaining the use of any portion of a transfer facility for the provision of retail or commercial goods or services or for the provision of residential uses or other uses shall be required to compensate the district by payment of rent at fair market value, or, at the discretion of the district, by the provision of services or capital improvements to facilities used in transit services, alone or in combination with rental payments, such that the total benefit to the district is not less than the fair market rental value of the property used by the person.

(4) The use of a transfer facility for the provision of retail or commercial goods or services or for the provision of residential uses or other uses shall not be permitted if the use would reduce transit services, would reduce the availability of adequate parking for the public, or, for uses involving the provision of retail or commercial goods or services, would result in a competitive disadvantage to a private business reasonably near a transfer facility engaging in the sale of similar goods or services. The provision of retail and commercial goods and services or the provision of residential uses or other uses at transfer facilities shall be designed to offer convenience to transit customers and shall be conducted in a manner that encourages multimodal access from all users.

(5) Any development of any portion of a transfer facility made available by the district for the provision of retail or commercial goods or services or for the provision of residential uses or other uses shall be subject to all applicable local zoning ordinances.

(6) Subject to subsection (2.5) of this section, section 43-3-101 (3), C.R.S., shall not bar the provision or sale of retail or commercial goods or services or the provision of residential uses or other uses conducted in accordance with the provisions of this section upon any property owned by the Colorado department of transportation and leased to the district for the operation of transfer facilities.



§ 32-9-119.9. Limited authority to charge fees for parking - reserved parking spaces - penalties - definitions

(1) (a) The district may charge a parking fee at a district parking facility for:

(I) A motor vehicle registered at an address outside the district;

(II) A motor vehicle left in the district parking facility for more than twenty-four hours; or

(III) Reserved parking.

(b) The district shall not charge a parking fee at a district parking facility pursuant to this subsection (1), prohibit parking pursuant to subsection (1.5) of this section, or enforce a penalty pursuant to subsection (4) of this section, which for purposes of this paragraph (b) includes treating a motor vehicle as abandoned, until it has posted signs warning of such parking fee, prohibition, or penalty at all entrances and exits to the facility for at least ninety days. The warning signs shall remain in place so long as the parking fee, prohibition, or penalty is in effect at the facility.

(c) The district shall be prohibited from requiring an individual to give any type of personal information, including, but not limited to, any motor vehicle registration or driver's license information in furtherance of the administration and enforcement of the parking fee imposed pursuant to this subsection (1); except that the district may require an individual to provide such personal information in order to use reserved parking or automatic payment services offered by the district.

(d) Except as otherwise provided by this section, the district shall not charge a person any type of fee, regardless of what it may be called, to park at a district parking facility.

(e) All parking fees established in this subsection (1) shall be payable in advance. Payment devices shall be available at all parking facilities at which parking fees are charged pursuant to this subsection (1). The district may establish customer accounts to permit persons who use a district parking facility to prepay parking fees.

(1.5) The district may establish rules prohibiting a person who is not using the mass transportation system from parking at a district parking facility.

(2) No more than fifteen percent of a district parking facility shall be set aside for reserved parking. The district may provide for reserved parking spaces at a facility for the use of its employees.

(3) This section shall not apply to a district parking facility for which a lease was entered into by the district prior to January 1, 2006, a facility where the district charged for parking prior to January 1, 2006, or a district parking facility at or related to Denver union station.

(4) (a) If a motor vehicle is parked at a district parking facility and the person who parks the motor vehicle either fails to pay a parking fee that is required by the district pursuant to the authority set forth in subsection (1) of this section or violates a rule established by the district pursuant subsection (1.5) of this section, the district may impose a penalty on the owner of the vehicle for each day that the vehicle is parked at the facility. The penalty shall be twenty dollars for the first offense, fifty dollars for the second offense, and one hundred dollars for all subsequent offenses. The district shall give written notice to the owner of the penalty and shall notify the owner that he or she may, within fourteen days of the notice from the district, request a hearing to dispute the penalty. The hearing shall be held within thirty days after receipt of the request from the owner and may be conducted in person or by telephone. No person engaged in conducting the hearing or participating in a decision shall be responsible to or subject to the supervision or direction of any person engaged in the performance of parking management functions for the district.

(b) Any motor vehicle for which a penalty is assessed pursuant to paragraph (a) of this subsection (4) that is left unattended at the district parking facility for more than four days shall be considered an abandoned motor vehicle subject to the provisions of part 18 of article 4 of title 42, C.R.S.

(c) The board shall establish reasonable rules concerning the administration and enforcement of this section.

(5) In order to aid in the enforcement of this section and to allow the district to carry out its functions, the department of revenue or an authorized agent of the department shall allow the district to inspect, on an as-needed basis, any motor vehicle registration electronic database that includes the name and address of any registered owner. The inspection of these records by the district is consistent with uses set forth in section 24-72-204 (7)(b)(I), C.R.S., and shall be done in accordance with the provisions of part 2 of article 72 of title 24, C.R.S. The district shall maintain such registration information for one year and shall not release such information to any party other than to the registered owner or as necessary to enforce the penalty set forth in subsection (4) of this section. After one year, the district shall destroy the registration information.

(6) As used in this section, unless the context otherwise requires, "district parking facility" or "facility" means a park-n-ride lot or any other parking lot or structure owned or leased and operated by the district.

(7) A public or private entity may lease, own, or operate a parking lot or structure available for use by the general public at or near a district mass transit station. Unless such a parking lot or structure is operated under a contract with the district that specifies the terms of its use and operation and provides the district with a share of the parking revenues that it generates, the parking lot or structure is not a district parking facility.

(8) Other local governments and the district shall consult with each other prior to the establishment of zoning, other authorization by a governmental body, or contracts required for privately owned or managed parking facilities intended for users of the district's mass transportation system.



§ 32-9-120. Levy of taxes - limitations

(1) Notwithstanding any other provision of law or this article to the contrary, no general ad valorem property taxes shall be levied, directly or indirectly, by the district under the provisions of this article, except for the payment of any annual deficit, if any, in the operation and maintenance expenses of the district, such levy not to exceed one-half mill on each dollar of valuation for assessment each year.

(2) Annually, the board shall determine the amount of money necessary to be raised by taxation for the coming year and shall fix a rate of levy, subject to the provisions of subsection (1) of this section, which rate when levied upon every dollar of valuation for assessment of taxable property within the district, together with any other unencumbered revenues and moneys of the district, shall raise that sum necessary to pay in full all interest and principal on securities of the district, except special obligations payable solely from the revenues of the district, and to pay, to the extent permitted by this section, all other obligations of the district that the district can pay under this article with taxes coming due within the coming year, but excluding any special obligations.

(3) The board shall certify to the counties of the district and the city and county of Denver, in accordance with the schedule prescribed by section 39-5-128, C.R.S., the rate so fixed in subsection (2) of this section, with directions to such counties and the city and county of Denver to levy and collect such taxes upon the taxable property within their respective counties or the city and county and to levy and collect such other taxes pursuant to section 32-9-121.

(4) Repealed.



§ 32-9-121. Levies to cover deficiencies

In the event that the sum produced from general ad valorem property tax levies totaling less than the maximum levy authorized by section 32-9-120 (1), together with any unencumbered revenues and moneys of the district, are insufficient to pay, when due, installments on contracts and securities of the district and interest thereon and to pay defaults and deficiencies, the board shall make such additional levies of taxes as may be necessary, subject to the provisions and limitations of section 32-9-120 (1), until such contracts and securities and interest thereon are fully paid. In no case shall the mill levy exceed one-half mill. No levies shall be made pursuant to this section to pay any amount of special obligations of the district payable solely from sales taxes and the revenues, or a combination thereof, of the district.



§ 32-9-122. Levying and collecting taxes - lien

It is the duty of the body having authority to levy taxes within each county or city and county of the district to levy the taxes provided in sections 32-9-120 and 32-9-121. It is the duty of all officials charged with the duty of collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected, and when collected, to pay the same to the district. The payment of such collection shall be made as soon as practical after collection to the treasurer of the district and paid into the depository thereof to the credit of the district. All taxes levied under this article, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same, shall constitute, until paid, a perpetual lien on and against the property taxed, and such lien shall be on a parity with the tax lien of other taxes.



§ 32-9-123. Delinquent taxes

If the taxes levied are not paid, then delinquent real property shall be sold at the regular tax sale for the payment of said taxes, interest, and penalties, in the manner provided by the statutes of the state for selling real property for the nonpayment of taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the county, and the county shall account to the district in the same manner as provided by law for accounting for school, town, and city taxes. Delinquent personal property shall be distrained and sold as provided by law. Nothing in this article shall be construed as preventing the collection in full of the proceeds of all levies of taxes lawfully made by the district, including without limitation any delinquencies, interest, penalties, and costs.



§ 32-9-123.5. Prohibition on borrowing by district

Notwithstanding any other provision of this article, the district shall not borrow money for the purpose of acquisition, construction, continuing construction, or operation of mass transit facilities during the period from January 1, 1990, through May 9, 1990, and, during such time period, the district shall not issue any district securities evidencing such borrowing.



§ 32-9-124. Forms of borrowing

Subject to the provisions of this article, the district, to carry out the purposes of this article, may borrow money and may issue the following district securities to evidence such borrowing: Notes, warrants, bonds, temporary bonds, refunding bonds, special obligation bonds, and interim notes.



§ 32-9-125. Issuance of notes

The district may borrow money in anticipation of general ad valorem property taxes, sales taxes, or revenues, or a combination thereof, and issue notes to evidence the amount so borrowed.



§ 32-9-126. Issuance of warrants

The district may defray the cost of any services or supplies, equipment, or other materials furnished to or for the benefit of the district by the issuance of warrants to evidence the amount due therefor in anticipation of general ad valorem property taxes, sales taxes, or revenues, or any combination thereof.



§ 32-9-127. Maturities of notes and warrants

Notes and warrants may mature at such time not exceeding two years from the respective dates of their issuance as the board may determine. They shall not be extended or funded except by the issuance of bonds, special obligation bonds, or interim notes in compliance with sections 32-9-128 and 32-9-130.



§ 32-9-128. Incurrence of special obligations

The district may borrow money in anticipation of the revenues and the sales tax proceeds of the district, but not the proceeds of any general ad valorem property taxes, and issue special obligation bonds to evidence the amount so borrowed. Any special obligation bonds or other obligations payable in whole or in part from the sales tax proceeds of the district or revenues of the district, or both, may be issued or incurred without an election, in anticipation of such sales tax proceeds or revenues, or both.



§ 32-9-128.5. Private activity and exempt facility bonds

(1) In order to maximize public and private participation in federal funding opportunities and opportunities for transportation infrastructure development, the district, in addition to the other powers granted by this article, shall have the following powers:

(a) Subject to the requirements specified in subsection (2) of this section, to issue private activity or exempt facility bonds as authorized by federal law; and

(b) To enter into agreements with private businesses under which:

(I) The district agrees to loan to a private business the net proceeds of private activity or exempt facility bonds issued so that the private business can finance all or a portion of a mass transportation system project that is owned by, leased from the district by, or operated by the private business; and

(II) The private business agrees that it has the sole responsibility to pay, either directly or indirectly through the district or a bond trustee, all financial obligations owed to bond holders and that it shall provide and maintain any reserve deemed necessary by the district to ensure that the financial obligations are paid.

(2) The private activity or exempt facility bonds issued by the district as authorized by paragraph (a) of subsection (1) of this section shall specify that bond holders may not look to any revenues of the district for repayment of the bonds. The bonds shall further specify that the only sources of repayment for the bonds are revenues provided by the private business, property of the private business, or credit enhancement obtained by the private business that may be pledged to the payment of the bonds. Because private activity or exempt facility bonds are payable only from said sources, such bonds shall not be deemed to create district indebtedness or a multiple-fiscal year obligation within the meaning of any provision of the state constitution or the laws of this state, and the district may issue such bonds without voter approval.

(3) Notwithstanding any other provision of law, the state or any state agency, county, municipality, or other municipal or quasi-municipal corporation or political subdivision may, in connection with a mass transportation system project financed by private activity or exempt facility bonds issued by the district, lend or grant money or any other form of real, personal, or mixed property directly to a private business developing or operating the project or indirectly to such a private business through the district and may enter into contracts to make such loans and grants, all upon terms and conditions the district or private business and the state, state agency, county, municipality, or municipal or quasi-municipal corporation or political subdivision may agree upon. If a loan or grant is paid indirectly to a private business through the district, the district shall forward the loan or grant to the private business immediately, and the loan or grant shall not be deemed to be revenues of the district.

(4) The provision of mass transportation services by private operators under contract to and operating within the district is not subject to regulation by the public utilities commission of the state of Colorado created in section 40-2-101 (1), C.R.S.



§ 32-9-129. Issuance of temporary bonds

The district may, without an election, issue temporary bonds, pending preparation of definitive bonds and exchangeable for the definitive bonds when prepared, as the board may determine. Each temporary bond shall set forth substantially the same conditions, terms, and provisions as the definitive bond for which it is exchanged. Each holder of a temporary bond shall have all the rights and remedies which he would have as a holder of the definitive bond.



§ 32-9-130. Issuance of interim notes

The district may borrow money and issue interim notes evidencing short-term loans for the acquisition or improvement and equipment of any mass transportation facility of the district in supplementation of long-term financing and the issuance of bonds, as provided in section 32-9-148.



§ 32-9-131. Pledge of proceeds of sales taxes and revenues

The payment of district securities may be secured by the specific pledge of the proceeds of sales taxes or revenues, or both such taxes and revenues, of the district, as the board may determine. Revenues or sales taxes pledged for the payment of any securities, as received by the district, shall immediately be subject to the lien of each such pledge, without any physical delivery thereof, any filing, or further act, and the lien of each such pledge and the obligation to perform the contractual provisions made in the authorizing resolution or other instrument relating thereto shall have priority over all other obligations and liabilities of the district, except as may be otherwise provided in this article or in said resolution or instrument, and subject to any prior pledges and liens theretofore created. The lien of each such pledge shall be valid and binding as against all persons having claims of any kind in tort, contract, or otherwise against the district, irrespective of whether such persons have notice thereof.



§ 32-9-132. Ranking among different issues

Except as otherwise provided in the authorizing resolution of the board, all securities of the same issue or series shall, subject to the prior rights of outstanding securities, claims, and other obligations, have a prior lien on the revenues pledged for the payment of the securities.



§ 32-9-133. Ranking in same issue

All securities of the same issue or series shall be equally and ratably secured without priority by a lien on the revenues of the district in accordance with the provisions of this article and the authorizing resolution, or other instrument relating thereto, except to the extent such resolution or other instrument shall otherwise expressly provide.



§ 32-9-134. Payment recital in securities

District securities issued under this article and constituting special obligations shall recite in substance that the securities and the interest thereon are payable solely from the revenues of the district or the sales tax proceeds of the district, or both, as the case may be, pledged to the payment thereof.



§ 32-9-135. Incontestable recital in securities

Any authorizing resolution, or other instrument relating thereto under this article, may provide that each security therein designated shall recite that it is issued under authority of this article. Such recital shall conclusively impart full compliance with all the provisions of this article, and all securities issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.



§ 32-9-136. Limitation upon payment

The payment of securities shall not be secured by any encumbrance, mortgage, or other pledge of property of the district, other than revenues, proceeds of sales taxes, or any other moneys pledged for the payment of the securities. No property of the district, subject to said exception, shall be liable to be forfeited or taken in payment of the securities.



§ 32-9-137. Security details

(1) Any district securities authorized to be issued in this article shall bear such date, shall be in such denomination, shall mature at such time, but in no event exceeding forty years from their date or any shorter limitation provided in this article, and shall bear interest at a rate such that the net effective interest rate of the issue of securities does not exceed the maximum net effective interest rate authorized, which interest may be evidenced by one or two sets of coupons payable annually or semiannually, except that the first interest payment date appertaining to any security may represent interest for any period not in excess of one year, as may be prescribed by resolution or other instrument. The securities and any coupons shall be payable in such medium of payment at any banking institution or such other place within or without the state as determined by the board, and the securities at the option of the board may be in one or more series, may be made subject to prior redemption in advance of maturity in such order or by lot or otherwise at such time without or with the payment of such premium, not exceeding seven percent of the principal amount of each security so redeemed, as determined by the board. For any securities the issuance of which does not require approval at an election pursuant to this article, the maximum net effective interest rate shall be established by the board prior to the sale and issuance of such securities.

(2) Any district securities may be issued with privileges for conversion or registration, or both, for payment as to principal or interest, or both, and where interest accruing on the securities is not represented by interest coupons, the securities may provide for the endorsing of payments of interest thereon, and the securities generally shall be issued in such manner, in such form, either coupon or registered, with such recitals, terms, covenants, and conditions, and with such other details, as may be provided by the board in the resolution authorizing the securities, or other instrument appertaining thereto, except as otherwise provided in this article.

(3) Any resolution authorizing the issuance of securities or any other instrument relating thereto may provide for their reissuance in other denominations in negotiable or nonnegotiable form and otherwise in such manner and form as the board may determine.



§ 32-9-138. Negotiability

Subject to the payment provisions specifically provided in this article, any district securities and any interest coupons thereto attached shall be fully negotiable within the meaning of and for all the purposes of article 8 of title 4, C.R.S., except as the board may otherwise provide.



§ 32-9-139. Single bonds

(1) The board may:

(a) Provide for the initial issuance of one or more securities, in this section called "bond", aggregating the amount of the entire issue, or a designated portion thereof;

(b) Make such provision for installment payments of the principal amount of any such bond as the board may consider desirable;

(c) Provide for the making of any such bond payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on each such bond;

(d) Further make provision in any such proceedings for the manner and circumstances in which any such bond may in the future, at the request of the holder or owner thereof, be converted into securities of smaller denominations, which securities of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal, or principal and interest, or both, at the option of the holder or owner.



§ 32-9-140. Sale of securities

(1) Any securities authorized in this article, except for warrants not issued for cash, and except for temporary bonds issued pending preparation of definitive bonds, shall be sold at public or private sale for not less than the principal amount thereof and accrued interest, or at the board's option, below par, at a discount not exceeding seven percent of the principal amount thereof, but such securities shall never be sold at a price such that the net effective interest rate exceeds the maximum net effective interest rate authorized.

(2) No discount, except as provided in subsection (1) of this section, or commission shall be allowed or paid on or for any security sale to any purchaser or bidder, directly or indirectly.



§ 32-9-141. Application of proceeds

All moneys received from the issuance of any securities authorized in this article shall be used solely for the purposes for which issued.



§ 32-9-142. Use of unexpended proceeds

Any unexpended balance of such security proceeds remaining after the completion of the purposes for which such securities were issued shall be credited immediately to the fund or account created for the payment of the principal of said securities and shall be used therefor, subject to the provisions as to the times and methods for their payment as stated in the securities and the proceedings authorizing or otherwise appertaining to their issuance, or so paid into a reserve therefor.



§ 32-9-143. Covenants in security proceedings

Any resolution or trust indenture authorizing the issuance of securities or any other instrument relating thereto may contain covenants and other provisions limiting the exercise of powers conferred by this article upon the board in order to secure the payment of such securities, in agreement with the holders and owners of such securities, as the board may determine.



§ 32-9-144. Remedies of security holders

(1) Subject to contractual limitations binding upon the holders or owners of any issue or series of securities or trustee therefor and subject to any prior or superior rights of others, any holder or owner of securities or trustee therefor shall have the right and power for the equal benefit and protection of all holders and owners of securities similarly situated:

(a) By mandamus or other suit, action, or proceeding at law or in equity to enforce his rights against the district and its board and any of its officers, agents, and employees, and to require and compel the district or its board or any such officers, agents, or employees to perform and carry out their duties, obligations, or other commitments under this article and their covenants and agreements with the holder or owner of any security;

(b) By action or suit in equity to require the district and its board to account as if they were the trustee of an express trust;

(c) By action or suit in equity to have appointed a receiver, which receiver may enter and take possession of any revenues or any proceeds of taxes, or both, pledged for the payment of the securities, prescribe sufficient fees derived therefrom, and collect, receive, and apply all revenues or other moneys pledged for the payment of the securities in the same manner as the district itself might do in accordance with the obligations of the district;

(d) By action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the holder of any security and to bring suit thereupon.



§ 32-9-145. Limitations upon liabilities

Neither the directors nor any person executing any district securities issued under this article shall be liable personally on the securities by reason of the issuance thereof. Securities issued pursuant to this article shall not in any way create or constitute any indebtedness, liability, or obligation of the state or of any political subdivision thereof, except the district, and nothing in this article shall be construed to authorize the district to incur any indebtedness on behalf of or in any way to obligate the state or any political subdivision thereof, except the district.



§ 32-9-146. Interest after maturity

No interest shall accrue on any security authorized in this article after it becomes due and payable if funds for the payment of the principal of and the interest on the security and any prior redemption premium due are available to a paying agent for such payment without default.



§ 32-9-147. Refunding bonds

(1) Except as otherwise provided in this article, any bonds issued under this article may be refunded without an election, subject to the provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise relating thereto.

(2) Any bonds issued for refunding purposes may either be delivered in exchange for the outstanding bonds authorized to be refunded or may be sold as provided in this article for the sale of other bonds.

(3) No bonds may be refunded under this article unless the holders thereof voluntarily surrender them for exchange or payment or unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds within said period of time. No maturity of any bonds refunded may be extended over fifteen years. The rate of interest on such refunding bonds shall be determined by the board. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded, except the extent any interest on the bonds refunded in arrears or about to become due is capitalized with the proceeds of the refunding bonds. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds refunded so long as provision is duly and sufficiently made for their payment.

(4) The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow or in trust to be applied to the payment of the bonds refunded upon their presentation therefor. Any proceeds held in escrow or in trust, pending such use, may be invested or reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such proceeds and investments in escrow or in trust, together with any interest or other gain to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, and any charges of the escrow agent or trustee payable therefrom to pay the bonds refunded as they become due at their respective maturities or due at designated prior redemption dates upon which the board shall be obligated to call the refunded bonds for prior redemption.

(5) Except as otherwise provided in this article, the relevant provisions pertaining to bonds generally shall be equally applicable in the authorization and issuance of refunding bonds, including their terms and security, the bond resolution, trust indenture, taxes, and revenues, and other aspects of the bonds.



§ 32-9-148. Issuance of interim notes

(1) Whenever a proposal to issue bonds for any purpose authorized in this article has been approved at an election held in accordance with this article, the district may borrow money without any other election in anticipation of sales taxes or of the receipt of the proceeds of said bonds and to issue interim notes to evidence the amount so borrowed; except that the aggregate amount of the interim notes may not exceed the amount so authorized by the election. Any interim notes may mature at such time not exceeding a period of time equal to the estimated time needed to effect the purposes for which the bonds are authorized to be issued, plus two years, as the board may determine. Except as otherwise provided in this section, interim notes shall be issued as provided in this article for district securities.

(2) Sales taxes, proceeds of bonds to be thereafter issued or reissued, and bonds issued for the purpose of securing the payment of interim notes, or any combination thereof, may be pledged for the purpose of securing the payment of the interim notes. Any bonds pledged as collateral security for the payment of any interim notes shall mature at such time as the board may determine, but in no event exceeding forty years from the date of either any of such bonds or any of such interim notes, whichever date is the earlier. Any such bonds pledged as collateral security shall not be issued in an aggregate principal amount exceeding the aggregate principal amount of the interim notes or interim notes secured by a pledge of such bonds, nor shall they bear interest at any time which, with any interest accruing at the same time on the interim notes so secured, exceeds the maximum net effective interest rate authorized.

(3) For the purpose of funding any interim notes, any bonds pledged as collateral security to secure the payment of such interim notes, upon their surrender as pledged property, may be reissued without an election, and any bonds not previously issued but authorized to be issued at an election may be issued for such a funding. Any such bonds shall mature at such time as the board may determine, but in no event exceeding forty years from the date of either any of the interim notes so funded or any of the bonds so pledged as collateral security, whichever date is earlier. Bonds may be issued separately or issued in combination in one series or more. Except as otherwise provided in this section any such funding bonds shall be issued as is provided in this article for district securities.

(4) No interim note issued pursuant to the provisions of this section shall be extended or funded except by the issuance or reissuance of a bond in compliance with the provisions of this section.



§ 32-9-149. Elections

(1) Where in this article an election is permitted or required, the election shall be held concurrently or jointly with any general election held under the laws of this state or in accordance with article 41 of title 1, C.R.S., as applicable.

(2) Repealed.



§ 32-9-150. Election resolution

(1) The board shall call any election by resolution adopted at least thirty days prior to the election. The resolution shall recite:

(a) The objects and purposes of the election for which the indebtedness is proposed to be incurred;

(b) The estimated cost;

(c) How much, if any, of said estimated cost is to be defrayed out of any federal grant or money other than that received from indebtedness to be incurred;

(d) The estimated additional annual cost of operation and maintenance of any facility, the acquisition of which the indebtedness, in whole or in part, is to be incurred;

(e) The amount of principal of the indebtedness to be incurred therefor, and the maximum net effective interest rate to be paid on such indebtedness;

(f) The date upon which the election shall be held; and

(g) The name of the designated election official who shall be responsible for conducting the election pursuant to articles 1 to 13 of title 1, C.R.S.

(2) and (3) (Deleted by amendment, L. 92, p. 911, § 165, effective January 1, 1993.)



§ 32-9-151. Conduct and costs of elections

(1) Except as otherwise provided in this article, any district election shall be held and conducted in accordance with articles 1 to 13 of title 1, C.R.S.

(2) The district shall reimburse each affected county for all true and actual costs of conducting a district election pursuant to sections 1-5-505 and 1-5-506, C.R.S.



§ 32-9-156. District - tax exempted

The district shall be exempted from any general ad valorem taxes upon any property of the district acquired and used for purposes of this article.



§ 32-9-158. Merger, consolidation, or assumption of district

Nothing in this article shall be construed to prevent the merger, consolidation, or assumption of the regional transportation district with, into, or by any other district, authority, or political subdivision of the state that may be authorized and formed pursuant to the laws and constitution of the state of Colorado, so long as adequate and equitable provisions are made upon merger, consolidation, or assumption for the discharge of all obligations of the district and for the protection of the rights of all holders of securities of the district.



§ 32-9-159. Freedom from judicial process

(1) Execution or other judicial process shall not issue against any property of the district authorized in this article, nor shall any judgment against the district be a charge or lien upon its property.

(2) Subsection (1) of this section does not apply to or limit the right of the holder or owner of any district securities, his trustee, or any assignee of all or part of this interest, the federal government or any public body when it is a party to any contract with the district, and any other obligee under this article to foreclose, to enforce, or to pursue any remedies for the enforcement of any pledge or lien given by the district on the proceeds of any taxes or revenues or both, or on any other moneys of the district.



§ 32-9-160. Misdemeanors

(1) Any person who wrongfully damages, injures, or destroys, or in any manner impairs the usefulness of any facility, property, structure, improvement, equipment, or other property of the district acquired under the provisions of this article, or who wrongfully interferes with any officer, agent, or employee of the district in the proper discharge of his duties is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.

(2) If the district is damaged by any such act, it may also bring a civil action for damages sustained by any such act, and in such proceeding the prevailing party shall also be entitled to reasonable attorneys' fees and costs of court.



§ 32-9-161. Eminent domain

(1) Subsequent to approval of incurrence of debt and issuance of securities in an election held pursuant to section 32-9-108, the power of eminent domain vested in the district shall include, but not be limited to, the power to condemn, in the name of the district:

(a) Either the fee simple or any lesser estate or interest in any real property which the board by resolution determines is necessary for carrying out the purposes of this article; such resolution shall be prima facie evidence that the condemnation of the fee simple, or other lesser estate or interest in real property, is necessary for carrying out the purposes of this article;

(b) Any property necessary to carry out any of the purposes of this article, even if such property is already devoted to the same use by any person or public body, except the federal government unless the federal government consents to such condemnation; and

(c) Any existing transportation system of any person or public body in the district in use.

(2) The district shall not abandon any condemnation proceedings after the date upon which the district took possession of the property condemned.



§ 32-9-162. Money management

The district has the authority to structure and transact its banking affairs in a manner most financially advantageous to the district, consistent with prevailing prudent business practice. The district may conduct its banking affairs with any banking or other state or federally regulated financial institution, which is federally insured, whether such bank or other financial institution is within or without the district.



§ 32-9-163. Investment management

(1) In addition to the authority granted the district under section 32-9-119 (1)(n), (1)(o), and (1)(p), the district may invest its moneys in any of the following:

(a) Obligations of the United States government or its agencies and instrumentalities;

(b) Certificates of deposit or other evidences of deposit or investment of a bank, a savings and loan association, or any other state or federally regulated financial institution, which is federally insured;

(c) Bankers' acceptances drawn on and accepted by commercial banks;

(d) Collateralized prime commercial paper;

(e) Repurchase agreements and reverse repurchase agreements the underlying collateral of which consists of the instruments set forth in paragraphs (a) to (d) of this subsection (1);

(f) Money market mutual funds the portfolios of which consist of the instruments set forth in paragraphs (a) to (d) of this subsection (1);

(g) Securities of the district.

(2) In addition to the investments authorized by subsection (1) of this section, the district, for purposes of hedging against interest rate risk only and not for speculation, may enter into contractual arrangements involving debt futures and options on debt futures only on obligations of the United States government.

(3) Investment decisions shall be made with the judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs and shall not be made for speculation but shall be made for investment, considering the probable credit quality of their capital as well as the probable income to be derived.

(4) The district shall establish a written investment policy with respect to investing the moneys of the district. The investment policy shall address, but shall not be limited to, liquidity, diversification, credit quality of principal, yield, maturity, and quality and capability of investment management, with primary emphasis on credit quality and liquidity.



§ 32-9-164. Custodians

For purposes of making deposits or investments, the board may appoint, by written resolution, one or more persons to act as custodians of the moneys of the district, who shall give surety bonds in such amounts and form and for such purposes as the board requires.






Article 9.5 - Transit Construction Authority



Article 9.7 - Mass Transportation

§ 32-9.7-101. Definitions

For purposes of this article, unless the context otherwise requires:

(1) "Mass transportation project" means any project which transports the general public by bus, rail, air, high occupancy vehicle lane, or any other means of conveyance provided for in article 9 of this title.



§ 32-9.7-102. Mass transportation account

There is hereby created in the state treasury a mass transportation account which shall consist of all of the unexpended revenues collected by the board of the transit construction authority as of August 1, 1989, which revenues were collected pursuant to the authority of such board to impose assessments on property or persons. Such revenues shall be transmitted to the state treasurer for deposit into a separate interest-bearing mass transportation account for the construction of mass transportation projects in the corridors from which such funds were collected. The expenditure of such funds shall only be made with the approval of the general assembly. Any other use of these funds shall require a two-thirds majority vote of both houses of the general assembly. The mass transportation account created in this section shall accumulate interest and shall be kept separate from all other accounts in the state treasury, and it shall be identified separately from all other revenues in the state treasury. All reports, studies, plans, documents, books, financial records, audits, and any other information compiled by the transit construction authority shall be transferred to the director of research of the legislative council, and such information shall be identified separately from all other information relating to mass transportation issues and shall be made available to the public upon request.






Article 10 - Three Lakes Water and Sanitation District Act

§ 32-10-101. Short title

This article shall be known and may be cited as the "Three Lakes Water and Sanitation District Act".



§ 32-10-102. Legislative declaration

(1) The general assembly determines, finds, and declares that:

(a) Certain areas in this state possess natural characteristics which make them attractive for the building of seasonal homes and tourist facilities. There is an increasing need to build public facilities in such areas in order to accommodate the needs of the seasonal population. Many of these areas contain large federal land holdings which attract seasonal users. The increasing public use in such areas is leading to serious water quality problems, a factor of concern to all the citizens of this state. Such an area is the three lakes area of Grand county, surrounding Grand lake, Shadow Mountain lake, and lake Granby. The general assembly thus declares that the creation of this district promotes the health, comfort, convenience, safety, and welfare of all the people of the state and visitors to the state, and will be of special benefit to the inhabitants of the district and the property therein.

(b) All property to be acquired by the district under this article shall be owned, operated, administered, and maintained for and on behalf of all of the people of the district;

(c) The provision in this article for the purposes, powers, duties, privileges, immunities, rights, liabilities, and disabilities concerning the district will serve a public use;

(d) The district created by this article is a body corporate and politic, a political subdivision of the state, and a municipal corporation with the powers provided in this article;

(e) Any notice provided for in this article for any purpose is reasonably calculated to inform each person who has a legally protected interest which may be directly and adversely affected by any proceedings under this article;

(f) The necessity for this article results from the population, growth, and development in the area included by this article and from the resultant pollution of Grand lake, Shadow Mountain lake, and lake Granby;

(g) A general law cannot be made applicable to the district, and to properties, powers, duties, privileges, immunities, rights, liabilities, and disabilities pertaining thereto as provided in this article, because of the number of atypical factors and special conditions concerning them;

(h) The powers, privileges, and rights granted in this article and the duties, immunities, liabilities, and disabilities provided in this article comply in all respects with any requirement or limitation imposed by any constitutional provision;

(i) For the accomplishment of the purposes provided in this section, the provisions of this article shall be broadly construed.



§ 32-10-104. Creation of district

There is hereby created a district known and designated as the "three lakes water and sanitation district".



§ 32-10-105. Boundaries of district

The area comprising the district shall consist of the lands located in Grand county, described as follows:

Beginning at the NE corner Section 1, T. 4 N., R. 76 W., of the 6th principal meridian; thence southerly along the east lines of Sections 1, 12, 13, 24, and 25, all in T. 4 N., R. 76 W., to the SE corner of said Section 25; thence easterly along the north lines of Sections 31 and 32, T. 4 N., R. 75 W., to the NE corner of said Section 32; thence southerly along the east line of Section 32, T. 4 N., R. 75 W., to the SE corner of said Section 32; thence easterly along the north line of Section 4, T. 3 N., R. 75 W., to the N 1/4 corner of said Section 4; thence southerly along the north-south centerlines of Section 4 and Section 9, T. 3 N., R. 75 W., to the center of said Section 9; thence westerly along the east-west centerlines of Sections 9, 8, and 7, T. 3 N., R. 75 W., to a point on the easterly shoreline of Shadow Mountain lake; thence southerly along the easterly shoreline of Shadow Mountain lake through Sections 7, 18, and 19, T. 3 N., R. 75 W., to the Shadow Mountain lake dam at the centerline of the Colorado river, in said Section 19; thence southerly along the centerline of the Colorado river, Columbine bay, and Grand bay of lake Granby through Sections 19, 30, 29, and 32, T. 3 N., R. 75 W., to a point on the south line of said Section 32, which line is also the north line of Section 5, T. 2 N., R. 75 W.; thence easterly along the north line of said Section 5 to the NE corner of Section 5, T. 2 N., R. 75 W.; thence southerly along the east lines of Sections 5 and 8, T. 2 N., R. 75 W., to the E 1/4 corner of said Section 8; thence easterly along the east-west centerline of Section 9, T. 2 N., R. 75 W., to the E 1/4 corner of said Section 9; thence southerly along the east line of Section 9, T. 2 N., R. 75 W., to the SE corner of said Section 9; thence easterly along the north lines of Sections 15 and 14, T. 2 N., R. 75 W., to the NE corner of said Section 14; thence southerly along the east lines of Sections 14 and 23, T. 2 N., R. 75 W., to the SE corner of said Section 23; thence westerly along the south lines of Sections 23, 22, and 21, T. 2 N., R. 75 W., to the S 1/4 corner of said Section 21; thence northerly along the north-south centerline of said Section 21 to the S 1/4 corner of Section 16, T. 2 N., R. 75 W.; thence westerly along the south lines of Sections 16, 17, and 18, T. 2 N., R. 75 W., and Sections 13, 14, and 15, T. 2 N., R. 76 W., to the SW corner of said Section 15; thence northerly along the west lines of Sections 15, 10, and 3, T. 2 N., R. 76 W., to the W 1/4 corner of said Section 3; thence westerly along the east-west centerline of Section 4, T. 2 N., R. 76 W., to the center of said Section 4; thence northerly along the north-south centerline of said Section 4, T. 2 N., R. 76 W., and the north-south centerline of Section 33, T. 3 N., R. 76 W., to the center of said Section 33; thence westerly along the east-west centerlines of Sections 33, 32, and 31, T. 3 N., R. 76 W., to the W 1/4 corner of said Section 31; thence northerly along the west line of Section 31, T. 3 N., R. 76 W., to the NW corner of said Section 31; thence easterly along the north line of said Section 31, T. 3 N., R. 76 W., to the N 1/4 corner of said Section 31; thence northerly along the north-south centerline of Section 30, T. 3 N., R. 76 W., to the N 1/4 corner of said Section 30; thence easterly along the north line of Section 30, T. 3 N., R. 76 W., to the NE corner of said Section 30; thence northerly along the west line of Section 20, T. 3 N., R. 76 W., to the NW corner of said Section 20; thence easterly along the north lines of Sections 20, 21, and 22, T. 3 N., R. 76 W., to the NE corner of said Section 22; thence northerly along the west lines of Sections 14 and 11, T. 3 N., R. 76 W., to the NW corner of said Section 11; thence easterly along the north line of Section 11, T. 3 N., R. 76 W., to the N 1/4 corner of said Section 11; thence northerly along the north-south centerlines of Section 2, T. 3 N., R. 76 W., and Section 35, T. 4 N., R. 76 W., to the N 1/4 corner of said Section 35; thence easterly along the north line of Section 35, T. 4 N., R. 76 W., to the NE corner of said Section 35; thence northerly along the west lines of Sections 25, 24, and 13, T. 4 N., R. 76 W., to the NW corner of said Section 13; thence westerly along the south line of Section 11, T. 4 N., R. 76 W., to the S 1/4 corner of said Section 11; thence northerly along the north-south centerlines of Sections 11 and 2, T. 4 N., R. 76 W., to the N 1/4 corner of said Section 2; thence easterly along the north lines of Sections 2 and 1, T. 4 N., R. 76 W., to the NE corner of said Section 1, the point of beginning; and the above description contains 59.25 square miles, more or less, including water surface areas.



§ 32-10-180. Application of special district act

On and after May 27, 1997, and except as provided in this article, the three lakes water and sanitation district shall be subject to the provisions of the "Special District Act", article 1 of this title. All actions taken by the district under this article prior to May 27, 1997, shall be considered valid and effective, and any existing debt and bond obligations of the district shall be deemed valid, effective, and binding.






Article 11 - Urban Drainage and Flood Control Act

Part 1 - General Provisions

§ 32-11-101. Short title

This article shall be known and may be cited as the "Urban Drainage and Flood Control Act".



§ 32-11-102. Legislative declaration

(1) The general assembly hereby determines, finds, and declares that:

(a) All property to be acquired by the district under this article shall be owned, operated, administered, and maintained for and on behalf of all of the people of the district;

(b) The creation of the district by this article promotes the health, comfort, safety, convenience, and welfare of all the people of the state and is of special benefit to the inhabitants of the district and the property therein;

(c) The provisions in this article of the purposes, powers, duties, privileges, immunities, rights, liabilities, and disabilities concerning the district serve a public use;

(d) The district created by this article is a body corporate and politic, a political subdivision of the state, and a municipal corporation with the powers provided in this article;

(e) Any notice provided for in this article for any purpose is reasonably calculated to inform each person of interest in any proceedings under this article which may directly and adversely affect his legally protected interests, if any;

(f) The necessity for this article results from the large population growth in the urban area included by this article within the district constituting a major portion of the state's population, from the numerous capital improvements and large amount of improved real property situated within such urban area, from the torrential storms occurring sporadically and intermittently in the urban area and other areas draining into such urban area, from the increasing danger of floods therein and the resultant risks to the property and to the health and safety of the persons within the urban area, from the division of the urban area into large areas of incorporated areas and unincorporated areas, from the fragmentation and proliferation of powers, rights, privileges, and duties pertaining to water, flood control, and drainage within such urban area among a substantial number of public bodies, and from the resultant inabilities of such public bodies to acquire suitable capital improvements for the alleviation of such dangers and risks;

(g) A general law cannot be made applicable to the district, and to properties, powers, duties, privileges, immunities, rights, liabilities, and disabilities pertaining thereto as provided in this article, because of the number of atypical factors and special conditions concerning them;

(h) The powers, privileges, and rights granted in this article, and the duties, immunities, liabilities, and disabilities provided in this article comply in all respects with any requirement or limitation imposed by any constitutional provision;

(i) For the accomplishment of the purposes provided in this section, the provisions of this article shall be broadly construed;

(j) The experience of the Big Thompson flood of 1976 illustrates the need for Colorado floodplains to be continually kept clear of debris and debris-collecting structures. This need is most apparent in the urban drainage and flood control district which encompasses many different political entities and more than one-half of the entire population of this state. To meet this need, it is the intent of the general assembly that a systematic and uniform program of preventive maintenance be instituted and maintained in the district, which program shall be administered by the board of directors of the district and not by local governments.



§ 32-11-103. Public purpose

The exercise of any power authorized in this article by the board on behalf of the district has been determined, and is declared to effect a public purpose; and any project authorized in this article shall effect a public purpose.



§ 32-11-104. Definitions

As used in this article, unless the context otherwise requires:

(1) "Acquisition" or "acquire" means the purchase, construction, reconstruction, lease, gift, transfer, assignment, option to purchase, other contract, grant from the federal government, any public body, or any other person, endowment, bequest, devise, installation, condemnation, and any other acquirement (or any combination thereof) of the facilities, other property, any project, or an interest therein, authorized by this article.

(2) This "article" means the "Urban Drainage and Flood Control Act".

(3) "Assess", "assessment", or "special assessment" means the levy of a special assessment, or the special assessment, against any tract specially benefited in an improvement district by any project, which assessment shall be made on a front-foot, zone, area, or other equitable basis as determined by the board; but in no event shall any assessment exceed the estimated maximum special benefits to the tract assessed as determined by the board, as provided in section 32-11-634 (4).

(4) "Assessable property" means the tracts of land specially benefited in an improvement district by any project the cost of which is wholly or partly defrayed by the urban district by the levy of assessments, except any tract owned by the federal government in the absence of its consent to the assessment of any tract so owned, and except any street, alley, highway, or other public right-of-way of a public body, as provided in section 32-11-660.

(5) "Assessment lien" means a lien on a tract in an improvement district created by resolution of the urban district to secure the payment of an assessment levied against that tract, as provided in section 32-11-645.

(6) "Assessment unit" means a unit or quasi-improvement district designated by the board for the purpose of petition, remonstrance, and assessment in the case of a combination of projects in an improvement district, pursuant to section 32-11-606.

(7) "Board" or "board of directors", when not otherwise qualified, means the board of directors of the urban district.

(8) "Chairman" or "chairman of the board", or any phrase of similar import means the de jure or de facto presiding officer of the board and the urban district, or his successor in functions, if any.

(9) "Commercial bank" means a state or national bank or trust company which is a member of the federal deposit insurance corporation, including without limitation any "trust bank" as defined in this section.

(10) (a) "Condemnation" or "condemn" means the acquisition by the exercise of the power of eminent domain of any property for the facilities, any project, or an interest therein, authorized in this article. The board may exercise on behalf of the district the power of eminent domain or dominant eminent domain within or without or both within and without the district in the manner provided in articles 1 to 7 of title 38, C.R.S., as from time to time amended, except as otherwise provided in this article. The district may take any property necessary to carry out any of the objects or purposes of this article, whether such property is already devoted to the same use by any person other than the federal government in the absence of its consent to any such taking, and may condemn any existing works or improvements of any such person in the district.

(b) The power of eminent domain vested in the board includes the power to condemn, in the name of the district, either the fee simple or any lesser estate or interest in any real property which the board by resolution determines is necessary for carrying out the purposes of this article. Such resolution is prima facie evidence that the taking of the fee simple, easement, or other lesser estate or interest, as the case may be, is necessary.

(c) The district shall not abandon any condemnation proceedings subsequent to the date upon which it has taken possession of the property being acquired.

(d) In the event the construction of any project authorized in this article, or any part thereof, makes necessary the removal and relocation of any public utility, whether on private or public right-of-way, or otherwise, the district shall reimburse the owner of such public utility facility for the expense of such removal and relocation, including the cost of any necessary land or rights in land.

(11) (a) "Corporate district" means any school district, local college district, conservancy district, drainage district, metropolitan district, water district, sanitation district, water and sanitation district, mosquito control district, street improvement district, television relay and translator district, public improvement district, general improvement district, fire protection district, metropolitan recreation district, metropolitan park district, metropolitan recreation and park district, metropolitan water district, health service district, metropolitan sewage disposal district, irrigation district, internal improvement district, water conservation district, water conservancy district, or any other type of district constituting a body corporate and politic and a political subdivision of the state.

(b) "Corporate district" does not include a "district" or "urban district" as defined in this section nor an "improvement district" as defined in this section.

(12) "Cost" or "cost of the project", or any phrase of similar import, means, in addition to the usual connotations thereof, all or any part of the cost of the acquisition, improvement, and equipment (or any combination thereof) of all or any part of a project of the urban district and of all or any property, rights, easements, licenses, privileges, franchises, and other agreements deemed by the urban district to be necessary or useful and convenient therefor or in connection therewith, and all incidental expenses pertaining thereto, including without limitation at the option of the board and as it may from time to time determine:

(a) The cost of demolishing, removing, or relocating any buildings, structures, or other facilities on land acquired;

(b) The cost of acquiring any lands to which such buildings, structures, or other facilities may be moved or relocated;

(c) The cost of equipment for the district, including any project;

(d) The cost of installing or relocating or installing and relocating water lines, storm sewers, sanitary sewers, and other utility lines and services;

(e) The costs of restoring any public street, highway, bridge, viaduct, or other public right-of-way, stream of water, watercourse, ditch flume, pipeline, utility transmission line, or other public facilities to their former state of usefulness as nearly as may be;

(f) Condemnation costs, including all preliminary expenses and other incidental expenses pertaining to any condemnation;

(g) The cost of preliminary plans, other plans, specifications, studies, surveys, estimates of project cost and of taxes, revenues, and assessments (or any combination thereof), economic feasibility reports, and any other expenses necessary or incident to determining the feasibility or practicability of a project;

(h) The cost of other estimates, appraising, printing, advice, inspection, and other services rendered by engineers, architects, financial consultants, attorneys-at-law, clerical help, and other employees and agents of the urban district, and other professional costs;

(i) Court costs and other legal expenses;

(j) The cost of making, publishing, posting, mailing, and otherwise giving any notice, and of filing and recording instruments;

(k) The cost of acquiring any real property, including any easement or other right or interest therein, and including the taking of any option;

(l) The cost of contingencies, operation and maintenance expenses, and other expenses of the district prior to and during the acquisition, improvement, and equipment (or any combination thereof) of any project, and additionally during a period of not exceeding one year after the completion of the project, as may be estimated and determined by the board in any resolution authorizing the issuance of any district securities or other instrument pertaining thereto or in any contract with any public body, the federal government, or otherwise;

(m) Such provision or reserves or both provision and reserves for working capital, operation and maintenance expenses, replacement expenses, or for payment or security of principal of and interest on any district securities during and after the acquisition, improvement, and equipment (or any combination thereof) of any project, as the board may determine;

(n) Reimbursements to the federal government, the state, or any other public body or other person of any moneys theretofore expended for the purposes of the district, including such expenditures for or in connection with a project;

(o) The cost of funding any notes, warrants, or interim debentures as provided in this article;

(p) The preparation of budgets, including without limitation the procedure preliminary thereto;

(q) The levy, collection, and disposition of special assessments, including without limitation the preparation of preliminary rolls and assessment rolls;

(r) The levy, collection, and disposition of taxes;

(s) The fixing, collection, and disposition of revenues;

(t) All such other expenses as may be necessary or incident to the financing, acquisition, improvement, equipment, and completion of the facilities, any project, any part thereof, or the placing of the same in operation.

(13) (a) "County" means the county in the state of Colorado in which is situated any tract assessed or other property to which the term "county" pertains, including without limitation the city and county of Denver and the city and county of Broomfield; and if such property at any time after June 14, 1969, is located in more than one county, "county" means each county in which the property is located.

(b) Whenever the term "county" is used in connection with an election held by the urban district, or taxes levied by the district, or otherwise in connection therewith, the term "county" means each county in which the urban district is located, including without limitation the city and county of Denver.

(14) "County assessor" means the de jure or de facto county assessor of each such county, or his successor in functions, if any.

(15) "County clerk" means the de jure or de facto county clerk of each such county, or his successor in functions, if any.

(16) "County treasurer" means the de jure or de facto county treasurer of each such county, or his successor in functions, if any.

(17) "Director" means a de jure or de facto member of the board.

(18) "Disposal" or "dispose" means the sale, destruction, razing, loan, lease, grant, transfer, assignment, option to sell, other contract, or other disposition (or any combination thereof) of facilities, other property, or an interest therein, authorized in this article.

(19) (a) "District" or "urban district" means the urban drainage and flood control district created by this article.

(b) "District" or "urban district" does not include the term "corporate district" nor the term "improvement district" as defined in this section.

(20) "District securities" means bonds, temporary bonds, notes, warrants, and interim debentures evidencing loans to or money due from the urban district and authorized to be issued pursuant to the provisions of this article.

(21) "Engineer" means any engineer in the permanent employ of the urban district, or any licensed professional engineer, or firm of such engineers, as from time to time determined by the board:

(a) Who has a wide and favorable repute for skill and experience in the field of designing and in preparing plans and specifications for and supervising the construction of facilities like those which the district is authorized to acquire;

(b) Who is entitled to practice and is practicing under the laws of the state; and

(c) Who is selected, retained, and compensated by the board, in the name and on behalf of the district.

(22) "Equipment" or "equip" means the furnishing of all necessary or desirable, related, or appurtenant machinery, furnishings, apparatus, paraphernalia, and other gear, or any combination thereof, pertaining to any project or other property of the urban district, or any interest therein, authorized in this article, or otherwise relating to the district's facilities.

(23) (a) "Executive officer" means the de jure or de facto mayor, chairman of the board, president of the corporate district, or other titular head or chief official of a "public body" as defined in this section, or his successor in functions, if any.

(b) "Executive officer" does not include a city manager, county manager, or other chief administrator of a public body who is not its titular head.

(24) (a) "Facilities" means the drainage and flood control system of the urban district, consisting of all properties, real, personal, mixed, or otherwise, owned or acquired by the district through purchase, construction, or otherwise, and used in connection with such system of the district, and in any way pertaining thereto, whether situated within or without its limits, or both within and without its limits.

(b) The facilities of the district may, as the board from time to time determines, consist of any natural and artificial watercourses for the collection, channeling, impounding, and disposition of rainfall, other surface and subsurface drainage, and storm and flood waters, including without limitation ditches, ponds, dams, spillways, retarding basins, detention basins, lakes, reservoirs, canals, channels, levees, revetments, dikes, walls, embankments, bridges, inlets, outlets, connections, laterals, other collection lines, intercepting sewers, outfalls, outfall sewers, trunk sewers, force mains, submains, waterlines, sluices, flumes, syphons, sewer lines, pipes, other transmission lines, culverts, pumping stations, gauging stations, stream gauges, rain gauges, engines, valves, pumps, meters, junction boxes, manholes, other inlet and outlet structures, passenger cars, pickups, trucks, and other vehicles, bucket machines, inlet and outlet cleaners, backhoes, draglines, graders, other equipment, apparatus, fixtures, structures, and buildings, flood warning services, and appurtenant telephone, telegraph, radio, and television apparatus, and other water diversion, drainage, and flood control facilities, and all appurtenances and incidentals necessary, useful, or desirable for any such facilities (or any combination thereof), including real and other property therefor.

(25) "Federal government" means the United States, or any department, agency, instrumentality, or corporation thereof.

(26) Repealed.

(27) "Fiscal year" for the purpose of this article means the twelve months commencing on the first day of January of any calendar year and ending on the last day of December of the same calendar year.

(28) "Governing body" means the city council, city commission, board of commissioners, board of trustees, board of directors, or other legislative body of a public body designated in this article in which body the legislative powers of the public body are vested.

(29) "Governor" means the de jure or de facto governor of the state of Colorado, or his successor in functions, if any.

(30) (a) "Gross revenues" or "gross pledged revenues" means all the revenues derived directly or indirectly from service charges by the urban district from the operation and use of and otherwise pertaining to the facilities, or any part thereof, whether resulting from repairs, extensions, enlargements, betterments, or other improvements to the facilities, or otherwise, and includes all revenues received by the district from the facilities, including, without limiting the generality of the foregoing, all fees, rates, and other charges for the use of the facilities, or for any service rendered by the district in the operation thereof, or otherwise pertaining thereto, as received by the urban district and pledged wholly or in part for the payment of any district securities issued under this article.

(b) "Gross revenues" or "gross pledged revenues" does not include:

(I) The proceeds derived from any assessments or taxes;

(II) Any moneys borrowed and used for the acquisition of capital improvements for or other acquisition of the facilities; and

(III) Any moneys received as grants, appropriations, or other gifts from the federal government, the state, or other sources, the use of which is limited by the grantor or donor to the construction of capital improvements for or other acquisition of the facilities, except to the extent any such moneys are received as service charges for the use of or otherwise pertaining to the facilities.

(31) (a) "Hereby", "herein", "hereinabove", "hereinafter", "hereof", "hereunder", "herewith", or any term of similar import, refers to this article and not solely to the particular portion thereof in which such word is used.

(b) "Heretofore" means before the adoption of this article.

(c) "Hereafter" means after the adoption of this article.

(32) "Holder" or any similar term, when used in conjunction with any coupons, any bonds, or any other designated district securities, means the person in possession and the apparent owner of the designated item if such obligation is registered to bearer or is not registered, or the term means the registered owner of any such security which is registrable for payment if it is at the time registered for payment otherwise than to bearer.

(33) "Improvement" or "improve" means the extension, enlargement, betterment, alteration, reconstruction, replacement, and other major improvement (or any combination thereof) of the facilities, any property pertaining thereto, any project, or an interest therein, authorized in this article.

(34) (a) "Improvement district" means the geographical area within the urban district designated and delineated by the board, in which improvement district are located the facilities or project, or an interest therein, the cost of which is to be defrayed wholly or in part by the levy of special assessments, and in which improvement district is located each tract to be assessed therefor. An improvement district may consist of noncontiguous areas. Improvement districts shall be designated by consecutive numbers or in some other manner to identify separately each such district in the urban district.

(b) "Improvement district" does not mean the "urban district" as defined in this section.

(35) (a) "Mailed notice", "notice by mail", or any phrase of similar import means the giving by the engineer, district secretary, district treasurer, county treasurer, any deputy thereof, or other designated person, as determined by the board or as otherwise provided in this article, of any designated written or printed notice addressed to the last-known owner of each tract assessed or to be assessed or other designated person at his last-known address, by deposit at least twenty days prior to the designated hearing or other time or event, in the United States mails, postage prepaid, as first-class mail. The failure to mail any such notice shall not invalidate any proceedings under this article.

(b) The names and addresses of such property owners shall be obtained from the records of the county assessor or from such other source or sources as the engineer, district secretary, district treasurer, county treasurer, any deputy thereof, or other person so giving notice deems reliable. Any list of such names and addresses pertaining to any improvement district may be revised from time to time, but such a list need not be revised more frequently than at twelve-month intervals.

(c) Any mailing of any notice required in this article shall be verified by the affidavit or certificate of the engineer, district secretary, district treasurer, county treasurer, the deputy thereof, or other person mailing the notice, which verification shall be retained in the records of the urban district at least until all assessments and securities pertaining thereto have been paid in full or any claim is barred by a statute of limitations.

(36) (a) "Municipality" means an incorporated town, city and county, or city, whether incorporated and governed under general act or special charter.

(b) "Municipal" pertains to a municipality.

(37) "Net revenues" or "net pledged revenues" means the gross pledged revenues remaining after the deduction of the "operation and maintenance expenses" as defined in this section.

(38) "Newspaper" means a newspaper printed in the English language at least once each calendar week.

(39) (a) "Operation and maintenance expenses", or any phrase of similar import, means all reasonable and necessary current expenses of the district, paid or accrued, of operating, maintaining, and repairing the facilities, including without limitation, at the district's option (except as by contract or otherwise limited by law):

(I) Engineering, auditing, reporting, legal, and other overhead expense of the district directly related to the administration, operation, and maintenance of the facilities;

(II) Property and liability insurance and fidelity bond premiums;

(III) Payments to pension, retirement, health, and hospitalization funds, and other insurance;

(IV) The reasonable charges of any paying agent, any copaying agent, and any other depositary bank pertaining to any project, any bonds or other district securities pertaining thereto, or otherwise relating to the facilities;

(V) Any taxes, assessments, excise taxes, or other charges which may be lawfully imposed on the district or its income or operations of the facilities under its control, or any privilege relating to the facilities or their operation;

(VI) The costs incurred by the district in the collection of any taxes, assessments, and pledged revenues, and in making refunds of any taxes, assessments, or pledged revenues lawfully due to others;

(VII) Expenses in connection with the issuance of district securities evidencing any loan to or other obligation of the district;

(VIII) The expenses and compensation of any trustee, receiver, or other fiduciary under this article or otherwise;

(IX) Contractual services and professional services, salaries, labor, and the cost of materials and supplies used for current operation, ordinary and current rentals of equipment, or other property; and

(X) All other administrative, general, and commercial expenses pertaining to the facilities.

(b) "Operation and maintenance expenses" does not include any allowance for depreciation or any amounts for capital replacements, renewals, major repairs, and maintenance items (or any combination thereof) of a type not recurring annually or at shorter intervals; nor does it include: The costs of extensions, enlargements, betterments, and other improvements (or any combination thereof), or any reserves therefor; any reserves for operation, maintenance, or repair of the facilities; any allowance for the redemption of any bond or other district security evidencing a loan or other obligation of the district, or the payment of any interest thereon, or any reserve therefor; any liabilities incurred in the acquisition or improvement of any properties comprising any project (or any combination thereof) or otherwise pertaining to the facilities, or otherwise; any other grounds of legal liability not based on contract.

(40) "Ordinance" means the formal instrument by the adoption of which a "governing body" of any "public body" as defined in this section takes formal legislative action, whether such instrument is in the form of an ordinance, resolution, or other type of document.

(41) (a) "Person" means a corporation, firm, other body corporate (including the federal government or any public body), partnership, association, or individual, and also includes an executor, administrator, trustee, receiver, or other representative appointed according to law.

(b) "Person" does not include the "urban district" as defined in this section.

(42) "Pledged revenues" or "revenues" means all or a portion of the gross pledged revenues. The designated term indicates a source of revenues and does not necessarily indicate all or any portion or other part of such revenues in the absence of further qualification.

(43) "Project" means such part of the facilities of the district as the board determines to acquire and authorize at one time.

(44) "Property" means personal property and real property, both improved and unimproved.

(45) (a) "Publication" or "publish" means three consecutive weekly publications in at least one newspaper having general circulation in the district.

(b) It is not necessary that an advertisement be made on the same day of the week in each of the three weeks, but not less than fourteen days, excluding the day of first publication but including the day of the last publication, shall intervene between the first publication and the last publication, and publication shall be complete on the date of the last publication.

(46) (a) "Public body" means the state of Colorado or any agency, instrumentality, or corporation thereof, or any county, municipality, corporate district, housing authority, urban renewal authority, other type of authority, the regents of the university of Colorado, the state board for community colleges and occupational education, or any other body corporate and politic and political subdivision of the state.

(b) "Public body" does not include the "federal government" nor the "urban district" as defined in this section.

(47) "Real property" means:

(a) Land, including land under water;

(b) Buildings, structures, fixtures, and improvements on land;

(c) Any property appurtenant to or used in connection with land; and

(d) Every estate, interest, privilege, leasehold, easement, license, franchise, right-of-way, and other right in land, legal or equitable, including, without limiting the generality of the foregoing, rights-of-way, terms for years, and liens, charges, or encumbrances by way of judgment, mortgage, or otherwise, and the indebtedness secured by such liens.

(48) "Revenues" means the "pledged revenues" as defined in this section.

(49) "Secretary" means the de jure or de facto secretary of the board and the urban district, or his successor in functions, if any.

(50) "Service charges" means the fees, rates, and other charges for the use of the facilities of the district, or for any service rendered by the district in the operation thereof, or otherwise pertaining thereto, as more specifically provided in section 32-11-306 and elsewhere in this article.

(51) "Special assessments" means "assessment" as defined in this section.

(52) "State" means the state of Colorado; and, where the context so indicates, "state" means the geographical area comprising the state of Colorado.

(53) "Taxes", "taxation", or "tax" means general (ad valorem) taxes.

(54) (a) "Taxpaying elector" and "elector" of a district have the meanings, respectively, as specified in section 32-1-103 for "taxpaying elector" and "eligible elector"; except that to qualify under this article as a taxpaying elector or as an elector of a district, a person must also be a resident of the district.

(b) A person who is obligated to pay taxes under a contract to purchase property in the district shall be considered as such an owner.

(c) The ownership of any property subject to the payment of a specific ownership tax on a motor vehicle or trailer or of any other excise or property tax other than general (ad valorem) taxes shall not constitute the ownership of property subject to taxation as provided in this article.

(55) (a) "Tract" means any lot or other parcel of land for assessment purposes, whether platted or unplatted, regardless of lot or land lines.

(b) Lots, plots, blocks, and other subdivisions may be designated in accordance with any recorded plat thereof; and all lands, platted and unplatted, shall be designated by a definite description, as provided in section 32-11-659.

(56) "Treasurer" means the de jure or de facto treasurer of the board and the urban district, or his successor in functions, if any.

(57) "Trust bank" means a "commercial bank" as defined in this section, which bank is authorized to exercise and is exercising trust powers, and also means any branch of the federal reserve bank.

(58) "Urban district" means "district" as defined in this section.

(59) "United States" means the United States of America.



§ 32-11-105. Construction

(1) This article, except where the context by clear implication otherwise requires, shall be construed as follows:

(a) Sections, subsections, paragraphs, and subparagraphs mentioned by number, letter, or otherwise correspond to the respective articles, sections, subsections, paragraphs, and subparagraphs of this article so numbered or otherwise so designated.

(b) The titles or headnotes applied to sections, subsections, paragraphs, and subparagraphs in this article are inserted only as a matter of convenience and ease in reference and in no way define, limit, or describe the scope or intent of any provision of this article.

(c) Figures may be used instead of words, and words may be used instead of figures, in all notices, proceedings, and other documents required by this article or otherwise pertaining hereto.

(d) No tract in an improvement district need be separately described except in the assessment roll.

(e) Any cost or estimated cost may be stated as a designated amount per front foot, or per square foot, or per other unit pertaining to the method of prorating costs and of computing assessments, or per lot of a given size and proportionate amounts for other lots, except in the case of assessments.



§ 32-11-106. Liberal construction

This article being necessary to secure and preserve the public health, safety, and general welfare, the rule of strict construction shall have no application to this article, but this article shall be liberally construed to effect the purposes and objects for which it is intended.



§ 32-11-107. Sufficiency of article

(1) This article, without reference to other statutes of the state, except as otherwise expressly provided in this article, shall constitute full authority for the exercise of powers granted in this article, including without limitation the financing of any project authorized in this article wholly or in part and the issuance of district securities to evidence such loans.

(2) No other act or law with regard to the authorization or issuance of securities or the exercise of any other power granted in this article that provides for an election, requires an approval, or in any way impedes or restricts the carrying out of the acts authorized in this article to be done shall be construed as applying to any proceedings taken under this article or acts done pursuant to this article, except as otherwise provided in this article.

(3) The provisions of no other law, either general, special, or local, except as provided in this article, shall apply to the doing of the things authorized to be done in this article; and no public body shall have authority or jurisdiction over the doing of any of the acts authorized in this article to be done, except as otherwise provided in this article.

(4) No notice, consent, or approval by any public body or officer thereof shall be required as a prerequisite to the sale or issuance of any district securities or the making of any contract or the exercise of any other power under this article, except as provided in this article.

(5) The powers conferred by this article shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this article shall not affect the powers conferred by, any other law.

(6) No part of this article shall repeal or affect any other law or part thereof, the intent of this article being that it shall provide a separate method of accomplishing its objectives and not an exclusive one; and this article shall not be construed as repealing, amending, or changing any such other law.






Part 2 - Administration

§ 32-11-201. Creation of district

There is hereby created a district to be known and designated as the "Urban Drainage and Flood Control District".



§ 32-11-202. Boundaries of district

The area comprising the district consists of the lands located in the city and county of Denver, in the city and county of Broomfield, and in the counties of Adams, Arapahoe, Boulder, Douglas, and Jefferson within the boundaries of the district, described as follows:

Beginning at the southwest corner of Section 26, T.2 N., R.71 W.; thence easterly along the south line of Section 26, T.2 N., R.71 W. and along the south line of Section 25, T.2 N., R.71 W., a distance of 2 miles to the southeast corner of said Section 25, T.2 N., R.71 W., being the northwest corner of Section 31, T.2 N., R.70 W.; thence southerly along the west line of said Section 31, T.2 N., R.70 W., a distance of 1 mile, more or less, to the southwest corner of said Section 31, T.2 N., R.70 W.; thence easterly, along the south line of said Section 31, T.2 N., R.70 W., and along the south line of Sections 32, 33, and 34 of T.2 N., R.70 W., a distance of 4 miles, more or less, to the southeast corner of said Section 34, T.2 N., R.70 W.; thence northerly along the east line of said Section 34, T.2 N., R.70 W., a distance of 0.5 miles, more or less, to the east 1/4 corner of said Section 34, T.2 N., R.70 W.; thence easterly along the center section line of Section 35, T.2 N., R.70 W., a distance of 1.0 mile, more or less, to the east 1/4 corner of said Section 35, T.2 N., R.70 W.; thence southerly along the east line of said Section 35, T.2 N., R.70 W., a distance of 0.5 miles, more or less, to the southeast corner of said Section 35, T.2 N., R.70 W.; thence easterly along the south line of Section 36, T.2 N., R.70 W., a distance of 1 mile, more or less, to the southeast corner of said Section 36, T.2 N., R.70 W.; thence northerly along the east line of said Section 36, T.2 N., R.70 W., a distance of 0.5 miles, more or less, to the east 1/4 corner of said Section 36, T.2 N., R.70 W.; thence easterly along the center section line of Section 31, T.2 N., R.69 W., a distance of 1 mile, more or less, to the east 1/4 corner of said Section 31, T.2 N., R.69 W.; thence northerly along the east line of said Section 31, T.2 N., R.69 W., a distance of 0.5 miles, more or less, to the northeast corner of said Section 31, T.2 N., R.69 W.; thence easterly along the south line of Sections 29 and 28, T.2 N., R.69 W., and along a portion of the south line of Section 27, T.2 N., R.69 W., a distance of 2.5 miles, more or less, to the south 1/4 corner of said Section 27, T.2 N., R.69 W.; thence northerly along the center section line of Section 27, T.2 N., R.69 W., and along the center section line of Section 22, T.2 N., R.69 W., a distance of 2 miles, more or less, to the north 1/4 corner of said Section 22, T.2 N., R.69 W.; thence easterly along the north line of said Section 22, T.2 N., R.69 W., and along the north line of Sections 23 and 24, T.2 N., R.69 W., a distance of 2.5 miles, more or less, to the northeast corner of Section 24, T.2 N., R.69 W.; thence southerly along the east line of Sections 24, 25, and 36 of T.2 N., R.69 W., and continuing southerly along the east line of Sections 1, 12, 13, 24, 25, and 36 of T.1 N., R.69 W., a distance of 9 miles, more or less, to the southeast corner of said Section 36, T.1 N., R.69 W., said corner being also the southwest corner of Section 31, T.1 N., R.68 W.; thence easterly along the south line of said Section 31, T.1 N., R.68 W., and along the south line of Sections 32, 33, 34, 35, and 36 of T.1 N., R.68 W., and continuing easterly along the south line of Sections 31, 32, 33, 34, 35, and 36 of T.1 N., R.67 W., and continuing easterly along the south line of Sections 31, 32, 33, 34, 35, and 36 of T.1 N., R.66 W., and continuing easterly along the south line of Sections 31, 32, 33, 34, 35, and 36 of T.1 N., R.65 W., and continuing easterly along the south line of Sections 31, 32, 33, 34, 35, and 36 of T.1 N., R.64 W., a distance of 30 miles, more or less, to the southeast corner of said Section 36, T.1 N., R.64 W., said corner being also the northeast corner of Section 1, T.1 S., R.64 W.; thence southerly along the east line of Section 1, T.1 S., R.64 W., and continuing southerly along the east line of Sections 12, 13, 24, 25, and 36 of T.1 S., R.64 W., and continuing southerly along the east line of Sections 1, 12, 13, 24, 25 and 36 of T.2 S., R.64 W., and continuing southerly along the east line of Sections 1, 12, 13, 24, 25, and 36 of T.3 S., R.64 W., and continuing southerly along the east line of Sections 1, 12, 13, 24, 25, and 36 of T.4 S., R.64 W., and continuing southerly along the east line of Sections 1, 12, 13, 24, 25, and 36 of T.5 S., R.64 W., a distance of 30 miles, more or less, to the southeast corner of Section 36, T.5 S., R.64 W.; thence westerly along the south line of said Section 36, T.5 S., R.64 W., and continuing westerly along the south line of Sections 35, 34, 33, 32, and 31, T.5 S., R.64 W., and continuing westerly along the south line of Sections 36, 35, and 34, T.5 S., R.65 W., a distance of 9 miles, more or less, to the southwest corner of Section 34, T.5 S., R.65 W., said corner being also the northeast corner of Section 4, T.6 S., R.65 W.; thence southerly along the east line of said Section 4, T.6 S., R.65 W., and continuing southerly along the east line of Sections 9, 16, 21, 28, and 33, T.6 S., R.65 W., and continuing southerly along the east line of Sections 4, 9, and 16, T.7 S., R.65 W., a distance of 9 miles, more or less, to the southeast corner of Section 16, T.7 S., R.65 W.; thence westerly along the south line of Section 16 and along the south line of Sections 17 and 18, T.7 S., R.65 W., and continuing westerly along the south line of Sections 13, 14, 15, 16, 17, and 18, T.7 S., R.66 W., and continuing westerly along the south line of Sections 13, 14, 15, 16, and 17, T.7 S., R.67 W., a distance of 14 miles, more or less, to the southwest corner of Section 17, T.7 S., R.67 W., said corner also being the northeast corner of Section 19, T.7 S., R.67 W.; thence southerly along the east line of Section 19, T.7 S., R.67 W., and continuing south along the east line of Section 30, T.7 S., R.67 W., a distance of 2 miles, more or less, to the southeast corner of Section 30, T.7 S., R.67 W.; thence westerly along the south line of Section 30, T.7 S., R.67 W., and continuing westerly along the south line of Sections 25, 26, 27, 28, 29, and 30, T.7 S., R.68 W., and continuing along the south line of Sections 25 and 26, T.7 S., R.69 W., a distance of 9 miles, more or less, to the southwest corner of Section 26, T.7 S., R.69 W.; thence northerly along the west line of said Section 26, and along the west line of Sections 23, 14, 11, and 2, T.7 S., R.69 W., a distance of 5 miles, more or less, to the northwest corner of Section 2, T.7 S., R.69 W., said corner being also the northeast corner of Section 3, T.7 S., R.69 W.; thence westerly along the north line of said Section 3 and along the north line of Sections 4, 5, and 6, T.7 S., R.69 W., and continuing westerly along the north line of Section 1, T.7 S., R.70 W., a distance of 5 miles, more or less, to the northwest corner of Section 1, T.7 S., R.70 W., said corner being also the southwest corner of Section 36, T.6 S., R.70 W.; thence northerly along the west line of said Section 36 and along the west line of Sections 25, 24, 13, 12, and 1 of T.6 S., R.70 W., and continuing easterly along the north line of said Section 1 to the southwest corner of Section 36, T.5 S., R.70 W., and along the west line of Sections 36 and 25, T.5 S., R.70 W., a distance of 8 miles, more or less, to the northwest corner of Section 25, T.5 S., R.70 W., said corner being also the northeast corner of Section 26, T.5 S., R.70 W.; thence westerly along the north line of said Section 26, and westerly along the north line of Sections 27, 28, 29, and 30, a distance of 5 miles, more or less, to the northwest corner of Section 30, T.5 S., R.70 W., said corner being also the southwest corner of Section 19, T.5 S., R.70 W.; thence northerly along the west line of said Section 19, and along the west line of Sections 18, 7, and 6 of T.5 S., R.70 W., and along the west line of Sections 31, 30, 19, 18, 7, and 6 of T.4 S., R.70 W., and continuing northerly along the west line of Sections 31, 30, 19, 18, 7, and 6 of T.3 S., R.70 W., and continuing northerly along the west line of Sections 31, 30, 19, 18, 7, and 6 of T.2 S., R.70 W., and continuing northerly along the west line of Sections 31 and 30 of T.1 S., R.70 W., a distance of 24 miles, more or less, to the northwest corner of Section 30, T.1 S., R.70 W., said corner being also the southeast corner of Section 24, T.1 S., R.71 W.; thence westerly along the south line of said Section 24 and along the south line of Section 23, a distance of 2.5 miles, more or less, to the southwest corner of Section 23, T.1 S., R.71 W.; thence northerly along the west line of said Section 23 and along the west line of Sections 14, 11, and 2 of T.1 S., R.71 W., and continuing easterly along the south line of Section 34 to the southwest corner of Section 35 of T.1 N., R.71 W., and continuing northerly along the west line of Sections 35, 26, 23, 14, 11, and 2 of T.1 N., R.71 W., and continuing northerly along the west line of Section 35, T.2 N., R.71 W., a distance of 11 miles, more or less, to the southwest corner of Section 26, T.2 N., R.71 W., said corner being the point of beginning; and the described area containing 1208 sections, more or less.



§ 32-11-203. Board of directors

(1) All powers, rights, privileges, and duties vested in or imposed upon the urban district shall be exercised and performed by and through a local legislative body designated as the board of directors.

(2) The board of directors of the district may create an executive committee of the board and may delegate and redelegate to such committee such power to act on behalf of the district as the board may determine by resolution.

(3) The exercise of all executive, administrative, and ministerial powers may be delegated and redelegated by the board to officials and employees of the district.

(4) The board shall consist of sixteen directors.

(5) (a) Except for the initial appointments of directors, or for any director chosen to fill any unexpired term, and except as otherwise provided in section 32-11-204 (1) and (5.5), the term of each director shall commence on February 1 of a designated year as provided in this article and shall be for two years.

(b) Each director shall be chosen to serve such a two-year term ending on the last day of January of such a year; and each director whose term so ends and otherwise remains qualified to serve as a director shall serve until his successor has been duly chosen and qualified.

(6) The board of directors shall institute and maintain a systematic and uniform program of preventive maintenance in the district, which program shall be administered by said board of directors and not by local governments.



§ 32-11-204. Regular appointments

(1) The mayor of the city and county of Denver or the deputy mayor shall be ex officio a director.

(2) Except as otherwise provided in this article, the other directors shall be chosen as provided in this section.

(3) (a) Two directors shall be appointed to the board by the city council of the city and county of Denver after the second Tuesday in January in each odd-numbered year and by the twentieth day of January in such year. One director shall be appointed to the board by such city council during such part of January in each even-numbered year.

(b) Each director appointed pursuant to this subsection (3) shall be a member of such city council and shall remain as such during his term of office as director.

(4) (a) A director shall be appointed to the board by the board of county commissioners of each of the counties of Adams and Boulder and by the city council of the city and county of Broomfield after the second Tuesday in January in each odd-numbered year and by the twentieth day of January in such year; except that, in 2001, the city council of the city and county of Broomfield shall appoint a director after November 15, 2001. A director shall be appointed to the board by the board of county commissioners of each of the counties of Arapahoe, Douglas, and Jefferson during such part of January in each even-numbered year.

(b) Each director appointed pursuant to this subsection (4) shall be a member of the board of county commissioners appointing him to be a director and shall remain as such during his term of office as director.

(5) (a) A director shall be appointed to the board by the governor from each of the counties of Arapahoe and Jefferson after the second Tuesday in January in each odd-numbered year and by the twentieth day of January in such year. A director shall be appointed to the board by the governor from each of the counties of Adams and Boulder during such part of January in each even-numbered year.

(b) Each director appointed pursuant to this subsection (5) shall be an executive officer of a municipality with a population of one hundred thousand or less, as determined by the latest Denver regional council of governments' estimate, which is located wholly or in part in the county from which he is appointed, shall be a resident of such county, and shall remain as such an executive officer and such a county resident during his term of office as director.

(5.5) The mayor or the mayor pro tem of any city located within the district and having a population in excess of one hundred thousand, as determined by the latest Denver regional council of governments' estimate, shall be ex officio a director.

(6) (a) On or after the twenty-first day of January of each year but on or before the last day of January in such year, a director shall be appointed to the board by such board, including as members thereof for the purposes of this subsection (6) each director newly appointed in such month to the board as provided in subsections (3) to (5) of this section, and including each incumbent director whose regular term of office does not end on the last day of such month, but excluding each incumbent director whose regular term of office ends on the last day of such month.

(b) Each director appointed pursuant to this subsection (6) shall be a professional engineer licensed by the state, an elector of the district, and not an officer in the regular employment of any public body. Each such director shall remain so qualified during his or her term of office as director.

(c) No director appointed pursuant to this subsection (6) shall be deemed to be in the regular employment of such a public body designated in paragraph (b) of this subsection (6) merely because the director or an engineering firm of which he is a member or with which he is otherwise associated is engaged as an independent contractor by the public body.

(d) For the purposes of this subsection (6), a quorum of the board shall constitute a majority of the body composed of the mayor of the city and county of Denver or the deputy mayor and such other directors authorized to appoint such remaining director as provided in paragraph (a) of this subsection (6). Each such appointment shall be by motion adopted by a majority of such directors, including the mayor or the deputy mayor, constituting a quorum.

(e) The secretary of the board shall give at least five days' mailed notice of a special or regular meeting designated by the board for considering each such appointment. Such notice shall be addressed to each such director authorized to make such a remaining appointment at the mailing address designated by him in the records of the district.

(7) Each appointing authority designated in subsections (3) to (6) of this section shall cause each newly appointed director, each other appointing authority, the mayor of the city and county of Denver or the deputy mayor, and the secretary of the board to be notified forthwith of each such appointment.

(8) If any appointing authority designated in subsections (3) to (6) of this section fails to appoint any director to the board as therein provided and to cause notification of such appointment to be given pursuant to subsection (7) of this section, at the time, subject to the limitations, and otherwise as provided in said subsections (3) to (6), the governor forthwith shall make such appointment and shall cause notice thereof to be given as provided in said subsections (3) to (6) for the appointing authority.

(9) Except as otherwise provided in this article, any incumbent may be reappointed as a director to the board.



§ 32-11-205. Filling vacancies

Upon a vacancy occurring in the board by reason of a director's death, resignation, termination of office as a city council member, county commissioner, or executive officer, or failure to remain a professional engineer licensed by the state who is an elector of the district, and is not an officer or in the regular employment of any public body, as the case may be, in contravention of any provision in section 32-11-204 (3) to (6), or for any other reason, the vacancy for the unexpired term of office of such director, upon the creation of such vacancy, shall be filled by the authority appointing him or her by the appointment forthwith of a successor director to serve for such unexpired term in the manner provided for such appointing authority in section 32-11-204 for regular appointments, except as otherwise provided in this section.



§ 32-11-206. Organizational meetings

(1) Except for the first board, each board shall meet on the first business day (excluding each Saturday, Sunday, and holiday) in February in each year at a regular place of meeting of the board within the district for the qualification of new directors and for the selection of new officers.

(2) Each director, before entering upon his official duties, shall take and subscribe an oath or affirmation before an officer authorized to administer oaths that he will support the constitution of the United States and the constitution and laws of the state, and that he will faithfully and impartially discharge the duties of his office to the best of his ability, which oath or affirmation shall be filed in the office of the secretary of state.



§ 32-11-207. Fidelity bonds

(1) Each director shall, before entering upon his official duties, give a fidelity bond to the district in the sum of ten thousand dollars with good and sufficient surety to be approved by the governor, conditioned for the faithful performance of all of the duties of his office, without fraud, deceit, or oppression, and conditioned for the accounting for all moneys and property coming into his hands, and the prompt and faithful payment of all moneys and the delivery of all property coming into his custody or control belonging to the district to his successors in office.

(2) Premiums on all fidelity bonds provided for in this section shall be paid by the district, and all such bonds shall be kept on file in the office of the secretary of state.



§ 32-11-208. Board's administrative powers

(1) The board, on behalf and in the name of the district, has the following powers:

(a) To fix the time and place at which its regular meetings shall be held within the district and to provide for the calling and holding of special meetings;

(b) To adopt and amend or otherwise modify bylaws and rules of procedure;

(c) To select one director as chairman of the board and of the district and another director as chairman pro tem of the board and of the district, and to choose a secretary and a treasurer of the board and of the district, each of which two positions may be filled by a person who is, or is not, a director, and both of which positions may be filled by one person;

(d) To prescribe by resolution a system of business administration, and to create all necessary offices, and to establish and reestablish the powers, duties, and compensation of all officers, agents, and employees and other persons contracting with the district subject to the provisions of section 32-11-212; but, except as may be otherwise therein provided, such compensation shall be established at prevailing rates of pay for equivalent services.



§ 32-11-209. Additional administrative powers

(1) The board also has the following powers for the district:

(a) To require and fix the amount of all official fidelity and completion bonds as may be necessary in the opinion of the board for the protection of the funds and property of the district, subject to the provisions of section 32-11-207;

(b) To prescribe a method of auditing and allowing or rejecting claims and demands, except as provided in section 32-11-801 and elsewhere in this article;

(c) To provide a method for the letting of contracts on a fair and competitive basis for the construction of works, the facilities, or any project, or any interest therein, or the performance or furnishing of labor, materials, or supplies as required in this article and to require a contractor's bond in the manner required of a school board and a school district in sections 38-26-101 and 38-26-105 to 38-26-107, C.R.S., as from time to time amended;

(d) To designate an official newspaper published in the district and to publish any notice or other instrument in any additional newspaper when the board deems it necessary to do so;

(e) To make and pass resolutions and orders on behalf of the district, not repugnant to the provisions of this article, necessary or proper for the government and management of the affairs of the district, for the execution of the powers vested in the district, and for carrying into effect the provisions of this article;

(f) To appoint, by written resolution, one or more persons to act as custodians of the moneys of the district for purposes of depositing such moneys in any depository authorized in section 24-75-603, C.R.S. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires.



§ 32-11-210. Records of board

(1) On all resolutions and orders, the roll shall be called, and the ayes and noes shall be recorded. All resolutions and orders, as soon as may be after their passage, shall be recorded in a book kept for that purpose and be authenticated by the signature of the presiding officer of the board and the secretary.

(2) Every legislative act of the board of a general or permanent nature shall be by resolution.

(3) The book of resolutions and orders shall be a public record. A record shall also be made of all other proceedings of the board, minutes of the meetings, certificates, contracts, bonds given by officers, employees, and any other agents of the district, and all corporate acts, which record shall also be a public record.

(4) The treasurer shall keep strict and accurate accounts of all moneys received by and disbursed for and on behalf of the district in a permanent record, which also shall be a public record.

(5) Any permanent record of the district shall be open for inspection by any elector thereof, by any other interested person, or by any representative of the federal government or any public body.

(6) All records are subject to audit as provided by law for political subdivisions of the state.



§ 32-11-211. Meetings of board

(1) All meetings of the board shall be held within the district and shall be open to the public.

(2) No business of the board shall be transacted except at a regular or special meeting at which a quorum consisting of at least a majority of the total membership of the board is present.

(3) Any action of the board shall require the affirmative vote of a majority of the directors present and voting except as otherwise provided in this article.

(4) A smaller number of directors than a quorum may adjourn from time to time and may compel the attendance of absent members in such manner and under such penalties as the board may provide.



§ 32-11-212. Compensation of directors

(1) (a) (I) For directors serving a term of office commencing prior to April 24, 1996, each director shall receive as compensation for the director's services a sum, not in excess of two hundred forty dollars per annum, which shall be set by the board on a regular or special meeting basis, but a director shall not be compensated for any meeting that the director fails to attend.

(II) For directors serving a term of office commencing on or after April 24, 1996, each director shall receive as compensation for the director's services a sum, not in excess of one thousand two hundred dollars per annum, which shall be set by the board on a regular or special meeting basis and which shall not exceed seventy-five dollars per meeting attended. A director shall not be compensated for any meeting that the director fails to attend.

(b) For the purposes of this subsection (1), attendance by an alternate, when authorized in this article, shall be considered as attendance by the director.

(c) If an alternate attends a meeting on behalf of a director, the alternate shall receive compensation not less than that established for directors.

(2) No director shall receive any compensation as an officer, engineer, attorney, employee, or other agent of the district.

(3) The board may authorize the reimbursement of any director for expenses incurred and pertaining to the activities of the district.



§ 32-11-213. Conflicts in interest prohibited

(1) No director, officer, employee, or agent of the district shall be interested in any contract or transaction with the district, except in his official representative capacity or as is provided in his contract of employment with the district, subject to the provisions of section 32-11-212.

(2) Neither the holding of any office or employment in the government of any public body or of the federal government nor the owning of any property within the state, within or without the district, shall be deemed a disqualification for membership on the board or employment by the district or a disqualification for compensation for services as a director or as an officer, employee, or agent of the district, except as provided in section 32-11-212 and elsewhere in this article.



§ 32-11-214. Authorization of facilities

(1) The district, acting by and through the board, may acquire, improve, equip, relocate, maintain, and operate the facilities, any project, or any part thereof for the benefit of the district and the inhabitants thereof, after the board has made such preliminary studies and otherwise taken such action as it determines to be necessary or desirable as preliminaries thereto.

(2) When a comprehensive program for the acquisition of facilities for the district satisfactory to the board is available, such program shall be tentatively adopted. The program need only describe the proposed facilities in general terms and not in detail.

(3) A public hearing on the proposed program shall be scheduled, and notice of the hearing shall be given by publication. After the hearing and any adjournments thereof which may be ordered, the board may either require changes to be made in the program as the board considers desirable, or the board may approve the program as prepared.

(4) If any substantial changes to the comprehensive program are ordered at any time, in the original acquisition of the facilities or in any improvement thereto, or otherwise, a further hearing shall be held pursuant to notice which shall be given by publication.

(5) Such a comprehensive program may consist of one project or of more than one project. A public hearing need not be held on each such project if it implements such a comprehensive program on which a public hearing has been held.



§ 32-11-215. Implementing powers

The board, in connection with the facilities of the district and any project, may from time to time condemn, otherwise acquire, improve, equip, operate, maintain, and dispose of property within or without or both within and without the district.



§ 32-11-216. Additional powers of district

(1) The district has the following powers:

(a) To have duties, privileges, immunities, rights, liabilities, and disabilities pertaining to a body corporate and politic and constituting a municipal corporation and political subdivision of the state established as an instrumentality exercising public and essential governmental and proprietary functions to provide for the public health, safety, and general welfare; but, the district shall not have the power to construct, condemn, purchase, acquire, lease, add to, maintain, or conduct and operate a water works to provide domestic, municipal, and industrial water to urban areas;

(b) To have perpetual existence and succession;

(c) To adopt, have, and use a corporate seal and to alter the same at pleasure;

(d) To sue and to be sued and to be a party to suits, actions, and proceedings;

(e) To commence, maintain, intervene in, defend, compromise, terminate by settlement or otherwise, and otherwise participate in and assume the cost and expense of any and all actions and proceedings begun and pertaining to the district, its board, its officers, agents, or employees or any of the district's powers, duties, privileges, immunities, rights, liabilities and disabilities, the facilities or any project of the district, or any property of the district;

(f) To enter into contracts and agreements, including but not limited to contracts with the federal government, the state, and any other public body;

(g) To trade, exchange, purchase, condemn, and otherwise acquire, operate, maintain, and dispose of real property and personal property, including interests therein, either within or without or both within and without the territorial limits of the district.



§ 32-11-217. Financial powers of district

(1) The district also has the following powers:

(a) To borrow money and to issue district securities evidencing any loan to or amount due by the district, to provide for and secure the payment of any district securities and the rights of the holders thereof, and to purchase, hold, and dispose of district securities, as provided in this article;

(b) To fund or refund any loan or obligation of the district, and to issue funding or refunding securities to evidence such loan or obligation without any election, except as provided in this article;

(c) (I) To levy and cause to be collected taxes on and against all taxable property within the district; except that any levy, except as provided in subparagraph (II) of this paragraph (c), in excess of one mill shall require the favorable vote of a majority of the electors of the district voting on the question, subject to the limitations provided in paragraph (d) of this subsection (1), by certifying, in accordance with the schedule prescribed by section 39-5-128, C.R.S., in each year in which the board determines to levy taxes, to the body having authority to levy taxes within each county wherein the district has any territory, the rate so fixed, with directions that, at the time and in the manner required by law for levying taxes for other purposes, such body having authority to levy taxes shall levy such taxes upon the valuation for assessment of all taxable property within the district, in addition to such other taxes as may be levied by such body, as provided in this section. Not more than one-tenth of a mill shall be used for engineering and operations of the district, not more than four-tenths of a mill shall be used for capital construction, and not more than four-tenths of a mill shall be used for maintenance and preservation of floodways and floodplains.

(I.5) In addition to the financial powers and limitations set forth in subparagraph (I) of this paragraph (c) and notwithstanding the limitations set forth in paragraph (d) of this subsection (1), the district shall have the power to levy and cause to be collected an additional tax not to exceed one-tenth of a mill upon the valuation for assessment of all taxable property within those portions of Adams, Arapahoe, Denver, Douglas, and Jefferson counties lying within the district. The additional tax shall be collected in the manner set forth in subparagraph (I) of this paragraph (c). The funds derived from such levy shall be used for the maintenance of and any improvements on that portion of the South Platte river which lies within the district.

(II) No levy authorized by this article for the payment of the principal of, any prior redemption premiums due in connection with, or the interest on any bonds or other securities issued under this article, whether general obligations or special obligations, shall be subject to the election requirements of subparagraph (I) of this paragraph (c), but all such levies shall be subject to the limitations provided in paragraph (d) of this subsection (1).

(d) To levy taxes for any fiscal year without limitation as to rate or amount for the payment of any debt of the district authorized at an election as provided in this article, except as otherwise provided by sections 32-11-564 and 32-11-566, in accordance with section 32-11-533, and evidenced by the district's interim debentures, bonds, or other contract constituting a general obligation of the district, for a term exceeding one year, and between the district and the federal government or any public body (or any combination thereof), as provided in this section, but otherwise to levy taxes for any fiscal year subject to the following limitations:

(e) To fix, from time to time increase or decrease, collect, and cause to be collected rates, fees, and other service charges pertaining to the facilities of the district, including without limitation minimum charges and charges for availability of the facilities or services relating thereto; to pledge such revenues for the payment of district securities; and to enforce the collection of such revenues by civil action or by any other means provided by law;

(f) To levy, collect, and cause to be collected assessments fixed against specially benefited real property in any improvement district within the urban district as provided in this article;

(g) To deposit any moneys of the district in any depository authorized in section 24-75-603, C.R.S.;

(h) To invest and reinvest any surplus money in the district's treasury, including such moneys in a sinking or reserve fund established for the purpose of retiring any district securities, not required for the immediate necessities of the district in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., by direct purchase of any issue of such securities, or part thereof, at the original sale of the same, or by the subsequent purchase of such securities, except as otherwise provided in section 32-11-520 or elsewhere in this article;

(i) To redeem at maturity and to sell from time to time such securities thus purchased and held, so that the proceeds may be applied to the purposes for which the money with which such securities were originally purchased was placed in the treasury of the district;

(j) To reinvest the proceeds of any such sale in securities as provided in paragraph (h) of this subsection (1) and otherwise in this article.



§ 32-11-218. Miscellaneous powers

(1) The district also has the following powers:

(a) To hire and retain officers, agents, employees, engineers, attorneys, and any other persons, permanent or temporary, necessary or desirable to effect the purposes of this article, to defray any expenses incurred thereby in connection with the district, and to acquire office space, equipment, services, supplies, fire and extended coverage insurance, use and occupancy insurance, workers' compensation insurance, property damage insurance, public liability insurance for the district and its officers, agents, and employees, and other types of insurance, as the board may determine; but, no provision in this article authorizing the acquisition of insurance shall be construed as waiving any immunity of the district or any director, officer, or agent thereof otherwise existing under the laws of the state;

(b) To pay or otherwise to defray the cost of a project;

(c) To pay or otherwise to defray and to contract so to pay or defray, for any term not exceeding fifty years, without an election, except as otherwise provided in this article, the principal of, any interest on, and any other charges pertaining to any securities or other obligations of the federal government, any public body, or other person incurred in connection with any property thereof subsequently acquired by the district and relating to its facilities;

(d) To establish, operate, and maintain facilities within the district across or along any public street, highway, bridge, viaduct, or other public right-of-way, or in, upon, under, or over any vacant public lands, which public lands are or may become the property of a public body, without first obtaining a franchise from the public body having jurisdiction over the same; but the district shall cooperate with any public body having such jurisdiction, shall promptly restore any such street, highway, bridge, viaduct, or other public right-of-way to its former state of usefulness as nearly as may be, and shall not use the same in such manner as permanently to impair completely or unnecessarily the usefulness thereof;

(e) To adopt, amend, repeal, enforce, and otherwise administer such reasonable resolutions, rules, regulations, and orders as the district deems necessary or convenient for the operation, maintenance, management, government, and use of the district's facilities and any other drainage and flood control facilities under its control, whether situated within or without or both within and without the territorial limits of the district;

(f) (I) To adopt, amend, repeal, enforce, and otherwise administer under the police power such reasonable flood-plain zoning resolutions, rules, regulations, and orders pertaining to properties within the district of any public body or other person (other than the federal government) reasonably affecting the collection, channeling, impounding, or disposition of rainfall, other surface and subsurface drainage, and storm and flood waters (or any combination thereof), including without limitation variances in the event of any practical difficulties or unnecessary hardship and exceptions in the event of appropriate factors, as the board may from time to time deem necessary or convenient. In the event of any conflict between any flood-plain zoning regulation adopted under this section and any flood-plain zoning regulation adopted by any other public body, the more restrictive regulation shall control.

(II) No such resolution, rule, regulation, or order shall be adopted or amended except by action of the board on the behalf and in the name of the district after a public hearing thereon is held by the board, in connection with which any public body owning drainage and flood control facilities in the area involved or otherwise exercising powers affecting drainage and flood control therein and other persons of interest have an opportunity to be heard, after mailed notice of the hearing is given by the secretary to each such public body and after notice of such hearing is given by publication by the secretary to persons of interest, both known and unknown.



§ 32-11-219. Cooperative powers

(1) Subject to the provisions of sections 32-11-533 and 32-11-534, the district also has the following powers:

(a) To accept contributions or loans from the federal government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance, and operation of any enterprise in which the district is authorized to engage, and to enter into contracts and cooperate with, and accept cooperation from, the federal government in the planning, acquisition, improvement, equipment, maintenance, and operation, and in financing the planning, acquisition, improvement, equipment, maintenance, and operation of any such enterprise in accordance with any legislation which congress may adopt, under which aid, assistance, and cooperation may be furnished by the federal government in the planning, acquisition, improvement, equipment, maintenance, and operation, or in financing the planning, acquisition, improvement, equipment, maintenance, and operation of any such enterprise, including without limitation costs of engineering, architectural, and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures, and other action preliminary to the acquisition, improvement, or equipment of any project, and to do all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal legislation;

(b) To enter without any election into joint operating or service contracts and agreements; acquisition, improvement, equipment, or disposal contracts; or other arrangements for any term not exceeding fifty years with the federal government and any public body (or any combination thereof), concerning the facilities and any project or property pertaining thereto, whether acquired by the district, by the federal government, or by any public body; and to accept grants and contributions from the federal government, any public body, or any other person in connection therewith;

(c) To enter into and perform without any election, when determined by the board to be in the public interest, contracts and agreements, for any term not exceeding fifty years, with the federal government, any public body, or any other person for the provision and operation by the district of any drainage and flood control facilities pertaining to such facilities of the district or any project relating thereto and the payment periodically thereby to the district of amounts at least sufficient, if any, in the determination of the board, to compensate the district for the cost of providing, operating, and maintaining such facilities serving the federal government, such public body, or such other person, or otherwise;

(d) To enter into and perform without any election contracts and agreements with the federal government, any public body, or any other person for or concerning the planning, construction, lease or other acquisition, improvement, equipment, operation, maintenance, disposal, and the financing of any property pertaining to the facilities of the district or to any project of the district, including but not necessarily limited to any contract or agreement for any term not exceeding fifty years;

(e) To cooperate with and act in conjunction with the federal government or any of its engineers, officers, boards, commissions, or departments, or with the state or any of its engineers, officers, boards, commissions, or departments, or with any other public body or any other person in the acquisition, improvement, or equipment of any facilities or any project authorized for the district or for any other works, acts, or purposes provided for in this article, and to adopt and carry out any definite plan or system of work for any such purpose;

(f) To cooperate with the federal government or any public body by an agreement therewith by which the district may:

(I) Acquire and provide, without cost to the cooperating entity, the land, easements, and rights-of-way necessary for the acquisition, improvement, or equipment of any project;

(II) Hold the cooperating entity free from and save it harmless from any claim for damages arising from the acquisition, improvement, equipment, maintenance, and operation of any facilities;

(III) Maintain and operate any facilities in accordance with regulations prescribed by the cooperating entity;

(IV) Establish and enforce regulations, if any, concerning the facilities and satisfactory to the cooperating entity;

(g) To provide by any contract for any term not exceeding fifty years, or otherwise, without an election:

(I) For the joint use of personnel, equipment, and facilities of the district and any public body, including without limitation public buildings constructed by or under the supervision of the board or the governing body of the public body concerned, upon such terms and agreements and within such areas within the district as may be determined, for the promotion and protection of health, comfort, safety, life, welfare, and property of the inhabitants of the district and any such public body and any other persons of interest;

(II) For the joint employment of clerks, stenographers, and other employees pertaining to the facilities or any project established in the district, upon such terms and conditions as may be determined for the equitable apportionment of the expenses resulting therefrom.

(2) The board shall provide for comprehensive planning and, where possible, coordinate operations with all regional special purpose districts, regional multipurpose public agencies, and regional planning commissions and any political subdivision that is multijurisdictional in nature and functions wholly or partly within the urban district.

(3) If a single multipurpose service authority is subsequently created in the Denver metropolitan area, the powers, functions, and facilities of the district created by this article shall be transferred to such service authority; except that the general assembly may provide for the transfer to other political subdivisions of any facilities outside the boundaries of such service authority.

(4) The board, wherever and however possible and feasible, shall promote and cooperate with park and recreation districts, municipalities, and other governmental agencies for the development and use of drainageways for recreational and park purposes.



§ 32-11-220. Other supplemental powers

(1) The district also has the following powers:

(a) To enter upon any land to make surveys, borings, soundings, and examinations for the purpose of the district, and to locate the necessary works of any project and any roadways and other rights-of-way pertaining to any project authorized in this article; to acquire all property necessary or convenient for the acquisition, improvement, or equipment of such works, including works constructed and being constructed by private owners, and all necessary appurtenances; and also, where necessary or convenient to such end, and for such purposes and uses, to acquire and hold the stock of corporations, domestic or foreign, owning facilities, franchises, concessions, or rights pertaining to facilities or any project of the district;

(b) To acquire property by agreement, condemnation, or otherwise, and if any street, road, highway, railroad, canal, ditch, or other property subject or devoted to public use becomes subject to interference by reason of the construction or proposed construction of any works of the district, the right to interfere with such property, whether it be publicly or privately owned; but:

(I) If such right is acquired by condemnation proceedings, and if the court finds that public necessity or convenience requires, the judgment may direct the district to relocate such street, road, highway, railroad, canal, ditch, or other property in accordance with the plans prescribed by the court;

(II) If, by such judgment or agreement, the district is required to relocate any such street, road, highway, railroad, canal, ditch, or other property subject or devoted to public use, the board has the power to acquire in the name of the district, by agreement or condemnation, all rights-of-way and other property necessary or proper for compliance with the agreement or judgment of condemnation, and thereafter to make such conveyance of such relocated street, road, highway, railroad, canal, ditch, or other property as may be proper to comply with the agreement or judgment;

(c) To carry on technical and other investigations of all kinds, make measurements, collect data, and make analyses, studies, and inspections pertaining to the facilities and any project, both within and without the district;

(d) To make and keep records in connection with the facilities and any project or otherwise concerning the district;

(e) To arbitrate any differences arising in connection with the facilities and any project or otherwise concerning the district;

(f) To have the management, control, and supervision of all business and affairs pertaining to the facilities and any project authorized in this article, or otherwise concerning the district, and of the acquisition, improvement, equipment, operation, maintenance, and disposal of any property pertaining to the facilities or any such project;

(g) To enter into contracts of indemnity and guaranty, in such form as may be approved by the board, relating to or connected with the performance of any contract or agreement which the district is empowered to enter into under the provisions of this article or of any other law of the state;

(h) To obtain financial statements, appraisals, economic feasibility reports, and valuations of any type pertaining to the facilities or any project or any property relating thereto;

(i) To adopt any resolution authorizing a project or the issuance of district securities, or both, or otherwise pertaining thereto, or otherwise concerning the district;

(j) To make and execute an indenture or other trust instrument pertaining to any district securities authorized in this article, except as otherwise provided in section 32-11-502 and elsewhere in this article;

(k) To make all contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this article, or in the performance of the district's covenants or duties, or in order to secure the payment of district securities;

(l) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this article, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this article;

(m) To exercise all or any part or combination of the powers granted in this article.



§ 32-11-221. Approval of other facilities

(1) No public body or other person (other than the federal government) shall, after June 14, 1969, acquire or improve within the territorial limits of the district any drainage and flood control facilities (other than gutters and rainspouts attached to buildings and other structures; other than curbs and gutters pertaining to the improvement of any streets, alleys, highways, and other rights-of-way; and other than a collection or secondary storm drainage system, as defined in the Denver regional council of governments storm drainage criteria manual, as from time to time amended) until a proposal for such an acquisition or improvement has been approved by the board.

(2) If any person (other than the federal government) after June 14, 1969, acquires or improves any such facilities without such approval, the board may order their modification to meet the reasonable specifications and other requirements of the district.

(3) The board shall not approve a proposal for any such acquisition or improvement unless the drainage or flood control facilities so to be acquired or improved appropriately complement or supplement the facilities of the district, both proposed and acquired, and upon the adoption of a comprehensive program for the acquisition of facilities for the district, as from time to time modified, if modified, pursuant to section 32-11-214, appropriately conform to such program.

(4) The board shall not unreasonably withhold its approval of nor disapprove any such proposal unless such facilities to be acquired or approved do not so complement or supplement the district's facilities or do not so conform to such a comprehensive program of the district, if any.

(5) If any such proposal does not sufficiently delineate the facilities so to be acquired or improved for the board to determine whether such facilities so complement or supplement the district's facilities and so conform to such a comprehensive program of the district, if any, the board may order such additional information to be furnished to it as it may deem necessary or desirable for it to make such a determination. The board may delay its consideration of any such proposal until the additional information which the board requests is received by it.



§ 32-11-222. Powers of public bodies

(1) The governing body of any public body, upon its behalf and in its name, for the purpose of aiding and cooperating in any project authorized in this article, upon the terms and with or without consideration and with or without an election, as the governing body determines, has power under this article:

(a) To sell, lease, loan, donate, grant, convey, assign, transfer, and otherwise dispose to the district any facilities or any other property, or any interest therein, pertaining to any project (or any combination thereof);

(b) To make available to the district for temporary use, or otherwise to dispose of any machinery, equipment, facilities, and other property, and any agents, employees, persons with professional training, and any other persons, to effect the purposes of this article. Any such property owned and persons in the employ of any public body while engaged in performing for the district any service, activity, or undertaking authorized in this article, pursuant to contract or otherwise, shall have and retain all of the powers, privileges, immunities, rights, and duties of, and shall be deemed to be engaged in the service and employment of, such public body, notwithstanding that such service, activity, or undertaking is being performed in or for the district.

(c) To enter into any agreement or joint agreement between or among the federal government, the district, and any public bodies (or any combination thereof) extending over any period not exceeding fifty years, which is mutually agreed thereby, notwithstanding any law to the contrary, respecting action or proceedings pertaining to any power granted in this article, and the use or joint use of any facilities, project, or other property herein authorized;

(d) To sell, lease, loan, donate, grant, convey, assign, transfer, or pay over to the district any facilities or any project authorized in this article, or any part or parts thereof, or any interest in personal property or real property, or any funds available for acquisition, improvement, or equipment purposes, including the proceeds of any securities issued for acquisition, improvement, or equipment purposes which may be used by the district in the acquisition, improvement, equipment, maintenance, and operation of any facilities or project authorized in this article (or any combination thereof);

(e) To transfer, grant, convey, or assign and set over to the district any contracts which may have been awarded by the public body for the acquisition, improvement, or equipment of any project not begun or, if begun, not completed;

(f) To budget and appropriate, and each public body is required and directed to budget and appropriate from time to time the proceeds of taxes, service charges, and other revenues legally available therefor to pay all obligations arising from the exercise of any powers granted in this article as such obligation accrues and becomes due;

(g) To provide for an agency, by any agreement authorized in this article, to administer or execute that or any collateral agreement, which agency may be one of the parties to the agreement, or a commission or board constituted pursuant to the agreement;

(h) To provide that any such agency shall possess the common power specified in the agreement, and may exercise it in the manner or according to the method provided in the agreement. Such power is subject to the restrictions upon the manner of exercising the power of any one of the contracting parties, which party shall be designated by the agreement.

(i) To continue any agreement authorized in this article for a definite term not exceeding fifty years, or until rescinded or terminated, which agreement may provide for the method by which it may be rescinded or terminated by any party.






Part 3 - Taxation and Service Charges

§ 32-11-301. Levy and collection of taxes

To levy and collect taxes, the board shall determine, in each year, the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the urban district, and shall fix a rate of levy, subject to the provisions of section 32-11-217 (1)(c) and (1)(d), which, when levied upon every dollar of valuation for assessment of taxable property within the district, and, together with other moneys of the district, will raise the amount required by the district annually to supply funds for paying expenses of organization and the costs of acquiring, improving, equipping, operating, and maintaining any project or facilities of the district, and promptly to pay in full, when due, all interest on the principal of, any prior redemption premiums due in connection with, and any other district charges pertaining to the general obligation bonds and other general obligation securities of the district and any other debt of the district, and to meet any other obligations of the district payable from taxes, and in the event of accruing defaults or deficiencies, an additional levy may be made as provided in section 32-11-302.



§ 32-11-302. Levies to cover deficiencies

(1) The board, in certifying annual levies, shall take into account the maturing obligations for the ensuing year as provided in its contracts, maturing securities, and interest on securities, and deficiencies and defaults in prior years, and shall make ample provision for the payment thereof.

(2) In case the moneys produced from such levies, together with the revenues and any other moneys of the district, are not sufficient punctually to pay the annual installments of its contracts or securities and interest thereon, and to pay defaults and deficiencies, the board shall make such additional levies of taxes as may be necessary for such purposes, and notwithstanding any limitations, except the limitations in section 32-11-217 (1)(d), such taxes shall be made and continue to be levied until the obligations of the district payable from taxes are fully paid.



§ 32-11-303. Sinking funds

Whenever any obligations (other than any special obligations not payable from taxes) have been incurred by the district, subject to the limitations in section 32-11-217 (1)(d), the board may levy taxes and collect revenue for the purpose of creating a reserve in such amount as the board may determine, which may be used to meet such general obligations and any other obligations payable from taxes of the district, for operation and maintenance expenses and depreciation charges, and for defraying the cost of any project of the district.



§ 32-11-304. Levying and collecting taxes

(1) The body having authority to levy taxes within each county in which the district is situate shall levy the taxes provided in section 32-11-217 (1)(c) and (1)(d), and elsewhere in this article.

(2) All officials charged with the duty of collecting taxes shall collect such taxes levied by the district at the time and in the form and manner and with like interest and penalties as other taxes are collected and, when collected, shall pay the same to the district.

(3) The payment of such collection shall be made monthly to the treasurer of the district and paid into the depository thereof to the credit of the district.

(4) All taxes levied under this article, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same, shall constitute, until paid, a perpetual lien on and against the property taxed, and such lien shall be on a parity with the tax lien of other taxes.



§ 32-11-305. Delinquent taxes

(1) If the taxes levied are not paid, then delinquent real property shall be sold at the regular tax sale for the payment of such taxes, interest, and penalties, in the manner provided by the statutes of the state for selling real property for the nonpayment of taxes. If there are no bids at such tax sale for the property so offered, the property shall be struck off to the county, and the county shall account to the district in the same manner as provided by law for accounting for school, town, and city taxes.

(2) Delinquent personal property shall be distrained and sold as provided by law.

(3) Nothing in this article, neither the tax limitations in section 32-11-217 (1)(d) nor otherwise, shall be construed as preventing the collection in full of the proceeds of all levies of taxes by the district authorized by this article, including without limitation any delinquencies, interest, penalties, and costs.



§ 32-11-306. Service charges

(1) (a) The urban district, as provided in section 32-11-217 (1)(e) and elsewhere in this article, may fix, modify, and collect, or cause to be collected, service charges for direct or indirect connection with, or the use or services of, the facilities of the district, including without limitation minimum charges and charges for the availability of the facilities or services relating thereto.

(b) Such service charges may be charged to and collected in advance or otherwise by the district at any time or from time to time from any person owning real property within the district or from any occupant of such property which directly or indirectly is, has been, or will be connected with the drainage and flood control system of the district or from which or on which originates or has originated rainfall, other surface and subsurface drainage, and storm and flood waters (or any combination thereof) which have entered or may enter such system, and such owner or occupant of any such real property shall be liable for and shall pay such service charges to the district at the time when and place where such service charges are due and payable.

(c) Such service charges of the district may accrue from any date on which the board reasonably estimates, in any resolution authorizing the issuance of any securities or other instrument pertaining thereto or in any contract with any person, that the facilities comprising the system or any project being acquired or improved and equipped will be available for service or use.

(2) (a) Such service charges, as nearly as the district deems practicable and equitable, shall be reasonable, and shall be uniform throughout the district for the same type, class, and amount of use or service of the district's system, and may be based or computed on measurements of drainage flow devices duly provided and maintained by the district or by any user as approved by the district, or on the consumption of water in or on or in connection with the real property, making due allowance for commercial and other use of water discharged into any sanitary sewer system and for any infiltration of groundwater and discharge of surface runoff into such sewer system, or on the capacity of the capital improvements in or on or connected with the real property, or upon the availability of service or readiness to serve by the district's system, or on any other factors determining the type, class, and amount of use or service of the district's system, or on any combination of such factors. The district may give weight to the characteristics of any real property, including without limitation the characteristics of capital improvements, both proposed and existing, in any subdivision or other area in the urban district, and any other special matter affecting the runoff of rainfall, of other surface and subsurface drainage, and of storm and flood waters (or any combination thereof) from such real property directly or indirectly into the district's facilities.

(b) Reasonable penalties may be fixed for any delinquencies, including without limitation interest on delinquent service charges from any date due at a rate of not exceeding one percent per month, or fraction thereof, reasonable attorneys' fees, and other costs of collection.

(3) The district may prescribe and from time to time when necessary revise a schedule of such service charges, which shall comply with the terms of any contract of the district, and in any event shall be such that the revenues from the service charges of the district will at all times be adequate, except to the extent that the proceeds of any taxes or other moneys are available and used, after an allowance is made for delinquencies accrued and reasonably estimated to accrue by the board in the payment of such service charges, whether resulting from any delinquency of any person or from any other cause:

(a) To pay all operation and maintenance expenses;

(b) To pay punctually the principal of and interest on any securities payable from revenues of the district's facilities and issued or to be issued by the district;

(c) To maintain such reserves or sinking funds therefor; and

(d) To pay any expenses incidental to the facilities of the district or any project authorized in this article, any contingencies, acquisitions, improvements, and equipment, and any other cost, as may be required by the terms of any contract of, or as may be deemed necessary or desirable by, the district.

(4) Such schedule shall thus be prescribed and from time to time revised by the district. A public hearing thereon may be, but is not required to be, held by the district at least seven days after such published notice is given, as the district may determine to be reasonable. The district shall fix and determine the time or times when and the place or places where such service charges shall be due and payable and may require that the service charges shall be paid in advance for a period of not more than one year. A copy of such schedule of service charges in effect shall at all times be kept on file at the principal office of the district and shall at all reasonable times be open to public inspection.

(5) The general assembly has determined and hereby declares that the obligations arising from time to time of any person to pay service charges fixed in connection with the district's facilities shall constitute general obligations of the public body or other person charged with their payment; but as such obligations accrue for current services and benefits from and use of such facilities, the obligations shall not constitute an indebtedness of the public body within the meaning of any constitutional, charter, or statutory limitation, or other provision restricting the incurrence of any debt.

(6) No board, agency, bureau, commission, or official other than the board of the district has authority to fix, prescribe, levy, modify, supervise, or regulate the making of service charges, nor to prescribe, supervise, or regulate the performance of services pertaining to the district's facilities, as authorized in this article; but this subsection (6) is not a limitation on the contracting powers of the district acting by and through its board.






Part 4 - Elections

§ 32-11-401. Elections

Wherever in this article an election is permitted or required, the election may be held separately at a special election or may be held jointly or concurrently with any primary or general election held under the laws of the state; but no election shall be held at the same time as any regular election of any city, town, or school district any part of the area of which is located within the boundaries of the district. The elections shall be held and conducted, and the results determined, in the manner provided by articles 1 to 13 of title 1, C.R.S.



§ 32-11-402. Election resolution

(1) The board shall call any election by resolution adopted at least thirty days prior to the election.

(2) The resolution shall recite the objects and purposes of the election, the date upon which the election shall be held, and the form of the ballot and shall designate an election official to conduct the election.

(3) to (5) (Deleted by amendment, L. 92, p. 917, § 181, effective January 1, 1993.)






Part 5 - Indebtedness and Financial Provisions

§ 32-11-501. Forms of borrowing

(1) Upon the conditions and under the circumstances set forth in this section, the urban district, to carry out the purposes of this article, at any time or from time to time may borrow money to defray the cost of any project designated by the board, or any part thereof as the board may determine, and may issue district securities to evidence such borrowing or obligations otherwise incurred under this article, as provided in this section.

(2) The urban district may issue, in one series or more, without the district securities being authorized at any election, except as otherwise provided in section 32-11-533 and elsewhere in this article, in anticipation of taxes or pledged revenues, or both, and constituting either general obligations or special obligations of the district, any one or more of the following types of district securities:

(a) Notes, evidencing any amount borrowed by the district;

(b) Warrants, evidencing the amount due to any person for any services, supplies, equipment, or other materials furnished to or for the benefit of the district and pertaining to a project;

(c) Bonds, evidencing any amount borrowed by the district and constituting long-term financing;

(d) Temporary bonds, pending the preparation of and exchangeable for definitive bonds of like character and in like principal amount when prepared and issued in compliance with the conditions and limitations provided in this article; and

(e) Interim debentures, evidencing any emergency loans, construction loans, and other temporary loans not exceeding three years, in supplementation of long-term financing and the issuance of bonds, as provided in sections 32-11-558 to 32-11-563.

(3) The urban district, pursuant to part 6 of this article and sections 32-11-803 to 32-11-808, at any time or from time to time, may create therein an improvement district, levy special assessments against the assessable property in the improvement district, and cause the assessments to be collected to defray wholly or in part the cost of any project, and may issue, in one series or more, without the district securities being authorized at any election, in anticipation of the assessments and any other moneys pledged additionally to secure the payment of the securities, and constituting special obligations of the urban district, any one or more of the following types of district securities:

(a) Bonds, evidencing any amount borrowed and constituting long-term financing;

(b) Temporary bonds, pending the preparation of and exchangeable for definitive bonds of like character and in like principal amount when prepared and issued in compliance with the conditions and limitations provided in this article; and

(c) Assessment debentures, evidencing any construction loans or other temporary loans not exceeding three years, in supplementation of long-term financing and the issuance of bonds, as provided in section 32-11-621.



§ 32-11-502. Limitations upon security

(1) The payment of district securities or any other obligations of the district shall not be secured by an encumbrance, mortgage, or other pledge of property of the district, except for its pledged revenues, proceeds of taxes, proceeds of assessments, and any other moneys pledged for the payment of the securities or such other obligations.

(2) No property of the district subject to such exception shall be liable to be forfeited or taken in payment of any district securities or other obligations of the district.



§ 32-11-503. Recourse against district personnel

No recourse shall be had for the payment of the principal of, any interest on, and any prior redemption premiums due in connection with any bonds or other district securities or other obligations of the district evidenced by any other contract or for any claim based thereon or otherwise upon the resolution authorizing the issuance of such securities or the incurrence of such other obligations, or other instrument pertaining thereto, against any individual director or any officer or other agent of the district, past, present, or future, either directly or indirectly through the board or the district, or otherwise, whether by virtue of any constitution, statute, or rule of law, or by the endorsement of any penalty or otherwise, all such liability, if any, shall be by the acceptance of the securities and as a part of the consideration of their issuance or by the making of any other contract specially waived and released.



§ 32-11-504. Repeal of article

The faith of the state is pledged that this article, any law supplemental or otherwise pertaining thereto, and any other law concerning the bonds or other district securities, taxes, assessments, or the pledged revenues, or any combination of such securities, such taxes, such assessments, and such revenues shall not be repealed, amended, or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding district securities, until all such securities have been discharged in full or provision for their payment and redemption has been fully made, including without limitation the known minimum yield from the investment or reinvestment of moneys pledged therefor in federal securities.



§ 32-11-505. Registration of securities

(1) Before the board delivers any securities under this article, all such securities shall be registered by the treasurer in a book kept in his office for that purpose.

(2) The register shall show:

(a) The principal amount of the securities;

(b) The time of payment of each of the securities; and

(c) The rate of interest each of the securities bears.

(3) After registration by the treasurer, he shall cause the securities to be delivered to the purchaser thereof from the district, upon payment being made therefor on the terms of the sale.



§ 32-11-506. Details of securities

(1) Except as otherwise provided in this article and in any other law, the provisions of which are relevant by express reference in this article thereto, any district securities issued under this article, as may be provided by the board in a resolution authorizing their issuance and in any indenture or other proceedings pertaining thereto, may be:

(a) In such form, issued in such manner, and issued with such provisions:

(I) For the application of any accrued interest and any premium from the sale of any bonds or other district securities under this article as provided in section 32-11-516;

(II) For the registration of the bonds or other securities for payment as to principal only, or as to both principal and interest, at the option of any holder of a bond or other security, or for registration for payment only in either manner designated;

(III) For the endorsement of payments of interest on the bonds or other securities or for reconverting the bonds or other securities into coupon bonds or other coupon securities, or both for such endorsement and such reconversion, where any bond or other security is registered for payment as to interest; and where interest accruing on the securities is not represented by interest coupons, the securities may provide for the endorsing of payments of interest thereon;

(IV) For the endorsement of payments of principal on the bonds or other securities, where any bond or other securities are registered for payment as to principal;

(V) For the initial issuance of one or more bonds or other securities aggregating the amount of the entire issue or any portion thereof, and the endorsement of payments of interest or principal or both interest and principal on the securities;

(VI) For the manner and circumstances in and under which any such bond or other securities may in the future, at the request of the holder thereof, be converted into bonds or other securities of smaller or larger denominations, which bonds or other securities of smaller or larger denominations may in turn be either coupon bonds or other coupon securities or bonds or other securities registered for payment, or coupon bonds or other coupon securities with provisions for registration for payment;

(VII) For the reissuance of any outstanding bonds or other securities, and the terms and conditions thereof, whether lost, apparently destroyed, wrongfully taken, or for any other reason, as provided in the "Uniform Commercial Code - Investment Securities", being article 8 of title 4, C.R.S., or otherwise;

(VIII) For the deposit of moneys, federal securities, or other securities of the federal government, or both moneys and all such securities, with and securing their repayment by a commercial bank within or without or both within and without this state; and

(IX) For the payment of costs or expenses incident to the enforcement of the securities or of the provisions of the resolution or of any covenant or contract with the holders of the securities.

(b) Issued otherwise with such recitals, terms, covenants, conditions, and other provisions as the board may provide.



§ 32-11-507. Recital of issuance under article

A resolution providing for the issuance of bonds or other district securities under this article or an indenture or other proceedings pertaining thereto may provide that the securities contain a recital that they are issued pursuant to this "Urban Drainage and Flood Control Act", which recital shall be conclusive evidence of their validity and the regularity of their issuance.



§ 32-11-508. Additional securities details

(1) As the board may determine, any bonds and other district securities issued under this article, except as otherwise provided in this article or in any law supplemental thereto, may:

(a) Be of a convenient denomination or denominations;

(b) Be fully negotiable within the meaning of and for all the purposes of the "Uniform Commercial Code - Investment Securities", being article 8 of title 4, C.R.S.;

(c) Mature at such time or serially at such times in regular numerical order at annual or other designated intervals in amounts designated and fixed by the board;

(d) Bear interest payable annually, semiannually, or at other designated intervals, but the first interest payment date may be for interest accruing for any other period;

(e) Be made payable in lawful money of the United States, at the office of the treasurer, any county treasurer, or any commercial bank within or without or both within and without the state as may be provided by the board; and

(f) Be printed at such place within or without this state, as the board may determine.



§ 32-11-509. Payment without further order

The principal of, the interest on, and any prior redemption premium due in connection with any district securities shall be paid as the same become due in accordance with the terms of the securities and any resolutions and other proceedings pertaining to their issuance, without any warrant or further order or other preliminaries.



§ 32-11-510. Interest coupons

Any bonds issued under this article (except temporary bonds) shall have one or two sets of interest coupons, bearing the number of the bond to which they are respectively attached, numbered consecutively in regular numerical order, and attached in such manner that they may be removed upon the payment of the installments of interest without injury to the bonds, except as otherwise provided in this article.



§ 32-11-511. Execution of securities

Bonds and other district securities issued under this article shall be executed in the name of the district, shall be signed by the chairman of the board, shall be countersigned by the treasurer, and shall be attested by the secretary. All bonds or other securities shall be authenticated by the seal of the district affixed thereto. All coupons shall be signed by the treasurer. Facsimile signatures may be used on any coupons.



§ 32-11-512. Use of facsimiles

Any bonds or other securities, including without limitation any certificates endorsed thereon and any coupons attached thereto, may be executed with facsimile signatures and seals as provided in sections 11-55-103 and 11-55-104, C.R.S., as from time to time amended.



§ 32-11-513. Execution by incumbents

The bonds, any coupons pertaining thereto, and other securities bearing the signatures of the officers in office at the time of the signing thereof shall be the valid and binding obligations of the district, notwithstanding that before the delivery thereof and payment therefor all of the persons whose signatures appear thereon have ceased to fill their respective offices.



§ 32-11-514. Execution with predecessor's facsimile

Any officer authorized or permitted to sign any bonds, any coupons, or any other securities, at the time of their execution and of a signature certificate pertaining thereto, may adopt for his own facsimile signature the facsimile signature of his predecessor in office in the event that such facsimile signature appears upon the bonds, coupons, and other securities pertaining thereto, or any combination thereof.



§ 32-11-515. Repurchase of securities

Any bonds or other district securities may be repurchased by the board out of any funds available for such purpose at a price of not more than the principal amount thereof and accrued interest, plus the amount of the premium, if any, which might on the next prior redemption date of such securities be paid to the holders thereof if such securities should be called for redemption on such date pursuant to their terms. All securities so repurchased shall be canceled; but if the securities are not called for prior redemption at the district's option within one year from the date of their purchase, they may be repurchased without limitation as to price.



§ 32-11-516. Use of securities proceeds

(1) All moneys received from the issuance of any securities authorized in this article shall be used solely for the purpose for which issued and to defray wholly or in part the cost of the project thereby delineated, except for any funding or refunding securities.

(2) Any accrued interest and any premium shall be applied to the cost of the project or to the payment of the interest on or the principal of the securities, or both interest and principal, or shall be deposited in a reserve therefor, or any combination thereof, as the board may determine.



§ 32-11-517. Use of surplus proceeds

Any unexpended balance of the proceeds of such securities remaining after the completion of the acquisition or improvement of properties pertaining to the project or otherwise to the completion of the purpose for which such securities were issued shall be credited immediately to the fund or account created for the payment of the interest on or the principal of the securities, or both principal and interest, and shall be used therefor, subject to the provisions as to the times and methods for their payment as stated in the securities and the proceedings authorizing or otherwise pertaining to their issuance, or so paid into a reserve therefor, or any combination thereof, as the board may determine.



§ 32-11-518. Validity of securities unaffected by project

(1) The validity of any securities shall not be dependent on or affected by the validity or regularity of any proceedings relating to a project or the proper completion of any purpose for which the securities are issued.

(2) The purchaser of the securities shall in no manner be responsible for the application of the proceeds of the securities by the district or any of its officers, agents, and employees.



§ 32-11-519. Employment of experts

(1) The board on behalf of the district may employ legal, fiscal, engineering, and other expert services in connection with any project or the facilities, or both such project and facilities, and the authorization, sale, and issuance of bonds and other securities under this article.

(2) The board on behalf of the district is authorized to enter into any contracts or arrangements, not inconsistent with the provisions of this article, with respect to the sale of bonds or other securities under this article, the employment of engineers, architects, financial consultants, and bond counsel, and other matters as the board may determine to be necessary or desirable in accomplishing the purposes of this article.



§ 32-11-520. Investments and reinvestments

(1) The board, subject to any contractual limitations from time to time imposed upon the district by any resolution authorizing the issuance of the district's outstanding securities or by any trust indenture or other proceedings pertaining thereto, may cause to be invested and reinvested any proceeds of taxes, any proceeds of assessments, any pledged revenues, and any proceeds of bonds or other district securities issued under this article in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., and may cause such proceeds of taxes, assessments, revenues, district securities, and other securities to be deposited in any trust bank within or without or both within and without this state and secured in such manner and subject to such terms and conditions as the board may determine, with or without the payment of any interest on such deposit, including without limitation time deposits evidenced by certificates of deposit.

(2) Any such securities and any certificates of deposit thus held may from time to time be sold, and the proceeds may be so reinvested or redeposited as provided in this section.

(3) Sales and redemptions of any such securities and certificates of deposit thus held shall from time to time be made in season so that the proceeds may be applied to the purposes for which the money with which such securities and certificates of deposit were originally acquired was placed in the district treasury.

(4) Any gain from any such investments or reinvestments may be credited to any fund or account pledged for the payment of any securities issued under this article, including any reserve therefor, or any other fund or account pertaining to a project or the facilities or the district's general fund, subject to any contractual limitations in any proceedings pertaining to outstanding district securities.

(5) Any commercial bank incorporated under the laws of this state which may act as depository of the proceeds of any securities issued under this article, any other securities owned by the district, any proceeds of taxes, any proceeds of assessments, any pledged revenues, and any moneys otherwise pertaining to a project or the facilities, or any combination thereof, may furnish such indemnifying bonds or may pledge such securities as may be required by the board.



§ 32-11-521. Rights and remedies cumulative

No right or remedy conferred upon any holder of any securities or any coupon pertaining thereto or any trustee for such holder by this article or by any proceedings pertaining to the issuance of such securities or coupon is exclusive of any right or remedy, but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by this article or by any other law.



§ 32-11-522. Continuation of liabilities

The failure of any holder of any district securities or any coupons pertaining thereto to proceed as provided in this article or in such proceedings shall not relieve the district, the board, or any of the officers, agents, and employees of the district of any liability for failure to perform any duty, obligation, or other commitment.



§ 32-11-523. Temporary bonds

(1) Each temporary bond issued under this article shall set forth substantially the same conditions, terms, and provisions as the definitive bond for which it is exchanged.

(2) Each holder of a temporary bond has all the rights and remedies which he would have as a holder of the definitive bond for which the temporary bond is to be exchanged.



§ 32-11-524. Statement of purpose

The resolution authorizing the issuance of any district securities or any indenture pertaining thereto shall describe the purpose for which the securities are issued at least in general terms and may describe any purpose in detail.



§ 32-11-525. Prior redemption calls

(1) Nothing in this article or in any other law of this state shall be construed to permit the board to call, on behalf of the district, bonds or other securities outstanding any time after the adoption of this article for prior redemption in order to fund or refund such securities or in order otherwise to pay them prior to their stated maturities, unless the right to call such securities for prior redemption was specifically reserved and stated in such bonds at the time of their issuance, and all conditions with respect to the manner, price, and time applicable to such prior redemption, as set forth in the proceedings authorizing the outstanding securities, are strictly observed.

(2) It is the intention of the general assembly in this section to make certain that the holder of no outstanding bond or other security may be compelled to surrender such security for funding or refunding or other payment prior to its stated maturity or optional date of prior redemption expressly reserved therein, even though such funding or refunding or other payment might result in financial benefit to the district.



§ 32-11-526. Surrender of district securities by state

Notwithstanding the provisions of section 32-11-525 or of any other law, this state, acting by and through the state agency authorizing the acquisition of district bonds or other district securities, may agree with the board to exchange any outstanding securities of the district held by the state or any agency, corporation, department, or other instrumentality of the state, for funding or refunding bonds or other funding securities of the district, or otherwise to surrender at such price and time and otherwise upon such conditions and other terms and in such manner as may be mutually agreeable, such outstanding securities to the state for funding or refunding or other payment at any time prior to their respective maturities or to any date as of which the district has the right and option to call on its behalf such outstanding securities for prior redemption as expressly provided in the outstanding securities and any resolution, trust indenture, or other proceedings authorizing their issuance.



§ 32-11-527. Notes and warrants

(1) Notes and warrants designated in section 32-11-501 (2) may mature at such time, not exceeding one year from the date of their issuance, as the board may determine.

(2) The notes and warrants shall not be extended or funded except by the issuance of bonds or interim debentures in compliance with sections 32-11-558 to 32-11-563 and other provisions in this article supplemental thereto.



§ 32-11-528. General obligation securities

(1) The district may issue as general obligations any of the following types of district securities, payable from taxes, or payable from taxes and additionally secured as to their payment by a pledge of net revenues or gross revenues, as the board may determine:

(a) Notes;

(b) Warrants;

(c) Interim debentures;

(d) Bonds; and

(e) Temporary bonds.



§ 32-11-529. Special obligation securities

(1) The district may issue as special obligations any of the following types of district securities, in anticipation of net pledged revenues; but not under any circumstances under their terms and the proceedings authorizing their issuance, in anticipation of taxes nor in anticipation of gross pledged revenues:

(a) Notes;

(b) Warrants;

(c) Interim debentures;

(d) Bonds; and

(e) Temporary bonds.

(2) Such special obligation district securities may be payable from, secured by a pledge of, and constitute a lien on net pledged revenues.



§ 32-11-530. Covenant to pay operation and maintenance expenses

Any resolution authorizing the issuance of general obligation district securities payable from gross revenues or any indenture or other proceedings pertaining thereto may contain a covenant of the district that to the extent required, as provided therein, the district will pay operation and maintenance expenses by appropriation from its general fund and that to the extent the moneys accounted for therein are insufficient for that purpose the district shall levy taxes therefor, subject to the limitation pertaining to such expenses in section 32-11-217 (1)(d).



§ 32-11-531. Securities constituting indebtedness

(1) Any outstanding general obligation bonds, any temporary general obligation bonds to be exchanged for such definitive bonds, and any general obligation interim debentures constitute outstanding indebtedness of the district and exhaust the debt-incurring power of the district under the debt limitation pertaining thereto in section 32-11-534.

(2) Any general obligation notes and general obligation warrants shall be issued within budget limitations and unencumbered appropriations and shall not constitute indebtedness.



§ 32-11-532. Securities not constituting indebtedness

Any other district securities (except general obligation notes and general obligation warrants) constitute special obligations of the district, and all such other securities (including all notes and warrants, general obligations, or special obligations payable within one year from date) neither constitute outstanding indebtedness of the district nor exhaust its debt-incurring power under any such debt limitation.



§ 32-11-533. Election to authorize debt

Subject to the provisions of sections 32-11-564 and 32-11-566, no indebtedness shall be incurred by the issuance of district securities or by any contract by which the district agrees to repay as general obligations of the district to the federal government or to any public body over a term not limited to the then current fiscal year any project costs advanced thereby under any contract for the acquisition of the project or any interest therein, advanced by the issuance of securities of such a public body to defray any cost of the project or of facilities thereby acquired and becoming a part of the district's facilities, or otherwise advanced, unless a proposal of issuing the district's general obligation bonds, including the maximum net effective interest rate at which such issue of bonds may be issued, or of incurring an indebtedness by the district by making such a contract is submitted and approved at an election held for that purpose in accordance with part 4 of this article and with all laws amendatory thereof and supplemental thereto.



§ 32-11-534. Limitations upon incurring debt

(1) The aggregate amount of indebtedness of the district evidenced by district securities and otherwise by contract with the federal government or any public body, or otherwise, shall not at any time exceed three percent of the valuation for assessment of the taxable property within the district as shown by the last preceding assessment for the purposes of taxation, except as otherwise provided in this article.

(2) No debt within such debt limitation at the time it is incurred by the issuance of district securities or by otherwise obligating the district under contract shall become invalid because of any reduction subsequently of the district's debt-incurring power for any reason.

(3) Nothing in this article authorizes the creation of an indebtedness by any public body located wholly or in part within the district or elsewhere.



§ 32-11-535. Interest and prior redemption charges

Interest on any district securities or on any moneys directly or indirectly advanced by the federal government or any public body and to be repaid by the district under any contract, and any prior redemption premiums due in connection with the prepayment of any such securities, and any other prepayment charges due from the district under any contract, do not constitute indebtedness under this article, except as otherwise provided in sections 32-11-564 (1)(a) and 32-11-566 (3).



§ 32-11-536. Recitals in securities

(1) The district securities issued under this article, designated in section 32-11-501 (2), and constituting special obligations shall recite in substance that the securities and the interest thereon are payable solely from the net revenues pledged to the payment thereof.

(2) District securities issued under this article and constituting general obligations shall pledge the full faith and credit of the district for their payment, shall so state, and shall state that they are payable from taxes.

(3) General obligation district securities, the payment of which is additionally secured by a pledge of revenues, shall recite in substance, in addition to the statements required by subsection (2) of this section, that the payment of the securities and the interest thereon is additionally secured by a pledge of the net revenues or the gross revenues, as the case may be, designated in the securities.



§ 32-11-537. Consolidated bond fund

Payment of the principal of and the interest on general obligation bonds may be made from a consolidated bond interest and redemption fund of the district except as otherwise provided in any proceedings pertaining to outstanding district securities or in any other contract.



§ 32-11-538. Securities tax levies

(1) There shall be levied annually a special tax on all taxable property, both real and personal, within the territorial limits of the district, fully sufficient, without regard to any statutory limitations existing, except for any notes or warrants, to pay the interest on the general obligation district securities and to pay and retire the same as provided in this article and any law supplemental to this article. The amount of money to be raised by such tax shall be included in the annual estimate or budget for the district for each year for which such tax is required to be levied by this article. Such tax shall be levied and collected in the same manner and at the same time as other taxes of the district are levied and collected.

(2) Subject to the provisions of section 32-11-537, the proceeds of any such tax levied to pay interest on such securities of any series shall be kept by the district treasurer in a special account separate and apart from all other funds, and the proceeds of the tax levied to pay the principal of such securities shall be kept by the treasurer in a special account separate and apart from all other funds, which two special accounts shall be used for no other purpose than the payment of the interest on the securities and the principal thereof, respectively, as the same falls due.



§ 32-11-539. Initial levies

(1) Such tax shall be levied immediately after the issuance of any general obligation securities issued in accordance with the provisions of this article, at the times and in the manner provided by law, and annually thereafter until all of the securities and the interest thereon have been fully discharged.

(2) Such tax may be first levied after the district, acting by and through the board, has contracted to sell any securities but before their issuance.



§ 32-11-540. Payments from general fund

Any sums coming due on any general obligation district securities at any time when there are not on hand from such tax levy or levies sufficient funds to pay the same shall be promptly paid when due from the general fund of the district, reimbursement to be made to such general fund in the sums thus advanced when the taxes provided for in this article have been collected.



§ 32-11-541. Use of other moneys

The district may apply any funds (other than taxes) that may be available for that purpose to the payment of the interest on or the principal of any general obligation district securities as the same respectively mature, including without limitation the payment of general obligation bonds as provided in section 32-11-537, and regardless of whether the payment of the general obligation district securities is additionally secured by a pledge of revenues and, upon such payments, the levy of taxes provided in this article may thereupon to that extent be diminished.



§ 32-11-542. Appropriation of taxes

There is by this article, and there shall be by resolution authorizing the issuance of any indebtedness contracted in accordance with the provisions of this article, specially appropriated the proceeds of such taxes to the payment of the principal thereof and any interest thereon; and such appropriations shall not be repealed nor the taxes postponed or diminished, except as otherwise expressly provided in this article, until the principal of and interest on the district securities evidencing such debt or other indebtedness evidenced by other contract have been wholly paid.



§ 32-11-543. Special obligation limitations

None of the covenants, agreements, representations, and warranties contained in any resolution authorizing the issuance of bonds or other district securities issued under the provisions of this article, designated in section 32-11-501 (2), and constituting special obligations, or in any other instrument pertaining thereto, in the absence of any breach thereof, shall ever impose or be construed as imposing any liability, obligation, or charge against the district (except the special funds pledged therefor) or against the general credit of the district, payable out of the general fund of the district, or out of any funds derived from taxation.



§ 32-11-544. Purchase price and interest

(1) Any district securities designated in section 32-11-501 (2) and otherwise issued under this article, as may be provided by the board in a resolution authorizing their issuance and in any indenture or other proceedings pertaining thereto, may be issued at, above, or below par, at a discount not exceeding seven percent of the principal amount of the securities; but they may not be issued at a price such that the net effective interest rate of the issue of securities exceeds the maximum net effective interest rate authorized.

(2) Such district securities shall bear interest at a rate such that the net effective interest rate of the issue of securities does not exceed the maximum net effective interest rate authorized.



§ 32-11-545. Public and private sales

(1) Notes may be issued at public or private sale.

(2) Warrants may be issued to evidence the amount due to any person furnishing services or materials as provided in this article.

(3) General obligation bonds shall be issued at public sale. Bonds constituting special obligations may be issued at public or private sale.

(4) Temporary bonds shall be issued to a purchaser of the definitive bonds in anticipation of the exchange of the former for the latter.

(5) Interim debentures may be issued at public or private sale.



§ 32-11-546. Notice of public sale

(1) Before selling any district securities publicly, the board shall:

(a) Cause a notice calling for bids for the purchase of the securities to be published once a week for four consecutive weeks by four weekly insertions a week apart, the first publication to be not more than thirty days nor less than twenty-two days next preceding the date of sale, in a newspaper published within the boundaries of the district and having general circulation therein;

(b) Cause such other notice to be given as the board may direct.



§ 32-11-547. Contents of sale notice

(1) The notice shall:

(a) Specify a place and designate a day and the hour thereof subsequent to the date of the last publication when sealed bids for the purchase of the securities shall be received and opened publicly;

(b) Specify the maximum rate of interest which the securities shall bear;

(c) Require each bidder to submit a bid specifying the lowest rate or rates of interest and premium, if any, at which the bidder will purchase the securities, at or above par, or, if so permitted by the board, below par at a discount not exceeding the maximum discount fixed by the board.



§ 32-11-548. Bid requirements

(1) All bids shall:

(a) Be in writing and be sealed; and

(b) Except any bid of the state or any board or department thereof, if one is received, be accompanied by a deposit of an amount of at least two percent of the principal amount of the securities, either in cash, or by cashier's check or treasurer's check of, or by certified check drawn on, a solvent commercial bank in the United States, which deposit shall be returned if the bid is not accepted.



§ 32-11-549. Acceptance of best bid

(1) Subject to the right of the board to reject any and all bids, the securities shall be sold to the responsible bidder making the best bid.

(2) If there are two or more equal bids for the securities and such equal bids are the best bids received and not less than the principal amount of the securities and accrued interest, except for any permitted discount, the board shall determine which bid shall be accepted.



§ 32-11-550. Rejection of bids

(1) If a bid is accepted, the deposits of all other bidders shall be thereupon returned. If all bids are rejected, all deposits shall be returned forthwith.

(2) If the successful bidder fails or neglects to complete the purchase of the securities within thirty days following the acceptance of his bid, or within ten days after the bonds are made ready and are tendered by the district for delivery, whichever is later, the amount of his deposit shall be forfeited to the district (but no bidder shall forfeit such deposit whenever the securities are not ready and so tendered for delivery within sixty days from the date of the acceptance of his bid), and the board may accept the bid of the person making the next best bid.

(3) If all bids are rejected, the board may readvertise the securities for sale in the same manner as provided for the original advertisement or may sell the securities privately.



§ 32-11-551. Bond maturities

(1) General obligation bonds shall mature within not exceeding forty years from their date or respective dates and commencing not later than the third year thereafter, in such manner as the board may determine.

(2) Special obligation bonds (other than assessment bonds) shall mature within not exceeding fifty years from their date or respective dates.



§ 32-11-552. Prior redemption provisions

The board may provide for the redemption prior to maturity at the option of the district of any or all of the bonds or other district securities designated in section 32-11-501 (2), in such order, by lot or otherwise, at such time, with or without the payment of such premiums not exceeding seven percent of the principal amount of each bond or other security so redeemed, and otherwise upon such terms as may be provided by the board in the resolution authorizing the issuance of the securities or other instrument pertaining thereto.



§ 32-11-553. Special funds and accounts

The board, in any resolution authorizing the issuance of bonds or other securities designated in section 32-11-501 (2) or in any instrument or other proceedings pertaining thereto, may create special funds and accounts for the payment of the cost of a project, of operation and maintenance expenses, of the securities, including the accumulation and maintenance of reserves therefor, of improvements, including the accumulation and maintenance of reserves therefor, and of other obligations pertaining to the securities, any project, or the facilities.



§ 32-11-554. Covenants and other provisions

(1) Any resolution providing for the issuance of any bonds or other district securities under this article payable from pledged revenues, and any indenture or other instrument or proceedings pertaining thereto, may at the discretion of the board contain covenants or other provisions, notwithstanding such covenants and provisions may limit the exercise of powers conferred by this article, in order to secure the payment of such securities, in agreement with the holders of such securities, including without limitation covenants or other provisions as to any one or more of the following:

(a) The pledged revenues and, in the case of general obligations, the taxes to be fixed, charged, or levied, and the collection, use, and disposition thereof, including but not limited to the foreclosure of liens for delinquencies, the discontinuance of services, facilities, or use of any properties or facilities, prohibition against free service, the collection of penalties and collection costs, and the use and disposition of any moneys of the district, derived or to be derived from any source designated in this article;

(b) The acquisition, improvement, or equipment of all or any part of properties pertaining to any project or the facilities;

(c) The creation and maintenance of reserves or sinking funds to secure the payment of the principal of and interest on any securities or of operation and maintenance expenses of the facilities, or part thereof, and the source, custody, security, regulation, use, and disposition of any such reserves or funds, including but not limited to the powers and duties of any trustee with regard thereto;

(d) A fair and reasonable payment by the district from its general fund or other available moneys to the account of any designated facilities for services rendered thereby to the district;

(e) The payment of the cost of any project by delineating the purposes to which the proceeds of the sale of securities may be applied, and the custody, security, use, expenditure, application, and disposition thereof;

(f) The temporary investment and any reinvestment of the proceeds of bonds, any other securities, any taxes, or any pledged revenues, or any combination thereof, in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S.;

(g) The pledge of and the creation of a lien upon pledged revenues or the proceeds of bonds or other district securities pending their application to defray the cost of the project, or both such revenues and proceeds of such securities, to secure the payment of bonds or other securities issued under this article;

(h) The payment of the principal of and interest on any securities, and any prior redemption premiums due in connection therewith, and the sources and methods thereof, the rank or priority of any securities as to any lien or security for payment, or the acceleration of any maturity of any securities, or the issuance of other or additional securities payable from or constituting a charge against or lien upon any pledged revenues or other moneys pledged for the payment of securities and the creation of future liens and encumbrances thereagainst;

(i) The use, regulation, inspection, management, operation, maintenance, or disposition, or any limitation or regulation of the use of all or any part of the facilities or any property of the district pertaining thereto;

(j) The determination or definition of pledged revenues from the facilities or of operation and maintenance expenses of the facilities, the use and disposition of such revenues, and the manner of and limitations upon paying such expenses;

(k) The creation of special funds and accounts pertaining to any pledged revenues or to the bonds or other securities issued under this article;

(l) The insurance to be carried by the district or any person in interest and use and disposition of insurance moneys, the acquisition of completion, performance, surety, and fidelity bonds pertaining to any project or funds, or both, and the use and disposition of any proceeds of such bonds;

(m) Books of account, the inspection and audit thereof, and other records pertaining to any project, the facilities, or pledged revenues;

(n) The assumption or payment or discharge of any obligation, lien, or other claim relating to any part of any project, the facilities, or any securities having a lien on any part of any pledged revenues or other moneys of the district;

(o) Limitations on the powers of the district to acquire or operate, or permit the acquisition or operation of, any structures, the facilities or properties of which may compete or tend to compete with the facilities;

(p) The vesting in a corporate or other trustee such property, rights, powers, and duties in trust as the board may determine which may include any or all of the rights, powers, and duties of the trustee appointed by the holders of securities, and limiting or abrogating the right of such holders to appoint a trustee, or limiting the rights, duties, and powers of such trustee;

(q) Events of default, rights, and liabilities arising therefrom, and the rights, liabilities, powers, and duties arising upon the breach by the district of any covenants, conditions, or obligations;

(r) The terms and conditions upon which the holders of the securities or any portion, percentage, or amount of them may enforce any covenants or provisions made under this article or duties imposed by this article;

(s) The terms and conditions upon which the holders of the securities or of a specified portion, percentage, or amount thereof, or any trustee therefor, shall be entitled to the appointment of a receiver, which receiver may enter and take possession of any facilities or service, operate and maintain the same, prescribe fees, rates, and charges, and collect, receive, and apply all revenues thereafter arising therefrom in the same manner as the district itself might do;

(t) A procedure by which the terms of any resolution authorizing securities, or any other contract with any holders of securities, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and as to the proportion, percentage, or amount of securities the holders of which must consent thereto, and the manner in which such consent may be given;

(u) The terms and conditions upon which any or all of the securities shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived; and

(v) All such acts and things as may be necessary or convenient or desirable in order to secure the securities, or in the discretion of the board tend to make the securities more marketable, notwithstanding that such covenant, act, or thing may not be enumerated in this article, it being the intention of this article to give the board power to do in the name and on behalf of the district all things in the issuance of district securities and for their security except as expressly limited in this article.



§ 32-11-555. Liens on pledged revenues

(1) Revenues pledged for the payment of any securities, as received by or otherwise credited to the district, shall immediately be subject to the lien of each such pledge without any physical delivery thereof, any filing, or further act.

(2) The lien of each such pledge and the obligation to perform the contractual provisions made in the authorizing resolution or other instrument pertaining thereto has priority over any other obligations and liabilities of the district, except as may be otherwise provided in this article or in the resolution or other instrument, and subject to any prior pledges and liens theretofore created.

(3) The lien of each such pledge shall be valid and binding as against all persons having claims of any kind in tort, contract, or otherwise against the district irrespective of whether such persons have notice thereof.



§ 32-11-556. Rights and powers of securities holders

(1) Subject to any contractual limitations binding upon the holders of any issue or series of district securities, or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion, percentage, or number of such holders, and subject to any prior or superior rights of others, any holder of securities, or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of securities similarly situated:

(a) By mandamus or other suit, action, or proceeding at law or in equity to enforce his rights against the district, the board, and any other of the officers, agents, and employees of the district, to require and compel the district, the board, or any such officers, agents, or employees to perform and carry out their respective duties, obligations, or other commitments under this article and under their respective covenants and agreements with the holder of any security;

(b) By action or suit in equity to require the district to account as if it is the trustee of an express trust;

(c) By action or suit in equity to have appointed a receiver, which receiver may enter and take possession of any facilities and any pledged revenues for the payment of the securities, prescribe sufficient fees derived from the facilities, and collect, receive, and apply all pledged revenues or other moneys pledged for the payment of the securities in the same manner as the district itself might do in accordance with the obligations of the district; and

(d) By action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the holder of any securities and to bring suit thereupon.



§ 32-11-557. Receivers

(1) If a resolution of the board authorizing or providing for the issuance of any securities of any series or any other proceedings pertaining thereto contains a provision authorized by section 32-11-554 (1)(s) and further provides in substance that any trustee appointed pursuant to section 32-11-554 (1)(p) shall have the powers provided therein, then such trustee, whether or not all of the bonds or other securities of such series have been declared due and payable, shall be entitled as of right to the appointment of a receiver of the facilities pertaining thereto.

(2) Any receiver appointed as permitted by section 32-11-554 (1)(s) may enter upon and take possession of the facilities and any property pertaining thereto, and, subject to any pledge or contract with the holders of such securities, shall take possession of all moneys and other property derived from or applicable to the acquisition, operation, maintenance, or improvement of the facilities and proceed with such acquisition, operation, maintenance, or improvement which the board on the behalf of the district is under any obligation to do, and shall operate, maintain, equip, and improve the facilities, and fix, charge, collect, enforce, and receive the service charges and all revenues thereafter arising subject to any pledge thereof or contract with the holders of such securities relating thereto and perform the public duties and carry out the contracts and obligations of the district in the same manner as the board itself might do and under the direction of the court.



§ 32-11-558. Issuance of interim debentures

(1) Notwithstanding any limitation or other provision in this article, whenever the issuance of general obligation bonds by a district for any project has been approved at an election held in accordance with this article, the district is authorized to borrow money without any other election in anticipation of the receipt of the proceeds of taxes, the proceeds of the bonds, the proceeds of pledged revenues, or any other moneys of the district, or any combination thereof, and to issue general obligation interim debentures to evidence the amount so borrowed.

(2) The district also is authorized to borrow money without any election in anticipation of the proceeds of revenue bonds of the district and of its pledged revenues, or any combination thereof, but excluding the proceeds of any taxes, and to issue special obligation interim debentures to evidence the amount so borrowed.



§ 32-11-559. Limitations upon funding and refunding securities

(1) Subject to the provisions of subsections (2) to (4) of this section, nothing in this article authorizes the district to issue any district securities constituting a debt for the purpose of funding or refunding district securities constituting special obligations and not constituting an indebtedness.

(2) Any special obligation securities of the district pertaining to any project may be funded or refunded by general obligation securities pertaining to the project only if the district is authorized to issue general obligation bonds pertaining to the project at an election held in the manner provided in section 32-11-533.

(3) No general obligation securities pertaining to the project and creating an indebtedness, by funding or refunding special obligation securities or otherwise (in contradistinction to funding or refunding securities merely reevidencing an indebtedness formerly evidenced by the securities funded or refunded), shall be issued in a principal amount exceeding the debt limitation in section 32-11-534.

(4) No bonds of the district shall be refunded by the issuance of its interim debentures, its notes, or its warrants. No interim debentures of the district shall be funded by the issuance of its notes or its warrants.



§ 32-11-560. Interim debenture details

(1) Any interim debentures may mature at such time not exceeding a period of time equal to the estimated time needed to effect the purpose for which they are issued or for which the bonds are authorized to be issued, but not exceeding three years from the date or respective dates of the interim debentures, as the board may determine.

(2) The proceeds of interim debentures shall be used to defray the cost of the project.

(3) Any notes or warrants or both may be funded with the proceeds of interim debentures, as well as bonds.

(4) Except as otherwise provided in sections 32-11-558 to 32-11-563, interim debentures shall be issued as provided in this article for district securities in sections 32-11-502 to 32-11-557 and 32-11-803 to 32-11-808.



§ 32-11-561. Payment of interim debentures

(1) Except as otherwise provided in section 32-11-559, the proceeds of taxes, pledged revenues, and other moneys, including without limitation proceeds of bonds to be issued or reissued after the issuance of interim debentures, and bonds issued for the purpose of securing the payment of interim debentures, or any combination thereof, may be pledged for the purpose of securing the payment of interim debentures. But the proceeds of taxes and the proceeds of bonds payable from taxes, or any combination thereof, shall not be used to pay any special obligation interim debentures, nor may their payment be secured by a pledge of any such general obligation bonds, except as otherwise provided in section 32-11-559.

(2) Any bonds pledged as collateral security for the payment of any interim debentures shall mature at such time as the board may determine, except as otherwise provided in section 32-11-551.

(3) No bonds pledged as collateral security shall be issued in an aggregate principal amount exceeding the aggregate principal amount of the interim debentures secured by a pledge of such bonds, nor shall they bear interest at any time which, with any interest accruing at the same time on the interim debentures so secured, exceeds seven percent each year.



§ 32-11-562. Funding interim debentures

No interim debentures issued pursuant to the provisions of sections 32-11-558 to 32-11-561 shall be extended or funded except by the issuance or reissuance of bonds in compliance with section 32-11-563.



§ 32-11-563. Funding bonds

(1) For the purpose of funding any interim debentures, any bonds pledged as collateral security to secure the payment of such interim debentures, upon their surrender as pledged property, may be reissued without an election, and any bonds not previously issued but authorized to be issued at an election pursuant to section 32-11-533 for a purpose the same as or encompassing the purpose for which the interim debentures were issued, may be issued for such a funding.

(2) Any such bonds shall mature at such time as the board may determine, except as otherwise provided in section 32-11-551.

(3) Bonds for funding (including but not necessarily limited to any such reissued bonds) and bonds for any other purpose may be issued separately or issued in combination in one series or more.

(4) Except as otherwise provided in sections 32-11-559 to 32-11-563, any such funding bonds shall be issued as is provided in this article for other bonds.



§ 32-11-564. Refunding bonds

(1) Subject to the provisions of section 32-11-559, any general obligation bonds or special obligation bonds of the district issued in accordance with the provisions of this article or any other law, and payable from any pledged revenues and any general obligation bonds of the district so issued but not payable from pledged revenues may be refunded on behalf of the district by the board, by the adoption of a resolution by the board, and by any trust indenture or other proceedings pertaining thereto, authorizing without any election the issuance of refunding bonds to refund, pay, and discharge all or any part of such outstanding bonds of any one or more or all outstanding issues:

(a) For the acceleration, deceleration, or other modification of the payment of such obligations, including without limitation any capitalization of any interest thereon in arrears or about to become due for any period not exceeding three years from the date of the refunding bonds, unless the capitalization of interest on bonds constituting an indebtedness increases the district debt in excess of the district's debt limitation in section 32-11-534; or

(b) For the purpose of reducing interest costs or effecting other economies; or

(c) For the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds, otherwise concerning the outstanding bonds, or to any facilities pertaining thereto; or

(d) For any combination of such purposes.



§ 32-11-565. Method of issuing refunding bonds

(1) Subject to the provisions of sections 32-11-525 and 32-11-526, any such bonds issued for refunding purposes may either be delivered in exchange for the outstanding bonds being refunded or may be publicly or privately sold.

(2) The refunding bonds, or any part thereof, except as limited by section 32-11-568 (2), may be exchanged by the district for securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., which have been made available for escrow investment by any purchaser of refunding bonds, upon terms of exchange mutually agreed upon, and any such securities so received by the district shall be placed in escrow as provided in sections 32-11-567 and 32-11-568.



§ 32-11-566. Conditions for refunding

(1) No such bonds may be refunded under this article unless they have been outstanding for at least one year from the date or respective dates of their delivery, and unless the holders thereof voluntarily surrender them for exchange or payment, or unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds. Provision shall be made for paying the securities within such period of time.

(2) No maturity of any bond refunded may be extended over fifteen years, or beyond one year next following the date of the last outstanding maturity, whichever limitation is later. The rate of interest on such refunding bonds shall be determined by the board.

(3) The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded, except to the extent any interest on the bonds refunded in arrears or about to become due is capitalized with the proceeds of the refunding bonds. Principal may also then be increased to that extent. In no event, however, in the case of any bonds constituting a debt, shall the principal of the bonds be increased to any amount in excess of the debt limitation in section 32-11-534.

(4) The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for their payment.



§ 32-11-567. Disposition of refunding bond proceeds

(1) Except as otherwise provided in this article, the proceeds of such refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded, or be placed in escrow or trust in any trust bank within or without or both within and without this state to be applied to the payment of the refunded bonds or the refunding bonds, or both, upon their presentation therefor to the extent, in such priority, and otherwise in the manner which the board may determine.

(2) The incidental costs of refunding bonds may be paid by the purchaser of the refunding bonds or be defrayed from any general fund (subject to appropriations therefor as otherwise provided by law) or other available revenues of the district under the control of the board or from the proceeds of the refunding bonds, or from the interest or other yield derived from the investment of any refunding bond proceeds or other moneys in escrow or trust, or from any other sources legally available therefor, or any combination thereof, as the board may determine.

(3) Any accrued interest and any premium pertaining to a sale of refunding bonds may be applied to the payment of the interest thereon or the principal thereof, or to both interest and principal, or may be deposited in a reserve therefor, or may be used to refund bonds by deposit in escrow, trust, or otherwise, or may be used to defray any incidental costs pertaining to the refunding, or any combination thereof, as the board may determine.



§ 32-11-568. Administration of escrow or trust

(1) No such escrow or trust shall necessarily be limited to proceeds of refunding bonds but may include other moneys available for its purpose.

(2) Any proceeds in escrow or trust, pending such use, may be invested or reinvested in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S.

(3) Any trust bank accounting for federal securities and other securities issued by the federal government in such escrow or trust may place them for safekeeping wholly or in part in any trust bank within or without or both within and without this state.

(4) Any trust bank shall continuously secure any moneys placed in escrow or trust and not so invested or reinvested in federal securities and other securities issued by the federal government by a pledge in any trust bank within or without or both within and without the state of federal securities in an amount at all times at least equal to the total uninvested amount of such moneys accounted for in such escrow or trust.

(5) Such proceeds and investments in escrow or trust, together with any interest or other gain to be derived from any such investment, shall be in an amount at all times at least sufficient to pay principal, interest, any prior redemption premiums due, and any charges of the escrow agent or trustee, and any other incidental expenses payable therefrom, except to the extent provision may have been previously otherwise made therefor, as such obligations become due at their respective maturities or due at designated prior redemption dates in connection with which the board has exercised or is obligated to exercise a prior redemption option on behalf of the district.

(6) The computations made in determining such sufficiency shall be verified by a certified public accountant licensed to practice in this state or in any other state.



§ 32-11-569. Security for payment of refunding bonds

Refunding bonds may be made payable from any taxes or pledged revenues, or both taxes and such revenues, which might be legally pledged for the payment of the bonds being refunded at the time of the refunding or at the time of the issuance of the bonds being refunded, as the board may determine, notwithstanding the taxes, or the revenue sources, or the pledge of such revenues, or any combination thereof, for the payment of the outstanding bonds refunded is thereby modified, subject to the provisions of section 32-11-559.



§ 32-11-570. Combination of bond purposes

Bonds for refunding and bonds for any other purpose authorized by this article or by any other law may be issued separately or issued in combination in one series or more by the district in accordance with the provisions of this article.



§ 32-11-571. Applicability of other statutory provisions

Except as expressly provided or necessarily implied in sections 32-11-564 to 32-11-570, the relevant provisions elsewhere in this article pertaining generally to the issuance of bonds to defray the cost of any project shall be equally applicable in the authorization and issuance of refunding bonds, including their terms and security, the covenants and other provisions of the resolution authorizing the issuance of the bonds, or other instrument or proceedings pertaining thereto, and other aspects of the bonds.






Part 6 - Special Assessments

§ 32-11-601. Special assessments

(1) The board, pursuant to this part 6 and to sections 32-11-803 to 32-11-808, upon the behalf and in the name of the urban district, for the purpose of defraying all the cost of acquiring or improving or acquiring and improving any project authorized by this article, or any portion of the cost thereof not to be defrayed with moneys available therefor from the general fund, any special fund, or otherwise, also has power under this article:

(a) To levy assessments against assessable property within the urban district and to cause the assessments so levied to be collected;

(b) To pledge the proceeds of any assessments levied under this article to the payment of assessment bonds and of assessment debentures and to create liens on such proceeds to secure such payments;

(c) To issue assessment bonds and assessment debentures payable from the assessments and additionally to secure their payment as provided in this article;

(d) To make all contracts, to execute all instruments, and to do all things necessary or convenient in the exercise of the powers granted in this article or in the performance of the district's duties or in order to secure the payment of its assessment bonds and assessment debentures, subject to the provisions of sections 32-11-502 to 32-11-526 and 32-11-803 to 32-11-808.



§ 32-11-602. Initiating procedure

(1) The procedure for acquiring or improving, or acquiring and improving, any assessment project can be initiated in one of the following ways:

(a) The provisional order method; or

(b) The petition method.



§ 32-11-603. Provisional order method

(1) Whenever the board is of the opinion that the interest of the urban district requires any assessment project, the board, by resolution, shall direct the engineer to prepare:

(a) Preliminary plans showing:

(I) A typical section of the contemplated project; and

(II) The types of material, approximate thickness, and width;

(b) A preliminary estimate of the cost of the project, including incidental costs; and

(c) An assessment plat showing:

(I) The area to be assessed; and

(II) The amount of maximum benefits estimated to be assessed against each tract in each assessment area.

(2) The resolution may provide for one or more types of construction, and the engineer shall separately estimate the cost of each type of construction. The estimate may be made in a lump sum or by unit process, as to such engineer may seem most desirable for the facilities complete in place.

(3) The resolution shall describe the project in general terms.

(4) The resolution shall state:

(a) What part or portion of the expense thereof is of special benefit, and, therefore, shall be paid by assessments;

(b) What part, if any, has been or is proposed to be defrayed with moneys derived from other than the levy of assessments; and

(c) The basis by which the cost will be apportioned and assessments will be levied.

(5) In case the assessment is not to be made according to front feet, the resolution shall:

(a) By apt description designate the improvement district, including the tracts to be assessed;

(b) Describe definitely the location of the project; and

(c) State that the assessment is to be made upon all the tracts benefited by the project proportionately to the benefits received.

(6) In case the assessment is to be upon the abutting property upon a frontage basis, it shall be sufficient for the resolution so to state and to define the location of the project to be made.

(7) It shall not be necessary in any case to describe minutely in the resolution each particular tract to be assessed but simply to designate the property, improvement district, or the location so that the various parts to be assessed can be ascertained and determined to be within or without the proposed improvement district.

(8) The engineer shall forthwith prepare and file with the secretary:

(a) The preliminary plans;

(b) The preliminary estimate of cost; and

(c) The assessment plat.

(9) Upon the filing of the plans, preliminary estimate of cost, and plat, the board shall examine the same; and if the plans, estimate, and plat are found to be satisfactory, the board shall make a provisional order by resolution to the effect that the project shall be acquired or improved, or both acquired and improved.



§ 32-11-604. Petition method

(1) Whenever the owner or owners of tracts to be assessed in the proposed improvement district for not less than ninety-five percent of the entire cost of any project, including all incidental expenses, comprising more than fifty percent of the area of such territory and also comprising a majority of the landowners residing in the territory, may by written petition initiate the acquisition of any assessment project which the board is authorized to initiate, subject to the following limitations:

(a) The board may incorporate such project in any improvement district or districts;

(b) The board need not proceed with the acquisition of any such project or any part thereof after holding a provisional order hearing thereon, pursuant to sections 32-11-608 to 32-11-611, and all provisions of this article thereunto enabling, if the board determines that it is not for the public interest that the proposed project or a part thereof be then ordered to be made; and

(c) Any particular kind of project, any material therefor, or any part thereof need not be acquired or located, as provided in the petition, if the board determines that such is not for the public interest.

(2) The board need not take any proceedings or action upon receiving any such petition if the board determines by resolution that the acquisition of the designated project probably is not feasible for reasons stated in such resolution, and if the resolution requires a cash deposit or a pledge of property in at least an amount or value therein designated and found therein by the board probably to be sufficient to defray the expenses and costs incurred by the board taken preliminary to and in the attempted acquisition of the project designated in the petition, and if such deposit or pledge is not made with the treasurer within twenty days after notice by mail is given to the person presenting the petition to the secretary of the urban district or after one publication in a newspaper of general circulation in the urban district of a notice of the resolution's adoption and of its content in summary form, as the board may determine. An additional deposit or pledge may from time to time be similarly so required as a condition precedent to the continuation of action by the urban district.

(3) Whenever such deposit or pledge is so made and thereafter the board determines that such acquisition is not feasible within a reasonable period of time, the board may require that all or any portion of the costs theretofore incurred in connection therewith by the urban district after its receipt of the petition shall be defrayed from such deposit or the proceeds of such pledged property, in the absence of such defrayment of costs by petitioners or other interested persons within twenty days after the determination by resolution of the amount so to be defrayed and after such published notice thereof.

(4) Any surplus moneys remaining from such deposit or pledge shall be returned by the urban district to the person making the same.



§ 32-11-605. Subsequent procedure

Upon the filing of such a petition, the board shall proceed in the same manner as is provided by this article where proceedings are initiated by the board, except as otherwise expressly provided or necessarily implied in section 32-11-604.



§ 32-11-606. Combination of programs

(1) More than one improvement program may be combined in one improvement district when the board determines such programs may be combined together in an efficient and an economical improvement district.

(2) If in the combination of improvement programs, they are separate and distinct by reason of substantial difference in their character or location, or otherwise, each such program shall be considered as a unit or quasi-improvement district for the purpose of petition, remonstrance, and assessment.

(3) In case of such combination, the board shall designate the improvement program and the area constituting each such unit, and, in the absence of an arbitrary and an unreasonable abuse of discretion, its determination that there is or is not such a combination and its determination of the project and the area constituting each such unit within the project shall be final and conclusive.

(4) The costs of acquiring or improving, or acquiring and improving, each such improvement program shall be segregated for the levy of assessments, and an equitable share of the incidental costs shall be allocated to each such unit.



§ 32-11-607. Effect of estimates

(1) No estimate of cost required or authorized in this article shall constitute a limitation upon such cost or a limitation upon the rights and powers of the board or of any officers, agents, or employees of the urban district, except as otherwise expressly stated in this article.

(2) No assessment, however, shall exceed the amount of the estimate of maximum special benefits from the project to any tract assessed.



§ 32-11-608. Fixing hearing and notice

(1) In the provisional order the board shall set a time at least twenty days thereafter and a place at which the owners of the tracts to be assessed or any other persons interested therein may appear before the board and be heard as to the propriety and advisability of acquiring or improving, or acquiring and improving, the assessment project provisionally ordered.

(2) Notice shall be given:

(a) By publication; and

(b) By mail.

(3) Proof of publication shall be by affidavit of the publisher.

(4) Proof of mailing shall be by affidavit of the engineer, secretary, or any deputy mailing the notice.

(5) Proof of publication and proof of mailing shall be maintained in the records of the urban district until all the assessments pertaining thereto have been paid in full, including principal, interest, any penalties, and any collection costs.



§ 32-11-609. Content of notice

(1) The notice shall describe:

(a) The kind of project proposed (without mentioning minor details or incidentals);

(b) The estimated cost of the project, and the part or portion, if any, to be paid from sources other than assessments;

(c) The basis for apportioning the assessments, which assessment shall be in proportion to the special benefits derived to each of the several tracts comprising the assessable property and on a front-foot, area, zone, or other equitable basis;

(d) The number of installments and the time in which the assessments are payable;

(e) The maximum rate of interest on unpaid installments of assessments;

(f) The extent of the improvement district to be assessed (by boundaries or other brief description);

(g) The time and the place when and where the board will consider the ordering of the proposed project and will hear all complaints, protests, and objections that may be made in writing and filed with the secretary of the urban district at least three days prior thereto or may be made verbally at the hearing concerning the same by the owner of any tract to be assessed or by any person interested;

(h) The fact that the description of the tracts to be assessed, the maximum amount of benefits estimated to be conferred on each such tract, and all proceedings in the premises are on file and can be seen and examined at the office of the secretary during business hours at any time by any person so interested; and

(i) That regardless of the basis used for apportioning assessments, in cases of wedge-shaped, V-shaped, or any other irregular-shaped tracts, an amount apportioned thereto shall be in proportion to the special benefits thereby derived.



§ 32-11-610. Subsequent modifications

(1) All proceedings may be modified or rescinded wholly or in part by resolution adopted by the board at any time prior to the passage of the resolution adopted pursuant to section 32-11-614 creating the improvement district and authorizing the project.

(2) No substantial change in the improvement district, details, preliminary plans, specifications, or estimates shall be made after the first publication or mailing of notice to property owners, whichever occurs first, except for any deletion of a portion of a project and property from the proposed improvement program for the improvement district or for any assessment unit.

(3) The engineer, however, has the right to make minor changes in time, plans, and materials entering into the work at any time before its completion.



§ 32-11-611. Provisional order hearing

(1) On the date and at the place fixed for the provisional order hearing, any property owners interested in such project may by specific and written complaints, protests, or objections present their views in respect to the proposed project to the board or may present them orally. The board may adjourn the hearing from time to time.

(2) After the hearing has been concluded, after all written complaints, protests, and objections have been read and duly considered, and after all persons desiring to be heard in person have been heard, the board shall consider the arguments, if any, and any other relevant material put forth.

(3) Thereafter if the board determines that it is not for the public interest that the proposed project or a part thereof be made, the board shall make an order by resolution to that effect; and thereupon the proceeding for the project or for any part thereof determined against by such order shall stop and shall not be begun again until the adoption of a new resolution.

(4) Any complaint, protest, or objection to the regularity, validity, and correctness of the proceedings and instruments taken, adopted, or made prior to the date of the hearing shall be deemed waived unless presented in writing on specific grounds at the time and in the manner specified in this article.



§ 32-11-612. Appeal from adverse order

Any person filing a written complaint, protest, or objection on any one or more specific grounds as provided in section 32-11-611, shall have the right within thirty days after the board has finally passed on such complaint, protest, or objection by resolution, as provided in section 32-11-611 (3), or as provided in section 32-11-614 (1), to commence an action or suit in any court of competent jurisdiction to correct or to set aside only such a determination of the board on any such specific and written complaint, protest, or objection; but thereafter all actions or suits attacking the validity of the preliminary plans, any preliminary estimate of cost, assessment plat, other proceedings, and any maximum amount of benefits shall be perpetually barred.



§ 32-11-613. Post-hearing procedure

(1) After the provisional order hearing is held and after the board has disposed of all complaints, protests, and objections, verbal and in writing, the board shall determine whether to proceed with the improvement district and with each assessment unit therein, if there is more than one.

(2) If the board desires to proceed and desires any modification, by motion or by resolution, it shall direct the engineer to prepare and to present to the board:

(a) A revised and detailed estimate of the total cost, including without limitation the cost of acquiring or improving, or acquiring and improving, each proposed improvement program and of each of the incidental costs, which revised estimate shall not constitute a limitation for any purpose, except as otherwise provided in this article;

(b) Full and detailed plans and specifications for each proposed improvement program designed to permit and to encourage competition among the bidders if any improvements are to be acquired by construction contract; and

(c) A revised map and assessment plat showing, respectively, the location of each improvement program and the tracts to be assessed therefor, excluding any area or program not before the board at a provisional order hearing.

(3) That resolution, a separate resolution, or the resolution creating the improvement district may combine or may divide the proposed improvement program or programs pertaining to the improvement district and any other facilities into suitable construction units for the purpose of letting separate and independent contracts, regardless of the extent of any improvement program constituting an assessment unit and regardless of whether a portion or none of the cost of any project is to be defrayed other than by the levy of special assessments.

(4) Nothing in this article shall be construed as not requiring the segregation of costs of unrelated improvement programs for assessment purposes, as provided in this article.



§ 32-11-614. Creation of district

(1) When an accurate estimate of cost, full and detailed plans and specifications, and the map and assessment plat are prepared, presented, and satisfactory to the board, regardless of whether the preliminary estimate of cost, plans, and specifications, map and assessment plat are modified pursuant to section 32-11-613, the board shall by resolution create the district and order the proposed project to be acquired or improved, or acquired and improved.

(2) The resolution shall prescribe:

(a) The extent of the improvement district by boundaries or by other brief description and similarly of each assessment unit therein, if there is more than one;

(b) The kind and location of each improvement program proposed (without mentioning minor details);

(c) The amount or the proportion of the total cost to be defrayed by assessments, the method of levying assessments, the number of installments, and the times in which the costs assessed will be payable; and

(d) The character and the extent of any construction units.

(3) The engineer may further revise such cost, plans and specifications, and the map and assessment plat from time to time for all or any part of any project; and the resolution may be appropriately amended prior to letting any construction contract therefor and prior to any property being acquired or any work being done other than by independent contract let by the urban district.

(4) The resolution, as amended, if amended, shall order the work to be done as provided in this article.



§ 32-11-615. Methods of acquisition or improvement

(1) Any construction work for any project or portion thereof shall be done in any one or more of the following three ways:

(a) By independent contract;

(b) By use of district owned or leased equipment and district officers, agents, and employees; or

(c) By any public body or by the federal government acquiring or improving a project or any interest therein which is authorized in this article which results in general benefits to the urban district and in special benefits to the assessable property being assessed therefor by the urban district within its boundaries and within an improvement district therein created therefor.

(2) Any project or any interest therein not involving construction work pertaining to a capital improvement may be acquired or improved pursuant to any appropriate contract, or otherwise, including, without limitation, the condemnation or other acquisition of real property. In such case nothing in subsection (1) of this section nor in sections 32-11-616 to 32-11-619 shall be applicable.

(3) Notwithstanding a project authorized in this article or any interest therein may not be owned by the urban district nor be directly acquired or improved, or acquired and improved, nor the costs thereof directly incurred by the urban district, and notwithstanding the project authorized in this article or any interest therein may be located on land, an easement or other interest therein, or other real property owned by the federal government or by a public body, the urban district has the power:

(a) To acquire or improve, or both, or to cooperate in the acquisition or improvement of, or both, the project or any interest therein with the federal government or with any public body pursuant to agreement between or among the urban district and such other bodies corporate and politic so long as the project or the interest therein acquired or improved, or both, results in general benefits to the urban district and in special benefits to the assessable property being assessed therefor by the urban district within its boundaries and within the improvement district therein created therefor;

(b) To levy special assessments on such assessable property to defray all or any part of the costs of the project or any interest therein or to defray all or any part of the urban district's share of such costs if all costs are not being defrayed by the urban district; and

(c) To issue bonds and assessment debentures and to exercise other powers granted in this article and pertaining to such acquisition or improvement, or both.



§ 32-11-616. Construction contracts

(1) No contract for doing construction work for acquiring or improving the project contemplated shall be made or awarded nor shall the board incur any expense or any liability in relation thereto, except for maps, plats, diagrams, estimates, plans, specifications, and notices until after the provisional order hearing and notice thereof provided for in this article have been had and given.

(2) The board may advertise by publication for proposals for doing the work whenever the board desires, but the contract shall not be made or awarded before the time stated in subsection (1) of this section.

(3) In the case of construction work done by independent contract for any project or portion thereof in any improvement district, the engineer or any purchasing officer of the urban district, as provided by the board, shall request competitive bids and publish notice stating that bids will be received at a time and at a place designated therein.

(4) The urban district may contract only with the responsible bidder submitting the lowest and best bid upon proper terms.

(5) The district has the right to reject any and all bids and to waive any irregularity in any bid.

(6) Any contract may be let on a lump-sum or on a unit basis.

(7) No contract shall be entered into for such work unless the contractor gives an undertaking with a sufficient surety approved by the board and in an amount fixed by it for the faithful performance of the contract, substantially as required of a school board and a school district by sections 38-26-101 and 38-26-105 to 38-26-107, C.R.S., as from time to time amended, except as expressly otherwise provided in this article.

(8) Upon default in the performance of any contract, the engineer, or any purchasing officer, as directed by motion of the board, may advertise and may relet the remainder of the work without further resolution and may deduct the cost from the original contract price and may recover any excess cost by suit on the original bond, or otherwise.

(9) All contracts shall provide, among other things, that the person entering into the contract with the urban district will pay for all materials furnished and for services rendered for the performance of the contract and that any person furnishing the materials or rendering the services may maintain an action to recover for the same against the obligor in the undertaking as though the person was named therein. Final settlement shall be effected substantially as required by section 38-26-107, C.R.S., as from time to time amended, and all laws thereunto enabling.

(10) If any contract or any agreement is made in violation of the provisions of this section, it shall be voidable, and no action shall be maintained thereon by any party thereto against the urban district.

(11) To the extent the urban district makes any payment thereunder, such contract or agreement shall be valid, and any such payment may be included in any cost defrayed by the levy of assessments unless theretofore the urban district elects to void the contract or the agreement in its entirety and to recover any such payment from the party to whom made.

(12) The board, except as expressly limited in this article, may in the letting of contracts impose such conditions upon bidders with regard to bonds and to securities, and such guaranties of good and faithful performance, completion of any work, and the keeping of the same in repair, and may provide for any further matter or thing in connection therewith as may be considered by the board to be advantageous to the urban district and to all interested persons.



§ 32-11-617. Extra work authorized - payment

Extra work may arise in connection with any project mentioned in this article and not particularly provided for in the plans, specifications, estimates, bids and contracts; and such extra work shall be performed by the contractor at the direction of the engineer at cost of labor and materials and overhead including superintendence as set forth in the plans, specifications, or construction contract, such amount to be included in the assessment for the project (but not exceeding in the aggregate the estimated maximum special benefits to any tract so assessed) or to be paid out of the general or other funds of the district available therefor, in the discretion of the board.



§ 32-11-618. Construction by district

(1) In the case of construction work done by the use of district owned or leased equipment and by district officers, agents, and employees for any project or any portion thereof in any improvement district, supplies and materials may be purchased or may be otherwise acquired therefor.

(2) All supplies and materials purchased by the urban district for an improvement district costing five hundred dollars or more shall be purchased only after the purchasing officer has given notice by publication therefor.

(3) The district shall accept the lowest and best bid, the kind, quality, and material being equal, but the district has the right to reject all bids, to waive any irregularity in any bid, and to select a single item from any bid when so stated in the invitation to bid.

(4) The provision as to bidding shall not apply to the purchase of patented and manufactured products offered for sale in a noncompetitive market or solely by a manufacturer's authorized dealer.



§ 32-11-619. Cooperative construction

(1) In the case of construction work done by agreement with the urban district and with one or more public bodies or with the federal government (or any combination thereof) for any project or any portion thereof in any improvement district, the urban district may enter into and carry out any contract or may establish or comply with the rules and regulations concerning labor and materials and other related matters in connection with any project or any portion thereof, as the district may deem desirable or as may be requested by the federal government or by any public body which is a party to any such contract with the district that may assist in the financing of any project or any part thereof, regardless of whether the district is a party to any construction contract or to any other contract pertaining to incurring costs of the project.

(2) Any project, any portion of the cost of which may be defrayed by the urban district by the levy of assessments under this article, may be acquired with the cooperation and the assistance of, or under a contract let by, or with labor, or supplies and materials, or all of such furnished by any one or more such public bodies or by the federal government (or any combination thereof).

(3) Advantage may be taken of any offer from any source to complete any project on a division of expense or responsibility.

(4) The engineer, on behalf of and in the name of the urban district, is authorized to acquire or improve, or acquire and improve, any such project in such a manner when so authorized by the resolution creating the improvement district or by any amendment thereto.



§ 32-11-620. Use of existing improvements

After the provisional order hearing and at the time of the passage of the resolution creating any improvement district and any project for the improvement district, or any amendment thereof, if any tract or the property of any railway company to be assessed in the improvement district has the whole or any part of the proposed project, conforming to the general plan, the same may be adopted in whole or in part or may be changed to conform to the general plan, if deemed practical; and the owner of such real estate, when the assessment is made, shall be credited with the amount which is saved by reason of adapting or of adopting such existing improvements.



§ 32-11-621. Assessment debentures

(1) For the purpose of paying any contractor of or otherwise defraying any cost of the project in connection with any improvement district as the same becomes due from time to time until moneys are available therefor from the levy and collection of assessments and from any issuance of assessment bonds, the board may issue assessment debentures on the behalf and in the name of the urban district as provided in sections 32-11-501 (3) and 32-11-502 to 32-11-526 and elsewhere in this article, except as otherwise provided in sections 32-11-621 to 32-11-631.

(2) Any assessment debentures issued for any construction work shall be issued only upon estimates of the engineer.

(3) Any assessment debentures shall be special obligations payable from designated special assessments, any proceeds of special assessment bonds, and any other moneys designated to be available for the redemption of such debentures and authorized in this article to be pledged as additional security for the payment of such bonds.



§ 32-11-622. Issuance of assessment securities

(1) The board has power in connection with any improvement district to issue, on the behalf and in the name of the urban district, bonds in an amount not exceeding the estimated cost of the project or part thereof to be defrayed by the levy and collection of assessments, or if the bonds are issued after the levy of assessments, in an aggregate principal amount not exceeding the aggregate amount of unpaid assessments pledged for the payment of the bonds as provided in sections 32-11-501 (3) and 32-11-502 to 32-11-526 and elsewhere in this article, except as otherwise provided in sections 32-11-622 to 32-11-631.

(2) Any assessment bonds may be issued at public or private sale to defray the cost of the project, including any temporary advances evidenced by assessment debentures or otherwise and all proper incidental expenses.

(3) The board may enter into a contract to sell assessment debentures and assessment bonds at any time; but, any other provisions of this article notwithstanding, if the board so contracts before it awards a construction contract or otherwise contracts for acquiring or improving, or acquiring and improving, the project, the board may terminate the contract to sell such securities if, before the awarding of the construction contract or otherwise contracting for the acquisition or improvement, or acquisition and improvement, of the project, the board determines not to acquire or improve, or acquire and improve, the project, and if the board has not elected to proceed under section 32-11-615 other than by independent contract pursuant to section 32-11-615 (1)(a), if at all.



§ 32-11-623. Purchase price and interest

(1) Any district securities designated in section 32-11-501 (3) and otherwise issued under this article, both assessment bonds and assessment debentures, as may be provided by the board in a resolution authorizing their issuance and the maximum net effective interest rate thereof and in any indenture or other proceedings pertaining thereto, may be issued at, above, or below par, at a discount not exceeding seven percent of the principal amount thereof, but they may not be issued at a price such that the net effective interest rate of the issue of securities exceeds the maximum net effective interest rate authorized.

(2) Such bonds and debentures shall bear interest at a rate such that the net effective interest rate of the issue of bonds or debentures does not exceed the maximum net effective interest rate authorized.

(3) No bond interest rate shall at any time exceed the interest rate (or lower or lowest rate if more than one) borne by the unpaid assessments, but any such bond interest rate may be the same as or less than any assessment interest rate, subject to the limitations of this section, as the board may determine.



§ 32-11-624. Use of assessments - payment of assessment securities

(1) The assessments pertaining to any improvement district when levied shall be and shall remain a lien on the respective tracts assessed until paid as provided in this article.

(2) When the assessments pertaining to the improvement district are collected (including principal, interest, and any penalty), they shall be placed in a special fund or special account and as such shall at all times constitute a sinking fund or sinking account for and be deemed specially appropriated to the payment of any assessment debentures not funded with bond proceeds and the payment of the assessment bonds pertaining to the improvement district and the interest thereon, and shall not be used for any other purpose until such securities and the interest thereon are fully paid; or if no such securities are issued, all assessments upon their payment shall be so appropriated and used to defray the cost of the project.

(3) Any assessment debentures not funded with bond proceeds and the assessment bonds, including both principal and interest, shall be payable only out of moneys collected on account of the assessments (including installments thereof, interest thereon, and any penalties) for the project pertaining to the improvement district to which such securities pertain, except as provided in this article.



§ 32-11-625. Bond limitations and details

(1) All assessment bonds issued under this article shall be issued by the treasurer upon estimates of the engineer, or if bonds are issued after the levy of assessments, in an aggregate principal amount not exceeding the aggregate amount of unpaid assessments pledged for the payment of the bonds, and upon order of the board by resolution.

(2) The bonds shall mature in no event after that date which is one year after the last assessment installment payment date.



§ 32-11-626. Prior redemption provisions

The board may provide for the redemption prior to maturity at the option of the district of any of the bonds or debentures designated in section 32-11-501 (3), in such order, by lot or otherwise, at such time or times, without or with the payment of such premium not exceeding seven percent of the principal amount of each bond or other security so redeemed, and otherwise upon such terms as may be provided by the board in the resolution authorizing the issuance of the securities or other instrument pertaining thereto.



§ 32-11-627. Special obligations

(1) Assessment debentures and assessment bonds issued under this article shall constitute special obligations of the urban district and shall not be a debt of the district. The district shall not be liable on such securities except as otherwise expressly provided in this article, nor shall the urban district thereby pledge its full faith and credit for their payment. Such securities (other than debentures funded with bond proceeds) shall not be payable out of any funds other than the special assessments (including installments thereof, interest thereon, and any penalties) and other funds and moneys pledged as additional security for the payment thereof, as authorized in this article.

(2) Each assessment debenture and assessment bond issued under this article shall recite in substance that the bond and the interest thereon are payable solely from the special assessments and such other funds and moneys pledged to the payment thereof.



§ 32-11-628. Primary additional security

(1) The urban district shall additionally secure the payment of the assessment debentures and the assessment bonds pertaining to any improvement district as provided in this article.

(2) Whenever there is a deficiency in any improvement district to meet payment of such outstanding assessment securities and interest due thereon, it shall be paid out of the urban district's special surplus and deficiency fund.

(3) The urban district shall pay the assessment securities pertaining to any improvement district when due and the interest due thereon from any available moneys of the urban district and reimburse itself by collecting the unpaid assessments due the improvement district, whenever:

(a) Four-fifths of the outstanding bonds pertaining to the improvement district have been paid; and

(b) For any reason the remaining assessments pertaining to the improvement district are not paid in time to take up the final bonds of the improvement district and the interest due thereon; and

(c) There is not sufficient money in the special surplus and deficiency fund.

(4) When all outstanding assessment securities pertaining to an improvement district have been paid and any moneys remain to the credit of such district, they shall be transferred to the special surplus and deficiency fund.



§ 32-11-629. Permissive additional security

(1) In addition to the additional security provided for in section 32-11-628, and not in limitation thereof, the urban district may further additionally secure the payment of assessment debentures and assessment bonds pertaining to any improvement district, both as to principal and interest, as may be provided in accordance with this section.

(2) In consideration of general benefits conferred on the urban district at large from the acquisition by construction, or otherwise, of local improvements, the urban district, prior to the issuance of any assessment debentures or assessment bonds pertaining to any improvement district in this article, may contract by resolution with the holders thereof that the payment of such securities pertaining to the improvement district, both as to principal and interest, as the same become due, is additionally secured by a pledge of moneys in a special fund or special account created therefor into which the urban district covenants to deposit the proceeds of general (ad valorem) property taxes to be levied not earlier than the date of the debentures or bonds of any such series nor later than two years after the maturity date thereof or last maturity date of any serial bonds of any issue, not exceeding in any one year in the aggregate for all improvement districts the limitation pertaining to assessment bonds in section 32-11-217 (1)(d). After the issuance of any such securities, the urban district shall levy such general (ad valorem) taxes pursuant to such contract; but any such levy shall be diminished to the extent other funds of the urban district available therefor are appropriated to and deposited in such fund or account.

(3) Prior to the redemption of all such securities, including both principal and interest, the proceeds of such taxes and any moneys deposited in such fund or account in lieu of such taxes shall be disbursed from the fund or account only for the payment of the principal of and interest on the securities, and any prior redemption premium pertaining thereto. After the securities have been redeemed in full, any moneys remaining in the fund or account and pertaining only to the improvement district shall be deposited in the surplus and deficiency fund.

(4) Securities of the urban district pertaining to any improvement district payable from assessments, which payment shall be additionally secured as provided in section 32-11-628, or in both that section and this section, as the board may determine, shall not be subject to the debt limitation nor exhaust the debt incurring power of the urban district, nor shall such securities be required to be authorized at any election. Such securities shall not be held to constitute a prohibited lending of credit or donation nor to contravene any constitutional or statutory limitation or restriction.



§ 32-11-630. Redemption of securities

(1) Whenever considered advisable by the treasurer, he may, and whenever funds may be in his hands to the credit of any improvement district exceeding the amount of interest on the unpaid principal becoming due on and prior to one year next after the last interest payment date, and, if maturing serially, the principal becoming due on the next principal payment date, he shall, subject to the provisions concerning the payment of assessment debentures and assessment bonds pertaining to an improvement district prior to maturity in the securities and in any resolution pertaining to their issuance, by publication at least once not less than fifteen days prior to the redemption date, call in a suitable number of securities of the improvement district for payment, for the principal amount thereof, accrued interest to the redemption date, and any prior redemption premium due thereon.

(2) After the redemption date so designated, interest on the securities so called shall cease. The urban district, however, may provide that such securities be redeemed only on interest payment dates.

(3) The notice shall specify the securities so called by number, and all such securities shall be paid in the order designated in any such resolution.

(4) The holder of any such securities may at any time furnish his post-office address to the treasurer, and in such case a copy of such advertisement shall be mailed by the treasurer to the holder of the securities called at such address within three days of the date of such publication.



§ 32-11-631. Rights and powers of security holders

(1) Subject to any contractual limitations binding upon the holders of any issue or series of assessment debentures or assessment bonds or the trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion, percentage, or number of such holders, any holder of such securities or trustee therefor has the right and power for the equal benefit and protection of all holders of the securities similarly situated:

(a) By mandamus or by other suit, action, or proceeding at law or in equity to enforce his rights against the urban district, the board, and any other of the officers, agents, and employees of the district, and to require and to compel the district, the board, or any such officers, agents, or employees to perform and to carry out their respective duties, obligations, or other commitments under this article and under their respective covenants and agreements with the holder of such securities;

(b) By action or by suit in equity to require the urban district to account as if it is the trustee of an express trust;

(c) By action or by suit in equity to have appointed a receiver, which receiver may take possession of any accounts and may collect, receive, and apply all assessments, other revenues, and other moneys pledged for the payment of the securities in the same manner as the urban district itself might do in accordance with the obligations of the district; and

(d) By action or by suit in equity to enjoin any acts or things which might be unlawful or in violation of the rights of the holder of any such securities and to bring suit thereupon.



§ 32-11-632. Statement of cost of project

Upon the completion of any project in any improvement district or, in the case of assessment units or sewers, upon completion from time to time of an improvement program in any assessment unit or any parts of sewers affording complete drainage for any part of the improvement district, or after the determination of the net cost to the urban district, and upon the acceptance thereof by the board, or whenever the total cost of such project or any of such part of sewers can be definitely ascertained, and upon the board's determination to assess all or a part of the cost thereof, the engineer shall prepare and shall furnish to the board a statement showing the total cost of the project or of any such part thereof.



§ 32-11-633. Order for assessment roll and its form

(1) Following the furnishing of the statement of the cost of the project, the board by resolution shall:

(a) Determine the cost of the project to be paid by the assessable property in the improvement district;

(b) Order the engineer to make out an assessment roll containing, among other things:

(I) The name of each last-known owner of each tract to be assessed or, if not known, that the name is unknown; and

(II) A description of each tract to be assessed and the amount of the proposed assessment thereon, apportioned upon the basis for assessments stated in the provisional order for the hearing on the project;

(c) Cause a copy of the resolution to be furnished by the secretary to the engineer.

(2) In fixing the amount or the sum of money that may be required to pay the cost of the project, the board need not necessarily be governed by the estimates of such cost provided for in this article, but the board may fix such other sum within the limits prescribed as it may deem necessary to cover the cost of the project.

(3) If by mistake or otherwise any person is improperly designated in the assessment roll as the owner of any tract or if the same is assessed without the name of the owner or in the name of a person other than the owner, such assessment shall not for that reason be vitiated, but it shall in all respects be as valid upon and against such tract as though assessed in the name of the owner thereof. When the assessment roll has been confirmed, such assessment shall become a lien on such tract and shall be collected as provided by law.



§ 32-11-634. Assessment computations and limitations

(1) If the assessment is made upon the basis of frontage, the engineer shall assess each tract with such relative portion of the whole amount to be levied as the length of front of such premises bears to the whole frontage of all the tracts to be assessed, and the frontage of all tracts to be assessed shall be deemed to be the aggregate number of feet as determined for assessment by the engineer.

(2) If the assessment is directed to be according to an area or zone or another equitable basis other than a front-foot basis, the engineer shall assess upon each tract such relative portion of the whole sum to be levied as is proportionate to the estimated benefit according to such basis.

(3) Regardless of the basis used, in cases of wedge-shaped or V-shaped or any other irregular-shaped tracts, an amount apportioned thereto shall be in proportion to the special benefits thereby derived.

(4) No assessment shall exceed the amount of the estimate of maximum special benefits to the tract assessed, as provided in section 32-11-607 (2).

(5) Any amount which would be assessed against any tract in the absence of both limitations in subsections (3) and (4) of this section shall be defrayed by other than the levy of assessments.



§ 32-11-635. Determination of assessable tracts

The board shall determine what amount or part of every expense shall be charged as an assessment and the tracts upon which the same shall be levied, and as often as the board deems it expedient, it shall require all of the several tracts chargeable therewith respectively to be reported by the secretary to the engineer for assessment.



§ 32-11-636. Preparation of proposed roll

(1) Upon receiving the report mentioned in section 32-11-633, the engineer shall make an assessment roll and state a proposed assessment therein upon each tract so reported to him, and by such proposed assessments he shall defray the whole amount of all charges so directed to be levied upon each of such tracts respectively. When completed, he shall report the assessment roll to the board.

(2) When any assessment is reported by the engineer to the board as directed in this section, the same shall be filed in the office of the secretary and numbered.



§ 32-11-637. Notice of assessment hearing

(1) Upon receiving the assessment roll, the board, by resolution, shall:

(a) Fix a time and a place when and where complaints, protests, and objections that may be made in writing or verbally concerning the same by the owner of any tract or by any person interested may be heard; and

(b) Order the secretary to give notice of the hearing.

(2) The secretary shall give notice by publication and by mail of the time and the place of such hearing, which notice shall also state:

(a) That the assessment roll is on file in his office;

(b) The date of filing the same;

(c) The time and the place when and where the board will hear all complaints, protests, or objections that may be made in writing or verbally to the assessment roll and to the proposed assessments by the parties thereby aggrieved; and

(d) That any complaint, protest, or objection to the regularity, validity, and correctness of the proceedings, of the assessment roll, of each assessment contained therein, and of the amount thereof levied on each tract shall be deemed waived unless filed in writing on specific grounds with the secretary at least three days prior to the assessment hearing.



§ 32-11-638. Assessment hearing

(1) At the time and the place so designated, the board shall hear and shall determine any written complaint, protest, or objection filed as provided in section 32-11-637, any verbal views expressed in respect to the proposed assessments, the assessment roll, or the assessment procedure, and the board may adjourn the hearing from time to time.

(2) The board by resolution has the power in its discretion to revise, correct, confirm, or set aside any assessment and to order that such assessment be made de novo.



§ 32-11-639. Levy of assessments

(1) After the assessment roll is in final form and is so confirmed by resolution, the urban district by the same or by a supplemental resolution shall by reference to such assessment roll as so modified, if modified, and as confirmed by such resolution, levy the assessments in the roll.

(2) The board shall cause the resolution levying the assessments to be published at least one time in a newspaper of general circulation in the improvement district.

(3) No assessment shall be levied for any capital improvements acquired by the urban district and located or to be located on any land until the board by the adoption of such resolution or otherwise determines that the district has the right to possession of such land or an interest therein for the purpose of acquiring the improvements.

(4) Such decision and resolution shall be a final determination of the regularity, validity, and correctness of the proceedings, of the assessment plat, of the assessment roll, of each assessment contained therein, and of the amount thereof levied on each tract.

(5) Such determination by the board shall be conclusive upon the owners of the property assessed.

(6) The roll shall be prima facie evidence in all courts and tribunals of the regularity of all proceedings preliminary to the making thereof and of the validity of the assessments and the assessment roll.



§ 32-11-640. Appeal of adverse determination

(1) Within the fifteen days immediately succeeding the publication of the assessment resolution, any person who has filed a complaint, protest, or objection on specific grounds in writing, as provided in this article, has the right to commence an action or a suit in any court of competent jurisdiction to correct or to set aside such determination.

(2) Thereafter all actions or suits attacking the regularity, validity, and correctness of the proceedings of the assessment plat, of the assessment roll, of each assessment contained therein, and the amount thereof levied on each tract, including without limitation the defense of confiscation, shall be perpetually barred.



§ 32-11-641. Transfer of roll to county treasurer

(1) Upon the expiration of such fifteen-day period for any such appeal, the secretary shall forthwith note on the assessment roll or by separate instrument each assessment, if any, the regularity, validity, or correctness of which is challenged in such an action or suit.

(2) Thereupon the secretary shall forthwith certify under the seal of the urban district and transmit to the county treasurer of each county in which the improvement district is located, wholly or in part, the assessment roll with the assessment resolution, with a notation of any pending legal actions and suits and with the secretary's warrant for the collection of the assessments levied against the assessable property within the county. The county treasurer shall receipt for the same and all such rolls shall be numbered for convenient reference.



§ 32-11-642. Thirty-day payment period - deferred payments

(1) All assessments made in pursuance of the assessment resolution shall be due and payable without demand not earlier than thirty-one days after its publication upon its final passage and within sixty days after such publication.

(2) Each such assessment or any part thereof may at the election of the owner be paid in installments with interest as provided in this article, whenever the board so authorizes the payment of assessments.

(3) Failure to pay the whole assessment within such period of thirty days shall be conclusively considered an election on the part of all persons interested, whether under disability or otherwise, to pay in installments the amount of the assessment then unpaid.

(4) All persons so electing to pay in installments shall be conclusively considered as consenting to the project for which each such assessment was levied, and such election shall be conclusively considered as a waiver of all rights to question the power of jurisdiction of the urban district to acquire or improve, or acquire and improve, the project, the quality of the work, the regularity or sufficiency of the proceedings, or the validity or the correctness of the assessment.

(5) The owner of any tract assessed may at any time pay the whole unpaid principal and the interest accrued to the next interest payment date, together with penalties if any. The board may require in the assessment resolution the payment of a premium for any prepayment not exceeding seven percent of each installment of principal so prepaid.

(6) Subject to the foregoing provisions, all installments, both of principal and interest, shall be payable at such times as may be determined in and by the assessment resolution.



§ 32-11-643. Acceleration upon delinquency

(1) Failure to pay any installment, whether principal or interest, when due shall ipso facto cause the whole amount of the unpaid principal to become due and payable immediately at the option of the urban district, security holder, or trustee therefor initiating foreclosure proceedings, the exercise of such option to be indicated by the commencement of foreclosure proceedings for not only each delinquent installment but also all other unpaid installments of any assessment.

(2) At any time prior to the day of sale, the owner may pay the amount of delinquent installments, with accrued interest, all penalties, and cost of collection accrued, including but not necessarily limited to any attorneys' fees, and shall thereupon be restored to the right thereafter to pay in installments in the same manner as if default had not been made.



§ 32-11-644. Limitations upon deferred payments

(1) In case of such election to pay in installments, the assessment shall be payable in not less than two nor more than twenty substantially equal annual installments or not less than four nor more than forty substantially equal semiannual installments of principal.

(2) Interest in all cases on the unpaid principal accruing from the date of publishing the assessment resolution upon its final passage until the respective installment due dates shall be payable annually or semiannually at a rate not exceeding eight percent per annum; except that, in the case of an assessment initiated subsequent to July 1, 1984, such interest shall not exceed the maximum rate fixed by the board in the notice of the provisional order hearing given pursuant to sections 32-11-608 and 32-11-609.

(3) Nothing in this article shall limit the discretion of the board in determining whether assessments shall be payable in installments and the time the first installment of principal or of interest, or of both, and any subsequent installments thereof shall become due.

(4) The board in the assessment resolution shall state the number of installments in which assessments may be paid, the period of payment, the rate of interest upon the unpaid installments of principal to their respective due dates, any privileges of making prepayments, and any premium to be paid to the urban district for exercising any such privilege, the rate of interest upon unpaid principal and accrued interest after any delinquency at the rate of one percent per month, or any fraction thereof, and any penalties and any collection costs payable after delinquency.



§ 32-11-645. Assessment liens

(1) The payment of the amount so assessed, including each installment thereof, the interest thereon, and any penalties and collection costs shall be secured by an assessment lien upon the tract assessed from the date of publication of the assessment resolution.

(2) Each such lien upon each tract assessed shall:

(a) Be subordinate and junior to any lien thereon for any general (ad valorem) taxes, whether prior in time or not;

(b) Be prior and superior to any assessment lien thereon subsequently levied by the urban district or by any public body;

(c) Be subordinate and junior to any assessment lien thereon theretofore levied by the urban district or by any public body; and

(d) Be prior and superior to all liens, claims, mortgages, other encumbrances, and titles other than the liens of assessments and general taxes.

(3) All purchasers, mortgagees, or encumbrancers of any such tract shall hold the same subject to such lien so created, whether prior in time or not.

(4) Each such assessment lien shall continue as to unpaid installments, principal, interest, and any penalties and costs until such assessments, the principal thereof, interest thereon, and any penalties and costs pertaining thereto shall be fully paid, unless terminated by the foreclosure of any prior and superior lien on the tract assessed.

(5) But unmatured installments shall not be deemed to be within the terms of any general covenant or warranty.

(6) No statute of limitations shall begin to run against any assessment or the assessment lien to secure its payment until after the last installment of principal thereof becomes due.

(7) The urban district may use any available funds or moneys for the satisfaction of any lien prior in right to any special assessment lien created by the district.

(8) In the resale of any property to which the urban district has so acquired title, the district shall use its best efforts to sell the property for an amount at least equal to the funds or moneys so used plus the amount necessary to satisfy the special assessment lien created by the district, including principal, interest, penalties, and collection costs.

(9) The moneys received from such a resale in payment for the property shall be used first to satisfy such special assessment lien and thereafter to restore to the fund from which any such prior lien was satisfied and the moneys used therefor.

(10) The urban district is authorized to acquire and to dispose of property on which there are delinquent taxes or assessments, or both.



§ 32-11-646. Division of tract

(1) If any tract is divided after an assessment thereon has been levied and divided into installments and before the collection of all the installments, the board may require the county assessor to apportion the uncollected amounts upon the several parts of land so divided according to the proportions thereof based upon their valuation for assessment for taxes.

(2) The report of such apportionment, when approved, shall be conclusive on all the parties, and all assessments thereafter made upon such tracts shall be according to such subdivision.



§ 32-11-647. Surpluses and deficiencies

(1) If any assessment proves insufficient to pay for the project or the work for which it is levied and the expense incident thereto, the amount of such deficiency shall be paid from the capital improvements fund of the urban district or from such other account in which moneys are accounted for which may be made available for such purpose by the board.

(2) If sufficient moneys are not legally available so as to defray the amount of such deficiency as the respective obligations comprising the cost of the project become due, the urban district shall budget, appropriate, and levy taxes therefor, subject to the limitation pertaining to capital improvements in section 32-11-217 (1)(d).

(3) If a greater amount of assessments has been collected than was necessary to defray the cost of the project of any improvement district to which the assessments pertain, the excess shall be transferred to the special surplus and deficiency fund of the urban district as provided in section 32-11-628.



§ 32-11-648. Notice of assessment or installment due

(1) Each county treasurer to whom an assessment roll is transmitted pursuant to section 32-11-641 shall give notice by mail and by publication of the levy of the assessments against the assessable property in the county, of the fact they are payable, and of the last day for their payment, as provided in section 32-11-642 (1).

(2) Each such county treasurer shall give notice by mail and by publication of such installment of such assessments which is payable and of the last day for its payment, as provided in section 32-11-644 and in the assessment resolution.

(3) Each such notice given by the county treasurer shall:

(a) State the amount of the assessment or of the installment due, except in the case of any published notice;

(b) State how unpaid principal is payable in installments; and

(c) State the place of payment and the time for it to close.

(4) The failure of the county treasurer to give notice or to do any other act or thing required by this section shall not affect the assessment or any installment thereof.



§ 32-11-649. When collections paid district

All collections made by the county treasurer upon each assessment roll in any calendar month shall be accounted for and paid over to the district treasurer on or before the tenth day of the next succeeding calendar month, with separate statements for all such collections for each improvement district.



§ 32-11-650. Collections by county treasurer

The county treasurer shall receive payment of all assessments against assessable property located in the county appearing upon the assessment roll, with interest.



§ 32-11-651. Collection of delinquent assessments

(1) As soon as any assessment or any installment thereof pertaining to any improvement district becomes in default, the county treasurer shall mark the same delinquent on the assessment roll, together with the amount of unpaid principal shown on the assessment roll and accrued interest thereon to the date of delinquency, and the county treasurer shall within thirty days after such delinquency certify such amounts as shown thereon to the board of the urban district.

(2) The county treasurer shall collect the delinquent assessment, or the delinquent installment and all other unpaid installments of the assessment, if any, and accrued interest, all penalties, and costs of collection accrued, in accordance with section 32-11-643 and other provisions in this article supplemental thereto, in the same manner and with the same interest and penalties thereon as other taxes collected by the county treasurer on behalf of the urban district. All of the laws of the state for the assessment and collection of general taxes, including the laws for the sale of real property for taxes and redemption therefrom, shall be applicable to and shall have the same effect with respect to the collection of such assessments.

(3) If the board elects by resolution to have the urban district foreclose the lien on any assessable property and secure the payment of any delinquent assessment or delinquent installment thereof as provided in part 11 of article 25 of title 31, C.R.S., the secretary shall notify each county treasurer to whom there has been transmitted an assessment roll pertaining to such delinquent assessments and installments of such election and shall transmit thereto a copy of such resolution. Thereupon the county treasurer shall take no further action unless the board causes him to be informed subsequently that the owner of any tract has been restored the right to pay in installments in accordance with section 32-11-643 (2) and other provisions in this article supplemental thereto.



§ 32-11-652. Optional filing of claim of lien

(1) The board may, but is not required, in any assessment resolution or in any resolution supplemental thereto, provide that the secretary, within thirty days after the expiration of the thirty-day payment period specified in section 32-11-642, shall make out, sign, attest with the seal of the urban district, and file for record in the office of the county clerk of each county in which is located assessable property pertaining to any improvement district, a claim of lien for the unpaid amount due and assessed against each tract on the assessment roll for the improvement district.

(2) When a claim of lien is so filed and any assessment pertaining thereto is paid in full, the secretary shall release the lien against any specific tract either by entering and signing a receipt of payment upon the margin of the record thereof or by filing for record in the office of the county clerk and recorder a separate release wherein payment of the assessment, principal, interest, and any penalty is recited.



§ 32-11-653. Duties imposed when assessments are levied

(1) Whenever the board has provided for any project under this article, has levied assessments therefor, and has issued assessment bonds or assessment debentures or both such types of securities for the financing of the same, then and in such event there shall be imposed upon the urban district the following additional duties:

(a) The district shall act as the agency for the collection of such assessments and in so doing shall act as trustees for the benefit of such holders of assessment debentures or bonds.

(b) If the board creates more than one improvement district, the funds of each such district shall be kept in a separate fund or account to be used for the payment of interest and principal of the assessment securities pertaining to the improvement district.

(c) The urban district shall prepare annually and shall make available for inspection in the district treasurer's office to each holder of assessment securities a statement of the financial condition of the improvement district relating to such securities, which report shall include a statement of all delinquencies existing at such time.

(d) Where there is a delinquency continuing for a period of one year in the payment of any installment of such assessment made for the project, the urban district shall thereafter forthwith proceed with the institution of proceedings to foreclose the assessment lien against the property or properties wherein the delinquency exists, unless the county treasurer has instituted such proceedings, as provided in this article.

(e) The holder of any assessment security issued under this article or any trustee therefor has the right to institute such foreclosure proceedings in the name of the urban district issuing such security, if such a delinquency has continued for a period of one and one-half years and if the urban district has not theretofore instituted such foreclosure proceedings. The failure of any holder of any assessment security or any trustee therefor so to proceed shall not be deemed a waiver of any other right or privilege and shall not relieve the urban district or any of its officers, agents, or employees of any liability for failure to perform any duty.



§ 32-11-654. Procedure to place omitted tracts on roll

(1) Whenever by mistake or inadvertence or for any cause any tract otherwise subject to assessment within any improvement district has been omitted from the assessment roll for any project, the board may, upon its own motion or upon the application of any owner of any tract within such district charged with the lien of an assessment for the project, assess the same in accordance with the special benefits accruing to such omitted tract by reason of such project and in proportion to the assessments levied upon other tracts in such district.

(2) In any such case the board shall first pass a resolution setting forth that certain tracts therein described were omitted from such assessment, and notifying all persons who may desire to object thereto to appear at a meeting of the board at a time specified in such resolution to present their objection thereto and directing the engineer to report to the board at or prior to the date fixed for such hearing the amount which should be borne by each such tract so omitted, which resolution shall be published at least once by the secretary in a newspaper of general circulation in the improvement district and shall be thereby mailed to the last known owner of each such tract.

(3) At the conclusion of such hearing or any adjournment thereof, the board shall consider the matter as though each such tract had been included upon the original roll and may confirm the same or any portion thereof by resolution.

(4) Thereupon the assessment on such roll of each omitted tract shall be collected, the payment of which shall be secured by an assessment lien; and a claim of lien therefor may be filed for record in the office of the county clerk as other assessments, as provided in section 32-11-652.



§ 32-11-655. Irregularities in contracts and assessments

(1) Whenever the board makes any contract pertaining to any project provided in this article or makes any assessment against any tract within any improvement district for any project authorized in this article and, in making such contract or assessment, acts in good faith and without fraud, each such contract and assessment shall be valid and enforceable as such, and the assessment shall be a lien upon the tract upon which the same purports to be a lien.

(2) It shall be no objection to the validity of such contract, assessment, or lien that:

(a) The contract for such project was not awarded in the manner or at the time required hereby, or otherwise;

(b) The contract was made by an unauthorized officer or person if the same has been confirmed by the authorities of the urban district; and

(c) The assessment is based upon an improper basis of benefits to the tract within the improvement district, unless it appears that the urban district authorities acted fraudulently or oppressively in making such assessment.



§ 32-11-656. Owner of interest may pay share

The owner of any divided or undivided interest in any tract assessed under this article may pay his share of any assessment, upon producing evidence of the extent of his interest satisfactory to the county treasurer having the roll in charge.



§ 32-11-657. Payment of assessments by joint owner

(1) Whenever any assessment or installment thereof is paid or any delinquency therefor is redeemed or any judgment therefor is paid by any joint owner of any tract assessed for any project, such joint owner may, after demand and refusal, by an action brought in the district court recover from each of his co-owners the respective amounts of such payment which each such co-owner should bear with interest thereon at ten percent per annum from the date of such payments, and costs of the action.

(2) The joint owner making such payment shall have a lien upon the undivided interest of his co-owners in and to such property from date of such payment.



§ 32-11-658. Assessment paid in error

When, through error or inadvertence, any person pays any assessment or installment thereof upon the tract of another, such payor may, after demand and refusal, by an action in the district court recover from the owner of such tract the amount so paid and costs of the action.



§ 32-11-659. Description of property - notice to transferees

(1) It is sufficient in any case to describe the tract as the same is platted or recorded or described in any official record, although the same belongs to several persons.

(2) Any purchaser, lienholder, assignee, or transferee of any tract subject to assessment as provided in this article, in any improvement district provided for in this article, after the first publication of the notice of the provisional order to create such district, shall be held to notice thereof and of all proceedings with reference thereto the same as the owners of such tract at the time of such notice or proceedings.



§ 32-11-660. Assessment of public property

(1) When the urban district, any public body, or the federal government (except the federal government in the absence of its consent by congress to assessment) owns any tract or holds the title to any tract not used as a street or other public right-of-way of the urban district or other public body, which if owned by a private person would be liable to assessment for benefits to pay for any project mentioned in this article, an assessment shall be made against such tract as though such tract were the property of a private person.

(2) The urban district, the public body, or the federal government, in the case of such consent, shall pay the amount of each such assessment by the levy of taxes or from other funds available therefor.



§ 32-11-661. Collecting assessments against public properties

(1) If any assessment against any tract of a private person operating a public utility or any tract of the urban district, any public body, or the federal government is not paid as provided by law, suit may be brought in the proper district court to enforce the collection of the assessment, and the judgment rendered against any such owner of the tract shall be enforced as are other judgments.

(2) No such tract owned thereby shall be sold under any such judgment, nor as the result of any foreclosure of an assessment, nor otherwise.



§ 32-11-662. Sewer districts and subdistricts

The urban district may establish and maintain separate or combined sewer systems, which systems shall be divided into improvement district and subdistrict sewers for storm drainage, upon initiation by the board.



§ 32-11-663. Sewer acquisitions

Sewers and other drainage facilities shall be established and constructed at such time and in such locations, to such extent, with such dimensions and materials, and in accordance with such full details and specifications as may be prescribed by the board. Whenever necessary, land rights-of-way for any sewer or other drainage facility ordered by the board may be purchased, condemned, or otherwise acquired on behalf of the improvement district and the cost charged to such district.



§ 32-11-664. Classification of sewer districts

(1) The board may order by resolution:

(a) The acquisition of improvement district sewers, other drainage facilities, and appurtenances for storm drainage, to be known as sewer districts; and

(b) The acquisition of relief sewers or other drainage facilities or intercepting sewers or other drainage facilities and appurtenances for storm drainage for districts, to be known as relief districts or as intercepting districts.

(2) Such sewers shall be constructed so as to connect within or without the improvement district with some other sufficient sewer or disposal facilities or with some natural drainage. Such districts may be composed of subdistricts to be specifically named or numbered in such resolution.

(3) District sewers, except as provided in this article, shall include all submains necessary to provide outlets for all subdistrict laterals within the improvement district.

(4) Special district sewers shall include the necessary mains to provide outlets for all laterals within the special sewer district.



§ 32-11-665. Acquisition of subdistrict laterals

The board may at the time of ordering the acquisition of district sewers or at any time thereafter order the acquisition of subdistrict laterals in any such subdistrict so as to connect the same with the submains or with the district main sewer, the same to be approved by resolution as in the case of district sewers.



§ 32-11-666. Assessment of district sewers

(1) The cost of district sewers may be assessed upon all the assessable property in the improvement district, in proportion to the special benefits derived to each of the several tracts comprising the assessable property and on a front-foot, area, zone, or other equitable basis. The cost of subdistrict laterals shall be assessed in like manner upon all the assessable property in the subdistrict.

(2) The acquisition, however, of any submain may be omitted until such time as it may be required, in which case subdistricts so left without submains shall not be assessed for any part of the cost of submains acquired along, with, and as a part of the sewer district.

(3) Whenever submains so omitted are required and are constructed, they may be ordered as provided for other sewers, and their cost shall be assessed to the subdistricts which are supplied with submains.



§ 32-11-667. Issuance of refunding bonds

(1) Any assessment bonds issued under this article may be refunded pursuant to resolution to be adopted by the board in the manner provided in this article for the issuance of other assessment bonds. Refunding bonds so issued may be secured in such manner and may be made payable from such sources as provided in the resolution authorizing their issuance.

(2) The security for the payment of the refunding bonds may be greater or lesser than the security for the payment of the bonds refunded. Bonds pertaining to more than one improvement district may be refunded by the bonds of one series. Such refunding bonds may be payable from the unpaid assessments of such improvement districts, and such payment may be additionally secured in accordance with sections 32-11-628 and 32-11-629 and other provisions in this article supplemental thereto.

(3) Refunding bonds so issued may be sold at public or at private sale or may be exchanged dollar for dollar for the bonds to be refunded.

(4) If sold, the proceeds of sale may be escrowed for the payment of the bonds to be refunded in such manner as may be provided in the resolution authorizing the refunding bonds and in sections 32-11-564 to 32-11-568 and section 32-11-570 for other refunding bonds of the urban district constituting special obligations.



§ 32-11-668. Reassessments

Whenever any assessment for any project under this article, in the opinion of the board, is invalid by reason of any irregularity or informality in the proceedings, or if any court of competent jurisdiction adjudges such assessments to be illegal, the board, whether the project has been effected or not or whether any parts of the assessments have been paid or not, has power to cause a new assessment to be made for the same purpose for which the former assessment was made.



§ 32-11-669. Procedure for relevy

(1) When an assessment is so determined to be invalid or illegal, the board shall by resolution order and shall make a new assessment or reassessment upon the tracts which have been or will be benefited by the project to which the invalid assessment pertains, to the extent of their proportionate part of the expense thereof, and in case the cost exceeds the actual value of such project, the new assessment or reassessment shall be for and shall be based upon the actual value of the same at the time of the project's completion.

(2) To this end the engineer shall make a new assessment roll in an equitable manner with reference to the benefits received, as near as may be in accordance with the law in force at the time such reassessment is made.

(3) When the new roll has been confirmed and approved by the board as provided for the original assessments, the reassessment shall be enforced and collected in the same manner that other assessments for such project are enforced and collected, under the provisions in sections 32-11-635 to 32-11-661.

(4) No proceedings relative to making the cost of any project chargeable upon property benefited thereby, required, and provided by the laws of the urban district prior to the making of the original assessment roll, shall be included or required within the purpose of sections 32-11-668 to 32-11-679.



§ 32-11-670. Resolution for reassessment

The board of the urban district shall by resolution order and make a new assessment or reassessment, as provided in section 32-11-669, upon the tracts which have been or will be benefited by such project to the extent of their proportionate part of the cost of the project.



§ 32-11-671. Assessment roll - certification

Upon the passage of a resolution, as provided in this article, the engineer shall make out an assessment roll according to the provisions of the resolution and shall certify the same to the board, as provided in section 32-11-636.



§ 32-11-672. Notice of filing

Upon receiving the assessment roll, the secretary shall give notice of an assessment hearing, as provided in section 32-11-637.



§ 32-11-673. Hearing

At the time and place appointed for hearing, the board shall hold an assessment hearing and shall otherwise proceed, as provided in section 32-11-638.



§ 32-11-674. Levy of reassessment - cost and value

(1) The fact that the contract has been let or that such project has been acquired or improved, or acquired and improved, and otherwise completed in whole or in part shall not prevent such assessment from being made, nor shall the omission, failure, or neglect of any officer to comply with the provisions of the laws governing the urban district as to petition, notice, resolution to acquire or improve, or both acquire and improve, estimate, survey, diagram, manner of letting contract or execution of work, or any other matter whatsoever connected with the project and the first assessment thereof operate to invalidate or in any way to affect the making of the new assessment or reassessment, as provided for by sections 32-11-668 to 32-11-679, charging the property benefited with the expense thereof, except as otherwise provided in this article.

(2) Any such reassessment shall be levied by resolution, shall become final, and shall be subject to appeal as provided in sections 32-11-639 and 32-11-640.

(3) Such reassessment shall be for an amount which shall not exceed the actual cost and value of the project, together with any interest that has lawfully accrued thereon; and such amount shall be equitably apportioned upon the tracts benefited thereby according to the provisions of the laws of the urban district.

(4) It is the true intent and meaning of sections 32-11-668 to 32-11-679 to make the cost and expense of each local improvement project payable by the tracts benefited by such project by making a reassessment therefor, notwithstanding that the proceedings of the board, engineer, or other body or any officers thereof may be found irregular or defective, whether jurisdictional or otherwise.



§ 32-11-675. Credits for prior assessment

Whenever any sum or any part thereof levied upon any tract in the assessment so set aside has been paid and not refunded, the payment so made shall be applied upon the reassessment of the tract on account of which the same was paid.



§ 32-11-676. Collection of assessments - new warrant or order

(1) In all cases where the county treasurer or other district and county authorities are unable to enforce the collection of any assessment by reason of irregularity or omission in any proceedings subsequent to the confirmation of the assessment, the board is authorized to cause a new warrant or order to issue to the county treasurer or other proper officer for the collection of any assessment which by reason of such irregularity or omission remains unpaid and not collected.

(2) The county treasurer or other proper officer shall proceed under such new warrant or order to enforce and to collect the assessments therein specified in the same manner, as near as may be, as is prescribed by the provisions of sections 32-11-642 to 32-11-651, for the enforcement and the collection of assessments, after the same have been confirmed and reassessed, as provided in sections 32-11-668 to 32-11-679.

(3) As often as any failure occurs by reason of such irregularities or omissions, a new warrant or order may issue, and new proceedings shall be had in like manner until such assessment is fully collected as to each tract charged therewith.



§ 32-11-677. Appeal to district court

Any person who has filed objections to such new assessment or reassessment, as provided in this article, has the right to appeal to the district court of this state in and for the county and district in which the tract assessed is situated, as provided and subject to the limitations in section 32-11-640.



§ 32-11-678. Procedure exclusive

The rights and remedies given in this article to the taxpayer and the property owner for objecting to, contesting, or appealing from the amount, correctness, regularity, or validity of such new assessment or reassessment are declared to be exclusive of all other rights, remedies, suits, or actions either at law or in equity which might otherwise be available, to afford him a sufficient day in court for the redressing of all rights and grievances that he may have in connection with such new assessment or reassessment.



§ 32-11-679. Application of reassessment funds

Whenever the urban district issues assessment debentures or assessment bonds to obtain funds to pay for any project which has been actually acquired or improved, or both acquired and improved, and the assessments levied therefor fail to be valid or sufficient in whole or in part and a new assessment or reassessment has been levied and confirmed, as provided in sections 32-11-668 to 32-11-679, then the urban district is directed to apply all moneys derived from such assessments, new assessments, and reassessments to the payment of such assessment securities according to their tenor. The securities issued for any project actually acquired or improved, or both acquired and improved, shall be valid and binding obligations of the district, payable out of such assessments, new assessments, and reassessments, which shall be levied and relevied until payment in full has been made, as provided in section 32-11-624.






Part 7 - Annexation

§ 32-11-701. Annexation of lands to district

(1) The territorial limits of the urban district may be enlarged by the annexation of additional real property thereto in the following ways:

(a) By petition and consent of the fee owner pursuant to sections 32-11-702 and 32-11-706;

(b) By petition of the taxpaying electors, and approval pursuant to sections 32-11-703, 32-11-704, and 32-11-706; and

(c) By action initiated by the urban district pursuant to sections 32-11-705 and 32-11-706.



§ 32-11-702. Petition of fee owners

(1) The fee owner of any real property contiguous to the territorial limits of the district and capable of being served with facilities of the district may file with the board a petition in writing praying that such property be included in the district.

(2) The petition shall set forth an accurate legal description of the property owned by the petitioners and shall state that assent to the annexation of such property in the district is given by the signers thereto, constituting all the fee owners of such property.

(3) The petition must be acknowledged in the same manner required for conveyance of land.

(4) There shall be no withdrawal from a petition after consideration by the board, nor shall further objections be filed except in case of fraud or misrepresentation.

(5) The board shall hear the petition at an open meeting after the publication of a notice of the filing of such petition, and of the place, time, and date of such meeting, and of the names and addresses of the petitioners, in a newspaper of general circulation in the county or counties in which the real property proposed to be annexed is located.

(6) The board shall determine if such annexation is feasible and in the best interests of the district.

(7) If the board so determines, the board shall grant the petition.

(8) If the petition is granted as to all or any of the real property therein described, the board shall by resolution make an order to that effect.



§ 32-11-703. Petition of taxpaying electors

(1) Not less than ten percent or one hundred, whichever number is smaller, of the taxpaying electors of any real property which is contiguous to the district and contains twenty-five thousand or more square feet of land may file a petition with the board in writing praying that such area be annexed to the district; but no single tract or parcel or property, containing ten acres or more, may be included in any district without the consent of the owner thereof.

(2) The petition shall describe the area to be annexed and shall be acknowledged in the same manner as conveyances of land are required to be acknowledged.

(3) The secretary of the board shall cause notice of the filing of the petition to be given by publication in a newspaper of general circulation in the county or counties in which the property is situated.

(4) The notice shall state:

(a) The fact that such a petition has been filed;

(b) The names of the petitioners;

(c) The description of the area desired to be included;

(d) The date and place of a hearing on the proposed annexation; and

(e) A statement that all persons interested shall appear at the time and place stated in the notice and show cause in writing why the petition should not be granted.

(5) There shall be no withdrawal from a petition after consideration by the board, nor shall further objections be filed except in case of fraud or misrepresentation.

(6) The board, at the time and place mentioned in the notice, shall proceed to hear the petition and all written objections thereto.

(7) The board shall determine if such annexation is feasible and in the best interests of the district.



§ 32-11-704. Annexation election

(1) If the petition is provisionally granted, the board by resolution shall:

(a) Make an order to that effect;

(b) Direct that the question of inclusion of the area within the district be submitted at an election within the area to be included or annexed; and

(c) Designate the secretary of the board as the designated election official to give notice and conduct the election according to the provisions of articles 1 to 13 of title 1, C.R.S.

(2) The annexation election shall be held within the area sought to be annexed, and only registered electors of the district shall vote on the question.

(3) and (4) (Deleted by amendment, L. 92, p. 917, § 182, effective January 1, 1993.)

(5) If a majority of the votes cast on the question at the election favor inclusion, the board shall by resolution enter an order making the real property a part of the district.



§ 32-11-705. Annexation initiated by board

(1) At any time as a condition to an annexation initiated by the board, it may determine by resolution that real property proposed for annexation:

(a) Is contiguous to the territorial limits of the district;

(b) Contains six hundred forty or more acres of land;

(c) Has become urbanized by having a population of at least one thousand persons per square mile and having at least five hundred dwelling units per square mile; and

(d) Is capable of being served with the facilities of the urban district.

(2) Such a resolution shall provisionally order the annexation of such area.

(3) The secretary of the board shall cause notice of the adoption of the provisional resolution to be given by publication in a newspaper of general circulation in the county or counties in which the property is situated.

(4) The notice shall state:

(a) The fact that such a provisional resolution has been adopted;

(b) The description of the area desired to be included;

(c) The date and place of a hearing on the proposed annexation; and

(d) A statement that all persons interested shall appear at the time and place stated in the notice and show cause in writing why the annexation should not be made final.

(5) The board, at the time and place mentioned in the notice, shall proceed to hear all written objections to the proposed annexation and all other matters in the premises.

(6) The board shall determine by resolution if such annexation is feasible and in the best interest of the district.

(7) If the board so determines, the secretary shall furnish by mail to the director of the division of local government within the department of local affairs, under the seal of the district, a copy of the provisional resolution and of the feasibility resolution and shall request the director to approve the annexation.

(8) If the director approves the annexation in writing, the board, upon the receipt of such approval, may by resolution enter its order making the real property a part of the district.



§ 32-11-706. General provisions about annexations

(1) The failure of any person in the urban district or in the area to be annexed to file a written objection to any proposed annexation in a hearing of the board thereon shall be taken as an assent on such person's part to the inclusion in the district of the area described in the notice of the hearing for annexation.

(2) The action of the board in its determination that any proposed annexation which it orders is feasible and to the best interests of the district shall be final, conclusive, and not subject to review.

(3) Whenever the board by resolution enters an order annexing any real property to the urban district, the secretary of the board shall forthwith file the resolution:

(a) With the secretary of state;

(b) With the attorney general of the state;

(c) With the division of local government; and

(d) With each county clerk and recorder, county assessor, and county treasurer of the county or counties in which the annexed real property is located.

(4) If an order is so entered annexing real property to the urban district, such order is deemed final. The entry of such order finally and conclusively establishes the annexation of the real property to the district against all persons except the state, in a proceeding in the nature of quo warranto, commenced by the attorney general within thirty days after the resolution entering such order is filed with him or her and not otherwise. Such an annexation shall not be directly or collaterally questioned in any suit, action, or proceeding except as expressly authorized in this subsection (4).

(5) After the date of the annexation of such real property to the urban district by the adoption of such resolution, the annexed property shall be liable for its proportionate share of existing bonded indebtedness of the district; but such real property shall not be liable for any taxes or service charges levied or assessed prior to the inclusion of such annexed property in the district, nor shall the entry of the property into the district be made subject to or contingent upon the payment or assumption of any penalty, toll, or charge, other than the taxes and service charges which are uniformly made, assessed, or levied for the entire district except as otherwise expressly provided in this article.

(6) The urban district acting by and through the board and the owner of the real property sought to be annexed to the district may enter into an agreement with respect to the terms and conditions on which such property may be annexed.






Part 8 - Miscellaneous

§ 32-11-801. Budgets, accounts, and audits

The district shall adopt a budget for each fiscal year, shall maintain accounts, and shall cause an annual audit to be made pertaining to the financial affairs of the district as respectively provided in the local government budget law of Colorado, the Colorado local government uniform accounting law, and the Colorado local government audit law, as from time to time amended, except as otherwise provided in this article.



§ 32-11-802. Effect of extraterritorial functions

All of the powers, privileges, immunities, rights, exemptions from laws, ordinances, and rules, all pension, relief, disability, workers' compensation, and other benefits which apply to the activity of officers, agents, or employees of the district or any such public body when performing their respective functions within the territorial limits of the respective public agencies shall apply to them to the same degree and extent while engaged in the performance of any of their extraterritorial functions and duties under this article.



§ 32-11-803. Early hearings

(1) All cases in which there may arise a question of validity of any power granted in this article or of any other provision of this article shall be advanced as a matter of immediate public interest and concern and shall be heard at the earliest practicable moment.

(2) The courts shall be open at all times for the purposes of this article.



§ 32-11-804. Decision of board final

The action and decision of the board proceeding under this article as to all matters passed upon by the board in relation to any action, matter, or thing provided in this article shall be final and conclusive in the absence of fraud.



§ 32-11-805. Correction of faulty notices

In any case where a notice is provided for in this article, if the board or the court finds for any reason that due notice was not given, the board or the court shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or abated; but the board or court shall order due notice to be given and shall continue any hearing until such time as notice is properly given, and thereupon shall proceed as though notice has been properly given in the first instance.



§ 32-11-806. Correction of errors in proceedings

It is the duty of the board, and it shall have the power by any subsequent proceedings, to correct any mistakes, errors, or irregularities in any of the proceedings mentioned in this article.



§ 32-11-807. Retention of jurisdiction

(1) The board may continue the hearing upon any petition or resolution or remonstrance provided for in this article and shall retain jurisdiction until the same is fully disposed of.

(2) The board shall not lose jurisdiction over the acquiring or improving, or acquiring and improving, of any project, the levy of any taxes, assessments, or service charges, or the issuance of any securities or any other matter provided for in this article by reason of any adjournment or any delays, errors, mistakes, or irregularities on the part of any director or any district officer or any other person.



§ 32-11-808. Conclusiveness of board's determination

The determination of the board that the limitations imposed in this article upon the issuance of bonds or upon the issuance of other securities under this article, both general obligations and special obligations, have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion, regardless of whether the authorizing resolution or the securities thereby authorized contain a recital as authorized by section 32-11-507.



§ 32-11-809. Investments by public bodies

It is legal for any public entity, as defined in section 24-75-601 (1), C.R.S., to invest any permanent state funds or other funds available for investment in any of the bonds or other securities authorized to be issued pursuant to the provisions of this article if the securities satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 32-11-810. Investments by other persons

(1) It is legal for any bank, trust company, banker, savings bank or institution, any building and loan association, savings and loan association, investment company, and any other person (other than a public body) carrying on a banking or investment business, any insurance company, insurance association, or any other person (other than a public body) carrying on an insurance business, and any executor, administrator, curator, trustee, or any other fiduciary to invest funds or moneys in their custody in any of the bonds or other securities issued in accordance with the provisions of this article.

(2) Nothing contained in this section with regard to legal investments shall be construed as relieving any representative of any corporation or other person of any duty of exercising reasonable care in selecting securities.

(3) It is legal for any securities issued under this article which are general obligation bonds or other general obligation securities or are special assessment bonds or other special assessment securities, the payment of which is additionally secured as required by section 32-11-628 and as permitted by section 32-11-629, to be accepted and held as security for the prompt payment of any public deposits of the state, any agency, instrumentality, or corporation thereof, or any county, city, town, school district, or other political subdivision thereof, including without limitation any quasi-municipal district or any authority.



§ 32-11-811. Delegated powers

The officers of the urban district and of each county in which the district is located are authorized to take all action necessary or appropriate to effectuate the provisions of this article.



§ 32-11-812. Confirmation of contract proceedings

(1) In its discretion, the board may file a petition at any time in the district court in and for any county in which the urban district is located, praying for a judicial examination and determination of any power conferred, or of any securities issued or merely authorized to be issued, or of any taxes, assessments, or service charges levied or otherwise made or contracted to be levied or otherwise made, or of any other act, proceeding, or contract of the district, whether or not such act, proceeding, or contract has been taken or executed, including proposed contracts for any project, proposed securities of the district to defray wholly or in part the cost of the project, and the proposed acquisition, improvement, equipment, maintenance, operation, or disposal of any property pertaining thereto (or any combination thereof).

(2) Such petition shall:

(a) Set forth the facts whereon the validity of such power, securities, taxes, assessments, charges, act, proceeding, or contract is founded; and

(b) Be verified by the chairman of the board.

(3) Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting, as provided in this article.

(4) Notice of the filing of the petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and showing where a full copy of any proceeding or contract therein mentioned may be examined.

(5) The notice shall be served:

(a) By publication at least once a week for five consecutive weeks by five weekly insertions, in at least:

(I) A newspaper of general circulation published in the city and county of Denver; and

(II) A newspaper of general circulation published in each of the counties of Adams, Arapahoe, Boulder, and Jefferson;

(b) By posting in the office of the district at least thirty days prior to the date fixed in the notice for the hearing on the petition.

(6) Jurisdiction shall be complete after such publication and posting.

(7) Any owner of property in the district or any other person interested in the proceeding or contract or proposed proceeding or proposed contract or in the premises may appear and move to dismiss or answer the petition at any time prior to the date fixed for the hearing or within such further time as may be allowed by the court. The petition shall be taken as confessed by all persons who fail so to appear.

(8) The petition and notice shall be sufficient to give the court jurisdiction, and upon hearing the court shall examine into and determine all matters and things affecting the question submitted, shall make such findings with reference thereto, and shall render such judgment and decree thereon as the case warrants.

(9) Costs may be divided or apportioned among any contesting parties in the discretion of the trial court.

(10) Review of the judgment of the court may be had as in other similar cases, except that such review must be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within the thirty days.

(11) The Colorado rules of civil procedure shall govern in matters of pleading and practice where not otherwise specified in this article.

(12) The court shall disregard any error, irregularity, or omission which does not affect the substantial rights of the parties.

(13) All cases in which there may arise a question of the validity of any matter provided for under this section shall be advanced as a matter of immediate public interest and concern and shall be heard at the earliest practicable moment.



§ 32-11-813. Tax exemptions

(1) The effectuation of the powers authorized in this article are in all respects for the benefit of the people of the state, for the improvement of their health and living conditions, and for the increase of their commerce and prosperity.

(2) The urban district shall not be required to pay any taxes upon any property pertaining to the facilities of the district or any project authorized in this article and acquired within the state, nor the district's interest in any such property.



§ 32-11-814. Freedom from judicial process

(1) Execution or other judicial process shall not issue against any property of the district authorized in this article, nor shall any judgment against the district be a charge or lien upon its property.

(2) Subsection (1) of this section does not apply to or limit the right of the holder or owner of any district securities, his trustee, or any assignee of all or part of this interest, the federal government when it is a party to any contract with the district, and any other obligee under this article to foreclose, otherwise to enforce, and to pursue any remedies for the enforcement of any pledge or lien given by the district on the proceeds of any taxes, assessments, pledged revenues, or any other moneys of the district or any combination thereof.



§ 32-11-815. Misdemeanors

Any person who wrongfully or purposely fills up, cuts, damages, injures, or destroys or in any manner impairs the usefulness of the facilities of the district or any property pertaining to any project, or any part thereof, or any other work, structure, improvement, equipment, or other property acquired under the provisions of this article, or wrongfully and maliciously interferes with any officer, agent, or employee of the district in the proper discharge of his duties, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.



§ 32-11-816. Civil rights

If the urban district is damaged by any act referred to in section 32-11-815, the district may also bring a civil action for damages sustained by any such act, and in such proceeding the prevailing party shall also be entitled to reasonable attorneys' fees and costs of court.



§ 32-11-817. Exemption of district

A district formed under this article shall not be considered a political subdivision for the purposes of section 8-3-104 (12), C.R.S.









Article 11.5 - Fountain Creek Watershed, Flood Control, and Greenway District

Part 1 - General Provisions

§ 32-11.5-101. Short title

This article shall be known and may be cited as the "Fountain Creek Watershed, Flood Control, and Greenway District Act".



§ 32-11.5-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The Fountain creek watershed, including Fountain creek, related wetlands, existing trails, and recreational facilities, is a unique and high quality watershed that is an important resource and asset to the people of El Paso county, Pueblo county, and the state of Colorado;

(b) There are many challenges arising from the unique nature of the Fountain creek watershed, including torrential storms that occur intermittently in urban and rural areas that drain into Fountain creek and result in increased potential for flood danger to property, natural resources, and persons within the urban and rural areas of the watershed;

(c) It is necessary to address flooding, drainage, sedimentation, water quality, water quantity, and erosion problems within the Fountain creek watershed in El Paso county and Pueblo county;

(d) Because the Fountain creek watershed is physically located in both El Paso county and Pueblo county and crosses the jurisdictional boundaries of the two counties, the cities of Colorado Springs, Fountain, Manitou Springs, and Pueblo, and the towns of Palmer Lake, Green Mountain Falls, and Monument, the watershed includes large areas of both incorporated and unincorporated land, which has:

(I) Resulted in the fragmentation and proliferation among the counties and municipalities of powers, rights, privileges, and duties pertaining to storm water, flood mitigation, and attenuation and drainage within the watershed; and

(II) Left the counties and municipalities unable to acquire suitable capital improvements for the mitigation of the flooding, drainage, and erosion problems within the watershed;

(e) In order to address flooding, drainage, sedimentation, water quality, water quantity, and erosion problems and recreational opportunities within the Fountain creek watershed and effectively protect, develop, and use the natural resources within the watershed, it is necessary and appropriate to create the Fountain creek watershed, flood control, and greenway district and to authorize the district to primarily manage, administer, and fund the capital improvements necessary in the Fountain creek watershed and the Fountain creek watershed management area to:

(I) Prevent and mitigate flooding, sedimentation, and erosion;

(II) Improve water quality and otherwise address water quality and water quantity issues;

(III) Improve drainage;

(IV) Fund the acquisition and protection of open space;

(V) Develop public recreational opportunities, including parks, trails, and open space; and

(VI) Improve wildlife and aquatic habitat and restore, enhance, establish, and preserve wetlands.

(2) The general assembly further finds and declares that:

(a) A general law cannot be made applicable to the Fountain creek watershed, flood control, and greenway district, or to the properties, powers, duties, privileges, immunities, rights, liabilities, and disabilities pertaining thereto as provided in this article, because of the number of atypical factors and special conditions concerning them;

(b) The creation of the Fountain creek watershed, flood control, and greenway district promotes the health, comfort, safety, convenience, and welfare of all the people of the state and is of special benefit to the inhabitants of the district and the property within the district;

(c) All property to be acquired by the district under this article shall be owned, operated, administered, and maintained for and on behalf of all of the people of the district;

(d) All legal and available funding sources shall be available to the district, including, but not limited to, mill levies, service fees, special assessments, and gifts, grants, and donations from public, private, and not-for-profit sources.



§ 32-11.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Assessable property" means any tract of land in an improvement district specially benefited by a project paid for in whole or in part by the district by the levy of assessments other than:

(a) A tract owned by the federal government absent its consent to the assessment of the tract; or

(b) A street, alley, highway, or other public right-of-way of a public body.

(2) "Assessment unit" means a unit or quasi-improvement district designated by the board for the purpose of petition, remonstrance, and assessment in the case of a combination of projects in an improvement district.

(3) "Board" means the board of directors of the district.

(4) "Bond" means any bond, note, warrant, interim certificate, contract, or other evidence of indebtedness of the district issued or otherwise executed pursuant to this article, including, but not limited to, any obligation to the United States in connection with a loan from or guaranteed by the United States.

(5) "Chairperson" means the presiding officer of the board or his or her successor in functions, if any.

(6) "Citizens advisory group" means the citizens appointed by the board to represent various interests identified in this article and to consult with and offer advice to the board on managing the watershed.

(7) "Condemnation" or "condemn" means the exercise of the power of eminent domain by the district for the purpose of acquiring property for any project, facilities, or interest therein authorized by the district pursuant to this article.

(8) "Corporate district" means a district constituting a body corporate and politic and a political subdivision of the state, including, but not limited to, a school district, a local college district, a special district created pursuant to article 1 of this title, any other kind of district created pursuant to this title, a public improvement district, or a local improvement district; except that "corporate district" does not include the district or an improvement district.

(9) (a) "Corridor" means an area generally northerly to southerly along Fountain creek that consists of the portion of the one-hundred-year floodplain of Fountain Creek, as defined by the federal emergency management agency and further identified on maps promulgated by the agency, hereinafter referred to as the "FEMA one-hundred-year floodplain", consisting of floodplains in El Paso county that lie south of the municipal limits of the city of Fountain and the floodplain in Pueblo county that lies north of the municipal limits of the city of Pueblo.

(b) Notwithstanding paragraph (a) of this subsection (9), public bodies not represented on the board, through their governing bodies, may consent to the jurisdiction of the district and add property to the corridor. The represented public bodies shall also have the option of adding additional sections of the watershed within their respective jurisdictional boundaries to the corridor and consent to the jurisdiction of the district.

(10) "Director" means a member of the board.

(11) "District" means the Fountain creek watershed, flood control, and greenway district created in section 32-11.5-201, the boundary of which is defined in section 32-11.5-202.

(12) "Eligible elector" means an eligible elector as defined in section 32-1-103 (5).

(13) "Engineer" means any engineer in the permanent employ of the district, any licensed professional engineer, or any firm of professional engineers as determined by the board that:

(a) Has skill and experience in the field of designing and preparing plans and specifications for and supervising the construction of facilities like those the district is authorized to acquire;

(b) Is practicing engineering under the laws of the state; and

(c) Is selected, retained, and compensated by the district as required by section 32-11.5-205 (1)(h)(I).

(14) "Equip" means the furnishing of all necessary or desirable, related, or appurtenant machinery, furnishings, apparatus, paraphernalia, and other gear, or any combination thereof, pertaining to any project or other property of the district, or any interest therein, authorized in this article or otherwise relating to facilities.

(15) "Facilities" means all or any portion of the drainage, flood control, and recreational system of the district, consisting of all property owned or acquired by the district through purchase, construction, or otherwise, that is used by the district in connection with drainage, flood control, and recreation, whether situated within or outside, or both within and outside, the territory of the district, including, but not limited to, water rights for recreational or flood control uses, or both, natural and artificial watercourses for the collection, channeling, impounding, and disposition of rainfall, other surface and subsurface drainage, and storm and flood waters, including, but not limited to, ditches, ponds, dams, spillways, retarding basins, detention basins, nonpoint source water quality treatment and abatement systems, lakes, reservoirs, canals, channels, levees, revetments, dikes, walls, embankments, bridges, inlets, outlets, connections, laterals, other collection lines, intercepting sewers, outfalls, outfall sewers, trunk sewers, force mains, submains, waterlines, sluices, flumes, syphons, sewer lines, pipes, other transmission lines, culverts, pumping stations, gauging stations, stream gauges, rain gauges, engines, valves, pumps, meters, junction boxes, manholes, other inlet and outlet structures, motor vehicles, bucket machines, inlet and outlet cleaners, backhoes, draglines, graders, other equipment, apparatus, fixtures, structures, and buildings, flood warning services, and appurtenant telephone, telegraph, radio, and television apparatus, other water diversion, drainage, and flood control facilities, trails, open space, habitat for wildlife and aquatic life, and all appurtenances and incidentals necessary, useful, or desirable for any such facilities including real and other property therefor.

(16) "Fiscal year" means the twelve months commencing on the first day of January of any calendar year and ending on the last day of December of the same calendar year.

(17) "Fountain creek watershed" or "watershed" means the watershed officially denominated by the United States government as "watershed boundary dataset, hydraulic unit code # 11020003, Fountain creek sub-basin of the Arkansas river, Colorado".

(18) "Fountain creek watershed management area" or "watershed management area" means that portion of the district that consists of townships within the watershed and other townships that will benefit from improvements to the watershed and that is legally described as townships 11s68w, 11s67w, 11s66w, 12s68w, 12s67w, 12s66w, 12s65w, 13s68w, 13s67w, 13s66w, 13s65w, 14s68w, 14s67w, 14s66w, 14s65w, 14s64w, 15s67w, 15s66w, 15s65w, 15s64w, 16s67w, 16s66w, 16s65w, 16s64w, 17s66w, 17s65w, 17s64w, 18s66w, 18s65w, 18s64w, 19s66w, 19s65w, 19s64w, 20s66w, 20s65w, 20s64w, 21s66w, 21s65w, 21s64w of the 6th principal meridian.

(19) "Governing body" means a city council, board of town trustees, board of county commissioners, board of directors, or other entity in which the legislative powers of a public body are vested.

(20) "Improvement" or "improve" means the extension, enlargement, betterment, alteration, reconstruction, replacement, or major repair of facilities, a project, infrastructure, related property, or an interest therein.

(21) "Improvement district" means a contiguous or noncontiguous geographical area within the watershed management area that is designated and delineated by the board by an assigned number or in some other manner that separately identifies it from any other improvement district and contains facilities or a project, or an interest in facilities or a project, the cost of which is to be defrayed wholly or in part by the levy of special assessments against each tract within the area.

(22) "Infrastructure" means one or more elements of a drainage or flood control system that is similar in kind to facilities but owned by a public body or other person other than the district.

(23) "Mailed notice" means any designated written or printed notice addressed to the owner of record of each tract assessed or to be assessed by deposit at least fourteen days prior to the designated hearing or other time or event in the United States mail, postage prepaid, as first-class mail.

(24) "Municipality" means an incorporated city or town.

(25) "Newspaper" means a newspaper printed in the English language at least once each calendar week.

(26) "Project" means any facility or related group of facilities that the board determines to authorize, construct, or acquire at one time.

(27) "Publication" or "publish" means one publication at least fourteen days prior to the date of a hearing or event in each official newspaper designated by the district pursuant to section 32-11.5-205 (1)(l).

(28) (a) "Public body" means the state of Colorado or any agency, instrumentality, or corporation thereof; any county, municipality, corporate district, authority, or state institution of higher education; or any other body corporate and politic and political subdivision of the state.

(b) "Public body" does not include the federal government or the district.

(29) "Represented public body" means a public body that is entitled, alone or in concert with another public body, to appoint one or more directors to the board.

(30) "Service charges" means the fees, rates, and other charges for the use of the facilities of the district or for any related service rendered by the district.

(31) "Small municipalities" means, collectively, the town of Green Mountain Falls, the city of Manitou Springs, the town of Monument, and the town of Palmer Lake, Colorado.

(32) "Special assessment" means a charge levied against any tract specially benefited in an improvement district by any project that shall be made on a front-foot, zone, area, or other equitable basis as determined by the board; except that the charge shall not exceed the estimated maximum special benefits to the tract assessed as determined by the board pursuant to part 5 of this article.

(33) "Technical advisory committee" means the advisory committee made up of technical experts appointed by the board to provide recommendations to the board regarding public policy or expenditure of funds for the benefit of the watershed.

(34) (a) "Tract" means any lot or other parcel of land for assessment purposes, whether platted or unplatted, regardless of lot or land lines.

(b) Lots, plots, blocks, and other subdivisions may be designated in accordance with any recorded plat thereof, and all lands, platted and unplatted, shall be designated by a definite legal description.



§ 32-11.5-104. Public purpose - liberal construction - sufficiency of article

(1) The exercise of any power authorized in this article by the board on behalf of the district and any project authorized pursuant to this article effects a public purpose.

(2) This article being necessary to secure and preserve the public health, safety, and general welfare, the rule of strict construction shall not apply to this article. This article shall be liberally construed to effect its purposes.

(3) (a) Except as otherwise provided in the state constitution, section 25-8-102 (4), C.R.S., or this article, this article, without reference to any other law, shall constitute full authority for the exercise of the powers granted in this article, including without limitation the financing of any project authorized in this article wholly or in part and the issuance of bonds to evidence the financing.

(b) Except as otherwise provided in this article, no other law with regard to the authorization or issuance of bonds or the exercise of any other power granted in this article that provides for an election, requires an approval, or in any way impedes or restricts the carrying out of the acts authorized in this article shall apply to proceedings taken under or acts done pursuant to this article.

(c) Except as otherwise provided in this article, no notice, consent, or approval by any public body or officer thereof shall be required as a prerequisite to the sale or issuance of any bonds or the making of any contract or the exercise of any other power under this article.

(d) The powers conferred by this article shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this article shall not affect, the powers conferred by any other law.

(e) Nothing in this article shall repeal or affect any other law except to the extent that this article is inconsistent with any other law, this article being intended to provide a separate method of accomplishing its objectives and not an exclusive one. This article shall not be construed as repealing, amending, or changing any other law except to the extent that the other law is inconsistent with this article. This article shall not be construed as repealing, modifying, or amending any existing law or court decree concerning the determination or administration of water rights.






Part 2 - District Administration and Powers

§ 32-11.5-201. Creation of district

There is hereby created the Fountain creek watershed, flood control, and greenway district, which shall be a body politic and corporate and a political subdivision of the state. The district shall not be an agency of state government and shall not be subject to administrative direction by any department, commission, board, bureau, or agency of the state.



§ 32-11.5-202. Boundaries of district

The area comprising the district consists of the counties of El Paso and Pueblo.



§ 32-11.5-203. Board of directors - general powers and delegation thereof - manner of appointment - compensation

(1) (a) The district shall be governed by a board of directors, and, subject to paragraph (b) of this subsection (1), the board shall exercise all powers, rights, privileges, and duties of the district as provided in this article.

(b) (I) The board may create an executive committee of the board and may delegate to the committee such power to act on behalf of the district as the board may determine by resolution, except as limited by the supermajority requirements specified in section 32-11.5-204 (1)(b)(II).

(II) The board may appoint an executive director for the district and may delegate the exercise of any of its executive, administrative, and ministerial powers to the executive director and any other staff of the district. The executive director shall have such powers as may be granted by the board, which may include, but are not limited to, the ability to hire employees, consultants, or staff to help carry out the day to day operations of the district and to help execute the spending plan adopted by the board. The board may also contract for professional services, including, but not limited to, financial, legal, and engineering services, to the extent necessary to administer and implement the purposes of this article.

(2) (a) The board shall consist of nine directors appointed as follows:

(I) One Pueblo county commissioner appointed by the Pueblo county board of county commissioners as a representative of Pueblo county;

(II) One El Paso county commissioner appointed by the El Paso county board of county commissioners as a representative of El Paso county;

(III) One city of Pueblo city council member or the mayor of the city of Pueblo appointed by the Pueblo city council as a representative of the city of Pueblo;

(IV) One city of Colorado Springs city council member or the mayor of the city of Colorado Springs appointed by the Colorado Springs city council as a representative of the city of Colorado Springs;

(V) One city of Fountain city council member or the mayor of the city of Fountain appointed by the Fountain city council as a representative of the city of Fountain;

(VI) One director appointed by the Pueblo county board of county commissioners who is either a representative of the lower Arkansas valley conservancy district or a citizen of Pueblo county and who represents the interests of persons from the portion of the district that lies east of the confluence of Fountain creek and the Arkansas river;

(VII) One director appointed jointly by the Colorado Springs city council and the El Paso county board of county commissioners who is either a representative of the small municipalities selected from candidates nominated by the small municipalities, or, if the small municipalities do not submit at least one candidate, then a citizen of El Paso county;

(VIII) One director appointed jointly by the Pueblo city council and the Pueblo county board of county commissioners who is a citizen at large and resides in Pueblo county; and

(IX) One director appointed jointly by the El Paso county and Pueblo county boards of county commissioners who is a member of the citizens advisory group. The citizens advisory group shall provide two or more nominees for the director position to the boards, but the boards shall not be limited to the nominees in appointing the director.

(b) The term of each director shall commence on February 1; except that the terms of the directors initially appointed shall commence immediately upon their appointment. The directors initially appointed pursuant to subparagraphs (I), (IV), (VII), and (IX) of paragraph (a) of this subsection (2) shall serve initial terms through January 31, 2011, and the directors initially appointed pursuant to subparagraphs (II), (III), (V), (VI), and (VIII) of paragraph (a) of this subsection (2) shall serve initial terms through January 31, 2012. The term of each director appointed after the initial appointments shall be for two years. Each appointing authority or pair of joint appointing authorities has sole discretion to reappoint any director who the authority or authorities initially appointed.

(c) Each appointing authority shall select and appoint its respective director in any lawful manner as determined by the appointing authority. Each appointing authority shall designate and provide notice to the other represented public bodies of the identity of its respective director, and any designee or alternate it may choose to name, within thirty days after the appointment. Each appointing authority may also name an alternate director to attend meetings if the primary director is unavailable to attend or has a conflict of interest.

(d) If a board vacancy occurs for any reason including, but not limited to, a director no longer possessing a mandatory qualification for board membership that the director held at the time of his or her appointment to the board, the appointing authority that appointed the director shall fill the vacancy by appointing a successor director to serve for the unexpired term. The successor director shall possess any mandatory qualification specified in paragraph (a) of this subsection (2).

(3) (a) A director shall not receive a salary or compensation or reimbursement for any expenses incurred in the performance of his or her duties, other than as may be provided by the represented public body or other organization the director represents at the sole discretion of the represented public body or organization or unless authorized by the board.

(b) A director shall not receive any compensation as an officer, engineer, attorney, employee, or other agent of the district.



§ 32-11.5-204. Board - meetings - records

(1) (a) Except for the initial board, each board shall meet in January of each year at a regular place of meeting within the district for the qualification of new directors and for the selection of new officers. The initial board at its first meeting, and each successor board at the annual meeting held in January of each year thereafter, shall, by a majority vote of a quorum of the directors, elect the following officers:

(I) A chairperson who shall preside over all meetings of the board and see that the meetings and debate are conducted in an orderly and expeditious manner. Except as otherwise permitted by section 32-11.5-203 (1)(b)(II), the chairperson shall sign all contracts, agreements, and legal documents of the board and in general shall perform all duties incident to the office of chairperson.

(II) A vice-chairperson who shall assume the duties of the chairperson in the chairperson's absence.

(b) (I) A majority of the directors shall constitute a quorum for the transaction of business by the board unless a different number is set by resolution of the board at the annual meeting. Except as otherwise provided in this article or in the bylaws, the affirmative vote of a majority of a quorum of the board of directors shall be sufficient to conduct the business of the board. If less than a quorum is present at a meeting, the chairperson or other presiding officer may compel the attendance of any absent member in such manner and under such penalties as the board may provide or may adjourn the meeting to a different time and place. If the meeting is adjourned, the chairperson shall notify absent directors of the time and place of the adjourned meeting.

(II) Subject to the requirement that a quorum of the board be present to vote, the board shall adopt spending or other fiscal policy resolutions, including, but not limited to, resolutions that, subject to applicable voter approval requirements, establish or increase taxes levied or fees imposed and collected by the district or multiple-fiscal year financial obligations to be incurred by the district, and public policy resolutions, including but not limited to resolutions that initiate condemnation proceedings and resolutions to initiate or voluntarily participate in litigation, only by a supermajority vote as follows:

Board Members Appointed Votes Required for Approval

2232

4354

6475

8697

(III) Each director or director's alternate shall be entitled to one vote, and voting by proxy shall not be permitted.

(IV) All meetings of the board, the technical advisory committee, the citizens advisory group, or any executive committee or other committee designated by the board shall be held in the district subject to the open meetings provisions of the "Colorado Sunshine Act of 1972", part 4 of article 6 of title 24, C.R.S.

(V) The directors, the technical advisory committee, the citizens advisory group, or any executive committee or other committee designated by the board may participate in any meeting of the board or committee by means of a telephone conversation or similar communication equipment by which all persons participating in the meeting can hear each other at the same time. Such remote participation shall constitute presence in person at the meeting.

(2) (a) The board shall perform all legislative acts of a general and permanent nature by resolution, which may require approval by a supermajority vote as specified in subparagraph (II) of paragraph (b) of subsection (1) of this section. On all resolutions and orders, the roll shall be called, and the ayes and noes shall be recorded. After passage, all resolutions and orders shall be recorded in the records of the offices of the clerk and recorders of El Paso and Pueblo counties, recorded in a book kept by the district for that purpose, and authenticated by the signature of the presiding officer of the board and the secretary of the board.

(b) The district and the board shall be subject to the "Colorado Open Records Act", article 72 of title 24, C.R.S.

(c) All district records are subject to audit as provided by law for political subdivisions of the state.



§ 32-11.5-205. Powers of district

(1) The district, acting through the board or through other persons to whom the board has delegated any of its powers as authorized by this article, has the following general and administrative powers:

(a) To have perpetual existence;

(b) To sue and be sued;

(c) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(d) To fix the time and place at which its regular meetings shall be held within the district and to provide for the calling and holding of special meetings;

(e) To adopt and use a seal;

(f) To maintain offices at any place within the district it may designate;

(g) (I) To appoint a secretary and a treasurer of the board. Each position may be filled by a director or by another person, and both positions may be filled by the same person.

(II) The secretary of the board shall keep a record of the minutes of all meetings, ensure that all notices required by law are duly given and posted, serve as the custodian of board records, attest to documents as the need arises, and perform such other functions as may be prescribed by the board.

(h) (I) Subject to the provisions of section 32-11.5-203 (1)(b) and subparagraph (II) of this paragraph (h), to hire and fix the compensation of officers and employees and hire or retain other persons, including but not limited to professionals such as engineers, attorneys, accountants, and other financial professionals.

(II) (A) No director, officer, employee, or agent of the district shall be interested in any contract or transaction with the district except in his or her official capacity or as is provided in his or her contract of employment with the district.

(B) Neither the holding of any office or employment of a public body or of the federal government nor the owning of any property within the state, within or outside the district, shall be deemed a disqualification for membership on the board or employment by the district or deemed a disqualification for compensation for services as an officer, employee, or agent of the district.

(C) A director shall not vote on any issue with respect to which the director has a conflict of interest as required by sections 18-8-308, 24-18-108.5, and 24-18-110, C.R.S. An appointing body may name an alternate director to cure the temporary disqualification, and the alternate may vote in place of the disqualified director.

(i) To appoint a technical advisory committee of technical experts to provide recommendations to the board regarding public policy or expenditure of funds for the benefit of the watershed and to carry on technical and other investigations of all kinds, make measurements, collect data, and make analyses, studies, and inspections pertaining to facilities, projects, and related property both within and outside the district;

(j) To appoint a citizens advisory group representing various interests pertaining to the watershed to consult with and offer advice to the board regarding the management of the watershed;

(k) To appoint one or more persons to act as custodians of the moneys of the district for purposes of depositing the moneys in any depository authorized in section 24-75-603, C.R.S. Custodians shall give surety bonds in such amounts and form and for such purposes as the board requires.

(l) To designate an official newspaper published in El Paso county and an official newspaper published in Pueblo county and to publish any notice or other instrument in any additional newspaper or newspapers as the board deems necessary;

(m) To enter into contracts and agreements, including, but not limited to, contracts and agreements with any public body or agency thereof or with the federal government;

(n) (I) To trade, exchange, purchase, condemn in the manner provided in articles 1 to 7 of title 38, C.R.S., and otherwise acquire, operate, maintain, and dispose of real and personal property, including interests therein, within or outside the district.

(II) If the construction of any project or part of a project authorized in this article requires the removal and relocation of any public utility facility or any park or utility facility owned or operated by a public body or an enterprise of a public body, whether on private or public right-of-way or otherwise, the district shall cooperate with the public body to determine the necessity of the removal and relocation and, if necessary, the appropriate reimbursement to the owner of the park or public utility facility for the expense of the removal and relocation, including the cost of any necessary land or rights in land and any other resulting costs.

(o) To institute, maintain, and administer a systematic and uniform program of preventive maintenance in the district;

(p) To promulgate such resolutions and issue such orders as the district deems necessary or convenient for the operation, maintenance, management, government, and use of facilities and any other drainage and flood control facilities under its control, whether situated within or outside or both within and outside the territorial limits of the district;

(q) To promote, construct, and manage the protection and improvement of the watershed to prevent and mitigate flooding, erosion, and sedimentation, improve drainage and water quality, address water quantity, provide a healthy riparian habitat with recreational amenities, including, but not limited to, open space and trails, improve wildlife and aquatic habitat, and restore, enhance, establish, and preserve wetlands;

(r) To prepare and submit ballot language to place one or more funding measures before the affected electors in Pueblo and El Paso counties; and

(s) To provide information to educate the public concerning the purposes and benefits of the district.

(2) The district has the following financial powers:

(a) To provide funding derived from both El Paso and Pueblo counties to support the district;

(b) To provide cooperation and financial and technical assistance throughout the Fountain creek watershed;

(c) (I) Subject to the requirements of subparagraph (II) of this paragraph (c), to finance the acquisition, construction, operation, or maintenance of projects and any other lawful operations of the district through:

(A) The establishment of service charges within the watershed management area pursuant to part 3 of this article;

(B) The imposition of mill levies, levied at a total rate of no more than five mills, on all taxable property within the district and the issuance of bonds pursuant to part 4 of this article;

(C) The creation of improvement districts and imposition of special assessments on all property within an improvement district pursuant to part 5 of this article;

(D) The acceptance of gifts, grants, and donations from public, private, and not-for-profit sources;

(E) Certificates of participation; and

(F) Any other lawful means authorized in this article.

(II) (A) No action by the district to establish or increase any special assessment authorized by this article and, in accordance with section 20 (4)(a) of article X of the state constitution, no action by the district to establish or increase any tax or mill levy authorized by this article shall take effect unless first submitted to a vote of the eligible electors of the district or, in the case of a special assessment, the eligible electors of the improvement district in which the special assessment is proposed to be collected.

(B) No action by the district creating a multiple-fiscal year debt or other financial obligation that is subject to section 20 (4)(b) of article X of the state constitution shall take effect unless first submitted to a vote of the eligible electors of the district or, in the case of improvement district bonds to be paid with revenues from a special assessment, the eligible electors of the improvement district in which the special assessment is proposed to be collected.

(C) The questions proposed to the eligible electors under sub-subparagraphs (A) and (B) of this subparagraph (II) shall be submitted at a biennial election of the district, a general election, or any election to be held on the first Tuesday in November of an odd-numbered year. The action shall not take effect unless a majority of the eligible electors voting on the question at the election vote in favor thereof. Elections shall be held and conducted, and the results determined, in the manner provided by articles 1 to 13 of title 1, C.R.S. No district moneys may be used to urge or oppose passage of an election required under this section.

(d) (I) Subject to the limitations specified in part 3 of this article and subparagraph (II) of this paragraph (d), to impose service charges for the availability or use of the facilities of the district, pledge service charge revenues for the payment of bonds, and enforce the collection of service charge revenues by civil action or by any other means provided by law.

(II) The power of the district to establish service charges is limited to the areas within the counties of El Paso and Pueblo that are within the Fountain creek watershed management area.

(e) To obtain financial statements, appraisals, economic feasibility reports, and valuations of any type pertaining to the facilities or any project or any related property;

(f) To deposit moneys of the district in any depository authorized in section 24-75-603, C.R.S.;

(g) To create special funds and accounts as a source of repayment for bonds, including reserves required or desired for that purpose, or for payment of project acquisition, construction, operation, maintenance, or other related costs;

(h) To invest or deposit any district moneys in the manner provided by part 6 of article 75 of title 24, C.R.S., and to direct a corporate trustee that holds any district moneys to invest or deposit the moneys in investments or deposits other than those specified by said part 6 if the board determines, by resolution, that the investment or deposit meets the standard established in section 15-1-304, C.R.S., the income is at least comparable to income available on investments or deposits specified by said part 6, and the investment will assist the board in the financing, construction, operation, or maintenance of its projects or facilities;

(i) (I) Subject to the limitations set forth in subparagraph (II) of this paragraph (i), until such time as the district has sufficient funding to operate independent of funding from the represented public bodies, to request from the represented public bodies appropriate staff, resources, and funding support. The represented public bodies may fund independent staff or pledge to support the district with their own employees or contribute funding in any manner deemed equitable and appropriate by the represented public bodies and the district.

(II) In accord with the state constitution or any charter of a represented public body, performance of a represented public body's obligations under this article is expressly subject to annual appropriation of funds by the respective governing body of the public body. If sufficient moneys are not appropriated for performance of a public body's obligations under this article or appropriated funds cannot be expended due to applicable spending limitations, performance of the public body under this article shall be null and void by operation of law, and the public body shall thereafter have no liability for compensation or damages to any person in excess of the public body's authorized appropriation for the purposes of this article or the applicable spending limit, whichever is less. A represented public body shall notify all other represented public bodies and the district as soon as practicable in the event of nonappropriation or in the event a spending limitation becomes applicable.

(3) (a) The district has the following jurisdictional and land use powers:

(I) Within the corridor, to exercise full land use authority; and

(II) Outside of the corridor, but within the watershed management area, to exercise advisory land use authority only; except that the district shall be entitled to receive notice from all represented public bodies and to provide comments to such represented public bodies regarding land use applications for projects located outside the corridor, but within the watershed management area, that, in the opinion of the applicable represented public body's planning director or planning director's designee, will have a direct or indirect impact on the Fountain creek watershed. Each represented public body shall send notice to the district identifying its planning director or designee. The district may request to review land use applications of any represented public body for projects located outside the corridor that may directly or indirectly impact the watershed.

(b) Throughout the watershed management area, including within the corridor, the district has the authority to accept and manage funding for the management and construction of any stream improvement authorized by the represented public body or bodies with jurisdiction over the area in which the improvement will be located.

(4) The district has the following cooperative and miscellaneous powers:

(a) To provide for comprehensive planning and, where possible, coordinate with all regional special purpose districts, regional multipurpose planning agencies, local and regional planning commissions, and other multijurisdictional political subdivisions operating wholly or partly within the district;

(b) To adopt a comprehensive program for the acquisition, construction, operation, and maintenance of facilities;

(c) To establish, operate, and maintain facilities within the watershed management area across or along any public street, highway, bridge, viaduct, or other public right-of-way, or in, upon, under, or over any vacant public lands that are or may become the property of a public body subject to first obtaining consent from the public body having jurisdiction over the same, which consent shall not be unreasonably withheld, but may be contingent upon reasonable conditions being met. The district shall cooperate with any public body having such jurisdiction, shall promptly restore any such street, highway, bridge, viaduct, or other public right-of-way to its former state of usefulness as nearly as may be, and shall not adversely affect the usefulness thereof.

(d) (I) To the extent consistent with the jurisdictional and land use authority set forth in subsection (3) of this section, to adopt floodplain zoning resolutions and orders pertaining to properties within the watershed management area that affect the collection, channeling, impounding, or disposition of rainfall, other surface and subsurface drainage, or storm and flood waters as it deems necessary or convenient. If a district floodplain zoning resolution or order conflicts with a floodplain zoning resolution or order adopted by any other public body, the more restrictive resolution or order shall control.

(II) No district floodplain resolution or order shall be adopted or amended except by action of the board after a public hearing held by the board at which any public body owning drainage and flood control infrastructure or otherwise exercising powers affecting drainage and flood control in the affected area, whether directly or through an enterprise, and other interested persons have an opportunity to be heard. The board shall provide mailed notice of the hearing to each such public body and shall also publish notice of the hearing for the benefit of other interested persons.

(e) To enter into cooperative or contractual agreements with any government, as defined in section 29-1-202 (1), C.R.S., as authorized in section 29-1-203, C.R.S., concerning comprehensive planning or the provision of any function, service, or facility authorized by this article, including, but not limited to:

(I) Joint operating or service contracts and agreements; acquisition, improvement, equipment, or disposal contracts; personnel sharing agreements; or other arrangements concerning personnel, any facilities, project, or related property or any similar property or equipment owned by the federal government or a public body; and

(II) Contracts and agreements for the provision and operation by the district of any drainage, flood control, or recreational property or equipment related to facilities or projects of the district in exchange for compensation sufficient to defray the cost to the district of providing, operating, and maintaining the property or equipment;

(f) To do all things necessary to be qualified to accept and to accept contributions or loans from the federal government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance, and operation of any project or authorized activity of the district and to enter into contracts and cooperate with the federal government in the financing, planning, acquisition, improvement, equipment, maintenance, and operation of any such project or authorized activity in accordance with any applicable federal legislation under which aid, assistance, and cooperation may be furnished by the federal government;

(g) Subject to any limitations specified in this article or articles 1 to 7 of title 38, C.R.S., to enter upon any land to make surveys, borings, soundings, and examinations and to locate facilities, projects, roadways, and other rights-of-way pertaining to facilities and projects as needed to accomplish the purposes of the district;

(h) To mediate any differences arising among the represented public bodies in connection with any facilities, project, or activity of the district; and

(i) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this article.



§ 32-11.5-206. Approval of other infrastructure

(1) Subject to the limitations specified in section 32-11.5-205 (3), on and after April 30, 2009, only the federal government may acquire or improve within the territorial limits of the watershed management area any drainage and flood control or recreational infrastructure, unless a proposal for the acquisition or improvement is reviewed by, and in the case of infrastructure within the corridor approved by, the board; except that a public body or other person may acquire or improve gutters and rainspouts attached to buildings or other structures; curbs and gutters appurtenant to streets, alleys, highways, and other rights-of-way; or a collection or secondary storm drainage system, as defined in the El Paso county drainage criteria manual or the Pueblo county drainage criteria manual, as applicable, or in any successor publications to either manual. If a public body or other person other than the federal government acquires or improves such infrastructure within the corridor without board review and approval, the board may order modification of the infrastructure to meet the reasonable specifications and other requirements of the district.

(2) (a) The board shall not approve a proposal for drainage, flood control, or recreational infrastructure acquisition or improvement within the watershed management area unless the infrastructure to be acquired or improved appropriately complements or supplements facilities, both proposed and acquired, and is consistent with any comprehensive program for the acquisition and construction of facilities adopted by the district pursuant to section 32-11.5-205 (4)(b). The board may withhold its approval or disapprove a proposal for drainage, flood control, or recreational infrastructure acquisition or improvement only if the infrastructure to be acquired or approved does not complement or supplement facilities or does not conform to any comprehensive program of the district.

(b) If a proposal for drainage, flood control, or recreational infrastructure acquisition or improvement within the watershed management area does not sufficiently delineate the infrastructure to be acquired or improved for the board to determine whether the infrastructure complements or supplements facilities and conforms to any comprehensive program of the district, the board may demand such additional information as it deems necessary or desirable to make such a determination. The board may delay its consideration of the proposal until it receives any additional information requested.



§ 32-11.5-207. Powers of public bodies

(1) A public body, for the purpose of aiding and cooperating in any project authorized in this article, may:

(a) Sell, lease, loan, donate, grant, convey, assign, transfer, and otherwise dispose to the district any project-related infrastructure, property, or interest therein;

(b) Make available to the district for temporary use, or otherwise dispose of, any machinery, equipment, infrastructure, or other property and any agents, employees, persons with professional training, or other persons to effect the purposes of this article. Any property owned by and persons in the employ or service of a public body shall, while performing any authorized service, activity, or undertaking for the district, have and retain all of the powers, privileges, immunities, rights, and duties, and be deemed to be engaged in the service and employment, of the public body, notwithstanding that the service, activity, or undertaking is being performed for the district.

(c) Enter into any agreement or joint agreement between or among the federal government, the district, a public body, or any combination thereof with respect to action or proceedings pertaining to any power granted in this article and the use or joint use of any infrastructure, facilities, project, or other property;

(d) Sell, lease, loan, donate, grant, convey, assign, transfer, or pay over to the district infrastructure, property, or moneys for the purpose of allowing the district to finance, acquire, improve, equip, operate, or maintain facilities or projects;

(e) Transfer, grant, convey, or assign to the district any contracts awarded by the public body for the acquisition, improvement, or equipment of any project not commenced or not completed; and

(f) Budget and appropriate, as required, the proceeds of taxes, service charges, and other revenues legally available to pay all bonds and other obligations arising from the exercise of any powers granted in this article as payments for the bonds or other obligations become due.






Part 3 - Service Charges

§ 32-11.5-301. Service charges

(1) (a) The district may impose and collect service charges, or special fees as defined by Colorado law, for direct or indirect connection with, or the use or services of, facilities, including, but not limited to, minimum charges and charges for the availability of facilities or related services. Such service charges may only be charged within the watershed management area.

(b) Service charges may be charged to and collected in advance or otherwise by the district at any time from any owner or occupant of real property within the watershed management area that directly or indirectly is, has been, or will be connected with facilities or from which or on which originates or has originated rainfall, other surface and subsurface drainage, or storm and flood waters that have entered or will enter facilities, and the owner or occupant of any such real property shall be liable for and shall pay the service charges to the district when due and payable.

(c) Service charges of the district shall accrue from the date on which the board estimates, in any resolution authorizing the issuance of any bonds to be paid from service charge revenues or in any contract with any person, that the facilities for which the service charge is imposed will be available for service or use.

(2) (a) Service charges:

(I) Shall be imposed at rates reasonably calculated to defray only the costs of the facilities for which they are imposed that are not defrayed by other district revenues;

(II) Shall, as nearly as the district deems practicable and equitable, be uniform throughout the watershed management area for the same type, class, and amount of use of facilities or related services;

(III) May be based or computed:

(A) On measurements of drainage flow devices duly provided and maintained by the district or by any user as approved by the district;

(B) On the consumption of water in, on, or in connection with the real property on which the service charge is imposed, making due allowance for commercial and other use of water discharged into any sanitary sewer system and for any infiltration of groundwater and discharge of surface runoff into the sewer system;

(C) On the capacity of the capital improvements in, on, or connected with the real property on which the service charge is imposed;

(D) On the availability of service of facilities;

(E) On any other factors determining the type, class, and amount of use or service of facilities; or

(F) On any combination of the factors specified in sub-subparagraphs (A) to (E) of this subparagraph (III).

(b) For purposes of determining service charges, the district may give weight to the specific characteristics of any real property, including, but not limited to, location within the watershed, the characteristics of capital improvements, both proposed and existing, in any subdivision or other area in the watershed management area or any other special matter affecting the runoff of rainfall, other surface and subsurface drainage, or storm and flood waters from the real property directly or indirectly into the district's facilities.

(c) The district may set reasonable penalties for any delinquencies in the payment of service charges, including without limitation interest on delinquent service charges from any date due at a rate not exceeding one percent per month, or fraction of a month, reasonable attorney fees, and other costs of collection.

(3) The district shall prescribe and revise a schedule of any service charges it imposes or collects. The schedule shall comply with the terms of any contract of the district and shall ensure that the service charges of the district are adequate, taking into account other available district revenues and anticipated service charge delinquencies, to:

(a) Pay all facilities operation and maintenance expenses;

(b) Pay punctually the principal of and interest on any bonds payable from revenues of facilities;

(c) Maintain required reserves or sinking funds; and

(d) Pay all expenses incidental to facilities or projects, including, but not limited to, contingencies and acquisition, improvement, and equipment costs, required by the terms of any contract or otherwise deemed necessary or desirable by the district.

(4) The district shall keep a copy of any schedule of service charges in effect on file at its principal office and shall allow inspection of the schedule whenever the office is open for business.

(5) Except as otherwise provided in a contract or agreement entered into by the district as authorized by section 32-11.5-205 (4)(e), only the board may prescribe, supervise, or regulate the performance of services pertaining to facilities or set or alter service charges.






Part 4 - Taxes and Bonds

§ 32-11.5-401. Taxes

Subject to the election requirements specified in section 32-11.5-205 (2)(c)(II) and the limitations specified in part 3 of article 1 of title 29 C.R.S., the district may levy and collect ad valorem taxes, levied at a rate of no more than five mills, on and against all taxable property within the district. The proceeds of ad valorem taxes may be used for any authorized purpose of the district including, but not limited to, the funding of reserve funds to be used to repay bonds issued pursuant to section 32-11.5-402, defray maintenance, operation, and depreciation costs of facilities, and improve facilities.



§ 32-11.5-402. Bonds

(1) Subject to the election requirements specified in section 32-11.5-205 (2)(c)(II), the district may, from time to time, issue bonds for any of its corporate purposes. The bonds shall be issued pursuant to a resolution of the board or a trust indenture, shall not be secured by an encumbrance, mortgage, or other pledge of real or personal property of the district, and shall be payable from any district revenues unless the bond resolution or trust indenture specifically limits the source of district revenues from which the bonds are payable.

(2) Bonds may be executed and delivered by the district at such times, may be in such form and denominations and include such terms and maturities, may be subject to optional or mandatory redemption prior to maturity with or without a premium, may be in fully registered form or bearer form registrable as to principal or interest or both, may bear such conversion privileges, may be payable in such installments and at such times not exceeding forty years from the date thereof, may be payable at such place or places whether within or without the state, may bear interest at such rate or rates per annum, which may be fixed or vary according to index, procedure, or formula or as determined by the district or its agents, without regard to any interest rate limitation appearing in any other law of the state, may be subject to purchase at the option of the holder or the district, may be evidenced in such manner, may be executed by such officers of the district, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which may be either of an officer of the district or of an agent authenticating the same, may be in the form of coupon bonds that have attached interest coupons bearing a manual or facsimile signature of an officer of the district, and may contain such provisions not inconsistent with this article, all as provided in the resolution of the district under which the bonds are authorized to be issued or as provided in a trust indenture between the district and any bank or trust company having full trust powers.

(3) Bonds may be sold at public or private sale at such price or prices, in such manner, and at such times as determined by the board, and the board may pay all fees, expenses, and commissions that it deems necessary or advantageous in connection with the sale of the bonds. The power to fix the date of sale of the bonds, to receive bids or proposals, to award and sell bonds, to fix interest rates, and to take all other action necessary to sell and deliver the bonds may be delegated to an officer or agent of the district. Any outstanding bonds may be refunded by the district pursuant to article 56 of title 11, C.R.S. All bonds and any interest coupons applicable thereto are declared to be negotiable instruments.

(4) The resolution or a trust indenture authorizing the issuance of the bonds may pledge all or a portion of the special fund, may contain such provisions for protecting and enforcing the rights and remedies of holders of any of the bonds as the district deems appropriate, may set forth the rights and remedies of the holders of any of the bonds, and may contain provisions that the district deems appropriate for the security of the holders of the bonds, including, but not limited to, provisions for letters of credit, insurance, standby credit agreements, or other forms of credit ensuring timely payment of the bonds, including the redemption price or the purchase price.

(5) Any lawful pledge of moneys or other property made by the district or by any person or governmental unit with which the district contracts shall be valid and binding from the time the pledge is made. The special fund or other property so pledged shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of the pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the pledging party regardless of whether the claiming party has notice of the lien. The instrument by which the pledge is created need not be recorded or filed.

(6) Neither the members of the board, employees of the district, nor any person executing the bonds shall be liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance thereof.

(7) The district may purchase its bonds out of any available moneys and may hold, pledge, cancel, or resell such bonds subject to and in accordance with agreements with the holders thereof.

(8) The state hereby pledges and agrees with the holders of any bonds and with those parties who enter into contracts with the district pursuant to this article that the state will not limit, alter, restrict, or impair the rights vested in the district or the rights or obligations of any person with which it contracts to fulfill the terms of any agreements made pursuant to this article. The state further agrees that it will not in any way impair the rights or remedies of the holders of bonds until the bonds have been paid or until adequate provision for payment has been made. The district may include this provision and undertaking for the state in its bonds.

(9) All banks, trust companies, savings and loan associations, insurance companies, executors, administrators, guardians, trustees, and other fiduciaries may legally invest any moneys within their control in any bonds issued under this article. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in bonds only if the bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.

(10) The income or other revenues of the district, all properties at any time owned by the district, bonds, and the transfer of and the income from bonds shall be exempt from all taxation and assessments in the state. In the resolution or indenture authorizing bonds, the district may waive the exemption from federal income taxation for interest on the bonds. Bonds shall be exempt from the provisions of article 51 of title 11, C.R.S.






Part 5 - Improvement Districts and Special Assessments

§ 32-11.5-501. Improvement districts, special assessments, and bonds - general authority of district

Subject to the election requirements specified in section 32-11.5-205 (2)(c)(II) and the procedural and other requirements of this part 5, the district may create one or more improvement districts, levy special assessments against all of the assessable property in an improvement district, and cause the assessments to be collected to defray wholly or in part the cost of acquiring, constructing, or improving one or more projects. Subject to the election requirements specified in section 32-11.5-205 (2)(c)(II), the district may also issue bonds to be repaid from the revenues generated by special assessments and, if applicable, any other moneys pledged to secure the payment of the bonds.



§ 32-11.5-502. Initiating procedure

(1) The procedure for acquiring, constructing, or improving any project to be funded in whole or in part with revenues generated by special assessments can be initiated by the provisional order method described in subsection (2) of this section or the petition method described in subsection (3) of this section.

(2) (a) Whenever the board determines that the interest of the district requires any project to be funded in whole or in part with revenues generated by special assessments, the board, by resolution approved by a supermajority vote as specified in section 32-11.5-204 (1)(b)(II), shall direct the engineer to prepare:

(I) Preliminary plans showing:

(A) A typical section of the contemplated project; and

(B) The types of material, approximate thickness, and width;

(II) A preliminary estimate of the total cost of the project; and

(III) An assessment plat showing:

(A) The area to be assessed; and

(B) The amount of maximum benefits estimated to be assessed against each tract.

(b) The resolution of the board shall describe the project in general terms but may provide for one or more types of construction, and the engineer shall separately estimate the cost of each type of construction. The estimate may be made in a lump sum or by unit process, as deemed most appropriate by the engineer for the completed facilities.

(c) The resolution of the board shall state:

(I) What part or portion of the expense of the described project is of special benefit and is to be paid for with revenues generated by special assessments;

(II) What part of the project, if any, has been or is proposed to be funded with revenues generated from sources other than special assessments; and

(III) The basis by which the cost of the project will be apportioned and special assessments will be levied.

(d) In case a special assessment is not to be made according to front feet, the resolution of the board shall:

(I) By apt description designate the improvement district, including the tracts to be assessed;

(II) Describe definitely the location of the project; and

(III) State that the special assessment is to be made upon all the tracts benefited by the project proportionately to the benefits received.

(e) In case a special assessment is to be upon the abutting property on a frontage basis, it shall be sufficient for the resolution so to state and to define the location of the project to be made.

(f) The resolution of the board need not describe in detail each particular tract to be assessed but may simply designate the property, improvement district, or location so that the various tracts to be assessed can be determined to be within the proposed improvement district.

(g) The engineer shall forthwith prepare and file with the district:

(I) The preliminary plans;

(II) The preliminary estimate of cost; and

(III) The assessment plat.

(h) Upon the filing of the plans, preliminary estimate of cost, and plat, the board shall examine the same. If the board finds the plans, estimate, and plat to be satisfactory, it shall make a provisional order by resolution to the effect that the project shall be acquired, constructed, or improved.

(3) (a) The owner or owners of tracts to be assessed in a proposed improvement district for not less than ninety-five percent of the entire cost of a project, comprising more than fifty percent of the area of the proposed improvement district and also comprising a majority of the landowners residing in the proposed improvement district, may, by written petition, initiate the acquisition, construction, or improvement of any assessment project that the board is authorized to initiate subject to the following limitations:

(I) The board may incorporate the project in one or more existing or alternative proposed improvement districts;

(II) The board is not required to proceed with the construction, acquisition, or improvement of the project or any part thereof if, after holding a provisional order hearing pursuant to section 32-11.5-507, the board determines that it is not in the public interest for the proposed project or part thereof to go forward; and

(III) A particular kind of project, material therefor, or a part thereof need not be constructed, acquired, improved, or located as provided in the petition if the board determines that it is not in the public interest.

(b) The board is not required to take any further action regarding a petition if the board determines by resolution that the construction, acquisition, or improvement of the proposed project is probably not feasible, the resolution requires a cash deposit or a pledge of property in at least an amount designated by the board probably to be sufficient to defray the costs likely to be incurred by the board before and during the attempted acquisition, construction, or improvement of the project designated in the petition, and the deposit or pledge is not provided to the board within twenty days after mailed notice is given to the person presenting the petition or after one publication in a newspaper of general circulation in the district of a notice of the resolution's adoption and of its content in summary form. The board may subsequently, as it deems necessary, require one or more additional deposits or pledges as a condition precedent to the continuation of action by the district.

(c) Whenever a deposit or pledge is made and thereafter the board determines that acquisition, construction, or improvement of a project proposed by petition is not feasible within a reasonable period, the board may require that all or any portion of the costs incurred by the district in connection with the petition or project be defrayed from the deposit or proceeds of the pledged property unless the petitioners or other interested persons defray the costs within twenty days after the board determines the amount to be defrayed by resolution.

(d) Any surplus moneys remaining from a deposit or pledge shall be returned by the district to the person making the same.

(4) Except as otherwise provided in subsection (3) of this section, upon the filing of a petition pursuant to said subsection (3), the board shall proceed in the same manner as provided in subsection (2) of this section for proceedings initiated by the board.



§ 32-11.5-503. Combination of projects

(1) More than one project may be combined in an improvement district if the board determines that the combination will be efficient and economical.

(2) If projects combined in one improvement district are separate and distinct due to substantial differences in their character or location or other substantial differences, each project shall be considered as a separate assessment unit or quasi-improvement district for the purpose of petition, remonstrance, and assessment.

(3) If projects are combined, the board shall designate the project and the area constituting each assessment unit, and, in the absence of arbitrary and capricious action or abuse of discretion, its determination that there is or is not such a combination and its determination of the project and the area constituting the assessment unit shall be final and conclusive.

(4) The costs of acquiring, constructing, or improving each project shall be segregated for the levy of assessments, and an equitable share of the incidental costs shall be allocated to each assessment unit.



§ 32-11.5-504. Effect of estimates

(1) Unless otherwise specifically provided in this article, no estimate of the cost of a project required or authorized in this part 5 shall constitute a limit on the cost or a limit on the powers of the board or of any officers, agents, or employees of the district.

(2) No assessment shall exceed the amount of the estimate of maximum special benefits from the project to any tract assessed.



§ 32-11.5-505. Fixing hearing and notice

(1) In a resolution constituting a provisional order pursuant to section 32-11.5-502 (2), the board shall set a time at least twenty days after the date of the resolution and a place at which the owners of the tracts to be assessed or any other interested persons may appear before the board and be heard as to the propriety and advisability of acquiring, constructing, or improving the provisionally ordered project.

(2) Notice of the meeting required by subsection (1) of this section shall be given by publication and by mail to all owners of record of the tracts to be assessed.

(3) The notice required by subsection (2) of this section shall include the following information:

(a) The kind of project proposed;

(b) The estimated cost of the project and the portion, if any, to be paid from sources other than special assessments;

(c) The basis for apportioning the special assessments, which shall be in proportion to the special benefits derived to each of the several tracts comprising the assessable property and on a front-foot, area, zone, or other equitable basis;

(d) The number of installments and the time in which the special assessments are payable;

(e) The maximum rate of interest on unpaid installments of special assessments;

(f) The area of the improvement district to be assessed;

(g) The time and place at which the board will consider the ordering of the proposed project and hear all complaints, protests, and objections that may be made in writing and filed with the district at least three days in advance or may be made verbally at the hearing by the owner of any tract to be assessed or by any other interested person;

(h) The fact that the description of the tracts to be assessed, the maximum amount of benefits estimated to be conferred on each tract, and all related proceedings are on file and may be examined at main offices of the district during business hours by any interested person; and

(i) A statement that regardless of the basis used for apportioning assessments, in cases of wedge-shaped, V-shaped, or any other irregular-shaped tracts, an amount apportioned thereto shall be in proportion to the special benefits thereby derived.

(4) The district shall maintain proof of publication and proof of mailing of the notice required by subsections (1) and (2) of this section and described in subsection (3) of this section in the records of the district until any special assessments imposed to fund the project that is the subject of the provisional order have been paid in full.



§ 32-11.5-506. Subsequent modifications

(1) Except as otherwise provided in subsection (2) of this section, the board may modify or rescind by resolution any board action relating to the creation of an improvement district or the imposition of special assessments at any time before adopting a resolution creating the improvement district pursuant to section 32-11.5-509 and authorizing a project to be funded in whole or in part with revenues generated by special assessments.

(2) No substantial change in a proposed improvement district, details, preliminary plans, specifications, or estimates shall be made after the first publication or mailing of notice to property owners, whichever occurs first; except that the board may delete a portion of a project or any tract from the proposed improvement district or from any assessment unit, and the engineer may make minor changes in time, plans, and materials for a project at any time before its completion.



§ 32-11.5-507. Provisional order hearing

(1) At the provisional order hearing, any property owners interested in a proposed project to be funded in whole or in part with revenues generated by special assessments may present their views to the board. The board may adjourn the hearing from time to time.

(2) If the board determines, after considering all views presented at the provisional order hearing, that it is not in the public interest that the proposed project or a portion of the proposed project go forward, the board shall order by resolution that the proceeding for the rejected project or portion shall stop. The rejected project or portion may only resume if the board adopts a new resolution.



§ 32-11.5-508. Post-hearing procedure

(1) After the provisional order hearing, the board shall determine whether to form the proposed improvement district and any assessment unit within the proposed improvement district.

(2) If the board desires to form the proposed improvement district but also desires to modify the district, the board shall direct the engineer to prepare and present to the board:

(a) A revised and detailed estimate of the total cost, including without limitation the cost of acquiring, constructing, or improving each proposed project. Unless otherwise specifically provided in this article, the revised estimate shall not constitute a limitation for any purpose.

(b) Full and detailed plans and specifications for each proposed project designed to permit and to encourage competition among the bidders if any projects are to be acquired, constructed, or improved by construction contract; and

(c) A revised map and assessment plat showing the location of each proposed project and the tracts to be assessed therefor.

(3) The board, in the resolution creating the improvement district or in a separate resolution, may combine or divide the proposed projects into suitable construction units for the purpose of letting separate and independent contracts, regardless of the extent of any project constituting an assessment unit and regardless of whether or not a portion of the cost of any project is to be defrayed with revenues other than revenues generated by special assessments.

(4) Nothing in this part 5 shall be construed as not requiring the segregation of costs of unrelated improvement programs for assessment purposes.



§ 32-11.5-509. Creation of improvement district

(1) When an accurate estimate of cost, full and detailed plans and specifications, and the map and assessment plat are prepared, presented, and are satisfactory to the board, regardless of whether the preliminary estimate of cost, plans and specifications, and map and assessment plat are modified pursuant to section 32-11.5-508 and any required election has been held, the board shall by resolution create the improvement district and order the proposed project to be acquired, constructed, or improved.

(2) The resolution shall prescribe:

(a) The extent of the improvement district and of any assessment within the improvement district by boundaries or by other brief description;

(b) The kind and location of each proposed project;

(c) The amount or the proportion of the total cost to be defrayed by special assessments, the method of levying special assessments, the number of installments, and the times at which special assessments will be payable; and

(d) The character and the extent of any construction units pursuant to section 32-11.5-508 (3).

(3) The engineer may further revise the cost, plans and specifications, and the map and assessment plat for all or any part of a project, and the board may amend the resolution creating the improvement district accordingly prior to letting any construction contract and prior to any property being acquired or any work being done other than by independent contract let by the district.



§ 32-11.5-510. Construction contracts

No contract for construction work to acquire or improve the project contemplated shall be made or awarded nor shall the board incur any expense or any liability in relation thereto, except for maps, plats, diagrams, estimates, plans, specifications, and notices, until after the provisional order hearing and notice provided for in this part 5 have been had and given.



§ 32-11.5-511. Division of tract

If a tract is divided after a special assessment has been levied and divided into installments and before the collection of all the installments, the board may require the county assessor to apportion the uncollected amounts upon the several parts of the tract so divided proportionally based upon their valuation for assessment for taxes. The apportionment shall be conclusive on all parties, and all subsequent assessments shall be according to the apportionment.






Part 6 - Annexation

§ 32-11.5-601. Annexation of lands to watershed management area

(1) The territorial limits of the watershed management area may be enlarged by the annexation of additional real property thereto:

(a) By petition and consent of the fee owner pursuant to sections 32-11.5-602 and 32-11.5-606;

(b) By petition of the eligible electors pursuant to sections 32-11.5-603, 32-11.5-604, and 32-11.5-606;

(c) By action initiated by the district pursuant to sections 32-11.5-605 and 32-11.5-606 with the consent of the governing body of each county or municipality that includes any of the real property to be annexed; or

(d) By petition by the governing body of each county or municipality that includes any of the real property to be annexed.



§ 32-11.5-602. Petition of fee owners

(1) The fee owner of any real property contiguous to the territorial limits of the watershed management area and capable of being served with facilities of the district may file with the board a petition in writing seeking the inclusion of the property in the watershed management area.

(2) The petition authorized in subsection (1) of this section shall:

(a) Set forth an accurate legal description of the property owned by the petitioners;

(b) State that assent to the annexation of the property is given by the signers thereto, constituting all the fee owners of the property; and

(c) Be acknowledged in the same manner required for conveyance of land.

(3) A fee owner may not withdraw a petition after consideration by the board or file further objections except in the case of fraud or misrepresentation.

(4) The board shall hear a petition filed pursuant to subsection (1) of this section at an open meeting after publishing notice of the filing of the petition, the place, time, and date of the meeting, and the names and addresses of the petitioners in a newspaper of general circulation in the county or counties in which the real property proposed to be annexed is located.

(5) The board shall grant a petition by resolution if it determines that the proposed annexation is feasible and in the best interests of the district. The board may determine that annexation of only a portion of the property proposed to be annexed is appropriate.



§ 32-11.5-603. Petition of eligible electors

(1) Not less than ten percent or one hundred, whichever number is smaller, of the eligible electors of any real property that is contiguous to the watershed management area and contains twenty-five thousand or more square feet of land may file a petition with the board in writing seeking the annexation of the property to the watershed management area; except that no single tract or parcel or property containing ten acres or more may be included in the watershed management area without the consent of the owner.

(2) A petition shall describe the area to be annexed and shall be acknowledged in the same manner required for conveyances of land.

(3) The board shall cause notice of the filing of a petition to be published in a newspaper of general circulation in the county or counties in which the property proposed to be annexed is located, and the notice shall state:

(a) That a petition has been filed;

(b) The names of the petitioners;

(c) A description of the area proposed to be annexed;

(d) The place, time, and date of a board hearing on the proposed annexation at which the board will consider the petition and all written objections to the petition; and

(e) A statement that all interested persons may appear at the board hearing and show cause in writing why the petition should not be granted.

(4) The eligible electors may not withdraw a petition after consideration by the board or file further objections except in the case of fraud or misrepresentation.

(5) The board shall grant a petition by resolution if it determines that the proposed annexation is feasible and in the best interests of the district.



§ 32-11.5-604. Annexation election

(1) If a petition is provisionally granted pursuant to section 32-11.5-602 or 32-11.5-603, the board by resolution shall:

(a) Make an order to that effect;

(b) Direct that the question of inclusion of the real property proposed to be annexed within the watershed management area be submitted to the eligible electors of the area that includes the real property only; and

(c) Designate the secretary of the board as the designated election official to give notice and conduct the election according to the provisions of articles 1 to 13 of title 1, C.R.S.

(2) If a majority of the votes cast on the question at the election favor inclusion, the board shall by resolution enter an order making the real property a part of the watershed management area.



§ 32-11.5-605. Annexation initiated by the board

(1) (a) At any time and as a condition to an annexation initiated by the board, the board may adopt a resolution determining that real property proposed for annexation:

(I) Is contiguous to the territorial limits of the watershed management area;

(II) Contains six hundred forty or more acres of land;

(III) Has become urbanized by having a population of at least one thousand persons per square mile and having at least five hundred dwelling units per square mile; and

(IV) Is capable of being served by the facilities of the district.

(b) A resolution adopted pursuant to paragraph (a) of this subsection (1) shall provisionally order the annexation of the real property proposed to be annexed.

(2) The board shall cause notice of the adoption of a resolution pursuant to subsection (1) of this section to be given by publication in a newspaper of general circulation in the county or counties in which the property proposed to be annexed is located, and the notice shall state:

(a) That the resolution has been adopted;

(b) The description of the area proposed to be annexed;

(c) The place, time, and date of a board hearing on the proposed annexation at which the board will consider all written objections to the finalization of the annexation; and

(d) That all interested persons may appear at the board hearing and show cause in writing why the annexation should not be made final.

(3) Prior to the board hearing, the board shall obtain written consent to annex the property from the governing body of each county or municipality that includes any of the real property proposed to be annexed.

(4) If, after the board hearing, the board determines by resolution that the proposed annexation is feasible and in the best interest of the district, the board shall furnish by mail to the director of the division of local government within the department of local affairs copies of both the resolution adopted pursuant to subsection (1) of this section and the post-hearing resolution and shall request that the director approve the annexation.

(5) If the director approves the annexation in writing, the board, upon the receipt of such approval, shall by resolution enter a final order annexing the real property to the district.



§ 32-11.5-606. General annexation provisions

(1) The failure of any person in the watershed management area or in an area proposed to be annexed to the watershed management area to file a written objection to a proposed annexation in a properly noticed hearing of the board thereon constitutes the assent of the person to the inclusion in the watershed management area of the area described in the notice of the hearing for annexation.

(2) A determination by the board that a proposed annexation is feasible and in the best interests of the district shall be final, conclusive, and not subject to review.

(3) Whenever the board by resolution enters an order annexing real property to the watershed management area, the board shall file the resolution with:

(a) The secretary of state;

(b) The state attorney general;

(c) The division of local government; and

(d) The county clerk and recorder, county assessor, and county treasurer of each county in which the annexed real property is located.

(4) A board resolution annexing real property to the watershed management area is a final order and shall finally and conclusively establish the annexation of the real property to the watershed management area against all persons; except that the attorney general, on behalf of the state, within thirty days of the filing of the resolution with the attorney general as required by paragraph (b) of subsection (3) of this section, may file a proceeding in the nature of quo warranto against the annexation. An annexation shall not be directly or collaterally questioned in any suit, action, or proceeding except as expressly authorized in this subsection (4).

(5) After the date of the final annexation of real property to the watershed management area by resolution of the board, the annexed real property shall be liable for its proportionate share of existing bonded indebtedness of the district but shall not be liable for any taxes or service charges levied or assessed prior to its annexation to the watershed management area. The annexation of the real property to the watershed management area shall not be made subject to or contingent upon the payment or assumption of any penalty, toll, or charge, other than the taxes and service charges that are uniformly made, assessed, or levied within the watershed management area except as otherwise expressly provided in this article.

(6) The district and the owner of any real property sought to be annexed to the watershed management area may enter into an agreement with respect to the terms and conditions on which the property may be annexed.






Part 7 - Miscellaneous

§ 32-11.5-701. Budgets, accounts, audits, and construction contracting

(1) The district shall adopt a budget for each fiscal year, shall maintain accounts, and shall cause audits to be made pertaining to the financial affairs of the district as respectively provided in the "Local Government Budget Law of Colorado", part 1 of article 1 of title 29, C.R.S., the "Colorado Local Government Uniform Accounting Law", part 5 of article 1 of title 29, C.R.S., and the "Colorado Local Government Audit Law", part 6 of article 1 of title 29, C.R.S.

(2) The district shall be subject to the provisions of article 91 of title 24, C.R.S., regarding construction contracting. In accordance with section 24-101-105 (2), C.R.S., the district may adopt all or any part of the "Procurement Code", articles 101 to 112 of title 24, C.R.S. The district may also award contracts using an integrated project delivery method pursuant to the "Integrated Delivery Method for Special District Public Improvements Act", part 18 of article 1 of this title.



§ 32-11.5-702. No action maintainable

An action or proceeding at law or in equity to review any acts or proceedings or to question the validity or enjoin the performance of any act or proceedings or the issuance of any bonds or for any other relief against or from any acts or proceedings done under this article, whether based upon irregularities or jurisdictional defects, shall not be maintained unless commenced within thirty days after the performance of the act or proceedings and is thereafter perpetually barred.



§ 32-11.5-703. Early hearings

Any civil action in which there may arise a question regarding the validity of any power granted in this article or of any other provision of this article shall be advanced as a matter of immediate public interest and concern and shall be heard at the earliest practicable moment.



§ 32-11.5-704. Freedom from judicial process

(1) Execution or other judicial process shall not issue against any property of the district authorized in this article, nor shall any judgment against the district be a charge or lien upon its property.

(2) Subsection (1) of this section does not apply to or limit the right of any bondholder, trustee, or assignee of a bondholder, the federal government when it is a party to any contract with the district, or any other obligee under this article to foreclose, otherwise to enforce, and to pursue any remedies for the enforcement of any pledge or lien given by the district on the proceeds of any taxes, assessments, revenues, or any other moneys of the district.









Article 12 - Rail District Act

§ 32-12-101. Short title

This article shall be known and may be cited as the "Rail District Act of 1982".



§ 32-12-102. Legislative declaration

Any loss of railroad service within certain regions of Colorado may seriously interfere with the flow of commerce within this state, and the general assembly hereby declares that the following measures are adopted to allow for the formation of rail districts permitting local participation in the ownership of certain railroad properties and in the conduct of providing railroad services, subject to the limitations contained in this article.



§ 32-12-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of directors of a rail district.

(2) "Chairman" means the chairman of the board.

(3) "County" means a home rule or statutory county and includes a city and county.

(3.5) "Eligible elector" or "elector" of a rail district means an individual qualified pursuant to section 32-1-103 (5).

(4) "Municipality" means a home rule or statutory city or town, a territorial charter city, or a city and county.

(5) "Population" means the population as estimated by the organizational commission or secretary of state, based upon census tract data or other officially compiled data.

(6) "Publication" means printing, once a week for three consecutive weeks, by three publications in one or more newspapers of general circulation in the rail district or proposed rail district if there is such a newspaper and, if not, then in a newspaper in the county in which the rail district or proposed rail district is located. It is not necessary that publication be made on the same day of the week in each of the three weeks, but not less than twelve days, excluding the day of the first publication but including the day of the last publication, shall intervene between the first publication and the last publication, and publication shall be complete on the date of the last publication.

(7) (Deleted by amendment, L. 92, p. 918, § 183, effective January 1, 1993.)

(8) "Rail district" means a special district which may acquire and operate railroad facilities subject to the following:

(a) Any such purchase of railroad facilities shall be:

(I) From a railroad which is subject to the jurisdiction of a federal bankruptcy court pursuant to federal bankruptcy laws; or

(II) From a railroad that has been granted the right to abandon such railroad facilities by the federal surface transportation board; and

(III) Limited to a railroad facility which has been in operation within the five years prior to such purchase by a rail district.

(b) Upon acquisition, any such railroad facility shall be operated to haul freight or passengers or both.

(c) No rail district may be formed containing any area of the regional transportation district, created by article 9 of this title.

(9) "Railroad facilities" or "facilities" means all property either real, personal, or mixed which is used or useful in the conduct of railroad services.

(10) "Rates, fees, tolls, or charges" shall apply only to rates, fees, tolls, or charges required by a rail district and shall not apply to rates, fees, tolls, or charges which are prescribed by federal or other state laws or regulations and which are subject to the jurisdiction of federal or other state agencies.

(11) "Regular special district election" means the election held on the Tuesday succeeding the first Monday of May in every even-numbered year, as provided in section 32-1-103 (17), for the purpose of electing members of the board and for submission of other public questions, if any.

(12) "Secretary" means the secretary of the board.

(13) "Service" means a function or service which a rail district is authorized to provide in accordance with this article.

(14) "Special election" means any election called by the board for submission of public questions, which election shall be held on a Tuesday other than a regular election day.



§ 32-12-104. Territorial requirements for rail districts

(1) A rail district may include any or all of the territory of one or more counties, as may be proposed, if each county has some contiguity with another county within the rail district or proposed rail district.

(2) The boundaries of any rail district shall not be such as to create any enclave.



§ 32-12-105. Petition for formation

(1) The formation of a rail district shall be initiated by a petition signed by eligible electors of the proposed rail district in number not less than five percent of the votes cast in the proposed rail district for all candidates for the office of secretary of state at the last preceding general election. The petition shall be filed with the district court of the county which has the largest population within the proposed rail district and a copy thereof delivered to the organizational commission upon its appointment by the court. In addition, a copy thereof shall also be filed with the division of local government in the department of local affairs.

(2) (a) The petition shall state the name proposed for the rail district, shall contain a description of the territory to be included within the boundaries of such rail district, shall list the counties and municipalities or portions thereof to be included within the rail district, and shall also state the proposed rail facilities to be acquired and operated.

(b) Upon the filing of the petition, the court shall fix a time for a hearing, which shall be not less than twenty nor more than forty days after the petition is filed. At least seven days prior to the hearing date, the clerk of the court shall give notice by publication of the pendency of the petition and of the time and place of the hearing. At the hearing, the court shall determine whether the requisite number of eligible electors has signed the petition. No petition with the requisite signatures shall be declared void on account of minor defects, and the court may at any time permit the petition to be amended to correct any defects.

(3) If it appears at the conclusion of the hearings that the petition conforms with the requirements of this article, the court, by order entered of record, shall appoint a rail district organizational commission according to the procedures required under section 32-12-106.

(4) At the time of filing the petition or at any time subsequent thereto, and prior to the time of hearing on said petition, a bond shall be filed, with security approved by the court, or a cash deposit made sufficient to pay all expenses connected with the proceedings in case the organization of the rail district is not effected. If at any time during the proceeding the court is satisfied that the bond first executed or the amount of cash deposited is insufficient in amount, it may require the execution of an additional bond or the deposit of additional cash within a time to be fixed, not less than ten days distant, and, upon failure of the petitioner to execute or deposit the same, the petition shall be dismissed.



§ 32-12-106. Court appoints organizational commission and election committee

(1) The court shall appoint an odd number of at least five rail district organizational commission members selected from the membership of the governing bodies of the counties and municipalities having territory within the boundaries of the proposed rail district, subject to the following limitation: If the proposed rail district is comprised of more than one county or portion thereof, no more than a majority of the members of the organizational commission shall be residents of any one county or any one municipality, and at least one member shall be appointed from every county situated wholly or partially within the boundaries of the proposed rail district. If the proposed rail district is within the boundaries of only one county and includes one or more municipalities, at least two members shall be residents of one or more municipalities within the county.

(2) (a) At the hearing specified in section 32-12-105 (2)(b), the court shall appoint the county clerk and recorder of each county located wholly or partially within the boundaries of the proposed rail district as members of an election committee to administer the election provided for in the formation of such rail district and shall within seven days of such appointment notify said county clerk and recorders of their appointments.

(b) A majority of the county clerk and recorders shall constitute a quorum. A chairman shall be elected by the county clerk and recorders at their first meeting, who may call additional meetings as necessary to accomplish the purposes of the election committee.



§ 32-12-107. Rail district organizational commission

(1) The rail district organizational commission appointed pursuant to section 32-12-106 shall meet within twenty days after its appointment on a date designated by the district court. The rail district organizational commission shall elect a chairman and a vice-chairman from among its membership. Further meetings of the commission shall be held upon call of the chairman or a majority of the members of the commission. All meetings shall be open to the public. A majority of the commission shall constitute a quorum. The commission may adopt other such rules for its operations and proceedings as it deems necessary or desirable. Members of the commission shall receive no compensation but may be reimbursed for necessary expenses incurred during the performance of their official duties as organizational costs. Such organizational costs may be paid from the bond or cash deposit provided in section 32-12-105 (4) if the organization is not effected or by the rail district if the organization is effected.

(2) (a) The rail district organizational commission shall determine which rail facilities are to be acquired and rehabilitated and what rail services are to be provided, together with the maximum ad valorem tax mill levy, if any, necessary to support the acquisition and rehabilitation by the proposed rail district upon its formation, subject to the approval of the eligible electors as provided in this article.

(b) The rail district organizational commission shall determine the manner in which the railroad facility acquisitions and services are to be submitted for consideration by the eligible electors at the formation election to be called by the district court, as provided in section 32-12-108. Prior to the submission of the report to the district court, pursuant to paragraph (a) of subsection (3) of this section, the commission shall conduct a public hearing and cause notice to be published, stating the time and place of the public hearing, and shall apprise the general public of its right to attend the hearing and make comments regarding the proposals to be placed on the ballot.

(3) (a) Within ninety days after its initial meeting, the commission shall present to the district court a report listing proposed railroad facilities to be acquired and proposed services to be considered by the eligible electors in each county included in the rail district. A majority vote of the members of the rail district organizational commission shall determine the proposed railroad facilities acquisitions, the proposed services, and the maximum mill levy that shall be presented to the eligible electors for their approval or rejection.

(b) The commission report shall also divide the rail district into five zones of approximately equal population in accordance with the provisions of section 32-12-109 for the purpose of electing candidates to the board. The board shall consist of seven members, including one member from each of the five zones and two at-large members. Such zones shall be numbered consecutively starting with number one, and the terms of office shall be as specified in section 32-12-109.

(c) The commission shall specify the date for a special election for formation of the rail district, but, if the organizational commission's report is completed not more than one hundred eighty days and not less than eighty days before the next general election, the election may be held jointly or concurrently with the next general election.

(d) The rail district organizational commission shall be dissolved as of the day on which the election is held pursuant to section 32-12-108.



§ 32-12-108. Election for formation - acquisitions - services - mill levy limit - board

(1) (a) Within seven days after receipt of the rail district organizational commission's report, the district court shall direct the election committee, as provided in section 32-12-106 (2), to conduct an election on the date designated by the organizational commission for the purpose of deciding whether a rail district is to be formed, to provide an opportunity for the eligible electors to approve the proposed railroad facilities to be acquired, the maximum mill levy, and the services proposed for the rail district, and to elect the board of directors of the rail district.

(b) The court shall direct the election committee to publish notice of the election setting forth the list of proposed railroad facilities acquisitions, proposed services, and maximum mill levy and to conduct the election pursuant to articles 1 to 13 of title 1, C.R.S.

(2) (Deleted by amendment, L. 92, p. 920, § 186, effective January 1, 1993.)

(3) At the election, eligible electors shall "approve" or "disapprove" the formation of the rail district, the railroad facilities proposed to be acquired, the services proposed, and the maximum mill levy and shall elect candidates to serve on the board of directors of the rail district. The candidate receiving the highest number of votes within each zone shall be elected, and the two candidates receiving the highest number of votes within the entire rail district shall be elected members at large. In the event of tie votes for the last available vacancy for the board, the committee shall determine by lot the person who shall be elected. No rail district may be formed, no facility acquired, no service established, and no maximum mill levy established unless approved by a majority of the eligible electors voting thereon in each county, or portion thereof, within the rail district.

(4) Within seven days following the election, the committee shall certify the results of the election to the court. If a majority of the eligible electors in each county, or portion thereof, voting thereon approve formation, the court shall declare, by order entered of record, that the rail district is formed in the corporate name designated in the petition and shall designate those railroad facilities to be acquired, the services to be provided, and the maximum mill levy which were authorized by a majority of the eligible electors voting thereon in each county, or portion thereof, at the election. Upon the filing with the court of the oath of office of members elected to the board, the court, by order entered of record, shall declare the members of the board elected and qualified, and the formation shall be complete. At that time, the election committee shall be dissolved. The board shall be charged with acquiring, rehabilitating, and operating those approved facilities in accordance with this article.

(5) The entry of an order forming a rail district shall finally and conclusively establish its regular formation against all persons except the state of Colorado, which may commence an action in the nature of quo warranto, within thirty-five days after entry of such order, and not otherwise. The formation of the rail district shall not be directly or collaterally questioned in any suit, action, or proceeding, except as expressly authorized in this section.

(6) All necessary expenses for the elections and other proceedings conducted pursuant to sections 32-12-106 and 32-12-107 and this section, including the expenses and reimbursements for the organizational commission, shall be paid from the bond or cash deposit required pursuant to section 32-12-105 (4) if the organization is not effected or by the rail district if the organization is effected.

(7) Within fifteen days after the entry of the order forming a rail district, the clerk of the court shall file a copy of the decree with the board of county commissioners and the assessor of each county, or portion thereof, within the rail district and with the division of local government.



§ 32-12-109. Board of directors

(1) The governing body of the rail district shall be a board of directors in which all legislative power of the rail district is vested. The board shall consist of seven members, five of whom shall reside in and be elected by the eligible electors of the respective zones and two of whom shall be elected at large. Of those members first elected, the terms for representatives from odd-numbered zones and the at-large member receiving the greater number of votes shall continue until their successors are elected at the second regular special district election thereafter and are qualified, and the terms for those elected from even-numbered zones and the other at-large member shall continue until their successors are elected at the first regular special district election thereafter and are qualified. Thereafter, all terms shall be for four years. Any eligible elector of the rail district who resides in the rail district shall be eligible to hold office. Notwithstanding any provision in the charter of any municipality or county to the contrary, mayors, councilmen, trustees, and county commissioners may additionally hold elective office with the rail district and be compensated as provided in this section.

(2) At least ninety days prior to the first regular special district election after the formation of the rail district, the board may change the boundary of any board of director zone within the rail district. Thereafter, the boundaries may be changed no more frequently than every four years or after announcement of the results of a decennial census. The board shall zone only by resolution passed by a majority of the members elected to the board, and any rezoning shall be such as to provide compact zones of approximately equal population. No rezoning shall extend or shorten the term of office of any member of the board.

(3) The board has power, by appointment, to fill all vacancies on the board, and the person so appointed shall hold office until the next regular special district election and until a successor is elected and qualified. Any person appointed to represent a zone shall reside in the zone in which the vacancy occurred. If the term of the member creating the vacancy extends beyond the next regular special district election, the election shall be for the unexpired term.

(4) The board shall elect a chairman, vice-chairman, secretary, and such other officers as it deems necessary. The chairman and vice-chairman shall be members of the board. The board may appoint or contract for a chief administrator, who shall serve at the pleasure of the board. The board shall prescribe by resolution the duties of said officers pursuant to the powers granted in this article. In addition to other powers provided by resolution, the chairman shall preside over meetings of the board and shall vote as a member of the board.

(5) The board may provide by resolution for the compensation of its members which shall be the same per diem compensation as provided in section 2-2-307, C.R.S., for members of interim legislative committees for each day a member is necessarily engaged in the business of the district, in addition to the reasonable and necessary expenses incurred by each member while so engaged. Except for the initial board, the compensation of a member shall not be increased nor diminished during his term of office.

(6) Except as specifically provided otherwise, a majority of board members shall constitute a quorum, and a majority of the members elected to the board shall be necessary for any action taken by the board; except that a majority of a quorum may adjourn from day to day.

(7) In addition to any acts of the board specifically required to be accomplished by resolution, any action adopting or revising a budget or establishing the administrative organization and structure shall be passed by resolution. At least six days shall elapse between introduction and final passage of a resolution. Such resolution shall not take effect and be enforced until the expiration of thirty days after final passage except resolutions calling for special elections or those necessary to the immediate preservation of the public health or safety, which shall contain the reasons making the same necessary in a separate section. All other actions of the board may be accomplished by motion.

(8) Any board member may be recalled from office pursuant to the provisions and subject to the conditions of sections 32-1-906 and 32-1-907.

(9) It is the duty of the board to comply with the provisions of parts 1, 5, and 6 of article 1 of title 29, C.R.S. It is the further duty of the board to publish the results of its annual audit statement or report which shall be certified by the person making the audit, or by the board if unaudited, in one issue of a newspaper of general circulation in the rail district. Such publication shall be no later than thirty days following completion of the audit statement or report.

(10) The fiscal and budget year for all rail districts organized or operating under the provisions of this article shall be from January 1 through December 31 of each year.

(11) All special and regular meetings of the board shall be held at locations which are within the boundaries of the rail district or which are within the boundaries of any county in which the rail district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this subsection (11) may be waived only if the following criteria are met:

(a) The proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board; and

(b) A resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this subsection (11) and further stating the date, time, and place of such meeting.



§ 32-12-110. General powers

(1) The rail district shall be a body corporate and a political subdivision of the state, and the board has the following general powers:

(a) To have and use a corporate seal;

(b) To sue and be sued and be a party to suits, actions, and proceedings. The provisions of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., shall be applicable to any rail district, or employee thereof, formed under this article.

(c) To enter into contracts and agreements affecting the affairs of the rail district and to accept all funds resulting therefrom pursuant to the provisions and limitations of part 2 of article 1 of title 29, C.R.S.;

(d) To contract with private persons, associations, or corporations for the provision of any service related to the operations of the rail district within or without its boundaries and to accept all funds and obligations resulting therefrom;

(e) To borrow money and incur indebtedness and other obligations and to evidence the same by certificates, notes, or debentures and to issue general obligation or revenue bonds, or any combinations thereof, in accordance with the provisions of this article;

(f) To refund any bonded or other indebtedness or special obligations of the rail district without an election in accordance with the provisions and limitations of this article;

(g) To acquire, dispose of, and encumber real and personal property, including, without limitation, rights and interests in property, including leases and easements, necessary to accomplish the purposes of the rail district;

(h) To acquire, construct, equip, operate, rehabilitate, and maintain those rail facilities as authorized in section 32-12-108 to accomplish the purposes of the rail district;

(i) To operate such acquired facility itself or subcontract such operation to a private or common carrier;

(j) To have the management, control, and supervision of all the business affairs and properties of the rail district;

(k) To hire and retain agents, employees, engineers, attorneys, and financial or other consultants and to provide for the powers, duties, and qualifications thereof;

(l) To construct, establish, and maintain works and facilities in, across, or along any easement dedicated to a public use, or any public street, road, or highway, subject to the provisions of section 32-12-111, and in, upon, or over any vacant public lands, which public lands are now, or may become, the property of the state of Colorado, and to construct, establish, and maintain works and facilities in, across, or along any stream of water or watercourse; however, in the exercise of such powers, the rail district shall not displace or force the relocation of public utility facilities except by agreement between the district and the public utility;

(m) To provide for the revenues needed to finance the rail district, subject to the limitations of this article; to fix and from time to time increase or decrease and to collect rates, fees, tolls, and other service charges pertaining to the services of the rail district, including without limitation minimum charges and charges for availability of the facilities or services relating thereto; to pledge such revenues for the payment of securities; and to enforce the collection of such revenues by civil action or by any other means authorized by law;

(n) To adopt and amend bylaws setting forth rules of procedure for the conduct of its affairs and providing for the administrative organization and structure of the rail district, consistent with this article;

(o) To adopt by resolution regulations not inconsistent with state law which are necessary, appropriate, or incidental to any authorized service provided by the rail district. Said regulations shall be compiled and kept by the secretary so as to be readily available for public inspection.

(p) To appoint citizen advisory committees to assist and advise with respect to services and powers of the rail district;

(q) To accept on behalf of the rail district gifts, grants, and conveyances upon such terms and conditions as the board may approve;

(r) To have and exercise all rights and powers necessary to or implied from the powers granted in this article.



§ 32-12-111. Powers to be exercised without franchise - condition

(1) The board has authority, without the necessity of a franchise, to cut into or excavate and use any easements dedicated to a public use or any public street, road, or highway pursuant to the construction, maintenance, or provision of services provided by the rail district.

(2) The legislative body or other authority having jurisdiction over any such public street, road, or highway has authority to make such reasonable rules as it deems necessary in regard to any such work or use, and may require the payment of such reasonable fees by the rail district as may be fixed by said body to insure proper restoration of such streets, roads, or highways.

(3) When any such fee is paid by the rail district, it shall be the responsibility of the legislative body or other authority to promptly restore such street, road, or highway. If such fee is not fixed or paid, the rail district shall promptly restore any such street, road, or highway to its former condition, as nearly as possible.

(4) In the course of such construction, the rail district shall not impair the normal use of any street, road, or highway more than is reasonably necessary.



§ 32-12-112. Limitations

(1) No rail district shall purchase any real property, or any lesser interest therein, without first submitting the proposition to a vote by the eligible electors of the rail district and obtaining the approval of a majority of the electors voting on the issue. Any such election may be held separately or may be held jointly or concurrently with any other election authorized by this article.

(2) A rail district shall have no power of eminent domain.

(3) A rail district shall be subject to the provisions of part 3 of article 1 of title 29, C.R.S., to the extent such provisions are applicable.



§ 32-12-113. Revenues of rail district - collection

In any rail district, all rates, fees, tolls, and charges shall constitute a perpetual lien on and against the property served until paid, and any such lien may be enforced by civil action or by any other means authorized by law.



§ 32-12-114. Levy and collection of taxes

(1) To provide for the levy and collection of taxes, the board shall determine, in each year, the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the rail district, and shall fix a rate of levy not to exceed the maximum mill levy authorized pursuant to section 32-12-108 which, when levied upon all taxable property within the rail district, and together with other revenues, will raise the amount required by the rail district annually to supply funds for paying expenses of organization and the costs of constructing, operating, and maintaining the rail district, and promptly to pay in full, when due, all interest on, the principal of, and any redemption premium of bonds and other obligations of the rail district payable from taxes. The authority of the board under this section is subject to mill levy limitations provided in this article; but if the board determines that the maximum mill levy authorized under this article is insufficient to support any service of the district, the board may submit the question of an increased mill levy authorization to the eligible electors of the rail district at the next regular special district election or special election of the district, and each election shall be held at least one hundred twenty days after any preceding election of the rail district, and no more than two elections concerning an increased rail levy authorization shall be held in any year.

(2) The board may apply a portion of such taxes and other revenues for the purpose of creating a reserve fund in such amount as the board may determine, which may be used to meet the obligations of the rail district for maintenance, operating expenses, depreciation, and improvement of the facilities of the rail district.

(3) The board, in accordance with the schedule prescribed by section 39-5-128, C.R.S., shall certify to the board of county commissioners of each county within the rail district, or having a portion of its territory within the rail district, the rate so fixed, in order that, at the time and in the manner required by law for levying taxes, such board of county commissioners shall levy such tax upon all taxable property which is located within the rail district.

(4) All taxes levied under this article, together with interest thereon and penalties for default in payment thereof, and all costs of collecting same, shall constitute, until paid, a perpetual lien on and against the property, and such lien shall be on a parity with the tax lien of other general ad valorem taxes.

(5) Property taxes provided for in this article shall be levied, assessed, collected, remitted, and accounted for in the manner provided for other general ad valorem taxes.

(6) The board has the power to deposit or to invest surplus funds in the manner and form it determines to be most advantageous; but said deposits or investments must meet the requirements and limitations of part 6 of article 75 of title 24, C.R.S. For the purpose of making such deposits, the board may appoint, by written resolution, one or more persons to act as custodians of the moneys of the district. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires.

(7) The board has the power to accept on behalf of the rail district all funds tendered it from the state, the federal government, or any political subdivision or agency of either, which funds are specifically intended as incentive to, or assistance in, the formation, operation, or extension of rail district activities.

(8) No rail district shall levy a tax for the entire district for the calendar year during which it shall have been formed unless, prior to the date specified by section 39-5-128, C.R.S., for certification of the rate of levy for such year, the assessor and board of county commissioners of each county within the rail district have received from the board a map and a legal description of such rail district, and a copy of a budget of such rail district as provided by section 29-1-113, C.R.S., and increased property tax levies shall be subject to the provisions of section 29-1-301, C.R.S.



§ 32-12-115. Power to issue revenue bonds - terms

(1) To carry out the purposes of this article, the board is authorized to issue negotiable coupon bonds payable solely from the revenues derived, or to be derived, from the facility or combined facilities of the rail district. The terms, conditions, and details of said bonds, and the procedures related thereto shall be substantially the same as those provided in part 4 of article 35 of title 31, C.R.S., relating to water and sewer revenue bonds; except that the purposes for which the same may be issued shall not be so limited. Revenue bonds and interest coupons, if any, appurtenant thereto shall never constitute a debt or indebtedness of the rail district or any county, municipality, or other political subdivision of this state within the meaning of any provision or limitation of the state constitution or statutes or any home rule charter and shall not constitute nor give rise to a pecuniary liability of any such rail district, county, municipality, or political subdivision of this state or a charge against its general credit or taxing powers. Each bond issued under this section shall recite in substance that said bond, including the interest thereon, is payable solely from the revenues pledged for the payment thereof and that said bond does not constitute a debt of the rail district within the meaning of any constitutional or statutory limitations or provisions. Such revenue bonds may be issued to mature at such time, not exceeding the estimated life of the facility to be acquired with the bond proceeds, as determined by the board, but in no event beyond thirty years from their respective dates.

(2) Negotiable coupon bonds payable from revenues derived, or to be derived, from a facility or combined facilities of the rail district as authorized by subsection (1) of this section may further be secured by and be payable from tax revenues of the rail district to the same extent as general obligation bonds authorized in section 32-12-116. The form, terms, and limitations on the bonds shall be as specified in section 32-12-116. The question of the issuance of the bonds shall be submitted to and approved by the eligible electors of the rail district voting thereon, as provided by section 32-12-117.



§ 32-12-116. Power to incur indebtedness - interest - maturity - denominations

(1) To carry out the purposes of this article, the board is authorized to issue general obligation negotiable coupon bonds of the rail district. Said bonds shall bear interest at a rate such that the net effective interest rate of the issue of said bonds does not exceed that maximum net effective interest rate authorized and shall be due and payable serially, either annually or semiannually, commencing not later than three years and extending not more than thirty years from the date of issuance. The form and terms of said bonds, including provisions for their payment and redemption, shall be determined by the board. If the board so determines, said bonds may be redeemable prior to maturity with or without payment of a premium, not exceeding three percent of the principal thereof. In any event, said bonds shall be subject to call not later than fifteen years from date. Said bonds shall be executed in the name and on behalf of the rail district and signed by the chairman with the seal of the rail district affixed thereto and attested by the secretary. Said bonds shall be issued in such denominations as the board determines, and the bonds and coupons, if any, thereto attached may be payable to bearer or may be in fully registered form. Interest coupons shall bear the original or facsimile signature of the chairman.

(2) Bonds voted for different purposes by separate propositions submitted at the same or different bond elections may, at the discretion of the board, be combined and issued as a single issue of bonds so long as the security therefor is the same.



§ 32-12-117. Debt question submitted to eligible electors - resolution

(1) Whenever the board determines by resolution that the interest of the rail district and the public interest or necessity demand the acquisition, construction, installation, or completion of any work or other improvements or facilities, or the making of any contract to carry out the objects or purposes of the rail district which requires the creation of any indebtedness of the rail district, the board shall order the submission of the proposition of incurring the indebtedness to the eligible electors of the rail district at an election held for that purpose. Any such election may be held separately or may be held jointly or concurrently with any other election authorized by this article.

(2) The declaration of public interest or necessity required and the provision for the holding of the election may be included within the same resolution, which resolution, in addition to the declaration of public interest or necessity, shall recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the works, improvements, or facilities, as the case may be, the principal amount of the indebtedness to be incurred therefor, and the maximum net effective interest rate to be paid on the indebtedness. The resolution shall also fix the date of the election and shall name a designated election official who shall be responsible for conducting the election pursuant to articles 1 to 13 of title 1, C.R.S.



§ 32-12-118. Effect - subsequent elections

If any proposition authorized by section 32-12-117 is approved by a majority of electors voting thereon, the rail district shall thereupon be authorized to incur such indebtedness or obligations, enter into such contracts, or issue and sell such bonds of the rail district, as the case may be, all for the purposes and objects provided for in the proposition submitted under said section, in the amount so provided, and at a price and at a rate of interest such that the maximum net effective interest rate recited in the resolution is not exceeded. Submission of the proposition of incurring such obligation or bonded or other indebtedness at such an election shall not prevent or prohibit submission of the same or other propositions at subsequent elections called for such purpose, but no new election creating an indebtedness may be held within one hundred twenty days after the date of the election at which a proposal was defeated. No more than two such elections may be held within any twelve-month period.



§ 32-12-119. Correction of faulty notices

In any case where a notice is provided for in this article, if the court or the board reviewing the proceedings finds for any reason that due notice was not given, said body shall not thereby lose jurisdiction, and the proceedings in question shall not thereby be void or be abated, but said body shall order due notice to be given, shall continue the proceeding until such time as notice is properly given, and thereupon shall proceed as though notice had been properly given in the first instance.



§ 32-12-120. Refunding bonds

Any bonds issued by any rail district may be refunded without an election as provided in article 56 of title 11, C.R.S.



§ 32-12-121. Anticipation warrants

The board may defray any costs of the rail district by the issuance of notes or warrants to evidence the amount due therefor, in anticipation of taxes or revenues or both. Interest on such notes or warrants shall be governed by the provisions of section 5-12-104, C.R.S. Notes and warrants may mature at such time not exceeding one year from their date of issuance as the board may determine. If such notes or warrants are not paid during the fiscal year in which they are issued, the board shall, at the end of its fiscal year, budget the amount necessary to pay in full the amount of notes and warrants outstanding and due during the next fiscal year.



§ 32-12-122. Inclusion of additional territory in existing rail district - procedures

(1) Proceedings for inclusion of a portion of a county or portions of two or more counties or an entire additional county, counties, or a municipality, or portion thereof, in a rail district shall be in accordance with the provisions of part 4 of article 1 of this title, subject to the provisions of this article. Inclusion may be initiated by petitions signed by eligible electors in an amount equal to at least five percent of the total number of electors who cast votes in the area seeking to be included for all candidates for the office of secretary of state at the last preceding general election.

(2) The board shall initiate negotiations for the purchase and operation of the additional rail facilities in the newly included area.

(3) If negotiations fail to acquire any additional authorized railroad facilities, upon petition by the board, the court shall order the newly expanded portion of the rail district excluded.



§ 32-12-123. Grant of operating privileges and use of railroad and facilities

Except as may be limited by the terms and conditions of any grant, loan, or agreement authorized by this article, a rail district may by contract, lease, or otherwise, for such consideration and term as it may determine, grant to any person the privilege of operating or using any railroad or railroad facilities or property owned or controlled by the rail district. No person may be granted any authority to operate a railroad other than as a common carrier or switching service.



§ 32-12-124. Arrangements for operating and providing railroad service

(1) The rail district may enter into contracts, leases, and other arrangements for such term as the rail district may determine with any persons:

(a) Granting the privilege of using or improving the railroad or any portion or facility or space for commercial purposes;

(b) Conferring the privilege of supplying goods, commodities, services, or facilities along the railroad;

(c) Making available services to be furnished by the rail district or its agents.

(2) In each case the district may establish the terms and conditions and fix the charges, rentals, or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service.



§ 32-12-125. Public purpose and necessity for acquisitions

Any land and other property and privileges acquired and used by or on behalf of any rail district are hereby declared to be acquired and used for public and governmental purposes and as a matter of public necessity; however, public utilities may acquire rights-of-way across or along such land in accordance with their powers of eminent domain.



§ 32-12-126. Disposition of property of rail district

Except as may be limited by the terms and conditions of any grant, loan, or agreement made or received by the rail district, a rail district may, by sale, lease, or otherwise, dispose of any of its property or portion thereof or interest therein.



§ 32-12-127. Dissolution

Except as otherwise provided in this article, a rail district may be dissolved in a manner pursuant, as nearly as practicable, to the provisions of part 7 of article 1 of this title. Dissolution may be initiated by petitions signed by eligible electors in an amount equal to at least five percent of the total number of electors who cast votes within the rail district for all candidates for the office of secretary of state at the last preceding general election. No dissolution shall be effected unless approved by a majority of the eligible electors of the rail district voting thereon and unless satisfactory arrangements have been made for payment of any obligations or debts and for the continuation of any services essential for the health, welfare, and safety of residents of the rail district.



§ 32-12-128. Early hearings

All court actions involving the validity of any proceeding under this article which is a matter of immediate public interest and concern shall be advanced and heard at the earliest practical moment.



§ 32-12-129. Elections

(1) Elections shall be conducted pursuant to articles 1 to 13 of title 1, C.R.S.

(2) All necessary expenses of any rail district regular special district election or special election subsequent to the organization of the rail district and other proceedings conducted pursuant to the election shall be paid by the rail district.






Article 13 - Scientific and Cultural Facilities District

§ 32-13-101. Short title

This article shall be known as the "Scientific and Cultural Facilities District Act".



§ 32-13-102. Legislative declaration

The general assembly hereby finds, determines, and declares that the scientific and cultural facilities located in the state of Colorado are a rich source of knowledge and inspiration to all of the residents of the state, that the preservation and development of such facilities are vital to the cultural and intellectual life of the state, that scientific and cultural facilities are an important factor to the economic well-being of the state, that economic development and tourism are needed to maintain and to promote such facilities, and that creation of scientific and cultural facilities districts will promote the health, safety, and welfare of the residents of the state.



§ 32-13-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Annual operating expenses" means expenditures for all purposes except capital construction, endowment, and payment of debt principal or interest.

(1.5) "Annual operating income" means operating income from all mission-based sources, except capital construction fund income, designated funds raised for the purchase of specified capital needs, unrelated business income, funds raised for the purpose of debt reduction, income for endowment corpus, any distribution of moneys by the board, and any restriction established through board policy.

(2) "Board" means the board of directors of a scientific and cultural facilities district created pursuant to this article.

(3) "County cultural council" means a council comprised of members appointed by the county commissioners of the county, the city council of the city and county of Denver, or the city council of the city and county of Broomfield who reside within the boundaries of the district and proportionately represent the population of the incorporated and unincorporated portions of the county.

(4) "Cultural facility" means a nonprofit institutional organization under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, or any agency of local government with the primary purpose of enlightening and entertaining the public through the production, presentation, exhibition, advancement, or preservation of visual arts, performing arts, or cultural history, as such terms are defined by the board. "Cultural facility" does not include any agency of the state, any educational institution, any radio or television broadcasting network or station, any cable communications system, or any newspaper or magazine.

(5) "District" means a scientific and cultural facilities district created pursuant to this article.

(6) "Paid attendance" means the total paid attendance at all mission-based programs as verified by annual audit reports.

(6.5) "Reasonable costs related to a coordinated election" means the amount that the district owes a county or a city and county under the terms of an agreement entered into pursuant to the provisions of section 1-7-116, C.R.S., for the district's share of the costs of a coordinated election; except that such amount shall not exceed the total county or city and county election costs multiplied by one-half of the sum of the weighted population average and the weighted ballot average. Weighted population average equals the active registered voters who reside in both the district and the county or city and county divided by the sum of all active registered voters for each political subdivision, as such term is defined in section 1-7-116 (1), C.R.S., for which the county or city and county conducts the coordinated election. Weighted ballot average equals the number of district referred measures, as such term is defined in section 1-1-104 (34.5), C.R.S., on the ballot in question divided by the total number of referred measures, initiatives, and candidate elections in the coordinated election.

(7) (a) With respect to the Denver metropolitan scientific and cultural facilities district, "scientific facility" means a nonprofit institutional organization under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, or an agency of local government with the primary purpose of enlightening and entertaining the public through the production, presentation, exhibition, advancement, or preservation of natural history or natural sciences including earth, life, or physical sciences, as such terms are defined by the board. "Scientific facility" does not include any agency of the state, any educational institution, any radio or television broadcasting network or station, any cable communications system, any newspaper or magazine, or any organization that is engaged solely in the acquisition or physical restoration of historic buildings, structures, or sites.

(b) (I) With respect to scientific and cultural facilities districts other than the Denver metropolitan scientific and cultural facilities district, "scientific facility" means a nonprofit institutional organization under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, or an agency of local government with the primary purpose of enlightening and entertaining the public through the production, presentation, exhibition, advancement, or preservation of natural history or natural sciences including earth, life, or physical sciences, as such terms are defined by the board. "Scientific facility" does not include any agency of the state, any educational institution, any radio or television broadcasting network or station, any cable communications system, or any newspaper or magazine.

(II) (Deleted by amendment, L. 94, p. 480, § 1, effective March 31, 1994.)

(c) For purposes of this subsection (7), "cultural history" means the history that concentrates upon the social, intellectual, and artistic aspects or forces in the life of a people, region, state, or nation, for which an understanding and appreciation may be gained through buildings, structures, sites, architecture, objects, and activities significant in said history.



§ 32-13-104. Creation of district - area of district

There is hereby created a district to be known and designated as the "Denver Metropolitan Scientific and Cultural Facilities District". The area comprising the district shall consist of all of the area within the boundaries of the counties of Adams, Arapahoe, Boulder, and Jefferson, all of the area within the boundaries of the city and county of Broomfield and the city and county of Denver, and all of the area within the county of Douglas; except that the area within the boundaries of the town of Castle Rock and the area within the boundaries of the town of Larkspur in the county of Douglas shall not be included in the district.



§ 32-13-104.3. Additional district area - petition - required filings

(1) For any area that is contiguous to any boundary of the district, the area may be included in the district if the following requirements are satisfied:

(a) A petition signed by one hundred percent of the owners of the land comprising the area proposed to be included, including the owners of any land constituting a planned unit development or subdivision, is presented to the board. The petition shall contain a legal description of the land comprising the area proposed to be included, state that assent to the inclusion is given by the fee owner thereof, and be acknowledged by the fee owner in the same manner as required for the conveyance of land.

(b) The board resolves to accept the area specified in the petition into the district.

(2) Prior to including any additional area in the district pursuant to this section, the district shall file a notice and map containing a legal description of the area with the county clerk and recorder of any county in which the area is located, the division of local government in the department of local affairs, and the department of revenue. Upon receiving a notice and map pursuant to this subsection (2), the department of revenue shall communicate with any taxing jurisdictions affected by the inclusion of the additional area in the district in order to facilitate the administration and collection of taxes within the additional area and to identify all retailers affected by the inclusion of the additional area. The department of revenue shall make copies of any such notices and maps available to all taxing jurisdictions in the state, including special districts that impose a sales tax.

(3) A map of the land comprising the area proposed to be included in the district shall be available for review by the landowners of such area when the landowners sign a petition to be included in the district pursuant to paragraph (a) of subsection (1) of this section.



§ 32-13-104.5. Additional district area - Douglas county

(1) In addition to the areas described in section 32-13-104, all or any portion of the area within the boundaries of Douglas county that is not included in the Denver metropolitan scientific and cultural facilities district but is contiguous with the district may be included in the district if the following requirements are met:

(a) A proposal to include the area proposed to be included in the district is initiated by any of the following methods:

(I) A petition requesting an election for the purpose of including the area proposed to be included in the district is signed by at least five percent of the eligible electors of the unincorporated portion of such area and of each portion of such area that is within a municipality; or

(II) The governing bodies of all municipalities that include portions of the area proposed to be included in the district and the board of county commissioners of Douglas county adopt resolutions requesting an election for the purpose of including the area in the district. The board of county commissioners of Douglas county shall adopt such a resolution only after all municipalities that include portions of the areas proposed to be included have adopted such resolutions.

(b) An election is held and conducted in accordance with articles 1 to 13 of title 1, C.R.S., and the following requirements:

(I) The election is held at a general or odd-year election not later than 2025, as determined by intergovernmental agreement of the governing bodies of all municipalities that include portions of the area proposed to be included in the district and the board of county commissioners of Douglas county;

(II) The ballot provides for the eligible electors in the area proposed to be included in the district to vote for or against the inclusion of the proposed area in the district;

(III) The ballot is in a single form determined by intergovernmental agreement of the governing bodies of all municipalities that include portions of the area proposed to be included in the district and the board of county commissioners of Douglas county;

(IV) The ballot contains a description of the area proposed to be included within the district;

(V) The ballot contains the current rates of sales tax levied by the district; and

(VI) The ballot contains the following question: "Shall the area described in the ballot be included in the Denver metropolitan cultural and scientific facilities district?"

(2) The governing bodies of all municipalities that include portions of the area proposed to be included in the district and the board of county commissioners of Douglas county shall, pursuant to an intergovernmental agreement, adopt resolutions calling the election authorized by this section. The resolutions shall state:

(a) The object and purpose of the election;

(b) A description of the area proposed to be included in the district;

(c) The date of the election; and

(d) The name of the designated election official responsible for conducting the election pursuant to articles 1 to 13 of title 1, C.R.S.



§ 32-13-104.7. Annexation of enclaves

(1) When any unincorporated territory has been entirely contained within the boundaries of the Denver metropolitan scientific and cultural facilities district, the board may, by resolution, annex the territory to the district. The board shall give notice of a proposed annexation resolution by publishing a copy of the resolution once a week for four successive weeks in a newspaper of general circulation in the territory proposed to be annexed. The board shall also send a copy of the proposed annexation resolution by registered mail to the board of county commissioners and county attorney of the county containing the territory to be annexed, to any special district or school district having territory within the territory to be annexed, and to the executive director of the department of revenue. The first publication of the notice and the mailing of the proposed annexation resolution shall occur at least thirty days prior to the final adoption of the resolution, and the board shall allow interested persons to testify for or against the resolution at a public hearing held prior to the final adoption of the resolution.

(2) No territory may be annexed pursuant to subsection (1) of this section if any part of the district boundary or area surrounding the territory consists of public rights-of-way, including streets and alleys, that are not immediately adjacent to the district on the side of the right-of-way opposite to the territory.



§ 32-13-105. Authorizing elections - repeal

(1) to (4) Repealed.

(5) (a) For purposes of complying with the provisions of section 20 (4) of article X of the state constitution and upon proper submittal of a valid initiative petition to or upon the adoption of a resolution by the board of the district created in section 32-13-104, the district may submit to the registered electors within the geographical boundaries of the district, at a general election or an election held on the first Tuesday in November of an odd-numbered year, the question of whether the district shall be authorized to continue the levy and collection of the aggregate one-tenth of one percent sales and use tax as specified in paragraph (a) of subsection (4) of this section, as modified pursuant to subparagraphs (I), (II), and (III) of this paragraph (a), for a period of twelve years from the date upon which the authority of the district to levy and collect the sales and use taxes is scheduled to expire, as follows:

(I) A uniform sales and use tax throughout said geographical area at a rate of six hundred fifty-five ten-thousandths of one percent for total annual revenues collected by the district up to and including thirty-eight million dollars and at a rate of sixty-four one-thousandths of one percent after total annual revenues collected by the district exceed thirty-eight million dollars, upon every transaction or other incident with respect to which a sales and use tax is levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales and use tax shall not be levied on the sale or use of cigarettes and shall be levied on purchases of machinery or machine tools that are otherwise exempt pursuant to section 39-26-709 (1), C.R.S., to the extent such purchases are subject to a sales and use tax levied by the regional transportation district pursuant to section 29-2-105 (1)(d), C.R.S., to be distributed to the Denver museum of nature and science, the Denver zoological gardens, the Denver art museum, the Denver botanical gardens, and the Denver center for the performing arts pursuant to the provisions of section 32-13-107 (3)(a);

(II) A uniform sales and use tax throughout said geographical area at a rate of twenty-one one-thousandths of one percent for total annual revenues collected by the district up to and including thirty-eight million dollars and at a rate of twenty-two one-thousandths of one percent after total annual revenues collected by the district exceed thirty-eight million dollars, upon every transaction or other incident with respect to which a sales and use tax is levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales and use tax shall not be levied on the sale or use of cigarettes and shall be levied on purchases of machinery or machine tools that are otherwise exempt pursuant to section 39-26-709 (1), C.R.S., to the extent such purchases are subject to a sales and use tax levied by the regional transportation district pursuant to section 29-2-105 (1)(d), C.R.S., to be distributed to scientific and cultural facilities pursuant to the provisions of section 32-13-107 (3)(b);

(III) A uniform sales and use tax throughout said geographical area at a rate of one hundred thirty-five ten-thousandths of one percent for total annual revenues collected by the district up to and including thirty-eight million dollars and at a rate of fourteen one-thousandths of one percent after total annual revenues collected by the district exceed thirty-eight million dollars, upon every transaction or other incident with respect to which a sales and use tax is levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales and use tax shall not be levied on the sale or use of cigarettes and shall be levied on purchases of machinery or machine tools that are otherwise exempt pursuant to section 39-26-709 (1), C.R.S., to the extent such purchases are subject to a sales and use tax levied by the regional transportation district pursuant to section 29-2-105 (1)(d), C.R.S., to be distributed to scientific and cultural facilities pursuant to the provisions of section 32-13-107 (3)(c).

(b) Such resolution or the summary for such petition shall include, but shall not be limited to, the following statements:

(I) That the district would continue to levy and collect the aggregate one-tenth of one percent sales and use tax specified in paragraph (a) of subsection (4) of this section, as modified pursuant to subparagraphs (I), (II), and (III) of paragraph (a) of this subsection (5), for a period of twelve years from the date upon which the authority of the district to levy and collect the sales and use taxes is scheduled to expire; and

(II) The month, day, and year on which the authority of the district to levy and collect the sales and use taxes shall expire.

(c) The district may submit the question set forth in paragraph (a) of this subsection (5) to the registered electors of the district:

(I) After being presented with a petition requesting the submittal of the question which is signed by registered electors within the geographical boundaries of the district in an amount equal to at least five percent of the total number of votes cast within the geographical boundaries of the district for all candidates for the office of secretary of state at the previous general election and after verification of the signatures on the petition by the secretary of state in accordance with subsection (7) of this section; or

(II) After the adoption of a resolution by the board of the district.

(d) (I) Except as otherwise provided in subparagraph (III) of this paragraph (d), at the election, the question appearing on the ballot shall be as follows:

"SHALL THERE BE AN EXTENSION UNTIL JUNE 30, 2018, OF THE AGGREGATE 0.1 PERCENT SALES AND USE TAXES CURRENTLY LEVIED AND COLLECTED BY THE DENVER METROPOLITAN SCIENTIFIC AND CULTURAL FACILITIES DISTRICT THAT ARE SCHEDULED TO EXPIRE ON JUNE 30, 2006, FOR ASSISTING SCIENTIFIC AND CULTURAL FACILITIES WITHIN THE DISTRICT WHILE AUTHORIZING THE DISTRICT TO CONTINUE TO COLLECT, RETAIN, AND SPEND ALL REVENUE GENERATED BY SUCH TAX IN EXCESS OF THE LIMITATION PROVIDED IN ARTICLE X OF SECTION 20 OF THE COLORADO CONSTITUTION AND WHILE MODIFYING THE RATES OF THE THREE INDIVIDUAL SALES AND USE TAXES COLLECTED BY THE DISTRICT AS FOLLOWS: INCREASING THE .059 PERCENT SALES AND USE TAX TO .0655 PERCENT; DECREASING THE .028 PERCENT SALES AND USE TAX TO .021 PERCENT; AND INCREASING THE .013 PERCENT SALES AND USE TAX TO .0135 PERCENT; EXCEPT THAT, FOR TOTAL ANNUAL REVENUES COLLECTED BY THE DISTRICT THAT EXCEED THIRTY-EIGHT MILLION DOLLARS, INCREASING THE .059 PERCENT SALES AND USE TAX TO .064 PERCENT; DECREASING THE .028 PERCENT SALES AND USE TAX TO .022 PERCENT; AND INCREASING THE .013 PERCENT SALES AND USE TAX TO .014 PERCENT?"

(II) Except as otherwise provided in subparagraph (III) of this paragraph (d), the ballot title shall be a statement of the language included in the question set forth in subparagraph (I) of this paragraph (d); except that the words "SHALL THERE BE" shall not be included in the statement, and the statement shall end with a period instead of a question mark.

(III) The ballot question specified in subparagraph (I) of this paragraph (d) and the ballot title specified in subparagraph (II) of this paragraph (d) may be modified by the proponents of an initiative petition or the board of the district, as applicable, only to the extent necessary to conform to the requirements of any final decision of a district or appellate court regarding the legal requirements for ballot questions and titles.

(IV) If at any election a majority of the registered electors within the geographical boundaries of the district voting on the question vote affirmatively on the question authorizing the district to continue the levy and collection of the sales and use taxes specified in paragraph (a) of subsection (4) of this section, as it existed prior to April 29, 2016, as modified pursuant to subparagraphs (I), (II), and (III) of paragraph (a) of this subsection (5), until the date specified in the question, then such sales and use taxes shall continue to be levied, collected, and distributed as provided for in this article until said date.

(e) (Deleted by amendment, L. 2004, p. 286, § 4, effective August 4, 2004.)

(f) All of the electors within the area of the boundaries of the counties of Adams, Arapahoe, Boulder, and Jefferson, all of the electors within the boundaries of the city and county of Broomfield and the city and county of Denver, and all of the electors within Douglas county excluding the electors within the boundaries of the town of Castle Rock or the town of Larkspur, shall be eligible electors for the purpose of the election to be held pursuant to this subsection (5).

(g) This subsection (5) is repealed, effective July 1, 2018.

(6) Repealed.

(7) (a) The provisions of article 40 of title 1, C.R.S., regarding the following subject matter shall apply to petitions that may be submitted pursuant to this section: Form requirements and approval; circulation of petitions; elector information and signatures on petitions; affidavits and requirements of circulators of petitions; and verification of signatures, including but not limited to cure of an insufficiency of signatures and protests regarding sufficiency statements and procedures for hearings or further appeals regarding such protests. The provisions of article 40 of title 1, C.R.S., regarding review and comment, the setting of a ballot title, including but not limited to the duties of the title board, rehearings, and appeals, and the number of signatures required shall not apply to petitions that may be submitted pursuant to this section.

(b) Any petition shall be filed with the secretary of state at least three months before the general election or the election held on the first Tuesday of November in an odd-numbered year, whichever is applicable, at which it may be voted upon. Notice of any question to be submitted to the registered electors within the geographical boundaries of the district after verification of the signatures on any petition filed with the secretary of state and at which election such question shall be submitted shall be filed by the board in the office of the secretary of state prior to fifty-five days before such election.

(c) Notice of any question to be submitted to the registered electors within the geographical boundaries of the district upon the adoption of a resolution by the board of the district pursuant to this section and at which election such question shall be submitted shall be filed in the office of the secretary of state prior to fifty-five days before such election.

(8) The provisions of this section shall not be applicable if the authority of the district to levy and collect any sales and use taxes approved by the registered electors or to continue to levy and collect any sales and use taxes approved by the registered electors has expired pursuant to the provisions of this article.

(9) Repealed.

(10) (a) For purposes of complying with the provisions of section 20 (4) of article X of the state constitution and upon proper submittal of a valid initiative petition to or upon the adoption of a resolution by the board, the district may submit to the registered electors within the geographical boundaries of the district, at a general election or an election held on the first Tuesday in November of an odd-numbered year, the question of whether the district shall be authorized to continue the levy and collection of the aggregate one-tenth of one percent sales and use tax as specified in paragraph (a) of subsection (5) of this section, as it existed on April 29, 2016, for a period not to exceed twelve years from the date upon which the authority of the district to levy and collect the sales and use taxes is scheduled to expire, as follows:

(I) A uniform sales and use tax throughout said geographical area at a rate of sixty-four one-thousandths of one percent for total annual revenues collected by the district up to and including thirty-eight million dollars and at a rate of fifty-seven one-thousandths of one percent after total annual revenues collected by the district exceed thirty-eight million dollars, upon every transaction or other incident with respect to which a sales and use tax is levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales and use tax shall not be levied on the sale or use of aviation fuel, to be distributed to the Denver museum of nature and science, the Denver zoological gardens, the Denver art museum, the Denver botanical gardens, and the Denver center for the performing arts pursuant to the provisions of section 32-13-107 (3)(a);

(II) A uniform sales and use tax throughout said geographical area at a rate of twenty-two one-thousandths of one percent for total annual revenues collected by the district up to and including thirty-eight million dollars and at a rate of twenty-six one-thousandths of one percent after total annual revenues collected by the district exceed thirty-eight million dollars, upon every transaction or other incident with respect to which a sales and use tax is levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales and use tax shall not be levied on the sale or use of aviation fuel, to be distributed to scientific and cultural facilities pursuant to the provisions of section 32-13-107 (3)(b); and

(III) A uniform sales and use tax throughout said geographical area at a rate of fourteen one-thousandths of one percent for total annual revenues collected by the district up to and including thirty-eight million dollars and at a rate of seventeen one-thousandths of one percent after total annual revenues collected by the district exceed thirty-eight million dollars, upon every transaction or other incident with respect to which a sales and use tax is levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales and use tax shall not be levied on the sale or use of aviation fuel, to be distributed to scientific and cultural facilities pursuant to the provisions of section 32-13-107 (3)(c).

(b) A resolution or the summary for a petition pursuant to paragraph (a) of this subsection (10) shall include, but shall not be limited to, the following statements:

(I) That the district would continue to levy and collect the aggregate one-tenth of one percent sales and use tax as specified in paragraph (a) of subsection (5) of this section for a period not to exceed twelve years from the date upon which the authority of the district to levy and collect the sales and use taxes is scheduled to expire; and

(II) The month, day, and year on which the authority of the district to levy and collect the sales and use taxes shall expire.

(c) The district may submit the question set forth in paragraph (a) of this subsection (10) to the registered electors of the district:

(I) After being presented with a petition requesting the submittal of the question that is signed by registered electors within the geographical boundaries of the district in an amount equal to at least five percent of the total number of votes cast within the geographical boundaries of the district for all candidates for the office of secretary of state at the previous general election and after verification of the signatures on the petition by the secretary in accordance with subsection (7) of this section; or

(II) After the adoption of a resolution by the board.

(d) (I) Except as otherwise provided in subparagraph (III) of this paragraph (d), at the election, the question appearing on the ballot shall be as follows:

"SHALL THERE BE AN EXTENSION UNTIL JUNE 30, 2030, OF THE AGGREGATE 0.1 PERCENT SALES AND USE TAXES CURRENTLY LEVIED AND COLLECTED BY THE DENVER METROPOLITAN SCIENTIFIC AND CULTURAL FACILITIES DISTRICT THAT ARE SCHEDULED TO EXPIRE ON JUNE 30, 2018, FOR ASSISTING SCIENTIFIC AND CULTURAL FACILITIES WITHIN THE DISTRICT, WHILE AUTHORIZING THE DISTRICT TO CONTINUE TO COLLECT, RETAIN, AND SPEND ALL REVENUE GENERATED BY SUCH TAX IN EXCESS OF THE LIMITATION PROVIDED IN ARTICLE X OF SECTION 20 OF THE COLORADO CONSTITUTION AND WHILE MODIFYING THE RATES OF THE THREE INDIVIDUAL SALES AND USE TAXES COLLECTED BY THE DISTRICT AS FOLLOWS: FOR TOTAL ANNUAL REVENUES COLLECTED BY THE DISTRICT UP TO THIRTY-EIGHT MILLION DOLLARS, DECREASING THE .0655 PERCENT SALES AND USE TAX TO .064 PERCENT; INCREASING THE .021 PERCENT SALES AND USE TAX TO .022 PERCENT; AND INCREASING THE .0135 PERCENT SALES AND USE TAX TO .014 PERCENT; AND, FOR TOTAL ANNUAL REVENUES COLLECTED BY THE DISTRICT THAT EXCEED THIRTY-EIGHT MILLION DOLLARS, DECREASING THE .064 PERCENT SALES AND USE TAX TO .057 PERCENT; INCREASING THE .022 PERCENT SALES AND USE TAX TO .026 PERCENT; AND INCREASING THE .014 PERCENT SALES AND USE TAX TO .017 PERCENT?"

(II) Except as otherwise provided in subparagraph (III) of this paragraph (d), the ballot title shall be a statement of the language included in the question set forth in subparagraph (I) of this paragraph (d); except that the words "SHALL THERE BE" shall not be included in the statement, and the statement shall end with a period instead of a question mark.

(III) The ballot question specified in subparagraph (I) of this paragraph (d) and the ballot title specified in subparagraph (II) of this paragraph (d) may be modified by the proponents of an initiative petition or the board, as applicable, only to the extent necessary to conform to the requirements of any final decision of a district or appellate court regarding the legal requirements for ballot questions and titles.

(IV) If at any election a majority of the registered electors within the geographical boundaries of the district voting on the question vote affirmatively on the question authorizing the district to continue the levy and collection of the sales and use taxes specified in paragraph (a) of subsection (5) of this section, as modified pursuant to subparagraphs (I), (II), and (III) of paragraph (a) of this subsection (10), until June 30, 2030, then such sales and use taxes shall continue to be levied, collected, and distributed as provided for in this article until said date.

(e) Repealed.

(f) All of the electors within the area of the boundaries of the counties of Adams, Arapahoe, Boulder, and Jefferson, all of the electors within the boundaries of the city and county of Broomfield and the city and county of Denver, and all of the electors within Douglas county excluding the electors within the boundaries of the town of Castle Rock or the town of Larkspur, are eligible electors for the purpose of the election to be held pursuant to this subsection (10).

(11) (a) For purposes of complying with the provisions of section 20 (4) of article X of the state constitution and upon proper submittal of a valid initiative petition to or upon the adoption of a resolution by the board, the district may submit to the registered electors within the geographical boundaries of the district, at a general election or an election held on the first Tuesday in November of an odd-numbered year, the question of whether the district shall be authorized to continue the levy and collection of the aggregate one-tenth of one percent sales and use tax as specified in paragraph (a) of subsection (10) of this section for a period not to exceed twelve years from the date upon which the authority of the district to levy and collect the sales and use taxes is scheduled to expire.

(b) A resolution or the summary for a petition pursuant to paragraph (a) of this subsection (11) shall include, but not be limited to, the following statements:

(I) That the district would continue to levy and collect the aggregate one-tenth of one percent sales and use tax as specified in paragraph (a) of subsection (10) of this section for a period not to exceed twelve years from the date upon which the authority of the district to levy and collect the sales and use taxes is scheduled to expire; and

(II) The month, day, and year on which the authority of the district to levy and collect the sales and use taxes expires.

(c) The district may submit the question set forth in paragraph (a) of this subsection (11) to the registered electors of the district:

(I) After being presented with a petition requesting the submittal of the question that is signed by registered electors within the geographical boundaries of the district in an amount equal to at least five percent of the total number of votes cast within the geographical boundaries of the district for all candidates for the office of secretary of state at the previous general election and after verification of the signatures on the petition by the secretary in accordance with subsection (7) of this section; or

(II) After the adoption of a resolution by the board.

(d) (I) Except as otherwise provided in subparagraph (III) of this paragraph (d), at the election, the question appearing on the ballot shall be as follows:

"SHALL THERE BE AN EXTENSION UNTIL (MONTH, DAY, AND YEAR) OF THE AGGREGATE 0.1 PERCENT SALES AND USE TAXES CURRENTLY LEVIED AND COLLECTED BY THE DENVER METROPOLITAN SCIENTIFIC AND CULTURAL FACILITIES DISTRICT THAT ARE SCHEDULED TO EXPIRE ON (MONTH, DAY, AND YEAR) FOR ASSISTING SCIENTIFIC AND CULTURAL FACILITIES WITHIN THE DISTRICT, WHILE AUTHORIZING THE DISTRICT TO CONTINUE TO COLLECT, RETAIN, AND SPEND ALL REVENUE GENERATED BY SUCH TAX IN EXCESS OF THE LIMITATION PROVIDED IN ARTICLE X OF SECTION 20 OF THE COLORADO CONSTITUTION?"

(II) Except as otherwise provided in subparagraph (III) of this paragraph (d), the ballot title is a statement of the language included in the question set forth in subparagraph (I) of this paragraph (d); except that the words "SHALL THERE BE" are not included in the statement, and the statement ends with a period instead of a question mark.

(III) The ballot question specified in subparagraph (I) of this paragraph (d) and the ballot title specified in subparagraph (II) of this paragraph (d) may be modified by the proponents of an initiative petition or the board, as applicable, only to the extent necessary to conform to the requirements of any final decision of a district or appellate court regarding the legal requirements for ballot questions and titles.

(IV) If at any election a majority of the registered electors within the geographical boundaries of the district voting on the question vote affirmatively on the question authorizing the district to continue the levy and collection of the sales and use taxes specified in paragraph (a) of subsection (10) of this section until the date specified in the question, then such sales and use taxes shall continue to be levied, collected, and distributed as provided for in this article until said date.

(e) The provisions of this subsection (11) are applicable only if prior voter approval is obtained to levy and collect the sales and use taxes specified in paragraph (a) of subsection (10) of this section.



§ 32-13-106. Board of directors - powers and duties

(1) The district created in section 32-13-104 shall be governed by a board of directors, to be appointed as follows:

(a) One director each shall be appointed by the boards of county commissioners of each county in the district, one director shall be appointed by the city council of the city and county of Denver, one director shall be appointed by the city council of the city and county of Broomfield; and

(b) If an odd number of directors is appointed pursuant to paragraph (a) of this subsection (1), four directors shall be appointed by the governor, and if an even number of directors is appointed pursuant to paragraph (a) of this subsection (1), three directors shall be appointed by the governor; except that the total number of directors appointed pursuant to this subsection (1) shall not exceed eleven. In the event that a new county or city and county elects a director pursuant to paragraph (a) of this subsection (1) that would cause the number of directors to exceed eleven, the longest-serving director appointed by the governor shall become an ex officio director of the board and shall no longer have the authority to vote in any board action pursuant to subsection (3) of this section. The directors appointed by the governor shall be individuals who represent different segments of society, including, but not limited to, business, education, government, accounting, and foundation management.

(c) A director appointed pursuant to this subsection (1) shall be appointed to serve for a term of three years, but no director shall serve more than two succeeding terms. Any such director may be removed at any time during his or her term by the appointing authority. The board shall be appointed prior to the submission to the registered electors of the district of the question specified in section 32-13-105.

(2) The board shall have the following powers and duties:

(a) To fix the time and place at which its regular meetings shall be held. Meetings shall be held within the district and shall be open to the public.

(b) To adopt and amend rules of procedure;

(c) To select a chairman;

(d) To hire such staff as may be necessary to assist the board in its duties;

(e) To enter into contracts including but not limited to contracts for the provision of cultural services for the district;

(f) To sue and be sued;

(g) To decide at which election the question specified in section 32-13-105 shall be submitted to the registered electors;

(g.5) To submit any question specified in section 32-13-105 to the registered electors within the geographical boundaries of the district at the appropriate election upon the proper submittal of a valid initiative petition to or upon the adoption of a resolution by the district;

(h) To administer and use moneys collected pursuant to section 32-13-107, in accordance with the guidelines specified in section 32-13-107 (3);

(i) To develop reporting and review requirements governing receipt and expenditures of tax district funds;

(j) Repealed.

(k) To determine the eligibility of organizations that apply to the district for the moneys that the board distributes pursuant to section 32-13-107 (3)(b) and (3)(c). In determining such eligibility, the board may take into consideration the applicant's financial and organizational capacity to expend tax dollars to serve the public and achieve the mission of the organization.

(l) To publish and update annual governance and transparency notice requirements by posting board member names, district contact information, and meeting information on the district's website.

(3) All business of the board shall be conducted at regular meetings which shall be open to the public, and board action shall require the affirmative vote of a majority of the total membership of the board. Members of the board shall receive no compensation for their services but may be reimbursed for their necessary expenses while serving as members of the board.



§ 32-13-107. Sales and use tax imposed - collection - administration of tax - use - definitions

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), upon the approval of the registered electors pursuant to the provisions of section 32-13-105, the board has the power to levy such uniform sales and use taxes throughout the district created in section 32-13-104 upon every transaction or other incident with respect to which a sales and use tax is levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.; except that beginning July 1, 2016, such sales and use tax shall not be levied or collected on the sale or use of aviation fuel.

(b) (I) Notwithstanding any law to the contrary, the authority of the district to levy and collect the sales and use taxes approved by the registered electors pursuant to the provisions of section 32-13-105 shall expire July 1, 1996, unless the district is authorized to continue to levy and collect the sales and use taxes by the registered electors pursuant to the provisions of said section.

(II) Notwithstanding any law to the contrary, the authority of the district to continue to levy and collect the sales and use taxes approved by the registered electors pursuant to the provisions of section 32-13-105 shall expire on the date specified in the question submitted to the registered electors unless the district is subsequently authorized to continue to levy and collect the sales and use taxes by the registered electors pursuant to the provisions of said section.

(2) The collection, administration, and enforcement of said sales and use tax shall be performed by the executive director of the department of revenue in the same manner as that for the collection, administration, and enforcement of the state sales and use tax imposed under article 26 of title 39, C.R.S., including, without limitation, the retention by a vendor of the percentage of the amount remitted to cover the vendor's expense in the collection and remittance of said tax as provided in section 39-26-105, C.R.S. The executive director shall make monthly distributions of such sales and use tax collections to the district. The district shall pay the net incremental cost incurred by the department of revenue in the administration and collection of such sales and use taxes; except that in no event shall the district pay in any given fiscal year commencing on or after July 1, 1994, more than an amount equal to the amount paid by the district in the 1993-94 fiscal year, as adjusted in accordance with changes in the consumer price index for the Denver-Boulder consolidated metropolitan statistical area. The department may make expenditures for such costs subject to annual appropriation by the general assembly.

(3) The proceeds of such sales and use tax collections shall be used by the board to assist scientific and cultural facilities within the district. The board may deduct from the proceeds of the sales and use tax collections amounts necessary to cover the costs incurred by the district for the administration of such proceeds; except that the amount deducted for such purpose shall not exceed one and fifty one-hundredths percent of the sales and use tax revenues annually collected up to and including thirty-eight million dollars and one and fifty one-hundredths percent of the sales and use tax revenues annually collected in excess of thirty-eight million dollars. The board may also deduct from the proceeds of the sales and use tax collections an amount necessary to pay the district's actual or anticipated reasonable costs related to a coordinated election. After making the deductions allowed in this subsection (3), the board shall distribute the remaining proceeds from the sales and use tax collections to scientific and cultural facilities as follows:

(a) Upon voter approval of the levy and collection of the sales and use tax specified in section 32-13-105 (5)(a)(I) or (10)(a)(I), as applicable, the sales and use tax revenues levied and collected by the district shall be distributed annually by the board as follows:

(I) Except as otherwise provided in subparagraph (II) of this paragraph (a), ninety-five percent of said sales and use tax revenues shall be distributed for annual operating expenses as follows:

(A) Twenty-five percent shall be distributed to the Denver museum of nature and science;

(B) Twenty and eighty-three one hundredths percent shall be distributed to the Denver art museum;

(C) Twenty-four and twenty-four one hundredths percent shall be distributed to the Denver zoological gardens;

(D) Eleven and seventy-five one hundredths percent shall be distributed to the Denver botanical gardens;

(E) Eighteen and eighteen one hundredths percent shall be distributed to the Denver center for the performing arts.

(I) Except as otherwise provided in subparagraph (II) of this paragraph (a), ninety-five percent of said sales and use tax revenues shall be distributed for annual operating expenses as follows:

(A) Twenty-four and fifty one-hundredths percent shall be distributed to the Denver museum of nature and science;

(B) Twenty and thirty-three one-hundredths percent shall be distributed to the Denver art museum;

(C) Twenty-four and twenty-four one-hundredths percent shall be distributed to the Denver zoological gardens;

(D) Thirteen and twenty-five one-hundredths percent shall be distributed to the Denver botanical gardens;

(E) Seventeen and sixty-eight one-hundredths percent shall be distributed to the Denver center for the performing arts;

(II) After the first five years said sales and use tax is levied and collected, up to five percent of said sales and use tax revenues specified in subparagraph (I) of this paragraph (a) may be distributed by the board to the Denver museum of nature and science, the Denver art museum, the Denver zoological gardens, the Denver botanical gardens, and the Denver center for the performing arts pursuant to a formula adopted by the board. Such formula shall be binding on the board and may only be modified every five years thereafter.

(III) Up to five percent of said sales and use tax revenues may be distributed by the board to the Denver museum of nature and science, the Denver art museum, the Denver zoological gardens, the Denver botanical gardens, and the Denver center for the performing arts in such amounts as the board may determine appropriate based upon one or more of the following factors: Regional impact, accessibility, quality, need, enhanced or innovative programs, and collaboration with the Denver museum of nature and science, the Denver art museum, the Denver zoological gardens, the Denver botanical gardens, or the Denver center for the performing arts or with scientific and cultural facilities that qualify to receive moneys pursuant to subparagraph (I) of paragraph (b) or subparagraph (I) of paragraph (c) of this subsection (3).

(IV) (Deleted by amendment, L. 94, p. 481, 2, effective January 1, 1996.)

(V) Any moneys not distributed pursuant to the provisions of subparagraph (III) of this paragraph (a) shall be distributed at the same time and in the same manner as other moneys are annually distributed pursuant to the provisions of subparagraph (I) of this paragraph (a).

(b) Upon voter approval of the levy and collection of the sales and use tax specified in section 32-13-105 (5)(a)(II) or (10)(a)(II), as applicable, the sales and use tax revenues levied and collected by the district shall be distributed annually by the board for annual operating expenses as follows:

(I) Ninety-five percent of said sales and use tax revenues shall be distributed to scientific and cultural facilities within the district that are not receiving moneys pursuant to paragraph (a) of this subsection (3) and that meet the following criteria:

(A) Any such facility shall be a nonprofit organization that has a determination letter in effect from the internal revenue service confirming that the organization meets the requirements of section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, with the primary purpose of enlightening and entertaining the public through the production, presentation, exhibition, advancement, or preservation of visual arts, performing arts, cultural history, natural history, or natural sciences including earth, life, or physical sciences, as such terms are defined by the board, or shall be an agency of local government that has such primary purpose.

(B) Any such facility shall have its principal office within the district, shall conduct the majority of its activities within the state of Colorado, and shall principally benefit the residents of the district. In addition, any such facility shall demonstrate its regional service and impact according to criteria established by the board.

(C) For any facility that applies to receive district moneys prior to July 1, 2006, such facility shall have had an annual operating income of more than seven hundred thousand dollars for the previous year as adjusted for the annual change in the consumer price index as specified in this sub-subparagraph (C). For any facility that applies to receive district moneys on or after July 1, 2006, such facility shall have had an annual operating income of more than one million two hundred fifty thousand dollars for the previous year as adjusted for the annual change in the consumer price index as specified in this sub-subparagraph (C); except that any facility that qualified to receive a distribution pursuant to this paragraph (b) on or before June 30, 2006, shall be subject to the one million two hundred fifty thousand dollar threshold as adjusted for the annual change in the consumer price index as specified in this sub-subparagraph (C), as of July 1, 2009. For distributions made pursuant to this paragraph (b) in 1996 and in each year thereafter, the board shall annually adjust the amount specified in this sub-subparagraph (C), as applicable, in accordance with the annual percentage change in the consumer price index for the previous year for the Denver-Boulder-Greeley consolidated metropolitan statistical area for all urban consumers, all goods, as published by the United States department of labor, bureau of labor statistics. For distributions made pursuant to this paragraph (b) in 2017 and in each year thereafter, the board shall annually adjust the amount specified in this sub-subparagraph (C), as applicable, for the percentage change between the average Denver-Boulder-Greeley consolidated metropolitan statistical area consumer price index, or successor index, for the calendar year three years prior to the year of distribution and the average Denver-Boulder-Greeley consolidated metropolitan statistical area consumer price index, or successor index, for the calendar year two years prior to the year of distribution.

(D) Beginning January 1, 2017, a facility must have been in existence, operating, and providing service to the public for at least seven years as a nonprofit institutional organization under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, prior to applying for eligibility to receive district moneys for the first time. For purposes of this sub-subparagraph (D), "operating" means engaged in some form of activity with the primary purpose of enlightening and entertaining the public through the production, presentation, exhibition, advancement, or preservation of visual arts, performing arts, cultural history, natural history, or natural sciences including earth, life, or physical sciences, as such terms are defined by the board.

(E) Notwithstanding the provisions of this subparagraph (I), for multiple facilities that were created by a local government and that have the same taxpayer identification number or federal employee identification number, no more than two facilities per taxpayer identification number or federal employee identification number are eligible to receive a distribution of revenues pursuant to this paragraph (b) in any fiscal year.

(II) (A) Distribution of moneys pursuant to subparagraph (I) of this paragraph (b) shall be based upon a formula to be applied annually which gives equal weight to the annual operating income of such facilities and the annual paid attendance at such facilities.

(B) After the first five years said sales and use tax is levied and collected, the board may modify, in its discretion, the weight to be given the factors of annual operating income and the annual paid attendance in the formula specified in sub-subparagraph (A) of this subparagraph (II). Such determination by the board of the weight to be given said factors shall be binding on the board and may only be modified every five years thereafter.

(II) (A) Distribution of moneys pursuant to subparagraph (I) of this paragraph (b) shall be based upon a formula to be applied annually that gives a specific weight to the annual operating income of such facilities, the annual paid attendance at such facilities, and the annual documented free attendance at such facilities. The board shall determine the weight to be given to each factor, and such determination shall be binding on the board. The board may modify the weight to be given to each factor not more than once every two years.

(B) (Deleted by amendment, L. 2016.)

(III) Up to five percent of said sales and use tax revenues may be distributed by the board to the scientific and cultural facilities that qualify to receive moneys pursuant to the provisions of subparagraph (I) of this paragraph (b) in such amounts as the board determines appropriate based upon one or more of the following factors: Regional impact, accessibility, quality, need, enhanced or innovative programs, and collaboration with the Denver museum of nature and science, the Denver art museum, the Denver zoological gardens, the Denver botanical gardens, or the Denver center for the performing arts or with scientific and cultural facilities that qualify to receive moneys pursuant to subparagraph (I) of this paragraph (b) or subparagraph (I) of paragraph (c) of this subsection (3).

(IV) (Deleted by amendment, L. 94, p. 481, § 2, effective January 1, 1996.)

(V) Any moneys not distributed pursuant to the provisions of subparagraph (III) of this paragraph (b) shall be placed by the board in an interest-bearing account with a federally insured bank or savings and loan association located in the state of Colorado. Such moneys shall remain in such account until the board, in its discretion, determines to distribute such moneys at the same time and in the same manner as other moneys are annually distributed pursuant to the provisions of subparagraph (III) of this paragraph (b).

(b.5) (I) Prior to July 1, 2006, notwithstanding any other provision, a scientific and cultural facility that qualifies to receive moneys pursuant to the provisions of subparagraph (I) of paragraph (b) of this subsection (3) shall not receive in any given year more than thirty-three percent of the total amount of sales and use tax revenues distributed pursuant to paragraph (b) of this subsection (3) in such year. If the amount of moneys received by any scientific and cultural facility in any given year exceeds the allowable amount, the scientific and cultural facility shall refund to the district the amount of moneys in excess of the allowable amount.

(II) On and after July 1, 2006, notwithstanding any other provision, a scientific and cultural facility that qualifies to receive moneys pursuant to the provisions of subparagraph (I) of paragraph (b) of this subsection (3) for the first time prior to July 1, 2006, shall not receive in any given year more than twenty-five percent of the total amount of sales and use tax revenues distributed pursuant to paragraph (b) of this subsection (3) in such year. If the amount of moneys received by any scientific and cultural facility in any given year exceeds the allowable amount, the scientific and cultural facility shall refund to the district the amount of moneys in excess of the allowable amount.

(III) On and after July 1, 2006, notwithstanding any other provision, a scientific and cultural facility that qualifies to receive moneys pursuant to the provisions of subparagraph (I) of paragraph (b) of this subsection (3) for the first time on or after July 1, 2006, shall not receive more than fifteen percent of the total amount of sales and use tax revenues distributed pursuant to paragraph (b) of this subsection (3) in the first year of distribution, twenty percent of such total amount in the second year of distribution, and twenty-five percent of such total amount in the third and any subsequent year of distribution. If the amount of moneys received by any scientific and cultural facility in any given year exceeds the allowable amount, the scientific and cultural facility shall refund to the district the amount of moneys in excess of the allowable amount.

(c) Upon voter approval of the levy and collection of the sales and use tax specified in section 32-13-105 (5)(a)(III) or (10)(a)(III), as applicable, the sales and use tax revenues levied and collected by the district shall be distributed annually by the board for annual operating expenses as follows:

(I) Ninety-five percent of said sales and use tax revenues collected in each county comprising the district shall be distributed by the board to scientific and cultural facilities within such county pursuant to the provisions of the plan submitted by each county cultural council as specified in subparagraph (II) of this paragraph (c). Said moneys shall be distributed to scientific and cultural facilities within the district which are not receiving moneys pursuant to paragraph (a) or (b) of this subsection (3) and which meet the following criteria:

(A) Any such facility shall be a nonprofit organization that has a determination letter in effect from the internal revenue service confirming that the organization meets the requirements of section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, with the primary purpose of enlightening and entertaining the public through the production, presentation, exhibition, advancement, or preservation of visual arts, performing arts, cultural history, natural history, or natural sciences including earth, life, or physical sciences, as such terms are defined by the board, or shall be an agency of local government that has such primary purpose.

(B) Any such facility shall have its principal office within the district, shall conduct the majority of its activities within the state of Colorado, and shall principally benefit the residents of the district.

(C) Beginning January 1, 2017, a facility must have been in existence, operating, and providing service to the public for at least five years as a nonprofit institutional organization under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, prior to applying for eligibility to receive district moneys for the first time. For purposes of this sub-subparagraph (C), "operating" means engaged in some form of activity with the primary purpose of enlightening and entertaining the public through the production, presentation, exhibition, advancement, or preservation of visual arts, performing arts, cultural history, natural history, or natural sciences including earth, life, or physical sciences, as such terms are defined by the board.

(D) Notwithstanding the provisions of this subparagraph (I), for multiple facilities that were created by a local government and that have the same taxpayer identification number or federal employee identification number, no more than two facilities per taxpayer identification number or federal employee identification number are eligible to receive a distribution of revenues pursuant to this paragraph (c) in any fiscal year.

(II) The county cultural council of each county comprising the district shall submit to the board an annual plan specifying the distribution of such revenues as provided for in subparagraph (I) of this paragraph (c) to scientific and cultural facilities in such county that meet the criteria set forth in subparagraph (I) of this paragraph (c). In creating such plan, a county cultural council may take into account an organization's financial and organizational capacity to expend tax dollars to serve the public and achieve the mission of the organization, and may give priority to scientific and cultural facilities within such county that qualify to receive moneys pursuant to the provisions of subparagraph (I) of paragraph (b) of this subsection (3). Such plans submitted by such county cultural councils to the board shall be binding upon the board.

(III) Up to five percent of said sales and use tax revenues collected in each county comprising the district may be distributed by the board to the scientific and cultural facilities that qualify to receive moneys pursuant to subparagraph (I) of this paragraph (c) as the board may determine appropriate based upon one or more of the following factors: Accessibility, quality, need, enhanced or innovative programs, financial and organizational capacity to expend tax dollars to serve the public and achieve the mission of the organization, and collaboration with the Denver museum of nature and science, the Denver art museum, the Denver zoological gardens, the Denver botanical gardens, or the Denver center for the performing arts or with scientific and cultural facilities that qualify to receive moneys pursuant to subparagraph (I) of paragraph (b) of this subsection (3) or subparagraph (I) of this paragraph (c). Any distribution made pursuant to this subparagraph (III) shall be based upon the provisions of the plan submitted by each county cultural council as required by subparagraph (II) of this paragraph (c).

(IV) (Deleted by amendment, L. 94, p. 481, § 2, effective January 1, 1996.)

(V) Any moneys not distributed pursuant to the provisions of subparagraph (III) of this paragraph (c) shall be placed by the board in an interest-bearing account with a federally insured bank or savings and loan association located in the state of Colorado. Such moneys shall remain in such account until the board, in its discretion, determines to distribute such moneys at the same time and in the same manner as other moneys are annually distributed pursuant to the provisions of subparagraph (III) of this paragraph (c).

(d) No scientific and cultural facility which receives moneys pursuant to the provisions of paragraph (c) of this subsection (3) shall use or expend such moneys for the acquisition, physical preservation, or restoration of any historic building, structure, or site.

(4) Upon any extension of the sales and use taxes levied and collected by the district in accordance with section 32-13-105, the amount of sales and use tax proceeds expended and distributed by the district in any given year shall not exceed the amount specified in the ballot question for the current fiscal year and shall not exceed the amount specified in the ballot question as adjusted for inflation plus annual local growth for each fiscal year after the current fiscal year. For purposes of this subsection (4), "inflation" has the meaning set forth in section 20 of article X of the state constitution and in section 24-77-102 (8), C.R.S., and "local growth" has the meaning set forth in section 20 of said article X. Whenever the amount of sales and use tax proceeds collected in any fiscal year pursuant to this article exceeds the permissible amount to be expended and distributed, the provisions of section 20 of said article X governing tax refunds shall apply.

(5) Pursuant to section 1-7-116, C.R.S., and any agreement enacted pursuant thereto, the district shall pay a county or a city and county for its share of the expenses associated with a coordinated election; except that the amount the district is required to pay for any coordinated election shall be limited to and not exceed the district's reasonable costs related to a coordinated election.



§ 32-13-107.5. Legislative declaration - submission to voters - severability

(1) The general assembly hereby finds, determines, and declares that the extension of the sales and use taxes imposed pursuant to section 32-13-105 are extensions of expiring taxes subject to the provisions of section 20 (4)(a) of article X of the state constitution and are subject to voter approval; that the tax proceeds resulting from the taxes which the voters may be asked to extend are subject to the fiscal year spending limit of the Denver metropolitan scientific and cultural facilities district imposed by section 20 (7)(b) of said article X; that said constitutional provision limits the growth of district revenues by restricting the increase of fiscal year spending to the rate of inflation plus annual local growth; that the ballot questions specified in section 32-13-105 fully disclose to the voters that the amount of tax proceeds resulting from the taxes which they may be asked to extend will be subject to increase after the current fiscal year based upon the factors of inflation and annual local growth specified in section 20 (7)(b) of said article X; and that this disclosure in said ballot questions is for informational purposes only as the growth in the amount of tax proceeds is permitted to occur only at the rate permitted by section 20 (7)(b) of said article X.

(2) The purpose of this article is to secure a dependable source of revenue to be used by the Denver metropolitan scientific and cultural facilities district to assist scientific and cultural facilities within said district as set forth in this article and to provide for a source of revenue which will grow in proportion to the expanding financial needs of scientific and cultural facilities. However, in the event that it is found by a court of competent jurisdiction that the provisions of section 20 of article X of the state constitution do not permit an extension of an expiring tax which incorporates such growth in revenues, the portions of the ballot questions set forth in section 32-13-105 which provide for an adjustment of permissible revenues based on inflation and annual local growth shall be deemed to be severable from the remainder of such ballot questions and that the valid portions of the ballot questions are not so essentially and inseparably connected with or dependent upon the invalid portions that the valid portions would not have been enacted without the invalid portions.



§ 32-13-108. Petition or resolution for formation and levy of tax - petition or resolution for extension of tax - verification of signatures - election

(1) (a) A scientific and cultural facilities district may include a portion of one county, an entire county, or areas contained within multiple counties of the state; except that no county shall include more than one scientific and cultural facilities district composed of areas located solely within that county.

(b) The formation of a scientific and cultural facilities district other than the district created in section 32-13-104 shall be initiated by a petition signed by registered electors of each unincorporated area of a county and of each area within a municipality that is to be included in the proposed scientific and cultural facilities district in number not less than five percent of the votes cast in each area for all candidates for the office of governor at the last preceding general election, by resolution adopted by the board, or by resolution of each board adopted pursuant to an intergovernmental agreement entered into by the boards of county commissioners of the county or counties in which a scientific and cultural facilities district is proposed.

(c) Such petition or resolution shall state that the proposed scientific and cultural facilities district would levy and collect for a period of time not to exceed ten years a uniform sales tax throughout the geographical area of the district at a rate not to exceed thirty one-hundredths of one percent upon every transaction or other incident with respect to which a sales tax is levied by the county in which the transaction or other incident occurs, pursuant to the provisions of article 2 of title 29, C.R.S.

(d) Such petition or resolution shall be filed with the board or boards of county commissioners of the county or counties in which the proposed scientific and cultural facilities district would be formed at least three months before the general election or the election held on the first Tuesday of November in an odd-numbered year, whichever is applicable, at which it may be voted upon.

(2) (a) The petition or resolution for the formation of a scientific and cultural facilities district shall state:

(I) The name proposed for the scientific and cultural facilities district; and

(II) A description of the geographical area to be included in the scientific and cultural facilities district sufficient to enable a property owner to determine whether his or her property lies within the district.

(b) The petition or resolution for the formation of a scientific and cultural facilities district may state any formula or criteria concerning the distribution of sales tax collections pursuant to section 32-13-110 (3); including criteria that scientific and cultural facilities must meet in order to receive moneys from the district which are in addition to the criteria specified in section 32-13-110 (3)(a) and (3)(b). If the petition or resolution does include such formula or criteria and the registered electors voting on the question vote affirmatively on the question of creation of the district and the levy of the tax specified in paragraph (c) of subsection (1) of this section, then such formula or criteria contained in such petition or resolution shall be binding upon the board.

(c) The petition or resolution for the formation of a scientific and cultural facilities district shall state the month, day, and year on which the authority of the scientific and cultural facilities district to levy and collect the sales tax shall expire.

(2.5) (a) For purposes of complying with the provisions of section 20 (4) of article X of the state constitution, the question of whether the board of a district created pursuant to this section shall be authorized to continue the levy and collection of the sales tax throughout the district upon every transaction or other incident with respect to which a sales tax is levied by the county in which the transaction or other incident occurs, pursuant to the provisions of article 2 of title 29, C.R.S., for a period of time not to exceed ten years from the date upon which the authority of the board to levy and collect the sales taxes is scheduled to expire shall be initiated by a petition signed by the registered electors of the district in a number not less than five percent of the votes cast in the each incorporated and unincorporated area included within the district for all candidates for the office of governor at the last preceding general election or initiated by a resolution adopted by the board of the scientific and cultural facilities district.

(b) Such petition or resolution shall state the name of the scientific and cultural facilities district and that the district would continue to levy and collect a uniform sales tax throughout the geographical area of the district at a rate not to exceed thirty one-hundredths of one percent upon every transaction or other incident with respect to which a sales tax is levied by the county in which the transaction or other incident occurs, pursuant to the provisions of article 2 of title 29, C.R.S., for a period of time not to exceed ten years from the date upon which the authority of the district to levy and collect the sales tax is scheduled to expire.

(c) Such petition or resolution shall be filed with the board or boards of county commissioners of the county or counties in which the scientific and cultural facilities district is located at least three months before the general election or the election held on the first Tuesday of November in an odd-numbered year, whichever is applicable, at which it may be voted upon.

(3) (Deleted by amendment, L. 94, p. 476, 6, effective March 31, 1994.)

(3.5) Upon the filing of any petition pursuant to this section, each affected board of county commissioners shall transmit the petition to its county clerk and recorder for verification of signatures. Each county clerk and recorder shall verify the signatures of registered electors from areas within such county within thirty days of receiving the petition. Any county clerk and recorder who declares that the petition appears not to have a sufficient number of signatures from areas within a county shall grant a fifteen-day extension to the petitioners to cure the insufficiency by filing an addendum to the original petition for the purpose of offering the number of signatures as will cure the insufficiency. No addendum offered as a cure shall be considered unless the addendum conforms to the same requirements imposed upon the original petition and unless filed with the county clerk and recorder within the fifteen-day period after the insufficiency is declared. Any protest regarding the verification or sufficiency of signatures on the petition shall be made pursuant to section 1-40-118, C.R.S., and any hearing or further appeals regarding such protest shall be held in accordance with section 1-40-119, C.R.S.

(4) (a) If a petition or resolution for the formation of a scientific and cultural facilities district and the levy and collection of the sales tax satisfies the requirements specified in this section, each affected board of county commissioners shall submit, in identical form determined by intergovernmental agreement, the question of the organization of the scientific and cultural facilities district at the next general election or election held on the first Tuesday in November of an odd-numbered year, whichever is held first after the filing of the petition or resolution. Any question submitted shall comply with the requirements of section 20 of article X of the state constitution, as applicable.

(b) If a petition or resolution for the extension of the authority to levy and collect a sales tax by the scientific and cultural facilities district satisfies the requirements specified in this section, the question of whether the scientific and cultural facilities district shall be authorized to continue the levy and collection of sales tax throughout the district shall be submitted at the next general election or election held on the first Tuesday in November of an odd-numbered year, whichever is held first after the filing of the petition or resolution. Any question submitted shall comply with the requirements of section 20 of article X of the state constitution, as applicable.

(5) (a) If at any such election a majority of the registered electors of the proposed district voting on the question vote affirmatively on the question of the creation of the district and the levy of the tax specified in paragraph (c) of subsection (1) of this section, then the district shall come into existence, and such tax may be levied and collected as provided in this article. If a majority of the registered electors of said area vote "No" on the question, the district shall not come into existence.

(b) If at any election a majority of the registered electors within the geographical boundaries of the district voting on the question vote affirmatively on the question authorizing the district to continue the levy and collection of the sales tax specified in subsection (1) of this section until the date specified in the question, then such sales tax shall continue to be levied, collected, and distributed as provided for in this article until said date.



§ 32-13-109. Board of directors - powers and duties

(1) A district created pursuant to section 32-13-108 shall be governed by a board of directors which shall be appointed by the board of county commissioners. A director appointed pursuant to this subsection (1) shall be appointed to serve a term of three years, but no director shall serve more than two succeeding terms. Any such director may be removed at any time during his term by the appointing authority.

(2) The board shall have the following powers and duties:

(a) To fix the time and place at which its regular meetings shall be held. Meetings shall be held within the district and shall be open to the public.

(b) To adopt and amend rules of procedure;

(c) To select a chairman;

(d) To hire such staff as may be necessary to assist the board in its duties;

(e) To enter into contracts including but not limited to contracts for the provision of cultural services for the district;

(f) To sue and be sued;

(g) To administer and use moneys collected pursuant to section 32-13-110, in accordance with the guidelines specified in section 32-13-110.



§ 32-13-110. Tax imposed - collection - administration of tax - use

(1) Upon the approval of the registered electors pursuant to the provisions of section 32-13-108, the board shall have the power to levy such uniform sales tax throughout the district upon every transaction or other incident with respect to which a sales tax is levied by the county, pursuant to the provisions of article 2 of title 29, C.R.S.

(2) (a) If such sales tax is levied pursuant to the provisions of this article, the collection, administration, and enforcement of said sales tax shall be performed by the executive director of the department of revenue in the same manner as that for the collection, administration, and enforcement of the state sales tax imposed under article 26 of title 39, C.R.S., including, without limitation, the retention by a vendor of the percentage of the amount remitted to cover the vendor's expense in the collection and remittance of said tax as provided in section 39-26-105, C.R.S. The executive director shall make monthly distributions of such sales tax collections to the district. The district shall pay the net incremental cost incurred by the department of revenue in the administration and collection of such sales taxes; except that in no event shall any district pay in any given fiscal year commencing after the first full fiscal year of operation more than an amount equal to the amount paid by the district in the first full fiscal year of operation, as adjusted in accordance with changes in the consumer price index for the Denver-Boulder consolidated metropolitan statistical area. The department may make expenditures for such costs subject to annual appropriation by the general assembly.

(b) (I) A qualified purchaser may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to any vendor or retailer that is liable and responsible for collecting and remitting any sales tax levied on any sale made to the qualified purchaser pursuant to this article. A vendor or retailer that has received in good faith from a qualified purchaser a direct payment permit number shall not be liable or responsible for collection and remittance of any sales tax imposed on such sale that is paid for directly from such qualified purchaser's funds and not the personal funds of any individual.

(II) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax levied on any sale made to the qualified purchaser pursuant to this article in the same manner as liability would be imposed on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.

(3) The proceeds of such sales tax collections shall be used by the board to assist scientific and cultural facilities within the district. After deducting any costs incurred by the district for the administration of such moneys, distributions shall be made by the board, in accordance with any formula or criteria, if any, contained in the petition or resolution pursuant to section 32-13-108 (2)(b), to scientific and cultural facilities which meet the criteria, if any, specified in such petition or resolution, and which meet the following criteria:

(a) Any such facility shall be a nonprofit organization which meets the requirements of section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, with the primary purpose of enlightening and entertaining the public through the production, presentation, exhibition, advancement, or preservation of visual arts, performing arts, cultural history, natural history, or natural sciences including earth, life, or physical sciences, as such terms are defined by the board, or shall be an agency of local government that has such primary purpose; and

(b) Any such facility shall have its principal office within the district, shall conduct the majority of its activities within the state of Colorado, and shall principally benefit the residents of the district.



§ 32-13-111. No impairment of contractual obligations

Nothing in this article shall be construed to affect or impair any obligations of contracts between any governmental entity and any cultural facility.



§ 32-13-112. Discount rates

Any day designated by a scientific and cultural facility within any district as a "free day" or a "discounted rate day", on which the amount of admission to such facility is waived or the amount of admission is reduced, shall be made available to all residents of the state.






Article 14 - Denver Metropolitan Major League Baseball Stadium District

§ 32-14-101. Short title

This article shall be known and may be cited as the "Denver Metropolitan Major League Baseball Stadium District Act".



§ 32-14-102. Legislative declaration

The general assembly hereby finds, determines, and declares that the location of a major league baseball franchise in the state of Colorado would be a source of recreational entertainment for the residents of the state; that a major league baseball franchise would stimulate economic development throughout the state resulting in increased tourism, the creation and maintenance of new jobs, and the attraction and retention of sports and entertainment events; that, in order to be considered for the location of a major league baseball franchise, it is essential that the mechanism exist for financing and constructing a major league baseball stadium in the Denver metropolitan area; and that the creation of a major league baseball stadium district will promote the health, safety, and welfare of the residents of the state.



§ 32-14-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of directors of the Denver metropolitan major league baseball stadium district created by this article.

(2) "Commission" means the Colorado baseball commission created by this article.

(3) "Commissioner" means a member of the commission.

(4) "Director" means a member of the board.

(5) "District" means the Denver metropolitan major league baseball stadium district created by this article.

(6) "Major league baseball" means the organization which controls the administrative functions for the ownership and operation of major league baseball operations in the United States and Canada.

(7) "Major league baseball franchise" means the contractual right granted by major league baseball to any individual, group of individuals, or entity to own and operate a major league baseball team in a specified location.

(8) "Minor league baseball franchise" means the contractual right granted to any individual, group of individuals, or entity to own and operate a minor league baseball team in a specified location.

(9) "Special obligation bonds" means the bonds issued by the district pursuant to the provisions of section 32-14-117.

(10) "Stadium" means a sports facility which is designed for use primarily as a major league baseball stadium, which meets the criteria established by the board, which meets criteria which may be established by major league baseball, and which may include, but is not limited to, such features as parking areas, sky boxes, and press boxes which are necessary or desirable for such a sports facility.



§ 32-14-104. Creation of district - area of district

(1) There is hereby created a district to be known and designated as the Denver metropolitan major league baseball stadium district. The district shall be a body corporate and politic and a political subdivision of the state. The area comprising the district shall consist of:

(a) That area comprising the regional transportation district, as specified in section 32-9-106 as it existed on June 2, 1989; and

(b) That area comprising the regional transportation district as specified in sections 32-9-106.3 as it existed on May 25, 1994, 32-9-106.4 as it existed on April 15, 1996, and 32-9-106.6 as it existed on May 25, 1994, unless rejected by the eligible electors as provided in said sections. Except as otherwise provided by law, the area shall not include areas included in the regional transportation district pursuant to section 32-9-106.7.

(2) Each of the directors, officers, and employees of the district shall be a public employee for purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 32-14-105. Authorizing election

(1) The board created in section 32-14-106 may submit to the registered electors within the geographical boundaries of the district, at a general election, at a special election not paid for with public funds, or at a primary election for which the additional cost of the ballot question is prepaid and is not paid with public funds, the question of whether, upon the granting of a major league baseball franchise by major league baseball to be located in the district, the district shall be authorized to levy and collect for a period not to exceed twenty years a uniform sales tax throughout the district at a rate not to exceed one-tenth of one percent upon every transaction or other incident with respect to which a sales tax is levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales tax shall be levied on purchases of machinery or machine tools that are otherwise exempt pursuant to section 39-26-709 (1), C.R.S., to the extent that such purchases are subject to the sales tax levied by the regional transportation district pursuant to section 29-2-105 (1)(d), C.R.S., to be held and distributed pursuant to the provisions of section 32-14-115.

(2) The board may include, in the question submitted to the registered electors pursuant to subsection (1) of this section, additional information which it deems to be relevant including, but not limited to, a statement that a target amount of fifty percent of the costs of constructing the stadium has been established for the district to attempt to obtain funding through sources of funding other than the sales tax if approved, such as private funding sources and revenues generated from the operation of the stadium.

(3) The board shall decide at which general, primary, or special election the question shall be submitted to the registered electors. The question may be submitted to the registered electors at a special election only if major league baseball decides to grant a major league baseball franchise to be located within the district or to increase the number of major league baseball franchises prior to the next general election and only upon the affirmative vote of two-thirds of the directors of the board. Such special election shall be held on the first Tuesday after the first Monday in February, May, September, or December. Notice of the question to be submitted and the general, primary, or special election at which it is to be submitted shall be filed in the office of the secretary of state prior to ninety days before such general, primary, or special election.

(4) Prior to any general, primary, or special election at which the question is to be submitted to the registered electors pursuant to subsection (1) of this section, the board shall hold at least two public hearings in each of the counties included, in whole or in part, within the district.

(5) No public moneys from the state, any city, town, city and county, or county shall be expended by the public entity or by any private entity or private person to advertise, promote, or purchase commercial promotion or advertisement to urge electors to vote in favor of or against the question submitted at the election.

(6) If, in any general, primary, or special election, a majority of the registered electors within the geographical boundaries of the district voting on the question vote affirmatively on the question authorizing the district, upon the granting of a major league baseball franchise by major league baseball to be located within the district, to levy and collect for a period not to exceed twenty years the sales tax specified in subsection (1) of this section, then such sales tax shall be levied and collected as provided for in this article.



§ 32-14-106. Board of directors - membership - qualifications

(1) The district created in section 32-14-104 shall be governed by a board of directors which shall consist of seven directors. No director shall be an elected official. Initial appointments to the board shall be made within ninety days after June 2, 1989.

(2) The seven directors shall be appointed by the governor, with the consent of the senate, for four-year terms. Appointments made to the board while the senate is not in session shall be temporary appointments, and the appointees shall serve on a temporary basis until the senate is in session and is able to confirm such appointments. Each director shall hold office until his successor is appointed and qualified.

(3) All directors shall have expertise in one or more areas which are relevant to the performance of the powers and duties of the board. Such areas of expertise may include, but are not limited to: Public finance; private finance; commercial law; commercial real estate; real estate development; general contracting; architecture; and administration of baseball operations.

(4) All directors shall reside within the geographical boundaries of the district.

(5) Any director may be removed at any time during his term at the pleasure of the governor. If any director vacates his office during the term for which appointed to the board, a vacancy on the board shall exist, and the governor shall fill such vacancy by appointment for the remainder of such unexpired term, subject to confirmation by the senate.

(6) The directors shall elect a chairman and a vice-chairman from among the membership of the board.

(7) All business of the board shall be conducted at regular or special meetings which shall be held within the geographical boundaries of the district and which shall be open to the public. The provisions of this subsection (7) and part 4 of article 6 of title 24, C.R.S., shall apply to all meetings of the board.

(8) Board action shall require the affirmative vote of a majority of the total membership of the board.

(9) Directors of the board shall receive no compensation for their services but may be reimbursed for their necessary expenses while serving as directors of the board.



§ 32-14-107. Board of directors - powers and duties

(1) In addition to any other powers specifically granted to the board in this article, the board shall have the following powers and duties:

(a) To fix the time and place at which its regular and special meetings shall be held within the geographical boundaries of the district;

(b) To adopt and from time to time amend or repeal rules of procedure and bylaws not in conflict with the constitution and laws of the state;

(c) To hire such permanent and temporary staff as may be necessary to assist the board in its duties;

(d) To promote the acquisition of a major league baseball franchise and the construction of a stadium within the district;

(e) To sue and be sued;

(f) To decide at which general, primary, or special election the question specified in section 32-14-105 (1) shall be submitted to the registered electors within the geographical boundaries of the district;

(g) To contract for the construction, equipment, preservation, operation, and maintenance of a stadium and all necessary works incidental thereto;

(h) To enter into such contracts as may be authorized in this article including, but not limited to, contracts for the lease and sale of a stadium;

(i) To enter into and execute all contracts, leases, intergovernmental agreements, and other instruments in writing necessary or proper to the accomplishment of the purposes of this article, including, but not limited to, intergovernmental agreements concerning revenue sharing;

(j) To conduct such investigations and studies as may be necessary in order to evaluate sites within the district which are suitable for the construction of a stadium including, without limitation, a study of major league baseball stadiums in other cities. In connection with such evaluation process, the board shall consult with representatives of any city, town, city and county, or county included, in whole or in part, in the district, the chambers of commerce located within the district, the Denver baseball commission, and any other individuals, groups of individuals, or entities which may provide any relevant expertise concerning the evaluation of stadium sites. In addition, the board shall consult with the urban land institute pursuant to the provisions of section 32-14-112 concerning the evaluation of stadium sites.

(k) To establish criteria for a stadium site and a stadium;

(l) Upon the approval of the registered electors pursuant to the provisions of section 32-14-105, to select a single site within the district for the location of a stadium after consideration of any recommendations made by the urban land institute pursuant to the provisions of section 32-14-112 concerning such selection;

(m) To acquire on behalf of the district the selected stadium site and such other lands and interests in real and personal property as may be necessary, by gift, contract, or other means. The board may acquire on behalf of the district such lands and interests in real and personal property as may be necessary for parking facilities, stadium facilities, and stadium site access by gift, contract, or other means or through the exercise of the power of eminent domain, pursuant to the applicable provisions of articles 1 to 7 of title 38, C.R.S.; except that the board shall not be authorized to commence an action on behalf of the district to exercise the power of eminent domain after April 30, 1995, and that the board may only exercise the power of eminent domain with respect to real property which is located within the lesser of one thousand feet of the nearest boundary of real property which, as of January 31, 1993, was owned by or under contract to be acquired by the district or to the center line of Blake street or to the center line of 19th street. Any lands and interest in real and personal property acquired by the board through the exercise of the power of eminent domain shall not be sold, leased, rented, or given away except in connection with the sale or lease of the entire stadium; except that this restriction shall not apply to any agreement with the major league baseball franchise which is located in the district.

(n) To maintain an office at such place as it may designate within the geographical boundaries of the district;

(o) To exercise all powers necessary and requisite for the accomplishment of the purposes for which the district is organized and capable of being delegated by the general assembly; and no enumeration of particular powers granted shall be construed to impair any general grant of power contained in this article or to limit any such grant to powers of the same class as those so enumerated;

(p) To arrange with the city, town, city and county, or county in which the selected stadium site is located to plan, replan, zone, or rezone any part of the selected stadium site, in connection with the acquisition, construction, maintenance, and operation of the stadium proposed or being undertaken by the district pursuant to the provisions of this article;

(q) To borrow money, contract to borrow money for the purpose of issuing special obligation bonds, and issue obligations for any of its corporate purposes and to fund such obligations and to refund such obligations as provided in this article;

(r) To engage the services of private consultants and legal counsel to render professional and technical assistance and advice in carrying out the purposes of this article;

(s) To procure insurance against any loss in connection with its property and other assets and liability for personal injury to or damage to property of others in such amounts and from such insurers as are necessary and reasonable for governmental entities owning similar facilities in the district;

(t) To procure insurance or guarantees from any public or private entity, including but not limited to the state, any city, town, city and county, or county, or any department, agency, or instrumentality of the United States of America, for payment of any obligations issued by the district, including the power to pay premiums on any such insurance;

(u) To receive and accept from any source aid or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this article subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts or grants from the state, any city, town, city and county, or county, and any department, agency, or instrumentality of the United States of America for any purpose consistent with the provisions of this article;

(v) To acquire, dispose of, and encumber real and personal property including, without limitation, rights and interests in property, leases, and easements necessary to the functions or the operation of the district;

(w) To fix and from time to time to increase or decrease fees, rentals, rates, tolls, penalties, or other charges for services, programs, or facilities furnished by the district in connection with the operation of the stadium, and the board may pledge such revenues or any portion thereof for the payment of any indebtedness of the district as provided in this article;

(x) To levy and collect a sales tax pursuant to the provisions of this article, and the board may pledge such sales tax revenues or any portion thereof for the payment of any indebtedness of the district;

(y) To invest moneys received by the district pursuant to the provisions of this article in accordance with the provisions of part 6 of article 75 of title 24, C.R.S.;

(z) To administer and use moneys received by the district in accordance with the provisions of this article;

(aa) To develop reporting and review requirements governing the receipt and expenditures of any moneys received by the district pursuant to this article;

(bb) To deposit any moneys of the district in any banking institution or savings and loan association within the state as authorized in section 24-75-603, C.R.S., and to appoint, for purposes of making such deposits, one or more persons to act as custodians of the moneys of the district, who may be required to give surety bonds in such amounts and form and for such purposes as the board may require.



§ 32-14-108. Conflicts of interest prohibited

(1) No director, employee, or agent of the district shall be interested in any contract or transaction with the district except in his official representative capacity.

(2) No director may vote in favor of a specific stadium site if such director or any member of the immediate family of such director has any direct or indirect financial interest in the real property on which the stadium would be located or any real property which would be significantly benefited by the construction of a major league baseball stadium.



§ 32-14-109. Records of board - audits - legislative oversight - powers and duties of state auditor

(1) All resolutions and orders shall be recorded and authenticated by the signature of the chairman of the board and the secretary. Every legislative act of the board of a general or permanent nature shall be by resolution. The book of resolutions and orders shall be a public record. A record shall also be made of all other proceedings of the board, minutes of the meetings, certificates, contracts, bonds given by directors, employees, and any other agents of the district, and all corporate acts and said record shall be a public record. The board shall keep an account of all moneys received by and disbursed on behalf of the district, and said account shall also be a public record. Any public record of the district shall be open for inspection by any registered elector of the district, by any official representative of the state, or by any official representative of any county, city and county, city, or town included, in whole or in part, within the district. All records shall be subject to audit as provided by law for political subdivisions.

(2) (a) In addition to the audit authorized in subsection (1) of this section, upon the affirmative vote of a majority of the members of the legislative audit committee created pursuant to section 2-3-101, it is the duty of the state auditor to conduct or cause to be conducted audits of the district. The state auditor shall prepare for the committee a report and shall make recommendations on such audit and shall include a copy of or the substance of such report in the annual report made pursuant to section 2-3-103 (2).

(b) In conducting an audit pursuant to paragraph (a) of this subsection (2), the state auditor or his or her designated representative shall have access at all times, except as otherwise provided in sections 39-1-116, 39-4-103, and 39-5-120, C.R.S., to all of the books, accounts, reports, including confidential reports, vouchers, or other records or information of the district. Nothing in this paragraph (b) shall be construed as authorizing or permitting the publication of information prohibited by law. Any director, employee, or agent who fails or who interferes in any way with such examination commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(c) In verifying any of the audits made, the state auditor shall have the right to ascertain the amounts on deposit in any bank or other depository belonging to the district. In addition, the state auditor shall have the right to audit said account or the books of any such bank or depository. No bank or other depository shall be liable for making available to the state auditor any of the information required pursuant to the provisions of this paragraph (c).



§ 32-14-110. Privatization - study and consideration

(1) The board shall study, consider, and pursue opportunities for privatizing the costs of acquiring a stadium site, the costs of constructing a stadium, or the costs of operating a stadium in order to minimize the use of sales tax revenues to the greatest extent possible for the purposes of this article. Such methods to be studied, considered, and pursued by the board in order to achieve such privatization shall include, but not be limited to, the following:

(a) Financial incentives from private sources, including landowners and developers, available to offset the cost of a stadium site and the construction, maintenance, and operation of a stadium, including, but not limited to: Contributions of money, goods, equipment, and services; lease-purchase agreements; sale-leaseback agreements; and joint venture proposals;

(b) The sale or lease of the name of the stadium, any symbol or image of the general design, appearance, or configuration of the stadium, including trademarks, service marks, trade names, and logos;

(c) The sale or lease of seat rights;

(d) The sale or lease of luxury suites, commonly referred to as sky boxes; and

(e) The sale of long-term advertising, parking, and concession rights.



§ 32-14-111. Criteria - stadium site - stadium

(1) The board shall establish criteria for the stadium site and the stadium. In establishing such criteria, the board shall consider factors which it deems relevant including, but not limited to:

(a) The need for access to the site by motor vehicles, pedestrians, and others using the stadium, including the proximity to highways, the capacity of surrounding streets and highways to handle traffic, the proximity to actual and proposed public transportation, and the overall convenience to the citizens of the district;

(b) The extent to which financial incentives from private sources, including landowners and developers, may be maximized in order to reduce the amount of public moneys required to be expended for a stadium site;

(c) The extent to which the economic potential resulting from the location of a stadium may be maximized, including the compatibility of a stadium with adjacent actual or proposed development;

(d) The compatibility of a stadium with surrounding neighborhoods;

(e) The existence of readily available fire and police protection services;

(f) The existence or the potential for the existence of adequate parking facilities for motor vehicles in the immediately surrounding area; and

(g) Any criteria which may be established by major league baseball concerning stadium sites or stadiums.



§ 32-14-112. Consultation with urban land institute - Colorado baseball commission - consideration of recommendations

The board shall consult with and shall consider any recommendations made by the urban land institute or by the Colorado baseball commission in regard to the duties of the board, including but not limited to the selection of a stadium site, the planning and design of the stadium, and the financing of the stadium site acquisition and the construction of the stadium.



§ 32-14-113. Costs - acquisition of stadium site - construction of stadium - use of public moneys - target percentage

The district shall make every reasonable effort to obtain funding for a target amount of at least fifty percent of the total costs incurred by the district in the acquisition of a stadium site and in the construction of a stadium from moneys acquired from sources other than the levy and collection of the sales tax authorized pursuant to the provisions of section 32-14-114. Such amount constitutes a target which the district shall attempt to achieve but is not a mandatory requirement. Such moneys may include, but are not limited to, private donations or the revenues acquired by the issuance of special obligation bonds to be paid from the financial incentives specified in section 32-14-110 (1)(a) or the operating revenues generated by the district. The sales tax authorized in section 32-14-114 shall be levied only for the period of time for which it is necessary to generate revenues sufficient to pay the percentage of the total costs incurred in said acquisition and construction not funded by other sources of money and for such other purposes specified in section 32-14-115, but such period of time shall not exceed twenty years.



§ 32-14-114. Sales tax imposed - collection - administration of tax - discontinuance

(1) Upon the approval of the registered electors pursuant to the provisions of section 32-14-105 and upon the granting of a major league baseball franchise by major league baseball to be located in the district, the board shall have the power to levy such uniform sales tax for a period not to exceed twenty years throughout the district created in section 32-14-104 upon every transaction or other incident with respect to which a sales tax is levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales tax shall not be levied on the sale of cigarettes and shall be levied on:

(a) Purchases of machinery or machine tools that are otherwise exempt pursuant to section 39-26-709 (1), C.R.S., to the extent that such sales and purchases are subject to the sales tax levied by the regional transportation district pursuant to section 29-2-105 (1)(d), C.R.S., on and after the January 1 following the adoption of a resolution by the board;

(b) Sales of low-emitting motor vehicles, power sources, or parts used for converting such power sources as specified in section 39-26-719 (1), C.R.S.; and

(c) Vending machine sales of food that are otherwise exempt pursuant to section 39-26-714 (2), C.R.S.

(2) (a) The collection, administration, and enforcement of the sales tax shall be performed by the executive director of the department of revenue in the same manner as that for the collection, administration, and enforcement of the state sales tax imposed pursuant to article 26 of title 39, C.R.S., including, without limitation, the retention by a vendor of the percentage of the amount remitted to cover the vendor's expense in the collection and remittance of the sales tax as provided in section 39-26-105, C.R.S. The executive director shall make monthly distributions of such sales tax collections to the district. The district shall pay the net incremental cost incurred by the department of revenue in the administration and collection of such sales tax; except that in no event shall the district pay in any given fiscal year commencing on or after July 1, 1994, more than an amount equal to the amount paid by the district in the 1993-94 fiscal year, as adjusted in accordance with changes in the consumer price index for the Denver-Boulder consolidated metropolitan statistical area. The department may make expenditures for such costs subject to annual appropriation by the general assembly.

(b) (I) A qualified purchaser may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to any vendor or retailer that is liable and responsible for collecting and remitting any sales tax levied on any sale made to the qualified purchaser pursuant to the provisions of this article. A vendor or retailer that has received in good faith from a qualified purchaser a direct payment permit number shall not be liable or responsible for collection and remittance of any sales tax imposed on such sale that is paid for directly from such qualified purchaser's funds and not the personal funds of any individual.

(II) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax levied on any sale made to the qualified purchaser pursuant to the provisions of this article in the same manner as liability would be imposed on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.

(3) If the board levies such uniform sales tax as authorized in subsection (1) of this section, the board shall transmit to the executive director of the department of revenue not later than five days after the adoption of the resolution imposing such sales tax a certified copy of said resolution, whereupon said executive director shall proceed to collect, administer, and enforce such sales tax pursuant to the provisions of subsection (2) of this section for a period of twenty years from the effective date of said resolution, unless the executive director of the department of revenue receives from the board notification of discontinuance of the levy of such sales tax pursuant to the provisions of subsection (4) of this section.

(4) At such time, prior to the end of the twenty-year period, that the board determines that the levy of the sales tax is no longer necessary for the purposes set forth in this article, the board shall transmit to the executive director of the department of revenue not later than five days after the adoption of the resolution discontinuing the levy of such sales tax a certified copy of said resolution, whereupon said executive director shall discontinue the collection, administration, and enforcement of said sales tax on the January 1 following the adoption of said resolution. Upon the adoption of said resolution discontinuing the sales tax levy, the board shall have no further authority to levy such sales tax on and after the January 1 following the adoption of said resolution.



§ 32-14-115. Sales tax revenues - use

(1) Sales tax revenues levied and collected pursuant to the provisions of section 32-14-114 shall be used by the board for the following purposes:

(a) To reimburse the board for the day-to-day operating costs incurred in the administration of the district; however, such costs shall not exceed three-fourths of one percent of the amount of sales tax revenues collected annually;

(b) To reimburse the board for any loans made to the board or any direct out-of-pocket expenses incurred by the board for matters directly related to the duties of the board prior to the time that sales tax revenues were available for use by the board;

(c) To reimburse the board for expenses incurred in the investigation, study, and evaluation of potential stadium sites, for preconstruction planning of the design and construction of a stadium, and for the hiring of professionals to assist in these and other related activities;

(d) To acquire a site within the district which shall be suitable for construction of a stadium;

(e) To plan, design, and construct a stadium and all facilities incidental thereto;

(f) To pay the principal, interest, and prepayment premium, if any, on outstanding special obligation bonds issued by the board pursuant to the provisions of this article.

(2) If sales tax revenues levied and collected pursuant to the provisions of section 32-14-114 and the operating revenues generated by the district are insufficient for all of the purposes set forth in subsection (1) of this section, the purpose set forth in paragraph (f) of said subsection (1) shall have first priority of such sales tax revenues.



§ 32-14-116. Operating revenues - use

(1) Any operating revenues generated by the district, including, but not limited to, lease payments, fees, rentals, rates, tolls, penalties, and charges for services, programs, or facilities furnished by the district, shall be used by the board for the following purposes:

(a) To pay for the expenses incurred by the board in the general operation of the stadium;

(b) To provide for the repair and maintenance of the stadium;

(c) To provide for capital improvements to the stadium;

(d) To pay the principal, interest, and prepayment premium, if any, on outstanding special obligation bonds issued by the board pursuant to the provisions of this article.

(2) If operating revenues and sales tax revenues are insufficient for all of the purposes set forth in subsection (1) of this section, the purpose set forth in paragraph (d) of said subsection (1) shall have first priority of such operating revenues if such operating revenues are pledged to secure the payment of the special obligation bonds.



§ 32-14-117. Issuance of special obligation bonds

(1) Upon the approval of the registered electors pursuant to the provisions of section 32-14-105, the district may borrow money in anticipation of the revenues generated from the operation of a stadium and sales tax revenues of the district and may issue special obligation bonds to evidence the amount so borrowed. If the district issues special obligation bonds after such approval by the registered electors but prior to the granting of a major league baseball franchise by major league baseball to be located within the district, the proceeds of such special obligation bonds shall not be used to pay for any expenses incurred by the district until such time as major league baseball grants a major league baseball franchise to be located within the district. Special obligation bonds or other obligations payable in whole or in part from sales tax revenues or net operating revenues of the district or from moneys or assets of the district held in escrow may be issued or incurred without an election, in anticipation of such sales tax revenues or net operating revenues or such moneys or assets held in escrow.

(2) Special obligation bonds issued pursuant to the provisions of this section shall satisfy the terms, conditions, and requirements as set forth in any resolution adopted by the board authorizing the issuance of such special obligation bonds or in any trust indenture entered into between the board and any commercial bank or trust company having full trust powers which are not inconsistent with the provisions of this article. Such terms, conditions, and requirements may include, but are not limited to, the following:

(a) The execution and delivery of such special obligation bonds by the district and the times of such execution and delivery;

(b) The form and denominations of such special obligation bonds, including the terms and maturities;

(c) Whether such special obligation bonds are subject to optional or mandatory redemption prior to maturity with or without a premium;

(d) Whether such special obligation bonds are in fully registered form or bearer form registrable as to principal or interest, or both;

(e) Whether such special obligation bonds may bear conversion privileges and, if so, such conversion privileges;

(f) Whether such special obligation bonds are payable in installments and, if so, the times of such installment payments; however, the period of time during which such payments may be made shall not exceed twenty years from the date of issuance;

(g) The place or places, within or without the state, at which such special obligation bonds may be paid;

(h) The interest rate or rates which such special obligation bonds bear per annum and which may be fixed or may vary according to index, procedure, formula, or such other method as determined by the district or its agents, without regard to any interest rate limitation specified by the laws of this state;

(i) Whether such special obligation bonds are subject to purchase at the option of the holder or the district;

(j) The manner of evidencing such special obligation bonds;

(k) Whether such special obligations may be executed by the officers of the district, including the use of one or more facsimile signatures so long as at least one manual signature of an officer of the district, or of any agent authenticating the same, appears on the special obligations bonds; and

(l) Whether such special obligation bonds are in the form of coupon bonds which have attached interest coupons bearing a manual or facsimile signature of an officer of the district.



§ 32-14-118. Pledge of sales tax revenues and net operating revenues

The payment of special obligation bonds may be secured by the specific pledge of sales tax revenues of the district, operating revenues of the district, or moneys or assets of the district held in escrow as the board, in its discretion, may determine. Operating revenues, sales tax revenues, or moneys or assets held in escrow pledged for the payment of any special obligation bonds, as received by the district, shall immediately be subject to the lien of such pledge, without any physical delivery thereof, any filing, or further act, and the lien of such pledge and the obligation to perform the contractual provisions made in the authorizing resolution or other instrument relating thereto shall have priority over all other obligations and liabilities of the district, except as may be otherwise provided in this article or in such resolution or instrument, and subject to any prior pledges and liens previously created. The lien of such pledge shall be valid and binding as against all persons having claims of any kind in tort, contract, or otherwise against the district, regardless of whether such persons have notice thereof.



§ 32-14-119. Payment, recital, and securities

Special obligation bonds issued pursuant to the provisions of this article and constituting special obligations shall recite in substance that the obligations and the interest thereon are payable solely from operating revenues of the district, sales tax revenues of the district, or moneys or assets of the district held in escrow, as the case may be, pledged to the payment thereof.



§ 32-14-120. Incontestable recital in securities

Any authorizing resolution, or other instrument relating thereto pursuant to the provisions of this article, may provide that each security therein designated shall recite that it is issued pursuant to the authority of this article. Such recital shall conclusively impart full compliance with all of the provisions of this article, and all securities issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.



§ 32-14-121. Limitation upon payment

The payment of special obligation bonds shall not be secured by any encumbrance, mortgage, or other pledge of property of the district, other than operating revenues, sales tax revenues, or moneys or assets held in escrow. No property of the district, subject to this exception, shall be liable to be forfeited or taken in payment of the special obligation bonds.



§ 32-14-122. Negotiability

Subject to the payment provisions specifically provided in this article, any special obligation bonds shall be fully negotiable within the meaning of and for all the purposes of article 8 of title 4, C.R.S., except as the board may otherwise provide.



§ 32-14-123. Sale of special obligation bonds

(1) Any special obligation bonds issued pursuant to this article shall be sold at public or private sale for not less than the principal amount thereof and accrued interest, or at the option of the board, below par, at a discount not exceeding seven percent of the principal amount thereof, but such special obligation bonds shall never be sold at a price such that the net effective interest rate exceeds the maximum net effective interest rate authorized.

(2) No discount, except as provided in subsection (1) of this section, or commission shall be allowed or paid on or for any sale to any purchaser or bidder, directly or indirectly.



§ 32-14-124. Contracts

The board shall award contracts in excess of three thousand dollars on a fair and competitive basis for the construction of any works, facility, or project, or portion thereof, or for the performance or furnishing of any labor, material, personal or real property, services, or supplies.



§ 32-14-125. Management agreement - operation of stadium

Upon the approval of the registered electors pursuant to the provisions of section 32-14-105 and upon the granting of a major league baseball franchise by major league baseball to be located within the district, the board shall negotiate and enter into one or more management agreements for the management and operation of the stadium with independent contractors upon such terms and conditions which the board deems reasonable and necessary. Such agreements shall be legally binding contracts between the district and professional management organizations which shall contain appropriate and reasonable provisions with respect to termination, default, and legal remedies. For purposes of this section, "professional management organization" means a person, firm, or corporation having experience, expertise, and specialization in the management and operation of sports, entertainment, or convention facilities, or in a particular area therein.



§ 32-14-126. Lease of stadium - major league baseball franchise

(1) Any lease agreement entered into by the district and the major league baseball franchise to be located in the district shall include, but is not limited to, the following:

(a) A provision requiring the major league baseball franchise to conduct its complete regular home season schedule and any home play-off events in the stadium;

(b) A provision requiring the major league baseball franchise to advertise and promote events it conducts at the stadium; and

(c) A provision requiring the major league baseball franchise to not unreasonably withhold permission for the holding of other events in the stadium.



§ 32-14-126.5. Revenue sharing

After all the principal, interest, and premium, if any, of the special obligation bonds issued pursuant to this article are paid in full and the levy and collection of sales tax revenues by the district is discontinued, but prior to the repeal of this article, any funds collected by the district which are, in the sole discretion of the board, deemed not to be necessary for the anticipated expenses and reserves of the district shall be credited at least annually to the general fund of each county, city and county, city, and town which is included, in whole or in part, in the district based upon the proportion of the total amount of sales tax revenues collected pursuant to section 32-14-114 within such county, city and county, city, and town to the total amount of sales tax revenues collected pursuant to section 32-14-114 within the district. For purposes of this section, the total amount of sales tax revenues collected within a county shall not include any sales tax revenues collected in any city or town located within such county. In addition, in computing said proportion, any sales tax revenues collected in any county, city, or town which is not included, in whole or in part, within the geographical boundaries of the district shall not be included in the total amount of sales tax revenues collected within the district.



§ 32-14-128. Limitations upon liabilities

Neither the directors nor any person executing any obligations issued pursuant to the provisions of this article shall be personally liable on the obligations by reason of the issuance thereof. Obligations issued pursuant to this article shall not in any way create or constitute any indebtedness, liability, or obligation of the state or of any political subdivision thereof, except the district, and nothing in this article shall be construed to authorize the district to incur any indebtedness on behalf of or in any way to obligate the state or any political subdivision thereof, except the district, and nothing in this article shall be construed to authorize the district to incur any indebtedness on behalf of or in any way to obligate the state or any political subdivision thereof, except as specifically provided in this article.



§ 32-14-129. Sale of real and personal property of district

Upon completion of the construction of a stadium pursuant to the provisions of this article, the board shall make a good faith effort to sell the real and personal property of the district, including the stadium, to any qualified buyer. The board shall establish criteria to determine qualified buyers. The board shall not accept any offer from any qualified buyer for such real and personal property of the district for an amount less than the total amount of outstanding obligations of the district or the amount of sales tax revenues used by the board to acquire a site for a stadium and to construct a stadium, whichever is greater.



§ 32-14-130. Limitations upon promotional activities

No moneys of the district shall be used for promotion of the acquisition of a major league baseball franchise or for the passage of a sales tax increase for the construction of a stadium within the district.



§ 32-14-131. Colorado baseball commission - creation - membership

(1) There is hereby created the Colorado baseball commission which shall consist of no fewer than fifteen commissioners but no more than eighteen commissioners. The commission shall be a body corporate and a political subdivision of the state, shall not be an agency of state government, and shall not be subject to administrative direction by any department, commission, board, bureau, or agency of the state. Initial appointments to the commission shall be made within ninety days after June 2, 1989.

(2) Repealed.

(3) (a) Five commissioners shall be appointed by the governor.

(b) Two commissioners shall be appointed by the speaker of the house of representatives.

(c) Two commissioners shall be appointed by the president of the senate.

(d) Six commissioners shall be appointed as follows:

(I) One commissioner each shall be appointed by the boards of county commissioners of the five counties in the district; and

(II) One commissioner shall be appointed by the city and county of Denver.

(e) The remaining commissioners, if any, shall be appointed by the governor.

(4) All commissioners appointed pursuant to the provisions of paragraph (d) of subsection (3) of this section shall reside within the geographical boundaries of the district.

(5) Any appointed commissioner may be removed at any time at the pleasure of the person or governing body who appointed such commissioner. If any appointed commissioner vacates his office, a vacancy on the commission shall exist, and the person or governing body who appointed such commissioner vacating his office shall fill such vacancy by appointment.

(6) The appointed commissioners shall elect such officers as deemed necessary and appropriate from among the appointed membership of the commission.

(7) Commissioners shall receive no compensation for their services but may be reimbursed for their necessary expenses while serving as commissioners.



§ 32-14-132. Commission - powers and duties

(1) The commission shall have the following powers and duties:

(a) To advise and make recommendations to the board concerning the performance of the duties of the board as set forth in this article;

(b) To promote the sport of baseball in the state of Colorado, including but not limited to the acquisition of a major league baseball franchise and the construction of a stadium within the district;

(c) To formulate and adopt an annual budget to govern the expenses of the commission in undertaking its activities;

(d) To adopt, and from time to time amend or repeal, such bylaws and rules and regulations as it may consider to be necessary or advisable and to keep a record of its proceedings, which record shall be open to inspection by the public at all reasonable times;

(e) To contract for those services, including services for necessary personnel, and materials required by the activities of the commission;

(f) To administer and use moneys received by the commission in accordance with the provisions of this section;

(g) To receive and expend donations or grants from any private source or from any department, agency, or instrumentality of the United States government to be held, used, and applied to carry out the purposes of this section subject to the conditions upon which the donations or grants are made; however, nothing in this paragraph (g) shall authorize the commission to accept or expend public moneys, whether as gifts, grants, or other forms of contribution, from the state, the board, any city, town, city and county, or county;

(h) To deposit any moneys received by the commission pursuant to the provisions of this section in any banking institution within the state or in any depository authorized in section 24-75-603, C.R.S., and to appoint, for purposes of making such deposits, one or more persons to act as custodians of the moneys of the commission, who may be required to give surety bonds in such amounts and form and for such purposes as the board may require; and

(i) To develop reporting and review requirements governing the receipt and expenditures of any moneys received by the commission pursuant to the provisions of this section. The account of all moneys received by and expended by the commission shall be a public record and shall be open for inspection by the public at all reasonable times.



§ 32-14-133. Repeal of article

(1) This article is repealed, effective as of the earliest occurrence of the following:

(a) Five years after July 1, 1989, if the board has not submitted the question set forth in section 32-14-105 (1) to the registered electors within the geographic boundaries of the district pursuant to the provisions of said section; or

(b) At such time as a majority of the registered electors within the geographical boundaries of the district vote negatively on the question set forth in section 32-14-105 (1); or

(c) Ten years after July 1, 1989, if major league baseball has not granted a major league baseball franchise to be located within the geographical boundaries of the district to any individual, group of individuals, or entity; or

(d) The completion of the sale of the stadium by the board to any qualified buyer pursuant to the provisions of section 32-14-129.

(2) Upon repeal of this article, any funds collected by the district but not used for the purposes set forth in this article shall be credited to the general fund of each county, city and county, city, and town which is included, in whole or in part, in the district based upon the proportion of the total amount of sales tax revenues collected pursuant to section 32-14-114 within such county, city and county, city, and town to the total amount of sales tax revenues collected pursuant to section 32-14-114 within the district. For purposes of this subsection (2), the total amount of sales tax revenues collected within a county shall not include any sales tax revenues collected in any city or town located within such county. In addition, in computing said proportion, any sales tax revenues collected in any county, city, or town which is not included, in whole or in part, within the geographical boundaries of the district shall not be included in the total amount of sales tax revenues collected within the district.






Article 15 - Metropolitan Football Stadium District Act

§ 32-15-101. Short title

This article shall be known and may be cited as the "Metropolitan Football Stadium District Act".



§ 32-15-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) There is a question of whether Mile High stadium is viable physically and economically;

(b) The general assembly and the public are in need of a full and objective review of the viability of Mile High stadium and the possible need for renovating Mile High stadium or for constructing a new football stadium, including the costs and benefits associated with the renovation of Mile High stadium or the construction and operation of a new football stadium in the metropolitan Denver area;

(c) This needed review is best accomplished by an independent body, the metropolitan football stadium district.

(2) Therefore, the general assembly has enacted this article creating the metropolitan football stadium district.



§ 32-15-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of directors of the metropolitan football stadium district created in section 32-15-105.

(2) "Commission" means the football stadium site selection commission created in section 32-15-128.

(3) "Director" means a member of the board.

(4) "District" means the metropolitan football stadium district created in section 32-15-104.

(5) "Franchise" means the contractual right granted to any individual, group of individuals, or entity to own and operate a national football league team in a specified location.

(5.5) "Renovate" means a substantial addition to, or to substantially remodel, redevelop, or otherwise improve, Mile High stadium for use as a stadium, as defined in this section.

(6) "Special obligation bonds" means the bonds issued by the district pursuant to the provisions of section 32-15-113.

(7) "Stadium" means a sports facility that is designed for use primarily as a national football league football stadium, which meets criteria established by the board, which meets criteria that may be established by the national football league, and that may include, but is not limited to, such features as parking areas, sky boxes, and press boxes that are necessary or desirable for such sports facility.



§ 32-15-104. Creation of district - area of district

(1) There is hereby created a district to be known and designated as the metropolitan football stadium district. The district shall be a body corporate and politic and a political subdivision of the state. Except as provided in subsection (1.5) of this section, the area comprising the district shall consist of:

(a) That area comprising the regional transportation district, as specified in section 32-9-106 as it existed on May 23, 1996; and

(b) That area comprising the regional transportation district as specified in sections 32-9-106.3, 32-9-106.4, and 32-9-106.6 as said sections existed on May 23, 1996, unless rejected by the eligible electors as provided in said sections. Except as otherwise provided by law, the area shall not include areas included in the regional transportation district pursuant to section 32-9-106.7.

(1.5) On and after April 22, 1998, the district shall, in addition to any areas listed under subsection (1) of this section, consist of the following areas:

(a) That area within the city of Lone Tree, state of Colorado, that, as of April 22, 1998, is zoned for commercial use and is within sections 3, 4, and 5, township 6 south, range 67 west of the sixth principal meridian, county of Douglas, state of Colorado; and

(b) That area east of Yosemite street, south of County Line road, west of Interstate 25 and within section 3, township 6 south, range 67 west of the sixth principal meridian, county of Douglas, state of Colorado.

(2) Each of the directors, officers, and employees of the district shall be a public employee for purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 32-15-104.3. District area - town of Castle Rock in Douglas county

(1) In consideration of the fact that various noncontiguous parcels containing less than twenty percent of the residents of the town of Castle Rock are included in the district, the voters within the boundaries of the town of Castle Rock may elect to consolidate the status of the town of Castle Rock as completely included in or completely excluded from the boundaries of the district at an election held pursuant to subsection (3) of this section.

(2) The outcome of any election held pursuant to subsection (3) of this section shall apply to any area that is annexed by the town of Castle Rock on or after the date of such election, regardless of whether the area was included within the boundaries of the district before the election.

(3) Pursuant to the provisions of subsection (1) of this section, the area included within the boundaries of the town of Castle Rock may be included in or excluded from the district if the following requirements are met:

(a) Two proposals, one to include the area and one to exclude the area, are initiated by any of the following methods:

(I) Two petitions, one requesting an election for the purpose of including the area in the district and one requesting an election for the purpose of excluding the area from the district, are each signed by at least five percent of the registered electors within the town of Castle Rock and submitted to the governing body of the town of Castle Rock; or

(II) The governing body of the town of Castle Rock adopts two resolutions, one to hold an election for the purpose of including the area in the district and one to hold an election for the purpose of excluding the area from the district.

(b) An election is held and conducted in accordance with articles 1 to 13 of title 1 or article 10 of title 31, C.R.S., as applicable, and the following requirements:

(I) The election is held either at the odd-year election held on the first Tuesday in November of 2005 or any regular local district election for the town of Castle Rock held thereafter, as determined by the governing body of the town of Castle Rock. The town of Castle Rock shall pay the costs of such elections.

(II) One ballot question provides for all of the registered electors in the town of Castle Rock to vote for or against the inclusion of the proposed area in the district and one ballot question provides for all of the registered electors in the town of Castle Rock to vote for or against the exclusion of the area from the district.

(III) Each ballot question specifies that the area proposed to be included in or excluded from the district, as applicable, is all of the area within the boundaries of the town of Castle Rock.

(IV) Each ballot question contains the current rates of sales and use tax levied by the district.

(V) The ballot contains both of the following questions:

(A) "Shall the area described in the ballot be included in the metropolitan football stadium district and subject to taxation by the district?"; and

(B) "Shall the area described in the ballot be excluded from the metropolitan football stadium district and not subject to taxation by the district?".

(4) (a) In the event that either the ballot question to include all of the area within the boundaries of the town of Castle Rock in the district or the ballot question to exclude all of the area within the boundaries of the town of Castle Rock from the district is approved by a majority of the registered electors who voted in the election and the other ballot question is not approved by a majority of the registered electors who voted in the election, the ballot question that was approved by a majority of the registered electors who voted in the election shall take effect.

(b) In the event that both the ballot question to include all of the area within the boundaries of the town of Castle Rock in the district and the ballot question to exclude all of the area within the boundaries of the town of Castle Rock from the district are approved by a majority of the registered electors who voted in the election, only the ballot question that receives the larger number of votes in favor of the question shall take effect.

(c) In the event that neither the ballot question to include all of the area within the boundaries of the town of Castle Rock in the district nor the ballot question to exclude all of the area within the boundaries of the town of Castle Rock from the district is approved by a majority of registered electors who voted in the election, neither of the ballot questions shall take effect and the boundaries of the district shall continue to include the parts of the town of Castle Rock that were included in the district before such election.

(5) In the event that the registered electors of the town of Castle Rock elect to be included within the boundaries of the district, the town of Castle Rock shall grant the department of revenue any costs it incurs in carrying out the requirements of this section.

(6) Under no circumstance shall any moneys from the general fund be appropriated to the department of revenue or any other department to cover the costs incurred in carrying out the requirements of this section.



§ 32-15-104.5. Annexation of enclaves

(1) When any unincorporated territory is entirely contained within the boundaries of the district, the board may, by resolution, annex the territory to the district. The board shall give notice of a proposed annexation resolution by publishing a copy of the resolution once a week for four successive weeks in a newspaper of general circulation in the territory proposed to be annexed. The board shall also send a copy of the proposed annexation resolution by registered mail to the board of county commissioners and county attorney of the county containing the territory to be annexed, to any special district or school district having territory within the territory to be annexed, and to the executive director of the department of revenue. The first publication of the notice and the mailing of the proposed annexation resolution shall occur at least thirty days prior to the final adoption of the resolution, and the board shall allow interested persons to testify for or against the resolution at a public hearing held prior to the final adoption of the resolution.

(2) No territory may be annexed pursuant to subsection (1) of this section if any part of the district boundary or area surrounding the territory consists of public rights-of-way, including streets and alleys, that are not immediately adjacent to the district on the side of the right-of-way opposite to the territory.



§ 32-15-105. Board of directors - membership - qualifications

(1) The district shall be governed by a board of directors which shall consist of nine directors as follows:

(a) Six directors representing the counties and the city and county of Denver in the metropolitan Denver area of which one director shall be appointed by the county commissioners of each of the counties of Adams, Arapahoe, Boulder, Douglas, and Jefferson and one director shall be appointed by the mayor and the city council of the city and county of Denver;

(b) Two directors at large appointed by the governor; and

(c) The chairperson of the board of directors of the Denver metropolitan major league baseball stadium district created in section 32-14-106.

(2) Initial appointments to the board shall be made within forty-five days after May 23, 1996. The directors shall be appointed for four-year terms.

(3) All directors appointed pursuant to paragraph (a) of subsection (1) of this section shall reside within the geographical boundaries of the district. No director shall be a paid employee of the franchise.

(4) All directors appointed pursuant to paragraphs (a) and (b) of subsection (1) of this section shall have expertise in one or more areas that are relevant to the performance of the powers and duties of the board. Such areas of expertise may include, but are not limited to: Public finance; private finance; commercial law; commercial real estate; real estate development; general contracting; architecture; and administration of football operations.

(5) The directors shall elect a chairperson and a vice-chairperson from among the membership of the board.

(6) All business of the board shall be conducted at regular or special meetings that shall be held within the geographical boundaries of the district and that shall be open to the public. The provisions of this subsection (6) and part 4 of article 6 of title 24, C.R.S., shall apply to all meetings of the board.

(7) Board action shall require the affirmative vote of a majority of the total membership of the board.

(8) Directors of the board shall receive no compensation for their services but may be reimbursed for their necessary expenses while serving as directors of the board.



§ 32-15-106. Board of directors - powers and duties

(1) In addition to any other powers specifically granted to the board in this article, the board shall have the following duties and powers:

(a) To review any reports and studies made and to obtain any additional reports and studies it deems necessary pertaining to the costs of maintaining and repairing Mile High stadium and the costs of renovating Mile High stadium or building a new stadium and to make a determination of whether it is more cost effective and economically viable to renovate Mile High stadium or build a new stadium than to maintain and repair Mile High stadium;

(b) To require such documentation as the board determines necessary showing that the franchise has been or will be released from its existing lease for use of a stadium before a lease between the district and the franchise for use of the new or renovated stadium commences;

(c) To negotiate an agreement with the franchise requiring the franchise to pay twenty-five percent of the actual construction costs of the stadium, including but not limited to professional fees, site acquisition costs, and materials and labor costs and requiring the franchise to pay for twenty-five percent of all costs in excess of the anticipated construction costs;

(d) To negotiate the lease of Mile High stadium if it is renovated or the new stadium as set forth in section 32-15-122;

(e) To provide the counties within the district and the city and county of Denver with a benefit from a portion of the revenues, other than sales tax revenues and admissions tax revenues, derived from the operation of Mile High stadium if it is renovated or the new stadium during the period of time the district is collecting the sales tax or the admissions tax or such longer period as the board may determine appropriate;

(f) After completion of the review, negotiations, and other matters set forth in paragraphs (a) to (e) of this subsection (1) and if the board determines that there is a need to renovate Mile High stadium or to construct a new stadium and that the renovation of Mile High stadium or the construction of a new stadium is more cost effective and economically viable than maintaining and repairing Mile High stadium, the board shall then determine whether it is more cost effective and economically viable to renovate Mile High stadium or to construct a new stadium, after which the board shall adopt a resolution that, in addition to the statements required by section 32-15-107 (1)(b), includes, but shall not be limited to, the following declarations:

(I) That the board has reviewed the reports and studies pertaining to the costs of repairing and maintaining Mile High stadium, the costs of renovating Mile High stadium, and the costs of building a new stadium and has made a determination that there is a need to renovate Mile High stadium or to construct a new stadium and that the renovation of Mile High stadium or the construction of a new stadium is more cost effective and economically viable than maintaining and repairing Mile High stadium;

(I.5) That it is more cost effective and economically viable to renovate Mile High stadium or that it is more cost effective and economically viable to construct a new stadium;

(II) That the board has received adequate documentation assuring the board that the franchise has been or will be released from its existing lease for use of a stadium before a lease between the district and the franchise for use of the renovated or new stadium commences;

(III) That the district has entered into an agreement with the franchise that requires the franchise to provide twenty-five percent of the actual construction costs of the stadium, including but not limited to professional fees, site acquisition costs, and materials and labor costs and that requires the franchise to pay for twenty-five percent of all costs in excess of the anticipated construction costs;

(III.5) That the board, if it has determined that it is more cost effective and economically viable to renovate Mile High stadium than to build a new stadium, has entered into a conditional or option contract or otherwise assured the acquisition of Mile High stadium, including any lands and interests in real and personal property commonly used for parking facilities, stadium facilities, and stadium site access, plus any additional lands and interests in real property as may be necessary for parking facilities, stadium facilities, and stadium site access;

(IV) If the board has determined that it is more cost effective and economically viable to build a new stadium, that the commission has selected a site for construction of the stadium, a statement of the location of the site, and that the board has entered into a conditional or option contract or otherwise assured the acquisition of the selected stadium site and such other lands and interests in real and personal property as may be necessary for parking facilities, stadium facilities, and stadium site access;

(V) That the district has entered into a lease of Mile High stadium if it is renovated or the new stadium with the franchise for the use of the stadium that meets the requirements set forth in section 32-15-122; and

(VI) That the board will provide the counties within the district and the city and county of Denver with a benefit from the revenues, other than sales tax revenues and admissions tax revenues, derived from the operation of Mile High stadium if it is renovated or the new stadium during the period of time the district is collecting the sales tax or the admissions tax or such longer period as the board may determine appropriate;

(f.5) If the board has determined that it is more cost effective and economically viable to renovate Mile High stadium, to enter into a conditional or option contract on behalf of the district or otherwise assure the acquisition of Mile High stadium, and such other lands and interests in real and personal property commonly used for parking facilities, stadium facilities, and stadium site access, plus any additional lands and interests in real property as may be necessary for parking facilities, stadium facilities, and stadium site access;

(g) If the board has determined that it is more cost effective and economically viable to construct a new stadium, to enter into a conditional or option contract on behalf of the district or otherwise assure the acquisition of the selected site for the new stadium and such other lands and interests in real and personal property as may be necessary for parking facilities, stadium facilities, and stadium site access;

(g.5) In designing and constructing a new stadium, to arrange and coordinate the provision of mass transit, including light rail, buses, and other forms of public transportation to service such stadium with the regional transportation district;

(h) To fix the time and place at which its regular and special meetings shall be held within the geographical boundaries of the district;

(i) To adopt and, from time to time, amend or repeal rules of procedure and bylaws not in conflict with the constitution and laws of the state;

(j) To hire such permanent and temporary staff as may be necessary to assist the board in its duties;

(k) To sue and be sued;

(l) To maintain an office at such place as it may designate within the geographical boundaries of the district;

(m) To exercise all powers necessary and requisite for the accomplishment of the purposes for which the district is organized and capable of being delegated by the general assembly; and no enumeration of particular powers granted shall be construed to impair any general grant of power contained in this article or to limit any such grant to powers of the same class as those so enumerated;

(n) To enter into and execute all contracts, leases, intergovernmental agreements, and other instruments in writing necessary or proper to the accomplishment of the purposes of this article, including, but not limited to, intergovernmental agreements concerning revenue sharing;

(o) To engage the services of private consultants and legal counsel to render professional and technical assistance and advice in carrying out the purposes of this article;

(p) To receive and accept from any source aid or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this article subject to the conditions upon which the grants or contributions are made; except that no public moneys from the state, any city, town, city and county, or county, and any department, agency, or instrumentality of the United States of America shall be accepted or expended for any purpose set forth in this article. Notwithstanding any provision set forth in this paragraph (p), the board shall not be prohibited from receiving public moneys from the economic development commission created pursuant to section 24-46-102 (2), C.R.S., that are paid from the economic development fund created pursuant to section 24-46-105, C.R.S.

(2) After the board has completed the review and negotiations set forth in paragraphs (a) to (e) of subsection (1) of this section and if the board has received notice from the secretary of state stating that a valid petition has been filed and verified and has adopted a resolution pursuant to paragraph (f) of subsection (1) of this section, in addition to any powers granted to the board in subsection (1) of this section or in this article, the board shall have the following powers and duties:

(a) To submit the question specified in section 32-15-107 (1) to the registered electors within the geographical boundaries of the district at the 1998 general election;

(b) To contract for the planning, design, renovation, equipment, preservation, operation, maintenance, and public transportation to Mile High stadium, if it is renovated, or the planning, design, construction, equipment, preservation, operation, maintenance, and public transportation to a new stadium and all necessary works incidental thereto;

(c) Repealed.

(d) To enter into such contracts as may be authorized in this article including, but not limited to, contracts for the lease and sale of a stadium;

(e) To establish criteria for the renovation of Mile High stadium or for the construction and design of a new stadium including, but not limited to, a requirement that the new stadium have a seating capacity at least equivalent to the seating capacity of Mile High stadium;

(f) To acquire on behalf of the district the selected stadium site for a new stadium, or Mile High stadium if it is to be renovated, and such other lands and interests in real and personal property as may be necessary for parking facilities, stadium facilities, and stadium site access, by gift, contract, or other means; except that nothing in this paragraph (f) shall be construed to authorize the board to exercise the power of eminent domain pursuant to the applicable provisions of articles 1 to 7 of title 38, C.R.S.;

(g) (I) If Mile High stadium is to be renovated, to arrange with the City and County of Denver to plan, replan, zone, or rezone any part of the stadium site or any other lands or interests in real property acquired in connection with the acquisition, renovation, maintenance, and operation of the stadium by the district pursuant to the provisions of this article;

(II) If a new stadium is to be built, to arrange with the city, town, city and county, or county in which the selected stadium site is located to plan, replan, zone, or rezone any part of the selected stadium site, in connection with the acquisition, construction, maintenance, and operation of the stadium proposed or being undertaken by the district pursuant to the provisions of this article;

(h) (I) If Mile High stadium is to be renovated, to consult with the franchise and other potential users before acquiring the stadium, establishing criteria for the renovation and redesign of the stadium, or contracting for the renovation of the stadium;

(II) If a new stadium is to be built, to consult with the franchise before acquiring a stadium site, establishing criteria for the construction and design of a stadium, or contracting for the construction of a stadium;

(i) To borrow money, contract to borrow money for the purpose of issuing bond anticipation notes pursuant to article 14 of title 29, C.R.S., contract to borrow money for the purpose of issuing special obligation bonds, and issue obligations for any of its corporate purposes and to fund such obligations, to refinance such obligations even if, in the case of refinancing or refunding bond anticipation notes, such refinancing or refunding is at a higher interest rate, and to refund such obligations as provided in this article subject to the requirements of section 20 of article X of the state constitution;

(j) To procure insurance against any loss in connection with its property and other assets and liability for personal injury to or damage to property of others in such amounts and from such insurers as are necessary and reasonable for governmental entities owning similar facilities in the district;

(k) To procure insurance or guarantees from any public or private entity, including, but not limited to, the state, any city, town, city and county, or county or any department, agency, or instrumentality of the United States of America for payment of any obligations issued by the district, including the power to pay premiums on any such insurance;

(l) To acquire, dispose of, and encumber real and personal property including, without limitation, rights and interests in property, leases, and easements necessary to the functions or the operation of the district; except that nothing in this paragraph (l) shall be construed to authorize the board to exercise the power of eminent domain pursuant to the applicable provisions of articles 1 to 7 of title 38, C.R.S.;

(m) To fix and, from time to time, to increase or decrease fees, rentals, rates, tolls, penalties, or other charges for services, programs, or facilities furnished by the district in connection with the operation of Mile High stadium if it is renovated or the new stadium, and the board may pledge such revenues or any portion thereof for the payment of any indebtedness of the district as provided in this article;

(n) To levy and collect a sales tax pursuant to the provisions of this article, subject to the requirements of section 20 of article X of the state constitution, and the board may pledge such sales tax revenues or any portion thereof for the payment of any indebtedness of the district;

(n.5) To levy and collect, if the board so determines, a tax upon admissions to a new stadium constructed by the district pursuant to the provisions of this article, subject to the requirements of section 20 of article X of the state constitution;

(o) To invest moneys received by the district pursuant to the provisions of this article in accordance with the provisions of part 6 of article 75 of title 24, C.R.S.;

(p) To administer and use moneys received by the district in accordance with the provisions of this article;

(q) To develop reporting and review requirements governing the receipt and expenditures of any moneys received by the district pursuant to this article;

(r) To deposit any moneys of the district in any banking institution or savings and loan association within the state as authorized in section 24-75-603, C.R.S., and to appoint, for purposes of making such deposits, one or more persons to act as custodians of the moneys of the district, who may be required to give surety bonds in such amounts and form and for such purposes as the board may require.

(3) If Mile High stadium is renovated or if a new stadium is built, the board may sell or lease the name of the stadium and any symbol or image of the general design, appearance, or configuration of the stadium, including trademarks, service marks, trade names, and logos. Prior to making a determination to sell or lease the name of the stadium, the board shall assess the costs and benefits of such sale or lease and specifically consider the public sentiment and any other benefits associated with retaining the name "Mile High stadium" or with using any other name that reflects the geographical, historical, cultural, spiritual, or other qualities of the state. All proceeds from such sale or lease, if any, shall be used by the board to pay the principal, interest, and prepayment premium, if any, on outstanding special obligation bonds issued by the board pursuant to the provisions of this article.

(4) The board shall not use any money received from the franchise to accomplish or exercise any powers and duties of the board prior to the holding of the election authorized pursuant to section 32-15-107.

(5) In carrying out its duties in connection with the operation of the stadium, the board shall duly consider:

(a) That all food and beverage concession contracts at the new stadium, or at Mile High stadium if it is renovated, be competitively bid in accordance with the provisions of article 103 of title 24, C.R.S.;

(b) That, for all food and beverage concession contracts, due consideration be given to persons or businesses that are authorized to transact business in Colorado and that:

(I) (A) Maintain their principal place of business in Colorado; or

(B) Maintain a place of business in Colorado and that have filed unemployment compensation reports in at least seventy-five percent of the eight quarters immediately before commencement of the contract; or

(II) Are minority-owned independent businesses; and

(c) That not less than fifteen percent of the total square footage allocated for food and beverage sales at Mile High stadium if it is renovated or at the new stadium shall be occupied, either directly or through subcontracts, by persons or businesses that maintain their principal place of business in Colorado.

(6) (a) The board shall study, consider, and pursue opportunities for privatizing the costs of acquiring Mile High stadium or acquiring a stadium site for a new stadium, the costs of renovating Mile High stadium or constructing a new stadium, or the costs of operating a stadium in order to minimize the use of sales tax revenues to the greatest extent possible for the purposes of this article. Such methods to be studied, considered, and pursued by the board in order to achieve such privatization shall include, but not be limited to, the following:

(I) Financial incentives from private sources, including landowners and developers, available to offset the cost of a stadium site and the construction of a new stadium, the cost of renovating Mile High stadium, and the cost of maintenance, and operation of a stadium, including, but not limited to: Contributions of money, goods, equipment, and services; lease-purchase agreements; sale-leaseback agreements; and joint venture proposals;

(II) The sale or lease of seat rights;

(III) The sale or lease of luxury suites, commonly referred to as sky boxes; and

(IV) The sale of long-term advertising, parking, and concession rights.

(b) The board shall study and consider whether it would be beneficial to use a tax other than the sales and use tax authorized in section 32-15-110 to fund all or a portion of any multiple-fiscal year financial obligations issued by the board.

(7) In designing and constructing a stadium pursuant to this article, the board may consider the technical and economic feasibility of including a retractable roof over such stadium; except that:

(a) No construction costs for a retractable dome shall be part of the ballot issue proposed, nor shall any such costs be paid by any bonds, taxes, or other revenues issued under this article; and

(b) The board shall not authorize the construction of a retractable roof without prior specific statutory authorization if any portion of the costs of construction of such retractable roof shall be paid or funded by any tax or other revenues of the district.



§ 32-15-107. Authorizing election

(1) (a) For purposes of complying with the provisions of section 20 (4) of article X of the state constitution and upon receipt of a notice from the secretary of state stating that a valid petition has been filed and verified and the adoption of a resolution by the board as set forth in section 32-15-106 (1)(f), the board may submit to the registered electors within the geographical boundaries of the district, at the 1998 general election, the question of whether the district shall be authorized:

(I) (A) To levy and collect, for a period commencing after the termination of the sales tax levied and collected by the Denver metropolitan major league baseball stadium district pursuant to section 32-14-105 and continuing for a period not to extend beyond January 1, 2012, a uniform sales tax throughout the district at a rate not to exceed one-tenth of one percent upon every transaction or other incident with respect to which a sales tax is levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales tax shall be levied on purchases of machinery or machine tools that are otherwise exempt pursuant to section 39-26-709 (1), C.R.S., to the extent that such purchases are subject to the sales tax levied by the regional transportation district pursuant to section 29-2-105 (1)(d), C.R.S., to be held and distributed pursuant to the provisions of section 32-15-111; and

(B) To levy and collect a tax upon admissions to a new stadium pursuant to section 32-15-110.5 for a period not to extend beyond January 1, 2012, and at a rate not to exceed ten percent upon every purchase of admission to such stadium, to be held and distributed pursuant to the provisions of section 32-15-111; and

(II) To incur multiple-fiscal year financial obligations to be repaid from other multiple-fiscal year financial obligations of the district or the revenues collected by the district, or both, and to refund and refinance the bond anticipation notes and special obligation bonds authorized without further approval of the voters even if, in the case of refinancing or refunding of bond anticipation notes, such refinancing or refunding is at a higher interest rate.

(b) The summary for such petition shall include, but shall not be limited to, the following statements:

(I) That the district will levy and collect the sales tax specified in paragraph (a) of this subsection (1) for a period of time commencing after the termination of the sales tax levied and collected by the Denver metropolitan major league baseball stadium district pursuant to section 32-14-105 and continuing for a period not to extend beyond January 1, 2012;

(II) The month, day, and year on which the sales tax levied and collected by the Denver metropolitan major league baseball stadium district is projected to terminate and the month, day, and year on which the sales tax levied and collected by the metropolitan football stadium district is projected to commence; and

(III) A statement that the maximum principal amount of moneys to be raised by the district for payment of costs of construction of the stadium through the issuance of multiple-fiscal year financial obligations is two hundred sixty-six million dollars.

(c) The board may submit the question set forth in paragraph (a) of this subsection (1) to the registered electors of the district:

(I) After being presented with a notice from the secretary of state stating that a valid petition requesting the submittal of the question that is signed by the registered electors within the geographical boundaries of the district in an amount equal to at least five percent of the total number of votes cast within the geographical boundaries of the district for all candidates for the office of secretary of state at the previous general election has been filed and stating that the signatures on the petition have been verified in accordance with subsections (2) and (3) of this section; and

(II) After the adoption of a resolution by the board as set forth in section 32-15-106 (1)(f).

(d) (I) Except as otherwise provided in subparagraph (III) of this paragraph (d), at the election, the question appearing on the ballot shall be determined as follows:

(A) In the event that the board has determined that it is more cost effective and economically viable to renovate Mile High stadium than to build a new stadium, the question appearing on the ballot shall be as follows:

"SHALL THE METROPOLITAN FOOTBALL STADIUM DISTRICT TAXES BE INCREASED (FIRST FULL FISCAL YEAR DOLLAR INCREASE) ANNUALLY AND BY WHATEVER ADDITIONAL AMOUNTS ARE RAISED ANNUALLY THEREAFTER FROM THE LEVY AND COLLECTION BY THE DISTRICT OF A ONE-TENTH OF ONE PERCENT SALES AND USE TAX FOR A PERIOD NOT TO EXTEND BEYOND JANUARY 1, 2012, OR UPON PAYMENT OF THE SPECIAL OBLIGATION BONDS, WHICHEVER OCCURS EARLIER, COMMENCING AFTER THE TERMINATION OF THE SALES AND USE TAX LEVIED AND COLLECTED BY THE DENVER METROPOLITAN MAJOR LEAGUE BASEBALL STADIUM DISTRICT, WITH ALL OF THE PROCEEDS TO BE USED AND SPENT, ALONG WITH FUNDS FROM OTHER SOURCES INCLUDING THE PRIVATE SECTOR, FOR THE COSTS RELATING TO THE RENOVATION OF MILE HIGH STADIUM; AND SHALL THE METROPOLITAN FOOTBALL STADIUM DISTRICT BE AUTHORIZED TO ISSUE MULTIPLE-FISCAL YEAR FINANCIAL OBLIGATIONS PAYABLE FROM THE PROCEEDS OF SAID ONE-TENTH OF ONE PERCENT SALES AND USE TAX AND SAID FUNDS FROM OTHER SOURCES, WHICH AUTHORIZATION SHALL INCLUDE THE AUTHORITY TO REFUND SUCH MULTIPLE-FISCAL YEAR FINANCIAL OBLIGATIONS AND REFUNDING SPECIAL OBLIGATION BONDS WITHOUT ADDITIONAL VOTER APPROVAL?"

(B) In the event that the board has determined that it is more cost effective and economically viable to build a new stadium than to renovate Mile High stadium, the question appearing on the ballot shall be as follows:

"SHALL THE METROPOLITAN FOOTBALL STADIUM DISTRICT DEBT BE INCREASED (PRINCIPAL AMOUNT), WITH A REPAYMENT COST OF (MAXIMUM TOTAL DISTRICT COSTS) AND SHALL DISTRICT TAXES BE INCREASED (FIRST FULL FISCAL YEAR DOLLAR INCREASE) ANNUALLY AND BY WHATEVER ADDITIONAL AMOUNTS ARE RAISED ANNUALLY THEREAFTER FROM THE LEVY AND COLLECTION BY THE DISTRICT OF [A (----) PERCENT ADMISSIONS TAX AND FROM THE LEVY AND COLLECTION OF] [THIS CLAUSE TO BE INSERTED IF DETERMINED TO BE APPROPRIATE BY THE DISTRICT] A ONE-TENTH OF ONE PERCENT SALES AND USE TAX WITH ALL OF THE PROCEEDS OF SUCH DEBT AND TAXES TO BE USED AND SPENT, TOGETHER WITH FUNDS FROM OTHER SOURCES INCLUDING THE PRIVATE SECTOR, FOR THE COSTS RELATING TO THE CONSTRUCTION OF A NEW FOOTBALL STADIUM TO BE LOCATED WITHIN THE DISTRICT SUBJECT TO THE FOLLOWING LIMITATIONS:

.THE SALES AND USE TAX SHALL COMMENCE AFTER THE TERMINATION OF THE SALES AND USE TAX LEVIED AND COLLECTED BY THE DENVER METROPOLITAN MAJOR LEAGUE BASEBALL STADIUM DISTRICT AND SHALL NOT EXTEND BEYOND JANUARY 1, 2012, OR THE PAYMENT IN FULL OF SUCH DEBT, WHICHEVER OCCURS EARLIER;

.[THE DEBT SHALL BE EVIDENCED BY NOTES, BONDS, OR CONTRACTS INCLUDING NOTES, BONDS, OR CONTRACTS TO REFUND OTHER NOTES, BONDS, OR CONTRACTS EVEN IF THE REFUNDING IS AT A HIGHER RATE OF INTEREST;] [THIS PARAGRAPH TO BE INSERTED IF DETERMINED TO BE APPROPRIATE BY THE DISTRICT]

.THE DEBT SHALL BE PAYABLE FROM THE PROCEEDS OF SUCH TAX, INVESTMENT INCOME, AND SUCH OTHER DISTRICT REVENUES AS THE BOARD OF DIRECTORS MAY PLEDGE FOR SUCH PAYMENT;

.THE DEBT SHALL HAVE SUCH TERMS AND CONDITIONS AS THE BOARD OF DIRECTORS OF THE DISTRICT MAY DETERMINE, INCLUDING PROVISIONS FOR REDEMPTION PRIOR TO MATURITY WITH OR WITHOUT PAYMENT OF THE PREMIUM;

.[THE ADMISSIONS TAX SHALL NOT EXTEND BEYOND JANUARY 1, 2012, OR THE PAYMENT IN FULL OF SUCH DEBT, WHICHEVER OCCURS EARLIER;] [THIS PARAGRAPH TO BE INSERTED IF DETERMINED TO BE APPROPRIATE BY THE DISTRICT] AND SHALL THE PROCEEDS OF SUCH DEBT AND TAXES AND ANY INVESTMENT INCOME THEREFROM AND ANY OTHER REVENUES OF THE DISTRICT BE COLLECTED AND SPENT WITHOUT LIMITATION OR CONDITION, AS A VOTER-APPROVED REVENUE CHANGE UNDER SECTION 20 OF ARTICLE X OF THE COLORADO CONSTITUTION OR ANY OTHER LAW?"

(II) Except as otherwise provided in subparagraph (III) of this paragraph (d), the ballot title shall be a statement of the language included in the question set forth in sub-subparagraph (B) of subparagraph (I) of this paragraph (d); except that the title shall substitute the words "THE METROPOLITAN FOOTBALL STADIUM DISTRICT DEBT SHALL BE INCREASED" for "SHALL THE METROPOLITAN FOOTBALL STADIUM DISTRICT DEBT BE INCREASED", shall substitute the words "DISTRICT TAXES SHALL BE INCREASED" for the words "SHALL DISTRICT TAXES BE INCREASED", and shall substitute the words "THE PROCEEDS OF SUCH DEBT AND TAXES AND ANY INVESTMENT INCOME THEREFROM AND ANY OTHER REVENUES OF THE DISTRICT SHALL BE" for the words "SHALL THE PROCEEDS OF SUCH DEBT AND TAXES AND ANY INVESTMENT INCOME THEREFROM AND ANY OTHER REVENUES OF THE DISTRICT BE", and the title shall end with a period instead of a question mark.

(III) The ballot question specified in subparagraph (I) of this paragraph (d) may be modified by the proponents of a petition or by the district to the extent necessary to conform to the legal requirements for ballot questions and titles.

(IV) If at any election a majority of the registered electors within the geographical boundaries of the district voting on the question vote affirmatively on the question specified in paragraph (d) of this subsection (1), then the sales tax and the admissions tax shall be levied, collected, and distributed as provided for in this article.

(2) The provisions of article 40 of title 1, C.R.S., regarding the following subject matter shall apply to petitions that may be submitted pursuant to subsection (1) of this section: Form requirements and approval; circulation of petitions; elector information and signatures on petitions; affidavits and requirements of circulators of petitions; and verification of signatures, including, but not limited to, cure of an insufficiency of signatures and protests regarding sufficiency statements and procedures for hearings or further appeals regarding such protests. The provisions of article 40 of title 1, C.R.S., regarding review and comment, the setting of a ballot title, including, but not limited to, the duties of the title board, rehearings and appeals, and the number of signatures required shall not apply to petitions that may be submitted pursuant to subsection (1) of this section.

(3) Any petition shall be filed with the secretary of state at least ninety days before the 1998 general election. Any petition shall be valid only for the 1998 general election. Notice of any question to be submitted to the registered electors within the geographical boundaries of the district after verification of the signatures on any petition filed with the secretary of state and at which election such question shall be submitted shall be filed by the board in the office of the secretary of state prior to fifty-five days before such election.

(4) (a) For purposes of complying with the provisions of section 20 of article X of the state constitution and upon the adoption of a resolution by the board, the board may submit to the registered electors within the geographical boundaries of the district, at a general election or at an election held on the first Tuesday in November of an odd-numbered year, the question of whether the district is authorized to collect and spend revenues in excess of the fiscal year spending limitation of the district.

(b) If at any such election a majority of the registered electors within the geographical boundaries of the district voting on the question vote affirmatively on the question of whether the district is authorized to collect and spend excess revenues, then the district shall collect and spend such revenues as provided for in this article.

(5) The provisions of subsection (1) of this section concerning the sales tax shall not be applicable if the authority of the district to levy and collect any sales tax approved by the registered electors has expired pursuant to the provisions of this article. The provisions of subsection (1) of this section concerning the admissions tax shall not be applicable if the authority of the district to levy and collect any admissions tax approved by the registered electors has expired pursuant to the provisions of this article.

(6) Prior to the general election at which any question is to be submitted to the registered electors pursuant to subsection (1) of this section, the board shall hold at least two public hearings in each of the counties included, in whole or in part, within the district.

(7) No public moneys from the state, any city, town, city and county, or county shall be expended by the public entity or by any private entity or private person to advertise, promote, or purchase commercial promotion or advertisement to urge electors to vote in favor of or against any question submitted at an election pursuant to the provisions of this article.

(8) Prior to submitting a question to the registered electors of the district pursuant to this section, the district shall enter into an agreement with the franchise requiring the franchise to pay for all costs of the district associated with the election at which the question is submitted to the voters pursuant to this section.



§ 32-15-108. Position of trust - conflicts of interest

(1) The position of director, employee, adviser, or agent of the district is declared to be a position of public trust, and, therefore, in order to ensure the confidence of the people of the state in the integrity of the district and the board, the directors, employees, advisers, and agents of the district shall be subject to this section. While serving as director, employee, adviser, or agent of the district, no person or any member of such person's family shall be interested directly or indirectly in any contract, subcontract, or transaction with the district or in the profits thereof.

(2) For purposes of this section, "family" means a person's spouse, child, parent, or sibling.

(3) No director, employee, adviser, or agent of the district shall accept employment with the franchise within one year after the director, employee, adviser, or agent of the district has terminated service with the district.



§ 32-15-109. Records of board - audits - legislative oversight - powers and duties of state auditor

(1) All resolutions and orders shall be recorded and authenticated by the signature of the chairperson of the board and the secretary. Every legislative act of the board of a general or permanent nature shall be by resolution. The book of resolutions and orders shall be a public record. A record shall also be made of all other proceedings of the board, minutes of the meetings, certificates, contracts, bonds given by directors, employees, and any other agents of the district, and all corporate acts, and said record shall be a public record. The board shall keep an account of all moneys received by and disbursed on behalf of the district, and said account shall also be a public record. Any public record of the district shall be open for inspection by any registered elector of the district, by any official representative of the state, or by any official representative of any county, city and county, city, or town included, in whole or in part, within the district. All records shall be subject to audit as provided by part 6 of article 1 of title 29, C.R.S., for political subdivisions.

(2) (a) In addition to the audit authorized in subsection (1) of this section, upon the affirmative vote of a majority of the members of the legislative audit committee created pursuant to section 2-3-101, C.R.S., it shall be the duty of the state auditor to conduct or cause to be conducted audits of the district.

(b) In conducting an audit pursuant to paragraph (a) of this subsection (2), the state auditor or the state auditor's designated representative shall have access at all times, except as otherwise provided in sections 39-1-116, 39-4-103, and 39-5-120, C.R.S., to all of the books, accounts, reports, including confidential reports, vouchers, or other records or information of the district. Nothing in this paragraph (b) shall be construed as authorizing or permitting the publication of information prohibited by law. Any director, employee, or agent who fails or who interferes in any way with such examination commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(c) In verifying any of the audits made, the state auditor shall have the right to ascertain the amounts on deposit in any bank or other depository belonging to the district. In addition, the state auditor shall have the right to audit said account or the books of any such bank or depository. No bank or other depository shall be liable for making available to the state auditor any of the information required pursuant to the provisions of this paragraph (c).



§ 32-15-110. Sales tax imposed - collection - administration of tax - discontinuance

(1) Upon the approval of the registered electors pursuant to the provisions of section 32-15-107, the board shall have the power to levy such uniform sales tax upon the adoption of a resolution for a period commencing after the termination of the sales tax levied and collected by the Denver metropolitan major league baseball stadium district pursuant to section 32-14-105 and continuing for a period not to extend beyond January 1, 2012, throughout the district created in section 32-15-104 upon every transaction or other incident with respect to which a sales tax is levied by the state, pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales tax shall not be levied on the sale of cigarettes and shall be levied on:

(a) Purchases of machinery or machine tools that are otherwise exempt pursuant to section 39-26-709 (1), C.R.S., to the extent that such sales and purchases are subject to the sales tax levied by the regional transportation district pursuant to section 29-2-105 (1)(d), C.R.S.;

(b) Sales of low-emitting motor vehicles, power sources, or parts used for converting such power sources as specified in section 39-26-719 (1), C.R.S.; and

(c) Vending machine sales of food that are otherwise exempt pursuant to section 39-26-714 (2), C.R.S.

(2) (a) The collection, administration, and enforcement of the sales tax shall be performed by the executive director of the department of revenue in the same manner as that for the collection, administration, and enforcement of the state sales tax imposed pursuant to article 26 of title 39, C.R.S., including, without limitation, the retention by a vendor of the percentage of the amount remitted to cover the vendor's expense in the collection and remittance of the sales tax as provided in section 39-26-105, C.R.S. The executive director shall make monthly distributions of such sales tax collections to the district. The district shall pay the net incremental cost incurred by the department of revenue in the administration and collection of such sales tax.

(b) (I) A qualified purchaser may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to any vendor or retailer that is liable and responsible for collecting and remitting any sales tax levied on any sale made to the qualified purchaser pursuant to the provisions of this article. A vendor or retailer that has received in good faith from a qualified purchaser a direct payment permit number shall not be liable or responsible for collection and remittance of any sales tax imposed on such sale that is paid for directly from such qualified purchaser's funds and not the personal funds of any individual.

(II) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax levied on any sale made to the qualified purchaser pursuant to the provisions of this article in the same manner as liability would be imposed on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.

(3) If the board levies such uniform sales tax as authorized in subsection (1) of this section, the board shall transmit to the executive director of the department of revenue not later than five days after the adoption of the resolution imposing such sales tax a certified copy of said resolution, whereupon said executive director shall proceed to collect, administer, and enforce such sales tax pursuant to the provisions of subsection (2) of this section until January 1, 2012, unless the executive director of the department of revenue receives from the board notification of discontinuance of the levy of such sales tax pursuant to the provisions of subsection (4) of this section.

(4) At such time, prior to January 1, 2012, that the board determines that the levy of the sales tax is no longer necessary for the purposes set forth in this article, the board shall transmit to the executive director of the department of revenue not later than five days after the adoption of the resolution discontinuing the levy of such sales tax a certified copy of said resolution, whereupon said executive director shall discontinue the collection of said sales tax on the January 1, April 1, July 1, or October 1 immediately following the adoption of said resolution, whichever occurs first. Upon the adoption of said resolution discontinuing the sales tax levy, the board shall have no further authority to levy such sales tax on and after the January 1, April 1, July 1, or October 1 immediately following the adoption of said resolution, as applicable.

(5) In no case shall the sales tax authorized by this section be levied for a period of time longer than is necessary to generate revenues sufficient to pay the principal, interest, and prepayment premium, if any, on outstanding special obligation bonds issued by the board pursuant to the provisions of this article and for such other purposes specified in section 32-15-111. Unless ended earlier, such sales tax shall not continue beyond January 1, 2012.

(6) Notwithstanding anything in this section to the contrary, the sales and use tax to be collected pursuant to this article shall not exceed an amount necessary to:

(a) Pay up to two hundred sixty-six million dollars for the principal amount of special obligation bonds, plus interest and prepayment penalty, if any, for such bonds, plus an amount the net present value of which shall not exceed seventy-five million dollars, which net present value shall be calculated as of January 1, 2001, based on an eight percent discount rate; and

(b) Provide coverage ratios for the bonds and the net present value amount as determined by the board to be most advantageous to the district and the taxpayers.



§ 32-15-110.5. Admissions tax imposed - collection - discontinuance

(1) (a) Upon the approval of the registered electors pursuant to the provisions of section 32-15-107, the board shall have the power to levy an admissions tax upon the adoption of a resolution for a period not to extend beyond January 1, 2012, upon every purchase of an admission to a new stadium constructed by the district pursuant to this article. The amount of the tax shall not exceed ten percent of the price of each admission. The board shall have the authority to determine whether to levy an admissions tax pursuant to this section, and nothing in this article shall be construed to require the district to levy such a tax.

(b) Every vendor making a sale to a purchaser that is taxable under the provisions of this section is required at the time of making such sale to collect the tax imposed by this section from the purchaser. The tax to be collected as provided in this section shall be conspicuously, indelibly, and separately stated and charged from the sales price on the ticket or card evidencing the sale and shown separately from the sales price on any record made thereof at the time of the sale or at the time when evidence of the sale is first issued or employed by the vendor; except that, when added, such tax shall constitute a part of such purchase or charge and shall be a debt from the purchaser to the vendor until paid and shall be recoverable at law in the same manner as other debts. The tax shall be paid by the purchaser to the vendor who, as trustee for and on account of the district, shall be liable to the district for the collection and return thereof.

(c) The district may prescribe forms and procedures in conformity with this section for the adding of the admissions tax to the purchase price of an admission, for the making of returns, for the ascertainment, assessment, and collection of the tax imposed pursuant to this section, and for the proper administration and enforcement thereof.

(2) In no case shall the admissions tax authorized by this section be levied for a period of time longer than is necessary to generate revenues sufficient to pay the principal, interest, and prepayment premium, if any, on outstanding special obligation bonds issued by the board pursuant to the provisions of this article and for such other purposes specified in section 32-15-111. Unless ended earlier, such admissions tax shall not continue beyond January 1, 2012.



§ 32-15-111. Sales tax and admissions tax revenues - use

(1) Sales tax revenues and admissions tax revenues levied and collected pursuant to the provisions of sections 32-15-110 and 32-15-110.5 shall be used by the board for the following purposes:

(a) To pay the principal, interest, and prepayment premium, if any, on outstanding special obligation bonds issued by the board pursuant to the provisions of this article;

(b) Upon the approval of the registered electors of the ballot question set forth in section 32-15-107 (1)(d)(I)(B), to acquire a site within the district that shall be suitable for construction of a stadium;

(c) To plan, design, and renovate Mile High stadium or to plan, design, and construct a stadium and all facilities incidental thereto;

(d) To reimburse the board for the day-to-day operating costs incurred in the administration of the district; however, such costs shall not exceed three-fourths of one percent of the amount of sales tax and admissions tax revenues collected annually;

(e) To reimburse the board for any loans made to the board or any direct out-of-pocket expenses incurred by the board on and after May 23, 1996, for matters directly related to the duties of the board prior to the time that sales tax or admissions tax revenues were available for use by the board;

(f) To reimburse the commission for expenses incurred on and after May 23, 1996, in the investigation, study, evaluation, and selection of a stadium site;

(g) To reimburse the board for preconstruction planning of the design and renovation of Mile High stadium or the construction of a new stadium and for the hiring of professionals to assist in these and other related activities.

(2) If sales tax revenues and admissions tax revenues levied and collected pursuant to the provisions of sections 32-15-110 and 32-15-110.5 and the operating revenues generated by the district are insufficient for all of the purposes set forth in subsection (1) of this section, the purpose set forth in paragraph (a) of said subsection (1) shall have first priority of such sales and admissions tax revenues.



§ 32-15-112. Operating revenues - use

(1) Any operating revenues generated by the district, including, but not limited to, lease payments, fees, rentals, rates, tolls, penalties, and charges for services, programs, or facilities furnished by the district, shall be used by the board for the following purposes:

(a) To pay the principal, interest, and prepayment premium, if any, on outstanding special obligation bonds issued by the board pursuant to the provisions of this article;

(b) To pay for the expenses incurred by the board in the general operation of the stadium;

(c) To provide for the repair and maintenance of the stadium;

(d) To provide for capital improvements to the stadium;

(e) To provide the counties within the district and the city and county of Denver with a benefit from the revenues, other than sales tax revenues or admissions tax revenues, derived from the operation of the stadium during the period of time the district is collecting the sales tax.

(2) If operating revenues and sales tax revenues are insufficient for all of the purposes set forth in subsection (1) of this section, the purpose set forth in paragraph (a) of said subsection (1) shall have first priority of such operating revenues if such operating revenues are pledged to secure the payment of the special obligation bonds.



§ 32-15-113. Issuance of special obligation bonds

(1) Upon the approval of the registered electors pursuant to the provisions of section 32-15-107, the district may borrow money in anticipation of the revenues generated from the operation of a stadium and sales tax revenues and from admissions tax revenues, if any, of the district and may issue special obligation bonds in the maximum principal amount of two hundred sixty-six million dollars to evidence the amount so borrowed.

(2) Special obligation bonds issued pursuant to the provisions of this section shall satisfy the terms, conditions, and requirements as set forth in any resolution adopted by the board authorizing the issuance of such special obligation bonds or in any trust indenture entered into between the board and any commercial bank or trust company having full trust powers that are not inconsistent with the provisions of this article. Such terms, conditions, and requirements may include, but are not limited to, the following:

(a) The execution and delivery of such special obligation bonds by the district and the times of such execution and delivery;

(b) The form and denominations of such special obligation bonds, including the terms and maturities;

(c) Whether such special obligation bonds are subject to optional or mandatory redemption prior to maturity with or without a premium;

(d) Whether such special obligation bonds are in fully registered form or bearer form registrable as to principal or interest, or both;

(e) Whether such special obligation bonds may bear conversion privileges and, if so, such conversion privileges;

(f) Whether such special obligation bonds are payable in installments and, if so, the times of such installment payments; however, the period of time during which such payments may be made shall not extend beyond January 1, 2012;

(g) The place or places, within or without the state, at which such special obligation bonds may be paid;

(h) The terms and timing of payment of interest and the interest rate or rates which such special obligation bonds bear per annum and that may be fixed or may vary according to index, procedure, formula, or such other method as determined by the district or its agents, without regard to any interest rate limitation specified by the laws of this state;

(i) Whether such special obligation bonds are subject to purchase at the option of the holder or the district;

(j) The manner of evidencing such special obligation bonds;

(k) Whether such special obligations may be executed by the officers of the district, including the use of one or more facsimile signatures so long as at least one manual signature of an officer of the district, or of any agent authenticating the same, appears on the special obligations bonds; and

(l) Whether such special obligation bonds are in the form of coupon bonds that have attached interest coupons bearing a manual or facsimile signature of an officer of the district.



§ 32-15-114. Pledge of sales and admissions tax revenues and net operating revenues

The payment of special obligation bonds may be secured by the specific pledge of sales tax revenues and admissions tax revenues of the district, operating revenues of the district, or moneys or assets of the district held in escrow, as the board, in its discretion, may determine. Operating revenues, sales tax revenues, admissions tax revenues, or moneys or assets held in escrow pledged for the payment of any special obligation bonds, as received by the district, shall immediately be subject to the lien of such pledge, without any physical delivery thereof, any filing, or further act, and the lien of such pledge and the obligation to perform the contractual provisions made in the authorizing resolution or other instrument relating thereto shall have priority over all other obligations and liabilities of the district, except as may be otherwise provided in this article or in such resolution or instrument, and subject to any prior pledges and liens previously created. The lien of such pledge shall be valid and binding as against all persons having claims of any kind in tort, contract, or otherwise against the district, regardless of whether such persons have notice thereof.



§ 32-15-115. Payment, recital, and securities

Special obligation bonds issued pursuant to the provisions of this article and constituting special obligations shall recite in substance that the obligations and the interest thereon are payable solely from operating revenues of the district, sales tax revenues of the district, admissions tax revenues of the district, or moneys or assets of the district held in escrow, as the case may be, pledged to the payment thereof.



§ 32-15-116. Incontestable recital in securities

Any authorizing resolution, or other instrument relating thereto pursuant to the provisions of this article, may provide that each security therein designated shall recite that it is issued pursuant to the authority of this article. Such recital shall conclusively impart full compliance with all of the provisions of this article, and all securities issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.



§ 32-15-117. Limitation upon payment

The payment of special obligation bonds shall not be secured by any encumbrance, mortgage, or other pledge of property of the district, other than operating revenues, sales tax revenues, admissions tax revenues, or moneys or assets held in escrow. No property of the district, subject to this exception, shall be liable to be forfeited or taken in payment of the special obligation bonds.



§ 32-15-118. Negotiability

Subject to the payment provisions specifically provided in this article, any special obligation bonds shall be fully negotiable within the meaning of and for all the purposes of article 8 of title 4, C.R.S., except as the board may otherwise provide.



§ 32-15-119. Sale of special obligation bonds

(1) Any special obligation bonds issued pursuant to this article shall be sold at public or private sale for not less than the principal amount thereof and accrued interest, or at the option of the board, below par, at a discount not exceeding seven percent of the principal amount thereof, but such special obligation bonds shall never be sold at a price such that the net effective interest rate exceeds the maximum net effective interest rate authorized.

(2) No discount, except as provided in subsection (1) of this section, or commission shall be allowed or paid on or for any sale to any purchaser or bidder, directly or indirectly.



§ 32-15-120. Contracts

The board shall award contracts in excess of three thousand dollars on a fair and competitive basis for the renovation or construction of any works, facility, or project, or portion thereof, or for the performance or furnishing of any labor, material, personal or real property, services, or supplies.



§ 32-15-121. Management agreement - operation of stadium

Upon the approval of the registered electors pursuant to the provisions of section 32-15-107, the board shall negotiate and enter into one or more management agreements for the management and operation of the stadium upon such terms and conditions that the board deems reasonable and necessary. Such agreements shall be legally binding contracts between the district and management organizations that shall contain appropriate and reasonable provisions with respect to termination, default, and legal remedies.



§ 32-15-122. Lease of stadium

(1) Any lease agreement entered into by the district and the franchise shall include, but is not limited to, the following:

(a) A lease term that is, at a minimum, for the same length of time as the length of time the sales tax is levied and collected by the district;

(b) A provision requiring the franchise and its successors and assigns to conduct its complete regular home season schedule and any home play-off events in the stadium for a period of at least twenty years and that such provision shall be specifically enforceable against the franchise and its successors and assigns;

(c) A provision requiring the franchise to advertise and promote events it conducts at the stadium;

(d) A provision requiring the franchise to not unreasonably withhold permission for the holding of other events in the stadium;

(e) A provision requiring the franchise to agree that, during the lease term, the franchise will not limit the broadcast of any game to a pay-per-view broadcast; except that this provision may be waived if the board deems it would violate national football league requirements and except that, if the board waives this provision, the lease agreement shall include a provision requiring the franchise, in addition to the lease payments otherwise required, to pay an amount equal to the amount received by the franchise as a result of any pay-per-view broadcast;

(f) A provision requiring the franchise to guarantee that two thousand tickets for each game held at the stadium are available for sale to the general public. The tickets for preseason and regular season games shall be made available at a cost equal to fifty-percent of the regular ticket price;

(g) A provision requiring the franchise to purchase, or cause to be purchased, any unsold tickets to any football game played by the franchise in the stadium;

(h) A provision requiring the franchise, upon the sale of the franchise or eighty percent of the beneficial interest in the entity owning the franchise, to pay to the district, as a one-time payment, an amount equal to the sharing amount to be used for youth activity programs. As used in this paragraph (h), "sharing amount" means an amount equal to two percent of the net profit realized by the franchise or the persons or entities selling interests, as the case may be, not to be less than one million dollars. Net profit means the gross proceeds of the sale less capital contributions to the franchise (or capital contributions of the person's selling interests), plus six percent imputed annual return on such capital contributions, and less franchise debt if such debt is not assumed or paid by the purchasing entity. Individual sales of the franchise's beneficial interests will not trigger this profit-sharing provision if such sales do not, over a one-year period, result in the sale of eighty percent or more of the beneficial interests of the franchise to a person or entity or related persons or entities that have not been beneficial owners of interests of this franchise.



§ 32-15-123. Revenue sharing

After all the principal, interest, and premium, if any, of the special obligation bonds issued pursuant to this article are paid in full and the levy and collection of sales tax and admissions tax revenues by the district is discontinued, but prior to the repeal of this article, any funds collected by the district that are, in the sole discretion of the board, deemed not to be necessary for the anticipated expenses and reserves of the district shall be credited at least annually to the general fund of each county, city and county, city, and town which is included, in whole or in part, in the district based upon the proportion of the total amount of sales tax revenues collected pursuant to section 32-15-110 within such county, city and county, city, and town to the total amount of sales tax revenues collected pursuant to section 32-15-110 within the district. For purposes of this section, the total amount of sales tax revenues collected within a county shall not include any sales tax revenues collected in any city or town located within such county. In addition, in computing said proportion, any sales tax revenues collected in any county, city, or town which is not included, in whole or in part, within the geographical boundaries of the district shall not be included in the total amount of sales tax revenues collected within the district.



§ 32-15-125. Limitations upon liabilities

Neither the directors nor any person executing any obligations issued pursuant to the provisions of this article shall be personally liable on the obligations by reason of the issuance thereof. Obligations issued pursuant to this article shall not in any way create or constitute any indebtedness, liability, or obligation of the state or of any political subdivision thereof, except the district, and nothing in this article shall be construed to authorize the district to incur any indebtedness on behalf of or in any way to obligate the state or any political subdivision thereof, except the district, and nothing in this article shall be construed to authorize the district to incur any indebtedness on behalf of or in any way to obligate the state or any political subdivision thereof, except as specifically provided in this article.



§ 32-15-125.5. No action maintainable

An action or proceeding, at law or in equity, to review any act, resolution, or proceeding or to question the validity or to enjoin the performance of any act, resolution, or proceeding related to the issuance of any bonds or for any other relief against or from any act, resolution, or proceeding done under this article with respect to the financing of the stadium, the election provided in this article, or the actions of the board pursuant to section 32-15-106 (1)(a) to (1)(g), (3), or (5), section 32-15-107, or sections 32-15-110 to 32-15-113, or the validity or execution of the management agreement pursuant to section 32-15-121 or the validity or execution of the lease pursuant to section 32-15-122, whether based upon irregularities or jurisdictional defects, shall not be maintained, unless commenced within thirty days after the performance of the act, resolution, or proceeding or after the effective date thereof, whichever is earlier, and shall be thereafter perpetually barred.



§ 32-15-126. Sale of real and personal property of district

Upon completion of the renovation of Mile High stadium or the construction of a new stadium pursuant to the provisions of this article, the board shall make a good faith effort to sell the real and personal property of the district, including the stadium, to any qualified buyer subject to the leasehold interest and other contract rights of the franchise. The board shall establish criteria to determine qualified buyers. The board shall not accept any offer from any qualified buyer for such real and personal property of the district for an amount less than the total amount of outstanding obligations of the district or the amount of sales tax revenues used by the board to acquire a site for the stadium and to construct the stadium, whichever is greater. Notwithstanding any other provision of this section to the contrary, the district shall not be required to sell the real and personal property of the district if such sale would adversely affect the federal tax exempt status of the interest on the special obligation bonds issued by the district pursuant to this article.



§ 32-15-127. Limitations upon promotional activities

No moneys of the district shall be used for promotion of the passage of any question submitted to the voters pursuant to the provisions of this article.



§ 32-15-128. Football stadium site selection commission - creation - membership

(1) There is hereby created the football stadium site selection commission which shall consist of eighteen commissioners. The commission shall be a body corporate and a political subdivision of the state, shall not be an agency of state government, and shall not be subject to administrative direction by any department, commission, board, bureau, or agency of the state or by the district or the board. Initial appointments to the commission shall be made within forty-five days after August 6, 1996.

(2) (a) Three commissioners shall be appointed by the governor.

(b) One commissioner shall be appointed by the speaker of the house of representatives.

(c) One commissioner shall be appointed by the president of the senate.

(d) Eleven commissioners shall be appointed as follows:

(I) Two commissioners shall be appointed by the boards of county commissioners of the five counties in the district; and

(II) One commissioner shall be appointed by the mayor and the city council of the city and county of Denver.

(e) One commissioner from state representative district 4 shall be appointed by the mayor of the city and county of Denver after consultation with the members of the general assembly representing state senatorial district 34 and state representative district 4.

(f) One commissioner from state representative district 5 shall be appointed by the mayor of the city and county of Denver after consultation with the members of the general assembly representing state senatorial district 34 and state representative district 5.

(3) No more than three commissioners shall reside in any one county within the district and no more than three commissioners shall reside in the city and county of Denver.

(4) No commissioner shall also serve as a director of the board of the district.

(5) All commissioners appointed pursuant to the provisions of subsection (2) of this section shall reside within the geographical boundaries of the district.

(6) Any appointed commissioner may be removed at any time at the pleasure of the person or governing body who appointed such commissioner. If any appointed commissioner vacates the office, a vacancy on the commission shall exist, and the person or governing body who appointed such commissioner vacating the office shall fill such vacancy by appointment.

(7) The appointed commissioners shall elect such officers as deemed necessary and appropriate from among the appointed membership of the commission.

(8) Commissioners shall receive no compensation for their services but may be reimbursed for their actual and necessary expenses while serving as commissioners.



§ 32-15-129. Commission - powers and duties

(1) The commission shall have the following powers and duties:

(a) To advise and make recommendations to the board concerning the performance of the duties of the board as set forth in this article;

(b) To establish criteria for selection of a site for a new stadium, including the present Mile High stadium site;

(c) To conduct such investigations and studies as may be necessary in order to evaluate sites within the district that may be suitable for the construction of a stadium, including, without limitation, a study of sports facilities in other cities. In connection with such evaluation process, the commission shall consult with representatives of any city, town, city and county, or county included, in whole or in part, in the district, the chambers of commerce located within the district, the board of directors of the Denver metropolitan major league baseball stadium district, the Colorado baseball commission, and any other individuals, groups of individuals, or entities that may provide any relevant expertise concerning the evaluation of sites for a new stadium. In addition, the commission shall consult with the urban land institute pursuant to the provisions of section 32-15-132 concerning the evaluation of sites, including Mile High stadium.

(d) To select a single site within the district for the location of a new stadium or the Mile High stadium site after consideration of the results of the investigations, studies, evaluation, and consultations set forth in paragraph (c) of this subsection (1);

(e) To prepare and transmit a report notifying the board of the site selected by the commission;

(f) To formulate and adopt an annual budget to govern the expenses of the commission in undertaking its activities;

(g) To adopt, and from time to time amend or repeal, such bylaws and rules and regulations as it may consider to be necessary or advisable and to keep a record of its proceedings, which record shall be open to inspection by the public at all reasonable times;

(h) To contract for those services, including services for necessary personnel, and materials required by the activities of the commission;

(i) To administer and use moneys received by the commission in accordance with the provisions of this section;

(j) To receive and expend donations or grants from any private source or from any department, agency, or instrumentality of the United States government to be held, used, and applied to carry out the purposes of this section subject to the conditions upon which the donations or grants are made; however, nothing in this paragraph (j) shall authorize the commission to accept or expend public moneys, whether as gifts, grants, or other forms of contribution, from the state, the board, the franchise, any city, town, city and county, or county;

(k) To deposit any moneys received by the commission pursuant to the provisions of this section in any banking institution within the state or in any depository authorized in section 24-75-603, C.R.S., and to appoint, for purposes of making such deposits, one or more persons to act as custodians of the moneys of the commission, who may be required to give surety bonds in such amounts and form and for such purposes as the board may require; and

(l) To develop reporting and review requirements governing the receipt and expenditures of any moneys received by the commission pursuant to the provisions of this section. The account of all moneys received by and expended by the commission shall be a public record and shall be open for inspection by the public at all reasonable times.



§ 32-15-130. Conflicts of interest prohibited

No commissioner may vote in favor of a specific stadium site if such commissioner or any member of the immediate family of such commissioner has any direct or indirect financial interest in the real property on which the stadium would be located or any real property which would be significantly benefited by the construction of a stadium. No commissioner shall accept employment with the franchise within a one-year period after the commissioner has terminated service as a member of the site selection commission.



§ 32-15-131. Criteria - stadium site - stadium

(1) The commission shall establish criteria for any stadium site. In establishing such criteria, the commission shall consider factors that it deems relevant, including, but not limited to:

(a) The need for access to the site by motor vehicles, pedestrians, and others using the stadium, including the proximity to highways, the capacity of surrounding streets and highways to handle traffic, the proximity to actual and proposed public transportation, and the overall convenience to the citizens of the district;

(b) The extent to which financial incentives from private sources, including landowners and developers, may be maximized in order to reduce the amount of public moneys required to be expended for a stadium site;

(c) The extent to which the economic potential resulting from the location of a stadium may be maximized, including the compatibility of a stadium with other actual or proposed development;

(d) The compatibility of a stadium with surrounding neighborhoods;

(e) The existence of readily available fire and police protection services;

(f) The existence or the potential for the existence of adequate parking facilities for motor vehicles in the immediately surrounding area.

(2) Any incentive offered by a city, city and county, county, or other local government to induce the commission to select a site within such city, city and county, county, or other local government shall be binding and enforceable against the city, city and county, county, or other local government if the commission selects a site located within the boundaries of such city, city and county, county, or other local government.

(3) The commission shall not select a site located within the jurisdiction of a governmental entity having the authority to impose any construction- or land development-related permits and fees unless such governmental entity agrees to waive such permits and fees to the extent the charge for such permits and fees exceeds the actual cost incurred by the governmental entity for the service provided by the governmental entity in connection with such permits and fees.



§ 32-15-132. Consultation with urban land institute - consideration of recommendations

The commission shall consult with and shall consider any recommendations made by the urban land institute in regard to the duty of the commission to select a stadium site.



§ 32-15-133. Repeal of article

(1) This article is repealed, effective as of the earliest occurrence of the following:

(a) Five years after July 1, 2003, if the board has not submitted the question set forth in section 32-15-107 (1) to the registered electors within the geographic boundaries of the district pursuant to the provisions of said section; or

(b) At such time as a majority of the registered electors within the geographical boundaries of the district vote negatively on the question set forth in section 32-15-107 (1) and the board has adopted a resolution declaring that the affairs of the district have been wound up or ninety days have passed since such negative vote, whichever occurs first; or

(c) Upon the completion of the sale of the stadium by the board to any qualified buyer pursuant to the provisions of section 32-15-126.

(2) Upon repeal of this article, any funds collected by the district but not used for the purposes set forth in this article shall be credited to the general fund of each county, city and county, city, and town that is included, in whole or in part, in the district based upon the proportion of the total amount of sales tax revenues collected pursuant to section 32-15-110 within such county, city and county, city, and town to the total amount of sales tax revenues collected pursuant to section 32-15-110 within the district. For purposes of this subsection (2), the total amount of sales tax revenues collected within a county shall not include any sales tax revenues collected in any city or town located within such county. In addition, in computing said proportion, any sales tax revenues collected in any county, city, or town that is not included, in whole or in part, within the geographical boundaries of the district shall not be included in the total amount of sales tax revenues collected within the district.






Article 16 - Colorado Intermountain Fixed Guideway Authority



Article 17 - Mental Health Care Service Districts

§ 32-17-101. Short title

This article shall be known and may be cited as the "Mental Health Care Service District Act".



§ 32-17-102. Legislative declaration

(1) The general assembly finds, determines, and declares that, although the state of Colorado has dedicated financial resources to the diagnosis and treatment of behavioral or mental health disorders for specific populations in this state, many adults, children, and families who do not qualify for or cannot obtain these state- and federally-funded services have behavioral or mental health care needs that are not being addressed, and lack of behavioral or mental health care services often results in increased taxpayer costs for law enforcement, schools, health facilities, hospitals, social services, corrections, and health insurance.

(2) The general assembly also finds and declares that local residents and local governments are best able to determine whether it is desirable to authorize the creation of mental health care service districts for the purpose of generating tax revenues to be used to address the mental health care needs of adults, children, and families in their communities.



§ 32-17-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "District" means a mental health care service district created pursuant to this article to provide, directly or indirectly, mental health care services to residents of the district who are in need of mental health care services and to family members of such residents.

(2) "Eligible elector" means a person who, at the designated time or event, is registered to vote pursuant to the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S.

(3) "Interested party" means a resident or eligible elector of the district and a municipality located in the district.



§ 32-17-104. Applicability of "Special District Act"

(1) Except as provided in this article, a mental health care service district created pursuant to this article shall be governed by the applicable provisions of the "Special District Act", article 1 of this title, including, but not limited to:

(a) Part 1 of article 1 of this title containing general provisions;

(b) Parts 2 and 3 of article 1 of this title concerning the organization of a special district;

(c) Part 6 of article 1 of this title concerning the consolidation of special districts;

(d) Part 7 of article 1 of this title concerning the dissolution of special districts;

(e) Part 8 of article 1 of this title concerning elections;

(f) Parts 9, 10, and 11 of article 1 of this title concerning the board of directors for a special district and the board's general and financial powers; and

(g) Parts 13 and 14 of article 1 of this title concerning refunding of bonds and special district indebtedness.

(2) The following provisions shall not apply to a mental health care service district created pursuant to this article:

(a) Parts 4 and 5 of article 1 of this title concerning the inclusion and exclusion of territory in a special district;

(b) Part 12 of article 1 of this title concerning the levy and collection of ad valorem taxes; and

(c) Part 16 of article 1 of this title concerning certification and notice of special district taxes for general obligation indebtedness.



§ 32-17-105. Special districts file - notice of organization or dissolution

(1) For purposes of complying with section 32-1-104 (2), a mental health care service district created pursuant to this article shall provide the required notice to the department of revenue instead of the county assessor.

(2) For purposes of complying with section 32-1-105, the county clerk and recorder shall file a certified copy of the decree or order confirming the organization or dissolution of a mental health care service district created pursuant to this article with the department of revenue instead of notifying the county assessor of the action.



§ 32-17-106. Service area of district - governmental immunity

(1) A mental health care service district may include all of the territory of one or more municipalities or counties, as may be proposed. The district shall be a body corporate and politic and a political subdivision of the state.

(2) Each of the directors, officers, and employees of the district shall be a public employee for purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 32-17-107. Service plan required - contents - action on plan

(1) Persons proposing the organization of a mental health care service district, except for a district that is contained entirely within the boundaries of a municipality and subject to the provisions of section 32-17-108, shall submit a service plan in accordance with the requirements of section 32-1-202 (1) and shall pay any fee required pursuant to section 32-1-202 (3).

(2) Notwithstanding the provisions of section 32-1-202 (2), the service plan for the district shall contain the following information:

(a) A description of the proposed mental health services to be provided and the persons who will be eligible to receive those services;

(b) Quality assurance measures;

(c) A financial plan showing how the proposed services are to be financed, including the proposed operating revenue derived from sales taxes for the first budget year of the district, which shall not be materially exceeded except as authorized pursuant to section 32-1-207. All proposed indebtedness for the district shall be displayed together with a schedule indicating the year or years in which the debt is scheduled to be issued. The board of directors of the district shall notify the board of county commissioners or the governing body of the municipality, whichever is applicable, of any alteration or revision of the proposed schedule of debt issuance set forth in the financial plan.

(d) A map of the proposed district boundaries;

(e) If the district plans to construct facilities, a general description of the facilities to be constructed and the standards of such construction, including a statement of how the facility and service standards of the proposed district are compatible with facility and service standards of any county or municipality within which all or any portion of the proposed district is to be located;

(f) If applicable, a general description of the estimated cost of acquiring or leasing land or facilities, acquiring engineering, legal, and administrative services, initial proposed indebtedness and estimated proposed maximum interest rates and discounts, and other major expenses related to the organization and initial operation of the district;

(g) A description of any arrangement or proposed agreement with any political subdivision for the performance of any services between the proposed district and such other political subdivision, and, if the form contract to be used is available, it shall be attached to the service plan;

(h) Information, along with other evidence presented at the hearing, satisfactory to establish that each of the criteria set forth in section 32-1-203, if applicable, is met; and

(i) Such additional information as the board of county commissioners or the governing body of the municipality, whichever is applicable, may require on which to base its findings pursuant to section 32-1-203.

(3) Except as provided in section 32-17-108, the board of county commissioners of each county that has territory included within the proposed district shall constitute the approving authority for the proposed district and shall review any service plan filed by the petitioners of a proposed district in accordance with the provisions of section 32-1-203. The provisions of section 32-1-203 (3.5) shall not apply to a mental health care service district proposed pursuant to this article.



§ 32-17-108. Approval by municipality

If the boundaries of a mental health care service district proposed pursuant to this article are wholly contained within the boundaries of a municipality, the persons proposing the organization of the district shall comply with the provisions of section 32-1-204.5; except that the service plan submitted to each governing body shall contain the information required by section 32-17-107 (2). The governing body of each municipality shall have the authority set forth in section 32-1-204.5 with regard to the review of the service plan.



§ 32-17-109. Public hearing on service plan - procedures - decision - judicial review - modifications - enforcement

(1) For purposes of section 32-1-204 (1) and (1.5), the board of county commissioners or the governing body of the municipality, whichever is applicable, shall be deemed to have complied with such provisions if the board or governing body provides written notice of the date, time, and location of the hearing to the petitioners and, at least twenty days prior to the hearing date, publishes notice of the date, time, location, and purpose of the hearing. The published notice shall constitute constructive notice to the interested parties in the proposed district.

(2) The provisions of section 32-1-204 (2) shall not apply to a mental health care service district proposed pursuant to this article.

(3) The board of county commissioners or the governing body of the municipality, whichever is applicable, shall conduct the hearing and make its decision in accordance with the requirements of section 32-1-204 (3) and (4). The decision of the board of county commissioners or the governing body of the municipality, whichever is applicable, is subject to judicial review in accordance with section 32-1-206; except that, for purposes of judicial review, "interested party" shall have the same meaning as set forth in section 32-17-103 (3).

(4) Upon final approval by the court for the organization of a mental health care service district, the district shall conform as much as possible to the approved service plan, and any material modifications to the plan shall be approved in accordance with section 32-1-207 (2). Any material departure from the approved service plan may be enjoined in accordance with section 32-1-207 (3); except that, for purposes of enforcement of the plan, "interested party" shall have the same meaning as set forth in section 32-17-103 (3).



§ 32-17-110. Organization

(1) Except as provided in this section, the organization of a mental health care service district pursuant to this article shall be governed by the provisions of part 3 of article 1 of this title.

(2) For purposes of complying with the provisions of section 32-1-301 (1), a petition for the organization of a district proposed pursuant to this article shall be signed by not less than thirty percent or two hundred eligible electors of the proposed district, whichever number is smaller.

(3) For purposes of complying with the provisions of section 32-1-301 (2)(d.1), the petition for organization shall set forth the estimated sales tax revenues for the district's first budget year.

(4) For purposes of complying with the provisions of section 32-1-304, when the court with whom a petition for organization of a mental health care service district has been filed sets a hearing date, the clerk of court shall publish notice of the hearing and mail the required notice to the appropriate board of county commissioners or governing body of the municipality, but the clerk of court shall not be required to mail notice of the hearing to all interested parties.

(5) For purposes of complying with the provisions of section 32-1-305 (1), the court shall determine whether the required number of eligible electors of the proposed district have signed the petition.

(6) For purposes of the filing requirements in section 32-1-306, instead of filing a map of the district with the county assessor, the district shall file a certified copy of the findings and order of the court organizing the district with the department of revenue.



§ 32-17-111. Persons entitled to vote at mental health care service district elections

Notwithstanding the provisions of section 32-1-806, any person who is an eligible elector as defined in section 32-17-103 (2) shall be eligible to vote in an organizational election or any election conducted by the board of directors for a mental health care service district.



§ 32-17-112. Financial powers

Notwithstanding the provisions of section 32-1-1101 (1)(a), a mental health care service district created pursuant to this article shall not be authorized to levy and collect ad valorem taxes. Such district shall have all other financial powers described in section 32-1-1101. The district shall also have the power, upon voter approval, to levy and collect a uniform sales tax throughout the entire geographical area of the district at a rate not to exceed one-fourth of one percent upon every transaction or other incident with respect to which a sales tax is levied by the state pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales tax shall not be levied on the sale of cigarettes. Any sales tax authorized pursuant to this section shall be levied and collected as provided in section 32-17-113.



§ 32-17-113. Sales tax imposed - collection - administration of tax

(1) (a) Upon the approval of the eligible electors in the district at an election held in accordance with section 20 of article X of the state constitution and part 8 of article 1 of this title, the district shall have the power to levy such uniform sales tax throughout the entire geographical area of the district upon every transaction or other incident with respect to which a sales tax is levied by the state pursuant to the provisions of article 26 of title 39, C.R.S.

(b) The sales tax imposed pursuant to paragraph (a) of this subsection (1) shall also be levied on the following sales and purchases:

(I) Purchases of machinery or machine tools that are otherwise exempt pursuant to section 39-26-709 (1), C.R.S., to the extent that such sales and purchases are subject to the sales tax levied by the regional transportation district pursuant to section 29-2-105 (1)(d), C.R.S.;

(II) Sales of low-emitting motor vehicles, power sources, or parts used for converting such power sources as specified in section 39-26-719 (1), C.R.S.; and

(III) Vending machine sales of food that are otherwise exempt pursuant to section 39-26-714 (2), C.R.S.

(c) The sales tax imposed pursuant to paragraph (a) of this subsection (1) shall not be levied on:

(I) The sale of tangible personal property delivered by a retailer or a retailer's agent or to a common carrier for delivery to a destination outside the district;

(II) The sale of tangible personal property on which a specific ownership tax has been paid or is payable when such sale meets the following conditions:

(A) The purchaser does not reside in the district or the purchaser's principal place of business is outside the district; and

(B) The personal property is registered or required to be registered outside the geographical boundaries of the district under the laws of this state; and

(III) The sale of cigarettes.

(d) The sales tax imposed pursuant to paragraph (a) of this subsection (1) is in addition to any other sales or use tax imposed pursuant to law.

(2) (a) The collection, administration, and enforcement of the sales tax shall be performed by the executive director of the department of revenue in the same manner as that for the collection, administration, and enforcement of the state sales tax imposed pursuant to article 26 of title 39, C.R.S., including, without limitation, the retention by a vendor of the percentage of the amount remitted to cover the vendor's expense in the collection and remittance of the sales tax as provided in section 39-26-105, C.R.S. The executive director shall make monthly distributions of sales tax collections to the district. The district shall pay the net incremental cost incurred by the department of revenue in the administration and collection of the sales tax.

(b) (I) A qualified purchaser may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to any vendor or retailer that is liable and responsible for collecting and remitting any sales tax levied on any sale made to the qualified purchaser pursuant to the provisions of this article. A vendor or retailer that has received a direct payment permit number in good faith from a qualified purchaser shall not be liable or responsible for collection and remittance of any sales tax imposed on the sale that is paid for directly from the qualified purchaser's funds and not the personal funds of any individual.

(II) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax levied on any sale made to the qualified purchaser pursuant to the provisions of this article in the same manner as liability would be imposed on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.



§ 32-17-114. District revenues

Any revenues raised or generated by the district shall be in addition to and shall not be used to replace any state funding the counties in the district would otherwise be entitled to receive from the state.






Article 18 - Forest Improvement Districts

§ 32-18-101. Short title

This article shall be known and may be cited as the "Forest Improvement District Act".



§ 32-18-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of directors of a forest improvement district.

(2) "Director" means a member of the board of directors of a forest improvement district.

(3) "District" means a forest improvement district created pursuant to this article.

(4) "Eligible elector" has the same meaning as set forth in section 32-1-103 (5)(a).



§ 32-18-103. Creation

(1) A forest improvement district may be created in the following manner:

(a) The governing body of a municipality or county may enact an ordinance or resolution proposing the creation of a forest improvement district. The ordinance or resolution shall set forth the boundaries of the proposed district and the proposed name of the district.

(b) A governing body of a municipality or county that has territory within the boundaries of the district proposed in the ordinance or resolution may enact an ordinance or resolution proposing to join the district.

(c) The clerk of a governing body that enacts an ordinance or resolution pursuant to paragraph (a) or (b) of this subsection (1) shall transmit a certified copy to the governing body of each other municipality or county that has territory within the boundaries of the district proposed in the original ordinance to be a part of the proposed district.

(d) The governing body of a municipality or county that enacts an ordinance or resolution pursuant to paragraph (a) or (b) of this subsection (1) shall submit the question of the creation of a forest improvement district to the eligible electors of the municipality or county within the boundaries of the proposed district at a general or special election conducted in accordance with the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S. The district shall be deemed created if a majority of the votes cast by the eligible electors within the boundaries of the proposed district in the election held in any municipality or county that has territory within the boundaries of the district proposed in the ordinance or resolution are in favor of the creation of the district. The territory of the district may comprise all or a portion of the territory of one or more municipalities or counties in which the eligible electors approve the creation of the district and may consist of noncontiguous tracts or parcels of property.



§ 32-18-104. Board of directors - appointment - removal

(1) The ordinance or resolution proposing the creation of a forest improvement district shall specify the number of directors of the district. A district shall have no fewer than seven directors. The governing body of each county or municipality in the district shall have the power to appoint and remove at least one director. The board shall include one director representing the Colorado state forest service, who shall be appointed and may be removed by the state forester. The board shall include at least one representative of an environmental protection organization, one representative of a conservation district created pursuant to article 70 of title 35, C.R.S., any part of which is within the proposed forest improvement district, one representative of a water conservancy district created pursuant to article 45 of title 37, C.R.S., any part of which is within the proposed forest improvement district, and one representative of a federal land management agency, to be appointed and removed in the manner prescribed by the ordinance or resolution proposing the creation of the district.

(2) A director appointed to the board shall serve for a term of five years unless removed pursuant to subsection (1) of this section. A director may be appointed to additional terms without limitation.



§ 32-18-105. Board of directors - powers and duties

(1) In addition to the powers specified in section 32-1-1001, the board has the following powers for and on behalf of the district:

(a) To review any reports and studies made and to obtain any additional reports and studies it deems necessary pertaining to the cost and implementation of forest improvement projects;

(b) To receive and accept from any source aid or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this article subject to the conditions upon which the grants or contributions are made;

(c) To develop reporting and review requirements governing the receipt and expenditures of moneys received by the district; and

(d) To review and take action on a landowner's application to claim the reimbursement authorized by section 32-18-109.

(2) In exercising its power under this article to enter into contracts on behalf of the district, the board shall:

(a) To the extent possible, use competitive bidding in accordance with article 103 of title 24, C.R.S.; and

(b) Give due consideration to persons and businesses that are authorized to transact business in Colorado.



§ 32-18-106. Financial powers

(1) In addition to the general financial powers specified in section 32-1-1101, the board has the power, for and on behalf of the district, to:

(a) Levy and collect a sales tax in accordance with section 32-18-107, subject to the requirements of section 20 of article X of the state constitution; and

(b) Pledge sales tax revenues or any portion thereof for the payment of any indebtedness of the district.

(2) The ordinance or resolution proposing the creation of a forest improvement district may specify a limit on the amount of revenue that a district may receive.



§ 32-18-107. Sales tax - collection - administration

(1) Upon the approval of the eligible electors in the district at an election held in accordance with section 20 of article X of the state constitution and part 8 of article 1 of this title, the district shall have the power to levy a uniform sales tax throughout the entire geographical area of the district upon every transaction or other incident with respect to which a sales tax is levied by the state pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales tax shall not be levied on the sale of cigarettes. A sales tax levied by a district shall take effect on either January 1 or July 1 of the year specified in the ballot issue submitted to the eligible electors of the district.

(2) (a) The executive director of the department of revenue shall collect, administer, and enforce the sales tax authorized by this section in the same manner as the state sales tax imposed pursuant to article 26 of title 39, C.R.S., including, without limitation, the retention by a vendor of the percentage of the amount remitted to cover the vendor's expense in the collection and remittance of the sales tax as provided in section 39-26-105, C.R.S. The executive director shall distribute sales tax collections to the district monthly. The district shall pay the net incremental cost incurred by the department of revenue in the administration and collection of the sales tax.

(b) (I) A qualified purchaser, as defined in section 39-26-102 (7.5), C.R.S., may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to any vendor or retailer that is liable and responsible for collecting and remitting any sales tax levied on any sale made to the qualified purchaser pursuant to this section. A vendor or retailer that has received a direct payment permit number in good faith from a qualified purchaser shall not be liable or responsible for collection and remittance of any sales tax imposed on the sale that is paid for directly from the qualified purchaser's funds and not the personal funds of any individual.

(II) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax levied on any sale made to the qualified purchaser pursuant to the provisions of this article in the same manner as liability would be imposed on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.

(3) A sales tax levied in accordance with this section is in addition to any other sales or use tax imposed pursuant to law.



§ 32-18-108. Use of revenue

(1) The board may use the revenue received pursuant to section 32-18-106 to:

(a) Plan and implement forest improvement projects in wildland-urban interface areas, including projects to reduce hazardous fuels and protect communities, in cooperation with the state forest service, the division of parks and wildlife in the department of natural resources, conservation districts created pursuant to article 70 of title 35, C.R.S., the United States forest service, and the federal bureau of land management and other agencies in the United States department of the interior;

(b) Establish financial incentives for private landowners to mitigate wildfire risks on their property, including reimbursement of expenses pursuant to section 32-18-109;

(c) Establish incentives for local wood products industries to improve the use of or add value to small-diameter or beetle-infested trees;

(d) Match state and federal grants for bioheating conversion and infrastructure support for biomass collection and delivery; and

(e) Assist the state forest service in ensuring that all communities at risk of wildfire within the district have adopted a community wildfire protection plan and are using appropriate planning, education, and outreach tools.



§ 32-18-109. Wildfire mitigation measures - private land - reimbursement

(1) A landowner who performs wildfire mitigation measures on his or her land in a district in any year may request reimbursement from the district, in an amount not to exceed fifty percent of the landowner's direct costs of performing the wildfire mitigation measures in that year or ten thousand dollars, whichever is less.

(2) A landowner who performs wildfire mitigation measures on his or her land may request reimbursement from a district in accordance with this section if the wildfire mitigation measures are:

(a) Performed within the boundaries of the district;

(b) Performed in a wild land-urban interface area;

(c) Authorized by a community wildfire protection plan adopted by a local government within the district; and

(d) Approved by the board.

(3) A landowner who intends to request reimbursement from a district as authorized by this section shall file an application with the board in the form prescribed by the board. If the board determines that the wildfire mitigation measures performed by the landowner meet the requirements of this section, the board may reimburse the landowner in an amount determined by the board in its discretion; except that the amount of reimbursement paid to a landowner in any year shall not exceed fifty percent of the landowner's direct costs of performing the wildfire mitigation measures in that year or ten thousand dollars, whichever is less.






Article 19 - Health Assurance and Health Service Districts

§ 32-19-101. Legislative declaration

The general assembly hereby finds, determines, and declares that access to health care services is an increasing problem in Colorado and that some Coloradans do not have access to a primary care provider. It is the intent of the general assembly to ease the strain on Coloradan's health care needs by allowing a special district to be created to provide health care services and facilities.



§ 32-19-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Court" means the district court in any county in which the petition for organization of the district was originally filed and which entered the order organizing said district or the district court to which the file pertaining to the district has been transferred pursuant to section 32-1-303 (1)(b).

(2) "District" means:

(a) A health assurance district created pursuant to this article to organize, operate, control, direct, manage, contract for, furnish, or provide, directly or indirectly, health care services to residents of the district who are in need of such services; or

(b) A health service district created pursuant to this article that may establish, maintain, or operate, directly or indirectly through lease to or from other parties or other arrangement, public hospitals, convalescent centers, nursing care facilities, intermediate care facilities, emergency facilities, community clinics, or other facilities providing health and personal care services and may organize, own, operate, control, direct, manage, contract for, or furnish ambulance service.

(3) "Eligible elector" means a person who, at the designated time or event, is registered to vote pursuant to the "Uniform Election Code of 1992", articles 1 to 13 of title 1, C.R.S.

(4) "Interested party" means a resident or eligible elector of the district or a municipality located in the district.



§ 32-19-103. Applicability of "Special District Act"

(1) Except as provided in this article, a district created pursuant to this article shall be governed by the applicable provisions of the "Special District Act", article 1 of this title, including, but not limited to:

(a) Part 1 of article 1 of this title containing general provisions;

(b) Parts 2 and 3 of article 1 of this title concerning the organization of a special district;

(c) Part 6 of article 1 of this title concerning the consolidation of special districts;

(d) Part 7 of article 1 of this title concerning the dissolution of special districts;

(e) Part 8 of article 1 of this title concerning elections;

(f) Parts 9, 10, and 11 of article 1 of this title concerning the board of directors for a special district and the board's general and financial powers; and

(g) Parts 13 and 14 of article 1 of this title concerning refunding of bonds and special district indebtedness.

(2) The following provisions shall not apply to a district created pursuant to this article:

(a) Parts 4 and 5 of article 1 of this title concerning the inclusion and exclusion of territory in a special district;

(b) Part 12 of article 1 of this title concerning the levy and collection of ad valorem taxes; and

(c) Part 16 of article 1 of this title concerning certification and notice of special district taxes for general obligation indebtedness.



§ 32-19-104. Special districts file - notice of organization or dissolution

(1) For purposes of complying with section 32-1-104 (2), a district created pursuant to this article shall provide the required notice to the department of revenue instead of the county assessor.

(2) For purposes of complying with section 32-1-105, the county clerk and recorder shall file a certified copy of the decree or order confirming the organization or dissolution of a district created pursuant to this article with the department of revenue instead of notifying the county assessor of the action.



§ 32-19-105. Service area of district - governmental immunity

(1) A district shall include all of the territory of one or more municipalities, counties, or other existing taxing entities, as may be proposed. The district shall be a body corporate and politic and a political subdivision of the state.

(2) Each of the directors, officers, and employees of the district shall be a public employee for purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.



§ 32-19-106. Service plan required - contents - action on plan

(1) Persons proposing the organization of a district, except for a district that is contained entirely within the boundaries of a municipality and subject to the provisions of section 32-19-107, shall submit a service plan in accordance with the requirements of section 32-1-202 (1) and shall pay any fee required pursuant to section 32-1-202 (3).

(2) Notwithstanding the provisions of section 32-1-202 (2), the service plan for the district shall contain the following information:

(a) (I) If the proposed district is a health assurance district, a description of the proposed health services to be provided and the persons who will be eligible to receive those services; or

(II) If the proposed district is a health service district, a description of the proposed facilities to be established, maintained, or operated;

(b) If the proposed district is a health assurance district, a description of the proposed health services to be provided in conjunction with a health service district, if any, and if the proposed district is a health service district, a description of the proposed health services to be provided in conjunction with a health assurance district;

(c) Quality assurance measures;

(d) A financial plan showing how the proposed services are to be financed, including the proposed operating revenue derived from sales taxes for the first budget year of the district, which shall not be materially exceeded except as authorized pursuant to section 32-1-207. All proposed indebtedness for the district shall be displayed together with a schedule indicating the year in which the debt is scheduled to be issued. The board of directors of the district shall notify the board of county commissioners of the county in which the district will be located or the governing body of the municipality in which the district will be located, whichever is applicable, of any alteration or revision of the proposed schedule of debt issuance set forth in the plan.

(e) A map of the proposed district boundaries;

(f) If the district plans to construct facilities, a general description of the facilities to be constructed and the standards of such construction, including a statement of how the facility and service standards of the proposed district are compatible with facility and service standards of any county or municipality within which all or any portion of the proposed district is to be located;

(g) If applicable, a general description of the estimated cost of acquiring or leasing land or facilities, acquiring engineering, legal, and administrative services, initial proposed indebtedness and estimated proposed maximum interest rates and discounts, and other major expenses related to the organization and initial operation of the district;

(h) A description of any arrangement or proposed agreement with any political subdivision for the performance of any services between the proposed district and such other political subdivision, including the form contract to be used, if available;

(i) Information, along with other evidence presented at the hearing pursuant to section 32-1-204, satisfactory to establish that each of the criteria set forth in section 32-1-203, if applicable, is met; and

(j) Such additional information as the board of county commissioners of the county in which the district will be located or the governing body of the municipality in which the district will be located, whichever is applicable, may require on which to base its findings pursuant to section 32-1-203.

(3) Except as provided in section 32-19-107, the board of county commissioners of each county that has territory included within the proposed district shall constitute the approving authority for the proposed district and shall review any service plan filed by the petitioners of a proposed district in accordance with the provisions of section 32-1-203. The provisions of section 32-1-203 (3.5)(a) shall not apply to a district proposed pursuant to this article.



§ 32-19-107. Approval by municipality

If the boundaries of a district proposed pursuant to this article are wholly contained within the boundaries of a municipality, the persons proposing the organization of the district shall comply with the provisions of section 32-1-204.5; except that the service plan submitted to each governing body of each municipality shall contain the information required by section 32-19-106 (2). The governing body shall have the authority set forth in section 32-1-204.5 with regard to the review of the service plan.



§ 32-19-108. Public hearing on service plan - procedures - decision - judicial review - modifications - enforcement

(1) For purposes of section 32-1-204 (1) and (1.5), the board of county commissioners of the county in which the district will be located or the governing body of the municipality in which the district will be located, whichever is applicable, shall be deemed to have complied with the provisions of such section if the board or governing body provides written notice of the date, time, and location of the hearing to the petitioners and, at least twenty days prior to the hearing date, publishes notice of the date, time, location, and purpose of the hearing. The published notice shall constitute constructive notice to the interested parties in the proposed district.

(2) The provisions of section 32-1-204 (2)(a) shall not apply to a district proposed pursuant to this article.

(3) The board of county commissioners of the county in which the district will be located or the governing body of the municipality in which the district will be located, whichever is applicable, shall conduct the hearing pursuant to section 32-1-204 (1.5) and make its decision in accordance with the requirements of section 32-1-204 (3) and (4). The decision of the board or governing body, whichever is applicable, is subject to judicial review in accordance with section 32-1-206; except that, for purposes of judicial review, "interested party" shall have the same meaning as set forth in section 32-19-102 (4).

(4) Upon final approval by the court for the organization of a district pursuant to section 32-1-304.5, the district shall conform as much as possible to the approved service plan, and any material modifications to the plan shall be approved in accordance with section 32-1-207 (2). Any material departure from the plan may be enjoined in accordance with section 32-1-207 (3); except that, for purposes of enforcement of the plan, "interested party" shall have the same meaning as set forth in section 32-19-102 (4).



§ 32-19-109. Organization

(1) Except as provided in this section, the organization of a district pursuant to this article shall be governed by the provisions of part 3 of article 1 of this title.

(2) For purposes of complying with the provisions of section 32-1-301 (1), a petition for the organization of a district proposed pursuant to this article shall be signed by not less than thirty percent or two hundred eligible electors of the proposed district, whichever number is smaller.

(3) For purposes of complying with the provisions of section 32-1-301 (2)(d.1), the petition for organization shall set forth the estimated sales tax revenues for the district's first budget year.

(4) For purposes of complying with the provisions of section 32-1-304.5 (2), the court shall determine whether the required number of eligible electors of the proposed district have signed the petition.

(5) For purposes of the filing requirements in section 32-1-306, instead of filing a map of the district with the county assessor, the district shall file a certified copy of the findings and order of the court organizing the district with the department of revenue.



§ 32-19-110. Time for holding elections - persons entitled to vote at district elections

(1) For a district, regular special district elections shall be held on the date of the general election or on the first Tuesday in November of an odd-numbered year, and any election on the proposal shall be conducted by the county clerk and recorder as part of a coordinated election in accordance with the provisions of section 1-7-116, C.R.S.

(2) Notwithstanding the provisions of section 32-1-806, any person who is an eligible elector as defined in section 32-19-102 (3) shall be eligible to vote in an organizational election or any election conducted by the board of directors for a district.



§ 32-19-111. Financial powers

Any district created pursuant to this article shall have all of the financial powers described in section 32-1-1101; except that the levy and collection of ad valorem taxes shall be subject to the provisions of section 32-19-115. The district shall also have the power, upon voter approval, to levy and collect a uniform sales tax throughout the entire geographical area of the district upon every transaction or other incident with respect to which a sales tax is levied by the state pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales tax shall not be levied on the sale of cigarettes. Any sales tax authorized pursuant to this section shall be levied and collected as provided in section 32-19-112.



§ 32-19-112. Sales tax imposed - collection - administration of tax

(1) (a) Upon the approval of the eligible electors in the district at an election held in accordance with section 20 of article X of the state constitution and part 8 of article 1 of this title, the district shall have the power to levy a uniform sales tax throughout the entire geographical area of the district upon every transaction or other incident with respect to which a sales tax is levied by the state pursuant to the provisions of article 26 of title 39, C.R.S.; except that such sales tax shall not be levied on the sale of cigarettes.

(b) The sales tax imposed pursuant to paragraph (a) of this subsection (1) is in addition to any other sales tax imposed pursuant to law.

(2) (a) The collection, administration, and enforcement of the sales tax shall be performed by the executive director of the department of revenue in the same manner as that for the collection, administration, and enforcement of the state sales tax imposed pursuant to article 26 of title 39, C.R.S., including, without limitation, the retention by a vendor of the percentage of the amount remitted to cover the vendor's expense in the collection and remittance of the sales tax as provided in section 39-26-105, C.R.S. The executive director shall make monthly distributions of sales tax collections to the district. The district shall pay the net incremental cost incurred by the department in the administration and collection of the sales tax.

(b) (I) A qualified purchaser may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to a vendor or retailer that is liable and responsible for collecting and remitting any sales tax levied on a sale made to the qualified purchaser pursuant to the provisions of this article. A vendor or retailer that has received a direct payment permit number in good faith from a qualified purchaser shall not be liable or responsible for collection and remittance of a sales tax imposed on a sale that is paid for directly from the qualified purchaser's funds and not the personal funds of an individual.

(II) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax levied on a sale made to the qualified purchaser pursuant to the provisions of this article in the same manner as liability would be imposed on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.



§ 32-19-113. District revenues

Any revenues raised or generated by the district shall be in addition to and shall not be used to replace any funding the counties in the district would otherwise be entitled to receive from the state or federal government.



§ 32-19-114. Cooperation between districts or other existing providers permitted

A health assurance district and a health service district shall each have the authority to contract with or work cooperatively and in conjunction with another health assurance district or health service district, or any existing health care providers or services to provide health care services and facilities to the residents of such districts.



§ 32-19-115. Levy and collection of ad valorem taxes

(1) Any district that is created pursuant to this article shall have the power, upon approval by the eligible electors of the district, to levy and collect ad valorem taxes on and against all taxable property within the district subject to the following provisions:

(a) For purposes of this section, "eligible elector" shall have the same meaning as set forth in section 32-1-103 (5).

(b) The levy and collection of ad valorem taxes shall be subject to the applicable provisions of the "Special District Act", article 1 of this title.






Article 20 - Colorado New Energy Improvement District

§ 32-20-101. Short title

This article shall be known and may be cited as the "New Energy Jobs Creation Act of 2010".



§ 32-20-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is in the best interest of the state and its citizens and a public purpose to enable and encourage the owners of eligible real property to invest in new energy improvements, including energy efficiency improvements and renewable energy improvements, sooner rather than later by creating the Colorado new energy improvement district and authorizing the district to establish, develop, finance, implement, and administer a new energy improvement program that includes both energy efficiency improvements and renewable energy improvements to assist any such owners who choose to join the district in completing new energy improvements to their property because:

(I) New energy improvements, including energy efficiency improvements and renewable energy improvements, help protect owners of eligible real property from the financial impact of the rising cost of electricity produced from nonrenewable fuels and can even provide positive cash flow in many instances in which the costs of the improvements are spread out over a long enough time so that the owners' utility bill cost savings exceed the special assessments levied on the eligible real property to pay for the improvements;

(II) The inclusion of both energy efficiency improvements and renewable energy improvements in the new energy improvement program will help to promote informed choices and maximize the benefits of the program for both individual owners of eligible real property and society as a whole;

(III) Reduction in the amount of emissions of greenhouse gases and environmental pollutants resulting from decreased use of traditional nonrenewable fuels will improve air quality and may help to mitigate climate change;

(IV) New energy improvements, including energy efficiency improvements and renewable energy improvements, increase the value of the eligible real property improved;

(V) The commitment of a significant amount of sustainable funding for increased construction of new energy improvements will create jobs and stimulate the state economy:

(A) By directly creating jobs for contractors and other persons who complete new energy improvements; and

(B) By reinforcing the leadership role of the state in the Colorado energy economy and thereby attracting new energy manufacturing facilities and related jobs to the state; and

(VI) The new energy improvement program provides a meaningful, practical opportunity for average citizens to take action that will benefit their personal finances and the economy of the state, promote their own and the nation's energy independence and security, and help sustain the environment; and

(b) In many cases, the owner of eligible real property is unable to fund a new energy improvement because the owner does not have sufficient liquid assets to directly fund the improvement and is unable or unwilling to incur the negative net cash flow likely to result if the owner uses a typical home equity loan or line of credit or other loan to fund the improvement.

(2) The general assembly further finds and declares that it is necessary, appropriate, and legally permissible under section 20 of article X of the state constitution and all other constitutional provisions and laws to authorize the Colorado new energy improvement district, without voter approval in advance, to generate the capital needed to reimburse owners of eligible real property who voluntarily join the district for, or directly pay for all or a portion of the cost of, completing new energy improvements, including energy efficiency improvements and renewable energy improvements, to the property by levying special assessments and issuing special assessment bonds to be paid from the revenues generated by the special assessments because:

(a) Under the Colorado supreme court's decision in Campbell v. Orchard Mesa Irrigation District, 972 P.2d 1037 (Colo. 1998), the Colorado new energy improvement district is neither the state nor a local government and therefore is not a district, as defined in section 20 (2)(b) of article X of the state constitution, subject to the requirements of section 20 of article X of the state constitution because:

(I) The district is not authorized to levy general taxes;

(II) Although the district is a public corporation that serves the public purposes of promoting new energy improvements and creating jobs, it does not have elected board members and primarily exists to serve the interests of owners of eligible real property who voluntarily join the district in order to fund new energy improvements to the property; and

(III) The district is endowed by the state pursuant to this article with only the powers necessary to perform its predominantly private objective;

(b) There is no legal impediment to the imposition of special assessments and the issuance of special assessment bonds without an election by an entity like the Colorado new energy improvement district that is formed by law, has statewide jurisdiction, and is governed by an appointed board;

(c) The burden of a special assessment is voluntarily assumed by the owner of the eligible real property on which the special assessment is levied because:

(I) A special assessment may only be levied on eligible real property if the owner of the property has voluntarily joined the district, agreed to accept reimbursement or a direct payment, and consented to the levy of a special assessment; and

(II) A subsequent purchaser of eligible real property upon which a special assessment has been levied purchases the property with full knowledge of the special assessment; and

(d) Both an owner of eligible real property who joins the district and receives reimbursement or a direct payment and any subsequent owner of the property receive the special benefit of the new energy improvement for which the district has made reimbursement or a direct payment in proportion to or in excess of the amount of the special assessment paid.



§ 32-20-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of directors of the district.

(1.5) "Commercial building" means any real property other than a residential building containing fewer than five dwelling units and includes any other improvement or connected land that is billed with the improvement for purposes of ad valorem property taxation.

(2) "District" means the Colorado new energy improvement district created in section 32-20-104 (1).

(3) "District member" means a qualified applicant whose application to join the district, receive reimbursement or a direct payment, and consent to the levying of a special assessment is approved by the district.

(4) "Eligible real property" means a residential or commercial building, located within a county in which the district has been authorized to conduct the program as required by section 32-20-105 (3), on which or in which a new energy improvement to be financed by the district has been or will be completed.

(5) "Energy efficiency improvement" means one or more installations or modifications to eligible real property that are designed to reduce the energy consumption of the property and includes, but is not limited to, the following:

(a) Insulation in walls, roofs, floors, and foundations and in heating and cooling distribution systems;

(b) Storm windows and doors, multiglazed windows and doors, heat-absorbing or heat-reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(c) Automatic energy control systems;

(d) Heating, ventilating, or air conditioning and distribution system modifications or replacements in a building;

(e) Caulking and weatherstripping;

(f) Replacement or modification of lighting fixtures to increase the energy efficiency of the system;

(g) Energy recovery systems;

(h) Daylighting systems;

(i) Electric vehicle charging equipment added to the building or its associated parking area; and

(j) Any other modification, installation, or remodeling approved as a utility cost-savings measure by the district, including water conservation fixtures, both indoor and outdoor and for both hot and cold water.

(6) "Loan balance" means the outstanding principal balance of loans secured by a mortgage or deed of trust with a first or second lien on eligible real property.

(7) "New energy improvement" means one or more on-site energy efficiency improvements or renewable energy improvements, or both, made to eligible real property that will reduce the energy consumption of or add energy produced from renewable energy sources with regard to any portion of the eligible real property.

(8) "Program" means the new energy improvement program established by the district in accordance with section 32-20-105.

(9) "Program administrator" or "administrator" means an entity hired by the district to administer the program on behalf of the district to the extent specified in a contract between the district and the administrator. Neither the district nor its program administrator shall offer rebates for the purchase of renewable energy credits. The district's activities shall be limited to funding new energy improvements and to marketing that funding.

(10) "Qualified applicant" means a person who:

(a) Repealed.

(b) Timely submits to the district a complete application, which notes the existence of any first priority mortgage or deed of trust on the eligible real property and the identity of the holder thereof, to join the district, have the eligible real property included in the district's boundaries, receive reimbursement or a direct payment, and consent to the levying of a special assessment on the property. Within thirty days of a person's submission of an application to the district, the district shall provide written notice to the holder of any first priority mortgage or deed of trust on the eligible real property that the person is participating in the district.

(c) Meets any standard of credit-worthiness that the district may establish.

(11) "Reimbursement or a direct payment" means the payment by the district to a district member, or on behalf of a district member to a contractor that has completed a new energy improvement to the district member's eligible real property, of all or a portion of the cost of completing a new energy improvement. Utility rebates offered to program participants by a qualifying retail utility for the purpose of compliance with renewable energy targets established in section 40-2-124, C.R.S., are subject to the retail rate impact cap established pursuant to section 40-2-124 (1)(g)(I), C.R.S.

(12) "Renewable energy improvement" means one or more fixtures, products, systems, or devices, or an interacting group of fixtures, products, systems, or devices, that directly benefit eligible real property through a qualified community location, as defined in section 30-20-602 (4.3), C.R.S., enacted by Senate Bill 10-100, enacted in 2010, or that are installed behind the meter of any eligible real property and that produce energy from renewable resources, including but not limited to photovoltaic, solar thermal, small wind, low-impact hydroelectric, biomass, fuel cell, or geothermal systems such as ground source heat pumps, as may be approved by the district; except that no renewable energy improvement shall be authorized that interferes with a right held by a public utility under a certificate issued by the public utilities commission under article 5 of title 40, C.R.S. Nothing in this article shall limit the right of a public utility, subject to article 3 or 3.5 of title 40, C.R.S., or section 40-9.5-106, C.R.S., to assess fees for the use of its facilities or modify or expand the net metering limitations established in sections 40-9.5-118 and 40-2-124 (7), C.R.S. Primary jurisdiction to hear any disputes as to whether a renewable energy improvement interferes with such a right shall lie:

(a) In the case of a regulated utility, with the public utilities commission; and

(b) In the case of a municipally-owned electric utility, with the governing body of the municipality.

(13) "Residential building" means an improvement to real property that is designed for use predominantly as a place of residency. The term also includes any other improvement or connected land that is billed with the improvement for purposes of ad valorem property taxation.

(14) "Special assessment" or "assessment" means a charge levied by the district against eligible real property specially benefited by a new energy improvement for which the district has made or will make reimbursement or a direct payment that is proportional to the benefit received from the new energy improvement and does not exceed the estimated amount of special benefits received or the full cost of completing the new energy improvement.

(15) "Special assessment bond" or "bond" means any bond, note, interim certificate, loan agreement, contract, or other evidence of borrowing of the district issued by the district pursuant to this article that is payable, in whole or in part, from revenues generated by special assessments levied as authorized in this article and, at the discretion of the board, from any other legally available source of moneys lawfully pledged for their repayment.



§ 32-20-104. Colorado new energy improvement district - creation - board - meetings - quorum - expenses - records

(1) The Colorado new energy improvement district is hereby created as an independent public body corporate, and the boundaries of the district shall include the eligible real property that is owned by a person who has voluntarily joined the district. The district constitutes a public instrumentality, and its exercise of the powers conferred by this article shall be deemed and held to be the performance of an essential public function, but the district:

(a) Shall not be an agency of state government or of any local government;

(b) Shall not be subject to administrative direction by any department, commission, board, or agency of the state or any local government; and

(c) Shall not be a district, as defined in section 20 (2)(b) of article X of the state constitution, for purposes of section 20 of said article X.

(2) (a) The district is governed by a board of directors, which shall exercise the powers of the district, shall, by a majority vote of a quorum of its members, select from its membership a chair, vice-chair, and secretary, and is composed of seven members, including:

(I) The director of the Colorado energy office created in section 24-38.5-101 (1), C.R.S., or the director's designee;

(II) The following six members appointed by the governor:

(A) One member who has executive-level experience in commercial or residential real estate development;

(B) Two members who each have at least ten years of executive-level experience with one or more financial institutions, at least one of whom has had such experience with one or more financial institutions having total assets of less than one billion dollars;

(C) One member who has executive-level experience in the utility industry;

(D) One member who represents the energy efficiency industry; and

(E) One member who represents the renewable energy industry.

(III) to (VI) Repealed.

(b) The terms of the appointed members shall be four years; except that the terms of the members initially appointed by the governor, the speaker of the house of representatives, and the minority leader of the senate shall be two years.

(c) (I) Notwithstanding any other law, it is not a conflict of interest for a trustee, director, officer, or employee of any public utility, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, insurance company, law firm, or other firm, corporation, or business entity to serve as a board member, the executive director of the district, or an employee of the district. However, a board member, executive director, or other employee who is also such a trustee, director, officer, or employee shall disclose his or her business affiliation to the board and shall abstain from voting or otherwise taking action in any instance in which his or her business affiliation is directly involved.

(II) A member of the board, any executive director of the district, and any employee of the district shall be immune from civil liability for any action taken in good faith in the course of the member's, director's, or employee's duties for the district.

(d) Members of the board shall receive no compensation for services but shall be entitled to the necessary expenses, including travel and lodging expenses, incurred in the discharge of their official duties. Any payments for compensation and expenses shall be paid from funds of the district.

(3) Four members of the board shall constitute a quorum for the purpose of conducting business and exercising the powers of the board. Action may be taken by the board upon the affirmative vote of at least four of its members. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(4) The district shall be subject to the open meetings provisions of the "Colorado Sunshine Act of 1972", part 4 of article 6 of title 24, C.R.S., and the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S. The board shall also promulgate and adhere to policies and procedures that govern its conduct, provide meaningful opportunities for public input, and establish standards and procedures for calling emergency meetings. One or more members of the board may participate in a meeting of the board and may vote through the use of telecommunications devices, including, but not limited to, a conference telephone or similar communications equipment. Participation through telecommunications devices shall constitute presence in person at a meeting. The use of telecommunications devices shall not supersede any requirements for a public hearing otherwise provided by law.

(5) The district shall be subject to the "Local Government Budget Law of Colorado", part 1 of article 1 of title 29, C.R.S., and the "Colorado Local Government Audit Law", part 6 of article 1 of title 29, C.R.S.

(6) The district is a special district included within the definition of the state or any of its political subdivisions for purposes of and as set forth in section 2 (14.6) of article XXVIII of the state constitution and is, accordingly, subject to the sole source contracting provisions of sections 15 to 17 of said article XXVIII.

(7) Because the district is not a part of state government or a county or municipality, neither the district nor any member of the board, executive director of the district, or employee of the district shall be subject to the provisions of article XXIX of the state constitution.



§ 32-20-105. District - purpose - general powers and duties - new energy improvement program

(1) The purpose of the district is to help provide the special benefits of new energy improvements to owners of eligible real property who voluntarily join the district by establishing, developing, financing, and administering a new energy improvement program through which the district can provide assistance to such owners in completing new energy improvements. The district may exercise any of the powers granted to the district in this article before any eligible real property is included within the boundaries of the district; except that the district shall exercise the powers to levy special assessments and issue special assessment bonds only after eligible real property is included within the boundaries of the district.

(2) In order to allow the district to achieve its purpose, in addition to any other powers and duties of the district specified in this article, the district shall have the following general powers and duties:

(a) To have perpetual existence;

(b) To have and use a corporate seal;

(c) To adopt bylaws for the regulation of its affairs and conduct of its business;

(d) To set an annual budget;

(e) To sue and be sued and to be a party to suits, actions, and proceedings;

(f) To enter into contracts and agreements needed for its functions or operations;

(g) To acquire, dispose of, and encumber real and personal property needed for its functions or operations;

(h) To borrow money for the purpose of defraying district expenses, including, but not limited to, the funding of appropriate loss reserves, or for any other purpose deemed appropriate by the board;

(i) To invest any moneys of the district in accordance with part 6 of article 75 of title 24, C.R.S.;

(j) (I) To hire and set the compensation of a program administrator and to appoint, hire, retain, and set the compensation of other agents and employees and contract for professional services.

(II) The board may delegate any of the powers and duties of the district that specifically pertain to the establishment, development, financing, and administration of the program to any program administrator the district hires; except that the district shall not delegate the power to establish assessment units, the power to determine the method of calculating special assessments, or the power to issue special assessment bonds.

(k) In accordance with sections 32-20-106 to 32-20-108, to establish special assessment units, levy and collect special assessments on eligible real property specially benefited by a renewable energy improvement for which the district made reimbursement or a direct payment, and issue special assessment bonds;

(l) To accept gifts and donations and apply for and accept grants upon such terms or conditions as the board may approve; and

(m) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted to the district by this article. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this article.

(3) The district shall establish, develop, finance, and administer a new energy improvement program. However, the district may conduct the program within any given county only if the board of county commissioners of the county has adopted a resolution authorizing the district to conduct the program within the county. If a county adopts a resolution authorizing the district to conduct the program within the county, the county treasurer shall retain a collection fee as specified in section 30-1-102 (1)(c) for each special assessment that it collects as part of the program. The board of county commissioners of any county that has adopted a resolution authorizing the district to conduct the program within the county may subsequently adopt a resolution deauthorizing the district from conducting the program within the county. However, if the county adopts a deauthorizing resolution, the county shall continue to meet all of its obligations under this article 20 as to program financing obligations existing on the effective date of the deauthorization until any and all special assessments within the county have been paid in full and remitted to the district. The district shall design the program to allow an owner of eligible real property to apply to join the district, receive reimbursement or a direct payment from the district, and consent to the levying of a special assessment on the eligible real property specially benefited by a new energy improvement for which the district makes reimbursement or a direct payment. The district shall establish an application process for the program that allows an owner of eligible real property to become a qualified applicant by submitting an application to the district and that may include one or more deadlines for the filing of an application. Except as specified in section 32-20-111, the application process must require the applicant to submit with the application a commitment of title insurance issued by a duly licensed Colorado title insurance company within thirty days before the date the application is submitted. The district may charge program application fees. In order to administer the program, the district, acting directly or through a program administrator or other agents, employees, or professionals as the district may appoint, hire, retain, or contract with, may aggregate qualified applicants into one or more bond issues and shall:

(a) Market the program to owners of eligible real property, encourage such owners to obtain the special benefits of completing new energy improvements to their property by providing more attractive and accessible means of funding the completion of new energy improvements, and accept and process program applications from any such owners who are qualified applicants;

(b) Specify the information to be included in a program application. The district shall require an owner of eligible real property who submits a program application to include, at a minimum, a postal address or electronic mail address at which the district may contact the owner, the name and postal or electronic mailing address of any person holding a lien against the eligible real property, and any information that the district requires to verify that the owner will complete a new energy improvement, verify the cost of completing the new energy improvement, determine the appropriate amount of reimbursement or a direct payment to be made to the applicant or a contractor after the new energy improvement has been completed, and estimate the value of the special benefit provided by the completed new energy improvement to the applicant's eligible real property.

(c) Establish such standards, guidelines, and procedures, including but not limited to standards of credit-worthiness for qualification of program applicants, as are necessary to ensure the financial stability of the program and otherwise prevent fraud and abuse;

(d) Encourage or require, as determined by the district, any qualified applicant to obtain an energy audit in order to ensure the efficient use of new energy improvement funding pursuant to this article;

(e) Inform prospective program applicants and qualified applicants of private financing options not provided by the district, including, as appropriate, home equity loans, home equity lines of credit, commercial loans, and commercial lines of credit that may, with respect to a particular applicant, represent viable alternatives for financing new energy improvements;

(f) Take appropriate steps to establish qualifications for the certification of contractors to construct or install new energy improvements; and

(g) Take appropriate steps to monitor the quality of new energy improvements for which the district has made reimbursement or a direct payment if deemed necessary by the board, measure the total energy savings achieved by the program, monitor the total number of program participants, the total amount paid to contractors, the number of jobs created by the program, the number of defaults by program participants, and the total losses from the defaults, and calculate the total amount of bonds issued by the district. On or before March 1, 2014, and on or before each subsequent March 1, the district shall report to the state, veterans, and military affairs committees of the general assembly, or any successor committees, regarding the information obtained as required by this paragraph (g);

(h) Develop program guidelines governing the terms and conditions under which private third-party financing, other than that obtained through issuance of a district bond, is available to qualified applicants through the program and, in connection therewith, may serve as an aggregating entity for the purpose of securing private third-party financing for new energy improvements pursuant to this article; and

(i) In connection with the financing of new energy improvements either by third parties pursuant to paragraph (h) of this subsection (3) or district bonds and in consultation with representatives from the banking industry and property owners, develop the processes to ensure that mortgage holder consent is obtained in all cases for all eligible real property participating in the program to subordinate the priority of such mortgages to the priority of the lien established in section 32-20-107.

(4) The district shall establish underwriting guidelines that consider program applicants' qualifications, credit-worthiness, home or commercial building equity, and other appropriate factors, including credit reports, credit scores, and loan-to-value ratios, consistent with good and customary lending practices, and as required in order for the district or third parties to obtain a bond rating necessary for a successful bond sale. The district shall also arrange for an appropriate loss reserve in order to obtain the necessary bond rating.



§ 32-20-106. Special assessments - determination of special benefits - notice and hearing requirements - certification of assessment roll - manner of collection

(1) The approval by the district of a program application shall establish the qualified applicant who submitted the application as a district member, include the qualified applicant's eligible real property within the boundaries of the district, entitle the district member to reimbursement or a direct payment, and, subject to the provisions of subsection (3) of this section, constitute the consent of the district member to the levying of a special assessment on the district member's eligible real property in an amount that does not exceed the value of:

(a) The special benefit provided to the eligible real property by the new energy improvement; or

(b) The eligible real property.

(2) For the purpose of determining the amount of the special assessment to be levied on a particular unit of eligible real property within the district, "special benefit" includes, but is not limited to:

(a) Repealed.

(b) Any cost of completing a new energy improvement that is defrayed by reimbursement or a direct payment; and

(c) Repealed.

(d) Any acknowledged value of a new energy improvement to a district member's eligible real property set forth in the program application submitted by the district member.

(3) (a) The district may levy a special assessment against eligible real property specially benefited by a new energy improvement based on the cost to the district of the new energy improvement. The district shall initiate the levy of any special assessment by the adoption of a resolution of the board that sets the special assessment, approves the preparation of a preliminary special assessment roll, and sets a date for a public hearing regarding the special assessment roll. The district shall prepare a preliminary special assessment roll listing all special assessments to be levied. The district may post notice of the hearing on the special assessment on any district internet website and shall, except as specified in section 32-20-111, send notice that the special assessment roll has been completed and notice of a hearing on the special assessment roll no later than thirty days before the hearing date to:

(I) Each district member at the postal address or electronic mail address, or both if both are specified, specified in the member's program application; and

(II) Each person, by first-class mail or electronic mail, who has a lien against a unit of eligible real property listed on the assessment roll.

(b) The notice required by paragraph (a) of this subsection (3) shall specify:

(I) The amount of the special assessment proposed to be levied on the unit of eligible real property owned by the district member or subjected to a lien by the lienholder to whom the notice is sent;

(II) That any complaints or objections that are made by a district member or lienholder in writing to the board, and filed in writing on or prior to the date of the hearing, will be heard and determined by the board before the passage of any resolution levying a special assessment; and

(III) The date when and place where the hearing will be held at which complaints or objections made in person will be heard.

(c) Following the hearing required by paragraph (a) of this subsection (3) and notice pursuant to paragraphs (a) and (b) of this subsection (3), the board shall adopt a resolution resolving all complaints or objections made and levying the special assessments. A district member or lienholder whose complaint or objection is denied by the board shall have thirty days from the date of the denial to appeal the denial to a court of competent jurisdiction. Thereafter, the complaint or objection shall be perpetually barred.

(4) The board shall prepare or cause to be prepared a district special assessment roll in book form showing for each unit of eligible real property assessed, the total amount of special assessment, the amount of each installment of principal and interest if the special assessment is payable in installments, and the date when each installment will become due. The board shall deliver the special assessment roll, duly certified, under the corporate seal, for collection to the treasurer of each county in which the district has assessed eligible real property no later than December 1 of each year.

(5) All special assessments shall be due at the same time as and payable in the same manner as property taxes, as specified in section 39-10-104.5, C.R.S.

(6) Repealed.

(7) Failure to pay any installment on special assessments, whether of principal or interest, when due gives the district the right to declare the installments delinquent, and upon such a declaration the whole amount of the unpaid principal and accrued interest shall thereafter draw interest at the same rate as delinquent property taxes as specified in section 39-10-104.5 (3)(c), C.R.S. The county treasurer shall include the delinquent installment amount as part of the tax lien sale. At any time prior to the day of the tax lien sale, the district member may pay the amount of the delinquent installments, with interest at the penalty rate set by the assessing resolution, and all costs of collection accrued and shall thereupon be restored to the right thereafter to pay in installments in the same manner as if default had not occurred.

(8) (a) Payment of special assessments may be made to a county treasurer at any time after the county assessor has certified the tax roll and the county treasurer is prepared to accept payments for that property tax year, and the county treasurer shall remit all special assessments collected, less the collection fee required by section 32-20-105 (3), to the district in the same manner as taxes are distributed in accordance with section 39-10-107, C.R.S.

(b) Each owner of any divided or undivided interest in eligible real property assessed is jointly and severally liable for the full amount of any special assessment. A special assessment lien remains on the entire property assessed until the entire special assessment is paid, except as otherwise provided pursuant to section 32-20-107.



§ 32-20-107. Special assessment constitutes lien - filing - sale of property for nonpayment

(1) (a) A special assessment, together with all interest thereon and penalties for default in payment thereof, and associated collection costs constitutes, from the date of the recording of the assessing resolution and assessment roll pursuant to subsection (2) of this section, a perpetual lien in the amount assessed against the assessed eligible real property and has priority over all other liens; except that:

(I) General property tax liens have priority over district special assessment liens;

(II) A district special assessment lien has priority over preexisting liens only if each lienholder consents as specified in section 32-20-105 (3)(i) and each consent and the special assessment lien and special assessment roll are recorded in the real estate records of the county where the property is located. Before the recording of the special assessment lien and special assessment roll, the applicant must submit to the district:

(A) Written consent to the special assessment by all individuals or entities shown on a commitment of title insurance as holders of mortgages or deeds of trust encumbering the applicant's property; and

(B) Evidence that there are no delinquent taxes, special assessments, or water or sewer charges on the property; that the property is not subject to a trust deed or other lien on which there is a recorded notice of default, foreclosure, or delinquency that has not been cured; and that there are no involuntary liens, including a lien on real property or on the proceeds of a contract relating to real property, for services, labor, or materials furnished in connection with the construction or improvement of the property.

(III) Liens for assessments imposed by other governmental entities have coequal priority with district special assessment liens.

(b) Neither the sale of eligible real property or tax liens in the district to enforce the payment of general ad valorem taxes nor the issuance of a treasurer's deed in connection with the sale extinguishes the lien of a special assessment. If assessed eligible real property is subdivided, the board may apportion the special assessment lien in the manner provided in the assessing resolution.

(2) The district shall transmit to a county clerk and recorder of a county that includes eligible real property included in the district copies of the district's assessing resolution after its final adoption by the board and the assessment roll for recording on the land records of each unit of eligible real property assessed within the county as provided in article 30, 35, or 36 of title 38, C.R.S. The assessing resolution and assessment roll shall be indexed in the grantor index under the name of the district member and in the grantee index under the Colorado new energy improvement district. In addition, the county clerk and recorder shall file copies of the assessing resolution, after its final adoption by the board, and the assessment roll with the county assessor and the county treasurer. The county assessor is authorized to create separate schedules for each unit of eligible real property assessed within the county pursuant to the resolution.

(3) No delays, mistakes, errors, or irregularities in any act or proceeding authorized or required by this article shall prejudice or invalidate any final special assessment, and such mistakes, errors, or irregularities may be remedied by subsequent filings, amending acts, or proceedings. A remedied special assessment takes effect as of the date of the original filing, act, or proceeding. If a court of competent jurisdiction sets aside any final assessment or if, for any other reason, the board determines it to be necessary to alter any final special assessment, the board, upon notice as required in the making of an original special assessment, may make a new special assessment in accordance with the provisions of this article.

(4) (a) In case of default in the payment of any installment of principal or interest when due, the county treasurer shall advertise and sell the assessed eligible real property tax lien defaulted upon for the payment of the whole of the unpaid installment of principal and interest. Advertisements and sales shall be made at the same times, in the same manner, under all the same conditions and penalties, and with the same effect as provided by general law for sales of real property tax liens in default of payment of the general property tax.

(b) At any tax lien sale by a county treasurer of any eligible real property, the board may participate in the tax lien sale auction by bidding on the lien for the district and receive certificates of purchase for the lien in the name of the district if it is the successful bidder. The certificates shall be received and credited at their face value, with all interest and penalties accrued, on account of the assessment installment in pursuance of which the sale was made. The board may thereafter sell the certificates at their face value, with all interest and penalties accrued, and assign the certificates to the purchaser in the name of the district. The board shall credit the proceeds of the sale to the fund created by resolution for the payment of the special assessments, respectively; except that, if the new energy improvements were financed under section 32-20-105 (3)(h), the board shall credit the proceeds of the tax lien sale to the private third party that financed the new energy improvements. If the district has repaid all special assessment bonds in full, the board may sell the certificates for the best price obtainable at public sale, at auction, or by sealed bids in the same manner and under the same conditions as provided in paragraph (d) of this subsection (4). Such assignments are without recourse, and the sale and assignments operate as a lien in favor of the purchaser and assignee as is provided by law in the case of sale of real estate in default of payment of the general property taxes.

(c) The board, as a purchaser of tax liens, has the right to apply for tax deeds on certificates of purchase at any time after three years from the date of issuance of the certificates in accordance with article 11 of title 39, C.R.S., and the deeds shall be issued as provided by law for issuance of tax deeds for the nonpayment of the general property taxes or special assessments.

(d) Cumulatively with all other remedies, the district, as the owner of property by virtue of a tax deed, may sell the property for the best price obtainable at public sale, at auction, or by sealed bids. A sale shall be held after public notice by the board to all persons having or claiming any interest in the eligible real property to be sold or in the proceeds of the sale by publication of the notice three times, a week apart, in a weekly or daily newspaper of general circulation within the county in which the property is located. The notice shall describe the property and state the time, place, and manner of receiving bids; except that the time fixed for the sale shall not be less than ten days after the last publication. The board may reject any and all bids. Any interested party, at any time within ten days after the receipt of bids for the sale of property, may file with the board a written protest as to the sufficiency of the amount of any bid made or the validity of the proceedings for the sale. If the protest is denied, the protestor, within ten days thereafter, shall commence an action in a court of competent jurisdiction to enjoin or restrain the board from completing the sale. If no such action is commenced, all protests or objections to the sale shall be waived, and the board shall then convey the property to the successful bidder by quitclaim deed.

(e) Repealed.

(f) The board shall credit the proceeds of any sale of property to the appropriate special assessment fund; except that, if the new energy improvements were financed under section 32-20-105 (3)(h), the board shall credit the proceeds of the sale to the private third party that financed the new energy improvements. The district shall deduct from the appropriate special assessment fund the necessary expenses in securing deeds and taking proceedings for the sale or foreclosure.

(g) If a treasurer's deed is issued for a property that is included within the district pursuant to section 32-20-105 and upon which a priority special assessment lien has been placed, the district shall use its reserve account to satisfy special assessment obligations of the property on behalf of the holder of the treasurer's deed in accordance with the terms and duration specified in a written agreement between the county in which the property is located and the district.

(5) When the district has sold or conveyed at a fair market value certificates of purchase or property that the district has acquired in satisfaction or discharge of special assessment liens, the sales and conveyances are hereby validated and confirmed as against all parties having or claiming any interest in the property or sale proceeds.



§ 32-20-108. Special assessment bonds - legal investment - exemption from taxation

(1) The district shall issue special assessment bonds in an aggregate principal amount of not more than eight hundred million dollars for the purpose of generating the moneys needed to make reimbursement or a direct payment to district members and to pay other costs of the district. The board shall issue the bonds pursuant to a resolution of the board or a trust indenture. The bonds must not be secured by an encumbrance, mortgage, or other pledge of real or personal property of the district and are payable from special assessments, other than those attributable to private third-party financing under section 32-20-105 (3)(h), and any other lawfully pledged district revenues unless the bond resolution or trust indenture specifically limits the source of district revenues from which the bonds are payable. The bonds do not constitute a debt or other financial obligation of the state. The board may adopt one or more resolutions creating special assessment units comprised of multiple units of eligible real property on which the board has levied a special assessment and may issue special assessment bonds payable from special assessments imposed within the entire district, other than those attributable to private third-party financing under section 32-20-105 (3)(h), or from special assessments imposed only within one or more specified special assessment units.

(2) Bonds may be executed and delivered at such times; may be in such form and denominations and include such terms and maturities; may be subject to optional or mandatory redemption prior to maturity with or without a premium; may be in fully registered form or bearer form registrable as to principal or interest or both; may bear such conversion privileges; may be payable in such installments and at such times not exceeding twenty years from the date thereof; may be payable at such place or places whether within or without the state; may bear interest at such rate or rates per annum, which may be fixed or vary according to index, procedure, or formula or as determined by the district without regard to any interest rate limitation appearing in any other law of the state; may be subject to purchase at the option of the holder or the district; may be evidenced in such manner; may be executed by such officers of the district, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which may be either of the chair of the board or of an agent of the district authenticating the same; may be in the form of coupon bonds that have attached interest coupons bearing a manual or facsimile signature of the chair or the agent; and may contain such provisions not inconsistent with this article, all as provided in the resolution of the board under which the bonds are authorized to be issued or as provided in a trust indenture between the district and any bank or trust company having full trust powers.

(3) Bonds may be sold at public or private sale at such price or prices, in such manner, and at such times as determined by the district, and the district may pay all fees, expenses, and commissions that it deems necessary or advantageous in connection with the sale of the bonds. The power to fix the date of sale of the bonds, to receive bids or proposals, to award and sell bonds, to fix interest rates, and to take all other action necessary to sell and deliver the bonds may be delegated to an officer or agent of the district. Any outstanding bonds may be refunded by the district pursuant to article 56 of title 11, C.R.S. All bonds and any interest coupons applicable thereto are declared to be negotiable instruments.

(4) The resolution or a trust indenture authorizing the issuance of the bonds may pledge all or a portion of any special fund created by the district, may contain such provisions for protecting and enforcing the rights and remedies of holders of any of the bonds as the district deems appropriate, may set forth the rights and remedies of the holders of any of the bonds, and may contain provisions that the district deems appropriate for the security of the holders of the bonds, including, but not limited to, provisions for letters of credit, insurance, standby credit agreements, or other forms of credit ensuring timely payment of the bonds, including the redemption price or the purchase price. The resolution or trust indenture shall contain a provision that states that the bonds do not constitute a debt or other financial obligation of the state, and the same or a similar provision shall also appear on the bonds.

(5) Any pledge of moneys or other property made by the district or by any person or governmental unit with which the district contracts shall be valid and binding from the time the pledge is made. The moneys or other property so pledged shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of the pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the pledging party regardless of whether the claiming party has notice of the lien. The instrument by which the pledge is created need not be recorded or filed.

(6) No member of the board, employee, officer, or agent of the district, or other person executing bonds shall be liable personally on the bonds or subject to any personal liability by reason of the issuance thereof.

(7) The district may purchase its bonds out of any available moneys and may hold, pledge, cancel, or resell such bonds subject to and in accordance with agreements with the holders thereof.

(8) (a) The state hereby pledges and agrees with the holders of any bonds, private third parties that have financed new energy improvements under section 32-20-105 (3)(h), and those parties who enter into contracts with the district pursuant to this article that the state will not limit, alter, restrict, or impair the rights vested in the district or the rights or obligations of any person with which the district contracts to fulfill the terms of any agreements made pursuant to this article. The state further agrees that it will not in any way impair the rights or remedies of:

(I) The holders of bonds until the bonds have been paid or until adequate provision for payment has been made; or

(II) The private third parties that have financed new energy improvements under section 32-20-105 (3)(h).

(b) The district may include the provisions specified in paragraph (a) of this subsection (8) in its bonds or contracts with private third parties that have financed new energy improvements under section 32-20-105 (3)(h).

(9) Banks, trust companies, savings and loan associations, insurance companies, executors, administrators, guardians, trustees, and other fiduciaries may legally invest any moneys within their control in any bonds issued under this article. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in bonds only if the bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.

(10) Bonds shall be exempt from all taxation and assessments in the state. In the resolution or indenture authorizing bonds, the district may waive the exemption from federal income taxation for interest on the bonds. Bonds shall be exempt from the provisions of article 51 of title 11, C.R.S. The board may elect to apply any or all of the provisions of the "Supplemental Public Securities Act", part 2 of article 57 of title 11, C.R.S.



§ 32-20-109. Credit towards demand-side management goals for public utilities

For any gas utility or electric utility for which the public utilities commission has developed expenditure and natural gas savings targets pursuant to section 40-3.2-103, C.R.S., or established energy saving and peak demand reduction goals pursuant to section 40-3.2-104, C.R.S., the commission shall determine the extent to which the marketing, promotional, and other efforts of the utility have contributed to energy efficiency improvements funded by the district. To the extent that the commission finds that the utility's efforts have created energy savings, the commission shall allow the utility to count the related energy savings towards compliance with the gas utility's expenditure and natural gas savings targets or with the electric utility's energy savings and peak demand reduction goals, as applicable, using any method deemed appropriate by the commission.



§ 32-20-111. Procedure if lien subordination not sought

The provisions of this article 20 pertaining to the requirement of title insurance contained in section 32-20-105 (3) and the provision of notice, objection, and appeal contained in section 32-20-106 (3)(a)(I), (3)(a)(II), (3)(b), and (3)(c), and all sections referencing these sections, do not apply to residential eligible real property if the property owner or private third party that is financing the improvements are not seeking to subordinate the priority of existing mortgages pursuant to section 32-20-105 (3)(i).












Title 33 - Parks and Wildlife

Wildlife

Article 1 - Wildlife - General Provisions

§ 33-1-101. Legislative declaration

(1) It is the policy of the state of Colorado that the wildlife and their environment are to be protected, preserved, enhanced, and managed for the use, benefit, and enjoyment of the people of this state and its visitors. It is further declared to be the policy of this state that there shall be provided a comprehensive program designed to offer the greatest possible variety of wildlife-related recreational opportunity to the people of this state and its visitors and that, to carry out such program and policy, there shall be a continuous operation of planning, acquisition, and development of wildlife habitats and facilities for wildlife-related opportunities.

(2) All wildlife within this state not lawfully acquired and held by private ownership is declared to be the property of this state. Right, title, interest, acquisition, transfer, sale, importation, exportation, release, donation, or possession of wildlife is permitted only as provided in articles 1 to 6 of this title or in any rule of the parks and wildlife commission.

(3) In order to foster the welfare of the inhabitants of the state of Colorado, it is further declared to be the policy of this state to protect and encourage full development of absolute and conditional water rights created under state law and to develop and maximize the beneficial use of the waters to which Colorado and its citizens are entitled under interstate compacts.

(3.5) (a) The general assembly hereby finds, determines, and declares that it supports the recommendation of the Lower Arkansas river commission in its plan dated March 25, 1993, to protect and enhance fish and wildlife resources at the Great Plains Reservoirs, and further finds that a joint funding effort, which includes funds appropriated from the wildlife cash fund created in section 33-1-112 to carry out such recommendation, would further the public interest by establishing recreational opportunities in southeastern Colorado.

(b) The general assembly further declares that the joint funding effort described in paragraph (a) of this subsection (3.5) shall not be solely a division responsibility and that the appropriation from the wildlife cash fund shall be used to maximize matching funds from other sources to ensure full implementation of the recommendation.

(4) The state shall utilize hunting, trapping, and fishing as the primary methods of effecting necessary wildlife harvests.

(5) The general assembly declares that it is the policy of the state to prosecute hunters who violate multiple provisions of this title for each violation that contains unique elements.



§ 33-1-102. Definitions

As used in this title, unless the context otherwise requires:

(1) "Antler point" means a projection of an antler that is at least one inch long and longer than the width of the base of such projection.

(1.5) "Bag limit" means the maximum amount, expressed in numbers, of wildlife that may be lawfully taken, caught, killed, or possessed by a person during one day or other specified period of time.

(2) "Big game" means elk, white-tailed deer, mule deer, moose, rocky mountain bighorn sheep, desert bighorn sheep, rocky mountain goat, pronghorn antelope, black bear, mountain lion, and all species of large mammals that may be introduced or transplanted into this state for hunting or are classified as big game by the commission.

(2.5) Repealed.

(3) "Carcass" means the dead body of any wildlife or a portion thereof.

(4) "Carcass tag" or "tag" means that portion of the license or separate identification which is required by statute or by rule or regulation of the commission to be attached to a wildlife carcass as evidence of lawful possession.

(4.3) "Colorado wildlife officer" means an employee of the division of parks and wildlife, or any other person who is commissioned by the director to enforce the wildlife statutes and rules of the commission and all laws of the state of Colorado, who is recognized as a peace officer in section 16-2.5-116, C.R.S.

(4.5) "Commercial wildlife park" means a privately owned wildlife park, containing lawfully acquired captive wildlife, on which wildlife are exhibited for educational, commercial, or promotional purposes.

(5) "Commission" or "parks and wildlife commission" means the parks and wildlife commission created in section 33-9-101.

(6) "Commissioner" means a member of the parks and wildlife commission.

(6.4) "Computer-assisted remote hunting" means the use of a computer or any other device, equipment, or software to remotely control the aiming and discharge of a weapon, including, but not limited to, firearms or archery equipment, at wildlife while the person engaged in the action is not physically present with, or in the immediate vicinity of, the wildlife.

(6.5) "Computer-assisted remote hunting facilities" means real property and improvements on the property associated with computer-assisted remote hunting. "Computer-assisted remote hunting facilities" also includes, but is not limited to, hunting blinds, weapons, offices, and rooms, equipped to facilitate computer-assisted remote hunting.

(7) "Department" means the department of natural resources.

(8) "Director" means the director of the division of parks and wildlife.

(9) (Deleted by amendment, L. 2003, p. 1629, § 64, effective August 6, 2003.)

(10) "Division" means the division of parks and wildlife and its employees, and, when necessary, the term may be construed as referring to the parks and wildlife commission.

(11) "Ecosystem" means a system of living organisms and their environment, each influencing the existence of the other and both necessary for the maintenance of life.

(12) "Endangered species" means any species or subspecies of native wildlife whose prospects for survival or recruitment within this state are in jeopardy as determined by the commission.

(13) "Executive director" means the executive director of the department of natural resources.

(13.5) "Exotic aquatic species" means those species, subspecies, and hybrids of fish, mollusks, crustaceans, aquatic reptiles, and aquatic amphibians not originating naturally, either presently or historically, in Colorado and not currently found in the drainage in question, except those which have been classified as native wildlife by the commission.

(14) "Export" means to transport any wildlife, or part of wildlife, out of this state.

(15) "Falconry" means the sport of hunting or taking quarry with a trained raptor.

(16) "Fishing" means any effort made to take any fish, amphibian, crustacean, or mollusk.

(17) "Furbearers" means those species with fur having commercial value and which provide opportunities for sport harvest, including badger, gray fox, kit fox, swift fox, opossum, hognosed skunk, spotted skunk, striped skunk, beaver, marten, mink, muskrat, ringtail, long-tailed weasel, short-tailed weasel, coyote, bobcat, red fox, and raccoon and all species of furbearers that may be introduced or transplanted into this state for commercial fur value and are classified as furbearers by the commission.

(18) "Game amphibian" means those species or subspecies of the class Amphibia classified as game amphibians by the commission.

(19) "Game crustacean" means those species or subspecies of the class Crustacea classified as game crustaceans by the commission.

(20) "Game fish" means all species of fish which currently exist or may be introduced or transplanted into this state for sport or profit and which are classified as game fish by the commission.

(21) "Game management unit" means a geographic area designated by the commission for the management of wildlife.

(22) "Game mollusk" means those species or subspecies of the phylum Mollusca classified as game mollusks by the commission.

(23) "Game wildlife" means those wildlife species which may be lawfully hunted or taken for food, sport, or profit and which are classified as game wildlife by the commission.

(24) "Harass" means to unlawfully endanger, worry, impede, annoy, pursue, disturb, molest, rally, concentrate, harry, chase, drive, herd, or torment wildlife.

(25) "Hours" means the designated period of the day or night when wildlife may be hunted or taken lawfully.

(25.5) "Hunt" means to pursue, attract, stalk, lie in wait for, or attempt to shoot, wound, kill, trap, capture, collect, or take wildlife. "Hunt" does not include stalking, attracting, searching, or lying in wait for wildlife by an unarmed person solely for the purpose of watching or taking photographs of wildlife.

(26) "Import" means to bring or introduce into or to attempt to bring or introduce into this state any native or nonnative or exotic wildlife.

(27) "License" means a permit, stamp, card, certificate, tag, seal, or other document provided for by statute or commission rule or regulation and issued or required by the division authorizing the hunting, fishing, trapping, taking, transportation, or possession of wildlife or other activity for which express authorization is required by articles 1 to 6 of this title.

(27.5) "Low-income senior" refers to an individual sixty-four years of age or older who shows proof of such fact to the division or license agent and who shows proof to the division or license agent in the form of a federal or state income tax return from the immediately preceding calendar year that the federal taxable income of any such individual is at or below one hundred percent of the official poverty line for an individual or a family, as appropriate to the applicant, defined by the federal office of management and budget based on federal bureau of the census data. If said tax return is not available, a return for the year immediately preceding such year shall suffice. The division shall, for purposes of this subsection (27.5), inform license agents of the most current official poverty line in effect. If a person's income is at a level where such person is not required to file an income tax return, such individual shall sign a statement under penalty of perjury in the second degree to such effect, which statement shall be prescribed by the division and kept as required by the division with the record of sale of any license pursuant to section 33-4-102 (1.4)(v). No such affidavit shall be required to be notarized.

(28) "Motor vehicle" means a self-propelled vehicle, or a vehicle drawn by a self-propelled vehicle, by which persons or property may be moved, carried, or transported from one place to another by land or air.

(28.5) "Native wildlife" means those species and subspecies of wildlife which have originated naturally, either presently or historically, in Colorado; those which have been introduced into the wild in Colorado by the division; and those which have been classified as native wildlife by the commission.

(29) "Nongame wildlife" means all native species and subspecies of wildlife which are not classified as game wildlife by rule or regulation of the commission.

(29.5) "Nonnative wildlife" or "exotic wildlife" means those species, subspecies, and hybrids of wildlife not originating naturally, either presently or historically, in Colorado, except those which have been introduced into the wild in Colorado by the division or classified as native wildlife by the commission.

(30) "Nonresident" means any person who is not a resident of this state.

(31) "Optimum carrying capacity" means that point at which a given habitat can support healthy populations of wildlife species, having regard to the total ecosystem, without diminishing the ability of the habitat to continue that function.

(32) "Peace officer" means a sheriff, undersheriff, deputy sheriff, police officer, Colorado state patrol officer, or town marshal; a district attorney, assistant district attorney, deputy district attorney, or special deputy district attorney; an authorized investigator of a district attorney; an agent of the Colorado bureau of investigation; a Colorado wildlife officer or special wildlife officer; or a parks and recreation officer.

(33) "Person" means any individual, association, partnership, or public or private corporation, any municipal corporation, county, city, city and county, or other political subdivision of the state, or any other public or private organization of any character.

(34) "Possession" means either actual or constructive possession of or any control over the object referred to.

(35) "Possession limit" means the maximum amount, expressed in numbers, of wildlife which may be lawfully possessed by any one person at any particular time.

(36) "Public road" means the traveled portion and the shoulders on each side of any road maintained for public travel by a county, city, or city and county, the state, or the United States government and includes all structures within the limits of the right-of-way of any such road.

(37) "Raptor" means all birds that are members of the order of Falconiformes or Strigiformes and, specifically, but not by way of limitation, means falcons, hawks, owls, and eagles or such other birds classified as raptors by the commission.

(38) (a) "Resident" means any person who has lived in this state for six consecutive months or more immediately preceding the date of application for or purchase of any license required under the provisions of articles 1 to 6 of this title or rules or regulations of the commission.

(b) The burden of establishing residence shall be on the person claiming such status at the time of application for a license. No person is entitled to claim multiple states of residence except as provided in paragraphs (c) and (d) of this subsection (38). The following evidence or any other reliable evidence may be used in establishing, but is not necessarily determinative of, residence:

(I) The residence of a person is the principal or primary home or place of abode of a person. A principal or primary home or place of abode is that home or place in which a person's habitation is fixed and to which the person, whenever absent, has the present intention of returning after a departure or absence therefrom, regardless of the duration of such absence. A residence is a permanent building or part of a building and may include a house, condominium, apartment, room in a house, or mobile home. No rental property, vacant lot, vacant house or cabin, or premises used solely for business shall be considered a residence.

(II) In determining the principal or primary place of abode, the following circumstances relating to the person may be taken into account: Business pursuits, place of employment, income sources, residence for income or other tax purposes, age, marital status, residence of parents, spouse, and children, if any, leaseholds, situs of personal and real property, existence of any other residences outside of Colorado and the amount of time spent at each such residence, and any motor vehicle or vessel registration.

(II.3) The residence address given for purposes of purchasing or obtaining licenses issued under this title shall be the same as the address given for Colorado state income tax purposes.

(II.6) A person shall not be considered to have gained resident status while retaining a domicile outside this state.

(III) In determining whether the principal or primary place of abode is in Colorado, the following documents may be taken into account: A current driver's license with address, recent property tax receipts, copies of recent resident income tax returns, current voter registration cards, current motor vehicle or vessel registrations, and other public records evidencing place of abode or employment.

(c) A person who is a resident of this state does not terminate residency upon entering the armed services of the United States. A member of the armed services on active duty who resided in Colorado at the time the person entered military service and the person's dependents are presumed to retain their status as residents of Colorado throughout the member's active duty in the service, regardless of where stationed or for how long or of the factors listed in paragraph (e) of this subsection (38), unless the member changes his or her home of record to some state other than Colorado or fails to comply with the requirements established by article 22 of title 39, C.R.S., and rules promulgated by the department of revenue concerning the filing of a Colorado income tax return.

(d) For the purposes of this subsection (38), the following shall also be deemed residents of this state:

(I) Members of the armed services of the United States or any nation allied with the United States who are on active duty in this state under permanent orders and their dependents;

(II) Personnel in the diplomatic service of any nation recognized by the United States who are assigned to duty in this state and their dependents;

(III) Full-time students who are enrolled in and have been attending any accredited trade school, college, or university in this state for at least six months immediately prior to the date of application for any license. For the purposes of this subparagraph (III), the spouse and dependent children of any such student shall also be considered residents. The temporary absence of such student or the student's spouse or dependent children from this state while the student is still enrolled at any such trade school, college, or university shall not be deemed to terminate their residency. A student shall be deemed "full-time" if considered full-time under the rules or policy of the educational institution he or she is attending.

(IV) Colorado residents who attend school full-time out of state and pay nonresident tuition unless exempted from such tuition payments by the trade school, college, or university.

(d.5) The residency status of children under eighteen years of age is presumed to be that of the parent with whom the child resides the majority of the time pursuant to court order or legal guardian.

(e) Except as provided in paragraph (c), (d), or (d.5) of this subsection (38), a person is deemed, for the purposes of this title, to have terminated his or her Colorado residence if the person applies for, purchases, or accepts a resident hunting, fishing, or trapping license issued by another state or foreign country; registers to vote in another state or foreign country; or accepts a driver's license that shows an address other than in Colorado.

(f) If a person moves to any other state or foreign country with the intention of making it the person's permanent residence, the person shall be considered to have lost his or her residence in Colorado.

(39) "Season" means the period of time during which wildlife may be legally hunted or taken.

(40) "Sell" includes bartering, exchanging, trading, or giving or offering a gift and each such transaction made by any person whether as principal proprietor, agent, servant, or employee with or without remuneration.

(41) "Small game" means: Game birds, including grouse, ptarmigan, pheasant, quail, partridge, wild turkey, wild ducks, wild geese, sora and Virginia rails, coot, sandhill cranes, snipe, mergansers, band-tailed pigeons, doves, and crow; game mammals, including cottontail rabbit, snowshoe hare, fox squirrel, pine squirrel, Abert's squirrel, jackrabbits, marmot, and prairie dogs; and all species of small mammals and birds that may be introduced or transplanted into this state for hunting or are classified as small game by the commission.

(42) "State wildlife area" means all lands and waters, excluding offices, warehouses, and fish hatcheries, held by the division in fee title or by lease, easement, or agreement for the benefit of wildlife populations or for wildlife-related recreation.

(43) "Take" means to acquire possession of wildlife; but such term shall not include the accidental wounding or killing of wildlife by a motor vehicle, vessel, or train.

(44) "Threatened species" means any species or subspecies of wildlife which, as determined by the commission, is not in immediate jeopardy of extinction but is vulnerable because it exists in such small numbers or is so extremely restricted throughout all or a significant portion of its range that it may become endangered.

(45) "Transfer" means to pass, deliver, convey, receive, or hand over any license issued under articles 1 to 6 of this title from one person to another or to intentionally allow such a license to come into the possession of a person other than the person for whom it was originally procured.

(46) "Transport" means to ship, carry, convey, or transfer from one place to another and includes an offer to transport and the receipt or possession for transportation.

(47) "Trap" means any mechanical device, snare, deadfall, pit, or other device used for catching wildlife.

(48) "Trapping" means taking or attempting to take wildlife by the use of a trap.

(49) "Vessel" means every description of watercraft used or capable of being used as a means of transportation of persons or property on water.

(50) "Waters of the state" means any natural streams, reservoirs, and lakes within the territorial limits of the state of Colorado.

(51) "Wildlife" means wild vertebrates, mollusks, and crustaceans, whether alive or dead, including any part, product, egg, or offspring thereof, that exist as a species in a natural wild state in their place of origin, presently or historically, except those species determined to be domestic animals by rule or regulation by the commission and the state agricultural commission. Such determination within this statute shall not affect other statutes or court decisions determining injury to persons or damage to property which depend on the classification of animals by such statute or court decision as wild or domestic animals.

(52) "Wildlife sanctuary" means a place of refuge where a nonprofit entity, as defined in section 7-90-102 (40), C.R.S., provides care for abused, neglected, unwanted, impounded, abandoned, orphaned, or displaced wildlife for their lifetime and, with respect to any wildlife owned by such entity, does not:

(a) Use the animal for any type of entertainment;

(b) Sell, trade, or barter the animal or the animal's body parts, except as authorized by rule promulgated by the commission; or

(c) Breed the animal.



§ 33-1-104. General duties of commission

(1) The commission is responsible for all wildlife management, for licensing requirements, and for the promulgation of rules, regulations, and orders concerning wildlife programs.

(2) The commission shall establish objectives within the state policy, as set forth in section 33-1-101, which will enable the division to develop, manage, and maintain sound programs of hunting, fishing, trapping, and other wildlife-related outdoor recreational activities. Such objectives shall employ a multiple-use concept of management.

(3) The commission shall report to the executive director at such times and on such matters as the executive director may require. Publications of the commission circulated in quantity outside the division shall be subject to the approval and control of the executive director.

(4) Whenever the commission receives a dollar amount certification from the board of county commissioners of an eligible county pursuant to part 3 of article 25 of title 30, C.R.S., it shall review such certification, determine the amount to be certified to the general assembly, and certify said amounts pursuant to part 3 of article 25 of title 30, C.R.S.

(5) The commission may coordinate with the United States secretary of the interior and the United States secretary of agriculture to develop wildlife conservation and management plans consistent with this title for federal lands pursuant to 16 U.S.C. sec. 530, 16 U.S.C. sec. 1604, and 43 U.S.C. sec. 1712.



§ 33-1-105. Powers of commission

(1) The commission has power to:

(a) (I) Acquire by gift, transfer, devise, lease, purchase, or long-term operating agreement such land and water, or interest in land and water, as in the judgment of the commission may be necessary, suitable, or proper for wildlife purposes or for the preservation or conservation of wildlife. The term "interest in land and water", as used in this section, means any and all rights and interests in land, including but not limited to fee title interests, future interests, easements, covenants, and contractual rights. Every such interest in land and water held by the commission when properly recorded shall run with the land or water to which it pertains for the benefit of the citizens of this state and may be protected and enforced by the commission in the district court of the county in which the land or water, or any portion thereof, is located. Game cash funds shall not be expended for water development projects except in those projects specifically authorized by the commission. Whenever the commission purchases any fee title interest in land or water as authorized by this section, it shall follow the procedures established in section 33-1-105.5.

(II) Repealed.

(b) Lease, exchange, or sell any property, water, land, or interest in land or water, including oil, gas, and other organic and inorganic substances which now are or may become surplus or which, in the proper management of the division, the commission desires to lease, exchange, or sell in accordance with the joint rule number 34 of the senate and house of representatives. All sales of property, water, or lands shall be at public sale, and the commission has the right to reject any or all bids. As used in this paragraph (b), "exchange" means the transferring of property, water, land, or interest in land or water to another person in consideration for the transfer to the commission of other property, water, land, or interest in land or water, or cash, or any combination thereof; except that any cash received may not exceed fifty percent of the total value of the consideration. A transaction otherwise qualifying as an exchange shall not be deemed a sale merely because dollar values have been assigned to any property, water, land, or interest in land or water, for the purpose of ensuring that the commission will receive adequate compensation.

(c) Construct or otherwise establish public facilities and conveniences at any site or on any land in which the commission holds an interest and operate and maintain all such lands, facilities, and conveniences and provide services with respect thereto, and, when appropriate, make reasonable fees or charges for their use or enter into contracts for their maintenance or operation;

(d) Capture, provide for propagation of, transport, buy, sell, or exchange any species of wildlife needed for the purpose of stocking any of the lands or waters of this state;

(e) Enter into cooperative agreements with state and other agencies, educational institutions, municipalities, political subdivisions, corporations, clubs, landowners, associations, and individuals for the development and promotion of wildlife programs;

(f) (I) Receive and expend:

(A) Grants, gifts, and bequests, including federal moneys, made available for the purposes for which the commission is authorized; and

(B) Moneys made available to the division for the purpose of mitigating or offsetting adverse impacts of development on wildlife or wildlife habitat.

(II) The commission may provide matching funds when appropriate moneys are available. The commission shall provide such information as may be required in order to secure matching funds. The receipt and expenditure of money so received by the commission shall be reported to the executive director prior to the time of submission of the commission's annual budget requests.

(g) Enter into agreements with landowners for public hunting and fishing areas. Such agreements shall be negotiated by the commission or its authorized agent and shall provide that, if the landowner opens the land under his control to public hunting and fishing, the commission shall compensate him in an amount to be determined by the parties to the agreement. Under the agreement, the commission shall control public access to the land to prevent undue damage and to properly manage attendant wildlife populations. The commission shall not be liable for damages caused by the public other than those specified in the agreement. Nothing in section 33-4-103 limits the authority of the commission both to enter into an agreement and to include the issuance of a hunting license in the agreement. Nothing in section 33-3-103.5 limits the authority of the commission to negotiate the waiver of game damage eligibility in an agreement.

(h) Provide for the destruction of any wildlife that poses a threat to public health, safety, or welfare;

(i) (I) Purchase, without using the bid process required by section 33-1-105.5, no more than two thousand acres of real property in Mesa county to build a multi-use shooting facility using moneys received from:

(A) Appropriated funds or nonappropriated grant moneys; or

(B) The federal government.

(II) The commission may contract with an independent contractor to build or operate the multi-use shooting facility authorized by this paragraph (i).

(III) The authority to purchase land under subparagraph (I) of this paragraph (i) expires on July 1, 2020, but this expiration does not affect the authority to build and operate or to contract to build and operate the multi-use shooting facility.

(2) Nothing in articles 1 to 6 of this title shall be construed as authorizing the commission to change any penalty prescribed by law for the violation of the provisions of articles 1 to 6 of this title or to change the amount of any license fee established by statute.

(3) (a) In the event that the commission plans to acquire the fee title to any real property or to acquire an easement for a period to exceed twenty-five years or at a cost to exceed one hundred thousand dollars or to enter into any lease agreement for the use of real property for a period to exceed twenty-five years or at a cost to exceed one hundred thousand dollars, or to sell or otherwise dispose of the fee title to any real property that has a market value in excess of one hundred thousand dollars, after the commission has approved the transaction but before it has completed the transaction, the commission shall submit a report to the capital development committee that outlines the anticipated use of the real property, the maintenance costs related to the property, the current value of the property, any conditions or limitations that may restrict the use of the property, and, in the event real property is acquired, the potential liability to the state that will result from the acquisition. The capital development committee shall review the reports submitted by the commission and make recommendations to the commission concerning the proposed land transaction within thirty days from the day on which the report is received. The commission shall not complete the transaction without considering the recommendations of the capital development committee, if the recommendations are made in a timely manner.

(b) Repealed.



§ 33-1-105.5. Acquisition of property - procedure

(1) Except as provided in subsection (7) of this section, before the commission purchases any fee title interest in real property or any interest in water pursuant to section 33-1-105 (1)(a), it shall solicit bid proposals from all interested parties through the issuance of a request for proposals. Notice of such request for proposals shall be published in a newspaper of general circulation in the area where the commission plans to purchase the real property or interest in water.

(2) The notices required to be published pursuant to subsection (1) of this section shall include, but shall not be limited to, the following information:

(a) The approximate amount of money available to the commission for the type of property, interest in water, and habitat to be acquired;

(b) The nature of the wildlife habitat, other property, or interest in water desired, including the type or types of recreational opportunities, if any;

(c) The expected terms and conditions of the proposed acquisitions;

(d) The name, address, and phone number of a contact person employed by the division who shall be responsible for providing further information relating to the bid process to any interested party;

(e) The deadlines for the submission of proposals and the address where proposals are to be sent; and

(f) Any other information deemed relevant by the commission.

(3) All proposals received by the commission shall be opened in a manner which is designed to prevent the disclosure of the offering price information contained in such proposals to competing bidders. Once a successful bidder has been selected and the acquisition is completed, the acquisition price and any other information deemed relevant by the commission shall be made available to the public.

(4) The commission, or its designee, may conduct discussions with any person who submits a proposal pursuant to this section for the purpose of clarifying whether the bidder is responsive to, or has a full understanding of, the solicitation requirements. The commission, or its designee, shall, at the request of any person making a proposal, unless it deems such proposal nonresponsive to the bid solicitation, assist such person in restructuring the proposal for the purpose of making the most attractive possible proposal. Bidders shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals. The commission, or its designee, shall not disclose any information regarding the offering prices of other proposals during the course of such discussions. Bidders may submit revisions to proposals after the initial submission of the proposal, so long as such revisions are made prior to the date listed in the request for proposals for final submission of all proposals. The commission has the right to reject any and all bids.

(5) The commission shall evaluate the proposals based on the following criteria:

(a) Whether the ability of the commission to attain the goals established in the long-range plan of the division is enhanced by the acquisition of the property or interest in water;

(b) Whether the acquisition results in the establishment of additional wildlife habitat or in the potential for additional habitat through the use of habitat improvement methods;

(c) Whether the acquisition will improve access to other public lands;

(d) Whether additional wildlife-oriented recreational opportunities will result from the acquisition;

(e) The size and location of the property or interest in water, including the proximity of the property or interest in water to other property controlled by the division; and

(f) Such other criteria as the commission may establish.

(6) Prior to acceptance of proposals by the commission, said proposals must be reviewed by boards of commissioners of counties with lands or water included in the proposals.

(7) The commission may decide not to use the bid process established in this section when the property or interest in water being purchased is located in such proximity to other property controlled by the division that, in the judgment of the commission, the bid process would not be effective, or when the property or interest in water to be purchased is offered through foreclosure, receivership, or auction, or when the property or interest in water is to be purchased from another governmental entity. In the event that the bid process is not used, the purchase of any fee title interest in real property or any interest in water shall be approved by the general assembly acting by bill.

(8) The commission may adopt such rules as are necessary to implement the acquisition process established in this section.

(9) Notwithstanding section 24-1-136 (11)(a)(I), the commission shall include in its annual report, which report shall be submitted to the capital development committee and to the agriculture, livestock, and natural resources committee of the house of representatives and the agriculture, natural resources, and energy committee of the senate, a listing of all acquisitions of real property or interests in water made pursuant to the provisions of this section. Such report shall describe all property and interests in water acquired since July 1, 1992, the acquisition cost of each such property or interest in water, and the appraised value of each such property or interest in water, and shall contain a description of all pending acquisitions of property and interests in water.

(10) Repealed.



§ 33-1-106. Authority to regulate taking, possession, and use of wildlife - rules

(1) In order to provide an adequate, flexible, and coordinated statewide system of wildlife management and to maintain adequate and proper populations of wildlife species, the commission shall have authority in this state, by appropriate rules and regulations, to:

(a) Determine under what circumstances, when, in which localities, by what means, what sex of, and in what amounts and numbers the wildlife of this state may be taken and, further, to shorten, extend, or close seasons on any species of wildlife in any specific locality or the entire state when it finds after investigation that such action is necessary to assure maintenance of adequate populations of wildlife or to preserve the proper ecological balance of the environment. In no event, however, shall the commission adopt any regulation concerning the taking of black bears which is in conflict with the provisions of section 33-4-101.3.

(b) Provide for the disposal of the usable portions of wildlife confiscated, abandoned, or unclaimed at meat processing and storage facilities or by taxidermists or otherwise obtained under the provisions of articles 1 to 6 of this title;

(c) Control the exportation, importation, transportation, release, possession, sale, transfer, and donation of wildlife;

(d) Establish requirements for persons who are engaged in the business of buying, selling, processing, or otherwise handling wildlife for the keeping of records of such transactions and to make such records available for inspection;

(e) Provide for the issuance of and require persons to obtain licenses for the purpose of hunting, fishing, trapping, taking, or possession of wildlife in accordance with the provisions of articles 1 to 6 of this title and the rules and regulations adopted pursuant thereto;

(f) Authorize fishing without a license on a statewide basis for up to two days during the calendar year.

(2) The commission shall adopt rules which regulate the conduct of fishing contests in public waters of the state. Such rules may prohibit the holding of such a contest on specific waters and at specific times of the year, but such rules shall not unreasonably restrict persons conducting such a contest from charging an entry fee, awarding prizes to participants, or using marked or tagged fish.

(3) (a) The state agricultural commission shall review the rules concerning captive wild ungulates submitted by the division and make recommendations to the parks and wildlife commission concerning the rules. The parks and wildlife commission shall not pass nor implement rules concerning captive wild ungulates without the approval of the state agricultural commission. If the parks and wildlife commission makes the possession of red deer unlawful in this state, the division shall compensate any person who owns or possesses any red deer on the effective date of the prohibition for the cost to replace such red deer with a legal elk of the same sex and comparable age.

(b) For purposes of this subsection (3), "captive wild ungulates" means wildlife which are ungulates lawfully acquired and held in confinement for breeding for agricultural purposes, production of meat, or other animal products; except that "captive wild ungulates" does not include wildlife held or used for the purpose of hunting or domestic elk or fallow deer held by persons licensed pursuant to section 35-41.5-104, C.R.S.

(c) Captive wild mammals and alternative livestock which have escaped from an owner's control may be removed from the wild by the division of parks and wildlife at the owner's expense, but not sooner than seventy-two hours after the division has given the owner or his designee actual notice of such escape, or the owner has notified the division of such escape. The amount the division of parks and wildlife may charge an owner shall be limited to actual costs incurred by the division to accomplish such removal, subject to further limitation by the following maximum caps:

(I) For native wildlife and for nonnative or exotic wildlife, one thousand dollars per animal not to exceed in the aggregate five thousand dollars per incident; and

(II) For prohibited species, no maximum cap per animal and no maximum cap per incident.

(4) (a) The commission may propose rules concerning:

(I) Hunting of alternative livestock as defined in section 35-41.5-102 (1), C.R.S.;

(II) Maintaining the purity of the native species of elk in the elk herds of Colorado by preventing the introduction of red deer or hybrid nonnative species, whether by the importation of untested live animals, gametes, eggs, sperm, or other genetic material, into Colorado. For purposes of this subparagraph (II), "native species of elk" includes those subspecies native to North America including cervus elaphus roosevelti, cervus elaphus nannodes, cervus elaphus nelsoni, cervus elaphus manitobensis, cervus elaphus canadensis, and cervus elaphus merriavi.

(III) Requirements that owners of alternative livestock have samples taken for the purpose of identifying individual animals;

(IV) Perimeter fences for alternative livestock farms, licensed pursuant to article 41.5 of title 35, C.R.S., to prevent ingress of big game wildlife and egress of alternative livestock.

(b) The state agricultural commission shall review any rules proposed by the commission and may make recommendations to the commission concerning such rules. The state agricultural commission shall approve all rules promulgated pursuant to this section prior to adoption by the commission.

(c) For purposes of carrying out the rules promulgated pursuant to this section, at any reasonable time during regular business hours, the director or the director's designee shall have free and unimpeded access upon consent or upon obtaining an administrative search warrant to:

(I) All buildings, yards, pens, pastures, and other areas in which any alternative livestock is kept, handled, or transported; and

(II) All records required to be kept and to make copies of such records.

(5) Nothing in this section shall be construed to preclude the commissioner of agriculture from authorizing, pursuant to section 35-40-101, C.R.S., the taking of depredating animals.

(6) The commission may adopt rules governing wildlife sanctuaries.



§ 33-1-107. Regulation of areas under wildlife commission control

(1) The commission shall adopt such rules or regulations as may be reasonably necessary for the administration, protection, and maintenance of all land and water, or interests in land and water, acquired by the commission. The term "interests in land and water", as used in this section, means any and all rights and interests in land or water less than the full fee interest. Specifically, the commission shall have power to adopt rules or regulations upon the following matters:

(a) Maintenance, enhancement, or management of property, vegetation, wildlife, signs, markers, buildings or other structures, and any object of scientific value or interest in any such area;

(b) Restriction, limitation, or prohibition concerning the use of any such area either as to time, manner, permitted activities, or numbers of people;

(c) Necessary sanitation, health, and safety measures.

(2) Rules or regulations that apply to any particular area shall be published as provided in section 33-1-108 and shall be prominently posted at any such area. Absence of posting shall not, however, relieve any person from the responsibility to comply with applicable rules or regulations if such rules or regulations have been published as provided in section 33-1-108.



§ 33-1-108. Rule-making procedure - judicial notice of rules

(1) Rule-making procedures shall be as prescribed in article 4 of title 24, C.R.S., except as otherwise provided in articles 1 to 6 of this title. Notice of rules and regulations may also be given such other publicity as the commission may deem desirable.

(2) A certified copy, which may be certified by the director or his designee, of any rule, regulation, or order of the commission shall be prima facie evidence in any court of this state. A printed copy of any rule or regulation purporting or proved to have been adopted and published by the authority of the commission or as published in the code of Colorado regulations in accordance with the provisions of section 24-4-103, C.R.S., is presumptive evidence of such rule or regulation and of its adoption.

(3) All rules, regulations, and orders of the commission, lawfully adopted and in force on December 31, 1984, shall continue to be effective until revised, amended, repealed, or nullified, or until they have expired, pursuant to law.



§ 33-1-110. Duties of the director of the division

(1) The director is the head of the division under the direction and supervision of the commission and the executive director and has general supervisory control of and authority over all activities, functions, and employees of the division.

(2) Repealed.

(3) The director shall prepare such reports as the executive director shall require the commission or director to submit.

(4) With the approval of the commission, the director shall authorize such scientific and other studies as are necessary and shall collect, classify, and disseminate statistics, data, and other information which in his discretion will tend to accomplish the objectives of articles 1 to 6 of this title and the state policy set forth in section 33-1-101.

(5) The director shall appoint Colorado wildlife officers and may appoint special wildlife officers to serve without pay, who shall have the powers and authority designated by the director. A special wildlife officer commission shall not be issued until the applicant has submitted to the division an application setting forth his or her qualifications to act as such an officer. Such qualifications shall include a minimum of forty hours of continuing law enforcement education per calendar year. The director may revoke the special wildlife officer commission of any such person at his or her pleasure.

(6) The director and the executive director shall consult with the commission in the establishment of the division's budget and the expenditures of all moneys appropriated to the division by the general assembly.

(6.5) The director, following notification of the commission, shall authorize an expenditure necessary to pay a local governing body for expenses incurred pursuant to section 35-5.5-110 (3), C.R.S.

(6.7) The director shall certify to the state controller that commitment or payment vouchers submitted by local habitat partnership committees are consistent with distribution management plans and guidelines approved by the commission. Such certification is the only requirement necessary to authorize the state controller to disburse funds from the habitat partnership cash fund.

(7) (a) The director, with approval of the commission, shall appoint a committee of nine persons to act as the "habitat partnership council", referred to in this section as the "council". The council shall have statewide responsibility and authority.

(b) (I) The council shall consist of the following members: Two sports persons who purchase big game licenses on a regular basis in Colorado; two persons representing livestock growers in Colorado; one person from the United States department of agriculture forest service; one person from the United States department of the interior bureau of land management; one person from the Colorado state university range extension program; one person representing agricultural crop producers; and one person from the Colorado division of parks and wildlife. All persons on the council shall be residents of the state of Colorado.

(II) Members of the council who will represent livestock growers and agricultural crop producers shall be chosen by the director from persons nominated by the local habitat partnership committees, pursuant to subparagraph (VI) of paragraph (d) of subsection (8) of this section.

(III) For the initial appointments to the council, the terms of the four members representing sports persons and livestock growers shall be two years for one member of each group and four years for the other member of each group, after which all appointments shall be for four years. The term lengths for the members representing the various agencies shall be at the discretion of the respective agencies. There shall be no limit on the number of terms a member may serve.

(c) The duties of the council are:

(I) To advise local habitat partnership committees;

(II) To assist in the dissemination of information concerning the habitat partnership program;

(III) To review draft plans for compliance with program guidelines established by the commission and to recommend appropriate action by the commission;

(IV) To monitor program effectiveness and to propose to the commission changes in guidelines and land acquisition planning and review as appropriate;

(V) To advise the director whether or not payment vouchers submitted by local habitat partnership committees are consistent with distribution management plans approved by the commission;

(VI) To report to the commission and to the senate agriculture, natural resources, and energy committee and the house of representatives agriculture, livestock, and natural resources committee pursuant to section 33-1-112 (8).

(d) (Deleted by amendment, L. 96, p. 1727, § 1, effective June 3, 1996.)

(8) (a) The habitat partnership program is hereby created to assist the division of parks and wildlife by working with private land managers, public land management agencies, sports persons, and other interested parties to reduce wildlife conflicts, particularly those associated with forage and fence issues, and to assist the division of parks and wildlife in meeting game management objectives through duties as deemed appropriate by the director.

(b) The director, with the approval of the commission, shall have the authority to appoint a "habitat partnership committee", referred to in this section as a "committee", in any area of the state where conflicts between wildlife and private land owners and managers engaged in the management of public and private land exist.

(c) A committee shall consist of the following members: One sports person who purchases big game licenses on a regular basis in Colorado; three persons representing livestock growers in the area of the state in which the committee is being established; one person from each of the federal agencies that has land management responsibilities in such area of the state; and one person from the Colorado division of parks and wildlife. All persons on any such committee shall be residents of the state of Colorado.

(d) The duties of a committee are the following:

(I) To develop big game distribution management plans to resolve rangeland forage, growing hay crop, harvested crop aftermath grazing, and fence conflicts subject to commission approval;

(II) To monitor program effectiveness and to propose to the council changes in guidelines and land acquisition planning and review as appropriate;

(III) To request for the committee, on an annual basis, funds from the council consistent with the distribution management plan developed by any such committee;

(IV) To expend funds allocated by the council or acquired from other sources as necessary to implement distribution management plans;

(V) To make an annual report of expenditures and accomplishments of the committee to the council by August 15 of each year;

(VI) To nominate a person to act as a representative of agricultural livestock growers or crop producers to the habitat partnership council for the area of the state where such committee is organized;

(VII) To reduce wildlife and land management conflicts as the conflicts relate to big game forage and fence issues and other management objectives.

(e) The committee shall be authorized to procure from land owners, land managers, or other providers, materials or services necessary for carrying out activities identified in the distribution management plans pursuant to subparagraph (IV) of paragraph (d) of this subsection (8); except that all such procurements shall be certified as within the scope of the activities and funding levels authorized in such distribution management plans before any such procurement may be authorized.



§ 33-1-111. Hearings - administrative law judges

Every hearing provided for in articles 1 to 6 of this title to be conducted by the commission or the division shall, except as provided in sections 33-4-101 and 33-6-106, be conducted by such agency or an administrative law judge designated by such agency pursuant to part 10 of article 30 of title 24, C.R.S., subject to appropriations for such administrative law judges made to the department of personnel, and every hearing shall comply with the provisions of articles 1 to 6 of this title and the provisions of article 4 of title 24, C.R.S.



§ 33-1-112. Funds - cost accounting - definition - repeal

(1) (a) Except as provided in subsections (7) and (8) of this section, sections 33-1-112.5 and 33-6-105, and in part 7 of article 22 of title 39, C.R.S., all moneys received from wildlife license fees, and all moneys from all other wildlife sources, and all interest earned on such moneys shall be deposited in the state treasury and credited to the wildlife cash fund, which fund is hereby created, and such moneys shall be utilized for expenditures authorized or contemplated by and not inconsistent with the provisions of articles 1 to 6 of this title for wildlife activities and functions and for the financing of impact assistance grants pursuant to part 3 of article 25 of title 30, C.R.S. All moneys so deposited in the wildlife cash fund shall remain in such fund to be used for the purposes set forth in the provisions of articles 1 to 6 of this title and shall not be deposited in or transferred to the general fund of the state of Colorado or any other fund.

(b) For the fiscal year commencing July 1, 2008, there shall be transferred one million two hundred fifty thousand dollars from the wildlife cash fund to the division of wildlife aquatic nuisance species fund, created in section 33-10.5-108.

(2) There is hereby created a stores revolving fund in the amount of eight hundred thousand dollars, which amount shall be maintained to acquire stock for warehousing and distributing supplies to operating units of the division. The moneys in such fund shall under no circumstances be used for the payment of operating expenses but shall be maintained intact as a revolving fund of eight hundred thousand dollars, composed of the following assets: Cash, accounts receivable, and inventory supplies. The purpose of the fund is to provide better budgetary control, and nothing contained in this subsection (2) shall authorize the division to make any purchases or acquisitions in any manner except as provided by law.

(3) There is hereby created the vanpool program revolving account. Receipts from participants in vanpools operated by the division shall be deposited to said account and shall be used only to pay the monthly operating and maintenance costs of such vans which are attributable to the use of such motor vehicles in carrying persons to and from work and to pay that portion of the purchase cost of replacement motor vehicles which is attributable to the use of the motor vehicles in carrying persons to and from work.

(3.5) (a) There is hereby created the wildlife management public education fund. Moneys in such fund shall consist of the surcharge authorized by section 33-4-102 (8.5), such moneys as the general assembly allocates to the fund, and moneys collected from gifts, donations, contributions, bequests, grants, and funds or reimbursements made from other sources to the wildlife management public education advisory council created in section 33-4-120.

(b) Moneys in the wildlife management public education fund shall be subject to annual appropriation and shall be used by the wildlife management public education advisory council for carrying out its duties as set forth in section 33-4-120, including, but not limited to, the reasonable and necessary expenses incurred by council members in fulfilling their duties, as approved by the director.

(c) All receipts and interest derived from the investment of moneys in the wildlife management public education fund shall be credited to such fund.

(4) The director of the division, with the consent and approval of the executive director, is authorized and directed to establish an adequate system of accounting which shall provide accurate and timely records of:

(a) All moneys received and from what sources;

(b) All moneys expended and for what purposes;

(c) All licenses that are issued, numbering each type separately.

(5) In his annual budget request to the governor, the executive director shall clearly show the allocations of funds used for wildlife purposes among operations, land acquisition, and capital construction and for any other purposes.

(6) The cost of nongame programs established under articles 1 to 6 of this title 33 shall be borne by the general fund, the Colorado nongame conservation and wildlife restoration cash fund, the wildlife cash fund, and any other sources deemed appropriate by the general assembly.

(7) (a) (I) (A) There is hereby created in the state treasury the wildlife for future generations trust fund. The fund consists of moneys appropriated to the fund by the general assembly, moneys received from energy or mineral royalties or leases of energy or mineral rights on wildlife properties, and gifts, grants, and donations.

(B) For purposes of this subparagraph (I), "wildlife properties" means state wildlife areas and any other wildlife properties in which the division owns mineral interests.

(C) No less than fifty percent of the total moneys deposited in the fund other than interest shall be accrued and maintained intact, and the remaining balance of the moneys deposited into the fund may be expended subject to appropriation by the general assembly; except that the interest earned on moneys in the fund is continuously appropriated and may be expended on such property operation and maintenance and other wildlife projects and programs as the commission deems appropriate.

(II) The fund is under the control of and administered by the commission. The controller shall authorize disbursements from the fund as directed by the commission on receipt of a voucher from the commission stating that the disbursement is in accordance with this subsection (7).

(III) Notwithstanding section 24-1-136 (11)(a)(I), the commission shall submit an annual report of the money expended from the fund and matters accomplished by the expenditures from the preceding fiscal year to the senate agriculture, natural resources, and energy committee and the house of representatives agriculture, livestock, and natural resources committee, or their successor committees, by the convening date of each regular session of the general assembly in accordance with section 24-1-136 (9). The commission shall also submit to these committees a report on money proposed to be expended from the fund and the matters to be accomplished by the expenditures in the upcoming fiscal year.

(IV) All moneys and interest in the fund remain in the fund to be used for the purposes set forth in this subsection (7) and shall not be deposited in or transferred to the general fund or any other fund.

(b) There is hereby created a wildlife habitat account in the wildlife for future generations trust fund, created in paragraph (a) of this subsection (7). The state treasurer shall deduct five million dollars from the wildlife cash fund, created in subsection (1) of this section, and transfer such sum to the wildlife habitat account. The interest earned on such five million dollars shall be continuously appropriated and shall be used solely for operation and maintenance of properties, leases, and easements owned by the division.

(8) (a) There is hereby created in the state treasury the habitat partnership cash fund. The moneys in the habitat partnership cash fund shall consist of those moneys annually transferred from the wildlife cash fund in accordance with paragraph (e) of this subsection (8) for the partnership program and any gifts, grants, donations, and reimbursements made to the program from other sources. The moneys in the fund shall be used in accordance with the duties of the habitat partnership council as specified in section 33-1-110 (7) and (8), including, but not limited to, reasonable and necessary expenses incurred by council members in the fulfillment of their duties, as approved by the director. All interest derived from the investment of moneys in the habitat partnership cash fund shall be credited to the fund. Any balance remaining in the fund at the end of any fiscal year shall remain in the fund subject to the limitations provided in paragraph (e) of this subsection (8).

(b) Notwithstanding section 24-1-136 (11)(a)(I), the council shall submit an annual report to the commission, the senate and house agriculture committees, and the executive director of the department of natural resources specifically stating the items for which it has expended money from the fund and the purpose of such items.

(c) If the council ceases to exist, all moneys in the habitat partnership cash fund shall revert to the wildlife cash fund.

(d) (Deleted by amendment, L. 96, p. 1729, § 2, effective June 3, 1996.)

(e) (I) On July 1, 2002, and each year thereafter, there shall be transferred from the wildlife cash fund to the habitat partnership cash fund an amount equal to five percent of the net sales of big game licenses used in the geographic areas represented by local habitat partnership committees from the previous calendar year.

(II) All moneys in the habitat partnership cash fund shall be continuously appropriated to the division of parks and wildlife for the purpose of funding the habitat partnership program.

(III) Any balance in the habitat partnership cash fund at the end of the fiscal year shall not exceed the total amount of the wildlife cash fund transfer from the beginning of that fiscal year. Any excess moneys shall revert to the wildlife cash fund.

(IV) This paragraph (e) is repealed, effective July 1, 2023.



§ 33-1-112.5. Search and rescue fund

(1) There is hereby created in the state treasury a search and rescue fund. Such fund is established to assist any agency or political subdivision of the state of Colorado for costs incurred in search and rescue activities involving persons holding hunting or fishing licenses, vessel, snowmobile, or off-highway vehicle registrations, or a Colorado outdoor recreation search and rescue card. Reimbursable costs are limited to actual operational expenses. Reimbursable costs shall not include salaries paid to persons permanently employed by the agency or political subdivision.

(2) (a) A surcharge of twenty-five cents shall be assessed on each license listed in section 33-4-102 (1) and (1.4) that is sold by the division or one of its license agents pursuant to section 33-4-101. Receipts and interest from the surcharge shall be deposited in the search and rescue fund created in subsection (1) of this section.

(b) A surcharge of twenty-five cents shall be assessed on each vessel, each snowmobile, and each off-highway vehicle registration that is sold by the division or one of its agents pursuant to section 33-13-103, 33-14-102, or 33-14.5-102. Receipts and interest from the surcharge shall be deposited in the search and rescue fund created in subsection (1) of this section. To coincide with annual registration renewal schedules, the surcharge shall be assessed on an annual basis beginning on October 1, 1992, for snowmobile registrations, January 1, 1993, for vessel registrations, and April 1, 1993, for off-highway vehicle registrations.

(c) (I) The general assembly hereby creates the Colorado outdoor recreation search and rescue card program. The department of local affairs shall make a Colorado outdoor recreation search and rescue card available to the public in accordance with this paragraph (c) to backpackers, hikers, mountain and trail bikers, cross country skiers, and other persons who use the Colorado back country for recreation. The department of local affairs shall establish procedures for the licensing of vendors who sell the outdoor recreation search and rescue card, the printing of such cards, and the distribution of such cards to vendors for sale to the public.

(II) The Colorado outdoor recreation search and rescue card shall cost three dollars and shall be valid for one year from the date of purchase. The department shall charge vendors two dollars for each Colorado outdoor recreation search and rescue card, which shall be transmitted to the state treasurer, who shall credit the amount to the search and rescue fund created in subsection (1) of this section. The remaining one dollar shall be retained by the vendor as the vendor's fee.

(III) The department may issue a multi-year Colorado outdoor recreation search and rescue card that shall be valid for a period not to exceed five years. Such multi-year card may be offered at a reduced rate to vendors with a reduced vendor fee to reflect administrative cost savings and other considerations.

(IV) The general assembly finds and declares that the Colorado outdoor recreation search and rescue card program is a new program. The department of local affairs is therefore authorized to contract, pursuant to section 24-50-504 (2)(b), C.R.S., with a person, corporation, or entity for any elements of the administration of the program created by this paragraph (c).

(3) All agencies and political subdivisions of the state shall have the right to make a claim on the search and rescue fund for reimbursement of costs incurred in the performance of search and rescue activities involving those persons specified in subsection (1) of this section. Such claims shall be submitted to the department of local affairs for immediate consideration. Any reimbursement claims which have been certified by the sheriff of the county in which the search and rescue activity occurred shall be eligible for payment by the department of local affairs. The department of local affairs shall establish rules for the procedure through which claims shall be submitted and for payment of such claims.

(4) The search and rescue fund created in subsection (1) of this section shall be the sole source of funds for the reimbursement of costs incurred under this section in search and rescue activities involving those persons specified in subsection (1) of this section. The wildlife cash fund established in section 33-1-112 and the parks and outdoor recreation cash fund established in section 33-10-111 shall not be used for reimbursement of costs as provided in this section.

(5) The moneys in the search and rescue fund created in subsection (1) of this section shall be subject to annual appropriation by the general assembly for the direct and indirect costs of the administration of this section.

(6) At the close of any fiscal year, all of the moneys remaining in the search and rescue fund and appropriated for search and rescue expenses, after all approved claims and administrative costs have been paid, shall be divided among those counties that have applied to the department of local affairs for year-end grants or reimbursements from the search and rescue fund. The department of local affairs shall divide such moneys among the counties, first making payment for uncompensated searches and rescues of parents, siblings, spouses, children, or grandchildren of persons holding hunting or fishing licenses, vessel, snowmobile, or off-highway vehicle registrations, or the owner of a Colorado outdoor recreation search and rescue card and second making payment for search and rescue-related training and equipment, and for any other uncompensated searches. The department of local affairs shall establish operating procedures for applying for year-end grants or reimbursements from the moneys remaining in the search and rescue fund.

(7) and (8) (Deleted by amendment, L. 2001, p. 599, § 1, effective July 1, 2001.)



§ 33-1-113. Expenses of employees

(1) In addition to their salaries, all employees of the division shall be reimbursed for all actual and necessary expenses incurred by them in the discharge of their official duties.

(2) In addition to the compensation paid employees of the division and in addition to reimbursement for expenses as provided in subsection (1) of this section, each employee of the division who is vested with the rights and powers of a Colorado wildlife officer, including and limited to area wildlife managers and district wildlife managers, shall, because of the number of hours and the extraordinary service performed by such employees and the requirement of purchasing necessary uniform items, be further reimbursed for maintenance and ordinary expenses incurred in the performance of their duties in such amount as shall be determined by the commission, but the amount authorized under this subsection (2) for any such employee of the division shall not exceed the sum of fifty dollars per month.



§ 33-1-114. Conservation magazine - revenue - Colorado outdoors magazine revolving fund

(1) The division is authorized to distribute a conservation magazine and associated informational products. The revenue derived therefrom shall be deposited in the state treasury and credited to the Colorado outdoors magazine revolving fund, which fund is hereby created. The magazine, subject to the approval of the executive director, shall be issued in accordance with the provisions of section 24-1-136, C.R.S. Funds necessary for the publication and distribution of such magazine and associated products shall be expended from the revolving fund, and additional funds, if necessary, will be included in the division's annual budget of wildlife cash funds. Such conservation magazine and associated informational products may be sold by the division or by any person designated by such division pursuant to contract. Any surplus in the revolving fund in excess of one hundred thousand dollars shall revert to the wildlife cash fund at the close of each fiscal year.

(2) If a private business manufactures and produces for sale a product that is available on the commercial market and the division is not currently producing such product, such product, or one substantially similar, shall not be produced or offered for sale by the division for so long as such product remains available from a private business.



§ 33-1-115. Migratory birds - possession of raptors - reciprocal agreements

(1) The open season for all migratory game birds in the state of Colorado shall be the same as that fixed, or as may be fixed, under the administrative provisions of the federal "Migratory Bird Treaty Act", secs. 703 to 711 of title 16, U.S.C., as amended. Any change made by the United States department of the interior, fish and wildlife service, or any new ruling made by the secretary of the interior under said act which is applicable to the state of Colorado shall be in effect in the state of Colorado and shall be enforced by the division. The term "migratory birds" includes birds defined as such under the administrative provisions of said "Migratory Bird Treaty Act" and regulations adopted pursuant to the provisions of said act.

(2) (a) The commission shall issue licenses in accordance with its regulations to permit the possession of raptors for falconry and captive breeding purposes and to encourage individual efforts to propagate the species. The commission shall actively pursue the establishment of reciprocal agreements with other states and Canada as a signatory to the "Migratory Bird Treaty Act", which agreements shall allow for the taking, use, and transportation of raptors from each respective area by qualified and licensed applicants.

(b) Applicants from other states or Canadian provinces or territories which are signatories to the "Migratory Bird Treaty Act" and have reciprocal raptor agreements with Colorado may obtain nonthreatened raptors in reasonable numbers commensurate with raptor populations within this state. The commission may issue nonresident take licenses to such applicants, and the fees for such licenses shall be equivalent to the fees for comparable licenses in the states, provinces, or territories with which Colorado holds such agreements.

(c) It is the intent of the general assembly for the commission to make the rules of this state conform to or be more stringent than the provisions of the "Migratory Bird Treaty Act", as amended, and the "Endangered Species Act of 1973", as amended. These rules may include, but not be limited to, captive breeding and the use of domestic captive bred raptors and the purchase, sale, transportation, importation, exportation, or exchange of raptors with persons having like licenses.

(3) Repealed.



§ 33-1-116. Powers of director of United States fish and wildlife service

The director of the United States fish and wildlife service and his duly authorized agents have the right within this state to conduct fish hatching and fish culture activities and all other operations connected therewith that the said director may consider necessary and proper. Nothing in sections 33-1-116 to 33-1-119 shall be construed as permitting or granting to the said director or his duly authorized agents any jurisdiction over or the right to interfere with the activities or facilities of the division, nor shall anything in said sections be construed as contravening any of the laws of this state relating to public health, pollution, or water rights.



§ 33-1-117. Assent of state to Pittman-Robertson act

The state of Colorado through the division assents to the provisions of the act of congress entitled "An Act to provide that the United States shall aid the states in wildlife restoration projects, and for other purposes.", approved September 2, 1937, and as amended. The division is authorized to perform such acts as may be necessary to conduct and establish cooperative wildlife restoration projects, as defined in such act, in compliance with such act and the rules and regulations promulgated by the secretary of the interior thereunder. No moneys or funds accruing to the division pursuant to such act shall be used for any purpose other than for such projects and the administration of the division, but the division may pay into the general fund as a part of its administrative costs a reasonable rental or service charge, as it may determine, for office quarters and auditing, bookkeeping, and like services furnished to the division by the state. All moneys now in the wildlife cash fund, or accrued or accruing to or received or receivable by the division, pursuant to such act shall be appropriated to pay for the administrative expense of such division for the protection, preservation, restoration, and control of wildlife of the state and to cover expenses in enforcing the wildlife laws of the state. Such moneys are to be expended upon a voucher approved by the director or an employee of the department authorized by the executive director and a warrant drawn by the controller.



§ 33-1-118. Assent to Dingell-Johnson act

The state of Colorado through the division assents to the provisions of the act of congress entitled "An Act to provide that the United States shall aid the states in fish restoration and management projects, and for other purposes.", approved August 9, 1950, and as amended. The division is authorized and directed to perform such acts as may be necessary to conduct and establish cooperative fish restoration and management projects as defined in and in compliance with such act of congress and the rules and regulations promulgated by the secretary of the interior thereunder. No moneys or funds accruing to the division as a result of compliance with such act shall be used for any purpose other than for such projects and the administration of such division.



§ 33-1-119. Federal aid projects income fund

There is hereby created a fund designated as the federal aid projects income fund to which shall be deposited certain revenues and earnings derived from properties purchased and operated jointly by the United States government and the state of Colorado under the provisions of sections 33-1-116 to 33-1-119, and the provisions of the acts of congress referred to in this article, and the rules and regulations of the United States department of the interior. Such revenues and earnings so deposited shall be limited to those specific revenues and earnings to which each has a right under the provisions of cooperative agreements establishing such rights. All moneys deposited under the provisions of this section are specifically appropriated for the purposes for which such moneys may accrue.



§ 33-1-120. Limitation on division and commission authority

(1) Neither the commission nor the division shall enter into any mitigation agreements with any agency of the federal government relating to the transfer or exchange of land or water condemned by the federal government without the express consent of the general assembly.

(2) The provisions of subsection (1) of this section shall not be construed to prevent the commission or the division from entering into common agreements with a federal agency pertaining to the stocking of fish or management of other wildlife on federally owned lands.

(3) The programs of the commission and division, including the listing of threatened and endangered species, shall not be utilized by the commission or division to supersede, abrogate, or impair any water right. For the purposes of this subsection (3), "impair" means requiring water users to forego water to which they are entitled under a water right.



§ 33-1-120.5. Oversight of the division - target dates for implementation of management review recommendations

(1) As used in this section, unless the context otherwise requires, "management review recommendations" means the recommendations made by Deloitte Touche LLP in the management review final report dated June 5, 1995.

(2) There is hereby established a deadline of no later than January 1, 1998, for the division to implement the management review recommendations.

(3) The director shall:

(a) Establish a schedule for the implementation of the management review recommendations;

(b) Repealed.

(c) Make decisions concerning the implementation of or departure from review recommendations in conjunction with the executive director of the department of natural resources and the commission.

(4) The director shall have the authority to reimburse or compensate employees relocated due to the implementation of the management review in the following manner:

(a) (I) The cost of all reasonable and necessary moving expenses incurred by an employee for the packing and unpacking, insurance, transportation, storage in transit, and installation of household effects shall be reimbursed.

(II) Notwithstanding subparagraph (I) of this paragraph (a), no reimbursement shall be paid for expenses incurred for insurance, transportation, or storage in transit to the extent such expenses cover a period longer than sixty days, nor shall reimbursement be paid for expenses incurred for household effects exceeding eighteen thousand pounds weight.

(b) Reimbursement is authorized for expenses charged by commercial business establishments for renting trailers or trucks for the purpose of moving household effects and for towing house trailers containing the household effects of employees. If such expenses exceed one thousand dollars, the claim therefor shall be accompanied by two competitive bids. Reimbursement shall be made at the rate proposed in the lowest bid. Any employee who performs his or her own packing and moving shall be reimbursed at the rate of fifty percent of the lowest commercial moving bid, not to exceed two thousand five hundred dollars.

(c) When the director requires an employee to relocate due to the implementation of the management review, such employee shall receive a per diem allowance for not more than sixty days for the necessary and reasonable expenses incurred in locating a primary residence at the new location. Such sixty-day period shall be tolled during any interruption caused by sick leave, vacation, or other authorized leave of absence or ordered travel.

(d) No reimbursement rate under this subsection (4) shall exceed a rate established by executive order. The per diem rate for dependent children between the ages of twelve and eighteen years and the spouse or partner of an employee shall not exceed seventy-five percent of the rate established by executive order for employees. The per diem rate for dependent children of an employee who are less than twelve years of age shall not exceed fifty percent of the rate established by executive order for employees.



§ 33-1-124. Revenue bonds - authority - issuance - requirements - covenants

(1) (a) The commission may, by resolution that meets the requirements of subsection (2) of this section, authorize and issue revenue bonds in an amount not to exceed ten million dollars in the aggregate for expenses of the division. Such bonds may be issued only after approval by both houses of the general assembly acting either by bill or joint resolution and after approval by the governor in accordance with section 39 of article V of the state constitution. Such bonds shall be payable only from moneys allocated to the division for expenses of the division pursuant to section 33-1-112.

(b) All bonds issued by the commission shall provide that:

(I) No holder of any such bond may compel the state or any subdivision thereof to exercise its appropriation or taxing power; and

(II) The bond does not constitute a debt of the state and is payable only from the net revenues allocated to the division for expenses as designated in such bond.

(2) (a) Any resolution authorizing the issuance of bonds under the terms of this section shall state:

(I) The date of issuance of the bonds;

(II) A maturity date or dates during a period not to exceed thirty years from the date of issuance of the bonds;

(III) The interest rate or rates on, and the denomination or denominations of, the bonds; and

(IV) The medium of payment of the bonds and the place where the bonds will be paid.

(b) Any resolution authorizing the issuance of bonds under the terms of this section may:

(I) State that the bonds are to be issued in one or more series;

(II) State a rank or priority of the bonds; and

(III) Provide for redemption of the bonds prior to maturity, with or without premium.

(3) Any bonds issued pursuant to the terms of this section may be sold at public or private sale. If bonds are to be sold at a public sale, the commission shall advertise the sale in such manner as the commission deems appropriate. All bonds issued pursuant to the terms of this section shall be sold at a price not less than the par value thereof, together with all accrued interest to the date of delivery.

(4) Notwithstanding any provisions of law to the contrary, all bonds issued pursuant to this section are negotiable.

(5) (a) A resolution pertaining to issuance of bonds under this section may contain covenants as to:

(I) The purpose to which the proceeds of sale of the bonds may be applied and to the use and disposition thereof;

(II) Such matters as are customary in the issuance of revenue bonds including, without limitation, the issuance and lien position of other or additional bonds; and

(III) Books of account and the inspection and audit thereof.

(b) Any resolution made pursuant to the terms of this section shall be deemed a contract with the holders of the bonds, and the duties of the commission under such resolution shall be enforceable by any appropriate action in a court of competent jurisdiction.

(6) Bonds issued under this section and bearing the signatures of the commission in office on the date of the signing shall be deemed valid and binding obligations regardless of whether, prior to delivery and payment, any or all of the persons whose signatures appear thereon have ceased to be members of the commission.

(7) (a) Except as otherwise provided in the resolution authorizing the bonds, all bonds of the same issue under this section shall have a prior and paramount lien on the net revenues pledged therefor. The commission may provide for preferential security for any bonds, both principal and interest, to be issued under this section to the extent deemed feasible and desirable by such commission over any bonds that may be issued thereafter.

(b) Bonds of the same issue or series issued under this section shall be equally and ratably secured, without priority by reason of number, date, sale, execution, or delivery, by a lien on the net revenue pledged in accordance with the terms of the resolution authorizing the bonds.



§ 33-1-125. Colorado nongame conservation and wildlife restoration cash fund - creation - disbursement of moneys - wildlife rehabilitation grant program - authority and board created - process - report - definition - repeal

(1) (a) There is hereby created in the state treasury the Colorado nongame conservation and wildlife restoration cash fund, referred to in this section as the "fund". The fund consists of voluntary contributions made through part 7 of article 22 of title 39, less any appropriation to the department of revenue pursuant to section 39-22-703, any moneys credited pursuant to section 33-6-105 (1)(a), and all interest derived from the deposit and investment of moneys in the fund and credited to the fund by the state treasurer. All unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year must remain in the fund and shall not revert back to the general fund or any other fund or be used for any purpose other than the purposes set forth in this section. The division shall expend moneys from the fund as specified in, and for the implementation of, this section.

(b) The moneys in the fund must be apportioned and used as follows:

(I) For up to the first two hundred fifty thousand dollars credited to the fund in any fiscal year:

(A) Ninety percent of the moneys credited to the fund in any fiscal year shall be used by the division in preserving, protecting, perpetuating, and enhancing nongame and endangered wildlife in the state, including the division's administrative expenses in connection therewith, and for the division's costs in providing staff support to the board created in subsection (3) of this section; and

(B) Ten percent of the moneys credited to the fund in any fiscal year shall be used for grants to wildlife rehabilitators in accordance with subsection (4) of this section.

(II) For any moneys over the initial two hundred fifty thousand dollars credited to the fund in any fiscal year:

(A) Seventy-five percent of those additional moneys shall be used by the division in preserving, protecting, perpetuating, and enhancing nongame and endangered wildlife in the state, including the division's administrative expenses in connection therewith, and for the division's costs in providing staff support to the board created in subsection (3) of this section; and

(B) Twenty-five percent of those additional moneys shall be used for grants to wildlife rehabilitators in accordance with subsection (4) of this section.

(2) There is hereby created the Colorado nongame conservation and wildlife restoration cash fund authority, referred to in this section as the "authority". The authority is not an agency of state government and is not subject to administrative direction by any state agency except as provided in this section.

(3) (a) (I) The powers of the authority are vested in a board of directors, referred to in this section as the "board". The board consists of the following seven members, each of whom is appointed by the director pursuant to an application process:

(A) Two representatives from private-sector Colorado wildlife rehabilitation organizations;

(B) One representative of the Colorado federation of animal welfare agencies or its successor organization;

(C) One employee of the division;

(D) One wildlife biologist employed by a state institution of higher education or by a nonstate entity;

(E) One member of a recognized wildlife conservation organization with local and national affiliates whose mission focuses on conservation and restoration of natural ecosystems and on habitat protection for biodiversity, and whose membership enjoys significantly nonconsumptive uses of wildlife; and

(F) One member of the general public with an interest in nonconsumptive uses of wildlife or wildlife rehabilitation.

(II) The director shall establish a process through which applications for appointments to the board are developed, received, and evaluated.

(b) (I) Except as provided in subsection (3)(b)(II) of this section, appointments to the board are for three-year terms. Each member serves at the pleasure of the director and continues in office until the member's successor is appointed and qualified. The director shall make the initial appointments to the board no later than September 1, 2017.

(II) (A) Three of the seven initial appointments under subsection (3)(a)(I) of this section are for a term of two years. The director shall specify which of the appointees serve a two-year term when he or she makes the initial appointments. After the initial two-year terms, subsequent appointees to those positions serve three-year terms.

(B) This subsection (3)(b)(II) is repealed, effective September 1, 2019.

(c) On the expiration of the term of a member of the board, the director shall either reappoint that member or appoint that member's successor for a term of three years; except that, in the case of a vacancy, the director's appointee serves for the remainder of the unexpired term. A person shall not serve more than six years on the board.

(d) Members of the board serve without compensation for any service provided to the authority. Members do not receive any reimbursement from the board for any expenses incurred fulfilling their responsibilities pursuant to this section.

(e) (I) Except as provided in subsection (3)(e)(II) of this section, the authority, created pursuant to subsection (2) of this section, shall not be funded by or through any state agency.

(II) The division shall provide staff support to the board for the purposes of implementing this section.

(III) The board shall develop, adopt, and implement guidelines and practices for its own operation and for receiving and evaluating applications for grant moneys from the fund in accordance with subsection (4) of this section, including practices to detect and avoid board member conflicts of interest; the timing of the application submissions and grant disbursement, which timing must take into account the unique seasonal demands presented by wildlife rehabilitation efforts; and criteria to score or otherwise assess grant applications. Nothing in this section authorizes the board to promulgate rules to implement this section.

(4) (a) (I) The division shall expend moneys from the fund, pursuant to recommendations made by the board, for the purpose of making grants to wildlife rehabilitators in order to facilitate wildlife rehabilitation in Colorado.

(II) As used in this section:

(A) "Wildlife rehabilitation" means the process of providing aid to injured, orphaned, displaced, or distressed wildlife animals in such a way that they may survive when released to their native habitats. The term includes activities such as providing direct medical and other care to wildlife, arranging suitable release sites, anticipating and helping to prevent problems with wildlife, operational or capital expenses, and humanely resolving human-wildlife conflicts.

(B) "Wildlife rehabilitator" means a person licensed as a wildlife rehabilitator by the division.

(b) Nothing in this section requires a wildlife rehabilitator to provide matching funds or to be a registered nonprofit organization pursuant to section 501 (c)(3) of the internal revenue code as a condition to applying for or receiving grant moneys.

(c) Grants are awarded from the fund in accordance with a grant approval process developed by the board. A member of the board shall not vote on any grant application in which the member is interested.

(d) Grants awarded from the fund must be in amounts from one thousand dollars to thirty thousand dollars; except that, for any fiscal year in which an amount less than five thousand dollars is transferred to the fund for the purposes of the grant program pursuant to subsection (1)(b)(II)(B) of this section, the board shall endeavor to award grants in amounts that maximize wildlife rehabilitation efforts to the greatest extent possible.

(e) Grant moneys awarded under this subsection (4) may be used by wildlife rehabilitators for the rehabilitation of both game and nongame wildlife species; except that grant moneys shall not be used to rehabilitate exotic wildlife.

(f) Wildlife rehabilitators must execute a contract with the division in order to receive any grant moneys awarded. Such contracts must require, at a minimum, that rehabilitation projects funded in whole or in part through grant moneys will be performed or managed by the grantee.

(g) Grantees shall submit annual reports, in accordance with a schedule developed by the board, to the division describing how grant moneys they received have been expended. The division shall make the grant recipients and amounts and the annual reports available on its official website.

(5) The board is subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, and to the open meetings provisions of the "Colorado Sunshine Act of 1972" contained in part 4 of article 6 of title 24. For purposes of the "Colorado Open Records Act", part 2 of article 72 of title 24, the records of the board and the authority are public records.






Article 2 - Nongame and Endangered Species Conservation

§ 33-2-101. Short title

This article shall be known and may be cited as the "Nongame, Endangered, or Threatened Species Conservation Act".



§ 33-2-102. Legislative declaration

The general assembly finds and declares that it is the policy of this state to manage all nongame wildlife, recognizing the private property rights of individual property owners, for human enjoyment and welfare, for scientific purposes, and to ensure their perpetuation as members of ecosystems; that species or subspecies of wildlife indigenous to this state which may be found to be endangered or threatened within the state should be accorded protection in order to maintain and enhance their numbers to the extent possible; that this state should assist in the protection of species or subspecies of wildlife which are deemed to be endangered or threatened elsewhere; and that adequate funding be made available to the division annually by appropriations from the general fund.



§ 33-2-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Management" means the collection and application of biological information for the purposes of increasing the number of individuals within species and populations of wildlife up to the optimum carrying capacity of their habitat and maintaining such levels. The term includes the entire range of activities that constitute a modern, scientific resource program including, but not limited to, research, census, law enforcement, habitat acquisition and improvement, and education. Also included within the term, when and where appropriate, is the periodic or total protection of species or populations. "Management" may include artificial propagation to maintain threatened or endangered species populations, in concert with the exercise of water rights, and may also include restriction of stocking of species which are in competition with threatened or endangered species for the available habitat.



§ 33-2-104. Nongame species - regulations

(1) The division shall conduct investigations on nongame wildlife in order to develop information relating to population, distribution, habitat needs, limiting factors, and other biological and ecological data to determine management measures necessary for their continued ability to sustain themselves successfully. On the basis of such determinations, the commission shall issue regulations and develop management programs designed to ensure the continued ability of nongame wildlife to perpetuate themselves successfully. Such regulations shall set forth species or subspecies of nongame wildlife which the commission deems in need of management pursuant to this section, giving their common and scientific names by species and, where necessary, by subspecies. The commission shall conduct ongoing investigations of nongame wildlife and may from time to time amend such regulations by adding or deleting therefrom species or subspecies of nongame wildlife.

(2) The commission shall by regulation establish limitations relating to the taking, possession, transportation, exportation, processing, sale or offering for sale, or shipment as may be deemed necessary to manage nongame wildlife.

(3) Except as provided in regulations issued by the commission, it is unlawful for any person to take, possess, transport, export, process, sell or offer for sale, or ship nongame wildlife deemed by the commission to be in need of management pursuant to this section. Subject to the same exception, it is also unlawful for any common or contract carrier to knowingly transport or receive for shipment nongame wildlife deemed by the commission to be in need of management pursuant to this section.



§ 33-2-105. Endangered or threatened species

(1) On the basis of investigations of nongame wildlife provided for in section 33-2-104 and other available scientific and commercial data and after consultation with other state wildlife agencies, the Colorado water conservation board, the Colorado water and power development authority, water conservancy districts, and other water conservation districts of the state, and other water resource development agencies within the state, appropriate federal agencies, and other interested persons and organizations, the commission shall by regulation adopted pursuant to the procedures specified in sections 33-1-111 and 24-4-103, C.R.S., establish a list of those species and, where necessary, subspecies of wildlife indigenous to this state which are determined to be endangered or threatened within this state, giving their common and scientific names by species and, where necessary, by subspecies.

(2) The commission shall:

(a) Conduct, by July 1, 1986, and at least once every five years thereafter, a review of all species included in the state lists of endangered or threatened species established pursuant to subsection (1) of this section; and

(b) Determine on the basis of such review whether any such species should:

(I) Be removed from such list;

(II) Be changed in status from an endangered species to a threatened species; or

(III) Be changed in status from a threatened species to an endangered species.

(3) Except as otherwise provided in this article, it is unlawful for any person to take, possess, transport, export, process, sell or offer for sale, or ship and for any common or contract carrier to knowingly transport or receive for shipment any species or subspecies of wildlife appearing on the list of wildlife indigenous to this state determined to be endangered within the state pursuant to subsection (1) of this section.

(4) Except as otherwise provided in this article, it is unlawful for any person to take, possess, transport, export, process, sell or offer for sale, or ship and for any common or contract carrier to knowingly transport or receive for shipment any species or subspecies of wildlife appearing on the list of wildlife indigenous to this state determined to be threatened within the state pursuant to subsection (1) of this section.



§ 33-2-105.5. Reintroduction of endangered species - legislative declaration

(1) The general assembly determines and declares that pursuant to the tenth amendment of the United States constitution, the state of Colorado has primacy over affairs that are of statewide concern and that matters concerning the environment, including the introduction or reintroduction of species that are currently not found or no longer found in this state is a statewide concern and should be conducted by the state through specific legislation. Reintroduction drives enormous land use questions and impacts property and water rights throughout Colorado.

(2) Before any species may be introduced or reintroduced into this state through action by any state or local government entity, the general assembly shall act by bill to specifically name such species and to specify the manner of introduction or reintroduction. The species to be introduced or reintroduced shall be:

(a) Not, or no longer, found in this state; and

(b) A candidate for listing or has been placed in the threatened or endangered species list pursuant to the federal "Endangered Species Act of 1973", 16 U.S.C. sec. 1531 et seq., as amended.



§ 33-2-105.6. Reintroduction of the bonytail fish and the black-footed ferret - repeal

(1) In accordance with section 33-2-105.5, the general assembly hereby determines that the following species were not, as of April 18, 2000, found in the state and are listed under the federal "Endangered Species Act of 1973", 16 U.S.C. sec. 1531 et seq., as amended, and therefore require approval by the general assembly prior to reintroduction by the division. The general assembly hereby approves the reintroduction of the following species into the state of Colorado:

(a) (I) The bonytail (gila elegans).

(II) The reintroduction of the bonytail shall be conducted consistent with the five-year stocking plan for endangered Colorado river fish species in Colorado, as approved by the Colorado river fishes recovery program biology committee on September 1, 1998, or as may be amended.

(b) (I) The black-footed ferret (mustela nigripes).

(II) The reintroduction of the black-footed ferret shall be conducted consistent with the approach described in the black-footed ferret cooperative management plan dated June 1995, developed by the division, the United States fish and wildlife service, and the United States bureau of land management, as modified by the availability of programmatic safe harbor agreements and enhancement-of-survival permits under 16 U.S.C. sec. 1539 (a)(1)(A). The reintroduction program must provide for regular updates for the local community on the status of the reintroduction and involve representatives of local government and affected interests in resolving issues that may arise during the reintroduction effort.

(2) Reintroduction of the species listed in subsection (1) of this section shall commence before December 31, 2002.

(3) The division shall submit annual reports, no later than January 15 of each year, to the house agriculture, livestock, and natural resources committee and the senate agriculture, natural resources, and energy committee on the status of the reintroduction of the bonytail and the black-footed ferret and the progress towards meeting the goals of the recovery program and the removal of the species from the federal "Endangered Species Act of 1973", 16 U.S.C. sec. 1531 et seq., as amended.

(4) In addition to the requirements of paragraph (b) of subsection (1) of this section, the reintroduction of the black-footed ferret shall be conducted in accordance with the following requirements:

(a) Each annual report prepared pursuant to subsection (3) of this section shall include an assessment evaluating whether the reintroduction of the black-footed ferret will impair any use of private land or beneficial use of water existing at the time of such reintroduction. If the assessment in any annual report concludes that any such use of land will be impaired by reintroduction of the black-footed ferret, the annual report shall also describe the reason for the impact and possible actions to reduce such impact.

(b) Any effort to reintroduce the black-footed ferret in any areas outside the experimental population boundaries described in the black-footed ferret cooperative management plan, as amended, dated June 1995, requires further legislative approval; except that a reintroduction of black-footed ferrets occurring on or after August 7, 2013, does not require further legislative approval if the reintroduction occurs on private land with landowner consent or on the land of a political subdivision of the state with the subdivision's approval and the reintroduction is in accordance with a programmatic safe harbor agreement and an enhancement-of-survival permit under 16 U.S.C. sec. 1539 (a)(1)(A) that:

(I) Authorize the incidental take of black-footed ferrets that may result from the implementation of conservation actions, specific land uses, and the return of the landowner's real estate to baseline conditions; and

(II) Provide landowners with assurances that the federal government will not impose further land, water, or resource-use restrictions or additional commitments of land, water, or finances beyond that agreed to in the agreement.

(c) The state of Colorado shall ensure enforcement of the provisions of the black-footed ferret cooperative management plan dated June, 1995, up to and including litigation if the memorandum of understanding between Colorado and any federal agency implementing such plan is violated.

(d) If requested, the state of Colorado shall relocate any black-footed ferrets within the state of Colorado that were reintroduced pursuant to the black-footed ferret cooperative management plan dated June 1995, and that move outside of the experimental population boundaries described in the plan into the area originally designated in the plan.

(e) Nothing in the black-footed ferret cooperative management plan, as amended, dated June 1995, affects current prairie dog management efforts on private lands or on the land of a political subdivision of the state.

(f) (I) Until July 1, 2019, only three political subdivisions are authorized to reintroduce black-footed ferrets under this section. A political subdivision of the state shall not reintroduce black-footed ferrets under this section unless the division of parks and wildlife certifies that the authorization would not result in more than three political subdivisions of the state reintroducing black-footed ferrets under this section.

(II) The division shall administer this paragraph (f) by:

(A) Tracking the number of political subdivisions that are authorized to release black-footed ferrets under this section; and

(B) Denying certification to a political subdivision of the state if certification would result in more than three political subdivisions introducing black-footed ferrets under this section.

(III) This section is repealed, effective July 1, 2019.



§ 33-2-105.7. Reintroduction of species - legislative declaration - report

(1) (a) As used in this section, unless the context otherwise requires, "introduction" means the release of a nonaquatic wildlife species that is currently not found or no longer found in this state into the environment of Colorado, and shall include reintroduction; except that introduction shall not include any nonaquatic wildlife species the actual initial release of which occurred prior to May 24, 2000, or any release that has previously been approved by the general assembly acting by bill.

(b) The general assembly determines and declares that the introduction of species is a matter of statewide concern and should be conducted by the state through specific legislation. Such introduction may cause substantial harm to the state's overall ecosystem, including native plants and animal wildlife. The introduction of wildlife species also has far-reaching impacts on benefits from the use of both public and private lands within the state.

(2) Before any wildlife species may be introduced, the department shall prepare a report that includes, at a minimum, the following information:

(a) The potential ecological and economic impacts, including whether the introduction of a wildlife species will prevent or impair the then-existing use or uses of private land, and the benefits of the introduction;

(b) The probable survival rates of the introduced animals;

(c) The possible impacts should the introduction not take place; and

(d) An assessment evaluating whether the introduction of the wildlife species will impair any use of private land or beneficial use of water existing at the time of such introduction. If the assessment concludes that any such use will be impaired by the introduction, the report shall also describe the reason for the impact and possible actions to reduce such impact.

(3) The department shall deliver the report prepared pursuant to subsection (2) of this section to the general assembly, in accordance with section 24-1-136 (9), C.R.S., within thirty days after its completion.

(4) The department shall annually prepare a report for each of the five years after an introduction occurs that shall include, at a minimum, the following information:

(a) The status of the introduction effort;

(b) A report on the estimated survival rates of the introduced wildlife species and their progeny;

(c) If the survival rate of the introduced wildlife species and their progeny is below the initial projected range, an assessment of why the survival rate is lower than expected and the steps that have been considered and put in place to increase survival rates; and

(d) The recovery goals and anticipated timelines of the recovery program.



§ 33-2-106. Management programs

(1) The division shall establish such programs including acquisition of land or aquatic habitat as are deemed necessary for management of nongame, endangered, or threatened wildlife.

(2) In carrying out programs authorized by this section, the division may enter into agreements with federal agencies or political subdivisions of this state or with private persons for administration and management of any area established under this section or utilized for management of nongame, endangered, or threatened wildlife.

(3) The commission may permit, under such terms and conditions as may be prescribed by regulation, the taking, possession, transportation, exportation, or shipment of species or subspecies of wildlife which appear on the state lists of endangered or threatened species for scientific, zoological, or educational purposes, for propagation in captivity of such wildlife, or for other special purposes.

(4) Upon good cause shown and where necessary to alleviate damage to property or to protect human health, endangered or threatened species may be removed, captured, or destroyed but only pursuant to permit issued by the division and, where possible, by or under the supervision of an agent of the division. Provisions for removal, capture, or destruction of nongame wildlife for the purposes set forth in this subsection (4) shall be set forth in regulations issued by the commission pursuant to section 33-2-104 (1).



§ 33-2-107. Regulations

The commission shall issue such regulations as are necessary to carry out the purposes of this article.






Article 3 - Damage by Wildlife

Part 1 - General Provisions

§ 33-3-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Division" means the division of parks and wildlife.



§ 33-3-102. State's liability for damage

The state of Colorado is liable for certain damages caused by wildlife, but only to the extent provided in this article.



§ 33-3-103. No liability for damage - when

(1) The state shall not be liable for:

(a) Damage to livestock caused by coyotes, bobcats, or dogs. It is the intent of the general assembly that the division shall use whatever proper means are available to effectively minimize depredation to livestock by coyotes and bobcats.

(b) Damage to motor vehicles caused by wildlife;

(c) Injury to or the death of any person caused by wildlife;

(d) Damages, if the division has furnished to the claimant sufficient and appropriate damage prevention materials and the claimant has refused to accept or use such materials exclusively for game damage prevention, and if the provisions of section 33-3-103.5 have been complied with by the division and the claimant;

(e) Damages, if the claimant has willfully failed to maintain damage prevention materials throughout the normal life of such materials, and such materials have not been damaged or destroyed by wildlife;

(f) Damages caused by wildlife if the claimant has unreasonably restricted hunting on land under his control or has unreasonably restricted passage to other land by restricting access across land under his control. In determining whether or not there has been an unreasonable restriction on hunting or availability of access by the claimant, the division shall consider only whether or not such restriction has significantly and adversely reduced a necessary harvest of wildlife.

(g) Damages caused by wildlife, if claimant charges a fee in excess of five hundred dollars per person, per season, for the purpose of big game hunting access on or across claimant's property.

(2) (Deleted by amendment, L. 2009, (SB 09-024), ch. 323, p. 1723, § 1, effective June 1, 2009.)



§ 33-3-103.5. Game damage prevention materials - definitions

(1) This section shall be applicable in determining the liability of the state under paragraph (e) of subsection (3) of this section and section 33-3-103 (1)(d) and (1)(e).

(2) (a) (I) Every landowner shall be eligible to receive sufficient and appropriate temporary game damage prevention materials pursuant to this section.

(II) Permanent game damage prevention materials shall be available only to a landowner who does not unreasonably restrict hunting of species likely to cause damage on land under the landowner's control or restrict the hunting of species likely to cause damage on any other lands by restricting access across lands under the landowner's control, and:

(A) Who charges not more than five hundred dollars per person, per season, for big game hunting access on or across the landowner's property; or

(B) Who charges a fee in excess of five hundred dollars per person, per season, for big game hunting access on or across the landowner's property, if the landowner has requested and been denied game damage prevention materials from the habitat partnership program created in section 33-1-110 (8) and the division determines that excessive game damage is occurring, and may continue to occur in the future.

(III) The division shall not deny a landowner game damage claims or game damage prevention materials on the grounds that the landowner received a voucher pursuant to the wildlife conservation landowner hunting preference program for wildlife habitat improvement under section 33-4-103.

(IV) As used in this section:

(A) "Temporary game damage prevention materials" means materials of an adequate substance that are utilized to protect private property for a period of time agreed upon by the landowner and the division. Such materials may include, but are not limited to, transferable panels or pyrotechnics.

(B) "Permanent game damage prevention materials" means materials of an adequate substance that are erected in such a way to protect private property for the expected normal life of the materials. The normal life of the materials shall be as specified in a written agreement between the landowner and the division.

(b) The division has the responsibility to supply useable, sufficient, and appropriate game damage prevention materials to a requesting landowner, and the landowner shall keep such materials in good repair throughout their normal life, if such materials have not been destroyed or damaged by wildlife.

(3) (a) The division shall respond to a landowner making an inquiry related to game damage within two business days after receiving the inquiry.

(b) (I) Within five business days after receiving a request for game damage prevention materials, the division shall consult with the landowner to discuss the sufficient and appropriate materials to prevent or mitigate the game damage. Temporary game damage prevention materials shall be delivered to the landowner within fifteen business days after the consultation, unless otherwise agreed to by the division and the landowner.

(II) For a landowner eligible to receive permanent game damage prevention materials pursuant to subparagraph (II) of paragraph (a) of subsection (2) of this section, such materials shall be provided within forty-five days after the date that the landowner makes the initial request for the materials.

(c) The division shall deliver game damage prevention materials to the specific site as directed by the landowner, if such delivery may be made by truck.

(d) When agreed upon by the landowner, the division may construct permanent stackyards or orchard fencing in those areas of high wildlife damage potential within the limitations of appropriation by the general assembly for that purpose.

(e) (I) If the division does not provide game damage prevention materials within the amount of time established by paragraph (b) of this subsection (3), the division shall have the sole responsibility to supply and erect the damage prevention materials, and the state shall be liable for game damages incurred on and after the date by which the division should have provided the game damage prevention materials.

(II) When erecting game damage prevention materials pursuant to subparagraph (I) of this paragraph (e), the division may use division employees, individuals under contract to the division, or voluntary workers. If the division uses voluntary workers to assist in erecting game damage prevention materials, the division shall keep in force workers' compensation insurance as necessary to protect the landowner from liability resulting from injuries or death of said voluntary workers while engaged in the erection of such game damage prevention materials. If the division uses contract workers to assist in erecting game damage prevention materials as provided in this section, the division shall require the contractor to provide evidence of workers' compensation insurance as necessary to protect the landowner from liability resulting from injuries or death of said contract workers while engaged in the erection of such game damage prevention materials.

(4) If the game damage prevention materials that the division provides to a landowner fail to prevent game damage due to insufficiency or inappropriateness of such materials, or if the division's insufficient or inappropriate erection of such materials fail to prevent game damage, the state shall be liable for damages caused by such materials or erection.



§ 33-3-104. State shall be liable - when

(1) Subject to the limitations contained in sections 33-3-103 (1) and 33-3-103.5, and in part 2 of this article, the state shall be liable only for:

(a) Damages to livestock or personal property used in the production of raw agricultural products, which under this article shall be no more than five thousand dollars per head of livestock injured or killed, caused by big game; except that damages to livestock shall be limited to physical trauma resulting in injury or death;

(b) Damages to real or personal property, when such damages are caused by wildlife that is being moved or is otherwise under the direct control of division personnel at the time the damage occurs;

(c) Damage to real or personal property caused by the use of damage prevention materials if the use of such materials or equipment is under the control of any personnel who are under the direction of division personnel at the time damage occurs;

(d) Damages caused by those species of wildlife enumerated in section 33-1-102 (2) to orchards, nurseries, crops under cultivation, and harvested crops, damages to lawful fences as defined in section 35-46-101 (1), C.R.S., when such damages exceed ten percent of the value of the specific fence involved, and damages to livestock forage in excess of ten percent of historic use levels for privately owned and fenced ranch or farm units which are specifically limited to hay meadows, pasture meadows, artificially seeded rangelands, and grazing land which is deferred to seasonal uses. Damages to aftermath on alfalfa shall be paid to the full extent of such damages without regard to historic numbers of wildlife. Historic levels shall be designated by the claimant at the time of making a claim. Historic levels shall be expressed in average numbers of wildlife present on the property in question based on the twenty-year period ending January 1, 1973. If the division does not agree with the claimant on normal historic levels or any element of a damage settlement, the matter shall be submitted to arbitration within ten days of notice by either party. The arbitration panel shall consist of one arbitrator chosen by the landowner, one arbitrator chosen by the division, and one arbitrator chosen by the other two arbitrators. If the two arbitrators cannot agree within ten days on a third arbitrator, a request by either party shall be made to the district court for the judicial district of the county in which the damage is located for appointment of a third impartial arbitrator. The division and the landowner shall equally share the cost of the use of the third arbitrator. Historic levels or any element settled by arbitration may be included in an appeal to a court of competent jurisdiction, and the court shall not be bound by the finding of the arbitration panel.

(2) Repealed.

(3) The burden of proof shall be with the claimant for all claims for damages enumerated in paragraph (d) of subsection (1) of this section, pursuant to rules established by the commission pertaining to wildlife damage.

(4) If the commission has not promulgated rules relating to damage by wildlife, pursuant to sections 33-1-104 and 33-1-108, the division shall not refuse to pay a claim for wildlife damage.

(5) If for any reason a pertinent rule of the commission relating to wildlife damage is declared void or suspended, the provisions of subsection (4) of this section shall not be applicable.

(6) For the year 1979, any damage claims received by the division after June 21, 1979, shall not be denied until and unless considered under the rules promulgated by the commission relating to damage by wildlife. If such rules are not promulgated by January 1, 1980, the provisions of subsection (4) of this section shall apply.

(7) Repealed.

(8) All rules concerning damages by wildlife adopted or amended by the commission on or after July 1, 1979, shall be subject to sections 24-4-103 (8)(c) and (8)(d) and 24-4-108, C.R.S.

(9) Reimbursement for wildlife damages shall be reduced by the amount of claim awarded by an insurance company for the same damages.



§ 33-3-105. Wildlife migration areas - division to keep records

It is the duty of the division to maintain records of areas used by wildlife for migration purposes, and the division shall furnish information concerning wildlife migration areas to persons requesting such information.



§ 33-3-106. Excessive damage to property - permit to take wildlife - when - harassment by dogs

(1) (a) Where wildlife is causing excessive damage to property, as determined by the division after consultation with the property owner, the division is authorized to issue a permit to the property owner, the property owner's designee, or to such other person selected by the division to kill a specified number of the species of wildlife causing such excessive damage. Upon request by the property owner, whenever the wildlife causing the excessive damage exceeds the wildlife objective set by the division for that species for that geographical area for the current year, the division is encouraged to issue a permit under this section. Any determination by the division that the damage being caused is not excessive may, upon application by the property owner, be reviewed by the commission.

(b) No permit to take wildlife pursuant to this subsection (1) shall be issued or used in violation of any local restriction on firearm use.

(2) Any wildlife killed, as permitted under subsection (1) of this section, shall remain the property of the state and shall be field dressed promptly, and such killing shall be reported to the division within forty-eight hours; except that the killing of a bear or mountain lion shall be reported within five days.

(3) Nothing in this section shall make it unlawful to trap, kill, or otherwise dispose of bears, mountain lions, or dogs without a permit in situations when it is necessary to prevent them from inflicting death, damage, or injury to livestock, real property, a motor vehicle, or human life and additionally, in the case of dogs, when it is necessary to prevent them from inflicting death or injury to big game and to small game, birds, and mammals. Any wildlife killed as permitted under this subsection (3) shall remain the property of the state, and such killing shall be reported to the division within five days. The division may bring a civil action against the owner of any dog inflicting death or injury to any big game and to small game, birds, and mammals for the value of each game animal injured or killed. The minimum value of each animal shall be as set forth in section 33-6-110.

(4) (Deleted by amendment, L. 2003, p. 1939, § 2, effective May 22, 2003.)



§ 33-3-107. Claims procedure

(1) When any person has sustained damages to property caused by any wildlife, he shall notify the division of such damages within ten days after the discovery thereof. In the case of recurring damage, the division shall be notified within ten days after the discovery of each new or different occurrence of damage.

(2) Proof of loss forms shall be filed within ninety days after the last notice of loss is submitted to the division under subsection (1) of this section. The division, within thirty days after the filing of such proof of loss forms, shall make an investigation of the alleged loss, and, where possible, shall attempt to reach an agreement with the claimant upon an amount of settlement. The commission may review settlement agreements between the division and the claimant and may disapprove any settlement which it finds to be unreasonable; but said review is not required in every case and the commission may determine that it will review only certain categories of settlements or that it will not review any settlements. The commission shall review all claims which the division recommends for denial and all claims upon which the division and claimant are unable to reach a settlement; except that a claimant whose claim is within the monetary jurisdictional limitations of the small claims division of county court may waive such review by the commission and commence an action which shall entitle such claimant to a trial de novo in the small claims division of the county court of the county in which the damage or any portion thereof is alleged to have occurred. Such waiver shall be in writing and shall be mailed to the commission within ten days after such claimant receives notification from the division of the denial of his claim, or within ten days after the claimant receives from the division an offer of settlement unacceptable to such claimant. The division may be represented by a full-time employee in small claims court.

(2.5) For payment to a claimant, the controller shall draw a warrant upon a voucher approved by the division and the state treasurer shall pay the amount of settlement out of the wildlife cash fund.

(3) The division shall furnish forms to be used for the notice and proof of loss required under this section.



§ 33-3-108. Review by the commission

If the commission reviews a claim pursuant to the provisions of section 33-3-107, the commission may either confirm a decision of the division denying a claim or may extend to the claimant an offer of settlement. If the claimant disagrees with the commission's determination or refuses to accept the commission's offer of settlement, the claimant may file an action for damages in the district or county court of the judicial district or county in which the damage or any portion thereof is alleged to have occurred. Such action shall be filed within sixty days after the claimant receives notice of denial by the commission, which notice shall set forth the reasons for denial, or within sixty days after the claimant receives an offer of settlement from the commission. If the action is not filed within said sixty-day period, such action shall be forever barred.



§ 33-3-109. Review by commission waived

If a claimant waives the right to commission review pursuant to the provisions of section 33-3-107, such claimant may commence an action for damages and, in connection therewith, shall be entitled to a trial de novo in the small claims division of the county court of the county in which the damage or any portion thereof is alleged to have occurred. Such action shall be filed within sixty days after the claimant receives notice of denial by the division, which notice shall set forth the reasons for denial, or within sixty days after the claimant receives an offer of settlement from the division. If the action is not filed within said sixty-day period, such action shall be forever barred.



§ 33-3-110. Payment of claim

A certified copy of the judgment of the district or county court shall be forwarded to the division, and, in the event the judgment includes an award to the claimant, the controller is authorized to draw a warrant for the payment of the same upon a voucher approved by the division, and the state treasurer shall pay the same out of the wildlife cash fund.



§ 33-3-111. Annual report to the general assembly

(1) Notwithstanding section 24-1-136 (11)(a)(I), commencing with the second regular session of the sixty-seventh general assembly, the division shall report at least annually, by January 31 of each year, to the senate agriculture and natural resources committee and the house of representatives agriculture, livestock, and natural resources committee, or their successor committees, on game damage and game damage prevention issues. Such report shall include, at a minimum:

(a) (I) The herd management objectives set by the division and whether those objectives are being met. In providing this information, the division shall supply the actual number of herd animals by game unit.

(II) If any of the herd management objectives of the division are not being met, the division shall set forth in detail its plans, strategies, and efforts that it is using or intends to use in order to achieve compliance with the objectives.

(b) The number of requests for game damage prevention materials, the timeliness of the division in responding to such requests, the quantity and types of temporary and permanent materials issued, the number of requests for materials denied, and, to the extent that such information is available, the adequacy of materials in preventing game damage;

(c) The number of permits to take wildlife requested pursuant to section 33-3-106, the number of permits issued, the amount of wildlife killed under such permits, the number of permits denied, and the reasons for denial;

(d) The number of claims for damages submitted under this section, how many of those claims were settled and the monetary amounts of the settlements, the number of claims pending at the time of the report, the number of claims denied, and the reasons for denial;

(e) Any other costs incurred by the division in administering this article.






Part 2 - Forage Losses

§ 33-3-201. Scope of part - definitions

(1) This part 2 shall govern claims for damage arising from the foraging of wild ruminants on privately owned or leased private land and for which damage the state is liable under section 33-3-104 (1)(d). Except where inconsistent with a specific provision of this part 2, the provisions of part 1 of this article shall also apply to such claims.

(2) For purposes of this part 2, "wild ruminants" includes elk and other ruminants within the definition of big game as set forth in section 33-1-102 (2).



§ 33-3-202. Head counts

The claimant's head count of wild ruminants shall be made upon no less than twenty-four hours' notice to the division, which may arrange to have its personnel present when the count is made. The time of day at which the count is made shall be at the claimant's discretion. If the division chooses not to have personnel present, the claimant's head count shall be conclusive. Subsequent head counts may be made at intervals of ten days.



§ 33-3-203. Claims procedure

(1) When any person has sustained damage to livestock forage caused by wild ruminants, such person shall notify the division of such damages within ten days after the discovery thereof. In the case of recurring damage, the division shall be notified within ten days after the discovery of each new or different occurrence of damage.

(2) (a) Proof of loss forms shall be filed within ninety days after the last notice of loss is submitted to the division under subsection (1) of this section. The division, within thirty days after the filing of such proof of loss forms, shall make an investigation of the alleged loss, and, where possible, shall attempt to reach an agreement with the claimant upon an amount of settlement. All such agreements shall be completed and the settlement amount paid in full within sixty days after terms and conditions have been agreed upon; otherwise, at the claimant's option, the matter shall proceed to arbitration or to court as provided in this article.

(b) (I) If the division does not agree with the claimant on normal historic levels, or any element of a damage settlement, the matter shall be submitted to arbitration within ten days of notice by either party unless the claimant waives arbitration. The arbitration panel shall consist of one arbitrator chosen by the landowner, one arbitrator chosen by the division, and one arbitrator chosen by the other two arbitrators. If the two arbitrators cannot agree within ten days on a third arbitrator, a request by either party shall be made to the district court for the judicial district of the county in which the damage is located for appointment of a third impartial arbitrator. The division and the landowner shall equally share the cost of the use of the third arbitrator.

(II) In any case which goes to arbitration, all arbitrators chosen shall reside within fifty miles of the subject property. The arbitration proceeding shall be conducted pursuant to part 2 of article 22 of title 13, C.R.S. The decision of the arbitration panel shall be binding and shall be subject to judicial review only for statutory compliance with the provisions of this article and the said act. The claimant or the division may seek such review by filing an action for same in the county or district court in the county or judicial district where the subject damage is alleged to have occurred within thirty days after receipt of the arbitration panel's decision.

(c) Any waiver of arbitration shall be in writing and shall be mailed to the division within ten days after the claimant receives notification from the division of the denial of the claim, or within ten days after the claimant receives from the division an offer of settlement unacceptable to such claimant.

(d) In adjudication of any claim, should the court find that the claimant has made or the division has contested the claim without a substantial legal or factual basis, the court shall award the other party reasonable attorney fees, not to exceed the actual amount incurred, upon the submission of satisfactory proof thereof.

(3) For payment to a claimant, the controller shall draw a warrant upon a voucher approved by the division and the state treasurer shall pay the amount of settlement out of the wildlife cash fund.

(4) The division shall furnish forms to be used for the notice and proof of loss required under this section.



§ 33-3-204. Waiver of arbitration - action for damages

If a claimant waives the right to arbitration pursuant to the provisions of section 33-3-203, the commission shall review the claim as provided in section 33-3-107. Such claimant may commence an action for damages and, in connection therewith, shall be entitled to a trial de novo in any court of the county in which the damage or any portion thereof is alleged to have occurred. The division may be represented by a full-time employee in small claims court. Such action shall be filed within sixty days after the claimant receives notice of denial by the commission, which notice shall set forth the reasons for denial, or within sixty days after the claimant receives an offer of settlement from the commission. If the action is not filed within said sixty-day period, such action shall be forever barred.









Article 4 - Licenses, Certificates, and Fees

§ 33-4-101. License agents - reports - board of claims - penalty for failure to account

(1) The director may designate sole proprietors, partnerships, or corporations as license agents to sell hunting, fishing, trapping, and other licenses of the division. License agents shall be paid a commission, in an amount to be determined by rule by the commission, on all moneys collected for licenses sold. All agents authorized to sell licenses shall keep accurate records of all sales of licenses and shall make such reports to the division regarding license sales as may be required by the division. Such agents shall be required to give evidence of financial responsibility, in the form of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or an irrevocable letter of credit meeting the requirements of section 11-35-101.5, C.R.S., or a bond, in such amount as may be fixed by the division based upon performance criteria established by the wildlife commission by rule, which may be less than the full value of consignment in an amount adequate to ensure the remittance of all moneys collected from such license sales, less amounts allowed as commissions, and the making of reports required by the division. The commission may promulgate rules for the establishment and cancellation of license agencies. All license moneys received shall be kept separate and apart from any other moneys of the agent authorized to sell licenses and shall at all times belong to the state. All moneys due from the sale of wildlife licenses shall belong to the state and shall draw interest at the rate of one and one-half percent per month from the date due.

(2) The executive director, state auditor, and attorney general, or their duly designated representatives, shall constitute a board of claims for the hearing of all claims for relief when any license agent is unable to account for licenses and claims that the same have been destroyed, lost, or stolen. The findings of the board of claims are subject to review pursuant to section 24-4-106, C.R.S. Claims for relief in an amount totaling three hundred dollars or less shall not be determined by the board of claims, except as otherwise provided in this section, but shall be settled by the division. If the division offers to make settlement and such settlement is not accepted by the claimant, the claimant may submit his claim to the board of claims.

(3) Every agent designated to sell licenses shall account for all licenses delivered to such agent. If any license agent is not able to account for any license, such agent shall be responsible for the maximum fee for which each unaccounted-for license could have been issued, except as provided in subsections (4) to (8) of this section.

(4) Any agent designated to sell licenses may make a claim under oath for relief from responsibility for licenses which have been lost, stolen, or destroyed and for which such agent is unable to account, but no claim for relief shall be considered unless the agent making the claim informs the division of such loss, theft, or destruction within thirty days after such loss, theft, or destruction is discovered, said notice to set forth in detail all pertinent information then known to the agent. Upon receipt of any claim for relief, it is the duty of the division to make an investigation of the claim as soon as practicable, and for that purpose the claimant shall make available such records, information, or other pertinent data as may be in his possession or under his control. A written report of such investigation shall be filed by the division with the board of claims.

(5) As soon as practicable after receipt of the investigator's report and in no event later than one hundred twenty days after receipt of notice of a claim for relief, the board of claims shall set a date for the hearing on such claim for relief, and the claimant may appear at the hearing if he so desires. The claimant shall be given not less than ten days' written notice of the date of the hearing, such notice to be mailed to his last-known address.

(6) The board of claims may give relief to any claimant in the following circumstances and subject to the following limitations:

(a) If the board of claims is satisfied that any licenses were destroyed due to fire, flood, act of God, or any other cause beyond the control of the claimant and that destruction was not due in part to his negligence, then the board of claims may entirely relieve the claimant of the responsibility to account for such licenses or make such lesser adjustment as the board of claims may deem proper.

(b) If the board of claims is satisfied that any licenses were either lost, stolen, or destroyed under circumstances other than those set forth in paragraph (a) of this subsection (6), the board of claims may, in its discretion, make an adjustment of the amount due for any such licenses. The board of claims, in determining what adjustment, if any, shall be allowed for any lost, stolen, or destroyed licenses, may consider the following:

(I) Whether or not, or the extent to which, the loss was due to the negligence or carelessness of the claimant in the handling of licenses, but no adjustment shall be made in the case of gross negligence or gross carelessness upon his part;

(II) Such other evidence as the board of claims may consider pertinent.

(7) The board of claims, in the event that it makes any adjustment upon a claim, may, in its discretion, require the use of such protection against the possibility of future loss, theft, or destruction of licenses as it may deem proper, including, but not limited to, the posting of corporate or personal surety bonds.

(8) It is the legislative intent of subsections (2) to (7) of this section to provide in proper cases for the relief of license agents where licenses have been lost, stolen, or destroyed, which relief, however, shall be strictly construed, it being the further intent of such sections to encourage the proper and careful handling of licenses by license agents.

(9) The commission may promulgate rules and regulations for the cash sale of licenses, at a price which is discounted five percent from the face value thereof, to license agents of the division for resale to the public at the face value stated on such a license. Only the license agents of the division in good standing may qualify to purchase and sell under this subsection (9); except that no evidence of financial responsibility shall be required to qualify under this subsection (9). A post or base exchange of the United States government located in Colorado may qualify as a license agent for the purpose of this subsection (9). Failure to comply with all applicable rules and regulations of the commission and lawful directives of the division regarding license agents shall be grounds for the suspension or termination of the license agency, and, upon suspension or termination, all unsold licenses shall be returned immediately to the division for return of cash in the amount paid by the license agent for the licenses. The commission, in connection with a program which it may adopt under this subsection (9), shall provide for redemption by the division, at least annually, of any unsold licenses in the amount paid by the license agent for such unsold licenses. The provisions of subsections (1) to (8) of this section, except the provisions of subsection (1) regarding the designation of license agents, shall not apply to licenses sold under this subsection (9).

(10) The commission may authorize certain employees to sell licenses for the face value thereof at the headquarters and regional offices of the division. Such employees are not entitled to five percent of the face value of the licenses and are not required to give evidence of financial responsibility. Such employees may make claims under oath for relief from responsibility for licenses or moneys which have been lost, stolen, or destroyed and for which the employees are unable to account in accordance with the provisions of subsections (4) to (8) of this section.

(11) Any license agent who fails, upon demand of the division, to account for licenses or who fails to pay over to the division or its authorized representative moneys received from the sales of licenses:

(a) When the amount in question is less than two hundred dollars, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment;

(b) When the amount in question is two hundred dollars or more, commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S., which punishment shall include a fine in an amount set out in section 18-1.3-401 (1)(a)(III), C.R.S.



§ 33-4-101.3. Black bears - declaration of intent - spring season hunting prohibited - prohibited means of taking - penalty

(1) It is the intent of the voters of Colorado in adopting this measure to prohibit the taking of black bears when female black bears are rearing their cubs. It is the further intent of the voters of Colorado to promote the concept of fair chase in the taking of black bears by eliminating the use of bait and dogs. In considering proposed changes to the restrictions on the taking of black bears which are established in this measure, the Colorado general assembly shall take notice of the fact that this measure was adopted by a vote of the people at the 1992 general election.

(2) During the period from March 1 through September 1 of any calendar year, it is unlawful for any person to take a black bear by any means including but not limited to firearm or bow and arrow.

(3) It is unlawful for any person to take a black bear with the use of bait, or with the use of one or more dogs, at any time during any calendar year. In the event that a dog or dogs accidentally chases a black bear while the owner or person in control of such dog or dogs is in legal pursuit of other game, such owner or person in control of the dog or dogs shall not be charged with the illegal taking of a black bear so long as the dog or dogs are called off as soon as the mistake is realized and the black bear is not injured or killed.

(4) The provisions of this section shall not apply to employees or agents of the division of parks and wildlife or to field agents of the United States department of agriculture when such employees or agents are acting in their official capacity, nor shall this section apply to any person who lawfully takes a black bear in defense of livestock, real property, a motor vehicle, or human life pursuant to section 33-3-106.

(5) For purposes of this section, "bait" means to place, expose, deposit, distribute, or scatter salt, minerals, grain, animal parts, or other food, so as to constitute a lure, attraction, or enticement for black bears on or over any area where hunters are attempting to take black bears.

(6) Any person who violates any provision of this section is guilty of a class 1 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501, C.R.S. In addition, persons convicted pursuant to this section shall have their wildlife license privileges suspended for five years and persons convicted of a second or subsequent offense pursuant to this section shall have their wildlife license privileges suspended permanently.

(7) For the purposes of this section, "agent" means any qualified individual trained in wildlife procedures and operating under the direction of the division of parks and wildlife.



§ 33-4-102. Types of licenses and fees - rules

(1) Except as otherwise provided in subsection (1.6) of this section, the division is authorized to issue the following resident and nonresident licenses and shall collect the following fees therefor:

Fees ResidentNonresident (a) to (p) Repealed.

(q) Bonus trout stamps$11.00$11.00

(r) to (u) Repealed.

(v) 3-year possession/hunting

raptor license$100.00Not available

(w) Annual possession/hunting

raptor licenseNot available $55.00

(x) Repealed.

(y) Peregrine falcon

capture license$200.00Not available

(1.1) to (1.3) Repealed.

(1.4) The division is authorized to issue the following resident and nonresident licenses and shall collect the following fees therefor, except as otherwise provided pursuant to subsection (1.6) of this section:

Fees Resident Nonresident (a) Extra rod stamp$ 5.00 $ 5.00

(b) Fishing - 1 day 8.00 8.00

(c) Fishing - 5 days Not available20.00

(d) Fishing - annual 25.0055.00

(e) Senior annual fishing FreeNot available

(f) Small game hunting20.00 55.00

(g) Small game - 1 day 10.00 10.00

(h) Furbearer license25.00 200.00

(i) (Deleted by amendment, L. 94, p. 1220, § 3, effective May 22, 1994.)

(j) Turkey, fall 15.00 100.00

(j.3) Turkey, spring 20.00100.00

(j.6) Turkey (youth) 10.0075.00

(k) Combination fishing and

small game hunting40.00 Not available

(l) Pronghorn30.00 270.00

(m) Bear, fall 40.00 450.00

(n) Repealed.

(o) Deer 30.00 270.00

(p) Elk 45.00 450.00

(q) Mountain goat250.001,500.00

(r) Moose250.001,500.00

(s) Mountain lion 40.00 450.00

(t) Rocky mountain bighorn

sheep250.001,500.00

(u) Desert bighorn sheep 250.001,000.00

(v) (I) Resident low-income

senior lifetime fishingFree Not available

(II) (Deleted by amendment, L. 97, p. 766, § 1, effective May 1, 1997.)

(w) Youth big game (deer,

elk, pronghorn) 10.00 each 100.00 each

(x) Youth small game hunting 1.00 1.00

(y) Repealed.

(z) Colorado wildlife habitat

stamp, purchased in conjunction

with the purchase of a hunting

or fishing license10.0010.00

(aa) "Lifetime" Colorado

wildlife habitat stamp300.00300.00

(1.5) (Deleted by amendment, L. 2005, p. 469, § 1, effective January 1, 2006.)

(1.6) (a) By promulgation of appropriate rule, the commission may from time to time authorize the issuance of any of the licenses provided for in this section for a fee less than that specified in this section, and may by promulgation of appropriate rule later raise such license fee up to the statutory limit, when in the judgment of the commission one of the following conditions applies:

(I) When the commission determines that it would be beneficial to issue such license in conjunction with another type of license and creates a combination license;

(II) When the commission determines it is proper for management of the division or otherwise beneficial to the management of state wildlife resources. Licenses so discounted may be limited to certain geographic areas, by sex, or as otherwise deemed appropriate by the commission.

(III) When the commission determines that an activity is regulated at both the state and federal levels and that issuance of a multi-year state license or collection of a reduced state annual license fee, or both, would help to coordinate such state and federal regulation and reflect the administrative cost savings realized through such coordination;

(IV) When the commission determines pursuant to section 24-75-402 (3), C.R.S., that a reduction in the amount of the fee is necessary to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the cash fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(b) The nonresident big game fees described in subsection (1.4) of this section shall annually be adjusted in accordance with changes in the United States bureau of labor statistics consumer price index for the Denver-Boulder-Greeley consolidated metropolitan statistical area for all urban consumers and all goods or its successor index. Such adjustment shall not be effective until the commission notifies the joint budget committee of such adjustment.

(c) Repealed.

(1.7) Nothing in this section shall be construed to invalidate any senior lifetime license previously issued by the division.

(1.8) Any moneys realized as a result of the fee increases related to fishing specified in subsection (1.4) of this section shall be allocated for use in the fisheries and hatcheries presently operated by the division.

(1.9) (a) (I) The general assembly hereby finds, determines, and declares that:

(A) Service members returning from post-September 11, 2001, overseas contingency operations who have been injured during combat face a challenging period of rehabilitation upon their return to the United States;

(B) Many of these service members are so severely injured that they require medical assistance for many years, or even the rest of their lives, as they reenter mainstream life;

(C) Although the scope of care provided by the United States armed services wounded warrior programs varies with each service member, based on the needs of the individual, these service members may be assigned, upon return to Colorado, to a medical treatment facility such as Evans army hospital at Fort Carson, Colorado;

(D) Wounded warrior programs are direct efforts by the United States armed services to care for service members during their long transition from combat-related injury to civilian life and to provide assistance to those service members in recovery, rehabilitation, and reintegration that is worthy of their service and sacrifice; and

(E) For those wounded warriors who suffer injuries so severe that they will require intense, ongoing care or assistance for many years or the rest of their lives, a significant part of the healing process is enabling and encouraging these service members to experience some of the recreational activities they enjoyed prior to their service-related injuries.

(II) The general assembly therefore recognizes the need to provide opportunities for Colorado's severely injured "wounded warriors" to enjoy the natural resources of the state as part of their rehabilitative care. Furthermore, offering reduced-cost or free big game hunting licenses to such recovering service members is a small, but recognizable, acknowledgment of their selfless service and sacrifice.

(b) The commission may promulgate rules to reduce or eliminate big game license fees and establish a big game hunting license preference for members of the United States armed services wounded warrior programs who are residents of, or stationed in, Colorado and who have been so severely injured that they will require years of intense, ongoing care or assistance.

(c) As used in this subsection (1.9), "United States armed services wounded warrior programs" means:

(I) The Army wounded warrior (AW2) program;

(II) The Air Force wounded warrior (AFW2) program;

(III) The Navy safe harbor program;

(IV) The Coast Guard wounded warrior regiment; and

(V) Any successor program administered by a branch of the United States armed services to provide individualized support for service members who have been severely injured in overseas contingency operations undertaken since September 11, 2001.

(d) The commission may adopt rules to implement this subsection (1.9), including rules defining "severely injured" and establishing residency requirements for service members eligible under this subsection (1.9).

(2) Except as otherwise provided in subsection (1.6) of this section, the division is authorized to issue the following special licenses and shall collect the following fees therefor:

Fees

(a) Scientific collecting license for the collection of wildlife species

outside of established seasons and bag limits..........$ 20.00

(b) Importation license, issued for the purpose of importing wildlife

into the state..........50.00

(c) Field trial license..........15.00

(d) Commercial lake license, issued for the operation of privately

owned lakes for purposes of charging customers to fish; no live fish or viable

gametes may be sold or transported from the premises..........150.00

(e) Private lake license, issued for the operation of privately owned

lakes for the purpose of fishing when no fee is charged; no fish or gametes

may be sold or live fish or viable gametes transported from the premises..........10.00

(f) Commercial wildlife park license, issued for the operation of

privately owned wildlife parks and for related buying, selling, or trading of

lawfully acquired wildlife or for charging customers to hunt on such a park..........100.00

(g) Noncommercial park license, issued to persons who wish to

keep lawfully acquired native birds except raptors as pets..........20.00

(h) (Deleted by amendment, L. 91, p. 199, § 4, effective June 7, 1991.)

(i) Wildlife sanctuary license..........100.00

(3) Any license issued by the division for which a fee is not provided in subsection (1) or (2) of this section shall not exceed forty dollars.

(4) Repealed.

(5) Any person may obtain more than one one-day or five-day fishing license during a calendar year. The effective date shall appear on every such fishing license. Said date may be the date it is procured or any future date during the fishing season specified by the license.

(6) (a) Moneys received in payment for any licenses issued under this title shall not be refunded except for proven error committed by the division in issuing licenses or upon the death of a licensee in possession of a big game license if death occurs before the starting date of the season specified on said license or if authorized by the director under rules of the commission.

(b) Repealed.

(7) Any person claiming residency in Colorado as set forth in section 33-1-102, for the purpose of purchasing a resident license of any kind, must produce evidence of such residency at the time of purchase.

(8) In the event of the loss, theft, or destruction of a small game, fishing, furbearer, or combination small game and fishing license, the person to whom the license was issued may purchase a new license from any license agency or may obtain a duplicate license from the division upon payment of a fee, not to exceed five dollars, to be established by the commission by rule and regulation and completion of an affidavit as set forth below. In the event of the loss, theft, or destruction of any other license issued by the division, the person to whom the license was issued may receive a duplicate license from the division upon payment of a fee of fifty percent of the cost of the original license, not to exceed twenty-five dollars, and completion of an affidavit stating where and by whom said license was issued and the circumstances under which said license was lost, stolen, or destroyed. In the event the division determines that the original license has been lost or destroyed in the mail, the person to whom the license was issued may obtain a duplicate license from the division without charge by submitting to the division a signed affidavit stating that such license was never received.

(8.5) (a) Except for the annual Colorado wildlife habitat stamp and the lifetime Colorado wildlife stamp, a surcharge of seventy-five cents shall be assessed on each license listed in subsection (1.4) of this section that is sold by the division or one of its license agents pursuant to section 33-4-101. Revenues derived from the assessment of such surcharge, together with any interest earned thereon, shall be deposited in the wildlife management public education fund created in section 33-1-112 (3.5)(a).

(b) to (e) (Deleted by amendment, L. 2005, p. 469, § 1, effective January 1, 2006.)

(9) All licenses issued pursuant to this section expire on the date written or printed thereon, unless otherwise provided by the commission or by any other law.

(10) Repealed.

(11) With respect to licenses which are issued in limited numbers for the taking of game wildlife, the division is authorized to collect from each license applicant a nonrefundable processing fee not to exceed three dollars.

(12) (a) A person holding a valid aquaculture facility permit pursuant to section 35-24.5-109, C.R.S., may charge a fee for fishing at the production facility; no state fishing license is required.

(b) Several satellite stations of a fish production facility may operate under one aquaculture license provided all such satellite stations are listed on such license.

(13) (a) The commission shall establish a license classification for zoological parks. Each licensed zoological park shall be subject to the following requirements:

(I) The primary purpose of the park shall be the exhibition of captive wild or exotic animals for the education of the general public; except that this subparagraph (I) shall not be construed to prohibit the carrying on of reasonable incidental activities such as propagation, purchase, sale, and exchange of animals;

(II) The park shall be operated under the direction of a professional staff that has generally recognized formal or practical training in the husbandry of the types of animals kept in the park;

(III) The park shall have a state-licensed veterinarian on staff or under contract with the park and available to provide professional consultation and care when needed;

(IV) The park shall maintain regular hours during which it is open to the public;

(V) The animals kept at the park shall be confined by at least one fence or other enclosure surrounding the area in which they are housed or displayed and by at least one additional fence, no less than eight feet in height, surrounding the perimeter of the park.

(b) A licensed zoological park may move animals within Colorado in connection with the buying, selling, exchanging, or loaning of such animals with another licensed or accredited zoological park or in connection with the export of such animals from Colorado.

(c) No licensed zoological park may import noncervid ruminants or camelids into Colorado unless, in each such instance, the animal has been subjected to the following process:

(I) Before importation, the animal is tested for tuberculosis and found not to be infected;

(II) After such test, the animal is imported and held in isolation in an isolation facility for a continuous period of least sixty days; and

(III) After the end of such isolation period, the animal is again tested for tuberculosis. If the test result is negative, the animal may then be incorporated into the animal population of the park.

(d) Importation and testing of cervid animals by licensed zoological parks shall be subject to regulation by the division.

(e) A license issued to a zoological park shall cover the park and also other property used in conjunction with the park for the selling, buying, brokering, trading, or breeding of or caring for animals used at the park. Animals may be moved between the park and such other property as may be reasonably necessary for the operation of the park.

(f) The annual fee for a zoological park license shall not exceed the annual fee for a commercial park license.

(g) (I) Except as provided in subparagraph (II) of this paragraph (g), this subsection (13) does not apply to any zoological park that is accredited by the American zoo and aquarium association. Any intrastate transfer and movement of wildlife by a zoological park accredited by the American zoo and aquarium association to another zoological park accredited by the American zoo and aquarium association is not subject to the rules of the commission regarding movement and disease testing.

(II) Any intrastate transfer and movement of wildlife by a zoological park accredited by the American zoo and aquarium association to any person or entity not accredited by the American zoo and aquarium association is subject to the rules of the commission regarding movement and disease testing.

(14) (a) The commission shall establish a license classification for wildlife sanctuaries. Each license for a wildlife sanctuary shall be subject to the following requirements:

(I) The purpose of the wildlife sanctuary shall be to operate as a place of refuge where abused, neglected, unwanted, impounded, abandoned, orphaned, or displaced wildlife are provided care for their lifetime;

(II) The wildlife sanctuary shall be operated under the direction of a professional staff that has generally-recognized formal or practical training in the husbandry of the types of wildlife kept at the sanctuary; and

(III) The wildlife sanctuary shall have a state-licensed veterinarian on staff or under contract with the sanctuary and available to provide professional consultation and care when needed.

(b) An application for a license for a wildlife sanctuary shall include the following:

(I) The name, complete street address, mailing address if different from the street address, and telephone number of the facility;

(II) Evidence of the wildlife sanctuary's status under section 501 (c)(3) of the federal "Internal Revenue Code";

(III) The specific location where wildlife is housed;

(IV) The current wildlife inventory, including the common and scientific name, gender, age, and origin of each animal; and

(V) A signed statement by a licensed veterinarian stating the veterinarian is the veterinarian of record for the applicant and the veterinarian's complete address, telephone number, and license number. The veterinarian shall certify that the veterinarian has observed each of the applicant's animals at least once during the previous three months and that the wildlife have been appropriately immunized and cared for.

(c) The annual fee for a license for a wildlife sanctuary shall not exceed one hundred dollars.

(15) Notwithstanding any provision of this article to the contrary, revenue generated from the fees increased by House Bill 05-1266, enacted at the first regular session of the sixty-fifth general assembly, shall be used to implement key priorities in the commission's strategic plan.



§ 33-4-102.5. Issuance of migratory waterfowl stamp - prohibition against hunting without stamp

(1) As used in this section, unless the context otherwise requires, "migratory waterfowl" means any wild goose or duck.

(2) All persons sixteen years of age or older shall procure a state migratory waterfowl stamp before hunting or taking any migratory waterfowl within Colorado. Such stamp shall be in the possession of the person while hunting or taking any migratory waterfowl.

(3) (a) The fee for each stamp shall be five dollars, and the stamp shall remain valid through the last day of June following its issuance. Each stamp shall be validated by the signature of the licensee written across the face of the stamp.

(b) Notwithstanding the amount specified for the fee in paragraph (a) of this subsection (3), the commission by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(4) The commission may enter into a contract with a nonprofit waterfowl conservation organization for the purpose of providing the form and design of the migratory waterfowl stamp. Such contract shall provide that such nonprofit waterfowl conservation organization shall select a form and design. At least one of the alternative pieces of artwork considered for final selection shall be the work of an artist who is a resident of Colorado. In addition, such contract shall designate the ownership of the publication rights for any art prints or other facsimiles of the migratory waterfowl stamp and the disposition of any proceeds. The division shall not be an eligible contractor, unless no contract can be negotiated with a nonprofit waterfowl conservation organization.

(5) All moneys received pursuant to the issuance of the migratory waterfowl stamp shall be used for the sole benefit of migratory waterfowl habitats and shall be subject to an annual appropriation.

(6) Repealed.



§ 33-4-102.7. Colorado wildlife habitat stamp - review committee - rules - study - repeal

(1) The general assembly hereby finds, determines, and declares that:

(a) Protecting wildlife habitat and obtaining public access are important elements to preserving wildlife and wildlife-related recreational opportunities in Colorado;

(b) The general assembly specifically recognizes that hunting of big game species is an activity that hundreds of thousands of residents and visitors to Colorado enjoy, which contributes significantly to state and local economies; and

(c) Priorities for the expenditure of funds generated from the sale of habitat stamps shall include protecting big game winter range and migration corridors, acquiring public access to wildlife-related recreation, including fishing, hunting, and wildlife viewing, protecting habitat for species of concern, and preserving the diversity of wildlife enjoyed by Coloradans.

(1.5) A person eighteen years of age or older and under sixty-five years of age shall purchase a Colorado wildlife habitat stamp, or shall have purchased a lifetime Colorado wildlife habitat stamp, when applying for or purchasing a hunting or fishing license. No habitat stamp purchase is required prior to application for or purchase of such person's first two one-day hunting or fishing licenses, but a habitat stamp shall be purchased prior to applying for or purchasing a third one-day hunting or fishing license. No person is required to purchase more than one Colorado wildlife habitat stamp within a twelve-month period. Any person acquiring a license issued pursuant to section 33-4-104 and any person who is mobility-impaired, as defined by commission rules, is exempt from the requirement to purchase a Colorado wildlife habitat stamp.

(2) Such stamp, or an authorized facsimile of such stamp, shall be in the possession of the person while hunting or fishing.

(3) Fees for each stamp shall be as established in section 33-4-102 (1.4).

(4) (a) All moneys received pursuant to the issuance of the Colorado wildlife habitat stamp shall be used for the benefit of wildlife habitat or access to wildlife habitat, including costs associated with the operation and maintenance, such as weed control and fencing, of those lands purchased in fee simple by the division or those access easements acquired by the division under the Colorado wildlife habitat protection program. Revenues collected from the sale of the stamp are subject to annual appropriation. The Colorado wildlife habitat stamp review committee shall annually review proposed projects for expenditure of Colorado wildlife habitat stamp funds and make recommendations to the director and the commission. In consultation with the habitat stamp committee, the commission shall, in its discretion, ensure that, in the allocation of revenues under this section, sufficient priority is given to conserve and protect winter range and vital habitats, including migration corridors, for deer, elk, and other big game wildlife species; to improve public access for hunting, access for anglers to the waters of the state, and access for other wildlife-related recreation; to protect habitat for species of concern; and to preserve the diversity of wildlife enjoyed by Coloradans.

(b) Repealed.

(c) Real property interest acquisitions made by the commission pursuant to this section shall emphasize the acquisition of easements and ensure that all other avenues are pursued prior to fee simple acquisition. Conservation easements, as described in section 38-30.5-104 (2), C.R.S., and fee simple title purchases are allowed. All fee simple title purchases made with revenues collected pursuant to this section, not including purchases of water for maintenance or enhancement of aquatic habitats, such as minimum storage pools or direct flow rights purchased specifically to protect habitat, shall be primarily for the purpose of providing access to the public for wildlife-related recreation, and shall be made available to the public for hunting or fishing, subject to commission rules. The commission shall not use the power of eminent domain to obtain fee simple title or a conservation easement on real property. The commission shall comply with a seller's agreement or sections 33-1-105 and 33-1-105.5 prior to purchasing real property.

(d) No third-party conservation easement shall be obtained using proceeds from the sale of habitat stamps unless the requesting organization contributes at least fifteen percent of the purchase price of the easement or fifteen percent of the purchase price is secured using other sources of nondivision funding; however, if, in the commission's discretion, sufficient hunting or fishing access is provided, the fifteen percent contribution requirement may be waived.

(5) The Colorado wildlife habitat stamp committee is hereby created. The committee shall be composed of four sports persons; two representatives of national or regionally recognized conservation organizations whose missions are focused on nongame wildlife and whose membership is composed primarily of nongame wildlife users; two landowners actively engaged in agriculture; one citizen at large; and two division of parks and wildlife representatives as ex officio members, at least one of whom shall be a wildlife biologist. The sports persons shall be representative of the four quadrants of the state. Members shall be appointed by the governor and confirmed by the senate. Staggered appointments shall be made so that not more than two members' terms expire in any one year, and thereafter appointments shall be for terms of four years each. Members shall be limited to two consecutive four-year terms.

(6) Repealed.

(7) The commission may adopt rules concerning the Colorado wildlife habitat stamp.

(8) (a) This section is repealed, effective July 1, 2027.

(b) Prior to such repeal, the committee created in this section shall be reviewed as provided for in section 2-3-1203, C.R.S.

(9) Repealed.



§ 33-4-103. Landowner preference for hunting license - legislative declaration - rules

(1) Legislative declaration. (a) The general assembly hereby finds, determines, and declares that the wildlife resources of the state are in danger of decline from increasing population pressures and the loss of wildlife habitat. In order to encourage private landowners to provide habitat that increases wildlife populations for the benefit of all hunters, discourage the harboring of game animals on private lands during public hunting seasons, and relieve hunting pressure on public lands by increasing game hunting on private lands, the general assembly finds that it is necessary to provide an incentive-based system to landowners to provide habitat for wildlife through a hunting license allocation program that allows hunters access to the state's wildlife under the cooperative control of the private landowner.

(b) The landowner preference program is designed to encourage hunter access to private land by enabling landowners to apply for licenses using applications based upon land ownership and wildlife benefit.

(2) Eligibility. (a) A landowner who is an owner, as shown by a recorded deed, of a parcel of agricultural land of one hundred sixty acres or more and whose land meets the following requirements is eligible for the landowner preference program, also referred to in this section as the "program". The land must:

(I) Be inhabited by the species being applied for in significant numbers throughout the year or in substantial numbers for shorter times;

(II) Provide for the species being applied for wintering habitat, transitional habitat, calving areas, solitude areas, migration corridors, or an important food source; and

(III) Have a history of game damage or a huntable population of the species being applied for.

(b) For owners of one hundred sixty to six hundred thirty-nine acres, the division shall verify the size of the property and that the property meets the eligibility requirements of this subsection (2) before issuing the applications under subsection (3) of this section.

(c) Owners of properties registered under the "wildlife conservation application program" that existed prior to July 1, 2013, remain eligible to participate in the program until the earlier of:

(I) July 1, 2016;

(II) The date when the ownership of the property is transferred to a person who is not within the immediate family of the owner; or

(III) The date when the owner of land no longer is in compliance with this section or any rule promulgated under this section.

(3) Applications - availability. (a) After determining a landowner is eligible and in compliance with this section, the division shall issue the landowner applications for licenses permitting the hunting of deer, elk, pronghorn, and such other species, except for moose, rocky mountain big horn sheep, desert big horn sheep, and rocky mountain goat, that meet the commission's animal management objectives for the game management unit where the property lies, in an amount determined by this subsection (3).

(b) (I) In game management units west of interstate highway 25:

(A) Ten percent of the number of licenses established for each management area where firearm hunting licenses are totally limited are available for eligible landowners; and

(B) An additional ten percent of the number of licenses established for each management area where firearm hunting licenses are totally limited are available for eligible landowners if these licenses are restricted to use on private land in the designated management area.

(II) In game management units east of interstate highway 25:

(A) Fifteen percent of the number of licenses established for each management area where firearm hunting licenses are totally limited are available for eligible landowners; and

(B) An additional ten percent of the number of licenses established for each management area where firearm hunting licenses are totally limited are made available for eligible landowners if these licenses are restricted to use on private land by the applicant's immediate family members or youth under eighteen years of age.

(III) The division shall make licenses not used by eligible landowners available to the general public.

(c) (I) The applications available under this subsection (3) are allocated to a participant based upon the following schedule:

(A) For owners of one hundred sixty to one thousand two hundred thirty-nine acres, one application;

(B) For owners of six hundred forty to one thousand two hundred thirty-nine acres, an additional application for a license restricted to private land if the division has verified that the land meets the conditions required for eligibility under paragraph (a) of subsection (2) of this section; and

(C) For owners of one thousand two hundred forty or more acres, one additional application for each additional six hundred acres more than one thousand two hundred forty acres, not to exceed nineteen applications or the limit imposed by subparagraph (II) of this paragraph (c).

(II) Landowners may obtain more than eight applications only if the division has verified that the land is the size reported by the landowner and meets the conditions required for eligibility under paragraph (a) of subsection (2) of this section.

(4) Requirements - vouchers. In addition to the limitation on the number of applications available under the program, the program has the following additional requirements and authorizations:

(a) Successful applicants receive a voucher that may be transferred to any person who is eligible for a big game license for that species, to be used for the purchase of a license to be used only within the applicant's game management unit for that species and in accordance with any restrictions imposed by this section.

(b) The transfer of a license voucher by a landowner must include permission to access and hunt the lands yielding the license under the program during the entire season that the license is issued. The permission must not discriminate among hunters entering the property or contain restrictions other than manner of access, including foot, horseback, or vehicular restrictions reasonably necessary to prevent damage to property.

(c) Except as authorized by paragraph (a) of this subsection (4), a voucher that has been transferred by any person who is not the landowner or land manager is void. A voucher that is brokered for another person is void. A hunting license obtained for use with a void voucher is also void.

(d) If a landowner submits one or more applications that fail to yield a license, the division shall give a preference in succeeding years to one application of that landowner for each application of the same landowner that failed to yield a license.

(e) (I) In game management units where hunting is totally limited for a species, and where eligible landowners do not use the number of landowner preference licenses established for a species for that management area, the division shall make the unused licenses available to private landowners in that particular game management unit or data analysis unit as a first priority before making them available to the general public hunter.

(II) A landowner may receive no more than three times the number of leftover applications than the number of initial applications authorized under paragraph (c) of subsection (3) of this section.

(f) If a landowner or hunter fails to comply with this section or any rule promulgated under this section, the division may disqualify the person from participation in the program for up to five years.

(5) The commission shall adopt rules to implement this section prior to July 1, 2014.



§ 33-4-104. Free licenses issued - members or veterans of armed forces - when - rules

(1) Any active or retired member of the United States armed forces while stationed as a resident patient at any United States armed forces hospital or convalescent station located within Colorado, any resident patient at a veterans administration hospital and resident patients of any state institution for the treatment of persons with behavioral or mental health disorders or other mental health institution in Colorado while under supervision of a proper staff member, and any resident who is totally and permanently disabled as determined by the social security administration or the division of labor standards and statistics or pursuant to rule of the commission may obtain a fishing license free of charge, valid for taking fish during the period of residency only, under rules of the commission.

(2) Any Colorado resident on active duty outside this state with any branch of the armed forces of the United States may obtain, from the division of parks and wildlife, a fishing license free of charge, valid for taking fish while such person is in this state on temporary leave from such duty, but not to exceed a total of thirty days during any year.

(3) (a) Any resident of this state who has received a purple heart for service in the United States armed forces or who is a disabled veteran may obtain from the division of parks and wildlife, free of charge, a lifetime resident combination small game hunting and fishing license.

(b) For the purposes of this subsection (3), "disabled veteran" means an individual who is a resident as defined in section 33-1-102 (38), has served on active duty in the armed forces, has been separated therefrom under honorable conditions, and has established to the division of parks and wildlife the presence of a service-connected disability which has been rated by the veterans administration at sixty percent or more through disability retirement benefits or a pension because of a public statute administered by the veterans administration or the department of the Army, Navy, or Air Force.

(4) The commission may adopt appropriate rules to establish a preference for active duty members of the United States armed forces who are stationed at any military facility located in Colorado or are Colorado residents upon their return from service outside of the United States for licenses left over after completion of the division's annual limited license draw. The preference may allow for such a member of the United States armed forces to apply for preference points for any limited license draw that occurred during the member's absence.

(5) A person assigned to the warrior transition battalion may obtain from the division a fishing license free of charge.



§ 33-4-116. Big game hunting licenses - auction or raffle - use of proceeds - rules

(1) (a) The division is authorized to issue up to two either-sex rocky mountain bighorn sheep licenses, two either-sex rocky mountain goat licenses, two either-sex shiras moose licenses, four either-sex mule or white-tailed deer licenses, four either-sex rocky mountain elk licenses, and four either-sex pronghorn licenses each year through a competitive auction or raffle.

(b) A nonprofit organization directly involved in the conservation of wildlife in Colorado or the division may be authorized by the commission to conduct the license auction or raffle. All such auctions and raffles shall be conducted pursuant to Colorado law.

(2) (a) Except as specified in this subsection (2), all proceeds from the auction or raffle of rocky mountain bighorn sheep, rocky mountain goat, and shiras moose licenses shall be used by the division for the benefit of rocky mountain bighorn or desert sheep, rocky mountain goats, and shiras moose in Colorado, and all proceeds from the auction or raffle of mule and white-tailed deer, rocky mountain elk, and pronghorn licenses shall be used by the division for the benefit of mule and white-tailed deer, rocky mountain elk, and pronghorn in Colorado.

(b) If an auction or raffle is conducted by a nonprofit organization, the organization may retain up to twenty-five percent of the proceeds of the auction or raffle to cover auction or raffle costs and to fund projects of its own choosing that benefit wildlife in Colorado.

(c) The proceeds from the auctions and raffles shall be in addition to any moneys otherwise provided for the management of rocky mountain bighorn or desert sheep, rocky mountain goats, shiras moose, mule and white-tailed deer, rocky mountain elk, and pronghorn.

(3) The commission may promulgate rules pertaining to auction and raffle licenses, the conduct of the auctions and raffles, record-keeping requirements, the expenditure of proceeds, including requiring consultation by the division with advisory committees comprised of representatives of the participating nonprofit organizations prior to the expenditure of any proceeds, and any other rules necessary to implement the auction and raffle program.



§ 33-4-117. Youth licenses - terminally ill hunters - special restrictions and privileges

(1) A person under the age of eighteen years may obtain a youth small game hunting license, issued pursuant to section 33-4-102 (1.4)(x), for a fee of one dollar upon showing a hunter education certificate as required by section 33-6-107 (8). The one-dollar fee includes the search and rescue fund surcharge imposed under section 33-1-112.5 (2)(a).

(2) Every person under sixteen years of age hunting with a youth small game hunting license shall at all times be accompanied by a person eighteen years of age or older as required by section 33-6-107 (3.5); except that a person of any age who purchases a small game hunting license issued pursuant to section 33-4-102 (1.4)(f) is exempt from this restriction.

(3) (Deleted by amendment, L. 2003, p. 1031, § 7, effective July 1, 2003.)

(4) Youth big game licenses, entitling the holder to hunt deer, elk, or pronghorn, may be purchased by persons who are at least twelve years of age but under eighteen years of age for the fees specified in section 33-4-102 (1.4)(w). Said fees include the search and rescue fund surcharge imposed under section 33-1-112.5 (2)(a). Persons under sixteen years of age hunting deer, elk, or pronghorn must be accompanied by a person eighteen years of age or older as required by section 33-6-107 (4).

(4.5) The commission is authorized to establish a special licensing program for hunters eligible for a youth license under the provisions of this section, and to adopt rules that establish a hunting license preference for youth hunters. In connection with such a program the commission is also authorized, within its discretion, to establish a special licensing program for adult mentors of youth hunters and to adopt rules that establish a hunting license preference for such adult mentors.

(5) (Deleted by amendment, L. 2004, p. 83, § 1, effective August 4, 2004.)

(6) The commission is authorized to establish a special licensing program for hunters twenty-one years of age or younger who suffer from a terminal illness or a life-threatening disease or injury and to adopt rules that establish a hunting license preference for such hunters.



§ 33-4-119. Mobility-impaired hunters

(1) The commission is authorized to establish a special licensing program for mobility-impaired hunters.

(2) The commission is authorized to adopt appropriate rules that define "mobility-impaired" and establish a hunting license preference for the mobility-impaired.



§ 33-4-120. Wildlife management public education advisory council - creation

(1) (a) The director of the division shall appoint nine individuals, at least three of which are from the western slope, to act as the wildlife management public education advisory council, referred to in this section as the council. The council shall have statewide responsibility and authority.

(b) (I) The council shall consist of the following members:

(A) Two sports persons who purchase big game licenses on a regular basis in Colorado, one of whom is from the western slope;

(B) Two sports persons who purchase fishing licenses on a regular basis in Colorado, one of whom is from the western slope;

(C) One person representing local counties in rural areas of Colorado, the economies of which have a substantial income from hunting or fishing recreation;

(D) One person representing municipalities in rural areas of Colorado, the economies of which have a substantial income from hunting or fishing recreation;

(E) One person representing the division of parks and wildlife;

(F) One person, who shall not be an employee of the division, with a substantial background in media and marketing operations; and

(G) One person representing agricultural producers.

(II) The council members appointed pursuant to sub-subparagraphs (A) and (B) of subparagraph (I) of this paragraph (b) shall be nominated by organized sports person groups with regional or statewide membership. The council members appointed pursuant to sub-subparagraphs (C) and (D) of subparagraph (I) of this paragraph (b) shall be nominated by organizations that represent the interests of such counties and municipalities.

(III) All members of the council shall be residents of the state of Colorado.

(IV) Every effort shall be made by the director to appoint members from all geographic areas of the state.

(c) A member shall serve for no more than two terms; except that no member representing the division of parks and wildlife shall be so limited. The appointments to the council shall be as follows:

(I) The initial terms for the two members representing sports persons who hunt shall be two years for one member of said group and four years for the other member of said group.

(II) The initial terms for the two members representing sports persons who fish shall be two years for one member of said group and four years for the other member of said group.

(III) The initial term length for the member representing the division shall be at the discretion of the director of the division.

(IV) The initial term length for the member representing counties and for the member representing agricultural producers shall be four years.

(V) The initial term length for the member representing municipalities and for the member with substantial experience in media and marketing operations shall be two years.

(VI) After the initial appointments, all subsequent appointments shall be for four years.

(d) Members of the council shall be compensated from the wildlife cash fund created in section 33-1-112 (1), for the reasonable and necessary expenses they incur in connection with their activities for the council.

(e) The council shall perform the following duties:

(I) Oversee the design of a comprehensive media-based public information program to educate the general public about the benefits of wildlife, wildlife management, and wildlife-related recreational opportunities in Colorado, specifically hunting and fishing;

(II) Prepare an operational plan for the director's approval no later than December 1, 1998;

(III) Expend moneys from the wildlife management public education fund in accordance with the operational plan approved by the director; except that all such expenditures shall be within the scope of the activities and funding levels authorized in such operational plan.

(f) Repealed.

(2) Nothing in this section shall be construed to be a mechanism to substitute funding that would otherwise be available for expenditure by the division, or to replace or reduce the obligation of the division to carry out public information programs under this title.

(3) Repealed.






Article 5 - Protection of Fishing Streams

§ 33-5-101. Legislative declaration

It is declared to be the policy of this state that its fish and wildlife resources, and particularly the fishing waters within the state, are to be protected and preserved from the actions of any state agency to the end that they be available for all time and without change in their natural existing state, except as may be necessary and appropriate after due consideration of all factors involved.



§ 33-5-102. Projects affecting streams - submission of plans

No agency of the state, referred to in this article as an "applicant", shall obstruct, damage, diminish, destroy, change, modify, or vary the natural existing shape and form of any stream or its banks or tributaries by any type of construction without first notifying the commission of such planned construction. Such notice shall be on forms furnished by the commission and shall be submitted not less than ninety days prior to the date of the commencement of planned construction. The notice shall include detailed plans and specifications of so much of the project as may or will affect, as set forth in this section, any stream.



§ 33-5-103. Examination of plans

The commission shall promptly examine and investigate all plans submitted to it pursuant to the provisions of section 33-5-102. If the commission determines that the plans and specifications are technically inadequate to accomplish the purposes set forth in section 33-5-101, it shall notify the applicant and may render aid in preparing adequate plans and specifications.



§ 33-5-104. Notice by commission

Within thirty days after the receipt of any plans submitted to it, the commission shall notify the applicant if the planned construction or project will adversely affect the stream involved. If an applicant is notified that the planned construction will adversely affect any stream involved, the commission shall accompany such notice with recommendations or alternative plans which will eliminate or diminish such adverse effect.



§ 33-5-105. Arbitration

(1) If the commission notifies an applicant that the construction will adversely affect the stream involved, the applicant, within fifteen days after receiving the recommendations and alternatives of the commission, shall notify the commission if it refuses to modify its plans in accordance with such recommendations or alternatives.

(2) Upon receipt of such refusal, the commission shall determine if it desires to have the matter arbitrated. Within ten days after an affirmative decision and after notice to the other agency or agencies involved, the commission shall notify, in writing, the governor. No further action shall be taken to advance the planned construction until the governor issues a written decision within thirty days after receipt of written notice which shall be binding on all parties concerned, and there shall be no judicial review thereof.



§ 33-5-106. Vested water rights

This article shall not operate or be so construed as to impair, diminish, or divest any existing or vested water rights acquired under the laws of this state or the United States, nor shall this article apply in emergency situations.



§ 33-5-107. Irrigation projects exempt

This article shall not apply to any irrigation project.






Article 5.5 - Fish Health Board

§ 33-5.5-101. Fish health board - created

(1) There is hereby created and established in the division a fish health board, which shall consist of five members, each of whom shall be appointed no later than sixty days after June 7, 1991. The members of the board shall be as follows:

(a) One member who is not a commercial aquaculturist and who may be an employee of the department of agriculture, appointed by the commissioner of agriculture;

(b) One member who may be an employee of the division, appointed by the director;

(c) Two members who are engaged in the private business of aquaculture and who shall, insofar as is possible, represent the various segments of the aquaculture industry and the various geographic areas of the state, appointed by the commissioner of agriculture; and

(d) One member who is an employee of the United States fish and wildlife service, appointed by the regional director thereof.

(2) The term of office of said members shall be three years; but of the members first appointed to the board, two members shall be appointed for one-year terms, two members shall be appointed for two-year terms, and the remaining member shall be appointed for a three-year term. The assignment of such initial terms shall be made by the director. Each member shall serve until his or her successor has been appointed and qualified, and any member shall be eligible for reappointment. The appointing entity shall fill any vacancy by appointment for the remainder of an unexpired term. The commissioner of agriculture and the director of the division shall be ex officio nonvoting members of the board. Board members shall serve without compensation except for actual and necessary traveling expenses. The board shall meet at least once each year and additionally as necessary.

(3) The fish health board shall annually elect a chairman and a vice-chairman, each of whom shall serve at the pleasure of the board.

(4) A majority of the fish health board shall constitute a quorum, and, if a quorum is present, in person or by telephone, the board may act upon a vote of a majority of those present.

(5) The fish health board shall constitute a "public entity" and each member and employee of the board shall constitute a "public employee" within the meaning of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(6) The fish health board shall exercise its powers and perform its duties and functions specified in this article under the department and the executive director thereof as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.



§ 33-5.5-102. Duties of the fish health board

(1) The fish health board shall review or initiate and consider, prior to presentation to the commission for adoption, every rule which is to regulate or control, or otherwise relates to, fish health, the spread of aquatic disease within private aquaculture facilities or cultured aquatic stock, or the importation into the state or the distribution of any exotic aquatic species.

(2) After considering any proposed rule, the fish health board shall vote to approve or disapprove the rule.

(3) The proposed rules approved by the fish health board shall be sent to the commission with the recommendation to adopt. The commission shall, through its normal regulatory review procedure, timely review the rule and act either to adopt or to decline to adopt the rule. In the event the commission declines to adopt the rule, it shall convey its decision to the board, along with an explanation of the reason for its decision.

(4) The proposed rules disapproved by the fish health board shall not be forwarded to the commission unless the director determines that a situation or condition exists which threatens to have a serious impact on existing aquatic populations and that the proposed regulation should be considered by the commission in spite of the recommendation of the fish health board. The director shall then forward the rule to the commission along with a recommendation of disapproval from the fish health board.

(5) Nothing in this section shall be construed to diminish or supersede the authority of the division or the commission to regulate or manage wild populations of aquatic organisms in the waters of the state or in facilities controlled or managed by the division or by the United States fish and wildlife service.

(6) The fish health board shall review any orders for the destruction of aquatic organisms or quarantines of aquaculture facilities which last beyond thirty days, and all such orders shall be conditioned upon the board's approval; except that destruction orders may be approved by the director of the division upon a determination that a situation exists which threatens imminent danger to existing aquatic populations or to human health and safety, and that no more reasonable means exist to control the condition.

(7) Destruction of aquatic organisms or quarantines shall be done in accordance with applicable regulations of the division.

(8) The board shall periodically review division rules relating to destruction or quarantine of aquaculture stock or facilities and recommend appropriate changes to the commission.






Article 6 - Law Enforcement and Penalties - Wildlife

Part 1 - General Provisions

§ 33-6-101. Powers and duties of officers

(1) Every Colorado wildlife officer or other commissioned officer of the division shall enforce the provisions of articles 1 to 6 of this title. Every other peace officer, as defined in section 33-1-102 (32), may assist the Colorado wildlife officers in the enforcement of articles 1 to 6 of this title. Each such officer has the full power and authority to arrest any person who he or she has probable cause to believe is guilty of a violation of articles 1 to 6 of this title, and, in accordance with the constitutions and laws of the United States and the state of Colorado, to open, enter, and search all places of concealment where he or she has probable cause to believe wildlife held in violation of articles 1 to 6 of this title is to be found or where other material evidence relating to a violation of articles 1 to 6 of this title is to be found and to seize the same. Each such officer shall have the authority to secure and execute search or arrest warrants.

(2) Any peace officer, as defined in section 33-1-102 (32), empowered with enforcing the provisions of articles 1 to 6 of this title has the authority to go onto any lands or waters, public or private, to demand of any person, who he has reason to believe has exercised the benefits conferred by any license provided for in articles 1 to 6 of this title, the immediate production of such license and any wildlife in possession; and such peace officer shall have the right and opportunity to inspect such licenses and wildlife.

(3) When protection of the public health, safety, or welfare requires, any officer having the power to enforce the provisions of articles 1 to 6 of this title shall have the authority to make use of any motor vehicle or other means of transportation, whether privately or publicly owned, to aid him in the performance of his duties. Payment of reasonable compensation shall be made for the use of such motor vehicle or other means of transportation.

(4) Repealed.



§ 33-6-102. Items constituting public nuisance - when - seizure

(1) Every motor vehicle, vessel, firearm, seine, net, trap, explosive, poisonous or stupefying substance, or other personal property used in the hunting, taking, or harassing of wildlife in violation of the provisions of articles 1 to 6 of this title is declared to be a public nuisance. Every such item shall be subject to seizure, confiscation, and forfeiture or destruction as provided in this section, unless the possession of said property is not unlawful and the owner of said property was not a party to the violation and would suffer undue hardship by the sale, confiscation, or destruction of the property.

(2) (a) Any personal property subject to seizure, confiscation, and forfeiture or destruction under the provisions of this section, which is seized as a part of or incident to a criminal proceeding for violation of the provisions of articles 1 to 6 of this title and for which disposition is not provided by another statute of this state, shall be disposed of as provided in this section.

(b) (I) The division shall be in violation of this section if it seizes any personal property that is not part of or incident to a criminal proceeding for violation of articles 1 to 6 of this title and does not return such property on demand.

(II) If the division violates subparagraph (I) of this paragraph (b) or any other provision of law when seizing personal property, the division shall be charged one hundred dollars per day per violation plus any attorney's fees incurred by the owner of the property.

(3) Any such property, the possession of which is illegal and which in the opinion of the court having jurisdiction over the criminal proceeding is not properly the subject of a sale, may be destroyed pursuant to a warrant for the destruction of personal property issued by the court and directed to the division. The court shall stay the execution of any such warrant during the period in which the property is used as evidence in any pending criminal or civil proceeding.

(4) Except as otherwise provided in this section, the court may order any such property sold by the division in the manner provided for sales on execution. The proceeds of the sale shall be applied as follows:

(a) To the fees and costs of removal and sale;

(b) To the payment of the state's costs on such action; and

(c) The balance, if any, or any portion thereof not otherwise distributed pursuant to this paragraph (c), to the wildlife cash fund. Instead of being deposited in the wildlife cash fund, such balance or any portion thereof may be transmitted, upon order of the court, as follows:

(I) To the seizing agency, if the court finds that the proceeds can be used by such agency;

(II) To any person who suffers bodily injury or property damage as a result of the action which constitutes the violation, if said person petitions the court therefor.

(5) In lieu of ordering the sale or destruction of such property, the court may, if it finds that it can be used by the agency which seized it, order it delivered to the agency for such use.

(6) The division shall not undertake any seizure of property pursuant to this section unless the division has complied with parts 3 and 5 of article 13 of title 16, C.R.S., as applicable.



§ 33-6-103. Prosecution of offenses

If the possession, use, importation, exportation, transportation, storage, sale, or offering or exposing for sale of wildlife is prohibited or restricted by articles 1 to 6 of this title or by rule or regulation of the commission, the prohibition or restriction, where not otherwise specifically provided, shall extend to and include every part of such wildlife, and a violation as to each animal or part thereof shall be a separate offense. Two or more offenses may be charged in the same complaint, information, or indictment, and proof as to part of an animal shall be sufficient to sustain a charge as to the whole of it. Violations as to any number of animals of the same kind may be charged in the same count and punished as a separate offense as to each animal.



§ 33-6-104. Imposition of penalty - procedures

(1) Any person who violates any of the provisions of articles 1 to 6 of this title or any rule of the commission that does not have a specific penalty listed is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars, a surcharge as described in section 24-33.5-415.6, C.R.S., and an assessment of five license suspension points.

(2) At the time that any person is charged with violating any misdemeanor provisions of articles 1 to 6 of this title or any rule of the commission, the officer shall issue a summons and complaint to the alleged offender or, in the case of a violation for which a fine of a fixed amount is prescribed, may give the alleged offender an opportunity to voluntarily pay the fine and surcharge in the form of a penalty assessment. Penalty assessments shall not be issued for violations for which minimum and maximum fines have been established. The penalty assessment notice given to the alleged offender shall contain the information required in and be in the form of a summons and complaint and shall specify in dollars the amount of the penalty to be assessed for the alleged offense and the amount of the surcharges to be collected pursuant to sections 24-4.2-104 (1) and 24-33.5-415.6, C.R.S. If the alleged offender accepts such notice and pays the fine and the surcharges entered thereon to the division within fifteen days of issuance of the notice, such acceptance and payment shall constitute an acknowledgment of guilt by such person of the violation set forth in the penalty assessment notice. Any person who accepts a penalty assessment notice but who does not furnish satisfactory evidence of identity or who the officer has reasonable and probable grounds to believe will disregard a written promise to pay the specified fine and surcharges may be taken by the officer to the nearest known post-office facility and be required to remit the amount of the specified fine and surcharges to the division immediately by mail in United States currency or other legal tender by money order or personal check. Refusal or inability to remit the specified fine and surcharges by mail when required shall constitute a refusal to accept a penalty assessment notice. The officer shall advise the person arrested of the license suspension points to be assessed in accordance with section 33-6-106. Checks tendered by the violator to and accepted by the division and on which payment is received by the division shall be deemed sufficient receipt. If the fine and surcharges are not so paid, then the officer who issued the penalty assessment notice shall docket the summons and complaint with a court of competent jurisdiction for appearance by the person to answer the charges therein contained at such time and place as is specified in the summons and complaint.



§ 33-6-105. Disposition of fines and surcharges

(1) (a) Except as otherwise provided in subsection (1)(b) of this section, all moneys collected for fines under articles 1 to 6 of this title 33, either by payment of a penalty assessment or assessed by a court upon conviction and resulting from issuance of a citation by a wildlife officer of the division of parks and wildlife, shall be transmitted to the state treasurer, who shall credit one-half to the general fund and one-half to the wildlife cash fund or, for offenses involving nongame wildlife, to the Colorado nongame conservation and wildlife restoration cash fund.

(b) When an arrest has been made or the citation for any wildlife offense has been issued by a park officer of the division of parks and wildlife or by any other Colorado peace officer, as defined in this title, the state treasurer shall credit one-half of the moneys collected to the general fund and one-half to the Colorado town, city, county, city and county, or state agency whose officer issued the citation.

(2) It is the duty of every clerk of a court before which prosecutions and appeals of violators of articles 1 to 6 of this title are heard, within twenty days after any such trial, appeal, disposition, or dismissal thereof, to notify the division, in writing, of the result thereof and the amount of fines collected, if any, and the disposition of such fines.

(3) The provisions of the "Colorado Crime Victim Compensation Act", article 4.1 of title 24, C.R.S., shall not apply to articles 1 to 6 of this title, and the costs imposed by said act shall not be levied on criminal actions for violations of articles 1 to 6 of this title.

(4) No fine, penalty, or judgment assessed or rendered under the provisions of articles 1 to 6 of this title shall be suspended, reduced, or remitted otherwise than as expressly provided by law.

(5) All moneys collected by the division as surcharges on penalty assessments issued pursuant to section 33-6-104 shall be transmitted to the court administrator of the judicial district in which the offense was committed for credit to the victims and witnesses assistance and law enforcement fund established in that judicial district.



§ 33-6-106. Suspension of license privileges

(1) The commission, or a hearing officer who has been delegated authority by the commission, has the exclusive authority to suspend the privilege of applying for, purchasing, or exercising the benefits conferred by any or all licenses issued by the division for a period not to exceed five years, except as otherwise provided in articles 1 to 6 of this title, if a person:

(a) Has been convicted of violations of articles 1 to 6 of this title totaling twenty or more points in any consecutive five-year period;

(b) While a Colorado resident:

(I) Has been convicted of wildlife violations of another state, or any Canadian province, United States territory, or federal agency which is a member of the "Wildlife Violator Compact", part 26 of article 60 of title 24, C.R.S., for which equivalent charges exist in this state, and such convictions, individually or when combined with convictions specified in paragraph (a) of this subsection (1), would total twenty or more points in any consecutive five-year period.

(II) (Deleted by amendment, L. 2003, p. 1940, § 4, effective May 22, 2003.)

(c) Has been convicted of any violation of title 18, C.R.S., that was committed while hunting, trapping, fishing, or engaging in a related activity or of any federal wildlife violations within Colorado and such federal convictions, individually or when combined with convictions specified in paragraph (a) of this subsection (1), total twenty or more points;

(d) Is found to meet the requirements for reciprocal suspension as provided in the "Wildlife Violator Compact", part 26 of article 60 of title 24, C.R.S.;

(e) Has been convicted of any violation under section 33-6-114.5 (2), (3), (4), (5), or (6).

(2) For the purposes of license suspension under subsection (1) of this section, the payment of a penalty assessment, a court conviction, a plea of nolo contendere, the acceptance of a deferred or suspended sentence by the court, the adjudication of a juvenile as delinquent for any violation of this title that would have resulted in a conviction if prosecuted as an adult, or forfeiture of bail shall be deemed a conviction.

(3) Any person who is to be considered for suspension, including permanent suspension, shall be given due notice of such action and shall be given the opportunity to appear and show cause why his or her license privileges should not be suspended. Such notice shall be in the form of a certified letter, return receipt requested, sent to the last-known address of the person, stating the violations and the date of hearing. Proof of such mailing and attempted delivery shall be sufficient proof of the notice required by this subsection (3).

(4) Except as otherwise provided in subsection (4.5) of this section, any hearing on the suspension of license privileges for Colorado residents shall be held in a regional or area office of the division nearest to the residence of the respondent or, in the case of nonresidents, in such other location as may be determined by the division. Such hearing shall be conducted by a hearing examiner on behalf of the commission. The hearing examiner may administer oaths and affirmations, issue subpoenas for the attendance of witnesses and the production of books and papers, and apply to the district court for enforcement thereof. The hearing examiner shall not be subject to the provisions of part 10 of article 30 of title 24, C.R.S. The director shall appoint such hearing examiners, who may be employees of the division.

(4.5) With respect to any suspension of the license of a resident pursuant to the provisions of a compact with another state, territory, or province for failure to comply with the terms of a summons, complaint, summons and complaint, penalty assessment notice, or other official notice of an alleged wildlife violation issued by a wildlife officer or other authorized peace officer in such other state, territory, or province, the hearing shall be conducted by the commission at the time and place of a regularly scheduled meeting without the need for any prior hearing by the hearing examiner. The commission shall have the authority with respect to any such suspension to suspend the resident's privileges until satisfactory evidence of compliance with the terms of the summons, complaint, summons and complaint, penalty assessment notice, or other official notice of violation has been furnished to the division.

(5) Notice of any resulting suspension shall be sent to the person by certified mail, return receipt requested, to the last-known address of such person and to license agents and other persons who should be notified of such suspensions.

(6) Any person whose license privileges have been suspended shall not be entitled to purchase, apply for, or exercise the benefits conferred by any license issued by the division until such person's suspension has expired. Any person who violates this subsection (6) is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of five hundred dollars. Conviction under this subsection (6) shall result in an automatic two-year extension of the existing suspension added to the end of the original suspension unless such person was under a lifetime suspension when such violation occurred. If a person is under a lifetime suspension and violates this subsection (6), such person shall be guilty of a misdemeanor and shall be punished by a fine of not less than one thousand dollars nor more than ten thousand dollars or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.

(7) The commission may delegate the exercise of its exclusive authority to suspend wildlife license privileges to any hearing examiner appointed by the division. The hearing examiner's decision may be appealed to the commission by filing a notice of appeal with the commission within thirty days after receipt of the hearing examiner's decision.

(8) If a person's privilege of applying for, purchasing, or exercising the benefits conferred by any or all licenses issued by the division is suspended three or more times pursuant to this section, such person shall receive a lifetime suspension of such privileges.

(9) Repealed.



§ 33-6-107. Licensing violations - penalties - rule

(1) (a) Except as otherwise provided in articles 1 to 6 of this title or by rule of the commission, a person shall not procure or use more than one license of a certain type in a calendar year. A person who violates this subsection (1) is guilty of a misdemeanor and, upon conviction thereof, shall, with respect to wildlife other than big game, be punished by a fine of fifty dollars and an assessment of ten license suspension points or shall, with respect to big game, be punished by a fine of two hundred dollars and an assessment of fifteen license suspension points.

(b) A license procured in violation of this subsection (1) is void.

(2) (a) Any person who makes a false statement or provides false information in connection with applying for or purchasing a license, or any license agent who knowingly uses or accepts false information in connection with selling or issuing a license, is guilty of a misdemeanor and, upon conviction, shall be punished by the following fines:

(I) For each license that is not a big game license, a fine that is equal to twice the cost of the most expensive license for such species and ten license suspension points shall be assessed.

(II) For each big game license, a fine that is equal to twice the cost of the most expensive license for such species and an assessment of fifteen license suspension points shall be assessed.

(b) All licenses obtained with false information are void.

(3) Except as otherwise provided in articles 1 to 6 of this title or by rule of the commission, any person, regardless of age, who hunts or takes wildlife in this state shall procure a proper and valid license therefor and shall have the valid license on his or her person when exercising the benefits it confers. A person who violates this subsection (3) is guilty of a misdemeanor and, upon conviction, shall be punished by a fine and an assessment of license suspension points as follows:

(a) For each license that is not a big game license, the fine shall be equal to twice the cost of the most expensive license for such species and ten license suspension points shall be assessed.

(b) For each big game license, fifteen license suspension points and a fine that is equal to twice the cost of the most expensive license for such species shall be assessed.

(3.5) Except as provided in subsection (9) of this section, it is unlawful for any person under sixteen years of age to hunt wildlife with a youth license issued pursuant to section 33-4-102 (1.4)(x) unless such person is at all times personally accompanied by, and in voice and reasonable visual contact with, a person eighteen years of age or older who holds a valid hunter education certificate or who was born before January 1, 1949. Any person who violates this subsection (3.5) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars and an assessment of five license suspension points.

(4) It is unlawful for any person under twelve years of age to hunt or take big game, and it is unlawful for persons between the ages of twelve and fifteen years of age to hunt or take big game except when at all times personally accompanied by, and in voice and reasonable visual contact with, a person eighteen years of age or older who holds a valid hunter education certificate or who was born before January 1, 1949. Any person who violates this subsection (4) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars and an assessment of ten license suspension points.

(5) Any person who possesses live wildlife in this state and who is required by commission rule or regulation to have a license for such possession shall have the required license at the site where the wildlife is kept. Any person who violates this subsection (5) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars and an assessment of ten license suspension points.

(6) A person sixteen years of age or over who fishes for or takes fish, amphibians, mollusks, or crustaceans in this state shall have a proper and valid fishing license on his or her person. Persons under sixteen years of age are not required to have a fishing license and shall be entitled to the full bag or possession limit set by the commission. A person who violates this subsection (6) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars and an assessment of ten license suspension points.

(7) It is unlawful to alter, transfer, sell, loan, or assign a lawfully acquired license to another person, or to use another person's lawfully acquired license. A person who violates this subsection (7) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of two hundred dollars and an assessment of fifteen license suspension points, and licenses so used are void.

(8) (a) Unless otherwise permitted by commission rule, it is unlawful for any person born on or after January 1, 1949, to purchase or obtain any hunting license, hunt, or trap unless the person has been issued a hunter education certificate by the division, attesting to the person's successful completion of a division-certified hunter education course taught by a division-certified instructor or equivalent education and training recognized by the division under paragraph (b), (c), or (e) of this subsection (8) or subsection (10) of this section.

(b) In order to increase hunter recruitment and retention, the commission may promulgate a rule establishing alternative requirements to obtain a certificate of hunter education. The alternatives may include: Options to demonstrate knowledge of hunting, safety, and ethics; course delivery options; issuing temporary or apprentice certificates of hunter education; and an option to test out of the hunter education course.

(c) The commission shall promulgate a rule allowing veterans, including active-duty, reserve-duty, or national guard personnel, to obtain a hunter education certificate without attending a hunter education course if the veteran successfully passes a test-out option as developed by the commission. To qualify, a veteran must be discharged under honorable conditions.

(d) Unless the certificate of hunter education has been verified by the division, any person required to obtain a certificate of hunter education shall have the certificate on his or her person while hunting, trapping, or taking wildlife.

(e) For the purposes of this subsection (8), the division shall recognize, in addition to Colorado hunter education certificates issued on or after January 1, 1985, those Colorado hunter education certificates issued before January 1, 1985, and any valid temporary hunter education certificate issued by the division, and the division may recognize the hunter education programs of or certificates of other states or countries as being sufficient for the purposes of purchasing a hunting license in Colorado.

(f) Any person who violates this subsection (8) or any rule implementing this subsection (8) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars and an assessment of ten license suspension points.

(9) For the purposes of this section, any person, any member of such person's family, or any employee of the person may hunt, trap, or take black-billed magpies, common crows, starlings, English or house sparrows, common pigeons, coyotes, bobcats, red foxes, raccoons, jackrabbits, badgers, marmots, prairie dogs, pocket gophers, Richardson's ground squirrels, rock squirrels, thirteen-lined ground squirrels, porcupines, crayfish, tiger salamanders, muskrats, beavers, exotic wildlife, and common snapping turtles on lands owned or leased by the person without securing licenses to do so, but only when such wildlife is causing damage to crops, real or personal property, or livestock. Any person may kill skunks or rattlesnakes when necessary to protect life or property. The pelts or hides of any mammals taken under this subsection (9) may be transferred, possessed, traded, bartered, or sold by a person who holds an appropriate small game license.

(10) (a) The division may issue an apprentice certificate of hunter education to a person who:

(I) Is at least ten years of age;

(II) Is being taught to hunt by a mentor who is eighteen years of age or older and who holds a valid hunter education certificate or who was born before January 1, 1949; and

(III) Complies with any requirements established by rule of the commission.

(b) While hunting, a person issued an apprentice certificate of hunter education shall be personally accompanied by, in voice contact with, and in visual contact with a mentor who is eighteen years of age or older and who holds a valid hunter education certificate or who was born before January 1, 1949.

(c) An apprentice certificate of hunter education:

(I) May be used in lieu of a certificate of hunter education issued under subsection (8) of this section to purchase or obtain a license to take wildlife; and

(II) Is valid for no more than one year after issuance.



§ 33-6-108. Possession as prima facie evidence

The possession of wildlife shall be prima facie evidence that the person having such possession is engaged or has been engaged in hunting, fishing, or trapping.



§ 33-6-109. Wildlife - illegal possession

(1) It is unlawful for any person to hunt, take, or have in such person's possession any wildlife that is the property of this state as provided in section 33-1-101, except as permitted by articles 1 to 6 of this title or by rule or regulation of the commission.

(2) It is unlawful for any person to have in his possession in Colorado any wildlife, as defined by the state or country of origin, that was acquired, taken, or transported from such state or country in violation of the laws or regulations thereof.

(2.5) This section does not apply to the illegal possession of live native or nonnative fish or viable gametes (eggs or sperm) which is governed by section 33-6-114.5.

(3) A person who violates subsection (1) or (2) of this section is guilty of a misdemeanor and, depending upon the wildlife involved, shall be punished upon conviction by a fine or imprisonment, or both, and license suspension points or suspension or revocation of license privileges as follows:

(a) For each animal listed as endangered or threatened, a fine of not less than two thousand dollars and not more than one hundred thousand dollars, or by imprisonment for not more than one year in the county jail, or by both such fine and such imprisonment, and an assessment of twenty points. Upon conviction, the commission may suspend any or all license privileges of the person for a period of from one year to life.

(b) For each bald eagle, golden eagle, rocky mountain goat, desert bighorn sheep, American peregrine falcon, or rocky mountain bighorn sheep, a fine of not less than one thousand dollars and not more than one hundred thousand dollars, or by imprisonment for not more than one year in the county jail, or both such fine and such imprisonment, and an assessment of twenty points. Upon conviction, the commission may suspend any or all license privileges of the person for a period of one year to life. A person who possesses all or a part of a bald eagle or golden eagle shall not be in violation of this section if the possession is authorized by 50 CFR 22.

(c) For each elk, bear, moose, or mountain lion, a fine of one thousand dollars and an assessment of fifteen points.

(d) For each pronghorn, deer, or big game species as defined in the state or country of origin and not listed in paragraph (a), (b), or (c) of this subsection (3), a fine of seven hundred dollars and an assessment of fifteen points.

(e) For each violation of paragraph (c) or (d) of this subsection (3) where any combination of three or more animals are taken or possessed, a minimum fine per animal as set forth in such paragraphs, to a maximum of ten thousand dollars per animal, or imprisonment for not more than one year in the county jail, or by both such fine and such imprisonment. Upon conviction, the commission may suspend any or all license privileges of the person for a period of from one year to life.

(f) For each raptor not covered by paragraph (a) or (b) of this subsection (3) and for each wild turkey, a fine of two hundred dollars and an assessment of ten points.

(g) For all fish, mollusks, crustaceans, amphibians, or reptiles not covered by paragraph (a) of this subsection (3), a fine of thirty-five dollars and an assessment of five points for the first such animal and, for each additional such animal taken or possessed at the same time, an additional fine of ten dollars per animal and an additional assessment of one point per animal.

(h) For any wildlife not covered by paragraphs (a) to (g) of this subsection (3), a fine of fifty dollars and an assessment of five points for the first such animal and, for each additional such animal taken or possessed at the same time, an additional fine of twenty-five dollars per animal and an additional assessment of five points per animal.

(3.4) (a) In addition to the criminal penalties listed in subsection (3) of this section, there shall be assessed a further penalty in the following amount for each of the following big game animals illegally taken:

(I) For each bull elk with at least six points on one antler beam, ten thousand dollars;

(II) For each mule deer buck with an inside antler spread of at least twenty-two inches, ten thousand dollars;

(III) For each whitetail deer buck with an inside antler spread of at least eighteen inches, ten thousand dollars;

(IV) For each bull moose, ten thousand dollars;

(V) For each bighorn sheep with a horn length of at least one-half curl, twenty-five thousand dollars;

(VI) For each mountain goat, ten thousand dollars;

(VII) For each pronghorn antelope with a horn length of at least fourteen inches, four thousand dollars.

(b) (I) Notwithstanding the provisions of section 24-4.2-104 (1)(b)(II), C.R.S., no victims and witnesses assistance and law enforcement fund surcharge shall be levied against the additional amount of the penalty imposed under this subsection (3.4). The victims and witnesses assistance and law enforcement fund surcharge shall only be levied against the amount of the fine imposed under subsection (3) of this section.

(II) Notwithstanding the provisions of section 33-6-105, all moneys collected as additional penalties under this subsection (3.4) shall be transmitted to the state treasurer, who shall credit such moneys to the Colorado town, city, county, or city and county where the arrest for the offense was made or the citation for the offense was issued. Such additional penalties may be used to further law enforcement or wildlife related programs.

(4) It is unlawful for any person to have in his possession in Colorado any nonnative or exotic wildlife except in accordance with the rules and regulations of the commission. Any person who violates this subsection (4) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than two hundred fifty dollars nor more than one thousand dollars. In addition, such person shall be assessed ten suspension points per incident for possessing an animal on the prohibited species list and five suspension points per incident for possessing any other nonnative or exotic wildlife species.



§ 33-6-110. Division action to recover possession and value of wildlife unlawfully taken

(1) The division may bring and maintain a civil action against any person, in the name of the people of the state, to recover possession or value or both possession and value of any wildlife taken in violation of articles 1 to 6 of this title. A writ of replevin may issue in such an action without bond. No previous demand for possession shall be necessary. If costs or damages are adjudged in favor of the defendant, the same shall be paid out of the wildlife cash fund. Neither the pendency of such civil action nor a criminal prosecution for the same taking shall be a bar to the other; nor shall anything in this section affect the right of seizure under other provisions of articles 1 to 6 of this title. The following shall be considered the minimum value of the wildlife unlawfully taken or possessed and may be recovered in addition to recovery of possession of the wildlife:

(a) For each eagle, member of an endangered species, rocky mountain

goat, moose, rocky mountain bighorn sheep, or lynx ......... $ 1,000

(b) For each elk or member of a threatened species or subspecies......... $ 700

(c) For each pronghorn, deer, black bear, or mountain lion ......... $ 500

(d) For each raptor not covered by paragraph (a) or (b) of this subsection

(1) and each wild turkey ......... $ 200

(e) For each member of nongame or small game species or subspecies

not covered by paragraph (a) or (b) of this subsection (1) ......... $ 100

(f) For each game fish not covered by paragraph (a) or (b) of this

subsection (1) ......... $ 35

(2) No verdict or judgment recovered by the state in such an action shall be for a sum less than the sum fixed in this section but may be for such greater sum as the evidence may show the value of the wildlife to have been when living and uninjured.



§ 33-6-111. Inspection of license and wildlife - check stations - failure to tag - eluding an officer

(1) Any person who hunts, traps, fishes, or possesses wildlife for any purpose shall produce all applicable licenses issued to him by the division, all firearms, all records required to be maintained by articles 1 to 6 of this title or by any rule or regulation of the commission, all wildlife, and any personal identification documents when requested to do so by a district wildlife manager or other peace officer, as defined in section 33-1-102 (32) empowered to enforce articles 1 to 6 of this title. Any person who refuses to permit inspection of such personal identification documents, licenses, firearms, records, or wildlife is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars and an assessment of five license suspension points.

(2) The division is authorized to establish check stations, as needed, at locations within the state to aid in the management of wildlife and the enforcement of articles 1 to 6 of this title and the rules or regulations of the commission. Persons who encounter check stations, whether in possession of wildlife or not, shall stop and produce licenses issued by the division, firearms, and wildlife for inspection by division personnel. Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of one hundred dollars and an assessment of five license suspension points.

(3) Any person who fails to void his license or carcass tag as required by commission rule or regulation is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars and an assessment of ten license suspension points.

(4) It is unlawful for any person to elude or attempt to elude by any means a Colorado wildlife officer or other peace officer after having received a visual or audible signal such as a red or red and blue light, siren, or voice command directing him to stop. Any person who violates this subsection (4) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars and an assessment of ten license suspension points. In addition, the court shall require the person to pay for any damages caused to any public or private real or personal property damaged while eluding an officer.



§ 33-6-112. Evidence of wildlife sex and species

The commission may establish by rules or regulations requirements for preserving the evidence of sex or species or both sex and species of wildlife taken under the provisions of articles 1 to 6 of this title. It is unlawful for any person to possess any wildlife or considerable portion thereof in violation of such rules or regulations. For the purposes of this section, the evidence of species or sex may be one or more of the following: Head, antlers, horns, testes, scrotum, udder, spurred leg, wing, skin, or plumage in sufficient amount to allow the evidence of species or sex to be determined by ordinary inspection. Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall, with respect to big game, be punished by a fine of one hundred dollars and an assessment of ten license suspension points or shall, with respect to all other wildlife, be punished by a fine of fifty dollars and an assessment of five license suspension points.



§ 33-6-113. Illegal sale of wildlife

(1) (a) Except as otherwise provided in articles 1 to 6 of this title or by rule of the commission, it is unlawful for any person to knowingly sell or purchase, or knowingly offer for sale or purchase, wildlife or to solicit another person in the illegal hunting or taking of wildlife for the purposes of monetary or commercial gain or profit.

(b) For the purposes of this section, it is deemed to be a sale of wildlife if a person, for monetary or other consideration, provides unregistered outfitting services as defined in article 55.5 of title 12, C.R.S.

(2) Any person who violates this section:

(a) With respect to big game, endangered species, or eagles, commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S. Upon such conviction, the commission may suspend any or all wildlife license privileges of the person for a minimum of one year to life.

(b) With respect to all other wildlife, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment, and an assessment of twenty license suspension points.



§ 33-6-113.5. Illegal businesses on division property

(1) It is unlawful to provide goods or services for compensation on property owned or managed by the division unless permitted by commission rule.

(2) A person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment, and an assessment of twenty license suspension points.



§ 33-6-114. Transportation, importation, exportation, and release of wildlife

(1) It is unlawful for any person to transport or to export any wildlife or portion thereof within or from this state except in accordance with the rules or regulations of the commission.

(2) It is unlawful for any person to import any live wildlife into this state unless an importation license is obtained prior to importation, a current and valid health certificate accompanies each shipment, and such importation is in accordance with the rules and regulations of the commission.

(3) It is unlawful for any person to release, or knowingly allow the escape of, any live native or nonnative or exotic wildlife in Colorado except in accordance with the rules and regulations of the commission.

(3.5) This section does not apply to the transportation, importation, exportation, and release of live native or nonnative fish or viable gametes (eggs and sperm) which are governed by section 33-6-114.5.

(4) Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars for violations involving native wildlife and by a fine of not less than two hundred fifty dollars nor more than one thousand dollars for violations involving nonnative or exotic wildlife. In addition, for violations involving either native wildlife or nonnative or exotic wildlife, five license suspension points per incident may be assessed by the division against an individual's license privileges.

(5) This section shall not apply to aquatic nuisance species, which shall be governed by article 10.5 of this title.



§ 33-6-114.5. Native and nonnative fish - possession, transportation, importation, exportation, and release - penalties

(1) It is unlawful for any person to possess, transport, import, or export any live native or nonnative fish or viable gametes (eggs or sperm) except in accordance with the rules and regulations of the commission.

(2) It is unlawful for any person to possess live native or nonnative fish or viable gametes (eggs or sperm) which are infected with any disease designated by rule and regulation of the commission as a disease detrimental to existing fish populations or habitats unless the division is notified within two business days after the discovery of the presence of such a disease.

(3) It is unlawful for any person to possess live native or nonnative fish or viable gametes (eggs or sperm) which are of a species designated by rule and regulation of the commission as detrimental to existing fish populations or habitats.

(4) It is unlawful for any person to import any live native or nonnative fish or viable gametes (eggs or sperm) into this state unless, in accordance with the rules and regulations of the commission, both a current and valid importation license and health certificate are obtained prior to importation.

(5) It is unlawful for any person to release any live native or nonnative fish or viable gametes (eggs or sperm) in this state except in accordance with the rules and regulations of the commission.

(6) It is unlawful for any person to transport, import, export, or release any live native or nonnative fish or viable gametes (eggs or sperm) in violation of any quarantine order or disposition plan issued in accordance with any provisions of articles 1 to 6 of this title or any rule or regulation of the commission.

(7) (a) Any person who violates subsection (2), (3), or (4) of this section is guilty of a class 1 misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five hundred dollars nor more than five thousand dollars.

(b) Any person who violates subsection (5) or (6) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five hundred dollars nor more than five thousand dollars. Such person is liable for all damages and costs associated with such unlawful release, including, but not limited to, the costs of eradication or removal.

(c) Repealed.

(8) This section shall not apply to aquatic nuisance species, which shall be governed by article 10.5 of this title.



§ 33-6-115. Theft of wildlife - tampering with trap

(1) It is unlawful for any person to take from another person, without his permission, any wildlife lawfully acquired and possessed by him. Any person who violates this subsection (1) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars and an assessment of twenty license suspension points. Any person having wildlife taken from him unlawfully as prohibited in this subsection (1) shall be entitled to compensation as ordered by the court.

(2) It is unlawful for any person to interfere with, disturb, remove, or otherwise tamper with any trap, snare, or other device that has been legally set. Any person who violates this subsection (2) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of two hundred dollars and an assessment of ten license suspension points.



§ 33-6-115.5. Hunting, trapping, and fishing - intentional interference with lawful activities

(1) No person shall willfully prevent or interfere with the lawful participation of any individual in the activity of hunting, trapping, or fishing in accordance with this article.

(2) A person commits intentional interference with lawful hunting, trapping, and fishing activities if he:

(a) Acts with intent to alarm, distract, or frighten prey and causes prey to flee by:

(I) Use of any natural or artificial source of noise or light;

(II) Giving chase to prey on foot or by use of any vehicle;

(III) Throwing objects or making movements;

(b) Intentionally harasses any person lawfully participating in the activity of hunting, trapping, and fishing by use of threats or actions;

(c) Erects barriers with the intent to deny ingress to lawfully designated hunting, trapping, and fishing areas;

(d) Intentionally interjects himself into the line of fire;

(e) Engages in any other conduct with the intent to disrupt or prevent lawful hunting, trapping, and fishing activities.

(3) Any person who violates this section commits a misdemeanor and, upon conviction, shall be punished by a fine of not less than five hundred dollars nor more than one thousand dollars and an assessment of twenty license suspension points.

(4) Any person convicted of a violation of this section shall be liable for all damages incurred by the individual whose lawful activity was obstructed and for all court costs of prosecution.

(5) Nothing in this section shall limit the actions of law enforcement officers and personnel of the division of parks and wildlife in the performance of their official duties nor apply to landowners, tenants, or leaseholders exercising their legal rights to the enjoyment of land, including, but not limited to, farming, ranching, and restricting trespass, nor will anything in this section be construed to prohibit any incidental interference arising from the lawful use of land or water.



§ 33-6-116. Hunting, trapping, or fishing on private property - posting public lands

(1) It is unlawful for any person to enter upon privately owned land or lands under the control of the state board of land commissioners to hunt or take any wildlife by hunting, trapping, or fishing without first obtaining permission from the owner or person in possession of such land.

(2) It is unlawful for any person to post, sign, or indicate that any public lands within this state, not held under an exclusive control lease, are privately owned lands.

(3) Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of one hundred dollars and an assessment of twenty license suspension points.



§ 33-6-117. Willful destruction of wildlife - legislative intent

(1) (a) Except as is otherwise provided in articles 1 to 6 of this title or by rule of the commission, it is unlawful for a person:

(I) To hunt or take, or to solicit another person to hunt or take, wildlife and detach or remove, with the intent to abandon the carcass or body, only the head, hide, claws, teeth, antlers, horns, internal organs, or feathers or any or all of such parts;

(II) To intentionally abandon the carcass or body of taken wildlife; or

(III) To take and intentionally abandon wildlife.

(b) A person who violates this subsection (1), with respect to:

(I) Big game, eagles, and endangered species, commits a class 5 felony and shall be punished as provided in section 18-1.3-401, C.R.S., and, in addition, shall be punished by a fine of not less than one thousand dollars nor more than twenty thousand dollars. For offenses committed on or after July 1, 1985, the fine shall be in an amount within the presumptive range set out in section 18-1.3-401 (1)(a)(III), C.R.S. Upon such conviction, the commission shall assess twenty license suspension points and suspend the wildlife license privileges for one year to life of the person convicted.

(II) All other wildlife species, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment, and an assessment of twenty license suspension points.

(2) The purpose and intent of this section is to protect the wildlife of this state from wanton, ruthless, or wasteful destruction or mutilation for their heads, hides, claws, teeth, antlers, horns, internal organs, or feathers, from being taken and abandoned, or any or all of the foregoing, and the provisions of this section shall be so construed.



§ 33-6-118. Killing of big game animals in contest prohibited

It is unlawful for any person to advertise, conduct or offer to conduct, or otherwise promote or participate in any contest or competition involving two or more persons and the monetary payment or awarding of any other prize when the object of the contest or competition involves the killing of any big game or the display for comparison of any big game or any part thereof. Certificates issued by organizations solely for registration and recognition of animals legally taken are not prohibited. Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of five hundred dollars and an assessment of twenty license suspension points.



§ 33-6-119. Pursuit of wounded game - waste of edible game wildlife - use of wildlife as bait

(1) (a) Except as provided in section 33-6-116 (1), it is unlawful for a person who shoots at, wounds, or may have wounded game wildlife to fail to make a reasonable attempt to locate the game wildlife suspected of injury and take it into his or her possession. A person who violates this paragraph (a) is guilty of a misdemeanor and, upon conviction thereof, shall, with respect to big game, be punished by a fine of one hundred dollars and an assessment of fifteen license suspension points or shall, with respect to small game, be punished by a fine of fifty dollars and an assessment of fifteen license suspension points.

(b) If wounded game goes onto private property, the person who wounded the game shall make a reasonable attempt to contact the landowner or person in charge of such land before pursuing the wounded game.

(c) If the hunter is unaware of the location of wildlife after shooting at it, failing to go immediately to the location of such wildlife when the shot was fired is not a reasonable attempt to locate game.

(2) Except as otherwise provided in articles 1 to 6 of this title or by rule of the commission, it is unlawful for a person to fail to reasonably attempt to dress or care for and provide for human consumption the edible portions of game wildlife. A person who violates this subsection (2) is guilty of a misdemeanor and, upon conviction thereof, shall, with respect to big game, be punished by a fine of three hundred dollars and an assessment of fifteen license suspension points or shall, with respect to all other game wildlife, be punished by a fine of one hundred dollars and an assessment of ten license suspension points.

(3) It is unlawful for any person to use wildlife as bait unless otherwise provided by rule or regulation of the commission. Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of one hundred dollars and an assessment of ten license suspension points.



§ 33-6-120. Hunting, trapping, or fishing out of season or in a closed area

(1) It is unlawful for any person to fish, trap, hunt, or take any wildlife outside of the season established by or in an area closed by commission rule. Any person who violates this section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine and an assessment of license suspension points as follows:

(a) For each incident that is not related to the hunting or taking of a big game animal, the fine shall be equal to twice the cost of the most expensive license for such species and ten license suspension points shall be assessed;

(b) For the hunting or taking of big game, fifteen license suspension points and a fine that is equal to twice the cost of the most expensive license for such species shall be assessed.



§ 33-6-121. Hunters to wear fluorescent pink or daylight fluorescent orange garments

(1) Unless otherwise provided by commission rule, it is unlawful for any person to hunt or take elk, deer, pronghorn, moose, or black bear with any firearm unless the person is wearing fluorescent pink or daylight fluorescent orange garments that meet the following requirements:

(a) Garments are solid fluorescent pink or daylight fluorescent orange colored material and are of sufficient brightness to be seen conspicuously from a reasonable distance.

(b) Garments shall be a minimum of five hundred square inches and shall be worn as an outer garment above the waist, part of which shall be a hat or head covering visible from all directions.

(2) Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars and an assessment of five license suspension points.



§ 33-6-122. Hunting in a careless manner

It is unlawful for any person to hunt or take wildlife in a careless manner or to discharge a firearm or release an arrow in a careless manner which endangers human life or property. For the purposes of this section, "careless" means failing to exercise the degree of reasonable care that would be exercised by a person of ordinary prudence under all the existing circumstances in consideration of the probable danger of injury or damage. Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or by imprisonment in the county jail for up to one year, or by both such fine and imprisonment, and an assessment of twenty license suspension points.



§ 33-6-123. Hunting under the influence

It is unlawful for any person who is under the influence of alcohol or any controlled substance, as defined in section 18-18-102 (5), C.R.S., or any other drug to a degree that renders such person incapable of safely operating a firearm or bow and arrow to hunt or take any wildlife in this state. The fact that any person charged with a violation of this section is or has been entitled to use such controlled substance or drug under the laws of this state shall not constitute a defense against any charge of violating this section. For the purposes of this section, being under the influence of any drug shall include the use of glue-sniffing, aerosol inhalation, or the inhalation of any other toxic vapor. Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment, and an assessment of twenty license suspension points.



§ 33-6-124. Use of a motor vehicle or aircraft - rules

(1) (a) Unless otherwise permitted by commission rule, it is unlawful for a person to hunt, take, or harass wildlife from or with a motor vehicle. A person who violates this paragraph (a) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of two hundred dollars and an assessment of ten license suspension points.

(b) Unless otherwise permitted by commission rule, it is unlawful for any person to discharge a firearm or release an arrow from a motor vehicle with the intent to take wildlife. A person who violates this paragraph (b) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of two hundred dollars and an assessment of ten license suspension points.

(2) It is unlawful for any person airborne in any aircraft to spot or locate any wildlife and communicate its location to a person on the ground as an aid to hunting or pursuing wildlife; and it is unlawful for such airborne person or person on the ground receiving such communication to pursue, hunt, or take game on the same day or the day following such flight. A person who violates this subsection (2) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of two thousand dollars and an assessment of fifteen license suspension points.

(3) It is unlawful for two or more people on the ground, in a motor vehicle, or in a vessel to use electronic devices to communicate information in the furtherance of a violation of articles 1 to 6 of this title or of a commission rule. A person who violates this subsection (3) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of two hundred dollars and an assessment of fifteen license suspension points.

(4) A person who violates section 33-14.5-108 (3)(a) while engaged in the act of hunting, fishing, trapping, or a related activity at the time of the unlawful activity shall be punished by a penalty of ten license suspension points; except that, if the person was within a federal wilderness area at the time of the unlawful activity, the person shall be punished by a penalty of fifteen license suspension points. A person who violates section 33-14.5-108 (3)(b) while engaged in the act of hunting, fishing, or trapping or a related activity at the time of the unlawful activity shall be punished by a penalty of five license suspension points.



§ 33-6-125. Possession of a loaded firearm in a motor vehicle

It is unlawful for any person, except a person authorized by law or by the division, to possess or have under his control any firearm, other than a pistol or revolver, in or on any motor vehicle unless the chamber of such firearm is unloaded. Any person in possession or in control of a rifle or shotgun in a motor vehicle shall allow any peace officer, as defined in section 33-1-102 (32), who is empowered and acting under the authority granted in section 33-6-101 to enforce articles 1 to 6 of this title to inspect the chamber of any rifle or shotgun in the motor vehicle. For the purposes of this section, a "muzzle-loader" shall be considered unloaded if it is not primed, and, for such purpose, "primed" means having a percussion cap on the nipple or flint in the striker and powder in the flash pan. Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars and an assessment of fifteen license suspension points.



§ 33-6-126. Shooting from a public road

It is unlawful for any person, except a duly authorized peace officer acting in the line of duty, to discharge any firearm or release an arrow from, upon, or across any public road. Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars and an assessment of five license suspension points.



§ 33-6-127. Hunting with artificial light, night vision, or thermal imaging devices

(1) (a) Unless otherwise provided by commission rule and except as provided in section 33-6-107 (9) for persons owning or leasing land, members of their family, or their agents, it is unlawful for any person to utilize any artificial light as an aid in hunting or taking any wildlife. For the purposes of this subsection (1), the possession of any firearm with cartridges in the chamber or magazine or loaded with powder and ball or a strung bow, unless the bow is cased, while attempting to project any artificial light into areas where wildlife may be found is prima facie evidence of a violation of this section.

(b) A person who violates this subsection (1) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of two hundred dollars and an assessment of twenty license suspension points.

(2) (a) Unless otherwise provided by commission rule and except as provided in section 33-6-107 (9) for persons owning or leasing land, members of their family, or their agents, it is unlawful for a person to utilize electronic night vision equipment, electronically enhanced light-gathering optics, or thermal imaging devices as an aid in hunting or taking wildlife outside legal hunting hours according to commission rules.

(b) A person who violates this subsection (2) is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of two thousand dollars and an assessment of twenty license suspension points.



§ 33-6-128. Damage or destruction of dens or nests - harassment of wildlife

(1) Unless permitted by the division, it is unlawful for any person to willfully damage or destroy any wildlife den or nest or their eggs or to harass any wildlife. Any person who violates this subsection (1) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of one hundred dollars and an assessment of ten license suspension points. For the purposes of this subsection (1), nothing shall prohibit the removal of wildlife dens or nests when necessary to prevent damage to property or livestock or while trapping.

(2) Unless otherwise allowed by commission rule or regulation, it is unlawful for any person to knowingly or negligently allow or direct a dog which he owns or which is under his control to harass wildlife, whether or not the wildlife is actually injured by such dog. Any person who violates this subsection (2) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of two hundred dollars.

(3) A Colorado wildlife officer or other peace officer may capture or kill any dog he or she determines to be harassing wildlife. The provisions of this subsection (3) shall not apply to dogs that are under the direct personal control of a person.



§ 33-6-129. Damage to property or habitat under division control

(1) It is unlawful for any person to remove, damage, deface, or destroy any real or personal property or wildlife habitat under the control of the division. Any person who violates this subsection (1) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment. In addition, the court may require the defendant to reimburse the division for any damages.

(2) It is unlawful for any person to use any division property in violation of any commission rule or regulation. Any person who violates this subsection (2) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars.



§ 33-6-130. Explosives, toxicants, and poisons not to be used

(1) Unless permitted by law or by the division, it is unlawful for any person to use toxicants, poisons, drugs, dynamite, explosives, or any stupefying substances for the purpose of hunting, taking, or harassing any wildlife. Any person who violates this subsection (1) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of two hundred dollars and an assessment of twenty license suspension points.

(2) The division shall cooperate with the department of agriculture in developing policies and procedures for the issuance by said department of permits for the use of poison by livestock owners or operators.



§ 33-6-131. Knowingly luring bears

(1) Unless otherwise permitted by commission rule, it is unlawful for any person to place food or edible waste in the open with the intent of luring a wild bear to such food or edible waste.

(2) (a) This section shall not apply to acts related to agriculture, as defined in section 35-1-102 (1), C.R.S.

(b) For the purposes of this section, "food or edible waste" shall not include live animals or food that is grown in the open prior to such food being harvested.

(3) Any person who violates this section shall be given a warning. Upon a second or subsequent violation of this section, such person is guilty of a misdemeanor and, upon conviction, shall be punished by a fine not to exceed:

(a) One hundred dollars for a first offense;

(b) Five hundred dollars for a second offense;

(c) One thousand dollars for a third or subsequent offense.



§ 33-6-132. Computer-assisted remote hunting prohibited

(1) It is unlawful for any person to engage in computer-assisted remote hunting in Colorado. This subsection (1) shall apply if either the wildlife hunted or any device, equipment, or software, including, without limitation, the person's own computer, used to remotely control the weapon is located in Colorado.

(2) It is unlawful for any person to establish or operate computer-assisted remote hunting facilities in Colorado.

(3) Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof:

(a) For a first offense, shall be punished by a fine of not less than one thousand dollars nor more than ten thousand dollars and an assessment of twenty license points;

(b) For any subsequent offenses, shall be punished by a fine of not less than ten thousand dollars nor more than one hundred thousand dollars or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment. In addition to imposing such punishments, the commission may suspend any wildlife privileges of the person for a minimum of one year to a maximum of a lifetime suspension.

(4) This section shall not apply to persons who provide only:

(a) General-purpose equipment, including computers, cameras, and fencing and building materials;

(b) General-purpose computer software, including operating systems and communication programs; or

(c) General-purpose telecommunications hardware or networking services for computers, including adapters, modems, servers, routers, and other facilities associated with internet access.

(5) Nothing in this section shall preclude the division of parks and wildlife from establishing a special licensing program for mobility-impaired hunters pursuant to section 33-4-119 and rules adopted pursuant to section 33-4-119 or from granting reasonable accommodations for persons with disabilities in accordance with the federal "Americans with Disabilities Act of 1990", 42 U.S.C. sec. 12101 et seq.






Part 2 - Traps, Poisons, and Snares

§ 33-6-201. Legislative declaration - scope and purpose of part

(1) The general assembly finds, determines, and declares that:

(a) The purpose of this part 2 is to implement section 12b of article XVIII of the state constitution, adopted by the people at the 1996 general election.

(b) The provisions of this part 2 are intended to honor the expressed desire of the people of Colorado to promote humane methods of animal control and discourage the use of inhumane methods while preserving the ability to protect human life, health, safety, and property by taking wildlife when there is no practical alternative.

(c) Whenever possible, this part 2 should be read in conjunction and harmony with the other provisions of this title and with sections 35-40-101 and 35-40-102, C.R.S.; except that, in case of conflict, the provisions of this part 2 shall prevail.



§ 33-6-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Department of health" means a governmental entity with the responsibility to prevent or alleviate diseases and other biological or environmental hazards to human health or safety. The term specifically includes, without limitation, the department of public health and environment, created in section 25-1-102, C.R.S., and every department or agency at the county or local level that is charged with comparable powers and duties.

(2) "Human health or safety" means the physical health or safety of individual human beings. The term does not encompass economic, aesthetic, or social values or the health of ecosystems.



§ 33-6-203. General prohibition - penalties

(1) Except as otherwise provided in this part 2, it is unlawful to take wildlife with any leghold trap, any instant kill body-gripping design trap, or by poison or snare in the state of Colorado. Penalties shall be as provided in section 33-6-109 unless a different penalty is specifically provided in this part 2.

(2) Except as otherwise provided in this part 2, any person who attempts to take wildlife using any leghold trap, instant kill body-gripping design trap, poison, or snare commits a class 1 petty offense and, upon conviction thereof, shall be punished by a fine of forty dollars and an assessment of four license suspension points.

(3) An owner or lessee of private property or an employee of such owner or lessee, as such terms are defined and used in sections 33-6-207 and 33-6-208, who takes wildlife using any leghold trap, instant kill body-gripping design trap, poison, or snare on such private property under circumstances that give rise to the exemption set forth in section 33-6-207 (1) but without complying with the notice and certification requirements of section 33-6-208 (1)(c) commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of twenty-five dollars; except that, upon conviction of a second or subsequent offense, the fine shall be fifty dollars.

(4) Any person convicted of violating subsection (1) or (2) of this section shall be subject to twice the applicable penalty if the offense occurred pursuant to an unlawful entry onto the privately owned or leased property of another.



§ 33-6-204. General exemptions - conduct "authorized by law"

(1) Section 33-6-203 shall not apply to:

(a) The taking of birds or of rodents, other than beaver or muskrat, as authorized by law; or

(b) The taking of fish or other nonmammalian aquatic wildlife by the division.

(2) Nothing in this part 2 shall be construed to prohibit the taking of wildlife with firearms, fishing equipment, archery equipment, or other implements in hand as authorized by law.



§ 33-6-205. Exemption - departments of health

(1) Section 33-6-203 shall not apply to the taking of wildlife by federal, state, county, or municipal departments of health for the purpose of protecting human health or safety.

(2) (a) To ensure that the taking of wildlife pursuant to subsection (1) of this section is accomplished in as competent, safe, effective, and humane a manner as is possible, a department of health may contract with an independent contractor or, by appropriate intergovernmental agreement, enlist the aid of qualified employees or agents of the division, the United States department of agriculture, the state department of agriculture, or a local police department or animal control agency for the taking of wildlife.

(b) The commission is authorized to adopt and enforce reasonable rules for the licensing and supervision of persons desiring to act as independent contractors under this section. This paragraph (b) shall not supersede the licensure requirements of the "Pesticide Applicators' Act", article 10 of title 35, C.R.S.



§ 33-6-206. Exemptions - nonlethal methods

(1) Notwithstanding section 33-6-203, but subject to regulation by the commission, authorized persons may use nonlethal snares, traps specifically designed not to kill, or nets to take wildlife for purposes of:

(a) Bona fide scientific research;

(b) Falconry;

(c) Relocation permitted in accordance with rules of the division; or

(d) Medical treatment of the animal being captured.



§ 33-6-207. Exemption - landowners' protection of crops and livestock - definitions - authority of division and of department of agriculture

(1) Section 33-6-203 shall not apply to the owner or lessee of a parcel of private property, nor to the employees of such owner or lessee, so long as all of the following conditions are met:

(a) The property is primarily used for commercial livestock or crop production;

(b) The use of the methods otherwise prohibited by section 33-6-203 occurs only on the property;

(c) Such use does not exceed one thirty-day period per year for each parcel of private property; and

(d) The owner or lessee can present on-site evidence to the division that ongoing damage to livestock or crops has not been alleviated by the use of methods other than those prohibited by section 33-6-203.

(2) As used in this section and in section 33-6-208:

(a) "Crops" includes all plants raised for profit.

(b) "Employee" means a person hired or retained by, or under a written or oral contract or cooperative agreement with, an owner or lessee to perform services of any kind.

(c) "Lessee" means a person, other than the owner, who has a present possessory interest in real property. If the possessory interest is held by a corporation, partnership, association, or other entity, "lessee" includes the individual shareholders, principals, partners, or members of such entity. If the possessory interest is held in trust, "lessee" includes a beneficiary of such trust.

(d) "Livestock" includes all animals raised for profit.

(e) "Ongoing damage" means measurable physical harm to livestock or crops that has resulted or will result in economic loss to an owner or lessee and appears likely to continue or recur in the near future.

(f) (I) "On-site evidence" means physical evidence or documented observations gathered from the property on which trapping, snaring, or poisoning activity is proposed under subsection (1) of this section. Such evidence includes, but is not limited to:

(A) Carcasses or parts thereof;

(B) Physical injuries to livestock;

(C) Identifying tracks, tooth marks, fur, or other evidence of the presence and harmful activity of a depredating species;

(D) Photographs;

(E) Record entries.

(II) Where direct evidence has not been preserved, current or recent losses may be considered as "on-site evidence" so long as such losses are documented.

(g) "Owner" means the holder of record title to real property. If the title to real property is held by a corporation, partnership, association, or other entity, "owner" includes the individual shareholders, principals, partners, or members of such entity. If the title to real property is held in trust, "owner" includes a beneficiary of such trust.

(h) "Parcel of private property" means either of the following, at the option of the owner or lessee thereof:

(I) A parcel of private property that has been individually recorded in the office of the county clerk in the county in which the parcel is located; or

(II) A single, contiguous parcel of private property under one ownership or lease.

(i) "Primarily used for commercial livestock or crop production" means used to produce agricultural products that originate from the land's productivity for the primary purpose of obtaining a monetary profit.

(j) "Private property" means real property whose record title is not held, wholly or in part, by any state, local, or federal government or agency thereof.

(3) The division and, in the case of depredating animals as defined in section 35-40-100.2 (4), C.R.S., the department of agriculture shall have the authority to adopt and enforce reasonable rules governing trapping, snaring, and poisoning activity under subsection (1) of this section. Such rules may include, without limitation, reasonable restrictions on the devices and, to the extent permissible under section 33-6-209, the poisons to be used and the manner of their use, including a requirement for serial numbering or other identification of devices if such is deemed necessary or desirable. The general assembly specifically endorses the implementation of a coordinated trade-in or pooling program to encourage the phasing out of older, less humane devices and the use, in their place, of newer, more humane ones.



§ 33-6-208. Thirty-day period - administration - conditions precedent to use of exemption

(1) For purposes of the exemption specified in section 33-6-207:

(a) Where an owner or lessee raises livestock or crops on two or more separate parcels of private property, the exemption stated in section 33-6-207 shall apply separately to each parcel.

(b) The division shall verify that the owner or lessee has made reasonable efforts to alleviate ongoing damage to livestock or crops through reasonable efforts using methods other than those prohibited by section 33-6-203. The use of at least two of the following methods is presumed to represent reasonable efforts:

(I) Routine gathering of livestock in areas where predators are known to be present;

(II) The use of guard animals;

(III) The use of flashing lights, boom guns, or other scare tactics;

(IV) The presence of human herders or guards;

(V) Any other industry-accepted method that is effective in reducing losses and whose use is approved by the agriculture commission and the parks and wildlife commission for that purpose.

(c) (I) An owner or lessee seeking to use the exemption stated in section 33-6-207 shall notify the division by telephone, telefacsimile, or first-class mail before the beginning of each period during which trapping, snaring, or poisoning activity is to take place. Within ten days after giving such notice, the owner or lessee shall provide the division with a written certification that there exists on-site evidence of ongoing damage to livestock or crops and that the owner or lessee has made reasonable efforts to alleviate such damage by the use of alternative methods.

(II) The owner or lessee need not present on-site evidence of damage or of reasonable efforts using alternative methods before commencing trapping, snaring, or poisoning activity, but the owner or lessee shall be prepared to do so upon request of the division at any time within the thirty-day period. The division may, at its option, send an employee or agent to visit the site and verify compliance with the requirements of this section and of section 33-6-207.



§ 33-6-209. Poisons - labeling - definitions

(1) Neither the department of public health and environment or any other state or local agency shall impose or continue in effect a labeling requirement for poisons that differs from the requirements imposed by the United States environmental protection agency or by the "Pesticide Act", article 9 of title 35, C.R.S.

(2) For purposes of this section, "poison" means any substance or mixture of substances intended for destroying wildlife, which substance or mixture of substances is registered or required to be registered by the United States environmental protection agency or by the "Pesticide Act", article 9 of title 35, C.R.S.









Article 7 - Snowmobiles



Article 8 - Nongame, Endangered, or Threatened Species Conservation






Administration

Article 9 - Administration of Parks and Wildlife

§ 33-9-101. Commission - creation - composition - terms - vacancies - removal - meetings - strategic plan - legislative declaration

(1) (a) Effective July 1, 2012, there is hereby created the parks and wildlife commission, also referred to in this article as the "commission".

(b) Repealed.

(2) The commission consists of thirteen members, as follows:

(a) Two members who are ex officio nonvoting members, as follows:

(I) The executive director; and

(II) The commissioner of the department of agriculture;

(b) Eleven voting members who are appointed, in accordance with subsection (3) of this section, by the governor with the consent of the senate.

(3) (a) The eleven voting members of the commission are as follows:

(I) Three members who are sports persons who can demonstrate a reasonable knowledge of wildlife issues and who have obtained a hunting or fishing license issued under this title for at least each of the three years prior to their appointments. One of the members appointed pursuant to this subparagraph (I) must be an outfitter registered pursuant to article 55.5 of title 12, C.R.S.

(II) Three members who are actively involved in production agriculture as owners or lessees of the agricultural property and owners or partial owners of the commodities produced on the land and who can demonstrate a reasonable knowledge of wildlife issues;

(III) Three members who can demonstrate that they regularly engage in outdoor recreation and utilize parks resources. One member appointed under this subparagraph (III) shall represent a nonprofit organization that supports and promotes the conservation and enhancement of Colorado's wildlife and habitat; recognizes and promotes primarily nonconsumptive wildlife use; and has expertise in wildlife issues, wildlife habitat, or wildlife management; and

(IV) Two members appointed from the public at-large.

(b) (I) In appointing members to the commission under paragraph (a) of this subsection (3), the governor shall make appointments that ensure that a reasonable balance of the following areas of knowledge and experience, as they relate to parks and wildlife, are represented: Outdoor business, service as a current or former local elected official, youth outdoor education, wildlife biology or science, energy, conservation, beneficial uses of water, land conservation and conservation easements, and diversified trails interests and activities. In order to satisfy the requirements of this paragraph (b), the governor shall give preference to persons with experience or expertise in multiple areas of knowledge.

(II) Regardless of the particular interests or qualifications possessed by each member appointed to the commission pursuant to paragraph (a) of this subsection (3), each commissioner represents diverse parks, wildlife, and outdoor recreation throughout Colorado and is committed to the long-term financial stability and sustainability of the department.

(c) Of the voting members appointed to the commission, there shall not be a difference of more than one person between those members affiliated with any major political party.

(d) To the extent possible, voting members shall be appointed to the commission in a manner that ensures balanced geographical representation of diverse areas of the state. At least four voting members shall be appointed from west of the continental divide.

(e) (I) Except as provided in paragraph (f) of this subsection (3), terms of members serving pursuant to paragraph (b) of subsection (2) of this section are for four years.

(II) No member serving pursuant to paragraph (b) of subsection (2) of this section is permitted to serve more than two consecutive terms.

(f) (I) Initial appointments of voting members of the commission are as follows: Two members to serve until July 1, 2013; three members to serve until July 18, 2014; three members to serve until July 18, 2015; and three members to serve until July 18, 2016. All subsequent appointments are for terms of four years.

(II) In making initial appointments to the commission under subparagraph (I) of this paragraph (f), the governor may select persons serving on the former parks and wildlife board, as that board existed on June 30, 2012. However, a person so appointed is ineligible to serve any of the initial appointments that would result in extending for more than two years the date on which the person's parks and wildlife board term would have expired.

(4) The governor shall fill vacancies on the commission for any unexpired term, with the consent of the senate. The member appointed to fill a vacancy shall be from the same category described in paragraph (a) of subsection (3) of this section as the member vacating the position.

(5) The governor is permitted to remove members of the commission only for cause.

(6) Six voting commissioners constitute a quorum for purposes of conducting the business of the commission.

(7) For purposes of mailing and service, the commission's principal office is in the office of the executive director.

(8) For each day actually engaged in the duties of the commission, the commission members are entitled to receive a per diem amount of fifty dollars, together with all actual and necessary travel expenses to be paid after the expenses are incurred. Mileage rates are as provided in section 24-9-104, C.R.S.

(9) The commission shall exercise its powers and perform its duties and functions under the department and the executive director of the department as if the same were transferred to the department by a type 1 transfer, as defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(10) (a) (I) The initial meeting of the commission shall be convened by the executive director.

(II) At the first meeting, the commission shall:

(A) Elect a chair and vice-chair from the members serving pursuant to paragraph (b) of subsection (2) of this section, who shall serve in that capacity for a term of one year but who may be reelected for additional terms; and

(B) Designate two members to serve as representatives to the state board of the great outdoors Colorado trust fund established under article XXVII of the state constitution. One representative must be a commissioner with wildlife knowledge appointed pursuant to subparagraph (I) of paragraph (a) of subsection (3) of this section, and the other representative must be a commissioner with experience in outdoor recreation appointed pursuant to subparagraph (III) of paragraph (a) of subsection (3) of this section.

(b) The commission shall meet as often as necessary and may adopt policies and procedures necessary to carry out its duties. The commission shall conduct at least two meetings per calendar year at locations west of the continental divide.

(11) (a) In addition to discharging its regular duties and functions, the commission shall specifically discuss and formulate a five-year strategic plan to address ongoing or new issues resulting after, and identify increased efficiencies and cost savings that may be realized from, the 2011 merger of the former division of wildlife and the former division of parks and outdoor recreation into the division of parks and wildlife. The strategic plan must address how the merger has affected policies, objectives, strategies, and estimated annual fiscal costs and savings associated with the duties and programs of the division.

(b) The commission shall finalize the strategic plan required by this subsection (11) by December 31, 2013. In developing the strategic plan, the commission shall place special emphasis on obtaining meaningful statewide input.

(c) Notwithstanding section 24-1-136 (11), C.R.S., for every year included in the strategic plan, the commission shall submit a report annually to the house committee on agriculture, livestock, and natural resources and the senate committee on agriculture, natural resources, and energy, or any successor committees, regarding the progress and status of the strategic plan. In order to reduce costs associated with preparing and transmitting such reports, the commission is authorized to send the reports in an electronic format.

(12) (a) The general assembly hereby finds, determines, and declares that it is the policy of the state that:

(I) Colorado's wildlife, natural, scenic, and scientific resources must be protected, preserved, enhanced, and managed for the use, benefit, and enjoyment of the people of the state and its visitors;

(II) Colorado's agriculture plays a vital role in providing the state's wildlife, natural, scenic, and scientific resources the habitat and conditions that allow these resources to thrive;

(III) A comprehensive program designed to offer the greatest possible variety of recreational opportunity to the people of the state and its visitors is provided;

(IV) There must be a continuous operation of planning, acquisition, development, and management of wildlife habitats, state parks, outdoor recreation lands, trails, waters, and facilities in a manner that recognizes the private property rights of individual property owners; and

(V) Both education and outreach activities must be used to promote natural resources stewardship.

(b) The general assembly further finds and declares that the mission of the commission and the division is to perpetuate the wildlife resources of the state, to provide a quality state parks system, and to provide enjoyable and sustainable outdoor recreation opportunities that educate and inspire current and future generations to serve as active stewards of Colorado's natural resources.



§ 33-9-102. Powers and duties of commission - rules

(1) The commission is vested with all the powers, responsibilities, obligations, functions, and duties that previously were under the jurisdiction of the former wildlife commission or the former board of parks and outdoor recreation as of June 30, 2011.

(2) In addition to any other specific grant of rule-making authority, the commission may adopt or revise any rules, in accordance with article 4 of title 24, C.R.S., that the commission deems necessary or convenient to effect the purposes of, and fulfill its duties under, this title.

(3) The commission shall designate a commission member with wildlife knowledge appointed pursuant to section 33-9-101 (3)(a)(I) to serve as a representative to the state board of the great outdoors Colorado trust fund established under article XXVII of the state constitution. The commission shall designate a commission member with parks and outdoor recreation knowledge appointed pursuant to section 33-9-101 (3)(a)(III) to serve as a representative to the state board of the great outdoors Colorado trust fund established under article XXVII of the state constitution.

(4) (a) Except as provided in paragraph (b) of this subsection (4), in promulgating a rule to increase or decrease a park fee or charge under articles 10 to 32 of this title, the commission shall consider the effect that the change in the fee or charge would have on park usage, the demand for the service for which the fee or charge is used, and opportunities to implement differential pricing.

(b) The commission may raise or lower park fees and charges described in paragraph (a) of this subsection (4) if the commission reasonably anticipates that the total annual revenues realized from such fees and charges will not increase by more than twenty percent over the annual amount earned from fees and charges as they existed on July 1, 2011.



§ 33-9-103. Office of director of division created - duties

(1) (a) The office of director of the division is hereby created. The commission, with the consent of the executive director, shall appoint the director. The director shall devote his or her entire time to the service of the state in the discharge of his or her official duties and shall not hold any other public office. The appointment or removal of the director is subject to section 13 of article XII of the state constitution. The director shall possess such qualifications as may be established by the commission, the executive director, and the state personnel director.

(b) (Deleted by amendment, L. 2012.)

(2) The director shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested previously in the director of the division of wildlife and the director of the division of parks and outdoor recreation, including those duties described under sections 33-1-110 and 33-10-109.

(3) The director shall exercise all the powers and perform all the functions of the commission in the interim between its meetings, subject to the ratification of the commission. The director shall act as recording secretary for the commission and is the custodian of all minutes and other records of the commission. The director shall perform such duties as prescribed by the commission, by the executive director, or by law; except that the director has no authority to promulgate rules.



§ 33-9-104. Division - creation - duties

(1) There is hereby created a division of parks and wildlife in the department of natural resources, also referred to in this article as the "division". The division is under the jurisdiction of the commission.

(2) The division shall exercise its powers and perform its duties and functions specified in this title under the department of natural resources and the executive director thereof as if the same were transferred to the department by a type 1 transfer as defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S. The division has all the powers, duties, obligations, and functions previously exercised by the division of wildlife or the division of parks and outdoor recreation, as those divisions existed on June 30, 2011.



§ 33-9-105. Enterprise status of commission and division

(1) The division and the commission constitute an enterprise for the purposes of section 20 of article X of the state constitution, so long as the commission retains the authority to issue revenue bonds and the division receives less than ten percent of its total annual revenues in grants, as defined in section 24-77-102 (7), C.R.S., from all Colorado state and local governments combined. So long as they constitute an enterprise pursuant to this section, the division and the commission are not subject to any of the provisions of section 20 of article X of the state constitution.

(2) The enterprise created pursuant to this section has all the powers and duties of the commission and the division as authorized under this title.

(3) Nothing in this section limits or restricts the authority of the division to expend its revenues consistent with this title.



§ 33-9-106. Reports

(1) (Deleted by amendment, L. 2012.)

(2) Beginning in 2013 and notwithstanding section 24-1-136 (11), C.R.S., the executive director shall report annually to the joint house agriculture, livestock, and natural resources committee and the senate agriculture, natural resources, and energy committee, or any successor committees, regarding the administration of the division, including an evaluation of division resources and their utilization and an identification of opportunities for efficiencies. Each such report must summarize stakeholder outreach conducted during the prior year and must also identify disposition of assets and cost savings, both planned and realized, since the previous year, including savings pertaining to personnel, equipment, services, and provisioning.



§ 33-9-107. Reaffirmation of assent to federal Pittman-Robertson and Dingell-Johnson acts

Nothing in this article alters or affects the state's assent to the federal acts described in sections 33-1-117 and 33-1-118, which assent prohibits diversion of license fees paid by hunters and sport fishermen to purposes other than administration of the fish and wildlife agency.



§ 33-9-108. Transfer of functions - employees - property - records - rules - contracts - lawsuits - statutory references

(1) (a) The commission shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested previously in the former wildlife commission or the former board of parks and outdoor recreation.

(b) (I) The division shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested previously in the division of wildlife or the division of parks and outdoor recreation.

(II) The director shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested previously in the director of the division of wildlife or the director of the division of parks and outdoor recreation.

(2) (a) All positions of employment in the wildlife commission and the board of parks and outdoor recreation concerning the powers, duties, and functions transferred to the parks and wildlife commission pursuant to this article and determined to be necessary to carry out the purposes of this title by the parks and wildlife commission are transferred to the commission and are employment positions therein. All such employees are employees of the commission for purposes of section 24-50-124, C.R.S., and retain all rights under the state personnel system and to retirement benefits pursuant to the laws of this state, and their services shall be deemed continuous.

(b) All positions of employment in the division of wildlife and the division of parks and outdoor recreation concerning the powers, duties, and functions transferred to the division of parks and wildlife pursuant to this article and determined to be necessary to carry out the purposes of this title by the director are transferred to the division and are employment positions therein. All such employees are employees of the division for purposes of section 24-50-124, C.R.S., and retain all rights under the state personnel system and to retirement benefits pursuant to the laws of this state, and their services shall be deemed continuous.

(3) (a) All items of property, real and personal, including office furniture and fixtures, books, documents, and records of the wildlife commission or the board of parks and outdoor recreation are transferred to the parks and wildlife commission and become the property thereof.

(b) All items of property, real and personal, including office furniture and fixtures, books, documents, and records of the division of wildlife or the division of parks and outdoor recreation are transferred to the division of parks and wildlife and become the property thereof.

(c) All personal and real property acquired in whole or in part with license fees or federal grant funds is subject to accountability and control by the division to assure that the property serves the purpose for which it was originally acquired throughout its useful life.

(4) (a) Whenever the wildlife commission or the board of parks and outdoor recreation is referred to or designated by any contract or other document, the reference or designation applies to the parks and wildlife commission. All contracts entered into by the wildlife commission or the board of parks and outdoor recreation prior to June 30, 2011, are hereby validated, with the commission succeeding to all rights and obligations under such contracts. Any cash funds, custodial funds, trusts, grants, and any appropriations of funds from prior fiscal years available to satisfy obligations incurred under such contracts shall be transferred and appropriated to the commission for the payment of such obligations.

(b) Whenever the division of wildlife or the division of parks and outdoor recreation is referred to or designated by any contract or other document, the reference or designation applies to the division of parks and wildlife. All contracts entered into by the former divisions prior to June 30, 2011, are hereby validated, with the division succeeding to all rights and obligations under such contracts. Any cash funds, custodial funds, trusts, grants, and any appropriations of funds from prior fiscal years available to satisfy obligations incurred under such contracts are transferred and appropriated to the division for the payment of such obligations.

(5) (a) Unless otherwise specified:

(I) Whenever any law refers to the wildlife commission, the board of parks and outdoor recreation, or the parks and wildlife board, that law shall be construed as referring to the parks and wildlife commission; and

(II) Whenever any law refers to the division of wildlife or the division of parks and outdoor recreation, that law shall be construed as referring to the division of parks and wildlife.

(b) The revisor of statutes is hereby authorized to change all references in the Colorado Revised Statutes to the wildlife commission, the board of parks and outdoor recreation, or the parks and wildlife board from such references to the parks and wildlife commission, as appropriate. The revisor of statutes is also authorized to change all references in the Colorado Revised Statutes to the division of wildlife or the division of parks and outdoor recreation from such references to the division of parks and wildlife, as appropriate. In connection with this authority, the revisor of statutes is hereby authorized to amend or delete provisions of the Colorado Revised Statutes so as to make the statutes consistent with the powers, duties, and functions transferred pursuant to this article.

(6) All rules and orders of the wildlife commission or the board of parks and outdoor recreation continue to be effective and shall be enforced by the commission until superseded, revised, amended, repealed, or nullified pursuant to law. The commission shall adopt any rules necessary for the administration of the division and as otherwise authorized by this title.

(7) All commissioned peace officers of the division of parks and wildlife have all the powers, duties, functions, special protections, and responsibilities that such officers exercised or enjoyed under the division of wildlife or the division of parks and outdoor recreation.

(8) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the wildlife commission, the board of parks and outdoor recreation, the parks and wildlife board, the division of wildlife, or the division of parks and outdoor recreation, or any officer thereof in such officer's official capacity or in relation to the discharge of the official's duties, is abated by reason of the transfer of duties and functions to the parks and wildlife commission or the division under this article.



§ 33-9-109. Funds - appropriations to former divisions in 2011 general appropriations act

(1) Nothing in this article alters or affects funds previously administered by the former wildlife commission or the former board of parks and outdoor recreation; except that the parks and wildlife commission shall administer such funds.

(2) The commission shall adopt policies, procedures, or accounting methods to ensure transparency and prevent the unauthorized commingling or impermissible use of moneys in distinct funds, to ensure that moneys are expended consistent with the purposes for which they are received, collected, or appropriated, and to ensure that appropriate records are maintained for audit purposes.

(3) (a) The commission shall segregate all moneys received pursuant to section 3 (1)(b)(II) of article XXVII of the state constitution from all other moneys and shall spend these moneys solely for development and improvement of new and existing state parks, recreation areas, and recreational trails.

(b) The commission shall segregate all moneys received pursuant to section 5 (1)(a)(I) of article XXVII of the state constitution and spend these moneys solely for investments in the wildlife resources of Colorado, including the protection and restoration of crucial wildlife habitats, appropriate programs for maintaining Colorado's diverse wildlife heritage, wildlife watching, and educational programs about wildlife and wildlife environment, consistent with the purposes set forth under section 1 (1)(a) of article XXVII.

(c) The commission shall segregate all moneys received pursuant to section 5 (1)(a)(II) of article XXVII of the state constitution and spend these moneys solely for investments in the outdoor recreation resources of Colorado, including the state parks system, trails, public information and environmental education resources, and water for recreational facilities, consistent with the purposes set forth under section 1 (1)(a) of article XXVII.

(4) Repealed.



§ 33-9-111. Disclosure of knowing misrepresentation by a peace officer required - disclosure waivers - reports - definitions

(1) Subject to the limitations of this section, if the division employs, employed, or deputized on or after January 1, 2010, a peace officer who applies for employment with another Colorado law enforcement agency, the division shall disclose to the hiring agency information, if available, indicating whether the peace officer's employment history included any instances in which the peace officer had a sustained violation for making a knowing misrepresentation:

(a) In any testimony or affidavit relating to the arrest or prosecution of a person or to a civil case pertaining to the peace officer or to the peace officer's employment history; or

(b) During the course of any internal investigation by a law enforcement agency, which investigation is related to the peace officer's alleged criminal conduct; official misconduct, as described in section 18-8-404 or 18-8-405, C.R.S.; or use of excessive force, regardless of whether the alleged criminal conduct, official misconduct, or use of excessive force occurred while the peace officer was on duty, off duty, or acting pursuant to a service contract to which the division is a party.

(2) The disclosure described in subsection (1) of this section is required only upon the presentation of a written waiver to the division, which waiver explicitly authorizes the division to disclose the information described in said subsection (1), has been signed by the applicant peace officer, and identifies the Colorado law enforcement agency that is considering the applicant peace officer for employment. If the division receives such a waiver, the division shall provide the disclosure to the Colorado law enforcement agency that is considering the applicant peace officer for employment not more than seven days after such receipt.

(3) The division is not required to provide the disclosure described in subsection (1) of this section if the division is prohibited from providing such disclosure pursuant to a binding nondisclosure agreement to which the division is a party, which agreement was executed before August 5, 2015.

(4) (a) The division shall notify the local district attorney whenever the division determines there is a sustained finding that any peace officer of the division has made a knowing misrepresentation:

(I) In any testimony or affidavit relating to the arrest or prosecution of a person or to a civil case pertaining to the peace officer or to the peace officer's employment history; or

(II) During the course of any internal investigation by a law enforcement agency, which investigation is related to the peace officer's alleged criminal conduct; official misconduct, as described in section 18-8-404 or 18-8-405, C.R.S.; or use of excessive force, regardless of whether the alleged criminal conduct, official misconduct, or use of excessive force occurred while the peace officer was on duty, off duty, or acting pursuant to a service contract to which the division is a party.

(b) The division shall provide the notice described in paragraph (a) of this subsection (4) not more than seven days after the division determines there is a sustained finding that a peace officer of the division has made a knowing misrepresentation, as described in said paragraph (a).

(5) The division is not liable for complying with the provisions of this section.

(6) As used in this section, unless the context requires otherwise, "state or local law enforcement agency" means:

(a) The Colorado state patrol created pursuant to section 24-33.5-201, C.R.S.;

(b) The Colorado bureau of investigation created pursuant to section 24-33.5-401, C.R.S.;

(c) A county sheriff's office;

(d) A municipal police department;

(e) The division of parks and wildlife within the department of natural resources created pursuant to section 24-1-124, C.R.S.; or

(f) A town marshal's office.



§ 33-9-112. Peace officer hiring - required use of waiver - definitions

(1) The division shall require each candidate that it interviews for a peace officer position who has been employed by another law enforcement agency or governmental agency to execute a written waiver that explicitly authorizes each law enforcement agency or governmental agency that has employed the candidate to disclose the applicant's files, including internal affairs files, to the division and releases the division and each law enforcement agency or governmental agency that employed the candidate from any liability related to the use and disclosure of the files. A law enforcement agency or governmental agency may disclose the applicant's files by either providing copies or allowing the division to review the files at the law enforcement agency's office or governmental agency's office. A candidate who refuses to execute the waiver shall not be considered for employment by the division. The division shall, at least twenty-one days prior to making the hiring decision, submit the waiver to each law enforcement agency or governmental agency that has employed the candidate. A state or local law enforcement agency or governmental agency that receives such a waiver shall provide the disclosure to the division not more than twenty-one days after such receipt.

(2) A state or local law enforcement agency is not required to provide the disclosures described in subsection (1) of this section if the agency is prohibited from providing the disclosure pursuant to a binding nondisclosure agreement to which the agency is a party, which agreement was executed before June 10, 2016.

(3) A state or local law enforcement agency or governmental agency is not liable for complying with the provisions of this section or participating in an official oral interview with an investigator regarding the candidate.

(4) As used in this section, unless the context otherwise requires:

(a) "Files" means all performance reviews, any other files related to job performance, administrative files, grievances, previous personnel applications, personnel-related claims, disciplinary actions, and all complaints, early warnings, and commendations, but does not include nonperformance or conduct-related data, including medical files, schedules, pay and benefit information, or similar administrative data or information.

(b) "State or local law enforcement agency" means:

(I) The Colorado state patrol created pursuant to section 24-33.5-201, C.R.S.;

(II) The Colorado bureau of investigation created pursuant to section 24-33.5-401, C.R.S.;

(III) A county sheriff's office;

(IV) A municipal police department;

(V) The division of parks and wildlife within the department of natural resources created pursuant to section 24-1-124, C.R.S.; or

(VI) A town marshal's office.









Parks

Article 10 - Parks - General Provisions

§ 33-10-101. Legislative declaration

(1) It is the policy of the state of Colorado that the natural, scenic, scientific, and outdoor recreation areas of this state are to be protected, preserved, enhanced, and managed for the use, benefit, and enjoyment of the people of this state and visitors of this state. It is further declared to be the policy of this state that there shall be provided a comprehensive program of outdoor recreation in order to offer the greatest possible variety of outdoor recreational opportunities to the people of this state and its visitors and that to carry out such program and policy there shall be a continuous operation of acquisition, development, and management of outdoor recreation lands, waters, and facilities.

(2) In implementing the policy set forth in subsection (1) of this section, the state shall:

(a) Develop state parks and state recreation areas suitable for such recreational activities as camping, picnicking, hiking, horseback riding, environmental education, sightseeing, hunting, boating, fishing, swimming, and other water sports, and other recreational activities;

(b) Advise the citizens of this state and visitors of the location of state parks and recreation areas through the distribution of Colorado state park and recreation area guides and the use of other appropriate informational devices;

(c) Not be responsible for development of neighborhood parks or recreation areas that are mainly designed to provide facilities for team or individual sports;

(d) Charge a fee for required passes or permits for the use of any state park or state recreation area where appropriate supervision and maintenance is required and when certain facilities, as determined by the parks and wildlife commission, are maintained at any such area;

(e) Allow sport hunting, trapping, and fishing as a wildlife management tool and as the primary method of effecting a necessary wildlife management on lands under the control of the division of parks and wildlife.



§ 33-10-102. Definitions

As used in articles 10 to 15 of this title, unless the context otherwise requires:

(1) Repealed.

(2) "Camping" means the erecting of a tent or shelter of natural or manmade material, the placing of a sleeping bag or other bedding material on the ground, the parking of a motor vehicle, motor home, or traveler, or the mooring of a vessel for the apparent purpose of overnight occupancy.

(3) to (6) Repealed.

(7) "Fishing" shall have the same meaning as that specified in section 33-1-102.

(8) "Hours", unless otherwise stated, means the hours of the day or night when recreational activities shall take place on land and water under the control of the division.

(9) Repealed.

(10) "Littering" means the indiscriminate depositing of trash, garbage, or other waste on public or private lands or waters of this state.

(11) and (12) Repealed.

(13) "Outdoor recreation" means any activity conducted in an outdoor environment by persons, such as hiking, camping, boating, fishing, hunting, and the like.

(14) "Outdoor recreation resources" means the land and water areas which provide or may in the future provide opportunities for outdoor recreation.

(15) "Parks and recreation officer" or "special parks and recreation officer" means a person who is appointed by the director and authorized to enforce the park laws and the rules of the commission and who shall cooperate with the division in the enforcement of the wildlife laws and rules.

(16) "Pass" or "registration" means a document issued by the division authorizing the use of land and water under the control of the division or the use of vessels or snowmobiles within this state. The term "pass" shall include a permit or card, and the term "registration" shall include decals issued by the division.

(17) "Peace officer" means a sheriff, undersheriff, deputy sheriff, police officer, Colorado state patrol officer, or town marshal; a district attorney, assistant district attorney, deputy district attorney, or special deputy district attorney; an authorized investigator of a district attorney; an agent of the Colorado bureau of investigation; a Colorado wildlife officer or special wildlife officer; or a parks and recreation officer. A parks and recreation officer has the powers of a peace officer as set forth in sections 16-2.5-101 and 16-2.5-117, C.R.S., and has the authority to enforce the laws of the state of Colorado while in the performance of his duties.

(18) "Permit" means a document issued pursuant to commission rule and includes such documents as campground permits, electrical hookup permits, group picnic area permits, and other permits as authorized by the commission.

(19) "Person" means any individual, association, partnership, or public or private corporation, any municipal corporation, county, city, city and county, or other political subdivision of the state, or any other public or private organization of any character.

(20) "Public road" means the traveled portion and the shoulders on each side of any road maintained for public travel by a county, city, or city and county, the state, or the United States government and includes all structures within the limits of the right-of-way of any such road.

(21) "Resident" means any person who has been domiciled in this state for six consecutive months or more immediately preceding the date of application for or purchase of any registration or aspen leaf passport under articles 10 to 15 of this title or the rules of the commission, who resides in this state with the genuine intent of making this state his or her place of permanent abode, and who, when absent, intends to return to this state. A person who is a resident of this state does not terminate residency upon entering the armed services of the United States. A member of the armed services domiciled in Colorado at the time he or she entered military service is presumed to retain his or her status as a domiciliary of Colorado throughout his stay in the service, regardless of where he or she may be assigned to duty or for how long. For the purposes of this subsection (21), the following are deemed residents of this state:

(a) Members of the armed services of the United States or any nation allied with the United States who are on active duty in this state under permanent orders and their spouses and dependent children;

(b) Personnel in the diplomatic service of any nation recognized by the United States who are assigned to duty in this state;

(c) Students who are enrolled in and have been attending any school, college, or university in this state for at least six months immediately prior to the date of application for any registration. Students who are temporarily absent from this state while still enrolled at any such school, college, or university shall be deemed residents for the purposes of this subsection (21).

(22) "Sell" includes offering or possessing for sale, bartering, exchanging, or trading.

(23) "State park" means a relatively spacious fee title area having outstanding scenic and natural qualities and often containing significant archaeological, ecological, geological, and other scientific values so as to make imperative the preservation of the area by the division for the enjoyment, education, and inspiration of residents and visitors.

(24) "State recreation area" means a relatively spacious and scenically attractive land and water area under the control of the division offering a broad range of outdoor recreational opportunities. A relatively spacious water body with limited land area under the control of the division may be classified as a state recreation area if it offers a full range of water-based recreational activities such as boating, water skiing, hunting, trapping, fishing, and swimming and has sufficient adjacent land acreage for the associated camping and picnicking. A relatively spacious land area without a significant water body may be classified as a state recreation area if it offers a full range of land-based recreational activities such as camping, picnicking, bicycling, hiking, horseback riding, environmental education, target shooting, hunting, trapping, and motorized recreation.

(25) "Transfer" means to pass, deliver, convey, or hand over from one person to another.

(26) "Trapping" shall have the same meaning as that specified in section 33-1-102.

(27) "Vessel" means every description of watercraft used or capable of being used as a means of transportation of persons and property on the water, other than single-chambered, air-inflated devices or seaplanes.

(28) "Waters of the state" means any natural streams, reservoirs, and lakes within the territorial limits of the state of Colorado.

(29) "Wildlife" shall have the same meaning as that specified in section 33-1-102.



§ 33-10-106. Duties of the commission - rules

(1) The commission shall:

(a) Promulgate rules and orders relating to parks and outdoor recreation programs which are necessary to carry out the purposes of articles 10 to 15 and 32 of this title;

(b) Administer the provisions of articles 10 to 15 and 32 of this title through the division and control, manage, develop, and maintain all state parks and state recreation areas, consistent with the state policy as set forth in section 33-10-101;

(c) Establish parks and outdoor recreation uses for the areas, lakes, properties, and facilities under its control or which may be acquired or come under its control or supervision after July 1, 1972, where such areas, lakes, properties, or facilities are suitable for such uses;

(d) Relate the parks and outdoor recreation programs to the populations and economies of the regions to be served and attempt to acquire pursuant to legislative authorization suitable lands for parks and outdoor recreation before their price has placed them beyond the means of the public treasury;

(e) Through the division, enforce the laws and rules relating to parks and outdoor recreation areas;

(f) Assure maximum development and protection of wildlife habitat consistent with park and outdoor recreation operations and provide full opportunity for the hunter and fisherman to harvest the surplus wildlife resources on all state park and outdoor recreation areas whenever public safety can be maintained;

(g) Review dollar amount certifications submitted to it by eligible counties pursuant to part 3 of article 25 of title 30, C.R.S., determine the amounts to be certified to the general assembly, and certify said amounts pursuant to part 3 of article 25 of title 30, C.R.S.;

(h) Select areas in proximity to lakes, streams, or reservoirs to be studied by the division for purposes of determining their suitability for the establishment of trails under article 11 of this title;

(i) Designate trails to be part of the Colorado greenway trails system based on recommendations of the division pursuant to section 33-10-108 (1)(h);

(j) (I) Promulgate rules as necessary to implement section 33-10-108.5, including, without limitation:

(A) Procedures for entering into contracts or agreements for interpretive or educational services;

(B) If a contract or agreement calls for the provision of interpretive or educational materials by a private organization, guidelines for approval of the interpretive or educational materials, including both printed matter and the content of any lecture, guided tour, audiovisual program, or other presentation, to ensure that factual representations are scientifically valid and objectively supported and that, where there is more than one responsible viewpoint on an issue, all such responsible viewpoints are presented in a balanced manner; and

(C) Procedures for renewal and dissolution of contracts or agreements for interpretive or educational services.

(II) In adopting rules pursuant to this paragraph (j), the commission shall consult with the director and personnel of the division and shall not initiate any special or additional rule-making hearings outside the commission's normal rule-making schedule. The intent of this subparagraph (II) is to allow the commission and the division to implement section 33-10-108.5 within existing appropriations.

(III) Whenever the commission negotiates a contract or agreement affecting a specific state park, natural area, or facility, the commission shall promptly give written notice to the staff assigned to that park, area, or facility.

(2) The commission shall adopt such rules as may be reasonably necessary for the administration, protection, and maintenance of all state parks and recreation areas under the direct control of the division. Specifically, the commission has the power to adopt rules for such areas on the following matters:

(a) Preservation of property, vegetation, wildlife, signs, markers, or buildings or other structures, and any object of scientific value or interest;

(b) Restriction or limitation of the use of any such area either as to time, manner, or permitted activities;

(c) Prohibition of activities or conduct which may be reasonably expected to substantially interfere with the use and enjoyment of such areas by the general public or which may constitute a general nuisance;

(d) Necessary sanitation, health, and safety measures;

(e) Camping and picnicking, including the place, time, and manner in which such activities are permitted;

(f) Use of motor vehicles and vessels, as to place, time, and manner of operation;

(g) Control and limitation of fires and designation of places where fires are permitted;

(h) Requirements essential for the proper management of state parks and outdoor recreation functions and uses.

(3) Rules that apply to any particular area under the control of the division shall be prominently posted at such area, and general parks and outdoor recreation rules applying to all state parks and recreation areas shall be prominently posted at all public entrances to any such areas and at such other places as the division deems necessary. Permission to enter and use any state park or recreation area under the control of the division shall be conditioned upon compliance with the rules governing any such area, and any person who violates such rules may be cited for violations thereof, or required to leave the area for a twenty-four-hour period by division personnel or by other persons specifically authorized to enforce such rules by the division, or both.

(4) (a) Rule-making procedures are as prescribed in article 4 of title 24, C.R.S., except as otherwise provided in articles 10 to 15 and 32 of this title. Notice of rules may also be given other publicity as the commission may deem desirable.

(b) A certified copy, which may be certified by the director or the director's designee, of any rule or order of the commission constitutes prima facie evidence in any court of this state. A printed copy of any rule purporting or proved to have been adopted and published by the authority of the commission or as published in the code of Colorado regulations in accordance with section 24-4-103, C.R.S., is presumptive evidence of such rule and its adoption.

(c) All rules and orders of the commission, lawfully adopted and in force on December 31, 1984, continue to be effective until revised, amended, repealed, or nullified, or until they have expired, pursuant to law.



§ 33-10-107. Powers of commission - rules - definitions

(1) The commission has power to:

(a) Acquire by gift, transfer, lease, purchase, or long-term operating agreement such land and water, or interests in land and water, as the director, with the approval of the executive director, deems necessary, suitable, or proper for parks and outdoor recreation purposes or for the preservation or conservation of sites, scenes, open space, and vistas of public interest. As used in this section, "interest in land and water" means any and all rights and interest in land less than the full fee interest, including future interests, easements, covenants, and contractual rights. Every interest in land and water held by the commission when properly recorded runs with the land or water to which it pertains for the benefit of the citizens of this state and may be protected and enforced by the commission in the district court of the county in which the land or water, or any portion thereof, is located.

(b) Lease, exchange, or sell any property, water rights, land, or interest in land or water rights, including oil, gas, and other organic and inorganic substances which now are or may become surplus or which, in the proper management of the division, the commission desires to lease, exchange, or sell. All sales of property, water rights, or lands shall be at public sale, and the commission has the right to reject any or all bids. As used in this paragraph (b), "exchange" means the transferring of property, water rights, land, or interest in land or water rights to another person in consideration for the transfer to the commission of other property, water rights, land, or interest in land or water rights, or cash, or any combination thereof; except that any cash received may not exceed fifty percent of the total value of the consideration. A transaction otherwise qualifying as an exchange is not deemed a sale merely because dollar values have been assigned to any property, water rights, land, or interest in land or water rights, for the purpose of ensuring that the commission will receive adequate compensation.

(c) Construct, lease, or otherwise establish public parks or outdoor recreational facilities and conveniences at any site or on any land controlled by the commission or in which it holds an interest, operate and maintain any such lands, facilities, and conveniences, and provide services with respect thereto, and, when appropriate, make reasonable charges for their use or enter into contracts for their maintenance or operation;

(d) Enter into cooperative agreements with state and other agencies, educational institutions, municipalities, political subdivisions, corporations, clubs, landowners, associations, and individuals for the development and promotion of parks and outdoor recreation programs;

(e) (I) Receive and expend:

(A) Grants, gifts, and bequests, including federal moneys, made available for the purposes for which the commission is authorized; and

(B) Moneys made available to the division for the purpose of mitigating or offsetting adverse impacts of development on state parks or state recreation areas.

(II) The commission may provide matching funds whenever appropriate moneys are available. The commission shall provide such information as may be required in order to secure matching funds. The receipt and expenditure of money so received shall be reported to the executive director prior to the time of submission of the commission's annual budget requests.

(f) Contract with the political subdivisions of the state for development, operation, and maintenance of parks and outdoor recreation areas owned by any such political subdivision, but any such contract need not transfer possession or right of possession from said political subdivision;

(g) Encourage the organization of public parks and outdoor recreational activities in political subdivisions of the state;

(h) Establish by rules pursuant to section 33-10-111 (5) the amounts of fees for certificates, permits, licenses, and passes and any other special charges in order to provide for cash revenues necessary for the continuous operation of the state park and recreation system, subject to section 33-10-115; except that no such fees shall be used for capital construction other than controlled maintenance activities. Except as provided in section 33-10-111 (1), fees and charges collected pursuant to this paragraph (h) shall be credited to the division of parks and outdoor recreation cash fund.

(2) In the event that the commission plans to acquire the fee title to any real property at a cost that exceeds one hundred thousand dollars or to acquire an easement for a period that exceeds twenty-five years or at a cost that exceeds one hundred thousand dollars or to enter into any lease agreement for the use of real property for a period that exceeds twenty-five years or at a cost that exceeds one hundred thousand dollars, or to sell or otherwise dispose of such property, after the commission has approved of the transaction but before it has completed the transaction, the commission shall submit a report to the capital development committee that outlines the anticipated use of the real property, the maintenance costs related to the property, the current value of the property, any conditions or limitations that may restrict the use of the property, and, in the event real property is acquired, the potential liability to the state that will result from the acquisition. The capital development committee shall review the reports submitted by the commission and make recommendations to the commission concerning the proposed land transaction within thirty days from the day on which the report is received. The commission shall not complete the transaction without considering the recommendations of the capital development committee, if the recommendations are made in a timely manner.



§ 33-10-108. Duties of the division of parks and wildlife - definitions

(1) The division, unless otherwise provided by law, has the following duties:

(a) To enter into contracts and agreements with the United States or any appropriate agency thereof for purposes authorized under the federal "Land and Water Conservation Fund Act of 1965", as amended, and to keep financial and other records relating thereto;

(a.5) To enter into contracts and agreements with private organizations for purposes authorized under section 33-10-108.5 and to keep financial and other records relating thereto;

(b) To furnish such reports and information as may be reasonably necessary to enable appropriate officials and agencies of the United States to perform their duties under the federal "Land and Water Conservation Fund Act of 1965", as amended;

(c) To prepare, maintain, and keep up to date a comprehensive plan for the development of the outdoor recreation resources of this state;

(d) To receive and disburse federal moneys to carry out the purposes of a comprehensive statewide outdoor recreation plan, but, of such allocation, not more than seventy-five percent, exclusive of administrative costs, shall be retained for development of the state-operated facilities by the division. In the event that requests on behalf of any county, city, or other political subdivision do not fully utilize the federal aid funds available, the state may use such funds.

(e) To undertake projects for the development of the state resources for outdoor recreation, but areas acquired or developed pursuant to any program participated in by this state under the authority of this section or section 33-10-114 shall be publicly maintained and operated for outdoor recreational purposes by the division;

(f) To enter into and administer agreements with the United States, or any appropriate agency thereof, for the planning, acquisition, and development of projects involving participating federal aid funds on behalf of any county, city, or other political subdivision if such county, city, or other political subdivision gives necessary assurances to the division that it has available sufficient funds to meet its share of the cost of the project and that the acquired or developed areas will be operated and maintained in perpetuity at its expense for public outdoor recreation use. Funds distributed to a city, county, or any other political subdivision pursuant to this section and not utilized shall, pursuant to rules adopted by the commission, revert to the division for its use. Any administrative costs assessed by the division to any county, city, or other political subdivision for local projects shall be for actual administrative costs incurred by the division, not to exceed five percent of federal aid funds distributed to such political subdivision.

(g) To provide technical assistance and information to counties, cities, or other political subdivisions of the state for local planning, financing, construction, operation, and maintenance of recreational trails, including trails along lakes, streams, or reservoirs, in accordance with article 11 of this title;

(h) To study the availability of areas selected by the commission pursuant to section 33-10-106 (1)(h) for the establishment of trails under article 11 of this title and to recommend trails to be included in the Colorado greenway trails system.

(2) Pursuant to a contract or agreement with an organization authorized by section 33-10-108.5, the division may provide personnel services to help the organization carry out its interpretive or educational program and provide space at or within any state park, natural area, or facility, as defined in said section, for interpretive or educational materials provided by the organization.

(3) (a) Pursuant to a contract, intergovernmental agreement, or memorandum of understanding, the division may allow fire mitigation personnel and accompanying equipment and material under the control or supervision of a fire department to enter state parks, state recreation areas, and natural areas for the purpose of mitigating forest land or wildland fires in or around such parks, recreation areas, and natural areas. Permissible activities to be undertaken by a fire department under this paragraph (a) include, without limitation, prescribed burning as a component of wildfire mitigation or forest or wildland management and exercises to promote the training of firefighting personnel.

(b) As used in this subsection (3):

(I) "Fire department" shall have the same meaning as set forth in section 29-20-105.5 (2)(a), C.R.S.

(II) "Natural area" shall have the same meaning as set forth in section 33-33-103 (8).



§ 33-10-108.5. Interpretive and educational services - agreements with nonprofit groups - definitions

(1) To provide interpretive or educational services at state parks, natural areas, and facilities, the division may enter into a contract or agreement with any private nonprofit, scientific, historic, volunteer, or educational organization organized primarily for the purpose of providing interpretive or educational services at such parks, natural areas, and facilities. An eligible organization may include, but is not limited to, a group designated as "friends of" an identified state park or area.

(2) In accordance with a contract or agreement under this section, an organization may:

(a) Offer interpretive or educational materials for sale at the state park, natural area, or facility for which the organization provides services under the terms of the contract. Net proceeds received from sales under this paragraph (a) shall be used to provide interpretive or educational services at the state park, natural area, or facility.

(b) Acquire display materials and equipment for exhibit at the state park, natural area, or facility for which the organization provides services under the terms of the contract;

(c) Support special state park, natural area, or facility interpretive or educational programs and other interpretive projects related to a specific park, natural area, or facility; or

(d) Support state park, natural area, or facility resource centers.

(3) As used in this section, "state parks, natural areas, and facilities" means:

(a) State parks;

(b) State recreation areas;

(c) Natural areas, as defined in section 33-33-103 (8); and

(d) Any state-owned facility related to or adjoining a park or area listed in paragraphs (a) to (c) of this subsection (3), whether indoor or outdoor, and including the department's management offices and other buildings.



§ 33-10-109. Powers and duties of director

(1) It is the duty of the director to:

(a) Appoint such personnel, subject to the provisions of section 13 of article XII of the state constitution, as are necessary for the efficient operation of the division, including such personnel designated as parks and recreation officers. An employee of the division may be certified as a parks and recreation officer by the issuance of a parks and recreation officer law enforcement card. The commission card, signed by the director, shall evidence that such parks and recreation officer has satisfied the certification requirements established by the division, including basic certification from the peace officers standards and training board. Certified parks and recreation officers shall have the power to enforce the provisions of articles 10 to 15 and 32 of this title relating to parks and outdoor recreation areas and shall cooperate with the division of parks and wildlife in the enforcement of laws, rules, and regulations.

(b) Exercise general supervisory control over all activities, functions, and employees of the division;

(c) Repealed.

(d) Prepare such reports as the executive director requires the commission or director to submit;

(e) Authorize, with approval of the commission, such studies as are necessary to collect, classify, and disseminate statistics, data, and other information which, in the director's discretion, tend to accomplish the objectives of articles 10 to 15 and 32 of this title, consistent with the state policy as set forth in section 33-10-101;

(f) Appoint special parks and recreation officers who have the power to enforce articles 10 to 15 and 32 of this title and rules of the commission. Special parks and recreation officers commissions shall not be issued until the applicant has submitted an application to the division setting forth his or her qualifications. The director may revoke such appointments at any time.

(g) (I) Obtain from powersports vehicle manufacturers the engine rotations per minute needed to conduct the SAE J1287, as defined in section 25-12-102, C.R.S., and to make the information available to law enforcement agencies in Colorado;

(II) Provide, at the director's discretion, training programs to local law enforcement agencies concerning the enforcement of section 25-12-110 (1) and (2), C.R.S;

(III) Cooperate with federal agencies, Colorado agencies, and political subdivisions of Colorado to enforce section 25-12-110 (1) and (2), C.R.S.; and

(IV) Issue an annual report, by January 15 of each year, to the executive director and the agriculture, livestock, and natural resources committee of the house of representatives and the agriculture, natural resources, and energy committee of the senate, or any successor committees, containing the following information:

(A) The results of a survey of federal, state, and local governments to ascertain the success of the cooperation, education, training, and enforcement components of this paragraph (g) and section 25-12-110, C.R.S;

(B) The expenditures of moneys appropriated for providing training and purchasing of equipment to enforce section 25-12-110 (1) and (2), C.R.S., and any other sources of funding, public or private, for the implementation of this act deemed important by the director; and

(C) The progress and status of the cooperation efforts required by subparagraph (III) of this paragraph (g).



§ 33-10-110. Expenses of employees

(1) In addition to their salaries, all employees of the division shall be reimbursed for all actual and necessary expenses incurred by them in the discharge of their official duties.

(2) In addition to the compensation paid employees of the division and in addition to reimbursement for all actual and necessary expenses as provided in subsection (1) of this section, each employee of the division who is vested with the rights and powers of a certified parks and recreation officer, including the chief enforcement officer and the assistant chief enforcement officer, shall, because of the number of hours and the extraordinary service performed by such an employee, be further reimbursed for maintenance and ordinary expenses incurred in the performance of his duties in such amount as shall be determined by the director, but the amount authorized under this subsection (2) for any such employee of the division shall not exceed the sum of fifty dollars per month.



§ 33-10-111. Parks and outdoor recreation cash fund - parks for future generations trust fund - created - fees - accounting expenditures for roads and highways - definition

(1) Except as provided in subsection (6) of this section and sections 33-14-106, 33-14.5-106, and 33-15-103, all moneys derived pursuant to articles 10 to 15 of this title from division facilities and fees, and all interest earned on such moneys, shall be credited to the parks and outdoor recreation cash fund, which is hereby created, together with all moneys donated, transferred, or appropriated from whatever source for the use of the division in administering, managing, and supervising the state parks and outdoor recreation system and in the financing of impact assistance grants pursuant to part 3 of article 25 of title 30, C.R.S. All cash receipts from state-owned desert, saline, and internal improvement lands shall be credited to the parks and outdoor recreation cash fund.

(2) The director, with the consent and approval of the executive director, is authorized and directed to establish an adequate system of accounting which will accurately record:

(a) All moneys received and from what sources;

(b) All moneys expended and for what purposes;

(c) All passes, permits, and registrations that are issued, numbering each type separately.

(3) In his annual budget request to the governor, the executive director shall clearly show the allocation of funds used for parks and outdoor recreation purposes among operations, land acquisition, capital construction, and other purposes.

(4) At each regular session, the general assembly shall determine the amounts to be expended by the division for the acquisition of rights-of-way for the construction, improvement, repair, and maintenance of public roads and highways in state recreation areas and parks and shall appropriate such amounts from the state allocation provided by section 43-4-206, C.R.S., from the highway users tax fund to the division as are necessary to accomplish these purposes.

(5) Repealed.

(6) (a) (I) (A) There is hereby created in the state treasury the parks for future generations trust fund. The fund consists of moneys appropriated to the fund by the general assembly, moneys received from energy or mineral royalties or leases of energy or mineral rights on park properties, and gifts, grants, and donations.

(B) For purposes of this subparagraph (I), "park properties" means each state park and state recreation area and any other park properties in which the division owns mineral interests.

(II) No less than fifty percent of the total moneys deposited in the fund other than interest shall be accrued and maintained intact, and the remaining balance of the moneys deposited into the fund may be expended subject to appropriation by the general assembly; except that the interest earned on moneys in the fund is continuously appropriated and may be expended on such property operation and maintenance and other park projects and programs as the commission deems appropriate.

(b) The fund is under the control of and administered by the commission. The controller shall authorize disbursements from the fund as directed by the commission on receipt of a voucher from the commission stating that the disbursement is in accordance with this subsection (6).

(c) Notwithstanding section 24-1-136 (11)(a)(I), the commission shall submit an annual report of the money expended from the fund and matters accomplished by the expenditures from the preceding fiscal year to the senate agriculture, natural resources, and energy committee and the house of representatives agriculture, livestock, and natural resources committee, or their successor committees, by the convening date of each regular session of the general assembly in accordance with section 24-1-136 (9). The commission shall also submit to these committees a report on money proposed to be expended from the fund and the matters to be accomplished by the expenditures in the upcoming fiscal year.

(d) All moneys and interest in the fund remain in the fund to be used for the purposes set forth in this subsection (6) and shall not be deposited in or transferred to the general fund or any other fund.



§ 33-10-111.5. Parks and outdoor recreation emergency reserve cash fund - stores revolving fund - created

(1) There is hereby created in the state treasury a fund to be known as the parks and outdoor recreation emergency reserve cash fund. Moneys in an amount as specified in subsection (2) of this section from the parks and outdoor recreation cash fund created in section 33-10-111 that are not otherwise expended pursuant to that section shall be credited to the parks and outdoor recreation emergency reserve cash fund. Such fund shall be available to be used if there are insufficient funds in the parks and outdoor recreation cash fund at the end of any fiscal year for appropriations affecting the division made in that fiscal year.

(2) For the fiscal year 2008 and for each fiscal year thereafter, the balance in the parks and outdoor recreation emergency reserve cash fund shall increase by one percent of the overall appropriation to the division of parks and wildlife for state park operations; except that the balance in the parks and outdoor recreation emergency reserve cash fund shall not exceed ten percent of the total amount appropriated for state park operations.

(3) The parks and outdoor recreation cash fund shall not be unreasonably used to offset any general fund restriction or reduction that is imposed on the department of natural resources.

(4) There is hereby created a stores revolving fund in the amount of two hundred thousand dollars, which amount shall be maintained to acquire stock for warehousing and distributing supplies for retail sales to visitors. The moneys in such fund shall under no circumstances be used for the payment of operating expenses but shall be maintained intact as a revolving fund of two hundred thousand dollars, composed of the following assets: Cash, accounts receivable, and inventory supplies. The purpose of the fund is to provide better budgetary control, and nothing contained in this subsection (4) shall authorize the division to make any purchases or acquisitions in any manner except as provided by law. Any surplus in the revolving fund in excess of two hundred thousand dollars shall revert to the parks and outdoor recreation cash fund at the close of each fiscal year.



§ 33-10-112. Federal aid projects income fund

There is hereby created a fund designated as the federal aid projects income fund to which shall be credited certain revenues and earnings derived from properties purchased and operated jointly by the United States government and the state of Colorado under the provisions of this article, and the provisions of the acts of congress referred to therein, and the rules and regulations of the United States department of the interior. Such revenues and earnings so credited shall be limited to those specific revenues and earnings to which each has a right under the provisions of cooperative agreements establishing such rights. All moneys credited under the provisions of this section are specifically appropriated for the purposes for which such moneys may accrue.



§ 33-10-113. Designation of agency

The division is authorized to accept and administer funds provided for the planning and development of the outdoor recreation resources of this state pursuant to the provisions of the act of congress entitled the "Land and Water Conservation Fund Act of 1965", as amended. In connection with obtaining for the state of Colorado the benefits of any such programs, the division shall coordinate its activities with and represent the interest of all agencies of the state and of counties, cities, and other local governments having an interest in the planning, development, and maintenance of outdoor recreation resources within the state.



§ 33-10-114. Limitation on division and commission authority

(1) Neither the commission nor the division shall enter into any mitigation agreements with any agency of the federal government relating to the transfer or exchange of land or water condemned by the federal government without the express consent of the general assembly.

(2) Nothing in subsection (1) of this section prevents the commission or the division from entering into common agreements with a federal agency pertaining to the administration or management of federally owned lands.



§ 33-10-115. Use of parks and recreational areas by nonprofit search and rescue organizations - definitions - rules

(1) This section shall be known and may be cited as the "Colorado Search and Rescue State Parks Usage Act".

(2) As used in this section:

(a) "Park, recreation area, or facility" means:

(I) A state park;

(II) A state recreation area; or

(III) A state-owned facility that is open to the public and related to or adjoining a state park or a state recreation area.

(b) "Public or nonprofit search and rescue organization" means a not-for-profit entity that performs search and rescue, disaster relief, or national defense missions in Colorado. The term includes, without limitation, the Colorado civil air patrol, governmental search and rescue organizations, and the Colorado search and rescue board.

(c) "Training activities" means official drills, exercises, live missions, or other such activities that provide instruction to search and rescue personnel, that are conducted at any time of the day, including, without limitation, overnight or over several days and nights.

(3) A public or nonprofit search and rescue organization shall be exempt from all park fees when the organization is using a park, recreation area, or facility to conduct training activities.

(4) The commission shall promulgate rules as are reasonably necessary to implement this section.






Article 10.5 - Aquatic Nuisance Species

§ 33-10.5-101. Legislative declaration

The general assembly hereby recognizes the devastating economic, environmental, and social impacts of aquatic nuisance species on the aquatic resources and water infrastructure of the state. The general assembly further recognizes the potential of recreational vessels to be a significant source of the spread of aquatic nuisance species in Colorado. Therefore, the general assembly finds, determines, and declares that the purposes of enacting this article are to implement actions to detect, prevent, contain, control, monitor, and, whenever possible, eradicate aquatic nuisance species from the waters of the state and to protect human health, safety, and welfare from aquatic nuisance species. It is the intent of the general assembly to foster and encourage, to the greatest extent possible, voluntary compliance with this article. It is the intent of the general assembly that prevention, containment, and eradication of aquatic nuisance species in waters of the state in which such species have been detected or are likely to be introduced shall be the division's highest priorities.



§ 33-10.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Aquatic nuisance species" means exotic or nonnative aquatic wildlife or any plant species that have been determined by the commission to pose a significant threat to the aquatic resources or water infrastructure of the state.

(2) "Authorized agent" means any person, employee, or representative of local, state, or federal government or any subdivision of the government that is authorized by the government or governmental subdivision to temporarily stop, detain, and inspect a conveyance for aquatic nuisance species.

(3) Repealed.

(4) "Conveyance" means a motor vehicle, vessel, trailer, or any associated equipment or containers, including, but not limited to, live wells, ballast tanks, and bilge areas that may contain or carry an aquatic nuisance species.

(5) "Decontaminate" means to wash, drain, dry, or chemically or thermally treat a conveyance in accordance with rules promulgated by the commission in order to remove or destroy an aquatic nuisance species.

(6) "Division" means the division of parks and wildlife created in section 33-9-104.

(7) "Equipment" means an article, tool, implement, or device capable of containing or transporting water.

(8) "Inspect" means to examine a conveyance pursuant to procedures established by the commission by rule in order to determine whether an aquatic nuisance species is present, and includes examining, draining, or chemically treating water in the conveyance.

(9) "Qualified peace officer" means a Colorado wildlife officer, special parks officer, or special wildlife officer; a parks and recreation officer; a peace officer in the department of public safety; and a peace officer with jurisdiction over any waters of the state.



§ 33-10.5-103. Powers and duties of the division - annual report

(1) In order to prevent, control, contain, monitor, and, whenever possible, eradicate aquatic nuisance species from the waters of the state, the division is authorized to establish, operate, and maintain aquatic nuisance species check stations in order to inspect conveyances pursuant to section 33-10.5-104.

(2) Upon a reasonable belief that an aquatic nuisance species may be present, the division may:

(a) Require the owner of a conveyance to decontaminate the conveyance; or

(b) Decontaminate or impound and quarantine the conveyance pursuant to section 33-10.5-104.

(3) The division may monitor the waters of the state for the presence of aquatic nuisance species, but only if the division has received permission to monitor from the persons controlling access to such waters.

(4) The division shall, in cooperation with the department of public safety, the Colorado office of economic development, the Colorado tourism office, the water conservation board created in section 37-60-102, C.R.S., and the department of agriculture, develop a strategic statewide plan to prevent, control, monitor, educate persons about, and, whenever possible, eradicate aquatic nuisance species.

(5) Notwithstanding section 24-1-136 (11)(a)(I), beginning on January 15, 2009, and on or before January 15 of each year thereafter, the division and the water conservation board created in section 37-60-102 shall make an annual report of the efforts in addressing aquatic nuisance species in Colorado for the preceding calendar year to the joint house agriculture, livestock, and natural resources committee and the senate agriculture, natural resources, and energy committee, or its successor committee. Each such report shall set forth a complete operating and financial statement covering the aquatic nuisance species operations of the division during the year.



§ 33-10.5-104. Inspection of conveyances - impoundment and quarantine

(1) (a) Every qualified peace officer is authorized to enforce this article; except that such officer shall have a reasonable belief that a conveyance may contain an aquatic nuisance species before the officer orders the conveyance decontaminated or impounded and quarantined.

(b) Every qualified peace officer is authorized to stop and inspect for the presence of aquatic nuisance species a conveyance:

(I) Prior to a vessel being launched onto waters of the state;

(II) Prior to departing from the waters of the state or a vessel staging area;

(III) That is visibly transporting any aquatic plant material; and

(IV) Upon a reasonable belief that an aquatic nuisance species may be present.

(2) Except as provided in subsection (4) of this section, a qualified peace officer may impound and quarantine a conveyance if:

(a) The qualified peace officer finds or reasonably believes that an aquatic nuisance species may be present after conducting an inspection authorized by this article;

(b) The person transporting the conveyance refuses to submit to an inspection authorized by this article for the presence of an aquatic nuisance species; or

(c) The person transporting the conveyance refuses to comply with an order authorized by this article to decontaminate the conveyance.

(3) The impoundment and quarantine of a conveyance may continue for the reasonable period necessary to inspect and decontaminate the conveyance and ensure that the aquatic nuisance species has been completely eradicated from the conveyance and is no longer living.

(4) Notwithstanding any provision to the contrary, no motor vehicle that is drawing a conveyance shall be impounded or quarantined pursuant to this article; however, the conveyance being drawn is still subject to impoundment and quarantine under this section.

(5) An authorized agent shall have the authority to stop, detain, and inspect a conveyance for the presence of an aquatic nuisance species; however, unless the authorized agent is a qualified peace officer, the authorized agent has no authority to impound and quarantine or order a conveyance decontaminated.



§ 33-10.5-105. Prohibition of aquatic nuisance species - penalties

(1) No person shall:

(a) Possess, import, export, ship, or transport an aquatic nuisance species;

(b) Release, place, plant, or cause to be released, placed, or planted into the waters of the state an aquatic nuisance species; or

(c) Refuse to comply with a proper order issued under this article.

(2) A person who knowingly or willfully violates subsection (1) of this section:

(a) For a first offense, is guilty of a class 2 petty offense, as defined by section 18-1.3-503, C.R.S., and, upon conviction, shall be subject to a fine of one hundred fifty dollars and shall be issued a warning of the increased penalties for subsequent violations from the division;

(b) For a second offense, is guilty of a misdemeanor and, upon conviction, shall be fined one thousand dollars; and

(c) For a third and any subsequent offense, commits a class 2 misdemeanor and, upon conviction, shall be punished as provided in section 18-1.3-501, C.R.S.



§ 33-10.5-106. Duty to report

A person who knows that an aquatic nuisance species is present at a specific location shall immediately report such knowledge and all pertinent information to the division.



§ 33-10.5-107. Commission to promulgate rules

(1) The commission is authorized to promulgate rules pursuant to article 4 of title 24, C.R.S., as necessary to prevent, control, contain, monitor, and, whenever possible, eradicate aquatic nuisance species. In promulgating such rules, the commission shall consult with any affected state, federal, and tribal governmental entities and subdivisions thereof, including special districts, water conservancy districts, and water supply agencies.

(2) The commission shall promulgate rules to administer and enforce this article. Such rules shall include:

(a) Procedures for the inspection of conveyances for the presence of aquatic nuisance species;

(b) Procedures for the impoundment and quarantine of conveyances pursuant to section 33-10.5-104, including notification of the location and contact information to owners of impounded conveyances;

(c) Procedures for the decontamination of conveyances and destruction of aquatic nuisance species removed from conveyances;

(d) Methods to establish proof that a conveyance has been decontaminated;

(e) Processes for the facilitation of the reporting required by section 33-10.5-106; and

(f) Policies for the monitoring and identification of the waters of the state or geographic areas that are or may be infested with aquatic nuisance species.



§ 33-10.5-108. Division of parks and outdoor recreation aquatic nuisance species fund - creation - division of wildlife aquatic nuisance species fund - creation

(1) (a) There is hereby created in the state treasury the division of parks and outdoor recreation aquatic nuisance species fund, which shall be administered by the division of parks and wildlife in the department of natural resources and consists of all money transferred by the treasurer as specified in section 39-29-109.3 (2)(m) and subsection (1.5)(a) of this section. All money in the fund is continuously appropriated to the division of parks and wildlife for the purpose of implementing the provisions of this article 10.5. All money in the fund at the end of each fiscal year shall remain in the fund and shall not revert to the general fund or any other fund.

(b) In the use of such moneys, priority shall be given to containment and eradication of aquatic nuisance species in the waters of the state in which such species have been detected and prevention of the introduction of nuisance species in areas determined to be most vulnerable to such an introduction.

(1.5) On July 1, 2017, the state treasurer shall transfer from the general fund:

(a) Two million four hundred fifty-two thousand one hundred ninety-three dollars to the division of parks and outdoor recreation aquatic nuisance species fund; and

(b) One million one hundred eighty-four thousand one hundred seventy-one dollars to the division of wildlife aquatic nuisance species fund.

(2) (a) There is hereby created in the state treasury the division of wildlife aquatic nuisance species fund, which shall be administered by the division of parks and wildlife in the department of natural resources and consists of all money transferred by the treasurer as specified in sections 33-1-112 and 39-29-109.3 (2)(m) and subsection (1.5)(b) of this section. All money in the fund is continuously appropriated to the division of parks and wildlife for the purpose of implementing the provisions of this article 10.5. All money in the fund at the end of each fiscal year shall remain in the fund and shall not revert to the general fund or any other fund.

(b) In the use of such moneys, priority shall be given to containment and eradication of aquatic nuisance species in the waters of the state in which such species have been detected and prevention of the introduction of nuisance species in areas determined to be most vulnerable to such an introduction.






Article 11 - Recreational Trails

§ 33-11-101. Short title

This article shall be known and may be cited as the "Recreational Trails System Act of 1971".



§ 33-11-102. Legislative declaration

(1) In order to provide for the greatly increasing outdoor needs of a rapidly expanding Colorado population for public access to, travel within, and enjoyment and appreciation of the out-of-doors areas of Colorado and for the conservation, development, and use of natural resources against fire and other natural and geological hazards, it is hereby declared to be the public policy of this state and among the purposes of this article to: Increase the accessibility and encourage the use of such natural resources by the residents of this state and by nonresidents; provide opportunity for the development of public and private facilities for persons visiting and utilizing the natural resources of this state; encourage an increase in riding, hiking, bicycling, and other compatible recreational activities as influences for the improvement of the health and welfare of the people; and to provide for the needs of specialized recreational motor vehicles. It is recognized that joint simultaneous trail use by motorized and nonmotorized interests may at times be incompatible, and it is the intent of this article to provide separate trails and facilities for each of such motorized and nonmotorized interests, when feasible.

(2) To implement the provisions of subsection (1) of this section and as additional purposes of this article, the state may: Establish and maintain trails on a statewide basis to connect, when feasible and practical, the units of the parks and outdoor recreation system, federal recreational lands, and other trails systems; perpetuate and provide the use of and access to regions and trails of special or historic interest within the state; assist local governments in serving the requirements of the urban and other population centers of the state; encourage the multiple use of public rights-of-way and utilize to the fullest extent the existing and future scenic roads, highways, parkways, and federally administered trails where feasible as recreational trails; encourage the development and maintenance of recreational trails by counties, cities, and special improvement districts and assist in such development and maintenance by all means available; coordinate trail plans and development among legal jurisdictions and with the state and federal governments; encourage, when possible, the development of trails on federal lands by the federal government; and promote at all levels of government a more complete use of all or any portion of public property for recreational purposes.

(3) A further purpose of this article is to promote the establishment and operation of a statewide network of trails, to be known as the "Colorado greenway trails system", along and between the state's lakes, streams, or reservoirs linking cities, towns, communities, and river basins. The Colorado greenway trails system shall be established and operated in a manner that promotes recreational opportunities along lakes, streams, or reservoirs, that provides access to and is a part of an integrated trail system, that protects water rights and real property rights, and that minimizes conflicts between recreationists and others to minimize adverse impacts on natural features and sensitive habitats.



§ 33-11-103. Definitions

As used in this article 11, unless the context otherwise requires:

(1) "Committee" means the Colorado recreational trails committee.

(1.4) "Grant" means an award of money from any public or private source, allocated in accordance with the "Procurement Code", articles 101 to 112 of title 24, to further one or more of the purposes enumerated in section 33-11-102.

(1.6) "Land stewardship" means the design, acquisition, construction, expansion, improvement, maintenance, or operation of:

(a) A recreational trail, recreational route, or trail corridor; or

(b) Any structure or facility that is part of, or associated with the public use and enjoyment of, a recreational trail or trail corridor.

(2) "Local government" means a city, town, county, city and county, or political subdivision of the state charged by law with and engaged in the administration of a parks or recreation program.

(3) "Motorized trails" means trails for the use of motorized vehicles where designated in the trail plan and as posted on the trail, as may be required by law.

(4) "Nonmotorized trails" means riding, hiking, bicycling, and other recreational trails for the use of the public on which motorized vehicles are prohibited except in emergencies.

(4.5) "Nonprofit organization" means an organization that:

(a) Has filed articles of incorporation in Colorado as a nonprofit corporation and is currently in good standing, as evidenced by records of the Colorado secretary of state;

(b) Is organized and conducted for public benefit and operated for charitable, civic, educational, social, religious, welfare, or health purposes and does not practice any action that constitutes a hate crime under state or federal law; and

(c) Performs land stewardship as a recipient of a grant.

(5) "Recreational trail" means a trail which is used for a recreational purpose, such as hiking, horseback riding, snowshoeing, cross-country skiing, bicycling, or the riding of motorized recreational vehicles along routes of scenic, natural, historic, geologic, or water-oriented interest.

(6) "Riders" and "riding" means, respectively, horseback riders and horseback riding, snowmobile riders and snowmobiling, and recreational vehicle riders and recreational vehicle riding.

(7) "Trail corridor" means the recreational trail plus a scenic or recreational easement, if such easement is acquired as a part of the recreational trail and if it is essential to the recreational experience of the trail user.

(8) "Vehicle" means:

(a) A motorcycle, trailer, utility trailer, or multipurpose trailer, all as defined in section 42-1-102; and

(b) Any self-propelled vehicle that is designed to travel on wheels or tracks in contact with the ground, that is designed primarily for use off of the public highways, and that is generally and commonly used to transport persons for recreational purposes.

(9) (a) "Volunteer" means a person performing services for a nonprofit organization without compensation other than reimbursement for actual expenses incurred.

(b) "Volunteer" includes a person who serves without compensation as a director, officer, or trustee of a nonprofit organization. For purposes of this article 11, a person serving as a director, officer, or trustee shall not be considered compensated solely by reason of:

(I) The payment of the person's actual expenses incurred in attending meetings or in executing the duties of the office;

(II) The receipt of meals at meetings; or

(III) The receipt of gifts up to a total value of one thousand dollars in any twelve consecutive months.



§ 33-11-104. Acquisition

(1) In order to provide recreational trails in a statewide system of positive recreational value, the division may acquire reasonable trail rights-of-way or easements. In selecting the rights-of-way, full consideration shall be given to minimizing the adverse effects upon the adjacent landowner or user and his operation. Development and management of each segment of the trails system shall be designed to harmonize with and complement any established multiple-use plans for that specific area in order to insure continued maximum benefits from the land. Acquisition shall be, whenever possible, through donations, purchased with donated funds, or through easements and exchanges. When such methods fail, the division may authorize expenditure of state appropriations for acquisition in fee. Agreements for less than fee shall be for terms of not less than twenty-five years whenever possible.

(2) The division may abandon all or any portion of a trail or easement acquired for trail purposes which is no longer necessary for such purposes, or it may transfer any trail or easement acquired for trail purposes to a local government having jurisdiction over the area in which the trail or easement is located if such local government agrees to maintain and operate the trail.

(3) The division shall notify the owner of land through which any trail or easement acquired for trail purposes passes prior to entering into an operating agreement for that trail with any local government, and it shall secure the consent of the landowner prior to the transfer of any trail or easement acquired for trail purposes to a local government.

(4) Nothing in this article shall permit the acquisition of recreational trails by proceedings in eminent domain by any state agency or any unit of local government or any agency thereof; except that, when a recreational trail is included within a highway right-of-way, the department of transportation may acquire such contiguous land as a part of the right-of-way as is necessary to permit the uninterrupted continuation of the recreational trail.

(5) Nothing in this section modifies, impairs, or supersedes the authority of the commission or the ability of the division to acquire any interest in water or water rights pursuant to section 33-10-107 (1)(a).

(6) Trails acquired pursuant to this article shall not be used for purposes of annexation or access to private lands. Access to private property may be allowed upon consent of the landowner. Nothing in this subsection (6) shall preclude the annexation of private lands with the consent of the landowner.



§ 33-11-105. Recreational trails committee

(1) There is hereby created the Colorado recreational trails committee, which is advisory and consists of nine members, eight of whom are appointed by the commission. One member shall be appointed from the governing committee of the state board of the great outdoors Colorado trust fund created by section 6 of article XXVII of the state constitution. The terms of the members appointed by the commission are four years. No member shall serve more than two consecutive terms. One member shall be appointed from each congressional district, one member shall be appointed from the state at large, and one member shall represent and be appointed by the state board of the great outdoors Colorado trust fund. The committee shall include in its membership representation of the broad spectrum of trail users. Vacancies on the committee shall be filled for the unexpired term by the appropriate appointing authority set forth in this subsection (1).

(2) The committee shall meet not less than four times annually to advise the division on all matters directly or indirectly pertaining to trails and their use, extent, and location and the objectives and purposes of this article.

(3) Repealed.



§ 33-11-106. Responsibilities of committee

(1) The committee, with the approval of the commission, shall coordinate trail development among local governments and shall assist local governments in the formation of their trail plans and advise the commission quarterly of its findings. In carrying out this responsibility, the committee shall review records of easements and other interests in land which are available and may be adapted for recreational trail usage, including public lands, utility easements, floodplains, railroad and other rights-of-way, geological hazard areas, gifts of land or interests therein, and steep slope areas. The committee shall advise the commission in the development of uniform standards for trail construction that may be adopted by the commission for statewide use and that shall be made available to participating local governments. The committee shall offer plans and methods for funding a trails system through user fees or other financing methods.

(2) Repealed.



§ 33-11-107. Availability of funds

The commission is authorized to make funds appropriated by the general assembly for the purposes of this article available to local governments and nonprofit organizations in accordance with criteria developed by the committee and adopted by the commission. The committee shall advise the commission of its recommendations for the allocation of such funds among participating local governments and nonprofit organizations.



§ 33-11-108. State trails system

(1) The commission shall designate a state trails system. The trails comprising such system shall meet criteria established by the commission and shall be consistent with the objectives of this article.

(2) The commission shall establish a procedure whereby federal, state, and local governments and nongovernmental organizations may propose trails for inclusion within the system.

(3) In consultation with appropriate federal, state, and local governments and nongovernmental organizations, the commission shall establish a procedure for review and public hearings upon proposals for the inclusion of trails in the system.

(4) The commission may participate in the planning, establishment, development, and long-term operation and maintenance of segments of national scenic trails which might be authorized by the congress of the United States.

(5) The establishment of trails to or along lakes, streams, or reservoirs shall not constitute any determination relative to the suitability of the river segment for designation as a wild, scenic, or recreational river under the federal "Wild and Scenic Rivers Act".



§ 33-11-109. Trail categories - rules

(1) Any of the following categories of trails may be established:

(a) Cross-state trails which connect scenic, historical, geological, or other significant features which are characteristic of the state;

(b) Water-oriented trails which provide a designated path to or along lakes, streams, or reservoirs in which water and other water-oriented recreational opportunities are the primary points of interest;

(c) Scenic-access trails which give access to quality recreation, scenic, historic, or cultural areas of statewide or nationwide significance;

(d) Urban trails which provide opportunities within an urban setting for walking, bicycling, horseback riding, or other compatible activities. Where appropriate, urban trails shall connect parks, scenic areas, historical points, and neighboring communities.

(e) Historical trails which identify and interpret routes which were significant in the historical settlement and development of the state.

(2) The planning and designation of trails for the state trails system shall take into account and give due regard to the interests of federal agencies, state agencies, individuals, and interested recreation organizations. The categories set forth in subsection (1) of this section need not be used to label specific trails, but the division shall assure that full consideration is given to including trails from all categories within the system.

(3) The commission, through the division, is authorized to conduct studies, and to promulgate such rules as may be necessary for establishing and managing the Colorado greenway trails system. The commission shall consult and cooperate with the Colorado water conservation board, transportation commission, Colorado water resources and power development authority, and all other appropriate units of state government and political subdivisions of the state, including any county, city, city and county, and water conservation and conservancy district; any other public and private persons; and any appropriate federal agencies to establish a Colorado greenway trails system that minimizes adverse impacts on activities, natural features, and sensitive habitats adjacent to trails.



§ 33-11-110. Uniform signs and markers

The commission may establish uniform signs and markers, which signs and markers may include appropriate and distinctive symbols. Where trails cross lands administered by federal agencies, such markers may be provided and erected by the appropriate federal agency at appropriate points along trails and maintained by the federal agency administering the trails in accordance with standards mutually established by the division and the federal agency concerned. Where trails cross lands of state or local governmental agencies, the division may provide such uniform signs and markers to such agencies in accordance with written agreements and may require such agencies to erect and maintain them in accordance with standards established in such agreements.



§ 33-11-111. Cooperation with state agencies

The department of transportation, the state board of land commissioners, the urban drainage and flood control district, and other state agencies and political subdivisions having jurisdiction or control over or information concerning the use, abandonment, or disposition of highway or utility rights-of-way or other properties that may be suitable for the purpose of improving or expanding the state trails system shall cooperate with the division to assure, to the extent practicable, that any such properties that are suitable for trail purposes may be made available for such use.



§ 33-11-112. Trails enforcement

It is unlawful for any person, except a parks and recreation officer or other peace officer, to operate a motorized vehicle on a signed and designated nonmotorized trail. Any person who violates this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of one hundred fifty dollars.



§ 33-11-113. Volunteer activities - qualified immunity - grant agreements for land stewardship activities - terms - insurance coverage - legislative declaration - scope of section

(1) (a) The general assembly declares that the purpose of this section is to provide additional protection, in accordance with 42 U.S.C. sec. 14502 (a), to volunteers and nonprofit organizations providing land stewardship services under this article 11. In case of any conflict between this section and section 13-21-115.5 or 13-21-115.7, or between this section and the federal "Volunteer Protection Act of 1997", 42 U.S.C. sec. 14501 et seq., this section controls.

(b) This section does not apply to land stewardship activities occurring on state lands.

(2) (a) A volunteer performing land stewardship services in connection with a grant is immune from civil liability for any act or omission that results in damage or injury if the volunteer was acting within the scope of his or her designated duties unless the damage or injury was caused by the volunteer's gross negligence or willful and wanton act or omission.

(b) A volunteer serving as an officer, director, or trustee of a nonprofit organization performing land stewardship services in connection with a grant is immune from civil liability for any act or omission that results in damage or injury if the volunteer was acting within the scope of his or her official functions and duties as a director, officer, or trustee unless the damage or injury was caused by a willful and wanton act or omission of the director, officer, or trustee.

(c) A nonprofit organization performing land stewardship services in connection with a grant is immune from civil liability for any act or omission that results in damage or injury unless the damage or injury was caused by the nonprofit organization's willful and wanton act or omission.

(3) Nothing in this section establishes, diminishes, or abrogates any duty that a director, officer, or trustee of a nonprofit organization has to the nonprofit organization for which the director, officer, or trustee serves.

(4) Notwithstanding any other provision of law, a grant agreement, procurement contract, or other agreement governing the conduct of land stewardship activities by a nonprofit organization or volunteer in connection with a grant must not:

(a) Differentiate between "construction" and "maintenance", or words of similar import, for liability purposes; or

(b) Require the nonprofit organization or any volunteer to purchase or maintain what is or was, as of January 1, 2017, commonly known as completed operations liability coverage or the substantial equivalent of completed operations liability coverage, however designated.

(5) (a) (I) The immunity granted by subsections (2)(a) and (2)(b) of this section does not extend to any act or omission by a volunteer while operating a vehicle unless the operation of the vehicle is an integral part of, and physically proximate to, a land stewardship activity and within the scope of the volunteer's designated duties in connection with that activity.

(II) Notwithstanding subsection (2)(a) or (2)(b) of this section, a plaintiff may sue and recover civil damages from a volunteer based upon a negligent act or omission involving the operation of a motor vehicle during a land stewardship activity; except that the amount recovered from the volunteer shall not exceed the limits of applicable insurance coverage maintained by or on behalf of the volunteer with respect to the negligent operation of a motor vehicle in such circumstances. Nothing in this subsection (5)(a)(II) limits the right of a plaintiff to recover from a policy of uninsured or underinsured motorist coverage available to the plaintiff as a result of a motor vehicle accident.

(b) Notwithstanding any other provision of law, a grant agreement, procurement contract, or other agreement governing the conduct of land stewardship activities by a nonprofit organization or volunteer in connection with a grant must not require the nonprofit organization or any volunteer to purchase or maintain liability coverage for operation of a vehicle other than a complying policy of insurance as required by Colorado law, other than this article 11, for lawful operation of the vehicle in Colorado.






Article 12 - Passes and Registrations

§ 33-12-100.2. Legislative declaration

The general assembly hereby finds, determines, and declares that the system of state parks and state recreation areas is vital to the economic health and well-being of the entire state of Colorado and that such system of parks and recreation areas provides an important benefit to the citizens of this state and to the tourists from outside the state who visit and make use of such state parks and recreation areas. Because of the nature and operation of such state parks and recreation areas, the system can be largely self-supporting, and the users of such resources can help to fund the system's operation and maintenance. The general assembly declares and intends that as a matter of state policy the system of state parks and state recreation areas should be financed as much as reasonably possible through revenues derived from the users of such system.



§ 33-12-101. Passes and registrations - rules - definition

(1) (a) Except as specified in section 33-12-103 (1)(b), every pass or registration expires on the date printed or written on the face of the document. The commission may adopt rules establishing a subscription program through which a person to whom an annual pass has been issued pursuant to this article is notified, prior to the expiration of the pass, of the opportunity to renew the pass by mail or other means determined by the commission. As used in this article, "document" means pass or registration.

(b) When, in articles 10 to 15 and 32 of this title or a rule adopted pursuant thereto, the doing of an act between certain dates or from one date to another is allowed or prohibited, the period of time indicated includes both dates specified.

(2) Money received in payment for passes and registrations issued under articles 10 to 15 of this title shall not be refunded, except as follows:

(a) For proven errors committed by the division in issuing passes or registrations;

(b) For bona fide emergencies as may be determined by the division.

(3) In the event of loss or destruction of a pass or registration, the person to whom the document was issued, upon payment of a fee of fifty percent of the cost of the original document, but not to exceed five dollars, may obtain a replacement pass or registration by signing an affidavit stating where and by whom said document was issued and the circumstances under which the document was lost or destroyed. If the division determines that a pass or registration has been lost or destroyed in the mail, the person to whom the document was issued may obtain a replacement pass or registration without charge by signing an affidavit stating that such document was never received. The division shall supply agents selling such documents with affidavit forms for obtaining a replacement pass or registration.



§ 33-12-103. Aspen leaf annual pass - aspen leaf lifetime pass - rules - report

(1) (a) A resident of this state, as defined in section 33-10-102, may obtain from the division an aspen leaf annual pass, which pass is valid from the date the pass is purchased through the last day of the month of purchase in the following year. The commission shall determine the age of eligibility for the aspen leaf pass.

(b) (I) A resident of this state, as defined in section 33-10-102, may obtain from the division an aspen leaf lifetime pass, which is valid from the date the pass is purchased through the lifetime of the pass holder. The age of eligibility for the aspen leaf lifetime pass is the same as that for the aspen leaf annual pass pursuant to paragraph (a) of this subsection (1). Notwithstanding any provision of law to the contrary, the fee for the aspen leaf lifetime pass is as set by rule of the commission; except that the fee shall not exceed five times the cost of the aspen leaf annual pass.

(II) (A) The aspen leaf lifetime pass shall not be sold on or after March 1, 2014.

(B) Prior to that date but during the second regular session of the sixty-ninth general assembly, the department shall prepare and deliver a report to the senate agriculture and natural resources committee and the house of representatives agriculture, livestock, and natural resources committee, or their successor committees, evaluating the aspen leaf lifetime pass. The report shall include, at a minimum, the number of aspen leaf lifetime passes sold and the financial impacts of the aspen leaf lifetime pass.

(2) Except as provided by rule of the commission, for the purpose of this section, the holder of an aspen leaf annual pass or aspen leaf lifetime pass shall own in whole or in part any vehicle used to enter a park area, the vehicle shall have a current valid registration issued by the department of revenue, and the pass holder shall be present in the vehicle. An aspen leaf pass or aspen leaf lifetime pass entitles the holder to enter state park and recreation areas during the period that the pass is valid and when such areas are open.

(3) Each aspen leaf annual pass issued shall be affixed to the vehicle for which it was issued in the manner prescribed by rule promulgated by the commission. Each aspen leaf lifetime pass shall be displayed by the person to whom it was issued, in the manner prescribed by the commission by rule, when the person enters a state park or state recreation area.

(4) The continued use of the aspen leaf annual pass and the aspen leaf lifetime pass shall be subject to the holder's observance of rules concerning the state park or the state recreation area. For a violation of any of such rules, the division has the power to suspend the pass for six months; for a second violation, for one year; and, for a third violation, indefinitely. Any person aggrieved by an action of the division taken pursuant to this subsection (4) may appeal such action in accordance with the procedures provided in article 4 of title 24, C.R.S.



§ 33-12-103.5. Columbine annual pass - rules

(1) As used in this section, unless the context otherwise requires, a person is "disabled" if the person has been determined to be totally and permanently disabled by the social security administration, the division of workers' compensation, or pursuant to rule or regulation of the division.

(2) (a) A disabled resident may obtain from a regional office or the central office of the division, or at such other locations as may be determined by the division, a Columbine annual pass. The pass shall be valid from the date the pass is purchased through the last day of the month of purchase in the following year. A columbine annual pass shall entitle the disabled resident to enter state park and recreation areas during the period that the pass is valid and when such areas are open.

(b) The commission, by rule, shall provide for a transferable columbine annual pass that is valid when temporarily affixed to any vehicle used to bring such pass holder into a park.

(3) The continued use of the columbine annual pass shall be subject to the holder's observance of rules and regulations concerning the state park or state recreation area.



§ 33-12-104. Pass and registration agents - reports - board of claims - unlawful acts - rules

(1) The director may designate sole proprietors, partnerships, or corporations having permanent business locations in this state as pass and registration agents to sell, at their permanent business locations, passes and registrations. Pass and registration agents shall be paid a commission on all moneys collected for passes and registrations sold by such agents in an amount determined by the commission by rule. All agents authorized to sell passes and registrations shall keep accurate records of all sales of passes and registrations and shall make such reports to the division regarding pass and registration sales as may be required. Such agents shall be required to give evidence of financial responsibility, in the form of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or an irrevocable letter of credit meeting the requirements of section 11-35-101.5, C.R.S., or a bond, in such amount as may be fixed by the division to insure the remittance of all moneys collected from such pass and registration sales, less amounts allowed as commissions, and the making of reports required by the division. The commission may promulgate rules for the establishment and cancellation of pass and registration agencies. All pass and registration moneys received shall be kept separate and apart from any other moneys of the agent authorized to sell passes and registrations and shall at all times belong to the state. All moneys due from the sale of passes and registrations belong to the state and shall draw interest at the rate of one and one-half percent per month from the time that the agency is cancelled by the division until paid.

(2) The executive director, state auditor, and attorney general, or their duly designated representatives, shall constitute a board of claims for the hearing of all claims for relief when any agent is unable to account for passes and registrations and claims that the same have been destroyed, lost, or stolen. The findings of the board of claims are subject to review pursuant to section 24-4-106, C.R.S. Claims for relief in an amount totaling one hundred dollars or less shall not be determined by the board of claims, except as otherwise provided in this section, but shall be settled by the division. If the division offers to make settlement and such settlement is not accepted by the claimant, the claimant may submit his claim to the board of claims.

(3) Every agent authorized to sell passes and registrations shall account for all passes and registrations delivered to such agent. If any agent is not able to account for any pass or registration, such agent shall be responsible for the maximum amount for which each unaccounted-for pass or registration could have been issued, except as provided in subsections (4) to (8) of this section.

(4) Any agent authorized to sell passes and registrations may make a claim under oath for relief from responsibility for passes and registrations which have been lost, stolen, or destroyed and for which such agent is unable to account, but no claim for relief shall be considered unless the agent making the claim informs the division of such loss, theft, or destruction within thirty days after such loss, theft, or destruction is discovered, said notice to set forth in detail all pertinent information then known to the agent. Upon receipt of any claim for relief, it is the duty of the division to make an investigation of the claim as soon as practicable, and for that purpose the claimant shall make available such records, information, or other pertinent data as may be in his possession or under his control. A written report of such investigation shall be filed with the board of claims.

(5) As soon as practicable after receipt of the investigator's report and in no event later than one hundred twenty days after receipt of notice of a claim for relief, the board of claims shall set a date for the hearing on such claim for relief, and the claimant may appear at the hearing if he so desires. The claimant shall be given not less than ten days' written notice of the date of the hearing, such notice to be mailed to his last-known address.

(6) The board of claims may give relief to any claimant in the following circumstances and subject to the following limitations:

(a) If the board of claims is satisfied that any passes or registrations were destroyed due to fire, flood, act of God, or any other cause beyond the control of the claimant and that destruction was not due in part to his negligence, then the board of claims may entirely relieve the claimant of the responsibility to account for such passes and registrations or make such lesser adjustment as the board of claims may deem proper.

(b) If the board of claims is satisfied that any passes or registrations were either lost, stolen, or destroyed under circumstances other than those set forth in paragraph (a) of this subsection (6), the board of claims may, in its discretion, make an adjustment of the amount due for any such passes or registrations. The board of claims, in determining what adjustment, if any, shall be allowed for any lost, stolen, or destroyed passes and registrations, may consider the following:

(I) Whether or not, or the extent to which, the loss was due to the negligence or carelessness of the claimant in the handling of passes and registrations, but no adjustment shall be made in the case of gross negligence or gross carelessness upon his part;

(II) Such other evidence as the board of claims may consider pertinent.

(7) The board of claims, in the event that it makes any adjustment upon a claim, may, in its discretion, require the use of such protection against the possibility of lost, stolen, or destroyed passes and registrations as it may deem proper, including, but not limited to, the posting of corporate or personal surety bonds.

(8) It is the legislative intent of subsections (2) to (7) of this section to provide in proper cases for the relief of agents where passes or registrations have been lost, stolen, or destroyed, which relief, however, shall be strictly construed, it being the further intent of such subsections to encourage the proper and careful handling of such documents by pass and registration agents.

(9) The commission may promulgate rules for the cash sale of passes and registrations to pass and registration agents of the division for resale to the public. Only agents of the division in good standing may qualify to purchase and sell under this subsection (9); except that no evidence of financial responsibility shall be required to qualify under this subsection (9). A post or base exchange of the United States government located in Colorado may qualify as an agent for the purpose of this subsection (9). Failure to comply with all applicable rules of the commission and lawful directives of the division regarding pass and registration agents constitutes grounds for the suspension or termination of such an agent, and, upon suspension or termination, all unsold passes and registrations shall be returned immediately to the division for return of cash in the amount paid by the agent for the passes and registrations. The commission, in connection with a program that it may adopt under this subsection (9), shall provide for redemption by the division, at least annually, of any unsold passes and registrations in the amount paid by the agent for such unsold passes and registrations. Subsections (1) to (8) of this section, except the provisions of subsection (1) regarding the designation of pass and registration agents, do not apply to passes and registrations sold under this subsection (9).

(10) The commission may authorize certain employees to sell passes and registrations at the headquarters and regional offices of the division. Such employees are not entitled to a discount off of the face value of the passes and registrations and are not required to give evidence of financial responsibility. Such employees may make claims under oath for relief from responsibility for passes and registrations or moneys that have been lost, stolen, or destroyed and for which the employees are unable to account in accordance with subsections (4) to (8) of this section.

(11) Any pass or registration agent who fails, upon demand of the division or its authorized representative, to account for passes and registrations or who fails to pay over to the division or its authorized representative moneys received from the sale of passes and registrations:

(a) When the amount in question is less than two hundred dollars, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than two hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment;

(b) When the amount in question is two hundred dollars or more, commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S., which punishment shall include a fine in an amount set out in section 18-1.3-401 (1)(a)(III), C.R.S.



§ 33-12-105. Licensing violations

(1) Except as otherwise provided in section 33-12-104, it is unlawful for any person to transfer, sell, or assign any pass or registration issued under articles 10 to 15 of this title to another person. Any person who violates this subsection (1) is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of two hundred dollars.

(2) Any person who makes any false statement or gives any false information in connection with purchasing or selling a pass or registration or who makes any alteration of a pass or registration is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of two hundred dollars, and any such statement, information, or alteration shall render such pass or registration void.

(3) Any person who fails to obtain or make readily available for inspection by a parks and recreation officer or other peace officer an appropriate and valid pass is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of twenty-five dollars.



§ 33-12-106. Park entrance privileges - identified veterans - wounded warriors - search and rescue organizations conducting training activities - legislative declaration - rules

(1) Any resident who displays on the resident's vehicle a Colorado disabled veteran's license plate pursuant to section 42-3-304 (3)(a), C.R.S., shall be allowed free entrance to any state park or recreation area, not to include campgrounds, on any day of the year such park or area is open. For the purpose of this section, display of such license plates shall entitle the disabled veteran and passengers in such veteran's vehicle to enter such park or recreation area free of charge.

(2) Repealed.

(2.3) The commission may promulgate rules to allow free entrance to any state park or recreation area, not to include campgrounds, yurts, or other amenities and services offered, for veterans on one day each year. The commission may determine by rule which day veterans are allowed free entrance to state parks and recreation areas.

(2.4) (a) The commission shall promulgate a rule to allow veterans, including active duty personnel, free entrance to any state park or recreation area, not to include campgrounds, yurts, or other amenities and services, for the month of August each year. The commission may promulgate a rule setting evidence standards to show a person is a veteran and issue a sticker or other device that identifies a person as a veteran for future entrance. The commission may also charge a fee for issuing the sticker or other device that identifies a person as a veteran, but the fee must be based on the direct and indirect cost of issuing the sticker or other device.

(b) The general assembly shall annually appropriate moneys to the division to implement this subsection (2.4). If the general assembly does not make the appropriation, the commission need not offer free entrance to veterans to state parks or recreational areas until the money is appropriated.

(2.7) (a) (I) The general assembly hereby finds, determines, and declares that:

(A) Service members returning from post-September 11, 2001, overseas contingency operations who have been injured during combat face a challenging period of rehabilitation upon their return to the United States;

(B) Many of these service members are so severely injured that they require medical assistance for many years, or even the rest of their lives, as they reenter mainstream life;

(C) Although the scope of care provided by the United States armed services wounded warrior programs varies with each service member, based on the needs of the individual, these service members may be assigned, upon return to Colorado, to a medical treatment facility such as Evans army hospital at Fort Carson, Colorado;

(D) Wounded warrior programs are direct efforts by the United States armed services to care for service members during their long transition from combat-related injury to civilian life and to provide assistance to those service members in recovery, rehabilitation, and reintegration that is worthy of their service and sacrifice; and

(E) For those wounded warriors who suffer injuries so severe that they will require intense, ongoing care or assistance for many years or the rest of their lives, a significant part of the healing process is enabling and encouraging these service members to experience some of the outdoor recreational activities they enjoyed prior to their service-related injuries.

(II) The general assembly therefore recognizes the need to provide opportunities for Colorado's severely injured "wounded warriors" to enjoy the natural resources of the state as part of their rehabilitative care. Furthermore, offering free entrance to state parks and recreation areas to such recovering service members is a small, but recognizable, acknowledgment of their selfless service and sacrifice.

(b) The commission may promulgate rules to allow free entrance to any state park or recreation area, not to include campgrounds, yurts, or other amenities or services offered, for participants in the United States armed services wounded warrior programs who are residents of, or stationed in, Colorado. Any such rules must also allow for free admission of persons accompanying the wounded warrior program participant in the same vehicle.

(c) As used in this subsection (2.7), "United States armed services wounded warrior programs" means:

(I) The Army wounded warrior (AW2) program;

(II) The Air Force wounded warrior (AFW2) program;

(III) The Navy safe harbor program;

(IV) The Coast Guard wounded warrior regiment; and

(V) Any successor program administered by a branch of the United States armed services to provide individualized support for service members who have been severely injured in overseas contingency operations undertaken since September 11, 2001.

(3) Pursuant to section 33-10-115, a public or nonprofit search and rescue organization shall be allowed free entrance to any state park or recreation area on any day of the year such park or area is open, subject to availability.






Article 12.5 - Arkansas River Recreational Act

§ 33-12.5-101. Short title

This article shall be known and may be cited as the "Arkansas River Recreational Act".



§ 33-12.5-102. Legislative declaration

The general assembly recognizes that the Arkansas river is a major recreation attraction and a vital resource for residents and nonresidents alike and hereby declares that it is the policy of this state to safeguard the recreational quality of the Arkansas river and the adjacent lands by granting the commission the authority to regulate recreational use on the Arkansas river. It is not the intent of the general assembly to in any way interfere with private landowner rights along the river or with the determination, administration, or change of water rights in the drainage of the Arkansas river and its tributaries and the legal utilization thereof.



§ 33-12.5-103. Powers of the commission

(1) The commission has the authority, consistent with section 33-12.5-102, to regulate the manner, type, time, location, and amount of recreational and commercial use on that portion of the Arkansas river that runs from the confluence of the Lake Fork and the East Fork of the Arkansas river to the Pueblo reservoir.

(2) Subject to section 33-12.5-102, the commission also has the authority to enter into agreements with municipalities, water conservancy districts, and private individuals to effect reservoir operation in order to provide water flows beneficial to recreation and consistent with section 33-12.5-104.

(3) The commission shall, to the maximum extent possible but consistent with section 33-12.5-102, keep the regulation of the recreational uses of the Arkansas river to a minimum.



§ 33-12.5-104. Effect of article - rights of property owners - water rights

(1) Nothing in this article shall be construed as:

(a) Diminishing the rights of owners of property as provided in the constitution and statutes of this state or in the constitution of the United States;

(b) Modifying or amending existing laws, court decrees, or court decisions or affecting future court proceedings or decrees in any manner with respect to the determination, administration, or change of water rights;

(c) Granting the commission any vested water rights or right to apply for or obtain any decree for a water right for recreational purposes;

(d) Prohibiting or in any way regulating the construction, modification, rehabilitation, or operation of reservoirs, diversion structures, or other facilities necessary for the storage, diversion, or conveyance of water in the drainage of the Arkansas river and its tributaries as otherwise permitted by law;

(e) Superseding, abrogating, or impairing rights to divert water and apply water to beneficial uses in accordance with sections 5 and 6 of article XVI of the Colorado constitution, the provisions of articles 80 to 93 of title 37, C.R.S., or Colorado court decisions with respect to the determination and administration of water rights. Nothing in this article shall be construed, enforced, or applied so as to cause or result in material injury to water rights. The question of whether such material injury to water rights exists and the remedy thereof shall be determined by the water court.

(f) Allowing the commission or the division to require minimum stream flows or minimum water levels in any lakes or impoundments.






Article 13 - Vessels

§ 33-13-101. Legislative declaration

It is the policy of this state to administer the registration and numbering of vessels in accordance with federal laws pertaining thereto and to promote the safety of persons and property in connection with the use, operation, and equipment of vessels.



§ 33-13-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Motorboat" means any vessel propelled by machinery, whether or not such machinery is the principal source of propulsion including "personal watercraft" as defined in subsection (3.3) of this section.

(2) "Operate" means to navigate or otherwise use a vessel.

(3) "Owner" means a person who claims lawful possession of a vessel by virtue of legal title or an equitable interest which entitles him to such possession.

(3.3) "Personal watercraft" means a motorboat that uses an inboard motor powering a water jet pump as its primary source of motive power and is designed to be operated by a person sitting, standing, or kneeling on the vessel, rather than the conventional manner of sitting or standing inside the vessel. "Personal watercraft" includes a motorboat known as a "specialty prop-craft", which is similar in appearance to a personal watercraft but powered by an outboard or motor driven propeller.

(3.7) "Sailboard" means a sail propelled vessel with no freeboard and equipped with a swivel mounted mast, not secured to a hull by guys or stays.

(4) "Sailboat" means any vessel propelled by the effect of wind on a sail, including sailboards. For the purposes of this article, any vessel propelled by both sail and machinery of any sort shall be deemed a motorboat, when being so propelled.

(5) "Vessel" means every description of watercraft used or capable of being used as a means of transportation of persons and property on the water, other than single-chambered air-inflated devices or seaplanes.

(5.5) "Vessel staging area" means any parking lot, boat ramp, or other location that any vessel is transported to or from by a motor vehicle and where such vessel is placed into operation on or in the water. "Vessel staging area" does not include any location to which a vessel is transported primarily for the purpose of service, maintenance, repair, or sale.

(6) "Whitewater" means natural running water with intermittent rapids.



§ 33-13-103. Numbering of vessels required - rules

(1) It is unlawful for any person to operate or use a vessel on the waters of this state or to possess a vessel at a vessel staging area unless the vessel has been numbered and a certificate of the number, referred to in this article as a "registration", has been issued to the vessel by the division. The operator of the vessel shall produce the registration for inspection upon demand of any officer authorized to enforce articles 10 to 15 and 32 of this title. The following are exempt from the requirements of this subsection (1) and from the vessel registration fee as specified pursuant to section 33-10-111 (5):

(a) Any vessel which is neither a motorboat nor a sailboat as defined in section 33-13-102; except that canoes, kayaks, and nonmotorized rafts exempted by this paragraph (a) shall be marked as required by subsection (5) of this section;

(b) Vessels holding a valid marine document issued by the United States;

(c) Vessels which are numbered in accordance with applicable federal law or in accordance with a federally approved numbering system of another state when the registration is valid and the identifying number set forth in the registration is displayed on each side of the bow of such vessel, which vessel is not used within this state during a period of not more than sixty consecutive days;

(d) A vessel from a country other than the United States temporarily using the waters of this state;

(e) A vessel belonging to a class of vessels which has been exempted after the division has found that the numbering of vessels of such class will not materially aid their identification, and, if an agency of the federal government has a numbering system applicable to the class of vessels to which the vessel in question belongs, after the division has further found that the vessel would also be exempt from numbering if it were subject to federal law;

(f) Any vessel defined as a sailboard in section 33-13-102 (3.7) shall be marked as required by subsection (5) of this section.

(2) Every registration issued pursuant to this article shall continue in full force and effect for a period ending December 31 of the year of issuance of the registration unless sooner terminated or discontinued in accordance with the provisions of this article. A registration may be renewed by the owner in the same manner as that provided for obtaining the initial registration. The same number shall be reissued if the application for renewal is received by the division within thirty days before the date of expiration.

(3) The commission shall prescribe by rule a system of numbering that complies with the federal system for numbering vessels.

(4) Any person who violates subsection (1) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.

(5) It is unlawful for any person to operate or use a canoe, kayak, sailboard, or nonmotorized raft which is not required to be registered under subsection (1) of this section on the waters of this state unless it has been marked with the owner's name and current address in a legible, clearly visible, and durable fashion. Any person who violates this subsection (5) is guilty of a petty offense and, upon conviction thereof, shall be punished by a fine of fifteen dollars.



§ 33-13-104. Application for vessel number

(1) The owner of each vessel requiring numbering by this state shall file an application for a number with the division or any representative approved by the division on forms approved and furnished by the division. The application shall be signed by the owner of the vessel and shall be accompanied by a fee as specified pursuant to section 33-10-111 (5); except that those vessels owned and operated by the state or any political subdivision thereof shall be registered without payment of a registration fee. Upon receipt of the application in approved form, the division or its representative shall issue to the applicant a registration stating the number issued to the vessel. The number issued shall be painted on or attached to each side of the bow on the forward half of the vessel or, if there are no such sides, at a corresponding location on both sides of the foredeck of the vessel for which it is issued. The number issued shall read from left to right in block characters of good proportion having a minimum of three inches in height, excluding border or trim, and of a color that contrasts with the color of the background, and so maintained as to be clearly visible and legible. No other number shall be carried on the bow of the vessel. Any person who fails to display a vessel number as required in this subsection (1) is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of twenty-five dollars.

(2) The registration shall be of pocket size and shall be on board and available at all times for inspection whenever the vessel for which it is issued is in operation in this state. Any person who violates this subsection (2) is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars. If a registration is lost or destroyed, the owner shall, within fifteen days, notify the division. The notification shall be in writing, shall describe the circumstances of the loss or destruction, and shall be accompanied by a fee for a replacement registration as required under section 33-12-101.

(3) When a numbered vessel is lost, destroyed, or abandoned, the registration issued for the vessel shall be surrendered to the division within fifteen days after any such event. When the owner of a numbered vessel changes his or her address from that shown on the registration, the owner shall notify the division within fifteen days of such change and, as a part of such notification, shall furnish the division with his or her new address. The commission may provide in its rules for the surrender of the registration bearing the former address and its replacement with a registration bearing the correct address or for the alteration of an outstanding registration to show the new address of the owner.

(4) All fees collected under this section shall be credited to the parks and outdoor recreation cash fund and shall be used for the administration of this article.



§ 33-13-105. Seizure of vessels by officers

(1) (a) Every parks and recreation officer and other peace officer of this state may seize and hold any vessel if such officer has probable cause to believe that the vessel is not in the lawful possession of the operator or person in charge thereof.

(b) It is the duty of any officer seizing any vessel, on being informed of any such vessel, to immediately notify the appropriate law enforcement agencies and the owner if known. Such notification shall contain a description of such vessel and any other helpful facts that may assist in locating or establishing the ownership thereof or in prosecuting any person for a violation of article 4 of title 18, C.R.S., or other state laws.

(2) "Hull identification number" means any identifying number, serial number, engine number, or other distinguishing number or mark, including letters, if any, placed on a vessel or engine by its manufacturer or by authority of the division or in accordance with the laws of another state or country, excluding the vessel registration number.

(3) (a) Whenever a vessel is seized pursuant to subsection (1) of this section, the law enforcement agency or a governmental entity may commence an action in a court of competent jurisdiction to determine whether said vessel shall be destroyed, sold, converted to the use of the seizing agency, or otherwise disposed of by an order of said court.

(b) (I) Any forfeiture proceeding initiated pursuant to this section shall be conducted in conformance with section 16-13-505, C.R.S.

(II) For purposes of applying section 16-13-505, C.R.S., to a seizure hearing conducted pursuant to this section, "contraband" includes any vessel seized in accordance with this section.

(4) Nothing in this section shall preclude the return of the seized vessel to the owner by the seizing agency following presentation of satisfactory evidence of ownership and, if determined necessary, requiring the owner to obtain an assignment of a hull identification number for the vessel from the division.

(5) and (6) (Deleted by amendment, L. 96, p. 725, § 1, effective January 1, 1997.)

(7) If the court having jurisdiction orders the vessel sold by the division, the proceeds of the sale shall be forwarded to the treasurer who shall credit such proceeds to the general fund.



§ 33-13-106. Equipment requirements

(1) No person shall operate a personal watercraft unless each person aboard is wearing a personal flotation device of a type approved by the United States Coast Guard that is in a good and serviceable condition.

(2) A person operating a personal watercraft equipped by the original manufacturer with an engine cutoff switch lanyard shall attach such lanyard to his or her person, clothing, or personal flotation device, as appropriate for the specific vessel.

(3) Every vessel, other than a personal watercraft, operated on the waters of this state shall at all times have aboard:

(a) One personal flotation device of a type approved by the commandant of the United States Coast Guard in good and serviceable condition and in a readily accessible place of storage for each person on board; except that sailboard operators may wear a wet suit, as defined by the commission, in lieu of carrying a personal flotation device as required by this paragraph (a);

(b) When in operation during hours of darkness, a light sufficient to make the vessel's presence and location known to any and all other vessels within a reasonable distance;

(c) If not an entirely open vessel and if carrying or using any inflammable or toxic fluid in any enclosure for any purpose, an efficient natural or mechanical ventilation system which shall be capable of removing any resulting gases prior to and during the time such vessel is occupied by any person.

(4) Every vessel operated on the waters of this state shall have such additional equipment that is designed to promote navigational safety and that the commission may find to be necessary or desirable for the safe operation of vessels upon the waters of this state.

(4.5) No person shall operate a vessel that has entered the water unless each child under the age of thirteen who is aboard such vessel is wearing a personal flotation device, unless such child is below deck or in an enclosed cabin. Such flotation device shall be of a type approved by the United States Coast Guard and shall be in good and serviceable condition.

(5) Any person who violates subsection (1), (2), (3), (4), or (4.5) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.

(6) The commission may exempt vessels from subsection (1), (2), (3), (4), or (4.5) of this section under certain conditions or upon certain waters.



§ 33-13-107. Vessel liveries

(1) The owner or operator of a vessel livery shall keep a record of the name and address of each person who hires any vessel that is designed or permitted to be operated as a vessel, the hull identification number of the vessel, and the departure date and time and the expected date and time of return of the vessel. Such records shall be preserved for at least thirty days after the vessel is to be returned and shall be subject to inspection by the division. Any person who violates this subsection (1) is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of one hundred dollars.

(2) Neither the owner or operator of a vessel livery nor such owner's or operator's agent or employee shall permit any vessel to depart from his or her premises unless such vessel is equipped and registered as required by this article and rules promulgated pursuant to this article. Any person who violates this subsection (2) is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of one hundred dollars.



§ 33-13-107.1. Minimum age of motorboat operators - youth education

(1) No person under sixteen years of age shall operate a motorboat in this state except as provided in this section.

(2) A person fourteen years of age or older who has not reached his or her sixteenth birthday may operate a motorboat only if he or she:

(a) Completes a boating safety course approved by the division of parks and wildlife; and

(b) Has a boating safety certificate issued by the boating safety course provider in his or her possession.

(3) No person shall permit or knowingly authorize a motorboat to be operated by a person under sixteen years of age; except that a person fourteen years of age or older who has not reached his or her sixteenth birthday may be permitted or authorized to operate a motorboat if he or she has met the boating safety and certificate requirements of subsection (2) of this section.

(4) No owner or operator of a vessel livery or an agent or employee of such owner or operator shall lease, hire, or rent a motorboat to or for operation by any person under sixteen years of age; except that a person fourteen years of age or older who has not reached his or her sixteenth birthday may be permitted or authorized to operate a motorboat if he or she has met the boating safety and certificate requirements of subsection (2) of this section.

(5) Any person who violates this section is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of fifty dollars.

(6) It is the intent of the general assembly that no general fund dollars be appropriated for the purpose of implementing the requirements of this section.



§ 33-13-108. Prohibited vessel operations - rules

(1) (a) No person shall operate or give permission for the operation of a vessel:

(I) Which is not equipped as required by this article or rules and regulations promulgated pursuant thereto;

(II) Which emits noise in excess of the permissible level established in standards promulgated by the commission in accordance with article 4 of title 24, C.R.S.;

(III) Above a wakeless speed in areas zoned as wakeless, as defined by commission rule;

(IV) In a manner that violates any rule promulgated by the commission for safe use and operation of vessels.

(a.5) No person shall operate a personal watercraft between one half hour after sunset and one half hour before sunrise.

(b) Any person who violates paragraph (a) or (a.5) of this subsection (1) is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of fifty dollars.

(2) (a) It is unlawful for any person to operate a vessel in a careless or imprudent manner without due regard for zoning, traffic, and other attendant circumstances or as to endanger any person, property, or wildlife. For purposes of this paragraph (a), careless or imprudent vessel operation includes, but is not limited to, the following:

(I) Becoming airborne or completely leaving the water while crossing the wake of another vessel at an unsafe distance from the vessel creating the wake or when visibility around such vessel is obstructed;

(II) Unsafely weaving through vessel traffic;

(III) Operating at such a speed and proximity to another vessel so as to require the operator of either vessel to abruptly swerve or to abruptly cut speed in order to avoid collision.

(b) Any person who violates paragraph (a) of this subsection (2) is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of one hundred dollars.

(3) It is unlawful for any person to operate a vessel in a reckless manner. Any person who violates this subsection (3) is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than two hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(4) Repealed.



§ 33-13-108.1. Operating a vessel while under the influence

(1) (a) It is a misdemeanor for any person to operate or be in actual physical control of a vessel in this state while:

(I) Under the influence of alcohol;

(II) The amount of alcohol, as shown by analysis of the person's blood or breath, in the person's blood is 0.08 or more grams of alcohol per one hundred milliliters of blood or 0.08 or more grams of alcohol per two hundred ten liters of breath at the time of the commission of the alleged offense or within two hours after operating a vessel, if the evidence establishes beyond a reasonable doubt that the person did not consume any alcohol between the time of operation and the time of testing;

(III) Under the influence of any controlled substance as defined in section 18-18-102 (5), C.R.S., or any other drug that renders the person incapable of safely operating a vessel;

(IV) Under the influence of any combination of alcohol and any controlled substance as defined in section 18-18-102 (5), C.R.S., or any other drug, when the combination of alcohol and controlled substance or any other drug renders the person incapable of safely operating a vessel.

(b) For the purposes of this subsection (1), "under the influence of any controlled substance or any other drug" shall include the use of glue-sniffing, aerosol inhalation, or the inhalation of any other toxic vapor.

(2) (a) In any prosecution of a violation of paragraph (a) of subsection (1) of this section, the amount of alcohol in the defendant's blood or breath at the time of the commission of the alleged offense or within a reasonable time thereafter, as shown by analysis of the defendant's blood or breath, shall give rise to the following presumption: If there was at that time 0.08 or more grams of alcohol per one hundred milliliters of blood as shown by analysis of the person's blood or 0.08 or more grams of alcohol per two hundred ten liters of breath as shown by analysis of the person's breath, it shall be presumed that the defendant was under the influence of alcohol.

(b) The limitation of this subsection (2) shall not be construed as limiting the introduction, reception, or consideration of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol.

(3) In any prosecution for a violation of subsection (1) of this section, the defendant shall be entitled to offer direct and circumstantial evidence to show that there is a disparity between what the tests show and other facts so that the trier of fact could infer that the tests were in some way defective or inaccurate. Such evidence may include testimony of nonexpert witnesses relating to the absence of any or all of the common symptoms or signs of intoxication for the purpose of impeachment of the accuracy of the analysis of the person's blood or breath.

(4) (a) A person who operates a vessel or who is in actual physical control of a vessel on the waters of this state shall be deemed to have expressed consent to the provisions of this subsection (4).

(b) Any person who operates or is in actual physical control of a vessel on the waters of this state may be required to submit to a test or tests of breath or blood for the purpose of determining the alcoholic content of the person's blood or breath if arrested for any misdemeanor offense arising out of acts alleged to have been committed while the person was operating a vessel in violation of subsection (1) of this section. If the person requests that the test be a blood test, then the test shall be of the person's blood; but, if the person requests that a specimen of blood not be drawn, then a specimen of the person's breath shall be obtained and tested.

(c) Any person who operates or is in actual physical control of a vessel on the waters of this state may be required to submit to a test or tests of the person's blood, saliva, and urine for the purpose of determining the drug content within the person's system if arrested for any misdemeanor offense arising out of acts alleged to have been committed while the person was operating a vessel in violation of subsection (1) of this section.

(5) Any person who is required to submit to testing or who requests that a specimen of blood, breath, saliva, or urine be taken or drawn shall cooperate with the person authorized to obtain the specimens, including the signing of any release forms required by any person who is authorized to take or withdraw such specimens. If the person refuses to sign any release forms, the refusal shall be considered a refusal to take the tests, if said forms conform to subsection (6) of this section. No peace officer shall physically restrain any person for the purpose of obtaining a specimen of his blood, breath, saliva, or urine for testing.

(6) The arresting officer having probable cause to believe a person has violated this section shall direct the administration of the tests in accordance with rules prescribed by the state board of health with utmost respect for the constitutional rights, dignity, and health of the person being tested. No person except a physician, a registered nurse, a paramedic as certified in part 2 of article 3.5 of title 25, C.R.S., an emergency medical service provider as defined in part 1 of article 3.5 of title 25, C.R.S., or a person whose normal duties include withdrawing blood samples under the supervision of a physician or registered nurse shall withdraw blood to determine the alcoholic or drug content of the blood for purposes of this section. No civil liability attaches to a person authorized to obtain blood, breath, saliva, or urine specimens or to a hospital in which the specimens are obtained as provided in subsection (4) of this section as a result of the act of obtaining the specimens from any person submitting thereto if the specimens were obtained according to the rules of the state board of health; except that this provision does not relieve the person from liability for negligence in obtaining a specimen sample.

(7) Any person who is dead or unconscious shall be tested to determine the alcoholic content of the person's blood as provided in subsection (4) of this section. In addition to the tests prescribed, the blood of a dead person shall be checked for carbon monoxide content and for the presence of drugs, as prescribed by the department of public health and environment. All information obtained will be made a part of the accident report.

(8) If a person refuses to submit to tests as provided for in subsection (4) of this section and the person subsequently stands trial for a violation of subsection (1) of this section, the refusal to submit to the tests shall be admissible into evidence at the trial, and a person may not claim the privilege against self-incrimination with regard to admission of refusal to submit to any tests.

(9) The fact that any person charged with a violation of subparagraph (II) or (III) of paragraph (a) of subsection (1) of this section is or has been entitled to use the controlled substance or drug under the laws of this state shall not constitute a defense against any person charged with the violation.

(10) No court shall accept a plea of guilty to a non-alcohol-related or non-drug-related boating offense from a person charged with a violation of subsection (1) of this section unless the prosecuting attorney makes a good faith representation that a prima facie case could not be established if the defendant were brought to trial on the original alcohol-related or drug-related offense.

(11) When a peace officer has reasonable grounds to believe that a person is operating a vessel while under the influence of alcohol or that the operator has been involved in a boating accident resulting in injury or death, the peace officer may request the operator to provide a sample of the operator's breath for a preliminary screening test. The test shall be given using a device approved by the executive director of the department of public health and environment as being accurate to within ten percent of the actual reading obtained by the officer upon administering the test. The results of this preliminary screening test may be used for the purpose of deciding whether an arrest should be made and whether to administer a test pursuant to paragraph (b) of subsection (4) of this section but shall not be used in any court action except to prove that a test was properly authorized pursuant to this section. The results of the test shall be made available to the operator or the operator's attorney upon request. The preliminary screening test shall not constitute the test for the purposes of subsection (4) of this section.

(12) (a) Every person who is convicted of a violation of subsection (1) of this section shall be punished by imprisonment in the county jail for not less than five days nor more than one year, and, in addition, the court may impose a fine of not less than two hundred dollars nor more than one thousand dollars. Except as provided in paragraph (c) of this subsection (12), the minimum period of imprisonment provided for the violation shall be mandatory. In addition to any other penalty that is imposed, every person who is convicted of a violation to which this paragraph (a) applies shall perform no more than ninety-six hours of useful public service.

(b) Upon a conviction of a subsequent violation of subsection (1) of this section that occurred within five years of the date of a previous violation of subsection (1) of this section, the offender shall be punished by imprisonment in the county jail for not less than sixty days nor more than one year, and, in addition, the court may impose a fine of not less than five hundred dollars nor more than one thousand five hundred dollars. The minimum period of imprisonment as provided for the violation shall be mandatory, but the court may suspend up to fifty-five days of the period of imprisonment if the offender complies with paragraph (c) of this subsection (12). In addition to any other penalty that is imposed, every person convicted of a violation to which this paragraph (b) applies shall perform not less than sixty hours nor more than one hundred twenty hours of useful public service. The performance of the minimum period of service shall be mandatory, and the court shall have no discretion to suspend the mandatory minimum period of performance of the service.

(c) The sentence of any person subject to paragraph (a) or (b) of this subsection (12) may be suspended to the extent provided for in said paragraphs if the offender receives a presentence alcohol and drug evaluation and, based on that evaluation, if the offender satisfactorily completes an appropriate level I or level II alcohol and drug driving safety education or treatment program and abstains from the use of alcohol for a period of one year from the date of sentencing. The abstinence shall be monitored by the treatment facility by the administration of disulfiram or by any other means that the director of the treatment facility deems appropriate. If, at any time during the one-year period, the offender does not satisfactorily comply with the conditions of the suspension, that sentence shall be reimposed, and the offender shall spend that portion of the sentence that was suspended in the county jail.

(d) In addition to any other penalty provided by law, the court may sentence a defendant who is convicted pursuant to this section to a period of probation for the purposes of treatment not to exceed two years.

(e) For the purposes of this subsection (12), "useful public service" has the meaning set forth in section 42-4-1301.4, C.R.S., and the useful public service program authorized therein shall be utilized for the purposes of this subsection (12). An offender sentenced to a useful public service program shall complete the same within the time established by the court. In addition to any other penalties, fines, fees, or costs prescribed in this section, the court shall assess an amount not to exceed the amount established in section 42-4-1301.4, C.R.S., upon any person required to perform useful public service. The amount shall be used only to pay for the costs authorized in section 42-4-1301.4, C.R.S.

(f) For the purposes of this subsection (12), "alcohol and drug driving safety education or treatment" has the meaning set forth in section 42-4-1301.3, C.R.S., and the alcohol and drug driving safety program and the presentence alcohol and drug evaluations authorized in said section shall be utilized for the purposes of this subsection (12). The presentence alcohol and drug evaluation shall be conducted on all persons convicted of a violation of subsection (1) of this section; except that this requirement shall not apply to persons who are not residents of Colorado at the time of sentencing. Any defendant sentenced to level I or level II education or treatment programs shall be instructed by the court to meet all financial obligations of the programs. If the financial obligations are not met, the sentencing court shall be notified for the purpose of collection or review and further action on the defendant's sentence. In addition to any other penalties, fines, fees, or costs prescribed in this section, the court shall assess an amount, not to exceed the amount established in section 42-4-1301.3, C.R.S., upon any person convicted of a violation of subsection (1) of this section. The amount shall be used only to pay for the costs authorized in section 42-4-1301.3, C.R.S. The court shall consider the alcohol and drug evaluation prior to sentencing. This paragraph (f) is also applicable to any defendant who receives a diversion in accordance with section 18-1.3-101, C.R.S., or who receives a deferred sentence in accordance with section 18-1.3-102, C.R.S.

(g) Upon a conviction for a first offense for a violation of subsection (1) of this section, in addition to any other penalties, fines, fees, or costs imposed, the court shall order the person to not operate a vessel for a three-month period. Upon a conviction for a subsequent offense for a violation of subsection (1) of this section, in addition to any other penalties, fines, fees, or costs imposed, the court shall order the person to not operate a vessel for a one-year period. For the purposes of this paragraph (g), "conviction" includes a conviction in any court of record or municipal court, a plea of no contest accepted by the court, or the forfeiture of any bail or collateral deposited to secure a defendant's appearance in court or the failure to appear in court by a defendant charged with a violation of subsection (1) of this section who has been issued a summons and complaint to appear pursuant to section 33-15-102 (2).

(h) Upon a plea of guilty or a verdict of guilty by the court or a jury to any offense specified in subsection (1) of this section, the court shall order the defendant to immediately report to the sheriff's department in the county where the defendant was convicted. At that time, the defendant's fingerprints and photographs shall be taken and returned to the court, which fingerprints and photographs shall become a part of the court's official documents and records pertaining to the defendant's conviction and the defendant's identification in association with the conviction. In any trial for a violation of any of the offenses specified in subsection (1) of this section, a duly authenticated copy of the record of former convictions and judgments of any court of record for any of said crimes against the party indicted or informed against shall be prima facie evidence of the convictions and may be used in evidence against the party. Identification photographs and fingerprints that are part of the record of such former convictions and judgments of any court of record or are part of the record at the place of the party's incarceration after sentencing for any of such former convictions and judgments shall be prima facie evidence of the identity of the party and may be used in evidence against the party. Any person who fails to immediately comply with the court's order to report to the sheriff's department, to furnish fingerprints, or to have photographs taken may be held in contempt of court.

(13) (a) No owner or operator of a vessel shall knowingly authorize the vessel to be operated by or come under the actual physical control of any other person if the person is under the influence of alcohol, a controlled substance or any other drug, or any combination of alcohol, controlled substance, or drug.

(b) Any person who is convicted of a violation of paragraph (a) of this subsection (13) is guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment in the county jail for not more than one year, or by a fine of not less than two hundred dollars nor more than one thousand dollars, or by both fine and imprisonment.

(14) In all actions, suits, and judicial proceedings in any court of this state concerning alcohol-related or drug-related vessel offenses, the court shall take judicial notice of methods of testing a person's alcohol or drug level and of the design and operation of devices, as certified by the department of public health and environment, for testing a person's blood, breath, saliva, or urine to determine the alcohol or drug level. This subsection (14) shall not prevent the necessity of establishing during a trial that the testing devices used were in proper working order and that the testing devices were properly operated. Nothing in this subsection (14) shall preclude a defendant from offering evidence of the accuracy of the testing device.

(15) As used in this section, "convicted" includes a plea of no contest accepted by the court.

(16) (a) Upon conviction of or plea of no contest to a violation of this section, the court shall forward a certified copy of the conviction or plea to the division.

(b) When a peace officer requests a person to submit to tests as required by subsection (4) of this section and the person refuses to submit to the tests, the officer shall forward to the division a verified report of all relevant information, including information that adequately identifies the person and a statement of the officer's probable cause for requesting the person to submit to the tests.



§ 33-13-108.2. Operating a vessel while the privilege to operate is suspended

(1) Any person who operates a vessel in this state at a time when a court-ordered suspension of the operator's vessel operating privilege is in effect for a conviction of an alcohol- or drug-related operating offense pursuant to section 33-13-108.1 (1) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail for not less than three days nor more than one hundred eighty days and, in the discretion of the court, by a fine of not less than three hundred dollars nor more than one thousand dollars. Upon a subsequent conviction, the person shall be punished by imprisonment in the county jail for not less than ninety days nor more than one year and, in the discretion of the court, by a fine of not less than five hundred dollars nor more than three thousand dollars. The minimum jail sentence imposed by this subsection (1) shall be mandatory, and the court shall not grant probation or a suspended sentence. However, in a case where the defendant is convicted and it is established that it was necessary to operate the vessel in violation of this subsection (1) because of an emergency, the mandatory jail sentence shall not apply, and, for a conviction, the court may impose a sentence of imprisonment in the county jail for a period of not more than one year and, in the discretion of the court, a fine of not more than one thousand dollars, and, for a subsequent conviction, the court may impose a sentence of imprisonment in the county jail for a period of not more than two years and, in the discretion of the court, a fine of not more than three thousand dollars.

(2) In any trial in which a person is charged with a violation of subsection (1) of this section, a duly authenticated copy of the record of former convictions and judgments of any court of record against the party indicted or informed against for an alcohol- or drug-related vessel operating offense pursuant to section 33-13-108.1 shall be prima facie evidence of the convictions and judgments and may be used in evidence against the party. Identification photographs and fingerprints that are part of the record of such former convictions and judgments and the party's incarceration after sentencing for any of such former convictions and judgments shall be prima facie evidence of the identity of the party and may be used in evidence against the party.

(3) Upon a subsequent conviction under subsection (1) of this section within five years after the first conviction, in addition to the penalty prescribed in said subsection (1), the court shall order the defendant to not operate a vessel in this state for a period of two years after the subsequent conviction.

(4) Upon conviction of or a plea of no contest to a violation of this section, the court shall forward a certified copy of the conviction or plea to the division.



§ 33-13-108.3. Records to be kept by the division

The division shall file all abstracts of court records of convictions of violations of sections 33-13-108.1 and 33-13-108.2 and shall maintain a suitable alphabetical index for such file.



§ 33-13-109. Collisions, accidents, and casualties - rules

(1) The operator of a vessel involved in a collision, accident, or other casualty shall, so far as he can do so without serious danger to his own vessel, crew, and passengers, if any, render to other persons affected by the collision, accident, or casualty such assistance as may be practicable and necessary in order to save them from or to minimize any danger caused by the collision, accident, or other casualty, and he shall give his name and address and the identification of his vessel, including the name and address of the owner if different from that of the operator, in writing to any person injured and to the owner of any property damaged in the collision, accident, or other casualty.

(2) The commission shall adopt rules concerning notification and reporting procedures to be followed in the case of a collision, accident, or other casualty involving a vessel or its equipment. The regulations must be consistent with applicable federal requirements.

(3) The owner or operator of a vessel involved in a collision, accident, or other casualty shall report the collision, accident, or casualty as provided in the rules of the commission.

(4) and (5) (Deleted by amendment, L. 2003, p. 1947, § 22, effective May 22, 2003.)

(6) Any person who violates subsection (1) or (3) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of seventy-five dollars.



§ 33-13-110. Water skis, aquaplanes, surfboards, inner tubes, and similar devices - rules

(1) (a) No person shall operate or manipulate any vessel, towrope, or other device by which the direction, speed, or location of water skis, an aquaplane, a surfboard, an inner tube, or any similar device may be affected or controlled in such a way as to cause such device or any person thereon to collide with or strike against any object or person.

(b) No person shall operate, manipulate, or ride water skis, an aquaplane, a surfboard, an inner tube, or any similar device towed behind a vessel in a careless or imprudent manner without due regard for other traffic and all other attendant circumstances on the water.

(c) Any person who violates this subsection (1) is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of one hundred dollars.

(2) (a) Any person on water skis, an aquaplane, a surfboard, an inner tube, or any similar device shall wear a personal flotation device.

(b) The commission shall promulgate such rules as are necessary or desirable for the safe use of water skis, aquaplanes, surfboards, inner tubes, and other similar devices.

(c) In addition, the commission may promulgate rules to prohibit recreational activities pertaining to the use of all single-chambered air-inflated devices, including inner tubes and air mattresses, on rivers and streams when water conditions are considered dangerous to such activities and when bodily injury may result to participants of those activities.

(d) Any person who violates this subsection (2) is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.

(3) (a) No person shall operate, manipulate, or ride water skis, an aquaplane, a surfboard, an inner tube, or any similar device while under the influence of alcohol, a controlled substance as defined in section 18-18-102 (5), C.R.S., or any other drug, or any combination thereof, which renders the person incapable of the safe operation of such device.

(b) Any person who violates this subsection (3) is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than two hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 33-13-111. Authority to close waters - rules

(1) (a) The commission shall promulgate rules to prohibit the operation of vessels on any waters of the state and ordering the removal of vessels from any waters of the state when such operation constitutes or may constitute a hazard to human life or safety.

(b) For purposes of this subsection (1), "vessels" shall not include whitewater canoes and kayaks except in the case of:

(I) A state of disaster emergency pursuant to section 24-33.5-704 or 24-33.5-709, C.R.S.;

(II) Disaster relief efforts that are underway and that may include debris removal;

(III) An accident or other emergency that occurs in or immediately adjacent to the water body;

(IV) Rescue efforts for victims that are actively underway and such efforts would be hindered by additional waterway traffic; or

(V) Active construction or transportation projects authorized under state or federal law.

(2) Any parks and recreation officer or other peace officer as defined in section 33-10-102 has the authority to enforce this section under the rules promulgated by the commission.

(3) Any person who fails to obey an order issued under this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of one hundred dollars.



§ 33-13-112. Enforcement - applicability

(1) Every parks and recreation officer and other peace officer of this state has the authority to enforce the provisions of this article and, in the exercise thereof, has the authority to stop and board any vessel; except that the officer shall have reasonable suspicion prior to boarding any vessel.

(2) The provisions of this article and the rules and regulations promulgated pursuant thereto shall apply to all waters of this state; except that such provisions shall not apply to standing bodies of water on private property which are used for private, noncommercial purposes.



§ 33-13-113. Municipal corporations or organizations - powers

Nothing in this article shall be construed to prevent municipal corporations or quasi-municipal corporations, including, but not limited to, metropolitan recreation districts, from policing lakes or bodies of water located within all or part of the territorial boundaries of any such entities. Any person designated by such entities to engage in policing work upon said bodies of water may be commissioned by the division to enforce the provisions of this article as an authorized representative of the division. In addition, said entities shall also be empowered to charge and collect reasonable permit fees to defer the expense of such policing operations without the obligation of remitting such fees to the division, but such fees shall be in addition to those otherwise provided for in this article. Such entities are empowered to adopt and enforce reasonable rules and regulations governing the use of vessels on the bodies of water patrolled under their supervision if such rules and regulations do not conflict with the provisions of this article.



§ 33-13-113.5. Report required - when

The division shall report immediately to the president of the senate and the speaker of the house of representatives if funds received from the federal government for recreational boating safety under the state boating safety programs, 46 U.S.C. sec. 13101 et seq., as amended, or any successor program, cease or are expected to cease for any reason.



§ 33-13-116. Repeal of sections

Sections 33-13-103, 33-13-104, 33-13-105, and 33-13-107 are repealed, effective September 1, 2026. Prior to the repeal, the function of registration and regulation of vessels shall be reviewed as provided for in section 24-34-104, C.R.S.






Article 14 - Snowmobiles

§ 33-14-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Administrative costs" includes, but is not limited to, printing, postage, mailing, and personnel related to registration processing.

(2) "Dealer" means a person engaged in the business of selling snowmobiles at wholesale or retail in this state.

(3) "Direct services" includes, but is not limited to, the activities and expenses associated with law enforcement, safety certification, capital equipment, rescue and first aid equipment, snowmobile facilities, and division and contract services related to clearing parking lots and providing trail maintenance.

(4) "Manufacturer" means a person engaged in the business of manufacturing snowmobiles in this state.

(5) "Operate" means to ride in or on and control the operation of a snowmobile.

(6) "Operator" means every person who operates or is in actual physical control of a snowmobile.

(7) "Owner" means a person, other than a lienholder, having title to a snowmobile and entitled to the use or possession thereof.

(8) "Person" means any individual, association, partnership, or public or private corporation, any municipal corporation, county, city, city and county, or other political subdivision of the state, or any other public or private organization of any character.

(8.5) "Possession" means physical custody of a snowmobile by any owner of a snowmobile or by any owner of a motor vehicle or trailer on or in which a snowmobile is placed for the purpose of transport.

(9) "Renter" means a person primarily engaged in the business of renting snowmobiles.

(10) "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel.

(11) "Snowmobile" means a self-propelled vehicle primarily designed or altered for travel on snow or ice when supported in part by skis, belts, or cleats. "Snowmobile" does not include machinery used strictly for the grooming of snowmobile trails or ski slopes.

(11.5) "Staging area" means any parking lot, trailhead, or other location to or from which any snowmobile is transported by truck, trailer, or other motor vehicle where it is placed into operation or removed from operation. "Staging area" does not include any location to which a snowmobile is transported primarily for the purpose of service, maintenance, repair, storage, or sale.

(12) "Street", "road", "freeway", or "highway" means the entire right-of-way between boundary lines of any of such public ways when any part thereof is open to the use of the public as a matter of right for the purpose of motor vehicle travel.



§ 33-14-102. Snowmobile registration - fees - applications - requirements - penalties - exemptions

(1) (a) Except as provided in subsection (6) of this section, no person shall operate, nor have in his possession at any staging area, any snowmobile within the state unless such snowmobile has been registered and numbered in accordance with the provisions of this article. The division is authorized to assign identification numbers and register snowmobiles.

(b) The division shall employ snowmobile agents, including dealers and licensing agents serving as such for the division, for snowmobile registration pursuant to section 33-12-104. The agents shall take the registration application and issue a temporary registration and shall forward the application to the division, which shall issue the registration. Snowmobile dealers employed as licensing agents for snowmobile registration are authorized to issue annual registrations and shall retain a commission of up to one dollar, as authorized by the division, for each registration issued.

(2) (a) Every dealer shall require a purchaser of a new or used snowmobile sold at retail from the dealer's inventory to complete a registration application and pay the registration fee before the snowmobile leaves the dealer's premises, except for those snowmobiles purchased for use exclusively outside of this state. Any dealer who does not comply with this paragraph (a) is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of one hundred dollars.

(b) (Deleted by amendment, L. 95, p. 339, § 5, effective July 1, 1995.)

(c) Each snowmobile owned by a dealer for rental purposes shall be registered pursuant to this section upon payment of an owner's fee as provided in paragraph (a) of subsection (3) of this section.

(3) (a) For all or any part of a year beginning October 1 and ending September 30, the original and each renewal registration fee by an owner shall be as specified pursuant to section 33-10-111 (5).

(b) The fee for replacement of a lost, mutilated, or destroyed registration or validation decal shall be as specified in section 33-12-101.

(4) (a) For each year beginning October 1 and ending September 30 or portion thereof for which such registration is made, the registration fee for all snowmobiles owned by a dealer or manufacturer which are operated for demonstration or testing purposes only shall be as specified pursuant to section 33-10-111 (5).

(b) Dealer and manufacturer registrations are not transferable and shall be distinguished by appropriate means by the division from the registration required for owners other than dealers and manufacturers.

(5) A registration certificate shall be issued without the payment of a fee for snowmobiles owned by the state of Colorado or a political subdivision thereof upon application therefor.

(6) No registration under this section is required for the following snowmobiles:

(a) Snowmobiles owned by any agency of the United States, another state, or a political subdivision of either, when such ownership is clearly displayed on the machine;

(b) Snowmobiles owned by a resident of another state or country if such snowmobiles are covered by a valid license of such other state or country and such snowmobiles have not been within this state for more than thirty consecutive days;

(c) Snowmobiles used strictly on private property for private, noncommercial purposes;

(d) Snowmobiles used only in sanctioned snowmobile races, including any racing snowmobile brought into the state which is exempt from registration in the state where the owner of said snowmobile resides.

(7) (Deleted by amendment, L. 95, p. 339, § 5, effective July 1, 1995.)

(8) All registrations shall expire at the end of the year for which issued. Application for renewal of registration for the succeeding year shall be made at such time and in such manner as the division shall prescribe.

(9) Any person who operates a snowmobile in violation of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-14-103. Proof of ownership for registration purposes

(1) The division shall require proof of ownership for snowmobiles purchased on or after July 1, 1976, prior to the registration of a snowmobile under this article, but such proof shall not be dependent upon any certificate of title, and no such certificate shall be issued by the division.

(2) The division shall keep a record of the manufacturer's number of all snowmobiles registered pursuant to this article and shall provide the department of revenue with a copy of said record monthly. The department of revenue shall maintain a computerized list of such record in order to aid in the recovery of stolen snowmobiles.



§ 33-14-104. Issuance of registration

(1) (a) Upon receipt of a sufficient application for registration of a snowmobile, as required by section 33-14-102, the division shall enter upon its records the registration of such vehicle under the distinctive number assigned to it pursuant to this section.

(b) A number assigned to a snowmobile at the time of its original registration shall remain with the snowmobile until the machine is destroyed, abandoned, or permanently removed from the state or until such registration number is changed or terminated by the division.

(2) The division shall, upon assignment of such number, issue and deliver to the owner a registration in such form as the division shall prescribe. A registration shall not be valid unless it is signed by the person who signed the application for registration. In the event of the loss, mutilation, or destruction of any registration, the owner of the registered snowmobile may file such statement and proof of such facts as the division shall require for the issuance of a replacement registration.

(3) (a) At the time of the original registration and at the time of each annual renewal thereof, the division shall issue to said registrant a validation decal indicating the distinctive number assigned to such vehicle as provided in subsection (1) of this section and the validity of the current registration and the expiration date thereof, which validation decal shall be affixed to the snowmobile in such manner as the division may prescribe.

(b) Notwithstanding the fact that a snowmobile has been assigned an identifying number, it shall not be considered as validly registered within the meaning of this section unless a validation decal and current registration have been issued.

(4) In the event that a snowmobile sought to be registered or reregistered does not comply with the provisions respecting equipment established by the regulations of the division, the division may deny the issuance of a validation decal and current registration.

(5) The registration number assigned to a snowmobile shall be displayed on the vehicle at all times in such manner as the division may, by regulation, prescribe. No number other than the number assigned to a snowmobile or the identification number of the registration in another state shall be painted, attached, or otherwise displayed on either side of the cowling; except that racing numbers on a snowmobile being operated in a prearranged organized special event may be temporarily displayed for the duration of the race.

(6) Every person, while operating a snowmobile in this state which is required to be registered under this article, shall have in his possession or carry in the snowmobile the registration therefor and shall, upon demand of any peace officer authorized to enforce this article, produce for inspection the registration for such snowmobile and furnish to such officer any information necessary for the identification of such snowmobile and its owner.

(7) It is the duty of every owner holding a registration to notify the division, in writing, of any change of residence of such person within fifteen days after such change occurs and to inscribe on the registration, in the place provided, a record of such change of residence.

(8) (a) Any person who violates subsection (5) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of twenty-five dollars.

(b) Any person who violates subsection (6) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-14-105. Transfer or other termination of ownership

(1) When the use of a snowmobile for which a registration has already been issued is permanently discontinued, the old registration shall be properly signed and returned to the division within fifteen days after discontinuance.

(2) (a) If there is a change of ownership of a snowmobile for which a registration has been issued, the new owner shall apply for a new registration from a dealer employed as a licensing agent or from the division. Such application shall set forth the original number issued and shall be accompanied by the old registration properly signed by the previous owner and by the required fee for registration as specified pursuant to section 33-10-111 (5).

(b) In the event that such snowmobile was purchased through a bona fide dealer, said application must be accompanied by a dealer's form, as prescribed by the division, numbered, completed, and signed by the dealer or his agent and by the new owner.

(3) It is the duty of every owner of a snowmobile registered pursuant to the provisions of this article to notify the division, in writing, of the destruction, theft, or permanent removal of such snowmobile from the state within fifteen days thereafter, and, in the event of destruction or theft, he shall surrender the registration with such notice.



§ 33-14-106. Snowmobile recreation fund - creation - use of moneys

Except as provided in section 33-15-103 (1) when enforcement is by a wildlife officer, all fees from the registration of snowmobiles and one-half of all moneys collected for fines under this article, and all interest earned on such moneys, shall be credited to the snowmobile recreation fund, hereby created, and shall be used for the administration of this article and for the establishment and maintenance of snowmobile trails, vehicle parking areas, and facilities. However, any moneys collected in excess of five dollars per original or renewal registration shall be used exclusively for direct services and not administrative costs. The remaining one-half of all fines collected shall be credited to the state general fund.



§ 33-14-107. Rules

(1) The commission shall adopt rules, in the manner provided by article 4 of title 24, C.R.S., for the following purposes:

(a) Registration of snowmobiles and display of registration numbers;

(b) Formulation, in cooperation with appropriate federal agencies, of regulations for uniform maps and signs for use by the state, counties, cities, city and counties, and towns to control, direct, or regulate the operation and use of snowmobiles;

(c) Formulation of other regulations concerning the use of snowmobiles, but not in any way inconsistent with the provisions of this article.



§ 33-14-108. Training courses

(1) The division shall establish snowmobile information, safety, education, and training programs, including, but not limited to, the training of snowmobile operators, and shall issue snowmobile safety certificates and insignia to snowmobile operators who successfully complete the snowmobile safety education and training course.

(2) The division shall cooperate with private organizations and associations, private and public corporations, and local governmental units in furtherance of the programs established under this section.



§ 33-14-109. Restrictions on young operators

(1) No person under the age of ten years may operate a snowmobile, except upon lands owned or leased by his parent or guardian, unless he is accompanied by or under the immediate supervision of a person sixteen years of age or over or by a person over fourteen years of age who holds a snowmobile safety certificate issued by the division for the successful completion of a snowmobile safety education and training course conducted by the division.

(2) Except when accompanied or supervised in the manner provided in subsection (1) of this section, no person ten years of age or over who has not reached his sixteenth birthday shall operate a snowmobile in this state, except upon lands of his parent or guardian, unless he has received a snowmobile safety certificate for the successful completion of a snowmobile safety education and training course conducted by the division.

(3) Any person who violates this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-14-110. Snowmobile operation on roadway of streets and highways

(1) A snowmobile may be operated on the roadway of a street or highway in this state only as provided in this section.

(2) No snowmobile may be operated on the roadway of an interstate highway or freeway except during emergency conditions declared by the proper state authority.

(3) A snowmobile may be operated on other streets and highways under the following restrictions:

(a) To cross a street or highway in the manner provided in section 33-14-112;

(b) To traverse a bridge or culvert on such street or highway;

(c) During special snowmobile events lawfully conducted pursuant to the authority granted to local subdivisions in this article;

(d) During emergency conditions declared by proper state authority;

(e) On the roadway of streets and highways which are not maintained for winter motor vehicle traffic;

(f) When local subdivisions have authorized by ordinance or resolution the establishment of snowmobile routes to permit the operation of snowmobiles on city streets or county roads. No street or road which is part of the state highway system may be so designated.

(g) When crossing railroad tracks.



§ 33-14-111. Snowmobile operation on right-of-way of streets, roads, or highways

(1) Except as provided in section 33-14-110 (2), no snowmobile shall be operated on the right-of-way of any interstate highway or freeway.

(2) (a) A snowmobile may be operated on the right-of-way of other roads, streets, and highways as far as practicable from the roadway thereof.

(b) When operating on the right-of-way of a road, street, or highway as authorized by this section during hours of darkness, a snowmobile shall be operated only in conformity with the flow of traffic on the nearest lane of the adjacent roadway.

(3) Any person who violates this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-14-112. Crossing roads, highways, and railroad tracks

(1) The crossing of a road or highway by a snowmobile operator, when not prohibited by this article, shall be made only in accordance with the following provisions:

(a) The crossing shall be made at an angle of approximately ninety degrees to the direction of the highway and at a place where no obstruction prevents a quick and safe crossing.

(b) The snowmobile shall be brought to a complete stop before crossing the shoulder or, if none, the roadway, before proceeding.

(c) The operator shall yield the right-of-way to all motor vehicle traffic on such road or highway which constitutes an immediate hazard to such crossing.

(d) The crossing of a divided highway, when permitted under this article, shall be made only at an intersection of such highway with another road or highway.

(2) No snowmobile may be driven upon the right-of-way of any operating railroad, except for the crossing of the tracks at their intersection with a road or highway.

(3) Any person who violates this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-14-113. Operation of snowmobiles on private property

No snowmobile shall be operated on private property other than that owned or leased by the operator or except when prior permission has been obtained from the owner, lessee, or agent of the owner or lessee. Any person who violates this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of one hundred dollars.



§ 33-14-114. Required equipment - snowmobiles

(1) No snowmobile shall be operated upon a public street or highway unless it is equipped with the following:

(a) While being operated between the hours of sunset and sunrise, at least one lighted head lamp and one lighted tail lamp, each of a minimum candlepower as prescribed by regulation of the division;

(b) Brakes and a muffler which conform to the standards prescribed by regulation of the division, which shall be applicable in all cases, except for snowmobiles being operated in organized races or similar competitive events held on private lands with the permission of the owner, lessee, or custodian of the land, on public lands and waters under the jurisdiction of the division with its permission, or on other public lands with the consent of the public agency owning the land.

(2) No person shall sell or offer for sale in this state any snowmobile that is not equipped pursuant to the provisions of this section.

(3) Any person who violates this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-14-115. Notice of accident

(1) The operator of a snowmobile involved in an accident resulting in property damage of fifteen hundred dollars or more or injuries resulting in hospitalization or death, or some person acting for the operator, or the owner of the snowmobile having knowledge of the accident shall immediately, by the quickest available means of communication, notify an officer of the Colorado state patrol, the sheriff's office of the county wherein the accident occurred, or the office of the police department of the municipality wherein the accident occurred.

(2) Any law enforcement agency receiving a report of accident under this section shall forward a copy thereof to the division which shall compile statistics annually based upon such reports.

(3) Within forty-eight hours after an accident involving a snowmobile, the accident shall be reported to the Denver office of the division. The report shall be made on forms furnished by the division and shall be made by the owner of the vehicle or someone acting for him.

(4) Any person who violates subsection (1) or (3) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of seventy-five dollars.



§ 33-14-116. Other operating restrictions

(1) No person shall operate a snowmobile in a careless or imprudent manner without due regard for width, grade, corners, curves, or traffic of trails, the requirements of section 33-14-110 (3), and all other attendant circumstances.

(2) No person shall operate a snowmobile in such a manner as to indicate either a wanton or a willful disregard for the safety of persons or property.

(3) No person shall operate a snowmobile while under the influence of alcohol, a controlled substance, as defined in section 18-18-102 (5), C.R.S., or any other drug, or any combination thereof, which renders the person incapable of the safe operation of a snowmobile.

(4) No owner shall permit such snowmobile, while under his control, to be operated in violation of the provisions of this article.

(5) Any person who violates subsection (1) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of one hundred dollars.

(6) Any person who violates subsection (2) or (3) of this section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than two hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(7) Any person who violates subsection (4) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-14-117. Hunting, carrying weapons on snowmobiles - prohibitions

(1) It is unlawful for any person to:

(a) Hunt any wildlife from a snowmobile;

(b) Operate or ride on any snowmobile with any firearm in his or her possession, unless such firearm is unloaded and enclosed in a carrying case or inserted in a scabbard, or with any bow unless it is unstrung or cased, but this paragraph (b) does not apply to any person to whom the division has issued a permit for the control of predators such as coyotes, foxes, bobcats, and the like;

(c) Pursue, drive, or otherwise intentionally disturb or harass any wildlife by use of a snowmobile, but this paragraph (c) shall not prevent any person from using a snowmobile to protect his crops and other property.

(2) Permits to use snowmobiles for the control of predators such as coyotes, foxes, bobcats, and the like may be issued by the division or its district wildlife managers at no charge to persons applying therefor whose purpose is to protect livestock and other wildlife.

(3) Any person who violates subsection (1) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine as follows:

(a) For a violation of paragraph (a) of subsection (1) of this section, two hundred dollars;

(b) For a violation of paragraph (b) of subsection (1) of this section, fifty dollars; and

(c) For a violation of paragraph (c) of subsection (1) of this section, two hundred dollars.



§ 33-14-118. Regulation by political subdivisions

(1) Any county, city and county, city, or town acting by its governing body may regulate the operation of snowmobiles on public lands, waters, and property under its jurisdiction and on streets and highways within its boundaries by resolution or ordinance of the governing body and by giving appropriate notice thereof if such regulation is not inconsistent with the provisions of this article and the rules and regulations promulgated pursuant thereto.

(2) No such political subdivision may adopt an ordinance which imposes a fee for the use of public land or water under the jurisdiction of any agency of the state or for the use of any access thereto owned by the state, county, city and county, city, or town; nor shall it require a snowmobile to be licensed or registered in such political subdivision.



§ 33-14-119. Enforcement - federal cooperation

(1) Every parks and recreation officer, every peace officer of this state and its political subdivisions, and every person commissioned by the division shall have the authority to enforce the provisions of this article.

(2) The division, with the advice and consent of the commission, is authorized to enter into cooperative agreements with federal land management agencies for the purpose of regulating snowmobile use on federal lands.






Article 14.5 - Off-Highway Vehicles

§ 33-14.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Dealer" means a person engaged in the business of selling off-highway vehicles at wholesale or retail in this state.

(2) "Direct services" includes, but is not limited to, the activities and expenses associated with law enforcement, capital equipment, rescue and first aid equipment, off-highway vehicle facilities, and division and contract services related to clearing parking lots and providing trail maintenance.

(3) "Off-highway vehicle" means any self-propelled vehicle which is designed to travel on wheels or tracks in contact with the ground, which is designed primarily for use off of the public highways, and which is generally and commonly used to transport persons for recreational purposes. "Off-highway vehicle" does not include the following:

(a) Vehicles designed and used primarily for travel on, over, or in the water;

(b) Snowmobiles;

(c) Military vehicles;

(d) Golf carts;

(e) Vehicles designed and used to carry individuals with disabilities;

(f) Vehicles designed and used specifically for agricultural, logging, or mining purposes; or

(g) Vehicles registered pursuant to article 3 of title 42, C.R.S.

(4) "Off-highway vehicle route" means any road, trail, or way owned or managed by the state or any agency or political subdivision thereof or the United States for off-highway vehicle travel.

(5) "Owner" means any person, other than a lienholder, having a property interest in an off-highway vehicle and entitled to the use and possession thereof.

(6) "Possession" means physical custody of an off-highway vehicle by any person or by any owner of a motor vehicle or trailer on or in which an off-highway vehicle is placed for the purpose of transport.

(7) "Staging area" means any parking lot, trail head, or other location to or from which any off-highway vehicle is transported by truck, trailer, or other motor vehicle so that it may be placed into operation or removed from operation. "Staging area" does not include any location to which an off-highway vehicle is transported primarily for the purpose of service, maintenance, repair, storage, or sale.



§ 33-14.5-102. Off-highway vehicle registration - nonresident-owned or -operated off-highway vehicle permits - fees - applications - requirements - exemptions

(1) (a) Except as provided in subsection (6) of this section, and except as provided for nonresident-owned and -operated off-highway vehicles in subsection (9) of this section, no person shall operate, nor have in his or her possession at any staging area, any off-highway vehicle within the state unless such off-highway vehicle has been registered and numbered in accordance with the provisions of this article. The division is authorized to assign identification numbers and register off-highway vehicles.

(b) The division shall employ off-highway vehicle agents, including dealers and licensing agents serving as such for the division, for off-highway vehicle registration pursuant to section 33-12-104. Upon receiving a registration application, an agent shall collect the fee specified pursuant to section 33-10-111 (5) and issue a temporary registration and shall forward the application to the division, which shall issue the registration. An agent may retain a commission of not in excess of one dollar, as authorized by the division, for each registration issued. Any dealer is authorized to issue a temporary registration when a person purchases an off-highway vehicle from such dealer.

(2) (a) Every dealer shall require a purchaser of an off-highway vehicle to complete a registration application and pay the registration fee before the vehicle leaves the dealer's premises, except for those off-highway vehicles purchased for use exclusively outside of this state.

(b) Each off-highway vehicle owned by a lessor for rental purposes shall be registered pursuant to this article upon the payment of a registration fee, as provided in paragraph (a) of subsection (3) of this section.

(3) (a) For each year, or portion thereof, beginning April 1 and ending the following March 31, the original and each renewal registration fee by an owner shall be the fee specified pursuant to section 33-10-111 (5).

(b) The fee for the replacement of a lost, mutilated, or destroyed registration certificate shall be the fee specified in section 33-12-101.

(4) (a) For each year, or portion thereof, beginning April 1 and ending the following March 31, for which such registration is made, the registration fee for all off-highway vehicles owned by a dealer or manufacturer and operated solely for demonstration or testing purposes shall be a fee specified pursuant to section 33-10-111 (5).

(b) Dealer and manufacturer registrations are not transferable and shall be distinguished from the registration required for owners.

(5) A registration certificate shall be issued without the payment of a fee for any off-highway vehicle owned by the state of Colorado or a political subdivision thereof upon application therefor.

(6) No registration under this article is required for any:

(a) Off-highway vehicle owned by any agency of the United States or another state or a political subdivision thereof when such ownership is clearly displayed on such vehicle;

(b) Off-highway vehicle owned by a resident of another state or country if such off-highway vehicle is covered by a valid license or registration of such other state or country and such off-highway vehicle has not been within this state for more than thirty consecutive days;

(c) Off-highway vehicle used strictly for agricultural purposes;

(d) Off-highway vehicle used strictly on private property;

(e) Off-highway vehicle operated in an organized competitive or noncompetitive event on publicly or privately owned or leased land; except that this exemption shall not apply unless the agency exercising jurisdiction over such land specifically authorizes the organized competitive or noncompetitive event;

(f) Off-highway vehicle used by a dealer or manufacturer, or an authorized designee thereof, for off-highway vehicle operator education or safety programs.

(7) Any person who operates an off-highway vehicle in violation of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.

(8) Any dealer who does not comply with paragraph (a) of subsection (2) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of one hundred dollars.

(9) (a) Notwithstanding the provisions of subsections (1) to (8) of this section, on and after April 1, 2000, no person shall operate, nor have in his or her possession at any staging area, any nonresident-owned or -operated off-highway vehicle within the state of Colorado unless such off-highway vehicle is covered by a valid license or registration of another state or country and such nonresident-owned or -operated off-highway vehicle has not been within this state for more than thirty consecutive days, or such nonresident-owned or -operated off-highway vehicle has been issued a permit pursuant to this subsection (9).

(b) The division is hereby authorized to issue permits to nonresident-owned or -operated off-highway vehicles.

(c) (I) Nonresident off-highway vehicle permits shall be sold by the agents designated pursuant to section 33-12-104, and the fee for said permits shall be the fee provided pursuant to section 33-10-111 (5).

(II) Nonresident off-highway vehicle permits shall be valid for one year or until the following March 31, whichever comes first.

(III) The fee for the replacement of a lost, mutilated, or destroyed nonresident off-highway vehicle permit shall be the fee specified in section 33-12-101 for replacement of passes and registrations.

(d) Nonresident off-highway vehicle permits shall be displayed as required by the division.

(e) The following nonresident off-highway vehicles shall be exempt from the requirements of this subsection (9):

(I) Vehicles owned by the United States or another state or political subdivision thereof if such ownership is clearly displayed on such vehicles;

(II) Vehicles operated in an organized competitive or noncompetitive event on publicly or privately owned or leased land; except that this exemption shall not apply unless the agency exercising jurisdiction over such land specifically authorizes the organized competitive or noncompetitive event;

(III) Vehicles used strictly on private property.

(f) Any person who violates the provisions of this subsection (9) is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of thirty-five dollars.



§ 33-14.5-103. Proof of ownership for registration purposes

(1) The division shall require proof of ownership for an off-highway vehicle prior to the initial registration required under this article, but the division shall not issue a certificate of title for the vehicle.

(2) The division shall keep a record of the manufacturer's numbers of all off-highway vehicles registered pursuant to this article and shall provide the department of revenue with a copy of said record monthly. The department of revenue shall maintain a computerized list of such record in order to aid in the recovery of stolen off-highway vehicles.



§ 33-14.5-104. Issuance of registration

(1) (a) Upon the receipt of a sufficient application for registration of an off-highway vehicle, as required by section 33-14.5-102, the division shall assign a distinctive number to the vehicle and shall enter upon its records the registration of such off-highway vehicle under the distinctive number assigned to it pursuant to this section.

(b) A number assigned to an off-highway vehicle at the time of its original registration shall remain with the off-highway vehicle until such off-highway vehicle is destroyed, abandoned, or permanently removed from the state or until such registration number is changed or terminated by the division.

(2) The division shall, upon assignment of such number, issue and deliver to the owner a registration in such form as the division shall prescribe. In the event of the loss, mutilation, or destruction of any registration, the owner of the registered off-highway vehicle shall file a statement containing such facts as the division shall require for the issuance of a replacement registration, together with the fee specified in section 33-12-101.

(3) At the time of the original registration and at the time of each annual renewal thereof, the division shall issue to said registrant a validation decal indicating the distinctive number assigned to such vehicle, as provided in subsection (1) of this section, and the validity of the current registration and the expiration date thereof, which validation decal shall be affixed to the off-highway vehicle in such manner as the division may prescribe. Notwithstanding the fact that an off-highway vehicle has been assigned an identifying number, it shall not be considered as validly registered within the meaning of this article unless a validation decal and current registration have been issued.

(4) In the event that an off-highway vehicle sought to be registered or reregistered does not comply with the provisions respecting equipment established by the regulations of the division, the division may deny the issuance of a current registration.

(5) The registration number assigned to an off-highway vehicle shall be displayed on the vehicle at all times in such manner as the division may, by regulation, prescribe.

(6) Every person, while operating an off-highway vehicle in this state which is required to be registered under this article, shall have on his person or in the off-highway vehicle the registration therefor and shall, upon demand of any peace officer authorized to enforce this article, produce for inspection the registration for such off-highway vehicle.

(7) (a) Any person who violates subsection (5) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of twenty-five dollars.

(b) Any person who violates subsection (6) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-14.5-105. Transfer or other termination of ownership

(1) If there is a change of ownership of an off-highway vehicle for which a registration has been issued, the new owner shall apply for a new registration from a dealer employed as a licensing agent or from the division. Such application shall set forth the original number issued and shall be accompanied by the old registration properly signed by the previous owner and by the required fee for registration, pursuant to section 33-10-111 (5).

(2) In the event that an off-highway vehicle was purchased through a dealer, such application must be accompanied by a dealer's form, as prescribed by the division, numbered, completed, and signed by the dealer or his agent and by the new owner.



§ 33-14.5-106. Off-highway vehicle recreation fund - creation - use of moneys

(1) All fees collected from the registration of off-highway vehicles and all fees collected from the sale of off-highway use permits, plus all interest earned on such moneys shall be credited to the off-highway vehicle recreation fund, which fund is hereby created, and shall be used for the administration of this article, for information and awareness on the availability of off-highway vehicle recreational opportunities, for the promotion of off-highway vehicle safety, for the establishment and maintenance of off-highway vehicle routes, parking areas, and facilities, and for the purchase or lease of private land for the purposes of access to public land for uses consistent with the provisions of this article; however, any moneys collected in excess of four dollars per original or renewal registration shall be used exclusively for direct services and not administrative costs. The general assembly shall make annual appropriations from the off-highway vehicle recreation fund for the purposes enumerated in this subsection (1).

(2) All moneys collected for fines imposed pursuant to the provisions of this article shall be distributed as follows:

(a) One-half of such amount collected shall be transferred to the state treasurer for credit to the general fund; and

(b) One-half of such amount collected shall be distributed as follows:

(I) If the citing officer is a park officer, the amount shall be transferred to the state treasurer and credited to the off-highway vehicle recreation fund; or

(II) If the citing officer is a wildlife officer or special wildlife officer, the amount shall be transferred to the state treasurer and credited to the wildlife cash fund; or

(III) If the citing officer is any other peace officer, such amount shall be transferred to the treasurer of the local jurisdiction in which the violation occurred to be credited to the appropriate fund.

(3) Repealed.



§ 33-14.5-107. Rules

(1) The commission shall adopt rules in the manner provided by article 4 of title 24, C.R.S., concerning the following:

(a) Registration of off-highway vehicles and display of registration numbers;

(b) Procedures and requirements to implement and administer the off-highway use permit program, including guidelines in connection with the exemptions therefrom;

(c) Formulation, in cooperation with appropriate federal agencies, of guidelines for uniform maps and signs for use by the state, counties, cities, city and counties, and towns to control, direct, or regulate the operation and use of off-highway vehicles;

(d) The use of off-highway vehicles, but such regulations shall not be inconsistent with the provisions of this article in any way.



§ 33-14.5-108. Off-highway vehicle operation prohibited on streets, roads, and highways

(1) No off-highway vehicle may be operated on the public streets, roads, or highways of this state except in the following cases:

(a) When a street, road, or highway is designated open by the state or any agency or political subdivision thereof;

(b) When crossing streets or when crossing roads, highways, or railroad tracks in accordance with section 33-14.5-108.5;

(c) When traversing a bridge or culvert;

(d) During special off-highway vehicle events lawfully conducted pursuant to the authority granted to local political subdivisions in this article;

(e) During emergency conditions declared by the proper state or local authority;

(f) When local political subdivisions have authorized by ordinance or resolution the establishment of off-highway vehicle routes to permit the operation of off-highway vehicles on city streets or county roads, but no street or road which is part of the state highway system may be so designated;

(g) When using an off-highway vehicle for agricultural purposes;

(h) When authorized under subsection (3) of this section; and

(i) When a public utility, as defined in section 40-1-103 (1), C.R.S., or a cooperative electric association, as defined in section 40-9.5-102, C.R.S., or any agent thereof designated specifically for the purpose of meter reading or repair, is using an off-highway vehicle for business purposes.

(2) Any person who violates subsection (1) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.

(3) (a) Except as otherwise provided in paragraph (d) of this subsection (3), it is unlawful for a person to operate a motor vehicle on any federal public land, trail, or road unless the federal public land, trail, or road is signed or otherwise authorized for such use. A peace officer shall not enforce this paragraph (a) within an administrative unit of federal public land until the controlling land management agency identifies whether a route is available for motorized travel by maps, route markers, or signs that are available to the public and provide information to determine whether the route is authorized. Except for violations occurring within a federal wilderness area, a person who violates this paragraph (a) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of one hundred dollars. A person who violates this paragraph (a) within a federal wilderness area is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of two hundred dollars.

(b) A person is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of one hundred fifty dollars if the person, without authorization, takes either of the following actions with regard to a sign located on federal public land that affects whether motor vehicle travel is or purports to be authorized:

(I) Removes, defaces, or destroys such a sign that was installed by the controlling land management agency; or

(II) Installs such a sign.

(c) A peace officer may enforce this subsection (3).

(d) (I) The prohibition and penalties expressed in paragraphs (a) and (b) of this subsection (3) do not apply to a peace officer in the performance of his or her official duties, a person acting at the direction of a peace officer, or a person otherwise authorized to operate a motor vehicle on the federal public land, trail, or road by legal right or by permission of the controlling land management agency, including administrative and emergency access, facility maintenance, ski area operations, oil and gas operations, logging operations, and motor vehicle use that is authorized under permits, including for special events, recreational uses, firewood gathering, and livestock operations and activities.

(II) Nothing in this subsection (3) affects any authority that the parks and wildlife commission has pursuant to law other than this subsection (3) to regulate motor vehicle travel on lands subject to the commission's jurisdiction.



§ 33-14.5-108.5. Crossing roads, highways, and railroad tracks

(1) The driver of an off-highway vehicle may directly cross a roadway, including a state highway, at an at-grade crossing to continue using the off-highway vehicle on the other side.

(2) A person shall not cross a highway while driving an off-highway vehicle unless the crossing is made in accordance with the following:

(a) The crossing must be made at an angle of approximately ninety degrees to the direction of the highway and at a place where no obstruction prevents a quick and safe crossing.

(b) The off-highway vehicle must be brought to a complete stop before crossing the shoulder or, if none, the roadway before proceeding.

(c) The driver must yield the right-of-way to all motor vehicle traffic on the roadway that constitutes an immediate hazard to the crossing.

(d) A driver of an off-highway vehicle must cross a divided highway at an intersection of the highway with another road or highway.

(3) A person who violates this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-14.5-109. Required equipment - off-highway vehicles

(1) No off-highway vehicle shall be operated upon public land unless it is equipped with the following:

(a) At least one lighted head lamp and one lighted tail lamp, each having the minimum candlepower prescribed by regulation of the division while being operated between the hours of sunset and sunrise;

(b) Brakes and a muffler and spark arrester which conform to the standards prescribed by regulation of the division, which shall be applicable in all cases except for off-highway vehicles being operated in organized competitive events held on private lands with the permission of the landowner, lessee, or custodian of the land, on public lands and waters under the jurisdiction of the division with its permission, or on other public lands with the consent of the public agency owning the land.

(2) A person who violates subsection (1) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars; except that the fine for a violation relating to a spark arrester is one hundred fifty dollars.



§ 33-14.5-110. Regulation by political subdivisions

(1) (a) Except as provided in paragraph (b) of this subsection (1), any county, city and county, city, or town acting by its governing body may regulate the operation of off-highway vehicles on public lands, waters, and property under its jurisdiction and on streets and highways within its boundaries by resolution or ordinance of the governing body and by giving appropriate notice of the regulation if the regulation is not inconsistent with this article and the rules promulgated under this article.

(b) (I) Notwithstanding the requirement that its ordinance or resolution not be inconsistent with this article or a rule promulgated under this article, a county, city and county, city, or town may require the driver who is driving an off-highway vehicle on a street, road, or highway within the jurisdiction of the county, city and county, city, or town to:

(A) Have a driver's license; or

(B) Carry liability insurance.

(II) Notwithstanding subparagraph (I) of this paragraph (b), a county, city and county, city, or town does not have authority to require a driver to have a driver's license or carry liability insurance under the circumstances described in section 33-14.5-108 (1)(a) to (1)(e) and (1)(g) to (1)(i).

(2) No county, city and county, city or town acting by its governing body may adopt an ordinance which imposes a fee for the use of public land or water under the jurisdiction of any agency of the state or for the use of any access thereto owned by the county, city and county, city, or town; nor shall it require an off-highway vehicle to be licensed or registered in such political subdivision.

(3) For a city or town to regulate the crossing of a state highway under the jurisdiction of the Colorado department of transportation, the city or town must request in writing that the regional office of the department approve the regulation. The regional office shall not unreasonably withhold approval. If the regional office does not approve or deny the request within sixty days after received, the request is deemed approved.



§ 33-14.5-111. Enforcement - federal, state, and local cooperation

(1) Every parks and recreation officer, every peace officer of this state and its political subdivisions, and every person commissioned by the division has the authority to enforce the provisions of this article.

(2) The division is authorized to enter into cooperative agreements with federal land management agencies for the purpose of regulating off-highway vehicle use on federal lands.



§ 33-14.5-112. Off-highway use permit - fees - applications - requirements - exemptions

(1) (a) No later than January 1, 1990, the division of parks and recreation shall devise a plan for implementation of the off-highway use permit program.

(b) On and after January 1, 1991, the owner of every vehicle required to be registered pursuant to article 3 of title 42, C.R.S., and the owner or operator of every motor vehicle and off-highway vehicle from another state or country, when such vehicle is being used for recreational travel upon designated off-highway vehicle routes, shall obtain and display on such vehicle an off-highway use permit.

(2) Off-highway use permits shall be sold by the agents referred to in section 33-12-104, and the fee for said permits shall be the fee provided pursuant to section 33-10-111 (5).

(3) Off-highway use permits, when issued on April 1, shall be valid for a one-year period, which runs from April 1 through the following March 31. All permits issued during the year at any time after April 1 shall expire on the following March 31.

(4) Off-highway use permits shall be displayed as required by the division.

(5) The following vehicles shall be exempt from the requirements of this section:

(a) Vehicles owned by the United States or another state or political subdivision thereof if such ownership is clearly displayed on such vehicles;

(b) Vehicles operated in an organized competitive or noncompetitive event on publicly or privately owned or leased land; except that this exemption shall not apply unless the agency exercising jurisdiction over such land specifically authorizes the organized competitive or noncompetitive event;

(c) Vehicles operated on public land for purposes other than recreational use, which purposes shall include but not be limited to logging, mining, grazing of livestock, firewood-cutting, and the taking of trees for noncommercial purposes.

(6) Any person who violates paragraph (b) of subsection (1) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-14.5-113. Notice of accident

(1) The operator of an off-highway vehicle involved in an accident resulting in property damage of fifteen hundred dollars or more or injuries resulting in hospitalization or death, or some person acting for the operator, or the owner of the off-highway vehicle having knowledge of the accident shall immediately, by the quickest available means of communication, notify an officer of the Colorado state patrol, the sheriff's office of the county wherein the accident occurred, or the office of the police department of the municipality wherein the accident occurred.

(2) Any law enforcement agency receiving a report of accident under this section shall forward a copy thereof to the division, which shall compile statistics annually based upon such reports.

(3) Within forty-eight hours after an accident involving an off-highway vehicle, the accident shall be reported to the Denver office of the division. The report shall be made on forms furnished by the division and shall be made by the owner or operator of the vehicle or someone acting for the owner or operator.

(4) Any person who violates subsection (1) or (3) of this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of seventy-five dollars.






Article 15 - Law Enforcement and Penalties - Parks and Outdoor Recreation

§ 33-15-101. Powers of officers

(1) Every peace officer, as defined in section 33-10-102 (17), has the authority to enforce this article and shall assist parks and recreation officers in the enforcement of articles 10 to 15 and 32 of this title and the rules of the commission adopted pursuant thereto. Each such officer has the full power and authority to arrest any person who such officer has probable cause to believe is guilty of a violation of articles 10 to 15 or 32 of this title or any rule adopted pursuant thereto, and, in accordance with the constitutions and laws of the United States and the state of Colorado, to open, enter, and search all places of concealment including motor vehicles and vessels and all other places as provided by law where such officer has probable cause to believe evidence relating to a violation of this title is to be found and to seize the same.

(2) When the public health, safety, welfare, or necessity requires, any officer having the power to enforce the provisions of articles 10 to 15 and 32 of this title shall have the authority to make use of any motor vehicle or other means of transportation, whether privately or publicly owned, to aid such officer in the performance of such officer's duties. In such a case, payment of reasonable compensation shall be made for the use of such motor vehicle or other means of transportation. Any person who refuses to comply with the provisions of this subsection (2) is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of fifty dollars.



§ 33-15-102. Imposition of penalty - procedures

(1) Any person who violates any of the provisions of articles 10 to 15 or 32 of this title or any rule of the commission that does not have a specific penalty listed is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.

(2) At the time that any person is charged with violating any petty offense or misdemeanor provisions of articles 10 to 15 or 32 of this title or any rule of the commission, the officer shall issue a summons and complaint to the alleged offender or, in the case of a violation for which a fine of a fixed amount is prescribed, may give the alleged offender an opportunity to voluntarily pay the fine and surcharge in the form of a penalty assessment. Penalty assessments shall not be issued for violations for which minimum and maximum fines have been established. The penalty assessment notice given to the alleged offender shall contain the information required in and be in the form of a summons and complaint and shall specify in dollars the amount of the penalty to be assessed for the alleged offense and the amount of the surcharge to be collected pursuant to section 24-33.5-415.6, C.R.S. If the alleged offender accepts such notice and pays the fine and surcharge entered thereon to the division within twenty days of issuance of the notice, such acceptance and payment shall constitute an acknowledgment of guilt by such person of the violation set forth in the penalty assessment notice. Any person who accepts a penalty assessment notice but who does not furnish satisfactory evidence of identity or who the officer has reasonable and probable grounds to believe will disregard a written promise to pay the specified fine and surcharge may be taken by the officer to the nearest known post-office facility and be required to remit the amount of the specified fine and surcharge to the division immediately by mail in United States currency or other legal tender or by money order or personal check. Refusal or inability to remit the specified fine and surcharge by mail when required shall constitute a refusal to accept a penalty assessment notice. Checks tendered by the violator to and accepted by the division and on which payment is received by the division shall be deemed sufficient receipt. If the fine and surcharge are not so paid, then the officer who issued the penalty assessment notice shall docket the summons and complaint with a court of competent jurisdiction for appearance by the person to answer the charges therein contained at such time and place as is specified in the summons and complaint.



§ 33-15-103. Disposition of fines - notice of court decisions

(1) (a) All moneys collected for fines under this article and articles 10 to 13 and 32 of this title, either by payment of a penalty assessment or assessed by a court upon conviction, shall be transmitted to the state treasurer, who shall credit such moneys to the parks and outdoor recreation cash fund; except that, when an arrest has been made or the citation for any offense, including those committed under article 14 of this title, has been issued by a wildlife officer of the division of parks and wildlife, all moneys collected for the fine shall be transmitted to the state treasurer, who shall credit one-half to the wildlife cash fund and one-half to the general fund.

(b) All moneys collected for fines imposed pursuant to the provisions of article 14.5 of this title shall be distributed as follows:

(I) One-half of such amount collected shall be transferred to the state treasurer for credit to the general fund; and

(II) One-half of such amount collected shall be distributed as follows:

(A) If the citing officer is a park officer, the amount shall be transferred to the state treasurer and credited to the off-highway vehicle recreation fund; or

(B) If the citing officer is a wildlife officer or special wildlife officer, the amount shall be transferred to the state treasurer and credited to the wildlife cash fund; or

(C) If the citing officer is any other peace officer, such amount shall be transferred to the treasurer of the local jurisdiction in which the violation occurred to be credited to the appropriate fund.

(2) The provisions of the "Colorado Crime Victim Compensation Act", article 4.1 of title 24, C.R.S., shall not apply to articles 10 to 15 or 32 of this title, and the costs imposed by said act shall not be levied on criminal actions for violations of articles 10 to 15 or 32 of this title.

(3) It is the duty of every clerk of a court before whom prosecutions and appeals of violators of articles 10 to 15 and 32 of this title are heard, within twenty days after any such trial, appeal, or dismissal thereof, to notify the division in writing of the result thereof and the amount of fine collected, if any, and the disposition of such fine.

(4) No fine, penalty, or judgment assessed or rendered under the provisions of articles 10 to 15 or 32 of this title shall be suspended, reduced, or remitted otherwise than as expressly provided by law.



§ 33-15-104. Items constituting public nuisance - when - seizure

(1) Every motor vehicle, vessel, firearm, or other personal property used or intended for use in recreational pursuits in violation of the provisions of articles 10 to 15 of this title is declared to be a public nuisance. Every such item shall be subject to seizure, confiscation, and forfeiture or destruction as provided in this section, unless the possession of said property is not unlawful and the owner of said property was not a party to the violation and would suffer undue hardship by the sale, confiscation, or destruction of the property.

(2) Any personal property subject to seizure, confiscation, and forfeiture or destruction under the provisions of this section, which is seized as a part of or incident to a criminal proceeding for violation of the provisions of articles 10 to 15 of this title and for which disposition is not provided by another statute of this state, shall be disposed of as provided in this section.

(3) Any personal property, the possession of which is illegal and which in the opinion of the court having jurisdiction over the criminal proceeding is not properly the subject of sale, may be destroyed pursuant to a warrant for the destruction of personal property issued by the court and directed to the division. The court shall stay the execution of any such warrant during the period in which the property is used as evidence in any pending criminal or civil proceeding.

(4) Except as otherwise provided in this section, the court may order any personal property sold by the division in the manner provided for sales on execution. The proceeds of the sale shall be applied as follows:

(a) To the fees and costs of removal and sale;

(b) To the payment of the state's costs on such action; and

(c) The balance, if any, or any portion thereof not otherwise distributed pursuant to this paragraph (c), to the parks and outdoor recreation cash fund. Instead of being deposited in the parks and outdoor recreation cash fund, the court may order that such balance or any portion thereof be transmitted as follows:

(I) To the seizing agency, if the court finds that the proceeds can be used by such agency;

(II) To any person who suffers bodily injury or property damage as a result of the action which constitutes the violation, if said person petitions the court therefor.

(5) In lieu of ordering the sale or destruction of personal property pursuant to this section, the court may, if it finds that it can be used by the agency which seized it, order it delivered to the agency for such use.



§ 33-15-105. Eluding

It is unlawful for any person to elude or attempt to elude by any means a parks and recreation officer or other commissioned officer of the division after having received a visual or audible signal such as a red or red and blue light, a siren, or a voice command directing him to stop. Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of three hundred dollars.



§ 33-15-106. Fires

(1) On any property under the control of the division, it is unlawful for any person to:

(a) Leave a fire unattended or fail to thoroughly extinguish a fire before leaving it;

(b) Start, build, tend, or maintain a fire in violation of the provisions of any applicable order lawfully issued by a governmental authority that prohibits, bans, or regulates fires during periods of extreme fire hazard and that is designed to promote the safety of persons and property.

(2) (a) Any person who violates paragraph (a) of subsection (1) of this section is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of fifty dollars.

(b) Except as otherwise provided in paragraph (c) of this subsection (2), any person who violates paragraph (b) of subsection (1) of this section is guilty of a class 2 misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than two hundred fifty dollars and not greater than one thousand dollars. The fine imposed by this paragraph (b) shall be mandatory and not subject to suspension. Nothing in this paragraph (b) shall be construed to limit the court's discretion in exercising other available sentencing alternatives in addition to the mandatory fine.

(c) Any person who knowingly violates paragraph (b) of subsection (1) of this section and who knows or reasonably should know that he or she violates any order described in such paragraph that prohibits, bans, or regulates fires commits a class 6 felony.

(3) Any person who starts, builds, tends, or maintains a fire in a careless or reckless manner that indicates either a lack of due regard for the fire hazard present or a wanton and willful disregard for the safety of persons and property is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of one thousand dollars.

(4) In addition to the penalties provided by this section, the court may require the defendant to reimburse the division for the costs of fire suppression in the case of wildfires.



§ 33-15-107. Camping

It is unlawful for any person to camp on land or water under the control of the division unless the area is so designated and posted pursuant to rule of the commission. Any person who violates this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-15-108. Littering

(1) It is unlawful for any person to litter any land or water under the control of the division. Except as otherwise provided in subsection (2) of this section, any person who violates this section commits a class 2 petty offense and, upon conviction thereof, shall be punished as provided in section 18-4-511, C.R.S.

(2) Any person who throws, drops, or otherwise expels a lighted cigarette, cigar, match, or other burning material from a motor vehicle upon land under the control of the division commits a class 2 misdemeanor and shall be punished as provided in title 18, C.R.S.



§ 33-15-109. Damage to state property

It is unlawful for any person to damage, alter, or destroy any real or personal property or property under the control of the division. Any person who violates this section commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. In addition, the court may require the defendant to reimburse the division for damages.



§ 33-15-110. Vehicles and vessels - operation on state property

(1) On any property under the control of the division, it is unlawful for any person:

(a) To operate or park a motor vehicle or vessel, except in designated areas where such operation or parking is authorized by the division;

(b) To operate a motor vehicle or vessel in excess of the posted speed limit;

(c) To park a motor vehicle or vessel in such a manner as to constitute or impede the normal flow of traffic or to leave a motor vehicle or vessel unattended for more than twenty-four hours. Any peace officer may order the removal or towing of any motor vehicle or vessel which is so parked, and such removal or towing shall be done at the expense of the owner and shall be in addition to any other penalty provided by law.

(d) To operate or park a motor vehicle without first purchasing the required valid passes or permits.

(2) Any person who violates this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of fifty dollars.



§ 33-15-112. Motor vehicles - careless operation

It is unlawful for any person to operate a motor vehicle on any property under the control of the division in a careless or imprudent manner without due regard for the width, grade, corners, or curves of, the traffic on, or the traffic regulations governing public roads and without due regard for all other attendant circumstances. Any person who violates this section is guilty of a class 2 petty offense and, upon conviction, shall be punished by a fine of one hundred dollars.



§ 33-15-113. Unattended vehicles without valid pass

(1) If an unattended vehicle is parked within an area where a valid parks pass is required and does not display a valid parks pass, a peace officer may place upon the vehicle a notice of summons and complaint pursuant to section 33-15-102 (2). Such notice shall contain the license plate number and state of registration of the vehicle but does not need to contain the identification of the alleged offender.

(2) The notice of summons and complaint shall direct the owner or operator of the vehicle to remit a penalty assessment pursuant to section 33-15-102 to the division within ten days after the issuance of such notice unless the person wishes to appear before a court of competent jurisdiction. If the penalty assessment is not paid within ten days after issuance, the peace officer shall mail a notice to the registered owner of the vehicle, setting forth the offense and the time and place where such offense occurred and directing the payment of the penalty assessment within twenty days after the issuance of the notice unless the person wishes to appear before a court of competent jurisdiction. If the penalty assessment is not paid within twenty days after the date of mailing of the second notice, the peace officer who issued the original penalty assessment notice shall file a complaint with a court of competent jurisdiction and issue and serve upon the registered owner of the vehicle a summons to appear in court at a time and place specified in the summons and to show cause why a penalty should not be imposed pursuant to section 33-15-110.

(3) Payment of a penalty assessment pursuant to subsection (2) of this section to the division shall be deemed to be received on the date it is postmarked.

(4) The registered owner of a motor vehicle is liable for payment of a penalty assessment regardless of whether the owner knew or should have known that the vehicle would be or was parked or left unattended in a manner that violated section 33-15-110.



§ 33-15-114. Commercial use of state property

It is unlawful to operate any commercial business or to solicit business on any property owned or managed by the division without first obtaining written permission from the division or the commission pursuant to this title or any applicable rules promulgated by the commission. Any person who violates this section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.









Wildlife - Continued

Article 20 - Birds - Hunting Dogs



Article 21 - Fishing



Article 22 - Furbearers and Trapping



Article 23 - Outfitters, Guides, and Assistant Guides






Outdoor Recreation

Article 30 - Division of Parks and Outdoor Recreation



Article 31 - Vessels



Article 32 - River Outfitters

§ 33-32-101. Legislative declaration

The general assembly declares that it is the policy of this state to promote and encourage residents and nonresidents alike to participate in the enjoyment and use of the rivers of this state and, to that end, in the exercise of the police powers of this state for the purpose of safeguarding the health, safety, welfare, and freedom from injury or danger of such residents and nonresidents, to license and regulate those persons who provide river-running services in the nature of equipment or personal services to such residents and nonresidents for the purpose of floating on rivers in this state unless the provider of such river-running services is providing such river-running services exclusively for family or friends. It is not the intent of the general assembly to interfere in any way with private land owner rights along rivers or to prevent the owners of whitewater equipment from using said equipment to accommodate friends when no consideration is involved; nor is it the intent of the general assembly to interfere in any way with the general public's ability to enjoy the recreational value of state rivers when the services of river outfitters are not utilized or to interfere with the right of the United States to manage public lands and waters under its control. The general assembly recognizes that river outfitters, as an established business on rivers flowing within and without this state, make a significant contribution to the economy of this state and that the number of residents and nonresidents who are participating in river-running is steadily increasing.



§ 33-32-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Advertise" or "advertisement" means any message in any printed materials or electronic media used in the marketing and messaging of river outfitter operations.

(1.4) and (2) Repealed.

(3) "Guide" means any individual, including but not limited to subcontractors, employed for compensation by any river outfitter for the purpose of operating vessels.

(4) "Guide instructor" means any qualified guide whose job responsibilities include the training of guides.

(5) "Person" means any individual, sole proprietorship, partnership, corporation, nonprofit corporation or organization as defined in section 13-21-115.5 (3), C.R.S., limited liability company, firm, association, or other legal entity either located within or outside of this state.

(5.5) (a) "Regulated trip" means any river trip for which river-running services are provided which has been the subject of an advertisement or for which a fee has been charged regardless of whether such fee is:

(I) Charged exclusively for the river trip or as part of a packaged trip, recreational excursion, or camp; or

(II) Calculated to monetarily profit the river outfitter or is calculated merely to offset some or all of the actual costs of the river trip.

(b) "Regulated trip" does not include a trip in which a person is providing river-running services exclusively for family or friends as part of a social gathering of such family or friends.

(6) "River outfitter" means any person advertising to provide or providing river-running services in the nature of facilities, guide services, or transportation for the purpose of river-running; except that "river outfitter" does not include any person whose only service is providing motor vehicles, vessels, and other equipment for rent, any person whose only service is providing instruction in canoeing or kayaking skills, or any person who is providing river-running services exclusively for family or friends.

(7) "Trip leader" means any guide whose job responsibilities include being placed in charge of a river trip.

(8) "Vessel" means every description of watercraft used or capable of being used as a means of transportation of persons and property on the water, other than single-chambered air-inflated devices or seaplanes.



§ 33-32-103. Powers and duties of the commission - rules

The commission shall promulgate rules to govern the licensing of river outfitters, to regulate river outfitters, guides, trip leaders, and guide instructors, to ensure the safety of associated river-running activities, to establish guidelines to enable a river outfitter, guide, or trip leader to make a determination that the condition of the river constitutes a hazard to the life and safety of certain persons, and to carry out the purposes of this article. The commission may promulgate rules specifically outlining the procedures to be followed by the commission and by the enforcement section of the division in the event of a death or serious injury during a regulated trip. The commission shall e-mail a notice of every proposed rule to each licensee. The commission shall adopt rules regarding notification to outfitters of certain division personnel changes within ten days of the change and safety training standards and customer and outfitter interaction training standards for division rangers who monitor regulated trips.



§ 33-32-103.5. Variances

The director may grant variances from rules adopted by the commission pursuant to section 33-32-103 to any river outfitter on a case-by-case basis if the director determines that the health, safety, and welfare of the general public will not be endangered by the issuance of such variance.



§ 33-32-104. License required - fee

(1) No person shall act in the capacity of a paid river outfitter or advertise or represent himself or herself as a river outfitter in this state without first obtaining a river outfitter's license in accordance with rules prescribed by the commission.

(2) An applicant for a river outfitter's license shall meet the minimum qualifications pursuant to section 33-32-105 and shall apply on a form prescribed by the commission. All applicants shall pay a nonrefundable license fee in an amount determined by the commission, which fee shall be adequate to cover the expenses incurred for inspections, licensing, and enforcement required by this article, and shall renew such license pursuant to a schedule adopted by the commission upon payment of the fee. License terms shall not exceed three years. The commission may offer licenses that differ in the length of their terms and may stagger the length of license terms so that approximately equal numbers of licensees renew their licenses each year.

(3) Every river outfitter's license shall, at all times, be conspicuously placed on the premises set forth in the license.



§ 33-32-105. Minimum qualifications and conditions for a river outfitter's license

(1) A river outfitter's license may be granted to any river outfitter, either within or without this state, meeting the following minimum qualifications and conditions:

(a) The river outfitter, if a corporation, shall be incorporated pursuant to the laws of this state or duly qualified to do business in this state.

(b) The river outfitter shall submit to the commission evidence of liability insurance in the minimum amount of three hundred thousand dollars' combined single limit for property damage and bodily injury.

(c) The river outfitter shall meet the safety standards for river-running established by the commission by regulation.



§ 33-32-105.5. Minimum qualifications of guides, trip leaders, and guide instructors

(1) Individuals providing the services of guides, trip leaders, or guide instructors shall have the following minimum qualifications and such additional qualifications as the commission may establish by rule:

(a) Guides shall be eighteen years of age or older, possess a valid standard first-aid card, be trained in cardiopulmonary resuscitation, and have fifty hours of training on the river as a guide from a qualified guide instructor.

(b) Trip leaders shall be eighteen years of age or older, possess a valid standard first-aid card, be trained in cardiopulmonary resuscitation, and have logged at least five hundred river miles, of which at least two hundred fifty river miles shall have been logged while acting as a qualified guide and no more than two hundred fifty river miles shall have been logged while acting as a guide on nonregulated trips. Miles from nonregulated trips shall be documented and signed by the trip leader under penalty of perjury, and the licensee shall retain the documents during the term of the trip leader's employment.

(c) Guide instructors shall be eighteen years of age or older, possess a valid standard first-aid card, be trained in cardiopulmonary resuscitation, and have logged at least fifteen hundred river miles, of which at least seven hundred fifty river miles shall have been logged while acting as a qualified guide.

(2) (Deleted by amendment, L. 2010, (HB 10-1221), ch. 353, p. 1642, § 7, effective August 11, 2010.)



§ 33-32-106. Equipment required - employees required to meet minimum qualifications

(1) All licensed river outfitters shall provide the river-outfitting equipment required by rules promulgated by the commission, and said equipment shall be in a serviceable condition for its operation as required by the rules promulgated by the commission.

(2) All river outfitters who employ or contract with guides, trip leaders, or guide instructors shall employ or contract only with such individuals who meet the qualifications provided in section 33-32-105.5 (1) and provided by those rules promulgated by the commission.



§ 33-32-107. River outfitters - prohibited operations - penalties

(1) (a) No river outfitter shall operate a river-outfitting business without a valid license as prescribed by section 33-32-104 or without insurance as provided in section 33-32-105 (1)(b). Any river outfitter that violates this paragraph (a):

(I) Commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.;

(II) Is liable for an administrative penalty of five times the annual licensing fee established pursuant to section 33-32-104 (2).

(b) If the river outfitter is a corporation, violation of this subsection (1) shall result in the officers of said corporation jointly and severally committing a class 2 misdemeanor, and said officers shall be punished as provided in section 18-1.3-501, C.R.S.

(2) It is unlawful for any river outfitter, guide, trip leader, or guide instructor to:

(a) Violate the safety equipment provisions of section 33-13-106. Any person who violates the provisions of this paragraph (a) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of one hundred dollars; except that any person who fails to have one personal flotation device for each person on board as required by section 33-13-106 (3)(a) commits a class 3 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501, C.R.S.

(b) Operate a vessel in a careless or imprudent manner without due regard for river conditions or other attending circumstances, or in such a manner as to endanger any person, property, or wildlife. Any person who violates the provisions of this paragraph (b) is guilty of a class 3 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501, C.R.S.

(c) Operate a vessel with wanton or willful disregard for the safety of persons or property. Any person who violates the provisions of this paragraph (c) is guilty of a class 2 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501, C.R.S.

(3) (Deleted by amendment, L. 94, p. 1229, § 6, effective July 1, 1994.)

(4) (a) No river outfitter or guide shall operate or maintain physical control of or allow any other person to operate or maintain physical control of a vessel on a regulated trip if such river outfitter, guide, or person is under the influence of alcohol or any controlled substance or any combination thereof, as specified in section 33-13-108.1.

(b) Any person who violates this subsection (4) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 33-32-108. Enforcement

(1) (a) Every peace officer, as defined in this section, has the authority to enforce the provisions of this article and in the exercise of such authority is authorized to stop and board any vessel.

(b) As used in this section, "peace officer" means any division of parks and wildlife officer or any sheriff or city and county law enforcement officer certified by the peace officers standards and training board pursuant to part 3 of article 31 of title 24, C.R.S.

(2) (a) Any actual expenses incurred by a governmental entity for search and rescue efforts stemming from any river running activity conducted for consideration by a river outfitter pursuant to the provisions of this article shall be reimbursed by said river outfitter. Such expenses shall include but not be limited to hours worked, fuel, a reasonable fee for use of equipment, and equipment repair or replacement costs, if any.

(b) Pursuant to paragraph (a) of this subsection (2), any expenses incurred by governmental entities stemming from search and rescue efforts that are reimbursed by a river outfitter shall be distributed as follows:

(I) If to local law enforcement agencies, on a pro rata basis in proportion to the amount of assistance rendered thereby;

(II) If to the division of parks and wildlife, one-half of the moneys shall be credited to the parks and outdoor recreation cash fund, created in section 33-10-111, and one-half shall be credited to the wildlife cash fund, created in section 33-1-112.

(III) (Deleted by amendment, L. 2011, (SB 11-208), ch. 293, p. 1393, § 24, effective July 1, 2011.)

(3) (a) (I) If an authorized representative of the division conducts an inspection or investigation and determines that any provision of this article or any regulation promulgated pursuant to this article has been violated and that such violation creates or may create an emergency condition which may have a significant adverse effect on the health, safety, or welfare of any person, then such authorized representative shall immediately issue an order to the violating party to cease and desist the violating activity.

(II) Any order issued pursuant to this paragraph (a) shall set forth:

(A) The section of this article or the regulation promulgated pursuant to this article allegedly violated;

(B) The factual basis for the allegation of a violation; and

(C) A mandate that all violating activities cease immediately.

(III) (A) The recipient of any cease and desist order issued pursuant to this paragraph (a) may request a hearing to determine whether a violation of this article or of any regulation promulgated pursuant to this article has actually occurred if such request is made in writing within thirty days after the date of the service of the cease and desist order.

(B) Any hearing conducted pursuant to this subparagraph (III) shall be in accordance with article 4 of title 24, C.R.S.

(b) If a person fails to comply with a cease and desist order issued pursuant to paragraph (a) of this subsection (3), the director may request the attorney general or the district attorney for the judicial district in which the alleged violation occurred to bring an action for a temporary restraining order and for injunctive relief to enforce such cease and desist order.

(c) No stay of a cease and desist order may be issued until a hearing at which all parties are present has been held.



§ 33-32-109. Denial, suspension, or revocation of license - disciplinary actions

(1) The commission may deny, suspend, or revoke a river outfitter license, place a licensed river outfitter on probation, or issue a letter of admonition to a licensed river outfitter if the applicant or holder:

(a) Violates section 33-32-105 or 33-32-106 or uses fraud, misrepresentation, or deceit in applying for or attempting to apply for licensure;

(b) Unlawfully acts as a river outfitter if such violation results in a conviction;

(c) Advertises as a river outfitter in this state without first obtaining a river outfitter license;

(d) Violates any provision of law regulating the practice of river outfitting in another jurisdiction if such violation resulted in disciplinary action against the applicant or holder. Evidence of such disciplinary action shall be prima facie evidence for the possible denial of a license or other disciplinary action in this state if the violation resulting in the disciplinary action in such other jurisdiction would be grounds for disciplinary action in this state.

(e) Violates section 18-4-503 or 18-4-504, C.R.S., resulting in two or more second or third degree criminal trespass convictions within any three- to five-year period while acting as a river outfitter or guide; except that the commission shall be governed by section 24-5-101, C.R.S., when considering any such conviction;

(f) Violates section 33-32-105.5 (1) by employing any person as a guide who fails to meet the requirements of such section; or

(g) Violates any order of the division or commission or any other provision of this article or any rules promulgated under this article.

(2) A plea of nolo contendere or a deferred prosecution shall be considered a violation for the purposes of this section.

(3) (a) Any proceeding to deny, suspend, or revoke a license granted under this article or to place a licensee on probation shall be pursuant to sections 24-4-104 and 24-4-105, C.R.S. Such proceeding may be conducted by an administrative law judge designated pursuant to part 10 of article 30 of title 24, C.R.S.

(b) Any proceeding conducted pursuant to this subsection (3) shall be deemed final for purposes of judicial review. Any appeal of any such proceeding shall be made to the court of appeals pursuant to section 24-4-106 (11), C.R.S.

(4) The commission may deny an application for a river outfitter license or a renewal of a river outfitter's license if the applicant does not meet the requirements specified in section 33-32-105 or 33-32-106.



§ 33-32-110. Advisory committee - repeal

(1) The commission shall appoint a river outfitter advisory committee, consisting of two river outfitters and one representative of the division. The committee shall review and make recommendations concerning rules promulgated and proposed pursuant to this article.

(2) (a) This section is repealed, effective July 1, 2019.

(b) Prior to its repeal, the advisory committee shall be reviewed as provided for in section 2-3-1203, C.R.S.



§ 33-32-111. Fees - river outfitters cash fund

All fees collected under this article shall be transmitted to the state treasurer who shall credit the same to the river outfitters cash fund, which fund is hereby created. The general assembly shall make annual appropriations from such fund for the direct and indirect costs of administration of this article.



§ 33-32-112. Repeal of article

This article and the licensing function of the division are repealed, effective September 1, 2019. Prior to such termination, the licensing function shall be reviewed as provided for in section 24-34-104, C.R.S.









Colorado Natural Areas

Article 33 - Colorado Natural Areas

§ 33-33-101. Short title

This article shall be known and may be cited as the "Colorado Natural Areas Act".



§ 33-33-102. Legislative declaration

The general assembly hereby finds and declares that certain lands and waters of this state representing diverse ecosystems, ecological communities, and other natural features or phenomena, which are our natural heritage, are increasingly threatened with irreversible change and are in need of special identification and protection and that it is in the public interest of present and future generations to preserve, protect, perpetuate, and enhance specific examples of these natural features and phenomena as an enduring resource. It is the intent of this article to provide a means by which these natural features and phenomena can be identified, evaluated, and protected through a statewide system of designated natural areas.



§ 33-33-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Articles" or "articles of designation" means the documents filed by or at the direction of the owner of a natural area or a government agency having ownership or control thereof with the commission and accepted by the commission in the process of the designation of a natural area as provided in section 33-33-108.

(2) Repealed.

(3) "Council" means the Colorado natural areas council created as an advisory council to the commission by section 33-33-106.

(4) "Designated natural area" means a natural area which is formally designated under the provisions of this article.

(5) and (6) Repealed.

(7) "Inventory" means a compilation of data to identify areas described in subsection (8) of this section.

(8) "Natural area" means a physical and biological area which either retains or has reestablished its natural character, although it need not be completely undisturbed, and which typifies native vegetation and associated biological and geological features or provides habitat for rare or endangered animal or plant species or includes geologic or other natural features of scientific or educational value.

(9) "Program" means the statewide Colorado natural areas program established by this article.

(10) "Registry" means the list of natural areas identified by the council as areas eligible for designation.

(11) "System" means those natural areas designated under the provisions of this article for which articles of designation have been accepted.



§ 33-33-104. Colorado natural areas program

(1) There is hereby established a statewide Colorado natural areas program to implement the intent and provisions of this article. The program shall be administered by the commission through the division with the advice of the council.

(2) The program shall identify and protect certain natural areas in this state which provide, among other benefits, the following benefits:

(a) Serve as examples of the native condition in studies relating to air, water, and soil quality and habitat productivity;

(b) Serve as resource material from which new knowledge may be derived and as a reservoir of genetic material which has present and future value to scientific inquiry;

(c) Provide habitat for rare or endangered animal or plant species;

(d) Serve as outdoor classrooms and laboratories for scientific study by students of all ages; or

(e) Serve as areas of natural beauty, inspiration, and diversity which meet aesthetic needs and which enrich the meaning and enjoyment of human life.



§ 33-33-105. Powers and duties of the commission - rules

(1) The commission, through the division and with the advice of the council, shall administer the program in accordance with this article and has the following additional powers and duties:

(a) To establish and continue an inventory and a registry;

(b) To establish criteria by which inventoried natural areas can be evaluated and selected for the registry and for designation as natural areas; except that no area shall be included in the registry without permission of the owner of the land;

(c) To promulgate rules for the registry and designation of natural areas and for the development of plans for the management and use of designated natural areas;

(d) To seek and approve, upon recommendation by the council, the designation of natural areas under the provisions of section 33-33-108 and, when necessary, to acquire by gift, devise, or grant the fee or other interest in real property or accept, under section 33-33-108, the designation of real property for inclusion in the system; except that the commission does not have the power of eminent domain for such purposes;

(e) To encourage and oversee scientific research and educational use of the designated natural areas; to conduct or encourage conduction of interpretive programs; and to establish and disseminate information and recommendations pertaining to the system and other natural areas;

(f) To administer and enforce this article and rules adopted pursuant thereto, including the provisions of the articles of a designated natural area; except that the commission has no regulatory jurisdiction under this article over lands or interests therein which are not part of the system;

(g) To cooperate and contract with any federal, state, or local governmental agency, educational institution, private organization, or individual for the purpose of carrying out the provisions of this article;

(h) To publish and submit to the governor every three years, or more often as it deems necessary, a report on the status and condition of each designated natural area and each natural area in the registry;

(i) To accept and disburse moneys and grants made available to the commission under any federal law for the purposes of this article; and

(j) To notify, ninety days prior to the final designation action, the board of county commissioners in the county in which any designation is being considered. At the request of the board of county commissioners, the commission shall hold a public hearing in said county for the purpose of evaluating any local concerns regarding the proposed designation.

(2) It is not a permitted function of the commission under this article to make or pursue direct or indirect objection or opposition before any governing body to any application for development of private lands.



§ 33-33-106. Colorado natural areas council

(1) There is hereby created the Colorado natural areas council as an advisory council to the commission. The council shall advise the commission on the administration of the program and shall approve the registry and recommend the designation of natural areas by the commission.

(2) The council consists of the following seven members:

(a) One member each from the commission and the state board of land commissioners, appointed by their respective commission or board, who serve for three-year terms; and

(b) Five members appointed by the governor, who are individuals with a substantial interest in the preservation of natural areas and who serve for four-year terms.

(3) Vacancies shall be filled in the same manner as original appointments for the balance of the unexpired term. All members of the council shall be residents of the state of Colorado, and no member appointed by the governor shall serve longer than two successive terms.

(4) The council shall, by majority vote of all members, elect its chairman from among the members appointed by the governor. A simple majority of the council membership shall constitute a quorum for the transaction of business.

(5) Members of the council shall receive no compensation for their service on the council but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(6) The council shall hold at least one regular meeting in each quarter of each calendar year and shall keep a record of its proceedings, which shall be open to the public for inspection. Special meetings may be called by the chairman and shall be called by him upon written request therefor signed by two or more members. A written notice of the time and place of each meeting shall be sent to each member.

(7) Any person who was a member of the Colorado natural areas council on January 1, 1988, shall continue to serve for the remainder of the term to which he was appointed.



§ 33-33-107. Responsibilities of the council

(1) The council has the following responsibilities:

(a) To establish procedures for the conduct of council business;

(b) To review the inventory and to approve the registry;

(c) To review and make recommendations on the commission's criteria for and selection of natural areas to be included in the registry and the system; except that no area shall be included in the registry without permission of the owner of the land;

(d) To advise the commission of the promulgation of rules for the registry and for the designation, management, protection, and use of designated natural areas;

(e) To seek and recommend the designation of natural areas by the board as part of the system, as provided in section 33-33-108;

(f) To review and make recommendations regarding scientific research, educational use, interpretive programs, and public information pertaining to designated natural areas;

(g) To review and make recommendations regarding the negotiation and enforcement of the articles of a designated natural area;

(h) To advise the commission on the disbursement of funds for the purposes of this article; and

(i) To review and make recommendations on commission reports made to the governor on the status of the program.



§ 33-33-108. Designation of a natural area

(1) A natural area that has been found by the commission, pursuant to its criteria, to be desirable for inclusion within the system and which inclusion has been approved by the owner of the land, becomes a designated natural area when articles of designation have been filed with the commission by the owner of the land or by a governmental agency having ownership or control of the land and such articles have been accepted by the commission with the advice and recommendation of the council.

(2) Articles of designation filed with the commission under subsection (1) of this section shall:

(a) Constitute a management agreement for the designated natural area;

(b) Contain a purpose clause defining the attributes which are the basis for the area's designation;

(c) Define the respective rights and duties of the owner and the commission;

(d) Contain provisions relating to management, development, use, public access, sale, or transfer of the area;

(e) Provide procedures to be applied in case of any violation of such articles;

(f) Contain such other provisions as may be necessary or advisable to carry out the purposes of this article, which shall include the recognition of reversionary rights if less than fee simple title has been acquired; and

(g) Contain the legal description of the designated property.

(3) The commission may, with the approval or upon the request of the owner of an interest therein and with the approval of the council, amend the articles of a designated natural area.

(4) A notice of the designation shall be certified by the commission to the county clerk and recorder in the county or counties in which the designated natural area is located for filing in the same manner as any document affecting real property.



§ 33-33-109. Effect of article - rights of property owners - water rights - prior designations

(1) Nothing in this article shall be construed as:

(a) Diminishing the rights of owners of property as provided in the constitution of this state or in the constitution of the United States;

(b) Modifying or amending existing laws or court decrees with respect to the determination or administration of water rights;

(c) Affecting any previous designation of an area as a natural area.



§ 33-33-110. Public entities urged to encourage designation of natural areas

State agencies, counties, municipalities, institutions of higher education, and all other entities and institutions of the state and its political subdivisions are empowered and urged to recommend to the commission natural areas within their jurisdictions for inclusion in the system.



§ 33-33-111. Periodic evaluation to be made by commission

The commission shall make an evaluation of each designated natural area every three years, or more often as it deems necessary, to determine whether it is being administered in accordance with the conditions and provisions of the articles of designation. If such conditions and provisions are not being met, the commission may remove the area from the system.



§ 33-33-112. Supplemental protection

The provisions of this article shall supplement and not replace or otherwise affect any existing protective status that a designated natural area may have under any other law.



§ 33-33-113. Legislative review - termination

(1) The council terminates on September 1, 2024, unless the general assembly votes to renew the legislative mandate of this article. Absent a vote to renew the legislative mandate of this article, the council shall cease all operations within a twelve-month period after September 1, 2024.

(2) Prior to the termination, the department of regulatory agencies shall review the advisory committee as provided for in section 2-3-1203, C.R.S.









Recreational Areas and Ski Safety

Article 40 - Parks and Fishing and Hunting Areas



Article 41 - Owners of Recreational Areas - Liability

§ 33-41-101. Legislative declaration

The purpose of this article is to encourage owners of land to make land and water areas available for recreational purposes by limiting their liability toward persons entering thereon for such purposes.



§ 33-41-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Charge" means a consideration paid for entry upon or use of the land or any facilities thereon or adjacent thereto; except that, in a case of land leased to a public entity or in which a public entity has been granted an easement or other rights to use land for recreational purposes, any consideration received by the owner for such lease, easement, or other right shall not be deemed a charge within the meaning of this article nor shall any consideration received by an owner from any federal governmental agency for the purposes of admitting any person constitute such a charge.

(2) "Land" also means roads, water, watercourses, private ways, and buildings, structures, and machinery or equipment thereon, when attached to real property.

(3) "Owner" includes, but is not limited to, the possessor of a fee interest, a tenant, lessee, occupant, the possessor of any other interest in land, or any person having a right to grant permission to use the land, or any public entity as defined in the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., which has an interest in land.

(4) "Person" includes any individual, regardless of age, maturity, or experience, or any corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, or association, or any other legal entity.

(4.5) "Public entity" means the same as defined in section 24-10-103 (5), C.R.S.

(5) "Recreational purpose" includes, but is not limited to, any sports or other recreational activity of whatever nature undertaken by a person while using the land, including ponds, lakes, reservoirs, streams, paths, and trails appurtenant thereto, of another and includes, but is not limited to, any hobby, diversion, or other sports or other recreational activity such as: Hunting, fishing, camping, picnicking, hiking, horseback riding, snowshoeing, cross country skiing, bicycling, riding or driving motorized recreational vehicles, swimming, tubing, diving, spelunking, sight-seeing, exploring, hang gliding, rock climbing, kite flying, roller skating, bird watching, gold panning, target shooting, ice skating, ice fishing, photography, or engaging in any other form of sports or other recreational activity.



§ 33-41-103. Limitation on landowner's liability

(1) Subject to the provision of section 33-41-105, an owner of land who either directly or indirectly invites or permits, without charge, any person to use such property for recreational purposes does not thereby:

(a) Extend any assurance that the premises are safe for any purpose;

(b) Confer upon such person the legal status of an invitee or licensee to whom a duty of care is owed;

(c) Assume responsibility or incur liability for any injury to person or property or for the death of any person caused by an act or omission of such person.

(2) (a) To the extent liability is found, notwithstanding subsection (1) of this section, the total amount of damages that may be recovered from a private landowner who leases land or a portion thereof to a public entity for recreational purposes or who grants an easement or other rights to use land or a portion thereof to a public entity for recreational purposes for injuries resulting from the use of the land by invited guests for recreational purposes shall be:

(I) For any injury to one person in any single occurrence, the amount specified in section 24-10-114 (1)(a)(I), C.R.S.;

(II) For an injury to two or more persons in any single occurrence, the amount specified in section 24-10-114 (1)(a)(II), C.R.S.

(b) The limitations in this subsection (2) shall apply only when access to the property is limited, to the extent practicable, to invited guests, when the person injured is an invited guest of the public entity, when such use of the land by the injured person is for recreational purposes, and only during the term of such lease, easement, or other grant.

(c) Nothing in this subsection (2) shall limit, enlarge, or otherwise affect the liability of a public entity.

(d) In order to ensure the independence of public entities in the management of their recreational programs and to protect private landowners of land used for public recreational purposes from liability therefor, except as otherwise agreed by the public entity and a private landowner, a private landowner shall not be liable for a public entity's management of the land or portion thereof which is used for recreational purposes.

(e) For purposes of this subsection (2) only, unless the context otherwise requires:

(I) "Invited guests" means all persons or guests of persons present on the land for recreational purposes, at the invitation or consent of the public entity, and with or without permit or license to enter the land, and all persons present on the land at the invitation or consent of the public entity or the landowner for business or other purposes relating to or arising from the use of the land for recreational purposes if the public entity receives all of the revenues, if any, which are collected for entry onto the land. "Invited guests" does not include any such persons or guests of any person present on the land for recreational purposes at the invitation or consent of the public entity or the landowner if the landowner retains all or a portion of the revenue collected for entry onto the land or if the landowner shares the revenue collected for entry onto the land with the public entity. For the purposes of this subparagraph (I), "revenue collected for entry" does not include lease payments, lease-purchase payments, or rental payments.

(II) "Land" means real property, or a body of water and the real property appurtenant thereto, or real property that was subject to mining operations under state or federal law and that has been abandoned or left in an inadequate reclamation status prior to August 3, 1977, for coal mining operations, or July 1, 1976, for hard rock mining operations, which is leased to a public entity or for which an easement or other right is granted to a public entity for recreational purposes or for which the landowner has acquiesced to public use of existing trails that have historically been used by the public for recreational purposes. "Land", as used in this subsection (2), does not include real property, buildings, or portions thereof which are not the subject of a lease, easement, or other right of use granted to a public entity; except that land on which a landowner has acquiesced to public use of existing trails that have historically been used by the public for recreational purposes need not be subject to a lease, easement, or other right of use granted to a public entity. Nothing in this subparagraph (II) shall be construed to create a prescriptive easement on lands on which a landowner has acquiesced to public use of existing trails that have historically been used by the public for recreational purposes. The incidental use of such private property for recreational purposes shall not establish or presume facts to support land use classification or zoning.

(II.5) "Lease" or "leased" includes a lease-purchase agreement containing an option to purchase the property. Any lease in which a private landowner leases land or a portion thereof to a public entity for recreational purposes shall contain a disclosure advising the private landowner of the right to bargain for indemnification from liability for injury resulting from use of the land by invited guests for recreational purposes.

(II.7) "Management" means the entire range of activities, whether undertaken or not by the public entity, associated with controlling, directing, allowing, and administering the use, operation, protection, development, repair, and maintenance of private land for public recreational purposes.

(III) "Recreational purposes" includes, but is not limited to, any sports or other recreational activity of whatever nature undertaken by an invited guest while using the land, including ponds, lakes, reservoirs, streams, paths, and trails appurtenant to, of another and includes, but is not limited to, any hobby, diversion, or other sports or other recreational activity such as: Fishing, picnicking, hiking, horseback riding, snowshoeing, cross country skiing, bicycling, swimming, tubing, diving, sight-seeing, exploring, kite flying, bird watching, gold panning, ice skating, ice fishing, photography, or engaging in any other form of sports or other recreational activity, as well as any activities related to such sports or recreational activities, and any activities directly or indirectly resulting from such sports or recreational activity.

(f) Nothing in this subsection (2) shall limit the protections provided, as applicable, to a landowner under section 13-21-115, C.R.S.



§ 33-41-104. When liability is not limited

(1) Nothing in this article limits in any way any liability which would otherwise exist:

(a) For willful or malicious failure to guard or warn against a known dangerous condition, use, structure, or activity likely to cause harm;

(b) For injury suffered by any person in any case where the owner of land charges the person who enters or goes on the land for the recreational use thereof; except that, in case of land leased to a public entity or in which a public entity has been granted an easement or other rights to use land for recreational purposes any consideration received by the owner for such lease, easement, or other right shall not be deemed a charge within the meaning of this article nor shall any consideration received by an owner from any federal governmental agency for the purpose of admitting any person constitute such a charge;

(c) For maintaining an attractive nuisance; except that, if the property used for public recreational purposes contains mining operations that were abandoned or left in an inadequate reclamation status as provided in section 33-41-103 (2)(e)(II) or was constructed or is used for or in connection with the diversion, storage, conveyance, or use of water, the property and the water or abandoned mining operations within such property shall not constitute an attractive nuisance;

(d) For injury received on land incidental to the use of land on which a commercial or business enterprise of any description is being carried on; except that in the case of land leased to a public entity for recreational purposes or in which a public entity has been granted an easement or other rights to use land for recreational purposes, such land shall not be considered to be land upon which a business or commercial enterprise is being carried on.



§ 33-41-105. Article not to create liability or relieve obligation

(1) Nothing in this article shall be construed to:

(a) Create, enlarge, or affect in any manner any liability for willful or malicious failure to guard or warn against a known dangerous condition, use, structure, or activity likely to cause harm, or for injury suffered by any person in any case where the owner of land charges for that person to enter or go on the land for the recreational use thereof;

(b) Relieve any person using the land of another for recreational purposes from any obligation which he may have in the absence of this article to exercise care in his use of such land and in his activities thereon or from the legal consequences of failure to employ such care;

(c) Limit any liability of any owner to any person for damages resulting from any occurrence which took place prior to January 1, 1970.



§ 33-41-105.5. Prevailing party - attorney fees and costs

The prevailing party in any civil action by a recreational user for damages against a landowner who allows the use of the landowner's property for public recreational purposes shall recover the costs of the action together with reasonable attorney fees as determined by the court.



§ 33-41-106. Ownership of recreational area by another state

No other state of the United States, or agency or political subdivision thereof, shall acquire, own, or operate any land or interest therein in the state of Colorado for park or recreational purposes, except under the terms of an interstate compact.






Article 42 - Recreational Trails



Article 43 - Registration of Recreational Vehicles



Article 44 - Ski Safety and Liability

§ 33-44-101. Short title

This article shall be known and may be cited as the "Ski Safety Act of 1979".



§ 33-44-102. Legislative declaration

The general assembly hereby finds and declares that it is in the interest of the state of Colorado to establish reasonable safety standards for the operation of ski areas and for the skiers using them. Realizing the dangers that inhere in the sport of skiing, regardless of any and all reasonable safety measures which can be employed, the purpose of this article is to supplement the passenger tramway safety provisions of part 7 of article 5 of title 25, C.R.S.; to further define the legal responsibilities of ski area operators and their agents and employees; to define the responsibilities of skiers using such ski areas; and to define the rights and liabilities existing between the skier and the ski area operator and between skiers.



§ 33-44-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Base area lift" means any passenger tramway which skiers ordinarily use without first using some other passenger tramway.

(2) "Competitor" means a skier actually engaged in competition, a special event, or training or practicing for competition or a special event on any portion of the area made available by the ski area operator.

(3) "Conditions of ordinary visibility" means daylight and, where applicable, nighttime in nonprecipitating weather.

(3.1) "Extreme terrain" means any place within the ski area boundary that contains cliffs with a minimum twenty-foot rise over a fifteen-foot run, and slopes with a minimum fifty-degree average pitch over a one-hundred-foot run.

(3.3) "Freestyle terrain" includes, but is not limited to, terrain parks and terrain park features such as jumps, rails, fun boxes, and all other constructed and natural features, half-pipes, quarter-pipes, and freestyle-bump terrain.

(3.5) "Inherent dangers and risks of skiing" means those dangers or conditions that are part of the sport of skiing, including changing weather conditions; snow conditions as they exist or may change, such as ice, hard pack, powder, packed powder, wind pack, corn, crust, slush, cut-up snow, and machine-made snow; surface or subsurface conditions such as bare spots, forest growth, rocks, stumps, streambeds, cliffs, extreme terrain, and trees, or other natural objects, and collisions with such natural objects; impact with lift towers, signs, posts, fences or enclosures, hydrants, water pipes, or other man-made structures and their components; variations in steepness or terrain, whether natural or as a result of slope design, snowmaking or grooming operations, including but not limited to roads, freestyle terrain, jumps, and catwalks or other terrain modifications; collisions with other skiers; and the failure of skiers to ski within their own abilities. The term "inherent dangers and risks of skiing" does not include the negligence of a ski area operator as set forth in section 33-44-104 (2). Nothing in this section shall be construed to limit the liability of the ski area operator for injury caused by the use or operation of ski lifts.

(4) "Passenger" means any person who is lawfully using any passenger tramway.

(5) "Passenger tramway" means a device as defined in section 25-5-702 (4), C.R.S.

(6) "Ski area" means all ski slopes or trails and all other places within the ski area boundary, marked in accordance with section 33-44-107 (6), under the control of a ski area operator and administered as a single enterprise within this state.

(7) "Ski area operator" means an "area operator" as defined in section 25-5-702 (1), C.R.S., and any person, partnership, corporation, or other commercial entity having operational responsibility for any ski areas, including an agency of this state or a political subdivision thereof.

(8) "Skier" means any person using a ski area for the purpose of skiing, which includes, without limitation, sliding downhill or jumping on snow or ice on skis, a toboggan, a sled, a tube, a snowbike, a snowboard, or any other device; or for the purpose of using any of the facilities of the ski area, including but not limited to ski slopes and trails.

(9) "Ski slopes or trails" means all ski slopes or trails and adjoining skiable terrain, including all their edges and features, and those areas designated by the ski area operator to be used by skiers for any of the purposes enumerated in subsection (8) of this section. Such designation shall be set forth on trail maps, if provided, and designated by signs indicating to the skiing public the intent that such areas be used by skiers for the purpose of skiing. Nothing in this subsection (9) or in subsection (8) of this section, however, shall imply that ski slopes or trails may not be restricted for use by persons using skis only or for use by persons using any other device described in subsection (8) of this section.



§ 33-44-104. Negligence - civil actions

(1) A violation of any requirement of this article shall, to the extent such violation causes injury to any person or damage to property, constitute negligence on the part of the person violating such requirement.

(2) A violation by a ski area operator of any requirement of this article or any rule or regulation promulgated by the passenger tramway safety board pursuant to section 25-5-704 (1)(a), C.R.S., shall, to the extent such violation causes injury to any person or damage to property, constitute negligence on the part of such operator.

(3) All rules adopted or amended by the passenger tramway safety board are subject to sections 24-4-103 (8)(c) and (8)(d) and 24-34-104 (6)(b), C.R.S.



§ 33-44-105. Duties of passengers

(1) No passenger shall board a passenger tramway if he does not have sufficient physical dexterity, ability, and knowledge to negotiate or use such facility safely or until such passenger has asked for and received information sufficient to enable him to use the equipment safely. A passenger is required to follow any written or verbal instructions that are given to him regarding the use of the passenger tramway.

(2) No passenger shall:

(a) Embark upon or disembark from a passenger tramway except at a designated area except in the event of a stoppage of the passenger tramway (and then only under the supervision of the operator) or unless reasonably necessary in the event of an emergency to prevent injury to the passenger or others;

(b) Throw or expel any object from any passenger tramway while riding on such device, except as permitted by the operator;

(c) Act, while riding on a passenger tramway, in any manner that may interfere with proper or safe operation of such passenger tramway;

(d) Engage in any type of conduct that may contribute to or cause injury to any person;

(e) Place in an uphill track of a J-bar, T-bar, platter pull, rope tow, or any other surface lift any object that could cause another skier to fall;

(f) Embark upon a passenger tramway marked as closed;

(g) Disobey any instructions posted in accordance with this article or any verbal instructions by the ski area operator regarding the proper or safe use of a passenger tramway unless such verbal instructions are contrary to this article or the rules promulgated under it, or contrary to posted instructions.



§ 33-44-106. Duties of operators - signs

(1) Each ski area operator shall maintain a sign system with concise, simple, and pertinent information for the protection and instruction of passengers. Signs shall be prominently placed on each passenger tramway readable in conditions of ordinary visibility and, where applicable, adequately lighted for nighttime passengers. Signs shall be posted as follows:

(a) At or near the loading point of each passenger tramway, regardless of the type, advising that any person not familiar with the operation of the device shall ask the operator of the device for assistance and instruction;

(b) At the interior of each two-car and multicar passenger tramway, showing:

(I) The maximum capacity in pounds of the car and the maximum number of passengers allowed;

(II) Instructions for procedures in emergencies;

(c) In a conspicuous place at each loading area of two-car and multicar passenger tramways, stating the maximum capacity in pounds of the car and the maximum number of passengers allowed;

(d) At all chair lifts, stating the following:

(I) "Prepare to Unload", which shall be located not less than fifty feet ahead of the unloading area;

(II) "Keep Ski Tips Up", which shall be located ahead of any point where the skis may come in contact with a platform or the snow surface;

(III) "Unload Here", which shall be located at the point designated for unloading;

(IV) "Safety Gate", which shall be located where applicable;

(V) "Remove Pole Straps from Wrists", which shall be located prominently at each loading area;

(VI) "Check for Loose Clothing and Equipment", which shall be located before the "Prepare to Unload" sign;

(e) At all J-bars, T-bars, platter pulls, rope tows, and any other surface lift, stating the following:

(I) "Remove Pole Straps from Wrists", which shall be placed at or near the loading area;

(II) "Stay in Tracks", "Unload Here", and "Safety Gate", which shall be located where applicable;

(III) "Prepare to Unload", which shall be located not less than fifty feet ahead of each unloading area;

(f) Near the boarding area of all J-bars, T-bars, platter pulls, rope tows, and any other surface lift, advising passengers to check to be certain that clothing, scarves, and hair will not become entangled with the lift;

(g) At or near the boarding area of all lifts, regarding the requirements of section 33-44-109 (6).

(2) Other signs not specified by subsection (1) of this section may be posted at the discretion of the ski area operator.

(3) The ski area operator, before opening the passenger tramway to the public each day, shall inspect such passenger tramway for the presence and visibility of the signs required by subsection (1) of this section.

(4) The extent of the responsibility of the ski area operator under this section shall be to post and maintain such signs as are required by subsection (1) of this section in such condition that they may be viewed during conditions of ordinary visibility. Evidence that signs required by subsection (1) of this section were present, visible, and readable where required at the beginning of the passenger tramway operation on any given day raises a presumption that all passengers using said devices have seen and understood said signs.



§ 33-44-107. Duties of ski area operators - signs and notices required for skiers' information33-44-107. Duties of ski area operators - signs and notices required for skiers' information

(1) Each ski area operator shall maintain a sign and marking system as set forth in this section in addition to that required by section 33-44-106. All signs required by this section shall be maintained so as to be readable and recognizable under conditions of ordinary visibility.

(2) A sign shall be placed in such a position as to be recognizable as a sign to skiers proceeding to the uphill loading point of each base area lift depicting and explaining signs and symbols which the skier may encounter at the ski area as follows:

(a) The ski area's least difficult trails and slopes, designated by a green circle and the word "easiest";

(b) The ski area's most difficult trails and slopes, designated by a black diamond and the words "most difficult";

(c) The ski area's trails and slopes which have a degree of difficulty that falls between the green circle and the black diamond designation, designated by a blue square and the words "more difficult";

(d) The ski area's extreme terrain shall be signed at the commonly used access designated with two black diamonds containing the letters "E" in one and "X" in the other in white and the words "extreme terrain". The ski area's specified freestyle terrain areas shall be designated with an orange oval.

(e) Closed trails or slopes, designated by an octagonal-shaped sign with a red border around a white interior containing a black figure in the shape of a skier with a black band running diagonally across the sign from the upper right-hand side to the lower left-hand side and with the word "Closed" printed beneath the emblem.

(3) If applicable, a sign shall be placed at or near the loading point of each passenger tramway, as follows:

"WARNING: This lift services (most difficult) or (most difficult and more difficult) or (more difficult) slopes only."

(4) If a particular trail or slope or portion of a trail or slope is closed to the public by a ski area operator, such operator shall place a sign notifying the public of that fact at each identified entrance of each portion of the trail or slope involved. Alternatively, such a trail or slope or portion thereof may be closed with ropes or fences.

(5) The ski area operator shall place a sign at or near the beginning of each trail or slope, which sign shall contain the appropriate symbol of the relative degree of difficulty of that particular trail or slope as set forth by subsection (2) of this section. This requirement shall not apply to a slope or trail designated "easiest" which to a skier is substantially visible in its entirety under conditions of ordinary visibility prior to his beginning to ski the same.

(6) The ski area operator shall mark its ski area boundaries in a fashion readily visible to skiers under conditions of ordinary visibility. Where the owner of land adjoining a ski area closes all or part of his land and so advises the ski area operator, such portions of the boundary shall be signed as required by paragraph (e) of subsection (2) of this section. This requirement shall not apply in heavily wooded areas or other nonskiable terrain.

(7) The ski area operator shall mark hydrants, water pipes, and all other man-made structures on slopes and trails which are not readily visible to skiers under conditions of ordinary visibility from a distance of at least one hundred feet and shall adequately and appropriately cover such obstructions with a shock-absorbent material that will lessen injuries. Any type of marker shall be sufficient, including but not limited to wooden poles, flags, or signs, if the marker is visible from a distance of one hundred feet and if the marker itself does not constitute a serious hazard to skiers. Variations in steepness or terrain, whether natural or as a result of slope design or snowmaking or grooming operations, including but not limited to roads and catwalks or other terrain modifications, are not man-made structures, as that term is used in this article.

(8) (a) Each ski area operator shall post and maintain signs which contain the warning notice specified in paragraph (c) of this subsection (8). Such signs shall be placed in a clearly visible location at the ski area where the lift tickets and ski school lessons are sold and in such a position to be recognizable as a sign to skiers proceeding to the uphill loading point of each base area lift. Each sign shall be no smaller than three feet by three feet. Each sign shall be white with black and red letters as specified in this paragraph (a). The words "WARNING" shall appear on the sign in red letters. The warning notice specified in paragraph (c) of this subsection (8) shall appear on the sign in black letters, with each letter to be a minimum of one inch in height.

(b) Every ski lift ticket sold or made available for sale to skiers by any ski area operator shall contain in clearly readable print the warning notice specified in paragraph (c) of this subsection (8).

(c) The signs described in paragraph (a) of this subsection (8) and the lift tickets described in paragraph (b) of this subsection (8) shall contain the following warning notice:

WARNING

Under Colorado law, a skier assumes the risk of any injury to person or property resulting from any of the inherent dangers and risks of skiing and may not recover from any ski area operator for any injury resulting from any of the inherent dangers and risks of skiing, including: Changing weather conditions; existing and changing snow conditions; bare spots; rocks; stumps; trees; collisions with natural objects, man-made objects, or other skiers; variations in terrain; and the failure of skiers to ski within their own abilities.



§ 33-44-108. Ski area operators - additional duties

(1) Any motorized snow-grooming vehicle shall be equipped with a light visible at any time the vehicle is moving on or in the vicinity of a ski slope or trail.

(2) Whenever maintenance equipment is being employed to maintain or groom any ski slope or trail while such ski slope or trail is open to the public, the ski area operator shall place or cause to be placed a conspicuous notice to that effect at or near the top of that ski slope or trail. This requirement shall not apply to maintenance equipment transiting to or from a grooming project.

(3) All snowmobiles operated on the ski slopes or trails of a ski area shall be equipped with at least the following: One lighted headlamp, one lighted red tail lamp, a brake system maintained in operable condition, and a fluorescent flag at least forty square inches mounted at least six feet above the bottom of the tracks.

(4) The ski area operator shall have no duty arising out of its status as a ski area operator to any skier skiing beyond the area boundaries marked as required by section 33-44-107 (6).

(5) The ski area operator, upon finding a person skiing in a careless and reckless manner, may revoke that person's skiing privileges. This subsection (5) shall not be construed to create an affirmative duty on the part of the ski area operator to protect skiers from their own or from another skier's carelessness or recklessness.



§ 33-44-109. Duties of skiers - penalties

(1) Each skier solely has the responsibility for knowing the range of his own ability to negotiate any ski slope or trail and to ski within the limits of such ability. Each skier expressly accepts and assumes the risk of and all legal responsibility for any injury to person or property resulting from any of the inherent dangers and risks of skiing; except that a skier is not precluded under this article from suing another skier for any injury to person or property resulting from such other skier's acts or omissions. Notwithstanding any provision of law or statute to the contrary, the risk of a skier/skier collision is neither an inherent risk nor a risk assumed by a skier in an action by one skier against another.

(2) Each skier has the duty to maintain control of his speed and course at all times when skiing and to maintain a proper lookout so as to be able to avoid other skiers and objects. However, the primary duty shall be on the person skiing downhill to avoid collision with any person or objects below him.

(3) No skier shall ski on a ski slope or trail that has been posted as "Closed" pursuant to section 33-44-107 (2)(e) and (4).

(4) Each skier shall stay clear of snow-grooming equipment, all vehicles, lift towers, signs, and any other equipment on the ski slopes and trails.

(5) Each skier has the duty to heed all posted information and other warnings and to refrain from acting in a manner which may cause or contribute to the injury of the skier or others. Each skier shall be presumed to have seen and understood all information posted in accordance with this article near base area lifts, on the passenger tramways, and on such ski slopes or trails as he is skiing. Under conditions of decreased visibility, the duty is on the skier to locate and ascertain the meaning of all signs posted in accordance with sections 33-44-106 and 33-44-107.

(6) Each ski or snowboard used by a skier while skiing shall be equipped with a strap or other device capable of stopping the ski or snowboard should the ski or snowboard become unattached from the skier. This requirement shall not apply to cross country skis.

(7) No skier shall cross the uphill track of a J-bar, T-bar, platter pull, or rope tow except at locations designated by the operator; nor shall a skier place any object in such an uphill track.

(8) Before beginning to ski from a stationary position or before entering a ski slope or trail from the side, the skier shall have the duty of avoiding moving skiers already on the ski slope or trail.

(9) No person shall move uphill on any passenger tramway or use any ski slope or trail while such person's ability to do so is impaired by the consumption of alcohol or by the use of any controlled substance, as defined in section 18-18-102 (5), C.R.S., or other drug or while such person is under the influence of alcohol or any controlled substance, as defined in section 18-18-102 (5), C.R.S., or other drug.

(10) No skier involved in a collision with another skier or person in which an injury results shall leave the vicinity of the collision before giving his or her name and current address to an employee of the ski area operator or a member of the ski patrol, except for the purpose of securing aid for a person injured in the collision; in which event the person so leaving the scene of the collision shall give his or her name and current address as required by this subsection (10) after securing such aid.

(11) No person shall knowingly enter upon public or private lands from an adjoining ski area when such land has been closed by its owner and so posted by the owner or by the ski area operator pursuant to section 33-44-107 (6).

(12) Any person who violates any of the provisions of subsection (3), (9), (10), or (11) of this section is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars.



§ 33-44-110. Competition and freestyle terrain

(1) The ski area operator shall, prior to use of any portion of the area made available by the ski area operator, allow each competitor an opportunity to reasonably visually inspect the course, venue, or area.

(2) The competitor shall be held to assume the risk of all course, venue, or area conditions, including, but not limited to, weather and snow conditions; obstacles; course or feature location, construction, or layout; freestyle terrain configuration and conditions; and other courses, layouts, or configurations of the area to be used. No liability shall attach to a ski area operator for injury or death to any competitor caused by course, venue, or area conditions that a visual inspection should have revealed or by collisions with other competitors.



§ 33-44-111. Statute of limitation

All actions against any ski area operator or its employees brought to recover damages for injury to person or property caused by the maintenance, supervision, or operation of a passenger tramway or a ski area shall be brought within two years after the claim for relief arises and not thereafter.



§ 33-44-112. Limitation on actions for injury resulting from inherent dangers and risks of skiing

Notwithstanding any judicial decision or any other law or statute to the contrary, including but not limited to sections 13-21-111 and 13-21-111.7, C.R.S., no skier may make any claim against or recover from any ski area operator for injury resulting from any of the inherent dangers and risks of skiing.



§ 33-44-113. Limitation of liability

The total amount of damages which may be recovered from a ski area operator by a skier who uses a ski area for the purpose of skiing or for the purpose of sliding downhill on snow or ice on skis, a toboggan, a sled, a tube, a skibob, a snowboard, or any other device and who is injured, excluding those associated with an injury occurring to a passenger while riding on a passenger tramway, shall not exceed one million dollars, present value, including any derivative claim by any other claimant, which shall not exceed two hundred fifty thousand dollars, present value, and including any claim attributable to noneconomic loss or injury, as defined in section 13-21-102.5 (2), C.R.S., whether past damages, future damages, or a combination of both, which shall not exceed two hundred fifty thousand dollars. If, upon good cause shown, the court determines that the present value of the amount of lost past earnings and the present value of lost future earnings, or the present value of past medical and other health care costs and the present value of the amount of future medical and other health care costs, or both, when added to the present value of other past damages and the present value of other future damages, would exceed such limitation and that the application of such limitation would be unfair, the court may award damages in excess of the limitation equal to the present value of additional future damages, but only for the loss of such excess future earnings, or such excess future medical and other health care costs, or both. For purposes of this section, "present value" has the same meaning as that set forth in section 13-64-202 (7), C.R.S., and "past damages" has the same meaning as that set forth in section 13-64-202 (6), C.R.S. The existence of the limitations and exceptions thereto provided in this section shall not be disclosed to a jury.



§ 33-44-114. Inconsistent law or statute

Insofar as any provision of law or statute is inconsistent with the provisions of this article, this article controls.









Great Outdoors Program

Article 60 - Great Outdoors Colorado Program - Implementation

§ 33-60-101. Legislative declaration

(1) The general assembly hereby declares that the policies and procedures contained in this article are enacted to facilitate the orderly implementation of article XXVII of the state constitution, adopted at the 1992 general election. The general assembly further declares that the payment of debt service on all obligations due from the fourth quarter of fiscal year 1992-93 through the fourth quarter of fiscal year 1997-98 which are set forth in section 3 (1)(c) of article XXVII of the state constitution are intended to be paid in full from net lottery proceeds. Accordingly, the general assembly finds that legislation which sets forth an orderly method for ensuring that such payments are made in a timely manner is necessary and that the orderly implementation of article XXVII of the state constitution promotes the health, safety, security, and general welfare of the people of the state of Colorado.

(2) The general assembly further declares that the powers granted to the trust fund board to issue bonds and to pledge any moneys deposited or to be deposited into the trust fund for the payment of such bonds are in furtherance of and are consistent with the powers granted to the board created by article XXVII of the Colorado constitution.



§ 33-60-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Bond" means any bond, note, certificate, contract, or obligation for the repayment of borrowed money of the trust fund board authorized by this article.

(1.5) "Net lottery proceeds" means the proceeds of the lottery after the payment of the expenses of the state lottery division and any prizes for the lottery and after a sufficient amount of money has been reserved, as of the end of any fiscal quarter, to ensure the operation of the lottery for the ensuing fiscal quarter.

(2) "State agency" means: The state; every executive department, board, commission, committee, bureau, and office of the state; every state institution of higher education, whether established by the state constitution or by law, and every governing board thereof; and every independent commission and other political subdivision of the state government. However, such term does not include the state board of the great outdoors Colorado trust fund.

(3) "Trust fund" means the great outdoors Colorado trust fund created pursuant to section 2 of article XXVII of the state constitution.

(4) "Trust fund board" means the state board of the great outdoors Colorado trust fund established pursuant to section 6 of article XXVII of the state constitution.



§ 33-60-103. Distribution of net lottery proceeds - fourth quarter of fiscal year 1992-93 through fourth quarter of fiscal year 1997-98 - insufficiency - loan - repayment from net lottery proceeds

(1) Beginning with the proceeds from the fourth quarter of fiscal year 1992-93 through the fourth quarter of fiscal year 1997-98, the state treasurer shall make monthly distributions of net lottery proceeds as follows:

(a) To the conservation trust fund in the amounts provided in section 24-35-210 (4), C.R.S.; except that, beginning with the proceeds from the fourth quarter of fiscal year 1993-94 through the fourth quarter of fiscal year 1997-98, such distributions shall be made on a quarterly basis;

(a.5) To the division of parks and outdoor recreation in the amounts provided in section 24-35-210 (4), C.R.S.;

(b) (I) No later than September 1, 1993, the state treasurer shall pay the sum of six million dollars out of net lottery proceeds to the city and county of Denver as the final payment under the Colorado convention center contract between the state and the city and county of Denver in the original amount of $36,000,000.

(II) In the event the trust fund board submits a resolution approved by a majority of the members of such board to the state treasurer authorizing that the payment specified in subparagraph (I) of this paragraph (b) be made before September 1, 1993, the state treasurer shall make the payment on that date. Copies of any such resolution shall be submitted to the general assembly and the city and county of Denver.

(c) To the debt service repayment account in the capital construction fund created pursuant to the provisions of section 24-75-302 (3), C.R.S., in an amount sufficient to defray all payments of principal and interest due on or before the date of the distribution for the payment of the following outstanding financial obligations of the state:

(I) 1992 master lease purchase agreement in the original principal amount of $108,310,000, less the principal amount of $5,700,000 or the appraised value, whichever is greater, for the Kipling facility building, which shall not be included. The 1992 master lease purchase agreement represents the refunding of the following certificates of participation:

(A) 1979 certificates of participation for the following projects: Wheat Ridge, Colorado project (issue A) in the original amount of $6,895,000; Pueblo, Colorado project (issue B) in the original amount of $5,320,000; and Grand Junction, Colorado project (issue C) in the original amount of $4,735,000;

(B) 1986 master lease purchase agreement in the original amount of $36,495,000;

(C) 1988 master lease purchase agreement in the original amount of $63,025,000;

(D) 1989 master lease purchase agreement in the original amount of $66,894,861.85; except that such refunding represents only that portion of the certificates which mature on and after November 1, 1999;

(II) 1990 master lease purchase agreement in the original amount of $28,635,000; and

(III) 1989 master lease purchase agreement in the original amount of $66,894,861.85, but only to the extent of payment for debt service from and including September 1, 1993, to and including November 30, 1998.

(2) (a) Pursuant to article XXVII of the state constitution, payments on the obligations set forth in subsection (1) of this section shall be made from the lottery fund created in section 24-35-210, C.R.S., pursuant to the following schedule of principal and interest payments:

* Payment may be made prior to September 1, 1993, if authorized by the trust fund pursuant to section 33-60-103 (1)(b)(II).

(b) All principal and interest payment amounts set forth in paragraph (a) of this subsection (2) are subject to bank charges, arbitrage calculation, insurance premiums, and other miscellaneous charges which were not calculable at the time principal and interest payment amounts were determined and are determined and payable in the year in which any given payment is due. Such charges are a part of each payment due pursuant to the certificates of participation enumerated in this section.

(3) Subject to the provisions of subsection (4) of this section, remaining net lottery proceeds, if any, shall be deposited no less frequently than quarterly in trust for the trust fund board. Deposits in trust for the trust fund board, or a portion thereof, may be deferred only to the extent that payments on certificates of participation pursuant to paragraph (c) of subsection (1) of this section are due on or before the date of distribution or balances due on loans authorized pursuant to subsection (4) of this section are outstanding on the date of distribution.

(4) Pursuant to amendment XXVII of the state constitution, the sum of all distributions of net lottery proceeds made to the capital construction fund from the fourth quarter of fiscal year 1992-93 through the fourth quarter of fiscal year 1997-98 shall include payment in full of all debt service due from and including September 1, 1993, to and including November 30, 1998, on all obligations set forth in section 3 (1)(c) of article XXVII of the state constitution. In the event net lottery proceeds are insufficient to defray payments of principal and interest on the obligations according to the schedule set forth in subsection (2) of this section, the state treasurer shall transfer sufficient funds in an amount not to exceed the amount of such insufficiency to the debt service repayment account in the capital construction fund created by section 24-75-302 (3), C.R.S., for the purpose of defraying such payments. Such transfer shall be in the form of a loan from moneys in the general fund not immediately required to be disbursed and shall bear interest at the earnings rate calculated monthly by the state treasurer. In the event any such loan is required to be made, succeeding distributions of net lottery proceeds shall be made in accordance with subsections (1) and (2) of this section. Thereafter, net lottery proceeds in an amount not to exceed the outstanding amount of the loan plus interest accrued shall be transferred to the debt service repayment account in the capital construction fund created by section 24-75-302 (3), C.R.S., for the purpose of repaying the general fund for such loan. No distribution shall be made pursuant to subsection (3) of this section until the principal and interest on such loan is repaid in full.



§ 33-60-104. Distribution of net lottery proceeds beginning first quarter of fiscal year 1998-99

(1) For the first quarter of fiscal year 1998-99 and for each quarter thereafter, the state treasurer shall distribute net lottery proceeds as follows:

(a) Forty percent to the conservation trust fund for distribution to municipalities and counties and other eligible entities for parks, recreation, and open space purposes;

(b) Ten percent to the division of parks and wildlife for the acquisition, development, and improvement of new and existing state parks, recreation areas, and recreational trails; and

(c) All remaining net lottery proceeds in trust to the trust fund board; except that, in any state fiscal year in which the portion of net lottery proceeds which would otherwise be given in trust to the trust fund board exceeds the adjusted amount of thirty-five million dollars as determined by the state treasurer in accordance with subsection (2) of this section, the net lottery proceeds in excess of such adjusted amount shall be allocated to the general fund.

(2) Beginning with the first quarter of fiscal year 1998-99 and each fiscal year thereafter, the base amount of thirty-five million dollars shall be adjusted annually based on the decrease or increase, if any, in the consumer price index for the Denver metropolitan area, for the preceding calendar year reported by the United States bureau of labor statistics, or its successor index. Such adjustment shall reflect changes, if any, in such index from the actual consumer price index for the Denver metropolitan area, for the calendar year 1992.



§ 33-60-104.5. Property acquired by state agencies with funds from the great outdoors Colorado trust fund - payments in lieu of taxes - restrictions - legislative declaration

(1) (a) The general assembly hereby finds and declares that:

(I) The withdrawal of property from county tax rolls as a result of the purchase of interests in real property by state agencies with funds provided from the great outdoors Colorado trust fund may have a significant financial impact on the counties and other political subdivisions in which such property is located;

(II) When state agencies acquire interests in real property with moneys from the great outdoors Colorado trust fund and remove them from the tax rolls, the agencies acquiring the interests shall make payments in lieu of taxes to the counties in which the property underlying the interest is located in order to alleviate the financial burdens such acquisitions create; and

(III) Section 10 of article XXVII of the state constitution provides that payments in lieu of taxes for acquisitions of property pursuant to article XXVII shall be made from moneys made available by the great outdoors Colorado trust fund.

(b) It is therefore the intent of this section to address the financial impact resulting from acquisitions of interests in real property by state agencies and to implement section 10 of article XXVII of the state constitution by establishing a mechanism for payments in lieu of taxes to be made from the great outdoors Colorado trust fund.

(2) Whenever a state agency acquires an interest in real property using moneys from the trust fund pursuant to article XXVII of the state constitution and the interest is no longer subject to property taxation as a result of such acquisition, the agency that holds the interest shall pay annually to the treasurer of the county in which the property is located a payment in lieu of taxes that shall not exceed the amount of taxes that would be due if the interest was taxable.

(3) (a) In accordance with section 10 of article XXVII of the state constitution and subject to the provisions of this section, the annual payments described in subsection (2) of this section shall be made with funds made available from the trust fund in the manner set forth in this subsection (3).

(b) Each year during the regular tax assessment period, the board of county commissioners of each county in which a real property interest described in subsection (2) of this section is located shall provide to each state agency that holds such real property interests the following information in the same manner as such information is provided to any other owner of property in the county:

(I) The current assessed value of each real property interest, expressed in dollars;

(II) The amount of the payment in lieu of taxes due on each real property interest, based on the value and tax rate that would be applicable to the real property interest if it were taxable; and

(III) The date the payment in lieu of taxes is due for such real property interests, based on the date property taxes within the county are due.

(c) Each state agency that receives information from a board of county commissioners pursuant to this subsection (3) shall promptly forward such information to the trust fund board. In addition, for each real property interest reported, the agency shall provide information to the trust fund board concerning the portion of the total acquisition cost of the interest that was paid with moneys from the trust fund.

(d) The trust fund board shall pay from the trust fund to the reporting state agency that portion of the payment in lieu of taxes that is equivalent to the portion of the total acquisition cost of the interest that was paid with moneys from the trust fund. The trust fund board shall be responsible for ensuring that timely payment is made to each state agency.

(e) Each state agency that receives a payment from the trust fund board pursuant to this subsection (3) shall promptly transmit the payment, along with any other amounts payable by the agency as part of the payment in lieu of taxes and appropriated by the general assembly, to the county entitled to receive it.

(4) The treasurer of each county that receives a payment in lieu of taxes pursuant to this section shall pay over to each school district, special district, or other political subdivision in which a real property interest described in subsection (2) of this section is located its appropriate share of the total payment; except that the treasurer may deduct the costs incurred by the treasurer in administering this subsection (4).

(5) Every state agency that makes a payment in lieu of taxes that will be distributed, in whole or in part, to a school district and every school district that receives a payment in lieu of taxes shall report the amount paid or received to the state board of education.

(6) The general assembly may make appropriations for the purpose of funding a state agency's share of payments in lieu of taxes to any county entitled to receive such payments. Appropriations concerning lands purchased with wildlife cash or other wildlife moneys shall be made from the wildlife cash fund. Appropriations concerning lands purchased with parks and outdoor recreation cash or other parks and outdoor recreation moneys shall be made from the parks and outdoor recreation cash fund.

(7) In the event a state agency does not receive funds from the trust fund board to make the payments in lieu of taxes described in this section by the date that property taxes within the county are due, the agency shall not be authorized to accept any grants or other funding assistance from the trust fund board for acquisition of interests in real property until such payments are brought up to date.

(8) Nothing in this section shall be construed to alter the requirements of section 30-25-302, C.R.S., pertaining to property acquired by the division of parks and wildlife without assistance from the trust fund board.



§ 33-60-105. Use of general fund moneys by state agencies - prohibition - cash funds

The general assembly finds that the enactment of article XXVII of the state constitution dedicates a significant amount of moneys previously available to meet other state needs to the great outdoors Colorado trust fund and provides for the unrestricted expenditure of such moneys by the trust fund board for the preservation, protection, enhancement, and management of the state's wildlife, park, river trail, and open space heritage. Accordingly, no general fund moneys shall be used by any state agency for the purpose of funding necessary or incidental management costs which result from a distribution of moneys, land, or any other asset of the great outdoors Colorado trust fund, unless otherwise approved by the general assembly. Moneys derived from user fees and other revenue sources which are generated from programs and completed facilities funded by the great outdoors Colorado trust fund board shall not be transferred or revert to the general fund. Moneys generated from such programs and facilities at state parks shall be credited to the parks and outdoor recreation cash fund created by section 33-10-111 (1). All such moneys shall be subject to annual appropriation by the general assembly.



§ 33-60-106. Report required - general appropriations act

Notwithstanding section 24-1-136 (11)(a)(I), on or before September 1 of each year beginning with 1993, each state agency that has received or is scheduled to receive money from the great outdoors Colorado trust fund shall provide the senate agriculture, natural resources, and energy committee and the house of representatives agriculture, livestock, and natural resources committee with a detailed accounting of all such money received or to be received along with a detailed accounting of how such money has been or will be expended. For informational purposes, the expenditure of such money may be indicated in the annual general appropriation act.



§ 33-60-107. State board of the great outdoors Colorado trust fund

(1) Public members of the state board of the great outdoors Colorado trust fund shall be appointed by the governor. Such appointments shall be subject to the consent of the senate.

(2) Members of the state board of the great outdoors Colorado trust fund shall be subject to removal pursuant to section 6 of article IV of the Colorado constitution.

(3) In addition to its other powers under article XXVII of the Colorado constitution and this article, the trust fund board shall have the power to issue bonds to finance any expenditure to address urgent and permanent land acquisition priorities, including the acquisition of perpetual conservation easements, that may be made from the trust fund and may pledge all or any portion of the moneys deposited or to be deposited into the trust fund for the payment of the bonds. The owners or holders of the bonds may not look to any other revenues of the state other than the trust fund for the payment of the bonds. The bonds shall be issued on the terms and subject to the conditions set forth in section 33-60-108. Notwithstanding any other provision of this article, the bonds may only be issued if the registered electors of the state approve the ballot question submitted at the November 2001 statewide election pursuant to section 33-60-114. The amount of any debt incurred and the repayment costs for any bonds issued by the board shall not exceed the maximum amounts of debt and repayment costs approved by the voters in such election.



§ 33-60-108. Bonds

(1) The trust fund board may, from time to time, issue bonds to finance any expenditure to address urgent and permanent land acquisition priorities, including the acquisition of perpetual conservation easements, that may be made from the trust fund. The bonds shall be issued pursuant to a resolution of the trust fund board and shall be payable solely out of all or any portion of the moneys deposited or to be deposited into the trust fund as specified by the trust fund board.

(2) As provided in the resolution of the trust fund board under which the bonds are authorized to be issued or as provided in a trust indenture between the trust fund board and any commercial bank or trust company having trust powers, the bonds may:

(a) Be executed and delivered by the trust fund board at such times as may be provided in the resolution or indenture;

(b) Be in such form and denominations and include such terms and maturities as may be provided in the resolution or indenture;

(c) Be subject to optional or mandatory redemption prior to maturity with or without a premium;

(d) Be in fully registered form or bearer form registrable as to principal or interest or both or be in the form of coupon bonds that have attached interest coupons bearing a manual or facsimile signature of an officer of the trust fund board;

(e) Bear such conversion privileges as may be provided in the resolution or indenture;

(f) Be payable in such installments and at such times not exceeding twenty years from the date thereof;

(g) Be payable at such place or places whether within or without the state;

(h) Bear interest at such rate or rates per annum, which may be fixed or vary according to index, procedure, or formula, or as determined by the trust fund board or its agents, without regard to any interest rate limitation appearing in any other law of the state;

(i) Be subject to purchase at the option of the holder or the trust fund board and evidenced in such manner;

(j) Be executed by the officers of the trust fund board, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which signatures may be either of an officer of the trust fund board or of an agent authenticating the same; and

(k) Contain such other provisions not inconsistent with this article.

(3) The bonds may be sold at public or private sale at such price, in such manner, and at such times as determined by the trust fund board, and the trust fund board may pay all fees, expenses, and commissions that it deems necessary or advantageous in connection with the sale of the bonds. The power to fix the date of sale of the bonds, to receive bids or proposals, to award and sell bonds, to fix interest rates, and to take all other action necessary to sell and deliver the bonds may be delegated to an officer or agent of the trust fund board. Any outstanding bonds may be refunded by the trust fund board pursuant to article 56 of title 11, C.R.S. All bonds and any interest coupons applicable thereto are declared to be negotiable instruments. The trust fund board may apply any or all of the provisions of articles 55 and 57 of title 11, C.R.S., in connection with the issuance of the bonds.

(4) The resolution or trust indenture authorizing the issuance of the bonds may pledge all or any portion of the moneys deposited or to be deposited into the trust fund, may contain such provisions for protecting and enforcing the rights and remedies of holders of any of the bonds as the trust fund board deems appropriate, may set forth the rights and remedies of the holders of any of the bonds, and may contain provisions that the trust fund board deems appropriate for the security of the holders of the bonds, including, but not limited to, provisions for letters of credit, insurance, standby credit agreements, or other forms of credit ensuring timely payment of the bonds, including the redemption price or the purchase price.

(5) Any pledge of moneys, revenues, or property for the payment of the bonds made by the trust fund board or by any other person shall be valid and binding from the time the pledge is made. The pledge shall be valid and binding as of the time it is made and the moneys, revenues, or property so pledged shall immediately be subject to the lien of the pledge without any physical delivery, filing, or further act. The lien of the pledge and the obligations of the trust fund board and any other person to perform the contractual provisions made in the instrument authorizing the issuance of the bonds shall be valid and binding against all persons having claims of any kind in tort, contract, or otherwise against the trust fund board and any other person, irrespective of whether such claiming party has notice of such lien and irrespective of whether such instrument is recorded or filed, and shall, except as otherwise provided in the instrument authorizing the issuance of the bonds or making the pledge, have priority over any and all obligations and liabilities of the trust fund board. The creation, perfection, enforcement, and priority of the pledge of money, revenues, or property for the payment of the bonds shall be governed by this article and the instrument authorizing the issuance of the bonds.

(6) None of the directors or employees of the trust fund board or any person executing the bonds shall be liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance thereof.

(7) The trust fund board may purchase its bonds out of any available funds and may hold, pledge, cancel, or resell the bonds subject to and in accordance with agreements with the holders thereof.



§ 33-60-109. Investments

(1) Except as provided in subsection (2) of this section, any proceeds from the issuance of bonds by the trust fund board that are credited to the trust fund shall be invested in the same manner as all other moneys credited to the trust fund as provided by law.

(2) The trust fund board may direct a corporate trustee that holds proceeds from the issuance of bonds to invest or deposit the proceeds in investments or deposits other than those authorized for the trust fund if the trust fund board determines, by resolution, that the investment or deposit meets the standard established in section 15-1-304, C.R.S., the income is at least comparable to income available on investments or deposits authorized for the trust fund, and the investment will assist the trust fund board in making expenditures in furtherance of the great outdoors Colorado program.



§ 33-60-110. Exemption from taxation

Any bonds issued by the trust fund board and the transfer of and the income from any bonds issued by the trust fund board are exempt from all taxation and assessments in the state. In the resolution authorizing the bonds, the trust fund board may waive the exemption from federal income taxation for interest on the bonds.



§ 33-60-111. Bonds eligible for investment

All banks, trust companies, savings and loan associations, insurance companies, executors, administrators, guardians, trustees, and other fiduciaries may legally invest any moneys within their control in any bonds issued by the trust fund board pursuant to section 33-60-108. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in the bonds only if the bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 33-60-112. No action maintainable

An action or proceeding at law or in equity to review any acts or proceedings or to question the validity or enjoin the performance of any act or proceedings or the issuance of any bonds issued pursuant to section 33-60-108, or for any other relief against or from any acts or proceedings done in connection with the issuance of such bonds, whether based upon irregularities or jurisdictional defects, shall not be maintained unless commenced within thirty days after the performance of the act or proceedings or the effective date thereof, whichever occurs first, and is thereafter perpetually barred.



§ 33-60-113. Judicial examination of powers, acts, proceedings, or contracts of the trust fund board

In its discretion, the trust fund board may file a petition at any time in the district court in and for any county in the state praying for a judicial examination and determination of any power conferred to the trust fund board, any revenue-raising power exercised or that may be exercised by the trust fund board, or any act, proceeding, or contract of the trust fund board, whether or not the contract has been executed, relating to the issuance of bonds by the trust fund board pursuant to section 33-60-108. The judicial examination and determination shall be conducted in substantially the manner set forth in section 32-4-540, C.R.S.; except that the notice required shall be published once a week for three consecutive weeks and the hearing shall be held not less than thirty days nor more than forty days after the filing of the petition.



§ 33-60-114. Submission of ballot question regarding issuance of bonds

(1) The secretary of state shall submit a ballot question to a vote of the registered electors of the state of Colorado at the statewide election to be held in November 2001 for their approval or rejection. Each elector voting at said November election shall cast a vote as provided by law either "Yes" or "No" on the proposition: "Shall the state board of the great outdoors Colorado trust fund debt be increased $115,000,000, with a maximum repayment cost of $180,000,000, with no increase in any taxes, for the purpose of enhancing the great outdoors Colorado trust fund's ability to address urgent and permanent land acquisition priorities, including the acquisition of perpetual conservation easements, in order to protect the state's wildlife, park, river, trail, and open space heritage through the issuance of bonds, and shall earnings on the proceeds of such bonds constitute a voter-approved revenue change?"

(2) The votes cast for the adoption or rejection of the question submitted pursuant to subsection (1) of this section shall be canvassed and the result determined in the manner provided by law for the canvassing of votes for representatives in Congress.












Title 34 - Mineral Resources

Geological Survey

Article 1 - Geological Survey

Part 1 - Colorado Geological Survey

§ 34-1-100. 5 to 34-1-106. (Repealed)

(2) Section 34-1-100.5 (3) provided for the repeal of this part 1, effective January 31, 2013. On January 24, 2013, the revisor of statutes received the notice referred to in section 34-1-100.5 (3) related to the repeal. For more information about the repeal and notice, see House Bill 12-1355, L. 2012, p. 1196.






Part 2 - Geology



Part 3 - Preservation of Commercial Mineral Deposits

§ 34-1-301. Legislative declaration

(1) The general assembly hereby declares that:

(a) The state's commercial mineral deposits are essential to the state's economy;

(b) The populous counties of the state face a critical shortage of such deposits;

(c) Such deposits should be extracted according to a rational plan, calculated to avoid waste of such deposits and cause the least practicable disruption of the ecology and quality of life of the citizens of the populous counties of the state.

(2) The general assembly further declares that, for the reasons stated in subsection (1) of this section, the regulation of commercial mineral deposits, the preservation of access to and extraction of such deposits, and the development of a rational plan for extraction of such deposits are matters of concern in the populous counties of the state. It is the intention of the general assembly that the provisions of this part 3 have full force and effect throughout such populous counties, including, but not limited to, the city and county of Denver and any other home rule city or town within each such populous county but shall have no application outside such populous counties.



§ 34-1-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Commercial mineral deposit" means a natural mineral deposit of limestone used for construction purposes, coal, sand, gravel, and quarry aggregate, for which extraction by an extractor is or will be commercially feasible and regarding which it can be demonstrated by geologic, mineralogic, or other scientific data that such deposit has significant economic or strategic value to the area, state, or nation.

(2) "Extractor" means any individual, partnership, association, or corporation which extracts commercial mineral deposits for use in the business of selling such deposits or for use in another business owned by the extractor or any department or division of federal, state, county, or municipal government which extracts such deposits.

(3) "Populous county or populous counties of the state" means any county or city and county having a population of sixty-five thousand inhabitants or more according to the latest federal decennial census.



§ 34-1-303. Geological survey to make study

After July 1, 1973, the Colorado geological survey shall contract for a study of the commercial mineral deposits in the populous counties of the state in order to identify and locate such deposits. Such study shall be of sand, gravel, and quarry aggregate, and shall be completed on or before July 1, 1974, and shall include a map or maps of the state showing such commercial mineral deposits, copies of which may be generally circulated. Any commercial mineral deposits discovered subsequent to July 1, 1974, may be, upon discovery, included in such study.



§ 34-1-304. Master plan for extraction

(1) The county planning commission for unincorporated areas and for cities and towns having no planning commission or the planning commission for each city and county, city, or town, within each populous county of the state, shall, with the aid of the maps from the study conducted pursuant to section 34-1-303, conduct a study of the commercial mineral deposits located within its jurisdiction and develop a master plan for the extraction of such deposits, which plan shall consist of text and maps. In developing the master plan, the planning commission shall consider, among others, the following factors:

(a) Any system adopted by the Colorado geological survey grading commercial mineral deposits according to such factors as magnitude of the deposit and time of availability for and feasibility of extraction of a deposit;

(b) The potential for effective multiple sequential use which would result in the optimum benefit to the landowner, neighboring residents, and the community as a whole;

(c) The development or preservation of land to enhance development of physically attractive surroundings compatible with the surrounding area;

(d) The quality of life of the residents in and around areas which contain commercial mineral deposits;

(e) Other master plans of the county, city and county, city, or town;

(f) Maximization of extraction of commercial mineral deposits;

(g) The ability to reclaim an area pursuant to the provisions of article 32 of this title; and

(h) The ability to reclaim an area owned by any county, city and county, city, town, or other governmental authority or proposed, pursuant to an adopted plan, to be used for public purposes by such a governmental authority consistent with such proposed use.

(2) A planning commission shall cooperate with the planning commissions of contiguous areas and the mined land reclamation board created by section 34-32-105 in conducting the study and developing the master plan for extraction.

(3) (a) A county planning commission shall certify its master plan for extraction to the board of county commissioners or the governing body of the city or town where the county planning commission is acting in lieu of a city or town planning commission. A planning commission in any city and county, city, or town shall certify its master plan for extraction to the governing body of such city and county, city, or town.

(b) After receiving the certification of such master plan and before adoption of such plan, the board of county commissioners or governing body of a city and county, city, or town shall hold a public hearing thereon, and at least thirty days' notice of the time and place of such hearing shall be given by one publication in a newspaper of general circulation in the county, city and county, city, or town. Such notice shall state the place at which the text and maps so certified may be examined.

(4) The board of county commissioners or governing body of a city and county, city, or town may, after such public hearing, adopt the plan, revise the plan with the advice of the planning commission and adopt it, or return the plan to the planning commission for further study and rehearing before adoption, but, in any case, a master plan for extraction of commercial mineral deposits shall be adopted for the unincorporated territory and any city and county, city, or town in each populous county of the state on or before July 1, 1975.



§ 34-1-305. Preservation of commercial mineral deposits for extraction

(1) After July 1, 1973, no board of county commissioners, governing body of any city and county, city, or town, or other governmental authority which has control over zoning shall, by zoning, rezoning, granting a variance, or other official action or inaction, permit the use of any area known to contain a commercial mineral deposit in a manner which would interfere with the present or future extraction of such deposit by an extractor.

(2) After adoption of a master plan for extraction for an area under its jurisdiction, no board of county commissioners, governing body of any city and county, city, or town, or other governmental authority which has control over zoning shall, by zoning, rezoning, granting a variance, or other official action or inaction, permit the use of any area containing a commercial mineral deposit in a manner which would interfere with the present or future extraction of such deposit by an extractor.

(3) Nothing in this section shall be construed to prohibit a board of county commissioners, a governing body of any city and county, city, or town, or any other governmental authority which has control over zoning from zoning or rezoning land to permit a certain use, if said use does not permit erection of permanent structures upon, or otherwise permanently preclude the extraction of commercial mineral deposits by an extractor from, land subject to said use.

(4) Nothing in this section shall be construed to prohibit a board of county commissioners, a governing body of any city and county, city, or town, or other governmental authority which has control over zoning from zoning for agricultural use, only, land not otherwise zoned on July 1, 1973.

(5) Nothing in this section shall be construed to prohibit a use of zoned land permissible under the zoning governing such land on July 1, 1973.

(6) Nothing in this section shall be construed to prohibit a board of county commissioners, a governing body of any city and county, city, or town, or any other governmental authority from acquiring property known to contain a commercial mineral deposit and using said property for a public purpose; except that such use shall not permit erection of permanent structures which would preclude permanently the extraction of commercial mineral deposits.












Joint Review Process

Article 10 - Colorado Joint Review Process






Mines and Minerals

Article 20 - Mining - Legislative Declarationand Definitions

§ 34-20-101. Legislative declaration

The general assembly hereby finds and declares that the extraction of mineral resources is a necessary and proper activity and that the achievement of safe and healthful conditions and practices in mines in this state can only be accomplished with the cooperation and coordination of the operators of such mines, the miners who work in the mines, and the state and federal government. The general assembly recognizes that the mining industry is vital to the economy of this state and that the state's mineral and energy resources are of commercial and strategic value to the entire country. The general assembly also recognizes that the efficient development of such resources provides jobs and generates revenues for state and local economies and that such development should be conducted in a manner which protects the health and safety of the miners and of the general public. The general assembly further finds and declares that all mines as defined under federal law are subject to federal regulation. It is the intent of the general assembly to recognize the existence of the federal mine safety laws and to provide a means whereby the state can assist, upon request, mine operators and miners in their attempts to comply with those laws. The general assembly also recognizes that nonproducing mines and mines that are open to the public are not regulated by the federal government. It is the intent of the general assembly to provide an inspection program for such mines to assist in protecting the health and safety of the general public touring such operations. The general assembly hereby recognizes that the "Federal Mine Safety and Health Act of 1977", as amended, Pub.L. 95-164, provides for the proper ventilation of mines and the construction of escapement shafts. The general assembly declares that it is the intent of the general assembly that all mines in the state of Colorado that are subject to said federal law shall comply with said requirements for ventilation and escapement shafts.



§ 34-20-102. Definitions

As used in articles 20 to 25 of this title, unless the context otherwise requires:

(1) "Approved" means confirmed by the commissioner of mines or his designee.

(2) "Authorized representative" means a person employed by the division and authorized by the director to conduct safety and health studies, equipment surveys, tests, and technical assistance visits and to perform other duties assigned by the director.

(3) "Board" means the coal mine board of examiners.

(4) "Coal mine" means an area of land and all structures, facilities, machinery, tools, equipment, shafts, slopes, tunnels, excavations, and other property, real or personal, placed upon, under, or above the surface of such land by any person and used in, to be used in, or resulting from the work of extracting in such bituminous coal, lignite, or anthracite from its natural deposits in the earth by any means or method, including the work of preparing the coal so extracted, and such term includes custom coal preparation facilities.

(5) "Commissioner" means the commissioner of mines.

(6) "Department" means the department of natural resources.

(7) "Director" means the director of the division of reclamation, mining, and safety in the department of natural resources.

(8) "Division" means the division of reclamation, mining, and safety in the department of natural resources.

(9) (a) "Mine" means:

(I) Any area of land from which minerals are extracted in nonliquid form or are extracted in a liquid form while workers are underground;

(II) Private ways and roads appurtenant to such area; and

(III) Lands, excavations, underground passageways, shafts, slopes, tunnels and workings, structures, facilities, equipment, machines, tools, or other property, including impoundments, retention dams, and tailing ponds, on the surface or underground, used in, or to be used in, or resulting from the work of extracting such minerals from their natural deposits in nonliquid form or, if in liquid form, used by workers underground or used or to be used in the milling of such minerals or the work of preparing coal or other minerals.

(b) "Mine" does not include the facilities defined in section 12-23-101 (3.5), C.R.S., nor does it include earthen dams, sand and gravel pits, clay pits, or rock and stone quarries, including surface limestone and dolomite quarries.

(10) "Miner" means any individual working in a mine.

(11) "Operator" means any owner, lessee, or other person who operates, controls, or supervises a mine or an independent contractor performing services or construction at such mine.

(12) "Tourist mine" means a nonproducing mine not regulated by the federal government that is open to the general public for tours.

(13) "Work of preparing the coal" means the breaking, crushing, sizing, cleaning, washing, drying, mixing, storing, and loading of bituminous coal, lignite, or anthracite and such other work of preparing such coal as is usually done by the operator of the coal mine.



§ 34-20-103. Division of reclamation, mining, and safety - creation - powers and duties - transfer of functions and property - change of statutory references

(1) There is hereby created the division of reclamation, mining, and safety in the department of natural resources. Pursuant to section 13 of article XII of the state constitution, the executive director of the department of natural resources shall appoint the director of the division of reclamation, mining, and safety, and the director shall appoint such employees as are necessary to carry out the duties and exercise the powers conferred by law upon the division and the director. Appointing authority for such employees may be delegated by the director to the heads of the offices in the division as appropriate.

(2) The division shall consist of the office of active and inactive mines, created in article 21 of this title, the coal mine board of examiners, created in article 22 of this title, and the office of mined land reclamation and the mined land reclamation board, created in article 32 of this title.

(3) The division of reclamation, mining, and safety shall be responsible for the administration of articles 20 to 25, 32, and 33 of this title through the office of active and inactive mines and the office of mined land reclamation.

(4) to (6) (Deleted by amendment, L. 2006, p. 214, § 8, effective August 7, 2006.)

(7) The director of the division of reclamation, mining, and safety shall prepare and submit to the executive director of the department of natural resources a plan for encouraging the development of minerals in the state. The plan must be formulated based upon the recommendations of the other divisions in the department.

(8) The director of the division of reclamation, mining, and safety shall:

(a) Conceive and develop long range and strategic plans and policies;

(b) Compile and disseminate information on Colorado's mineral opportunities, analyze and identify constraints which may affect development, resolve problems, and promote resource utilization;

(c) Work with other state economic development planners to help establish a consistent state minerals and energy development policy and long range plans for economic mineral development;

(d) Coordinate with federal agencies on proposed land uses, policies, legislation, and regulation;

(e) Provide or support Colorado government liaison with federal agencies and alert the department to developments or opportunities; and

(f) Consult with local governments, public interest groups, environmental groups, and constituency groups where necessary to promote a sound and balanced approach to minerals development.

(9) Repealed.






Article 21 - Office of Active and Inactive Mines

§ 34-21-101. Office of active and inactive mines - creation - duties

(1) There is hereby created in the division of reclamation, mining, and safety in the department of natural resources the office of active and inactive mines, the head of which shall be appointed by the director of the division. The office shall have the following duties:

(a) To assist, upon request, operators and miners in meeting the requirements of the "Federal Mine Safety and Health Act of 1977", Pub.L. 95-164, as amended;

(b) To assist, upon request, operators in establishing, training, equipping, and coordinating mine rescue teams;

(c) To maintain state miner training and accident reduction programs as deemed necessary by the commissioner and to provide such programs to operators and miners when requested;

(d) To secure funding for state and local training, technical assistance, and technology improvement programs;

(e) Through the board, to examine applicants for positions for which certification is required by federal law and to issue certificates of competence to those applicants who qualify;

(f) To provide for permitting of underground diesel-powered equipment and for permitting the storage and use of explosives until a federal permit is required by law;

(g) To be a repository for mine information and maps, to collect mine data and records, and to preserve information regarding the history and progress of the mining industry in the state from the earliest date to the present time;

(h) To respond to operators' or coroners' requests for assistance in investigating injuries and accidents;

(i) To provide administration and clerical support for the commissioners, the director, and the board;

(j) To prepare an annual report on the mining industry in Colorado providing information on production, employment, safety, ownership, processing and distribution, location, type, and any other information necessary to guide and promote mining in the state;

(k) To cooperate with and utilize the Colorado geological survey, consistent with its duties in sections 23-41-203 and 23-41-205, C.R.S.;

(l) To cooperate with other state agencies and institutions in the implementation of articles 1, 21, 22, 23, 24, 32, and 33 of this title;

(l.1) To develop and administer the abandoned mine reclamation program consistent with the provisions of section 34-33-133; and

(m) To perform such other duties as specified in articles 22 to 24 and article 32 of this title.



§ 34-21-102. Commissioner of mines

(1) In accordance with the provisions of section 1 of article XVI of the Colorado constitution, it is the duty of the governor, with the consent of the senate, to appoint a person known to be competent to the office of commissioner, who may also be the executive director of the department of natural resources. The office of commissioner of mines shall be located in the office of the executive director of the department of natural resources. The governor has the power to remove said commissioner from office for incompetency, neglect of duty, or abuse of the privileges of such commissioner's office.

(2) (Deleted by amendment, L. 92, p. 1931, § 13, effective July 1, 1992.)



§ 34-21-103. Head of office of active and inactive mines - appointment - staff

(1) The director shall, subject to the provisions of section 13 of article XII of the state constitution, appoint the head of the office of active and inactive mines, subject to the supervision and control of the director. The head of the office of active and inactive mines shall have knowledge of mine health and safety practices, an understanding of mining technologies, and reclamation practices.

(2) The director may hire such competent persons, including authorized representatives, as the director deems necessary and proper for carrying out the purposes of articles 20 to 24, 32, and 33 of this title, and such persons shall comprise the office staff.



§ 34-21-104. Rules and regulations

The director may, subject to the supervision and control of the commissioner, promulgate rules and regulations which shall be in accordance with the provisions of article 4 of title 24, C.R.S., to carry out the provisions of articles 20 to 24 of this title and shall enforce the rules and regulations promulgated thereunder in the same manner as he enforces the provisions of such articles. In the promulgation of such rules and regulations, the director shall consult with representatives of operators and miners.



§ 34-21-105. Conflicts of interest

The commissioner, director, division staff, and office staff shall devote their entire time and attention to the duties of their offices. Neither the commissioner, the director, nor any member of the office staff, shall be an owner, operator, employee, controlling stockholder, or director of any producing mine, nor shall any such person act as manager, agent, or lessee for any mining corporation or act as an active member, officer, or employee of any labor union or organization representing miners during the term of such person's office.



§ 34-21-106. Officers not to reveal information - penalty

(1) Information obtained by the commissioner, director, and office staff, including authorized representatives, which pertains to mine and metallurgical processes, ore bodies, or deposits or to the location, course, or character of underground workings and which is stamped confidential shall remain confidential, except in the way of official reports filed for record in accordance with the requirements of articles 20 to 25 of this title, and no information shall be furnished with the intent to aid in or prevent the sale or other conveyance of any mine or mining property.

(2) Any person who violates the requirements of this section is guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than one thousand dollars nor more than five thousand dollars. In addition, the person so convicted shall be removed from his position.



§ 34-21-107. Salaries of commissioner and division employees

The commissioner shall receive a salary as provided by law. Employees of the division shall receive for their services salaries to be paid as other officers and employees of the state are paid, pursuant to section 13 of article XII of the state constitution.



§ 34-21-108. Report of director

(1) The director shall report to the executive director of the department of natural resources at such times and on such matters as the executive director requires.

(2) The director is authorized to make researches and studies as appropriations may be made therefor and as he deems necessary to the mining industry in the state, but the researches and studies shall not duplicate the work of other state and federal agencies.

(3) Materials prepared under the authority of this section or any other materials of the office of active and inactive mines of the state of Colorado circulated in quantity outside the department shall be issued subject to the approval and control of the executive director of the department of natural resources.



§ 34-21-109. Code of signals

There shall be established by the commissioner a uniform code of signals, embracing those most generally in use in metalliferous mines, which shall be adopted in all mines using hoisting machinery. The code of signals shall be securely posted, in clear and legible form, in the engine room, at the collar of the shaft, and at each level or station. In all shafts equipped with cages, such shafts and cages shall be fully equipped with a system of electric signals from such cages and stations to the engineer wherever possible.



§ 34-21-110. Tourist mines

The office shall have the authority to inspect tourist mines in the state. In those cases where the public health and safety may be in danger, the office may close such mine until modification recommendations made by the office have been made. Where appropriate, such actions shall be made in consultation with the passenger tramway safety board.






Article 22 - Coal Mine Board of Examiners

§ 34-22-101. Scope of article

The provisions of this article pertain only to coal mines.



§ 34-22-102. Board of examiners - created - duties - members

(1) There is hereby created a coal mine board of examiners, which shall have the following duties:

(a) To establish criteria, including education and training, past and current work experience, and annual electrical retraining requirements, and to examine all applicants for positions in coal mines for which certification is required by federal law;

(b) To issue certificates of competency to those applicants who qualify therefor;

(c) To take disciplinary action against the holder of a certificate of competency for violation of any provision of this article, where such discipline is deemed proper based upon sufficient investigation and in accordance with this article. Disciplinary action may include, without limitation:

(I) Denying the issuance or renewal of, suspending for a specified period, or revoking a certificate;

(II) Issuing a letter of admonition to, or placing on probation, the holder of a certificate; or

(III) Imposing other conditions or limitations upon a certificate or the holder thereof.

(d) To provide assistance to the division in developing curricula for coal miner training programs;

(e) To establish criteria for granting state certification of belt examiners, cable splicers, lamp and gas attendants, and shot-firers;

(f) To issue cease-and-desist orders.

(1.5) When a complaint or investigation discloses an instance of conduct that does not warrant formal action by the board and, in the opinion of the board, the complaint should be dismissed, but the board has noticed indications of possible errant conduct by the holder of a certificate of competency that could lead to serious consequences if not corrected, a confidential letter of concern may be issued and sent to the holder of a certificate of competency.

(2) The board shall be composed of four voting members and one nonvoting ex officio member as follows:

(a) One member shall be a coal miner of known experience and practice in underground coal mining residing in the state of Colorado and actively engaged in the coal mining industry during the term of his office;

(b) One member shall be a Colorado coal mine owner, operator, manager, or other mine official actively engaged in the surface coal mining industry during the term of his office;

(c) One member shall be a Colorado mine owner, operator, manager, or other mine official actively engaged in the underground coal mining industry during the term of his office;

(d) One member shall be an engineer experienced in coal mining; and

(e) The commissioner, or his designee, shall serve as a nonvoting, ex officio member of the board.

(3) The members of the board shall be appointed by the governor with the consent of the senate. The term of office for each member of the board shall be four years. Any vacancies on the board shall be filled by the governor by appointment for the remainder of an unexpired term. The governor may remove any board member for misconduct, incompetence, or neglect of duty.

(4) Members of the board who are serving their terms of office on July 1, 1988, shall complete their terms prior to the implementation of the provisions of this section.



§ 34-22-103. Salaries and expenses of board

The members of the board who are not state employees shall be compensated at a rate of fifty dollars per day for each day of actual service on the board and shall receive actual traveling and other expenses incurred by them in attendance at the meetings of the board and in the performance of their duties. The expenses in connection with the board shall be paid out of the general fund, or from any appropriation therefor, in accordance with the rules set forth by the state personnel board upon filing of the certificates of time and expenses of the board of examiners in the office of the controller, which certificates shall show the actual time in which each member of said board is so engaged and shall be signed by the chairman of said board and accompanied by vouchers showing the said expenses and shall be approved by the director.



§ 34-22-104. Board of examiners - meetings - examinations

(1) The board shall, by majority vote of all members, elect its chairman from among its members. The executive director of the department of natural resources, or a designee of the executive director, shall serve as administrator to the board. The office of active and inactive mines shall provide such assistance as may be necessary to the board in the performance of its duties. The board of examiners shall meet every year or more frequently, if necessary, at times and places designated by the chairman.

(2) Examinations for certifications shall be given at such times as determined by the board to applicants for certificates of competency and at places to be determined by the division. Determination of the date and location of an examination shall be announced at least thirty days preceding the examination.



§ 34-22-105. Certificate of competency

(1) Certificates of competency shall be required as a condition of employment for any person working in or about any coal mine in this state in positions designated by federal law.

(2) Positions for which certification is required in underground coal mines include mine foreman, fire boss, mine electrician, shot-firer, and hoistman.

(3) Positions for which certification is required in surface coal mines include blaster and electrician.

(4) The board may designate such other position as may be required by federal law.



§ 34-22-106. Reciprocity

The board may recognize certification by another state if such certification requirements are substantially similar to the certification requirements of this article. The holder of certification recognized as equivalent may be employed in coal mines of this state for a period to be determined by the board upon presentation of an equivalent certification from another state. The board, following review of such equivalent certification, may certify the applicant for the same position.



§ 34-22-107. Disciplinary action - procedures - grounds

(1) In any case in which consideration is given to taking disciplinary action against the holder of a certificate of competency issued pursuant to this article, such proceedings shall be conducted in accordance with the provisions of sections 24-4-104 and 24-4-105, C.R.S., and no certificate shall be revoked except according to the criteria stated in this article.

(2) A proceeding for the taking of disciplinary action against the holder of a certificate of competency may be commenced by the office of active and inactive mines upon its own motion for good cause shown or by the filing with the office of active and inactive mines of a written complaint, signed and attested to by the complainant, stating the name of the certificate holder against whom the complaint is made, the grounds on which the complaint is made, and a description of the facts and circumstances that gave rise to the complaint. The office of active and inactive mines shall have the authority to investigate any complaint to establish good cause prior to the initiation of disciplinary proceedings.

(3) No disciplinary action shall be lawful unless the office of active and inactive mines has first given the certificate holder notice, in writing, of the facts or conduct that may warrant such action, afforded the certificate holder an opportunity to submit written data, views, and arguments with respect to such facts or conduct and, except in cases of reckless actions or conduct that demonstrates a serious disregard for health and safety, given the certificate holder a reasonable opportunity to comply with all lawful requirements.

(4) (Deleted by amendment, L. 2006, p. 282, § 6, effective March 31, 2006.)

(5) The board shall hold a hearing within thirty days of the filing of written charges, and such hearing shall be held in accordance with the provisions of section 24-4-105, C.R.S.

(6) No certificate of competency shall be revoked except where the majority of the board finds, in writing, based on the evidence of a hearing record, that the holder of the certificate is guilty of:

(a) Reckless disregard of applicable mining law; or

(b) Reckless disregard for compliance with health and safety standards; or

(c) Demonstrated incompetence in the mine which endangers life or property; or

(d) Intentional withholding or altering of mine examination information or reports where life and property is endangered.

(7) A written decision by the board made pursuant to section 24-4-105, C.R.S., which includes findings of fact and conclusions of law, shall be delivered to the certificate holder within ten days after the conclusion of the hearing. The written decision will accompany a written notice of disciplinary action. Such notice shall be delivered to the certificate holder by certified mail, and the disciplinary action shall be effective upon receipt of the notice. A copy of a notice of suspension or revocation shall be mailed to any coal mine operator who employs the person whose certification has been suspended or revoked.

(8) Final board actions and orders appropriate for judicial review may be reviewed in the court of appeals pursuant to section 24-4-106 (11), C.R.S. Judicial proceedings to enforce an order or action of the board may be instituted in accordance with section 24-4-106 (11), C.R.S.

(9) The board shall decide on a case-by-case basis whether a person whose certificate has been revoked may subsequently be issued a certificate and the duration of the revocation period, and such decision shall be written in the notice of revocation.



§ 34-22-108. Expiration of certificates

Any certificate of competency issued pursuant to the provisions of this article shall become null and void if the certificate holder fails to be actively employed in the coal mining industry for a period of five years. This section shall not apply to federal coal mine inspectors.



§ 34-22-109. Examinations - content

(1) Applicants shall pass such reasonable and practical examinations as may be prescribed by the board for certification. Examinations shall be designed to demonstrate whether the applicant possesses sufficient practical and theoretical knowledge for competent performance of the position for which certification is sought and whether the applicant has knowledge of the state and federal mine health and safety laws.

(2) An applicant for certification as a mine foreman or fire boss in underground coal mines shall be sufficiently knowledgeable as to coal mining, mechanical equipment, the different systems of working and ventilating coal mines, the nature and properties of noxious, explosive, poisonous gases of mines, and the nature and properties of coal dust.

(3) An applicant for certification as a shot-firer shall be sufficiently knowledgeable as to explosives, breaking agents, and blasting accessories used in coal mines, the proper placement of drill holes made for the purpose of breaking or dislodging coal and rock, the flame safety lamp and its use in detecting inflammables and noxious gases, and the proper ventilation in the working places of coal mines.



§ 34-22-110. Examinations - notice - grading - filing

(1) Notice of examination shall be given by legible notices for a period of six months prior to the examination. The date and location of the examination shall be announced at least thirty days preceding the examination, and the conditions of eligibility shall be fully stated on the notices. Notices shall be furnished by the office of active and inactive mines and posted in a conspicuous place at each coal mine by the operator of such mine.

(2) The office of active and inactive mines shall provide all candidates who take the examination with mathematical formulas to be used in the answering of questions given.

(3) The examination papers of all applicants who earn certificates of competency shall be kept, with the complete list of questions and their correct solutions, by the office of active and inactive mines for a period of two years.

(4) Application forms shall be provided by the office of active and inactive mines. Completed applications shall be returned at least fifteen days prior to the date of the examination.



§ 34-22-111. Certification fee

(1) Each individual taking an examination for certification as required in section 34-22-105 shall pay to the office of active and inactive mines a fee of twenty-five dollars for any initial examination or subsequent examinations required because of the failure to receive a passing grade. Renewals of certificates of competency where required shall be at no cost to the individual holding a valid certificate.

(2) Notwithstanding the amount specified for the fee in subsection (1) of this section, the executive director of the department of natural resources by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department of natural resources by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.



§ 34-22-112. Examinations - applicant qualifications

(1) All candidates for examination for certification shall demonstrate at the time of the examination satisfactory eyesight and hearing consistent with the practice and needs of the coal mining industry.

(2) Every applicant for certification as a mine foreman or assistant mine foreman shall produce evidence satisfactory to the board of not less than three years' experience in mines or in operations determined by the board to be equivalent to coal mines. The experience of an applicant intending to work in underground mines must be in underground mining. The experience of an applicant intending to work in surface mining must be in surface mining.

(3) The holder of a college degree in engineering, which degree is determined by the board to be acceptable and suited to the intent and purpose of this article, who satisfies the board that he has at least one year of actual and satisfactory experience in the operation of underground coal mines, including experience in mining, timbering, haulage, drainage, and ventilation and including experience in the capacity of mining engineer, shall be eligible for examination as mine foreman or assistant mine foreman in underground coal mines.

(4) Every applicant for a fire boss certification shall provide evidence satisfactory to the board that he has at least three years' experience in gassy underground mines, one year of which will be in an underground coal mine.

(5) (a) Every applicant for a certificate of competency as a mine electrician shall have at least one year's experience in coal mines or noncoal mines or other electrical experience and:

(I) Shall have been qualified as a coal mine electrician by another state that has a coal mine electrical qualification program equivalent to that of this state or a state program approved by the United States secretary of labor or his authorized representative; or

(II) Shall be determined to be a person qualified to perform electrical work in underground or surface coal mines by the United States secretary of labor or his authorized representative; or

(III) Shall be qualified by training, education, and experience to perform electrical work, maintain electrical equipment, and conduct examinations and tests of electrical equipment.

(b) In the case of an applicant for a certificate of competency as an underground coal mine electrician, the requisite one year's experience shall be in underground mines.

(c) All certified coal mine electricians shall attend annually an approved electrical retraining class to retain said certification.

(6) Every applicant for certification as a shot-firer must have experience as defined by the board.

(7) All hoistmen working in coal mines must be certified as follows:

(a) Applicants must have experience and training as approved by the board or the United States mine safety and health administration.

(b) (Deleted by amendment, L. 96, p. 378, § 3, effective July 1, 1996.)



§ 34-22-113. Board of examiners - repeal - review of functions

Unless continued by the general assembly, this article is repealed, effective July 1, 2020, and the coal mine board of examiners is abolished. The provisions of section 24-34-104 (2) to (8), C.R.S., concerning a wind-up period, an analysis and evaluation, public hearings, and claims by or against an agency apply to the powers, duties, and functions of the board specified in this article.






Article 23 - Training and Retraining Programs

§ 34-23-101. Training and retraining

(1) The office of active and inactive mines may establish miner training and retraining programs and make such programs available to those operators and miners who request the assistance of the office of active and inactive mines in meeting the miner training and retraining requirements of the federal law.

(2) Such programs shall be available throughout the state of Colorado and shall be offered at sites which are accessible by operators and miners.

(3) The office of active and inactive mines may request the advice and assistance of the board in developing training and retraining programs for coal mines with respect to coal mine certification requirements.



§ 34-23-102. Technical assistance

The office of active and inactive mines shall advise and assist operators in this state as may be necessary for mine safety on request of the operator. Such assistance shall include compliance with the federal law.



§ 34-23-103. Mine rescue teams

(1) The office of active and inactive mines shall assist operators in complying with the mine rescue team requirements of the "Federal Mine Safety and Health Act of 1977", Pub.L. 95-164, as amended. Such assistance may include, but need not be limited to:

(a) The establishing, equipping, and, where funds are available, training and maintaining of mine rescue teams;

(b) The acquisition of funds for sustaining mine rescue centers;

(c) Any assistance with rescue costs, where funds are available, at abandoned mines;

(d) Making application for funds in cooperation with the division of emergency management to pay rescue costs; and

(e) Technical assistance and training in mining rescue procedures for local officials.



§ 34-23-104. Grant authorization

The office of active and inactive mines may apply for and accept federal, state, or private grants to further the purposes and objectives of this article.



§ 34-23-105. Conflict with "Colorado Mined Land Reclamation Act" and "Colorado Surface Coal Mining Reclamation Act"

Nothing in this article shall apply to any mining operation regarding reclamation of mined land which is regulated by the mined land reclamation board or division pursuant to article 32 or 33 of this title.






Article 24 - Duties and Responsibilities of Operator

§ 34-24-101. Annual report

On or before January 31 of each year, every owner or operator shall make a report covering the twelve months preceding the previous January 1. Such report shall contain the name and address of the operator, the location of the mine, the capacity of the mine, the mineral resource being produced, the total tons mined, the mining methods employed, the number of employees, the safety statistics, the location of the processing facility, and the percentage distribution of the mine product in-state and out-of-state.



§ 34-24-102. Coal or other mine maps

(1) Every operator shall make a map of the surface of the property and a map of the underground workings. Such map shall be updated and submitted annually to the division.

(2) Each map shall be retained by the division in its permanent records. Such records shall be available for inspection, on request, by the public. Maps filed with the division prior to July 1, 1980, shall be made available to the public if the property is abandoned, and such maps shall be made available to the public with permission of the operator if the map depicts a mine which is still in production.

(3) Whenever surface features of a mine property can be shown upon such map without obscuring its details or impairing its usefulness, a separate map need not be made.

(4) Each map shall be made on a scale of not less than one hundred feet nor more than five hundred feet to the inch unless a different scale is approved by the office of active and inactive mines, and such map shall bear the name or number of the mine, its location as to county, township, and section, the name of the company or operator, the north point, the scale to which the map is drawn and an explanatory legend, and the certificate of the engineer or surveyor as to the accuracy of the map.

(5) The underground map shall be made on the same scale as the surface map unless a different scale is approved by the office of active and inactive mines and shall show the mine openings or excavations; the shafts, slopes, and drifts of the mine, the connections with other mines or workings, or any other seams in the same mine; the entries, rooms, pillars, and abandoned workings of the mine; and the barrier pillars between adjoining properties. Each map shall show the elevation of the mine haulageways and cross entries every five hundred feet.



§ 34-24-103. Explosives and diesel permits - fees - active and inactive mines operation - fund

(1) To protect the public health and safety from the improper storage, transportation, and use of explosives at mine sites, the office of active and inactive mines is authorized to enter into agreements with the United States bureau of alcohol, tobacco, firearms, and explosives and other authorized federal agencies, consistent with their statutory authorities, to provide explosives inspection and other explosives assistance to such federal agencies regarding mine site explosives storage, transportation, and use.

(2) and (3) (Deleted by amendment, L. 2003, p. 2490, § 2, effective June 5, 2003.)

(4) No diesel-powered machinery or equipment shall be used in any underground mine until it has been approved by the United States mine safety and health administration and approved or permitted by the office of active and inactive mines. The office of active and inactive mines has the authority to conduct any investigations which may be necessary to grant or renew such permits.

(5) (a) The fee for the issuance of each diesel permit relating to mining operations shall be a fee specified in paragraph (b) of this subsection (5). Moneys received from such fees shall be credited to the office of active and inactive mines operation fund, which fund is hereby created. All moneys credited to said fund, and all interest earned on such moneys, are subject to appropriation by the general assembly for paying the expenses of the office of active and inactive mines, and said moneys shall remain in such fund for such purposes and shall not revert to the general fund.

(b) The fee specified in paragraph (a) of this subsection (5) shall be in accordance with the following table:

Employees Permit Fee 1-5$10.00

6-25$30.00

26-50$50.00

51-75$70.00

76 or more$90.00

(5.5) (Deleted by amendment, L. 2003, p. 2490, § 2, effective June 5, 2003.)

(6) If, following a hearing held in accordance with the provisions of article 4 of title 24, C.R.S., the head of the office of active and inactive mines finds that the applicant for a permit under this section or the holder of a permit issued under this section has committed any violation of this article relating to the use of diesel equipment in mining operations, the head of the office of active and inactive mines may refuse to issue, revoke, or suspend such permit.

(7) A permit issued pursuant to this section may be withheld or suspended if the permittee fails to pay any permit fees.



§ 34-24-104. Employees - age

No person under eighteen years of age shall be employed in or about a mine except in office, janitorial, or food service capacities or other nonextraction, preparation, or production activities on the surface of such mine.



§ 34-24-105. Opening or abandonment of mine - maps

(1) It is the duty of the operator of every mine to notify the director prior to the opening of any mine or the abandonment of any mine.

(2) Before a mine is abandoned or closed, the owner shall make a complete survey of all workings not represented on the maps and plans of such mine, and he shall enter the results on the maps to show the most advanced workings in the mine in relation to the boundary of the property. The owner shall file a copy of the updated map with the division.



§ 34-24-106. Old workings

(1) The entrance to inactive or abandoned workings shall be posted to warn unauthorized persons against entering the territory.

(2) Abandoned workings shall be sealed or ventilated.



§ 34-24-107. Danger signals - operator's duty

When operations are temporarily suspended in a mine, the operator shall see that danger signals are placed across the mine entrances, which signals shall be a warning for persons not to enter said mine. If the circulation of air through the mine is stopped, each entrance to said mine shall be closed off in such a manner as will ordinarily prevent persons from entering said mine, and a danger signal shall be displayed upon each entrance until such time as the ventilation is restored and the mine has been examined by a properly authorized representative. The mine foreman shall see that all danger signals used in said mine are in good condition.



§ 34-24-108. Scales - weights certified

(1) It is required that every corporation, company, or person engaged in the business of mining and selling by weight, and where workmen are paid on a tonnage basis, to produce and constantly keep on hand, at the proper place, the necessary scales and whatever may be necessary to correctly weigh the coal or other minerals mined and taken out by the workmen or miners of such corporation, company, or person. It is the duty of the inspector of weights and measures of each county in which the coal or other minerals are mined and sold to visit each mine operated therein once each year, unless oftener requested by the operator or the miners, to test the correctness of the scale. If in any county there is no inspector of weights and measures, then the district inspector of the district in which the mine is located shall be required to test the correctness of such scales within a reasonable time after application is made by either the operator or the miners.

(2) All weights necessary for testing and adjusting scales shall be duly certified and provided by the operator.



§ 34-24-109. Barrier pillar at property line

In all underground workings approaching property lines, a barrier pillar shall be left at least fifty feet on each side of the property line; but said barrier pillars may be removed upon mutual agreement of the operators in writing.



§ 34-24-110. Abandoned mine to be covered - penalty

(1) Every abandoned or inactive mine endangering the life of man or beast shall be securely covered or fenced. It is the duty of the operator of such mine, upon the abandonment or cessation of operations therein or thereon, to securely cover or fence the same and post a "No Trespassing" sign bearing the name and address of the owner or operator. Anyone failing to securely cover or fence such mine or any person removing such fence or covering without permission of the operator, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed three hundred dollars. Such fine when assessed and paid shall be distributed as follows: Seventy-five percent to the office of active and inactive mines to be used to cover or fence mines which are dangerous to man or beast; twenty-five percent to the general fund of the state.

(2) In the case of any abandoned mine or any inactive mine where the owner or operator is unknown or cannot be found, the office of active and inactive mines has the right to erect a sign across or near the entrance of any such mine prohibiting the trespassing by any person, except as provided in section 34-24-112, into the mine and warning any trespasser that any such trespasser will be prosecuted and subject to the penalty provided for in subsection (3) of this section.

(3) It is unlawful for any person to trespass into any mine. Any person so trespassing is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars, or by imprisonment in the county jail for not more than ten days, or by both such fine and imprisonment.

(4) This provision shall not conflict with the requirements placed on those mines regulated by the mined land reclamation board or office of mined land reclamation pursuant to the provisions of articles 32 and 33 of this title.



§ 34-24-111. Penalty for removing covering or fencing

Any person removing or destroying any covering or fencing placed around or over any mine as provided for in section 34-24-110, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than three hundred dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.



§ 34-24-112. When visitors allowed underground

(1) It is unlawful for any person to enter any active or inactive mine unless accompanied by, or with prior written permission from, the operator of said mine.

(2) Persons desiring entry into abandoned mines, where the operator cannot be found, shall first secure written authorization from the office of the commissioner or the office of active and inactive mines.

(3) Any person violating any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars, or by imprisonment in the county jail for not more than ten days, or by both such fine and imprisonment.

(4) Each violation of this section shall be a separate offense.






Article 25 - Jurisdiction of the Courts

§ 34-25-101. Jurisdiction of the courts

County courts in their respective counties have original jurisdiction in prosecution for the violation of section 34-24-103 (1), (2), or (3). In all trials in the county courts, the defendants shall be entitled to a trial by jury as in other misdemeanor cases. District courts in their respective districts have original jurisdiction upon information or indictment in all prosecutions for violations of this title.






Article 26 - Roof Control



Article 27 - Explosives - Coal Mines



Article 28 - Electricity



Article 29 - Safety Regulations



Article 30 - Maps



Article 31 - Tunnels - Rights-of-Way

§ 34-31-101. Tunnels - rights-of-way - condemnation

(1) The owner or his agent of any coal lands lying on two or more sides of the property of another shall have the right to enter and cross such adjoining or intermediate claims or property with such drifts, tunnels, and crosscuts as may be necessary for the practical or economical mining and development of his own property and for the purpose of extracting and removing coal therefrom. Such drifts, tunnels, crosscuts, and entries for the mining and development of coal shall not exceed six hundred sixty feet in length and shall not enter or cross any adjoining or intermediate claims or property which are operated at the time of entry or may reasonably be expected to be operated in the future either as a coal mine or as a part of an operating coal mine.

(2) Neither shall such drifts, tunnels, crosscuts, or entries for coal mining enter a seam of coal which it may reasonably be expected will be operated or mined in the future. Any such drifts, tunnels, crosscuts, or entries driven for the development of coal lands or which cross coal lands must conform to all pertinent laws relating to coal mines, and in no event shall such tunnels, drifts, crosscuts, or entries for coal mining be driven or maintained across any intermediate property if they interfere with the operation of said intermediate claim or property, nor if such drifts, tunnels, crosscuts, or entries for coal mining will interfere with the ventilation of any operations then or thereafter to be conducted in said intermediate property, nor if said drifts, tunnels, crosscuts, or entries for coal mining will damage the surface of said intermediate property or any seams of coal lying above said drifts, tunnels, crosscuts, or entries. In the construction of such drifts, tunnels, crosscuts, or entries for coal mining, no barrier pillars may be removed or destroyed without the consent of the owners of such barrier pillars.

(3) In the event such drifts, tunnels, crosscuts, or entries pertain to the development of coal lands or cross intermediate coal lands, they shall be subject to all pertinent laws and regulations relating to coal mines. When any such owner and the owners of such adjoining property through which such owner desires to pass under the terms of this article shall be unable to agree upon the terms and conditions and purchase price of rights-of-way for such necessary drifts, tunnels, and crosscuts, then the owner seeking to exercise the rights granted in this section may exercise the rights of eminent domain and condemn a right-of-way into, across, and through such intermediate or adjacent lands such as may be necessary for the practical and economical working of his own property, and such rights-of-way shall be deemed and are hereby declared to be private ways of necessity.

(4) The value of the property taken in condemnation proceedings shall include, among other things, the value in place of the coal which will be mined or removed in the construction of any drift, tunnel, crosscut, or entry, and also the value of any coal which the owners thereof have a right to mine or remove and which by reason of the construction and operation of such drifts, tunnels, crosscuts, or entries cannot be removed with due regard to the safety or convenience of the operations of such mine or part of such mine. Customary charges for use through said private way of necessity for haulage purposes shall be assessed on each ton of coal received through said private way of necessity.



§ 34-31-102. Accounting

Any owner exercising the rights and privileges granted in this article shall do so in such manner as not to interfere with the mining operations of the owner into or through whose property he seeks to go, and shall extract only such ore as is necessary in the reasonable exercise of the rights granted by this article, and all ore extracted shall be accounted for by the person exercising such rights to the owner of the property from which such ore is taken, at its gross value on the surface.



§ 34-31-103. Surveys

The owner of such land through which it is proposed to construct such tunnel shall have the right at any reasonable time and from time to time, upon application to the superintendent or other managing officer of such condemning owner, to enter his works with their surveyors and inspectors for the purpose of inspection and making a survey of any such works and shall have the right of ingress and egress through said works at all reasonable times.






Article 32 - Colorado Mined Land Reclamation Act

§ 34-32-101. Short title

This article shall be known and may be cited as the "Colorado Mined Land Reclamation Act".



§ 34-32-102. Legislative declaration

(1) It is declared to be the policy of this state that the extraction of minerals and the reclamation of land affected by such extraction are both necessary and proper activities. It is further declared to be the policy of this state that both such activities should be and are compatible. It is the intent of the general assembly by the enactment of this article to foster and encourage the development of an economically sound and stable mining and minerals industry and to encourage the orderly development of the state's natural resources, while requiring those persons involved in mining operations to reclaim land affected by such operations so that the affected land may be put to a use beneficial to the people of this state. It is the further intent of the general assembly by the enactment of this article to conserve natural resources, to aid in the protection of wildlife and aquatic resources, to establish agricultural, recreational, residential, and industrial sites, and to protect and promote the health, safety, and general welfare of the people of this state.

(2) The general assembly further declares that it is the intent of this article to require the development of a mined land reclamation regulatory program in which the economic costs of reclamation measures utilized bear a reasonable relationship to the environmental benefits derived from such measures. The mined land reclamation board or the office, when considering the requirements of reclamation measures, shall evaluate the benefits expected to result from the use of such measures. It is also the intent of the general assembly that consideration be given to the economic reasonableness of the action of the mined land reclamation board or the office. In considering economic reasonableness, the financial condition of an operator shall not be a factor.

(3) The general assembly further finds, determines, and declares that:

(a) It is the policy of this state to recognize that mining operations are conducted by government and private entities;

(b) All people of the state benefit from the reclamation of mined land;

(c) The funding to ensure that reclamation is achieved should be borne equitably by both the public and private sectors;

(d) The funding for enforcement and other activity that is conducted for the benefit of the general public should be supported by the general fund;

(e) It is the policy of this state to allocate resources adequate to accomplish the purposes of this article.



§ 34-32-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Acid or toxic producing materials" means natural or reworked earth materials having acid or toxic chemical and physical characteristics.

(1.5) "Affected land" means the surface of an area within the state where a mining operation is being or will be conducted, which surface is disturbed as a result of such operation. Affected lands include but shall not be limited to private ways, roads, except those roads excluded pursuant to this subsection (1.5), and railroad lines appurtenant to any such area; land excavations; prospecting sites; drill sites or workings; refuse banks or spoil piles; evaporation or settling ponds; leaching dumps; placer areas; tailings ponds or dumps; work, parking, storage, or waste discharge areas; and areas in which structures, facilities, equipment, machines, tools, or other materials or property which result from or are used in such operations are situated. All lands shall be excluded that would be otherwise included as land affected but which have been reclaimed in accordance with an approved plan or otherwise, as may be approved by the board. Affected land shall not include off-site roads which existed prior to the date on which notice was given or permit application was made to the office and which were constructed for purposes unrelated to the proposed mining operation and which will not be substantially upgraded to support the mining operation or off-site groundwater monitoring wells.

(2) "Board" means the mined land reclamation board established by section 34-32-105.

(3) "Department" means the department of natural resources or such department, commission, or agency as may lawfully succeed to the powers and duties of such department.

(3.5) (a) "Designated mining operation" means a mining operation at which:

(I) Toxic or acidic chemicals used in extractive metallurgical processing are present on site;

(II) Acid- or toxic-forming materials will be exposed or disturbed as a result of mining operations; or

(III) Uranium is developed or extracted, either by in situ leach mining or by conventional underground or open mining techniques. A uranium mining operation may seek an exemption from designated mining operation status in accordance with section 34-32-112.5 (2).

(b) The various types of designated mining operations are identified in section 34-32-112.5. Except as provided in subparagraph (III) of paragraph (a) of this subsection (3.5), such mining operations exclude operations that do not use toxic or acidic chemicals in processing for purposes of extractive metallurgy and that will not cause acid mine drainage.

(4) "Development" means the work performed in relation to a deposit, following the prospecting required to prove minerals are in existence in commercial quantities but prior to production activities, aimed at, but not limited to, preparing the site for mining, defining further the ore deposit by drilling or other means, conducting pilot plant operations, constructing roads or ancillary facilities, and other related activities.

(4.5) "Director" means the director of the division of reclamation, mining, and safety or such officer as may lawfully succeed to the powers and duties of such director.

(4.7) "Division" means the division of reclamation, mining, and safety or such agency as may lawfully succeed to the powers and duties of such division.

(4.9) "Environmental protection plan" means a plan submitted by a designated mining operation for approval as part of the operator's or applicant's permit for such operation pursuant to rules promulgated by the board for protection of human health or property or the environment in conformance with the duties of operators as prescribed by this article.

(5) "Executive director" means the executive director of the department of natural resources or such officer as may lawfully succeed to the powers and duties of such executive director.

(5.5) "Financial warranty" means a warranty of the type described in section 34-32-117 (3) and (4).

(5.7) "In situ leach mining" means in situ mining for uranium through the in-place dissolution of mineral components of an ore deposit by causing a chemical leaching solution, usually aqueous, to penetrate or to be pumped down wells through the ore body and then removing the mineral-containing solution for development or extraction of the mineral values.

(5.8) "In situ mining" means the in-place development or extraction of a mineral by means other than open mining or underground mining.

(6) (a) "Life of the mine" means that a permit granted pursuant to section 34-32-110 or 34-32-115 may continue in effect as long as:

(I) An operator continues to engage in the extraction of minerals and complies with the provisions of this article;

(II) Mineral reserves are shown by the operator to remain in the mining operation and the operator plans to, or does, temporarily cease production for one hundred eighty days or more if he files a notice thereof with the board stating the reasons for nonproduction, a plan for the resumption thereof, and the measures taken to comply with reclamation and other necessary activities as established by the board to maintain the mine in a nonproducing state. The requirement of a notice of temporary cessation shall not apply to operators who resume operating within one year and have included, in their permit applications, a statement that the affected lands are to be used for less than one hundred eighty days per year.

(III) Production is resumed within five years of the date production ended, or the operator files a report requesting an extension of the period of temporary cessation of production with the board stating the reasons for the continuation of nonproduction and those factors necessary to, and his plans for, resumption of production. In no case shall temporary cessation of production be continued for more than ten years without terminating the operation and fully complying with the reclamation requirements of this article.

(IV) The board does not take action to declare termination of the life of the mine, which action shall require a sixty-day notice to the operator alleging a violation of, or that inadequate reasons are provided in an operator's report under subparagraph (I), (II), or (III) of this paragraph (a). In such cases, the board shall provide a reasonable opportunity for the operator to meet with the board to present the full case and further provide reasonable time for the operator to bring violations into compliance.

(b) "Life of the mine" includes that period of time after cessation of production necessary to complete reclamation of disturbed lands as required by the board and this article, until such time as the board releases, in writing, the operator from further reclamation obligations regarding the affected land, declares the operation terminated, and releases all applicable performance and financial warranties.

(7) "Mineral" means an inanimate constituent of the earth in a solid, liquid, or gaseous state which, when extracted from the earth, is useable in its natural form or is capable of conversion into a useable form as a metal, a metallic compound, a chemical, an energy source, or a raw material for manufacturing or construction material. For the purposes of this article, this definition does not include coal, surface or subsurface water, geothermal resources, or natural oil and gas together with other chemicals recovered therewith, but does include oil shale.

(8) "Mining operation" means the development or extraction of a mineral from its natural occurrences on affected land. The term "mining operation" includes, but is not limited to, open mining, in situ mining, in situ leach mining, surface operations, and the disposal of refuse from underground mining, in situ mining, and in situ leach mining. The term "mining operation" also includes the following operations on affected lands: Transportation; concentrating; milling; evaporation; and other processing. The term "mining operation" does not include: The exploration and extraction of natural petroleum in a liquid or gaseous state by means of wells or pipe; the development or extraction of coal; the extraction of geothermal resources; smelting, refining, cleaning, preparation, transportation, and other off-site operations not conducted on affected land; or the extraction of construction material where there is no development or extraction of any mineral.

(8.5) "Office" means the office of mined land reclamation, created in section 34-32-105.

(9) "Open mining" means the mining of minerals by removing the overburden lying above such deposits and mining directly from the deposits thereby exposed. The term includes mining directly from such deposits where there is no overburden. The term includes, but is not limited to, such practices as open cut mining, open pit mining, strip mining, quarrying, and dredging.

(10) "Operator" means any person, firm, partnership, association, or corporation, or any department, division, or agency of federal, state, county, or municipal government engaged in or controlling a mining operation.

(11) "Overburden" means all of the earth and other materials which lie above natural minerals and also means such earth and other materials disturbed from their natural state in the process of mining.

(11.5) "Performance warranty" means a warranty of the type described in section 34-32-117 (2).

(12) "Prospecting" means the act of searching for or investigating a mineral deposit. "Prospecting" includes, but is not limited to, sinking shafts, tunneling, drilling core and bore holes and digging pits or cuts and other works for the purpose of extracting samples prior to commencement of development or extraction operations, and the building of roads, access ways, and other facilities related to such work. The term does not include those activities which cause no or very little surface disturbance, such as airborne surveys and photographs, use of instruments or devices which are hand carried or otherwise transported over the surface to make magnetic, radioactive, or other tests and measurements, boundary or claim surveying, location work, or other work which causes no greater land disturbance than is caused by ordinary lawful use of the land by persons not prospecting. The term also does not include any single activity which results in the disturbance of a single block of land totaling one thousand six hundred square feet or less of the land's surface, not to exceed two such disturbances per acre; except that the cumulative total of such disturbances will not exceed five acres statewide in any prospecting operation extending over twenty-four consecutive months.

(13) "Reclamation" means the employment during and after a mining operation of procedures reasonably designed to minimize as much as practicable the disruption from the mining operation and to provide for the establishment of plant cover, stabilization of soil, the protection of water resources, or other measures appropriate to the subsequent beneficial use of such affected lands. Reclamation shall be conducted in accordance with the performance standards of this article.

(14) "Refuse" means all waste material directly connected with the cleaning and preparation of substances mined by a mining operation.



§ 34-32-104. Administration

In addition to the duties and powers prescribed by the provisions of article 4 of title 24, C.R.S., the office has the full power and authority to carry out and administer the provisions of this article and article 32.5 of this title.



§ 34-32-105. Office of mined land reclamation - mined land reclamation board - created

(1) There is hereby created, in the division of reclamation, mining, and safety in the department of natural resources, the office of mined land reclamation and, in the department of natural resources, the mined land reclamation board. The head of the office of mined land reclamation shall be appointed by the director. The head of the office of mined land reclamation shall have professional and supervisory experience in mined land reclamation, mining, or natural resource planning and management.

(2) The board shall consist of seven members: The executive director, who shall serve as secretary to the board; a member of the state conservation board appointed by such board; and five persons appointed by the governor with the consent of the senate. Such appointed members shall be: Three individuals with substantial experience in agriculture or conservation no more than two of whom shall have had experience in agriculture or conservation; and two individuals with substantial experience in the mining industry. Effective July 1, 1976, the terms of office of the existing members of the mined land reclamation board shall terminate, and, prior thereto, the governor shall appoint two members of the board, effective July 1, 1976, whose terms of office shall expire March 1, 1977, and three members of the board, effective July 1, 1976, whose terms of office shall expire March 1, 1979. Subsequent appointments shall be made for a term of four years. Vacancies shall be filled in the same manner as original appointments for the balance of the unexpired term. All members of the board shall be residents of the state of Colorado. All members of the board except for the executive director shall receive compensation for their service on the board at the rate of fifty dollars per diem and shall be reimbursed for necessary expenses incurred in the performance of their duties on the board. The board shall, by majority vote of all members, elect its chairperson from among the appointed members at its first meeting in July, 1976, and the board shall elect its chairperson from among the appointed members biannually thereafter.

(3) The board shall exercise its powers and perform its duties and functions specified in this article under the department as if the same were transferred to the department by a type 1 transfer as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(4) The board shall have jurisdiction and authority over all persons and property, public and private, necessary to enforce the provisions of this article.



§ 34-32-106. Duties of board

(1) The board shall:

(a) Meet at least once each month;

(b) Carry on a continuing review of the problems of mining and land reclamation in the state of Colorado;

(c) Develop and promulgate standards for land reclamation plans and substitution of affected lands as provided in section 34-32-116;

(d) Cause to be published its monthly agenda with a brief description of affected land and name of the applicant. These publications shall be in a newspaper of general circulation in the locality of the proposed mining operations listed in that month's agenda.

(e) Perform such other duties as are required pursuant to article 33 of this title.

(2) It is the duty of the department of agriculture, the department of higher education, the state conservation board, the Colorado geological survey, the division of parks and wildlife, the division of water resources, the university of Colorado, Colorado state university, Colorado school of mines, and the state forester to furnish the board and its designees, as far as practicable, whatever data and technical assistance the board may request and deem necessary for the performance of total reclamation and enforcement duties.



§ 34-32-107. Powers of board

(1) The board may initiate and encourage studies and programs through the department and in other agencies and institutions of state government relating to the development of less destructive methods of mining operations, better methods of land reclamation, more effective reclaimed land use, and coordination of the provisions of this article with the programs of other state agencies dealing with environmental, recreational, rehabilitation, and related concerns.

(2) The board may delegate authority to the office as necessary to efficiently carry out and administer the provisions of this article and article 32.5 of this title. Any person aggrieved by any final action of the office may file an appeal of such action with the board. Such appeals shall be conducted in accordance with the provisions of article 4 of title 24, C.R.S.



§ 34-32-108. Rules and regulations

(1) The board may adopt and promulgate reasonable rules and regulations respecting the administration of this article and article 32.5 of this title and in conformity therewith.

(2) All rules and regulations shall be subject to the provisions of section 24-4-103, C.R.S.



§ 34-32-109. Necessity of reclamation permit - application to existing permits

(1) Reclamation permits for mining operations shall be obtained as specified in this article.

(2) After June 30, 1976, any operator proposing to engage in a new mining operation must first obtain from the board or office a reclamation permit as specified in this article.

(3) (a) Applications for reclamation permits filed under the provisions of the "Colorado Open Mining Land Reclamation Act of 1973" prior to and pending on July 1, 1976, shall be processed in accordance with the provisions of this article. Reclamation permits granted under the provisions of the "Colorado Open Mining Land Reclamation Act of 1973" prior to July 1, 1976, are valid reclamation permits for the purposes of this article and are subject to the provisions of this article for the purpose of renewal. An application for renewal shall be filed at least ninety days prior to the expiration of the reclamation permit. Such applications shall be in accordance with section 34-32-112; except that the applicant need not supply information, materials, and undertakings previously supplied. The application for renewal of a reclamation permit shall show the area mined or disturbed and the area reclaimed since the original reclamation permit or the last renewal.

(b) (I) An operator with an existing reclamation permit granted under the provisions of the "Colorado Open Mining Land Reclamation Act of 1973" may apply for the conversion of his existing reclamation permit to a reclamation permit for the life of the mine under the provision for renewal set forth in this subsection (3) at any time on or after July 1, 1976. The fee for the conversion of such an existing reclamation permit shall not exceed two hundred dollars if the conversion is made during the first year of the reclamation permit.

(II) Thereafter, the provisions of section 34-32-127 (2) shall apply.

(4) Mining operations which were lawfully being conducted prior to July 1, 1976, without a reclamation permit may continue to be so conducted until October 1, 1977, if, between July 1, 1976, and October 1, 1977, the operators of such existing mining operations apply for a reclamation permit as specified in this article. Any such operator, having made application by October 1, 1977, but not having received a reclamation permit by that date, shall be permitted to continue his mining operation until such reclamation permit is either granted or denied. Any such operator who is denied a reclamation permit and continues operations after such denial or who has not applied for a reclamation permit by October 1, 1977, and continues operations after October 1, 1977, shall be considered in violation of this article and subject to the provisions of section 34-32-123. An operator of an existing operation who is in compliance with all requirements of the statutes in effect prior to July 1, 1976, and the rules, regulations, and orders issued thereunder, and any applicable stabilization and reclamation agreements shall not be denied a reclamation permit if he provides performance and financial warranties and undertakes such new reclamation program as may reasonably be required in relation to his existing operation, pursuant to the provisions of this article.

(5) (a) Reclamation permits granted pursuant to applications, including applications for renewal, filed after June 30, 1976, shall be effective for the life of the particular mining operation if the operator complies with the conditions of such reclamation permits and with the provisions of this article and rules promulgated pursuant to this article which are in effect at the time the permit is issued or amended, except as provided in paragraph (b) of this subsection (5). Nothing in this article shall be construed to abrogate the duty of the operator to comply with other applicable statutes and rules and regulations.

(b) (I) This paragraph (b) shall apply to new statutory or regulatory requirements only and shall not serve to reopen the entire permit for technical review or for modification of the post-mining land use.

(II) The board may, where good cause is shown, determine that certain regulations not in effect at the time a permit is given should be applicable to such existing permits or to any specified class or category of existing permits, if:

(A) The board or office provides individual notice of the subject matter of the proposed rule in such manner as the board may require and the time, date, and place of the rule-making hearing to operators with existing permits who may be affected by such rule;

(B) The board finds during the rule-making hearing that a failure to apply such proposed rule to existing permits or to an affected class or category of existing permits would pose a reasonable potential for danger to persons or property or the environment; and

(C) The board sets a schedule for existing permit-holding operators to comply which is reasonable in light of the gravity of the risk to be avoided, any technical considerations, the cost of compliance, and any other relevant factors.

(III) If the board makes a good faith effort to comply with the requirements of sub-subparagraph (B) of subparagraph (II) of this paragraph (b) and complies with the applicable provisions of article 4 of title 24, C.R.S., the adopted rule shall not be deemed invalid on the ground that notice to the affected parties was inadequate.

(6) No governmental office of the state, other than the board, nor any political subdivision of the state shall have the authority to issue a reclamation permit pursuant to this article, to require reclamation standards different than those established in this article, or to require any performance or financial warranty of any kind for mining operations. The operator shall be responsible for assuring that the mining operation and the postmining land use comply with city, town, county, or city and county land use regulations and any master plan for extraction adopted pursuant to section 34-1-304 unless a prior declaration of intent to change or waive the prohibition is obtained by the applicant from the affected political subdivisions. Any mining operator subject to this article shall also be subject to zoning and land use authority and regulation by political subdivisions as provided by law.

(7) An operator shall obtain a reclamation permit from the board for each mining operation with the exception of those specified in section 34-32-110 (1) and (2).

(8) After the filing of any application for a reclamation permit under this article, the board shall notify each county in which the area proposed to be mined is located and each municipality located within two miles of the area to be mined of the filing of the application.

(9) All mining operations for construction materials, as defined in section 34-32.5-103 (3), shall be subject to the provisions of article 32.5 of this title and not this article. Construction materials mining operations operating under permits issued prior to July 1, 1995, under the provisions of this article, shall continue to operate under such permits and such permits shall be deemed to be permits issued under the provisions of article 32.5 of this title.



§ 34-32-110. Limited impact operations - expedited process

(1) (a) (I) Any person desiring to conduct mining operations pursuant to an application submitted prior to July 1, 1993, on less than two acres that will result in the extraction of less than seventy thousand tons per year of mineral or overburden may apply for the expedited processing of the person's permit. By July 1, 2015, a person with a permit issued pursuant to this subparagraph (I) shall file with the office:

(A) Evidence of the source of the person's legal right to enter and initiate a mining operation on the affected land; and

(B) A financial warranty that complies with subsection (3) of this section.

(II) Repealed.

(III) Effective July 1, 2014, a person desiring to conduct mining operations on five acres or less may file with the office an application for a permit to conduct limited-impact mining operations; except that a person desiring to conduct in situ leach mining or a designated mining operation must file an application pursuant to section 34-32-112.5. A person shall not commence mining operations subject to this subparagraph (III) unless the person has filed an application pursuant to this section. The application for a permit must be on a form approved by the board and must contain the following:

(A) The address and telephone number of the operator's general office and the operator's local address or addresses and telephone number;

(B) The name, address, and telephone number of the owner of the surface of the affected land and the source of the applicant's legal right to enter and initiate a mining operation on the affected land;

(C) The name of the owner of the subsurface rights of the affected land;

(D) A statement that the operations will be conducted pursuant to the terms and conditions listed on the application and in accordance with this article and the rules promulgated pursuant to this article at the time the permit was approved or amended;

(E) A map showing information sufficient to determine the location of the affected land and existing and proposed roads or access routes to be used in connection with the mining operation;

(F) The approximate size of the affected land;

(G) Information sufficient to describe or identify the type of mining operation proposed and how the operator intends to conduct it;

(H) A statement that the operator has applied for necessary local government approvals; and

(I) Measures to be taken to reclaim any affected land consistent with the requirements of section 34-32-116.

(b) and (c) (Deleted by amendment, L. 93, p. 1178, § 4, effective July 1, 1993.)

(d) Repealed.

(e) (Deleted by amendment, L. 93, p. 1178, § 4, effective July 1, 1993.)

(f) Except as specified in paragraph (d) of this subsection (1), fees and financial warranties for permit applications submitted pursuant to this subsection (1) are governed by subsection (3) of this section.

(2) (a) A person desiring to conduct mining operations not covered by subsection (1) of this section on less than ten acres, which will result in the extraction of less than seventy thousand tons of mineral or overburden per calendar year, prior to commencement of mining, may file with the office, on a form approved by the board, an application for a permit to conduct mining operations; except that applications for in situ leach mining or a designated mining operation must be filed pursuant to section 34-32-112.5. This application must contain the following:

(I) The address and telephone number of the general office and the local address or addresses and telephone number of the operator;

(II) The name, address, and telephone number of the owner of the surface of the affected land and the source of the applicant's legal right to enter and initiate a mining operation on the affected land;

(III) The name of the owner of the subsurface rights of the affected land;

(IV) A statement that the operations will be conducted pursuant to the terms and conditions listed on the application and in accordance with the provisions of this article and the rules and regulations promulgated pursuant to this article at the time the permit was approved or amended;

(V) A map showing information sufficient to determine the location of the affected land and existing and proposed roads or access routes to be used in connection with the mining operation;

(VI) The approximate size of the affected land;

(VII) Information sufficient to describe or identify the type of mining operation proposed and how the operator intends to conduct it;

(VIII) A statement that the operator has applied for necessary local government approval;

(IX) Measures to be taken to reclaim any affected land consistent with the requirements of section 34-32-116.

(b) The application required by this subsection (2) shall be sent to the office. If the office denies the application, the applicant may appeal to the board for final determination.

(3) A fee as specified in section 34-32-127 (2), and a financial warranty in an amount the board shall determine pursuant to section 34-32-117 (4), shall accompany the application and shall be paid by the applicant.

(4) The operator, at any time after the completion of reclamation, may notify the board that the land has been reclaimed. Upon receipt of the notice that the affected land or a portion of it has been reclaimed, the board shall cause the land to be inspected and shall release the performance and financial warranties or appropriate portions thereof within thirty days after the board finds the reclamation to be satisfactory and in accordance with a plan agreed upon by the board and the operator.

(5) After July 1, 1988, any operator proposing to engage in a mining operation as provided in this section shall file a permit application to engage in mining prior to the start of the mining operation.

(6) The office shall process and take final action on applications for permits made pursuant to subsection (1) or (2) of this section within thirty days after the filing of the application. If action upon the application is not completed within thirty days, the permit is deemed approved and shall be promptly issued upon presentation by the applicant of a financial warranty in the amount provided in subsection (3) of this section. Sections 34-32-112, 34-32-114, and 34-32-115 concerning publication, notice, written objections, petitions, and supporting documents shall, so far as practicable, apply to this section, but the board shall, by rule, provide simplified and reduced procedures and requirements that are applicable to the thirty-day period. Within the thirty-day period, the board may make a determination on an application as provided in sections 34-32-114 and 34-32-115.

(7) (a) Any operator conducting an operation under a permit issued under this section who has held the permit for two consecutive years or more and who subsequently desires to expand it to a size in excess of the limitation set forth in subsection (1) or (2) of this section may request the conversion of his permit by filing an application for a permit pursuant to subsection (2) of this section or section 34-32-112; except that the applicant need not supply information, materials, and other data and undertakings previously supplied, including any additional materials provided to the board during the course of his current operation, or resulting from the board's inspections thereof.

(b) The office shall process and take final action on applications for conversion of a permit under this subsection (7) in accordance with subsection (2) of this section or section 34-32-115, as appropriate. If the office does not take action upon the conversion of the permit in accordance with the time limits of this subsection (7) or section 34-32-115, the conversion is deemed approved, and a permit for the life of the mine shall be promptly issued upon presentation by the applicant of a financial warranty subject to the limitations provided in subsection (3) of this section or section 34-32-115 (3) or 34-32-117 (4).

(c) The provisions of sections 34-32-112, 34-32-114, and 34-32-115 concerning publication, notice, written objections, petitions, and supporting documents shall so far as practicable apply to this section.

(d) The board or office shall not deny the conversion of a permit for any reason other than those set forth in section 34-32-115 (4).

(8) Repealed.



§ 34-32-112. Application for reclamation permit - changes in permits - fees - notice

(1) Any operator desiring to obtain a reclamation permit shall make written application to the board or to the office for a permit on forms provided by the board. The reclamation permit or the renewal of an existing permit, if approved, shall authorize the operator to engage in such mining operation upon the affected land described in such application for the life of the mine. Such application shall consist of the following:

(a) Five copies of the application;

(b) A reclamation plan submitted with each of the applications;

(c) An accurate map of the affected land submitted with each of the applications;

(d) The application fee as specified in section 34-32-127 (2).

(2) The application forms shall state:

(a) The legal description and area of affected land;

(b) The owner of the surface of the area of affected land;

(c) The owner of the substance to be mined;

(d) The source of the applicant's legal right to enter and initiate a mining operation on the affected land;

(e) The address and telephone number of the general office and the local address and telephone number of the applicant;

(f) Information sufficient to describe or identify the type of mining operation proposed and how the operator, in his sole discretion, intends to conduct it;

(g) The size of the area to be worked at any one time;

(h) The timetable estimating the periods of time which will be required for the various stages of the mining operation. The operator shall not be required to meet the timetable, nor shall the timetable be subject to independent review by the board or the office.

(i) For in situ leach mining operations, a certification by the applicant that no violations exist as described in section 34-32-115 (5)(d). If the applicant is not able to so certify, the applicant shall describe the circumstances as may be relevant to section 34-32-115 (5)(d) and provide the board or office any additional information reasonably requested regarding any such circumstances.

(j) For in situ leach mining operations, a description of at least five in situ leach mining operations that demonstrates the ability of the applicant to conduct the proposed mining operation without any leakage, vertical or lateral migration, or excursion of any leaching solutions or groundwater-containing minerals, radionuclides, or other constituents mobilized, liberated, or introduced by the in situ leach mining process into any groundwater outside of the permitted in situ leach mining area. The fact that the applicant was not involved in any of the five operations shall not preclude the applicant from making the demonstration required by this paragraph (j).

(3) The reclamation plan shall include provisions for, or satisfactory explanation of, all general requirements for the type of reclamation proposed to be implemented by the operator. Reclamation shall be required on all the affected land. The reclamation plan shall include:

(a) A description of the types of reclamation the operator proposes to achieve in the reclamation of the affected land, why each was chosen, and the amount of acreage accorded to each;

(b) A description of how the reclamation plan will be implemented to meet the requirements of section 34-32-116;

(c) A proposed plan or schedule indicating when and how reclamation will be implemented. Such plan or schedule shall not be tied to any date specific, but shall be tied to the implementation or completion of different stages of the mining operation.

(d) Repealed.

(e) A map of all of the proposed affected land by all phases of the total scope of the mining operation. It shall indicate the following:

(I) The expected physical appearance of the area of the affected land, correlated to the proposed timetables required by paragraph (h) of subsection (2) of this section and the plan or schedule required by paragraph (c) of this subsection (3); and

(II) Portrayal of the proposed final land use for each portion of the affected lands.

(4) The accurate map of the affected lands shall:

(a) Be made by a professional land surveyor, professional engineer, or other qualified person;

(b) Identify the area which corresponds with the application;

(c) Show adjoining surface owners of record;

(d) Be made to a scale of not less than one hundred feet to the inch and not more than six hundred sixty feet to the inch;

(e) Show the name and location of all creeks, roads, buildings, oil and gas wells and lines, and power and communication lines on the area of affected land and within two hundred feet of all boundaries of such area;

(f) Show the total area to be involved in the operation, including the area to be mined and the area of affected land;

(g) Show the topography of the area with contour lines of sufficient detail to portray the direction and rate of slope of the affected land in question;

(h) Indicate on a map or by a statement the general type, thickness, and distribution of soil over the area in question, including the affected land;

(i) Show the type of present vegetation covering the affected land.

(5) The reclamation plan shall also show by statement or map the depth and thickness of the ore body or deposit to be mined and the thickness and type of the overburden to be removed.

(6) An application fee as specified in section 34-32-127 (2) shall be paid.

(7) Each phase of reclamation is to be completed within five years after the date the operator advises the board that such phase has commenced, as provided in the introductory portion of section 34-32-116 (7)(q); except that such period may be extended by the board upon a finding that additional time is necessary for the completion of the terms of the reclamation plan.

(8) An operator may, within the term of a reclamation permit, apply to the board or to the office for a reclamation permit amendment increasing the acreage to be affected or otherwise revising the reclamation plan. Where applicable, there shall be filed with any application for amendment a map and an application with the same content as required for an original application. The amended application shall be accompanied by a fee as specified in section 34-32-127 (2). Where an operator files a notice of temporary cessation pursuant to section 34-32-103 (6)(a)(II), such notice shall be accompanied by a fee as specified in section 34-32-127 (2). In addition, supplemental performance and financial warranties, as determined by the board or office, for any additional acreage shall be submitted. If the area of the original application is reduced, the amount of the financial warranty, as determined by the board or office, shall proportionately be reduced. Renewal applications shall contain the information required in the original application if different from that in the original application or renewal. The renewal reclamation permit shall show the area mined or disturbed and the area reclaimed since the original permit or the last renewal. Applications for renewal or amendment of a reclamation permit shall be reviewed by the board or the office in the same manner as applications for new reclamation permits.

(9) Information provided the board or the office in an application for a reclamation permit relating to the location, size, or nature of the deposit or information required by subsection (5) of this section and marked confidential by the operator shall be protected as confidential information by the board and the office and not be a matter of public record in the absence of a written release from the operator or until such mining operation has been terminated. A person who willfully and knowingly violates the provisions of this subsection (9) or section 34-32-113 (3) commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(10) (a) Upon the filing of an application for a reclamation permit with the board or the office, the applicant shall place a copy of such application for public inspection at the office of the board and at the office of the county clerk and recorder of the county in which the affected land is located. The copy of the application placed at the office of the county clerk and recorder shall not be recorded but shall be retained there until said application has been heard by the board or the office and be available for inspection during such period, and, at the end of such period, such copy may be reclaimed or destroyed by the applicant. The information exempted by subsection (9) of this section shall be deleted from such file copies.

(b) The applicant shall cause notice of the filing of such applicant's application to be published in a newspaper of general circulation in the locality of the proposed mining operation once a week for four consecutive weeks, commencing not more than ten days after the filing of said application with the board or the office. Such notice shall contain information regarding the identity of the applicant, the location of the proposed mining operation if such information does not violate the provisions of subsection (9) of this section, the proposed dates of commencement and completion of the operation, the proposed future use of the affected land, the location where additional information about the operation may be obtained, and the location and final date for filing objections with the board or the office.

(c) In addition, the applicant shall mail a copy of such notice immediately after first publication to all owners of record of the surface rights of the affected land, to the owners of record of immediately adjacent lands, to the owners of record of lands within three miles of affected land for in situ leach mining operations, and to any other persons who are owners of record that may be designated by the board that might be affected by the proposed mining operation. Proof of such notice and mailing, such as certified mail with return receipt requested where possible, shall be provided to the board or the office and become part of the application.



§ 34-32-112.5. Designated mining operation - rules

(1) This section shall apply only to designated mining operations as defined in section 34-32-103 (3.5). All nondesignated mining operations are exempt from this section. The board may propose that the general assembly enact specific requirements for exempted operations as set forth in subsection (2) of this section.

(2) If an operator demonstrates to the board at the time of applying for a permit or at a subsequent hearing that toxic or acidic chemicals are not stored or used on-site and that acid- or toxic-producing materials will not be used, stored, or disturbed in quantities sufficient to adversely affect any person, any property, or the environment, the board shall exempt such operations whether conducted pursuant to section 34-32-110 or otherwise. The board may promulgate rules governing the conduct of mining operations which are exempted pursuant to this subsection (2).

(3) When promulgating rules governing designated mining operations, the board shall consider the economic reasonableness, the technical feasibility, and the level or degree of any environmental concerns which may result from:

(a) Designated mining operations which qualify for permits under section 34-32-110 which shall be referred to as "110d" permits;

(b) Designated mining operations which qualify for permits under section 34-32-112, but which affect less than fifty acres and extract less than one million tons per year which shall be referred to as "112d-1" permits;

(c) Designated mining operations which qualify for permits under section 34-32-112 which do not qualify as 112d-1 permits but which affect less than one hundred acres and which extract less than five million tons per year which shall be referred to as "112d-2" permits; or

(d) Any other designated mining operation which shall be referred to as "112d-3" permits.

(4) (a) By rule or as a condition of issuing a permit, the board or office may require an operator to have an inspection and certification of any new environmental protection facility during its construction at a designated mining operation. Any such rule or condition may include a prohibition on subsequent phases of construction or operation until any required inspections have been performed and the requisite certification has been obtained.

(b) (I) An inspection and certification shall be conducted by a properly qualified professional.

(II) The office may be present during any inspection and certification conducted pursuant to subparagraph (I) of this paragraph (b) and may require the operator to take any corrective actions necessary to obtain and verify certification.

(III) Any inspection and certification conducted by or under the supervision of the office shall be conducted promptly after the office is notified that the facility is ready to be inspected and shall not unduly delay the construction or operation schedule.

(5) (a) An application for an in situ leach mining operation shall include a baseline site characterization and a plan for ongoing monitoring of the affected land and affected surface and groundwater. Prior to submitting an application, the prospective applicant shall confer with the office concerning the baseline characterization and plan for ongoing monitoring of the affected land and affected surface and groundwater. The board or the office may retain an independent third-party professional expert to oversee baseline site characterization, monitor field operations, or review any portion of the information collected, developed, or submitted by an applicant or prospective applicant pursuant to this subsection (5). The prospective applicant shall pay the reasonable costs incurred by the board or office and the expert selected by the board or office; except that the board or office shall define the scope of work to be accomplished by the expert and shall review and approve all invoices to be paid by the prospective applicant. The prospective applicant may object to the selection of any such expert if the prospective applicant has knowledge or information that the expert lacks the professional qualifications to accomplish the scope of work, has a conflict of interest with the prospective applicant or the project that will be the subject of the application, or has a bias that could influence the objectivity of the work to be accomplished. If the board or office concurs with the prospective applicant, a new expert shall be selected by the board or office.

(b) Prior to submitting an application, a prospective applicant for in situ leach mining shall design and conduct a scientifically defensible groundwater, surface water, and environmental baseline characterization and monitoring plan for the proposed mining operation. This plan shall be designed in such a manner as to:

(I) Thoroughly characterize premining site conditions;

(II) Detect any subsurface excursions of groundwater containing chemicals used in or mobilized by in situ leach mining during the mining operations; and

(III) Evaluate the effectiveness of postmining reclamation and groundwater reclamation plans.

(c) The design and operation of the baseline characterization and monitoring plan for in situ leach mining, together with all information collected in accordance with the plan, shall be a matter of public record regardless of whether such activities are conducted pursuant to a notice of intent to conduct prospecting operations under section 34-32-113.

(d) (I) Notwithstanding section 34-32-103 (6), in the case of in situ leach mining, reclamation of groundwater shall begin in accordance with the reclamation plan approved by the board immediately when either of the following occur:

(A) Detection pursuant to the baseline characterization and monitoring plan approved by the board of any subsurface excursion of groundwater outside of the affected land containing chemicals used in or mobilized by in situ leach mining during the mining operations or groundwater outside of the affected land that otherwise fails to meet the standards established in section 34-32-116 (8);

(B) Cessation of production operations.

(II) If the operator plans to cease operation on a temporary basis, the operator shall notify the board at least thirty days prior to such temporary cessation setting forth both the reasons for the temporary cessation and the expected duration of the temporary cessation. The operator shall maintain a groundwater monitoring and pumping regime satisfactory to the board during any period of temporary cessation of operations. If, in the judgment of the board, the expected duration of any temporary cessation will be of such length that the board believes that groundwater reclamation should commence, it shall so order.



§ 34-32-113. Prospecting notice - reclamation requirements - rules

(1) Any person desiring to conduct prospecting shall, prior to entry upon the lands, file with the board a notice of intent to conduct prospecting operations on a form approved by the board. Such notice shall be accompanied by a fee as specified in section 34-32-127 (2).

(2) The notice form shall contain the following:

(a) The name of the person or organization doing the prospecting;

(b) A statement that prospecting will be conducted pursuant to the terms and conditions listed on the approved form;

(c) A brief description of the type of operations which will be undertaken;

(d) A description of the lands to be prospected by township and range;

(e) An approximate date of commencement of operations; and

(f) Measures to be taken to reclaim any affected land consistent with the requirements of section 34-32-116.

(3) All information provided to the board in a notice of intent to conduct prospecting or a modification of such a notice is a matter of public record subject to the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., including, in the case of a modification, the original notice of intent; except that information relating to the mineral deposit location, size, or nature and, as determined by the board, other information designated by the operator as proprietary or trade secrets or that would cause substantial harm to the competitive position of the operator shall be protected as confidential information by the board and shall not be a matter of public record in the absence of a written release from the operator or until a finding by the board that reclamation is satisfactory. Such information designated as exempt shall remain confidential until a final determination by the board. The board shall promulgate rules implementing this subsection (3) and shall consider information including the timing of the disclosure of the operator's identity.

(4) (a) Upon filing the notice of intent to conduct prospecting, the person shall provide financial warranty in the amount of two thousand dollars per acre of the land to be disturbed or such other amount as determined by the board.

(b) A person may submit statewide warranties for prospecting if such warranties are in an amount fixed by the board by rule and such person otherwise complies with the provisions of this section for every area to be prospected.

(5) Upon completion of the prospecting, there shall be filed with the board a notice of completion of prospecting operations. Within ninety days after the filing of the notice of completion, the board shall notify the person who had conducted the prospecting operations of the steps necessary to reclaim the land.

(5.5) (a) Without regard to the one thousand six hundred square foot limitation of section 34-32-103 (12), all drill holes sunk for the purpose of prospecting for locatable or leasable minerals on any land within the state of Colorado shall be plugged, sealed, or capped pursuant to this subsection (5.5) by the person conducting the prospecting. This subsection (5.5) shall not apply to holes drilled in conjunction with a mining operation for which the board has issued a permit nor to wells or holes regulated pursuant to section 34-33-117 and to article 60 of this title or article 80, 90, 91, or 92 of title 37, C.R.S.

(b) Drill holes sunk for the purpose of prospecting shall be abandoned in the following manner:

(I) Any artesian flow of groundwater to the surface shall be eliminated by a plug made of cement or similar material or by a procedure sufficient to prevent such artesian flow.

(II) Drill holes which have encountered any aquifer in volcanic or sedimentary rock, as aquifer is defined in section 37-90-103 (2), C.R.S., shall be sealed utilizing a sealing procedure which is adequate to prevent fluid communication between aquifers.

(III) Each drill hole shall be securely capped at a minimum depth compatible with local cultivation practices or at a minimum of two feet below either the original land surface or the collar of the hole, whichever is the lower elevation. The cap is to be made of concrete or other material which is satisfactory for such capping. The site shall be backfilled above the cap to the original land surface.

(IV) If any drill hole is to be ultimately used as or converted to a water well, the user shall comply with the applicable provisions of title 37, C.R.S.

(V) Each drill site shall be reclaimed pursuant to section 34-32-116, including, if necessary, reseeding if grass or any other crop was destroyed.

(c) Abandonment in the manner provided in paragraph (b) of this subsection (5.5) shall occur immediately following the drilling of the hole and the probing for minerals in the prospecting process. However, a drill hole may be maintained as temporarily abandoned without being plugged, sealed, or capped. However, no drill hole which is to be temporarily abandoned without being plugged, sealed, or capped shall be left in such a condition as to allow fluid communication between aquifers. Such temporarily abandoned drill holes shall be securely covered in a manner which will prevent injury to persons and animals.

(d) No later than sixty days after the completion of the abandonment pursuant to paragraph (b) of this subsection (5.5) of any drill hole that has artesian flow at the surface, the person conducting the prospecting shall submit to the head of the office a report containing the location of such hole to within two hundred feet of its actual location, the estimated rate of flow of such artesian flow, if such is known, and the facts of the technique used to plug such hole.

(e) No later than twelve months after the completion of the abandonment of any drill hole pursuant to paragraph (b) of this subsection (5.5), there shall be filed by the person conducting the prospecting with the head of the office a report containing the location of the hole to the nearest forty-acre legal subdivision and the facts of the technique used to plug, seal, or cap the hole.

(f) The head of the office may not waive any of the administrative provisions of this subsection (5.5).

(6) The board shall inspect the lands prospected within thirty days after the person prospecting the lands completes the reclamation and notifies the board that the reclamation is finished. If the board finds the reclamation satisfactory, the board shall release applicable performance and financial warranties.

(7) The financial warranty shall not be held for more than thirty days after the completion of the reclamation.

(8) The board is authorized to inspect any ongoing prospecting operation or any prospecting operation prior to the request for release of performance and financial warranties, in order to determine compliance with the terms of this article.

(9) Upon the submittal of a notice of intent to conduct prospecting operations or a modification of such a notice, the person submitting such notice or modification shall give an electronic version of the notice or modification, except for that information exempted from public disclosure under subsection (3) of this section and that information designated by the person as exempt from disclosure under subsection (3) of this section, to the board in a format determined by the board. The division shall post such version of the notice or modification on its website.



§ 34-32-114. Protests and petitions for hearing

Any person has the right to file written objections to or statements in support of an application for a permit with the board. Such protests or petitions for a hearing shall be timely filed with the board not more than twenty days after the date of last publication of notice pursuant to section 34-32-112 (10). For good cause shown in the protest or petition documents, the board, in its discretion, may hold a hearing pursuant to section 34-32-115 on the question of whether the permit should be granted. The applicant shall be notified within ten days of any objections to his application and be supplied with a copy of the written objections.



§ 34-32-115. Action by board - appeals

(1) Upon receipt of an application for a permit and all fees due from the operator, the board or the office shall set a date for the consideration of such application not more than ninety days after the date of filing. At that time, the board or the office shall approve or deny the application or, for good cause shown, refer the application for a hearing on the question of whether the permit should be granted.

(2) Prior to the holding of any such hearing, the board or the office shall provide notice to any person previously filing a protest or petition for a hearing or statement in support of an application pursuant to section 34-32-114 and shall publish notice of the time, date, and location of the hearing in a newspaper of general circulation in the locality of the proposed mining operation once a week for two consecutive weeks immediately prior to the hearing. The hearing shall be conducted as a proceeding pursuant to article 4 of title 24, C.R.S. A final decision on the application shall be made within one hundred twenty days after the receipt of the application. In the event of complex applications, serious unforeseen circumstances, or significant snow cover on the affected land that prevents a necessary on-site inspection, the board or the office may reasonably extend the maximum time sixty days. In the event of in situ leach mining operations, a final decision on the application will be made within two hundred forty days.

(3) If action upon the application is not completed within the period specified in subsection (2) of this section, the permit shall be considered to be approved and shall be promptly issued upon presentation by the applicant of a financial warranty in the amount of two thousand dollars per acre affected or such other amount as determined by the board.

(4) The board or the office shall grant a permit to an operator if the application complies with the requirements of this article. The board or the office shall not deny a permit if the operator demonstrates compliance with the following:

(a) The application is complete and the performance and financial warranties have been provided.

(b) The applicant has paid the required fee.

(c) (I) No part of the proposed mining operation, the reclamation program, or the proposed future use is or may be contrary to the laws or regulations of this state or the United States, including but not limited to all federal, state, and local permits, licenses, and approvals, as applicable to the specific operation.

(II) The board may require a statement by the applicant identifying which permits, licenses, and approvals the applicant holds or will be seeking for the proposed mining and reclamation activities.

(d) The mining operation will not adversely affect the stability of any significant, valuable, and permanent manmade structures located within two hundred feet of the affected land, except where there is an agreement between the operator and the persons having an interest in the structure that damage to the structure is to be compensated for by the operator.

(e) Repealed.

(f) The mining operation is not located upon lands:

(I) Where mining operations are prohibited by law or regulation within the boundaries of units of the national park system, the national wildlife refuge system, the national system of trails, the national wilderness preservation system, the wild and scenic rivers system, or national recreation areas;

(II) Which are within or without the boundaries of, and are owned, leased, or have been developed by, any recreational facility established pursuant to article 7 of title 29, C.R.S., unless otherwise authorized by the appropriate governing body or unless the operation will not create any surface disturbance therein;

(III) Which are within the boundaries of, and are owned, leased, or have been developed by, any park and recreation district established pursuant to article 1 of title 32, C.R.S., unless otherwise authorized by the board of directors of the district or unless the operation will not create any surface disturbance therein; and

(IV) That are within the boundaries of any unit of the state park system or any state recreational area in which the entire fee estate is owned by the state of Colorado, unless the mining operation is approved jointly by the board, by the governor, and by the parks and wildlife commission, or unless the operation will not create any surface disturbance therein.

(g) The proposed reclamation plan conforms to the requirements of section 34-32-116.

(h) For designated mining operations, an environmental protection plan has been submitted and conforms to the requirements of sections 34-32-116 and 34-32-116.5.

(5) (a) The board or the office may deny a permit for in situ leach mining operations based on scientific or technical uncertainty about the feasibility of reclamation and shall deny such a permit if the applicant fails to demonstrate that reclamation can and will be accomplished in compliance with this article, including the protection of groundwater and other environmental resources and human health.

(b) The board or the office shall deny a permit for in situ leach mining if the applicant fails to demonstrate by substantial evidence that it will reclaim all affected groundwater for all water quality parameters that are specifically identified in the baseline site characterization, or in the statewide radioactive materials standards or tables 1 through 4 of the basic standards for groundwater as established by the Colorado water quality control commission, to either of the following:

(I) Premining baseline water quality or better, as established by the baseline site characterization conducted pursuant to section 34-32-112.5 (5); or

(II) That quality which meets the statewide radioactive materials standards and the most stringent criteria set forth in tables 1 through 4 of the basic standards for groundwater as established by the Colorado water quality control commission.

(c) The board or the office may deny a permit for in situ leach mining if the existing or reasonably foreseeable potential future uses for any potentially affected groundwater, whether classified or unclassified pursuant to section 25-8-203, C.R.S., include domestic or agricultural uses and the board determines the in situ leach mining will adversely affect the suitability of the groundwater for such uses.

(d) The board or the office may deny or revoke a permit for in situ leach mining if:

(I) The applicant, an affiliate, officer, or director of the applicant, the operator, or the claim holder has demonstrated a pattern of willful violations of the environmental protection requirements of this article, rules promulgated pursuant to this article, a permit issued pursuant to this article, or an analogous law, rule, or permit issued by another state or the United States as disclosed in the application pursuant to section 34-32-112 (2)(i);

(II) (A) Except as specified in sub-subparagraph (B) of this subparagraph (II), the applicant or any affiliate, officer, or director of the applicant has in the ten years prior to submission of the application violated the environmental protection requirements of this article, rules promulgated pursuant to this article, a permit issued pursuant to this article, or an analogous law, rule, or permit issued by another state or the United States as disclosed in the application pursuant to section 34-32-112 (2)(i).

(B) The board or office may issue or reinstate a permit if the applicant submits proof that the violation referred to in sub-subparagraph (A) of this subparagraph (II) has been corrected or may conditionally issue or reinstate a permit if the violation is in the process of being corrected to the satisfaction of the board or if the applicant submits proof that the applicant has filed and is presently pursuing a direct administrative or judicial appeal to contest the validity of the alleged violation. For purposes of this sub-subparagraph (B), a direct administrative or judicial appeal to contest the validity of the alleged violation shall not include an appeal of an applicant's relationship to an affiliate. If the violation is not successfully abated or if the violation is upheld on appeal, the board or office shall revoke or deny the conditional permit issued or reinstated pursuant to this sub-subparagraph (B).



§ 34-32-116. Duties of operators - reclamation plans

(1) Every operator to whom a permit is issued pursuant to the provisions of this article shall perform such reclamation as is prescribed by the reclamation plan adopted pursuant to this section.

(2) Reclamation plans shall be based upon provisions for, or satisfactory explanation of, all general requirements for the type of reclamation chosen. The details of the plan shall be appropriate to the type of reclamation designated by the operator and shall be based upon the advice of experienced and technically trained personnel.

(3) On the anniversary date of the permit each year, the operator shall submit a report and a map showing the extent of current disturbances to affected land, reclamation accomplished to date and during the preceding year, new disturbances that are anticipated to occur during the upcoming year, and reclamation that will be performed during the upcoming year.

(4) All operators shall submit, in addition to the plan and map, an annual fee as specified in section 34-32-127 (2).

(5) (Deleted by amendment, L. 91, p. 1435, § 9, effective July 1, 1991.)

(6) For operators who have filed an application pursuant to section 34-32-110 (1), the operator shall submit an annual fee as specified in section 34-32-127 (2) and a map or sketch describing the acreage affected to date and the acreage reclaimed to date.

(7) Reclamation plans and the implementation thereof shall conform to the following general requirements:

(a) Grading shall be carried on so as to create a final topography appropriate to the final land use selected in accordance with paragraph (j) of this subsection (7).

(b) Earth dams shall be constructed, if necessary to impound water, if the formation of such impoundments will not interfere with mining operations, damage adjoining property, or conflict with water pollution laws, rules or regulations of the federal government or the state of Colorado, or any local government pollution ordinances.

(c) Acid-forming or toxic-producing material that has been mined shall be handled in a manner that will protect the drainage system from pollution.

(d) All refuse shall be disposed in a manner that will control unsightliness, or deleterious effects from such refuse.

(e) In those areas where revegetation is part of the reclamation plan, land shall be revegetated in such a way as to establish a diverse, effective, and long-lasting vegetative cover that is capable of self-regeneration and at least equal in extent of cover to the natural vegetation of the surrounding area. Native species should receive first consideration, but introduced species may be used in the revegetation process when found desirable by the board.

(f) Where it is necessary to remove overburden in order to mine the mineral, topsoil shall be removed from the affected land and segregated from other spoil. If such topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, vegetative cover or other means shall be employed so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material, and is in a useable condition for sustaining vegetation when restored during reclamation. If, in the discretion of the board, such topsoil is of insufficient quantity or of poor quality for sustaining vegetation or if other strata can be shown to be more suitable for vegetation requirements, the operator shall remove, segregate, and preserve in a like manner such other strata which are best able to support vegetation.

(g) Disturbances to the prevailing hydrologic balance of the affected land and of the surrounding area and to the quality and quantity of water in surface and groundwater systems both during and after the mining operation and during reclamation shall be minimized. Nothing in this paragraph (g) shall be construed to allow the operator to avoid compliance with other statutory provisions governing well permits and augmentation requirements and replacement plans when applicable.

(h) Areas outside of the affected land shall be protected from slides or damage occurring during the mining operation and reclamation.

(i) All surface areas of the affected land, including spoil piles, shall be stabilized and protected so as to effectively control erosion and attendant air and water pollution.

(j) On all affected land, the operator in consultation with the landowner where possible, subject to the approval of the board, shall determine which parts of the affected land shall be reclaimed for forest, range, crop, horticultural, homesite, recreational, industrial, or other uses, including food, shelter, and ground cover for wildlife. Prior to approving any new reclamation plan or approving a change in any existing reclamation plan as provided in this section, the board shall confer with the local board of county commissioners and the board of supervisors of the conservation district if the mining operation is within the boundaries of a conservation district. Reclamation shall be required on all the affected land.

(k) If the operator's choice of reclamation is forest planting, the operator may, with the approval of the office, select the type of trees to be planted. Planting methods and care of stock shall be governed by good planting practices. If the operator is unable to acquire sufficient planting stock of desired tree species from the state or elsewhere at a reasonable cost, the operator may defer planting until planting stock is available to plant such land as originally planned, or may select an alternate method of reclamation.

(l) The operator shall construct fire lanes or access roads when necessary through the area to be planted. These lanes or roads shall be available for use by the planting crews and shall serve as a means of access for supervision and inspection of the planting work.

(m) On lands owned by the operator, the operator may permit the public to use the same for recreational purposes, in accordance with the limited landowner liability law contained in article 41 of title 33, C.R.S., except in areas where such use is found by the operator to be hazardous or objectionable.

(n) If the operator's choice of reclamation is for range, the affected land shall be restored to the satisfaction of the board to slopes commensurate with the proposed land use and shall not be too steep to be traversed by livestock. The legume seed shall be properly inoculated in all cases. The area may be seeded either by hand or power or by the aerial method. The species of grasses and legumes and the rates of seeding to be used per acre shall be determined primarily by recommendations from the agricultural experiment stations established pursuant to article 33 of title 23, C.R.S., and experienced reclamation personnel of the operator, after considering other research or successful experience with range seeding. No grazing shall be permitted on reclaimed land until the planting is firmly established. The board, in consultation with the landowner and the local conservation district, if any, shall determine when grazing may start.

(o) If the operator's choice of reclamation is for agricultural or horticultural crops which normally require the use of farm equipment, the operator shall grade so that the area can be traversed with farm machinery. Preparation for seeding or planting, fertilization, and seeding or planting rates shall be governed by general agricultural and horticultural practices, except where research or experience in such operations differs with these practices.

(p) If the operator's choice of reclamation is for the development of the affected land for homesite, recreational, industrial, or other uses, including food, shelter, and ground cover for wildlife, the basic minimum requirements necessary for such reclamation shall be agreed upon by the operator and the board.

(q) All reclamation provided for in this section shall be carried to completion by the operator with all reasonable diligence and shall be conducted concurrently with mining operations to the extent practicable, taking into consideration the mine plan, mine safety, economics, the availability of equipment and material, and other site-specific conditions relevant and unique to the affected land and to the postmining land use. Upon termination of the entire mining operation and in accordance with the reclamation plan, each phase of final reclamation shall be completed within five years after the date on which the operator advises the board that such phase has commenced, unless such period is extended by the board pursuant to section 34-32-112 (7); except that:

(I) No planting of any kind shall be required to be made on any affected land being used or proposed to be used by the operator for the deposit or disposal of refuse until after the cessation of operations productive of such refuse, or proposed for future mining, or within depressed haulage roads or final cuts while such roads or final cuts are being used or made, or where permanent pools or lakes have been formed.

(II) No planting of any kind shall be required on any affected land so long as the chemical and physical characteristics of the surface and immediately underlying material of such affected land are toxic, deficient in plant nutrients, or composed of sand, gravel, shale, or stone to such an extent as to seriously inhibit plant growth and such condition cannot feasibly be remedied by chemical treatment, fertilization, replacement of overburden, or like measures. Where natural weathering and leaching of any of such affected land, over a period of ten years after commencement of reclamation, fails to remove the toxic and physical characteristics inhibitory to plant growth or if, at any time within such ten-year period, the board determines that any of such affected land is, and during the remainder of said ten-year period will be, unplantable, the operator's obligations under the provisions of this article with respect to such affected land may, with the approval of the board, be discharged by reclamation of an equal number of acres of land previously mined and owned by the operator not otherwise subject to reclamation under this article.

(III) (A) With the approval of the board and the owner of the land to be reclaimed, the operator may substitute land previously mined and owned by the operator not otherwise subject to reclamation under this article or, in the alternative, with the approval of the board and the owner of the land, reclamation of an equal number of acres of any lands previously mined but not owned by the operator if the operator has not previously abandoned unreclaimed mining lands. The board also has authority to grant, in the alternative, the reclamation of lesser or greater acreage so long as the cost of reclaiming such acreage is at least equivalent to the cost of reclaiming the original permit lands. If any area is so substituted, the operator shall submit a map of the substituted area, which map shall conform to all of the requirements with respect to other maps required by this article. Upon completion of reclamation of the substituted land, the operator shall be relieved of all obligations under this article with respect to the land for which substitution has been permitted.

(B) Sub-subparagraph (A) of this subparagraph (III) shall not apply to uranium or in situ leach mining.

(IV) Reclamation may be completed in phases, and the five-year period may be applied separately to each phase as it is commenced during the life of the mine.

(r) If affected land is owned by a legal entity other than any local, state, or federal entity, any buildings or any structures having significant historical value placed thereon during mining operations which are conducted in accordance with paragraph (j) of this subsection (7) may remain on the affected land at the option of the operator and landowner.

(8) All uranium extraction operations using in situ leach mining or recovery methods, including any injection of any chemicals designed to mobilize uranium resources, shall reclaim all affected groundwater for all water quality parameters that are specifically identified in the baseline site characterization, or in the statewide radioactive materials standards or tables 1 through 4 of the basic standards for groundwater as established by the Colorado water quality control commission, to either of the following:

(a) Premining baseline water quality or better as established by the baseline site characterization conducted pursuant to section 34-32-112.5 (5); or

(b) That quality which meets the statewide radioactive materials standards and the most stringent criteria set forth in tables 1 through 4 of the basic standards for groundwater as established by the Colorado water quality control commission. In establishing, designing, and implementing a groundwater reclamation plan, the mine operator shall use best available technology.

(9) Operators of in situ leach mining operations shall take all necessary steps to prevent and remediate any degradation of preexisting groundwater uses during the prospecting, development, extraction, and reclamation phases of the operation.



§ 34-32-116.5. Environmental protection plan - designated mining operation - rules

(1) (a) An environmental protection plan shall be required for all designated mining operations.

(b) All nondesignated mining operations are exempt from this section.

(2) Once adopted, the provisions of an environmental protection plan shall be enforceable by the board and by the office to the same extent as any other permit provision or condition.

(3) (a) The board shall promulgate rules pursuant to section 34-32-109 (5) to require a holder of an existing permit for a designated mining operation to submit a proposed environmental protection plan for approval by the office or board.

(b) The plan and fees due pursuant to this subsection (3) shall be due by the date established by the board by rule.

(4) (a) If an existing permit contains the necessary elements of an environmental protection plan, the office or board may deem the existing permit to be adequate to comply with the environmental protection plan.

(b) For any environmental protection plan submitted for an existing operation, the office shall determine whether the proposed environmental protection plan shall be considered a technical revision or an amendment, as defined by rule, or that no modification to the existing permit is necessary.

(5) The board shall promulgate rules governing the form, content, and requirements of an environmental protection plan for any designated mining operation. In promulgating such rules, the board shall consider the economic reasonableness, the technical feasibility, and the level or degree of environmental concerns, as applicable.

(6) All applicants for new permits shall contact the division of parks and wildlife for appropriate wildlife protection recommendations which shall be reviewed as part of the application process. If protecting wildlife is determined to be necessary by the board, the office may incorporate such wildlife protection recommendations into the new permit as a condition for such permit.



§ 34-32-117. Warranties of performance - warranties of financial responsibility - release of warranties - applicability

(1) No permit may be issued under this article until the board receives performance and financial warranties as described in subsections (2), (3), and (4) of this section.

(2) A "performance warranty" shall consist of a written promise to the board, by the operator, to comply with all requirements of this article. Performance warranties shall be in such form as the board may prescribe. Whenever two or more persons or entities are named as operators in a single permit, the operators may limit the scope of their individual performance warranties so long as their warranties, in the aggregate, warrant performance of all requirements of this article.

(3) (a) A "financial warranty" shall consist of a written promise, to the board, to be responsible for reclamation costs up to the amount specified by the board pursuant to subsection (4) of this section, together with proof of financial responsibility. Financial warranties may be provided by the operator, by any third party, or by any combination of persons or entities and shall be in such form as the board may prescribe.

(b) The board may accept interests in real and personal property as financial warranties to the extent of a specified percentage of the estimated value of any such property. Any person offering such financial warranty shall submit information necessary to show clear title to and the value of such property.

(c) The board may refuse to accept any form of financial warranty if:

(I) The value of the financial warranty offered is dependent upon the success, profitability, or continued operation of the mine; or

(II) The board determines that the financial warranty offered cannot reasonably be converted to cash within one hundred eighty days of forfeiture.

(d) For nondesignated mining operations:

(I) This subsection (3) shall be applicable July 1, 1993, to deeds of trust which are used as collateral for new financial warranties completed on or after such date;

(II) This subsection (3) shall be applicable on January 1, 1996, to:

(A) Deeds of trust existing as of July 1, 1993, and subsequent updates of these same deeds of trust used as collateral for financial warranties; and

(B) Any financial warranty completed before July 1, 1993, if the value of any such financial warranty includes any mineral value or if mineral value is used to update any such financial warranty. The value of any financial warranty described in this sub-subparagraph (B) shall include mineral value for the life of the warranty.

(e) Any instrument offered as a financial warranty pursuant to this subsection (3) shall provide that the board may recover any necessary costs, including attorney fees, it incurs in foreclosing on or realizing any collateral used to secure such financial warranty if such financial warranty is forfeited.

(f) Proof of financial responsibility may consist of any one or more of the following subject to approval by the board:

(I) A surety bond issued by a corporate surety authorized to do business in this state;

(II) A letter of credit issued by a bank authorized to do business in the United States;

(III) A certificate of deposit;

(IV) A deed of trust or security agreement encumbering real or personal property and creating a first lien in favor of the state;

(V) Assurance, in such form as the board may require, that:

(A) Upon commencement of production, the operator will establish an individual reclamation fund, to be held by an independent trustee for the board, upon such terms and conditions as the board may prescribe, which trust fund shall be funded by periodic cash payments representing such fraction of receipts as will, in the opinion of the board, provide assurance that funds will be available for reclamation;

(B) Prior to issuance of a permit, the operator will provide another form of financial warranty as described in this paragraph (f). As the reclamation fund increases in value, the other form of financial warranty may be decreased in value so long as the sum of financial warranties is that amount specified by subsection (4) of this section.

(C) Project-related fixtures and equipment (excluding rolling stock) owned or to be owned by the financial warrantor within the permit area will have a salvage value at least equal to the amount of the financial warranty, or the appropriate portion thereof;

(D) Existing liens and encumbrances applicable to said fixtures and equipment, other than liens in favor of the United States or this state, any other state, and any political subdivisions, will be subordinated to the lien described in section 34-32-118 (4)(b); and

(E) Said fixtures and equipment will be maintained in good operating condition and will not be removed from the permit area without the prior consent of the board;

(VI) A certified financial statement for the financial warrantor's most recent fiscal year and a certification by an independent auditor that:

(A) The financial warrantor is the issuer of one or more currently outstanding senior credit obligations that have been rated by a nationally recognized rating organization;

(B) Said obligations enjoy a rating of 'A' or better; and

(C) At the close of the financial warrantor's most recent fiscal year, his or her net worth was equal to or greater than two times the amount of all financial warranties;

(VII) A certified financial statement for the financial warrantor's most recent fiscal year and a certification by an independent auditor that as of the close of said year:

(A) The financial warrantor's net worth was at least ten million dollars and was equal to or greater than two times the amount of all financial warranties;

(B) The financial warrantor's tangible fixed assets in the United States were worth at least twenty million dollars;

(C) The financial warrantor's total liabilities-to-net-worth ratio was not more than two to one; and

(D) The financial warrantor's net income, excluding nonrecurring items, was positive. Nonrecurring items which affect net income should be stated in order to determine if they materially affect self-bonding capacity.

(VIII) Proof that the operator is a department or division of state government or a unit of county or municipal government.

(g) Any proof of financial responsibility submitted or revised on or after July 1, 1993, shall be in compliance with paragraphs (a), (b), and (c) of subsection (4) of this section.

(4) (a) The board shall prescribe the amount and duration of financial warranties, taking into account the nature, extent, and duration of the proposed mining operation and the magnitude, type, and estimated cost of planned reclamation.

(b) (I) In any single year during the life of a permit, the amount of required financial warranties shall not exceed the estimated cost of fully reclaiming all lands to be affected in said year, plus all lands affected in previous permit years and not yet fully reclaimed. For the purpose of this paragraph (b), reclamation costs shall be computed with reference to current reclamation costs. The amount of the financial warranty shall be sufficient to assure the completion of reclamation of affected lands if the office has to complete such reclamation due to forfeiture. Such financial warranty shall include an additional amount equal to five percent of the amount of the financial warranty to defray the administrative costs incurred by the office in conducting the reclamation.

(II) The office and the board shall take reasonable measures to assure the continued adequacy of any financial warranty.

(c) (I) The board may:

(A) From time to time for good cause shown, increase or decrease the amount and duration of required financial warranties;

(B) By rule or permit condition require proof of value on a periodic basis of all or any group of warranties held by the board; and

(C) By rule or permit condition limit certain types of warranties to specific purposes only or require a designated percentage of the total bond be held in easily valued and convertible instruments.

(II) A financial warrantor shall have sixty days after the date of notice of any such adjustment to fulfill all new requirements.

(5) (a) An operator may file a written notice of completion with the office whenever such operator believes such operator has completed any or all requirements of this article with respect to any or all of such operator's affected lands except for any such lands in designated mining operations. The office shall, within sixty days after receiving said notice, or as soon thereafter as weather conditions permit, inspect lands and reclamation described in the notice to determine if the operator has complied with all applicable requirements.

(b) If the board or office finds that the operator has successfully complied with any or all requirements of this article, it shall release all performance and financial warranties applicable to said requirements. Releases shall be in writing and shall be delivered to the owner or operator promptly after the date of such finding.

(c) If the board or office finds that the operator has not complied with applicable requirements of this article, it shall so advise the operator not more than sixty days after the date of the inspection.

(d) If the office fails to conduct an inspection within the time specified in paragraph (a) of this subsection (5) or fails to advise the operator of deficiencies within the time specified in paragraph (c) of this subsection (5), then all financial warranties applicable to reclamation described in the notice shall be deemed released as a matter of law.

(5.5) (a) (I) An operator may file a written notice of completion with the office upon completion of all requirements of this article with respect to any or all of such operator's affected lands at a designated mining operation.

(II) The office shall inspect lands and reclamation described in any such written notice to determine if the operator has complied with all applicable requirements within sixty days after receiving such notice or as soon thereafter as weather conditions permit.

(b) If the board or office finds that the operator has complied with all requirements of this article, it shall promptly deliver a written release of any performance and financial warranties, or portion thereof, to the owner or operator according to the following schedule:

(I) An appropriate amount of the financial warranty for the applicable permit area shall be released when the operator completes the requirements of the approved reclamation plan; and

(II) The performance warranty and the remaining portion of the financial warranty shall be released on such schedule as the board may prescribe; except that all remaining portions of the warranty shall be released at the end of the period described in paragraph (e) of this subsection (5.5) if, at that time, the affected land has been reclaimed for a beneficial use and is in compliance with all applicable performance standards.

(c) (I) If the board or office finds that the operator has not complied with applicable requirements of this article, it shall so advise the operator not more than sixty days after the date of an inspection conducted pursuant to paragraph (a) or (e) of this subsection (5.5).

(II) If the operator is not entitled to a release of the financial warranty, or portion thereof, pursuant to paragraph (b) of this subsection (5.5), the board or office may specify a reclamation schedule and adjust the amount of the financial warranty pursuant to paragraph (c) of subsection (4) of this section.

(d) If the office fails to conduct an inspection within the time specified in paragraph (a) or (e) of this subsection (5.5) or fails to advise the operator of any deficiencies within the time specified in paragraph (c) of this subsection (5.5), then that portion of the financial warranties applicable to reclamation described in the notice or request for release shall be deemed released as a matter of law.

(e) At such time as the board or office may prescribe, but no more than five years after the release of a portion of the financial warranty as described in subparagraph (I) of paragraph (b) of this subsection (5.5), the operator may file a written request for release of the performance warranty and the remaining portion of the financial warranty. The office shall inspect any lands and reclamation described in the request within sixty days after receiving such request or as soon thereafter as weather conditions permit to determine whether the affected land has been reclaimed for a beneficial use and is in compliance with all applicable performance standards.

(6) (a) Financial warranties shall be maintained in good standing for the entire life of any permit issued under this article. Financial warrantors shall immediately notify the board of any event which may impair their warranties.

(b) Each financial warrantor providing proof of financial responsibility in a form described in subparagraphs (IV) to (VII) of paragraph (f) of subsection (3) or in subsection (8) of this section shall annually cause to be filed with the board a certification by an independent auditor that, as of the close of the financial warrantor's most recent fiscal year, the financial warrantor continued to meet all applicable requirements of said subparagraphs. Financial warrantors who no longer meet said requirements shall instead cause to be filed an alternate form of financial warranty.

(c) Each financial warrantor providing proof of financial responsibility in a form described in subparagraphs (IV) to (VII) of paragraph (f) of subsection (3) or in subsection (8) of this section shall notify the board within sixty days of any net loss incurred in any quarterly period.

(d) Whenever the board receives a notice under paragraph (a) or (c) of this subsection (6), fails to receive a certification or substitute warranty as required by paragraph (b) of this subsection (6), or otherwise has reason to believe that a financial warranty has been materially impaired, it may convene a hearing for the purpose of determining whether impairment has in fact occurred.

(e) Whenever the board elects to convene a hearing pursuant to this subsection (6), it may hire an independent consultant to provide expert advice at the hearing. The fees of any such consultant shall be paid by the financial warrantor, and no consultant shall be hired until the financial warrantor signs a written fee agreement in such form as the board may prescribe. In the event that a financial warrantor refuses to sign such an agreement, the board may, without hearing, order the financial warrantor to provide an alternate form of financial warranty.

(f) At any hearing held pursuant to this subsection (6), if the board finds that a financial warranty has been materially impaired, it may order the financial warrantor to provide an alternate form of financial warranty.

(g) A financial warrantor shall have ninety days to provide any alternate warranty required under this subsection (6).

(h) All hearings held under this subsection (6) shall comply with all requirements of article 4 of title 24, C.R.S.

(i) (Deleted by amendment, L. 93, p. 1184, § 10, effective July 1, 1993.)

(7) For the purposes of this section:

(a) "Rating of 'A' or better" means that the rating organization has determined that the obligations are at least of an upper-medium grade, meaning that factors giving security to the principal and interest are considered adequate but that elements may be present which suggest the possibility of adverse effects if economic and trade conditions change.

(b) (Deleted by amendment, L. 93, p. 1184, § 10, effective July 1, 1993.)

(8) (a) The board or office may, in its discretion, accept a first priority lien in the amount of the financial warranty prescribed pursuant to subsection (4) of this section on any project-related fixtures and equipment that must remain on-site in order for the reclamation plan to be performed in lieu of including the cost of acquiring and installing such fixtures and equipment.

(b) The board or office may accept a first priority lien on any project-related fixtures and equipment that must be demolished or removed from the site under the reclamation plan. The board or office may, in its discretion, accept such a lien as a portion of the proof of financial responsibility if the amount credited for such lien does not exceed the cost of demolishing and removing the subject fixtures and equipment or the market value of such fixtures and equipment, whichever is less.

(c) Any fixtures and equipment accepted pursuant to this subsection (8) shall be insured and maintained in good operating condition and shall not be removed from the permit area without the prior consent of the board. Each financial warrantor providing a lien on such equipment and fixtures shall file an annual report with the office in sufficient detail to fully describe the condition, value, and location of all pledged fixtures and equipment. Such financial warrantor shall not pledge such equipment and fixtures to secure any other obligation and shall immediately notify the office of any other interest that arises in the pledged property.



§ 34-32-118. Forfeiture of financial warranties

(1) A financial warranty shall be subject to forfeiture whenever the board shall determine that any one or more of the following circumstances exist:

(a) The operator has violated a cease-and-desist order entered pursuant to section 34-32-124 and, if corrective action was proposed in such order, has failed to complete such corrective action although ample time to have done so has elapsed; or

(b) The operator is in default under his performance warranty and has failed to cure such default although he has been given written notice thereof and has had ample time to cure such default; or

(c) The financial warrantor has failed to maintain his financial warranty in good standing as required by section 34-32-117; or

(d) The financial warrantor no longer has the financial ability to carry out his obligations under this article.

(2) Whenever the board, based on information and belief, has reason to believe that a financial warranty is subject to forfeiture, the board shall so notify the operator and all financial warrantors. The board shall afford the operator and all financial warrantors the right to appear before the board at a hearing to be held not less than thirty days after the parties' receipt of said notice. Any such hearing shall be held in accordance with the provisions of article 4 of title 24, C.R.S.

(3) (a) At any such hearing, the board shall be empowered to:

(I) Withdraw or modify any determination that the financial warranty is subject to forfeiture;

(II) Settle or compromise the determination; or

(III) Confirm its determination that the financial warranty should be forfeited.

(b) Upon finding that a financial warranty should be forfeited, the board shall issue written findings of fact and conclusions of law to support its decision and shall issue an order directing affected financial warrantors to immediately deliver to the board all amounts warranted by applicable financial warranties.

(4) (a) The board, upon issuing any order pursuant to subsection (3) of this section, may request the attorney general to institute proceedings to secure or recover amounts warranted by forfeited financial warranties. The attorney general shall have the power, inter alia, to:

(I) Foreclose upon any real and personal property encumbered for the benefit of the state;

(II) Collect, present for payment, take possession of, and otherwise reduce to cash any property held as security by the board;

(III) Dispose of pledged property.

(b) The amount of any forfeited financial warranty shall be a lien in favor of this state upon any project-related fixtures or equipment offered as proof of financial responsibility pursuant to section 34-32-117 (3)(f)(V).

(c) Said lien shall have priority over all other liens and encumbrances irrespective of the date of recordation, except liens of record on June 19, 1981, and liens of the United States, the state, and political subdivisions thereof for unpaid taxes, and shall attach and be deemed perfected as of the date the board approves issuance of the operator's permit.

(5) Funds recovered by the attorney general in proceedings brought pursuant to subsection (4) of this section shall be held in the account described in section 34-32-122 and shall be used to reclaim lands covered by the forfeited warranties; except that five percent of the amount of the financial warranty shall be deposited in the mined land reclamation fund, created in section 34-32-127, to cover the administrative costs incurred by the office in performing reclamation. The board shall have a right of entry to reclaim said lands. Upon completion of such reclamation, the board shall present to the financial warrantor a full accounting and shall refund all unspent moneys.

(6) Defaulting operators shall remain liable for the actual cost of reclaiming affected lands, less any amounts expended by the board pursuant to subsection (5) of this section, notwithstanding any discharge of applicable financial warranties.

(7) Notwithstanding any provision of this section to the contrary, a corporate surety may elect to reclaim affected lands in accordance with an approved plan in lieu of forfeiting a bond penalty.



§ 34-32-119. Operators - succession

Where one operator succeeds another at any uncompleted operation, the board shall release the first operator from all liability as to that particular reclamation operation and shall release all applicable performance and financial warranties as to such operation if the successor operator assumes, as part of his obligation under this article, all liability for the reclamation of the affected land, and his obligation is covered by appropriate performance and financial warranties as to such affected land. Where one operator succeeds another, a fee as specified in section 34-32-127 (2) shall be paid to the board before the first operator is released from liability and before any financial warranties are released.



§ 34-32-120. Permit refused defaulting operator

No permit for new mining operations shall be granted to any operator who is currently found to be in violation of the provisions of this article with respect to any operation in this state.



§ 34-32-121. Entry upon lands for inspection

The board, the office, or their authorized representatives may enter upon the lands of the operator at all reasonable times for the purpose of inspection to determine whether the provisions of this article have been complied with.



§ 34-32-121.5. Reporting certain conditions

Any person engaged in a mining operation shall notify the office of any failure or imminent failure as soon as reasonably practicable after such person has knowledge of such condition, but for in situ leach mining operations in no event more than twenty-four hours after the discovery of such failure or an imminent failure, of: Any impoundment, embankment, or slope that poses a reasonable potential for danger to any persons or property or to the environment; any structure for in situ leach mining operations designed to detect, prevent, minimize, or mitigate adverse impacts on groundwater; any structure used in connection with in situ leach mining designed to detect, prevent, minimize, or mitigate adverse impacts on human health, wildlife, or the environment; or any environmental protection facility designed to contain or control chemicals or waste that are acid- or toxic-forming, as identified in the permit.



§ 34-32-122. Fees, civil penalties, and forfeitures - deposit - emergency response cash fund - created

(1) (a) All fees and assessments collected pursuant to this article and five percent of the proceeds of any financial warranty forfeited pursuant to section 34-32-118 shall be deposited in the mined land reclamation fund for administrative costs associated with reclaiming sites for which the financial warranty has been revoked. All civil penalties collected under the provisions of this article shall be deposited in the general fund. Ninety-five percent of the proceeds of all financial warranties forfeited under the provisions of section 34-32-118 shall be deposited in a special account in the general fund established by the board for the purposes of reclaiming lands which were obligated to be reclaimed under the permits upon which such financial warranties have been forfeited.

(b) Repealed.

(2) Any applicant that desires to utilize the self-insurance provisions listed in section 34-32-117 (3)(f)(IV) to (3)(f)(VII) or (8) shall pay an annual fee to the office sufficient to defray the actual cost to the office of establishing and reviewing the financial warranty of the applicant. These funds are hereby annually made available to the office which shall utilize outside financial and legal services for this purpose.

(3) (a) (I) The board is hereby authorized to accept grants and donations for the purposes of responding to emergencies as set forth in this subsection (3). All grants and donations accepted pursuant to this subsection (3) shall be transmitted to the state treasurer who shall credit the same to the emergency response cash fund, which fund is hereby created.

(II) The emergency response cash fund may be used by the executive director to conduct emergency responses or to perform emergency reclamation activities at mining operations subject to this article and as specified in section 34-32-124.5 (1)(b).

(III) An amount equal to the civil penalties collected pursuant to section 34-32-123 shall be subject to appropriation by the general assembly for purposes of responding to emergencies as set forth in this subsection (3), if the general assembly determines that funds in the emergency response cash fund are inadequate to adequately respond to an emergency.

(IV) Notwithstanding any provision of this subsection (3) to the contrary, on July 1, 2003, the state treasurer shall deduct four hundred eighty-six thousand six hundred thirteen dollars from the emergency response cash fund and transfer such sum to the general fund.

(b) "Emergency" means any event to which the board is authorized to respond pursuant to section 34-32-124.5.

(c) (I) The executive director is authorized to bring an action in the district court against any owner, operator, or permit holder whose actions the executive director reasonably believes necessitated the emergency response or caused the emergency. The purpose of any such action shall be to recover the funds expended from the emergency response cash fund from such owner, operator, or permit holder.

(II) The burden of proof in any action brought pursuant to this paragraph (c) shall be on the state, which shall demonstrate with competent evidence that:

(A) An emergency existed;

(B) The parties named necessitated the emergency response or caused the emergency; and

(C) The response was reasonable under the circumstances known or reasonably thought to exist by the state.

(III) Nothing in this paragraph (c) shall be construed to prevent a named party from challenging the adequacy of the evidence or from presenting contrary evidence.

(IV) If there is a conflict regarding costs incurred by the office pursuant to this subsection (3), the state shall bear the burden of proof.

(d) The court may apportion responsibility for any award of reasonable emergency response costs to any party or parties in any proportion as may be equitable under the circumstances; except that liability shall be several and individual and not joint and collective.

(4) If the board makes findings pursuant to section 34-32-124.5 which justify an emergency response, it may:

(a) Establish an emergency response team;

(b) Enter the property and take remedial action necessary to bring the operation into compliance with the permit or remove an imminent threat to the public health and safety;

(c) Issue a written cease-and-desist order requiring any party to immediately discontinue an activity; and

(d) Apply to the district court for the district in which the activity is occurring for a temporary restraining order, temporary injunction, or permanent injunction.

(5) Nothing in this section shall be construed to qualify the authority of the executive director or to prevent the executive director from taking action pursuant to subsection (3) of this section.



§ 34-32-123. Operating without a permit - penalty

(1) Whenever an operator or prospector fails to obtain a valid permit or file a notice of intent under the provisions of this article, the board or the office may issue an immediate cease-and-desist order. Concurrently with the issuance of such an order, the board or the office may seek a restraining order or injunction pursuant to section 34-32-124 (3).

(2) Any operator who operates without a permit shall be subject to a civil penalty of not less than one thousand dollars per day nor more than five thousand dollars per day for each day the land has been affected. Such penalties shall be assessed for a period not to exceed sixty days. Operators who mine substantial acreage beyond their approved permit boundary may be found to be operating without a permit.

(3) Any operator or prospector who operates without filing a notice of intent or a permit under section 34-32-110 shall be subject to a civil penalty of not less than fifty dollars nor more than two hundred dollars per day for each day the land has been affected. Such penalties shall be assessed for not less than one day and not more than sixty days. Operators operating under a permit approved pursuant to section 34-32-110 who affect more than two acres may be found to be operating without a permit.



§ 34-32-124. Failure to comply with conditions of order, permit, or regulation

(1) Whenever the board or the office has reason to believe that there has occurred a violation of an order, permit, notice of intent, or regulation issued under the authority of this article, written notice shall be given to the operator or prospector of the alleged violation. Such notice shall be served personally or by certified mail, return receipt requested, upon the alleged violator or the alleged violator's agent for service of process. The notice shall state the provision alleged to be violated and the facts alleged to constitute the violation and may include the nature of any corrective action proposed to be required.

(2) (a) If the board determines that there exists any violation of any provisions of this article or of any notice, permit, or regulation issued or promulgated under authority of this article, the board may issue a cease-and-desist order. Such order shall set forth the provisions alleged to be violated, the facts alleged to constitute the violation, and the time by which the acts or practices complained of must be terminated and may include the nature of any corrective action proposed to be required. Such order shall be served personally or by certified mail, return receipt requested, upon the alleged violator or the violator's agent for service of process.

(b) Any costs incurred by the board or office in carrying out corrective action pursuant to this section may be assessed against the violator. The board may also assess additional costs against the violator for any inordinate expenditure of board or office resources necessitated by the administration of such corrective action.

(3) In the event any operator fails to comply with a cease-and-desist order issued by the board, the board or the office may request the attorney general to bring suit for a temporary restraining order, a preliminary injunction, or a permanent injunction to prevent any further or continued violation of such order. Suits under this section shall be brought in the district court where the alleged violation occurs. If the board or the office determines that the situation is an emergency, the emergency shall be given precedence over all other matters pending in such court.

(4) The board or the office may require the alleged violator to appear before the board no sooner than twenty days after the issuance of such cease-and-desist order; except that an earlier date for hearing may be requested by the alleged violator.

(5) If a hearing is held pursuant to the provisions of this section, it shall be open to the public and conducted in accordance with the provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S. The board shall permit all parties to respond to the notice served, to present evidence and arguments on all issues, and to conduct cross-examination required for a full disclosure of the facts.

(6) (a) Upon a determination, after hearing, that a violation of a permit provision has occurred, the board may suspend, modify, or revoke the pertinent permit.

(b) If the board suspends or revokes the permit of an operator, the operator may continue mining operations only for the purpose of bringing the mining operation into satisfactory compliance with the provisions of the operator's permit. Once such operations are completed to the satisfaction of the board, the board shall reinstate the permit of the operator.

(7) Any person who violates any provision of any permit issued under this article shall be subject to a civil penalty of not less than one hundred dollars per day nor more than one thousand dollars per day for each day during which such violation occurs; except that any operator who operates under a permit issued under section 34-32-110 shall be subject to a civil penalty of not less than fifty dollars nor more than two hundred dollars per day for each day during which such violation occurs.



§ 34-32-124.5. Emergencies endangering public health or environment - definition

(1) Following an investigation, an emergency response is justified pursuant to section 34-32-122 (3) if the board or office determines that:

(a) Any person is:

(I) Engaging in any activity not sanctioned by, or that constitutes a material violation of, a permit for a mining operation if such activity constitutes an immediate, undue, and unwarranted risk of serious harm to persons or property or to the environment;

(II) An operator with a permit who is failing or refusing to respond to a board order requiring corrective actions for any failure or imminent failure of:

(A) Any impoundment, embankment, or slope identified in the permit;

(B) Any environmental protection facility or measure identified in the permit that is designed for control or containment of chemicals or waste that are toxic, toxic-forming, or acid; or

(C) Any other measure identified in the permit or as provided for in this article or any rule promulgated pursuant to this article that is intended to protect human health or property or the environment; or

(b) Circumstances exist, regardless of whether caused by a person, at a legacy mine site that create a danger to public health or welfare or the environment. For purposes of this paragraph (b), "legacy mine site" means a site where hard rock mining operations have been abandoned as those terms are defined in section 34-34-101 (1)(b) and (4).



§ 34-32-125. Conflict with "Colorado Surface Coal Mining Reclamation Act"

Nothing in this article shall apply to any mining operation regarding reclamation of mined land which is regulated by the board or office pursuant to article 33 of this title.



§ 34-32-127. Mined land reclamation fund - created - fees - fee adjustments - rules

(1) (a) All moneys collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the mined land reclamation fund, which fund is hereby created. The moneys in the mined land reclamation fund shall consist of fees collected by the office pursuant to this article. All interest derived from the investment of moneys in the mined land reclamation fund shall be credited to the fund. Any balance remaining in the fund at the end of any fiscal year shall remain in the fund and shall be subject to appropriation by the general assembly for the purposes for which the fund was created.

(b) The general assembly shall make annual appropriations from the mined land reclamation fund for the direct and indirect costs of the office incurred in the performance of its duties under this article. Pursuant to section 34-32-102 (3), the mined land reclamation fund shall be used for, and shall be limited to, the actual costs of processing permits and for conducting annual reviews and inspections.

(2) (a) The office shall collect fees for fiscal year 2014-15 and for each subsequent year of operation for operations according to the following schedule:

(I) Applications pursuant to:

(A) Section 34-32-110 (1) ..........$ 288

(B) Section 34-32-110 (2) ..........$ 1,006

(C) Section 34-32-110 (7) ..........$ 1,725

(C.5) Section 34-32-110 relating to reclamation permit amendments ..........$ 661

(D) Repealed.

(E) Section 34-32-112, except for applications relating to the mining operations specified in sub-subparagraphs (F) and (G) of this subparagraph (I) ..........$ 2,156

(F) Section 34-32-112 relating to quarries ..........$ 2,674

(G) Section 34-32-112 relating to mining operations, other than designated mining operations, where chemical or thermal processing is used for milling of an ore ..........$ 3,565

(H) Section 34-32-112 (8) relating to reclamation permit amendments, except as specified in sub-subparagraph (N) of this subparagraph (I) ..........$ 1,783

(I) Section 34-32-112 (8) relating to revisions to permits other than amendments ..........$ 173

(J) Section 34-32-112 (8) relating to temporary cessations of operations ..........$ 115

(K) Section 34-32-113 ..........$ 86(L) Section 34-32-119 ..........$ 115

(M) Section 34-32-112 relating to designated mining operations: The board may designate an application fee by rule based upon the estimated cost to the office for processing certification and administrative review of such permits that shall not be less than $1,000 or more than $10,350 for such operation, except as specified in sub-subparagraph (N) of this subparagraph (I).

(N) Oil shale application, amendment, and revision to a permit other than an amendment fee: If the costs to review and process an oil shale application, amendment, or revision to a permit other than an amendment exceeds twice the value of the fee for a new application, amendment, or revision to a permit other than an amendment pursuant to sub-subparagraph (H) or (M) of this subparagraph (I), the applicant shall pay the additional costs. The costs shall include those of the division, another division of the department involved in the review, and any consultants or other nongovernmental agents that have specific expertise on the issue in question acting at the request of the division in the review of the oil shale permit application, amendment, or revision to a permit other than an amendment. The division shall inform the applicant that the actual fee may exceed twice the value of the listed fee and shall provide the applicant with an estimate of the actual charges for the review of the application, amendment, or revision to a permit other than an amendment within ten days after receipt of the application. An appeal of this estimate shall be made to the board within ten days after the applicant's receipt of the estimate.

(O) In situ uranium application, amendment, and revision to a permit other than an amendment fee: If the costs to review and process an in situ uranium application, amendment, or revision to a permit other than an amendment exceeds twice the value of the fee for a new application, amendment, or revision to a permit other than an amendment pursuant to sub-subparagraph (H) or (M) of this subparagraph (I), the applicant shall pay the additional costs. The costs shall include those of the division, another division of the department involved in the review, and any consultants or other nongovernmental agents that have specific expertise on the issue in question acting at the request of the division in the review of the in situ uranium permit application, amendment, or revision to a permit other than an amendment. The division shall inform the applicant that the actual fee may exceed twice the value of the listed fee and shall provide the applicant with an estimate of the actual charges for the review of the application, amendment, or revision to a permit other than an amendment within ten days after receipt of the application. An appeal of this estimate shall be made to the board within ten days after the applicant's receipt of the estimate.

(II) and (III) (Deleted by amendment, L. 95, p. 1189, § 5, effective July 1, 1995.)

(IV) Annual fees for fiscal year 2014-15 and for each subsequent year for operations pursuant to:

(A) Repealed.

(A.5) Section 34-32-110 (1)(if the fee is not subject to sub-subparagraph (A) of this subparagraph (IV), excluding designated mining operations) ..........$ 172

(B) Section 34-32-110 (2)(excluding designated mining operations) ..........$ 259

(C) Repealed.

(D) Section 34-32-112 (excluding designated mining operations) ..........$ 633

(E) Section 34-32-112 (for designated mining operations) ..........$ 1,150

(F) Section 34-32-110 (for designated mining operations) ..........$ 518

(G) Section 34-32-113 ..........$ 86(V) Fees to the public for services such as copying, making copies of and mailing board minutes, computer printouts, compilation reports, or other services shall be the same as the cost to the office for providing such services.

(a.1) Repealed.

(b) (Deleted by amendment, L. 95, p. 1189, § 5, effective July 1, 1995.)

(c) Repealed.

(3) Notwithstanding the amount specified for any fee in subsection (2) of this section, the board by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the board by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.






Article 32.5 - Colorado Land Reclamation Act for the Extraction of Construction Materials

§ 34-32.5-101. Short title

This article shall be known and may be cited as the "Colorado Land Reclamation Act for the Extraction of Construction Materials".



§ 34-32.5-102. Legislative declaration

(1) The general assembly hereby declares that the extraction of construction materials for government and private enterprise and the reclamation of land affected by such extraction are necessary and proper activities that are compatible. It is the intent of the general assembly to foster and encourage the development of an economically sound and stable extraction materials industry and to encourage the orderly development of the state's natural resources while requiring those persons involved in extraction operations to reclaim land affected so that it may be put to a use beneficial to the people of this state. It is the further intent of the general assembly to conserve natural resources, aid in the protection of wildlife and aquatic resources, establish agricultural, recreational, residential, and industrial sites, and protect and promote the health, safety, and general welfare of the people of this state.

(2) The general assembly further declares that a reclamation regulatory program shall be developed under which the economic costs of reclamation measures shall bear a reasonable relationship to the environmental benefits derived from such measures. When considering the requirements of reclamation measures, the mined land reclamation board or the office of mined land reclamation shall determine the economic reasonableness of the action by evaluating the benefits expected to result from the use of such measures. When considering economic reasonableness, the financial condition of an operator shall not be a factor.

(3) The general assembly further finds and declares that:

(a) It is the policy of this state to recognize that extraction operations are conducted by both government and private entities;

(b) All residents of this state benefit from the reclamation of land;

(c) The funding needed to ensure that reclamation is achieved should be borne equitably by the public and private sectors;

(d) The funding for enforcement and other activities conducted for the benefit of the general public should be supported by the general fund; and

(e) It is the policy of this state to allocate resources adequate to accomplish the purposes of this article.



§ 34-32.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Affected land" means the surface of an area within the state where a mining operation is being or will be conducted, which surface is disturbed as a result of an operation. Affected lands include, but shall not be limited to, private ways, roads (except those roads excluded by this subsection (1)); land excavations; exploration sites; drill sites or workings; refuse banks or spoil piles; evaporation or settling ponds; work, parking, storage, or waste discharge areas; and areas in which structures, facilities, equipment, machines, tools, or other materials or property that result from or are used in such operations are situated. "Affected land" does not include land that has been reclaimed pursuant to an approved plan or otherwise, as may be approved by the board, or off-site roads that were constructed for purposes unrelated to the proposed operation, were in existence before a permit application was filed with the office, and will not be substantially upgraded to support the operation or off-site groundwater monitoring wells.

(1.5) "Aggrieved" means suffering actual loss or injury, or being exposed to potential loss or injury, to legitimate interests. Such interests include, but are not limited to, business, economic, aesthetic, governmental, recreational, or conservational interests.

(2) "Board" means the mined land reclamation board established by section 34-32-105.

(3) "Construction material" means rock, clay, silt, sand, gravel, limestone, dimension stone, marble, or shale extracted for use in the production of nonmetallic construction products.

(4) "Department" means the department of natural resources.

(5) "Development" means work performed with respect to a construction materials deposit following the exploration required to prove construction materials are in existence in commercial quantities but prior to production activities. Development work includes, but is not limited to, work that must be performed for the purpose of preparing the site for mining, defining further the deposit by drilling or other means, conducting pilot plant operations, constructing roads or ancillary facilities, and other related activities.

(6) "Director" means the director of the division of reclamation, mining, and safety.

(7) "Division" means the division of reclamation, mining, and safety created in section 34-20-103.

(8) "Executive director" means the executive director of the department of natural resources.

(9) "Exploration" means the act of searching for or investigating a construction materials deposit. "Exploration" includes, but is not limited to, sinking shafts, tunneling, drilling core and bore holes, and digging pits, cuts, or other works for the purpose of extracting samples prior to the commencement of development or extraction, and the building of roads, access ways, and other facilities related to such work. "Exploration" does not include:

(a) An activity that causes very little or no surface disturbance, such as airborne surveys and photographs, the use of instruments or devices that are hand-carried or otherwise transported over the surface to make magnetic, radioactive, or other tests and measurements, boundary or claim surveying, location work, or other work that causes no greater land disturbance than is caused by ordinary lawful use of the land by persons not involved in exploration activities; or

(b) Any single activity that results in the disturbance of a single block of land totaling one thousand six hundred square feet or less of the land's surface, not to exceed two such disturbances per acre; except that the cumulative total of such disturbances may not exceed five acres statewide in any exploration operation extending over twenty-four consecutive months.

(10) "Financial warranty" means a warranty of the type described in section 34-32.5-117 (3).

(11) "Life of the mine" means, with respect to a permit granted pursuant to section 34-32.5-110, 34-32.5-111, or 34-32.5-112, a period lasting as long as:

(a) An operator continues to engage in the extraction of construction materials and complies with this article. The life of the mine includes that period of time after the cessation of production that is necessary to complete the reclamation of disturbed lands as required by the board and this article and continues until the board releases the operator, in writing, from further reclamation obligations regarding the affected land, declares the operation terminated, and releases all applicable performance and financial warranties.

(b) Construction material reserves are shown by the operator to remain in the operation and the operator plans to, or does, temporarily cease production for one hundred eighty days or more if such operator files a notice with the board stating the reasons for nonproduction, a plan for the resumption of production, and the measures taken to comply with reclamation and other necessary activities as established by the board to maintain the operation in a nonproducing state. The requirement of a notice of temporary cessation shall not apply to operators who resume operating within one year and have included in their permit applications a statement that the affected lands are to be used for less than one hundred eighty days per year.

(c) Production is resumed within five years after the date production ended, or the operator files a report with the board requesting an extension of the period of temporary cessation of production stating the reasons for the continuation of nonproduction and those factors necessary to, and the plans for, resumption of production. In no case shall a temporary cessation of production be continued for more than ten years without terminating the operation and fully complying with the reclamation requirements of this article.

(d) The board does not take action to declare termination of the life of the mine, which action shall require a sixty-day notice to the operator alleging a violation of paragraph (a), (b), or (c) of this subsection (11), or that inadequate reasons are provided in an operator's report under such paragraphs. In such cases, the board shall provide a reasonable opportunity for the operator to meet with the board to present his or her full case and shall provide reasonable time for such operator to comply with this article.

(e) The operator complies with section 34-32.5-109 (2).

(12) "Mining" means the extraction of construction materials.

(13) "Mining operation" means the development or extraction of a construction material from its natural occurrences on affected land. The term includes, but is not limited to, open mining and surface operation. The term also includes transportation and processing operations on affected land. The term does not include concentrating, milling, evaporation, cleaning, preparation, transportation, and other off-site operations not conducted on affected land.

(14) "Office" means the office of mined land reclamation, created in section 34-32-105.

(15) "Open mining" means the mining of materials by removing the overburden lying above such deposits and mining directly from the deposits thereby exposed. "Open mining" also means mining directly from such deposits where there is no overburden. The term includes but is not limited to such practices as open cut mining, open pit mining, strip mining, quarrying, and dredging.

(16) "Operator" means a person, firm, general or limited partnership, association, or corporation or any department, division, or agency of federal, state, county, or municipal government engaged in or controlling a mining operation.

(17) "Overburden" means earth and other materials that lie above natural minerals and includes earth and other materials that are disturbed from their natural state in the process of extracting construction materials.

(18) "Performance warranty" means a warranty of the type described in section 34-32.5-117 (2).

(19) "Reclamation" means the employment, during and after an operation, of procedures reasonably designed to minimize as much as practicable the disruption from an operation and provide for the establishment of plant cover, stabilization of soil, protection of water resources, or other measures appropriate to the subsequent beneficial use of the affected lands. Reclamation shall be conducted in accordance with the performance standards of this article.

(20) "Refuse" means all waste material directly associated with the cleaning and preparation of substances excavated by an operation.



§ 34-32.5-104. Administration

In addition to the duties and powers prescribed by the provisions of article 4 of title 24, C.R.S., the office and the board have the full power and authority to carry out and administer the provisions of this article. The office is responsible for the enforcement of reclamation permits only and has no authority or duty to enforce other local, state, or federal agency permits unless otherwise authorized by law.



§ 34-32.5-105. Office of mined land reclamation - mined land reclamation board

The office and the board created in section 34-32-105 shall administer this article.



§ 34-32.5-106. Duties of board

In addition to the duties of the board set forth in section 34-32-106 (1), the board shall cause to be published the minutes of its meetings and approve or deny reclamation permits. The board may delegate its responsibility to approve reclamation permits to the director except for regular permits under section 34-32.5-112, where there is a written objection.



§ 34-32.5-107. Powers of board

The board has the powers set forth in section 34-32-107.



§ 34-32.5-108. Rules

The board may adopt and promulgate reasonable rules respecting the administration of this article.



§ 34-32.5-109. Reclamation permit required - existing permits

(1) Before engaging in a new operation, an operator shall first obtain from the board or office a reclamation permit pursuant to section 34-32.5-110, 34-32.5-111, or 34-32.5-112. Notwithstanding this subsection (1), an operator who obtained a permit under section 34-32-110, 34-32-111, or 34-32-112 before July 1, 1995, which permit was valid as of such date, shall continue to operate under such permit, and such permit shall be deemed to be a permit issued under the provisions of this article.

(2) (a) A reclamation permit shall be effective for the life of the stated operation if the operator complies with the conditions of such reclamation permit, this article, and rules promulgated pursuant to this article that are in effect at the time the permit is issued or amended, except as otherwise provided in paragraph (b) of this subsection (2). Nothing in this article shall be construed to abrogate the duty of the operator to comply with other applicable statutes and rules.

(b) (I) This paragraph (b) shall apply to new statutory or regulatory requirements only and shall not serve to reopen the entire permit for technical review or for modification of the postmining land use.

(II) The board may, where good cause is shown, determine that certain regulations not in effect at the time a permit is given should be applicable to such existing permits or to any specified class or category of existing permits, if:

(A) The board or office provides individual notice of the subject matter of the proposed rule in such manner as the board may require and the time, date, and place of the rule-making hearing to operators with existing permits who may be affected by such rule;

(B) The board finds during the rule-making hearing that a failure to apply such proposed rule to existing permits or to an affected class or category of existing permits would pose a reasonable potential for danger to persons or property or the environment; and

(C) The board sets a schedule for existing permit-holding operators to comply with that is reasonable in light of the gravity of the risk to be avoided, any technical considerations, the cost of compliance, and any other relevant factors.

(III) If the board makes a good faith effort to comply with the requirements of sub-subparagraph (B) of subparagraph (II) of this paragraph (b) and complies with the applicable provisions of article 4 of title 24, C.R.S., the adopted rule shall not be deemed invalid on the ground that notice to the affected parties was inadequate.

(3) No governmental office of the state, other than the board, nor any political subdivision of the state shall have the authority to issue a reclamation permit pursuant to this article, to require reclamation standards different than those established in this article, or to require any performance or financial warranty of any kind for mining operations. The operator shall be responsible for assuring that the mining operation and the postmining land use comply with city, town, county, or city and county land use regulations and any master plan for extraction adopted pursuant to section 34-1-304 unless a prior declaration of intent to change or waive the prohibition is obtained by the applicant from the affected political subdivisions. Any mining operator subject to this article shall also be subject to zoning and land use authority and regulation by political subdivisions as provided by law.

(4) Upon receipt of an application for a reclamation permit, the board shall provide notice of such application to all counties in which proposed mining operations are located and to each municipality located within two miles of the area of proposed mining operations.



§ 34-32.5-110. Existing limited impact operations - expedited process

(1) (a) Any person desiring to conduct mining operations on less than ten acres, prior to commencement of mining, shall file with the office, on a form approved by the board, an application for a permit to conduct mining operations. This application shall contain the following:

(I) The address and telephone number of the general office and the local address or addresses and telephone number of the operator;

(II) The name, address, and telephone number of the owner of the surface of the affected land;

(III) The name of the owner of the subsurface rights of the affected land;

(IV) A statement that the operations will be conducted pursuant to the terms and conditions listed on the application and in accordance with the provisions of this article and the rules and regulations promulgated pursuant to this article at the time the permit was approved or amended;

(V) A map showing information sufficient to determine the location of the affected land and existing and proposed roads or access routes to be used in connection with the mining operation;

(VI) The approximate size of the affected land;

(VII) Information sufficient to describe or identify the type of mining operation proposed and how the operator intends to conduct it;

(VIII) A statement that the operator has applied for necessary local government approval;

(IX) Measures to be taken to reclaim any affected land consistent with the requirements of section 34-32.5-116.

(b) The application required by this subsection (1) shall be sent to the office. If the office denies the application, the applicant may appeal to the board for final determination.

(2) A fee as specified in section 34-32.5-125, and a financial warranty in an amount the board shall determine pursuant to section 34-32.5-117 (4), shall accompany the application and shall be paid by the applicant.

(3) The operator, at any time after the completion of reclamation, may notify the board that the land has been reclaimed. Upon receipt of the notice that the affected land or a portion of it has been reclaimed, the board shall cause the land to be inspected and shall release the performance and financial warranties or appropriate portions thereof within thirty days after the board finds the reclamation to be satisfactory and in accordance with a plan agreed upon by the board and the operator.

(4) Applications for permits made pursuant to subsection (1) of this section shall be processed and final action taken thereon within thirty days of the filing of such application. If action upon the application is not completed within thirty days, the permit shall be deemed approved and shall be promptly issued upon presentation by the applicant of a financial warranty in the amount provided in subsection (2) of this section. The provisions of sections 34-32.5-112, 34-32.5-114, and 34-32.5-115 concerning publication, notice, written objections, petitions, and supporting documents shall, so far as practicable, apply to this section, but the board shall, by regulation, provide simplified and reduced procedures and requirements that are applicable to the thirty-day period. Within the thirty-day period, the board may make a determination on an application as provided in sections 34-32.5-114 and 34-32.5-115.

(5) (a) Any operator conducting an operation under a permit issued under this section who has held the permit for two consecutive years or more and who subsequently desires to expand it to a size in excess of the limitation set forth in subsection (1) of this section may request the conversion of the permit by filing an application for a permit pursuant to subsection (1) of this section or section 34-32.5-112; except that the applicant need not supply information, materials, and other data and undertakings previously supplied, including any additional materials provided to the board during the course of his current operation or resulting from the board's inspections thereof.

(b) Applications for conversion of a permit under this subsection (5) shall be processed and final action taken thereon in accordance with subsection (1) of this section or section 34-32.5-115, as appropriate. If action upon the conversion of the permit is taken in accordance with the time limits of this subsection (5) or section 34-32.5-115, the conversion shall be deemed approved, and a permit for the life of the mine shall be promptly issued upon presentation by the applicant of a financial warranty subject to the limitations provided in subsection (2) of this section or in section 34-32.5-115 (3) or 34-32.5-117 (4).

(c) The provisions of sections 34-32.5-112, 34-32.5-114, and 34-32.5-115 concerning publication, notice, written objections, petitions, and supporting documents shall so far as practicable apply to this section.

(d) The board or office shall not deny the conversion of a permit for any reason other than those set forth in section 34-32.5-115 (4).

(6) If the operator is a department, division, or agency of federal, state, county, or municipal government, the operator may, at its discretion, submit one composite application and annual report for all similarly situated sand, gravel, or quarry operations. Such composite application and annual report shall comply with subsections (1) to (5) of this section. Financial warranty under subsection (2) of this section shall not be required of the operator if it is a unit of county or municipal government or the department of transportation and the operator submits a written guarantee, in lieu of financial warranty, stating that the affected lands will be reclaimed in accordance with the terms of the permit and section 34-32.5-116.

(7) An operator may, within the term of a reclamation permit, apply to the board or to the office for a reclamation permit amendment increasing the acreage to be affected or otherwise revising the reclamation plan. Where applicable, there shall be filed with any application for amendment a map and an application with the same content as required for an original application. The amended application shall be accompanied by a fee as specified in section 34-32.5-125.



§ 34-32.5-111. Special permits - fifteen-calendar-day processing

(1) An operator of a construction materials extraction operation shall be subject to this section if such operation is conducted solely to obtain materials for highway, road, utility, or similar construction purposes under a federal, state, county, city, town, or special district contract that requires work to commence within a specified short period of time and will affect no more than thirty acres of land.

(2) (a) An operator shall apply for a special permit by filing a written application with the board on forms provided by the board for such purpose. An approved special permit shall authorize the operator to engage in the operations described on such permit until the contractual reason for such operations has been completed.

(b) An application shall consist of:

(I) Three application forms;

(II) The application fee specified in section 34-32.5-125;

(III) The financial warranty specified in subsection (5) of this section, unless the office shows good cause that the board should set such financial warranty at a different amount pursuant to section 34-32.5-117; and

(IV) Three copies of an accurate map of the affected land, prepared by a professional land surveyor, professional engineer, or other qualified person. Such map shall show information sufficient to determine the location of the affected land and existing and proposed roads or access routes to be used in connection with the operation.

(c) Each application form shall include:

(I) The name and address of the general office and the local address or addresses of the operator;

(II) The name and address of the owner of the surface of the affected land;

(III) The name and address of the owner of the subsurface rights of the affected land;

(IV) The approximate size of the affected land;

(V) Information sufficient to describe or identify the type of operation proposed and how it will be conducted;

(VI) The measures to be taken to comply with applicable provisions of section 34-32.5-116;

(VII) The terms of the governmental contract which make a special permit necessary;

(VIII) Evidence of any financial warranty required under the governmental contract; and

(IX) A statement that the operator has applied for necessary local government approval.

(3) If the board determines that any of the affected land lies within the boundaries of lands described in section 34-32.5-115 (4)(f), such land shall be withdrawn from the operation.

(4) At any time after the completion of reclamation the operator may notify the board that the land or a portion of the land has been reclaimed. Upon receipt of such notice the board shall cause the land to be inspected, and, within sixty days after the board finds the reclamation to be satisfactory and in accordance with the plan agreed upon, the board shall release the performance and financial warranties or the appropriate portions of such warranties.

(5) Special permits shall be denied or issued by the board within fifteen calendar days after the date an application is submitted. Approval shall depend on the application, map, fee, performance warranty, and financial warranty being in compliance with this section. If action on an application is not completed within such fifteen-day period, the permit shall be approved and promptly issued upon presentation by the applicant of a financial warranty in the amount of two thousand five hundred dollars per affected acre or such other amount as may be specified by rule of the board.

(6) A governmental subdivision shall be exempt from subparagraphs (II) and (III) of paragraph (b) of subsection (2) of this section when such subdivision, acting as an operator, requires a permit solely to mine construction materials for the construction of public roads under a contract with the department of transportation or otherwise.



§ 34-32.5-112. Application for reclamation permit - changes in permits - fees - notice

(1) (a) To obtain a reclamation permit, an operator shall apply in writing to the board or the office on forms provided by the board. If approved, the reclamation permit shall authorize the operator to engage in the mining operation described in the application upon the affected land for the life of the mine.

(b) Each application shall consist of:

(I) Five copies of the application;

(II) A reclamation plan submitted with each copy of the application;

(III) An accurate map of the affected land submitted with each copy of the application; and

(IV) The application fee specified in section 34-32.5-125.

(c) Each application form shall include:

(I) The legal description and area of affected land;

(II) The name of the owner of the surface of the area of affected land;

(III) The name of the owner of the substance to be mined;

(IV) The source of the applicant's legal right to enter and initiate a mining operation on the affected land;

(V) The address and telephone number of the general office and the local address and telephone number of the applicant;

(VI) Information sufficient to describe or identify the type of mining operation proposed and how the operator intends to conduct such operation;

(VII) The size of the area to be worked at any one time;

(VIII) A timetable estimating the periods required for various stages of the mining operation. The operator shall not be required to meet the timetable, nor shall the timetable be subject to independent review by the board or the office.

(2) The reclamation plan shall include provisions for, or a satisfactory explanation of, all general requirements for the type of reclamation proposed to be implemented by the operator. Reclamation shall be required on all the affected land. The reclamation plan shall include:

(a) A description of the types of reclamation the operator proposes to achieve in the reclamation of the affected land, why each was chosen, and the amount of acreage accorded to each;

(b) A description of how the reclamation plan will be implemented to meet section 34-32.5-116;

(c) A proposed plan or schedule indicating when and how reclamation will be implemented, and such plan or schedule shall not be tied to a specific date but shall be tied to the implementation or completion of different stages of the mining operation;

(d) A map showing the proposed affected lands by all phases of the total scope of the mining operation. Such map shall:

(I) Indicate the expected physical appearance of the area of the affected land, correlated to the proposed timetables required by subparagraph (VIII) of paragraph (c) of subsection (1) of this section and the plan or schedule required by paragraph (c) of this subsection (2); and

(II) Portray the proposed final land use for each portion of the affected lands.

(3) The map of the affected lands shall:

(a) Be made by a professional land surveyor, professional engineer, or other qualified person;

(b) Identify the area that corresponds with the application;

(c) Show adjoining surface owners of record;

(d) Be made to a scale of not less than one hundred feet to the inch and not more than six hundred sixty feet to the inch;

(e) Show the name and location of all creeks, roads, buildings, oil and gas wells and lines, and power and communication lines within the area of the affected land and within two hundred feet of all boundaries of such area;

(f) Show the total area to be involved in the operation, including the area to be mined and the area of affected land;

(g) Show the topography of the area using contour lines of sufficient detail to portray the direction and rate of slope of the affected land;

(h) Indicate on a map or by a statement the general type, thickness, and distribution of soil over the area in question, including the affected land;

(i) Show the type of vegetation covering the affected land.

(4) The reclamation plan shall also show by statement or map the depth and thickness of the deposit to be mined and the thickness and type of the overburden to be removed, and where overburden is stockpiled, the approximate volumes stockpiled.

(5) The application fee specified in section 34-32.5-125 shall be paid.

(6) Reclamation shall be completed within five years after the date the operator advises the board that each phase of construction material extraction has been completed, as provided in section 34-32.5-116 (4)(q). Such five-year period may be extended by the board upon a finding that additional time is necessary for the completion of the terms of the reclamation plan.

(7) (a) An operator may, within the term of a reclamation permit, apply to the board or the office for a reclamation permit amendment to increase the acreage to be affected or otherwise revise the reclamation plan. An application for the amendment of a reclamation permit shall be reviewed by the board or office in the same manner as an application for a new reclamation permit. The operator shall also submit such supplemental performance and financial warranties as may be required by the board or office for the additional acreage. If the area described in the original application is reduced, then the amount of the financial warranty shall be reduced proportionately. When applicable, the operator shall file with the application for amendment a map and an application with the same content as required for an original application.

(b) An amended application shall be accompanied by the fee specified in section 34-32.5-125.

(c) When an operator files a notice of temporary cessation pursuant to section 34-32.5-103 (11)(b), such notice shall be accompanied by the fee specified in section 34-32.5-125.

(8) The information provided in an application for a reclamation permit that relates to the location, size, or nature of the deposit or information required by subsection (4) of this section and that is marked confidential by the operator shall be protected by the board and the office as confidential information. Such information shall not be a matter of public record in the absence of a written release from the operator or until the mining operation has been terminated. A person who willfully and knowingly violates this subsection (8) or section 34-32.5-113 (3) commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(9) (a) Upon the filing of an application for a reclamation permit, the applicant shall place a copy of such application for public inspection at the office of the board and the office of the county clerk and recorder of the county in which the affected land is located. Such copy shall not include the information exempted by subsection (8) of this section. The copy placed at the office of the county clerk and recorder shall not be recorded but shall be retained until such application has been heard by the board or the office and shall be available for inspection during such period. At the end of such period, the copy may be reclaimed or destroyed by the applicant.

(b) The applicant shall cause notice of the filing of the application to be published in a newspaper of general circulation in the area of the proposed mining operation once a week for four consecutive weeks, commencing not more than ten days after the filing of such application with the board or office. Such notice shall contain information about the:

(I) Identity of the applicant;

(II) Location of the proposed mining operation, if such information does not violate subsection (8) of this section;

(III) Proposed dates of commencement and completion of the operation;

(IV) Proposed future use of the affected land;

(V) Location where additional information about the operation may be obtained;

(VI) Location and final date for filing objections with the board or the office.

(c) The applicant shall mail a copy of such notice immediately after first publication to all owners of record of the surface and mineral rights of the affected land, the owners of record of all land surface within two hundred feet of the affected lands, and any other owners of record designated by the board who may be affected by the proposed mining operation. Proof of such notice and mailing, such as certified mail with return receipt requested, where possible, shall be provided to the board or the office and shall become part of the application.



§ 34-32.5-113. Exploration notice - reclamation requirements

(1) A person desiring to conduct exploration shall, prior to entry upon the lands, file with the board a notice of intent to conduct exploration operations on a form approved by the board. Such notice shall be accompanied by the fee specified in section 34-32.5-125.

(2) The notice shall contain:

(a) The name of the person or organization doing the exploration;

(b) A statement that exploration will be conducted pursuant to the terms and conditions listed on the approved form;

(c) A brief description of the type of operations that will be undertaken;

(d) A description of the lands to be explored, by township and range;

(e) An approximate date of commencement of operations; and

(f) A description of the measures to be taken to reclaim affected lands, consistent with section 34-32.5-116.

(3) All information provided to the board in a notice of intent to conduct exploration shall be protected as confidential information by the board and shall not be a matter of public record In the absence of a written release from the operator.

(4) (a) Upon filing a notice of intent to conduct exploration, the applicant shall provide a financial warranty in an amount determined by the office.

(b) An applicant may submit statewide warranties for exploration if such warranties are in an amount fixed by the board by rule and such person otherwise complies with this section for every area to be explored.

(5) Upon completion of the exploration, there shall be filed with the board a notice of completion of exploration operations. Reclamation shall be completed according to section 34-32.5-116 and the approved notice of intent.

(6) All drill holes sunk for the purpose of exploring for locatable or leasable minerals on any land within the state of Colorado shall be plugged, sealed, or capped pursuant to this subsection (6) by the person conducting the exploration. This subsection (6) shall not apply to holes drilled in conjunction with a mining operation for which the board has issued a permit nor to wells or holes regulated pursuant to section 34-33-117 and to article 60 of this title or article 80, 90, 91, or 92 of title 37, C.R.S.

(7) (a) Drill holes sunk for exploration purposes shall be abandoned in the following manner:

(I) Any artesian flow of groundwater to the surface shall be eliminated by a plug made of cement or similar material or by a procedure sufficient to prevent such flow.

(II) (A) Drill holes that encounter an aquifer in volcanic or sedimentary rock shall be sealed using a sealing procedure that is adequate to prevent fluid communication between aquifers.

(B) For purposes of this subparagraph (II), "aquifer" shall have the same meaning as set forth in section 37-90-103 (2), C.R.S.

(III) Each drill hole shall be securely capped at a minimum depth that is compatible with local cultivation practices or at a minimum of two feet below either the original land surface or the collar of the hole, whichever is lower. The cap shall be made of concrete or other material which is satisfactory for such capping and the site shall be backfilled above the cap to the original land surface.

(IV) If a drill hole is to be ultimately used as or converted to a water well, the user shall comply with the applicable provisions of title 37, C.R.S.

(V) Each drill site shall be reclaimed pursuant to section 34-32.5-116, including, if necessary, reseeding if grass or a crop was destroyed.

(b) Abandonment in the manner provided in paragraph (a) of this subsection (7) shall occur immediately following the drilling of the hole and the probing for construction materials in the exploration process; except that a drill hole may be maintained as temporarily abandoned without being plugged, sealed, or capped. However, no drill hole that is to be temporarily abandoned without being plugged, sealed, or capped shall be left in such a condition as to allow fluid communication between aquifers. Such temporarily abandoned drill holes shall be securely covered in a manner that will prevent injury to persons and animals.

(c) No later than sixty days after the completion of the abandonment of a drill hole that has artesian flow at the surface, the person conducting the exploration shall submit to the head of the office a report containing the location of such hole to within two hundred feet of its actual location, the estimated rate of flow of such artesian flow, if known, and a description of the technique used to plug such drill hole. Such report shall be confidential and shall not be a matter of public record.

(d) No later than twelve months after the completion of the abandonment of a drill hole, the person conducting the exploration shall file with the head of the office a report containing the location of the hole to the nearest forty-acre legal subdivision and the facts of the technique used to plug, seal, or cap the hole. Such report and the information in such report shall be confidential and shall not be a matter of public record.

(e) The head of the office may waive, upon written application filed with the director, any of the administrative provisions of this subsection (7) that pertain to aquifers.

(8) The board shall inspect explored lands within ninety days after receiving notification from the person exploring the lands that reclamation has been completed. If the board finds the reclamation satisfactory, it shall release all applicable performance and financial warranties. The financial warranty shall not be held for more than sixty days after satisfactory completion.

(9) The board and the office are authorized to inspect any ongoing exploration operation or any exploration operation prior to the request for release of performance and financial warranties in order to determine compliance with this article.



§ 34-32.5-114. Protests - petition for hearing

An aggrieved person has the right to file written objections to and any person has the right to file written statements in support of an application for a permit and to petition for a hearing. Such protests or petitions for a hearing shall be filed with the board or office not more than twenty days after the date of last publication of notice made pursuant to section 34-32.5-112 (9). For good cause shown in such protest or petition documents, the board may, in its discretion, hold a hearing pursuant to section 34-32.5-115 to determine whether the permit should be granted. The applicant shall be notified within ten days after any objections are filed with respect to the application and shall be supplied with a copy of the written objections.



§ 34-32.5-115. Action by board - appeals

(1) Upon receipt of an application for a permit and all fees due from the operator, the board or the office shall set a date for the consideration of such application not more than ninety days after the date of filing. At that time, the board or the office shall approve or deny the application or, for good cause shown, refer the application for a hearing to determine whether a permit should be granted.

(2) Prior to holding a hearing, the board or the office shall provide notice to any person who filed a protest or petition for a hearing or statement in support of an application pursuant to section 34-32.5-114. Notice of the time, date, and location of the hearing shall be published in a newspaper of general circulation in the locality of the proposed mining operation once a week for the two consecutive weeks immediately preceding the hearing. The hearing shall be conducted pursuant to article 4 of title 24, C.R.S. A final decision on the application shall be made within one hundred twenty days after the receipt of the application. In the event of complex applications, serious unforeseen circumstances, or significant snow cover on the affected land that prevents a necessary on-site inspection, the board may reasonably extend the time in which a final decision must be made by sixty days.

(3) If action upon an application is not completed within the period specified in subsection (2) of this section, the permit shall be considered to be approved and shall be promptly issued upon presentation by the applicant of a financial warranty in the amount of two thousand dollars per acre affected or such other amount as determined by the board.

(4) In the determination of whether the board or the office shall grant a permit to an operator, the applicant must comply with the requirements of this article and section 24-4-105 (7), C.R.S. The board or office shall not deny a permit except on one or more of the following grounds:

(a) The application is incomplete and the performance and financial warranties have not been provided.

(b) The applicant has not paid the required fee.

(c) Any part of the proposed mining operation, the reclamation program, or the proposed future use is contrary to the laws or regulations of this article.

(d) The proposed mining operation, the reclamation program, or the proposed future use is contrary to the laws or regulations of this state or the United States, including but not limited to all federal, state, and local permits, licenses, and approvals, as applicable to the specific operation.

(e) The mining operation will adversely affect the stability of any significant, valuable, and permanent manmade structures located within two hundred feet of the affected land; except that the permit shall not be denied on this basis where there is an agreement between the operator and the persons having an interest in the structure that damage to the structure is to be compensated for by the operator or, where such an agreement cannot be reached, the applicant provides an appropriate engineering evaluation that demonstrates that such structures shall not be damaged by proposed construction materials excavation operations.

(f) The mining operation is located upon lands:

(I) Where mining operations are prohibited by law or regulation within the boundaries of units of the national park system, the national wildlife refuge system, the national system of trails, the national wilderness preservation system, the wild and scenic rivers system, or national recreation areas;

(II) Which are within or without the boundaries of, and are owned, leased, or have been developed by, any recreational facility established pursuant to article 7 of title 29, C.R.S., unless otherwise authorized by the appropriate governing body or unless the operation will not create any surface disturbance therein;

(III) Which are within the boundaries of, and are owned, leased, or have been developed by, any park and recreation district established pursuant to article 1 of title 32, C.R.S., unless otherwise authorized by the board of directors of the district or unless the operation will not create any surface disturbance therein; and

(IV) Which are within the boundaries of any unit of the state park system or any state recreational area in which the entire fee estate is owned by the state of Colorado, unless the mining operation is approved jointly by the board, by the governor, and by the parks and wildlife commission or unless the operation will not create any surface disturbance therein.

(g) The proposed reclamation plan does not conform to the requirements of section 34-32.5-116.



§ 34-32.5-116. Duties of operators - reclamation plans

(1) Every operator to whom a permit is issued pursuant to this article shall perform the reclamation prescribed by the reclamation plan adopted pursuant to this section.

(2) Reclamation plans shall be based upon provisions for, or satisfactory explanation of, all general requirements for the type of reclamation chosen. The details of the plan shall be appropriate to the type of reclamation necessary to achieve the proposed postmining land use.

(3) (a) Each year, on the anniversary date of the permit, an operator shall submit the annual fee specified in section 34-32.5-125, a report and map showing the extent of current disturbances to affected land, reclamation accomplished to date and during the preceding year, new disturbances that are anticipated to occur during the upcoming year, reclamation that will be performed during the coming year, the dates for the beginning of active operations, and the date active operations ceased for the year, if any.

(b) Notwithstanding any provision of paragraph (a) of this subsection (3), an operator who has filed an application pursuant to this article shall submit the annual fee specified in section 34-32.5-125 in addition to the map and plan. Where an operator is late in payment of the annual fee by greater than sixty days, the office shall set the matter for a hearing before the board for permit revocation and forfeiture of the financial warranty.

(4) Reclamation plans and their implementation are required on all affected lands and shall conform to the following requirements:

(a) Grading shall be carried on so as to create a final topography appropriate to the final post-extraction land use selected in accordance with paragraph (m) of this subsection (4).

(b) If earth dams are constructed to impound water, the formation of such impoundments will not damage adjoining property or conflict with water pollution laws, rules, or regulations of the federal government or the state of Colorado or with any local government pollution ordinances.

(c) An operator shall demonstrate that all mined material disposed of within the affected area and all affected areas to be reclaimed as part of the approved application will not result in any unauthorized release of pollutants to the surface drainage system.

(d) No unauthorized release of pollutants to groundwater shall occur from any materials mined, handled, or disposed of within the permit area.

(e) All refuse shall be disposed of in a manner that controls unsightliness or the deleterious effects of such refuse.

(f) In those areas where revegetation is part of the reclamation plan, land shall be revegetated so that a diverse, effective, and long-lasting vegetative cover is established that is capable of self-regeneration and is at least equal, with respect to the extent of cover, to the natural vegetation of the surrounding area. Species chosen for revegetation shall be compatible for the proposed post-extraction land use and shall be of adequate diversity to establish successful reclamation.

(g) Where it is necessary to remove overburden to mine the construction material, topsoil shall be removed and segregated from other spoil. If such topsoil is not replaced on a backfill area within a period of time short enough to avoid deterioration of the topsoil, vegetative cover or other means shall be employed so that such topsoil is preserved from wind and water erosion, remains free of contamination, and is in a useable condition for sustaining vegetation when restored during reclamation. If, in the discretion of the board, such topsoil is of insufficient quantity or of poor quality for sustaining vegetation or if other strata can be shown to be more suitable for vegetation requirements, the operator shall remove, segregate, and preserve in a like manner such other strata which are best able to support vegetation.

(h) Disturbances to the prevailing hydrologic balance of the affected land and of the surrounding area and to the quality and quantity of water in surface and groundwater systems, both during and after the mining operation and during reclamation, shall be minimized. Nothing in this paragraph (h) shall be construed to allow the operator to avoid compliance with other statutory provisions governing well permits and augmentation requirements and replacement plans when applicable.

(i) Areas outside of the affected land shall be protected from slides or damage occurring during the mining operation and reclamation.

(j) All surface areas of the affected land, including spoil piles, shall be stabilized and protected so as to effectively control erosion.

(k) All affected areas to be seeded or to receive transplants shall be seeded or transplanted using reclamation practices and techniques acceptable to the office. Planting methods include seedbed and seed preparation and soil amendments appropriate to the topography, physical and chemical characteristics of soil, and selected plant species adequate to give the best chance for successful reclamation.

(l) The operator may permit the public to use lands it owns for recreational purposes in accordance with the limited landowner liability law contained in article 41 of title 33, C.R.S., except in areas where such use is found by the operator to be hazardous or objectionable.

(m) With respect to all affected land, the operator, in consultation with the landowner where possible subject to the approval of the board, shall determine which parts of the affected land shall be reclaimed for forest, range, crop, horticultural, homesite, recreational, industrial, or other uses, including food, shelter, and ground cover for wildlife. Before approving a new reclamation plan or a change in an existing reclamation plan, the board may confer with the local board of county commissioners and the board of supervisors of the conservation district if the mining operation is within the boundaries of a conservation district.

(n) If the operator's choice of reclamation is for range, the affected land shall be restored to slopes commensurate with the proposed land use that shall not be too steep to be traversed by livestock. No grazing shall be permitted on reclaimed land until the planting is firmly established. The board, in consultation with the landowner and the local conservation district, if any, shall determine when grazing may start.

(o) If the operator's choice of reclamation is for agricultural or horticultural crops that normally require the use of farm equipment, the operator shall grade the affected land so the area can be traversed with farm machinery. Preparation for seeding or planting, fertilization, and seeding or planting rates shall be governed by general agricultural and horticultural practices except where research or experience in such operations differs with such practices.

(p) If the operator's choice of reclamation is for the development of the affected land for homesite, recreational, industrial, or other uses, including food, shelter, and ground cover for wildlife, the minimum requirements necessary for such reclamation shall be agreed upon between the operator and the board.

(q) (I) All reclamation requirements required by this section shall be carried to completion with reasonable diligence and conducted concurrently with mining operations to the extent practicable, taking into consideration the mining plan, safety, economics, the availability of equipment and material, and other site-specific conditions relevant and unique to the affected land and the postmining land use. Upon completion of each phase of mining and, in accordance with the reclamation plan, final reclamation of each mining phase shall be completed prior to the expiration of five years after the date the operator advises the board in an annual report that such phase of mining has been completed, unless such period is extended by the board pursuant to section 34-32.5-112; except that reclamation may be completed in phases and the five-year period may be applied separately to each phase as it commences during the life of the mine.

(II) No planting shall be required on affected land:

(A) Used or proposed to be used by the operator for the deposit or disposal of refuse until after the cessation of operations productive of such refuse or proposed for future mining operations;

(B) Within depressed haulage roads or final cuts while such roads or final cuts are being used or made; or

(C) Where permanent pools or lakes have been formed.

(III) No planting of any kind shall be required on affected land so long as the chemical and physical characteristics of the surface and immediately underlying material of such affected land are chemically incompatible with plant growth, deficient in plant nutrients, or composed of sand, gravel, shale, or stone to such an extent as to seriously inhibit plant growth and such condition cannot feasibly be remedied by chemical treatment, fertilization, replacement of overburden, or like measures. When natural weathering and leaching of any of such affected land, over a period of five years after commencement of reclamation, fails to remove the chemical and physical characteristics inhibitory to plant growth or if, at any time within such five-year period, the board determines that any of such affected land is, and during the remainder of said five-year period will be, unplantable, the operator's obligations under the provisions of this article with respect to such affected land may, with the approval of the board, be discharged by reclamation of an equal number of acres of land previously mined and owned by the operator and not otherwise subject to reclamation under this article.

(IV) With the approval of the board and the owner of the land to be reclaimed, an operator may substitute land previously mined and owned by the operator that is not otherwise subject to reclamation under this article or, in the alternative, with the approval of the board and the owner of the land, reclamation of an equal number of acres of any lands previously excavated or mined but not owned by the operator if the operator has not previously abandoned unreclaimed land affected by mining operations. As an alternative, the board may grant the reclamation of lesser or greater acreage if the cost of reclaiming such acreage is at least equivalent to the cost of reclaiming the original permit lands. If an area is so substituted, the operator shall submit a map of the substituted area conforming to all map requirements in this article. Upon completion of reclamation of the substituted land, the operator shall be relieved of all obligations under this article with respect to the land for which substitution has been permitted.

(r) A building, or a structure placed on affected land during extraction operations, may remain on the affected land at the option of the operator with the approval of the landowner and the board if such building or structure conforms to local building and zoning codes and is compatible with the postmining land use.



§ 34-32.5-117. Warranties of performance - warranties of financial responsibility - release of warranties

(1) A permit shall not be issued under this article until the board receives the performance and financial warranties described in subsections (2), (3), and (4) of this section.

(2) A "performance warranty" is a written promise made by the operator to the board to comply with this article and shall be in such form as the board may prescribe. Whenever two or more persons or entities are named as operators in a single permit, such operators may limit the scope of their individual performance warranties if such warranties, in the aggregate, warrant the performance of all requirements of this article.

(3) (a) A "financial warranty" is a written promise a party makes to the board to be responsible for reclamation costs, up to the amount specified in subsection (4) of this section, and includes proof of financial responsibility. A financial warranty shall be in such form as the board may prescribe and may be provided by the operator, by a third party, or by any combination of persons or entities.

(b) The board may accept interests in real and personal property as financial warranties to the extent of a specified percentage of the estimated value of such property. A person offering such a financial warranty shall submit information to show clear title to and the value of such property.

(c) The board may refuse to accept a financial warranty if:

(I) The value of such warranty is dependent upon the success, profitability, or continued operation of the mine; or

(II) It determines that such warranty cannot reasonably be converted to cash within one hundred eighty days of forfeiture.

(d) For construction materials operations:

(I) This subsection (3) shall apply on July 1, 1993, to a deed of trust used as collateral for a new financial warranty completed on or after such date;

(II) This subsection (3) shall be effective on January 1, 1996, with respect to a:

(A) Financial warranty that is collateral for a deed of trust used as collateral for a financial warranty in existence on July 1, 1993, and subsequent amendments of such deed of trust; and

(B) Financial warranty completed before July 1, 1993, if the value of such financial warranty includes a construction material value or if construction material value is used to update such warranty. The value of a financial warranty described in this sub-subparagraph (B) shall include the construction material value for the life of the warranty.

(e) An instrument offered as a financial warranty pursuant to this subsection (3) shall provide that the board may recover any necessary costs it incurs, including attorney fees, in foreclosing on or realizing collateral used to secure such financial warranty in the event of forfeiture.

(f) Proof of financial responsibility may consist of one or more of the following, subject to approval by the board:

(I) A surety bond issued by a corporate surety authorized to do business in this state;

(II) A letter of credit issued by a bank authorized to do business in the United States;

(III) A certificate of deposit;

(IV) A deed of trust or security agreement encumbering real or personal property and creating a first lien in favor of this state;

(V) Assurance, in such form as the board may require, that:

(A) Upon commencement of production, the operator will establish an individual reclamation fund to be held by an independent trustee for the board, upon such terms and conditions as the board may prescribe, and funded by periodic cash payments representing such fraction of receipts as will, in the opinion of the board, provide assurance that funds will be available for reclamation;

(B) Prior to the issuance of a permit, the operator will provide another form of financial warranty as described in this paragraph (f). As the reclamation fund increases in value, the other form of financial warranty may be decreased in value so long as the sum of financial warranties is the amount specified in subsection (4) of this section.

(C) Project-related fixtures and equipment, excluding rolling stock, owned or to be owned by the financial warrantor within the permit area will have a salvage value at least equal to the amount of the financial warranty or the appropriate portion of such warranty;

(D) Existing liens and encumbrances applicable to project-related fixtures and equipment shall be subordinated to the lien described in section 34-32.5-118; except that liens in favor of the United States, a state, or a political subdivision shall not be so subordinated;

(E) Project-related fixtures and equipment shall be maintained in good operating condition and will not be removed from the permit area without the prior consent of the board;

(VI) A certified financial statement for the financial warrantor's most recent fiscal year and a certification by an independent auditor that:

(A) The financial warrantor is the issuer of one or more currently outstanding senior credit obligations that have been rated by a nationally recognized rating organization;

(B) The obligations enjoy a rating by such rating organization of 'A' or better;

(C) The financial warrantor's net worth was at least twice the amount of all financial warranties made by such warrantor as of the close of the most recent fiscal year;

(VII) A certified financial statement for the financial warrantor's most recent fiscal year and a certification by an independent auditor that as of the close of such year the financial warrantor's:

(A) Net worth was at least ten million dollars and was equal to or greater than twice the amount of all financial warranties;

(B) Tangible fixed assets in the United States were worth at least twenty million dollars;

(C) Total liabilities-to-net-worth ratio was not more than two to one;

(D) Net income, excluding nonrecurring items, was positive. Nonrecurring items that affect net income shall be stated in order to determine if they materially affect self-bonding capacity.

(VIII) Proof that the operator is a department or division of state government or a unit of county or municipal government.

(g) Proof of financial responsibility submitted or revised on or after July 1, 1993, shall be in compliance with subsection (4) of this section.

(4) (a) The board shall prescribe the amount and duration of financial warranties, taking into account the nature, extent, and duration of the proposed mining operation and the magnitude, type, and estimated cost of planned reclamation.

(b) (I) In a single year during the life of a permit the amount of required financial warranties shall not exceed the estimated cost of fully reclaiming all lands to be affected in such year plus all lands affected in previous permit years and not yet fully reclaimed. For purposes of this paragraph (b), reclamation costs shall be computed with reference to current reclamation costs. A financial warranty shall be sufficient to assure the completion of reclamation of affected lands if, because of forfeiture, the office has to complete such reclamation and shall include an additional amount equal to five percent of the amount of the financial warranty to defray administrative costs incurred by the office in conducting the reclamation.

(II) The office and the board shall take reasonable measures to assure the continued adequacy of a financial warranty.

(c) (I) The board may:

(A) From time to time and for good cause shown, increase or decrease the amount and duration of a required financial warranty;

(B) By rule or permit condition, require that proof of value of all or any group of warranties held by the board be submitted on a periodic basis;

(C) By rule or permit condition, limit certain types of warranties to specific purposes or require that a specified percentage of the total bond be held in easily valued and convertible instruments.

(II) A financial warrantor shall have sixty days after the date of notice of an adjustment to fulfill the new requirements.

(5) (a) An operator may file a written notice of completion with the office whenever such operator believes that any or all requirements of this article have been completed with respect to any or all of such operator's affected lands. Within sixty days after receiving such notice, or as soon as weather conditions permit, the office shall inspect affected lands and the reclamation described in the notice to determine if the operator has complied with all applicable requirements.

(b) If the board or office finds that an operator has successfully complied with any or all requirements of this article, it shall release all performance and financial warranties applicable to such requirements. Releases shall be in writing and delivered promptly to the owner or operator after the date of such finding.

(c) If the board or office finds that an operator has not complied with applicable requirements of this article, it shall advise the operator of such noncompliance not more than sixty days after the date of the inspection.

(d) If the office fails to conduct an inspection within the time specified in paragraph (a) of this subsection (5) or to advise the operator of deficiencies within the time specified in paragraph (c) of this subsection (5), then all financial warranties applicable to the reclamation described in the notice shall be deemed released as a matter of law.

(6) (a) A financial warranty shall be maintained in good standing for the entire life of a permit issued under this article. A financial warrantor shall immediately notify the board of an event that may impair its warranty.

(b) Each financial warrantor who provides proof of financial responsibility in a form described in subsection (3)(f)(IV) to (3)(f)(VII) or subsection (8) of this section shall cause to be filed with the board a certification by an independent auditor. Such certification shall be filed annually and shall provide that, as of the close of the financial warrantor's most recent fiscal year, such financial warrantor continued to meet all applicable requirements of such subparagraphs (IV) to (VII). A financial warrantor who no longer meets such requirements shall cause to be filed an alternate form of financial warranty.

(c) A financial warrantor who provides proof of financial responsibility in a form described in paragraph (b) of this subsection (6) shall notify the board within sixty days after a net loss is incurred in a quarterly period.

(d) Whenever the board receives a notice under paragraph (a) or (c) of this subsection (6), fails to receive a certification or substitute warranty as required by paragraph (b) of this subsection (6), or otherwise has reason to believe that a financial warranty has been materially impaired, it may convene a hearing for the purpose of determining whether impairment has in fact occurred.

(e) Whenever the board convenes a hearing pursuant to this subsection (6), it may hire an independent consultant to provide expert advice at the hearing. The fees of any such consultant shall be paid by the financial warrantor, and no consultant shall be hired until the financial warrantor signs a written fee agreement in such form as the board may prescribe. If a financial warrantor refuses to sign such an agreement, the board may, without hearing, order such financial warrantor to provide an alternate form of financial warranty.

(f) If the board finds, at any hearing held pursuant to this subsection (6), that a financial warranty has been materially impaired, it may order the financial warrantor to provide an alternate form of financial warranty.

(g) A financial warrantor shall have ninety days to provide any alternate warranty required under this subsection (6).

(h) All hearings held under this subsection (6) shall comply with the requirements of article 4 of title 24, C.R.S.

(7) For purposes of this section, a "Rating of 'A' or better" means that a nationally recognized rating organization has determined that the obligations are at least of an upper-medium grade. This means that the factors giving security to the principal and interest are considered to be adequate but elements may be present that suggest the possibility of adverse effects if economic and trade conditions change.

(8) (a) The board or office may accept a first-priority lien on project-related fixtures and equipment that must remain on site for the reclamation plan to be performed in lieu of including the cost of acquiring and installing such fixtures and equipment in the amount of the financial warranty prescribed pursuant to subsection (4) of this section.

(b) The board or office may accept a first-priority lien on project-related fixtures and equipment that must be demolished or removed from the site under a reclamation plan and may, in its discretion, accept such a lien as a portion of the proof of financial responsibility if the amount credited does not exceed the cost of demolishing and removing such fixtures and equipment or the market value of such fixtures and equipment, whichever is less.

(c) Any fixtures and equipment accepted pursuant to this subsection (8) shall be insured and maintained in good operating condition and shall not be removed from the permit area without the prior consent of the board. A financial warrantor that provides a lien on such equipment and fixtures shall file an annual report with the office in sufficient detail to fully describe the condition, value, and location of all pledged fixtures and equipment. Such financial warrantor shall not pledge such equipment and fixtures to secure any other obligation and shall immediately notify the office of any other interest that arises in the pledged property.



§ 34-32.5-118. Forfeiture of financial warranties

(1) A financial warranty shall be subject to forfeiture whenever the board determines that one or more of the following circumstances exist:

(a) The operator has violated a cease-and-desist order entered pursuant to section 34-32.5-124 and, if corrective action was proposed in such order, has failed to complete such corrective action although ample time to do so has elapsed; or

(b) The operator is in default under a performance warranty and has failed to cure such default although the operator has been given written notice and has had ample time to do so; or

(c) The financial warrantor has failed to maintain a financial warranty in good standing as required by section 34-32.5-117; or

(d) The financial warrantor no longer has the financial ability to carry out any obligations required under this article.

(2) When the board has reason to believe a financial warranty is subject to forfeiture, it shall so notify the operator and all financial warrantors. The board shall grant the operator and all financial warrantors the right to appear before the board at a hearing to be held not less than thirty days after the parties' receipt of such notice. Any such hearing shall be held in accordance with article 4 of title 24, C.R.S.

(3) (a) At a hearing held pursuant to subsection (2) of this section, the board may withdraw or modify any determination that the financial warranty is subject to forfeiture, settle or compromise the determination, or confirm its determination that the financial warranty should be forfeited.

(b) Upon finding that a financial warranty should be forfeited, the board shall issue written findings of fact and conclusions of law to support its decision and shall issue an order directing affected financial warrantors to immediately deliver to the board all amounts warranted by applicable financial warranties.

(4) (a) The board, upon issuing an order pursuant to subsection (3) of this section, may request the attorney general to institute proceedings to secure or recover amounts warranted by forfeited financial warranties. The attorney general shall have the power, inter alia, to:

(I) Foreclose upon any real and personal property encumbered for the benefit of the state;

(II) Collect, present for payment, take possession of, and otherwise reduce to cash any property held as security by the board;

(III) Dispose of pledged property.

(b) The amount of a forfeited financial warranty shall constitute a lien upon project-related fixtures or equipment offered as proof of financial responsibility pursuant to section 34-32.5-117. Such lien shall be in favor of this state.

(c) The lien described in paragraph (b) of this subsection (4) shall have priority over all other liens and encumbrances, irrespective of the date of recordation, except liens of record on June 19, 1981, and liens of the United States, this state, and political subdivisions of this state for unpaid taxes and shall attach and be deemed perfected as of the date the board approves issuance of the operator's permit.

(5) Funds recovered by the attorney general in proceedings brought pursuant to subsection (4) of this section shall be held in the special account described in section 34-32.5-122 and shall be used to reclaim lands covered by forfeited warranties; except that five percent of the amount of such forfeited warranties shall be deposited in the mined land reclamation fund, created in section 34-32-127, to cover administrative costs incurred by the office in performing reclamation. The board shall have a right of entry to reclaim such lands, and upon completion of such reclamation the board shall present a full accounting to the financial warrantor and shall refund all unspent moneys.

(6) Notwithstanding any discharge of applicable financial warranties, an operator in default shall remain liable for the actual cost of reclaiming affected lands less any amounts expended by the board pursuant to subsection (5) of this section.

(7) Notwithstanding any provision of this section to the contrary, a corporate surety may elect to reclaim affected lands in accordance with an approved plan in lieu of forfeiting a bond penalty.



§ 34-32.5-119. Operators - succession

When one operator succeeds another at an uncompleted operation, the board shall release the first operator from all liability as to that operation and shall release all applicable performance and financial warranties as to such operation if the successor operator assumes all liability for the reclamation of the affected land and such obligation is covered by appropriate performance and financial warranties. The fee specified in section 34-32.5-125 (1)(a)(X) shall be paid to the board by the successor operator before the first operator is released from liability and before any financial warranties are released.



§ 34-32.5-120. Permit refused - operator in default

The board shall not grant a permit for new mining operations to an operator who is found to be in violation of this article at the time of application.



§ 34-32.5-121. Entry upon lands for inspection - reporting certain conditions

(1) The board, the office, or their authorized representatives may enter upon the lands of an operator at any reasonable time for inspection purposes to determine if the requirements of this article have been or are being met.

(2) Any person engaged in any mining operation shall notify the office of any failure or imminent failure, as soon as reasonably practicable after such person has knowledge of such condition or of any impoundment, embankment, or slope that poses a reasonable potential for danger to any persons or property.



§ 34-32.5-122. Fees, civil penalties, and forfeitures - deposit

(1) All fees and assessments collected pursuant to this article and five percent of the proceeds of any financial warranty forfeited pursuant to section 34-32.5-123 for administrative costs associated with reclaiming sites for which the financial warranty has been revoked shall be deposited in the mined land reclamation fund, created in section 34-32-127. All civil penalties collected pursuant to this article shall be deposited in the general fund. Ninety-five percent of the proceeds of all financial warranties forfeited under section 34-32.5-118 shall be deposited in a special account in the general fund established by the board for the purpose of reclaiming lands that were required to be reclaimed under permits upon which such financial warranties had been forfeited.

(2) An applicant that desires to use the self-insurance provisions in section 34-32.5-117 (3)(f)(IV) to (3)(f)(VII) or (8) shall pay an annual fee to the office sufficient to defray the actual cost to the office of establishing and reviewing the financial warranty of such applicant. Such funds are hereby annually made available to the office, which shall utilize outside financial and legal services for this purpose.



§ 34-32.5-123. Operating without a permit - penalty

(1) If an operator or person conducting exploration fails to obtain a valid permit or file a notice of intent pursuant to this article, the board or the office may issue an immediate cease-and-desist order. Concurrently with the issuance of such an order, the board or the office may seek a restraining order or injunction pursuant to section 34-32.5-124.

(2) An operator who operates without a permit shall be subject to a civil penalty of not less than one thousand dollars per day nor more than five thousand dollars per day for each day the land has been affected, not to exceed three hundred sixty-five days. An operator who mines substantial acreage beyond the approved permit boundary may be found to be operating without a permit.

(3) A person who conducts exploration without filing a notice of intent shall be subject to a civil penalty of not less than fifty dollars per day nor more than two hundred dollars per day for each day the land has been affected. Such penalties shall be assessed for not less than one day and not more than sixty days.

(4) In addition to the civil penalties imposed in subsections (2) and (3) of this section, the board shall also assess a civil penalty in an amount not less than the amount necessary to cover costs incurred by the division in investigating the alleged violation.



§ 34-32.5-124. Failure to comply with conditions of order, permit, or regulation

(1) Whenever the board or the office has reason to believe that a violation of an order, permit, notice of intent, or regulation issued under this article has occurred, written notice of the alleged violation shall be given to the operator or person conducting the exploration. Such notice shall be served personally or by certified mail, return receipt requested, upon the alleged violator or the alleged violator's agent for service of process. The notice shall state the provision alleged to have been violated and the facts alleged to constitute such violation and may include the nature of any corrective action proposed to be required.

(2) If the board determines that any provision of this article or any notice, permit, or regulation issued or promulgated pursuant to this article has been violated, it may issue a cease-and-desist order. Such order shall set forth the provisions alleged to be violated, the facts alleged to constitute the violation, and the time by which the acts or practices complained of must be terminated. Such order may include the nature of any corrective action proposed to be required and shall be served personally or by certified mail, return receipt requested, upon the alleged violator or the violator's agent for service of process.

(3) If an operator fails to comply with a cease-and-desist order issued by the board, the board or the office may request the attorney general to bring suit for a temporary restraining order, a preliminary injunction, or a permanent injunction to prevent any further or continued violation of such order. Suits under this section shall be brought in the district court where the alleged violation occurs. If the board or the office determines that the situation is an emergency, the emergency shall be given precedence over all other matters pending in such court.

(4) The board or the office may require the alleged violator to appear before the board no sooner than thirty days after the issuance of such cease-and-desist order; except that an earlier date for hearing may be requested by the alleged violator.

(5) If a hearing is held pursuant to this section, it shall be open to the public and conducted in accordance with article 4 of title 24, C.R.S. The board shall permit all parties to respond to the notice served, present evidence and arguments on all issues, and conduct the cross-examination necessary for a full disclosure of the facts.

(6) (a) Upon a determination, after a hearing, that a violation of a permit provision has occurred, the board may suspend, modify, or revoke such permit.

(b) If the board suspends or revokes the permit of an operator, such operator may continue mining operations only for the purpose of bringing such operations into satisfactory compliance with the provisions of such operator's permit. Once such operations are completed to the satisfaction of the board, the board shall reinstate such permit.

(7) A person who violates any provision of a permit issued under this article shall be subject to a civil penalty of not less than one hundred dollars per day nor more than one thousand dollars per day for each day during which such violation occurs.



§ 34-32.5-125. Mined land reclamation fund - fees

(1) Fees for fiscal year 2007-08 and for each subsequent year of operation shall be collected by the office for operations according to the following schedule:

(a) Applications pursuant to:

(I) Section 34-32.5-110 (2) ..........$ 1,258

(II) Section 34-32.5-110 (2) relating to permit amendments ..........$ 827

(III) Section 34-32.5-111 ..........$ 898

(IV) Section 34-32.5-112, except for applications relating to the mining operations specified in subparagraph (I) of this paragraph (a) ..........$ 2,696

(V) Section 34-32.5-112 relating to quarries ..........$ 3,342

(VI) Section 34-32.5-112 (8) relating to reclamation permit amendments ..........$ 2,229

(VII) Sections 34-32.5-110 to 34-32.5-112 relating to revisions to permits other than amendments ..........$ 216

(VIII) Section 34-32.5-103 (11) relating to temporary cessations of operations ..........$ 144

(IX) Section 34-32.5-113 ..........$ 108

(X) Section 34-32.5-119 ..........$ 144

(b) Annual fees for fiscal year 2007-08 and for each subsequent year for operations pursuant to:

(I) Section 34-32.5-110 (2) ..........$ 323

(II) Section 34-32.5-112 ..........$ 791

(III) Section 34-32.5-111 ..........$ 504

(IV) Section 34-32.5-113 ..........$ 86(c) (Deleted by amendment, L. 2000, p. 1165, § 1, effective July 1, 2000.)

(2) Notwithstanding the amount specified for any fee in subsection (1) of this section, the board by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the board by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.






Article 33 - Colorado Surface Coal Mining Reclamation Act

§ 34-33-101. Short title

This article shall be known and may be cited as the "Colorado Surface Coal Mining Reclamation Act".



§ 34-33-102. Legislative declaration

It is declared to be the policy of this state that surface coal mining operations and the reclamation of land affected by such operations are both necessary and proper activities. The purpose of this article is to assure that the coal required for local and national energy needs and for economic and social well-being is provided and to provide a balance among the protection of the environment, agricultural productivity, and the need for coal as an essential source of energy. It is the intent of the general assembly by the enactment of this article to allow for the continued development of the surface coal mining operations in this state, while requiring those persons involved in surface coal mining operations to reclaim land affected by such operations as contemporaneously as possible with the surface coal mining operations so that the affected land may be put to a beneficial use. It is the further intent of the general assembly by the enactment of this article to protect society and the environment from the adverse effects of surface coal mining operations, assure that the rights of surface landowners and other persons with a legal interest in the land or appurtenances thereto are fully protected from such operations; assure that surface coal mining operations are not conducted where reclamation as required by this article is not feasible; and to assure that appropriate procedures are provided for the public participation in the development, revision, and enforcement of regulations, standards, reclamation plans, or programs established by the state under this article. It is the further intent of the general assembly to promote the reclamation of mined areas left without adequate reclamation prior to the enactment of this article and which continue, in their unreclaimed condition, to substantially degrade the quality of the environment, prevent or damage the beneficial use of land or water resources, or endanger the health or safety of the public, to aid in the protection of wildlife and aquatic resources, and to protect and promote the health, safety, and general welfare of the people of this state. It is the intent of the general assembly that, in the administration of this article, the small operator be assisted in complying with the provisions of this article, particularly in the areas of bonding, technical and administrative assistance, and timely processing of permit applications.



§ 34-33-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Administrator" means the head of the office of mined land reclamation in the division of reclamation, mining, and safety in the department of natural resources.

(2) "Alluvial valley floors" means the unconsolidated stream-laid deposits holding streams where water availability is sufficient for subirrigation or flood irrigation agricultural activities but does not include upland areas which are generally overlain by a thin veneer of colluvial deposits composed chiefly of debris from sheet erosion, deposits by unconcentrated runoff or slope wash, together with talus, other mass movement accumulation, and windblown deposits.

(3) "Approximate original contour" means that surface configuration achieved by backfilling and grading of the mined area so that the reclaimed area, including any terracing or access roads, closely resembles the general surface configuration of the land prior to mining and blends into and complements the drainage pattern of the surrounding terrain, with all highwalls and spoil piles eliminated. Water impoundments may be permitted where the board determines that they are in compliance with section 34-33-120 (2)(h).

(4) "Board" means the mined land reclamation board created pursuant to section 34-32-105.

(5) "Complete permit application" means an application which minimally addresses each and every requirement of sections 34-33-110 and 34-33-111 and section 34-33-120 or 34-33-121.

(6) "Department" means the department of natural resources.

(7) "Division" means the division of reclamation, mining, and safety in the department of natural resources.

(8) "Executive director" means the executive director of the department of natural resources.

(9) "Federal land" means any land, including mineral interests, owned by the United States, but excluding Indian lands.

(10) "Historic areas" means those lands which are listed or are eligible for listing in the national register of historic places or the state register of historic properties or which are designated pursuant to the federal "Historic Sites, Buildings, and Antiquities Act", as amended.

(11) "Imminent danger to the health and safety of the public" means the existence of any condition or practice, or any violation of a permit or other requirement of this article, in a surface coal mining and reclamation operation which could reasonably be expected to cause substantial physical harm to persons outside the permit area before such condition, practice, or violation can be abated. A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions, or practices giving rise to the peril, would not expose himself to the danger during the time necessary for abatement.

(12) "Indian lands" means all lands, including, but not limited to, mineral interests and rights-of-way, within the exterior boundaries of any federal Indian reservation, notwithstanding the issuance of any patent, including mineral interests held in trust for or supervised by any Indian tribe.

(13) "Indian tribe" means any Indian tribe, band, group, or community having a governing body recognized by the secretary of the United States department of the interior.

(13.5) "Office" means the office of mined land reclamation, created in section 34-32-105.

(14) "Operator" means any person engaged in surface coal mining and reclamation operations who removes or intends to remove more than two hundred fifty tons of coal from the earth or from coal mine waste disposal facilities within twelve consecutive calendar months in any one location.

(15) "Other minerals" means clay, stone, sand, gravel, metalliferous and nonmetalliferous ores, oil shale and oil extracted from shale by an in situ process, and any other solid material or substances of commercial value excavated in solid form from natural deposits on or in the earth, exclusive of coal and those minerals which occur naturally in liquid or gaseous form.

(16) "Permit" means a permit to conduct surface coal mining and reclamation operations.

(17) "Permit applicant" or "applicant" means a person applying for a permit.

(18) "Permit area" means the area of land indicated on the approved map submitted by the operator with his application, which area of land shall be covered by the operator's bond as required by section 34-33-113 and shall be readily identifiable by appropriate markers on the site.

(19) "Permit revision" means a significant alteration of the terms or requirements of a permit issued pursuant to this article, including, but not limited to, significant changes in the reclamation plan, and other actions which the board may by regulation prescribe. "Permit revision" does not include a technical revision as defined in subsection (27) of this section.

(20) "Permittee" means a person holding a permit.

(21) "Person" means an individual, partnership, association, society, joint stock company, firm, company, corporation, Indian tribe conducting surface coal mining and reclamation operations outside Indian lands, any other business organization, and any agency, unit, or instrumentality of federal, state, or local government, including any publicly owned utility or publicly owned corporation of federal, state, or local government.

(22) "Prime farmland" shall have the same meaning prescribed pursuant to the federal "Surface Mining Control and Reclamation Act of 1977", as amended, and the regulations thereunder.

(23) "Reclamation plan" means a plan submitted by an applicant under this article which sets forth a plan for reclamation of the proposed surface coal mining operations pursuant to section 34-33-111.

(24) "Secretary" means the secretary of the United States department of the interior.

(25) "Surface coal mining and reclamation operations" means surface coal mining operations and all activities necessary and incident to the reclamation of such operations.

(26) "Surface coal mining operations" means:

(a) Activities conducted on the surface of lands in connection with a surface coal mine or activities subject to the requirements of section 34-33-121 which involve surface operations and surface impacts incident to an underground coal mine. Such activities include excavation for the purpose of obtaining coal, including such common methods as contour, strip, auger, mountaintop removal, box cut, open pit, and area mining, removal of coal from coal mine waste disposal facilities, the use of explosives and blasting, and the use of in situ distillation or retorting, leaching or other chemical or physical processing, and the cleaning, concentrating, or other processing or preparation, loading of coal for interstate commerce at or near the mine site; except that such activities do not include any of the following: Coal exploration subject to section 34-33-117, the exploration and extraction of natural petroleum in a liquid or gaseous state by means of wells or pipe, or the extraction of geothermal resources.

(b) The areas upon which such activities occur or where such activities disturb the natural land surface. Such areas shall also include any adjacent land the use of which is incidental to any such activities, all lands affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, and excavations, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas, and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities.

(27) "Technical revision" means a minor change, including incidental boundary revisions, to the terms or requirements of a permit issued under this article, which change shall not cause a significant alteration in the operator's reclamation plan.

(28) "Unwarranted failure to comply" means the failure of a permittee to prevent the occurrence of any violation of his permit or any requirement of this article due to indifference, lack of diligence, or lack of reasonable care or the failure to abate any violation of such permit or this article due to indifference, lack of diligence, or lack of reasonable care.



§ 34-33-104. Administration

In addition to the duties and powers prescribed by the provisions of article 4 of title 24, C.R.S., the office and board have the full power and authority to carry out and administer the provisions of this article.



§ 34-33-105. Jurisdiction of office and board

The office and board shall have jurisdiction and authority over all persons and property, public and private, necessary to enforce the provisions of this article.



§ 34-33-106. Additional duties of division

(1) In addition to duties of the division set forth in article 32 of this title, the division shall:

(a) Carry on a continuing review of the problems of surface coal mining and land reclamation in this state;

(b) Cause to be published the monthly agenda of the board with a brief description of any affected land and the name of the applicant. These publications shall be in a newspaper of general circulation in the locality of the proposed surface coal mining operations listed in that month's agenda.

(2) It is the duty of the department of agriculture, the department of higher education, the department of public health and environment, the state conservation board, the Colorado geological survey, the division of water resources, the division of parks and wildlife, the university of Colorado, Colorado state university, Colorado school of mines, and the state forester to furnish the board and its designees, as far as practicable, whatever data and technical assistance the board may request and deem necessary for the performance of reclamation and enforcement duties pursuant to this article.



§ 34-33-107. Powers of department

The department may initiate and encourage studies and programs with the office and other appropriate state agencies relating to the development of less destructive methods of surface coal mining operations, better methods of land reclamation, more effective reclaimed land use, and coordination of the provisions of this article with the programs of other state agencies dealing with environmental, recreational, rehabilitation, and related concerns.



§ 34-33-108. Rules and regulations - no more stringent

(1) On July 1, 1979, the board shall commence development of reasonable rules and regulations respecting the administration and enforcement of this article and, in conformance therewith, shall promulgate such reasonable rules and regulations pursuant to the provisions of section 24-4-103, C.R.S. Rules and regulations promulgated pursuant to this article shall be no more stringent than required to be as effective as the federal "Surface Mining Control and Reclamation Act of 1977", as amended and federal regulations thereunder, unless the board makes a specific finding that either protection of the public safety or the environment requires a more stringent regulation. Nothing in this subsection (1) shall supercede rules in effect prior to May 29, 1992.

(2) Any rule or regulation promulgated by the board which is required by a federal law, rule, or regulation shall become repealed and shall not be enforced when said federal law is repealed or said federal rule or regulation is deleted or withdrawn. Any provision of a permit issued under this article that is required by any rule of the board which is repealed in accordance with this subsection (2) shall not be enforceable. The repeal of such rule or regulation shall become effective ninety days after publication of the repeal in the federal register but, upon request, will be subject to a rule-making hearing by the board as set forth in article 4 of title 24, C.R.S.



§ 34-33-109. Permits

(1) No later than eight months after the date on which a Colorado program is approved by the secretary pursuant to section 503 of the federal "Surface Mining Control and Reclamation Act of 1977", as amended, (Pub.L. 95-87), such date to be determined and set forth in a rule of the board, no person shall conduct on lands within this state any surface coal mining and reclamation operations unless such person has first obtained a permit under this article; except that a person conducting surface coal mining and reclamation operations under an existing valid permit may conduct such operations beyond such date if an application for a permit has been filed in accordance with the provisions of this article, but the initial administrative decision has not been rendered; and except that no permit shall be required for reclamation operations on abandoned or unreclaimed lands not required to be reclaimed under state or federal law.

(2) No later than two months following said approval of a Colorado program by the secretary, all operators of surface coal mines, operating on such date of approval and intending to operate such mines after the expiration of eight months from such approval of the Colorado program, shall file an application for a permit with the division; except that, with regard to the requirements of section 34-33-110 (2)(1), such application shall be considered filed for the purposes of this subsection (2) if it contains all applicable hydrologic information reasonably available to the applicant as of the date of the application.

(3) If, upon such date of approval by the secretary of a Colorado program, a person has filed with the office an application for a permit in accordance with the "Colorado Mined Land Reclamation Act" and section 502 of said Pub.L. 95-87, and the office or board has not yet made a final decision on such application, the board or office shall, unless such application is withdrawn, act on such application in accordance with the "Colorado Mined Land Reclamation Act" and section 502 of Pub.L. 95-87; except that in no event shall such person be relieved of the obligation to obtain a permit as required by subsection (1) of this section and said Pub.L. 95-87.

(4) No governmental office of the state, other than the board or office, nor any political subdivision of the state shall have the authority to require reclamation of lands affected or proposed to be affected by surface coal mining operations.

(5) All permits issued pursuant to the requirements of this article shall be issued for a term not to exceed five years; except that, if the applicant demonstrates that a specified longer term is reasonably needed to allow the applicant to obtain necessary financing for equipment and the opening of the operation and if the application is full and complete for such specified longer term, the board or office may grant a permit for such longer term. A successor in interest to a permittee who applies for a new permit within thirty days after succeeding to such interest and who is able to obtain bond coverage the same as or equivalent to that of the original permittee may continue surface coal mining and reclamation operations according to the approved surface coal mining operations and reclamation plan of the original permittee until such successor's application is granted or denied.

(6) A permit shall terminate if the permittee has not commenced the surface coal mining operations covered by such permit within three years after the issuance of the permit; except that the office or board may grant reasonable extensions of time upon a showing that such extensions are necessary by reason of litigation precluding such commencement or threatening substantial economic loss to the permittee or by reason of conditions beyond the control and without the fault or negligence of the permittee; except that, in the case of a coal lease issued under the federal "Mineral Lands Leasing Act", as amended, extensions of time may not extend beyond the period allowed for diligent development in accordance with section 7 of that act; and except that, with respect to coal to be mined for use in a synthetic fuel facility or specific major electric generating facility, the permittee shall be deemed to have commenced surface coal mining operations at such time as the construction of the synthetic fuel or generating facility is initiated.

(7) (a) Any permit issued pursuant to this article shall carry with it the right of successive renewal upon expiration with respect to permit areas. The holder of the permit may apply for renewal, and such renewal shall be issued subsequent to fulfillment of the public notice requirements of sections 34-33-118 and 34-33-119, unless it is established by a preponderance of the evidence and written findings by the board are made that:

(I) The terms and conditions of the existing permit are not being satisfactorily met; except that renewal may be granted to the holder of the permit on the condition that the holder of the permit demonstrates that said holder of the permit is meeting and will continue to meet a schedule agreed to by such holder of the permit and the office for correcting any permit violation, consistent with section 34-33-123;

(II) The present surface coal mining and reclamation operation is not in compliance with the environmental protection standards of this article or regulations promulgated thereunder;

(III) The renewal requested substantially jeopardizes the operator's continuing responsibility on existing permit areas;

(IV) The operator has not provided evidence that the performance bond in effect for said operation will continue in full force and effect for any renewal requested in such application as well as any additional bond the board or office might require pursuant to section 34-33-113; or

(V) Any additional revised or updated information required by the office has not been provided.

(b) Prior to the approval of any renewal of permit, the office shall provide notice to the United States office of surface mining reclamation and enforcement, to the surface and mineral owners of record of the affected land, and to the board of county commissioners of the county in which the affected land is located.

(c) If an application for renewal of a permit includes a proposal to extend the surface coal mining and reclamation operations beyond the existing permit area, the portion of the application for renewal which addresses any new land areas shall be subject to the full standards applicable to new applications under this article; except that, if the surface coal mining and reclamation operations authorized by a permit issued pursuant to this article were not subject to the standards contained in section 34-33-114 (2)(e)(I) by reason of the exception provided in section 34-33-114 (2)(e)(II), the portion of the application for renewal of the permit which addresses any new land areas previously identified in the reclamation plan submitted pursuant to section 34-33-111 shall not be subject to the standards contained in section 34-33-114 (2)(e)(I).

(d) Any permit renewal shall be for an additional term not to exceed the period of the original permit established by this article. Application for a permit renewal shall be made at least one hundred eighty days prior to the expiration of the existing permit. The office shall mail to the operator notice of the need to renew such permit at least ninety days prior to the final date for permit renewal.

(e) In any hearing on renewal of a permit, the burden of persuasion shall be on the opponents of renewal.

(f) The holder of a valid permit may continue surface mining operations under said permit, subject to section 34-33-123, beyond the expiration date until a final administrative decision on renewal is rendered if a renewal application is received by the office at least one hundred eighty days prior to the expiration date of the permit.



§ 34-33-110. Application for permit

(1) Any person desiring to obtain a permit to perform surface coal mining and reclamation operations shall make written application therefor to the office on forms approved by the board. Each application shall be submitted pursuant to the provisions of this article and shall be accompanied by a fee of twenty-five dollars, plus ten dollars for each acre of affected land; except that such fee shall not exceed two thousand five hundred dollars and shall not exceed the actual or anticipated cost of reviewing, administering, and enforcing such permit issued pursuant to this article. The board shall develop procedures so as to enable the cost of the fee to be paid over the term of the permit. All fees collected under the provisions of this article shall be deposited in the general fund.

(2) The permit application shall include the following:

(a) The name of the applicant and the address and telephone number of the general office and the local office of the applicant;

(b) The names and addresses of:

(I) Every legal owner of record of the property (surface and mineral) to be mined;

(II) The holders of record of any leasehold interests in the property;

(III) Any purchaser of record of the property under a real estate contract;

(IV) The operator, if he is a person different from the applicant;

(V) The owners of record of all surface and subsurface property interests adjacent to any part of the permit area;

(c) If any of the entities described in paragraph (a) or (b) of this subsection (2) are business entities other than a single proprietor, the names and addresses of the principals, officers, and resident agent;

(d) A statement of any current or previous surface coal mining permits held by the applicant for operations in the United States and the permit identification in each pending application;

(e) If the applicant is a partnership, corporation, association, or other business entity, where applicable, the names and addresses of every officer, partner, director, or person performing a function similar to a director, of the applicant, together with the name and address of any person owning of record ten percent or more of any class of voting stock of the applicant and a list of all names under which the applicant, partner, or principal shareholder previously operated a surface coal mining operation in the United States within the five-year period preceding the date of submission of the application;

(f) A statement of whether the applicant or any subsidiary, affiliate, or person controlled by or under common control with the applicant has ever held any federal or state mining permit for surface coal mining operations which, in the five-year period prior to the date of submission of the application, has been suspended or revoked or has had a mining bond or similar security deposited in lieu of bond forfeited and, if so, a brief explanation of the facts involved;

(g) A copy of the applicant's notification to be published in a newspaper of general circulation in the locality of the proposed site at least once a week for four successive weeks, which notification shall include the names of every legal owner of record of property (surface and mineral) in the proposed site, a description of the exact location and boundaries of the proposed site sufficient so that the proposed operation is readily locatable by local residents, and the location at which the application is available for public inspection;

(h) A description of the type and method of surface coal mining operation that exists or is proposed, the engineering techniques used or proposed, and the equipment used or proposed;

(i) The anticipated or actual starting and termination dates of each phase of the surface coal mining operation and the number of acres of land to be affected;

(j) An accurate map or plan, of an appropriate scale, clearly showing the land to be affected as of the date of the application and the area of land within the permit area upon which the applicant has the legal right to enter and commence surface coal mining operations and a statement of those documents upon which the applicant bases such legal right to enter and commence surface coal mining operations on the area affected and whether that right is the subject of pending court litigation; except that nothing in this article shall be construed as vesting in the board or office the jurisdiction to adjudicate property rights disputes;

(k) The name of the watershed and location of the surface stream or tributary into which surface and pit drainage will be discharged;

(l) A determination of the probable hydrologic consequences of the surface coal mining and reclamation operations, both on and off the mine site, with respect to the hydrologic regime and the quantity and quality of water in surface and groundwater systems, including the dissolved and suspended solids under seasonal flow conditions and the collection of sufficient data for the mine site and surrounding areas, so that an assessment can be made by the office of the probable cumulative impacts of all anticipated mining in the area upon the hydrology of the area and particularly upon water availability;

(m) When requested by the office, the climatological factors that are unique to the locality of the land to be affected, including the average seasonal precipitation, the average direction and velocity of prevailing winds, and the seasonal temperature ranges;

(n) Accurate maps or plans, of an appropriate scale, clearly showing the land to be affected as of the date of application and all types of information set forth on topographical maps of the United States geological survey of a scale of one to twenty-four thousand or one to twenty-five thousand or larger, including all manmade features and significant known archeological sites existing on the date of application. Such maps or plans shall show, among other things specified by the office, all boundaries of the land to be affected, the boundary lines and names of present owners of record of all surface areas abutting the permit area, and the location of all buildings within one thousand feet of the permit area.

(o) Cross sections, maps, or plans of the land to be affected, including the actual area to be mined, prepared by or under the direction of and certified by a qualified licensed professional engineer or professional geologist, showing pertinent elevation and location of test borings or core samplings and depicting the following: The nature and depth of the various strata of overburden; the location of subsurface water, if encountered, and its quality; the nature and thickness of any coal or rider seam above the coal seam to be mined; the nature of the stratum immediately beneath the coal seam to be mined; all coal crop lines and the strike and dip of the coal to be mined, within the area of land to be affected; existing or previous surface mining limits; the location and extent of known workings of any underground mines, including mine openings to the surface; the location of aquifers; the estimated elevation of the water table; the location of spoil, waste, or refuse areas and topsoil preservation areas; the location of all impoundments for waste or erosion control; the location of any settling or water treatment facility; the location of constructed or natural drainways and the location of any discharges to any surface body of water on the area of land to be affected or adjacent thereto; and profiles at appropriate cross sections of the anticipated final surface configuration that will be achieved pursuant to the operator's proposed reclamation plan;

(p) A statement of the result of test borings or core samplings from the permit area, including logs of the drill holes; the thickness of the coal seam; and an analysis of the chemical and physical properties, including sulphur content, of such coal; a chemical analysis of potentially acid-forming or toxic-forming sections of the overburden; and a chemical analysis of the stratum lying immediately underneath the coal to be mined; except that the provisions of this paragraph (p) may be waived by the board or office with respect to the specific application by a written determination that such requirements are unnecessary; and

(q) For those lands in the permit application which a reconnaissance inspection suggests may be prime farmlands, a soil survey made or obtained according to standards established by the secretary of the United States department of agriculture in order to confirm the exact location of such prime farmlands, if any.

(3) Each applicant shall be required to submit to the office as part of the permit application a reclamation plan which shall meet the requirements of this article.

(4) Each applicant shall file a copy of the application for public inspection with the county clerk and recorder of the county where the surface coal mining operations are proposed to occur, or any other public office, subject to regulations issued by the board, except for that information pertaining to the coal seam itself.

(5) Each applicant shall be required to submit to the office as part of the permit application evidence that the applicant has satisfied other state or federal self-insurance requirements or a certificate issued by an insurance company authorized to do business in the United States certifying that the applicant has a public liability insurance policy in force for the surface coal mining and reclamation operations for which such permit is sought. Such policy shall provide for personal injury and property damage protection in an amount adequate to compensate any persons damaged as a result of surface coal mining and reclamation operations, including use of explosives, and entitled to compensation under the applicable provisions of state law. Such policy shall be maintained in full force and effect during the term of the permit or any renewal, including the term of all reclamation operations.

(6) Each applicant shall submit to the office as part of the permit application a blasting plan which shall outline the procedures and standards by which the operator will meet the provisions of section 34-33-120 (2)(o).

(7) Information pertaining to coal seams, test borings, core samplings, or soil samples as required by this section shall be made available to any person with an interest which is or may be adversely affected; except that information which pertains to the quantity of coal or the analysis of the chemical and physical properties of the coal (excepting that information which the office reasonably believes to concern a mineral or elemental content which is potentially toxic in the environment) shall be kept confidential and not made a matter of public record.

(8) The permit application, including the reclamation plan, shall contain such other information, in addition to that required by this section or by section 34-33-111, or regulations promulgated thereunder, as the office deems necessary; except that requests by the office for such additional information shall be based upon good cause shown in terms of site specific needs and shall bear a reasonable relationship to the purposes and provisions of this article. Any applicant or operator shall have the right, at any regular meeting of the board, upon proper notice, to seek the informal opinion of the board concerning any information request or requirement made by the office in connection with the permit application or reclamation plan contained therein, and such informal opinion shall not be binding on any of the parties.



§ 34-33-111. Reclamation plan requirements

(1) Each reclamation plan submitted as part of a permit application pursuant to this article shall include, in the degree of detail necessary to demonstrate that reclamation required by this article can be accomplished, a statement of:

(a) The identification of the lands subject to surface coal mining operations over the estimated life of those operations and the size, sequence, and timing of the subareas for which it is anticipated that individual permits will be sought;

(b) The condition of the land to be covered by the permit prior to any surface coal mining operations, including:

(I) The uses existing at the time of the application and, if the land has a history of previous mining, the uses which preceded any mining;

(II) The capability of the land prior to any mining to support a variety of uses, giving consideration to soil and foundation characteristics, topography, and vegetative cover and, if applicable, a soil survey prepared pursuant to section 34-33-110 (2)(q); and

(III) The productivity of the land prior to mining, including appropriate classification as prime farmlands, as well as the average yield of food, fiber, forage, or wood products from such lands obtained under high levels of management;

(c) The use which is proposed to be made of the land following reclamation, including a discussion of the utility and capacity of the reclaimed land to support a variety of alternative uses and the relationship of such use to existing land use policies and plans, and the comments of any owner of the surface and the federal, state, and local governments or agencies thereof which would have to initiate, implement, approve, or authorize the proposed use of the land following reclamation;

(d) A detailed description of how the proposed postmining land use is to be achieved and the necessary support activities which may be needed to achieve the proposed land use;

(e) The engineering techniques proposed to be used in the surface coal mining and reclamation operations and a description of the major equipment to be used; a plan for the control of surface water drainage and of water accumulation; a plan, where appropriate, for backfilling, soil stabilization, and compacting, grading, and appropriate revegetation; a plan for soil reconstruction, replacement, and stabilization, pursuant to the performance standards in section 34-33-120 (2)(g), for those food, forage, and forest lands subject to the provisions of section 34-33-120 (2)(g); an estimate of the cost per acre of the reclamation, including a statement as to how the applicant plans to comply with each of the requirements set out in section 34-33-120;

(f) The consideration which has been given to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future can be minimized;

(g) A detailed estimated timetable for the accomplishment of each major step in the reclamation plan;

(h) The consideration which has been given to making the surface coal mining and reclamation operations consistent with surface-owner plans and with applicable state and local land use plans and programs;

(i) The steps to be taken to comply with applicable air and water quality laws and regulations and any applicable health and safety standards as administered by applicable state and federal agencies;

(j) The consideration which has been given to developing the reclamation plan in a manner consistent with local physical, environmental, and climatological conditions;

(k) All lands, interests in lands, or options on such interests held by the applicant or pending bids on interests in lands by the applicant, which lands are contiguous to the area to be covered by the permit;

(l) The results of test boring made at the area or other equivalent information and data in a form satisfactory to the office, including the location of subsurface water, and an analysis of the chemical properties, including acid-forming properties, of the mineral and overburden; except that information which pertains to the quantity of the coal or to the analysis of the chemical and physical properties of the coal (excepting that information which the office reasonably believes to concern a mineral or elemental content which is potentially toxic in the environment) shall be kept confidential and shall not be made a matter of public record;

(m) A detailed description of the measures to be taken during the surface coal mining and reclamation operations to assure the protection of:

(I) The quality of surface water and groundwater systems, both on-site and off-site, from adverse effects of the surface coal mining and reclamation operations;

(II) The rights of present users to such water; and

(III) The quantity of water in surface and groundwater systems. Protection measures may include providing water by exchange, substitution, replacement, or augmentation, as appropriate under state law.

(2) Any information required by this section which is not on public file pursuant to state law shall be held in confidence by the board and the office.



§ 34-33-112. Small operator assistance

(1) If the office finds that the probable total annual production at all locations of any operator or parent company will not exceed one hundred thousand tons, upon written request of the operator, the office shall, to the extent that funding or services are appropriated or otherwise provided for the express purposes of this section:

(a) Have performed by a qualified public or private laboratory designated by the board the determination of probable hydrologic consequences required by section 34-33-110 (2)(l) and the statement of test borings or core samplings required by section 34-33-110 (2)(p);

(b) Provide additional necessary technical and administrative assistance to the operator in the preparation of permit applications and revisions under this article.



§ 34-33-113. Performance bonds

(1) After a permit application has been approved but before a permit is issued, the applicant shall file with the division, on a form prescribed and furnished by the board, a performance bond, payable to this state and conditioned upon faithful performance of all the requirements of this article and the permit. The bond shall cover the area of land within the permit area upon which the applicant will initiate and conduct surface coal mining and reclamation operations within the initial term of the permit. As succeeding increments of surface coal mining and reclamation operations are initiated and conducted within the permit area, the permittee shall file with the board an additional bond or bonds to cover such increments in accordance with this section. The amount of the bond required for each bonded area shall depend upon the reclamation requirements of the approved permit, shall reflect the probable difficulty of reclamation, giving consideration to such factors as topography, geology of the site, hydrology, and revegetation potential, and shall be determined as part of the proposed decision of the office pursuant to section 34-33-114, and subject to review by the board as provided in section 34-33-119. The amount of the bond shall be sufficient to assure the completion of the reclamation plan if the work had to be performed by the board in the event of forfeiture, and in no case shall the bond for the entire area under one permit be less than ten thousand dollars.

(2) Liability under the bond shall be for the duration of the surface coal mining and reclamation operations and for a period coincident with the operator's responsibility for revegetation requirements in section 34-33-120. The bond shall be executed by the applicant and a corporate surety licensed to do business in this state; except that the applicant may elect to deposit cash, negotiable bonds of the United States government or any political subdivision of this state, or negotiable certificates of deposit of any bank or other savings institution organized or transacting business in the United States. The cash deposit or market value of such securities shall be equal to or greater than the amount of the bond required for the bonded area. Cash or securities so deposited shall be deposited on the same terms upon which surety bonds may be deposited.

(3) The office may accept the bond of the applicant itself without separate surety when the applicant demonstrates to the satisfaction of the office that the applicant has the financial means sufficient to self-bond for reclamation, pursuant to reasonable bonding regulations promulgated by the board, consistent with the purposes and provisions of this article.

(4) Cash or securities posted as bond shall be deposited by the state treasurer in separate escrow accounts, to be known as reclamation surety accounts, and interest accruing on said funds shall be paid to the operator annually.

(5) The amount of the bond or deposit required and the terms of each acceptance of the applicant's bond shall be adjusted by the office from time to time for good cause as affected land acreages are increased or decreased or when the cost of future reclamation changes.



§ 34-33-114. Permit approval or denial

(1) Upon the basis of a complete permit application, including a reclamation plan, or revision or renewal thereof, as required by this article, including public notification and opportunity for public hearing as required by sections 34-33-118 and 34-33-119, the office shall process the permit application and issue a proposed decision granting or denying the permit, in whole or in part, or requiring modifications to the permit application within the time periods provided for in sections 34-33-118 and 34-33-119, and the office shall notify the applicant in writing of the proposed decision. The applicant for a permit or for a revision of a permit shall have the burden of establishing that such application is in compliance with all the requirements of this article. Within ten days after issuing its proposed decision granting or denying a permit, the office shall file a notice with the board of county commissioners of the county in which the area of land to be affected is located stating the proposed decision issued and describing the location of the affected land.

(2) No application for a permit or for a revision of an existing permit shall be approved unless the application affirmatively demonstrates and the office or board finds in writing, on the basis of the information set forth in the application or from information otherwise available which will be documented in the decision and made available to the applicant, that:

(a) The permit application is accurate and contains all information required under this article and regulations promulgated thereunder and that all the requirements of this article have been complied with;

(b) The applicant has demonstrated that reclamation as required by this article can be accomplished under the reclamation plan contained in the permit application;

(c) The assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic balance specified in section 34-33-110 (2)(l) has been made by the office and the proposed operation thereof has been designed to prevent material damage to hydrologic balance outside the permit area;

(d) Granting the permit will not conflict with any designation decision issued pursuant to section 34-33-126 or pursuant to section 522 of the federal "Surface Mining Control and Reclamation Act of 1977", as amended, Pub.L. 95-87, nor is the area proposed to be mined within an area under study for unsuitability designation in an administrative proceeding commenced pursuant to section 34-33-126 or section 522 of said Pub.L. 95-87;

(e) (I) The proposed surface coal mining operations would:

(A) Not interrupt, discontinue, or preclude farming on alluvial valley floors that are irrigated or naturally subirrigated, excluding undeveloped range lands which are not significant to farming on said alluvial valley floors and those lands upon which the board finds that the farming which will be interrupted, discontinued, or precluded is of such small acreage as to be of negligible impact on said land's agricultural production; or

(B) Not materially damage the quantity or quality of surface water or groundwater systems that supply the alluvial valley floors described in sub-subparagraph (A) of this subparagraph (I).

(II) The requirements of subparagraph (I) of this paragraph (e) shall not affect those surface coal mining operations which, in the year preceding August 3, 1977, either produced coal in commercial quantities and were located within or adjacent to alluvial valley floors or had obtained permit approval to conduct surface coal mining operations within said alluvial valley floors.

(f) In cases where the applicant proposes to extract coal by surface methods and where the private mineral estate has been severed from the private surface estate, the applicant has submitted to the office:

(I) The written consent of the surface owner to the extraction of coal by surface coal mining; or

(II) A conveyance that expressly grants or reserves the right to extract the coal by surface coal mining, but, if the conveyance does not expressly grant the right to extract coal by surface coal mining, the surface-subsurface legal relationship shall be determined in accordance with state law; except that nothing in this article shall be construed to authorize the board to adjudicate property rights disputes;

(g) Subject to valid rights existing as of August 3, 1977, and with the further exception of those surface coal mining operations which were in existence on August 3, 1977, the application:

(I) Does not include any lands within the boundaries of units of the national park system, the national wildlife refuge systems, the national system of trails, the national wilderness preservation system, the wild and scenic rivers system, including study rivers designated under said act, and national recreation areas designated by act of the United States congress;

(II) Does not include any federal lands within the boundaries of any national forest; except that surface coal mining operations may be permitted on such lands if the secretary finds that there are no significant recreational, timber, economic, or other values which may be incompatible with such surface mining operations, and:

(A) Surface operations and impacts are incident to an underground coal mine; or

(B) Where the secretary of the United States department of agriculture determines, with respect to lands in national forests which do not have significant forest cover, that surface mining is in compliance with the "Multiple-Use Sustained-Yield Act of 1960", as amended, the "Federal Coal Leasing Amendments Act of 1975", as amended, the "National Forest Management Act of 1976", as amended, and the provisions of this article;

(III) Will not adversely affect any publicly owned park or place included in the national register of historic sites unless approved jointly by the office and the federal, state, or local agency with jurisdiction over the park or the historic site;

(IV) Does not include lands within one hundred feet of the outside right-of-way line of any public road, except where mine access roads or haulage roads join such right-of-way line; except that the office may permit such roads to be relocated or the area affected to lie within one hundred feet of such road if, after public notice and opportunity for public hearing in the locality, a written finding is made that the interests of the public and the landowners affected thereby will be protected; and

(V) Does not include lands within three hundred feet of any occupied dwelling, unless waived by the owner thereof, nor within three hundred feet of any public building or school, church, community, or institutional building or any public park, nor within one hundred feet of a cemetery.

(3) The applicant shall file with his permit application a schedule listing any and all notices of violations of this article and any applicable law of the United States or of this state, or any applicable rule or regulation of any department or agency of the United States, other states, and this state, pertaining to air or water environmental protection received by the applicant in connection with any surface coal mining operations during the three-year period prior to the date of application. The schedule shall also indicate the final resolution of any such notice of violation. When the schedule or other information available to the board or office indicates that any surface coal mining operation owned or controlled by the applicant is currently in violation of this article or such other laws referred to in this subsection (3), the permit shall not be issued until the applicant submits proof that such violation has been corrected or is in the process of being corrected to the satisfaction of the board, department, or agency which has jurisdiction over such violation, and no permit shall be issued to an applicant after a finding by the board, after opportunity for hearing, that the applicant, or the operator specified in the application, controls or has controlled such surface coal mining operations with a demonstrated pattern of willful violations of this article of such nature and duration and with such resulting irreparable damage to the environment as to indicate an intent not to comply with the provisions of this article.

(4) (a) In addition to finding the application in compliance with the provisions of subsection (2) of this section, if the surface area proposed to be affected by the operation contains prime farmland pursuant to section 34-33-110 (2)(q), the office shall, after consultation with the secretary of the United States department of agriculture, and pursuant to regulations issued by the secretary of the United States department of the interior with the concurrence of the secretary of the United States department of agriculture, grant a permit to mine on prime farmland if the board or office finds in writing that the operator has the technological capability to restore such mined area, within a reasonable time, to equivalent or higher levels of yield as nonmined prime farmland in the surrounding area under equivalent levels of management and that the operator can meet the soil reconstruction standards in section 34-33-120 (2)(g). Except as provided in subsection (2) of this section, the requirements of this paragraph (a) shall apply to all permits issued on and after August 3, 1977.

(b) Nothing in this subsection (4) shall apply to any permit issued prior to August 3, 1977, or to any revisions or renewals thereof, or to any existing surface coal mining and reclamation operations for which a permit was issued prior to August 3, 1977.



§ 34-33-115. Revision of permit

(1) (a) During the term of the permit, the permittee may submit an application for revision of the permit, together with any necessary revisions to the reclamation plan, to the office.

(b) An application for revision of a permit shall not be approved unless the office finds that the reclamation required by this article can be accomplished under any necessary revisions to the reclamation plan. The revisions shall be approved or disapproved within the time periods provided for by sections 34-33-118 and 34-33-119. The board shall, by regulation, establish guidelines for a determination of the scale or extent of a revision request for which all permit application information requirements and procedures, including notice and hearings, shall apply; except that any revisions which propose significant alterations in the reclamation plan shall be subject to notice and hearing requirements.

(c) Any applications for extension of the area covered by the permit, except incidental boundary revisions, must be made by application for a permit revision or another permit.

(2) No transfer, assignment, or sale of rights granted under any permit issued pursuant to this article shall be made without the written approval of the division.

(3) The office shall, within a time limit prescribed in regulations promulgated by the board, review outstanding permits and may, for good cause shown, require reasonable revisions or modifications of the permit provisions during the term of each such permit; except that such revisions or modifications shall be based upon written findings and shall be subject to the notice and hearing requirement established by this article.



§ 34-33-116. Technical revision of permit - regulations

(1) During the term of the permit, the permittee may submit an application for a technical revision of the permit to the office.

(2) An application for a technical revision of a permit shall contain:

(a) An identification of the permit by permit number or other appropriate reference which is the subject of the technical revision;

(b) A specific description of the requested change in the terms of the permit; and

(c) Such other information as may be necessary for the office to properly evaluate the technical revision.

(3) Consistent with the provisions of subsection (2) of this section, the board may promulgate regulations further defining the form and content of applications for technical revisions; except that applications for technical revisions shall not be subject to the full standards and information requirements applicable to new permit applications under this article; and except that the board or office may reasonably request additional information to evaluate the proposed technical revision.

(4) The board shall promulgate regulations providing for the processing of applications for technical revisions, which regulations shall provide for adequate public notice of such applications and an opportunity for an expeditious hearing before the board for any person who may be adversely affected by the proposed technical revision.

(5) Within sixty days after the filing of a complete application for a technical revision, the office shall issue a proposed decision approving or denying the application in whole or in part. A written copy of such decision shall be promptly provided to the permittee and shall be published once in a newspaper of general circulation in the locality of the affected surface coal mining operation. Any requests for a hearing regarding the proposed decision of the office must be received in writing by the office within ten days after such publication. If no request for a hearing is received within such ten-day period, the proposed decision of the office shall immediately become final.



§ 34-33-117. Coal exploration permit - regulations

(1) Coal exploration activities which cause substantial disturbance of the natural land surface shall be conducted in accordance with exploration regulations issued by the board. Such regulations shall include, at a minimum:

(a) A requirement that, prior to conducting any exploration under this section, any person must file with the office notice of intention to explore, including a description of the exploration area and the period of supposed exploration; and

(b) Provisions for reclamation in accordance with the performance standards in section 34-33-120 of all lands disturbed in exploration, including excavations, roads, drill holes, and the removal of necessary facilities and equipment.

(2) Information submitted to the office pursuant to this section as confidential concerning trade secrets or privileged commercial or financial information which relates to the competitive rights of the person or entity intending to explore the described area shall not be available for public examination.

(3) Any person who conducts any coal exploration activities which cause substantial disturbance of the natural land surface in violation of this section or regulations issued pursuant to this section shall be subject to the provisions of section 34-33-123.

(4) No operator shall remove more than two hundred fifty tons of coal pursuant to an exploration permit without the specific written approval of the board or office.

(5) The regulations adopted pursuant to this section shall include any additional requirements and provisions which the board deems necessary; except that such regulations shall have a reasonable relation to the purposes and provisions of this article.



§ 34-33-118. Public notice and public hearings on complete applications

(1) Upon submission of an application for permit, or revision or renewal thereof, as provided by this article, the office shall, within ten days of receipt of said application, review the submission and determine if it is complete. If the application is complete, the applicant shall be duly notified and the application shall be considered filed for the purposes of this article. If the application is incomplete, notice to that effect shall be mailed to the applicant within said ten-day period, and the applicant shall be given the opportunity to amend, revise, or otherwise make said application complete. At the time of submission of an application for a permit, or for renewal or revision of an existing permit, pursuant to the provisions of this article, the applicant shall submit to the office the proposed notice of publication of the ownership, precise location, and boundaries of the land to be affected by the proposed surface coal mining operation.

(2) Upon notification to the applicant that the application for a permit or the application for a permit revision or renewal is complete, the applicant shall place the notice of ownership, precise location, and boundaries of land to be affected by the proposed surface coal mining operation in a local newspaper of general circulation in the locality of said operation. This publication shall be published at least once a week for four consecutive weeks.

(3) On or before the time of first publication, the office shall notify appropriate state and federal agencies and various local government bodies, municipalities, regional planning commissions, boards of county commissioners, county planning agencies, sewage and water treatment authorities, and water conservancy and water conservation districts in the locality in which the proposed surface coal mining operations will take place of the operator's application indicating the application number, a legal description of the land covered by the application, and where a copy of the application may be inspected. These local bodies, agencies, or authorities may submit written comments, within thirty days of the last publication of the above notice, with respect to the effect of the proposed operation on the environment which is within their area of responsibility. Such comments shall be immediately transmitted to the applicant by the office and shall be made available to the public at the same locations as the permit application.

(4) Any person having an interest which is or may be adversely affected by a decision of the office regarding the proposed surface coal mining operation, or the officer or head of any federal, state, or local government agency or authority, shall have the right to submit written objections to or comments upon the initial or revised application for a permit to the office within thirty days after the last publication of the above notice. Such objections and comments shall immediately be transmitted to the applicant by the office and shall be made available to the public, at the same locations as the permit application.

(5) Within sixty days of the filing of an application for a permit, the office shall review said application and notify the applicant of preliminary findings as to the substantive adequacy or inadequacy of the application.

(6) Within thirty days after the last publication of the notice specified in subsection (2) of this section, any person who files objections or comments pursuant to subsection (3) or (4) of this section may also request an informal conference. If an informal conference is requested, the office shall hold an informal conference in the locality of the proposed surface coal mining operation. Notice of the date, time, and location of such informal conference shall be given to the applicant and published by the office in a newspaper of general circulation in the locality of the conference at least two weeks prior to the scheduled conference date. The informal conference shall be held within a reasonable time after close of the comment periods specified under subsections (3) and (4) of this section but no later than thirty days after the close of said periods. The office may arrange with the applicant, upon request by any person who has submitted objections, comments, or a request for an informal conference, access to the proposed mining area for the purpose of gathering information relevant to the proceedings. An electronic or stenographic record shall be made of the informal conference, unless waived by all parties thereto. Such record shall be maintained by the office and shall be accessible to the parties until final release of the applicant's performance bond. In the event that all persons requesting the informal conference stipulate agreement prior to the requested informal conference and withdraw their request, such informal conference need not be held.



§ 34-33-119. Permit application decisions of the office - appeals

(1) If an informal conference has been held pursuant to section 34-33-118 (6), any party thereto may submit additional information or comments to the office for a period of twenty days following the conference. The office shall issue a proposed decision, granting or denying the permit in whole or in part, no earlier than twenty days and no later than sixty days after the informal conference. The office may, for good cause shown, extend the time for the proposed decision up to an additional sixty days if the application is unusually complex or controversial or if significant snow cover prevents adequate on-site inspection.

(2) If there has been no informal conference pursuant to section 34-33-118 (6), the office shall issue a proposed decision, granting or denying the permit in whole or in part, within one hundred twenty days of the filing of the application. The office may, for good cause shown, extend the time for the proposed decision up to an additional sixty days if the application is unusually complex or controversial or if significant snow cover prevents adequate on-site inspection.

(3) The proposed decision of the office under subsection (1) or (2) of this section shall be in writing, and a copy thereof shall be furnished to the applicant and all persons who have objected to or submitted comments on the application. If the proposed decision is to deny the application in whole or in part, the office shall set forth specific reasons for the proposed decision. If the proposed decision is to grant the application in whole or in part or with modifications or stipulations, the modifications and stipulations and reasons for the decision shall accompany the notice of proposed decision.

(4) The office shall publish notice of the proposed decision in a newspaper of general circulation in the locality of the surface coal mining operations once a week for two weeks following issuance of the proposed decision. Any person with an interest which may be adversely affected by the proposed decision may request a formal hearing before the board on the proposed decision. Such request must be made within thirty days of first publication of the proposed decision of the division, be in writing, and state with reasonable specificity the reasons for the request and the objections to the proposed decision.

(5) If a formal hearing is requested, the board shall hold such hearing in an appropriate location no later than thirty days after said request and shall notify the applicant and any person requesting said hearing of the date, time, and location of said hearing. The board shall also publish notice of the proposed hearing in a newspaper of general circulation in the locality of the hearing. The hearing shall be conducted pursuant to section 24-4-105, C.R.S., and shall be adjudicatory in nature. No person who presided at a conference under section 34-33-118 (6) shall either preside at the hearing or participate in the decision thereon in any administrative appeal therefrom. The board may render its decision at the close of the hearing and must, in any event, render a decision within thirty days after the hearing. The board shall issue and furnish the applicant and all persons who participated in the hearing with a copy of the written decision, reversing, affirming, or modifying the proposed decision of the office, and stating the reasons therefor. The decision of the board shall be implemented by the office within five days after the written decision of the board.

(6) If no formal hearing is requested pursuant to subsection (4) of this section, the office shall issue and implement the proposed decision as final within five days after the close of the thirty-day period provided by subsection (4) of this section for filing a request for a formal hearing.

(7) When a formal hearing is requested pursuant to subsection (4) of this section, the board may grant such temporary relief as it deems appropriate pending final determination of the proceedings if:

(a) All parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief;

(b) The person requesting such relief shows that there is a substantial likelihood that he will prevail on the merits in the final determination of the proceeding; and

(c) Such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.

(8) For the purpose of such hearing, the board may administer oaths, subpoena witnesses or written or printed materials, compel attendance of the witnesses or production of the materials, and take evidence including, but not limited to, site inspections of the land to be affected and other surface coal mining operations carried on by the applicant in the general vicinity of the proposed operation. A verbatim record of each formal hearing required by this section shall be made, and a transcript shall be made available on request to any party or by order of the board.

(9) If any applicant or any person with an interest which is or may be adversely affected who has participated in the administrative proceedings as an objector is aggrieved by the decision of the board or if the office fails to act within the time limits specified in this article, such applicant or person shall have the right to appeal in accordance with section 34-33-128.



§ 34-33-120. Environmental protection performance standards - regulations

(1) Any permit issued under this article shall require that the surface coal mining and reclamation operations meet all applicable performance standards of this article.

(2) General performance standards shall be applicable to all surface coal mining and reclamation operations and shall require such operations to:

(a) Conduct surface coal mining operations so as to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future through surface coal mining can be minimized;

(b) Restore land affected to a condition capable of supporting the uses which it was capable of supporting prior to any mining, or higher or better uses of which there is reasonable likelihood, so long as such use or uses do not present any actual or probable hazard to public health or safety or pose any actual or probable threat of water diminution or pollution which would be contrary to state or federal laws, rules, or regulations, and so long as the permit applicant's declared proposed land use following reclamation is not deemed to be impractical or unreasonable, is not inconsistent with applicable land use policies and plans, does not involve unreasonable delay in implementation, and is not violative of federal, state, or local law;

(c) Except as provided in subsection (3) of this section with respect to all surface coal mining and reclamation operations, backfill, compact where needed to provide stability or to prevent leaching of toxic materials, and grade in order to restore the approximate original contour of the land, eliminating all highwalls, spoil piles, and depressions unless small depressions are needed in order to retain moisture to assist revegetation or as otherwise authorized pursuant to this article; except that, in surface coal mining which is carried out at the same location over a substantial period of time where the operations transect the coal deposit, and where the thickness of the coal deposits relative to the volume of the overburden is large, and where the operator demonstrates that the overburden and other spoil and waste materials at a particular point in the permit area or otherwise available from the entire permit area is insufficient, giving due consideration to volumetric expansion, to restore the approximate original contour, the operator, at a minimum, shall backfill, grade, and compact, where needed, using all available overburden and other spoil and waste materials to attain the lowest practicable grade, but not more than the angle of repose, to provide adequate drainage and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region; except that in surface coal mining where the volume of overburden is large relative to the thickness of the coal deposit and where the operator demonstrates that due to volumetric expansion the amount of overburden and other spoil and waste materials removed in the course of the mining operation is more than sufficient to restore the approximate original contour, the operator shall, after restoring the approximate original contour, backfill, grade, and compact, where needed, the excess overburden and other spoil and waste materials to attain the lowest grade, but not more than the angle of repose, and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region; and except that such overburden or spoil shall be shaped and graded in such a way as to prevent slides, erosion, and water pollution and shall be revegetated in accordance with the requirements of this article;

(d) Stabilize and protect all surface areas, including spoil piles, affected by the surface coal mining and reclamation operations to effectively control erosion and attendant air and water pollution;

(e) Remove the topsoil from the land in a separate layer, replace it on the backfill area or, if not utilized immediately, segregate it in a separate pile from other spoil, and, when the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, maintain a successful cover by quick-growing plant or other means thereafter so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material, and is in a usable condition for sustaining vegetation when restored during reclamation; except that, if topsoil is of insufficient quantity or of poor quality for sustaining vegetation or if other strata can be shown to be more suitable for vegetation requirements, the operator shall remove, segregate, and preserve in a like manner such other strata which is best able to support vegetation;

(f) Restore the topsoil or the best available subsoil which is best able to support vegetation;

(g) Unless exempted by section 34-33-114 (4)(b), for all prime farmlands as identified in section 34-33-110 (2)(q) to be mined and reclaimed, comply with specifications for soil removal, storage, replacement, and reconstruction to be established by the secretary of the United States department of agriculture, and the operator shall be required, as a minimum, to:

(I) Segregate the A horizon of the natural soil, except where it can be shown that other available soil materials will create a final soil having a greater productive capacity, and, if not utilized immediately, stockpile this material separately from other spoil and provide needed protection from wind and water erosion or contamination by other acid or toxic material;

(II) Segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of such horizons or other strata that are shown to be both texturally and chemically suitable for plant growth and that can be shown to be equally or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regraded final soil a root zone of comparable depth and quality to that which existed in the natural soil, and, if not utilized immediately, stockpile this material separately from other spoil and provide needed protection from wind and water erosion or contamination by other acid or toxic material;

(III) Replace and regrade the root zone material described in subparagraph (II) of this paragraph (g) with proper compaction and uniform depth over the regraded spoil material; and

(IV) Redistribute and grade in a uniform manner the surface soil horizon described in subparagraph (I) of this paragraph (g);

(h) Create, if authorized in the approved reclamation plan and permit, permanent impoundments of water on mining sites as part of reclamation activities only when it is adequately demonstrated that:

(I) The size of the impoundment is adequate for its intended purposes;

(II) The impoundment dam construction will be so designed as to achieve necessary stability with an adequate margin of safety compatible with that of structures constructed under Public Law 83-566, 16 U.S.C. sec. 1006;

(III) The quality of impounded water will be suitable on a permanent basis for its intended use and that discharges from the impoundment will not degrade the water quality below water quality standards established pursuant to applicable federal and state law in the receiving stream;

(IV) The level of water will be sufficiently stable for its intended use;

(V) Final grading will provide adequate safety and access for proposed water users; and

(VI) Such water impoundments will not result in the diminution of the quality of water or the quantity of water available to water right holders for agricultural, industrial, recreational, or domestic uses;

(i) Conduct any augering operation associated with surface coal mining in a manner to maximize recoverability of coal reserves remaining after the mining and reclamation operations are complete and seal all auger holes with an impervious and noncombustible material in order to prevent drainage except where the office determines that the resulting impoundment of water in such auger holes may create a hazard to the environment or the public health or safety; except that the office may prohibit augering if necessary to maximize the utilization, recoverability, or conservation of the solid fuel resources or to protect against adverse water quality impacts;

(j) Minimize the disturbances to the prevailing hydrologic balance at the mine site and in associated off-site areas and to the quality and quantity of water in surface and groundwater systems both during and after surface coal mining operations and during reclamation by:

(I) Avoiding acid or other toxic mine drainage by such measures as, but not limited to:

(A) Preventing or removing water from contact with toxic producing deposits;

(B) Treating drainage to reduce toxic content which adversely affects downstream water upon being released to watercourses;

(C) Casing, sealing, or otherwise managing boreholes, shafts, and wells to keep acid or other toxic drainage from entering groundwaters and surface waters;

(II) (A) Conducting surface coal mining operations so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow or runoff outside the permit area, but in no event shall contributions be in excess of requirements set by applicable state or federal law;

(B) Constructing any siltation structures pursuant to sub-subparagraph (A) of this subparagraph (II) prior to commencement of surface coal mining operations, such structures to be certified by a qualified registered engineer to be constructed as designed and as approved in the reclamation plan;

(III) Cleaning out and removing temporary or large settling ponds or other siltation structures from drainways after disturbed areas are revegetated and stabilized and depositing the silt and debris at a site and in a manner approved by the office. The office may approve the retention of sediment ponds as permanent impoundments if all requirements of paragraph (h) of this subsection (2) are met.

(IV) Restoring recharge capacity of the mined area to approximate premining conditions;

(V) Avoiding channel deepening or enlargement resulting from the discharge of water from mines;

(VI) Preserving throughout the mining and reclamation process the essential hydrologic functions of alluvial valley floors;

(VII) Taking such other actions reasonably related to the purposes of this paragraph (j) as the office may prescribe for good cause shown;

(k) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine working or excavations, stabilize all waste piles in designated areas through construction in compacted layers and through the use of incombustible and impervious materials if necessary and assure that the final contour of the waste pile will be compatible with natural surroundings and that the site can and will be stabilized and revegetated according to the provisions of this article;

(l) Refrain from surface coal mining within five hundred feet, measured horizontally, from active and abandoned underground mines in order to prevent breakthroughs and to protect the health and safety of miners; except that the office shall permit an operator to mine near, through, or partially through an abandoned underground mine or closer to an active underground mine if the nature, timing, and sequencing of the approximate coincidence of specific surface mine activities with specific underground mine activities are jointly approved by the office and by the United States mine safety and health administration, or its successor, and if such operations will result in improved resource recovery, abatement of water pollution, or elimination of hazards to the health and safety of the public;

(m) Design, locate, construct, operate, maintain, enlarge, modify, and remove or abandon, in accordance with the standards and criteria developed pursuant to subsection 515 (f) of the federal "Surface Mining Control and Reclamation Act of 1977", as amended, all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes and used either temporarily or permanently as dams or embankments;

(n) Ensure that all debris, acid-forming materials, toxic materials, or materials constituting a fire hazard are treated or buried and compacted or otherwise disposed of in a manner designed to prevent contamination of groundwaters or surface waters and that contingency plans are developed to prevent sustained combustion;

(o) Ensure that explosives used in connection with the extraction of coal by surface methods are used only in accordance with existing state and federal law and blasting regulations promulgated by the board, in consultation with appropriate state agencies, which shall include provisions to:

(I) Provide adequate advance written notice to local governments and residents who might be affected by the use of such explosives by publication of the planned blasting schedule in a newspaper of general circulation in the locality and by mailing a copy of the proposed blasting schedule to every business or residence located within one-half mile of the proposed blasting site and by providing daily notice to resident occupants in such areas prior to any blasting or notice of less frequency as each resident occupant in such areas shall approve in writing;

(II) Maintain for a period of at least three years and make available for public inspection upon request a log detailing the location of the blasts, the pattern and depth of the drill holes, the amount of explosives used per hole, and the order and length of delay in the blasts;

(III) Limit the type of explosives and detonating equipment and the size, timing, and frequency of blasts based upon the physical conditions of the site so as to prevent injury to persons, damage to public and private property outside the permit area, adverse impacts on any underground mine, and change in the course, channel, or availability of groundwaters or surface waters outside the permit area;

(IV) Require that all blasting operations be conducted by trained and competent persons certified under a program which meets the minimum criteria established by applicable law;

(V) Provide that, upon the request of a resident or owner of a man-made dwelling or structure within one-half mile of any portion of the permitted area, the applicant or permittee shall conduct a preblasting survey of such structures and submit the survey to the office and a copy to the resident or owner making the request. The area of the survey shall be decided by the office and shall include such provisions as the board shall promulgate.

(p) Ensure that all reclamation efforts proceed in an environmentally sound manner and as contemporaneously as practicable with the surface coal mining operations; except that, where the applicant proposes to combine surface coal mining operations with underground mining to assure maximum practical recovery of the mineral resources, the board or office may grant a variance for specific areas within the reclamation plan from the requirement that reclamation efforts proceed as contemporaneously as practicable to permit underground mining prior to reclamation:

(I) If the board or office finds in writing that:

(A) The applicant has presented, as part of the permit application, specific, feasible plans for the proposed underground mining operations;

(B) The proposed underground mining is necessary or desirable to assure maximum practical recovery of the mineral resource and will avoid multiple disturbance of the surface;

(C) The applicant has satisfactorily demonstrated that the plan or revision for the underground mining activities conforms to applicable local and state requirements for underground mining and that the permits necessary for the underground mining activities have been issued by the appropriate authorities;

(D) The areas proposed for the variance have been shown by the applicant to be necessary for the proposed underground mining;

(E) No substantial adverse environmental damage, either on-site or off-site, will result from the delay in completion of reclamation as required by this article;

(F) Provisions for the off-site storage of spoil will comply with paragraph (v) of this subsection (2);

(II) If the board has promulgated specific regulations to govern the granting of such variances in accordance with the provisions of this article;

(III) If variances granted under the provisions of this paragraph (p) are to be reviewed by the office not more than three years from the date of issuance of the variance; and

(IV) If liability under the bond filed by the applicant with the office pursuant to section 34-33-113 (2) will continue for the duration of the underground mining activities and until the requirements of this subsection (2) and section 34-33-125 have been fully complied with;

(q) Ensure that the construction, maintenance, and postmining conditions of access roads into and across the site of operations will control or prevent erosion and siltation, pollution of water, or damage to fish or wildlife or their habitat or to public or private property;

(r) Refrain from the construction of roads or other access ways up a stream bed or drainage channel or in such proximity to such channel so as to seriously alter the normal flow of water;

(s) Establish on the regraded areas, and all other lands affected, a diverse, effective, and permanent vegetative cover of the same seasonal variety native to the area of land to be affected and capable of self-regeneration and plant succession at least equal in extent of cover to the natural vegetation of the area; except that introduced species may be used in the revegetation process where desirable and necessary to achieve the postmining land use specified in the approved reclamation plan;

(t) Assume responsibility for successful revegetation, as required by paragraph (s) of this subsection (2), for a period of five years after the last year of augmented seeding, fertilizing, irrigation, or other work in order to assure compliance with paragraph (s) of this subsection (2); except that, in those areas or regions of the state where the annual average precipitation is twenty-six inches or less, the operator's assumption of responsibility and liability will extend for a period of ten years after the last year of augmented seeding, fertilizing, irrigation, or other work; except that, when the board approves a long-term, intensive, agricultural postmining land use, the applicable five-year or ten-year period of responsibility for revegetation shall commence at the date of initial planting for such long-term, intensive, agricultural postmining land use; and except that, when the board issues a written finding approving a long-term, intensive, agricultural postmining land use as part of the mining and reclamation plan, the office may grant exception to the provisions of paragraph (s) of this subsection (2);

(u) Protect off-site areas from slides or damage occurring during the surface coal mining and reclamation operations and require that such operations not deposit spoil material or locate any part of the operations or waste accumulations outside the permit area;

(v) Place all excess spoil material resulting from surface coal mining and reclamation operations in such a manner that:

(I) The spoil is transported and placed in a controlled manner in position for concurrent compaction and in such a way to assure mass stability and to prevent mass movement;

(II) The areas of disposal are within the bonded permit areas and all vegetative matter shall be removed immediately prior to spoil placement;

(III) The appropriate surface and internal drainage systems and diversion ditches are used to prevent spoil erosion and movement;

(IV) The disposal area does not contain springs, natural watercourses or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in such a manner that filtration of the water into the spoil pile will be prevented;

(V) If placed on a slope, the spoil is placed upon the most moderate slope of those upon which, in the judgment of the division, the spoil could be placed in compliance with all of the requirements of this article and shall be placed, where possible, upon or above a natural terrace, bench, or berm, if such placement provides additional stability and prevents mass movement;

(VI) Where the toe of the spoil rests on a downslope, a rock toe buttress of sufficient size is constructed to prevent mass movement;

(VII) The final configuration will be compatible with the natural drainage pattern and surroundings and suitable for the proposed postmining land use;

(VIII) The design of the spoil disposal area is certified by a qualified licensed professional engineer in conformance with professional standards; and

(IX) All other provisions of this article are met;

(w) Meet such other criteria as are necessary to achieve reclamation in accordance with the purposes of this article, taking into consideration the physical, climatological, and other characteristics of the site;

(x) To the extent possible using the best technology currently available, minimize disturbances from and adverse impacts of the surface coal mining operations on fish, wildlife, and related environmental values and achieve enhancement of such resources where practicable; and

(y) Provide for an undisturbed natural barrier beginning at the elevation of the lowest coal seam to be mined and extending from the outslope for such a distance as the office shall determine shall be retained in place as a barrier to slides and erosion.

(3) (a) When an applicant meets the requirements of paragraphs (b) and (c) of this subsection (3), a permit may be granted for surface coal mining operations without regard to the requirement to restore to approximate original contour set forth in paragraph (c) of subsection (2) of this section or subparagraph (II) or (III) of paragraph (a) of subsection (4) of this section if surface coal mining operations will remove an entire coal seam or seams running through the upper fraction of a mountain, ridge, or hill (except as provided in subparagraph (I) of paragraph (c) of this subsection (3)), by removing all of the overburden and creating a level plateau or a gently rolling contour with no highwalls remaining and capable of supporting postmining uses in accordance with the requirements of this subsection (3).

(b) In cases where an industrial, a commercial, an agricultural, a residential, or a public use including a recreational facility is proposed for the postmining use of the affected land, the office shall grant a permit for a surface coal mining operation of the nature described in paragraph (a) of this subsection (3) if:

(I) After consultation with the appropriate land use planning agencies, if any, the proposed postmining land use is deemed to constitute an equal or better economic or public use of the affected land, as compared with premining use;

(II) The applicant presents specific plans for the proposed postmining land use and appropriate assurances that such use will be:

(A) Compatible with adjacent land uses;

(B) Obtainable according to data regarding expected need and market;

(C) Assured of investment in necessary public facilities;

(D) Supported by commitments from public agencies where appropriate;

(E) Practicable with respect to private financial capability for completion of the proposed use;

(F) Planned pursuant to a schedule attached to the reclamation plan so as to integrate the surface coal mining and reclamation operations with the postmining land use; and

(G) Designed by a registered engineer in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site;

(III) The proposed use would be consistent with adjacent land uses and existing state and local land use plans and programs;

(IV) The office provides the board of county commissioners, of the county in which the land is located, and any state or federal agency which the office determines to have an interest in the proposed use an opportunity of not more than sixty days to review and comment on the proposed use; and

(V) All other requirements of this article will be met.

(c) In granting any permit pursuant to this subsection (3), the office shall require that:

(I) The toe of the lowest coal seam and the overburden associated with it are retained in place as a barrier to slides and erosion;

(II) The reclaimed area be stable;

(III) The resulting plateau or rolling contour drain inward from the outslopes except at specified points;

(IV) No damage be done to natural watercourses;

(V) Spoil will be placed on the mountaintop bench as is necessary to achieve the proposed postmining land use; except that all excess spoil material not retained on the mountaintop shall be placed in accordance with the provisions of paragraph (v) of subsection (2) of this section;

(VI) Stability of the spoil retained on the mountaintop be ensured; and

(VII) All other requirements of this article will be met.

(d) The board shall promulgate specific regulations to govern the granting of permits in accord with the provisions of this subsection (3).

(e) All permits granted under the provisions of this subsection (3) shall be reviewed not more than three years from the date of issuance of the permit, unless the applicant affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the approved schedule and reclamation plan.

(4) (a) The following performance standards shall be applicable to steep-slope surface coal mining and shall be in addition to those general performance standards required by this section; except that the provisions of this subsection (4) shall not apply to surface coal mining on flat or gently rolling terrain on which an occasional steep slope is encountered through which the mining operation is to proceed, leaving a plain or predominantly flat area or in which an operator is in compliance with the provisions of subsection (3) of this section:

(I) Ensure that, when performing surface coal mining on steep slopes, no debris, abandoned or disabled equipment, spoil material, or waste mineral matter be placed on the downslope below the bench or mining cut; except that spoil material in excess of that required for the reconstruction of the approximate original contour under the provisions of paragraph (c) of subsection (2) of this section or subparagraph (II) of this paragraph (a) shall be permanently stored pursuant to paragraph (v) of subsection (2) of this section.

(II) Complete backfilling with spoil material shall be required to cover completely the highwall and return the site to the approximate original contour, which material shall maintain stability following the surface coal mining and reclamation operations.

(III) The operator shall not disturb land above the top of the highwall unless the board or office finds that such disturbance will facilitate compliance with the environmental protection standards of this section; except that the land disturbed above the highwall shall be limited to that amount necessary to facilitate said compliance.

(b) For the purposes of this subsection (4), the term "steep slope" means any slope above twenty degrees or such lesser slope as may be determined by the board or office after consideration of soil, climate, and other characteristics of a region.

(5) (a) The board shall establish procedures pursuant to which it may permit variances for the purposes set forth in paragraph (c) of this subsection (5): If the watershed control of the area is improved; and if complete backfilling with spoil material is required to completely cover the highwall, which material will maintain stability following the surface coal mining and reclamation operations.

(b) When an applicant meets the requirements of paragraphs (c) and (d) of this subsection (5), a variance from the requirement to restore to approximate original contour set forth in subparagraph (II) of paragraph (a) of subsection (4) of this section shall be granted for surface coal mining if the owner of the surface knowingly requests in writing, as a part of the permit application, or application for permit revision, that such a variance be granted so as to render the land, after reclamation, suitable for an industrial, an agricultural, a commercial, a residential, or a public use, including a recreational facility, in accordance with the provisions of paragraphs (c) and (d) of this subsection (5).

(c) Before granting a variance pursuant to this subsection (5), the board or office shall determine that:

(I) The proposed postmining land use of the affected land will be an equal or better economic or public use, after consultation with appropriate land use planning agencies in such matter, and that such use is designed and certified by a qualified licensed professional engineer in conformance with professional standards established to ensure the stability, drainage, and configuration necessary for the proposed postmining land use; and

(II) After approval of the appropriate state environmental agencies, the watershed of the affected land will be improved.

(d) In granting a variance pursuant to this subsection (5), the board or office shall require that only such amount of spoil be placed off the mine bench as is necessary to achieve the proposed postmining land use, ensure stability of the spoil retained on the bench, and meet all other requirements of this article and shall ensure that all spoil placements off the mine bench comply with paragraph (v) of subsection (2) of this section.

(e) The board shall promulgate specific regulations to govern the granting of variances in accord with the provisions of this subsection (5).

(f) All variances granted under the provisions of this subsection (5) shall be reviewed not more than three years from the date of issuance of the variance, unless the permittee affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the reclamation plan.

(6) Any additional criteria, mining or reclamation measures, or other conditions which the office requires the operator to meet, satisfy, or undertake in connection with the issuance, revision, or transfer of permits or in connection with the conduct of a surface coal mining operation shall be based upon good cause shown by the office, taking into consideration the specific conditions at the site, and shall bear a reasonable relationship to the purposes and provisions of this article. Any applicant or operator shall have the right, at any regular meeting of the board, upon proper notice, to seek the informal opinion of the board concerning any request or requirement of the office for such additional criteria, mining or reclamation measures, or other conditions, and such informal opinion of the board shall not be binding upon any of the parties.



§ 34-33-121. Surface effects of underground coal mining

(1) The board shall promulgate rules and regulations directed toward the surface effects of underground coal mining, embodying the requirements of this section and in accordance with the procedures of this article and the rules and regulations promulgated pursuant to this article; except that, in adopting any rules and regulations, the board shall consider the distinct difference between surface coal mining and underground coal mining.

(2) Each permit issued under this article and relating to underground coal mining shall require the operator to:

(a) (I) Adopt measures consistent with known technology in order to prevent subsidence causing material damage to the extent technologically and economically feasible, maximize mine stability, and maintain the value and reasonably foreseeable use of such surface lands, except in those instances where the mining technology used requires planned subsidence in a predictable and controlled manner.

(II) If material damage results from subsidence caused by underground coal mining operations to any occupied residential dwelling and related structures or any noncommercial building, the operator of the underground coal mining operations conducted on or after April 7, 1995, shall either:

(A) Promptly repair the damage by rehabilitating, restoring, or replacing the damaged occupied residential dwelling and related structures or noncommercial building; or

(B) Compensate the owner of the damaged occupied residential dwelling and related structure or noncommercial building in the full amount of the diminution in value resulting from the subsidence. Compensation may be accomplished by the purchase, prior to mining, of a noncancellable, premium-prepaid insurance policy.

(III) Nothing in this section shall be construed to prohibit or interrupt underground coal mining operations.

(b) Seal all portals, entryways, drifts, shafts, or other openings between the surface and underground mine workings when no longer needed for the conduct of the underground coal mining;

(c) Fill or seal exploratory holes no longer necessary for underground coal mining, maximizing, to the extent technologically and economically feasible, return of mine and processing waste, tailings, and any other waste incident to the underground coal mining activities, the mine workings, or excavations;

(d) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine workings or excavations, stabilize all waste piles created by the permittee from current operations through construction in compacted layers, including the use of incombustible and impervious materials if necessary, and assure that the leachate will not degrade, below water quality standards established pursuant to applicable federal and state law, surface water or groundwaters and that the final contour of the waste accumulation will be compatible with natural surroundings and that the site is stabilized and revegetated according to the provisions of this section;

(e) Design, locate, construct, operate, maintain, enlarge, modify, and remove, or abandon, in accordance with the standards and criteria contained in applicable state and federal law, all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes and used either temporarily or permanently as dams or embankments;

(f) Establish on regraded areas and all other affected lands, a diverse and permanent vegetative cover capable of self-regeneration and plant succession and at least equal, in extent of cover, to the natural vegetation of the area;

(g) Protect off-site areas from damages which may result from such underground coal mining activities;

(h) Eliminate fire hazards and otherwise eliminate conditions which constitute a hazard to the health and safety of the public;

(i) Minimize the disturbances of the prevailing hydrologic balance at the mine site and in associated off-site areas and to the quantity of surface water and groundwater systems both during and after underground coal mining and during reclamation by:

(I) Avoiding acid or other toxic mine drainage by such measures as, but not limited to:

(A) Preventing or removing water from contact with toxic producing deposits;

(B) Treating drainage to reduce toxic content which adversely affects downstream water upon being released to watercourses;

(C) Casing, sealing, or otherwise managing boreholes, shafts, and wells to keep acid or other toxic drainage from entering groundwaters and surface waters; and

(II) Conducting surface activities incident to underground coal mining so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow or runoff outside the permit area (but in no event shall such contributions be in excess of requirements set by applicable state or federal law), and avoiding channel deepening or enlargement in operations requiring the discharge of water from mines;

(j) With respect to other surface impacts not specified in this subsection (2), including the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, repair areas, storage areas, processing areas, shipping areas, and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities, operate in accordance with the standards established under section 34-33-120 for such effects which result from surface coal mining operations; except that the board or office shall make modifications in the requirements imposed by this paragraph (j) as are necessary to accommodate the distinct difference between surface and underground coal mining;

(k) To the extent possible using the best technology currently available, minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values and achieve enhancement of resources where practicable;

(l) Locate openings for all new drift mines working acid-producing or iron-producing coal seams in such a manner as to prevent a gravity discharge of water from the mine.

(3) In order to protect the stability of the affected land, the office, after consultation with the operator and the office of active and inactive mines, shall order an immediate cessation of those portions of underground coal mining activities which are found in violation of section 34-24-109 or 34-48-102 or which are adjacent to permanent streams if the office finds an imminent danger to the inhabitants of urbanized areas, cities, towns, and communities.

(4) The provisions of this article relating to permits, bonds, inspections and enforcement, public review, and administrative and judicial review shall be applicable to surface activities and impacts incident to underground coal mining with modifications to the permit application requirements, permit approval or denial procedures, and bond requirements as are necessary to accommodate the distinct difference between surface and underground coal mining.



§ 34-33-122. Inspections and monitoring

(1) For the purposes of administering and enforcing any permit under this article or of determining whether any person is in violation of any requirement of this article, the board shall require permittees to establish and maintain records of information relative to surface coal mining and reclamation operations which the board deems necessary in order for it or the office to monitor such operations.

(2) For those surface coal mining and reclamation operations which affect or potentially affect surface water and groundwater, on or off the site, the office shall, to the extent it deems necessary and after consultation with the division of water resources, require the permittee to:

(a) Establish monitoring sites to record the effect of the operations on the level and amount of such water;

(b) Maintain records of well logs and borehole data;

(c) Establish such monitoring sites to record precipitation in the area of the surface coal mining operation.

(3) The office shall require such monitoring of surface and groundwater quality, both on and off the site, as it deems necessary to determine compliance by permittees with the water quality provisions of this article.

(4) (a) The authorized representative of the board or office, upon presentation of appropriate credentials, shall have the power to enter at reasonable times, and without delay, upon or through any surface coal mining and reclamation operations and to have access to and copy any record, wherever located, and to inspect any monitoring equipment or method of operation required under this article or any permit issued under this article.

(b) Such inspections shall occur on an irregular basis, during times of operation at the mine, averaging not less than one partial inspection per month and one complete inspection per calendar quarter for each permitted surface coal mining and reclamation operation. Inspections may occur at any time at sites if a surface coal mining operation does not have a valid permit under this article or if there is reason to believe in a particular instance that significant environmental harm exists.

(c) Such inspections shall occur without prior notice to the permittee or his agents or employees, except for necessary on-site meetings with the permittee, and shall include the filing of inspection reports on forms approved by the board.

(5) Each permittee shall conspicuously maintain at the entrances to his surface coal mining and reclamation operations a clearly visible sign which sets forth the name, business address, and telephone number of the permittee and the permit number of the surface coal mining and reclamation operations.

(6) Upon detection of a violation of any requirement of this article during an inspection, the authorized representative of the board or office shall forthwith issue a notice of violation to the operator in accordance with section 34-33-123.

(7) Any person who is or may be adversely affected by a particular surface coal mining operation may request that an inspection for violations be held. Such request shall be acted upon by the office if it is in writing and if it contains sufficient basis for the allegation that a violation has occurred. When a state inspection is to be made as a result of such information, the office shall notify such person when the inspection is proposed to be carried out, and such person shall be allowed to accompany the inspector during the inspection if such person remains in the presence of and under the control, direction, and supervision of the inspector and if such person agrees to comply with all applicable state and federal safety rules and regulations.

(8) Copies of any records, reports, inspection materials, or information obtained under this article by the board, except information identified as confidential pursuant to the provisions of this article, shall be made immediately available to the public at the office of mined land reclamation's office and at a convenient place in the area of the surface coal mining and reclamation operations.

(9) No employee of the division performing any function or duty under this article shall have a direct or indirect financial interest in any underground or surface coal mining operation. Whoever knowingly violates the provisions of this subsection (9) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than twenty-five hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 34-33-123. Enforcement - civil and criminal penalties

(1) When, on the basis of any inspection, an authorized representative of the office determines that any condition or practices exist at a surface coal mining operation which is subject to this article or that any operator is in violation of any requirement of this article or any permit condition required by this article, which condition, practice, or violation also creates an imminent danger to the health or safety of the public, or is causing or can reasonably be expected to cause significant imminent environmental harm to land, air, or water resources, such authorized representative shall immediately order a cessation of surface coal mining and reclamation operations or that portion thereof relevant to the condition, practice, or violation. Where such authorized representative finds that the ordered cessation of surface coal mining and reclamation operations will not completely abate the imminent danger or the significant imminent environmental harm, the representative shall, in addition to the cessation order, impose affirmative obligations on the operator requiring such operator to abate the imminent danger or the significant imminent environmental harm. The order shall specify a reasonable time in which such abatement shall be accomplished.

(2) When, on the basis of any inspection, an authorized representative of the office determines that any operator is in violation of any requirement of this article or any permit condition required by this article, but such violation does not create an imminent danger to the health or safety of the public or cannot be reasonably expected to cause significant imminent environmental harm to land, air, or water resources, such authorized representative shall issue a notice of violation to the operator or a designated agent of the operator fixing a reasonable time, but not more than ninety days, for the abatement of the violation.

(3) If the operator who is issued a notice of violation under subsection (2) of this section fails to abate the violation within the abatement period as originally set or subsequently extended, for good cause shown and upon written finding to that effect, the authorized representative of the office shall immediately order a cessation of the surface coal mining and reclamation operations or that portion thereof relevant to the violation.

(4) Each notice of violation and cessation order issued pursuant to this section shall be on a written form approved by the board, shall be signed by the person issuing it, and shall set forth with reasonable specificity the nature of the violation, including a reference to the provisions of the permit, statute, or regulation allegedly violated, the steps necessary to abate the violation in the most expeditious manner possible, the period of time established for abatement, and a reasonable description of the portion of the surface coal mining and reclamation operation to which the notice or order applies. The notice of violation or cessation order shall also inform the operator that a civil penalty may be assessed for the violation, if any, and that the operator has the right to have review of the notice or order in public hearing before the board in accordance with section 34-33-124. The procedure which the operator must follow to obtain such a hearing on any matters contained in the notice of violation or cessation order shall be included in the notice or order. Each notice of violation or cessation order shall be served in a timely fashion on the operator, through his designated agent or management personnel at the mine, in person or by certified mail, return receipt requested.

(5) Except as set forth in subsection (6) of this section, cessation orders issued under this section shall remain in effect until the condition, practice, or violation has been abated or until vacated, modified, or terminated in writing by an authorized representative of the office or by the board. An authorized representative of the office may vacate, modify, or terminate a cessation order for good cause and may extend the time for abatement if the failure to abate within the time previously fixed was not caused by lack of diligence on the part of the operator. An authorized representative of the office shall immediately terminate a cessation order by written notice to the permittee when such representative determines that all conditions, practices, or violations listed in the order have been abated.

(6) Any notice of violation or cessation order issued pursuant to this section which requires cessation of mining, expressly or by necessary implication, shall automatically expire thirty days after service of the notice or order to the operator unless an informal hearing on the cessation of mining portion of the notice or order is held within such time at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of the hearing. Such hearing shall be presided over by the authorized representatives of the office and pursuant to such reasonable procedural rules as the board may adopt by regulation. The office shall either affirm, modify, vacate, or terminate the notice or order or grant temporary relief therefrom. The authorized representative of the office who originally ordered the cessation of mining shall not take part in any such decision. Such hearings may be waived by the operator to whom the order was issued, and the holding of or failure to hold such a hearing shall not affect such operator's right to board review under section 34-33-124.

(7) When the office determines that a pattern of violations of any requirements of this article or any permit conditions required by this article exists or has existed and that such violations are caused by the unwarranted failure of the permittee to comply with any requirements of this article or any permit conditions or that such violations are willfully caused by the permittee, the office shall forthwith issue an order to the permittee to show cause why the permit should not be suspended or revoked and shall provide opportunity for a public hearing before the board to be held in accordance with section 34-33-124 and pursuant to such rules and regulations the board may adopt.

(8) (a) Any operator who violates any permit condition or who violates any other provision of this article may be assessed a civil penalty by the division; except that, if such violation leads to the issuance of a cessation order under subsection (1) or (3) of this section, the civil penalty shall be assessed. Such penalty shall not exceed five thousand dollars for each violation. Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments. In determining the amount of the penalty, consideration shall be given to the operator's history of previous violations at the particular surface coal mining operation, the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public, whether the operator was negligent, and the demonstrated good faith of the operator charged in attempting to achieve rapid compliance after notification of the violation.

(b) The office shall notify the operator in writing of the proposed amount of any civil penalty within thirty days after the issuance of a notice or order charging a violation. The operator shall have ten days after receipt of the proposed penalty within which to request, on a written form approved by the board, an assessment conference in which all relevant information concerning the violation and penalty, including all information which the operator may submit, shall be reviewed by the operator or an authorized representative and a conference officer who shall be an authorized representative of the office.

(c) If the issues are resolved at the settlement conference, the conference officer shall prepare a settlement agreement, on a form approved by the board, which agreement shall be signed by the conference officer or his authorized representative and the operator charged with the violation. The settlement agreement shall provide, among other things, that, by paying the penalty as agreed, the operator waives all further right to review of the violation or penalty. The settlement agreement shall also require that the penalty, as agreed to, shall be paid within a certain time not to exceed thirty days from the date the agreement is signed by both parties. The settlement agreement shall not be effective if it is not signed by the operator or his authorized representative at the conference or within ten days thereafter.

(d) If the operator does not request a settlement conference, if a settlement conference is requested and the issues are not resolved there, or if the penalty agreed to in the settlement conference is not paid within the prescribed time, the office shall order the penalty fixed at whatever amount it deems appropriate based on the criteria set forth in paragraph (a) of this subsection (8) and on all relevant information which was received at the assessment conference, if held, and it shall give the operator written notice of the amount of the fixed penalty. The notice and order shall be on a form approved by the board, shall require payment of the fixed penalty within thirty days after the receipt of the notice and order by the operator, and shall state the procedure which the operator must follow to obtain a hearing before the board on the fact of the violation or the penalty. The notice and order shall be served on the operator or a designated agent of the operator no later than one hundred twenty days after the date the notice or order describing the violation was originally issued.

(e) Failure of the operator to forward the amount of the fixed penalty to the office and to request a public hearing in accordance with paragraph (f) of this subsection (8) shall result in a waiver of all legal rights to contest the violation or the amount of the penalty.

(f) If the operator wishes to contest either the amount of the fixed penalty or the fact of the violation, the operator shall forward the amount of the fixed penalty to the office within thirty days after receipt of notice thereof for placement in an escrow account and request a public hearing before the board. Such hearing shall be held in accordance with section 34-33-124, and, when appropriate, the board shall consolidate such hearing with other proceedings under section 34-33-124. After such a public hearing has been held, the board shall make findings of fact and shall issue a written decision as to the occurrence of the violation and the amount of the civil penalty which is warranted, incorporating, when appropriate, an order therein requiring that the penalty be paid. Any hearing under this section shall be of record and shall be subject to the "State Administrative Procedure Act", article 4 of title 24, C.R.S. Failure of the operator to pay the civil penalty ordered by the board within thirty days after such order is issued shall result in a waiver of all legal rights to contest the violation or the amount of penalty under section 34-33-128.

(g) If, after board review or judicial review of the fixed penalty, it is determined that no violation occurred or that the amount of the penalty should be reduced, the board shall, within thirty days of such determination, remit the appropriate amount to the operator with interest at the rate prevailing in the escrow account established under paragraph (f) of this subsection (8).

(h) Civil penalties owed under this section may be recovered in a civil action brought by the attorney general at the request of the board in the district court of this state for the district in which any of the affected land is located or in such other district agreeable to all parties to such action.

(i) Any operator who fails to correct a violation for which a notice or cessation order has been issued under this section within the period permitted for its correction, which period shall not end until the entry of an order of the court, in the case of any review proceedings under section 34-33-128 initiated by the operator wherein the court orders the suspension of the abatement requirements of the citation, shall be assessed a civil penalty of not less than seven hundred fifty dollars for each day during which such failure or violation continues.

(9) Any operator who willfully and knowingly violates a condition of a permit or fails or refuses to comply with any order issued under this section or any order incorporated in a final decision issued by the board under this article, except a notice and order issued under paragraph (d) of subsection (8) of this section or an order issued under paragraph (f) of subsection (8) of this section shall, upon conviction thereof, be punished by a fine of not more than ten thousand dollars, or by imprisonment for not more than one year, or by both such fine and imprisonment.

(10) Whenever a corporate operator violates a condition of a permit or fails or refuses to comply with any order issued under this section or any order incorporated in a final decision issued by the board under this article, except a notice and order issued under paragraph (d) of subsection (8) of this section or an order issued under paragraph (f) of subsection (8) of this section, any director, officer, or agent of such corporation who willfully and knowingly authorized, ordered, or carried out such violation, failure, or refusal shall be subject to the same civil penalties, fines, and imprisonment that may be imposed upon an operator under subsections (8) and (9) of this section.

(11) Whoever knowingly makes any false statement, representation, or certification or knowingly fails to make any statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained pursuant to this article or any order or decision issued by the board or office under this article shall, upon conviction thereof, be punished by a fine of not more than ten thousand dollars, or by imprisonment for not more than one year, or by both such fine and imprisonment.

(12) The board or office may request the attorney general to institute a civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order in the district court of this state for the district in which the surface coal mining and reclamation operation is located or in which the permittee thereof has its principal office, whenever such permittee or an agent of such permittee violates or fails or refuses to comply with any order or decision issued by the board or office under this article, or interferes with, hinders, or delays the board or office in carrying out the provisions of this article, or refuses to admit an authorized representative of the office to the mine, or refuses to permit inspection of the mine by such representative, or refuses to furnish any information or report requested by the office or board in furtherance of the provisions of this article, or refuses to permit access to, and copying of, such records as the office or board determines necessary in carrying out the provisions of this article. Such court shall have jurisdiction to provide such relief as may be appropriate. Temporary restraining orders shall be issued in accordance with rule 65 of the Colorado rules of civil procedure. Any relief granted by the court to enforce an order based on a violation or failure or refusal to comply with any order or decision issued by the board or office under this article shall continue in effect until the completion or final termination of all proceedings for review of such order under this article, unless, prior thereto, the district court granting such relief sets it aside or modifies it.

(13) (a) When the office determines that it improvidently issued a permit that should not have been issued under the criteria set forth in section 34-33-114 (3), it shall implement remedial measures, including development of a cooperative plan with the permittee, imposition of a condition on the permit to correct the reason that the permit should not have been issued under section 34-33-114 (3), or issuance of an order to the permittee to show cause why the permit should not be suspended or revoked.

(b) When an order to show cause is issued pursuant to this subsection (13), the order shall include the reasons for the finding that the permit was improvidently issued and shall provide an opportunity for a public hearing before the board to be held in accordance with section 34-33-124 and pursuant to rules the board may adopt. Rules adopted pursuant to this section shall be no less effective than the federal rules provided in 30 CFR 773.21.



§ 34-33-124. Review by board

(1) (a) An operator issued any notice of violation or cessation order pursuant to the provisions of section 34-33-123 or any person having an interest which is or may be adversely affected by such notice or order or by any modification, vacation, or termination of such notice or order may request review thereof by the board within ninety days after the issuance of the notice or order or within ninety days after its modification, vacation, or termination. Such request for review may include a request for a hearing to enable the operator or such person to present information relating to the issuance and continuance of such notice or order or the modification, vacation, or termination thereof. Upon receipt of such request for a hearing, the hearing shall be held and, prior to such hearing, the board shall cause an investigation to be made as it deems appropriate. The filing of a request for review under this paragraph (a) shall not operate as a stay of any order or notice.

(b) The operator, any other persons requesting a hearing, and all other persons expressing an interest shall be given written notice of the time and place of any hearing requested under this section at least five days prior to such hearing. Notice of such hearings shall also be included in the monthly mailings of the division. Any such hearing shall be of record and shall be subject to the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(2) Upon receiving the report of any investigation and after any public hearing under paragraph (b) of subsection (1) of this section, the board shall make findings of fact and shall issue a written decision, incorporating therein its findings and an order vacating, affirming, modifying, or terminating the notice of violation or cessation order or the modification, vacation, or termination of such notice or order reviewed. Where the request for review concerns an order for cessation of surface coal mining and reclamation operations issued pursuant to section 34-33-123, the board shall issue a written decision within thirty days of the receipt of the request for review unless temporary relief has been granted by the board pursuant to subsection (3) of this section, by the office pursuant to section 34-33-123 (6), or by the court pursuant to section 34-33-128 (3).

(3) Pending completion of the investigation and hearing under this section, the operator or any other party may file with the board a written request that the board grant temporary relief from any notice or order, together with a detailed statement giving reasons for granting such relief. The board shall issue an order or decision granting or denying such relief expeditiously; except that, where the operator requests relief from an order for cessation of surface coal mining and reclamation operations issued pursuant to section 34-33-123, the order or decision on such a request shall be issued within five days of its receipt. The board may grant such relief under such conditions as it may prescribe if:

(a) An informal hearing has been held in the locality of the permit area on the request for temporary relief in which all parties were given an opportunity to be heard;

(b) The party requesting temporary relief shows that there is substantial likelihood that the findings of the board will be favorable to him; and

(c) Such relief will not adversely affect the health or safety of the public or cause significant imminent environmental harm to land, air, or water resources.

(4) Following the issuance of an order to show cause as to why a permit should not be suspended or revoked pursuant to section 34-33-123 (7), the board shall hold a public hearing after giving written notice of the time, place, and date thereof to the permittee. Advance notice of such hearing shall be included in the monthly mailings of the office. Any such hearing shall be of record and shall be subject to the "State Administrative Procedure Act", article 4 of title 24, C.R.S. Within sixty days following the public hearing, the board shall issue and furnish to the permittee and all other parties to the hearing a written decision, and the reasons therefor, concerning suspension or revocation of the permit. If the board suspends or revokes the permit, the permittee shall immediately cease those surface coal mining operations on the permit area as specified by the board and shall complete reclamation within a period specified by the board, or the board shall declare the performance bonds for the operation as forfeited. Proceeds of forfeited bonds shall be available to the office and shall be used by the office for reclamation of the area covered by the bond.

(5) Whenever an order is issued under this section or as a result of any administrative proceeding under this article, at the request of any party to such proceeding, a sum equal to the aggregate amount of all costs and expenses (including attorney fees) which the board determines to have been reasonably incurred by such party for or in connection with his participation in such proceedings may be assessed against any party to the proceedings, as the board deems just and proper.



§ 34-33-125. Release of performance bonds or deposits

(1) The permittee may file a request with the office for the release of all or part of a performance bond or deposit. The permittee shall submit with such request a copy of a publication to be placed by the permittee at least once a week for four successive weeks in a newspaper of general circulation in the locality of the surface coal mining operation. Such publication shall be considered part of any bond release application and shall contain a notification of the precise location of the land affected, the number of acres, the permit and the date approved, the amount of the bond filed and the portion sought to be released, the type and appropriate dates of reclamation work performed, and a description of the results achieved as they relate to the operator's approved reclamation plan. In addition, the operator shall, prior to the filing of a request for release of performance bond or deposit, provide written notice of such operator's intention to seek release from the bond to adjoining property owners and appropriate local government bodies, municipalities, regional planning commissions, boards of county commissioners, county planning agencies, sewage and water treatment authorities, and water conservancy and water conservation districts in the locality in which the surface coal mining operations took place, and copies of such notifications shall be submitted to the office within thirty days of the filing of any request for release under this section.

(2) Upon receipt of a request for the release of a performance bond or deposit, the office shall, within thirty days or as soon thereafter as weather conditions permit, conduct an inspection and evaluation of the reclamation work involved. Such evaluation shall consider, among other things, the results of inspections and monitoring conducted pursuant to section 34-33-122, the degree of difficulty to complete any remaining reclamation, and whether pollution of surface or subsurface water is occurring, the probability of continued pollution, and the estimated cost of abating such pollution. The written results of such inspection and evaluation shall be made immediately available for public inspection in the offices of the office of mined land reclamation.

(3) Any person with a valid legal interest which might be adversely affected by release of the bond or any federal, state, or local government agency which has jurisdiction by law or special expertise with respect to any environmental, social, or economic impact involved in the operation, or is authorized to develop and enforce environmental standards with respect to such operations, shall have the right to file written objections to or comments upon the requested release from bond with the office within thirty days after the last publication of the notice required in subsection (1) of this section. Upon receipt of any such objections or comments, copies thereof shall be transmitted to the permittee.

(4) The office shall provide written notification to the permittee of its proposed decision to release or not release all or part of the performance bond or deposit together with written reasons for such proposed decision within sixty days from the date of completion of the inspection and evaluation as required in subsection (2) of this section. The office shall further publish written notice of its proposed decision once a week for two successive weeks in a newspaper of general circulation in the locality of the surface coal mining operation and shall immediately provide written notification of its proposed decision by certified mail to the board of county commissioners of the county in which the surface coal mining operation is located.

(5) If no request for an adjudicatory hearing as provided in subsection (6) of this section is received within the time periods specified therefor, the proposed decision of the office shall be final.

(6) The board shall hold an adjudicatory hearing on the proposed decision of the office upon the receipt of a written request for hearing from any person with a valid legal interest which might be adversely affected by the proposed decision of the office or from the responsible officer or head of any federal, state, or local government agency which has jurisdiction by law or special expertise with respect to any environmental, social, or economic impact involved in the operation or which is authorized to develop and enforce environmental standards with respect to such operations. The request for an adjudicatory hearing must state with specificity the reasons why the hearing is requested and must be received within thirty days of issuance of the proposed decision of the office. Prior to the adjudicatory hearing, the board shall inform all interested parties of the time and place of the hearing and shall publish the date, time, and location of such hearing in a newspaper of general circulation in the locality of the surface coal mining operation for two consecutive weeks after receipt of a request for hearing. The board shall hold an adjudicatory hearing on the proposed decision of the office within thirty days of the receipt of any written request for such hearing and shall render a written decision affirming or reversing, in whole or in part, the decision of the office within thirty days following the conclusion of the adjudicatory hearing.

(7) The adjudicatory hearing on the proposed decision of the office shall be conducted pursuant to section 24-4-105, C.R.S., and, for the purpose of such hearing, the board shall have the authority and is hereby empowered to administer oaths, subpoena witnesses or written or printed materials, compel the attendance of witnesses or production of the materials, and take evidence, including, but not limited to, inspections of the land affected and other surface coal mining operations carried on by the applicant in the general vicinity. A verbatim record of each adjudicatory hearing required by this article shall be made and a transcript made available on the request of any party to such hearing or by order of the board.

(8) Without prejudice to the rights of any person which might be adversely affected, the applicant, or the responsibilities of the office pursuant to this section, the office may hold an informal conference as provided in section 34-33-118 to resolve any written comments or objections on the request for release, if such conference concludes by the sixtieth day following the inspection and evaluation required in subsection (2) of this section.

(9) The bond or deposit shall be released, in whole or in part, if the office, or the board where an adjudicatory hearing is held pursuant to subsection (6) of this section, is satisfied the reclamation covered by the bond or deposit or portion thereof has been accomplished as required by this article, according to the following schedule:

(a) Up to sixty percent of the bond or collateral for the applicable permit area shall be released when the operator completes backfilling, regrading, and drainage control of a bonded area in accordance with his approved reclamation plan;

(b) An additional portion of the bond or collateral shall be released when revegetation has been established on the regraded mined lands in accordance with the approved reclamation plan. When determining the amount of bond to be released after successful revegetation has been established, the board or office shall retain that amount of the bond for the revegetated area which would be sufficient for a third party to cover the cost of reestablishing revegetation and for the period specified for operator responsibility in section 34-33-120 of reestablishing revegetation. No part of the bond or deposit shall be released under this paragraph (b) so long as the lands to which the release would be applicable are contributing suspended solids to streamflow or runoff outside the permit area in excess of the requirements set by section 34-33-120 (2)(j) or until soil productivity for prime farmlands has returned to equivalent levels of yield as nonmined land of the same soil type in the surrounding area under equivalent management practices as determined from the soil survey performed pursuant to section 34-33-110 (2)(q). Where a silt dam is to be retained as a permanent impoundment pursuant to section 34-33-120 (2)(h), a portion of the bond may be released under this paragraph (b) so long as provisions for sound future maintenance by the operator or the landowner have been made with the office.

(c) The remaining portion of the bond shall be released when the operator has successfully completed all surface coal mining and reclamation operations, but not before the expiration of the period specified for operator responsibility in section 34-33-120; except that no bond shall be fully released until all reclamation requirements of this article are fully met.



§ 34-33-126. Designating areas unsuitable for surface coal mining

(1) (a) Upon petition pursuant to subsection (2) of this section, the board shall designate an area as unsuitable for all or certain types of surface coal mining operations if the board determines, based upon competent and scientifically sound data and information derived from the data base and inventory system established in section 34-33-130 or from any other source, that reclamation of the subject area pursuant to the requirements of this article is not technically and economically feasible.

(b) Upon petition pursuant to subsection (2) of this section, a surface area may be designated unsuitable for all or certain types of surface coal mining operations if such operations will:

(I) Be incompatible with state or local land use plans or programs;

(II) Adversely affect fragile or historic lands in which such operations could result in significant damage to important historic, cultural, scientific, or esthetic values or natural systems;

(III) Adversely affect renewable resource lands in which such operations could result in a substantial loss or reduction of long-range productivity of water supply or food or fiber products, such lands to include aquifer and aquifer recharge areas; or

(IV) Affect natural hazard areas in which such operations could substantially endanger life and property, such lands to include areas subject to frequent flooding and areas of unstable geology.

(c) Determination of the unsuitability of land for surface coal mining operations under this section shall be integrated as closely as possible with present and future land use planning, leasing, and regulation processes at the federal, state, and local levels.

(2) (a) Any person having an interest which is or may be adversely affected or any duly authorized governmental agency shall have the right to petition the board to have an area designated as unsuitable for all or certain types of surface coal mining operations or to have such designation terminated. Any such petition which includes acreage identified in a pending permit application pursuant to the requirements of section 34-33-111 (1)(a) shall be filed with the board prior to completion of the informal conference provided for in section 34-33-118 (6) concerning such pending permit application. If no such informal conference is requested with respect to such pending permit application, such petition shall be filed with the board on or before thirty days after the last publication of the notice provided for in section 34-33-118 (2). The petition shall be in writing, shall be directed to the board, and shall contain the following information:

(I) The name, address, and telephone number of the petitioner;

(II) The identification, including applicable range and township numbers, of the areas proposed for designation and a brief description of such areas. The petitioner shall make a good faith effort to identify the owners of record of surface and mineral interests in the land proposed for either designation or termination of designation and shall include a list of the names so obtained with the petition.

(III) The identification of the petitioner's interest which is or may be adversely affected;

(IV) Any allegations of fact with supporting evidence which would tend to establish the allegations.

(b) Within thirty days after receipt of the petition, the board shall notify the petitioner in writing as to the completeness or incompleteness of the petition. In the event the petition is deemed incomplete, the petitioner shall be notified in writing of the specific aspects of the petition which render it incomplete and be provided an opportunity to amend, revise, or otherwise make said petition complete.

(c) Within thirty days after the filing of a complete petition, the office shall make a determination of whether any identified coal resources exist in the area covered by the petition, whether the petition is frivolous, and, if the area or part thereof has been the subject of a previous unsuccessful petition to establish or terminate an unsuitability designation, whether any new factual allegations not contained in such previous petition are included in the petition. If the office determines that there are no identified coal resources in the area covered by the petition, the petition shall be returned to the petitioner with a statement of the finding. If the office determines that the petition is frivolous or that no new factual allegations are contained in the petition covering lands which were the subject of a previous unsuccessful petition, the office shall recommend to the board that the petition be dismissed and provide written notice to the petitioner of such recommendation. At its next regularly scheduled meeting following such recommendation of dismissal by the office, but in no event less than thirty days following notice to the petitioner of the office's recommendation, the board shall accept or reject the office's determination after providing the petitioner and other interested parties an opportunity to be heard at such meeting regarding the office's recommendation. If the board accepts the office's determination, the office shall promptly notify the petitioner that the petition has been dismissed and state the reasons therefor.

(d) Within thirty days after the filing of a complete petition, notice of the petition shall be sent by the office to the owners of record of all surface and mineral interests in the land included in such petition, and a copy of the petition shall be available at all times for inspection by the public in the office of the office of active and inactive mines. The office shall include a list of pending petitions in the monthly mailings of the office.

(e) Within ten months after the receipt of a complete petition, the board shall hold a public hearing in the locality of the affected area. At least one month prior to the date of public hearing, the board shall notify, in writing, the owners of all surface and mineral interests in the affected area regarding the time and place of the public hearing as well as the location where a copy of the subject petition may be examined. At least one month prior to the date of the public hearing, the board shall also publish, in a newspaper of general circulation in the area to be affected by the petition, a notice of the public hearing with a description of the area to be affected as well as the location where a copy of the petition may be examined.

(f) A copy of the petition shall be sent to the county clerk and recorder of each county affected by such petition for recording in the real property records of said county and shall be made available for inspection by the public.

(g) After the filing of a petition and no later than fifteen days before the public hearing, any person may intervene. A petition to intervene shall contain allegations and supporting evidence which tends to establish or refute the allegations contained in the petition.

(h) Within sixty days after the public hearing on the petition, the board shall issue and furnish to the petitioner and any other party to the hearing a written decision on the petition and the reasons therefor. Any decision of the board on the petition shall be sent to the county clerk and recorder of each county affected by such petition for recording in the real property records of such counties.

(3) Prior to designating any area as unsuitable for surface coal mining operations, the board shall prepare and make available for public inspection and copy, at least one month prior to the hearing provided for in paragraph (c) of subsection (2) of this section, a detailed statement on:

(a) The potential coal resources of the area;

(b) The demand for coal resources; and

(c) The impact of such designation on the environment, the economy, and the supply of coal.

(4) The requirements of this section shall not apply to federal lands or to lands on which surface coal mining operations were being conducted on August 3, 1977, or under a permit issued pursuant to this article, or where substantial legal and financial commitments in such operations were in existence prior to January 4, 1977.



§ 34-33-127. Public agencies, public utilities, and public corporations

Any agency, unit, or instrumentality of federal, state, or local government, including any publicly owned utility or publicly owned corporation of federal, state, or local government, which proposes to engage in surface coal mining operations, which are subject to the requirements of this article, shall comply with the provisions of this article.



§ 34-33-128. Judicial review

(1) Any order or decision issued by the board in a civil penalty proceeding, or in a proceeding under section 34-33-126 to establish an unsuitability designation, or in any proceeding required to be conducted pursuant to article 4 of title 24, C.R.S., shall be subject to judicial review on or before thirty days after the date of such order or decision in accordance with subsection (2) of this section in the district court of this state for the district in which the surface coal mining operation is located. In the case of a proceeding to review an order or decision issued by the board under section 34-33-124, the court shall have jurisdiction to enter an order requiring payment of any civil penalty assessment enforced by its judgment.

(2) The court shall hear such petition or complaint solely on the record made before the board. The findings of the board, if supported by substantial evidence on the record considered as a whole, shall be conclusive. The court may affirm, vacate, or modify any order or decision or may remand the proceedings to the board for such further action as it may direct.

(3) In the case of a proceeding to review any order or decision issued by the board under this article, the court may, under such conditions as it may prescribe, grant such temporary relief as it deems appropriate pending final determination of the proceedings if:

(a) All parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief;

(b) The person requesting such relief shows that there is a substantial likelihood that he will prevail on the merits of the final determination of the proceeding; and

(c) Such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.

(4) At the request of any party to a proceeding under this section, the court may assess costs and expenses, including attorney fees, against any party, as the court deems just and proper.

(5) The commencement of a proceeding under this section shall not, unless specifically ordered by the court, operate as a stay of the action, order, or decision of the board.



§ 34-33-129. Surface coal mining operations not subject to this article

(1) The provisions of this article shall not apply to any of the following activities:

(a) The extraction of coal by a landowner for such landowner's own noncommercial use from land owned or leased by said landowner; and

(b) (Deleted by amendment, L. 92, p. 1895, § 5, effective May 29, 1992.)

(c) The extraction of coal as an incidental part of federal, state, or local government-financed highway or other construction under regulations established by the board.



§ 34-33-130. Data inventory

(1) The board is hereby authorized and directed to cooperate with and seek assistance from state, county, and federal agencies and universities and research institutions in this state and to work in close cooperation with local planning units in order to establish a data base and an inventory system, drawing upon existing resources where possible, which will:

(a) Provide proper evaluation of the capacity of different land areas of the state to be reclaimed following surface coal mining operations;

(b) Be available to those making land use planning decisions concerning surface coal mining operations;

(c) Provide objective and scientific evaluation of fragile, historic, natural hazard, and renewable resource lands and lands listed in the Colorado natural areas registry or designated under the Colorado natural areas program.

(2) The board shall promulgate such rules and regulations which it deems necessary to establish such a data base and inventory system, and, in so doing, the board shall take into consideration those criteria and definitions which other federal and state agencies have adopted for use in determining lands unsuitable for mining.

(3) (a) The board may, at its discretion, appoint an advisory committee to assist it in establishing a data base and inventory system for surface coal mining operations. Such committee, if appointed, shall consist of experts in the areas of wildlife, plant ecology, natural areas, historic areas, reclamation, agriculture, coal geology, and land management planning and other areas as deemed necessary by the board.

(b) and (c) Repealed.

(4) The board is further authorized and directed to accept and seek grants and financial aid from the federal government and from private agencies for carrying out the purposes of this section.



§ 34-33-131. Informal opinion as to alluvial valley floors

Any person who proposes to engage in surface coal mining operations may, prior to making an application for a permit under this article, request that the board give an informal opinion on whether or not the area of land to be affected by such proposed operations is in, or adjacent to, an alluvial valley floor. Any such informal opinion shall be based upon sound scientific data, shall be in writing, and shall be advisory in nature.



§ 34-33-132. Special coordination and review process - site-specific agreements

(1) The department and any person contemplating opening a surface coal mining operation in this state may, at their discretion, enter into one or more site-specific agreements to identify and coordinate local, state, and federal government jurisdiction and review of land use planning, environmental analysis, and socioeconomic evaluation, to establish coordinating procedures for required action, and to ensure that such procedures be undertaken in a timely, sequential manner. Any such agreements shall be consistent with the provisions of this article.

(2) Such site-specific agreements may include:

(a) The schedule for completion of data collection required for environmental, technical, and policy review; and

(b) The schedule for completion of evaluation, review, and comments by all parties.

(3) Such agreements may list all applicable laws, regulations, and ordinances of this state and its agencies, the federal government and its agencies, and of the county or counties in which the proposed operation will be situated. The department may, with the advice and concurrence of the board, develop rules and regulations to ensure relative uniformity in such agreements.



§ 34-33-133. Abandoned mine reclamation plan

(1) The office of active and inactive mines is authorized and directed to develop, in accordance with the provision of Title IV of the federal "Surface Mining Control and Reclamation Act of 1977", as amended, and the rules and regulations thereunder, an abandoned mine reclamation program which may provide for, but need not be limited to, the following:

(a) Protection of public health, safety, general welfare, and property from the dangers and adverse effects of past mining practices;

(b) Acquisition, reclamation, and restoration of land and water resources previously degraded by the adverse effects of mining, including measures for the conservation and development of soil, water, woodland, fish and wildlife, recreation and tourism resources, and agricultural productivity;

(c) The protection, repair, replacement, construction, or enhancement of public facilities in communities affected by coal or other energy development.

(2) The office of active and inactive mines is authorized and directed to:

(a) Apply for, receive, and expend grant moneys or other funds for the development, administration, and fulfillment of the requirements of an abandoned mine reclamation program;

(b) Apply for, receive, and expend such funds legally available to Colorado from the abandoned mine reclamation fund established by Title IV of the federal "Surface Mining Control and Reclamation Act of 1977", as amended;

(c) Invite public inspection of, comment on, and involvement in the formulation of the abandoned mine reclamation program;

(d) Submit the abandoned mine reclamation program, after public review, to the secretary for approval and funding;

(e) Amend the approved abandoned mine reclamation program from time to time, after public review of the proposed amendments, as may be necessary or desirable.



§ 34-33-133.5. Colorado mine subsidence protection program - rules

(1) The board is authorized and directed to issue rules and regulations to develop a Colorado mine subsidence protection program, which shall provide protection for owners of private residential structures against damages caused by land subsidence from underground coal mines. The program shall be operated in accordance with the provisions of Title IV of the federal "Surface Mining Control and Reclamation Act of 1977", as amended, and the rules and regulations promulgated pursuant thereto. The board may assess and expend fees collected from participants who are insured under the program, and expend interest earned on such fees as necessary to defray administrative costs of the program. In its discretion, the board may delegate such power and responsibility, by rule-making, to the division.

(2) Creation of trust. The Colorado coal mine subsidence trust is hereby created as part of the board. Trust funds shall be held in custody by the state treasurer in a fund to be known as the Colorado coal mine subsidence trust fund, which fund is hereby created. Moneys granted to the state by the federal government for the purposes specified in subsection (1) of this section, together with all interest earned, shall be credited to such trust fund. The state treasurer shall invest trust assets in lawful investments. The trust funds shall be available to the board to carry out the purposes of the Colorado mine subsidence protection program established pursuant to subsection (1) of this section.



§ 34-33-134. Experimental practices

In order to encourage advances in coal mining and reclamation practices and to allow postmining land use for industrial, commercial, residential, or public use, including recreational facilities, the board, with the approval of the secretary, may authorize departures in individual cases on an experimental basis from the environmental protection performance standards promulgated under sections 34-33-120 and 34-33-121. Such departures may be authorized if: The experimental practices are potentially more or at least as environmentally protective, during and after coal mining operations, as those required by promulgated standards; the coal mining operations approved for particular land use or other purposes are not larger or more numerous than necessary to determine the effectiveness and economic feasibility of the experimental practices; and the experimental practices do not reduce the protection afforded the public health and safety below that provided by promulgated standards.



§ 34-33-135. Civil actions

(1) Subject to the requirements of subsection (2) of this section, any person having an interest which is or may be adversely affected may commence a civil action on such person's own behalf to compel compliance with the provisions of this article against:

(a) Any person or governmental agency or instrumentality who is alleged to be in violation of any provision of this article or any rule or regulation promulgated or any order or permit issued pursuant to this article; or

(b) The board or office when there is alleged a failure of the board or office to perform any act or duty under this article which is not discretionary with the board or office.

(2) No action may be commenced under:

(a) Paragraph (a) of subsection (1) of this section prior to sixty days after the plaintiff has given notice in writing of the alleged violation, setting forth such matters as the board shall by regulation prescribe, to the attorney general, the board and office, and any alleged violator;

(b) Paragraph (b) of subsection (1) of this section prior to sixty days after the plaintiff has given notice in writing of the alleged violation, setting forth such matters as the board shall by regulation prescribe, to the board and office and the attorney general; except that such action may be brought immediately after such notification of the alleged failure of the board or office complained of if such failure constitutes an imminent threat to the health or safety of the plaintiff or would immediately affect a legal interest of the plaintiff.

(2.5) The board or the office may intervene as a matter of right in any action commenced pursuant to paragraph (a) of subsection (1) of this section to which they are not otherwise a party.

(3) Any action initiated pursuant to this section shall be tried in such county as is provided by the Colorado rules of civil procedure.

(4) The court, in issuing any final order in any action brought pursuant to subsection (1) of this section, may award costs of litigation, including attorney and expert witness fees, to any party, whenever the court determines such award is appropriate. The court shall, if a temporary restraining order or injunction is sought, require the filing of a bond or equivalent security to the extent required by the Colorado rules of civil procedure.

(5) Nothing in this section shall restrict any right which any person or class of persons may have under any statute or common law to seek enforcement of any of the provisions of this article or the regulations promulgated under this article or to seek any other allowable relief, including relief against the appropriate state agency.

(6) Any person who is injured in person or property through the violation by an operator of any rule or regulation promulgated or any order or permit issued pursuant to this article may bring an action for damages, including reasonable attorney and expert witness fees, against such operator only in the county where said violation occurred. Nothing in this subsection (6) shall affect the rights established by or limits imposed under the workers' compensation laws of this state.



§ 34-33-136. Water rights

Nothing contained in this article shall be construed to affect or impair the rights and obligations attendant upon the ownership of water rights under Colorado water law.



§ 34-33-137. Reservation clause

Passage of this article shall not be deemed to be an admission by the state of Colorado as to the legality or constitutionality of the federal "Surface Mining Control and Reclamation Act of 1977", as amended, and shall not be construed to limit, waive, or otherwise affect the right of the state of Colorado, or its agencies, from contesting the constitutional or statutory validity of any part, section, provision, requirement, or regulation promulgated under such act, pursuant to which this article has been enacted.






Article 34 - Abandoned Mine Reclamation Program

§ 34-34-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Abandoned", with regard to mining operations, means lands that were subject to mining operations for which there is no continuing reclamation responsibility under state or federal laws and that have been abandoned or left in an inadequate reclamation status prior to:

(a) For coal mining operations, August 3, 1977, the date of enactment of the federal "Surface Mining Control and Reclamation Act of 1977";

(b) For hard rock mining operations, July 1, 1976, the date of enactment of the "Colorado Mined Land Reclamation Act", article 32 of this title.

(2) "Board" means the mined land reclamation board established by section 34-32-105.

(3) "Division" means the division of reclamation, mining, and safety or such agency as may lawfully succeed to the powers and duties of such division.

(4) "Hard rock" means an inanimate constituent of the earth in a solid, liquid, or gaseous state that, when extracted from the earth, is useable in its natural form or is capable of conversion into a useable form as a metal, a metallic compound, a chemical, an energy source, or a raw material. For the purposes of this article, "hard rock" does not include coal, surface or subsurface water, geothermal resources, or natural oil and gas together with other chemicals recovered therewith, but does include oil shale.

(5) "Mineral" means hard rock and coal.

(6) "Mining operations" means the development or extraction of a mineral from its natural occurrences on affected land. The term includes, but is not limited to, open mining and surface operation and the disposal of refuse from surface, underground, and in situ mining. The term includes the following operations on affected lands: Transportation, concentrating, milling, evaporation, and other processing. The term does not include: The exploration and extraction of natural petroleum in a liquid or gaseous state by means of wells or pipe; the extraction of geothermal resources; or smelting, refining, cleaning, preparation, transportation, and other off-site operations not conducted on affected land.

(7) "Pre-law" means that no permit was issued pursuant to article 32, 32.5, or 33 of this title for a mining operation and no bond or other financial assurance covering the reclamation of the land affected by such mining operation exists.



§ 34-34-102. Abandoned mine reclamation fund - project expenditures

(1) The abandoned mine reclamation fund is hereby created in the state treasury. The fund shall consist of moneys received pursuant to section 34-33-133 (2)(a), moneys transferred from the severance tax operational fund pursuant to section 39-29-109.3 (1)(c), C.R.S., and interest earned on the investment of such moneys. Revenues in the fund shall not revert to the general fund. The fund shall be expended only for the purposes specified in this section. Appropriations from the fund shall be available for three successive state fiscal years.

(2) The division shall annually submit to the board a list of projects eligible to be reclaimed or safeguarded through expenditures from the fund. Project eligibility and selection shall be determined in accordance with current procedures applicable to the abandoned mine reclamation program established pursuant to section 34-33-133 and the following requirements:

(a) The board shall approve the expenditure of revenues from the fund for the purpose specified in this section after review by the board of county commissioners for the county in which the project is located; and

(b) The project shall be located where pre-law mining operations have occurred, the mining operations have been abandoned, and there is a high risk to the environment or public safety.






Article 40 - Bureau of Mines



Article 41 - Mining Industrial Development Board



Article 42 - Mining District Laws

§ 34-42-101. Mining district records - filed

A copy of all the records, laws, and proceedings of each mining district, insofar as they relate to lode claims, shall be filed in the office of the county clerk and recorder of the county in which the district is situated, within the boundaries of the mining district attached to the same, which shall be taken as evidence in any court having jurisdiction in the matters contained in such record or proceeding. All such records of deeds and conveyances, laws, and proceedings of any mining district filed in the county clerk and recorder's office of the proper county prior to November 7, 1861, and transcripts thereof duly certified, whether such records relate to gulch claims, lode claims, building lots, or other real estate, shall have the like effect as evidence.



§ 34-42-102. Proof of customs and regulations admitted

In actions regarding mining claims, proof shall be admitted of the customs, usages, and regulations established and in force in the mining districts embracing such claims; and such customs, usages, and regulations, when not in conflict with the laws of this state or of the United States, shall govern the decision in the action.



§ 34-42-103. Jury may view mining premises

In all suits, actions, and proceedings brought in any court of this state involving title to, the right of possession of, or the mineral contained in any mine or mining claims, it is the duty of the court, at the trial of such suit, and upon the application of either party interested therein, to send the jury impaneled in the case, in a body, to view and inspect the premises. Each party to the suit shall have the privilege of nominating one person, to be approved by the court, to attend with the jury in their view and investigation of the premises in controversy, and such persons so selected and appointed by the court shall be authorized to act as guides to the jury, and to point out such features in the premises as it is desirable that the jury should see and answer all questions propounded by the jury; but such persons so selected shall not be at liberty to argue or discuss any questions involved in the case either with the jury or with each other in the presence of the jury; and if such persons violate the above provision, the court has the power to punish anyone so offending for contempt of court by a fine of not more than one hundred dollars or by imprisonment for not more than ten days in the county jail.



§ 34-42-104. Expenses

The expenses incurred in sending the jury to investigate mining premises, as provided in section 34-42-103, shall be paid by the parties to the suit in equal proportions, unless the demand for such investigation is made by one party and objected to by the other, in which case the court may apportion such expenses as may seem just and equitable in the particular case.






Article 43 - Claims - How Located

§ 34-43-101. Length of lode claim

The length of any lode claim located after June 1, 1874, may equal but not exceed fifteen hundred feet along the vein.



§ 34-43-102. Width of lode claim

The width of all lode claims located after April 13, 1923, may equal but not exceed three hundred feet on each side of the middle of the vein or crevice, and the owners of any lode claims located before April 13, 1923, and having a lesser width, who are desirous of securing the benefit of this section, may file an additional certificate claiming such additional width as provided in this section, if the additional certificate does not interfere with the existing rights of others at the time of filing of the same. No such additional certificate or other record thereof shall preclude the claimants from proving such titles as they may have held under previous location.



§ 34-43-103. Lode claim certificate - contents

(1) The discoverer of a lode, within three months from the date of discovery, shall record his claim in the office of the recorder of the county in which such lode is situated, by a location certificate, which shall contain:

(a) The name of the lode;

(b) The name of the locator;

(c) The date of location;

(d) The number of feet in length claimed on each side of the center of the discovery shaft;

(e) The general course of the lode as near as may be.



§ 34-43-104. Location certificate void - when

Any location certificate of a lode claim which does not contain the name of the lode, the name of the locator, the date of location, the number of lineal feet claimed on each side of the discovery shaft, the general course of the lode, and such description as identifies the claim with reasonable certainty shall be void.



§ 34-43-105. Certificate shall contain but one location

No location certificate shall claim more than one location, whether the location is made by one or several locators. If it purports to claim more than one location it shall be absolutely void, except as to the first location therein described, and if they are described together, or so that it cannot be determined which location is first described, the certificate shall be void as to all.



§ 34-43-106. Manner of locating claims

(1) Before filing such location certificate, the discoverer shall locate his claim by:

(a) Sinking a discovery shaft upon the lode to the depth of at least ten feet from the lowest part of the rim of such shaft at the surface, or deeper if necessary, to show a well-defined crevice;

(b) Posting at the point of discovery on the surface a plain sign or notice, containing the name of the lode, the name of the locator, and the date of discovery;

(c) Marking the surface boundaries of the claim.

(2) The locator of any mining claim, in lieu of sinking a discovery shaft as required in paragraph (a) of subsection (1) of this section, may at his option, within the period allowed for the recording of the location certificate as provided in section 34-43-103, file in the office of the county clerk and recorder of the county in which such claim is located, a map which shall be attached to said location certificate, which map shall be of a scale of approximately one inch equals five hundred feet, prepared from an actual field survey and shall show the following:

(a) The name and address of the discoverer of the claim;

(b) The legal subdivisions of the land upon which the claim is located, if such land is surveyed;

(c) The claim pattern with courses and distances of the boundary lines, and reference to the nearest section or quarter-section corner of the public land survey, if surveyed, or reference to a permanent monument, if unsurveyed, by which the location of the claim on the ground can be readily and accurately ascertained.

(3) The owner of any mining claim located prior to April 8, 1955, may avail himself of the provisions of this subsection (3) and subsection (2) of this section by preparing and filing with the county clerk and recorder of the county in which the claim is situated an amended location certificate with a map as provided in subsection (2) of this section within one hundred eighty days from April 8, 1955.



§ 34-43-107. Marking boundaries

Such surface boundaries shall be marked by six substantial posts hewed or marked on the sides which are in toward the claim, and sunk in the ground, one at each corner and one at the center of each side line. Where it is practically impossible on account of bedrock to sink such posts, they may be placed in a pile of stones, and where in marking the surface boundaries of a claim any one or more of such posts fall by right upon precipitous ground where the proper placing of it is impractical or dangerous to life or limb, it shall be legal and valid to place any such post at the nearest practicable point, suitably marked, to designate the proper place.



§ 34-43-108. To hold lode - crosscut - tunnel - adit

Any open cut, crosscut, or tunnel which cuts a lode at the depth of ten feet below the surface shall hold such lode, the same as if a discovery shaft were sunk thereon, or an adit of at least ten feet in along the lode, from the point where the lode may be in any manner discovered, shall be equivalent to a discovery shaft.



§ 34-43-109. Sixty days to sink discovery shaft

The discoverer shall have sixty days from the time of uncovering or disclosing a lode to sink a discovery shaft thereon.



§ 34-43-110. What location includes - extralateral rights

The location or location certificate of any lode claim shall be construed to include all surface ground within the surface lines thereof, and all lodes and ledges throughout their entire depth, the top or apex of which lies inside of such lines extended downward, vertically, with such parts of all lodes or ledges as continue by dip beyond the side lines of the claim, but shall not include any portion of such lodes or ledges beyond the end lines of the claim or the end lines continued, whether by dip or otherwise, or beyond the side lines in any other manner than by the dip of the lode.



§ 34-43-111. Top not to be followed beyond lines

If the top or apex of a lode in its longitudinal course extends beyond the exterior lines of the claim at any point on the surface, or as extended vertically downward, such lode may not be followed in its longitudinal course beyond the point where it is intersected by the exterior lines.



§ 34-43-112. Placer claim certificate - recording - manner of locating

(1) The discoverer of a placer claim, within thirty days from the date of discovery, shall record his claim in the office of the recorder of the county in which said claim is situated by a location certificate, which shall contain:

(a) The name of the claim, designating it as a placer claim;

(b) The name of the locator;

(c) The date of location;

(d) The number of acres or feet claimed; and

(e) A description of the claim by such reference to natural objects or permanent monuments as shall identify the claim.

(2) Before filing such location certificate the discoverer shall locate his claim:

(a) By posting upon such claim a plain sign or notice containing the name of the claim, the name of the locator, the date of discovery, and the number of acres or feet claimed;

(b) By marking the surface boundaries with substantial posts, sunk into the ground, one at each angle of the claim.



§ 34-43-113. Tunnel claim - recording

If any person locates a tunnel claim for the purpose of discovery, he shall record the same, specifying the place of commencement and termination thereof with the names of the parties interested therein.



§ 34-43-114. Affidavit of annual labor, improvements, or payment of federal claim rental fee - effect of filing

(1) On or before December 30th of each year following the end of any set time or annual period allowed for the performance of labor or making improvements upon any lode claim or placer claim, or for the payment of an annual claim rental fee as required by federal law in lieu of such work or improvements, the person on whose behalf such outlay was made, or such person's representative, may make and record in the office of the recorder of the county wherein such claim is situate an affidavit in substance as follows:

STATE OF COLORADO)

) ss.

County of .....................................)

Before me, the subscriber personally appeared ............, who, being duly sworn, saith that at least ....... dollars [worth of work or improvements were performed or made upon] [claim rental fee as required by federal law was paid upon] (here describe claim or part of claim), situate in ............. mining district, county of .............., state of Colorado, between the ............. day of .............., A.D..., and the ... day of .............., A.D... Such expenditure was made by or at the expense of .............., owners of said claim, for the purpose of complying with the law, and holding said claim.

Jurat:

(Signature) .....................................

(2) Such affidavit when recorded shall be prima facie evidence of the performance of such labor or the making of such improvements or the payment of such annual claim rental fee. The original thereof, or a certified copy of the record of the same, shall be received as evidence accordingly by the courts of this state, and this class of evidence shall be receivable, where relevant or material, in all causes.

(3) The fee for recording the affidavit described in subsection (1) of this section is set forth in section 30-1-103 (2)(m), C.R.S.



§ 34-43-115. Relocation by owner - conditions

If at any time the locator of any mining claim, or his assigns, apprehends that his original certificate is defective, erroneous, or that the requirements of the law had not been complied with before filing, or is desirous of changing his surface boundaries, or of taking in any part of an overlapping claim which has been abandoned, or in case the original certificate was made prior to June 1, 1874, and he is desirous of securing the benefits of this article, such locator, or his assigns, may file an additional certificate, subject to the provisions of this article, if his relocation does not interfere with the existing rights of others at the time of such relocation. No such relocation or other record thereof shall preclude the claimant from proving any such title as he may hold under previous location.



§ 34-43-116. Relocation of abandoned claims

The relocation of abandoned lode claims shall be by sinking a new discovery shaft and fixing new boundaries in the same manner as if it were the location of a new claim; or the relocator may sink the original discovery shaft ten feet deeper than it was at the time of abandonment, and erect new or adopt the old boundaries, renewing the posts if removed or destroyed. In either case a new location stake shall be erected.






Article 44 - Tenants in Common of Mines

§ 34-44-101. Legislative declaration

This article shall be construed as a remedial law, intended to promote mining activity, and shall be liberally construed in favor of the working tenant.



§ 34-44-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Mine" includes all real property acquired, used, or chiefly valuable for mining purposes.

(2) "Mining operation" includes all acts constituting the prospecting, development, and working of a mine, including the milling and sale of ore, minerals, and mine products, which are carried out with reasonable diligence from the beginning of work until completion of the operation, or until abandonment, or termination by law.

(3) "Person" includes a corporation, partnership, firm, association of persons, personal representative, heir, assignee, trustee, or receiver.

(4) "Tenant" includes tenant in common, joint tenant, or coparcener.



§ 34-44-103. Mine owners - tenants in common - rights

If two or more persons own any mine they shall be considered tenants in common. Any one or more such tenants in common shall have the right to enter upon, occupy, prospect, develop, and work said mine in a minerlike manner, extracting, milling, and disposing of the ore from the common property without the consent of any nonworking tenant in common, subject to accounting to the nonworking tenant in common for his proportionate share of the net profits of such mining operations.



§ 34-44-104. Accounting - items considered

In said accounting, the working tenant shall be permitted to set off against the proceeds of such mining operation all expenditures and expenses of said work, including: The building and repairing of such roads, whether public or private, as are necessary or expedient to furnish economical transportation to mill or reduction works or railroad; prospecting, development work, and mining, including openings and appliances for ventilation and drainage, and dead work generally; the purchase, installation, maintenance, and operation of tools, machinery, equipment, and appliances for prospecting, developing, and working the mine, and of transporting ore and products, and all other expenses reasonably incident to or arising out of such mining operation. In said accounting, the working tenant shall be allowed setoff for the reasonable value of his service actually rendered in or upon the operation, but the amount of compensation shall not exceed the current rate of wages or compensation for work of like character in the community in which said mine is situate, and shall also be allowed setoff for his expenditures and expenses in prospecting unless it clearly and convincingly appears that said prospecting was done in bad faith with willful intent to injure or defraud the nonworking tenant.



§ 34-44-105. Contribution from tenants - liens

No working tenant shall have any right to demand contribution from any nonworking tenant, except out of the proceeds or net profits of such mining operation; and no lien shall be created or attach to the interest of the nonworking tenant, but only to the interest of the working tenant.



§ 34-44-106. Statement - disposition of profits

The working tenant shall render to the nonworking tenant, at least once in every six months after commencing said operation and also within thirty days after completing said operation, a written statement giving a true, full, and fair account of all of the expenditures and expenses of said work and mining operation, and of the proceeds of all ore or minerals extracted and sold, and the net profits or losses of the operation from the beginning of said operation to the date of such statement. If said operation has been conducted at a net profit the working tenant shall at once pay to the nonworking tenant his proportionate share of said net profits, and if he fails to do so, his right to continue such mining operation under the provisions of this article shall at once cease. In case the address of any nonworking tenant is unknown, or he has failed to notify the working tenant of a place at which, or an agent to whom, payment may be made, or if he cannot be conveniently found so that payment may be made to him of his proportionate share of said net profits, or in case any nonworking tenant is dead and there is no known executor or administrator of his estate in the state of Colorado qualified to receive such statement and payment, the working tenant may deposit said statement and payment with the state treasurer who shall receive said deposit under the same obligations and with like effect as other deposits made under the provisions of section 15-12-914, C.R.S.



§ 34-44-107. Actions of accounting - setoffs

On and after April 13, 1923, in all actions for an accounting between tenants in common of any mine, the working tenant shall be allowed to establish his expenditures and expenses, by way of setoff against the proceeds and profits of the operation, without being required to show either that the improvements were necessary or that they enhanced the value of the property.



§ 34-44-108. Notice to tenants - contents - effect

(1) Any tenant in common of any mine who commences to work the same without the consent of the other tenants in common and who desires to avail himself of the benefits of this article shall give a written notice to the other tenants in common interested in said mine stating his intention to work said mine. The notice shall describe the property by name, patent survey number, or book and page of the recorded location certificate, or other certain description, and shall give the name and post-office address of the working tenant, or the name and post-office address of the lessee where the proposed work is to be done under lease, the general plan, the date of commencing said mining operation, and the probable duration thereof, and shall invite the other tenants in common of said mine to join in said operation.

(2) Such notice shall be served, within ten days after its date, upon all other tenants in common by delivering a copy personally, or by depositing the same in the mail, postage prepaid, addressed to such person at his last known address. If any tenant in common cannot be served in this manner within ten days after the date of said notice, the notice shall be recorded within twenty days after its date in the office of the recorder of the county in which said mine is situated, and such record, from and after its recording, shall be constructive notice to all persons not otherwise notified.

(3) Any tenant in common in said mine shall have the right, within twenty days after the receipt of said notice by him personally, or within thirty days after the record of said notice in case he has not otherwise received notice or obtained knowledge of said mining operation, to join in said mining operation to the extent of his proportionate interest in said mine, upon giving to the working tenant written notice of his intention so to do, and upon paying to the working tenant his proportionate part of the expenditures and expenses of said mining operation from the date of commencing work to the date of so joining in said mining operation.

(4) In the event that any working tenant does not give the notice provided in this section, and serve or record the notice as provided in this section, he shall be denied any rights, benefits, or remedies created or conferred by this article, and shall have only such rights and remedies and be under such duties and liabilities as existed by law prior to April 13, 1923.



§ 34-44-109. Setoff rules applicable - when

The provisions of this article, as to the principles and rules of decision relating to setoff in accounting, shall apply to all actions for accounting between tenants in common of mines in which a final judgment or decree of accounting has not been made and entered of record.



§ 34-44-110. Leases - rights and duties of lessee

Any tenant in common, joint tenant, or coparcener in any mine shall have the right to lease his interest therein, and his lessee shall in such case be entitled to all the rights, benefits, and remedies, and shall be subject to all the duties and obligations of a working tenant as provided in this article.






Article 45 - Offenses

§ 34-45-101. Damages for taking ore

In trials for the recovery of the value of ore or minerals wrongfully mined and extracted, if plaintiff shows himself entitled to recover, and if he had the rightful possession of the ground from which the ore was taken at the time the action was brought or tried, the fact that defendant may have been in possession, either actual or constructive, when the case was tried shall not deprive plaintiff from recovering damages for the value of the ore or mineral mined and extracted according to the rules of law pertaining to the trials of actions of that character. But for the purpose of the action, plaintiff shall be deemed and held to be in possession of all the ground, drifts, stopes, openings, and premises from which the ore was taken, although he may not be able to reach such ground from his own openings and workings. The rule of law that plaintiff can recover nominal damages for the first entry, and then wait until he obtains actual possession of the ground from which the ore was taken, and then bring another action for the value of the ore or mineral so mined and taken, shall not be observed nor applied to defeat, in the first action, the recovery of the value of the ore or mineral so wrongfully mined and taken.



§ 34-45-103. Killing in entry by force

If any persons associate and agree to enter by force of numbers, and such number is calculated to inspire terror, or by force and violence, or by threats of violence, against any persons in the actual possession of any lode, gulch, or placer claim, and upon or into such lode, gulch, or placer claim, and upon such entry, any persons are killed, said persons, and each of them, so entering, shall be deemed guilty of murder in the first degree, and punished accordingly. Upon the trial of such cases, any person cognizant of such entry, who shall either be present, aiding and assisting, or shall by promise of money, property, influence, assistance, or other thing of value, in any way encourage such entry, shall be deemed a principal in the commission of said offense.






Article 46 - Mining Equipment - Ownership

§ 34-46-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Mining equipment" includes all parts of a mine plant or any equipment used in connection with any such plant, whether the same is underground or on the surface, which contributes or may contribute to the mining, treatment, or handling of ores, or any metalliferous or nonmetalliferous mineral products, and, without restriction, such generalization includes any new or used tools, track, cars, pipe, cable, timber, belting, houses, tents, or treatment plants or parts thereof, of the value when new of not less than twenty-five dollars.



§ 34-46-102. Written evidence of ownership required

It is unlawful for any person to have in his possession any mining equipment acquired after April 16, 1941, without the written evidence of ownership or right of possession.



§ 34-46-103. Prohibiting destruction, appropriation, or deprivation of use

It is unlawful for any person to destroy or appropriate to his own use any mining equipment of which he is not the lawful owner and possessor or to deprive the lawful owner and possessor of the use or possession thereof.



§ 34-46-104. When transportation prohibited except by railroad

It is unlawful to transport any used mining equipment except by railroad transportation without first obtaining written evidence of ownership or right of possession thereof by the person transporting the same, or satisfying the local sheriff or other peace officers of the county in which machinery is located that the person desiring to move such used machinery or equipment as defined in section 34-46-101 is responsible and has a legal right to move such used machinery or equipment. Such evidence shall, upon demand of any peace officer or Colorado state trooper, be exhibited, and unless so exhibited, any such officer shall take possession of such mining equipment at the expense, if any, of the shipper and shall hold the same until the provisions of this article have been complied with.



§ 34-46-105. Penalty

Any person who violates any provision of this article commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 34-46-106. Possession prima facie unlawful - when

Upon the trial of any person charged with the theft or unlawful possession of mining equipment, or with the violation of any provision of this article, the possession by such person of such mining equipment without written evidence of ownership or right of possession shall be prima facie evidence that such possession is unlawful.






Article 47 - Safety Regulations



Article 48 - Easements

§ 34-48-101. Right-of-way for water

Whenever any persons are engaged in bringing water into any portion of a mine, they have the right-of-way secured to them, and may pass over any claim, road ditch, or other structure, if the water is guarded so as not to interfere with prior rights.



§ 34-48-102. Mine under buildings

No person has the right to mine under any building or other improvement unless he shall first secure the parties owning the same against all damages, except by priority of right.



§ 34-48-103. Flooding - tailings - liability

In no case shall any person be allowed to flood the property of another person with water, or wash down the tailings of his sluice upon the claim or property of other persons, but it is the duty of every miner to take care of his own tailings, upon his own property, or become responsible for all damages that may arise therefrom.



§ 34-48-104. Right-of-way for hauling quartz

Every miner has the right-of-way across any and all claims for the purpose of hauling quartz from his claim.



§ 34-48-105. Rights-of-way - condemnation

All mining claims, including patented and unpatented claims, shall be subject to the right-of-way of any ditch, flume, pipeline for transporting water or air for mining purposes, or of any tram, tramway, or pack trail, across any such locations or claims. Any person or corporation desiring to construct, maintain, and operate any such flume, ditch, pipeline, tram, tramway, or pack trail shall pay due and just compensation for such right-of-way to the owner of the claim through which it is proposed to construct, operate, and maintain such flume, ditch, pipeline, tram, tramway, or pack trail. When the parties cannot agree upon such right-of-way and the amount of compensation to be paid the owner of such claim, the same shall be determined in the manner provided by law for the exercise of right of eminent domain. Such ditch, flume, or pipeline shall be so constructed that the water from such ditch, flume, or pipeline shall not injure vested rights by flooding.



§ 34-48-106. Security for mining under surface

When the right to mine is in any case separate from the ownership or right of occupancy to the surface, the owner or rightful occupant of the surface may demand satisfactory security from the miner, and if it is refused, he may enjoin such miner from working until such security is given. The order for injunction shall fix the amount of bond.



§ 34-48-107. Tunnels - drifts - right-of-way - condemnation

The owner of any mining claim or property who, by reason of established rights, shall be entitled to follow any mineral-bearing vein or lode into the property of another, and the owner of any mining claim or property lying on two or more sides of the property of another has the right to enter and cross such adjoining or intermediate claims or property, with such drifts, tunnels, and crosscuts as may be necessary for the practical or economical mining and development of his own property and for the purpose of extracting and removing ore therefrom. When any such owner and the owners of such adjoining or intermediate claims or property through which such owner desires to pass under the terms of this section and sections 34-48-108 and 34-48-109 shall be unable to agree upon the terms, conditions, and purchase price of rights-of-way for such necessary drifts, tunnels, and crosscuts, then the owner seeking to exercise the rights granted in this section may exercise the right of eminent domain and condemn the rights-of-way into, across, and through such intermediate or adjacent lands such as may be necessary for the practical and economical working of his own property, and such rights-of-way are declared to be private ways of necessity.



§ 34-48-108. Accounting

Any owner exercising the rights and privileges granted in this article shall do so in such manner as not to interfere with the mining operations of the owner into or through whose property he seeks to go, and shall extract only such ore as is necessary in the reasonable exercise of the rights granted in this article, and all ore extracted shall be accounted for by the person exercising such rights to the owner of the property from which such ore is taken, at its gross value on the surface.



§ 34-48-109. Surveys

The owners of land through which it is proposed to construct such tunnel shall have the right at any reasonable time, upon application to the superintendent or other managing officer of such condemning owner, to enter his works with their surveyors and inspectors for the purpose of inspection and making a survey of any such works and shall have the right of ingress and egress through said works at all reasonable times.



§ 34-48-110. Rights-of-way for conveyance and storage of water

All persons and corporations engaged in mining or milling of ores have the right-of-way over, upon, under, and across all mining claims, including patented and unpatented claims, or other lands, for the construction, maintenance, and operation of flumes, ditches, pipelines, and conduits to convey water for use in said mines and mills, and to convey tailings and waste from said mines, mills, and reduction plants, and may also take and condemn any such claims or other lands for the construction, maintenance, and operation of reservoirs to be used for the settling or storing of tailings or waste from any such mines, mills, and reduction plants, without the consent of the owners of such property affected.



§ 34-48-111. Right of eminent domain

All persons or corporations shall pay due and just compensation for rights-of-way to the owners of the property through which it is proposed to construct any flume, ditch, pipeline, or conduit or upon which any reservoirs shall be located. When the parties cannot agree upon such right-of-way or reservoir site or the amount of compensation to be paid therefor, all such persons or corporations are vested with the power of eminent domain and are authorized to proceed to acquire such rights-of-way for flumes, ditches, pipelines, conduits, and reservoir sites, in the manner provided by law for the exercise of the right of eminent domain.






Article 49 - Surveys

§ 34-49-101. Survey - notice - affidavit

(1) In all actions pending in any district court of this state, wherein the title or right to possession of any mining claims shall be in dispute, the court may, upon application of any of the parties to such action, enter an order for an underground as well as surface survey of such part of the property in dispute as may be necessary to a just determination of the question involved. Such order shall designate some competent surveyor not related to any of the parties to such action, or in any way interested in the result of the same, and, upon the application of the party adverse to such application, the court may also appoint some competent surveyor, to be selected by such adverse applicant, whose duty it is to attend upon such survey and observe the method of making the same, said second surveyor to be at the cost of the party asking therefor.

(2) It is also lawful in such order to specify the names of witnesses named by either party, not exceeding three on each side, to examine such property, who shall thereupon be allowed to enter into such property and examine the same. The court may also cause the removal of any rock, debris, or other obstacle in any of the drifts or shafts of said property, when such removal is shown to be necessary to a just determination of the question involved. No such order shall be made for survey and inspection except in open court or in chambers, upon notice of application for such order for at least six days, and not then except by agreement of the parties, or upon the affidavit of two or more persons, that such survey and inspection are necessary to the just determination of the action, which affidavits shall state the facts in such case, and wherein the necessity for survey exists, nor shall such order be made unless it appears that the party asking therefor had been refused the privilege of survey and inspection by the adverse party.



§ 34-49-102. Platting fractional claims

The owners of adjoining, abutting, or adjacent fractions of patented mining properties may plat the same for taxation and description.



§ 34-49-103. Plat - monuments

Such owners shall cause the same to be surveyed and a plat thereof to be made by the county surveyor or some other competent surveyor, which plat shall particularly describe each fraction as blocks and lots, describing by appropriate lines each fraction or parcel of land so platted. Reference shall also be made upon the plat to some known and permanent monument from which surveys may be made. If no such monument exists within convenient distance, the surveyor shall, at the time of making his survey, plant and fix at least three feet below the surface, at a corner most convenient for reference, a good and sufficient stone, the total expense of which shall not exceed the sum of fifteen dollars, and the surveyor shall designate upon the plat the point where the same may be found.



§ 34-49-104. Plat certified and recorded

The plat, having been completed, shall be certified by the surveyor and acknowledged by him before a notary public or other officer authorized to take acknowledgments of deeds. The certificate of the surveyor and of acknowledgments, together with the plat, shall be recorded in the office of the county clerk and recorder in and for the county in which the land is situated, in the same manner as a deed of real estate is recorded. The acknowledgment and recording shall have like legal effect, and certified copies thereof and of such plat may be used in evidence to the same extent and with like effect, as in case of deeds.



§ 34-49-105. Not dedication of ways - fees

The acknowledgment and recording of such plat shall not be held in law or in equity to be a conveyance in fee simple of any ways, driveways, or passageways noted on such plat, and no such plat or acknowledgment shall be admitted to record or have any effect in law or in equity until the fees of the surveyor and the charges in sections 34-49-103 and 34-49-106 shall be paid.



§ 34-49-106. County to provide books

It is the duty of the county clerk and recorder of each county where such adjoining, abutting, or adjacent fractions of patented mining properties are situated, to provide an appropriate book for the making and preservation of the plats, surveys, certificates, and acknowledgments contemplated, and he shall be permitted to charge and collect from the owners of each such subdivision recording fees the same as for any one plat or subdivision.



§ 34-49-107. Designation by name and number

It is the duty of the county clerk and recorder to designate by name or number such plat and each separate fraction of land included therein, and such fractions shall thereafter be known and described for taxation and all other purposes as so designated.






Article 50 - Drainage

§ 34-50-101. Common influx of water

Whenever contiguous or adjacent mines upon the same or upon separate lodes have a common ingress of water, or from subterraneous communication of the water have a common drainage, it is the duty of the owners, lessees, or occupants of each mine so related to provide for their proportionate share of the drainage thereof.



§ 34-50-102. Costs prorated

Any parties so related, failing to comply with section 34-50-101 for the drainage of the mines owned or occupied by them, thereby imposing an unjust burden upon neighboring mines, whether owned or occupied by them, shall pay respectively to those performing the work of drainage, their proportion of the actual and necessary costs and expenses of doing such drainage to be recovered by an action in any court of competent jurisdiction.



§ 34-50-103. Incorporating to drain mines

It is lawful for mining companies and all individuals engaged in mining, having a common interest in draining such mines, to unite for the purpose of effecting the same under a common name and upon such terms and conditions as may be agreed upon. Every such association, having filed a certificate of incorporation as provided by law, shall be deemed a corporation, with all the rights, incidents, and liabilities of a body corporate, insofar as the same may be applicable.



§ 34-50-104. Liability for noncooperation

Failing to mutually agree as indicated in section 34-50-103 for drainage, jointly, one or more of the said parties may undertake the work of drainage, after giving reasonable notice; and should the remaining parties then fail, neglect, or refuse to unite in equitable arrangements for doing the work or sharing the expense thereof, they shall be subject to an action therefor as specified in section 34-50-102.



§ 34-50-105. Action to recover - inspection

(1) When an action is commenced to recover the cost and expenses for draining a lode or mine, it is lawful for the plaintiff to apply to the court for an order to inspect and examine the lodes or mines claimed to have been drained by the plaintiff; or someone for him shall make affidavit that such inspection or examination is necessary for a proper preparation of the case for trial. The court shall grant an order for the underground inspection and examination of the lode or mines described in the petition. Such order shall designate the number of persons, not exceeding three, besides the plaintiff or his representative, to examine and inspect such lode and mines and take the measurement thereof, relating the amount of water drained from the lode or mine, or the number of fathoms of ground mined and worked out of the lode or mine claimed to have been drained, and the cost of such examination and inspection to be borne by the party applying therefor.

(2) The court has power to cause the removal of any rock, debris, or other obstacles in any lode or vein, when such removal is shown to be necessary to a just determination of the question involved. No such order for inspection and examination shall be made except in open court or at chambers, upon notice of application for such order of at least three days, and not then except by agreement of the parties, and not unless it appears that the plaintiff has been refused the privilege of making the inspection and examination by the defendant, his or their agent.



§ 34-50-106. Right to use of water hoisted

When any person or corporation engages in mining or milling, and in the prosecution of such business hoists or raises water from mines or natural channels, and the water flows away from the premises of such persons or corporations to any natural channel or gulch, the same shall be considered beyond the control of the party so hoisting or raising the same, and may be taken and used by other parties the same as that of natural water courses.



§ 34-50-107. Liability for flow of water hoisted

After any such water has been so raised and flows into any such natural channel, gulch, or draw, the party so hoisting or raising the same shall only be liable for injury caused thereby, in the same manner as riparian owners along natural water courses.



§ 34-50-108. Applicable to opened mines only

The provisions of this article shall not be construed to apply to incipient or undeveloped mines, but to those only which shall have been opened, and shall clearly derive a benefit from being drained.



§ 34-50-109. Evidence to be considered by court

In the trial of cases arising under this article, the court shall admit evidence of the normal stand or position of the water while at rest in an idle mine; also the observed prevalence of a common water level or a standing water line in the same or separate lodes; also the effect, if any, the elevating or depressing the water by natural or mechanical means in any given lode has upon elevating or depressing the water in the same contiguous or separate lodes or mines; also the effect which draining or ceasing to drain any given lode or mine had upon the water in the same or contiguous or separate lodes or mines, and all other evidence which tends to prove the common ingress or subterraneous communication of water into the same lode or mine, or contiguous or separate lodes or mines.






Article 51 - Mine Drainage Districts

§ 34-51-101. Petition for drainage district - definition

A majority of persons owning and operating mining claims in any mining camp or district whose aggregate valuation for the purpose of taxation within said district shall not be less than one-half the valuation for assessment of all mining claims and premises situated within the boundaries of the proposed drainage district may at any time file with the clerk of the district court of the county in which such claims or the larger part thereof are situated a verified petition addressed to the judge of said district court, praying for the organization of a mine drainage district. "Persons", as used in this article, includes partnerships, joint-stock associations, companies, and corporations.



§ 34-51-102. Contents of petition

(1) The petition shall set forth the name of the proposed mine drainage district; the acreage of the mining premises situate therein severally owned by the petitioners; approximately the aggregate area of all mining claims within the district; that said mining premises are capable of being drained and unwatered by one common system of drainage; and that such drainage will be of common benefit to all mining premises within the proposed boundaries of the district.

(2) Such petition shall further designate the proposed boundaries and give the names of all mining claims known to be located or patented within the district and the names of owners thereof and their post-office addresses so far as known to the petitioners.



§ 34-51-103. Publication of notice - contents

(1) Upon the filing of said petition, the court shall designate a newspaper published within the county where the district is situated and shall order that in such newspaper there shall be published a notice addressed individually to the owners of all the mining claims within the boundaries of the proposed district, other than the petitioners, and generally to all such other persons as may be interested in said mining claims.

(2) Such notice shall be published for four successive weeks. It shall contain a copy of the petition and shall state that the petition will be heard on such date thereafter as may be set by the court and stated in such notice and shall notify all persons, owners of mining claims within said district, or persons interested therein, to appear and plead to said petition on or before a date certain, and that otherwise default will be taken and a decree made according to the facts and equities of the case as they may be found by the court.



§ 34-51-104. Mail copy of notice

The court shall further order that a copy of said notice be mailed by the clerk of the court to each person, other than the petitioners, named as an owner in said petition, at least four weeks before the next term of the said court. The fact of the publication and of the mailing of the copies shall be proved in the same manner as is by law required for the proof of publication of process in civil cases.



§ 34-51-105. Proceedings after petition is filed

All owners of mining claims or parties interested therein, including encumbrancers, shall have the right to appear and plead to such petition, and if any material allegations of the same are traversed, the issue shall be tried to the court as in equity cases, and if default is made and no traverse or other objection to the petition filed, the court shall nevertheless require proof of all the material allegations of the petition.



§ 34-51-106. Change of boundaries

The boundaries of the proposed district shall not necessarily be the same as those stated in the petition, and the court may diminish but shall not enlarge the same.



§ 34-51-107. Decree and plat

Upon final hearing, if the finding is in favor of the petitioners, the court shall make a decree that the proposed mine drainage district be established, stating its boundaries and describing it as "Mine Drainage District No. ......... of the county of .........." giving it the proper number, which decree shall contain a plat of the said boundaries. A certified copy of such decree, including the plat, shall be filed with the county clerk and recorder of the county in which the district is situated, and a second copy shall be filed with the division of local government in the department of local affairs.



§ 34-51-108. Bond for costs

Upon the filing of said petition, the petitioners shall file a bond with sufficient sureties to be approved by the clerk of the court, conditioned for the payment of all costs which may accrue up to and including the filing of said copies of the decree. The court has power to apportion the costs between the petitioners and the parties opposing the petition in case of contest.



§ 34-51-109. Corporation name

Upon the signing of the decree and the filing of said copies, as provided in section 34-51-107, said district shall become a municipal corporation and have and exercise all the powers necessary and requisite to carry into effect the objects for which it is formed, including the power to sue and be sued, under the name and style of "Mining Drainage District No. ....... of the county of ..............", the number of the district and the name of the county both being part of its corporate name.



§ 34-51-110. Contracts - corporate power

All contracts and conveyances of a mine drainage district shall be in its corporate name, but corporate powers shall be exercised by the board of supervisors provided for in section 34-51-111.



§ 34-51-111. Election of supervisors

(1) The court in the decree establishing a mine drainage district shall order an election to be held under the supervision of the board of county commissioners of the county wherein said district, or the greater portion thereof, is situated, for the purpose of electing five individuals to constitute the board of supervisors for said district, and shall set the time and place of said election, and direct the clerk of said board of county commissioners to cause notice of said election, and the time and place thereof, to be published for four successive weeks prior to the date of said election, in some newspaper published within the county. The individuals so elected shall hold office for one, two, three, four, and five years, in accordance with the number of votes received by them respectively. The individual receiving the highest number of votes is to serve for five years, the one receiving the next highest, four years, the next highest, three years, the next highest, two years, and the next highest, one year.

(2) Each year following the organization of the mine drainage district, elections shall be called by and held under the supervision of the board of county commissioners for the purpose of electing a successor to the member of the board of supervisors of the mine drainage district whose term expires, and to fill any other vacancies that may exist in said board, and at such election a new member shall be elected to said board of supervisors to hold office for five years. Notice of such subsequent elections is to be given in the same manner as provided in this section to be given in the case of the first election. At all elections for members of the board of supervisors of a mine drainage district, each person owning mining claims in the district shall be entitled to one vote for each claim or fractional claim within said district, owned by such person, and only individuals who are residents of the county wherein the mine drainage district lies, and who are owners of mining claims within said district, or officers, managers, or superintendents of corporations owning mining claims within said district shall be qualified for election as members of said board.



§ 34-51-112. Organization - records - office

The board of county commissioners shall provide office room for said board of supervisors and a place for the deposit of their records. Said board shall organize by electing a chairman from their own number and by electing a clerk not of their own number, and the board shall require such clerk to keep regular minutes of their meetings and accounts of all receipts and expenditures. All records and accounts shall be open to public inspection, the same as the public records of the office of the county clerk and recorder. Meetings shall be at the call of the chairman or any two members of the board, and not less than three members shall constitute a quorum. All special and regular meetings of the board of supervisors shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of such meeting.



§ 34-51-113. Selection of system

Said board shall determine upon a system of mine drainage for the district, either by gravity, power, or by both combined, and to assess the cost thereof upon the property to be benefited thereby.



§ 34-51-114. Notice of selection of system

Upon the adoption of any system of drainage, the clerk of the board shall cause to be published once a week for four successive weeks in some weekly newspaper published in the county a notice stating in general terms the system adopted and the estimated cost, and shall mail a copy of such notice to each person shown on the mine drainage district records to be a party in interest.



§ 34-51-115. Letting contracts

The board has power to employ labor and professional services as required and to do all things necessary to carry out the details of the plan and to contract for the work to be done by a single contract or to divide it into sections and let contracts from time to time.



§ 34-51-116. Inspection

All parties in interest shall have access to the main avenues and laterals of such drainage system, subject to such rules and regulations as are adopted by the board of supervisors.



§ 34-51-117. Board may levy tax

(1) In order to provide for the payment of the expenses of a drainage system and for the payment of any issue of bonds, the board of supervisors has power to levy and cause to be collected a tax upon all mining claims within the district. Such tax shall be voted only at a regular meeting of the board and shall not exceed in any one year fifty mills on every dollar of valuation as shown by the assessment roll of the county assessor.

(2) The board of supervisors in lieu of said tax levy upon the valuation for assessment, or in the event such levy will not produce sufficient revenue to meet the payments from time to time accruing upon said bonds and interest thereon and the expenses of the mine drainage district, may order a levy against the net sale price of all ores produced in the mine drainage district, using either in combination, with such division or combination of the tax to be raised as to the board of supervisors seems meet and proper.

(3) Said tax levy, whether by one or both of said methods, or a combination thereof, shall be voted by said board of supervisors annually and shall be certified to the board of county commissioners of the county wherein said mine drainage district is located on or before the first Monday in November in each year.

(4) In any mining district where there already exists a drainage tunnel which has lowered the water or drained the district to some ascertained level, there shall be no taxation on the net value of ores under the provisions of this article, in respect to any ore taken out of any portion of any mine above the level now drained by any existing tunnel.

(5) The additional levy last mentioned shall not exceed ten percent of the net sales price of such ores, and the moneys so levied and collected from said levy on said net sales price shall be used for the payment of bonds and interest thereon and other expenses of the mine drainage district the same as if it had been collected under the tax levy provided in subsection (1) of this section. Said net sales price shall be computed from the gross sales price after deducting the reasonable cost of haulage from the mine to the railroad or smelter or mill, and railroad freight and smelter or other treatment charges in mill or smelter. In order to effectuate the payment of said royalty, said board may order that all such ore so produced and sold from the mine drainage district shall be shipped under such rules and regulations as the board of supervisors may prescribe, either in the name of the board of supervisors, or with notice to the ore purchaser, smelter, or miller that the said ores are subject to the taxation provided in this section.

(6) It is the duty of the ore purchaser, smelter, or miller to deduct said tax before making settlement with the mine owner, lessee, or other shipper, and to pay the amount of said tax direct to the county treasurer of the county in which said drainage district shall be situated; and it is the duty of the county treasurer to issue proper receipts therefor to the purchaser, smelter, or miller, and to all persons interested in the net proceeds of the ore sale so taxed.

(7) The tax on the net sales price of such ores shall be levied against the mine owner or lessor, and against the lessee, sublessee, or other persons having property rights in said ore, and shall be paid by them respectively in the proportion in which they are respectively interested in the net sales price. Said persons respectively shall file with the board of supervisors proper papers to evidence their respective interest in said net sales price, and if such filings are not made then the board of supervisors shall collect said tax against the owner of the property, or against the owner and lessee as their respective interest may appear from any recorded lease or working contract which is on record in the office of the county clerk and recorder of said county at the date of said levy or tax.

(8) In the event that at the date of said tax there are any valid mining leases on property within the drainage district executed prior to January 30, 1934, said tax shall be apportioned among and paid by the owners, lessors, lessees, or sublessees or other persons in interest in the sale of said ores in the manner provided in subsection (7) of this section. Whenever any such lease or any mining lease is executed after January 30, 1934, and contains a covenant that the lessee shall pay taxes, or general taxes, such covenant shall not be construed to include any special tax authorized by this article; and in such event the mine drainage district taxes shall be apportioned as provided in this section, and said taxes shall not be chargeable against the lessee or sublessee except by express mention of mine drainage district taxes. It is lawful for the parties in interest to contract for and agree among themselves as to their respective liabilities for the mine drainage district taxes, and upon recording such contract or agreement in the office of the county clerk and recorder in the county in which the mine drainage district is situated and serving a copy of said contract or agreement upon the board of supervisors, it is the duty of the board of supervisors to make such orders as will effectuate the division of the tax liability according to the terms of said contract or agreement.

(9) It is the duty of the county treasurer to carry all taxes collected by him under the provisions of this article in a separate fund in the name of the mine drainage district and to disburse the said funds under the provisions of this article and the orders of the board of supervisors of the mine drainage district; and said funds shall be disbursed only for the lawful purposes of the mine drainage district.



§ 34-51-118. Collection of taxes

Such levy shall be certified by the clerk under the seal of the district, to the county assessor, and shall be extended upon his books and collected in all respects as provided for the collection of other taxes in the county in which the district is situate. The general revenue laws of this state for the assessment, levying, and collection of taxes, and providing for relief to the taxpayer in cases of erroneous, double, or illegal assessments, except as modified in this section, shall be applicable for the purposes of this article, including the enforcement of penalties and forfeitures for delinquent taxes, except that the duties and functions vested by law in county boards of equalization in reference to general taxes shall be exercised in the case of all taxes levied and collected under this article by the respective boards of supervisors of the various mine drainage districts that may be authorized under this article.



§ 34-51-119. Bonds - sales - interest and lien

The board has power to raise money necessary to carry out the system of drainage adopted, and to otherwise accomplish the objects and purposes of this article, by the issue and sale of bonds, bearing interest not to exceed eight percent per annum, payable at the office of the county treasurer, in even sums of not less than five hundred dollars, and such bonds shall be a lien upon all property within the boundaries of the district made taxable under this article. The board may sell bonds from time to time in such quantities as may be necessary to carry out the objects and purposes of this article. Before making any sale the board shall, at a meeting, by resolution declare its intention to sell and shall cause such resolution to be entered in the minutes and notice of the sale to be given by publication thereof at least twenty days in a daily newspaper published in the city of Denver, and in any other newspaper, at its discretion. The notice shall state that sealed proposals will be received by the board at its office, for the purchase of the bonds, till the day and hour named in the resolution. At the time appointed the board shall open the proposals and award the purchase of the bonds to the highest responsible bidder and may reject all bids; but said board in no event shall sell any of said bonds for less than ninety-five percent of the face value thereof.



§ 34-51-120. Warrants

The county treasurer shall pay out the funds collected as taxes under sections 34-51-117 to 34-51-119, or any funds however acquired, only upon warrants drawn against the same by the mine drainage district, under its corporate seal, signed by the clerk and countersigned by the chairman of the board. Warrants drawn under this article shall be assignable, transferable, and payable in all respects the same as county warrants.



§ 34-51-121. Salaries and per diem

The salary of the clerk shall be fixed by the board. The members of the board shall receive no compensation, except five dollars per day while in actual session, and no member shall receive in the aggregate more than two hundred dollars in any one calendar year.



§ 34-51-122. Collection of tolls

Every mine drainage district has a right to collect tolls for the use of the right-of-way, upon terms fixed by the board, which shall be the same to all parties for like services; to accept compensation for service to adjoining mines outside the district and accept revenue from all parties benefited by any use of the property, assets, or easements of the district. All funds accruing under this section shall be used to diminish the tax rate and any excess of revenue over expenses not held as a sinking fund shall be repaid pro rata to the payers of previous taxes.



§ 34-51-123. Eminent domain

Any mine drainage district has the right to accept deeds for rights-of-way and other easements by gift or upon compensation to be paid, and when reasonable compensation for rights-of-way or other essential easements cannot be agreed upon, the district has the power to exercise the right of eminent domain under the statutes of this state.



§ 34-51-124. Prior drainage statutes

Nothing in this article shall be construed to repeal the provisions of the statutes of this state concerning drainage, but said statutes shall have no application within the limits of any mine drainage district created under the existing provisions of this article.






Article 52 - Ore Buyers' Licenses



Article 53 - Sales of Ore

§ 34-53-101. Purchasing ore unlawfully - penalty

Any person, association, or corporation, or the agent of any person, association, or corporation, who knowingly purchases, or contracts to purchase, or makes any payment for or on account of any ore which has been taken from any mine or claim, by persons who have taken or may be holding possession of any such mine or claim, contrary to any penal law in force, shall be considered as an accessory after the fact to the unlawful holding or taking of such mine or claim and, upon conviction thereof, shall be subjected to the same punishment to which the principals may be liable.



§ 34-53-102. False weights - scales - penalty

Any person, association, or corporation, or the agent of any person, association, or corporation, engaged in the business of milling, sampling, concentrating, reducing, shipping, or purchasing ores who keeps or uses any false or fraudulent scales or weights for weighing ore, or who keeps or uses any false or fraudulent assay scales or weights for ascertaining the assay value of ore, knowing them to be false, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars nor less than one hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 34-53-103. Altering value - certificate - penalty

Any person, corporation, or association, or the agent of any person, corporation, or association, engaged in the milling, sampling, concentrating, reducing, shipping, or purchasing of ores in this state who in any manner knowingly alters or changes the true value of any ores delivered to him, so as to deprive the seller of the result of the correct value of the same, or who substitutes other ores for those delivered to him, or who issues any bill of sale or certificate of purchase that does not exactly and truthfully state the actual weight, assay value, and total amount paid for any lot of ore purchased, or who, by any secret understanding or agreement with another, issues a bill of sale or certificate of purchase that does not truthfully and correctly set forth the weight, assay value, and total amount paid for any lot of ore purchased by him is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars nor less than one hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 34-53-104. Failure to account - penalty

The owner, manager, or agent of any species of quartz mill, arrastra mill, furnace, or cupel, employed in extracting gold from quartz, pyrites, or other minerals, who neglects or refuses to account for, or pay over and deliver, all the proceeds thereof to the owner of such quartz, pyrites, or other mineral, excepting such portion of said proceeds as he or she is entitled to in return for his or her services, commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 34-53-105. Person in possession of ore deemed owner

Any person, association of persons, or corporation in the peaceful possession of any mining claim, under claim or color of title, and engaged in the mining and sale of ores therefrom, as to all persons purchasing such ore, in good faith and without notice, as provided in section 34-53-107, of the claim of any other person, association, or corporation to such mining claim, shall be deemed to be the owner of such ore.



§ 34-53-106. Purchasing ore in good faith

Any person who, or association or corporation which, in good faith and in the usual course of business, and without notice, as provided in section 34-53-107, purchases and obtains delivery of any ore from any person, association, or corporation in possession of any mining claim is deemed the owner of such ore, and shall not be subject to any action therefor and for the value thereof by any person, association, or corporation who may ultimately be adjudged to be the owner of such mining claim.



§ 34-53-107. Notice of adverse claim - action

If any person, association, or corporation is or claims to be the owner or entitled to the possession of any mining claim in the actual possession of some other person, association, or corporation claiming to be the owner or entitled to the possession thereof, and mining and shipping ore therefrom, if he desires to hold purchasers of such ore responsible for the value of such ore, may serve or cause to be served upon such purchaser a notice in writing, setting forth the name of the mining claim, the names of the claimants and owners thereof, the name of the person, association, or corporation mining or shipping ore therefrom, and warning such purchaser that he will be held responsible for all ores purchased and delivered from such mine by such person, association, or corporation, or his heirs and assigns subsequent to the service of such notice. Within five days from and after the service of such notice, the person, association, or corporation serving or causing the same to be served shall institute an action in some court of competent jurisdiction against the person, association, or corporation in possession of such mining claim to enjoin him from the mining or shipment or sale of ores therefrom pending such action and shall at once notify such purchaser of the pendency of such action. If the notice provided for in this section shall be served after such an action has been instituted it shall not be necessary to commence another under the provisions hereof.



§ 34-53-108. Injunction - effect of denial

The person, association, or corporation bringing or having instituted such action, within thirty days after the service of said notice, shall cause an application for an injunction against the defendant therein to be heard before the court in which the same shall be pending. If the injunction is denied or if the application therefor is not made within said period of thirty days, the notice served shall be held for naught, and all persons shall be at liberty to purchase ores from the mining claim or from the person, association, or corporation in possession of and working the same as aforesaid, as though such notice had never been served.



§ 34-53-109. Dissolution of injunction

If any injunction granted under such application therefor, as provided for in section 34-53-108, is dissolved, all persons shall be at liberty to purchase ores from the mining claims affected thereby, from any person, association, or corporation in possession thereof, and working the same under claim or color of title, and no action shall be brought or maintained against such purchaser for the value thereof, notwithstanding that the title and right of possession of and to such mining claim shall be ultimately adjudged against such person, association, or corporation in possession.



§ 34-53-110. Effect of failure to institute action

If any person, association, or corporation which has not already brought an action serves a notice upon any purchaser of ores, as provided in section 34-53-107, and fails or neglects to institute an action and apply for an injunction as required in section 34-53-108, said notice is of no effect and the purchaser shall not be bound by anything contained therein. If such an action shall be pending at the time of the giving of such notice the same shall be mentioned therein.



§ 34-53-111. When purchaser held responsible

Any purchaser of ores who has received the notice provided for in section 34-53-107 and followed or preceded by the commencement of an action and application for an injunction thereunder, as set forth in this article, who continues to purchase and receive ores from the mining claims named in such notice, shall be responsible for the value thereof to the person, association, or corporation who is adjudged to be the owner or entitled to the possession of such mining claims.



§ 34-53-112. Applicability - bad faith

Sections 34-53-105 to 34-53-112 shall not apply to any ore or ores mined, shipped, or sold in contravention of the terms of sections 34-53-101 to 34-53-103.






Article 54 - Memoranda of Ore Sales

§ 34-54-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Person" means any person, partnership, association, or corporation.



§ 34-54-102. Sale of ores and minerals

It is unlawful for any person, whether acting for himself or as agent for another, to sell or to purchase any ores, concentrates, or amalgams bearing gold, silver, tungsten, vanadium, uranium, molybdenum, or other rare minerals, or to sell or purchase gold dust, gold or silver bullion, nuggets, or specimens of a value of ten dollars or more, unless at the time of the sale the vendor shall sign with his true name and deliver to the purchaser a memorandum in which he shall state the date of the sale, his residence, the nature and amount of the article sold, the source from which the vendor obtained the same, and the consideration actually paid.



§ 34-54-103. Signed memorandum

It is unlawful for any person, whether acting for himself or as agent for another, to deliver any of the property specified in section 34-54-102 of the value of ten dollars or more, to any other person as agent, broker, or bailee, unless he, at the time of such delivery, delivers to such agent, broker, or vendor a memorandum signed with his true name in which he shall state the date of the transaction, his residence, the nature and quantity of the property delivered, the source from which he obtained such property, and the purpose for which the delivery is made.



§ 34-54-104. Preservation of memorandum

Every person required to receive a memorandum under the provisions of this article shall carefully preserve the same for a period of at least twelve months.



§ 34-54-105. Fictitious statement

If any person required to execute a memorandum under the provisions of this article signs the same with any other than his true name, or makes any false statement whatsoever therein, he shall be deemed guilty of a violation of the provisions of this article. If any person required by the provisions of this article to receive a memorandum receives the memorandum knowing the same not to be signed with the true name of the person delivering such memorandum, or knowing any statement therein contained to be false, he shall be deemed guilty of a violation of the provisions of this article.



§ 34-54-106. Penalty

Any person who violates any of the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars, or by imprisonment in the county jail for a term of not more than six months, or by both such fine and imprisonment.









Oil and Natural Gas

Article 60 - Oil and Gas Conservation

§ 34-60-101. Short title

This article shall be known and may be cited as the "Oil and Gas Conservation Act".



§ 34-60-102. Legislative declaration

(1) (a) It is declared to be in the public interest to:

(I) Foster the responsible, balanced development, production, and utilization of the natural resources of oil and gas in the state of Colorado in a manner consistent with protection of public health, safety, and welfare, including protection of the environment and wildlife resources;

(II) Protect the public and private interests against waste in the production and utilization of oil and gas;

(III) Safeguard, protect, and enforce the coequal and correlative rights of owners and producers in a common source or pool of oil and gas to the end that each such owner and producer in a common pool or source of supply of oil and gas may obtain a just and equitable share of production therefrom; and

(IV) Plan and manage oil and gas operations in a manner that balances development with wildlife conservation in recognition of the state's obligation to protect wildlife resources and the hunting, fishing, and recreation traditions they support, which are an important part of Colorado's economy and culture. Pursuant to section 33-1-101, C.R.S., it is the policy of the state of Colorado that wildlife and their environment are to be protected, preserved, enhanced, and managed for the use, benefit, and enjoyment of the people of this state and its visitors.

(b) It is not the intent nor the purpose of this article to require or permit the proration or distribution of the production of oil and gas among the fields and pools of Colorado on the basis of market demand. It is the intent and purpose of this article to permit each oil and gas pool in Colorado to produce up to its maximum efficient rate of production, subject to the prevention of waste, consistent with the protection of public health, safety, and welfare, including protection of the environment and wildlife resources, and subject further to the enforcement and protection of the coequal and correlative rights of the owners and producers of a common source of oil and gas, so that each common owner and producer may obtain a just and equitable share of production therefrom.

(2) It is further declared to be in the public interest to assure that producers and consumers of natural gas are afforded the protection and benefits of those laws and regulations of the United States which affect the price and allocation of natural gas and crude oil, including the federal "Natural Gas Policy Act of 1978", 15 U.S.C. 3301, and particularly that the oil and gas conservation commission, established by section 34-60-104, be empowered to exercise such powers and authorities as may be delegated to it by the laws or regulations of the United States, including said "Natural Gas Policy Act of 1978", and, in the exercise of such powers and authorities, to make such rules and regulations and to execute such agreements and waivers as are reasonably required to implement such power and authority.



§ 34-60-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "And" includes the word "or" and the use of the word "or" includes the word "and". The use of the plural includes the singular and the use of the singular includes the plural.

(2) "Commission" means the oil and gas conservation commission.

(3) "Common source of supply" is synonymous with "pool" as defined in this section.

(4) "Correlative rights" means that each owner and producer in a common pool or source of supply of oil and gas shall have an equal opportunity to obtain and produce his just and equitable share of the oil and gas underlying such pool or source of supply.

(4.3) "Division of parks and wildlife" means the division of parks and wildlife identified in article 9 of title 33, C.R.S.

(4.5) "Exploration and production waste" means those wastes that are generated during the drilling of and production from oil and gas wells or during primary field operations and that are exempt from regulation as hazardous wastes under subtitle c of the federal "Resource Conservation and Recovery Act of 1976", 42 U.S.C. sec. 6901 to 6934, as amended.

(5) "Gas" means all natural gases and all hydrocarbons not defined in this section as oil.

(5.5) "Minimize adverse impacts" means to, wherever reasonably practicable:

(a) Avoid adverse impacts from oil and gas operations on wildlife resources;

(b) Minimize the extent and severity of those impacts that cannot be avoided;

(c) Mitigate the effects of unavoidable remaining impacts; and

(d) Take into consideration cost-effectiveness and technical feasibility with regard to actions and decisions taken to minimize adverse impacts to wildlife resources.

(6) "Oil" means crude petroleum oil and any other hydrocarbons, regardless of gravities, which are produced at the well in liquid form by ordinary production methods, and which are not the result of condensation of gas before or after it leaves the reservoir.

(6.5) "Oil and gas operations" means exploration for oil and gas, including the conduct of seismic operations and the drilling of test bores; the siting, drilling, deepening, recompletion, reworking, or abandonment of an oil and gas well, underground injection well, or gas storage well; production operations related to any such well including the installation of flow lines and gathering systems; the generation, transportation, storage, treatment, or disposal of exploration and production wastes; and any construction, site preparation, or reclamation activities associated with such operations.

(6.8) "Operator" means any person who exercises the right to control the conduct of oil and gas operations.

(7) "Owner" means the person who has the right to drill into and produce from a pool and to appropriate the oil or gas he produces therefrom either for himself or others or for himself and others, including the owner of a well capable of producing oil or gas, or both.

(7.1) "Parks and wildlife commission" means the parks and wildlife commission created in section 33-9-101, C.R.S.

(7.5) "Permit" means any permit, sundry notice, notice of intention, or other approval, including any conditions of approval, which is granted, issued, or approved by the commission.

(8) "Person" means any natural person, corporation, association, partnership, receiver, trustee, executor, administrator, guardian, fiduciary, or other representative of any kind, and includes any department, agency, or instrumentality of the state or any governmental subdivision thereof.

(9) "Pool" means an underground reservoir containing a common accumulation of oil or gas, or both. Each zone of a general structure, which zone is completely separated from any other zone in the structure, is covered by the word "pool" as used in this article.

(10) "Producer" means the owner of a well capable of producing oil or gas, or both.

(10.5) "Surface owner" means any person owning all or part of the surface of land upon which oil and gas operations are conducted, as shown by the tax records of the county in which the tract of land is situated, or any person with such rights under a recorded contract to purchase.

(10.7) "Underground natural gas storage cavern" means a facility that stored natural gas in an underground cavern or abandoned mine on or before January 1, 2000. An underground natural gas storage cavern includes all surface or subsurface rights and appurtenances associated with the underground injection, storage, and withdrawal of natural gas, but does not include any compressor stations or pipeline facilities subject to regulation by the public utilities commission or the United States department of transportation.

(11) "Waste", as applied to gas, includes the escape, blowing, or releasing, directly or indirectly into the open air, of gas from wells productive of gas only, or gas in an excessive or unreasonable amount from wells producing oil, or both oil and gas; and the production of gas in quantities or in such manner as unreasonably reduces reservoir pressure or unreasonably diminishes the quantity of oil or gas that ultimately may be produced; excepting gas that is reasonably necessary in the drilling, completing, testing, and in furnishing power for the production of wells.

(12) "Waste", as applied to oil, includes underground waste; inefficient, excessive, or improper use or dissipation of reservoir energy, including gas energy and water drive; surface waste; open-pit storage; and waste incident to the production of oil in excess of the producer's aboveground storage facilities and lease and contractual requirements, but excluding storage, other than open-pit storage, reasonably necessary for building up or maintaining crude stocks and products thereof for consumption, use, and sale.

(13) "Waste", in addition to the meanings as set forth in subsections (11) and (12) of this section, means:

(a) Physical waste, as that term is generally understood in the oil and gas industry;

(b) The locating, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner which causes or tends to cause reduction in quantity of oil or gas ultimately recoverable from a pool under prudent and proper operations or which causes or tends to cause unnecessary or excessive surface loss or destruction of oil or gas;

(c) Abuse of the correlative rights of any owner in a pool due to nonuniform, disproportionate, unratable, or excessive withdrawals of oil or gas therefrom, causing reasonably avoidable drainage between tracts of land or resulting in one or more producers or owners in such pool producing more than his equitable share of the oil or gas from such pool.

(14) Repealed.

(15) "Wildlife resources" means fish, wildlife, and their aquatic and terrestrial habitats.



§ 34-60-104. Oil and gas conservation commission - report - publication

(1) There is hereby created, in the department of natural resources, the oil and gas conservation commission of the state of Colorado.

(2) (a) (I) Effective July 1, 2007, the commission shall consist of nine members, seven of whom shall be appointed by the governor with the consent of the senate and two of whom, the executive director of the department of natural resources and the executive director of the department of public health and environment, shall be ex officio voting members. At least two members shall be appointed from west of the continental divide, and, to the extent possible, consistent with this paragraph (a), the other members shall be appointed taking into account the need for geographical representation of other areas of the state with high levels of oil and gas activity or employment. Three members shall be individuals with substantial experience in the oil and gas industry, and at least two of said three members shall have a college degree in petroleum geology or petroleum engineering; one member shall be a local government official; one member shall have formal training or substantial experience in environmental or wildlife protection; one member shall have formal training or substantial experience in soil conservation or reclamation; and one member shall be actively engaged in agricultural production and also be a royalty owner. Excluding the executive directors from consideration, no more than four members of the commission shall be members of the same political party.

(II) Subject to paragraph (b) of this subsection (2), nothing in this paragraph (a) shall be construed to require a holdover member of the commission holding office on July 1, 2007, to comply with the provisions of this paragraph (a), as amended, unless such person is reappointed to the commission for another term of office. Nothing in this subparagraph (II) shall alter, impair, or negate the authority of the governor to remove or appoint members of the commission pursuant to paragraph (b) of this subsection (2).

(III) Repealed.

(b) Members of the commission shall be appointed for terms of four years each. The governor may at any time remove any member of the commission, and by appointment the governor shall fill any vacancy on the commission. In case one or more vacancies occur on the same day, the governor shall designate the order of filling vacancies. The members of the commission shall receive a per diem allowance of fifty dollars for each day spent in attendance at commission meetings or hearings and shall be reimbursed for their actual expenses.

(3) The commission shall report to the executive director of the department of natural resources at such times and on such matters as the executive director may require.

(4) Publications of the commission circulated in quantity outside the executive branch are subject to the approval and control of the executive director of the department of natural resources.



§ 34-60-104.5. Director of commission - duties

(1) Pursuant to section 13 of article XII of the state constitution, the executive director of the department of natural resources shall appoint a director of the commission who shall possess such qualifications as may be established by the executive director, the commission, and the state personnel board.

(2) The director of the commission shall:

(a) Administer the provisions of this article;

(b) Enforce the rules and regulations adopted by the commission;

(c) Implement and administer orders issued by the commission;

(d) Appoint, pursuant to section 13 of article XII of the state constitution, such clerical and professional staff and consultants as may be necessary for the efficient and effective operation of the commission and shall exercise general supervisory control over said staff; and

(e) Perform such other functions as may be assigned to him by the commission, including that of appointment as a hearing officer in accordance with section 34-60-106.



§ 34-60-105. Powers of commission

(1) The commission has jurisdiction over all persons and property, public and private, necessary to enforce the provisions of this article, and has the power to make and enforce rules, regulations, and orders pursuant to this article, and to do whatever may reasonably be necessary to carry out the provisions of this article. Any delegation of authority to any other state officer, board, or commission to administer any other laws of this state relating to the conservation of oil or gas, or either of them, is hereby rescinded and withdrawn and such authority is unqualifiedly conferred upon the commission, as provided in this section. Any person, or the attorney general on behalf of the state, may apply for any hearing before the commission, or the commission may initiate proceedings upon any question relating to the administration of this article, and jurisdiction is conferred upon the commission to hear and determine the same and enter its rule, regulation, or order with respect thereto.

(2) Repealed.

(3) The attorney general is the legal advisor of the commission, and it is his or her duty to represent the commission in all court proceedings and in all proceedings before it and in any proceedings to which the commission may be a party before any department of the federal government.



§ 34-60-106. Additional powers of commission - rules

(1) The commission also has authority to require:

(a) Identification of ownership of oil and gas wells, producing leases, tanks, plants, and structures;

(b) The making and filing with the commission of copies of well logs, directional surveys, and reports on well location, drilling, and production; except that logs of exploratory or wildcat wells marked "confidential" shall be kept confidential for six months after the filing thereof, unless the operator gives written permission to release such logs at an earlier date;

(c) The drilling, casing, operation, and plugging of seismic holes or exploratory wells in such manner as to prevent the escape of oil or gas from one stratum into another, the intrusion of water into oil or gas stratum, the pollution of fresh water supplies by oil, gas, salt water, or brackish water; and measures to prevent blowouts, explosions, cave-ins, seepage, and fires;

(d) (Deleted by amendment, L. 94, p. 1980, § 6, effective June 2, 1994.)

(e) That every person who produces, sells, purchases, acquires, stores, transports, refines, or processes oil or gas in this state shall keep and maintain within this state, for a period of five years, complete and accurate records of the quantities thereof, which records, or certified copies thereof, shall be available for examination by the commission, or its agents, at all reasonable times within said period and that every such person shall file with the commission such reasonable reports as it may prescribe with respect to such oil or gas or the products thereof;

(f) That no operations for the drilling of a well for oil and gas shall be commenced without first giving to the commission notice of intention to drill and without first obtaining a permit from the commission, under such rules and regulations as may be prescribed by the commission, and paying to the commission a filing and service fee to be established by the commission for the purpose of paying the expense of administering this article as provided in section 34-60-122, which fee may be transferable or refundable, at the option of the commission, if such permit is not used; but no such fee shall exceed two hundred dollars;

(g) That the production from wells be separated into gaseous and liquid hydrocarbons and that each be accurately measured by such means and standards as prescribed by the commission;

(h) The operation of wells with efficient gas-oil and water-oil ratios, the establishment of these ratios, and the limitation of the production from wells with inefficient ratios;

(i) Certificates of clearance in connection with the transportation and delivery of oil and gas or any product; and

(j) Metering or other measuring of oil, gas, or product in pipelines, gathering systems, loading racks, refineries, or other places.

(2) The commission has the authority to regulate:

(a) The drilling, producing, and plugging of wells and all other operations for the production of oil or gas;

(b) The shooting and chemical treatment of wells;

(c) The spacing of wells; and

(d) Oil and gas operations so as to prevent and mitigate significant adverse environmental impacts on any air, water, soil, or biological resource resulting from oil and gas operations to the extent necessary to protect public health, safety, and welfare, including protection of the environment and wildlife resources, taking into consideration cost-effectiveness and technical feasibility.

(3) The commission also has the authority to:

(a) Limit the production of oil or gas, or both, from any pool or field for the prevention of waste, and to limit and to allocate the production from such pool or field among or between tracts of land having separate ownerships therein, on a fair and equitable basis so that each such tract will be permitted to produce no more than its just and equitable share from the pool and so as to prevent, insofar as is practicable, reasonably avoidable drainage from each such tract which is not equalized by counter-drainage; and

(b) Classify wells as oil or gas wells for purposes material to the interpretation or enforcement of this article.

(3.5) The commission shall require the furnishing of reasonable security with the commission by lessees of land for the drilling of oil and gas wells, in instances in which the owner of the surface of lands so leased was not a party to such lease, to protect such owner from unreasonable crop losses or land damage from the use of the premises by said lessee. The commission shall require the furnishing of reasonable security with the commission, to restore the condition of the land as nearly as is possible to its condition at the beginning of the lease and in accordance with the owner of the surface of lands so leased.

(4) The grant of any specific power or authority to the commission shall not be construed in this article to be in derogation of any of the general powers and authority granted under this article.

(5) The commission shall also have power to make determinations, execute waivers and agreements, grant consent to delegations, and take other actions required or authorized for state agencies by those laws and regulations of the United States which affect the price and allocation of natural gas and crude oil, including the federal "Natural Gas Policy Act of 1978", 15 U.S.C. sec. 3301 et seq., including the power to give written notice of administratively final determinations.

(6) The commission has the authority, as it deems necessary and convenient, to conduct any hearings or to make any determinations it is otherwise empowered to conduct or make by means of an appointed hearing officer, but recommended findings, determinations, or orders of any hearing officer shall not become final until adopted by the commission. Upon appointment by the commission, a member of the commission may act as a hearing officer.

(7) The commission has the authority to establish, charge, and collect docket fees for the filing of applications, petitions, protests, responses, and other pleadings. No such fees shall exceed two hundred dollars for any application, petition, or other pleading initiating a proceeding nor one hundred dollars for any protest or other responsive pleadings, and any party to any commission proceeding shall pay no more than one such fee for each proceeding in which it is a party. All such fees shall be deposited in the oil and gas conservation and environmental response fund established by section 34-60-122 and shall be subject to appropriations by the general assembly for the purposes of this article.

(8) The commission shall prescribe special rules and regulations governing the exercise of functions delegated to or specified for it under the federal "Natural Gas Policy Act of 1978", 15 U.S.C. sec. 3301 et seq., or such other laws or regulations of the United States which affect the price and allocation of natural gas and crude oil in accordance with the provisions of this article.

(9) Notwithstanding the provisions of section 34-60-120 or any other provision of law, the commission, as to class II injection wells defined in 40 CFR 144.6b, shall also have the power to perform all acts for the purpose of protecting underground sources of drinking water in accordance with state programs authorized by 42 U.S.C. sec. 300f et seq. and regulations thereunder in effect or as may be amended.

(10) The commission shall promulgate rules and regulations to protect the health, safety, and welfare of any person at an oil or gas well; except that the commission shall not adopt such rules and regulations with regard to parties or requirements regulated under the federal "Occupational Safety and Health Act of 1970".

(11) (a) By July 16, 2008, the commission shall:

(I) (A) Promulgate rules to establish a timely and efficient procedure for the review of applications for a permit to drill and applications for an order establishing or amending a drilling and spacing unit.

(B) Repealed.

(II) Promulgate rules, in consultation with the department of public health and environment, to protect the health, safety, and welfare of the general public in the conduct of oil and gas operations. The rules shall provide a timely and efficient procedure in which the department has an opportunity to provide comments during the commission's decision-making process. This rule-making shall be coordinated with the rule-making required in section 34-60-128 (3)(d) so that the timely and efficient procedure established pursuant to this subsection (11) is applicable to the department and to the division of parks and wildlife.

(b) (I) The general assembly shall review the rules promulgated pursuant to paragraph (a) of this subsection (11) acting by bill pursuant to section 24-4-103, C.R.S., and reserves the right to alter or repeal such rules.

(II) By January 1, 2008, the commission shall promulgate rules to ensure the accuracy of oil and gas production reporting by establishing standards for wellhead oil and gas measurement and reporting. At a minimum, the rules shall address engineering standards, heating value, specific gravity, pressure, temperature, meter certification and calibration, and methodology for sales reconciliation to wellhead meters. The rules shall be consistent with standards established by the American society for testing and materials, the American petroleum institute, the gas processors association, or other applicable standards-setting organizations, and shall not affect contractual rights or obligations.

(12) The commission, in consultation with the state agricultural commission and the commissioner of agriculture, shall promulgate rules to ensure proper reclamation of the land and soil affected by oil and gas operations and to ensure the protection of the topsoil of said land during such operations.

(13) The commission shall require every operator to provide assurance that it is financially capable of fulfilling any obligation imposed under subsections (11), (12), and (17) of this section. For purposes of this subsection (13), references to "operator" shall include an operator of an underground natural gas storage cavern and an applicant for a certificate of closure under subsection (17) of this section. In complying with this requirement, an operator may submit for commission approval, without limitation, one or more of the following:

(a) A guarantee of performance where the operator can demonstrate to the commission's satisfaction that it has sufficient net worth to guarantee performance of any obligation imposed by rule under subsections (11), (12), and (17) of this section. Such guarantee and demonstration of net worth shall be annually reviewed by the commission.

(b) A certificate of general liability insurance in a form acceptable to the commission which names the state as an additional insured and which covers occurrences during the policy period of a nature relevant to an obligation imposed by rule under subsections (11), (12), and (17) of this section;

(c) A bond or other surety instrument;

(d) A letter of credit, certificate of deposit, or other financial instrument;

(e) An escrow account or sinking fund dedicated to the performance of any obligation imposed by rule under subsections (11), (12), and (17) of this section;

(f) A lien or other security interest in real or personal property of the operator. Such lien or security interest shall be in a form and priority acceptable to the commission in its sole discretion and shall be reviewed annually by the commission.

(14) Before an operator commences operations for the drilling of any oil or gas well, such operator shall evidence its intention to conduct such operations by giving the surface owner written notice describing the expected date of commencement, the location of the well, and any associated roads and production facilities. Unless excepted by the commission due to exigent circumstances or waived by the surface owner, such notice of drilling shall be mailed or delivered to the surface owner not less than thirty days prior to the date of estimated commencement of operations with heavy equipment. The notice of drilling shall also be provided to the local government in whose jurisdiction the well is located if such local government has registered with the commission for receipt thereof.

(15) The commission may, as it deems appropriate, assign its inspection and monitoring function, but not its enforcement authority, through intergovernmental agreement or by private contract; except that no such assignment shall allow for the imposition of any new tax or fee by the assignee in order to conduct such assigned inspection and monitoring, and no such assignment shall provide for compensation contingent on the number or nature of alleged violations referred to the commission by the assignee. No local government may charge a tax or fee to conduct inspections or monitoring of oil and gas operations with regard to matters that are subject to rule, regulation, order, or permit condition administered by the commission. Nothing in this subsection (15) shall affect the ability of a local government to charge a reasonable and nondiscriminatory fee for inspection and monitoring for road damage and compliance with local fire codes, land use permit conditions, and local building codes.

(15.5) The commission shall use a risk-based strategy for inspecting oil and gas locations that targets the operational phases that are most likely to experience spills, excess emissions, and other types of violations and that prioritizes more in-depth inspections. The commission shall:

(a) Repealed.

(b) Implement the systematic risk-based strategy by July 1, 2014. The commission may use a pilot project to test the risk-based strategy.

(16) The commission has the authority to establish, charge, and collect fees for services it provides, including but not limited to the sale of computer disks and tapes.

(17) (a) The commission has exclusive authority to regulate the public health, safety, and welfare aspects, including protection of the environment, of the termination of operations and permanent closure, referred to in this subsection (17) collectively as "closure", of an underground natural gas storage cavern.

(b) No underground natural gas storage cavern may be closed unless the operator has secured a certificate of closure from the commission. The commission shall issue a certificate of closure if the applicant demonstrates that its closure plan protects public health, safety, and welfare, including protection of the environment.

(c) Before submitting its application, an applicant for a certificate of closure must, to the extent such owners are reasonably identifiable from public records, notify all owners of property, both surface and subsurface, occupied by and immediately adjacent to the underground natural gas storage cavern of the applicant's intent to submit a closure plan. "Immediately adjacent to" means contiguous to the boundaries of the underground natural gas storage cavern. The notice shall advise the owners of a location where a full copy of the closure plan may be inspected, that written comments may be submitted to the commission, and that they may participate in the public hearing required by this subsection (17). The applicant shall notify the owners of the date, time, and place of the public hearing. Contemporaneously with notifying the owners, the applicant shall send a copy of the notice to registered homeowners' associations that have submitted a written request for such notice prior to the filing of the application with the commission and the board of county commissioners in the county where the underground natural gas storage cavern is located.

(d) The commission shall provide the public with notice and an opportunity to comment on an application filed under this subsection (17) for a certificate of closure pursuant to the procedures set forth in section 34-60-108 (7). The applicant shall attend the public hearing and shall be available at other reasonable times as the director may request to respond to comments and questions.

(e) The director may consult with other state agencies possessing expertise in matters related to closure of underground natural gas storage caverns in the areas of the jurisdiction of such agencies, including, but not limited to, safety, environmental protection, public health, water resources, and geology. Agencies consulted under this subsection (17) may include, but are not limited to, the public utilities commission, the division of reclamation, mining, and safety, the Colorado geological survey, the division of water resources, and the department of public health and environment. Any agency consulted shall provide advice and assistance with respect to matters within its expertise.

(f) The commission may attach conditions to its certificate of closure, including requiring reasonable recovery of residual natural gas, if the commission determines that such conditions are technically feasible and necessary to ensure compliance with the requirements of this subsection (17), taking into consideration cost-effectiveness. If the closure application requires the abandonment of wells and reclamation of well sites associated with the underground natural gas storage cavern, the commission shall attach conditions to its certificate of closure requiring that such well abandonment and reclamation occur in a manner consistent with applicable commission rules.

(g) The commission may, subject to the limitations contained in paragraph (f) of this subsection (17), attach conditions to its certificate of closure requiring:

(I) Reasonable post-closure monitoring and site security at a closed underground natural gas storage cavern; and

(II) That the applicant for the certificate of closure will perform post-closure corrective actions consistent with this subsection (17), including, but not limited to, the limitations contained in paragraph (f) of this subsection (17) if any such post-closure monitoring establishes that the closure does not protect public health, safety, or welfare, including protection of the environment.

(h) The commission shall require that the applicant for a certificate of closure provide reasonable assurance that it is financially capable of fulfilling any obligation imposed under this subsection (17) including, but not limited to, post-closure corrective action required by paragraph (g) of this subsection (17), in accordance with subsection (13) of this section.

(i) The applicant for a certificate of closure under this subsection (17) shall reimburse the commission's reasonable and necessary costs of reviewing and acting on the application. Such reimbursement shall include:

(I) Reimbursement to the commission, its staff, and any agencies consulted under this subsection (17) for the reasonable cost of the time required to review the application, at a rate commensurate with the hourly compensation of the staff employee performing the actual work, but not to exceed the hourly compensation of the highest paid commission staff employee, based on the employee's annual salary divided by two thousand eighty hours; and

(II) Reimbursement of the reasonable cost to the commission of hiring one or more private consultants to review the application and provide advice to the commission as a result of such review, if the applicant consents in writing to the scope and expected range of costs of the activities to be undertaken by each such private consultant. If the commission and applicant cannot agree on the scope or expected range of costs and if the commission determines a private consultant is necessary in the review of the application, then the commission may hire a private consultant at its own expense.



§ 34-60-107. Waste of oil or gas prohibited

The waste of oil and gas in the state of Colorado is prohibited by this article.



§ 34-60-108. Rules - hearings - process

(1) The commission shall prescribe rules and regulations governing the practice and procedure before it.

(2) No rule, regulation, or order, or amendment thereof, shall be made by the commission without a hearing upon at least twenty days' notice, except as provided in this section. The hearing shall be held at such time and place as may be prescribed by the commission, and any interested person shall be entitled to be heard.

(3) When an emergency requiring immediate action is found by the commission to exist, it is authorized to issue an emergency order without notice of hearing, which shall be effective upon promulgation, but no such order shall remain effective for more than fifteen days.

(4) Any notice required by this article, except as provided in this section, shall be given by the commission either by mailing a copy thereof, postage prepaid, to the last known mailing address of the person to be given notice, or by personal service. In addition, the commission shall cause one publication of such notice, at least ten days prior to the hearing, in a newspaper of general circulation in the city and county of Denver and in a newspaper of general circulation in the county where the land affected, or some part thereof, is situated. The notice shall issue in the name of the state, shall be signed by the commission or the secretary of the commission, shall specify the style and number of the proceeding and the time and place at which the hearing will be held, shall state the time within which protests to the granting of a petition shall be filed if a petition has been filed, and shall briefly state the purpose of the proceeding. Should the commission elect or be required to give notice by personal service, such service may be made by any officer authorized to serve summons or by any agent of the commission in the same manner and extent as is provided by law for the service of summons in civil actions in the district courts of this state. Proof of service by such agent shall be by his affidavit, and proof of service by an officer shall be in the form required by law with respect to service of process in civil actions. In all cases where there is an application for the entry of a pooling order or unitization order, or an application for an exception from an established well spacing pattern, or a complaint is made by the commission or any party that any provision of this article, or any rule, regulation, or order of the commission, is being violated, notice of the hearing to be held on such application or complaint shall be served on the interested parties either by mail as provided in this subsection (4) or in the same manner as is provided in the Colorado rules of civil procedure for the service of process in civil actions in the district courts of this state.

(5) Any person who believes that he may be an interested party in any proceeding before the commission may file with the commission a request for notices, and thereafter for a period as determined by the commission, not to exceed three years, such person shall be entitled to receive notice by mail of the filing of all petitions upon which a hearing may be held. The filing of a request for notices by a person shall be deemed to be a consent by that person to service of notice by mail at the address shown on the request filed by him in those proceedings in which notice by mail may be given. A request for notices filed under provisions of this subsection (5) may be withdrawn or a new request filed at any time by the person filing the same.

(6) All rules, regulations, and orders issued by the commission shall be in writing, shall be entered in full in books kept by the commission for that purpose, shall be indexed, shall show the date on which such entry was made in the books, which date shall be the date of entry for the purpose of section 34-60-111, and shall be public records open for inspection at all times during reasonable office hours. Except for orders establishing or changing rules of practice and procedure, all orders made and published by the commission shall include or be based upon written findings of fact, which said findings of fact shall be entered and indexed as public records in the manner provided by this section. A copy of any rule, regulation, finding of fact, or order, certified by the commission or by its secretary, shall be received in evidence in all courts of this state with the same effect as the original.

(7) The commission may act upon its own motion, or upon the petition of any interested person. On the filing of a petition concerning any matter within the jurisdiction of the commission, it shall promptly fix a date for a hearing thereon and shall cause notice of the filing of the petition and of the date for the hearing thereon to be given. Any interested party desiring to protest the granting of the petition shall, at least three days prior to the date of the hearing, file a written protest with the commission, which shall briefly state the basis of the protest. Upon a showing that all interested parties have consented in writing to the granting of the petition without a hearing, the commission may enter an order granting the petition forthwith and without a hearing. In all other cases, the hearing shall be held at the time and place specified in the notice, and all persons who have filed a timely protest shall be given full opportunity to be heard. If no protest to the granting of the petition has been made, the commission may enter an order based upon the facts stated in the verified petition, without the necessity of taking testimony or the making of a record. The commission shall enter its order within thirty days after the hearing. Any person affected by any order of the commission shall have the right at any time to apply to the commission to repeal, amend, modify, or supplement the same.

(8) Any person who files a protest with the commission pursuant to the provisions of subsection (7) of this section shall at the same time serve a copy thereof on the person filing the petition. Such service shall be made by mailing a copy of the protest, postage prepaid, to the petitioner.



§ 34-60-109. Commission may bring suit

If it appears that any person fails to comply with an order issued pursuant to section 34-60-121, the commission, through the attorney general, shall bring suit in the name of the state against such person in the district court in the county of the residence of the defendant, or in the county of the residence of any defendant if there is more than one defendant, or in the county where the violation is alleged to have occurred, to restrain such person from continuing such violation or from carrying out the threat of violation. In such suit the court may grant injunctions, prohibitory and mandatory, including temporary restraining orders and temporary injunctions. Proceedings for appellate review or any other proceedings for review may be taken from any judgment, decree, or order in any action under this article as provided by law and the Colorado appellate rules, and all proceedings in the trial and appellate court shall have precedence over any other proceedings then pending in such courts. No bonds shall be required of the commission in any such proceeding or review.



§ 34-60-110. Witnesses - suits for violations

(1) The commission has the power to summon witnesses, to administer oaths, and to require the production of records, books, and documents for examination at any hearing or investigation conducted by it. No person shall be excused from attending and testifying, or from producing books, papers, and records before the commission or a court, or from obedience to the subpoena of the commission or a court, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. Nothing in this section shall be construed as requiring any person to produce any books, papers, or records, or to testify in response to any inquiry not pertinent to some question lawfully before the commission or court for determination. No natural person shall be subject to criminal prosecution or to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which, in spite of his objection, he may be required to testify or produce evidence, documentary or otherwise, before the commission or court, or in obedience to a subpoena; but no person testifying shall be exempted from prosecution and punishment for perjury in the first degree committed in so testifying.

(2) In case of failure or refusal on the part of any person to comply with a subpoena issued by the commission, or in case of the refusal of any witness to testify as to any matter regarding which he may be interrogated, any district court in the state, upon the application of the commission, may issue an order for such person and compel him to comply with such subpoena, and to attend before the commission and produce such records, books, and documents for examination, and to give his testimony. Such court has the power to punish for contempt as in the case of disobedience to a like subpoena issued by the court, or for refusal to testify therein.



§ 34-60-111. Judicial review

Any rule, regulation, or final order of the commission shall be subject to judicial review in accordance with the provisions of section 24-4-106, C.R.S. The commission shall not be required to post bond in any proceeding for judicial review.



§ 34-60-112. Plaintiff post bond

No temporary restraining order or injunction of any kind against the commission or its agents, employees, or representatives, or the attorney general, shall become effective until the plaintiff shall execute a bond in such amount and upon such conditions as the court may direct, and such bond is approved by the judge of the court and filed with the clerk of the court. The bond shall be made payable to the state of Colorado, and shall be for the use and benefit of all persons who may be injured by the acts done under the protection of the restraining order or injunction, if the rule, regulation, or order is upheld. No suit on the bond may be brought after six months from the date of the final determination of the suit in which the restraining order or injunction was issued.



§ 34-60-113. Trial to be advanced

An action, appellate review as provided by law and the Colorado appellate rules, or other proceeding involving a test of the validity of any provision of this article or of a rule, regulation, or order shall be advanced for trial and be determined as expeditiously as feasible, and no postponement or continuance thereof shall be granted unless deemed imperative by the court.



§ 34-60-114. Action for damages

Nothing in this article, and no suit by or against the commission, and no violation charged or asserted against any person under any provisions of this article, or any rule, regulation, or order issued under this article, shall impair, abridge, or delay any cause of action for damages which any person may have or assert against any person violating any provision of this article, or any rule, regulation, or order issued under this article. Any person so damaged by the violation may sue for and recover such damages as he otherwise may be entitled to receive. In the event the commission fails to bring suit to enjoin any actual or threatened violation of this article, or of any rule, regulation, or order made under this article, then any person or party in interest adversely affected and who has notified the commission in writing of such violation or threat thereof and has requested the commission to sue, may, to prevent any or further violation, bring suit for that purpose in the district court of any county in which the commission could have brought suit. If, in such suit, the court holds that injunctive relief should be granted, then the commission shall be made a party and shall be substituted for the person who brought the suit, and the injunction shall be issued as if the commission had at all times been the complaining party.



§ 34-60-115. Limitation on actions

No action or other proceeding based upon a violation of this article or any rule, regulation, or order of the commission shall be commenced or maintained unless it has been commenced within one year from the date of the alleged violation.



§ 34-60-116. Drilling units - pooling interests

(1) To prevent or to assist in preventing waste, to avoid the drilling of unnecessary wells, or to protect correlative rights, the commission, upon its own motion or on a proper application of an interested party, but after notice and hearing as provided in this section, has the power to establish drilling units of specified and approximately uniform size and shape covering any pool.

(2) In establishing a drilling unit, the acreage to be embraced within each unit and the shape thereof shall be determined by the commission from the evidence introduced at the hearing; except that, when found to be necessary for any of the purposes mentioned in subsection (1) of this section, the commission is authorized to divide any pool into zones and establish drilling units for each zone, which units may differ in size and shape from those established in any other zone, so that the pool as a whole will be efficiently and economically developed, but no drilling unit shall be smaller than the maximum area that can be efficiently and economically drained by one well. If the commission is unable to determine, based on the evidence introduced at the hearing, the existence of a pool and the appropriate acreage to be embraced within a drilling unit and the shape thereof, the commission is authorized to establish exploratory drilling units for the purpose of obtaining evidence as to the existence of a pool and the appropriate size and shape of the drilling unit to be applied thereto. In establishing the size and shape of the exploratory drilling unit, the commission may consider, but is not limited to, the size and shape of drilling units previously established by the commission for the same formation in other areas of the same geologic basin. Any spacing regulation made by the commission shall apply to each individual pool separately and not to all units on a statewide basis.

(3) The order establishing drilling units shall permit only one well to be drilled and produced from the common source of supply on a drilling unit, and shall specify the location of the permitted well thereon, with such exception for the location of the permitted well as may be reasonably necessary for wells already drilled or where it is shown upon application, notice, and hearing, and the commission finds, that the drilling unit is located partly outside the pool or field and adjacent to a producing unit, or, for some other reason, the requirement to drill the well at the authorized location on the unit would be inequitable or unreasonable. The commission shall take such action as will offset any advantage which the person securing the exception may have over other producers by reason of the drilling of the well as an exception, and include in the order suitable provisions to prevent the production from the drilling unit of more than its just and equitable share of the oil and gas in the pool.

(4) The commission, upon application, notice, and hearing, may decrease or increase the size of the drilling units or permit additional wells to be drilled within the established units in order to prevent or assist in preventing waste or to avoid the drilling of unnecessary wells, or to protect correlative rights, and the commission may enlarge the area covered by the order fixing drilling units, if the commission determines that the common source of supply underlies an area not covered by the order.

(5) After an order fixing drilling units has been entered by the commission, the commencement of drilling of any well into any common source of supply for the purpose of producing oil or gas therefrom, at a location other than authorized by the order, is prohibited. The operation of any well drilled in violation of an order fixing drilling units is prohibited.

(6) When two or more separately owned tracts are embraced within a drilling unit, or when there are separately owned interests in all or a part of the drilling unit, then persons owning such interests may pool their interests for the development and operation of the drilling unit. In the absence of voluntary pooling, the commission, upon the application of any interested person, may enter an order pooling all interests in the drilling unit for the development and operation thereof. Each such pooling order shall be made after notice and hearing and shall be upon terms and conditions that are just and reasonable, and that afford to the owner of each tract or interest in the drilling unit the opportunity to recover or receive, without unnecessary expense, his just and equitable share. Operations incident to the drilling of a well upon any portion of a unit covered by a pooling order shall be deemed for all purposes to be the conduct of such operations upon each separately owned tract in the unit by the several owners thereof. That portion of the production allocated or applicable to each tract included in a unit covered by a pooling order shall, when produced, be deemed for all purposes to have been produced from such tract by a well drilled thereon.

(7) (a) Each such pooling order shall make provision for the drilling of a well on the drilling unit, if not already drilled, for the operation thereof, and for the payment of the reasonable actual cost thereof, including a reasonable charge for supervision and storage. Except as provided in paragraph (c) of this subsection (7), as to each nonconsenting owner who refuses to agree to bear his proportionate share of the costs and risks of drilling and operating the well, the order shall provide for reimbursement to the consenting owners who pay for the drilling and operation of the well of the nonconsenting owner's share of the costs and risks of such drilling and operating out of, and only out of, production from the unit representing his interest, excluding royalty or other interest not obligated to pay any part of the cost thereof. In the event of any dispute as to such costs, the commission shall determine the proper costs as specified in paragraph (b) of this subsection (7). The order shall determine the interest of each owner in the unit and shall provide that each consenting owner is entitled to receive, subject to royalty or similar obligations, the share of the production of the well applicable to his interest in the drilling unit and, unless he has agreed otherwise, his proportionate part of the nonconsenting owner's share of such production until costs are recovered and that each nonconsenting owner is entitled to own and to receive the share of the production applicable to his interest in the unit after the consenting owners have recovered the nonconsenting owner's share out of production.

(b) Upon the determination of the commission, proper costs recovered by the consenting owners of a drilling unit from the nonconsenting owner's share of production from such a unit shall be as follows:

(I) One hundred percent of the nonconsenting owner's share of the cost of surface equipment beyond the wellhead connections (including, but not limited to, stock tanks, separators, treaters, pumping equipment, and piping) plus one hundred percent of the nonconsenting owner's share of the cost of operation of the well commencing with first production and continuing until the consenting owners have recovered such costs. It is the intent that the nonconsenting owner's share of these costs of equipment and operation will be that interest which would have been chargeable to the nonconsenting owner had he initially agreed to pay his share of the costs of the well from the beginning of the operation.

(II) Two hundred percent of that portion of the costs and expenses of staking, well site preparation, obtaining rights-of-way, rigging up, drilling, reworking, deepening or plugging back, testing, and completing the well, after deducting any cash contributions received by the consenting owners, and two hundred percent of that portion of the cost of equipment in the well, including the wellhead connections.

(c) A nonconsenting owner of a tract in a drilling unit which is not subject to any lease or other contract for the development thereof for oil and gas shall be deemed to have a landowner's proportionate royalty of twelve and one-half percent until such time as the consenting owners recover, only out of the nonconsenting owner's proportionate seven-eighths share of production, the costs specified in paragraph (b) of this subsection (7). After recovery of such costs, the nonconsenting owner shall then own his proportionate eight-eighths share of the well, surface facilities, and production and then be liable for further costs as if he had originally agreed to drilling of the well.

(d) No order pooling an unleased nonconsenting mineral owner shall be entered by the commission under the provisions of subsection (6) of this section over protest of such owner until the commission shall have received evidence that such unleased mineral owner shall have been tendered a reasonable offer to lease upon terms no less favorable than those currently prevailing in the area at the time application for such order is made and that such unleased mineral owner shall have been furnished in writing such owner's share of the estimated drilling and completion cost of the well, the location and objective depth of the well, and the estimated spud date for the well or range of time within which spudding is to occur. During the period of cost recovery provided in this subsection (7), the commission shall retain jurisdiction to determine the reasonableness of costs of operation of the well attributable to the interest of such nonconsenting owner.

(8) The operator of a well under a pooling order in which there is a nonconsenting owner shall furnish the nonconsenting owner with a monthly statement of all costs incurred, together with the quantity of oil or gas produced, and the amount of proceeds realized from the sale of production during the preceding month. If the consenting owners recover the costs specified in subsection (7) of this section, the nonconsenting owner shall own the same interest in the well and the production therefrom, and be liable for the further costs of the operation, as if he had participated in the initial drilling operation.



§ 34-60-117. Prevention of waste - protection of correlative rights

(1) The commission has authority to prevent waste and protect correlative rights of all owners in every field or pool, and when necessary shall limit the production of oil and gas in any field or pool in the exercise of this authority.

(2) If the commission limits the total amount of oil or gas which may be produced in any pool in this state to an amount less than that amount which the pool could produce if no restriction were imposed, the commission shall allocate or distribute the allowable production among the several wells or producing properties in the pool on a reasonable basis, preventing or minimizing reasonably avoidable drainage, so that each property will have the opportunity to produce or to receive its just and equitable share, subject to the reasonable necessities for the prevention of waste.

(3) The commission shall give due regard to the fact that gas produced from oil pools is to be regulated and restricted in a manner as will protect the reasonable use of its energy for oil production.

(4) Each person purchasing or taking for transportation oil or gas from any owner or producer shall purchase or take ratably, without discrimination in favor of any owner or producer over any other owner or producer in the same common source of supply offering to sell his oil or gas produced therefrom to such person. If two or more persons purchase or take for transportation oil or gas from any common source of supply in quantities such that any tract of land of separate ownership is not producing its just and equitable share from the pool, the person purchasing or taking from the tract producing more than its just and equitable share shall, upon the proper offer to sell being made, reduce the amount purchased or taken from such tract and purchase from each tract not producing its just and equitable share so that each tract of land may produce its just and equitable share of production from the pool. In the event that any such purchaser or person taking oil or gas for transportation is likewise a producer or owner, he is prohibited from discriminating in favor of his own production or storage, or production or storage in which he may be interested, and his own production and storage shall be treated as that of any other producer or owner; but no owner or producer, who is also a purchaser of oil and gas, or who has a market for his oil and gas or either thereof, has the right to invoke the benefits of this section.



§ 34-60-118. Agreements for development and unit operations

(1) An agreement for repressuring or pressure maintenance operations, cycling or recycling operations, including the extraction and separation of liquid hydrocarbons from natural gas in connection therewith, or for carrying on any other methods of unit or cooperative development or operation of a field or pool or a part of either, is authorized and may be performed, and shall not be held or construed to violate any statutes relating to trusts, monopolies, or contracts and combinations in restraint of trade, if the agreement is approved by the commission as being in the public interest for conservation or is reasonably necessary to increase ultimate recovery or to prevent waste of oil or gas. Any such agreement entered into prior to July 1, 1951, for any such purpose is approved.

(2) The commission upon the application of any interested person shall hold a hearing to consider the need for the operation as a unit of one or more pools or parts thereof in a field.

(3) The commission shall make an order providing for the unit operation of a pool or part thereof if it finds that:

(a) Such operation is reasonably necessary to increase the ultimate recovery of oil or gas; and

(b) The value of the estimated additional recovery of oil or gas exceeds the estimated additional cost incident to conducting such operations.

(4) The order shall be upon terms and conditions that are just and reasonable and shall prescribe a plan for unit operations that shall include:

(a) A description of the pool, or parts thereof, to be so operated, termed the unit area, but only so much of a pool as has reasonably been defined and determined by drilling operations to be productive of oil or gas may be included within the unit area;

(b) A statement of the nature of the operations contemplated;

(c) An allocation to the separately owned tracts in the unit area of all the oil and gas that is produced from the unit area and is saved, being the production that is not used in the conduct of operations on the unit area or not unavoidably lost. The allocation shall be in accord with the agreement, if any, of the interested parties. If there is no such agreement, the commission shall determine the relative value, from evidence introduced at the hearing, of the separately owned tracts in the unit area, exclusive of physical equipment, for development of oil and gas by unit operations. The commission shall require the production of or may itself produce such geological, engineering, or other evidence, at the hearing or at any continuance thereof, as may be required to protect the interests of all interested persons. The production allocated to each tract shall be the proportion that the relative value of each tract so determined bears to the relative value of all tracts in the unit area.

(d) A provision for the credits and charges to be made in the adjustment among the owners in the unit area for their respective investments in wells, tanks, pumps, machinery, materials, and equipment contributed to the unit operations;

(e) A provision providing how the costs of unit operations, including capital investments, shall be determined and charged to the separately owned tracts and how said costs shall be paid, including a provision providing when, how, and by whom the unit production allocated to an owner who does not pay the share of the cost of unit operations charged to such owner, or the interest of such owner, may be sold and the proceeds applied to the payment of such costs;

(f) A provision, if necessary, for carrying or otherwise financing any person who elects to be carried or otherwise financed, allowing a reasonable interest charge for such service payable out of such person's share of the production;

(g) A provision for the supervision and conduct of the unit operations, in respect to which each person shall have a vote with a value corresponding to the percentage of the costs of unit operations chargeable against the interest of such person;

(h) The time when the unit operations shall commence, and the manner in which, and the circumstances under which, the unit operations shall terminate; and

(i) Such additional provisions that are found to be appropriate for carrying on the unit operations, and for the protection of correlative rights.

(5) No order of the commission providing for unit operations shall become effective unless the plan for unit operations prescribed by the commission has been approved in writing by those persons who, under the commission's order, will be required to pay at least eighty percent of the costs of the unit operation, and also by the owners of at least eighty percent of the production or proceeds thereof that will be credited to interests which are free of cost, such as royalties, overriding royalties, and production payments, and the commission has made a finding, either in the order providing for unit operations or in a supplemental order, that the plan for unit operations has been so approved. If the plan for unit operations has not been so approved at the time the order providing for unit operations is made, the commission shall upon application and notice hold such supplemental hearings as may be required to determine if and when the plan for unit operations has been so approved. If the persons owning the required percentage of interest in the unit area do not approve the plan for unit operations within a period of six months from the date on which the order providing for unit operations is made, such order shall be ineffective and shall be revoked by the commission unless for good cause shown the commission extends said time.

(6) An order providing for unit operations may be amended by an order made by the commission in the same manner and subject to the same conditions as an original order providing for unit operations; but if such an amendment affects only the rights and interests of the owners, the approval of the amendment by the owners of royalty, overriding royalty, production payment, and other such interests which are free of costs shall not be required. No such order of amendment shall change the percentage for the allocation of oil and gas as established for any separately owned tract by the original order, except with the consent of all persons owning oil and gas rights in such tract, or change the percentage for the allocation of cost as established for any separately owned tract by the original order, except with the consent of all owners in such tract.

(7) The commission, by an order, may provide for the unit operation of a pool, or parts thereof, that embraces a unit area established by a previous order of the commission. Such order, in providing for the allocation of unit production, shall first treat the unit area previously established as a single tract, and the portion of the unit production so allocated thereto shall then be allocated among the separately owned tracts included in such previously established unit area in the same proportions as those specified in the previous order.

(8) An order may provide for unit operations on less than the whole of a pool where the unit area is of such size and shape as may be reasonably required for that purpose, and the conduct thereof will have no adverse effect upon other portions of the pool.

(9) All operations, including, but not limited to, the commencement, drilling, or operation of a well upon any portion of the unit area shall be deemed for all purposes the conduct of such operations upon each separately owned tract in the unit area by the several owners thereof. The portion of the unit production allocated to a separately owned tract in a unit area shall, when produced, be deemed, for all purposes, to have been actually produced from such tract by a well drilled thereon. Operations conducted pursuant to an order of the commission providing for unit operations shall constitute a fulfillment of all the express or implied obligations of each lease or contract covering lands in the unit area to the extent that compliance with such obligations cannot be had because of the order of the commission.

(10) The portion of the unit production allocated to any tract, and the proceeds from the sale thereof, shall be the property and income of the several persons to whom, or to whose credit, the same are allocated or payable under the order providing for unit operations.

(11) No division order or other contract relating to the sale or purchase of production from a separately owned tract shall be terminated by the order providing for unit operations, but shall remain in force and apply to oil and gas allocated to such tract until terminated in accordance with the provisions thereof.

(12) Except to the extent that the parties affected so agree, no order providing for unit operations shall be construed to result in a transfer of all or any part of the title of any person to the oil and gas rights in any tract in the unit area. All property, whether real or personal, that may be acquired in the conduct of unit operations under this article, shall be acquired for the account of the owners within the unit area, and shall be the property of such owners in the proportion that the expenses of unit operations are charged.



§ 34-60-118.5. Payment of proceeds - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Payee" means any person or persons legally entitled to payment from proceeds derived from the sale of oil, gas, or associated products from a well in Colorado, but shall not include those interests owned by the state of Colorado.

(b) "Payer" means the first purchaser of oil, gas, or associated products from a well in Colorado unless the first purchaser has entered into an agreement under which the operator of a well has accepted responsibility for making payments to payees, in which case such operator shall be the payer.

(2) (a) Unless otherwise agreed pursuant to paragraph (b) of this subsection (2), payments of proceeds derived from the sale of oil, gas, or associated products shall be paid by a payer to a payee commencing not later than six months after the end of the month in which production is first sold. Thereafter, such payments shall be made on a monthly basis not later than sixty days for oil and ninety days for gas and associated products following the end of the calendar month in which subsequent production is sold. Payments may be made annually if the aggregate sum due a payee for twelve consecutive months is one hundred dollars or less.

(b) The payer and payee may provide, in a valid lease or other agreement, for terms or arrangements for payment that differ from those set forth in paragraph (a) of this subsection (2).

(2.3) Notwithstanding any other applicable terms or arrangements, every payment of proceeds derived from the sale of oil, gas, or associated products shall be accompanied by information that includes, at a minimum:

(a) A name, number, or combination of name and number that identifies the lease, property, unit, or well or wells for which payment is being made;

(b) The month and year during which the sale occurred for which payment is being made;

(c) The total quantity of product sold attributable to such payment, including the units of measurement for the sale of such product;

(d) The price received per unit of measurement, which shall be the price per barrel in the case of oil and the price per thousand cubic feet ("MCF") or per million British thermal units ("MMBTU") in the case of gas;

(e) The total amount of severance taxes and any other production taxes or levies applied to the sale;

(f) The payee's interest in the sale, expressed as a decimal and calculated to at least the sixth decimal place;

(g) The payee's share of the sale before any deductions or adjustments made by the payer or identified with the payment;

(h) The payee's share of the sale after any deductions or adjustments made by the payer or identified with the payment;

(i) An address and telephone number from which additional information may be obtained and questions answered.

(2.5) Upon written request by the payee, submitted to the payer by certified mail, the payer shall provide to the payee within sixty days a written explanation of those deductions or adjustments over which the payer has control and for which the payer has information, whether or not identified with the payment, and, if requested by the payee, such meter calibration testing and production reporting records that are required to be maintained by the payer in accordance with section 34-60-106 (1)(e). The requirement to provide a written explanation of deductions or adjustments shall not preclude the payer from answering the inquiry by referring the payee to the royalty clause or payment provision in a lease or other agreement.

(2.7) A payer who fails to provide information required or requested in accordance with subsection (2.3) or (2.5) of this section shall be subject to penalties as provided in section 34-60-121.

(3) (a) Compliance with the payment deadlines set forth in subsection (2) of this section shall be suspended when payments are withheld for a period of time due to any of the following reasons:

(I) A failure or delay by the payee to confirm in writing the payee's fractional interest in the proceeds after a reasonable request in writing by the payer for such confirmation;

(II) A reasonable doubt by the payer as to the payee's identity, whereabouts, or clear title to an interest in proceeds; or

(III) Litigation that would affect the distribution of payments to a payee.

(b) Any delay in determining whether or not a payee is entitled to an interest in proceeds shall not affect payments to all other payees so entitled.

(4) If a payer does not make payment within the time frames specified in subsection (2) of this section and such delay in payment was not caused by any of the reasons specified in subsection (3) of this section, the payer shall pay such payee simple interest on the amount of the proceeds withheld, which interest shall be calculated from the date of each sale at a rate equal to two times the discount rate at the federal reserve bank of Kansas City as such rate existed on the first day of the calendar year or years in which proceeds were withheld.

(5) Absent a bona fide dispute over the interpretation of a contract for payment, the oil and gas conservation commission shall have jurisdiction to determine the following:

(a) The date on which payment of proceeds is due a payee under subsection (2) of this section;

(b) The existence or nonexistence of an occurrence pursuant to subsection (3) of this section which would justifiably cause a delay in payment; and

(c) The amount of the proceeds plus interest, if any, due a payee by a payer.

(5.5) Before hearing the merits of any proceeding regarding payment of proceeds pursuant to this section, the oil and gas conservation commission shall determine whether a bona fide dispute exists regarding the interpretation of a contract defining the rights and obligations of the payer and payee. If the commission finds that such a dispute exists, the commission shall decline jurisdiction over the dispute and the parties may seek resolution of the matter in district court.

(6) The commission may assign to the parties the costs of any administrative proceeding pursuant to this section in such proportions as it deems appropriate and may award reasonable attorney fees and costs to the prevailing party. The moneys received by the commission to cover the costs of such administrative proceedings shall be transmitted to the state treasurer, who shall credit such moneys to the oil and gas conservation and environmental response fund created in section 34-60-122.

(7) As a prerequisite to seeking relief under this section for the failure of a payer to make timely payment, a payee shall give the payer written notice by certified mail of such failure and the payer shall have twenty days after receipt of the required notice in which to pay the proceeds, plus any interest due thereon, in accordance with the provisions of this section or to respond in writing explaining the reason for nonpayment.

(8) (a) Nothing in this section shall be construed to alter existing substantive rights or obligations nor to impose upon the oil and gas conservation commission any duty to interpret a contract from which the obligation to pay proceeds arises.

(b) Subsections (2.3), (2.5), and (2.7) of this section shall apply to payments of proceeds derived from sales occurring on or after July 1, 1998.



§ 34-60-119. Production - limitation

This article shall never be construed to require, permit, or authorize the commission or any court to make, enter, or enforce any order, rule, or judgment that prorates production by requiring restriction of production of any pool or of any well, except a well or wells drilled in violation of section 34-60-116, to an amount less than the well or pool can produce without waste.



§ 34-60-120. Application of article

(1) This article shall apply to all lands within the state of Colorado, except as follows:

(a) As to lands of the United States or lands which are subject to its supervision, this article shall apply only to the extent necessary to permit the commission to protect the correlative rights of each owner and producer within a pool and to carry out the provisions of sections 34-60-106, 34-60-117 (4), 34-60-118, and 34-60-122; but the other provisions of this article shall also apply to such lands only if the officer of the United States having jurisdiction approves the order of the commission which purports to affect such lands.

(b) This article shall not in any case apply to any lands committed to any unit or cooperative agreement approved by the department of interior, except as provided in sections 34-60-106, 34-60-117 (4), and 34-60-118, and except as to privately owned or state lands; except that section 34-60-122 shall apply to all lands and to all production from all lands within the state of Colorado.



§ 34-60-121. Violations - penalties - rules - legislative declaration

(1) (a) Any operator that violates this article, any rule or order of the commission, or any permit is subject to a penalty of not more than fifteen thousand dollars for each act of violation per day that such violation continues.

(b) The commission may impose a penalty by order only after a hearing in accordance with section 34-60-108 or by an administrative order by consent entered into by the commission and the operator.

(c) The commission shall:

(I) Promulgate rules that establish a penalty schedule appropriate to the nature of the violation and provide for the consideration of any aggravating or mitigating circumstances. The rules must establish the basis for determining the duration of a violation for purposes of imposing the applicable penalty and include presumptions that:

(A) A reporting or other minor operational violation: Begins on the day that the report should have been made or other corrective action should have been taken; and ends when the required report is submitted or other corrective action is commenced;

(B) Any other violation: Begins on the date the violation was discovered or should have been discovered through the exercise of reasonable care; and ends when corrective action is commenced;

(C) The failure to diligently implement corrective action pursuant to a schedule embodied in an administrative order on consent, order finding violation, or other order of the commission constitutes an independent violation for which the operator may be subject to additional penalties or corrective action orders imposed by the commission; and

(D) The number of days of violation does not include any period necessary to allow the operator to engage in good faith negotiation with the commission regarding an alleged violation if the operator demonstrates a prompt, effective, and prudent response to the violation.

(II) Publish a quarterly report on its website that specifies, for each penalty assessed in the previous quarter:

(A) The actual penalty assessed, including the number of days for which the penalty was assessed and the amount of the penalty per day of violation;

(B) The aggravating or mitigating circumstances from the penalty schedule that applied;

(C) Whether the violation was part of a pattern of violations;

(D) Whether an egregious violation resulted from gross negligence or knowing and willful misconduct;

(E) Whether the penalty was assessed after a hearing or by an administrative order by consent; and

(F) Any other rationale used in determining the amount of the per-day penalty, duration of the violation, or amount of the penalty actually assessed; and

(III) Ensure that the reports prepared pursuant to subparagraph (II) of this paragraph (c) are discussed at the annual departmental presentations made pursuant to section 2-7-203, C.R.S.

(d) An operator subject to a penalty order shall pay the amount due within thirty days after its imposition unless the operator files a judicial appeal. The commission may recover penalties owed under this section in a civil action brought by the attorney general at the request of the commission in the second judicial district. Moneys collected through the imposition of penalties shall be credited first to any legal costs and attorney fees incurred by the attorney general in the recovery action and then to the environmental response account in the oil and gas conservation and environmental response fund created in section 34-60-122.

(e) The general assembly hereby declares that the purposes of this subsection (1) are to deter noncompliance and to encourage any out-of-compliance operators to come into compliance as soon as possible and to those ends intends that, in determining the amount of a penalty, the commission should not reduce the number of days of violation for which a penalty is assessed below that number which the evidence supports.

(2) If any person, for the purpose of evading this article or any rule, regulation, or order of the commission, makes or causes to be made any false entry or statement in a report required by this article or by any such rule, regulation, or order, or makes or causes to be made any false entry in any record, account, or memorandum required by this article or by any such rule, regulation, or order, or omits or causes to be omitted from any such record, account, or memorandum full, true, and correct entries as required by this article or by any such rule, regulation, or order, or removes from this state or destroys, mutilates, alters, or falsifies any such record, account, or memorandum, such person is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.

(3) Any person knowingly aiding or abetting any other person in the violation of any provision of this article or any rule, regulation, or order of the commission shall be subject to the same penalty as that prescribed by this article for the violation by such other person.

(4) Whenever the commission or the director has reasonable cause to believe a violation of any provision of this article, any rule, regulation, or order of the commission, or any permit has occurred, written notice shall be given to the operator whose act or omission allegedly resulted in such violation. The notice shall be served personally or by certified mail, return receipt requested, to the operator or the operator's agent for service of process and shall state the provision alleged to have been violated, the facts alleged to constitute the violation, and any corrective action and abatement deadlines the commission or director elects to require of the operator.

(5) (a) If an operator fails to take corrective action required pursuant to subsection (4) of this section, or whenever the commission or the director has evidence that a violation of any provision of this article, or of any rule, regulation, or order of the commission, or of any permit has occurred, under circumstances deemed to constitute an emergency situation, the commission or the director may issue a cease-and-desist order to the operator whose act or omission allegedly resulted in such violation. Such cease-and-desist order shall require such action by the operator as the commission or director deems appropriate. The order shall be served personally or by certified mail, return receipt requested, to the operator or the operator's agent for service of process and shall state the provision alleged to have been violated, the facts alleged to constitute the violation, the time by which the acts or practices cited are required to cease, and any corrective action the commission or the director elects to require of the operator.

(b) The commission or the director may require an operator to appear for a hearing before the commission no sooner than fifteen days after the issuance of a cease-and-desist order; except that the operator may request an earlier hearing. At any hearing concerning a cease-and-desist order, the commission shall permit all interested parties and any complaining parties to present evidence and argument and to conduct cross-examination required for a full disclosure of the facts.

(c) In the event an operator fails to comply with a cease-and-desist order, the commission may request the attorney general to bring suit pursuant to section 34-60-109.

(6) If the commission determines, after a hearing conducted in accordance with section 34-60-108, that an operator has failed to perform any corrective action imposed under subsection (4) of this section or failed to comply with a cease-and-desist order issued under subsection (5) of this section with regard to a violation of a permit provision, the commission may issue an order suspending, modifying, or revoking such permit or may take other appropriate action. An operator subject to an order that suspends, modifies, or revokes a permit shall continue the affected operations only for the purpose of bringing them into compliance with the permit or modified permit and shall do so under the supervision of the commission. Once the affected operations are in compliance to the satisfaction of the commission and any penalty not subject to judicial review or appeal has been paid, the commission shall reinstate the permit.

(7) (a) The commission or the director shall issue an order to an operator to appear for a hearing before the commission in accordance with section 34-60-108 whenever the commission or the director has evidence that an operator is responsible for:

(I) Gross negligence or knowing and willful misconduct that results in an egregious violation; or

(II) A pattern of violation of this article, any rule or order of the commission, or any permit.

(b) If the commission finds, after such hearing, that the operator is responsible under the legal standards specified in paragraph (a) of this subsection (7), it may issue an order that prohibits the issuance of any new permits to the operator, suspends any or all of the operator's certificates of clearance, or both. When the operator demonstrates to the satisfaction of the commission that it has brought each of the violations into compliance and that any penalty not subject to judicial review or appeal has been paid, the commission may vacate the order.



§ 34-60-122. Expenses - fund created

(1) (a) In addition to the filing and service fee required to be paid under section 34-60-106 (1)(f) and the fees authorized for other services provided by the commission by section 34-60-106 (16), there is imposed on the market value at the well of all oil and natural gas produced, saved, and sold or transported from the field where produced in this state a charge not to exceed one and seven-tenths mills on the dollar. The commission shall, by order, fix the amount of such charge in the first instance and may, from time to time, reduce or increase the amount thereof as, in its judgment, the expenses chargeable against the oil and gas conservation and environmental response fund specified in subsection (5) of this section may require.

(b) On and after July 1, 2014, the commission shall ensure that the two-year average of the unobligated portion of the fund does not exceed six million dollars and that there is an adequate balance in the environmental response account created pursuant to subsection (5) of this section to address environmental response needs.

(2) (a) On or before March 1, June 1, September 1, and December 1 of each year, every producer or purchaser, whichever disburses funds directly to each and every person owning a working interest, a royalty interest, an overriding royalty interest, a production payment and other similar interests from the sale of oil or natural gas subject to the charge imposed by subsection (1) of this section, shall file a return with the commission showing the volume of oil, gas, or condensate produced or purchased during the preceding calendar quarter, and the actual sales value of such oil, gas, or condensate, including the total consideration due or received at the point of delivery. Such return shall be accompanied by the total amount of the charges due on all interests in the oil or gas except those interests exempted under the provisions of subsection (4) of this section.

(b) Each producer shall advise the commission whether he or the purchaser will be responsible for reporting and remitting the levy under the provisions of paragraph (a) of this subsection (2). If the return is filed by the producer, the producer shall maintain at his place of business for three years the invoice or statement issued by each purchaser showing the amount of oil or gas purchased, the producing lease from which such purchase was made, and the total sales price paid. Such purchaser invoice or statement may be requested periodically by the commission with the quarterly report.

(3) Any producer or purchaser who files a return pursuant to subsection (2) of this section shall pay any such charge or any interest other than his own, and such producer or purchaser is authorized to deduct the amount of such payment from any amount owed by him to the person for whom such charge was paid. Any such charge not paid when required by subsection (2) of this section shall bear interest at the rate of three percent per month, from the date of delinquency until paid.

(4) The charge imposed by subsection (1) of this section shall not apply to the interest in any oil or gas or the proceeds therefrom of the following:

(a) The United States;

(b) The state of Colorado or any of its political subdivisions;

(c) Any Indian or Indian tribe on production from land subject to the supervision of the United States.

(5) It is the duty of the oil and gas conservation commission to collect all charges and penalties under this article and to remit them to the state treasurer for deposit in the oil and gas conservation and environmental response fund, which fund is hereby created in the state treasury. There is hereby created in the fund the environmental response account, into which shall be deposited penalties pursuant to section 34-60-121 (1). Expenditures authorized pursuant to section 34-60-124 (4) shall be paid in the first instance from the account, and expenditures authorized pursuant to section 34-60-124 (10) shall not be paid from the account. The general assembly shall annually make appropriations for the purposes authorized by section 34-60-124, and warrants shall be drawn against the appropriations as provided by law.



§ 34-60-123. Interstate compact to conserve oil and gas

The governor may execute agreements with other member states for expiration date extensions or other modifications of the terms of the interstate compact to conserve oil and gas. The governor may further take all steps necessary to effect withdrawal of this state from the compact upon his determination that withdrawal is in the best interests of the state of Colorado.



§ 34-60-124. Oil and gas conservation and environmental response fund

(1) The following moneys shall be credited to the oil and gas conservation and environmental response fund:

(a) The revenues from the surcharge imposed by the commission pursuant to section 34-60-122 (1)(a);

(b) Moneys reimbursed to or recovered by the commission in payment for fund expenditures;

(c) Any moneys appropriated to such fund by the general assembly;

(d) Any moneys granted to the commission from any federal agency for the purposes outlined under subsection (4) of this section;

(e) Prepayments by operators, in situations where a responsible party cannot be identified, as a credit against the surcharge imposed by section 34-60-122 (1)(a), whether in cash or through the provision of services or equipment, in order that the commission may conduct the activities provided for in subsection (4) of this section;

(f) Moneys recovered from the sale of salvaged equipment, as provided for in paragraph (c) of subsection (6) of this section.

(2) The moneys in the oil and gas conservation and environmental response fund shall not revert to the general fund at the end of any fiscal year.

(3) The moneys in the oil and gas conservation and environmental response fund shall be subject to annual appropriation by the general assembly; except that moneys deposited in the fund constituting forfeited security or other financial assurance provided by operators in accordance with section 34-60-106 (3.5) and (13) shall be continuously appropriated to the commission for the purpose of fulfilling obligations under this article upon which an operator has defaulted.

(4) The oil and gas conservation and environmental response fund may be expended:

(a) By the commission, or by the director at the commission's direction, prior to, during, or after the conduct of oil and gas operations to:

(I) Investigate, prevent, monitor, or mitigate conditions that threaten to cause, or that actually cause, a significant adverse environmental impact on any air, water, soil, or biological resource;

(II) Gather background or baseline data on any air, water, soil, or biological resource that the commission determines may be so impacted by the conduct of oil and gas operations; and

(III) Investigate alleged violations of any provision of this article, any rule or order of the commission, or any permit where the alleged violation threatens to cause or actually causes a significant adverse environmental impact;

(b) For purposes authorized by section 23-41-114 (4), C.R.S.;

(c) Repealed.

(5) The director of the oil and gas conservation commission shall prepare an annual report for the executive director of the department of natural resources and the governor regarding the operations of and disbursements from the fund.

(6) For the purposes provided for in subsection (4) of this section, the commission is authorized to:

(a) Enter onto any lands or waters, public or private; and, except in emergency situations, the commission shall provide reasonable notice prior to such entry in order to allow a surface owner, local government designee, operator, or responsible party to be present and to obtain duplicate samples and copies of analytical reports;

(b) Require responsible parties to conduct investigation or monitoring activities and to provide the commission with the results;

(c) Confiscate and sell for salvage any equipment abandoned by a responsible party at a location where the conduct of oil and gas operations has resulted in a significant adverse environmental impact; except that this authority shall be subject to and secondary to any valid liens, security interests, or other legal interests in such equipment asserted by any taxing authority or by any creditor of the responsible party.

(7) If the commission determines that mitigation of a significant adverse environmental impact on any air, water, soil, or biological resource is necessary as a result of the conduct of oil and gas operations, the commission shall issue an order requiring the responsible party to perform such mitigation. If the responsible party cannot be identified or refuses to comply with such order, the commission shall authorize the necessary expenditures from the fund. The commission shall bring suit in the second judicial district to recover such expenditures from any responsible party who refuses to perform such mitigation or any responsible party who is subsequently identified, such action to be brought within a two-year period from the date that final expenditures were authorized. Moneys recovered as a result of such suit shall first be applied to the commission's legal costs and attorney fees and shall then be credited to the fund.

(8) (a) For purposes of this section, "responsible party" means any person who conducts an oil and gas operation in a manner which is in contravention of any then-applicable provision of this article, or of any rule, regulation, or order of the commission, or of any permit that threatens to cause, or actually causes, a significant adverse environmental impact to any air, water, soil, or biological resource. "Responsible party" includes any person who disposes of any other waste by mixing it with exploration and production waste that threatens to cause, or actually causes, a significant adverse environmental impact to any air, water, soil, or biological resource.

(b) Except as otherwise provided in paragraph (a) of this subsection (8), "responsible party" does not include any landowner, whether of the surface estate, mineral estate, or both, who does not engage in, or assume responsibility for, the conduct of oil and gas operations.

(9) For purposes of this section, any person who is found to be a responsible party shall be deemed to have consented to the jurisdiction of the commission and the courts of the state of Colorado. Each responsible party shall be liable only for a proportionate share of any costs imposed under this section and shall not be held jointly and severally liable for such costs.

(10) The fund shall be expended by the commission or by the director for the purposes of administering the provisions of this article, including staffing, overhead, enforcement, and the payment of environmental responses costs, and for paying expenses in connection with the interstate oil and gas compact commission.



§ 34-60-127. Reasonable accommodation

(1) (a) An operator shall conduct oil and gas operations in a manner that accommodates the surface owner by minimizing intrusion upon and damage to the surface of the land.

(b) As used in this section, "minimizing intrusion upon and damage to the surface" means selecting alternative locations for wells, roads, pipelines, or production facilities, or employing alternative means of operation, that prevent, reduce, or mitigate the impacts of the oil and gas operations on the surface, where such alternatives are technologically sound, economically practicable, and reasonably available to the operator.

(c) The standard of conduct set forth in this section shall not be construed to prevent an operator from entering upon and using that amount of the surface as is reasonable and necessary to explore for, develop, and produce oil and gas.

(d) The standard of conduct set forth in this section shall not be construed to abrogate or impair a contractual provision binding on the parties that expressly provides for the use of the surface for the conduct of oil and gas operations or that releases the operator from liability for the use of the surface.

(2) An operator's failure to meet the requirements set forth in this section shall give rise to a cause of action by the surface owner. Upon a determination by the trier of fact that such failure has occurred, a surface owner may seek compensatory damages or such equitable relief as is consistent with subsection (1) of this section.

(3) (a) In any litigation or arbitration based upon this section, the surface owner shall present evidence that the operator's use of the surface materially interfered with the surface owner's use of the surface of the land. After such showing, the operator shall bear the burden of proof of showing that it met the standard set out in subsection (1) of this section. If an operator makes that showing, the surface owner may present rebuttal evidence.

(b) An operator may assert, as an affirmative defense, that it has conducted oil and gas operations in accordance with a regulatory requirement, contractual obligation, or land use plan provision, that is specifically applicable to the alleged intrusion or damage.

(4) Nothing in this section shall:

(a) Preclude or impair any person from obtaining any and all other remedies allowed by law;

(b) Prevent an operator and a surface owner from addressing the use of the surface for oil and gas operations in a lease, surface use agreement, or other written contract; or

(c) Establish, alter, impair, or negate the authority of local and county governments to regulate land use related to oil and gas operations.



§ 34-60-128. Habitat stewardship - rules

(1) This section shall be known and may be cited as the "Colorado Habitat Stewardship Act of 2007".

(2) The commission shall administer this article so as to minimize adverse impacts to wildlife resources affected by oil and gas operations.

(3) In order to minimize adverse impacts to wildlife resources, the commission shall:

(a) Establish a timely and efficient procedure for consultation with the parks and wildlife commission and division of parks and wildlife on decision-making that impacts wildlife resources;

(b) Provide for commission consultation and consent of the affected surface owner, or the surface owner's appointed tenant, on permit-specific conditions for wildlife habitat protection. Such conditions shall be discontinued when final reclamation has occurred.

(c) Implement, whenever reasonably practicable, best management practices and other reasonable measures to conserve wildlife resources;

(d) Promulgate rules, by July 16, 2008, in consultation with the parks and wildlife commission, to establish standards for minimizing adverse impacts to wildlife resources affected by oil and gas operations and to ensure the proper reclamation of wildlife habitat during and following such operations. At a minimum, the rules shall address:

(I) Developing a timely and efficient consultation process with the division of parks and wildlife governing notification and consultation on minimizing adverse impacts, and other issues relating to wildlife resources;

(II) Encouraging operators to utilize comprehensive drilling plans and geographic area analysis strategies to provide for orderly development of oil and gas fields;

(III) Minimizing surface disturbance and fragmentation in important wildlife habitat by incorporating appropriate best management practices:

(A) In orders or rules establishing drilling units or allowing the drilling of additional wells in drilling units pursuant to section 34-60-116;

(B) In orders approving agreements for development or unit operations pursuant to section 34-60-118; and

(C) On a site-specific basis, as conditions of approval to a permit to drill pursuant to section 34-60-106 (1)(f).

(4) Nothing in this section shall establish, alter, impair, or negate the authority of local and county governments to regulate land use related to oil and gas operations.



§ 34-60-130. Reporting of spills - rules

(1) If one barrel or more of oil or exploration and production waste is spilled outside of berms or other secondary containment, the spill shall be reported within twenty-four hours after the discovery of the spill, to:

(a) The commission; and

(b) The entity with jurisdiction over emergency response within the local municipality, if the spill occurred within a municipality, or the local county if the spill did not occur within a municipality.

(2) The spill report must include any available information concerning the type of waste involved in the spill.

(3) The commission may promulgate rules to implement this section.






Article 61 - Oil Wells and Boreholes

§ 34-61-101. Boreholes penetrating coal seams

It is the duty of the owner, or person in charge of any borehole which penetrates any workable coal seam or any accessible or inaccessible coal mine excavation, to notify the state oil and gas conservation commission of the location of such borehole by designating the particular five-acre subdivision of the land section on which such borehole is situated, and the depth and thickness of every workable coal seam or accessible or inaccessible coal mine excavation penetrated by such borehole. On receipt of such notification, the state oil and gas conservation commission shall at once notify the chief inspector of coal mines.



§ 34-61-102. Location of borehole restricted

No borehole penetrating a gas-bearing or oil-bearing formation shall be located within two hundred feet of a shaft or entrance to a coal mine not definitely abandoned or sealed. No such borehole shall be located within one hundred feet of any mine shaft house, mine boiler house, mine engine house, or mine fan. The location of any proposed borehole must insure that when drilled it will be at least fifteen feet from any mine haulage or airway.



§ 34-61-103. Casing of borehole penetrating coal

Any borehole penetrating any workable seam of coal shall be cased by the owner of such borehole with a suitable casing, conductor, or drive pipe, so as to shut off all surface water from entering said workable coal seam.



§ 34-61-104. Oil or gas entering coal seams

When boreholes for gas or oil are drilled in the coal measures and pass through workable seams, if gas or oil is encountered in such borehole, the coal seams or worked out coal seams shall be sufficiently protected by casing so that the gas or oil shall not come in contact with the coal seams or enter the excavations of worked out seams. When no oil or gas is located and the borehole has been abandoned, a solid cement plug shall be placed extending from fifty feet below each coal seam to fifty feet above the top of each coal seam and at the surface to a depth of twenty feet.



§ 34-61-105. Casing to exclude water

When a water-bearing formation is encountered in the drilling of any borehole for natural gas or oil, casing shall be set upon the next formation encountered which is of such a nature that it will sustain the casing and exclude all water from the lower borehole.



§ 34-61-106. Application of article

This article shall apply only to wells or boreholes which may be drilled through workable coal seams.



§ 34-61-107. Enforcement of law

It is the duty of the district attorneys in their districts, and the attorney general in cases where the district attorney refuses to act, to enforce the provisions of this article by appropriate actions in courts of competent jurisdiction.



§ 34-61-108. Violation - penalty - disposition of fines

Any person who violates any of the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment for not more than six months in the county jail, or by both such fine and imprisonment. In all cases where fines are collected, one-half of the amount shall be paid to the treasury department and be placed to the credit of the general fund.






Article 62 - Inspection of Oil Wells



Article 63 - Royalties Under Federal Leasing

§ 34-63-101. State treasurer to receive and distribute mineral leasing payments

In accordance with the provisions of section 35 of the federal "Mineral Lands Leasing Act" of February 25, 1920, as amended, the state treasurer is directed to deposit and distribute any moneys now held or to be received by the state of Colorado from the United States as the state's share of sales, bonuses, royalties, and rentals of public lands within this state, for the benefit of the public schools and political subdivisions of this state and for other purposes in accordance with the provisions of sections 34-63-102 and 34-63-103.



§ 34-63-102. Creation of mineral leasing fund - distribution - advisory committee - local government permanent fund created - definitions - transfer of money - repeal

(1) (a) (I) (Deleted by amendment, L. 2011, (SB 11-238), ch. 300, p. 1441, § 1, effective June 8, 2011.)

(II) On and after July 1, 2008, all moneys, including any interest and income derived therefrom, received by the state treasurer pursuant to the provisions of the federal "Mineral Lands Leasing Act" of February 25, 1920, as amended, except those moneys described in section 34-63-104, shall be deposited by the state treasurer into the mineral leasing fund, which fund is hereby created, for use by state agencies, public schools, and political subdivisions of the state as described in subsections (5.3) and (5.4) of this section and for transfer to the higher education federal mineral lease revenues fund created in section 23-19.9-102 (1)(a), C.R.S., and the local government permanent fund created in sub-subparagraph (A) of subparagraph (I) of paragraph (a) of subsection (5.3) of this section, as required by this section and section 23-19.9-102, C.R.S.

(b) In the appropriation and use of such moneys, priority shall be given to those public schools and political subdivisions socially or economically impacted by the development, processing, or energy conversion of fuels and minerals leased under said federal mineral lands leasing act.

(c) (I) For the fiscal year 2015-16, and for each of the next two fiscal years thereafter, when the state treasurer receives documentation from the office of natural resources revenue in the United States department of the interior that moneys received for the fiscal year by the state treasurer and deposited into the mineral leasing fund pursuant to subparagraph (II) of paragraph (a) of this subsection (1) have been offset by a recoupment, then on the date of the first quarterly distribution for the fiscal year required under subsection (5.4) of this section, the state treasurer shall transfer seven million seven hundred eighty-eight thousand eight hundred sixty-six dollars from the general fund to the state public school fund to be used for the support of the public schools of the state. Simultaneous with this transfer, the state treasurer shall transfer four million twenty-six thousand eight hundred forty-four dollars from the federal moneys in the state public school fund that were transferred from the mineral leasing fund as follows:

(A) Three million one hundred fifteen thousand five hundred forty-six dollars to the local government mineral impact fund to be distributed in accordance with subparagraph (I) of paragraph (b) of subsection (5.4) of this section;

(B) Seven hundred seventy-eight thousand eight hundred eighty-seven dollars to the Colorado water conservation board construction fund to be distributed in accordance with subparagraph (II) of paragraph (d) of subsection (5.4) of this section; and

(C) One hundred thirty-two thousand four hundred eleven dollars to the local government mineral impact fund to be distributed in accordance with subparagraph (II) of paragraph (e) of subsection (5.4) of this section.

(II) If the federal moneys in the state public school fund that the state treasurer is required to transfer under subparagraph (I) of this paragraph (c) are less than four million twenty-six thousand eight hundred forty-four dollars, then the state treasurer shall proportionally reduce the transfers to the cash funds. Thereafter, the state treasurer shall transfer the remainder to the cash funds at the same time the subsequent quarterly distributions for the fiscal year are made until the required total, or so much thereof as is possible based on the amount of available federal moneys, is transferred.

(III) Three million seven hundred sixty-two thousand twenty-two dollars of the general fund money transferred to the state public school fund and all of the amounts transferred to other cash funds in accordance with this paragraph (c) are added to the amount distributed to the same cash funds pursuant to subsection (5.4) of this section for the purpose of determining whether the maximum allowable distribution to the funds has been exceeded and whether paragraph (a) of subsection (5.5) of this section applies.

(IV) This paragraph (c) is repealed, effective July 1, 2019.

(2) to (4) (Deleted by amendment, L. 2011, (SB 11-238), ch. 300, p. 1441, § 1, effective June 8, 2011.)

(5) (a) (I) On and after July 1, 2008, moneys shall be paid into the local government mineral impact fund, which is hereby created, as specified in paragraph (b) of subsection (5.4) of this section and distributed as specified in paragraphs (b) and (c) of said subsection.

(II) On and after July 1, 2001, all income derived from the deposit and investment of the moneys in the local government mineral impact fund shall be credited to the fund.

(III) to (V) (Deleted by amendment, L. 2011, (SB 11-238), ch. 300, p. 1441, § 1, effective June 8, 2011.)

(b) (I) There is hereby created within the department of local affairs an energy impact assistance advisory committee. The committee shall be composed of the executive director of the department of local affairs, the executive director of the department of natural resources, the commissioner of education, the executive director of the department of public health and environment, the executive director of the department of transportation, and seven residents of areas impacted by energy conversion or mineral resource development. The seven residents shall be appointed by the governor, with the consent of the senate, for terms not exceeding four years to serve at the pleasure of the governor. The executive director of the department of local affairs shall act as chairperson of the committee. Members of the committee shall serve without additional compensation; except that the seven members appointed from energy impact areas shall be entitled to reimbursement for actual and necessary expenses. Any member of the committee who is a state official may designate representatives of his or her agency to serve on the committee in his or her absence. The chairperson shall convene the advisory committee from time to time as he or she deems necessary. The advisory committee shall continuously review the existing and potential impact of the development, processing, or energy conversion of mineral and fuel resources on various areas of the state, including those areas indirectly affected, and shall make continuing recommendations to the department of local affairs, including, but not limited to, those actions deemed reasonably necessary and practicable to assist impacted areas with the problems occasioned by such development, processing, or energy conversion, the immediate and projected problems which the local governments are experiencing in providing governmental services, the extent of local tax resources available to each unit of local government, the extent of local tax effort in solving energy impacted problems, and other problems which the areas have experienced, such as housing and environmental considerations, which have developed as a direct result of energy impact. In furtherance thereof, the committee shall make continuing specific recommendations regarding any discretionary distributions by the executive director of the department of local affairs authorized pursuant to this section and section 39-29-110, C.R.S. With respect to recommendations for the distribution of moneys made pursuant to this section, the committee shall give priority and preference to those public schools and political subdivisions socially or economically impacted by the development, processing, or energy conversion of fuels and minerals leased under the federal "Mineral Lands Leasing Act" of February 25, 1920, as amended. With respect to recommendations for the distribution of moneys made pursuant to section 39-29-110, C.R.S., the committee shall recommend distributions to those political subdivisions socially or economically impacted by the development, processing, or energy conversion of minerals and mineral fuels subject to taxation under article 29 of title 39, C.R.S.

(II) Repealed.

(c) Notwithstanding section 24-1-136 (11)(a)(I), the executive director of the department of local affairs shall deliver to the state auditor and file with the general assembly annually before February 1 a detailed report accounting for the distribution of all funds for the previous year. The energy impact assistance advisory committee shall review the report prior to it being delivered and filed.

(5.3) (a) Bonus payments credited to the mineral leasing fund created in subparagraph (II) of paragraph (a) of subsection (1) of this section shall be distributed on a quarterly basis for each quarter commencing on July 1, October 1, January 1, or April 1 of any state fiscal year as follows:

(I) (A) Fifty percent of the bonus payments shall be transferred to the local government permanent fund, which is hereby created in the state treasury. Interest and income derived from the deposit and investment of moneys in the local government permanent fund shall be credited to the permanent fund and shall not be transferred to the general fund or any other fund at the end of any fiscal year. Except as otherwise provided in sub-subparagraph (B) of this subparagraph (I), moneys in the permanent fund shall not be expended for any purpose. The state treasurer may invest moneys in the local government permanent fund in any investment in which the board of trustees of the public employees' retirement association may invest the funds of the association pursuant to section 24-51-206, C.R.S.

(B) If, based on the revenue estimate prepared by the staff of the legislative council in December of any fiscal year, it is anticipated that the total amount of moneys that will be deposited into the mineral leasing fund pursuant to subparagraph (II) of paragraph (a) of subsection (1) of this section during the fiscal year will be at least ten percent less than the amount of moneys so deposited during the immediately preceding fiscal year, the general assembly may appropriate moneys from the local government permanent fund to the department of local affairs for the current or next fiscal year. The maximum amount that the general assembly may appropriate for the current or next fiscal year pursuant to this sub-subparagraph (B) is an amount equal to the difference between the total amount of moneys credited to the local government mineral impact fund and directly distributed by the executive director of the department pursuant to paragraph (c) of subsection (5.4) of this section during the immediately preceding fiscal year and the estimated total amount of moneys to be so credited and distributed for the current fiscal year. The executive director of the department shall distribute all moneys appropriated pursuant to this sub-subparagraph (B) directly to counties and municipalities in combination with and using the methodology set forth in subparagraphs (I) to (IV) of paragraph (c) of subsection (5.4) of this section.

(C) and (D) (Deleted by amendment, L. 2011, (SB 11-238), ch. 300, p. 1441, § 1, effective June 8, 2011.)

(E) Notwithstanding any provision of this subsection (5.3) to the contrary, on June 30, 2011, the state treasurer shall deduct four million eight hundred thousand dollars from the local government permanent fund and transfer such sum to the general fund.

(II) Fifty percent of the bonus payments shall be transferred to the higher education federal mineral lease revenues fund created in section 23-19.9-102 (1)(a), C.R.S.

(b) For purposes of this subsection (5.3), "bonus payments" means the portion of the compensation paid to the federal government as consideration for the granting of a federal mineral lease that is payable regardless of the extent of use of the mineral interest and is fixed and certain in amount, whether or not payable in one or more periodic increments over a fixed period, that is subsequently received by the state treasurer pursuant to the provisions of the federal "Mineral Lands Leasing Act" of February 20, 1920, as amended, and that is not comprised of moneys described in section 34-63-104. "Bonus payments" do not include any compensation paid to the federal government that varies in amount based on the amount of mineral production of the payer.

(5.4) Except as otherwise provided in subsection (5.5) of this section, on and after July 1, 2008, all moneys other than bonus payments, as defined in paragraph (b) of subsection (5.3) of this section, credited to the mineral leasing fund created in subparagraph (II) of paragraph (a) of subsection (1) of this section shall be distributed on a quarterly basis for quarters beginning on July 1, October 1, January 1, and April 1 of each state fiscal year as follows:

(a) (I) For each quarter commencing during the 2008-09, 2009-10, and 2010-11 fiscal years, forty-eight and three-tenths percent of the moneys shall be transferred to the state public school fund to be used for the support of the public schools of the state; except that the total amount of moneys transferred during each of said fiscal years shall not exceed sixty-five million dollars.

(II) For each quarter commencing during the 2011-12 fiscal year or during any succeeding fiscal year, forty-eight and three-tenths percent of the moneys shall be paid into the state public school fund to be used for the support of the public schools of the state; except that the maximum amount of moneys transferred during any fiscal year shall not exceed the maximum amount of moneys allowed to be transferred during the 2010-11 fiscal year multiplied by one hundred four percent per year for each succeeding fiscal year.

(b) (I) For each quarter commencing during the 2008-09 fiscal year or during any succeeding fiscal year, forty percent of the moneys shall be credited to the local government mineral impact fund. Fifty percent of the moneys so credited shall be distributed by the executive director of the department of local affairs in accordance with the purposes and priorities described in subsection (1) of this section, and for planning, analyses, public engagement, and coordination and collaboration with federal land managers and stakeholders, or for similar or related local government processes needed by local governments for engagement in federal land management decision-making. In distributing the moneys, the executive director shall give priority to those communities most directly and substantially impacted by production of energy resources on federal mineral lands and to grant applications that:

(A) Are submitted jointly by multiple local governments; or

(B) Seek funding for a project that is a multi-jurisdictional project or that requires a substantial amount of funding.

(II) Repealed.

(b.5) (Deleted by amendment, L. 2011, (SB 11-238), ch. 300, p. 1441, § 1, effective June 8, 2011.)

(b.7) and (b.8) Repealed.

(c) The executive director of the department of local affairs shall annually directly distribute the remaining fifty percent of the moneys credited to the local government mineral impact fund pursuant to paragraph (b) of this subsection (5.4) and any moneys appropriated by the general assembly from the local government permanent fund to the department pursuant to sub-subparagraph (B) of subparagraph (I) of paragraph (a) of subsection (5.3) of this section to counties, federal mineral lease districts, and municipalities as follows:

(I) Except as otherwise provided in subparagraph (III) of this paragraph (c), moneys shall be allocated to counties for each fiscal year by August 31 of the following fiscal year among those respective counties of the state from which the moneys are derived based upon the following factors:

(A) The proportion of the total amount of moneys credited to the mineral leasing fund that is derived from each of the respective counties; and

(B) On the basis of the report required by section 39-29-110 (1)(d), C.R.S., the proportion of employees of mines or related facilities or crude oil, natural gas, or oil and gas operations who reside in a county to the total number of employees of mines and related facilities or crude oil, natural gas, or oil and gas operations who reside in the state.

(II) Except as otherwise specified in subparagraph (IV) of this paragraph (c), the moneys allocated to each county pursuant to subparagraph (I) of this paragraph (c) shall be further distributed to the county or the federal mineral lease district and to each municipality within the county based upon the following factors:

(A) The proportion of employees reported as residents pursuant to section 39-29-110 (1)(d), C.R.S., in the county's unincorporated area or in any municipality within the county to the total number of employees reported as residents in the county as a whole pursuant to said section;

(B) The proportion of the population in any such county's unincorporated area or in any such municipality within the county to the total population in the county, as such population is reported in the most recently published population estimate from the state demographer appointed by the executive director of the department of local affairs; and

(C) The proportion of road miles in any such county's unincorporated area or in any such municipality within the county to the total road miles in the county, as such miles are certified by the department of transportation to the state treasurer pursuant to sections 43-4-207 (2)(d) and 43-4-208 (3), C.R.S.

(III) With respect to the distribution made pursuant to subparagraph (I) of this paragraph (c), the executive director of the department of local affairs shall establish guidelines that set forth the weight that each of the factors in sub-subparagraphs (A) and (B) of subparagraph (I) of this paragraph (c) shall be given, subject to the limitation that the factor described in said sub-subparagraph (B) shall not be weighted more than thirty-five percent. In establishing the guidelines, the executive director shall weigh the factors in a manner that most accurately estimates the absolute and relative impacts of production of energy resources on federal mineral lands for each impacted county so that the counties most substantially and directly impacted by such production each receive a sufficient allocation and no county receives an excessive allocation.

(IV) With respect to the distribution made pursuant to subparagraph (II) of this paragraph (c), the executive director of the department of local affairs, in consultation with the energy impact assistance advisory committee established pursuant to subparagraph (I) of paragraph (b) of subsection (5) of this section, shall establish guidelines that set forth the weight that each of the factors in sub-subparagraphs (A) to (C) of subparagraph (II) of this paragraph (c) shall be given. In establishing the guidelines, the executive director and the committee shall weigh the factors in a manner that most accurately estimates the absolute and relative impacts of production of energy resources on federal mineral lands for each impacted county and municipality so that the counties and municipalities most substantially and directly impacted by such production each receive a sufficient allocation and no county or municipality receives an excessive allocation. These guidelines shall apply uniformly across the state; except that the executive director may:

(A) Accept a memorandum of understanding from a county and all municipalities contained therein that establishes an alternative distribution that shall be effective within the county; and

(B) After consultation with the energy impact assistance advisory committee, vary the weight that each of the factors in sub-subparagraphs (A) to (C) of subparagraph (II) of this paragraph (c) receives in an individual county in order to more fairly distribute the gross receipts among the county and all municipalities contained therein.

(d) (I) For each quarter commencing during the 2008-09 fiscal year, ten percent of the moneys shall be paid into the Colorado water conservation board construction fund created in section 37-60-121 (1), C.R.S., for appropriation by the general assembly pursuant to the provisions of section 37-60-122, C.R.S., and for use in accordance with the purposes and priorities described in subsection (1) of this section; except that the maximum amount of moneys transferred during the 2008-09 fiscal year shall not exceed fourteen million dollars.

(II) For each quarter commencing during the 2009-10 fiscal year or during any succeeding fiscal year, an amount equal to ten percent of the moneys shall be paid into the Colorado water conservation board construction fund created in section 37-60-121 (1), C.R.S., for appropriation by the general assembly pursuant to the provisions of section 37-60-122, C.R.S., and for use in accordance with the purposes and priorities described in subsection (1) of this section; except that the maximum amount of moneys transferred during a single fiscal year shall not exceed the maximum amount of moneys allowed to be transferred during the 2008-09 fiscal year multiplied by one hundred four percent per year for each succeeding fiscal year.

(e) (I) In addition to the moneys credited to the local government mineral impact fund pursuant to paragraph (b) of this subsection (5.4), for the 2008-09 fiscal year, one and seven-tenths percent of the moneys shall be credited to the local government mineral impact fund and distributed to school districts within the counties that receive distributions pursuant to paragraph (c) of this subsection (5.4); except that the maximum amount of moneys credited and distributed shall not exceed three million three hundred thousand dollars. The executive director of the department of local affairs shall distribute the moneys to the school districts as specified in subparagraph (III) of this paragraph (e).

(II) In addition to the moneys credited to the local government mineral impact fund pursuant to paragraph (b) of this subsection (5.4), for the 2009-10 fiscal year and for each succeeding fiscal year, one and seven-tenths percent of the moneys shall be credited to the local government mineral impact fund and distributed to school districts within the counties that receive distributions pursuant to paragraph (c) of this subsection (5.4); except that the maximum amount of moneys credited and distributed for a fiscal year shall not exceed the maximum amount of moneys allowed to be credited and distributed for the 2008-09 fiscal year multiplied by one hundred four percent for each succeeding fiscal year. The executive director of the department of local affairs shall distribute the moneys to the school districts as specified in subparagraph (III) of this paragraph (e).

(III) The executive director of the department of local affairs shall make the distributions required by subparagraphs (I) and (II) of this paragraph (e) at the same time as the executive director makes distributions to counties pursuant to paragraph (c) of this subsection (5.4), and the total amount of the distributions made to all school districts within a single county shall be in proportion to the amount of the moneys distributed directly to the county pursuant to said paragraph (c). Where more than one school district exists within a county, the distribution to each school district shall be the percentage that the most recent funded pupil count, as determined pursuant to the "Public School Finance Act of 1994", article 54 of title 22, C.R.S., for pupils enrolled in the county attributable to that school district bears to the most recent total funded pupil count for all pupils attributable to the county.

(5.5) (a) (I) On and after July 1, 2008, but before April 14, 2016, all moneys other than bonus payments, as defined in paragraph (b) of subsection (5.3) of this section, credited to the mineral leasing fund in excess of the amounts distributed pursuant to subsection (5.4) of this section shall be transferred on a quarterly basis for each quarter commencing on July 1, October 1, January 1, or April 1 of any state fiscal year to the higher education federal mineral lease revenues fund created in section 23-19.9-102 (1)(a), C.R.S., and the higher education maintenance and reserve fund created in section 23-19.9-102 (2)(a), C.R.S., as specified in said section as that section existed prior to its repeal.

(II) On and after April 14, 2016, all moneys other than bonus payments, as defined in paragraph (b) of subsection (5.3) of this section, credited to the mineral leasing fund in excess of the amounts distributed pursuant to subsection (5.4) of this section shall be transferred on a quarterly basis for each quarter commencing on July 1, October 1, January 1, or April 1 of any state fiscal year to the higher education federal mineral lease revenues fund created in section 23-19.9-102 (1)(a), C.R.S., as specified in said section.

(b) Notwithstanding the provisions of paragraph (a) of subsection (5.4) of this section, if the amount of moneys in the higher education federal mineral lease revenues fund, established pursuant to section 23-19.9-102 (1), C.R.S., is insufficient to cover the full amount of the payments due to be made under lease-purchase agreements authorized pursuant to section 23-1-106.3 (3), C.R.S., the general assembly may reduce the transfer to the state public school fund by the amount needed to cover the full amount of payments and transfer that amount to the higher education federal mineral lease revenues fund.

(6) Repealed.

(7) (a) No state agency or office shall expend any moneys received from the local government mineral impact fund unless such expenditure is authorized by legislative appropriation separate from the provisions of this section; except that, if the executive director of the department of local affairs with the concurrence of the governor determines that a local government emergency exists, the state agency or office may expend any moneys received from the local government mineral impact fund without further appropriation. In the event moneys are expended based on a determination that a local government emergency exists, the department of local affairs shall notify the legislative council of the expenditure.

(b) The provisions of paragraph (a) of this subsection (7) shall not apply to any moneys received by a state-supported institution of higher education that provides job training or facilities related to energy development for counties or communities with energy impacts. Such a state-supported institution of higher education may accept and expend moneys from the local government mineral impact fund.



§ 34-63-103. Method of payment

Warrants in payment of the amounts due the several counties of the state shall be issued and paid pursuant to the provisions of law.



§ 34-63-104. Special funds relating to oil shale lands

(1) All moneys from sales, bonuses, royalties, leases, and rentals related to oil shale production on oil shale lands received by the state pursuant to section 35 of the federal "Mineral Lands Leasing Act" of February 25, 1920, as amended, shall be deposited by the state treasurer into a special fund for appropriation by the general assembly to state agencies, school districts, and political subdivisions of the state affected by the development and production of energy resources from oil shale lands primarily for use by such entities in planning for and providing facilities and services necessitated by such development and production and secondarily for other state purposes.

(2) All moneys earned from the investment of the oil shale special fund established by subsection (1) of this section shall be deposited by the state treasurer into a separate special fund and shall be appropriated by the general assembly primarily to state agencies, school districts, and political subdivisions of the state affected by the development and production of energy resources from oil shale lands for planning and, in the form of grants and loans, for providing facilities and services necessitated by such development and production and secondarily for other state purposes.



§ 34-63-105. Geothermal resource leasing fund

(1) The state treasurer shall deposit all revenues from sales, bonuses, royalties, leases, and rentals related to geothermal resources, as that term is defined in section 37-90.5-103, C.R.S., received by the state pursuant to 30 U.S.C. sec. 1019, as amended, and all moneys earned from the investment of such revenues, into the geothermal resource leasing fund, which fund is hereby created in the state treasury, for appropriation by the general assembly to the department of local affairs for grants to state agencies, school districts, and political subdivisions of the state affected by the development and production of geothermal resources or other entities authorized by federal law:

(a) Primarily for use by such entities in planning for and providing facilities and services necessitated by such development and production; and

(b) Secondarily to the entities listed in the introductory portion of this subsection (1) for other state purposes as specified in subsection (2) of this section.

(2) After the executive director of the department of local affairs has allocated sufficient revenues from the fund to adequately address the needs specified in paragraph (a) of subsection (1) of this section, the executive director shall, in consultation with the governor's energy office created in section 24-38.5-101, C.R.S., allocate revenues from the fund by competitive grants for the promotion of the development of geothermal energy resources.






Article 64 - Underground Storage

§ 34-64-101. Legislative declaration

Underground storage of natural gas is found and declared to be in the public interest because it will promote the conservation of natural gas, make natural gas more readily available to the domestic, commercial, and industrial consumers of this state, and permit the building of natural gas reserves and orderly withdrawal thereof in periods of peak demand.



§ 34-64-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commission" means the oil and gas conservation commission of the state of Colorado.

(2) "Natural gas" means gas which has been produced from the earth in its original state or such gas after the same has been processed or treated.

(3) "Natural gas public utility" means any person, partnership, corporation, or association engaged in the business of transporting, distributing, or storing natural gas within this state for ultimate public consumption and either authorized to do business in this state as a public utility or authorized to do business in this state as a natural gas company as defined in the federal "Natural Gas Act", and subject to regulations by the federal power commission.

(4) "Underground reservoir" means any subsurface sand, stratum, or formation suitable for the injection and storage of natural gas therein and the withdrawal of natural gas therefrom.

(5) "Underground storage" means the right to inject and store natural gas within and to withdraw natural gas from an underground reservoir.



§ 34-64-103. Condemnation - public use

Any natural gas public utility which is engaged in the distribution, transportation, or storage of natural gas, which gas, in whole or in part, is intended for ultimate distribution to the public, has the right to enter upon, take, or use property or any interest therein which is necessary for the injection, storage, and withdrawal of natural gas in the manner provided for by this article, and by the eminent domain law of the state of Colorado, all of which property to be used is hereby recognized and declared to be devoted to public use.



§ 34-64-104. Application to commission - order

Before the right of condemnation may be exercised for the acquisition of property or any interest therein for underground storage of natural gas, said natural gas public utility shall make application to the commission for an order approving the proposed storage project. No such order shall be issued by the commission unless it shall be based upon substantial evidence and shall contain findings that the underground storage of natural gas in the land sought to be condemned is in the public interest and welfare, and that the storage reservoir is suitable and practicable, and that the formation or formations sought to be condemned are nonproductive of oil or gas in commercial quantities under either primary or secondary recovery methods.



§ 34-64-105. Hearing - notice - review

(1) Upon the filing of the application as specified in section 34-64-104, the commission shall set a date for hearing and give notice thereof as for proceedings in rem, in accordance with the Colorado rules of civil procedure, and shall conduct said hearing in the manner provided for in sections 34-60-108 to 34-60-110 and 34-60-114.

(2) Review of or relief from such order shall be as provided for in sections 34-60-111 to 34-60-113 and 34-60-115.



§ 34-64-106. Petition to district court - procedure

Any natural gas public utility, having first obtained an order from the commission which has become final, desiring to exercise the right of eminent domain for the purpose of acquiring property for the underground storage of natural gas, shall do so in the manner provided in this article. Such natural gas public utility shall present to the district court of the county wherein the land or some portion thereof is situated a petition setting forth the purpose for which the property is sought to be acquired, a description of the property sought to be appropriated, and the names of the owners of the property as shown by the records of such county. The petitioner shall file the order of the commission as a part of its petition, and no decree or rule by the court granting said petition shall be entered without such order having been filed therewith. The court shall examine said petition and determine whether the petitioner has the power of eminent domain and whether said property is necessary for its lawful purposes, and if found in the affirmative such findings shall be entered in the record. All proceedings under this section shall follow the procedure then in force and effect pertaining to eminent domain.



§ 34-64-107. Property rights

All natural gas in said underground reservoir, and the rights reasonably necessary for the injection and storage in and withdrawal from said underground reservoir of said natural gas, as defined and limited by the decree of the district court, shall be the property of said natural gas public utility. In no event shall such gas be subject to the right of the owner of the surface of said lands or of any mineral interest therein or of any person other than the public utility, its successors, or its assigns, to produce, take, reduce to possession, or otherwise interfere with or exercise any control over the gas. The right of condemnation granted by this article shall be without prejudice to the rights of the owner of said land or of other rights and interests therein to drill or bore through the underground stratum or formation so appropriated in such manner as to comply with orders, rules, and regulations of the commission issued for the purpose of protecting underground storage, strata, or formations against pollution or against the escape of natural gas therefrom, and shall be without prejudice to the rights of the owner of said lands or other rights or interests therein as to all other uses thereof. The additional cost of complying with such regulations or orders in order to protect the storage shall be paid by the public utility.






Article 70 - Geothermal Resources









Title 35 - Agriculture

Administration

Article 1 - Department of Agriculture

§ 35-1-101. Short title

This article shall be known and may be cited as the "State Department of Agriculture Act of 1949".



§ 35-1-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agriculture" means the science and art of production of plants and animals useful to man, including, to a variable extent, the preparation of these products for man's use and their disposal by marketing or otherwise, and includes horticulture, floriculture, viticulture, forestry, dairy, livestock, poultry, bee, and any and all forms of farm products and farm production.

(1.5) Repealed.

(2) "Commission" means the state agricultural commission.

(3) "Commissioner" means the commissioner of agriculture.

(4) "Department" means the department of agriculture.

(5) "Division" means a primary subdivision of the department whose administrative head is directly responsible to the head of the department.

(6) "Livestock" means cattle, sheep, goats, swine, mules, poultry, horses, alternative livestock, as defined in section 35-41.5-102 (1), and such domesticated animals as fox, mink, marten, chinchilla, beaver, and rabbits, and all other animals raised or kept for profit.

(7) "Section" means a subdivision of a division whose administrative head is directly responsible to the head of the division.



§ 35-1-103. Department of agriculture

There is hereby created a department of agriculture, referred to in this article as the "department". When any law of this state refers to the state department of agriculture, said law shall be construed as referring to the department of agriculture.



§ 35-1-104. Functions, powers, and duties

(1) The department has and shall exercise the following functions, powers, and duties:

(a) To inquire into the needs of agriculture of the state and make appropriate recommendations to the governor and the general assembly, except as to functions specifically assigned under state law to other state agencies;

(b) To perform all regulatory and inspection services relating to agriculture, except agricultural education and research and those regulatory functions relating primarily to the control of milk or milk products or to public health or assigned by law to other state agencies;

(c) To make investigations, conduct hearings, and make recommendations concerning all matters as related to the powers, duties, and functions as provided in this article;

(d) To cooperate with the United States department of agriculture in getting and disseminating production statistics, market and trade information concerning demand, supply, prevailing prices, and commercial movements of agricultural products and extent of products in storage, and cooperate with any other state or federal agency which in any manner may be helpful to agriculture;

(e) To annually fix such inspection and license fees and service charges within maximum limits provided by law as may be necessary to pay the cost of service performed and reasonable reserves for contingencies, including cost of depository, accounting, disbursement, auditing, and rental of quarters and facilities furnished by the state;

(f) To foster and encourage the standardizing, grading, inspection, labeling, handling, storage, and marketing of agricultural products and, after investigation and public hearings thereon, acting in cooperation with the United States department of agriculture, to establish and promulgate standard grades and other standard classifications of and for agricultural products, except milk or milk products;

(g) To extend in every practicable way the distribution and sale of Colorado agricultural products throughout the markets of the world;

(h) To promote, in the interest of the producer, the distributor, and the consumer, the economical and efficient distribution of agricultural products of this state and to that end cooperate with the department of commerce of the United States and any other department or agency of the federal government;

(h.5) To promote, within existing appropriations, farmers' markets located within the state, including support or development of farmers' market organizations and working groups and the provision of education, outreach, and other assistance;

(i) To obtain and furnish information relating to the selection of shipping routes, adoption of shipping methods, or avoidance of delays in the transportation of agricultural products or helpful in the solution of other transportation problems connected with the distribution of agricultural products;

(j) To act as adviser to producers and distributors, when requested, and to assist them in the economical and efficient distribution of their agricultural product;

(k) To foster and encourage cooperation between producers and distributors in the interest of the general public;

(l) To act as a mediator or arbitrator in any controversy or issue that may arise between producers and distributors of any agricultural products concerning the grade or classification of such products;

(m) To determine for the protection of owners, buyers, creditors, or other interested parties the validity of warehouse receipts for any such products by verifying quantities, grade, and classification thereof;

(n) To enforce the state laws or regulations relating to fruit and vegetable inspection and grading; spray residue inspection and removal; the registration, inspection, and analysis of commercial feeding stuffs; the licensing of commission merchants, produce dealers, brokers, and agents handling agricultural products; the inspection and grading of poultry and eggs; the inspection of warehouses and frozen food locker plants; the inspection of commercial fertilizers; the control of plant and insect pests and diseases; the control and eradication of noxious and poisonous weeds; the inspection and sale of seeds; the control of contagious and infectious livestock diseases; and all other regulatory laws relating to agriculture;

(o) To inspect any nursery, orchard, farm garden, park, cemetery, greenhouse, or any private or public place which may become infested or infected with harmful insects, plant diseases, noxious or poisonous weeds, or other agricultural pests; to establish and enforce quarantines; to issue and enforce orders and regulations for the control and eradication of said pests, wherever they may exist within the state; to perform such other duties relating to plants and plant products as may seem advisable and not contrary to law; and to inspect apiaries for diseases inimical to bees and beekeeping and enforce the laws relating thereto;

(p) to (t) Repealed.

(u) To license and inspect locker plants and enforce standards of construction and operation;

(v) To offer and award suitable premiums on livestock at the national western stock show;

(w) To take charge of the exhibition of Colorado agricultural products at international or national expositions;

(x) To cooperate with the United States department of agriculture or any other federal agency in control and eradication activities and programs involving predatory animals and rodent pests, plant diseases and insect pests, and noxious and poisonous weeds and to cooperate in the enforcement of the provisions of the federal seed act governing the movement of seeds in interstate commerce;

(y) To serve as the state agency to carry out the policies and purposes of the "Colorado Agricultural Conservation and Adjustment Act" and to promote and administer state plans for the same;

(z) Repealed.

(aa) On approval of the governor, to coordinate the management and operation of farms of state institutions and the exchange of agricultural products and equipment between state institutions;

(aa.1) To promulgate rules to specify the varieties of rapeseed, also known as canola, produced in the state and the geographical locations where each variety may be produced or stored, to establish districts and require registration of fields producing rapeseed with the appropriate district, and to enforce the provisions of this paragraph (aa.1) by requiring a producer to take appropriate action necessary to prevent cross-pollination, establishing reasonable penalties or costs or both, and determining and collecting the actual costs to be recovered from the producers to offset the cash funds expended for services performed by the department in the administration of this paragraph (aa.1);

(aa.2) To promulgate rules specifying the class of strawberries allowed for production of nursery stock in the state and the geographical locations where each class may be produced, establishing districts and requiring registration of fields producing strawberries with the appropriate district, and enforcing the provisions of this paragraph (aa.2) by requiring a producer to take appropriate actions necessary to prevent the introduction of diseases and pests, establishing reasonable penalties or costs or both, and determining and collecting the actual costs to be recovered from the producers to offset the cash funds expended for services performed by the department in the administration of this paragraph (aa.2);

(aa.3) To identify agricultural management areas in the state and to develop best management practices pursuant to section 25-8-205.5 (3), C.R.S., and to assist the commissioner in the promulgation of any rules and regulations authorized pursuant to said section;

(bb) Such other and additional functions, powers, and duties as may be provided by law;

(cc) To solicit grants, donations, and gifts for the purpose of funding noxious weed management projects, as described in section 35-5.5-116. Such moneys shall be transferred to the state treasurer, who shall credit the same to the noxious weed management fund.

(dd) For each division, section, program, or established funding source of the department, to solicit, receive, and spend grants, donations, and gifts. Such moneys shall be transmitted to the state treasurer, who shall credit the same to the particular cash fund or established funding source deemed most appropriate by the department.

(ee) Repealed.

(2) Whenever any law provides for issuance or renewal by the department of any license, permit, certificate, registration, or other form of authorization and such law provides for specific dates for the issuance, renewal, or expiration of the same, notwithstanding the provisions of any such laws, and in order to promote efficiency and avoid duplication of effort, the department may, by rule and regulation, establish dates for such issuance, renewal, or expiration different from those established by law; but in no case shall the department change the duration or period of time during which any license, permit, certificate, registration, or other form of authorization may be valid or effective as established by law, unless otherwise provided.

(3) Whenever a specific law provides for the renewal by the department of any license previously issued and provides a license renewal fee to be paid by the applicant therefor, upon the issuance of any such renewal license after the applicable renewal date, the applicant shall pay in addition to the renewal fee a penalty in an amount equal to the said renewal fee, but not to exceed twenty-five dollars. The provisions of this subsection (3) shall not apply to articles 14, 20, and 21 of this title, nor to any other specific law which provides for a penalty for the issuance of a license, permit, or registration after the applicable renewal date.

(4) To the extent its costs are repaid by gifts, grants, or donations received pursuant to section 35-1-107 (6), and only to that extent, the department may provide educational programs and materials regarding any activity regulated under articles 12, 13, 14, 21, 33, 36, 37, and 60 of this title 35.



§ 35-1-105. State agricultural commission - creation - composition

(1) (a) There is hereby created the state agricultural commission, referred to in this article as the "commission", which shall consist of nine members, each of whom shall be appointed by the governor, with the consent of the senate, for terms of four years each. Of such members, one member shall be appointed from each of the four agricultural districts, as defined in paragraph (c) of this subsection (1), and five members shall be appointed from the state at large; except that no more than three members shall be appointed from any one agricultural district. No more than five of the nine members shall be members of the same political party.

(b) The members of the commission shall be appointed from persons who are currently or were previously actively engaged in the business of agriculture and allied activities, but a majority of the commission shall be appointed from persons actively engaged in the business of agriculture in such a manner that representation of no agricultural commodity organization shall constitute a majority of the commission. A vacancy on the commission shall be filled by the governor by the appointment of a qualified person.

(c) For the purposes of representation on the state agricultural commission, this state is divided into four agricultural districts as follows:

(I) The city and county of Denver and the counties of Adams, Arapahoe, Douglas, and Jefferson shall constitute the first district.

(II) The counties of Boulder, Cheyenne, Clear Creek, Elbert, Gilpin, Kit Carson, Larimer, Lincoln, Logan, Morgan, Phillips, Sedgwick, Washington, Weld, and Yuma shall constitute the second district.

(III) The counties of Alamosa, Baca, Bent, Conejos, Costilla, Crowley, Custer, El Paso, Fremont, Huerfano, Kiowa, Las Animas, Mineral, Otero, Prowers, Pueblo, Rio Grande, Saguache, and Teller shall constitute the third district.

(IV) The counties of Archuleta, Chaffee, Delta, Dolores, Eagle, Garfield, Grand, Gunnison, Hinsdale, Jackson, Lake, La Plata, Mesa, Moffat, Montezuma, Montrose, Ouray, Park, Pitkin, Rio Blanco, Routt, San Juan, San Miguel, and Summit shall constitute the fourth district.

(2) The commission shall elect from its members a chairman, vice-chairman, and such other commission officers as it shall determine. The commissioner of agriculture, in the discretion of the commission, may serve as secretary of the commission but shall not be eligible to appointment as a member. All commission officers shall hold their offices at the pleasure of the commission. Regular meetings of the commission shall be held not less than once every three months at such times as may be fixed by resolution of the commission. Special meetings may be called by the chairman, by the commissioner, or by a majority of members of the commission at any time on at least three days' prior notice by mail or, in cases of emergency, on twenty-four hours' notice by telephone or other telecommunications device. The commission shall adopt, and at any time may amend, bylaws in relation to its meetings and the transaction of its business. A majority shall constitute a quorum of the commission. Members shall serve without compensation but shall be reimbursed for their actual and necessary traveling and subsistence expenses when absent from their places of residence in attendance at meetings.



§ 35-1-106. Powers and duties of commission

(1) In addition to all other powers and duties conferred upon the commission by this article 1, the commission has the following specific powers and duties:

(a) To formulate the general policy with respect to the management of the department of agriculture and the general policy with respect to the enforcement of regulatory and service laws, rules, and regulations pertaining to agriculture;

(b) To make or cause to be made, within the limits of appropriations, such studies as it deems necessary to guide the commissioner concerning the agricultural policy of this state;

(c) To advise and make recommendations to the governor and the general assembly on matters pertaining to agriculture within this state;

(d) To require the preparation and transmittal by the commissioner of an annual departmental report and to establish publication policies for the department in accordance with the provisions of section 24-1-136, C.R.S.;

(e) To furnish the commissioner with advice on any agricultural or livestock problem with which he may be confronted;

(f) To promulgate and adopt all department of agriculture budgets for submission to the controller of this state in accordance with law and to approve and pass upon all annual budgets for expenditures of money from the various funds of the department and to review such budgets at each meeting of the commission;

(g) To approve prior to their release all rules and regulations issued by the commissioner and considered necessary and proper to carry out the provisions of this article;

(h) To hold hearings, administer oaths, subpoena witnesses, and take testimony in all matters relating to the exercise and performance of the powers and duties of the commission. Upon the failure or refusal of any witness to obey any subpoena, the commission may petition the district court, and, upon proper showing, the court may order a witness to appear and testify or produce documentary evidence. Failure to obey the order of the court shall be punishable as contempt of court.

(i) To establish and appoint, as it may deem necessary or advisable, such advisory committees from the groups affected to advise and confer with the commission or the commissioner concerning aspects of agricultural or livestock products, marketing, disease, or any other pertinent matter;

(j) If not already required by law, to require and fix the bonds of such employees of the department as may be deemed necessary;

(k) To avoid duplication of effort within the department and to clarify responsibilities under this title 35 (except part 2 of article 7 and articles 14, 42, 51, 65, 70, and 72) and article 24 of title 30; to enter into cooperative agreements with the state board of health, the board of governors of the Colorado state university system, or any other state board or commission that is authorized by law to perform like or similar duties to those delegated by law to this commission, wherein it shall be prescribed whether this commission, the state board of health, the board of governors of the Colorado state university system, or such other state board or commission shall perform and be responsible for the performance of the duties mentioned in the agreements, so that there is no duplication of effort as between this commission and the state board of health, the board of governors of the Colorado state university system, or any other state board or commission; and to enter into agreements with the state board of health, the board of governors of the Colorado state university system, or any other state board or commission relative to the cooperative use by this commission of any laboratories, equipment, or facilities owned or used by this commission or any other state board or commission;

(l) To employ any person, partnership, or corporation for services in carrying out the provisions of this title 35 (except part 2 of article 7 and articles 14, 42, 51, 65, 70, and 72) and article 24 of title 30, and not inconsistent with section 13 of article XII of the state constitution or to provide information, statistics, or data deemed beneficial by the commission to livestock and agriculture in the state of Colorado;

(m) The commission shall act only by resolution adopted at a duly called meeting of the commission, and no individual member of the commission shall exercise individually any administrative authority with respect to the department;

(n) To comply with the requirements of section 24-1-136.5, C.R.S., concerning the preparation of operational master plans, facilities master plans, and facilities program plans, as if the commission were the executive director of the department;

(o) To promulgate rules requiring the owners of alternative livestock, as defined in section 35-41.5-102 (1), to obtain certification showing that the alternative livestock herd meets the requirements of a tuberculosis surveillance plan approved by the state veterinarian and meets regulations pertaining to the control of infectious diseases and parasites as determined by the department. This paragraph (o) shall not apply if the owner of the alternative livestock is a zoological park that is accredited by the American zoo and aquarium association; except that any intrastate transfer of alternative livestock by a zoological park that is accredited by the American zoo and aquarium association to any person or entity that is not accredited by the American zoo and aquarium association is subject to the rules of the commission adopted under this paragraph (o).

(p) (I) In consultation with interested industry groups, to fix, assess, and collect fees in amounts sufficient to recover the department's direct and indirect costs incurred in carrying out and enforcing the provisions of articles 12, 13, 14, 21, 33, and 60 of this title and of articles 11 and 16 of title 12, C.R.S.

(II) Fees established pursuant to this paragraph (p) that exceed the amount of any corresponding fees that were in effect as of April 1, 2003, and any new or additional fees established after April 1, 2003, shall be reported, on or before December 1 of each year, to the agriculture, natural resources and energy committee of the senate and the agriculture, livestock, and natural resources committee of the house of representatives.

(III) (Deleted by amendment, L. 2007, p. 1902, § 1, effective July 1, 2007.)

(2) The parks and wildlife commission shall review the rules concerning alternative livestock proposed by the commission pursuant to paragraph (o) of subsection (1) of this section and shall make recommendations to the commission concerning such rules. The commission shall not adopt or implement rules concerning alternative livestock that impact native big game wildlife without the prior approval of the parks and wildlife commission. In addition, the parks and wildlife commission may propose rules to the commission designed to protect native big game wildlife.



§ 35-1-106.3. Plant health, pest control, and environmental protection cash fund - creation

(1) There is hereby created in the state treasury the plant health, pest control, and environmental protection cash fund.

(2) All revenues collected in pursuit of the department's efforts in relation to plant health, pest control, and environmental protection shall be transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund. The commission may establish a fee schedule to cover the direct and indirect costs of the collection and distribution of beneficial insects.

(3) The plant health, pest control, and environmental protection cash fund shall consist of any fees, fines, or penalties collected pursuant to articles 4, 9, 10, 11, 11.5, 25, 26, 27, and 27.5 of this title; any fees, fines, or penalties collected pursuant to article 8 of title 25, C.R.S.; any fees collected under article 12 of this title for the purpose of funding groundwater protection activities; and all revenues collected in pursuit of the department's efforts to conduct biological pest control. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of implementing, administering, and enforcing the provisions of articles 4, 9, 10, 11, 11.5, 25, 26, 27, and 27.5 of this title and of article 8 of title 25, C.R.S.; except that any appropriation for the indirect costs of issuing chemigation permits pursuant to section 35-11-106 shall not exceed the amount specified in section 35-11-106 (3)(b). Any moneys from the fund that are allocated for biological pest control shall supplement any general fund moneys appropriated for that purpose.

(4) All interest derived from the deposit and investment of moneys in the plant health, pest control, and environmental protection cash fund shall be credited to the fund. At the end of each fiscal year, all unexpended and unencumbered moneys in the fund shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(5) In accordance with section 24-75-402 (3)(c), C.R.S., the alternative maximum reserve for the plant health, pest control, and environmental protection cash fund is fifty percent of the amount expended from the fund during each fiscal year.



§ 35-1-106.5. Inspection and consumer services cash fund - creation

(1) All fees, fines, and penalties collected pursuant to articles 12, 13, 14, 21, 33, 35, 37, and 60 of this title 35 shall be transmitted to the state treasurer, who shall credit the same to the inspection and consumer services cash fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of money in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered money in the fund shall remain in the fund and shall not be credited or transferred to the general fund or any other fund or used for any purpose other than to offset the costs of implementing, administering, and enforcing the provisions of articles 12, 13, 14, 21, 33, 36, 37, and 60 of this title 35. Money in the fund is subject to annual appropriation to the department for such purposes.

(2) In accordance with section 24-75-402 (3)(c), C.R.S., the alternative maximum reserve for the inspection and consumer services cash fund is fifty percent of the amount expended from the fund during the fiscal year.

(3) (Deleted by amendment, L. 2007, p. 1902, § 2, effective July 1, 2007.)



§ 35-1-106.7. Conservation district grant fund - repeal

(1) There is hereby created in the state treasury the conservation district grant fund. The fund shall consist of moneys transferred pursuant to section 39-29-109.3 (2)(b), C.R.S. Moneys in the fund are specifically and continuously appropriated to the department. The department shall grant moneys in the fund to conservation districts for the purpose of implementing and maintaining soil and water conservation efforts. All moneys credited to the fund and all interest earned on the investment of moneys in the fund shall be a part of the fund and shall not be transferred or credited to the general fund or to any other fund.

(2) This section is repealed, effective December 31, 2022.



§ 35-1-106.8. Biological pest control cash fund - transfer of moneys to plant health, pest control, and environmental protection cash fund

(1) All revenues collected in pursuit of the department's efforts to conduct its program of biological pest control shall be transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3. Within sixty days after July 1, 2009, the unexpended and unencumbered balance of the biological pest control cash fund, as that fund existed prior to July 1, 2009, shall be transferred to the plant health, pest control, and environmental protection cash fund.

(2) (Deleted by amendment, L. 2009, (HB 09-1249), ch. 87, p. 315, § 2, effective July 1, 2009.)



§ 35-1-106.9. Agriculture management fund - creation

There is hereby created in the state treasury the agriculture management fund. The fund shall consist of moneys transferred pursuant to section 38-13-116.7 (3), C.R.S., any moneys realized from the sale of the inspection and consumer services division facility and other real property associated with that facility that are all located in the Highlands neighborhood of Denver, Colorado, and any moneys realized from the sale of the warehouse and storage facility located at 5000 Packing House Road, Denver, Colorado. The department shall use such moneys to fund agricultural efforts approved by the commissioner, including, but not limited to, funding additional department employees necessary to implement and manage approved programs. Moneys may be used for direct assistance or grant assistance for conservation districts created pursuant to article 70 of this title. Moneys in the fund may be used for expenses related to the department's office consolidation as authorized by House Bill 13-1234, enacted in 2013, and as authorized by House Bill 16-1460, enacted in 2016. Moneys in the fund are subject to annual appropriation to the department. Any moneys not expended or encumbered from any appropriation at the end of any fiscal year shall remain available for expenditure in the next fiscal year without further appropriation. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund and shall not be transferred or credited to the general fund or any other fund.



§ 35-1-107. Commissioner of agriculture - report - publications - deputy commissioner

(1) The commissioner of agriculture shall be the chief administrative officer of the department of agriculture and shall have direct control and management of its functions, subject only to the powers and duties of the commission as prescribed in this article. The commissioner shall be appointed by the governor, with the consent of the senate, and shall serve at the pleasure of the governor. The commissioner shall be allowed traveling and subsistence expenses actually and necessarily incurred in the performance of official duties. The commissioner shall maintain an office at the state capitol buildings group and shall be custodian of all property and records of the department.

(2) The commissioner shall require of the head of each agency assigned to the department an annual report containing such information and submitted at such time as the commissioner shall decide.

(3) The commissioner shall exercise control over publications of the department and subordinate units thereof and shall cause such publications as are approved for circulation in quantity outside the executive branch to be issued in accordance with the provisions of section 24-1-136, C.R.S.

(4) The commissioner may appoint the deputy commissioner of agriculture, pursuant to section 13 of article XII of the state constitution. Subject to the supervision of the commissioner, the deputy commissioner shall have all the powers, duties, and responsibilities of the commissioner, as provided by law, and shall exercise such powers, duties, and responsibilities in the absence of the commissioner and when so instructed by the commissioner.

(5) The commissioner is authorized to adopt all reasonable rules for the implementation of articles 12, 13, 14, 21, 33, and 60 of this title and of articles 11 and 16 of title 12, C.R.S. Such rules may include, but are not limited to:

(a) The establishment of classifications and sub-classifications for any license authorized under said articles; and

(b) The establishment of any penalty fees that may be assessed for violations of said articles or of rules adopted under said articles or under this section.

(6) The commissioner is authorized to accept gifts, grants, and donations of any kind from any private or public source and, upon receipt, shall transmit all such gifts, grants, or donations to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.

(7) The commissioner is authorized to enter into cooperative agreements with any agency or political subdivision of this state or any other state, or with any agency of the United States government, for the purpose of carrying out the provisions of this article, receiving gifts, grants, or donations, securing uniformity of rules, and entering into reciprocal licensing agreements.

(8) Repealed.



§ 35-1-108. Divisions created

There is hereby created in the department an administrative services division, a division of plant industry, a division of animal industry, a division of markets, and a division of inspection and consumer services.



§ 35-1-109. Employees interchangeable

It is the duty of the commissioner of agriculture in the administration of his department to so organize the same that all employees of the department, so far as possible, shall be interchangeable in work assignment to the end that they may be shifted within the department so as to meet seasonal and emergency demands upon any division or section of the department and the number of such help kept to a minimum possible for efficient operation.



§ 35-1-110. Legal adviser - legal actions

The attorney general shall be the legal adviser for the department of agriculture and shall defend it in all actions and proceedings brought against it. The district attorney of the judicial district in which a cause of action may arise shall bring any action, civil or criminal, requested by the commissioner to abate a condition which exists in violation of, or to restrain or enjoin any action which is in violation of, or to prosecute for the violation of or for the enforcement of, the agricultural laws or the standards, orders, rules, and regulations of the department established by or issued under the provisions of this article. If the district attorney fails to act, the commissioner may bring any such action and shall be represented by the attorney general or, with the approval of the commission, by special counsel.



§ 35-1-111. Records of receipts and expenditures - appropriations

(1) The department shall maintain records, in the manner prescribed by the controller, on all receipts and expenditures made with respect to each service for which moneys are credited to the general fund under the provisions of articles 1 to 13, 26, and 27 of this title and article 24 of title 30, C.R.S.

(2) The general assembly shall appropriate moneys from the general fund for the administration of the services rendered by the department for which moneys are credited to the general fund under the provisions of articles 1 to 13, 26, and 27 of this title and article 24 of title 30, C.R.S.



§ 35-1-113. Applications for licenses - authority to suspend licenses - rules

(1) Every application by an individual for a license issued by the department or any authorized agent of the department shall require the applicant's name, address, and social security number.

(2) The department or any authorized agent of the department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if the department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the department, rules promulgated by the state board of human services, and any memorandum of understanding entered into between the department or an authorized agent thereof and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The department shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the department and the state child support enforcement agency in the department of human services with respect to the implementation of this section and section 26-13-126, C.R.S.

(b) The appropriate rule-making body of the department is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the department or any authorized agent of the department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.






Article 1.5 - Preemption

§ 35-1.5-101. Scope of article

(1) Nothing in this article shall be construed to limit the authority of a local government to:

(a) Zone for the sale or storage of any agricultural chemical, provide or designate sites for disposal of any agricultural chemical or container, regulate the discharge of any agricultural chemical into sanitary sewer systems, adopt regulations pursuant to a storm water management program that is consistent with federal or state regulation, adopt or enforce building and fire code requirements, or to protect surface or groundwater drinking water supplies in accordance with current state or federal applicable law;

(b) Comply with any federal or state law or regulation or take any action otherwise prohibited by this article in order to comply with any federal or state requirement or avoid a fine or other penalty under federal or state law;

(c) Implement a cooperative agreement with any federal or state agency;

(d) Regulate the use of agricultural chemicals on property in which the local government has a fee simple absolute ownership interest;

(e) Issue local occupational licenses.

(2) The lack of a provision in this article explicitly preempting local government regulation of any particular agricultural chemical not listed in section 35-1.5-102 (2) shall not be construed as an implicit grant of authority to a local government pursuant to this article to regulate on that subject.



§ 35-1.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Adjuvant" means a material added to an agrichemical solution to improve performance.

(2) "Agricultural chemical" means any device, plant nutrient, animal nutrient, or adjuvant and any treated, altered, or engineered plant or animal material.

(3) "Animal nutrient" means any feed subject to article 60 of this title and any material for the maintenance, growth, or production of animals.

(4) "Device" means a device as defined in section 35-9-103 (5).

(5) "Local government" means a county, home rule county, city and county, city, home rule city, special district, or other political subdivision of the state.

(6) "Plant nutrient" means:

(a) (Deleted by amendment, L. 2008, p. 1625, § 2, effective August 5, 2008.)

(b) A plant amendment as defined in section 35-12-103 (24);

(c) A plant nutrient as defined in section 35-12-103 (25);

(d) A soil conditioner as defined in section 35-12-103 (29);

(e) Anhydrous ammonia as defined in section 35-13-102 (1);

(f) A commercial fertilizer as defined in section 35-12-103 (3);

(g) Treated or untreated manure;

(h) Water runoff from a confined animal feeding operation that is captured and then applied to a field; and

(i) A plant growth regulator.

(7) "Use" means all aspects of the handling of agricultural chemicals, including, without limitation, the mixing, loading, application or administration, spill control, and disposal of an agricultural chemical or its container.



§ 35-1.5-103. Preemption

(1) No local government shall adopt or continue in effect any ordinance, rule, charter provision, or statute regarding the use of any agricultural chemical and pertaining to:

(a) The name of the product, name and address of the manufacturer, and applicable registration numbers;

(b) Directions for use, use classification (general or restricted), mixing and loading, site of application, target pest, dosage rate, method of application, application equipment, frequency and timing of applications, application rate, reentry intervals, worker protection standards, application and storage container specifications, storage and disposal of the agricultural chemical or container, or limitations to prevent unreasonable adverse effects such as required intervals between application and harvest of food or feed crops, rotational crop restrictions, warnings against use on certain crops, animals, objects, or in or adjacent to certain areas;

(c) Warnings and precautionary statements, hazards to humans, children, domestic animals, or the environment, physical or chemical hazards, or statements of practical treatment; or

(d) Record-keeping requirements.






Article 2 - Agricultural Statistics

§ 35-2-101. Information furnished - by whom

The commissioner of agriculture, acting under the direction of the state agricultural commission in the collection of information necessary to the performance of his or her duties as such commissioner and subject to the provisions of section 24-1-136, C.R.S., in regard to publication of such information, is authorized to call upon the several state, county, city, town, and school district officers and officers of the several state institutions of education and penal and other state institutions, and it is the duty of all such officers to furnish, upon written or printed request of the commissioner, such information as may be required for properly setting forth the resources of the state and their development, upon blanks furnished by the commissioner. Each owner, operator, or manager of any manufacturing, mining, or other business establishment operating in this state, or other person having information necessary for carrying out the purposes of this article, upon the request of the commissioner, shall furnish the same upon blanks supplied by the commission. Except as otherwise provided by law, any agricultural statistics collected by any of the several state, county, city, town, school district, or institutional officers specified in this section shall be collected in accordance with the requirements of this article.



§ 35-2-102. Statistical reports

It is the duty of the assessor of each county in this state, at the time of making the annual assessment of property, to collect such statistics in relation to population, farm operations, the principal farm products, agricultural resources, and livestock of the county as may be required by the commissioner of agriculture, and it is the duty of all persons within this state having information relative to such matters to give such information to the assessor upon his request therefor. The original sheets on which such statistics are collected shall be forwarded to the commissioner of agriculture as soon as they are completed, but not later than June 1 of each year, immediately following their collection. From these original sheets there shall be compiled in the office of the state agricultural commission complete reports on all subjects covered for each county in the state. The blanks to be used by county assessors in the collection of statistics required by the state agricultural commission shall be supplied by the commission, and the form thereof shall be fixed by the commissioner of agriculture, after conference with a representative of Colorado state university and with the bureau of crop estimates of the United States department of agriculture through the official representative for Colorado. This report shall be issued subject to the provisions of section 24-1-136, C.R.S.



§ 35-2-103. Cooperation with secretary of agriculture

To facilitate the work of collecting agricultural and livestock statistics required by this article, the commissioner of agriculture is empowered to enter into a cooperative agreement with the secretary of agriculture of the United States, or his accredited representatives, under which the facilities and information of the bureau of crop estimates of the United States department of agriculture relating to the state of Colorado are made available for the use of the state agricultural commission, and the facilities and information of said state agricultural commission are likewise made available for the use of said bureau of crop estimates.



§ 35-2-104. Failure to give information to commission - penalty

Any person having in his possession information necessary to carrying out the purposes of this article, who fails or refuses to furnish such information to the state agricultural commission upon proper request by the commissioner of agriculture, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than ten dollars nor more than five hundred dollars and costs of prosecution. Any county or state official who fails or refuses to collect or compile for the state agricultural commission such information as he is required by this article to collect and compile, when properly requested by the commissioner of agriculture so to do, and who is supplied with proper blanks for collecting and compiling the same, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty dollars nor more than five hundred dollars and costs of prosecution.



§ 35-2-105. Failure to give information to assessor - penalty

Any person who is required by this article to give information to the county assessor concerning farm operations, crop production, agricultural resources, livestock, or other matters covered by this article, and who, upon proper request being made, fails, refuses, or neglects to do so, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than two hundred dollars and shall pay all costs of the prosecution. All fines and penalties collected under the provisions of this article shall be paid into the school funds of the county in which such conviction is had.



§ 35-2-106. Reports confidential

The reports made to the commissioner of agriculture by individuals, firms, or corporations, or to any of the several state, county, city, town, school district, or institutional officers specified in section 35-2-101, shall be regarded as confidential and not for the purpose of disclosing personal or corporate affairs. In the reports of the commissioner, no use shall be made of the names of individuals, firms, or corporations supplying the information called for in this article. Any officer or employee of the state agricultural commission disclosing such information is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars and costs of prosecution or by imprisonment in the county jail for a period of not more than one year.



§ 35-2-107. Contracts to remain in force

All existing contracts and obligations of the state agricultural commission shall remain in full force and effect and shall be performed by the state agricultural commission, and particularly that certain contract entered into on April 30, 1919, by and between the state of Colorado, by its commissioner of agriculture, and the United States, by the acting secretary of agriculture of the United States, for the establishment and maintenance of a cooperative crop and livestock reporting service.






Article 3 - Conservation and Adjustment Law

§ 35-3-101. Short title

This article shall be known and may be cited as the "Colorado Agricultural Conservation and Adjustment Act".



§ 35-3-102. Legislative declaration

(1) It is recognized and declared:

(a) That the soil resources and fertility of the land of this state, and the economic use thereof, the prosperity of the farming population of this state, and the waters of the rivers of this state, and the prevention of floods are matters affected with a public interest;

(b) That the welfare of this state has been impaired and is in danger of being further impaired by destruction of its soil fertility, by uneconomic use and waste of its land, by exploitation and wasteful and unscientific use of its soil resources, by floods and impairment of its rivers as a result of soil erosion, and by the decrease in the purchasing power of the net income per person on farms in the state as compared with the net income per person in the state not on farms;

(c) That said evils have been augmented and are likely to be augmented by similar conditions in other states and are so interrelated with such conditions in other states that the remedying of such conditions in this state requires action by this state in cooperation with the governments and agencies of other states and of the United States and requires assistance therein by the government and agencies of the United States;

(d) That the formulation and effectuation by this state of state plans, in conformity with the provisions of section 7 of the "Soil Conservation and Domestic Allotment Act", is calculated to remedy said conditions and will tend to advance the public welfare of this state.

(2) In order to promote the welfare of the people of this state by aiding in the preservation and improvement of soil fertility, in the promotion of the economic use and conservation of land, in the diminution of exploitation and wasteful and unscientific use of soil resources, in the protection of rivers against the results of soil erosion, and in the reestablishment, at as rapid a rate as is practicable and in the general public interest, of the ratio between the purchasing power of the net income per person on farms and that of the net income per person not on farms that prevailed during the five-year period, August 1909 to July 1914, inclusive, as determined from statistics available in the United States department of agriculture, and the maintenance of such ratio, the state of Colorado assents to and accepts the provisions of the "Soil Conservation and Domestic Allotment Act" and adopts the policy and purpose of cooperating with the government and agencies of other states and of the United States in the accomplishment of the policy and purposes specified in section 7 of said act, subject to the following limitations:

(a) The powers conferred in this article shall be used to assist voluntary action calculated to effectuate such purposes.

(b) Such powers shall not be used to discourage the production of supplies of foods and fibers in this state sufficient when taken together with the production thereof in other states of the United States to maintain normal domestic human consumption as determined by the secretary of agriculture of the United States from the records of consumption in the years 1920 to 1929, inclusive, taking into consideration increased population, quantities of any commodities that were forced into domestic consumption by a decline in exports of particular commodities, and the quantities of substitutes available for domestic consumption within any general class of food commodities.

(c) In carrying out the purposes specified in this section due regard shall be given to the maintenance of a continuous and stable national supply of agricultural commodities adequate to meet consumer demand at prices fair to both producers and consumers.



§ 35-3-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Other states of the United States" includes Puerto Rico.

(2) "Person" includes an individual, corporation, partnership, firm, business trust, joint stock company, association, syndicate, group, pool, joint venture, and any other unincorporated association or group.



§ 35-3-104. Designation of state agency

(1) The department of agriculture, referred to in this article as the "department", is designated and authorized as the state agency to carry out the policy and purposes of this article and to formulate and administer state plans pursuant to the terms of this article.

(2) The department shall perform its duties and functions as such agency under this article separately and distinctly from the performance of its duties and functions under any other law or in any other capacity; except that the department may utilize the services and the assistance of its personnel and facilities normally used in the performance of such other functions if it finds that the utilization of such services and assistance is necessary to, or is calculated to assist substantially in, the effective administration of this article and that such facilities may be utilized without interference with the effective performance of such other duties and functions.



§ 35-3-105. Administration of state plans

(1) The department is authorized to formulate for each calendar year and to submit to the secretary of agriculture of the United States, for and in the name of this state, a state plan for carrying out the purposes of this article during such calendar year.

(2) The department is authorized to modify or revise any such plan in whatever manner, consistent with the terms of this article, it finds necessary to provide for more substantial furtherance of the accomplishment of the purposes of this article.

(3) Each such plan shall provide for such participation in its administration, by voluntary county and community committees or associations of agricultural producers organized for such purposes, as the department determines to be necessary or proper for the effective administration of the plan.

(4) Each such plan shall provide, through agreements with agricultural producers or through other voluntary methods, for such adjustments in the utilization of land, in farming practices, and in the acreage or in the production for market, or both, of agricultural commodities, as the department determines to be calculated to effectuate as substantial an accomplishment of the purposes of this article as may reasonably be achieved through action of this state, and for payments to agricultural producers in connection with such agreements or methods in such amounts as the department determines to be fair and reasonable and calculated to promote such accomplishment of the purposes of this article without depriving such producers of a voluntary and uncoerced choice of action.

(5) Any such plan shall provide for such educational programs as the department determines to be necessary or proper to promote the more substantial accomplishment of the purposes of this article.

(6) Each such plan shall contain an estimate of expenditures necessary to carry out such plan, together with a statement of such amount as the department determines to be necessary to be paid by the secretary of agriculture of the United States as a grant to aid of such plan under section 7 of the "Soil Conservation and Domestic Allotment Act", in order to provide for the effective carrying out of such plan, and shall designate the amount and due date of each installment of such grant, the period to which such installment relates, and the amount determined by the department to be necessary for carrying out such plan during such period.

(7) The department shall provide for such investigations as it finds to be necessary for the formulation and administration of such plans.



§ 35-3-106. Administration of funds

(1) The department is authorized to receive on behalf of this state all grants of money or other aid made available from any source to assist the state in carrying out the policy and purposes of this article. All such money or other aid, together with any moneys appropriated or other provision made by this state for such purpose, shall be forthwith available to said department as the agency of the state subject, in the case of any funds or other aid received upon conditions, to the conditions upon which such funds or other aid has been received, for the purpose of administering this article and may be expended by the department in carrying out such state plans or in otherwise effectuating the purposes and policies of this article, but shall not be expended or disposed of for any other purposes, nor shall any funds made available to the department for purposes other than the administration of this article be expended or otherwise disposed of in connection with the administration of this article except in providing services and assistance in the administration of this article pursuant to the provisions of section 35-3-104 and in such case only to the extent that such funds are properly available for such purpose and subject in such cases to reimbursement of the funds so expended pursuant to the provisions of section 35-3-107.

(2) Subject to any conditions upon which any such money or other aid is made available to the state and to the terms of any applicable plan made effective pursuant to this article, such expenditures may include, but need not be limited to, expenditures for administrative expenses, equipment, cost of research and investigation, cost of educational activities, compensation and expenses of members of the state advisory committee, reimbursement to other state agencies or to voluntary committees or associations of agricultural producers for costs to such agencies, committees, or associations of assistance in the administration of this article, requested in writing by the department and rendered to the department, reimbursement of any other fund from which it has made expenditures in providing services in the administration of this article pursuant to the provisions of section 35-3-104, payments to agricultural producers provided for in any plan made effective pursuant to this article, salaries of employees, and all other expenditures requisite to carrying out the provisions and purposes of this article.

(3) The department shall provide for the keeping of full and accurate accounts as such state agency, separate from its accounts kept in its other capacities, showing all receipts and expenditures of moneys, securities, or other property received, held, or expended under the provisions of this article and shall provide for the auditing of all such accounts and for the execution of surety bonds for all employees entrusted with moneys or securities under the provisions of this article.



§ 35-3-107. Powers and duties of state agency

(1) The department shall utilize such available services and assistance of other state agencies and of voluntary county and community committees and associations of agricultural producers as it determines to be necessary or calculated to assist substantially in the effective administration of this article.

(2) The department has authority to make such rules and regulations, consistent with the provisions of this article, and to do any and all other acts consistent with the provisions of this article, which it finds to be necessary or proper for the effective administration of this article.

(3) The department has the authority to obtain, by lease or purchase, such equipment, office accommodations, facilities, services, and supplies, and to employ, pursuant to section 13 of article XII of the state constitution, such technical or legal experts or assistants and such other employees, including clerical and stenographic help, as it determines to be necessary or proper to carry out the provisions of this article, and to determine the qualifications, duties, and compensation of such experts, assistants, and other employees.

(4) All other agencies of this state are authorized to assist said department in carrying out the provisions of this article, upon written request of the department, in any manner determined by the department to be necessary or appropriate for the effective administration of this article.



§ 35-3-108. Districts and communities

(1) The department shall designate within the state five agricultural districts. As far as practicable, such districts shall be so constituted as to contain approximately equal numbers of agricultural producers. Such districts shall include in the aggregate all of the land in the state.

(2) The department shall also designate within each county of this state such geographic units, which shall be called communities, as it determines to be the most convenient for the administration of this article and of state plans adopted pursuant to this article, and it shall establish the boundaries of such communities.

(3) The department may revise the boundaries of such agricultural districts and of such communities, in conformity with the respective standards prescribed in this article, at such times as it finds that such revision is necessary either to cause such districts or communities, or both, to conform to said standards or to provide for the more substantial or more efficient accomplishment of the purposes of this article.



§ 35-3-109. Community and county committees

(1) The department by regulations shall provide:

(a) For the organization within each community of a voluntary association, in which all agricultural producers who are citizens of this state and residents in such community shall be entitled to equal participation; for the selection by each such association of a community committee, composed of three members of such association; and for the selection of a chairman of each such community committee;

(b) For the selection by the members of such community committees within each county of a county committee for such county, composed of three members of such community committees, and for the selection of a chairman of each such county committee.



§ 35-3-111. Reports - publications

The administrative officer within the department charged with administration of this article shall report to the commissioner at such times and on such matters as the commissioner may require. Publications made pursuant to this article and circulated in quantity outside the department are subject to the approval and control of the commissioner.






Article 3.5 - Nuisance Liability of Agricultural Operations

§ 35-3.5-101. Legislative declaration

It is the declared policy of the state of Colorado to conserve, protect, and encourage the development and improvement of its agricultural land for the production of food and other agricultural products. The general assembly recognizes that, when nonagricultural land uses extend into agricultural areas, agricultural operations often become the subject of nuisance suits. As a result, a number of agricultural operations are forced to cease operations, and many others are discouraged from making investments in farm improvements. It is the purpose of this article to reduce the loss to the state of Colorado of its agricultural resources by limiting the circumstances under which agricultural operations may be deemed to be a nuisance. It is further recognized that units of local government may adopt ordinances or pass resolutions that provide additional protection for agricultural operations consistent with the interests of the affected agricultural community, without diminishing the rights of any real property interests.



§ 35-3.5-102. Agricultural operation deemed not nuisance - state agricultural commission - attorney fees - exceptions

(1) (a) Except as provided in this section, an agricultural operation shall not be found to be a public or private nuisance if the agricultural operation alleged to be a nuisance employs methods or practices that are commonly or reasonably associated with agricultural production.

(b) An agricultural operation that employs methods or practices that are commonly or reasonably associated with agricultural production shall not be found to be a public or private nuisance as a result of any of the following activities or conditions:

(I) Change in ownership;

(II) Nonpermanent cessation or interruption of farming;

(III) Participation in any government sponsored agricultural program;

(IV) Employment of new technology; or

(V) Change in the type of agricultural product produced.

(2) (a) Notwithstanding any other provision of this section to the contrary, an agricultural operation shall not be found to be a public or private nuisance if such agricultural operation:

(I) Was established prior to the commencement of the use of the area surrounding such agricultural operation for nonagricultural activities;

(II) Employs methods or practices that are commonly or reasonably associated with agricultural production; and

(III) Is not operating negligently.

(b) Employment of methods or practices that are commonly or reasonably associated with agricultural production shall create a rebuttable presumption that an agricultural operation is not operating negligently.

(3) The court may, pursuant to sections 13-16-122 and 13-17-102, C.R.S., award expert fees, reasonable court costs, and reasonable attorney fees to the prevailing party in any action brought to assert that an agricultural operation is a private or public nuisance. Nothing in this section shall be construed as restricting, superseding, abrogating, or contravening in any way the provisions of sections 25-7-138 (5), C.R.S., and 25-8-501.1 (8), C.R.S.

(4) As used in this article, "agricultural operation" has the same meaning as "agriculture", as defined in section 35-1-102 (1).

(5) Any ordinance or resolution of any unit of local government that makes the operation of any agricultural operation a nuisance or provides for the abatement thereof as a nuisance under the circumstances set forth in this section is void; except that the provisions of this subsection (5) shall not apply when an agricultural operation is located within the corporate limits of any city or town on July 1, 1981, or is located on a property that the landowner voluntarily annexes to a municipality on or after July 1, 1981.

(6) This section shall not invalidate any contracts made prior to September 1, 2000, but shall be applicable only to contracts and agreements made on or after September 1, 2000.

(7) A local government may adopt an ordinance or pass a resolution that provides additional protection for agricultural operations; except that no such ordinance or resolution shall prevent an owner from selling his or her land or prevent or hinder the owner in seeking approval to put the land into alternative use.



§ 35-3.5-103. Severability

If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.









Pest and Weed Control

Article 4 - Pest Control

§ 35-4-101. Short title

This article shall be known and may be cited as the "Pest Control Act".



§ 35-4-101.5. Legislative declaration

The general assembly hereby finds and declares that there is a need to prevent the introduction into Colorado and the dissemination within this state of plant pests through the movement of plant products and other plant material. This act provides for the regulation of the movement of plant products, materials, and pests in Colorado and establishes provisions under which such plant products and materials may legally enter or leave the state. This act also provides for the establishment of interstate and intrastate quarantines to restrict the movement of plant products, materials, and pests. To this end, the commissioner of agriculture is hereby directed and authorized to control and prevent, by such means as shall be prescribed and provided by law, rule, or order of the commissioner, all contagious, infectious, and plant pests destructive to the state's agricultural, forestry, or horticultural interests or to the state's general environmental quality.



§ 35-4-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board of county commissioners" means the public officials duly elected to that public office or their designated agents.

(2) "Commissioner" means the commissioner of agriculture or his designated agents.

(3) "County pest inspector" means any qualified employee of a board of county commissioners employed under this article.

(3.5) "Department" means the department of agriculture.

(4) "Insect pests" means any of the small invertebrate animals in the phylum arthropoda which are injurious to plants and animals.

(5) "Person" means any individual, partnership, association, corporation, or organized group of persons, whether incorporated or not.

(6) "Pests" means insect pests and animal pests, except rodents, jackrabbits, and predatory animals, and includes plant diseases and weeds. For purposes of section 35-4-107, the definition of pests shall not include weeds.

(7) "Plant diseases" means the pathological condition in plants caused by fungi, bacteria, viruses, nematodes, mycoplasmas, or parasitic seed plants.

(8) Repealed.

(9) "Weeds" means any noxious, destructive, or troublesome plant when found to be of sufficient economic importance to threaten the public welfare.



§ 35-4-103. Administration

(1) The commissioner shall administer this article. A board of county commissioners shall concurrently administer this article and shall have full authority for the proper enforcement thereof by county pest inspectors employed by said board of county commissioners.

(2) (a) Whenever the commissioner has reasonable cause to believe a violation of any provision of this article or any rule made, order issued, or quarantine declared pursuant to this article has occurred and immediate enforcement is deemed necessary, the commissioner may issue a cease-and-desist order, which may require any person to cease violating any provision of this article or any rule made, order issued, or quarantine declared pursuant to this article. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions cease immediately.

(b) At any time after service of the order to cease and desist, the person may request a prompt hearing to determine whether or not such violation has occurred. Such hearing shall be conducted promptly and shall be conducted pursuant to the provisions of article 4 of title 24, C.R.S.

(3) Whenever the commissioner possesses sufficient evidence satisfactory to the commissioner indicating that a person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or rule, order, or quarantine, the commissioner may apply to any court of competent jurisdiction for an order to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule, quarantine, or order under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.

(4) The commissioner shall have full authority to administer oaths and take statements, to issue subpoenas requiring the attendance of witnesses and the production of all books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of a witness to obey a subpoena, the commissioner may petition the district court, and upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as a contempt of court.



§ 35-4-104. County pest inspectors

The persons who may be employed under this article, aside from employees of the department of agriculture, shall be county pest inspectors and their deputies, who shall be appointed by the board of county commissioners of the county where they are to serve and receive their pay. The board of county commissioners of any county when petitioned by not less than fifty landowners of the county shall appoint a county pest inspector at its next regular board meeting.



§ 35-4-105. Compensation

A county pest inspector shall receive such compensation as may be fixed by the board of county commissioners hiring such county pest inspector. The board of county commissioners shall provide for reimbursement of the county pest inspector for actual expenses incurred in carrying out the provisions of this article.



§ 35-4-106. County pest inspectors - examination of applicants

It is the duty of a board of county commissioners to examine all applicants for the positions of county pest inspectors, and, if an applicant is found competent and fully qualified to perform the duties of the office, the board shall issue a license as county pest inspector. A person shall not act as county pest inspector without a license. The license is valid for three years.



§ 35-4-107. Inspections - notice - treatment - collection of costs

(1) (a) The county pest inspector shall have the right to enter upon any public or private property during reasonable business hours to inspect for pest infestations or infection and ensure compliance with the requirements of this article and any local requirements when at least one of the following has occurred:

(I) The landowner or occupant has requested an inspection;

(II) A neighboring landowner or occupant has reported a suspected pest infestation or infection and requested an inspection; or

(III) An authorized agent of the county in which the property is situated has made a visual observation from a public right-of-way or area and has reason to believe that a pest infestation or infection exists.

(b) No entry upon any property shall be permitted until the landowner or occupant has been sent a notification by certified mail to the landowner's or occupant's last-known address that such entry is pending. When possible, inspections shall be scheduled and conducted with the concurrence of the landowner or occupant.

(c) If, after receiving notice that an inspection is pending, the landowner or occupant denies access to the county pest inspector, the board of county commissioners may seek an inspection warrant issued by a municipal, county, or district court having jurisdiction over the land. The court shall issue an inspection warrant upon presentation by the board of county commissioners, through its agent or employee, of an affidavit that provides a specific description of the location of the affected land and sets forth information that gives the county pest inspector probable cause to believe that a provision of this article is being or has been violated and the landowner or occupant has denied access to the county pest inspector. No landowner or occupant shall deny access to such land when presented with an inspection warrant.

(d) The county pest inspector shall have the authority to notify and advise the landowner or occupant in writing by certified mail of the findings of the inspection. If such findings indicate a pest infestation or infection, such notice shall name the pest, advise the landowner or occupant to manage the pest, and specify the available control methods of integrated pest management, including mechanical, chemical, and biological methods. Such notice shall inform the landowner or occupant that the state forester or county extension office may be consulted concerning integrated pest management. Where possible, the county pest inspector shall consult with such landowner or occupant in the development of a plan for the management of pest infestations and infections on the premises or lands.

(e) Within ten days after receipt of notification of a pest infestation or infection, the landowner or occupant:

(I) Shall comply with the terms of the notification;

(II) Shall acknowledge the terms of the notification and submit an acceptable plan and schedule for the completion of a plan for compliance; or

(III) May request a hearing before the board of county commissioners or a panel appointed by the board if the landowner or occupant disputes the finding of infestation or infection by the county pest inspector. Any owner requesting a hearing need not control the pests pending the outcome of the hearing. The board of county commissioners conducting the hearing shall order appropriate relief if it finds there is infestation or infection as alleged in the written notice. The owner shall pay for any relief, not to exceed ten thousand dollars annually, ordered under this article, including up to twenty percent of the cost of pest control measures for inspection and other incidental costs.

(2) When necessary to enforce the provisions of this article, a county pest inspector, after notice of pest infestation or infection to the owner pursuant to subsection (1) of this section, shall treat to control the pests on plant host material, buildings, or other property. Such treatment shall not be commenced by a county pest inspector pending the outcome of any hearing requested pursuant to subsection (1) of this section. Upon the completion of such work, a statement of the cost and expense thereof along with a description of the property upon which such work was done shall be filed with the board of county commissioners, who shall pay same without unnecessary delay.

(3) Upon payment by the board of county commissioners of any cost and expense of treating pest infestation or infection in accordance with subsection (2) of this section, the county shall demand in writing from the owner, in person or by mail addressed to the owner at his or her last-known place of residence, reimbursement to the county for the amount of the county's direct costs and expenses only. The county shall not send a written demand for more than ten thousand dollars. In the written notice, the county shall inform the owner of the right to appear before the board of county commissioners at any meeting thereof, as fixed by law, to be held within the following four months, and be heard as to the amount of the claim for reimbursement. If the claim, as originally demanded by the board or as adjusted upon a hearing, is not paid at the end of the four-month period, the board shall certify the claim to the county treasurer of the county where the property is located. The county treasurer shall add the amount of the claim to any taxes due, or to become due, from the owner, and if the claim is not paid in due course, the county treasurer shall file a lien on the property. The lien's priority is based upon the date of recording in accordance with article 35 of title 38, C.R.S. The board of county commissioners shall work with any landowner to develop a payment schedule for the cost of an assessment for pest treatment upon a demonstration by the landowner of an economic hardship. All accounts when collected must be deposited into the general fund of the county.

(4) If the board of county commissioners finds that a pest infestation or infection is a result of or can be attributed to an infestation or infection on land owned by any federal, state, or local governmental unit that has not been treated or is not under control, the landowner shall not be charged for any relief ordered pursuant to this section.

(5) A county shall not provide for or compel the management of pests on private property under this section without first applying the same or greater management measures to any land or rights-of-way owned or administered by the local governing body that are adjacent to the private property.

(6) A county pest inspector or agent thereof does not have a cause of action against a landowner or occupant for personal injury or property damage incurred while on public or private land while working within the course and scope of the inspector's duties except when such damages were willfully caused by the landowner.



§ 35-4-108. Unlawful to transport pests

(1) It is unlawful for any person, by any means whatsoever, to knowingly transport, into or in Colorado, live pests or host material which may be injurious to agriculture or horticulture in this state, without permission from the commissioner.

(2) The commissioner may issue and enforce a hold order against any person who owns or controls any nursery stock, agricultural crop, or other plant material that is suspected of harboring a plant pest or disease, for the purpose of isolating the material, restricting its movement, and specifying appropriate sanitary measures pending completion of testing to confirm the presence of such pest or disease.



§ 35-4-109. Emergency disposal of plant material

Any shipment of any plant material into Colorado when found to be in violation of a quarantine declared pursuant to section 35-4-110 or when found to carry exotic pests not previously found in the United States or pests known to cause high levels of economic damage under similar conditions of climate and natural habitat in other areas outside this state by the commissioner may be placed in isolation or quarantine by the commissioner and shall be completely under the commissioner's control. The owner or bailee shall comply with all terms of the quarantine, abate such pests as directed by and to the satisfaction of the commissioner or remove such shipment from the state within such time as ordered by the commissioner. Articles not removed from the state as ordered shall be destroyed by the commissioner with no recompense therefor to the owner. Any owner or bailee claiming that his or her shipment of plant material was destroyed or ordered removed from the state without reasonable justification may request a hearing on that issue before the commissioner within ten days after such destruction or order of removal. If it is determined that a shipment of plant material was destroyed or ordered removed from the state by the commissioner without reasonable justification and that such action was done arbitrarily and capriciously, the department of agriculture shall reimburse such owner or bailee for any losses suffered.



§ 35-4-110. Quarantine and control of pests

(1) Whenever the commissioner finds any portion of the state to be affected with exotic pests not previously found in the United States, pests known to cause high levels of economic damage under similar conditions of climate and natural habitat in other areas outside this state, or pests which are known to have caused high levels of economic damage in the past within this state and in the commissioner's judgment plants or plant parts, whether living or dead, domestic animals, or other objects from the district affected would be liable to spread the pests into other sections of the state to the injury of others, the commissioner, after a hearing conducted pursuant to section 24-4-103, C.R.S., may declare a quarantine against such section or portion of the state to prevent the transfer of carriers of such pests from the quarantined area.

(2) Whenever it is ascertained that exotic pests not previously found in the United States, pests known to cause high levels of economic damage under similar conditions of climate and natural habitat in other areas outside this state, or pests which are known to have caused high levels of economic damage in the past within this state are likely to be introduced into Colorado by the importation of plants or plant parts, whether living or dead, domestic animals, or other objects, the commissioner, after a hearing conducted pursuant to section 24-4-103, C.R.S., may declare a quarantine against the importation into Colorado of such pest carriers.

(3) The commissioner is authorized, pursuant to the provisions of this article, to apply such control or eradication measures as may be necessary to prevent the migration of exotic pests not previously found in the United States, pests known to cause high levels of economic damage under similar conditions of climate and natural habitat in other areas outside the state, or pests known to have caused high levels of economic damage in the past within this state that threaten to become established in this state and that endanger agricultural or horticultural industries in this state. The actual costs to offset the cash funds expended for services performed by the commissioner in imposing the quarantine and such control or eradication measures shall be recovered from the producers of any crop protected by such quarantine pursuant to rules promulgated by the commissioner. If the governor declares an emergency pursuant to section 35-4-110.5, the commissioner's costs may be recovered from the disaster emergency fund, created in section 24-33.5-706, C.R.S. The commissioner is authorized to accept assistance, services, facilities, and grants tendered by federal or local governmental units or other persons.



§ 35-4-110.5. Declaration of quarantine emergency

(1) The commissioner shall notify the governor of the necessity for declaring a quarantine emergency if all of the following conditions are met:

(a) The commissioner has declared a quarantine pursuant to section 35-4-110 (1) or (2) or both.

(b) The commissioner has determined that the pest which is the subject of the quarantine is being or may be spread.

(c) The commissioner has determined that the pest poses a serious threat of economic harm to any segment of the agricultural or horticultural industry of this state.

(2) Upon being so notified by the commissioner, the governor may declare a state of quarantine emergency to be in effect. Such state of emergency shall be in effect for no more than one hundred eighty days and may be renewed for successive periods of no more than one hundred eighty days upon certification by the commissioner to the governor that the threat from the pest continues to exist and continues to justify the emergency enforcement measures.

(3) When the governor declares a quarantine emergency, the governor is authorized to accept assistance, services, facilities, and grants tendered by federal and local governmental units or other persons.

(4) (Deleted by amendment, L. 96, p. 321, § 4, effective April 16, 1996.)



§ 35-4-111. Inspections - certificates - remedial measures

(1) Should any owner or bailee request an inspection of crops, plant material, or other articles or premises for pests, the commissioner shall provide such inspection and issue a certificate setting forth the facts of said inspection and shall charge the owner or bailee adequate fees to cover the cost of such inspections and certificates. The commissioner has authority to impound and prohibit movement, sale, or disposal of such crops, plant material, or other articles until such fees are paid. The release of such crops, plant material, or other articles shall also be dependent on meeting all inspection requirements.

(2) The commissioner may conduct inspections and issue phytosanitary and export certificates on plants for individual shipment to other states or foreign countries if those plants comply with the requirements or regulations of such state or foreign country. The commissioner may collect inspection and certification fees, in an amount established by the agricultural commission, to cover the direct and indirect costs of providing such services. All fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3. Within sixty days after July 1, 2009, the unexpended and unencumbered balance of the phytosanitary inspection fund, as that fund existed prior to July 1, 2009, shall be transferred to the plant health, pest control, and environmental protection cash fund.

(3) The commission may enter into compliance agreements with producers and distributors of nursery stock, agricultural crops, and other plant materials for the purpose of certifying such plant materials as pest-free for export certification. At any time after entering into such an agreement, if the commissioner has reason to believe that the producer or distributor of the plant material that is the subject of the agreement has failed to comply with all of the terms of the agreement, the commissioner may terminate the agreement by giving the producer or distributor written notice of such termination and the grounds therefor.



§ 35-4-112. Right of entry

Except as provided in section 35-4-107, the commissioner and any authorized agent thereof and county pest inspectors employed under this article, together with such help as they may need in the prosecution of their work, are authorized upon consent or upon obtaining an administrative search warrant, during reasonable business hours, to enter upon or into any premises, land, buildings, or other places of business for the purpose of carrying out the provisions of this article.



§ 35-4-113. Authority of commissioner to enter into agreements

(1) The commissioner may enter into agreements with other agencies of this state or of other states or any agency of the federal government and delegate authority to representatives thereof when such agencies or representatives may assist in carrying out the provisions of this article.

(2) The commissioner may enter into agreements with any agency of the federal government for the purposes of inspecting sites and plants and monitoring compliance with post-entry quarantine as required by the federal "Plant Protection Act", 7 U.S.C. sec. 7712, as amended, and the rules promulgated pursuant thereto. The actual costs to offset the cash funds expended by the commissioner pursuant to such agreement, including, but not limited to, promulgating any rules necessary for the administration and enforcement of such agreement and conducting inspections of sites and plants shall be recovered from the persons who have signed post-entry quarantine growing agreements covering the sites where the articles are grown or, if no such agreement exists, from the owners of the articles at the growing sites.

(3) The commissioner may enter into cooperative agreements with any other state or federal agency for the purpose of conducting inspections and issuing phytosanitary certificates pursuant to section 35-4-111.



§ 35-4-113.5. Delegation of duties

The commissioner, in his discretion, may delegate his authority to an employee to execute the provisions of this article.



§ 35-4-114. Penalties

Except for sections 35-4-107 and 35-4-110.5, any person who violates any of the provisions of this article commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than five hundred dollars. The commissioner or a board of county commissioners may refer such cases to the district attorney of the county in which such violation is alleged to have occurred for such action as may be deemed necessary. The conviction of a violation of any of the provisions of this article shall be cause for revocation of any certificate, permit, or appointment issued under this article.



§ 35-4-114.5. Civil penalties

(1) Any person who violates any provision of this article or any rule or quarantine declared pursuant to this article is subject to a civil penalty, as determined by the commissioner. The maximum penalty shall not exceed one thousand dollars per violation.

(2) No civil penalty may be imposed unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may bring suit in any court of competent jurisdiction to recover such amount plus costs and attorney fees.

(4) Before imposing any civil penalty, the commissioner may consider the financial hardship such penalty may cause to the business of the person charged.

(5) Any civil penalty recovered pursuant to this section shall be credited to the general fund.



§ 35-4-116. Rules and regulations

The commissioner may promulgate such rules and regulations as he deems necessary for the administration and enforcement of this article. Such rules and regulations shall be promulgated in accordance with article 4 of title 24, C.R.S.



§ 35-4-117. County pest inspectors - weed and rodent control

Subject to the direction of the board of county commissioners, a county pest inspector may exercise the powers and duties granted to, and perform the duties of, a county in accordance with articles 5.5 and 7 of this title.






Article 4.5 - Pest Control Compact



Article 5 - Pest Control Districts

§ 35-5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "APHIS" means the United States department of agriculture animal and plant health inspection, plant protection, and quarantine programs.

(1.5) "Commissioner" means the commissioner of agriculture.

(2) "County" includes a city and county.

(3) "District" means an area as provided for in section 35-5-104.

(4) "District advisory committee" means the committee appointed as provided in section 35-5-105.

(5) "Insect pest", as determined by the commissioner, means any of the small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, and which, upon investigation by the commissioner, are found to be in epidemic proportions.

(6) "Inspector" means a county pest inspector.

(7) "Landowner" means a person who owns five or more acres of land within the boundaries of the proposed district.

(7.1) "Lessee" means a person leasing five or more acres of state-owned land controlled by the state board of land commissioners within the boundaries of the proposed district.

(8) "Noxious weeds", as determined by the commissioner, means those weeds which are especially troublesome and detrimental and which may cause damage or loss to a considerable portion of the land or livestock of a community.

(9) "Person" includes person, firm, corporation, or association.

(10) "Pest", as determined by the commissioner, means a noxious, destructive, or troublesome plant, insect, or plant disease, when found to be in epidemic proportions and of sufficient economic importance to threaten the public welfare.

(11) "Plant diseases", as determined by the commissioner, means injurious action caused by the continuous or intermittent damage of all plants by any causal agent and expressed through symptoms.

(12) "Resident landowner" means a person who owns five or more acres of land within the boundaries of the proposed district and has his legal residence within the county where the proposed district is located or within an adjacent county.

(12.1) "Resident lessee" means a person leasing five or more acres of state-owned land controlled by the state board of land commissioners within the boundaries of the proposed district and having his legal residence within the county where the proposed district is located or within an adjacent county.



§ 35-5-102. Duty to control weeds

It is the duty of all persons owning land or any interest therein in the district, the department of transportation, the boards of county commissioners, school boards, the governing authorities of incorporated towns and cities and of railroads and ditch companies, and those persons supervising state-owned lands to use reasonable means to control the noxious weeds if the same are likely to be materially damaging to the land of neighboring landowners.



§ 35-5-103. Methods of control - rules and regulations

The commissioner is empowered to designate the methods to be used for the control or eradication of the various noxious weeds, insect pests, and plant diseases and to publish such methods and make and publish such reasonable rules and regulations as are proper and necessary to carry into effect the provisions of this article. The commissioner is authorized to enter into agreements with any landowner, lessee, district, city, or town, or with federal, state, or county agencies for cooperation and for cost-sharing in the control and eradication of noxious weeds, insect pests, or plant diseases located upon land that they control or administer within the district in keeping with the provisions of this article. The commissioner, with the approval of the governor, is authorized to advance funds, which may be appropriated for this purpose subject to reimbursement, to carry into effect the provisions of this article.



§ 35-5-104. Pest control district - procedure to establish

(1) Whenever twenty-five percent of the resident landowners and resident lessees within a contiguous territory desire to form a pest control district, as defined in this subsection (1), they may file a petition for that purpose with the board of county commissioners of the county in which the land is located. Such petition shall be addressed to the board of county commissioners of such county, and shall contain a description of the boundaries of the proposed district and a description of the land of each person signing such petition, and shall state that the said proposed district has been invaded, or is in danger of being invaded, by noxious weeds, insect pests, or plant diseases injurious to agricultural crops, trees, fruits, or pasture, and shall name the specific pests or diseases against which said petitioners desire to be protected, and shall state the termination date of the proposed district. Such petition shall be signed by each resident landowner and resident lessee joining in the petition by his proper signature, together with his address, and the date of the petition shall be the date of its filing in the office of the board of county commissioners. Any petitioner may revoke and cancel his signature to such petition at any time before said petition is filed, but not after such filing has been made.

(2) Such petition shall be filed with the board of county commissioners during a regular or special session of the board, and shall be verified under oath by at least one of the persons signing it, setting forth that the said petition was signed within ninety days last preceding the making of said verification, and that all matters and things stated in said petition are true to the best of the knowledge and belief of the affiant, and that all signers have had an opportunity to read said petition.

(3) After examination of the petition, if the board of county commissioners finds the petition in order and properly signed by twenty-five percent of the resident landowners and resident lessees within the proposed district, the board shall, within fifteen days after receipt of the petition, mail ballots to all landowners and lessees in the proposed district, to the addresses as shown by the records of the county assessor or state board of land commissioners, stating that said ballots are to be returned to the board's office within ten days from date of mailing. If, after a tally of the votes has been made, the board finds that sixty-six and two-thirds percent of the landowners and lessees voting have voted in favor of the district, and the landowners and lessees voting own or lease fifty percent of the land in the proposed district, the board shall declare the district established. Acreage owned by the federal government or acreage owned by the state government not subject to a lease shall not be considered in determining the percentage of land voted.

(4) Such petition may, in addition to the matters set forth in this section, request the board of county commissioners to take charge of and supervise the work in connection with the control or eradication of the pests named. The board, if a pest control district is created upon the petition in accordance with this article, shall proceed during the existence of said district, through the county pest inspector, to control or destroy such pests at the times and in the manner and by the aid of such means and additional help as the commissioner and county pest inspector recommend, and the board may enter into contracts to have the necessary work done in the district where noxious weeds, insect pests, or plant diseases occur in epidemic proportion. Such contracts shall be let through competitive bidding, and the board may pay for the work and materials expended. Said contracts may be let for periods not to exceed one year and may be renewed if necessary. The board of county commissioners also may enter into contracts with landowners and lessees in which the landowners and lessees are obligated for their share of the total cost of control operations.

(5) If the owner or lessee of any lands adjoining an established pest control district desires to have such lands included within the district, he may petition the board of county commissioners of the county in which the district is located and to which district annexation of his land is desired. The petition shall contain a description of the boundaries of the lands so desired to be annexed and shall be signed by the petitioner. The board shall act on said petition within ten days after the receipt thereof. If the board finds that the petition is in order, that the boundaries of the lands described in the petition are accurate, that the lands adjoin the established district, and that the petition is properly signed, it shall, by order, declare that the lands petitioned to be annexed to the district shall be included as a part of the district. Within ten days after such action upon the petition, the board shall notify the petitioner, the county assessor, the district advisory committee of the district in which such lands are to be included, and the department of agriculture of its action. Two or more owners and lessees of lands adjoining an established pest control district may join in and sign a single petition for annexation of their adjoining lands to an established district in the manner prescribed in this subsection (5).

(6) The district advisory committees of two or more adjoining pest control districts may petition the board of county commissioners of the county in which such districts are located, requesting the consolidation of such districts. The board shall schedule a public hearing on the petition within ten days after the receipt thereof. The public hearing shall be held within thirty days after receipt of the petition. If, after such hearing, the board determines that through such consolidation the districts could be more economically and efficiently operated, the board shall immediately, by order, declare the dissolution of the districts to be consolidated and the establishment of the consolidated new district, and shall thereupon notify the county assessor and district advisory committees of the dissolved districts of the termination of their respective committees, and shall appoint a new five-member district advisory committee for the consolidated district.

(7) When a pest control district which was established for the control and eradication of specified pests desires to extend the termination date of the district, the district advisory committee shall petition the board of county commissioners of the county in which such district is located, requesting the extension of the termination date. Upon receipt of said petition, the board of county commissioners shall set a date for a hearing on the matter and shall publish notice thereof in a newspaper of general circulation in the county not less than ten days nor more than thirty days before the date of the hearing. If, after notice and hearing, the board of county commissioners determines that such extension of the termination date is advisable and is needed for adequate pest control in the district, the board of county commissioners shall immediately declare the extension of the termination date and shall so inform the district advisory committee, the county assessor, and the state board of land commissioners.

(8) When a pest control district which was established for the control and eradication of specified pests desires to add additional pests to be controlled within the district, the district advisory committee shall petition the board of county commissioners of the county in which such district is located, requesting that a stipulated pest or pests should be added to the pests to be controlled in the district. The board of county commissioners shall act on the petition within ten days after receipt thereof. If the board of county commissioners determines that such pests should be controlled within the district, said board shall submit the question to all landowners and lessees of the district by causing to be mailed to each landowner and lessee, to the address as shown by the records of the county assessor or state board of land commissioners, a ballot requesting his vote for or against the addition of the stipulated pests to be controlled within the district and the return of such ballot within ten days to the board. If fifty-one percent of the landowners and lessees voting in the district vote in favor of the inclusion of said pests within those to be controlled, the board shall immediately declare that the stipulated pests shall be controlled within the district and shall so inform the district advisory committee.



§ 35-5-105. Advisory committee

After the formation of a pest control district and before any weed or pest control program has been initiated by the county pest inspector, the board of county commissioners shall appoint an advisory committee of five or more members, who shall serve at the pleasure of the board of county commissioners. Should a vacancy occur, the board of county commissioners shall fill the vacancy by appointment within thirty days. The committee members may be resident landowners or resident lessees and, insofar as is practical, shall have a practical knowledge of weed and pest control and shall geographically represent the district.



§ 35-5-106. Pest inspector, deputies, and employees

The board of county commissioners of the county concerned may appoint a qualified person, subject to the approval of the commissioner and district advisory committee, as county pest inspector. It is the duty of said inspector to carry out his duties as provided in this article under the direction of the board and the commissioner. The inspector, with the approval of the board, may employ such deputies and employees as are necessary to perform his duties under this article. The salary of the inspector and of his deputies and employees shall be determined by the board.



§ 35-5-107. Duties of pest inspector

(1) The inspector shall cooperate with the commissioner in locating infestations of noxious weeds, insect pests, or plant diseases; make an annual report of known infestations of noxious weeds, insect pests, or plant diseases and compile data on areas controlled, eradicated, or under treatment; submit reports thereon to the commissioner, the district advisory committee, and the board of county commissioners by December 1 of each year; consult with the commissioner and the extension service and advise upon all matters pertaining to the best and most practical methods of noxious weed, insect pest, or plant disease control and eradication; and render every possible assistance to obtain the most effective control or eradication of noxious weeds, insect pests, or plant diseases within the district.

(2) The commissioner or the inspector, or their deputies, having jurisdiction, together with such assistants as they may need in the prosecution of their work, are authorized during reasonable business hours to enter upon or into any premises, lands, or places within any pest control district in this state where they may suspect that pests occur which may be determined by the commissioner to be injurious to the welfare of the community for the purpose of inspecting, controlling, or eradicating the same or otherwise carrying out the provisions of this article.



§ 35-5-108. Control or eradication methods and procedures - notice - assessments - protests

(1) The county pest inspector shall give notice by radio, newspaper, or any other means of communication to the owner, lessee, agent, or occupant of any lands within a district on which noxious weeds, insect pests, or plant diseases are found, advising them of their presence and naming the noxious weed, insect pest, or plant disease, giving both common and scientific names. Such notice shall specify the best available methods of controlling or eradicating such noxious weeds, insect pests, or plant diseases and shall require that such methods be used for control or eradication thereof. Failure to receive such notice shall not constitute a defense to the assessment of a lien against the property, as provided in this section, for the expense for the control or eradication of such pests.

(2) In case any such landowner, lessee, agent, or occupant refuses to comply with the requirements of the county pest inspector for the control or eradication of such noxious weeds, insect pests, or plant diseases, or causes the same to be done, it is the duty of the inspector to provide access to sprayers or other equipment needed and to enter upon such lands with the approval of the board of county commissioners and, as provided in this article, to effect the control or eradication of such noxious weeds, insect pests, or plant diseases.

(3) Upon completion of the work, the board of county commissioners shall notify or cause to be notified said landowner, by certified mail, at the address shown on the records of the county assessor, or by one publication in a newspaper having general circulation within the county, as to the amount due, furnishing an itemized statement of the expense of the treatment of such noxious weeds, insect pests, or plant diseases (the amount paid the inspector shall not be included), and stating that, if the amount of said statement is not paid to the county treasurer of the county wherein the real estate is located within thirty days from the date of said notice, the amount thereof will be assessed as a lien upon said real estate, but no lien shall be in excess of the valuation for assessment of said real estate.

(4) If any landowner within the district is dissatisfied with the itemized statement of expense, he may, within thirty days from the mailing or publication of the account showing such charge, file a written protest with the board of county commissioners. Not later than ten days after the filing of such protest, the board of county commissioners shall fix a time and place for hearing on the protest filed, to be held not less than ten days nor more than thirty days from the date of notice of the hearing, and immediately after such hearing the board of county commissioners shall make written findings and such changes in the assessment as may be determined to conform with such findings.

(5) A copy of said final statement of expenses shall be filed with the county assessor. If the amount of the statement is not paid within thirty days of said notice or if a protest is filed, within thirty days after the findings or determination of such protest, the county assessor shall extend the amount upon the assessment rolls, and said assessment shall thereon become a part of the general taxes and constitute a lien against the entire contiguous tract owned by such person of which the portion so treated is all or a part. The assessment shall thereafter become due in the same manner and be collected in the same manner as the general ad valorem property tax; but not more than five percent of the total valuation for assessment of the entire contiguous tract of land of which the portion so treated is all or a part shall be spread on the tax rolls against said land in any one year. Any amount in excess of the five percent limitation and remaining unpaid may be carried over and charged on the tax roll of the succeeding years, and any unpaid balance so carried over shall bear interest at the rate of six percent per annum until paid. All of the provisions of the general laws for the enforcement of the collection of taxes shall be applicable thereto after the extension by the county assessor. Such assessments may be paid in full at any time before general taxes become due and payable.

(6) (a) Upon completion of the work, the board of county commissioners shall notify or cause to be notified said lessee, by certified mail, at the address shown on the records of the state board of land commissioners, or by one publication in a newspaper having general circulation within the county, of the amount due, furnishing an itemized statement of the expense of the treatment of such noxious weeds, insect pests, or plant diseases (the amount paid the inspector shall not be included), and stating that, if the amount of said statement is not paid to the county treasurer of the county wherein the leased property is located within thirty days from the date of said notice, the amount thereof will be assessed as a lien upon any improvements located upon the leased property and owned by the lessee. The county shall institute civil proceedings in a court of competent jurisdiction to recover the amount of the assessment. In the event the value of said improvements is less than the amount of the assessment, the county may recover the difference by execution on such personal property of the lessee that is not exempt, as provided by law.

(b) If any lessee within the district is dissatisfied with the itemized statement of expense, he may file a written protest with the board of county commissioners as provided by subsection (4) of this section.

(c) A copy of the final statement of expense shall be filed with the county assessor. If the amount of the statement is not paid within thirty days of said notice or if a protest is filed, within thirty days after the findings or determination of such protest, the county assessor shall extend the amount upon the assessment rolls, and said assessment shall thereon become a part of the general taxes and constitute a lien against any improvements located upon the tract and owned by the lessee. If a judgment in favor of the county is not satisfied as the result of execution on the property, the county shall seek to satisfy the judgment by levying upon any personal property held by the lessee which is not exempt, as provided by law.



§ 35-5-109. Owner or lessee refuses action

When noxious weeds, insect pests, or plant diseases are found on a property not listed on the tax rolls of the county and the owner or lessee of the property refuses or fails to take the necessary action to control or eradicate such noxious weeds, insect pests, or plant diseases, after notice as prescribed in section 35-5-108, the county pest inspector shall treat the same as though listed on the tax rolls, and the expense thereof may be recovered by the county in an action therefor in any court of competent jurisdiction. The control or eradication of noxious weeds, insect pests, or plant diseases on county property may be contracted for by the inspector, with the approval of the board of county commissioners, at county expense.



§ 35-5-110. Public nuisance - abatement

Any noxious weeds, insect pests, or plant diseases with respect to which a control district has been proclaimed, and any and all stages thereof, their carriers, and any and all premises, plants, and things infested or exposed to infestation therewith within such area are declared to be a public nuisance, subject to all laws and remedies relating to the prevention and abatement of nuisances. The inspector, under the supervision and direction of the commissioner and with the approval of the board of county commissioners, in a summary manner or otherwise, may take such action, including removal and destruction, with reference to such nuisance as in his discretion seems necessary. The remedies of this section shall be cumulative with all other remedies provided in this article.



§ 35-5-111. Reports of acreage infested - county tax levy - fund - allocation

(1) The commissioner is directed, and it is his duty, to ascertain each year, from reports of the inspectors and other sources, the approximate amount of land and highways infested with the most troublesome noxious weeds, insect pests, or plant diseases, and their location, and transmit such information tabulated by counties, not later than July 1 of each year, to the board of county commissioners of each county affected by such infestation. On the basis of such information, the board of county commissioners of each county may make a tax levy each year on real property for the purpose of paying the cost of noxious weed, insect pest, or plant disease control or eradication in a district of the county as provided by this section, but such levy shall not exceed two mills in any one year.

(2) Moneys collected from such levy shall be set apart as a pest control fund, and moneys derived from a particular district shall be used only in that district, and moneys derived on a countywide basis shall be used for the whole county. Vouchers shall be drawn against said fund by the board for items of expense incident to the control or eradication of noxious weeds, insect pests, or plant diseases in the county or in any such district. Such expenditures and accounts shall be audited annually.



§ 35-5-112. Pest control district on public lands - notice - charges

(1) When an area designated as a pest control district by the board of county commissioners of any county contains public lands, it is the duty of the commissioner to notify the proper state departments which control or supervise the public lands within the area so designated that such a district has been formed. It is the duty of any such department so notified to control or eradicate all noxious weeds, insect pests, or plant diseases on any lands under its jurisdiction, and included within the boundaries of the district and for which the district was organized, using the methods prescribed by the commissioner.

(2) In case such department fails to so control or eradicate such pests, it is the duty of the inspector in the county where the infestation is located to enter upon such lands and undertake the control or eradication of such noxious weeds, insect pests, or plant diseases, or cause the same to be done, the expense thereof to be a proper charge against the department which has jurisdiction over the lands. If not paid, such charge may be recovered in an action therefor by the county in any court of competent jurisdiction; except that it is permissible for any such state department which controls or supervises lands in the designated pest control district to enter into a contract with the board of county commissioners of the county wherein the land is situated to authorize the county pest inspector to undertake the control or eradication of all noxious weeds, insect pests, or plant diseases, as provided in this article, on state-controlled land in the district on terms and conditions satisfactory to both parties.

(3) In the case of lands controlled by the state board of land commissioners, which land is included within a district and leased to a lessee, the costs incurred in controlling or eradicating noxious weeds, insect pests, or plant diseases, which would be chargeable to the owner of the land if privately owned, shall be paid by the lessee.

(4) All park land in the state, except that owned by the United States, shall be excluded from charges provided for in this article, and the board of county commissioners of the county in which any such park is located shall be billed for any and all assessments on such park lands.



§ 35-5-113. Deputy or agent may exercise power

Whenever any power or authority is given by any provisions of this article to any person, it may be exercised by any deputy or agent duly authorized by him.



§ 35-5-114. Liberal construction

This article, being necessary to secure and preserve the public health, safety, convenience, and welfare, and for the security of public and private property, shall be liberally construed to effect the purpose of this article.



§ 35-5-115. Dissolution of district

The district may be dissolved by the same procedure as the district was created on petition of twenty-five percent of the resident landowners of the district upon a vote of sixty-six and two-thirds percent of those owning the land in the district under similar procedure to that of organizing the district, if a program is not in effect. On and after July 1, 1990, a district may also be dissolved when such question is presented to the resident landowners by the board of county commissioners and more than fifty percent of said landowners voting on the issue vote to dissolve the district; except that no vote is required when two or more districts are being consolidated pursuant to section 35-5-104 (6).



§ 35-5-116. Major grasshopper and range caterpillar infestations

Authority is hereby granted the governor of the state of Colorado to declare a major grasshopper or range caterpillar infestation and to declare an emergency resulting from said major infestation. Upon said declaration, funds from the governor's agricultural emergency and disaster fund shall be made available for grasshopper or range caterpillar control.



§ 35-5-117. Emergency measures

(1) When the governor determines and declares an emergency resulting from a major grasshopper or range caterpillar infestation, he shall specify the area or areas of the major infestation. Within such area or areas, he is authorized to direct that such emergency measures be taken as he deems necessary to alleviate conditions which gravely jeopardize property and resources.

(2) In directing that emergency measures be taken, the governor is hereby authorized to:

(a) Utilize equipment, supplies, facilities, personnel, and other like available resources belonging to the state of Colorado in possession of any state agency;

(b) Enter into contracts for the acquisition, rental, or hire of equipment, services, materials, and supplies;

(c) Accept assistance, services, and facilities tendered by federal and local governmental units or private agencies;

(d) Accept on behalf of the state the provisions and benefits of acts of congress designated to provide for assisting states.



§ 35-5-118. Right of entry

All persons authorized to carry out emergency measures directed under the provisions of this article shall have free access to all public and private lands, premises, and buildings within the areas specified and are authorized to enter thereon and to perform such work and take such measures as directed without the consent of the owners thereof if the entry is reasonably necessary to actually alleviate or prevent the disaster.



§ 35-5-120. Grasshopper and range caterpillar control

(1) The board of county commissioners of each county in which the governor has declared an emergency resulting from a major grasshopper or range caterpillar infestation is hereby authorized and directed to establish a system of priorities for any operation involving the control of grasshoppers or range caterpillars in infested areas. Such board of county commissioners shall certify to the commissioner any area within a county which has established a grasshopper or range caterpillar control district in areas infested with grasshoppers or range caterpillars and in which sixty-six and two-thirds percent of the landowners and lessees have agreed to pay a proportionate share of the cost per acre for grasshopper or range caterpillar control, as determined by the commissioner, as a contribution to pay the cost of controlling the grasshoppers or range caterpillars which are infesting said area.

(2) Upon receipt by the commissioner of a certification of such an area, and upon deposit with the commissioner of the landowner's and lessee's projected share of the cost of control for grasshoppers or range caterpillars, the commissioner shall immediately direct operations to commence to control the grasshoppers or range caterpillars in such area.

(3) In attempting to control grasshoppers or range caterpillars in established control districts, the commissioner shall not be required to conduct control operations on other than range acreage.

(4) If the commissioner, with approval of the district advisory committee as established in section 35-5-105, determines at any time that control operations would not significantly reduce the grasshopper or range caterpillar populations in the established control districts, he may order that said operations be suspended or terminated.



§ 35-5-121. Immunity

Neither the state or its agencies, officers, or employees nor the officers, agents, employees, or representatives of any governmental or private concern shall be liable for any claim based upon the exercise or performance or the failure to exercise or perform a function prescribed under the provisions of sections 35-5-116 to 35-5-121.



§ 35-5-122. Costs of control operations

(1) The costs of grasshopper or range caterpillar control operations shall be borne as follows:

(a) Landowners and lessees in grasshopper or range caterpillar control districts shall assume one-third of the cost in those instances where the commissioner enters into an arrangement with APHIS whereby APHIS agrees to pay one-third of such costs.

(b) Landowners and lessees in grasshopper or range caterpillar control districts shall assume two-thirds of the costs in those instances where the commissioner is unable to enter into a cost-sharing arrangement with APHIS.

(c) One-third of the costs shall be paid from the governor's agricultural emergency and disaster fund.

(d) The money deposited by the landowners and lessees to control grasshoppers or range caterpillars shall be available to the commissioner to administer the control of such infestations.



§ 35-5-123. Rules and regulations

(1) The commissioner is authorized, after opportunity for hearing and in accordance with article 4 of title 24, C.R.S., to promulgate appropriate rules and regulations concerning:

(a) Payment of costs by landowners and lessees, APHIS, and the governor's agricultural emergency and disaster fund;

(b) Procedures for awarding contracts for grasshopper and range caterpillar control operations, which procedures shall follow as nearly as practicable the procedures for awarding contracts of the department of personnel, the terms and conditions of such contracts, bonding requirements, and qualifications of those contracting to do the control work;

(c) Methods and materials of control to be used in grasshopper and range caterpillar control operations;

(d) Protection of the environment, businesses, and industries located in grasshopper and range caterpillar control districts.

(2) The commissioner is further empowered to make and publish such reasonable rules and regulations as are proper and necessary to put into effect the provisions of this article.



§ 35-5-125. Cooperation between districts

(1) When pests may be more economically, completely, or satisfactorily managed, two or more boards of county commissioners may contract with one another to manage and control pests, including, but not limited to, sharing costs and employees. A board of county commissioners shall not contract to share resources, including costs or employees, with another such board unless both boards and both district advisory committees of such boards authorize such sharing.

(2) A contract created pursuant to subsection (1) of this section shall be in writing and contain the purposes, rights, powers, responsibilities, and financial obligations of each contracting county.

(3) If other law has requirements applicable to special types of intergovernmental contracts or cooperative agreements, such law shall control.






Article 5.5 - Colorado Noxious Weed Act

§ 35-5.5-101. Short title

This article shall be known and may be cited as the "Colorado Noxious Weed Act".



§ 35-5.5-102. Legislative declaration - rule of construction

(1) In enacting this article the general assembly finds and declares that there is a need to ensure that all the lands of the state of Colorado, whether in private or public ownership, are protected by and subject to the jurisdiction of a local government empowered to manage undesirable plants as designated by the state of Colorado and the local governing body. In making such determination the general assembly hereby finds and declares that certain undesirable plants constitute a present threat to the continued economic and environmental value of the lands of the state and if present in any area of the state must be managed. It is the intent of the general assembly that the advisory commissions appointed by counties and municipalities under this article, in developing undesirable plant management plans, consider the elements of integrated management as defined in this article, as well as all appropriate and available control and management methods, seeking those methods which are least environmentally damaging and which are practical and economically reasonable.

(1.5) The general assembly hereby finds and declares that:

(a) Noxious weeds have become a threat to the natural resources of Colorado, as thousands of acres of crop, rangeland, and habitat for wildlife and native plant communities are being destroyed by noxious weeds each year;

(b) An organized and coordinated effort must be made to stop the spread of noxious weeds and that such an effort can best be facilitated by a state coordinator who will assist in building local coalitions and coordinate the efforts of state, federal, local, and private landowners in developing plans for the control of noxious weeds without unnecessarily disrupting the development of such lands;

(c) The designation and classification of noxious weeds into categories for immediate eradication, containment, and suppression will further assist the state in coordinating efforts to stop the spread of noxious weeds;

(d) Because the spread of noxious weeds can largely be attributed to the movement of seed and plant parts on motor vehicles, and because noxious weeds are becoming an increasing maintenance problem on highway right-of-ways in this state, additional resources are needed to fight the spread of noxious weeds; and

(e) The use of moneys in the noxious weed management fund to assist local governing bodies and affected landowners in the eradication, containment, or suppression of noxious weeds best serves the citizens of Colorado.

(2) This article is in addition to article 5 of this title and is intended to be an expansion of, not a substitution for, the provisions of said article 5.



§ 35-5.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) (Deleted by amendment, L. 96, p. 764, § 5, effective May 23, 1996.)

(2) "Alien plant" means a plant species that is not indigenous to the state of Colorado.

(3) (Deleted by amendment, L. 96, p. 764, § 5, effective May 23, 1996.)

(4) "Commissioner" means the commissioner of the department of agriculture or his or her designee.

(4.5) "Department" means the department of agriculture.

(5) "District" means a local governing body's geographic description of a land area where noxious weeds are to be managed.

(6) (Deleted by amendment, L. 96, p. 764, § 5, effective May 23, 1996.)

(7) "Federal agency" means each agency, bureau, or department of the federal government responsible for administering or managing federal land.

(8) "Federal land manager" means the federal agency having jurisdiction over any federal lands affected by the provisions of this article.

(9) "Integrated management" means the planning and implementation of a coordinated program utilizing a variety of methods for managing noxious weeds, the purpose of which is to achieve specified management objectives and promote desirable plant communities. Such methods may include but are not limited to education, preventive measures, good stewardship, and the following techniques:

(a) "Biological management", which means the use of an organism to disrupt the growth of noxious weeds.

(b) "Chemical management", which means the use of herbicides or plant growth regulators to disrupt the growth of noxious weeds.

(c) "Cultural management", which means methodologies or management practices that favor the growth of desirable plants over noxious weeds, including maintaining an optimum fertility and plant moisture status in an area, planting at optimum density and spatial arrangement in an area, and planting species most suited to an area.

(d) "Mechanical management", which means methodologies or management practices that physically disrupt plant growth, including tilling, mowing, burning, flooding, mulching, hand-pulling, hoeing, and grazing.

(10) "Landowner" means any owner of record of federal, tribal, state, county, municipal, or private land.

(10.5) "Local advisory board" means those individuals appointed by the local governing body to advise on matters of noxious weed management.

(11) "Local governing body" means the board of county commissioners of a county, the city council of a city and county or statutory or home rule city, the board of trustees of a statutory town or home rule town, or the board of selectmen or city council of a territorial charter municipality, as the context so requires.

(11.4) "Local noxious weed" means any plant of local importance that has been declared a noxious weed by the local governing body.

(11.6) "Management" means any activity that prevents a plant from establishing, reproducing, or dispersing itself.

(11.7) "Management objective" means the specific, desired result of integrated management efforts and includes:

(a) "Eradication" which means reducing the reproductive success of a noxious weed species or specified noxious weed population in largely uninfested regions to zero and permanently eliminating the species or population within a specified period of time. Once all specified weed populations are eliminated or prevented from reproducing, intensive efforts continue until the existing seed bank is exhausted.

(b) "Containment" which means maintaining an intensively managed buffer zone that separates infested regions, where suppression activities prevail, from largely uninfested regions, where eradication activities prevail.

(c) "Suppression" which means reducing the vigor of noxious weed populations within an infested region, decreasing the propensity of noxious weed species to spread to surrounding lands, and mitigating the negative effects of noxious weed populations on infested lands. Suppression efforts may employ a wide variety of integrated management techniques.

(d) "Restoration" which means the removal of noxious weed species and reestablishment of desirable plant communities on lands of significant environmental or agricultural value in order to help restore or maintain said value.

(12) "Management plan" means the noxious weed management plan developed by any person or the local advisory board using integrated management.

(13) (Deleted by amendment, L. 96, p. 764, § 5, effective May 23, 1996.)

(14) "Municipality" has the meaning set forth in section 31-1-101 (6), C.R.S.

(15) "Native plant" means a plant species that is indigenous to the state of Colorado.

(16) "Noxious weed" means an alien plant or parts of an alien plant that have been designated by rule as being noxious or has been declared a noxious weed by a local advisory board, and meets one or more of the following criteria:

(a) Aggressively invades or is detrimental to economic crops or native plant communities;

(b) Is poisonous to livestock;

(c) Is a carrier of detrimental insects, diseases, or parasites;

(d) The direct or indirect effect of the presence of this plant is detrimental to the environmentally sound management of natural or agricultural ecosystems.

(16.2) "Noxious weed management" means the planning and implementation of an integrated program to manage noxious weed species.

(17) "Person" or "occupant" means an individual, partnership, corporation, association, or federal, state, or local government or agency thereof owning, occupying, or controlling any land, easement, or right-of-way, including any city, county, state, or federally owned and controlled highway, drainage or irrigation ditch, spoil bank, borrow pit, gas and oil pipeline, high voltage electrical transmission line, or right-of-way for a canal or lateral.

(18) "Plant growth regulator" means a substance used for controlling or modifying plant growth processes without appreciable phytotoxic effect at the dosage applied.

(18.5) "State noxious weed" means any noxious weed identified by the commissioner by rule after notifying and consulting with the state noxious weed advisory committee created in section 35-5.5-108.7.

(18.6) "State weed coordinator" means the state weed coordinator under contract with or appointed by the commissioner pursuant to section 35-5.5-117.

(19) and (20) (Deleted by amendment, L. 96, p. 764, § 5, effective May 23, 1996.)

(21) "Weed" means any undesirable plant.



§ 35-5.5-104. Duty to manage noxious weeds

It is the duty of all persons to use integrated methods to manage noxious weeds if the same are likely to be materially damaging to the land of neighboring landowners.



§ 35-5.5-104.5. Intentional introduction, cultivation, or sale of noxious weeds - costs

(1) (a) It shall be unlawful to intentionally introduce, cultivate, sell, offer for sale, or knowingly allow to grow in violation of this article or any rule promulgated hereunder in this state any noxious weed designated pursuant to section 35-5.5-108 (2)(a); except that this prohibition shall not apply to:

(I) Research sanctioned by a state or federal agency or an accredited university or college;

(II) Activities specifically permitted by the commissioner;

(III) Noxious weed management plans that are part of an approved reclamation plan pursuant to section 34-32-116 (7) or 34-32.5-116 (4), C.R.S.;

(IV) Noxious weed management activities that are conducted on disturbed lands as part of an approved reclamation plan pursuant to section 34-33-111 (1), C.R.S.; or

(V) Noxious weed management activities that are part of activities conducted on disturbed lands pursuant to section 34-60-106 (12), C.R.S.

(b) It shall not be a violation of this section for a person to knowingly allow to grow a state noxious weed that is being properly managed in accordance with the rules promulgated by the commissioner.

(2) Any entity or person that violates the provisions of this section shall be responsible for the costs associated with remediation of the noxious weeds. In assessing the cost of remediation, the commissioner may include both actual immediate and estimated future costs to achieve specified management objectives.



§ 35-5.5-105. Noxious weed management - powers of county commissioners

(1) The board of county commissioners of each county in the state shall adopt a noxious weed management plan for all of the unincorporated lands within the county. Such plan shall include all of the requirements and duties imposed by this article. Guidelines may be included that address no pesticide noxious weed management plans. In addition to and not in limitation of the powers delegated to boards of county commissioners in section 30-11-107 and article 15 of title 30, C.R.S., article 5 of this title, and elsewhere as provided by law, the board of county commissioners may adopt and provide for the enforcement of such ordinances, resolutions, rules, and other regulations as may be necessary and proper to enforce said plan and otherwise provide for the management of noxious weeds within the county, subject to the following limitation: No county ordinance, rule, resolution, other regulation, or exercise of power pursuant to this article shall apply within the corporate limits of any incorporated municipality, nor to any municipal service, function, facility, or property, whether owned by or leased to the incorporated municipality outside the municipal boundaries unless the county and municipality agree otherwise pursuant to part 2 of article 1 of title 29, C.R.S., or article 20 of title 29, C.R.S.

(2) (a) The board of county commissioners shall provide for the administration of the noxious weed management plan authorized by this article through the use of agents, delegates, or employees and may hire additional staff or provide for the performance of all or part of the management plan through outside contract. Any agent, delegate, employee, staff, or contractor applying or recommending the use of chemical management methods shall be certified by the department of agriculture for such application or recommendation. Costs associated with the administration of the noxious weed management plan shall be paid from the noxious weed management fund of each county.

(b) Subject to the direction of the board of county commissioners, an agent of the county appointed or employed under this subsection (2) may exercise the powers and duties granted to, and perform the duties of, a county pest inspector in accordance with articles 4 and 5 of this title.

(3) The board of county commissioners may cooperate with other counties and municipalities for the exercise of any or all of the powers and authorities granted by this article. Such cooperation shall take the form of an intergovernmental agreement pursuant to part 2 of article 1 of title 29, C.R.S., or article 20 of title 29, C.R.S.



§ 35-5.5-106. Noxious weed management - municipal authority

(1) The governing body of each municipality in the state shall adopt a noxious weed management plan for all lands within the territorial limits of the municipality. In addition to and independent of the powers elsewhere delegated by law, the governing body of a municipality may adopt and provide for the enforcement of such ordinances, resolutions, rules, and other regulations as may be necessary and proper to enforce said plan and otherwise provide for the management of noxious weeds within the municipality, subject to the following limitation: No municipal ordinance, resolution, rule, other regulation, or exercise of power pursuant to this article shall apply to unincorporated lands or facilities outside the corporate limits of the municipality, except such lands or facilities which are owned by or leased to the municipality, unless the municipality and the county otherwise agree pursuant to part 2 of article 1 of title 29, C.R.S., or article 20 of title 29, C.R.S.

(2) The governing body of the municipality shall provide for the administration of the noxious weed management plan authorized by this article through the use of agents, delegates, or employees and may hire additional staff or provide for the performance of all or part of the noxious weed management plan through outside contract. Any agent, delegate, employee, staff, or contractor applying or recommending the use of chemical management methods shall be certified by the department of agriculture for such application or recommendation.

(3) The governing body may cooperate with counties and other municipalities for the exercise of any or all of the powers and authorities granted by this article. Such cooperation shall take the form of an intergovernmental agreement pursuant to part 2 of article 1 of title 29, C.R.S., or article 20 of title 29, C.R.S.

(4) To the degree that a municipality has, upon enactment of this article, or subsequent to that date, adopted an ordinance or ordinances for the management of noxious weeds, the adoption of such an ordinance or ordinances shall be deemed to satisfy the requirement for the adoption of a noxious weed management plan imposed by this article.



§ 35-5.5-107. Local advisory board - formation - duties

(1) The governing body of each county and municipality shall appoint a local advisory board. The local governing body, at its sole option, may appoint itself, or a commission of landowners, to act as the local advisory board for that jurisdiction. The members of each local advisory board shall be residents of the unincorporated portion of the county or residents of the municipality, as the case may be, and in the case of a county, at least a majority of the members of the local advisory board shall be landowners of over forty acres.

(2) In the event a county or municipality elects to cooperate with another county or municipality for any of the purposes set forth in this article, the membership of the local advisory board shall be determined by the governing bodies of such cooperating local governments.

(3) Each local advisory board shall annually elect a chairman and secretary. A majority of the members of the board shall constitute a quorum for the conduct of business.

(4) Local advisory boards shall have the power and duty to:

(a) Develop a recommended management plan for the integrated management of designated noxious weeds and recommended management criteria for noxious weeds within the area governed by the local government or governments appointing the local advisory board. The management plan shall be reviewed at regular intervals but not less often than once every three years by the local advisory board. The management plan and any amendments made thereto shall be transmitted to the local governing body for approval, modification, or rejection.

(b) Declare noxious weeds and any state noxious weeds designated by rule to be subject to integrated management;

(c) Recommend to the local governing body that identified landowners be required to submit an individual integrated management plan to manage noxious weeds on their property.

(5) The local governing body shall have the sole and final authority to approve, modify, or reject the management plan, management criteria, management practice, and any other decision or recommendation of the local advisory board.

(6) The state weed coordinator shall review any recommendations of a local advisory board appointed pursuant to article 5 of this title and note any inconsistencies between the recommendations of the state weed coordinator or the commissioner and any such local advisory board.



§ 35-5.5-108. Designated noxious weeds - rules - legislative declaration

(1) The general assembly hereby finds and declares that the noxious weeds designated by rule are a present threat to the economic and environmental value of the lands of the state of Colorado and declare it to be a matter of statewide importance that the governing bodies of counties and municipalities include plans to manage such weeds as part of their duties pursuant to this article.

(2) (a) The state list of plant species that are designated as noxious weeds shall be designated by rule and shall be managed under the provisions of this article. On and after August 6, 2003, the commissioner shall classify noxious weeds into one of a minimum of three categories, including:

(I) "List A", which means rare noxious weed species that are subject to eradication wherever detected statewide in order to protect neighboring lands and the state as a whole;

(II) "List B", which means noxious weed species with discrete statewide distributions that are subject to eradication, containment, or suppression in portions of the state designated by the commissioner in order to stop the continued spread of these species;

(III) "List C", which means widespread and well-established noxious weed species for which control is recommended but not required by the state, although local governing bodies may require management.

(b) A local governing body may adopt eradication, containment, or suppression standards that are more stringent than the standards adopted by the commissioner.

(2.1) The commissioner shall review and revise, as necessary, the state noxious weed list at least once every three years.

(2.3) The commissioner shall develop and implement by rule state noxious weed management plans for noxious weed species classified as list A or list B species. For each noxious weed species, each management plan shall designate the management objectives for all lands of the state appropriate to achieve the stated purpose of the species classification.

(2.5) The commissioner shall prescribe integrated management techniques to achieve specified management objectives for each listed species after consulting with the state noxious weed advisory committee. The prescribed management techniques shall be mandatory techniques for list A species and populations of list B species designated for eradication. The commissioner shall develop management techniques pursuant to science-based methodologies, peer reviewed studies, or any other method that is based on credible research.

(2.6) The classifications made pursuant to paragraph (a) of subsection (2) of this section shall primarily reflect the known distribution of the designated species, the feasibility of current control technologies to achieve specified management objectives, and the costs of carrying out the prescribed state weed management plan.

(2.7) (a) The commissioner shall also adopt rules for granting compliance waivers to local governing bodies and landowners; except that a waiver may not be granted to the affected landowner when a landowner has wilfully or wantonly violated the provisions of this section or section 35-5.5-104.5 or 35-5.5-108.5 attempts to delay eradication of a species without just cause.

(b) Such rules shall include:

(I) A process by which a local governing body or an affected landowner may petition the commissioner to change the management objectives specified in a state noxious weed management plan;

(II) The criteria used to evaluate such petitions; and

(III) Time frames in which the commissioner shall grant or deny such petitions.

(c) Actions sufficient to implement the management objective for a noxious weed species shall continue until the commissioner grants a waiver pursuant to this subsection (2.7).

(3) The board of county commissioners or governing body of a municipality may declare additional noxious weeds, within its jurisdictional boundaries, after a public hearing with thirty days prior notice to the public. Any declaration of additional noxious weeds pursuant to this subsection (3) shall include the management objectives for all affected landowners.



§ 35-5.5-108.5. Responsibilities related to eradication of designated noxious weeds - commissioner - local governing bodies - affected landowners

(1) This section shall apply to noxious weeds that have been classified as list A species and to populations of list B species designated for eradication pursuant to section 35-5.5-108 (2)(a). This section shall govern the responsibilities of the commissioner, local governing bodies, and affected landowners.

(2) Duties of commissioner. (a) The commissioner may enforce the provisions of this section as necessary to ensure the cooperation of local governing bodies and affected landowners.

(b) The commissioner shall provide:

(I) Educational resources to local governing bodies and affected landowners regarding the eradication of list A species and populations of list B species designated for eradication. Such education shall include an explanation of why the species has been listed for eradication, the prescribed techniques for eradication in the most cost-effective manner, and the duties of the local governing body and affected landowner regarding such eradication.

(II) Financial or in-kind resources to local governing bodies or affected landowners to eradicate list A species and populations of list B species designated for eradication from the available moneys in the noxious weed management fund created in section 35-5.5-116. Such financial or in-kind resource allocation shall be determined by the commissioner according to the identified benefits to the citizens of Colorado, the surrounding community, and the affected landowners.

(III) The inventory and mapping infrastructure necessary to facilitate the classification of state noxious weeds and the development and implementation of state noxious weed management plans.

(3) Duties of local governing bodies. (a) In compliance with the rules promulgated by the commissioner, a local governing body shall initiate and maintain communications with landowners who are affected by list A species and populations of list B species designated for eradication by the commissioner.

(b) In addition to the existing powers and duties of a local governing body provided in this article a local governing body shall:

(I) Provide affected land owners with technical assistance for the eradication of list A species and populations of list B species designated for eradication by the commissioner;

(II) Carry out sufficient measures, including project oversight and enforcement, as may be necessary to ensure the eradication of list A species and populations of list B species designated for eradication by the commissioner;

(III) Provide the commissioner with assistance in disseminating financial resources to affected landowners and mapping data pursuant to rules promulgated by the commissioner; and

(IV) Determine the cost of eradication to be borne by affected landowners.

(c) Local governing bodies may apply to the commissioner for a waiver of compliance with an eradication designation pursuant to section 35-5.5-108 (2.7).

(d) If the commissioner determines, in consultation with the local governing body, that the most cost-effective manner to eradicate designated noxious weeds is for the commissioner to implement an eradication program, the commissioner may implement the eradication program directly.

(4) Duties of affected landowners or occupants. Except as provided pursuant to section 35-5.5-104.5 (1)(a), an affected landowner or occupant whose property may be affected by list A species or by populations of list B species designated for eradication shall allow the commissioner or local weed control officials access to such property for the purpose of immediate inspection and eradication when at least one of the following events has occurred:

(a) The affected landowner or occupant has requested the inspection;

(b) A neighboring landowner or occupant has reported a suspected noxious weed infestation and requested an inspection; or

(c) An authorized agent of the local government or commissioner has made a visual observation from a public right-of-way or area and has reason to believe that a noxious weed infestation exists.

(5) (a) If verbal permission to inspect the land by the affected landowner is not obtained, no entry upon any premises, lands, or places shall be permitted until the local governing body has notified the affected landowner that such inspection is pending by certified mail if the landowner's mailing address is within the United States or mailed in a comparable manner to a landowner whose mailing address is outside of the United States. Where possible, inspections shall be scheduled and conducted with the concurrence of the affected landowner or occupant. A local governing body may notify an affected landowner in an electronic format, in addition to notice by certified mail.

(b) (I) If, after ten days with no response from the affected landowner or upon denial of access before the expiration of ten days, the inspector may seek an inspection warrant issued by a municipal, county, or district court having jurisdiction over the land. The court shall issue an inspection warrant upon presentation by the local governing body of an affidavit stating:

(A) The information that gives the inspector reasonable cause to believe that any provision of this section, section 35-5.5-104.5, or section 35-5.5-108, is being or has been violated;

(B) The affected landowner has failed to respond or the landowner or occupant has denied access to the inspector; and

(C) A general description of the location of the affected land.

(II) No affected landowner or occupant shall deny access to an authorized agent of the local governing body or the commissioner in possession of an inspection warrant.

(6) An affected landowner shall notify a lessee or occupant of affected lands of all notices of inspection and eradication efforts on such lands as soon as practicable.

(7) The local governing body of the county or municipality having jurisdiction over private and public lands on which list A species or populations of list B species designated for eradication are found shall notify the affected landowner or occupant of such lands by certified mail if the landowner's mailing address is within the United States or mailed in a comparable manner to a landowner whose mailing address is outside of the United States. The notice shall name the noxious weeds, identify eradication as the required management objective, advise the affected landowner or occupant to commence eradication efforts within a specified period or condition, and state the integrated weed management techniques prescribed by the commissioner for eradication. Where possible, the local governing body shall consult with the affected landowner or occupant in the development of a plan for the eradication of noxious weeds on the premises or land.

(8) Within five days after the local governing body mails notification, the landowner shall comply with the terms of the notification or submit an acceptable plan and schedule for the completion of the management objective.

(9) (a) In the event the affected landowner or occupant fails to comply with the notice to eradicate the identified noxious weeds and implement an appropriate eradication program, the local governing body having authority over the public or private land shall:

(I) Provide for and complete the eradication of such noxious weeds at such time, upon such notice, and in such manner consistent with achieving the management objective as the local governing body deems appropriate; and

(II) Do one of the following:

(A) Assess the whole cost of the eradication, including up to one hundred percent of inspection, eradication, and other incidental costs in connection with eradication, upon the lot or tract of land where the noxious weeds are located; except that no local governing body shall levy a tax lien against land it administers as a part of a public right-of-way. Such assessment shall be a lien against each lot or tract of land until paid and shall have priority over all other liens except general taxes and prior special assessments. Such assessment may be certified to the county treasurer of the county in which the property is located and collected and paid over in the same manner as provided for the collection of taxes. Any funds collected pursuant to this section shall be utilized in furtherance of the local governing body's weed management efforts.

(B) In the event the state board, department, or agency fails to comply with the notice to eradicate the identified noxious weeds, the local governing body in whose jurisdiction the infestation is located may enter upon such lands and undertake the management of such noxious weeds or cause the same to be done. The expenses associated with inspection and eradication shall be paid by the state board, department, or agency that has jurisdiction over the lands. An agreement for reimbursement shall be reached within two weeks after the date such statement of expense for eradication is submitted by the local governing body. Such reimbursement agreement shall be in writing. If no reimbursement agreement has been reached or the amount reflected in the agreement is not paid upon presentation, the amount in the agreement shall be submitted to the state controller, who shall treat such amount as an encumbrance on the budget of the state board, department, or agency involved or such charge may be recovered in any court with jurisdiction over such lands. The expense associated with eradication may be recovered in any court with jurisdiction over such infested land.

(b) No local governing body shall provide for or compel the eradication of list A species and populations of list B species designated for eradication or list B noxious weeds on private or public property pursuant to this subsection (9) without first applying the same measures to any land or rights-of-way owned or administered by the local governing body that are adjacent to the property.

(10) The local governing body, through its delegates, agents, or employees, shall have the right to enter upon any premises, lands, or places during reasonable business hours for the purpose of ensuring compliance with the requirements of this section concerning noxious weed eradication.

(11) No agent, employee, or delegate of a local governing body shall have a cause of action against an affected landowner or occupant for personal injury or property damages while on private or public land for purposes of eradication of noxious weeds except when such damages were the result of gross negligence, recklessness, or intentional action by the landowner.

(12) If, in the opinion of the commissioner, any local governing body fails to adequately perform any of the duties set forth in this section, the commissioner is authorized to conduct any of the functions or duties of a local governing body pursuant to this section.

(13) The commissioner or the local governing body may require the affected landowner to pay a portion of the costs associated with eradication of the noxious weeds.

(14) An affected landowner may apply to the commissioner for a waiver of compliance with an eradication designation pursuant to section 35-5.5-108 (2.7).

(15) For the purposes of this section, an "occupant" shall not include the owner of an easement or right-of-way.



§ 35-5.5-108.7. State noxious weed advisory committee - repeal

(1) (a) (I) There is hereby created the state noxious weed advisory committee, referred to in this section as the "state advisory committee". The state advisory committee consists of seventeen members. Fifteen members are appointed by the commissioner and serve without per diem compensation or expenses. Of the fifteen members:

(A) At least one member represents private and public landowners or land managers;

(B) At least two members represent weed management professionals from the federal, state, or local levels;

(C) At least one member represents public or private weed scientists;

(D) At least two members represent local governing bodies;

(E) Four members must be agricultural producers, as defined in section 35-1-102; and

(F) At least three members represent knowledgeable resource specialists or industries, including environmental organizations.

(II) The remaining two members are:

(A) One nonvoting member who is appointed by the Colorado department of transportation with the approval of the commissioner; and

(B) One nonvoting member who is appointed by the department of natural resources with the approval of the commissioner.

(III) Representation on the state advisory committee must reflect the different geographic areas of the state equally, to the greatest extent possible. Members of the state advisory committee that represent the various stakeholders and regions shall solicit input from similar stakeholders within each member's area of expertise and region of the state. Members of the state advisory committee shall communicate the committee's recommendations to the region and stakeholders represented by each member.

(b) Staggered appointments shall be made so that not more than eight members' terms expire in any one year, and thereafter appointments shall be for terms of two years each. Appointees shall be limited to two full terms each. Each state advisory committee member shall hold office until the expiration of the term for which such member is appointed or until a successor has been duly appointed.

(c) In the event of a vacancy on the state advisory committee, the commissioner shall fill such vacancy promptly to allow a quorum of the state advisory committee to function.

(d) The commissioner may remove any member of the state advisory committee for misconduct, incompetence, or neglect of duty.

(e) A quorum of the state advisory committee shall elect or appoint annually a chairman and a vice-chairman.

(f) A quorum of the state advisory committee shall be a majority of the members appointed to the state advisory committee.

(g) The state advisory committee shall meet at least quarterly.

(2) The state advisory committee shall make recommendations to the commissioner concerning the:

(a) Designation of state noxious weeds;

(b) Classification of state noxious weeds;

(c) Development and implementation of state weed management plans;

(d) Prescribed techniques for eradication, containment, and suppression of state noxious weeds; and

(e) Management of noxious weeds on surface waters and public lands.

(3) Recommendations of the state advisory committee shall be made by a majority vote of the members of the state advisory committee.

(4) The state advisory committee shall periodically assess the progress made to implement the provisions of sections 35-5.5-104.5, 35-5.5-108.5, 35-5.5-108.7, and 35-5.5-108 (2)(a); measure the results and effectiveness of endeavors to eradicate, contain, and suppress noxious weeds within this state; and recommend to the commissioner ways to enhance statewide efforts to stop the spread of noxious weeds.

(5) This section is repealed, effective September 1, 2023. Prior to the repeal, the state noxious weed advisory committee is reviewed under section 2-3-1203, C.R.S.



§ 35-5.5-109. Private lands - management of noxious weeds - charges

(1) The local governing body, through its delegates, agents, and employees, shall have the right to enter upon any premises, lands, or places, whether public or private, during reasonable business hours for the purpose of inspecting for the existence of noxious weed infestations, when at least one of the following circumstances has occurred:

(a) The landowner or occupant has requested an inspection;

(b) A neighboring landowner or occupant has reported a suspected noxious weed infestation and requested an inspection; or

(c) An authorized agent of the local government has made a visual observation from a public right-of-way or area and has reason to believe that a noxious weed infestation exists.

(2) (a) No entry upon any premises, lands, or places shall be permitted until the landowner or occupant has been notified by certified mail that such inspection is pending. Where possible, inspections shall be scheduled and conducted with the concurrence of the landowner or occupant.

(b) If after receiving notice that an inspection is pending the landowner or occupant denies access to the inspector of the local governing body, the inspector may seek an inspection warrant issued by a municipal, county, or district court having jurisdiction over the land. The court shall issue an inspection warrant upon presentation by the local governing body, through its agent or employee, of an affidavit stating: The information which gives the inspector reasonable cause to believe that any provision of this article is being or has been violated; that the occupant or landowner has denied access to the inspector; and a general description of the location of the affected land. No landowner or occupant shall deny access to such land when presented with an inspection warrant.

(3) The local governing body of the county or municipality having jurisdiction over private lands upon which noxious weeds are found shall have the authority, acting directly or indirectly through its agent or staff, to notify the landowner or occupant of such lands, advising the landowner or occupant of the presence of noxious weeds. Said notice shall name the noxious weeds, advise the landowner or occupant to manage the noxious weeds, and specify the best available control methods of integrated management. Where possible, the local governing body shall consult with the affected landowner or occupant in the development of a plan for the management of noxious weeds on the premises or lands.

(4) (a) Within a reasonable time after receipt of notification, which at no time shall exceed ten days, the landowner or occupant shall either:

(I) Comply with the terms of the notification;

(II) Acknowledge the terms of the notification and submit an acceptable plan and schedule for the completion of the plan for compliance; or

(III) Request an arbitration panel to determine the final management plan.

(b) The arbitration panel selected by the local governing body shall be comprised of a weed management specialist or weed scientist, a landowner of similar land in the same county, and a third panel member chosen by agreement of the first two panel members. The landowner or occupant shall be entitled to challenge any one member of the panel, and the local governing body shall name a new panel member from the same category. The decision of the arbitration panel shall be final.

(5) (a) In the event the landowner or occupant fails to comply with the notice to manage the identified noxious weeds or implement the plan developed by the arbitration panel, the local governing body has the authority to:

(I) Provide for and compel the management of such noxious weeds at such time, upon such notice, and in such manner as the local governing body shall prescribe by ordinance or resolution; and

(II) Assess the whole cost thereof, including up to twenty percent for inspection and other incidental costs in connection therewith, upon the lot or tract of land where the noxious weeds are located; except that no local governing body shall levy a tax lien against land it administers as part of a public right-of-way. Such assessment shall be a lien against each lot or tract of land until paid and shall have priority over all other liens except general taxes and prior special assessments. Such assessment may be certified to the county treasurer of the county in which the property is located and collected and paid over in the same manner as provided for the collection of taxes. Any funds collected pursuant to this section shall be deposited in the local governing body's weed fund or any similar fund.

(b) No local governing body shall provide for or compel the management of noxious weeds on private property pursuant to this subsection (5) without first applying the same or greater management measures to any land or rights-of-way owned or administered by the local governing body that are adjacent to the private property.

(c) No local governing body shall assess the cost of providing for or compelling the management of noxious weeds on private property until the level of management called for in the notice or the management plan developed by the arbitration panel has been successfully achieved.

(6) The local governing body, through its delegates, agents, and employees, shall have the right to enter upon any premises, lands, or places, whether public or private, during reasonable business hours for the purpose of ensuring compliance with the requirements of this article concerning noxious weed management and any other local requirements.

(7) No agent, employee, or delegate of a local governing body shall have a civil cause of action against a landowner or occupant for personal injury or property damage incurred while on public or private land for purposes consistent with this article except when such damages were willfully or deliberately caused by the landowner.



§ 35-5.5-110. Public lands - control of undesirable plants - charges

(1) It is the duty of each state board, department, or agency that administers or supervises state lands to manage noxious weeds on any lands under its jurisdiction using the methods prescribed by the local governing body in whose jurisdiction such state lands are located. The local governing body may give notice to any such state board, department, or agency advising of the presence of noxious weeds and naming them. Such notice shall specify the best available methods of integrated management that are not in conflict with federal law or contractual restrictions included in federal land conveyances to the state. Wherever possible, the local governing body shall consult with the affected state board, department, or agency in the development of a plan for the management of noxious weeds on the premises or lands.

(2) (a) Within a reasonable time after receipt of notification, which at no time shall exceed ten days, the state board, department, or agency shall do one of the following:

(I) Comply with the terms of the notification;

(II) Acknowledge the terms of the notification and submit an acceptable plan and schedule for the completion of the plan for compliance;

(III) Request an arbitration panel to determine the final management plan.

(b) The arbitration panel selected by the local governing body shall be comprised of a weed management specialist or weed scientist, a landowner of similar land in the same county, and a third panel member chosen by agreement of the first two panel members. The state board, department, or agency shall be entitled to challenge any one member of the panel, and the local governing body shall name a new panel member from the same category. The decision of the arbitration panel shall be final.

(3) In the event the state board, department, or agency fails to comply with the notice to manage the identified noxious weeds or implement the plan developed by the arbitration panel, the local governing body in whose jurisdiction the infestation is located may enter upon such lands and undertake the management of such noxious weeds or cause the same to be done, the expense thereof to be a proper charge against said state board, department, or agency which has jurisdiction over the lands. An agreement for payment shall be reached within two weeks after the date such an expense is submitted, with respect to the amount of reimbursement to be paid. Such agreement shall be in writing. If no agreement has been reached and if the charge is not immediately paid, such charge shall be submitted to the controller, who shall treat such amount as an encumbrance on the budget of the state board, department, or agency involved, or such charge may be recovered in any court with jurisdiction over such lands. Any state board, department, or agency may enter into a contract with the local governing body to authorize the management of noxious weeds on state-administered land on terms and conditions satisfactory to both parties.

(4) In addition to the requirements of subsection (3) of this section, the division shall enter into agreements with local governing bodies for the control of weeds on any property the division owns in fee title or has effective surface control over pursuant to a long-term lease or easement agreement. For purposes of this subsection (4) and subsection (5) of this section, "long-term lease or easement agreement" means any lease or easement agreement that exceeds ten years. Agreements between the division and local governing bodies for weed control shall describe the terms and conditions of weed control, provide an annual estimated budget for such weed control, and identify specific weed control responsibilities for the division and the property owner, if different than the division. Weed control agreements required pursuant to this subsection (4) shall be executed on or before July 1, 1997.

(5) Any weed control expense incurred by a local governing body pursuant to subsection (3) of this section on any lands held by the division in fee title or by long-term lease or easement agreement, as described in subsection (4) of this section, and for which a weed control agreement as described in subsection (4) of this section has been signed, and which costs are in accordance with that long-term agreement, shall be deemed correct and final and shall be paid by the division pursuant to section 33-1-110 (6.5), C.R.S.



§ 35-5.5-111. Cooperation with federal and state agencies

The local governing bodies of all counties and municipalities in this state are hereby authorized to enter into cooperative agreements with federal and state agencies for the integrated management of noxious weeds within their respective territorial jurisdictions.



§ 35-5.5-112. Public rights-of-way - management of noxious weeds - charges

It shall be the duty of each local governing body and each state board, department, or agency to confirm that all public roads, public highways, public rights-of-way, and any easements appurtenant thereto, under the jurisdiction of each such entity, are in compliance with this article, and any violations of this article shall be the financial responsibility of the appropriate local governing body or state board, department, or agency.



§ 35-5.5-113. Public nuisance - abatement

All noxious weeds, at any and all stages, their carriers, and any and all premises, plants, and things infested or exposed to infestation therewith may be declared to be a public nuisance by the local governing body having jurisdiction over the lands upon which said noxious weeds are situated. Once declared, such nuisances are subject to all laws and remedies relating to the prevention and abatement of nuisances. The local governing body, in a summary manner or otherwise, may take such action, including removal and destruction, with reference to such nuisance as in its discretion appears necessary. The remedies of this section shall be in addition to all other remedies provided by law.



§ 35-5.5-114.1. Survey of compliance on federal land

On or before January 1, 1998, the state weed coordinator shall survey those counties that include significant amounts of federal land to determine the level of cooperation and compliance by the federal government with this article.



§ 35-5.5-115. Rules

The commissioner shall promulgate rules as necessary to carry out the purposes of this article, which rules shall include a designation of state noxious weeds.



§ 35-5.5-116. Noxious weed management fund - creation - allocation of funds

(1) There is hereby created in the office of the state treasurer the noxious weed management fund. The fund consists of any civil penalties collected pursuant to section 35-5.5-118; any gifts, donations, and grants received pursuant to section 35-1-104 (1)(cc); and any moneys appropriated or transferred thereto by the general assembly. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. The general assembly shall annually appropriate state moneys in the fund to the department of agriculture for the purposes specified in this section. Any unexpended and unencumbered moneys from an appropriation from the fund remain available for expenditure by the department in the next fiscal year without further appropriation.

(2) The interest earned on moneys in the noxious weed management fund and appropriated to the department of agriculture shall be expended for costs incurred by the department of agriculture in administering this article, and any moneys appropriated that exceed the amount needed for such costs may be expended for noxious weed management projects in accordance with this section.

(3) The department may expend moneys through grants or contracts to communities, weed control districts, or other entities it considers appropriate for noxious weed management projects.

(4) The department may expend moneys for the following purposes:

(a) Noxious weed management programs with local weed control districts, if expenses are shared with such districts;

(b) With the approval of the agricultural commission, the department may make special grants to local weed control districts to eradicate or contain state noxious weeds, which grants may be issued without matching funds from the district;

(c) Administrative expenses incurred by the department;

(d) Any project the agricultural commission determines will significantly contribute to the management of noxious weeds within the state;

(e) With the approval of the agricultural commission, grants to the Colorado state university cooperative extension service, the Colorado state university experiment station, and universities for weed management research, evaluation, and education;

(f) Employment of a new and innovative noxious weed management project or the development, implementation, or demonstration of any noxious weed management project that may be proposed, implemented, or established by local, state, or national organizations, whether public or private. Such expenditures shall be shared with such organizations.

(5) If a new and potentially harmful noxious weed is discovered growing in the state and its presence is verified by the department, the governor may declare a noxious weed emergency. In the absence of necessary funding from other sources, the department is authorized to allocate up to fifty thousand dollars of the principal in the noxious weed management fund to government agencies for emergency relief to manage or confine the new noxious weed species.



§ 35-5.5-117. The state weed coordinator

(1) There shall be designated in the department of agriculture a state weed coordinator, who shall be under contract with or appointed by the commissioner.

(2) The state weed coordinator shall:

(a) Develop a recommended management plan for the integrated management of designated noxious weeds within state-owned lands;

(b) Facilitate cooperation between federal, state, and local land managers in the formation of a memorandum of understanding;

(c) Provide guidance and coordination for local governmental weed managers.



§ 35-5.5-118. Civil penalties

(1) (a) Any person who violates this article or any rule adopted pursuant to this article is subject to a civil penalty, as determined by the commissioner. The penalty shall not exceed one thousand dollars per violation; except that such penalty may be doubled if it is determined that the person has violated the provision or rule more than once. No civil penalty shall be imposed unless and until the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(b) In addition to any civil penalties assessed pursuant to paragraph (a) of this subsection (1), any person who violates the provisions of section 35-5.5-104.5, 35-5.5-108, or 35-5.5-108.5, or any rule adopted to implement these sections, shall, upon an order of the commissioner, pay the cost of inspection and eradication of list A or list B noxious weed species, including, but not limited to, any immediate remediation costs, the estimated cost of future eradication, any administrative costs, and any court cost and attorney fees incurred by the commissioner in enforcing section 35-5.5-104.5, 35-5.5-108, or 35-5.5-108.5, or any rule adopted to implement these sections. The commissioner may not enforce such order unless and until the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S. All moneys due and owing pursuant to this paragraph (b) shall be payable to the department for the payment and reimbursement of enforcement and costs associated with such enforcement and are hereby continuously appropriated to the department for such purpose.

(2) If the commissioner is unable to collect a civil penalty, payment of costs imposed pursuant to subsection (1) of this section, or if the person fails to pay all or a specified portion of such penalty or payment, the department may bring suit in any court of competent jurisdiction to recover such amount plus costs and attorney fees.

(3) Before imposing any civil penalty or payment of costs, the commissioner may consider the effect of such penalty or payment of costs on the ability of the person charged to stay in business.

(4) All civil penalties and payment of costs collected pursuant to this section shall be deposited in the noxious weed management fund created in section 35-5.5-116.



§ 35-5.5-119. County funding

The board of county commissioners is authorized to levy a special tax, subject to the approval of the voters, upon every dollar of valuation of assessment of taxable property within the county for the purpose of creating a county fund to control noxious weeds; except that the amount raised from such levy in any one year shall not exceed the amount raised by five mills.






Article 6 - Pest and Plant Quarantine



Article 7 - Rodents and Predatory Animals - Control

Part 1 - Rodent Control

§ 35-7-101. Legislative declaration

Whereas, in many large areas of this state certain destructive rodent pests, such as jackrabbits, prairie dogs, ground squirrels, pocket gophers, and rats, have become so numerous and such a grave and immediate menace to the agricultural, horticultural, and livestock industries of the state that large numbers of the inhabitants engaged in such industries in the localities so infested are in great and imminent danger of being impoverished and reduced to want by the destruction of their crops; and, whereas, the situation is so serious and the emergency so urgent that public necessity demands that prompt, efficacious, and summary action be taken under the police power of the state to control, suppress, and eradicate the rodents in the areas infested by them; now, therefore, it is declared that in all fields, orchards, places, localities, and areas in the state infested with any such rodents in sufficient numbers as to materially injure agricultural or horticultural crops therein, such infestation is a public nuisance and subject to suppression and abatement as such under the provisions of this part 1.



§ 35-7-102. Agreement with the federal government

To the end that the situation may be speedily remedied, it is the duty of the department of agriculture, referred to in this part 1 as the "department", to enter into written agreements on behalf of the state with the federal agency in charge of rodent control matters, referred to in this article as the "federal agency", such agreements to define such procedure, in accordance with the provisions of this part 1, as they deem advisable and proper for the purpose of cooperating with the federal agency in the control and eradication within this state of the rodent pests mentioned in section 35-7-101.



§ 35-7-103. Rodent pest control fund - creation

(1) For the purpose of carrying out the provisions of this part 1, there is hereby created the rodent pest control fund. To insure continuity of contractual relations with the federal agency, said fund shall be permanent, and the same, together with all appropriations and all reimbursements or accretions thereto, from whatever source derived, is appropriated to carry out the purposes of this part 1.

(2) All disbursements from the fund shall be by warrants drawn by the controller upon itemized vouchers certified by the federal agency as to correctness and approved by the department which shall approve the vouchers for all lawful expenses incurred in carrying out the purposes of this part 1 and in accordance with the terms of any cooperative agreements entered into by the department with the federal agency.



§ 35-7-104. Cooperative agreements

Operations under the provisions of this part 1 for the control and eradication of rodent pests shall be in accordance with the approved procedure of the federal agency and in accordance with the terms of such agreements as shall be entered into by the department and the federal agency. To enable the department to carry out any such agreement or to perform the duties devolved upon the department in carrying out the purpose of this part 1, the department is authorized to enlist and pay the necessary expenses of volunteer agents and to employ and pay the salary and necessary expenses of such other agents as may be required to act in their behalf. To further enlarge and accelerate operation for the control of such rodent pests, the department, acting in conjunction with the federal agency, may enter into cooperative agreements with boards of county commissioners or with associations, corporations, or individuals owning land subject to or menaced by such infestations.



§ 35-7-105. Boundaries of infested areas defined

For the purpose of carrying out this part 1, the respective boards of county commissioners have the power to define the boundaries of such rodent-infested areas within their jurisdictions and to put into operation such cooperative agreements for such areas in the manner as in their discretion may be deemed advisable.



§ 35-7-106. Government lands

On lands which are a part of any national forest, Indian reservation, or other national reserve or public domain of the United States, or of any state reservation, or of any unoccupied or leased state lands, the control of such rodent pests shall be carried on so far as possible at the expense of the federal government on federal lands and at the expense of the state government on unoccupied or leased state lands with such cooperation with occupants, lessees, licensees, or adjacent landowners as may be available.



§ 35-7-107. Land under contract of purchase

On state land sold under contract of purchase whereunder patent has not been issued, the control shall be prosecuted, so far as possible, on a cooperative basis, pursuant to such terms as may be agreed upon with the contract holder.



§ 35-7-108. Private lands

Upon privately owned lands, the control of rodent pests under this part 1 shall, so far as possible, be based on voluntary cooperation of owners, lessees, or occupants. If a private landowner enters into a cooperative agreement with the county pursuant to which the county agrees to control rodent pests on the landowner's real property, the private landowner shall reimburse the county for actual expenses incurred by the county in connection with such rodent pests control operations.



§ 35-7-109. Agreements with landowners

Owners of private lands may arrange, under written cooperative agreements with the department and the federal agency in charge of operations, for the control and eradication of rodent pests on their lands.



§ 35-7-110. State reimbursed for actual cost

All poisons or other materials for such control furnished by the state to such cooperators shall be supplied at actual cost, and the state shall be reimbursed by such cooperators, landowners, lessees, or contract holders for the actual cost of materials and labor, other than supervision, expended by the state in such treatment under cooperative agreements with them. Such reimbursement shall be made by each owner, lessee, or contract holder in the proportion that the number of acres of land treated for him or her bears to the total acreage treated in the area designated for treatment or according to such equitable proportion or plan as shall be provided for in the agreement. Any such agreement shall require full reimbursement to be made to the state within thirty days after presentation by the department, or its agents, of an itemized account therefor.



§ 35-7-111. County to appropriate funds

It is the duty of boards of county commissioners in all counties where any such infestation exists or is imminent to appropriate from the general fund such money as may be necessary to carry out the provisions of this part 1 within their respective counties. In counties where pest control districts have been created, or are about to be created, it is the duty of the board of county commissioners to appropriate from the county general fund such money as shall be necessary to establish and maintain a fund for the payment of all accounts charged or chargeable against them under the terms of this part 1.



§ 35-7-112. Eradication contracts required - procedure without contracts

(1) In case a majority of resident landowners in a prescribed district have signed a cooperative agreement to destroy rodents on their lands, public notice may be given by publication by the boards of county commissioners wherein the lands are located at least once in a newspaper of general circulation in the counties affected to the effect that lands within the boundaries of such prescribed area, lying in one or more counties, are infested by said pests, or some kind thereof, in such numbers that in the opinion of the said department the same are liable to materially injure and imperil agricultural or horticultural crops within such area, and that such lands are about to be treated, under the provisions of this part 1, for the control and eradication of the pests. If, within thirty days after the publication of such notice, any owner of lands infested by the pests within the prescribed area fails to destroy the same, or to enter into a cooperative agreement for their control or eradication, then, at the time operations are instituted on such lands, it is the duty of the department, or its agents, to enter upon the lands and to destroy the pests thereon at the expense of the owner of such lands.

(2) If the owner, after ten days' written notice to him in person or by mail to his last known post office address, fails, neglects, or refuses to reimburse the department, or its agents, in the amount of such expenses, the department shall certify an itemized statement thereof, together with a description of such lands sufficient to identify the same to the board of county commissioners of the county wherein the same is situated. Thereupon, such an account shall be audited, allowed, and paid in like manner as provided in section 35-7-110. Public notices in this section provided for shall designate as accurately as may be the boundaries of the area to be treated; shall make specific reference to this statute and shall call upon all owners, known or unknown, of lands within the prescribed area to proceed at once to destroy the pests mentioned in such notice or to enter into cooperative agreements for their control or eradication; and shall designate reasonable times and places within or near such area where and when the federal agency, or other agents, and the department, or its agents, will be present for the purpose of entering into such cooperative agreements and proceeding with their execution.



§ 35-7-113. Itemized accounts

The department shall keep itemized accounts of the actual expenses of materials and labor in connection with the control and eradication of rodent pests, whether such work is done under cooperative agreements with owners, lessees, or contract holders or otherwise.



§ 35-7-114. Charges against landowner - lien rights

Whenever any county has been required to pay any expense charged against any landowners, under a cooperative agreement or otherwise, on account of such pest control operations conducted upon or for the benefit of his or her lands, such county shall have a lien upon such lands for the amount so paid or for such lesser amount as such landowner shall be adjudged to pay after a hearing before the board of county commissioners.



§ 35-7-115. Enforcing collection - hearing

Upon payment by any county of any such bill of expenses so charged against any landowner, lessee, or contract holder, the board of county commissioners shall make demand and notice in writing, upon such landowner, lessee, or contract holder, in person or by mail addressed to him or her at his or her last known place of residence twenty days prior to the published meeting date, for reimbursement to the county in the amount of such expenses. Such written notice shall inform such person that he or she may appear before the board on the published meeting date and be heard as to the amount and accuracy of the claim. If such claim, as originally demanded by the board or as adjusted upon the hearing, is not paid, then, in the case of a private landowner, the board of county commissioners shall certify the claim to the county assessor who shall add the amount thereof to any taxes due or to become due upon his or her lands, and said lands shall be sold for the satisfaction thereof at the same time and in the same manner as is provided by law for the sale of real estate for delinquent taxes. In cases where such accounts are payable by a lessee or contract holder, suit may be maintained in behalf of the county in any court of competent jurisdiction for the recovery of such accounts and costs of suit. All such accounts when collected by the county shall be paid into the general fund thereof or into the fund used by the county to meet its obligations under this part 1.



§ 35-7-116. Collections paid to treasurer

All reimbursements to the state, whether made by individuals, counties, or other cooperators pursuant to this part 1, shall be turned over to the state treasurer and by him credited to the rodent pest control fund referred to in section 35-7-103.



§ 35-7-117. Record of poison purchased

The department, when acting in cooperation with the federal agency in rodent control operations through its officers, members, or authorized agents, may purchase and sell to landowners, lessees, contract holders, boards of county commissioners, and other cooperators strychnine and other poisons and supplies for rodent control. The department or its agents shall make and keep a record of all such sales made by showing the name and address of purchaser, date of purchase, and kind and amount of poison or rodent supplies purchased.






Part 2 - Rodents and Predatory Animals

§ 35-7-201. Control and eradication of rodents

(1) The boards of county commissioners of the several counties of this state are authorized to purchase materials and equipment and to employ one or more suitable persons to destroy jackrabbits, prairie dogs, ground squirrels, or other injurious rodents within the limits of their respective counties. Any materials and equipment so purchased and compensation for such services shall be paid out of the general fund or a specially designated fund of such county.

(2) The boards of county commissioners of the several counties of this state are authorized to levy such taxes as are necessary to pay the obligations for rodent control work as authorized under this section and to put into operation any plan of procedure for the eradication of such rodent pests within their jurisdictions as in their discretion is deemed advisable; except that control operations under the provisions of this section shall be in accordance with the approved procedure of the federal agency. The boards of county commissioners may solicit cooperation from the state board of stock inspection commissioners and the federal agency for the conduct of such rodent control work and may enter into cooperative agreements with the board of stock inspection commissioners and the federal agency for the furtherance of the rodent control work authorized under this section.



§ 35-7-202. Control and eradication of predatory animals

(1) The boards of county commissioners of the several counties of the state are authorized to purchase materials and equipment and to employ one or more suitable persons to control coyotes or other injurious predatory animals within the limits of their respective counties. Any materials and equipment so purchased and compensation for such services shall be paid out of the general fund or a specially designated fund of such county.

(2) The boards of county commissioners of the several counties of the state are authorized to levy such taxes as are necessary to pay the obligations for such predatory animal control work as authorized by this section and to put into operation any plan of procedure for the eradication of such predatory animals within their jurisdictions as in their discretion is deemed advisable.

(3) Control operations under the provisions of this section shall be in accordance with the approved procedure of the federal agency. The boards of county commissioners may solicit cooperation from the state board of stock inspection commissioners and the federal agency for the conduct of such predatory animal control work and may enter into cooperative agreements with the state board of stock inspection commissioners and the federal agency for the furtherance of the predatory animal control work authorized under this section.



§ 35-7-203. Release of destructive rodent pests - definitions

(1) No person shall release destructive rodent pests into a county unless the person complies with all requirements for such release imposed by the parks and wildlife commission and obtains both the prior approval of the commission and the prior approval, by resolution duly adopted, of the board of county commissioners of such county. A person need not obtain such prior approval before:

(a) Transporting destructive rodent pests through a county without releasing such destructive rodent pests; or

(b) Confining destructive rodent pests indoors or in cages or similar enclosures and using such destructive rodent pests for scientific purposes or as food for human or animal consumption; or

(c) Keeping destructive rodent pests indoors or in cages or similar enclosures as pets; or

(d) Releasing destructive rodent pests into the county in which such destructive rodent pests were originally taken into captivity.

(2) For purposes of this section, "destructive rodent pests" means one or more rodents, including but not limited to prairie dogs, ground squirrels, pocket gophers, jackrabbits, and rats, that pose a threat to agricultural, horticultural, or livestock concerns or to human health.

(3) The board of county commissioners of any county into which a person releases destructive rodent pests without the prior approval of such board may, at its discretion:

(a) Require the person who released the destructive rodent pests to eradicate the destructive rodent pests or remove the destructive rodent pests from the county; or

(b) Impose a fine upon the person who released the destructive rodent pests in an amount sufficient to compensate the county for the cost of eradicating the destructive rodent pests or removing the destructive rodent pests from the county.









Article 8 - Weeds



Article 9 - Pesticide Act

§ 35-9-101. Short title

This article shall be known and may be cited as the "Pesticide Act".



§ 35-9-102. Legislative declaration

The general assembly hereby finds and declares that the intent of this article is to regulate, in the public interest, the refilling, registration, labeling, transportation, distribution, storage, use, and disposal of any pesticide and of certain devices. The general assembly further finds and declares that it is the intent of this article to assure the dissemination of accurate information regarding the proper and prohibited uses of any pesticide or device. The provisions of this article are enacted to protect the public health, safety, and welfare of the people of this state.



§ 35-9-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Active ingredient" means:

(a) In the case of a pesticide other than a plant regulator, defoliant, or desiccant, an ingredient which will prevent, destroy, repel, or mitigate any pest;

(b) In the case of a plant regulator, an ingredient which, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of ornamental or crop plants or the product thereof;

(c) In the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from a plant; and

(d) In the case of a desiccant, an ingredient which will artificially accelerate the drying of plant tissue.

(2) "Adulterated" refers to:

(a) Any pesticide whose strength or purity deviates from the professed strength or purity stated on its labeling or under which it is sold; or

(b) Any pesticide whose components or their relative proportions differ from those stated on its labeling; or

(c) Any substance which has been substituted wholly or in part for a pesticide; or

(d) Any pesticide from which any valuable constituent has been wholly or partly abstracted; or

(e) Any pesticide in which any contaminant is present in an amount which is determined by the commissioner to be a hazard.

(3) "Commissioner" means the commissioner of agriculture.

(4) "Dealer" means any person who distributes to any other person any restricted-use pesticide.

(5) "Device" means any instrument or contrivance, other than a firearm, intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life (other than man and other than bacteria, viruses, or other microorganisms on or in living man or other living animals); except that "device" shall not include equipment used for the application of pesticides when sold separately therefrom.

(6) "Distribute" means to advertise, offer for sale, hold for sale, sell, barter, or supply in any fashion any pesticide in this state.

(7) "EPA" means the environmental protection agency.

(8) "Inert ingredient" means an ingredient which is not active.

(9) "Limited-use pesticide" refers to any pesticide so designated by the commissioner.

(10) "Pest" means any insect, rodent, nematode, fungus, weed, or other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism (except viruses, bacteria, or other microorganisms on or in living man or in other living animals) which the commissioner or the administrator of the EPA declares to be a pest.

(11) "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest or any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant; except that the term "pesticide" shall not include any article that is a "new animal drug" as designated by the United States food and drug administration.

(11.4) "Refill" means to transfer a pesticide for sale or distribution to a refillable container without changing the composition, formulation, or EPA registration number of the pesticide.

(11.5) "Refillable container" means a container that is intended to be filled more than once with a pesticide for sale or distribution.

(11.6) "Refiller" means a person that engages in refilling.

(12) "Restricted-use pesticide" means any pesticide designated as a restricted-use pesticide by the commissioner or the administrator of the environmental protection agency.



§ 35-9-104. Exemptions

(1) The provisions of this article shall not apply to:

(a) Any carrier while lawfully engaged in transporting a pesticide or device within this state, if such carrier, upon request, permits the department of agriculture or its designated agent to copy all records showing the transactions regarding and the movement of the pesticide or device;

(b) Public officials of this state and the federal government engaged in the performance of their official duties except as specifically required by this article; or

(c) The manufacturer or shipper of a pesticide for experimental use only by or under the supervision of any agency of this state or of the federal government authorized by law to conduct research in the field of pesticides.

(2) No pesticide or device shall be deemed in violation of this article when intended solely for export to a foreign country and when prepared or packed according to the specifications or directions of the purchaser. If not so exported, all provisions of this article shall apply.



§ 35-9-105. Exclusive jurisdiction

Jurisdiction in all matters pertaining to the distribution and sale of pesticides and devices, including removal of pesticide residue from containers prior to refilling or disposal, is vested exclusively in the department of agriculture.



§ 35-9-106. Pesticide registration required - exemptions

(1) Except as provided in subsection (2) of this section, every pesticide that is distributed in this state shall be registered with the commissioner as provided by this article and any rules adopted under this article.

(2) The commissioner may exempt certain pesticides from the registration requirement consistent with the "Federal Insecticide, Fungicide, and Rodenticide Act", 7 U.S.C. sec. 136 et seq., as amended, and rules promulgated by the EPA under the "Federal Insecticide, Fungicide, and Rodenticide Act".



§ 35-9-107. Pesticide registration - application - fees - expiration - rules

(1) Each applicant for registration of a pesticide shall file with the commissioner, in the form and manner the commissioner shall designate:

(a) The name and address of the applicant and, if it is different, the name and address of the person whose name will appear on the pesticide label;

(b) The name of the pesticide;

(c) A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for its use, including directions and precautions for use;

(d) A complete statement of each active ingredient and its percentage of the whole and, if requested by the commissioner, each inert ingredient and its percentage of the whole, which inert ingredient information shall be kept confidential as provided in section 35-9-109;

(e) If requested by the commissioner, a full description of all tests made and the results thereof, including, but not limited to, efficacy and hazard data upon which the claims are based;

(f) If requested by the commissioner, analytical standards and methods of analysis for each formulation of said pesticide and analytical methods for determining any residues of said pesticide at levels suspected harmful to plants, animals, or the environment; and

(g) Any other information required by the commissioner.

(2) Each applicant shall pay, at the time the application is submitted, an annual application fee in an amount to be determined by the commissioner.

(3) Repealed.

(4) (a) Repealed.

(b) On and after January 1, 2011, registration of a pesticide shall expire each year on a date specified by the commissioner by rule.



§ 35-9-108. Registration - review and evaluation - criteria - state limited-use or restricted-use pesticide - cancellation - summary suspension

(1) The commissioner shall review the information provided with respect to each pesticide to determine if it meets the claims made for it and if the pesticide and its labeling and other materials comply with the provisions of this article and the rules and regulations adopted pursuant thereto.

(2) If the commissioner determines that the pesticide, labeling, or any other materials submitted with the application do not comply with the provisions of this article, he shall notify the applicant of the particulars in which there is a lack of compliance.

(3) The commissioner shall not register the pesticide until the applicant has made the necessary corrections or amendments as specified in the notice. The applicant may request a hearing to appeal an adverse determination pursuant to section 24-4-104, C.R.S.

(4) The commissioner shall consider the following criteria to determine if a pesticide qualifies for registration:

(a) Its composition is such as to warrant the proposed claims for it;

(b) When used in accordance with generally accepted practices, it will not cause unacceptable, adverse effects on the environment;

(c) Its labeling and any other material required to be submitted pursuant to section 35-9-107 comply with the provisions of this article and any rules and regulations adopted pursuant thereto.

(5) The commissioner, in his discretion, may, at the time of registration, designate the pesticide as a state restricted-use or limited-use pesticide and may restrict or limit the distribution or use of such pesticide. The commissioner may include in said restriction the time and conditions under which the pesticide may be distributed or used and may impose any or all of the following additional requirements:

(a) The pesticide shall be purchased, possessed, or used only under permit of the commissioner;

(b) The pesticide shall be purchased, possessed, or used only under the supervision of the commissioner; and

(c) The permittee shall maintain records as to the use of such pesticide in the form and manner the commissioner shall designate.

(6) After a pesticide is registered, the commissioner may cancel the registration of said pesticide pending notice and an opportunity for hearing if he determines that:

(a) The pesticide or its labeling or packaging does not comply with the provisions of this article or any rules or regulations adopted thereunder; or

(b) The pesticide registration has been cancelled or suspended by the EPA.

(7) If the commissioner has reasonable grounds to believe and finds that the registrant has been guilty of deliberate and willful violation of use or distribution restrictions imposed pursuant to this article or that the public health, safety, or welfare imperatively requires emergency action, he may summarily suspend the registration pending proceedings for suspension or cancellation of the registration.



§ 35-9-109. Confidentiality of inert ingredients

(1) Except as provided by this section, no inert ingredient information required by section 35-9-107 (1)(d) shall be released to any person by the commissioner.

(2) A registrant may authorize the commissioner to disclose any inert ingredient information required by section 35-9-107 by filing a signed authorization for release of information with the commissioner.

(3) When a treating physician or the poison control service provider selected pursuant to section 25-32-105, C.R.S., determines that a medical emergency exists and information submitted to the commissioner concerning inert ingredients pursuant to section 35-9-107 (1)(d) is necessary for emergency or first-aid treatment, the commissioner may immediately disclose the information necessary to that treating physician or to such poison control service provider. The commissioner shall require such treating physician or such poison control service provider to submit to the commissioner a statement of need for the information and a confidentiality agreement, in the form and manner the commissioner shall designate, as soon as circumstances permit.

(4) If the treating physician or the poison control service provider, after receiving confidential information regarding a pesticide, determines that there is a need to disclose the information to another health professional, including a physician or a toxicologist, due to an immediate health emergency, whether public or individual, the treating physician or the poison control service provider shall so inform the commissioner. The commissioner shall require confidentiality from any such health professional to whom the confidential information is disclosed.



§ 35-9-110. Device registration - required

(1) Every device which is sold in this state and which is subject to the provisions of this article shall be registered with the commissioner in accordance with this article and any rules and regulations adopted pursuant thereto.

(2) The commissioner shall designate the classes of devices which are subject to this article.



§ 35-9-111. Device registration - application - fees - expiration - rules

(1) Each applicant for registration of a device shall file with the commissioner, in the form and manner he shall designate:

(a) The name and address of the applicant and, if different, the name and address of the person whose name will appear on the device;

(b) The name of the device;

(c) A complete copy of the labeling accompanying the device, including its packaging, directions, and precautions for use, and a statement of all claims being made for the device;

(d) If requested by the commissioner, a complete description of all tests made and the results thereof, including, but not limited to, efficiency and hazard data upon which the claims are based; and

(e) Any other information required by the commissioner.

(2) Each applicant shall pay, at the time the application is submitted, an annual application fee in an amount to be determined by the commissioner.

(3) Repealed.

(4) (a) Repealed.

(b) On and after January 1, 2011, registration of a device shall expire each year on a date specified by the commissioner by rule.



§ 35-9-112. Renewal of pesticide and device registration

(1) A registrant of either a pesticide or a device shall submit a renewal application in the form and manner designated by the commissioner on or before the expiration date of the registration and shall pay a renewal fee in an amount determined by the commissioner.

(2) If an application for renewal of a pesticide or device registration is not received on or before the expiration date of the registration, the registration shall expire. An expired registration may be renewed within two years after the expiration date of the registration upon payment of all late fees and any other penalties or sums assessed pursuant to this article, if the applicant satisfies the commissioner that the requirements of section 35-9-107 have been met.

(3) The commissioner may require the applicant to submit any additional information he deems necessary, including, but not limited to:

(a) A full description of all tests made of the pesticide or device, and the results thereof, including, but not limited to, efficacy and hazard data upon which any claims for the pesticide or device are based; and

(b) With respect to any pesticide, the analytic standards and methods of analysis for each formulation of said pesticide and the analytic methods used to determine any residues of the said pesticide at levels suspected harmful to plants, animals, or the environment.

(4) The commissioner, at the time of such renewal, may, in his discretion, designate any such pesticide as a state restricted-use or limited-use pesticide in the same manner as set forth in section 35-9-108 (5).



§ 35-9-113. Misbranded

(1) The term "misbranded" shall apply:

(a) To any pesticide or device if its labeling bears any statement, design, or graphic representation relative thereto or to its ingredients which is false or misleading in any particular;

(b) To any pesticide:

(I) If it is an imitation of or is offered for sale under the name of another pesticide;

(II) If its labeling bears any reference to registration under the provisions of this article unless such reference is required by this article or rules or regulations adopted pursuant thereto;

(III) If any word, statement, or other information required by this article or rules adopted under this article to appear on the labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or graphic matter in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(IV) If the label does not bear:

(A) The name and address of the manufacturer, registrant, or person for whom manufactured;

(B) The name, brand, or trademark under which the pesticide is sold;

(C) An ingredient statement on that part of the immediate container of the retail package which is presented or displayed under customary conditions of purchase and on the outside container or wrapper thereof, if there is one and if the ingredient statement on the immediate container cannot be clearly read through such outside container or wrapper; except that the commissioner may permit the ingredient statement to appear prominently on some other part of the container, if the size or form of the container makes it impracticable to place it on the part of the retail package which is presented or displayed under customary conditions of purchase;

(D) Directions for use and a warning or caution statement which are necessary and, if complied with, adequate to protect the public and to prevent injury to the public, including living people, useful vertebrate animals, useful vegetation, useful invertebrate animals, wildlife, and land;

(E) The weight or measure of the content, subject to the provisions of article 14 of this title; and

(F) Any registration number or establishment number issued by the EPA;

(V) If the pesticide contains any substance or substances in quantities highly toxic to people, unless the label bears, in addition to any other matter required by this article:

(A) The skull and crossbones;

(B) The word "poison" prominently in red on a background of distinctly contrasting color; and

(C) A statement of a practical treatment in case of poisoning by the pesticide;

(VI) If the pesticide container does not bear a label or if the label does not contain all the information required by this article or rules adopted pursuant thereto.



§ 35-9-114. Pesticide dealer license - required

(1) Effective January 1, 1992, any person who acts as a pesticide dealer must possess a valid pesticide dealer license issued by the commissioner in accordance with this article and any rules or regulations adopted pursuant thereto.

(2) Each business location, including branch offices, and each business name must be licensed.



§ 35-9-115. Pesticide dealer license - requirements - application - fees - expiration

(1) Each applicant for a pesticide dealer license shall make application to the commissioner providing all information in the form and manner the commissioner shall designate.

(2) Each applicant for a pesticide dealer license shall pay a fee in an amount determined by the commissioner.

(3) Each pesticide dealer license shall expire on January 1 of each year.

(4) Each licensee shall report to the commissioner, in the form and manner he shall designate, any change to the information provided in such licensee's application or in such reports previously submitted, within fifteen days of such change.



§ 35-9-116. Renewal of pesticide dealer license

(1) Each pesticide dealer shall make an application to renew its license on or before the first working day of January for the year of renewal. Said application shall be in the form and manner prescribed by the commissioner and shall be accompanied by the renewal fee.

(2) If the application for renewal of any pesticide dealer license is not received on or before the first working day of January for the year of renewal, a penalty fee of ten percent of the license fee shall be assessed and added to the renewal fee. No license shall be renewed until the total fee is paid.

(3) If a pesticide dealer license renewal application is not received by February 1 of the renewal year, the license shall not be renewed and the dealer must apply for a new license.



§ 35-9-117. Dealer and refiller records and reports - rules

(1) Licensed pesticide dealers shall keep records of designated sales in the form and manner designated by the commissioner.

(2) Such records shall be kept at the address designated on the license application or on a change report as required by section 35-9-115 (4) for a period of two years from the date of the sale of such pesticide.

(3) Licensees shall submit such additional reports as may be required by the commissioner.

(4) Refillers shall keep and maintain records in the form and manner specified by the commissioner by rule.



§ 35-9-117.5. Refillable container residue removal requirements - rules

A refiller shall comply with refillable container residue removal requirements established by the commissioner by rule.



§ 35-9-118. Powers and duties of the commissioner - rules

(1) The commissioner is authorized to administer and enforce the provisions of this article and any rules and regulations adopted pursuant thereto.

(2) The commissioner is authorized to adopt all reasonable rules for the administration and enforcement of this article, including, but not limited to:

(a) Declaring to be a pest any form of plant or animal life or virus which is injurious to plants, animals, or persons, or to land or any inanimate objects, or to the environment;

(b) Determining that certain pesticides are highly toxic to people; except that, in making this determination, the commissioner shall be guided by the criteria set forth in 40 CFR 156.62, as amended;

(c) (I) Adopting a list of restricted use pesticides or limited use pesticides for the state or designated areas within this state if the commissioner determines that such pesticides require rules restricting their distribution or use. The commissioner may include in the rule the time and conditions of distribution or use of such restricted use or limited use pesticides and may require that any such pesticide be purchased, possessed, or used only under permit of the commissioner and under his supervision. The commissioner may require all persons issued such permits to maintain records regarding the use of such pesticides.

(II) Nothing in this paragraph (c) shall require the commissioner to adopt a list of pesticides which are registered by the EPA pursuant to section 18 or 24 (c) of the "Federal Insecticide, Fungicide, and Rodenticide Act", as amended, or are restricted by the EPA pursuant to section 3 of said act.

(d) Determining standards for denaturing any pesticides, including, but not limited to, any arsenicals, fluorides, or fluosilicates by color, taste, odor, or form;

(e) The collection and examination of samples of pesticides or devices;

(f) The safe handling, transportation, storage, display, distribution, and disposal of pesticides and their containers; except that, with respect to the adoption of rules or regulations concerning the transportation of pesticides or the disposal of pesticides and their containers, such rules shall be promulgated in concert with, and shall not be duplicative of, rules adopted by the department of transportation and the department of public health and environment, respectively;

(g) Restricting or prohibiting the use of certain types or sizes of containers or packages for specific pesticides; except that the commissioner shall be guided by federal regulations concerning pesticide containers;

(h) Determining labeling requirements for all pesticides required to be registered under the provisions of this article and any rules or regulations adopted pursuant thereto;

(i) Classifying or subclassifying any pesticide registration, device registration, or pesticide dealer license.

(2.5) (a) The commissioner shall expedite, to the extent practicable and efficient, the processing of applications for the issuance of a special local needs registration made pursuant to section 24 (c) of the "Federal Insecticide, Fungicide, and Rodenticide Act", as amended.

(b) Notwithstanding section 35-9-113 (1)(b)(IV)(D), the commissioner shall not deny registration of a pesticide product pursuant to this article for which a special local needs registration has been issued pursuant to section 24 (c) of the "Federal Insecticide, Fungicide, and Rodenticide Act", as amended, for the reason that a contract between a grower or grower's group and a manufacturer or seller includes contractual provisions limiting liability of the manufacturer or seller.

(3) (a) The commissioner shall promulgate rules, pursuant to article 4 of title 24, C.R.S., to determine the annual registration fee for each pesticide registered. For the purpose of funding the department of agriculture's groundwater protection efforts, any such fee shall include an increment as approved by the agricultural commission, which increment, along with the remainder of the fee, shall be collected by the commissioner and transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3.

(b) The commissioner shall promulgate rules and regulations, pursuant to article 4 of title 24, C.R.S., to determine the amount of any licensing, renewal, or penalty fee authorized under this article.

(4) The commissioner is authorized to enter into cooperative agreements with any agency or political subdivisions of this state or any other state, or with any agency of the United States government, for the purpose of carrying out the provisions of this article, receiving grants-in-aid, securing uniformity of rules, and entering into reciprocal registration and licensing agreements.

(4.5) Repealed.

(5) The powers and duties vested in the commissioner by this article may be delegated to qualified employees of the department.

(6) The commissioner is authorized to conduct hearings required under sections 35-9-121 and 35-9-122 pursuant to article 4 of title 24, C.R.S., and to use administrative law judges to conduct such hearings when their use would result in a net saving of costs to the department.



§ 35-9-119. Investigations - access - subpoena

(1) The commissioner, upon his own motion or upon the complaint of any person, may make any and all investigations necessary to insure compliance with this article.

(2) (a) At any reasonable time during regular business hours, the commissioner shall have free and unimpeded access upon consent or upon obtaining an administrative search warrant:

(I) To all buildings, yards, warehouses, and storage facilities in which any pesticides are kept, stored, handled, processed, or transported for the purpose of carrying out any provision of this article or any rule made pursuant to this article;

(II) To all records required to be kept at any reasonable time and may make copies of such records for the purpose of carrying out any provision of this article or any rule made pursuant to this article.

(b) The commissioner shall have full authority to administer oaths and take statements, to issue administrative subpoenas requiring the attendance of witnesses before him and the production of all books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(3) Complaints of record made to the commissioner and the results of his investigations may, in the discretion of the commissioner, be closed to public inspection, except as provided by court order, during the investigatory period and until dismissed or until notice of hearing and charges are served on a licensee or registrant.



§ 35-9-120. Prohibited acts

(1) It is unlawful and a violation of this article for any person:

(a) To distribute within the state or deliver for transportation in intrastate commerce or transport between points within this state through any point outside this state any of the following:

(I) Any pesticide or device which has not been registered pursuant to the provisions of this article and any rules and regulations adopted pursuant thereto;

(II) Any pesticide or device if any of the claims made for it or any of the directions for its use or any other labeling differs from the representations made in connection with its registration or reregistration; except that, at the discretion of the commissioner, a change in the labeling or formula of a pesticide may be made within a registration period without requiring reregistration of the product;

(III) Any pesticide unless it is in the registrant's or the manufacturer's unbroken immediate container and there is affixed to such container a label bearing the information required in this article and the rules adopted pursuant to this article, and, if there is an outside container or wrapper of such retail package through which the required information cannot be clearly read, there is an additional label on such container or wrapper containing such information;

(IV) Any pesticide which is adulterated or misbranded, or any device which is misbranded;

(V) Any pesticide in any container which violates rules adopted pursuant to this article or in any container which is unsafe due to damage;

(b) To distribute any pesticide to any person who is required by law or rules adopted under such law to be certified, licensed, or have a permit to use or purchase the pesticide unless such person or the person's agent, to whom sale or delivery is made, has a valid certification, license, or permit to use or purchase the kind and quantity of such pesticide sold or delivered; except that, subject to conditions established by the commissioner, such permit may be obtained immediately prior to sale or delivery from any person so designated by the commissioner;

(c) To detach, alter, deface, or destroy, wholly or in part, any label or labeling provided for in this article or rules adopted pursuant thereto, or to add any substance to, or take any substance from, a pesticide in a manner that may defeat the purpose of this article or the rules adopted pursuant thereto;

(d) To use or cause to be used any pesticide contrary to the rules and restrictions adopted pursuant to section 35-9-118 (2)(c);

(e) To use for the person's own advantage or to reveal, other than under the authority of section 35-9-109, any information relative to formulas of products acquired by authority of section 35-9-107 (1)(d);

(f) To perform any of the acts or to hold oneself out as being qualified to perform any of the acts for which licensure as a pesticide dealer is required without possessing a valid license to do so;

(g) (I) To make false, misleading, deceptive, or fraudulent representations through any media regarding:

(A) Pesticides or any aspect of their use, including, but not limited to, representations regarding their safety and effectiveness; or

(B) Devices or any aspect of their use, including, but not limited to, representations regarding their safety and effectiveness.

(II) It is a false representation to make claims as to the safety of any pesticide or device or their components or ingredients, including, but not limited to, such claims as "safe", "noninjurious", "harmless", or "nontoxic to humans and pets", with or without such qualifying phrases as "when used as directed" and "when properly applied".

(h) To refuse or neglect to comply with the provisions of this article;

(i) To refuse or neglect to comply with any rule adopted under this article, or any lawful order of the commissioner;

(j) To impersonate any state, county, or city inspector or official;

(j.5) To make a false statement in any invoice, record, report, or application required under this article or any rule promulgated under this article; or

(k) To make any fraudulent statements in any confidentiality agreement authorized pursuant to section 35-9-109 or to violate any of the provisions of said agreement.

(2) It is unlawful and a violation of this article for any pesticide dealer:

(a) To store pesticides in a manner inconsistent with labeling directions, except as provided by law, or in a fraudulent, faulty, unsafe, or negligent manner;

(b) To dispose of empty pesticide containers or unused materials inconsistent with labeling directions or in a negligent or unsafe manner;

(c) To permit the use of his license by persons to whom the license was not issued;

(d) To fail to maintain records and file reports as required by this article or rules adopted pursuant thereto;

(e) To fail to notify the commissioner of any change of address within thirty days after said change of address;

(f) To make a false statement of fact in any invoice or any record, report, or application required by this article or by any rule adopted pursuant thereto; or

(g) To sell a pesticide without having an appropriately licensed pest control consultant supervising said sale.

(2.5) It is unlawful and a violation of this article for any refiller:

(a) To fail to maintain any records or reports required under this article or any rule promulgated under this article;

(b) To make a false statement of fact in any record or report required by this article or any rule promulgated under this article; or

(c) To fail to clean a refillable container in accordance with residue removal procedures specified by the commissioner by rule.

(3) Any violation of paragraph (a), (c), (f), or (g) of subsection (1) of this section is a deceptive trade practice and is subject to the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.



§ 35-9-121. Enforcement

(1) The commissioner or his designee shall enforce the provisions of this article.

(2) (a) Whenever the commissioner has reasonable cause to believe a violation of any provision of this article or any rule made pursuant to this article has occurred and immediate enforcement is deemed necessary, he may issue a cease-and-desist order, which may require any person to cease violating any provision of this article or any rule made pursuant to this article. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions be ceased forthwith.

(b) (I) At any time after service of the order to cease and desist, the person may request, at his discretion, an immediate hearing or a hearing not more than ten days, excluding Saturdays, Sundays, and legal holidays, after such request to determine whether a violation has occurred. Such hearing shall be conducted pursuant to the provisions of article 4 of title 24, C.R.S.

(II) The registrant shall pay a penalty fee of one hundred dollars, in addition to any other assessed penalty, if the commissioner determines that the registrant has violated this article or any rule promulgated under this article after a hearing is held pursuant to subparagraph (I) of this paragraph (b).

(c) In the event that any person fails to comply with a cease-and-desist order within twenty-four hours, the commissioner may bring a suit for a temporary restraining order and injunctive relief to prevent any further or continued violation of such order.

(d) No stay of a cease-and-desist order shall be issued before a hearing thereon involving both parties.

(e) Matters brought before a court pursuant to this section shall have preference over other matters on the court's calendar.

(3) Whenever the commissioner possesses evidence satisfactory to him that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule adopted under this article, he may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule adopted under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-9-122. Denial - suspension - revocation

(1) The commissioner, pursuant to the provisions of article 4 of title 24, C.R.S., may issue letters of admonition, or deny, refuse to renew, suspend, or revoke any pesticide or device registration or any pesticide dealer license if the applicant, holder of the registration, or licensee:

(a) Has refused or failed to comply with any provision of this article, any rule adopted under this article, or any lawful order of the commissioner;

(b) Has been convicted of a felony for an offense related to conduct regulated by this article;

(c) Has used fraud or deception in the procurement or attempted procurement of any registration or license authorized under this article, or the renewal thereof;

(d) Has failed to comply with a lawful order of the commissioner;

(e) Has had an equivalent registration or license cancelled, denied, revoked, or suspended by any authority;

(f) Has been adjudicated a violator or has committed a violation of the "Federal Insecticide, Fungicide, and Rodenticide Act", as amended; except that a consent decree entered into with the environmental protection agency shall not be considered a violation of such act unless an order from the regional administrator of the environmental protection agency or the consent decree shall specifically state that a violation has occurred;

(g) Has refused to provide the commissioner with reasonable, complete, and accurate information regarding methods or materials used or work performed when requested by the commissioner; or

(h) Has falsified any information requested by the commissioner.

(2) In any proceeding held under this section, the commissioner may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a licensee or holder of a registration from another jurisdiction if the violation which prompted the disciplinary action in that jurisdiction would be grounds for disciplinary action under this section.

(3) No licensee whose license has been revoked may apply or reapply for a license under this article until two years from the date of such revocation.



§ 35-9-123. Embargo

(1) This section shall apply whenever the commissioner finds or has reasonable cause to believe that any pesticide or device:

(a) Is adulterated or misbranded;

(b) Has not been registered under the provisions of this article;

(c) Fails to bear on its label the information required by this article; or

(d) Is in violation of any provision of this article or any rule made pursuant to this article.

(2) If any of the conditions specified in subsection (1) of this section apply, the commissioner may affix to such pesticide or device a tag or other appropriate marking giving notice thereof and stating that the pesticide or device has been detained or embargoed and warning all persons not to remove or dispose of such pesticide or device by sale or otherwise until permission for removal or disposal is given by the commissioner or a court of competent jurisdiction.

(3) Any person who removes or disposes of such detained or embargoed pesticide or device by sale or otherwise, without prior permission, or removes or alters the tag or marking commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. In addition, such person may be subjected to appropriate administrative proceedings.

(4) When a pesticide or device detained or embargoed under subsection (2) of this section has been found by the commissioner to be in violation of any provision of this article or any rule promulgated pursuant to this article and if the violation has not been resolved in thirty days, the commissioner may petition a court of competent jurisdiction for a condemnation of such pesticide or device. When the commissioner has found that a pesticide or device so detained or embargoed is not adulterated or misbranded, he shall remove the tag or other marking.

(5) If the court finds that a detained or embargoed pesticide or device is in violation of this article or rules adopted thereunder, such pesticide or device shall after entry of the decree be destroyed at the expense of the owner, claimant, or custodian thereof, under the supervision of the commissioner, and all court costs and attorney fees and storage and other proper expenses shall be assessed against the owner, claimant, or custodian of such pesticide or device or his agent. However, if the adulteration or misbranding can be corrected by proper labeling or processing of the pesticide or device, the court, after entry of the decree and after such costs, attorney fees, and expenses have been paid and a good and sufficient bond has been executed, conditioned upon the proper labeling or processing of such pesticide or device, may by order direct that such pesticide or device be delivered to the owner, claimant, or custodian thereof for such labeling or processing under the supervision of the commissioner. The expense of such supervision shall be paid by the owner, claimant, or custodian. The pesticide or device shall be returned to the owner, claimant, or custodian of the pesticide or device on the representation to the court by the commissioner that the pesticide or device is no longer in violation of this article and that the expenses of such supervision have been paid.



§ 35-9-124. Civil penalties

(1) Any person who violates any provision of this article or any regulation made pursuant to this article is subject to a civil penalty, as determined by the commissioner. The maximum penalty shall not exceed five thousand dollars per violation. Each day the violation occurs shall constitute a separate violation.

(2) No civil penalty may be imposed unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(4) Before imposing any civil penalty, the commissioner may consider the effect of such penalty on the ability of the person charged to stay in business.



§ 35-9-125. Criminal penalties

(1) No person may be charged under this section unless it is determined, after notice and an opportunity for hearing conducted pursuant to article 4 of title 24, C.R.S., that such person has twice committed the violation to be charged; except that this subsection (1) shall not apply to any person who violates any of the provisions of section 35-9-120 (1)(a), (1)(b), (1)(e), (1)(f), (1)(j), (1)(k), or (2)(c).

(2) Any person who violates any of the provisions of section 35-9-120 (1)(a), (1)(b), (1)(c), (1)(e), (1)(f), (1)(h), (1)(j), (1)(k), (2)(a), (2)(b), (2)(c), or (2)(g) or 35-9-123 (3) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(3) Any person who violates section 35-9-120 (1)(g), (2)(d), or (2)(f) commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(4) Any person who violates any of the provisions of section 35-9-120 (2)(e) commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 35-9-126. Pesticide fund - transfer of moneys to plant health, pest control, and environmental protection cash fund - fees

(1) All fees and civil fines collected pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3. Within sixty days after July 1, 2009, the unexpended and unencumbered balance of the pesticide fund, as that fund existed prior to July 1, 2009, shall be transferred to the plant health, pest control, and environmental protection cash fund.

(2) (Deleted by amendment, L. 2009, (HB 09-1249), ch. 87, p. 316, § 5, effective July 1, 2009.)



§ 35-9-127. Advisory committee

An advisory committee, as established pursuant to article 10 of this title, shall assist the commissioner as set forth therein and in developing rules and regulations to carry out the provision of this article.



§ 35-9-128. Information

The commissioner, in cooperation with other agencies of this state or the federal government, may publish information pertaining to pesticides and conduct workshops for the purpose of informing pesticide dealers of new developments in the field of pesticides.






Article 10 - Pesticide Applicators' Act

§ 35-10-101. Short title

This article shall be known and may be cited as the "Pesticide Applicators' Act".



§ 35-10-102. Legislative declaration

The general assembly hereby finds and declares that pesticides perform a valuable function in controlling insects, rodents, weeds, and other forms of life which may be injurious to crops, livestock, and other desirable forms of plant and animal life, to structures, and to individuals. The general assembly further finds and declares that pesticides contain toxic substances which may pose a serious risk to the public health and safety and that regulation of pesticide use is necessary to prevent adverse effects on individuals and the environment.



§ 35-10-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Certified operator" means an individual who applies any restricted-use pesticides for a commercial applicator, registered limited commercial applicator, or registered public applicator, without the on-site supervision of a qualified supervisor and that should be licensed pursuant to section 35-10-114.

(2) "Commercial applicator" means any person, other than a private applicator, who engages in the business of applying pesticides for hire or operating a device for hire that is designated by the commissioner as requiring licensure for use under this article.

(3) "Commissioner" means the commissioner of agriculture.

(4) "Department" means the department of agriculture.

(5) "Device" means any instrument or contrivance, other than a firearm, intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life (other than man and other than bacteria, viruses, or other microorganisms on or in living man or other living animals); except that "device" shall not include equipment used for the application of pesticides when sold separately therefrom.

(6) "EPA" means the United States environmental protection agency.

(7) "General-use pesticide" means any pesticide so designated by the commissioner or the administrator of the EPA.

(8) "Limited commercial applicator" means any person engaged in applying pesticides in the course of conducting a business other than the production of any agricultural commodity; except that such application shall be only in or on property owned or leased by the person or the person's employer.

(8.5) "Local government" means a county, home rule county, city, town, city and county, home rule city, special district, or other political subdivision of the state.

(9) "Pest" means any insect, rodent, nematode, fungus, weed, or other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism (except viruses, bacteria, or other microorganisms on or in living man or in other living animals) which the commissioner or the administrator of the EPA declares to be a pest.

(10) "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest or any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant; except that the term "pesticide" shall not include any article that is a "new animal drug" as designated by the United States food and drug administration.

(11) "Plant regulator" means any substance or mixture of substances intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation or for otherwise altering the behavior of plants or the produce thereof; except that "plant regulator" shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments. Also, "plant regulator" shall not be required to include any of those nutrient mixtures or soil amendments which are commonly known as vitamin-hormone horticultural products, intended for improvement, maintenance, survival, health, and propagation of plants, which are not for pest destruction and which are nontoxic and nonpoisonous in the undiluted packaged concentration.

(11.5) "Private applicator" means any person who uses or supervises the use of a pesticide for purposes of producing any agricultural commodity on property owned or leased by the applicator or the applicator's employer or, if the pesticide is applied without compensation other than trading of personal services between producers of agricultural commodities, on the property of another person.

(12) "Public applicator" means any agency of the state, any county, city and county, or municipality, or any other local governmental entity or political subdivision which applies pesticides.

(13) "Qualified supervisor" means any individual who, without supervision, evaluates pest problems or recommends pest controls using pesticides or devices that require licensure under this article for use; mixes, loads, or applies any pesticide; sells pesticide application services; operates devices that require licensure under this article for use; or supervises others in any of these functions.

(14) "Restricted-use pesticide" means any pesticide designated as a restricted- or limited-use pesticide by the commissioner or as a restricted-use pesticide by the administrator of the EPA.

(15) (a) "Technician" means any individual who:

(I) Uses, under the supervision of a qualified supervisor, a device that requires licensure under this article for use;

(II) Mixes, loads, or applies general-use pesticides under the supervision of a qualified supervisor, mixes or loads restricted-use pesticides under the supervision of a qualified supervisor, or applies restricted-use pesticides under the on-site supervision of a qualified supervisor; or

(III) Evaluates pest problems, recommends products or treatments for pest problems, or sells application services under the supervision of a qualified supervisor.

(b) "Technician" does not include any individual whose duties are solely clerical or janitorial or otherwise completely disassociated from pest control.

(16) "Under the on-site supervision of" refers to work performed by an individual acting under the instruction and control of a qualified supervisor who is present at the work site at the time the work is being performed.

(17) "Under the supervision of" refers to work performed by an individual acting under the instruction and control of a qualified supervisor, even if the qualified supervisor is not physically present at the work site at the time the work is performed.

(18) "Use" means all aspects of the handling of pesticides, including but not limited to the mixing, loading, application or administration, spill control, and disposal of a pesticide or its container.



§ 35-10-104. Scope of article

(1) Any person who uses or supervises the use of any pesticide or device in the state of Colorado shall be subject to this article and to any rules adopted pursuant thereto.

(2) (Deleted by amendment, L. 2006, p. 1260, § 2, effective January 1, 2007.)



§ 35-10-105. Commercial applicator - business license required

Any person acting as a commercial applicator must possess a valid commercial applicator business license issued by the commissioner in accordance with this article and any rules and regulations adopted pursuant thereto. A commercial applicator business license may only be issued for the class or subclass of pesticide application in which the qualified supervisor employed or otherwise retained by the commercial applicator is licensed.



§ 35-10-106. Commercial applicator - license requirements - application - fees

(1) As requisites for licensure, the applicant for a commercial applicator business license shall:

(a) Obtain liability insurance in the minimum amount of four hundred thousand dollars with the provision that such policy shall not be cancelled unless written notice is provided to the commissioner at least ten days prior to such cancellation; except that liability insurance policies containing a so-called "pollution exclusion" shall satisfy this paragraph (a);

(b) Employ or secure the services by documented agreement of a qualified supervisor who is licensed in the class or subclass of pesticide application or device use performed by the business;

(c) Provide verifiable training to all technicians in his employ according to standards adopted by the commissioner;

(d) Identify all pesticide application equipment in the form and manner prescribed by the commissioner;

(e) If it engages in aerial application of pesticides, possess a certificate issued by the federal aviation administration as specified in license qualifications adopted by the commissioner.

(2) Each applicant for a commercial applicator business license shall submit an application providing all information in the form and manner the commissioner shall designate, including, but not limited to, verification that the applicant has complied with subsection (1) of this section.

(3) (a) If a commercial applicator operates under more than one business name from a single location, the name of each such business providing services related to pesticide application shall be listed with the commissioner in the form and manner he shall designate. The commissioner may require that a separate fee be paid for each business name so listed.

(b) No additional commercial applicator business license shall be required for such additional business names.

(c) If a commercial applicator operates under more than one business name from a single location, the applicator must maintain separate pesticide application records pursuant to section 35-10-111 and separate business records for each such business name.

(4) Each applicant for a commercial applicator business license shall pay a license fee in an amount determined by the commissioner.

(5) The expiration date of each commercial applicator business license shall be determined by the commissioner, but the duration of such license shall not exceed three years.

(6) Each licensee shall report to the commissioner, in the form and manner the commissioner shall designate, any change to the information provided in such licensee's application or in such reports previously submitted, within fifteen days of such change.



§ 35-10-107. Commercial applicator business license - renewals

(1) Each commercial applicator shall make an application to renew its business license on or before the expiration date of the license. Said application shall be in the form and manner prescribed by the commissioner and shall be accompanied by the renewal fee.

(2) If the application for renewal is not received on or before the expiration date of the license, a penalty fee of ten percent of the renewal fee shall be assessed and added to the renewal fee. No license shall be renewed until the total fee is paid.

(3) If the application and fee for renewal are not received on or before the thirtieth day following the expiration date of the license, the business license shall not be renewed, and the commercial applicator shall apply for a new license.



§ 35-10-108. Commercial applicators - invoice notice

Commercial applicators shall include a statement in conspicuous type on each customer invoice that indicates that commercial applicators are licensed by the department. Said statement shall be exactly prescribed by rule adopted by the commissioner.



§ 35-10-109. Limited commercial and public applicators - no business license required - training - rules

(1) A business license is not required for limited commercial or public applicators; except that the commissioner shall require such applicators that apply restricted-use pesticides to register with the department. The commissioner shall determine the form and manner of the registration, as well as the amount of any administrative fees associated with the registration. A limited commercial or public applicator may register voluntarily, regardless of whether the applicator applies restricted-use pesticides, by submitting a request in the form and manner specified by the commissioner.

(2) (a) A public applicator shall not allow a person working for it to apply a general-use pesticide that has been listed by the commissioner by rule unless the person has been trained in the core elements of pesticide use as required by the commissioner by rule. The public applicator shall maintain a record of the training as specified by the commissioner by rule.

(b) The owner or designee of a limited commercial applicator must be trained in the core elements of pesticide use as required by the commissioner by rule before applying a general-use pesticide that has been listed by the commissioner by rule. The limited commercial applicator shall maintain a record of the training as specified by the commissioner by rule.



§ 35-10-110. Registered limited commercial and registered public applicators - requirements for operation

(1) For each class or subclass of pesticide application a registered limited commercial or registered public applicator applies, the applicator shall employ at least one qualified supervisor who is licensed in that class or subclass of pesticide application or shall secure the services of such qualified supervisor by documented agreement.

(2) Notwithstanding subsection (1) of this section, no registered public applicator shall be required to pay licensing or certification fees for any qualified supervisor or certified operator whom the applicator may employ.

(3) Every registered limited commercial or registered public applicator shall provide verifiable training to all technicians in its employ according to standards adopted by the commissioner. Such standards shall be identical to those adopted by the commissioner with respect to commercial applicators pursuant to section 35-10-106 (1)(c).

(4) If the commissioner, pursuant to section 35-10-109, establishes a registry of limited commercial and public applicators, he or she may also require that each registered applicator report, in the form and manner the commissioner shall designate, any change to the information provided by such applicator to the registry or in any such reports previously submitted, within fifteen days after said change.



§ 35-10-111. Record-keeping requirements

(1) Each commercial, registered limited commercial, licensed private, and registered public applicator shall keep and maintain records of each pesticide application in the form and manner designated by the commissioner. The applicator shall retain the records for three years after the date of the pesticide application; except that the record retention period for private applicators is two years.

(2) The records shall be kept as follows:

(a) For a commercial applicator, at the address specified in the application for the commercial applicator's business license;

(b) For a registered limited commercial or registered public applicator, at the address specified in the registry authorized in section 35-10-109; or

(c) For a licensed private applicator, at the address of record on file with the commissioner.



§ 35-10-112. Notification requirements - registry of pesticide-sensitive persons - preemption - rules

(1) (a) The commissioner shall promulgate rules for the establishment of a registry of pesticide-sensitive persons to be maintained by the department. Pesticide-sensitive persons may apply to be placed on the registry if they can provide proof of medical justification by a physician licensed in Colorado in the form and manner prescribed by the commissioner. The proof of medical justification shall be updated every two years. The registry shall be updated at least annually, and the published registry shall be made readily accessible, in a form and manner prescribed by the commissioner, to all commercial, registered limited commercial, and registered public applicators on record with the commissioner.

(b) The commissioner shall provide standardized notification signs to any person accepted for the registry for such person to post on his property. These signs shall be designed, manufactured, and distributed solely by the department.

(c) (I) A commercial, registered limited commercial, or registered public applicator, prior to applying a pesticide in any turf or ornamental category, shall take reasonable actions to give notice of the date and approximate time of any such pesticide application, prior to the application, to any pesticide-sensitive person whose name is on the published registry and:

(A) Who resides on the property to be treated;

(B) Resides on property that abuts the property to be treated; or

(C) Resides in a multi-unit dwelling that abuts a common area to be treated.

(II) If two property sites would be considered to be abutting but for the fact that such sites are separated by an alley, for the purposes of this section such sites are deemed to be abutting.

(d) A commercial, registered limited commercial, or registered public applicator in the wood-destroying organism pest control, residential or commercial pest control, or interior plant pest control categories, prior to making a structural pesticide application to a multi-unit dwelling, shall take reasonable actions to give notice of the date and approximate time of any such pesticide application, prior to the application, to any pesticide-sensitive person whose name is on the published registry and who resides at that multi-unit dwelling.

(e) The commissioner may establish rules to further clarify the circumstances and manner in which notice shall be given to pesticide-sensitive persons.

(2) (a) Any commercial, registered limited commercial, or registered public applicator making a pesticide application in any turf or ornamental category shall, at the time of application, post a sign or signs notifying the public of the application. Such signs shall be posted at any conspicuous point or points of entry to the property receiving the application.

(b) Any commercial, registered limited commercial, or registered public applicator making a pesticide application in any aquatic category shall post, at the time of application, a sign or signs notifying the public of the application. Such signs shall be posted in the manner designated by the commissioner through the adoption of rules pursuant to article 4 of title 24, C.R.S.

(c) The notice-of-application signs specified in paragraphs (a) and (b) of this subsection (2) shall be water resistant and shall measure at least four inches in height and five inches in width. Each sign shall contain the following information in black lettering and symbols on a bright yellow background:

(I) The word "WARNING", in at least sixty-point bold-faced type;

(II) The words "PESTICIDES APPLIED", in at least twenty-four-point bold-faced type;

(III) The symbol of a circle at least two inches in diameter with a diagonal slash over an adult, child, and dog; and

(IV) The name of the commercial, registered limited commercial, or registered public applicator that made the application, in at least eighteen-point bold-faced type.

(d) If a commercial or registered limited commercial applicator makes a pesticide application on a commercial property site pursuant to paragraph (a) or (b) of this subsection (2) and an owner of the site or an agent of an owner of the site is not present at the site, then, in addition to the information required by paragraph (c) of this subsection (2), the notice-of-application signs posted by the applicator at the site shall also contain the following information in black lettering and symbols on a bright yellow background in at least eighteen-point bold-faced type:

(I) The telephone number of the applicator;

(II) The name of the pesticide applied; and

(III) The date the pesticide was applied.

(3) No county, city and county, municipality, home rule county, home rule city and county, or home rule municipality shall enact or impose any notification requirements upon commercial applicators which are more stringent than those imposed by this article; except that each county, city and county, municipality, home rule county, home rule city and county, and home rule municipality shall retain the authority to impose any notification requirements upon private individuals, property owners, and the general public. Any such notification requirement imposed by any county, city and county, municipality, home rule county, home rule city and county, or home rule municipality on private individuals, property owners, or the general public shall not be held to be applicable to any commercial applicator, nor shall any commercial applicator be exposed to any liability for a failure to comply with any such notification requirement.



§ 35-10-112.5. Statewide uniformity of pesticide control and regulation - exceptions

(1) The general assembly hereby determines that:

(a) The citizens of this state benefit from a system of safe, effective, and scientifically sound pesticide regulation;

(b) A system of pesticide regulation that is consistent and coordinated, that creates statewide uniform standards, and that conforms with both state and federal technical standards and requirements is essential to the public health, safety, and welfare, and finds that local regulation of pesticides that is inconsistent with and adopts different standards from federal and state requirements does not assist in achieving these benefits;

(c) Through statute and regulation, the state has created a system of pesticide regulation based upon scientific standards that protects the citizens of this state;

(d) Although the cultivation of marijuana is illegal under federal law and so the use of pesticides in cultivating marijuana is not specifically allowed by any pesticide's label, the cultivation of marijuana is specifically allowed and regulated by Colorado law, and the use of pesticides should be regulated pursuant to this article and rules promulgated pursuant to this article rather than pursuant to local laws; and

(e) Pesticide regulation is a matter of statewide concern.

(2) A local government shall not adopt or continue in effect any ordinance, rule, resolution, charter provision, or statute regarding the use of any pesticide by persons regulated by this article or federal law and pertaining to:

(a) Any labeling or registration requirements for pesticides, including requirements regarding the name of the product, the name and address of the manufacturer, and any applicable registration numbers;

(b) (I) The use and application of pesticides by persons regulated by this article or federal law, including but not limited to, directions for use, classification of pesticides as general or restricted use, mixing and loading, site of application, target pest, dosage rate, method of application, application equipment, frequency and timing of applications, application rate, reentry intervals, worker specifications, container storage and disposal, required intervals between application and harvest of food or feed crops, rotational crop restrictions, and warnings against use on certain crops, animals, or objects or against use in or adjacent to certain areas.

(II) Subparagraph (I) of this paragraph (b) applies to the use and application of pesticides by persons regulated by this article or federal law in connection with the cultivation of marijuana.

(c) Except as specifically provided in this article, any warnings and precautionary statements, notifications, or statements of practical treatment; or

(d) Licensure, training, or certification requirements for persons regulated under this article, including any insurance and record-keeping requirements.

(3) (a) Nothing in this article may be construed to limit the authority of a local government as defined by state law to:

(I) Zone for the sale or storage of any pesticide, provide or designate sites for disposal of any pesticide or pesticide container, adopt or enforce building and fire code requirements, regulate the transportation of pesticides consistently with and in no more strict of a manner than state and federal law, adopt regulations pursuant to a storm water management program that is consistent with federal or state law, or adopt regulations to protect surface or groundwater drinking water supplies consistent with state or federal law concerning the protection of drinking water supplies;

(II) Take any action specifically authorized or required by any federal or state law or regulation with respect to pesticides, or to take any action otherwise prohibited by this article in order to comply with any specific federal or state requirement or in order to avoid a fine or other penalty under federal or state law;

(III) Regulate the use of pesticides on property owned or leased by the local government;

(IV) Issue local general occupational licenses to persons regulated by this article.

(b) This subsection (3) does not authorize a local government to utilize the police power or the authority to zone, to provide or designate disposal sites, to adopt and enforce building and fire codes, or to regulate the transportation of pesticides as described in paragraph (a) of this subsection (3) to directly or indirectly regulate or prohibit the application of pesticides by persons regulated by this article or by federal law, including in connection with the cultivation of marijuana.

(c) Nothing in this article shall be construed to be an implicit grant of authority to a local government that is not otherwise granted by state law.

(4) Any local government that promulgates an ordinance that concerns pesticides, that is promulgated pursuant to section 31-15-707 (1)(b), C.R.S., or that is promulgated pursuant to any authority described in paragraph (a) of subsection (3) of this section concerning pesticides shall file the following with the department of agriculture:

(a) A certified copy of the ordinance; and

(b) A map or legal description of the geographic area that the local government intends to regulate under the ordinance.



§ 35-10-113. Qualified supervisor - license required

Any individual acting as a qualified supervisor must possess a valid qualified supervisor license issued by the commissioner in accordance with this article and any rules and regulations adopted pursuant thereto.



§ 35-10-114. Certified operator - license required

Any individual acting as a certified operator shall possess a valid certified operator license issued by the commissioner in accordance with this article and any rules and regulations adopted pursuant thereto.



§ 35-10-114.5. Private applicator - license required

Any private applicator who uses or supervises the use of a restricted-use pesticide shall possess a valid private applicator license issued by the commissioner in accordance with this article and any rules adopted pursuant to this article. An unlicensed private applicator may use a restricted-use pesticide under the supervision of a licensed private applicator for uses authorized by the licensed private applicator's license.



§ 35-10-115. Qualified supervisor, certified operator, and private applicator licenses - examination - application - fees

(1) Each applicant for a qualified supervisor, certified operator, or private applicator license shall:

(a) Pass a written examination in each class or subclass of pesticide application, or device use, in which he or she wishes to be licensed;

(b) Possess the degree of experience and any other qualifications which may be required by the commissioner for licensure under this section; and

(c) If he wishes to be licensed to engage in aerial application of pesticides, possess a certificate issued by the federal aviation administration as specified in license qualifications adopted by the commissioner.

(2) Each applicant for licensure under this section shall submit an application providing all information in the form and manner the commissioner shall designate, including, but not limited to, verification that such applicant has complied with subsection (1) of this section.

(3) Each licensee shall be required to report to the commissioner, in the form and manner he shall designate, any change to the information provided in such licensee's application or in any such reports previously submitted, within fifteen days of such change.

(4) Each applicant for a license issued under this section shall pay a license fee in an amount determined by the commissioner, after review by the advisory committee created in section 35-10-125.

(5) The commissioner shall issue licenses to qualified private applicators on and after January 1, 2007. A license issued in Colorado by the United States environmental protection agency, issued to a private applicator before January 1, 2007, shall remain valid for purposes of this article through the expiration date of such license.



§ 35-10-116. Qualified supervisor and certified operator licenses - expiration - renewal of licenses - reinstatement

(1) Licenses issued pursuant to section 35-10-115 shall be valid for a period determined by the commissioner, but the duration of such license shall not exceed three years.

(2) A licensee licensed pursuant to section 35-10-115 may have the option to apply to renew a license without further examination if he has completed, within the previous three years, the competency requirements established by the commissioner.

(3) A licensee shall submit a renewal application in the form and manner designated by the commissioner on or before the termination date of such license and shall pay a renewal fee in an amount determined by the commissioner.

(4) If the application for renewal of any license issued pursuant to section 35-10-115 is not postmarked on or before the expiration date of the license, a penalty fee of ten percent of the renewal fee shall be assessed and added to the renewal fee. No license shall be renewed until the total renewal fee is paid.

(5) If the application and fee for renewal of any license issued pursuant to section 35-10-115 are not received on or before the thirtieth day following the expiration date of the license, the license shall not be renewed and the licensee shall apply for a new license.

(6) Notwithstanding subsection (5) of this section, any license issued pursuant to this section that is not renewed on or before the expiration date of the license may be reinstated within one hundred eighty days after the expiration date upon:

(a) Application and payment of a reinstatement fee as determined by the commissioner; and

(b) Proof that all renewal requirements have been satisfied as of the expiration date of the license.

(7) Licenses not reinstated within one hundred eighty days after the expiration date shall not be reinstated. The former holder of such a license who wishes to be licensed shall apply for a new license.



§ 35-10-117. Unlawful acts

(1) Unless otherwise authorized by law, it is unlawful and a violation of this article for any person:

(a) To perform any of the acts for which licensure as a commercial applicator, qualified supervisor, certified operator, or private applicator is required without possessing a valid license to do so;

(b) To hold oneself out as being so qualified to perform any of the acts for which licensure as a commercial applicator, qualified supervisor, or certified operator is required without possessing a valid license to perform such acts;

(c) To solicit, advertise, or offer to perform any of the acts for which licensure as a commercial applicator, qualified supervisor, or certified operator is required without possessing a valid license to perform such acts; to act as an agent for any principal to solicit from any person the purchase of pesticide application or pest control services from the principal when the principal does not possess a valid license to perform the services being offered; or to enter into a contract to perform such services;

(d) To refuse to comply with a cease-and-desist order issued pursuant to section 35-10-120;

(e) To refuse or fail to comply with the provisions of this article;

(f) (I) To make false, misleading, deceptive, or fraudulent representations.

(II) No claims of absolute safety shall be made for any product regulated by this article.

(g) To impersonate any state, county, city and county, or municipal official or inspector;

(h) To refuse or fail to comply with any rules or regulations adopted by the commissioner pursuant to this article or to any lawful order issued by the commissioner;

(i) To use, store, or dispose of pesticides, pesticide containers, rinsates, or other related materials, or to supervise or recommend such acts, in a manner inconsistent with labeling directions or requirements, unless otherwise provided for by law, or in an unsafe, negligent, or fraudulent manner; or

(j) To refuse or fail to comply with any requirements of the federal worker protection standards set forth in 40 CFR part 170.

(2) It is unlawful and a violation of this article for any person acting as a commercial, registered limited commercial, or registered public applicator, or as a qualified supervisor or certified operator:

(a) To use, store, or dispose of pesticides, pesticide containers, rinsates, or other related materials, or to supervise or recommend such acts, in a manner inconsistent with labeling directions or requirements, unless otherwise provided for by law, or in an unsafe, negligent, or fraudulent manner;

(b) To use or recommend the use of any pesticide not registered with the department pursuant to article 9 of this title or to use or recommend the use of a pesticide in any manner inconsistent with the restrictions of the commissioner or the administrator;

(b.5) To use or recommend the use of any device that requires licensure for use in any manner inconsistent with the restrictions of the commissioner or the administrator;

(c) To use any device that requires licensure for use or any pesticide, or to direct or recommend such use, without providing appropriate supervision, including, but not limited to, the application of any pesticide without providing the supervision of a qualified supervisor licensed in that class or subclass of pesticide application;

(d) To maintain or supervise the maintenance of any device that requires licensure for use or pesticide application equipment, including, but not limited to, loading pumps, hoses, or metering devices, in an unsafe or negligent manner;

(e) To fail to provide the notification required pursuant to section 35-10-112 (1)(c);

(f) To make false or misleading representations or statements of fact in any application, record, or report required by this article or any rules or regulations adopted pursuant thereto;

(g) To fail to maintain or submit any records or reports required by this article or any rules or regulations adopted pursuant thereto.

(3) It is unlawful and a violation of this article for any commercial applicator, qualified supervisor, or certified operator:

(a) To permit the use of his license by any other person;

(b) To use or supervise or recommend the use of any device that requires licensure for use, or any pesticide, which, including but not limited to generally accepted standards of practice, would be ineffective or inappropriate for the pest problem being treated;

(c) (I) To use any device that requires licensure for use or apply any pesticide or to recommend or supervise such acts in any manner that fails to meet generally accepted standards for such use or application except as provided by subparagraph (II) of this paragraph (c).

(II) If a commercial applicator receives instructions from a party contracting for such applicator's services and the commercial applicator knows or should know that using the device or applying the pesticide in the manner specified by the contracting party may not or does not meet generally accepted standards for such use or application, the commercial applicator must so inform the contracting party. If the contracting party, after being so advised, continues to require the commercial applicator to perform the application or use the device according to these instructions, the commercial applicator may follow these instructions for such application or use unless such application or use would violate any of the directions contained on the pesticide or the device or the labeling of either or would violate any provision of this article or article 9 of this title or any rule or regulation adopted pursuant to this article or article 9 of this title. If the commercial applicator complies with these requirements, the party contracting for such application of any pesticide or use of any device shall have no cause of action for damages against the commercial applicator if the application or use causes death or injury to the contracting party or his property or is unsatisfactory in its result, unless the contracting party establishes, by a preponderance of the evidence, that such death, injury, or unsatisfactory result resulted from negligence or an intentional act not encompassed within or necessitated by the instructions provided by such contracting party.

(4) It is unlawful and a violation of this article for any commercial applicator:

(a) To operate any device that requires licensure for use, or to apply any pesticide, if the insurance required by section 35-10-106 (1)(a) is not in full force and effect at the time of such use or application, or if it does not have on file with the department, in the form and manner designated by the commissioner, verification that said insurance is in full force and effect;

(b) To fail to provide any customer with any information required to be so provided by this article or by any rules and regulations adopted pursuant thereto.

(5) It is unlawful and a violation of this article for any employee or official of the department to disclose or use for his own advantage any information derived from any applications, reports, or records, including medical records, submitted to the department pursuant to this article or to reveal such information to anyone except authorized persons, who may include officials or employees of the state, the federal government, the courts of this or other states, and physicians.

(6) The failure by any person to comply with the provisions of subsection (1)(a), (1)(b), (1)(c), (1)(f), or (4)(b) of this section is a deceptive trade practice and is subject to the protections of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.



§ 35-10-117.5. Unlawful acts for licensed private applicators

(1) It is unlawful and a violation of this article for a licensed private applicator:

(a) To make false or misleading representations or statements of fact in any license, application, record, or report required by this article or any rules adopted pursuant thereto;

(b) To fail to maintain or submit any records or reports required by this article or any rules adopted pursuant thereto; or

(c) To permit the use of a private applicator license by any person other than the person to whom the license was issued.



§ 35-10-118. Powers and duties of the commissioner

(1) The commissioner is authorized to administer and enforce the provisions of this article and any rules and regulations adopted pursuant thereto.

(2) The commissioner is authorized to adopt all reasonable rules for the administration and enforcement of this article, including, but not limited to:

(a) The regulation of all aspects of pesticide application, including, but not limited to, the storage, use, application, and disposal of any pesticide or device that requires licensure for use by any person subject to this article;

(b) The establishment of qualifications for any applicant and standards of practice for any of the licenses authorized under this article, including the establishment of classifications and subclassifications for any license authorized under this article;

(c) The issuance and reinstatement of any license authorized under this article and the grounds for any disciplinary actions authorized under this article, including letters of admonition, other discipline through stipulation, or the restriction, probation, denial, suspension, or revocation of any license authorized under this article;

(d) The content of the examination required for the administration of this article and the amount of any examination and examination grading fee.

(3) The commissioner shall, for examinations required for any license under this article:

(a) Develop each such examination, or adopt a commercially standardized examination, required for the administration of this article and the amount of any examination and examination grading fee;

(b) Establish a passing score for each examination that reflects a minimum level of competency in the class or subclass for which the applicant is being tested;

(c) Administer each such examination or contract with a person, corporation, or other entity to administer each such examination.

(4) The commissioner shall establish standards and procedures to issue a license to any person who possesses a valid license from another jurisdiction, where the qualifications for that license are substantially similar to those adopted for a comparable license authorized under this article.

(5) The commissioner shall establish any competency requirements and standards for any individuals licensed under section 35-10-115.

(6) The commissioner is authorized to conduct hearings required under sections 35-10-119 and 35-10-120 pursuant to article 4 of title 24, C.R.S., and to use administrative law judges to conduct such hearings when their use would result in a net saving of costs to the department.

(7) The commissioner is authorized to determine the amount of any licensing fee authorized under this article based on the actual cost of administering and enforcing the article and any rules and regulations adopted pursuant thereto.

(8) The commissioner is authorized to enter into cooperative agreements with any agency or political subdivision of this state or any other state, or with any agency of the United States government, for the purpose of carrying out the provisions of this article, receiving grants-in-aid, securing uniformity of rules, and entering into reciprocal licensing agreements.

(8.5) (a) The department may provide the following only to the extent of funding received pursuant to paragraph (b) of this subsection (8.5):

(I) Education programs for urban residents regarding the proper use of pesticides and regarding the dangers of misuse or overuse of pesticides; and

(II) Education programs for firefighters regarding precautions and procedures that are necessary when fighting fires that involve or are in the vicinity of pesticides or fertilizers.

(b) The commissioner may accept gifts, grants, and donations of any kind from any private or public source for the purposes of this subsection (8.5). The commissioner shall transmit all such gifts, grants, or donations to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3.

(9) The commissioner is authorized to promulgate rules and regulations to comply with the "Federal Insecticide, Fungicide, and Rodenticide Act", as amended; except that such rules and regulations shall not contravene any provision of this article, article 9 of this title, or any other provision of state law.

(9.5) The commissioner shall designate by rule which devices, when operated for hire, require the operator to be licensed as a commercial applicator. Licensure shall be required only for the use of those devices that, as determined by the commissioner, may constitute a significant risk to public health or safety.

(10) The powers and duties vested in the commissioner by this article may be delegated to qualified employees of the department.



§ 35-10-119. Inspections - investigations - access - subpoena

(1) The commissioner shall provide for the inspection and analysis of pesticides being used and for the inspection of equipment, devices that require licensure for use, or apparatus used for the application of pesticides, and the commissioner may require proper repairs or other changes before further use.

(2) The commissioner, upon his own motion or upon the complaint of any person, may make any and all investigations necessary to insure compliance with this article.

(3) Complaints of record made to the commissioner and the results of his investigations may, in the discretion of the commissioner, be closed to public inspection, except to the person in interest, as defined in section 24-72-202 (4), C.R.S., or as provided by court order, during the investigatory period and until dismissed or until notice of hearing and charges are served on a licensee.

(4) At any reasonable time during regular business hours, the commissioner shall have free and unimpeded access upon consent or upon obtaining an administrative search warrant:

(a) To any land, water, or structures thereon in which any devices that require licensure for use, pesticides, containers, rinsates, or other related materials are or have been kept, used, stored, handled, processed, disposed of, or transported for the purpose of carrying out any provision of this article or any rule made pursuant to this article;

(b) To all records required to be kept and may make copies of such records for the purpose of carrying out any provision of this article or any rule made pursuant to this article.

(5) The commissioner shall have full authority to administer oaths and take statements, to issue subpoenas requiring the attendance of witnesses before him and the production of all books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.



§ 35-10-120. Enforcement

(1) The commissioner or his designee shall enforce the provisions of this article.

(2) Whenever the commissioner has reasonable cause to believe a violation of any provision of this article or any rule made pursuant to this article has occurred and immediate enforcement is deemed necessary, the commissioner may issue a cease-and-desist order, which may require any person to cease violating any provision of this article or any rule made pursuant to this article. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions cease forthwith. At any time after service of the order to cease and desist, the person may request, at the person's discretion, a hearing to be held within a reasonable period of time to determine whether or not such violation has occurred. Such hearing shall be conducted pursuant to the provisions of article 4 of title 24, C.R.S., and shall be determined promptly.

(3) Whenever the commissioner possesses sufficient evidence satisfactory to him indicating that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule adopted under this article, the commissioner may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-10-121. Disciplinary actions - denial of license

(1) The commissioner may issue letters of admonition, impose other discipline through stipulation, or restrict, impose probation on, deny, suspend, refuse to renew, or revoke any license or registration authorized under this article if the applicant, registrant, or licensee:

(a) Has refused or failed to comply with any provision of this article, any rule or regulation adopted under this article, or any lawful order of the commissioner;

(b) Has been convicted of a felony for an offense related to the conduct regulated by this article;

(c) Has had an equivalent license or registration denied, revoked, or suspended by any authority;

(d) Has been adjudicated a violator or has committed a violation of the "Federal Insecticide, Fungicide, and Rodenticide Act", as amended; except that a consent decree entered into with the EPA shall not be considered a violation of such act unless an order from the regional administrator of the EPA or the consent decree shall specifically state that a violation has occurred;

(e) Has refused to provide the commissioner with reasonable, complete, and accurate information regarding methods or materials used or work performed when requested by the commissioner; or

(f) Has falsified any information requested by the commissioner.

(2) In any proceeding held under this section, the commissioner may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a licensee, registrant, or certified person from another jurisdiction if the violation that prompted the disciplinary action in that jurisdiction would be grounds for disciplinary action under this section.

(2.5) Proceedings under this section shall be conducted pursuant to article 4 of title 24, C.R.S.; except that section 24-4-104 (3), C.R.S., shall not apply to such proceedings in cases of deliberate or willful violation; in cases of violation of labeling directions or requirements; or in cases in which the actions or omissions of the licensee or registrant in violation of this article have caused or threatened to cause substantial danger or harm to public health and safety, to property, or to the environment, as defined by the commissioner pursuant to section 35-10-118 (2). In such cases, no revocation, suspension, limitation, or modification of a license or registration shall be lawful unless the commissioner has given the licensee or registrant notice in writing regarding any facts or conduct that may warrant such action and has afforded the licensee or registrant opportunity to submit written data, views, and arguments with respect to such facts or conduct.

(3) No licensee or registrant whose license or registration has been revoked may apply or reapply for any license or registration under this article until two years after the date of such revocation.

(4) Any person aggrieved by a final disciplinary action taken by the commissioner may appeal such action to the Colorado court of appeals in accordance with section 24-4-106 (11), C.R.S.



§ 35-10-122. Civil penalties

(1) Any person who violates any provision of this article or any rule or regulation adopted pursuant to this article is subject to a civil penalty, as determined by the commissioner or a court of competent jurisdiction. The maximum penalty shall not exceed one thousand dollars per violation; except that such penalty may be doubled if it is determined, after notice and an opportunity for hearing, that the person has violated the provision, rule, or regulation for the second time.

(2) No civil penalty may be imposed by the commissioner unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may bring suit to recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(4) Before imposing any civil penalty, the commissioner or a court of competent jurisdiction may consider the effect of such penalty on the ability of the person charged to stay in business.



§ 35-10-123. Criminal penalties

(1) No person may be charged under this section unless it is determined, after notice and an opportunity for hearing conducted pursuant to article 4 of title 24, C.R.S., that such person has twice committed the violation to be charged; except that this subsection (1) shall not apply to any person who violates any of the provisions of section 35-10-117 (1)(a), (1)(b), (1)(c), (1)(g), and (5).

(2) Any person who violates any of the provisions of section 35-10-117 (1)(a), (1)(b), (1)(c), (1)(e), (1)(g), (1)(i), (1)(j), (2)(a), (2)(b), (2)(c), (2)(d), (3)(a), or (4)(a) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(3) Any person who violates any of the provisions of section 35-10-117 (1)(f), (2)(f), (2)(g), (4)(b), and (5) commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 35-10-124. Information

(1) The commissioner, in cooperation with other agencies of this state or the federal government, may publish information pertaining to the use and handling of pesticides and conduct workshops for the purpose of informing the pesticide applicators of new developments in the field of pesticides.

(2) The commissioner shall provide internet access to finalized enforcement action information to the general public consisting of, at a minimum, the name of the violator, date of the action, city or county in which the violation occurred, nearest major intersection of roads to where the violation occurred, and final enforcement disposition. The commissioner shall publish the information in a form and manner designated by the commissioner within thirty days after the final disposition.



§ 35-10-125. Advisory committee - sunset review

(1) The state agricultural commission created by section 35-1-105 shall appoint an advisory committee of fifteen members to advise the commissioner on agricultural, human health, environmental, wildlife, worker safety, and other matters regarding the use of pesticides in Colorado and to assist the commissioner in promulgating rules to carry out this article.

(2) The committee is a state public body, as that term is defined in section 24-6-402 (1)(d), C.R.S., and consists of the following members:

(a) A formulator, or his Colorado representative, actively engaged in the sale of pesticides in Colorado;

(b) A commercial applicator, licensed under this article, who is actively engaged in the commercial application of pesticides for the control of agricultural crop pests;

(c) A commercial applicator, licensed under this article, who is actively engaged in the commercial application of pesticides for the control of turf or ornamental pests;

(d) A commercial applicator, licensed under this article, who is actively engaged in the application of pesticides for the control of structural pests;

(e) A qualified supervisor, employed by a limited commercial applicator registered under this article, who is actively engaged in the application of pesticides;

(f) Two representatives from public applicators registered under this article, each of whom shall be an elected official or a designee thereof;

(g) A representative from Colorado state university agricultural experiment station or extension service;

(h) Two representatives from the Colorado department of public health and environment, both of whom have expertise in either:

(I) Human health with respect to toxicology, pest-related disease vectors, and epidemiology;

(II) Hazardous materials and food safety;

(III) Air pollution and hazardous pesticide air pollutants; or

(IV) Water pollution and agricultural activities;

(i) Two representatives from the general public, one of whom is actively engaged in urban agricultural production;

(j) A member of a state or national apiary or beekeeper association who is currently active in apiary management and who is either an elected official of or a designee of the association;

(k) A representative from the agricultural sector who is a worker, as that term is defined in 40 CFR 170.3; and

(l) A representative from the agricultural sector who is actively engaged in organic agricultural production.

(3) All members of the advisory committee, with the exception of the formulator, shall be residents of this state.

(4) The appointment of the formulator, the commercial applicator engaged in the control of agricultural crop pests, and one of the representatives from a registered public applicator shall expire on January 1, 1991; and the appointment of the commercial applicator engaged in the control of turf or ornamental pests, the representative from the general public who is actively engaged in agricultural production, the qualified supervisor employed by a registered limited commercial applicator, and the representative from the department of health shall expire on January 1, 1992. The initial appointment of all other members shall be for a term of three years. Thereafter, the appointment of each member to the committee shall be for a term of three years.

(5) Members of the advisory committee shall receive no compensation but shall be reimbursed for actual and necessary traveling and subsistence expenses incurred in the performance of their official duties as members of such committee.

(6) Repealed.



§ 35-10-126. Transfer of moneys to plant health, pest control, and environmental protection cash fund - fees

All fees and civil fines collected pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3.



§ 35-10-128. Repeal of article - termination of functions

Effective September 1, 2023, this article is repealed. Prior to the repeal, the department of regulatory agencies shall review the regulation by the commissioner of the application of pesticides pursuant to this article as provided for in section 24-34-104, C.R.S., and shall report on the extent of local regulation of pesticides pursuant to section 31-15-707 (1)(b), C.R.S., or under the police power of any political subdivision of the state.






Article 11 - Colorado Chemigation Act

§ 35-11-101. Short title

This article shall be known and may be cited as the "Colorado Chemigation Act".



§ 35-11-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Chemical" means any fertilizer or pesticide.

(2) "Chemigation" means any process whereby chemicals are applied to land or crops in or with water through a closed irrigation system. "Chemigation" does not mean any process whereby chemicals are applied to land or crops in or with water pumped from a stock watering well, a domestic well with a diameter of two inches or less, or from a tailwater collection pond.

(3) "Commissioner" means the commissioner of agriculture.

(4) "Contamination" means the degradation of natural water quality as a result of man's activities.

(5) "Department" means the department of agriculture.

(6) "Fertilizer" means any formulation or product used as a plant nutrient which is intended to promote plant growth and contains one or more plant nutrients.

(7) "Groundwater" means any water not visible on the surface of the ground under natural conditions.

(8) "Irrigation system" means any device or combination of devices having a hose, pipe, or other conduit, which connects directly to any source of groundwater or surface water, through which water or a mixture of water and chemicals is drawn and applied for agricultural or horticultural purposes. "Irrigation system" does not include any hand-held hose sprayer or other similar device which is constructed so that an interruption in water flow automatically prevents any backflow to the water source and does not include stock water wells, any domestic well with a diameter of two inches or less, or a system which includes a tailwater collection pond.

(9) "Open discharge system" means a system in which the water is pumped or diverted directly into a ditch or canal in such a manner that the force of gravity at the point of discharge into the ditch or canal cannot cause water to flow back to the point from which the water was pumped or diverted.

(10) "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, or any other legal or commercial entity.

(11) "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest, insect, rodent, nematode, fungus, weed, or other form of plant or animal life or virus, except viruses on or in living humans or animals, and any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.

(12) "Pollution" means the man-made or man-induced alteration of the physical, chemical, biological, or radiological integrity of water.



§ 35-11-103. Chemigation permit

(1) On and after January 1, 1990, no person shall apply or authorize the application of chemicals to land or crops through the use of chemigation unless such person obtains a chemigation permit from the department.

(2) On and after July 1, 1987, a person may obtain, pursuant to section 35-11-105, a provisional chemigation permit from the department for the application of chemicals to land or crops through the use of chemigation.

(3) Nothing in this section shall require a person to obtain a chemigation permit to pump or divert water mixed with any chemical to or through an open discharge system.



§ 35-11-104. Rules and regulations

(1) The commissioner shall promulgate rules and regulations pursuant to section 24-4-103, C.R.S., to:

(a) Administer the chemigation permit program;

(b) Establish equipment or performance standards and installation requirements;

(c) Establish fees for the direct and indirect costs of administering the provisions of this article; and

(d) Establish criteria for the entry of inspectors upon lands for purposes of conducting inspections.

(2) The commissioner shall immediately notify the director of the department of public health and environment of the summary suspension of any permit, of the denial, suspension or revocation of a permit, including the specific reason thereof; and the commissioner shall also notify the director of the department of public health and environment of any criminal or civil proceeding brought pursuant to this article. The notice required herein shall contain the legal description of the location of the well which is the subject of the commissioner's action.



§ 35-11-105. Issuance of provisional chemigation permit - fees

(1) On and after July 1, 1987, and before January 1, 1990, any person who intends to utilize chemigation may, before commencing, file with the department an application for a provisional chemigation permit for each irrigation system utilizing chemigation. Such application shall be on forms provided by the department.

(2) The applicant for a provisional chemigation permit shall, on the application, certify that the irrigation system for which he is seeking a permit includes properly installed and functioning equipment in compliance with section 35-11-107.

(3) Upon receipt of a complete application for a provisional chemigation permit, the department may issue a provisional chemigation permit to the applicant for a specific irrigation system. The permit holder shall attach, in a prominent place, the permit to the irrigation system for which the permit was issued.

(4) The fee for a provisional chemigation permit and the annual renewal permit shall be established by rule and regulation of the commissioner and shall reflect all direct and indirect costs for the administration of this article but shall not exceed fifty dollars. The inspection fee for a provisional chemigation permit shall be established by the commissioner and shall reflect all direct and indirect costs of the inspection but shall not exceed forty dollars. A provisional chemigation permit shall expire on March 31 of the year subsequent to the date the provisional chemigation permit was issued. The reinstatement fee for an expired provisional chemigation permit shall be double the amount of the fee for a provisional chemigation permit. A provisional chemigation permit shall not be assignable. The amount of indirect costs assessed under this subsection (4) shall be based on the number of FTE in the program expressed as a percentage of the total FTE in the department. In no case shall the indirect costs assessment exceed this percentage.

(5) In the event that a ground water management district contracts with the department for the enforcement of the provisions of this article pursuant to the provisions of section 35-11-113, the amount of the provisional fee and the annual renewal fee for persons utilizing chemigation within such district shall be in an amount up to twenty dollars, as established by the commissioner. There shall be no state inspection fee for inspections made within such district.



§ 35-11-106. Issuance of chemigation permit - fees

(1) On and after January 1, 1990, any person who intends to utilize chemigation shall, before commencing, file with the department an application for a chemigation permit for each irrigation system utilizing chemigation. Such application shall be on forms provided by the department.

(2) The applicant for a chemigation permit shall, on the application, certify that the irrigation system for which he is seeking a permit includes properly installed and functioning equipment in compliance with the provisions of section 35-11-107. Upon receipt of a permit, the permit holder shall attach, in a prominent place, the permit to the irrigation system for which the permit was issued.

(3) The fee for a chemigation permit and the annual renewal fee shall be established by the commissioner through rules. Such fees shall reflect all direct and indirect costs of the department for the administration of this article. The inspection fee shall be established by rule of the commissioner and shall reflect all direct and indirect costs for the inspection. A chemigation permit shall expire on March 31 of the year subsequent to the date the chemigation permit was issued. The reinstatement fee for an expired chemigation permit shall be double the amount of the fee for a chemigation permit. The reinstatement fee shall not be assessed to any person who filed an affidavit in lieu of a permit for the year prior to the year such person seeks a permit. A chemigation permit shall not be assignable. The amount of indirect costs assessed under this subsection (3) shall:

(a) Repealed.

(b) Effective July 1, 2006, be based on the number of FTE in the program expressed as a percentage of the total FTE in the department. In no case shall the indirect costs assessment exceed this percentage.

(4) In the event that a ground water management district contracts with the department for the enforcement of the provisions of this article pursuant to the provisions of section 35-11-113, the amount of the fee and annual renewal fee, for persons utilizing chemigation within such district, shall be in an amount established by the commissioner. There shall be no state inspection fee for inspections made within such district.



§ 35-11-107. Equipment and installation requirements

(1) An irrigation system utilizing chemigation on and after January 1, 1990, or an irrigation system which has been issued a provisional chemigation permit shall have, as component parts thereof, a properly installed and functioning:

(a) Backflow prevention check valve and vacuum relief valve between the main check valve and the irrigation pump;

(b) Inspection port to check the performance of the check valve on the irrigation pipeline;

(c) Automatic low-pressure drain placed between the main check valve and the irrigation pump so that a chemical will drain away from the source of water supply;

(d) Check valve in the chemical injection line; and

(e) Simultaneous interlock device between the power system of the chemical injection unit and the irrigation pumping plant to protect the water supply from contamination in the event such pumping plant ceases to operate.

(2) An irrigation system which would otherwise be subject to all of the requirements of subsection (1) of this section may be exempted from one or more of such requirements if the owner of such irrigation system can demonstrate that the possibility of the source of water from which the irrigation system draws its water cannot be polluted or contaminated as the result of utilizing such irrigation system for chemigation.



§ 35-11-108. Affidavit in lieu of permit

For the calendar year beginning January 1, 1990, and for each calendar year thereafter, the owner of an irrigation system who does not intend to utilize chemigation during the calendar year shall notify the department of such intent. Notification shall be by an affidavit provided by the department.



§ 35-11-109. Replacement or modification of equipment

Any permit holder who replaces, alters, or modifies or who authorizes the replacement, alteration, or modification of chemigation equipment for an irrigation system which has been issued a chemigation permit shall notify the department within seven days of such replacement, alteration, or modification. Such notification shall be on a form provided by the department. The permit holder shall certify that the irrigation system as replaced, altered, or modified continues to comply with the provisions of this article.



§ 35-11-110. Failure to pass inspection - summary suspension - repair orders

(1) A permit holder operating any irrigation system which does not pass an inspection due to the failure to have installed and operating any device required by section 35-11-107 or the failure to properly install such a device shall have such permit summarily suspended by the inspector at the time of the inspection. Such summary suspension shall be subject to proceedings for suspension and revocation of the permit by the commissioner in accordance with the applicable provisions of article 4 of title 24, C.R.S. Any irrigation system which has had its permit suspended or revoked shall not be used for chemigation until such irrigation system has been inspected and a reinstatement fee paid. Such reinstatement fee shall be in an amount which is double the amount of the permit fee plus the amount of the inspection fee.

(2) A permit holder operating any irrigation system which does not pass an inspection because of a defect in any device which is properly installed shall be subject to a repair order issued by the inspector at the time of inspection. The permit holder shall remedy the defect within sixty days of the issuance of the order, and the inspector shall reinspect the irrigation system within ninety days of the issuance of the repair order. Any irrigation system subject to a repair order shall not be used for chemigation until the irrigation system is reinspected and the defect remedied. A fee may be charged or collected for the reinspection in specified circumstances described in the rules and regulations.



§ 35-11-111. Inspections - entry upon land

(1) Each irrigation system for which a permit has been issued may be inspected once every two years.

(2) Prior to an inspection, the inspector shall notify a permit holder of the time and date of an inspection. The inspector shall inform the permit holder that he is entitled to be present at the inspection. If a permit holder denies access to an inspector, the inspector may seek an inspection warrant issued by the district court for the district in which the permit holder's land is located. The court shall issue such inspection warrant upon presentation by the inspector of an affidavit stating: The information which gives the inspector reasonable cause to believe that any provision of this article is being violated or has been violated, or the information showing that such entry and inspection is required in order to determine whether the provisions of this article are being complied with, as the case may be, that the inspector notified the permit holder of an inspection, that the inspector was denied access by the permit holder, and a general description of the location of the affected land.

(3) Each irrigation system subject to the provisions of this article which has not been issued a permit pursuant to the provisions of this article may be inspected, without prior notice, by an inspector who has information which gives him reasonable cause to believe that any provision of this article is being violated. If the landowner denies access to the inspector, the inspector may seek an inspection warrant issued by the district court for the district in which the landowner's land is located. The district court shall issue such inspection warrant upon presentation by an inspector of an affidavit stating: The information which gives the inspector reasonable cause to believe that any provision of this article is being violated or has been violated, that the landowner has denied access to the inspector, and a general description of the location of the affected land.

(4) Except as otherwise provided in section 35-11-113, inspectors shall be employees of the department.



§ 35-11-112. Denial, suspension, or revocation of permit

(1) Pursuant to the applicable provisions of article 4 of title 24, C.R.S., the commissioner may deny, suspend, revoke, restrict, or refuse to renew the permit of an applicant or permit holder, as the case may be, who:

(a) Fails to have installed and operating, or to have properly installed, any device required by section 35-11-107;

(b) Has used for chemigation an irrigation system which is subject to a repair order under section 35-11-110 (2) and which has not been reinspected and approved;

(c) Has utilized chemigation without a permit on or after January 1, 1990;

(d) Has utilized for chemigation any equipment which did not, at the time of such use, meet the requirements established by section 35-11-107 or by any rule or regulation adopted by the commissioner pursuant to this article;

(e) Has contaminated groundwater or surface water by the use of chemigation;

(f) Has violated any provision of this article or any rule or regulation promulgated by the commissioner pursuant to this article.



§ 35-11-113. Enforcement by ground water management districts

Any ground water management district may contract with the department to enforce the provisions of this article and the rules and regulations promulgated pursuant to this article within the boundaries of the district. Inspectors in ground water management districts which contract with the department shall be employees of the district, and the state or the department shall not be liable for the acts or omissions of such inspectors.



§ 35-11-114. Chemigation program management fund - transfer of moneys to plant health, pest control, and environmental protection cash fund - fees

(1) All fees collected pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3. Within sixty days after July 1, 2009, the unexpended and unencumbered balance of the chemigation program management fund, as that fund existed prior to July 1, 2009, shall be transferred to the plant health, pest control, and environmental protection cash fund.

(2) (Deleted by amendment, L. 2009, (HB 09-1249), ch. 87, p. 317, § 8, effective July 1, 2009.)



§ 35-11-115. Penalties

(1) On and after January 1, 1990, any person utilizing chemigation without a permit commits a class 6 felony and shall be punished as provided in section 18-1.3-401 (1)(a)(IV), C.R.S., and by a fine not to exceed one thousand dollars.

(2) Any person who violates any provision of subsection (1) of this section shall also be subject to a civil penalty assessed by the court of not less than one hundred dollars nor more than one thousand dollars for each such violation. All civil penalties collected under this subsection (2) shall be transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3.



§ 35-11-116. Injunctive proceedings

(1) The department may, through the attorney general of the state of Colorado, apply for civil penalties and for an injunction to enjoin any person from committing any act declared to be unlawful by this article. Such application shall be heard in the district court of the county in which the grounds for the action arose.

(2) In such proceedings, if the court enters a temporary restraining order, preliminary injunction, or permanent injunction or awards civil penalties, the person against whom such injunctive order was entered or against whom such civil penalties were awarded shall pay the costs of the proceeding, including reasonable attorney fees.



§ 35-11-117. Effective date of rules and regulations

The effective date for the initial rules and regulations promulgated pursuant to this article shall be July 1, 1989.









Organically Grown Products

Article 11.5 - Organic Certification Act

§ 35-11.5-101. Short title

This article shall be known and may be cited as the "Organic Certification Act".



§ 35-11.5-102. Legislative declaration

The general assembly declares that the purpose of this article is to provide a means for the general public to recognize and purchase organically grown agricultural products and to assist Colorado producers in the marketing of such products. The general assembly further declares that uniformity in labeling will protect both consumers and producers by providing assurance of compliance with recognized production standards.



§ 35-11.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) (a) "Agricultural products" means any agricultural, horticultural, floricultural, viticultural, or vegetable product grown or produced.

(b) Nothing in paragraph (a) of this subsection (1), as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a floricultural operation.

(2) "Commissioner" means the commissioner of agriculture.

(3) "Department" means the department of agriculture.

(4) to (7) Repealed.

(8) "Secretary" means the United States secretary of agriculture or a representative to whom authority has been delegated to act in the secretary's stead.

(9) "State organic certification program" or "state certification" means the program that implements 7 U.S.C. sec. 6501 et seq. and 7 CFR part 205 in Colorado in order that the state certify organic producers pursuant to 7 U.S.C. sec. 6507.



§ 35-11.5-104. Rules

(1) To carry out the provisions of this article, the commissioner shall adopt appropriate rules pursuant to section 24-4-103, C.R.S., concerning the following:

(a) Fees to fund all direct and indirect costs of the administration and implementation of this article;

(b) to (i) Repealed.

(j) The provisions of 7 U.S.C. sec. 6501 et seq. and 7 CFR part 205, applicable to the certification of organic producers;

(k) Confidentiality of information and documents pursuant to section 35-11.5-105 (4);

(l) Establishment of minimum standards for the qualification of individuals who are authorized to make inspections as agents of the commissioner under this article and who are not employees of the department.



§ 35-11.5-105. Delegation of duties - inspections - cooperative agreements - confidentiality

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), the powers and duties vested in the commissioner by this article may be delegated to qualified employees of the department.

(b) Inspections conducted under the state organic certification program may be performed by the commissioner or the commissioner's authorized agents.

(2) The department may receive grants-in-aid from any agency of the United States and may cooperate and enter into agreements with any agency of the United States, any agency of any other state, and any other agency of this state or its political subdivisions.

(3) The department and the commissioner shall coordinate with the secretary to implement the state organic certification program pursuant to this article.

(4) The commissioner and the commissioner's authorized representative shall maintain strict client confidentiality under the organic certification program and shall not disclose to third parties any business-related information concerning any client obtained while implementing this article; except that the secretary shall have access to such information and the following information shall be made available to the public:

(a) Certificates issued during the current calendar year and the three immediately preceding calendar years;

(b) A list of producers and handlers whose operations have been certified during the current calendar year and the three immediately preceding calendar years, including for each the name of the operation, type of operation, products produced, and the effective date of the certification;

(c) The results of laboratory analyses for residues of pesticides and other prohibited substances conducted during the current calendar year and the three immediately preceding calendar years; and

(d) Other business information as permitted in writing by the producer or handler.



§ 35-11.5-113. Organic certification fund - transfer of moneys to plant health, pest control, and environmental protection cash fund - fees

(1) All fees and penalties collected pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3. Within sixty days after July 1, 2009, the unexpended and unencumbered balance of the organic certification fund, as that fund existed prior to July 1, 2009, shall be transferred to the plant health, pest control, and environmental protection cash fund.

(2) (Deleted by amendment, L. 2009, (HB 09-1249), ch. 87, p. 318, § 10, effective July 1, 2009.)



§ 35-11.5-114. Advisory board

(1) Effective July 1, 2010, for the purpose of assisting the commissioner in formulating rules for carrying out the provisions of this article, there is hereby created an organic certification advisory board, to be composed of twelve members appointed by the commissioner, as follows: Nine shall represent certified organic operations; one shall be a consumer representing the general public; one shall be a representative from the Colorado cooperative extension service; and one shall be a representative from the Colorado agricultural experiment station. The nine advisory board members representing certified organic operations shall represent the following four categories of organic certification, in proportion to the number of organic operations certified in each category:

(a) Crop production;

(b) Livestock production;

(c) Processing/handling; and

(d) Wild crop handling.

(2) The members of the organic certification advisory board shall serve terms of three years and may be reappointed.

(3) Members of the advisory board shall receive no compensation but shall be reimbursed for actual and necessary traveling and subsistence expenses incurred in the performance of their official duties as members of such board.

(4) (Deleted by amendment, L. 93, p. 675, § 11, effective May 1, 1993.)



§ 35-11.5-115. Liability

The state assumes no liability for persons who misrepresent any agricultural product under the authority of this article.



§ 35-11.5-116. Accreditation

The commissioner shall seek accreditation from the secretary and shall create and submit a plan for the establishment of a state organic certification program to the secretary for approval pursuant to 7 U.S.C. sec. 6507.



§ 35-11.5-117. Conflict with federal law

If the secretary or a court of competent jurisdiction determines that there is a conflict between this article and any provisions of the federal "Organic Foods Production Act of 1990", 7 U.S.C. sec. 6501 et seq. or 7 CFR part 205, the provisions of the federal act and rules shall control, and the commissioner shall perform the duties and discharge the obligations contained in the federal act. If such a determination is made, the commissioner shall submit a report to the general assembly explaining the conflict.









Fertilizers

Article 12 - Commercial Fertilizers and Soil Conditioners

§ 35-12-101. Short title

This article shall be known and may be cited as the "Commercial Fertilizer, Soil Conditioner, and Plant Amendment Act".



§ 35-12-102. Administration of article

This article shall be administered by the commissioner of agriculture or the commissioner's duly authorized representatives.



§ 35-12-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Availability" means the immediate potential property of a plant nutrient to be utilized by a plant and have agronomic value when used according to directions.

(2) "Bulk fertilizer", "bulk soil conditioner", or "bulk plant amendment" means a commercial fertilizer, soil conditioner, or plant amendment, respectively, distributed in nonpackaged form or in a container containing more than one hundred pounds.

(3) "Commercial fertilizer" means a fertilizer or other substance containing one or more essential available plant nutrients that is distributed for its plant nutrient content and is designed for use and has value in promoting plant growth. "Commercial fertilizer" does not include untreated manures, compost and treated manure distributed without commercial fertilizer labeling, soil conditioners, plant amendments, and other products exempted by rule of the commissioner.

(4) "Commission" means the state agricultural commission.

(5) "Commissioner" means the commissioner of agriculture of Colorado or the commissioner's authorized agent.

(6) "Compost" means a substance, derived from a process of biologically degrading organic materials, that contains one or more essential available plant nutrients and complies with the minimum standards specified by rule of the commissioner that regulate compost.

(7) "Custom mix" means a commercial fertilizer, soil conditioner, or plant amendment prepared expressly for, and according to specifications furnished by, a customer prior to mixing.

(8) "Department" means the Colorado department of agriculture and includes the state agricultural commission, the commissioner of agriculture, and all employees and agents of the department.

(9) "Distribute" means to import, consign, sell, offer to sell, barter, or otherwise supply a commercial fertilizer, soil conditioner, plant amendment, compost, or manure, for use in or shipment to this state.

(10) "Distributor" means any person who distributes a commercial fertilizer, soil conditioner, plant amendment, compost, or manure.

(11) "Essential" means necessary for the maintenance and growth of plants.

(12) "Fertilizer" means a substance or product that contains one or more essential available plant nutrients.

(13) "Grade" means the percentage of total nitrogen, available phosphate, and soluble potash in the same terms, order, and percentages as in the guaranteed analysis.

(14) (a) "Guaranteed analysis" means the minimum percentage of plant nutrients claimed in the following order and form:

Total Nitrogen (N) ......... percent

Available Phosphate (P2O5) ......... percent

Soluble Potash (K2O) ......... percent

(b) Guarantees for plant nutrients, other than nitrogen, phosphorus, and potassium, may be permitted or required by rule of the commissioner. The guarantees for these other nutrients shall be expressed in the form, availability, and minimum quantity of the element set by rule. The sources of nutrients, salts, chelates, and similar compounds are required to be stated on the application for registration and may be included as a parenthetical statement on the label.

(c) Guaranteed analysis of a custom mix may appear as in paragraph (a) of this subsection (14) or may include the net weight and guaranteed analysis of each plant nutrient or fertilizer in the mix.

(15) "Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample of commercial fertilizer, soil conditioner, or plant amendment.

(16) "Label" means the display of all written, printed, or graphic matter on the immediate container of, or a statement accompanying, a commercial fertilizer, soil conditioner, plant amendment, compost, or manure.

(17) "Labeling" means all written, printed, graphic, or verbal information on, accompanying, or used in promoting any commercial fertilizer, soil conditioner, plant amendment, compost, or manure, including advertisements, brochures, and posters and television, radio, and internet announcements.

(18) "Manufacturing facility" means any place where a commercial fertilizer, soil conditioner, plant amendment, or compost is manufactured, produced, compounded, mixed, blended, or in any way altered chemically or physically. Mobile units shall be considered a part of the manufacturing facility where the units are based.

(19) "Manure" means animal or vegetable manure and includes treated and untreated manure.

(20) "Official sample" means any sample of commercial fertilizer, soil conditioner, plant amendment, compost, or manure that is taken and designated as "official" by the department.

(21) "Packaged fertilizer", "packaged soil conditioner", or "packaged plant amendment" means a commercial fertilizer, soil conditioner, or plant amendment, respectively, that is distributed in a closed container and contains one hundred pounds or less of the commercial fertilizer, soil conditioner, or plant amendment.

(22) "Percent" or "percentage" means the percentage by weight.

(23) "Plant amendment and soil conditioner guaranteed analysis" means the percentage of each of the ingredients.

(24) "Plant amendments" means any devices or substances applied to the soil, plants, or seeds that are intended to improve germination, growth, yield, product quality, reproduction, flavor, or other desirable characteristics of plants. "Plant amendments" does not include commercial fertilizers, soil amendments, untreated manures, pesticides, plant regulators, compost and treated manures that are distributed without plant amendment labeling, or other materials exempted by rules promulgated by the commissioner.

(25) "Plant nutrients" means those chemical or organic forms of nitrogen (N), phosphorus (P2O5), potassium (K2O), other secondary and micronutrients, calcium (Ca), magnesium (Mg), sulfur (S), boron (B), copper (Cu), iron (Fe), manganese (Mn), molybdenum (Mo), or zinc (Zn) that are absorbed by crops and are essential to the plants.

(26) "Product" means a commercial fertilizer, plant amendment, or soil conditioner in the form in which it is intended to be distributed. For the purposes of this article, a product that differs from another product in the name of the product, composition, labeling claims or directions for use, grade, or guaranteed analysis shall be considered a separate product that requires its own registration.

(27) "Registrant" means a person who is registered or is required to be registered to manufacture or distribute commercial fertilizers, soil conditioners, plant amendments, or compost under the provisions of this article.

(28) "Sewage sludge, sewage effluents, and biosolids" means all materials resulting from domestic wastewater treatment that contain concentrations of organic or inorganic materials.

(29) "Soil conditioner" means a substance, defined by rule of the commissioner, intended to improve the chemical or physical characteristics of the soil that is sold, offered for sale, or intended for sale. It does not include commercial fertilizers, plant amendments, untreated manures, compost and treated manures that are distributed without soil conditioner labeling claims, or any other materials that may be exempted by rule of the commissioner. Soil conditioners may be sold in package or in bulk.

(30) "Specialty fertilizer" means a commercial fertilizer distributed primarily for nonfarm use, such as home gardens, lawns, shrubbery, flowers, golf courses, parks, cemeteries, greenhouses, hydroponic facilities, and nurseries.

(31) "Ton" means a net weight of two thousand pounds avoirdupois.

(32) "Treated manures" means substances composed primarily of excreta, plant or animal material, sewage sludge, sewage effluents, and biosolids, or mixtures of such substances that have been treated in any manner, including mechanical drying, grinding, pelleting, or other means, or by adding other chemicals or substances.

(33) "Untreated manures" means substances composed primarily of excreta, plant remains, or mixtures of such substances that have not been treated in any manner, including mechanical drying, grinding, pelleting, or other means, or by adding other chemicals or substances.



§ 35-12-104. Registration

(1) Each product shall be registered by the person whose name appears on the label before being distributed in, into, or for use in this state. The application for registration shall be submitted to the commissioner on forms furnished by the commissioner and shall be accompanied by a fee established by the commission. For each fiscal year, commencing on July 1, fifty percent of the department's direct and indirect costs of administering and enforcing this article shall be funded from the general fund. The commission shall establish a fee schedule to cover any direct and indirect costs not funded from the general fund. All registrations shall expire annually on the date specified by rule of the commissioner. Applications for renewal of registrations must be submitted on or before such date. Each application for registration or renewal of registration shall include the following information:

(a) The name and address of the registrant;

(b) The name of the product;

(c) The grade, if a commercial fertilizer;

(d) The guaranteed analysis;

(e) The sources from which the guaranteed plant nutrients, soil conditioner, or plant amendment derive; and

(f) One copy of the label used in this state for the sale of each of the products being registered.

(1.5) Repealed.

(2) The registration requirements of subsection (1) of this section shall not apply to custom mix fertilizers, untreated manure, or compost and treated manures that are distributed without commercial fertilizer, plant amendment, or soil conditioner labeling claims.

(3) The commissioner may require proof of labeling statements and other claims made for any commercial fertilizer, soil conditioner, or plant amendment before approving any registration. If the registrant makes no claims, the commissioner may require proof of the usefulness and value of the commercial fertilizer, soil conditioner, or plant amendment. As evidence of proof, the commissioner may rely on experimental data, evaluations, or advice furnished by experts such as Colorado state university and may accept or reject additional sources of proof in evaluating any commercial fertilizer, soil conditioner, or plant amendment. In all cases, only experimental proof shall relate to those conditions in Colorado for which use the product is intended.

(4) Commercial fertilizer shall contain the minimum stipulated quantities of plant nutrients required by rules promulgated by the commissioner.

(5) The commissioner may stipulate by rule the quantities of active substances required in soil conditioners or plant amendments to be sold or distributed for use in this state.

(6) No commercial fertilizer, soil conditioner, or plant amendment shall be sold or distributed for use in this state without a current registration. Any person who fails to renew the registration of commercial fertilizer, soil conditioner, or plant amendment on or before the expiration date of the registration shall pay a late fee, as established by the commission, in addition to the registration fee.

(7) Each manufacturing facility that produces custom mixes in this state must be registered. All registrations shall expire annually on the date specified by rule of the commissioner. Applications for renewal of registrations must be submitted on or before such date.

(8) (a) Each manufacturing facility in this state producing compost that is distributed without commercial fertilizer, plant amendment, or soil conditioner claims shall register with the commissioner unless exempted by rule of the commissioner.

(b) The application for registration shall be submitted to the commissioner on forms furnished by the commissioner and shall be accompanied by a fee established by the commission. Any person who fails to renew said manufacturing facility registration shall pay a late fee, as established by the commission, in addition to the registration fee.

(c) At the time of registration, each manufacturing facility shall submit copies of all labels that will be affixed to or accompany the compost products it distributes.



§ 35-12-105. Labels

(1) Any packaged commercial fertilizer distributed in this state shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the following information:

(a) The name and address of the registrant;

(b) The net weight or other measure prescribed by rule;

(c) The name of the product and grade;

(d) The guaranteed analysis in the form specified in section 35-12-103 (14)(a);

(e) The date of manufacture, processing, packaging, or repackaging, or a code that permits the determination of such date, or, if distributed in bulk, the shipment or delivery date;

(f) Directions for use as specified by rule of the commissioner.

(2) Any commercial fertilizer distributed in this state in bulk shall be accompanied by a printed or written statement showing the information required in subsection (1) of this section.

(3) Any packaged soil conditioner or plant amendment distributed in this state shall have placed or affixed on the container a label setting forth in clearly legible and conspicuous form the following information:

(a) The name and address of the registrant;

(b) The net weight or other measure prescribed by rule;

(c) The name of the product;

(d) An accurate statement of composition, including the percent of each ingredient;

(e) The purpose of the product;

(f) The date of manufacture, processing, packaging, or repackaging, or a code that permits determination of the date, or, if distributed in bulk, the shipment or delivery date;

(g) Directions for use as specified by rule of the commissioner.

(4) Any soil conditioner or plant amendment distributed in bulk in this state shall be accompanied by a printed or written statement showing the information required in subsection (3) of this section.

(5) Any custom mix delivered in containers shall have placed on or affixed to the container a label, or if delivered in bulk, shall be accompanied by a printed or written statement, which label and statement shall set forth the following information:

(a) The name and address of the manufacturer;

(b) The net weight or measure as prescribed by rule of the commissioner;

(c) The guaranteed analysis and quantity of each registered product contained in the mix;

(d) The date on which the product was manufactured or delivered; and

(e) Directions for use as specified by rule of the commissioner.

(6) No product may be labeled, advertised, distributed, or sold as a commercial fertilizer, soil conditioner, or plant amendment unless its substance conforms to the applicable definitions prescribed in this article or in the rules promulgated by the commissioner pursuant to this article.

(7) No additional substances other than those allowed in section 35-12-103 (12) may be listed or guaranteed on a label or labeling or on a written statement accompanying the bulk distribution of commercial fertilizers, soil conditioners, or plant amendments without the permission of the commissioner. The commissioner may allow additional substances to be listed or guaranteed on the label, labeling, or written statement if satisfactory supportive data is furnished to the commissioner in order to substantiate the value and usefulness of the substance. The commissioner may rely on sources other than the department, such as Colorado state university, for assistance in evaluating the supportive data. If the commissioner permits such additional substances to be listed or guaranteed, the nature of the substances shall be determinable by laboratory methods. The substances shall be subject to inspection and analysis pursuant to methods and procedures prescribed by the commissioner by rule.

(8) The commissioner may allow or require commercial fertilizers, soil conditioners, or plant amendments to be sold and labeled by volume in addition to or instead of by weight pursuant to rules promulgated by the commissioner.



§ 35-12-106. Distribution fees

(1) All registrants, except those who package only in containers of ten pounds or less, shall pay the commissioner a distribution fee as established by the commission for all commercial fertilizers, soil conditioners, or plant amendments distributed in this state. For the purpose of funding the department's groundwater protection efforts, an additional fee per ton of commercial fertilizer shall be paid to the commissioner as established by the commission. This increment per ton of commercial fertilizer shall be collected by the commissioner and transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3.

(2) Registrants of specialty fertilizers, soil conditioners, or plant amendments packaged in containers of ten pounds or less shall pay the commissioner a distribution fee as established by the commission, for all specialty fertilizers, soil conditioners, or plant amendments distributed in this state.

(3) Each person registering any commercial fertilizer, soil conditioner, or plant amendment and each person producing custom mixes in this state shall keep adequate records showing the pounds or tonnage distributed in this state, and the commissioner has the authority to examine such records to verify the statement of pounds or tonnage.

(4) Each registrant shall file an affidavit with the commissioner within forty-five days after the date specified by rule of the commissioner that discloses the pounds or tonnage of commercial fertilizer, soil conditioner, or plant amendment distributed in the state during the preceding twelve-month period and any other information as required by rules adopted by the department. If the affidavit is not filed and the distribution fee is not paid within the forty-five-day period, or if the report of pounds or tonnage is false, the commissioner may revoke the registration and assess a penalty established by the commission. The distribution fee and the penalty shall constitute a debt and become the basis for a judgment against the registrant.

(5) When more than one person is involved in the distribution of a commercial fertilizer, soil conditioner, or plant amendment, the last registrant to distribute the product is responsible for reporting the annual pounds or tonnage and paying the distribution fee, unless the annual report and payment has been made by a prior distributor.

(6) Distribution fees are not required for ingredients that have already been included in the tonnage or pounds for which a Colorado distribution fee has been paid.

(7) The distribution fees required to be paid by this section shall not apply to untreated manure or compost and treated manure distributed without commercial fertilizer, soil conditioner, or plant amendment labeling claims.

(8) (a) For each fiscal year, commencing July 1, fifty percent of the direct and indirect costs of administering and enforcing this article shall be funded from the general fund. The commission shall establish a fee schedule to cover any direct and indirect costs not funded from the general fund. All moneys collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.

(b) Repealed.



§ 35-12-108. Inspection, sampling, and analysis

(1) The commissioner shall sample, inspect, make analyses of, and test commercial fertilizers, soil conditioners, plant amendments, and compost distributed within this state at such time and place and to such an extent as the commissioner deems advisable to determine whether such products are in compliance with the provisions of this article. The commissioner is authorized to enter upon any public or private premises or carriers during regular business hours in order to access commercial fertilizers, soil conditioners, plant amendments, and compost subject to the provisions of this article and the rules adopted pursuant to this article.

(2) The methods of analysis and sampling shall be those adopted by the commissioner from sources including the association of official analytical chemists international or a successor organization, Colorado state university, or other authoritative sources deemed reliable by the commissioner.

(3) The commissioner, in determining whether any commercial fertilizer, soil conditioner, plant amendment, or compost violates this article, shall base such determination solely upon official samples obtained and analyzed in accordance with subsections (1) and (2) of this section.

(4) The result of an analysis of a sample of any commercial fertilizer, soil conditioner, plant amendment, or compost that indicates a deficiency shall be forwarded promptly to the registrant. Upon request within thirty days after the date the analysis report is forwarded, the commissioner shall furnish to the registrant a portion of any official sample. If, within forty-five days after forwarding of the analysis report indicating a deficiency, no adequate evidence contradicting the analysis report is made available to the commissioner, the report of the sample analysis shall become official.



§ 35-12-111. Misbranding

(1) No person shall distribute a misbranded product. A commercial fertilizer, soil conditioner, plant amendment, or compost is misbranded:

(a) If its labeling is false or misleading in any particular;

(b) If it is distributed under the name of another product;

(c) If it is not labeled as required in section 35-12-105 and in accordance with rules prescribed under this article;

(d) (I) If it purports to be, is represented as, or is represented as containing a commercial fertilizer, soil conditioner, plant amendment, or compost, unless the plant nutrient, commercial fertilizer, soil conditioner, plant amendment, or compost conforms to the definitions of terms prescribed by this article or under the rules promulgated by the commissioner.

(II) In the adoption of such rules, the commissioner shall give due regard to commonly accepted definitions and official terms such as those issued by the association of American plant food control officials or a successor organization.

(e) If it does not conform to the ingredient form, availability, minimums, labeling, and investigational allowances set forth in the rules promulgated by the commissioner.



§ 35-12-112. Adulteration

(1) No person shall distribute an adulterated product. A commercial fertilizer, soil conditioner, plant amendment, or compost is deemed adulterated:

(a) If it contains any deleterious or harmful substance in sufficient amount to render it injurious to human health or beneficial plant, animal, or aquatic life, when applied in accordance with directions for use on the label or normal application practices, or if adequate warning statements or directions for use, which may be necessary to protect human health or beneficial plant, animal, or aquatic life, are not shown on the label;

(b) If its composition falls below or differs from that which it is purported to possess by its labeling;

(c) If it contains unwanted crop seed or weed seed;

(d) If the concentration of any metal in the product exceeds the level established for that constituent by rule of the commissioner; or

(e) If it contains an infectious agent in sufficient amount to render it injurious to human health or beneficial plant, animal, or aquatic life.



§ 35-12-113. Publications

The commissioner shall publish at least annually, in such form as the commissioner deems proper, information concerning the sales of commercial fertilizers, soil conditioners, and plant amendments, together with such data on their production and use as the commissioner considers advisable, and a report of the results of the analyses based on official samples of commercial fertilizers, soil conditioners, and plant amendments sold within the state as compared with the analyses guaranteed under sections 35-12-103 (14), 35-12-104, and 35-12-105. Information concerning the sale, production, and use of commercial fertilizers, soil conditioners, and plant amendments shall not identify or otherwise disclose the operations of any person.



§ 35-12-114. Rules

The commissioner is authorized, pursuant to section 24-4-103, C.R.S., to adopt and enforce rules to implement, administer, and enforce this article. The rules shall include, but are not limited to, rules relating to sampling, analytical methods, ingredient form, availability, minimums, exempted materials, investigational allowances, definitions, records, labels, labeling, liability bond, misbranding, mislabeling, commercial fertilizers, specialty fertilizers, soil conditioners, plant amendments, and compost, as may be necessary to carry into effect the full intent and meaning of this article. The commissioner shall not adopt any rule that is inconsistent with a rule promulgated by a state entity for any substance governed by this article.



§ 35-12-115. Investigations - access - subpoena

(1) The commissioner, upon the commissioner's own motion or upon the complaint of any person, may make any investigations necessary to ensure compliance with this article.

(2) (a) At any time during regular business hours, for the purpose of carrying out any provision of this article or any rule made pursuant to this article, the commissioner shall have free and unimpeded access upon consent or upon obtaining an administrative search warrant:

(I) To all buildings, yards, warehouses, storage facilities, vehicles, and any other public or private properties, premises, or carriers in which any commercial fertilizer, soil conditioner, plant amendment, or compost is kept, stored, handled, processed, distributed, or transported;

(II) To all business records related to the production or distribution of any commercial fertilizer, soil conditioner, plant amendment, or compost, including but not limited to any records required to be kept by this article or any rule promulgated pursuant to this article. The commissioner may also make copies of such records.

(b) The commissioner shall have full authority to administer oaths and take statements; to issue administrative subpoenas requiring the attendance of witnesses before the commissioner and the production of all books, memoranda, papers, and other documents, articles, or instruments; and to compel the disclosure by witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(3) Complaints of record made to the commissioner and the results of the investigations of the commissioner may, in the discretion of the commissioner, be closed to public inspection, except as permitted by court order, during the investigatory period and until dismissed or until notice of hearing and charges are served. Any action taken by the commissioner shall be a public record as defined in section 24-72-202, C.R.S.



§ 35-12-116. Cancellation of registration or refusal to register

(1) The commissioner may revoke or suspend the registration of or may refuse to register any commercial fertilizer, soil conditioner, or plant amendment upon a finding supported by satisfactory evidence that the registrant or person applying for registration has violated any provision of this article or any rule adopted pursuant to this article. No registration shall be refused, suspended, or revoked until the registrant has been given the notice and opportunity of a hearing required by article 4 of title 24, C.R.S.

(2) The commissioner may revoke or suspend the registration of or may refuse to register any manufacturing facility required to be registered under section 35-12-104 (7) or (8) upon a finding that the registrant or person applying for registration has submitted false information to the commissioner or has violated any provision of this article or any rule adopted pursuant to this article. No registration shall be refused, suspended, or revoked until the registrant has been given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.



§ 35-12-117. Stop distribution, stop use, or removal orders

(1) The commissioner may issue and enforce a written or printed stop distribution, stop use, or removal order directed to the owner or custodian of any lot of commercial fertilizer, soil conditioner, plant amendment, or compost when the commissioner finds the commercial fertilizer, soil conditioner, plant amendment, or compost is being distributed or used in violation of any of the provisions of this article. The commissioner shall release the commercial fertilizer, soil conditioner, plant amendment, or compost peat moss, or peat humus from the order when the owner or custodian has complied with requirements of this article and has paid all costs and expenses incurred in connection with the entry and enforcement of such order. Any person who has received a stop distribution, stop use, or removal order may request a hearing, pursuant to article 4 of title 24, C.R.S., to determine whether the violation occurred.

(2) In the event that a person fails to comply with a stop distribution, stop use, or removal order within twenty-four hours after the issuance of the order, the commissioner may bring suit for a temporary restraining order and injunctive relief in order to prevent any further or continued violation of such order.

(3) Matters brought before a court pursuant to this section shall have preference over other matters on the court's calendar.

(4) Whenever the commissioner possesses evidence satisfactory to the commissioner that a person has engaged or is about to engage in a violation of this article or rules adopted pursuant to this article, the commissioner may apply to a court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article and rules adopted pursuant to this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-12-118. Seizure, condemnation, and sale

Any lot of commercial fertilizer, soil conditioner, plant amendment, or compost that is in violation of this article shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the county in which the product is located. In the event the court finds the product to be in violation of this article and orders the condemnation of the product, it shall be disposed of in any manner consistent with the quality of the product and the laws of this state. In no instance shall the disposition of the commercial fertilizer, soil conditioner, plant amendment, or compost be ordered by the court without first affording the owner an opportunity to apply to the court for release of the product or for permission to process or relabel the product to bring it into compliance with this article.



§ 35-12-119. Civil penalties

(1) Any person who violates any provision of this article or any rule adopted pursuant to this article is subject to a civil penalty, as determined by the commissioner. The maximum penalty shall not exceed one thousand dollars per violation. Each day the violation occurs shall constitute a separate violation.

(2) No civil penalty may be imposed unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(4) Before imposing any civil penalty, the commissioner may consider the effect of such penalty on the ability of the person charged to stay in business.






Article 13 - Anhydrous Ammonia

§ 35-13-101. Legislative declaration

(1) This is an article to prescribe uniform regulations in this state for safety in the design, construction, location, installation, and operation of equipment for storing, handling, transporting by tank or tank trailer, and utilizing anhydrous ammonia as an agricultural fertilizer; and to provide for the enjoining or abatement of violations of regulations issued under this article; and to prohibit the refilling or use of such containers without authorization by the owner thereof; and to prohibit the adoption by municipalities or other political subdivisions of ordinances or regulations in conflict with this article.

(2) The general assembly hereby declares that any violation of this article or rules promulgated pursuant to this article shall constitute a substantial danger to public health and safety.



§ 35-13-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Anhydrous ammonia" means the compound formed by the combination of the two gaseous elements, nitrogen and hydrogen, in the proportion of one part nitrogen to three parts hydrogen by volume in compressed and liquefied form.

(2) "Commissioner" means the commissioner of agriculture.



§ 35-13-103. Commissioner to promulgate rules

The commissioner shall, in addition to other relevant criteria, use as a guide to make, promulgate, and enforce rules setting forth minimum general safety standards covering the design, construction, location, installation, and operation of equipment for storage, handling, transportation by tank truck or tank trailer, and utilization of anhydrous ammonia fertilizer such standards as provided in American national standards institute standard K61.1-1999, or subsequent revisions thereof. Said rules shall be as are reasonably necessary for the protection of the safety of the public and persons using such materials and shall be in substantial conformity with the generally accepted standards of safety concerning the same subject matter. Such rules shall be adopted by the commissioner only after a public hearing thereon.



§ 35-13-104. Condition of equipment

All equipment shall be installed and maintained in a safe operating condition and in conformity with the rules and regulations adopted under section 35-13-103.



§ 35-13-105. Restriction of use of containers

(1) No person, firm, or corporation, other than the owner and those authorized by the owner to do so, shall sell, fill, refill, deliver, or permit to be delivered, or use in any manner any anhydrous ammonia storage tank, mobile transportation tank, or tank-mounted applicator for any other purpose whatsoever.

(2) No person shall fill, refill, deliver, or permit to be delivered any anhydrous ammonia storage tank, mobile transportation tank, or tank-mounted applicator that has not been registered in compliance with the provisions of this article and rules promulgated pursuant to this article.



§ 35-13-106. Effect of rules and regulations - prohibitions

The rules and regulations promulgated pursuant to this article shall have uniform force and effect throughout the state, and no municipality or other political subdivision shall enact or enforce any ordinances, rules, or regulations which do not meet the rules and regulations promulgated pursuant to this article; except that home rule cities enforcing ordinances, rules, and regulations equal to or more stringent than those prescribed under this article may continue to perform such functions.



§ 35-13-107. Enforcement - investigation - access to locations and records

(1) The commissioner, pursuant to the provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S., shall enforce the provisions of this article and of rules promulgated pursuant to this article or section 35-1-107 (5).

(2) Upon the commissioner's own motion or upon the complaint of any person, the commissioner may make any investigations necessary to ensure compliance with this article.

(3) At any time during regular business hours, upon consent or upon obtaining an administrative search warrant and for the purpose of enforcing any provision of this article or rule promulgated pursuant to this article, the commissioner shall have free and unimpeded access to:

(a) All buildings, yards, warehouses, storage facilities, tanks, tank trailers, vehicles, and any other public or private property, premises, or carriers in which anhydrous ammonia is kept, stored, handled, distributed, or transported; and

(b) All business records required to be kept that relate to the storage, use, transportation, or distribution of anhydrous ammonia. The commissioner may make copies of such records.

(4) (a) Whenever the commissioner has reasonable cause to believe a violation of any provision of this article or any rule promulgated pursuant to this article has occurred and immediate enforcement is deemed necessary, the commissioner may issue a cease-and-desist order, which may require any person to cease violating any provision of this article or any rule promulgated pursuant to this article. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions be ceased forthwith.

(b) In the event that any person fails to comply with a cease-and-desist order within twenty-four hours, the commissioner may bring a suit for a temporary restraining order and injunctive relief to prevent any further or continued violation of such order.

(c) No stay of a cease-and-desist order shall be issued before a hearing on the order involving both parties.

(d) Matters brought before a court pursuant to this section shall have preference over other matters on the court's calendar.

(5) The commissioner shall have full authority to administer oaths and take statements, to issue administrative subpoenas requiring the attendance of witnesses before the commissioner and the production of all books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey an administrative subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(6) Whenever the commissioner considers that a violation of any provision of this article or rule promulgated pursuant to this article has occurred or will occur, and that immediate and irreparable injury, loss, or damage will result if such violation is not immediately restrained or enjoined, the commissioner may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule promulgated pursuant to this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-13-108. Civil penalties

(1) (a) The commissioner may impose a civil penalty on any person who violates any provision of this article or any rule adopted under this article or under section 35-1-107 (5). Such penalty shall not exceed seven hundred fifty dollars per day per violation.

(b) Before imposing a civil penalty, the commissioner may consider the effect of such penalty on the ability of the violator to stay in business.

(2) The commissioner shall not impose a civil penalty unless the person charged is given notice and an opportunity for a hearing pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect, or if any person fails to pay, all or any portion of a civil penalty imposed pursuant to this section, the commissioner may recover the amount of the penalty, plus costs and attorney fees, by action in a court of competent jurisdiction.

(4) All moneys collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.



§ 35-13-109. Registration - application - fees

(1) On or before the date specified by rule of the commissioner each year, every person who owns one or more anhydrous ammonia storage tanks, mobile transportation tanks, or tank-mounted applicators within this state shall register each of such tanks or applicators with the department and shall pay a registration fee as established by the agricultural commission. A registration is not transferable. No reduction of a registration fee shall be made for a fractional part of a year.

(2) An application for registration shall state:

(a) The name of the applicant;

(b) If the applicant is a firm, the names of its members;

(c) If the applicant is a corporation, the names of its officers;

(d) The applicant's business address;

(e) The applicant's telephone number;

(f) The name and location of each fixed bulk facility; and

(g) The serial number or other identifying number of each mobile transportation tank or tank-mounted applicator.

(3) For the fiscal year commencing on July 1, 2007, and for each subsequent fiscal year, the agricultural commission shall establish a fee schedule to cover all of the direct and indirect costs of administering and enforcing the provisions of this article.

(4) (a) All fees, fines, and penalties collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.

(b) Repealed.









Weights and Measures

Article 14 - Measurement Standards

§ 35-14-101. Short title

This article shall be known and may be cited as the "Measurement Standards Act of 1983".



§ 35-14-102. Definitions

As used in this article, unless the context otherwise requires:

(1) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 323, § 6, effective April 2, 2009.)

(1.7) "Certificate of conformance" means a document issued by the national type evaluation program constituting evidence of conformance of a weighing and measuring device with the requirements of national institute of standards and technology handbook 44.

(2) "Certified scales" means scales located throughout the state which are used for public weighing and which meet the requirements of certification.

(3) "Certified weighers" means a natural person who is certified under the provisions of this article.

(4) "Commercial weighing and measuring devices" means those devices commercially used or employed in establishing the size, quantity, extent, area, or measurement of quantities, things, produce, or articles for distribution or consumption that are sold or offered or exposed for sale or hire or in computing any basic charge or payment for services rendered on the basis of weight, measure, or count.

(4.5) "Commission" means the state agricultural commission.

(5) "Commissioner" means the commissioner of agriculture.

(5.5) "Commodity" means any agricultural commodity, consumer commodity, or any other goods.

(6) "Commodity in package form" means a commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale. An individual item or lot of any commodity not in package form but on which there is marked a selling price based on an established price per unit of weight or of measure shall be construed to be a commodity in package form. The term "package" shall be construed to mean "commodity in package form".

(7) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 323, § 6, effective April 2, 2009.)

(8) "Correct" means conformance to all applicable requirements of this article.

(9) "Department" means the department of agriculture.

(9.5) "Grain protein analyzer" means the equipment and accessories used to determine the protein content of grain.

(10) "Grain sample" means that portion of a grain, seed, or other agricultural commodity taken from the bulk of grain, seed, or other agricultural commodity for the purpose of determining moisture content.

(11) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 323, § 6, effective April 2, 2009.)

(12) "Inch pound system" means the United States customary system of weights and measures as approved by the United States department of commerce.

(13) "Label" means any written, printed, or graphic matter affixed to, applied to, attached to, blown into, molded into, formed upon, embossed upon, or appearing upon or adjacent to a consumer commodity or a package containing any consumer commodity for purposes of branding, identifying, or giving any information with respect to the commodity or to the contents of the package; except that an inspector's tag or other nonpromotional matter affixed to or appearing upon a consumer commodity shall not be deemed to be a label requiring the repetition of label information required by this article.

(14) "Laboratory" means the metrology laboratory of the division of inspection and consumer services in the department.

(15) "Metric system" means the "Systeme Internationale System of Weights and Measures", as adopted by the United States department of commerce.

(16) "Metrology services" means all testing and calibrating and, when necessary, the making of adjustments to weights and measures.

(17) "Moisture content" means the percentage content of moisture and other volatiles on a wet basis in a grain sample as determined in a manner recognized by the United States department of agriculture.

(18) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 323, § 6, effective April 2, 2009.)

(19) "Moisture-testing device" means all equipment and accessories required for determining the moisture content in a grain sample.

(20) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 323, § 6, effective April 2, 2009.)

(20.5) "National type evaluation program" means the evaluation program administered by the national conference on weights and measures.

(21) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 323, § 6, effective April 2, 2009.)

(22) "Not susceptible of repair" means any weight or measure that is designed or constructed in such a fashion so as to fail to comply with the applicable design or construction standards for such weight or measure or that cannot be repaired to meet the tolerance standards for such weight or measure.

(23) and (23.5) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 323, § 6, effective April 2, 2009.)

(24) "Placing in service" means placing in use any new, used, repaired, or reconditioned weighing and measuring device.

(25) and (26) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 323, § 6, effective April 2, 2009.)

(27) "Random-weight package" means a package that is one of a lot, shipment, or delivery of packages of the same consumer commodity with varying weights, as when packages of the same consumer commodity have no fixed pattern of weight.

(27.5) "Reference standards" means the physical standards of the state that serve as the legal reference from which all other standards and weights and measures are derived pursuant to section 35-14-104.

(28) and (29) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 323, § 6, effective April 2, 2009.)

(30) "Secondary standards" means the physical standards that are traceable to the reference standards through comparisons, using acceptable procedures, and are used in the enforcement of weights and measures laws and rules.

(30.5) "Standard" means a weight or measure used as a reference to establish a measured quantity value.

(31) "Traceable" means the system of determining the value of a standard by comparison with approved standards of the national institute of standards and technology.

(31.5) and (31.6) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 323, § 6, effective April 2, 2009.)

(32) "Vehicle" means any device by which any property, produce, commodity, or article is or may be transported.

(33) "Weight" means net weight as used in connection with any commodity or service; except that, where the label states that the product is sold by drained weight, the term "weight" means net drained weight.

(34) "Weights" or "measures" means all weights or measures of every kind, any instruments and devices for weighing and measuring, and any appliances and accessories associated with any or all of such instruments and devices.



§ 35-14-103. Systems of weights and measures - customary or metric

The inch pound system and the metric system of weights and measures are jointly valid, and either one or both of these systems shall be used for all commercial purposes in this state. The definitions of basic units of weights and measures, the tables of weights and measures, and the equivalents of weights and measures, as published by the national institute of standards and technology, are recognized and shall govern weighing and measuring equipment and transactions in this state.



§ 35-14-104. Physical standards

Weights and measures that are traceable to the United States prototype standards supplied by the federal government, or approved as being satisfactory by the national institute of standards and technology, shall be the state's reference standards of weights and measures and shall be maintained in such calibration as prescribed by the national institute of standards and technology. All secondary standards may be prescribed by the commissioner and shall be verified upon their initial receipt and as often thereafter as deemed necessary by the commissioner. The commissioner shall have the custody and keep accurate records of the state standards of weights and measures and of the other standards and equipment provided for by this article.



§ 35-14-105. Technical requirements for weighing and measuring devices - certificate required - exception

(1) The specifications, tolerances, and other technical requirements, including user requirements, for commercial, law enforcement, data gathering, and other weighing and measuring devices adopted by the national conference on weights and measures and published in the national institute of standards and technology handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Commercial Weighing and Measuring Devices", and supplements or revisions to that handbook, apply to weighing and measuring devices in this state, except as modified or rejected or as otherwise specified by this article or any rule promulgated pursuant to this article. Except as provided in subsection (2) of this section, any weight or measure or any weighing or measuring instrument or device shall be issued a certificate of conformance from the national type evaluation program prior to use for commercial or law enforcement purposes.

(2) A certificate of conformance is not required for a grain protein analyzer.



§ 35-14-106. Administration

The commissioner shall administer and enforce the provisions of this article and shall have and may exercise any and all of the administrative powers conferred upon the head of a department of the state. The commissioner is authorized to employ, pursuant to section 13 of article XII of the state constitution, such deputies and inspectors as he may deem necessary for the proper enforcement of this article, subject to the constitution and laws of the state. The powers and duties given to and imposed upon the commissioner are also given to and imposed upon the deputies and inspectors when acting under the instructions and at the direction of the commissioner.



§ 35-14-107. Powers and duties of commissioner - rules

(1) The commissioner shall:

(a) Maintain traceability of this state's standards to the standards of the national institute of standards and technology;

(b) Implement and carry out the provisions of this article;

(c) Establish requirements for labeling, requirements for the presentation of cost-per-unit information, standards of weight, measure, or count, and reasonable standards of fill for any packaged commodity;

(d) Grant any exemptions from this article or any rules promulgated pursuant to this article if in the commissioner's opinion such exemption would serve the public interest;

(e) Conduct investigations to ensure compliance with this article;

(f) Delegate to appropriate personnel any responsibilities for the proper administration of this article;

(g) Test annually the standards of weights and measures used by any city or county within the state and approve the same when found to be correct; except that tuning forks used to determine the accuracy of radar guns shall not be subject to annual testing;

(h) Inspect and test weights and measures kept, offered, or exposed for sale, including prepackaged commodities;

(i) Inspect and test, to ascertain if they are correct, all commercial weighing and measuring devices for which the owner is required to be licensed under this article;

(j) Test all weights and measures used in checking the receipt or disbursement of supplies in every state institution if funds are appropriated for such maintenance;

(k) Approve for use, and may mark, such weights and measures as he or she finds to be correct and may reject and mark as rejected such weights and measures as he or she finds to be incorrect. Weights and measures that have been rejected may be seized if not corrected within the time specified or if used or disposed of in an unauthorized manner. The commissioner may condemn and seize weights and measures found to be incorrect and that are not capable of being made correct.

(l) Weigh, measure, or inspect packaged commodities kept, offered, or exposed for sale, sold, or in the process of delivery to determine whether they contain the amounts represented and whether they are kept, offered, or exposed for sale in accordance with this article and the rules promulgated pursuant to this article. Accuracy of weight, measure, or count shall be determined by procedures set forth in the national institute of standards and technology handbook 133 as adopted by the national conference on weights and measures 1980, and any supplements or revisions thereto unless otherwise specified by the commissioner by rule. When the nature of the packaged commodity requires assistance in testing, the commissioner may request the person in possession of the package to furnish equipment and assistance to complete the test.

(m) Prescribe the appropriate term or unit or weight or measure to be used whenever he determines, in the case of a specific commodity, that an existing practice of declaring the quantity by weight, measure, numerical count, or combination thereof does not facilitate value comparison or is represented in any manner that tends to mislead or deceive any person;

(n) Allow reasonable variations from the stated quantity of contents, which shall include those caused by loss or gain of moisture during the course of good distribution practice or by unavoidable deviations in good manufacturing practice, only after the commodity has entered intrastate commerce;

(o) Promulgate such rules as are necessary for the implementation and administration of this article in accordance with article 4 of title 24, C.R.S., including rules regarding the use of weights and measures, methods of sale, unit pricing, declaration of quantity, retail sales price representations for commodities and services, including requirements for cents-off and introductory offer promotions, and labeling requirements;

(p) Negotiate and enter into contracts with local governments for the implementation and enforcement of this article.

(2) The commissioner may, upon request, inspect and test any weight, measure, or standard used by a governmental entity.



§ 35-14-108. Special police powers

(1) When necessary to perform his duties or to implement the provisions of this article or the rules and regulations promulgated pursuant thereto, the commissioner or his authorized agent may:

(a) Enter any commercial premises during normal business hours; except that, in the event such premises are not open to the public, he shall first present his credentials and obtain consent before making entry thereto unless a search warrant has previously been obtained;

(b) Issue stop-use, hold, or removal orders with respect to any weights and measures commercially used and stop-sale, hold, and removal orders with respect to any packaged commodities or bulk commodities kept, offered, or exposed for sale which do not meet the requirements of this article;

(c) Seize, for use as evidence and without formal warrant, any incorrect or unapproved weight, measure, package, or commodity found to be used, retained, offered, or exposed for sale or sold in violation of the provisions of this article or any rule or regulation promulgated pursuant thereto;

(d) Stop any commercial vehicle and, after presentment of his credentials, require that the person in charge of the vehicle produce any documents in his possession concerning the contents of said vehicle, inspect the contents of such vehicle at the site, and, if necessary, require such person to proceed with the vehicle to some specified place for inspection.

(2) The commissioner may administer oaths and take statements, issue subpoenas requiring the attendance of witnesses before him or her and the production of all books, memoranda, papers, and other documents, articles, or instruments, and compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(3) If the owner, or the owner's agent, of any commercial premises or vehicle refuses to admit the commissioner to inspect such premises or vehicle, the commissioner may obtain from the district or county court for the district or county in which such premises or vehicle is located a warrant to enter and inspect such premises or vehicle.



§ 35-14-110. Misrepresentation of quantity

No person shall sell, offer, advertise, or expose for sale less than the quantity of commodity or service he represents nor take any more than the quantity of commodity or service he represents.



§ 35-14-111. Misrepresentation of price

No person shall misrepresent the price of any commodity or service sold or offered, exposed, or advertised for sale by weight, measure, or count nor represent the price in any manner calculated or tending to mislead or in any way deceive a person.



§ 35-14-112. Method of sale - general

Except as otherwise provided by the commissioner by rule, commodities in liquid form shall be sold by liquid measure or by weight, and commodities not in liquid form shall be sold only by weight, by measure, or by count, so long as the method of sale provides accurate quantity and pricing information.



§ 35-14-115. Machine vended commodities

(1) Each vending machine which dispenses commodities in package form shall indicate:

(a) Proper identity;

(b) Net quantity; and

(c) Name, address, and telephone number of the vendor or of the responsible party.

(2) The requirements for product identity and net quantity can be met either by display of the package or by information posted on the outside of the machine.



§ 35-14-116. Railroad car tare weights

(1) Whenever stenciled tare weights on freight cars are employed in the sale of commodities or the assessment of freight charges, the following conditions and requirements shall apply:

(a) All newly stenciled or restenciled tare weights shall be accurately represented to the nearest one hundred pounds for inch pound units and to the nearest fifty kilograms for metric units, and the representation shall include the date of weighing.

(b) The allowable difference between actual tare weight and stenciled tare weight on freight cars in use shall be:

(I) If in inch pounds:

(A) Plus or minus three hundred pounds for cars of fifty thousand pounds or less;

(B) Plus or minus four hundred pounds for cars over fifty thousand pounds but not over sixty thousand pounds; or

(C) Plus or minus five hundred pounds for cars over sixty thousand pounds;

(II) If in metric:

(A) Plus or minus one hundred fifty kilograms for cars twenty-five thousand kilograms or less;

(B) Plus or minus two hundred kilograms for cars over twenty-five thousand kilograms but not over thirty thousand kilograms; or

(C) Plus or minus two hundred fifty kilograms for cars over thirty thousand kilograms.

(c) Tare weight determinations for verification or change of stenciled weights shall only be made on properly prepared and adequately cleaned freight cars.

(d) Tank cars, covered hopper cars, flat cars equipped with multideck racks or special superstructures, mechanical refrigerator cars, and house-type cars equipped with special lading protective devices must be reweighed and restenciled only by owners or their authorized representatives if the car bears no lightweight (empty weight) stenciling or if repairs or alterations result in a change of weight in excess of the permissible lightweight tolerance.



§ 35-14-117. Unit pricing - application - inch pound or metric

(1) Except for random-weight packages unit priced in accordance with rules promulgated pursuant to this article, any retail establishment providing unit price information in addition to the total price for any commodity shall also provide the unit price information for all such commodities as required by rules promulgated pursuant to this article.

(2) Either metric or inch pound unit prices may be used for commodities marked in either system; except that, when unit price is changed to metric for any given type of commodity, unit pricing for all sources or suppliers of that commodity should change to metric.



§ 35-14-118. Declarations on packages

(1) Except as otherwise provided in this article, any commodity in package form shall bear on the outside of the package a definite, plain, and conspicuous declaration of:

(a) The net quantity of the contents in terms of weight, measure, or count; and

(b) In the case of any package not sold on the premises where packed, the name and place of business of the manufacturer, packer, or distributor;

(c) The identity of the commodity in the manner specified by rule promulgated pursuant to this article.

(2) Under paragraph (a) of subsection (1) of this section, the commissioner, by regulation, shall establish reasonable variations or tolerances to be allowed and also exemptions as to small packages.



§ 35-14-119. Misleading packages - allowances

No commodity in package form shall be so wrapped, nor shall it be in a container so made, formed, or filled as to mislead the purchaser as to the quantity of the contents of the package, and the contents of a container shall not fall below such reasonable standard of fill as may have been prescribed for the commodity in question by the commissioner.



§ 35-14-120. Declaration of unit price on random-weight packages

In addition to the declarations required by section 35-14-118, any package being one of a lot containing random weights of the same commodity and bearing the total selling price of the package shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight.



§ 35-14-121. Weigher - qualification - certification - revocation

(1) A person who has sufficiently good moral character to carry on the business stated in the application, subject to section 24-5-101, C.R.S., who has the ability to weigh accurately, make correct weight certificates, and who has received from the commissioner a certificate of certified weigher may use the title of and shall be authorized to act as a certified weigher.

(2) An application for a certificate of certified weigher shall be made upon a form provided by the commissioner. The application shall include evidence that the applicant has the qualifications required by subsection (1) of this section.

(3) The commissioner may adopt rules for determining the qualifications of the applicant for a license as a certified weigher. For the purpose of determining qualifications of the applicant, the commissioner may approve the qualifications of the applicant upon the basis of the information supplied in the application or he may examine such applicant orally or in writing or both. He shall grant certificates of certified weigher to such applicants as may be found to possess the qualifications required by subsection (1) of this section. The commissioner shall keep a record of all such applicants and of all certificates issued.

(4) The commissioner may, upon request and without charge, issue a limited certification as a certified weigher to any qualified officer or employee of a municipality or county of this state or of a state commission, board, institution, or agency authorizing such officer or employee to act as a certified weigher only within the scope of his official employment.

(5) All certificates of certified weighers in existence as of June 30, 2009, shall expire five years after issuance. All certificates issued on or after July 1, 2009, shall expire on the date specified by the commissioner by rule. A certified weigher who fails to renew a certificate on or before the expiration date of the certificate shall pay a late fee, as established by the commission, in addition to the certificate fee. Renewal applications shall be in such form as the commissioner shall prescribe.

(6) The following persons shall be permitted, but shall not be required, to obtain certification as certified weigher:

(a) A weights and measures officer when acting within the scope of his official duties;

(b) A person weighing property, produce, commodities, or articles that he or his employer, if any, is buying or selling; and

(c) A person weighing property, produce, commodities, or articles in conformity with the requirements of federal law or the laws of this state relative to warehousemen or processors.

(7) The commissioner, in accordance with section 24-4-104, C.R.S., may suspend, deny, revoke, restrict, place on probation, or refuse to renew the certificate of any certified weigher or applicant for such certificate if such certified weigher or applicant has been convicted in any court of competent jurisdiction of violating any provision of this article or if the commissioner is satisfied that the person has violated any provision of this article.



§ 35-14-122. Public scales - requirements - weight certificates - procedures - records

(1) (a) Provision shall be made for official certified scales throughout the state for the purpose of doing public weighing if the scale owners agree to meet the requirements of this article. Such scales shall be operated only by a certified weigher. All equipment used by certified weighers shall be approved by the commissioner.

(b) The commissioner shall require the owner or operator of all certified scales to post on the outside of the scale house, where it can be conveniently observed by all persons, a sign at least twelve inches high and thirty-six inches long, stating the maximum weighing capacity of the scale. No person shall weigh or attempt to weigh any article or load having a greater weight or suspected weight greater than the rated capacity of the scale.

(2) (a) It shall be the duty of each certified weigher to weigh upon the certified scales any load delivered at the scales for weighing when engaged to do so by any person and to issue a certificate of correct weight. The certificate of correct weight shall state the gross weight of the load, the tare weight, the net weight of the load, and the date of weighing. In addition, the weight certificate shall indicate the state license number of the vehicle, or other positive identification, a serial number, the name of the shipper or the owner of the load, the nature of the load, the name of the receiver of the load, whether the driver is off or on the scale, the name of the certified weigher, and the location of the certified scale. For issuing a certificate, the certified weigher may charge a reasonable fee; except that no charge may be made for weighing done or for certificates issued upon the demand of the commissioner or any employee acting in an official capacity under the provisions of this article.

(b) All certified weighers shall keep a daily register in which they shall enter every transaction by them as certified weighers, including the gross weight of each load, the weight of the vehicle, the net weight of the load, the license number of the vehicle, if any, the name of the dealer or owner, the name of the weigher, the name of the person for whom the weighing was done, and the date of weighing. The daily register shall be kept by the certified weigher and shall be open at all times to inspection by the supervisor of measurements standards and all other inspectors of the department and by any other person interested therein. Such daily registers shall be kept for a period of two years.

(3) A weighing made of any vehicle or combination of vehicles to ascertain the gross, tare, or net weight for commercial purposes or certification by a certified weigher shall not be determined by any procedure denominated as a split-weighing or fore-and-aft draft. The gross, tare, or net weight of any vehicle or combination of vehicles as a single unit shall be determined upon scales with platforms of sufficient size to accommodate the vehicle or combination of vehicles as one entire unit; except that the gross, tare, or net weight of a combination of vehicles may be determined upon a scale which will not accommodate the combination of vehicles as one entire unit if the same are separated and the weight of each member thereof can and is determined separately as an independent unit. In such cases, weight certificates shall be issued for each such separate weighing.

(4) The certified scales shall be available for use by the public each day of the year during all reasonable business hours. Sundays and other legal holidays are excepted.

(5) All persons, firms, and corporations which do public weighing for a fee shall keep a complete record of each such weighing for a period of two years, and at least one copy of each weighing certificate shall be retained on record at the place of weighing.

(6) (a) All commodities bought, sold, delivered, or in the process of changing ownership that use the weight of the content for final determination and settlement shall be weighed on a scale licensed in accordance with this article if neither the buyer nor the seller owns his or her own scale. The weigher shall issue a weight certificate containing all the information required by subsection (2) of this section to both the buyer and the seller. If the buyer or seller owns his or her own scale licensed by the department and uses such scale to determine the weight of such commodities, such party shall issue a ticket or invoice in duplicate to the other party. Said ticket or invoice shall contain all the information required by subsection (2) of this section.

(b) All commodities bought, sold, delivered, or in the process of changing ownership for which a weight certificate, ticket, or invoice has been issued pursuant to paragraph (a) of this subsection (6) and which are being hauled or transported on the streets, roads, or highways of this state shall be accompanied with a weight certificate or a ticket or invoice containing the information required by subsection (2) of this section.



§ 35-14-123. Weighing and measuring device service providers - certification - fees - placing in service - rules

(1) No person, other than the owner, may repair, service, or place in service any commercial weighing or measuring device for which the owner must obtain a license to operate unless the person is certified by the commissioner as a commercial weighing and measuring device service provider. The commissioner may specify the requirements for certification of service providers by rule. For the purposes of this section, only one certificate is required for each business employing service persons. The application for a commercial weighing and measuring device service provider certificate shall be submitted to the commissioner on forms furnished by the commissioner and shall be accompanied by a fee established by the commission. All certificates shall expire on the date specified by the commissioner by rule. A provider who fails to renew a certificate on or before the expiration date of the certificate shall pay a late fee, as established by the commission, in addition to the certificate fee.

(2) The commissioner shall adopt rules specifying:

(a) The categories and requirements for certification of commercial weighing and measuring device service providers; and

(b) The performance requirements for commercial weighing and measuring devices service providers.

(c) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 331, § 18, effective April 2, 2009.)

(3) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 331, § 18, effective April 2, 2009.)

(4) Each commercial weighing or measuring device not exempted pursuant to section 35-14-126 that is placed in service by a commercial weighing and measuring device service provider shall comply with section 35-14-105. When repairing, servicing, or placing in service any such device, a commercial weighing and measuring device service provider shall comply with the most current version of the national institute of standards and technology handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Commercial Weighing and Measuring Devices".

(5) (a) No commercial weighing and measuring device service provider may use a standard when repairing, servicing, or placing in service a commercial weighing or measuring device that is not exempted pursuant to section 35-14-126 unless the commissioner has approved the standard.

(b) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 331, § 18, effective April 2, 2009.)

(6) Each commercial weighing and measuring device service provider shall at least annually submit all standards used to repair, service, or place in service any commercial weighing or measuring device not exempted pursuant to section 35-14-126 to the laboratory for approval pursuant to section 35-14-128; except that, if such standards are annually approved in another state by that state's national institute of standards and technology-recognized metrology laboratory and evidence is shown of current approval, traceable to standards of the national institute of standards and technology, which is less than a year after date of issuance, the commissioner may exempt the service provider from obtaining a Colorado approval for the current year.

(7) Upon placing in service any commercial weighing or measuring device not exempted pursuant to section 35-14-126, the service provider shall submit a placing-in-service report to the commissioner within ten days after the placing-in-service date. The commissioner shall promulgate rules to specify the information to be included in placing-in-service reports.

(8) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 331, § 18, effective April 2, 2009.)

(9) (Deleted by amendment, L. 95, p. 896, 8, effective July 1, 1995.)

(10) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 331, § 18, effective April 2, 2009.)

(11) Nothing in this section shall be construed to prohibit a person from performing repairs or service on a weighing or measuring device that the commissioner has condemned or placed under work order, but such person may not remove any tag placed on any weighing or measuring device pursuant to this article.



§ 35-14-124. Inaccurate devices - stickers - tags - wire seals - rules

(1) A blue tag indicating "Work Order" shall be placed on any commercial weighing or measuring device that in the judgment of the commissioner is out of tolerance or in need of minor repairs. Repairs shall be made within thirty days, and, if not so made, the device shall be removed from commercial use. If the repairs cannot be completed or the device cannot be placed into service due to delay in obtaining parts or other justified circumstances, the commissioner may extend the time limit for repair or placing in service for a reasonable time.

(2) A red tag indicating "CONDEMNED" shall be placed on any commercial weighing or measuring device that is to be removed from use. A wire seal may be so placed as to make the device unusable in any form. A device that has been condemned pursuant to this subsection (2) shall not be used for any commercial purpose.

(3) (a) A tag indicating "no license fee paid" shall be placed on any commercial weighing or measuring device that the owner is not licensed to operate. A wire seal may be so placed as to make the device unusable in any form. A device on which a "no license fee paid" tag has been placed shall not be used for any commercial purpose. A "no license fee paid" tag need not be placed on devices that are being held for resale and are not being used.

(b) When a weighing or measuring device is found in a commercial establishment, it shall be prima facie evidence that said device is being used or employed. If the owner of any such device does not have a license for its use, the device shall have a "no license fee paid" or "not approved for commercial use" tag attached.

(4) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 333, § 19, effective April 2, 2009.)

(5) The commissioner shall promulgate rules to clarify the circumstances under which a blue or red tag should be issued.



§ 35-14-124.5. Disciplinary powers

(1) The commissioner may deny an application for, refuse to renew, revoke, or suspend a license or certificate or place a licensee or certificate holder on probation, if such person has:

(a) Violated any provision of this article or of any rule adopted by the commissioner under this article;

(b) Been convicted of a felony under any state or federal law; except that, in considering a conviction of a felony, the commissioner shall be governed by section 24-5-101, C.R.S.;

(c) Committed fraud or deception in the procurement or attempted procurement of a license or certificate;

(d) Failed to comply with a lawful order of the commissioner concerning the administration of this article;

(e) Been convicted of deceptive trade practices under any state or federal law;

(f) Used a commercial weighing or measuring device or moisture-testing device in deceptive trade practices in violation of any state or federal law.

(2) All proceedings concerning the denial, refusal to renew, revocation, or suspension of a license or certificate or the placing of a licensee or certificate holder on probation shall be conducted pursuant to article 4 of title 24, C.R.S.

(3) Any previous violation of this article by an applicant or associate of the applicant shall be sufficient grounds for denial of a license. For purposes of this subsection (3), "associate" means:

(a) A person associated with the applicant in the business for which such applicant seeks to be licensed or certified;

(b) A partner, officer, director, or stockholder of more than thirty percent of the outstanding shares of a partnership or corporation, when such partnership or corporation is the applicant.



§ 35-14-126. Commercial weighing device exemption - licensing - testing

(1) No license shall be required for the use of the following commercial weighing or measuring devices and such devices shall be exempt from testing:

(a) Person weighers also referred to as pennyweight scales;

(b) Any scale used as an in-plant scale to determine ingredients or other such services where the end product or service is determined by some means other than the in-plant scale;

(c) Those scales operated by the United States postal service;

(d) Postal scales used exclusively for determining postage fees and where final determination of weight is made by the United States postal service;

(e) A pharmacist's prescription scale having less than a four-ounce capacity;

(f) Any other device exempted by the commissioner by rule.



§ 35-14-127. Licenses - fees - rules - stickers - certificates

(1) Before operating any scale, textile meter, or cordage meter for commercial purposes, except those exempted in section 35-14-126, the owner shall first procure from the department a license for the operation of the device. All such licenses shall expire on the date established by the commissioner by rule.

(2) Any person desiring to obtain a license for the operation of a scale, textile meter, or cordage meter shall file an application with the department upon a form furnished by the commissioner, which shall contain such information as the commissioner may require. Every application for a license shall be accompanied by the proper fee. A person who fails to renew a license on or before the expiration date of the license shall pay a late fee, as established by the commission, in addition to the license fee.

(3) The commissioner shall test or cause to be tested for accuracy every scale, textile meter, or cordage meter for which the owner has been issued a license to operate at least once every twelve months or more often if necessary. Upon testing and approving a device for use, the commissioner shall affix an approval sticker to the device and may issue a device identification number. If the design, construction, or location of any scale, textile meter, or cordage meter is such as to require a testing procedure involving special equipment or accessories or an abnormal amount of labor, such equipment, accessories, and labor shall be supplied by the licensed owner of the scale, textile meter, or cordage meter as required by the commissioner. Nothing in this section shall prevent an inspector from testing a scale, textile meter, or cordage meter before the issuance of a license if the license fee is paid or is in the process of being paid.

(4) (a) (I) The commission shall establish annual license fees for the operation of commercial weighing and measuring devices based on the number, capacity, and types of devices.

(II) (Deleted by amendment, L. 2007, p. 1905, § 8, effective July 1, 2007.)

(a.5) (Deleted by amendment, L. 2007, p. 1905, § 8, effective July 1, 2007.)

(b) The capacity of a given scale shall be determined by the manufacturer's rated capacity.

(c) The annual license fee for belt conveyor and in-motion railroad scales shall be as determined by the commission.

(5) The commission shall determine the annual license fee for textile meters, cordage meters, moisture meters, grain protein analyzers, certified weighers, persons who sell or install weighing and measuring devices, and persons who service weighing and measuring devices.

(6) to (10) (Deleted by amendment, L. 2007, p. 1905, § 8, effective July 1, 2007.)

(11) (Deleted by amendment, L. 2009, (SB 09-113), ch. 88, p. 334, § 23, effective April 2, 2009.)

(12) The fees for inspection and testing pursuant to section 35-14-107 (2) shall be as determined by the commission.

(12.5) (a) For the fiscal year commencing on July 1, 2007, and for each subsequent fiscal year, the commission shall establish fees associated with the licensing, testing, inspection, and regulation of scales with a capacity of one thousand pounds or less, cordage meters, and textile meters. Such fees shall cover the direct and indirect costs of administering and enforcing this article other than subsection (12) of this section, paragraph (b) of this subsection (12.5), and section 35-14-128 (2).

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), for each fiscal year, commencing on July 1, twenty-five percent of the direct and indirect costs associated with the licensing, testing, inspection, and regulation of certified weighers, scales with a capacity of greater than one thousand pounds, belt conveyers, in-motion railroad scales, moisture-testing devices, and grain protein analyzers must be funded from the general fund. The commission shall establish a fee schedule to cover any direct and indirect costs not funded from the general fund.

(II) Repealed.

(13) All license fees and testing fees collected by the department under this article shall be transmitted to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.



§ 35-14-128. Laboratory approval - service - condemnation

(1) The commissioner may inspect and test any weights, measures, or standards submitted to the metrology laboratory. Weights, measures, and standards may not be approved by the department's laboratory unless the design and construction of the unit complies with the design and construction requirements prescribed by the national institute of standards and technology or other entity approved by the commissioner. The commissioner may establish approval periods, conditions, and limitations by rule.

(2) (a) The laboratory may require that specified weights, measures, or standards submitted for calibration be cleaned or sanded, scraped, and painted before submission. The fee for any metrology service shall be established by the commission. For each fiscal year, commencing on July 1, seventy-five percent of the direct and indirect costs associated with metrology laboratory services, including the regulation of weighing and measuring device sales, installation, and service persons, shall be funded from the general fund. The commission shall establish a fee schedule to cover any direct and indirect costs not funded from the general fund.

(b) Repealed.

(3) The laboratory may seize any weight, measure, or standard that it deems not to be susceptible of repair. Within twenty-four hours after such seizure, the laboratory shall cause notice of such seizure to be served personally or by first-class mail upon the owner of such weight, measure, or standard, advising such owner of the seizure and of the laboratory's intention to destroy such weights, measures, or standards, pursuant to section 35-14-107 (1)(k). Such notice shall also state that the owner of such weights, measures, or standards may, within twenty days after the date of personal service or mailing, request in writing that the commissioner conduct a hearing to determine whether such weights, measures, or standards are not susceptible of repair. If a hearing is requested, it shall be conducted promptly, and the commissioner or the commissioner's designated agent shall preside over such hearing, and the laboratory shall take no further action pending such hearing. If a hearing is not requested, the seized weights, measures, or standards may be destroyed after the expiration of the twenty-day period.



§ 35-14-129. Moisture-testing devices and grain protein analyzers - specifications

(1) Before operating any moisture-testing device or grain protein analyzer for commercial use, the owner of the device or analyzer shall first procure a license for operation of the device or analyzer from the commissioner. An application for the license must be made upon a form furnished by the commissioner. A moisture-testing device or a grain protein analyzer is considered in commercial use if the results of the device or analyzer are a factor in determining:

(a) The price of the commodity tested; or

(b) For a moisture-testing device, the drying or other processing charge based upon moisture content of the commodity.

(2) to (6) Repealed.



§ 35-14-130. Stop sale order

(1) The commissioner may issue warning notices to anyone who has not complied with this article and may establish a time period to correct any minor violation.

(2) The commissioner may issue a stop sale order directing that any products not meeting the requirements of this article or the rules promulgated by the commissioner be taken off sale.



§ 35-14-131. Civil penalties

(1) A person who violates any provision of this article or any rule adopted pursuant to this article is subject to a civil penalty, as determined by the commissioner or a court of competent jurisdiction. The maximum penalty shall not exceed seven hundred fifty dollars per violation; except that such penalty may be doubled if it is determined, after notice and an opportunity for hearing, that the person has violated the provision or rule for the second time. Each day the violation occurs shall constitute a separate violation.

(2) No civil penalty may be imposed by the commissioner unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect such civil penalty or if a person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may bring suit to recover such amount plus costs and attorney fees by action in a court of competent jurisdiction.

(4) Before imposing a civil penalty, the commissioner or a court of competent jurisdiction may consider the effect of such penalty on the business.

(5) It is a violation for any person to:

(a) Sell, offer, or expose for sale or hire or have in his or her possession for the purpose of selling or hiring an incorrect weight or measure or any device or instrument used or calculated to falsify any weight or measure;

(b) Use, or possess for current use or for hire, in the buying or selling of any commodity or thing, in the computation of any basic charge or payment for services rendered on the basis of weight or measurement, or in the determination of weight or measurement when a charge is made for such determination, any weight or measure that is not approved by the commissioner or the commissioner's designated agent, unless specific written permission to use such weight or measure has been received from the commissioner;

(c) Dispose of any rejected or condemned weight or measure in a manner contrary to law or rule;

(d) Remove, break, or deface, contrary to law or rule, any tag, seal, or mark placed on any weight or measure pursuant to this article, except in the case of the commissioner or a service person, certified pursuant to section 35-14-123, performing duties provided for in this article or any rule adopted pursuant thereto;

(e) Sell, or offer or expose for sale, less than the quantity such person represents of any commodity, thing, or service;

(f) Take more than the quantity such person represents of any commodity, thing, or service when, as a buyer, such person furnishes the weight or measure by means of which the amount of the commodity, thing, or service is determined;

(g) Keep for the purpose of sale, advertise or offer or expose for sale, or sell any commodity, thing, or service in a condition or manner contrary to the requirements of this article;

(h) Use in retail trade, except in the preparation of packages put up in advance of sale and medical prescriptions, a weight or measure that is so positioned that its indications may not be accurately read and the weighing or measuring operation observed from some position that may reasonably be assumed by a customer; except that this paragraph (h) shall not apply to livestock scales used in any licensed yard selling livestock;

(i) Violate any provision of this article or any rule promulgated under this article for which a specific penalty has not been prescribed;

(j) Act as or represent oneself to be a certified weigher without being certified therefor, or for any certified weigher to: Falsely certify, represent, or record the weight of any load, or part of any load, or of any article whatsoever obtained from a commercial weighing and measuring device not exempted pursuant to section 35-14-126; falsely certify, represent, or record any net or gross weight required by this article to be in said certificate or record; refuse to weigh any article or thing that it is such person's duty to weigh; or refuse to state in any weight certificate anything required to be therein;

(k) Alter a weight certificate, use or attempt to use any such certificate for any load or part of a load or for articles or things other than for which the certificate is given, or, after weighing and before the delivery of any articles or things so weighed, alter or diminish the quantity thereof;

(l) Hinder or obstruct in any way the commissioner or the commissioner's authorized agent in the performance of the commissioner's official duties under this article;

(m) Act as or represent oneself to be a certified weighing or measuring device service provider without being so certified.

(6) A civil penalty collected under this section shall be transmitted to the state treasurer, who shall credit it to the inspection and consumer services cash fund created in section 35-1-106.5. Penalties shall be determined by the commissioner or the commissioner's designee and may be collected by the department by action instituted in a court of competent jurisdiction for collection of such penalty. In determining the amount of any civil penalty to be assessed, the commissioner shall consider any relevant factors. The final decision of the commissioner or the commissioner's designee shall be subject to judicial review. If such an action is instituted for the collection of such penalty, the court may consider the appropriateness of the amount of the penalty if such issue is raised by the party against whom the penalty was assessed.



§ 35-14-132. Criminal penalties

(1) Any person who willfully makes, installs, sells or offers to sell, or uses or allows to be used on his or her weights or measures any counterfeit seal, or seal of the commissioner without proper authority, commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) The commissioner shall inform the district attorney of the proper district of any criminal violation of this article. It is the duty of each district attorney to whom the commissioner presents satisfactory evidence of any violation of this article to cause appropriate proceedings to be commenced and prosecuted in a court of competent jurisdiction. If the district attorney fails to so act within a reasonable time, the commissioner may notify and be represented by the attorney general.

(3) All criminal fines imposed and collected for violations of the provisions of this article shall be paid into the county treasury for the use of the people of the county in which the offense was committed.



§ 35-14-133. Enforcement

(1) The commissioner or the commissioner's designee shall enforce this article.

(2) Whenever the commissioner has reasonable cause to believe a violation of any provision of this article or any rule promulgated pursuant to this article has occurred and immediate enforcement is deemed necessary, the commissioner may issue a cease-and-desist order, which may require any person to cease violating any provision of this article or any rule promulgated pursuant to this article. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions cease forthwith. At any time after service of the order to cease and desist, the person may request, at the person's discretion, a hearing to be held within a reasonable period of time to determine whether such violation has occurred. Such hearing shall be conducted pursuant to article 4 of title 24, C.R.S., and shall be determined promptly.

(3) Whenever the commissioner possesses sufficient evidence satisfactory to him or her indicating that a person has engaged in or is about to engage in an act or practice constituting a violation of this article or any rule or order adopted pursuant to this article, the commissioner may apply to a court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order adopted pursuant to this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-14-134. Repeal of sections - review of functions

Sections 35-14-102 (3), 35-14-121 to 35-14-124.5, 35-14-127, 35-14-129, and 35-14-131 (5)(d), (5)(j), and (5)(m) are repealed, effective July 1, 2018. Prior to such repeal, the licensing and certification functions of the department shall be reviewed as provided for in section 24-34-104, C.R.S.









Central Filing System

Article 15 - State Central Filing System Board






Poultry and Rabbits

Article 20 - Poultry and Rabbits



Article 21 - Eggs

§ 35-21-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Candling" means examining the interior of an egg by use of transmitted light sufficient to view the interior of the egg.

(2) "Commission" means the state agricultural commission.

(3) "Commissioner" means the commissioner of agriculture.

(4) (Deleted by amendment, L. 2009, (SB 09-127), ch. 63, p. 224, § 7, effective July 1, 2009.)

(5) "Consumer" means any person who buys eggs for household consumption and not for resale.

(6) "Dealer" means any person who is engaged in selling eggs.

(7) "Department" means the department of agriculture.

(8) "Edible eggs" means eggs which are free from mold, blood ring, blood spot, bloody whites, filth, stuck yolk, black rot, white rot, mixed rot, or any other inedible quality as defined by the United States department of agriculture.

(9) (Deleted by amendment, L. 95, p. 699, § 15, effective May 23, 1995.)

(10) and (11) (Deleted by amendment, L. 2009, (SB 09-127), ch. 63, p. 224, § 7, effective July 1, 2009.)

(12) Repealed.

(13) "Manufacturer" means any person engaged in the business of manufacturing or preparing any product intended for sale for human consumption in which eggs in any form or part are used.

(14) "Person" means a person, partnership, association, or corporation.

(15) "Poultry eggs", "shell eggs", or "eggs" means shell eggs of the domesticated chicken.

(16) "Producer" means any person engaged in producing eggs in this state.

(17) "Restaurant" means any person engaged in the business of catering or furnishing meals to the public.

(18) and (19) Repealed.

(20) Where applicable, the singular includes the plural; the plural, the singular; and the masculine, the feminine.



§ 35-21-102. Importation, classification, and grades

(1) All shell eggs shall be edible eggs, and shall be candled and graded into Colorado consumer grades.

(2) The consumer grades and weight classes for shell eggs, and standards for quality of individual shell eggs, shall be based on the United States department of agriculture grades and weight classes for shell eggs and standards for quality of individual shell eggs. The commission may adopt regulations as applicable and necessary to conform to current United States department of agriculture regulations for shell eggs.

(3) (Deleted by amendment, L. 2009, (SB 09-127), ch. 63, p. 225, § 8, effective July 1, 2009.)

(4) A copy of the United States department of agriculture regulations governing the grading of shell eggs and United States standards, grades, and weight classes for shell eggs shall be kept on file in the office of the commissioner and shall be open to public inspection during normal business hours.



§ 35-21-103. Refrigeration - transportation

(1) Repealed.

(2) All eggs shall be kept under adequate refrigeration. The refrigeration shall be such that the temperature of the eggs does not exceed the temperature established in rules adopted by the commissioner pursuant to section 35-21-106 (1).

(3) Every vehicle used to transport eggs shall be maintained in a sanitary condition and shall be enclosed to protect eggs from extreme heat or cold.

(4) to (9) (Deleted by amendment, L. 95, p. 699, § 16, effective May 23, 1995.)



§ 35-21-104. Licenses - application - fees - rules

(1) Every person selling poultry eggs within this state shall obtain from the department a dealer's license for each place where such business is conducted. A license is not transferable. The license shall expire and may be renewed in accordance with rules promulgated by the commissioner. No reduction of license fee may be made for a fractional part of a year.

(2) (Deleted by amendment, L. 95, p. 700, § 17, effective May 23, 1995.)

(3) An application for a license shall state:

(a) The name of the applicant;

(b) If the applicant is a firm, the names of its members;

(c) If the applicant is a corporation, the names of its officers;

(d) The location of the business;

(e) The telephone number of the business;

(f) Any ownership information concerning the application that the commissioner may require; and

(g) Any contact information that the commissioner may require.

(4) (a) (Deleted by amendment, L. 2009, (SB 09-127), ch. 63, p. 223, § 5, effective July 1, 2009.)

(b) (I) The license categories shall be established by rule by the commissioner based on the average number of cases of eggs (thirty dozen per case) sold per week during the previous twelve months.

(II) The commission may establish a late fee for a license renewed after it has expired.

(III) Fees for each license category shall be as established by the commission.

(IV) The applicant for a license shall keep such records as may be necessary to indicate accurately the quantity of eggs sold per week during the year and shall allow the commissioner to examine these records in determining the quantity of eggs sold. A licensee shall retain such records of quantity sold for a period of two years.

(c) and (d) (Deleted by amendment, L. 95, p. 700, § 17, effective May 23, 1995.)

(e) Repealed.

(f) to (i) (Deleted by amendment, L. 95, p. 700, § 17, effective May 23, 1995.)

(j) For the fiscal year commencing on July 1, 2007, and for each subsequent fiscal year, the agricultural commission shall establish a fee schedule to cover all of the direct and indirect costs of administering and enforcing the provisions of this article.

(5) All license fees shall be deposited with the state treasurer and credited to the inspection and consumer services cash fund created in section 35-1-106.5.



§ 35-21-105. Exemption

(1) Except as provided in subsection (2) of this section, a person who produces and sells, only on the premises at which the eggs were produced, at a farmers' market, or through a community-supported agricultural organization, less than two hundred fifty dozen eggs per month is exempt from this article; except that such a producer may apply for a dealer's license and, upon compliance with this article, be issued a dealer's license.

(2) A person transporting eggs for sale at a farmers' market or similar venue under subsection (1) of this section shall:

(a) Comply with the transport requirements of section 35-21-103 (3) and any rules, including rules requiring refrigeration, promulgated under this article regarding the safe transport and washing of eggs; and

(b) Affix to the egg package a label containing the address at which the eggs originated and the date on which the eggs were packaged. Any eggs not treated for salmonella must also include the following statement on the package: "Safe Handling Instructions: To prevent illness from bacteria, keep eggs refrigerated, cook eggs until yolks are firm, and cook any foods containing eggs thoroughly. These eggs do not come from a government-approved source."



§ 35-21-106. Rules - commissioner to enforce - procedure

(1) The commissioner is authorized to formulate rules relating to licensing, transporting, processing, labeling, sale, storage, inspection, and record keeping as the commissioner may deem proper and necessary for the furtherance and enforcement of this article. Such rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(2) (a) The commissioner is responsible for enforcing this article. The commissioner or the commissioner's designee shall have access during regular business hours to business premises, facilities, vehicles, and records pertinent to activities regulated under this article.

(b) If the commissioner determines that the provisions of this article or the rules promulgated for its enforcement are being violated, the commissioner may cause "stop sale notices" to be placed on all eggs being sold or offered for sale in violation of this article or said rules. No person may sell or otherwise dispose of eggs upon which a "stop sale notice" has been issued until such "stop sale notice" has been cancelled by the commissioner or a duly authorized agent.

(3) (a) It is unlawful for any person to refuse to submit any eggs or egg products or to refuse to stop any vehicle transporting eggs or egg products for inspection by any authorized person of the department.

(b) Any authorized agent of the department may, while enforcing the provisions of this article, seize and hold as evidence any carton or container of eggs received, packed, stored, delivered for shipment, loaded, or in transit in violation of any provisions of this article.



§ 35-21-107. Penalty

(1) Any person who violates any of the provisions of this article is guilty of a misdemeanor. It is the duty of the commissioner to notify the district attorney of the judicial district in which a violation occurs, and the district attorney of said district shall conduct such proceedings as may be necessary with the cooperation of the commissioner. Upon conviction in any court of competent jurisdiction, any person in violation of any of the provisions of this article shall be punished by a fine of not more than five hundred dollars. Each calendar day on which such a violation occurs shall constitute a separate violation. Fines and penalties imposed under this article shall be collected and remitted as provided by law.

(2) After proper hearing as provided in article 4 of title 24, C.R.S., the commissioner may deny an application for licensure, place a licensee on probation, or restrict, suspend, revoke, or refuse to renew the license of a person who violates any of the provisions of this article or any rule adopted under this article. Such restriction, revocation, or suspension of or refusal to renew a license may be in addition to, or in lieu of, any penalties or fines imposed in subsection (1) of this section.



§ 35-21-107.5. Civil penalties

(1) (a) The commissioner may impose a civil penalty on any person who violates any provision of this article or any rule adopted under this article. Such penalty shall not exceed seven hundred fifty dollars per day per violation.

(b) Before imposing a civil penalty, the commissioner may consider the effect of such penalty on the ability of the violator to stay in business.

(2) (a) The commissioner shall not impose a civil penalty unless the person charged is given notice and an opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(b) Upon a finding that the commissioner did not have probable cause to impose a civil penalty, the person charged may recover from the department such person's costs and attorney fees.

(3) If the commissioner is unable to collect a civil penalty or if any person fails to pay all or any portion of a civil penalty imposed pursuant to this section, the commissioner may recover the amount of the penalty, plus costs and attorney fees, by action in a court of competent jurisdiction.

(4) All moneys collected pursuant to this section shall be transmitted to the state treasurer and credited to the inspection and consumer services cash fund created in section 35-1-106.5.



§ 35-21-108. Repeal of sections - review of functions

Sections 35-21-104 and 35-21-107 (2) are repealed, effective July 1, 2020. Prior to such repeal, the licensing functions of the department shall be reviewed as provided for in section 24-34-104, C.R.S.






Article 22 - Branding of Turkeys






Agricultural Products - Standards and Regulations

Article 23 - Fruits, Vegetables, and Other Agricultural Products

§ 35-23-101. Legislative declaration

The purpose of this article is to provide the means whereby producers, shippers, carriers, buyers, and sellers of fruits, vegetables, and such other agricultural products as may be mutually agreed upon, on application, may secure prompt and efficient inspection and classification of such products. The standardization of the produce industry by means of the proper classification and grading of fruits, vegetables, and other agricultural products is recognized to be beneficial to the producer, carrier, shipper, buyer, seller, and consumer. Prompt and efficient inspection, under competent authority, furnishes the producer and the shipper prima facie evidence of quality and condition of products; it guarantees the carrier and the receiver as to the quality and condition of products carried and received by them; and it assures the ultimate consumer of the quality and condition of products purchased.



§ 35-23-102. Responsible officer

The inspection in this state of fruits, vegetables, and other agricultural products, and the classification of grades thereof, shall be under the direction and control of the commissioner of agriculture.



§ 35-23-103. Federal cooperation

The commissioner is empowered to enter into such agreements with the United States department of agriculture as he may determine to be necessary or advisable for the establishment of a joint state and federal inspection service in Colorado for fruits, vegetables, and other agricultural products.



§ 35-23-104. Employees of inspection service

Pursuant to section 13 of article XII of the state constitution, the commissioner shall employ and discharge such supervisors, deputies, inspectors, and employees as the needs of the inspection service require. Inspectors shall be experienced in the inspection of fruits, vegetables, and other agricultural products, and in commercial packing practices, and shall hold, at the time of appointment, a federal inspector's license.



§ 35-23-105. Authority to enter business places

In carrying out the provisions of this article, the commissioner and his deputies, inspectors, and employees are authorized to enter on any business day, during the usual hours of business, any storehouse, warehouse, cold storage plant, packing house, or other building or place where fruits, vegetables, or other agricultural products are kept or stored by any person engaged in the shipping of fruits, vegetables, or other agricultural products, or to stop or inspect at any time any automobile, truck, trailer, or other vehicle transporting or containing any such fruits, vegetables, or other agricultural products.



§ 35-23-106. Establishment of regulations and grades

The commissioner is empowered to establish and enforce such grades, grading rules, and regulations in addition to those established by this article, in no event less than the minimum requirements prescribed by this article, as he may deem necessary on fruits, vegetables, and other agricultural products, which shall not conflict with any provisions of this article, after a thorough investigation has been made of the needs of the particular fruit, vegetable, or other agricultural product for which grades, grading rules, and regulations are contemplated; but, whenever it is deemed advisable by the commissioner, such grades shall be the same as the grades promulgated by the United States department of agriculture. Such grades, grading rules, and regulations, before they become effective, shall be submitted for approval at one or more public meetings called for that purpose and attended by representative growers and shippers of the localities interested in the industry affected. Such meetings shall be advertised at least once in a newspaper published in such localities, one week or more prior to the meeting. Said meeting shall be presided over by the commissioner or any of his duly authorized deputies and, insofar as possible and practicable, shall be conducted at such places as can be conveniently reached by representatives of the affected industry. Grades, grading rules, and regulations, established in accordance with the provisions of this section, shall not be modified during the current shipping season of the fruit, vegetable, or other agricultural product for which they are established. In like manner the commissioner may provide for standard packages for all fruits, vegetables, and other agricultural products, but no standard packages shall be eliminated or changed without two years' notice to the industry involved.



§ 35-23-107. Appeal to change regulations and grades

On receipt of a written appeal by representative growers or shippers representing at least fifty-one percent of the acreage of the commodity for which grades, grading rules, regulations, or standard packages have been established by the commissioner under the provisions of this section and section 35-23-106, protesting against the grades, grading rules, regulations, or standard packages so established, the commissioner shall call a hearing. Due notice shall be given by the commissioner to all interested parties of the date and place of such hearing, and the grades, grading rules, regulations, or standard packages shall be sustained, modified, or revoked, in the discretion of the commissioner on the basis of the evidence presented. If such grades, grading rules, regulations, or standard packages are not changed or modified by the commissioner, in accordance with the provisions of this section and section 35-23-106, they shall continue to be in full force and effect. Grades, grading rules, regulations, and standard packages, established under the provisions of this section and section 35-23-106, shall be promulgated by the commissioner and published at least once in one or more newspapers or farm journals of general circulation in the state.



§ 35-23-108. Power of regulation

The commissioner, with the concurrence of the state agricultural commission, is authorized to promulgate such rules and regulations relative to the proper marking of containers, the issue of certificates of inspection, the tagging of the vehicle of transportation, and such other rules and regulations as he deems necessary for the improvement of the quality of marketing of all fruits, vegetables, or other agricultural products.



§ 35-23-109. Engaging in trade prohibited

The commissioner and his deputies, inspectors, and employees are each prohibited, during their respective terms of employment or office, from engaging in this state or elsewhere, either directly or indirectly, in the business of buying or selling fruits, vegetables, or other agricultural products or in dealing in the same on commission.



§ 35-23-110. Malfeasance of inspectors - penalty

Any inspector employed under this article who knowingly makes a wrong or improper inspection of any fruit, vegetable, or other agricultural product, or knowingly and improperly certifies that the grade, quality, or condition of a fruit, vegetable, or other agricultural product does or does not conform to the standards established under this article, or fails to bring action to prosecute any violators of this article, or accepts money or other consideration directly or indirectly for an incorrect or improper performance of his duty, and any person who improperly influences any such inspector in the performance of his duty, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.



§ 35-23-111. Inspection made mandatory

It is unlawful for any person, firm, corporation, or other organization to ship potatoes in excess of one thousand pounds, except those destined for commercial processing, unless they have first been inspected by a duly authorized inspector who shall issue a certificate of inspection showing the grade or other classification thereof.



§ 35-23-112. Appeal of inspection

Any interested party, who is dissatisfied with any classification of grades of any fruits, vegetables, or other agricultural products made as the result of inspection under this article, within such time after the inspection and in such manner as shall be prescribed by the commissioner, may appeal to the commissioner, and the commissioner is directed to promulgate rules and regulations governing the time and manner of such appeal. Upon such appeal to him being regularly taken, the commissioner shall cause such investigation to be made and such tests to be applied as he may deem necessary to determine the true grade or classification in the particular case in question and shall issue a finding determining the true grade or classification in the particular case. Whenever an appeal to the commissioner is taken, he shall fix and assess, and collect or cause to be collected, the established fee for an original inspection for each such appeal, which shall be uniform and which shall be refunded to the person paying the same, if the findings of the commissioner on appeal are to the effect that the grade or classification as determined and certified on the original inspection was erroneous and a new or different grade or classification is determined by the commissioner. Any reinspection certificate issued as the result of an appeal shall supersede the original inspection certificate.



§ 35-23-113. Issuance of certificate of inspection

A certificate evidencing that official inspection has been made and designating the classification of the grades of fruits, vegetables, or other agricultural products so inspected shall be issued by the inspector and delivered to the applicant. A certificate so issued shall be accepted in any court of this state as prima facie evidence of the true grade or other classification of such fruit, vegetable, or other agricultural product at the time of inspection.



§ 35-23-114. Inspection fees - agricultural products inspection cash fund

(1) The state agricultural commission, after conferring with interested industry groups, is authorized to fix, assess, and collect fees for the inspection and issuance of certificates of inspection on fruits, vegetables, and other agricultural products.

(2) (a) Such fees shall be uniform for the particular service rendered. The amount of such fees for services rendered under the provisions of this article shall be determined by the commission as nearly as may be to the end that such fees shall pay at least fifty percent of the operational cost of the inspection service mandated by section 35-23-111, but appropriations from the general fund shall be fifty percent of the operational cost of such mandatory inspection or two hundred thousand dollars, whichever is the lesser amount, and one hundred percent of the operational costs of all other inspection services provided pursuant to this article. Such fees shall be paid by the person, firm, corporation, or other organization requesting the service at the time such service is rendered or as otherwise provided and authorized by the commission.

(b) (Deleted by amendment, L. 93, p. 353, § 1, effective April 12, 1993.)

(3) (a) Fees for inspections mandated by section 35-23-111 and fees for all other inspection services provided pursuant to this article and collected under the provisions of this section shall be deposited in the state treasury and credited to the agricultural products inspection cash fund, which fund is hereby created. All interest derived from the deposit or investment of moneys credited to the agricultural products inspection cash fund shall also be credited to the fund. All moneys credited to the agricultural products inspection cash fund shall be used as provided in this section and shall not be deposited in or transferred to the general fund of this state or any other fund. All moneys in said fund are to be appropriated by the general assembly to the department of agriculture to be used for inspection services provided pursuant to this article. Moneys in the agricultural products inspection cash fund may be used:

(I) Repealed.

(II) For the department's direct and indirect costs; except that, effective July 1, 2006, no more than five percent of said moneys shall be used for the department's indirect costs.

(b) Repealed.

(4) Within sixty days after July 1, 2009, the unexpended and unencumbered balance of the mandatory fruit and vegetable inspection fund, as that fund existed prior to July 1, 2009, shall be transferred to the agricultural products inspection cash fund.



§ 35-23-115. Information confidential

All information obtained as the result of any inspection made under the provisions of this article shall not be open to inspection by the public; except that the commissioner shall prepare and certify to any financially interested party a copy of the original inspection certificate of any inspection upon the payment to him of his fees therefor. The commissioner is authorized to prescribe rules and regulations governing the issuance of such certificates.



§ 35-23-116. Penalty

Any person, firm, corporation, or other organization which violates any of the provisions of this article or willfully interferes with the commissioner or his deputies, inspectors, or employees in the performance or on account of the execution of his duties as provided by this article is guilty of a misdemeanor. Any person convicted under this article shall be punished by the revoking of his license by the commissioner and by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.






Article 23.5 - Controlled Atmosphere Storage of Apples

§ 35-23.5-101. Short title

This article shall be known and may be cited as the "Controlled Atmosphere Storage of Apples Act".



§ 35-23.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of agriculture.

(2) "Controlled atmosphere storage" means the storage of apples under conditions which comply with the provisions of this article and the rules and regulations adopted pursuant to the provisions of this article.



§ 35-23.5-103. Voluntary inspection of facility - rules - fee

The commissioner may inspect a controlled atmosphere storage facility upon request by the operator or under conditions set forth in rules adopted by the commissioner pursuant to sections 24-4-103, C.R.S., and 35-23.5-104. The commissioner may fix, assess, and collect fees in amounts that cover actual costs associated with inspection and the issuance of certificates of inspection.



§ 35-23.5-104. Commissioner to develop rules

The commissioner shall develop reasonable rules concerning the voluntary inspection of apples stored pursuant to this article and the controlled atmosphere storage of apples, including, among other factors, the following: Storage facility regulations; record keeping and reports; length of storage time, including the maximum time allowed to reach prescribed atmospheric conditions of temperature, oxygen, and carbon dioxide; quality regulations; and labeling and marketing.



§ 35-23.5-105. Storage in another state

(1) When apples have been grown and stored in another state which has laws governing controlled atmosphere storage of apples similar to the provisions in effect in this state, and the apples have been stored in compliance with those provisions, such apples may be represented as having been exposed to controlled atmosphere storage when sold in this state if the state in which they were stored permits apples which are stored in this state and in compliance with the laws of this state to be represented as having been exposed to controlled atmosphere storage when sold in that state.

(2) When apples have been grown and stored in another state which does not have laws governing controlled atmosphere storage of apples similar to provisions in effect in this state, but the apples have been stored in facilities and under conditions comparable to that required under this article and the rules adopted pursuant thereto, they may be represented as having been exposed to controlled atmosphere storage when sold in this state.



§ 35-23.5-107. Penalty

(1) It is unlawful for any person to:

(a) Operate a facility for the storage of apples that is represented as being a controlled atmosphere storage facility unless it meets the standards set pursuant to rule by the commissioner under the provisions of this article;

(b) Sell, exchange, offer for sale, advertise, label, or otherwise represent that apples have been exposed to controlled atmosphere storage, unless such apples have been stored in a facility that meets the standards set pursuant to rule by the commissioner under provisions of this article.

(c) Repealed.

(2) Any person who violates any provision of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars for each such offense. Each day of violation shall be deemed a separate offense.

(3) The commissioner may initiate an action in the proper court for injunctive relief to prevent or restrain any violation of this article or the rules adopted pursuant thereto.






Article 24 - Dairy Products



Article 24.5 - Aquaculture

§ 35-24.5-101. Short title

This article shall be known and may be cited as the "Colorado Aquaculture Act".



§ 35-24.5-102. Legislative declaration

(1) The general assembly finds and declares that it is in the interest of the people of the state that the practice of aquaculture be encouraged in order to promote agricultural diversification, augment food supplies, expand employment opportunities, promote economic activity, increase stocks of fish and other aquatic life, protect and better use and manage the land and water resources of the state, and provide other benefits to the state.

(2) The general assembly further finds and declares that aquaculture shall be considered an agricultural enterprise as defined in the "Colorado Agricultural Development Authority Act", article 75 of this title, and, for property tax assessment purposes, shall be classified pursuant to section 39-1-102 (1.6)(b), C.R.S.



§ 35-24.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Aquaculture" means the controlled propagation, growth, and harvest of, and subsequent commerce in, cultured aquatic stock, including but not limited to fish and other aquatic vertebrates, mollusks, crustaceans, and algae and other aquatic plants, by an aquaculturist.

(2) "Aquaculture facility" means any facility, structure, lake, pond, tank, or tanker truck used for the purpose of propagating, selling, brokering, trading, or transporting live fish or viable gametes.

(3) "Aquaculturist" means an individual, partnership, or corporation, other than an employee of a state or federal hatchery, involved in producing, transporting, or marketing cultured aquatic stock or products thereof.

(4) "Aquatic disease" means any departure from a normal state of health of aquatic organisms caused by disease agents.

(5) "Aquatic organism" means an individual member of any species of fish, mollusk, crustacean, aquatic reptile, aquatic amphibian, or aquatic insect or other aquatic invertebrate. "Aquatic organism" includes the viable gametes (eggs or sperm) of an aquatic organism.

(6) "Board" means the aquaculture board.

(7) "Commercial aquaculturist" means an aquaculturist engaged in the business of growing, selling, brokering, or processing live or viable aquatic organisms for commercial purposes.

(8) "Commission" means the state agricultural commission.

(9) "Commissioner" means the commissioner of agriculture.

(10) "Cultured aquatic stock" means aquatic organisms raised from privately owned stocks and aquatic organisms lawfully acquired and held in private ownership until they become intermingled with wild aquatic organisms; except that "cultured aquatic stock" does not include state-owned fish, crustaceans, amphibians, or mollusks lawfully taken and used or sold for bait only.

(11) "Department" means the department of agriculture.

(12) "Division" means the division of parks and wildlife in the department of natural resources.



§ 35-24.5-104. Aquaculture board

(1) There is hereby created and established in the department an aquaculture board, which shall consist of the following:

(a) The five persons who make up the fish health board as established in section 33-5.5-101, C.R.S.; and

(b) Two additional members, to be appointed by the commissioner, who are familiar with the commercial marketing or processing of aquatic organisms and their products or with the financing of commercial aquaculture.

(2) The term of office of the two additional members shall be three years. Each of these members shall serve until his or her successor has been appointed and qualified, and either member shall be eligible for reappointment. They shall serve without compensation except for actual and necessary traveling expenses.

(3) The board shall annually select a chairman and a vice-chairman, who may be the same as the chairman and vice-chairman of the fish health board.

(4) A majority of the board shall constitute a quorum, and, if a quorum is present, in person or by telephone, the board may act upon a vote of a majority of those present.

(5) The board shall constitute a "public entity" and each member and employee of the board shall constitute a "public employee" within the meaning of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(6) The board shall exercise its powers and perform its duties and functions specified in this article under the department and the executive director thereof as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.



§ 35-24.5-105. Duties of the board

(1) The board shall consider, initiate, and recommend rules, not inconsistent with law, to the commissioner concerning the regulation of the aquaculture industry and its markets, except for rules that regulate, control, or otherwise relate to fish health, to the spread of aquatic disease, or to the importation into the state or the distribution and management of any exotic aquatic species, all of which subjects are within the jurisdiction of the parks and wildlife commission.

(2) The board shall develop appropriate programs to assist in the protection, growth, and promotion of the aquaculture industry of the state and shall recommend policies and procedures to the commissioner and the commission for the accomplishment of such a plan.

(3) The board shall review any suspensions or revocations of aquaculture facility permits and any orders for the destruction of aquatic organisms or for quarantine of aquaculture facilities which last beyond thirty days, and all such suspensions, revocations, and orders shall be conditioned upon the board's approval; except that destruction orders may be approved by the commissioner upon a determination that a situation exists which threatens imminent danger to existing aquatic populations or to human health and safety and that no more reasonable means exist to control the situation. Destruction of aquatic organisms or quarantines shall be done in accordance with applicable regulations of the department.

(4) The board shall review aquaculture facility permitting procedures and shall make recommendations to the department concerning such procedures and any related fees and charges.



§ 35-24.5-106. Rules

(1) To carry out the provisions of this article, the board is authorized to consider and recommend to the commissioner appropriate rules to be promulgated pursuant to section 24-4-103, C.R.S., including but not limited to rules concerning the following:

(a) Fees to fund all direct and indirect costs of the administration and enforcement of this article;

(b) Standards applicable to products of cultured aquatic stock offered for sale; and

(c) The establishment of standards for and certification of private aquaculture facilities, which may include standards for commercial aquaculturists.

(2) Nothing in this section diminishes or supersedes the authority of the division or the parks and wildlife commission to regulate or manage wild populations of aquatic organisms in the waters of the state or in facilities controlled or managed by the division or by the United States fish and wildlife service.



§ 35-24.5-107. Powers and duties of the commissioner

(1) To carry out the provisions of this article, the commissioner is authorized to adopt appropriate rules pursuant to section 24-4-103, C.R.S., including but not limited to rules concerning the following:

(a) Fees to fund all direct and indirect costs of the administration and enforcement of this article and article 5.5 of title 33, C.R.S.;

(b) Standards applicable to products of cultured aquatic stock offered for sale; and

(c) The establishment of standards for and certification of private aquaculture facilities, which may include standards for commercial aquaculturists.

(2) Nothing in this section diminishes or supersedes the authority of the division or the parks and wildlife commission to regulate or manage wild populations of aquatic organisms in the waters of the state or in facilities controlled or managed by the division or by the United States fish and wildlife service.

(3) The commissioner shall institute appropriate programs to assist in the protection, growth, and promotion of the aquaculture industry in the state.

(4) The commissioner shall provide facilities and support to the board for use in carrying out its duties.

(5) The commissioner shall provide for the issuance of permits for aquaculture facilities and shall establish permit fees to offset the costs of regulating the aquaculture industry.

(6) The commissioner shall enforce all rules and regulations concerning aquaculture except those which relate to fish health, or to the spread of aquatic diseases, or to the importation into the state or the distribution and management of any exotic aquatic species, all of which rules and regulations shall be enforced by the division.

(7) The commissioner may contract for the services of any certified aquatic disease laboratory or certified aquatic disease specialist in this state or in any other state, or with any other government agency, through intergovernmental agreement, contract, or memorandum of understanding to implement and enforce the rules and regulations of the commissioner.

(8) The commissioner may quarantine aquaculture facilities subject to the review of the aquaculture board pursuant to section 35-24.5-105 (3).

(9) Nothing in this section shall be construed to conflict with or to supersede the authority of the Colorado department of public health and environment to regulate the growing, harvesting, and shipping of molluskan shellfish or any other processed fish or seafood products intended for human consumption.



§ 35-24.5-108. Delegation of duties - cooperative agreements

(1) The powers and duties vested in the commissioner by this article may be delegated to qualified employees of the department.

(2) After thorough consultation with the board, the department may receive and expend grants-in-aid from any agency of the United States and may cooperate and enter into agreements with any agency of the United States, any agency of any other state, and any agency of this state or its political subdivisions for the purposes of this article.



§ 35-24.5-109. Facility permit required

(1) On or after January 1, 1992, no person shall operate a fish production facility for the purpose of propagating, selling, trading, or transporting live fish or viable gametes unless such fish production facility possesses a valid and current aquaculture facility permit issued by the commissioner.

(2) One or more satellite stations of a fish production facility may operate under one aquaculture facility permit if all such satellite stations are listed on such facility permit.

(3) Each person seeking to obtain an aquaculture facility permit shall make application to the commissioner on forms prescribed and furnished by the commissioner.

(4) An annual facility permit fee in an amount to be established by the commissioner, not to exceed one hundred eighty dollars, shall accompany the application.

(5) No aquaculture facility permit shall be required for persons to obtain and possess live fish for aquaria or private ponds so long as such aquaria or ponds are hydrologically closed systems and are not connected to state waters and so long as live fish which have been held in such aquaria or ponds are not released into state waters.

(6) No aquaculture facility permit shall be required of any federal, state, or county agency or of any person possessing a valid scientific collecting permit who is conducting research or educational activities with lawfully acquired fish, nor shall such permit be required of any zoo accredited by the American association of zoological parks and aquariums; except that such persons and entities must adhere to all other division of parks and wildlife regulations including record-keeping and importation requirements.

(7) Any person who operates or uses an aquaculture facility, whether as owner, operator, lessee, or pursuant to any contract, or who otherwise buys, sells, trades, or acts as a broker of live fish or viable gametes, shall be subject to all applicable regulations including record-keeping and importation requirements.



§ 35-24.5-110. Civil penalties - disciplinary actions

(1) (a) Any person that violates any of the provisions of this article or any rule or regulation promulgated by the commission pursuant to this article may be punished upon a finding of such violation by the commissioner as follows:

(I) In any first administrative proceeding, a fine of not less than one hundred dollars nor more than one thousand dollars;

(II) In any subsequent administrative proceeding against the same person, a fine of not less than one thousand dollars nor more than five thousand dollars.

(b) If the commissioner is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may bring suit to recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(2) In addition to the penalties provided in subsection (1) of this section, the commissioner may withhold, deny, suspend, or revoke the aquaculture facility permit of any aquaculturist if the commissioner finds that such person has committed any of the following:

(a) Fraud or material deception in the obtaining or renewal of a permit;

(b) Failure to comply with any provision of this article or rules promulgated by the commissioner or any lawful order of the commissioner pursuant thereto;

(c) Failure to comply with any provision of section 33-6-114.5 (1) to (6), C.R.S., or with any rule or regulation of the division, or with any statutory provision relating to fish health, the spread of aquatic diseases, or the importation into the state, distribution, or management of any exotic aquatic species;

(d) Contracting with or assisting unlicensed persons to perform services or operate in a manner for which a license is required under this article.

(3) Any revocation or suspension of a permit by the commissioner shall be subject to review by the board pursuant to section 35-24.5-105 (3); except that the commissioner may issue an order to cease and desist from doing any act which is determined to present an immediate danger to other aquatic stock pending such review by the board. For the purpose of enforcing any such cease-and-desist order, the commissioner has, in addition to any other powers conferred by statute, the power to exercise such physical control over property and persons as may be necessary to protect the health of such aquatic stock or of the public.

(4) Whenever the commissioner possesses sufficient evidence satisfactory to the commissioner indicating that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule adopted under this article, the commissioner may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-24.5-111. Aquaculture fund created

All fees and penalties collected pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the aquaculture cash fund, which fund is hereby created. The moneys in the fund shall be subject to annual appropriation by the general assembly to the department for the direct and indirect costs of the administration of this article.






Article 25 - Colorado Bee Act

§ 35-25-101. Short title

This article shall be known and may be cited as the "Colorado Bee Act".



§ 35-25-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Advisory committee" means that committee appointed by the commissioner pursuant to the provisions of section 35-25-104.

(1.5) Repealed.

(2) "Apiary" or "beeyard" means a hive or hives of bees in close proximity to one another.

(2.5) Repealed.

(3) "Beekeeper" means any person producing or causing to be produced bees or bee products.

(4) "Bees" means honey-producing insects of the genus apis, including all life stages.

(5) "Beeswax" means the wax produced by the honeybee.

(6) Repealed.

(7) "Brood" means bees in any stage of development preceding emergence as adults.

(8) "Certificate of inspection" means a document issued by the commissioner indicating the health conditions of the colony or apiary.

(9) "Colony" means one group of bees established in a place acceptable to said bees for the rearing of young and the storage of honey.

(10) "Comb" means any structure acceptable to bees for the storage of honey and pollen and the rearing of brood.

(11) "Commissioner" means the commissioner of agriculture.

(12) "Contagious disease" means any disease produced by disease agents or parasitic agents to bees or beekeepers which shall be determined by the commissioner as being hazardous to the beekeeping industry in this state.

(13) "Entry permit" means a document issued by the commissioner permitting entry of bees, equipment, or appliances into the state of Colorado, accompanied by a health certificate from the originating state indicating the number of colonies and county of destination.

(14) "Equipment" means any object that is attached to or made a part of a hive.

(15) "Frame" means any device designed to receive single sheets of wax foundation and in which bees are encouraged to draw comb.

(16) "Hive" means any structure containing bees and designed to receive movable frames of comb.

(16.5) to (18) Repealed.

(19) "Person" means any body politic, individual, partnership, association, corporation, company, joint stock association, or organized group of persons whether incorporated or not and includes any trustee, receiver, or assignee. "Body politic" means any agency of this state or of the federal government or any unit of local government including any county, city, town, school district, local improvement or service district, special district, or other governmental unit having authority under the law to tax or impose assessments, including special assessments.



§ 35-25-103. Enforcement

(1) The commissioner or his authorized agents are authorized and directed to enforce the provisions of this article.

(2) (a) If it appears to the commissioner after examination of the facts that a violation of any provision of this article has occurred, he may refer the facts to the district attorney for the county in which the violation occurred.

(b) Nothing in this article shall be construed as requiring the commissioner to report for prosecution minor violations of this article or rules and regulations when the commissioner believes that the public interest will best be served by a suitable notice of warning in writing.

(3) Each district attorney to whom any such violation is reported shall cause appropriate proceedings to be instituted in any competent court without delay.

(4) The commissioner may, by publication in such manner as he may prescribe, give notice of all judgments entered in actions instituted under the authority of this article.

(5) (a) Any person who violates any provision of this article or any regulation made pursuant to this article is subject to a civil penalty, as determined by the commissioner. The maximum penalty shall not exceed one thousand dollars per violation.

(b) No civil penalty may be imposed unless the person being charged has been given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(c) If the commissioner is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(d) Whenever the commissioner is found to have lacked substantial justification to impose a civil penalty, the person charged may recover his costs and attorney fees from the department of agriculture.

(e) Moneys collected from any civil penalties under the provisions of this section shall be paid to the state treasurer, who shall credit the same to the bee inspection fund.

(f) Before imposing any civil penalty, the commissioner may consider the effect of such penalty on the ability of the person charged to stay in business.

(6) The commissioner shall have full authority to administer oaths and take statements, to issue subpoenas requiring the attendance of witnesses before him and the production of all books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.



§ 35-25-104. Advisory committee and districts

(1) There is hereby created an advisory committee to be nominated by the beekeeping industry and composed of seven members to be appointed by the commissioner. The members shall meet with and advise the commissioner concerning the needs of the beekeeping industry and shall assist in formulating rules and regulations pertaining to the administration of this article. The members shall be as follows:

(a) A beekeeper from the area of the Colorado river drainage basin, to be known as district 1;

(b) A beekeeper from the area of the Rio Grande river drainage basin and all of Chaffee county, to be known as district 2;

(c) A beekeeper from the area of the Arkansas river drainage basin, except Chaffee county, to be known as district 3;

(d) A beekeeper from the area of the Platte and Republican rivers drainage basin, to be known as district 4;

(e) The president of the Colorado beekeepers association;

(f) The extension entomologist;

(g) One member who is a beekeeper at large.

(2) Members of the advisory committee shall receive no compensation.

(3) Repealed.



§ 35-25-105. Rules and regulations

(1) The commissioner is authorized to adopt rules and regulations pursuant to the provisions of article 4 of title 24, C.R.S., for the administration of this article.

(2) The powers and duties of the commissioner under this article may be delegated by the commissioner to employees of the department of agriculture designated by him.



§ 35-25-106. Examination of apiaries

(1) The commissioner, when he has reason to suspect disease in any apiary, may examine all reported or suspected apiaries. If any contagious disease is present, he may examine all apiaries in the same locality and ascertain whether or not any contagious disease exists in the apiaries. If satisfied of the existence of any such contagious disease, the commissioner may burn, sterilize, or medically treat said apiary in strict compliance with rules and regulations pertaining thereto, or the commissioner may require the beekeeper to burn, sterilize, or medically treat said apiary.

(2) If a dispute arises as to the diagnosis of the disease, a sample shall be taken and mailed to the nearest bee disease and investigation laboratory for positive identification. Should the occasion arise, the commissioner may preserve from destruction diseased colonies for experimental purposes.



§ 35-25-107. Inspection of beehives for interstate movement

Any beekeeper or person requesting an inspection of beehives for contagious disease for the purpose of interstate movement shall be liable for all costs of such inspection. The beekeeper or his agent shall accompany and assist the inspector in making the inspection.



§ 35-25-108. Beehives equipped with movable combs - certificate - permit

(1) Beehives shall be equipped with movable combs.

(2) Bees on combs and used beekeeping appliances or equipment entering Colorado must be accompanied by a certificate declaring the apiaries from which the bees, appliances, or equipment originated to be free from contagious diseases. This certificate shall be from a duly authorized inspector of the state of origin.

(3) Anyone desiring to move bees on combs or used bee equipment into the state of Colorado shall be required to secure an entry permit from the commissioner. Application for this permit shall be accompanied by a timely certificate of inspection, as defined by the commissioner, issued from the state apiary inspection agency of the state of origin, showing freedom from contagious disease, the number of colonies to be moved, and the county to which the owner or operator desires to move. The owner or operator of the bees or equipment shall notify the commissioner upon arrival in the state.



§ 35-25-110. Authority to enter premises

The commissioner is authorized, during reasonable business hours, to enter upon or into any premises, lands, buildings, or places where bees or beekeeping appliances are kept for carrying out the provisions of this article.



§ 35-25-111. Penalties

In addition to civil penalties which may be imposed pursuant to section 35-25-103 (5), any person violating any provision of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars for the first offense and, for any offense thereafter, is guilty of a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 35-25-112. Injunctive relief

The commissioner may institute an action to enjoin any violation of this article or any rule or regulation promulgated under this article. A violation of this article or any rule or regulation promulgated pursuant thereto is declared to constitute a public nuisance. Such action for injunction may be maintained notwithstanding the existence of other legal remedies and notwithstanding the pendency or successful completion of a criminal prosecution. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-25-113. Agreements

The commissioner may enter into agreements with any municipal, county, federal, or other state agencies and delegate authority to representatives thereof when such agencies or representatives may assist in carrying out the provisions of this article.



§ 35-25-116. Bee inspection fund - transfer of moneys to plant health, pest control, and environmental protection cash fund

All fees collected pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3. Within sixty days after July 1, 2009, the unexpended and unencumbered balance of the bee inspection fund, as that fund existed prior to July 1, 2009, shall be transferred to the plant health, pest control, and environmental protection cash fund.



§ 35-25-117. Emergency powers

If, at any time, the commissioner determines the existence of any imminent hazard inimical to the beekeeping industry in this state, the commissioner may take appropriate action, including but not limited to: Inspecting any public or private place; establishing and enforcing quarantines; issuing and enforcing orders and rules for the control and eradication of said hazard; and taking such other action as may seem advisable and not contrary to law as the commissioner is empowered with pursuant to this title. The commissioner is hereby authorized to seek reimbursement from the general assembly for any funds expended in the exercise of these emergency powers.






Article 26 - Colorado Nursery Act

§ 35-26-101. Short title

This article shall be known and may be cited as the "Colorado Nursery Act".



§ 35-26-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Advertisement" means the attempt by publication, dissemination, solicitation, or circulation, visual, oral, or written, to induce directly or indirectly any person to enter into any obligation or to acquire any title or interest in any property.

(1.5) (Deleted by amendment, L. 91, p. 151, § 5, effective July 1, 1991.)

(1.7) "Body politic" means any agency of this state or of the federal government, or any unit of local government, including any county, city, town, school district, local improvement or service district, or special district, or any other governmental unit having authority under the law to tax or impose assessments, including special assessments.

(2) "Botanical name" means that name used in the binomial system of nomenclature consisting of the genus and the species of a particular plant and, if there be one, the variety name of the species.

(3) "Collected nursery stock" means any nursery stock removed from its original native habitat.

(4) "Collector" means any person who collects nursery stock for sale purposes.

(5) "Commissioner" means the commissioner of agriculture.

(6) "Common name" means the name of any plant which is in common and widest use in the state, to designate the kind and variety of a plant.

(7) "Dead or dying condition" means a condition in which a plant is without living tissue, or is weakened to a point that it is unlikely to grow with reasonable vigor when given reasonable care.

(8) (Deleted by amendment, L. 91, p. 151, § 5, effective July 1, 1991.)

(9) "Department" means the department of agriculture.

(9.5) "Grown within Colorado" means propagated from seed or cuttings or by budding or grafting in Colorado, or grown as a native stand of trees or shrubs or other stock growing on property owned or leased in Colorado by the nursery who intends to collect and sell such stock.

(10) "Insect pests" means the small invertebrate animal in the phylum anthropoda comprising the class insecta which generally have segmented bodies, are six-legged, and are usually winged, such as beetles, bugs, bees, and flies, including a similar class of arthropods whose members are wingless and generally have more than six legs, such as spiders, mites, ticks, centipedes, and wood lice which are injurious to nursery stock.

(11) "Landscape contractor" means a person who provides nursery stock for compensation or value as part of a site development or landscaping service.

(12) "Nursery" means any grounds or premises on or in which nursery stock is propagated, held, or grown for sale purposes.

(13) "Nurseryman" means any person owning, leasing, or managing a nursery. All persons engaged in the operation of a nursery are farmers and are engaged in agriculture for all statutory purposes.

(14) "Nursery stock" means all plants, whether field grown, container grown, or collected native plants; trees, shrubs, vines; turfgrass sod, seedlings, perennials, biennials; and buds, cuttings, grafts, and scions thereof, grown or collected or kept for propagation, sale, or distribution; except that it does not mean dormant bulbs, tubers, roots, corms, rhizomes, pips, field, vegetable, or flower seeds, bedding plants, annual plants, and florists' greenhouse plants, flowers, or cuttings commonly known as greenhouse stock.

(15) (Deleted by amendment, L. 91, p. 151, § 5, effective July 1, 1991.)

(16) "Orchard plants" means trees, shrubs, and vines which are grown solely for their fruit or other products.

(17) "Person" means any firm, partnership, association, corporation, society, individual, or combination of individuals.

(18) "Place of business" means each separate nursery, store, stand, sales ground, lot, or any location from which nursery stock is being sold, offered for sale, or distributed.

(19) "Plant diseases" means the pathological condition in nursery stock caused by fungi, bacteria, nematodes, viruses mycoplasmas, or parasitic seed plants.

(20) "Stop-sale order" means a written order prohibiting the sale of nursery stock.

(21) "Turfgrass sod" means a strip or section of one or more grasses or other plants acceptable for lawn plantings which, when severed from its growing site, contains sufficient plant roots to remain intact, and does not contain weeds in excess of the amounts specified by the commissioner.

(22) "Weed" means any plant which grows where not wanted.



§ 35-26-103. Inspections

(1) (a) Except as otherwise provided in this section, premises in this state on which nursery stock is kept for sale or offered for sale and all areas in this state that are sources of collected nursery stock may be inspected by the commissioner or the commissioner's authorized agents using a risk-based approach. If any person requests an inspection of crops, plant material, or other articles or premises for pests, the commissioner shall provide such inspection and issue a certificate setting forth the facts of said inspection. Inspections may also be made by the commissioner or the commissioner's authorized agents at any time deemed appropriate by the commissioner based on information known to the commissioner or based on any complaint received by the commissioner alleging failure to comply with any provision of this article or any rule promulgated pursuant to this article.

(b) Any nursery that only sells nursery stock that is grown within Colorado and does not export such stock outside of Colorado is exempt from the inspection requirements specified in paragraph (a) of this subsection (1); except that such nursery may be inspected upon request if the required inspection fee is paid.

(2) No person shall sell in this state any nursery stock except from sources available for inspection.

(3) The commissioner may promulgate rules establishing minimum standards for the qualification of individuals who are authorized to make inspections as agents of the commissioner under this article and who are not employees of the department. The commissioner may charge an annual fee for qualifying such individuals as inspectors pursuant to this subsection (3). Such fee shall be in an amount sufficient to defray the costs of qualifying inspectors pursuant to this subsection (3).

(4) On an annual basis, the commissioner shall make public the results of such inspections in order to inform the public as to the major sale sources of nursery stock found not to be of the quality permitted to be sold, and the location where such nursery stock was offered for sale. Publication of such reports shall be as provided for in sections 35-1-107 (3) and 24-1-136, C.R.S.



§ 35-26-104. Labeling

(1) There shall be securely attached to each item of nursery stock when offered for sale or delivered, or to each bundle or lot when sold as a single lot of the same kind, grade, size, and variety, a label showing the correct botanical or accepted common name and the grade or size of such nursery stock.

(2) The grade or size shall meet the specifications established by rules or regulations after public hearing and publication by the commissioner.

(3) The labeling required in subsection (1) of this section shall not apply to turfgrass sod. Each and every lot of turfgrass sod sold shall be labeled by stating on the sales contract, invoice, or bill of lading such information as required by the commissioner.



§ 35-26-105. Prohibited acts - removal from sale - advisory alerts

(1) No person shall sell or offer for sale:

(a) Nursery stock in a dead or dying condition;

(b) Nursery stock infested or infected with insect pests or plant diseases; or

(c) Nursery stock in violation of any other provision of this article or any rules or regulations promulgated pursuant to this article.

(2) The commissioner or his authorized agents shall issue a stop-sale order to any person offering nursery stock for sale in violation of any provision of this article or any rules or regulations promulgated pursuant to this article. Any person receiving a stop-sale order shall remove such stock from sale immediately.

(3) Failure to comply with any stop-sale order may result in penalties as set forth in section 35-26-109.

(4) If the commissioner makes a finding, after notice and opportunity for a hearing, that substandard plant material is being sold by a nursery outside of Colorado to any nursery in this state, the commissioner may ban any products from said nursery from sale or distribution in Colorado and any further shipments of nursery stock from said nursery may be seized and destroyed. Upon such banning, the commissioner shall issue an alert to all persons registered under this article setting forth the commissioner's finding and advising registrants that the purchase of plant material from such offending nursery constitutes a violation of this article.



§ 35-26-106. Colorado nursery fund - transfer of moneys to plant health, pest control, and environmental protection cash fund - fees

(1) A person shall not engage in the business of selling nursery stock in this state, nor shall he advertise with the intent and purpose of selling nursery stock in this state, without having first obtained a registration issued by the commissioner. Such registration shall expire on December 31 of each year. Application for registration shall be submitted on a form prescribed by the commissioner. The commissioner shall, by rule or regulation, establish a registration fee for each place of business. Such fee shall not exceed one hundred dollars. Applicants for a registration who were registered at any time during the calendar year immediately preceding the year for which application is made shall apply for a registration by March 1 or pay an amount double the registration fee. No registration is transferable. All registrants shall inform the commissioner in writing of any change of address prior to any such change of address. All registrants shall meet the requirements of this article and the rules and regulations promulgated pursuant to this article.

(2) Collectors shall produce upon demand, written evidence of authorization to have collected any and all nursery stock held or offered for sale. Such evidence of authorization shall provide information as required by rule and regulation promulgated pursuant to this article.

(3) A charge for the actual cost incurred in making inspections shall be collected to defray the costs of inspections made pursuant to this article. The commissioner shall, by rule or regulation, establish a minimum charge per inspection, and shall determine the actual cost incurred in making inspections and establish the charge therefor.

(4) All fees and charges collected pursuant to this article shall be transmitted to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3. Within sixty days after July 1, 2009, the unexpended and unencumbered balance of the Colorado nursery fund, as that fund existed prior to July 1, 2009, shall be transferred to the plant health, pest control, and environmental protection cash fund.



§ 35-26-108. Access to locations and records - administrative subpoena - complaints and investigations

(1) (a) At any time during regular business hours, the commissioner shall have free and unimpeded access upon consent or upon issuing or obtaining an administrative search warrant to all buildings, yards, warehouses, and storage facilities owned or operated by a registrant in which any nursery stock is kept, stored, handled, processed, or transported for the purpose of carrying out any provision of this article or any rule made pursuant to this article.

(b) At any time during regular business hours, the commissioner shall have free and unimpeded access upon consent or upon issuing or obtaining an administrative search warrant to all records required to be kept at any reasonable time and may make copies of such records for the purpose of carrying out any provision of this article or any rule made pursuant to this article.

(2) The commissioner, upon his own motion or upon the complaint of any person, may make any and all investigations necessary to ensure compliance with this article.



§ 35-26-109. Penalties

(1) Any person who intentionally violates any provision of this article or the rules or regulations promulgated pursuant to this article commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) Any person who violates any provision of this article, or any rule or regulations made pursuant to this article is subject to a civil penalty, as determined by the commissioner. The maximum penalty shall not exceed one thousand dollars per violation.

(3) No civil penalty may be imposed unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(4) If the commissioner is unable to collect such civil penalty or if any person fails to pay all of the civil penalty or a set portion as determined by the commissioner, the commissioner may bring suit to recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(5) Before imposing any civil penalty under this section, the commissioner may consider the effect of such penalty on the ability of the person charged to stay in business.

(6) (Deleted by amendment, L. 91, p. 155, § 12, effective July 1, 1991.)



§ 35-26-110. Out-of-state nurseries

(1) The commissioner shall require out-of-state nurseries selling nursery stock in the state of Colorado to deliver to the commissioner a certified copy of the "state of origin" certificate of inspection of the nursery. This requirement may be satisfied by delivering to the commissioner a list of inspected and certified nurseries from the "state of origin" in lieu of individual certificates of inspection from each nursery. Each shipment of nursery stock entering the state of Colorado shall be accompanied by a certificate of inspection which states that the nursery stock has the appearance of freedom from insect pests and plant diseases.

(1.5) An out-of-state nursery advertising and selling nursery stock in Colorado and having no duly appointed resident agent in this state upon whom process may be served as provided by law shall be deemed to have appointed the secretary of state as the agent of said nursery upon whom service of process may be had in the event of any suit against said nursery. Service on the secretary of state of any such process shall be made by delivering to and leaving with him or with his deputy, an assistant, or a clerk two copies of such process. The secretary of state shall also require a statement which contains the name and address of the nonresident's home or home office. After receipt of such process the secretary of state shall forward to the defendant a copy of the process by registered mail, return receipt requested. The person so serving the secretary of state shall immediately send or give to the commissioner a notice of such service and a copy of the process. The secretary of state shall collect at the time of any service of process on him as resident agent a fee which shall be determined and collected pursuant to section 24-21-104 (3), C.R.S.

(2) (Deleted by amendment, L. 91, p. 156, § 13, effective July 1, 1991.)



§ 35-26-111. Rules and regulations

The commissioner is hereby authorized and directed to promulgate such rules and regulations as he may deem necessary and proper for the furtherance and enforcement of the provisions of this article. Such rules and regulations shall be promulgated in accordance with applicable provisions of article 4 of title 24, C.R.S.



§ 35-26-112. Delegation of duties

The powers and duties vested in the commissioner by this article may be delegated to qualified employees of the department.



§ 35-26-113. Bodies politic

(1) All growing fields and all other premises in this state on which nursery stock is being grown or held by bodies politic for the purpose of planting on public or private grounds shall be inspected at least once each year by the commissioner or his authorized agents.

(2) A body politic shall not plant nursery stock infested with insect pests or infected by plant diseases on public or private grounds.

(3) A body politic shall be subject to the inspection fees set forth in section 35-26-106 (3).



§ 35-26-114. Enforcement

(1) After an investigation, the commissioner may, through the attorney general, institute and prosecute the proper proceedings for the enforcement of any of the provisions of this article, or for the recovery of any money due the department, or any penalty provided for in this article, and shall defend in like manner all suits, actions, or proceedings brought against the commissioner or the department.

(2) The commissioner may deny, suspend, or revoke a registration if the applicant or holder thereof does not engage in the sale of nursery stock.

(3) (a) Whenever the commissioner has reasonable cause to believe a violation of any provision of this article or any rule made pursuant to this article has occurred and immediate enforcement is deemed necessary, he may issue a cease-and-desist order, which may require any person to cease violating any provision of this article or any rule made pursuant to this article. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions be ceased forthwith.

(b) In the event that any person fails to comply with a cease-and-desist order within twenty-four hours, the commissioner may bring a suit for a temporary restraining order and injunctive relief to prevent any further or continued violation of such order.

(c) No stay of a cease-and-desist order shall be issued before a hearing thereon involving both parties.

(d) Matters brought before a court pursuant to this section shall have preference over other matters on the court's calendar.

(4) The commissioner shall have full authority to administer oaths and take statements, to issue administrative subpoenas requiring the attendance of witnesses before him and the production of all books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey an administrative subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(5) Whenever it appears to the commissioner, upon sufficient evidence satisfactory to the commissioner, that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule or of any order promulgated under this article, he may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order promulgated under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.

(6) Complaints of record made to the commissioner and the results of his investigations may, in the discretion of the commissioner, be closed to public inspection, except as provided by court order, during the investigatory period and until dismissed or until notice of hearing and charges are served on a registrant.

(7) The commissioner may deny, revoke, or suspend any registration for any of the following:

(a) If the party has violated any provision of this article or any rules promulgated pursuant to this article;

(b) If the party has had a felony conviction related to the conduct regulated by this article;

(c) If there has been fraud or deception in the procurement or attempted procurement of a registration;

(d) If the party has failed to comply with a lawful order of the commissioner;

(e) If the party has knowingly misrepresented information on his application;

(f) If the party has had an equivalent registration or license revoked or suspended by any authority; and

(g) If the party has forged or otherwise falsified a certificate of inspection.






Article 27 - Colorado Seed Act

§ 35-27-101. Short title

This article shall be known and may be cited as the "Colorado Seed Act".



§ 35-27-102. Legislative declaration

The general assembly hereby finds and declares that truth in the labeling of seed is of paramount importance to the citizens of Colorado because the distribution and subsequent use of poor quality seed caused by inaccurate or misleading labeling of such seed can result in severe economic hardship due to low crop yields, poor crop quality, and the spread of noxious weed seed. It is the intent of the general assembly in enacting this article to prevent the distribution and use of poor quality seed through the regulation of the labeling, the labelers, and the sellers of seed for propagation in Colorado.



§ 35-27-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Advertisement" means all representations commercial and otherwise, other than labeling, disseminated in any manner or by any means by the seller of seed as such representations relate to such seed.

(2) "Bean" means all species of genus phaseolus, vigna, and cicer.

(3) "Certified seed" means seed certified by a seed certifying agency pursuant to this article and includes foundation and registered seed.

(4) "Certifying agency" means the seed certification service of the Colorado state university authorized by the board of governors of the Colorado state university system or the authorized seed certifying agency of another state.

(5) "Commissioner" means the commissioner of agriculture.

(6) "Conditioning" means drying, cleaning, scarifying, sizing, or any other operation which could change the purity or germination of seed.

(7) "Custom seed conditioner" means any person in Colorado who engages in the business of conditioning seed by either a stationary or portable seed cleaner, if ownership of such seed is retained by the customer.

(8) "Department" means the department of agriculture.

(9) "Disease of beans" means a bacterial, viral, or fungal disease of beans. The term includes any of the following diseases and any variations or new strains of the following diseases which are recognized as pathogenic or a potential threat to seed bean production:

(a) Anthracnose (collectotrichum lindemuthianum);

(b) Bean bacterial wilt (corynebacterium flaccumfaciens ssp. flaccumfaciens);

(c) Strains of brown spot (pseudomonas syringae pv. syringae);

(d) Common bean blight (xanthomonas campestris pv. phaseoli);

(e) Halo blight (pseudomonas syringae pv. phaseolicola); and

(f) BCMV (bean common mosaic virus).

(9.5) "Dormant seeds" means viable seeds, other than hard seeds, that fail to germinate when provided the specific germination conditions for the kind of seed in question.

(10) "Farmer seed labeler" means any person who labels only seed produced for sale on property owned or rented by such person or such person's employer in Colorado.

(11) "Germination" means the emergence and development from the seed embryo of those essential structures that, for the kind of seed in question, are indicative of the ability to produce a normal plant under favorable conditions.

(11.5) "Hard seeds" means seeds that remain hard at the end of the prescribed test period because they have not absorbed water due to an impermeable seed coat.

(12) "Inert matter" means matter which is not seed, including broken seed, sterile florets, chaff, fungus bodies, and stones, as defined by the commissioner.

(13) "Kind" means one or more related species or subspecies which singly or collectively are known by one common name, including corn, oats, alfalfa, timothy, and western wheatgrass.

(14) "Labeling" means all labels, tags, and other written, printed, or graphic representations, in any form, accompanying and pertaining to specific seed whether in bulk or in containers and includes invoices; except that labeling does not include advertisements as defined in this section.

(15) "Lot" means a definite quantity of seed identified by a lot number or other mark. Every portion or bag of any such lot shall be uniform within recognized tolerances for the factors which appear in the labeling of such lot.

(16) "Noxious weed seed" means the seed produced from plants which are especially troublesome and detrimental and which may cause damage or loss to a considerable portion of the land or livestock of a community. Noxious weed seed are divided into two classes: "prohibited noxious weed seed" and "restricted noxious weed seed" and are defined as follows:

(a) "Prohibited noxious weed seed" means the seed of perennial, biennial, and annual weeds which are highly detrimental and especially difficult to control. The presence of prohibited noxious weed seed in seed precludes the sale of seed for propagation. Prohibited noxious weed seed includes the seed of any weed so designated by the commissioner.

(b) "Restricted noxious weed seed" means the seed of weeds which are very objectionable in fields, lawns, and gardens but which can be controlled by good cultural practices. Restricted noxious weed seed includes the seed of any weed so designated by the commissioner.

(17) "Origin" means the state or foreign country in which seed is grown.

(18) "Person" means individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, limited liability company, partnership, association, or other legal entity.

(19) "Pesticide" means a substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest, substance, or mixture of substances intended for use as a plant regulator, defoliant, or desiccant; except that the term "pesticide" shall not include any substance that is a "new animal drug" as designated by the United States food and drug administration.

(20) "Record" means any information which relates to the origin, treatment, germination, purity, kind, and variety of each lot of seed sold in this state. Such information includes seed samples and documents showing declarations, labels, purchases, sales, conditioning, bulking, treatment, handling, storage, analyses, tests, and examinations.

(21) "Retail seed dealer" means any person who engages in the business of selling seed at retail in Colorado.

(22) "Screenings" means chaff, sterile florets, immature seed, weed seed, inert matter, and any other materials removed in any way from any seed in any kind of cleaning procedure.

(23) "Seed" means agricultural, vegetable, ornamental, shrub, or tree seed for propagation. The term "seed" does not include tubers that are planted or used, or intended to be planted or used, as seed potatoes and are thus regulated under the "Colorado Seed Potato Act", article 27.3 of this title.

(24) "Seed labeler" means a person who engages in the business of labeling seed for sale in Colorado and whose name and address appears on the label of such seed.

(25) "Tolerance" means:

(a) For "seed", the allowable deviation, as prescribed in the rules and regulations adopted pursuant to this article, from any figure used on a label including but not limited to those figures used to designate the percentage of any fraction of the lot in question, the percentage germination, or the number of noxious weed seeds present;

(b) For "bean", in addition to the requirements of paragraph (a) of this subsection (25), the deviation from minimum levels of seed-borne pathogens and the diseases of beans allowed by the commissioner.

(26) "Treated" means that the seed has received an application of a substance or that it has been subjected to a procedure for which a claim is made.

(27) (a) "Variety" (cultivar) means a division of a kind which is distinct, stable, and uniform.

(b) For purposes of this subsection (27):

(I) "Distinct" means that the variety can be differentiated by one or more identifiable morphological, physiological, or other characteristics from all other varieties publicly known.

(II) "Stable" means that the variety will remain unchanged in its essential and distinctive characteristics and its uniformity when reproduced or reconstituted as required by the different categories of varieties.

(III) "Uniform" means that variations in essential and distinctive characteristics are describable.

(28) "Weed seed" means the seed of plants detrimental to agriculture and generally recognized as weeds within this state and includes noxious weed seed.



§ 35-27-104. Scope of article

(1) This article does not apply to:

(a) Seed not intended for propagation; except that screenings are subject to the requirements of section 35-27-113 (1)(e);

(b) Seed in storage in or consigned to a seed conditioning establishment for conditioning or for sale outside the state; except that:

(I) Disclosure of information concerning the holding, sale, and transportation of such seed shall be provided:

(A) On the labels attached to such seed; or

(B) Upon request; and

(II) All labeling and advertisements made regarding such seed are subject to this article;

(c) Seed sold or consigned to a merchant, if such seed is to be recleaned before it is sold for propagation; except that the seller or consignor of such seed shall be responsible for any advertisements made concerning such seed in the course of the sale of such seed;

(d) Seed of a variety not protected by the federal "Plant Variety Protection Act", 7 U.S.C. secs. 2321 to 2582, as amended, sold on a grower's premises and delivered to a purchaser, if such seed is: Grown on such grower's premises, not delivered by common carrier or by mail, and not commercially advertised in any way; except that such seed shall be subject to the noxious weed provisions of section 35-27-113 (2), and the grower of such seed shall be responsible for any advertisements made concerning such seed in the course of the sale of such seed;

(e) Seed brought into the state by the Colorado agricultural experiment station for experimental purposes or for storage in the USDA-ARS national center for genetic resources preservation;

(f) Any person who produces seed for such person's own use on property owned or rented by such person or such person's employer;

(g) Seed held for wholesale transactions; except that such seed shall be subject to the labeling requirements of section 35-27-105;

(h) Seed potatoes as defined in section 35-27.3-103.

(2) Any person who acts as a custom seed conditioner, farmer seed labeler, retail seed dealer, or seed labeler in this state shall be subject to this article.



§ 35-27-105. Label requirements

(1) (a) Except as otherwise provided in this article, every container of seed which is sold, offered or exposed for sale, bartered, or distributed within this state for propagation shall conspicuously bear a legible and plainly written or printed label or tag in English which shall provide all information required by the commissioner. A label shall not bear false or misleading information.

(b) For purposes of this subsection (1), a lot of seed sold at wholesale or at bulk shall be categorized as a sale in a single container.

(2) All labels made pursuant to this section shall include arbitration information required pursuant to section 35-27-123.



§ 35-27-106. Tolerances

(1) Tolerances shall be recognized between:

(a) The percentages or rates of occurrence found by analysis, test, or examination; and

(b) The percentages or rates of occurrence prescribed by the commissioner.

(2) In prescribing tolerances the commissioner shall use as guides:

(a) The tolerances defined in the "Federal Seed Act", 7 U.S.C. secs. 1551 to 1610, as amended; and

(b) Rules for testing seed adopted by the association of official seed analysts.



§ 35-27-107. Sales from bulk lots

(1) If seed is sold, offered or exposed for sale, bartered, or distributed in or from a bulk lot, a label required pursuant to section 35-27-105 shall be furnished to each purchaser of such seed; except that such label shall not be required to be furnished for sales otherwise exempted.

(2) No label required pursuant to subsection (1) of this section shall be required for bulk lot seed if such seed is:

(a) Sold, offered or exposed for sale, bartered, or distributed in a lot of less than five pounds directly to a consumer; and

(b) Taken from a container in such consumer's presence.



§ 35-27-108. Seed shipped into state

(1) No seed shall be brought into the state unless such seed:

(a) Has been tested and has passed all such required tests as required by the commissioner pursuant to rule and regulation; and

(b) Is in a container which meets the labeling requirements of section 35-27-105; and

(c) Meets all other requirements of this article.

(2) Tests required pursuant to paragraph (a) of subsection (1) of this section shall be developed by the commissioner through rule and regulation.



§ 35-27-109. Seed beans - approval

(1) (a) For seed beans, the commissioner shall establish tolerances of seed-borne pathogens, inspection procedures and standards, and approval procedures for those seed beans which are found to be within allowable tolerances.

(b) The commissioner may designate those areas of the state in which the provisions of this section shall apply.

(2) (a) The commissioner shall establish reasonable fees for inspections performed pursuant to this section.

(b) Fees established pursuant to this subsection (2) shall be:

(I) Sufficient to offset the actual direct and indirect costs incurred by the commissioner in administering the provisions of this section; and

(II) Paid by the person selling, bartering, or distributing seed beans.

(3) The commissioner may, by contractual agreement, retain qualified persons to act as agents of the commissioner for the performance of inspections pursuant to subsection (1) of this section.



§ 35-27-110. Seed records and samples

Each person whose name appears on a label on a seed container as a handler of the seed in such container shall keep complete records as prescribed by the commissioner concerning the origin, sale, shipping, and disposition of such seed and shall keep or arrange to have kept a file sample of such seed for a period of at least two years after final disposition of such seed. All such records and samples shall be accessible for inspection by the commissioner or the commissioner's agent during customary business hours. Records required pursuant to this section shall be in addition to any record kept pursuant to section 35-27-112.



§ 35-27-111. Registration of custom seed conditioners, farmer seed labelers, retail seed dealers, and seed labelers - form - fees - renewal

(1) After January 1, 1994, no person shall act as a custom seed conditioner, farmer seed labeler, retail seed dealer, or seed labeler in this state, except as provided in this article, if such person is not registered with the department.

(2) (a) A person may register as a custom seed conditioner, farmer seed labeler, retail seed dealer, or seed labeler by submitting information on the form and with the registration fee prescribed by the commissioner.

(b) (I) Each registration completed pursuant to this section shall be effective on the first day of the month following the month it was submitted to the department and shall expire on the last day of the month twelve months from the date it became effective.

(II) Notwithstanding subparagraph (I) of this paragraph (b), registrations renewed between March 1, 2000, and February 1, 2001, shall expire February 28, 2001. Effective March 1, 2001, all registrations shall be effective March 1 of each year and shall expire the last day of February of each year.

(c) A registrant shall report any change in the information provided in such registrant's registration form or in any report submitted to the department pursuant to this article within fifteen days of such change in the manner prescribed by the commissioner.

(3) The following persons shall be exempt from the provisions of subsections (1) and (2) of this section:

(a) Any person registered as a custom seed conditioner, farmer seed labeler, or seed labeler shall not be required to register as a retail seed dealer to sell seed at retail in Colorado;

(b) Any person registered as a seed labeler shall not be required to register as a custom seed conditioner in Colorado;

(c) Any person registered as a farmer seed labeler shall not be required to register as a custom seed conditioner if such person is only cleaning or conditioning such person's own seed; and

(d) Any person acting as a retail seed dealer selling only prepackaged seed in containers of one pound or less shall not be required to register as a retail seed dealer if the seed labeler supplying such prepackaged seed is properly registered.

(4) (a) The commissioner shall establish registration fees; except that registration fees for:

(I) Custom seed conditioners and seed labelers shall not exceed three hundred dollars; and

(II) Farmer seed labelers and retail seed dealers shall not exceed seventy-five dollars.

(b) The commissioner shall establish fees for each additional separate registration location according to the class of registrant; except that the fee for:

(I) Custom seed conditioners and seed labelers shall not exceed seventy-five dollars for each such additional separate location; and

(II) Farmer seed labelers and retail seed dealers shall not exceed twenty-five dollars for each such additional separate location.

(5) (a) Any person registered pursuant to this article may renew such person's registration within one year of its expiration. No registration shall be renewed if it is not renewed within one year of expiration.

(b) A registration may be renewed by a registrant by submitting a completed registration renewal form and the requisite renewal fee before such registrant's current registration expires. Such renewal forms and fees shall be prescribed by the commissioner.

(c) If a registrant does not complete the renewal process in compliance with paragraph (b) of this subsection (5), such registrant shall be required to pay a fee of an amount double the prescribed renewal fee.

(d) No renewal shall be effective until the requisite fee is received by the department.



§ 35-27-112. Record-keeping requirements

Every person acting as a custom seed conditioner, farmer seed labeler, retail seed dealer, or seed labeler in this state registered pursuant to this article shall keep and maintain certain records. Records shall be maintained as specified by the commissioner for a period of two years at the registrant's address. Records required pursuant to this section shall be in addition to any record kept pursuant to section 35-27-110.



§ 35-27-113. Prohibitions

(1) It is unlawful and a violation of this article for any person to sell, offer or expose for sale, barter, or distribute any seed within this state, if such seed:

(a) Has not been tested to determine the percentage of germination of such seed within the previous thirteen months, except for certain cool season grasses as determined by the commissioner by rule, if such seed has not been tested within the previous sixteen months, and except that, for seed stored in hermetically sealed containers, if such seed has not been tested within the previous twenty-four months. For labeling purposes, a tetrazolium test may not be used in place of a germination test except as specifically authorized by the commissioner by rule.

(b) Has been treated with a material which is poisonous to humans or livestock unless there is a conspicuous warning in the labeling which gives the commonly accepted or abbreviated chemical name of the poisonous substance;

(c) Is not labeled in accordance with this article;

(d) Is or has been the subject of false or misleading advertisements or statements by the person, or such person's agent, who is selling, exposing or offering for sale, bartering, or distributing such seed;

(e) Is sold in the form of screenings, but is not labeled and invoiced as "screenings for processing, not for seeding";

(f) Is officially labeled or advertised as certified or registered, and if such seed has not been produced, conditioned, and packaged in conformity with the standards of purity as to kind and variety in compliance with the rules and regulations of the certifying agency. For purposes of this paragraph (f), labeling or advertising guarantees that seed is certified if such labeling or advertising uses the word "certified", "foundation", or "registered" in any manner.

(g) (I) Is sold by a variety name but is not certified by an official seed certifying agency if such seed is of a variety for which a certificate or application for certificate of plant variety protection under the federal "Plant Variety Protection Act", 7 U.S.C. secs. 2321 to 2582, as amended, requires sale only as a class of certified seed.

(II) Notwithstanding subparagraph (I) of this paragraph (g), seed from a certified lot may be labeled as to variety name when used in a mixture by, or with the approval of, the owner of the variety.

(h) Is sold by a variety name when such seed is of a variety for which a certificate or application for certificate of plant variety protection under the federal "Plant Variety Protection Act", 7 U.S.C. secs. 2321 to 2582, as amended, has been granted or for which an application for a certificate of plant variety protection has been sought.

(2) (a) It is a civil violation of this article for any person to sell, offer or expose for sale, barter, or distribute any seed within this state if such seed contains:

(I) More than two percent of weed seed by weight or such other standard established by the commissioner;

(II) Prohibited noxious weed seed; or

(III) (A) More restricted noxious weed seed per pound than the amount declared on the label attached to the container of such seed, if the amount declared meets the standards established by the commissioner; or

(B) More restricted noxious weed seed per pound than the amount allowed by the standards established by the commissioner.

(b) Any person who violates paragraph (a) of this subsection (2) shall be subject to a civil penalty pursuant to section 35-27-118.

(3) It is unlawful and a violation of this article for any person within this state to:

(a) Detach, alter, deface, or destroy any label or tag completed pursuant to section 35-27-105, if such person is not the ultimate consumer;

(b) Alter or substitute seed or other material in a manner that may defeat the purposes of this article;

(c) Disseminate any false or misleading advertisement concerning a specific lot of seed in any manner or by any means;

(d) Intentionally hinder or obstruct in any way any authorized person in the performance of such person's official duties as such duties pertain to this article;

(e) Perform, or hold oneself out as being authorized to perform, any of the acts for which registration is required without registering pursuant to section 35-27-111;

(f) Solicit, advertise, or offer to perform any of the acts for which registration is required without being registered;

(g) Refuse or fail to comply with a cease-and-desist order issued pursuant to section 35-27-116;

(h) Refuse or fail to comply with the provisions of this article;

(i) Make false, misleading, deceptive, or fraudulent advertisements concerning a specific lot of seed;

(j) Impersonate any state, county, city and county, or municipal official or inspector authorized pursuant to this article;

(k) Refuse or fail to comply with any rules or regulations adopted by the commissioner pursuant to this article or to any lawful order issued by the commissioner.

(4) It is unlawful and a violation of this article for any person to sell, offer or expose for sale, barter, or distribute, for other than propagation purposes, within the state, any seed that has been treated unless it is sold separately from untreated seed or grain and is accompanied by an affidavit, certificate, label, or tag stating that the seed has been chemically treated and cannot be used for food, feed, or oil purposes.

(5) It is unlawful and a violation of this article for any person acting as a custom seed conditioner, farmer seed labeler, retail seed dealer, or seed labeler to:

(a) Make false or misleading representations or statements of fact in any application, record, or report submitted to the department pursuant to this article;

(b) Fail to maintain or submit any records or reports required by this article;

(c) Permit the use of a registration by any person other than the registrant.

(6) A person commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S., when such person:

(a) Sells, offers or exposes for sale, barters, or distributes within the state:

(I) Any seed beans which have not been approved in accordance with section 35-27-109;

(II) Any seed subject to the provisions of this article if such person fails to comply with or violates the provisions of this article;

(b) (I) Removes or disposes of any detained or embargoed seed without prior permission from the commissioner or a court of competent jurisdiction or removes or alters any labeling on such seed.

(II) Any person violating this paragraph (b) may be subject to civil penalties assessed in accordance with section 35-27-118.

(7) The failure by any person to comply with the provisions of subsection (3)(e), (3)(f), or (3)(i) of this section is a deceptive trade practice and is subject to the provisions of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.

(8) It is the duty of the several district attorneys of the state to prosecute all persons charged with the violation of any of the provisions of this article. It is the duty of the attorney general to advise the commissioner in all legal matters and to represent the commissioner or the commissioner's agents in all actions brought by or against the commissioner or the commissioner's agents.



§ 35-27-114. Powers and duties of commissioner

(1) In addition to any other duties in this article, the commissioner shall:

(a) Administer and enforce the provisions of this article;

(b) Adopt rules and regulations necessary for the administration and enforcement of this article including but not limited to rules and regulations which:

(I) Set forth the methods to inspect, sample, analyze, and test seed, including defining the tolerances to be followed during such processes pursuant to section 35-27-106;

(II) Amend the lists of prohibited and restricted noxious weed seed;

(III) Establish procedures and standards including defining allowable tolerances to be used for the inspection and approval of seed beans that are within allowable tolerances pursuant to section 35-27-109;

(IV) Establish standards for the sale of any seed including but not limited to standards for the acceptable content of pathogens, biotic contaminant, insects, plant pests, and endophytes in such seeds;

(V) Establish procedures and standards to embargo seed pursuant to section 35-27-119;

(VI) Establish procedures for the reinstatement of any registration authorized pursuant to this article;

(VII) Enforce any disciplinary actions authorized pursuant to this article including but not limited to letters of admonition or the denial, suspension, or revocation of any registration;

(VIII) Establish the amounts of the registration fees pursuant to section 35-27-111;

(c) Promptly notify any person who transported, sold, bartered, or distributed the seed or offered or exposed the seed for sale which does not test in compliance with the provisions of this article;

(d) Inspect, sample, analyze, and test seed pursuant to this article.

(2) In addition to any other powers conferred in this article, the commissioner may:

(a) Inspect, sample, analyze, and test seed pursuant to paragraph (d) of subsection (1) of this section at such time and place and to such extent as the commissioner deems necessary to determine compliance with this article;

(b) Appoint such qualified employees of the department as necessary to carry out the provisions of this article;

(c) Cooperate with the United States department of agriculture to enforce federal seed law;

(d) (I) Conduct any hearings required by this article pursuant to article 4 of title 24, C.R.S.; or

(II) Repealed.

(III) Subject to appropriations made to the department, employ administrative law judges on a full- or part-time basis to conduct such hearings;

(e) Conduct investigations pursuant to section 35-27-115.

(f) Repealed.



§ 35-27-115. Inspections - access - investigations - subpoena

(1) The commissioner, upon the commissioner's own motion or upon the complaint of any person, may make an investigation necessary to determine compliance with this article or to investigate a complaint for arbitration.

(2) (a) For inspection purposes pursuant to subsection (1) of this section, the commissioner shall have free and unimpeded access during regular business hours, either upon consent of the owner or upon obtaining an administrative search warrant, to:

(I) Enter any building, yard, warehouse, or storage facilities in which seed or any other related material is kept, used, stored, handled, conditioned, disposed of, or transported; and

(II) Inspect any records required to be kept pursuant to this article.

(b) The commissioner is authorized to make copies of any record inspected pursuant to subparagraph (II) of paragraph (a) of this subsection (2).

(3) (a) The commissioner has full authority to administer oaths, take statements, issue subpoenas to compel the appearance of witnesses before the commissioner, issue subpoenas duces tecum for the production of any books, memoranda, papers, or other documents, articles, or instruments, and compel disclosure by witnesses of all facts known to such witnesses relative to any matter under investigation.

(b) Upon failure or refusal of any person to obey any subpoena issued pursuant to paragraph (a) of this subsection (3), the commissioner may petition the district court to enter an order compelling such person to comply with the subpoena.

(c) Failure to obey an order of the court entered pursuant to paragraph (b) of this subsection (3) is contempt of court.

(4) Complaints of record made to the commissioner and the results of the commissioner's investigations shall be closed to public inspection, except to the person in interest as defined in section 24-72-202 (4), C.R.S., or pursuant to court order, during the investigatory period and until dismissed or notice of hearing and charges are served.



§ 35-27-116. Enforcement

(1) The commissioner, pursuant to the provisions of the "State Administrative Procedure Act", article 4 of title 24, C.R.S., shall enforce the provisions of this article. After an investigation, the commissioner may, through the attorney general, enforce any of the provisions of this article, including recovering any money due the department or any penalty assessed pursuant to this article, and defend any suit or action brought against the commissioner or the department under this article.

(2) (a) If the commissioner has reasonable cause to believe a violation of this article is occurring and determines that immediate action is necessary, the commissioner may issue a cease-and-desist order. Such cease-and-desist order shall be issued to the alleged violator and shall set forth the alleged violation, the facts which constitute such violation, and an order that all such violative conduct immediately cease.

(b) If a person fails to comply with a cease-and-desist order within twenty-four hours after being served with such order, the commissioner may bring a suit for a temporary restraining order and injunctive relief to prevent any further violation of such order.

(c) No stay of a cease-and-desist order shall be issued before a hearing has been held at which both parties have had an opportunity to appear.

(d) Matters brought before a court pursuant to this section shall have preference over other matters on the calendar of the court.

(3) (a) If the commissioner determines that a person has engaged in or is about to engage in any act or practice violating any provision of this article, any rule or regulation, or any order issued under this article, the commissioner may apply to a court of competent jurisdiction to temporarily or permanently restrain such person or enjoin the violative practice.

(b) In any action taken pursuant to paragraph (a) of this subsection (3), the court shall not require the commissioner to:

(I) Plead or prove irreparable injury or inadequacy of a remedy at law; or

(II) Post a bond.

(4) (a) Any lot of seed which is sold, offered or exposed for sale, bartered, or distributed in violation of this article shall be subject to embargo on complaint of the commissioner to a court of competent jurisdiction for the area in which such lot of seed is located.

(b) If the court finds, pursuant to paragraph (a) of this subsection (4), seed to be in violation of this article and orders the embargo and condemnation of such seed, such seed shall be, pursuant to court order, conditioned, denatured, destroyed, relabeled, or otherwise disposed of in a manner consistent with the quality of such seed.



§ 35-27-117. Disciplinary actions - denial of registration

(1) The commissioner, pursuant to the provisions of article 4 of title 24, C.R.S., may issue letters of admonition or deny, suspend, refuse to renew, or revoke any registration authorized under this article if the registrant:

(a) Refuses or fails to comply with any provision of this article, any rule or regulation adopted under this article, or any lawful order of the commissioner;

(b) Is convicted of a felony for an offense related to the conduct regulated by this article;

(c) Has a registration or license of equivalent status denied, revoked, or suspended by any registering or licensing authority of any state or foreign country;

(d) Refuses to provide the commissioner with reasonable, complete, and accurate information regarding such person's business, if requested to do so by the commissioner; or

(e) Falsifies any information requested by the commissioner.

(2) In any proceeding held under this section, the commissioner may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a registrant in another jurisdiction, either foreign or domestic, if the violation which prompted the disciplinary action in that jurisdiction would be grounds for disciplinary action under this section.

(3) (a) All disciplinary actions taken by the commissioner pursuant to this article shall be deemed final for purposes of judicial review.

(b) Any person aggrieved by any disciplinary action taken by the commissioner shall appeal to the Colorado court of appeals.

(4) No registrant whose registration has been revoked may apply or reapply for registration under this article within two years after the date of such revocation.



§ 35-27-118. Civil penalties

(1) (a) Any person who violates any provision of this article or any rule or regulation adopted pursuant to this article is subject to a civil penalty, as determined by the commissioner.

(b) (I) Before imposing any civil penalty, the commissioner shall consider the severity of the violation, the amount of harm caused by such violation, the presence or absence of a pattern of similar violations by the registrant, the effect of the proposed penalty on the ability of the registrant to continue to conduct business, and any other factors deemed relevant.

(II) The commissioner may request advice from the arbitration council in assessing a fine pursuant to this section.

(c) The maximum penalty imposed by the commissioner shall not exceed two thousand five hundred dollars per violation.

(2) No civil penalty shall be imposed unless the person charged is given notice and an opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect a civil penalty or if any person fails to pay all or a set portion of such civil penalty, the commissioner is authorized to retain the attorney general pursuant to section 35-27-116 to bring suit to recover such penalty. In any action brought pursuant to this section the commissioner shall be entitled to recover costs and reasonable attorney fees.



§ 35-27-119. Embargo

(1) (a) This section shall apply if the commissioner finds or has reasonable cause to believe that any seed is:

(I) (A) Adulterated or misbranded; or

(B) Not labeled pursuant to this article; and

(II) (A) In violation of any provision of this article or any rule or regulation adopted pursuant to this article;

(B) From an unregistered seed labeler;

(C) For sale or has been sold by an unregistered retail seed dealer; or

(D) Has been distributed by an unregistered custom seed conditioner.

(b) The commissioner shall conduct an investigation to determine if a violation of paragraph (a) of this subsection (1) has occurred.

(2) If paragraph (a) of subsection (1) of this section applies, the commissioner shall affix to the seed in question labeling to give notice that:

(a) The seed violates this article; and

(b) The seed is embargoed; and

(c) No person may remove or dispose of such seed by sale or otherwise until permission for removal or disposal is given by the commissioner or a court of competent jurisdiction.

(3) If the commissioner determines that embargoed seed is not adulterated or mislabeled, the commissioner shall remove the labeling attached pursuant to subsection (2) of this section.

(4) The owner of seed embargoed under this section may correct any violation found by the commissioner within thirty days after the embargo of such seed. If the violation is not corrected within thirty days, the commissioner may petition a court of competent jurisdiction to condemn such seed.

(5) (a) If a court finds that embargoed seed is in violation of this article, such seed shall, after entry of such court's decree, be destroyed at the expense of the owner, claimant, or custodian thereof, under the supervision of the commissioner, and all court costs, attorney fees, storage fees, and other reasonable and proper expenses shall be assessed against the owner, claimant, or custodian of such seed.

(b) If adulteration or mislabeling of embargoed seed may be corrected by proper conditioning or labeling, the court, after entry of such court's decree and if costs, attorney fees, storage fees, and expenses are paid and a good and sufficient bond is secured by the owner, claimant, or custodian of such seed, may order that such seed be delivered to the owner, claimant, or custodian for corrective labeling or conditioning. Any such corrective labeling or conditioning shall be conducted under the supervision of the commissioner. The expense of such supervision shall be paid by such owner, claimant, or custodian. The seed shall be returned to its owner, claimant, or custodian when the seed no longer violates this article and the expenses of such supervision have been paid. The commissioner shall inform the court of compliance by the owner, claimant, or custodian of the seed.



§ 35-27-120. Reports - bulletins

Except as provided for in section 35-27-115 (4), the commissioner may publish bulletins or press reports setting forth results of any examination, analysis, or test conducted pursuant to this article. Bulletins may include the names of persons who have had seed lots examined, analyzed, or tested. The commissioner may also publish bulletins or press reports which set forth information on seed. Any such report or publications intended for circulation outside the executive branch shall be published and circulated in accordance with the provisions of section 24-1-136, C.R.S.



§ 35-27-122. Arbitration council - procedures

(1) (a) The commissioner shall appoint an arbitration council for each case composed of three members. The following shall each recommend one member:

(I) (Deleted by amendment, L. 2007, p. 643, § 6, effective April 26, 2007.)

(II) The dean of the college of agriculture, Colorado state university;

(III) The president of the Colorado seedsmen's association; and

(IV) The president of any organization of farmers in the state as the commissioner determines to be appropriate.

(V) (Deleted by amendment, L. 2007, p. 643, § 6, effective April 26, 2007.)

(b) (Deleted by amendment, L. 2007, p. 643, § 6, effective April 26, 2007.)

(c) The council shall elect a chair from its membership. The chair shall conduct the deliberations of the council and shall direct all of its other activities. The commissioner shall serve as staff to the council and shall keep accurate records of all such deliberations and shall perform such other duties for the council as the chair directs.

(d) The council shall conduct the arbitration for the case.

(2) (a) A buyer of seed shall request arbitration by filing a verified complaint with the commissioner together with a filing fee of ten dollars; except that the commissioner by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commissioner by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S. The commissioner shall serve a copy of the complaint upon the seller of such seed by certified mail or personal service.

(b) Within five working days after receipt of a copy of the complaint, the seller shall file a verified answer to the complaint with the commissioner, who shall serve a copy of the answer upon the buyer by certified mail.

(c) The commissioner shall investigate the allegations in the complaint. In conducting such investigation, the commissioner may employ the services of any expert that he or she deems appropriate. Upon completion of the investigation, the commissioner shall refer the complaint to the council along with a report of the results of the investigation.

(d) Upon referral of a complaint for investigation, the council shall conduct an arbitration hearing in accordance with the uniform arbitration act, part 2 of article 22 of title 13, C.R.S., and shall report its findings and recommendations to the commissioner in an arbitration report. Such arbitration report shall be filed with the commissioner within sixty days after the conclusion of the arbitration hearing or a later date if the parties agree.

(e) The arbitration report of the council shall include findings of fact, conclusions of law, and recommendations as to costs, if any, including but not limited to costs of any investigation conducted by the commissioner.

(f) In the course of his or her investigation, the commissioner may:

(I) Examine the buyer, the seller, and any other person who may have relevant information;

(II) Grow a representative sample of the seed through the facilities of Colorado state university to production; and

(III) Conduct any other investigative activities that he or she deems necessary to obtain information relevant to the allegations in the complaint pursuant to his or her authority in section 35-27-115.

(g) (Deleted by amendment, L. 2007, p. 643, § 6, effective April 26, 2007.)

(h) The members of the council shall receive no compensation for the performance of their duties but shall be reimbursed for actual and necessary expenses.

(i) After the council has filed its arbitration report with the commissioner, the commissioner shall promptly transmit such arbitration report by certified mail to all parties.



§ 35-27-123. Requirement and effect of arbitration

(1) (a) If a buyer of seed suffers damage because such seed does not produce or perform in conformance with the labeling or warranty or because of negligence by the seller, the buyer shall submit such buyer's claim to arbitration pursuant to this section and section 35-27-122. Such submittal shall be a prerequisite to such buyer's right to maintain any legal action against the seller of such seed. Any statute of limitations shall be tolled until ten days after the filing of the arbitration report.

(b) No claim may be asserted as a counterclaim or defense in any action brought pursuant to paragraph (a) of this subsection (1) by a seller against a buyer, if the buyer has not submitted such claim to arbitration. After the buyer files a written notice of intention to assert a claim as a counterclaim or defense in such action, accompanied by a copy of the buyer's complaint filed under section 35-27-122 (2)(a), the statute of limitations shall be tolled for such claim until ten days after the filing of the arbitration report pursuant to section 35-27-122 (2)(d).

(2) (a) Every label required pursuant to section 35-27-105 shall include clear language that arbitration is required for claims arising out of the sale of seed; except that arbitration shall not be required if the notice required pursuant to this paragraph (a) is not included.

(b) A notice in the following form or equivalent language shall be sufficient to comply with paragraph (a) of this subsection (2):

NOTICE OF REQUIRED ARBITRATION

UNDER THE "COLORADO SEED ACT", ARTICLE 27 OF TITLE 35, COLORADO REVISED STATUTES, ARBITRATION IS REQUIRED AS A PREREQUISITE TO CERTAIN LEGAL ACTIONS, COUNTERCLAIMS, OR DEFENSES AGAINST A SELLER OF SEED. INFORMATION ABOUT THIS REQUIREMENT MAY BE OBTAINED FROM THE COLORADO COMMISSIONER OF AGRICULTURE.

(3) (a) An arbitration report filed pursuant to section 35-27-122 (2)(d) shall be binding upon all parties to the extent agreed upon in any contract governing the sale which was the subject of the arbitration.

(b) In the absence of an agreement to be bound by arbitration, a buyer may bring legal action against a seller or assert such claim as a counterclaim or defense in any action brought by the seller at any time after the arbitration report has been filed.

(c) During litigation involving a complaint which has been arbitrated pursuant to this section, any party who was subject to such arbitration may introduce the arbitration report as evidence of the facts found in the report if the party against whom the report is offered was also subject to the arbitration. The court may give such weight to the council's findings and conclusions of law and recommendations as to damages and costs as the court sees fit based upon all the evidence before the court. The court may also take into account any finding of the arbitration council of any failure of any party to cooperate in such arbitration proceedings, including any finding as to the effect of delay in filing the arbitration claim or answer upon the ability of the arbitration council to determine the facts of the case.



§ 35-27-124. Seed cash fund - transfer of moneys to plant health, pest control, and environmental protection cash fund - fees

All fees and civil fines collected pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3. The fees and fines imposed by this article shall supplement any general fund appropriation appropriated for the purposes of this article. Within sixty days after July 1, 2009, the unexpended and unencumbered balance of the seed cash fund, as that fund existed prior to July 1, 2009, shall be transferred to the plant health, pest control, and environmental protection cash fund.



§ 35-27-125. Repeal of article - termination of functions

This article is repealed, effective July 1, 2020. Prior to such repeal, the registration functions of the commissioner of agriculture shall be reviewed as provided for in section 24-34-104, C.R.S.






Article 27.3 - Colorado Seed Potato Act

§ 35-27.3-101. Short title

This article shall be known and may be cited as the "Colorado Seed Potato Act".



§ 35-27.3-102. Legislative declaration

The general assembly hereby finds and declares that the purpose of this article is to control and minimize the spread of contagious community diseases by reducing the overall inoculum pool present in potato crops. This article is further intended to comply with seed potato standards set forth in the state national harmonization program.



§ 35-27.3-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Advisory committee" means the seed potato advisory committee created in section 35-27.3-107.

(2) "Certified" means certified by a certifying authority as meeting all applicable laws and rules for certification of seed potatoes.

(3) "Certifying authority" means the potato certification service of Colorado state university or the authorized seed potato certifying agency of another state, territory, or country.

(4) "Commissioner" means the commissioner of agriculture.

(5) "Community disease" means a disease or pest that can move from field to field during the potato growing season and is not confined to any single potato grower's operation. The term includes late blight and potato virus Y.

(6) "Cultivar" means unique variety.

(7) "Department" means the department of agriculture.

(8) "Distribute" means to offer for sale, sell, barter, deliver, supply, furnish, or otherwise provide seed potatoes.

(9) "Generation" means one full seasonal growth cycle, including planting, growing, harvesting, and storing.

(10) "Hundredweight" means a unit of weight equal to one hundred pounds.

(11) "Official control", with respect to a crop of potatoes, means that the seed potatoes used to produce the crop have been derived from certified seed, qualified seed, or tested, documented sources and found to be within the legal limits for all diseases and pests of concern.

(12) "Parent" means one prior generation removed.

(13) "Person" means any individual, partnership, association, corporation, agency, or organized group of persons.

(14) "Progeny" means the offspring or daughter tubers of a potato plant.

(15) "Qualified", with respect to seed potatoes, means that the seed potatoes are derived from certified seed potatoes, have been inspected by a certifying authority and meet all applicable laws and rules for seed potato certification including official disease control standards, and are thus eligible for planting as seed.

(16) "Quarantine" means a quarantine imposed by the commissioner pursuant to section 35-4-110.

(17) "Seed potatoes" means vegetatively propagated tubers used or intended to be used for potato production.

(18) "State national harmonization program" means the state national harmonization program for seed potatoes developed by the plant protection and quarantine program of the animal and plant health inspection service in the United States department of agriculture.



§ 35-27.3-104. Distribution of seed potatoes - rules

(1) All seed potatoes distributed by any person in lots that are sufficient to plant one or more acres in Colorado as determined by the commissioner by rule shall be certified by a certifying authority.

(2) All lots of seed potatoes subject to subsection (1) of this section shall, at the time of distribution, be accompanied by the following documents:

(a) An official tag or bulk certificate indicating their status as certified seed potatoes;

(b) A certificate of shipping point inspection;

(c) A North American plant health certificate issued by the certifying authority for seed potatoes imported from outside Colorado; and

(d) Any other documentation necessary to provide the information required by subsection (3) of this section.

(3) The documents described in subsection (2) of this section shall provide the following:

(a) A description of the grade of the seed potatoes;

(b) The findings of field inspections and postharvest inspections conducted on each lot of seed potatoes, including the name and amount of any diseases observed;

(c) The generation of seed potatoes; and

(d) Evidence that the seed potatoes were tagged, and, if imported from outside Colorado, packed and sealed, under the certification standards of the state, territory, or country in which they were grown.



§ 35-27.3-105. Minimum standards for planting seed potatoes - scope - qualified seed potatoes - rules

(1) (a) Except as otherwise permitted under this section, no seed potatoes in lots that are sufficient to plant one or more acres as determined by the commissioner by rule shall be planted unless the potatoes have been certified.

(b) Seed potatoes imported to Colorado shall meet the minimum standards for certified seed set forth in the state national harmonization program and in any active applicable quarantine.

(2) (a) A potato grower in Colorado shall be allowed to plant uncertified potatoes if:

(I) The potatoes were grown and stored as part of that grower's farming operations; and

(II) The uncertified potatoes are no more than one generation from certified parent potatoes or qualified parent potatoes.

(b) A potato grower who plants uncertified potatoes pursuant to paragraph (a) of this subsection (2) may plant progeny from that seed in additional years if, in each additional year, the grower submits the seed stock to the certifying authority of Colorado for testing and the certifying authority of Colorado approves the seed stock for planting. The certifying authority of Colorado shall approve the seed stock if it meets the standards for such stock as established by the commissioner by rule.

(3) In any year that the commissioner, after consulting with the advisory committee, determines that there is an insufficient volume of any cultivar of certified seed potatoes and seed potatoes meeting the requirements of subsection (2) of this section, potato growers may apply to the advisory committee for permission to plant uncertified seed potatoes. Upon recommendation from the advisory committee, the commissioner may grant applying growers permission to plant uncertified Colorado-grown seed potatoes. Any such permission shall be valid for only that growing season. In no event shall any seed potatoes be planted when bacterial ring rot, late blight, or an unacceptable level of community diseases is present in the seed potatoes.

(4) Prior to January 1, 2012, a Colorado potato grower may plant uncertified and untested seed potatoes if the seed potatoes have been grown as part of that grower's farming operations.



§ 35-27.3-106. Record-keeping requirements - annual record reviews

(1) Each person growing potatoes in this state in lots of one acre or greater shall keep and maintain records, by cultivar and by field, of the hundredweight of potato cultivar or cultivars planted per field. The records shall contain the information required for an independent records review conducted pursuant to paragraph (b) of subsection (2) of this section. Growers shall maintain the records for a period of at least two years at the grower's business address.

(2) (a) The commissioner shall, upon recommendation from the advisory committee, select a qualified department employee or independent auditor to perform a records review on at least ten percent of potato growers subject to this article once every seed potato crop cycle. The commissioner shall determine a method for the annual random selection of growers. The area committee for area no. 2, established in the marketing order regulating the handling of potatoes grown in the state of Colorado, as amended, issued pursuant to the "Colorado Agricultural Marketing Act of 1939", article 28 of this title, shall pay the actual costs of such records reviews.

(b) A records review performed pursuant to this section shall verify records that trace back the grower's potatoes, including records that evidence the following:

(I) Acreage planted by cultivar; and

(II) Hundredweight and source of the seed used to plant the acreage, with verifiable documents related to:

(A) For seed potatoes purchased, the documents described in section 35-27.3-104 (2) and (3); or

(B) For seed potatoes planted pursuant to section 35-27.3-105 (2), the testing history and seed potatoes used to replant the grower's own operations.

(3) If the independent auditor who conducted the records review believes a violation of this section has occurred, he or she shall notify the commissioner. The commissioner shall then investigate the alleged violation according to section 35-27.3-109.



§ 35-27.3-107. Advisory committee - created - members - terms - duties - sunset review - repeal

(1) (a) There is hereby created the seed potato advisory committee.

(b) (I) The advisory committee shall consist of nine members appointed by the commissioner as follows:

(A) Four potato growers who do not grow seed potatoes and whose operations are located in area no. 2, established in the marketing order regulating the handling of potatoes grown in the state of Colorado, as amended, issued pursuant to the "Colorado Agricultural Marketing Act of 1939", article 28 of this title;

(B) One potato grower who does not grow seed potatoes and whose operation is located in area no. 3, established in the marketing order regulating the handling of potatoes grown in the state of Colorado, as amended, issued pursuant to the "Colorado Agricultural Marketing Act of 1939", article 28 of this title;

(C) Two members of the Colorado certified potato growers' association, or its successor organization, one of whom shall be the sitting president of that association;

(D) One person employed by Colorado state university; and

(E) One person employed by the department.

(II) Whenever possible, the advisory committee members appointed under sub-subparagraphs (D) and (E) of subparagraph (I) of this paragraph (b) shall have knowledge of or experience with seed potatoes.

(2) (a) Except as provided in paragraphs (b) and (c) of this subsection (2), members appointed to the advisory committee shall serve for terms of three years. Members may be appointed for an unlimited number of terms; except that no member shall serve more than two terms consecutively.

(b) The initial appointments of two of the advisory committee members described in sub-subparagraph (A) of subparagraph (I) of paragraph (b) of subsection (1) of this section, one of the members described in sub-subparagraph (C) of subparagraph (I) of paragraph (b) of subsection (1) of this section, and the member described in sub-subparagraph (E) of subparagraph (I) of paragraph (b) of subsection (1) of this section, shall be for two years. Thereafter, each appointment to the advisory committee shall be for a term of three years.

(c) In the event of a vacancy on the advisory committee prior to the completion of a member's full term, the commissioner shall appoint a person to complete the remainder of that term. The person so appointed shall represent the same group as the member he or she is replacing, as set forth in paragraph (b) of subsection (1) of this section.

(3) The members shall receive no compensation or reimbursement from the state of Colorado or the department for any expenses incurred in the exercise of their duties.

(4) The advisory committee shall advise the commissioner in establishing rules under this article, assist in the determination of availability of potatoes, recommend whether to grant permission to plant uncertified seed potatoes, recommend independent auditors to perform records reviews pursuant to section 35-27.3-106 (2), and consult with the commissioner regarding the administration and enforcement of this article.

(5) (a) This section is repealed, effective September 1, 2019.

(b) Prior to said repeal, the advisory committee appointed pursuant to this section shall be reviewed pursuant to section 2-3-1203, C.R.S.



§ 35-27.3-108. Powers and duties of the commissioner - rules

(1) In addition to any other duties in this article, the commissioner shall:

(a) Administer and enforce this article;

(b) Adopt rules necessary for the administration and enforcement of this article, including rules that:

(I) Establish requirements for compliance verification, testing, sampling, and inspection;

(II) Specify quality or disease standards for potatoes;

(III) Allow for the random selection of ten percent of potato growers subject to the annual records review required under section 35-27.3-106 (2);

(IV) Set standards for uncertified seed potato stock that may be planted pursuant to section 35-27.3-105 (2)(b);

(V) Establish methods for determining that bacterial ring rot or an unacceptable level of community diseases is not present in seed potatoes planted under section 35-27.3-105 (3);

(VI) Designate the type of records that must be kept by growers; and

(VII) Set a schedule of fees for services performed by the department, which fees shall be billed on a pro rata basis to the area committees for areas no. 2 and no. 3, established in the marketing order regulating the handling of potatoes grown in the state of Colorado, as amended, issued pursuant to the "Colorado Agricultural Marketing Act of 1939", article 28 of this title.



§ 35-27.3-109. Inspections - access - investigations - subpoenas

(1) The commissioner, upon the commissioner's own motion or upon the recommendation of an independent auditor pursuant to section 35-27.3-106 (2), may make an investigation necessary to determine compliance with this article.

(2) (a) For inspection purposes pursuant to subsection (1) of this section, the commissioner shall have free and unimpeded access during regular business hours, either upon consent of the owner or upon obtaining an administrative search warrant, to inspect any records required to be kept pursuant to this article.

(b) The commissioner may make copies of any records inspected pursuant to paragraph (a) of this subsection (2).

(3) (a) The commissioner has full authority to administer oaths; take statements; issue subpoenas to compel the appearance of witnesses before the commissioner; issue subpoenas for the production of any books, memoranda, papers, or other documents, articles, or instruments; and compel disclosure by witnesses of all facts known to such witnesses relative to any matter under investigation.

(b) Upon failure or refusal of any person to obey a subpoena issued pursuant to paragraph (a) of this subsection (3), the commissioner may petition the district court to enter an order compelling such person to comply with the subpoena.

(c) Failure to obey an order of the court entered pursuant to paragraph (b) of this subsection (3) may be punishable as contempt of court.

(4) Complaints of record made to the commissioner and the results of the commissioner's investigations shall be closed to public inspection, except to the person in interest as defined in section 24-72-202 (4), C.R.S., or pursuant to court order, during the investigatory period and until dismissed or notice of hearing and charges are served.



§ 35-27.3-110. Violations - civil penalties

(1) (a) Except as otherwise provided in this section, the commissioner may impose a civil penalty on any person who violates any provision of this article or any rule adopted under this article. Such penalty shall not exceed two thousand five hundred dollars per violation.

(b) Any person who plants or distributes potatoes in violation of this article or any rule adopted pursuant to this article is subject to a civil penalty, as determined by the commissioner. The penalty imposed by the commissioner shall be at least twenty dollars per acre but shall not exceed one hundred dollars per acre per violation.

(c) Any person who fails to maintain complete and accurate records pursuant to section 35-27.3-106 or rules promulgated pursuant to section 35-27.3-108 (1)(b)(VII) is subject to a civil penalty of at least five hundred dollars but no more than one thousand dollars, as determined by the commissioner.

(2) No civil penalty shall be imposed unless the person charged is given notice and an opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect a civil penalty or if any person fails to pay all or a set portion of such civil penalty, the commissioner may bring suit in any court of competent jurisdiction to recover the penalty plus costs and attorney fees.

(4) Moneys collected from any civil penalty imposed under this article shall be paid to the state treasurer, who shall credit the same to the seed potato cash fund created in section 35-27.3-111.



§ 35-27.3-111. Seed potato cash fund - created

All fees and civil fines collected pursuant to this article shall be transmitted to the state treasurer, who shall credit the same to the seed potato cash fund, which fund is hereby created. All moneys credited to the fund and all interest earned on the investment of moneys in the fund shall remain in the fund and shall not be transferred or credited to the general fund or to any other fund except as directed by the general assembly acting by bill. In addition to any appropriation from the general fund, the general assembly shall make annual appropriations from the seed potato cash fund to the department to carry out the purposes of this article.



§ 35-27.3-112. Repeal of article - termination of functions

This article is repealed, effective September 1, 2019. Prior to such repeal, the certification functions of the commissioner shall be reviewed as provided for in section 24-34-104, C.R.S.






Article 27.5 - Forage Crop Certification

§ 35-27.5-101. Short title

This article shall be known and may be cited as the "Weed Free Forage Crop Certification Act".



§ 35-27.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authorized inspector" means a person qualified to identify noxious weeds according to standards adopted by the commissioner pursuant to section 35-27.5-103.

(2) Repealed.

(3) "Commissioner" means the commissioner of agriculture.

(4) "Crop" means any agricultural forage crop product whether cultivated or not cultivated, irrigated or nonirrigated, planted or naturally occurring.

(5) "Department" means the department of agriculture.

(6) "Noxious weeds" means those weeds, including any weed seed or propagative plant parts, designated by the commissioner as noxious and which are prohibited pursuant to section 35-27.5-103.

(7) "Person" means any association, corporation, firm, individual or combination of individuals, partnership, or society.

(8) "Qualified employee" means an employee of the department designated as qualified who is trained to identify noxious weeds in accordance with standards adopted by the commissioner pursuant to section 35-27.5-103.

(9) "Weed free" means any crop certified as free of noxious weeds by the commissioner pursuant to this article.

(10) "Weed free certification" means crops inspected and certified as free of noxious weeds by the commissioner pursuant to this article.



§ 35-27.5-103. Rules and regulations

(1) The commissioner shall adopt reasonable and necessary rules and regulations to carry out the provisions of this article in compliance with section 24-4-103, C.R.S., and subject to the requirements of section 35-27.5-107.

(2) Rules and regulations adopted pursuant to subsection (1) of this section shall include but shall not be limited to rules and regulations concerning the following:

(a) Designation of weeds as noxious and prohibited;

(b) Procedures for certification of weed free crops;

(c) Qualification standards for persons seeking designation as authorized inspectors or as qualified employees;

(d) Crop inspection procedures;

(e) Treatment procedures for the eradication of viable noxious weeds from crops; and

(f) Procedures for identifying and tracking certified weed free crops.



§ 35-27.5-104. Delegation of duties - cooperative agreements

(1) (a) The commissioner may delegate any powers vested in the commissioner pursuant to this article to qualified employees of the department who are designated as qualified employees pursuant to standards adopted in accordance with section 35-27.5-103.

(b) The commissioner may delegate any powers vested in the commissioner pursuant to this article that are related to the duties of authorized inspectors to persons who are designated as authorized inspectors pursuant to standards adopted in accordance with section 35-27.5-103.

(2) The commissioner may enter into cooperative agreements with Colorado state university for the purpose of training authorized employees and qualified inspectors in the identification of those plants designated as noxious weeds by the commissioner pursuant to section 35-27.5-103.

(3) For purposes of carrying out the provisions of this article and subject to any other law of this state, the commissioner may accept grants-in-aid from any agency of the federal government and may cooperate and enter into agreements with any federal agency, any agency of any other state, and any agency of this state or its political subdivisions.



§ 35-27.5-105. Administration and enforcement

(1) The commissioner shall administer and enforce the provisions of this article.

(2) Upon the motion of the commissioner or upon the motion of any other person, the commissioner may make any investigations necessary to ensure compliance with or determine whether there has been a violation of this article.

(3) The commissioner shall have reasonable access during regular business hours to all pertinent documents concerning any person who has requested that a crop be inspected for purposes of certification of such crop or who has had a crop certified as weed free.

(4) (a) The commissioner may, after notice and a hearing in compliance with the provisions of article 4 of title 24, C.R.S., resulting in a finding of a violation of this article or any rule or regulation promulgated pursuant to this article, rescind any weed free certification of a crop.

(b) For purposes of paragraph (a) of this subsection (4), any action taken by the commissioner following a hearing shall be deemed final.

(c) A person aggrieved by a final decision made by the commissioner pursuant to this subsection (4) may appeal such decision to the Colorado court of appeals pursuant to section 24-4-106 (11), C.R.S.

(d) The commissioner may employ administrative law judges appointed pursuant to part 10 of article 30 of title 24, C.R.S., to conduct hearings.



§ 35-27.5-106. Inspections

(1) Any crop for which weed free certification is sought shall be inspected in the field of origin and such inspection shall include an inspection of any ditches, fence rows, roads, easements, rights-of-way, and buffer zones, as applicable, surrounding such field of origin.

(2) Crops which contain any weeds which have been designated as noxious pursuant to section 35-27.5-103, may be certified if certain conditions established pursuant to section 35-27.5-103 are met.



§ 35-27.5-107. Penalties

Any person who intentionally violates any provision of this article or the rules or regulations promulgated pursuant to section 35-27.5-103 commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 35-27.5-108. Colorado weed free crop certification fund - transfer of moneys to plant health, pest control, and environmental protection cash fund - fees

(1) The commissioner shall set fees for the certification of weed free crops pursuant to this article in amounts adequate to cover all costs, direct and indirect, of the department in the administration and enforcement of this article.

(2) All fees collected pursuant to this article shall be transmitted to the state treasurer, who shall credit such fees to the plant health, pest control, and environmental protection cash fund created in section 35-1-106.3. Within sixty days after July 1, 2009, the unexpended and unencumbered balance of the Colorado weed free crop certification fund, as that fund existed prior to July 1, 2009, shall be transferred to the plant health, pest control, and environmental protection cash fund.









Marketing and Sales

Article 28 - Marketing Act of 1939

§ 35-28-101. Short title

This article shall be known and may be cited as the "Colorado Agricultural Marketing Act of 1939".



§ 35-28-102. Legislative declaration

(1) It is declared that the marketing of agricultural commodities in Colorado, in excess of reasonable and normal market demand therefor; disorderly marketing of such commodities; improper preparation for market and lack of uniform grading and classification of agricultural commodities; unfair methods of competition in the marketing of such commodities; and the inability of individual producers to develop new and larger markets for Colorado grown agricultural commodities, result in an unreasonable and unnecessary economic waste of the agricultural wealth of this state. Such conditions and the accompanying waste jeopardize the future continued production of adequate food supplies for the people of this and other states, and prevent agricultural producers from obtaining a fair return from their labor, their farms, and the agricultural commodities which they produce. As a consequence, the purchasing power of such producers has been in the past, and may continue to be in the future, unless such conditions are remedied, low in relation to that of persons engaged in other gainful occupations. Colorado agricultural producers are thereby prevented from maintaining a proper standard of living and from contributing their fair share to the support of the necessary governmental and educational functions, thus tending to increase unfairly the tax burdens of other citizens of this state.

(2) These conditions vitally concern the health, peace, safety, and general welfare of the people of this state. It is declared to be the policy of this state to aid agricultural producers in preventing economic waste in the marketing of their agricultural commodities, to develop more efficient and equitable methods in the marketing of agricultural commodities, and to aid agricultural producers in restoring and maintaining their purchasing power at a more adequate, equitable, and reasonable level.

(3) The marketing of agricultural commodities is declared to be affected with a public interest. The provisions of this article are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and general welfare of the people of this state.



§ 35-28-103. Purposes of article

(1) The purposes of this article are:

(a) To enable agricultural producers of this state, with the aid of the state, more effectively to correlate the marketing of their agricultural commodities with market demands therefor;

(b) To establish orderly marketing of agricultural commodities;

(c) To provide for uniform grading and proper preparation of agricultural commodities for market;

(d) To provide methods and means for the development of new and larger markets for agricultural commodities produced in Colorado;

(e) To eliminate or reduce unfair competition and economic waste in the marketing of agricultural commodities;

(f) To restore and maintain adequate purchasing power for the agricultural producers of this state.



§ 35-28-104. Definitions

As used in this article, unless the context otherwise requires:

(1) (a) "Agricultural commodity" means any agricultural, horticultural, floricultural, viticultural, and vegetable products, livestock and livestock products, wheat, hay, corn, bees and honey, poultry and poultry products, and milk and milk products, either in their natural state or as processed, including any marketable agricultural product, but does not include sugar beets, timber and timber products, oats, malting barley, barley, hops, rice milo, and other feed grains. These exceptions shall be the sole exemptions, irrespective of any other exemptions provided by law, and particularly as set forth in section 35-28-122.

(b) Nothing in paragraph (a) of this subsection (1), as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a floricultural operation.

(2) "Commissioner" means the commissioner of agriculture or his duly authorized representative.

(3) "Distributor" means any person engaged in the operation of selling, offering for sale, marketing, or distributing an agricultural commodity which he has produced, purchased, or acquired from a producer, handler, or other distributor, or which he is marketing in behalf of a producer, handler, or other distributor, whether as owner, agent, employee, broker, or otherwise, but shall not include a retailer as defined in this section except a retailer who purchases or acquires from, or handles on behalf of any producer, handler, or other distributor an agricultural commodity not theretofore subject to regulation by the marketing order covering such commodity.

(4) "Grade" means the official United States or Colorado terminology applied to agricultural commodities as determined by the presence or absence of certain quality and other factors.

(5) "Handler" means any person engaged in the operation of purchasing, packing, grading, selling, offering for sale, or marketing any marketable agricultural product; or any person who, as the producer, owner, agent, or otherwise, ships or causes an agricultural product to be shipped; or any governmental entity that obtains from a producer any interest in an agricultural commodity covered by a marketing agreement or order in connection with a governmental agricultural commodity program. The commissioner shall have the power to determine or specify who is a "handler" with respect to an agricultural commodity under a marketing agreement or order.

(6) "Marketable agricultural product" is a product which meets the requirements for regulation under any marketing order, marketing agreement, or regulation in effect in the area in which the same is produced, handled, or distributed.

(7) "Marketing agreement" means a voluntary agreement between producers, handlers, processors, or distributors and the commissioner of agriculture in which the producers, handlers, processors, or distributors who sign such agreement agree to follow certain rules set forth by the agreement.

(8) "Marketing order" means an order issued by the commissioner of agriculture pursuant to this article, prescribing rules and regulations governing the processing, distributing, sale of, or handling in any manner of any agricultural commodity in Colorado during any specified period or periods.

(9) "Person" means an individual, firm, corporation, association, or any other business unit.

(10) "Processor" means any person engaged in the operation of producing for processing, or in the operation of receiving, grading, packing, canning, fermenting, distilling, extracting, preserving, grinding, crushing, or changing the form of an agricultural product for the purpose of marketing such commodity, but shall not include a person engaged in manufacturing from an agricultural commodity, so changed in form, another and different product.

(11) "Producer" means any person engaged within this state in the business of producing, or causing to be produced for market, any agricultural commodity.

(12) "Product" means an agricultural commodity which has been placed in condition for sale or distribution.

(13) "Retailer" means any person who purchases or acquires any agricultural commodity for resale at retail to the general public at a fixed business location in the state for consumption off such premises, but such person shall also be included within the definition of distributor, as set forth in this section, to the extent that he engages in the business of a distributor as defined in this section.

(14) "To distribute" means to engage in the business of a distributor as defined in this section.

(15) "To handle" means to engage in the business of a handler as defined in this section.

(16) "To process" means to engage in the business of a processor as defined in this section.

(17) "Unfair competition" means the use of unfair methods of competition and unfair or deceptive practices in business for the purpose of, or having the natural and probable effect of, eliminating or injuring competition, and shall include, but not be limited to: Sales below cost, except those made in good faith to meet a legal price of a competitor; discriminatory pricing; discriminatory discounting and rebating, either direct or indirect; unreasonable extensions of credit; subsidizing of customers; misleading labeling or advertising; and solicitation by misleading or false statements.



§ 35-28-105. Administration of article

(1) The commissioner of agriculture shall administer and enforce the provisions of this article and shall have all of the administrative powers conferred upon the head of a department of the state. In order to effectuate the declared purposes of this article, the commissioner of agriculture is authorized to issue, administer, and enforce the provisions of marketing orders.

(2) Whenever the commissioner has reason to believe that the issuance of a marketing order will tend to effectuate the declared policy of this article with respect to any agricultural commodity, either upon his own motion or upon application of any producer or handler of such commodity, he shall give due notice of and an opportunity for a public hearing upon a proposed marketing order.

(3) Due notice of any hearing called for such purpose shall be given to all persons, who may be directly affected by any action of the commissioner pursuant to the provisions of this article, and whose names appear upon lists to be filed by such agricultural industry with the commissioner. Such hearing shall be open to the public. All testimony shall be received under oath and a full and complete record of all proceedings at any such hearing shall be made and filed by the commissioner at his office.

(4) In order to effectuate the declared policy of this article, the commissioner has the power, after due notice and opportunity for hearing, to enter into marketing agreements with processors, distributors, handlers, producers, and others engaged in the handling of any agricultural commodity, regulating the preparation, sale, and handling of such agricultural commodity, which said marketing agreement shall be binding upon the signatories thereto exclusively. The execution of such marketing agreement shall in no matter affect the issuance, administration, or enforcement of any marketing order provided for in this article. The commissioner may issue such marketing order without executing a marketing agreement or may execute a marketing agreement without issuing a marketing order covering the same commodity. The commissioner, in his discretion, may hold a concurrent hearing upon a proposed marketing agreement and a proposed marketing order in the manner provided for giving due notice and opportunity for hearing for a marketing order as provided in this article.



§ 35-28-106. Marketing order issued - when

(1) After such notice and hearing the commissioner may issue a marketing order if he finds and sets forth in such marketing order that such order will tend to:

(a) Reestablish or maintain prices received by producers for such agricultural commodity at a level which will give to such commodity a purchasing power, with respect to the articles and services which farmers commonly buy, equivalent to the purchasing power of such commodity in the base period. The base period shall be such period in which the commissioner finds that the volume of production of such commodity was adequate to supply the requirements of consumers thereof and the net returns to producers thereof were sufficient to provide an adequate standard of living to the farm operator and his family.

(b) Approach such equality of purchasing power at as rapid a rate as is feasible in view of the market demand for such commodity;

(c) Prevent the unreasonable or unnecessary waste of agricultural wealth because of improper preparation of such agricultural commodity for market, lack of uniform grading and inspection, or excessive shipments to markets;

(d) Protect the interests of consumers of such commodity, by exercising the powers of this article only to such extent as is necessary to effectuate the declared purposes of this article;

(e) Eliminate unfair competition.

(2) In making the findings set forth in subsection (1) of this section, the commissioner shall take into consideration all facts available to him with respect to the following economic factors:

(a) The quantity of such agricultural commodity available for distribution;

(b) The quantity of such agricultural commodity normally required by consumers;

(c) The cost of producing, processing, distributing, and marketing such agricultural commodity as determined by available statistics and surveys;

(d) The purchasing power of consumers as indicated by reports and indices;

(e) The level of prices of commodities, services, and articles which the farmers commonly buy;

(f) The level of prices of other commodities which compete with or are utilized as substitutes for such agricultural commodity.



§ 35-28-107. Board of control

(1) Any marketing order pursuant to this article shall provide for the establishment of a board of control to administer such order in accordance with its terms and provisions. The members of the board shall be appointed by the commissioner from nominations submitted by the industry and shall hold office until the expiration of their term or until such appointment is withdrawn by the commissioner for cause. All nominations for board members submitted by the industry affected by the marketing order affecting wheat shall be submitted to the commissioner prior to the beginning of the fiscal year for such industry established pursuant to section 35-28-113 (4) or by rule. If the marketing order affects directly only producers of a particular commodity, the members of the board shall be producers. If the marketing order affects directly only handlers of a particular commodity, the members of the board shall be handlers. If the marketing order affects directly both producers and handlers of a particular commodity such board shall be composed of both producers and handlers. The number of producers or handlers upon any such board shall be such number of producers or handlers as the commissioner finds is necessary to properly administer such order.

(2) No member of any such board shall receive a salary but each shall be entitled to his actual expenses incurred while engaged in performing his duties authorized in this article. The commissioner may authorize such board to employ necessary personnel, including an attorney approved by the attorney general, fix their compensation and terms of employment, and to incur such expenses, to be paid by the commissioner from moneys collected as provided in sections 35-28-113 and 35-28-114, as the commissioner may deem necessary and proper to enable such board properly to perform such of its duties as are authorized in this article. The duties of any such board shall be administrative only and may include only the following:

(a) Subject to the approval of the commissioner to administer such marketing agreement or order;

(b) To recommend to the commissioner administrative rules and regulations relating to the marketing agreement or order;

(c) To receive and report to the commissioner complaints of violations of the marketing agreement or order;

(d) To recommend to the commissioner amendments to the marketing agreement or order;

(e) To submit to the commissioner for his approval an estimated budget of expense necessary for the operation of any marketing agreement or order established by authority of this article and also to submit for approval a method of assessing and collecting such funds, as the commissioner may find necessary for the administration of such marketing agreement or order;

(f) To assist the commissioner in the collection of such necessary information and data as the commissioner may deem necessary to the proper administration of this article;

(g) To cooperate with colleges and universities, other research institutions, or groups for the purpose of seeking methods of greater utilization of wheat and wheat products.



§ 35-28-108. Contents of marketing order

(1) In accordance with the provisions, restrictions, and limitations set forth in this article, any marketing agreement or order issued by the commissioner pursuant to this article may contain any of the following provisions for regulating, within this state, the handling, sale, and operations of processing or distributing by producers, handlers, or distributors of any agricultural commodity, but no others:

(a) Provisions for determining the existence and extent of the surplus of any agricultural commodity, or of any grade, size, species, or other classification or quality thereof, for the control and disposition of such surplus, and for equalizing the burden of such surplus elimination or control among the producers, processors, distributors, or other handlers affected;

(b) Provisions for limiting the total quantity of any agricultural commodity, or of any grade, size, species, or other classification, or quality or portions or combinations thereof, which may be processed, distributed, or otherwise handled by any persons engaged in such processing, distributing, or handling during any specified period. The total quantity of any such commodity so regulated and permitted to be processed, distributed, or otherwise handled shall not be less than the quantity which the commissioner finds is reasonably necessary to supply the market demand of consumers for such commodity.

(c) Provisions for allotting the quantity of any agricultural commodity, or of any grade, size, species, or other classification, or quality thereof, which each handler may purchase or acquire from or handle on behalf of any producers thereof during any specified period under a uniform rule, applicable to all handlers so regulated, based upon the amounts produced or sold by such producers in a prior period which the commissioner finds to be representative, or upon the current season's production or sales of such products, or both, to the end that the total quantity of such commodity, or of any grade, size, species, or other classification, or quality or portions or combinations thereof, so purchased or handled shall be apportioned equitably among the producers thereof;

(d) Provisions for allotting the quantity of any agricultural commodity, or of any grade, size, species, or other classification, or quality or portions or combinations thereof, which each handler may process, distribute, or handle under a uniform rule, applicable to all handlers so regulated, based upon quantities of such commodity or of any grades, size, species, or other classification, or quality thereof, of the current season's crop which each such handler has available for such processing, distribution, or handling, or upon the quantities of such commodity or of any grade, size, species, or other classification, or quality thereof, so processed, distributed, or handled by each such handler in a prior period which the commissioner finds to be representative, or based upon both, to the end that the total quantity of such commodity, or any grade, size, species, or other classification, or portion or combinations or quality thereof, processed, distributed, or handled during any specified period shall be equitably apportioned among all such handlers thereof;

(e) Provisions regulating the period during which any agricultural commodity, or any grade, size, species, or classification, or quality or portions or combinations of such commodity, may be processed, distributed, or otherwise marketed;

(f) Provisions for the establishment of surplus or reserve pools of any agricultural commodity, or of the representative value of such commodity, or of any grade, size, species, or other classification, or quality, or portions, or combination thereof, and providing for the sale of such surplus commodity and the equitable distribution, among the persons interested therein, of the net returns derived from the sale of such commodity or such commodity or such distribution of the representative value of such commodity;

(g) Provisions for the establishment of uniform grading and inspection of any agricultural commodity delivered by producers to handlers, processors, distributors, or others engaging in the handling, processing, or distributing thereof and for the establishment of grading standards of quality, condition, size, or pack for any agricultural commodity, and the inspection and grading of such commodity in accordance with such grading standards so established. Such grading standards for any such commodity shall not be established below any minimum standards now prescribed by law for such commodity. All inspections made necessary by such provisions shall be performed by the federal-state inspection service or by such other agent as designated by the commissioner.

(h) Provisions for the establishment of plans for advertising and sales promotion to create new or larger markets for agricultural commodities grown in the state of Colorado. The commissioner is authorized to prepare, issue, administer, and enforce plans for promoting the sale of any agricultural commodity. Any such plan shall be directed toward increasing the sale of such commodity without reference to a particular brand or trade name. No advertising or sales promotion program shall be issued by the commissioner which makes use of false or unwarranted claims on behalf of any such product, or disparages the quality, value, sale, or use of any other agricultural commodity.

(i) Provisions for price posting; but any grade, size, species, or other classification, quality, portion, or combinations thereof of any marketable agricultural product shall be sold by producers, handlers, or distributors thereof only at prices filed by such producers, handlers, or distributors in the manner provided for in such order;

(j) Provisions for requiring the labeling, marking, or branding of any agricultural commodity to be in conformity with the regulations specified in any marketing agreement or order issued under authority of this article;

(k) Provisions for establishing convenient stations for inspection, weighing, and receiving payment for any agricultural commodities sold or delivered by producers or distributors in conformity with any marketing agreement or order issued under authority of this article, and providing for the collection of expenses of operating such stations;

(l) Provisions allowing a board of control to cooperate with any other state or federal agency whose activities may be deemed beneficial to the purposes of this article;

(m) Provisions for requiring the packaging of any agricultural commodity to be in containers, and setting standards for such containers, or pack thereof, in conformity with the regulations or authority contained in any marketing agreement or order issued, adopted, or promulgated under the authority of this article;

(n) Provisions for the establishment of programs in the field of research for the improvement of production, control of insects or disease, harvesting, storing, transporting, marketing, handling, processing, or any other phase of research work which would benefit any agricultural commodity produced in Colorado;

(o) Provisions for establishing processing plants or necessary arrangements with persons or companies for the processing of agricultural products, which processing would tend to effectuate the purposes of the article;

(p) Provisions establishing methods whereby agricultural commodities and products other than marketable products may be disposed of and prohibiting dispositions thereof except as so provided;

(q) Provisions for the limitation and prevention of unfair methods of competition in the marketing of agricultural products.

(2) Notwithstanding any other provisions of law, whenever a marketing order issued by the commissioner pursuant to this article contains any terms or conditions regulating the handling, processing, or distribution of any agricultural commodity that may be marketed in the area covered by such order, the importation into the area of any such commodity shall be prohibited unless the handler, processor, or distributor of such commodity complies with such terms and conditions.



§ 35-28-109. When marketing order effective

(1) No marketing agreement or amendments thereto, directly affecting handlers, issued pursuant to this article, shall become effective unless and until the commissioner finds that such agreement has been assented to in writing by the handlers engaged in the operation covered by the marketing agreement who handle not less than fifty percent of the volume of the commodity covered thereby which is processed or distributed within the area defined in such agreement and by not less than fifty percent of the number of such handlers engaged in the operation covered by such agreement.

(2) (a) No marketing order or amendments thereto directly affecting producers shall become effective unless and until the commissioner determines that the issuance of such order is approved and favored by at least two-thirds of the producers who participated in a referendum on the question of its approval, and who, during such representative period, have produced for market the commodities specified therein in commercial quantities within the production area specified in such marketing agreement or order, and who, during such respective period, have produced at least two-thirds of the volume voted of such commodity sold within the marketing area specified in such marketing agreement or order. This paragraph (a) shall not apply to marketing orders which contain provisions for refunds of assessments as provided in section 35-28-113.5.

(b) Except as provided in section 35-28-113 (3) and notwithstanding paragraph (a) of this subsection (2), no marketing order or amendments thereto directly affecting producers of wheat shall become effective unless or until the commissioner determines that the issuance of such order is approved and favored by at least two-thirds of the producers of wheat who participated in a referendum. For purposes of this provision, a "producer of wheat" means a person who harvested or intends to harvest in any manner in excess of fifteen acres of wheat and who is entitled to share in the proceeds of such wheat crop as owner-operator, cash tenant, standing rent or fixed rent tenant, landlord of a share tenant, share tenant, or sharecropper in the calendar year determined by the commissioner to be representative for purposes of voting approval. Wheat acreage placed in the federal soil bank program shall be regarded as wheat acreage for this purpose.

(c) Repealed.

(3) Any order issued pursuant to this section shall become effective in the event that, notwithstanding the refusal or failure of handlers of more than fifty percent of the volume of the commodity or product thereof covered by such order which is produced or marketed within the production or marketing area defined in such order to sign a marketing agreement relating to such commodity or product thereof, on which a hearing has been held, the commissioner of agriculture, with the approval of the governor, determines:

(a) That the refusal or failure to sign a marketing agreement, by the handlers of more than fifty percent of the volume of the commodity or product thereof specified therein which is produced or marketed within the production or marketing area specified therein, tends to prevent the effectuation of the declared policy of this article with respect to such commodity or product; and

(b) That the issuance of such order is the only practical means of advancing the interests of the producers of such commodity pursuant to the declared policy, and is approved or favored by at least two-thirds of the producers who participated in a referendum on the question of its approval and who, during a representative period determined by the commissioner, have been engaged, within the production area specified in such marketing agreement or order, in the production for market of the commodity specified therein, or who, during such representative period, have been engaged in the marketing area specified in such marketing agreement or order; and by producers who, during such representative period, have produced for market at least two-thirds of the volume voted of such commodity produced for market within the production area specified in such marketing agreement or order, or who, during such representative period, have produced at least two-thirds of the volume voted of such commodity sold within the marketing area specified in such marketing agreement or order.

(c) Notwithstanding paragraph (b) of this subsection (3), approval of a marketing order affecting wheat must be approved or favored by at least two-thirds of the producers of wheat who participated in a referendum on the question of its approval. For purposes of this paragraph (c), a "producer of wheat" means a person who harvested or intends to harvest in any manner in excess of fifteen acres of wheat and who is entitled to share in the proceeds of such wheat crop as owner-operator, cash tenant, standing rent or fixed rent tenant, landlord of a share tenant, share tenant, or sharecropper in the calendar year for purposes of voting approval. Wheat acreage placed in the federal soil bank program shall be regarded as wheat acreage for this purpose.

(4) In finding whether such order is assented to pursuant to the provisions of this article, the commissioner may consider the expression of any nonprofit agricultural cooperative marketing association which is authorized by its members to so express the approval or disapproval of the producers who are members of, or stockholders in, such nonprofit agricultural cooperative marketing association.



§ 35-28-110. Orders regulating processing

Subject to the provisions, restrictions, and limitations imposed in this article, the commissioner may issue marketing orders regulating within this state the processing, distributing, or handling in any manner of agricultural commodities by all persons engaged in such processing, distributing, or handling of such commodities.



§ 35-28-111. Termination of marketing order

The commissioner shall suspend, amend, or terminate any marketing order, or any provision of any marketing order, whenever he finds that such provision or order does not tend to effectuate the declared purposes of this article within the standards and subject to the limitations and restrictions imposed in this article, but such suspension or termination shall not be effective until the expiration of the current marketing season. If the commissioner finds that the termination of any marketing order is requested in writing by more than fifty percent of the producers, who are engaged within the designated production area in the production for market of the commodity specified in such marketing order, or who produce for market more than fifty percent of the volume of such commodity produced within the designated production area for market, the commissioner shall terminate or suspend for a specified period such marketing order or provision thereof, but such termination shall be effective only if announced on or before such date, as may be specified in such order.



§ 35-28-112. Notice of issuance

Upon the issuance of any marketing order, or any suspension, amendment, or termination thereof, a notice shall be posted on a public bulletin board to be maintained by the commissioner in his office and a copy of such notice shall be published in a newspaper of general circulation published in the capital of the state and in such other newspapers as the commissioner may prescribe. No order and no suspension, amendment, or termination thereof shall become effective until the termination of a period of five days from the date of such posting and publication. It is also the duty of the commissioner to mail a copy of the notice of said issuance to all persons, directly affected by the terms of such order, suspension, amendment, or termination, whose names and addresses may be on file in the office of the commissioner and to every person who files in the office of the commissioner a written request for such notice.



§ 35-28-113. Budgeting and collection of fees

(1) For the purpose of providing funds to defray necessary expenses, the board of control shall prepare a budget for the administration and operating costs and expenses, including advertising and sales promotion when same are requested in any marketing agreement or order executed under this article, which budget shall be approved by the commissioner. The collection of such necessary fees and the times and conditions of payment, in no case to exceed five percent of the gross dollar volume of such sales, or five percent of the gross dollar volume of purchases or amounts handled, distributed, or processed, shall become a part of any marketing order upon adoption as provided in this article.

(2) Every person engaged in the production, processing, distributing, or handling of any marketable agricultural product produced, sold, or marketed in this state and directly affected by any marketing order issued pursuant to this article for such commodity shall pay, or collect and pay, to the commissioner at such time and in such manner as prescribed by the order as adopted an assessment covering the budget provided by this article, which assessment shall be the percentage of the gross dollar volume or amount per unit of such sales, or percentage of the gross dollar volume of purchases or amounts handled, distributed, or processed, of any commodity affected by such marketing order, as is necessary to defray the expenses of the enforcement of this article, but in no case to exceed five percent of the gross dollar volume.

(3) Except as provided in section 35-28-113.5, whenever the board of control deems it necessary to raise the amount collected under the provisions of this section for a marketing order involving wheat, the commissioner shall ask for approval of the raise by a referendum on the question of the raise, which must be favored and approved by at least two-thirds of the producers who participate in the referendum.

(4) The fiscal year for the marketing order issued pursuant to section 35-28-106 affecting wheat shall be the period so established by the commissioner by rule and regulation after consideration of recommendations by the board of control of such order.

(5) (a) Notwithstanding any other provision of this article, if requested by a board of control affecting wheat, corn, or dry edible beans, the commissioner may amend a marketing order as described in this article to require the first handler of such commodity or product in this state to pay, or collect and pay, to the commissioner an assessment at such time and in such manner as shall be prescribed by the commissioner if the commissioner, with the approval of the governor, determines that:

(I) Wheat, corn, or dry edible beans produced in another state and shipped into this state for sale or distribution tends to prevent the effectuation of the declared policy of this article with respect to such commodity or product produced in this state; and

(II) The effectuation of the declared policy of this article would be furthered by collection of assessments on such commodity or product shipped into this state.

(b) Any assessment authorized pursuant to this subsection (5) shall be equivalent to the assessment required by the provisions of the marketing order.



§ 35-28-113.5. Refunds of assessments - request by producer

(1) Marketing orders issued after July 1, 1987, as well as amendments to such marketing orders and amendments to marketing orders in existence prior to July 1, 1987, which marketing orders and amendments are issued pursuant to the provisions of this article and which directly affect producers, may contain provisions for refunds of assessments or for refunds of portions of assessments. Any marketing order or amendment which contains such a provision shall not become effective unless and until the commissioner determines that the issuance of such order is approved and favored by at least a simple majority of the producers who participated in a referendum on the question of its approval and who, during such representative period, have produced for market the commodities specified therein in commercial quantities within the production area specified in such marketing agreement or order. Only the assessment or assessment raise or raises approved by a simple majority of the producers as provided in this subsection (1) or that portion of the assessment or assessment raise which is actually levied by the commissioner shall be subject to the provisions of this section.

(2) A producer may request a refund of assessments or a refund of a portion of assessments within thirty days after payment of such assessments. The commissioner shall promulgate such rules and regulations as are necessary for the implementation of this section.



§ 35-28-114. Disposition of funds

(1) Any moneys collected by the commissioner pursuant to this article shall be deposited in a bank or other depository approved by the state treasurer, allocated to each marketing order under which they are collected, and disbursed by the commissioner only for the necessary expenses incurred by the board of control and the commissioner and approved by the commissioner with respect to each such separate marketing order. Funds so collected shall be deposited and disbursed in conformity with appropriate rules and regulations prescribed by the commissioner. All such expenditures by the commissioner shall be audited at least annually and a copy of such audit shall be delivered within thirty days after the completion thereof to the governor and the commissioner of agriculture.

(2) Any moneys remaining in such fund, allocable to any particular agricultural commodity affected by a marketing order, at the discretion of the commissioner, may be refunded at the close of any marketing season, upon a pro rata basis, to all persons from whom assessments were collected, or such portion of such moneys as may be recommended by the board of control and approved by the commissioner may be carried over into the next succeeding marketing season whenever the commissioner finds that such moneys may be required to assist in defraying the cost of operating such marketing order in such succeeding season. Upon termination by the commissioner of any marketing order, any moneys remaining, and not required by the commissioner to defray the expenses of such marketing order, shall be returned by the commissioner, upon a pro rata basis, to all persons from whom assessments were collected. If the commissioner finds that the amounts so returnable are so small as to make impractical the computation and remitting of such pro rata refund to such persons, the commissioner may use the moneys in such fund to defray the expenses incurred by him in the formulation, issuance, administration, or enforcement of any subsequent marketing order for such commodity.



§ 35-28-115. Limitation of marketing orders

(1) Marketing orders issued by the commissioner under this article may be limited in their application by prescribing the marketing areas or portions of the state in which a particular order shall be effective. No marketing order shall be issued by the commissioner unless it embraces all persons of a like class in a given area who are engaged in a specific and distinctive agricultural industry or trade within this state.

(2) Within the terms of this article, production or marketing areas as to peaches shall be classified as early maturing, which shall be at altitudes of less than five thousand feet, and late maturing, which shall be at altitudes of more than five thousand feet, and such areas shall be separate and distinct classes for all purposes under this article insofar as peaches are concerned.



§ 35-28-116. Administration and enforcement

(1) The commissioner of agriculture shall be responsible for the administration and enforcement of this article.

(2) Every person who violates any provision of this article or any provision of any marketing order duly issued by the commissioner under this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than ten days nor more than six months, or by both such fine and imprisonment. Each day during which any such violations continue constitutes a separate offense.

(3) Upon the filing of a verified complaint charging violation of any provisions of this article or of any provision of any marketing order issued by the commissioner under this article, and prior to the institution of any court proceeding authorized in this section, the commissioner in his discretion may refer the matter to the attorney general or any district attorney of this state for action pursuant to the provisions of this article or call a hearing to consider the charges set forth in such verified complaint. In such case, the commissioner shall cause a copy of such complaint, together with a notice of the time and place of hearing of such complaint, to be served personally, or by mail, upon the person named as respondent therein. Such service shall be made at least three days before said hearing date. The hearing shall be held in the city or town in which is situated the principal place of business of the respondent, or in which the violation complained of is alleged to have occurred, or in the nearest office of the department of agriculture, at the discretion of the commissioner. At the time and place designated for such hearing, the commissioner or his agents shall hear the parties to said complaint and shall enter in the office of the commissioner at Denver his findings based upon facts established at such hearing.

(4) If the commissioner finds that no violation has occurred he shall forthwith dismiss such complaint and notify the parties to such complaint.

(5) If the commissioner finds that a violation has occurred he shall so enter his findings and notify the parties to such complaint. Should the respondent thereafter fail, neglect, or refuse to desist from such violation, within the time specified by the commissioner, the commissioner may thereupon file a complaint against such respondent in a court of competent jurisdiction as set forth in this section.

(6) Each district attorney of this state may upon his own initiative and shall upon any complaint of any person, if, after investigation he believes a violation has occurred, bring a criminal action in the proper court in his district in the name of the people of this state in any court of competent jurisdiction in the state of Colorado against any person violating any provision of this article or of any marketing order duly issued by the commissioner under this article.

(7) (a) Any person who violates any provision of this article or of any marketing order or rule adopted pursuant to this article is subject to a civil penalty as determined by a court of competent jurisdiction or by the commissioner. The penalty shall not exceed one thousand dollars per violation; except that such penalty may be doubled if it is determined, after notice and an opportunity for hearing, that the person has violated the provision, marketing order, or rule on at least one prior occasion occurring after March 23, 1995.

(b) No civil penalty may be imposed by the commissioner unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(c) If the commissioner is unable to collect the civil penalty, or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may bring suit to recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(d) Before imposing any civil penalty, the court or the commissioner may consider the effect of such penalty on the person charged.

(e) All penalties collected pursuant to this section shall be transmitted to the general fund.

(8) (a) The commissioner shall enforce the provisions of this article.

(b) Whenever the commissioner has reasonable cause to believe a violation of any provision of this article or any marketing order or rule issued pursuant to this article has occurred and immediate enforcement is deemed necessary, the commissioner may issue an order requiring any person to cease and desist from such violation. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions cease immediately. At any time after service of the order to cease and desist, the person may request a prompt hearing to determine whether or not such violation has occurred. Such hearing shall be conducted pursuant to the provisions of article 4 of title 24, C.R.S., and shall be determined promptly.

(c) Whenever the commissioner possesses evidence satisfactory to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this article or of any marketing order or rule issued under this article, the commissioner may apply to a court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any marketing order, rule, or order under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.

(9) The judgment, if in favor of the plaintiff, shall provide that the defendant pay to the plaintiff reasonable costs of such suit including attorney's fees incurred by an advisory board in the prosecution of such action.

(10) Any such action may be commenced either in the county where defendant resides or where any act or omission or part thereof complained thereof occurred.

(11) The penalties and remedies prescribed in this article with respect to any violation mentioned in this article shall be concurrent and alternative, and neither singly nor combined shall the same be exclusive and either singly or combined the same shall be cumulative with any other civil, criminal, or administrative rights, remedies, forfeitures, or penalties provided or allowed by law with respect to any such violation.

(12) Any handler or processor located outside of this state who processes products which are marketed or distributed in this state on a continuing basis, whether directly or indirectly, shall be considered to be engaged in the transaction of business within this state and shall be subject to the jurisdiction of the courts of this state pursuant to the provisions of section 13-1-124, C.R.S. Any action to enforce any provision of this article or any marketing order issued pursuant to this article against such out-of-state handler or processor by the commissioner shall be considered to have arisen from the transaction of business in this state and shall subject the handler or processor to the jurisdiction of the courts of this state.



§ 35-28-117. Assessment a personal debt

Any assessment levied in such specified amount as may be determined by the commissioner pursuant to the provisions of section 35-28-113 shall constitute a personal debt of every person so assessed and shall be due and payable to the commissioner when payment is called for by the commissioner. In the event of failure of such person to pay any such assessment upon the date determined by the commissioner, the commissioner may file a complaint against such person in a state court of competent jurisdiction for the collection thereof, as provided in section 35-28-116.



§ 35-28-118. No personal liability

The members of any such board of control, including employees of such board, shall not be held responsible individually in any way whatsoever to any producer, processor, distributor, or other handler or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, person, or employee, except for their own individual acts of dishonesty or crime. No such person or employee shall be held responsible individually for any act or omission of any other member of such board. The liability of the members of such board shall be several and not joint and no member shall be liable for the default of any other member.



§ 35-28-119. Records - information - hearings

(1) The commissioner may require all processors or distributors subject to the provisions of any marketing order issued pursuant to this article to maintain books and records reflecting their operations under said marketing order, and to furnish to the commissioner or his duly authorized or designated representatives such information as may be from time to time requested by them relating to operations under said marketing order, and to permit the inspection by said commissioner, or his duly authorized or designated representatives, of such portions of such books and records as relate to operations under said marketing order.

(2) Information obtained by any person under this article shall be confidential and shall not be by him disclosed to any other person save to a person with like right to obtain the same, or any attorney employed to give legal advice thereupon, or by court order.

(3) To carry out the purposes of this article, the commissioner may hold hearings, take testimony, administer oaths, subpoena witnesses, and issue subpoenas for the production of books, records, or documents of any kind. Upon failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the order of court shall be punishable as a contempt of court.

(4) No person shall be excused from attending and testifying or from producing documentary evidence before the commissioner in obedience to the subpoena of the commissioner on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no natural person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he may be so required to testify or produce evidence, documentary or otherwise, before the commissioner in obedience to a subpoena issued by him; except that no natural person so testifying shall be exempt from prosecution and punishment for perjury in the first degree committed in so testifying.



§ 35-28-120. Deposit to defray expenses

(1) Prior to the issuance of any marketing order by the commissioner, he may require the applicants therefor to deposit with him such amount as the commissioner may deem necessary to defray the expenses of preparing and making effective such marketing order. Such funds shall be received, deposited, and disbursed by the commissioner in accordance with the provisions as set forth in section 35-28-114.

(2) The commissioner may reimburse the applicant in the amount of any such deposit from any funds received by the commissioner pursuant to the provisions of section 35-28-114.



§ 35-28-121. General provisions

(1) In the event the commissioner finds that it tends to effectuate the declared purposes of this article within the standards prescribed in this article, the commissioner may issue a marketing order, applicable to the marketing of any agricultural commodity containing like terms, provisions, methods, and procedures as any license or order regulating the marketing of such commodity issued by the secretary of agriculture of the United States pursuant to the provisions of any law or laws of the United States. In selecting the members of any board or other advisory agency under such marketing order, the commissioner shall utilize, insofar as practicable, the same persons as those serving in a similar capacity under such federal license or order, so as to avoid duplicating or conflicting personnel.

(2) The commissioner is authorized to confer with and cooperate with the legally constituted authorities of other states and of the United States, for the purpose of obtaining uniformity in the administration of federal and state marketing regulations, licenses, or orders. Said commissioner is authorized to conduct joint hearings and issue joint or concurrent marketing orders for the purposes and within the standards set forth in this article, and he may exercise any administrative authority prescribed by this article to effect such uniformity of administration and regulation.

(3) Nothing in this article applies to any order, rule, or regulation issued or issuable by the public utilities commission with respect to the operation of common carriers.

(4) In any civil or criminal action or proceeding for violation of any rule of statutory or common law against monopolies or combinations in restraint of trade, proof that the act complained of was done in compliance with the provisions of this article or a marketing order issued under this article and in furtherance of the purposes and provisions of this article shall be a complete defense to such action or proceeding.



§ 35-28-122. Application of article

The provisions of this article shall not be applicable to retailers of agricultural commodities except to the extent that any retailer also engaged in the processing or distribution of agricultural commodities as defined in this article; but all persons acting as producers, handlers, processors, or distributors shall conform with all the provisions of any applicable marketing order, marketing agreement, or regulations issued pursuant to this law before shipping or causing to be shipped any agricultural commodity.



§ 35-28-123. Other laws superseded

It is the legislative intent that the provisions of this article shall control, to the exclusion of any general law of this state in conflict therewith, and specifically shall supersede the provisions of article 23 of this title, if said article is in conflict herewith.






Article 29 - Colorado Seal of Quality

§ 35-29-101. Legislative declaration

The purposes of this article are to provide a means whereby the general public purchasing certain Colorado agricultural products may be assured of the quality and grade of such products; to assure Colorado producers a better return from the sale of higher quality products; to establish a method of labeling and identification of such Colorado products so that purchasers may easily recognize them; to set up standards for quality, condition, packaging, and distribution of Colorado agricultural products so that the highest quality will be maintained until the product reaches the consumer; and to extend in every practicable way the production and sale of higher quality Colorado-produced agricultural products.



§ 35-29-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Colorado agricultural products" means any agricultural, horticultural, viticultural, or vegetable products or poultry or poultry products grown or produced in the state of Colorado.

(2) "Commissioner" means the commissioner of agriculture.

(3) "Consumer" means any person who buys Colorado agricultural products for personal use and not for resale.

(4) "Container" means any box, carton, crate, bag, wrap, or other process or device used to hold and protect Colorado agricultural products. "Subcontainer" means any container being used within another container.

(5) "Deceptive arrangement" or "deceptive display" means any bulk lot, arrangement, or display of products which has in the exposed surface products which are in quality, size, condition, or any other respect so superior to those which are concealed as to materially misrepresent the bulk lot, arrangement, or display.

(6) "Deceptive pack" means any container or subcontainer which has in the outer layer or any exposed surface any products which are in quality, size, condition, or any other respect so superior to those in the interior of the container or subcontainer or in the unexposed portion as to materially misrepresent the contents.

(7) "Department" means the department of agriculture.

(8) "Distributor" means any person selling, marketing, or distributing Colorado agricultural products.

(9) "Packer" means any person engaged in processing, packing, or preparing Colorado agricultural products for market.

(10) "Person" means any individual, firm, association, corporation, or partnership.

(11) "Producer" means any person engaged within this state in the business of producing or causing to be produced for market any agricultural commodity.

(12) "Retailer" means any person buying Colorado agricultural products from producers, packers, or distributors and selling to consumers.

(13) "Seal of quality" means the design approved by the commissioner, as provided in section 35-29-103 (2), as the Colorado "seal of quality" and which, when imprinted or affixed on labels, packages, or products or used in advertising or in any manner, shall signify the standards of quality provided in section 35-29-104.



§ 35-29-103. Administration - seal of quality

(1) The commissioner and the representatives of the department under the direction of the commissioner shall administer and enforce this article; and, in such administration, the commissioner has and may exercise any or all the administrative powers conferred upon him as head of the department.

(2) (a) The commissioner shall produce or cause to be produced a suitable design or drawing, which shall be known as the Colorado seal of quality, to be used in the marketing of Colorado agricultural products.

(b) The title to the seal of quality shall at all times remain in and be reserved to the department of agriculture.

(c) The seal of quality, or any reproduction, copy, or facsimile thereof, may not be used in any advertising, display, labeling, or identification without prior written permission from the department.

(3) When any producer, packer, distributor, or retailer has complied with the provisions of this article and the regulations pursuant thereto, he shall be permitted to use the seal of quality in advertising, labeling, or marketing his product.

(4) The seal of quality may not be used on any agricultural product unless such product was produced in the state of Colorado.



§ 35-29-104. Standards of quality

(1) The department shall establish minimum standards of quality for all agricultural products to be marketed under the seal of quality.

(2) The quality standards may be changed from time to time by the department, but any producer, packer, distributor, or retailer affected by the changes shall be notified by the department at least thirty days prior to the effective date of the changes in standards.

(3) The seal of quality shall not be used in the marketing of any agricultural product which does not meet the minimum standards established by the department.

(4) The commissioner shall prescribe methods and procedures of sampling, inspecting, and grading Colorado agricultural products.

(5) Inspectors or representatives of the department shall use such methods and procedures in sampling, checking, and inspecting products to determine the grade, quality, or condition of the product being marketed under the seal of quality.

(6) Any product being marketed under the seal of quality which does not meet the standards of quality established by the department shall be immediately removed from sale until the seal of quality has been removed from the product, label, or container. The department shall be the authority in making the decision to remove the product from sale. Any person refusing or failing to remove the seal of quality from a product, label, or container after being notified by the department shall be deemed in violation of this article.



§ 35-29-105. Authority to enter, inspect, and take samples

Any authorized representative of the department may enter and inspect any place where products being marketed under this article are being sold or offered for sale and take such samples as may be necessary to determine the grade, quality, or condition of the product.



§ 35-29-106. Authority to make rules and regulations

The department is granted power to make rules and regulations concerning standards for grade, size, quality, and condition of agricultural products being marketed under the seal of quality.



§ 35-29-107. Financing

To defray the expense of establishing the seal of quality program, the department is authorized to produce and sell labels, decals, stamps, mats, streamers, plates, or other forms of identification or advertising containing the seal of quality to be used by those persons marketing Colorado agricultural products under the seal of quality program. Any moneys received shall be placed in a revolving fund and shall only be used to replenish supplies and for advertising the seal of quality program, but the total net assets of the revolving fund, including accounts receivable, inventories, and cash balances, shall not exceed ten thousand dollars. Any net assets in excess of the limit established in this section for the revolving fund on hand at the close of each fiscal period shall be transferred to the general fund.



§ 35-29-108. Unlawful acts

(1) It is unlawful for any person:

(a) To sell or offer for sale any Colorado agricultural product identified by the seal of quality which does not meet the minimum standards established by the department;

(b) To sell or offer for sale any agricultural product in any used container on which the seal of quality is printed, stamped, or affixed unless the seal of quality identification has been completely removed or obliterated;

(c) To sell or offer for sale Colorado agricultural products bearing the seal of quality label in any container which does not meet the standards established by the department;

(d) To sell or offer for sale any Colorado agricultural product in a deceptive pack or in a deceptive arrangement or deceptive display, as defined in section 35-29-102 (5) and (6);

(e) To refuse to submit any Colorado agricultural product or container for inspection, sampling, or grading.



§ 35-29-109. Penalties

Any person violating any of the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.






Article 29.5 - Colorado Wine Industry Development Act

§ 35-29.5-101. Short title

This article shall be known and may be cited as the "Colorado Wine Industry Development Act".



§ 35-29.5-101.5. Legislative declaration

The general assembly hereby finds, determines, and declares that Colorado has a substantial interest in promoting the development of a viable and stable wine industry in this state. The general assembly further finds, determines, and declares that grape cultivation is closely related to fruit cultivation carried out in various parts of Colorado; that grape cultivation and wine production are a logical supplement to, and development of, existing agricultural business conducted in the state; that wine production has become a significant industry in other states because of the action of state and local governments in those areas to foster development of the industry; that a viable wine industry can enhance Colorado's tourist industry; that some aspects of wine industry development can best be accomplished by an industry-wide approach rather than by individual producers, such as conducting scientific research and disseminating and publishing the results of such research, promoting Colorado wines as distinct from those produced in other regions, and promoting awareness of responsible consumption of wine; and that the state should aid Colorado's wine industry through research and promotion to allow the industry to realize its full potential in this state.



§ 35-29.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the Colorado wine industry development board, created in section 35-29.5-103.

(1.5) "Eastern slope" means the area east of the continental divide.

(2) "Fruit product" means any juice, must concentrate, or extract from fruit whether or not partially fermented.

(2.5) "Grand valley viticultural area" means the federally defined area in Mesa county in which wine grapes are grown.

(3) "Grape product" means any juice, must concentrate, or extract made from vinifera grapes, true or hybrid, whether or not partially fermented.

(3.5) "Western slope" means the area west of the continental divide, excluding the grand valley viticultural area.

(4) "Wine" means any vinous liquor containing not more than twenty-one percent alcohol by volume and produced in all respects in conformity with the laws of the United States and the regulations of the bureau of alcohol, tobacco, and firearms of the United States department of the treasury or any of its successor agencies.

(5) "Wine-growing" means the cultivation in commercial quantities of vinifera grapes in this state.

(6) "Wine-making" means the ownership and control of or the management of a licensed winery in this state.



§ 35-29.5-103. Colorado wine industry development board - creation - members

(1) There is hereby established a Colorado wine industry development board in the department of agriculture for the purpose of encouraging and promoting viticultural and enological research and experimentation to develop maximum yields and quality from Colorado lands suitable to the production of grapes for commercial wine production, to promote the marketing of wines and wine grapes produced in Colorado, to promote the responsible consumption of all wines, to promote the integration of the Colorado wine industry as a component of the state's tourism program, and to serve as a resource for the entire wine industry of Colorado. The board shall exercise its powers and perform its duties and functions specified by this article under the department of agriculture as if the same were transferred to the department by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) (a) The board shall consist of nine members appointed by the governor. In making appointments, the governor shall take into consideration any nominations or recommendations made by the wine industry organization in Colorado.

(b) (I) Five of the appointments shall be representatives of licensed wineries in the state. Of such five appointments, one shall be a representative of licensed wineries in the western slope, one shall be a representative of licensed wineries in the grand valley viticultural area, one shall be a representative of licensed wineries in the eastern slope, and two shall be at-large representatives. The appointment of at-large members shall reflect the proportion of fees and excise taxes paid by wineries in each of the three regions. At least one of the winery representatives shall also be a grower.

(II) Two appointments shall be representatives of the wholesale wine distributors in Colorado.

(III) One appointment shall be a representative of wine grape producers.

(IV) One appointment shall be a representative of the retail wine distributors in Colorado.

(c) A representative of the Colorado tourism board, a representative of Colorado state university, and a member of the public shall be invited to serve on the board in an ex officio capacity.

(d) Each member of the board shall be a resident of Colorado.

(e) Each member of the board shall be at least twenty-one years of age.

(3) Members of the board serve for terms of four years each to continue in office until a successor is appointed and qualified; except that, in the case of a vacancy on the board, an appointment is for the remainder of the unexpired term. The governor shall not appoint a member to more than two consecutive four-year terms; except that any member appointed for less than two years in the case of a vacancy may be appointed upon the expiration of the shorter term to serve up to two additional four-year terms. Members may continue to serve after the expiration of their terms until the appointment of a successor.

(4) Repealed.

(5) Members of the board shall receive no compensation for their service on the board, but shall be entitled to reimbursement for actual and necessary travel and other actual expenses incurred in the performance of their official duties. The board shall adopt uniform and reasonable regulations governing the incurring and paying of such expenses.



§ 35-29.5-104. Duties and powers of the board

(1) The board may:

(a) Conduct or contract for scientific research to discover and develop the commercial value of wine, wine-growing, wine-making, grape products, or fruit products;

(b) Disseminate reliable information founded upon the research undertaken under this article, showing the uses or probable uses of wine, wine-growing, wine-making, grape products, or fruit products;

(c) Study state and federal legislation with respect to tariffs, duties, reciprocal trade agreements, import quotas, and other matters of trade concerning the wine industry;

(d) Sue and be sued as a board, without individual liability, for acts of the board within the scope of the powers conferred upon it by this article;

(e) Enter into contracts which it deems appropriate to the carrying out of the purposes of the board as authorized by this article;

(f) Make grants to research agencies for the financing of special or emergency studies or for the purchase or acquisition of facilities necessary to carry out the purposes of the board as authorized by this article;

(g) Appoint subordinate officers and employees of the board and prescribe their duties and fix their compensation;

(h) Cooperate with and enter into contracts with any local, state, or nationwide organization or agency engaged in work or activities similar to those of the board and enter into contracts with such organizations or agencies for carrying on joint programs;

(i) Act jointly and in cooperation with the federal government or any agency thereof in the administration of any program of the government or of a governmental agency deemed by the board to be beneficial to the wine industry of this state and expend funds in connection therewith if such program is compatible with the powers conferred by this article;

(j) Adopt, rescind, modify, or amend all proper regulations, orders, and resolutions for the exercise of its powers and duties; and

(k) Enter into contracts for the promotion of wine and for the development of new markets through such promotion.

(2) The board shall promote all wines produced or finished by a licensed Colorado winery.



§ 35-29.5-105. Colorado wine industry development fund - use of moneys

(1) There is hereby created in the state treasury the Colorado wine industry development fund. The fund shall consist of moneys credited thereto pursuant to section 12-47-503 (1)(b) and (1)(c), C.R.S. All moneys in such fund are hereby continuously appropriated to the board for the expenses of the board in implementing the provisions of this article.

(2) In any fiscal year, the board shall budget from moneys in the fund at least one-third toward research and development and at least one-third toward promotion and marketing of the Colorado wine industry, including any administrative costs associated therewith. Any revenue generated by research may be deducted from the amount budgeted for research.






Article 30 - Food Control

§ 35-30-101. Cooperation with United States

The governor is authorized to cooperate with the government of the United States and its agents and representatives in all matters pertaining to the conservation, distribution, or production of food, insofar as he may find it possible to do so.



§ 35-30-102. Powers of governor

The governor of the state of Colorado is vested with all police and regulatory powers regarding the production, storage, refrigeration, manufacture, distribution, handling, dealing in, or sale of foodstuffs or food products and other necessities of life, whether in the raw state or in manufactured form, or any article used or capable of use as food for man or beast, which are vested in the president or any other executive officer of the United States; but the rules, regulations, and orders promulgated by the governor in the exercise of the power conferred in this section shall not be more drastic than nor in conflict with the rules, regulations, and orders of the president and executive officers of the United States government.






Article 31 - Destruction of Food Products

Part 1 - Public Enforcement

§ 35-31-101. Destruction of food prohibited

It is unlawful for any person, firm, partnership, association, or corporation or any servant, agent, employee, or officer thereof to destroy or cause to be destroyed, or to permit to decay or to become unfit for use or consumption, or to take, send, or cause to be transported out of this state so to be destroyed or permitted to decay, or knowingly to make any materially false statement, for the purpose of maintaining prices or establishing higher prices for the same, or for the purpose of limiting or diminishing the quantity thereof available for market, or for the purpose of procuring, or aiding in procuring, or establishing, or maintaining a monopoly in such articles or products, or for the purpose of in any manner restraining trade, any fruits, vegetables, grain, meats, or other articles or products ordinarily grown, raised, produced, or used in any manner or to any extent as food for human beings or for domestic animals.



§ 35-31-102. Applicable to unmatured foods

This part 1 shall apply to the destruction of unripe or unmatured food products or articles as well as to the destruction of the same when matured or ready for marketing.



§ 35-31-103. Evidence

Evidence of the voluntary destruction or of the destruction, if unexplained, of any of the food products or articles mentioned in section 35-31-101, or of the voluntary and willful permitting of the same to decay, or of the taking, sending, or causing of the same to be transported out of this state to be destroyed or permitted to decay shall be prima facie proof of the violation of this part 1.



§ 35-31-104. Penalty

(1) Any person, whether acting individually or otherwise, in such person's own behalf, or as the agent, employee, servant, director, or officer of any other person, partnership, firm, association, or corporation, or any corporation who violates any of the provisions of this part 1 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not less than thirty days nor more than one year, or by both such fine and imprisonment.

(2) As a condition of any sentence imposed pursuant to subsection (1) of this section, the court shall order in addition to any other penalty, that any person convicted of a violation of this part 1 shall make restitution to any victim of such a violation. The amount and any conditions of such a restitution order shall be determined in the same manner as a restitution order imposed pursuant to the provisions of section 18-1.3-205, C.R.S.



§ 35-31-105. Enforcement

It is the duty of the district attorneys in their respective districts and of the attorney general to enforce the provisions of this part 1. It is the duty of all citizens of this state who have knowledge or information of a violation of this part 1 to at once inform against anyone who may have violated the same.



§ 35-31-106. Liberal construction

This part 1 shall be liberally construed to effectuate its purpose of preventing waste and of conserving and protecting the food supply available to the people of the state, to the end that the people may enjoy the benefit of any abundance or oversupply of any such food articles or products that may from time to time arise in any locality or in the state at large.






Part 2 - Civil Damages for the Protection of Agricultural Products

§ 35-31-201. Protection of agricultural products - damages - definitions

(1) (a) Any person who, without the consent of the owner of an agricultural product, exercises control over the agricultural product with the intent to deprive such owner of the agricultural product or who maliciously damages or destroys the agricultural product, or who encourages or conspires with another to do so, shall be liable for damages as described in subsection (2) of this section.

(b) For purposes of this section:

(I) "Agricultural product" means any product of agriculture as defined in section 35-1-102 (1).

(II) "Experimental agricultural product" means any product of agriculture, as defined in section 35-1-102 (1) that is the subject of testing or a product development program being conducted by a private entity, a federal, state, or local government agency, or an educational institution, or that has been developed through such a program.

(2) For a violation of subsection (1) of this section, a court shall award:

(a) The market value of the experimental agricultural product itself and costs directly related to research, testing, production, replacement, and development of the experimental agricultural product. The court may award treble damages.

(b) The market value of the agricultural product itself and costs directly related to production and replacement. The court may award treble damages.

(c) Reasonable attorney fees; and

(d) Litigation costs.

(3) The rights and remedies available under this section are in addition to any other rights or remedies otherwise available.









Article 32 - Farmers' Chemist for Sugar Factories



Article 33 - Custom Processing of Meat Animals

Part 1 - General Provisions

§ 35-33-101. Short title

This article shall be known and may be cited as the "Custom Processing of Meat Animals Act".



§ 35-33-102. Legislative declaration

The general assembly declares that the purpose of this article is to regulate the slaughter and processing of certain animals intended for human consumption. The general assembly finds that the production, processing, and consumption of meat animals plays an important part in the economy of this state and that to maintain the integrity of this industry and to protect the public health and welfare it is essential that the slaughter and processing of these animals occur in a safe, sanitary, and nondeceptive manner. It is therefore necessary to provide for the regulation of the slaughter and processing of meat animals.



§ 35-33-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Adulterated" has the meaning set forth in section 25-5-410, C.R.S.

(2) "Commission" means the state agricultural commission.

(3) "Commissioner" means the commissioner of agriculture or his or her authorized agent.

(4) "Custom processing" means the slaughter or processing, for a fee or other compensation, of meat or meat products of an animal not owned by the person performing the slaughter or processing and not intended for sale by the owner of the animal.

(5) "Department" means the department of agriculture.

(6) "Food" means all articles used for food, drink, confectionery, or condiment by humans, whether simple, mixed, or compound, and any substance used as a constituent in the manufacture thereof.

(7) "Inedible meat" means meat or meat products derived from dead, dying, disabled, diseased, or condemned animals or from animals whose meat or meat products are otherwise unsuitable for human consumption. "Inedible meat" includes meat or meat products, regardless of origin, that have deteriorated so far as to be unfit for human consumption.

(8) "Meat or meat products" means carcasses or parts of carcasses derived from any animals used for food. "Meat or meat products" includes poultry.

(8.5) "Poultry" means any domesticated bird, including chickens, turkeys, ducks, geese, guineas, or squabs, whether live or dead.

(9) "Premises" means the back, front, and side yard of property occupied by a processing facility; docks and areas where vehicles are loaded or unloaded; driveways, approaches, pens, and alleys; and buildings or portions of buildings that are part of any facility even though not used for processing.

(10) "Processing" means the slaughtering, dressing, cutting, preparing, trimming, wrapping, or packaging of an animal or of meat or meat products from an animal.

(11) "Processing facility" means any establishment where meat is slaughtered, dressed, processed, cut, trimmed, wrapped, or packaged for delivery to consumers.

(12) "Sharp freezing facility" means a facility capable of maintaining a temperature of ten degrees below zero Fahrenheit or lower on still air or contact or a temperature of zero degrees Fahrenheit or lower by forced air circulation, within a tolerance of five degrees Fahrenheit for a minimum of twelve hours after fresh food is put in such facility for freezing.

(13) "Sharp frozen" means the process of refrigeration sufficient to reduce every portion of any meat or meat product to a temperature of zero degrees Fahrenheit or less in five hours or less.

(14) "Slaughter" means any process, or the use of any process, including without limitation the process of bleeding, that causes the death of any animal intended for food.

(15) "Uninspected", in reference to any animal, meat, or meat product, means not inspected and passed by the United States department of agriculture or another authorized government agency.



§ 35-33-104. Commissioner of agriculture - powers and duties

(1) The commissioner is hereby authorized to formulate reasonable rules and standards of construction, labeling, operation, record keeping, and sanitation for all processing facilities and shall establish rules and standards pertaining to containers, packaging materials, mobile slaughter units, slaughter rooms, processing rooms, chill rooms, storage and locker rooms, sharp freezing facilities, and premises of processing facilities, with respect to the service of slaughtering, cutting, preparing, wrapping, and packaging meat and meat products necessary for the proper preservation of food.

(2) It is the duty of the department to enforce the provisions of this article and rules, regulations, and standards established in accordance therewith.

(3) (Deleted by amendment, L. 2009, (SB 09-117), ch. 123, p. 511, § 6, effective April 16, 2009.)

(4) (a) The commissioner, upon consent or upon obtaining an administrative search warrant, shall have the right of access to any premises for the purpose of any examination or inspection necessary to enforce this article or the rules promulgated thereunder, including inspection and copying of any relevant records.

(b) The commissioner may administer oaths and take statements, issue subpoenas requiring the attendance of witnesses and the production of books, memoranda, papers, and other documents, articles, or instruments, and compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(5) The commissioner may, whenever immediate enforcement of any of the provisions of this article is deemed necessary for the protection of the public health or welfare, issue and enforce a written cease-and-desist order to any person found in violation of any of the provisions of this article or the rules promulgated thereunder.

(6) When the commissioner has reasonable cause to believe that any meat or meat product is being held, slaughtered, or processed in violation of this article or the rules promulgated under this article, and when such product endangers the public health, safety, or welfare, he or she may issue and enforce a written retention order, prohibiting any person from moving or otherwise disposing of the retained product in any manner without written permission of the commissioner. Within five days after the issuance of any retention order, the commissioner shall hold a hearing to determine whether the retained product should be condemned or released to the owner. If the product is found to be adulterated, and the product cannot be brought into compliance with this article, the commissioner shall order that the retained product is inedible meat and shall be disposed of.

(7) (Deleted by amendment, L. 95, p. 31, § 2, effective July 1, 1995.)



§ 35-33-105. Injunctive relief

Whenever the commissioner possesses sufficient evidence satisfactory to him or her indicating that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule promulgated under this article, the commissioner may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-33-106. Delegation of duties - cooperative agreements

(1) The powers and duties vested in the commissioner by this article may be delegated to qualified employees of the department.

(2) The department may receive grants-in-aid from any agency of the United States and may cooperate and enter into agreements with any agency of the United States, with any other agency of this state or its political subdivisions, or with any agency of another state to further the implementation of this article, secure uniformity of regulations, prevent duplication of enforcement efforts, and facilitate the sharing of information developed in the investigation of unlawful business practices.



§ 35-33-107. Exemptions

(1) Repealed.

(2) (Deleted by amendment, L. 2009, (SB 09-117), ch. 123, p. 513, § 8, effective April 16, 2009.)

(3) Any person who holds an establishment number issued by the United States department of agriculture for purposes of inspection and does not engage in the custom processing of meat animals shall be exempt from the requirements of this article.

(4) Any religious practice involving the ritual slaughter, handling, or preparation of meat animals is exempt from the provisions of this article except section 35-33-203 governing methods of slaughter.

(5) (Deleted by amendment, L. 95, p. 31, § 3, effective July 1, 1995.)

(6) A producer who raises and slaughters no more than one thousand poultry during each calendar year is exempt from the provisions of this article other than the record-keeping requirement in section 35-33-202 and the labeling requirements in section 35-33-301 if:

(a) The producer does not buy or sell poultry products other than those produced from poultry raised on the producer's own farm;

(b) The poultry do not move in interstate commerce;

(c) The poultry are properly labeled; and

(d) The poultry are healthy when slaughtered and the slaughter and processing are conducted under sanitary standards, practices, and procedures that produce poultry products that are sound, clean, and fit for use as human food when distributed by the producer.






Part 2 - Construction and Operation of Processing Facilities

§ 35-33-201. Processing facilities - operation - rules

(1) Each processing facility licensed under this article must be operated and maintained in a manner sufficient to prevent the creation of unsanitary conditions and to ensure that meat or meat products are not adulterated.

(2) (Deleted by amendment, L. 2009, (SB 09-117), ch. 123, p. 513, § 10, effective April 16, 2009.)

(3) All persons coming in contact with meat or meat products shall wear clean garments and a suitable head covering and shall keep their hands clean. No person with infected cuts or a communicable disease shall be allowed to handle meat or meat products.

(4) and (5) (Deleted by amendment, L. 2009, (SB 09-117), ch. 123, p. 513, § 10, effective April 16, 2009.)

(6) Unpackaged or uncovered meat or meat products shall not be moved through the slaughter, holding, or refuse rooms or areas.

(7) and (8) (Deleted by amendment, L. 2009, (SB 09-117), ch. 123, p. 513, § 10, effective April 16, 2009.)

(9) (a) Adulterated or inedible meat shall be decharacterized so as to unequivocally preclude its use for human food and shall be disposed of by methods approved by the commissioner.

(b) Decharacterization of adulterated or inedible meat shall be accomplished by freely slashing and covering all exposed surfaces with an edible green dye, charcoal, or such other methods as may be approved by the commissioner.

(10) All meat and meat products, except poultry, resulting from the processing or slaughter of uninspected animals:

(a) Shall, as soon as is practicable, be marked or coded with the owner's name and marked "NOT FOR SALE" in letters not less than three-eighths of an inch in height;

(b) Shall, when packaged, be marked or coded with the owner's name, the date of wrapping of the package, and the package contents, and labeled "NOT FOR SALE"; and

(c) Shall be returned to the owner or decharacterized and disposed of by methods approved by the commissioner, except for unclaimed meat from wildlife subject to the jurisdiction of the Colorado division of parks and wildlife, which shall be donated or disposed of in accordance with any applicable state or federal health or wildlife laws.

(11) All poultry and poultry products must be marked as required by the commissioner by rule.



§ 35-33-202. Record-keeping requirements

(1) (a) Every processor shall maintain records of each customer transaction, including, at a minimum:

(I) The date of the transaction;

(II) A description of the meat or meat products processed, including species and quantity;

(III) The name and address of the owner; and

(IV) Such other information as may be required by rule of the commissioner.

(b) The records maintained pursuant to paragraph (a) of this subsection (1) shall be kept for at least two years and made available to the commissioner on demand.

(2) (Deleted by amendment, L. 2009, (SB 09-117), ch. 123, p. 515, § 11, effective April 16, 2009.)



§ 35-33-203. Slaughter methods

(1) A processor shall not shackle, hoist, or otherwise bring animals into position for slaughter, or slaughter or bleed animals, except by humane methods.

(2) The commissioner may promulgate rules that conform substantially to the rules of the secretary of agriculture of the United States pursuant to the federal "Humane Methods of Slaughter Act of 1958", as amended; but the use of a manually operated hammer, sledge, or poleax shall not be permitted.



§ 35-33-203.5. Freezing prior to delivery

Unless otherwise requested by the owner, all meat or meat products shall be sharp frozen before delivery.



§ 35-33-206. License required - application - inspection - issuance

(1) Any person who desires to operate a custom processing facility shall first obtain a license from the department. A separate license shall be required for each custom processing facility. The application shall be in writing on forms supplied by the department, shall set forth such information as may be required by the department, and shall be accompanied by any required fees.

(1.5) Any person who desires to slaughter and process more than one thousand, but fewer than twenty thousand, poultry shall first obtain a license from the department. A separate license is required for each poultry processing facility. The application must be in writing on forms supplied by the department, setting forth any information required by the department, and must be accompanied by all required fees.

(2) Upon the applicant's submission of an application for a license and payment of the required fees, the department shall inspect facilities and premises at the location to be licensed and, if it finds that the equipment, facilities, surrounding premises, and operation of such establishment comply with this article and the rules established pursuant thereto, the department shall issue a license to operate unless the department finds that there are grounds for denial or refusal to renew a license pursuant to section 35-33-208.

(3) The license shall be valid for the period from the date of issuance until the expiration date established by the commissioner by rule and, except for good cause shown, shall be renewed annually thereafter.

(4) A license shall not be transferable to a new owner or location.

(5) Any person who operates a custom processing facility without a valid license therefor commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 35-33-207. License fees

(1) The fee for each license under this article shall be established by the commission. There shall be no reduction of a license fee for any fractional part of a year. The fee schedule shall cover all direct and indirect costs associated with the licensing, inspection, and regulation of custom processors.

(2) Any person who fails to renew a license on or before the expiration date of the license shall pay a late fee, as established by the commission, in addition to the license fee.

(3) All fees collected pursuant to this section shall be deposited in the state treasury and credited to the inspection and consumer services cash fund created in section 35-1-106.5.



§ 35-33-208. Disciplinary actions - grounds

(1) In accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., the commissioner may deny, suspend, revoke, restrict, refuse to renew, or place on probation the license of any applicant or licensee who:

(a) Makes a false statement or misrepresentation on an application for a license or renewal;

(b) Has had a previous license or any equivalent authorization to engage in activities regulated under this article revoked, suspended, or denied by any authority authorized to grant such license or authorization in this or any other state;

(c) Has failed to comply with or violated any provision of this article or any rule promulgated by the commissioner pursuant to this article; or

(d) Fails to obey any lawful order of the commissioner.






Part 3 - Advertising and Sale

§ 35-33-301. Sale of poultry - labeling - rules

(1) A poultry producer licensed or exempted under this article may sell poultry to individuals.

(2) The department shall consult with the department of public health and environment to promulgate rules regarding the labeling of poultry sold pursuant to this section.

(3) (a) The commissioner or his or her designee shall convene a stakeholder group, including representatives from the Colorado department of public health and environment, retail food establishments, liability insurance companies, poultry farmers, poultry suppliers, processors operating under this article, and any other interested party.

(b) The department shall keep and maintain a list of stakeholders.

(c) The department shall convene the first meeting with the stakeholders no later than July 1, 2016, and as needed thereafter.

(d) The department shall meet with the stakeholders to develop a regulatory framework for the processing of poultry that is sold to retail food establishments, as defined in section 25-4-1602 (14), C.R.S.

(e) On or before November 30, 2016, the commissioner or his or her designee shall prepare a report of the findings and conclusions of the study and shall present the report to all stakeholders and others upon request.






Part 4 - Licenses - Fees - Penalties

§ 35-33-405. Violations - civil penalties - disposition

(1) In addition to the criminal penalty prescribed in section 35-33-406, any person who violates this article or any rule promulgated under this article shall also be subject to a civil penalty of not more than seven hundred fifty dollars per violation for each day of violation.

(2) Any person who violates this article or any rule promulgated under this article is subject to a civil penalty, as determined by the commissioner or a court of competent jurisdiction. The maximum penalty shall not exceed seven hundred fifty dollars per violation; except that such penalty may be doubled if it is determined, after notice and an opportunity for hearing, that the person has violated the provision or rule for the second time. Each day the violation occurs shall constitute a separate violation.

(3) No civil penalty may be imposed by the commissioner unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(4) If the commissioner is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may bring suit to recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(5) Before imposing any civil penalty, the commissioner or a court of competent jurisdiction may consider the effect of such penalty on the business.

(6) Any penalty collected under this section shall be transmitted to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.



§ 35-33-406. Violations - criminal penalty

Any person who violates this article or any rule promulgated under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 35-33-407. Repeal of article

This article is repealed, effective July 1, 2018. Prior to such repeal, the licensing functions of the department shall be reviewed as provided for in section 24-34-104, C.R.S.









Article 33.5 - Sale of Meat

Part 1 - General Provisions

§ 35-33.5-101. Short title

This article shall be known and may be cited as the "Sale of Meat Act".



§ 35-33.5-102. Legislative declaration

The general assembly declares that the purpose of this article is to regulate the sale of meat intended for human consumption. The general assembly finds that the sale of meat plays an important part in the economy of this state and that to maintain the integrity of this industry and to protect the public welfare it is essential that the sale of meat occurs in a nondeceptive manner. It is therefore necessary to provide for the regulation of the sale of meat.



§ 35-33.5-103. Scope - applicability

(1) This article shall apply to all sales of regulated products or advertisements containing an offer to sell regulated products:

(a) In bulk or as a bundle; or

(b) On credit, or subject to an installment or other payment plan or as part of a home food service plan including cut and packaged meats intended for storage in a home freezer or other cold storage facility.



§ 35-33.5-104. Definitions

As used in this article, unless the context otherwise requires:

(1) "Advertisement" means a communication, by or through any medium, intended to solicit or promote the sale of any product or service:

(a) Regulated by this article;

(b) Produced or provided by any person regulated by this article; or

(c) The production or provision of which is regulated by this article.

(2) "Bulk meat" means meat consisting of whole carcasses, or parts thereof, of commercial size and requiring further cutting into cuts of retail size for individual consumption.

(3) "Bundle" means individually wrapped cuts of meat packaged together for sale as a single unit.

(4) "Commission" means the state agricultural commission.

(5) "Commissioner" means the commissioner of agriculture or his or her authorized agent.

(6) "Department" means the department of agriculture.

(7) "Food" and "food products" means all articles used for food, drink, confectionery, or condiment by humans, whether simple, mixed, or compound, and any substance used as a constituent in the manufacture thereof.

(8) "Home food service plan" means an arrangement for the sale and delivery of food to a consumer, whether or not the consumer is required to pay a membership fee or similar charge and whether or not any nonfood item, including durable consumer goods or services, is included with the food, if:

(a) The arrangement is made by means of a personal meeting at the consumer's home; and

(b) The food consists of or includes any meat or meat products.

(9) "Meat or meat products" means carcasses or parts of carcasses derived from any animals used for food.

(10) "Regulated product" means any meat or meat products sold as bulk meat or in a bundle; any food that is sold or given away as an incentive or bonus connected with the sale of meat or meat products; any food product intended for human consumption that is sold or given away as a part of any home food service plan.

(11) "Represent" or "representation" refers to the use of any oral or written statement, advertisement, label, display, picture, illustration, or sample.

(12) "Sharp frozen" means the process of refrigeration sufficient to reduce every portion of any meat or meat product to a temperature of zero degrees Fahrenheit or less in five hours or less.



§ 35-33.5-105. Commissioner of agriculture - powers and duties

(1) The commissioner is hereby authorized to establish rules and standards pertaining to the sale of meat or meat products and for home food service plans to the end of protecting the public from deception, fraud, or unethical sales practices and record-keeping requirements.

(2) It is the duty of the department to enforce this article and the rules and standards established in accordance with this article.

(3) (a) The commissioner, upon consent or upon obtaining an administrative search warrant, shall have the right of access to any premises for the purpose of any examination or inspection necessary to enforce this article or the rules promulgated thereunder, including inspection and copying of any relevant records.

(b) The commissioner may administer oaths and take statements, issue subpoenas requiring the attendance of witnesses and the production of books, memoranda, papers, and other documents, articles, or instruments, and compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(4) The commissioner may, whenever immediate enforcement of any of the provisions of this article is deemed necessary for the protection of the public health or welfare, issue and enforce a written cease-and-desist order with respect to any person found in violation of any of the provisions of this article or the rules promulgated thereunder.



§ 35-33.5-106. Injunctive relief

Whenever the commissioner possesses sufficient evidence satisfactory to him or her indicating that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule promulgated under this article, the commissioner may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.






Part 2 - Sales Practices

§ 35-33.5-201. Method of sale

All regulated products shall be sold, as specified in rules of the commissioner.



§ 35-33.5-202. Advertisements

(1) No advertisement shall be subject to change without notice unless so stated in the advertisement.

(2) Any comparison with products other than those advertised shall be with products of the same grade or quality.

(3) The price of any bulk meat shall be quoted per pound.

(4) Any service charge incidental to the preparation of a regulated product for sale that is not included in the price per pound of the product shall be clearly identified as an extra and separate charge. This shall apply, without limitation, to any membership fee or any charge or fee for cutting, freezing, wrapping, storage, or delivery.

(5) No advertisement shall represent that any person employed by or acting for or on behalf of the seller is a nutritionist or home economist unless such person has obtained any applicable government certification or license, or, where no certification or license is applicable, has completed specialized training in such fields or is otherwise technically qualified by experience or training.

(6) No advertisement shall represent that any type or quantity of any regulated product offered for sale is sufficient to meet any nutritional or dietary requirements without disclosing the source of the standards according to which such regulated product is determined to be sufficient.

(7) No advertisement shall represent that any regulated product or service has been approved by any better business bureau, chamber of commerce, service club, financial institution, government agency, or any other civic organization or any official or employee thereof or that the seller is a member of such organization, unless the seller has written documentation to substantiate the claim, which documentation shall be made available upon demand to any buyer or to any agent of the department.

(8) Any representation in any advertisement of the grade or yield of any regulated product offered for sale shall conform to United States department of agriculture standards for the designation of meat grades. The designation "U.S." shall not be used with reference to any product not graded by the United States department of agriculture; except that the term "U.S. Inspected" may be used when the product has been so inspected.

(9) Any advertisement offering to sell meat as a "side", "half", "quarter", or similar unit shall contain the following warning in capital letters: "Meat sold by weight determined before processing. Actual yield will be less."

(10) Any advertisement offering for sale a "side", "quarter", or "half" of beef and containing a list of cuts purportedly from such "side", "quarter", or "half" shall list only cuts that are anatomically correct components of the indicated part of the carcass.

(11) A person shall not use an advertisement that constitutes all or part of a deceptive trade practice as defined in section 6-1-105 (1)(e), (1)(i), (1)(j), (1)(l), or (1)(n), C.R.S., in connection with regulated products or services subject to this article.

(12) Any person violating this section commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(13) Nothing in this section shall be construed to limit or preempt the application of article 1 of title 6, C.R.S.



§ 35-33.5-203. Documentation of sales

(1) Any sale of bulk meat or a home food service plan shall be documented in a written contract, which shall contain, at a minimum:

(a) The full name and address of the seller;

(b) The name and address of the buyer;

(c) The date of the sale;

(d) Weight and pricing information as required by rule;

(e) The total price to be paid by the buyer, including, without limitation, any applicable charges for cutting, freezing, wrapping, packaging, delivery, freezer or locker rental, insurance, and any interest, finance charge, service charge, or membership charge;

(f) The total weight of all regulated products, including separately itemized weights for each regulated product;

(g) A separate itemization of all nonfood charges;

(h) The make, model number, and cubic-foot capacity of any locker, freezer, or other appliance or facility sold or rented under the contract;

(i) The signature of the buyer; and

(j) Such other information as may be required by rule of the commissioner.

(2) Every person who sells bulk meat or a home food service plan shall maintain a copy of each contract required by subsection (1) of this section for at least two years.

(3) Any sale of a regulated product not subject to subsection (1) of this section shall be documented in a writing that contains, at a minimum:

(a) The full name and address of the seller;

(b) The total price paid, or to be paid, by the buyer;

(c) Weight and pricing information as required by rule;

(d) A separate itemization of all nonfood charges;

(e) Such other information as may be required by rule of the commissioner; and

(f) The date of the sale.



§ 35-33.5-204. Limitations on contract - delivery

(1) Upon execution of a sales contract, the seller shall deliver to the buyer a full and complete copy of such contract together with copies of any warranty, rental, insurance, or other collateral agreement incorporated by reference into the sales contract and a complete written statement of the rules, terms, or conditions applicable to any membership acquired or to any gift or prize for which the buyer has qualified or may in the future qualify by virtue of his or her execution of the sales contract.

(2) No contract shall use the terms "side", "quarter", "half", or any similar term to describe meat delivered under the contract unless all the meat delivered is from the indicated portion of the same carcass or the contract expressly provides that meat purchased in such a unit will not be cut from the same carcass. Any meat delivered as a "side", "quarter", "half", or similar unit, if not from the same carcass, shall all be of the same grade or quality.

(3) No contract shall contain any provision whereby the buyer agrees to waive any warranties, rights, or defenses he or she may have under article 2 of title 4, C.R.S., or the "Uniform Consumer Credit Code", articles 1 to 9 of title 5, C.R.S.

(4) No provision of this section shall be construed to relieve the seller of any obligation he or she may otherwise have under article 1 of title 6, C.R.S.

(5) Any contract made in violation of this article shall be unenforceable against the buyer.



§ 35-33.5-205. Freezing prior to sale

Unless otherwise requested by the purchaser, all regulated products shall be sharp frozen before delivery.






Part 3 - Licenses - Fees - Penalties

§ 35-33.5-301. License required - application - inspection - issuance

(1) A person who desires to sell a home food service plan shall first obtain a license from the department. A separate license shall be required for each business location. The application shall be in writing on forms supplied by the department, shall set forth such information as may be required by the department, and shall be accompanied by any required fees.

(2) Upon the applicant's submission of an application for a license, or for the renewal thereof, evidence of the bond required by section 35-33.5-303, and payment of the required fees, the department shall review the applicant's operations and, if it finds that such operations comply with this article and the rules established pursuant thereto, the department shall issue a license to operate unless the department finds that there are grounds for denial or refusal to renew a license pursuant to section 35-33.5-304.

(3) The license shall be valid for the period from the date of issuance until the expiration date established by the commissioner by rule and, except for good cause shown, shall be renewed annually thereafter.

(4) A license shall not be transferable to a new owner or location.

(5) Any person who sells a home food service plan without a valid license therefor commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 35-33.5-302. License fees

(1) The fee for each license under this part 3 shall be established by the commission. There shall be no reduction of a license fee for any fractional part of a year. The fee schedule shall cover all direct and indirect costs associated with the licensing, inspection, and regulation of sellers of home food service plans.

(2) Any person who fails to renew a license on or before the expiration date of the license shall pay a late fee, as established by the commission, in addition to the license fee.

(3) All fees collected pursuant to this section shall be deposited in the state treasury and credited to the inspection and consumer services cash fund created in section 35-1-106.5.



§ 35-33.5-303. Evidence of financial responsibility - action on bond

(1) Before any license is issued to the seller of a home food service plan, or before the reinstatement of any license suspended or revoked for violations of this article or of a rule or order issued pursuant to this article resulting in financial loss suffered by any buyer, the applicant shall execute and deliver to the commissioner a surety bond in an amount determined by the commissioner, not to exceed fifty thousand dollars. The bond shall be executed by the applicant as principal and by a surety company qualified and authorized to do business in this state as surety. The bond shall be conditioned upon compliance with all requirements of this article, the faithful fulfillment of all contracts, and the rendering of any service in connection with the sale, advertising, or soliciting of any home food service plan. The bond shall be to the state of Colorado in favor of every consumer purchasing a home food service plan.

(2) If, after a hearing in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., the commissioner determines that a bonded licensee has violated any provision of this article or of a rule or order issued pursuant to this article, the commissioner may demand payment on the bond on behalf of any consumer injured as a result of such violation. If the surety company refuses to pay upon such demand, the commissioner shall bring an action on the bond on behalf of the consumer.

(3) Any consumer purchasing a home food service plan and claiming to be injured by the fraud, deceit, or willful negligence of any bonded licensee or by the licensee's failure to comply with any provision of this article or of a rule or order issued pursuant to this article may, with the prior written consent of the commissioner, bring an action upon said bond against both the principal and surety in any court of competent jurisdiction to recover damages caused thereby. Upon the commencement of any such action, the commissioner may require the filing of a new bond.

(4) Whenever the commissioner determines that a previously approved bond is insufficient, the commissioner may require the licensee to execute and deliver an additional bond. Failure by the licensee to comply with such order within thirty days shall constitute grounds for the suspension or revocation of the license.



§ 35-33.5-304. Disciplinary actions - grounds

(1) In accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., the commissioner may deny, suspend, revoke, restrict, refuse to renew, or place on probation the license of any applicant or licensee who:

(a) Makes a false statement or misrepresentation on an application for a license or renewal;

(b) Has had a previous license or any equivalent authorization to engage in activities regulated under this part 3 revoked, suspended, or denied by any authority authorized to grant such license or authorization in this or any other state;

(c) Has failed to comply with or violated any provision of this article or any rule promulgated by the commissioner pursuant to this article;

(d) Has allowed any bond required by section 35-33.5-303 to expire, lapse, or be cancelled and has failed to provide evidence of a new bond within ten days; or

(e) Fails to obey any lawful order of the commissioner.



§ 35-33.5-305. Civil penalties - disposition

(1) Any person who violates any provision of this article or of a rule promulgated pursuant to this article is subject to a civil penalty, as determined by the commissioner or a court of competent jurisdiction. The maximum penalty shall not exceed seven hundred fifty dollars per violation; except that this amount may be doubled if it is determined, after notice and an opportunity for hearing, that the person has violated the statute or rule for the second time. Each day the violation occurs shall constitute a separate violation.

(2) No civil penalty may be imposed by the commissioner unless the person charged is given notice and opportunity for a hearing pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect a civil penalty assessed under this section or if any person fails to pay all or part of such civil penalty, the commissioner may bring suit to recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(4) Before imposing a civil penalty upon a person under this section, the commissioner or a court of competent jurisdiction may consider the effect of such penalty on the person's business.

(5) Penalties collected under this section shall be transmitted to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.



§ 35-33.5-306. Criminal penalties

Any person who violates this article or any rule promulgated under this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 35-33.5-307. Repeal of article

This article is repealed, effective July 1, 2018. Prior to such repeal, the functions of the department shall be reviewed as provided for in section 24-34-104, C.R.S.









Article 34 - Frozen Desserts



Article 35 - Grain Inspection

§ 35-35-101. System of grading

Any person, firm, company, association, or corporation, foreign or domestic, who makes a business of buying grain, wheat, corn, barley, oats, or rye from the producer shall be required to buy the same on the basis of federal grades, and the purchasing agent of each person, firm, company, association, or corporation dealing in grain shall inspect and grade all grain purchased in accordance with the federal grades in effect at the time of said inspection.



§ 35-35-102. Selling grain by sample

When grain is offered for sale by sample and when it can be agreed between the buyer and seller as to value, it shall be lawful to purchase or sell grain by sample.



§ 35-35-103. Screenings delivered to seller

Every corporation, partnership, association, or individual who engages in the business of buying, selling, and milling wheat, oats, rye, barley, or other cereal products and who screens such products, unless otherwise agreed upon between the seller and purchaser, shall deliver all such screenings to the seller of such cereal products free of charge upon request being made therefor by such seller.



§ 35-35-104. Penalty

Any corporation, partnership, association, or individual violating any of the provisions of this article, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars.



§ 35-35-105. Right of action for damages

In addition to the penalties provided for in section 35-35-104, a right of action is hereby given to every such seller of cereal products, as damages from any purchaser of such cereal products, the value of all such screenings so wrongfully detained by any such corporation, partnership, association, or individual.






Article 36 - Commodity Warehouses

§ 35-36-101. Short title

The short title of this article 36 is the "Commodity Handler Act".



§ 35-36-102. Definitions - rules

As used in this article 36, unless the context otherwise requires:

(1) "Bailee" means a person who, by a negotiable warehouse receipt or other document of title, acknowledges possession of goods and contracts to deliver them.

(2) "Bailment" means the act of delivering goods or personal property to another in trust.

(3) "Commercial feeding" means the feeding of livestock by a person who receives compensation from the owner of the livestock for the feeding.

(4) "Commissioner" means the commissioner of agriculture or his or her designee.

(5) "Commodity" means unprocessed small, hard seeds or fruits such as wheat, corn, oats, barley, rye, sunflower seeds, soybeans, beans, grain sorghum, and such other seeds or fruits as may be determined by the commissioner.

(6) (a) "Commodity handler" means:

(I) Any person engaged in buying any commodities from the owner for processing or resale;

(II) Any person engaged in receiving and taking possession of any commodities from the owner for storage or safekeeping;

(III) Any person engaged in soliciting or negotiating sales of commodities between the vendor and purchaser respectively;

(IV) Any person who receives on consignment or solicits from the owner thereof any kind of commodity for sale on commission on behalf of the owner, or who accepts any commodity in trust from the owner thereof for the purpose of resale, or who sells or offers for sale on commission any commodity or in any way handles any commodity for the account of the owner thereof; or

(V) Any person engaged in buying any commodity from the owner thereof for the commercial feeding of livestock that are owned wholly or in part by another, at an animal feeding operation with a capacity of more than two thousand five hundred head of livestock. The commissioner shall establish rules to determine the capacity of animal feeding operations for purposes of this article 36.

(b) "Commodity handler" does not include:

(I) A bona fide retail grocery merchant or restaurateur having a fixed or established place of business in Colorado as long as the use of commodities by the person is directly related to the operation of the person's retail grocery or restaurant; or

(II) A producer under the "Colorado Cottage Foods Act", section 25-4-1614 (9)(c), who earns net revenues of ten thousand dollars or less per calendar year from the sale of each eligible food product.

(7) "Compensation" means something of value or benefit, whether in cash, in kind, or in any other form.

(8) "Credit sale contract" means a contract for the sale of a commodity when the sale price is to be paid on a date later than thirty days after delivery of the commodity to the buyer and includes those contracts commonly referred to as deferred payment contracts, deferred pricing contracts, and price later contracts.

(9) "Department" means the department of agriculture.

(10) "Financial statement" means a statement that accurately presents the financial condition of an applicant or licensee and that includes, at a minimum, a balance sheet and a statement of income.

(11) "Forwarded commodities" means commodities sent to a terminal warehouse and put on open storage in the name of the forwarding warehouse operator.

(12) "Functional unit" means one or more warehouses that constitute a single operating unit if:

(a) The same warehouse operator operates each warehouse in conjunction with any other;

(b) All the warehouses are functioning under the same name and with the same personnel, office, books, and records; and

(c) Together the warehouses have the capability to weigh, grade, receive, store, and load out commodities.

(13) "Handling" means buying commodities for resale or processing, brokering commodities, or receiving and loading out commodities tendered for storage.

(14) "Livestock" has the same meaning as set forth in section 35-1-102 (6).

(15) "Loss" means any monetary loss to a producer or owner that is of an extraordinary nature and that includes, but is not limited to, bankruptcy, embezzlement, theft, fraud, or negligence.

(16) "Market value" means the value required by law to be used by insurance underwriters in paying for losses of commodities insured for their actual value.

(17) "Negotiable warehouse receipt" means a receipt that specifies by its terms that the goods are to be delivered to the bearer or to the order of a named person. Any other receipt is nonnegotiable.

(18) "Owner" means any person in whom legal title to any commodity is vested, whether produced by the owner or acquired by purchase.

(19) "Person" includes any individual, firm, association, partnership, or corporation or the commissioner.

(20) "Processing" means the operation of canning, fermenting, distilling, extracting, preserving, grinding, crushing, flaking, mixing, or otherwise changing the form of a commodity for the purpose of selling any of the resulting products.

(21) "Producer" means any grower of commodities.

(22) "Provisional insurance coverage" means a certificate or any other satisfactory evidence of fire and extended coverage insurance issued by an insurance company authorized to do business in this state insuring every commodity in the custody of a warehouse operator, whether held for others or owned by the warehouse operator, at the full local market value of each commodity.

(23) "Public warehouse" includes any elevator, mill, warehouse, or other structure in which commodities are received from one or more members of the public for storage.

(24) "Scale ticket" means a receipt issued for a commodity that names the person to whom it is issued and the kind and grade of the commodity stored.

(25) "Settlement sheet" means a summary of the commodity handler's transactions with an owner.

(26) "Storage" means the holding of a commodity for another by a person who does not directly own the commodity. "Storage" does not include transportation of a commodity.

(27) "Terminal warehouse" means any public warehouse licensed by the Colorado department of agriculture, the United States department of agriculture, or any state that has a warehouse examination cooperative agreement with Colorado or the United States department of agriculture.

(28) "Warehouse operator" includes any person or existing legal entity owning, operating, or controlling any public warehouse.



§ 35-36-103. Licenses - commodity handler - rules

(1) No person shall act as a commodity handler in this state without having first obtained a license from the department.

(2) Every person acting as a commodity handler in this state shall, each year before the date specified by the commissioner by rule, obtain a license from the department.



§ 35-36-104. Exemptions

(1) The provisions of this article 36 that apply to warehouse operators do not apply to the owner or operator of any public warehouse or other facility where the owner or operator:

(a) Operates a public warehouse in this state with a valid license issued either by the United States department of agriculture or under the provisions of the "United States Warehouse Act", 7 U.S.C. sec. 241 et seq.;

(b) Receives only commodities that the owner or operator has purchased, or that he or she is processing or cleaning for the owners of the commodities, or that he or she is maintaining for such other purposes as the department may, by rule, prescribe; and

(c) Keeps written evidence, as required by the department, that clearly shows that the warehouse operator maintains the commodities for one or more of the purposes set forth in subsection (1)(a) or (1)(b) of this section. The department shall consider a commodity left or deposited with a warehouse operator whose records do not include evidence that the commodity was left or deposited for one or more of the purposes set forth in subsection (1)(a) or (1)(b) of this section as a commodity deposited for storage and handling.



§ 35-36-105. Commodity handler licenses - application requirements - fee

(1) (a) Each applicant for a commodity handler license shall pay, for each year in which the license is to be valid, a license fee established by the agricultural commission, which license fee the department shall collect and transmit to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.

(b) For each fiscal year, commencing on July 1, twenty-five percent of the direct and indirect costs of administering and enforcing this article 36 shall be funded from the general fund. The agricultural commission shall establish a fee schedule to cover any direct and indirect costs not funded from the general fund.

(2) Application for a commodity handler license under this section shall be made to the department upon forms furnished by the department. The application shall include the following information:

(a) The name and address of the applicant; and, if the applicant is a firm, exchange, association, or corporation, the full name of each member of the firm or the names of the officers of the exchange, association, or corporation. The application shall also state the principal business address of the applicant in the state of Colorado and in every other state in which the applicant does business and the names of the persons authorized to receive and accept service of summons and legal notices of all kinds on behalf of the applicant in each state. The applicant shall further satisfy the commissioner of its character, responsibility, and good faith in seeking to carry on the business stated in the application. In determining a person's character, the commissioner shall be governed by the provisions of section 24-5-101.

(b) The location of each public warehouse of the applicant;

(c) The total rated storage capacity in bushels of each public warehouse;

(d) The tariff schedule of charges to be made at each public warehouse for the handling, storage, and shipment of commodities during the license year;

(e) Any other information that the commissioner deems reasonably necessary to carry out the purposes of this article 36.

(3) Fraud or misrepresentation in making any application shall in and of itself work a revocation of any license granted pursuant to the application. All indicia of the possession of a license shall at all times be the property of the state of Colorado, and each licensee is entitled to the possession of the indicia only while said license remains valid and current.



§ 35-36-106. Licenses - requirements - rules

(1) To receive or maintain a license, each applicant or licensee shall satisfy the following requirements:

(a) The applicant or licensee shall furnish the commissioner with evidence of minimum provisional insurance coverage in an amount sufficient to protect the applicant's storage obligations. If, at any time, the commissioner evaluates an applicant's provisional insurance coverage to be insufficient, the commissioner may require such additional insurance as the commissioner considers sufficient. Failure to provide evidence of the additional insurance within thirty days after written notice from the commissioner constitutes grounds for the suspension or revocation of the license.

(b) The applicant or licensee shall furnish the commissioner with a financial statement that presents accurately his or her financial condition. The commissioner may promulgate rules that clearly state the information required from each applicant or licensee under this section. Any financial statement submitted to the commissioner in support of a license application made pursuant to the provisions of this article 36 shall be confidential. Whenever the commissioner deems it appropriate, he or she may require any applicant for an initial license, any applicant for a renewal of a license, or any licensee to submit a financial statement or an audit, prepared by a certified public accountant, or any other information the commissioner deems necessary to determine whether the person is in an adequate financial position to carry out his or her duties as a licensee.

(2) If any licensee fails to apply for license renewal before an annual date specified by the commissioner by rule, the licensee shall, upon application for a renewal license and before the license is issued, pay a penalty fee as established by the agricultural commission. The penalty fee shall be in addition to the license fee.



§ 35-36-107. Disciplinary powers - licenses

(1) The commissioner may deny any application for a license, or may refuse to renew a license, or may revoke or suspend a license, or may place a licensee on probation, as the case may require, if the licensee or applicant has:

(a) Violated any of the provisions of this article 36 or violated any of the rules promulgated by the commissioner pursuant to this article 36;

(b) Failed to place and keep the premises of the licensed business in the manner required under this article 36;

(c) Been convicted of a felony under the laws of this state, or of any other state, or of the United States; except that, in consideration of the conviction of a felony, the commissioner shall be governed by the provisions of section 24-5-101;

(d) Committed fraud or deception in the procurement or attempted procurement of a license;

(e) Failed or refused to execute and deliver to the commissioner a surety bond as required by section 35-36-119;

(f) Been determined by the commissioner to be in an inadequate financial position to meet liability obligations;

(g) Failed to comply with any lawful order of the commissioner concerning the administration of this article 36;

(h) Had a license revoked, suspended, or not renewed or has been placed on probation in another state for cause, if the cause could be the basis for similar disciplinary action in this state.

(2) All proceedings concerning the denial, refusal to renew, revocation, or suspension of a license or the placing of a licensee on probation shall be conducted pursuant to the provisions of article 4 of title 24.

(3) Any previous violation of the provisions of this article 36 by the applicant or any person connected with the applicant in the business for which the applicant seeks to be licensed or, in the case of a partnership or corporation applicant, any previous violations of the provisions of this article 36 by a partner, officer, director, or stockholder of more than thirty percent of the outstanding shares, is sufficient grounds for the denial of a license.



§ 35-36-108. Bailment of commodities

(1) Acceptance of commodities for storage by a warehouse operator shall constitute a bailment and not a sale. Stored commodities shall not be liable to seizure upon process of a court in an action against the bailee, except upon action by owners of the stored commodities or the commissioner to enforce the terms thereof; but, in the event of the failure or insolvency of a bailee, commodities shall be first applied exclusively to the settlement on an equal basis of all outstanding negotiable warehouse receipts and other open storage obligations for commodities so stored with the bailee.

(2) Forwarded commodities shall be used only to meet the storage obligation to the forwarding warehouse operator.

(3) The purchase of a commodity does not constitute a bailment.



§ 35-36-109. Credit sale contracts - rules

(1) When a commodity handler purchases commodities for which payment has not been made, the commodity handler, within thirty days after the receipt of the commodities, shall provide the producer or owner of the commodities with the credit sale contract. The credit sale contract must contain the following information:

(a) The class, grade, and quantity of the commodities purchased, and the date of the purchase;

(b) The charges for handling, if any;

(c) The name and address of the producer or owner and the signature of the commodity handler;

(d) The contract number;

(e) The words "not a storage contract" printed in block capital letters in bold-faced type, conspicuously on the first page of the contract;

(f) One or more statements specified by the commissioner by rule, including one that warns a producer that entering into a credit sale contract entails a risk that the bond may not completely protect the producer from loss in the event of a failure of the commodity handler.

(2) A commodity handler's records shall be retained for a period of two years and shall reflect those credit sale contracts that have been cancelled and those that are still open. The records shall be kept at the commodity handler's place of business at all times.

(3) An annual report of the status of the credit sale contracts may be required by the commissioner along with the financial statement required in section 35-36-106.

(4) All credit sale contracts entered into by a commodity handler shall be consecutively numbered by the commodity handler, and copies thereof shall be made available by the commodity handler for inspection and examination by the commissioner or his or her authorized agents.

(5) A commodity handler issuing credit sale contracts shall maintain allowable net assets of not less than twenty-five thousand dollars and shall maintain reserves in an amount equaling or exceeding fifty percent of the value of all of that commodity handler's open credit sale contracts, which value shall be determined with reference to the daily bid price. The reserves may be in the form of any one or a combination of the following:

(a) Cash;

(b) Commodity assets, including commodities and warehouse receipts or other evidences of storage of commodities;

(c) Credit sale contracts with other commodity handlers licensed by the department of agriculture;

(d) An irrevocable letter of credit in favor of the commissioner, which letter of credit shall be subject to the provisions of section 35-36-119; or

(e) Net worth of the commodity handler of at least four times the value of the open credit sale contracts.



§ 35-36-110. Commodity grades established - rules

The department may promulgate rules concerning commodity grades in accordance with the standards established by the United States department of agriculture as the official grain standards of the United States government.



§ 35-36-111. Commissioner - rules - delegation of powers and duties

(1) The commissioner may promulgate such rules in accordance with article 4 of title 24 as are necessary for the administration of this article 36.

(2) The commissioner shall be the enforcing authority of this article 36, and the commissioner or the commissioner's authorized representative shall have free and unimpeded access to all places of business and all business records of the licensee pertinent to any proper inquiry in the administration of this article 36. Any person in whom the enforcement of any provision of this article 36 is vested has the power of a peace officer as to the enforcement.

(3) The powers and duties of the commissioner set forth in this article 36 may be delegated to qualified employees of the department.



§ 35-36-112. Negotiable warehouse receipts - rules

(1) A negotiable warehouse receipt must be either a paper or an electronic document. At no time may a paper receipt and an electronic receipt represent the same lot of the commodity. A licensee may issue warehouse receipts by use of a written warehouse receipt system, an electronic warehouse receipt system, or both.

(2) The department is the sole source of paper negotiable warehouse receipts and shall furnish those receipts at cost.

(3) Instead of a paper document, a licensee may issue an electronic negotiable version of a warehouse receipt generated by a vendor licensed and approved by the United States department of agriculture if the receipt contains the same information as the paper version of a warehouse receipt. The electronic version of a warehouse receipt carries the same rights and obligations as the paper version. A holder of an electronic version of a warehouse receipt may redeem the warehouse receipt by applying an electronic signature registered and authenticated by a vendor credited by the United States department of agriculture.

(4) The commissioner may promulgate rules regarding the issuance, use, and records requirements of negotiable warehouse receipts.



§ 35-36-113. Use of scale tickets and negotiable warehouse receipts

(1) It is unlawful to issue paper negotiable warehouse receipts other than those furnished by the department. The licensee shall issue these receipts consecutively, as numbered, and each receipt must state the date on which it is actually issued.

(2) Nothing in this article 36 shall be construed to prevent the issuance of nonnegotiable scale tickets or other nonnegotiable evidences of a similar nature showing the date on which the commodities were received, the quantities received, and the condition of the commodities upon their delivery.

(3) When partial withdrawal of a commodity is made by an owner, the warehouse operator shall make an appropriate notation thereof on the depositor's nonnegotiable warehouse receipt or on such other records as may be prescribed by the department. If the warehouse operator has theretofore issued a negotiable warehouse receipt to the owner, the warehouse operator shall claim, cancel, and replace it with a new negotiable warehouse receipt, showing the amount of the owner's commodity remaining in the public warehouse.

(4) Every commodity handler receiving commodities for storage or handling shall immediately, upon receipt of each load, issue to every person delivering the commodity a scale ticket, which shall contain the net weight of each separate draft or load of the commodity and the dockage, if any, to be levied at the time of delivery, and such other information as may be required by the department.

(5) Acceptance of commodities for storage by a warehouse operator for which a negotiable warehouse receipt is issued shall constitute a bailment process and not a sale. If a warehouse operator fails to claim and cancel a negotiable warehouse receipt issued on delivery for commodities stored in the warehouse operator's public warehouse and the negotiation of which would transfer the right of possession of that commodity, the warehouse operator shall be liable, to a good faith purchaser for value, for his or her failure to deliver to the purchaser all the commodities specified in the receipt. This liability shall apply whether the purchaser acquired title to the negotiable warehouse receipt before, on, or after the delivery of any part of the commodity by the warehouse operator.



§ 35-36-114. Commodity handler records - separate and distinct - time of maintenance

(1) A commodity handler operating another business in conjunction with, or in proximity to, the handler's commodity handling business shall keep a complete set of records for the commodity handling business, entirely separate and distinct from the accounts and records of that other business. The deposits of commodities for the account of another business or for commodities owned by the commodity handler shall be entered in the books of the commodity handler in the same manner as those of other depositors. For the purpose of this section, "other business" shall mean any other separate and legally established enterprise that is distinct and separate from the legal and financial transactions of the commodity handling business.

(2) Commodity handlers shall maintain adequate records and systems for the filing and accounting of negotiable warehouse receipts, cancelled negotiable warehouse receipts, scale tickets, and other documents and transactions necessary or common to the commodity handling industry. Cancelled negotiable warehouse receipts, copies of scale tickets, and copies of other documents evidencing ownership or ownership liability shall be retained by the commodity handler for a period of at least three years after the date of cancellation.

(3) A position report shall be posted daily by the commodity handler; however, if a daily position report poses a substantial hardship, the commissioner may authorize, in writing, a weekly position report. The position report shall include, but need not be limited to, total stocks by commodities received or loaded out, forwardings of commodities to terminal storage, conversions of whole commodities to feed, negotiable warehouse receipt obligations, open storage obligations, credit sale contracts, and public warehouse-owned commodities.

(4) A scale ticket shall be issued for each receipt of commodities. A copy of the scale ticket shall be given to the owner. The commodity handler's copy shall be filed with all other such copies in numerical sequence. Voided scale tickets shall be filed and retained at the commodity handler's place of business. Scale tickets shall be issued in numerical sequence. An issued scale ticket shall contain the following: Sequential number; date; owner's name; commodity handler's name; commodity; test weight with dockage, if applicable; grade, if assigned; gross weight; tare weight; and net weights, in the case of weights from hopper scales.

(5) A settlement sheet shall be maintained for each owner and shall contain the following: Owner's name, scale ticket numbers, total receipts, total withdrawals, test weight, and grade if assigned. A copy of a current settlement sheet shall be provided the owner upon request.



§ 35-36-115. Warehouse operator's liability for disposal of tainted commodities

(1) A warehouse operator shall be liable for any loss or deterioration of commodities in a public warehouse caused by the warehouse operator's failure to exercise reasonable care of the commodities.

(2) If a warehouse operator discovers that, as a result of a condition of a commodity placed in the warehouse operator's public warehouse of which he or she had no notice at the time of deposit, the commodity is a hazard to other commodities or to persons or to the public warehouse and if the commodity is not immediately removed by the owner upon the warehouse operator's request, the warehouse operator may sell the commodity after reasonable notice to all persons known to claim an interest in the commodity. If the warehouse operator is unable to sell the commodity after a reasonable effort, the warehouse operator may dispose of it in any other lawful manner and shall incur no liability to the owner for the disposition.

(3) At any time before the sale or disposition authorized in this section, the warehouse operator shall deliver the commodity to any person entitled to it upon proper demand and payment of all charges incurred for the specific lot of that commodity.

(4) The commissioner may reject as unsuitable for storage any area of the warehouse operator's premises, unless that area is used for storing the warehouse operator's own commodities.



§ 35-36-116. Enforcement - inspection of commodity handlers' property - confidentiality

(1) The department has the power to inspect commodity handlers' places of business. The department shall investigate any complaint concerning the operation of any commodity handler, or any person attempting or offering to act as such, subject to the provisions of this article 36.

(2) Complaints of record made to the commissioner and the results of his or her investigations may, in the discretion of the commissioner, be closed to public inspection during the investigatory period and until dismissed or until notice of hearing and charges is served on a licensee, unless otherwise provided by court order.

(3) The commissioner, upon consent of the licensee or upon obtaining an administrative search warrant, has the right to inspect any commodity handler's place of business where commodities are stored, handled, or received and any records pertaining to storage obligations and commodity positions kept by the commodity handler that pertain to the operation thereof. The property, books, records, accounts, and papers pertaining to storage obligations and commodity positions of every commodity handler shall be subject to inspection and copying by the commissioner.

(4) The commissioner shall have full authority to administer oaths and take statements, to issue subpoenas requiring the attendance of witnesses and the production of all books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by the witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(5) The commissioner may examine the ledgers, books, accounts, memoranda, and other documents and the commodities, scales, measures, and other items in connection with the business of any licensee relating to whatever transactions may be involved.

(6) The commissioner shall not be required to investigate or act upon complaints regarding transactions that occurred more than one hundred twenty days prior to the date upon which the commissioner received the written complaint.

(7) If the investigation is against a licensee, the commissioner shall proceed to ascertain the names and addresses of all producers, dealers, or owners of commodities, together with the accounts unaccounted for or due and owing to them by said licensee, and shall request the producers, dealers, or owners to file verified statements of their respective claims with the commissioner. If a producer, dealer, or owner so requested fails, refuses, or neglects to file a verified statement in the office of the commissioner within thirty days after the date of the request, the commissioner shall thereupon be relieved of any further duty or action under this article 36 on behalf of said producer, dealer, or owner.

(8) In the course of any investigation, the commissioner may attempt to effectuate a settlement between the respective parties.

(9) (a) If the commissioner determines, after concluding an investigation on any complaint, that reasonable grounds exist to believe that a licensee has violated any of the provisions of this article 36, the commissioner shall notify the licensee that the complaint is valid and shall inform the licensee of his or her opportunity to request a hearing, in writing, on the complaint within ten days after the date of the notice.

(b) Upon the receipt of a request for a hearing from a licensee or if the commissioner determines that a hearing concerning any licensee is necessary, the commissioner shall cause a copy of the complaint or the grounds specified in section 35-36-107, together with a notice of the time and place of the hearing, to be served personally or by mail upon the licensee. Service shall be made at least ten days before the hearing, which shall be held in the city or town in which the business location of the licensee is situated or in which the transactions involved allegedly occurred or at any convenient place designated by the commissioner.

(c) The commissioner shall conduct the hearing pursuant to the provisions of section 24-4-105. Thereafter, the commissioner shall enter a decision specifying the relevant facts established at the hearing. If the commissioner determines from the facts specified that the licensee has not violated any of the provisions of this article 36, the complaint shall be dismissed. If the commissioner determines from the facts specified that the licensee has violated any of the provisions of this article 36, and that the licensee has not yet made complete restitution to the person complaining, the commissioner shall determine the amount of damages, if any, to which the person is entitled as the result of the violation and shall enter an order directing the offender to pay the amount to the person complaining on or before the date fixed in the order. A copy of the decision shall be furnished to all the respective parties to the complaint.

(10) As a result of the hearing, the commissioner may also enter any order suspending or revoking the license of a licensee or may place the licensee on probation if the commissioner determines that the licensee has committed any of the unlawful acts specified in section 35-36-123 or that the licensee has violated any of the provisions of this article 36.

(11) (a) If a person against whom an order, as specified in subsection (9)(c) of this section, is made and issued fails, neglects, or refuses to obey said order within the time specified in the order, the commissioner may thereupon issue a further order to that person directing the person to show cause why his or her license should not be suspended or revoked for failure to comply with said order.

(b) In such case, a copy of said order to show cause, together with a notice of the time and place of the hearing thereupon, shall be served personally or by mail upon the person involved. Service shall be made at least ten days before the hearing, which shall be held in the city or town in which the business location of the licensee is situated or at any convenient place designated by the commissioner.

(c) The commissioner shall conduct the hearing pursuant to the provisions of section 24-4-105 and thereafter shall enter an order and decision specifying the facts established at the hearing and either dismissing the order to show cause, or directing the suspension or revocation of the license held by the licensee, or making such other conditional or probationary orders as may be proper. A copy of said order and decision shall be furnished to the licensee.

(d) Nothing in this section shall be construed as limiting the power of the commissioner to revoke or suspend a license when he or she is satisfied of the existence of any of the facts specified in section 35-36-123.

(12) Whenever the absence of records or other circumstances makes it impossible or unreasonable for the commissioner to ascertain the names and addresses of all persons specified in subsection (7) of this section, the commissioner, after exercising due diligence and making a reasonable inquiry to secure said information from all reasonable and available sources, shall not be liable or responsible for the claims or the handling of claims that may subsequently appear or be discovered. After ascertaining all claims, assessments, and statements in the manner set forth in subsection (7) of this section, the commissioner may then demand payment on the bond or irrevocable letter of credit on behalf of those claimants whose claims have been determined by the commissioner as valid and, in the instance of a bond, may settle or compromise said claims with the surety company on the bond and execute and deliver a release and discharge of the bond involved. Upon the refusal of the surety company to pay the demand, the commissioner may bring an action on the bond on behalf of the producer, dealer, or owner.

(13) For the purpose of this section, a transaction is deemed to have occurred:

(a) On the date that possession of commodities is transferred by a claimant; or

(b) In the case of delayed payment transactions, on the contractual date of payment or, if there is no contractual date of payment, thirty days following the transfer of title.

(14) A public warehouse shall be maintained by the commodity handler in a manner adequate to provide a convenient and safe means of ingress and egress to the various storage bins and compartments by those persons authorized to make inspections.

(15) (a) Each warehouse shall be kept open for the purpose of receiving commodities for storage and delivering commodities out of storage every business day for a period of not less than six hours between the hours of 8 a.m. and 6 p.m. except as provided in subsection (15)(b) of this section. The commodity handler shall post conspicuously on the door of the public entrance to his or her office and to his or her licensed warehouse a notice showing the hours during which the warehouse will be kept open; except that the notice is not necessary when a warehouse is kept open continuously from 8 a.m. to 6 p.m.

(b) Whenever a warehouse is not to be kept open as required by subsection (15)(a) of this section, the notice posted as prescribed in subsection (15)(a) of this section shall state the period during which the warehouse is to be closed and the name, address, and telephone number, if any, of the person who shall be authorized to deliver commodities stored in the warehouse upon lawful demand by the depositor thereof or the holder of the receipt thereof, as the case may be.



§ 35-36-117. Procedure on shortage - refusal to submit to inspection

(1) Whenever it appears probable after investigation that a licensed warehouse operator does not possess sufficient commodities to cover the outstanding negotiable warehouse receipts, scale tickets, or other evidences of storage liability issued or assumed by the warehouse operator, the department may give notice to the warehouse operator that he or she is required to do all or any of the following:

(a) Cover the shortage;

(b) Give an additional bond or irrevocable letter of credit;

(c) Submit to such inspection as the department may deem necessary.

(2) If the warehouse operator fails to comply with the terms of the notice within twenty-four hours after the date of its issuance or within such further time as the department may allow, the department may do all or any of the following:

(a) Issue a cease-and-desist order pursuant to section 35-36-120;

(b) Take possession of all commodities in the public warehouse owned, operated, or controlled by the warehouse operator and of all books, papers, records, and property of all kinds used in connection with the conduct or operation of the warehouse operator's public warehouse business, whether the books, papers, records, and property pertain specifically, exclusively, directly, or indirectly to that business or are related to his or her handling, storage, or use of commodities in any other business;

(c) Apply to any court of competent jurisdiction for an order to enjoin the warehouse operator from interfering with the department in the discharge of its duties as required by this section;

(d) Petition any court of competent jurisdiction for an order requiring the warehouse operator or any person who has possession of any commodities, books, papers, records, or property of any kind used in connection with the conduct or operation of the public warehouse business who has refused to surrender possession to the department to surrender possession of the same to the department.

(3) Upon its taking possession of the commodities, the department may give written notice of its action to the holders of all negotiable warehouse receipts or other evidences of deposits issued for commodities to present their negotiable warehouse receipts or other evidences of deposits for inspection or to account for the same. Thereupon, the department shall cause an audit to be made of the affairs of the public warehouse with respect to any commodity in which there is an apparent shortage, determine the amount of the shortage, and compute the shortage as to each owner of the commodity. The department shall attempt to notify the warehouse operator of the amount of the shortage and attempt to notify each owner thereby affected. If the owner cannot be notified after a reasonable attempt by the department, the department shall not be held liable for any losses incurred by the owner.

(4) The department shall retain possession of the commodity in the public warehouse and of the books, papers, records, and property of the warehouse operator until such time as the warehouse operator or the warehouse operator's bond or irrevocable letter of credit has satisfied the claims of all holders of negotiable warehouse receipts or other evidences of deposits. In case the shortage exceeds the amount of the bond or irrevocable letter of credit, the warehouse operator's bond or irrevocable letter of credit shall satisfy the claims pro rata. Nothing in this section shall be construed to prevent the department from complying with an order of a court of competent jurisdiction to surrender possession.

(5) If during or after the audit provided for in this section or at any other time the department is of the opinion that the warehouse operator is insolvent or in danger of becoming so or is unable to satisfy the claims of all holders of negotiable warehouse receipts or other evidences of deposits, the department may petition a court of competent jurisdiction in the county for the appointment of a receiver to operate or liquidate the business of the warehouse operator in accordance with applicable law.

(6) At any time within ten days after the department takes possession of any commodities or the books, papers, records, and property of any public warehouse, the warehouse operator may apply to a court of competent jurisdiction for an order requiring the department to show cause why the commodities, books, papers, records, and property should not be restored to the warehouse operator's possession. Upon its being served notice, the department shall have not more than ten days to respond.

(7) (a) If a court of competent jurisdiction determines that all or any part of the commodities, books, papers, records, and property should not be restored to the possession of the warehouse operator, the court may:

(I) Appoint a receiver for all or any part of the commodities, books, papers, records, and property; or

(II) Determine the disposition of the commodities, books, papers, records, and property that were in the public warehouse and seized pursuant to this article 36.

(b) Pending determination of the ownership of the commodities, any funds received from the disposition of the commodities shall be placed in an interest-bearing escrow account.

(8) If the warehouse operator does not apply to a court of competent jurisdiction for a show-cause order under subsection (6) of this section, the department's action is presumed valid, and the commissioner may determine the disposition of the commodities, books, papers, records, and property that were in the public warehouse and seized pursuant to this article 36. Pending determination of the ownership of the commodities, any funds received from the disposition of the commodities shall be placed in an interest-bearing escrow account.

(9) All expenses incurred by the department in carrying out the provisions of this section shall be a first charge and lien upon the assets of the warehouse operator; and the expenses may be recovered in a separate civil action brought by the department, represented by the attorney general, in a court in the county in which the public warehouse is located, or they may be recovered at the same time and as a part of an action filed under subsection (5) of this section.

(10) As a part of the expenses so incurred, the department or the receiver is authorized to include the cost of adequate liability insurance necessary to protect the department, its officers, and others engaged in carrying out the provisions of this section.



§ 35-36-118. Inspection fees

(1) The state agricultural commission, after conferring with interested industry groups, is authorized to fix, assess, and collect fees for the inspection of commodity handlers.

(2) For each fiscal year, commencing on July 1, twenty-five percent of the direct and indirect costs of administering and enforcing this article 36 shall be funded from the general fund. The agricultural commission shall establish a fee schedule to cover any direct and indirect costs not funded from the general fund. The inspection fee shall be paid by the person, firm, corporation, or other organization requesting the service at the time it is rendered or as otherwise provided and authorized by the commission.

(3) All money collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.



§ 35-36-119. Bonds or irrevocable letters of credit - exemptions

(1) (a) Before any license is issued to any commodity handler, the applicant shall file with the commissioner a bond executed by the applicant as principal and by a surety company qualified and authorized to do business in this state as a surety or an irrevocable letter of credit meeting the requirements of section 11-35-101.5, in the sum of not less than ten thousand dollars nor more than one million dollars, at the discretion of the commissioner.

(b) The bond or irrevocable letter of credit must be conditioned upon compliance with this article 36 and upon the faithful and honest handling of commodities in accordance with this article 36 and must cover any inspection fees due the department of agriculture by the commodity handler and all costs and reasonable attorney fees incident to any suit upon the bond or irrevocable letter of credit. The bond or irrevocable letter of credit must be to the department of agriculture in favor of every producer or owner and, in the instance of a bond, must remain in full force and effect until cancelled by the surety upon thirty days' prior written notice to the commissioner.

(c) (I) Any producer or owner within the state of Colorado claiming to be injured by the fraud, deceit, or willful negligence of, or failure to comply with this article 36 by, any commodity handler may request the department, as beneficiary, to demand payment on the irrevocable letter of credit or surety bond to recover the damages caused by the fraud, deceit, willful negligence, or failure to comply with this article 36.

(II) The surety on the bond or the issuer of the letter of credit is not liable to pay any claim pursuant to any action brought under this article 36 if the action is not commenced within one hundred eighty days after the date of the transaction, as that term is defined in section 35-36-116 (13), on which the claim is based, or the date of the loss, whichever is later.

(d) When any action is commenced on said bond or irrevocable letter of credit, the commissioner may require the filing of a new bond or irrevocable letter of credit, and the commodity handler's failure to file the new bond or irrevocable letter of credit within ten days after the commencement of said action constitutes grounds for the suspension or revocation of his or her license.

(e) Any person licensed pursuant to article 37 of this title 35 may apply for a license as a commodity handler and shall not be subject to the license fee required by section 35-36-105. The bond or irrevocable letter of credit required by section 35-37-106 shall also apply to the person's activities as a commodity handler and shall be subject to the provisions of this section and section 35-36-116.

(2) Whenever the commissioner determines that a previously approved bond or irrevocable letter of credit is or for any cause has become insufficient, the commissioner may require an additional bond or irrevocable letter of credit or other evidence of financial responsibility to be given by a commodity handler to conform to the requirements of this article 36 or any rule promulgated pursuant to the provisions of this article 36. The commodity handler's failure to comply with the commissioner's requirement within thirty days after written demand therefor constitutes grounds for the suspension or revocation of his or her license.



§ 35-36-120. Cease-and-desist order - restraining order

(1) If the commissioner determines that there exists a violation of any provision of this article 36 or of any rule promulgated under the authority of this article 36, the commissioner may issue a cease-and-desist order, which may require any person to cease functioning as a commodity handler, except for those functions necessary to prevent spoilage of products stored in his or her public warehouse. The order shall set forth the provision alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all functions, except those necessary to prevent spoilage, be ceased forthwith. At any time after the date of the service of the order to cease and desist, the person may request a hearing on the question of whether or not the violation has occurred. The hearing shall be concluded in not more than ten days after the request and shall be conducted pursuant to the provisions of article 4 of title 24.

(2) In the event that any person fails to comply with a cease-and-desist order within twenty-four hours after service, the commissioner may apply to a court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article 36 or any rule or order pursuant to this article 36. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of a remedy at law. Under no circumstances shall the court require the commissioner to post a bond.

(3) No stay of a cease-and-desist order shall be issued before a hearing thereon involving both parties.

(4) Matters brought before a court pursuant to this section shall have preference over other matters on the court's calendar.



§ 35-36-121. Civil penalties

(1) Any person who violates any provision of this article 36 or any rule enacted pursuant to this article 36 is subject to a civil penalty as determined by the commissioner. The maximum penalty shall not exceed one thousand dollars per violation per day.

(2) No civil penalty may be imposed unless the person charged is given notice and an opportunity for a hearing pursuant to article 4 of title 24.

(3) If the commissioner is unable to collect a civil penalty or if any person fails to pay all or any portion of a civil penalty, the commissioner may recover the amount, plus costs and attorney fees, by action in any court of competent jurisdiction.

(4) Under circumstances where the commissioner did not have probable cause to impose a civil penalty, the person charged may recover his or her costs and attorney fees from the department of agriculture.

(5) All money collected from civil penalties pursuant to the provisions of this section shall be transmitted to the state treasurer and credited to the inspection and consumer services cash fund created in section 35-1-106.5.

(6) Before imposing a civil penalty, the commissioner may consider the effect of the penalty on the ability of the person charged to stay in business.



§ 35-36-122. Appeal

Any action of the commissioner with reference to the administration of this article 36 may be reviewed by any court of competent jurisdiction pursuant to the provisions of section 24-4-106 only after all administrative remedies have been exhausted.



§ 35-36-123. Unlawful acts

(1) It is unlawful and a violation of this article 36 for any person to:

(a) Make fraudulent charges or returns for the handling, sale, or storage or for the rendering of any service in connection with the handling, sale, or storage of any commodities. Violation of this subsection (1)(a) shall constitute a class 6 felony.

(b) Willfully fail or refuse to render a true account of sales or storage or to make a settlement thereon or to pay for commodities received on the date and in the manner specified in the contract with the owner or, if no date is specified in the contract or on delivery, within thirty days after the date of delivery or the date on which the person took possession of the commodities. Violation of this subsection (1)(b) shall constitute a class 6 felony.

(c) Intentionally make false or misleading statements as to the market conditions for commodities or false or misleading statements as to the condition, quality, or quantity of commodities received, handled, sold, or stored. Violation of this subsection (1)(c) shall constitute a class 6 felony.

(d) Engage in fictitious sales, in collusion, or in unfair practices to defraud the owners. Violation of this subsection (1)(d) shall constitute a class 6 felony.

(e) Act as a commodity handler without having obtained a license or act as a commodity handler without having filed a surety bond or irrevocable letter of credit, as provided in this article 36. Violation of this subsection (1)(e) shall constitute a class 6 felony.

(f) Willfully convert to his or her own use or benefit the commodities of another. Violation of this subsection (1)(f) shall constitute theft, as defined in section 18-4-401.

(g) Commit fraud or deception in the procurement or attempted procurement of a license. Violation of this subsection (1)(g) shall constitute a class 1 misdemeanor.

(h) Fail to comply with any lawful order of the commissioner concerning the administration of this article 36. Violation of this subsection (1)(h) shall constitute a class 1 misdemeanor.

(i) Interfere with or hinder an authorized representative of the department while performing his or her duties under this article 36. Violation of this subsection (1)(i) shall constitute a class 1 misdemeanor.

(j) Willfully alter or destroy any negotiable warehouse receipt or the record of the negotiable warehouse receipt or issue a negotiable warehouse receipt without preserving a record thereof; or issue a negotiable warehouse receipt when the commodity described is not in the building certified in the receipt; or, with intent to defraud, issue a second or other negotiable warehouse receipt for any commodity for which, or for any part of which, a valid negotiable warehouse receipt is already outstanding and in force; or, while any valid negotiable warehouse receipt is outstanding and in force, sell, pledge, mortgage, encumber, or transfer a commodity in violation of the provisions of this article 36 or permit the same to be done without the written consent of the holder of the negotiable warehouse receipt or receive the property or help to dispose of the same. Violation of this subsection (1)(j) shall constitute a class 6 felony.

(k) Sell commodities for less than the current market price to any person with whom he or she has any financial connection, directly or indirectly, either as an owner of the corporate stock of a corporation, as a copartner, or in any other capacity, or sell any commodities out of the purchase price of which said handler, directly or indirectly, retains any portion thereof other than the commission allowed and reported pursuant to section 35-37-114. Violation of this subsection (1)(k) shall constitute theft, as defined in section 18-4-401.

(l) Act as a commodity handler and, with intent to defraud, make, draw, utter, or deliver any check, draft, or order for the payment of money upon any bank or other depository to the owner for the purchase price of any commodities or any part thereof upon obtaining possession or control thereof, when at the time of the making, drawing, uttering, or delivery the maker or drawer has not sufficient funds in or credit with the bank or other depository for the payment of the check, draft, or order in full upon its presentation. The making, drawing, uttering, or delivery of the check, draft, or order shall be prima facie evidence of an intent to defraud. "Credit", as used in this subsection (1)(l), means an arrangement or understanding with the bank or depository for the payment of the check, draft, or order. Violation of this subsection (1)(l) shall constitute fraud by check, as defined in section 18-5-205.



§ 35-36-124. Penalties

(1) Any person who violates any of the provisions of section 35-36-123 (1)(a), (1)(b), (1)(c), (1)(d), (1)(e), or (1)(j) commits a class 6 felony and shall be punished as provided in section 18-1.3-401. Any person who violates any of the provisions of section 35-36-123 (1)(f) commits theft, as defined in section 18-4-401. Any person who violates any of the provisions of section 35-36-123 (1)(g), (1)(h), or (1)(i) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501.

(2) Any person who violates any other provision of this article 36 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501.

(3) Civil suits and criminal prosecutions arising by virtue of any of the provisions of this article 36 may be commenced and tried either in the county in which the commodities were received by the commodity handler, or in the county in which the principal place of business of the commodity handler is located, or in the county in which the violation of this article 36 occurred. The attorney general or the district attorney for the judicial district in which the violation of any of the provisions of this article 36 occurs shall, upon the request of any enforcing officer or other interested person, prosecute the violation.



§ 35-36-125. Repeal of article

This article 36 is repealed, effective July 1, 2020. Prior to the repeal, the licensing functions of the commissioner shall be reviewed as provided for in section 24-34-104.






Article 37 - Farm Products

§ 35-37-101. Short title

The short title of this article 37 is the "Farm Products Act".



§ 35-37-102. Legislative declaration

The general assembly hereby declares that farm products are commodities affected with a public interest and thus should be regulated for the protection of both the producer and the consumer.



§ 35-37-103. Definitions - rules

As used in this article 37, unless the context otherwise requires:

(1) "Agent" means any person who, on behalf of any dealer or small-volume dealer, buys, receives, contracts for, or solicits any farm products from or sells farm products for the owner thereof or who negotiates the consignment or purchase of any farm products on behalf of any dealer or small-volume dealer.

(2) "Commercial feeding" means the feeding of livestock by a person who receives compensation from the owner of the livestock for the feeding.

(3) "Commissioner" means the commissioner of agriculture or his or her designee.

(4) "Commodity" means unprocessed small, hard seeds or fruits such as wheat, corn, oats, barley, rye, sunflower seeds, soybeans, beans, grain sorghums, and other seeds or fruits as may be determined by the commissioner.

(5) "Consignor" includes any person who ships or delivers to any dealer or small-volume dealer any farm products for handling, sale, or resale.

(6) "Credit sale contract" means a contract for the sale of a farm product when the sale price is to be paid on a date later than thirty days after delivery of the farm product to the buyer and includes those contracts commonly referred to as deferred payment contracts, deferred pricing contracts, and price later contracts.

(7) (a) "Dealer" means:

(I) Any person engaged in buying any farm products from the owner for processing or resale;

(II) Any person engaged in receiving and taking possession of any farm products from the owner for storage or safekeeping;

(III) Any person engaged in soliciting or negotiating sales of farm products between the vendor and purchaser respectively;

(IV) Any person who receives on consignment or solicits from the owner thereof any kind of farm product for sale on commission on behalf of the owner, or who accepts any farm product in trust from the owner thereof for the purpose of resale, or who sells or offers for sale on commission any farm product or in any way handles any farm product for the account of, or as an agent of, the owner thereof; or

(V) Any person engaged in buying any farm products from the owner thereof for the commercial feeding of livestock that are owned wholly or in part by another, at an animal feeding operation with a capacity of more than two thousand five hundred head of livestock. The commissioner shall establish rules to determine the capacity of animal feeding operations for purposes of this article 37.

(b) "Dealer" does not include:

(I) A bona fide retail grocery merchant or restaurateur having a fixed or established place of business in Colorado as long as the use of farm products by the person is directly related to the operation of the person's retail grocery or restaurant; or

(II) A producer under the "Colorado Cottage Foods Act", section 25-4-1614 (9)(c), who earns net revenues of ten thousand dollars or less per calendar year from the sale of each eligible food product.

(8) (a) (I) "Farm products" includes the following unprocessed products produced in Colorado or owned by any Colorado resident, dealer, or small-volume dealer:

(A) Agricultural, horticultural, viticultural, fruit, and vegetable products of the soil;

(B) Livestock and livestock products, except livestock held by the purchaser and not resold or processed within ninety days after the purchase date;

(C) Milk; and

(D) Honey.

(II) The term also includes ensiled corn and baled, cubed, or ground hay.

(b) "Farm products" does not include poultry and poultry products, timber products, nursery stock, commodities, or marijuana.

(9) "Livestock" has the same meaning as set forth in section 35-1-102 (6).

(9.5) "Marijuana" has the same meaning as set forth in section 16 (2)(f) of article XVIII of the Colorado constitution.

(10) "Owner" means any person in whom legal title to any farm product is vested, whether produced by him or her or acquired by purchase.

(11) "Person" includes an individual, a firm, an association, a partnership, a corporation, or the commissioner.

(12) "Processing" means the operation of drying, canning, fermenting, distilling, extracting, preserving, grinding, crushing, flaking, mixing, or otherwise changing the form of a farm product for the purpose of reselling the product.

(13) "Producer" means any person engaged in growing or producing any farm product.

(14) "Retail grocery merchant" means any person whose sales are more than fifty percent non-farm product grocery household merchandise.

(15) "Small-volume dealer" means any person who:

(a) Does not qualify as a "dealer" under subsections (7)(a)(II) to (7)(a)(V) of this section;

(b) Has a fixed or established place of business in Colorado;

(c) Buys less than twenty thousand dollars' worth of farm products or commodities, in aggregate, per year from the owners for processing or resale;

(d) Does not purchase in a single transaction two thousand five hundred dollars' worth or more of farm products or commodities, in aggregate; and

(e) Does not purchase farm products for commercial feeding of livestock.



§ 35-37-104. Application for license - rules

(1) No person shall act as a dealer, small-volume dealer, or agent without having obtained a license as provided in this article 37. Every person acting as a dealer, small-volume dealer, or agent shall file an application in writing with the commissioner for a license to transact the business of dealer, small-volume dealer, or agent, and the application shall be accompanied by the license fee provided for in section 35-37-105 for each specified class of business.

(2) The application in each case shall state the class or classes of farm products the applicant proposes to handle, the full name of the person applying for the license, and, if the applicant is a firm, exchange, association, or corporation, the full name of each member of the firm or the names of the officers of the exchange, association, or corporation. The application shall further state the principal business address of the applicant in the state of Colorado and elsewhere and the names of the persons authorized to receive and accept service of summons and legal notices of all kinds for the applicant. The applicant shall further satisfy the commissioner of his or her character, responsibility, and good faith in seeking to carry on the business stated in the application. In determining a person's character, the commissioner shall be governed by the provisions of section 24-5-101.

(3) In addition to the general requirements applicable to all classes of applications, as set forth in this section, each application for an agent's license shall include such information as the commissioner may consider proper or necessary, and the application shall include the name and address of the applicant and the name and address of each dealer or small-volume dealer represented or sought to be represented by said agent and the written endorsement or nomination of the dealer or small-volume dealer. No person shall be licensed as an agent unless all of the agent's principals are licensed under this article 37.

(4) Upon the applicant's filing of the proper application with the commissioner, accompanied by the proper fee, and when the commissioner is satisfied that the convenience and necessity of the industry and the public will be served thereby, the commissioner shall issue to the applicant a license entitling the applicant to conduct the business described in the application at the place named in the application until the date specified by the commissioner by rule or until the license has been suspended or revoked. The license of an agent shall expire upon the date of expiration of the license of the principal for whom the agent acts. The commissioner may also issue a license to each agent, with a separate agent's license being required for each principal. Any dealer, small-volume dealer, or agent shall show the license upon the request of any interested person. Each licensed dealer, small-volume dealer, or agent shall post the person's license or a copy thereof in the person's office or salesroom in plain view of the public.

(5) Fraud or misrepresentation in making any application shall ipso facto work a revocation of any license granted pursuant thereto. All indicia of the possession of a license shall be at all times the property of the state of Colorado, and each licensee is entitled to the possession thereof only for the duration of said license.

(6) Any person licensed under article 36 of this title 35 may apply for a license as a dealer or small-volume dealer without paying the license fee otherwise required by section 35-37-105.



§ 35-37-105. License fee - renewal - rules

(1) (a) For filing the application described in section 35-37-104, each applicant for a license in each of the following categories shall pay to the commissioner a fee as determined by the agricultural commission, which fee shall be transmitted to the state treasurer for credit to the inspection and consumer services cash fund created in section 35-1-106.5:

(I) Dealers; except that a dealer who signs an affidavit stating that the dealer shall make payment in cash or by one of the other means specified in section 35-37-106 (1)(e) for each transaction for farm products shall pay the same application fee as a small-volume dealer;

(II) Agents; and

(III) Small-volume dealers.

(b) For each fiscal year, commencing on July 1, twenty-five percent of the direct and indirect costs of administering and enforcing this article 37 shall be funded from the general fund. The agricultural commission shall establish a fee schedule to cover any direct and indirect costs not funded from the general fund.

(2) If any licensee fails for any reason to apply for the renewal of a license before an annual date specified by the commissioner by rule, the licensee shall, upon application for a renewal license and before the license is issued, pay a penalty as established by the agricultural commission, which shall be in addition to the license fee.

(3) Any person against whose surety a claim has been collected or any person against whom an irrevocable letter of credit has been drawn by the commissioner in accordance with the provisions of this article 37 shall not be licensed by the commissioner during the period of three years from the date of the collection; except that the commissioner may, in his or her discretion and consistent with the purpose of this article 37, issue a temporary license to the person for the period, subject to such restrictions as the commissioner deems reasonable and necessary.

(4) Any licensee who has a verified complaint pending against him or her with the commissioner shall not be issued a renewal license until the complaint has been settled to the satisfaction of the commissioner.

(5) Upon the failure of an applicant to file a bond or an irrevocable letter of credit meeting the requirements of section 11-35-101.5, within ninety days of the date of application, the application will be rendered void, and the license fee will not be refunded. Any subsequent application for a license shall require a new license fee.

(6) Whenever the commissioner deems it appropriate, the commissioner may require of any applicant for an initial license, any applicant for a renewal of a license, or any licensee the submission of a financial statement or an audit, prepared by a certified public accountant, or any other information to determine whether the person is in an adequate financial position to carry out his or her duties as a licensee.



§ 35-37-106. Bonds and irrevocable letters of credit - exemptions

(1) (a) Before any license is issued to any dealer, the applicant shall file with the commissioner a bond executed by the applicant as principal and by a surety company qualified and authorized to do business in this state as a surety or an irrevocable letter of credit meeting the requirements of section 11-35-101.5 in the sum of not less than two thousand dollars nor more than two hundred thousand dollars, at the discretion of the commissioner.

(b) The bond or irrevocable letter of credit must be conditioned upon compliance with this article 37 and upon the faithful and honest handling of farm products in accordance with this article 37 and shall cover any fees due the department of agriculture by the dealer and all costs and reasonable attorney fees incident to any suit upon the bond or irrevocable letter of credit. The bond or irrevocable letter of credit must be to the department of agriculture in favor of every producer, dealer, small-volume dealer, or owner and, in the instance of a bond, must remain in full force and effect until cancelled by the surety upon thirty days' prior written notice to the commissioner.

(c) (I) Any producer, owner, small-volume dealer, or other dealer within the state of Colorado claiming to be injured by the fraud, deceit, or willful negligence of, or failure to comply with this article 37 by, any dealer may request the department of agriculture, as beneficiary, to demand payment on the irrevocable letter of credit or surety bond to recover the damages caused by the fraud, deceit, willful negligence, or failure to comply with this article 37.

(II) The surety on the bond or the issuer of the letter of credit is not liable to pay any claim pursuant to any action brought under this article 37 if the action is not commenced within one hundred eighty days after the date of the transaction, as that term is defined in section 35-36-116 (13), on which the claim is based, or the date of the loss, as that term is defined in section 35-36-102 (15), whichever is later.

(d) When any action is commenced on said bond or irrevocable letter of credit, the commissioner may require the filing of a new bond or irrevocable letter of credit, and failure of the licensee to file the new bond or irrevocable letter of credit within ten days after the commencement of said action constitutes grounds for the suspension or revocation of his or her license.

(e) No bond or irrevocable letter of credit shall be required of a dealer who pays for farm products in cash or with a bank-certified check, a bank cashier's check, an irrevocable electronic funds transfer, or a money order at the time the dealer obtains from the owner thereof possession or control of the farm products, or of an applicant for a license or a licensee operating under a bond required by the United States to secure the performance of his or her obligations; except that the bond shall include all obligations pertaining to Colorado farm products, and documentary evidence shall be furnished to the commissioner that the bond required by the United States is in full force and effect.

(f) The bond or irrevocable letter of credit required by section 35-36-119 shall apply to the activities as a dealer of any person licensed pursuant to article 36 of this title 35. The persons shall also be subject to the provisions of this section and section 35-37-107.

(2) Whenever the commissioner determines that a previously approved bond or irrevocable letter of credit is, or for any cause has become, insufficient, the commissioner may require an additional bond or irrevocable letter of credit or other evidence of financial responsibility to be given by a dealer to conform to the requirements of this article 37 or any rule promulgated pursuant to the provisions of this article 37. The failure of the dealer to comply with the commissioner's requirement within thirty days after written demand therefor constitutes grounds for the suspension or revocation of his or her license.



§ 35-37-107. Investigations, hearings, and examinations

(1) For the purpose of enforcing the provisions of this article 37, the commissioner may receive complaints from persons against any dealer, small-volume dealer, agent, or person assuming or attempting to act as such and, upon the receipt of a complaint, may make any and all necessary investigations relative to the complaint.

(2) The commissioner upon his or her own motion may, and upon the verified complaint of any person shall, investigate any transactions involving any provisions of this article 37.

(3) (a) The commissioner, upon consent of the licensee or upon obtaining an administrative search warrant, shall have free and unimpeded access to all buildings, yards, warehouses, and storage facilities owned by a licensee in which any farm products are kept, stored, handled, processed, or transported.

(b) The commissioner, upon consent of the licensee or upon obtaining a search warrant, shall have free and unimpeded access to all records required to be kept and may make copies of the records.

(c) The commissioner shall have full authority to administer oaths and take statements, to issue subpoenas requiring the attendance of witnesses and the production of all books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by the witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the order of the court shall be punishable as a contempt of court.

(4) The commissioner may examine the ledgers, books, accounts, memoranda, and other documents and the farm products, scales, measures, and other items in connection with the business of any licensee relating to whatever transactions may be involved.

(5) The commissioner shall not be required to investigate or act upon complaints regarding transactions that occurred more than one hundred twenty days prior to the date upon which the commissioner received the written complaint.

(6) If the investigation is against a licensee, the commissioner shall proceed to ascertain the names and addresses of all producers, dealers, small-volume dealers, or owners of farm products, together with the accounts unaccounted for or due and owing to them by the licensee, and shall request all the producers, dealers, small-volume dealers, or owners to file verified statements of their respective claims with the commissioner. If a producer, dealer, small-volume dealer, or owner so requested fails, refuses, or neglects to file a verified statement in the office of the commissioner within thirty days after the date of the request, the commissioner shall thereupon be relieved of any further duty or action under this article 37 on behalf of said producer, dealer, small-volume dealer, or owner.

(7) In the course of any investigation, the commissioner may attempt to effectuate a settlement between the respective parties.

(8) (a) If the commissioner determines, after concluding an investigation on any complaint, that reasonable grounds exist to believe that a licensee has violated any of the provisions of this article 37, the commissioner shall notify the licensee that the complaint is valid and shall inform the licensee of his or her opportunity to request a hearing, in writing, on the complaint within ten days after the date of the notice.

(b) Upon the receipt of a request for a hearing from a licensee or if the commissioner determines that a hearing concerning any licensee is necessary, the commissioner shall cause a copy of the complaint or the grounds specified in section 35-37-108, together with a notice of the time and place of the hearing, to be served personally or by mail upon the licensee. Service shall be made at least ten days before the hearing, which shall be held in the city or town in which the business location of the licensee is situated, or in which the transactions involved allegedly occurred, or at the location deemed by the commissioner to be most convenient.

(c) The commissioner shall conduct the hearing pursuant to the provisions of section 24-4-105. Thereafter, the commissioner shall enter in his or her office a decision specifying the relevant facts established at the hearing. If the commissioner determines from the facts specified that the licensee has not violated any of the provisions of this article 37, the complaint shall be dismissed. If the commissioner determines from the facts specified that the licensee has violated any of the provisions of this article 37, and that the licensee has not yet made complete restitution to the person complaining, the commissioner shall determine the amount of damages, if any, to which the person is entitled as the result of the violation and enter an order directing the offender to pay the person complaining the amount on or before the date fixed in the order. A copy of the decision shall be furnished to all the respective parties to the complaint.

(9) As a result of the hearing, the commissioner may also enter any order suspending or revoking the license of a licensee or may place the licensee on probation if the commissioner determines that the licensee has committed any of the unlawful acts specified in section 35-37-118 or that the licensee has violated any of the provisions of this article 37.

(10) (a) If a person against whom an order, as specified in subsection (8)(c) of this section, is made and issued fails, neglects, or refuses to obey the order within the time specified in the order, the commissioner may thereupon issue a further order to that person directing him or her to show cause why his or her license should not be suspended or revoked for failure to comply with the order.

(b) In such case, a copy of the order to show cause, together with a notice of the time and place of the hearing thereupon, shall be served personally or by mail upon the person involved. Service shall be made at least ten days before the hearing, which shall be held in the city or town in which the business location of the licensee is situated or at any convenient place designated by the commissioner.

(c) The commissioner shall conduct the hearing pursuant to the provisions of section 24-4-105 and thereafter shall enter in his or her office an order and decision specifying the facts established at the hearing and either dismissing the order to show cause, or directing the suspension or revocation of the license held by the licensee, or making such other conditional or probationary orders as may be proper. A copy of the order and decision shall be furnished to the licensee.

(d) Nothing in this section shall be construed as limiting the power of the commissioner to revoke or suspend a license when satisfied of the existence of any of the facts specified in section 35-37-118.

(11) Whenever the absence of records or other circumstances makes it impossible or unreasonable for the commissioner to ascertain the names and addresses of all persons specified in subsection (6) of this section, the commissioner, after exercising due diligence and making a reasonable inquiry to secure said information from all reasonable and available sources, shall not be liable or responsible for the claims or the handling of claims that may subsequently appear or be discovered. After ascertaining all claims, assessments, and statements in the manner set forth in subsection (6) of this section, the commissioner may then demand payment on the bond or irrevocable letter of credit on behalf of those claimants whose claims have been determined by the commissioner as valid and, in the instance of a bond, may settle or compromise the claims with the surety company on the bond and execute and deliver a release and discharge of the bond involved. Upon the refusal of the surety company to pay the demand, the commissioner may bring an action on the bond on behalf of the producer, dealer, small-volume dealer, or owner.

(12) For the purpose of this section, a transaction is deemed to have occurred:

(a) On the date that possession of farm products is transferred by a claimant;

(b) On delayed payment transactions, on the contractual date of payment or, if there is no contractual date of payment, thirty days following the transfer of title.

(13) Complaints of record made to the commissioner and the results of his or her investigations may, in the discretion of the commissioner, be closed to public inspection during the investigatory period and until dismissed or until notice of hearing and charges is served on a licensee, unless otherwise provided by court order.



§ 35-37-108. Disciplinary powers - licenses

(1) The commissioner may deny any application for a license, or may refuse to renew a license, or may revoke or suspend a license, or may place a licensee on probation, as the case may require, if the licensee or applicant has:

(a) Violated any of the provisions of this article 37 or violated any of the rules promulgated by the commissioner pursuant to this article 37;

(b) Been convicted of a felony under the laws of this state, or of any other state, or of the United States; except that, in considering a conviction of a felony, the commissioner shall be governed by the provisions of section 24-5-101;

(c) Committed fraud or deception in the procurement or attempted procurement of a license;

(d) Failed or refused to file with the commissioner a surety bond or an irrevocable letter of credit, as required by section 35-37-106;

(e) Been determined by the commissioner to be in an inadequate financial position to meet liability obligations;

(f) Failed to comply with any lawful order of the commissioner concerning the administration of this article 37;

(g) Had a license revoked, suspended, or not renewed or has been placed on probation in another state for cause, if the cause could be the basis for the same or similar disciplinary action in this state.

(2) All proceedings concerning the denial, refusal to renew, revocation, or suspension of a license or the placing of a licensee on probation shall be conducted pursuant to the provisions of section 35-37-107 and article 4 of title 24.

(3) Any previous violation of the provisions of this article 37 by the applicant or any person connected with the applicant in the business for which the applicant seeks to be licensed, or in the case of a partnership or corporation applicant any previous violations of the provisions of this article 37 by a partner, officer, director, or stockholder of more than thirty percent of the outstanding shares, is sufficient grounds for the denial of a license.



§ 35-37-109. Cease-and-desist order - suit for restraining order

(1) If the commissioner determines that there exists a violation of any provision of this article 37 or of any rule promulgated under the authority of this article 37, the commissioner may issue a cease-and-desist order, which may require any person to cease functioning as a dealer or small-volume dealer, except for those functions necessary to prevent spoilage of products stored in the dealer's warehouse. The order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all functions, except those necessary to prevent spoilage, be ceased forthwith. At any time after the date of the service of the order to cease and desist, the person may request a hearing on the question of whether or not the violation has occurred. The hearing shall be concluded in not more than ten days after the request and shall be conducted pursuant to the provisions of article 4 of title 24.

(2) In the event that any person fails to comply with a cease-and-desist order within twenty-four hours after service, the commissioner may bring a suit pursuant to section 35-37-116 (2) to prevent any further or continued violation of the order.

(3) No stay of a cease-and-desist order shall be issued before a hearing thereon involving both parties.

(4) Matters brought before a court pursuant to this section shall have preference over other matters on the court's calendar.



§ 35-37-110. Appeal

Any action of the commissioner with reference to the administration of this article 37 may be reviewed by any court of competent jurisdiction pursuant to the provisions of section 24-4-106 only after all administrative remedies have been exhausted.



§ 35-37-111. Credit sale contracts - rules

(1) When a dealer or small-volume dealer purchases farm products for which payment has not been made, the dealer or small-volume dealer, within thirty days after the receipt of the farm products, shall provide the producer or owner of the farm products with a credit sale contract. The credit sale contract must contain the following information:

(a) The type and quantity of farm products purchased and the date of purchase;

(b) The charges for handling, if any;

(c) The name and address of the producer or owner and the signature of the dealer or small-volume dealer or the authorized agent thereof;

(d) The contract number required pursuant to subsection (4) of this section; and

(e) One or more statements specified by the commissioner by rule, including one that warns a producer that entering into a credit sale contract entails a risk that the bond may not completely protect the producer from loss in the event of a failure of the dealer or small-volume dealer.

(2) Records of a dealer or small-volume dealer shall be retained for a period of two years and shall reflect those credit sale contracts that have been cancelled and those that are still open. The records shall be kept at the dealer's or small-volume dealer's place of business at all times.

(3) An annual report of the status of all of a dealer's or small-volume dealer's credit sale contracts may be required by the commissioner.

(4) All credit sale contracts entered into by a dealer or small-volume dealer shall be consecutively numbered by the dealer, and copies thereof shall be made available for inspection by the commissioner or the commissioner's authorized agents.



§ 35-37-112. Records of dealers

(1) Every dealer handling farm products for any consignor having received any farm products on commission for sale shall promptly make and keep a correct record, showing in detail the following with reference to the handling, sale, or storage of the farm products:

(a) The name and address of the consignor;

(b) The date received;

(c) The condition and quantity upon arrival;

(d) The date of the sale for the account of the consignor;

(e) The price for which sold;

(f) An itemized statement of the charges to be paid by the consignor in connection with the sale;

(g) The names and addresses of the purchasers if the dealer has any financial interest in the business of the purchasers or if the purchasers have any financial interest in the business of the dealer, directly or indirectly, as a holder of the other's corporate stock, as a copartner, as a lender or borrower of money to or from the other, or in any other capacity;

(h) A lot number or other identifying mark for each consignment, which number or mark shall appear on all sales tags or other essential records needed to show what the product actually sold for;

(i) Any claims that have been or may be filed by the dealer against any person for overcharges or for damages resulting from the injury or deterioration of the farm products by the act, neglect, or failure of the person; and the records shall be open to the inspection of the commissioner and the consignor for whom the claims are made.



§ 35-37-113. Records of small-volume dealers

Each small-volume dealer shall maintain records of all aspects of each purchase of farm products in the form and manner required by the commissioner.



§ 35-37-114. Daily reports and settlements

(1) When requested by his or her consignor, a dealer, before the close of the next business day following the sale of any farm products consigned to the dealer, shall transmit or deliver to the owner or consignor a true written report of the sale, showing the amount sold and the selling price. Remittance in full of the amount realized from the sale, including all collections, overcharges, and damages, less the agreed commission and other charges together with a complete account of sales, shall be made to the consignor within ten days after the receipt of the money by the dealer unless otherwise agreed to in writing. In the account, the names and addresses of purchasers need not be given, except as required in section 35-37-112.

(2) Every dealer shall retain a copy of the record covering each consignment transaction for a period of one year after the date thereof, which copy shall, at all times, be available for, and open to, the inspection of the commissioner and the consignor or the authorized representative of either.

(3) Every dealer shall pay for farm products delivered to him or her on the date and in the manner specified in the contract with the owner or, if no date is set by the contract or on the date of the delivery, within thirty days after the date of the delivery or the taking possession of the farm products.



§ 35-37-115. Pooled consignment

Local produce or fruit associations or other shippers located in the neighborhood where products are grown may receive a reasonable compensation for loading, shipping, and securing persons to handle the same on commission in markets away from the locality where grown. Dealers receiving consignments of farm products from a number of consignors under written agreements or under written authority from them to market the products in season and prorate the net proceeds of the consignments among all consignors or to market the same in connection with other products of the same class may withhold the proportion of the net returns of sales of the consignments as may be necessary to carry out the agreements pertaining to the consignments until final sales have been made. In every case, final settlement shall be made within fifteen days after the final sale of the consignment, unless otherwise agreed to in writing by the consignor.



§ 35-37-116. Enforcement

(1) The commissioner shall be the enforcing authority of this article 37, and the commissioner or the commissioner's authorized representative shall have free and unimpeded access to all places of business and all business records of a licensee pertinent to any proper inquiry in the administration of this article 37. Any person in whom the enforcement of any provision of this article 37 is vested has the power of a peace officer as to the enforcement.

(2) Whenever, upon sufficient evidence satisfactory to the commissioner, the commissioner determines a person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article 37 or of any rule or of any order promulgated under this article 37, the commissioner may apply to a court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article 37 or any rule or order pursuant to this article 37. In the action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of a remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-37-117. Civil penalties

(1) Any person who violates any provision of this article 37 or any rule enacted pursuant to this article 37 is subject to a civil penalty as determined by the commissioner. The maximum penalty shall not exceed one thousand dollars per violation per day.

(2) No civil penalty may be imposed unless the person charged is given notice and an opportunity for a hearing pursuant to article 4 of title 24.

(3) If the commissioner is unable to collect a civil penalty or if any person fails to pay all or any portion of a civil penalty, the commissioner may recover the amount, plus costs and attorney fees, by action in any court of competent jurisdiction.

(4) Under circumstances where the commissioner did not have probable cause to impose a civil penalty, the person charged may recover his or her costs and attorney fees from the department of agriculture.

(5) All money collected from civil penalties pursuant to the provisions of this section shall be transmitted to the state treasurer and credited to the inspection and consumer services cash fund created in section 35-1-106.5.

(6) Before imposing a civil penalty, the commissioner may consider the effect of the penalty on the ability of the person charged to stay in business.



§ 35-37-118. Unlawful acts

(1) It is unlawful and a violation of this article 37 for any person to:

(a) Make fraudulent charges or returns for the handling, sale, or storage or for the rendering of any service in connection with the handling, sale, or storage of any farm products. Violation of this subsection (1)(a) shall constitute a class 6 felony.

(b) Willfully fail or refuse to render a true account of sales or storage or to make a settlement thereon or to pay for farm products received within the time and in the manner required by this article 37. Violation of this subsection (1)(b) shall constitute a class 6 felony.

(c) Intentionally make false or misleading statements as to the market conditions for farm products or false or misleading statements as to the condition, quality, or quantity of farm products received, handled, sold, or stored. Violation of this subsection (1)(c) shall constitute a class 6 felony.

(d) Engage in fictitious sales, in collusion, or in unfair practices to defraud the owners. Violation of this subsection (1)(d) shall constitute a class 6 felony.

(e) Act as a dealer, small-volume dealer, or agent without having obtained a license or act as a dealer without having filed a surety bond or an irrevocable letter of credit, as provided in this article 37. Violation of this subsection (1)(e) shall constitute a class 6 felony.

(f) Willfully convert to his or her own use or benefit the farm products of another. Violation of this subsection (1)(f) shall constitute theft, as defined in section 18-4-401.

(g) Commit fraud or deception in the procurement or attempted procurement of a license. Violation of this subsection (1)(g) shall constitute a class 1 misdemeanor.

(h) Fail to comply with any lawful order of the commissioner concerning the administration of this article 37. Violation of this subsection (1)(h) shall constitute a class 1 misdemeanor.

(i) Interfere with or hinder an authorized representative of the commissioner while performing his or her duties under this article 37. Violation of this subsection (1)(i) shall constitute a class 1 misdemeanor.

(j) If licensed as a dealer or small-volume dealer, sell farm products for less than the current market price to any person with whom the dealer has any financial connection, directly or indirectly, either as an owner of the corporate stock of a corporation, as a copartner, or in any other capacity, or sell any farm products out of the purchase price of which said dealer or small-volume dealer receives, directly or indirectly, any portion thereof other than the commission allowed in section 35-37-114. Violation of this subsection (1)(j) shall constitute theft, as defined in section 18-4-401.

(k) Act as a dealer, small-volume dealer, or agent and, with intent to defraud, make, draw, utter, or deliver any check, draft, or order for the payment of money upon any bank or other depository to the owner for the purchase price of any farm products or any part thereof upon obtaining possession or control thereof, when at the time of the making, drawing, uttering, or delivery the maker or drawer has not sufficient funds in or credit with the bank or other depository for the payment of the check, draft, or order in full upon its presentation. The making, drawing, uttering, or delivery of the check, draft, or order shall be prima facie evidence of an intent to defraud. "Credit", as used in this subsection (1)(k), means an arrangement or understanding with the bank or depository for the payment of the check, draft, or order. Violation of this subsection (1)(k) shall constitute fraud by check, as defined in section 18-5-205.

(l) If acting as a dealer who has signed an affidavit in accordance with section 35-37-105 (1)(a)(I), fail to make payment in cash or by one of the other means specified in section 35-37-106 (1)(e) for any transaction without first complying with the bonding requirements of section 35-37-106. Violation of this subsection (1)(l) shall constitute a class 1 misdemeanor.

(m) If licensed as a small-volume dealer, purchase twenty thousand dollars' worth or more of farm products in one year from the owner for processing or resale or purchase two thousand five hundred dollars' worth or more of farm products in any single transaction from the owner for processing or resale. Violation of this subsection (1)(m) shall constitute a class 1 misdemeanor.



§ 35-37-119. Penalties

(1) Any person who violates any of the provisions of section 35-37-118 (1)(a), (1)(b), (1)(c), (1)(d), or (1)(e) commits a class 6 felony and shall be punished as provided in section 18-1.3-401. Any person who violates any of the provisions of section 35-37-118 (1)(f) or (1)(j) commits theft, as defined in section 18-4-401. Any person who violates any of the provisions of section 35-37-118 (1)(g), (1)(h), (1)(i), (1)(l), or (1)(m) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501. Any person who violates any of the provisions of section 35-37-118 (1)(k) commits fraud by check, as defined in section 18-5-205.

(2) Any person who violates any other provision of this article 37 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501.

(3) Civil suits and criminal prosecutions arising by virtue of any of the provisions of this article 37 may be commenced and tried either in the county in which the farm products were received by the dealer, small-volume dealer, or agent, or in the county in which the principal place of business of the dealer, small-volume dealer, or agent is located, or in the county in which the violation of this article 37 occurred. The attorney general or the district attorney for the judicial district in which a violation of any of the provisions of this article 37 occurs shall, upon the request of any enforcing officer or other interested person, prosecute the violation.



§ 35-37-120. Administration - rules - delegation of duties

(1) The commissioner may promulgate such rules in accordance with article 4 of title 24 as are necessary for the administration of this article 37.

(2) The powers and duties of the commissioner in this article 37 may be delegated to qualified employees of the department of agriculture.



§ 35-37-121. Penalties for theft of farm products

(1) If farm products are contracted for sale to an out-of-state purchaser, the purchaser shall be subject to the jurisdiction of the courts of this state in accordance with the provisions of section 13-1-124 (1)(a). The seller shall be entitled to all remedies at law in seeking the return of the farm products when the purchaser takes delivery of the products but is unable or refuses to make payment for said products and the products have been physically removed to another state. The action shall be given priority on the court's docket.

(2) If any person purchases farm products in this state and removes the products to another state and issues a check in payment for those products knowing there are insufficient funds, as defined in section 18-5-205 (1)(d), to pay for said products, the person commits theft of farm products and shall be punished as provided in section 18-4-401 (2).



§ 35-37-122. Repeal of article

This article 37 is repealed, effective July 1, 2020. Before its repeal, this article 37 is scheduled for review in accordance with section 24-34-104.






Article 38 - Farm Equipment Dealerships

§ 35-38-101. Short title

This article shall be known and may be cited as the "Colorado Farm Equipment Fair Dealership Act".



§ 35-38-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Dealer agreement" means an oral or written contract or agreement of definite or indefinite duration between a supplier and an equipment dealer that prescribes the rights and obligations of each party with respect to the purchase or sale of equipment.

(2) (a) "Equipment" means a machine designed for or adapted and used for agriculture, horticulture, floriculture, livestock, grazing, light industrial, utility, and outdoor power equipment. "Equipment" does not include earthmoving and heavy construction equipment, mining equipment, or forestry equipment.

(b) Nothing in paragraph (a) of this subsection (2), as amended by House Bill 05-1180, as enacted at the first regular session of the sixty-fifth general assembly, shall be construed as changing the property tax classification of property owned by a horticultural or floricultural operation.

(3) "Equipment dealer" or "dealer" means any person, partnership, corporation, association, or other form of business enterprise that is primarily engaged in the retail sale of equipment.

(4) "Net cost" means the price the equipment dealer pays to the supplier for equipment, including the freight costs from the supplier's location to the equipment dealer's location, minus all applicable discounts allowed by the supplier.

(5) "Net price" means the price listed for repair parts in the supplier's price list or catalog in effect at the time the dealer's agreement terminates.

(6) "Superseded part" means any part with a discontinued part number already purchased from the supplier that has not been modified or improved and can perform the same function as a part currently available for purchase from such supplier's stock.

(7) (a) "Supplier" means any person, partnership, corporation, association, or other business enterprise that is engaged in the manufacturing, assembly, or wholesale institution of equipment or repair parts, or both, and includes any successor in interest. "Supplier" includes a purchaser of assets or a surviving corporation that results from a merger, liquidation, or reorganization of the original supplier.

(b) "Supplier" does not mean any person, partnership, corporation, association, or other business enterprise, that is not otherwise a supplier, that engages in the manufacture or wholesaler distribution of nonmoving parts that are not equipment but that may be used to enhance the operation or comfort of equipment.



§ 35-38-103. Prohibited acts

(1) It is a violation of this article for a supplier to:

(a) Coerce or compel an equipment dealer to enter into a written or oral agreement that is supplementary to an existing dealer agreement with the supplier unless that agreement is imposed on all other similarly situated dealers in this state;

(b) (I) Refuse to deliver, within a reasonable time after receipt of an order, equipment covered by the dealer agreement specifically represented by the supplier to be available for immediate delivery, if such equipment is available in reasonable quantities.

(II) This paragraph (b) shall not apply if failure is due to any of the following:

(A) Restrictions on the extension of credit by the supplier to the equipment dealer;

(B) A breach of or a default under the agreement by the equipment dealer;

(C) An act of God;

(D) Work stoppage or delay due to a strike or labor difficulty;

(E) A bona fide shortage of materials; or

(F) Other causes over which the supplier has no control.

(c) Terminate, cancel, or fail to renew a dealer agreement or to substantially change the competitive circumstances of the dealer agreement without cause;

(d) Require as a condition of renewal or extension of a dealer agreement that the dealer complete substantial renovation to the dealer's place of business or to acquire new or additional space to serve as the dealer's place of business unless the supplier provides:

(I) At least one year's written notice of such condition;

(II) All of the grounds supporting this condition; and

(III) A reasonable period of time in which to complete the renovation or acquisition after the one-year notice period expires;

(e) (I) Discriminate in the prices charged for equipment of like grade and quantity sold by the supplier to similarly situated dealers in this state.

(II) Nothing in this paragraph (e) shall be construed to:

(A) Prevent the use of differentials that result from the differing quantities in which equipment is sold or delivered and does not prevent a supplier from offering a lower price in order to meet a competitor's equally low price or the services or facilities furnished by a competitor; or

(B) Apply to sales to an equipment dealer for resale to a unit or agency of the United States government, this state or its political subdivisions, a major fleet account, or an organization for testing or demonstration purposes.

(f) Prevent, by any means, an equipment dealer from changing the capital structure of the equipment dealership or the means by which the dealership is financed, if the dealer meets reasonable capital standards imposed by the supplier or as otherwise agreed to between the dealer and the supplier at all times and this change does not cause a change of the controlling interest in the executive management or the board of directors or of a guarantor of the dealership;

(g) (I) Prevent, by any means, an equipment dealer or any officer, member, partner, or stockholder of a dealer from selling or transferring any part of the interest of the officer, member, partner, or stockholder to any other person.

(II) No dealer, officer, partner, member, or stockholder may sell, transfer, or assign the equipment dealership or power of management or control of the dealership without the written consent of the supplier.

(III) If a supplier determines that the designated transferee is not acceptable, the supplier shall provide the dealer with written notice of the supplier's objection and the specific reasons for withholding its consent.

(h) Require an equipment dealer to assent to a release, assignment, novation, waiver, or estoppel that would relieve a person from complying with this article;

(i) (I) Withhold reasonable consent to the transfer of the equipment dealer's interest in the dealership to a member of the dealer's or the principal owner's family, if such equipment dealer or the principal owner of the dealership dies and the family member meets the reasonable financial, business, ability, experience, and character standards of the supplier.

(II) If the supplier determines that a family member does not meet the supplier's standards, the supplier shall provide the dealer's representative with written notice of the supplier's specific objections. A supplier has ninety days to consider a request to make a transfer.

(III) For the purposes of this paragraph (i), "family member" means a spouse, parent, sibling, child, stepchild, son-in-law, or daughter-in-law and any lineal descendant and includes an adopted child and any lineal descendant of such child.

(IV) Notwithstanding subparagraph (I) of this paragraph (i), if a supplier and dealer have executed an agreement concerning succession rights before the dealer's death and that agreement has not been revoked or otherwise terminated by either party, such agreement shall control the terms of succession.

(2) Notwithstanding paragraphs (g) and (i) of subsection (1) of this section, a supplier may withhold consent to a transfer of interest in a dealership if the dealer's area of responsibility or trade area does not afford sufficient sales potential to reasonably support the dealer. The supplier has the burden of demonstrating this fact.



§ 35-38-104. Dealer agreement cancellation

(1) (a) Unless one or more of the provisions found in subparagraphs (I) to (X) of paragraph (b) of subsection (2) of this section apply, a supplier shall give an equipment dealer one hundred eighty days written notice of the supplier's intent to terminate, cancel, or not renew a dealer agreement or to change the competitive circumstances of such agreement.

(b) (I) Notice sent pursuant to paragraph (a) of this subsection (1) shall state the reasons for termination, cancellation, or nonrenewal and state that the dealer has one hundred eighty days in which to cure any claimed deficiency.

(II) If the dealer cures the deficiency to the supplier's satisfaction within the one-hundred-eighty-day period, the supplier may not terminate, cancel, refuse to renew, or change the competitive circumstances of the agreement for the reasons specified in the notice. The terms of the agreement shall not expire and the supplier shall not change the competitive circumstances of the agreement before the end of the one-hundred-eighty-day period without the dealer's written consent.

(2) (a) A supplier, either directly or through an agent, shall not terminate, cancel, fail to renew, or substantially change the competitive circumstances of a dealership agreement without cause.

(b) For purposes of this subsection (2), "cause" means when a dealer:

(I) Fails to comply with the terms of the agreement if these requirements are not different from those imposed on other similarly situated dealers in this state;

(II) Transfers a controlling ownership interest in the dealership without the supplier's consent; except that the supplier shall not withhold consent without good reason;

(III) Makes a material misrepresentation or falsification of a record;

(IV) Files a voluntary petition in bankruptcy or has an involuntary petition in bankruptcy filed against him or her that has not been discharged within the sixty-day period after it was filed;

(V) Is insolvent or in receivership;

(VI) Pleads guilty to or is convicted of a felony;

(VII) Fails to operate in the normal course of business for seven consecutive business days or terminates the business;

(VIII) Relocates or establishes a new or additional equipment dealer's place of business, representing the same supplier, without the supplier's consent;

(IX) Fails to satisfy a payment obligation as it comes due and payable to the supplier;

(X) Fails to promptly account to the supplier for any proceeds from the sale of equipment or to hold such proceeds in trust for the supplier's benefit;

(XI) Consistently engages in business practices that are detrimental to the consumer or the supplier, including use of excessive pricing or misleading advertising or failing to provide service and replacement parts or perform warranty obligations;

(XII) Consistently fails to meet the suppliers market penetration requirements based on available record information and after receiving notice from the supplier of the supplier's requirements;

(XIII) Consistently fails to meet building and housekeeping requirements;

(XIV) Consistently fails to provide adequate sales, service, or parts personnel commensurate with the dealer agreement;

(XV) Consistently fails to comply with the applicable licensing laws pertaining to the products and services the dealer represents for and on the supplier's behalf.



§ 35-38-105. Surplus parts inventory - credits

(1) (a) Unless this section is specifically waived in writing by the dealer, a supplier shall allow a dealer to periodically, but no less than once every twelve months, return a portion of the dealer's surplus parts inventory for credit.

(b) The supplier shall notify the dealer of a time period during which a dealer may submit the dealer's surplus parts list and return inventory. A supplier may stagger return periods for its dealers.

(2) If a supplier has not notified its dealer of a specific time period for returning surplus parts within the preceding twelve-month period, it shall allow the dealer to return surplus parts within sixty days of receiving the dealer's request to make such return.

(3) (a) A supplier shall allow surplus-parts return on a dollar value of parts equal to ten percent of the total dollar value of all parts purchased by the dealer from the supplier during either the twelve-month period immediately preceding the supplier's notification to the dealer of the supplier's return program or, if subsection (2) of this section applies, the month the dealer makes a return request.

(b) The dealer may elect to return a dollar value of the surplus parts equal to less than ten percent of the total dollar value of the parts the dealer purchased during the preceding twelve months.

(4) A dealer may not return obsolete parts; except that a dealer may return a part for credit if such part is found in the supplier's current returnable parts list or any superseded part that is not the subject of the supplier's parts return program as of the date of termination.

(5) A dealer shall return only new and unused parts to the supplier of such parts.

(6) The minimum credit allowed for returned parts is ninety-five percent of the net price as listed in the supplier's current returnable parts list as of the date that the supplier provides notice of its return program or, if subsection (2) of this section applies, the date that the dealer submits a request for return.

(7) A supplier shall issue credit within ninety days after receiving a return part.

(8) Nothing in this section shall be construed to prevent a supplier from charging back to the dealer's account amounts previously paid or credited as a discounted incident to the dealer's purchase of equipment.



§ 35-38-106. Cancellation of contract - repurchase of inventory

(1) If a dealer agreement is canceled or not renewed by either party or by mutual consent, the supplier shall repurchase the dealer's remaining inventory and any specific data processing hardware and software that the supplier required the dealer to purchase, including computer systems equipment the supplier required for communications purposes. The supplier shall repurchase such equipment at its fair market value.

(2) (a) The supplier shall repurchase specialized repair tools purchased by the dealer pursuant to the supplier's requirements. Such specialized repair tools must be unique to the supplier product line and in complete and usable condition.

(b) The supplier shall repurchase specialized repair tools at a price equal to seventy-five percent of the total invoice amount charged by the supplier to the dealer.

(3) The supplier shall pay the dealer one hundred percent of the net cost of all new, unsold, undamaged, and complete equipment that is resalable. The supplier may deduct a reasonable allowance for depreciation due to the dealer's usage and deterioration caused by weather conditions at the dealer's location. The supplier may also deduct all programs and discounts it previously allowed.

(4) (a) The supplier shall pay the dealer ninety-five percent of the current net price of all new, unused, and undamaged repair parts and accessories that are listed in the supplier's effective price list or catalog.

(b) A dealer may not return obsolete parts; except that a dealer may return a part for credit if it is found in the supplier's current returnable parts list or any superseded part that is not the subject to the suppliers parts return program as of the date of termination.

(5) (a) The supplier shall pay the dealer five percent of the current net price on all new, unused, and undamaged repair parts that the dealer returns to cover the cost of handling, packing, and loading.

(b) The supplier may perform the handling, packing, and loading itself instead of paying the five percent handling fee pursuant to paragraph (a) of this subsection (5). The dealer shall make available to the supplier all equipment previously purchased by the dealer. The dealer shall make such equipment available at the dealer's place of business or at those places where the equipment is located.

(6) This section does not require a supplier to repurchase any of the following:

(a) A repair part that has a limited storage life or that is subject to deterioration;

(b) A single repair part that is priced as a set of two or more items;

(c) A repair part that, because of its condition is not resalable as a new part without being repaired or reconditioned;

(d) Inventory for which the equipment dealer is unable to furnish evidence, to the supplier's satisfaction, of good title that is free and clear of all claims, liens, and encumbrances;

(e) Inventory that the dealer wants to keep, including lease or rental equipment if the dealer has a contractual right to do so;

(f) Equipment that is not in new, unused, undamaged, and complete condition;

(g) (I) Equipment that has been used by the dealer or has deteriorated because of weather conditions at the dealer's location unless the supplier receives an allowance for this usage or deterioration.

(II) For purposes of this paragraph (g), previously unsold demonstrated equipment that has less than fifty hours of use and that is equipped with an hour meter is new equipment.

(h) Repair parts that are not in new, unused, and undamaged condition;

(i) Inventory that the dealer ordered on or after the date the dealer received the notification of the supplier's termination of the dealer agreement; or

(j) Inventory that the dealer acquired from any source other than the supplier or the supplier's successor in interest.

(7) If a supplier fails or refuses to repurchase inventory as required by this section, the supplier shall be liable for:

(a) One hundred ten percent of the current net price of the inventory;

(b) Any freight charges paid by the dealer;

(c) Interest at the statutory rate from the date of shipment to the supplier; and

(d) Five percent of the inventory's current net price to cover handling, packing, and loading.



§ 35-38-107. Repurchase - title - security interest

Upon paying the equipment dealer, the title and right to possession of the repurchased inventory shall transfer to the supplier and the equipment dealer shall have a continuing perfected security interest in the inventory. Upon such payment, the security interest of the supplier shall be perfected without the filing of a financing statement for a period of six years.



§ 35-38-108. Death or incapacitation of equipment dealer

(1) If an equipment dealer dies or becomes incapacitated, the supplier shall repurchase the inventory from the estate pursuant to the inventory repurchase provision of section 35-38-104 as if the supplier had terminated the dealer agreement. The guardian, the executor, or, if the dealer dies intestate, the heirs shall have six months from the date of the dealers incapacity or death to submit inventory for repurchase.

(2) Nothing in this section shall be construed to require a supplier to repurchase inventory if the supplier and a dealer's family member have entered into a new dealer agreement.

(3) Nothing in this section shall be construed to entitle a guardian, heir, or personal representative of an incapacitated or deceased dealer to operate a dealership for more than six months after the dealer's incapacity or death without the consent of the supplier.

(4) This section shall be supplemental to an agreement between the dealer and the supplier that covers the return of equipment, attachments, and repair parts.

(5) Nothing in this section shall be construed to limit the right of a supplier to charge back to the dealer's account amounts previously paid or credited as a discount pertaining to the equipment dealer's purchase of equipment.

(6) For the purposes of this section, "dealer" means an owner, an equal or majority partner, or the majority stockholder of a corporation who operates as an equipment dealer.



§ 35-38-109. Cause of action - remedies

(1) An equipment dealer may bring an action against a supplier in any court of competent jurisdiction for damages sustained by the dealer as a consequence of the supplier's violation of the provisions of this article. The dealer may also recover costs and reasonable attorney fees.

(2) An equipment dealer may be granted injunctive relief against unlawful termination, cancellation, nonrenewal, or change in competitive circumstances.

(3) The remedies provided by this section are in addition to any other remedies permitted by law and shall not affect laws relating to product liability actions.



§ 35-38-110. Current agreements - effect of law - void provisions

(1) Effective July 1, 1995, this article shall apply to dealer agreements at the time such agreements are extended, revised, modified, or changed in any manner and shall apply to all dealer agreements entered into or renewed on or after July 1, 1995.

(2) A provision in any contract or agreement with respect to a supplier that requires jurisdiction or venue outside of this state or requires the application of the laws of another state or country is void with respect to a claim otherwise enforceable under this article.



§ 35-38-111. Warranties

(1) A supplier shall provide a fair and reasonable warranty agreement on any new equipment that it sells and shall fairly compensate each dealer for parts and labor used in fulfilling such warranty agreement.

(2) Any claim made by a dealer related to a warranty agreement shall be:

(a) Approved or disapproved within sixty days after receipt by the supplier; and

(b) Paid within thirty days after approval by the supplier.

(3) For disapproval of any warranty claim submitted by a dealer, such dealer shall be notified in writing of the specific reasons for the disapproval and of any action necessary for approval of the claim and shall be given a reasonable time period in which to complete such action.

(4) Warranty work performed by a dealer pursuant to this section shall be compensated at a reimbursement rate that is reasonable and customary to the industry.

(5) The supplier shall have the right to adjust for errors discovered during an audit and to adjust any claims collected in error.






Article 39 - Gasohol Production and Use






Protection of Livestock

Article 40 - Predatory Animals - Control

Part 1 - General Provisions

§ 35-40-100.2. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Animal" means coyotes, foxes, bobcats, bears, mountain lions, wolves, beavers, muskrats, raccoons, opossums, and striped skunks and any animals identified by rule promulgated by the commissioner and approved by the parks and wildlife commission.

(1.5) "At risk" means any depredating animal species that has been designated by the parks and wildlife commission as endangered, threatened, or at risk after:

(a) A scientific investigation by the division of parks and wildlife in the department of natural resources that is based on valid, sound, and objective data and analysis that substantiates such designation; and

(b) Presentation of scientifically valid data, analysis, or commentary by the commissioner relating to depredating animals; and

(c) Presentation of scientifically valid data, analysis, or commentary by objective professionals, mutually identified by the state agricultural commission and the parks and wildlife commission relating to depredating animals.

(2) "Board" means the Colorado sheep and wool board.

(3) "Commissioner" means the commissioner of agriculture.

(4) "Depredating animal" means any animal, animals, or group of animals that pose a threat to an agricultural product or resource.

(5) "Pose a threat" means the threat of causing economic loss by killing or damaging an agricultural product or resource or consuming stored agricultural products. A threat shall be presumed to be posed when damage has historically occurred, is occurring, or when it is necessary to prevent depredating animals from inflicting death or injury to livestock or damaging agricultural products or resources.



§ 35-40-101. Powers and duties of the commissioner - rules - agreements

(1) It is the duty of the commissioner to control depredating animals within the state of Colorado to reduce economic losses to agricultural products or resources, except as otherwise set forth in subsection (4) of this section. The commissioner has exclusive jurisdiction, as described in this article, over the control of depredating animals.

(2) The commissioner may take such steps as are necessary to carry out this part 1, including:

(a) Adopting rules for the control of depredating animals, in consultation with the parks and wildlife commission;

(b) Establishing lethal and nonlethal methods of controlling depredating animals;

(c) Allowing state employees and owners of agricultural products or resources and their families, employees, agents, and identified designees to control depredating animals. Any bears or mountain lions taken by identified designees shall remain the property of the state. The license requirements of section 33-6-107 (9), C.R.S., shall not apply to this article; except that the identified designee shall possess a small game or furbearer license.

(d) Allowing nonlethal methods or preventive activities such as the use of guard dogs and scaring devices.

(3) When promulgating rules for the control of depredating animals, the commissioner shall consider and encourage humane and effective methods of control.

(4) With respect to controlling depredating animals of an at-risk species, the following applies:

(a) The parks and wildlife commission must approve any rules concerning the taking of depredating animals of an at-risk species prior to the adoption of such rules by the commissioner.

(b) The commissioner, when adopting or modifying rules, shall consider any reasonably workable alternative designed to minimize the direct effect on at-risk species.

(c) The commissioner shall control depredating animals of an at-risk species only where damage is occurring.

(d) The commissioner shall notify the division of parks and wildlife in the department of natural resources when controlling depredating animals of an at-risk species.

(5) The state agricultural commission shall approve any rules necessary to carry out the provisions of this part 1 prior to their adoption by the commissioner.

(6) The commissioner may enter into written agreements on behalf of the state with the United States to define such procedure in accordance with sections 35-40-101 to 35-40-106 as said commissioner shall deem advisable and proper for the purpose of cooperating with the United States in the control in this state of coyotes, wolves, mountain lions, bobcats, and other depredating animals. The commissioner may also enter into written agreements concerning the analysis of depredation.

(7) The commissioner is authorized to enter into agreements with the division of parks and wildlife in the department of natural resources for assistance in carrying out this part 1, which assistance may include resources, including financial assistance, at the discretion of the parks and wildlife commission.

(8) The commissioner shall contact and provide information to the parks and wildlife commission as said commission sets population levels and hunting permit numbers for predators in areas where there is depredation to agriculture.

(9) The powers and duties vested in the commissioner by this article may be delegated to qualified employees of the department.

(10) Nothing in this section shall be construed to preclude the division of parks and wildlife from issuing permits pursuant to section 33-3-106, C.R.S., for the taking of wildlife causing damage.



§ 35-40-102. Control of depredating animals

To further promote the control of depredating animals, the organized and systematic plan for such control may be extended by cooperative agreements between any person including, but not limited to, counties, associations, or corporations on the one part and the commissioner and the United States, or either of them, on the other part.



§ 35-40-104. Predatory animal control license fee on sheep - predatory animal fund

(1) and (2) (Deleted by amendment, L. 97, p. 180, § 7, effective March 31, 1997.)

(3) to (5) Repealed.



§ 35-40-106. Hunters - how recommended

All government hunters employed under sections 35-40-101 to 35-40-106 shall be employed by recommendation of local county livestock growers' associations.



§ 35-40-113. Permit system for poisoning of predators

The commissioner, after hearing and after consideration of both the needs and concerns involved, shall adopt a permit system incorporating the policies and procedures developed by the commissioner in cooperation with the division of parks and wildlife, pursuant to which annual permits shall be issued for the use of poisons by livestock operators, owners, or their authorized agents, for the control of predatory animals on lands owned or leased by them from private parties, if the point of use is at least two hundred yards from the nearest property line or public right-of-way. Such permit system shall, as practicably and reasonably as possible, provide a balance between the need to control predators and the need for protection for human beings and other forms of life. Such permit system shall specify the type of information to be set forth in the application, including the substance or device to be used, the quantity thereof, and identification of the property where the use is desired. The permit shall similarly set forth such information and shall also set forth such instructions, conditions, and restrictions as may be appropriate in the circumstances, including posting of public notice that poisons are in use.



§ 35-40-115. Enforcement

(1) to (3) Repealed.

(4) Whenever it appears to the commissioner, upon sufficient evidence satisfactory to the commissioner, that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this part 1 or of any rule or of any order promulgated under this part 1, he may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.

(5) (a) Any person who violates any provision of this part 1 or any regulation made pursuant to this part 1 is subject to a civil penalty, as determined by the commissioner. The maximum penalty shall not exceed one thousand dollars per violation.

(b) No civil penalty may be imposed unless the person charged was given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(c) If the commissioner is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(d) Whenever the commissioner is found to have lacked substantial justification to impose a civil penalty, the person charged may recover his costs and attorney fees from the department of agriculture.

(e) Moneys collected from any civil penalties under the provisions of this section shall be paid to the state treasurer, who shall credit the same to the general fund.

(f) Before imposing any civil penalty, the commissioner may consider the effect of such penalty on the ability of the person charged to stay in business.

(6) The commissioner shall have full authority to administer oaths and take statements, to issue subpoenas requiring the attendance of witnesses before him and the production of all books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.






Part 2 - Protection of Sheep and Cattle - Control Programs

§ 35-40-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Cattle" includes cattle in the field or on the range, but not in feed lots.

(2) "Owners of sheep and cattle" means the owners of sheep and cattle in the field or on the range, but shall not include the owners of sheep and cattle maintained in feed lots.

(3) "Sheep" includes sheep in the field or on the range, but not in feed lots.



§ 35-40-202. Sheep program

For the protection of sheep against predatory animals, the board of county commissioners of any county, upon the recommendation of an association of sheep growers in the county, has power, either alone or in conjunction with other counties, to conduct a predatory animal control program for the protection of sheep in such county.



§ 35-40-203. Cattle program

For the protection of cattle against predatory animals, the board of county commissioners of any county, upon the recommendation of an association of cattle growers in the county, has power, either alone or in conjunction with other counties, to conduct a predatory animal control program for the protection of cattle in such county.



§ 35-40-204. Establishment of program - continuance or discontinuance - license fees

(1) (a) The owners of at least fifty-one percent of the sheep, or the owners of at least fifty-one percent of the cattle, or the owners of at least fifty-one percent of both sheep and cattle acting jointly in the county, as shown by the assessment rolls of the last preceding assessment, may petition the board of county commissioners to establish a predatory animal control program as provided for in this part 2.

(b) The petition shall be filed on or before the first of November in any year at a regularly scheduled meeting of the board of county commissioners. After examination of the petition, if the board finds the petition in order and properly signed by the owners of at least fifty-one percent of the sheep or cattle, or both, in the county, the board shall establish the predatory animal control program provided for in this part 2 to commence the following calendar year on the first of February of said year; but the license fee as fixed under the provisions of section 35-40-205 shall be assessed only against the owners of sheep if only said owners of sheep petition for the establishment of said program, and only against the owners of cattle if only said owners of cattle so petition, and against both the owners of sheep and cattle if both said owners of sheep and cattle, acting jointly, so petition.

(c) Likewise, the question of an increase or decrease in the license fee, or the question of the discontinuance of the program, as provided in subsection (2) of this section, shall be determined only by the owners of sheep if they petitioned the establishment of the program, and only by the owners of cattle if they petitioned the establishment of the program, and jointly by the owners of both sheep and cattle if they, acting jointly, petitioned the establishment of the program.

(2) The license fee to defray the cost of any program established under the provisions of this part 2, as fixed by the board of county commissioners under the provisions of section 35-40-205, shall remain in full force and effect from year to year without change, unless there is filed with the board a petition signed by the owners of at least fifty-one percent of the sheep, or the owners of at least fifty-one percent of the cattle, or the owners of at least fifty-one percent of both the sheep and cattle acting jointly, in the county, requesting repeal of said license fee in total and discontinuance of the program, or for an increase in said license fee, subject to the limits provided in section 35-40-205, or for a decrease in said license fee, in either of which events, the board of county commissioners shall fix a new license fee to continue from year to year and provide for the continuation of the program within the limits of the aggregate amount of the license fees as collected from year to year.



§ 35-40-205. License fee - expenditure of funds

(1) To defray the expense of the protection afforded by a program established under the provisions of this part 2, the board of county commissioners of any county has the power to require all owners or persons in possession of any cattle, one year old or over, to pay a license fee not exceeding thirty cents per head of cattle so owned or possessed by the owner or person in the county or brought in from another county or state and herded or grazed in the county. The assessor shall ascertain, in addition to the regular assessment for taxation purposes, all cattle which will be one year old or over as of February 1 within the county in any year in which the program is in effect, and shall keep such information in a separate record from the regular assessment, and shall include any cattle that shall be brought into the county between February 1 and January 31 of the following year to be herded or grazed for any part of the year. The board of county commissioners also has the power to require all sheep owners in the county who marketed sheep during the previous calendar year to pay a license fee not exceeding one dollar per head of sheep for which such payments were received. It is the responsibility of the Colorado sheep and wool board to provide the county assessor, by October 1 of each year, with a list containing the names and addresses of such sheep owners in the county and the number of sheep marketed during the immediately preceding twelve months. Such information shall be transmitted by the county assessor to the board of county commissioners by November 1 of each year. The board of county commissioners also has the power to require all sheep owners who herded or grazed sheep in the county to pay a license fee not exceeding one dollar per head of sheep. The board of county commissioners shall then order the license fee to be levied against all such sheep or cattle, or both, and shall adjust the fee on cattle on the basis of the number of months any cattle will be herded or grazed in the county, and shall adjust the fee on sheep on the basis of the number of months the sheep were herded or grazed in the county during the previous year.

(2) Upon the order of the board of county commissioners, such license fee shall be imposed by the entry thereof in the name of the licensee upon the property tax rolls of the county by the county assessor, and shall be payable to and collected by the county treasurer as and when county personal property taxes are by law payable and collected, and when so levied shall be a lien upon the property of the licensee enforceable under the laws provided for the collection of taxes on personal property. When collected said fees shall be placed by the county treasurer in a predatory animal control fund of the county, and all moneys credited to said fund shall be expended on order of the board of county commissioners of the county for predatory animal control only.



§ 35-40-206. Other money credited to fund

All furs and skins of predatory animals taken as a result of the expenditure of the predatory animal control fund shall be sold, and the proceeds of such sale deposited in said predatory animal control fund for use in carrying out the purposes of this part 2.



§ 35-40-207. Program to be in addition to present program

The program established by this part 2 shall be in addition to the predatory animal control program established by part 1 of this article.












Livestock

Article 41 - State Board of Stock Inspection Commissioners

§ 35-41-100.3. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the state board of stock inspection commissioners, created by this article.

(1.4) "Bovine livestock" means:

(a) All cattle and calves; and

(b) All sheep being treated as livestock at the request of the owner thereof.

(1.5) "Division" means the division of brand inspection in the department of agriculture, created in section 24-1-123 (4)(g)(I), C.R.S.

(1.7) "Equine livestock" means all horses, mules, and burros.

(2) "Feedlot" means a lot, pen enclosure, or building where cattle are fed for warm-up or fattening purposes and which is secured by gates to prevent the livestock from movement to adjoining areas outside of feedlot.

(3) "Hide" means the skin from livestock.

(4) "Licensed slaughterhouse", "butcher", or "packing establishment" means a person, association, firm, or corporation carrying on the trade or business of slaughtering cattle, horses, mules, or burros for compensation or profit, under a license issued by the state.

(5) "Livestock" means all cattle, calves, horses, mules, and burros, or sheep may be treated as livestock for purposes of this article at the request of the owner thereof.

(6) "Public livestock market" means any place, establishment, or facility commonly known as a livestock market, conducted or operated for compensation or profit licensed in the state of Colorado, where brand inspection is normally maintained.



§ 35-41-101. State board of stock inspection commissioners - creation - brand commissioner - enterprise - bonds

(1) There is created a state board of stock inspection commissioners, composed of five commissioners who shall be appointed by the governor, all of whom shall be actively engaged in the production or feeding of cattle, horses, or sheep, with the consent of the senate. Two of the members shall represent the nonconfinement cattle industry; two of the members shall represent the confinement cattle industry; and one shall have broad general knowledge of the Colorado livestock industry and shall represent the commodity, other than the confinement and nonconfinement cattle industries, with the largest percentage of charged fees. The members of the board shall be appointed in such manner as will at all times represent as nearly as possible all sections of the state wherein livestock is a major activity, but at no time shall any two members be residents of the same particular section of the state. The term of office of said commissioners shall be for a period of four years. Persons holding office on June 15, 1987, are subject to the provisions of section 24-1-137, C.R.S. Members may be removed for cause by the governor. They shall serve without compensation except for actual and necessary traveling expenses. The board shall meet monthly unless, in case of emergency, a special meeting is deemed advisable.

(2) The board shall appoint a brand commissioner who shall be under its supervision and who, in the absence of the board, shall carry out its policies. The brand commissioner shall be subject to the state personnel system laws. His compensation shall be paid out of the brand inspection fund. The brand commissioner, certified by the state personnel director to his position on April 27, 1963, shall continue in such certified status as provided by law.

(3) The board shall make such rules and regulations, not inconsistent with law, concerning the manner of inspection of brands and livestock as it deems proper.

(4) The state board of stock inspection commissioners and the office of brand commissioner created by this section shall comprise a part of the division of brand inspection in the department of agriculture.

(5) (a) The division and the board shall constitute an enterprise for the purposes of section 20 of article X of the state constitution, so long as the board retains the authority to issue revenue bonds and the board and the division receive less than ten percent of their total annual revenues in grants, as defined in section 24-77-102 (7), C.R.S., from all Colorado state and local governments combined. So long as it constitutes an enterprise pursuant to this section, the division and the board shall not be subject to any of the limitations imposed by section 20 of article X of the state constitution.

(b) The enterprise created pursuant to this section shall have all the powers and duties authorized by this title with regard to the board and the division.

(c) Nothing in this section shall be construed to limit or restrict the authority of the division to expend its revenues consistent with the provisions of this article and articles 41, 41.5, 43, 44, 46, 47, 53, 53.5, 55, 57, and 57.8 of this title.

(6) (a) The board may, by resolution that meets the requirements of subsection (7) of this section, authorize and issue revenue bonds in an amount not to exceed ten million dollars in the aggregate for expenses of the division. The bonds may be issued only after approval by both chambers of the general assembly, acting either by bill or by joint resolution, and after approval by the governor in accordance with section 39 of article V of the state constitution. The bonds shall be payable only from moneys allocated to the division for expenses of the division pursuant to section 35-41-102.

(b) All bonds issued by the board shall specify that:

(I) No holder of any bonds may compel the state or any subdivision thereof to exercise its appropriation or taxing power; and

(II) The bonds do not constitute a debt or financial obligation of the state and are payable only from the net revenues allocated to the division for expenses as designated in the bonds.

(7) (a) A resolution authorizing the issuance of bonds under the terms of this section shall state:

(I) The date of issuance of the bonds;

(II) A maturity date or dates during a period not to exceed thirty years after the date of issuance of the bonds;

(III) The interest rate or rates on, and the denomination or denominations of, the bonds; and

(IV) The medium of payment of the bonds and the place where the bonds will be paid.

(b) A resolution authorizing the issuance of bonds under the terms of this section may:

(I) State that the bonds are to be issued in one or more series;

(II) State a rank or priority of the bonds; and

(III) Provide for redemption of the bonds prior to maturity, with or without premium.

(8) Bonds issued pursuant to the terms of this section may be sold at public or private sale. If bonds are to be sold at a public sale, the board shall advertise the sale in any manner the board deems appropriate. All bonds issued pursuant to the terms of this section shall be sold at a price not less than the par value thereof, together with all accrued interest to the date of delivery.

(9) Notwithstanding any provision of law to the contrary, all bonds issued pursuant to this section are negotiable.

(10) (a) A resolution pertaining to issuance of bonds under this section may contain covenants as to:

(I) The purpose to which the proceeds of sale of the bonds may be applied and to the use and disposition thereof;

(II) Such matters as are customary in the issuance of revenue bonds, including, without limitation, the issuance and lien position of other or additional bonds; and

(III) Books of account and the inspection and audit thereof.

(b) A resolution made pursuant to this section shall be deemed a contract with the holders of the bonds, and the duties of the board under the resolution shall be enforceable by any appropriate action in a court of competent jurisdiction.

(11) Bonds issued under this section and bearing the signatures of the board members in office on the date of the signing shall be deemed valid and binding obligations regardless of whether, prior to delivery and payment of the bonds, any or all of the persons whose signatures appear thereon have ceased to be members of the board.

(12) (a) Except as otherwise provided in the resolution authorizing the bonds, all bonds of the same issue under this section shall have a prior and paramount lien on the net revenues pledged therefor. The board may provide for preferential security for any bonds, both principal and interest, to be issued under this section to the extent deemed feasible and desirable by the board over any bonds that may be issued thereafter.

(b) Bonds of the same issue or series issued under this section shall be equally and ratably secured, without priority by reason of number, date, sale, execution, or delivery, by a lien on the net revenue pledged in accordance with the terms of the resolution authorizing the bonds.



§ 35-41-102. Brand inspection fund - estray fund

(1) All moneys coming into the hands of the board from the sale of estray animals shall constitute and be known as the estray fund, which fund is hereby created and continuously appropriated to the board, and shall be kept in an account separate and distinct from other accounts, in conformity with rules to be prescribed by said board. The estray fund is an escrow fund that the board shall keep in trust for the owner of the estray animal for six years after the date the proceeds from the sale of the animal were deposited in the fund. If the owner submits suitable proof of ownership to the board within the six-year period, the board shall pay to the owner the proceeds from the sale. If no such proof has been submitted within the six-year period, the board may expend the proceeds pursuant to this section. All other revenues coming into the hands of the board, including fees collected for the inspection of cattle, shall constitute and be known as the brand inspection fund, which shall be kept in conformity with the rules to be prescribed by the board. The board is authorized, in the administration of the brand inspection fund, to maintain an accounts receivable system for the collection of all moneys to be credited to the fund. The board is authorized to expend, of the revenues in the estray fund and the brand inspection fund:

(a) Repealed.

(b) Effective July 1, 2006, a maximum of three and six-tenths percent, or actual costs, whichever is less.



§ 35-41-103. Revolving fund

The state board of stock inspection commissioners may establish a revolving fund from the estray fund or other available funds of the board in the amount of one thousand dollars to refund to the state treasurer or other persons for short checks deposited, duplicate collection of fees, recording fees on cancellation of brands, or other necessary refunds, and the fund shall be reimbursed from the department's funds by voucher. A quarterly report shall be made as required by law to the controller showing all transactions involving the account.



§ 35-41-104. Board's authority to impose fees and charges - rules

(1) Bovine livestock. (a) The board is hereby authorized to levy and collect, through authorized brand inspectors, a per-head inspection fee in an amount determined by the board by rule on all bovine livestock inspected; except that the charges for livestock shipped directly to a licensed slaughter plant are as follows: For the first five hundred head per owner per certificate, two cents below the set inspection fee, and for over five hundred head per owner per certificate, five cents below the set inspection fee. Such sliding scale charges shall take effect at such time as the set inspection fee exceeds thirty-four cents. The inspection fee established pursuant to this paragraph (a) shall apply when any bovine livestock are being consigned to a Colorado-licensed public livestock market.

(b) In addition, the board is authorized to levy and collect, through authorized brand inspectors, a minimum fee in an amount determined by the board by rule from each person, company, or corporation requesting the brand inspection or from whom a brand inspection is required by law; except that, when cattle that are owned by more than one person are inspected at one site, only one such minimum fee shall be collected. The minimum fee shall be due and payable to the inspector when the inspector arrives at the designated inspection point, whether or not an inspection of the livestock actually takes place.

(1.5) Equine livestock. (a) The board is hereby authorized to levy and collect, through authorized brand inspectors, a per-head inspection fee in an amount determined by the board by rule on all equine livestock inspected. The inspection fee established pursuant to this paragraph (a) shall apply when any equine livestock are being consigned to a Colorado-licensed public livestock market.

(b) In addition, the board is authorized to levy and collect, through authorized brand inspectors, a minimum fee in an amount determined by the board by rule from each person, company, or corporation requesting the brand inspection or from whom a brand inspection is required by law. The minimum fee shall be due and payable to the inspector when the inspector arrives at the designated inspection point, whether or not an inspection of the livestock actually takes place.

(2) It is the duty of all authorized Colorado brand inspectors to inspect all livestock, except such as are exempt by law, that are offered for sale or to be moved interstate or intrastate and to collect the fees established pursuant to subsections (1) and (1.5) of this section. The board shall determine the amount of the fees that shall be collected by authorized brand inspectors from the owner or person in charge of said livestock before issuing a certificate of brand inspection granting leave to the owner or person in charge to offer the brand inspected livestock for sale or movement interstate or intrastate. The fees so collected shall be reported and transmitted to the board at such time and in such manner as the board shall by rule require.

(3) Inspection fees as authorized in subsections (1) and (1.5) of this section shall be collected by brand inspectors from the owners or persons in charge of said livestock before issuing any certificate when:

(a) Brand inspection is required by law;

(b) Livestock are being consigned for sale at a Colorado licensed public livestock market in accordance with section 35-55-112;

(c) Livestock are consigned for slaughter to a custom meat processor licensed by the Colorado department of agriculture or a packing plant licensed by the United States department of agriculture;

(d) Livestock are offered for sale in accordance with section 35-53-105;

(e) Livestock are moved within Colorado or to another state, except as exempted by law;

(f) Livestock are being moved from pasture before being placed in a feedlot, in accordance with section 35-53-125.

(4) Minimum fee when inspection required by law - bovine livestock. A minimum fee in an amount determined by the board by rule shall be collected from each person, company, or corporation requesting the brand inspection or from whom a brand inspection is required by law; except that, when bovine livestock owned by more than one person are inspected at one site, only one minimum fee shall be collected. No minimum fee shall be required when bovine livestock are consigned for sale at a Colorado-licensed public livestock market.

(4.5) Minimum fee when inspection required by law - equine livestock. A minimum fee in an amount determined by the board by rule shall be collected from each person, company, or corporation requesting the brand inspection or from whom a brand inspection is required by law. No minimum fee shall be required when equine livestock are consigned for sale at a Colorado-licensed public livestock market.

(5) In addition to the brand inspection fee, a Colorado beef board fee up to and not in excess of one dollar per head or the amount assessed pursuant to the beef promotion and research order, 7 CFR 1260.172, as amended, whichever is greater, shall be collected on cattle and calves as a part of the brand inspection made on such animals under the same authority, at the same time and place, in the same manner, and upon the same animals which are subject to brand inspection and a brand inspection fee, except:

(a) When cattle and calves are being moved in excess of seventy-five land miles within the state for grazing purposes if no change in ownership is involved; or

(b) When any unbranded or freshly branded calves are inspected with their mothers as provided in section 35-43-129 and no change in ownership is involved; or

(c) When cattle are placed in a feedlot with no change in ownership, or when rodeo competition cattle are inspected at the headquarters ranch before the beginning of rodeo season and the cattle will not leave the state.

(6) In the case of unbranded or freshly branded calves inspected with their mothers in compliance with section 35-43-129, in addition to the inspection fee for each calf inspected, mileage expense allowed by section 35-43-129 shall also be collected.

(7) An inspection fee in an amount determined by the board by rule shall be collected for each hide inspected as provided in section 35-53-115.

(8) The board shall determine, and publish in its rules, which inspection fees can be carried on an accounts receivable basis. No such account shall be carried for a period that exceeds one month.

(9) The board shall have the authority to impose a mileage charge when brand inspection is required for investigations of estrays, investigations of theft, and other duties deemed necessary by statute or the board. The charge per mile shall be the amount allowed state officers and employees pursuant to section 24-9-104, C.R.S.

(10) In addition to the brand inspection fee authorized by this section, the assessment determined by the board of directors of the Colorado horse development authority pursuant to section 35-57.8-109 shall be collected on horses as a part of the brand inspection made on horses under the same authority, at the same time and place, in the same manner, and on the same horses that are subject to brand inspection and brand inspection fees.

(11) Any rule adopted by the board to determine the amount of a fee authorized by this title shall be subject to article 4 of title 24, C.R.S.; except that:

(a) The board shall provide the livestock industry with thirty days' notice of any fee change proposal and of the date and location of an informational meeting at which the changes shall be discussed;

(b) At or after the next regularly scheduled board meeting after such informational meeting, the board may set the fees; and

(c) The fee change shall take effect at least ninety days after the board sets the fees.






Article 41.5 - Alternative Livestock Act

§ 35-41.5-101. Short title

This article shall be known and may be cited as the "Alternative Livestock Act".



§ 35-41.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Alternative livestock" means any domesticated elk or fallow deer as such are classified as alternative livestock pursuant to this article. Alternative livestock shall not be considered wildlife for purposes of this article.

(2) "Board" means the state board of stock inspection commissioners created in section 35-41-101.

(3) "Commission" means the state agricultural commission created in section 35-1-105.

(4) "Commissioner" means the commissioner of agriculture or the commissioner's designee.

(5) "Department" means the department of agriculture.

(6) "Escaped alternative livestock" means an animal not within the control or under the direction of a licensee or a licensee's designee.

(7) "License" means an alternative livestock farm license.

(8) "Licensee" means a person, company, corporation, limited liability company, or partnership.



§ 35-41.5-103. Scope of article

(1) The following are subject to the provisions of this article and to any rules adopted pursuant thereto:

(a) Any animal classified as an alternative livestock pursuant to this article; and

(b) Any person selling, trading, giving, bartering, or otherwise transferring any alternative livestock in this state, unless specifically exempted elsewhere in this article.

(2) The provisions of this article do not apply to:

(a) Wildlife regulated by the division of parks and wildlife;

(b) Livestock as defined in section 35-41-100.3 (5); or

(c) Alternative livestock owned by or in the possession of a zoological park that is accredited by the American zoo and aquarium association; except that:

(I) The rules of the board adopted pursuant to this article regarding the transfer of alternative livestock shall apply to any transfer and movement of alternative livestock; and

(II) Any intrastate transfer and movement of alternative livestock by a zoological park accredited by the American zoo and aquarium association to any person or entity not accredited by the American zoo and aquarium association is subject to this article and to any rules adopted pursuant to this article.



§ 35-41.5-104. Alternative livestock farm license required

Any person operating a farm or ranch at which alternative livestock are raised shall obtain a valid alternative livestock farm license issued by the board pursuant to this article and any rules promulgated pursuant thereto. Such license shall be issued for a specific class or subclass of alternative livestock.



§ 35-41.5-105. Powers and duties of the board

(1) The board is hereby authorized to administer and enforce the provisions of this article and any rules adopted pursuant thereto.

(2) The board shall adopt any necessary and reasonable rules for the administration and enforcement of this article, including rules governing:

(a) Operating standards for an alternative livestock farm;

(b) Inspections of alternative livestock for purposes of licensing or renewing a license, changes of ownership of alternative livestock, and movement of alternative livestock, including requiring proof that alternative livestock meet the requirements of a tuberculosis surveillance plan adopted pursuant to section 35-1-106 (1)(o) and that such alternative livestock meet requirements concerning the control of infectious diseases as required by the commission, and requirements concerning genetic purity as required by the parks and wildlife commission;

(c) Establishing the form and manner of submission of records required for licensure and record keeping pursuant to this article;

(d) Establishing standards of practice for a licensee;

(e) Setting classifications and subclassifications of alternative livestock;

(f) Defining grounds for disciplinary action authorized under this article, including letters of admonition or the denial, suspension, revocation, or restriction of any license;

(g) Setting fees for licenses based upon the classification of an alternative livestock farm; and

(h) The disposition of any estray taken up by inspectors as determined to be proper and just and in the best interest of the owner of the estray.

(3) The board shall set licensing and inspection fees for each classification of alternative livestock based on the actual cost of administering and enforcing this article and any rules adopted pursuant thereto.

(4) The board is authorized to charge a service fee to cover the cost of administrative requirements in addition to any inspection fee.

(5) The board is authorized to conduct hearings required under sections 35-41.5-112, 35-41.5-113, and 35-41.5-114 pursuant to article 4 of title 24, C.R.S., and to use administrative law judges to conduct such hearings when the use of administrative law judges would result in a net saving of costs to the board.

(6) The board is authorized to enter into cooperative agreements with and to accept grants from any agency or political subdivision of this state or any other state, or with any agency of the United States government, subject to limitations set forth elsewhere in the Colorado Revised Statutes and the state constitution, to carry out the provisions of this article.

(7) The powers and duties vested in the board by this article may be delegated to qualified employees of the department and the division of parks and wildlife.

(8) The parks and wildlife commission may review rules concerning alternative livestock proposed by the board and may make recommendations to the board concerning such rules.

(9) The board may assign a brand to an alternative livestock farm license. Such brand shall be used as directed by the board pursuant to rule.

(10) If two or more persons claim ownership of any certain alternative livestock and the true owner is not readily ascertainable, the board may:

(a) Treat the alternative livestock as an estray pursuant to article 44 of this title; or

(b) Provide for arbitration of the claim of ownership under the supervision of the board or the designee of the board.



§ 35-41.5-106. Alternative livestock farm - license requirements - application - fees

(1) Each applicant for an alternative livestock farm license shall submit an application providing all information in the form and manner as required by the board.

(2) No license shall be issued:

(a) Unless accompanied by documentation that the alternative livestock on the farm are in compliance with the rules promulgated by the commission pursuant to section 35-1-106 (1)(o);

(b) Unless accompanied by documentation that the alternative livestock on the livestock farm have been inspected by the board;

(c) Until the board has inspected and approved the farm; and

(d) Unless accompanied by a site review and recommendation issued by the division of parks and wildlife if such site review and recommendation is completed within thirty days after the request is received from the board. If the site review and recommendation is not issued within thirty days after the request is received, the requirement for such site review and recommendation shall be deemed waived.

(3) Each separate location of a farm shall be licensed separately.

(4) (a) If an alternative livestock farm operates under more than one business name from a single location, the name of each such operation shall be listed with the board in the form and manner required by the board. The board may require that a separate fee be paid for each business name so listed.

(b) No additional alternative livestock farm license shall be required for an additional business name.

(c) If an alternative livestock farm operates under more than one business name from a single location, the farm shall maintain separate records pursuant to section 35-41.5-108 for each such business name.

(5) Each applicant for an alternative livestock farm license shall pay a license fee in an amount determined by the board.

(6) Each alternative livestock farm license shall expire on August 31 in the year following the year of issuance.

(7) Each licensee shall report to the board, in the form and manner required by the board, any change in the information provided in such licensee's application or in such reports previously submitted, within fifteen days of such change.

(8) Licenses issued pursuant to this article are not transferable.

(9) Each alternative livestock farm licensee shall:

(a) Separate alternative livestock from captive wildlife as required by the board;

(b) Have the alternative livestock inspected by the board prior to any movement, sale, or slaughter;

(c) Identify in the form and manner designated by the board each alternative livestock animal in its possession;

(d) Maintain records of the alternative livestock inventory in accordance with section 35-41.5-108.



§ 35-41.5-107. Alternative livestock farm license - renewals

(1) An alternative livestock farm licensed pursuant to this article shall make an application to renew its license on or before June 30. Said application shall be in the form and manner prescribed by the board and shall be accompanied by the renewal fee.

(2) No license shall be renewed unless accompanied by an inspection certificate showing that the alternative livestock on the alternative livestock farm have been inspected and certified by the board for health and genetic purity during the immediately preceding ninety-day period.

(3) If the application for renewal is not postmarked on or before June 30, a penalty fee of ten percent of the renewal fee shall be assessed and added to the renewal fee. No license shall be renewed until the total fee is paid.

(4) If the application and fee for renewal are not postmarked on or before August 31, the license shall not be renewed, and a new license shall be required.



§ 35-41.5-108. Record-keeping requirements

(1) Each alternative livestock farm licensee shall keep and maintain records in the form and manner designated by the board.

(2) Records maintained pursuant to subsection (1) of this section shall be retained at the licensee's address of record:

(a) For a period of three years after the death or sale of an animal if such record pertains to an alternative livestock; or

(b) For a period of three years if such record does not pertain to an alternative livestock.



§ 35-41.5-109. Unlawful acts

(1) Unless otherwise authorized by law, it is unlawful and a violation of this article for any person to:

(a) Perform any of the acts for which licensure as an alternative livestock farm is required without possessing a valid license;

(b) Hold oneself out as being so qualified to perform any of the acts for which licensure pursuant to this article is required without possessing a valid license;

(c) Solicit, advertise, or offer to perform any of the acts for which licensure as an alternative livestock farm is required without possessing a valid license to perform such acts;

(d) Refuse or fail to comply with the provisions of this article;

(e) Refuse or fail to comply with any rules adopted by the board pursuant to this article or to any lawful order issued by the board;

(f) Refuse to comply with a cease-and-desist order issued pursuant to section 35-41.5-112;

(g) Willfully make a material misstatement in the application for a license or in the application for renewal thereof or to the department during an official investigation;

(h) Impersonate any federal, state, county, city and county, or municipal official or inspector;

(i) Aid or abet another in any violation of this article or of any rule promulgated pursuant thereto;

(j) Hunt alternative livestock without first obtaining a hunter education certificate pursuant to section 33-6-107 (8), C.R.S.; or

(k) Ship any alternative livestock other than those described in the certificate provided by the brand inspector inspecting such alternative livestock or to remove any alternative livestock and to substitute another without the knowledge of the brand inspector.

(2) It is unlawful and a violation of this article for any alternative livestock farm to:

(a) Import or possess for the purpose of selling, trading, giving, or otherwise transferring any alternative livestock without having said alternative livestock inspected in accordance with this article; except that this paragraph (a) shall not apply to alternative livestock sold, traded, given, or transferred by an operating zoological park as defined by the parks and wildlife commission or research institution using such animals for scientific research, if the park or institution otherwise complies with this article and all rules promulgated pursuant thereto;

(b) Sell any alternative livestock in, by, to, or from any unlicensed alternative livestock farm;

(c) Sell any alternative livestock in, by, to, or from any alternative livestock farm unless such alternative livestock has been inspected in accordance with this article;

(d) Refuse to permit entry or inspection in accordance with section 35-41.5-110;

(e) Sell, offer for sale, barter, exchange, or otherwise transfer red deer or red deer hybrids within the state of Colorado;

(f) Allow a license issued pursuant to this article to be used by an unlicensed person; or

(g) Make any misrepresentation or false promise, through advertisements, employees, agents, or otherwise, in connection with the business operations licensed pursuant to this article or for which an application for a license is pending.



§ 35-41.5-110. Inspections - investigations - access - subpoena

(1) The board, upon its own motion or upon the complaint of any person, may make any and all investigations necessary to ensure compliance with this article.

(2) (a) Appropriate division of parks and wildlife personnel may accompany the board on any inspection and may request an inspection of any licensed alternative livestock farm.

(b) The board shall perform any such requested inspection within seventy-two hours after receipt of such request, excluding weekends and legal holidays.

(c) If the board is unable to perform any such requested inspection within seventy-two hours after receipt of such request, excluding weekends and legal holidays, the division of parks and wildlife shall be authorized to perform such requested inspection.

(d) The actual cost for, plus mileage for, any inspection requested by the division of parks and wildlife shall be paid for by the division of parks and wildlife.

(3) Complaints of record made to the board and the results of the board's investigations may, in the discretion of the board, be closed to public inspection, except to the person in interest, as defined in section 24-72-202 (4), C.R.S., or as provided by court order, during the investigatory period and until dismissed or until notice of hearing and charges are served on the person in interest.

(4) For purposes of carrying out the provisions of this article and rules promulgated pursuant thereto, at any reasonable time during regular business hours, the board shall have free and unimpeded access upon consent or upon obtaining an administrative search warrant to:

(a) All buildings, yards, pens, pastures, and other areas in which any alternative livestock is kept, handled, or transported; and

(b) All records required to be kept and to make copies of such records.

(5) (a) The board shall have full authority to administer oaths and take statements, to issue subpoenas requiring the attendance of witnesses and the production of books, memoranda, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation.

(b) Upon failure or refusal of any witness to obey any subpoena, the board may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(6) As part of any inspection for the licensing or renewal of an alternative livestock farm, any change of ownership of any alternative livestock, and any movement of alternative livestock, the board shall require:

(a) Proof that the alternative livestock farm has maintained the purity of the alternative livestock herds by preventing the introduction of red deer or hybrid nonnative species either by the importation of untested live animals, gametes, eggs, sperm, or other genetic material into alternative livestock herds in Colorado;

(b) Proof that each alternative livestock animal originates from a legal source; and

(c) Records to be kept and animals to be marked so as to identify individual animals.



§ 35-41.5-111. Escaped alternative livestock

(1) Any alternative livestock not recovered by its licensed owner within seventy-two hours after escape shall be reported to the division of parks and wildlife in such manner as required by the division of parks and wildlife.

(2) Any escaped alternative livestock killed by a licensed hunter in a manner which otherwise complies with title 33, C.R.S., and any rules promulgated pursuant thereto, shall be deemed a legal killing and neither the licensed hunter, the department, nor the division of parks and wildlife shall be liable to the owner for such killing.



§ 35-41.5-112. Enforcement

(1) The board or its designee shall enforce the provisions of this article.

(2) (a) If the board has reasonable cause to believe a violation of any provision of this article or any rule adopted pursuant to this article has occurred and immediate enforcement is deemed necessary, it may issue a cease-and-desist order, which shall require a person to cease violating any provision of this article or any rule promulgated pursuant to this article.

(b) A cease-and-desist order shall set forth the provisions alleged to have been violated, the facts constituting the violation, and the requirement that all violating actions immediately cease.

(c) (I) At any time after service of the order to cease and desist, the person for whom such order was served may request, at such person's discretion, a prompt hearing to determine whether or not such violation has occurred.

(II) A hearing held pursuant to this paragraph (c) shall be conducted in conformance with the provisions of article 4 of title 24, C.R.S., and shall be determined promptly.

(3) If the board possesses sufficient evidence to indicate that a person has engaged in any act or practice constituting a violation of this article or of any rule adopted under this article, the board may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. In any such action, the board shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. The court shall not require the board to post a bond.



§ 35-41.5-113. Disciplinary actions - denial of license

(1) The board, pursuant to the provisions of article 4 of title 24, C.R.S., may issue letters of admonition or may deny, suspend, refuse to renew, restrict, or revoke any license authorized under this article if the applicant or licensee has:

(a) Refused or failed to comply with any provision of this article, any rule adopted under this article, or any lawful order of the board;

(b) Had an equivalent license denied, revoked, or suspended by any authority;

(c) Refused to provide the board with reasonable, complete, and accurate information regarding any alternative livestock when requested by the board;

(d) Falsified any information requested by the board;

(e) Been convicted of stealing live big game wildlife; or

(f) Had a license issued pursuant to 33-1-106, C.R.S., revoked.

(2) In any proceeding held under this section, the board may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a licensee from another jurisdiction if the violation which prompted the disciplinary action in that jurisdiction would be grounds for disciplinary action under this section.



§ 35-41.5-114. Civil penalties

(1) Any person who violates any provision of this article or any rule adopted pursuant to this article is subject to a civil penalty, as determined by the board. The maximum penalty shall not exceed one thousand dollars per violation.

(2) No civil penalty may be imposed unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the board is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the board, the board may bring suit to recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(4) Before imposing any civil penalty, the board may consider the effect of such penalty on the ability of the person charged to stay in business.



§ 35-41.5-115. Criminal penalties

Any person who violates any of the provisions of section 35-41.5-109 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501 (1), C.R.S.



§ 35-41.5-116. Alternative livestock farm cash fund - creation - fees

All fees and civil fines collected pursuant to this article shall be transmitted to the state treasurer who shall credit the same to the alternative livestock farm cash fund, which fund is hereby created. All moneys credited to the fund and all interest earned on the investment of moneys in the fund shall be a part of this fund and shall not be transferred or credited to the general fund or to any other fund except as directed by the general assembly acting by bill. The general assembly shall make annual appropriations from such fund to the department to carry out the purposes of this article. The board is authorized to expend a maximum of three and six-tenths percent, or actual costs, whichever is less, of the base appropriation allocated to the brand inspection division to offset the indirect costs of the board.



§ 35-41.5-117. Disposition of alternative livestock taken by officer

(1) (a) An inspector shall declare an alternative livestock is an estray, as defined in section 35-44-101, if during an inspection of the alternative livestock prior to shipment or removal from the state the inspector finds an alternative livestock bearing marks, identification tags, or brands different from those of the owner of the other alternative livestock in the shipment and the owner or shipper fails to exhibit a bill of sale or other authority for the possession of the alternative livestock.

(b) Upon declaring an alternative livestock an estray, a brand inspector shall take possession of the alternative livestock on behalf of the board and shall dispose of such alternative livestock in accordance with article 44 of this title and any rules promulgated thereto.

(2) Any person satisfying the board that such person is the owner of an estray alternative livestock that has been disposed of pursuant to paragraph (b) of subsection (1) of this section shall be forthwith paid the amount for which the alternative livestock was sold less any reasonable and necessary expenses.

(3) (a) All moneys in the estray fund created in section 35-41-102 derived from the disposal of estray alternative livestock by the board pursuant to paragraph (b) of subsection (1) of this section, that have been in the estray fund for six years or longer and for which no valid claim has been made, shall be credited to the brand inspection fund created in section 35-41-102.

(b) Any claim for moneys in the estray fund made by the owner of an alternative livestock sold as an estray pursuant to paragraph (b) of subsection (1) of this section shall be made within three years from the date of the sale of such estray alternative livestock or such claim shall be forever barred.

(4) A brand inspector shall refuse to issue a certificate authorizing the transport of alternative livestock or the carcasses thereof and shall seize the same if:

(a) The person in control of the alternative livestock or the carcasses thereof is not in possession of a duly executed bill of sale;

(b) The person in control of the alternative livestock or the carcasses thereof cannot furnish other satisfactory proof that such person is the lawful owner of the alternative livestock or the carcasses thereof; or

(c) The inspector has good reason to believe that the alternative livestock or the carcasses thereof are stolen.

(5) (a) A brand inspector or peace officer, as described in section 16-2.5-101, C.R.S., is authorized to stop and inspect any vehicle transporting or containing alternative livestock or the carcasses thereof.

(b) A brand inspector or peace officer may demand to see a bill of sale, permit, or certificate for the alternative livestock or the carcasses thereof from the person operating the vehicle.

(c) If the operator of the vehicle is unable to produce a bill of sale, permit, or certificate, the inspector or peace officer is authorized to:

(I) Arrest, with or without warrant, the vehicle operator;

(II) Seize the vehicle and the alternative livestock or carcasses thereof; and

(III) Retain possession of the vehicle and the alternative livestock or the carcasses thereof until:

(A) The vehicle operator can produce evidence satisfactory to the board that the vehicle operator or the person for whom the alternative livestock is being transported is the lawful owner thereof; or

(B) The alternative livestock, or the carcasses thereof, are disposed of pursuant to paragraph (b) of subsection (1) or subsection (6) of this section.

(d) After a vehicle seized pursuant to paragraph (c) of this subsection (5) has been unloaded by the brand inspector or peace officer at the site where the seized livestock or carcasses are being held, such vehicle shall be made available for return to the owner of such vehicle.

(6) If a brand inspector or peace officer deems it necessary to sell carcasses taken pursuant to subsection (5) of this section to prevent loss by spoiling, the brand inspector or peace officer is authorized to do so. The proceeds from the sale of the carcasses shall be credited to the estray fund created in section 35-41-102.

(7) (a) If within ten days after alternative livestock or the carcasses thereof have been seized:

(I) The ownership of such alternative livestock or carcasses is shown and established, the alternative livestock, the carcasses thereof, or the proceeds from the sale of the alternative livestock or the carcasses thereof shall be delivered to the owner; or

(II) The ownership of such alternative livestock or the carcasses thereof is not shown and established, the alternative livestock or the carcasses thereof shall be disposed of pursuant to paragraph (b) of subsection (1) of this section.

(b) Any moneys derived from the sale of alternative livestock or the carcasses thereof shall be credited to the estray fund created in section 35-41-102.

(c) The facts concerning the detention and sale of any alternative livestock or the carcasses thereof shall be reported to the district attorney of the judicial district in which such alternative livestock or carcasses were detained and sold.

(8) Unless alternative livestock required to be inspected pursuant to this article are released by a brand inspector, such alternative livestock shall be inspected by a duly authorized brand inspector on arrival at any market, regardless of whether the alternative livestock has been previously inspected at the point of origin, before such alternative livestock are weighed.






Article 42 - Animal Protection

§ 35-42-101. Short title

This article shall be known and may be cited as the "Animal Protection Act".



§ 35-42-102. Legislative declaration

The general assembly hereby finds and declares that the protection of companion animals and livestock is a matter of statewide concern; and that it is the policy of this state that persons responsible for the care or custody of such animals be persons fit to adequately provide for the health and well-being of such animals.



§ 35-42-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Abandon" means the leaving of an animal without adequate provisions for the animal's proper care by its owner, the person responsible for the animal's care or custody, or any other person having possession of such animal.

(2) "Accepted animal husbandry" means practices generally recognized as appropriate in the care of animals consistent with the species, breed, and type of animal.

(3) "Animal" means any living dumb creature.

(4) "Commissioner" means the Colorado commissioner of agriculture or his designee.

(5) "Companion animal" means domestic dogs, domestic cats, small pet birds, and other nonlivestock species.

(6) "Department" means the Colorado department of agriculture.

(7) "Division" means the division of animal industry of the department of agriculture.

(8) "Livestock" means cattle, swine, sheep, goats, and such horses, mules, asses, and other animals used in the farm or ranch production of food, fiber, or other products defined by the commissioner as agricultural products.

(9) "Mistreat" means every act or omission which causes or unreasonably permits the continuation of unnecessary or unjustifiable pain or suffering.

(10) "Neglect" means failure to provide food, water, protection from the elements, or other care generally considered to be normal, usual, and accepted for an animal's health and well-being consistent with the species, breed, and type of animal.



§ 35-42-104. Scope of article

(1) Nothing in this article shall affect accepted animal husbandry practices utilized by any person in the care of companion or livestock animals, or in the extermination of undesirable pests as defined in articles 7, 10, and 43 of this title.

(2) In case of any conflict between this article or regulations adopted pursuant to this article or section 35-43-126 and the wildlife statutes of the state, said wildlife statutes shall control.

(3) Nothing in this article shall affect animal care otherwise authorized by law.

(4) Nothing in this article shall affect facilities licensed under the provisions of the federal "Animal Welfare Act of 1970", 7 U.S.C. sec. 2131 et seq., as amended.



§ 35-42-105. Bureau of animal protection - creation

There is hereby created the state bureau of animal protection, referred to in this article as the "bureau".



§ 35-42-106. Powers and duties of the commissioner

The commissioner has the power to administer and enforce the provisions of this article, appoint agents and establish the qualifications of such agents, promulgate rules and regulations, enter into contracts, and implement training, procedures, and rules and regulations of recommended standards for animal control officers.



§ 35-42-107. Bureau personnel - appointment

(1) Subject to the provisions of section 13 of article XII of the state constitution, the commissioner shall appoint such animal protection agents as are necessary to carry out the provisions of this article.

(2) The commissioner may appoint agents who are employees of the state, nonprofit corporations, municipal corporations, counties, cities, cities and counties, or any other local governmental entity or political subdivision of the state.

(3) When agents who are employees of nonprofit corporations are appointed, the corporation shall furnish evidence of minimum liability insurance covering said agent in the amount of one hundred thousand dollars. The state shall not be liable for the actions of such agents. Agents of the bureau shall submit to training as specified by the commissioner.

(4) Agents of the bureau who have completed training as specified by the commissioner are vested with the power to issue summons and complaints to enforce the provisions of part 2 of article 9 of title 18, C.R.S., and article 80 of this title, as granted peace officers under section 16-2-104, C.R.S., and shall be designated as peace officers, as described in sections 16-2.5-101 and 16-2.5-118, C.R.S.

(5) The commissioner may, in his discretion, revoke the commission of any agent.

(6) The commissioner may in his discretion determine classifications and subclassifications for commissions of agent.

(7) Agents authorized to investigate cases involving livestock shall be employees of the division or the division of brand inspection of the department or any sheriffs when appointed and within their jurisdiction.

(8) All commissions issued by the commissioner shall expire on the anniversary date of issuance.

(9) A commission may, in the discretion of the commissioner, be renewed.

(10) All commissions shall be approved by the state agricultural commission.



§ 35-42-108. Care of confined animal

(1) Except as authorized by law, no animal shall be confined without an adequate supply of food and water. If any animal is found to be confined without adequate food or water, it shall be lawful for any officer or agent of the bureau, a peace officer within his jurisdiction, or a licensed veterinarian to, from time to time as may be necessary, enter into any and upon any area or building where such animal is confined and supply it with adequate food and water; except that such entry shall not be made into any building which is a person's residence, unless by search warrant or court order.

(2) Such officer, agent, peace officer, or veterinarian shall not be liable in any action for such entry.

(3) Notice of the entry and care shall be given by posting such notification at an entrance to or at a conspicuous place upon such area or building where such animal is confined.

(4) In the case of companion animals, if such animal is not cared for by a person other than an agent or officer of the bureau or a peace officer or veterinarian within seventy-two hours of the posting of said notification, such animal shall be presumed to have been abandoned under circumstances in which the animal's life or health is endangered.



§ 35-42-109. Protection of animals mistreated, neglected, or abandoned

(1) No animal shall be mistreated or neglected to such degree or abandoned in any circumstance so that the animal's life or health is endangered.

(2) (a) The commissioner may take charge of, provide for, or remove from the area or building where found any companion animal found to be mistreated or neglected to such degree or abandoned in any circumstance so that the animal's life or health is endangered. The commissioner shall petition any court of competent jurisdiction for a prompt hearing to determine whether the owner, if known, is able to adequately provide for the animal and is a fit person to own the animal.

(b) Pursuant to court order, the commissioner may take charge of, provide for, or remove from the area or building where found any livestock found to be mistreated or neglected to such degree or abandoned in any circumstance so that the animal's life or health is endangered. The commissioner shall petition any court of competent jurisdiction for a prompt hearing to determine whether the owner, if known, is able to adequately provide for the animal and is a fit person to own the animal.

(3) (a) The commissioner shall cause to be served upon the owner:

(I) If the owner is known and residing within the jurisdiction wherein the animal is found, written notice at least five days prior to the hearing of the time and place of the hearing;

(II) If the owner is known but residing out of the jurisdiction where such animal is found or if the commissioner is unable after reasonable attempts to serve the owner, written notice by any method, including posting at least five days prior to the hearing at a place provided for public notices in the jurisdiction wherein such hearing shall be held, or service of process shall be given.

(b) If the owner is not known, the commissioner shall cause to be published, in a newspaper of general circulation in the jurisdiction wherein such animal is found, notice of the hearing, and shall further cause notice of the hearing to be posted at a place provided for public notices in the jurisdiction wherein such hearing shall be held, at least five days prior to the hearing.

(4) Such hearing shall be held promptly after the date of the seizure of the animal.

(5) (a) The commissioner may, in his discretion, provide for such animal until judgment by the court.

(b) The court may order the animal sold and the proceeds deposited in the registry of the court pending a decision.

(c) The court may adjudge that the owner is a person able to adequately provide for such animal and a person fit to own the animal, in which case the animal shall be returned to the owner after all reasonable expenses of any food, shelter, and care provided by the commissioner have been paid; except that, if such expenses are not paid within ten days of a court order adjudging the owner a person able to adequately provide for such animal and a person fit to own the animal, the commissioner may, in his discretion and without liability, dispose of the animal by selling it at public auction, placing it for adoption in a suitable home, giving it to a suitable animal shelter, or humanely destroying it as deemed proper by the commissioner.

(d) With respect to the sale of an animal, the proceeds shall first be applied to the costs of the sale and then to the expenses for the care and provision of the animal, and the remaining proceeds, if any, shall be paid over to the owner of the animal. If the owner of the animal cannot be found, any remaining proceeds shall be paid into the estray fund, created pursuant to section 35-41-102.

(e) At least six days prior to disposing of the animal, the commissioner shall provide written notice to the owner at his last-known address of the time and place of the disposition of the animal.

(6) (a) If the owner is adjudged by the court a person unable to adequately provide for the animal or a person not fit to own the animal, then the court shall order that the animal be:

(I) Sold by the commissioner at public auction;

(II) Placed for adoption in a suitable home;

(III) Given to a suitable animal shelter;

(IV) Humanely destroyed as deemed proper by the court; or

(V) Disposed of in any other manner as deemed proper by the court.

(b) In no case shall the person adjudged unable to adequately provide for the animal or unfit to own the animal be allowed to purchase directly or indirectly the animal at any sale.

(c) With respect to the sale of an animal, the proceeds shall first be applied to the costs of the sale and then to the expenses for the care and provision of the animal, with the remaining proceeds, if any, being paid over to the owner of the animal. If the owner of the animal cannot be found, any remaining proceeds shall be paid into the estray fund, created pursuant to section 35-41-102.

(7) Nothing in this section shall be construed to prohibit the destruction of an animal as provided in section 35-42-110.

(8) Any officer or agent of the bureau may lawfully interfere to prevent the perpetration of an act of mistreatment, neglect, abandonment, or cruelty, pursuant to part 2 of article 9 of title 18, C.R.S., which act occurs in his presence.



§ 35-42-110. Injured animals may be euthanized

Any agent of the bureau or peace officer, as described in section 16-2.5-101, C.R.S., may lawfully euthanize or cause to be euthanized, as defined in section 18-9-201 (2.7), C.R.S., any animal in his or her charge when, in the judgment of such agent or peace officer, and in the opinion of a licensed veterinarian, the animal is experiencing extreme pain or suffering or is severely injured past recovery, severely disabled past recovery, or severely diseased past recovery. In the event a licensed veterinarian is not available, the animal may be euthanized if, by the written certificate of two persons, one of whom may be selected by the owner if the owner so requests, called to view the animal in the presence of the agent, the animal appears to be severely injured past recovery, severely disabled past recovery, severely diseased past recovery, or unfit for any useful purpose.



§ 35-42-111. Investigations - access - administrative subpoena

(1) The commissioner, upon his own motion or upon the complaint of any person, shall make any investigations necessary to ensure compliance with this article.

(2) (a) At any reasonable time during regular business hours, the commissioner shall have free and unimpeded access, upon consent or upon obtaining an administrative search warrant, to all buildings, yards, pens, pastures, and other areas in which any animals are kept, handled, or transported for the purpose of carrying out any provision of this article or any rule made pursuant to this article.

(b) The commissioner shall have full authority to administer oaths and take statements, to issue administrative subpoenas requiring the attendance of witnesses and the production of all books, memoranda, papers, and other documents, articles, or instruments and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(3) Complaints of record made to the commissioner and the results of his investigations may, in the discretion of the commissioner, be closed to public inspection, except as provided by court order, during the investigatory period.



§ 35-42-112. Enforcement

(1) The commissioner or his designee shall enforce the provisions of this article.

(2) (a) Whenever the commissioner has reasonable cause to believe a violation of any provision of this article or any rule made pursuant to this article has occurred and immediate enforcement is deemed necessary, he may issue a cease-and-desist order, which may require any person to cease violating any provision of this article or any rule made pursuant to this article. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and shall require that all actions causing the violation be ceased.

(b) In the event that any person fails to comply with a cease-and-desist order within twenty-four hours, the commissioner may bring a suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of this article.

(c) No stay of a cease-and-desist order shall be issued before a hearing thereon involving both parties.

(d) Matters brought before a court pursuant to this section shall have preference over other matters on the court's calendar.

(3) Whenever it appears to the commissioner upon sufficient evidence satisfactory to the commissioner that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule adopted pursuant to this article, he may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule adopted pursuant to this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-42-113. Animal protection fund - creation

(1) There is hereby created an animal protection fund. Any donations collected for animal protection, any net proceeds from the sale of an animal pursuant to section 18-9-202.5 (4), C.R.S., and any moneys from restitution ordered for the expenses of the department of agriculture in selling and providing for the care of and provision for an animal disposed of under the animal cruelty laws in accordance with part 2 of article 9 of title 18, C.R.S., or this article shall be transmitted to the state treasurer, who shall credit the moneys to the animal protection fund. The general assembly shall make annual appropriations from that fund to the department of agriculture to aid in carrying out the purposes of this article; except that no such appropriations may be made for personal services.

(2) All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund. The moneys in the fund shall not be transferred or credited to the general fund or to any other fund except as directed by the general assembly through legislation.



§ 35-42-114. Local regulation

The provisions of this article shall not be construed to limit or preempt additional regulation by any city, town, or city and county. Nothing in this article shall interfere with the authority of the department of public health and environment in the enforcement of part 7 of article 4 of title 25, C.R.S., or the department of agriculture in the enforcement of article 80 of this title.



§ 35-42-115. Dangerous dog registry - created - cash fund

(1) The bureau shall establish a statewide dangerous dog registry consisting of a database of information concerning microchip types and placement by veterinarians and licensed shelters in dangerous dogs pursuant to the provisions of section 18-9-204.5 (3)(e.5), C.R.S. The commissioner may promulgate such rules as may be necessary for the implementation of this section.

(2) A veterinarian or licensed shelter that implants a microchip pursuant to the provisions of section 18-9-204.5 (3)(e.5)(III), C.R.S., shall provide to the bureau a veterinary record of the microchip. The bureau shall maintain each veterinary record provided in a registry on a statewide database.

(3) Each person who is ordered to identify his or her dangerous dog through microchip implantation shall pay to the bureau a nonrefundable dangerous dog microchip license fee of fifty dollars, as required in section 18-9-204.5 (3)(e.5)(IV), C.R.S. The bureau shall transmit all fees collected pursuant to this subsection (3) to the state treasurer who shall credit the same to the dangerous dog microchip licensure cash fund, referred to in this section as the "fund", which fund is hereby created. The moneys in the fund shall be subject to annual appropriation by the general assembly to the bureau for the costs incurred in implementing this section. The state treasurer may invest any moneys in the fund not expended for the purpose of this section as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund.






Article 42.5 - Animal Shelters and Pounds

§ 35-42.5-101. Duties and restrictions relating to shelters and pounds - legislative declaration

(1) (a) (I) As used in this section, unless the context otherwise requires, an animal "shelter or pound" means a nonprofit private or publicly owned facility where stray, abandoned, lost, or unwanted pet animals are held and which facility contains four or more pet animals at any given time. "Pound or shelter" does not mean a breeding facility maintained for the express and sole purpose of supplying pet animals to entities for research. Before selling, giving, lending, or in any other manner providing a dog or cat to any private or public facility for use in medical or any other kind of experimentation, a pound or shelter shall care for such dog or cat for a minimum of two weeks, during which time such dog or cat shall be made available for adoption while the pound or shelter makes a reasonable effort to establish the identity of the owner of such dog or cat and, if such owner is identified, gives such owner notice regarding the taking and impounding of such animal and an opportunity to reclaim such animal. Such reasonable effort shall include contacting the owner if the dog or cat is wearing an identification tag.

(II) Pounds and shelters shall not participate in the practice known as "red tagging", which, for the purposes of this section, means the isolation, without opportunity for adoption, of healthy, amiable dogs and cats for research animal buyers. No dog or cat shall be designated as a candidate for medical or any other kind of experimentation unless such dog or cat has been made available for adoption during the two-week period it is cared for by the pound or shelter.

(III) If a pound or shelter provides dogs or cats to facilities for experimentation, such pound or shelter shall inform an owner who is relinquishing his dog or cat to the pound or shelter of such practice. The pound or shelter may charge a reasonable fee for housing the dog or cat during the two-week period the animal is cared for by the pound or shelter.

(b) For purposes of this subsection (1), "experimentation" includes any research, or testing, or the use of an animal for the training of students or medical personnel.

(2) Any officer or agent of the state bureau of animal protection created in article 42 of this title, or any peace officer, as described in section 16-2.5-101, C.R.S., may enforce the provisions of this section.

(3) Any person who violates the provisions of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(4) The general assembly finds and declares that the establishment of the standards and specifications set forth in this section are a matter of statewide concern.






Article 43 - Branding and Herding

Part 1 - General and Administrative Provisions

§ 35-43-101. Brands on livestock - evidence

It is lawful to mark cattle and horses with the owner's brand. When animals are brought into this state from another state or a territory in transit from beyond the boundaries of this state, the brand, or a copy thereof, duly certified to by the proper officer in each state or territory, shall be received in evidence, with like force and effect as a brand duly recorded in this state.



§ 35-43-102. Branding - evidence of ownership - penalty

Animals which are usually branded may be branded on either side with the owner's brand. No evidence of ownership by brands shall be permitted in any court in this state unless the brands are recorded as provided in section 35-43-105. Each drove of cattle or sheep which may be driven into or through any county of this state shall be plainly branded or marked with one uniform brand or mark. The cattle shall be so branded with the distinguishing ranch or road brand of the owner as to show distinctly in such places as the owner may adopt. Sheep shall be marked distinctly with such mark or device as may be sufficient to distinguish the same readily, should they become intermixed with other flocks of sheep owned in the state. Any such owner or person in charge of such drove being driven into or through the state who fails to comply with the provisions of this article shall be fined not less than fifty dollars nor more than three hundred dollars.



§ 35-43-103. Earmarks

Any stock grower of this state may adopt and use an earmark. Such earmark shall be taken in evidence, in connection with the owner's recorded brand, in all suits at law or in equity in which the title to stock is involved. The earmark shall be made by cutting and shaping the ear of the animal so marked; but in no case shall the person so marking an animal cut off more than one-half of the ear so marked; neither shall anyone mark by cutting an ear on both sides to a point.



§ 35-43-104. Brand distinctions - recording office

No brand shall be used by more than one person, association, or corporation, nor shall any brand be recorded in this state elsewhere than in the office of the state board of stock inspection commissioners, except as provided in section 35-43-107.



§ 35-43-105. Fee to record brands - unlawful use - penalty

(1) Any person, association, or corporation desiring to adopt a brand, not then being the recorded brand of another person, association, or corporation, shall forward to the state board of stock inspection commissioners a facsimile of the desired brand, together with a written application to adopt such brand, and shall accompany the same with a fee in an amount determined by the board by rule. Upon receipt of the facsimile and fee, the board shall record the brand, unless the brand stands of record as or is in conflict with that of some other person, association, or corporation, in which case the board shall not record the brand but shall return the facsimile to the forwarding party.

(2) It is unlawful for any person, association, or corporation to brand or cause to be branded any livestock with a brand which has not been recorded with the state board of stock inspection commissioners, as provided in subsection (1) of this section, or with a brand which has been previously recorded by another person, association, or corporation. When any owner of a recorded brand in use in this state moves his cattle, branded with his own brand, to a new and different range or locality in this state within which territory there is in use a conflicting or similar recorded brand, the state board of stock inspection commissioners may order such recorded brand owner so moving to a new range or locality to discontinue the use of his recorded brand in that locality; and the board, at its discretion, may cancel such brand ordered to be so discontinued.

(3) Any person, association, or corporation or any employee thereof who violates any of the provisions of subsection (2) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than one year, or by both such fine and imprisonment.



§ 35-43-106. Certified copy of brand - fee

Upon the recording of any brand, the owner thereof shall be entitled to one certified copy of the record of such brand from the state board of stock inspection commissioners, the certificate to be signed by the brand commissioner or the secretary of the board. Additional certified copies of said record may be obtained by anyone upon the payment of one dollar for each copy.



§ 35-43-107. Recording by county clerk and recorder

It is unlawful for the county clerk and recorder of any county in this state to record any brand, unless previously recorded in the office of the state board of stock inspection commissioners.



§ 35-43-108. Brand book

It is the duty of the state board of stock inspection commissioners, from time to time as it may be necessary, to cause to be published in book form a list of all brands on record at the time of such publication. The board, at its discretion, may cause to be issued a supplement to the brand book issued, containing the additional brands or changes in ownership of brands between the time of the last publication and the time of issuing such supplement, for the use of the department and its employees. Such brand book and supplements thereto shall contain a facsimile of every brand recorded, together with the owner's name and post-office address. Said records shall be arranged in convenient form for reference. Said books and supplements may be sold to the general public at approximate cost. The brand book and other publications circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 35-43-109. Brands personal property - recording by board - rules - effect

Any brand recorded shall be the property of the person, association, or corporation causing such record to be made and shall be subject to sale, assignment, transfer, devise, and descent as personal property. Instruments of writing evidencing the sale of such brand, assignment, or transfer shall be recorded by the state board of stock inspection commissioners, and the fee for recording such sale, assignment, or transfer shall be in an amount determined by the board by rule. The recording of such instruments of writing shall have the same force and effect as to third parties as the recording of instruments affecting real estate, and a certified copy of the record of any such instrument may be introduced in evidence the same as is provided for the certified copies of instruments affecting real estate.



§ 35-43-110. Proof of ownership - evidence

In all suits at law or in equity or in any criminal proceeding when the title to animals is involved or proper to be proved, the certified copy provided for in section 35-43-106 shall be prima facie evidence of the ownership of such animal by the person whose brand it may be. Proof of the right of any person, association, or corporation to use such brand shall be made by a copy of the record of same, certified to by the state board of stock inspection commissioners by its secretary or the brand commissioner.



§ 35-43-111. Earmarking sheep and hogs

Any owner of sheep or hogs may use an earmark, tag, or brand to designate ownership of and title to the same, which shall be subject to the provisions of this article in respect to brands.



§ 35-43-112. Other animals - earmarks

Owners of animals other than sheep or hogs in this state may use earmarks, and these earmarks shall be taken in evidence in connection with the owner's recorded brand in all suits at law or in equity or in any criminal proceedings when the title to such property is involved or proper to be proved.



§ 35-43-113. Publication of brands and transfers

Upon the first of every month or as soon thereafter as possible, the state board of stock inspection commissioners shall cause to be exhibited in the office of the county clerk and recorder in all counties in the state and post, when permissible, in Colorado licensed livestock markets a list showing all the brands and transfers recorded for the previous calendar month. Said list shall show a facsimile of the brand, the name of the owner, and the owner's post-office address, county, and state. The list shall remain posted until the following month when the new list is posted. Complete brand records shall be kept on file for inspection by the public at the office of each county clerk and recorder, and also kept on file by all local brand inspectors. The list shall also be published in the official state livestock paper or publication required under section 35-44-109.



§ 35-43-114. Fees - disposition - report

All fees and money collected by the state board of stock inspection commissioners shall be deposited in the brand inspection fund unless otherwise provided by law. The board shall prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to the provisions of section 24-1-136, C.R.S., a report accounting to the governor for the efficient discharge of all responsibilities assigned by law or directive to the board.



§ 35-43-115. Assessment of brands - rules

(1) (a) To revise and disencumber the brand records of unused brands and to provide revenues with which to publish new brand books and otherwise assist in the operational cost of the division of brand inspection, the state board of stock inspection commissioners has the authority to impose an assessment and, when applicable, a late fee in an amount determined by the board by rule on every brand recorded in the office of the board on or before January 1, 2002, to cover the five-year period beginning on January 1, 2002, and ending on December 31, 2006, and like assessments covering every five years thereafter; except that, notwithstanding any other requirement of this section:

(I) The board may temporarily change the period of a brand's assessment to one, two, three, or four years so that approximately equal numbers of brands are subsequently assessed for five-year periods in each successive five-year period; and

(II) If the period of an assessment is changed pursuant to subparagraph (I) of this paragraph (a):

(A) The fee for the shortened assessment period shall be proportionately decreased; and

(B) The subsequent assessment period shall revert to five years.

(b) It is the duty of the board to notify every owner of a recorded brand of the assessment authorized by paragraph (a) of this subsection (1) through the United States mail by letter addressed to the owner at the owner's post-office address as given in the brand records. The assessment shall be due and payable within ninety days after January 1 of the assessment year. If any owner of a recorded brand fails or refuses to pay the assessment within the ninety days, the board may mail a second notice by certified mail and impose a late fee. If, within ninety days after the second mailing, any owner of a recorded brand fails or refuses to pay such assessment and late fee, the brand shall be cancelled from the valid registry of livestock brands in the office of the board and may be reissued and recorded as a new brand after the expiration of three years from the date of such cancellation. The board shall give a receipt for any such payment.

(2) Repealed.

(3) As to any brand recorded prior to the beginning of any assessment period, the state board of stock inspection commissioners shall require one payment of all assessments for the entire five-year period. As to any brand recorded on or after the commencement of any assessment period, the state board of stock inspection commissioners shall make the assessment for the year or fractional part of the year in which the brand is recorded and for the remaining years within that five-year period and shall require one payment of all such assessments.

(4) All moneys collected by the state board of stock inspection commissioners from brand assessments shall be credited to a separate account within the brand inspection fund to be known as the brand assessment account. All moneys credited to such account and all interest earned on investments from moneys credited to such account shall be a part of the brand assessment account and shall be available for appropriation by the general assembly for purposes provided by law.



§ 35-43-115.5. Abandoned brands - procedure - sale - proceeds

(1) Any brand that has been cancelled for nonpayment of the assessment pursuant to section 35-43-115 (1) and that, as of June 30 of any assessment year, has remained unclaimed for at least five years since the date of cancellation shall be presumed abandoned, and all claims or interests in such brand shall be deemed forfeited.

(2) In accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., the state board of stock inspection commissioners shall adopt rules governing the publication and sale of abandoned brands. Such rules shall include, without limitation, provisions for the publication of a notice of abandoned brands and procedures for the public sale of such brands.

(3) The purchaser of an abandoned brand at a public sale shall take all rights to the brand free and clear of all liens and encumbrances of the prior owner or of any other person. The state board of stock inspection commissioners shall provide all documents necessary to effectuate the transfer of ownership of the brand.

(4) The proceeds of the sale of an abandoned brand, net of expenses of the sale, shall be credited to the brand assessment account in the brand inspection fund.



§ 35-43-116. Wrongful branding - penalty

If any person, association, or corporation willfully and knowingly brands, or causes to be branded, an animal which is the property of another with his or her brand or any brand which is not the recorded brand of the owner or willfully and knowingly effaces, defaces, or obliterates any brand or mark upon such an animal, such person or any officer or director of any such association or corporation commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 35-43-117. Use of false brand - damages

Any person who brands or marks, or causes to be branded or marked, any animal which is the property of another with his brand or any brand which is not the recorded brand of the owner or effaces, defaces, or obliterates any brand or mark upon any animal is guilty of theft and, upon conviction thereof, shall be liable to the owner thereof for three times the value of the animal so branded or marked or upon which the brand or mark has been effaced, defaced, or obliterated. Payment of the forfeiture provided in this section shall not entitle the person so branding, effacing, defacing, or obliterating a brand to the property right in the animal so branded or upon which the brand was effaced, defaced, or obliterated, but such animal shall be surrendered to the proper owner.



§ 35-43-118. Maverick defined - branding penalty

(1) All neat cattle and horses found running at large in this state without a mother and upon which there is neither mark nor brand shall be deemed a maverick and shall be sold to the highest bidder for cash at such time and place and under such rules and orders as the state board of stock inspection commissioners prescribes. Nothing in this section shall be construed to apply to domestic or blooded stock owned and kept in cities or towns or on private farms that may stray upon the open range, and all such animals that are claimed, identified, and proven may be reclaimed.

(2) Any person who marks, brands, or causes to be marked or branded, or in any way converts to his use any animal known and designated by law as a maverick, if not by law authorized to do so, or who knowingly allows such marking, branding, or conversion, as is prohibited by this section, to be done by his employee or agent in his behalf is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail for not less than three months nor more than one year.



§ 35-43-119. Stock mixed with drove - penalty

When the stock of any resident intermixes with any drove of animals, it is the duty of any drovers or persons in charge to cut out and separate such stock from said drove immediately, except in case of sheep and horses, which shall be driven to the nearest suitable corral to be separated. Any person, either owner or drover, or otherwise connected with the management of such drove, who neglects to comply with the provisions of this section, shall be fined not more than five hundred dollars for every offense, and shall be liable to indictment for theft.



§ 35-43-120. Trespassing on lands - injuring resident - penalty

(1) It is the duty of any person owning or having charge of any drove of cattle, horses, or sheep, who when driving the same into or through any county of Colorado of which the owner is not a resident or landowner and where the land in such county is occupied and improved by settlers and ranchers, to prevent the same from mixing with the cattle, horses, or sheep belonging to the actual settlers and also to prevent said drove of cattle, horses, or sheep from trespassing on such land as may be the property or in the possession of the actual settler and used by him for the grazing of animals or the growing of hay or other crops or from doing injury to ditches.

(2) Any owner or person in charge of any such drove of stock who willfully injures any resident of the state by driving such drove of stock from the public highway and herding the same is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than one hundred dollars. The owner or person in charge of the drove so trespassing shall be liable for the damages done to the settler.



§ 35-43-123. Thoroughbred rams must be herded

It is the duty of any owner or agent of any owner of thoroughbred rams of any description to herd them or keep them enclosed. Any owner or agent who refuses to comply with the provisions of this section shall be punished by a fine of not less than twenty-five dollars nor more than one hundred dollars.



§ 35-43-124. Fines paid into school fund

Any fines arising from a violation of section 35-43-123 shall be paid into the school fund of the county in which such violation occurs.



§ 35-43-125. No hogs to run at large

No hog or swine shall be permitted to run at large, and the owner of any hog or swine trespassing on the property of any person is liable in treble the damages occasioned by such trespass and a fine of not less than five dollars nor more than ten dollars for each offense.



§ 35-43-126. Dog worrying stock

Any dog found running, worrying, or injuring sheep, cattle, or other livestock may be killed, and the owner or harborer of such dog shall be liable for all damages done by it.



§ 35-43-127. Skinning carcass without right

Any person who skins or removes from the carcass any part of the skin, hide, or pelt of any cattle or sheep without permission from the owner is guilty of theft and, upon conviction thereof, shall be punished in the manner provided by law for the punishment of theft. Nothing in this section shall be deemed to prevent the skinning of animals killed by railroad companies by the employees of any railroad company by which such stock may have been killed.



§ 35-43-128. Theft of certain animals - penalty

Any person who commits theft of, or knowingly kills, sells, drives, leads, transports, or rides away, or in any manner deprives the owner of the immediate possession of any cattle, horses, mules, sheep, goats, swine, or asses, either live or slaughtered, or any portion of the slaughtered carcass thereof, or any person who commits theft of, or knowingly kills, sells, drives, leads, transports, or rides away, or in any manner applies to the person's own use any cattle, horses, mules, goats, sheep, asses, or swine, either live or slaughtered, or any portion of the slaughtered carcass thereof, the owner of which is unknown, or any person who knowingly purchases from anyone not having the lawful right to sell and dispose of the same any cattle, horses, mules, sheep, goats, swine, or asses, either live or slaughtered, or any portion of the slaughtered carcass thereof, commits a class 4 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 35-43-129. Branding of calves required - exceptions

(1) It is unlawful for any person, company, or corporation to sell, offer for sale, slaughter, or move, either within the state or to a destination outside of Colorado, any calf under weaning age that is not branded with a Colorado recorded brand of the owner of the mother cow. A brand upon any calf shall be past the peeling state at the time that a calf is sold, offered for sale, slaughtered, or moved, except in the following cases:

(a) When the calf is accompanied by its branded ownership-proven mother;

(b) When the calf is accompanied by a current brand certificate issued by a duly authorized Colorado brand inspector after inspection at a time when such calf is with its branded ownership-proven mother;

(c) When the calf is a registered purebred breed or pure dairy breed, but this exception shall not apply to a crossbred calf.

(2) Any person, company, or corporation whose principal operation consists of feeding cattle for slaughter or operating a dairy may apply to the state board of stock inspection commissioners for a permit authorizing such person, company, or corporation to sell or offer for sale a calf under ten days old, which was born at the dairy or in the feed lot, without meeting the requirements of subsection (1) of this section. Such application shall be accompanied by a description of the operation. Upon determining that the applicant is qualified, the board shall issue a numbered permit to the applicant. Any calf under ten days old which is sold or offered for sale shall have affixed an eartag, supplied by the board, which bears the applicant's permit number. A calf sold under the provisions of this subsection (2) shall be accompanied by a duly executed bill of sale containing the owner's permit number and signed by the dairy owner or the feed lot owner.

(3) If a Colorado brand inspector is called to inspect an unbranded or freshly branded calf with its mother, any mileage expense shall be paid by the owner in addition to any brand inspection fee.

(4) Any person, company, or corporation who violates any of the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars and by imprisonment in the county jail for not more than ninety days. For a second or subsequent violation, such person, company, or corporation shall be punished by a mandatory fine of not less than five hundred dollars and by imprisonment in the county jail for of not less than ten days.

(5) Unbranded calves subject to this article, when found by brand inspectors at public livestock markets or at shipping points, shall be handled as estrays or questionable ownership livestock according to sections 35-43-118 and 35-53-107.



§ 35-43-130. Cattle in feedlots

(1) A Colorado brand inspector shall inspect all cattle entering a Colorado custom feedlot for feeding under a custom contract if the cattle are not accompanied by a brand certificate or valid documentation of purchase listing all brands, or no brands. In addition, all cattle entering Colorado for grazing purposes under a leased grazing agreement, owned by a nonresident, shall also be inspected by a duly authorized Colorado brand inspector. The brand inspector shall issue a certificate of inspection to the proven owner and a copy of such certificate to the custom feedlot operator or ranch manager after ownership is established and before the cattle are mixed with any other cattle or turned loose for grazing. Upon completion of the inspection, said inspector shall collect an inspection fee in the amount prescribed by the state board of stock inspection commissioners pursuant to section 35-41-104. If the cattle are carrying more than two consistent brands, the owner shall mark or brand all of his cattle with the same brand, with one of the two existing brands, with a brand of valid registry of the owner, with an ear tag specifically identifying each animal to a specific feedlot, or otherwise identify the cattle as prescribed by the board. Evidence of this brand or permanent mark shall be shown on the certificate of inspection in addition to brands or no brands found on the inspected cattle for future reference of valid proven ownership. When ear tags are utilized, each ear tag shall be legible and at least one inch in height and two inches in width.

(2) Any lessee, lessor, commercial feedlot owner, or established livestock owner who violates any of the provisions of this section commits a class 1 petty offense and shall be punished as provided in section 18-1.3-503, C.R.S. For a second or subsequent violation, such person described in this subsection (2) commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.






Part 2 - Brand Inspection

§ 35-43-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Board" means the state board of stock inspection commissioners, created in section 35-41-101.

(2) "Department" means the Colorado department of agriculture, created in section 24-1-123, C.R.S.

(3) "Livestock" means all cattle, calves, horses, mules, and donkeys.



§ 35-43-202. Brand inspections - custom processing houses - packing plants - feedlots - acceptable forms of evidence - rules

(1) The board may, during regular business hours, inspect the records, brands, bills of sale, hides, horns, and other items related to proving ownership of or ascertaining the identity of slaughtered livestock at any custom processing house or packing plant licensed by the department or by the United States department of agriculture.

(2) Pursuant to its authority under section 35-41-101 (3), the board may adopt rules in furtherance of this part 2, including rules governing record keeping, contact information, the contents of bills of sale and other records of transfers of livestock or carcasses, the mixing of inspected and uninspected livestock, hide retention, hide exhibition, and brand inspection.

(3) No person shall slaughter any livestock purchased in Colorado that have not been inspected for brands by an authorized Colorado brand inspector immediately prior to slaughter.



§ 35-43-203. Requirements for slaughterer business

(1) Every person carrying on the trade or business of a slaughterer of livestock in this state:

(a) Shall maintain an established place of business;

(b) Shall not slaughter livestock on the open range;

(c) Shall require from all sellers of livestock a bill of sale that gives a complete description of each animal so sold and purchased including marks, brands, age, weight, name of person from whom it was purchased or otherwise acquired, date, and place of purchase or acquisition;

(d) Shall keep a true record of all livestock purchased or slaughtered, and of any carcass or part of a carcass purchased, in one or more special books kept for such purposes. Such records shall include a complete description of each such animal or carcass, including the approximate age and weight, breed and color, fire brands, earmarks, and any other identifying characteristics and the date of purchase and from whom such animal, carcass, or part of carcass was purchased.

(e) Shall keep the hide and horns of each animal slaughtered for inspection for a period of thirty days after it is slaughtered except when written permission for sale or destruction of the same is given by a regular or special brand inspector prior to expiration of said period. A certified copy of the bill of sale shall accompany the hide when it is offered for sale.

(f) Shall require any person from whom he or she purchases the carcass or any part thereof, not inspected by a state brand inspector immediately prior to slaughter, to exhibit the hide as provided in section 35-43-207;

(g) Shall not receive any carcass or part of a carcass for storage unless each hide has been inspected and all meat stamped, if required, by the brand commissioner. This paragraph (g) shall not apply to any person who slaughters livestock that are officially inspected by the state brand inspector immediately prior to slaughter.

(h) Shall not mix any cattle that are uninspected for brands by an authorized Colorado brand inspector with any livestock that have been inspected by a Colorado brand inspector just prior to slaughter.



§ 35-43-204. Investigations

The board may investigate possible violations of this part 2 on the basis of a complaint or when the board has other reasonable grounds to believe that any person has violated any such provision.



§ 35-43-205. Exemption - limitation

Every person carrying on the trade or business of a slaughterer of livestock in this state who is exempt from section 35-43-203 (1)(g) shall not slaughter any livestock purchased in Colorado that have not been inspected for brands by an authorized Colorado brand inspector immediately prior to slaughter.



§ 35-43-206. Records - hides - open to public view

The record provided for in section 35-43-203 (1)(d) and also the hide shall be open to the inspection of all persons for a period of thirty days, and it is unlawful for any slaughterer to refuse to permit such inspection or examination.



§ 35-43-207. Sales by persons other than slaughterers - requirements

It is unlawful for any person to sell or offer for sale or to possess, except as specifically provided in this article or in article 33 of this title, a carcass of livestock or any portion of such carcass without first exhibiting the hide intact and exposing the brand upon the hide, if any, to the purchaser. It is the duty of any such person selling or offering for sale any such carcass of livestock to preserve the hide of the same for a period of thirty days, unless the hide from such a carcass of livestock has been previously inspected and released by a duly authorized Colorado brand inspector, and to exhibit the same for inspection upon demand of any person.



§ 35-43-208. Person killing for own use

Unless the hide has been previously inspected and released by a duly authorized Colorado brand inspector, it is unlawful for any person to possess or to kill livestock to obtain any part of the animal for his or her own use without preserving the hide of such animal intact with a complete unskinned tail attached thereto for a period of not less than thirty days, during which period the hide shall be presented upon the demand of any person.



§ 35-43-209. When hides admitted as evidence

If a hide is subsequently produced by or on behalf of a person who has butchered any livestock alleged to have been stolen and is claimed to be the hide of the animal killed, the hide shall be exhibited as soon as possible for inspection to the sheriff of the county in which the animal was butchered. No such hide shall be admitted in evidence nor shall evidence to identify such hide with the animal alleged to be stolen be received until the prosecution is given such reasonable opportunity as may be fixed by court to examine the hide and compare it with the meat.



§ 35-43-210. Inspection of hide

The sheriff or deputy sheriff of any county in this state and any regular or special brand inspector appointed by the board are hereby authorized and empowered to require any person who kills for his or her own use and consumption any livestock to produce for inspection the hide of any such livestock that has been killed within thirty days unless the livestock has been inspected and tagged prior to such demand for inspection. In the absence of the owner or proper corporate officer, the person in charge of the premises where the meat then is shall produce the hide for inspection upon demand.



§ 35-43-211. Grounds for search warrant

If a person who, within thirty days, has killed any livestock or, in that person's absence, the person in charge of the premises where the livestock was killed fails or refuses to produce the hide of the livestock, any sheriff, deputy, or regular brand inspector may seize and take possession of the meat of such livestock and hold the meat until the hide is produced and, before or after the seizure of the meat, may seek a search warrant for the theft of livestock and the meat thereof as the property of an unknown owner. The failure to produce such hide upon demand shall be sufficient grounds upon which to base the affidavit for the search warrant, and the procedure on complaint for a search warrant shall be as provided in part 3 of article 3 of title 16, C.R.S.



§ 35-43-212. Violations - penalties

(1) Except as otherwise provided in this part 2, any person violating this part 2 commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) Except as otherwise provided in this part 2, any person that violates this part 2 within three years after a previous violation of this part 2 by that same person commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(3) A person who unlawfully butchers an animal belonging to another person commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 35-43-213. Brand inspection - certificate - evidence

(1) Any livestock purchased for slaughter in Colorado from any source shall be inspected for brands and other identifying marks and a certificate issued by a brand inspector at the point of origin. Until the time of such inspection and certification, the person purchasing livestock shall hold the uninspected livestock separately and shall be responsible for the value of the livestock and the brand inspection fee until inspected and a certificate issued by a Colorado brand inspector.

(2) The only evidence of inspection at point of origin acceptable under this section shall be either the brand certificate issued and signed by the brand inspector who made the inspection or a current account of sale, showing the brands or other identifying characteristics carried by the livestock and issued by a custom meat processor licensed by the department or a packing plant licensed by the United States department of agriculture. Livestock purchased by private contract in states where brand inspection is not maintained shall be accompanied by a bill of sale showing brands and other identifying characteristics signed by the seller or the seller's agent and witnessed by the buyer or the buyer's agent.

(3) Cattle fed by packers, either in their individual feed lots or in commercial feed lots, are subject to this article.









Article 44 - Estrays

§ 35-44-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Estray" means any bovine animal, horse, mule, ass, or alternative livestock as defined in section 35-41.5-102 (1) found running at large upon public or private lands in the state of Colorado whose owner is either known or unknown in the section where found or which is outside the limits of its usual range or pasture. It is unlawful for any person, corporation, or company, or any of its employees or agents, to take into its custody any such estray and retain possession of the same, except as provided in this article.



§ 35-44-102. Taking up estrays - notice

No person shall take into his custody an estray animal unless the same is found trespassing upon lands owned, leased, or otherwise controlled by him. The state board of stock inspection commissioners or an authorized brand inspector representing said board has authority to move such estray animal to a safe and practical place within the immediate vicinity to be held during the legal advertising period. When any person takes into his custody an estray, within five days thereafter he shall make out a written description of such animal, setting forth all marks or brands appearing upon such animal and other marks of identity, such as color, age, size, sex, and possible owner, and forward the same by mail to the state board of stock inspection commissioners in Denver or notify the nearest authorized brand inspector. Any person having knowledge of any estray animal upon the public range may notify the state board of stock inspection commissioners, or any authorized brand inspector of said board, giving a description of said estray, and upon instructions from the board of stock inspection commissioners, or from an authorized inspector of the board, said estray shall be held by such person to be turned over to a duly authorized inspector of said board for disposition as the board may direct according to law.



§ 35-44-103. When estray returned to owner

Upon receiving notice that any person has taken into his custody any estray animal, it is the duty of the state board of stock inspection commissioners to make or cause to be made an examination of the state brand records, and if from this record the name of the owner or probable owner can be determined, it shall forthwith notify him of the taking into custody of such estray. Upon the owner proving to the satisfaction of the state board of stock inspection commissioners that the estray animal is rightfully his, the state board shall issue to him an order to receive the same upon payment of any reasonable charges which may have been incurred in the care of said animal.



§ 35-44-104. Owner not found - advertisement

If the brand commissioner appointed by the state board of stock inspection commissioners is unable to determine from the brand records and description who is the owner or probable owner of any reported estrays, he shall cause notice showing a facsimile of the brand and other identifying characteristics carried by the estray to be posted in the offices of all county clerk and recorders, and licensed livestock markets and in other conspicuous places in the area where said estray was found. Said livestock notice shall state when and where the estray animal was taken into custody. In addition the brand commissioner shall cause a notice giving a general description of the estray to be placed in a local newspaper within the county where the estray is held, and said notice shall be carried in one regular issue only. Both notices shall state that unless the animal is claimed by the legal owner within ten days after the publication or posting of the notice, whichever is later, then the same shall be sold by the state board of stock inspection commissioners for the benefit of the owner when found.



§ 35-44-105. Sale of estrays

If said estray animal is not claimed within ten days after the posting of estray notice, it shall be sold by the state board of stock inspection commissioners, through an authorized brand inspector of the board, in such manner as the board may direct. It is the duty of the brand inspector making such sale to give a bill of sale to the purchaser from the state board of stock inspection commissioners, signed by himself as inspector for the board, which bill of sale shall be legal evidence of the ownership of said animal by the purchaser thereof and shall be a legal and valid title to said animal.



§ 35-44-106. Proceeds of sale - rules

The brand inspector making the sale of such estray shall return the proceeds of such sale to the state board of stock inspection commissioners, who shall pay the expenses incurred in taking into custody, holding, advertising, and selling such animal, and place the balance in the estray fund of said board, making a record of the same, showing the marks and brands and other means of identification of said animal, and giving the amount realized from the sale of same, which record shall be open to the inspection of the public. Should the owner of any estray that has been sold be found within three years after the sale of such animal, the net amount received from the sale of said estray, less a sum determined by the board by rule, for each estray, to be retained by the board, shall be paid to said owner upon the owner proving ownership to the satisfaction of the board.



§ 35-44-107. Custody of estray - claimant

When any person takes into his custody any estray animal and sends a description of the same to the state board of stock inspection commissioners, said person shall be entitled to hold same lawfully until relieved of its custody by the state board of stock inspection commissioners. Should a claimant for said animal apply to the person who has custody of the estray for possession of the same, the said person shall at once notify the state board of stock inspection commissioners in writing of such application, and should the said board be satisfied that said applicant is the rightful owner, it shall forthwith issue an order authorizing said person in custody to deliver the estray to the owner, who may be required to pay any reasonable charges made by said person in custody. In case of a controversy as to what constitutes a reasonable charge, the state board of stock inspection commissioners shall fix the amount. The time of service for which said person may claim remuneration commences upon the date of notification made by the said person to the state board of stock inspection commissioners.



§ 35-44-108. Who may take up estrays

It is unlawful for any person other than an authorized inspector of the state board of stock inspection commissioners to take into custody or retain possession of any estray, except as provided in section 35-44-107. Any person who takes into custody and retains possession of any estray without notifying the state board of stock inspection commissioners within the time as provided in this article is guilty of a class 6 felony and, upon conviction thereof, shall be punished as provided in section 18-1.3-401, C.R.S.



§ 35-44-109. Official state livestock paper

It is the duty of the state board of stock inspection commissioners to designate a livestock newspaper, of general circulation among the cattle and horse owners of the state, as the official state livestock paper, wherein all estray notices and advertisements of estrays may be legally made. In case of a change being made in the selection of such paper, the paper then publishing these notices shall publish a notice of said change for at least thirty days.



§ 35-44-110. Application as to municipalities

Nothing in this article shall be construed to repeal any of the laws now in effect in regard to the impounding of estray animals by municipalities.



§ 35-44-111. Concealing estray - penalty

Any person who conceals any estray found or taken into his or her custody, or effaces or changes any mark or brand thereon, or carries the same beyond the limits of the county where found, or knowingly permits the same to be done, or neglects to notify or give information of estrays to the state board of stock inspection commissioners is guilty of a class 6 felony and, upon conviction thereof, shall be punished as provided in section 18-1.3-401, C.R.S.



§ 35-44-112. Abandoned livestock

(1) The state board of stock inspection commissioners shall have the charge and control of all livestock abandoned or neglected by the owners thereof, and any officer or agent of the state board of stock inspection commissioners may take charge of any such stock or animals found abandoned or neglected.

(2) The state board of stock inspection commissioners, upon taking charge of any such stock or animals, shall forthwith give notice to the owners thereof, if known, and shall care and provide for such stock or animals for a period of ten days from and after the mailing or giving of such notice to the owners of said animals or until the owners take charge of the same within said ten days. The expense of such care and provision shall be a lien upon such stock or animals and shall be paid by the owners to the said state board of stock inspection commissioners before the owners shall be entitled to the possession of the animals.

(3) Upon the owner's failure to pay said expense charges, said stock or animals or such a number thereof as may be necessary shall be sold to the best advantage by the state board of stock inspection commissioners in its discretion at public or private sale, and the proceeds of such sale shall be paid to the owners, after all expenses incurred for the care and provision of said animals and all costs of said sale are deducted. The purchaser at such sale shall be entitled to a bill of sale from the state board of stock inspection commissioners, by virtue of which the purchaser shall acquire a good and valid title; but no sale shall be made previous to the expiration of ten days from and after the date of said notice to the owners.



§ 35-44-113. Publication of notice - sale - rules

If the owners of any animals or livestock found abandoned or neglected, as provided for in section 35-44-112, are unknown to the state board of stock inspection commissioners, its officers, or agents, the notice required by section 35-44-112 shall be given by publishing the same as provided for in the case of animals or livestock taken up as estrays. If the owner is not found in ten days after the date of the first publication of the notice, the animals or livestock may be sold. The proceeds, after deducting all expenses of such care, provision, and sale, less a sum determined by the board by rule, for each animal sold, to be retained by the board, shall be credited to the estray fund of the board, subject to the provisions of the law controlling the distribution of the fund. The amount determined by the board retained for each animal sold shall be credited to the brand inspection fund, subject to the provisions of the law controlling the distribution of the brand inspection fund.



§ 35-44-114. Disputed ownership - animal deemed not alternative livestock

In any instance where the board determines that an animal is not an alternative livestock, any dispute as to ownership shall be decided by the parks and wildlife commission created in section 33-9-101, C.R.S.






Article 45 - Public Domain Range

§ 35-45-101. Determination of grazing rights

To prevent dissension and breach of the peace, the question as to the kind of livestock, whether cattle or sheep, that shall have the preferred or better right to graze upon any particular portion of the public domain within this state shall be determined according to the use made thereof during the last grazing season, whether such use was as cattle or sheep range and whether the same was used as a spring, summer, fall, winter, or other kind of range; but a single instance of grazing or herding certain kind of livestock on any such range over the protest of others in prior use and occupancy thereof, who graze a different kind of livestock, will not confer a better right.



§ 35-45-102. Mixed range apportioned

Any range being used as a mixed cattle and sheep range may be apportioned and divided between the different classes of livestock, that is cattle or sheep, grazed thereon by the district court having jurisdiction whenever a controversy or dispute arises upon complaint of any interested party using said range. Upon final hearing, any such range shall be apportioned according to the requirements of the different kinds of livestock grazed or herded thereon and the nature of the different parts of the range to be apportioned and in accordance with the equities and rights of the owners of the different kinds of livestock using such range as a class, regard being paid to the extent of the user theretofore made by each class of livestock growers.



§ 35-45-103. District court has jurisdiction

(1) Whenever a dispute arises as to which respective class of livestock has the better right to graze upon any particular portion of said public domain, the district court of the county wherein such disputed area or some part thereof lies has jurisdiction to determine the matters in an action in equity for an injunction to be brought by any person claiming such better right and against any person violating or threatening to violate any such alleged better right. In all actions brought under the terms of this article, service of process may be made in person or by publication, as provided by rule 4 of the Colorado rules of civil procedure, and the procedure shall be as provided by these rules. The plaintiff may proceed against all unknown defendants the same as in an action in rem and may have said disputed area established either as a cattle or sheep range, as the case may be. In such action, if any defendant disclaims or suffers a decree against him by default, no costs shall be taxed against him. The court may in its discretion grant a temporary restraining order or a temporary injunction as in ordinary cases of suits for injunctions.

(2) When such cause is at issue, the court shall in the first instance refer all questions of fact to three referees. Said referees shall be residents of the state of Colorado and two of them, if possible, shall be persons using or residing in the vicinity of the range concerning which the dispute arises, and one of whom shall be engaged in the cattle business and one person engaged in the sheep business, if discreet persons engaged in said businesses are available. The two, immediately upon taking the oath as referees, shall designate some disinterested person to act as a third referee and, subject to such objection as may be made as provided by law, the court may appoint the third person so designated. In the event of failure to agree upon the third member of said board, the court shall have authority to name the third person.

(3) The referees shall possess the qualifications, exercise the powers and functions, and, except as otherwise provided in this section, be subject to the same objections as provided by law, and the procedure before said referees shall be as provided by the Colorado rules of civil procedure. Within ten days after the report of said referees is filed, any party to the action may file written objections to said report, specifically setting forth the objections thereto and asking that the same be modified or disapproved, as the case may be. The court shall thereupon hear and determine all said objections and either approve or set said report aside. Thereupon the court may require additional findings or may assume jurisdiction and determine all questions at issue and enter a decree accordingly. Unless objections are filed to said report, the same shall be final and a decree shall be entered thereon.

(4) Upon final hearing, either upon the report of said referees or at the conclusion of the hearing by the court, if it appears that plaintiff has the preferred or better right to the use of the public domain in question as against the defendants, the court shall enter a decree finding as definitely as may be the boundaries of such disputed area and may enjoin and restrain the defendants and their servants, agents, and employees, from interfering with such right of the plaintiff and others engaged in the same business and award such other relief as justice and equity may require.



§ 35-45-104. Contents and posting of notice - violations - penalties

Whenever any such portion of such public domain is decreed as a sheep or cattle range or it is decreed that the same is entitled to be used by sheep or cattle owners, as the case may be, the court shall enter an order directing the clerk of the court to give notice of the establishment of such range, which notice shall describe the area or boundaries of the range involved, pursuant to the terms of the decree, and state in substance the findings of the court. Three copies of said notice shall be posted at conspicuous places upon said range by the sheriff of the county in which said range is situated and return made to the clerk of said court, and thereafter it is unlawful for any person, whether acting in his own behalf or as the agent, servant, or employee of another, to graze or herd stock not entitled to be herded or grazed thereon. Each such person violating this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment. Each day that any such person violates this article constitutes a separate offense.



§ 35-45-105. Reapportionment of range

(1) If any given area has been adjudged to be subject to use either as a cattle or sheep range, any person in interest may thereafter institute a supplemental proceeding in the same court which rendered the original decree, by filing a supplemental petition setting forth that such person has acquired livestock formerly grazed upon such range or ranch property adjacent to said range from an owner who formerly grazed or herded stock thereon. By reason of the change in ownership of such property the livestock theretofore grazed on said range, or part thereof, will no longer be herded or grazed thereon, and said petition may further show that said range can be apportioned and the original decree can be modified so as to permit the herding or grazing of different kinds of livestock upon a portion of said range without injury to or material interference with the rights and business of a majority of the persons then using said range and grazing the kind of livestock for which said range was originally allotted.

(2) All persons using said range shall be made parties to the proceeding, and if upon the final hearing it appears that said range can be further apportioned or that livestock of a different kind can be grazed or herded on a portion of said range theretofore used by a different kind of livestock without injury to the business of a majority of the persons running livestock under the original decree, then such change may be permitted by supplemental decree; but sufficient range shall be left subject to the terms of the original decree to meet the actual requirements of all persons still running livestock of the kind given the preferred or better right under the original decree. Notice of the provisions of said supplemental decree shall be given as in case of an original decree, and thereafter any person using the portion of range described in said supplemental decree in accordance therewith shall not be subject to fine or imprisonment for violation of any of the terms of this article.



§ 35-45-106. Overstocking range

(1) It is declared the policy of this state to preserve the grasses and vegetation on the public domain and protect the wild game of this state in their natural ranges, and especially on the winter ranges, and to prevent erosion of the soil and thereby conserve the waters and water supply originating on the public domain ranges of this state, and to prevent the indiscriminate and unregulated overstocking of such ranges which tends to deplete and destroy such vegetation, increase erosion, and diminish the water supply of the streams and springs of the state of Colorado. After May 19, 1929, when any range is adjudged or decreed to be either a cattle or sheep range under the provisions of this article, any person using such range and any person having the right to use water from any stream or source of supply fed from the watersheds in any such range may apply to the court in a supplemental proceeding to establish that any such range is then overstocked or that said range is about to be overstocked with the kind of livestock which may lawfully be herded or grazed thereon and that the vegetation is being permanently destroyed or is about to be permanently destroyed and the water supply upon which any person is dependent is about to be diminished or impaired.

(2) All persons using said range shall be made parties defendant and the court shall proceed to hear testimony and fully investigate the conditions and determine the number of livestock that may be ranged thereon during the seasons when said range is customarily used for grazing purposes, and if it is fully and satisfactorily established by competent evidence that said range is then overstocked or is about to be overstocked, the court may determine the number of livestock that said range or portion of said range is capable of supporting for a period not exceeding two years, enjoining all persons from willfully or intentionally grazing or herding any greater number upon said range. As between the users of any such range adjudged to be an overstocked range, those who have made prior continuous use of said range in accordance with the customary use thereof and those who have privately owned lands accessible to said range upon which their said livestock can be fed or grazed when not on the public range shall have the preferred right up to the allotted number fixed by decree of court, and any decree entered under the provisions of this section shall so provide.



§ 35-45-107. How article construed

Nothing in sections 35-45-101 to 35-45-106 shall be construed to prohibit free transit over the public domain as provided by the acts of congress or to confer upon any individual as such an exclusive right to the use or occupancy of any part of the public domain.



§ 35-45-108. Distribution of receipts

(1) All moneys received by the state treasurer as the state's share of the amounts collected by the federal government under the provisions of sections 3 and 15 of the "Taylor Grazing Act", and any act amendatory thereof, and under the provisions of Public Law 136, 82nd congress, approved August 31, 1951, shall be credited to a clearing account.

(2) Moneys received under the provisions of section 3 of the "Taylor Grazing Act" which are derived from each grazing district in the state shall be paid over to the counties in which such grazing districts are located, in the proportion that the acreage of each county lying within a particular grazing district bears to the total acreage of such grazing district, as such acreages are certified by the federal agency administering such provisions.

(3) Moneys received under the provisions of section 15 of the "Taylor Grazing Act" and under the provisions of Public Law 136, 82nd congress, shall be paid over to the several counties of the state from which such moneys were derived, as certified in reports furnished by the federal agency administering said provisions.

(4) All such payments shall be calculated by the state treasurer and shall be made to the respective county treasurers during the month of September of each year.



§ 35-45-109. Range improvement fund - board of district advisers

(1) All moneys paid to the counties shall be deposited with the county treasurer in a special fund to be known as the range improvement fund of district no. --. The county treasurer of any county in which a district is located shall be the ex officio district treasurer and custodian of moneys received and shall be liable upon his official bond for all moneys deposited in said range improvement fund. The county treasurer, as ex officio district treasurer, shall pay out such money in said range improvement fund upon the warrant of the chairman or vice-chairman of the district grazing advisory board or a board of district advisers established pursuant to subsection (2) of this section and after consultation with the district manager of the grazing district in which county the moneys were deposited. Said district grazing advisory boards are established pursuant to Public Law 94-579 (43 U.S.C. 1753) or its successor, as may be established by the secretary of the interior pursuant to the "Federal Advisory Committee Act", Public Law 92-463 (86 Stat. 770; Title 5, App.).

(2) (a) In the event that the grazing advisory boards cease to exist, the commissioner of agriculture shall establish and maintain a board of district advisers for each grazing district upon the petition of a simple majority of the livestock lessees and permittees within the jurisdiction of the district. The function of the board of district advisers shall be to determine the use of the range improvement fund in accordance with section 35-45-110.

(b) The number of advisers on each board and the number of years an adviser may serve shall be determined by the commissioner. Each board shall consist of livestock representatives who shall be lessees or permittees in the district under the board's jurisdiction and shall be chosen by the lessees and permittees in the district through an election prescribed by the commissioner. Each board of district advisers shall meet at least once annually.



§ 35-45-110. Purposes of fund

The money deposited in the range improvement fund of any county shall be expended within such county for such purposes as may be directed by the board of district advisers of such grazing district or by the board of county commissioners in counties where there is no grazing district, including range improvements and maintenance, predatory animal control, rodent control, poisonous or noxious weed extermination, the purchase or rental of land and water rights, or for the purpose of the general welfare of livestock grazing within the district, or for any similar purpose.






Article 46 - Fence Law

§ 35-46-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Lawful fence" is a well-constructed three barbed wire fence with substantial posts set at a distance of approximately twenty feet apart, and sufficient to turn ordinary horses and cattle, with all gates equally as good as the fence, or any other fence of like efficiency. Railroad right-of-way fences constructed in compliance with the statute in force on the date of construction and maintained in good condition shall be considered legal fences.

(2) "Livestock" includes horses, cattle, mules, asses, goats, sheep, swine, buffalo, and cattalo, but does not include "alternative livestock" as defined in section 35-41.5-102 (1).



§ 35-46-102. Owner may recover for trespass

(1) Any person maintaining in good repair a lawful fence, as described in section 35-46-101, may recover damages for trespass and injury to grass, garden or vegetable products, or other crops of such person from the owner of any livestock which break through such fence. No person shall recover damages for such a trespass or injury unless at the time thereof such grass, garden or vegetable products, or crops were protected by such a lawful fence. Even though such land, grass, garden or vegetable products, or other crops were not at such time protected on all sides by a lawful fence, if it is proved by clear and convincing evidence that livestock have broken through a lawful fence on one side of such land to reach such land, grass, products, or crops, recovery and the remedies under this section may be had the same as if such land, grass, products, or crops had been at such time protected on all sides by a lawful fence.

(2) Whenever any person stocks land, not enclosed by a lawful fence, on which such person has a lawful right to pasture or forage livestock, with a greater number of livestock than such land can properly support or water and any of such livestock pasture, forage, or water on the lands of another person, in order to obtain the proper amount of pasture, forage, or water or whenever any person stocks with livestock land on which such person has no lawful right to pasture or forage livestock and such livestock pasture, forage, or water on such land or on other land on which such person has no right to pasture or forage livestock, he shall be deemed a trespasser and shall be liable in damages and subject to injunction.

(3) All damages sustained on account of the foregoing trespasses may be recovered, together with costs of court and arbitration, and the livestock so trespassing may be taken up by the person damaged and held as security for the payment of such damages and costs. A court of competent jurisdiction in any proper case may issue an injunction to prevent further trespasses. In any action for trespass where the injury complained of has been aggravated and attended by a willful or reckless disregard of the injured person's rights, the board of arbitration, court, or jury may in addition to awarding actual damages include reasonable exemplary damages. Recovery may be had under this section either in a court of law or by arbitration as provided in section 35-46-103.



§ 35-46-103. Board of arbitration

When any person is trespassed upon or damaged by any livestock or takes into his custody any livestock under section 35-46-102, the claim for damages occasioned by said livestock may be arbitrated by a board of three arbitrators, at the option of the party aggrieved selecting one, the owner of the livestock selecting a second, and the two thus chosen selecting a third. Said arbitrators so chosen shall meet and act as a board of arbitration within five days after a written application is made therefor by either party and written notice given to the other party. It is the duty of the person so taking into custody such livestock to notify in writing within five days after the taking into custody thereof the owner or person in charge of such livestock. If the owner or person in charge of such livestock is not known to the person taking the livestock into custody or cannot be found after diligent search and inquiry, then the person so taking custody of such livestock shall publish within one week a notice containing a full description of such livestock, including all marks and brands as nearly as can be ascertained, in a paper published nearest the place where the alleged damage occurred. In the event the owner of such livestock cannot be found within ten days after the date of the publication of such notice, the livestock shall be an estray and the state board of stock inspection commissioners shall be entitled to said livestock subject to the lien for damage sustained and cost and care and feeding of the same by the person taking such livestock into custody. Such person shall deliver the same to the owner thereof whenever such owner furnishes the person so damaged by such livestock a bond in double the amount of the damage claimed, executed by two responsible persons, said bond to be satisfactory to such damaged party or approved by a county judge or district judge of such county, conditioned upon the payment to the person taking custody of such livestock all damages and costs, if any such damages or costs are awarded.



§ 35-46-104. Finding of board - enforcement

The finding of said board of arbitration, when reduced to writing and signed by a majority of the members thereof, constitutes an obligation on the part of the person against whom the finding is made to pay to the aggrieved party the sum set forth in the finding of said board of arbitration. In the event the person against whom the finding of such board of arbitration is made fails, neglects, or refuses to pay to the aggrieved party the sum set forth in the finding of said board of arbitration, within thirty days from the date of the written findings of such board, then the finding of said board of arbitration may be filed in any court of record within the jurisdiction where the damage was sustained. The finding of such board so filed shall be deemed for the purposes of sections 35-46-101 to 35-46-110 a judgment of said court and execution may issue thereon as by law provided in judgments of said court. The costs agreed upon to be incurred in said arbitration shall follow the findings as in suits at court. If the owner of any livestock makes a tender in money of all damages to the person claiming damages, the person claiming damages shall pay all costs and expenses thereafter accruing unless he is awarded a larger amount than was tendered by the owner of such livestock.



§ 35-46-105. Grazing on roads and in municipalities - penalty

(1) It is unlawful for the owner or any person in charge of any livestock knowingly to cause or permit such livestock to graze or run at large in any incorporated or unincorporated municipality, lane, road, or public highway if the same is separated from the land or range of such owner or person in charge by a fence or other barrier sufficient to keep livestock from reaching such municipality, lane, road, or public highway. In case any such livestock so running at large is killed or injured by any vehicle, the owner, driver, or person in charge of such vehicle shall not be liable therefor if the killing or injury is not malicious, willful, or wanton. Nothing in this section shall be applicable to livestock having a person in charge when such livestock are being driven on or through such municipalities, lanes, roads, or public highways or when range livestock being ranged on their usual range or allotments have broken through maintained drift fences or cattle guards and are on the premises unknown to the owners.

(2) Any person violating this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than ten dollars nor more than two hundred dollars for each offense. It is the duty of every Colorado state trooper, sheriff, or other peace officer to prefer charges against any person violating this section and take custody of such livestock and place them on feed and water. Such livestock may be placed by such officer in the custody of a responsible person who shall care for the same pending disposition of any court action under this section. The livestock may be held in case of conviction of the owner or other person in charge for the payment of any reasonable costs of handling, care, and feed and of court and for the payment of all fines which may be levied against said owner or other person in charge. In the event such costs and fine are not paid within ten days after the entry of judgment, such court, after reasonable notice to such owner and any known persons in interest as determined by the court, may order sufficient numbers of such livestock sold to pay such costs and fine.

(3) In cases where such livestock are horses, mules, or burros of inferior quality and of the apparent value of less than thirty-five dollars per head and the owner or any other person in interest cannot be found after reasonable search and inquiry, the state board of stock inspection commissioners, or its duly authorized representative, after posting of notice at a conspicuous place at the courthouse of the county where such livestock are found for a period of ten days, may sell such livestock at private or public sale as stated in said notice, and the proceeds of such sale remaining after the payment of all reasonable costs shall be held for the owner or other person in interest when found as is provided by law for estray funds.



§ 35-46-106. Care of stock taken into custody

It is the duty of any person who takes any animals into custody under the provisions of this article to feed and care for such animals in a reasonable, careful, and prudent manner and keep the same in as good order and condition as when so taken into custody by the said party, and he shall be liable for any damage occasioned by his failure to do so. For such feed and care such party shall be entitled to recover from the owner of such animals a reasonable compensation, to be recovered as provided for the recovery of damages sustained.



§ 35-46-107. Unlawful to break fence or open gate

It is unlawful for any person to willfully break down or cause to be broken down any fence or gate or to leave open any gate in such fence. This section shall not apply to the owner or occupant unless such owner or occupant causes such fence or gate to be broken down or left open with malicious intent.



§ 35-46-108. Lien for trespass and care

Any party taking into custody animals under the provisions of this article shall have a lien upon such animals for the damages occasioned by the trespass of such animals and for a reasonable compensation for their feed and care while in the possession of the party, if damages are recovered.



§ 35-46-109. Taking into custody or release unlawful - penalty

It is unlawful for any person to take into his custody any livestock without complying with the provisions of sections 35-46-102 to 35-46-105 unless such taking be done in good faith. It is unlawful for any person, forcibly or by trickery, fraud, or deceit, or without the knowledge and consent of the person having possession of any livestock taken under such provisions, to remove the same from the possession of such person. Any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than ten dollars nor more than five hundred dollars, or by imprisonment in the county jail for not more than sixty days, or by both such fine and imprisonment.



§ 35-46-110. Public highways - railways excluded

"Public highways", as used in this article, shall not be construed to include railways of any kind or railway rights-of-way of any kind.



§ 35-46-111. Right-of-way fences

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1) and subsection (4) of this section, it is the duty of the department of transportation to maintain right-of-way fences constructed as of June 1, 1994, by the department at or near the boundary of the department's highway property in agriculturally zoned areas along and adjacent to all federal aid highways where such highways are maintained by the department. The department shall make repairs to such right-of-way fences when necessary only upon actual notice to the department. Neither the department nor the landowner is liable for any damages caused by the failure to adequately construct, maintain, or repair the right-of-way fence unless actual notice is given to the department.

(b) If the department removes a right-of-way fence in an agriculturally zoned area during a construction project, the department shall replace and maintain said fence unless the landowner and the department agree that said fence shall not be replaced.

(2) In nonagriculturally zoned areas, the department may erect a right-of-way fence where the highway has been declared a freeway pursuant to section 43-3-101, C.R.S., or in areas that the landowner and the department agree that said fence be erected. If the department erects a right-of-way fence or has previously erected a right-of-way fence where the highway has been declared a freeway, the department shall maintain and repair said fence when necessary upon actual notice to the department. Neither the department nor the landowner is liable for any damages caused by the failure to adequately construct, maintain, or repair the right-of-way fence unless actual notice is given to the department.

(3) Upon actual notice, the department shall maintain right-of-way fences constructed by the department, where highways are maintained by the department, at or near the boundary of the department's highway property adjacent to properties owned by municipalities unless otherwise agreed to in writing by the department and the municipality.

(4) If, in both agriculturally and nonagriculturally zoned areas, the landowner adjacent to an existing right-of-way fence and the department agree that said fence shall be removed, the right-of-way fence shall be removed by the department at its expense. If the landowner removes or causes the removal of the right-of-way fence without agreement by the department, the department shall not be required to reimburse the landowner for such removal, and the landowner shall be liable for any and all damages caused by the unauthorized removal of the fence.

(5) If a right-of-way fence is either removed or not replaced pursuant to subsection (1) or (4) of this section and the landowner who agreed that the fence be removed or not replaced or any subsequent landowner of property adjacent to the right-of-way later desires to erect a right-of-way fence, said fence may be erected by the landowner at the landowner's expense, but only upon prior agreement by the department. Such right-of-way fence shall be constructed in accordance with the standards applicable to the department at the time such fence is erected, and the department is required to make repairs to such right-of-way fence upon actual notice to the department. Liability for any damages caused by failure to adequately construct the right-of-way fence shall be borne by the landowner at the time the damages are incurred.

(6) All agreements required pursuant to subsections (1) to (5) of this section shall be in writing, be recorded by the department in the office of the county clerk and recorder of each county where the real property adjacent to the right-of-way is located, and be binding upon and notice to all persons or classes of persons claiming any interest in said property.

(7) If a landowner and the department agree to either remove or not replace a right-of-way fence pursuant to subsections (1) to (5) of this section and the landowner at the time of the agreement or any subsequent landowner does not maintain livestock, as defined in section 35-46-101 (2), on the land adjacent to a highway right-of-way, any livestock that enters the highway right-of-way through that land shall not be a dangerous condition pursuant to section 24-10-106 (1)(d), C.R.S. Neither the landowner nor the department shall be liable for any damages caused by such livestock because of the absence of such right-of-way fence.

(8) If a person herds livestock along a highway adjacent to property from which a fence has been removed pursuant to this section and any of the livestock strays onto that property, the landowner may not recover damages for trespass and injury to grass, garden or vegetable products, or other crops from the owner of the livestock unless the landowner can prove the person herding the livestock allowed the livestock to enter the property without making an effort to remove the livestock. Nothing in this section is intended to change the status of open range law and statutes relating to fences in Colorado.

(9) Notwithstanding any other provision of this section, the department may erect and maintain a right-of-way fence in any area at the department's expense, in its sole discretion, but the department has no duty to erect and maintain any fence at its expense.



§ 35-46-112. Partition fences

Where the agriculture or grazing lands of two or more persons adjoin, whether or not such lands are farmed or grazed, it is the duty of the owner of each tract to build one-half of the line fence, such fence to be a lawful fence as described in section 35-46-101. When the owner or tenant of any agricultural or grazing lands owns a previously erected lawful fence upon any line between such land and the agricultural or grazing lands of any other person, and such other person or anyone holding under such person, occupies the adjoining land, it is the duty of such owner to pay the person owning such fence one-half of its cash value.



§ 35-46-113. Cost and repair - how recovered

Partition fences between agricultural and grazing land shall be erected and also kept in repair at the joint cost of the owners of the respective adjoining tracts, except as otherwise agreed by such owners. If after thirty days written notice, served personally or by registered mail by either the owner or tenant of one tract upon the owner or tenant of the other tract, such other owner neglects or refuses to erect or repair one-half of the partition fence, the person giving notice may proceed to erect or repair the entire partition fence and collect by a civil action at law one-half the entire cost thereof from the other owner. Any judgment obtained against the owner of any land for the value of his share of any such partition fence or the repair thereof shall be a lien upon such owner's land to which such fence is appurtenant, and a special execution may issue and be levied upon the land to which such fence is appurtenant as in the manner now prescribed for the levying of an execution under the foreclosure of a mortgage upon real property. Such land may be sold under sheriff's sale for the purpose of satisfying such special execution in the same manner as is now provided for the foreclosure of mortgages on real property.



§ 35-46-114. Fence may be removed - when

When any person unwittingly, or by mistake, erects a fence upon the land of another and when, by a line legally determined, that fact is ascertained, such person may enter upon such premises and remove such fence at any time within one year after giving or receiving notice that the line has been run; but when the fence to be removed forms any part of a fence enclosing a field of the other party, having a crop thereon, such first person shall not remove such fence until such crop can, with reasonable diligence, be gathered and secured.






Article 47 - Livestock - Running at Large

§ 35-47-101. Horses and mules running at large

It is unlawful for any owner, or the agent, lessee, bailee, or employee of such owner of any horses or mules, to knowingly permit any of said animals to run at large, within a distance of ten miles from any city having one hundred thousand or more population; within a distance of five miles of any city having between five thousand and thirty thousand population; within a distance of one mile of all other cities or towns; and within a distance of one mile from the business area of any unincorporated town or village; but nothing in this article shall prevent anyone from driving any of said animals to market or from pasture to pasture or prevent the use of horses or mules for riding, driving, or drawing animal-propelled vehicles or machinery. This article shall not affect any common used solely for grazing purposes which has been established by land grant and ratified by treaty.



§ 35-47-102. Duty of custodian - fees - recovery

Where said animals are in violation of section 35-47-101, it is the duty of every sheriff or other peace officer of the county, on complaint of any person, to take custody of such animals and place them on feed and water. He may appoint a custodian for such purpose and pay such custodian a fee of four dollars per day to be assessed as costs; and the owner or agent may give the sheriff or other officer a redelivery bond in sufficient sum for repossession of his stock, pending a court action. In cases where the owner or agent is known and has been convicted in court, the sheriff or other officer may dispose of such animals or sufficient numbers of them to pay for the fine and reasonable costs of feeding and other expenses in connection therewith, after giving ten days notice by posting three notices in public and conspicuous places. In cases where the owner of such animals is unknown, the animals shall be taken up and disposed of by the state board of stock inspection commissioners, or one of its duly authorized representatives, the same as other estrays as provided for by law.



§ 35-47-103. Penalty

Any person who knowingly permits any of said animals to run at large is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than five hundred dollars.






Article 48 - Bulls, Rams, and Boars

§ 35-48-101. Lien one year

The keepers of bulls, rams, and boars, in this state, have liens upon the get of such animals for the space of one year from the birth of same, for payment of service of such bull, ram, or boar.



§ 35-48-102. Bona fide purchasers protected

Section 35-48-101 shall not apply to a bona fide purchaser without notice of the lien.



§ 35-48-103. Inferior bulls or rams

(1) It is unlawful for any person, firm, or corporation to permit any inferior bull over the age of one year or any inferior ram over the age of two months to run at large in this state. Any bull shall be considered an inferior bull that is not registered or eligible for registration as a purebred animal.

(2) Any person permitting cows of which he is the owner or agent of the owner to run at large upon the public ranges of this state shall furnish during breeding season at least one registered purebred bull of one of the recognized beef breeds, not less than eighteen months of age, for every twenty-five head of cows or fraction thereof over ten head so permitted to run at large in this state. No owner or agent of the owner shall permit any jersey, holstein, guernsey, ayrshire, or other bull not registered or eligible for registration as one of the recognized beef breeds to run at large in this state under any pretense whatever, and should any such bull break through any enclosure surrounded by a lawful fence, the owner of such animal shall be liable for all damages occasioned by such trespass.

(3) Any person violating any of the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars for each offense.



§ 35-48-104. Castration of inferior animals

It is lawful for any stock grower to castrate or cause to be castrated any inferior animal found running at large; but, if any person castrates any animal belonging to another, without permission, and on proper evidence before any competent court it is proved to the satisfaction of said court that such animal was not within the prohibition of section 35-48-103, said person so castrating such animal shall be liable for damages in three times the value of the animal so castrated and costs of suit.






Article 49 - Livestock Water Tanks

§ 35-49-101. Short title

This article shall be known and may be cited as the "Livestock Water Tank Act of Colorado".



§ 35-49-102. Legislative declaration

It is the policy of the state of Colorado to encourage and improve range conditions for livestock within its borders through the construction of watering tanks, to provide a system of priorities of right of use thereof, and to protect adjudicated water rights and the public interest by providing an official record and reasonable public supervision of such watering tanks.



§ 35-49-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Livestock water tanks" includes all reservoirs created by dams constructed after April 17, 1941, on watercourses, the channels of which are normally dry as determined by the state engineer, having a capacity not exceeding ten acre feet and a vertical height not exceeding fifteen feet from the bottom of the channel to the bottom of the spillway to be used for stock watering purposes.



§ 35-49-104. Statutes inapplicable

The provisions of sections 37-87-101 to 37-87-108 and 37-87-114 to 37-87-115, C.R.S., shall not apply to livestock water tanks of the character defined in section 35-49-103.



§ 35-49-105. Not used for irrigation

No livestock water tanks constructed under the provisions of this article shall be used for irrigation purposes, and nothing contained in this article shall be construed as conferring upon the owner of any such livestock water tank a priority of use superior to any vested water right or to an adjudicated appropriation of water pursuant to state laws. Unless built upon an intermittent or perennial main stream, dams creating such livestock water tanks shall be deemed to have a rebuttable presumption that there is no injury to adjudicated water rights when built pursuant to the specifications set forth in section 35-49-103. If used solely for watering of livestock in areas known to be deficient in windmill water, having a pumping capacity of less than five gallons per minute, dams of greater capacity than those designated in section 35-49-103 may be constructed on any ephemeral stream, but in such event, the state engineer may require the construction of drainage facilities to reduce the water impounded in the reservoir to the capacity prescribed in section 35-49-103, within a thirty-six hour period.



§ 35-49-106. Plans submitted to state engineer

Anyone proposing to construct a dam for the creation of a livestock water tank, as described in section 35-49-103, shall submit to the state engineer for approval an application on a form provided by the state engineer showing the general location of such proposed dam with reference to section, township, and range, location and dimensions of spillway, and the number, location, and size of dams already constructed within the watersheds of the dry channel on which such dam is proposed to be built. Nothing contained in this section shall be construed to specify plans and specifications of such technical detail or nature as to require preparation by an engineer or construction of such stock water tanks under the supervision of an engineer; it being the intent and purpose of the provisions of this section that the state engineer shall be apprised by the completed application of pertinent information sufficient to enable the state engineer to ascertain the general location of the water tank, its operation in relation to tanks already constructed, its relative priority rights, its effect on existing appropriations of water, its capacity, its dam dimensions, the necessary and reasonable factors of safety, and its compliance with the provisions of this article.



§ 35-49-107. Construction requirements

(1) The state engineer shall examine each application submitted and, if the state engineer approves the same, shall return one copy of each such application with the approval of the state engineer thereon to the person submitting the same and file the other copy at the office of the state engineer. If the state engineer disapproves such application, or any part thereof, the same shall be returned to the applicant for correction and revision. In cases where the state engineer deems it necessary, before approval thereof, the state engineer may inspect the proposed water tank site and make such independent investigation as necessary. Whether the state engineer approves such application, or disapproves it and returns the same for correction and revision, the state engineer shall act within fifteen days after the application is submitted. Until the approval by the state engineer of an application has been obtained, the construction of such dam is prohibited.

(2) The provisions of this section and section 35-49-112 specifying approval by the state engineer and providing a fee therefor shall not apply to dams having a vertical height not exceeding five feet from the bottom of the channel to the bottom of the spillway and which impound not more than two acre feet of water.

(3) Anyone proposing to construct a dam for the creation of a livestock water tank, as described in section 35-49-103, shall comply with section 35-49-106. Every owner of a proposed reservoir for stock watering purposes who desires to obtain a priority number for such structure shall comply fully with all pertinent provisions of this article.



§ 35-49-108. State engineer to inspect dam

When such a dam is completed the state engineer shall be notified of such completion and, thereafter, may inspect said stock water tank. If the state engineer finds that the construction fails to conform with the application approved by the state engineer, it then becomes the duty of the owner of such dam to make such change and corrections therein as the state engineer has determined to be necessary to correct such failure, and when the same have been made, the state engineer shall provide in writing approval of such structure. Approval shall be granted by the state engineer upon reasonable compliance with the approved application and standard specifications. A livestock water tank shall not be disapproved because of failure to observe technical engineering details in construction.



§ 35-49-109. Priority determined - how

The state engineer's certificate of approval of a livestock water tank on each normally dry stream and its tributaries shall be chronologically numbered in the order of approval and in concert with any erosion control dams approved pursuant to section 37-87-122, C.R.S. Priority of right as between such tanks located on or within the watershed of each such dry stream shall be determined by such numbers seriatim, number one being first in such right.



§ 35-49-110. Standard plans - publication

The state engineer shall prepare and keep in file at the office of the state engineer standard plans, drawings, and specifications for livestock water tanks, which shall be subject to revision by the state engineer and shall in general be used as a guide by persons proposing to construct such tanks. Publication of these plans shall be subject to the approval and control of the executive director of the department of natural resources.



§ 35-49-111. When conduits not required

Where, in the judgment of the state engineer, tanks upon any stream and its tributaries do not require conduits for purposes of safety or the protection of prior livestock water tank rights, it is lawful for the state engineer to approve an application not calling for conduits. Nothing in this section shall abrogate the right of any owner of a vested water right or appropriation of water to require such conduits in any case where necessary to protect such senior right.



§ 35-49-112. Fees deposited in general fund

Each application for a livestock water tank submitted to the state engineer under the provisions of this article shall be accompanied by a fee of fifteen dollars. This fee shall be deposited by the state engineer with the state treasurer who shall credit all such fees to the general fund of the state.



§ 35-49-115. Penalty

The owner of any dam or reservoir failing to comply with the provisions of this article shall be subject to a penalty of not more than twenty-five dollars nor less than five dollars, to be recovered and disposed of as are fines for violations of section 37-87-114, C.R.S.



§ 35-49-116. Appropriation - transfer of funds

The general assembly shall annually appropriate from the general fund moneys for the administration of this article.






Article 50 - Livestock Health Act

§ 35-50-101. Short title

This article shall be known and may be cited as the "Livestock Health Act".



§ 35-50-102. Legislative declaration

The general assembly finds and declares that the diagnosis, control, and eradication of livestock diseases are matters of statewide concern. Livestock disease control is essential to the livestock industry and the health of the economy of the state of Colorado. The provisions of this article are enacted to protect the public health, safety, and welfare.



§ 35-50-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Accredited veterinarian" means a veterinarian approved by the United States department of agriculture in accordance with 9 CFR 161, as may be amended from time to time.

(2) "Commission" means the state agricultural commission.

(3) "Commissioner" means the commissioner of agriculture.

(4) "Department" means the department of agriculture.

(5) "Hold" means a temporary order issued by the state veterinarian when an infectious or contagious disease is suspected in livestock to isolate any specific livestock, premises, county, district, or section of the state; restrict the movement of livestock; and specify sanitary measures, pending completion of testing.

(6) "Infectious or contagious disease" means a reportable or emerging disease of livestock that poses a significant risk to the livestock industry of the state resulting from infectious agents, such as viruses, rickettsia, bacteria, fungi, protozoa, internal or external parasites, or prions, or any reportable or emerging communicable disease that is capable of being transmitted from one animal to another animal or to a human, whether communicated directly or indirectly through an intermediate plant or livestock host, a vector, or the environment.

(7) "Livestock" means cattle, sheep, goats, bison, swine, mules, poultry, horses, alternative livestock as defined in section 35-41.5-102 (1), and all other domesticated animals raised or kept for profit.

(8) "New or emerging disease" means an emerging livestock disease defined as a newly identified pathogen or strain of pathogen, a known pathogen in a new location, or a new presentation of a known pathogen.

(9) "Owner" means the person or entity owning the livestock or property and the owner's officers, members, employees, agents, attorneys, and representatives.

(10) "Quarantine" means an order issued by the commissioner when testing has confirmed the presence of an infectious or contagious disease in livestock, which order isolates specific livestock, premises, counties, districts, or sections of the state; restricts the movement of livestock; and specifies sanitary measures.

(11) "Reportable disease" means an infectious or contagious disease specified by rule as reportable to the state veterinarian.

(12) "State veterinarian" means the state veterinarian of the Colorado department of agriculture or his or her authorized representative.

(13) "Test" or "testing" means or applies to the diagnostic test or any other method approved by the state veterinarian for detecting infectious or contagious diseases in livestock.



§ 35-50-104. State veterinarian and authorized representatives

(1) Subject to section 13 of article XII of the state constitution, the commissioner is authorized to employ a licensed doctor of veterinary medicine as state veterinarian, who will be an authorized representative of the department.

(2) The commissioner may employ, as assistants and authorized representatives, accredited veterinarians who are licensed to practice in Colorado as may be necessary to assist the state veterinarian in carrying out the duties and functions set forth in this article.

(3) The commissioner may commission graduate veterinarians located in various portions of the state, to be known as commissioned state veterinarians. Such commissioned state veterinarians may be called upon by the state veterinarian to perform such special duties in all hazards arising from any livestock emergencies as may be assigned to them, and they shall report to the state veterinarian. Commissioned state veterinarians shall perform only such special duties as may be assigned to them. Such commissioned state veterinarians shall hold their commissions at the pleasure of the commissioner and may be removed at any time.

(4) The commissioner may appoint or employ competent persons to perform duties as assigned by the state veterinarian for disease control or livestock emergencies.

(5) The department shall administer an infectious or contagious disease surveillance, control, and eradication program and shall supervise or be responsible for the supervision of all personnel engaged in any county or area infectious or contagious disease control program. The service of personnel commissioned or appointed pursuant to subsections (3) and (4) of this section shall be paid for by the livestock owner unless specifically provided for by local, state, or federal funding.

(6) All persons utilized by the commissioner, the department, and the state veterinarian pursuant to this section, whether employed or volunteer, shall be deemed employees of the department for purposes of article 10 of title 24, C.R.S.



§ 35-50-105. Powers and duties of the commissioner

(1) The commissioner is responsible for regulation related to livestock disease or other livestock emergencies among or affecting livestock in the state.

(2) The commissioner is authorized to administer and enforce the provisions of, and any rules adopted pursuant to, this article.

(3) The commissioner may adopt, subject to the commission's approval, all reasonable rules for the administration and enforcement of this article including, but not limited to:

(a) A designation of livestock diseases to be diagnosed, controlled, or eradicated;

(b) A designation of livestock diseases to be reported to the state veterinarian;

(c) The health standards for importation of livestock into the state;

(d) The standards and requirements for livestock health certificates;

(e) The standards and requirements for pet animal health certificates, as such certificates may be required pursuant to section 35-50-112 (2);

(f) The standards and requirements for testing livestock for infectious or contagious diseases;

(g) The standards and requirements for vaccinating livestock against infectious or contagious diseases;

(h) The standards and requirements for surveillance, testing, or implementation of disease control or other sanitary measures to prevent the spread of infectious or contagious livestock diseases;

(i) The standards and requirements for the disinfection of premises to prevent the spread of infectious or contagious livestock diseases;

(j) The standards and requirements for identification and traceability of livestock;

(k) The standards and requirements for euthanasia of livestock to prevent the spread of infectious or contagious livestock diseases;

(l) The standards and requirements for disposal of livestock carcasses;

(m) The standards and requirements in preparation for, response to, or recovery from livestock disease or disaster;

(n) The form and manner of disease reporting, as required by section 35-50-108;

(o) Establishment of state emergency preparedness plans related to livestock health;

(p) The standards and requirements for prevention of diseases in livestock; and

(q) Livestock disease prevention by the state veterinarian.

(4) The commissioner may conduct hearings required under sections 35-50-117 and 35-50-118 pursuant to article 4 of title 24, C.R.S., and may use administrative law judges to conduct such hearings when their use would result in a net saving of costs to the department.

(5) The commissioner may hold hearings, administer oaths, subpoena witnesses, and take testimony in all matters relating to the exercise and performance of the powers and duties of the commissioner. Upon failure or refusal of a witness to obey any subpoena, the commissioner may petition the district court, and, upon proper showing, the court may order a witness to appear and testify or produce documentary evidence. Failure to obey the order of the court shall be punishable as contempt of court.

(6) The commissioner may enter into cooperative agreements with any agency or political subdivision of this state or any other state or with any agency of the United States government for the purpose of carrying out the provisions of this article, receiving grants-in-aid, and securing uniformity of rules and regulations. This cooperative agreement may extend to the testing, condemnation, appraising, paying of indemnities, and other like purposes regarding animal disease control, as the commissioner and appropriate division of the United States department of agriculture may agree upon. When such agreement is effected, the veterinary inspectors of such division, working in cooperation with the commission, have the same power to enforce the provisions of this article as an assistant or commissioned state veterinarian. The legal authorities of any county or municipality in which the state or federal authorities take up the work of infectious or contagious disease control or eradication may appropriate, for aiding in such work, such sums as such authorities may deem adequate and necessary.

(7) The commissioner, alone or in cooperation with other agencies of the state or the federal government, may disseminate information by publication or undertake other educational efforts pertaining to livestock disease diagnosis, control, or eradication and livestock emergency preparedness.

(8) The powers and duties vested in the commissioner by this article may be delegated to qualified employees of the department.



§ 35-50-106. Veterinary vaccine and service fund - expenditures - rules

(1) The commissioner may promulgate such rules as are necessary to establish a fund into which the proceeds from the sale of supplies and services shall be deposited. The proceeds from this fund are specifically and continuously appropriated for personnel necessary to carry out the provisions of this article, the purchase of supplies and such other laboratory expenses, and incidental expenses, including travel directly incidental to the infectious or contagious disease control and eradication program, as may be determined by the commissioner.

(2) The moneys in the veterinary vaccine and service fund shall not be transferred or revert to the general fund or to any other fund.



§ 35-50-107. Disease detection and prevention

Whenever the commissioner reasonably suspects that livestock are in or from an area of concentration or point of distribution where there is a potential for the spread of disease or that the livestock may have been exposed to or are suffering from an infectious or contagious disease, the commissioner may, as a sanitary measure, conduct surveillance or otherwise inspect the suspected livestock, under such rules as the commissioner may adopt.



§ 35-50-108. Mandatory reporting

(1) Any person who knows or has reason to believe that any livestock that belongs to or is in the possession of such person, or any livestock upon such person's premises, has a reportable disease shall immediately report such disease to the state veterinarian.

(2) Whenever any veterinarian licensed in this state suspects a reportable disease in livestock of the state, such veterinarian shall immediately report such findings to the state veterinarian.

(3) Every licensed, accredited veterinarian making tests upon livestock for tuberculosis in this state, immediately after the tests are concluded, shall report the result of the tests of all such livestock tested to the state veterinarian.

(4) Diagnostic laboratories located within the state shall report all positive results of testing for reportable diseases.

(5) Every veterinarian licensed in this state shall report all positive results of any testing for reportable diseases.

(6) Any veterinarian who or diagnostic laboratory that reports, in good faith and in the normal course of business, disease test results pursuant to this section shall be immune from liability in any civil or criminal action brought against such veterinarian or diagnostic laboratory for reporting.



§ 35-50-109. Inspection and testing

(1) Whenever it becomes known to the commissioner that an infectious or contagious disease exists among livestock of the state, the commissioner may inspect all livestock in the state, under such rules as the commissioner may adopt.

(2) Whenever it becomes known to the commissioner that an infectious or contagious disease exists among livestock of the state, the commissioner may compel the testing of all livestock in the state, under such rules as the commissioner may adopt.

(3) Any owner whose livestock are suspected, after epidemiological investigation, of having an infectious or contagious disease shall, upon order of the commissioner, assemble such livestock and provide the necessary facilities for inspection and collection of such samples as may be deemed necessary to conduct tests of such livestock for the infectious or contagious disease, and shall render such assistance as required.

(4) All samples drawn in testing for an infectious or contagious disease shall be forwarded to the department's animal health laboratory or any other laboratory approved by the state veterinarian for testing.

(5) Whenever any livestock are tested, the livestock shall be individually identified, as specified by the commissioner in such rules as the commissioner may adopt. Official identification shall not be removed from such livestock or altered in any fashion.

(6) The owner of livestock ordered tested or treated shall be responsible for the costs of all testing or treatment, unless specifically provided for by local, state, or federal funding.

(7) If the owner of livestock ordered treated or tested, after reasonable notice as determined by the commissioner, fails to dip, spray, test, or otherwise treat such livestock as ordered by the commissioner, the commissioner may seize, or cause to be seized, dipped, sprayed, tested, or otherwise treated, such livestock and hold and sell the same, or such part of the livestock as may be necessary, to pay all costs of the inspection, seizing, caring for, dipping, spraying, testing, or other treatment, together with cost of sale. Such sale shall be made at such time and place, and in such manner, as may be prescribed by the commissioner after not less than three days' nor more than fifteen days' notice of the time, place, and purposes of such sale has been given by the commissioner to the owner of the livestock and to each secured party holding a security interest in the subject livestock, which appears in the list of effective filings as maintained by the central filing officer pursuant to the "Central Filing of Effective Financing Statement Act", article 9.5 of title 4, C.R.S. If personal service of such notice cannot be had within the county in which the livestock are being held by the commissioner, such notice may be given either by personal service outside of such county or by advertisement in the official state livestock paper. The owner of livestock so seized and held, or any secured party holding a security interest in such livestock, which appears in the list of effective filings as maintained by the central filing officer pursuant to the "Central Filing of Effective Financing Statement Act", article 9.5 of title 4, C.R.S., at any time prior to such sale, may recover possession of the livestock upon payment to the commissioner of the amount of the costs incurred by order of the commissioner against such livestock. Any sum realized from the sale of such livestock over and above the amount of the costs actually incurred against such livestock shall be returned by the commissioner to the owner of such livestock if the owner is known or can by reasonable diligence be found. Otherwise, such surplus shall be placed in the estray fund, subject to the law in effect regarding such fund.

(8) Whenever the state veterinarian finds indications of any infectious or contagious disease among any livestock in this state and the state veterinarian is unable to determine positively the exact nature of such disease, the state veterinarian may order one of the animals so suspected slaughtered in order that a post mortem examination may be made to determine the character of the disease.

(9) Whenever the state veterinarian has good reason to believe that any disease so investigated is contagious or infectious and that such livestock are likely to communicate the disease to other livestock, the state veterinarian may at once establish a hold over such livestock and premises and may take such steps as may be deemed necessary to prevent the spread of such contagion or infection. Such hold shall be legal and binding in the same manner as a quarantine established pursuant to section 35-50-111, and any violation of such hold or order of the state veterinarian shall be considered an unlawful act pursuant to section 35-50-116.

(10) Whenever in the opinion of the state veterinarian there exists within this state a livestock disease that he or she is unable to diagnose or identify, the commissioner may call upon the veterinary department of Colorado state university to cause scientific investigation to be made to determine the exact character of such disease. Colorado state university may charge the actual and necessary direct expense of laboratory and diagnostic procedures connected therewith.



§ 35-50-110. State livestock disease diagnostic laboratories

The rocky mountain regional animal health laboratory and the Colorado state university veterinary diagnostic laboratories, collectively known as the state livestock disease diagnostic laboratories, shall function to provide disease testing to support the department's livestock disease programs. The laboratories shall be scaled to provide testing of such volume as to meet the potential disease control, protection, and surveillance needs of the livestock industry of the state.



§ 35-50-111. Quarantine

(1) Whenever the commissioner deems it necessary to quarantine any specific livestock, premises, county, district, or section of the state for the purpose of preventing the spread of an infectious or contagious disease among the livestock within the state, the commissioner may, through the state veterinarian, call on all sheriffs or other peace officers of any county within the state to assist in maintaining such quarantine and to arrest anyone who may violate such quarantine or any rules made by the commissioner for the purpose of maintaining such quarantine. It is the duty of all sheriffs or other peace officers to act in such cases when so called upon, and they shall be allowed such recompense as is provided by statute for similar services.

(2) The commissioner may place a hold upon any specific livestock, premises, county, district, or section of the state for the purpose of preventing the spread of an infectious or contagious disease when clinical signs and symptoms suggest the presence of the disease and laboratory confirmation is pending.

(3) Once testing has confirmed the presence of an infectious or contagious disease, the commissioner may quarantine any specific livestock, premises, county, district, or section of the state for the purpose of preventing the spread of any infectious or contagious disease within the state, under such rules as the commissioner may adopt.

(4) Whenever the commissioner finds it necessary to quarantine any livestock, ranch, farm, premises, or portion of this state because of an infectious or contagious disease, the commissioner may hold in quarantine such ranch, farm, premises, or part of this state as the commissioner may deem necessary after all livestock have been removed therefrom, until such time as in the judgment of the state veterinarian there is no further risk of exposing livestock to disease by permitting them to inhabit such quarantined area.

(5) Held or quarantined livestock shall be treated, fed, and cared for at the expense of the owner. All expenses of a hold or quarantine shall be borne by the owner of the livestock so held or quarantined and shall constitute a lien on such livestock.



§ 35-50-112. Importation of livestock - pet animal health certificates

(1) It is unlawful for any person, firm, or corporation to ship or drive into Colorado any livestock unless such livestock are accompanied by an official health certificate, except as may be set forth in rules promulgated by the commissioner. Such health certificate shall be in the form and manner as prescribed by the commissioner. No livestock known to be affected with, or exposed to, any infectious or contagious disease may be imported into Colorado except as authorized by rule. Livestock shall also meet all federal interstate requirements.

(2) The commissioner may promulgate rules creating and requiring pet animal health certificates. For the purposes of this section, "pet animal" means dogs, cats, rabbits, guinea pigs, hamsters, mice, ferrets, birds, fish, reptiles, amphibians, and invertebrates, or any other species of wild, domestic, or hybrid animal kept as a household pet, except livestock as defined in section 35-50-103 (7).



§ 35-50-113. Condemnation of livestock

(1) Whenever the state veterinarian reports to the commission that there exists an outbreak of contagious or infectious disease among livestock of this state of such a character as to endanger and imperil the livestock of the state, the commission, upon approval of the governor, may issue an order of condemnation to condemn and destroy any livestock so infected or any livestock that has been exposed to or is deemed by the commission capable of communicating such contagious or infectious disease to other livestock and to condemn and destroy any barns, sheds, corrals, pens, or other property that the commission may determine is necessary to be destroyed in order to prevent the spread of such contagion or infection. Such condemnation and destruction shall take place only when in the opinion of the commission and the governor an emergency exists and such action is justified and necessary for the safety and protection of the livestock of this state.

(2) Whenever the state agricultural commission finds it necessary to condemn and destroy any animals or property within this state because of any contagious or infectious disease, such animals or property shall not be destroyed until after a fair appraisal has been made of the value of such animals or property by three appraisers, one to be appointed by the state agricultural commission, one by the owner of the property to be destroyed, and the third to be selected by these two. Such appraisers shall make a report to the commission under oath as to their appraisal and the commission shall forward such appraisal to the governor with such recommendation as to the proportion of such appraisement to be considered a just bill against the state of Colorado as the commission may think right.

(3) Any dispute or protest regarding the appraisal shall not delay destruction of the animals or property.



§ 35-50-114. Indemnification of livestock owners

(1) To meet the emergency caused by any outbreak of contagious or infectious disease, the governor may cause to be issued the state's certificate of indebtedness with which to indemnify owners of property destroyed to pay the necessary costs and expense of exterminating and eradicating such contagion or infection. This section shall not apply to the diseases for which federal indemnity is paid to the owners. In the case of a disease for which federal indemnity is paid, combined state and federal indemnity shall not exceed actual appraised value when an appraisal is required.

(2) The commissioner, upon the recommendation of the state veterinarian, may authorize the payment of indemnity to any livestock owner whose herd, pursuant to written agreement with the state veterinarian, is sold for slaughter or destroyed because it is exposed to or diagnosed with an infectious or contagious disease; except that such indemnification, when combined with any other moneys received by the owner for the livestock, shall not exceed ninety percent of the market value for animals of comparable grade and of the same or similar type. Notwithstanding any provision of this section to the contrary, indemnity shall not be paid for brucellosis reactor livestock.

(3) There is hereby created in the state treasury the diseased livestock indemnity fund. The unexpended and unencumbered balance of moneys appropriated by the general assembly for payments for the services of commissioned or appointed personnel pursuant to section 35-50-104 shall be credited to the diseased livestock indemnity fund, upon approval of the commissioner, at the end of each fiscal year. The moneys in the fund are continuously appropriated for the purpose of making payments as provided in this section.

(4) No indemnity shall be paid when:

(a) The livestock are owned by the United States or a state, county, municipality, or other government entity;

(b) The livestock were brought into the state contrary to this article, the rules of the commissioner, or an order of the commissioner;

(c) The livestock were found to be diseased upon arrival in the state or were exposed to the disease prior to their arrival;

(d) The livestock were previously affected by any other disease that by its nature and development was incurable and necessarily fatal;

(e) The livestock were purchased at the time of a quarantine or purchased when due diligence and caution would have shown the livestock to be diseased;

(f) The owner of the livestock willfully exposed the livestock to the disease;

(g) The owner knew the livestock to be diseased or had notice of the disease at the time the livestock came into the owner's possession;

(h) The owner or the owner's agent has not used reasonable diligence to prevent disease or exposure to disease;

(i) The owner or the owner's agent has not complied with this article, the rules adopted by the commissioner, or an order issued by the commissioner;

(j) The destruction order was not complied with within the specified time period; or

(k) The owner attempted to unlawfully or improperly obtain indemnity funds.



§ 35-50-115. Cervidae disease revolving fund - creation

(1) (a) The commission may levy an assessment on the owners of alternative livestock cervidae or captive wildlife cervidae, which shall be transmitted to the state treasurer, who shall credit the same to the cervidae disease revolving fund, which fund is hereby created. This assessment shall be determined by the commission, upon the recommendation of the captive wildlife and alternative livestock board created in section 33-1-121, C.R.S., and shall be in an amount, not to exceed eight dollars per head of cervidae per year, reflecting the direct and indirect expenses of carrying out the purposes of this section. The fund shall be maintained at a level of no more than two hundred thousand dollars and shall be administered by the commission pursuant to the recommendations of the captive wildlife and alternative livestock board. Administration of the fund shall include setting a minimum reserve level for the fund. An assessment shall not be levied or collected on cervidae owned by a zoological park that is accredited by the American zoo and aquarium association. A zoological park that does not pay into the fund is not eligible for indemnification under this section.

(b) If the fund reaches a level of two hundred thousand dollars or more, the commission shall cease making any assessments until such time as the level of the fund falls below two hundred thousand dollars and the commission determines that a levy is necessary.

(2) (a) The moneys in the fund may be used to indemnify owners of cervidae destroyed for the control of contagious and infectious diseases.

(b) Combined state and federal indemnity shall not exceed eighty percent of market value of the destroyed cervidae, as determined by the captive wildlife and alternative livestock board.

(c) The amount of indemnification payments to owners of cervidae destroyed under order of the state veterinarian for the control of contagious and infectious disease shall be determined by the captive wildlife and alternative livestock board, subject to approval by the commission.

(3) All moneys credited to the fund and all interest earned on the investment of moneys in the fund shall be a part of the fund and shall not be transferred or credited to the general fund or to any other fund except as directed by the general assembly, acting by bill. Moneys in the fund are hereby continuously appropriated to the commission for direct and indirect expenses incurred in carrying out the purposes of this section.



§ 35-50-116. Unlawful acts

(1) Unless otherwise authorized by law, it is unlawful and a violation of this article for any person:

(a) To refuse or fail to comply with the provisions of this article;

(b) To refuse or fail to comply with any rules adopted by the commissioner pursuant to this article or with any lawful order issued by the commissioner;

(c) To refuse or fail to comply with a cease-and-desist order issued pursuant to section 35-50-117;

(d) To impersonate any state official or authorized representative as defined in this article;

(e) To refuse to permit the state veterinarian to inspect and test any livestock pursuant to this article or rules adopted by the commissioner pursuant this article. Each day of refusal by the owner of livestock to submit such livestock for inspection and testing shall be deemed a separate offense.

(f) To violate any provision of a hold or quarantine;

(g) To fail or refuse to identify livestock pursuant to section 35-50-109 or rules adopted by the commissioner pursuant to section 35-50-105 (3)(j) or to remove or tamper with such identification;

(h) To fail or refuse to report a disease pursuant to section 35-50-108;

(i) To knowingly permit livestock infected with or exposed to an infectious or contagious disease to run at large or come into contact with another animal, except as permitted by rule adopted by the commissioner pursuant to this article;

(j) To harbor, sell, or otherwise dispose of any livestock or livestock part infected with or exposed to a reportable disease unless specifically permitted by the state veterinarian and unless such disposal is fully disclosed;

(k) To import into the state any livestock or livestock part infected with or exposed to any infectious or contagious disease, except as permitted by rule adopted by the commissioner pursuant to this article;

(l) To harbor, sell, or otherwise trade in or import into the state any infectious agent, host, or vector, except as permitted by rule adopted by the commissioner pursuant to this article; or

(m) To alter or falsify any health certificate issued pursuant to section 35-50-112.



§ 35-50-117. Enforcement

(1) The commission or its designee shall enforce this article.

(2) Whenever the commission or its designee has reasonable cause to believe a violation of any provision of this article or any rule promulgated pursuant to this article has occurred and immediate enforcement is deemed necessary, the commission or its designee may issue an order requiring a person to cease and desist from such violation. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions cease immediately. At any time after service of the order to cease and desist, the person may request a prompt hearing to determine whether or not such violation has occurred. Such hearing shall be conducted in accordance with article 4 of title 24, C.R.S., and shall be determined promptly.

(3) Whenever the commission or its designee possesses satisfactory evidence that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule adopted under this article, the commission or its designee may apply to a court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. In any such action, the commission or its designee shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commission or its designee to post a bond.



§ 35-50-118. Civil penalties

(1) A person who violates any provision of this article or any rule adopted pursuant to this article is subject to a civil penalty as determined by a court of competent jurisdiction or by the commission or the commission's designee. The penalty shall not exceed one thousand dollars per violation; except that such penalty may be doubled if it is determined, after notice and an opportunity for hearing, that the person has violated the provision or rule on at least one prior occasion occurring after March 23, 1995.

(2) No civil penalty may be imposed by the commission or its designee unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the commission or its designee is unable to collect the civil penalty, or if a person fails to pay all or a set portion of the civil penalty as determined by the commission or its designee, the commission may bring suit to recover such amount plus costs and attorney fees by action in a court of competent jurisdiction.

(4) Before imposing any civil penalty, the court, the commission, or the commission's designee may consider the effect of such penalty on the person charged.

(5) All penalties collected pursuant to this section shall be transmitted to the diseased livestock indemnity fund created in section 35-50-114 (3).



§ 35-50-119. Criminal penalties

(1) Except as set forth in subsection (2) of this section, any person, firm, partnership, association, or corporation, and any officer or agent thereof, who violates any of the provisions of this article or any lawful order or rule of the commissioner commits a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five hundred dollars and not more than two thousand dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.

(2) A person who moves or causes to be moved any single head or any herd of cattle, horses, sheep, goats, swine, poultry, or other livestock from a hold or quarantined area in violation of a hold or quarantine order or who knowingly or unlawfully introduces a reportable disease into the state commits a class 1 misdemeanor and, upon conviction thereof, shall be punished pursuant to title 18, C.R.S. In the case of a second or subsequent conviction under this section, a sentence of imprisonment within the minimum and maximum terms shall be mandatory and shall not be subject to suspension. A plea of nolo contendere accepted by the court shall be considered a conviction for the purposes of this section.



§ 35-50-120. Information sharing and analysis

(1) Except as set forth in subsection (2) of this section, information obtained and maintained by the commissioner pursuant to this article and rules promulgated pursuant to this article and the results of surveillance and investigations may, in the discretion of the commissioner, be closed to public inspection, except as provided by court order, during the investigatory period and until the matter is dismissed without further action or until a quarantine is issued.

(2) As to any enforcement actions taken or the imposition of civil penalties, complaints of record made to the commissioner and the results of the commissioner's investigations may, in the discretion of the commissioner, be closed to public inspection, except to the person in interest, as defined in section 24-72-202 (4), C.R.S., or as provided by court order, during the investigatory period and until dismissed or until notice of hearing and charges are served on a respondent or other official action is taken.



§ 35-50-121. Rights of secured parties

Each secured party, whose security interest in the subject livestock appears in the list of effective filings as maintained by the central filing officer pursuant to the "Central Filing of Effective Financing Statement Act", article 9.5 of title 4, C.R.S., prior to the commissioner's payment to the owner of any excess sales proceeds pursuant to section 35-50-109 (7); prior to the issuance to the owner of the state's certificate of indebtedness pursuant to section 35-50-114 (1); or prior to the commissioner's authorization of payment of indemnity pursuant to section 35-50-114 (2) shall have a right to the proceeds of any such payment or indemnity or to such certificate of indebtedness, which is prior to that of the owner, and the commissioner or the governor, as the case may be, shall cause the foregoing to be paid or issued jointly to each such secured party and to the owner.



§ 35-50-122. Savings clause

Nothing in this article diminishes or supersedes the concurrent jurisdiction or the authorities of the parks and wildlife commission or the agriculture commission to regulate captive wildlife and alternative livestock.






Article 50.5 - Confinement of Calves Raised for Veal and Pregnant Sows

§ 35-50.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Calf raised for veal" means a member of the bovine species kept for the purpose of producing the food product known as veal.

(2) "Farrowing" means the process of a gestating sow giving birth to offspring.

(3) "Farrowing unit" means a structure in which a single gestating sow is kept immediately prior to and during farrowing for the purposes of providing care to the sow and the sow's offspring.

(4) "Gestating sow" means a confirmed pregnant member of the porcine species.

(5) "Person" shall have the meaning set forth in section 2-4-401, C.R.S.



§ 35-50.5-102. Confinement of calves raised for veal and pregnant sows - exceptions - penalty

(1) No person shall confine a calf raised for veal or gestating sow in any manner other than the following:

(a) A calf raised for veal shall be kept in a manner that allows the calf to stand up, lie down, and turn around without touching the sides of its enclosure.

(b) A gestating sow shall be kept in a manner that allows the sow to stand up, lie down, and turn around without touching the sides of its enclosure until no earlier than twelve days prior to the expected date of farrowing. At that time, a gestating sow may be kept in a farrowing unit.

(2) This section shall not apply during the following:

(a) Periods of scientific or agricultural research;

(b) Examination, testing, or individual veterinary treatment;

(c) Transportation;

(d) Exhibitions at rodeos, fairs, or youth programs; or

(e) Slaughter pursuant to article 33 of this title and rules adopted pursuant to article 33 of this title.

(3) A person who violates any provision of this section commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 35-50.5-103. Applicability

(1) This article shall apply to:

(a) Calves raised for veal, on and after January 1, 2012; and

(b) Gestating sows, on and after January 1, 2018.






Article 51 - Animal Biological Products

§ 35-51-101. Manufacturer required to have federal license

Any person, firm, or corporation operating a plant or laboratory in this state for the manufacture of animal biological products, including animal serums, vaccines, bacterins, and animal virus, offered for sale and recommended by the manufacturer for the treatment or prevention of infectious or contagious animal diseases shall secure from the United States department of agriculture, bureau of animal industry, division of serum-virus control, a federal license authorizing the manufacture of said veterinary biological products and their sale in interstate commerce. This article shall not apply to the manufacture or sale of animal biological products manufactured under United States veterinary license or produced by the United States department of agriculture, bureau of animal industry.



§ 35-51-102. Penalty for violation

It is unlawful to manufacture or sell animal biological products as defined in section 35-51-101, except in compliance with the provisions of this article, and any person, firm, or corporation violating the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than one year, or by both such fine and imprisonment.



§ 35-51-103. Civil penalties

(1) Any person who violates any provision of this article or of any rule adopted pursuant to this article is subject to a civil penalty as determined by a court of competent jurisdiction or the commissioner. The penalty shall not exceed one thousand dollars per violation; except that such penalty may be doubled if it is determined, after notice and an opportunity for hearing, that the person has violated the provision or rule on at least one prior occasion occurring after March 23, 1995.

(2) No civil penalty may be imposed by the commissioner unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect the civil penalty, or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may bring suit to recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(4) Before imposing any civil penalty, the court or the commissioner may consider the effect of such penalty on the person charged.

(5) All penalties collected pursuant to this section shall be transmitted to the general fund.



§ 35-51-104. Enforcement

(1) The commissioner shall enforce the provisions of this article.

(2) Whenever the commissioner has reasonable cause to believe a violation of any provision of this article or any rule made pursuant to this article has occurred and immediate enforcement is deemed necessary, the commissioner may issue an order requiring any person to cease and desist from such violation. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions cease immediately. At any time after service of the order to cease and desist, the person may request a prompt hearing to determine whether or not such violation has occurred. Such hearing shall be conducted pursuant to the provisions of article 4 of title 24, C.R.S., and shall be determined promptly.

(3) Whenever the commissioner possesses evidence satisfactory to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule adopted under this article, the commissioner may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.






Article 52 - Hogs

§ 35-52-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Garbage" means all refuse, animal or vegetable, and includes all waste material, byproducts of a kitchen, restaurant, hospital, hotel, or slaughterhouse, and every refuse accumulation of animal, fruit, or vegetable matter, liquid or otherwise but excludes such vegetable products as leaves and tops of vegetable plants which have not been mixed with or exposed to or which do not contain any other garbage or waste product prior to feeding to swine.



§ 35-52-111. Penalty

Any person, firm, partnership, or corporation violating the provisions of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars.



§ 35-52-111.1. Civil penalties

(1) Any person who violates any provision of this article or of any rule adopted pursuant to this article is subject to a civil penalty as determined by a court of competent jurisdiction or the commissioner. The penalty shall not exceed one thousand dollars per violation; except that such penalty may be doubled if it is determined, after notice and an opportunity for hearing, that the person has violated the provision or rule on at least one prior occasion occurring after March 23, 1995.

(2) No civil penalty may be imposed by the commissioner unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect the civil penalty, or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may bring suit to recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(4) Before imposing any civil penalty, the court or the commissioner may consider the effect of such penalty on the person charged.

(5) All penalties collected pursuant to this section shall be transmitted to the general fund.



§ 35-52-111.2. Enforcement

(1) The commissioner shall enforce the provisions of this article.

(2) Whenever the commissioner has reasonable cause to believe a violation of any provision of this article or any rule made pursuant to this article has occurred and immediate enforcement is deemed necessary, the commissioner may issue an order requiring any person to cease and desist from such violation. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions cease immediately. At any time after service of the order to cease and desist, the person may request a prompt hearing to determine whether or not such violation has occurred. Such hearing shall be conducted pursuant to the provisions of article 4 of title 24, C.R.S., and shall be determined promptly.

(3) Whenever the commissioner possesses evidence satisfactory to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule adopted under this article, the commissioner may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-52-113. Garbage cooking

(1) It is unlawful for any person, firm, partnership, or corporation, including eleemosynary institutions, to feed garbage to animals unless such garbage has been heated throughout to boiling or equivalent temperature for thirty minutes or heated according to a method specifically promulgated by the state agricultural commission; but this requirement shall not apply to an individual who feeds to his own animals only the garbage obtained from his household.

(2) Garbage to be fed to swine located within the state of Colorado shall be cooked or heated as provided in subsection (1) of this section by one or more of the following methods:

(a) Wet steaming or boiling in an open vat;

(b) Dry steaming or boiling in a jacketed kettle;

(c) Steaming in a pressure cylinder;

(d) Steam boilers; or

(e) Direct heating.



§ 35-52-114. Permit to be obtained

Prior to the feeding of garbage to any swine located in the state of Colorado, the owner or feeder, as the case may be, shall first obtain a permit from the state agricultural commission. The applicant for a garbage feeding permit shall certify in the application that he has facilities for cooking garbage in one or more of the methods described in section 35-52-113 (2). The state agricultural commission must, within a reasonable time, ascertain that such facilities are as represented and, if the requirements of section 35-52-113 can be fulfilled, issue a permit to the applicant.



§ 35-52-115. Revocation of permit

Upon receipt of evidence that any person having a permit under this article has violated or failed to comply with any of the provisions of this article or any of the rules or regulations promulgated under this article, the state agricultural commission may order a hearing for the purpose of reviewing the evidence and determining the true facts. If said facts support the violation, the commission may revoke such permit or may refuse to issue a permit to an applicant therefor.



§ 35-52-116. Premises sanitation

Premises shall be free of collections of unused garbage and waste materials. Rat and fly control measures shall be practiced as a further means of prevention of the spread of diseases.



§ 35-52-117. Premises inspection

Any authorized representative of the department of agriculture shall have the power to enter at reasonable times upon any private or public property for the purpose of inspection and investigation of the conditions relating to the treating of garbage to be fed to swine as required by this article.



§ 35-52-118. Administration and equipment

The department of agriculture is charged with administration and enforcement of this article in conjunction with such rules and regulations as may be promulgated by the state agricultural commission to carry out its provisions.






Article 53 - Transportation of Livestock

§ 35-53-101. Brand inspection fee - minimum fee - waiver permit

(1) As a means of financing the operations of the state board of stock inspection commissioners, the board is hereby authorized to levy and collect, through authorized brand inspectors, a per head inspection fee not to exceed the amount specified in section 35-41-104 on all livestock inspected. In addition, the board is authorized to levy and collect through authorized brand inspectors a minimum fee of not less than the amount specified in section 35-41-104 from each person, company, or corporation requesting the brand inspection or from whom a brand inspection is required by law. The inspection fee established pursuant to this subsection (1), but not the minimum fee, shall apply when branded or unbranded cattle, horses, or mules are being consigned to a Colorado licensed public livestock market or a licensed slaughter plant. It is the duty of all authorized Colorado brand inspectors to inspect all cattle, horses, and mules, except as exempt by law, that are offered for sale or to be moved interstate or intrastate and collect the inspection fee and minimum fee thereon. Within the limits prescribed by this subsection (1), the state board of stock inspection commissioners shall determine the amount of the inspection fee and minimum fee that shall be collected by authorized brand inspectors from the owner or person in charge of said cattle, horses, or mules before issuing a certificate of brand inspection granting leave to the owner or person in charge to offer the brand inspected cattle, horses, or mules for sale or movement interstate or intrastate. The inspection fee and minimum fee so collected shall be reported and transmitted to the state board of stock inspection commissioners at such time and in such manner as the board shall by regulation require.

(2) When any individual, firm, association, partnership, or corporation, referred to in this article as "person", who owns or has had under control by lease or grazing permit for not less than five years a headquarters ranch or farm and who moves any cattle, horses, or mules from the headquarters place to another grazing or feeding ground that is also owned by the person or that has been controlled by lease or by grazing permit for not less than five years by the person, or when the person moves any cattle, horses, or mules from the grazing or feeding ground within this state to the person's headquarters ranch or farm in this state, the person, upon payment of a fee in an amount determined by the board by rule, may apply to the state board of stock inspection commissioners for and may be granted a brand inspection fee waiver permit, irrespective of the fact such headquarters ranch or farm and the other grazing or feeding grounds exceed seventy-five miles from the point of origin provided for in section 35-53-105 (4)(f) or that the grazing or feeding grounds are outside this state. The brand inspection fee waiver permit shall entitle the permittee to move cattle, horses, and mules for grazing or feeding purposes, with no change of ownership involved, between the headquarters ranch or farm and the other grazing or feeding grounds, with no charge for brand inspection and no collection of a beef board fee. If the livestock are moved outside this state, the permittee shall guarantee that, if, for any reason, the livestock are not returned to the Colorado ranch or farm, the permittee will immediately pay the required brand inspection and beef board fee to the board.



§ 35-53-102. Duties of brand inspector

It is the duty of the brand inspector, who shall be notified as provided in section 35-53-105, or shall be selected by the board of stock inspection commissioners, to inspect the brands and earmarks of any cattle, horses, or mules to be transported by rail, truck, or other conveyance from any point within this state to any point within or without the state or to be driven out of the state, and to make a report to the state board of stock inspection commissioners, which he shall certify to as correct, of the result of such inspection at least once every thirty days or oftener if in the opinion of the board of stock inspection commissioners it is necessary to do so. It is also the duty of said brand inspector to furnish to any person, firm, association, or corporation, or any agents, servants, or employees thereof, having cattle, horses, or mules destined to be so shipped or driven, a certificate to the effect that he has duly inspected the brands and earmarks of any such cattle, horses, or mules enumerated and designated in the notice furnished such brand inspector.



§ 35-53-103. False report - certificate - penalty

Any inspector who knowingly makes any false certificate under the provisions of section 35-53-102 to the state board of stock inspection commissioners is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 35-53-105. Inspection before shipment - place

(1) Whenever any cattle, horses, or mules are to be transported from any point within this state to any point within or without this state, it is the duty of the transportation company and the person selling and delivering cattle, horses, or mules to other persons for transportation to make application to the state board of stock inspection commissioners or some duly authorized brand inspector of the board to inspect the brands and earmarks of any such cattle, horses, or mules, stating in the application the time when and the place where the animals will be ready for inspection, giving sufficient notice for the inspector to appear at the place designated in such application, and to provide adequate corrals to inspect such cattle, horses, or mules in daylight. It is the duty of such inspector, or some other inspector to be designated by the board, to appear at the place designated in such application and inspect such cattle, horses, or mules, make the necessary record, and give the necessary certificate required by the provisions of this article.

(2) Whenever any cattle, horses, or mules are to be driven from any point within this state to any point within or without this state, it is the duty of the owner or person in charge of such animals to make application to the state board of stock inspection commissioners or some duly authorized inspector of the board to have the same inspected.

(3) In all cases of cattle, horses, or mules transported by rail, the place of inspection shall be at some stockyard at the proposed point of shipment of such animals. All cattle, horses, or mules to be transported by truck or by similar conveyance within this state or beyond its boundaries shall be inspected at the point of origin or some convenient unloading point en route designated by the state board of stock inspection commissioners or one of its inspectors before being transported from the state or within the state. Cattle, horses, or mules to be driven beyond the boundaries of the state shall be inspected not less than three miles from the state line or at some convenient point designated by the state board of stock inspection commissioners or by one of its duly authorized brand inspectors before being driven from the state.

(4) This section shall not apply to:

(a) Unbranded registered purebred horses leaving a Colorado licensed race track that are accompanied by a bill of lading or statement showing the point of loading and the destination;

(b) and (c) (Deleted by amendment, L. 92, p. 161, § 1, effective April 2, 1992.)

(d) Cattle, horses, or mules being driven or transported by truck to a Colorado licensed public livestock market within the state, where Colorado brand inspection is maintained, that are accompanied by a shipper's certificate and agreement, signed by the owner or person in charge and showing the point of origin, the point of destination, and the brands on such cattle, horses, or mules being transported;

(e) Cattle being transported by truck to a Colorado licensed packing house where all of the cattle slaughtered are inspected by a Colorado brand inspector immediately prior to slaughter, accompanied by a shipper's certificate and agreement, signed by the owner, showing the point of origin, the point of destination, and the brands on such cattle being transported;

(f) Cattle, horses, or mules being driven or transported within the boundaries of the state between established ranges, pastures, and properties owned, leased, or under the control of the owner of such livestock, so long as such livestock are not being driven or transported more than seventy-five miles from the point of origin and are not changing ownership. If such livestock are being driven or transported by road, the shortest passable road route shall be used. All such cattle, horses, or mules being transported and excepted by this paragraph (f) shall be accompanied by a statement, signed by the owner or person in charge, showing the point of origin and the destination and the brands on such cattle, horses, or mules being transported.

(g) Any registered purebred beef or dairy cattle being transported to or from the national western stock show or the Colorado state fair, if such beef or dairy cattle are accompanied by registration papers identifying the legal owner;

(h) (Deleted by amendment, L. 92, p. 161, § 1, effective April 2, 1992.)

(i) Any cattle, horses, or mules which are used in rodeo competition within the state of Colorado and which are branded with the owner's state-recorded ownership brand, together with a contest number identification brand, when being transported between rodeos within the state of Colorado, but only if the same have first been inspected by an authorized brand inspector and the fees therefor paid at the beginning of the rodeo season before the cattle, horses, or mules have been moved from the owner's headquarters unless circumstances arise which will justify an inspection for brands by an authorized Colorado brand inspector. Inspection by an authorized brand inspector and collection of the brand inspection fee shall be required prior to any change of ownership or other disposal of such cattle, horses, or mules. In addition, any cattle, horses, or mules purchased for use in rodeo competition shall be inspected by a Colorado brand inspector and a Colorado brand certificate issued before any such livestock is branded with the rodeo stock owner's state-recorded ownership brand. The exemption granted by this paragraph (i) shall not apply to any cattle, horses, or mules used in rodeo competition for which the requirements of this paragraph (i) have not been met.

(5) Nothing in this section shall be construed to prevent an authorized Colorado brand inspector from investigating and inspecting any cattle, horses, or mules being driven or transported in this state to determine if the requirements of this section have been met. If no violations have occurred, no official inspection shall be deemed to have been made nor shall any brand inspection fee be charged. If any violation is found, the brand inspector may require an official inspection of such livestock and collect the fee therefor, or may seek prosecution of the offender pursuant to section 35-53-112, or both.



§ 35-53-106. Substitution of animals - penalty

Any person, firm, association, or corporation, or any agent or employee thereof, who ships any animals other than those described in the certificate provided by the brand inspector inspecting such animals, as provided in section 35-53-105, or who removes any of said animals and substitutes others therefor without the knowledge of said inspector is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 35-53-107. Disposition of stock taken by officer

In making any inspection of any animals prior to shipment by rail, truck, or other conveyance or removal from the state, if any inspector finds any animals bearing marks and brands other than those of the owner of the other cattle in said shipment and if said owner or shipper fails to exhibit a bill of sale or other authority for the possession of said animals in said shipment, the inspector shall forthwith declare them to be estrays and shall take possession of the same for the state board of stock inspection commissioners and dispose of the same according to the rules and regulations prescribed by said board.



§ 35-53-108. Disposition of estrays

The state board of stock inspection commissioners is empowered to make such reasonable rules and regulations regarding the disposition of estrays taken up by inspectors, as provided in section 35-53-107, as may seem to said board to be proper and just and for the best interests of the owners of same.



§ 35-53-109. Amount received paid to owner

Any person, association, or corporation establishing to the satisfaction of the state board of stock inspection commissioners the ownership of any estray animals which have been sold by said board, and the amount realized from such sale deposited in the estray fund, as provided in section 35-41-102, shall be forthwith paid the amount for which said animals were sold.



§ 35-53-110. Proceeds claimed within three years

All moneys in the estray fund, derived from the sale of estray animals by the state board of stock inspection commissioners or any inspector acting under the authority of said board, which has been in the possession of said board of stock inspection commissioners for six years or longer from the date of sale of such estray animals and for which no valid claim has been made shall be turned into the brand inspection fund of said board, and all claims for moneys from the estray fund made by the owners of cattle sold as estrays by said board shall be made within three years from the date of sale of the same or the same shall be forever barred and no moneys shall be paid upon claims made after three years from date of such sale. The funds so transferred from the estray fund may be used by the said board, under proper vouchers, for the prosecution of persons charged with theft of livestock and for general expenses of the board.



§ 35-53-111. Sanitary rules as to movement of livestock - quarantine - penalty

(1) The state agricultural commission may make and adopt such quarantine and sanitary regulations affecting the movement of livestock into and out of the state of Colorado and within the borders of said state as may from time to time be necessary to prevent the introduction into the state or the spread within the state of any contagious or infectious disease, and the expense of such quarantine measures and the carrying out of such regulations shall be made by the imposition of a fee of three cents per head on all cattle and horses and one and one-half cents per head on all sheep entering the state of Colorado from any quarantine or infected territory. Whenever the state agricultural commission knows or has good reason to believe that any contagious or infectious disease exists in any locality in any other state, territory, or country or that there are conditions which render domestic animals from such infected district liable to bring such disease into this state, it may report the same to the governor of the state of Colorado whereupon, by proclamation, he shall prohibit the importation of any such livestock into this state, unless accompanied by a certificate of health given by the state veterinarian or sanitary inspectors appointed by the state agricultural commission, which veterinarian or sanitary inspectors shall carefully examine all such livestock previous to the giving of such certificate.

(2) All fees connected with such examinations are to be paid by the owner of such stock so examined; but no fee shall be collected from the owner of any animals entering this state by railroad, in direct route to other states or territories, which do not remain in the state of Colorado for a longer period than is required for feeding and watering in transit. Any person, firm, or corporation who violates or disregards any of the provisions of a proclamation issued by the governor in compliance with this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than three hundred dollars nor more than three thousand dollars, or by imprisonment in the county jail for not less than thirty days nor more than one year, or by both such fine and imprisonment.

(3) Notwithstanding the amount specified for any fee in subsection (1) of this section, the state agricultural commission by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state agricultural commission by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 35-53-112. Shipping prior to inspection - penalty

(1) Any person, firm, association, partnership, or corporation, or any employee thereof, who willfully violates any provision of sections 35-53-101 to 35-53-112, except as otherwise provided in said sections, or who moves or causes to be moved any single head or any herd of cattle, horses, or mules within this state or beyond the boundaries of this state without having had the same inspected and cleared by a Colorado brand inspector is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than two hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not less than ninety days nor more than one year, or by both such fine and imprisonment. Upon conviction of a second violation of this section, such person shall be fined not less than five hundred dollars nor more than one thousand dollars and imprisoned in the county jail for not less than ninety days nor more than one year. Neither such fine nor imprisonment shall be suspended by the court, nor shall such person be granted probation by the court. Any person who commits a third or subsequent violation of this section commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S. Nothing in sections 35-53-101 to 35-53-112 shall be construed as repealing the laws now in force respecting the theft of livestock.

(2) It is the duty of the district attorney of the judicial district in this state in which any such violation occurs to initiate criminal proceedings and prosecute the same to effectively enforce the provisions of this section.



§ 35-53-113. Definitions

As used in sections 35-53-113 to 35-53-119, unless the context otherwise requires:

(1) "Carcasses" means one or more animal bodies or parts thereof, but not less than one quarter of an animal body.



§ 35-53-114. Inspector may refuse certificate

If any duly authorized inspector finds any livestock, or the carcasses thereof, in the possession of any person, firm, or corporation desiring to transport the same by motor or other vehicle and said person, firm, or corporation in charge of said livestock, or the carcasses thereof, is not in possession of a bill of sale duly executed or cannot furnish other satisfactory proof that said person, firm, or corporation is the lawful owner of said livestock, or the carcasses thereof, or if said inspector has good reason to believe that said livestock, or said carcasses, or any of them, are stolen, said inspector shall refuse to issue the certificate authorized in section 35-53-102 authorizing the transportation of said livestock, or the carcasses thereof, by motor or other vehicle and shall take possession of the same.



§ 35-53-115. Inspection and transportation of hides - fee - records

(1) It is unlawful for any person, firm, corporation, railroad company, or other common carrier to transport or cause to be transported within this state or beyond the limits of this state any hides that have not been inspected and tagged by a duly authorized brand inspector of the state board of stock inspection commissioners for the district in which such hides are shipped. A certificate of inspection as provided for in section 35-53-102 shall accompany all shipments and shall be exhibited by the carrier or his or her agent at any time upon demand of any inspector or peace officer. For each hide thus inspected there shall be paid by the owner or holder thereof a fee in the amount prescribed by the board, pursuant to section 35-41-104, to the inspector before he or she issues the hide inspection certificate authorizing the transportation of such hides.

(2) Each inspector of hides shall keep a complete record of all inspections made by such inspector and shall forward to the state board of stock inspection commissioners, together with the fee collected, on blanks furnished for that purpose, a complete report of each inspection, giving the names of the purchasers and shippers of the hides, as well as all of the brands thereon. Said report and fee so collected shall be reported and transmitted to said board at such time and in such manner as the board shall by regulation require, and said report shall be preserved by the brand commissioner as part of the records of such commissioner's office. This section shall not apply to slaughter plants or packinghouses where all cattle are inspected immediately prior to slaughter by a duly authorized brand inspector of the state board of stock inspection commissioners.



§ 35-53-116. Hides inspected - fee - seizure

(1) In the event any authorized brand inspector is making an inspection of hides or the inspection of any slaughtered carcasses, the hides from all such carcasses shall be exhibited to the inspector at the time of the inspection, and if the inspector is satisfied that the person, firm, or corporation is acting within the law, the inspector, in addition to furnishing the certificate, shall tag or mark the carcasses and hides in a manner to be designated by the state board of stock inspection commissioners as evidence that the same have been inspected. In any case where the inspector has reason to doubt the ownership of any carcass or of any hide, he shall refuse to write the hide inspection certificate and shall be authorized to seize any such hide or any such carcass of beef and hold the same for proper proof of ownership and to dispose of the same as provided in sections 35-53-118 and 35-53-119.

(2) In the event that any authorized brand inspector is making any inspection of hides received at any hide house, the owner or person in charge of such hide house shall exhibit any hides in his possession and shall show proof of ownership evidenced by proper bill of sale showing the brand, if any, on the hide or by a brand inspection certificate issued by a brand inspector in the district at the point of origin of the hide. The inspector is authorized to seize and impound any hides in the possession of any hide house that are not properly cleared for ownership by a valid bill of sale or brand inspection certificate and to dispose of the same as provided by law for the disposal of estrays.



§ 35-53-117. Officer may inspect vehicle

Any duly authorized inspector, sheriff, deputy sheriff, or peace officer is authorized to stop and inspect any motor or other vehicle transporting or containing livestock, or the carcasses thereof, and demand from the person operating said motor or other vehicle the exhibition of a bill of sale, permit, or certificate. If any person who transports or who has in possession said livestock, or the carcasses thereof, is unable to exhibit to such inspector or peace officer said bill of sale, permit, or certificate, said inspector or peace officer is empowered to arrest, with or without warrant, any such person operating said motor or other vehicle, to take possession of the same and the livestock, or carcasses therein, and to retain such possession until the person operating such motor or other vehicle can produce satisfactory evidence that he, or the person, firm, or corporation for whom the same is being transported, is the lawful owner thereof or until such livestock, or the carcasses thereof, are disposed of as provided in sections 35-53-118 and 35-53-119.



§ 35-53-118. Officer may sell carcasses

If said inspector or peace officer deems it necessary to sell said carcasses so taken to prevent the loss of same by spoiling, he is authorized to do so, retaining the sale price thereof in his possession to be disposed of as provided in section 35-53-119.



§ 35-53-119. Livestock, carcasses, or proceeds of sale

(1) If within a period of ten days the ownership of said livestock or said carcasses is shown and established, said livestock or carcasses or proceeds of sale shall be delivered to the owner. If, however, within such period the ownership of said livestock or carcasses is not shown or established, then the same shall be sold or disposed of under the direction of the said board. Any moneys derived from the sale of said livestock or carcasses shall be placed in the estray fund in charge of the board of stock inspection commissioners as provided by law and shall be subject to the same provisions applicable to said estray fund.

(2) In all such cases the facts concerning the detention and sale of such livestock or carcasses shall be reported to the district attorney of the judicial district wherein such livestock or carcasses were detained and sold.



§ 35-53-120. Penalty

Any person, whether acting in his own behalf or as agent, servant, officer, or employee of any firm, association, or corporation, who violates any provisions of sections 35-53-113 to 35-53-119 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than sixty days, or by both such fine and imprisonment, except where otherwise provided in said sections.



§ 35-53-121. Owners' transportation permit

It is unlawful for any person to transport or carry live sheep, swine, goats, horses, mules, domestic fowl, or the carcasses thereof upon any public highway of the state of Colorado or over or across any lands of which the one so transporting said animals is not the owner, lessee, or tenant without the written permission of the owner of said livestock or domestic fowl, or the carcasses thereof, for such transportation. Such permit shall contain the name of the owner of said livestock or domestic fowl, ages, sex, and brands thereon, if any, the date of transportation, the points of origin and destination of the shipment, and the person to whom consigned.



§ 35-53-122. Duty to exhibit permit

Any driver or other person in charge or control of any truck, automobile, or other vehicle so transporting or carrying live sheep, swine, goats, horses, mules, domestic fowl, or the carcasses thereof, upon demand of any peace officer of the state of Colorado, shall exhibit to such peace officer his permit to carry said livestock or domestic fowl, or the carcasses thereof, or in lieu of such permit, upon demand of such peace officer, shall make a written statement which shall contain the same information as is specified in section 35-53-121.



§ 35-53-123. Inspection report of officer

Said officer shall make out and sign a complete inspection report showing the date and place of inspection, the number and kind of said livestock, poultry, or the carcasses thereof transported, the person in charge of the truck, automobile, or other vehicle, the license number, if any, of the vehicle, and the facts set forth in the written permit or written statement, which inspection report shall be filed forthwith in the office of the sheriff of the county where it may be examined at all reasonable hours by any person.



§ 35-53-124. Penalty

Any person who makes a false or forged permit as specified in section 35-53-121 or a false or forged statement as specified in section 35-53-122, or who knowingly exhibits or causes to be exhibited to any peace officer any such false or forged permit or statement, or who, upon request of any peace officer of the state of Colorado, refuses or neglects to exhibit a permit or make a statement as provided in section 35-53-122 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.



§ 35-53-125. Inspection at point of origin

(1) Any cattle moved from a pasture shall be inspected for brands by an authorized brand inspector at the point of origin before they are placed in a feed lot, and proof of ownership shall be shown on demand by any Colorado brand inspector or any other interested party. Any cattle found carrying questionable brands when an inspection is made shall be held and handled as estrays or questionably-owned cattle, as provided by law. Such inspections shall be made before mixing with any other cattle, and when any uninspected cattle are mixed prior to an inspection, an inspection shall be made on all the cattle so mixed, and the inspection fee shall be collected. A brand inspector shall be authorized to release the cattle to be inspected at the point of origin for an inspection to be made at any designated place where proper facilities are available.

(2) In the event that two or more parties claim ownership of questionably-owned cattle, the state board of stock inspection commissioners may provide for arbitration of the claim of ownership under the supervision of the said board or under the supervision of such officer or agent of the said board as may be designated by the said board.



§ 35-53-126. Inspection at market - penalty

All cattle that are subject to inspection in the state by virtue of any law or regulation, on arrival at any market, shall be inspected by a duly authorized brand inspector, whether or not they have been previously inspected at the point of origin, before they are taken to the scales for weighing or are weighed at such market unless such cattle are released by an authorized brand inspector. Any person, whether acting in his own behalf or as an agent, servant, officer, or employee of any person, firm, corporation, or association, who violates any provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars.



§ 35-53-127. Brand inspection contracts

The state board of stock inspection commissioners is authorized to enter into contracts or agreements, within the limits of funds available therefor, with any agency, governmental or otherwise, to perform the duties imposed by law upon said state board of stock inspection commissioners with respect to brand inspection. All contracts and brand inspections pursuant to such contracts shall be subject to the approval and control of the state board of stock inspection commissioners.



§ 35-53-128. Brand inspectors - powers of arrest

(1) In addition to his other duties, a duly appointed brand inspector is authorized to ride the ranges, pastures, and other localities within the state to protect the livestock industry of the state from depredations and theft.

(2) Brand inspectors in the exercise of their statutory duties are vested with all the powers of arrest, with or without a warrant, conferred upon peace officers as set forth in section 16-3-101, C.R.S.

(3) The state board of stock inspection commissioners may authorize brand inspectors to equip their cars with sirens, red lights, and other devices for use in the apprehension of persons suspected of theft of livestock or violation of stock inspection laws. The board may also authorize the said stock inspectors to carry arms.



§ 35-53-129. Permanent permit for rodeo and other horses - rules

(1) Competition horses, other than contractor-owned bucking horses, that are used in rodeo and horse show competitions, registered breed show horses, racehorses, special drill and pleasure horses, and Colorado farm or ranch work or saddle horses shall be eligible to receive a permanent transportation permit that shall be valid for both interstate and intrastate movement if positive proof of ownership is established to the state board of stock inspection commissioners or a duly authorized Colorado brand inspector. Upon completion of an application form, approved by the board, which shall give a thorough physical description showing all brands, no brands, tattoos, or other characteristics carried by the horse, accompanied by a copy of the brand inspection certificate and a transportation permit fee in an amount determined by the board by rule made payable to the state board of stock inspection commissioners, a permanent hauling transportation permit shall be issued that shall be good for the life of the horse unless a change of ownership takes place, in which case the permit will become void. The new owner may make application for permit by the same full compliance as the prior owner. Any person fraudulently using a transportation permit issued under this section commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) A permit issued pursuant to this section shall be in lieu of other permits required under the provisions of this article.



§ 35-53-130. Annual transportation permit for cattle or alternative livestock - rules

(1) Bovine livestock, as defined in section 35-41-100.3 (1.4), and alternative livestock, as defined in section 35-41.5-102 (1), shall be eligible to receive an annual transportation permit that shall be valid for both interstate and intrastate movement if positive proof of ownership is established to the state board of stock inspection commissioners or a duly authorized Colorado brand inspector. Upon completion of an application form, approved by the state board of stock inspection commissioners, which shall give a thorough physical description showing all brands, no brands, tattoos, or other characteristics carried by the animal, accompanied by a copy of the brand inspection certificate and a transportation permit fee in an amount determined by the board by rule made payable to the board, an annual hauling transportation permit shall be issued that shall be good for one year after the date of issuance unless a change of ownership takes place, in which case the permit will become void. The new owner may make application for permit by the same full compliance as the prior owner. Any person fraudulently using a transportation permit issued under this section commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) A permit issued pursuant to this section shall be in lieu of other permits required under the provisions of this article.



§ 35-53-131. Sheep inspection districts

(1) The board of county commissioners of any county, upon petition of at least fifty-one percent of the sheep growers of the county, shall request the board to designate such county as a sheep inspection district. The board shall duly authorize a brand inspector to inspect sheep moving from range to range, or any migratory movement of sheep, through such counties.

(2) The authorized brand inspector shall inspect such transitory sheep for a brand or earmarks, and the owner of sheep so inspected shall be given an inspection certificate stating the time and place of inspection.

(3) Any sheep owner in a county designated as a sheep inspection district shall notify the board, or its duly authorized inspector, seven days in advance of any movement of sheep from one range to another. Such inspector shall then designate a corral, convenient to the route to be taken by such band of sheep, where inspection shall be made.



§ 35-53-132. Failure to give notice

Any owner or foreman who segregates, forms flocks of, transports, or drives any sheep from authorized inspection districts without giving due notice to an authorized inspector as required by section 35-53-131 (3) commits a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.



§ 35-53-133. Inspection fee - range movements

(1) In addition to the moneys now provided by law to provide the board with sufficient moneys with which to meet and defray expenses, it is the duty of brand inspectors appointed by the board to collect a fee, in an amount determined by the board by rule, on each sheep inspected in sheep inspection districts. The fee collected shall be reported and transmitted to the board, at such time and in such way as the board's rules may require.

(2) Whenever fifty-one percent of the holders of sheep permits on public lands petition the state board of stock inspection commissioners to make inspection of sheep using such public lands, the board shall authorize an inspector of the board to inspect sheep on range-to-range movements for brands or earmarks. Any owner of sheep using such public lands shall notify the board seven days in advance of such intended movement of sheep, and such inspector shall designate the most convenient available corral on the route taken by such transitory bands.






Article 53.5 - Feedlot Certification

§ 35-53.5-101. Short title

This article shall be known and may be cited as the "Feedlot Certification Act".



§ 35-53.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the state board of stock inspection commissioners created in section 35-41-101 (1).

(2) "Brand commissioner" means the brand commissioner appointed by the board pursuant to section 35-41-101 (2).

(3) "Brand inspector" means an authorized Colorado brand inspector.

(4) "Commissioner" means the commissioner of agriculture.

(5) "Department" means the department of agriculture.

(6) "Feedlot" has the meaning set forth in section 35-41-100.3 (2).



§ 35-53.5-103. Rules

(1) To carry out the provisions of this article, the board is authorized to adopt appropriate rules pursuant to section 24-4-103, C.R.S., on subjects that shall include, but are not limited to, the following:

(a) Fees to fund all direct and indirect costs of the administration and enforcement of this article;

(b) Methods of separating cattle for purposes of this article;

(c) Standards and procedures for certification of feedlots and for the issuance, renewal, suspension, revocation, and reinstatement of certificates;

(d) The number and type of on-site inspections;

(e) Records to be maintained by the owners and operators of certified feedlots;

(f) Grounds for enforcement actions.



§ 35-53.5-104. Delegation of duties - cooperative agreements

(1) The powers and duties vested in the board by this article may be delegated to qualified employees and agents, including without limitation the brand commissioner and brand inspectors.

(2) The department may receive grants-in-aid from any agency of the United States and may cooperate and enter into agreements with any agency of the United States, any agency of any other state, and any other agency of this state or its political subdivisions.



§ 35-53.5-105. Feedlot certification

(1) Any person desiring to have a feedlot certified and utilize the certification seal under the provisions of this article shall secure such certification from the board in accordance with this article and any rules promulgated pursuant to this article. The certification period shall be one year, beginning July 1 and ending June 30 of each year.

(2) (a) Feedlots separated by at least one mile will be treated as separate facilities, even if they are owned by the same entity. Feedlots owned by the same entity and not separated by at least one mile will be considered one facility for purposes of certification under this article. Each facility shall be certified individually.

(b) To be eligible for certification, each facility must be organized and operated primarily for the finishing of terminal slaughter cattle. No animal interdiction or commingling of animals from any other facility shall be permitted.

(c) Animals shall not be marketed as finished in a certified feedlot unless the owner of the feedlot verifies that the animals are destined to a packing facility registered and licensed by the United States department of agriculture. Animals leaving a certified feedlot for any other destination or purpose shall not be marketed as finished in a certified feedlot and shall be subject to all otherwise applicable brand inspection requirements.

(3) Certifications are not transferable.

(4) Certified feedlots shall be exempt from the fee waiver permit provisions of section 35-53-101 (2).

(5) Animals in a certified feedlot shall not be exempt from any Colorado brand inspection requirement other than those exemptions contained in this article.



§ 35-53.5-106. Application - fees - rules

(1) Each person seeking certification of a feedlot shall make application to the board on forms prescribed and furnished by the board. The board may reject any applicant who does not meet the minimum requirements for certification as set forth in rules of the board.

(2) An annual certification fee in an amount determined by the board by rule shall accompany the application.



§ 35-53.5-107. Per-head fees

(1) The per-head inspection fee for a certified feedlot shall be fifteen cents less than the fee set by the board pursuant to section 35-41-104 for direct-to-slaughter cattle and seventeen cents less than such fee for all other cattle. All such fees shall be due and payable to the board by the fifth day of each month based on the number of animals shipped during the previous calendar month.

(2) Each month, the owner of a certified feedlot shall remit two separate checks, each made payable to the board. One of such checks shall be in the amount of the per-head fee specified in subsection (1) of this section, and the other in the amount required to cover the Colorado beef board fee, the national beef promotion fee assessed pursuant to 7 CFR 1260.172, or both. Any payment received over ten days late shall result in the assessment of a penalty of ten percent of the amount originally due, not to exceed fifty dollars per late payment, plus interest at the legal rate specified in section 5-12-102 (1)(b), C.R.S., until paid.



§ 35-53.5-108. Movement of cattle from certified feedlots - notice - inspection

(1) The board shall supply each certified feedlot with appropriate movement certificates in triplicate. One copy of each certificate shall accompany the slaughter animals to the packing facility, one copy shall be retained by the certified feedlot, and one copy shall be sent to the board together with the appropriate fees. The feedlot shall retain copies of the direct-to-slaughter certificates in a separate file, in numeric order, for audit purposes.

(2) All certified feedlots shall notify the local brand inspector of all anticipated shipments going directly to slaughter, giving the inspector ample notice to inspect or audit the shipment at his or her discretion during daylight hours.

(3) Any certified feedlot that has animals inspected immediately prior to shipment to slaughter and an inspection certificate issued by an authorized Colorado inspector shall be charged the applicable per-head fees, Colorado beef board fees, and national beef promotion fees. The certified feedlot per-head fee will not be charged in addition to the inspection fee. One copy of the inspection certificate shall be filed with feedlot copies of the slaughter movement certificates. The feedlot shall be responsible for the inspection fee, which shall be payable at the time of inspection on all animals inspected.



§ 35-53.5-109. Movement of cattle into certified feedlots - notice - inspection

(1) (a) All Colorado cattle arriving at a certified feedlot from origins in Colorado shall be accompanied by an inspection certificate or Colorado licensed market invoice, issued immediately prior to entry, or shall be inspected upon entry to the certified feedlot. All Colorado cattle that are inspected at the feedlot prior to entry for change of ownership or feedlot entry and that are not accompanied by a Colorado inspection certificate or purchase invoice shall be charged the regular set fees as authorized by section 35-41-104 and shall not be entitled to the discount provided in section 35-53.5-107 (1).

(b) As used in this section, "Colorado cattle" means cattle that either were born in Colorado or were unloaded in Colorado before entering the feedlot.

(2) Cattle received from another brand inspection state or province and accompanied by a current inspection certificate or licensed public livestock market purchase invoice issued immediately prior to shipment that identifies the animals by brand and that identifies the certified feedlot as the final destination shall be exempt from inspection requirements.

(3) All cattle originating from a non-brand inspection area shall be accompanied by purchase and interstate shipment documentation as required by Colorado or the state of origin of the cattle, or both. The document shall include buyer, seller, date of purchase, number of head, sex, average weight, and brands if known. The feedlot shall notify the local brand inspector within twenty-four hours after arrival, and the cattle shall be held separately by source for a maximum of forty-eight hours after such notification so that the inspector may inspect or audit-endorse purchase and shipment documentation so as to establish identity satisfactory to the inspector. No commingling of shipments shall be allowed prior to inspection. The local brand inspector shall not collect any fee for this service.

(4) Cattle received at the feedlot from any source that are rejected by the feedlot for any reason may be shipped out after proper required inspection. Cattle so rejected shall be considered Colorado cattle. These animals shall be kept totally separate from other animals, and no commingling shall be allowed.

(5) The owner of each certified feedlot shall be required to keep a formal, auditable entry log of all cattle entering the facility. This log shall contain information including, but not limited to, the legal owner of the cattle, date of entry, number of head, sex, and lot number or numbers assigned. In addition, the log shall show the brand inspection or purchase invoice that accompanied the livestock upon entry. Such log shall be for the private use of the feedlot and the brand inspector and shall not be considered a public record under the Colorado open records law, article 72 of title 24, C.R.S. The log shall be kept at the certified feedlot at all times.



§ 35-53.5-110. Audits - inspections - complaints

(1) The board or an authorized brand inspector may audit a certified feedlot at any reasonable time, with or without advance notice, to ensure compliance with this article or any rules adopted under the authority granted in this article.

(2) (a) The board shall determine the depth and frequency of any feedlot audit.

(b) The audit of a certified feedlot may include physical inspection of animals in any area of the facility and may include any document required to verify head count, valid ownership, or legal entry into the facility.

(3) (a) Any person having reasonable suspicion of a potential violation may request, directly to the brand commissioner or his or her designated agent, an inspection or audit of a specific certified feedlot or pen therein. Such request may be granted or denied based upon rules of the board governing such inspection or audit. The person requesting such audit shall be responsible for the board's fees and costs incurred in conducting the inspection or audit; except that, if any violations are proven as a result of the inspection or audit, such person shall be reimbursed from the penalties assessed pursuant to section 35-53.5-113.

(b) The owner of a certified feedlot may request an inspection of cattle held at the feedlot upon payment to the board of all applicable fees.



§ 35-53.5-111. Enforcement - hearings

(1) The board is authorized to administer and enforce the provisions of this article and all rules adopted pursuant thereto.

(2) The board is authorized to conduct hearings in accordance with article 4 of title 24, C.R.S., and to use administrative law judges to conduct such hearings when their use would result in a net saving of costs to the board.

(3) The board and, in the exercise of delegated authority, the brand commissioner, shall have full authority to administer oaths and take statements, issue subpoenas requiring the attendance of witnesses and the production of books, records, and other documentary evidence, and compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey a subpoena, the board or the brand commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.



§ 35-53.5-112. Disciplinary actions - suspension or revocation of certificate - grounds

(1) The board, acting in accordance with article 4 of title 24, C.R.S., may deny, suspend, refuse to renew, or revoke any certification if the applicant or certificate holder has violated any provision of article 43, 44, 53, or 54 of this title or has entered a plea of guilty or nolo contendere to or been convicted of any criminal act under title 18, C.R.S.

(2) The owner of any feedlot whose certification has been suspended or revoked shall, upon notice, cause all animals leaving the facility to be inspected pursuant to section 35-53-105 and shall pay all required inspection fees at the time of inspection.

(3) Upon the suspension or revocation of a certificate, all or part of the annual certification fee may be forfeited as determined by the board.

(4) The owner of a feedlot whose certification has been revoked may reapply for certification at any time after the expiration of two years from the date of revocation and upon the payment of all required fees.



§ 35-53.5-113. Civil penalties

(1) (a) Any person who violates any provision of this article or of any rule adopted pursuant to this article is subject to a civil penalty, not to exceed one thousand dollars per violation, as determined by the board or a court of competent jurisdiction.

(b) No civil penalty shall be imposed by the board unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(c) All civil penalties levied and collected pursuant to this article shall be credited to the brand inspection fund created in section 35-41-102. All moneys credited to such fund pursuant to this article, together with any interest earned thereon, shall be retained in the fund and shall not revert to the general fund or any other fund except as may be directed by the general assembly, acting by bill.

(2) Nothing in this article shall be construed to limit the authority of the board or any other law enforcement agency to investigate or prosecute violations of local, state, or federal law except as otherwise specifically provided.

(3) Nothing in this article shall be construed to immunize any person from civil liability.



§ 35-53.5-114. Estrays - stolen livestock - board to assist recovery

(1) The board shall assist the owner of any certified feedlot that, as legal purchaser, has inadvertently received an estray or stolen animal on any shipment received. Stolen livestock found at any inspection location shall be handled in accordance with section 18-4-405, C.R.S.

(2) Animals found to be of questionable title shall be handled as estrays until clear and legal title has been established. At the time of entry into a certified feedlot, the officiating inspector shall notify the owner of the feedlot of any estrays or animals of questionable title and assist in clarifying title wherever possible.



§ 35-53.5-115. Prohibited acts - no liability of state

(1) It shall be unlawful for any unauthorized person to reproduce, produce a facsimile of, or use a feedlot certificate in any fashion. Any person who violates this subsection (1) may be subject to appropriate civil or administrative proceedings or both.

(2) The state assumes no liability for persons who misrepresent any product under the authority of this article.






Article 54 - Sale of Stock

§ 35-54-101. Bills of sale given for livestock sold

No person, whether as principal or agent, shall sell or otherwise dispose of any livestock, nor shall any person, whether as principal or agent, buy, purchase, or otherwise receive any such livestock, unless the person so selling or disposing of any such livestock gives, and the person buying, purchasing, or otherwise receiving any such livestock takes, a bill of sale, in writing, of the livestock so sold or disposed of, or so bought, purchased, or otherwise received.



§ 35-54-102. Penalty

Any person who violates or fails to comply with any of the provisions of section 35-54-101 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than six months, or by both such fine and imprisonment.



§ 35-54-103. Requirements of bill of sale

(1) A duly executed bill of sale is an instrument in writing by which the legal owner or authorized agent transfers to the buyer the title of livestock therein described and guarantees to defend said title against all lawful claims. It shall definitely describe the animal sold as follows:

(a) Horses or mules, age, color, and sex, with special markings, including all iron brands carried;

(b) Registered cattle, registration number tattooed in ear, name, sex, breed, brand, and marks, if any;

(c) Range cattle, sex, age, breed, brands or earmarks, wattle or dewlap, horned or dehorned;

(d) When the sale or transfer involves neat cattle carrying one or more Colorado recorded brands, the cattle shall be tallied for brands, and the brands described in the bill of sale, giving location on the animal of all Colorado recorded brands;

(e) Sheep, number, breed class, ewes, rams, wethers, lambs, paint brands, firebrands, and earmarks.

(2) Both the seller and the buyer shall sign the bill of sale, giving the post-office address of each, in the presence of a witness, who also signs with his name and address, and who is a legal resident of the county where the transfer of the described livestock takes place. The bill of sale shall be dated the day of the transaction.



§ 35-54-104. Purchaser must show bill of sale

It is the duty of any person who purchases or receives, or has in his possession, any such livestock, either for himself or for another, to exhibit, on reasonable request to any person inquiring therefor, the bill of sale of such livestock, if in his power to do so, and if not in his power to do so, to state and give the reason therefor. Any person violating or failing to comply with the provisions of this section shall be deemed guilty and liable to punishment as provided in section 35-54-102.



§ 35-54-105. Selling without bill of sale - theft

(1) Any person who sells or offers for sale or trades any livestock upon which such person has not his recorded mark or brand, or for which the person so offering has neither bill of sale nor power of attorney from the owner of such livestock authorizing such sale, is guilty of theft, unless such person upon trial shall establish and prove that he was at the time the actual owner of the livestock so sold or traded, or offered for sale or trade, or that he acted by the direction of one proven to be the actual owner of such livestock.

(2) In prosecutions for a violation of this section, it shall not be necessary, in order to warrant a conviction for the people, to prove motive, intent, or purpose on the part of the accused, or that the accused knew that the livestock sold or traded, or offered for sale or trade, was so sold, traded, or offered in violation of this section, but the fact of such selling, trading, or offering for sale or trade contrary to the provisions of this section, when proved, shall be sufficient to authorize a conviction, unless the accused shall by testimony explain the case made by the people in a manner consistent with good faith and an innocent purpose.



§ 35-54-106. Partido contracts recorded

No partido or share contract, whereby livestock is delivered to be kept on shares for a period of time at the end of which they, or an equal or similar number, or any number thereof, are to be returned, whatever the specific terms of said contract may be, shall be valid, except as between the parties to said contract, unless such contract is filed or recorded in the office of the county clerk and recorder of deeds of the county wherein such livestock is to be kept.






Article 55 - Public Livestock Markets

§ 35-55-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Livestock" means horses, mules, cattle, burros, swine, sheep, goats, poultry, and alternative livestock as defined in section 35-41.5-102 (1).

(2) "Public livestock market" means any place, establishment, or facility, commonly known as a livestock market, conducted or operated for compensation or profit as a public livestock market, consisting of pens, or other enclosures, and their appurtenances, in which live horses, mules, cattle, burros, swine, sheep, goats, and poultry are received, held, or assembled for either public or private sale. The person, partnership, or corporation owning or controlling premises defined as a public livestock market shall be compensated for the use of the premises and the services performed in handling the livestock in connection with the sale.



§ 35-55-102. License requirements

(1) Any person, partnership, or corporation may procure a license to establish and operate, for a term of one year, a public livestock market within the state of Colorado by making written application to the state board of stock inspection commissioners, which application shall provide the following:

(a) The name and address of the applicant, and the names and addresses of all persons having any financial interest in the business;

(b) Financial responsibility of the applicant in the form of a statement of all assets and liabilities;

(c) A legal description of the property and its exact location, with a complete description of the facilities proposed to be used in connection with such public livestock market;

(d) Repealed.

(e) Proof of the ability of the applicant to comply with the federal "Packers and Stockyards Act, 1921", as amended (7 U.S.C. sec. 181 et seq.);

(f) Proof of the financial stability, business integrity, and fiduciary responsibility of the applicant.

(2) Each such application shall be accompanied by the annual fee as prescribed in section 35-55-103.

(3) Before an application for license is approved, the applicant shall prove ownership or control by lease of not less than six thousand square feet of holding pens including ample sorting and handling alleys, not less than ten feet wide with at least three gates in each alley that will fasten across the alley; ample pens and sheds for holding and handling sheep and hogs; and at least two adequate-sized pens with connecting alley and usable chute for use by state and federal livestock sanitary inspectors.

(4) Repealed.

(5) Every licensed public livestock market shall use forms approved by the state board of stock inspection commissioners for consignment cards, consignors accounts on sale, buyers settlement sheets, and bills of sale to the purchaser.

(6) A public livestock market shall operate on the day of the week designated by the state board of stock inspection commissioners. The operation of a public livestock market in this state without a license is a misdemeanor punishable as provided in section 35-55-117.



§ 35-55-103. License fee - rules

No person shall engage in the operation of a public livestock market within the state of Colorado without first procuring a license from the state board of stock inspection commissioners and paying a fee prescribed by the board in an amount sufficient to cover the administrative costs of the licensing provisions of this article. The license may be renewed by eligible applicants in accordance with an expiration and renewal schedule established in rules promulgated by the commissioner of agriculture. An application for a license to establish and operate public livestock markets shall be in writing upon a blank form to be furnished by the board and shall be accompanied by the fee prescribed by the board pursuant to this section. If the board does not issue a license or renewal, the fee must be returned to the applicant.



§ 35-55-104. Bond

(1) No license or renewal of license to establish a public livestock market within the state of Colorado may be issued until the applicant has filed evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or executed and delivered to this state a surety bond approved and accepted by the state board of stock inspection commissioners upon a form prescribed by the state board. The bond shall be in a penal sum of not less than twenty-five thousand dollars, the amount to be determined by the state board based upon the dollar volume of the business, and shall be issued by a surety company approved by the state board of stock inspection commissioners. Said bond shall be conditioned upon the prompt payment to the rightful owner, upon sale of the livestock so consigned and delivered to the licensee for sale, of all moneys received, less reasonable expenses and agreed commissions chargeable by the licensee and operator of the public livestock market, and also upon full compliance with all of the terms and requirements of this article. When so approved, said bond shall be filed with the state board.

(2) Actions at law may be brought in the name of the state board of stock inspection commissioners upon any such bond, for the use and benefit of any person, firm, or corporation who may suffer loss or damage from violations thereof, but the aggregate liability of the surety for all such losses or damages shall, in no event, exceed the sum of said bond.

(3) Any such public livestock market which is registered under the provisions of the federal "Packers and Stockyards Act, 1921", as amended, and has executed a bond as provided for therein and as is required by the rules and regulations prescribed by the secretary of agriculture, is not required to execute the bond provided for in this article if such bond also guarantees payment of all brand and sanitary inspection fees due this state. Copies of any such license and bond certified by the executive officer of such board may be procured upon payment of a fee of one dollar each, and shall be received as competent evidence in any court in this state.



§ 35-55-105. Posting licenses

A certified copy of an issued license may be procured by the holder of the original upon payment of a fee of one dollar therefor, and the original or certified copy of said license shall be posted during sale periods in a conspicuous place on the premises where the public livestock market is conducted.



§ 35-55-106. Board rules

The state board of stock inspection commissioners may adopt, publish, and enforce rules and regulations necessary for the administration of this article.



§ 35-55-107. Discipline of licensees

(1) Any violation of the provisions of this article or of any rule adopted and published by the state board of stock inspection commissioners shall be deemed sufficient cause for the state board of stock inspection commissioners to revoke or suspend the license of the offending operator of such public livestock market or to place on probation such licensee, and the following shall also be specific grounds for the imposition of any of the disciplinary actions specified in this introductory portion:

(a) If the state board of stock inspection commissioners finds the licensee has violated any law of the state of Colorado or official rule or regulation made pursuant thereto governing the intrastate or interstate movement, shipment, or transportation of livestock, or the requirements for brand or health inspection thereof;

(b) If the state board of stock inspection commissioners finds that said licensee has been guilty of fraud or misrepresentation as to the title, brands, or ownership;

(c) If the state board of stock inspection commissioners finds the licensee guilty of buying, receiving, or offering for sale any livestock known by him to be diseased or to have been exposed to infectious or contagious disease;

(d) If the state board of stock inspection commissioners finds that the licensee has failed or refused to practice measures of sanitation and inspection as are required by this article or by rule or regulation of the state board of stock inspection commissioners made pursuant thereto concerning premises or vehicles used for the stabling, yarding, housing, holding, or transporting of animals in the operation of his public livestock market;

(e) If the state board of stock inspection commissioners finds that the licensee has neglected or refused to keep records and forms of consignment cards, consignors account of sale, and buyers account of sale and bill of sale approved by the state board of stock inspection commissioners required by this article, or rules or regulations made pursuant thereto, or fails or refuses to permit inspection of such records by any authorized agent of said board;

(f) If the state board of stock inspection commissioners finds that the licensee has failed or refused to withhold sale proceeds of any livestock designated by the authorized brand inspector as livestock of which the title is questionable in accordance with section 35-55-114, or if the board finds that the licensee has failed or refused to transmit promptly to said board, after the expiration of thirty days, the proceeds of all livestock to which ownership has not been established in accordance with section 35-55-114;

(g) If the state board of stock inspection commissioners finds that the licensee has issued a company account of purchase which establishes ownership of or transfers title to any cattle, horses, or mules which have not been inspected for brands and ownership or title verified by an authorized Colorado brand inspector immediately prior to or on the licensee's market day designated by the board;

(h) If the state board of stock inspection commissioners finds that the licensee attempted to obtain or obtained a livestock market license by fraud or misrepresentation;

(i) If the state board of stock inspection commissioners finds that the licensee is engaging in or has engaged in advertising which is misleading, deceptive, or false;

(j) If the state board of stock inspection commissioners finds that the licensee has violated or has aided or abetted in the violation of any order of the state board of stock inspection commissioners;

(k) If the state board of stock inspection commissioners finds that the licensee has aided or abetted in the violation of any provision of this article or of any rule or regulation adopted by the state board of stock inspection commissioners pursuant to this article;

(l) If the state board of stock inspection commissioners finds that the licensee has violated or has aided or abetted in the violation of the federal "Packers and Stockyards Act, 1921", as amended (7 U.S.C. sec. 181 et seq.);

(m) If the state board of stock inspection commissioners finds that the licensee has been convicted of or has entered a plea of nolo contendere to a felony for an offense related to the conduct regulated by this article.

(2) When a complaint or an investigation discloses an instance of misconduct which, in the opinion of the state board of stock inspection commissioners, does not warrant formal action but which should not be dismissed as being without merit, the board may send a letter of admonition to any licensed public livestock market operator. Such letter shall be sent to the licensee by certified mail, and a copy thereof sent to the complainant, advising the operator that the operator may, within twenty days after receipt of the letter, make a written request to the board to institute a formal hearing pursuant to section 35-55-108 to determine the propriety of the alleged misconduct. If such request is timely made, the letter of admonition shall be deemed vacated, and the matter shall be processed by means of formal proceedings.



§ 35-55-108. Investigation - hearing - administrative law judge

(1) The state board of stock inspection commissioners, upon its own motion on the basis of reasonable cause or upon the complaint in writing of any person, shall investigate the activities of any licensed livestock market operator or any person who assumes to act in such capacity within the state. Based on the findings of such investigation, the board may initiate proceedings under this article for the discipline of a licensee.

(2) The board shall, through the department of agriculture, employ administrative law judges appointed pursuant to part 10 of article 30 of title 24, C.R.S., to conduct hearings for placing a licensee on probation or for revoking or suspending a license on behalf of the board. The administrative law judges shall conduct such hearings pursuant to the provisions of sections 24-4-104 and 24-4-105, C.R.S.



§ 35-55-109. Sanitary conditions

Every public livestock market shall be maintained in a sanitary condition and cleaned and disinfected under the supervision of a veterinarian authorized by the state board of stock inspection commissioners when necessary.



§ 35-55-110. Scales

All scales used in the operation of public livestock markets shall come under and be controlled by Colorado's weights and measures laws.



§ 35-55-111. Records

Operators of all public livestock markets shall keep on file an accurate record of the date on which a consignment of animals was received and sold, together with the name and address of the buyer and seller, the number and species of the animals received and sold, and the marks and brands on each animal. Said records together with the gross selling prices, commission, and other proper care, handling, and sale charges on each consignment shall be available for inspection by the executive officer of the state board of stock inspection commissioners, his deputy, or authorized inspector. All records of sales during preceding months shall be kept readily accessible for immediate examination.



§ 35-55-112. Brand inspection

(1) All cattle, horses, mules, and burros, upon entering a public livestock market, shall be inspected for iron brands, earmarks, and other identifying characteristics before being offered for sale. A bill of sale signed by the recorded owner of the brands or no brands or an account of sale showing the brands or no brands on the livestock consigned shall be produced by the consignor. The brand inspector in charge may, in justifiable circumstances, permit the sale of cattle, horses, mules, or burros whose ownership is questionable and then proceed to impound the proceeds of the sale of such animals. After any livestock are consigned to any public livestock market, they shall be held and treated as if the ownership thereof has not been established, until a proper bill of sale or account of sale is produced by the consignor. Such inspections shall be made by authorized brand inspectors who have been approved by the state board of stock inspection commissioners, and a fee per head in the amount prescribed by the state board of stock inspection commissioners pursuant to section 35-41-104, shall be withheld from the consignor's proceeds of sale by the market operator, to be paid to the state board of stock inspection commissioners, for brand inspection on all cattle, horses, mules, and burros.

(2) The authorized brand inspector making the inspection and collecting the fees prescribed shall issue an official brand inspection certificate in duplicate, one copy to be the property of the owner or operator of the auction market, and will be authority for the public livestock market to issue a bill of sale to the purchaser of any livestock sold or disposed of through a licensed livestock auction market, the original to be delivered to the office of the state board of stock inspection commissioners.



§ 35-55-113. Veterinary inspection - rules

(1) All livestock consigned and delivered on the premises of any licensed public livestock market, before being offered for sale, shall be inspected by an authorized veterinarian of the department of agriculture. The veterinarian shall examine or test, as indicated or required, animals consigned to the public livestock market for the purpose of determining their condition of health and freedom from infectious or contagious animal diseases. If, in the opinion of the examining veterinarian, said animals are free of symptoms of infectious or contagious disease and have not, to the best of his knowledge, been exposed to any infectious or contagious diseases, he shall issue a health certificate, signed by him, to any purchaser who so requests. Said health certificate shall be delivered to the purchaser at the time of rendering the account of sale or bill of sale. In addition to the requirements of this subsection (1) for all interstate movements, livestock must meet federal interstate and state of destination requirements. All animals found to be affected with any recognized infectious or contagious diseases shall be immediately isolated, quarantined, and held in conformity with the health requirements of Colorado law and the rules and regulations of the department of agriculture. All fees or taxes for veterinary services, prior to the sale of the livestock, shall be paid by the operator of the public livestock market. All livestock intended for interstate shipment, on which the United States department of agriculture requires specific inspections or tests that can only be made by an approved and licensed veterinarian, shall be made at the expense of the buyer or the party who intends to move them interstate.

(2) (a) Swine may be moved from a public livestock market if, upon inspection, the swine are found free from symptoms of cholera or other contagious, infectious, or communicable diseases and in a thriving condition.

(b) Repealed.

(3) Feeding swine and breeding swine going from a market to a farm shall be identified by an approved ear tag, individual tattoo, or ear notch. Sows and boars going to slaughter shall be identified in accordance with the market swine identification program as prescribed in the uniform methods and rules for brucellosis eradication published by the U.S.D.A. animal plant health inspection service agency, in effect July 1, 1981, and as amended from time to time thereafter.

(4) No animal may be sold or offered for sale at a public livestock market if the animal is injured, disabled, or diseased beyond recovery, or if such injury or disease permanently renders the animal unfit for human consumption. This subsection (4) includes, but is not limited to, any animal with severe neoplasia, any animal that is unable to rise to its feet by itself, and any animal with obviously fractured long bones.

(5) If, in the judgment of an authorized veterinarian of the department, an animal presented at a public livestock market is injured, disabled, or diseased beyond recovery, the veterinarian shall humanely euthanize the animal or direct the consignor to immediately remove the animal from the premises of the public livestock market. All expenses incurred for euthanasia and disposal of an animal under the provisions of this subsection (5) are the responsibility of the consignor. Collection of expenses shall not be the responsibility of the consignee.

(6) The commissioner of agriculture shall adopt reasonable rules for the administration and enforcement of this section, including, but not limited to, rules designating any disease as a disease that renders livestock permanently disabled or the carcasses thereof permanently unfit for human consumption. The commissioner shall promulgate all such rules in accordance with existing antemortem inspection guidelines of the United States department of agriculture food safety inspection service.



§ 35-55-114. Title

The operator of each public livestock market in this state shall warrant to the purchaser thereof the title of all livestock sold through his public livestock market and shall be liable to the rightful owner thereof for the net proceeds in cash received for such livestock so sold. It is the further duty of such operator, when notified by the authorized brand inspector that there is a question as to whether any designated livestock sold through said market is lawfully owned by the consignor thereof, to hold the proceeds received from the sale of said livestock for a reasonable time, not to exceed thirty days, to permit the consignor to establish ownership and if at expiration of that time, the consignor fails to establish his lawful ownership of such livestock, said proceeds shall be released by such operator to the state board of stock inspection commissioners, which board has authority to dispose of said proceeds in accordance with Colorado's estray laws relating to the distribution of estray money, and the board's receipt therefor shall relieve said operator from further responsibility for said proceeds. Proof of ownership and an account of all sales of livestock shall be transmitted by the authorized brand inspector to the state board of stock inspection commissioners.



§ 35-55-115. Disposition of fees

All license fees collected from public livestock markets shall be deposited with the state treasurer and shall be placed in the brand inspection fund by the state treasurer for use of the board in paying ordinary expenses of the state board of stock inspection commissioners.



§ 35-55-116. Dispersal sales

All dispersal sales made at public livestock markets shall meet the requirements prescribed for other livestock passing through such markets.



§ 35-55-117. Penalty

Any person, partnership, or corporation who violates any provision or requirement of this article or any rule or regulation adopted by the state board of stock inspection commissioners is guilty of a class 3 misdemeanor, and any person, partnership, or corporation who commits a second or subsequent violation of any provision or requirement of this article or any rule or regulation adopted by the state board of stock inspection commissioners commits a class 1 misdemeanor and any such offender shall be punished as provided in section 18-1.3-501, C.R.S. It is the duty of the district attorney of the district in which such offense is committed, upon complaint of any private person, or of a sanitary or brand inspector, or of the state board of stock inspection commissioners, to prosecute the same if, after investigation, he or she believes a violation has occurred. The state board of stock inspection commissioners, upon its own initiative, or upon complaint of any person, through the attorney general may bring an action in the district court of the district where such offense is committed in the name of the people of this state for an injunction against any person violating any of the provisions of this article or of any rule or regulation adopted by the state board of stock inspection commissioners.



§ 35-55-118. Denial of license - hearing

(1) The state board of stock inspection commissioners is empowered to determine summarily whether an applicant for a license to establish and operate a public livestock market meets the requirements set forth in this article or whether there is probable cause to believe that an applicant has committed any of the acts set forth in section 35-55-107 as grounds for discipline. As set forth in this section, "applicant" does not include a renewal applicant.

(2) If the board determines that an applicant does not meet the requirements for licensure set forth in this article or that probable cause exists to believe that an applicant has committed any of the acts set forth in section 35-55-107, the board may withhold or deny the applicant a license. In such instance, the board shall provide such applicant with a statement in writing setting forth the basis of the board's determination.

(3) Should reasonable grounds for controversy over the board's action in issuing or refusing to issue a license develop, a hearing may be conducted by four members of the board. Following such hearing, the board shall affirm, modify, or reverse its prior action in accordance with its findings at such hearing.



§ 35-55-119. Termination of functions - repeal of article

This article is repealed, effective July 1, 2019. Prior to the repeal, the licensing functions shall be reviewed as provided for in section 24-34-104, C.R.S.






Article 56 - Auctioneers of Livestock

§ 35-56-101. Stock register

Any person licensed in this state to keep an auction, where horses, mules, or cattle are sold at auction, shall maintain a book called a stock register, in which he shall describe minutely every animal he offers for sale.



§ 35-56-102. Contents of register

In such register shall be recorded the person's name who brings forward such animal for sale, whether or not he is the owner of the same, and if not the owner, the name of the owner, with his residence; also, the color, brand or marks, size, and age, as near as may be, of the animal so offered for sale.



§ 35-56-103. Registration fee

The keeper of such auction shall be entitled to charge and receive for the registering of each animal so entered in his register, before he offers the same for sale, the sum of twenty-five cents. All stock registers shall be open for inspection and reference to any person who may wish to examine the same, and shall be evidence in any court where the trial of the right of property may be had.



§ 35-56-104. Penalty

Any person who offers for sale at auction any animal named in section 35-56-101, without first complying with the requirements of this article as to registration, upon conviction thereof, shall be punished by a fine of twenty-five dollars, to be collected as other fines, and paid into the county treasury for the use of the county.



§ 35-56-105. Record kept by auctioneers

All auctioneers, commission merchants, and other persons who keep a place or stand for publicly vending horses, mules, and horned cattle, or any of them, in a book kept for that purpose, shall keep a true and faithful record of all the animals purchased or sold by them, or under their control, which record shall contain a brief description of the animal, including its age, value, marks, brands, and date of purchase and sale, and the name and residence of the seller and purchaser in each case.



§ 35-56-106. Record open to inspection

The record provided for in section 35-56-105 shall be open to the inspection of all persons during the ordinary business hours of the day.



§ 35-56-107. Penalty

Any person violating any of the provisions of this article shall be punished by a fine of not less than ten dollars nor more than one hundred dollars, to be recovered in any court of competent jurisdiction, with cost of suit.



§ 35-56-108. Disposition of fines

All fines recovered under the provisions of this article shall be paid into the county treasury of the proper county, and appeals shall be allowed to the district court as in civil cases.






Article 57 - Colorado Beef Council

§ 35-57-101. Short title

This article shall be known and may be cited as the "Colorado Beef Council Authority Act".



§ 35-57-102. Legislative declaration

(1) It is declared to be in the interest of the public welfare that owners of cattle shall be authorized and encouraged to act jointly and in cooperation with handlers, processors, dealers, and purchasers of cattle in promoting and stimulating, by research, education, advertising, and other methods, the increased and efficient production, distribution, use, and sale of cattle and beef products; and it is the intent and purpose of this article to authorize and provide a method and procedure for a promotional program for the cattle industry and the financing thereof pursuant to the powers of the general assembly as authorized by law. It is further declared that the cattle industry of this state is affected with a public interest in that, among other things:

(a) The production, processing, handling, purchasing, manufacturing, and distributing of beef and beef products constitutes a paramount industry of this state which not only provides substantial and required revenues for the state and its political subdivisions and employment and a means of livelihood for many thousands of its population but also furnishes essential foods that are vital to the public health and welfare.

(b) Stabilization, maintenance, and expansion of the cattle industry of Colorado and of the state, nationwide, and foreign markets for its products are necessary to assure the consuming public an adequate supply of foods which are indispensable in a proper human diet, to protect, for the state and its political subdivisions, a necessary source of tax revenue, to provide and maintain an adequate standard of living for a great segment of the population of this state, to maintain proper wage scales for those engaged in the cattle industry, and to maintain existing employment.

(c) The essentiality of beef and beef products in proper human nutrition and to the maintenance of a high level of public health is such as to require that the public be made thoroughly aware thereof and be protected against misrepresentation and deception by the dissemination of accurate and scientific information relative to the healthful qualities of beef and beef products, their various classifications, the food values, and industrial and medicinal uses thereof; the methods, care, and precautions necessary to their proper production, processing, manufacture, and distribution; the necessary costs and expenses thereof; and the necessity and desirability on the part of the public of using and consuming beef and beef products of the highest standards of quality.

(2) The purposes of this article are:

(a) To enable the cattle industry, with the aid of the state, to protect their right to market, to develop, maintain, and expand the state, nationwide, and foreign markets for beef and beef products produced, processed, or manufactured in this state, and the use and the consumption of such beef and beef products therein;

(b) In aid, but not in limitation, of the purpose in paragraph (a) of this subsection (2), to authorize and enable the board to formulate and effectuate, directly or in cooperation with other agencies and instrumentalities specified in this article, sales stimulation and consumer or other educational programs designed to increase the use and consumption of beef and beef products;

(c) To provide funds for the administration and enforcement of this article by contributions or fees in the event the federal cattlemen's beef promotion and research board, established in 7 U.S.C. sec. 2904 (1), ceases to exist. Such moneys shall be collected in the manner prescribed in this article.



§ 35-57-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authority" means the Colorado beef council authority created by section 35-57-104 (1).

(2) "Board" or "beef board" or "beef council" means the board of the Colorado beef council authority created by section 35-57-104 (1).



§ 35-57-104. Colorado beef council authority - creation

(1) There is hereby created the Colorado beef council authority, which shall be a body corporate and a political subdivision of the state. The authority shall not be an agency of state government, nor shall it be subject to administrative direction by any state agency except:

(a) As provided in this article;

(b) For purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.;

(c) For purposes of inclusion in the risk management fund and the self-insured property fund and by the department of personnel pursuant to part 15 of article 30 of title 24, C.R.S.



§ 35-57-105. Colorado beef council authority - board of directors

(1) The powers of the authority shall be vested in the board of directors of the Colorado beef council authority, which shall be composed of:

(a) Two persons who raise, breed, or grow cattle or calves for beef production;

(b) Two persons who are actively engaged in the business of feeding cattle and operating a feedlot;

(c) Two persons actively engaged in the processing, slaughtering, handling, or marketing of beef;

(d) One person engaged in the production, on a dairy farm, of fluid milk and the selling of dairy cattle for beef;

(e) One person actively engaged in the processing and distribution of beef or beef products.

(2) The governor shall appoint the members of the board. In making such appointments, the governor shall take into consideration nominations and recommendations made to the governor by organizations who represent, or who are engaged in, the same type of production or business as the person so nominated or recommended for appointment as a member of the board. Each member shall continue in office until such member's successor is appointed and qualified. The terms of no two members from the same industry shall expire on the same year.

(3) (Deleted by amendment, L. 93, p. 1850, § 1, effective July 1, 1993.)



§ 35-57-106. Qualifications of members

(1) Each member of the board shall have the following qualifications which shall continue during the member's term of office:

(a) Each shall be a citizen of the United States.

(b) Each shall be a bona fide resident of the state of Colorado.

(c) Each shall demonstrate through membership in a producers' organization, or an organization representing this type of production or business, or public service or otherwise, an active interest in the development of the beef industry of Colorado.

(d) Each shall be actively engaged in the type of production or business which the member will represent on the board for a period of at least five years and shall derive a substantial proportion of such member's income from that type of production or business. Each shall be a contributor to the Colorado beef board.

(e) No more than one-half of the board shall be affiliated with one political party.



§ 35-57-107. Terms of members

(1) The members of the Colorado beef board who are in office on July 1, 1993, shall comprise the original board of the beef council authority, and their initial terms on the beef council authority shall end at the same time as the terms to which they were appointed on the Colorado beef board prior to July 1, 1993.

(2) On the expiration of the term of a member of the board, that member's successor shall be appointed by the governor for a term of four years; except that, in case of a vacancy, the governor shall appoint a person who shall serve for the unexpired term.



§ 35-57-108. Declaring office of member vacant

The governor shall immediately declare the office of any member of the board vacant whenever the governor finds that: The member no longer is actively engaged in the type of beef or dairy production or business the member was engaged in at the time of the member's appointment; the member has become a resident of another state; the member is unable to perform the duties of the office.



§ 35-57-109. Removal of member

(1) The governor may remove any member of the board for inefficiency, neglect of duty, or misconduct in office or when the segment of the industry which the member represents fails or elects not to pay its equitable share relating to the promotion of beef. Such member shall be entitled to a public hearing after serving upon such member, ten days before the hearing, a copy of the charges against the member, together with the notice of the time and place of the hearing. At the hearing, the member shall be given an opportunity to be heard in person or by counsel and shall be permitted to present evidence to answer the charges and explain the facts alleged.

(2) In every case of removal, the governor shall file in the office of the secretary of state a complete statement of all charges against the member, and the governor's findings thereon, together with a record of the entire proceedings had in connection therewith.



§ 35-57-110. Expenses of members

Members, officers, and employees of the board may receive their actual and necessary travel and other expenses incurred in the performance of their official duties. The board shall adopt uniform and reasonable regulations governing the incurring and paying of such expenses.



§ 35-57-111. Meeting place

The board shall establish a meeting place anywhere within this state, but the selection of the location shall be guided by consideration for the convenience of the majority of those most likely to have business with the board or to be affected by its acts.



§ 35-57-112. Meetings

The board shall elect a chairperson from among its members and a secretary-treasurer who may or may not be from among its members. It shall adopt a general statement of policy for guidance. The board shall meet regularly once each six months and at such other times as called by the chairperson. The chairperson may call special meetings at any time and shall call a special meeting when requested by four or more members of the board.



§ 35-57-113. Duties and powers of the board

(1) The board may:

(a) Conduct or contract for scientific research to discover and develop the commercial value of beef and beef products;

(b) Disseminate reliable information founded upon the research undertaken under this article, showing the uses or probable uses of beef and its products;

(c) Study state and federal legislation with respect to tariffs, duties, reciprocal trade agreements, import quotas, and other matters concerning the beef industry;

(d) Sue and be sued as a board, without individual liability, for acts of the board within the scope of the powers conferred upon it by this article;

(e) Enter into contracts which it deems appropriate to carry out the purposes of the board as authorized by this article;

(f) Borrow money, not in excess of its estimate of its revenue from the current year's contributions;

(g) Make grants to research agencies for financing special or emergency studies or for the purchase or acquisition of facilities necessary to carry out the purposes of the board as authorized by this article;

(h) Appoint subordinate officers and employees of the board and prescribe their duties and fix their compensation;

(i) Cooperate with any local, state, or nationwide organization or agency engaged in work or activities similar to that of the board, and enter into contracts with such organizations or agencies for carrying on joint programs;

(j) Act jointly and in cooperation with the federal government or any agency thereof in the administration of any program of the government or of a governmental agency deemed by the board as beneficial to the beef industry of this state, and expend funds in connection therewith if that program is compatible with the powers conferred by this article;

(k) Adopt, rescind, modify, or amend all proper regulations, orders, and resolutions for the exercise of its powers and duties;

(l) Enter into contracts for the promotion of beef and develop new markets through such promotion;

(m) Receive and hold funds for and on behalf of the national beef promotion and research board as a qualified state beef council pursuant to the beef promotion and research order, 7 CFR 1260.172.

(2) The board's powers and duties, as set forth in subsection (1) of this section, and its activities pursuant to this article are consistent with those of a qualified state beef council pursuant to 7 CFR 1260.172 to 1260.181.



§ 35-57-114. Acceptance of grants and gifts

The board may accept grants, donations, contributions, or gifts from any source for expenditures for any purpose consistent with the powers conferred on the board.



§ 35-57-115. Payments to national organizations

From the contributions it receives, the board may pay or contribute to organizations such as, but not limited to, the national livestock and meat board to carry out work and programs approved by the board on a national basis.



§ 35-57-116. Rules and regulations

The board is authorized to promulgate regulations necessary to carry out the intent and purposes of this article.



§ 35-57-117. Collection of fees for purposes of this article - custody and disbursement

(1) (a) In order for the board to carry out the provisions and intent of this article, the state board of stock inspection commissioners, by and through the brand commissioner, shall collect a beef board fee on cattle and calves that are sold for which a brand inspection fee is also collected as provided in section 35-41-104 (5). Commencing July 1, 1993, the fee shall not exceed one dollar per head or the amount assessed pursuant to the beef promotion and research order, 7 CFR 1260.172, as amended, whichever is greater.

(b) The fee set forth in paragraph (a) of this subsection (1) shall also be collected from any producer marketing cattle of that producer's own production in the form of beef or beef products to consumers, either directly or through retail or wholesale outlets, or for export purposes, and such producer shall remit to the brand commissioner the set fee per head of cattle or the equivalent thereof.

(c) The fee assessed on each head of cattle sold pursuant to paragraph (b) of this subsection (1) shall not apply to cattle owned by a person if such person:

(I) Certifies that the person's only share in the proceeds of a sale of cattle, beef, or beef product is a sales commission, handling fee, or other service fee;

(II) Certifies that the person acquired ownership of the cattle to facilitate the transfer of ownership of such cattle from the seller to a third party;

(III) Establishes that such cattle were resold not later than ten days after the date on which the person acquired ownership.

(2) (a) The beef board fee collected pursuant to subsection (1) of this section shall be kept separate and distinct from other moneys collected by the state board of stock inspection commissioners. At least once each two months, such fee shall be transferred or paid over to the board, less a sum not in excess of three percent per head on each animal for which a fee is collected.

(b) The board shall utilize the moneys collected pursuant to subsection (1) of this section in carrying out the purposes of this article. In carrying out the purposes of this article, the board may coordinate its activities with any state agency and may allocate such sums collected under this section as are necessary for such coordination.

(3) (Deleted by amendment, L. 93, p. 1853, § 1, effective July 1, 1993.)



§ 35-57-118. Collection procedure

(1) The operators of all stockyards, slaughterhouses, packing plants, and livestock auction markets shall deduct from the proceeds of sale owed by them to the respective owners of animals the beef board fee as authorized by section 35-57-117.

(2) When an operator sends or gives any written statement to an owner or such owner's agent relating to the proceeds owing such owner, the operator shall include a statement of the amount deducted from such proceeds for board purposes under section 35-57-117 and the amount deducted from such proceeds under article 53 of this title for brand inspection.

(3) In accordance with the provisions of subsection (1) of this section, operators shall promptly pay to the state board of stock inspection commissioners all beef board fees collected by them.



§ 35-57-119. Refunds

(1) Any person who paid a beef board fee at the time of the brand inspection as required by section 35-57-117 shall be entitled to an eighty-five percent refund of such fee. A claim for a refund shall be made to the board of directors of the Colorado beef council authority, hereinafter referred to as the "board", within ten days after the date of the brand inspection.

(2) Only the person who paid the fee shall submit a claim for a refund to the board. A written and signed request for a refund of such fee and a copy of the Colorado brand inspection certificate shall be required for such refund. A person may submit a claim by facsimile or by mail. The postmark date or the facsimile confirmation date shall be used to determine the timeliness of a claim.

(3) The board, before processing or making a refund, may require any additional information or verification it deems necessary to determine the validity of the claim for such refund. All persons who forward claims for such refunds shall keep pertinent records for a period of at least three years and shall make such records available to the board upon request. The board may file an action to recover a refund of a fee from any person who has obtained such refund illegally.

(4) Any person who files a fraudulent or false claim for a refund, or who by any false pretenses obtains or attempts to obtain a refund not legally due to such person, or who signs a refund claim in the name of and for another person commits theft, as defined in section 18-4-401, C.R.S., and shall be punished according to law.



§ 35-57-120. Payment of board money to authorized agent - deposits and withdrawals

Any person authorized by the board to receive or disburse funds as provided in this article shall post with the board surety bond in an amount the board determines sufficient, the cost or premium to be paid by the board.






Article 57.5 - Colorado Sheep and Wool Authority

§ 35-57.5-101. Short title

This article shall be known and may be cited as the "Colorado Sheep and Wool Authority Act".



§ 35-57.5-102. Legislative declaration

(1) It is hereby declared to be in the interest of the public welfare that owners of sheep be authorized and encouraged to act jointly and in cooperation in promoting and stimulating, by research, education, advertising, and other methods, the increased and efficient production, distribution, use, and sale of sheep and sheep products. It is the intent and purpose of this article to authorize and provide a method and procedure for effectively correlating and encouraging the advancement of the sheep industry and the financing thereof pursuant to the powers of the general assembly as authorized by law. It is further declared that the sheep industry of this state is affected with a public interest in that the stabilization, maintenance, and expansion of the sheep industry of Colorado and of the state, nationwide, and foreign markets for its products are necessary to assure the consuming public an adequate supply of foods which are indispensable in a proper human diet and an adequate supply of animal fiber; to protect, for the state and its political subdivisions, a necessary source of tax revenue; to provide and maintain an adequate standard of living for a great segment of the population of this state; to maintain proper wage scales for those engaged in the sheep industry; and to maintain existing employment.

(2) The purpose of this article is to enable the sheep industry to effectively correlate and encourage the advancement and improvement of its commodities.



§ 35-57.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authority" means the Colorado sheep and wool authority created by section 35-57.5-104 (1).

(1.5) "Board" or "sheep and wool board" means the Colorado sheep and wool board.

(2) "Commissioner" means the commissioner of agriculture.

(3) "Feeder" means a person who commercially feeds sheep that are purchased from producers or fed for producers on a contract basis.

(4) "Handler" means a person who buys, ships, commercially feeds, processes, or distributes sheep that have been sold by or on behalf of a producer or that have been purchased or otherwise acquired from a producer. "Handler" includes a producer who buys, ships, commercially feeds, processes, or distributes such producer's own sheep.

(5) "Producer" means a person who raises or breeds sheep or produces wool from sheep.



§ 35-57.5-104. Colorado sheep and wool authority - creation

(1) There is hereby created the Colorado sheep and wool authority, which shall be a body corporate and a political subdivision of the state. The authority shall not be an agency of state government, nor shall it be subject to administrative direction by any state agency except:

(a) As provided in this article;

(b) For purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.;

(c) For purposes of inclusion in the risk management fund and the self-insured property fund and by the department of personnel pursuant to part 15 of article 30 of title 24, C.R.S.



§ 35-57.5-105. Colorado sheep and wool board - creation

(1) The powers of the authority shall be vested in the Colorado sheep and wool board, which is hereby created, which shall be composed of twelve members and twelve alternates who raise, breed, grow, or feed sheep and wool or lambs for sheep production.

(2) The board members and alternates shall be appointed as follows:

(a) One member and an alternate from an area comprising the counties of Eagle, Garfield, Grand, Jackson, Moffat, Pitkin, Rio Blanco, and Routt, which shall be known as district 1;

(b) One member and an alternate from an area comprising the counties of Delta, Gunnison, Mesa, Montrose, Ouray, and San Miguel, which shall be known as district 2;

(c) One member and an alternate from an area comprising the counties of Archuleta, Alamosa, Conejos, Costilla, Dolores, Hinsdale, La Plata, Mineral, Montezuma, Rio Grande, Saguache, and San Juan, which shall be known as district 3;

(d) One member and an alternate from an area comprising those counties not in districts 1 to 3, which shall be known as district 4;

(e) Two members and their alternates, appointed from the state at large, who are actively engaged in the commercial feeding of sheep;

(f) Six members and their alternates who are actively engaged in sheep production or commercial feeding will be appointed at large. All appointments from this group will be made so that the number of feeders and producers on the board reflects the percentage of fees paid by the feeders and the producers. The selection of at-large producer members shall also be a reflection of the proportion of fees paid by producers in each district within the state.

(3) Each member and alternate of the board shall be appointed by the commissioner from nominations received from producers or producers' organizations in the district in which the member or alternate resides or has a principal place of business.

(4) (Deleted by amendment, L. 93, p. 1839, § 1, effective July 1, 1993.)



§ 35-57.5-106. Qualifications of members and alternates

(1) Each member and alternate of the board shall have the following qualifications, which shall continue during such person's term of office:

(a) The person shall be a citizen of the United States.

(b) The person shall be a bona fide resident of the state of Colorado and reside or maintain a principal place of business in the district from which the person is appointed.

(c) The person shall have demonstrated, through membership in a sheep producers' organization or an organization representing this type of production or business or through public or other service, an active interest in the development of the sheep industry of Colorado.

(d) The person shall have been actively engaged in the raising, breeding, or growing of sheep for a period of at least three years and shall derive a substantial proportion of his or her income from that type of production or business.



§ 35-57.5-107. Terms of members and alternates

(1) The appointments of members and alternates to the Colorado sheep and wool board shall be made on or before July 1, 1997. Four members shall be appointed for terms of one year, four members shall be appointed for terms of two years, and four members shall be appointed for terms of three years. Thereafter, all appointments shall be for three-year terms.

(2) Upon the expiration of the term of a member and such member's alternate as provided in subsection (1) of this section, their reappointment or successors shall be appointed by the commissioner for a term of three years; except that, in the case of a vacancy of a member, such member's appointed alternate shall serve the balance of the member's unexpired term, and, in the case of a vacancy of an alternate, the commissioner shall appoint a person as provided in section 35-57.5-105 (3) who shall serve for the unexpired term.



§ 35-57.5-108. Declaring office of member or alternate vacant

The commissioner shall immediately declare the office of any member or alternate of the board vacant whenever the commissioner finds that: The member or alternate no longer is actively engaged in the production of sheep; the member or alternate has become a resident of another state; or the member or alternate is unable to perform the duties of the office.



§ 35-57.5-109. Removal of member or alternate

(1) The commissioner may remove any member or alternate of the board for inefficiency, neglect of duty, or misconduct in office. Such member or alternate shall be entitled to a public hearing before the board with the commissioner presiding, after service upon the member or alternate ten days before the hearing of a copy of the charges against the member or alternate together with a notice of the time and place of the hearing. At the hearing, the member or alternate shall be given an opportunity to be heard in person or by counsel and shall be permitted to present evidence to answer the charges and explain the facts alleged.

(2) In every case of removal, the commissioner shall file in the office of the secretary of state a complete statement of all charges against the member or alternate and the commissioner's findings thereon, together with a record of the entire proceedings had in connection therewith.



§ 35-57.5-110. Expenses of members, alternates, and employees

Members, alternates, officers, and employees of the board may receive compensation for actual and necessary travel and other actual expenses incurred in the performance of their official duties. The board shall adopt uniform and reasonable regulations governing the incurring and paying of such expenses.



§ 35-57.5-111. Meeting place

The board shall establish a meeting place anywhere within this state, but the selection of the location shall be guided by consideration for the convenience of a majority of those most likely to have business with the board or to be affected by its acts.



§ 35-57.5-112. Meetings

The first board appointed shall meet as soon as practicable for the purpose of organizing. It shall elect a chairman from among its members and a secretary-treasurer who may or may not be from among its members. It shall adopt a general statement of policy for guidance and shall transact such other business as is necessary to start the work of the board. Thereafter, the board shall meet regularly once each three months or at such other times as called by the chairman. The chairman may call special meetings at any time and shall call a special meeting when requested by three or more members of the board.



§ 35-57.5-113. Duties and powers of the board

(1) The board may:

(a) Conduct or contract for scientific research to discover and develop the commercial value of sheep and sheep products;

(b) Disseminate reliable information founded upon the research undertaken under this article, showing the uses or probable uses of sheep and sheep products;

(c) Study state and federal legislation with respect to tariffs, duties, reciprocal trade agreements, import quotas, and other matters of trade concerning the sheep industry;

(d) Sue and be sued as a board, without individual liability, for acts of the board within the scope of the powers conferred upon it by this article;

(e) Enter into contracts which it deems appropriate to the carrying out of the purposes of the board as authorized by this article;

(f) Make grants to research agencies for the financing of special or emergency studies or for the purchase or acquisition of facilities necessary to carry out the purposes of the board as authorized by this article;

(g) Appoint subordinate officers and employees of the board and prescribe their duties and fix their compensation;

(h) Cooperate with and enter into contracts with any local, state, or nationwide organization or agency engaged in work or activities similar to those of the board and enter into contracts with such organizations or agencies for carrying on joint programs;

(i) Act jointly and in cooperation with the federal government or any agency thereof in the administration of any program of the government or of a governmental agency deemed by the board to be beneficial to the sheep industry of this state and expend funds in connection therewith if such program is compatible with the powers conferred by this article;

(j) Adopt, rescind, modify, or amend all proper regulations, orders, and resolutions for the exercise of its powers and duties; and

(k) Enter into contracts for the promotion of sheep and for the development of new markets through such promotion.

(2) The board shall establish a license fee for the purpose of funding the services provided to the sheep industry by the board and for funding the activities of the board performed pursuant to the provisions of this article.



§ 35-57.5-114. Acceptance of grants and gifts

The board may accept grants, donations, contributions, or gifts from any source for expenditures in connection with any purpose consistent with the powers conferred on the board.



§ 35-57.5-115. Rules and regulations

The board is authorized to promulgate regulations necessary to carry out the intent and purposes of this article.



§ 35-57.5-116. License fee - expenditure of funds

(1) The board shall determine the amount of assessment per head of sheep upon which the annual license fee provided for in section 35-57.5-113 (2) shall be computed. The amount of such assessment shall not exceed fifty cents per head of sheep and shall be set by the board by November 1 of the year prior to the calendar year the license fee is to be charged. In any calendar year, the fee shall not increase by more than five cents over the amount assessed at the end of the immediately preceding calendar year.

(2) All producers and commercial feeders of sheep in the state shall pay the license fee for each sheep marketed; except that no fee shall be collected on any sheep fed in the state for a period of less than thirty days. The fee shall be collected from such producers and feeders by handlers, who shall remit the proceeds to the authority. The fee shall be payable upon each transfer of the sheep or of any right, title, or interest therein.

(2.5) (a) The operators of feedlots, slaughterhouses, packing plants, and livestock auction markets shall deduct from the proceeds of sale owed by them to the owners of sheep handled at such facilities, and shall promptly remit to the authority, the fees payable under this section. Each payment pursuant to this subsection (2.5) shall be accompanied by a list of the names and addresses of the sheep owners on whose behalf the payment is made and the number of sheep marketed by each such owner.

(b) When the operator of a feedlot, slaughterhouse, packing plant, or livestock auction market sends or gives any written statement to an owner of sheep or to such owner's agent relating to the proceeds owing to the owner, the operator shall include a statement of the amount deducted from such proceeds pursuant to paragraph (a) of this subsection (2.5).

(3) A producer or feeder who, by virtue of his or her activities or circumstances, becomes a handler as defined in section 35-57.5-103 (4) or who sells, ships, or otherwise disposes of sheep to a person not subject to this article shall forthwith remit to the authority an amount equal to the amount of fees that would otherwise have been payable under subsection (2) of this section.

(4) When collected, such license fees shall be paid to the authority and administered by the board for the purposes set forth in this article.

(5) The license fee to defray the costs of this program pursuant to the provisions of this article shall remain in full force and effect from year to year without change unless there is filed with the board a petition signed by at least fifty-one percent of the growers of sheep in the state upon whom the most recent license fee was imposed requesting the repeal of said license fee in total discontinuance of the program or a petition requesting an increase or decrease of said license fee, in which latter case, the board shall fix a new assessment and provide for continuation of the program.



§ 35-57.5-117. Acts constituting violation

It is a violation of this article for any person to fail to pay or remit to the authority an assessment pursuant to section 35-57.5-116 or to knowingly falsify any document furnished in connection with such a payment or remission.



§ 35-57.5-118. Enforcement

(1) The board shall be responsible for the enforcement of this article.

(2) Any assessment levied in such specified amount as may be determined by the board pursuant to the provisions of section 35-57.5-116 shall constitute a personal debt of every person so assessed and shall be due and payable to the authority when payment is called for by the board.

(3) Upon the failure of such person to pay any such assessment upon the date determined by the board, the board may recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(4) Whenever it appears to the board, upon sufficient evidence satisfactory to the board, that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or of any rule or of any order promulgated under this article, the board may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order under this article. In any such action, the board shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the board to post a bond.

(5) (a) Any person who violates any provision of this article or any regulation made pursuant to this article is subject to a civil penalty, as determined by the board. The maximum penalty shall not exceed one thousand dollars per violation.

(b) No civil penalty may be imposed unless the person charged was given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(c) If the board is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the board, the board may recover such amount plus costs and attorney fees by action in any court of competent jurisdiction.

(d) Whenever the board is found to have lacked substantial justification to impose a civil penalty, the person charged may recover such person's costs and attorney fees from the authority.

(e) Moneys collected from any civil penalties under the provisions of this section shall be paid to the authority, who shall use such funds to defray the costs of the administration of this article.

(f) Before imposing any civil penalty, the board may consider the effect of such penalty on the ability of the person charged to stay in business.

(6) (Deleted by amendment, L. 93, p. 1844, § 1, effective July 1, 1993.)



§ 35-57.5-119. Refunds

(1) Unless otherwise specified in this article, there shall be no refunds of assessments.

(2) Any sheep producer or lamb feeder who has paid an assessment as required by section 35-57.5-116 shall be entitled to a prompt refund of seventy-five percent of such assessment from the board. Claim for refund shall be made to the board within thirty days after the date of payment of the assessment or thirty days after the due date of the assessment, whichever is later, on a form furnished by the board.

(3) Notwithstanding any other laws to the contrary and to carry out the intent of this section to insure prompt refund, the board, except as provided by subsection (4) of this section, is authorized to expeditiously process claims for refund. The refund shall be based on the signed statement of the refund claim and any other information that is attached thereto unless other information or verification is required by subsection (4) of this section.

(4) The board, before processing and making a refund, may require any additional information or verification it deems necessary to determine the validity of the claim for refund. All persons who forward claims for refund shall keep pertinent records for a period of at least three years, which shall be available for audit by the board. The board may file an action to recover from any person a refund of assessment illegally obtained.

(5) The claim for refund shall be signed by the person who paid the assessment. Any person who files a fraudulent or false claim for refund, or who, by any false pretenses, obtains or attempts to obtain a refund not legally due him, or who signs a refund claim in the name of and for another person commits theft, as defined in section 18-4-401, C.R.S., and shall be punished accordingly.






Article 57.8 - Colorado Horse Development Board

§ 35-57.8-101. Short title

This article shall be known and may be cited as the "Colorado Horse Development Authority Act".



§ 35-57.8-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authority" means the Colorado horse development authority created by section 35-57.8-103 (2).

(2) "Board" means the board of directors of the Colorado horse development authority created by section 35-57.8-104 (1).

(3) "Commissioner" means the commissioner of agriculture.



§ 35-57.8-103. Legislative declaration - Colorado horse development authority - creation

(1) The general assembly hereby declares that it is in the public interest and welfare that owners of horses be authorized and encouraged to act jointly and in cooperation in stimulating, by research, education, advertising, and other methods, the promotion of the horse industry in the state. It is the intent and purpose of this article to authorize and provide a method and procedure for effectively correlating and encouraging the promotion of horses and the financing thereof pursuant to the powers of the general assembly as authorized by law. It is further declared that the horse has a long established relationship with the citizens of Colorado and therefore the state is affected with a public interest to ensure the continuation of a stable and expanding horse industry by establishing policies concerning horse promotion in this state and by educating the public concerning the health, care, and welfare of horses.

(2) There is hereby created the Colorado horse development authority that is a body corporate and a political subdivision of the state. The authority is not an agency of state government and is not subject to administrative direction by any state agency except:

(a) As provided in this article;

(b) For purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.;

(c) For purposes of inclusion in the risk management fund and the self-insured property fund and by the department of personnel pursuant to part 15 of article 30 of title 24, C.R.S.



§ 35-57.8-104. Colorado horse development authority - board of directors - members - terms

(1) (a) The powers of the authority shall be vested in a board of directors, which shall be composed of:

(I) Five representatives of five different horse organizations in this state;

(II) One representative of a state horse show association;

(III) One representative of a state veterinary association;

(IV) One representative of a university equine extension service;

(V) Two representatives of an organization that operates statewide to promote and protect the interests of horses and that represents all types of horse uses and horse breeds;

(VI) Four representatives of horse industry support services.

(b) At least two representatives shall be from the western slope.

(2) The commissioner shall appoint the board members to three-year terms. The terms of no more than five members shall expire on the same year. Each member serves at the pleasure of the commissioner and shall continue in office until the member's successor is appointed and qualified. The members of the board who are in office on September 1, 1998, shall comprise the original board of directors of the authority, and their initial terms on the board shall end at the same time as the terms to which they were appointed on the Colorado horse development board prior to September 1, 1998.

(3) On the expiration of the term of a member of the board, that member's successor shall be appointed by the commissioner for a term of three years; except that, in the case of a vacancy, the commissioner shall appoint a person who shall serve for the unexpired term.



§ 35-57.8-105. Qualifications of members

(1) Each board member shall meet the following qualifications at the time of appointment and throughout the member's term of office:

(a) Citizenship of the United States;

(b) Residency in this state;

(c) Demonstration of an active interest in the development of the horse industry in Colorado.

(2) The commissioner shall immediately declare the office of any member of the board vacant whenever the commissioner finds that the member is not qualified under this section or that the member is unable to perform the duties of the office.



§ 35-57.8-106. Expenses - rules

Members shall serve without compensation except for their actual and necessary travel and other expenses incurred in the performance of their official duties. Employees of the board may receive their actual and necessary travel and other expenses incurred in the performance of their official duties. The board shall adopt reasonable rules governing the incurrence and payment of expenses.



§ 35-57.8-107. Duties and powers of the board

(1) The board shall:

(a) Adopt policies concerning horse promotion in this state;

(b) Adopt an education program concerning the health, care, and welfare of horses;

(c) Develop, adopt, and implement a process to fund the activities and responsibilities of the board.

(2) The board may:

(a) Sue and be sued as a board, without individual liability, for acts of the board within the scope of the powers conferred on the board by this article;

(b) Enter into contracts that it deems appropriate to carry out the purposes of the board as authorized by this article;

(c) Appoint an advisory committee to assist the board in developing and promoting the horse industry by recommending programs, policies, and structures;

(d) Appoint subordinate officers and employees of the board and prescribe their duties and fix their compensation;

(e) Cooperate with any local, state, or nationwide organization or agency engaged in work or activities similar to that of the board and enter into contracts with the organizations or agencies for carrying out joint programs;

(f) Provide for conducting and overseeing a horse survey on the economic impact of the horse industry on this state;

(g) Adopt rules as necessary to administer and carry out the intent and purposes of this article.

(3) The board shall contract for the implementation of horse education and promotion programs with a horse industry organization that operates statewide to promote and protect the interests of the horse industry and that represents the interests of all types of horse uses and breeds. The board shall oversee the activities of the organization and the expenditure of moneys by the organization to implement the programs.



§ 35-57.8-108. Acceptance of grants and gifts - horse development fund

(1) The board may accept grants, donations, contributions, or gifts from any source for expenditures for any purpose consistent with the powers of the board.

(2) The horse development fund is abolished, and any moneys in the fund as of June 30, 1998, shall revert to the general fund.



§ 35-57.8-109. Horse promotion authority assessment

(1) (a) To carry out the provisions and intent of this article, the state board of stock inspection commissioners, by and through the brand commissioner or a designated agent thereof, shall collect an assessment on horses for which a brand inspection fee is also collected as provided in section 35-41-104. The board of directors of the authority shall determine the assessment in an amount not to exceed three dollars per horse. No person shall be assessed more than a total of one hundred dollars in a calendar year.

(b) Any person may purchase a Colorado horse development authority assessment card for one hundred dollars from the authority to provide evidence to the state board of stock inspection commissioners, by and through the brand commissioner or a designated agent thereof, at the time a brand inspection fee is collected as provided in section 35-41-104, that the assessment due pursuant to paragraph (a) of subsection (1) of this section has been collected. Such Colorado horse development authority assessment card shall be valid for a period of one calendar year.

(2) The assessment shall be directly deposited by the livestock inspectors into an account specified by the Colorado horse development authority board. The state board of stock inspection commissioners is authorized to bill the Colorado horse development authority a fee collected pursuant to agreement between the state board of stock inspection commissioners and the Colorado horse development board. Such fee shall not exceed ten percent of the assessment determined by the board pursuant to this section.



§ 35-57.8-110. Collection procedure

(1) The operators of all stockyards and livestock auction markets shall deduct the assessment from the proceeds of sale owed by them to the respective owners of horses as authorized by section 35-57.8-109.

(2) When an operator sends or gives any written statement to an owner or the owner's agent relating to the proceeds owing the owner, the operator shall include a statement of the amount deducted from the proceeds under section 35-57.8-109.

(3) Operators shall promptly pay to the state board of stock inspection commissioners all assessments collected by them pursuant to subsection (1) of this section.



§ 35-57.8-111. Refunds

(1) Any person who has paid an assessment at the time of brand inspection as required by section 35-57.8-109 shall, upon request, be entitled to a refund of such assessment from the board within a reasonable time; except that a person who has purchased a Colorado horse development authority assessment card shall not be entitled to a refund pursuant to this section.

(2) Notwithstanding any other laws to the contrary, and to carry out the intent of this section to ensure a refund, the board, except as provided by subsection (3) of this section, is authorized to process claims for refund and may make such refunds without the necessity of verification of payment by the applicant. The refund shall be based only on the signed statement of the refund claim and other information as is contained thereon unless other information or verification is required by subsection (3) of this section.

(3) The board, before processing and making a refund, may require any additional information or verification it deems necessary to determine the validity of the claim for refund. The board may file an action to recover from any person a refund of assessments illegally obtained.

(4) A claim for refund shall be signed by the person who paid the contribution. Any person who files a fraudulent or false claim for refund, who, by any false pretenses, obtains or attempts to obtain a refund not legally due such person, or who signs a claim for refund in the name of and for another person commits theft, as defined in section 18-4-401, C.R.S., and shall be punished accordingly.






Article 57.9 - Confidentiality of Livestock Information

§ 35-57.9-101. Short title

This article shall be known and may be cited as the "Livestock Information Security Act".



§ 35-57.9-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "All-hazards security system" means a comprehensive data management system administered by the department in order to prevent, detect, respond to, mitigate, and manage the recovery of any livestock health and safety issues including, but not limited to, outbreaks of disease and injury sustained as a result of natural disasters. The system may compile and use data from sources including, but not limited to, the United States department of agriculture, geographic information systems and spatial modeling, the United States department of homeland security, the state board of stock inspection commissioners, the state veterinarian, the livestock industry, and laboratory tests performed by the department or external entities.

(2) "Commissioner" means the commissioner of agriculture.

(3) "Department" means the department of agriculture.

(4) "Livestock" means cattle, sheep, goats, bison, swine, mules, poultry, horses, donkeys, alternative livestock as defined in section 35-41.5-102, and all other bovine, camelid, caprine, equine, ovine, avian, and porcine animals raised or kept for profit.

(5) "Person in interest" has the meaning set forth in section 24-72-202, C.R.S.



§ 35-57.9-103. Authority of commissioner to deny access to information - redaction - exceptions

(1) The commissioner may deny access to personal information about persons involved with the livestock industry if the commissioner reasonably believes dissemination of such information will cause harm to such persons.

(2) On the grounds that disclosure would be contrary to the public interest, the commissioner may deny access to the following:

(a) Specific operational details of livestock operations that constitute confidential commercial data pursuant to section 24-72-204, C.R.S. Such operational details include ownership, numbers, locations, and movements of livestock; financial information; the purchase and sale of livestock; account numbers or unique identifiers issued by government or private entities; operational protocols; and participation in an all-hazards security system.

(b) Information related to livestock disease or injury:

(I) That would identify a person or location; or

(II) That contains confidential data pursuant to the veterinary-patient-client privilege described in section 24-72-204 (3)(a)(XIV), C.R.S.;

(c) Records of ongoing investigations that pertain to livestock; however, such records shall not be withheld if the investigation has concluded and the person being investigated is found by the commissioner to have violated any provision of this title that pertains to livestock.

(3) If the commissioner denies access to information pursuant to paragraph (a) or (b) of subsection (2) of this section, the commissioner shall redact the confidential information and make the remaining portions of such record available for disclosure. If the commissioner is unable to redact the record within the time limits established in section 24-72-203 (3), C.R.S., such time limits shall be waived and the commissioner shall redact the information and provide the redacted record as soon as is practicable.

(4) Nothing in this article shall be construed to authorize the commissioner to obtain information not otherwise permitted by law.

(5) Nothing in this article shall:

(a) Preclude a person in interest from accessing his or her own information;

(b) Prevent the commissioner from releasing biological livestock samples to authorized external entities for scientific testing, so long as the testing entity agrees to maintain the confidentiality of the information it receives;

(c) Prevent the commissioner from disclosing information that is otherwise permitted or required to be disclosed; or

(d) Apply when the commissioner determines that disclosure of livestock information is necessary to prevent or address an immediate threat to the health and safety of a person or animal.

(6) When disclosing information pursuant to subsection (5) of this section, the commissioner shall release only as much information as is necessary to address the situation.



§ 35-57.9-104. Restrictions on information in databases

Any database created by the department that contains specific operational details that constitute confidential commercial data pursuant to section 24-72-204, C.R.S., shall not be merged or shared with any state, federal, or foreign government, industry partner, or other database that would modify the provisions with respect to how specific operational details that constitute confidential commercial data may be disseminated pursuant to section 35-57.9-103. Such data includes ownership, numbers, locations, and movements of livestock; financial information; the purchase and sale of livestock; account numbers or unique identifiers issued by government or private entities; operational protocols; and participation in an all-hazards security system; except that data within any all-hazards security system may be shared for response to or participation in any all-hazards event limited to the scope of each individual all-hazards event and to the scope of only those agencies directly involved in the all-hazards event. As used in this section, "all-hazards event" means the occurrence of any catastrophic event or incident that is either natural, such as a blizzard, fire, flood, tornado, earthquake, or disease outbreak, or man-made and that could be of biological, chemical, radiological, nuclear, or explosive origin.









Meat Processing

Article 58 - Meat and Slaughter Plants



Article 59 - Inedible Meat Rendering and Processing Act






Agricultural Products - Standards and Regulations - Continued

Article 60 - Commercial Feeding Stuffs

§ 35-60-101. Short title

This article shall be known and may be cited as the "Colorado Feed Law".



§ 35-60-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Brand name" means any word, name, symbol, device, or any combination thereof that identifies the commercial feed of a distributor or labeler and distinguishes it from that of other distributors or labelers.

(2) "Commercial feed" means all materials or combination of materials that are distributed or intended for distribution for use as feed or for mixing in feed, unless such materials are specifically exempted. "Commercial feed" does not include unmixed whole seeds or grains, as identified in the United States grain standards, and physically altered entire unmixed seeds, when such whole or physically altered seeds are not chemically changed or are not adulterated as described in section 35-60-107. The commissioner by rule may exempt from this definition, or from specific provisions of this article, commodities such as hay, straw, stover, silage, cobs, husks, hulls, meat, and other portions of animal carcasses in their raw or natural state that have not been further processed, except by denaturing, when such commodities are not intermixed with other materials and are not adulterated as described in section 35-60-107.

(3) "Commissioner" means the commissioner of agriculture or the commissioner's authorized agent.

(3.5) "Contract feeder" means a person who, as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby such person's remuneration is determined wholly or partially by feed consumption, mortality, profits, or amount or quality of product.

(4) "Customer-formula feed" means commercial feed that consists of a mixture of commercial feeds or feed ingredients, each batch of which is manufactured according to the specific instructions of the final purchaser.

(5) "Department" means the department of agriculture and includes the state agricultural commission, the commissioner of agriculture, and all agents and employees of the department.

(6) "Distribute" means to sell, offer to sell, exchange, barter, supply, furnish, or otherwise provide commercial feed. "Distribute" does not include sales of commercial feed by a contract feeder as a part of a custom feeding agreement.

(7) "Distributor" means any person who distributes commercial feed in this state.

(8) "Drug" means either of the following:

(a) Any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than humans; or

(b) Any article, other than a feed, intended to affect the structure or any function of an animal's body.

(9) "Feed" means any substance that is intended for use as food for animals other than humans. "Feed" includes commercial feed and feed ingredients.

(9.5) "Feeder" means any person who provides feed directly to any cattle, sheep, goats, swine, poultry, or any other animals if such animals are raised to produce human food. "Feeder" includes a contract feeder.

(10) "Feed ingredient" means a constituent material used in the manufacture of a feed that becomes part of the feed.

(11) "Label" means a display of written, printed, or graphic matter upon or affixed to the immediate container of any feed or on the invoice or delivery slip with which a feed is distributed.

(12) "Labeling" means all labels and other written, printed, or graphic matter upon a feed or any of its containers or wrappers or that accompany the feed or are otherwise published or communicated in any manner by a distributor of such feed.

(13) "Manufacture" means to grind, mix, blend, or further process a feed.

(14) "Noxious weed seed" means the seed produced from plants that have been designated by the commissioner as being noxious due to such plants negative effects on natural and agricultural ecosystems.

(15) "Official sample" means a sample of feed taken by the commissioner in accordance with the provisions of section 35-60-110.

(16) "Person" means an individual, partnership, corporation, limited liability company, cooperative, business trust, business association, or entity.

(17) "Product name" means the name of the commercial feed that identifies it as to kind, class, or specific use and distinguishes it from all other products bearing the same brand name.

(18) "Quantity statement" means the declaration of the net weight or mass, net volume of liquid or dry material, or count.

(19) "Ton" means a net weight of two thousand pounds.



§ 35-60-103. Commercial feed registration - rules

(1) No person shall manufacture commercial feed within the state, or allow his or her name to appear on the label of a commercial feed as guarantor, without first registering with the department. Such registration shall expire on the date specified by the commissioner by rule and may be renewed annually.

(2) Nothing in this article shall require a person to register with the department to do the following:

(a) Distribute packaged commercial feed in its original package if that feed was packaged and labeled by a registered manufacturer or distributor whose name and address appears on the package label;

(b) Distribute bulk commercial feed that is:

(I) Distributed in the same form, but not necessarily the same quantities, in which it was received from a registered manufacturer or distributor; and

(II) Labeled with the information, except the quantity statement, that was provided by the registered manufacturer or distributor from whom the bulk commercial feed was received;

(c) Manufacture or distribute a customer-formula feed; except that the manufacturer of such customer-formula feed shall:

(I) Distribute such customer-formula feed only to the final purchaser for whom the feed was formulated;

(II) Obtain all commercial feeds used as ingredients in such customer-formula feed from registered manufacturers or distributors; and

(d) Manufacture or distribute commercial feed as an employee of a person registered pursuant to subsection (1) of this section.



§ 35-60-104. Registration fees

(1) A person registering with the department pursuant to section 35-60-103 (1) shall submit a form provided by the department that includes the following information:

(a) The name and business address of the registrant;

(b) The address of each business location in this state where the registrant engages in activities for which registration is required under section 35-60-103;

(c) The registration fee required under subsection (2) of this section;

(d) A statement that the distribution fees and feed tonnage report required under section 35-60-105 have been paid and are current;

(e) Other information required by the department.

(2) (a) (I) A person required to be registered pursuant to section 35-60-103 (1) shall pay an annual registration fee as established by the agricultural commission. Except as provided in subparagraph (II) of this paragraph (a), for each fiscal year, commencing on July 1, fifty percent of the direct and indirect costs of administering and enforcing this article shall be funded from the general fund. The agricultural commission shall establish a fee schedule to cover any direct and indirect costs not funded from the general fund.

(II) Repealed.

(b) Any person who fails to register within fifteen business days after notification of the requirement to register, or any registrant who fails to comply with the registration renewal requirements, shall pay a late fee, as established by the agricultural commission, in addition to the registration fee.

(c) Registration fees collected under paragraph (a) of this subsection (2) are nonrefundable and shall not be prorated for any part of a year.

(d) All fees collected by the department under paragraphs (a) and (b) of this subsection (2) shall be transmitted to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.

(e) Registration pursuant to section 35-60-103 (1) is not transferrable between persons or business locations.

(3) The commissioner may at any time request, and the registrant shall provide, copies of labels and labeling to determine compliance with the provisions of this article.

(4) The commissioner, after an administrative hearing pursuant to article 4 of title 24, C.R.S., may deny registration, place a registrant on probation, or restrict, suspend, revoke, or refuse to renew the registration of a person who has violated any provision of this article or any rule of the commissioner promulgated pursuant to this article or falsified any information requested by the commissioner. The commissioner may place conditions that limit production or distribution of a particular feed on the registration of any person found to have violated any provision of this article. Such restriction, revocation, suspension, or refusal to renew a registration, or the placement of conditions on a registration, may be in addition to or in lieu of penalties or fines imposed by section 35-60-113.



§ 35-60-105. Distribution fees - reports

(1) Except as provided in subsection (5) of this section, distribution fees in an amount established by the agricultural commission shall be paid on commercial feeds distributed in this state by the person whose name appears on the label as the manufacturer, guarantor, or distributor subject to the following conditions:

(a) No fee shall be paid on a commercial feed if the payment has already been made by a previous distributor. If the fee has not been paid by a previous distributor, the final distributor listed on the label as the manufacturer, guarantor, or distributor shall pay the fee.

(b) No fee shall be paid on customer-formula feeds if the distribution fee has been paid on the commercial feeds that are used as ingredients in the customer-formula feeds. No feed ingredient that is supplied by a farmer or feeder to a manufacturer shall be subject to a fee when used by the manufacturer to produce a customer-formula feed for the farmer or feeder.

(c) (I) (A) Except as provided in sub-subparagraph (B) of this subparagraph (I), for each fiscal year, commencing on July 1, fifty percent of the direct and indirect costs of administering and enforcing this article shall be funded from the general fund. The agricultural commission shall establish a fee schedule to cover any direct and indirect costs not funded from the general fund.

(B) Repealed.

(II) An annual distribution fee per product as established by the agricultural commission shall be paid in lieu of the distribution fee on commercial feed that is distributed in the state only in packages of ten pounds or less.

(d) The minimum total distribution fee paid shall be as established by the agricultural commission.

(2) In the case of a commercial feed that is distributed in the state both in packages of ten pounds or less, and in packages weighing over ten pounds, the distribution fee required pursuant to subsection (1) of this section shall be paid on the commercial feeds distributed in package weights over ten pounds with a minimum distribution fee established by the agricultural commission. The annual flat distribution fee required pursuant to paragraph (c) of subsection (1) of this section shall be paid on the products sold in packages of ten pounds or less.

(3) Each person who is required to pay the distribution fee set forth in subsection (1) of this section shall:

(a) File with the department each year, not later than the due date specified by the commissioner by rule, a statement that sets forth the number of net tons of commercial feeds distributed in the state and any other information required by the commissioner as set forth in rule. Distribution fees that are due in accordance with subsection (1) of this section shall be paid when the annual statement is filed. Distribution fees that have not been remitted to the department by the due date shall be assessed a penalty fee of ten percent of the amount due or a minimum fee established by the agricultural commission, whichever amount is greater, which shall be added to the distribution fees that are due and owed. The assessment of a penalty fee is in addition to and not a substitute for any other penalties or remedies available to the commissioner under this article.

(b) Maintain records as may be required by the commissioner to accurately reflect the tonnage of commercial feed distributed in this state, and the commissioner shall have the right to examine such records to verify statements of tonnage.

(4) (a) A distributor who is subject to the distribution fees for small packages of ten pounds or less shall file with the commissioner, along with the annual statement required by paragraph (a) of subsection (3) of this section, a list of all small package items weighing ten pounds or less that are distributed in this state. New products added during the year must be submitted to the commissioner as a supplement to this list before distribution.

(b) If the list required in paragraph (a) of this subsection (4) is not received with the annual statement or by the due date specified by the commissioner, a penalty fee in an amount established by the agricultural commission shall be added to the amount due. The assessment of a penalty fee is in addition to and not a substitute for any other penalties or remedies available to the commissioner under this article.

(5) A person other than the manufacturer, guarantor, or distributor may assume liability for payment of the distribution fee pursuant to subsection (1) of this section.

(6) All fees collected under this section shall be transmitted to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.



§ 35-60-106. Labeling - general requirements - commercial and customer-formula feeds

(1) Commercial feed label contents. Except as otherwise specified in rule by the commissioner, a commercial feed must be labeled with the information required in this subsection (1). The information must appear on the label in the following order:

(a) The product name of the commercial feed and its brand name, if any;

(b) If the commercial feed contains any drug, the information required by the commissioner as established by rule;

(c) The statement of purpose as established by the commissioner by rule;

(d) The guaranteed analysis stated in terms established by the commissioner by rule. The guaranteed analysis shall advise the user of the composition of the feed and support claims made in the labeling. In all cases the substances or elements shall be determinable by laboratory methods as published by the international association of official analytical chemists or by other methods acceptable to the commissioner.

(e) The ingredient statement as established by the commissioner by rule. The common or usual name of each ingredient used in the manufacture of the commercial feed shall be listed; except that the commissioner, by rule, may permit the use of a collective term for a group of ingredients that perform a similar function. The commissioner may exempt such commercial feed or any group thereof from the requirement of including an ingredient statement on the label if the commissioner finds that such statement is not necessary to protect consumers.

(f) The use directions and precautionary statements determined by the commissioner by rule as are necessary for the safe and effective use of the commercial feed;

(g) The date of manufacture, processing, packaging, or repackaging or a code that permits the determination of the date;

(h) The name and address of the registered manufacturer or distributor of the commercial feed;

(i) A quantity statement; and

(j) Any other information required by the commissioner as established by rule.

(2) Customer-formula feed label contents. The manufacturer of a customer-formula feed shall provide the purchaser of that feed with all of the following information, in writing, when the manufacturer delivers the customer-formula feed to the purchaser:

(a) The name and address of the manufacturer;

(b) The name and address of the purchaser;

(c) The date on which the manufacturer sold or delivered the customer-formula feed to the purchaser;

(d) The name of the customer-formula feed;

(e) The name and net quantity of every commercial feed and every other ingredient used to manufacture the customer-formula feed;

(f) The use directions and precautionary statements determined by the commissioner by rule as are necessary for the safe and effective use of the customer-formula feed. If any commercial feed used in the manufacture of the customer-formula feed is labeled with use directions or precautionary statements, the manufacturer of the customer-formula feed shall provide those use directions and precautionary statements to the purchaser.

(g) If the commercial feed contains any drug, the information required by the commissioner as established by rule. The information shall include, but shall not be limited to, the following:

(I) The purpose of the medication; and

(II) The established name of each active drug ingredient and the level of each drug used in the final mixture expressed in accordance with established regulation;

(h) A quantity statement; and

(i) A statement on the label or labeling that states "This feed was manufactured according to specific instructions provided by (insert name of person who provided the instructions) and cannot be sold to any other person."



§ 35-60-107. Adulteration and misbranding

(1) (a) No person may manufacture or distribute in this state any feed that is adulterated or misbranded.

(b) No person may use any feed that is adulterated for any cattle, sheep, goats, swine, poultry, or any other animals if such animals are raised to produce human food.

(2) A feed is adulterated if any of the following apply:

(a) The feed bears or contains any poisonous or deleterious substance that may render the feed harmful to health; except that, if the poisonous or deleterious substance is not an added substance, a feed shall not be considered adulterated under this subsection (2) if the quantity of such substance in the feed does not ordinarily render it harmful to health.

(b) The feed bears or contains any added poisonous, deleterious, or nonnutritive substance that is unsafe within the meaning of section 406 of the "Federal Food, Drug, and Cosmetic Act", as amended. This paragraph (b) is not applicable to:

(I) A pesticide used according to label directions on a raw agricultural commodity contained in the feed; or

(II) A food additive that complies with 40 CFR 180.

(c) The feed is a raw agricultural commodity and it bears or contains pesticide residue that is unsafe within the meaning of section 408 (a) of the "Federal Food, Drug, and Cosmetic Act", unless all of the following apply:

(I) The pesticide chemical was applied to the raw agricultural commodity according to an exemption or tolerance under section 408 of the "Federal Food, Drug, and Cosmetic Act";

(II) The raw agricultural commodity has been processed by canning, cooking, freezing, dehydrating, milling, or other processing procedure;

(III) The pesticide residue has been removed from the raw agricultural commodity to the greatest extent possible with good manufacturing practices; and

(IV) The pesticide residue concentration of the feed does not exceed the tolerance prescribed for that pesticide in the raw agricultural commodity.

(d) The feed, if fed to an animal, will likely cause any edible product of that animal to contain a pesticide residue that is unsafe within the meaning of section 408 of the "Federal Food, Drug, and Cosmetic Act".

(e) The feed contains any food additive that is unsafe within the meaning of section 409 of the "Federal Food, Drug, and Cosmetic Act".

(f) The feed contains any color additive that is unsafe within the meaning of section 721 of the "Federal Food, Drug, and Cosmetic Act".

(g) The feed contains any new animal drug that is unsafe within the meaning of section 512 of the "Federal Food, Drug, and Cosmetic Act".

(h) The feed contains any filthy, putrid, or decomposed substance, or if it is otherwise unfit for feed.

(i) The feed is manufactured, packaged, or held under unsanitary conditions that may contaminate it with filth or make it harmful to health.

(j) The feed is, in whole or in part, the product of a diseased animal or of an animal that has died by a method other than slaughter and such method is unsafe within the meaning of section 402 (a)(1) or (2) of the "Federal Food, Drug, and Cosmetic Act".

(k) The feed container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents harmful to health.

(l) The feed has been intentionally subjected to radiation, unless the use of the radiation was in conformity with the regulation or exemption in effect pursuant to section 409 of the "Federal Food, Drug, and Cosmetic Act".

(m) A valuable constituent of the feed falls below or differs from that which is represented on the feed labeling.

(n) The feed contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to rules promulgated by the commissioner concerning good manufacturing practice to assure that the drug meets the requirements of this article as to safety and has the identity, strength, and meets the quality and purity characteristics that it purports or is represented to possess. In promulgating such rule, the commissioner shall adopt the current good manufacturing practice regulations for type A medicated articles and types B and C medicated feeds established under authority of the "Federal Food, Drug, and Cosmetic Act", unless the commissioner determines that such regulations are not appropriate to the conditions that exist in this state.

(o) The feed contains any germinative noxious weed seeds in amounts exceeding the limits that the commissioner shall establish by rule.

(p) The feed is manufactured or distributed or used as feed in a manner that does not conform with, or contains any substance that is prohibited by, any rules adopted by the commissioner under this article, including, but not limited to, rules pertaining to the prevention of transmissible spongiform encephalopathies.

(3) A feed is misbranded if any of the following circumstances occur:

(a) The feed labeling is false, deceptive, or misleading in any particular;

(b) The feed is sold or distributed under the name of another feed;

(c) The feed labeling violates any provision of this article;

(d) The feed purports to contain or is represented as containing a feed ingredient that does not conform to the definition of that feed ingredient prescribed by rule of the commissioner; or

(e) Any word, statement, or other information required by or under authority of this article or any rule adopted pursuant to this article to appear on the feed label or labeling is not prominently and conspicuously placed on the label and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.



§ 35-60-108. Prohibited acts

(1) The following acts and the causing thereof are prohibited:

(a) The manufacture or distribution of any feed that is adulterated or misbranded;

(a.5) The use of feed that is adulterated for any cattle, sheep, goats, swine, poultry, or any other animals if such animals are raised to produce human food;

(b) The adulteration or misbranding of any feed;

(c) The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, that are adulterated;

(d) The removal or disposal of a feed in violation of section 35-60-111;

(e) The failure or refusal to register in accordance with section 35-60-104;

(f) The violation of section 35-60-112 (6);

(g) The failure or refusal to pay distribution fees and file reports in accordance with section 35-60-105;

(h) The sale of customer-formula feed to any person other than the person who provided the manufacturing instructions;

(i) The failure to maintain any records required by this article or any rule promulgated pursuant to this article;

(j) The failure to comply with any other provision of this article or the rules promulgated pursuant to this article not otherwise specified in this section; and

(k) The falsification of any information given to the commissioner.



§ 35-60-109. Authority of the commissioner - rules

(1) The commissioner is authorized to promulgate, amend, and repeal, in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., such rules as are specifically required by this article and such other reasonable rules, including any record-keeping requirements and operating requirements, as may be necessary for the efficient enforcement of this article.

(2) In the interest of uniformity, the commissioner shall by rule adopt, unless the commissioner determines that they are inconsistent with this article or are not appropriate to conditions that exist in this state, the following:

(a) The official definitions of feed ingredients and official feed terms adopted by the association of American feed control officials as published in the official publication of such association; and

(b) The regulations promulgated pursuant to the "Federal Food, Drug, and Cosmetic Act"; except that, if the commissioner determines that any of such definitions, terms, and regulations are inconsistent with this article or are not appropriate to conditions in this state, the commissioner shall not adopt them.

(3) Before the commissioner issues, amends, or repeals any rule authorized by this article, the commissioner shall provide notice as required by section 24-4-103, C.R.S.



§ 35-60-110. Enforcement - inspection - sampling - analysis

(1) For the purpose of enforcing this article and the rules promulgated pursuant thereto, including the determination of whether or not an operation may be subject to this article, the commissioner, upon presenting appropriate credentials to the owner, operator, or agent in charge, is authorized to:

(a) Enter, during normal business hours, any building, structure, land, vehicle, or other premises or property, public or private, within the state, in or on which feeds are manufactured, processed, packed, distributed, transported, stored, disposed of, or used as feed for any cattle, sheep, goats, swine, poultry, or any other animals if such animals are raised to produce human food, and to inspect such premises, property, or vehicle and all pertinent equipment, finished and unfinished materials, containers, records, and labeling in or on such premises, property, or vehicle. The inspection may include obtaining samples and the verification of records and production and control procedures as may be necessary to determine compliance with the rules adopted under section 35-60-107 (2)(n) or (2)(p).

(b) (Deleted by amendment, L. 2007, p. 997, § 11, effective May 22, 2007.)

(2) If the commissioner has obtained a sample in the course of an inspection, upon completion of the inspection and prior to leaving the premises, the commissioner shall give to the owner, operator, or agent in charge of the premises a receipt describing the samples obtained.

(3) If the owner, or the owner's agent, of any building, structure, land, vehicle, or other premises or property described in subsection (1) of this section refuses to admit the commissioner to inspect such premises, property, or vehicle, the commissioner is authorized to obtain from the district or county court for the district or county in which such premises, property, or vehicle is located a warrant to enter and inspect such premises, property, or vehicle and to sample such feeds, feed ingredients, or raw agricultural commodities according to this section prior to entry, inspection, and sampling. The district and county courts of this state are empowered to issue such warrants upon a proper showing of the need for such entry, inspection, and sampling. Any information concerning any methods, records, formulations, or processes that are entitled to protection as trade secrets under the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., and that are obtained in the course of the inspection or sampling shall be kept confidential.

(4) Sampling and analysis performed pursuant to this section shall be conducted in accordance with methods published by the international association of official analytical chemists or other generally recognized methods.

(5) The commissioner, in determining whether a feed is in violation in any component, shall be guided by the official sample as defined in section 35-60-102 (15) and obtained and analyzed in accordance with subsections (1) and (2) of this section.

(6) The results of all analyses of official samples revealing violations shall be forwarded by the commissioner to the person named on the label and to the purchaser. When the inspection and analysis of an official sample indicated a commercial feed has been adulterated or misbranded and upon request within thirty days following the receipt of the analysis, the commissioner shall furnish to the manufacturer a portion of the sample concerned.



§ 35-60-111. Detained feeds

(1) Stop distribution, manufacture, or use as feed. When the commissioner has reasonable cause to believe any feed is in violation of this article or any rules promulgated pursuant to this article, the commissioner may issue and enforce a written or printed "stop distribution, manufacture, or use as feed" order, warning any distributor, manufacturer, or feeder of the feed not to distribute, use as feed, or dispose of such feed in any manner until written permission is given by the commissioner or the court. The commissioner shall release the feed subject to the order when the applicable provisions and rules have been complied with. If the distributor does not come into compliance within thirty days, the commissioner may begin, or upon request of the distributor, manufacturer, or feeder shall begin, proceedings for condemnation.

(2) Condemnation and confiscation. Any feed not in compliance with this article or rules promulgated pursuant to this article are subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the district or county where the feed is located. If the court finds the feed to be in noncompliance with this article or rules promulgated pursuant to this article and orders the condemnation of such feed, it must be disposed of in a manner consistent with the quality of the feed and the laws of this state; except that the court shall not order the disposal of the feed without first giving the distributor or other claimant an opportunity to apply to the court for release of the feed or for permission to process or relabel the feed to bring it into compliance with this article or rules promulgated pursuant to this article.



§ 35-60-112. Penalties

(1) Any person violating any of the provisions of this article or who impedes, hinders, or otherwise prevents, or attempts to prevent, the commissioner or duly authorized agent in the performance of his or her duty in connection with this article is guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than one hundred dollars nor more than two hundred fifty dollars, or, upon a subsequent conviction, not less than two hundred dollars nor more than five hundred dollars.

(2) Nothing in this article shall be construed to require the commissioner or agent to:

(a) Report for prosecution;

(b) Institute seizure proceedings;

(c) Issue a "stop distribution, manufacture, or use as feed" order as a result of minor violations of this article or rules promulgated pursuant thereto.

(3) It shall be the duty of each district attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Before the commissioner reports a violation for prosecution, the commissioner shall allow an opportunity for the alleged violator to present his or her view to the commissioner.

(4) The commissioner may apply to the court for, and the court may issue, an order for a temporary restraining order or injunction restraining any person from violating or continuing to violate any of the provisions of this article or any rule promulgated pursuant thereto, notwithstanding the existence of other remedies at law. Such temporary restraining order or injunction shall be issued without the posting of a bond.

(5) Any person who is adversely affected by acts of the commissioner or rules promulgated pursuant to this article may appeal pursuant to the procedures of article 4 of title 24, C.R.S.

(6) Any person who uses to his or her own advantage, or reveals to state officials other than the commissioner, or to the courts when relevant in any judicial proceeding, any information acquired under the authority of this article, concerning any methods, records, formulations, or processes that are trade secrets and entitled to protection under the law, is guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than one hundred dollars, or imprisoned in the county jail for not less than thirty days, or both; except that nothing in this subsection (6) shall be construed to prohibit the commissioner from exchanging information of a regulatory nature with duly appointed officials of the United States or other state governments who are similarly prohibited by law from revealing this information.



§ 35-60-113. Civil penalties

(1) (a) Any person who violates any provision of this article or any rule promulgated pursuant thereto may be subject to a civil penalty as determined by the commissioner. Such civil penalty is in addition to and not a substitution for other penalties or remedies set forth in this article.

(b) Before imposing any civil penalty, the commissioner shall consider the severity of the violation, the amount of harm caused by such violation, and the presence or absence of a pattern of similar violations by the distributor.

(c) The maximum civil penalty imposed by the commissioner shall not exceed seven hundred fifty dollars per day per violation.

(2) Before the commissioner imposes any civil penalty, the person charged shall be provided with a notice of the violation and an opportunity for a hearing in accordance with article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect a civil penalty or if any person fails to pay all or any portion of a civil penalty, the commissioner may recover the amount of the penalty, plus costs and attorney fees, by action in a court of competent jurisdiction.

(4) All moneys collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the inspection and consumer services cash fund created in section 35-1-106.5.



§ 35-60-114. Cooperation with other entities

The commissioner may cooperate and enter into agreements with governmental agencies of this state, other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this article.



§ 35-60-115. Publications

The commissioner shall publish at least annually, in such form as he or she may deem proper and in accordance with the provisions of section 24-1-136, C.R.S., information concerning the sales of commercial feeds, together with such data on their production and use as the commissioner may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold within the state as compared with the analyses on the label, but the information concerning production and use of commercial feeds shall not disclose the operations of any person.



§ 35-60-116. Study - hemp products in animal feed - repeal

(1) The commissioner shall create a group to study the feasibility of including hemp products in animal feed. The commissioner shall include representation in the group of the following: A hemp producer, a hemp processor, a legal expert, a person from an institution of higher education who has studied hemp policy, a veterinarian, a livestock producer, and any other person the commissioner determines would facilitate understanding the legal, practical, or business considerations of including hemp products in animal feed.

(2) The group shall begin meeting as soon as practical after August 9, 2017, and shall reach its conclusions and make any legislative recommendations by December 31, 2017.

(3) This section is repealed, effective July 1, 2018.






Article 61 - Industrial Hemp Regulatory Program

§ 35-61-101. Definitions

As used in this article 61, unless the context otherwise requires:

(1) "Certified seed" means industrial hemp seed, including Colorado heritage cannabis seed, that has been certified by an organization recognized by the department as having no more than a three-tenths of one percent of delta-9 tetrahydrocannabinol concentration on a dry-weight basis.

(2) "Colorado heritage cannabis seed" means seed from the plant cannabis sativa that possesses characteristics of a unique and specialized cannabis seed variety that is present in Colorado or has been recognized as produced in Colorado.

(3) "Commissioner" means the commissioner of agriculture.

(4) "Committee" means the industrial hemp committee established in section 35-61-103.

(5) "Delta-9 tetrahydrocannabinols" has the same meaning as "tetrahydrocannabinols" as set forth in section 27-80-203 (24), C.R.S.

(6) "Department" means the department of agriculture.

(7) "Industrial hemp" means a plant of the genus cannabis and any part of the plant, whether growing or not, containing a delta-9 tetrahydrocannabinol concentration of no more than three-tenths of one percent on a dry weight basis.

(8) "Person" means any individual, natural person, corporation, company, limited liability company, partnership, association, or other legal entity.



§ 35-61-102. Industrial hemp - permitted growth by registered persons

(1) Notwithstanding any other provision of law to the contrary, a person who holds a registration issued pursuant to section 35-61-104 may:

(a) Engage in industrial hemp cultivation for commercial purposes; or

(b) Grow industrial hemp for research and development purposes.

(2) Notwithstanding any other provision of law, a person registered pursuant to section 35-61-104 is not subject to any civil or criminal actions for engaging in the activities described in subsection (1) of this section if the person is acting in compliance with this article.



§ 35-61-103. Industrial hemp committee - appointments - duties - coordination with department

(1) (a) The industrial hemp committee is hereby established. The chair of the agriculture, livestock, and natural resources committee in the house of representatives and the chair of the agriculture, natural resources, and energy committee in the senate shall jointly appoint eleven members to the industrial hemp committee as follows:

(I) One member with experience in industrial hemp regulation;

(II) One member who is a farmer from a cooperative;

(III) One member who is a commercial farmer;

(IV) One member with experience in seed development and genetics;

(V) One member representing the hemp manufacturing industry;

(VI) One member representing small hemp businesses;

(VII) One member who is a representative of the attorney general's office;

(VIII) One member who is a citizen advocate for industrial hemp;

(IX) One member who is a representative from a research institution of higher education;

(X) One member who is a representative from the cannabinoid industry; and

(XI) One member who represents certified seed growers.

(b) The term of office of members of the committee is three years; except that the members appointed pursuant to subparagraphs (I), (V), (VI), and (VIII) of paragraph (a) of this subsection (1) shall serve initial two-year terms to ensure staggered terms of office.

(c) Each committee member holds office until his or her term of office expires or until a successor is duly appointed. If a vacancy occurs on the board, the appointing authorities shall appoint a new member meeting the qualifications of the member vacating the position to serve the remainder of the unexpired term of the member.

(d) Members of the committee shall serve without compensation but are entitled to reimbursement for actual and necessary travel and subsistence expenses incurred in the performance of their official duties as members of the committee.

(2) The committee shall work with the department to establish an industrial hemp registration program and a seed certification program pursuant to section 35-61-104, under which a person may obtain authorization to:

(a) Engage in industrial hemp cultivation; or

(b) Grow industrial hemp for purposes of research and development.

(3) The committee shall assist the department in determining the qualifications and other criteria a person must satisfy to qualify for registration under this article. The committee shall assist the department in the development of a seed certification program.

(4) The committee shall meet at least once a year.



§ 35-61-104. Registration - cultivation of industrial hemp - research and development growth - rules

(1) (a) A person wishing to engage in industrial hemp cultivation for commercial purposes or to grow industrial hemp for research and development purposes shall apply to the department for a registration in a form and manner determined by the commissioner, in consultation with the committee, prior to planting the industrial hemp for commercial or research and development purposes. The application must include the name and address of the applicant and the legal description, global positioning system location, and map of the land area on which the applicant plans to engage in industrial hemp cultivation or research and development growth operations. An application to engage in industrial hemp cultivation for commercial purposes must identify by name each officer, director, member, partner, or owner of at least ten percent of the entity and any other person who has managing or controlling authority over the entity. The applicant shall also submit to the department the fee required by section 35-61-106 (2). Application for registration pursuant to this section is a matter of statewide concern.

(b) If a person registered under the industrial hemp remediation pilot program prior to May 28, 2013, applies for a registration pursuant to paragraph (a) of this subsection (1) within sixty days after the applications are made available, the person may continue to engage in industrial hemp activities as authorized under the pilot program until the commissioner makes a determination on the person's application.

(2) If a person applies for registration in accordance with subsection (1) of this section and the commissioner determines that the person has satisfied the requirements for registration pursuant to this article, the commissioner shall issue a registration to the person.

(3) A registration issued pursuant to this section is valid for one year. In order to continue engaging in industrial hemp cultivation or research and development growth operations in this state, the registrant must annually apply for a registration in accordance with subsection (1) of this section.

(4) If the registrant wishes to alter the land area on which the registrant will conduct industrial hemp cultivation or research and development growth operations, before altering the area, the registrant shall submit to the department an updated legal description, global positioning system location, and map specifying the proposed alterations.

(5) The commissioner shall adopt rules by March 1, 2014, and as necessary thereafter to implement the registration program and to implement and administer this article.



§ 35-61-104.5. Research - certified seed program - fees

(1) (a) The department shall administer an industrial hemp grant research program so that state institutions of higher education may conduct research to develop or recreate strains of industrial hemp best suited for industrial applications. The purpose of the research may include growing industrial hemp to provide breeding strains to aid Colorado's industrial hemp program and to create Colorado strains of industrial hemp.

(b) An institution of higher education that conducts industrial hemp seed research may accept seed varieties that are approved by the committee or the department. The institution of higher education may work with private hemp developers and other stakeholders to develop a Colorado heritage seed.

(1.5) The department shall administer a certified seed program that identifies seeds that produce industrial hemp. In accordance with all federal and state laws and regulations, the department may import seeds to develop the certified seed program.

(2) In addition to the fees collected pursuant to section 35-61-106, the commissioner may collect an additional fee, established by the committee, from each registrant for the purpose of funding industrial hemp research and certification programs, including by making grants to institutions of higher education as specified in subsection (1) of this section. The fees collected shall be deposited in the industrial hemp research grant fund created in section 35-61-106 (3). The department may solicit, apply for, and accept moneys from other sources for the grant program.



§ 35-61-105. Report of growth and sales activities - verification of crop content - testing - waiver of concentration limits - rules

(1) At least annually and more often as required by the commissioner, a person who obtains a registration under this article to engage in industrial hemp cultivation for commercial purposes shall file with the department a report that includes the following information:

(a) Prior to planting, a verification that the crop the registrant will plant is of a type and variety of hemp that will produce a delta-9 tetrahydrocannabinol concentration of no more than three-tenths of one percent on a dry weight basis;

(b) Documentation demonstrating that the registrant has entered into a purchase agreement with an in-state industrial hemp processor; and

(c) Any other information required by the commissioner by rule.

(2) The commissioner, in consultation with the committee, shall adopt rules to establish an inspection program to determine delta-9 tetrahydrocannabinol levels and ensure compliance with the limits on delta-9 tetrahydrocannabinol concentration. The commissioner shall determine the delta-9 tetrahydrocannabinol concentration by measuring the combined concentration of delta-9 tetrahydrocannabinol and its precursor, delta-9 tetrahydrocannabinolic acid. The rules shall also establish a process by which a registrant may apply to the commissioner for a waiver from the delta-9 tetrahydrocannabinol concentration limits under circumstances specified in the rules.



§ 35-61-105.5. Testing laboratories

If a person registered pursuant to this article wants a licensed retail marijuana testing facility to perform testing on the industrial hemp that the registrant is cultivating, that person shall use a radio frequency identification-based inventory tracking system approved by the commissioner for a sample of the registrant's industrial hemp crop. The commissioner shall only approve an inventory tracking system if that system is compatible with the state licensing authority's seed-to-sale tracking system required pursuant to section 12-43.4-202 (1), C.R.S. A licensed retail testing facility shall provide the test results to the registrant and the commissioner. All test results shall be considered confidential business information. This section shall not be construed to prevent the use of the tracking system for other purposes.



§ 35-61-106. Industrial hemp registration program cash fund - industrial hemp research grant cash fund - fees

(1) There is hereby created in the state treasury the industrial hemp registration program cash fund, referred to in this article as the "fund". The fund consists of fees collected by the commissioner pursuant to subsection (2) of this section and any general fund moneys appropriated to the fund by the general assembly. The moneys in the fund are subject to annual appropriation by the general assembly to the department for the direct and indirect costs associated with implementing this article.

(2) The commissioner shall collect a fee from persons applying for a registration pursuant to this article. The commissioner shall set a fee schedule based on the size and use of the land area on which the person will conduct industrial hemp operations and shall set the fee schedule at a level sufficient to generate the amount of moneys necessary to cover the department's direct and indirect costs in implementing this article. The commissioner shall transmit the fees collected pursuant to this section to the state treasurer for deposit in the fund.

(3) There is hereby created in the state treasury the industrial hemp research grant fund. The fund consists of:

(a) Fees collected by the commissioner pursuant to section 35-61-104.5 (2);

(b) Any moneys from foundations, private individuals, or any other funding sources that can be used to expand the scope or time frame of any hemp research authorized pursuant to this article;

(c) On and after July 1, 2015, up to ten million dollars from the marijuana tax cash fund created in section 39-28.8-501, C.R.S., as enacted by Senate Bill14-215. The moneys in the fund are subject to annual appropriations by the general assembly to the department to establish and administer an industrial hemp research grant program and to conduct hemp research.



§ 35-61-107. Violations - penalties - denial of registration - application

(1) The commissioner may deny, revoke, or suspend a registration if the applicant or registrant:

(a) Violates any provision of this article or rules adopted pursuant to this article;

(b) Engages in fraud or deception in the procurement of or attempt to procure a registration under this article or provides false information on a registration application; or

(c) Fails to comply with any lawful order of the commissioner.

(2) The commissioner may impose a civil penalty, not to exceed two thousand five hundred dollars per violation, on any person who violates this article or any rule adopted under this article.

(3) The commissioner shall not impose a penalty against a person alleged to have violated this article or a rule adopted under this article until the commissioner has notified the person of the charge and has given the person an opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(4) If the commissioner is unable to collect a civil penalty or if a person fails to pay all or a portion of a civil penalty imposed pursuant to this section, the commissioner may bring an action in a court of competent jurisdiction to recover the civil penalty plus attorney fees and costs.

(5) The commissioner shall neither revoke nor suspend an institution of higher education's registration or a research-and-development registrant's registration when a sample of the registrant's industrial hemp tests higher than the limits established by rule of the commissioner if the crop is destroyed or utilized in a manner approved of and verified by the commissioner.

(6) Notwithstanding any other provision of this article 61, for up to three years after the effective date of the suspension, revocation, or relinquishment of a registration, the commissioner may deny an application for registration if:

(a) The applicant is an individual who was previously listed as participating in an entity pursuant to section 35-61-104 and that individual or entity was subjected to discipline under this article 61; or

(b) The applicant is an entity that lists an individual as participating in the entity pursuant to section 35-61-104 and the individual was previously listed as a participating person in an entity that was subjected to discipline under this article 61.

(7) If a person's registration is suspended, revoked, or voluntarily relinquished for a violation of this section, the commissioner may deny a new application for registration for that person for up to three years after the effective date of the suspension, revocation, or relinquishment.



§ 35-61-108. Exportation of industrial hemp - processing, sale, and distribution - rules

(1) Nothing in this article limits or precludes the exportation of industrial hemp in accordance with the federal "Controlled Substances Act", as amended, 21 U.S.C. sec. 801 et seq., federal regulations adopted under the act, and case law interpreting the act.

(2) Notwithstanding any other provision of law, a person engaged in processing, selling, transporting, possessing, or otherwise distributing industrial hemp cultivated by a person registered under this article, or selling industrial hemp products produced therefrom, is not subject to any civil or criminal actions under Colorado law for engaging in such activities. The department may promulgate rules to require approved shipping documentation for the transportation of hemp.



§ 35-61-109. Repeal of article

(1) This article is repealed if one of the following occurs:

(a) The United States congress enacts, the president signs, and the federal government implements federal law authorizing the United States department of agriculture to regulate the cultivation and research and development of industrial hemp; or

(b) The commissioner determines, in consultation with the committee, that industrial hemp, as a commodity in the market, is financially and economically stable, and state regulation of industrial hemp cultivation is no longer necessary.

(2) Upon the occurrence of one of the conditions described in subsection (1) of this section, the commissioner shall notify the revisor of statutes, in writing, that one of the conditions has occurred.









Fairs

Article 65 - Fairs

Part 1 - State, County, and District Fairs

§ 35-65-100.3. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authority" means the Colorado state fair authority created by part 4 of this article.

(2) "Board" means the board of commissioners of the authority.



§ 35-65-101. Exhibits by counties - agent

For the purpose of promoting and encouraging the organization of agricultural and mechanical fair associations in the state of Colorado, the board of county commissioners of any county in this state, for the purpose of aiding its county in making a display of the agricultural, mineral, and livestock growth and products of its county at the Colorado state fair and industrial exposition held at Pueblo or at any district fair held in any district in this state, may appropriate a sum not exceeding five hundred dollars out of the county treasury for the purpose of having its county suitably represented and may appoint a suitable person as agent to take charge of the county exhibit and represent said county at the Colorado state fair and industrial exposition.



§ 35-65-102. Premiums - commissioners may remit taxes

The boards of county commissioners in this state, for the purpose of encouraging their respective counties in making a suitable display at any fair held in their counties, may offer special premiums for the best display of the products of the soil, the different grades of thoroughbred stock, fruits of all kinds, dairy products, or whatever is calculated to encourage and promote agricultural pursuits. The boards of county commissioners are authorized to remit the taxes for state and county purposes and the municipal authorities of any city or town to remit the municipal taxes on the property, real and personal, of any agricultural and mechanical fair associations duly organized under the laws of the state of Colorado when said property is actually and exclusively employed for the use and purposes of said fair associations within their respective counties, cities, or towns.



§ 35-65-103. Displays

All universities, colleges, local district colleges, and stations established for experimental purposes may aid and encourage in every way possible complete displays of their respective departments at the annual exhibition of the Colorado state fair and industrial exposition.



§ 35-65-105. State fair and industrial exposition

(1) There is hereby established the Colorado state fair and industrial exposition which shall be held annually at Pueblo, Colorado, for the display of livestock and agricultural, horticultural, industrial, mining, water conservation, tourist industry, recreational, educational, and scientific facilities, processes, and products of the state of Colorado.

(2) The Colorado state fair shall be designated as the "Colorado state fair and industrial exposition"; except that the legal effect of any statute designating such fair as the Colorado state fair and all rights acquired and obligations incurred prior to April 15, 1965, under such name shall not be impaired by such change of name. The revisor of statutes is hereby directed to make such change in name as specified in this section.

(3) The Colorado state fair and industrial exposition shall be under the direction and supervision of the authority.

(4) to (6) Repealed.



§ 35-65-107. State fair fund - lease and use of facilities

(1) The board is authorized to enter into agreements to lease any of the facilities at the Colorado state fair and industrial exposition at Pueblo, Colorado, upon such terms and conditions as shall be approved by the board. The board is further authorized to sponsor any off-season event which it may approve. All moneys received by the board under this section and through any other authorized activities shall be transmitted to the state treasurer and placed in the Colorado state fair authority cash fund, which fund is hereby created in the state treasury. Moneys in said fund shall be for the use, operation, maintenance, and support of the Colorado state fair and industrial exposition, which use shall include the payment of bond obligations in accordance with the provisions of part 3 of this article and, without limitation, other obligations of the board.

(2) Custody of all moneys in the Colorado state fair fund as of June 30, 1997, shall be transferred to the Colorado state fair authority cash fund.

(3) (a) The Colorado state fair authority cash fund shall consist of:

(I) All moneys that may be appropriated thereto by the general assembly;

(II) All other moneys that may be available to it, including the moneys received under subsection (1) of this section; and

(III) All moneys credited to the fund in accordance with section 38-13-116.7 (3), C.R.S.

(b) The moneys in the Colorado state fair authority cash fund shall be subject to annual appropriation and shall not be transferred to or revert to the general fund of the state at the end of any fiscal year. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(4) Repealed.



§ 35-65-109. Authorization of peace officers to preserve order and protect exhibits

The board of directors or executive committee of any agricultural, horticultural, or stock society of this state is authorized to contract with a city, town, county, or city and county in whose jurisdiction the grounds of said society are located to provide peace officers, as provided in section 16-2.5-101, C.R.S., whose duty it is to preserve order within and around the grounds of said society, to protect the property within said grounds, and to eject all persons who are improperly within the grounds of said society who are guilty of disorderly conduct or who neglect or refuse to pay the fee or observe the rules prescribed by the society. Said peace officers have the same power, during the time said exhibition continues, that a sheriff has by law to keep the peace and, in addition, during such time, may arrest any person for the commission of any offense mentioned in section 35-65-110.



§ 35-65-110. Penalty

Any person who willfully destroys the property of exhibitors, visitors, or lessees on the fairgrounds, or hinders or obstructs the officers or policemen in the performance of their duties, or wrongfully or maliciously gains admission to the fairgrounds contrary to the rules of said society or without paying the established fees during any fair of said society is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five dollars nor more than twenty-five dollars, or by imprisonment in the county jail for not more than thirty days. All fines so imposed and collected under this section shall be paid into the treasury of the county in which such trial is held.



§ 35-65-111. County fairgrounds

The board of county commissioners of any county in this state is authorized to lease or purchase a tract of land suitable for county fair purposes, which shall be used for that purpose, in order to encourage and promote agricultural, mechanical, industrial, and livestock industries in this state.



§ 35-65-112. Fairground - manager - lease

The board of county commissioners of any county in this state in its discretion, after the purchase or lease and the improvement of the land for fairground purposes as provided for in section 35-65-111, may appoint some person to look after, operate, and conduct county fairs on said fairgrounds during each year; or the said board of county commissioners may in its discretion rent or lease the said fairgrounds and improvements thereon for such rental and for such term or period of time as it deems reasonable and proper to any corporation not for pecuniary profit duly organized under the laws of the state of Colorado for the purpose of conducting, operating, and holding a county fair for the promotion of all mechanical and industrial products and agricultural, horticultural, livestock, and other products and exhibits and also for the purpose of conducting races, sports, and other entertainment usually given at county fairs.



§ 35-65-113. County fairgrounds - appropriation

The board of county commissioners of each county in this state has the power each year to appropriate from the county general fund such money as may be necessary for the purpose of purchasing, leasing, and improving the fairgrounds mentioned in sections 35-65-111 and 35-65-112.



§ 35-65-114. Appropriation for maintenance

If the board of county commissioners of any county in this state elects to conduct, operate, and manage the annual fair in its county or if it elects to lease the fairgrounds and improvements thereon as provided in this article, it is authorized to appropriate from the county general fund for that purpose the amount of money necessary therefor and for the necessary improvements and repairs of said buildings and fairgrounds, and to keep the same in repair, and to pay all costs and expenses incidental to the conducting and managing for said annual fair in its county.



§ 35-65-115. District and regional fairs

The boards of county commissioners of the various counties, for the purpose of promoting and encouraging regional or district fairs in regions or districts of which their counties are a part, may use such portions of their county fair funds as may be agreed upon by the boards of county commissioners in the various counties in the region or district to establish, operate, and conduct regional fairs at a centrally located point in said district or region. No district or regional fair shall be held on any of the days of each year on which the Colorado state fair and industrial exposition is held.



§ 35-65-116. Race meets - dates - licenses - fees

(1) The board is authorized to obtain a license to conduct horse race meets at the Colorado state fair and industrial exposition pursuant to article 60 of title 12, C.R.S. For the purposes of this section, the limitations in section 12-60-511, C.R.S., shall not apply, and such horse race meets shall be conducted as approved by the Colorado racing commission at said Colorado state fair and industrial exposition during its duration.

(2) In lieu of obtaining a license to conduct a horse race meet, the board is authorized to contract for the conduct of horse race meets at the Colorado state fair and industrial exposition with a private, nonprofit person licensed to conduct horse race meets within forty miles of the state fair grounds, subject to authorization by the Colorado racing commission pursuant to section 12-60-511, C.R.S. The meet and the race days of the meet conducted at the Colorado state fair and industrial exposition shall be in addition to the number of meets and race days permitted the licensee pursuant to section 12-60-603, C.R.S.






Part 2 - Race Meetings



Part 3 - Revenue Bonds

§ 35-65-301. Board may issue revenue bonds

(1) The board may authorize and issue revenue bonds to finance additional facilities for the board and the Colorado state fair and industrial exposition.

(2) Such revenue bonds shall be authorized and issued only by resolution of the board, which resolution shall conform to the requirements of section 35-65-302. Such bonds may be issued only after approval by both houses of the general assembly either acting by bill or joint resolution and after approval by the governor in accordance with section 39 of article V of the state constitution.

(3) All bonds issued pursuant to the terms of this part 3 shall provide that:

(a) No holder of any such bond may compel the state or any subdivision thereof to exercise its appropriation or taxing power;

(b) The bond does not constitute a debt of the state and is payable from the net revenues from the operation of the additional facilities acquired or provided pursuant to this part 3 and from contributions by nonstate sources for such additional facilities.



§ 35-65-302. Resolution

(1) Any resolution authorizing the issuance of bonds under the terms of this part 3 shall:

(a) State the date of issuance of the bonds;

(b) State a maturity date or dates during a period not to exceed thirty years from the date of issuance of the bonds;

(c) State the interest rate or rates on, and the denomination or denominations of, the bonds;

(d) State the form of the bond, whether bearer or registered;

(e) State the medium of payment of the bonds and the place where the bonds will be paid.

(2) Any resolution authorizing the issuance of bonds under the terms of this part 3 may:

(a) State that the bonds are to be issued in one or more series;

(b) State a rank or priority of the bonds;

(c) Provide for redemption of the bonds prior to maturity, with or without premium.



§ 35-65-303. Sale of bonds

(1) Any bonds issued pursuant to the terms of this part 3 may be sold at public or private sale.

(2) If bonds are to be sold at a public sale, the board shall advertise the sale in such manner as the board deems appropriate.

(3) Each bond issued pursuant to the terms of this section shall be sold at the price, in the manner, and at such time as the board shall designate. The board may pay any fees, expenses, or commissions which it deems necessary or desirable to accomplish the sale of said bonds. The authority to fix the date of sale of the bonds, to receive bids or proposals, to award and sell bonds, to fix interest rates, and to take all other actions necessary to sell and deliver bonds may be delegated to an officer or agent of the authority.

(4) Pending preparation of the actual bonds, interim receipts or certificates may be issued to the purchaser of the bonds in such form and containing such provisions as the board deems appropriate.



§ 35-65-304. Negotiability

Notwithstanding any provisions of the law to the contrary, all bonds issued pursuant to this part 3 are negotiable.



§ 35-65-305. Power to secure bonds

(1) The board, in connection with the issuance of bonds and in order to secure the payment of the bonds and the interest thereon, has the power, by resolution:

(a) To provide that the bonds issued under this part 3 shall be payable from and may be secured by a pledge of and lien on any or all net revenues derived from, and shall be payable from:

(I) Fees, rentals, and other charges for the use of the additional facilities acquired or provided with the proceeds of said bonds or any one or more additional facilities acquired or provided with proceeds of bonds issued pursuant to this part 3; and

(II) Contributions from nonstate sources for such facility or facilities;

(b) To covenant with or for the benefit of the holders of bonds issued under this part 3 that, so long as any of the bonds remain outstanding and unpaid, the board shall prescribe service charges, fees, and rentals and shall revise the same when necessary so that the additional facility or facilities for which the bonds are issued shall always remain self-supporting, with revenues, including donations from nonstate sources for such additional facility or facilities, sufficient:

(I) To provide for all expenses of operation, maintenance, expansion, and replacement of any facilities from which such revenues are derived;

(II) To pay, when due, all bonds and interest thereon; and

(III) To provide reasonable reserves for such purposes.



§ 35-65-306. Provision of bond resolution - covenants

(1) A resolution pertaining to issuance of bonds under this part 3 may contain covenants as to:

(a) The purpose to which the proceeds of sale of the bonds may be applied and to the use and disposition thereof;

(b) The use and disposition of the revenues of the project for which the bonds are to be issued;

(c) Such matters as are customary in the issuance of revenue bonds including without limitation the issuance and lien position of other or additional bonds, payable from the net revenue received for the operation of the additional facilities acquired or provided pursuant to this part 3 and contributions from nonstate sources for such facilities;

(d) Books of account and the inspection and audit thereof.

(2) Any resolution made pursuant to the terms of this part 3 shall be deemed a contract with the holders of the bonds, and the duties of the board under such resolution shall be enforceable by any appropriate action in a court of competent jurisdiction.



§ 35-65-307. Validity of bonds

(1) Bonds issued under this part 3 and bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that, before the delivery thereof and payment therefor, any or all of the persons whose signatures appear thereon have ceased to be officers of the board.

(2) The validity of the bonds shall not be dependent on or affected by the validity or regularity of any proceedings relating to the construction, acquisition, improvement, reconstruction, or extension of the facilities of the Colorado state fair and industrial exposition financed by the bonds or done in connection therewith.



§ 35-65-308. Prior lien of bonds

(1) Except as otherwise provided in the resolution authorizing the bonds, all bonds of the same issue under this part 3 shall have a prior and paramount lien on the net revenues of the additional facilities acquired or provided pursuant to this part 3 for which the bonds have been issued and contributions from nonstate sources for such facilities. The board may provide for preferential security for any bonds, both principal and interest, to be issued under this part 3 to the extent deemed feasible and desirable by such board over any bonds that may be issued thereafter.

(2) Bonds of the same issue or series issued under this part 3 shall be equally and ratably secured, without priority by reason of number, date, sale, execution, or delivery, by a lien on the net revenue pledged in accordance with the terms of the resolution authorizing the bonds.



§ 35-65-310. Colorado state fair authority board - bonds

On June 30, 1997, any bonds issued pursuant to this part 3 shall become an obligation of the Colorado state fair authority to the same extent that they were an obligation of the board of commissioners of the Colorado state fair authority before said date.






Part 4 - State Fair Authority

§ 35-65-401. Colorado state fair authority - creation - board - powers and duties

(1) (a) The Colorado state fair authority, as it existed prior to June 30, 1997, is abolished. There is hereby created the Colorado state fair authority, which is created within the department of agriculture as a division thereof. The Colorado state fair authority shall exercise its powers, duties, and functions under the department of agriculture as if it were transferred to said department by a type 1 transfer under the provisions of the "Administrative Organization Act of 1968".

(b) The function of the Colorado state fair authority is to direct and supervise the Colorado state fair and industrial exposition created pursuant to section 35-65-105.

(2) (a) On June 30, 1997, the existing board of commissioners of the Colorado state fair authority is abolished, and the terms of the members of the board then serving are terminated.

(b) There is hereby created the board of commissioners of the Colorado state fair authority, which shall have eleven members, ten of whom shall be appointed by the governor with the consent of the senate and one who shall be the commissioner of agriculture or his or her designee. At no time shall more than six members of the board be affiliated with the same political party as the governor. Within thirty days after June 30, 1997, the governor shall appoint the initial members of the board. The governor may appoint, as a member of the board, any person who was a member of the board prior to its termination.

(3) Of the ten appointed members of the board, two shall be residents of the county in which the Colorado state fair and industrial exposition is held and, of the remaining eight members, at least one shall be a resident of each of the congressional districts of the state and at least two shall be residents of the western slope of the state.

(4) Of the members first appointed to the board, two members representing congressional districts shall be appointed for terms expiring November 1, 1998; two members representing congressional districts shall be appointed for terms expiring November 1, 1999; one member representing a congressional district, one member representing the county in which the Colorado state fair and industrial exposition is held, and one at-large member shall be appointed for terms expiring November 1, 2000; one member representing a congressional district, one at-large member, and one member representing the county in which the Colorado state fair and industrial exposition is held shall be appointed for terms expiring November 1, 2001. Thereafter, members of the board shall be appointed for terms of four years. Appointments made to the board when the senate is not in session shall be temporary appointments, and the appointees shall serve on a temporary basis until the senate is in session and is able to confirm such appointments. Each member shall hold office until the member's successor is appointed and qualified.

(5) Of the ten appointed members of the board, one shall be a certified public accountant, one shall have expertise in finance through current management-level experience in banking, and one shall have substantial experience in agriculture or in the activities of 4-H clubs.

(6) Any appointed member may be removed for cause at any time during the member's term by the governor. Vacancies on the board shall be filled by appointment by the governor with the consent of the senate for the unexpired terms.

(7) Members of the board shall serve without pay but shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties.

(8) (Deleted by amendment, L. 97, p. 810, § 1, effective June 30, 1997.)

(8.5) All eleven members of the board, including the commissioner of agriculture or his or her designee, shall be voting members of the board. The members of the board shall elect a chair, a vice-chair, and a secretary from among the membership of the board. Board action shall require the affirmative vote of a majority of a quorum of the board.

(9) The board shall:

(a) Provide for the Colorado state fair and industrial exposition, subject to available appropriations by the general assembly;

(b) Enter into any agreements with other agencies of the state government as may be necessary to provide for the Colorado state fair and industrial exposition;

(c) Hire and employ the manager of the Colorado state fair authority in accordance with the provisions of section 35-65-403;

(d) Meet as often as necessary, but not less than once a month;

(e) Repealed.

(f) Accept contributions from nonstate sources for the purpose of financing and supporting the Colorado state fair and industrial exposition;

(f.5) and (g) Repealed.

(h) and (i) (Deleted by amendment, L. 97, p. 810, § 1, effective June 30, 1997.)

(j) Adopt rules in accordance with the provisions of article 4 of title 24, C.R.S.;

(k) Submit annual reports in accordance with section 35-65-406;

(l) Perform such other duties as may be required by law.

(9.5) and (10) Repealed.

(11) (Deleted by amendment, L. 97, p. 810, § 1, effective June 30, 1997.)



§ 35-65-403. Office of manager of the Colorado state fair authority - creation

(1) The office of manager of the Colorado state fair authority is hereby created. The board shall appoint a manager of the Colorado state fair authority who shall have knowledge of livestock, agriculture, horticulture, industry, recreation, education, and scientific facilities, processes, and products of the state of Colorado and who shall have experience in fair management and promotion. The manager shall serve for an indefinite term and shall not hold any other public office but shall devote his or her entire time to the service of the state in the discharge of his or her official duties. The appointment or removal of the manager shall be subject to the provisions of section 13 of article XII of the state constitution and the statutes enacted pursuant thereto. Notwithstanding any law to the contrary, the office of manager of the Colorado state fair authority shall be a position in the senior executive service for purposes of section 24-50-104 (5)(c), C.R.S.

(2) The manager shall be the chief administrative head of the Colorado state fair authority under the direction and supervision of the board and shall have general supervision and control of all activities, functions, and employees of the Colorado state fair authority and shall exercise all necessary powers incident thereto. The manager shall exercise all the powers and functions of the board in the interim of its meetings and shall perform such other duties as may be prescribed by the board or by law.

(3) Any current state fair authority employee who was previously certified under the state personnel system and who is returning to the state personnel system pursuant to this part 4, as amended by House Bill 97-1342, enacted at the first regular session of the sixty-first general assembly, shall be eligible for reinstatement.



§ 35-65-404. Transfer of property

(1) On June 30, 1997, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the Colorado state fair authority, as it existed prior to said date, are transferred to the Colorado state fair authority, created in the department of agriculture, and shall become the property thereof.

(2) On and after June 30, 1997, whenever the Colorado state fair authority or the board of commissioners of the Colorado state fair authority, as they existed prior to June 30, 1997, is referred to or designated by any contract or other document in connection with the Colorado state fair and industrial exposition, such reference or designation shall be deemed to apply to the Colorado state fair authority and the board of commissioners of the Colorado state fair authority, created pursuant to section 35-65-401. All contracts entered into by the authority or its board prior to June 30, 1997, in connection with the Colorado state fair and industrial exposition, are hereby validated, with the Colorado state fair authority, created in the department of agriculture, succeeding to all rights and obligations under such contracts.

(3) No suit, action, or other judicial or administrative proceeding lawfully commenced prior to June 30, 1997, or which could have been commenced prior to said date, by or against the Colorado state fair authority, its board of commissioners, or any officer thereof in such officer's official capacity or in relation to the discharge of the official's duties shall abate by reason of the abolishment of the Colorado state fair authority and its board, as they existed prior to said date, and the creation, in the department of agriculture, of the Colorado state fair authority and the board of commissioners of the Colorado state fair authority.



§ 35-65-405. Colorado state fair authority - board of commissioners - enterprise status

(1) The Colorado state fair authority and the board of commissioners of the Colorado state fair authority, created pursuant to section 35-65-401, shall constitute an enterprise for the purposes of section 20 of article X of the state constitution, so long as the board retains the authority to issue revenue bonds and the Colorado state fair authority receives less than ten percent of its total annual revenues in grants, as defined in section 24-77-102 (7), C.R.S., from all Colorado state and local governments combined. So long as it constitutes an enterprise pursuant to this subsection (1), the authority and the board shall not be subject to any provisions of section 20 of article X of the state constitution.

(2) For purposes of part 2 of article 72 of title 24, C.R.S., the records of the Colorado state fair authority and the board of commissioners of the Colorado state fair authority shall be public records, as defined in section 24-72-202 (6), C.R.S., regardless of whether the authority and the board constitute an enterprise pursuant to subsection (1) of this section.



§ 35-65-406. Annual reports

(1) The Colorado state fair authority and its board of commissioners shall make an annual report by October 31 of each year to the governor, the senate agriculture, natural resources, and energy committee, and the house of representatives agriculture, livestock, and natural resources committee. The report shall include the following information for the fiscal year ending in the year the annual report is made and for the fiscal year preceding such fiscal year prepared in a comparison format and in accordance with generally accepted accounting principles:

(a) A statement of revenues and expenses resulting from:

(I) Operation of the annual Colorado state fair and industrial exposition events; and

(II) Operation of events on any of the facilities at the Colorado state fair and exposition that are not annual Colorado state fair and industrial exposition events;

(b) A statement of the financial position of the Colorado state fair and industrial exposition as of June 30 of each such fiscal year;

(c) A statement of outstanding revenue bonds issued by the board, including evidence of compliance with applicable bond covenants;

(d) A statement of cash flow for the Colorado state fair and industrial exposition;

(e) A summary of attendance for the Colorado state fair and industrial exposition;

(f) The number of annual Colorado state fair and industrial exposition events and the number of events operated on any of the facilities of the Colorado state fair and industrial exposition that were not Colorado state fair and industrial exposition events; and

(g) A statement of revenues and expenses resulting from the operation of the annual Colorado state fair and industrial exposition for the most recent period ending September 30, including a summary of attendance.

(2) The annual report submitted pursuant to this section shall include any recommendations for change in the statutes that the board or manager deems necessary or desirable, including but not limited to any change to part 14 of article 30 of title 24, C.R.S., and the "Procurement Code", articles 101 to 112 of title 24, C.R.S., necessary or desirable due to the unique nature of the Colorado state fair and industrial exposition.

(3) The report shall be public.



§ 35-65-407. Warrants

The controller is authorized to draw and the state treasurer to pay warrants upon all the funds appropriated from the Colorado state fair authority cash fund, created pursuant to section 35-65-107 (1), on the order of the board, signed by its chair and countersigned by its secretary.



§ 35-65-408. Applicability of other laws

(1) Notwithstanding any law to the contrary:

(a) Until March 1, 1998, the Colorado state fair authority shall not be subject to the provisions of part 14 of article 30 of title 24, C.R.S. On and after March 1, 1998, the Colorado state fair authority shall be subject to the provisions of part 14 of article 30 of title 24, C.R.S.; and

(b) The Colorado state fair authority shall not be subject to the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(2) (Deleted by amendment, L. 99, p. 293, § 2, effective April 14, 1999.)












Soil Conservation

Article 70 - Conservation Districts

§ 35-70-101. Short title

This article shall be known and may be cited as the "Colorado Soil Conservation Act".



§ 35-70-102. Legislative declaration

The general assembly finds and declares that the state of Colorado, through wind and water erosion and depletion of subsurface water resources, has lost for agricultural and livestock uses approximately six million acres, or one-tenth of the total area of the state; that these losses range from severe damage to complete destruction of the topsoils of these areas; that these losses have been caused by improper farm and range practices, by increasing the rate of withdrawal from underground water reserves without adequate attention to recharging such reserves, and by failure to conserve to the full the precious rainfall and snowpacks that could help replenish underground water reserves, and that the areas of land thus destroyed will increase until and unless a constructive method of land use providing for the conservation and preservation of natural resources, including adequate underground water reserves, the control of wind and water erosion, and the reduction of damage resulting from floods, is established by law over the entire state. It is to accomplish this purpose and to insure the health, prosperity, and welfare of the state of Colorado and its people that this article is created, and it shall be construed liberally in order that the purposes expressed in this article may be accomplished.



§ 35-70-102.5. Legislative declaration - change of name - continuity of existence

(1) The general assembly hereby finds and declares that:

(a) Upon creation in this article, the name "soil conservation district" best reflected the activities of such districts throughout this state;

(b) To better reflect the current activities of the soil conservation districts in this state, each such district should be referred to as a "conservation district"; and

(c) The name of the state board governing all such districts should accordingly be changed from the "soil conservation board" to the "conservation board".

(2) (a) On and after July 1, 2002, the conservation board shall execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested in the soil conservation board prior to July 1, 2002, and all employees of the soil conservation board shall be transferred to the conservation board and shall become employees thereof. Such employees shall retain all rights to the state personnel system and retirement benefits under the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules and regulations.

(b) On July 1, 2002, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the soil conservation board are transferred to the conservation board and shall become the property thereof.

(c) Whenever the soil conservation board is referred to or designated by any contract or other document, such reference or designation shall be deemed to apply to the conservation board. All contracts entered into by the soil conservation board prior to July 1, 2002, are hereby validated, with the conservation board succeeding to all the rights and obligations of such contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred under such contracts are hereby transferred and appropriated to the conservation board for the payment of such obligations.

(d) Each soil conservation district duly organized pursuant to this article prior to July 1, 2002, is hereby recognized as a duly organized conservation district, and its existence shall be deemed to have been continuous. Whenever a soil conservation district is referred to or designated by any contract or other document, such reference or designation shall be deemed to apply to the conservation district. All contracts entered into by such soil conservation district prior to July 1, 2002, are hereby validated, with the conservation district succeeding to all the rights and obligations of such contracts.

(3) On and after July 1, 2002, when any provision of the Colorado Revised Statutes refers to the soil conservation board or to a soil conservation district, said law shall be construed as referring to the conservation board or to a conservation district, respectively. The revisor of statutes is authorized to change all references in the Colorado Revised Statutes to the soil conservation board and to soil conservation districts to refer to the conservation board and conservation districts.



§ 35-70-103. State conservation board - composition - powers

(1) (a) There is hereby created in the department of agriculture the state conservation board, referred to in this article as the "state board", which shall consist of nine members. One member shall be a qualified elector of the state appointed by the governor from the state at large for a term commencing January 1, 1974. The remaining eight positions on the state board shall be filled by elections held within the areas described in this section. The boards of supervisors of local conservation districts within each such area shall elect the number of members specified in this subsection (1) between November 1 and December 31 in 1973 for terms commencing January 1, 1974, and within such dates in succeeding years as necessary to fill expiring terms. A candidate shall be or shall have been an elected supervisor of a local conservation district. The number of members to be elected and the areas from which they are to be elected are as follows:

(I) The White-Yampa and North Platte river watersheds, one member;

(II) The San Juan basin, one member;

(III) The Arkansas river watershed, two members, one from the upper Arkansas river watershed and one member from the lower Arkansas river watershed;

(IV) The Rio Grande watershed, one member;

(V) The Republican and South Platte river watersheds, two members, one from the upper South Platte river watershed and one member from the Republican river and lower South Platte river watersheds;

(VI) The Colorado, Gunnison, and Dolores river watersheds, one member.

(b) The state board created in paragraph (a) of this subsection (1) shall, on and after July 1, 2000, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested in the former state board in the department of natural resources. On July 1, 2000, all employees of the former state board whose principal duties are concerned with the duties and functions transferred to the state board created in paragraph (a) of this subsection (1) and whose employment in the former state board is deemed necessary by the commissioner of agriculture to carry out the purposes of this article shall be transferred to the state board created in paragraph (a) of this subsection (1) and shall become employees thereof. Such employees shall retain all rights to the state personnel system and retirement benefits under the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules.

(c) On July 1, 2000, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the former state board in the department of natural resources pertaining to the duties and functions transferred to the state board in the department of agriculture shall become the property of the state board created in paragraph (a) of this subsection (1).

(d) All contracts entered into by the former state board prior to July 1, 2000, in connection with the duties and functions transferred to the state board, created in paragraph (a) of this subsection (1), are hereby validated. Any appropriations of moneys for the fiscal year beginning July 1, 2000, and from prior fiscal years open to satisfy obligations incurred under such contracts are hereby transferred and appropriated to the state board created in paragraph (a) of this subsection (1) for the payment of such obligations.

(e) All rules, regulations, rates, orders, agreements, and awards of the state board lawfully adopted prior to July 1, 2000, shall continue to be effective until revised, amended, repealed, or nullified pursuant to law.

(2) At the first regular meeting of the state board in 1974, the nine elected and appointed members of the state board shall by lot determine which three shall hold office for terms of three years, which three for terms of two years, and which three for terms of one year. Thereafter, all such elected and appointed members shall hold office for terms of four years.

(3) (a) Any vacancies occurring in the elective positions on the state board shall be filled by the board by the appointment of a person who would be qualified to stand for election for the board and who is from the same area in which the vacancy occurred, and such appointee shall hold office until the expiration of the term of the office to which he was appointed.

(b) The director of extension work, the director of the state experiment station, the commissioner of agriculture, and the executive director of the department of natural resources shall serve in an advisory capacity to the state board at its request.

(4) Members of the state board shall serve without pay except for their actual traveling and living expenses while on official business of the state board.

(5) The state board has the following powers and duties:

(a) To promote and assist in the organization of conservation districts in any section of the state where erosion damage exists or is threatened;

(b) To accept petitions for the organization of conservation districts and to examine such petitions, determine their sufficiency, and find whether, in its judgment, the organization of such districts is required for the preservation of the health, prosperity, and welfare of the state of Colorado and its people. If, in the opinion of the state board, it is for the best interests of the state that such districts be organized, it shall proceed to hold a hearing and call an election of the landowners within such proposed district, as provided in section 35-70-105.

(c) To prepare and present to the qualified voters uniform bylaws for the conduct of the business of such districts; but, before such bylaws become effective as to any district, they shall first be approved by the qualified voters within each district. Any bylaws so presented and approved shall be consistent with all the provisions of this article.

(d) To act in an advisory capacity with the board of supervisors of each district and to coordinate the programs of all conservation districts;

(e) To act as the state board of appeals;

(f) To prepare a uniform and adequate system of accounting for districts, which may be adopted and used by all districts within the state;

(g) To administer and disburse any funds that may be made available to the state board for the purpose of assisting conservation districts in the conservation of soil and water resources of the state of Colorado and to defray expenses of the state board and its duly appointed or employed agents in carrying out the provisions of this article;

(h) To loan money to conservation districts to assist such districts in furthering the purposes of this article, such loans to be in such amounts and for such terms as the state board may prescribe by rule in order to fully protect the funds and interest of the state board.

(6) In addition to the powers and duties granted to the state board in other sections of this article, the board has the following powers and duties:

(a) To undertake studies of watershed planning and to undertake development of watershed flood prevention and underground water storage projects, both on its own initiative and in response to requests submitted to the board by one or more soil or water conservation districts, flood prevention or control districts, boards of county commissioners, municipalities, drainage or irrigation districts, or other legally constituted bodies having authority under state law to carry out, maintain, and operate the works of improvement;

(b) To hold public hearings at any point within or without each proposed watershed for the purpose of determining the extent of public interest, the degree of anticipated cooperation, and any other data and information needed by the state board in making decisions as to each project;

(c) To plan, in cooperation with the United States government or any of its agencies, the state of Colorado or any of its political subdivisions, and private individuals or corporations, conservation districts, and others, watershed improvement, underground water storage and flood prevention projects, conservation and erosion control practices, and other projects not inconsistent with this article;

(d) Within the limits of available funds, to administer, direct, and operate such watershed improvement, underground water storage and flood prevention projects, conservation and erosion control projects, and other similar activities;

(e) To administer and expend funds made available to the state board by the United States government or any of its agencies or by the state of Colorado or any of its political subdivisions or funds derived from any other source for the purpose of planning, developing, and putting into operation practices and projects undertaken in accordance with this subsection (6);

(f) To obtain options upon and to acquire, or acquire control of, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interests therein; to maintain, administer, and improve any properties acquired, to receive income from such properties, and to expend such income in carrying out the purposes and provisions of this article; and to sell, lease, or otherwise dispose of any of its property or interests therein in furtherance of the purposes and provisions of this article;

(g) To erect suitable structures and maintain any facilities, so as to arrest or prevent the erosion of soils or lands, to improve the watershed and prevent floods, and to increase underground water reserves, with due consideration to established water rights;

(h) To accept grants, services, and materials and to borrow money from the United States or from any corporation or agency created or designed by the United States to lend or grant money, or from the state of Colorado or any of its subdivisions, or from any other source; but in no event shall the state board pledge the faith or credit of the state of Colorado or any county or other political subdivision. In connection with such grants or loans, it may enter into such agreements or contracts as may be required for such purposes.

(i) To report annually at such times and on such matters as the commissioner of agriculture may require. Publications circulated in quantity outside the executive branch are subject to the approval and control of the commissioner of agriculture.

(j) To place any funds it receives pursuant to paragraph (e) of this subsection (6) into a trust and to administer and expend any moneys in such trust.



§ 35-70-104. Petition for organization of district - qualified electors

(1) Proceedings to determine whether or not a conservation district shall be organized shall be instituted by a petition addressed to the state board and signed by not less than twenty-five percent of the owners of land within the district and who own not less than half of the area to be included within the proposed district. A determination after hearing by the state board that the requisite number of landowners have signed such petition and that such petition has been signed by landowners who own not less than half of the area to be included within the proposed district shall be final and conclusive unless objection is made to the sufficiency of such petition and appeal is taken from the determination of the board.

(2) The petition shall include:

(a) The name of the proposed district;

(b) Two maps or plats showing the boundaries of the proposed district;

(c) Narrative statement giving the legal description of the area to be included within the proposed district by legal subdivisions or by metes and bounds;

(d) Brief statements of the character of the lands within the boundaries of the proposed district and the need for the establishment of such district.

(3) Every person who is a qualified elector of this state and who owns land within the proposed or existing district is entitled to vote at any election of a proposed or existing district on any matter concerning the organization, operation, consolidation, or dissolution of such district.

(4) (a) (I) A "qualified voter" or "qualified elector", as referred to in this article, means any registered voter or corporation owning land within the proposed or existing district, as shown by the records in the office of the appropriate county clerk and recorder, and any heir or devisee of such land of a deceased landowner.

(II) (A) A landowner who is a qualified voter or qualified elector as defined in this paragraph (a) may authorize a family member who is a registered voter and a renter or manager of the land to vote in an election on behalf of such landowner.

(B) Authorization pursuant to this subparagraph (II) shall be made prior to every election of the district.

(b) A corporation owning land within a proposed or existing district is entitled to vote if such corporation duly authorizes an agent to vote in the election in its behalf.



§ 35-70-104.1. Mobile home ownership - elections and petitions

Notwithstanding any other provision of this article to the contrary, for all elections and petitions that require ownership of real property or land, a mobile home as defined in section 38-12-201.5 (2) or 5-1-301 (29), C.R.S., or a manufactured home as defined in section 42-1-102 (106)(b), C.R.S., shall be deemed sufficient to qualify as ownership of real property or land for the purpose of voting rights and petitions.



§ 35-70-105. Hearing on petition - election

(1) Within sixty days after it receives a petition, the state board shall cause notice by publication to be made of the pendency of the petition. Such notice shall state:

(a) That a petition has been filed for the organization of a conservation district and the name of the proposed district;

(b) The date (not less than twenty days from the date of such notice), hour, and place that a hearing will be had to determine the sufficiency of the petition and the necessity and advisability of the formation of the proposed district;

(c) That said petition, map, or plat of the proposed district and related material are on file and may be seen and examined by any interested person at the office of the county clerk and recorder of each county in which the proposed district is located and the office of the state board or other designated place within the period between the date of the notice and the date of the hearing;

(d) That anytime after the filing of the petition for the organization of a conservation district, but no later than five days before the day fixed for the hearing thereon, the owner of any real property within the proposed district may file a petition with the state board stating reasons why said property should not be included therein and requesting that said real property be excluded therefrom. Such petition shall be duly verified and shall describe the property sought to be excluded. The state board shall hear said petition and all objections thereto at the time of the hearing on the petition for organization and shall determine whether, in the best public interest, said property should be excluded or included in the proposed district.

(2) If on hearing, in the opinion of the state board, the petition or map or plat is insufficient, the papers shall be returned to the petitioners for amendment. If, in the opinion of the state board, the organization of the district is not required for the preservation of the health, prosperity, and welfare of the state of Colorado and its people, it shall so advise the petitioners, and the district shall not be organized, but subsequent petitions covering the same or substantially the same territory may be filed after six months have expired from the date of denial of any such petition, and new hearings shall be held and determinations made thereon.

(3) If it appears upon hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice has been given or to exclude territory within the district as proposed by the petition, the state board shall determine and define by metes and bounds or by legal subdivisions the boundaries of the proposed district, making such inclusions and exclusions as may be determined desirable. The proposal to include territory within which due notice has not been given shall be considered only at an adjourned hearing to be held after due notice thereof has been given throughout the entire area considered for inclusion in the district and such adjourned hearing held.

(4) If, following the hearing, it is the opinion of the state board that the petition and accompanying map or plat are sufficient and it appears that the organization of the proposed district is feasible and practicable and is required for the preservation of the health, prosperity, and welfare of the state of Colorado and its people, the state board shall make and record such determination.

(5) (a) If it is determined that the petition and the map or plat are sufficient and the proposed district is necessary, the state board shall call an election. The state board shall select the date, time, and place for the holding of the election, such date to be not less than twenty days nor more than forty days from the time the state board's determination becomes final.

(b) The state board shall give notice by publication of the date, time, and place of such election, together with a statement of the matters which will be considered at the election. This notice shall also describe the outer boundaries of the proposed district and any exclusions of land within such boundaries, state that the qualifications of voters shall be as described in section 35-70-104 (3), state that the petition is on file at the office of the county clerk and recorder, and state the procedures for nominating supervisors and the place where absent voters' ballots can be obtained. Such publication shall be made not less than ten days nor more than thirty days before the date of such election.

(c) At such election the qualified voter shall vote for or against the organization of the conservation district.

(d) The state board shall conduct the proceedings of the election provided for in this subsection (5) and shall be the judge of all matters in connection therewith. It has the authority to appoint one or more of its own members or other proper persons to act for it and in its stead in such matters. After the organizational election, all subsequent elections and administrative actions concerning the operation of the district, except as otherwise provided in this article, shall be conducted as provided in the local district's bylaws.

(e) (I) If the canvass of votes at any organization election discloses that one-half or more of the votes cast are against organization of the district, the result of the election shall be recorded in the minutes of the state board, and the proposal shall be dismissed. If the canvass discloses that more than one-half of the votes cast are for the organization of the district, the result shall be recorded in the minutes of the state board, and the board shall proceed as provided in section 35-70-106.

(II) The candidates, according to the number of supervisors to be elected, receiving the most votes cast shall be elected. The supervisors elected shall take office upon the taking of an oath and, if required by the state or local board, the filing of a bond in the same manner as specified in section 32-1-901, C.R.S. Failure to take the oath or furnish a bond, if required, except for good cause shown, shall create a vacancy in the office, and the vacancy shall be filled by the next candidate receiving the highest number of votes in the case of a new district or by the remaining supervisors as specified in section 35-70-107 (4).

(6) For the purposes of this section, "publication" means printing, once a week for two consecutive weeks, by two publications in one newspaper of general circulation in the proposed conservation district if there is such a newspaper, and, if not, then in a newspaper in the county in which the proposed conservation district is located. It is not necessary that publication be made on the same day of each week.

(7) (a) Except as may be otherwise provided in this article, the state board and each local district board of supervisors in the conduct of all elections shall follow, as much as practicable, the election procedures set forth in part 8 of article 1 of title 32, C.R.S.

(b) Whenever reference is made to the secretary or board of a special district, it shall be deemed to mean the secretary or board of supervisors of the local district or state board, as applicable.



§ 35-70-106. Creation of district - certification

Within sixty days after the holding of such election, if more than a majority of the votes cast are for organization of such proposed district, the state board shall certify to the division of local government in the department of local affairs a statement of such election and the result thereof, together with a map or plat showing the area included within such district. The director of said division shall thereupon execute and deliver to the state board a certificate declaring the area within the boundaries of such district to be a lawful conservation district under its name as shown in the records, and thereafter such district shall be a public body corporate and a political subdivision of the state of Colorado and shall have all the powers and duties imposed upon such districts under the provisions of this article. Because the district is a political subdivision of the state, the property of such district, both real and personal, shall be exempt from taxation pursuant to section 4 of article X of the state constitution.



§ 35-70-107. Board of supervisors - election - term

(1) (a) (I) The governing body of the district shall consist of a board of supervisors, referred to in this article as "supervisors", who shall be elected by the qualified electors of the district at an election conducted as provided in section 35-70-105. Each board shall consist of not less than five and not more than eleven supervisors, which number shall be specified in the bylaws of the district.

(II) At least sixty-six percent of the supervisors of each district shall be agricultural producers who are landowners in the district; except that, if the district cannot find the requisite percentage of agricultural producers, the district may petition the state board for an exemption from the percentage requirement.

(III) Each supervisor shall serve for a term of four years; except that each district's board shall provide for the staggering of supervisorial terms so that the terms of no more than a simple majority of supervisors expire at any one time. Supervisors serving on July 1, 1995, shall continue to serve the terms for which they were elected or appointed.

(b) Subject to the provisions of paragraph (a) of this subsection (1), no one shall be eligible to become a candidate for election as a member of the board of supervisors of any such district unless such person is a landowner in and a qualified elector of the district, including a renter or manager of the landowner's land pursuant to section 35-70-104 (4), or the duly authorized representative of a corporation owning lands within the district.

(2) The business of the district shall be transacted by the supervisors as provided in this article and in the district's bylaws. All special and regular meetings of the board of supervisors shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this subsection (2) governing the location of meetings may be waived only if the following criteria are met:

(a) The proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board; and

(b) A resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this subsection (2) and further stating the date, time, and place of such meeting.

(3) Members of the board of supervisors shall be entitled to travel and other expenses necessarily incurred in the discharge of their duties, such reimbursement to be payable only from the income of the district. No supervisor shall be personally liable for the consequences of his official acts; nor shall he receive, by virtue of his office, any benefits from the conduct of the affairs of the district other than the benefits any landowner may be entitled to receive from the operation of the district.

(4) If a vacancy occurs on the board of supervisors, the remaining supervisors shall appoint a successor for the remainder of the term of the seat vacated. In the event any supervisor ceases to be a qualified voter of and landowner in the district or the corporation which he represents ceases to be an owner of lands within the district, the supervisors shall thereupon declare a vacancy and proceed to appoint a successor.



§ 35-70-108. Powers and duties of districts

(1) A conservation district, in the exercise of its public powers, has the following powers and duties in addition to others granted in this article, which powers and duties may be exercised by the supervisors subject to the rules, regulations, and bylaws adopted by such district and to the direction of the qualified voters at any regular or regularly called special meeting of the district:

(a) To conduct surveys, investigations, and research relating to the character of soil conservation and the preventive and control measures needed. In order to avoid duplication of research activities, such work, where possible, shall be conducted in cooperation with the government of this state or any of its agencies or with the United States or any of its agencies.

(b) To conduct demonstrational projects within the district on lands owned or controlled by the United States or the state of Colorado or any of their agencies, with the consent of the agency administering and having jurisdiction thereof, and on any privately owned lands within the district, upon obtaining the consent of the owner of such lands;

(c) To erect structures and maintain any facilities to arrest or prevent the erosion of soils or lands within such district by reason of wind or water or from any other cause;

(d) To cooperate or enter into agreements with and, within the limit of its available funds, to furnish financial or other aid to any agency, governmental or otherwise, or any owner or occupant of lands within the district in the carrying on of erosion control, flood control, and water conservation practices within the district, subject to such conditions as the supervisors may deem necessary to advance the purpose of this article;

(e) To obtain options upon and to acquire or acquire control of, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interests therein; to acquire real property or any interest therein by eminent domain under the provisions of articles 1 to 7 of title 38, C.R.S., for projects designed exclusively for flood control, or sediment control, or both, as authorized under Public Law 566, enacted by the eighty-third congress (1954), but such power of eminent domain shall not be exercised by any district unless and until not less than two-thirds of the resident landowners owning at least fifty percent of the privately owned lands within the watershed area, as established by the watershed work plan map, shall, by petition filed with the supervisors of the district, approve the exercise of such power for any specified project; to maintain, administer, and improve any properties acquired, to receive income from such properties, and to expend such income in carrying out the purposes of this article; and to sell, lease, or otherwise dispose of any of its property or interests therein in furtherance of the purposes of this article;

(f) To make available to landowners and occupants within the district, on such terms as it shall prescribe, agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings, and such other material or equipment as will assist such landowners or occupants to carry on operations upon their lands for the conservation of soil or water resources and for the prevention and control of soil erosion and floods;

(g) Repealed.

(h) To accept grants, services, and materials and to borrow money from the United States or from any corporation or agency created or designed by the United States to loan or grant money, or from the state of Colorado or any of its subdivisions, or from any other source, but in no event shall such district pledge the faith or credit of the state of Colorado or any county or other political subdivision, except that of such district. In connection with such grants or loans, it may enter into such agreements or contracts as may be required for such purposes.

(i) To take over, by purchase, lease, or otherwise, and to administer any soil conservation, erosion control, or erosion prevention project located within its boundaries undertaken by the United States or any of its agencies, or by this state or any of its agencies; to manage, as agent of the United States or any of its agencies or of this state or any of its agencies, any soil conservation, erosion control, or erosion prevention project within its boundaries; and to act as agent for the United States or any of its agencies or for this state or any of its agencies in connection with the acquisition, construction, operation, or administration of any soil conservation, erosion control, or erosion prevention project within its boundaries;

(j) To sue and be sued in the name of the district; to have a seal which shall be judicially noticed; to have perpetual succession unless terminated as provided in this article; to make and execute contracts and other instruments necessary or convenient to the exercise of its powers; to make, and from time to time amend and repeal, rules and regulations, not inconsistent with this article, to carry into effect its purposes and powers;

(k) To prepare a plan for the care, treatment, and operation of the lands within the district. This plan may be known as the district program and plan of work and shall establish in general its objectives and serve as a guide for carrying out its work to attain its objectives. This plan, from time to time, may be amended to meet the needs of the district.

(l) To cause annual audits to be made in accordance with the "Colorado Local Government Audit Law";

(m) To make contributions of information, data, statistics, funds, or other contributions valuable in the furtherance of land conservation to any state association or other organization representing the interests of conservation districts in the state in the accomplishment of that purpose;

(n) To sponsor, plan, construct, maintain, and operate flood prevention and watershed improvement projects for the development, conservation, control, and utilization of water resources and, in so doing, to have and exercise all of the authority and power otherwise granted in this article;

(o) To participate in the formulation and implementation of nonpoint source water pollution control programs related to agricultural practices in order to implement programs required or authorized under federal law and section 25-8-205 (5), C.R.S., enter into contracts and agreements, accept funds from any federal, state, or private sources, receive grants or loans, participate in education and demonstration programs, construct, operate, maintain, or replace facilities, and perform such other activities and adopt such rules and policies as the board deems necessary or desirable in connection with nonpoint source water pollution control programs related to agricultural practices.



§ 35-70-109. Assessments - amendments to bylaws

(1) Repealed.

(2) If, in the judgment of the qualified voters of a district or the supervisors, a tax levy or assessment is essential to accomplish the purposes of the district as set forth in this article, the levy may be assessed as follows:

(a) The supervisors shall prepare a budget and distribute the amount thereof over the lands within the district in accordance with the valuation for assessment, but in no event shall the assessment on real property be in excess of one-half of one mill. Such tax levy or assessment shall be for the general purposes of the district and not for special purposes as provided for in paragraph (d) of this subsection (2).

(b) Prior to setting a date for an election as provided in paragraph (c) of this subsection (2), the supervisors shall hold a public hearing concerning the imposition of a tax levy or assessment. Thereafter, if the board of supervisors decides to proceed with an election, it shall give notice by publication, as provided in section 35-70-105 (6), setting forth the date of the election, the rate or amount of such levy or assessment, a statement as to why such levy or assessment is necessary, and other information concerning the holding of the election.

(c) No tax levy or assessment shall be imposed within a district unless it is first submitted to the qualified electors of the district and approved by a majority of the votes cast. Any such election shall be conducted as provided in section 35-70-105 (7). Any increase in the tax levy or assessment, if the existing levy or assessment does not equal the one-half mill maximum, shall also be proposed and approved at an election in the same manner as provided in this paragraph (c). An existing tax levy or assessment may be continued from year to year or decreased as determined by the board of supervisors and approved by the state board.

(d) If, in the judgment of the qualified voters of a portion of a district or in the judgment of the supervisors, a tax levy or assessment is required for special purposes on real property in said portion of a district for the installation, maintenance, and operation of flood prevention and watershed improvement measures and practices, an assessment or tax levy, in addition to any levy assessed pursuant to paragraph (a) of this subsection (2), for such portion of the district may be levied on real property as provided for in this subsection (2), but only the qualified voters owning lands within the aforesaid delineated parts of the district may vote upon the question as to whether or not such levy or assessment shall be imposed. Such tax levy or assessment for special purposes shall be administered in the same manner as set forth in paragraph (a) of this subsection (2) and, when combined with any other levy of the district pursuant to this article, shall be subject to the same one-half mill levy limit set forth in said paragraph (a).

(3) The bylaws of any conservation district may be altered, amended, or repealed or have additions made thereto at any regular or regularly called special meeting of the district, upon compliance with the following requirements: A petition whose text sets forth the proposed amendment in full, signed by not less than three percent or fifty of the qualified voters of the district, whichever is less, must be filed with the supervisors; the complete text of the proposed amendment must be published in the notice of the meeting at which it is to be considered, which notice must be published at least once in a newspaper of general circulation within each county in which property included within the district is located, not less than ten days prior to the said meeting; and those present at the said meeting at which the proposed amendment is to be considered shall constitute a quorum for the consideration of the proposed amendment, and the affirmative vote of a two-thirds majority thereof shall be required to adopt the proposed amendment.



§ 35-70-110. Appeals to state board

(1) If the owner of any lands within the district desires, he may appeal from any decision of the supervisors to the state board. To establish such an appeal, he must submit his appeal in writing to the state board within thirty days after the date of the action of the supervisors from which the appeal was taken. The notice of appeal shall state the particular part of the decision of the supervisors from which an appeal is being taken, if less than the entire decision is being appealed from, and shall state in simple and concise language the reasons why the owner considers the decision to be improper.

(2) Within twenty days following the receipt of such written appeal, the state board shall notify, in writing by registered mail, the person making such appeal and the local board of supervisors of the time and place it will hear the appeal. Such hearings shall be held not less than ten days nor more than a period spanning two consecutive meetings of the state board following the mailing of the notice.

(3) At the time and place set forth in the written notice for such meeting, the state board shall hear any persons in interest who desire to be heard in favor of or against the order as finally entered by the supervisors and shall make its decision thereon, which shall be entered in the minutes of the state board.

(4) and (5) Repealed.

(6) No action shall lie in any court of law to set aside or alter the final decision of the state board unless the petitioner or plaintiff therein alleges and shows to the court that the supervisors, in the rules or decision complained of, were guilty of gross carelessness or abuse of discretion, nor shall any action be maintained in such behalf unless the petitioner or plaintiff therein alleges and shows to the court that he has exhausted all rights of appeal provided in this section.



§ 35-70-111. Certify assessments or tax

If an assessment or tax has been voted as provided in section 35-70-109 (2), the supervisors shall, in accordance with the schedule prescribed by 39-5-128, C.R.S., certify to the board of county commissioners of the county in which any tract or parcel of land within the district may lie the amount of assessment or tax to be levied against such land as shown by the distribution of the budget of the district. Such assessment or tax shall be added to all other taxes levied or assessed against such land and shall be collected as are other property taxes. Assessments or taxes against any lands owned by the United States or the state of Colorado or any agency of either shall not be certified to the county commissioners as provided in this section, but such assessments or taxes shall be collected in accordance with agreements to be entered into by the supervisors and the public owner or agency controlling such lands.



§ 35-70-115. Additions and withdrawals

(1) (a) If any owner of lands adjoining or in the immediate vicinity of the boundary of an established conservation district desires to have his or her lands included within the district, the owner may petition the supervisors of the district, stating the legal description of the lands affected and the reasons why it is desired to have such lands included within the district and shall accompany the petition with two maps showing the outer boundaries of the lands petitioned to be included within the district.

(b) If the supervisors find that all of the owners of the lands within such proposed addition have signed the petition and if they approve the addition of such lands to the district, they shall notify the owners of such lands, in writing, of the fact that their lands are included in the district and are entitled to the services and subject to the authority of the district. The supervisors shall cause to be filed with the county clerk and recorder of the county in which any of such land may be located a certificate describing the legal boundaries of the land and stating that such land has been added to and included within such district, and the owner of such land shall pay to the district the cost of recording such certificate.

(c) When, in the opinion of the supervisors, there is public land owned by the United States government that, by reason of its topography, drainage, and other factors, should be included in the conservation district, the supervisors may file with the clerk and recorder of the county in which the land is situated a notice of inclusion of said land in the conservation district. A copy of said notice shall be served personally or by registered mail, return receipt requested, upon the head of the agency controlling said land, and, at the discretion of the board, information copies may be provided to local agency officials. Said notice shall describe the land to be included within the district and shall further state that said land shall, on the sixtieth day after personal service or delivery of said notice by registered mail, be deemed to be within the district until and unless the controlling agency files a statement with the county clerk and recorder withdrawing said land from the conservation district.

(d) All costs for including any such area within a conservation district shall be paid by the district, and no assessment of any sort shall be made against said land at any time on account of its inclusion within said district.

(2) In the event five or more owners of land adjoining or in the immediate vicinity of the boundary of an established conservation district desire to have their own and neighboring lands added to and included within such district, they shall first secure the written consent of the supervisors of such district and may then petition the state board substantially in the form and with the supporting data required by section 35-70-104, and thereafter the state board shall proceed as to the owners of land within the proposed addition substantially as provided in section 35-70-105 (5) and (7); except that the sole question to be voted upon at the meeting of the landowners shall be the question of whether or not the lands within the boundaries of the proposed addition to the district shall be so included.

(3) If a majority of the votes cast are against such inclusion, the state board shall record the fact in its minutes, and the election shall adjourn; but, if a majority of the votes cast are in favor of such inclusion, the state board shall note that fact in its minutes and shall certify to the director of the division of local government in the department of local affairs the fact that such additional lands have been included within such district, and the director of said division shall issue his certificate describing the legal boundaries of the lands and stating that such land has been added to and included within the district.

(4) Within thirty days after the date of such certificate, the supervisors of the district shall cause the same to be recorded in the books of the county clerk and recorder of the county in which the lands so added are located in whole or in part. From the date of such certificate, the lands thereby included within the district shall be entitled to the same services and subject to the same authority of the district as are other lands of the district.

(5) If the boundary line common to two adjoining conservation districts divides the land of any owner so that such land lies partially within each of such districts, the owner of such land, with the written consent of the supervisors of both such districts, may have all of such land included in whichever of the two districts the owner selects and excluded from the other. No land shall be excluded from a district until and unless all lawful taxes and other charges of the district against such land have been paid. The supervisors of the district to which such land shall be transferred shall cause to be recorded in the books of the county clerk and recorder of the county in which the land so transferred lies in whole or in part a certificate of such transfer, together with the legal description of the land so transferred, and shall collect from the owner of such land the cost of recording such certificate.

(6) In all proceedings as to petitions and elections under the provisions of this section, the qualifications of landowners participating therein shall be as described in section 35-70-104.

(7) In the event that any lands included within a district cease to be used for agricultural purposes and are thereafter devoted exclusively to commercial or industrial uses or other uses related to urban development, or are subdivided for residential purposes, or become a part of the area included within an incorporated municipality, such lands may be withdrawn from a conservation district as follows:

(a) to (d) Repealed.

(e) When, in the opinion of the supervisors, lands included in a district cease to be used for agricultural purposes, the supervisors, on their own initiative, may, upon sixty days' written notice to the owner of lands involved, cause such lands to be withdrawn from the district; or the supervisors may, in lieu of such written notice, give notice of such withdrawal by publication, by causing notice of such withdrawal to be published not less than sixty days nor more than ninety days before the date on which the withdrawal of such lands from the district becomes final.

(f) Said notice shall be published in one issue of a newspaper of general circulation published within the district from which such lands are to be withdrawn, and, if there is no such newspaper within said district, one publication in a newspaper of general circulation throughout the state shall be sufficient. Said notice shall also be posted in a conspicuous place in the conservation district office of the district from which such lands are to be withdrawn. The written notice or, if notice is given by publication, both the publication and the posted notice shall state the reasons for the withdrawal and the date on which the withdrawal becomes final and shall describe the lands to be withdrawn with such certainty as to enable a property owner to determine whether his or her property is included in such lands.

(g) and (h) Repealed.

(8) If the supervisors of one or more districts determine that the transfer of lands from one district to one or more other districts will increase the efficiency of the services provided by the districts to the owner of the land that is to be transferred, they shall proceed as follows:

(a) The supervisors of the district from which the land is to be transferred and the supervisors of the district into which the land is to be transferred shall forward their written request to the state board for approval of the transfer.

(b) If it is the opinion of the state board that the requested transfer is in the best interests of the districts involved, the state board shall make and record such determination and give written notices to the districts of its approval.

(9) (a) After a district has been formed and is in operation, the owner of land within the district may have the owner's land withdrawn from the district by submitting a written and notarized statement of withdrawal to the supervisors of the district. Upon receipt of such statement by the supervisors, the land requested to be withdrawn shall be deemed withdrawn, and no further action shall be necessary for completion of the withdrawal; except that such land shall remain obligated for its proportionate share of the district's expenses and debts incurred prior to receipt of said statement.

(b) Upon receipt of a statement of withdrawal pursuant to paragraph (a) of this subsection (9), the supervisors shall file a certificate with the county clerk and recorder of the county in which such land is located that describes the legal boundaries of the land being withdrawn and states such land has been withdrawn from the district. The owner of the withdrawn land shall reimburse to the district any fee charged for recording such certificate.

(10) No land within a conservation district shall be deemed withdrawn from the district until the procedures set forth in subsection (9) of this section have been met.



§ 35-70-116. County agents

Any resident county extension agent whose jurisdiction lies wholly or in part in any established conservation district shall be ex officio a member of the board of supervisors of such district in an advisory capacity, but without the right to vote. Any county agent may serve in such capacity in more than one district.



§ 35-70-117. Counties to cooperate

The county commissioners of any county in which a conservation district lies in whole or in part shall cooperate with the supervisors of such district in carrying out the purposes of this article, and to that end may use the equipment of the county and persons employed by the county to do such physical work as may be required by the supervisors, and may make a reasonable charge therefor; and, if the county commissioners find that the benefits accruing to the county by reason of the program of a conservation district justify such action, they may make donations to such district of money, services, or the use of equipment.



§ 35-70-118. Dissolution - procedure - conservation fund

(1) No proceeding for the dissolution of a conservation district shall be initiated within five years after the date of the organization of the district. Anytime after the expiration of such five-year period, proceedings to determine whether or not a conservation district shall be dissolved may be instituted by a petition addressed to the state board, which shall be signed by not less than twenty-five percent of the owners of land within the district and approved by a majority of the supervisors of such district. Such petition shall state the reasons for the dissolution and the proposed disposition of all contracts, assets, and liabilities held or owed by the district and shall request that the state board proceed to hold a hearing and call an election to determine whether or not such district shall be dissolved.

(2) Within sixty days after receipt of such petition, the state board shall give notice by publication, as specified in section 35-70-105 (6), of the filing of such petition; of the date (not less than twenty days after the date of such notice), time, and place when a hearing shall be had to determine the sufficiency of the petition and the advisability of dissolving the district; that all complaints and objections that may be made in writing concerning the sufficiency of the petition and the advisability of the dissolution of the district by the owners of any land within such district will be heard and determined before final action thereon; and that all owners of land within the district shall have the right to attend such hearing and be heard.

(3) (a) On hearing, if, in the opinion of the state board, the petition is insufficient or proper arrangements have not been made for the disposition of the contracts, assets, and liabilities of the district, the papers shall be returned to the petitioners for amendment. If, in the opinion of the state board, the dissolution of the district is not advisable, it shall so inform the petitioners, and the district shall not be dissolved; but subsequent petitions may be filed after six months have expired after the date of denial of such petition and new hearings and determinations made thereon.

(b) If, following the hearing, it is the opinion of the state board that the petition is sufficient and that the dissolution is advisable, the state board shall call an election in the manner provided for in section 35-70-105 (5) and (7), but the only question to be determined at such election shall be whether or not the district shall be dissolved.

(4) (a) If a majority of the votes cast are against dissolution of the district, the district shall continue to exist as though no petition had been filed and no election held. Thereafter, no petitions for dissolution shall be considered by the state board at intervals of less than three years.

(b) If a majority of the votes cast are for dissolution of the district, the state board shall, within sixty days after such election, certify to the division of local government in the department of local affairs a statement of such election and the result thereof. The director of said division thereupon shall execute and issue to the state board a certificate of dissolution, and thereafter the existence of the district shall cease. The state board shall forthwith cause the certificate of dissolution to be recorded in the books of the county clerk and recorder of the county in which such district was located in whole or in part.

(5) (a) Within thirty days after the division of local government has issued a certificate of dissolution, the supervisors shall proceed, as trustees, to sell the assets of the district at public or private sale, whichever may be approved by the state board. After paying any outstanding accounts of the district and the cost of such dissolution and sale, the remainder of the proceeds shall be paid over to the state board and shall be deposited with the state treasurer to the credit of such board in a fund to be known as the conservation fund. Such fund shall be expended by the state board as needed by the organizations of conservation districts and for carrying out the purposes of this article and not otherwise. If at any time after such fund is established there are no conservation districts in existence in the state, the state board shall so notify the controller, and any balance remaining in such fund shall be transferred to the general fund of the state.

(b) All contracts entered into by the district prior to dissolution shall remain in full force and effect until terminated by the terms thereof or by mutual agreement, but, in all such contracts, upon dissolution of such districts, the state board shall be substituted for the supervisors as the district's party to such contracts. The state board has the same right as the supervisors would have had to perform and require performance of such contract, sue and be sued thereon, and modify or terminate such contracts by mutual agreement or as provided in such contracts, but no member of the state board shall be subject to any personal liability therefor.

(c) Such dissolution shall not affect any lien or right of action theretofore held by the district, and the state board shall succeed to all the rights and obligations of the supervisors in such respect. Any funds coming into the hands of each county treasurer in payment of taxes or assessments levied against the lands within the district after dissolution of the district or remaining in such treasurer's hands at the time of such dissolution shall be treated as are other assets of the districts, as provided in this section.



§ 35-70-119. Consolidation of districts

(1) Two or more established districts may be consolidated into a single district by the following procedure:

(a) The supervisors of the districts desiring to consolidate, acting upon their own initiative or upon the petitions of a substantial number of the qualified landowners in their districts, may jointly prepare and submit to the state board a request for authority to consolidate. Such request shall be accompanied by maps showing the geographical boundaries and locations of the districts to be consolidated and of the proposed consolidated district. If the state board finds that the proposed consolidation is in the best interests of the districts affected, it shall notify the supervisors of the districts that they have authority to proceed.

(b) Upon receiving such notification to proceed, the supervisors of the districts shall hold a public hearing concerning the proposed consolidation. Thereafter, if the supervisors decide to proceed with the consolidation, each board of supervisors shall request that the state board prepare a notice of election on the proposed consolidation, setting forth the circumstances of the proposed consolidation and the date, time, and place of a special election to be held in each of the districts at which the question of consolidation will be voted upon. The notice shall be published as specified in section 35-70-105 (6), in a newspaper of general circulation in each of the districts not more than thirty days nor less than ten days before the election and posted at several places in each of the districts. The election shall be conducted by the state board as provided in section 35-70-105 (7).

(c) If a majority of the votes cast in each of the districts are against such consolidation, the state board shall dismiss the proceedings, and the district shall proceed as though no such election had been held. If a majority of the votes cast in each of the districts are in favor of consolidation, the board of supervisors of each district shall certify jointly that fact to the state board, which shall in turn certify it to the division of local government in the department of local affairs. Upon such final certification, the districts so consolidated shall cease to exist as separate districts.

(d) (I) After an election approving a consolidated district, the supervisors of each board of a consolidated district shall constitute the organizational board of the consolidated district, regardless of the number of supervisors. This organizational board shall remain as the board of the consolidated district until such time as the first board of the consolidated district is selected as provided in this paragraph (d).

(II) The organizational board, within six months after the date of the consolidation election, shall select and determine the terms of the supervisors of the first board of the consolidated district. In making such determination, the organizational board shall fix the terms of the first board as follows: The terms of two directors of the first board having the fewest years to serve on the board to which they were originally elected shall expire at the first election after the consolidation, and the terms of the remaining three directors having the greatest number of years to serve on the board to which they were originally elected shall expire at the second election. If the terms of the supervisors so selected to the first board of the consolidated district expire on the same date, the terms of such supervisors shall be determined by the organizational board. Such terms shall be determined, however, so that the terms of three supervisors of the consolidated district shall expire at the time that the terms of three supervisors of existing districts shall expire, and the terms of the remaining two supervisors of the consolidated district shall expire at the time that the terms of the remaining two supervisors of existing districts shall expire. Thereafter, each supervisor in office shall be elected for a four-year term.

(III) The members of the organizational board of the consolidated district not selected to act as the members of the first board of the consolidated district may act, however, as advisory members to the first board until such time as the terms of office for which they were originally elected would have expired. Advisory members may be compensated equally with compensation paid to the board of the consolidated district for each meeting attended. Advisory board members may not act as officers of nor bind the consolidated district and shall have no vote on any matters before the board of the consolidated district, but they may be employed by the board of the consolidated district in any capacity.

(e) A consolidated district has all of the rights, powers, and authority of each of the conservation districts consolidated. After consolidation the district may consolidate with any other conservation districts, and all actions and proceedings of the consolidated district shall be done without regard to the fact of consolidation.

(2) Any contract to which any district is a party remains the obligation of that district, and the assets or proceeds from the assets thereof shall be first available for the payment of any obligation thereunder, unless the other parties to the said contract agree and consent to the substitution of the new district as a party thereto. In either event, the consolidated district shall, in accordance with the terms of any agreement made between the consolidating districts, be an additional party to any such contract and liable thereon and with full right and authority to perform or require the performance of the said contract, including the right to enforce the said contract by any lawful action, as fully as though the consolidated district were an original party thereto. Upon consolidation of such districts, the consolidated district shall become and shall proceed in all things as a newly-organized district under the provisions of this article.



§ 35-70-120. Change of name

The term "soil erosion district" as used in "The Colorado Soil Conservation Act of 1937" and "conservation district" as used in this article shall be deemed synonymous. Districts organized after April 3, 1941, shall be known as conservation districts, and districts organized before April 3, 1941, may be known either as soil erosion districts or as conservation districts, as determined by the supervisors of such districts. The change of name permitted by this section shall not affect in any way the rights or obligations of districts or landowners or impair the obligations of any contract to which any such district is a party at the time of such change of name.



§ 35-70-121. Cooperation between districts

Whenever, by reason of location, similarity of problems, and need for mutual assistance, the purpose of this article may be more economically, completely, and satisfactorily performed and accomplished thereby, two or more conservation districts may cooperate with each other by the joint exercise of the powers granted in section 35-70-108. The nature and extent of such cooperation and the duties and obligations of and benefits to the respective cooperating districts and interests in property that may be jointly acquired and used shall be determined by contract to be entered into between or among the cooperating districts, subject to the bylaws adopted by each of such districts and to the direction of the qualified voters at any regular or regularly called special meeting of each such district.



§ 35-70-122. Contributions for purposes of inclusion of conservation districts in the risk management fund

Each conservation district shall contribute moneys, which shall be deposited in the risk management fund, for the conservation district's proportionate share, as determined by the executive director of the department of personnel, of potential claims arising from conservation districts.






Article 71 - Soil Erosion - Dust Blowing - 1951 Act



Article 72 - Soil Erosion - Dust Blowing - 1954 Act

§ 35-72-101. Legislative declaration

(1) Soil erosion and damage caused by wind storms and blowing soil produced thereby are recognized and declared to be injurious or destructive to the property and natural resources of this state and a menace to the safety of the citizens of the state.

(2) To deter actions which are harmful to property and natural resources and to further the ability of persons injured by negligent conduct associated with blowing soil to have legal recourse, it is determined to be in the interest of the people of this state to allow recovery of damages for such negligent conduct.



§ 35-72-101.5. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means a board of county commissioners.

(2) "District" means a conservation district formed under the provisions of article 70 of this title.

(3) "Occupier" means any person, firm, any unit of state government or any agency of the state or federal government, or corporation, other than the owner, who is in lawful possession of any land within the county, whether as lessee, renter, tenant, or otherwise.

(4) "Owner" means any person, firm, or agency of state or federal government or unit of state government in whom is vested the ownership, dominion, or title of the property, and is recognized and held responsible by the law as owner of the property.



§ 35-72-102. Duty of landowner - liability for damage

(1) To conserve property and the natural resources of the state and to prevent the injurious effects of blowing soil, it is the duty of the owner or occupier of any land in this state to prevent soil blowing therefrom, as nearly as can be done, by planting perennial grasses, shrubs, or trees or annual or biennial crops and by treatment consisting of listing, chiseling, and similar practices at such times and in such manner as will prevent or minimize erosion of the soil and soil blowing. If soil blowing is evident, such practices shall include, to the extent practicable, leaving stubble residue on top of the soil.

(2) Any owner or occupier who sustains damages to his property, including but not limited to crops, grasslands, fences, fencerows, irrigation canals, ditches, or livestock, proximately caused by the failure of any other owner or occupier of other land to discharge his duty to prevent soil blowing from land he owns or occupies may recover actual damages from the other owner or occupier by bringing an action in any court of competent jurisdiction.

(3) Any unit of state government or any agency of the state or federal government which sustains damages to any of its property, including but not limited to roads, barrow ditches, or fences, proximately caused by the failure of an owner or occupier to discharge his duty to prevent soil blowing from land he owns or occupies may recover actual damages from such owner or occupier by bringing an action in any court of competent jurisdiction.

(4) Such recourse to the court may be taken only upon demonstration that such owner, occupier, unit, or agency of government allegedly sustaining damages has submitted a written report of soil blowing to the board pursuant to section 35-72-103.

(5) In any action brought under this section, any preventive practice followed by an owner or occupier pursuant to a citation issued by a board pursuant to the provisions of section 35-72-103 is not an admission of tort liability, in any such action, and no determination of the board shall give rise to a presumption of negligence or lack of negligence of an owner or occupier.

(6) The provisions of this section shall not apply to any land less than one acre in area.



§ 35-72-103. Action by county commissioners - emergency conditions

(1) (a) When the board of a county of the state is advised in writing or otherwise informed that soil is blowing from land in the county; the board is supplied with a description of the land; and it appears that private property, including crops, grasslands, fences, fencerows, irrigation canals, ditches, or livestock on adjacent or other land, or roads, barrow ditches, fences or other public property is being damaged by the blowing soil, the board shall as soon as practicable:

(I) Give notice of the complaint to the owner or occupier of the land from which soil is blowing; and

(II) Inspect or order the inspection of the land.

(b) If the board finds, after consultation with the local district board of directors, the state conservation board, or an extension agent with expertise in soil conservation or soil science, and after consultation with local owners or occupiers, including the owner or occupier of the land from which soil is blowing, that soil is blowing from the land in sufficient quantity to be injurious to private property, including crops, grasslands, fences, fencerows, irrigation canals, ditches, or livestock on adjacent or other land, or to roads, barrow ditches, fences, or other public property because of soil being blown thereon, the board shall determine what, if anything, can be done to prevent or materially lessen the blowing of soil from the land. If the board determines, after the consultation, that the complaint lodged with it falls under article 3.5 of this title, the board shall not take further action. If the board finds, after the consultation, that an emergency exists, that the blowing is occurring, that property damage appears to be resulting from the blowing soil, and that it can be prevented or materially lessened by treatment of the soil, the board shall issue a citation to the owner as listed upon the records of the county assessor and to the occupier, if known to the board, specifying the nature of the treatment required and the extent thereof, the date by which the treatment is to be commenced, and the date it is to be completed.

(2) Notice of such citation shall be given by personal communication, if possible, and by mailing a copy thereof by registered mail addressed to each of the persons to whom the citation is directed at the address as shown on the records of the county assessor; otherwise, service of such citation shall be made as provided by the Colorado rules of civil procedure for the service of summons. Such citation shall also be posted in a public place in the county courthouse in the county in which said land is located. If such treatment is not commenced on or before three days or within such greater time as may be specified in such citation after the date of such personal communication, mailing, and posting or the service of notice as provided in this subsection (2), or if the treatment is not performed in the manner and to the extent specified in the citation and in a workmanlike manner and with due diligence, or if, prior to the expiration of the date fixed in said citation, the persons to whom said citation is directed advise the board that they do not intend to or cannot accomplish the work so directed, the board may cause such treatment to be performed in accordance with such citation.

(3) The provisions of this section shall not apply to any land less than one acre in area.



§ 35-72-105. Method of assessment

(1) Upon the completion of the treatment caused to be performed by the board as provided in section 35-72-103, the board shall, by resolution, determine what land benefits and from which soil is blowing and assess against the owner of the benefited land the actual cost of the treatment not in excess of forty dollars per acre or the actual cost of treatment, whichever is less, in one calendar year. The board shall record the resolution in the minutes of the board, deliver the original to the county assessor, and send a copy by registered mail to the landowner at the address shown on the records of the county assessor and to the occupier, if known to the board.

(2) Upon delivery of said resolution to the assessor, he shall extend the same upon the assessment rolls, and said assessment shall thereupon become a part of the general taxes and constitute a lien against said land as set forth in said resolution and shall thereafter become due in the same manner and be collected in the same manner as the general ad valorem property tax. Such assessment may be paid at any time before general taxes become due and payable. All of the provisions of the general laws for the enforcement of the collection of taxes shall be applicable thereto after the extension by the assessor.

(3) All such amounts collected shall be transmitted to the county treasurer, who shall credit the same to the county general fund in order to reimburse those funds which were expended by the board of county commissioners in carrying out the treatment action as authorized by this article. The county treasurer shall not be entitled to collect any fees for the collection of such assessments.



§ 35-72-105.5. Immunity

So long as it is engaged in the scope of activity permitted by the provisions of this article, a board or any of its members shall not be held liable in any court of competent jurisdiction for conduct associated with such tasks undertaken or assigned by it.



§ 35-72-106. Judicial review

Any landowner aggrieved at the amount of the assessment against his land may bring an action in the district court of the county in which the land is situated to test the validity of the assessment or to enjoin its collection, but such action must be brought within thirty days after the assessment is made and the copy of the resolution of the board is mailed as provided in section 35-72-105 and cannot be brought thereafter.



§ 35-72-107. Cooperation with other agencies in erosion control

The board of any county wherein land is being eroded or soil is blowing, as provided in this article, is hereby authorized to enter into any agreement with the federal government or any agency thereof, the state of Colorado or any agency thereof, any district, or any other county or counties for cooperation in preventing or attempting to prevent soil erosion or property damage by soil blowing.









Development Authority

Article 75 - Colorado Agricultural Development Authority Act

Part 1 - General

§ 35-75-101. Short title

This article shall be known and may be cited as the "Colorado Agricultural Development Authority Act".



§ 35-75-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The high cost and lack of available agricultural loans for farmers and other agricultural enterprises, with the resultant decrease in crop, livestock, and business productivity and resultant inability on the part of farmers and other agricultural enterprises to acquire modern agricultural equipment and processes, makes it difficult for farmers and other agricultural enterprises to maintain their present employment levels or to increase employment and lessens the supply of agricultural commodities available to fulfill the needs of the citizens of this state;

(b) As a result of the continuing increase in the costs of maintaining operations, including costs of construction and rehabilitation, taxes, heating and electricity expenses, maintenance and repair expenses, and the cost of land, the state of Colorado suffers from structural economic weaknesses which contribute to a decline in capital investment, unemployment, and underemployment; and

(c) The insufficiency of gainful employment in rural areas puts additional pressure on the state's welfare, public health, and crime prevention programs.

(2) The general assembly further finds that:

(a) Farm credit and agricultural loan financing is not currently available at interest rates which are consistent with the needs of farmers and other agricultural enterprises;

(b) The problems set forth in this section cannot alone be remedied through the operation of private enterprise but can be alleviated through the creation of an agricultural development authority to encourage the investment of private capital in the agricultural sector through the use of public financing for the purpose of making loans available at interest rates lower than those available in the conventional farm credit markets. Creation of such an agricultural development authority to coordinate and cooperate with farmers and other agricultural enterprises is essential to alleviating these conditions.

(c) Alleviating the conditions and problems set forth in this section by the encouragement of private investment through an agricultural development authority is a public purpose, and public money provided by the sale of revenue bonds may be borrowed, expended, advanced, loaned, and granted for such use. Such activities shall not be conducted for profit and are proper governmental functions best accomplished by the creation of an agricultural development authority vested with the powers and duties specified in this article.

(d) This article is enacted to protect the health, safety, and welfare of the people of this state.

(3) The agricultural development authority created by this article shall make financing available for farmers and other agricultural enterprises to serve those people which private industry is unable to serve.



§ 35-75-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agriculture" or "agricultural enterprise" means the real and personal property constituting farms, ranches, and other agricultural commodity producers, including aquaculture, floriculture, silvaculture, and other agricultural endeavors that the authority wishes to include within the provisions of this article. Such term shall include agricultural land, equipment used in the production and processing of agricultural products, and other capital improvements including, but not limited to, the purchase of livestock and the implementation of soil conservation practices.

(2) "Authority" means the Colorado agricultural development authority created by section 35-75-104.

(3) "Board" means the board of directors of the authority.

(4) "Bond" means any bond, note, debenture, interim certificate, grant and revenue anticipation note, or other evidence of indebtedness authorized to be issued by the authority pursuant to this article.

(5) "Borrower" means an enterprise engaged in agriculture or agricultural processing in Colorado.

(6) "Contracting party" means any party to a lease, sales contract, or loan agreement except the authority.

(7) "Lease" means:

(a) A lease containing an option to purchase an agricultural enterprise for a nominal sum upon payment, in full or with provision for such payment, of all bonds issued in connection with the agricultural enterprise, all interest thereon, and all other expenses in connection with the agricultural enterprise; or

(b) A lease containing an option to purchase an agricultural enterprise at any time, as provided in such lease, upon payment of the purchase price. The purchase price shall be sufficient to pay all bonds issued in connection with the agricultural enterprise, all interest thereon, and all other expenses incurred in connection with the agricultural enterprise, but payment may be made in the form of one or more notes, debentures, bonds, or other secured or unsecured debt obligations of the lessee which provide for timely payments, including, but not limited to, interest thereon sufficient for such purposes and delivered to the authority or to the trustee under the indenture pursuant to which the bonds were issued.

(8) "Lender" means any federal or state chartered bank, federal land bank, production credit association, bank for cooperatives, savings and loan association, building and loan association, small business investment company, or other institution qualified within the state to originate and service loans, including, but not limited to, insurance companies, credit unions, and mortgage loan companies.

(9) "Loan" means any lease, loan agreement, or sale contract entered into with a borrower.

(10) "Loan agreement" means an agreement which provides for the authority or a lender with which the authority has contracted to loan the proceeds derived from the issuance of bonds pursuant to section 35-75-108 to a contracting party to be used to pay the cost of an agricultural enterprise and which provides for the repayment of such loan by the contracting party. Such agreement may provide for the loans to be secured or evidenced by one or more notes, debentures, bonds, or other secured or unsecured debt obligations of the contracting party, delivered to the authority or to the trustee under the indenture pursuant to which the bonds were issued.

(11) "Loan insurer" or "loan guarantor" means an agency, department, administration, or instrumentality, corporate or otherwise, of the federal department of housing and urban development, the farmers home administration of the federal department of agriculture, or the veterans administration of the United States, any private mortgage insurance company, or any other public or private agency which insures or guarantees loans.

(12) "Sale contract" means a contract providing for the sale of an agricultural enterprise to a contracting party and includes a contract providing for payment of the purchase price in one or more installments. If the sale contract permits title to the agricultural enterprise to pass to such contracting party or parties prior to payment in full of the entire purchase price, it shall also provide for such contracting party to deliver to the authority or to the trustee under the indenture pursuant to which the bonds were issued one or more notes, debentures, bonds, or other secured or unsecured debt obligations of the contracting party which provides for timely payments, including, without limitation, interest thereon for the balance of the purchase price at or prior to the passage of such title.

(13) "State" means the state of Colorado.



§ 35-75-104. Colorado agricultural development authority - creation - membership

(1) There is hereby created an independent public body politic and corporate to be known as the Colorado agricultural development authority. Said authority is constituted a public instrumentality, and its exercise of the powers conferred by this article shall be deemed and held to be the performance of an essential public function. The authority shall be a body corporate and a political subdivision of the state and shall not be an agency of state government and shall not be subject to administrative direction by any department, commission, board, or agency of the state.

(2) (a) The governing body of the authority shall be a board of directors which shall consist of seven members, of which one shall be appointed by the governor, with the consent of the senate, three shall be appointed by the president of the senate, and three shall be appointed by the speaker of the house of representatives. Such members shall be residents of the state, shall have a knowledge of agricultural activity in the state, and shall represent the various agriculture operations and geographical regions of the state. No more than four of the appointed members shall be of the same political party. The members of the board first appointed shall serve for terms to be designated by the governor, expiring on June 30 of each year beginning in 1982 and ending in 1988. Persons holding office on June 15, 1987, are subject to the provisions of section 24-1-137, C.R.S. Thereafter, upon the expiration of the term of any member, his successor shall be appointed for a term of four years. Each member shall serve until his successor has been appointed and qualified. Any member shall be eligible for reappointment. The person making the original appointment shall fill any vacancy by appointment for the remainder of an unexpired term. The commissioner of agriculture shall be an ex officio, nonvoting member of the board.

(b) Any appointed member of the board may be removed by the person making the appointment for misfeasance, malfeasance, willful neglect of duty, or other cause, after notice and a public hearing, unless such notice and hearing have been expressly waived in writing.



§ 35-75-105. Organization meeting - chairman - personnel - surety bond - conflict of interest

(1) (a) The member of the board appointed by the governor shall call and convene the initial organizational meeting of the board and shall serve as its chairman pro tempore. At such meeting, appropriate bylaws shall be presented for adoption. The bylaws may provide for the election or appointment of officers, the delegation of certain powers and duties, and such other matters as the authority deems proper. At such meeting, and annually thereafter, the board shall elect one of its members as chairman and one as vice-chairman.

(b) The authority shall appoint an executive officer and such other personnel as it deems necessary, including an associate executive officer, who shall not be members of the board and who shall serve at its pleasure. They shall receive such compensation for their services as determined by the board.

(2) The executive officer, the associate executive officer, or any other person designated by the board shall keep a record of the proceedings of the board and shall be custodian of all books, documents, and papers filed with the board, the minute books or journal of the board, and its official seal. Said executive officer, associate executive officer, or other person may cause copies to be made of all minutes and other records and documents of the board and may give certificates under the official seal of the authority to the effect that such copies are true copies and all persons dealing with the authority may rely on such certificates.

(3) The board may delegate, by resolution, to one or more of its members or to its executive officer or associate executive officer such powers and duties as it may deem proper.

(4) Before the issuance of any bonds under this article, the executive officer and associate executive officer shall each execute a surety bond in the sum of one hundred thousand dollars, and each member of the board shall execute a surety bond in the sum of fifty thousand dollars or, in lieu thereof, the chairman of the board shall execute a blanket bond covering each member of the board, the executive officer, the associate executive officer, and the employees of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office covered, to be executed by a surety authorized to transact business in this state as surety. The cost of each such bond shall be paid by the authority.

(5) No part of the revenues or assets of the authority shall inure to the benefit of, or be distributed to, its members or officers or any other private persons or entities.

(6) The authority and its corporate existence shall continue until terminated by law; except that no such law shall take effect so long as the authority has bonds, notes, or other obligations outstanding, unless adequate provision has been made for the payment thereof. Upon termination of the existence of the authority, all its rights and properties in excess of its obligations shall pass to and be vested in the state.



§ 35-75-106. Meetings of board - quorum - expenses

(1) Four members of the board shall constitute a quorum for the purpose of conducting business and exercising its powers. Action may be taken by the board upon the affirmative vote of at least four of its members. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(2) Each meeting of the board for any purpose whatsoever shall be open to the public. Notice of meetings shall be as provided in the bylaws of the authority. Resolutions need not be published or posted, but resolutions and all proceedings and other acts of the board shall be a public record.

(3) Members of the board shall receive no compensation for services but shall be entitled to the necessary expenses, including traveling and lodging expenses, incurred in the discharge of their official duties. Any payments for compensation and expenses shall be paid from funds of the authority.



§ 35-75-107. General powers and duties of authority

(1) In addition to any other powers specifically granted to the authority in this article, the authority has the following powers:

(a) To have perpetual existence and succession as a body politic and corporate;

(b) To adopt and from time to time amend or repeal bylaws for the regulation of its affairs and the conduct of its business, consistent with the provisions of this article;

(c) To sue and be sued;

(d) To have and to use a seal and to alter the same at pleasure;

(e) To maintain an office at such place as it may designate;

(f) To borrow money and issue bonds, notes, bond anticipation notes, or other obligations for any of its corporate purposes and to fund or refund such obligations as provided in this article;

(g) To engage the services of private consultants and legal counsel to render professional and technical assistance and advice in carrying out the purposes of this article;

(h) To procure insurance against any loss in connection with its property and other assets, including loans and loan notes, in such amounts and from such insurers as it may deem advisable;

(i) To procure insurance or guarantees from any public or private entity, including any department, agency, or instrumentality of the United States, for payment of any bonds issued by the authority, including the power to pay premiums on any such insurance;

(j) To receive and accept from any source aid or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of this article subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts or grants from any department, agency, or instrumentality of the United States for any purpose consistent with the provisions of this article;

(k) To enter into agreements with any department, agency, or instrumentality of the United States or this state and with lenders;

(l) To enter into loan agreements, sales contracts, and leases with contracting parties for the purpose of planning, regulating, and providing for the financing and refinancing of any agricultural enterprise;

(m) To enter into contracts or agreements with lenders for the servicing and processing of loans;

(n) To provide technical assistance to local public bodies and to profit and nonprofit entities in the development or operation of agricultural enterprises and to distribute data and information concerning the encouragement and improvement of agricultural enterprises and agricultural employment in the state;

(o) To cooperate with and exchange services, personnel, and information with any federal, state, or local governmental agency;

(p) To sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority;

(q) To the extent permitted under its contract with the holders of bonds of the authority, to consent to any modification with respect to the rate of interest, time and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease, or agreement of any kind to which the authority is a party;

(r) To the extent permitted under its contract with the holders of bonds of the authority, to enter into contracts with any lender containing provisions enabling it to reduce the rental or carrying charges to persons unable to pay the regular schedule of charges where, by reason of other income or payment by any department, agency, or instrumentality of the United States or of this state, such reduction can be made without jeopardizing the economic stability of the agricultural enterprise being financed;

(s) To make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this article;

(t) To do all things necessary and convenient to carry out the purposes of this article;

(u) To receive applications and issue deduction certificates for the income tax deduction for a portion of lease payments received by a qualified taxpayer for leasing the taxpayer's agricultural asset to an eligible beginning farmer or rancher as allowed in sections 39-22-104 and 39-22-304, C.R.S.; except that the authority shall not issue more than one hundred deduction certificates per income tax year. The authority shall require that a copy of the schedule F that the eligible beginning farmer or rancher filed with the eligible beginning farmer's or rancher's federal income tax return be included as a part of the application for a deduction certificate.



§ 35-75-108. Authority - loans to or made by lenders

(1) The authority may:

(a) Make, and undertake commitments to make, loans to lenders under terms and conditions requiring the proceeds thereof to be used by such lenders to make loans to finance agricultural enterprises. Loan commitments or actual loans shall be originated through and serviced by any bank, trust company, savings and loan association, mortgage banker, or other financial institution authorized to transact business in this state.

(b) Invest in, purchase or make commitments to invest in or purchase, or take assignments or make commitments to take assignments of loans made by lenders for the construction, rehabilitation, or purchase of agricultural enterprises. No loan shall be eligible for investment in, purchase, or assignment by the authority if the loan was made more than six months prior to the date of investment, purchase, or assignment by the authority.

(2) Prior to exercising any of the powers authorized in subsection (1) of this section, the authority shall require the lender to certify and agree that:

(a) The loan is, or if the loan has not yet been made will at the time of making be, in all respects a prudent investment; and

(b) Such lender will use the proceeds of the loan, investment, sale, or assignment within a reasonable period of time to make loans or purchase loans to finance agricultural enterprises; or, if such lender has made a commitment to make loans to finance agricultural enterprises on the basis of a commitment from the authority to purchase such loans, such lender will make and sell the loans to the authority within a reasonable period of time.

(3) Prior to exercising any of the powers under subsection (1) of this section, the authority may, but is not obligated to:

(a) Require that the loan involved be insured by a loan insurer or be guaranteed by a loan guarantor;

(b) Require any type of security that it deems reasonable and necessary; or

(c) Authorize the reservation of funds by lenders in such amount and subject to such conditions as the authority considers reasonable and necessary.



§ 35-75-109. Authority - rules and regulations

(1) Prior to exercising its authority under section 35-75-108 (1), the authority shall promulgate rules and regulations governing its activities authorized under this article, including, but not limited to:

(a) Procedures for the submission of requests or invitations and proposals for making loans to lenders and procedures for the investment in, purchase, assignment, and sale of loans;

(b) Procedures for reinvestment by lenders of the proceeds, or an equivalent amount, from any loan to lenders and procedures for the investment in or purchase by the authority of loans or the assignment or sale to the authority of loans to finance agricultural enterprises;

(c) The number of agricultural projects, location of the projects, and other characteristics of agricultural enterprises to be financed directly or indirectly by the authority pursuant to section 35-75-108 (1), including, to the extent reasonably possible, assurance that the agricultural enterprises to be financed by an issue of bonds or series of issues will improve employment conditions or otherwise enhance the welfare of persons in the agricultural sector;

(d) Rates, fees, charges, and other terms and conditions of originating or servicing loans in order to protect against an excessive financial return or benefit by the originator or servicer;

(e) The type and amount of collateral or security to be provided to assure repayment of loans made by the authority;

(f) The type of collateral, payment bonds, performance bonds, or other security to be provided for any loans made by a lender for construction loans;

(g) The nature and amount of fees to be charged by the authority to provide for expenses and reserves of the authority;

(h) Standards and requirements for the allocation of available money among lenders and the determination of the maturities, terms, conditions, and interest rates for loans made, purchased, sold, assigned, or committed pursuant to this article;

(i) Commitment requirements for agricultural financing by lenders involving money provided directly or indirectly by the authority; or

(j) Any other matters related to the duties or exercise of the authority's powers or duties under this article.



§ 35-75-110. Notes

(1) The authority may issue from time to time its negotiable notes for any corporate purpose and may renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed, and delivered in the same manner as bonds.

(2) Any resolution authorizing notes of the authority or any issue of such notes may contain any provisions which the authority is authorized to include in any resolution authorizing bonds of the authority or any issue of bonds, and the authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds.

(3) All such notes shall be payable from the proceeds of bonds or renewal notes or from the revenues of the authority or other moneys available for such payment and not otherwise pledged, subject only to any contractual rights of the holders of any of its notes or other obligations outstanding at the time of issuance of such notes.



§ 35-75-111. Bonds

(1) (a) The authority may issue from time to time its bonds in such principal amounts as the authority determines to be necessary to provide sufficient funds for achieving any of its corporate purposes.

(b) In anticipation of the sale of such bonds, the authority may issue bond anticipation notes and may renew the same from time to time. Such notes shall be paid from any revenues of the authority or other moneys available for payments and not otherwise pledged or from the proceeds of the sale of the bonds of the authority in anticipation of which they were issued. The bond anticipation notes shall be issued in the same manner as bonds. Such notes and the resolution authorizing them may contain any provisions, conditions, or limitations which a bond resolution of the authority may contain.

(2) (a) Bonds may be issued as serial bonds, as term bonds, or as a combination of both types. All bonds issued by the authority shall be payable solely out of the revenues and receipts of the authority as designated in the resolution of the authority under which the bonds are authorized to be issued or as designated in a trust indenture authorized by the authority.

(b) Bonds may be executed and delivered by the authority at such times, may be in such form and denominations and include such terms and maturities, may be in fully registered form or in bearer form registerable either as to principal or interest or both, may bear such conversion privileges, may be payable in such installments and at such time or times not exceeding forty years from the date thereof, may be payable at such place or places whether within or without the state of Colorado, may bear interest at such rate or rates per annum as determined by the authority without regard to any interest rate limitation appearing in any other law of this state, may be evidenced in such manner, may be executed by such officers of the authority, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which may be either an officer of the authority or an officer of the trustee authenticating the same, may be in the form of coupon bonds which have attached interest coupons bearing the facsimile signature of an authorized officer of the authority, and may contain such provisions not inconsistent with this article all as provided in the resolution of the authority under which the bonds are authorized to be issued or as provided in a trust indenture authorized by the authority.

(3) If deemed advisable by the authority, there may be retained in the resolution or the trust indenture under which any bonds of the authority are authorized to be issued an option to redeem all or any part of said bonds as may be specified in such resolution or in such trust indenture, at such price or prices, after such notice or notices, and on such terms and conditions as may be set forth in such resolution or in such trust indenture and as may be briefly recited on the face of the bonds. Nothing in this article shall be construed to confer on the authority the right or option to redeem any bonds except as provided in such resolution or in such trust indenture under which they are issued.

(4) The bonds or notes of the authority may be sold at public or private sale for such price or prices, in such manner, and at such times as determined by the authority, and the authority may pay all expenses, premiums, and commissions which it may deem necessary or advantageous in connection with the issuance of bonds or notes. The power to fix the date of sale of bonds and notes, to receive bids or proposals, to award and sell bonds and notes, and to take all other necessary action to sell and deliver bonds and notes may be delegated to the executive officer by resolution of the authority. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(5) (a) Any outstanding bonds of the authority may be refunded or advance refunded at any time and from time to time by the authority by the issuance of its bonds for such purpose in a principal amount determined by the authority, which may include interest accrued or to accrue with or without giving effect to investment income and other expenses necessary to be paid in connection with such issuance.

(b) (I) Any such refunding may be effected whether the bonds to be refunded have then matured or will mature thereafter, either by sale of the refunding bonds and the application of the proceeds of such sale for the payment of the bonds to be refunded or by the exchange of the refunding bonds for the bonds to be refunded with the consent of the holders of the bonds to be so refunded, regardless of whether or not the bonds proposed to be refunded are payable on the same date or different dates or are due serially or otherwise.

(II) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may be applied, in the discretion of the authority, to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption dates or upon the purchase or at the maturity thereof and, pending such application, may be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such dates as may be determined by the authority. Any such escrowed proceeds, pending such use, may be invested or deposited in securities or depositories meeting the requirements established in part 6 of article 75 of title 24, C.R.S., maturing at such time or times as are appropriate to assure the prompt payment as to principal, interest, and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income, and profit, if any, earned or realized on any such investment may also be applied, in the discretion of the authority, to the payment of the outstanding bonds or notes to be so refunded or to the payment of principal and interest on the refunding bonds or for any other purpose under this article. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income, and profits, if any, earned or realized on the investments may be returned to the authority for use by it in any lawful manner.

(c) All such refunding bonds shall be subject to the provisions of this article in the same manner and to the same extent as other bonds issued pursuant to this article.

(6) The proceeds of any bonds, notes, bond anticipation notes, or other obligations may be used and applied to the payment of financing costs, including legal, underwriting and investment banking, accounting, and other similar costs; the funding of any reserve funds deemed necessary or advisable by the authority; interest on such bonds, notes, bond anticipation notes, or other obligations for a period not to exceed three years; and all other necessary and incidental costs and expenses.



§ 35-75-111.5. Issuance of bonds to construct renewable energy generation facilities and electric transmission lines - renewable energy cooperatives

(1) To facilitate the transmission of electricity generated by a renewable energy cooperative established pursuant to section 7-56-210, C.R.S., the authority may issue revenue bonds in amounts sufficient to pay the following described costs of construction, upgrading, and acquisition, including any required interest on the bonds during construction, upgrading, and acquisition, plus all amounts required for the costs of bond issuance and any required reserves on the bonds:

(a) Construction of renewable energy generation facilities;

(b) Construction or upgrading of electric transmission lines and appurtenances to be used for the transfer of electricity at one hundred fifteen kilovolts or greater;

(c) Acquisition of the right-of-way on which renewable energy generation facilities or electric transmission lines and appurtenances to be used for the transfer of electricity at one hundred fifteen kilovolts or greater are to be constructed; and

(d) Construction or upgrading of electric distribution lines and appurtenances to be used to connect renewable resources or technologies to electric transmission lines and appurtenances.

(2) Revenue bonds, and interest thereon, issued pursuant to this section shall be payable from revenues derived from use of the renewable energy generation facilities or electric transmission lines constructed, upgraded, or acquired through the use of bond proceeds.

(3) Revenue bonds, including refunding revenue bonds, issued hereunder shall not constitute an indebtedness of the state, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(4) The proceeds of bonds, revenues, and receipts derived from the construction, upgrading, or acquisition activities described in this section that are financed in whole or in part by the bonds, and interest and income earned on the deposit and investment of such proceeds, revenues, and receipts, shall not be included in state fiscal year spending for purposes of section 20 of article X of the state constitution and article 77 of title 24, C.R.S.

(5) Nothing in this section shall be construed as authorizing the contracting by the state of a debt or loan in any form, nor the pledging of the general taxes of the state. Revenue bonds issued pursuant to this section shall not be construed to be moral obligation bonds. The owners or holders of such bonds shall not look to any other revenues of the state for the payment of the bonds; shall not look to any legal, equitable, or moral obligation on the part of the state to pay any portion of the bonds; and shall not look to the state general fund or any other fund of the state for the payment of principal or interest of such obligation.

(6) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom shall be exempt from all state, county, and municipal taxation in the state, except Colorado estate taxes.



§ 35-75-112. Negotiability of bonds

All bonds and the interest coupons applicable to such bonds are hereby declared and shall be construed to be negotiable instruments.



§ 35-75-113. Security for bonds and notes

(1) (a) The principal and interest on any bonds or notes issued by the authority may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank located within or without this state having trust powers. Such trust indenture or the resolution providing for the issuance of such obligations may pledge or assign all or any part of the revenues or assets of the authority, including, without limitation, temporary loans, contracts, agreements, and other security or investment obligations, the fees or charges made or received by the authority, and any other moneys received or due to be received by the authority.

(b) Such trust indenture or resolution may contain such provisions for protecting and enforcing the rights and remedies of the holders of any of the bonds or notes as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the purposes to which proceeds of the bonds or notes may be applied, the disposition or pledging of the revenues or assets of the authority, the terms and conditions for the issuance of additional bonds or notes, and the custody, safeguarding, and application of all moneys. Any such trust indenture or resolution may set forth the rights and remedies of the holders of any bonds or notes and of the trustee and may restrict the individual right of action by any such holders.

(c) In addition any such trust indenture or resolution may contain such other provision as the authority may deem reasonable and proper for the security of the holders of any bonds or notes. All expenses incurred in carrying out the provisions of such indenture or resolution may be paid from the revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds or notes or from any other funds available to the authority.

(2) (a) Any pledge made by the authority shall be valid and binding from the time when the pledge is made. The revenues and moneys so pledged and thereafter received by the authority shall immediately be subject to lien of such pledge without any physical delivery or further act, and the lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice of such lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded. Each pledge, agreement, and indenture made for the benefit or security of any of the bonds of the authority shall continue to be effective until the principal of and interest on the bonds for the benefit of which the same are made has been fully paid or provision for such payment duly made.

(b) In the event of default in any such payment or in any agreements of the authority made as part of the contract under which the bonds were issued, whether contained in the resolutions authorizing the bonds or in any trust indenture executed as security for such bonds, said payment or agreement may be enforced by suit, mandamus, or either of such remedies.



§ 35-75-114. Personal liability

Neither the members of the board, employees of the authority, nor any person executing the bonds or notes shall be liable personally on bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.



§ 35-75-115. Purchase

The authority may purchase its bonds or notes out of any available funds. The authority may hold, pledge, cancel, or resell such bonds or notes, subject to and in accordance with agreements with bondholders or noteholders.



§ 35-75-116. Payment of bonds - nonliability of state

(1) Bonds and notes issued by the authority shall not constitute or become an indebtedness, a debt, or a liability of the state, nor shall the state be liable on such bonds and notes, nor shall such bonds or notes constitute the giving, pledging, or loaning of the full faith and credit of the state, but such bonds and notes shall be payable solely from the funds provided for in this article. The issuance of bonds or notes under the provisions of this article shall not obligate the state or empower the authority, directly, indirectly, or contingently, to levy or collect any form of taxes or assessments, to create any indebtedness payable out of taxes or assessments, or to make any appropriation for their payment, and such appropriation, levy, or collection is prohibited.

(2) Nothing in this section shall prevent or be construed to prevent the authority from pledging its full faith and credit to the payment of bonds or notes authorized pursuant to this article, but nothing in this article shall be construed to authorize the authority to create a debt of the state within the meaning of the constitution or statutes of Colorado; and all bonds issued by the authority pursuant to the provisions of this article are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or with any trust indenture executed as security for such bonds and are not a debt or liability of the state of Colorado.

(3) The state shall not be liable in any event for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, obligation, or agreement shall impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.



§ 35-75-117. Exemption from taxation - securities law

The income or other revenues of the authority, all properties at any time owned by the authority, any bonds, notes, or other obligations issued pursuant to this article, the transfer of and the income, including any profit made on sale, from any such bonds, notes, or other obligations, and all trust indentures and other documents issued in connection with such bonds, notes, or other obligations shall be exempt at all times from all taxation and assessments in the state of Colorado. Bonds issued by the authority shall also be exempt from the provisions of article 51 of title 11, C.R.S.



§ 35-75-118. Fees

All expenses of the authority incurred in carrying out the provisions of this article shall be payable solely from funds provided under the authority of this article, and no liability shall be incurred by the authority beyond the moneys which are provided pursuant to this article. For the purposes of meeting the necessary expenses of initial organization and operation until such date as the authority derives moneys from funds provided pursuant to this article, the authority may borrow such moneys as may be required for the necessary expenses of organization and operation. Such borrowed moneys shall be repaid within a reasonable time after the authority receives funds provided pursuant to this article.



§ 35-75-119. Investment powers of authority

The authority has the power to invest any funds held in reserve, sinking funds, capital reserve funds, or any funds not required for immediate disbursement in property or in securities in which the state treasurer may legally invest funds subject to his control; and to sell from time to time such securities thus purchased and held; and to deposit any securities in any trust bank within or without the state. In addition, the authority has the power to invest any such funds in unsecured promissory notes of a national bank having the highest investment ratings. Any funds deposited in a banking institution shall be secured in such manner and subject to such terms and conditions as the board may determine, with or without payment of any interest on such deposit, including, without limitation, time deposits evidenced by certificates of deposit. Any commercial bank incorporated under the laws of this state which may act as a depository of any funds of the authority may issue indemnifying bonds or may pledge such securities as may be required by the board.



§ 35-75-120. Proceeds as trust funds

All moneys received pursuant to this article, whether as proceeds from the sale of bonds, notes, or other obligations or as revenues or receipts, shall be deemed to be trust funds to be held and applied solely as provided in this article. Any officer, bank, or trust company with which such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this article, subject to such regulations as the authority and the resolution authorizing the bonds, notes, or other obligations of any issue or the trust agreement securing such obligations provides.



§ 35-75-121. Agreement of the state not to limit or alter rights of obligees

The state hereby pledges to and agrees with the holders of any bonds, notes, or other obligations issued under this article and with those parties who may enter into contracts with the authority pursuant to the provisions of this article that the state will not limit, alter, restrict, or impair the rights vested in the authority to fulfill the terms of any agreements made with the holders of bonds, notes, or other obligations authorized and issued pursuant to this article and with the parties who may enter into contracts with the authority pursuant to this article. The state further agrees that it will not in any way impair the rights or remedies of the holders of such bonds, notes, or other obligations of such parties until such bonds, notes, and other obligations, together with interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged and such contracts are fully performed on the part of the authority. Nothing in this article precludes such limitation or alteration if and when adequate provision is made by law for the protection of the holders of such bonds, notes, or other obligations of the authority or those entering into such contracts with the authority. The authority may include this pledge and undertaking for the state in such bonds, notes, or other obligations and in such contracts.



§ 35-75-122. Enforcement of rights of bondholders

Any holder of bonds issued pursuant to this article or a trustee under a trust agreement or trust indenture entered into pursuant to this article, except to the extent that his rights are restricted by any bond resolution, may protect and enforce, by any suitable form of legal proceedings, any rights under the laws of this state or granted by the bond resolution. Such rights include the right to compel the performance of all duties of the authority required by this article or the bond resolution and to enjoin unlawful activities.



§ 35-75-123. Bonds eligible for investment

All banks, bankers, trust companies, savings and loan associations, investment companies, insurance companies and associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds issued pursuant to this article. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 35-75-124. Account of activities - receipts for expenditures - report - audit

The authority shall keep an accurate account of all its activities and of all its receipts and expenditures. The state auditor may investigate the affairs of the authority, may examine the properties and records of the authority, and may prescribe methods of accounting and the rendering of periodical reports in relation to undertakings by the authority.



§ 35-75-125. Federal social security act

The authority may take such action as it deems appropriate to enable its employees to come within the provisions and obtain the benefits of the federal "Social Security Act", as from time to time amended.



§ 35-75-126. Powers of authority not restricted

This article shall not be construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this state but shall be construed as cumulative of any such powers. Nothing in this article shall be construed to deprive the state and its political subdivisions of their respective police powers over properties of the authority or to impair any power over such properties of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.






Part 2 - Agriculture Value-Added Development Fund Program

§ 35-75-201. Legislative declaration - purpose of part

(1) The general assembly finds, determines, and declares that, due to current economic conditions throughout rural Colorado, it is in the best interests of the people of this state that measures be taken to encourage, promote, and stimulate agriculturally based economic development and employment in rural Colorado. To that end, it is the purpose of this part 2 to facilitate the processing of agricultural products and commodities within this state to further stimulate the economy and employment in rural Colorado and to serve as a resource for the state's agricultural industry.

(2) The general assembly further finds, determines, and declares that the public purpose served by the grants, loans and loan guarantees, and equity investments authorized by this part 2 preponderates over any individual interests incidentally served thereby.



§ 35-75-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Board" means the Colorado agricultural value-added development board created in section 35-75-203.

(2) "Department" means the department of agriculture.

(3) "Development facility" means a Colorado facility that either produces goods from an agricultural commodity or uses a process to produce goods from an agricultural product.

(4) "Eligible agricultural value-added cooperative" means a cooperative association formed pursuant to article 55 or 56 of title 7, C.R.S., for the purpose of operating a development facility and that meets the eligibility criteria established by the board pursuant to section 35-75-204 (2).

(5) "Fund" means the agriculture value-added cash fund created in section 35-75-205 (1).

(6) "Member" means a resident individual or a domestic or foreign corporation subject to the provisions of part 3 of article 22 of title 39, C.R.S.

(7) "Participant" means a resident individual or a domestic or foreign corporation subject to the provisions of part 3 of article 22 of title 39, C.R.S., that contributes cash funds to the board.



§ 35-75-203. Colorado agricultural value-added development board - creation - members

(1) There is hereby created, within the department, the Colorado agricultural value-added development board for the purpose of encouraging and promoting agricultural business projects that add value to agricultural products and aid the economies of rural communities.

(2) The board shall consist of seven members of the authority. The commissioner of agriculture shall be an ex officio, nonvoting member of the board.

(3) Members of the board shall receive no compensation for their service on the board, but shall be entitled to reimbursement for actual and necessary travel and other actual expenses incurred in the performance of their official duties. The board shall adopt uniform and reasonable rules governing the incurring and paying of such expenses.



§ 35-75-204. Duties of board - agriculture value-added grants, loans and loan guarantees, and equity investments

(1) The board has the power to make grants, loans and loan guarantees, and equity investments to any person, including eligible agricultural value-added cooperatives, as defined in section 35-75-202 (4), for new or ongoing agricultural projects and research that add value to Colorado agricultural products and aid the economy of rural Colorado communities. The board also has the power to fund market promotion activities of the department pursuant to section 35-75-205 (2)(f).

(2) The board shall employ the following criteria in determining whether to award an agriculture value-added grant, loan, or loan guarantee:

(a) (Deleted by amendment, L. 2007, p. 943, § 1, effective May 17, 2007.)

(b) The experience, professional qualifications, and business background of the directors and consultants chosen to lead the agricultural business project shall be such as to give the project a reasonable chance of success under their leadership;

(c) The contemplated schedule and phasing of the project, whether on an annual or multi-year basis, shall be such as to give the project a reasonable chance of success within three years at a constant or declining rate of support from the board in the form of grants or loans or a combination thereof; and

(d) The economic impact on other local businesses.

(2.5) In addition to the criteria listed in subsection (2) of this section, the board may also consider:

(a) The agricultural business project's planning for long-term success through feasibility studies, marketing plans, and business plans;

(b) The agricultural business project's net economic benefit to the state;

(c) The agricultural business project's net economic impact on other local businesses; and

(d) Any other criteria the board determines are necessary to carry out the purposes of this part 2.

(3) The board may reject any application for grants, loans and loan guarantees, or equity investments pursuant to this part 2.

(4) (a) The board shall require a feasibility study of a member's rural agricultural business project concept to be performed before awarding a grant or loan.

(b) Upon a determination by the board that the project concept is feasible, the board may cause a marketing study to be performed. Such marketing study shall be designed to determine if the project concept may be operated profitably.

(c) Upon a determination by the board that the project concept may be operated profitably, the board may provide for legal assistance to set up the project. Such legal assistance shall include, but not be limited to, providing advice and assistance on the form of business entity and other assistance for which the member may qualify as well as helping the member apply for such assistance.

(5) The board may provide or facilitate grants, loans or loan guarantees, or equity investments for any person who meets the criteria set forth in this part 2 or established by the board under paragraph (d) of subsection (2.5) of this section, including, but not limited to, loans from the United States department of agriculture rural development program, subject to availability. Such financial assistance shall only be provided to feasible project concepts, and the amount of such financial assistance shall be the least amount necessary to cause the project to occur, as determined by the board. The board may structure the financial assistance in a way that causes the project to occur and also provides for a compensatory return on investment or loan payment to the board, based upon the risk of the project concept.

(6) The board may also provide for consulting services for the building and operation of the project. Such consulting services may be provided through state employees or through contracts with private entities.

(7) The board may charge the member a reasonable fee for processing an application for financial assistance or for other services performed by the board or its staff.

(8) The board may consult with other state or federal agencies as necessary to perform its duties pursuant to this part 2.



§ 35-75-205. Grants, loans and loan guarantees, and equity investments - agriculture value-added cash fund - created

(1) Moneys received by the board from public or private gifts, grants, or donations or from any other source shall be forwarded to the state treasurer and shall be credited to the agriculture value-added cash fund, which fund is hereby created. Moneys in the fund are continuously appropriated to the board and shall be used for the purpose of preparing criteria and reviewing applications as provided in section 35-75-204 and for financial or technical assistance to agricultural projects, project concepts, and research as approved by the board. All interest earned on the investment of moneys in the fund shall be credited to the fund. The board may provide or facilitate grants, loans and loan guarantees, and equity investments for agricultural projects, project concepts, or research; except that such grants, loans and loan guarantees, and equity investments shall be limited to two million dollars per project. Grants, loans and loan guarantees, and equity investments may only be provided to feasible projects and for an amount that is the least amount necessary to cause the project to occur, as determined by the board. The board may structure the grants, loans and loan guarantees, and equity investments in a way that facilitates the project and also provides for a compensatory return on investment or loan payment to the board based on the risk of the project. Any moneys credited to the agriculture value-added cash fund and unexpended at the end of any given fiscal year shall remain in the fund and shall not revert to the general fund or any other fund.

(1.5) Repealed.

(2) (a) The board, upon application, may:

(I) Issue certificates of guaranty covering a first loss guarantee up to, but not more than, twenty-five percent of the loan on a declining principal basis for loans to eligible borrowers, executing a note or other evidence of a loan made for the purpose of a loan made pursuant to this part 2, but not to exceed the amount of two hundred fifty thousand dollars for any eligible borrower; and

(II) Pay from the fund to an eligible lender up to twenty-five percent of the amount, on a declining principal basis, of any loss on any guaranteed loan made pursuant to the provisions of this article in the event of default on the loan. Upon payment on the guarantee, the board shall be subrogated to all the rights of the eligible lender.

(b) The board shall charge for each loan made pursuant to this part 2 a one-time participation fee of one percent of the loan amount, which shall be collected by the eligible lender at the time of closing and paid to the board. In addition, the board may charge a special loan guarantee fee of up to one percent per annum of the outstanding principal, which fee shall be collected from the eligible borrower by the eligible lender and paid to the board. Moneys collected shall be deposited in the agriculture value-added cash fund.

(c) Moneys paid to satisfy a defaulted loan made pursuant to this part 2 shall only be paid out of the agriculture value-added cash fund.

(d) The total outstanding loans made pursuant to this part 2 shall at no time exceed an amount which, according to sound actuarial judgment, would allow immediate redemption of at least forty percent of the outstanding loans guaranteed by the fund at any one time.

(e) The board may make financial arrangements for an eligible business to purchase an existing, established development facility.

(f) The department shall, as part of the administration of the agriculture value-added development fund program created in this part 2, establish market promotion activities and may apply to the board to support such activities through disbursements from the fund.

(3) In any given year, at least ten percent of the funds granted to rural agricultural projects and project concepts shall be awarded in response to grant requests of fifty thousand dollars or less. No single rural agricultural project or project concept shall receive more than two hundred thousand dollars in grant awards from the board.












Pet Animal Care

Article 80 - Pet Animal Care and Facilities Act

§ 35-80-101. Short title

This article shall be known and may be cited as the "Pet Animal Care and Facilities Act".



§ 35-80-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Animal shelter" means a public or private facility licensed pursuant to this article and the rules and regulations adopted pursuant thereto.

(1.5) "Bird hobby breeder facility" means any facility engaged in the operation of breeding and raising birds for the purpose of personal enjoyment that does not transfer more than thirty birds per year.

(2) "Canine hobby breeder facility" means any facility which transfers no more than twenty-four dogs per year or breeds no more than two litters per year, whichever is greater.

(2.5) (Deleted by amendment, L. 2000, p. 1398, § 4, effective May 30, 2000.)

(3) "Commission" means the state agricultural commission.

(4) "Commissioner" means the commissioner of agriculture, or the designee of the commissioner.

(5) "Committee" means the pet animal advisory committee created in section 35-80-115.

(6) "Department" means the department of agriculture.

(6.3) "Dispose" or "disposition" means adoption of a pet animal, return of a pet animal to the owner, release of a pet animal to a rescue group licensed pursuant to this article, release of a pet animal to another pet animal facility licensed pursuant to this article or to a rehabilitator licensed by the division of parks and wildlife or the United States fish and wildlife service, or euthanasia.

(6.5) "Dog breeder" means any person that engages in the operation of breeding and raising dogs for the purpose of selling, trading, bartering, giving away, or otherwise transferring the dogs, excluding racing greyhounds that are not intended to be companion pets.

(6.6) "Dog breeder, large scale operation" or "large scale operation dog breeder" means a dog breeder that transfers at least one hundred dogs per year, excluding racing greyhounds that are not intended to be companion pets.

(6.7) "Dog breeder, small scale operation" or "small scale operation dog breeder" means a dog breeder that transfers more than the number of dogs permitted for a canine hobby breeder facility but no more than ninety-nine dogs per year.

(7) "Euthanasia" means to produce a humane death by techniques accepted by the American veterinary medical association.

(8) "Feline hobby breeder facility" means any facility that produces or transfers no more than twenty-four cats per year or breeds no more than three litters per year.

(8.7) "Licensed veterinarian" means a person who is licensed to practice veterinary medicine in this state pursuant to article 64 of title 12, C.R.S.

(9) "Livestock" means cattle, horses, mules, burros, sheep, poultry, swine, llama, and goats, regardless of use, and any animal that is used for working purposes on a farm or ranch, and any other animal designated by the commissioner, which animal is raised for food or fiber production.

(10) "Pet animal" means dogs, cats, rabbits, guinea pigs, hamsters, mice, rats, gerbils, ferrets, birds, fish, reptiles, amphibians, and invertebrates, or any other species of wild or domestic or hybrid animal sold, transferred, or retained for the purpose of being kept as a household pet, except livestock, as defined in subsection (9) of this section. "Pet animal" does not include an animal that is used for working purposes on a farm or ranch.

(11) "Pet animal facility" means any place or premise used in whole or in part, which part is used for the keeping of pet animals for the purpose of adoption, breeding, boarding, grooming, handling, selling, sheltering, trading, or otherwise transferring such animals. "Pet animal facility" also includes any individual animals kept by such a facility as breeding stock, such licensing of individual breeding stock to be inclusive in the pet animal facility license. "Pet animal facility" shall not mean a common carrier engaged in intrastate or interstate commerce. For purposes of this article, two or more animal facilities that have the same or a similar purpose and operate from one place or premises shall be considered a single pet animal facility.

(11.2) "Pet animal rescue" means any person licensed pursuant to this article who accepts pet animals for the purpose of finding permanent adoptive homes for animals and does not maintain a central facility for keeping animals, but rather uses a system of fostering in private homes or boarding or keeping pets in licensed pet animal facilities.

(11.4) "Prospective owner" means a person who has no prior rights of ownership to the pet animal to be adopted.

(11.6) "Release" means adoption, sale, or other transfer to the permanent custody of an owner by an animal shelter or pet animal rescue.

(11.8) "Small animal breeder facility" means any facility that transfers more small mammals than the maximum number established by the commissioner by rule for each particular species.

(12) "Small animal hobby breeder facility" means any facility that transfers a number of small mammals that is less than the maximum number established by the commissioner by rule for each particular species.

(13) (Deleted by amendment, L. 2000, p. 1398, § 4, effective May 30, 2000.)

(14) "Sterilization" means the act of permanently rendering an animal incapable of reproduction. The term applies to surgical methods, including the procedures commonly referred to as spay and neuter, and nonsurgical methods and technologies approved by the United States food and drug administration, the United States department of agriculture, or other appropriate designated federal authority.



§ 35-80-103. Scope of article

(1) Any person who operates a pet animal facility that is licensed as of December 31, 1993, by the United States department of agriculture shall not be subject to the routine inspection provisions of this article but shall be subject to all other provisions, including but not limited to those concerning licensure and investigation of reported violations.

(2) The provisions of this article 80 do not apply to:

(a) Any veterinary hospital which boards pet animals for the purpose of veterinary medical care only and does not actively solicit boarding business in any way;

(b) Any research facility, circus, or publicly or privately owned zoological park or petting zoo licensed or registered under the provisions of the federal "Animal Welfare Act of 1970", 7 U.S.C. sec. 2131 et seq., as amended;

(c) Any bird hobby breeder facility, canine hobby breeder facility, feline hobby breeder facility, small animal hobby breeder facility, or any other hobby breeder facility as defined by the commissioner which is specific to other pet animal species;

(d) Any pet animal training facility where the pet animal owner or such owner's designee, other than a training facility operator, is present during the duration of the animal's stay;

(e) Any kennel operated for the breeding or sale or racing of racing greyhounds that are not intended to be companion pets;

(f) Any facility licensed pursuant to article 60 of title 12, C.R.S., for the racing of greyhounds;

(g) Any wildlife regulated by the division of parks and wildlife or department of natural resources;

(h) Livestock, as defined in section 35-80-102 (9);

(i) Any owner, breeder, handler, or trainer while transporting a pet animal to or from or exhibiting or competing at any event licensed, regulated, or sanctioned by the American kennel club, united kennel club, or any other nationally recognized registering organization;

(j) Any wildlife sanctuary;

(k) The boarding of no more than three pet animals at one time;

(l) A company that uses technology in its business model that is not a pet animal facility, as that term is defined in section 35-80-102 (11).

(3) (a) Any pet animal facility structure in existence and licensed by the department of health through 1991 that was in compliance with that department's regulations for such licenses shall be exempt from any conflicting requirements of this article or rules and regulations of the commissioner concerning physical premises.

(b) Any laws or rules promulgated for pet animal facilities shall not require the construction of any new buildings or major reconstruction of the existing physical premises of facilities specified in paragraph (a) of this subsection (3).



§ 35-80-104. Pet animal facility license required

Any person operating a pet animal facility shall possess a valid pet animal facility license issued by the commissioner in accordance with this article and any rules and regulations adopted by the commissioner in accordance with the provisions of this article.



§ 35-80-105. Pet animal facility - licensure requirements - application - fees

(1) Each applicant for a pet animal facility license shall submit an application providing all required information in the form and manner required by the commissioner.

(2) Each location of a pet animal facility shall be separately licensed.

(3) If a pet animal facility operates under more than one business name from a single location:

(a) No additional pet animal facility license shall be required for the different business names;

(b) The pet animal facility operator must maintain separate records pursuant to section 35-80-107 for each such business name; and

(c) The name of each business providing services that are related to those of a pet animal facility shall be listed with the commissioner in the form and manner designated. The commissioner may require that a separate fee be paid for each such business name.

(4) Each applicant for a pet animal facility license shall pay an annual license fee in the amount specified by rule of the commissioner, which amount shall not exceed seven hundred dollars per license.

(5) Each pet animal facility license shall expire on a date specified by the commissioner by rule.

(6) Each licensee shall report to the commissioner, in the form and manner the commissioner shall designate, any change to the information provided in the application or reports previously submitted within fifteen days of any such change.

(7) Licenses issued pursuant to this article shall not be transferable.

(8) Each pet animal facility licensed pursuant to this article shall display in a conspicuous place signage that contains contact information for the office or other appropriate department subdivision that administers this article.



§ 35-80-106. Pet animal facility license - renewal

(1) Each pet animal facility shall apply to renew its license on or before the expiration date of the license. Said application shall be in the form and manner prescribed by the commissioner and shall be accompanied by the required renewal fee.

(2) If the application for renewal is not postmarked on or before the expiration date of the license, a penalty fee of ten percent of the renewal fee shall be assessed. No license shall be renewed until the renewal fee and any penalty fee are paid.

(3) If the application and fee for renewal are postmarked later than one calendar month after the expiration date of the license, the license shall not be renewed and the pet animal facility shall apply for a new license.

(4) The commissioner may refuse to renew a license pursuant to this section for failure to pay an outstanding civil penalty imposed under section 35-80-113.



§ 35-80-106.3. Animal holding periods - disposition of unclaimed animals - immunity from actions over disposition of a pet animal

(1) Any pet animal held by or in the custody of a licensed animal shelter, whether public or private, and not reclaimed by the owner shall be held by the animal shelter for a minimum of five days after acquisition by the animal shelter before it may become available for adoption or otherwise disposed of at the discretion of the animal shelter; except that a shelter supervisor may determine that a pet animal without identification, including but not limited to a microchip or collar, may be disposed of in three days if such shelter supervisor determines the shelter has no additional resources for such pet animal or determines that such pet animal is dangerous. For purposes of this section, "days" means days during which the shelter is open to the public. If the animal shelter acquires the pet animal from the owner or an authorized representative of the owner, the pet animal becomes the property of the animal shelter at the time of transfer of the pet animal, and the pet animal may be disposed of by and at the discretion of the animal shelter. If the pet animal is abandoned, as defined in section 18-9-201 (1), C.R.S., the pet animal becomes the property of the animal shelter upon acquisition and may be disposed of by and at the discretion of the animal shelter. The animal shelter shall be the steward of stray animals for the purposes of providing prophylactic veterinary care under the written protocol and direction of the shelter veterinarian. Pet animals, which in the opinion of a veterinarian or the animal shelter supervisor, if a veterinarian is not available, are experiencing extreme pain or suffering, may be disposed of immediately by the animal shelter through euthanasia after the animal shelter has exhausted reasonable efforts to contact the owner; however, for pet animals with identification, the animal shelter shall exhaust reasonable efforts to contact the owner for up to twenty-four hours.

(2) An animal shelter and any employee thereof that complies with the minimum holding period as set forth in subsection (1) of this section or that disposes of a pet animal in accordance with the provisions of subsection (1) of this section for owner-surrendered animals, abandoned animals, or suffering animals shall be immune from liability in a civil action brought by the owner of a pet animal for the shelter's disposition of a pet animal.

(3) Nothing in this section shall preclude a town, city, city and county, or county from adopting, maintaining, or enforcing an ordinance that exceeds the minimum holding period as set forth in subsection (1) of this section. Nothing in this section shall preclude a licensed animal shelter, whether public or private, from adopting, maintaining, or following a policy that exceeds the minimum holding period as set forth in subsection (1) of this section.



§ 35-80-106.4. Sterilization of ownerless dogs and cats required - rules - exceptions - violations

(1) An animal shelter or pet animal rescue shall not release a dog or cat to a prospective owner unless:

(a) The animal has been sterilized by a licensed veterinarian; or

(b) (I) The prospective owner signs an agreement to have the animal sterilized by a licensed veterinarian within ninety days after the date of release and deposits a fee, in an amount specified by rule of the commissioner, with the animal shelter or pet animal rescue.

(II) Upon receiving a written statement from the licensed veterinarian who performed the sterilization procedure that the dog or cat has been sterilized, the animal shelter or pet animal rescue shall refund the deposit to the prospective owner.

(III) If the prospective owner fails to provide the animal shelter or pet animal rescue with a written statement from a licensed veterinarian stating that the veterinarian performed a sterilization procedure on the dog or cat within ninety days after signing the agreement:

(A) The prospective owner shall forfeit the deposit and the animal shelter or pet animal rescue shall forward the amount of the deposit to the pet overpopulation fund created in section 35-80-116.5 (5) or a local dedicated spay and neuter fund; and

(B) The animal shelter or pet animal rescue may promptly reclaim the animal from the prospective owner.

(2) If a licensed veterinarian declares in writing that a sterilization procedure could jeopardize the life or health of the dog or cat, the procedure may be delayed until such time that a veterinarian determines that the dog or cat is fit to undergo the sterilization procedure. At such time, the prospective owner shall have the animal sterilized. If the determination of unfitness for sterilization has been made prior to release, the animal shelter or pet animal rescue may release the dog or cat to the prospective owner, subject to the provisions of this subsection (2).

(3) This section shall not apply to:

(a) The release of a dog or cat to a person with prior and continuing ownership rights to the dog or cat who is reclaiming the animal from an animal shelter or pet animal rescue;

(b) The transfer of an animal from an animal shelter or pet animal rescue to another animal shelter or pet animal rescue or to a veterinarian;

(c) Animal shelters or pet animal rescues with existing sterilization programs that ensure that every dog or cat is sterilized before being released; or

(d) Public animal shelters eligible for waiver of licensing fees pursuant to rules promulgated by the commissioner.

(4) Nothing in this section shall preclude a town, city, county, or city and county from adopting, maintaining, or enforcing an ordinance that exceeds the minimum requirements adopted by the commissioner in implementing and enforcing this section. Nothing in this section shall preclude a licensed animal shelter, whether public or private, from adopting, maintaining, or following a policy that exceeds the minimum requirements adopted by the commissioner in implementing and enforcing this section.



§ 35-80-106.5. Psittacine bird leg band - fee - rules

(1) Each applicant for a Colorado psittacine bird leg band shall be issued a bird leg band number by the commissioner after paying the required application fee, and each holder of a bird leg band number shall pay an annual renewal fee on or before the annual date set by the commissioner.

(2) The application, fees, and annual renewal date described in subsection (1) of this section shall be set forth in rule adopted by the commissioner.



§ 35-80-107. Record-keeping requirements

Each pet animal facility shall keep and maintain records in the form and manner designated by the commissioner. Such records shall be retained for a period of two years and shall be kept at the address specified in the license application for the pet animal facility.



§ 35-80-108. Unlawful acts

(1) Unless otherwise authorized by law, it is unlawful and a violation of this article for any person or entity:

(a) To perform any of the acts of a pet animal facility for which licensure is required without possessing a valid license under this article;

(b) To solicit, advertise, or offer to perform any of the acts for which licensure as a pet animal facility is required without possessing a valid license to perform such acts;

(c) To refuse to comply with a cease-and-desist order issued pursuant to section 35-80-111;

(d) To refuse or fail to comply with the provisions of this article;

(e) To make a material misstatement in a license application, a license renewal application, or to the department during an official investigation;

(f) To impersonate any state, county, city and county, or municipal official or inspector;

(g) To refuse or fail to comply with any rules or regulations adopted by the commissioner pursuant to this article or any lawful order issued by the commissioner;

(h) To aid or abet another in any violation of this article or any rule promulgated by the commissioner under the provisions of this article;

(i) To import or have in such person's possession for the purpose of selling, trading, giving, or otherwise transferring certain species of birds designated by the commissioner that have not been legally banded with a leg band applied during the prefeathered stage of development and appropriate to the size and species of the bird;

(j) To sell, barter, exchange, or otherwise transfer, possess, import, or cause to be imported into this state:

(I) Any type of turtle with a length in carapace of less than four inches; except that a person may possess a turtle that the person has bred with a length in carapace of less than four inches; or

(II) (A) Any species of nonhuman primate.

(B) This paragraph (j) does not apply to a research facility or exhibitor properly licensed or registered under the provisions of the federal "Animal Welfare Act of 1970", 7 U.S.C. sec. 2131 et seq., as amended.

(k) To sell, transfer, or adopt dogs or cats under the age of eight weeks;

(k.5) To transfer cats under the minimum weight limit set by rule of the commissioner;

(l) To sell, transfer, or adopt guinea pigs, hamsters, or rabbits under the age of four weeks, and such other pet animal species as may be specified by the commissioner; and

(m) To alter or falsify any certificate of veterinary inspection or any other certificate of veterinary health.

(1.5) Paragraphs (i), (j), (k), and (l) of subsection (1) of this section shall apply to all persons and entities, including those specifically exempted under section 35-80-103 (1), (2)(a), (2)(c), (2)(d), and (2)(e).

(2) It is unlawful and a violation of this article for any person operating a pet animal facility:

(a) To refuse to permit entry or inspection in accordance with section 35-80-110;

(b) To sell, offer for sale, barter, exchange, or otherwise transfer immature domestic fowl in lots of less than twenty-five as pets;

(c) To sell, offer for sale, barter, exchange, or otherwise transfer raccoons or other animal species of wildlife that are prohibited to be kept as pets by the division of parks and wildlife in the department of natural resources;

(d) To import or cause to be imported any pet animal for the purpose of sale, resale, trade, or barter by a pet animal facility operator unless such operator is the holder of a valid pet animal facility license issued pursuant to this article;

(e) To allow a license issued pursuant to this article to be used by an unlicensed person;

(f) To make any misrepresentation or false promise through advertisements, employees, agents, or otherwise in connection with the business operations licensed pursuant to this article or for which an application for a license is pending; and

(g) To fail to take reasonable care to release for sale, trade, or adoption only those pet animals that are free of undisclosed disease, injury, or abnormality.

(3) It is unlawful and a violation of this article for any employee or official of the department or any person designated by the commissioner pursuant to section 35-80-109 (6) to disclose or use for his or her own advantage any information derived from any reports or records submitted to the department pursuant to section 35-80-110 or to reveal such information to anyone except authorized persons, including officials or employees of the state, the federal government, and the courts of this or other states.

(4) The failure by any person to comply with the provisions of paragraph (a) or (b) of subsection (1) of this section or paragraph (f) of subsection (2) of this section is a deceptive trade practice and is subject to the provisions of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.



§ 35-80-109. Powers and duties of commissioner - rules

(1) The commissioner is authorized to administer and enforce the provisions of this article and any rules and regulations adopted pursuant thereto.

(2) The commissioner is authorized to adopt all reasonable rules for the administration and enforcement of this article, including, but not limited to:

(a) Minimum standards of physical facility, sanitation, ventilation, heating, cooling, humidity, spatial and enclosure requirements, nutrition, humane care, medical treatment, sterilization of dogs and cats released to prospective owners from animal shelters and pet animal rescues, and method of operation, including the minimum holding period for and disposition of stray or abandoned pet animals that are, in the opinion of the commissioner, necessary to carry out the provisions of this article; except that each holding period shall comply with section 35-80-106.3 (1);

(a.5) The minimum weight requirement for the transfer of cats;

(b) Maintenance of records concerning health care, euthanasia, and transactions involving pet animals;

(b.5) The content of, and procedures for, any written recommendations and warnings concerning rabies vaccinations that the commissioner may require a licensee to give in connection with the sale, transfer, trade, or adoption of a dog, cat, or ferret;

(b.6) Written disclosures by licensees in connection with the sale, transfer, trade, or adoption of a dog, cat, ferret, or bird and the retention by licensees of written documentation that the disclosures were made;

(c) The establishment of qualifications for any applicant and standards of practice for any of the licenses authorized under this article, including the establishment of classifications and subclassifications for any license authorized under this article;

(d) The issuance and reinstatement of any license authorized under this article and the grounds for any disciplinary actions authorized under this article, including letters of admonition or the denial, restriction, suspension, or revocation of any license authorized under this article; and

(e) (I) The amount of any license fee for a pet animal facility license. Such license fee may be different for different classifications and subclassifications of any license authorized under this article. The commissioner is authorized to determine the amount of any licensing fee authorized under this article based on the actual cost of administering and enforcing this article and any rules adopted pursuant thereto.

(II) Repealed.

(3) The commissioner is authorized to conduct hearings required under sections 35-80-112 and 35-80-113 pursuant to article 4 of title 24, C.R.S., and to use administrative law judges to conduct such hearings when their use would result in a net saving of costs to the department.

(4) The commissioner is authorized to establish the annual date or dates on which licenses and psittacine bird leg bands issued pursuant to this article shall expire.

(5) The commissioner is authorized to enter into cooperative agreements with any agency or political subdivision of this state or with any agency of the United States government for the purpose of carrying out the provisions of this article, receiving grants-in-aid, and securing uniformity of rules.

(6) The powers and duties vested in the commissioner by this article may be delegated to qualified employees of the department.

(7) The commissioner shall appoint an advisory committee pursuant to section 35-80-115.



§ 35-80-110. Inspections - investigations - access - subpoena - duty to report suspected animal cruelty or animal fighting - immunity

(1) The commissioner, upon his or her own motion or upon the complaint of any person, may make any investigations necessary to ensure compliance with this article.

(2) Complaints of record made to the commissioner and the results of his or her investigations may, in the discretion of the commissioner, be closed to public inspection, except to the person in interest, as defined in section 24-72-202 (4), C.R.S., or as provided by court order, during the investigatory period and until dismissed or until notice of hearing and charges are served on a licensee.

(3) At any reasonable time during regular business hours, the commissioner shall have free and unimpeded access upon consent or upon obtaining an administrative search warrant:

(a) To those portions of all buildings, yards, pens, and other areas in which any animals are kept, handled, or transported for the purpose of carrying out any provision of this article or any rule promulgated pursuant to this article; and

(b) To all records required to be kept and may make copies of such records for the purpose of carrying out any provision of this article or any rule promulgated pursuant to this article.

(3.5) After the denial, suspension, or revocation of a license for a pet animal facility, the commissioner shall have free and unimpeded access to the areas and records that are reasonably necessary to verify that operation of such a pet animal facility has ceased. The commissioner shall have such access upon consent or upon obtaining a search warrant to the following areas and records:

(a) To those portions of all buildings, yards, pens, and other areas in which animals are suspected of being kept, handled, or transported without the appropriate license; and

(b) To all records that are equivalent to those required to be kept for the purpose of carrying out the provisions of this article. The commissioner may make copies of such records for the purpose of carrying out any provision of this article or any rule promulgated pursuant to this article.

(4) The commissioner shall have full authority to administer oaths and take statements, issue subpoenas requiring the attendance of witnesses before him or her, and require the production of all books, memoranda, papers and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matters under investigation. Upon the failure or refusal of any witness to obey any subpoena, the commissioner may petition the district court, and, upon a proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey such an order of the court shall be punishable as a contempt of court.

(5) (a) If the commissioner or the commissioner's designee, in the course of an investigation under this article, has reasonable cause to know or suspect that an animal has been subjected to animal cruelty in violation of section 18-9-202, C.R.S., or animal fighting in violation of section 18-9-204, C.R.S., the commissioner or the commissioner's designee shall report or cause a report to be made of the animal cruelty or animal fighting to a local law enforcement agency or the state bureau of animal protection created in section 35-42-105. The commissioner or the commissioner's designee shall not knowingly make a false report.

(b) The mere filing of a complaint does not generate a requirement to report under paragraph (a) of this subsection (5).

(c) A commissioner or a commissioner's designee who willfully violates the provisions of this subsection (5) commits a class 1 petty offense, punishable as provided in section 18-1.3-503, C.R.S.

(d) (I) If the commissioner or the commissioner's designee in good faith reports a suspected incident of animal cruelty or animal fighting to the proper authorities in accordance with this subsection (5), he or she is immune from liability in any civil or criminal action brought in connection with the report.

(II) In a civil or criminal action brought in connection with the report, the commissioner or the commissioner's designee is presumed to have acted in good faith.



§ 35-80-111. Enforcement

(1) The commissioner or the commissioner's designee shall enforce the provisions of this article.

(2) (a) Whenever the commissioner has reasonable cause to believe a violation of any provision of this article or any rule promulgated pursuant to this article has occurred and immediate enforcement is deemed necessary, he or she may issue a cease-and-desist order, which may require any person to cease violating any provision of this article or any rule promulgated pursuant to this article. Such cease-and-desist order shall set forth the provisions alleged to have been violated, the facts alleged to have constituted the violation, and the requirement that all actions cease forthwith. At any time after service of the order to cease and desist, the person may request, at such person's discretion, a prompt hearing to determine whether or not such violation has occurred. Such hearing shall be conducted pursuant to the provisions of article 4 of title 24, C.R.S., and shall be determined promptly.

(b) In the event that any person fails to comply with a cease-and-desist order within twenty-four hours, the commissioner may bring a suit for a temporary restraining order and for injunctive relief to prevent any further or continued violation of this article.

(c) No stay of a cease-and-desist order shall be issued before a hearing thereon involving both parties.

(3) Whenever the commissioner possesses sufficient evidence satisfactorily indicating that any person has engaged in or is about to engage in any act or practice constituting a violation of any provision of this article or any rule adopted under this article, the commissioner may apply to any court of competent jurisdiction to temporarily or permanently restrain or enjoin the act or practice in question and to enforce compliance with this article or any rule or order issued under this article. In any such action, the commissioner shall not be required to plead or prove irreparable injury or the inadequacy of the remedy at law. Under no circumstances shall the court require the commissioner to post a bond.



§ 35-80-112. Disciplinary actions - denial of license

(1) The commissioner, pursuant to the provisions of article 4 of title 24, C.R.S., may issue letters of admonition or deny, suspend, refuse to renew, restrict, or revoke any license authorized under this article if the applicant or licensee:

(a) Has refused or failed to comply with any provision of this article, any rule adopted under this article, or any lawful order of the commissioner;

(b) Has been convicted of cruelty to animals as defined in article 9 of title 18, C.R.S., or any similar statute of any other state;

(c) Has had an equivalent license denied, revoked, or suspended by any authority;

(d) Has refused to provide the commissioner with reasonable, complete, and accurate information regarding the care of animals when requested by the commissioner; or

(e) Has falsified any information requested by the commissioner.

(2) In any proceeding held under this section, the commissioner may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a licensee from another jurisdiction if the violation which prompted the disciplinary action in that jurisdiction would be grounds for disciplinary action under this section.

(3) No licensee whose license has been revoked may apply or reapply for a license under this article until two years after the date of the revocation. In the case of an entity whose license was revoked under paragraph (b) of subsection (1) of this section, the two-year period of ineligibility also applies to a principal, officer, director, manager, or any other person who has substantial control or authority over the daily operations of the entity, whether he or she applies individually or as a principal, officer, director, manager, or other person who has or would have substantial control or authority over the daily operations of the same or a different entity.



§ 35-80-112.5. Denial of license - animal cruelty or animal fighting conviction

(1) The commissioner, pursuant to article 4 of title 24, C.R.S., may deny, refuse to renew, or revoke any license authorized under this article if the applicant or licensee, or any principal, officer, director, manager, or other person who has or would have substantial control or authority over the licensee or over its daily operations, has been convicted of cruelty to animals pursuant to section 18-9-202 (1)(a) or (1.5)(a), C.R.S., or any similar statute of any other state.

(2) Notwithstanding subsection (1) of this section, the commissioner, pursuant to article 4 of title 24, C.R.S., shall deny, refuse to renew, or revoke any license authorized under this article if the applicant or licensee, or any principal, officer, director, manager, or other person who has or would have substantial control or authority over the licensee or over its daily operations, has been convicted, at any time, of:

(a) Animal fighting pursuant to section 18-9-204, C.R.S., or any similar statute of any other state;

(b) Aggravated cruelty to animals pursuant to section 18-9-202 (1.5)(b), C.R.S., or any similar statute of any other state; or

(c) A second or subsequent conviction of cruelty to animals pursuant to section 18-9-202 (1)(a) or (1.5)(a), C.R.S., or any similar statute of any other state.



§ 35-80-113. Civil penalties

(1) Any person who violates any provision of this article or any rule adopted pursuant to this article is subject to a civil penalty, as determined by the commissioner. The maximum penalty shall not exceed one thousand dollars per violation.

(2) No civil penalty may be imposed unless the person charged is given notice and opportunity for a hearing pursuant to article 4 of title 24, C.R.S.

(3) If the commissioner is unable to collect such civil penalty or if any person fails to pay all or a set portion of the civil penalty as determined by the commissioner, the commissioner may:

(a) Bring suit to recover the amount of the civil penalty plus costs and attorney fees by action in any court of competent jurisdiction; or

(b) Refuse to renew any license authorized under this article that was issued to a person who has not paid the civil penalty pursuant to section 35-80-106 (4).

(4) Repealed.



§ 35-80-114. Criminal penalties

Any person who violates the provisions of section 35-80-108 (1)(a), (1)(b), (1)(c), (1)(f), or (1)(m) commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 35-80-115. Advisory committee

(1) There is hereby established a pet animal advisory committee to advise the commissioner in establishing regulations under this article and to provide ongoing review of this article. The members of the advisory committee shall receive no compensation or reimbursement from the state of Colorado or the department for expenses incurred in the performance of their duties. The advisory committee shall consist of seventeen persons appointed by the commissioner as follows:

(a) One person who represents animal rescue;

(b) One person who represents bird breeders;

(c) One person who represents small scale operation dog breeders;

(d) One person who represents cat breeders;

(e) One person who represents small animal breeders;

(f) One person who represents boarding kennels;

(f.5) One person who represents the "dog day care industry", which term means premises on which dogs are kept primarily for the purpose of short-term care;

(g) One person who represents pet groomers;

(h) One person who represents pet animal retailers;

(i) One person who represents pet animal wholesalers;

(j) One person who represents animal control officers;

(k) One person who represents animal shelters;

(l) One veterinarian licensed pursuant to article 64 of title 12, C.R.S.;

(m) Three members of the general public, none of whom shall represent or have a financial interest in any of the groups listed in this subsection (1); and

(n) One person who represents large scale operation dog breeders.

(2) All members of the advisory committee shall be residents of this state.

(3) In the event of a vacancy on the advisory committee prior to the completion of the member's full term, the commissioner shall appoint a person to complete the remainder of the term. Such person shall represent the same group as the member he or she is replacing, pursuant to subsection (1) of this section.

(4) The initial appointments of the animal rescue representative, the small animal breeder, the pet animal wholesaler, one member from the general public, and the large scale operation dog breeder shall expire on January 1, 1995. The initial appointments of the bird breeder, the representative of boarding kennels, the representative of animal control officers, the small scale operation dog breeder, and one member from the general public shall expire on January 1, 1996. The initial appointment of all other members shall be for a term of three years. Thereafter, members of the advisory committee shall serve for terms of three years.

(5) Repealed.



§ 35-80-116. Pet animal care and facility fund - fees

All fees and civil fines collected pursuant to this article shall be transmitted to the state treasurer who shall credit the same to the pet animal care and facility fund, which fund is hereby created. All moneys credited to the fund shall be a part of the fund and shall not be transferred or credited to the general fund or to any other fund except as directed by the general assembly acting by bill. Notwithstanding the provisions of this section to the contrary, all interest derived from the deposit and investment of this fund shall be credited to the general fund, in accordance with section 24-36-114, C.R.S. The general assembly shall make annual appropriations from the fund to the department of agriculture for direct and indirect expenses incurred in carrying out the purposes of this section.



§ 35-80-116.5. Pet overpopulation authority - creation - duties and powers - pet overpopulation fund

(1) There is hereby created the Colorado pet overpopulation authority, also referred to in this section as the "authority", which shall be a body corporate and a political subdivision of the state. The authority is not an agency of state government and is not subject to administrative direction by any state agency except as provided in this article.

(2) (a) The powers of the Colorado pet overpopulation authority shall be vested in a board of directors consisting of the following:

(I) One representative of the animal assistance foundation or its successor organization;

(II) One representative of the Colorado federation of animal welfare agencies or its successor organization;

(III) One representative of a state veterinary medical association;

(IV) One representative of an association organized for Colorado animal control officers;

(V) One representative from the department of agriculture;

(VI) One member from an animal rescue organization;

(VII) One member of the general public with an interest in animal welfare; and

(VIII) One representative of western Colorado.

(b) The commissioner shall appoint the board members to three-year terms; except that three of the members appointed on September 1, 2001, shall serve an initial term of two years. Each member shall serve at the pleasure of the commissioner and shall continue in office until the member's successor is appointed and qualified. Initial members of the authority shall be appointed no later than September 1, 2001.

(c) On the expiration of the term of a member of the board, that member's successor shall be appointed by the commissioner for a term of three years; except that, in the case of a vacancy, the commissioner shall appoint a person who shall serve for the unexpired term.

(3) (a) Each board member shall meet the following qualifications at the time of appointment and throughout the member's term of office:

(I) Residency in this state; and

(II) Demonstration of an active interest in the education of the community regarding the benefits of pet overpopulation control in Colorado.

(b) The commissioner shall immediately declare the office of any member of the board vacant whenever the commissioner finds that the member is not qualified under this subsection (3) or that the member is unable to perform the duties of the office.

(c) Members shall serve without compensation for any service provided to the Colorado pet overpopulation authority. Members shall not receive any reimbursement from the board for any expenses incurred fulfilling their responsibilities pursuant to this section.

(4) The board may:

(a) Adopt an education program concerning pet overpopulation with emphasis on the importance of spaying and neutering to control pet overpopulation;

(b) Develop, adopt, and implement a process to fund and expend moneys for the activities and responsibilities of the board. Funding for the board includes the moneys available in the pet overpopulation fund created in subsection (5) of this section.

(c) Accept gifts, grants, and donations, including personal services, for the activities and responsibilities of the board. Any gift, grant, or donation other than personal services shall be deposited into the pet overpopulation fund created in subsection (5) of this section.

(d) Develop, adopt, and implement a cooperative process to work with local veterinarians, licensed animal shelters, and local communities concerning animal sheltering and pet overpopulation control in this state.

(5) (a) Donations collected pursuant to subsection (4) of this section and section 39-22-2201, C.R.S., shall be transmitted to the state treasurer and credited to the pet overpopulation fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(b) All unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and not revert back to the general fund or any other fund or be used for any purpose other than the purposes set forth in this section. Such moneys shall be appropriated continually to the state treasurer, who shall transfer all available moneys in the pet overpopulation fund to the pet overpopulation authority at least quarterly unless the board expressly requests otherwise. The board shall expend moneys from the pet overpopulation fund for the implementation of this section.

(c) When expending funds to implement this section, the Colorado pet overpopulation authority shall give priority to the areas that have an insufficient number of pet animal veterinary resources to adequately meet local needs.

(d) There is hereby created in the pet overpopulation fund the adopt a shelter pet account, which consists of moneys donated to qualify for the adopt a shelter pet special license plate pursuant to section 42-3-234, C.R.S.

(e) The authority shall use the moneys in the adopt a shelter pet account to support the spay and neutering and other medical costs of animals in animal shelters and rescues or to support overpopulation education programs; except that up to ten percent of the moneys in the adopt a shelter pet account may be used for the administration of the account.

(6) Except as provided in section 42-3-234, C.R.S., the Colorado pet overpopulation authority, created pursuant to this section, shall not be funded by or through any state agency.

(7) Nothing in this section shall be construed to authorize the Colorado pet overpopulation authority to promulgate rules to implement this section.



§ 35-80-117. Repeal of article - sunset review - report to general assembly

(1) This article is repealed, effective September 1, 2019.

(2) Prior to such repeal, the licensing functions of the commissioner shall be reviewed as provided for in section 24-34-104, C.R.S.

(3) On or before February 1, 2018, the commissioner shall provide a written report to the agriculture, livestock, and natural resources committee and the finance committee of the house of representatives and the agriculture, natural resources, and energy committee and the finance committee of the senate, or their successor committees, containing the following information, as of September 1, 2013, and September 1, 2017:

(a) A schedule of the fees charged for all classes of licenses issued under this article and for renewal of those licenses;

(b) The total revenue received by the department as a result of the fees charged for licenses and renewals under this article; and

(c) The total number of personnel employed by the department to administer this article.

(4) On or before February 1, 2015, and annually thereafter, the commissioner shall provide a written report to the executive committee of the legislative council, the agriculture, livestock, and natural resources committee of the house of representatives, and the agriculture, natural resources, and energy committee of the senate, or their successor committees, explaining the need for and purposes of any increase in the fee charged for any class of licenses issued under this article or for renewal of those licenses, including without limitation a statement of the number of inspections performed per month before and after the increase.






Article 81 - Hybrid Animals

§ 35-81-101. Legislative declaration

(1) The general assembly hereby determines and declares that:

(a) Hybrid canids and felines may pose a significant threat to other animals and humans because of their unpredictable nature;

(b) Wolf hybrids in particular may pose a threat to humans and have been declared responsible for killing two children each year in the United States;

(c) Ten states prohibit the breeding and maintenance of wolf hybrids;

(d) Most hybrid canids and felines are abandoned or killed when they reach two to three years of age and exhibit their wild nature, and some ultimately are contained in hybrid-animal refuges.

(2) The general assembly further determines that problems caused by hybrid canids and felines, and the lack of definitive information concerning the same, warrant a study of:

(a) The behavior of such animals;

(b) The extent of the problem in this state resulting from or projected to result from hybrid canids and felines;

(c) The regulation of the breeding, care, and maintenance of hybrid canids and felines that is necessary to protect the health, welfare, and safety of the residents of this state and livestock and other animal life.



§ 35-81-102. Study of hybrid animals

(1) The commissioner of the department of agriculture is hereby authorized to appoint and convene an advisory group to study the behavior of hybrid canids and felines including, but not limited to, wolf hybrids, which study shall include a review of any incidents involving property damage and personal injury caused by such animals. The advisory group shall consist of the commissioner of the department of agriculture or the commissioner's designee, a veterinarian, representatives from the division of parks and wildlife, wolf-refuge owners, hybrid canid or feline breeders, animal-welfare agencies, and the agricultural and environmental communities.

(2) No later than January 15, 1998, the department shall present legislative committees of reference with a summary of its findings, including, if necessary, proposals for legislation.

(3) For purposes of section 35-81-101 and this section, a "hybrid canid or feline" means an animal produced by breeding a wild canid or feline with a domestic canid or feline, and that animal's progeny. "Wolf hybrid" means an animal produced by breeding a wolf with a domestic canine, and that animal's progeny.












Title 36 - Natural Resources - General

Public Lands and Rivers

Article 1 - State Board of Land Commissioners

§ 36-1-100.3. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commercial real property" means real property intended to generate income either from capital gain or rental income, such as office buildings.

(2) "Land" means any ground, soil, water, real property, commercial real property, minerals, mineral resources, or earth whatsoever.

(3) "Minerals" or "mineral resources" means any valuable inert or lifeless substance formed or deposited in its present position through natural agencies and which is found either in or on the soil or rock of the earth, including without limitation those commodities subject to regulation under articles 32, 32.5, 33, and 60 of title 34, C.R.S., including but not limited to oil, gas, coal, sand, gravel, and other minerals.

(4) "Permanent school fund" means the public school fund created in section 3 of article IX of the state constitution, which is the same as the public school fund described in section 22-41-102, C.R.S.

(5) "Real property" means buildings, structures, fixtures, and improvements on land, and every estate, interest, privilege, tenement, easement, right-of-way, and other right in land, legal or equitable, including leasehold interests.

(6) "State board of land commissioners" or "state board" means the state board of land commissioners described in section 36-1-101.5.

(7) "State school lands" means an endowment of land assets held in a perpetual, intergenerational public trust for the support of public schools.



§ 36-1-101. Record of proceedings

The state board of land commissioners shall keep a complete record of its proceedings in a suitable book and shall preserve all important papers and documents pertaining to the state lands.



§ 36-1-101.5. Appointment of members - duties

(1) The state board of land commissioners shall be composed of five members appointed by the governor, with the consent of the senate, one of whom shall be elected by the board as its president. The board shall meet at least once every month.

(2) The governor shall endeavor to appoint members of the board who reside in different geographic regions of the state. Not more than three members of the board may be of any one major political party. The board shall be composed of:

(a) One person with substantial experience in production agriculture;

(b) One person with substantial experience in public primary or secondary education;

(c) One person with substantial experience in local government and land use planning;

(d) One person with substantial experience in natural resource conservation; and

(e) One citizen at large.

(3) (a) The term of each member shall be for four years. No member shall serve more than two consecutive terms. Members of the board shall be subject to removal, and vacancies on the board shall be filled as provided in section 6 of article IV of the state constitution.

(b) and (c) Repealed.

(4) The members of the state board of land commissioners shall not, by virtue of their appointment, be employees of the state. The board members shall be reimbursed for their reasonable and necessary expenses and receive a per diem of fifty dollars per day for each day the member attends a board meeting, subject to appropriation by the general assembly from the income from the trust lands.

(5) The individual members of the state board of land commissioners shall have no personal liability for any action or failure to act as long as such action or failure to act does not involve willful or intentional malfeasance or gross negligence.

(6) (a) The people of the state of Colorado have recognized in section 10 of article IX of the state constitution that the state school lands are an endowment of land assets held in a perpetual, intergenerational public trust for the support of public schools, which should not be significantly diminished; that the disposition and use of such lands should therefore benefit public schools including local school districts; and that the economic productivity of all lands held in public trust is dependent on sound stewardship, including protecting and enhancing the beauty, natural values, open space, and wildlife habitat thereof, for this and future generations. In recognition of these principles, the state board of land commissioners shall be governed by the standards set forth in section 10 of article IX of the state constitution in the discharge of its fiduciary obligations, in addition to other laws generally applicable to trustees.

(b) The state board of land commissioners shall serve as the trustee for the lands granted to the state in public trust by the federal government, lands acquired in lieu thereof, and additional lands held by the board in public trust. The board shall have the duty to manage, control, encumber, and dispose of such lands in accordance with the purposes for which said grants of land were made and section 10 of article IX of the state constitution, and subject to such terms and conditions consistent therewith as may be prescribed by law.

(c) It shall be the duty of the state board of land commissioners to provide for the prudent management, location, protection, sale, exchange, or other disposition of all lands heretofore, or which may hereafter be, held by the board as trustee pursuant to subsection (6) of section 9 of article IX of the state constitution, in order to produce a reasonable and consistent income over time. The state board of land commissioners shall protect and enhance the long-term productivity and sound stewardship of the trust lands held by the board.

(d) The state board of land commissioners shall manage the development and utilization of natural resources on state lands in a manner which will conserve the long-term value of such resources, as well as existing and future uses, and in accordance with state and local laws and regulations.



§ 36-1-102. Employees - director - bonds - report

(1) (a) The state board of land commissioners shall hire, pursuant to section 13 of article XII of the state constitution and with the consent of the governor, a director, and, through the director, shall employ an office force. The director shall, subject to the general policies of the state board of land commissioners, have administrative direction over the activities of the state board of land commissioners. The state board of land commissioners may contract for office space, acquire equipment and supplies, and enter into contracts as necessary to accomplish its duties.

(b) It is the duty of the director to keep the records of the state board of land commissioners; to make out and countersign all patents and leases issued by the board to purchasers and lessees of state lands, and keep a suitable record of the same; to file and preserve bonds of lessees and those given by purchasers to secure deferred payments; to make and deliver to purchasers a suitable certificate of purchase; to have the custody of the seal of the state board of land commissioners; to keep the minutes of the board; to receive all moneys collected on account of the state board of land commissioners, and to pay them over to the state treasurer, as prescribed by law; and to perform such other duties concerning the land affairs of the state as the said board may direct.

(2) (Deleted by amendment, L. 97, p. 835, § 3, effective May 21, 1997.)

(3) The board shall be provided with a suitable office and office furniture by the office of state planning and budgeting.

(4) The state board of land commissioners shall publish on or before November 1 of each year, subject to the approval and control of the executive director of the department of natural resources, a summary of the transactions of the state board of land commissioners, and the land affairs of the state, showing, by tables, the land belonging to the several funds of the state, to whom sold, the amount leased, and the receipts from all sources, and such summary shall contain any such other items or information concerning state lands as the state board of land commissioners or the executive director of the department of natural resources may deem worthy of publication. The state board of land commissioners shall deliver the summary of land transactions prepared pursuant to this subsection (4) as specified in subsection (8) of this section.

(5) Before assuming the duties of his office, each member of the state board of land commissioners shall give a surety bond, the expense of which shall be paid from the operating funds of the state board of land commissioners, in the sum of thirty thousand dollars, conditional upon the faithful discharge of his duties, which bond shall be approved by the governor and state treasurer and filed with the secretary of state.

(6) The board shall report annually to the executive director of the department of natural resources at such time and on such matters as the executive director may require. Publications of the board circulated in quantity outside the department shall be subject to the approval and control of the executive director.

(7) Repealed.

(8) Notwithstanding section 24-1-136 (11)(a)(I), the state board of land commissioners shall deliver a copy of the summary of land transactions required pursuant to subsection (4) of this section, the investment and development fund report required pursuant to section 36-1-153 (4), and the income and inventory report required pursuant to section 36-1-153.5 (1) on or before November 1, 2011, and on or before November 1 of each year thereafter, to the members of the house and senate education committees, or any successor committees, the members of the house agriculture, livestock, and natural resources committee and the senate agriculture and natural resources committee, or any successor committees, the members of the joint budget committee, the members of the state board of education, and the state treasurer. In addition, the state board of land commissioners shall make the summary of land transactions, the investment and development fund report, and the income and inventory report available to the public on the state board of land commissioners website on or before November 1, 2011, and on or before November 1 of each year thereafter.



§ 36-1-104. Deed - execution - copy of record

(1) The governor is authorized, and, in case of his absence or inability, the lieutenant governor is authorized, to execute a good and sufficient deed or patent of conveyance transferring any lands which may be ordered sold or which shall be sold and disposed of by the state board of land commissioners under the statutes of this state. Such deed or patent shall be attested by the secretary of state, countersigned by the director of the state board of land commissioners, and have the great seal of the state and the seal of the state board of land commissioners thereto attached, but need not be acknowledged. A certified copy of the record of any such deed or patent shall be receivable in evidence in all courts of record in this state, the same as the original.

(2) Where such deed or patent may be issued pursuant to this section to a person who has died before the date of such deed or patent, the title to the land designated therein shall inure to and become vested in the heirs, devisees, or assignees of such deceased grantee or patentee as if the deed or patent had issued to the deceased person during life.



§ 36-1-105. Selection and location of lands

It is the duty of the state board of land commissioners to select and locate all lands which are on or after March 31, 1919, granted to this state by the general government, for any purpose whatever, and the board shall take the necessary steps to secure the approval of such selections by the proper officers of the general government. In making such selections, the board may employ such agents and means as may be necessary to acquaint the board with the character of the lands selected; and the board may provide to have the lands belonging to the state classified and appraised.



§ 36-1-107. Resolution of selection

The state board of land commissioners from time to time shall make selection and location of the lands to which the state is entitled under the several grants of land from congress by including in its minutes a proper resolution, particularly designating all such pieces, parcels, or tracts of land so selected and located, and thereupon from time to time said board shall promptly take all necessary and proper steps to effectually secure the approval thereof by the proper officers of the general government.



§ 36-1-107.5. Long-term stewardship trust - nomination

(1) In order to fulfill the mandate of section 10 (1)(b)(I) of article IX of the state constitution, the state board of land commissioners shall, through a statewide public nomination process, establish a long-term stewardship trust of up to three hundred thousand acres of land that the state board of land commissioners determines to be valuable primarily to preserve long-term benefits and returns to the state and to be held and managed to maximize options for continued stewardship, public use, or future disposition. In holding such lands in trust, the state board of land commissioners shall permit only those uses that will protect and enhance the beauty, natural values, open space, and wildlife habitat of those lands; except that any such restrictions on use need not necessarily preclude existing uses or management practices including but not limited to mineral resources, agricultural, and grazing uses.

(2) (a) The state board of land commissioners shall provide written notification of any lands under consideration to be selected for the long-term stewardship trust to any present lessees with interest in such lands and the board of county commissioners, if such lands are located within the unincorporated portion of a county, the municipal governing body, if such lands are located within an incorporated municipality, or both the board of county commissioners and the municipal governing body, if such lands are located within three miles of any incorporated municipality.

(b) In such notification, the state board of land commissioners shall request the local governing body or bodies to comment on whether existing uses and management practices are in compliance with valid local land use regulations and land use plans as required in section 10 (1)(c) of article IX of the state constitution. The state board of land commissioners shall further request in such notification that, within forty-five days after receipt of the notification, the local governing body or bodies provide comment to the state board of land commissioners on whether the selection is in accordance with the provisions of article IX of the state constitution.

(c) In the notification, the state board of land commissioners shall also request that the local governing body or bodies may also include in its assessment and response any other factors the local governing body or bodies determine are relevant for the consideration of lands for the long-term stewardship trust, including the criteria set forth in this section and in sections 9 and 10 of article IX of the state constitution.

(d) If the state board of land commissioners' staff recommendation is in conflict with the assessment of the governing body or bodies, the state board of land commissioners shall submit a written response, by certified mail, to the appropriate governing body or bodies at least fourteen days before making a final decision on a selection of lands on which the local governing body or bodies have provided written comment.

(3) The state board of land commissioners shall develop and implement a statewide public nominating process for lands to be included in the long-term stewardship trust established pursuant to subsections (1) and (2) of this section. Using this process, the state board of land commissioners shall designate at least two hundred thousand acres of land to be part of the long-term stewardship trust on or before January 1, 1999, and shall designate at least an additional ninety-five thousand acres on or before January 1, 2001.

(4) In selecting and locating lands for inclusion in the long-term stewardship trust, the state board of land commissioners shall make its determination based on criteria and requirements set forth in section 10 of article IX of the state constitution, including the provision specifying that the use of land in the long-term stewardship trust shall comply with valid local land use regulations and land use plans.

(5) The state board of land commissioners may remove specific parcels of land from the long-term stewardship trust only upon the affirmative vote of four members of the state board of land commissioners and upon the designation or exchange of an equal or greater amount of additional land into said trust.

(6) Prior to the inclusion of any land in the long-term stewardship trust, the state board of land commissioners shall consult existing published information concerning the agricultural and mineral resources potential of said land, including master plans developed under section 34-1-304, C.R.S. If information as to agricultural and mineral resource potential is inadequate, the board shall obtain an inventory of the mineral resources potential of said land first from the Colorado geological survey, or, if the Colorado geological survey is unable to complete such inventory, from an entity of equivalent credibility. If such inventory is not completed within one year after the request by the state board of land commissioners or is not completed prior to the deadline set forth in section 10 of article IX of the state constitution, the inclusion of such land in the long-term stewardship trust may proceed.



§ 36-1-108. Appraisal - classification - plat

Immediately after the selection of said indemnity land is completed, the state board of land commissioners shall begin a general appraisal of all lands owned by the state. The board shall provide proper books for such purpose wherein shall be set forth the legal description, general character and adaptability, and appraised valuation of each of the several pieces, parcels, or tracts of lands so classified and appraised, together with such other useful information as the board shall deem necessary. The board also from time to time shall provide proper plats showing all such lands so classified and appraised.



§ 36-1-109. Reclassification

The state board of land commissioners has the power from time to time to reclassify and reappraise any lands owned by the state and shall make the same record thereof as provided by this article for the original classification and appraisal of such lands and shall make the necessary notations or changes on its existing records.



§ 36-1-110. Books and plats - public records

All books and plats required by this article to be provided and kept by the state board of land commissioners shall be a part of the public records of said board and shall be open to inspection.



§ 36-1-112. Fees - disposition of fees

(1) The state board of land commissioners is authorized to collect fees for the issuance of leases, patents, certificates of purchase, right-of-way documents, and recording assignments, for the making of township plats, for the filing of bonds, and for the filing of all documents necessary to be filed in the office at amounts set by the board which shall cover all direct and indirect costs of the board in the administration of this article.

(2) All moneys collected by the state board of land commissioners for fees collected as specified in subsection (1) of this section shall be deposited by the director of the state board of land commissioners with the state treasurer for credit as provided in section 36-1-148.



§ 36-1-112.5. Fiscal impact study

Prior to the lease, sale, or exchange of any lands for commercial, residential, or industrial development, the state board of land commissioners shall determine that the income from the proposed lease, sale, or exchange can reasonably be anticipated to exceed the fiscal impact of such development on local school districts and state funding of education from increased school enrollment associated with such development. When determining the fiscal impact of the proposed lease, sale, or exchange of any land that is a part of any mining operation, the state board of land commissioners shall consider the fiscal and other benefits to the local school districts from the development of the entire operation.



§ 36-1-113. Leases - rental - mineral resources lands

(1) The state board of land commissioners may lease any portion of the land of the state at a rental to be determined by it, except as provided in sections 36-1-118, 36-1-123.5, 36-1-147, and 36-1-147.5. The lessee shall pay the annual rental to the board, who shall receipt for the same in the lease. Upon receiving such annual rental, the board shall transmit the same to the state treasurer, as provided by law, and take his or her receipt therefor. If geothermal resources or mineral resources are found upon the state land, such land may be leased for the purpose of removing such resources for such length of time and conditioned upon the payment to the board of such royalty upon the product as the board may determine.

(2) All geothermal leases issued by the state board of land commissioners may be awarded as the result of negotiation or competitive bidding, but no such lease shall be executed until after at least thirty days' public notice that the award of a lease is contemplated.

(3) (a) (I) As used in this subsection (3), "logical mining area" means an area of land in which metallic and industrial minerals, construction materials, or coal resources can be developed in an efficient, economical, and orderly manner as an integrated operation with due regard to conservation of such resources. A logical mining area may consist of state lands including one or more state surface or mineral leases, or both such types of leases, and may include lands owned by other persons or entities.

(II) As used in this subsection (3), "oil and gas unit" means a federal exploratory unit pursuant to unit plan regulations under 43 CFR 3160, unit operations under section 34-60-118, C.R.S., or drilling and spacing units and pooling of interests under section 34-60-116, C.R.S. An oil and gas unit may consist of state lands including one or more state surface or mineral leases, or both such types of leases, and may include lands owned by other persons or entities.

(b) With respect to all surface and mineral lands, or both, included in whole or in part in a logical mining area for those operations permitted under article 32, 32.5, or 33 of title 34, C.R.S., as of July 1, 1997, or, in an oil and gas unit established under applicable federal or state law as of July 1, 1997, nothing in this article shall preclude the state board of land commissioners from issuing a new lease, renewing an existing lease, or issuing a lease extension consistent with article IX of the state constitution to facilitate the complete and orderly development and reclamation of such mining operations or of such oil and gas operations.

(c) (I) When the state board of land commissioners considers whether a lease for such land included in a logical mining area or in an oil and gas unit established under applicable federal or state law as of July 1, 1997, should be issued, renewed, or extended to accomplish the orderly development and reclamation of a logical mining area or to conduct oil and gas operations, the state board of land commissioners shall specifically consider in making its findings:

(A) Whether the benefit to the trust, including the current or proposed income produced from the mining or oil and gas operation, is outweighed by current or proposed uses other than the mining or oil and gas operation; and

(B) Whether the mining or oil and gas operation is incompatible with current or proposed uses.

(II) Nothing in this section shall affect the obligation of any lessee from complying with any federal, state, or local law, rule, code, or regulation.



§ 36-1-114. Adjustment of rentals

When, in its opinion, conditions justify, the state board of land commissioners has the power to adjust rentals under any existing, expired, or defaulted lease on state lands in a manner to comply with the requirements of sections 9 and 10 of article IX of the state constitution and may accept payments on delinquent rentals in accordance with such adjustments.



§ 36-1-115. Development of oil, gas, or geothermal resource areas

The state board of land commissioners is authorized to join on behalf of the state in a cooperative or unit plan of development or operation for any oil, gas, or geothermal resource pool, field, or area, or for any part of any such pool, field, or area, with the United States government and its lessees or with others or with both such parties and, for that purpose, is authorized at or after the time of joining to modify and change any and all terms of the leases issued under the provisions of articles 1 to 7 of this title as mutually agreed by the lessor and lessee in any such lease, including the extension of the term of years otherwise applicable to any such lease for the full period of time such cooperative or unit plan may remain in effect, as required to conform with the terms of any such lease to such cooperative or unit plan and to facilitate the efficient and economic production of the oil, gas, or geothermal resource from the lands so affected. Any such cooperative or unit plan, including lands owned by the state, may, in the discretion of the state board of land commissioners, contain a provision whereby authority is vested in the secretary of the interior if lands of the United States are also included or in any such person, committee, or state or federal officer or agency as may be designated in the plan to alter or modify from time to time the rate of prospecting and development and the quantity and rate of production under such plan.



§ 36-1-116. Disposition of rentals, royalties, and timber sale proceeds

(1) (a) (I) Except for proceeds and payments allocated to the state land board trust administration fund pursuant to section 36-1-145 (3) or credited to the public school capital construction assistance fund created in section 22-43.7-104 (1), C.R.S., pursuant to section 22-43.7-104 (2)(b)(I), C.R.S., and except as provided in subparagraph (II) of this paragraph (a), proceeds received by the state for the sale of timber on public school lands, lease payments and rental payments for said lands, rental payments for the use and occupation of the surface of said lands, and rentals or lease payments for sand, gravel, clay, stone, coal, oil, gas, geothermal resources, gold, silver, or other minerals on said lands shall be credited to the public school income fund for distribution as provided by law.

(II) (A) Except as provided in sub-subparagraph (B) of this subparagraph (II), for the 2010-11 state fiscal year and each state fiscal year thereafter, the proceeds received by the state for the sale of timber on public school lands, lease payments and rental payments for said lands, rental payments for the use and occupation of the surface of said lands, and rentals or lease payments for sand, gravel, clay, stone, coal, oil, gas, geothermal resources, gold, silver, or other minerals on said lands other than proceeds, rentals, and payments allocated to the state land board trust administration fund pursuant to section 36-1-145 (3) or credited to the public school capital construction assistance fund created in section 22-43.7-104 (1), C.R.S., pursuant to section 22-43.7-104 (2)(b)(I), C.R.S., shall be credited to the permanent school fund and shall become part of the principal of the permanent school fund.

(B) For the 2012-13 state fiscal year, all proceeds received by the state for the sale of timber on public school lands, lease payments and rental payments for said lands, rental payments for the use and occupation of the surface of said lands, and rentals or lease payments for sand, gravel, clay, stone, coal, oil, gas, geothermal resources, gold, silver, or other minerals on said lands other than proceeds, rentals, and payments allocated to the state land board trust administration fund pursuant to section 36-1-145 (3) or credited to the public school capital construction assistance fund created in section 22-43.7-104 (1), C.R.S., pursuant to section 22-43.7-104 (2)(b)(I), C.R.S., shall be transferred to the state public school fund created in section 22-54-114, C.R.S.

(b) (I) Except for royalties and other payments allocated to the state land board trust administration fund pursuant to section 36-1-145 (3) or credited to the public school capital construction assistance fund created in section 22-43.7-104 (1), C.R.S., pursuant to section 22-43.7-104 (2)(b)(I), C.R.S., except as provided in subparagraph (II) of this paragraph (b), and except as provided in paragraph (c) of this subsection (1), royalties and other payments for the depletion or extraction of a natural resource on said lands shall be credited to the permanent school fund.

(II) (A) Repealed.

(B) For the 2009-10 state fiscal year, up to three million dollars of royalties and other payments for the depletion or extraction of a natural resource on said lands, other than royalties and other payments allocated to the state land board trust administration fund pursuant to section 36-1-145 (3) or credited to the public school capital construction assistance fund created in section 22-43.7-104 (1), C.R.S., pursuant to section 22-43.7-104 (2)(b)(I), C.R.S., shall be credited to the state board of land commissioners investment and development fund created in section 36-1-153.

(C) For the 2010-11 state fiscal year, up to four million dollars of royalties and other payments for the depletion or extraction of a natural resource on said lands, other than royalties and other payments allocated to the state land board trust administration fund pursuant to section 36-1-145 (3) or credited to the public school capital construction assistance fund created in section 22-43.7-104 (1), C.R.S., pursuant to section 22-43.7-104 (2)(b)(I), C.R.S., shall be credited to the state board of land commissioners investment and development fund created in section 36-1-153.

(D) For the 2011-12 state fiscal year and each state fiscal year thereafter, up to five million dollars of royalties and other payments for the depletion or extraction of a natural resource on said lands, other than royalties and other payments allocated to the state land board trust administration fund pursuant to section 36-1-145 (3) or credited to the public school capital construction assistance fund created in section 22-43.7-104 (1), C.R.S., pursuant to section 22-43.7-104 (2)(b)(I), C.R.S., shall be credited to the state board of land commissioners investment and development fund created in section 36-1-153.

(E) Subject to the limits specified in sub-subparagraphs (B), (C), and (D) of this subparagraph (II), the state board of land commissioners shall determine the exact amount of royalties and other payments for the depletion or extraction of a natural resource on public school lands that is to be credited to the state board of land commissioners investment and development fund pursuant to this subparagraph (II).

(c) (I) For the 2011-12 state fiscal year, the first twenty-one million dollars of royalties and other payments for the depletion or extraction of a natural resource on public school lands in excess of the moneys credited to the state land board trust administration fund pursuant to section 36-1-145 (3), credited to the public school capital construction assistance fund created in section 22-43.7-104 (1), C.R.S., pursuant to section 22-43.7-104 (2)(b)(I), C.R.S., and credited as specified in subparagraph (II) of paragraph (b) of this subsection (1) shall be transferred to the state public school fund created in section 22-54-114, C.R.S. Any amount of royalties and other payments for the depletion or extraction of a natural resource on public school lands in excess of the amounts described in this subparagraph (I) shall be credited to the permanent school fund and shall become part of the principal of the permanent school fund.

(II) For the 2012-13 state fiscal year, the first twenty-seven million dollars of royalties and other payments for the depletion or extraction of a natural resource on public school lands in excess of the moneys credited to the state land board trust administration fund pursuant to section 36-1-145 (3), credited to the public school capital construction assistance fund created in section 22-43.7-104 (1), C.R.S., pursuant to section 22-43.7-104 (2)(b)(I), C.R.S., and credited as specified in subparagraph (II) of paragraph (b) of this subsection (1) shall be transferred to the state public school fund created in section 22-54-114, C.R.S. Any amount of royalties and other payments for the depletion or extraction of a natural resource on public school lands in excess of the amounts described in this subparagraph (II) shall be credited to the permanent school fund and shall become part of the principal of the permanent school fund.

(2) (a) Proceeds received by the state for the sale of timber on lands belonging to any of the state trust funds other than on public school lands, lease payments and rental payments for said lands, rental payments for the use and occupation of the surface of said lands, and rentals or lease payments for sand, gravel, clay, stone, coal, oil, gas, geothermal resources, gold, silver, or other minerals on said lands shall be credited to the proper trust income fund.

(b) Royalties and other payments for the depletion or extraction of a natural resource on said lands shall be credited to the proper permanent trust fund.

(3) This section is subject to the provisions of section 36-1-145.



§ 36-1-117. Leases, rentals payable in advance

All leases of state or school land shall be conditioned upon the payment of rent in advance, and the violation of this condition shall work a forfeiture of the lease, at the option of the state board of land commissioners, after thirty days' notice to the lessees. Notice shall be sent to the last-known post office address of the lessee, as given by the lessee to the director of the state board of land commissioners.



§ 36-1-118. Terms of leasing - renewals - sale of leased land

(1) (a) The public lands of the state may be leased by the state board of land commissioners in such manner and to such persons as will be consistent with article IX of the constitution of the state of Colorado. A lease of lands for grazing or agricultural purposes shall be for a period of ten years unless an alternate term is agreed to by the board and the lessee.

(b) (I) Except as otherwise provided in subparagraph (II) of this paragraph (b), in determining the renewal of any expiring lease, the board shall consider, among other things, the care and use given the land and the development work done by the lessee in conserving and promoting the productivity thereof and in promoting benefit for the trusts.

(II) In determining the renewal or termination of an expiring agricultural or grazing lease, or the sale or exchange of land for agricultural or grazing purposes, the board shall consider the benefit that continued agricultural and grazing use of the land contributes to the purposes of the respective trusts by the preservation of the stability of the local community, the revenue provided for trust purposes, and the lessee's stewardship of the land.

(c) Before land is leased to anyone other than the present lessee for agricultural or grazing uses, the present lessee shall be given ten days' notice to begin negotiations and ninety days to complete negotiations with the state board of land commissioners concerning a new lease. The board shall not lease land that is being leased for agricultural or grazing uses to anyone other than the present lessee for agricultural or grazing uses unless the board and lessee fail to agree on lease terms, the present lessee does not wish to renew his or her lease, or the present lessee has failed to comply with any provision of the lease. If the land will not continue to be leased for agricultural or grazing purposes, the board shall find that the benefit of continued agricultural and grazing use of the land is outweighed by the benefit that will be provided by the new use and that continued agricultural or grazing use is incompatible with other purposes for which the land is to be leased.

(d) For agricultural or grazing leases expiring on or after July 1, 1998, the board shall provide the lessee with written notice, one year prior to the expiration of such lease, of its intent not to renew the lease for agricultural or grazing uses.

(1.5) In entering into lease agreements for agricultural use of any land of the state, the state board of land commissioners shall include in such leases terms, incentives, and lease rates that will promote sound stewardship and land management practices, long-term agricultural productivity, and community stability.

(2) Prior to the quarter period beginning April 1, 1955, and prior to each quarter period thereafter, the board shall make a listing of all grazing and other agricultural leases which expire within the second succeeding quarter period thereafter, giving a description of the land leased, the name of the lessee, and the expiration date of the lease. At least five days prior to the beginning of each such quarter period, a copy of such listing shall be certified to and transmitted by the board to the county clerk and recorder of each county in which any such land to be leased is situate and shall, by said county clerk and recorder, immediately upon receipt thereof, be posted in the courthouse in a conspicuous place to which the public has access and kept so posted until all leases listed thereon have expired. A copy of such quarterly listing shall also be posted at the times above provided in the main office of the state board of land commissioners, available for public inspection.

(3) (a) All applications to lease or to renew a lease shall be made in writing to the board, stipulating the rental the applicant is willing to pay, and under such other regulations, not in conflict with the law, as the board may prescribe.

(b) The board shall require from any applicant for a lease that he give evidence of his responsibility to carry out the terms of the lease. Any applicant, except the present lessee, shall deposit with his application a sum of money equal to the first annual rental offered in his application.

(c) The board shall also require that an applicant state under oath the total acreage of agricultural or grazing land, if any, owned and to be operated by him in connection with the land to be leased, and the intended use, during the term of the lease, of both such private land, if any, and public land, either as to agricultural products to be produced thereon or as to the carrying capacity of such lands in terms of the number of livestock such tracts are expected to reasonably support; and, if a renewal, a history, for such period of time as prescribed by the board, of the past use of both such private land, if any, and public land, as to agricultural products produced and the number of livestock grazed thereon.

(4) (a) The board may, in its discretion, offer for sale any land leased at any time during the term of the lease as though said lease had not been executed, or it may withdraw such land from sale during the full term of the lease; except that the board may not sell or exchange land subject to a lease for agricultural or grazing purposes during the term of the lease unless the board complies with the requirements of paragraph (d) of subsection (1) of this section and paragraph (b) of this subsection (4). The board shall subject the sale or exchange of land currently leased for agricultural or grazing purposes to the continuation of the terms of the current lease unless the lessee agrees otherwise, the board or third party buys out the lease at a price equal to the current year's lease rate for each year, or fraction thereof, remaining in the lease, or unless subjecting the sale or exchange of such land to the current lease terms would violate article IX of the constitution of the state of Colorado. In any event, the board may cancel or terminate the lease on land subject to the lease up to a total of eighty acres during the term of the lease without payment as long as such cancellation or termination is done in compliance with paragraph (d) of subsection (1) of this section.

(b) If the board determines that all or a portion of land being leased for agricultural or grazing purposes may be offered for sale or nonsimultaneous exchange, and if the agricultural or grazing lessee is in compliance with the provisions of the lease, and if the lessee is in attendance or represented on the day of sale or at the bid opening for nonsimultaneous exchange of the land, the lessee may exercise his or her rights pursuant to this paragraph (b) to match the highest bid received. The lessee shall have the right to offer matching bids until such time as the high bidder refuses to raise the bid or until the lessee decides not to match the bid, whichever first occurs. If the successful bidder fails to comply with the terms of the sale or nonsimultaneous exchange, the next-highest bidder shall be offered the land without further auction process.

(5) The board may cancel and terminate any lease at any time if it finds that a lessee has violated any of the provisions of the lease or made any false statement in the application therefor.

(6) The board shall as soon as practicable, and not more than thirty days after the close of every quarter period, post, in the main office of the board, a complete listing of leases executed during that quarter period, together with rental figures for the same.

(7) The board may cancel and terminate any lease or other use of state lands procured through fraud, deceit, or misrepresentation.



§ 36-1-118.3. Immunity from civil liability

A lessee of public trust lands and the lessee's agents and employees are immune from civil liability for or on account of damages or injuries to any person resulting from the board's allowing access to the leased trust land by the public for recreational or wildlife purposes without the lessee's approval so long as the damages or injuries are not the result of lessee's or lessee's agents or employees willful or wanton conduct or gross negligence. Assent by the lessee to any plan approved by the board that allows access over which the lessee has no control does not constitute approval by the lessee.



§ 36-1-118.5. Lease-purchase agreements for commercial real property - state board of land commissioners lease-purchase fund - legislative declaration - definition - repeal

(1) The general assembly hereby finds and declares that:

(a) The state board of land commissioners lacks a consistent mechanism to make investments in large, economically viable commercial real property holdings;

(b) The state could operate more efficiently if reasonably priced, well-situated lease space were available;

(c) The state board of land commissioners can generate reasonable and consistent revenues for the state school lands by acquiring commercial real property and leasing space to state agencies and other tenants; and

(d) It is the general assembly's intent that annual payments on lease-purchase agreements that the state board of land commissioners instructed the state treasurer to enter into pursuant to this section be made solely from the state board of land commissioners lease-purchase fund with transfers first from commercial real property revenues, second from the reserve established in the state board of land commissioners lease-purchase fund, and, in the event of any shortfall, from the state board of land commissioners investment and development fund.

(2) (a) Notwithstanding the provisions of section 24-82-801, C.R.S., the state board of land commissioners may instruct the state treasurer to enter into lease-purchase agreements on behalf of the state school lands for the acquisition, construction, renovation, and improvement of commercial real property that the board will then offer as lease space for state agencies or other tenants only if:

(I) The state board of land commissioners has reviewed the leased space needs for state agencies with the office of the state architect;

(II) The state board of land commissioners has evaluated the project with the assistance of the office of the state architect and the office of state planning and budgeting against the capitol complex master plan if the project is related to capitol complex leased space needs;

(III) The projected annual rent costs of the state agencies that will be located in the property plus any current rental payment or rental payment projected to be received from other nonstate agency tenants for each fiscal year during the maximum term of the proposed lease-purchase agreement will exceed the annual lease-purchase payment for the property;

(IV) A financial plan for the lease-purchase transaction that includes the items described in paragraph (c) of this subsection (2) has been approved by the office of state planning and budgeting and reviewed and recommended by the capital development committee of the general assembly pursuant to subsection (3) of this section;

(V) The state board of land commissioners approves the terms of the lease-purchase agreements and any ancillary agreements;

(VI) The state board of land commissioners ensures that the agreements for the lease-purchase transaction accurately reflect the financial plan approved by the office of state planning and budgeting and the capital development committee; and

(VII) The state controller has approved all agreements pursuant to section 24-30-202, C.R.S.

(b) For purposes of this subsection (2), "annual rent costs" means base rent typically found in the leased space line item in the general appropriation bill plus all operation, maintenance, and related costs paid to a lessor or other third party.

(c) The financial plan must include all necessary parameters of the lease-purchase agreement, including but not limited to leased-space needs, subleasing agreements, income, expenses, capital maintenance costs, interest rates, reserve requirements, amortization, expected return on investment, and overall benefit to the permanent school fund as related to the state board's duties enumerated in section 10 of article IX of the state constitution. The financial plan must also include any other financial consideration that the office of state planning and budgeting or the capital development committee might request after their review of the financial plan. The state board may utilize the services of the state's financial advisors in order to prepare the financial plan.

(d) The state board shall adopt a policy that at minimum specifies that leased space is available to a state agency through the application of this section when such a leased space arrangement is mutually beneficial to the state board and the state agency seeking to lease space.

(e) The state treasurer shall issue the lease-purchase agreements as specified in section 24-36-121, C.R.S.

(3) If the office of state planning and budgeting approves the financial plan, it shall submit the financial plan to the capital development committee of the general assembly. The capital development committee shall review the financial plan and refer its recommendations regarding the financial plan, with written comments, to the state board of land commissioners.

(4) (a) The maximum total amount of annual lease payments of principal and interest payable by the state during any fiscal year under the terms of all outstanding lease-purchase agreements entered into by the state treasurer as instructed by the state board pursuant to this section may not exceed the lesser of:

(I) The total amount of annual lease payments of principal and interest required to be paid per fiscal year on all outstanding lease-purchase agreements so long as the principal portions of the outstanding lease-purchase agreements do not exceed fifty million dollars; or

(II) Five million dollars per fiscal year in total annual lease payments of principal and interest required to be paid on all outstanding lease-purchase agreements.

(b) The term of any lease-purchase agreement entered into by the state treasurer as instructed by the state board pursuant to this section may not exceed the shorter of the remaining useful life of the building or twenty-five years.

(c) Annual payments on lease-purchase agreements that the state board of land commissioners instructed the state treasurer to enter into pursuant to this section must be made solely from the state board of land commissioners lease-purchase fund with transfers first from the commercial real property operating fund created in section 36-1-153.7, second from the reserve described in paragraph (d) of subsection (7) of this section, and, in the event of any shortfall, from the state board of land commissioners investment and development fund created in section 36-1-153.

(5) A lease-purchase agreement entered into by the state treasurer on behalf of the state board pursuant to this section shall provide that all payment obligations of the state under the agreement are subject to annual appropriation by the general assembly and that obligations are not deemed or construed as creating an indebtedness of the state within the meaning of any provision of the state constitution or the laws of the state concerning or limiting the creation of indebtedness by the state and do not constitute a multiple fiscal year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4) of article X of the state constitution.

(6) (a) A lease-purchase agreement entered into by the state treasurer on behalf of the state board pursuant to this section may contain such terms, provisions, and conditions as the state treasurer deems appropriate. The provisions shall allow the board, on behalf of the state school lands, to receive title to the commercial real property that is the subject of the agreement on or prior to the expiration of the entire term of the agreement, including all optional renewal terms. Such lease-purchase agreement may further provide for the issuance, distribution, and sale of instruments evidencing rights to receive rentals and other payments made and to be made under the agreement. Such instruments shall not be notes, bonds, or any other evidence of indebtedness of the state within the meaning of any provision of the state constitution or the laws of the state concerning or limiting the creation of indebtedness by the state. Interest paid under a lease-purchase agreement, including interest represented by such instruments, is exempt from Colorado income tax.

(b) A lease-purchase agreement entered into by the state treasurer on behalf of the state board pursuant to this section may require the state to provide insurance; except that no insurance is authorized that would cause the annual lease-purchase payment to exceed the annual rent costs of the state agencies prior to the lease-purchase agreement plus any rent projected to be received from other nonstate agency tenants.

(c) Any provision of the fiscal rules promulgated pursuant to section 24-30-202 (1) and (13), C.R.S., that the state controller deems to be incompatible or inapplicable with respect to a lease-purchase agreement entered into by the state treasurer on behalf of the state board pursuant to this section or any ancillary agreement may be waived by the state controller or his or her designee.

(d) If a lease-purchase agreement entered into by the state treasurer on behalf of the state board pursuant to this section is executed, during the term of the lease-purchase agreement, moneys that at the time of the execution are appropriated to a state agency for rental payments shall be transferred to the commercial real property operating fund created in section 36-1-153.7.

(7) (a) The state board of land commissioners lease-purchase fund is hereby created in the state treasury. The principal of the fund consists of:

(I) Transfers from the commercial real property operating fund created in section 36-1-153.7 as directed by the state board;

(II) Transfers from the state board of land commissioners investment and development fund created in section 36-1-153 as directed by the state board; and

(III) Other revenues as requested by the state board and approved by the general assembly.

(b) All interest and income earned on the deposit and investment of moneys in the state board of land commissioners lease-purchase fund are credited to the fund and may not be transferred to the general fund or any other fund at the end of any fiscal year. Any uncommitted fund balance at the end of a fiscal year, not including any amount held in reserve as required in paragraph (d) of this subsection (7), is transferred to the permanent school fund.

(c) Moneys in the state board of land commissioners lease-purchase fund are subject to annual appropriation by the general assembly in the capital section of the annual general appropriation act to make lease or other payments required by lease-purchase agreements entered into pursuant to this section.

(d) For each fiscal year commencing on or after July 1, 2014, a reserve consisting of ten percent of the principal of all outstanding lease-purchase agreements entered into pursuant to this section must be maintained. The reserve may only be expended upon a specific appropriation by the general assembly to meet any lease-purchase payments required by lease-purchase agreements entered into pursuant to this section if there are insufficient revenues to cover the lease payment. The reserve must be replenished within three years of expenditure.

(e) The state controller shall, in cooperation with the state board and the state treasurer, establish accounts in the state board of land commissioners lease-purchase fund as necessary to ensure the proper accounting for all lease-purchase transactions.

(8) Net revenue from the disposal of the commercial real property originally acquired through a lease-purchase agreement authorized in this section shall be reinvested in land pursuant to the provisions of section 36-1-124.5.

(9) (a) (I) No later than November 1, 2013, and no later than each November 1 thereafter, the state board shall present a financial report regarding this section to the joint budget committee and to the leadership of the senate and the house of representatives of the general assembly.

(II) This paragraph (a) is repealed, effective July 1, 2023.

(b) The state auditor shall conduct or cause to be conducted a performance audit of the lease-purchase program authorized by this section. The state auditor shall submit findings, conclusions, and recommendations resulting from the performance audit to the members of the legislative audit committee, the members of the joint budget committee, and the members of the capital development committee, or any successor committees, no later than twelve months after the issuance of the first lease-purchase agreement.



§ 36-1-119. Purchase of improvements

(1) Should anyone lease, purchase, or receive through an exchange any of the lands belonging to the state upon which there are authorized improvements belonging to the lessee, the new owner or new lessee shall pay the former lessee for such authorized improvements. Before a lease shall issue or before title to the land is conveyed or exchanged, the new owner or new lessee shall file in the office of the state board of land commissioners a receipt showing that the value of the improvements, as agreed upon by the parties or established by the state board, has been paid to the owner thereof in full or shall make satisfactory proof that he or she has tendered to such owner the value of the improvements so agreed upon or established by the board.

(2) Should the state board terminate or cancel a lease of state lands upon which there are authorized improvements belonging to the lessee, the board shall pay the value of the authorized improvements established by the board to the lessee subject to available funding for such purpose and subject to the lessee having satisfied all outstanding obligations to the state in relation to the lease, or unless otherwise agreed to by the lessee, or unless the value of the authorized improvements is paid by a third party.



§ 36-1-120. Leases - lands in city limits

Lands within city boundaries may be leased for a term not exceeding fifty years.



§ 36-1-120.5. Land subject to development - leases

(1) The general assembly hereby finds and declares that some of the public lands under the direction, control, and disposition of the state board of land commissioners are within the path of impending development and therefore are of unique economic value to the state for the funding of public schools. The general assembly recognizes that the state board of land commissioners needs flexibility to manage such lands so as to comply with the requirements of sections 9 and 10 of article IX of the state constitution, to prevent undue speculation by others on public lands under the control of the state board of land commissioners, and to protect the public's interest in such lands.

(2) Any lease of public lands under the control of the state board of land commissioners when such land is subject to development shall be in accordance with the provisions of this section. For purposes of this section, "land subject to development" means land which, because of its location or other characteristics, is determined by the state board of land commissioners to be suitable for commercial, industrial, or residential uses.

(3) The lessee of lands subject to development shall meet all federal, state, and local land use regulations, and the terms of a lease shall encourage the lessee to obtain the maximum economic recovery from the development of such lands. Local land use and other applicable local regulations shall not be applied in a discriminatory manner to public lands under the control of the state board of land commissioners.

(4) Any local land use regulation or other local regulation to the contrary notwithstanding, the appropriation and development of water associated with public lands under the control of the state board of land commissioners shall be pursuant solely to applicable laws of the state and the federal government.

(5) In addition to any other payments made by the lessee to the state, the lessee shall pay to all affected governmental entities an amount equal to the amount which would be owed for property taxes if the real property involved were privately owned. This amount shall be based on what the valuation for assessment of the underlying land would be if it were privately owned. These payments in lieu of taxes shall be made at the same time and in the same manner as real property taxes. If a lease commences or ends at other than the beginning of the calendar year, the payment in lieu of taxes shall be prorated for the year involved. Nothing in this section shall affect the authority of government entities to levy and collect property taxes upon privately owned improvements located upon public lands under the control of the state board of land commissioners.

(6) Until the state board of land commissioners leases for development purposes state lands under its control, no land used for agricultural purposes, grazing, forestry, mining, oil and gas production or exploration, or other similar uses shall be considered land subject to development; except that nothing in this subsection (6) shall be construed to limit the authority of the state board of land commissioners to impose conditions upon the lease of public lands under its direction and control, subject to all other requirements of law.



§ 36-1-121. Trespass - penalty - bond

(1) Any corporation, company, or person using or occupying any state or school lands without lease, and any corporation, company, or person who shall use or occupy state or school lands for more than thirty days after the cancellation or expiration of a lease, and any corporation, company, or person who constructs a reservoir, ditch, railroad, public highway, telegraph or telephone line, or in any manner occupies or enters upon lands belonging to the state, without first having secured the authority and permission of the state board of land commissioners to so occupy the land for such purpose, shall be regarded as trespassers and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than one hundred dollars, and each day shall be considered a separate offense.

(2) In each case, where a bond has been furnished to the state board of land commissioners, the surety of the lessee shall be equally liable with the lessee, and, in addition to the foregoing penalty, the state shall be allowed to collect as rental for the use of such lands a sum equal to the appraised value thereof for rental purposes, as fixed by the state board of land commissioners. All suits under the provisions of this article shall be instituted under the direction of the attorney general, in the name of the people of the state of Colorado.



§ 36-1-122. Platting and sale in lots and blocks

The state board of land commissioners may cause any portion of the state or school lands to be laid out in lots and blocks or other tracts by a recorded plat to be sold at public auction or exchanged.



§ 36-1-123.5. Sale or lease of state lands for federal military real property expansion

No state lands shall be sold or leased to the United States department of defense or any other unit of federal government if such sale or lease has the purpose or effect of expanding the Pintilde;on Canyon maneuver site.



§ 36-1-124. Sale of state lands

(1) The state board of land commissioners may at any time direct the sale of any state lands, except as provided in this article, in such parcels as the board deems proper. Except as specified in section 36-1-124.3, all sales under this article, except those to the United States, shall be advertised in four consecutive issues of a weekly paper of the county in which the land is situated, if there is a weekly paper in the county, and, if not, then in a paper published in an adjoining county and in other papers as the board may direct.

(2) Except as specified in section 36-1-124.3, the advertisement shall state the time, place, and terms of sale and the minimum price fixed by the state board of land commissioners for each parcel, lot, block, or tract below which no bid shall be received. All patents and certificates of purchase issued before March 31, 1919, are validated. If any land is sold on which authorized improvements have been made by lessees, the improvements shall be appraised under the direction of the board. When lands on which such improvements have been made are sold, the purchasers, if other than the owner of the improvements, shall pay the appraised value of the improvements to the owner thereof, taking a receipt therefor, and such purchaser shall deposit such receipt with the board before such purchaser is entitled to a patent or certificate of purchase. All such receipts shall be filed and preserved in the office of the state board of land commissioners.

(3) After receipt of a notice authorized by section 24-33-107 (2)(a), C.R.S., identifying lands alleged to have a unique economic or environmental value to the public, the state board of land commissioners shall not proceed with the sale of any lands identified in such notice unless such notice is withdrawn pursuant to section 24-33-107 (2)(c), C.R.S., or unless and until authorized by resolution or act of the general assembly or for two years thereafter, whichever first occurs. Thereafter, all the requirements of this article as to manner and terms of sale of state lands shall be deemed to have been met with respect to any sale of state lands made to the department of natural resources pursuant to the provisions of section 24-33-107 and article 1 of title 38, C.R.S.

(4) After any lands are designated as being included as part of the long-term stewardship trust established in section 36-1-107.5, the state board of land commissioners shall not proceed with the sale or exchange of any lands so designated unless such lands are first removed from the trust pursuant to section 36-1-107.5.



§ 36-1-124.3. Acquisition of state trust lands by governmental entities - repeal

(1) The general assembly declares that its intent in enacting this section is to authorize the transfer of interests in land to local governments or special districts in exchange for fair and adequate consideration.

(2) If the state board of land commissioners seeks to dispose of a parcel of land to a local government or special district, the state board shall give public notice of its intent pursuant to subsection (3) of this section. Not less than sixty days after the date of notice, the state board shall meet in public session to hear and receive testimony and evidence concerning the proposed disposal. After giving full consideration to the testimony as well as its legal mandates, the state board shall vote whether to approve the transaction.

(3) For purposes of property disposals under this section, notice shall be published in four consecutive issues of a weekly paper of the county in which such land is situated, in such other papers as the state board of land commissioners may direct, and on the state board's public website. The state board shall directly notify, by e-mail if available, all lessees of the property and all governmental entities within whose boundaries the proposed transaction will take place. The notice shall identify the parcel, the local government or special district to receive the property interest, the purpose and benefit of the disposal, and the time and location of the public hearing.

(4) The state board of land commissioners shall not complete more than two transactions pursuant to this section in a fiscal year. All disposals pursuant to this section shall:

(a) Be based on fair market value as determined by the state board that is consistent with an independent appraisal conforming to the uniform standards of professional appraisal practice standards; and

(b) Identify the purpose of the disposal of property as:

(I) Adding value to adjoining or nearby state trust property;

(II) Complying with valid local land use regulations as required by section 10 of article IX of the state constitution; or

(III) Benefitting state board operations.

(5) This section is repealed, effective July 1, 2020, unless the state board of land commissioners files a written report regarding all property disposals made pursuant to this section on January 6, 2020, to the general assembly as specified in section 24-1-136 (9), C.R.S.



§ 36-1-124.5. Nonsimultaneous exchanges of state trust lands - fund

(1) The state board of land commissioners shall have the authority to undertake nonsimultaneous exchanges of land. For the purposes of section 22-41-101 (2), C.R.S., proceeds of land sold or otherwise disposed as part of a nonsimultaneous transfer pursuant to this section are not part of the designated trust fund until the nonsimultaneous transfer is completed pursuant to subsection (4) of this section.

(2) All revenues derived from the sale or other disposition of state trust land that is designated by the state board of land commissioners as being part of a nonsimultaneous exchange shall be transmitted by the director of the state board of land commissioners to the state treasurer who shall credit the same to a separate account in the nonsimultaneous state trust land exchange cash fund, which fund is hereby created. All interest derived from the deposit and investment of moneys in the fund shall be credited to the appropriate account in the fund. Moneys held in the fund shall not be used for the operating expenses of the board or for expenses incident to the disposition or acquisition of lands. Moneys in the fund are hereby continuously appropriated to the state board of land commissioners for the purposes of this section.

(3) Land that is designated by the state board of land commissioners to be purchased at the completion or partial completion of a designated nonsimultaneous exchange shall be paid for by moneys in the appropriate account in the fund.

(4) Upon a determination by the state board of land commissioners that a nonsimultaneous exchange is completed, but in any event no later than two years after the sale or other disposition of land designated as part of a nonsimultaneous exchange, any moneys remaining in a designated account in the fund shall be credited by the state treasurer to the trust fund maintained by the state treasurer for the proceeds of the trust lands disposed of or sold.



§ 36-1-125. Reservations of rights on sale

(1) All sales of state lands shall be held at the state capitol unless otherwise directed by the state board of land commissioners. The state board of land commissioners shall reserve to the state all rights to all minerals, ores, and metals of any kind and character, and all coal, asphaltum, oil, gas, or other like substances in or under such land, and all geothermal resources and the right of ingress and egress for the purpose of mining, together with enough of the surface of the same as may be necessary for the proper and convenient working of such minerals and substances.

(2) All patents and certificates of purchase on state or school lands issued before March 31, 1919, and in which a reservation of rights to minerals, ores, and metals of any kind or character whatsoever, or coal, asphaltum, oil, gas, and other like substances, or geothermal resources has been made are validated. The holders of such certificates of purchase or the owners of said lands so patented shall by contract, deed, or other agreement acknowledge or reconvey to the state the minerals and substances so reserved, and the state board of land commissioners is authorized to accept on behalf of the state such deeds and conveyances and to make such agreements as may be necessary to carry out the provisions of this article.

(3) All patents and certificates of purchase issued before March 31, 1919, describing the lands with reference to legal subdivisions shown by the United States official survey, or by lots, blocks, or tracts shown on a recorded plat, or by metes and bounds descriptions, are validated.



§ 36-1-126. Delinquent payments

When any purchaser of land defaults for a period of thirty days in any of the payments of either principal or interest due upon the certificate of purchase issued to him, the certificate may be forfeited and the lands reverted to the state upon a notice to that effect mailed to the last-known post-office address of the purchaser, which notice shall allow him thirty days additional in which to pay the indebtedness to the state.



§ 36-1-127. Forfeiture - new sale

If any purchaser of state land, after receiving a certificate of purchase, fails to make any one of the payments stipulated therein, and the same remains unpaid for thirty days after the time when it should have been paid, as specified in the certificate, the state board of land commissioners, after issuing notice of forfeiture and allowing thirty days additional to pay the indebtedness as provided in section 36-1-126, may sell the land again. In the case of a sale, all previous payments made on account of such land shall be forfeited to the state. The land shall revert to the state and the title thereof shall be in the state as if no sale had ever been made.



§ 36-1-128. Place of payment - venue

All moneys due and payable to the state board of land commissioners shall be paid at the office of the state board of land commissioners in the city and county of Denver, Colorado, and all actions for the recovery of same, or for the cancellation of certificates of purchase, or for the cancellation of leases, or for the recovery of the possession of the land, actions of forcible entry and detainer, or ejectment shall be brought in any court of competent jurisdiction in the city and county of Denver in the state of Colorado.



§ 36-1-129. Bonds

(1) When, in the judgment of the state board of land commissioners, a bond, a damage deposit, or earnest moneys by the purchaser of state lands is necessary, the board shall require the purchaser to give the financial warranty upon such conditions as the board may determine.

(2) (a) In leasing state lands for nonagricultural purposes, the state board of land commissioners shall require of the lessee a bond or damage deposit securing the state against loss of rents or other loss or waste, or occupation of the land for more than thirty days after the cancellation or expiration of the lease of the lessee, unless the lessee becomes the purchaser of the land, and the state board of land commissioners shall retain all interest earned on such a bond or damage deposit while held by the state board of land commissioners. In no case shall the lessee be allowed to cut or use more timber than is necessary for the improvement of the land or for fuel for the use of the family of the lessee; and the cutting and hauling of timber to sawmills, to be sawed on shares, is expressly prohibited.

(b) A lessee of state lands shall not be required to post a bond if such lessee is leasing state lands solely for agricultural purposes; except that a bond or damage deposit may be required for state-owned improvements even if leased solely for agricultural purposes.

(3) All bonds, damage deposits, and earnest moneys collected pursuant to this article that the state board of land commissioners has deemed forfeited or required for remediation activities shall be credited to the financial warranty account of the state land board trust administration fund created in section 36-1-145 (2)(e). Moneys in the account, including interest earned on the forfeited bonds, damage deposits, and earnest moneys deposited in the account, are continuously appropriated for the remediation or other activities on the affected property.



§ 36-1-131. State land board hearings - rules

(1) The state board of land commissioners may hear and determine the claims of all persons who claim a legal interest in the land or trust administered by the state board of land commissioners and who are aggrieved by an action of the board. The state board of land commissioners may appoint one or more of its members, the director, a hearing officer, or other appointee to render an initial decision on any matter before the board. Such decision may be appealed to the board. Any hearing or appeal shall be conducted in accordance with the provisions of article 4 of title 24, C.R.S.

(2) The board may promulgate such rules as in its opinion may be proper to accomplish any of its duties and powers.



§ 36-1-132. Lands sold subject to taxation

All lands sold under the provisions of this article or any interest therein shall be subject to taxation, and the director of the state board of land commissioners shall furnish to the county assessor of each county on May 1 of each year a list of the equities owned or acquired in all lands so sold, to whom sold, the price per acre, and the amount paid. Each county shall pay the expense incurred in compiling such list.



§ 36-1-133. Rebate of taxes on reverted land

In case any lands sold under the provisions of this article are reverted to the state for any cause whatsoever, the director of the state board of land commissioners shall at once notify the county treasurer of the county in which the land is situated, and upon receipt of such notice it is the duty of the county treasurer to at once rebate all taxes that have been charged against the lands so reverted.



§ 36-1-134. Proceeds of sale - funds

The funds arising from the sale of public school, university, and agricultural college lands shall be held intact for the benefit of the funds for which such lands were granted and shall be known as permanent funds, and the interest and rentals only shall be expended for the purpose of the grant. The funds arising from the sale, leasing, and income of all other state lands shall be disposed of as provided by law but, in the absence of any other provisions, may be invested in the same manner as the school fund.



§ 36-1-135. Proceeds of leases - disposition

All moneys arising from the leasing of agricultural college, university, or public school lands which, on or after March 31, 1919, are received by the state treasurer shall be treated in all respects in the same manner as is provided by law for the disposition of the interest on the proceeds arising from the sale of the same class of lands.



§ 36-1-136. Rights-of-way granted - reversion

The state board of land commissioners may grant rights-of-way across or upon any portion of state land for any ditch, reservoir, railroad, communication system, electric power line, pipeline, or other installation necessary for the operation of said services or utilities and may grant rights-of-way on any tracts of state land to any person, public agency or instrumentality of the United States, or to this state, or to any of the institutions, agencies, counties, municipalities, districts, or other political subdivisions of this state for the purpose of building schoolhouses or public roads or highways or for any lawful use or purpose. Any right-of-way so granted shall be on such terms as the board shall determine and shall be subject to the filing fee specified in section 36-1-112. Said board may execute and sign, as provided by this article, on behalf of this state, an instrument in writing for such right-of-way or grant. This section shall not be construed to grant authority to said board to convey title to any such land by a grant of right-of-way. Whenever rights-of-way granted for any purposes mentioned in this section cease to be used for such purposes, the rights-of-way shall terminate, and all rights shall revert to this state or its successors in interest.



§ 36-1-137. Sale of lands to procure irrigation

(1) and (2) Repealed.

(3) If any person, other than the person making application for the purchase of the lands, is the highest bidder at the public sale thereof, such bidder shall, within such reasonable time as the board may fix, enter into a contract and bond, as required by the provisions of this article, for the construction of the ditch and for the furnishing of water therefrom; and, in the event of his failure to furnish a satisfactory bond and enter into the said contract within the time fixed, then such bid shall be disregarded, and such public sale shall be void and of no effect. The board shall make the sale upon like conditions as other state lands are sold, and shall require a good and sufficient bond from the party desiring to construct such ditch, conditioned upon the faithful performance of the contract, and the conditions of the sale, and in no case shall the title to any of said lands pass from the state until the ditch has been completed and accepted by the board.



§ 36-1-138. Mineral section - personnel - duties

(1) (a) The state board of land commissioners is authorized to establish, under the jurisdiction of the director of the state board of land commissioners, a mineral section and appoint a minerals director with experience in mineral resources production, management, development, or reclamation. It is the duty of the minerals director or such director's designee or contractor to inspect all works operated under leases from the state for the production of mineral resources upon which rentals are due to the state upon a basis of a royalty upon the production therefrom, as often from time to time as the minerals director shall deem it necessary for the purpose of estimating and checking royalties therefrom, and keep such maps or other information of the workings of all such operations as will give the minerals section full information concerning the same.

(b) In the event the minerals director utilizes a contractor to conduct such investigation, the compensation to such contractor shall not be based on the number or amount of audit findings referred to the director for action.

(2) Lessees of all mineral resources lands shall be required to furnish the minerals director with copies or blueprints of all maps of underground surveys of leased land, made or authorized by such lessee, including engineer's field notes, certified to by the engineer who made the survey. The minerals director or such director's designee or contractor shall review activities related to mineral resources leases. The minerals director shall also check the royalties reported as due under such lease for the preceding month and compare the same with the surveys and other inspections made by the minerals director and shall report the result of such examination and checking to the director of the state board of land commissioners. Every mine and oil and gas operation and other works upon the lands managed by the state board of land commissioners held under lease therefrom by any person, association, partnership, or corporation shall be at all times subject to the inspection of the minerals director or such director's designee or contractor. The minerals director or the director's designee or contractor shall inspect and examine all lands held under lease from the state, providing for the payment of royalties from the production therefrom, and report to the director of the state board of land commissioners the condition of said lands and the amount of work and development done thereon by such lessees and make such recommendations relative thereto as the minerals director may deem advisable. The minerals director or such director's designee or contractor shall upon ten days notice have access during normal business hours to records and books necessary to determine the royalty due from the production and disposition of all substances produced from state trust lands, which record or book is in the possession or under the control of the lessee or the lessee's assign. If after reasonable effort the minerals director or such director's designee or contractor is unable to obtain sufficient information from the lessee or assign to determine the royalty due, the director or designee or contractor may petition the state board of land commissioners for an order which upon notice and hearing shall grant access to information, records, and books pertaining to royalties that are in the possession or under the control of any entity that purchases, distributes, processes, or transports the substance produced from the state trust land. Except as is necessary to determine and report to the board royalties due to the board, all information acquired by the director or director's designee or contractor under this subsection (2) shall be protected as confidential information and shall not be a matter of public record in the absence of a written release from the entity from which the information was obtained or until otherwise ordered by a court.



§ 36-1-140. Mineral locations - posting - lease

Location of mineral claims, other than claims for coal and oil shale, may be made upon unleased mineral lands belonging to the state. The discoverer of a body of mineral in either a lead, lode, ledge, deposit, vein, or contact shall immediately post conspicuously a notice declaring that he has made such a discovery on the date attached to the notice. Within ten days after posting said notice, the discoverer must notify the state board of land commissioners of said discovery and arrange for a permit to explore the extent of the discovery. Within sixty days from date of discovery, the locator shall be required to take a lease upon such terms as may be agreed upon by the state board of land commissioners or apply for an extension of the permit.



§ 36-1-141. Exchange of lands with government

The state board of land commissioners is authorized to exchange any lands, the income from which is devoted to the public schools of the state, the state universities, the state agricultural college, penitentiary, internal improvements, or saline or any other lands which may be under the control of the state board of land commissioners and which may have been granted to the state by the congress of the United States, for such unappropriated federal lands in the state as the state board of land commissioners may select. The director of said board is empowered to sign all papers necessary to such transfer, under the direction of the board.



§ 36-1-142. Receipts from agricultural lands

The state board of land commissioners is required to transmit or cause to be transmitted to the secretary of the board of governors of the Colorado state university system, as the same are received, statements showing each item of receipt of money from all leases or sales and royalties, or as interest on purchase money passing through its hands, derived from agricultural college land grant land, which statement shall name and describe the lands to which the money paid applies, from whom and for what received, and whether the item is credited to land income or permanent fund.



§ 36-1-143. Statement to board of governors of the Colorado state university system

(1) On or before the second Wednesday in December of every year, the state board of land commissioners shall furnish to the board of governors of the Colorado state university system a complete statement of all transactions had by it in connection with agricultural college lands, which statement shall show:

(a) Amounts received from sales of such lands, describing the lands sold and the price received for each tract and giving the name of the purchaser;

(b) Amounts received from leases and royalties, describing the lands leased from which such income is derived and giving the name of the lessee or operator;

(c) Amounts received as interest on purchase money and other items, giving the name of the payer;

(d) Amounts due and unpaid on purchases and leases and other delinquencies, if any;

(e) Such other items as will enable said board of governors of the Colorado state university system to keep informed as to the condition of said lands, the income therefrom, and the manner in which the same are being administered.



§ 36-1-144. Agreements with general agencies

The state board of land commissioners is authorized to enter into cooperative agreements on behalf of the state with any federal agency for the improvement and betterment of state owned lands and to furnish necessary materials and tools in connection therewith.



§ 36-1-145. Land commissioners' receipts - appropriation

(1) All moneys collected by the state board of land commissioners shall be deposited with the state treasurer. Moneys received by the state board of land commissioners for fees and services shall be credited by the state treasurer to the state board of land commissioners land and water management fund created in section 36-1-148. All other moneys deposited by the state board of land commissioners shall be credited by the state treasurer to the proper funds as provided by law.

(2) (a) The state land board trust administration fund is hereby created in the state treasury for the purposes specified in paragraph (b) of this subsection (2).

(b) The general assembly shall annually appropriate moneys from the state land board trust administration fund sufficient to pay for the salaries of employees of the state board of land commissioners and expenses and per diem allowances of commissioners and all other expenses incurred in administering the provisions of articles 1 to 7 of this title and sections 9 and 10 of article IX of the Colorado constitution. Each land grant administered by the state board of land commissioners shall be charged with the expense of its administration.

(c) Any moneys remaining in the state land board trust administration fund at the end of the state fiscal year shall be allocated to the trust funds under the control of the state board of land commissioners in an amount equal to the proportion of such moneys that would have been paid into such trust funds but for their allocation to the state land board trust administration fund; except that moneys in the financial warranty account of the fund created in paragraph (e) of this subsection (2) shall remain in the account until spent.

(d) (Deleted by amendment, L. 97, p. 850, § 34, effective May 21, 1997.)

(e) There is hereby created in the state land board trust administration fund the financial warranty account, consisting of financial warranties credited to the account pursuant to section 36-1-129 (3). The board shall expend moneys in the account only for purposes specified in section 36-1-129 (3).

(3) The general assembly shall allocate moneys to the state land board trust administration fund from the income generated by the state trust lands. The allocations to the fund and the appropriations to the state board of land commissioners shall be sufficient to enable the state board of land commissioners to perform its duties.



§ 36-1-147. Geothermal leases

(1) The state board of land commissioners may lease any portion of the land of the state, or any interest therein, for the purposes of exploring for, producing, and developing the geothermal resources thereunder at a rental to be determined by the board, except as provided in sections 36-1-113, 36-1-118, and 36-1-147.5.

(2) The geothermal leasing arrangements authorized by subsection (1) of this section shall include provision for:

(a) The filing of a surety bond to assure compliance with the lease terms and the requirements of article 90.5 of title 37, C.R.S.;

(b) Royalties on both the geothermal resource and its by-product;

(c) The protection of the environment, including but not necessarily limited to the air quality, the ground and surface water quality, and the land surface, as well as the rest of the environment.

(3) The geothermal leasing arrangements authorized by subsection (1) of this section are to be administered by the state board of land commissioners in a manner which encourages the maximum economic recovery of geothermal resources, prevents waste of said resources, and protects the public interest in the lands of the state by requiring the exploration for the development and protection of geothermal resources to proceed in an environmentally acceptable manner.

(4) All existing leases on state lands for the development of geothermal resources are hereby validated as though they had been issued pursuant to the authority of this article.



§ 36-1-147.5. Leasing arrangements for renewable energy resources development - legislative declaration - definitions

(1) The general assembly hereby finds and declares that some of the public lands under the direction, control, and disposition of the state board of land commissioners are viable for development of renewable energy resources and therefore are of unique economic value to the state for the funding of public schools.

(2) As used in this section, unless the context otherwise requires:

(a) "Biomass" means:

(I) Nontoxic plant matter consisting of agricultural crops or their by-products, urban wood waste, mill residue, slash, or brush;

(II) Animal wastes and products of animal wastes; or

(III) Methane produced at landfills or as a by-product of the treatment of wastewater residuals.

(b) "Renewable energy resources" means energy derived from solar, wind, geothermal, biomass, and hydroelectricity. A fuel cell using hydrogen derived from these eligible resources is also an eligible electric generation technology. Fossil and nuclear fuels and their derivatives are not eligible resources.

(3) (a) The state board of land commissioners shall examine property currently under the direction, control, and disposition of the board to identify land suitable and appropriate for development of renewable energy resources. In identifying such property, the board shall collaborate with the national renewable energy laboratory, university of Colorado, Colorado state university, and Colorado school of mines. The board shall also work with federal land management agencies to pursue any state and federal collaboration for the development of renewable energy resources.

(b) and (c) Repealed.

(4) The state board of land commissioners shall collaborate with the Colorado energy office created in section 24-38.5-101, C.R.S., to ensure that potential renewable energy resource developers are aware of any lands identified by the board as being suitable for development of renewable energy resources.

(5) The state board of land commissioners may lease any portion of the land of the state, or any interest therein, for the purposes of developing renewable energy resources at a rental to be determined by the board, except as provided in sections 36-1-113, 36-1-118, and 36-1-147.

(6) The leasing arrangements for renewable energy resources development authorized by subsection (5) of this section shall include provisions for:

(a) Royalties on the energy produced through the renewable energy resources; and

(b) The protection of the environment, including but not limited to wildlife habitat, air quality, ground and surface water quality, and land surface.

(7) All existing leases on state lands for the development of renewable energy resources are hereby validated as though they had been issued pursuant to the authority of this section.



§ 36-1-148. Land and water management fund

(1) There is hereby created the state board of land commissioners land and water management fund. Such fund is to be generated from fees collected under the provisions of section 36-1-112. The fund is to be under the control of and to be administered by the state board of land commissioners. The fund is to be used only for the management and the improvement of state-owned lands and waters under the control of the state board of land commissioners. Each such improvement or management program is to be for the purpose of complying with the provisions of sections 9 and 10 of article IX of the state constitution; except that, for each such improvement made to state-owned lands utilized for agricultural purposes, the lessee shall contribute no less than twenty percent of the cost of such improvement, by written agreement with the state board of land commissioners.

(2) The state treasurer shall establish such fund from fees submitted pursuant to section 36-1-112. All such fees submitted shall be credited to such fund. Expenditures from such fund shall not exceed seventy-five thousand dollars in any fiscal year. Any balance in said fund at the close of a fiscal year in excess of seventy-five thousand dollars shall revert to the general fund, and the board shall reduce its fees accordingly.

(3) The controller shall authorize disbursements from said fund as directed by the state board of land commissioners on receipt of a voucher from said commissioners stating that the disbursement is to accomplish a purpose set forth in subsection (1) of this section.

(4) and (5) Repealed.



§ 36-1-149. Cultivation of state land - legislative declaration

(1) In no case shall a lessee of state land be allowed to convert native grassland to cultivated land so long as the federal government has in place incentives intended to encourage the reduction of the amount of land under cultivation when such incentive is applicable in Colorado.

(2) Subsection (1) of this section shall not apply to a lessee who wishes to convert native grassland to cultivated land on a single parcel of state land which is twenty-five acres or less in size and which is contiguous to other land owned or leased by that lessee which is being cultivated at the time of the proposed conversion.

(3) The general assembly hereby finds and declares that this section is enacted to assure that this state's grasslands and topsoil, invaluable and nonrenewable resources, are protected and preserved for future generations. Additionally, this section is enacted to further the national and state interest in maintaining the highest price levels for agricultural products by reducing the amount of land under cultivation and thereby reducing the supply of such products. In furthering this national and state interest, the state is also assuring that existing and future leases of state land will continue to provide the maximum possible revenue to the state.



§ 36-1-150. Conservation easements

The state board of land commissioners may sell or lease conservation easements, licenses, or other similar interests in land in accordance with the provisions of sections 9 and 10 of article IX of the state constitution.



§ 36-1-151. Public schools - access to state lands

The state board of land commissioners shall allow access to state trust lands by public schools without charge for outdoor educational purposes so long as such access does not conflict with uses previously approved by the board on such lands.



§ 36-1-152. Public school districts - charter schools - lease, purchase, or other use of state lands

(1) The state board of land commissioners shall provide opportunities for public school districts within which school trust lands are located to lease, purchase, or otherwise use such lands or portions thereof as are necessary for school building sites, at an amount to be determined by the board, which shall not exceed the appraised fair market value, which amount may be paid over time.

(2) The state board of land commissioners may provide opportunities for charter schools that are authorized by school districts pursuant to part 1 of article 30.5 of title 22, C.R.S., or charter schools that are authorized by the state charter school institute pursuant to part 5 of article 30.5 of title 22, C.R.S., to lease, purchase, or otherwise use school trust lands, or portions thereof, for school building sites. Prior to such lease, purchase, or other use of school trust lands by a charter school, the charter school shall notify the school district in which the land is located that the charter school is seeking to lease, purchase, or otherwise use state trust lands located within that school district for school building sites for the charter school. The state board of land commissioners shall request written comment from the school district in which the school trust lands that may be leased, purchased, or otherwise used by a charter school are located, indicating the impact such lease, purchase, or use will have on the school district. The board shall determine the amount a charter school shall be required to pay to lease, purchase, or otherwise use said lands, which amount shall not exceed the appraised fair market value and may be paid over time.



§ 36-1-153. Investment and development fund

(1) There is hereby created the state board of land commissioners investment and development fund, referred to in this section as the "fund". The fund shall consist of moneys credited to the fund pursuant to section 36-1-116 (1)(b)(II). Any balance in the fund at the close of a fiscal year and any interest earned on moneys in the fund shall remain in the fund and shall not revert to the permanent school fund. The fund is to be under the control of and to be administered by the state board of land commissioners. Moneys in the fund shall be continuously appropriated to the state board for the purposes set forth in this section.

(2) (a) Moneys in the fund shall be used at the discretion of the state board of land commissioners to hire staff, contract for services, make purchases, make annual payments on any lease-purchase agreements the state board instructed the state treasurer to enter into as allowed in section 36-1-118.5, and take such other actions as the state board deems appropriate to provide for the development of additional value-added benefit for the state's trust lands, including both portfolio enhancement and additional income. Such actions may include, but are not limited to, the rezoning, platting, master planning, or other development activities that increase the value of or rate of return from the state's trust lands. The state board of land commissioners may also use up to one million dollars per fiscal year of the moneys in the fund for asset maintenance, including, but not limited to, upkeep and replacement of buildings, agricultural sprinklers, fences, windmills, and water wells.

(b) The state board of land commissioners shall notify the state treasurer in writing of the amount that needs to be transferred from the investment and development fund to the state board of land commissioners lease-purchase fund created in section 36-1-118.5 (7), and no later than thirty days after receipt of such notification, the state treasurer shall transfer such sum to the state board of land commissioners lease-purchase fund created in section 36-1-118.5 (7).

(3) The controller shall authorize disbursements from the fund as directed by the state board of land commissioners on receipt of a voucher from the state board stating that the disbursement is to accomplish a purpose set forth in this section.

(4) On or before November 1, 2011, and on or before each November 1 thereafter, the state board of land commissioners shall deliver information on the portfolio enhancement and additional income generated as a result of this section, including information detailing the use of the fund for asset maintenance, as specified in section 36-1-102 (8). Each report shall include estimates of the increase in portfolio enhancement and income for the then-current fiscal year and the five succeeding state fiscal years.

(5) and (6) Repealed.



§ 36-1-153.5. Annual income and inventory report

(1) Notwithstanding section 24-1-136 (11)(a)(I), on or before November 1, 2011, and on or before each November 1 thereafter, the state board of land commissioners shall prepare an annual income and inventory report. The report shall include the following:

(a) Data regarding the income earned from lands held in trust by the board, including:

(I) A summary of the total revenues earned during the previous fiscal year from all lands held in trust by the board;

(II) A summary of the total revenues earned during the previous fiscal year from lands in each individual trust held by the board;

(III) A summary of the trends in revenue that have occurred in connection with the lands held in trust by the board; and

(IV) A summary of the anticipated growth in revenue and revenue trends in connection with the lands held in trust by the board;

(b) A summary of the state board of land commissioners' land inventory as of the date of the report, including the number of surface acres and subsurface acres in each individual trust held by the board; and

(c) The amount transferred to the public school capital construction assistance fund on the immediately preceding July 1, pursuant to section 22-43.7-104 (2)(b)(I), C.R.S.

(2) The state board of land commissioners shall deliver the annual income and inventory report as specified in section 36-1-102 (8).



§ 36-1-153.7. Commercial real property - operating fund - created

(1) (a) The commercial real property operating fund, referred to in this section as the "fund", is hereby created in the state treasury and consists of all lease income earned by the state board of land commissioners from commercial real property. The state board of land commissioners shall control and administer the fund. The state controller shall, in cooperation with the state board of land commissioners and the state treasurer, establish accounts in the fund as necessary to ensure the proper accounting for all commercial real property that the state board of land commissioners owns and leases to third parties. Each account must consist of lease revenue, not including any damage deposits as allowed in section 36-1-129, for the commercial real property as separated by trust and must account for all expenses for the commercial real property held by each trust. Moneys in the fund are continuously appropriated to the state board of land commissioners and may be used to contract for the services of a third-party property management firm as specified in subsection (2) of this section, and for any other associated property management and operating costs. Moneys in the fund may be transferred to the state board of land commissioners lease-purchase fund created in section 36-1-118.5 (7). The state board of land commissioners shall notify the state treasurer in writing of the amount that needs to be transferred from the fund to the state board of land commissioners lease-purchase fund. The state treasurer shall transfer such amount no later than thirty days after receipt of such notification. All unencumbered and unexpended moneys in the fund at the end of each quarter in each fiscal year is distributed as specified in section 36-1-116.

(b) The state controller shall authorize disbursements from the fund as directed by the state board of land commissioners on receipt of a voucher from the state board stating that the disbursement is to accomplish a purpose set forth in subsection (2) of this section.

(2) (a) The state board of land commissioners may contract for the services of a third-party property management firm to manage any commercial real property. The state board of land commissioners shall select the third-party property management firm through a competitive bid process. Bids must be evaluated using standard commercial real property management criteria.

(b) The term of any contract with a third-party property management firm that the state board of land commissioners enters into pursuant to this subsection (2) may not exceed three years with an option to renew for one additional year.

(c) Any procurements made by the third-party management firm on behalf of the state board of land commissioners for the management of commercial real property by the third-party management firm authorized in this subsection (2) are exempt from the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(d) Pursuant to sections 24-36-103 and 24-36-104, C.R.S., the third-party management firm must maintain lease revenue it collects in a depository authorized in section 24-75-603, C.R.S., in distinct bank accounts for each trust.

(e) The third-party management firm must produce quarterly management reports that detail the gross revenues and expenses for each commercial real property. The state board of land commissioners shall provide a copy of such management reports, after its review, to the department of natural resources' controller. The third-party management firm shall disburse revenues to the state no less frequently than on a quarterly basis to coincide with the recording of revenues and expenses as directed by the state controller. The revenues transferred to the state shall be net of actual expenses for the commercial real property. The third-party management firm may retain sufficient cash for the working capital needs of the commercial real property.



§ 36-1-154. Severability

If any provision of this article is held invalid, such invalidity shall not affect other provisions of this article that can be given effect without such invalid provision.






Article 2 - Rights of Occupants

§ 36-2-101. Right of citizens claiming

Conceding to the United States the primary and paramount right to dispose of the soil of this state, according to the laws existing or to be enacted by congress, and full and complete exemption from every form of taxation of their property, it is hereby declared that as between all the good citizens residing in this state, and as between them, or any of them, and others, having or claiming, or pretending to have or claim, any right to occupy, possess, and enjoy any portion of the public domain situate within the boundaries of this state, and as between each and every one of them, and all other persons, associations, corporations, and powers except the government of the United States, the right as the same may exist under the local laws, to occupy, possess, and enjoy any tract or portion thereof, shall be respected in law in all the courts and tribunals of this state.



§ 36-2-102. Declaration of occupation

All rights of occupancy, possession, and enjoyment of any tract or portion of the public domain, except mining claims, acquired after January 10, 1868, shall be expressed and described in a declaration, in cases of original occupation, and by a deed in cases of purchase, duly acknowledged by some officer authorized to take acknowledgments of deeds, and recorded in the office of the recorder of the county in which the land is situated.



§ 36-2-103. Interest transferable

The owner of every claim or improvement, on every tract or parcel of land, has a transferable interest therein, which may be sold in execution or otherwise. Any sale of such improvement is a sufficient consideration to sustain a promise.



§ 36-2-104. Rights acquired before and after November 7, 1861

All rights of occupancy, possession, and enjoyment of any tract or portion of the public domain, acquired before November 7, 1861, shall be ascertained, adjudged, and determined by the local law of the district or precinct in which the tract is situated, as it existed on the day when such rights were acquired, or as it thereafter has existed; and if there were no local laws at that time, then by the common custom then prevailing in respect to such property in the district or precinct in which it existed. All such rights of occupancy, possession, and enjoyment, acquired since November 7, 1861, shall be ascertained, adjudged, and determined by the laws of this state in force at the date of such acquisition.



§ 36-2-105. Form of declaration of occupant

The declaration by an occupant of a tract or portion of the public domain, required by section 36-2-102, shall be substantially in the following form:

To all whom these presents may concern:

Know ye, That I, A.B., of ............, in the county of ............, in the state of Colorado, do hereby declare and publish as a legal notice to all the world, that I have a valid right to the occupation, possession, and enjoyment of all and singular that tract or parcel of land, not exceeding one hundred and sixty acres, situate in the township of ............, in the county of .............., in the state of Colorado, bounded and described as follows:

(Here insert the description) together with all and singular the hereditaments and appurtenances thereunto belonging or in anywise appertaining.

Witness my hand and seal, this ........... day of ............, 20 ........(To be subscribed with the full first name and surname of the person making the application, and acknowledged in the same manner as a deed of real estate.)



§ 36-2-106. Effect of declaration or deed

In all proceedings in any court of this state, the record of any declaration, deed, or mortgage, or other muniments of right, referred to in sections 36-2-103 and 36-2-105, shall be received, except as against the United States, and all persons claiming under the United States, as presumptive evidence of the regularity of the paper itself, under the local law or custom existing at the time of its execution; and, if the regularity thereof is challenged, the burden of proving the alleged irregularity shall rest upon the party making the challenge.



§ 36-2-107. Declaration not to include mines

The declaration of every occupant of any tract or portion of the public domain, mentioned in section 36-2-105, shall not be construed to include any gold-bearing quartz lodes, silver lode, or gold diggings; but said lodes and diggings shall be excepted from the tract of said occupant and shall be subject to be occupied, possessed, and enjoyed as provided in section 36-2-115.



§ 36-2-108. Settler may maintain trespass

Any person settled upon any of the public lands belonging to the United States may maintain trespass, ejectment, forcible entry and detainer, unlawful detainer, and forcible detainer for injuries done to the possession thereof.



§ 36-2-109. Inclosure not necessary in suit

On the trial of any such cause the possession or possessory right of the plaintiff shall be considered as extending to the boundaries embraced by the claim of such plaintiff, so as to enable him to have and maintain any of the actions provided in section 36-2-108, without being compelled to prove an actual inclosure; but each claim shall not exceed in any case one hundred and sixty acres of land.



§ 36-2-110. Claim must be marked

Every claim, to entitle the holder to maintain any of the actions stated in section 36-2-108, shall be marked out so that the boundaries may be readily traced and the extent of such claim easily known. No person shall be entitled to maintain any of the actions for possession of, or injury done to, any claim unless he occupies the same or makes improvements thereon to the value of one hundred dollars.



§ 36-2-111. Neglect to occupy - fence - plow

A neglect to occupy the claim, or to inclose at least five acres with a reasonable fence, or to plow at least five acres of the same for the period of six months shall be considered such an abandonment as to preclude the claimant from maintaining any of the actions stated in section 36-2-108.



§ 36-2-112. Town lots - abandonment - mining districts

Any person who has a title to occupy any lot within any city or village plot, or any lots or mining claim within any mining district in this state by virtue of a certificate, deed of gift or purchase from the original claimant, or his assigns, as well as all purchasers, under any decree or execution of any of the so-called provisional government courts, people's or miners' courts, of the lands situate within any city or village plot, or any lots, lands, or mining claims situate within any mining district, together with the original claimant of the lots, lands, or mining claims, shall be entitled to maintain the actions authorized by section 36-2-108 against any person who enters upon and occupies the lots, lands, or mining claims, or any of them. It is lawful for the citizens of mining districts to declare an abandonment of any creek, river, gulch, bank, or mining claim a forfeiture of the rights of the claimants thereto; in which case the parties claimant shall not be enabled to maintain any of the actions mentioned in section 36-2-108.



§ 36-2-113. Right of United States not denied

Nothing in this article shall be construed to deny the right of the United States to dispose of any lands in this state; nor shall the fact that the title to any lots, lands, lodes, or mining claims has not passed from the United States be any bar to the recovery of the plaintiff in any of the actions specified in section 36-2-108. As against the United States, and all persons holding any of the lands under the United States, or the laws thereof, this article shall be ineffective and void.



§ 36-2-114. Mining claims not affected

Sections 36-2-110 and 36-2-111 are not intended and shall not be construed to affect or apply to mining claims but shall affect and be applicable to claims held or used for arable or pastoral agriculture only.



§ 36-2-115. Mining under claim - bond - damages

When any improvements are made upon any claim held or used for arable or pastoral agriculture or upon any building lot, mill site, or other lot or premises and any person demands of the claimant to mine any portion of the claim upon which such improvements have been made, it is lawful for the occupant or holder of the claim to require a good and sufficient bond, in a sum double the value of the improvements upon the land sought to be mined, from the party demanding to mine upon the claim, with two or more sureties, to be approved by the county court of the county in which the claim is situate conditioned that the party shall pay all damage which may be sustained by the occupant or holder of such claim to the improvements thereon.



§ 36-2-116. Assessment of damage to improvements

It is the duty of the county judge, by whom the bond is required to be approved in case the value of the improvements cannot be agreed upon by the claimant and the party seeking to mine, to appoint a day and hour to hear testimony respecting the value of the improvements which may be damaged by reason of such mining.



§ 36-2-117. Justification of sureties

It is the duty of the county judge to require the sureties entering into such bond to justify before him, each in the sum stated in the bond. If the claimant excepts to the sureties, or either of them, it is lawful for the judge, and he is required, to examine the sureties excepted to on oath, touching the sufficiency of said sureties; and, if the judge finds any of the sureties insufficient, it is the duty of the judge to require further sufficient sureties, which shall be likewise approved and justified.



§ 36-2-118. Weekly demand of damages

It shall be competent for the claimant to demand from the obligees in the bond, at any time after one week after mining is commenced on the claim, such sum as may be equal to the damage done to the improvements thereon, and after every week it shall be competent for the claimant to make a like demand, unless the payment of the damage done or to be done to the improvements shall by the claimant be postponed for a longer time.






Article 3 - Desert Lands

§ 36-3-101. Acceptance of congressional grant

The state of Colorado accepts the conditions of section 4 of an act of congress entitled "An Act making appropriations for sundry civil expenses of the government for the fiscal year ending June 30, 1894, and for other purposes, approved August 18, 1894.", together with all the grants of land to the state under the provisions of the act.



§ 36-3-102. Selection and disposal of lands

The selection, management, and disposal of the land shall be vested in the state board of land commissioners.



§ 36-3-103. Acceptance of conditions

The state accepts the conditions of section 4 of an act of congress, entitled "An Act making appropriations for sundry civil expenses of the government for the fiscal year ending June 30, 1894.", together with all acts amendatory thereto, including the amendatory acts of congress of June 11, 1896, March 3, 1901, March 1, 1907, February 24, 1909, and March 15, 1910, together with all grants of land made or to be made under the provisions of the acts.



§ 36-3-104. Control of land - Carey act fund

The selection, management, and disposal of the land and all such lands as may be granted on or after June 1, 1911, to the state by the United States shall be vested in the state board of land commissioners as constituted, and that board is empowered to accept all moneys upon the part of the state from the purchasers of the land, and to place the same in a fund to be designated as the "Carey act fund", and to disburse the same as provided in this section. It is empowered to accept from the settlers, filing on lands under the provisions of the acts within the former Southern Ute and Ute Indian reservations, as defined in the amendatory acts of congress of March 1, 1907, and February 24, 1909, the sum of one dollar and twenty-five cents per acre for each acre thereof to be patented and to pay the same into the treasury of the United States. The board is authorized to accept any future grants of such lands by the United States to this state and to agree to and accept on behalf of the state any conditions that may be imposed by the United States in relation thereto.



§ 36-3-105. Record of proceedings of land board

The register of the board shall act as secretary, and it is his duty to keep a careful record of the transactions of the board in substantially bound books to be kept for that purpose and which shall be known as the record and proceedings of the state board of land commissioners under this article.



§ 36-3-106. Duties and powers of register

The register of the board shall have the custody of the records of the board, receive and file all proposals for the construction of irrigation works to reclaim lands selected under the provisions of this article, prepare and keep for public inspection maps and plats on a scale of two inches to the mile of all lands selected, receive entries of settlers on these lands and hear or receive the final proof of their reclamation under the rules and regulations prescribed by the state board of land commissioners, and do all work required by the board in carrying out the provisions of this article. He shall have authority to administer oaths whenever necessary in the performance of his duties as register and secretary of the board.



§ 36-3-107. Request for selection

(1) Any person, company of persons, association, or incorporated company desiring to construct ditches, canals, or other irrigation works to reclaim land under the provisions of this article shall file with the board a request for the selection on behalf of the state by the board of the land to be reclaimed, designating said land by legal subdivisions. This request shall be accompanied by a proposal to construct the ditch, canal, or other irrigation works necessary for the complete reclamation of the land asked to be selected. The proposal shall be prepared in accordance with the rules of the board, and with the regulations of the department of the interior. It shall state the post-office address and residence of the parties; the source of water supply; the point of diversion; the place of storage, if stored; the location and dimensions of the proposed works; the estimated cost thereof; the carrying capacity of the ditch or canal; and the price and terms at which perpetual water rights will be sold to settlers on the land reclaimed. The perpetual right shall embrace a proportionate concurrent interest in the ditch, canal, or other irrigation works, together with all rights and franchises attached. All water rights sold or otherwise held under the ditch or canal shall have equal rights as to priority.

(2) The proportionate concurrent interest may be either in the form of shares of stock in a company which will ultimately own and control the works, or in the form of water right deeds or contracts, as may be determined by the board. All contracts for the sale of water rights under this article shall be in the form, and upon conditions, approved by the board. In the cases of incorporated companies, it shall state the name of the company, the purpose of the incorporation, the name and places of residence of its directors and officers, and the amount of its authorized and of its paid-up capital. It shall be organized under the laws of Colorado. If the applicant is not an incorporated company, the proposal shall set forth the names of the parties and such other facts as will enable the board to determine their financial ability to carry out the proposed undertaking or as may be required by the board.

(3) Nothing in this article shall be construed to prevent the entry and reclamation of land under this article by individuals, duly qualified either singly or acting together. The state board of land commissioners shall make such rules and regulations not inconsistent with the act of congress, or the rules and regulations of the department of the interior, as may be necessary to allow the acquisition of individual water rights for application to and reclamation of specific tracts of land, not exceeding one hundred sixty acres of land for each person. The requirements of this article as to plats, maps, examinations, reports, bonds, and contracts by such rules and regulations may be so modified as to effectuate and assist the reclamation and entry of land by individuals.



§ 36-3-108. Certified check with proposal

A certified check payable to the state board of land commissioners for a sum of not less than two hundred fifty dollars and not more than two thousand five hundred dollars, as may be determined by the rules of the board, shall accompany each such request and proposal. It shall be held as a guarantee of the execution of the contract with the state, in accordance with its terms, by the party submitting such proposal, in case of the approval of the same and the selection of the land by the board. It shall be forfeited to the state in case of failure of the parties to enter into a contract with the state, in accordance with the provisions of this article.



§ 36-3-109. Application to state engineer - maps

The person, company of persons, associations, or incorporated companies, making application to the board for the selection of lands by the state, shall have filed with the state engineer an application to appropriate water for the reclamation of the lands described in the request to the board. This application shall be of a form prescribed by the state engineer and shall be accompanied by two copies of the map of the land to be selected, which shall show accurately the location and dimensions of the proposed irrigation works. The maps of the lands and proposed irrigation shall be prepared in accordance with the regulations of the state engineer's office and rules of the department of the interior.



§ 36-3-110. Examination of proposal - report

(1) Immediately upon the receipt of any request and proposal as designated in section 36-3-107, it is the duty of the secretary of the board to examine the same and ascertain if it complies with the rules of the board and the regulations of the department of the interior. If it does not, it is to be returned for correction. If it does comply, it shall be submitted to the state engineer, who shall examine the same and make a written report to the board, stating whether the proposed works are feasible; whether the proposed diversion of the public waters of the state will prove beneficial to the public interest; whether there is sufficient unappropriated water in the source of supply; whether a permit to divert, store, and appropriate water through or by the proposed works has been approved by him; whether the capacity of the proposed works is adequate to reclaim the land described; and whether the maps filed comply with the requirements of his office and the regulations of the department of the interior. He shall determine whether the lands proposed to be irrigated are desert in character and such as may properly be set apart under the provisions of the act of congress referred to in section 36-3-103 and the rules and regulations of the department of the interior.

(2) When the state engineer is unable, from an examination of the maps and field notes submitted for his examination, to determine whether the proposed irrigation works are feasible and adequate or whether the proposed diversion of the public water is beneficial to public interest and whether the lands proposed to be irrigated are of such a character as to come under the provisions of the act of congress referred to in section 36-3-103, he shall report to the board and also report the estimated cost of a survey and examination. It is his duty to make, or cause to be made by some qualified assistant, such survey or examination as will enable him to report intelligently thereon to the board when directed by the board to make such examination or survey.



§ 36-3-111. Board to consider proposal

On receipt of the report of the state engineer, the register shall place the request and proposal, with the engineer's report thereon, before the board for its consideration. In case of approval the board shall instruct the register to file in the local land office a request for the withdrawal of the land described in the proposal. No request on which the state engineer has reported adversely, either as to the water supply, the feasibility of the construction, capacity of the works, or as to the character of the lands sought to be irrigated, shall be approved by the board.



§ 36-3-112. Rejection of proposal - second proposal

In case the state engineer reports adversely upon the proposed irrigation works or where requests and proposals are not approved by the board, the board shall notify the parties making such proposals of such actions and the reasons therefor. Any party so notified shall have sixty days in which to submit another proposal; but the board, at its discretion, may extend the time to six months.



§ 36-3-113. Provision for contract - bond

Upon the withdrawal of the land by the department of the interior, it is the duty of the board to enter into a contract with the party submitting the proposal, which contract shall contain complete specifications of the location, dimensions, character, and estimated cost of the proposed ditch, canal, or other irrigation work and state the price and terms upon which the state is to dispose of the lands to settlers and such other conditions and provisions as the board may direct. This contract shall not be entered into on the part of the state until the withdrawal of these lands by the department of the interior and the filing of a satisfactory bond on the part of the proposed contractor for irrigation works, which bond shall be in a penal sum equal to five percent of the estimated cost of the works and conditioned upon carrying out the provisions of the contract with the state.



§ 36-3-114. Time for construction - forfeiture

No proposal shall be considered by the board which requires a greater time than five years for the construction of the works. All proposals shall state that the work shall begin within six months from the date of contract; that at least one-tenth of the construction work shall be completed within two years from the date of said contract; that the construction shall be prosecuted diligently and continuously to completion; and that a cessation of work under the contract with the state for a period of six months after the second year, without the sanction of the board, will forfeit to the state all rights under said contract. The board, for good cause shown, shall extend the time of beginning or of completing the whole or any part of said construction work for a period commensurate with the difficulties of construction and the location of the proposed project. No extension of time shall be granted until after thirty days' notice, given by publication in at least one daily paper, published at the capital, and in at least one paper published in each county in which the project and the land sought to be watered thereby is located, of the time and place where such extension of time will be considered and opportunity afforded to all interested parties to appear and be heard.



§ 36-3-115. Failure in construction

(1) Upon the failure of any parties having contracts with the state for the construction of irrigation works to begin the same within the time specified by law, or to carry on work as provided in their contract, or to complete the same within the time or in accordance with the specifications of the contract with the board and the provisions of this article, it is the duty of the register to give such parties written notice of such failure. In the event the board has extended the time of the beginning or of completing the whole or any part of the construction work beyond the time set forth in the contract between the state and the party submitting the proposal, then the conditions and penalties of this section shall not apply to or be enforceable against the parties constructing the project until the time the extensions have expired.

(2) If, after a period of sixty days they have failed to proceed with the work or to conform to the specifications and conditions of their contract with the state, it is the duty of the board to declare the bond and contract of such parties forfeited to the state. The board shall notify the contractors of the forfeiture of the contract, by letter to the address given in the proposal, and give notice once a week for a period of four weeks, in some newspaper of general circulation in the county in which the work is situated, and in one newspaper at the state capital in like manner and for a like period. Upon a day fixed, proposals will be received at the office of the register, at the capitol at Denver, for the purchase of the incompleted works and for the completion of the contract.

(3) The time for receiving bids shall be at least sixty days after the issuance of first notice of forfeiture. The money received from the sale of partially completed works under the provisions of section 36-3-114 shall first be applied to the expense incurred by the state in their forfeiture and disposal to satisfy the bond and to the satisfaction, pro rata, of the adjudicated liens for labor or materials. The surplus, if any exists, shall be paid to the original contractors with the state.



§ 36-3-116. State not to be made liable

Nothing in this article shall be construed as authorizing the board to obligate the state to pay for any work constructed under any contract or to hold the state in any way responsible to settlers for the failure of contractors to complete the work according to the terms of their contracts with the state.



§ 36-3-117. Notice of land open for settlement

Immediately upon the withdrawal of any land for the state by the department of the interior, and the inauguration of work by the contractors, it is the duty of the board, by publication once each week, in one newspaper of the county in which the lands are situated, and in one newspaper at the state capital for a period of four weeks, to give notice that the land is open for settlement, and the price and terms upon which the land will be sold to settlers by the state.



§ 36-3-118. Application to enter - requirements

Any citizen of the United States, or any person having declared his intention to become a citizen of the United States, over the age of twenty-one years, may make application, under oath, to the board to enter any of the land in an amount not to exceed one hundred and sixty acres for any one person. The application shall set forth that the person desiring to make such entry does so for the purpose of actual reclamation, cultivation, and settlement in accordance with the act of congress set out in section 36-3-103 and the laws of this state relating thereto and that the applicant has never received the benefit of the provisions of this article to an amount greater than one hundred and sixty acres, including the number of acres specified in the application under consideration. Such application must be accompanied by a certified copy of a contract for a perpetual water right, made and entered into by the party making application, with the person, company, or association which has been authorized by the board to furnish water for the reclamation of the lands. If the applicant has at any time entered land under the provisions of this article, he shall so state in his application, together with the description, date of entry, and location of the land. The board shall file in its office the application and papers relating thereto and, if allowed, issue a certificate of location to the applicant. All applications for entry shall be accompanied by a payment of twenty-five cents per acre, which shall be paid as a partial payment on the land if the application is allowed. All certificates, when issued, shall be recorded in a book to be kept for that purpose. If the application is not allowed, the twenty-five cents per acre accompanying it shall be refunded to the applicant. The board shall dispose of all lands accepted by the state under the provisions of this article at a uniform price of fifty cents per acre, half to be paid at the time of entry and the remainder at the time of making final proof by the settler.



§ 36-3-119. Disposition of funds

As provided in the act of congress set out in section 36-3-103, all moneys received by the board from the sale of lands selected under the provisions of this article shall be deposited with the state treasurer, and such sums as may be necessary shall be available for the payment of the expenses of the board and of the state engineer's office incurred in carrying out the provisions of this article. Such expenses shall be paid by the controller in the manner provided by law, upon vouchers duly approved by the board for the work performed under its direction and by the state engineer for all work performed by the state engineer's office; and any balance remaining over and above the expense necessary to carry out the provisions of this article shall constitute a trust fund in the hands of the state treasurer, to be used for the reclamation of other desert lands.



§ 36-3-120. Duty of settler - proof of settlement

(1) Within one year after any person, company of persons, association, or incorporated company authorized to construct irrigation works under the provisions of this article has notified the settlers under such works that it is prepared to furnish water under the terms of its contract with the state, the settlers shall cultivate and reclaim not less than one-sixteenth part of the land filed upon. Within two years after the notice, the settler shall have actually irrigated and cultivated not less than one-eighth of the land filed upon. Within three years from the date of notice, the settler shall appear before the register, or a judge or clerk of the district court in the county in which such land is situated, as designated by the register, and make final proof of reclamation, settlement, and occupation. The proof shall embrace evidence that he has a perpetual water right for his entire tract of land sufficient in volume for the complete irrigation and reclamation thereof, that he is an actual settler thereon, and that he has cultivated and irrigated not less than one-eighth part of said tract and such further proof, if any, as may be required by the regulations of the department of the interior or the board.

(2) The officer taking this proof is entitled to receive a fee, to be fixed by the state board of land commissioners, not to exceed five dollars and to be paid by the settler. It shall be in addition to the price paid to the state for the land. All proofs so received shall be submitted by the register to the board and shall be accompanied by the last final payment for the land, and, on the approval of the same by the board, they shall be forwarded to the secretary of the interior, with a request that a patent to the lands be issued to the state.

(3) When the state, through its state board of land commissioners, can make proof that such irrigation works have been completed for the reclamation of the lands so segregated and that an ample supply of water is actually furnished in a substantial ditch or canal or by artesian wells or reservoirs, for such purpose, the board shall apply for a patent to such lands, in the manner provided by the regulations of the department of the interior and in accordance with the provisions of the acts of congress relating thereto, without waiting for settlement or cultivation of such lands.



§ 36-3-121. Patent - water lien - foreclosure - deed

(1) Upon the issuance of a patent to any lands by the United States to the state, notice shall be forwarded to the settler upon such land. It is the duty of the board, under the signature of its president and attested by its secretary, to issue a patent to said lands from the state to the settler. All water rights acquired under the provisions of this article shall attach to and become appurtenant to the land as soon as the title passes from the United States to the state.

(2) Any person, company, association, or incorporated company furnishing water for any tract of land shall have a first and prior lien on the water right and land upon which the water is used, for all deferred payments for the water right. The lien shall be in all respects prior to any other liens created or attempted to be created by the owner and possessor of said land. The lien shall remain in full force until the last deferred payment for the water right is fully paid and satisfied according to the terms of the contract under which the water right was acquired. The contract for the water right upon which the lien is founded shall be recorded in the office of the county clerk and recorder of the county where the land is situate.

(3) Upon default of any of the deferred payments secured by any lien under the provisions of this article, the person, company of persons, association, or incorporated company holding or owning said lien may foreclose the same according to the terms and conditions of the contract granting and selling to the settler the water right. All sales shall be advertised in a newspaper of general circulation, published in the county where the land and water right is situate, for six consecutive weeks, and shall be sold to the highest bidder at the front door of the courthouse of the county or such place as may be agreed upon by the terms of the contract. The sheriff of the county shall give all notices of sale and sell all property and make and execute a good and sufficient deed to the purchaser. At the sale, no person, company of persons, association, or incorporated company, owning or holding any lien, shall bid in or purchase any land or water right at a price less than the amount due on the deferred payment for the water right and land and the costs incurred in making the sale of said land and water right. The sheriff shall execute a certificate of sale as in case of sale on execution, subject in all respects to redemption as in such case; and if not redeemed the sheriff shall execute a deed as upon sale on execution.



§ 36-3-122. Requirements of maps

The maps of the lands selected under the provisions of this article shall show the location of the canals or other irrigation works approved in the contract with the board. All lands filed upon shall be subject to the right-of-way of such canals or irrigation works. The right-of-way shall embrace the entire width of the canal and such additional width as may be required for its proper operation and maintenance, the width of right-of-way to be specified in the contracts provided for in this article.



§ 36-3-123. Rules - report of construction company

The board shall provide suitable rules for the filing of proposals for constructing irrigation works, and for the entry and payment of the land by settlers, and for the forfeiting of entry by settlers upon failure to comply with the provisions of this article. There shall be kept in the office of the board, for public inspection, copies of all maps, plats, contracts for the construction of irrigation works, and the entries of land by settlers. It shall require from each person, company of persons, association, or incorporated company engaged in the construction of irrigation works, under the provisions of this article, an annual report, to be submitted to the board on or before November 1 of each year. This report shall show the number of water rights sold, the number of users of water under the irrigation works, the legal subdivisions of land for which water is to be furnished, the names of the officers of the company, the acreage of land which the irrigation works is prepared to supply with water, and such other data as the board requires. The rules required by this section may be waived in the case of irrigation works being constructed by a person, colony, or association of persons to furnish water for land settled upon and being reclaimed by themselves.



§ 36-3-124. Duties of employees - fees

(1) The board shall prescribe the duties of all its employees and shall collect the following fees: For filing each application, one dollar; for filing each proof, one dollar; for issuing each patent, one dollar; and for making certified copies of papers or records, the same fee as provided for to be charged by the secretary of state for like services.

(2) A fee book shall be kept by the register, showing all fees received by him from any source whatever. The money collected for fees shall be paid to the state treasurer and credited to the fund created by virtue of this article.



§ 36-3-125. Record of work - publication

The board shall maintain a detailed record of the names, location, and character of the irrigation works in process of construction; the acreage and legal subdivisions of land intended to be reclaimed; the estimated cost of said irrigation works; the price of water rights from such irrigation works; and the terms of payment for water rights and land. Publication of this information and of other material circulated in quantity outside the board shall be subject to the approval and control of the executive director of the department of natural resources.






Article 4 - Reclamation of State Lands

§ 36-4-101. Water rights for state lands

For the purpose of furnishing water and securing water rights for state lands, the state board of land commissioners is authorized to enter into contracts with any person, corporation, or irrigation district, providing for such irrigation, and to petition all such lands into irrigation districts at the time of or after the formation of such districts.



§ 36-4-102. Water tax - assessment

In case of any such land so petitioned into any irrigation district, the state board of land commissioners shall be considered in all respects as a freeholder, so long as said land remains unsold, but as soon as any of such land is sold, whether occurring prior or after the time such land is petitioned into any such irrigation district, the purchaser shall from the time of his purchase be considered as such freeholder and entitled to all the rights of a freeholder, whether or not he has completed his payments to the state board of land commissioners. In no case shall any interest or title of the state be made liable or subjected to any claim for any water tax, water assessment, or water charge by reason of the including of any of such state land in any irrigation district. All assessments or other payments for the cost of irrigating any such state land shall be paid by the lessees or purchasers thereof. In case of any lease or sale, the lessee or purchaser shall pay to the register on or before March 1 of each year, in addition to his rental or amount due on his contract of purchase, as the case may be, such an additional amount as will equal the district assessment for an equal amount of land within the district or such greater amount as the board may require, and the register shall pay such additional amounts to the proper officer authorized by law to receive payment of assessments within such district to apply on the cost of furnishing water for such state land. When the title to any such state land passes from the state, the unpaid balance of the cost of furnishing water for the same shall at once become due and payable and attach as a lien thereon and be collected as an assessment of such irrigation district, in the same manner as assessments on other lands in the district.



§ 36-4-103. Payment by lessee or purchaser

In order to provide payment for such water rights for state lands, the state board of land commissioners may agree that, when any state land for which irrigation is provided is leased or sold, the lessee or purchaser, as the case may be, shall pay the agreed value therefor, at such times and in such amounts and in such proportion as may be agreed upon by the state board of land commissioners. The state board of land commissioners has power to secure, to any such person, corporation, or irrigation district so furnishing water for the irrigation of state lands, the payment of the cost of such water rights upon such lands being leased or sold by the lessee or purchaser thereof. In no case shall the state board of land commissioners have any power to use any of the school fund, either principal or interest, for any such purpose.



§ 36-4-104. Board may improve state land

The state board of land commissioners is authorized to take, on behalf of and in the name of the state, as speedily as practicable, such action as may, in the judgment of the board, be necessary or desirable to irrigate and improve such lands belonging to the state, and lying in the San Luis valley and elsewhere, as may in the judgment of the board be susceptible of improvement by irrigation.



§ 36-4-105. Water rights acquired - how

Such action may be taken by initiating such water rights and systems for reservoirs, canals, and conduits, or by the purchase of existing water rights, systems for reservoirs, canals, and conduits, or an interest therein, including pumping plants, highways, and such other accessories as may, in the judgment of the board, be necessary or desirable to the successful accomplishment of the objects of sections 36-4-104 to 36-4-112.



§ 36-4-106. Board may proceed - how

In furtherance of such objects the board shall proceed in accordance with the irrigation laws of the state, insofar as the same are applicable, and may, if it elects, also proceed under the laws of the United States relating to the acquisition of such rights or easements over the public lands of the United States.



§ 36-4-107. Departmental decisions

In case such procedure, or any part thereof, is under the laws of the United States, the board shall not be bound or required to accept or concur in the action or decision, or failure or delay in action or decision of any departmental or other officer, agent, or employee of the United States, if in the judgment of the board the same is not in good faith, or is for the mere purpose of delay, or is adverse to the legal, constitutional, or inherent rights of the state; nor shall the board, in any event, accept or concur in any such action, decision, grant, or permit which is, or purports to be, revocable by the United States or by any departmental or other officer, agent, or employee of the United States at its discretion or without reasonable cause and opportunity to be heard.



§ 36-4-108. Power of eminent domain

In case of such procedure under the laws of the United States and in the event that any departmental or other officer, agent, or employee of the United States shall, in the judgment of the board, fail or refuse to act or decide within a reasonable time, or in bad faith, or for mere purpose of delay, or act or decide adversely to the legal, constitutional, or inherent rights of the state, upon any question involved and subject to his action or decision or shall obstruct, hinder, or interfere with the necessary occupancy or possession of the lands involved by the state, or any of its agents or employees, the board shall at once proceed to acquire the desired rights or easements, occupancy, or possession by invoking the power of eminent domain of the state. Such proceedings, including the right to enter upon the lands involved for the purpose of examination and survey, and the right of possession during the pendency of the action, and in all other respects, shall be as provided in articles 1 to 7 of title 38, C.R.S., in relation to eminent domain insofar as applicable and as supplemented and enlarged by sections 36-4-104 to 36-4-112.



§ 36-4-109. Parties - process

Such actions shall be brought in the name of the state as plaintiff, in the district court of any county in which the system of irrigation or any part thereof is located, or is to be located, and shall make as defendants thereto by proper name and official title, when known, such departmental and other officers, agents, and employees of the United States as have or claim to have jurisdiction, possession, charge, or control, or are exercising the same, over the lands involved or any part thereof, and such other officers, agents, and persons as the board may deem necessary or proper. The summons and other process shall be served and return made in the manner prescribed in articles 1 to 7 of title 38, C.R.S., or in any other manner required by the order of the court in the action.



§ 36-4-110. Interests vested in state

Upon the completion of service and return of summons or other process and the expiration of the time required by law or the order of the court before whom the action is pending for the appearance of the defendants, such defendants and all interests of the United States in the lands involved shall be deemed to be in court and subject to its jurisdiction, and thereafter, such proceedings shall be had as are required by the laws of the state, so far as applicable and as supplemented and enlarged by the provisions of sections 36-4-104 to 36-4-112, and, if the judgment of the court is in favor of the state, it shall vest in the state the rights and easements so adjudged over all public lands of the United States so involved, whether the same are reserved or unreserved, or are withdrawn temporarily or permanently for any purpose whatever, except those held for strictly governmental purposes, the jurisdiction over which has been ceded by the state to the United States.



§ 36-4-111. Mandamus - injunction

Nothing in sections 36-4-104 to 36-4-112 shall prevent the board or the state from proceeding in aid of the actions provided in said sections, or independently thereof, by mandamus, injunction, or other appropriate action, civil or criminal, to acquire irrigation rights and easements upon the public domain for the benefit of the state or its citizens or to protect and defend the same.



§ 36-4-112. Attorney general to enforce

The attorney general of the state is directed to give prompt and special attention to the enforcement of sections 36-4-104 to 36-4-112 and shall, when so requested by the board, give advice and take such legal action as in his or her judgment is necessary or proper and may, if necessary, with the approval of the board and governor, employ not to exceed one lawyer or firm of lawyers to assist him or her in such legal action, but a retainer shall not be paid or other payment for such services made until after the services have been rendered or concurrently may be paid with the rendition of the services.






Article 5 - Sale and Improvement of State Lands

§ 36-5-101. Sale of state lands - servicemen

The state lands, including school lands, excepting only such as may be subject to leases restricting the sale thereof and then only excepting during the duration of such restrictions, shall be sold at public sale in the manner provided by law for the sale of state lands, except as provided in this article, upon the application for the sale thereof executed in accordance with the terms of this article by any permanent resident of the state who intends to settle upon or improve the same, and who was regularly inducted, enlisted, or commissioned in the United States Army, Navy, or Marine Corps and who served therein for a period of more than one month between April 1, 1898, and July 4, 1902, or between April 6, 1917, and November 11, 1918, and was honorably discharged, and who is now, or may at any time, prior to the filing of said application, become a citizen of the United States, and who complies with the provisions of this article.



§ 36-5-102. Sale - price per acre

All of the lands shall be sold at public sale at not less than three dollars and fifty cents per acre, to the highest and best bidder, and all general laws of this state and rules of the state board of land commissioners applicable to the sale and disposition of state lands not in conflict with the provisions of this article shall apply to and govern in all respects all sales and proceedings held under this article.



§ 36-5-103. Applicants - qualifications - value

In addition to the matters contained in other applications for the sales of state lands, applications under this article shall contain and be accompanied by proof, satisfactory to the state board of land commissioners and conclusive beyond reasonable doubt, of the applicant's qualifications and the affidavit of the applicant that such application is made in good faith for the purpose of acquiring the land for himself only and for the purpose of settling upon or improving the same. No person shall be entitled or allowed to make more than one application under this article, and no application shall include more land than the applicant shall estimate to be worth seven thousand five hundred dollars. The lands purchased under this article need not be contiguous if the state board of land commissioners approves a sale of noncontiguous lands.



§ 36-5-104. Appraisal

The land included in said application shall be appraised at its true value and no more. If said land is appraised at more than seven thousand five hundred dollars, enough land, by legal subdivisions or such fractions thereof as the state board of land commissioners shall approve, shall be excluded by the applicant to bring the value of the remainder below seven thousand five hundred dollars.



§ 36-5-105. Amount of bid

No land shall be sold upon an application filed under this article unless the applicant shall bid therefor an amount at least equal to the appraised value thereof. Applicants and all other persons purchasing at said sale may bid therefor in any amount in excess of said appraised value.



§ 36-5-106. Payments - interest - expense

Payment for the lands shall in all cases be made as provided for by law; but, if the person upon whose application said lands are offered for sale is the successful bidder, then, and not otherwise, the following terms for payment shall apply: The sum bid, or any part thereof, shall not be due until twenty years from the date of said sale, when it shall be paid in full. All or any portion of the sum bid may be payable at any semiannual period. All sums bid shall bear interest at six percent per annum until paid. The interest shall be due and payable annually. Payment of the first three payments of said interest shall be deferrable at the option of such purchasing applicant until the end of the third year. The state board of land commissioners has the power, but shall be under no obligation, to grant other extensions of time for the payment of interest, and all such overdue interest shall draw interest at six percent until paid. The expenses of such sale shall in all cases be paid by the applicant.



§ 36-5-107. Alienation of rights - restrictions

Until a patent for the land issues, the certificate of purchase issued at such sale and the interest acquired by any purchaser of the lands thereunder shall not be subject to transfer or alienation, lien, or mortgage, voluntary or involuntary, but the interest acquired shall descend to the heirs of the purchasers as in other cases. After the patent issues, the ownership and power of disposition of said lands shall be absolute. No patent shall issue prior to five years after the date of such sale, nor until said land is fully paid for.



§ 36-5-108. Certificate of purchase - cancellation

The state board of land commissioners may cancel any certificate of purchase issued under this article because of a false or fraudulent application; a voluntary alienation, transfer, mortgage, or placing of a lien upon said land or the certificate of purchase; or for failure to settle upon or improve said land within a period of two years from the date of sale; or for failure to make payments of principal or interest as the same become due. Action shall be taken only after reasonable notice to the person named in said certificate, which action is subject to review by the district court of the county where such lands are situate, said proceeding for review to begin within sixty days from the date of the order of revocation.



§ 36-5-109. Board to make available list of lands

The state board of land commissioners shall publish, subject to the approval and control of the executive director of the department of natural resources, a list of all lands in this state open to sale under this article, together with any available description matter or information regarding the same, and such information regarding the laws governing sales under this article as it and the executive director of the department of natural resources may deem advisable.



§ 36-5-110. Provision for prior purchasers

Any person possessing the qualifications of an applicant as defined in section 36-5-101, who on or before April 7, 1921, purchased any state lands and who has not completed payment for the same, may, if he elects, file a declaration of acceptance of the provisions of this article and proof of his qualifications and shall thereafter be considered and dealt with as an applicant under this article and shall be subject to all the limitations and receive the benefit provided for in this article.



§ 36-5-111. Person not applicant may bid - when

Any person possessing the qualifications of an applicant, as defined in section 36-5-101, may bid at the sale of any state lands held pursuant to any law governing the sale thereof. If at the time of the sale the applicant pays all the costs thereof and deposits with the state board of land commissioners the additional sum of fifty dollars and declares in writing that he is so qualified and intends to purchase the lands in accordance with the terms of this article, he shall, if he is a successful bidder at said sale, be granted thirty days within which to furnish proof of his qualifications to purchase. If he, within thirty days, furnishes the proof of his qualifications in accordance with the provisions of this article, he shall be deemed to have purchased the land upon an application under the provisions of this article and shall be subject to all the benefits and limitations of an applicant under this article, and a certificate of purchase shall then issue to him. In such case he may also purchase, upon an application under this article, lands additional to those purchased at such sale sufficient to make the total value of land purchased by him, in accordance with the provisions of this article, seven thousand five hundred dollars. If proof of said bidder's qualifications is furnished as provided in this section, said sum of fifty dollars shall be applied upon the purchase price of the lands. If proof of the bidder's qualifications is not furnished within thirty days, there shall be a resale of the lands upon the signed application, and said deposit of fifty dollars shall be paid by the state board of land commissioners to the person who was the next to the highest bidder at such sale.



§ 36-5-112. Terms of sale

On all sales of state lands, the terms of payment shall be as follows: Not less than twenty-five percent of the purchase price shall be paid in cash at the time of the sale, and the balance shall be made payable upon an amortization plan based on interest at not less than four percent per annum and providing for the payment of semiannual installments sufficient in amount to extinguish such balance at the end of thirty-three years from date of sale; but, in cases where the total improvements on the land sold are in excess of forty percent of the total value of the land, the state board of land commissioners may, in its discretion, reduce the amount which shall be paid in cash at the time of the sale to ten percent of the purchase price. The purchaser shall have the privilege, on any installment date, of paying on his original obligation, in addition to the installment then due, the sum necessary to reduce the original obligation by one hundred dollars or any multiple thereof, but in such event, except when any such additional payment is sufficient to discharge the purchaser's entire debt, the balance remaining due from the purchaser shall remain amortized for the remainder of said thirty-three-year period on the same interest basis, with adjusted semiannual installments. Any certificates of purchase outstanding on lands sold on or before May 2, 1929, may, when the state board of land commissioners deems it advisable, and upon application of the holder thereof, be converted to certificates of purchase on the amortization plan. The board shall have the right to charge such fees under this article as it may deem reasonable.






Article 6 - Purchase by Veterans



Article 7 - Forestry

Part 1 - State Board of Land Commissioners

§ 36-7-101. Tree defined

For the purposes of this article, the word "tree" means all vegetable growth of a woody texture of any size whatsoever. No lands contemplated in this law shall be leased for any purpose whatsoever that will destroy the tree growth.



§ 36-7-102. Trees not to be cut

No trees needed to conserve the snows, ice, or water of any irrigation district shall be cut from any part of the public domain, except as provided in this article.



§ 36-7-103. Disposition of timber on state lands

(1) The state board of land commissioners, referred to in this article as the "board", is authorized to sell and otherwise dispose of timber on state lands; to secure the maximum possible amount therefrom, based upon cruised and appraised quantities thereon, location, accessibility, and market conditions; to issue permits of authority for timber cuttings; and to require cash deposits in advance to apply on such timber-cutting permits. In cases in which the appraised value of timber involved in any proposed sale exceeds five thousand dollars, competitive bids shall be received by the board, after call for such bids has been advertised over a thirty-day period in three issues of a newspaper of general circulation in each county in which the timber is located.

(2) The board, when contracting with the Colorado state forest service, shall direct the service to use the appropriate methods necessary to ensure proper management of state trust lands whenever the board contracts for the disposition from state lands of timber that:

(a) Has been infested with bark beetles; or

(b) Is harvested from a forest whose health is otherwise in decline or from which the board anticipates declining revenues due to forest health factors.



§ 36-7-104. Rules regulating sale

The board shall issue rules regulating the following: The sale of timber; timber protection of the young growth and the remaining stand in accordance with approved forestry practice; the filing of applications by purchasers; the issuing of permits of authority for cuttings; the cruising and appraisement of timber quantities to be sold; and the expenses to be paid by the timber purchaser.



§ 36-7-105. Protection from fire

The board shall endeavor by every means at its disposal to protect the state's timber lands from fire menace and destructive timber fires. It shall cooperate with the United States forest service and otherwise for such protection when timber fires occur and hire all necessary help, laborers, or firefighters for the extinguishing of such fires. It shall construct within the state forest lands and on its exterior boundary lines locked fire booths containing necessary apparatus for fighting fires and post in conspicuous places within the area and outside on the exterior boundary lines of the state's forest lands, fire warnings and supply all modern fire fighting appliances and equipment necessarily required in approved forestry protection practice.



§ 36-7-106. Bond of person cutting trees

The state board of land commissioners shall require of all persons cutting trees upon state lands a bond in a sufficient amount, with good and approved security, for the carrying out in good faith of the provisions of part 2 of this article.



§ 36-7-107. District attorneys to prosecute

The district attorneys of the various judicial districts of the state are directed to prosecute in the name of the state all cases arising under this article.






Part 2 - Colorado State Forest

§ 36-7-201. Colorado state forest created - penalty

(1) There is hereby created the Colorado state forest, to consist of a consolidated area of forest lands to be selected by the state board of land commissioners, through exchange with the United States government.

(2) The state board of land commissioners shall be authorized to exchange school, university, penitentiary, internal improvement, agricultural college, or any other state lands, either within or without the United States national forest, for other lands of at least equal area and appraised value, for the purpose of this section.

(3) The state forest lands, when so selected, from time to time, by formal resolution of the board, shall be set aside and sale of any parcel or part thereof prohibited. The withdrawal from sale of such lands shall be so designated upon the records and plat books of the board in accordance with this section.

(4) The board is authorized with the administration of the state forest lands; the leasing of the same for grazing, agricultural, mineral, and all other purposes to secure the maximum rental and revenue therefrom; to provide for and extend the practice of intensive forestry for its preservation; to sell, cut, and remove timber therefrom in accordance with good forestry practice; and to provide for protection against fire hazard.

(5) The board shall prescribe and issue rules and regulations for the administration and leasing of such lands and for the preservation, conservation, cutting, and sale of timber thereon; and for the improvement of such lands, the building of trails, roads, and otherwise, and for the expense thereof.

(6) The general assembly shall, from time to time, provide for the necessary expense of the administration and improvement of the state forest lands, by an appropriation for the operation of the board.

(7) Any person or corporation who shall trespass, commit depredations, or by negligence be responsible for any fires, or who shall cut or remove any timber from the state forest lands without authority so to do from the board is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.



§ 36-7-202. Board to designate state forests

The board is authorized to designate as state forests units of land suitable in character and size for such purposes and to administer such state forests for the sustained yield of forest and range products therefrom. All moneys collected or acquired by the board from fees derived from the lease or rental of surface rights for grazing, commercial, or recreational purposes of state school trust lands located in state forests shall be paid over to the state treasurer to be deposited and transferred as follows: Seventy-five percent to the public school income fund of the state and twenty-five percent to the county public school fund of the county in which the land from which the moneys were derived is located.






Part 3 - Roadless Areas Review Task Force



Part 4 - Wildfire Risk Reduction Grant Program

§ 36-7-401. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Since 2002, more than thirty-eight thousand damaging wildfires occurred in Colorado, including the Hayman fire, which was the largest catastrophic wildfire in Colorado history. The Hayman fire burned one hundred thirty-eight thousand one hundred fourteen acres, destroyed one hundred thirty-three homes and numerous other structures, contributed to air pollution, and damaged several watersheds. The Hayman fire cost Colorado thirty-nine million one hundred thousand dollars.

(b) Additionally, in 2010, the Four Mile Canyon wildfire destroyed one hundred sixty-nine homes, burned six thousand three hundred eighty-eight acres, and cost ten million dollars in firefighting efforts;

(c) In 2011, there were four thousand three hundred twenty wildfires reported in Colorado; and

(d) In 2012, more than five thousand wildfires occurred in Colorado, including the High Park wildfire, the Lower North Fork wildfire, and the Waldo Canyon wildfire. Six persons lost their lives in wildfires that year. Additionally, the wildfires destroyed more than six hundred forty-eight structures, burned more than three hundred eighty-four thousand eight hundred three acres, caused at least five hundred thirty-eight million dollars in property loss, and cost Colorado more than forty-eight million dollars in firefighting efforts.

(2) The general assembly further finds and declares that:

(a) In the past thirty years, the Colorado timber industry has declined, thus resulting in less wood being removed from our forests and leaving more wood material to fuel damaging wildfires. The number of sawmills in Colorado has declined from eighty-four in 1982 to thirty-one in 2007.

(b) The existence of poor forest health conditions, combined with our current drought conditions, indicate the potential for more catastrophic wildfires in the future;

(c) Damaging wildfires occur regularly in Colorado due in part to inadequate efforts to achieve appropriate densities in our forests. Increasing our efforts to thin the forests in Colorado would keep our forests healthy and help reduce risks associated with catastrophic wildfires that endanger lives, property, watersheds, and transmission lines.

(d) The existence of fire-dependent ecosystems in Colorado necessitates that communities in areas of the wildland-urban interface be fire adapted.

(3) (a) The general assembly further finds, declares, and determines that it is critical that we invest in measures that reduce the probability of catastrophic fires spreading uncontrollably into our communities in areas of the wildland-urban interface.

(b) It is the general assembly's intent to provide aid and guidance for catastrophic wildfire risk mitigation by authorizing a competitive grant program to assist with funding community-level and statewide actions implemented to protect populations and property in the wildland-urban interface and to promote forest health and the utilization of woody material including traditional forest products and biomass energy.



§ 36-7-402. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Department" means the department of natural resources.

(2) "Fuel" means living and dead combustible vegetation that can feed a fire, including grass, leaves, pine boughs, shrubs, and trees.

(3) "Hazardous fuel reduction treatment" means treatments that remove or reduce vegetative fuel, including mechanical, manual, broadcast burning, and pile burning fire treatments, in order to:

(a) Diminish the potential damage arising from a catastrophic wildfire; and

(b) Enhance emergency personnel's ability to influence the spread of wildfire.

(4) "Wildland-urban interface" or "WUI" means an area where:

(a) Human development is close to wildland vegetation; and

(b) There exists a high potential for a wildland fire.



§ 36-7-403. Wildfire risk reduction grant program - creation - eligibility - department powers and duties - rules

(1) There is hereby created in the department the wildfire risk reduction grant program. The purpose of the program is to provide funding opportunities for projects implementing hazardous fuel reduction treatments to reduce the risks associated with wildfires in the WUI throughout Colorado.

(2) The department shall develop and administer the program in consultation with an advisory committee created in section 36-7-404. In developing the program, the department shall:

(a) Dedicate up to twenty-five percent of the grant funds available in the wildfire risk reduction fund, created in section 36-7-405, to fund capacity-building efforts to provide local governments, community groups, and collaborative forestry groups with the resources necessary to provide site-based hazardous fuel reduction treatments, including neighborhood slash piles and community equipment for use by landowners;

(b) Dedicate up to five percent of the grant funds available in the wildfire risk reduction fund to be used by the department to:

(I) Monitor grant recipients' compliance with the grant program; and

(II) Measure the grant program's effectiveness;

(c) Require a grant applicant to demonstrate that:

(I) The grant applicant has available, or will have available before implementation of the project, matching funds in the form of a dollar-for-dollar match or the value of in-kind contributions for the project. A project's matching funds may come from federal sources or state sources, but no more than fifty percent of the matching funds may come from state sources; except that, if the grant applicant is a state agency, more than fifty percent of the matching funds may come from other state sources.

(II) The proposed project includes a plan for utilizing any woody material generated by the project, including traditional forest products and biomass energy products. Pursuant to its authority under section 23-31-315, C.R.S., the Colorado state forest service shall offer technical support to grant applicants to assist with the development of the applicant's plan for utilizing forest products. The department shall inform applicants of the availability of the Colorado state forest service's technical support.

(d) Encourage a grant applicant, where feasible, to utilize the labor of:

(I) Youth and young adults participating in a Colorado youth corps organization accredited by the Colorado youth corps association; or

(II) Veterans participating in an accredited Colorado corps program serving veterans.

(e) In consultation with the advisory committee created in section 36-7-404, establish the information to be included in the grant application, including a description of the proposed project; and

(f) Establish a plan for administering the grant program, including the development of:

(I) Periodic reporting requirements;

(II) Tools for monitoring and tracking grant projects; and

(III) Measures for assessing the progress of grant projects.

(3) Annually and in a final report to be presented before the end of the regular session in 2018, the department shall report to the agriculture, livestock, and natural resources committee in the Colorado house of representatives and the agriculture, natural resources, and energy committee in the Colorado senate, or their successor committees, regarding the progress of the grant program, including information concerning the:

(a) Number of acres treated;

(b) Cost per acre to treat;

(c) Tonnage of material generated;

(d) Number of jobs created; and

(e) Use of any forest products generated.



§ 36-7-404. Wildfire risk reduction grant program advisory committee - creation - appointment - duties

(1) (a) There is hereby created a wildfire risk reduction grant program advisory committee consisting of eight members. The executive director of the department shall appoint the members of the advisory committee as follows:

(I) At least one member who represents a research university in Colorado;

(II) At least one member from each of the following state agencies:

(A) The department, as designated by the executive director of the department;

(B) The department of public safety, as designated by the executive director of the department of public safety; and

(C) The Colorado state forest service, as designated by the state forester;

(III) At least one member who represents a county or municipal government with jurisdiction over an area of the WUI;

(IV) At least one member who represents a federal land manager;

(V) At least one member who represents the traditional forest products industry;

(VI) At least one member who represents the biomass energy products industry;

(VII) At least one member who represents a nonprofit collaborative group involved with the mitigation of catastrophic wildfires in Colorado; and

(VIII) At least one member with expertise in water and watershed management.

(b) A member of the advisory committee may represent more than one of the groups set forth in paragraph (a) of this subsection (1).

(2) The executive director of the department shall select as advisory committee members persons who are involved in or concerned with the mitigation of catastrophic wildfires in Colorado. An advisory committee member shall recuse himself or herself if he or she has an actual or potential conflict of interest with respect to a grant applicant.

(3) (a) In consultation with the department, the advisory committee shall determine eligibility criteria for grant recipients. Eligible grant recipients include:

(I) Local community groups, including homeowners' associations or neighborhood associations, that are within close proximity to the WUI;

(II) Local government entities within or adjacent to the WUI;

(III) Public or private utilities, including water providers, with infrastructure or land ownership in areas of high risk for catastrophic wildfires;

(IV) State agencies, such as the Colorado state forest service, the state land board, or the division of parks and wildlife, that own lands or property in areas of high risk for catastrophic wildfires; and

(V) Nonprofit groups that promote hazardous fuel reduction treatment projects in partnership with local, state, or private entities.

(b) The advisory committee shall give priority to proposed projects based on geography and risk assessment, using the "red-zone" map developed by the Colorado state forest service to identify areas where a high risk of catastrophic wildfire endangers homes, communities, utilities, and watersheds.

(c) In consultation with the department, the advisory committee's duties are to:

(I) Develop scoring metrics for grant proposals;

(II) Prepare a request for grant proposals;

(III) Determine a deadline for receiving an applicant's grant proposal;

(IV) Evaluate and rank grant proposals received by the deadline; and

(V) Award grants.

(d) The department may assign other duties to the advisory committee that are related to the grant proposal selection process.

(4) The advisory committee may award grants to as many eligible applicants whose grant proposals the advisory committee wishes to fund until all of the grant moneys are awarded.

(5) The advisory committee is not subject to the review required in section 2-3-1203, C.R.S.



§ 36-7-405. Wildfire risk reduction fund - creation - transfer - repeal

(1) There is hereby created in the state treasury the wildfire risk reduction fund, referred to in this section as the "fund". The fund consists of all moneys transferred pursuant to subsection (2) of this section and all moneys that the general assembly may appropriate to the fund. The moneys in the fund are continuously appropriated to the department of natural resources for the purposes set forth in this part 4. All interest earned from the investment of moneys in the fund is credited to the fund. The moneys in the fund are available until expended. Any moneys not expended at the end of the fiscal year remain in the fund and do not revert to the general fund or any other fund.

(2) (a) Repealed.

(b) (I) On July 1, 2016, the state treasurer shall transfer from the general fund to the wildfire risk reduction fund the sum of one million dollars.

(II) This paragraph (b) is repealed, effective July 1, 2018.



§ 36-7-406. Repeal of part

This part 4 is repealed, effective December 31, 2017.









Article 8 - Floating Timber on Stream



Article 10 - Colorado Natural Areas






Weather Modification

Article 20 - Weather Modification

§ 36-20-101. Short title

This article shall be known and may be cited as the "Weather Modification Act of 1972".



§ 36-20-102. Legislative declaration

The general assembly declares that the state of Colorado recognizes that economic benefits can be derived for the people of the state from weather modification. Operations, research, experimentation, and development in the field of weather modification shall therefore be encouraged. In order to minimize possible adverse effects, weather modification activities shall be carried on with proper safeguards, and accurate information concerning such activities shall be made available for purposes of regulation. While recognizing the value of research and development of weather modification techniques by governmental agencies, the general assembly finds and declares that the actual practice of weather modification, whether at public or private expense, is properly a commercial activity which the law should encourage to be carried out, whenever practicable, by private enterprise.



§ 36-20-103. Declaration of rights

The general assembly declares that the state of Colorado claims the right to all moisture suspended in the atmosphere which falls or is artificially induced to fall within its borders. Said moisture is declared to be the property of the people of this state, dedicated to their use pursuant to sections 5 and 6 of article XVI of the Colorado constitution and as otherwise provided by law. It is further declared that the state of Colorado also claims the prior right to increase or permit the increase of precipitation by artificial means for use in Colorado. The state of Colorado also claims the right to modify weather as it affects the people of the state of Colorado and to permit such modification by activity within Colorado.



§ 36-20-104. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(2) "Director" means the executive director of the department of natural resources, as created by article 33 of title 24, C.R.S.

(2.5) "Ground-based winter cloud seeding" means the seeding of clouds between the months of November through May of each year by the use of ground generation equipment.

(3) (Deleted by amendment, L. 96, p. 966, § 1, effective July 1, 1996.)

(4) "Operation" means the performance in Colorado of any activity to attempt to modify or having the effect of modifying natural weather conditions other than usual and customary activities not conducted primarily for weather modification and having only a minor effect on natural weather conditions.

(4.5) "Operator" means any person who conducts a weather modification operation in Colorado.

(5) "Permit" means a certification of project approval to conduct a specific weather modification operation within the state under the conditions and within the limitations required and established under the provisions of this article.

(6) "Person" has the same meaning as that provided in section 2-4-401 (8), C.R.S.

(7) "Publication" or "publish" means a minimum of at least two consecutive weekly legal notices in at least one newspaper of general circulation in the county or counties, or portions thereof, included within the proposed operation. It shall not be necessary that notice be made on the same day of the week in each of the two weeks, but not less than one week shall intervene between the first publication and the last publication, and notice shall be complete on the date of the last publication. If there is no such newspaper, notice shall be by posting in at least three public places within the county, or portions thereof, included within a proposed operation. Publication of notices provided for in this article may be made, at the discretion of the director, by notices broadcast over any or all standard radio, FM radio, television stations, and cable television. Such broadcast notices shall make reference to locations or publications wherein details of the subject matter of the notices are located.

(8) "Research and development" means theoretical analysis, exploration, experimentation, and the extension of investigative findings and theories of a scientific or technical nature into practical application for experimentation and demonstration purposes, including the experimental production and testing of models, devices, equipment, materials, and processes both in the laboratory and in the atmosphere.

(9) "Research and development operation" or "research and development project" means an operation which is conducted solely to advance scientific and technical knowledge in weather modification. Research and development operations may be conducted by state or federal agencies, state institutions of higher education, and bona fide nonprofit research corporations or by commercial operators under contracts with such entities solely for research purposes.

(10) "Weather modification" means any program, operation, or experiment intended to induce changes in the composition, behavior, or dynamics of the atmosphere by artificial means.



§ 36-20-105. Administration

(1) The executive director of the department of natural resources is hereby charged with the administration of this article.

(2) The director shall issue all permits provided for in this article. The director is hereby empowered to issue rules and regulations the director finds necessary to facilitate the implementation of this article, and the director is authorized to execute and administer all other provisions of this article pursuant to the powers and limitations contained in this article.



§ 36-20-107. Duties of the director - rules

(1) The director shall promulgate rules, in accordance with article 4 of title 24, C.R.S., necessary to effectuate the purposes of this article.

(2) and (3) Repealed.



§ 36-20-108. Powers of the director

(1) The director may issue permits applicable to specific weather modification operations. For each operation, said permit shall describe the specific geographic area authorized to be affected and shall provide a specific time period during which the operation may continue, which period may be discontinuous but for operations other than ground-based winter cloud seeding may not have a total duration exceeding one calendar year from the day of its issuance. A separate permit shall be required for each operation. Permits for ground-based winter cloud seeding shall have a duration of five years. If a permit for a ground-based winter cloud seeding operation is renewed, the second permit shall have a duration of five years and any third or subsequent permit shall have a duration of ten years. The director shall issue only one active permit for activities in any geographic area if two or more projects therein might adversely interfere with each other.

(2) The director shall, by regulation or order, establish standards and instructions to govern the carrying out of research and development or commercial operations in weather modification that the director considers necessary or desirable to minimize danger to land, health, safety, people, property, or the environment.

(3) (a) The director may make any studies or investigations, obtain any information, and hold any hearings the director considers necessary or proper to assist the director in exercising the director's power or administering or enforcing this article or any regulations or orders issued under this article.

(b) All hearings conducted under this article shall be conducted pursuant to the provisions of this article and article 4 of title 24, C.R.S., and the director or the director's designee shall conduct any hearing required by this article or the director may, by the director's own action, appoint an administrative law judge pursuant to part 10 of article 30 of title 24, C.R.S., subject to appropriations made to the department of personnel, to conduct any hearing required by this article. Any hearing shall be conducted under the provisions and within the limitations of article 4 or title 24, C.R.S., and this article.

(4) (a) The director may, upon approval of the governor, represent the state in matters pertaining to plans, procedures, or negotiations for interstate compacts relating to weather modification, but, before any such compacts may be implemented, the consent of the general assembly must be obtained.

(b) The director may represent the state and assist counties, municipalities, and public agencies in contracting with commercial operators for the performance of weather modification or cloud-seeding operations. Counties, municipalities, and other public agencies of this state are hereby granted the authority to contribute to and participate in weather modification.

(5) In order to assist in expanding the theoretical and practical knowledge of weather modification, the director may participate in and promote continuous research and development in:

(a) The theory and development of weather modification, including processes, materials, ecological effects, and devices related to such matters;

(b) The utilization of weather modification for agricultural, industrial, commercial, municipal, recreational, and other purposes;

(c) The protection of life and property and the environment during research and operational activities.

(6) The director may conduct and may contract for research and development activities relating to the purposes of this article.

(7) The director, subject to limits of the department of natural resources' appropriation, may hire any technical or scientific experts or any staff deemed necessary to carry out the provisions of this article.

(8) Subject to any limitations imposed by law, the department of natural resources, acting through the director, may accept federal grants, private gifts, and donations from any other source. Unless the use of the money is restricted, or subject to any limitations provided by law, the director may:

(a) Spend it for the administration of this article;

(b) By grant, contract, or cooperative arrangement, use the money to encourage research and development by a public or private agency; or

(c) Use the money to contract for weather modification operations.

(9) The director shall prescribe those measurements reasonably necessary to be made prior to and during all operations to determine the probable effects of an operation.



§ 36-20-109. Permit required - exemptions

(1) No person may engage in activities for weather modification and control without a weather modification permit issued by the director; nor may any person engage in any activities in violation of any term or condition of the permit.

(2) The director, to the extent he considers exemptions practical, may provide by regulation for exempting the following activities from the fee requirements of this article:

(a) Research, development, and experiments conducted by state and federal agencies, state institutions of higher education, and bona fide nonprofit research organizations;

(b) Laboratory research and experiments; and

(c) Activities of an emergency nature for protection against fire, frost, hail, sleet, smog, fog, or drought.



§ 36-20-112. Permit required - when issued

(1) The director, in accordance with regulations, shall issue a weather modification permit to each applicant who:

(a) (Deleted by amendment, L. 96, p. 969, § 8, effective July 1, 1996.)

(b) Pays the permit fee, if applicable;

(c) Furnishes proof of financial responsibility adequate to meet obligations reasonably likely to be attached to or result from the proposed weather modification operation. Such proof of financial responsibility may, but at the discretion of the director shall not be required to, be shown by presentation of proof of a prepaid insurance policy with an insurance company licensed to do business in Colorado, which insurance policy shall insure liabilities in an amount set by the director and provide a cancellation clause with a thirty-day notice to the director, or by filing with the director an individual, schedule, blanket, or other corporate surety bond in an amount approved by the director. The director shall not require proof of financial responsibility in excess of the limitations imposed by section 24-10-114, C.R.S., from any political subdivision of the state authorized to conduct ground-based winter cloud seeding weather modification activities pursuant to this article.

(d) Submits a complete operational plan for each proposed project prepared by the operator in control which includes a specific statement of objectives, a map of the proposed operating area which specifies the primary target area and shows the area reasonably expected to be affected, the name and address of the operator, the nature and object of the intended operation, the person or organization on whose behalf it is to be conducted, and a statement showing any expected effect upon the environment and methods of determining and evaluating the same. This operational plan shall be placed on file with the director and with any other agent as the director may require.

(e) Publishes a notice of intent to modify weather in the counties to be affected by the weather modification program before the operator secures a permit and before beginning operations. The published notice shall designate the primary target area and indicate the general area which might be affected. It shall also indicate the expected duration and intended effect and state that complete details are available on request from the operator or the director or from the other agent specified by the director. The publication shall also specify a time and place, not more than one week following the completion of publication, for a hearing on the proposed project. Proof of publication shall be furnished to the director by the operator.

(f) Receives approval under the criteria set forth in subsection (3) of this section;

(g) Provides the information that is requested by the director regarding the qualifications, education, and experience of the operator.

(2) Before a permit may be issued, the director or his authorized agents shall hold a public hearing on the proposed project. Said hearing shall be held in a place within a reasonable proximity of the area expected to be affected by the proposed operation.

(3) No permit may be issued unless the director determines, based on the information provided in the operational plan and on the testimony provided at the public hearing:

(a) (Deleted by amendment, L. 96, p. 969, § 8, effective July 1, 1996.)

(b) That the project is reasonably expected to benefit the people in said area or benefit the people of the state of Colorado;

(c) That the project is scientifically and technically feasible;

(d) (Deleted by amendment, L. 96, p. 969, § 8, effective July 1, 1996.)

(e) That the project does not involve a high degree of risk of substantial harm to land, people, health, safety, property, or the environment;

(f) That the project is designed to include adequate safeguards to prevent substantial damage to land, water rights, people, health, safety, or to the environment;

(g) That the project will not adversely affect another project; and

(h) That the project is designed to minimize risk and maximize scientific gains or economic benefits to the residents of the area or the state.



§ 36-20-113. Permit fee

(1) The fee for each permit or the renewal thereof under section 36-20-114 shall be at least one hundred dollars. If the operation is a commercial project, the director shall set a fee that is sufficient to pay the direct costs of review of the permit application, public hearings regarding the application, and monitoring of permit operations under this article. Said fees are intended to provide at least a portion of the moneys necessary to administer this article. Said fees shall be deposited into the Colorado water conservation board construction fund created in section 37-60-121, C.R.S. Said fees are hereby continuously appropriated to the department of natural resources, for allocation to the Colorado water conservation board for purposes established by this section.

(2) (Deleted by amendment, L. 2006, p. 957, § 16, effective July 1, 2006.)



§ 36-20-114. Limits of permit

(1) Except for ground-based winter cloud seeding, a separate permit is required annually for each operation. If an operation is to be conducted under contract, a permit is required for each separate contract. Subject to the provisions of subsection (2) of this section, a permit may be granted for more than one year's duration. A permit for ground-based winter cloud seeding shall be issued for a period of five years. If a permit for a ground-based winter cloud seeding operation is renewed, the second permit shall have a duration of five years and any third or subsequent permit shall have a duration of ten years.

(2) The director may conditionally approve a project other than ground-based winter cloud seeding for a continuous time period in excess of one year's duration. Permits for such operations must be renewed annually. In approving the renewal of a permit for a continuous program, the director may waive the procedures for initial issuance of a permit in section 36-20-112 and, upon review and approval of the project's operational record, the director may issue a renewed permit for the operation to continue. In such instances, the fees imposed pursuant to section 36-20-113 may be prorated and paid on an annual basis.

(3) A project permit may be granted by the director without prior publication of notice by the operator in cases of fire, frost, hail, sleet, smog, fog, drought, or other emergency. In such cases, publication of notice shall be performed as soon as possible and shall not be subject to the time limits specified in this article or in article 4 of title 24, C.R.S.



§ 36-20-115. Modification of permit

(1) The director may revise the terms and conditions of a permit if:

(a) The operator is first given notice and a reasonable opportunity for a hearing on the need for a revision; and

(b) It appears to the director that a revision is necessary to protect the health or property of any person or to protect the environment.

(2) If it appears to the director that an emergency situation exists or is impending which could endanger life, property, or the environment, the director may, without prior notice or a hearing, immediately modify the conditions of a permit or order temporary suspension of the permit on the director's own order. The issuance of such order shall include notice of a hearing to be held within ten days thereafter on the question of permanently modifying the conditions or continuing the suspension of the permit. Failure to comply with an order temporarily suspending an operation or modifying the conditions of a permit shall be grounds for immediate revocation of the permit.

(3) It shall be the responsibility of the operator conducting any operation to notify the director of any emergency which can reasonably be foreseen or of any existing emergency situations in subsection (2) of this section which might in any way be caused or affected by the weather modification operation. Failure by the operator to so notify the director of any such existing emergency, or any impending emergency which should have been foreseen, may be grounds, at the discretion of the director, for revocation of the permit for operation.



§ 36-20-116. Scope of activity

Once a permit is issued, the operator shall confine his or her activities within the limits of time and area specified in the permit, except to the extent that the limits are modified by the director. The operator shall also comply with any terms and conditions of the permit as originally issued or as subsequently modified by the director.



§ 36-20-117. Reports of operator

(1) The director may promulgate rules requiring any operator who has been issued a weather modification permit to file certain reports regarding operations conducted under the permit.

(2) (Deleted by amendment, L. 96, p. 971, § 13, effective July 1, 1996.)

(3) All reports filed under the provisions of this section are declared to be public records subject to the provisions and limitations of part 2 of article 72 of title 24, C.R.S.



§ 36-20-118. Operations affecting weather in other states

Weather control operations may not be carried on in Colorado for the purpose of affecting weather in any other state if that state prohibits such operations to be carried on in that state for the benefit of Colorado or its inhabitants.



§ 36-20-119. Suspension - revocation - refusal to renew

(1) The director may suspend or revoke a permit if it appears that the operator no longer has the qualifications necessary for the issuance of an original permit or has violated any provision of this article.

(2) The director may refuse to issue another permit to any applicant who has failed to comply with any provision of this article.



§ 36-20-121. Hearing required

(1) Except as provided in section 36-20-115, the director may not suspend or revoke a permit without first giving the operator notice and a reasonable opportunity to be heard with respect to the grounds for the director's proposed action.

(2) Said hearing shall be conducted by an administrative law judge.



§ 36-20-122. Governmental immunity

The state and its agencies, counties, and municipalities, all other public entities (as defined in section 24-10-103 (5), C.R.S.) within the state, and the officers and employees thereof are immune from liability resulting from any weather modification operations approved or conducted by them under the provisions and limitations of this article. Nothing in this section shall be construed as providing any broader waiver of immunity than is provided by article 10 of title 24, C.R.S.



§ 36-20-123. Legal recourse - liability - damages

(1) The mere dissemination of materials and substances into the atmosphere pursuant to an authorized project shall not give rise to the contention or concept that such use of the atmosphere constitutes trespass or involves an actionable or enjoinable public or private nuisance.

(2) (a) Failure to obtain a permit before conducting an operation, or any actions which knowingly constitute a violation of the conditions of a permit, shall constitute negligence per se.

(b) The director may order any person who is found to be conducting a weather modification operation without a permit to cease and desist from said operation. Any person who fails to obey said order commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 36-20-124. Permit as defense in actions

The fact that a person was issued a permit under this article, or that the person has complied with the requirements established by the director pursuant to this article, is not admissible as a defense in actions for damages or injunctive relief brought against the person.



§ 36-20-125. Judicial review

Judicial review of any action of the director may be had in accordance with the provisions of section 24-4-106, C.R.S.



§ 36-20-126. Penalties

(1) (a) Any person responsible for conducting a weather modification operation without first having procured the required permit and any person who contracts with or pays another person known to be without a permit to conduct a weather modification operation commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(b) Any person operating an aircraft conducting a weather modification operation, which operation has not received the required permit, shall have this violation reported to the United States department of transportation, federal aviation administration, by the director.

(2) Any person who makes a false statement in the application for a permit, who fails to file any report as required by this article, or who violates any other provisions of this article, except as otherwise provided in section 36-20-123 and subsection (1) of this section, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment. Each such violation shall be a separate offense.



§ 36-20-127. Repeal of article

This article is repealed, effective September 1, 2018. Prior to such repeal, the function of the issuance of permits for specific weather modifications operations through the director shall be reviewed as provided for in section 24-34-104, C.R.S.












Title 37 - Water and Irrigation

Conservancy Law of Colorado - Flood Control

Article 1 - Conservancy Law - Flood Control

§ 37-1-101. Short title

Articles 1 to 8 of this title shall be known and may be cited as the "Conservancy Law of Colorado".



§ 37-1-102. Definitions

As used in articles 1 to 8 of this title, unless the context otherwise requires:

(1) "Conservancy district" means the districts created under articles 1 to 8 of this title; and the bonds which may be issued under articles 1 to 8 of this title may be called "conservancy bonds", and such designation may be engraved or printed on their face.

(2) "Court" means the district court of that judicial district of the state of Colorado wherein the petition for the organization of a conservancy district shall be filed.

(3) (a) "Land" or "property" means real estate, as "real estate" is defined by the laws of the state of Colorado, and shall embrace all railroads, tramroads, electric railroads, street and interurban railroads, highways, roads, streets and street improvements, telephone, telegraph, and transmission lines, gas, sewer, and water systems, water rights, pipelines, and rights-of-way of public service corporations, and all other real property whether held for public or private use.

(b) When "land" or "property" is used, with reference to benefits, appraisals, assessments, or taxes, public corporations, as political entities, according to benefits received, shall be considered as included in such reference, in the same manner as "land" or "property".

(4) "Person" means a person, firm, partnership, association, or corporation, other than a county, town, city, or other political subdivision. Similarly, "public corporation" means counties, towns, cities, school districts, drainage districts, irrigation districts, water districts, park districts, and all governmental agencies clothed with the power of levying or providing for the levy of general or special taxes or special assessments.

(5) "Publication" means printing once a week for three consecutive weeks in at least one newspaper of general circulation in each county wherein such publication is to be made. It shall not be necessary that publication shall be made on the same day of the week in each of the three weeks, but not less than fourteen days (excluding the day of the first publication) shall intervene between the first publication and the last publication, and publication shall be complete on the date of the last publication.



§ 37-1-103. Liberal construction

Articles 1 to 8 of this title, being necessary to secure and preserve the public health, safety, convenience, and welfare, and being necessary for the prevention of great loss of life and for the security of public and private property from floods and other uncontrolled waters, shall be liberally construed to effect the purposes of said articles.



§ 37-1-104. Removal of officials for cause

Any director or other officer of any district organized under articles 1 to 8 of this title may be removed for cause after a hearing upon a motion filed by any interested person in the original proceeding in which the district was organized.



§ 37-1-105. Remedy by mandamus

The performance of all duties prescribed in articles 1 to 8 of this title concerning the organization and administration or operation of a conservancy district may be enforced against any officer thereof or against any person or corporation refusing to comply with any order of the board of directors, by mandamus, at the instance of the board or of any person or corporation interested in any way in such district or proposed district. Such proceedings shall be instituted in the district court having jurisdiction of the original case.



§ 37-1-106. Early hearings

All cases in which there may arise a question of the validity of the organization of a conservancy district, or a question of the validity of any proceeding under articles 1 to 8 of this title, shall be advanced as a matter of immediate public interest and concern and heard in all courts at the earliest practicable moment. The courts shall be open at all times for the purposes of said articles.



§ 37-1-107. Correction of faulty notices

(1) In every case where a notice is provided for in articles 1 to 8 of this title, if the court finds for any reason that due notice was not given, the court shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or be abated, but the court shall in that case order due notice to be given, and shall continue the hearing until such time as notice shall be properly given, and thereupon shall proceed as though notice had been properly given in the first instance.

(2) In case any particular appraisal, assessment, or levy is held void for want of legal notice, or in case the board of directors determines that any notice with reference to any land may be faulty, then the board of directors may file a motion in the original cause asking that the court order notice to be given to the owner of such land, and the court shall set a time for hearing as provided in articles 1 to 8 of this title. If the original notice as a whole is held to be sufficient but faulty only with reference to publication as to particular lands, only the owners of and persons interested in such particular lands need be notified by such subsequent notice, and if the publication of any notice in any county is held to be defective or not made in time, publication of the defective notice need be had only in the county in which the defect occurred.



§ 37-1-108. Short forms and abbreviations

(1) In any order of court the words "The court now here finds that it hath jurisdiction of the parties to and of the subject matter of this proceeding", shall be equivalent to a finding of the existence of each jurisdictional fact necessary to confer plenary jurisdiction upon the court and necessary from the proper signing and filing of the initial petitions to the date of the order, to meet every legal requirement imposed by articles 1 to 8 of this title.

(2) No other evidence of the legal hypothecation of the proceeds of any special assessment levied under said articles, to pay the bonds or warrants issued pursuant to articles 1 to 8 of this title, shall be required than the passage of a resolution by the board of directors and the issuance of bonds or warrants in accordance therewith.

(3) In the preparation of any assessment or appraisal record the usual abbreviations employed by engineers, surveyors, and abstractors may be used.

(4) Where it would be necessary to use a long description to properly describe any parcel of land, the appraisers, after locating the land generally, may refer to the book and page of the public record of any instrument in which the land is described, which reference shall be sufficient for all the purposes of articles 1 to 8 of this title to identify the land described in the public record so referred to.

(5) It shall not be necessary in any notice required to be published by articles 1 to 8 of this title to specify the names of the owners of the lands or of the persons interested therein; but any such notice may be addressed "To all persons interested" with like effect as though such notice named every owner of any lands within the territory specified in the notice and every person interested therein and every lienor, actual or inchoate.

(6) Every district declared upon hearing to be a conservancy district shall thereupon become a political subdivision and a public corporation of the state of Colorado invested with all the powers and privileges conferred upon such districts by articles 1 to 8 of this title.



§ 37-1-109. Repeal - saving clause

All laws or parts of laws conflicting in any way with any of the provisions of articles 1 to 8 of this title, in regard to improvements of the character contemplated by said articles, or regulating or limiting the power of taxation or assessment, or otherwise interfering with the execution of articles 1 to 8 of this title according to their terms, are declared inoperative and ineffective as to said articles, as completely as if they did not exist. But all such laws and parts of laws shall not be otherwise affected by said articles.






Article 2 - Organization of Conservancy Districts

§ 37-2-101. Jurisdiction of district court - purposes of districts

(1) The district court sitting in and for any county in this state has jurisdiction, when the conditions stated in section 37-2-102 are found to exist, to establish conservancy districts, which may be entirely within or partly within and partly without the judicial district in which said court is located, for any of the following purposes:

(a) Preventing floods;

(b) Regulating stream channels by changing, widening, and deepening the same;

(c) Regulating the flow of streams;

(d) Diverting, controlling, or in whole or in part eliminating watercourses;

(e) Protecting public and private property from inundation; and incident to such purposes and to enable its accomplishment, any district so established has the power to straighten, widen, deepen, change, divert, or change the course or terminus of any natural or artificial watercourse; to build reservoirs, canals, levees, walls, embankments, bridges, or dams; to reclaim or fill low lands and lands subject to overflow; to remove and to regulate and prescribe the location of improvements upon land; to maintain, operate, and repair any of the construction herein named; and to do all other things necessary for the fulfillment of the purposes of articles 1 to 8 of this title; and such powers shall also be construed as purposes for which benefits may be appraised as provided in articles 1 to 8 of this title;

(f) The conservation, development, utilization, and disposal of water for agricultural, municipal, and industrial uses thereof, when desirable as a part of a project or undertaking the principal purpose of which is one or more of the purposes set out in this section;

(g) Participating in the development of parks and recreational facilities within the boundaries of the conservancy district.



§ 37-2-102. Petition

(1) The establishment of conservancy districts for the purposes and in the manner provided for in articles 1 to 8 of this title is declared to be conducive to public health, safety, convenience, and welfare. Before any conservancy district is established under articles 1 to 8 of this title, a petition shall be filed in the office of the clerk of the court vested with jurisdiction, in a county in which all or part of the lands embraced in said proposed conservancy district are situated, signed either by two hundred owners of land or by a majority of the owners of land situate within the limits of the territory proposed to be organized into a district. Such petition may be signed by the governing body of any public corporation lying wholly or partly within the proposed district, in such manner as it may prescribe, and when so signed by such governing body such a petition on the part of the said governing body shall fill all the requirements of representation upon such petition of the owners of land of such public corporation as they appear upon the tax rolls; and thereafter it shall not be necessary for individuals within said public corporation to sign such a petition. Such a petition may also be signed by railroad corporations and other corporations owning lands within the proposed district. Any city interested in some degree in the improvement, upon proper action by its governing body, may alone file the petition required by this section.

(2) The petition shall set forth: The proposed name of said district; that property within the proposed district will be benefited by the accomplishment of one or more of the purposes enumerated in section 37-2-101; and a general description of the purpose of the contemplated improvement and of the territory to be included in the proposed district. Said description need not be given by metes and bounds or by legal subdivisions, but it shall be sufficient to enable a property owner to ascertain whether his property is within the territory proposed to be organized as a district. Said territory need not be contiguous if it is so situated that the organization as a single district of the territory described is calculated to promote one or more of the purposes enumerated in section 37-2-101. Said petition shall pray for the organization of the district by the name proposed.

(3) No petition with the requisite signatures shall be declared null and void on account of alleged defects, but the court may at any time permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory or in any other particular. Several similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and shall together be regarded as one petition. All such petitions filed prior to the hearing on the first petition filed shall be considered by the court the same as though filed with the first petition placed on file. In determining whether a majority of landowners have signed the petition, the court shall be governed by the names as they appear upon the tax roll, which shall be prima facie evidence of such ownership.



§ 37-2-103. Bond of petitioners

At the time of filing the petition or at any time subsequent thereto and prior to the time of the hearing on said petition, a bond shall be filed, with security approved by the court, sufficient to pay all the expenses connected with the proceedings in case the organization of the district is not effected. If at any time during the proceeding the court is satisfied that the bond first executed is insufficient in amount, it may require the execution of an additional bond within a time to be fixed not less than ten days distant, and upon failure of the petitioners to execute the same, the petition shall be dismissed.



§ 37-2-104. Notice of hearing on petition

(1) Immediately after the filing of such petition, the court wherein the petition is filed shall by order fix a place and time, not less than sixty-three days nor more than ninety-one days after the petition is filed, for hearing thereon, and the clerk of the court shall cause notice by publication (Schedule Form I) to be made of the pendency of the petition and of the time and place of the hearing thereon. The clerk of the court shall also forthwith cause a copy of said notice to be sent by United States first-class mail or by electronic service using the e-filing system of the judicial department to the board of county commissioners of each of the counties having territory within the proposed district.

(2) The district court in and for the county in which the petition for the organization of a conservancy district has been filed shall thereafter, for all purposes of articles 1 to 8 of this title, except as otherwise provided in said articles, maintain and have original and exclusive jurisdiction coextensive with the boundaries of said conservancy district and of lands and other property proposed to be included in said district or affected by said district, without regard to the usual limits of its jurisdiction.

(3) No judge of such court wherein such petition is filed shall be disqualified to perform any duty imposed by articles 1 to 8 of this title by reason of ownership of property within any conservancy district or proposed conservancy district or by reason of ownership of any property that may be benefited, taxed, or assessed therein.



§ 37-2-105. Protesting petitions - hearing on petitions - organization of districts

(1) At any time after the filing of a petition for the organization of a conservancy district and not less than thirty days prior to the time fixed by the order of the court for the hearing upon said petition and not thereafter, a petition may be filed in the office of the clerk of the court wherein the proceeding for the creation of said district is pending, signed by a majority of the owners of the land in said proposed district, protesting the creation of said district. Upon the filing of such protesting petition, it is the duty of the clerk of the court forthwith to make as many certified copies thereof, including the signatures thereto, as there are counties into any part of which said proposed district extends and forthwith to place in the hands of the county treasurer of each of such counties one of said certified copies.

(2) Thereupon it shall be the duty of each of such county treasurers to determine from the last tax rolls of his county in his hands, and to certify to the said district court under his official seal, prior to the day fixed for the hearing, the total number of owners of the land situate in said proposed district within his county and the total number of owners of the land situate in such proposed district within his county who have signed said protesting petition, and such certificate shall constitute prima facie evidence of the facts so stated therein and shall be so received and considered by said court. Upon the day set for the hearing upon the original petition, if it appears to the court from such certificate, and from such other evidence as may be adduced by any party in interest, that the said protesting petition is not signed by a majority of the owners of land within the proposed district, the court shall thereupon dismiss said protesting petition and shall proceed with the original hearing as provided in articles 1 to 8 of this title.

(3) If the court finds from the evidence that said protesting petition is signed by a majority of the owners of the land situate in the district, the court shall forthwith dismiss the original petition praying for the creation of the district. The finding of the court upon the question of the total number of owners of the land situate in said proposed district and upon the question of the number of the owners of the land situate in said proposed district signing said protesting petition, the genuineness of the signatures, and all matters of law and fact incidental to such determinations shall be final and conclusive on all parties in interest whether appearing or not.

(4) At any time prior to the hearing by the court on the petition for the organization of any conservancy district extending into more than one county, or for the inclusion in any existing conservancy district of territory situate in a county no part of which is then in such district, the board of county commissioners of any county into which said proposed district extends, or the board of county commissioners of any county, territory of which is proposed to be included in any existing district, has the right to file, in the court wherein the petition for the organization of such proposed district or the proceeding for the inclusion of additional territory in any existing district is pending, a copy of a resolution of such board of county commissioners protesting against the organization of such district or the inclusion of such territory in an existing district, which copy of resolution shall be duly certified by the clerk of said board of county commissioners, and thereupon, unless said protest is withdrawn prior to the hearing, said court shall deny and dismiss such petition; but the board of county commissioners of any such county into which said proposed district extends, or territory of which is sought to be included in an existing district, shall be required to make and file such protest, if within the time specified a written request to do so, signed by a majority of the owners of the land lying within the part of said proposed conservancy district in said county, is filed with the clerk of said board of county commissioners.

(5) If the board of county commissioners fails or refuses, upon the filing of such request, to protest against the organization of said district, and to file a certified copy thereof with the clerk of the court, then the court, upon petition, prior to such hearing, of any person or public corporation signing the request, or attorney or agent of any person or corporation signing such request, shall determine the sufficiency of such request so filed, upon notice by publication within said county, and hearing thereon, and if it is determined by the court that such request has the requisite signatures, the court shall enter an order in the same manner and effect as though a protest had been made and filed by the board of county commissioners.

(6) Any owner of real property in said proposed district not having individually signed a petition for the organization of a conservancy district and desiring to object to the organization and incorporation of said district, on or before the date set for the cause to be heard, may file objections to the organization and incorporation of the district. Such objections shall be limited to a denial of the statements in the petition and shall be heard by the court as an advanced case without unnecessary delay.

(7) Upon the said hearing, if it appears that a petition for the organization of a conservancy district has been signed and presented, as provided in section 37-2-102, in conformity with articles 1 to 8 of this title, and that the allegations of the petition are true, and that no protesting petition has been filed, or if filed has been dismissed as provided in this section, the court, by order duly entered of record, shall adjudicate all questions of jurisdiction, declare the district organized, and give it a corporate name by which in all proceedings it shall thereafter be known, and thereupon the district shall be a political subdivision of the state of Colorado and a body corporate with all the powers of a public or municipal corporation and shall have power to sue and be sued, to incur debts, liabilities, and obligations, to exercise the right of eminent domain and of taxation and assessments as provided in said articles, to issue negotiable bonds, and to do all acts expressly authorized and all acts necessary and proper for the carrying out of the purposes for which the district was created and for executing the powers with which it is invested.

(8) In such decree the court shall designate the place where the office or principal place of business of the district shall be located, which shall be within the corporate limits of the district, if practicable, and which may be changed by order of court from time to time. The regular meetings of the board of directors shall be held at such office or place of business, but for cause may be adjourned to any other convenient place. The official records and files of the district shall be kept at the office so established.

(9) If the court finds that no petition has been signed and presented in conformity with articles 1 to 8 of this title, or that the material facts are not as set forth in the petition filed, it shall dismiss said proceedings and adjudge the costs against the signers of the petition in such proportions as it deems just and equitable. No appeal or other remedy shall lie from an order dismissing said proceedings; but nothing in this section shall be construed to prevent the filing of a subsequent petition for similar improvement or for a similar conservancy district, and the right so to renew such proceedings is expressly granted and authorized.

(10) If an order is entered establishing the district, such order shall be deemed final and binding upon the real property within the district, and no appeal or other remedy shall lie therefrom, and the entry of such order shall finally and conclusively establish the regular organization of the said district against all persons except the state of Colorado, in an action in the nature of quo warranto, commenced by the attorney general within three months after said decree declaring such district organized as provided in this section, and not otherwise. The organization of said district shall not be directly nor collaterally questioned in any suit, action, or proceeding except as expressly authorized in this article.



§ 37-2-106. Provisions for recording decree of incorporation

Within thirty days after the district has been declared a corporation by the court, the clerk of the court shall transmit to the division of local government in the department of local affairs and to the county clerk and recorder in each of the counties having lands in said district copies of the findings and the decree of the court incorporating said district. The same shall be filed with said division, and copies shall also be recorded in the office of the county clerk and recorder of each county in which a part of the district may be, where they shall become permanent records.






Article 3 - Board of Directors - Powers and Duties

§ 37-3-101. Appointment or election of directors

(1) (a) Except as specified in subsection (2) of this section:

(I) Within thirty days after entering the decree incorporating the district, the court shall appoint as a board of directors of the district three persons who are residents of the county or counties in which the conservancy district is situated, at least two of whom shall own real property in the district, one for a term of two years, one for a term of three years, and one for a term of five years. When a director no longer resides within the district or no longer owns property within the district, a vacancy is created on the district's board of directors.

(II) At the expiration of the directors' respective terms of office, the court shall make appointments for terms of five years.

(III) The court shall fill all vacancies that occur on the board.

(IV) Each director shall hold office during the term for which he or she is appointed and until his or her successor is duly appointed and has qualified and shall furnish a corporate surety bond, at the expense of the district, in an amount and form fixed and approved by the court, conditioned upon the faithful performance of his or her duties as director.

(b) All special and regular meetings of the board shall be held at locations that are within the boundaries of the district or that are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of the meeting.

(2) On and after August 6, 2014, with regard only to the board of directors of the Pueblo conservancy district:

(a) The directors who held office on August 6, 2014, referred to in this subsection (2) as the holdover directors, continue to hold office until the expiration of their terms. Upon expiration of their terms, pursuant to subparagraph (I) of paragraph (b) of this subsection (2), the governing body of the city of Pueblo shall fill the two vacancies for the holdover directors who resided within the city of Pueblo, and pursuant to subparagraph (II) of paragraph (b) of this subsection (2), the board of county commissioners of Pueblo county shall fill the vacancy for the holdover director who resided within the county of Pueblo.

(b) The board consists of nine directors, who are appointed and represent areas within the district as follows:

(I) The governing body of the city of Pueblo shall appoint four of the directors, with initial terms of three years, who must represent and be residents of the city of Pueblo;

(II) The board of county commissioners of Pueblo county shall appoint four of the directors with initial terms of four years. Three of the directors represent and must be residents of those portions of Pueblo county not located within the city of Pueblo. One director must represent and reside within the Pueblo West metropolitan district and be a member or designee of the board of directors of the Pueblo West metropolitan district.

(III) The board of county commissioners of Pueblo county and the governing body of the city of Pueblo shall jointly appoint one at-large director, whose initial term is five years.

(c) Directors serve at the pleasure of the respective appointing authorities. The respective appointing authorities shall fill vacancies on the board, whether by expiration of a term of office, increase in the number of directors, or otherwise.

(d) The board shall comply with the open meetings law, section 24-6-402, C.R.S., with regard to all official board actions, including those related to all proposed increases in fees assessed by the board.



§ 37-3-102. Oath - organization

Each director, before entering upon his or her official duties, shall take and subscribe to an oath, before an officer authorized to administer oaths, that the director will honestly, faithfully, and impartially perform the duties of his or her office and that he or she will not be interested directly or indirectly in any contract let by said district, which oath shall be filed in the office of the clerk of said court in the original case. Upon taking the oath, the board of directors shall choose one of its number as chairman of the board and president of the district and shall elect some suitable person secretary of the board and of the district who may or may not be a member of the board. Such board shall adopt a seal and shall keep in a visual text format that may be transmitted electronically a record of all of its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees, and corporate acts, which shall be open to the inspection of all owners of property in the district as well as to all other interested parties.



§ 37-3-103. General powers

(1) In order to protect life and property within the district, and to protect or relieve land subject to overflowing or washing, or which is menaced or threatened by the normal flow or flood or surplus or overflow waters of any natural watercourse, stream, canyon, or wash, whether perennial, intermittent, or flood, and in order to effect the protection of the land and other property in the district, and in order to accomplish all other purposes of the district, the board of directors is authorized:

(a) To clean out, straighten, widen, alter, deepen, or change the course or terminus of any ditch, drain, sewer, river, watercourse, pond, lake, creek, or natural stream in or out of said district;

(b) To fill up any abandoned or altered ditch, drain, sewer, river, watercourse, pond, lake, creek, or natural stream and to concentrate, divert, or divide the flow of water in or out of said district;

(c) To construct and maintain main and lateral ditches, sewers, canals, levees, dikes, dams, sluices, revetments, reservoirs or retarding basins, floodways, pumping stations and syphons, and any other works and improvements deemed necessary to construct, preserve, operate, or maintain the works in or out of said district;

(d) To construct, reconstruct, or enlarge or cause to be constructed, reconstructed, or enlarged any bridges that may be needed in or out of said district;

(e) To construct, reconstruct, or elevate roadways and streets;

(f) To construct or reconstruct any works and improvements along, across, through, or over any public highway, canal, railroad right-of-way, track, grade, fill, or cut, in or out of said district;

(g) To remove or change the location of any fence, building, railroad, canal, or other improvements in or out of said district;

(h) To acquire by donation, purchase, or condemnation, to construct, own, lease, use, and sell, and to hold, encumber, control, and maintain any easement, water right, railroad right-of-way, canal, sluice, reservoir or retarding basin, mill dam, water power, work, franchise, park, cemetery, or other public way or place, or any real or personal property, public or private, in or out of said district, for rights-of-way or retarding basins, or for materials of construction, or for any other use not inconsistent with the purposes of articles 1 to 8 of this title;

(i) To replot or subdivide land, open new roads, parks, streets, and alleys, or change the location of existing ones;

(j) To cause the dissolution of the district pursuant to article 3.5 of this title;

(k) To participate in the development of parks and recreational facilities including, but not limited to, trails, greenways, and riverfront development within the boundaries of said district.

(2) Nothing in articles 1 to 8 of this title shall be construed to grant to any conservancy district organized under said articles the power to regulate or administer water rights or to take or damage such water rights, except upon payment of compensation.



§ 37-3-104. General grant of power

The board of directors of any district organized under articles 1 to 8 of this title is vested with all powers necessary for the accomplishment of the purposes for which the district is organized and capable of being delegated by the general assembly of the state of Colorado; and no enumeration of particular powers granted shall be construed to impair any general grant of power contained in this section, or to limit any such grant to power of the same class as those so enumerated.



§ 37-3-105. Employment of agents

(1) The secretary shall be the custodian of the records of the district and of its corporate seal and shall assist the board of directors in such particulars as it may direct in the performance of its duties. The secretary shall attest, under the corporate seal of the district, all certified copies of the official records and files of the district that may be required of him by this article or by any person ordering the same and paying the reasonable cost of transcription, and any portion of the record so certified and attested shall prima facie import verity. The secretary shall serve also as treasurer of the district unless a treasurer is otherwise provided for by the board of directors. The board shall also have the authority to appoint other members of the board as custodians for district funds. The board may also employ a chief engineer, who may be an individual, partnership, or corporation; an attorney; and such other engineers, attorneys, and agents and assistants as may be needed; and it may provide for their compensation, which, with all other necessary expenditures, shall be part of the cost or maintenance of the improvement.

(2) The employment of the secretary, treasurer, chief engineer, and attorney for the district shall be evidenced by agreements in writing which, so far as possible, shall specify the amounts to be paid for their services. The chief engineer shall be superintendent of all the works and improvements, and shall make a full report to the board of directors each year, or oftener if required by the board, and may make such suggestions and recommendations to the board as he may deem proper. The secretary and treasurer and such other agents or employees of the district as the court may direct shall furnish corporate surety bonds, at the expense of the district, in amount and form fixed and approved by the court, conditioned upon the faithful performance of their respective duties.



§ 37-3-106. Regulations to protect works

(1) Where necessary, in order to secure the best results from the execution and operation of the plans of the district or to prevent damage to the district by the deterioration or misuse or by the pollution of the waters of any watercourse therein, the board of directors may make regulations for and may prescribe the manner of building bridges, roads, fences, or other works in, into, along, or across any channel, reservoir, or other construction; and may prescribe the manner in which ditches or other works shall be adjusted to or connected with the works of the district or any watercourse therein; and, when not in conflict with the regulations of the state board of health, may prescribe the manner in which the watercourses of the district may be used for sewer outlets or for disposal of waste.

(2) The construction of any works in a manner harmful to the district or to any watercourse therein, and in a manner contrary to that specified by the board of directors, is a misdemeanor, punishable by a fine of not more than one thousand dollars. The directors have authority to enforce by mandamus or other legal proceedings all necessary regulations made by them and authorized by articles 1 to 8 of this title and may remove any harmful construction or may close any opening improperly made. Any person, corporation, or municipality willfully failing to comply with such regulations is liable for all damage caused by such failure and for the cost of renewing any construction damaged or destroyed.



§ 37-3-107. Quorum

A majority of the directors shall constitute a quorum, and a concurrence of the majority in any matter within their duties is sufficient for its determination.



§ 37-3-108. Plans

(1) Upon its qualification, the board of directors shall prepare or cause to be prepared a plan for the improvements for which the district was created. Such plan shall include such maps, profiles, plans, and other data and descriptions as may be necessary to set forth properly the location and character of the work, and of the property benefited or taken or damaged, with estimates of cost and specifications for doing the work.

(2) In case the board of directors finds that any former survey made by any other district or in any other manner is useful for the purposes of the district, it may take over the data secured by such survey or such other proceedings as may be useful to it and may pay therefor an amount equal to the value of such data to said district.

(3) Upon the completion of such plan, the board of directors shall cause notice thereof to be given by publication in each county in which said district may be located, in whole or in part, and shall permit the inspection thereof at the office of the district by all persons interested. Said notice shall fix the time and place for the hearing of all objections to said plan not less than twenty days nor more than thirty days after the last publication of said notice. All objections to said plan shall be in writing and filed with the secretary of the district at his office not more than ten days after the last publication of said notice. After said hearing before the board of directors, the board shall adopt a plan as the official plan of the said district. If, however, any person objects to said official plan, so adopted, then such person may, within ten days from the adoption of said official plan, file in the office of the clerk of the court in the original case establishing the district his objections in writing, specifying the features of the plan to which objection is made, and thereupon the court shall fix a day for the hearing thereof before the court, not less than ten days nor more than twenty days after the time fixed for filing objections, at which time the court shall hear said objections and adopt, reject, or refer back said plan to said board of directors.

(4) If the court should reject said plan, then the board shall proceed as in the first instance under this section to prepare another plan. If the court should refer back said plan to the board for amendment, then the court shall continue the hearing to a day certain without publication of notice. If the court approves the said plan as the official plan of the district, then a certified copy of the order of the court approving the same shall be filed with the secretary of the district and by him incorporated into the records of the district. The official plan may be altered in detail from time to time until the assessment record is filed, and of all such alterations the appraisers shall take notice. After the assessment record has been filed in court, no alterations of the official plan shall be made except as provided in section 37-4-113.



§ 37-3-109. Execution of plans

The board of directors has full authority to devise, prepare for, execute, maintain, and operate all works or improvements necessary or desirable to complete, maintain, operate, and protect the works provided for by the official plan and to that end may employ and secure men and equipment under the supervision of the chief engineer or other agents or may in its discretion let contracts for such works, either as a whole or in parts.



§ 37-3-110. Contracts

When it is determined to let the work by contract, contracts in amounts in excess of ten thousand dollars shall be advertised after notice by publication calling for bids, and the board may reject any or all bids or may let said contract to the lowest or best bidder who gives a good and approved bond with ample security, conditioned on the carrying out of the contract. Such contract shall be in writing and shall be accompanied by or shall refer to plans and specifications for the work to be done prepared by the chief engineer. Said contract shall be approved by the board of directors and signed by the president of the district and by the contractor and shall be executed in duplicate; but in case of sudden emergency when it is necessary in order to protect the district, the advertising of contracts may be waived upon the unanimous consent of the board of directors, with the approval of the court; but the provisions of this section shall not apply if it is determined by the board of directors that the work be done on force account.



§ 37-3-111. Surveys and investigation

The board of directors also has the right to establish and maintain stream gauges, rain gauges, and a flood warning service with telephone or telegraph lines or telephone or telegraph service, and may make such surveys and examinations of rainfall and flood conditions, stream flow, and other scientific and engineering subjects as are necessary and proper for the purposes of the district, and may issue reports thereon.



§ 37-3-112. Cooperation with United States or other agencies

The board of directors also has the authority to enter into contracts or other arrangements with the United States government or any department thereof, with persons, railroads, or other corporations, with public corporations, and with the state government of this or other states and with irrigation, drainage, conservation, conservancy, or other improvement districts, in this or other states, for cooperation or assistance in constructing, maintaining, using, and operating the works of the district or for making surveys and investigations or reports thereon. It may purchase, lease, or acquire land or other property in adjoining states in order to secure outlets or for other purposes of articles 1 to 8 of this title and may let contracts and spend money for securing such outlets or other works in adjoining states.



§ 37-3-113. Access to lands - penalty

The board of directors of any district organized under articles 1 to 8 of this title, or its employees or agents, including contractors and their employees and the members of the board of appraisers provided for in article 4 of this title, and their assistants, may enter upon lands within or without the district in order to make surveys and examinations to accomplish the necessary preliminary purposes of the district or to have access to the work, being liable, however, for actual damage done; but no unnecessary damage shall be done. Any person or corporation preventing such entry is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than fifty dollars.



§ 37-3-114. Removal of structures

(1) For the accomplishment of the official plan, the board of directors of any district has full power to improve in alignment, section, grade, location, or any other manner any watercourse, and it may remove, widen, lengthen, lower, raise, or otherwise change any public or private road bridge or railroad bridge, or any flume, aqueduct, or telephone, telegraph, gas, oil, sewer, water, or other pipelines, or any other construction over, across, in, into, under, or through any such watercourse or may require the same to be done. The foregoing shall apply to all such changes specified by the official plan or reasonably necessary for the accomplishment of the same; but, if any such change is made necessary in any construction because of the failure of the same to permit the free flow of water in such stream in time of flood or to permit the necessary enlargement or protection of the channel, then the owner of such construction shall make such change and all adjustments of grade, roadway, track, approach, or other construction incidental thereto, without cost to the district and without any claim for damages against the district; but the district shall pay the cost of excavating the earth for the enlargement of any channel or for placing earth for the filling of any channel, where such excavation or filling is required as a part of the official plan in making the changes outlined in this section. The district shall not be required to make such fill or excavation unless the same would be necessary to the official plan if the construction or work so changed did not exist.

(2) Before the removal, change, or modification of any work or construction outlined in this section, the board of directors shall give notice to the owner thereof requiring that the same be adapted to the official plan. In case such removals, changes, or adjustments are not commenced and completed by the owner within the respective times specified therefor in such notice, which time shall be reasonable under all circumstances, such removals, changes, or adjustments may be made by the district at the expense of the owner.



§ 37-3-115. Passing equipment through bridge or grade

In case it is necessary to pass any dredge boat or other equipment through a bridge or grade of any railroad company or other corporation, county, city, town, or other municipality, the board of directors shall give notice to the owner of said bridge or grade that the same shall be removed temporarily to allow the passage of such equipment or that an agreement be immediately entered into in regard thereto. The owner of said bridge or grade shall keep an itemized account of the cost of the removal and if necessary of the replacing of said bridge or grade, and the necessary and actual cost shall be paid by the district. In case the owner of said bridge or grade fails to commence or complete provision for the passage of said equipment within the time specified in the notice, the board of directors may remove such bridge or grade at its own expense, interrupting traffic in the least degree consistent with good work and without unnecessary damage or delay. In case it is hindered or prevented from so doing, the owner of said bridge or grade shall be liable for all damage resulting to the district therefrom.



§ 37-3-116. Condemnation under general law

The district shall also have the right, instead of having appraisals made by the board of appraisers, to condemn for the use of the district, according to the procedure provided by articles 1 to 7 of title 38, C.R.S., for the appropriation of land or other property taken for public use, any land or property within or without said district not acquired or condemned by the court on the report of said appraisers.



§ 37-3-117. Dominant right of eminent domain

(1) The district, when necessary for the purposes of articles 1 to 8 of this title, has a dominant right of eminent domain over the right of eminent domain of railroad, telegraph, telephone, gas, water power, and other companies and corporations and over towns, cities, counties, and other public corporations.

(2) In the exercise of this right, due care shall be taken to do no unnecessary damage to other public utilities and, in case of failure to agree upon the mode and terms of interference, not to interfere with their operations or usefulness beyond the actual necessities of the case, due regard being given to the other public interests involved.






Article 3.5 - Dissolution of Conservancy Districts

§ 37-3.5-101. Dissolution of district

(1) At such time as the board of directors of any conservancy district by unanimous decision determines that the original purposes for the organization of the district have been accomplished and after the district has paid in full any indebtedness incurred by it, the board may devise a plan of dissolution which shall be filed, together with a petition for dissolution, with the court which authorized the organization of the district pursuant to section 37-2-105 (7).

(2) Such plan of dissolution shall set forth the proposal by the board of directors to dispose of any assets which the district may then own and to transfer any remaining responsibilities of the district to a political subdivision of the state.

(3) Immediately after the filing of such petition for dissolution, the court wherein such petition is filed shall, by order, fix a date, time, and place for a public hearing thereon, and thereupon the clerk of said court shall cause notice of said hearing to be published weekly for three successive weeks in a newspaper of general circulation in the county where said court is located. Any person who wishes to object to the proposed plan of dissolution shall file a written objection at any time after the filing of a petition for dissolution but not less than five days prior to the date fixed by the order of the court for the hearing upon said petition. At the hearing, the court may take such testimony as the court deems proper. If the court finds that the original purpose for the organization of the district has been accomplished, that the district is no longer indebted to any person, and that adequate provision has been made for the disposition of any assets of the district and the transfer of any remaining responsibilities of the district to a political subdivision of the state, the court may enter an order approving the plan of dissolution. In lieu of approving said plan, the court may order an election submitting the proposition of dissolution of the district to the electors of the district, and any such election ordered shall be conducted pursuant to the procedures of sections 37-3.5-105 to 37-3.5-107.

(4) If an order approving the plan of dissolution is entered, the board of directors shall expeditiously implement the plan of dissolution and upon the completion of its implementation shall file, with the court and with the division of local government in the department of local affairs, a notice that the dissolution of the district has been completed in compliance with the plan of dissolution approved by the court. Upon the receipt of such notice, the court shall enter a decree granting the petition for dissolution and dissolving the district. On and after the date of the entering of such decree, the district shall be deemed dissolved, any bonds posted on behalf of members of the board shall be deemed discharged, and the board of directors shall be relieved of further responsibilities and liabilities with regard to the district.

(5) As used in this section, "political subdivision" means any entity of government authorized by law to impose ad valorem taxes on taxable property located within its territorial limits.



§ 37-3.5-102. Election for dissolution - petition or resolution filed

(1) Any conservancy district organized may be dissolved in the manner specified in this section and sections 37-3.5-103 to 37-3.5-107 if such district has not been authorized to incur bonded or other indebtedness under the procedures set forth in article 5 of this title and such district has not incurred bonded or other indebtedness pursuant to the provisions of any other law; except that, if such district has entered into a contract with the United States or any other agency thereof, no dissolution shall take place unless the secretary of the interior of the United States has first consented thereto.

(2) An election submitting the proposition of dissolution of the district may be initiated by the filing of a copy of a resolution adopted by three-fourths of all the members of the board of directors of such district requesting such an election or by the filing of a petition requesting such election. Such resolution or petition shall be filed in the district court which formed said district.

(3) Any such petition so filed shall be accompanied by a good and sufficient bond for five hundred dollars with not less than two sureties approved by the court, and, if a majority of the qualified electors do not vote for dissolution in the election specified in this article, the amount of such bond shall be forfeited to the district; otherwise the same shall be discharged.

(4) If the valuation for assessment of land together with improvements thereon within said district when formed is in excess of twenty million dollars, such petition shall bear signatures of any owners of land equal in number to two-thirds or more of the number of such type of owners required by section 37-2-102 upon a petition for the formation of such a district. Such land shall be situated within the limits of the district and shall not be embraced within the incorporated limits of any city or town. Said petition shall also bear the signatures of any owners of land or land embraced within the incorporated limits of a city or town equal in number to two-thirds or more of the number of such type of owners required by said section upon a petition for the formation of such a district, said land to be situated within the limits of the district.

(5) If the valuation for assessment of land and improvements thereon within such district when formed is less than twenty million dollars, said petition shall contain the same number and type of signatures required by section 37-2-102 upon petitions for the formation of such a district. In either case the petition shall set forth opposite each signature the description of the land and the valuation for assessment thereof together with any improvements. Similar petitions or duplicate copies of the same petition may be filed together and shall be regarded as one petition. No petition with the requisite signatures shall be declared void on account of alleged defects, but the court may permit the petition to be amended from time to time to conform to the facts by correcting errors in descriptions, valuation, or any other particular.



§ 37-3.5-103. Notice of election

Upon presentation of such petition or resolution, the court shall cause a notice to be published forthwith at least once each week for four consecutive weeks in a newspaper of general circulation in each county where the district or parts thereof lie. Such notice shall recite that a petition or resolution for dissolution of the district has been filed, shall describe generally the territory of the district, and shall further specify the time and places of election, which time shall not be less than sixty days nor more than ninety days after the date of the last publication of the notice. If an objection to the petition or resolution is filed in such court by an owner of land situated within said district within twenty days from the date of the last publication of the notice, the court may, if necessary, continue the election from time to time until all objections are disposed of. Due notice of the time and places of any continued election shall be given in the manner and form prescribed above.



§ 37-3.5-104. Objections to resolution or petition

Objections to a resolution for an election shall be confined to the question of whether sufficient directors voted in favor of the same. Objections to a petition for such election shall be confined to the question of whether sufficient qualified owners of land situate within the district have signed the petition for such election. Such petition shall be accepted as prima facie evidence of all facts stated therein, and all signatures affixed to such petition shall be presumed to be those of qualified owners residing within the boundaries of the district until the contrary is proven. No signer of a petition shall be permitted to withdraw his name from such petition after it is filed, except for fraud. All objections shall be heard as an advanced case on the docket of the court. Nothing in this section shall be construed to prevent the filing of subsequent resolutions or petitions for the same purpose, but elections on the proposition of dissolution shall not be held more frequently than once every three years.



§ 37-3.5-105. Election procedure - ballot

(1) Any election held for the purpose of submitting the proposition of dissolution of a district may be held separately or may be consolidated or held concurrently with any other election authorized by law. The election shall be conducted by the secretary of the board of directors of such district under the supervision of the court, and the court shall fix the manner of holding the same and shall also fix the compensation to be paid the officers of the election and shall designate the precincts and polling places. The court shall also appoint for each polling place and for each precinct, from the electors thereof, the officers of such election, which officers shall consist of three judges, one of whom shall act as clerk, who shall constitute a board of election for each polling place.

(2) The description of precincts may be made by reference to any order of the board of county commissioners of the county in which the district or any part thereof is situated or by reference to any previous order or resolution of the board or by detailed description of such precincts. Precincts established by the boards of the various counties may be consolidated for special elections held under this article. In the event that any such election is called to be held concurrently with any other election or is consolidated therewith, the court order need not designate precincts or polling places or the names of officers of election but shall contain a reference to the act or order calling such other election and fixing the precincts and polling places and appointing election officers therefrom.

(3) The respective election boards shall conduct the election in their respective precincts in the manner prescribed by law for the holding of general elections and shall make their returns to the secretary of the district. At any regular or special meeting of the board held not earlier than five days following the date of such election, the returns thereof shall be canvassed and the results declared. In the event that any election held under this article is consolidated with any primary or general election, the returns thereof shall be made and canvassed at the time and in the manner provided by law for the canvass of the returns of such primary or general election. It is the duty of such canvassing body to promptly certify and transmit to the board a statement of the result of the vote upon the proposition submitted under this article. Upon receipt of such certificate, it is the duty of the board to tabulate and declare the results of the election held under this article.

(4) The results of such election shall be certified promptly by the secretary of the board of directors to the court. It is the duty of the secretary of the board of directors of the district to prepare ballots to be used at the election on which shall be inscribed the words "For Dissolution" and "Against Dissolution". The costs of the election and ballots shall be paid by the district under the supervision of the court, and the district shall be authorized, under the supervision of the court, to borrow funds for this purpose. Irrespective of any other provision of this article, the district shall not be required or authorized to hold any election on the proposition of such borrowing.



§ 37-3.5-106. Majority vote determines question

The electors of the district shall be qualified to vote on the question of dissolving the district. If a majority of votes are for dissolution of the district, the district shall be dissolved as provided in section 37-3.5-107. Any objections to the election, or proceedings to invalidate the election, must be filed in the court within thirty days from the date of the election. Errors, omissions, and irregularities not affecting substantial rights shall be disregarded.



§ 37-3.5-107. Winding up and dissolution - order entered

(1) In the event that the vote is for dissolution, any qualified signer of the petition for the election or the board of directors of such district may, within such time as may be fixed by the court, present a written plan for the winding up of the affairs of the district. Such plan may specify that the affairs of the district be wound up by the board of directors of the district or by a receiver appointed by the court for that purpose. On a day fixed by the court, the court shall consider such plan and shall enter an order establishing therefrom a plan for the winding up of such affairs. The court shall retain continuing jurisdiction to modify such plan from time to time and shall supervise such winding up.

(2) If no such plan is presented on or before the day set by the court, then the court shall appoint a receiver to wind up the affairs of the district under the court's supervision. Upon the appointment of any receiver, all authority of the board of directors of the district shall terminate; except that its authority to levy taxes for the payment of the obligations of the district and the costs of winding up shall continue until the district is dissolved. Such board shall levy taxes within the limits imposed by article 5 of this title sufficient to pay expeditiously such obligations and costs, and, if a receiver has been appointed, all tax collections shall be delivered to such receiver.

(3) When it appears to the satisfaction of the court that all obligations of the district have been discharged and the costs of winding up the district paid, such court shall enter an order dissolving the district, and a certified copy of such order shall be recorded by the clerk of the court in all counties in which the district may be situate. All funds remaining in the hands of such receiver or board of directors after such dissolution shall be divided among the counties comprising any part of such district in proportion to the total valuation of taxable property in such county within the boundaries of such district, as determined by the tax roll of such counties in the treasurer's hands, for the calendar year preceding the year in which such dissolution occurs, and said receiver or members of the board of directors shall thereupon be discharged by the court.






Article 4 - Appraisal of Benefits

§ 37-4-101. Appointment of appraisal commissioners

At the time of making its order organizing the district or at any time thereafter, the court shall appoint three commissioners, referred to in this article as appraisers or the board of appraisers, whose duties shall be to appraise the lands or other property within and without the district to be acquired for rights-of-way, reservoirs, and other works of the district and to appraise all benefits and damages accruing to all land within or without the district by reason of the execution of the official plan. Said appraisers shall be freeholders residing within the state of Colorado, who may or may not own lands within said district. Each of the appraisers, before taking up his duties, shall take and subscribe to an oath that he will faithfully and impartially discharge his duties as such appraiser and that he will make a true report of such work done by him. The appraisers at their first meeting shall elect one of their own number chairman, and the secretary of the board of directors or his deputy shall be ex officio secretary of said board of appraisers during their continuance in office. A majority of the appraisers shall constitute a quorum, and a concurrence of the majority in any matter within their duties is sufficient for its determination. The court, by order, may remove any appraiser at any time, and shall fill all vacancies in the board of appraisers, or may appoint a new board, as occasion may require, which new board, if appointed, shall perform all the duties and exercise all the powers of the board of appraisers of the district.



§ 37-4-102. Appraisals

(1) During the preparation of the official plan, the board of appraisers shall examine and become acquainted with the nature of the plans for the improvement and of the lands and other property affected thereby, in order that they may be better prepared to make appraisals.

(2) When the official plan is filed with the secretary of the district, he shall at once notify the appraisers, and they shall thereupon proceed to appraise the benefits of every kind to all land and property within or without the district which will result from the organization of said district and the execution of the official plan. They shall also appraise the damages sustained and the value of the land and other property necessary to be taken by the district for which settlement has not been made by the board of directors. In the progress of their work, the appraisers shall have the assistance of the attorney, engineers, secretary, and other agents and employees of the district.

(3) The board of appraisers shall also appraise the benefits and damages, if any, accruing to cities, towns, counties, and other public corporations as political entities, and to the state of Colorado, and the same shall be considered the same as benefits or damages, as the case may be, to land or other property.

(4) Before appraisals of compensation and damages are made, the board of directors of the district may report to the appraisers the parcels of land it wishes to purchase and for which it wishes appraisals to be made, both for easement and for purchase in fee simple, and the directors may specify the particular purpose for which and the extent to which an easement in any property is desired, describing definitely such purpose and extent.

(5) The appraisers shall appraise all damages which may, because of the execution of the official plan, accrue to real or other property, either within or without the district, which damages shall also cover easements acquired by the district for all of the purposes of the district, unless otherwise specifically stated.

(6) Wherever instructed to do so by the board of directors, the appraisers shall appraise lands which it may be necessary or desirable for the district to own and shall appraise both the total value of the land and also the damages due to an easement for the purposes of the district. Upon such appraisals being confirmed by the court, the board of directors of the district shall have the option of paying the entire appraised value of the property and acquiring full title to it in fee simple or of paying only the cost of such easement, for the purposes of the district.

(7) Upon written demand by the owner, such option shall be exercised by the directors within ninety days after the date of the final judicial determination of such appraisal. The appraisers in appraising benefits and damages shall consider only the effect of the execution of the official plan. Appraisals of value for property taken shall be made without reference to any increase in value thereof due to the execution of the official plan. The appraisers in making appraisals shall give due consideration and credit to any other works or other systems of protection already constructed or under construction which form a useful part of the work of the district according to the official plan. Where the appraisers or a jury, in case one is called, returns no appraisal of damages to any property, it is deemed a finding by it that no damages will be sustained.



§ 37-4-103. Land affected outside the district

If the appraisers find that land not embraced within the boundaries of the district will be affected by the proposed improvement or should be included in the district, they shall appraise the benefits and damages to such land, and shall file notice in the court of the appraisal which they have made upon the lands beyond the boundaries of the district, and to the land which, in their opinion, should be included in the district. The appraisers shall also report to the court any lands which, in their opinion, should be eliminated from the district; but no territory lying in any county into which any existing district does not already extend shall be included in such district, except in accordance with the provision of section 37-2-105 with reference to the inclusion of land in such counties.



§ 37-4-104. Notice of hearing on land excluded from or taken into district

If the report of the board of appraisers includes recommendations that other lands be included in the district or that certain lands be excluded from the district, it is the duty of the clerk of the court before which the proceeding is pending, upon order of the court, to give notice to the owners of such property by publication (Schedule Form V) to be made as provided in articles 1 to 8 of this title for a hearing on the petition for the creation of the district. The time and place of the hearing shall be the same as provided for the hearing on appraisals, and upon such hearing the court shall make and enter such orders with respect to lands to be included in or excluded from the district as the facts and the provisions of articles 1 to 8 of this title require. As to the owners of property to be excluded from the district, it will be sufficient to notify them of that fact.



§ 37-4-105. Report of appraisal commissioners

(1) The board of appraisers shall prepare a tabulated report of its findings which shall be bound in book form and which shall be known as the conservancy appraisal record. Such record (Schedule Form VI) shall contain the names of the owners of property appraised as they appear on the tax rolls or from the records of the office of the county clerk and recorder, a description of the property appraised, the amount of benefits appraised, the amount of damages appraised, and the appraised value of land or other property which may be taken for the purposes of the district. The appraisers shall also report any other benefits or damages or any other matter which, in their opinion, should be brought to the attention of the court. No error in the names of the owners of property or in the descriptions thereof shall invalidate said appraisal or the levy of assessments or taxes based thereon, if sufficient description is given to identify such property.

(2) When the report is completed, it shall be signed by at least a majority of the appraisers and deposited with the clerk of the court who shall file it in the original case. At the same time certified copies of that part of the report giving the appraisal of benefits and appraisals of land to be taken and of damages in any county other than that in which the original case is pending shall be made and filed with the county clerk and recorder of such county.



§ 37-4-106. Notice of hearing on appraisals

(1) Upon the filing of the report of the appraisers, the clerk of the court in which the original cause is pending shall, upon order of the court, give notice thereof by publication (Schedule Form VII) in each county in the conservancy district. It shall not be necessary for said clerk to name the parties interested, nor to describe separate lots or tracts of land in giving said notice, but it shall be sufficient to give such descriptions as will enable the owner to determine whether or not his land is covered by such description.

(2) Where lands in different counties are mentioned in said report, it shall not be necessary to publish in each county a description of all the lands in the district but only of that part of the said lands situate in the county in which publication is made.



§ 37-4-107. Hearing on appraisals

Any property owner may accept the appraisals in his favor of benefits and of damages and of lands to be taken, as made by the appraisers, or may acquiesce in their failure to appraise damages in his favor, and shall be construed to have done so unless, within ten days after the last publication provided for in section 37-4-106, he has filed exceptions to said report or to any appraisal of either benefits or of damages, or of the value of land to be taken. All exceptions shall be heard by the court beginning not less than twenty nor more than thirty days after the last publication provided for in section 37-4-106 and determined in advance of other business so as to carry out, liberally, the purposes and needs of the district. The court may, if it deems necessary, return the report to the board of appraisers for their further consideration and amendment and may enter its order to that effect. If, however, the appraisal roll as a whole is referred back to the appraisers, the court shall not resume the hearing thereon without new notice, as for an original hearing thereon. But the court may, without new notice, order the appraisers to revise and amend the roll when the order of the court specifies the changes to be made.



§ 37-4-108. Decree on appraisals

If it appears to the satisfaction of the court, after having heard and determined all said exceptions, that the estimated cost of constructing the improvements contemplated in the official plan is less than the benefits appraised, then the court shall approve and confirm said appraisers' report as so modified and amended, and such findings and appraisals shall be final and incontestable, except as provided in this article. In considering the appraisals made by the board of appraisers, the court shall take cognizance of the official plan and of the degree to which it is effective for the purposes of the district. In case the court finds that the estimated benefits appraised are less than the estimated total cost of the execution of the official plan, exclusive of interest on deferred payments, or that the official plan is not suited to the requirements of the district, it may at its discretion return said official plan to the directors of the district with an order directing them to prepare new or amended plans, or it may dissolve the district after having provided for the payment of all expenses theretofore incurred.



§ 37-4-109. Appeals from awards

(1) Any person or public or private corporation desiring to appeal from an award of the appraisers as to compensation, damages, or benefits shall, within ten days from the judgment of the court confirming the report of the appraisers, file with the clerk of the court a written notice making demand for a jury trial. If the appeal is solely from an award as to benefits, the appellant shall, at the same time, file a bond with good and sufficient security to be approved by the clerk, in a sum not exceeding two hundred dollars, to the effect that if the verdict is not more favorable to appellant than the award of the appraisers, the appellant will pay the costs of the appeal. The appellant shall state definitely from what part of the order the appeal is taken. The appeal may be from the award of compensation, damages, or benefits, or one or more of them, but from no other part of the judgment of the court confirming the report of the appraisers.

(2) In case more than one appeal is filed from the award as to compensation, damages, or benefits, the court may, upon a showing that the same may be consolidated without injury to the interest of anyone, consolidate and try the same together.

(3) Upon demand for a jury trial to fix the amount of compensation for property proposed to be taken or damaged, the court shall order the board of directors at once to begin condemnation proceedings therefor in the district court of the county in which are situate the lands sought to be condemned, in the district court in and for such county, which suit shall be conducted in accordance with articles 1 to 7 of title 38, C.R.S., concerning the right of eminent domain, where a jury is demanded.

(4) Upon demand for a jury trial to fix the assessment of benefits or the assessment of damages other than those incident to condemnation proceedings, the court shall order the board of directors to present a petition embodying the facts and the claims made in short form, which shall be filed in the court in which the original case is pending, whereupon a jury shall be empaneled according to law to try and determine the issue presented, as in condemnation proceedings.



§ 37-4-110. Entry after deposit of award

No property shall be taken under articles 1 to 8 of this title until just compensation has been paid according to law. But where a trial by jury is demanded under section 37-4-109, the board of directors may pay into court the amount allowed by the appraisers, with the costs, and thereupon the court shall make an order admitting the said district into possession of the property and thereupon the board of directors may enter into undisturbed possession of the property and rights involved. The right of entry provided by this section is a cumulative remedy and additional to the district's right of possession during the pendency of condemnation proceedings under the provisions of articles 1 to 7 of title 38, C.R.S.



§ 37-4-111. Filing decree

(1) Upon the entry of the order of the court approving the report of the appraisers, as provided for in articles 1 to 8 of this title, the clerk of said court in which the same is entered shall transmit to the secretary of the district a certified copy of the said decree and of the appraisals as confirmed by the court, except those parts from which appeals have been perfected in accordance with section 37-4-109, but not determined.

(2) When any proceeding to review a judgment of the district court, confirming the verdict of a jury, has been finally determined, the clerk of the court deciding the same shall certify the amount of each item of the judgment to the clerk of the court having the original case, who shall file the same therein and shall thereupon transmit certified copies of the same to the secretary of the district who shall thereupon complete the conservancy appraisal record.



§ 37-4-112. Appeals shall not delay proceedings

(1) No appeal from an award by the appraisers under articles 1 to 8 of this title shall be permitted to interrupt or delay any action or the prosecution of any work under articles 1 to 8 of this title, except where the appellant is entitled to a jury trial under the constitution of the state, and the district does not exercise the right of deposit provided by section 37-4-110, in which case only so much of the work shall be interrupted or delayed as would constitute a taking or damaging of the property of such appellant.

(2) No proceeding to review a judgment of the district court entered under the provisions of articles 1 to 8 of this title shall be commenced after thirty days from the entry of the judgment sought to be reviewed.

(3) The board of directors of any district organized under articles 1 to 8 of this title has the same right as property owners to invoke the jurisdiction of an appellate court of the state of Colorado to review any reviewable order of the district court made in any proceeding under said articles.

(4) The failure to appeal from or seek a review of any order of the court in any proceeding under articles 1 to 8 of this title within the time specified in this section shall constitute a waiver of any irregularity in the proceedings, and the remedies provided for in said articles shall exclude all other remedies except as provided in this section.



§ 37-4-113. Change of official plan

(1) The board of directors may at any time when necessary to fulfill the objects for which the district was created alter or add to the official plan, and when such alterations or additions are formally approved by the board and by the court and are filed with the secretary, they shall become part of the official plan for all purposes of articles 1 to 8 of this title. Where such alterations or additions in the judgment of the court neither materially modify the general character of the work, nor materially increase resulting damages for which the board is not able to make amicable settlement, nor increase the total cost more than ten percent above that estimated in the official plan, no action other than a resolution of the board of directors shall be necessary for the approval of such alterations or additions. In case the proposed alterations or additions materially modify the general character of the work, or materially modify the resulting damages, or materially reduce the benefits for which the board is not able to make amicable settlement, or materially increase the benefits in such a manner as to require a new appraisal, or increase the total cost more than ten percent above that estimated in the official plan, the court shall direct the board of appraisers, which may be the original board, or a new board appointed by the court on petition of the board of directors, to appraise the property to be taken, benefited, or damaged by the proposed alterations or additions.

(2) Upon the completion of the report by the board of appraisers, notice shall be given and a hearing had on its report in the same manner as in the case of the original report of the board of appraisers, and the same right of appeal to a jury shall exist; but where only a few landowners are affected, the clerk of the court may, on order of the court, if found to be more economical and convenient, give personal notice of the pendency of the report of said appraisers instead of notice by publication; and if the only question at issue is additional damages or reduction of benefits to property due to modifications in or additions to the official plan, the board of directors may, if practicable, make settlements with the owners of the property damaged instead of having appraisals made by the board of appraisers. In case such settlements are made, notice and hearing need not be had. After district bonds are sold, as provided in articles 1 to 8 of this title, in order that their security may not be impaired, no reduction shall be made in the amount of uncontested benefits appraised or costs assessed against any property in the district; but in lieu of any reduction in assessment, if by reason of a modification in or addition to the official plan an excessive assessment is made under the provisions of section 37-5-104, the excess shall be paid to the property owner in cash. This provision shall apply to all changes in appraisals under articles 1 to 8 of this title.



§ 37-4-114. Lands exempt and later liable to assessment

If any lands in any district organized under articles 1 to 8 of this title are not liable to assessment at the time of the execution of the work, but afterwards, during the period when such work is being paid for, become liable to assessment, such lands shall thereupon be appraised and assessed as other lands in said district receiving equal benefits.



§ 37-4-115. Subsequent appraisals

In case any property within or without any district is benefited, which for any reason was not appraised in the original proceedings, or was not appraised to the extent of benefits received, or in case any person or public corporation makes use of or profits by the works of any district organized under articles 1 to 8 of this title to a degree not compensated for in the original appraisal, or in case the directors of the district find it necessary subsequent to the time when the first appraisals are made to take or damage any additional property, the directors of said district, at any time such condition becomes evident, shall direct the board of appraisers to appraise the benefits or the enhanced benefits received by such property, or such damages or value of property taken, and the proceedings in articles 1 to 8 of this title for appraising lands not at first included within the boundaries of the district shall in all matters be conformed to, including notice to the parties; or the board may, at its discretion, make settlement with such person or public corporation for such use, benefit, damage, or property taken.



§ 37-4-116. Validation of irregular proceedings

(1) No fault in any notice or other proceeding shall affect the validity of any proceeding under articles 1 to 8 of this title except to the extent to which it can be shown that such fault resulted in a material denial of justice to the property owner complaining of such fault.

(2) In case it is found upon a hearing that, by reason of some irregularity or defect in the proceedings, the appraisal has not been properly made, the court may, nevertheless, on having proof that expense has been incurred which is a proper charge against the property of the complainant, render a finding as to the amount of benefits to said property and appraise the proper benefits accordingly, subject to a claim for a jury as already provided, when the party is entitled thereto, and thereupon said land shall be assessed as other land equally benefited.

(3) In the event that at any time, either before or after the issuance of bonds pursuant to the provisions of articles 1 to 8 of this title, the appraisal of benefits, either as a whole or in part, is declared by any court of competent jurisdiction to be invalid by reason of any defect or irregularity in the proceedings therefor, whether jurisdictional or otherwise, the said district court where the original case is pending is authorized, on the application of the board of directors of the said district, or on the application of any holder of any bonds which may have been issued pursuant hereto, promptly and without delay to remedy all defects or irregularities, as the case may require, by causing to be made in the manner provided in articles 1 to 8 of this title, a new appraisal of the amount of benefits against the whole or any part of the lands in the said district, as the case may require.






Article 5 - Financial Administration

§ 37-5-101. Funds

(1) The moneys of every conservancy district organized under articles 1 to 8 of this title shall consist of the following separate funds:

(a) "Preliminary funds" means the proceeds of the level rate assessment authorized by section 37-5-102.

(b) "Construction fund" means the proceeds of levies made against the special benefits appraised, equalized, and confirmed under the provisions of articles 1 to 8 of this title.

(c) "Maintenance fund" means the proceeds of a special assessment to be levied annually for the purpose of upkeep, administration, and current expenses as provided in said articles. Moneys received by the district from any other source shall be placed in any fund which the board of directors orders.

(2) No vouchers shall be drawn against the preliminary fund or against the maintenance fund until an assessment levying resolution has been properly passed by the board of directors and duly entered upon its records. No bonds shall be issued against the construction fund until an assessment levying resolution has been properly passed by the board of directors and duly entered upon its records and until the property owners have been given an opportunity for a period of not less than sixty days to pay in cash the assessment so levied against their respective properties.



§ 37-5-102. Preliminary fund

(1) As soon as any district has been organized under articles 1 to 8 of this title and a board of directors has been appointed and qualified, such board has the authority to fix the amount of an assessment upon the property within the district not to exceed one mill for every dollar of valuation for assessment thereof as a level rate to be used for the purpose of paying the expenses of organization, for surveys and plans, for other incidental expenses which may have been incurred prior to the time when money is received from the sale of bonds or otherwise, and for the general administration of the district. In accordance with the schedule prescribed by section 39-5-128, C.R.S., the amount of assessment for each dollar of valuation for assessment shall be certified to the boards of county commissioners of the various counties in which the district, or any portion thereof, is located and by them included in their next annual levy for state and county purposes. Said amount shall be collected for the use of such district in the same manner as are taxes for county purposes, and the revenue laws of the state for the levy and collection of taxes on real estate for county purposes, except as modified in this article, shall be applicable for the levy and collection of the amount certified by the directors of such district as aforesaid, including the enforcement of penalties and forfeiture for delinquent taxes.

(2) All collections made by the county treasurer pursuant to such levy shall be paid to the treasurer of the conservancy district on or before the tenth day of the next succeeding calendar month. If such items of expense have already been paid in whole or in part from other sources, they may be repaid from the receipts of such levy, and such levy may be made although the work proposed may have been found impracticable or for other reasons may have been abandoned. The information collected by the necessary surveys, the appraisal of benefits and damages, and other information and data are declared to constitute benefits for which said assessment may be levied. In case a district is dissolved or abandoned for any cause whatsoever before the work is constructed, the data, plans, and estimates which have been secured shall be filed with the clerk of the court in which the district was organized and shall be matters of public record available to any person interested.

(3) If all the expenses of organization, for surveys and plans, and for other incidental expenses which may have been incurred prior to the time when money is received from the sale of bonds or otherwise have been paid in full, any or all of the moneys remaining in the preliminary fund may be transferred by the board of directors to any of the other funds of the district.



§ 37-5-103. Power to borrow money for the preliminary fund

In order to facilitate the preliminary work, the board of directors may borrow money at a net effective interest rate as determined by said board and, as evidence of the debt so contracted, may issue and sell or may issue to contractors or others negotiable evidences of debt, in this article called "warrants", and may pledge, after it has been levied, the preliminary assessment of not exceeding one mill for the repayment thereof. If any warrant so issued by the board of directors is presented for payment and is not paid for want of funds in the treasury, that fact, with the date of presentation, shall be endorsed on the back of such warrant, which shall thereafter draw interest at the rate specified in the endorsement, not exceeding the net effective interest rate when issued, until such time as there is money on hand sufficient to pay the amount of said warrant with interest.



§ 37-5-104. Construction fund

(1) After the list of property, with the appraised benefits as approved by the court or that part thereof from which no appeal is pending, has been filed with the secretary of the district, then from time to time, as the affairs of the district may demand, the board of directors shall levy on all property upon which benefits have been appraised an assessment of such portion of said benefits as may be found necessary by said board to pay the cost of the appraisal, except as paid out of the preliminary fund, the preparation and execution of the official plan including superintendence of construction and administration during the period of construction plus ten percent of said total to be added for contingencies but not to exceed, in the total of principal, the appraised benefits so adjudicated. The assessment to be known as the "construction fund assessment" shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits appraised, and not in excess thereof, and, in case bonds are issued as provided in articles 1 to 8 of this title, then the amounts of interest which will accrue on such bonds, as estimated by said board of directors, shall be included in and added to the said assessment, but the interest to accrue on account of the issuing of said bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and costs of making said improvement are equal to or in excess of the benefits appraised. As soon as said assessment is levied, the secretary of the district, at the expense of the district, shall prepare in duplicate an assessment record of the district. It shall be in the form of a well-bound book endorsed and named, "Construction Fund Assessment Record of ............. Conservancy District", which endorsement shall also be printed at the top of each page thereof.

(2) The construction fund assessment record shall include a table or schedule (Schedule Form VIII, 1) showing in properly ruled columns:

(a) The names of the owners of the property to which benefits are appraised, which may be as they appear in the decree of the court confirming the appraisals, and, in case of appraisals against a town, city, county, or other public corporation, the name of the individual owners need not be given, but only the name of such corporation;

(b) The descriptions of the items of property appraised and assessed, arranged by counties;

(c) The total amount of benefits appraised against each item of property;

(d) The total assessment levied against each item of property to which benefits have been appraised, and in this column of the record provision shall be made for the entry of successive levies of assessments;

(e) A blank column in which the treasurer shall enter the assessments paid within the sixty-day period in which property owners may pay their assessments;

(f) In successive columns, the construction fund installments, or if bonds are issued, these columns may be designated bond fund installments, both principal and interest, one column for each installment, with provision for the entry of installments of successive levies, if any, and suitable blank columns in which the county treasurer shall record the several installment amounts, principal and interest, as collected by him, and the names of the persons paying the same. Where successive levies of assessments are made for the construction fund, the construction fund assessment record shall contain suitable notations to show the number of levies and the amount of each, to the end that it may disclose the aggregate of all levies for the construction fund.

(3) Upon the completion of the construction fund assessment record, it shall be signed by the president of the district, and the seal of the district shall be thereunto affixed and attested by the signature of the secretary, and the same shall thereafter become a permanent record in the office of said district.

(4) If it is found at any time that the total amount of assessments levied is insufficient to pay the cost of the works set out in the official plan or of additional work done, the board of directors may levy such additional assessments and may make such amendments or supplements to the construction fund assessment record from time to time as may be necessary to provide funds to complete the work, but the total of all such assessments, exclusive of interest, shall not exceed the total of benefits appraised.

(5) After the cost of the works set out in the official plan or of additional work done has been paid in full, any or all moneys remaining in the construction fund may be transferred by the board of directors to the maintenance fund.



§ 37-5-104.5. Determination of special benefits - factors considered

(1) The term "benefit", for the purposes of assessing a particular property within a conservancy district particularly with respect to regulating streamflow to control floods, includes, but is not limited to, the following:

(a) Any increase in the market value of the property;

(b) The provision for accepting the burden from specific dominant property for discharging surface water onto servient property in a manner or quantity greater than would naturally flow because the dominant owner made some of his property impermeable;

(c) Any adaptability of property to a superior or more profitable use;

(d) Any alleviation of health and sanitation hazards accruing to particular property or accruing to public property in the improvement district, if the provision of health and sanitation is paid for wholly or partially out of funds derived from taxation of property owners of the improvement district;

(e) Any reduction in the maintenance costs of particular property or of public property in the improvement district, if the maintenance of the public property is paid for wholly or partially out of funds derived from taxation of property owners of the improvement district;

(f) Any increase in convenience or reduction in inconvenience accruing to particular property owners, including the facilitation of access to and travel over streets, roads, and highways;

(g) Recreational improvements accruing to particular property owners as a direct result of drainage improvement.



§ 37-5-105. Payment of assessments

(1) When the construction fund assessment record is placed on file in the office of the district, notice by publication shall be given to property owners that they may pay their assessments. Any owners of real property assessed for the execution of the official plan under the provisions of articles 1 to 8 of this title shall have the privilege of paying such assessment to the treasurer of the district within sixty days from the time such publication is completed, and the amount to be paid shall be the full amount of the assessment less any amount added thereto to meet interest. When such assessment has been paid, the secretary of the district shall enter upon the said assessment record opposite each tract for which payment is made the words "paid in full", and such assessment shall be deemed satisfied. The payment of such assessment shall not relieve the landowner from the payment of a maintenance assessment nor from the payment of any further assessments, not exceeding the total of benefits appraised which may be necessary as provided in articles 1 to 8 of this title.

(2) Failure to pay the whole construction fund assessment within said period of sixty days shall be conclusively considered an election on the part of all persons interested, whether under disability or otherwise, to pay such assessment in installments as provided in this section. All persons so electing to pay in installments shall be conclusively considered as consenting to said official plan and all work thereunder, the issuance of bonds provided for in articles 1 to 8 of this title, and the payment of interest thereon, and such election shall be conclusively considered as a waiver of all right to question the power or jurisdiction of the conservancy district to construct the works set forth in said official plan, the regularity or sufficiency of the proceedings, or the validity or the correctness of such assessment; except that any public corporation may, within said sixty days, elect to pay, in whole or in part, the amount assessed against such corporation in not more than ten annual installments, beginning at the time of the next annual levy of taxes by such corporation, but nothing in this section shall be construed to relieve such corporation from liability for successive levies of assessments, not exceeding the amount of benefits appraised.

(3) In case of such election to pay in installments, the construction fund assessment shall be payable in not less than five nor more than thirty annual installments of principal, the first of which installments shall be payable in not less than one and not more than five years, and the last in not more than thirty years after the filing of the construction fund assessment record in the office of the district, with interest in all cases on the unpaid principal, computed semiannually, at a rate not exceeding six percent per annum, all as may be determined by the board of directors of the conservancy district by resolution.

(4) Subject to the foregoing requirements, all installments, both of principal and interest, shall be payable at such times as may be determined by the board of directors of the conservancy district by resolution as provided in articles 1 to 8 of this title.

(5) Upon failure to pay any installment, whether of principal or interest, when due, the whole amount of the unpaid principal of such installment and accrued interest thereon shall draw interest at the rate of one percent per month or fraction of a month until the day of sale, as provided in this article; but, at any time prior to the day of sale, the owner may pay the amount of all unpaid and overdue installments, with interest at one percent per month or fraction of a month, and all penalties accrued.

(6) After the expiration of the period of sixty days within which the property owners may pay their respective assessments, as limited in this article, the treasurer of the district shall certify to the board of directors the aggregate of the amount so paid, and thereupon the board of directors may pass and include in its records a bonding resolution in which shall be stated the amount of the construction fund assessment and the amount thereof paid as aforesaid, and in the same resolution they shall apportion the uncollected assessment into installments or levies for the collection of interest upon the unpaid installments, and they may order the issuance of conservancy district bonds in an amount not exceeding ninety percent of the levy in anticipation of the collection of said installments. The residue of the tax so levied, not less than ten percent, shall constitute a contingent account to protect the bonds from casual default, and, if not needed for this purpose, may be transferred from time to time to the maintenance fund of the district.



§ 37-5-106. Conservancy bonds

(1) The board of directors may, if in its judgment it seems best, issue conservancy bonds (Schedule Form IV) in an amount not to exceed ninety percent of the total amount of the construction fund assessment, exclusive of interest, levied under the provisions of articles 1 to 8 of this title, in denominations of not less than one hundred dollars, bearing interest from date at a net effective interest rate determined by said board, to mature at annual intervals within thirty years commencing not later than five years after date, as may be determined by the board of directors, both principal and interest payable at a place or places determined by the board of directors and designated in the bonds. Said bonds shall be signed by the president of the district, and the seal of the district shall be thereunto affixed and attested by the signature of the secretary. The semiannual payments of interest shall be evidenced by coupons bearing a lithographed or engraved facsimile of the signature of the treasurer of the district. In case any officer whose signature or certificate appears upon bonds or coupons issued pursuant to articles 1 to 8 of this title ceases to be an officer before the delivery of such bonds to the purchaser, such signature or certificate shall nevertheless be valid and sufficient for all purposes, the same as if he had remained in office until the delivery of the bonds.

(2) All of said bonds, when executed, shall be delivered to the treasurer of said district, who shall sell the same in such quantities and at such times as the board of directors may order to meet the payments for the works and improvements of the district. Said bonds may be sold below par, but they shall be sold at such a price that the total payment of principal and interest is not greater than would have been required if the bonds had borne the net effective interest rate when issued and had been sold for par and accrued interest. The bonds shall show on their faces the purpose for which they are issued and shall be payable out of money derived from the construction fund. A sufficient amount of the assessments shall be appropriated by the board of directors for the purpose of paying the principal and interest of bonds, and the same shall, when collected, be set apart in a separate fund for that purpose and no other. All bonds and coupons not paid at maturity shall bear interest at the net effective interest rate when issued, from maturity until paid, or until sufficient funds have been deposited at the place of payment. Any expenses incurred in the issue and sale of said bonds and in paying bonds and interest thereon may be paid out of any funds in the hands of the district treasurer.

(3) The board of directors, in making assessment levies provided in this article, shall take into account maturing bonds and interest on all bonds and shall make ample provision for the payment thereof. In case the proceeds of the original assessments made under the provisions of articles 1 to 8 of this title are not sufficient to pay punctually the principal of and the interest upon all bonds issued under this article, then the board of directors shall make such additional levy or levies against the appraised benefits as may be necessary for such purposes, and under no circumstances shall any assessment levies be made that will in any manner or to any extent impair the security of any bond issued under this article or the fund available for the payment of the principal thereof and interest thereon. But no bond issue under this article, or the assessment made to pay the same, shall have a priority of lien over any other bond issued or assessment made under this article. Said district treasurer shall, at the time of taking office, execute and deliver to the president of the district a bond with good and sufficient sureties to be approved by the said board of directors, conditioned that he shall account for and pay over as required by law and as ordered by said board of directors all moneys received by him on the sale of such bonds, or from any other source, and that he will sell and deliver such bonds to the purchaser or purchasers thereof, according to the terms prescribed in this article and not otherwise, and that he will, when ordered by said board to do so, return to said board, duly canceled, all bonds not sold, which said bonds shall remain in the custody of the president of the district, who shall produce the same for inspection or for use as evidence whenever and wherever legally required to do so.

(4) The said treasurer shall promptly report all sales of bonds to the board of directors, and the board of directors shall issue warrants upon the treasurer at the proper time for the payment of the maturing bonds so sold and the interest payments coming due on all bonds sold, and said treasurer shall place sufficient funds at the place of payment to pay the same. In case warrants are not issued by the board of directors as provided in this section, then the treasurer shall of his own accord place funds at the place of payment, and the canceled bonds and coupons shall be accepted in lieu of such warrants. The successors in office of any such district treasurer shall not be entitled to said bonds or the proceeds thereof until he has complied with all the foregoing provisions applicable to his predecessor in office; but, if it is deemed more expedient to the board of directors, as to moneys derived from the sale of bonds issued or from any other source, said board may by resolution select some suitable bank or banks or other depository, which depository shall give good and sufficient bond, as temporary or assistant treasurer, to hold and disburse said moneys on the orders of the board of directors as the work progresses, until such fund is exhausted or transferred to the district treasurer by order of the said board of directors. For such deposit the district shall receive not less than two percent interest per annum. The funds derived from the sale of said bonds shall be used for the purpose of paying the cost of the works and improvements and such costs, expenses, fees, and salaries as may be authorized by law and shall be used for no other purpose.

(5) If at the time when the bonds are ready to be issued, the board of directors is of the opinion that such bonds cannot advantageously be issued and sold in whole or in part, the board may sell parts only of the entire issue or may pledge all or part of said issue as collateral to a loan, but no partial sale or pledge shall be made without the order of the board made and entered of record, and no pledge shall be made at a greater margin than at the rate of one hundred dollars of bond principal for ninety dollars of loan.

(6) The district may borrow money from the United States government and provide for the repayment thereof in the manner provided for the payment of bonds, and the board of directors may make any necessary regulations to provide for such payment.

(7) A party who has not sought a remedy against any proceeding under articles 1 to 8 of this title until after bonds have been sold shall not for any cause have an injunction against the collection of taxes or assessments for the payment of said bonds.

(8) Articles 1 to 8 of this title shall, without reference to any other law of the general assembly of the state of Colorado, be full authority for the issuance and sale of the bonds authorized in articles 1 to 8 of this title, which bonds shall have all the qualities of negotiable investment securities as provided by article 8 of title 4, C.R.S. and when executed and sealed in conformity with the provisions of articles 1 to 8 of this title and when sold or pledged in the manner prescribed in this article, and the consideration therefor received by the district shall not be invalid for any irregularity or defect in the proceedings for the issue, sale, or pledge thereof and shall be incontestable in the hands of a holder in due course. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are required by articles 1 to 8 of this title.

(9) Whenever the owner of any coupon issued pursuant to the provisions of articles 1 to 8 of this title presents such bond to the treasurer of the district, or to such bank or other depository as the board of directors of the district may for such purpose designate as registrar, with a request for the conversion of such bond into a registered bond, the said treasurer, bank, or other depository shall cut off and cancel the coupons of any such coupon bond so presented and shall stamp, print, or write upon such coupon bond so presented, either upon the back or the face thereof, as may be convenient, a statement to the effect that the said bond is registered in the name of the owner and that thereafter the interest and principal of said bond are payable to the registered owner. Thereafter and from time to time, such bond may be transferred by such registered owner in person or by attorney duly authorized on presentation of such bond for registration as before, a similar statement being stamped, printed, or written thereon. Such statement stamped, printed, or written upon any such bond may be substantially in the following form:

"This bond is registered in the name of (here insert name of owner) pursuant to the provisions of the conservancy law of Colorado, and the interest and principal thereof are hereafter payable to such owner.

Treasurer (or Registrar).........

Conservancy District.

Date ............"

(10) If any bond is registered as provided in subsection (9) of this section, the principal and interest of such bond shall be payable to the registered owner. The treasurer of the district shall enter in a register of said bonds to be kept by him or in a separate book the fact of the registration of such bond and the name of the registered owner thereof, so that the register or book shall at all times show what bonds are registered and the name of the registered owner thereof.

(11) All bonds issued by any conservancy district pursuant to articles 1 to 8 of this title shall be exempt from all state, county, municipal, school, and other taxes imposed by any taxing authority of the state of Colorado.



§ 37-5-107. Maintenance fund

(1) To maintain, operate, and preserve the improvements made pursuant to articles 1 to 8 of this title, and to strengthen, repair, and restore the same when needed, and for the purpose of defraying the current expenses of the district, the board of directors may, upon the substantial completion of said improvements, or any unit thereof, and on or before the first Monday in November in each year thereafter, levy an assessment on each tract or parcel of land and upon public corporations, subject to assessments under articles 1 to 8 of this title, to be known as the "maintenance fund assessment". Said maintenance fund assessment shall be apportioned upon the basis of the total appraisal of benefits accruing for original and subsequent construction and shall not exceed one percent thereof in any one year, unless the court shall by its order authorize an assessment of a larger percentage.

(2) Said assessment shall be levied by resolution of the board of directors, shall be enrolled in the "maintenance fund assessment record" provided for in this article (Schedule Form VIII, 2), shall be certified to the treasurers of the several counties in which lands so assessed are situated, and shall be collected by the treasurers of said counties and delivered to the treasurer of the district in like manner and with like effect provided for the enrollment, certification, collection, and return of other assessments set forth in said articles; except that no such maintenance assessment shall be payable in annual installments, but the whole assessment shall be due and payable as and when taxes for county purposes levied in the same year are due and payable.

(3) The amount of the maintenance assessment paid by any parcel of land shall not be credited against the benefits appraised against such parcel of land; but the maintenance assessment shall be in addition to any assessment that has been or can be levied against the benefits so appraised.



§ 37-5-108. Power to borrow money for the maintenance fund

In anticipation of the collection of maintenance assessments, the board of directors may borrow money at a net effective interest rate determined by said board and, as evidence of the debt so contracted, may issue and sell or may issue to contractors or others negotiable evidence of debt, in this article called "warrants", and may pledge, after it has been levied, the said maintenance assessments for the repayment thereof. If any warrant so issued by the board of directors is presented for payment and is not paid for want of funds in the treasury, that fact, with the date of presentation, shall be endorsed on the back of such warrant, which shall thereafter draw interest at the rate specified in the endorsement, not exceeding the net effective interest rate when issued, until such time as there is money on hand sufficient to pay the amount of said warrant with interest.



§ 37-5-109. Readjustment of maintenance fund assessments

(1) Whenever the owners or representatives of twenty-five percent or more of the acreage or value of the lands in the district file a petition in the court in which the original petition was filed, stating that there has been a material change in the values of the property in the district since the last previous appraisal of benefits, and praying for a readjustment of the appraisal of benefits for the purpose of making a more equitable basis for the levy of the maintenance fund assessment, the court shall by order fix a time and place for a hearing thereon, and thereupon the clerk of the court shall give notice by publication of the filing of and hearing upon said petition, in such manner as the court shall provide in the order for such hearing.

(2) Upon the hearing of said petition, if said court finds that there has been a material change in the value of property in said district since the last previous appraisal of benefits, the court shall order that there be a readjustment of the appraisal of benefits for the sole purpose of providing a basis upon which to levy the maintenance assessments of said district. Thereupon the court shall direct the appraisers of the conservancy district to make such readjustment of appraisals in the manner provided in articles 1 to 8 of this title, and said appraisers shall make their report, and the same proceedings shall be had thereon, as nearly as may be, as are provided in this article for the appraisal of benefits accruing for original construction; except that in making the readjustment of the appraisal of benefits said appraisal shall not be limited to the aggregate amount of the original or any previous appraisal of benefits, and after the making of such readjustment, the limitation of the annual maintenance assessment to one percent of the total appraised benefits shall, unless otherwise ordered by the court, apply to the amount of benefits as readjusted; and except that there shall be no such readjustment of benefits oftener than once in ten years.



§ 37-5-110. Levies

(1) After the expiration of the sixty-day period in which persons interested may pay the whole construction fund assessment, and each year thereafter if necessary to effectuate the provisions of this article, the board of directors shall determine, order, and levy the total assessments to be collected annually under articles 1 to 8 of this title for the payment of conservancy district bonds, principal and interest, and the treasurer of the district shall thereupon enter the same in the construction fund assessment record of the district, tabulating and extending said record as provided in this article, which record shall thereupon be approved by the board of directors, and the portion thereof relating to each county shall be certified by the clerk of the district, under the seal thereof, and by him delivered to the county treasurer of each county wherein property assessed is located. It is the duty of the treasurer of each county to receive the same as a tax book and to collect the same according to law, and such construction fund assessment record shall be the treasurer's warrant and authority to demand and receive the assessments due in his county as found in the same.

(2) Such assessments shall become due and shall be collected during each year at the same time and in the same manner that state and county taxes are due and collectible; and, if further assessments are necessary to effectuate the provisions of this article, such assessments shall be levied, evidenced, and certified as provided in this section in apt time and not later than November 1 in such year, to the treasurer of each county in which the real property subject to such assessment in each district is situate.

(3) The board of directors shall each year determine, order, and levy the assessments authorized by articles 1 to 8 of this title which become due and collectible during each year on account of the maintenance fund as provided in this article.

(4) The maintenance fund assessment record (Schedule Form VIII, 2) shall include a table or schedule showing in properly ruled columns:

(a) The names of the owners of the property to which benefits are appraised, which may be as they appear in the decree of the court confirming the appraisals, and, in case of appraisals against a town, city, county, or other public corporation, the name of the individual owners need not be given, but only the name of such corporation;

(b) The description of the items of property appraised and assessed, arranged by counties;

(c) The total maintenance assessment levied against each item of property;

(d) Blank columns in which the treasurer shall enter payments as made and the name of the persons paying the same.

(5) The maintenance fund assessment record shall be prepared in duplicate in a well-bound book, which shall be endorsed and named "Maintenance Fund Assessment Record of ............. Conservancy District", which endorsement shall also be printed at the top of each page in said book. One copy of that part of such duplicate affecting lands in any county shall be forwarded to the county treasurer of such county for his use. It is the duty of the treasurer of each county to receive the same as a tax book and to collect the same according to law, and such maintenance fund assessment record shall be the treasurer's warrant and authority to demand and receive the assessments due in his county as found in the same.

(6) The county treasurer shall receive payment of all assessments, with interest and penalties, appearing upon said construction fund assessment record and said maintenance fund assessment record, or portion thereof, filed with him and, in case of default in the payment of any installment of principal of the construction fund assessment, or interest thereon, when due, shall advertise and sell any property concerning which such default is suffered for the unpaid installment of the assessments thereon; and likewise, in case of default in the payment of any maintenance fund assessment, the county treasurer shall advertise and sell any property concerning which such default is suffered. Said advertisements and sales shall be made at the same time and in the same manner, under all the same conditions and penalties, and with the same effect, provided by general law for sales of real estate in default of payment of general taxes. Lands sold for delinquent taxes or assessments under this article may be bid in, by, or for the conservancy district in like manner and like effect, including the issuance of a deed, as is provided by law with respect to lands bid in, by, or for cities and towns.

(7) All collections made by the county treasurer upon such assessment records in any calendar month shall be accounted for and paid over to the treasurer of the district on or before the tenth day of the next succeeding calendar month, with separate statements of all such collections for each item of property assessed.



§ 37-5-111. Manner of collection - tax sale - certificate of purchase - tax deed

(1) Lands sold for delinquent assessments under articles 1 to 8 of this title shall be struck off to the conservancy district or bid in for the conservancy district, in like manner and effect, including issuance of a deed therefor, as provided by law with respect to lands struck off to, or bid in for, counties, cities, or towns as the case may be; but when a certificate of purchase has been issued to the conservancy district with respect to any lands, no certificate of purchase for subsequent assessments shall be issued with respect to the same lands, except to the conservancy district, until all assessments represented by certificates of purchase held by the conservancy district have been redeemed or paid.

(2) No holder of such certificate of purchase, other than the conservancy district, shall be entitled to a tax deed thereon, except upon payment of all assessments subsequent to such certificate of purchase, which are due and unpaid or unredeemed, at the time of issuance of the tax deed; and the tax deed so issued to such holder shall be subject to future unpaid assessments. Any such holder of a certificate of purchase may at any time after three years from issuance thereof present the same to the county treasurer, together with all subsequent certificates held by him, as evidence of subsequent payment of assessments, and request the county treasurer to issue one tax deed thereon; and one tax deed shall be issued accordingly in the same manner as other tax deeds.

(3) The conservancy district may at any time after three years from issuance of any such certificate of purchase held by the district present the same to the county treasurer, together with all subsequent certificates of purchase held by it as evidence of unpaid subsequent assessments, and request the county treasurer to issue one tax deed thereon; and one deed shall be issued accordingly in the same manner as other tax deeds; but such tax deed shall not prejudice the parity of any existing lien for general taxes. Upon the delivery of the tax deed, the conservancy district shall have and enjoy all the rights of an owner in fee simple to the lands described therein; but no sale of such land shall be made by the district except subject to the lien of assessments due and unpaid subsequent to the issuance of the tax deed to the district, as well as future unpaid assessments, nor shall the district convey such property by deed with covenants of warranty, nor shall any sale of such property be made for less than the principal amount of the original assessment thereon, remaining due and unpaid, unless such sale is approved by an order of the district court in which the organization proceeding of the district is pending.

(4) The conservancy district by resolution of its board of directors may sell, assign, and deliver any such certificates held by the district for such sum as the board of directors may determine and authorize; but no such sale or assignment shall be made which does not include all certificates held by the district with respect to the same land. Upon presentation and surrender of such certificates by the assignee thereof to the county treasurer, such officer shall accept the same in payment of the assessment represented thereby, unless such purchaser requests a tax deed thereon as provided in this section. No such assignment shall be made by the district for less than the principal sum represented by the certificate assigned, except upon order approving the assignment, made by the district court wherein the organization proceedings of the district is pending.



§ 37-5-112. Collection by civil action

In addition to all other remedies for collection of assessments provided by this article, and cumulative therewith, the conservancy district may at any time after three years from the issuance of any certificate of purchase held by the district bring a civil action to foreclose the lien for assessments represented by all certificates of purchase held by the district with respect to the same land and for other relief with respect to such land as provided by the Colorado rules of civil procedure then in effect for the foreclosure of liens on real property; but no statute of limitation shall be applicable to the rights of the conservancy district arising from any assessment; and no decree, or sale of lands thereunder, shall be made except subject to the lien of future unpaid installments of assessments. The county treasurer shall be made a party to any action of the conservancy district authorized by this section.



§ 37-5-113. Bond of county treasurer

Before receiving the assessment record, the treasurer of each county in which lands or other property of the district is located shall execute to the conservancy district a bond with at least two good and sufficient sureties, or a corporate surety company, the cost of which shall be paid by the district in a sum not less than the probable amount to be collected by him, and which he may have in his custody for the district at any one time, during any one year, the amount of which said bond shall be fixed by order of the district court based thereon, conditioned that said treasurer shall, as provided in this article, pay over and account for all assessments so collected by him. Said bond after approval by the board of directors shall be deposited with the secretary of the district who shall be custodian thereof, and who shall produce the same for inspection and use as evidence whenever and wherever lawfully required to do so.



§ 37-5-114. Lien of conservancy assessments

All conservancy assessments provided for in articles 1 to 8 of this title, together with all interest thereon and all penalties for default in payment of the same and all costs in collecting the same, shall, from the date of filing the certificate of the preliminary fund assessment with the board of county commissioners, and the construction fund assessment record and maintenance fund assessment record, mentioned in this article, in the office of the treasurer of the county wherein the lands and properties are situated, until paid, constitute a perpetual lien on said lands and property on a parity with the tax lien for general state, county, city, town, or school taxes, and no sale of such land or property to enforce any general state, county, city, town, or school tax or other lien shall extinguish the perpetual lien of such assessments.



§ 37-5-115. Assessment records prima facie evidence

The record of assessments contained in the respective assessment records of the district shall be prima facie evidence in all courts of all matters therein contained.



§ 37-5-116. Remedy for defective assessments

If any assessment made under the provisions of articles 1 to 8 of this title proves invalid, the board of directors shall, by subsequent or amended acts or proceedings, promptly and without delay remedy all defects or irregularities, as the case may require, by making and providing for the collection of new assessments or otherwise.



§ 37-5-117. Duties of officers of public corporations as to assessments

(1) Whenever, under the provisions of articles 1 to 8 of this title, an assessment is levied against a public corporation, as defined in said articles, and is finally determined, it is the duty of the governing or taxing body of such public corporation immediately to take all the legal and necessary steps to provide for the payment of the same. It is the duty of the said governing or taxing body of such public corporation in its next annual levy succeeding said determination to levy and assess a tax by a uniform rate upon all the taxable property within the boundaries of said public corporation and certify the same to the treasurer of the county in which such corporation is located, whose duty it is to receive and collect the same for the benefit of the conservancy district, in like manner and with like remedies and penalties as provided in this article for collection of other assessments.

(2) Nothing in this section shall prevent the assessment of the real estate of other corporations or persons situated within the corporate limits of such public corporation which may be subject to assessment for special benefits to be received.

(3) In the event of any dissolution or disincorporation of any conservancy district organized pursuant to the provisions of articles 1 to 8 of this title, such dissolution or disincorporation shall not affect the lien of any assessment for benefits imposed pursuant to the provisions of articles 1 to 8 of this title, or the liability of any lands in such district to the levy of any future assessments for the purpose of paying the principal of and interest upon any bonds issued under this article, and in that event, or in the event of any failure on the part of the officers of any district to qualify and act, or in the event of any resignations or vacancies in office which prevent action by the said district or by its proper officers, it is the duty of the county treasurer and of all other officers charged in any manner with the duty of assessing, levying, and collecting taxes for public purposes in any county, municipality, or political subdivision in which such land shall be situated to perform all acts which may be necessary and requisite to the collection of any such assessment which may have been imposed and to the levying, imposing, and collecting of any assessment which it may be necessary to make for the purpose of paying the principal and interest of said bonds.

(4) Any holder of any bonds issued pursuant to the provisions of articles 1 to 8 of this title, or any person or officer being a party in interest, may either at law or in equity by suit, action, or mandamus, enforce and compel performance of the duties required by articles 1 to 8 of this title of any of the officers or persons mentioned in articles 1 to 8 of this title.



§ 37-5-118. Penalty for failure of treasurer to pay over tax

If any county treasurer or other person entrusted with the collection of any assessment made under the provisions of articles 1 to 8 of this title refuses, fails, or neglects to make prompt payment of the assessments, or any part thereof, collected under said articles to the treasurer of the district upon his presentation of a proper demand, then he shall pay a penalty of ten percent on the amount of his delinquency. Such penalty shall become due and payable at once, and both he and his sureties shall be liable therefor on his bond as provided for in said articles.



§ 37-5-119. Surplus funds and annual reports

(1) Any surplus funds in the treasury of the district may be used for retiring bonds, reducing the rate of assessment, or for accomplishing any other of the legitimate objects of the district.

(2) At least once a year, or oftener if the court orders, the board of directors shall make a report to the court of its proceedings and an accounting of receipts and disbursements to that date, which shall be filed with the clerk of the court. Thereupon, the court shall order the auditing of said accounts by competent public accountants, who shall file their report thereon with the clerk of the court.



§ 37-5-120. Compensation of officials

(1) Each member of the board of directors shall receive for attendance at each meeting a sum fixed by order of the court and shall receive such sum per day and his necessary expenses for the time actually employed in the performance of his duties.

(2) When the interests of the district so require, the board of directors by resolution may designate one of its members as executive director in charge of construction, maintenance, and the general business affairs of the district and fix a reasonable monthly compensation therefor in proportion to the per diem rate and in lieu thereof as to the director so designated. Such executive director shall be at all times subject to the direction of the board of directors.

(3) Each appraiser, including temporary special appraisers, shall receive a sum per day to be approved by the court for the time actually employed in the performance of his duties.

(4) Each county treasurer shall retain for his services one percent of the amount collected by him on assessments, except assessments paid by public corporations, but all other services required of courts, county treasurers, or other public officers under articles 1 to 8 of this title shall be performed as part of their official duties, and without additional compensation.






Article 6 - Intercorporate Relations and Jurisdiction

§ 37-6-101. Lands in more than one district

(1) The same land may be included in more than one district and be subject to the provisions of articles 1 to 8 of this title for each district in which it may be included; but no district shall be organized under articles 1 to 8 of this title in whole or in part within the territory of a district already organized under said articles until the court having jurisdiction of the original conservancy district determines, upon application, whether the purposes of said articles will best be accomplished by the organization of an additional district or whether such conditions demand that the territory proposed to be organized into an additional district shall be organized as part of the existing district. Such application shall fulfill all the requirements of a petition for a district as set forth in section 37-2-102.

(2) Upon application, if the court determines that the organization of such territory as a part of the original district should not be ordered, then proceedings may be had before any court of competent jurisdiction for the formation of an additional district in accordance with the provisions of articles 1 to 8 of this title. Any person whose signature has been subscribed to said application may within ten days after such decision withdraw his signature therefrom, and if at the expiration of said period there remain sufficient subscribers to said petition to satisfy the requirements of section 37-2-102, and in case such court determines that the territory described in such application, if organized for the purpose of a conservancy district, should be included within the original district, like proceedings shall thereupon be had with respect to the territory and the owners thereof as in the case of a petition for the formation of a district. Upon the hearing, if it appears that the purpose of articles 1 to 8 of this title would be subserved by the organization of such territory as part of the original district, the court shall by its findings, duly entered of record, enter a decree accordingly.



§ 37-6-102. Union of districts

(1) In case two or more districts have been organized under articles 1 to 8 of this title in a territory which, in the opinion of the directors of each of the districts, should constitute but one district, the board of directors of the districts may petition the court for an order uniting said districts into a single district; but if such districts are contiguous, such petition may be signed and presented by the directors of any one of such contiguous districts. Said petition shall be filed in the office of the clerk of the district court in and for that county which has the greatest valuation of real property within the districts sought to be included, as shown by the tax rolls of the respective counties. Said petition shall set forth facts showing that the purposes of articles 1 to 8 of this title would be subserved by the union of said districts and that such union would promote the economical execution of the purposes for which the districts were organized.

(2) Upon the filing of said petition the court shall by order fix a time and place of hearing, and thereupon the clerk shall give notice by publication or by personal service to the boards of directors of the districts which it is desired to unite with the district of the petitioners. Such notice shall contain the time and place where the hearing on the petition will be had and the purpose of the same, and under the provisions of section 37-2-105, in case the said two or more districts sought to be united severally include a part of the territory within two or more counties. Such hearing shall be had in accordance with the provisions of articles 1 to 8 of this title as to the hearing upon petition for the formation of a conservancy district.

(3) After the hearing, if the court finds that the averments of the petition are true and that the said districts, or any of them, should be united, it shall so order, and thereafter such districts shall be united into one district and proceed as such. The court shall designate the corporate name of such united district, and such further proceedings shall be taken as provided for in articles 1 to 8 of this title. The court shall in such order appoint the directors of such united district who shall thereafter have such powers and be subject to such regulations as are provided for directors in districts created in the first instance. All legal proceedings already instituted by or against any of such constituent districts may be revived and continued against such united district by an order of court substituting the name of such united district for such constituent districts, and such proceedings shall then continue accordingly.

(4) Instead of organizing a new district from such constituent districts, the court may, in its discretion, direct that one or more of such districts described in the petition be included in another of said districts, which other shall continue under its original corporate name and organization, or it may direct that the district or districts so absorbed shall be represented on the board of directors of the original district, designating what members of the board of directors of the original district shall be retired from the new board and what members representing the included district or districts shall take their places; or it may direct that the included district or districts shall become subdistricts of the main district.



§ 37-6-103. Subdistricts

(1) Whenever it is desired to construct improvements wholly within or partly within and partly without any district organized under articles 1 to 8 of this title, which improvements will affect only a part of said district, for the purpose of accomplishing such work, subdistricts may be organized upon petition of the owners of real property, within or partly within and partly without the district, which petition shall fulfill the same requirements concerning the subdistricts as the petition outlined in section 37-2-102 is required to fulfill concerning the organization of the main district and shall be filed with the clerk of the district court and shall be accompanied by a bond as provided for in section 37-2-103. All proceedings relating to the organization of such subdistricts shall conform in all things to the provisions of said articles relating to the organization of districts. Whenever the court by its order duly entered of record declares and decrees the subdistricts to be organized, the clerk of said court shall thereupon give notice of such order to the directors of the district, who shall thereupon act also as directors of the subdistrict. Thereafter, the proceedings in reference to the subdistrict shall in all matters conform to the provisions of said articles; except that, in the appraisal of benefits and damages for the purposes of such subdistricts, in the issuance of bonds, in the levying of assessments, and in all other matters affecting only the subdistrict, the provisions of said articles shall apply to the subdistrict as though it were an independent district, and it shall not, in these things, be amalgamated with the main district.

(2) The board of directors, board of appraisers, chief engineer, attorney, secretary, and other officers, agents, and employees of the district shall, insofar as it may be necessary, serve in the same capacities for such subdistrict, and contracts and agreements between the main district and subdistrict may be made in the same manner as contracts and agreements between two districts. The distribution of administration expense between the main district and subdistrict shall be in proportion to the interests involved and the amount of service rendered, such division to be made by the board of directors with the right of appeal to the court establishing the district. This section shall not be held to prevent the organization of independent districts for local improvements under other laws within the limits of a district organized under articles 1 to 8 of this title.



§ 37-6-104. Remedy for injury by a district

(1) In case any person or public corporation, within or without any district organized under articles 1 to 8 of this title, may be injuriously affected with respect to property rights in any manner whatsoever by any act performed by any official or agent of such district, or by the execution, maintenance, or operation of the official plan, and except as otherwise provided in article 10 of title 24, C.R.S., and in case no other method of relief is offered under articles 1 to 8 of this title, the remedy shall be as follows: The person or public corporation seeking relief shall petition the court before which said district was organized for an appraisal of damages sufficient to compensate for such injuries. The court shall thereupon direct the board of appraisers of the district to appraise said damages and injuries and to make a report to the court on or before the time named in the order of the court. Upon the filing of such report, the court shall cause notice to be given to the petitioner and to the directors of the district of a hearing on said report. At the time of such hearing, the court shall consider said report of said appraisers and may ratify said report or amend it as the court may deem equitable or may return it to the said board of appraisers and require them to prepare a new report. Upon the filing of an order of the court approving said report of said appraisers, with such modifications as it may have made, said order shall constitute a final adjudication of the matter, unless it is appealed in the manner provided in this article, within twenty days.

(2) Appeal from said order to a jury may be had as provided in this article, in case of condemnation proceedings, by the petitioners, by the directors of the district, or by any person or corporation adversely affected by the report of the appraisers. No damages shall be allowed under this section which would not otherwise be allowed by law; but nothing in this section shall be construed to deprive any person or public corporation of the remedy of injunction in the case of prospective irreparable injury.






Article 7 - Police Powers and Regulations

§ 37-7-101. District protection

The board of directors has the right to police and protect the works of the district, to prevent persons, vehicles, or livestock from passing over the works of the district, and to prevent the doing of any act which would result in damage thereto.



§ 37-7-102. Injury to survey marks - penalty

The willful destruction, injury, or removal of any bench marks, witness marks, stakes, or other reference marks, placed by the surveyors or engineers of the district or by contractors in constructing the works of the district, is a misdemeanor, punishable by a fine of not more than one hundred dollars. The original field notes of surveys shall be the permanent property of the district.



§ 37-7-103. Liability for damages - penalty - jurisdiction

(1) All persons and corporations, public or private, shall be liable for damages done to works of the district by themselves, their agents, or their employees or by their livestock. Any person guilty of willful damage is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars and costs and shall be liable for all damages and costs. The board of directors has authority to repair such damage at the expense of the person or corporation causing the same.

(2) In all cases declared misdemeanors by articles 1 to 8 of this title, the county court of the county in which the offense is committed has jurisdiction thereof and, upon complaint being made as required by law, may issue a warrant directed to any proper officer of his county for the arrest of any person so charged with such misdemeanor, and, upon the arrest of such person, the county judge before whom such person is brought for trial shall hear and determine the cause and, if he finds the accused guilty, shall assess the fine as prescribed in articles 1 to 8 of this title.



§ 37-7-104. Penalty for fraud

The making of profit, directly or indirectly, by any officer of any district organized under articles 1 to 8 of this title or by any other public officer within the state out of any contracts entered into by the district or the use of any money belonging to the district by loaning it or otherwise using it or by depositing the same in any manner contrary to law or by removal of any money by any such officer or with his or her consent and placing it elsewhere than is prescribed either by law or by the official acts of the board of directors for the purpose of profit is prohibited. Any person who violates this section commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S., and the officer offending shall be liable personally and upon his or her official bond for all losses to such district and for all profits realized by such unlawful use of moneys.






Article 8 - Schedule of Forms

§ 37-8-101. Forms

The following forms illustrate the character of the procedure contemplated by articles 1 to 8 of this title and, if substantially complied with, with changes to meet particular requirements, shall be held to meet requirements of articles 1 to 8 of this title:

FORM I.

Notice of Hearing on Petition.

To All Persons Interested:

Public Notice Is Hereby Given:

1. That on the ........... day of ............, 20...., pursuant to the provisions of the conservancy law of Colorado, there was filed in the office of the clerk of the district court sitting in and for ............. county, Colorado, the petition of ............. and others for the establishment of a conservancy district to be known as ............. conservancy district.

(Here insert the purpose.)

2. That the lands sought to be included in said district comprise lands in ............. and ............. counties, Colorado, described as follows:

(Here insert description.)

3. That a public hearing on said petition will be had in said court on ....... the ........... day of ........... at the hour of ........... o'clock ....M., by the district court sitting in and for ............. county, at the court house in the city of ............. county, Colorado.

All persons and public corporations owning or interested in real estate within the territory hereinbefore described will be given the opportunity to be heard at the time and place above specified.

Dated ....................... Colorado ....................... 20... .

..................................................

Clerk of the district court sitting in and for ........... county, Colorado.

FORM II.

Finding on Hearing.

IN THE DISTRICT COURT SITTING IN AND FOR ............. COUNTY. In the Matter of

....................... Conservancy District.

Findings and Decree on Hearing.

On this ........... day of ............, 20... this cause coming on for hearing upon the petition of ... and others, for the organization of a conservancy district under the conservancy act of the state of Colorado, the court, after a full hearing, now here finds:

1. That said petition has been signed and presented in full conformity with the conservancy law of Colorado.

2. That the allegations of said petition are true.

3. That no protesting petition has been filed (or if filed has been dismissed).

4. That this court has jurisdiction of the parties to, and the subject matter of, this proceeding.

5. That the purposes for which said district is established are:

(Insert the purposes, e.g., a system of flood prevention.)

6. That a public necessity exists for the construction of the proposed work.

7. That the territory to be included in the proposed district and the boundaries of said district are as follows:

(Here insert boundaries of district.)

8. That the said territory last above described should be constituted and created a conservancy district under the conservancy law of Colorado under the corporate name of ............. conservancy district.

Wherefore, it is by the court ordered, adjudged and decreed:

That the territory as above described be and the same hereby is constituted and created a conservancy district under the conservancy law of Colorado under the corporate name of ............. conservancy district, with its office or principal place of business at ............. in ............. county, Colorado. (If directors are appointed at the same time.) And the following persons are hereby appointed directors of said conservancy district ......... for the term of one year, ......... for the term of three years, ......... for the term of five years, who are hereby directed to qualify and proceed according to law.

9. For consideration of other matters herein, this cause is retained on the docket of this court.

By the court,.....................................Judge.

FORM III.

Notice to Property Owners to Pay Assessments.

....................... Conservancy District.

To All Persons Interested:

Public Notice Is Hereby Given:

1. That on the ............. day of .............., 20... the board of directors of ............... conservancy district duly levied for the account of the construction fund of said district, an assessment upon all the property in said district in the aggregate sum of .............., and has caused the same to be extended upon the construction fund assessment record of said district, and that said record is now in the hands of the treasurer of the said district for collection.

2. That the entire assessment against any parcel of land may be paid to the said treasurer of the district at any time on or prior to .............., 20... without costs and without interest.

3. That as soon after the ............. day of .............., 20... as conveniently may be, the board of directors of said district will divide the uncollected portion of said assessment into convenient installments and will issue bonds bearing interest not exceeding six percent per annum in anticipation of the collection of the several installments of said assessment, pursuant to the conservancy law of Colorado.

....................................

President.

(Seal)

Attest:

.................................

Secretary.

FORM IV.

Bonds and Coupons.

(Form of Bond.)

No............. $ .............

UNITED STATES OF AMERICA.

State of Colorado.

....................... Conservancy District.

Conservancy Bond.

Know All Men by These Presents, That ....................... conservancy district, a legally organized conservancy district of the state of Colorado, acknowledges itself to owe and for value received hereby promises to pay bearer ............. dollars, on the first day of .............., 20... with interest thereon from the date hereof until paid at the rate of ......... percent per annum, payable .............., 20... and semiannually thereafter on the first day of ............. and of ............. in each year on presentation and surrender of the annexed interest coupons as they severally become due. Both the principal of and the interest on this bond are hereby made payable in lawful money of the United States of America, at ........... and ............ .

This bond is one of a series of bonds issued by ................... conservancy district for the purpose of paying the cost of constructing a system for flood prevention (or for other works) for said district, and in anticipation of the collection of the several installments of an assessment duly levied upon lands within said district and benefited by said improvement in strict compliance with the conservancy law of Colorado, and pursuant to an order of the board of directors of said district, duly made and entered of record.

And it is hereby certified and recited that all acts, conditions and things required to be done in locating and establishing said district and in equalizing appraisals of benefits and in levying assessments against lands benefited thereby, and in authorizing, executing and issuing this bond, have been legally had, done and performed in due form of law; that the total amount of bonds issued by said district does not exceed ninety percent of the assessments so levied and unpaid at the time said bonds are issued, and does not exceed any legal limitation imposed by law.

And for the performance of all the covenants and stipulations of this bond and of the duties imposed by law upon said district for the collection of the principal of and the interest upon said assessment and the application thereof to the payment of this bond and the interest thereon, and for the levying of such other and further assessments as are authorized by law and as may be required for the prompt payment of this bond and the interest thereon, the full faith, credit and resources of said ................... conservancy district are hereby irrevocably pledged.

In Testimony Whereof, The Board of directors of ................... conservancy district has caused this bond to be signed by its president and sealed with the corporate seal of said district, attested by its secretary, and has caused the coupons hereto annexed to be executed by the facsimile signature of its treasurer, as of the ............. day of .............., 20... .

....................................

President.

(Seal)

Attest:

.................................

Secretary.

(Form of Coupon.)

$ ............. No. .............

On the first day of .............., 20... ,

.........

.........

.........

....................... conservancy district promises to pay to the bearer ............. dollars, in lawful money of the United States of America, at ............. or at ............. at the holder's option, being semiannual interest due on that date on its conservancy bond dated .............., 20... .

(Facsimile Signature.) ....................................

Treasurer.

No..............

FORM V.

Form of Notice of Enlargement of District.

In the District Court in and for

......................... County, Colorado.

In the Matter of

.......................................

Conservancy District.

Notice of Enlargement of District.

To All Persons (and Public Corporations, if any) Interested:

Public Notice is Hereby Given:

1. That heretofore on the ............. day of .............., 20... the district court sitting in and for ............. county, Colorado, duly entered a final decree constituting and creating ....................... conservancy district and appointing a board of directors therefor.

2. That thereafter this court duly appointed

.........

.........

.........

to be the board of appraisers for said district. That said board of appraisers on the ............. day of .............., 20... filed their report recommending that the following lands, not originally included in the district, be added thereto.

(Here describe generally the lands which the report

of the board of appraisers recommends should be

added to the district.)

3. That on ............. the ............ day of .............., 20... (or as soon hereafter as the convenience of the court will permit) at the court house in ............. of ............. Colorado, the district court sitting in and for ............. county, Colorado, will hear all persons and public corporations who are owners of or interested in the property described in this notice upon the question whether said lands should be added to and included in said ....................... conservancy district.

..................................................

Clerk of the district court

sitting in and for

........... county, Colorado.

FORM VI.

STATE OF COLORADO. ..............................CONSERVANCY DISTRICT.

CONSERVANCY APPRAISAL RECORD. .........................COUNTY.

FORM VII.

Notice of Hearing on Appraisals.

In the District Court Sitting in and for

..................... County, Colorado.

In the Matter of

.................................

Conservancy District.

Notice of Hearing on Appraisals.

To All Persons and Public Corporations Interested:

Public Notice Is Hereby Given:

1. That heretofore on the ............. day of .............., 20... the district court sitting in and for ............. county, Colorado, duly entered a decree, constituting and creating ....................... conservancy district and appointing a board of directors therefor.

2. That thereafter this court duly appointed

.........

.........

.........

the board of appraisers for said district. That said board of appraisers on ............. day of .............., 20... filed their appraisal of benefits and damages. The land affected by such appraisal is described as follows:

(Here insert general description of land appraised.)

(It will be sufficient to state: "All land lying in the ............. ward of the city of ..............," or "All land abutting on ............. street in the city of ..............," or "All land lying west of ............. river and east of ............. railroad in section ............. township ............. range ..............," or any general description pointing out the lands involved.)

The said appraisal of benefits and damages and of land to be taken is now on file in the office of the clerk of this court.

3. All public corporations and all persons, owners of or interested in the property described in said report, whether as benefited property or as property taken or damaged (whether said taken or damaged property lies within or without said district), desiring to contest the appraisals as made and returned by the board of appraisers, must file their objections in said court on or before the ... day of ...., 20.., and a hearing on said appraisal will be held in this court on the ............. day of .............., 20... at the hour of ....... o'clock ....M., in the county of .............., Colorado, at which time an opportunity will be afforded all objectors to be heard upon their several objections.

..................................................

Clerk of the district court sitting in and for ........... county, Colorado.

Dated at .............., Colorado ............. day of .........., 20...

FORM VIII.

Certificate of Levy of Assessments.

1. For Construction Fund Assessment Record.

To the Treasurer of ............. County, Colorado:

This is to certify that by virtue and under the authority of the conservancy law of Colorado, the board of directors of ............. conservancy district has levied the sum of ............. dollars for the account of the construction fund of said district, which said assessment bears interest as provided by law and is payable as set forth in the construction fund assessment record to which this certificate is appended.

The assessments above specified shall be collectible and payable in the sums therein specified at the time that the state and county taxes are due and collectible, and you are directed and ordered to demand and collect such assessments at the time that the state and county taxes are due on the same land, and the construction fund assessment record to which this certificate is appended shall be your authority to make such collection.

Witness the signature of the president of said district, attested by the seal thereof, attested by the signature of its secretary, this ............. day of .............., 20... .

................... President.

(Seal)

Attest: ....................... Secretary.

The construction fund assessment record shall be in substantially the following form:

CONSTRUCTION FUND ASSESSMENT RECORD OF

.....................CONSERVANCY DISTRICT,...........COUNTY.

Schedule of Forms

2. For Maintenance Fund Assessment Record.

To the Treasurer of ............. County, Colorado:

This is to certify that by virtue and under the authority of the conservancy law of Colorado, the board of directors of ............. conservancy district has levied the sum of ............. dollars, for the account of the maintenance fund for the year 20... .

The amounts of said levies upon the several parcels of land upon which the same are imposed are set forth in the maintenance fund assessment record to which this certificate is appended.

The said assessments set forth in the maintenance fund record, to which this certificate is appended, shall be collectible and payable the present year in the sums therein specified at the time that the state and county taxes are due and collectible, and you are directed and ordered to demand and collect such assessments at the time that the state and county taxes are due on the same land, and the maintenance fund assessment record to which this certificate is appended shall be your authority to make such collection.

Witness the signature of the president of the district, attested by the seal thereof, attested by the signature of its secretary, this ............. day of .............., 20... .

...................

President.

(Seal)

Attest:

.......................................

Secretary.

The maintenance fund assessment record shall be in substantially the following form:

MAINTENANCE FUND ASSESSMENT RECORD OF ........................CONSERVANCY DISTRICT ....................... COUNTY For the Year ............. (Due inthe Year ........, at the Same Times General Taxes Are Due.)









Drainage and Drainage Districts

Article 20 - Organization of Districts

§ 37-20-101. Legislative declaration

It is declared by the general assembly that the reclamation by drainage of lands not at present cultivatable or useful or fully so will be conducive to the public health, convenience, utility, or welfare. The owners of agricultural lands susceptible of drainage by the same general system of works may propose the organization of a drainage district by presenting to the board of county commissioners of the county where the larger portion of said lands lie a petition giving the name of the proposed district and praying that the board of county commissioners cause the question of the organization of said district to be submitted to a vote of the owners of the lands lying within the boundaries thereof or that a drainage system may be established without election, as provided in section 37-20-110.



§ 37-20-102. Petition - maps - committee

(1) The petition may be in more than one part for convenience in obtaining signatures if each part is the same in substance. When the several parts of said petition, with the signatures thereto attached, are together presented to the board of county commissioners, they shall be considered as one petition. Said petition shall be signed by a majority of the owners of said lands, whether residents or nonresidents of said county, as well as by the owners in the aggregate of a majority of the total number of acres of land sought to be included in said district and shall contain a general description of the boundaries of said proposed district and a statement that the lands within said proposed district are not at present cultivatable or useful or fully so and that they can be made more productive or useful by drainage.

(2) The petition shall be accompanied by a map drawn to scale of not less than two inches to the mile, giving the names of the owners of each tract of land appearing of record and proposed to be embraced in said district. The petitioners shall select and name in said petition a committee of three or more of said petitioners to present such petition to the board of county commissioners and to give notice thereof as provided in section 37-20-106.

(3) The equalized county assessment roll next preceding the presentation of a petition for the organization of a drainage district is sufficient evidence of title for the purpose of articles 20 to 30 of this title, but other evidence may be received including receipts or other evidence of the rights of entrymen of lands under any law of the United States or of this state, and such entrymen shall be competent signers of such petition, and the lands on which said entries have been made by entrymen for the purpose of said petition shall be considered as owned by them. Articles 20 to 30 of this title shall apply to said lands to the extent of the rights of such entrymen and shall bind said lands as other lands in the district when the title of the state or the United States is divested.



§ 37-20-103. Petition accompanied by bond

The petition shall be accompanied by a good and sufficient bond with sureties to be approved by the said board of county commissioners in a penal sum double the amount of the probable cost of organizing said district, conditioned for the payment of all costs incurred in said proceedings in case said organization shall not be effected.



§ 37-20-104. Cash in lieu of bond

In lieu of a bond the board of county commissioners, in its discretion, may require the petitioners to pay in advance to the county treasurer from time to time such sums of money as in the opinion of the board of county commissioners will be required for the costs and expenses of organizing said district.



§ 37-20-105. Expenses reimbursed - when

In case the district is organized, the expenses incurred by the county shall be paid to the county by said district, and all advances made by the petitioners to the county treasurer shall be refunded by the county to the petitioners, who shall have advanced the same.



§ 37-20-106. Petition - notice - publication

Prior to the presentation of the petition to the board of county commissioners, the petition shall be published in some newspaper of general circulation in the county where said petition will be presented, for at least two weeks, together with a notice signed by the committee selected by the petitioners and named in said petition, giving the time and place of the presentation of the same to the board of county commissioners.



§ 37-20-107. Hearing of petition

At the time and place designated in the notice, if it appears that the notice of presentation of the petition has been given as required by section 37-20-106 and that said petition has been signed by the number of petitioners required by section 37-20-102, the board of county commissioners shall hear said petition and applications for the exclusion of lands from said district and applications for the inclusion of lands therein and may adjourn such hearing from time to time not exceeding four weeks in all.



§ 37-20-108. Change boundaries - limitations

The board of county commissioners may make such changes in the boundaries of the proposed district as may be necessary by including therein upon the application of the owners thereof of other lands susceptible of drainage by the proposed system, or which will be benefited by the system of drainage, and by excluding therefrom lands mentioned in the petition which in the opinion of the board of county commissioners will not be susceptible of drainage thereby or will not be benefited by the system of drainage, but the board of county commissioners shall not exclude from said district any lands described in the petition which, in the opinion of the board, are susceptible of drainage by the system or will be benefited thereby.



§ 37-20-109. Order establishing district

When the boundaries of any proposed drainage district have been determined, the board of county commissioners shall make an order allowing the prayer of the petition, defining and establishing the boundaries and designating the name of the proposed district.



§ 37-20-110. Establishment without election

When the prayer of the petition is that a drainage system be established without holding an election and it appears that a large portion of the land which will be benefited by the proposed drainage system is unoccupied land or so many of the owners of land to be benefited thereby are not residents upon the land that an election would be impracticable or would entail an undue expense, the board of county commissioners is authorized, at any regular or special session, to cause a system of drainage to be constructed and to exercise all the powers conferred upon boards of directors of drainage districts, and to continue to exercise the powers and perform the duties of boards of directors until a petition is presented signed by the owners of the larger portion of the lands, or their duly authorized agents, praying that an election may be called to elect directors for the district. Then the board of county commissioners shall call an election for that purpose and as soon as the result of said election is determined, the board of county commissioners shall cease to have or exercise the duties of directors of a drainage district.



§ 37-20-111. Election - notice - contents

(1) When the petition prays that an election shall be held, the board of county commissioners shall order an election to be held within the proposed drainage district for the purpose of determining whether or not said district shall be organized and shall cause to be published a notice of said election which shall contain:

(a) The name of the proposed district;

(b) The boundaries thereof;

(c) The polling places;

(d) The names of the judges of election;

(e) The names of three or more persons eligible for directors of said district;

(f) The date of said election.

(2) Said notice shall require the electors to cast ballots which shall contain the words: "Drainage District - Yes" or "Drainage District - No". Said notice shall be signed by the chairman of the board of county commissioners and attested by the county clerk and recorder under the seal of the county.



§ 37-20-112. Three directors - representation

There shall be elected three directors who shall be owners of land within said district; but the board of county commissioners may divide and if requested in said petition shall divide said district into three divisions, as nearly equal as conveniently may be, which shall be numbered one, two, and three, respectively, and in that event, the voters of each division shall elect one director, who shall be the owner of land within said division, and the three thus elected shall be the directors of said district.



§ 37-20-113. Polling place - precincts

The board of county commissioners shall designate a polling place within said district and, if necessary, shall establish a convenient number of election precincts within said district, define the boundaries thereof, and designate the polling place in each precinct.



§ 37-20-114. Judges of election

The board of county commissioners shall appoint for each precinct, from the qualified electors who are owners of lands therein, three judges of election who shall exercise the powers and duties usually performed by judges of election in this state.



§ 37-20-115. Publication of election notice

The notice shall be published at least two weeks preceding the election in a newspaper of general circulation within the county; and a like notice shall be published in each county within which any portion of the district may lie.



§ 37-20-116. Qualification of voters

Every owner of land within said district, who is a citizen of the United States or has declared his intention to become a citizen of the United States and is a resident of the state of Colorado, shall be entitled to vote at such election in the precinct where he resides, or if a nonresident of the precinct, then in the precinct within which the greater portion of his land lies.



§ 37-20-117. Canvass of votes - result

The board of county commissioners shall meet on the second Monday following the election and proceed to canvass the votes cast thereat. If it appears that a majority of the votes cast are "Drainage District - Yes", the board of county commissioners shall make an order declaring that said drainage district is duly organized under the name theretofore designated and that the persons who receive the highest number of votes respectively are duly elected directors of said district.



§ 37-20-118. Order filed with county clerk and recorder

The board of county commissioners shall cause a certified copy of the order, together with a copy of the plat of the district, to be filed with the county clerk and recorder of each county in which any portion of the district lies, and thereafter no land within the district shall be included within the boundaries of any other drainage district without the consent of the owner of the lands sought to be embraced within such other district.



§ 37-20-119. Officers to qualify

On and after the date of such filing, the organization of said district shall be complete, and the officers thereof shall forthwith enter upon the duties of their respective offices, upon qualifying according to law, and shall hold their respective offices until their successors are elected and qualified.



§ 37-20-120. Validity of organization

No action shall be brought or maintained or defense made affecting the validity of the organization of said district, unless the same has been commenced or made within one year after the entry of said order.



§ 37-20-121. Actions - judicial notice - validity

In all actions, suits, and judicial proceedings in any court of this state, the court shall take judicial notice of the organization and existence of any drainage district of this state, from and after the filing for record in the office of the county clerk and recorder of the certified copy of the order of the board of county commissioners mentioned in section 37-20-117. A certified copy of said order shall be prima facie evidence in all actions, suits, and proceedings in any court of this state of the regularity and legal sufficiency of all acts, matters, and proceedings therein recited and set forth. Any such drainage district, in regard to which any such order may be entered and such certified copy thereof so filed for record, which has exercised the rights and powers of such a district and which has in office a board of directors exercising the duties of its office and the legality or regularity of the formation or organization of which shall not have been questioned by proceedings in quo warranto instituted in the district court of the county in which such district or the greater portion thereof is situated, within one year from the date of such filing, shall be conclusively deemed to be a legally and regularly organized, established, and existing drainage district within the meaning of articles 20 to 30 of this title. The due and lawful formation and organization of said district shall not thereafter be questioned in any action, suit, or proceeding whether brought under the provisions of articles 20 to 30 of this title or otherwise.






Article 21 - Directors - Duties - Elections

§ 37-21-101. Directors to exercise powers

The board of directors is vested with all powers necessary to accomplish the purposes for which the district was organized, including the power to optimize drainage and recharge of water within the district. No enumeration of particular powers granted shall be construed to impair any general grant of power specified in this article, nor shall the grant of particular powers be construed to limit any such general grant to a power of the same class as the particular powers so enumerated.



§ 37-21-102. Meetings of directors

The board of directors shall hold a regular meeting in the office of the drainage district on the first Tuesday in January, April, July, and October and such special meetings as may be required for the proper transaction of business. Special meetings shall be called by the president of the board or any director. All special meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of such meeting.



§ 37-21-103. Meetings public - quorum

Meetings of the board of directors shall be public, and two directors shall constitute a quorum for the transaction of business. On all questions requiring a vote there shall be a concurrence of at least two directors. The record of the board shall be open to the inspection of the public during business hours.



§ 37-21-104. President - secretary - seal

The board of directors shall elect a president from the members of the board and shall appoint a secretary and adopt a drainage district seal.



§ 37-21-105. Directors - election

The regular election of directors of drainage districts shall be held on the first Tuesday after the first Monday in January of each alternate year, at which three directors shall be elected. The three persons receiving the highest number of votes shall be the directors for the next succeeding two years and until their respective successors are elected and qualified.



§ 37-21-106. Directors to qualify

Within ten days after receiving a certificate of election as provided in section 37-21-124, each of said directors shall take and subscribe the official oath and file the same together with his official bond in the office of the county clerk and recorder of the county where the organization of the district was effected and thereupon assume the duties of his office.



§ 37-21-107. Failure of director to qualify

In the event that a person elected as director of a drainage district fails or refuses to qualify within the time prescribed in this article, a vacancy shall exist and the board of county commissioners of the county where the office of the drainage district is located shall appoint a director who shall hold the office until the next regular district election, and, upon filing his oath and bond, the term of office of the director whose successor was to be elected shall end.



§ 37-21-108. Director's bond

Each director shall execute a bond in the penal sum of two thousand dollars with sureties approved by the county judge of the county where said organization was effected and file the same in the office of the county clerk and recorder of said county. Said bond shall be in the form prescribed by law for county officers, making the drainage district obligee therein.



§ 37-21-109. Directors - secretary - salary

Each director shall receive as compensation for his services a sum not in excess of six hundred dollars per annum, as fixed by the board. No director shall receive any compensation as an officer, engineer, attorney, employee, or other agent of the district. Nothing contained in this article shall be construed as preventing the board from authorizing the reimbursement of any director for expenses incurred and appertaining to the activities of the district. The salary of the secretary shall be fixed by resolution of the board.



§ 37-21-110. Powers of board

The board of directors is authorized to take conveyances or assurances in the name of the drainage district for all property acquired by it and to institute and maintain any actions, proceedings, and suits necessary or proper in order fully to carry out the provisions of articles 20 to 30 of this title or to enforce, maintain, protect, or preserve any rights, privileges, and immunities created or acquired in pursuance thereof.



§ 37-21-111. Right to enter upon land in district

The directors, agents, and employees of the drainage district have the right to enter upon any land in the district to make surveys and to locate drainage ditches and laterals.



§ 37-21-112. Office of district

The office of the drainage district shall be located in the county where the organization is effected, at some fixed place to be determined by the board of directors of the drainage district.



§ 37-21-113. Property to vest in district

The title to property acquired under the provisions of articles 20 to 30 of this title shall vest in such drainage district in its corporate name. Said property shall be held by such district in trust for, and is hereby dedicated and set apart for, the uses and purposes set forth in articles 20 to 30 of this title and shall be exempt from taxation. The board of directors is authorized to hold, use and acquire, manage, occupy, and possess said property.



§ 37-21-113.5. Sale of district property

The board of directors of such drainage district has the power to sell and transfer by proper conveyance any real estate or personal property belonging to the district when, in the opinion of the board, such property is no longer needed by such district; except that no parcel of real estate with a fair market value of more than twenty-five thousand dollars shall be sold or transferred unless the question of the proposed sale or transfer is submitted to the qualified voters of the district at an election held thereon and is approved by a majority of the qualified voters of the district voting at such election. Such election shall be held in the same manner as an election for dissolution of the district pursuant to the provisions of article 29 of this title insofar as such provisions are practicable.



§ 37-21-114. Construction of system - contracts

(1) The board of directors may cause surveys to be made for ditches for drainage works and rights-of-way for said district; may cause drainage or irrigation ditches, work, rights-of-way, and other property necessary for said district to be laid out, constructed, purchased, and acquired by condemnation or otherwise; and may appropriate, divert, and use waters for beneficial purposes, including any water gathered in or discharged by the works of any such district, under the same rules as to ownership, title, appropriation, priority, and adjudication of priorities as are applicable to individuals. The district shall file applications for water rights, changes of water rights, and plans for augmentation as provided in section 37-92-302.

(2) The board of directors has no power to make any contract or authorize any expenditure involving more than fifty thousand dollars unless such contract or expenditure is authorized, approved, and ratified in writing by owners of land in said drainage district equal in number to a majority of the votes cast at the last district election; and no contract or expenditure involving more than one hundred thousand dollars shall be made or be binding unless the question of making said contract or expenditure has been submitted and said expenditure authorized at an election in said district. The board of directors shall not violate the spending limitations specified in section 29-1-301, C.R.S.

(3) The board of directors has the power and authority, without advertising for bids as required by section 37-24-101, to enter into contracts either with the state of Colorado or with the United States, or both, jointly, for any and all surveys, plans, and specifications for a proposed drainage ditch, system, or works and also for the construction in whole or in part of such drainage ditch, system, or works. Such contracts shall provide for the payment by such drainage district to the state of Colorado or the United States, or both, as the case may be, of the actual cost of making such surveys, plans, and specifications and the actual cost of construction of such drainage ditch, system, or works, by such amounts as shall be agreed upon in such contracts. Any such contracts shall not become effective and binding upon any such drainage district until the question of making such contracts is submitted to and authorized at an election of the qualified electors of said district.



§ 37-21-115. Notice of election

Fifteen days prior to any election held subsequent to the organization of a drainage district, the secretary shall cause notices specifying the polling place of each precinct to be posted in three public places in each precinct, giving the hour and place of holding the election, and at the same time shall post a general election notice of said election in the office of said drainage district.



§ 37-21-116. Hours of voting

The polls shall be opened at eight a.m. and be kept open until six p.m. of the day of election.



§ 37-21-117. Judges of election

Prior to the time for posting said notices, the board of directors shall appoint three judges of election in each precinct, each of whom shall be a landowner within said precinct, and one of whom shall act as clerk of the election.



§ 37-21-118. Judges - vacancies filled by voters

If the board of directors fails to appoint judges or the appointees fail to attend at the hour designated for opening the polls on the morning of election, the voters of the precinct present at that hour may appoint one or more judges to supply the places of those absent.



§ 37-21-119. Oaths - judges and clerks

Any judge or clerk of election may administer and certify oaths required to be administered during the progress of an election. Before opening the polls, each judge and clerk shall take and subscribe an oath faithfully to perform the duties imposed upon him by law. Any qualified elector of the precinct may administer and certify said oath.



§ 37-21-120. Count of ballots - returns

After the closing of the polls, the judges of election shall forthwith proceed to count the ballots and make returns of the results of the election. It is the duty of the clerk forthwith to deliver the returns duly certified to the board of directors of the drainage district, together with the ballots cast.



§ 37-21-121. Canvass of returns

The board of directors shall meet at the office of the drainage district on the first Monday after an election and canvass the returns. If at the time of the meeting the returns have been received from all the precincts, the board of directors shall proceed to canvass the returns. If returns have not been received from all precincts, the canvass shall be postponed from day to day until the returns have all been received or until six postponements have been made. The canvass shall be made in public by opening the returns and counting the votes of the district for each person voted for and for or against each question submitted at such election and declaring the results thereof. The board shall declare elected the person receiving the highest number of votes for each office and shall declare the result of the vote on any question submitted to the voters.



§ 37-21-122. Tie vote determined by lot

In the event that at any regular or special election two or more persons receive the same number of votes and one is elected thereby, the election shall be determined by lot under direction of the county judge of the county in which the office of the drainage district is kept.



§ 37-21-123. Statement of result

(1) As soon as the result of any election is declared, the secretary of the board of directors shall enter in the record of the board of directors and file with the county clerk and recorder of the county in which the office of said district is located a statement of the result.

(2) Said statement shall contain:

(a) A copy of the published notice of said election;

(b) The names of the judges of election;

(c) The number of votes cast in the district and in each precinct of the district;

(d) The office to which each person was elected;

(e) The number of votes cast in each precinct for each person;

(f) The number of votes cast in the district for each person;

(g) The names of the persons elected;

(h) The result of any question submitted to the voters at said election.



§ 37-21-124. Certificate of election

The secretary shall forthwith deliver to each person elected a certificate of election, signed by the secretary and authenticated with the seal of the drainage district.



§ 37-21-125. Vacancies

In case of a vacancy in the board of directors by death, removal, or inability from any cause to properly discharge the duties of a director, the board of county commissioners of the county where the office of said district is located shall appoint a director who shall hold his office until the next regular election in said district and until his successor is elected and qualified.






Article 22 - Treasurer - Duties

§ 37-22-101. Treasurer of drainage district

The county treasurer of the county in which the office of the drainage district is kept shall be ex officio treasurer of the drainage district and shall be liable on his official bond for the safety and disbursement of the funds of said drainage district which may come into his hands. The county treasurer shall receive as his sole compensation for the collection of taxes levied for the benefit of such drainage district such an amount as the board of directors of said district may allow, as provided in section 30-1-102, C.R.S., which compensation shall be considered as a part of the regular fees of the office of the county treasurer to be accounted for by him to the county.



§ 37-22-102. Duties of treasurer

The treasurer shall collect, receive, and receipt for all moneys belonging to said drainage district. It is the duty of the county treasurer of each county in which any drainage district is located in whole or in part to collect and receipt for all assessments levied in the same manner and at the same time and upon the same receipt as is required in the collection of taxes upon real estate for county purposes.



§ 37-22-103. Remittances to district treasurer

The county treasurer of each county comprising a portion only of a drainage district, on the first Monday of each month, shall remit to the treasurer of the drainage district all moneys belonging to said drainage district. The board of directors is authorized to pay all legal claims against said district by warrants drawn on the district treasurer, as provided in section 37-22-104.



§ 37-22-104. Payment only on warrants

The treasurer of the drainage district shall pay out of the funds of said district only upon warrants ordered by the board of directors of the drainage district, signed by its president and attested by its secretary, under the seal of the drainage district.



§ 37-22-105. Warrants - no funds - interest

When any warrants of a drainage district are presented to the treasurer and there are no funds in his hands to pay the same, he shall stamp the same in the same manner as ordinary county warrants are stamped, and they shall draw interest at the rate of six percent per annum from the date of their presentation until paid.



§ 37-22-106. Claims verified - order of payment

All claims against a drainage district shall be verified as required in the case of claims against counties, and the directors and secretary of the drainage district are authorized to administer oaths to the parties verifying said claims. The district treasurer shall keep a register in which he shall enter each warrant presented for payment, giving the date and amount of the warrant, to whom payable, the date of the presentation for payment, the date of payment, and the amount paid, and all warrants shall be paid in the order of their presentation for payment to the district treasurer and when paid shall be canceled across the face. All warrants shall be drawn payable to the claimant or bearer.



§ 37-22-107. Registry of warrants - vouchers

The secretary shall keep a registry of all warrants drawn by order of the board of directors showing the date, amount, name of payee, and for what purposes drawn, and no warrant shall be issued except upon an itemized voucher duly verified stating the services rendered or material furnished the district and by whom ordered or contracted.



§ 37-22-108. Treasurer's reports

At each regular meeting of the directors of a drainage district and more often when required, the treasurer shall report in writing the amount of money on hand, the amount received since his last report, and the amounts paid out, with a list of warrants presented since the last report. Said report shall be sworn to and filed with the secretary of the board of directors.






Article 23 - Assessment for Benefits

§ 37-23-101. Assessments according to benefits

(1) As soon as the plans for a drainage system have been determined and before the actual work of drainage is begun or bonds voted, the board of directors shall proceed to make special assessments for benefits by classifying the lands in the district in tracts of forty acres, more or less, according to the legal or recognized subdivisions on a graduated scale to be numbered according to the benefits to be received by the contemplated drainage. The tracts of land which will receive most and about equal benefits shall be marked one hundred, and such as are adjudged to receive less benefits shall be marked with a lesser number denoting its percent of benefit. This classification when established shall remain as a basis for the levy of taxes as may be needed for the lawful and proper purposes of the drainage district.

(2) In any district where a classification has once been made and the board of directors believes from experience and results that such former classification is not fairly adjusted on the several tracts of land according to benefits which may be adjusted by new or additional assessments, then the board of directors shall disregard such former classification and make a new classification in accordance with justice and right. When the classification is completed it shall be properly tabulated or shown by a map, or both, and filed in the office of the secretary of the district for inspection.



§ 37-23-101.5. Determination of special benefits - factors considered

(1) The term "benefit", for the purposes of assessing a particular property within a drainage system improvement district, includes, but is not limited to, the following:

(a) Any increase in the market value of the property;

(b) The provision for accepting the burden from specific dominant property for discharging surface water onto servient property in a manner or quantity greater than would naturally flow because the dominant owner made some of his property impermeable;

(c) Any adaptability of property to a superior or more profitable use;

(d) Any alleviation of health and sanitation hazards accruing to particular property or accruing to public property in the improvement district, if the provision of health and sanitation is paid for wholly or partially out of funds derived from taxation of property owners of the improvement district;

(e) Any reduction in the maintenance costs of particular property or of public property in the improvement district, if the maintenance of the public property is paid for wholly or partially out of funds derived from taxation of property owners of the improvement district;

(f) Any increase in convenience or reduction in inconvenience accruing to particular property owners, including the facilitation of access to and travel over streets, roads, and highways;

(g) Recreational improvements accruing to particular property owners as a direct result of drainage improvement.



§ 37-23-102. Objections to classification - hearing

The board of directors shall cause to be personally served upon all parties residing in the district and owning land to be affected by the proposed drainage system, or other property liable to be taxed, a written or printed notice of the time when, and place where, it will meet to hear any objections that may be made to classifications of lands on the graduated scale. The notice shall be served in case of residence in the district not less than three days before the time set for hearing, by delivering a copy thereof to the party to be served. In the event that such copy cannot be personally delivered to the party to be served, then such notice shall be served in the manner provided for the service of summons in the Colorado rules of civil procedure. The board of directors shall cause to be sent by mail, at least ten days before the time set for said hearing, such notice to all owners who do not reside in the district whose land is affected, in case their post-office address is known to the board of directors or can be ascertained by the use of reasonable diligence. In case the land of any nonresident or of anyone whose residence is unknown is affected, then publication shall be made in some newspaper published in said county for three successive weeks prior to the time of such hearing, the publication to be made after a resolution of the board of directors has been duly passed determining the names of those landowners within the district who are nonresidents of the state or whose residence is unknown, and such meeting to hear objections may be adjourned from day to day by public announcement of the board of directors made at the meeting, until all objections are heard. All persons duly notified of the first day of meeting shall take cognizance of all adjournments without further notice. The affidavit of any creditable person that he has posted or served the notice required and the certificate of the publishers of such newspaper as to such publication shall be sufficient evidence of such facts.



§ 37-23-103. Corrections - appeal - bond

At the time of meeting for review, the board of directors shall hear whatsoever objections may be urged by any person interested, and, if satisfied that any injustice has been done in the classification of the several tracts of land or any of them, it shall correct the same in accordance with what is right, but if not so satisfied, it shall leave the classification as first made and enter an order to that effect. Any person appearing and urging objections who is not satisfied with the decision of the board of directors may appeal from its decision to the district court of the county in which the lands affected are situated, within ten days after the decision of the board of directors is rendered, by filing with the county clerk and recorder a bond with security conditioned to pay such taxes as are finally levied upon the land in question, and the costs occasioned by the appeal, in case the board of directors is sustained by the court.



§ 37-23-104. Hearing on appeal - special jury

(1) Appeals taken to the district court may be heard at the discretion of the court; except that ten days shall intervene from the time of taking the appeal and the date set for hearing. The costs of such appeal, at the discretion of the court, may be divided between the drainage district and the owner of the land who may appeal from the classification of the board of directors. It is the duty of the district court to cause to be summoned six landowners living outside of the drainage district, who are not interested in any lands or work in said district, or of kin to any of the parties interested, to meet at the courthouse at a time set by the court for hearing any appeal that may be taken from the decision of the board of directors. The six landowners shall be men who have some knowledge of the costs and benefits of farm drainage and shall be sworn as a special jury to try the case on appeal. Should any of said landowners fail to appear at the time named, or should any of those summoned be rejected under the exercise of the usual right of challenge, the court may cause to be summoned any other qualified landowner to fill such vacancy, or the case may be tried by three qualified jurors if both parties to the suit so agree.

(2) Whenever the special jury summoned to hear appeals has been sworn, it is the duty of the court to lay before them the classifications as determined by the drainage district board of directors, and they shall examine the same and hear allegations and testimony in opposition to and in support of the same and, if requested by either party to the appeal, may visit the district and view the lands. If they find the tracts of land in question are marked too high or too low in the classification, they shall correct the errors; but, if no injustice has been done, they shall confirm the classification as made by the board of directors. Their final determination shall be made in writing and filed with the records of the court.

(3) The classification when established shall also be recorded with other papers on the drainage record. Appellate review of the final decision of the district court, entered pursuant to the decision of the special jury, may be had in an appellate court as in other civil actions and pursuant to the Colorado appellate rules.



§ 37-23-105. Effect of appeal

The taking of any appeal by any persons shall not operate to delay the collection of any tax from which no appeal has been taken or delay the progress of the work or the issuing of any bonds.



§ 37-23-106. Modified classification filed

The board of directors shall modify said classification so that it conforms to the changes made therein in the hearings before said board, and the secretary of the district shall certify and file said classification of property of the district so modified, properly tabulated or shown by a map, or both, with the county clerk and recorder of each county in which the district is located, and, if through any appeal said classification is modified, the board shall then modify the classification, and the secretary of the district shall certify and file the same so modified with the county clerk and recorder of each county in which the district is located.



§ 37-23-107. Special assessments - apportionment

(1) The board of directors, on or before July 1 in each year, shall determine the amount of money required to meet the current expenses of the coming year, including cost of construction, maintenance, operating and ordinary expenses, deficiency in the payment of expenses already incurred, bond interest unpaid, the amount of bonded indebtedness, and the principal or interest which will fall due during said coming year, and by resolutions shall order such amount of money to be raised by special assessment upon the lands of the district, as may be necessary to raise the sum of money so determined. Such amount shall be apportioned among the several tracts in the name of the owner when known according to acreage of each and its figure of this classification on the graduated scale, so that each tract may bear its equal burden in proportion to benefits.

(2) The board shall make out a special assessment roll, designated in this article as "tax list", setting down in separate columns the owners' names when known, and when unknown stating "unknown", a description of the land, the number denoting the classification, and the tax: That for current expenses and that for bonded indebtedness and interest thereon shall be in separate columns. When completed the list shall be filed with the secretary of the district.

(3) The tax list may be substantially as follows:

SPECIAL ASSESSMENT TAX LIST OF -- (here insert name of district).



§ 37-23-108. Assessment list

The assessment list shall be completed on or before July 15, and, on the first Tuesday of August in each year and from day to day thereafter, Sundays excepted, the board of directors shall sit to hear complaints and to correct errors in said assessment until all complaints filed with the secretary or presented to the board have had an opportunity to be heard and determined. The classification of any lands on the graduated scale shall not be changed or determined at said hearings.



§ 37-23-109. Alternative method of assessment

(1) As an alternative method for the assessment of the lands in the district and in lieu of the method of assessment provided by sections 37-23-101 to 37-23-108, the board of directors may adopt the following method for the assessment of the benefits derived from the system of drainage adopted:

(a) As soon as the plans for a drainage system have been determined and before the actual work of drainage is begun or bonds voted, the board of directors shall assess the amount of benefits which, by means of the contemplated drainage, will accrue to each tract of land comprising forty acres, more or less, according to the legal or recognized subdivisions. The assessed benefits shall represent the increased value which, in the judgment of the directors, will accrue to the lands in the district because of the contemplated drainage. The board of directors shall prepare a report of its findings which shall be arranged in tabular form, the columns of which shall be headed as follows: Column 1, "Owner of property assessed"; column 2, "Description of property assessed"; column 3, "Number of acres assessed"; column 4, "Amount of benefits assessed". The board of directors shall also estimate the cost of the works set out in the plans for the drainage system, which estimate shall include the probable expenses of district organization and administration. Said report shall be signed by the president of the district with the seal of the district thereto affixed, and attested by the secretary, and one copy thereof shall be filed by the secretary in the office of the county clerk and recorder of the county where the organization is effected and one copy thereof in the office of the district.

(b) Upon the filing of the report, the secretary of the district shall give notice thereof by causing publication to be made in some newspaper published in each county in which lands affected are located. Such notice shall be in substantially the following form:

"Notice of filing of directors' report of

assessments of benefits for .............

drainage district.

Notice is hereby given to all persons interested in the following described land in ... county (or counties), in the state of Colorado (here describe the respective tracts of land) included within ... drainage district, that the board of directors of said district have assessed the benefits to be received by each tract of land in the district by the contemplated system of drainage adopted for said district, and have filed their report of such assessments in the office of the county clerk and recorder of ............. county, Colorado, and in the office of the district on the ............. day of .............., A.D., 20...., and you, and each of you, are hereby notified that you may examine said report and file exceptions with the secretary of the district to all or any part thereof, on or before the ............. day of .............., A.D., 20..... .

...........................

Secretary."



§ 37-23-110. Owner may except - hearing

(1) Any owner of land in said drainage district may file exceptions to said report or to any assessment for benefits within ten days after the last day of publication of the notice provided for in this article. All exceptions shall be heard by the board of directors and determined in a summary manner so as to carry out liberally the purposes of articles 20 to 30 of this title and the needs of the district; and if it appears to the satisfaction of the board, after hearing and determining all exceptions which may in writing be filed, that the estimated cost of constructing the improvement contemplated in the plans for the drainage system is less than the benefits assessed against the land in the district, then the board of directors shall approve and confirm the report as originally filed or as modified and amended after such hearing.

(2) The secretary of the district shall transmit the directors' report as finally confirmed to the county clerk and recorder of each county in which lands in the district may be located or affected by said report, where the same shall become a permanent record. Appeals may be taken from the decision of the board of directors in the same manner and with the same effect as provided in sections 37-23-103 to 37-23-105, and the board of directors shall modify said assessment of benefits so that the same shall conform to the changes made therein by reason of such appeal and shall certify and file the same with the county clerk and recorder of each county in which the district is located.

(3) Where the works set out in the plan for a drainage system of any drainage district are found insufficient to reclaim in whole or in part any or all of the land within the district, the board of directors may formulate new or amended plans, containing new ditches or other works or providing for the enlargement of existing ditches or other works, and additional assessments may be made in conformity with the provisions of this section, the same to be made in proportion to the increased benefits accruing to the lands within the district because of such additional works.

(4) After the list of lands with the assessed benefits has been filed in the office of the county clerk and recorder, the board of directors, without any unnecessary delay, shall levy a tax on such portion of said benefits on all lands in the district to which benefits have been assessed, as may be found necessary by the board of directors to pay the costs of the completion of the proposed plan for the drainage system and in carrying out the objects of the district, plus ten percent for emergencies.



§ 37-23-111. Tax levies - how made

(1) The tax shall be apportioned to and levied on each tract of land in said district in proportion to the benefits assessed and not in excess thereof, and, in case bonds are issued, the amount of the interest, as estimated by said board of directors, which will accrue on such bonds shall be included and added to the tax, but the interest to accrue on such bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and costs of making said improvements are or are not equal to or in excess of the benefits assessed.

(2) In case bonds are issued, said tax shall be divided into such number of annual installments as will meet the requirements of and provide for the punctual payment of the interest upon and the principal of the bonds as the same accrue. In case the proceeds of the original tax levy are not sufficient to pay the principal of and the interest upon all of the bonds which may at any time be issued, then the board of directors shall make such additional levies upon the benefits assessed, but not in excess thereof, as are necessary to pay such principal and interest. If it is found at any time that the amount of total taxes levied is insufficient to pay the cost of the works set out in the plan for a drainage system or to pay the cost of the additional work, the board of directors may make an additional levy to provide funds to complete the work; but the total of all such levies shall not exceed the total amount of benefits assessed.

(3) The secretary of the district, as soon as said total tax is levied, at the expense of the district, shall prepare a list of all taxes levied in the form of a well-bound book, which book shall be endorsed and named: "............. Drainage District Assessment Book", which endorsement shall also be printed or written at the top of each page in said book, and it shall be signed and certified by the president and secretary of the district, under the seal thereof, and the same shall thereafter become a permanent record in the office of said secretary, and a certified copy thereof shall be transmitted to the proper county assessor.



§ 37-23-112. Levy for alternative plan

In case the board of directors adopts the alternative method of assessment of benefits provided by sections 37-23-109 to 37-23-111, and after a tax has been levied upon the benefits so assessed for the purpose of paying the costs of completion of the proposed plan for the drainage system and carrying out the objects of the district, thereafter taxes may be levied for the purposes of meeting the maintenance, operating, and ordinary expenses of the district for the coming year and any deficiency in the payment of such expenses already incurred, and such taxes shall be levied in the manner provided by sections 37-23-107 and 37-23-108, with the exception that the amounts of money to be raised shall be apportioned among the several tracts assessed in proportion to the benefits assessed thereon under section 37-23-111 and with the further exception that the amount to be raised for the purposes of meeting the interest upon and the principal of the bonds of the district as the same accrue, together with any deficiencies in the payment of the same, shall be determined in the manner provided by sections 37-23-109 to 37-23-111, and shall so appear in the assessment roll provided by section 37-23-107.



§ 37-23-113. Assessments - how made

(1) On or before September 1 in each year, the secretary shall transmit to the county assessor of each county a certified copy of so much of said assessment book as relates to land within the county of said county assessors, together with the certified copy of the order of the board of directors.

(2) Thereupon it is the duty of the county assessor, without expense to the drainage district, to assess and enter upon his records as assessor, in its appropriate column, the assessments so certified, which assessments shall be delivered to the county treasurer as part of the assessment roll in the same manner as general, state, and county taxes are certified by the county assessor to the county treasurer for collection.



§ 37-23-114. State tax laws to apply

(1) The laws of this state for the collection of general taxes including the laws for the sale of property for taxes and the redemption of the same, except as modified in this section, shall apply and have full force and effect for the purposes of articles 20 to 30 of this title, and the provisions of said articles for collecting the same shall be deemed for the purpose of carrying into effect the police powers granted to drainage districts for the construction and maintenance of drainage systems and shall not be construed as imposing a special tax under the taxing power. In case of a sale of any lot or parcel of land or any interest therein for delinquent drainage district taxes or delinquent drainage district and other taxes, and there are no bids therefor on any of the days of such tax sale, the same shall be struck off to the drainage district in which such land is located for the amount of the taxes, interest, and costs thereon, and a certificate of sale shall be made out to the district therefor and delivered to its secretary, who shall file the same in the office of its board of directors and record the same in a book of public record to be kept by said board for such purpose, but no charge shall be made by the county treasurer for making such certificate, and in such case he shall make an entry on his records "struck off to ............. drainage district" as well as an entry showing the amount of the taxes and interest thereon for which said lands were offered for sale, together with the cost attending such sale. No taxes assessed against any land so struck off to said district under the provisions of this section shall be payable until the same has been derived by the district from the sale or redemption of such lands.

(2) Such drainage district or its assignee shall be entitled to a tax deed for said lands, in the same manner and subject to the same equities as if a private purchaser at said tax sale, upon the payment to the county treasurer at the time of demanding said deed of such sum as the board of county commissioners of such county at any regular or special meeting may decide for the payment of any delinquent general taxes, and if said deed is demanded by any assignee of the drainage district, then such assignee shall also pay to the county treasurer such additional amount as may be specified by the board of directors of the drainage district, as payment for any delinquent drainage district taxes.

(3) In case the owner of said lot or parcel of land, or interest therein, desires to redeem the same at any time before said tax deed is issued, the same may be done in the same manner as provided by law, in case said lot or parcel of land, or interest therein, has been purchased by a bidder at said tax sale or has been struck off to the county, and in such case the county treasurer shall forthwith issue a certificate of redemption therefor and notify the secretary of said fact, who shall thereupon make a suitable transfer entry upon his record aforesaid, and return the certificate of sale to the county treasurer for cancellation.

(4) In case any person desires to obtain such certificate of purchase so issued to said drainage district, the same may be done in the same manner as provided by law in case said lot or parcel of land, or interest therein, had been purchased by a bidder at said tax sale or had been struck off to the county, upon payment to the county treasurer of the required amount in cash, or in cash together with warrants not in excess of the drainage district and redemption fund tax, or in cash and in warrants and bonds and coupons respectively, not in excess of said respective funds.

(5) After any certificate of sale or tax deed has been issued to any drainage district, such drainage district or any assignee thereof may at any time commence an action in the district court in the county wherein the major portion of said drainage district lies, for the purpose of determining the validity of said tax sale. Such action shall be conducted in the same manner as an action to quiet title to real estate under the laws of the state; and after the final determination of such action, the validity of the taxes for which the property was sold and the legality of the proceedings taken in the sale of the property involved shall be incontestable between all persons and parties whatsoever.



§ 37-23-115. Sale of property taxed

The board of directors of any drainage district may sell, dispose of, and convey, on behalf of such district, any real property to which such drainage district may take title by tax deed under the provisions of section 37-23-114, as said board may by resolution direct, either at public or private sale, at such price and upon such terms as said board may determine, and without any authorization from the electors of such district.



§ 37-23-116. President to execute deed

The president of the board of directors of such drainage district, when authorized by resolution of the board of directors, is empowered to execute, acknowledge, and deliver any deeds of conveyance necessary to convey such real property to the purchaser thereof. The deed of conveyance shall be attested by the secretary of such drainage district under its seal, and when so executed such deed of conveyance shall be held to convey the entire title of such drainage district to the purchaser thereof.



§ 37-23-117. Proceeds of sale

The proceeds of such sales shall be paid into such fund of the drainage district as its board of directors by resolution may direct.



§ 37-23-118. Directors to perfect title

The board of directors of any such drainage district is authorized to take such steps in the name of and on behalf of the district as it deems necessary in order to perfect the title of such drainage district to any lands to which it has taken title by tax deed and for that purpose may procure and take deeds of conveyance or other assurances of title from the holders of record or other titles to such lands and may institute actions for the purpose of quieting title to such real estate as against the claims of any other persons, associations, or corporations.






Article 24 - Construction of System

§ 37-24-101. Construction - bids - advertising

After adopting a plan for a drainage system and providing for the payment of the same, or a designated part thereof by assessment or bonds, the board of directors shall give notice, by publication not less than twenty days prior to the date of opening proposals in a newspaper published in the county where the office of the drainage district is kept and in such other newspaper as may be deemed advisable, calling for bids for the construction of said work or any portion thereof; if less than the whole, then the portion of said system to be constructed shall be described in the notice. The notice shall set forth where the plans and specifications may be seen and that sealed proposals will be received at the office of the drainage district and a contract let to the lowest responsible bidder, giving the time and place for opening the proposals, which, at said time and place, shall be opened in public. The board of directors may enter into a contract with the lowest responsible bidder for the construction of the whole or any portion of the work mentioned in the notice, or may reject any and all bids and readvertise for proposals, or may proceed to construct the work under the supervision of the board of directors, and in that event all material shall be purchased from the lowest responsible bidders after proposals have been invited and notice thereof published.



§ 37-24-102. Contractor - bond - engineer

The person to whom a contract may be awarded shall execute a bond in the penal sum of not less than ten percent of the contract price, with surety to be approved by the board of directors, payable to the drainage district, conditioned for the faithful performance of the contract. All work shall be done under the direction and to the satisfaction of the engineer employed by the drainage district subject to approval by the board of directors.



§ 37-24-103. Right of eminent domain

The board of directors has the power to construct the works across any watercourse, street, avenue, highway, railway, canal, or ditch which the route of such drainage system or any branch thereof intersects or crosses. If any railroad company, or the owners and controllers of said property, thing, or franchise so to be crossed, or the owner of land necessary for said drainage district, and the board of directors cannot agree upon the amount to be paid therefor, or the points or the manner of said crossings, the same shall be ascertained and determined in all respects as is provided by law in respect to the taking of land for public uses, by the exercise of the right of eminent domain, which right is hereby conferred on drainage districts.



§ 37-24-104. Additional powers - eminent domain

All drainage districts incorporated under the laws of this state have, in addition to all rights and powers granted by statute prior to March 22, 1921, the right and power under the laws of this state to cross lands outside the boundaries of said drainage district with any part of the system of drainage works including the drainage ditch or canal thereof.



§ 37-24-105. Compensation for property taken

Said drainage district shall make due and just compensation for such right-of-way and the damages occasioned by the construction and operation of its works, and, where the compensation for the property sought to be taken or damaged cannot be agreed upon by the parties interested, or in case the owner of the property is incapable of consenting, or his name or residence is unknown, or he is a nonresident of the state, the compensation to be paid for such right-of-way and damages occasioned by the construction and operation of such drainage works shall be determined by proceedings in eminent domain in the manner provided by law for the exercise of the right of eminent domain.



§ 37-24-106. Right-of-way across state lands

The right-of-way is given, dedicated, and set apart to locate, construct, and maintain drainage systems and works in, over, through, across, or upon any of the lands which are the property of the state.



§ 37-24-107. No officer interested in contract

No director or officer of a district shall be interested directly or indirectly in any contract awarded or to be awarded by the board or in the profits thereof, nor shall he or she receive any gratuity or bribe. For any violation of this provision, such officer or director commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S., and such conviction shall work a forfeiture of his or her office.






Article 25 - Bonds

§ 37-25-101. Bond issue - purposes - election

For the purpose of constructing a drainage system and necessary works for any drainage district and acquiring the necessary property and rights therefor, of paying the first year's interest upon the bonds authorized in this article, and of otherwise carrying out the provisions of articles 20 to 30 of this title, the board of directors of any drainage district may estimate and determine the amount of money necessary to be raised for such purposes and is empowered to call a special election to determine whether or not bonds of said district shall be issued in the amount so determined.



§ 37-25-102. Notice of election - form of ballot

A notice of such election shall be given by posting notices in three public places in each election precinct in said district for at least twenty days and by publication of such notice in some newspaper published in the county where the office of the drainage district is required to be kept once a week for at least three successive weeks. The notice shall specify the time of holding the election and the amount of bonds proposed to be issued, and said election shall be held and the results thereof determined and declared in all respects as nearly as possible in conformity with the provisions of sections 37-21-105 to 37-21-108, 37-21-112, and 37-21-115 to 37-21-124 governing the election of directors. No informalities in conducting such election shall invalidate the same if the election has been otherwise fairly conducted. At such election the ballots shall contain the words "Bonds - Yes" or "Bonds - No".



§ 37-25-103. Bonds - issuance - interest

(1) If a majority of the votes cast is "Bonds - Yes", the board of directors shall immediately cause bonds in such amount to be issued payable in series as follows: At the expiration of eleven years, not less than five percent of the whole amount of said bonds; at the expiration of twelve years, not less than six percent of the whole amount of said bonds; at the expiration of thirteen years, not less than seven percent of the whole amount of said bonds; at the expiration of fourteen years, not less than eight percent of the whole amount of said bonds; at the expiration of fifteen years, not less than nine percent of the whole amount of said bonds; at the expiration of sixteen years, not less than ten percent of the whole amount of said bonds; at the expiration of seventeen years, not less than eleven percent of the whole amount of said bonds; at the expiration of eighteen years, not less than thirteen percent of the whole amount of said bonds; at the expiration of nineteen years, not less than fifteen percent of the whole amount of said bonds; and, at the expiration of twenty years, a percentage sufficient to pay off the remainder of said bonds.

(2) The several enumerated percentages shall be of the entire amount of the bond issue.

(3) Each bond must be payable at the given time for its entire amount and not for a percentage.

(4) The said bonds shall bear interest at the rate of not to exceed eight percent per annum payable semiannually on June 1 and December 1 of each year. The principal and interest shall be payable at the office of the county treasurer of the county in which the organization of the district was effected and at such other place as the board of directors may designate in such bond.



§ 37-25-104. Denomination - coupons - record

The bonds shall be of the denomination of one hundred dollars or five hundred dollars, negotiable in form, executed in the name of the district, and signed by the president and secretary, and the seal of the district shall be affixed thereto. The bonds shall be numbered consecutively and bear the date of their issue. Coupons for the interest shall be attached to each bond bearing the lithographed signatures of the president and secretary. The bonds shall express on their face that they are issued by the authority of articles 20 to 30 of this title. The secretary shall keep a record of the bonds sold, their number, date of sale, the price received, and the name of the purchaser.



§ 37-25-105. Bonds maturing in less than twenty years

Any drainage district, by a majority vote of the legal electors of said district, may provide for the issuance of bonds that will mature in any number of years less than twenty and arrange for the payment thereof in series as provided in section 37-25-103.



§ 37-25-106. Additional bonds - election - priority

When the money provided by any previous issue of bonds has become exhausted by authorized expenditures and it becomes necessary to raise additional money for such purposes, additional bonds may be issued by submitting the question at a special election to the qualified voters of said district and otherwise complying with the provisions of this article in respect to an original issue of bonds. The lien for taxes, for the payment of the interest and principal of any previous bond issue, shall be a prior lien to that of any subsequent bond issue.



§ 37-25-107. Sale of bonds - procedure

The board of directors may sell bonds from time to time in such quantities as may be necessary and most advantageous to raise the money to carry out the objects and purposes of articles 20 to 30 of this title. Before making any sale, the board, by resolution, shall declare its intention to sell a specified amount of the bonds and the day and hour and place of such sale and shall cause such resolution to be entered in the minutes and notice of the sale to be given by publication thereof for at least twenty days in a daily newspaper published in the city of Denver and in any other newspaper at its discretion.



§ 37-25-108. Sale of bonds - rejection of bids

The notice shall state that sealed proposals will be received by the board of directors at the office of the drainage district for the purchase of the bonds until the day and hour named in the resolution. At the time appointed, the board shall open the proposals and award the purchase of the bonds to the highest responsible bidder, or it may reject all bids.



§ 37-25-109. Liability for bonds and interest

The bonds and the interest thereon shall be paid from annual assessments upon the real property within the drainage district, and said property shall be and remain liable to be assessed for such payments. Such bonds and coupons shall be receivable in payment of the assessments levied in payment of the interest and the redemption of the bonds.



§ 37-25-110. Confirmation of bonds

Whether or not said bonds or any of them have been sold or disposed of, the board of directors of a drainage district may commence special proceedings in the district court of the county where the office of the drainage district is kept, in and by which the proceedings of said board of said district providing for and authorizing the issue and sale of the bonds of said district may be judicially examined, approved, and confirmed. The proceeding thereon shall be in conformity with the law regulating like proceedings for the examination, approval, and confirmation of the organization and bonds of irrigation districts.






Article 26 - Refunding Bonds

§ 37-26-101. Refunding bonds may be issued

The board of directors of any drainage district in this state has the power, under the conditions in this article, to issue negotiable coupon bonds to be denominated "refunding bonds" for the purpose of paying, redeeming, or compromising outstanding bonds of the district and any unpaid matured interest on such outstanding bonds, whether such outstanding bonds are due or not, or payable at the option of the district or by consent of the bondholders, and whether such bonds are outstanding or are issued on or after April 24, 1933. Such refunding bonds shall not exceed in amount the principal sum of the bonds outstanding and the unpaid matured interest thereon at the time of the issue of the refunding bonds. The rate of interest on such refunding bonds shall not exceed the rate on the bonds so refunded, and in no event shall interest exceed six percent per annum. Such refunding bonds may be issued and used to redeem or compromise all or any part of one or more issues of bonds outstanding at the time of refunding, together with unpaid matured interest thereon.



§ 37-26-102. Refunding bonds issued - when

Such refunding bonds shall be issued in lieu of the bonds and interest refunded; shall evidence the same indebtedness; shall be supported by the same liens, assessments, appraised benefits, and levies; and, except as to time of payments, amounts, and rates of interest, shall be payable therefrom in the same manner as the bonds refunded, but said refunding bonds shall not constitute a blanket indebtedness or lien on lands within such drainage district unless provided for on the face of the bonds.



§ 37-26-103. Elections

Whenever it is desired to issue refunding bonds, the board of directors of the district shall call a special election of the qualified voters of said district at which there shall be submitted the question of issuing refunding bonds, or the question may be submitted at a general election in the district. Said election shall be held and the result thereof determined and declared in all respects as nearly as possible in conformity with the provisions of sections 37-21-105 to 37-21-108, 37-21-112, and 37-21-115 to 37-21-124 governing the election of drainage district directors; but no informalities in conducting such election shall invalidate the same if the election has been otherwise fairly conducted. Notice of said election shall be published in three consecutive weekly issues of a newspaper of general circulation in the district, and a copy of said notice shall be posted for fifteen days in three public places in the district. Said notice shall specify the time and places of holding said election; the bonds and interest to be refunded; and the amount and maturity of and the rate of interest on the proposed refunding bonds. Every owner of land within said district who is a citizen of the United States or has declared his intention to become a citizen of the United States, and is a resident of the state of Colorado, shall be entitled to vote at such election in the precinct where he resides, or if a nonresident of the district, then in the precinct within which the greater portion of his land lies. At such election the ballots shall contain the words "Refunding Bonds - Yes" and "Refunding Bonds - No", and the voter shall place a cross mark (X) opposite the words expressing his choice. If a majority of the votes cast are "Refunding Bonds - Yes", bonds may be issued in accordance with the proposition submitted.



§ 37-26-104. Maturity and form

Whenever refunding bonds are authorized, the board of directors shall provide therefor by resolution designating the date, denomination, rate of interest, maturity, one or more places of payment within or without the state of Colorado, and the form of such bonds. Such bonds shall be executed by the president and attested by the secretary, countersigned by the district treasurer, and sealed with the seal of the district. The interest accruing on such bonds shall be evidenced by semiannual interest coupons bearing the original or facsimile signature of the president. The district treasurer shall make a record of all refunding bonds issued in a book to be kept in his office for that purpose.



§ 37-26-105. Mature serially

The refunding bonds shall mature serially, the first payment to be in not more than five years and the last payment in not more than thirty-five years from the date of the bonds; but each bond issued shall be redeemable at the option of the district five years prior to its maturity and on any interest-paying date thereafter. Interest on any bond called for payment shall cease thirty days after publication of a notice of call in a newspaper published or of general circulation in the district. Consistently with the denomination of the bonds issued, maturities shall be in substantially equal annual amounts of principal, or in such amounts as will require substantially equal annual assessments for principal and interest throughout the period, commencing not later than five years after the date of the bonds.



§ 37-26-106. Refunding bonds exchanged - when

The refunding bonds may be exchanged for the outstanding bonds and interest so refunded, or they may be sold, in which latter event, the proceeds shall be used solely for the purpose of paying the principal of and the interest on the bonds refunded, and for improvement of the district. In no event shall the principal amount of refunding bonds issued exceed the amount of outstanding bonds and matured interest coupons surrendered and canceled simultaneously with the issuance of refunding bonds. Any exchange or sale of refunding bonds shall be made in such manner as to cause no loss of interest to the district.



§ 37-26-107. Consent of unknown bondholders

If the board of directors of any drainage district issuing or intending to issue refunding bonds desires to obtain the constructive consent of unknown and nonconsenting holders of bonds or claims for interest thereon desired to be retired or refunded under this article, such board of directors, before selling or otherwise disposing of any such refunding bonds, shall declare by resolution its intention of selling or otherwise disposing of the same and shall cause such resolution to be entered on its minutes and shall cause notice of sale or other disposition to be given by publication thereof at least once a week for four consecutive weeks in three newspapers published in the state of Colorado, one of which shall be a newspaper published in the city of Denver and one of which shall be a newspaper published in the county in which the office of the board of directors is situated.



§ 37-26-108. Bondholders to offer to exchange bonds

(1) Before authorizing the issuance of such refunding bonds, the board of directors, if it desires to obtain such constructive consent, shall require that the known holders, or their representatives, of not less than eighty percent of the total in amount of all of such bonds or unpaid interest which is to be retired or refunded shall submit to said board for its acceptance an offer to deliver and surrender up all such bonds or interest coupons in exchange for bonds or cash, not exceeding the maximum amount of the total of such bonds and unpaid interest, or to accept in full payment of all such outstanding bonds, interest, and interest coupons so held by any person, association, firm, or corporation a sum of money or refunding bonds representing the proportion which such total proposed refunding bond issue or cash bears to such total outstanding bonds and interest proposed to be refunded, satisfied, and discharged, based on the par value of such proposed refunding bonds or cash. Such creditors and owners of such bonds and interest of such district shall agree to absorb the loss between the amount of such total outstanding bonds and interest and the amount of refunding bonds, at par, or cash, and to receive such refunding bonds, or cash, in full payment, satisfaction and discharge of such outstanding bonds and interest. Such known creditors or their representatives shall agree to make such proper pro rata distribution of such refunding bonds or cash or the proceeds from the sale thereof or cash as shall be required to retire and discharge said total outstanding bonds and interest proposed to be refunded. Such offer shall be in writing and shall be irrevocable when once submitted to said board until after said board has the opportunity to authorize the issuance, sale, or delivery of refunding bonds to replace and discharge such outstanding bonds and interest on acceptance of such offer.

(2) Any litigation which is sought to or which will restrain or prevent said board from issuing and delivering such refunding bonds shall not subject said offer to revocation until after the same is concluded and such board has a reasonable time thereafter in which to issue, sell, or deliver such refunding bonds, and said offer shall be deemed accepted by said board upon such delivery. For the purpose of obtaining the constructive consent of the unknown holders of said bonds and interest, whether bonds or interest coupons, or interest on bonds, and of such holders of such bonds and interest due thereon, who have not given their consent in writing, said board of directors of said drainage district shall file in the district court of the county in which is located the office of said drainage district a petition in rem, duly verified by the oath of the president or secretary of said district, in which shall be set forth the plan theretofore adopted by such district for retiring or refunding such bonds and interest due thereon of the district proposed to be retired or refunded. Said petition shall further recite what percentage in amount, and which percentage shall not be less than eighty percent of the holders of said bonds, and interest thereon to be retired or refunded, have filed their written consent to said proposed plan, and shall further set forth what steps have been taken to obtain the consent of all nonconsenting holders of such bonds, or interest thereon to be retired or refunded. Upon the presentation of said petition to the judge of said district court, either in open court or in chambers, said judge shall authorize said district to publish and said district shall cause to be published, at least once in each of three newspapers published within the state of Colorado, to be by the court designated, one of which papers shall be published in the county in which the office of the board of directors is situated, and one which shall be a newspaper published in the city of Denver, a notice describing the substance of the terms of settlement under which the bonds or interest coupons of the district are to be surrendered, refunded, satisfied, compromised, exchanged, or discharged under the provisions of this article.

(3) Said notice shall contain a general description of the bonds and interest coupons to be refunded and retired, and the amount thereof, and also a general description of the refunding bonds to be issued and shall require all holders of such bonds or interest coupons so to be retired and refunded to file in said matter of said petition in said district court their written dissent from, or objection to, said proposed plan of settlement in said notice described; and, if such dissent in writing shall not be filed in said court within ninety days from the date of the first publication of said notice, the owners and holders of such bonds or interest coupons failing to file such dissent or objection shall be deemed to have consented to said refunding, compromise, or settlement of said indebtedness under the terms and conditions set forth in said notice. After the expiration of ninety days from the date of the first publication of said notice, the holders of said bonds or interest coupons so failing to file their objections and protests with said court will be deemed to have consented to said refunding, compromise, or settlement of said indebtedness under the terms set forth in said notice; and such failure within said time to file such objections and protests with said court shall be the equivalent of the offer in writing signed by known consenting holders of such bonds or interest coupons.



§ 37-26-109. District to file verified return - decree

(1) After the expiration of ninety days from the date of the first publication of said notice, said district shall file in the proceeding in said district court its verified return of its acts under the order of the court theretofore made, attaching thereto affidavits of the printers or publishers of said newspapers of the publication of said notice in three newspapers.

(2) Thereupon said court shall forthwith hear said cause and shall enter a decree of court adjudging that all owners and holders of said bonds, or interest coupons to be retired or refunded by said plan and proceeding of the district, who have not within ninety days after the date of the first publication of said notice filed in said court their written dissent and objections to the proceedings have consented that their said bonds or interest coupons be retired or refunded under the proposed plan. In the decree the court shall direct the officers of said district to deposit with the Colorado water conservation board, as trustee for the persons entitled thereto, the pro rata part of the cash or refunding bonds which, under said settlement, belongs to the holders of said bonds, claims for interest, or interest coupons whose consent was so obtained by said court proceedings.

(3) Said decree shall further provide that, upon the payment of said money or bonds or interest coupons to the Colorado water conservation board as trustee, said bonds or interest coupons so held by said holders shall be deemed paid and no longer an obligation of said district and that, upon the surrender to the Colorado water conservation board of said bonds, together with the unpaid interest coupons belonging to same, the Colorado water conservation board shall pay on demand to said holders their pro rata part of the moneys or bonds so deposited with it as trustee and shall mark said bonds canceled and deliver same to the drainage district.



§ 37-26-110. Bondholders deemed to have notice

All holders of said bonds or interest coupons to be retired or refunded shall be deemed to have notice of all steps and proceedings had.



§ 37-26-111. Assessment to pay bonds and interest

The refunding bonds and interest thereon shall be paid from annual assessments levied upon the real property within the district, and such real property shall be and remain liable to be assessed for such payments. Except when refunding bonds are issued for unpaid matured interest, no existing lien or liability created by an original issue of bonds shall be increased by issuing bonds to refund such original bonds. The board of directors of any district issuing refunding bonds shall take the same steps and adopt the same proceedings with respect to ordering and certifying such annual assessments, and county officers shall collect and enforce the same in the same manner as provided by law for the levy, certification, and collection of assessments for the payment of bonds refunded and interest thereon; except that amounts for principal and interest shall be ordered, certified, and collected separately.



§ 37-26-112. Collection and record of assessment

The county treasurer shall collect said assessments at the time of and simultaneously with the collection of general taxes, but the property owner may pay the general and school taxes separately from the drainage district assessments. The county treasurer shall keep a separate record of principal and interest payments. Assessments for interest shall not be construed to be part of the cost of construction or a charge against any benefits theretofore appraised.



§ 37-26-113. Assessments on a parity with general taxes

The lien of assessments to pay refunding bonds and the interest thereon shall be on a parity with the lien of general taxes, and no sale of property for the nonpayment of general taxes shall extinguish the lien of such assessments. Except as provided by this article, the lien of any assessment levied against appraised benefits or otherwise for the payment of an original issue of bonds and interest thereon shall continue and persist for the benefit of the owners of refunding bonds, which owners shall be subrogated to all the rights and remedies of the owners of bonds refunded; except that if there is a reduction in the amount of outstanding bonds there shall be a corresponding reduction in the amount of the lien.



§ 37-26-114. Money applied proportionately - when

In the event there shall not be sufficient funds to the credit of a district for the payment in full of an installment of principal or interest when due, the district treasurer shall apply the money in the respective funds in proportionate payments on all bonds or coupons then due, endorsing on the bonds or coupons a notation showing the payments made. After respective maturities, the district treasurer shall make disbursements whenever he has sufficient funds to pay five percent of the total principal or twenty-five percent of the total interest due at maturity.



§ 37-26-115. Matured bonds used for paying assessments

Refunding bonds of any maturity may be used at face value in paying assessments levied to pay the principal of refunding bonds, if bonds so used have all future due coupons thereto attached and no credit shall be allowed for such coupons. Interest coupons maturing in any year may be used at face value in paying interest assessments which become due and payable in that year.



§ 37-26-116. Construction of article

Nothing in this article shall be construed to prevent any financial assistance which any drainage district may secure by an agreement with the owners of its outstanding bonds or by any lawful means other than those specified in this article.



§ 37-26-117. Manner of releasing lands from lien

(1) Any tract of land or part thereof in any drainage district issuing refunding bonds may be released from the lien of assessments to pay such bonds in the following manner:

(a) (I) If the bonds to be refunded were issued upon the basis of an assessment for benefits pursuant to the provisions of sections 37-23-101 to 37-23-106, the proportionate share of the outstanding debt chargeable to the particular tract to be released shall be determined by the board of directors of the district on application by the landowner.

(II) In making its determination the board shall take into consideration the basis of assessment on the land in question, the total authorized outstanding debt refunded, the amount of land involved in relation to the total amount of land in the district subject to assessment, the unpaid assessments against the particular land, and all other matters necessary for a proper computation and shall add thereto ten percent of such amount. The board shall make and enter in its records a certificate of such determination, and a certified copy thereof shall be delivered to the district treasurer, who shall accept refunding bonds of any maturity at face value or cash, or both, in full payment of the final amount so determined. At the time of any such payment, the district treasurer shall issue a receipt which shall be filed in the office of the county assessor and may be recorded in the office of the county clerk and recorder of the county in which the land is situate. After any such payment, the particular land shall be forever released and discharged from the lien on the bonds evidencing the particular debt and all assessments levied or to be levied to pay the principal thereof and the interest thereafter due.

(b) If at or prior to the time of the issuance of the bonds to be refunded benefits were appraised pursuant to the provisions of sections 37-23-109 to 37-23-111, any particular tract of land or part thereof may be released upon payment of refunding bonds of any maturity at face value or cash, or both, in an amount equal to any unpaid interest then due plus the benefits appraised against the land, deducting principal amounts theretofore paid. The procedure for releasing land and the effect thereof shall be the same as prescribed in paragraph (a) of this subsection (1).

(c) (I) Any tract of land or part thereof may be released pursuant to a written agreement between the district and its bondholders, under which a landowner may pay an amount less than his proportionate share, if the same is determined under paragraph (a) of this subsection (1), or less than the benefits appraised against his land, deducting principal amounts theretofore paid, the same is determined under paragraph (b) of this subsection (1). Any such agreement may provide for a general revision, reduction, or cancellation of classifications, assessments, or appraised benefits, but there shall be no increase thereof without the written consent of the landowner affected thereby.

(II) Except as provided by any such written agreement, the procedure for releasing land and the effect thereof shall be the same as prescribed in paragraph (b) of this subsection (1). A certified copy of any such agreement shall be filed with the district treasurer and with the assessor of each county in which the district is located.



§ 37-26-118. Expenses not released

No release of land under section 37-26-117 shall relieve such land from paying its proportionate share of maintenance and operating expenses of the district.



§ 37-26-119. District may change classification

Any district intending to issue bonds pursuant to this article may revise, reduce, or cancel classifications of land, assessments, or assessments of or for benefits in substantially the same manner as provided by the laws existing at the time of the original classification or assessments; but no parcel of land shall ever be liable for the payment of an amount greater than the amount for which the land was liable under its original classification or assessment, and the total assessments levied shall not be less than the principal amount of refunding bonds to be issued. Thereafter the qualified voters of the district may vote refunding bonds based upon such reclassification or reassessment of or for benefits. Refunding bonds so authorized may be exchanged on a compromise basis for outstanding bonds and unpaid matured interest thereon, with such owners thereof as may be willing to make such exchange. The rate of interest on such refunding bonds shall not exceed the rate on the bonds refunded, and in no event shall such rate exceed six percent per annum. Refunding bonds issued in accordance with this section shall be secured only by their proportionate share of such new classifications or assessments, and that fact shall be set forth on the face of each refunding bond issued.






Article 27 - Inclusion of Lands in District

§ 37-27-101. Inclusion of contiguous land

Upon petition of the owner of a tract of land and the payment of a sum equal to the past due assessments upon the same after a classification thereof upon a graduated scale by the board of directors as provided in section 37-23-101, so that the tract is upon an equal footing with other lands of the district, the board of directors may authorize the inclusion of any tract of land contiguous to the existing boundaries of said district and capable of being drained by said drainage system, and thereupon said lands shall become liable for all future assessments which may become due or are levied for drainage purposes within said drainage district, and the cost of any such proceeding for the inclusion of land shall be borne by the applicant.



§ 37-27-102. Cities and towns included

The lands within the boundaries of any city or town organized and existing under the general laws of this state or under article XX of the state constitution requiring drainage in whole or in part and susceptible of drainage by the drainage ditch, system, or works of any drainage district or proposed drainage district organized or proposed to be organized pursuant to the laws of the state of Colorado relating to the formation of drainage districts may be included within and made a part of any such drainage district upon the presentation to the board of directors of such district, or to the proper board of county commissioners, in case such district has not been organized, of a petition for such inclusion signed by a majority of the owners of such lands, whether residents or nonresidents of such city or town, as well as by the owners in the aggregate of the majority of the total number of acres of such land to be included, exclusive of the land occupied by public streets and alleys, public parks, and any other lands owned by any municipality. Such city or town shall bear the expense of the drainage of all area included with the streets, alleys, public parks, or other lands owned by it. It is the duty of the city council or board of trustees of such city or town to annually certify the amount necessary to pay the drainage assessments as authorized by said drainage district to the taxing tribunal, with instructions to such taxing tribunal to make a levy against the taxable property within such city or town for such purpose as provided by law in other cases of special assessment. Any inclusion of the lands within any city or town shall be subject to all of the provisions and conditions of articles 20 to 30 of this title.






Article 28 - Voluntary Districts

§ 37-28-101. Formation of voluntary districts

Whenever the owners of lands which may require a combined system of drainage shall unanimously and mutually agree upon a system of drainage and the character of work necessary to be done to drain their lands and the amount of money each shall contribute towards said proposed works, they may reduce their agreement to writing specifying the boundary lines of said voluntary district and the lands therein, in one hundred sixty acre tracts or smaller tracts if necessary, giving the names of the owners of each tract of land specifying the work which they propose shall be done, the name of the drainage district, and also the names of three persons among their number who shall act as directors until the annual election, and they may agree upon any other lawful matter or thing which they may deem pertinent to the work proposed.



§ 37-28-102. Method of organization

(1) Said owners shall submit such agreement to the board of county commissioners of the county wherein the major part of the lands proposed to be included in such district may be situated and shall submit therewith a plat of the land giving a general description of the same, and the said board of county commissioners as soon thereafter as may be practicable shall carefully consider all questions involved and shall make a personal inspection of the land proposed to be included in said voluntary district or may employ some competent engineer or surveyor to examine and report to said board on the same, and the expense of such surveyor or engineer, including any expense that the board of county commissioners may incur in the examination of such project, shall be paid by the parties to such voluntary agreement, and the board of county commissioners may require a deposit to be made with the county treasurer of the county to protect the county against such expense.

(2) If such board of county commissioners is satisfied that the plan proposed is practicable and will be conducive to the public health, convenience, utility, or welfare and that the agreement submitted is fair and equitable in all respects considering the benefits which the respective lands will receive from such voluntary drainage system, then the board of county commissioners shall enter an order upon their records approving such agreement and shall file the same with the accompanying plat in the office of the county clerk and recorder of said county. If such district extends into more than one county, a certified copy of the agreement and plat, together with a certified copy of the said order of the board of county commissioners, shall be filed by the parties to such agreement with the county clerk and recorder of such other counties, and thereupon the said drainage district shall be fully organized and established and have all the powers of drainage districts. The directors so named in said agreement shall then possess all the powers and proceed in like manner as before designated in the case of directors of districts organized by petition, and the agreement provided for in this article shall constitute a charter of authority of such voluntary district, and all lands subscribed to and voluntarily included in said district shall be considered as a unit or but one tract of land in the determination of any question or right or duty as between said voluntary district and any lands outside thereof, whether lying above, below, or adjacent to said district.






Article 29 - Dissolution of Districts

§ 37-29-101. Dissolution - procedure

Whenever a majority of the owners of land within a drainage district representing also a majority of the whole number of acres of land within the district petitions the board of directors to call a special election for the purpose of submitting to the qualified electors of said drainage district a proposition to dissolve such district, it is the duty of such board of directors, upon proof that all claims and bills of the district of every kind or nature whatsoever have been fully paid, to call an election for the purpose of submitting the question of the dissolution of such district to the qualified voters thereof and to cause a notice setting forth the object of such election to be posted in the office of the district and in six public places within such district and to be published in some newspaper of general circulation and published in each county in which any portion of said district may lie for a period of thirty days prior to said election. Said notice shall set forth the time and place for holding said election in each precinct within said district. It is the duty of the board of directors to prepare ballots to be used at such elections on which shall be written or printed the words "For dissolution" and "Against dissolution" and to appoint judges and clerks of elections as in other elections of the district. No district shall be dissolved which has claims, bills, bonds, or indebtedness outstanding or unpaid, and the attempted dissolution of such a district shall be null, void, and of no force and effect.



§ 37-29-102. Canvass of votes - order of dissolution

(1) The board of directors, upon the day specified in the notice of election as the day for the canvassing of the vote of such election, shall proceed to canvass the votes cast at said election, and if it appears from such canvass that a majority of the ballots cast at said election were "For dissolution", then the board of directors shall forthwith make and enter in their records an order declaring said district to be duly dissolved and disorganized, which order shall contain a complete copy of said petition for dissolution, including the signatures thereto attached and a duly authenticated copy of the published notice of such election, together with copies of the publisher's affidavit of publication. The order shall state that an election was called and set for the ............. day of .............., A. D., ...., that on said day the election was held and that so many votes, stating the number, were cast for dissolution and so many votes were cast against dissolution.

(2) Said board of directors shall cause a copy of said order, duly certified by the president and attested by the secretary of the board of directors under the seal of the district, to be filed for record in the office of the county clerk and recorder of each county within which any portion of such district extends, and it is the duty of said county clerk and recorders to forthwith file and record said certified copies, whereupon said district shall be dissolved and shall cease to exist.

(3) If it appears upon the canvass of said vote so cast at the election that a majority of the votes were against dissolution, then the board of directors shall declare the proposition lost and shall thereupon enter an order to that effect in the records of the district but shall not file such order with the county clerk and recorders of the counties into which such district extends.






Article 30 - Drainage of State Lands

§ 37-30-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Drainage assessment" means any tax, assessment, or charge levied on account of the construction, maintenance, and operation of the drainage project.

(2) "Drainage district" means an organization formed under the drainage district law of this state.

(3) "Drainage project" includes legally organized drainage districts and enterprises of persons, corporations, or associations having for their object the drainage of land.

(4) "Treasurer" means the proper officer of the drainage project authorized to receive payments of drainage assessments.



§ 37-30-102. Drainage for state lands

For the purpose of securing drainage for state lands, the state board of land commissioners is authorized to enter into contracts with any person, corporation, association, or drainage district providing for such drainage and to petition all such lands into drainage districts at the time of or after the formation of such districts. The state board of land commissioners has full power to secure to such person, corporation, association, or drainage district so furnishing drainage of state lands the payment of the cost of drainage upon state lands. In no case shall the state board of land commissioners have any power to use any of the school funds, either principal or interest, or cash fund for any such purpose.



§ 37-30-103. Board or purchaser as freeholder

If any such land is included in any drainage project, the state board of land commissioners shall be considered in all respects a freeholder so long as the lands remain unsold, but as soon as any of such land is sold, whether occurring before or after the time such land is included in such drainage project, the purchaser shall from the time of his purchase be considered as such freeholder and entitled to all the rights of the freeholder whether or not he has completed his payments to the state board of land commissioners. In no case shall any interest or title of the state to lands be made liable or subjected to any claim for any drainage assessment by reason of the including of any such state land in any drainage project.



§ 37-30-104. Lessee advance assessments

When the state lands included in a drainage project are leased, the state board of land commissioners in its discretion may require the lessee to pay to the state board of land commissioners an amount annually, to cover in whole or in part the drainage assessments. The additional amount so paid shall be used to pay in whole or in part the drainage assessments.



§ 37-30-105. Assessments become part of permanent fund

Whenever the state board of land commissioners shall pay drainage district assessments on land not under certificate of purchase, then, upon sale of such land, all money received therefor shall become a part of the permanent fund.






Article 31 - Grand Valley Drainage District

§ 37-31-101. Public necessity of drainage district in Grand Valley

It is declared that the seepage conditions existing in the territory described in section 37-31-102 are peculiar to that particular territory and affect in a peculiar manner the people residing and owning property within said district. It is further declared that torrential storms affect the territory in said district in an adverse manner. It is further declared that the construction of a suitable drainage works for the protection of urban and rural property within said district will promote the health, comfort, safety, convenience, and welfare of all the people residing or owning property within said district and that the construction of said drainage works is therefore a governmental function conferring a general benefit upon all of the people residing or owning property within said district.



§ 37-31-102. Grand Valley drainage district created - boundaries - inclusion of land

(1) There is hereby created the Grand Valley drainage district. Said district is declared to be a body corporate under the laws of Colorado and by said name may sue and defend any actions, suits, and proceedings. Said district, situate in the county of Mesa, Colorado, shall be comprised of the district now known as Grand Junction drainage district and is included within, and may expand beyond, the following boundaries: Beginning at a point bearing south twenty-nine degrees, thirty minutes west, five hundred fifty-five feet from the east quarter corner of section three, in township eleven south of range ninety-eight west of the sixth principal meridian, in Mesa county, Colorado, said point being identical with the headgate of that certain canal heretofore known and designated as canal No. 2 of the High Line Mutual Irrigation Company, as shown by the plat thereof of record in the office of the clerk and recorder of said Mesa county, Colorado, in ditch plat book three, at pages 14 and 15, said canal being now generally known and designated as the "stub ditch" of the Mesa county irrigation district, and running thence westerly along the northerly bank or line of said canal No. 2, now known as the stub ditch, to the point where the northerly line or bank of said canal intersects the west line of the northwest quarter of section five, in township one south of range one east of the Ute principal meridian; thence south along said west line to the northerly bank or line of that certain canal heretofore known and designated as canal No. 1 of the High Line Mutual Irrigation Company, said canal being now commonly known and designated as the Price ditch, of the Palisade irrigation district; thence southwesterly along the northerly line or bank of said Price ditch to the intersection thereof with the "Indian Waste", in the southeast quarter of section six, in township one south of range one east of the Ute principal meridian; thence along the west side or line of said "Indian Waste" in a general southerly direction to the intersection of said west line or bank with the northerly line or bank of the Grand Valley canal in the northeast quarter of section seven in township one south of range one east of the Ute principal meridian; thence along the northerly line or bank of said Grand Valley canal of the Grand Valley Irrigation Company, including under the name "Grand Valley Canal" that part thereof sometimes known and designated as "The Grand Valley High Line" ditch or canal of the Grand Valley Irrigation Company, to the end of said Grand Valley canal, also sometimes known as "The High Line Canal" of the Grand Valley Irrigation Company, said point being the beginning of that certain ditch or canal of the Grand Valley Irrigation Company commonly known and designated as the Kiefer extension ditch or canal, in section thirty-six in township two north of range three west of the Ute principal meridian; thence along the right line or bank of said Kiefer extension ditch or canal to the end thereof, the same being at a point on the northerly bank of the Grand river, now the Colorado river, in section ten, in township one north of range three west of the Ute principal meridian; thence up and along the northerly line or bank of said Grand river, now the Colorado river, to the point of beginning; including all the territory embraced and included within the corporate limits of the town of Palisade. The boundaries of the district shall exist entirely within the boundaries of Mesa county.

(2) Upon petition of the owner of a tract of land located within Mesa county and capable of receiving benefit from the district, the board of directors may authorize the inclusion of said tract within the district. The petition shall describe the boundaries of said tract of land and shall be signed by the petitioner.

(3) Within thirty days following the filing of such petition, the board of directors shall fix a time and place for a public hearing and conduct said hearing on the petition, at which time all objections thereto shall be presented in writing. Failure of any person to object in writing shall be held as an assent on his part to the inclusion of such tract of land in the drainage district. If the petition is granted, the board shall make an order to that effect, and the property involved shall be included in the district. After inclusion of the tract within the district, the owner of said tract shall become liable for all future assessments within said drainage district.



§ 37-31-103. Successor to Grand Junction drainage district

The Grand Valley drainage district shall be the successor to the Grand Junction drainage district and all rights, causes of action, records, uncollected revenues, taxes, and assessments, and all other property of the said Grand Junction drainage district shall accrue to and become the property of the Grand Valley drainage district, and all valid indebtedness and obligations of the Grand Junction drainage district, as well as the contract obligations with the United States, shall be assumed, paid, and carried out by the Grand Valley drainage district.



§ 37-31-104. Government of district

The district shall be managed and controlled by a board of three members known as the board of directors. The district shall be divided into three divisions with the same boundaries as the three divisions of the Grand Valley drainage district. The voters of each division shall elect one director from electors residing in said division. In the case of the inclusion of any tract of land within the district pursuant to section 37-31-102 (2), at least thirty days prior to the next succeeding regular election, the board of directors shall issue an order redividing such district into three divisions, as nearly equal in size as may be practicable.



§ 37-31-105. General powers of district

(1) The board is vested with all powers necessary for the accomplishment of the purposes for which this district is organized and capable of being delegated by the general assembly of the state of Colorado, and no enumeration of particular powers granted shall be construed to impair any general grant of power contained in this article or to limit any such grant to a power of the same class as those so enumerated.

(2) The board may also participate in the formulation and implementation of nonpoint source water pollution control programs related to agricultural practices in order to implement programs required by or authorized under federal law and section 25-8-205 (5), C.R.S., enter into contracts and agreements, accept funds from any federal, state, or private source, receive grants or loans, participate in education and demonstration programs, construct, operate, maintain, or replace facilities, and perform such other activities and adopt such rules and policies as the board deems necessary or desirable in connection with nonpoint source water pollution control programs related to agricultural practices.



§ 37-31-106. Nomination of directors

Nominations for membership on said board shall be made by petitions signed by not less than twenty-five qualified electors. Said petitions shall be signed and the residence address of the signers affixed thereon, and the petitions shall be sworn to in the same manner as provided by law for petitions for nominations for state and county officers. Said petitions shall be filed at least twenty days before the election with the secretary of the board, and a list of the nominees so selected shall be published by the board with its election notice.



§ 37-31-107. General election laws apply - rules

The board is empowered to make such rules and regulations for the holding of said elections as will carry out the purposes of this article and shall furnish all the necessary supplies and equipment for holding said elections, and the laws of the state of Colorado providing for general elections, not provided for in this article and not provided for by said board in said rules, shall govern.



§ 37-31-108. Call and notice of election

At least twenty days before any election, the board, by resolution, shall call such election, shall designate the polling places in each precinct, and shall name the judges of election. The board shall also give notice of the time of such election by publication of a notice of election in some newspaper of general circulation published in said district by two insertions of said notice one week apart, the last insertion to be at least three days before the election.



§ 37-31-109. Regular election - directors elected

(1) The regular election in said district for the purpose of electing a board of directors shall be held on the first Tuesday after the first Monday of May of each year, beginning with 2008, at which time one director shall be elected for a term of three years. Any director whose term expires before May 2008 shall remain in office until the election of directors in May 2008. Persons residing within each division and qualified to vote at general county elections shall be entitled to vote for the director representing that division.

(2) Special elections may be held on the first Tuesday after the first Monday in February, May, October, or December, except for ballot issue elections, which may be held only in a state general election, the regular district election, on the first Tuesday in November of odd-numbered years, or by mail ballot.



§ 37-31-110. Election precincts

The board of directors shall establish a convenient number of election precincts within said district, define the boundaries thereof, and designate the polling places thereof.



§ 37-31-111. Judges of election

The board of directors shall appoint three judges of election in each precinct, each of whom shall be a qualified elector residing within said precinct.



§ 37-31-112. Appointment of substitute judges

If the board of directors fails to appoint judges or the appointees fail to attend at the hour designated for opening the polls on the morning of election, the voters of the precinct present at that hour may appoint one or more judges to take the places of those absent.



§ 37-31-113. Oath of judge of election

Any judge of election may administer and certify oaths required to be administered during the progress of an election. Before opening the polls each judge shall take and subscribe an oath faithfully to perform the duties imposed upon him by law. Any qualified elector of the precinct may administer and certify said oath.



§ 37-31-114. No registration of voters

No registration shall be required for any election, but no person shall be entitled to vote without the qualifications prescribed in section 37-31-109. Any judge of election or any voter at the polls has the right of challenging anyone seeking to vote at said election on the ground of said person's disqualification; and, before such challenged person is entitled to vote, he shall take an oath, to be administered by one of the judges of election, to the effect that he is a qualified elector to vote at said election. Anyone making a false oath at said election is guilty of perjury in the second degree. The polls for said election shall be open in each of the precincts from 7 a.m. to 7 p.m., and, after said polls are closed, the judges of said election shall canvass the votes and make returns thereof, one copy to be retained by said judges and the other certified to the board of directors.



§ 37-31-115. Canvass of vote - certificate of election

Within seven days after said election, the board shall meet at the office of the drainage district for the purpose of canvassing the vote cast at said election, and shall issue a certificate of election to the candidate receiving the highest number of votes for said office, and shall file a statement of the result of said election in the clerk and recorder's office of Mesa county, Colorado. Within ten days after receiving a certificate of election, the director certified to be elected shall take and subscribe the official oath and file the same, together with his official bond, in the office of the county clerk and recorder of Mesa county, Colorado, and thereupon assume the duties of his office.



§ 37-31-116. In case of tie determination by lot

In the event that, at any regular or special election, two or more persons receive the same number of votes and one is elected thereby, the election shall be determined by lot under direction of the county judge of the said county of Mesa.



§ 37-31-117. Contest of election

The election of any person declared duly elected as a director at any election may be contested by any qualified elector residing within the division from which such director was chosen, upon the grounds provided for such contest for the election of county officers by the general law of the state, and any district judge has jurisdiction to hear and determine said contest, said contest to be conducted in the same manner, under the same rules and procedure, and with like effect as is provided by law for the contest of county officers.



§ 37-31-118. Powers of board

The board of directors is authorized to take conveyances or assurances in the name of the drainage district for all property acquired by it, and to institute and maintain any actions, proceedings, and suits at law or in equity, necessary or proper to fully carry out the provisions of this article or to enforce, maintain, protect, or preserve any rights, privileges, and immunities created by this article or acquired in pursuance thereof.



§ 37-31-119. Purposes of district - powers of board of directors

The purposes for which the district is organized are to construct, operate, and maintain systems of drains and drainage works sufficient to reclaim and protect all lands and property within said district from seepage, waste waters, and storm waters. The board of directors may cause surveys to be made for ditches and drainage works and rights-of-way for said district and may cause drainage ditches, works, rights-of-way, and other property necessary for said district to be laid out, constructed, purchased, and acquired by condemnation or otherwise.



§ 37-31-120. Meetings of directors

The board of directors shall hold its regular meetings in the office of the drainage district on the first Tuesday in January, April, July, and October and such special meetings as may be required for the proper transaction of business. Special meetings shall be called by the president of the board or by any director. All special meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of such meeting.



§ 37-31-121. Meetings public - quorum - records

Meetings of the board of directors shall be public, and two directors shall constitute a quorum for the transaction of business. On all questions requiring a vote there shall be a concurrence of at least two directors. The record of the board shall be open to the inspection of the public during business hours.



§ 37-31-122. Directors may sell bonds

The board of directors may sell bonds from time to time in such quantities as may be necessary and most advantageous to raise money to carry out the objects and purposes of this article. Before making any sale, the board, by resolution, shall declare its intention to sell a specified amount of bonds, and the day, hour, and place of such sale, and shall cause such resolution to be entered in the minutes and notice of the sale to be given by the publication thereof in two consecutive insertions in a daily newspaper published in said district, and in any other newspaper, at the discretion of the board.



§ 37-31-123. No director interested in contract

No director or officer of the district shall be interested directly or indirectly, in any manner, in any contract awarded or to be awarded by the board or in the profits thereof, nor shall he or she receive any gratuity or bribe; and for any violation of this provision such officer commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S., and such conviction shall work a forfeiture of his or her office.



§ 37-31-124. Directors may contract - with whom

The board of directors has the power, without advertising for bids, to enter into a contract upon such terms as the board may regard as equitable, with any individual, partnership, corporation, or governmental entity or an irrigation or drainage district organized under the laws of this state or with more than one or with all of said parties, for the making of any surveys, plans, and specifications for a proposed drainage ditch, system, or works, or for the construction in whole or in part of such drainage ditch, system, or works, or for the joint use of any drainage ditch or drainage facilities; but no such contract involving an expenditure by said district of an amount in excess of twenty-five percent of the district's budget shall become effective and binding unless the question of making such contract has been submitted to and authorized at a general or special election of the qualified electors of the district.



§ 37-31-125. Vacancy on board of directors

In case of a vacancy in the board of directors by failure of any person named or elected to the office to qualify, or by death, removal, or inability from any cause to properly discharge the duties of a director, the board of county commissioners of Mesa county, Colorado, shall appoint a director who shall hold his office until the next regular election in said district and until his successor is elected and qualified.



§ 37-31-126. Bonds of directors

Each director shall execute a bond in the penal sum of two thousand dollars, with sureties approved by the county judge of Mesa county, Colorado, and file the same in the office of the county clerk and recorder of said county. Said bonds shall be in the form prescribed by law for county officers making the drainage district obligee therein.



§ 37-31-127. Right of entry to survey

The directors, agents, and employees of the drainage district have the right to enter upon any land in the district to make surveys and to locate drainage ditches and laterals.



§ 37-31-128. Treasurer of district

The board of directors shall choose one of its members to serve as treasurer of the board and may choose one of its members to serve as secretary of the board. The secretary and treasurer may be one person, and if such is the case, he shall be a member of the board. The treasurer shall execute a bond in a sum to be determined by the board of directors, with a corporate surety authorized and licensed to do business in this state as surety, and shall file the same in the office of the county clerk and recorder of Mesa county.



§ 37-31-129. Salary and expenses of officers

Each director shall receive as per diem compensation for his or her services a sum not in excess of one hundred dollars per day, but not to exceed one thousand six hundred dollars per annum, as fixed by the board, together with actual and necessary expenses incurred in the performance of his or her duties. No director shall receive any compensation as an officer, engineer, attorney, employee, or other agent of the district. Nothing contained in this article shall be construed as preventing the board from authorizing the reimbursement of any director for expenses incurred and appertaining to the activities of the district. The salary of the secretary shall be fixed by resolution of the board of directors.



§ 37-31-130. Location of office

The office of the drainage district shall be located in the county of Mesa, at a place to be determined by the board of directors of the drainage district. The board of directors shall elect a president from the members of the board, appoint a secretary who may or may not be a director, and adopt a seal.



§ 37-31-131. Funds paid on warrant

The treasurer of the drainage district shall pay out of the funds of the district only upon warrants ordered by the board of directors of the drainage district, signed by its president and attested by its secretary, under the seal of the drainage district.



§ 37-31-132. Warrants not paid draw interest

When any warrants of the drainage district are presented to the treasurer and there are no funds in his hands to pay the same, he shall stamp the same in the same manner as ordinary county warrants are stamped, and said warrants shall draw interest at the rate of six percent per annum from the date of their presentation until paid.



§ 37-31-135. Treasurer to report

At each regular meeting of the board of directors of the drainage district and at such other times as may be required by the board, the treasurer shall report in writing the amount of money on hand, the amount received since his last report, and the amount paid out, with a list of warrants presented since the last report. Said report shall be sworn to and filed with the secretary of the board of directors.



§ 37-31-136. Treasurer's fees

The county treasurer of Mesa county, Colorado, shall charge and receive for duties required of him to be performed and for handling the taxes of said district the same fees and commissions as are paid to him under the laws of Colorado upon school taxes in counties of the first class.



§ 37-31-137. Property taxable and service fees chargeable by district

(1) In order to carry out the purposes of the district and the provisions of this article, the board of directors has the following powers:

(a) Within the limits of the Grand Valley drainage district, to levy taxes of the same kinds and classes upon the taxable property, real, personal, or mixed, which is subject to taxation for state and county purposes in accordance with the laws of this state;

(b) To designate specially benefited areas within the district as improvement districts and to levy, collect, and cause to be collected assessments fixed against real property in any such improvement district within the district;

(c) To fix and, from time to time, increase or decrease and collect and cause to be collected rates, fees, and other service charges pertaining to the facilities of the district and to pledge revenues derived from such service charges for the payment of district securities. The board of directors may enforce the collection of such revenues by civil action or by any other means provided by law. Service charges may include, without limitation, minimum charges and charges for availability of the facilities or services relating to the facilities of the district. Such service charges may be charged to and collected in advance or otherwise by the district at any time or from time to time from any person owning real property within the district or from any occupancy of such property which directly or indirectly is, or has been, or will be connected with the district drainage system. Such service charges, as nearly as the district deems practicable and equitable, shall be reasonable and uniform for the same type, class, and amount of use. Reasonable penalties may be fixed for any delinquencies, including, without limitation, interest on delinquent service charges from any date due at a rate of not more than one percent per month, or fraction thereof, reasonable attorney fees, and other costs of collection. The district may prescribe and, when necessary, revise a schedule of such service charges.



§ 37-31-138. General tax laws apply

The laws of this state for the collection of the general taxes, including the laws for the sale of property for taxes and the redemption of the same, shall apply and have full force and effect for the purposes of this article.



§ 37-31-139. Certification of property values

It is the duty of the county assessor of Mesa county, Colorado, in making his return each year, to designate the property situated within the limits of the said district and to certify to the board of directors of the said drainage district the total valuation for assessment of all taxable property within the district.



§ 37-31-140. District tax on tax list and included in warrant

It is the duty of the county assessor of Mesa county, Colorado, as soon as the assessment roll is ready in each year for the extension of the taxes, to extend the same upon the tax list of the current year in a separate column properly headed in the same manner as other taxes are extended, carrying said district tax into the general total of all taxes for the year, and he shall include the said district taxes in his general warrant to the county treasurer for collection.



§ 37-31-141. Certification and levy of tax

The board of directors of the Grand Valley drainage district shall, in accordance with the schedule prescribed by section 39-5-128, C.R.S., certify to the board of county commissioners a statement showing the aggregate amount which, in the judgment of said drainage board, is necessary to raise from the taxable property of said district to create a fund for any of the purposes of said district. It is the duty of the board of county commissioners to levy, at the same time that other taxes are levied, such rate as will produce the aggregate amount so certified.



§ 37-31-142. Title to property - tax exemption

The title to property acquired under the provisions of this article shall vest in such drainage district in its corporate name. Said property shall be held by such district in trust for and is dedicated and set apart for the uses and purposes set forth in this article and shall be exempt from taxation, and the board of directors is authorized to hold, use and acquire, manage, occupy, and possess said property.



§ 37-31-143. General tax exemptions apply

Property exempt under the constitution and laws of Colorado from the payment of taxes shall be exempt from the payment of taxes in the Grand Valley drainage district.



§ 37-31-144. Election on bonds

For the purpose of constructing a drainage system and necessary works for the drainage district and acquiring the necessary property and rights-of-way therefor, of paying the first year's interest on the bonds authorized in this article, and of otherwise carrying out the provisions of this article, the board of directors of the drainage district may estimate and determine the amount of money necessary to be raised for such purposes and is empowered to call a special election, at which election shall be submitted to the qualified taxpaying electors of the drainage district the question of whether or not the bonds of said district shall be issued in the amount so determined.



§ 37-31-145. Procedure of holding of election

A notice of such election shall be given as provided in this article. The notice shall specify the time of holding the election and the amount of bonds proposed to be issued. The election shall be held and the results determined and declared as nearly as possible in conformity with the provisions of this article governing the election of directors. No informalities in conducting such election shall invalidate the same if the election has been otherwise fairly conducted. At such election the ballots shall contain the words "Bonds - Yes" or "Bonds - No".



§ 37-31-147. Majority vote bonds issued - form of bonds and coupons

If the majority of the votes cast is "Bonds - Yes", the board of directors shall issue negotiable coupon bonds of the district. Bonds shall bear interest at a rate or rates such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized, payable semiannually, and shall be due and payable serially, either annually or semiannually, commencing not later than three years and extending not more than twenty years from date. The form and terms of said bonds, including provisions for their payment and redemption, shall be determined by the board. If the board so determines, such bonds may be redeemable prior to maturity upon payment of a premium, not exceeding three percent of the principal thereof. Said bonds shall be executed in the name of and on behalf of the district and signed by the president with the seal of the district affixed thereto and attested by the secretary. Said bonds shall be in such denominations as the board shall determine, and the bonds and coupons thereto attached shall be payable to bearer. Interest coupons shall bear the original or facsimile signature of the president.



§ 37-31-148. Authorization of different series of payments

The drainage district may by a majority vote of the legal electors of said district provide for the issuance of bonds that will mature in any number of years not to exceed forty and arrange for the payment thereof in series.



§ 37-31-149. Contents of notice - sale

The notice shall state that sealed proposals will be received by the board of directors at the office of the drainage district for the purchase of the bonds until the day and hour named in the resolution. At the time appointed, the board shall open the proposals and award the purchase of the bonds to the highest responsible bidder or may reject all bids; thereafter, if all bids are rejected, the board may readvertise or sell said bonds at private sale.



§ 37-31-150. Levy of tax for payment

For the half-yearly interest accruing on such bonds actually issued and delivered, the board of directors of said district shall levy annually a sufficient tax to fully discharge such interest, and, for the ultimate redemption of such bonds, they shall levy annually such tax upon all the taxable property of such district as will create a yearly fund sufficient to pay the bonds maturing in such year. All taxes for interest on and for the redemption of such bonds shall be paid in cash only and shall be kept by the district treasurer as a special fund to be used in payment of interest on, and for the payment of, such bonds annually, and such tax shall be levied and collected as other taxes. If the board of directors of the district fails to levy and certify such taxes to the board of county commissioners of Mesa county, it nevertheless is the duty of such board of county commissioners to levy such taxes.



§ 37-31-151. Judicial confirmation of bonds

The board of directors of the drainage district may commence special proceedings in the district court of Mesa county, Colorado, in and by which the proceedings of said board in said district, providing for and authorizing the issue and sale of the bonds of said district, whether said bonds have or have not been sold or disposed of, may be judicially examined, approved, and confirmed, and the proceedings shall be in conformity with the law regulating like proceedings for the examination, approval, and confirmation of the organization and bonds of irrigation districts.



§ 37-31-152. Right of eminent domain

The board of directors has the power to construct the said works across any watercourse, street, avenue, highway, railway, canal, or ditch which the route of such drainage system or any branch thereof intersects or crosses. If any railroad company or the owners and controllers of said property, thing, and franchise to be crossed or the owner of land necessary for said drainage district and the board of directors cannot agree upon the amount to be paid therefor, the same shall be ascertained and determined in all respects as is provided by law in respect to the taking of land for public uses by the exercise of the right of eminent domain, the right to the exercise of which is conferred on said drainage district. Such right of eminent domain shall be exercised in the manner prescribed by article 1 of title 38, C.R.S., provided a juror in such proceeding shall not be disqualified by reason of being a resident or taxpayer within said district.



§ 37-31-153. Publication of notice for bids

After adopting a plan for a drainage system, the board of directors may give notice by publication in a newspaper published within said district, in two consecutive publications of said newspaper, and in such other newspapers as may be deemed advisable, calling for bids for the construction of said work or any portion thereof; if less than the whole, then the portion of said system to be constructed shall be described in the notice. The notice shall set forth where the plans and specifications may be seen and that sealed proposals will be received at the office of the drainage district and a contract let to the lowest responsible bidder, giving the time and place for opening the proposals, which, at said time and place, shall be opened in public. The board of directors may enter into a contract, subject to the provisions of section 37-31-119, with the lowest responsible bidder for the construction of the whole or any portion of the work mentioned in the notice, or may reject all bids and readvertise for proposals, or may proceed to construct the work under the supervision of the board of directors.



§ 37-31-154. Contractor's bond - engineer to supervise

The person to whom the contract may be awarded shall execute a bond in the penal sum of not less than twenty percent of the contract price, with surety to be approved by the board of directors, payable to the drainage district and conditioned upon the faithful performance of the contract. All work shall be done under the direction and to the satisfaction of the engineer employed by the drainage district and subject to approval by the board of directors.



§ 37-31-155. Use of existing drainage works

If, after adopting plans for the drainage of the district, it is found that any ditch or drainage work has been constructed in whole or in part conforming with the general plan of drainage for the district, the board may contract for the use and control of such drainage ditch or work, which use and control may be exclusive in said district, or it may be in conjunction with those owning or controlling such ditch or drainage work.



§ 37-31-156. Sale of district property

The board of directors of said drainage district has the right to sell and transfer by proper conveyance any real estate or personal property belonging to said district when in the opinion of said board such property is no longer needed by the said district.



§ 37-31-157. Proof of existence of district

In all actions, suits, and judicial proceedings in any court in this state, the court shall take judicial notice of the organization and existence of the district from and after the filing for record in the office of the county clerk and recorder of Mesa county, Colorado, of a certified copy of the order of the board of directors of said district made at the time of the organization of the board. A certified copy of such order shall be prima facie evidence in all actions, suits, and proceedings in any court in this state of the regular and legal formation or organization of said district, and, if the formation or organization of said district has not been questioned by proceedings in quo warranto instituted in the district court of Mesa county, Colorado, within sixty days after the date of filing of such order, it shall be conclusive evidence of its due and lawful formation and organization. The said order shall state that no sufficient remonstrance was filed as in this article provided and that the Grand Valley drainage district was organized.






Article 32 - Bankruptcy of Districts

§ 37-32-101. Legislative declaration

The general assembly declares that this article is necessary by reason of general economic conditions now prevailing in the agricultural sections of this state. Said conditions make it impossible for the owners of land in many such districts to pay the general and special taxes and assessments levied against their property. As a result thereof the delinquencies seriously affect the ability of counties and other governmental agencies in which such districts are located to obtain the revenue necessary to conduct governmental functions. The relief afforded to such districts by this article is urgently necessary in order to permit the performance of local governmental functions of the state in those sections thereof in which such districts are located.



§ 37-32-102. Irrigation or drainage districts authorized to file petition and carry out plan of composition

Any irrigation or drainage district organized under the laws of the state of Colorado is authorized to take advantage of the provisions of an act of the congress of the United States entitled "An Act to establish a uniform system of bankruptcy throughout the United States.", approved July 1, 1898, and all acts amendatory thereof or supplementary thereto. Any such district is hereby specifically authorized to file the petition mentioned in chapter 9 of the federal bankruptcy code of 1978 (Title 11 of the United States Code). Any such district is authorized to take any necessary requisite or proper action to carry out the plan of composition filed with said petition, or any modification of such plan thereafter accepted in writing by such district, if such original or modified plan is also approved by the United States district court having jurisdiction of the matter.



§ 37-32-103. Directors to adopt resolution

Before the filing of such petition, the board of directors of such district shall adopt a resolution authorizing the filing thereof.



§ 37-32-104. Issuance of new bonds

(1) If the plan of composition approved by the United States district court provides for the issuance of new bonds of such district and deposit thereof with such court, or such agency as it may appoint for the purpose, for the delivery of such new bonds to the creditors of the district in exchange for outstanding evidences of indebtedness of the district, such new bonds may be issued:

(a) In the case of an irrigation district, under the provisions of sections 37-43-144 to 37-43-155, or under any other law; and

(b) In the case of a drainage district, either:

(I) In the manner and with the rights of enforcement and privileges of payment provided for by article 25 of this title, insofar as applicable;

(II) Under the provisions of article 26 of this title, insofar as applicable; or

(III) Under any other law adopted after March 20, 1939.



§ 37-32-105. Districts may cancel taxes or assessments

In carrying out any such plan of composition of its indebtedness, any such district has power to cancel or reduce any taxes or assessments theretofore levied or made by said district for the purpose of raising money to pay the principal of or interest upon bonds or warrants sought to be refunded by such plan, upon any real property in such district, and to cancel or reduce any interest, penalties, or costs that may have accrued by reason of any delinquency in the payment of such taxes or assessments.



§ 37-32-106. Powers not limited by article

The enumeration of powers in this article shall not exclude powers not mentioned in this article which may be necessary for, or incidental to, the accomplishment of the purposes of this article and the carrying out of such plan of composition.






Article 33 - Marsh Land

§ 37-33-101. Draining marsh lands

Whenever any person or corporation desires to construct, enlarge, or extend a drainage ditch or drain for the purpose of draining and reclaiming seeped or marshy land included within any irrigation district in this state, it shall file with the board of directors of such irrigation district in which such improvements are to be located a petition signed by one or more of the landowners who own the major portion of the land which would be affected by the proposed improvement.



§ 37-33-102. Lists of lands affected

Said petition shall set forth the necessity and probable benefits of such drainage ditch or drain, together with a list of the lands affected by the proposed improvement and the names and addresses of the owners of such lands, and there shall be attached to said petition a plat showing the approximate direction, size, and length of said drainage ditch or drain.



§ 37-33-103. Bond

The petitioner shall give good and sufficient bond, payable to the irrigation district in which such lands are included and approved by the board of directors of such district, conditioned in case said drainage ditch or drain, from any cause whatsoever, is not constructed, to pay all expenses incurred by the irrigation district on account of said proposed improvement.



§ 37-33-104. May employ engineer - hearing

When such petition, plat, and bond are filed, the board of directors of said irrigation district in which such improvements are to be made shall proceed at once to view the line of the proposed drainage ditch or drain and the lands affected thereby, and, if in its opinion it is necessary, shall employ an engineer to prepare accurate surveys and estimates of the proposed work and shall set the day and place for hearing all interested parties, receiving protests, information, and any matter in relation to the proposed improvement, and shall notify all resident landowners affected by such improvement by personal service fifteen days prior to the date of such meeting. If personal service of such notice cannot be had, or if any of said landowners are nonresidents, then such notice shall be sent through the mail at least fifteen days prior to said meeting.



§ 37-33-105. Method of hearing

All persons whose lands may be affected may appear at the time specified for said meeting before said board of directors and present such testimony and affidavits as shall relate to the proposed drainage system or ditch with such recommendations as to them shall seem pertinent and necessary.



§ 37-33-106. When improvement not feasible

If the board of directors finds that the proposed improvement is not feasible, it shall so determine, and the costs and expenses incurred shall be paid by the original petitioners as provided under their bond.



§ 37-33-107. Majority to control

If, however, the improvements petitioned for are found feasible and of use and benefit to the owners representing a major portion of the lands affected and in the best interest of such landowners and such irrigation district, the board of directors is empowered to proceed with the construction of such improvements in the same manner as provided by the statutes of the state of Colorado; but, upon the hearing of said petition, the board of directors, on good cause shown, may exclude any of the lands mentioned and described in said petition which will not be benefited by the proposed improvement and may likewise, on petition of the owners, include such other lands as may be benefited thereby.



§ 37-33-108. Determination of cost - assessment

When the works have been completed and accepted by the board of directors, the board shall determine the total cost, damages, and other expenses and divide the same among the several tracts of land affected in proportion to the number of acres in each tract of land or according to the benefits received at the discretion of the board of directors of the district and shall certify to the county assessor, or assessors if such improvements are located in more than one county, a list of the lands affected and the total amount to be assessed against each tract. The assessor, or assessors if such improvements are located in more than one county, shall enter such assessment against each of the several tracts of land lying within his county in the same manner as other taxes, and the county treasurer of each county where such improvements or part thereof is made shall collect the same in the same manner, at the same time, and receipt for same in the same manner as other taxes for irrigation district purposes, and all moneys collected for and on account of such improvements shall be by said county treasurer credited to the general fund of such irrigation district.



§ 37-33-109. Irrigation district laws apply

In all cases not specifically provided for under this article, the laws of the state of Colorado relative to the operation, maintenance, and improvement of irrigation districts shall apply to improvements made under the authority of this article.









Water Conservation and Irrigation Districts

Article 40 - Public Agencies - Organizing for Conservation

§ 37-40-101. Legislative declaration

It is declared to be the policy of the state of Colorado to encourage transmission of information among agencies of the state of Colorado, political subdivisions of the state of Colorado, and private citizens and businesses of the state of Colorado concerning the conservation, protection, and development of the water resources of the state of Colorado and to coordinate the efforts of these entities and individuals in the field of water resource conservation, protection, and development; and participation in and support of organizations organized or existing for such purposes is declared to be a public purpose.



§ 37-40-102. Public agencies - powers of participation

Agencies within the department of natural resources of the state of Colorado, quasi-municipal corporations, and political subdivisions of the state, including, but not exclusively, counties, towns, cities, city and counties, water conservancy districts, water conservation districts, water and sanitation districts, conservation districts, drainage districts, and special improvement districts are authorized to become members of organizations existing or to be organized within the state of Colorado, to assist in or contribute to the protection, conservation, and development of water within the state of Colorado. Any such organization shall be construed to be an instrumentality of the agencies and political subdivisions that are members thereof. No such organization shall be ineligible under this section by virtue of the fact that it also admits private individuals and organizations to membership.






Article 41 - Irrigation District Law of 1905

§ 37-41-101. Irrigation district - organization - purposes

(1) If a majority of the owners of the land within any district, whether residents or nonresidents, as well as the owners in the aggregate of a majority of the lands in such district desire to provide for the irrigation of the same and drainage work, or both, necessary to maintain the irrigability of the land within the district, they may propose the organization of an irrigation district under the provisions of this article. When so organized, each district shall have the powers conferred upon such irrigation district; except that where ditches, canals, or reservoirs have been constructed before May 3, 1905, such ditches, canals, reservoirs, and franchises, and the lands watered thereby, shall be exempt from the operation of this article, except such district shall be formed to purchase, acquire, lease, or rent such ditches, canals, and reservoirs and their franchises.

(2) An irrigation district may also be formed in order to cooperate, or a district formed prior to May 3, 1905, may cooperate, with the United States under the federal reclamation laws or any other federal laws enacted by the congress of the United States which do not conflict with the constitution and laws of the state of Colorado for the purposes of the construction of irrigation works, including drainage works necessary to maintain the irrigability of the land, or for the acquisition, purchase, extension, operation, or maintenance of constructed works, or for the assumption as principal or guarantor of indebtedness to the United States on account of district lands. When so cooperating with the United States, but only in such cases, the lands of the district in their entirety shall become and remain liable to assessment and levy annually until payment is made of all contract obligations due by the district to the United States.

(3) Except when cooperating with the United States, the liabilities of an irrigation district shall be a charge upon the land ratably, and taxes levied to pay such liabilities shall be local or special improvement assessments. Such a district shall also have power to take over the assets and assume the liabilities of water users' associations organized for cooperation with the United States under the provisions of the act of congress approved June 17, 1902 (32 Stat. 388), and acts amendatory thereof, in case a majority of the lands of each association shall be within such district, subject to the provisions that the shareholders of such association, by vote as provided by their articles of incorporation and bylaws, shall assent and agree that such assets and liabilities be so taken over. Entrymen upon public lands of the United States within the proposed district boundaries shall be deemed to be the owners of lands within the district for the purpose of becoming petitioners for the organization of such irrigation district and shall share all the privileges and obligations of private landowners within the district.

(4) All contracts between irrigation districts and the United States shall be recorded in the office of the clerk and recorder of the county in which the office of the irrigation district is located; except that, where the district is located in more than one county, said contract shall be recorded with the clerk and recorder of each county in which the district or any part thereof is located.



§ 37-41-102. Petition

(1) For the purpose of the establishment of an irrigation district as provided by this article, a petition shall be filed with the board of county commissioners of the county which embraces the largest acreage of the proposed district. The petition shall state:

(a) That it is the purpose of petitioners to organize an irrigation district under the provisions of this article;

(b) A general description of the boundaries of such proposed district;

(c) The means proposed to supply water for the irrigation of the lands embraced therein;

(d) The name proposed for such district; and

(e) A prayer that the board of county commissioners define and establish the boundaries of said proposed district and submit the question of the final organization of the same to the vote of the qualified electors of said proposed district.

(2) The petition shall be signed by a majority of the owners of said lands, whether residents or nonresidents, as well as by the owners in the aggregate of a majority of the total number of acres of land sought to be enclosed in said proposed district. The petitioners shall elect from their number a committee of three to present such petition to the board of county commissioners. The petition shall also be accompanied by a good and sufficient bond, to be approved by the board of county commissioners, in double the amount of the probable cost of organizing such district, conditioned for the payment of all costs incurred in said proceedings in case said organization shall not be effected, but in case such district is so effected, then said expenses incurred by the board of county commissioners shall be paid back to said county by said district.

(3) Such petition shall be published for at least four weeks before the time at which the same is to be presented, in some newspaper of general circulation published in the county where the petition is to be presented, together with a notice signed by the committee of said petitioners giving the time and place of the presentation of the same to the board of county commissioners.



§ 37-41-103. Presentation and allowance of petition

(1) When such petition is presented and it appears that the notice of the presentation of said petition has been given as required by section 37-41-102 (3) and that said petition has been signed by the requisite number of petitioners as required by this article, the board of county commissioners shall then proceed to define the boundaries of said proposed district from said petition and from such applications for the exclusion of lands therefrom and the inclusion of lands therein as may be made in accordance with the intent of this article. They may adjourn such examination from time to time, not exceeding three weeks in all, and by final order, duly entered, shall define and establish the boundaries of such proposed district; except that said board of county commissioners shall not modify such proposed boundaries described in the petition so as to change the objects of said petition or so as to exempt from the operation of this article any land within the boundaries proposed by the petition susceptible to irrigation by the same system of waterworks applicable to other lands in such proposed district; nor shall any land which will not in the judgment of the board be benefited by such proposed system be included in such district if the owner thereof makes application at a hearing to withdraw the same; also except that contiguous lands not included in said proposed district as described in the petition, upon application of the owners, may be included in such district upon such hearing.

(2) When the boundaries of any proposed district have been examined and defined, the board of county commissioners shall forthwith make an order allowing the prayer of said petition, defining and establishing the boundaries, and designating the name of such proposed district. Thereupon said board, by further order duly entered upon its record, shall call an election of the qualified electors of said district to be held for the purpose of determining whether such district shall be organized under the conditions of this article and, by such order, shall submit the names of one or more persons from each of the three divisions of said district to be voted for as directors therein. For the purposes of said election, the board of county commissioners shall divide said district into three divisions as nearly equal in size as may be practicable and shall provide that a qualified elector of each of said three divisions shall be elected as a member of the board of directors of said district by the qualified electors of the whole district.

(3) Each of said divisions shall constitute an election precinct, and three judges shall be appointed for each of such precincts, one of whom shall act as clerk of said election. In the hearing of any such petition the board of county commissioners shall disregard any informality therein, and, in case it denies the same or dismisses it for any reason on account of the provisions of this article not having been complied with, which are the only reasons upon which it shall have a right to refuse or dismiss the same, the board shall state its reasons in writing therefor in detail, which shall be entered upon its record. In case these reasons are not well founded, upon proper application therefor, an order in the nature of mandamus shall issue out of the district court of said county, compelling the board to act in compliance with this article, which order shall be heard within twenty days from the date of its issuance and which twenty days shall be excluded from the forty days given the board of county commissioners to act upon said petition. The officers of such district shall consist of three directors, a secretary, and a treasurer.



§ 37-41-104. Notice of election - qualifications of electors

(1) The board of county commissioners shall thereupon cause a notice embodying said orders in substance, signed by the chairman of the board of county commissioners and the clerk of said board, to be issued, given, and published, giving public notice of said election, the time and places thereof, and the matters submitted to the vote of the electors. The notice and order shall be published once a week for at least four weeks prior to such election in a newspaper of general circulation in said county, and if any portion of such proposed district lies within any other county, then such order and notice shall be published in a newspaper of general circulation published within each of the counties. No election, the purpose of which is to issue bonds or purchase sites, water rights, reservoirs, or rights-of-way, shall be held nor shall any bonds be issued or purchased or contract of purchase be made for reservoirs, water rights, sites, or works before the board of directors has submitted to the state engineer a complete and detailed plan of the project and a complete and detailed information of the property to be leased or purchased, and any other information required by the state engineer, and a decision rendered by him as to the feasibility of the project. No election thereon shall be held nor purchase contract or lease made until sixty days have expired after the rendition of such decision by the state engineer.

(2) At all elections held under the provisions of this article, every owner or entryman of agricultural or horticultural land within said district over the age of eighteen years who is a citizen of the United States, or has declared his intention to become a citizen of the United States, and is a resident of the state of Colorado and has paid property taxes upon real property located within said district during the calendar year preceding any such election shall be entitled to vote at such election in the precinct where he resides or, if a nonresident of the precinct, in the precinct within which the greater portion of his land is located. A corporation organized or qualified to do business in this state which owns agricultural or horticultural land within the district, and which has paid property taxes thereon, may authorize an agent, who satisfies the residency and age requirements of this subsection (2), to vote in its behalf at all elections held under the provisions of this article or to serve as a director of the district. Any such person so qualified to vote and who resides in any county into which said district extends shall be eligible to election as a director in and for the division in such district in which he is entitled to vote. All lands platted or subdivided into residence or business lots shall not be considered agricultural or horticultural land. The ballots to be used and cast at such election for the formation of such district shall be substantially as follows: "Irrigation District - Yes", and "Irrigation District - No", or words equivalent thereto, and shall also contain the names of the persons to be voted for as members of the board of directors of said district. Each elector may vote for three directors, one from each division, and shall indicate his vote by placing a marginal cross upon the ballot, for or against any question submitted or name voted upon, and opposite thereto, at any election held under this article.



§ 37-41-105. Canvass of votes - proclamation

(1) The board of county commissioners shall meet on the second Monday next succeeding such election and proceed to canvass the votes cast thereat. If, upon such canvass, it appears that at least a majority of said legal electors in said district have voted "Irrigation District - Yes", the said board, by an order entered on its minutes, shall declare such territory duly organized as an irrigation district under the name and style theretofore designated and shall declare the persons receiving, respectively, the highest number of votes for such several offices to be duly elected to such office. Said board shall cause a copy of such order, including a plat of said district, duly certified by the clerk of the board of county commissioners, to be immediately filed for record in the office of the county clerk and recorder of each county in which any portion of such lands are situated, and no board of county commissioners of any county, including any portion of such district, after the date of organization of such district, shall allow another district to be formed including any of the lands of such district without the consent of the board of directors thereof.

(2) From and after the date of such filing, the organization of such district shall be complete, and the officers thereof shall immediately enter upon the duties of their respective offices, upon qualifying in accordance with law, and shall hold such offices, respectively, until their successors are elected and qualified. For the purpose of the election, the board of county commissioners shall establish a convenient number of election precincts and polling places in said proposed district and define the boundaries thereof, which said precincts may thereafter be changed by the board of directors of such districts, who shall also appoint the judges of election for each such precinct, one of whom shall act as clerk of election.



§ 37-41-106. Directors - election - term

(1) The regular election of said district for the purpose of electing a board of directors shall be held on the first Tuesday after the first Monday in December of each year, at which time one director shall be elected for a term of three years; except that, at the first election held to choose the first board of directors after the organization of any district has been effected, the person having the highest number of votes shall continue in office for the full term of three years; the next highest for two years; and the next highest for one year. But if two or more persons have the same number of votes, then their term shall be determined by lot, under the direction of the county judge of the county wherein the organization of said district has been effected. The person receiving the highest number of votes for any office to be filled at such election is elected thereto.

(2) Within ten days after receiving their certificates of election provided for in section 37-41-112 (2), said officers shall take and subscribe the official oath and file the same in the office of the county clerk and recorder wherein the organization was effected and on January 1 following shall assume the duties of their respective offices. Each member of the board of directors shall execute an official bond in the sum of three thousand dollars, which bond shall be approved by the county judge of the county wherein such organization was effected, and shall be recorded in the office of the county clerk and recorder thereof. Such official bond may be signed by a surety company authorized to do business in the state of Colorado, in which case the district shall be liable for and shall pay premium on said bond. All official bonds shall be in form prescribed by law for official bonds for county officials; except that the obligee named in said bonds shall be to the district and shall be filed with the county clerk and recorder at the same time as the filing of the oath provided for in this section.



§ 37-41-107. Office of board - elections

(1) The office of the board of directors shall be located in the county where the organization was effected.

(2) Fifteen days before any election held under this article subsequent to the organization of the district, the secretary, who shall be appointed by the board of directors, shall cause notice to be posted in three public places in each election precinct, specifying the polling places of each precinct and the time and place of holding the election; and he shall also post a general notice of the same in the office of said board, which shall be established and kept at some fixed place to be determined by said board in said county. In lieu of such posting, said notice may be published once a week for at least three weeks (four weekly publications) prior to such election in a newspaper of general circulation in each county in which the district is located.

(3) Prior to the time for posting the notices, or the publication thereof, the board shall appoint from each precinct, from the electors thereof, three judges, one of whom shall act as clerk, who shall constitute a board of election for such precinct. If the board fails to appoint a board of election, or the members appointed do not attend the opening of polls on the morning of election, the electors of the precinct present at that hour may appoint the board of election or supply the place of an absent member thereof.

(4) The board of directors, in its order appointing the board of election, shall designate the hour and the place in the precinct where the election shall be held.

(5) Each judge of election shall receive as compensation the sum of up to one hundred dollars per day, to be paid by the district.



§ 37-41-108. Directors - secretary - salaries

Each member of the board of directors may receive compensation at the rate of up to one hundred dollars per day while attending meetings and shall be reimbursed for his or her actual and necessary expenses while engaged in official business. No director or officer named in this article shall be interested, directly or indirectly, in any manner, in any contract awarded or to be awarded by the board or in the profits to be derived therefrom, nor shall he or she receive any bonds, gratuity, or bribe. For any violation of this section, such officer commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S. He or she shall also forfeit his or her office upon conviction.



§ 37-41-109. District treasurer - duties

(1) The county treasurer of the county in which is located the office of an irrigation district shall be and is hereby constituted ex officio district treasurer of said district. The county treasurer shall be liable upon his official bond and to indictment and criminal prosecution for malfeasance, misfeasance, or failure to perform any duty prescribed as that of the county treasurer or district treasurer, as is provided by law in other cases as that of the county treasurer. The treasurer shall collect, receive, and receipt for all moneys belonging to said district. It is the duty of the county treasurer of each county in which any irrigation district is located in whole or in part to collect and receipt for all taxes levied as provided in section 37-41-123 in the same manner and at the same time and on the same receipt as is required in the collection of taxes upon real estate for county purposes; except that such county treasurer shall receive in payment of the general fund tax, for the year in which said taxes are payable, warrants drawn against said general fund, the same as so much lawful money of the United States, if such warrant does not exceed the amount of the general fund tax which the person tendering the same owes; further except that such county treasurer shall receive in payment of the district bond fund taxes, for the year in which said taxes are payable, interest coupons or bonds of said irrigation district maturing within the year said taxes are payable the same as so much lawful money of the United States, if such interest coupons or bonds do not exceed the amount of district bonds funds tax which the person tendering the same owes.

(2) The county treasurer of each county comprising a portion only of the irrigation district, excepting the county treasurer of the county in which the office of said district is located, on the first Monday of every month, shall remit to the district treasurer all moneys, warrants, coupons, or bonds theretofore collected or received by him on account of said district. Every county treasurer shall keep a bond fund account and a general fund account. The bond fund account shall consist of all moneys received on account of interest and principal of bonds issued by said district. Said accounts for interest and principal shall be kept separate. The general fund shall consist of all moneys or general fund warrants received by the collection of taxes or otherwise. The district treasurer shall pay out of said bond fund, when due, the interest and principal of the bonds of said district at the time and place specified in said bonds and shall pay out of said general fund only upon the order of the district, signed by the president and countersigned by the secretary of said district. The district treasurer, on the fifteenth day of each month, shall report to the secretary of the district the amount of money in his hands to the credit of said respective funds, the amount of warrants paid during the previous month, and the amount of registered warrants if any. All such district taxes collected and paid to the county treasurers shall be received by said treasurers in their official capacity, and they shall be responsible for the safekeeping, disbursement, and payment thereof the same as for other moneys collected by them as such treasurers.



§ 37-41-110. Duties of election officers

(1) One of the judges shall be chairman of the election board and may:

(a) Administer all oaths required in the progress of an election;

(b) Appoint judges and clerks if during the progress of the election any judge or clerk ceases to act. Any member of the board of election, or any clerk thereof, may administer and certify oaths required to be administered during the progress of an election.

(2) Before opening the polls, each member of the board must take and subscribe an oath to faithfully perform the duties imposed upon him by law. Any elector of the precinct may administer and certify such oath. The polls must be opened at 9 a.m. on the day of election and be kept open until 7 p.m. on the same day. It is the duty of the clerk of the board of election to forthwith deliver the returns duly certified to the board of directors of the district.



§ 37-41-111. Canvass of votes

No lists, tally paper, or certificates returned from any election shall be set aside or rejected for want of form if they can be satisfactorily understood. The board of directors must meet at its usual place of meeting on the first Monday after election and canvass the returns. If at the time of meeting the returns from each precinct in the district in which the polls were open have been received, the board of directors must then and there proceed to canvass the returns; but, if all the returns have not been received, the canvass must be postponed from day to day until the returns have been received or until six postponements have been had. The canvass must be made in public and by opening the returns and counting the votes of the district for each person voted for and by declaring the results thereof. The board shall declare elected the person receiving the highest number of votes so returned for each office and also declare the result of any question submitted.



§ 37-41-112. Records - vacancy and term of office

(1) The secretary of the board of directors, as soon as the result of any election held under the provisions of this article is declared, shall enter in the records of such board and file with the county clerk and recorder of the county in which the office of said district is located a statement of such results, which statement shall show:

(a) A copy of the publication notice of said election;

(b) The names of the judges of said election;

(c) The whole number of votes cast in the district and in each precinct of the district;

(d) The names of the persons voted for;

(e) The offices voted for;

(f) The number of votes given in each precinct for each of such persons;

(g) The number of votes given in the district for each of such persons;

(h) The names of the persons declared elected;

(i) The result declared on any question submitted in accordance with the majority of the votes cast for or against such question.

(2) The board of directors shall declare elected the person having the highest number of votes given for each office and also the result of any question submitted. The secretary shall immediately make out and deliver to such person a certificate of election, signed by him and authenticated with the seal of the board. In case of a vacancy in the board of directors by death, removal, or inability from any cause to properly discharge the duties as such director, the vacancy shall be filled by appointment by the remaining members of the board, and, upon their failure or inability to act within thirty days after such vacancy occurs, then, upon petition of five electors of said district, the board of county commissioners of the county where the office of said board of directors is situate shall fill such vacancy. Any director so appointed shall hold his office until the next general election of said district and until his successor is elected and qualified.



§ 37-41-113. Board of directors - duties - contracts

(1) The directors, having duly qualified, shall organize as a board, elect a president from their number, and appoint a secretary. The board has power and it is its duty to adopt a seal, manage and conduct the affairs and business of the district, make and execute all necessary contracts, employ such agents, attorneys, officers, and employees as may be required and prescribe their duties, and establish equitable rules and regulations for the distribution and use of water among the owners of said land. The board shall generally perform all such acts as shall be necessary to fully carry out the purposes of this article.

(2) Said board may also enter into any obligation or contract with the United States for the construction or operation and maintenance of the necessary works for the delivery and distribution of water therefrom, or for drainage of district lands, or for the assumption, as principal or guarantor, of indebtedness to the United States on account of district lands, or for the temporary rental of water under the provisions of the federal reclamation act and all acts amendatory thereof or supplementary thereto or any other federal laws which do not conflict with the constitution and laws of the state of Colorado and the rules and regulations established thereunder, or the board may contract with the United States for a water supply under any act of congress providing for or permitting such contract and may convey to the United States as partial or full consideration therefor water rights or other property of the district. In case contract has been made with the United States, bonds of the district may be deposited with the United States at ninety-five percent of their par value, to the amount to be paid by the district to the United States under any such contract, the interest on said bonds, if bearing interest, to be provided for by assessment and levy, as in the case of other bonds of the district, and regularly paid to the United States to be applied as provided in such contract, and, if bonds of the district are not so deposited, it is the duty of the board of directors to include, as part of any levy or assessment now provided for by law, an amount sufficient to meet each year all payments accruing under the terms of any such contract. Districts cooperating with the United States may rent or lease water to private lands, entrymen, or municipalities in the neighborhood of the district in pursuance of contract with the United States and under terms and conditions not inconsistent with the laws of Colorado.

(3) Such board has the power, in addition to the means to supply water to said district proposed by the petition submitted for the formation of said district, to construct, acquire, purchase, or condemn any canals, ditches, reservoirs, reservoir sites, water, water rights, rights-of-way, or other property necessary for the use of the district or to acquire by condemnation, or otherwise, the right to enlarge any ditch, canal, or reservoir already constructed or partly constructed. In case of the purchase of any property by said district, when it shall be proposed by the board of directors to purchase a system of irrigation already constructed, or partially constructed, and to enlarge and complete the same adequate to the needs of the district, the board in such case may embody in one contract the matter of the purchase, the enlargement, and the completion of such irrigation system without inviting bids for such construction and completion; and, in case of the purchase of such property by said district, the bonds of the district provided for in section 37-41-117 may be used at their par value in payment without previous offer of such bonds for sale.

(4) No contract involving a consideration exceeding two hundred fifty thousand dollars and not exceeding four hundred thousand dollars shall be binding unless such contract has been authorized and ratified in writing by not less than one-third of the legal electors of said district according to the number of votes cast at the last district election; nor shall any contract in excess of four hundred thousand dollars be binding until such contract has been authorized and ratified at an election in the manner provided for the issue of bonds.

(5) Where the compensation to be paid by the district to the owner of any property which the board of directors of an irrigation district is authorized to take by proceedings in eminent domain has been finally determined to be in excess of twenty-five thousand dollars, sufficient time shall be given by the courts for the submission to and determination by the electors of the district, at a regularly called election in the district, of the question of whether the district shall pay said compensation or shall abandon such condemnation proceedings. If the electors shall authorize the payment of such compensation, the necessary additional time shall be given the district to pay such compensation, either by levy and collection of assessments against the lands of the district, or by the issue and sale of bonds of the district, or by both such methods as may be determined at a district election. Where the compensation to be paid shall be more than ten thousand dollars and less than twenty-five thousand dollars, the district board may elect to pay such compensation or abandon such condemnation proceedings upon authorization in writing by not less than one-third of the legal electors of said district according to the number of votes cast at the last district election.

(6) The rules and regulations shall be printed in convenient form, as soon as the same are adopted, for distribution in the district. All waters distributed shall be apportioned to each landowner pro rata to the lands assessed under this article within such district. But all water which has been acquired by the district by virtue of the laws of Colorado may be distributed and apportioned according to the terms of any contract entered into between the district and the United States, until the obligation due the United States is paid or the obligation to pay is discharged in any manner. Nothing in this article shall be deemed or construed to grant or relinquish to the United States any of the sovereign rights of the state of Colorado in and to the waters within its borders, or its exclusive authority over and jurisdiction and control of said waters, and the diversion, appropriation, and use thereof nor in any manner change the methods of appropriation thereof.

(7) The board of directors has power to lease or rent the use of water, or contract for the delivery thereof, to occupants of other lands within or without the said district at such prices and on such terms as it deems best, but the rental shall not be less than one and one-half times the amount of the district tax for which said land would be liable if held as a freehold. No vested prescriptive right to the use of such water shall attach to said land by virtue of such lease or such rental; except that any landowner in said district, with the consent of the board of directors, may assign the right to the whole or any portion of the water so apportioned to him for any one year where practicable to any other bona fide landowner, to be used in said district for use on his land for said year, but such owner shall have paid all amounts due on assessments upon all such lands.

(8) The board of directors further has power to lease or rent the use of water, or to contract for the delivery thereof, to settlers upon or occupants of the public domain, whose entries shall not have been subordinated to the district through compliance with the act of congress approved August 11, 1916, on the terms as provided in this section; except that, in such case, the board of directors has the further power to make a contract on behalf of the district with such settler or occupant to the effect that such settler or occupant, upon receiving full title to his lands and upon the payment of his proportionate share of the bond assessments as provided in section 37-41-136, shall include his lands within said district and, upon such inclusion, shall be entitled to all the rights and privileges of a member of said district. Before the execution of such contract the board of directors shall cause notice of such contract to be given substantially as provided in section 37-41-134, with such changes in the form of the notice as may be necessary, and a hearing upon said contract and all objections thereto shall be had as provided in section 37-41-135. If upon said hearing the board of directors deems it not for the best interests of the district to execute said contract, it by order shall refuse to execute said contract; but, if it deems it for the best interests of the district that said contract be executed, the board may execute said contract, and, in such case, said contract shall be valid and binding upon all parties thereto; and, when the said settler or occupant shall have complied with said contract and obtained title to his lands, upon proof of such compliance and obtaining of title, and without any further notice or hearing upon the matter, the board shall enter an order of inclusion of said lands as provided in section 37-41-137, but, if within thirty days from the execution of said contract a majority of the qualified electors of the district protest in writing to said board against the execution of said contract, the contract shall be held for naught and shall not be binding upon any party thereto.



§ 37-41-114. Meetings - duties - eminent domain

The board of directors shall hold a regular quarterly meeting in its office on the first Tuesday in January, April, July, and October and such special meetings as may be required for the proper transaction of business. All special meetings shall be called by the president of the board or any two directors. All meetings of the board must be public, and two members shall constitute a quorum for the transaction of business and, on all questions requiring a vote, there shall be a concurrence of at least two members of said board. All special meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of such meeting. All records of the board must be open to the inspection of any elector during business hours. The board and its agents and employees shall have the right to enter upon any land in the district, to make surveys, and to locate and construct any canal and the necessary laterals. Said board shall also have the right to acquire all lands, water rights, franchises, and other property necessary for the construction, use, maintenance, repair, and improvement of its canals, ditches, reservoirs, and waterworks and shall also have the right by purchase or condemnation to acquire rights-of-way for the construction or enlargement of any of its ditches, canals, or reservoirs and lands for reservoir sites.



§ 37-41-115. Property - title

The title to all property acquired under this article shall immediately and by operation of law vest in such irrigation district in its corporate name, and shall be held by such district in trust for and is hereby dedicated and set apart for the uses and purposes set forth in this article, and shall be exempt from all taxation as provided in section 3 of article X of the state constitution. The board is hereby authorized to hold, use and acquire, manage, occupy, and possess said property as provided in this article; except that when any district contemplated in this article finds it necessary to procure and acquire a supply of water from outside the boundaries of this state, then it shall be lawful for said district to contract and pay for the same in the same manner as other property acquired by the district is purchased and paid for. Any property acquired by the district may be conveyed to the United States insofar as the same may be needed for the construction, operation, or maintenance of works by the United States for the benefit of the district under any contract that may be entered into by the United States pursuant to this article.



§ 37-41-116. Conveyances - suits

(1) The said board is hereby authorized to take conveyances or assurances for all property acquired by it under the provisions of this article in the name of such irrigation district for the purposes expressed in this article, and to institute and maintain any actions and proceedings, and suits at law or in equity, necessary or proper in order to fully carry out the provisions of this article, or to enforce, maintain, protect, or preserve any rights, privileges, and immunities created by this article or acquired in pursuance thereof. In all courts, actions, suits, or proceedings, the board may sue, appear, and defend in person or by attorneys and in the name of such irrigation district. Judicial notice shall be taken in all actions, suits, and judicial proceedings in any court of this state of the organization and existence of any irrigation district of this state from and after the filing for record in the office of the county clerk and recorder of the certified copy of the order of the board of county commissioners mentioned in section 37-41-103. A certified copy of said order shall be prima facie evidence in all actions, suits, and proceedings in any court of this state of the regularity and legal sufficiency of all acts, matters, and proceedings therein recited and set forth.

(2) Any such irrigation district, in regard to which any such order has been entered and such certified copy thereof so filed for record, and which has exercised or shall exercise the rights and powers of such a district, and which shall have in office a board of directors exercising the duties of their office, and the legality or regularity of the formation or organization of which shall not have been questioned by proceedings in quo warranto instituted in the district court of the county in which such district or the greater portion thereof is situated within one year from the date of such filing, shall be conclusively deemed to be a legally and regularly organized, established, and existing irrigation district within the meaning of this article; and its due and lawful formation and organization shall not thereafter be questioned in any action, suit, or proceeding whether brought under the provisions of this article or otherwise.



§ 37-41-117. Bonds - contract - purposes - election

(1) For the purpose of constructing or purchasing or acquiring necessary reservoir sites, reservoirs, water rights, canals, ditches, and works and of acquiring the necessary property and rights therefor; for the assumption of indebtedness to the United States or for entering into a contract with the United States or any agency thereof or water right owners for district lands; for the purpose of paying the first year's interest upon the bonds authorized in this article; and for otherwise carrying out the provisions of this article, the board of directors of any such district, as soon after such district has been organized as may be practicable, shall estimate and determine the amount of money necessary to be raised for such purposes and shall forthwith call a special election, at which election shall be submitted to the electors of such district possessing the qualifications prescribed by this article the question of whether or not the bonds of said district shall be issued in the amount so determined and, if applicable, whether the contract shall be approved.

(2) A notice of such election must be given by posting notices in three public places in each election precinct in said district for at least twenty days and also by publication of such notice in some newspaper published in the county where the office of the board of directors of such district is required to be kept, once a week for at least three successive weeks. Such notice shall specify the time of holding the election, the amount of bonds proposed to be issued, and, if applicable, the dollar amount of the contract to be entered into, and said election must be held and the result thereof determined and declared in all respects as nearly as possible in conformity with the provisions of this article governing the election of officers. No informalities in conducting such election shall invalidate the same if the election shall have been otherwise fairly conducted.

(3) At such election the ballots shall contain the words, if applicable, "Bonds - Yes" or "Bonds - No" or, if applicable, "Contract - Yes" or "Contract - No", or words equivalent thereto. If a majority of the legal electors who are freeholders and taxpayers or entrymen qualified as provided in this article within said district voting at said election have voted "Bonds - Yes" or "Contract - Yes", the board of directors shall immediately cause bonds in such amount to be issued and payable in series with such rate of interest as may be required to market said bonds as irrigation district bonds or cause the contract to be executed by the president and the secretary of the district.

(4) The principal and interest shall be payable at the office of the county treasurer of the county in which the organization of the district was effected and at such other place as the board of directors may designate in such bond. Said bonds shall be in denominations as may be determined by the board of directors and shall be negotiable in form, executed in the name of the district, and signed by the president and secretary, and the seal of the district shall be affixed thereto. Bonds deposited with the United States may call for the payment of such interest not exceeding the going rate for irrigation district bonds, may be of such denominations and may call for the repayment of the principal at such times as may be agreed upon between the district and the secretary of the interior, and, where the contract provides, may likewise call for the repayment of the principal at such times as may be agreed upon. Said bonds shall be numbered consecutively as issued and bear date at the time of their issue. Coupons for the interest shall be attached to each bond bearing the lithographed signatures of the president and secretary. Said bonds shall express on their faces that they are issued by the authority of this article, stating its title and date of approval.

(5) The secretary shall keep a record of the bonds sold, their number, date of sale, the price received, and the name of the purchaser; but any such district, by a majority vote of the legal electors of said district voting at said election, may provide for the issuance of bonds that will mature in any number of years less than thirty and arrange for the payment thereof in series. When the money provided by any previous issue of bonds has become exhausted by expenditures authorized therefrom and it becomes necessary to raise additional money for such purposes, additional bonds may be issued by submitting the question at a special election to the qualified voters of said district and otherwise complying with the provisions of this section in respect to an original issue of such bonds. The lien for taxes, for the payment of the interest and principal of any bond issue, or for any indebtedness under any contract with the United States or any agency thereof or another financial institution shall be a prior lien to that of any subsequent bond issue or under subsequent contract.

(6) If a contract is proposed to be made with the United States and bonds are not to be deposited with the United States in connection therewith, the question to be submitted to the voters at such special election is whether a contract shall be entered into with the United States or any agency thereof or any financial institution. The notice of election shall state the maximum amount of money payable to the United States for construction or other purposes, exclusive of penalties and interest, and the water rights and other property, if any, to be conveyed to the United States, any agency thereof, or another financial institution as provided in section 37-41-113. The ballots for such election shall contain the words "Contract with the United States or agency thereof or financial institution - Yes", and "Contract with the United States or agency thereof or financial institution - No", or words equivalent thereto.



§ 37-41-118. Sale of bonds - proceeds

The board may sell bonds from time to time in such quantities as may be necessary and most advantageous to raise the money for the construction or purchase of canals, reservoir sites, reservoirs, and water rights and works and otherwise to fully carry out the object and purposes of this article. Before making any sale, the board, at a meeting, by resolution, shall declare its intention to sell a specified amount of the bonds and the day and hour and place of such sale and shall cause such resolution to be entered in the minutes and notice of the sale to be given by publication thereof at least twenty days in a daily newspaper published in the city of Denver and in any other newspaper at its discretion. The notice shall state that sealed proposals will be received by the board at its office, for the purchase of the bonds, until the day and hour named in the resolution. At the time appointed, the board shall open the proposals and award the purchase of the bonds to the highest responsible bidder and may reject all bids. The board in no event shall sell any of said bonds for less than ninety-five percent of the face value thereof. In case no bid is made and accepted, the board of directors is hereby authorized to use said bonds for the purchase of canals, reservoir sites, reservoirs, and water rights and works, or for the construction of any canal, reservoir, and works; but such bonds shall not be so disposed of at less than ninety-five percent of the face value thereof.



§ 37-41-119. Bonds - payment - lien

The bonds, and the interest thereon, and all payments due or to become due to the United States under any contract between the district and the United States accompanying which bonds of the district have not been deposited with the United States shall be paid by revenue derived from an annual assessment upon the real property of the district, and the real property of the district shall be and remain liable to be assessed for such payments. Public lands of the United States within any district shall be subject to taxation for all purposes of this article to the extent provided by the act of congress approved August 11, 1916, upon full compliance therewith by the district.



§ 37-41-120. Fiscal year - directors to fix levy

The fiscal year of each irrigation district in this state shall commence on January 1 in each year. It is the duty of the board of directors on or before October 15 in each year to determine the amount of money required to meet the maintenance, operating, and current expenses for the ensuing fiscal year and to certify by resolution to the board of county commissioners of the county in which the office of the district is located said amount, together with any additional amount which may be necessary to meet any deficiency in the payment of said expenses theretofore incurred. The board of directors may fix the amount payable for any tract containing one acre or less and, if so, similarly shall certify this amount to the board of county commissioners. The board of directors shall also fix the amount payable by each tract within any district with which the United States has made a contract and shall certify the same to the board of county commissioners, and the amount so fixed shall be in accordance with the federal reclamation laws and the public notices, orders, and regulations issued thereunder and shall be in compliance with any contracts made by the United States with any owners of said lands and in compliance further with the contracts between the district and the United States. The obligation of every irrigation district contracting with the United States shall be deemed a district debt. Said resolution shall be termed the annual appropriation resolution for the next fiscal year, and no expenditure to be paid out of such fund shall exceed in any one year the amounts fixed for such expenses in the annual appropriation resolution, except as provided in section 37-41-129.



§ 37-41-121. Assessor - assessment

(1) It is the duty of the county assessor of any county embracing the whole or a part of any irrigation district to assess and enter upon his records as assessor in its appropriate column the assessment of all real estate, including public lands subject to assessment under the act of congress of August 11, 1916, exclusive of improvements, situate, lying, and being within any irrigation district in whole or in part of such county. Immediately after said assessment has been extended as provided by law, the assessor shall make returns of the total amount of such assessment to the board of county commissioners of the county in which the office of said district is located. All lands within the district, for the purpose of taxation under this article, shall be valued by the assessor at the same rate per acre; but in no case shall any land be taxed, or subject to taxation, for irrigation district purposes under this article, or under any other law relative to irrigation districts, which, by reason of location or the broken uneven surface, or unsuitable character or quality of the soil, is unsuitable for irrigation and cultivation, or which, from any natural cause, is not capable of irrigation and cultivation, except at a financial loss, nor shall tracts of land of one acre or less be taxed for irrigation purposes if the board of directors of the irrigation district has fixed an amount payable for each of said tracts. If the amount of water available from the water system of the irrigation district is wholly insufficient for the successful growing and maturing of crops on the entire acreage of lands within the district and susceptible of irrigation therefrom, that fact may be alleged and, upon being established by proofs, shall entitle the owner of lands that have never been cultivated and irrigated from the water system of such irrigation district to the relief provided for in this article.

(2) In all cases where any such land is included in any irrigation district under any law relative to irrigation districts and assessed for irrigation district purposes, it may be excluded from such irrigation district and relieved from such assessments for irrigation district purposes by order of the board of directors of the irrigation district, upon written petition of the owner, verified as pleadings are required to be verified. The petition shall state the grounds upon which the relief is asked and shall also show that the land has never been cultivated and irrigated and is incapable of cultivation by irrigation from the irrigation system of the irrigation district, and that the petitioner did not participate in the organization of the districts; and, upon hearing before the board of directors on such petition, the allegations thereof must be supported by evidence. Notice of the filing of such petition and of the time and place of hearing thereon shall be given for the length of time and in the manner as provided in section 37-41-144.

(3) The action of the board of directors upon such petitions, as well as the action of the board of county commissioners in including such land in such irrigation district and the subsequent taxing of such lands for irrigation district purposes, shall be subject to review and correction by any court of competent jurisdiction, but the owner of any such land shall be deemed to have waived, relinquished, and lost his right to relief under this section as to such land or such portion of it as he has cultivated and irrigated from the irrigation system of such irrigation district; where a contract has been entered into between the United States and any irrigation district, the district boundaries shall not be changed, nor shall lands be exempted from taxation except upon written consent of the secretary of the interior filed with the official records of the district, nor in case of such a contract shall the foregoing provisions of this section requiring the assessor to value all lands within such district at the same rate per acre be applicable, but in such case the county assessor shall assess such district land in accordance with the certificate provided for in section 37-41-120 and in compliance with the terms of such contract between the United States and the district.



§ 37-41-122. Other taxes must be paid

The owner of such land, at the time of filing such petition and before the order of the board of directors of the district or the decree of court excluding such land from the district goes into effect, shall pay to the county treasurer of the county in which such land is situated all taxes, other than taxes for irrigation district purposes, levied or assessed thereon, together with any interest, penalties, and fees as are or may be by law properly chargeable thereon.



§ 37-41-123. Special tax levy

(1) It is the duty of the board of county commissioners of the county in which is located the office of any irrigation district, immediately upon receipt of the returns of the total assessment of said district and upon the receipt of the certificates of the board of directors certifying the total amount of money required to be raised, to fix the rate of levy necessary to provide said amount of money and to fix the rate necessary to provide the amount of money required to pay the interest and principal of the bonds of said district as the same shall become due; to fix the rate necessary to provide the amount of money required for any other purposes as provided in this article and which is to be raised by the levy of assessments upon the real property of said district; and to certify said respective rates to the board of county commissioners of each county embracing any portion of said district. The rate of levy necessary to raise the required amount of money on the valuation for assessment of the property of said district shall be increased fifteen percent to cover delinquencies.

(2) For the purposes of said district it is the duty of the board of county commissioners of each county in which any irrigation district is located in whole or in part, at the time of making levy for county purposes, to make a levy at the rates above specified upon all real estate in said district within their respective counties and, in case of contract with the United States, in the amounts and on the tracts as fixed and certified by the board of directors as prescribed in section 37-41-120. If the board of directors of an irrigation district has certified the amount payable for any tract of one acre or less, it is the duty of the board of county commissioners of each county in which the irrigation district is located, in whole or in part, also to levy such amount against each of such tracts. All taxes levied under this article are special taxes.



§ 37-41-124. Assessment - collection - redemption - deed

(1) The revenue laws of this state for the assessment, levying, and collection of taxes on real estate for county purposes, as modified in this section, shall be applicable for the purposes of this article, including the enforcement of penalties and forfeiture for delinquent taxes. However, in case of sale of any lot or parcel of land, or any interest therein, for delinquent irrigation district taxes or delinquent irrigation district and general taxes, when there are no bids therefor on any of the days of such tax sale, the same shall be struck off to the irrigation district in which such land is located for the amount of the taxes, interest, and costs thereon, and a certificate of sale shall be made out to said district therefor and delivered to its secretary, who shall file the same in the office of its board of directors and record the same in a book of public record to be kept by said board for such purpose, but no charge shall be made by the county treasurer for making such certificate, and in such case he shall make the entry "struck off to ............. irrigation district" on his records, as well as an entry showing the amount of the general irrigation district taxes and interest thereon, respectively, for which said lands were offered for sale, together with the cost attending such sale.

(2) No taxes assessed against any land so struck off to said district under the provisions of this section shall be payable until the same has been derived by the district from the sale or redemption of such lands. Such irrigation district or its assignee shall be entitled to a tax deed for said lands in the same manner and subject to the same equities as if a private purchaser at said tax sale, upon the payment to the county treasurer at the time of demanding said deed of such sum as the board of county commissioners of such county at any regular or special meeting may decide.

(3) In case the owner of said lot or parcel of land, or interest therein, desires to redeem the same at any time before said tax deed shall be issued, the same may be done in the same manner as is provided by law to be done, in case said lot or parcel of land, or interest therein, had been purchased by a bidder at said tax sale or had been struck off to the county. In such case the county treasurer shall forthwith issue a certificate of redemption therefor and notify the district secretary of said fact, who shall thereupon make a suitable transfer entry upon his record and return the certificate of sale to the county treasurer for cancellation.

(4) In case any person desires to obtain such certificate of purchase so issued to said irrigation district, the same may be done in the same manner as provided by law to be done in case said lot or parcel of land, or interest therein, had been purchased by a bidder at said tax sale or had been struck off to the county, upon payment to the county treasurer of the required amount in cash, or in cash together with warrants not in excess of the district general fund tax, or in cash and interest coupons or bonds not in excess of the irrigation district and redemption fund tax, or in cash and in warrants and bonds, respectively, not in excess of said respective funds.

(5) No action for possession of or to quiet title to land sold for taxes shall lie on behalf of the owner or claimant of the fee title as against the holder of the tax deed or his grantee claiming title or color of title thereunder in any case wherein the taxes or any part thereof for which said land was sold were levied for the maintenance, operating, and current expenses of an irrigation district or to pay the interest or principal of the bonds of such district, unless such action is brought within five years after the execution and delivery of the deed by the treasurer and the recording thereof, any law to the contrary notwithstanding. As a condition precedent to the right of such owner or claimant of the fee title to maintain his said suit for possession or to quiet title as against the person in possession under color of title, or as against the claimant of title to vacant and unoccupied land under a tax deed giving color of title to lands in an irrigation district, the plaintiff, at the time of filing his complaint, shall pay to the clerk of the court in which such proceedings are instituted, for the benefit of and to be paid to the person entitled thereto in case the plaintiff prevails in such suit, the amount of all taxes, interest, expenses, and penalties, including the amount of subsequent taxes paid on account of such sale which may have been paid thereunder, with interest on the whole of such sum at eight percent per annum.

(6) In any case in which the claimant has title or color of title to land in an irrigation district under a tax deed duly recorded, and brings his suit for possession of or to quiet title to such lands, the invalidity or alleged invalidity or insufficiency of the tax deed shall not be a sufficient defense after the expiration of five years from and after the execution, delivery, and record of said tax deed, nor, if such defense is pleaded prior to the expiration of said five years, shall the invalidity or insufficiency of the tax deed be considered by the court as a defense, unless defendant shall first deposit with the clerk of the court in which said suit is brought, a sufficient amount to pay the taxes, interest, expenses, and penalties, including the amount of subsequent taxes and interest at eight percent per annum, paid on account of such tax sale, for the benefit of and to be paid to the person entitled thereto, when ascertained by the judgment in said suit.



§ 37-41-125. Construction - contracts

(1) After adopting a plan for the construction of canals, reservoirs, and works, the board of directors shall give notice, by publication thereof, for not less than twenty days, in a newspaper published in each of the counties into which any such irrigation district extends, provided a newspaper is published therein, and in such other newspapers as it may deem advisable, calling for bids for the construction of said work or any portion thereof. If less than the whole work is advertised, then the portion so advertised must be particularly described in such notice. The notice shall set forth that plans and specifications can be seen at the office of the board, and that the board will receive sealed proposals therefor, and that the contract will be let to the lowest responsible bidder, stating the time and the place for opening the proposals, which, at said time and place, shall be opened in public. As soon as convenient thereafter the board shall let said work, either in portions or as a whole, to the lowest responsible bidder, or it may reject any or all bids and readvertise for proposals, or it may proceed to construct the work under its own superintendence.

(2) Contracts for the purchase of material shall be awarded to the lowest responsible bidder. The persons to whom a contract may be awarded shall enter into a bond, with good and sufficient sureties, to be approved by the board, payable to said district for its use, for not less than ten percent of the amount of the contract price, conditioned for the faithful performance of said contract. The work shall be done under the direction and to the satisfaction of the engineer in charge and be approved by the board. The provisions of this section shall not apply in the case of any contract between the district and the United States; except that, before any contract for construction work shall be entered into between the United States and the district, plans and specifications covering the proposed work shall be prepared and filed with the secretary of the district.



§ 37-41-126. Claims - audit - payment - financial report

Except with respect to claims coming within the provisions of article 10 of title 24, C.R.S., no claims shall be paid by the district treasurer until the same shall have been allowed by the board, and only upon warrants signed by the president and countersigned by the secretary, which warrants shall state the date authorized by the board and for what purposes. If the district treasurer has insufficient funds on hand to pay such warrant when presented for payment, he shall endorse thereon "not paid for want of funds, this warrant draws interest from date at six percent per annum", and endorse thereon the date when so presented, over his signature, and from the time of such presentation until paid such warrant shall draw interest at the rate of six percent per annum; but when there is the sum of one hundred dollars or more in the hands of the treasurer, it shall be applied upon said warrant. All claims against the district shall be verified the same as required in the case of claims filed against counties in this state, and the secretary of the district is hereby authorized to administer oaths to the parties verifying said claims the same as the county clerk and recorder or notary public might do. The district treasurer shall keep a register in which he shall enter each warrant presented for payment, showing the date and amount of such warrant, to whom payable, the date of the presentation for payment, the date of payment, and the amount paid in redemption thereof, and all warrants shall be paid in the order of their presentation for payment to the district treasurer. All warrants shall be drawn payable to the claimant or bearer, the same as county warrants.



§ 37-41-127. Funds for expenses

For purposes of defraying the expenses of the organization of the district, and the care, operation, management, repair, and improvement of all canals, ditches, reservoirs, and works, including salaries of officers and employees, the board may either fix rates of tolls and charges and collect the same of all persons using said canal and water for irrigation or other purposes, and in addition thereto may provide, in whole or in part, for the payment of such expenditures by levy of assessments therefor as provided in section 37-41-123, or by both tolls and assessment. In case the money raised by the sale of bonds issued is insufficient, and in case bonds are unavailable for the completion of the plans of works adopted, it is the duty of the board of directors to provide for the completion of said plans by levy of an assessment therefor in the same manner in which levy of assessments is made for the other purposes provided for in section 37-41-120.



§ 37-41-128. Crossing streams, highways, railroads, state lands

The board of directors has the power to construct the said works across any stream of water, watercourse, street, avenue, highway, railway, canal, ditch, or flume which the route of said canal may intersect or cross. If such railroad company and said board, or the owners and controllers of said property, thing, or franchise so to be crossed, cannot agree upon the amount to be paid therefor, or the points or the manner of said crossings, the same shall be ascertained and determined in all respects as is provided in respect to the taking of land for public uses. The right-of-way is hereby given, dedicated, and set apart to locate, construct, and maintain said works or reservoirs over, through, or upon any of the lands which are now or may be the property of the state.



§ 37-41-129. Limit of indebtedness - emergency

The board of directors or other officers of the district shall have no power to incur any debt or liability whatever, either by issuing bonds or otherwise, in excess of the express provisions of this article, nor shall they add to the expenditure of any one fiscal year anything over and above the amount provided for in the annual appropriation resolution relating to that year, and any debt or liability incurred in excess of these provisions shall be and remain absolutely void; except that said expenditures may be increased in emergency cases if the same are authorized in writing by a number of district electors equal to one-half the number who voted at the last annual district election.



§ 37-41-130. Insufficient supply - distribution

In case the volume of water in any canal, reservoir, or other works in any district shall not be sufficient to supply the continual wants of the entire district susceptible of irrigation therefrom, then it is the duty of the board of directors to distribute all available water upon certain or alternate days to different localities, as it may in its judgment think best for the interests of all parties concerned.



§ 37-41-131. Compensation for property taken

Nothing contained in this article shall be deemed to authorize any person to divert the waters of any river, creek, stream, canal, or reservoir to the detriment of any person having a prior right to the waters of such river, creek, stream, canal, or reservoirs, unless previous compensation is ascertained and paid therefor under the laws of this state, authorizing the taking of private property for public use.



§ 37-41-132. Boundaries - change - effect

The boundaries of any irrigation district organized under the provisions of this article may be changed in the manner prescribed in sections 37-41-132 to 37-41-148; but such change of the boundaries of the district shall not impair or affect its organization, or its rights in or to property, or any of its rights or privileges of whatsoever kind or nature; nor shall it affect, impair, or discharge any contract, obligation, lien, or charge for or upon which it was or might become liable or chargeable had such change of its boundaries not been made; except that, in case a contract has been made between the district and the United States as provided in section 37-41-113, no change shall be made in the boundaries of the district, and the board of directors shall make no order changing the boundaries of the district until the secretary of the interior shall assent thereto in writing and such assent is filed with the board of directors.



§ 37-41-133. Additional land admitted - petition

The holder of title, or color of title, of any land adjacent to or situated within the boundaries of any irrigation district or irrigable from the ditches, canals, and irrigation works of the district may file with the board of directors of said district a petition in writing, praying that such lands be included in such district. The petition shall describe the tracts or body of land owned by the petitioners, but such description need not be more particular than is required when such lands are entered by the county assessor in the assessment book. Such petition shall be deemed to give the assent of the petitioners to the inclusion in said district of the lands described in the petition, and such petition must be acknowledged in the same manner that conveyances of land are required to be acknowledged.



§ 37-41-134. Notice of filing - costs

The secretary of the board of directors shall cause notice of the filing of such petition to be given and published once each week for three successive weeks in a newspaper published in the county where the office of said board is situate, which shall state the filing of such petition, the names of the petitioners, a description of the lands mentioned in said petition, and the prayer of said petitioners and that all persons interested may appear at the office of said board at a time named in said notice, and show cause, in writing, why the petition should not be granted. The time specified in the notice at which it shall be required to show cause shall be the regular meeting of the board next after the expiration of the time for the publication of the notice. The petitioners shall advance to the secretary sufficient money to pay the estimated cost of all proceedings under such petition before the secretary shall be required to give such notice.



§ 37-41-135. Hearing of petition - assent

The board of directors, at the time and place mentioned in said notice, or at such time to which the hearing of said petition may adjourn, shall proceed to hear the petition, and all objections thereto, presented in writing by any person, showing cause why said petition should not be granted. The failure of any person interested to show cause, in writing, shall be deemed as an assent on his part to the inclusion of such lands in said district as prayed for in said petition.



§ 37-41-136. Payment of pro rata assessments

The board of directors to whom such petition is presented may require, as a condition precedent to the granting of the same, that the petitioners shall severally pay to such district such respective sums, as nearly as the same can be estimated by the board, as petitioners or their grantors would have been required to pay to such district as assessments for the payment of its pro rata share of all bonds and the interest thereon, which may have previously thereto been issued by said district, or for the payment of the pro rata share of the cost of construction under any contract between the district and the United States accompanying which bonds of the district have not been deposited with the United States as provided in this article, had such lands been included in such district at the time the same was originally formed, or when said bonds were so issued, or when said contract with the United States was executed. In case unentered public land is proposed to be annexed to the district, the board of directors of the district, instead of requiring such payment as a condition precedent, may assess such charge against such unentered public land upon the records of the district to be collected in the manner authorized by the act of congress of August 11, 1916.



§ 37-41-137. Inclusion or rejection of lands - protest

The board of directors if it deems it not for the best interests of the district to include therein the lands mentioned in the petition, by order, shall reject the petition, but if it deems it for the best interests of the district that said lands be included, the board may order that the district be so changed as to include therein the lands mentioned in the said petition. The order shall describe the entire boundaries of the district with the lands so included, if the district boundaries are changed thereby, and for that purpose the board may cause a survey to be made of such portion of such boundaries as may be deemed necessary. However, if within thirty days from the making of such order a majority of the qualified electors of the district protest in writing to said board against the inclusion of such lands in said district, said order shall be held for naught, and such lands shall not be included therein. In the case of inclusion of government land according to the provisions of section 37-41-113, said protest must be made within thirty days of the date of the execution of the contract provided for in said section.



§ 37-41-138. Order - record - effect

Upon the allowance of such petition and in case no protest has been filed with the board within thirty days after the entry of said order, a certified copy of the order of the board of directors making such change, and a plat of such district showing such change, certified by the president and secretary, shall be filed for record in the office of the clerk and recorder of each county in which are situate any of the lands of the district, and the district shall remain an irrigation district, as fully to every intent and purpose as if the lands which are included in the district by the change of the boundaries had been included therein at the organization of the district; and said district as so changed and all the lands therein shall be liable for all existing obligations and indebtedness of the organized district.



§ 37-41-139. Records - evidence

Upon the filing of the copies of the order and the plat as provided in section 37-41-138, the secretary shall record the petition in the minutes of the board. The minutes, or a certified copy thereof, shall be admissible in evidence with the same effect as the petition.



§ 37-41-140. Legal representatives petitioners

A guardian, an executor, or an administrator of an estate, who is appointed as such under the laws of this state and who, as such guardian, executor, or administrator, is entitled to the possession of the lands belonging to the estate which he represents, upon being thereunto authorized by the proper court on behalf of his ward or the estate which he represents, may sign and acknowledge the petition and may show cause why the boundaries of the district should not be changed.



§ 37-41-141. Redivision of district - election of officers

In case of the inclusion of any land within any district by proceedings under this article, at least thirty days prior to the next succeeding general election, the board of directors shall make an order redividing such district into three divisions, as nearly equal in size as may be practicable, which shall be numbered first, second, and third, and one director shall thereafter be elected by each division. For the purposes of election the board of directors shall establish a convenient number of election precincts in said districts and define the boundaries thereof, which said precincts may be changed from time to time as the board may deem necessary.



§ 37-41-142. Lands may be excluded from district

(1) Any tract of land included within the boundaries of any such district at or after its organization, under the provisions of this article, may be excluded therefrom in the manner prescribed in sections 37-41-142 to 37-41-148, but such exclusion of land from the district shall not impair or affect its organization or its rights in or to property or any of its rights or privileges of whatever kind or nature; nor shall such exclusion affect, impair, or discharge any contract, obligation, lien, or charge for or upon which it would or might become liable or chargeable had such land not been excluded from the district.

(2) If the board of directors of an irrigation district organized under this article finds and by resolution of the board declares that the irrigation district taxes assessed against any tract of land, in such irrigation district, have not been paid for three consecutive years and further finds that it would be for the best interests of such district and the landowners and members thereof and the lienholders thereon, if any, that such lands so in default in the payment of irrigation district taxes be excluded from such irrigation district, it shall be conclusively presumed that any such lands are unproductive and unfruitful and should be excluded from such irrigation district, and the board of directors may by resolution order such exclusions and cause a copy of such resolution certified by the secretary of such irrigation district to be filed and recorded in the office of the county clerk and recorder of the county in which such lands are located, and thereupon without further proceedings all such lands shall be excluded from such irrigation district and dropped from the list of district lands for all purposes.

(3) Any water or water rights owned or controlled by the district theretofore appertaining or allocated to such lands so in default may be reallocated to lands then remaining in such district, or other and different productive lands may be included in such district in lieu thereof.



§ 37-41-143. Petition for exclusion

The owner in fee of any lands constituting a portion of any irrigation district may file, with the board of directors of the district, a petition praying that such lands may be excluded and taken from said district. The petition shall describe the lands which the petitioners desire to have excluded, but the description of such lands need not be more particular than required when lands are entered in the assessment book by the county assessor. Such petition must be acknowledged in the same manner and form as is required in case of a conveyance of land.



§ 37-41-144. Notice of filing petition

The secretary of the board of directors shall cause a notice of the filing of such petition to be published for at least three weeks in some newspaper published in the county where the office of the board of directors is situated, and if any portion of said district lies within another county, then said notice shall be so published in a newspaper published within each of said counties, or if no newspaper is published therein, then by posting such notice for the same time in at least three public places in said district, and, in case of the posting of said notices, one of said notices must be so posted on the lands proposed to be excluded. The notice shall state the filing of such petition, the names of the petitioners, a description of the lands mentioned in said petition, and the prayer of said petitioners, and it shall notify all persons interested to appear at the office of said board at a time named in said notice and to show cause in writing why said petition should not be granted. The time to be specified in the notice at which they shall be required to show cause shall be the regular meeting of the board next after the expiration of the time for the publication of the notice. The petitioner shall advance to the secretary sufficient money to pay the estimated cost of all proceedings under such petition before the secretary shall give such notice.



§ 37-41-145. Hearing of petition

The board of directors, at the same time and place mentioned in the notice or at the time to which the hearing of said petition may be adjourned, shall proceed to hear the petition and all objections thereto presented in writing by any persons, showing cause why the prayer of said petitioner should not be granted. The filing of such petition with such board shall be deemed as an assent by each and all of such petitioners to the exclusion from such district of the lands mentioned in the petition, or any part thereof.



§ 37-41-146. Order

The board of directors, if it deems it not for the best interest of the district that the lands mentioned in the petition, or some portion thereof, should be excluded from said district, shall order that said petition be denied; but if it deems it for the best interest of the district that the lands mentioned in the petition, or some portion thereof, be excluded from the district and if there are no outstanding bonds of the district, then the board may order the lands mentioned in the petition, or some defined portion thereof, to be excluded from the district. However, if, within thirty days from the making of such order, a majority of the qualified electors of the district protest in writing to said board against the exclusion of such lands from said district, said order shall be held for naught, and such lands shall not be excluded therefrom. In case a contract has been made between the district and the United States, no change shall be made in the boundaries of the district unless the secretary of the interior shall assent thereto in writing and such assent is filed with the board of directors. Upon such assent, any lands excluded from the district shall be discharged from all liens in favor of the United States under contract with the United States or under bonds deposited with its agents.



§ 37-41-147. Record - effect

Upon the allowance of such petition and in case no protest has been filed with the board within thirty days after the entry of said order, a certified copy of the order of the board of directors making such change and a plat of such district showing such change, certified by the president and secretary, shall be filed for record in the office of the clerk and recorder of each county in which are situate any of the lands of the district, and the district shall remain an irrigation district as fully to every intent and purpose as if the lands which are excluded by the change of the boundaries had not been excluded therefrom.



§ 37-41-148. Division of districts

At least thirty days before the next general election of such district the board of directors thereof may make an order dividing said district into three divisions, as nearly equal in size as practicable, which divisions shall be numbered first, second, and third, and one director shall be elected for each division by the qualified electors of the whole district. For the purpose of election in such district, the said board of directors must establish a convenient number of election precincts and define the boundaries thereof, which said precincts may be changed from time to time, as the board of directors may deem necessary.



§ 37-41-149. Dissolution of district - election

If a majority of the resident freeholders, representing a majority of the number of acres of the irrigable land in any irrigation district organized under this article, shall petition the board of directors to call a special election for the purpose of submitting to the qualified electors of said irrigation district a proposition to vote on the dissolution of said irrigation district, setting forth in said petition that all bills and claims of every nature whatsoever have been fully satisfied and paid, it is the duty of said directors, if they are satisfied that all claims and bills have been fully satisfied, to call an election, setting forth the object of the said election, and to cause notice of said election to be published in some newspaper in each of the counties in which said district is located, for a period of thirty days prior to said election, setting forth the time and place for holding said election in each of the three voting precincts in said district. It is also the duty of the directors to prepare ballots to be used at said election on which shall be written or printed the words: "For Dissolution - Yes", and "For Dissolution - No".



§ 37-41-150. Canvass - record

The board of directors shall name a day for canvassing the vote, and if it appears that a majority of said ballots contain the words, "For Dissolution - Yes", then it shall be the duty of said board of directors to declare said district to be dissolved and to certify to the county clerk and recorders of the respective counties in which the district is situated (stating the number of signers to said petition) that said election was called and set for the ............. day of ....... (month of) ....... (year) and that said election was held and so many votes (stating the number) had been cast for, and so many votes (stating the number) had been cast against, said proposition, said certificate to bear the seal of the district and the signatures of the president and secretary of said board of directors. It is the duty of the said respective clerk and recorders to record all such certificates in the records of the respective counties. Should it appear that a majority of the votes cast at said election were "For Dissolution - No", then the board of directors shall declare the proposition lost and shall cause the result and the vote to be made a part of the records of said irrigation district.



§ 37-41-151. Judicial examination of bonds and contracts

The board of directors of an irrigation district organized under the provisions of this article may commence special proceedings, in and by which the proceedings of said board and of said district providing for and authorizing the issue and sale of the bonds of said district, whether said bonds or any of them have or have not been sold or disposed of, may be judicially examined, approved, and confirmed. Special proceedings may be commenced by which the proceedings of the district providing for the authorization of a contract with the United States and the validity of said contract, and whether or not the said contract has been executed, may be judicially examined, approved, and confirmed.



§ 37-41-152. Petition for judicial examination

The board of directors of the irrigation district shall file, in the district court of the county in which the lands of the district or some portion thereof are situated, a petition praying in effect that the proceedings may be examined, approved, and confirmed by the court. The petition shall state the facts showing the proceedings had for the issue and sale of said bonds, or for the authorization of a contract with the United States as the case may be, and shall state generally that the irrigation district was duly organized and that the first board of directors was duly elected, but the petition need not state the facts showing such organization of the district or the election of said first board of directors.



§ 37-41-153. Notice of hearing

The court shall fix the time for the hearing of said petition and shall order the clerk of the court to give and publish a notice of the filing of said petition. The notice shall be given and published for three successive weeks in a newspaper published in the county where the office of the district is situated. The notice shall state the time and place fixed for the hearing of the petition and the prayer of the petitioners and that any person interested in the organization of said district or in the proceedings for the issue or sale of said bonds or in the making of a contract with the United States, on or before the day fixed for the hearing of said petition, may move to dismiss or answer said petition. The petition may be referred to and described in said notice as the petition of the board of directors of ............. irrigation district (giving its name), praying that the proceedings for the issue and sale of said bonds of said district, or that the proceedings for the authorization of a contract with the United States and the validity thereof, may be examined, approved, and confirmed by the court.



§ 37-41-154. Answer - pleading

Any person interested in said district, or in the issue or sale of said bonds, or in the making of a contract with the United States may move to dismiss or answer said petition. The provisions of the Colorado rules of civil procedure respecting the motion to dismiss and answer to a complaint shall be applicable to a motion to dismiss and answer to said petition. The person so moving to dismiss and answering said petition shall be the defendant to the special proceeding, and the board of directors shall be the plaintiff. Every material statement of the petition not specifically controverted by the answer, for the purpose of said special proceeding, shall be taken as true, and each person failing to answer the petition shall be deemed to admit as true all the material statements of the petition. The rules of pleading and practice relating to appeals as provided by law and the Colorado appellate rules, which are not inconsistent with the provisions of this article, are applicable to the special proceedings provided for in this section.



§ 37-41-155. Determination - costs

Upon the hearing of such special proceeding, the court shall find and determine whether the notice of the filing of the petition has been duly given and published for the time and in the manner prescribed in this article and shall have power and jurisdiction to examine and determine the legality and validity of, and approve and confirm, all of the proceedings for the organization of said district under the provisions of said article, from and including the petition for the organization of the district, and all other proceedings which may affect the legality or validity of said bonds, and the order of the sale and the sale thereof, and all of the proceedings, if any, for the authorization of a contract with the United States and the terms of said contract. The court, in inquiring into the regularity, legality, or correctness of said proceedings, shall disregard any error, irregularity, or omission which does not affect the substantial rights of the parties to said special proceedings. The court by decree may approve and confirm such proceedings in part and disapprove and declare illegal or invalid other or subsequent parts of the proceedings. The costs of the special proceedings may be allowed and apportioned between the parties, in the discretion of the court.



§ 37-41-156. Sale of realty not needed

The board of directors of any irrigation district organized under and subject to the provisions of this article may sell, dispose of, and convey any real property of the irrigation district not needed for the use of such irrigation district nor essential to its operation, from time to time as said board by resolution may direct, either by public or private sale, and without any appraisement thereof, at such price and upon such terms as said board may determine, and without any authorization from the electors of such irrigation district.



§ 37-41-157. President to execute deeds

The president of the board of directors of any such irrigation district, when authorized by resolution of the board of directors, is empowered to execute, acknowledge, and deliver all deeds of conveyance necessary to convey such property to the purchaser thereof, such deed of conveyance to be attested by the secretary of such irrigation district under its seal, and when so executed such deed of conveyance shall be held to convey the entire title of such irrigation district to the purchaser thereof.



§ 37-41-158. Proceeds - where paid

The proceeds of such sale shall be paid into the general fund of such irrigation district.



§ 37-41-159. Findings of board conclusive

The board of directors by resolution shall find and determine that any such real property that it proposes to sell or dispose of is not needed for the use of such irrigation district and is not essential to its operation, and such finding and determination shall be conclusive upon such irrigation district, and the purchaser shall not be required to show or prove that such property is not needed for the use of such irrigation district or essential to its operation, and such purchaser shall not be required to see that any moneys paid in pursuance of said sale is paid into the general fund of such irrigation district.



§ 37-41-160. Single election precincts

In any election conducted by an irrigation district organized prior to March 3, 1953, the board of directors of such district may order, in its discretion, that the entire district shall constitute one election precinct. In such event the board shall establish one polling place in said precinct and shall appoint only three judges of election, who shall constitute a board of election, and all qualified voters voting at such election shall vote at the polling place so established.






Article 42 - Irrigation District Law of 1921

§ 37-42-101. Petition for organization - schedule - bond

Whenever the landowners of any prescribed area within the state of Colorado desire to organize an irrigation district for the purposes named in this article, they may propose such organization by presenting to the board of county commissioners of the county within which said area, or the greater part thereof, lies a petition praying such organization, signed by a majority of such landowners, whether resident or not, owning in the aggregate a majority of the acreage of such area so proposed to be organized. Such petition shall contain a definite description by metes and bounds of the area included within the exterior boundaries of said proposed district and a description by legal subdivisions of the area proposed to be organized, together with a statement of the purposes of organization and the property and rights proposed to be acquired or constructed, and shall name a resident of the county of proposed organization as agent for the proposers of organization, who shall act as their representative until such time as organization has been completed. Accompanying this petition, a schedule shall be filed showing by legal subdivisions, with acreage, the land owned by each signer and the total acreage of the proposed district, together with a map of the proposed district and the proposed system for its irrigation or reclamation, drawn to such scale and in the manner required by such rules as are promulgated by the state engineer for such purpose. These instruments shall be accompanied by a bond approved by the board of county commissioners in such amount as it shall fix, conditioned that all costs of inspection and organization shall be paid by the bondsmen in case organization is not effected. Copies of all instruments and maps filed with the board of county commissioners under this article shall also be filed with the state engineer.



§ 37-42-102. Date of hearing - notice

Upon the filing of such petition and the approval of the bond, the board of county commissioners shall communicate with the state engineer with reference thereto, and together they shall agree upon a date for hearing upon such petition, which shall in no case be later than ninety days from the date of filing thereof, and, in case no agreement is reached with reference to such date of hearing, it shall be had on the Tuesday next after the expiration of sixty days from the date of filing of such petition. During at least the four weeks immediately preceding such date for hearing, the board of county commissioners shall cause notice thereof to be published in some newspaper of general circulation published in each of the counties wherein any portion of the area of said proposed district lies, and, in case no such newspaper is published in any such county, the notice shall be given by posting the notice at the county courthouse in such county and in at least one conspicuous point within the area of such proposed district which lies in such county during the same time that publication is required, where a newspaper is available therefor.



§ 37-42-103. Preliminary report

Prior to the date of such hearing, the state engineer shall file with the board of county commissioners, before which the hearing will be held, his preliminary report on the proposed irrigation system, showing his estimate of costs, as well as the availability of an adequate water supply, and the general feasibility of the system. In the preparation of such report, the state engineer may require such aid, assistance, maps, and data as he deems necessary, from the proposers of organization. Such report shall be considered a public document and open to general public inspection and examination.



§ 37-42-104. Hearing - adjournments

In case the state engineer considers the proposed irrigation system feasible, and shall so state in his report, or shall report his inability to reach a definite conclusion with reference thereto, the board of county commissioners shall proceed to a hearing and determination of those matters subject to their consideration either immediately upon the date set for hearing, or may adjourn such hearing from time to time as they shall see fit, but not exceeding two weeks. During such time consumed by adjournment, the state engineer may file such additional or supplemental reports as he sees fit, and they shall also be considered in the determination.



§ 37-42-105. Adverse report - investigations

(1) In case the report of the state engineer is adverse to the formation of such district because it is not considered feasible, he shall state his reasons for such conclusion in concise language and shall call attention thereto expressly in his letter transmitting such report to the board of county commissioners. The board of county commissioners shall thereupon fix and determine, upon such investigations and hearings as they see fit, the following matters and things:

(a) Whether the statutory requirements preliminary to organization have been substantially complied with, which determination shall be reviewable only by an action in the nature of certiorari issuing out of the district court having jurisdiction and upon application therefor made within fifteen days of the date of determination by the board of county commissioners;

(b) Fix the territorial extent and boundaries of such district and, in so doing, consider the petition upon which hearing is had, together with such petitions for inclusion within or exclusion from said district as are presented.

(2) No lands shall be excluded from said district which are susceptible of irrigation from the source of water supply intended for the irrigation of the district and not more easily irrigable from another source, nor shall any lands be included within said district which are not susceptible of irrigation from the source of supply intended for the district, or which are already irrigated, or which can be more easily irrigated from another source.

(3) Objection to such exclusions or inclusions, or the order fixing the territorial extent and boundaries of the district, shall be made in writing by the interested landowners, on or before such date of hearing or adjournment thereof, and an appeal from such adverse determination prosecuted to the district court of the county wherein such hearing is had, as in the case of appeals from disallowance of claims, insofar as applicable, within fifteen days from such determination. No such appeal having been prosecuted, the determination of the board of county commissioners shall be deemed conclusive on such points.



§ 37-42-106. Notice of organization meeting and election

(1) Immediately following the determination of the board of county commissioners, it shall call an organization meeting and election of such proposed irrigation district for the purpose of determining whether such irrigation district shall be organized, and if organized, for the election of officers. Notice of such meeting shall recite the name of the proposed irrigation district, shall describe the boundaries thereof as defined by the determination of the board of county commissioners, and shall state that the purposes of such meeting are to determine whether said district shall be organized and, if organized, to elect directors thereof until the first annual election. Said notice shall state the place of holding such meeting, which shall be at some convenient place in the county where the petition was filed, and the date and hour thereof. Said notice shall be published once each week for four weeks immediately preceding such meeting in a newspaper published within the county where the meeting will be held, or, if no such newspaper is published in such county, then notice shall be given by posting such notice at the courthouse in each county in which any portion of said district lies and also by posting such notice at three conspicuous places within said proposed district.

(2) Repealed.



§ 37-42-107. Organization - meeting - voting

(1) The board of county commissioners shall attend at the time and place of the meeting specified in section 37-42-106 and shall certify to the meeting a list of the landowners of the proposed district, taking no account of those who have prosecuted appeals from the order of the board of county commissioners fixing and determining boundaries, together with the number of acres within the proposed district, owned or represented by each, the total of which acreage, for the purposes of this meeting, shall be considered the total acres of the district. The board of county commissioners shall also act as a credentials committee of the meeting and shall decide and create a written certification regarding who are eligible voters at the meeting. The chair of the board shall preside at the meeting until temporary officers are elected from among those present.

(2) The landowners shall organize such meeting by the selection from their own number of a chairman who shall preside at said meeting and a clerk who shall keep the minutes of the proceedings of such meeting and perform the duties generally performed by such officer.

(3) The meeting having been so organized, a vote shall be taken by ballot to determine organization. The ballots cast shall contain the words "Irrigation District - Yes ...." and "Irrigation District - No ....", and shall have a cross marked opposite the words expressing the desire of the voter, together with the name and, if the vote is by proxy, both the name of the landowner and the person voting, and the number of votes cast, being the number of acres of the landowner within said proposed district.

(4) The vote shall be publicly counted by tellers selected by the chairman, entered at length upon a tally sheet and checked with the list certified by the board of county commissioners, and shall be entered in detail in the minutes of the proceedings. If a majority of the total vote of the proposed district, as shown by the list certified by the board of county commissioners, is not found to have been cast in favor of organization, the meeting shall thereby stand adjourned and no further proceedings had upon the petition for organization or order of determination; but, if the majority of the total vote of the district as shown by said certified list is cast in favor of organization, the organization of the district shall be declared accomplished and record thereof entered in the minutes of the meeting, and the meeting shall proceed to the election of the directors of the district who shall hold office until the first annual election.



§ 37-42-108. Directors - election

(1) The board of directors consists of three landowners of the district who are qualified to vote at district elections pursuant to section 37-42-112 (2), including authorized agents, and who reside within the district. Directors hold their respective offices for the period of three years and until their successors are elected and qualified. They shall be elected by ballot upon public nominations made at the meeting at which they are elected, and each ballot must contain the name of the person for whom it is cast, the name of the voter or, if by proxy, the name of both landowner and proxy, and the number of votes cast. Each landowner may cast as many votes as he or she has acres of land within the district for each of three persons voted for.

(2) At the first election to choose the first board of directors, the person having the highest number of votes shall continue in office for the full term of three years; the next highest two years; the next highest one year; but, if two or more persons have the same number of votes, their terms shall be determined by lot, under the direction of the county judge of the county wherein the organization of said district has been effected; and the person receiving the highest number of votes for any office to be filled at any such election is elected thereto. In case a vacancy occurs in the membership of the board of directors by death, resignation, or otherwise, the remaining members shall select a successor to serve out the unexpired term. If vacancies occur in the membership of all the places upon the board or if the board fails, neglects, or refuses at any regular meeting to fill a vacancy existing at such time, the board of county commissioners of the county wherein is situated the office of such district may fill such vacancies for the unexpired terms from the landowners of such district.



§ 37-42-109. Directors to file map

It is the duty of the board of directors to file for record in the office of the county clerk and recorder of each county wherein any part of an irrigation district lies a map of such district showing the boundaries thereof, together with a complete list of all lands within such county included within the organized area, and to file supplements of such lists from time to time as lands are excluded from or included within such district.



§ 37-42-110. Directors to organize - powers

(1) On the same day the board of directors is elected, and immediately following the meeting at which they were elected, the board shall meet for the purpose of organization of the board. It shall select one of its own members as president of the irrigation district and shall select a secretary who may or may not be a member of the board.

(2) (a) The board of directors shall be the governing body of the irrigation district for which it is elected and shall have the power to make and alter bylaws, rules, and regulations for the distribution of water and for the conduct of the district business not inconsistent with the laws of the state of Colorado and to make such contracts and employ such persons as are necessary for the conduct of the affairs of the district, in general exercising the usual and ordinary functions of management of the district, including, when specifically authorized by vote of the landowners so to do, to cooperate with the United States under the federal reclamation laws or any other federal laws enacted by the congress of the United States for the purpose of the construction of irrigation works, including drainage works necessary to maintain the irrigability of the land, or for the acquisition, purchase, extension, operation, or maintenance of constructed works, or for the assumption as principal or guarantor of indebtedness to the United States on account of district lands.

(b) It is also the duty of the board to make an annual report of the district showing the status of its affairs generally, including full lists of assets and liabilities, warrants and bonds outstanding, and such as have been paid or retired during the last fiscal year, and to present the report to the landowners at or before the annual election.

(3) As compensation for service as directors, each person so acting is entitled to receive one hundred dollars for each day necessarily spent in the discharge of district business and such expenses as are necessarily incurred in the conduct of its affairs; except that, after the first year, the landowners may fix other compensation by vote at any annual or special election.

(4) Repealed.

(5) No director or any officer named in this article shall be interested directly or indirectly, in any manner, in any contract awarded or to be awarded by the board or in the profits to be derived therefrom, nor shall he receive any bonds, gratuity, or bribe.

(6) Any officer who violates this section commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S. He or she shall also forfeit his or her office upon conviction.

(7) If it is found necessary by the board of directors to employ judges of election, each judge is entitled to receive as compensation for his or her services the sum of one hundred dollars per day to be paid by the district; except that the landowners may fix other compensation by vote at any annual or special election.



§ 37-42-111. Meetings of directors - notice

The board of directors shall hold its regular meetings at least four times each year, which may be immediately following the general election and on the first Tuesday of April, July, and October of each year, or, in the alternative, at such other times as may be designated in the bylaws, rules, or regulations adopted by the board, and such special meetings as are called, on at least five days' notice, by a majority of the board. All special and regular meetings must be held where practicable within the district or, if not so practicable, within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location is within twenty miles of the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under this section and further stating the date, time, and place of the meeting. In calling special meetings, the call must state specifically the business to be transacted, and none other shall be considered, but, at regular meetings, any business that the board of directors may legally transact may be acted upon. A majority of all members of the board must concur in order to bind the district or the board in any matter. All board meetings must be public, except for executive sessions to discuss confidential matters and to receive legal advice on specific legal questions, and the records thereof, except confidential records, are open to general public inspection during business hours. Irrigation districts may define confidential records and matters subject to executive session in the bylaws, rules, or regulations using section 24-6-402 (4) as guidance.



§ 37-42-112. District elections - definition

(1) Elections are of two kinds, general and special. A general election shall be held once each year in the month of January, at a date, time, and place designated by the board. Any business requiring or permitting a vote of the landowners may be transacted at the election, including always the election of a board of directors for the ensuing year. A special election may be called at any time by the board of directors by resolution duly passed and entered of record in the minutes of the proceedings of the board. Notice of a general election must call attention to the date and place of the election. In addition, notice of a special election must state the nature of the business to be transacted at the election, and no business shall be transacted at the special election other than that mentioned in the call. In either case, notice shall be delivered electronically or by United States mail to each landowner of the district who is qualified to vote in district elections at the landowner's last address as shown by the records of the district at least thirty days prior to the date of the election and also published once each week for four consecutive weeks immediately preceding the election in a newspaper designated by the board and of general circulation within the district.

(2) The following landowners who own agricultural land within a district are entitled to vote at all district elections and at elections for a proposed district under section 37-42-107:

(a) A landowner who is a natural person over the age of eighteen years, is a citizen of the United States, is a resident of the state of Colorado, and has paid or is obligated to pay property taxes upon real property located within the district for the calendar year preceding the election;

(b) A landowner that is not a natural person and that has paid or is obligated to pay property taxes upon real property located within the district for the calendar year preceding the election. In order to vote at an election, the landowner must authorize an agent who satisfies the residency and age requirements set forth in subsection (2)(a) of this section to vote on its behalf at the election and must provide written notice of the authorized agent to the district in a form satisfactory to the district.

(3) The unit of voting power is one acre within a district or proposed district, each landowner being entitled to cast as many votes as the landowner has acres of land within the district or proposed district, and, in casting such votes, the landowner may vote in person or by proxy. A district may establish in its bylaws, rules, or regulations qualifications for persons acting as proxies. A person desiring to act as proxy for another must file written authority therefor before being allowed to vote, which authority:

(a) Shall be retained as part of the proceedings of the meeting at which the vote is cast; and

(b) Is not valid at any other meeting.

(4) If the district is divided into precincts, a landowner is entitled to vote at an election in the precinct where he or she resides or, if the landowner is not a natural person or is a nonresident of the district, in the precinct within which the greater portion of the landowner's land is located. The board of directors of the district may order that the entire district constitutes one election precinct, in which case the board shall establish one polling place in the precinct and shall appoint only three judges of election, who constitute a board of election, and all qualified voters voting at the election must vote at the polling place so established.

(5) As used in this section, "agricultural land" has the meaning set forth in section 39-1-102 (1.6); except that "agricultural land" does not include any land that has been platted or subdivided into residence or business lots.



§ 37-42-113. Powers of district

(1) (a) Irrigation districts organized under this article 42 may sue and be sued in their district names, and courts shall take judicial notice of their organization and territorial extent.

(b) The board of directors may acquire, by use, prescription, appropriation, purchase, or condemnation, property or rights of any kind, including rights-of-way, canals, or reservoirs either projected, or partly constructed, or constructed, or the part or whole of any contemplated, projected, partly completed system of irrigation or waterworks, water rights, or any other property or right necessary or useful for carrying out the objects of the irrigation district. The title to any such property so acquired vests immediately in the irrigation district in its corporate name and is held by the district in trust for, and is hereby dedicated and set apart for, the uses and purposes provided for in this article 42.

(c) Any contract purporting to bind the district to the payment of any sum in excess of five hundred thousand dollars must first be ratified by a majority of all the votes cast at a general or special election called for that purpose before it becomes binding, and all contracts entered into by the board of directors agreeing to a payment in excess of that amount shall be construed as being expressly subject to this subsection (1)(c) and do not become binding upon the district until authorized and ratified at an election called and held for that purpose; except that, on July 1, 2022, and on July 1 of every five-year period thereafter, the board of directors shall adjust the dollar amount specified in this subsection (1)(c) in accordance with the percentage change over the previous five-year period in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index. The board of directors shall post the adjusted amount on its website and in its annual reports.

(2) Where the compensation to be paid by the district to the owners of any property that the board of directors of an irrigation district is authorized to take by proceedings in eminent domain has been finally determined to be in excess of five hundred thousand dollars, the courts shall give sufficient time for the submission to and determination by the landowners of the district, at a regularly called general or special election, of the question of whether the district shall pay the compensation or abandon the condemnation proceedings; except that, on July 1, 2022, and on July 1 of every five-year period thereafter, the board of directors shall adjust the dollar amount specified in this subsection (2) in accordance with the percentage change over the previous five-year period in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index. The board of directors shall post the adjusted amount on its website and in its annual reports. If the landowners, by majority vote of all the votes cast at the election, vote for the payment of the compensation, the courts shall give the district the necessary additional time to pay the compensation either by levy and collection of assessments against the lands of the district, by the issuance and sale of bonds of the district, or by both such methods, as may be determined at a district election.

(3) The board may also enter into any obligation or contract with the United States for the construction or operation and maintenance of the necessary works for the delivery and distribution of water therefrom; or for drainage of district lands; or for the assumption, as principal or guarantor, of indebtedness to the United States on account of district lands; or for the temporary rental of water under the provision of the federal reclamation act and all acts amendatory thereof or supplementary thereto and the rules and regulations established thereunder; or the board may contract with the United States for a water supply under any act of congress providing for or permitting such contract and may convey to the United States as partial or full consideration therefor water rights or other property of the district. The district also has power to take over the assets and assume the liabilities of water users' associations organized for cooperation with the United States under the provisions of the act of congress approved June 17, 1902 (32 Stat. 388), and acts amendatory thereto, in case a majority of the lands of each association shall be within such district, subject to the provision that the shareholders of such association by vote, as provided by their articles of incorporation and bylaws, shall assent and agree that such assets and liabilities shall be so taken over.

(4) The powers conferred by this article 42 are cumulative and are in addition to all powers possessed by an irrigation district under the other laws of this state.



§ 37-42-114. Landowners - definition - evidence of ownership

(1) "Landowner", as used in this article 42, means an owner in fee of lands within the boundaries of any irrigation district organized or proposed to be organized, whether a resident or nonresident of the district, who or that is a citizen of, or an entity or arrangement created or organized within, the United States.

(2) Where such landowner is under disability, or infancy, insanity, or otherwise, or the lands are held under administration, guardianship, conservatorship, receivership, or other similar proceeding, the administrator, executor, guardian, conservator, receiver, or other like officer shall be considered the "landowner" for the purposes of this article and, when authorized by the court having jurisdiction to do so, may act in that capacity in the formation, organization, operation, management, or dissolution of any irrigation district as any other landowner thereof.

(3) For the purposes of this article 42, evidence of ownership is prima facie established by the certificate of the county assessor of the county wherein the lands involved are situated or by certificate of the register of the state board of land commissioners.



§ 37-42-115. Land board as landowner

(1) The state board of land commissioners is hereby authorized to act in the capacity of landowner with reference to any lands under its management or control; except that no such lands under the control or management of the state board of land commissioners, or upon which less than two-thirds of the purchase price has been paid under contracts to purchase such lands, shall be included within any irrigation district organized under this article over the written objection of such state board of land commissioners, and upon opportunity given to offer such objection.

(2) Any such lands when included within any irrigation district shall be subject to all the terms and provisions of this article for all purposes, and the state treasurer is authorized to pay assessments for district purposes upon such lands out of the proper funds, upon order of the state board of land commissioners.



§ 37-42-117. Directors to adopt plans

(1) The board of directors of any irrigation district organized under this article, as soon as organized, shall adopt a definite and complete plan for carrying out the purposes of its organization, which plan shall include a definite means for the irrigation or reclamation of the lands included within such area, as well as the plans proposed for financing such undertaking. This plan shall be set out at length in the record of the proceedings of the board of directors.

(2) and (3) (Deleted by amendment, L. 91, p. 893, § 24, effective June 5, 1991.)



§ 37-42-118. Bond election - ballots

(1) After the plan specified in section 37-42-117 has been adopted, the board of directors may then call a district election for the purpose of voting upon the question of authorization and issuance of district bonds in an amount and in such series and dates of maturities, but none later than forty years from date of issue and bearing such interest not exceeding seven percent, as shall be first determined by resolution of said board. Notice of said election shall be given as in case of other special elections of irrigation districts, or such question may be submitted at a general election. At the time and place named in the call, the election shall be held and the question of the authorization of bonds, and any other matter named in the call, shall be submitted to vote of the landowners, who shall vote by ballot. On the ballots cast concerning the authorization and issuance of bonds shall appear a recital of the amount of bonds proposed, the series and dates of maturities, the rate of interest they shall bear, and, beneath such recital, the words "Bonds, Yes ...." and "Bonds, No ....", with a cross marked opposite the words expressing the voter's choice. Bonds shall not be construed to be authorized, and none shall be issued, except upon an affirmative vote of the majority of the total voting strength of the district.

(2) If bonds are authorized, the board of directors shall immediately cause the same to be issued. They shall be in denominations of not less than one hundred dollars and not more than one thousand dollars and shall be in the total amount and in such series and dates of maturities and bear interest as authorized by vote of the landowners. All bonds so issued shall be numbered consecutively beginning with the number one, shall become due in the order of their serial numbers, shall bear interest payable semiannually evidenced by coupons attached thereto bearing the same number as the bonds to which they are attached, and shall be registered with the county treasurer of the county wherein is situated the office of such irrigation district, and it is the duty of the county treasurer to keep a list of such bonds, serially, with the names and addresses of the owners thereof, as furnished him from time to time. Such bonds may contain a provision for redemption upon call, serially, as provided in this article, shall be in such form as prescribed by the board of directors, and shall be signed by the president of the district, attested by the secretary thereof, and countersigned by the district treasurer. Such bonds may be issued and the proceeds of their sale used for the payment of the first two years' interest thereon and for any of the several purposes of this article, except for maintenance, operation, or salaries.

(3) If a contract is proposed to be made with the United States, the question to be submitted to the voters at such special election is whether a contract shall be entered into with the United States. The notice of election shall state the maximum amount of money payable to the United States for construction purposes, exclusive of penalties and interest, and the water rights and other property, if any, to be conveyed to the United States. The ballots for such election shall contain the words "Contract with the United States, Yes" and "Contract with the United States, No", or words equivalent thereto.



§ 37-42-120. Additional bonds

If, after the issuance and sale of a series of bonds under this article, it becomes necessary to authorize an additional issue or series of bonds, the same may be authorized and sold in like manner and in accordance with the provisions of this article as to a first issue of bonds but shall be subject to said first issue.



§ 37-42-121. Sale of bonds - notice

The board of directors may sell bonds so authorized and issued from time to time as may be necessary for district purposes, having first by resolution declared its intention to do so and having appointed a day and hour therefor. Notice of such sale shall be given by publishing the same for twenty days in a daily newspaper published in the city of Denver, Colorado, and in such other newspapers as the board may designate. The notice shall state the time and place at which sealed bids shall be received to purchase such bonds as shall be offered, and sale shall be made to the highest responsible bidder; except that the board may reject all offers and refuse to sell in case no responsible bid is received for ninety-five cents or more on the dollar.



§ 37-42-122. Bonds - assessments

Such bonds and the interest thereon, and all payments due or to become due to the United States under any contract between the district and the United States, which bonds of the district have not been deposited with the United States, shall be paid solely by revenue derived from an annual assessment upon the lands lying within and forming a part of said district, and said lands within said district shall be and remain liable to be assessed for such payments as provided in section 37-42-126. Public lands of the United States within any district shall be subject to taxation for all purposes of this article to the extent provided by the act of congress approved August 11, 1916, upon full compliance therewith by the district.



§ 37-42-123. Rescission of action authorizing bonds

If the landowners of an irrigation district desire to rescind their action authorizing an issue of bonds, they may do so as to any such entire issue remaining unsold in the hands of the board of directors in the same manner as such issue was authorized and upon an affirmative vote of the majority of the total voting strength of the district, whereupon the board of directors shall cancel or destroy said bonds and shall enter that fact, reciting the numbers of such bonds so canceled or destroyed, in the minutes of their proceedings.



§ 37-42-124. Construction of works - bids - notice - contract - bond

(1) After a plan for construction of irrigation or other works has been adopted and approved as provided in section 37-42-117, and funds provided therefor, the board of directors shall call for bids for the construction of the whole or any part thereof. The notice shall be published for four weeks in such papers as the board shall designate as best suited to give widest publicity, and shall set forth that plans and specifications can be seen at the office of the district, that sealed bids for such construction will be received, and that the contract will be let to the lowest responsible bidder, stating the time and place for opening such bids, which, at such time and place, shall be opened in public. Within ten days from the opening of such bids, the board shall let said contract, in whole or in part, to the lowest responsible bidder, or may reject any or all of said bids and readvertise for other bids, or may proceed to construct such works under the superintendence of the officers and employees of the district. Any person to whom a contract is let under this article shall enter into a bond with good and sufficient sureties to be approved by the board, payable to such district for its use in not less than twenty-five percent of the amount stated in said contract, conditioned for the faithful performance of such contract.

(2) All preliminary engineering and construction work shall be done under the direction of a competent irrigation engineer, and shall be approved by the state engineer of Colorado; except that this section shall not apply in the case of any contract between the district and the United States.



§ 37-42-125. Fiscal year - appropriation resolution

(1) The fiscal year of each irrigation district in this state shall commence on January 1 in each year. It is the duty of the board of directors, in accordance with the schedule prescribed by section 39-5-128, C.R.S., to determine the amount of money required to meet the maintenance, operating, and current expenses for the ensuing fiscal year and to certify said amount by resolution to the board of county commissioners of the county in which the office of the district is located, together with such additional amounts as may be necessary to meet any deficiency in the payment of said expenses theretofore incurred. The board of directors may fix the amount payable for any tract containing one acre or less and, if so, similarly shall certify this amount to the board of county commissioners. The board of directors shall also fix the amount payable by each tract within any district with which the United States has made a contract and shall certify the same to the board of county commissioners.

(2) The amount so fixed shall be in accordance with the federal reclamation laws and the public notices, orders, and regulations issued thereunder and shall be in compliance with any contracts made by the United States with any owners of said lands and in compliance further with the contracts between the district and the United States. The resolution shall be termed the annual appropriation resolution for the next fiscal year, and any debt or liability incurred or warrant issued in excess of the amount therein stated shall be absolutely void, except upon express authority conferred by the landowners at a general or special election.



§ 37-42-126. Assessment of lands - valuation

(1) It is the duty of the county assessor of any county embracing the whole or a part of any irrigation district to assess and enter upon his records as assessor in its appropriate columns the assessment of all lands, including public lands subject to assessment under the congressional act of August 11, 1916, exclusive of improvements, situate, lying, and being within any irrigation district in whole or in part of such county. Immediately after said assessment has been extended as provided by law, the assessor shall make returns of the total amount of such assessment to the board of county commissioners of the county in which the office of said district is located.

(2) All lands within the district for the purpose of taxation under this article shall be valued by the assessor at the same rate per acre; except that in no case shall any land be taxed, or subject to taxation, for irrigation district purposes under this article, or under any other or former law relative to irrigation districts, which by reason of location, or the broken uneven surface, or unsuitable character or quality of the soil is unsuitable for irrigation and cultivation, or which, from any natural cause is not capable of irrigation and cultivation, except at a financial loss, nor shall tracts of land of one acre or less be taxed for irrigation purposes if the board of directors of the irrigation district has fixed an amount payable for each of such tracts. If the amount of water available from the water system of the irrigation district is wholly insufficient for the successful growing and maturing of crops on the entire acreage of lands within the district and susceptible of irrigation therefrom, that fact may be alleged and, upon proof, shall entitle the owner of lands that have never been cultivated and irrigated from the water system of such irrigation district to the relief provided for in this article.

(3) Where a contract is entered into between the United States and an irrigation district organized under this article providing for the payment of charges at an unequal rate per acre, district land so affected shall not be valued by the county assessor under the foregoing provision of this section, but in such case the county assessor shall assess such district land in accordance with the certificate provided for in section 37-42-125 and in compliance with the terms of such contract between the United States and the district.



§ 37-42-127. Levy to pay interest and expenses

(1) It is the duty of the board of county commissioners of the county in which the office of any irrigation district is located, immediately upon receipt of the returns of the total assessment of said district and upon the receipt of the certificates of the board of directors certifying the total amount of money required to be raised as provided in section 37-42-125, to fix the rate of levy necessary to provide the amount of money required to pay the interest and principal of the bonds of said district as the same becomes due; also, to fix the rate necessary to provide the amount of money required for any other purposes provided in this article which are to be raised by the levy of assessments upon the real property of said district; and to certify said respective rates to the board of county commissioners of each county embracing any portion of said district. The rate of levy necessary to raise the required amount of money on the valuation for assessment of the property of said district shall be increased fifteen percent to cover delinquencies.

(2) For the purposes of said district, it is the duty of the board of county commissioners of each county in which any irrigation district is located, in whole or in part, at the time of making levy for county purposes, to make a levy, at the rates above specified, upon all lands in said district within their respective counties and, in case of contract with the United States, in the amounts and on the tracts as fixed and certified by the board of directors. If the board of directors of an irrigation district has certified the amount payable for any tract of one acre or less, it is the duty of the board of county commissioners of each county in which the irrigation district is located, in whole or in part, also to levy such amount against each of such tracts. All taxes levied under this article are special taxes.



§ 37-42-128. Collection of assessments

(1) Repealed.

(2) It is the duty of the county treasurer of any county wherein is located the whole or any part of an irrigation district to collect and receipt for all irrigation district assessments levied. The revenue laws of this state for the assessment, levying, and collection of taxes on real estate for county purposes, except as modified in this article, shall be applicable for the purposes of this article, including the enforcement of penalties and forfeitures for delinquent assessments, and, in the collection and enforcement of irrigation district assessments, the county treasurer is authorized to issue such instruments and do such acts at such times, in the same manner and with like effect, as authorized by the general revenue laws concerning such taxes upon real estate for county purposes.

(3) Repealed.

(4) The county treasurer of each county comprising all or a portion only of an irrigation district shall remit to the district treasurer all money collected or received by him or her on account of the district.

(5) Repealed.

(6) The district treasurer shall report monthly to the board of directors of the district the amount of money in the district accounts, the amount of money paid from the district accounts during the previous month, and an account of bonds retired or United States contract payments made, if any.

(7) All such district assessments collected and paid to the county treasurer shall be received by said treasurer in his official capacity, and he shall be responsible for the safekeeping, disbursement, and payment thereof the same as for other moneys collected by him as such treasurer. The county treasurer shall receive for the collection of such assessments such amount as the board of directors may allow, as provided in section 30-1-102, C.R.S. Any assessment collected and paid to the county treasurer for districts that are defunct or have not been in operation for five or more years shall be transferred by the county treasurer to the county general fund.



§ 37-42-130. Call of bonds - surplus fund

If bonds are issued which are subject to redemption prior to maturity, and if, after the payment of all coupons and bonds due in any fiscal year, it is found that the bond fund of an irrigation district contains an amount of money sufficient therefor, it is the duty of the district treasurer to call such bonds as first become due and payable and to retire such indebtedness. Call shall be made by registered mail, addressed to the holder of such bonds so called at his address of record, giving the number of the bonds called, and notifying the holder thereof, that upon presentation of such bonds with all future due coupons attached, they shall be redeemed at their face value, with interest to date of call. When any bond has been so called, such fact shall be noted upon the bond register of the district treasurer, and money in the amount of its face, with interest to date of call, shall be set aside for its payment from the bond fund, and no coupons upon such bond maturing at a date later than the date of such call shall be paid. If money remains in or is paid into the bond fund after final liquidation of all bonded indebtedness, such money shall be transferred to the general fund by the treasurer of the district.



§ 37-42-131. Payment of general expenses

(1) Repealed.

(2) (a) For the purposes of defraying the expenses of the organization of the district and the care, operation, management, repair, and improvement of all canals, ditches, reservoirs, and works, including salaries of officers and employees, the board may:

(I) Fix rates of tolls and charges and collect them from all persons using the district's structures or water for irrigation or other purposes;

(II) Provide, in whole or in part, for the payment of the expenditures specified in this subsection (2)(a) by levy of assessments therefor, as provided in section 37-42-126; or

(III) Both fix tolls and levy assessments.

(b) If the money raised by the sale of bonds issued is insufficient and if bonds are unavailable for the completion of the plans of works adopted, the board of directors shall provide for the completion of the plans by levy of an assessment therefor in the same manner in which levies of assessments are made for other purposes.



§ 37-42-132. Relief from bonded indebtedness

(1) At any time after the expiration of two years from the date of the issuance of any bonds under this article, any landowner may relieve his lands from the burden of such bonded indebtedness in the following manner: He shall pay to the district treasurer an amount of money sufficient to retire district bonds in such ratio to the total bonded indebtedness of the district as the acreage of lands which he owns within such district bears to the total acreage thereof, subject to such bonded indebtedness, plus fifteen percent; except that, where such district may have outstanding more than one issue of bonds, the bonds of any one issue may be thus retired without reference to other issues; and where such payment is insufficient to furnish money to retire an entire bond, such landowner shall pay such further sum as shall be required to retire an entire bond, and the treasurer shall issue to him a lien bond in a denomination representing such excess payment, bearing the same serial number, of like terms, and with the same rate of interest as the bond of the last serial number so retired.

(2) The treasurer shall thereupon issue to such landowner his official receipt in duplicate, one of which receipts shall be filed with the secretary of such irrigation district and one filed for record in the office of the county clerk and recorder of the county wherein the lands involved are situated. From and after the filing, such lands shall be free and clear from any and all liens, levies, and assessments of such bonded indebtedness for which such payment was made; except that, in the case of a contract with the United States, the provisions of this section shall not apply, but, in such case, the real property of the district shall be and remain liable to be assessed for all payments provided for in such contract with the United States until the obligations under such contract have been paid.



§ 37-42-133. Exclusion of land from district

(1) Any landowner desiring the exclusion of any of his lands from an irrigation district organized under this article shall present to the board of directors of such district his verified petition describing such lands and praying their exclusion by order of such board. He shall allege and show by certificate of the county clerk and recorder of the county wherein such lands are situate that such lands are not subject to any bonded indebtedness of such district and, by certificate of the county treasurer of such county, that all levies for the general fund of said district have been paid upon said lands. Whereupon, said board shall proceed to an examination of the matters alleged in said petition as it sees fit and shall consider the advisability of such exclusion. If it finds that such land is not burdened with any bonded indebtedness of such district, and that all levies made thereon have been paid, or proper security given for payment of such levies as are not yet payable, and that its exclusion from the district would in no way damage or injure other lands of said district, it may order such exclusion, and thereafter such lands shall be dropped from the lists of district lands for all purposes; except that such exclusion shall in no way affect or impair any of the rights or obligations of such district.

(2) The board of directors of an irrigation district is authorized to exclude any lands situate in the district where the board believes that the exclusion of such lands from such district would be in the best interest of other landowners in such district. Such board may order such exclusion, and thereafter such lands shall be dropped from the lists of district lands for all purposes; except that notice shall be published first in a newspaper in said district or county thereof for a period of two successive weeks, and, in the event there is no such newspaper published in such district, such intended order shall be posted at the office of the district board and in at least two other public places within the boundaries of said district, and notice shall also be served upon the owners of the lands proposed to be excluded before the making of such order. Proof of such posting and publication and also of such notice having been served upon the landowner shall be duly made and recorded in the minutes of the board of directors.

(3) However, when the district makes such an order, anyone having a water privilege on such land so excluded shall be reimbursed for the value of such privilege, and the owners of said lands shall have the right to appeal to the district court of the judicial district in which such land is situate to have such order reviewed and set aside, if improperly made. In case a contract has been made between the district and the United States, no change shall be made in the boundaries of the district, and the board of directors shall make no order changing the boundaries of the district until the secretary of the interior assents thereto in writing and such assent is filed with the board of directors.



§ 37-42-134. Inclusion of land in district

(1) Landowners representing a majority of the acreage of any tracts of land susceptible of irrigation from the system of any irrigation district already organized may present their petition to the board of directors of such irrigation district, praying that such lands be included within the district. Such petition shall describe each tract of land sought to be included within such district and give the name of the owner thereof. It shall be accompanied by a map prepared by a competent civil engineer, showing the proposed method of irrigation of the land involved and the susceptibility of its irrigation from the system of such district. Upon the filing of such petition, it is the duty of the secretary of such district to cause notice thereof to be published, at the expense of such petitioners, once each week for three successive weeks in a newspaper designated by the board and of general circulation within such district and to set said petition down for hearing before the board at its next regular meeting after the last of such publications.

(2) At the date set for hearing, such board shall proceed to hear said petition and any objections thereto that have been offered in writing by any landowner of the district or other interested person and may allow or reject said petition in whole or in part in its discretion. As a condition precedent to the granting of such petition, the board of directors shall require the payment into the bond fund of such amount, as nearly as the same can be estimated, as such land as is included by its order would have been assessed on account of such fund if it had been in such district from the date of its organization and, in addition, may require such further payments as it considers just and equitable to be paid into the general fund; but, in case any unentered public land is so included within any irrigation district, such payment shall be assessed against such lands on the records of the district and collected in the manner authorized by the act of congress of August 11, 1916.

(3) In case a contract has been made between the district and the United States, no change shall be made in the boundaries of the district unless the secretary of the interior assents thereto in writing and such assent is filed with the board of directors. Upon such assent any lands excluded from the district shall be discharged from all liens in favor of the United States under a contract with the United States.



§ 37-42-135. District to lease surplus water

Whenever any irrigation district organized under this article 42 acquires water in excess of its own needs or becomes the owner of water or rights capable of use for other purposes than those for which it was organized, without impairing or injuring such use, it may lease the water or rights for use within or without the district for any beneficial use permitted by decree or applicable law, upon affirmative vote of the board of directors authorizing the lease, and the rentals derived from the lease shall be paid into the general fund of the district. At its option the board of directors may cancel any lease upon which any rental is past due and unpaid.



§ 37-42-136. Drainage of lands - surveys

The board of directors of any irrigation district may cause surveys, maps, estimates of cost, and a report of feasibility to be made looking to the drainage of the whole or any part of an irrigation district which may have become, or threatens to become, seeped or too wet or which requires drainage for profitable cultivation. Such surveys, maps, estimates, and report shall be filed in the office of the district, and such matters shall be submitted to the landowners at a general or special election held not less than sixty days from the date of the filing of such documents. If the landowners express their approval of such drainage undertaking by affirmative vote of a majority of the votes cast at such election, the district may proceed to do such drainage work and shall have like powers with reference thereto, including the levying of an assessment or the issuing of bonds, to defray the expense thereof.



§ 37-42-137. Sale of surplus water - proceeds

The board of directors may sell property or assets of the district not needed for district use nor essential to its operation from time to time as it directs and upon such notice as it designates, and shall cause the proceeds thereof to be placed in the bond fund or United States contract fund of the district. If the district has no bonded or United States contract indebtedness, then the proceeds shall be placed in the general fund.



§ 37-42-138. Confirmation of organization and bonds

(1) The board of directors of any irrigation district organized under this article at any time may file a petition in the district court of the county wherein is situated the office of such district praying for a judicial examination and determination of the question of the validity of the organization of the district, or of any bonds issued, whether sold or not, or of any assessment levied, or of any order, act, proceeding, or contract of said district. Such petition shall set forth the facts whereon the validity of such organization or of such bonds, assessment, order, act, proceeding, or contract is founded and shall be verified by a member of the board.

(2) Thereupon a notice in the nature of a summons shall issue under the hand and seal of the clerk of said court, directed to all landowners, creditors, or other persons interested in said district, naming it, which designation shall be deemed sufficient to give the court jurisdiction of all matters and parties involved and interested. Service shall be obtained by publication of such notice as in the case of publication of summons in an action to quiet title to real property. Any landowner, creditor, or other interested person may move to dismiss or answer said petition within the time allowed therefor. All persons filing motions to dismiss or answers shall be entered as defendants in said cause and their several defenses consolidated for hearing or trial.

(3) Upon hearing, the court shall examine into all matters and things affecting the validity of the matter in controversy, shall make a finding with reference thereto, and shall enter judgment and decree as the case warrants. In reaching its conclusions in such causes, the court shall follow a liberal interpretation of the law and shall disregard informalities or omissions not affecting the substantial rights of the parties, unless it is affirmatively shown that such informalities or omissions led to a different result than would have been otherwise obtained. The Colorado rules of civil procedure shall govern matters of pleading and practice as nearly as may be. Costs may be assessed or apportioned among contesting parties in the discretion of the trial court. Review of judgments of the district court by an appellate court may be had as in other civil causes.



§ 37-42-139. Dissolution of district - election

(1) A plan for the dissolution of any irrigation district organized under this article may be submitted to the landowners at a special election held for that purpose. Such plan must provide for the payment of all district debts and liabilities and the disposition of district assets. If the landowners authorize such dissolution by an affirmative vote of a majority of the entire voting strength of the district, the directors shall proceed to carry out the plan so authorized and, upon the accomplishment thereof, shall file their certificate of such fact with the county clerk and recorder of each county wherein any part of said district is situated.

(2) Thereupon, the district shall be considered at an end; except that, within fifteen days from the date of the vote of the landowners authorizing such dissolution, any landowner or creditor may contest the validity of such proceeding or the legality of the proposed plan of dissolution by action in the district court of the county wherein the district office is situated, and, pending determination in such cause, no action shall be taken by the board of directors thereunder. If any funds remain in the hands of the district treasurer to the credit of such district after its dissolution, such funds shall be distributed among the landowners in proportion to the acreage of their lands within the district.



§ 37-42-140. Districts organized after April 7, 1921

This article 42 applies only to irrigation districts organized after April 7, 1921, and no existing laws in any manner relating to irrigation districts apply to or affect irrigation districts organized after that date, but existing laws and all amendments thereto made after that date remain in and have full force and effect as to all irrigation districts organized prior to April 7, 1921. However, whenever landowners of a majority of the number of acres of the irrigable land in any irrigation district organized prior to April 7, 1921, petition the board of directors to call a special election for the purpose of submitting to the landowners entitled to vote at elections of the irrigation district a proposition to vote, at any regular or any special election called and notice given for such purpose, upon the question whether the irrigation district shall thereafter operate under this article 42, and if two-thirds of the landowners of the irrigation district voting upon the question vote in favor of coming under this article 42, upon the filing of a statement of the results of the election in the manner provided by section 37-41-112, the irrigation district is thereafter governed by this article 42. The election of the district to come under this article 42 does not invalidate any act or proceeding previously done under the laws governing the irrigation district prior to the election and does not impair any obligation of the irrigation district or any right thereunder.



§ 37-42-141. Ratification of irrigation district

If the landowners of an irrigation district entitled to vote at elections have authorized the dissolution of the district in the manner provided by section 37-42-139 but the plan of dissolution so authorized has not been implemented and the district has continued to function as an irrigation district, the district may submit the question of ratification of the district to the qualified voters in a district election as specified in section 37-42-112. If a majority of the votes cast at the election are in favor of the ratification of the district, the prior authorization of dissolution shall be deemed null and void. The directors shall file their certificate of that fact with the county clerk and recorder of the county wherein such district is situated, and the district shall be deemed, for all purposes, to be a de jure irrigation district.






Article 43 - Irrigation Districts of 1905 and 1921 and Irrigation District Salinity Control Act

Part 1 - Irrigation Districts of 1905 and 1921

§ 37-43-101. Definition of landowner

For the purposes of sections 37-43-101 to 37-43-103, a "landowner" shall be held to be any individual eighteen years of age or older, owning in fee within an irrigation district land in excess of one acre that is subject to irrigation district taxation or assessment, who is a citizen of the United States or has declared his or her intention to become a citizen of the United States and is a resident of the state of Colorado or who is an entryman upon public lands of the United States and is residing thereon. Any landowner shall be eligible to election as a director of the district in which the landowner is entitled to vote.



§ 37-43-102. Landowners to vote for directors on acreage basis

Landowners in irrigation districts in this state who do not have the right to vote for district directors on an acreage basis shall have such right if so authorized as provided in sections 37-43-101 and 37-43-103.



§ 37-43-103. Directors may submit question

At any general or special election held in any irrigation district, the board of directors may submit to the electors of the district the question of voting for directors of the district on an acreage basis; except that no landowner has the right to vote more than eighty acres in the election of directors. If at such election a majority of the votes cast are in favor of the proposition, at all elections of directors held thereafter, each landowner of the district shall be permitted to vote for each office to be filled as many votes as he has acres of land within the district which are subject to district taxes or assessments. A landowner may vote in person or by proxy, and any person acting as proxy for another must file written authority therefor with the election judges, which authority must be retained with the other election proceedings. The candidate receiving the most votes shall be declared elected.



§ 37-43-105. Increasing number of directors

The board of directors of any irrigation district in the state of Colorado may submit to the electors of any such district the question of whether or not the number of directors of such district shall be increased from three to five.



§ 37-43-106. Calling election - ballot

Such election may be called by any board of directors and shall be called if a petition therefor, signed by thirty percent of the qualified electors in said district, as defined in section 37-43-108, is presented to any such board, which election shall be a special election and the question to be voted upon shall be submitted upon printed ballots on which the said question shall be set forth as follows:

FOR an increase of the number of directors of the .....

Irrigation District from three to five square;

AGAINST an increase in the number of directors of the .....

Irrigation District from three to five square;



§ 37-43-107. Voting

The preference of voters shall be indicated by inserting a cross mark following either one or the other of the foregoing propositions, and said ballot shall have printed upon the face thereof instructions to the voters, worded as follows:

"To vote for or against an increase in the number of directors of the ............. Irrigation District, a voter shall place a cross mark in the space at the right of the words expressing his wish either 'FOR' or 'AGAINST' such increase."



§ 37-43-108. Who may vote

Any qualified elector, as defined in the law under which such district is organized, owning agricultural lands of one acre or more in extent may vote at such election and is entitled to one vote and shall not vote upon an acreage basis regardless of whether or not the landowners in the particular district have the right to vote upon an acreage basis in the election of directors.



§ 37-43-109. Canvassing vote - directors-at-large

The vote shall be canvassed by the board of directors at its first regular meeting after such election, and, if a majority of landowners voting at such special election vote for an increase in the membership of directors of the said district from three to five, at their next regular meeting following such election, the board of directors shall appoint two electors within the said district to serve as directors-at-large to represent and act for the entire district and to serve until the next regular election for directors in the district.



§ 37-43-110. When directors-at-large elected

At the next general election following such special election, in the event the landowners vote in favor of an increase in the membership of the board of directors, there shall be elected two directors-at-large, one to serve for two years and one for three years, and, at each regular election thereafter held in said district immediately preceding the expiration of the term of office of any such director-at-large, a successor shall be elected to succeed him for a term of three years.



§ 37-43-111. Eligibility of directors

The law applicable to the qualification of directors shall be applicable to directors-at-large so appointed or elected.



§ 37-43-112. Agricultural college and school lands included

For the purpose of furnishing water and securing water rights for agricultural college and public school lands lying within or adjacent to the boundaries of any irrigation district organized, the state board of land commissioners is authorized to petition all such lands into such irrigation districts.



§ 37-43-113. Petition - form and execution

All such petitions shall be in the form provided by law for the petition of other lands into such irrigation districts, and shall be signed, sealed, and acknowledged by the register of the state board of land commissioners on behalf of said board and shall in addition be countersigned by the governor of the state on behalf of the state and, when so signed, sealed, acknowledged, and filed with the board of directors of any irrigation district, shall be deemed to give the assent of said state board of land commissioners and the state of Colorado to the inclusion of all lands therein described in said irrigation district.



§ 37-43-114. Assessments

All such lands so included in any irrigation district in this state shall be assessed for irrigation district purposes in the same manner and at the same rate as other lands in such irrigation districts.



§ 37-43-115. Mode of payment - receipts

It is the duty of the county treasurer of each county in this state wherein any irrigation district is located and in which such lands have been so included to notify the register of the state board of land commissioners on or before February 1 of each year of the amount of district assessments due on such lands, giving therein the exact description of each tract of land so assessed and the amount of assessments due thereon. Immediately upon receiving such notice, it is the duty of the register of said state board of land commissioners to place the same before said board at its next regular meeting at which it shall examine said notice of assessments due, and, if the same is found correct, the board shall certify the same to the state treasurer who shall pay the same out of any moneys in his hands belonging to said respective land funds howsoever derived and charge the same to said respective funds. Such payment shall be by warrant from the state treasurer to the proper county treasurer, and, when so received by him, he shall issue his receipts therefor in the name of the state board of land commissioners, and shall in addition issue a duplicate receipt to said state treasurer.



§ 37-43-116. Purchaser to pay accrued assessments

Upon the receipt of such receipts from said county treasurers, it is the duty of the register of the state board of land commissioners to enter and charge the same against each tract of land so paid on, in a book to be kept by him for that purpose, showing the amount paid, date of payment, and to whom paid. Whenever any of said tracts of land are sold, the purchaser thereof, in addition to the purchase price therefor, shall pay all of such accrued assessments so paid, together with interest thereon, from the date of payment at the rate of six percent per annum, such accrued assessments and interest thereon to be included in the total purchase price to be paid by said purchaser; except that this section shall not apply to such assessments which have been paid by the lessees of any such tracts of land theretofore leased from the state as provided in section 37-43-117.



§ 37-43-117. Lessee to pay assessments in addition to rent

In the event that any such tracts of land so included within any irrigation district are leased from the state board of land commissioners, then all such lessees, in addition to the rental paid to said state board of land commissioners, shall pay such an additional amount to said board as will equal the district assessments levied upon such lands for the year in which such rental shall be paid; and such moneys, when so received by the register of the state board of land commissioners, shall be turned in to the state treasurer and kept in a separate fund for the payment of such assessments.



§ 37-43-118. Purchasers to pay to register until patent

All contracts for the sale of any such lands included within any irrigation district, in addition to the purchase price to be paid, shall provide that such purchaser, on or before March 1 in each year, until he has secured a patent for such lands, shall pay to the register of the state board of land commissioners an amount to equal the district assessments so levied upon such lands for the year in which such payment is to be made, and such moneys when so received by said register shall be turned in to the state treasurer and kept in a separate fund for the payment of such assessments.



§ 37-43-119. Board of directors may exclude land

The board of directors of an irrigation district by resolution may exclude any lands from the district, if such district does not have any outstanding unpaid bonded indebtedness and if the permission of the owner of the fee title and of any equitable owner has first been had or secured for such exclusion.



§ 37-43-120. Land may be excluded at time of refinancing

At any time during the refinancing of the bonded indebtedness of an irrigation district, the board of directors thereof by resolution may exclude any land from such district, provided such exclusion is known to the purchaser of the district's refunding bonds.



§ 37-43-121. Prior exclusion of lands

All exclusions of lands made prior to February 16, 1935, by boards of directors of irrigation districts which would be lawful under the terms and provisions of sections 37-43-119 and 37-43-120 are declared to be lawful.



§ 37-43-122. Irrigation districts to provide drainage

Upon presentation of a petition to the board of directors of an irrigation district signed by not less than two-thirds of the legal voters of such district, each of whom is the owner of five acres or more of lands within the district and has paid the irrigation district taxes in full upon all his real property located within said district during the calendar year preceding the presentation of said petition, any irrigation district organized under the laws relating to such districts may provide for any drainage made necessary by the irrigation provided for by such laws. The officers, agents, and employees of such districts shall have the same powers, duties, and liabilities respecting such drainage, and the construction, repair, maintenance, management, and control thereof as they have respecting such irrigation, and all laws respecting such irrigation or such irrigation districts shall be so construed, applied, and enforced as to apply to such drainage as well as such irrigation.



§ 37-43-123. Title in seepage or waste waters

Whenever it appears necessary, proper, or beneficial to the lands affected thereby to drain such lands or any portion thereof on account of the irrigation which has been done, or which is intended to be done under such laws, whether for the purpose of more beneficially carrying on such irrigation, or increasing the available water supply of the district or for any other purpose, whether the irrigation works have already been constructed or not, it is the duty of the board of directors to provide for such drainage, and said board and its officers, agents, and employees shall do all necessary and proper acts for the construction, repair, maintenance, and management of drainage work for such purposes. Any irrigation district shall have a first and preferred right to the beneficial use of all seepage, waste, and percolating waters flowing within said district or collected and conveyed by drainage works constructed in any portion of the lands of the district. Any segregated lands drained under the provisions of this section and section 37-43-122 shall be immediately reinstated, placed upon the tax roll by the county assessor, and taxed for irrigation district and drainage purposes, and all of said lands shall bear their pro rata share of all bonded indebtedness of such irrigation district. Any lands not included in said irrigation district before, which are benefited by said drainage system, shall be assessed by the county assessor and taxed for irrigation district and drainage purposes and shall bear a full proportion of all of said irrigation district bonds and costs of drainage, in accordance with the terms of payment specified by said district.



§ 37-43-124. Sale of water rights and property

The board of directors of any irrigation district may sell or dispose of any part or all of the irrigation works, franchises, water rights, or other property of the district when authorized so to do by the vote of a two-thirds majority of the legally qualified electors of the district, in the manner and upon the conditions provided in section 37-43-125, and the authority so vested in the board of directors shall be and remain effective until such sale is fully consummated, unless previously revoked by the vote of a majority of the qualified electors of the district or such sale fails by act of the purchaser.



§ 37-43-125. Election - notice - canvass

Whenever it is desired to sell property of the district, the board of directors, by resolution entered in the minutes of their proceedings, shall submit such questions to the qualified voters of said district at a special election of the district called for such purpose or at a general district election when noticed as provided in this section. The notice of said election shall be published and posted for the same length of time and in the same manner and the election shall be conducted the same as in case of an election for an original issue of bonds. The notice shall also contain a general description of the property, or interest therein, to be sold, the conditions of the terms of sale, the time and manner of payment, and such other information as may be necessary to fully advise the voters of the facts, together with the substance of any plan proposed to carry the same into execution and any settlement with the bondholders of the district, or any proposed contract may be published in full. The ballot shall contain such appropriate words as shall enable the electors to indicate their approval or disapproval of the propositions submitted. The returns shall be canvassed and the statements of the results of said election shall be entered and filed in the same manner as in case of an original issue of bonds. Two or more propositions may be submitted at the same election.



§ 37-43-126. Determination of validity of sale

(1) In case, upon the canvass of a vote at such election, it is found and declared by said board of directors that a majority of the votes cast at such election have been cast in favor of selling all or part of the dams, reservoirs, canals, franchises, water rights, and other property of the district, then said board of directors may file a petition in the district court of the county wherein is located the office of such board to determine the validity of the proceedings had for the sale of the dams, reservoirs, canals, franchises, water rights, and other property of such district. The same petition shall set forth the same facts required to be given in the notice of election.

(2) Such actions shall be in the nature of a proceeding in rem and jurisdiction of all parties interested may be had by publication of a notice of the pendency of such action at least once a week for three weeks in some paper of general circulation published in the county and district where the action is pending; except that if the district is situated in more than one county, then the publication shall be made in one newspaper in each county where the district is situated, said newspapers to be designated by the judge of the court having jurisdiction of the proceedings; or the court may provide for notice by posting not less than thirty days before the date set for hearing such petition in any county where no newspaper is published. Jurisdiction shall be complete in thirty days after the posting or last publication of such notice.

(3) Such notice shall be directed as follows:

"To all holders of indebtedness of the ............. irrigation district (inserting the name of the district whose property is to be sold, etc.); to all landowners within said district, and to all others interested in the proposed sale of the dams, reservoirs, canals, franchises, water rights, and other property of said irrigation district", and said notice shall state the filing of said petition by the board of directors, the date of filing said petition, and the court in which filed, and shall further state that the object of such petition is to obtain the sale of said dams, reservoirs, canals, franchises, water rights, and other property of the district briefly described in the same, and shall give the date set by the court for the hearing of said petition.

(4) At or before the time set for the hearing of said petition, anyone interested may appear and file written objections to such petition, and may at the time set for the hearing of said petition appear and contest the validity of the proceedings already had, and of the plan proposed for the sale of the dams, reservoirs, canals, franchises, water rights, and other property of the district or any portion thereof, including the validity of any portion of the indebtedness set out in said petition. At the one hearing the court shall determine the amount of indebtedness of said district, and may determine the validity of any portion thereof, and in said proceeding may adjust and determine the rights and liabilities of all parties, and decree an adoption and execution of the proposed plan. Such action shall be speedily tried and judgment rendered. At the hearing the court shall hear and determine the regularity, legality, and correctness of all proceedings and in doing so shall disregard any error, irregularity, or omission which does not affect the substantial rights of the parties.

(5) The rules of pleading and practice in the Colorado rules of civil procedure and in the Colorado appellate rules not inconsistent with the provisions of sections 37-43-124 to 37-43-130 are made applicable to the proceedings provided in this section. Any party shall have the right to appellate review, as provided by law and the Colorado appellate rules, within ninety days after the entering of final decree by the district court and the case shall be advanced on the docket of the appellate court and disposed of with all convenient speed. Unless appellate review is so pursued, the decree entered in said case by the district court shall be final and binding upon all parties interested in said district, whether as officer, electors, landowners, creditors, or otherwise. The costs of any contest may be allowed and proportioned between the parties or taxed to the losing party, in the discretion of the court, and no contest of any matter or thing provided for in this section shall be made other than in the time and manner specified in this section.



§ 37-43-127. Proceedings by elector on failure of board

If no such proceedings have been filed by the board of directors within thirty days after the canvass of said vote, then any qualified elector of the district may bring an action in the district court of the county wherein the office of the board of directors is located. The board of directors shall be made parties defendant and notice shall be served on the members of the board personally, if they can be found in the county; if not, then service by publication as provided in section 37-43-125 shall be sufficient. Proceedings shall be had in the same manner and with the same effect as if brought by the board of directors.



§ 37-43-128. Sale

The sale may be made to any person or to a corporation organized under the laws of the state of Colorado, or may be made to the United States, but no sale of water rights shall in any manner impair or be deemed to relinquish any of the sovereign rights of the state of Colorado in the waters of the state or to control and regulate the diversion, use, and distribution thereof.



§ 37-43-129. Decree of sale

The court in its decree has the power to make the orders necessary to carry out said proposition or plan for the sale of the dams, reservoirs, canals, franchises, water rights, or other property of the district; but no plan for the sale of the entire property of irrigation districts including the dams, reservoirs, canals, franchises, water rights, and other property of the district shall be approved by the court which does not provide for the ultimate payment or liquidation of all the indebtedness of the district and adequate security for the holders thereof, and as well protect the landowners of said district.



§ 37-43-130. Construction

Sections 37-43-124 to 37-43-131 shall be liberally construed to carry out the intent and purpose, and nothing in this article shall be held to curtail or abridge the powers of the district officers, the boards of county commissioners, or the revenue officers of the state in the assessment, levy, or collection of irrigation district taxes, or in any other particular. All such powers are expressly retained and, in addition thereto, such officers have all powers necessary or proper to enable them to fully carry out the provisions of sections 37-43-124 to 37-43-131. The procedure provided in this article shall not be deemed to affect any liens for unpaid taxes or assessments which have been duly levied and assessed, existing at the time of the filing of the petition in the district court; but nothing in sections 37-43-124 to 37-43-131 or in the procedure therein provided shall be construed in any manner to either impair, enlarge, or give additional rights or powers to the holders of bonds or other evidences of district indebtedness. The board of directors of the district has the right to sell or otherwise dispose of any of the personal property of the district in the ordinary course of business, and nothing in sections 37-43-124 to 37-43-131 shall be taken or held to interfere with such right.



§ 37-43-131. Distribution of proceeds

Whenever all of the property of any irrigation district has been disposed of and all of the indebtedness and obligations thereof, if any, have been discharged, the balance of the money of said district shall be distributed to the landowners in said district upon the last assessment roll in the proportion in which each acre of land has contributed to the total amount of said assessments.



§ 37-43-132. Purposes for bond issues

Whenever irrigation districts shall be organized or created under the laws of this state, they have power to construct, build, or acquire irrigation works and to purchase or acquire rights-of-way, reservoirs, water rights, and priorities of rights to the use of water, all of which are declared to be public purposes. Such districts shall be special taxing districts with power to levy ad valorem taxes on all taxable land therein and to collect the same and to issue negotiable coupon general obligation bonds for any of said purposes, the principal of and the interest on which shall be payable from such ad valorem taxes as provided in section 37-43-136. If it is proposed that any district to be organized shall issue bonds under this part 1, the petition for the organization thereof and the notice of the election on the question of organization shall so state.



§ 37-43-133. Meeting of landowners

Whenever the board of directors of any irrigation district proposes to issue negotiable coupon general obligation bonds of the district for one or more of said purposes, it shall call a meeting of the owners of land in the district, at which meeting the question of issuing such bonds shall be submitted. Notice of such meeting shall be given by publication once a week in five consecutive weekly issues of an official newspaper published nearest the center of the district, and the secretary of the board, not later than five days after the first publication of said notice, shall mail a copy of said notice, postage prepaid, to each owner of land within the district. In determining who are owners of land in the district the secretary may rely upon the records on file in the office of the county clerk and recorder of the county in which the district is located. Such notice shall designate the time and place of meeting, not less than thirty days after the first publication of the notice, the purpose and the amount of bonds proposed to be issued, the maximum rate of interest thereon not exceeding six percent per annum payable semiannually, and the time during which the bonds shall mature not exceeding twenty-five years.



§ 37-43-134. Voting on bond issue

The president of the board of directors, or in his absence one of the other members of the board of directors of the district, shall preside at such meeting and the secretary of the board shall act as secretary of the meeting. The landowners present shall elect three of their own number to act as judges who shall determine all questions arising concerning ownership of land and the regularity and authenticity of proxies. The owners of land in the district or their duly authorized proxies shall vote by ballot containing the words "for the bonds" and "against the bonds", with spaces opposite wherein the voter may place a cross mark (X) to express his choice. Said ballot shall also have appropriate places for the signature of the voter and the number of acres of land in the district owned by the voter. Each landowner shall be entitled to cast as many votes as he has acres of land in the district. The owner of the fee title to land in the district or the owner of incomplete title to public land in the district on which a filing has been made and proceedings taken to perfect title in good faith and in full compliance with law shall be deemed to be a "landowner" for the purposes of sections 37-43-132 to 37-43-138, and all persons, corporations, partnerships, or entities owning land in the district shall be entitled to vote at said meeting in person or by their duly authorized proxy. All proxies shall be in writing and shall be acknowledged. The judges shall canvass the votes cast at any meeting held pursuant to said sections and shall certify the result thereof to the board of directors of the district.



§ 37-43-135. Resolution of board of directors

If the result so certified shows that votes representing eighty percent of the acres of taxable land in the district have been cast in favor of the proposed bonds, the board of directors, by resolution, may authorize the issuance of negotiable coupon general obligation bonds of the district. Such resolution shall specify the purpose for which the bonds are to be issued, the date thereof, the rate of interest not exceeding six percent per annum payable semiannually, and the maturities thereof. Such bonds shall mature serially commencing not later than five years after the date thereof and extending to a time not exceeding twenty-five years after the date thereof. The amounts which shall mature in each of the years shall be determined by the board of directors of the district and specified in said resolution. The bonds shall be in the denomination of one hundred dollars or some multiple thereof. The said bonds and the coupons attached thereto shall be payable at such places, within or without the state of Colorado, as shall be designated in such resolution. The bonds shall be signed by the president of the board of directors, countersigned by the county treasurer, ex officio treasurer of the district, sealed with the seal of the district, and attested by the secretary of the board. The semiannual interest coupons attached to said bonds shall be executed with the facsimile signature of the president of the board of directors. The county treasurer, ex officio treasurer of the district, shall make a record of all bonds issued pursuant to sections 37-43-132 to 37-43-138 in a book to be kept in his office for that purpose. Bonds issued pursuant to said sections shall be sold at not less than the par value thereof.



§ 37-43-136. Levy of tax - collection

For the purpose of paying such bonds and the interest thereon, the board of directors of any district issuing bonds under this article is authorized to levy ad valorem taxes on all taxable land within the district. Such taxes shall be certified, extended, and collected at the same time and in the same manner as other irrigation district taxes or assessments, and the revenue laws of the state of Colorado relating to the levy, collection, and enforcement of general taxes, the sale of property for the nonpayment of general taxes, and the rights of redemption shall apply, as nearly as may be, to such irrigation district taxes. The lien of irrigation district taxes levied pursuant to the provisions of sections 37-43-132 to 37-43-138 shall be on a parity with the lien of general taxes, and no sale of land for the nonpayment of general taxes shall extinguish the lien of irrigation district taxes levied to pay the principal of or the interest on any bonds issued under this part 1. In the event that the amount of taxes collected in any year is not sufficient to pay the principal of or interest on bonds due and payable in such year, the deficit shall be made up in the next annual levy.



§ 37-43-137. Bonds receivable in payment of taxes

Bonds of any maturity issued under this part 1 may be used at face value in paying taxes levied to pay the principal of such bonds; except that bonds maturing after the year in which the bonds are so used shall have all future due coupons attached thereto and no credit shall be allowed for such coupons. Interest coupons attached to such bonds and maturing in any year may be used at face value in paying taxes levied for such interest which becomes due and payable in that year.



§ 37-43-138. Construction

The provisions of sections 37-43-132 to 37-43-138 shall not be construed to be exclusive of the provisions of any other laws authorizing the issuance of irrigation district bonds, but shall be construed to be supplemental thereto, and owners of land within any existing irrigation district, with or without the owners of additional lands, may organize a new irrigation district having all the powers conferred by sections 37-43-132 to 37-43-138, by taking such steps and proceedings as may be required by law for such organization.



§ 37-43-139. Bonds to retire warrants

Whenever any irrigation district formed under the laws of this state has issued warrants for any purposes for which said irrigation district could lawfully have issued its bonds, it is lawful for said irrigation district to issue bonds for the purpose of retiring said warrants, submitting the question at a general or special election to the qualified voters of said district and otherwise complying with the provisions of the laws of this state in relation to the issuing of bonds by irrigation districts, and when so issued said bonds may be sold in the same manner as provided by law, at not less than ninety-five percent of the face value thereof, and the proceeds applied to the payment of said warrants and accrued interest, or said bonds may be exchanged for said warrants and accrued interest at not less than the face value of said bonds.



§ 37-43-140. Subject to outstanding bonds

All bonds issued by any irrigation district under the provisions of section 37-43-139 shall be subject to all bonds previously issued by such district.



§ 37-43-141. Levy of tolls or charges

The board of directors of any irrigation district within the state may annually or otherwise levy and assess such tolls or charges as may be necessary to raise moneys for the maintenance and operation or payment of existing unfunded indebtedness of the district, said tolls or charges to be levied and assessed pro rata upon each acre of land within the district for the use of water for the irrigation thereof. By resolution, the board may refuse to deliver water to any land within such district when the owner thereof, within such time as may be fixed by such resolution, fails or refuses to pay in cash, to the secretary or treasurer of the district, such tolls or charges. Where a district takes over by deed or assignment or otherwise any irrigation system or works, or parts thereof, either upon reorganization or otherwise, the board of directors of any such district in like manner may collect any and all assessments theretofore levied for maintenance and operation by its predecessor in the ownership or operation of such system, whether such predecessor is a district or a mutual company, if such assessments are assigned to and become the property of the district seeking to collect the same.



§ 37-43-142. Where payment of tolls made

Payments of tolls or charges provided for in section 37-43-141 shall in each instance be made to the secretary or treasurer of such district as may be directed by the board of directors thereof.



§ 37-43-143. Water may be refused - when

The board of directors of any irrigation district within the state of Colorado, by resolution, may refuse to deliver water to any land within such district upon which land any tax or assessment has been levied for the payment of principal or interest due or to become due on the bonds or obligations of such district and which are then delinquent or past due under the general revenue laws of this state. Such board may continue to refuse delivery of water to such lands until all such past due or delinquent assessments have been paid in full with all interest and penalties as provided by law.



§ 37-43-144. Issuance of refunding bonds

The board of directors of any irrigation district, under the conditions provided in sections 37-43-144 to 37-43-151, may issue negotiable coupon bonds, denominated as refunding bonds for the purpose of taking up, paying off, and refunding any outstanding indebtedness of the district, whether due or not and whether such indebtedness is now existing or may be created, when there are not funds in the treasury in such district available for the payment of such indebtedness. Such refunding bonds sought to be issued shall not exceed the amount lawfully owing and unpaid upon such indebtedness so to be taken up, paid, and refunded. Such refunding bonds shall not bear interest greater in rate or amount per annum than that borne by the indebtedness to be taken up, paid, and refunded. The authority vested in the board of directors by any election held pursuant to sections 37-43-144 to 37-43-151 shall be and remain effective until the indebtedness so authorized to be refunded has been paid, redeemed, or refunded. Such refunding bonds may be issued and used to pay off all or part of any indebtedness then outstanding.



§ 37-43-145. Board of directors to issue bonds

(1) Whenever it is desired to issue refunding bonds under sections 37-43-144 to 37-43-151, the board of directors of the district, by resolution entered in the minutes of their proceedings, shall call a special election of the qualified voters of said district for the purpose of voting upon the issuance of such refunding bonds, or such question may be submitted at a general election of the district if the notice complies with the requirements set forth in this section. At any election held under sections 37-43-144 to 37-43-151, the question of refunding all or any part of the then outstanding indebtedness of an irrigation district may be submitted for determination, whether such indebtedness is due or not.

(2) The notice of said election shall be published and posted for the same length of time and in the same manner, and the election shall be conducted the same as in the case of an election for an original issue of bonds. The notice shall specify the time and place of holding said election, the amount and date of the indebtedness sought to be taken up and paid, the amount and rate of interest of the refunding bonds proposed to be issued, and the dates when said refunding bonds will become due.

(3) At such election the ballots shall contain the words "Refunding Bonds - Yes" and "Refunding Bonds - No". The return shall be canvassed by the board of directors in the same manner as in the case of an original issue of bonds and a similar statement of the results of said election shall be entered in the records of said board and filed with the county clerk and recorder of the county in which the office of said district is located. If it is determined upon such canvass that a majority of the legally qualified electors of the district have voted "Refunding Bonds - Yes", the board of directors shall cause bonds in such amount to be issued. Such bonds may mature serially, with or without an option to redeem the same prior to maturity, or they may have one maturity date, not exceeding fifty years from date, and be redeemable on and after a designated date not later than ten years from the date of said bonds.

(4) If serial bonds are issued, the last series shall mature in not more than fifty years from the date of said bonds, and the first series shall become due not more than ten years from the date of said bonds, and the series shall be so arranged that some part of the principal of said bonds, never less than one percent, shall become due each year during the maturity period until the entire principal is paid. If optional bonds are issued, the board of directors of the district, when funds are available for redemption purposes at any time after the optional date, shall call for offerings for redemption, and, out of the redemption fund provided for the payment of said bonds, shall pay any bonds presented for payment pursuant to such call to any holders thereof who offer the same for payment and redemption for the lowest amount below par, including accrued interest, to the extent of the funds available.

(5) Available funds not used for the retirement of bonds shall be used in the redemption of outstanding bonds commencing with the lowest outstanding number. For the ultimate redemption of such refunding bonds, the board of county commissioners of each county embracing any portion of an irrigation district, at the time of making tax levies for county purposes commencing not more than ten years from the date of said refunding bonds, shall levy annually a separate tax upon the lands within a district subject to taxes for irrigation district purposes sufficient to discharge, at maturity, the principal of the refunding bonds issued, registered, and outstanding, pursuant to the provisions of sections 37-43-144 to 37-43-151; and except for the payment of an issue of refunding bonds payable serially, each annual tax levy for the payment of principal shall be equal, as nearly as can be. Such bonds shall be as nearly as possible in the same general form as an original issue of bonds of said district, with interest represented by coupons payable semiannually upon June 1 and December 1 of each year, at the office of the county treasurer of the county in which the organization of the district was effected, and, at the option of the board of directors, at such other places within or outside the state of Colorado as the board may designate in said bonds.



§ 37-43-146. Submission of question to electors

The board of directors at the same election, or at any future general or special election, may submit to the qualified voters of the district the question of whether the coupons upon such refunding bonds shall bear interest at a rate not to exceed six percent per annum after their maturity, if said coupons are not paid upon presentation. In such case the ballots shall contain the words, "Interest on coupons - Yes", and "Interest on coupons - No", or words equivalent thereto. The vote upon said question shall be canvassed at the same time and in the same manner as the vote for the issue of refunding bonds and, if a majority of the qualified electors of the district have voted "Interest on coupons - Yes", the board of directors shall certify the result and cause the same to be entered of record and filed the same as in the case of an election for refunding bonds. Thereafter, when any of said coupons are presented for payment on or after their due dates and there are insufficient funds on hand to pay said coupons, the county treasurer shall stamp on the back of said coupons, "Not paid for want of funds", and all coupons so stamped shall bear interest from that date until paid at the same rate as the principal of the bond.



§ 37-43-147. Sale of bonds

In case of the sale of said refunding bonds or any portion thereof for cash, the same procedure shall be followed as in case of the sale of an original issue of bonds; but, if no bid of par or better is received at public sale, said bonds may be sold at private sale. No bond shall be sold for less than ninety-five percent of the par value thereof. The money realized from said sale shall be used only for the purpose of paying the indebtedness for which said refunding bonds were issued. Any part or all of said issue of refunding bonds may be exchanged for the indebtedness to be refunded; but the par value of the refunding bonds exchanged shall not exceed the par value of the indebtedness refunded thereby. All indebtedness so discharged, either by payment or exchange, shall immediately be canceled by the county treasurer of the county in which the office of the district is located.



§ 37-43-148. County treasurer to register bonds

At the time of the issue by exchange or sale of refunding bonds authorized under the provisions of sections 37-43-144 to 37-43-151, each bond shall be registered by the county treasurer, who is ex officio district treasurer, in a book to be kept by him for such purpose. Coupons evidencing unearned interest shall be detached and canceled. Each bond so registered shall have endorsed thereon the treasurer's certificates of such registration; and only such bonds so certified shall be valid; but such certificate shall be conclusive evidence that the bond so certified has been duly issued in full conformity with the provisions of sections 37-43-144 to 37-43-151. Immediately upon the registration of any refunding bond, the treasurer shall certify the fact to the board of county commissioners of the county in which the office of the district is located, in order that the requisite tax levies may be made in due course to meet the maturing interest upon and principal of such bond.



§ 37-43-149. Collection of taxes

Taxes for the payment of interest and principal of said refunding bonds shall be levied and thereafter collected in the same manner as provided by law for the levy and collection of taxes for the payment of interest and principal of an original issue of irrigation district bonds. Such bonds and coupons shall be receivable in payment of said taxes, as is provided in the irrigation district law concerning original bond issues. All taxes for interest shall be kept by the county treasurer as a special fund to be used in the payment of interest only, and all taxes for the redemption of such refunding bonds shall be kept by such county treasurer as a special fund to be used for the redemption of the principal only of such refunding bonds. The revenue laws of this state for the assessment, levying, and collection of taxes on real estate for county purposes and the disbursement of such taxes, except as modified by sections 37-43-144 to 37-43-151 or by the irrigation district laws of this state, shall be applicable for the purposes of sections 37-43-144 to 37-43-151, including the enforcement of penalties and forfeitures for delinquent taxes; but if in any year a sufficient amount is not collected for payment in full of principal or interest installments falling due in such year on any specific piece of property in said irrigation district, the delinquency on such property shall be included in the next assessment thereafter levied against said piece of property.



§ 37-43-150. Validity of bonds examined

The validity of refunding bonds issued pursuant to sections 37-43-144 to 37-43-151 may be judicially examined, approved, and confirmed in the same manner as an original issue of bonds of such district.



§ 37-43-151. Relief of lands from burden of refunded indebtedness

At any refunding bond election held under the provisions of sections 37-43-144 to 37-43-151, the board of directors may submit to the voters of the district the question of giving landowners the privilege of relieving their lands from the lien of taxes or assessments to be levied for the payment of said refunding bonds and the interest thereon. If authorized by a majority of those voting on the question, any owner of land within the district, who is not in default in the payment of irrigation district taxes or assessments, may relieve his lands from the burden of such refunded indebtedness by paying to the district treasurer an amount of money sufficient to retire district bonds in such ratio to the total bonded indebtedness of the district as the acreage of lands which he owns within such district bears to the total acreage thereof subject to such bonded indebtedness plus fifteen percent for the privilege of discharging his total indebtedness to the district at one time. The treasurer shall thereupon issue to such landowner his official receipt in duplicate, one of which receipts shall be filed with the secretary of such irrigation district and one filed for record in the office of the county clerk and recorder of the county wherein the lands involved are situate, and from and after such filing, such lands shall be free and clear from all liens, levies, and assessments of such bonded indebtedness for which such payment was made.



§ 37-43-152. Board may contract with United States

The board of directors of any irrigation or drainage district, organized under the laws of the state of Colorado, in its discretion, whenever it is determined by such board to be for the best interests of any such district, may contract with the United States or any governmental agency thereof to fund or refund any or all of the outstanding indebtedness of such district together with the interest accrued and unpaid thereon.



§ 37-43-153. Provisions of contract

Such contract and the proceedings taken by any such district pursuant thereto and in connection with the authorization and issue of refunding bonds, in case the indebtedness of such district is reduced by the issuance of such refunding bonds, may include provisions whereby the board of directors of said district covenants and agrees on behalf of said district to levy and collect assessments in excess of the amounts which would meet the principal of and the interest on said bonds as the same fall due if all such assessments were paid in full, in order to create and maintain a reserve fund to insure the prompt payment of the principal of and interest on said bonds; but such covenants and agreements shall never provide for assessments in amounts greater than such assessment would have been had such indebtedness of such district not been so reduced. Said provisions and covenants, when included in the proceedings adopted by the board of directors of any such district, shall inure to the holders of said refunding bonds.



§ 37-43-154. Prior contracts validated

Contracts entered into prior to April 10, 1935, between irrigation and drainage districts and the United States or any agency thereof, for any of the purposes stated in section 37-43-152, and all proceedings taken pursuant thereto for the creation of reserve funds are hereby ratified, confirmed, and validated.



§ 37-43-155. Powers cumulative

The powers conferred in sections 37-43-152 to 37-43-154 upon the board of directors of any irrigation or drainage district organized as provided in section 37-43-152 are cumulative in character and are in addition to all powers possessed by any such board under the laws of the state of Colorado or which may be conferred upon such board by said laws.



§ 37-43-156. Irrigation districts may dissolve

Any irrigation district organized under the laws of the state of Colorado may be dissolved in the manner provided in sections 37-43-156 to 37-43-166.



§ 37-43-157. Petition - where filed - contents

A majority of the legally qualified electors of any irrigation district, or the holders of the legal title to a majority of the whole acreage of said district, or seventy-five percent or more in amount of the holders of the bonds issued by said irrigation district may propose the dissolution of said district by a petition signed by the petitioners. In case of a petition by the bondholders, said petition may be signed by said bondholders or by any one or more persons or corporations representing said bondholders and filed with the board of directors of said district, which petition shall set forth the amount of the outstanding bonds, coupons, and other indebtedness, if any, insofar as known to the petitioners, together with a general description of the same and the amount overdue thereon, if any, and the holders, insofar as known, showing the amount of each description of indebtedness and the ownership, insofar as known, of the same and also the estimated cost of the dissolution of said district. The petition shall also state the assets of said district, including the irrigation system, if any, dams, reservoirs, canals, franchises, and water rights. If any proposition has been made by the holders of said indebtedness to settle the same, said proposition, together with any plan proposed to carry the same into execution, shall be included in said petition.



§ 37-43-158. Dissolution - special election

(1) Upon the filing of said petition with the board of directors of said district, the board shall call a special election, at which shall be submitted to the qualified electors of such district the question whether or not said district shall be dissolved, its indebtedness liquidated, and its assets distributed in accordance with the plan so proposed or, in case no plan has been proposed, in accordance with a plan which shall be proposed by said board of directors in the notice of the election. No such election shall be called until either the assent of all holders of valid indebtedness against the district known to the directors is obtained, or provision shall be made in said plan for the ultimate payment or liquidation of the claims of such nonassenting holders, either in money or, in the alternative, until all tax levies required by the laws of the state of Colorado for the payment of such indebtedness have been made; except that action shall not be taken upon said petition and said election called, in case contract has been made between the district and the United States, until the secretary of the interior has assented thereto in writing and such assent is filed with the board of directors.

(2) Notice of such election must be given in the same manner and for the same time as notice of election of directors of an irrigation district under the laws of the state of Colorado. Such notice must specify the time of holding the election, the fact that it is proposed to dissolve the district, and a brief summary of the plan proposed for liquidating all its indebtedness or for the making of all tax levies required by the laws of the state of Colorado for the payment of such indebtedness and for disposing of its assets. Such election shall be held and the result thereof determined and declared in all respects as nearly as practicable in conformity with the provisions governing the election of directors in irrigation districts. At such election the ballot shall contain the words "Dissolution of the District - Yes" and "Dissolution of the District - No" or words equivalent thereto.



§ 37-43-159. Determination of validity of dissolution

(1) In case, upon the canvass of the vote at such election, it is found and declared by said board of directors that a majority of the votes cast at such election have been cast in favor of "Dissolution of the District - Yes", then the board of directors shall file a petition in the district court of the county wherein is located the office of such board to determine the validity of the proceedings had and of the proposed plan for the dissolution of such district. Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication of a notice of the pendency of the proceeding at least once a week for three weeks in some newspaper of general circulation published in the county where the action is pending; but if the district is situate in more than one county, then the publication shall be made in one newspaper in each county wherein the same is situate, such newspaper to be designated by the court having jurisdiction of the procedure. The court may provide for notice by posting the same not less than thirty days before the date set for the hearing of such petition in any county where no newspaper is published. Jurisdiction shall be complete in thirty days after the posting or last publication of such notice.

(2) The notice may be directed as follows:

"To all holders of indebtedness of the ............. irrigation district (insert the name of the district sought to be dissolved), to all landowners within said district, and to all others interested in the proposed dissolution of the said irrigation district", and said notice shall state the filing of the petition by the board of directors, the date of filing said petition and the court in which filed, and shall further state that the object of said petition is to obtain the dissolution of said irrigation district, and shall give the date set by the court for the hearing of said petition.

(3) At the time set for the hearing of said petition, anyone interested may appear and contest the validity of the proceedings already had, and of the plan proposed for the dissolution of said district or any portion thereof, including the validity of any portion of the indebtedness set out in said petition. The court shall determine the amount of the indebtedness of said district, and may determine the validity of any portion thereof, and in said proceeding, may adjust and determine the rights and liabilities of all parties and decree an adoption and execution of the proposed plan. Such action shall be speedily tried and judgment rendered.

(4) Any party shall have the right of appellate review, as provided by law and the Colorado appellate rules, at any time within thirty days after the entering of final judgment, and the case shall be heard and determined by an appellate court of the state within three months after taking the appeal. Unless appeal is made within such thirty days, the decree entered in said cause shall be final and binding upon all parties interested in said district, whether as officers, electors, landowners, creditors, or otherwise.



§ 37-43-160. Contents of petition - procedure - costs

Such petition to the district court shall set forth the facts required to be set forth in the petition to the board of directors and all the proceedings had thereunder, and at the hearing the court shall hear and determine the regularity, legality, and correctness of all proceedings, and in doing so shall disregard any error, irregularity, or omission which does not affect the substantial rights of the parties. The rules of pleading and practice in the Colorado rules of civil procedure and in the rules of the supreme court not inconsistent with the provisions of sections 37-43-156 to 37-43-168 are made applicable to the proceeding provided in this article. The costs of any contest may be allowed and proportioned between the parties or taxed to the losing party in the discretion of the court, and no contest of any matter or thing provided for in said sections shall be made other than in the time and manner specified in sections 37-43-151 to 37-43-168.



§ 37-43-161. Elector may bring action

If no such proceeding has been filed by the board of directors within thirty days after the canvass of said vote, then any qualified elector of the district may bring an action in the district court of the county wherein the office of the board of directors is located. The board of directors shall be made parties defendant, and notice shall be served on the members of the board personally if they can be found in the county; if not, then service by publication as provided in section 37-43-159 shall be sufficient. Proceedings shall be had in the same manner and with the same effect as if brought by the board of directors.



§ 37-43-162. May organize corporation to acquire assets

A corporation may be organized under general laws for the purpose of acquiring the assets of said district, including the irrigation system, if any, dams, reservoirs, canals, franchises, water rights, and all other property of any nature belonging to said district, which corporation shall have all the powers, rights, and franchises of corporate bodies organized under general laws and in addition shall have such further powers as may be necessary to possess and carry on said irrigation system and exercise such franchise and water rights.



§ 37-43-163. Decree of court

(1) The court in its decree shall have power to make the orders necessary to carry out said proposition or plan for the liquidation of the indebtedness and distribution of the property of said district, including the right to apportion any indebtedness found due, and to declare said portions of any said indebtedness liens upon the various parcels and lots of land within the district, and may decree a sale or exchange of its assets in such manner as may effectuate said proposition, as the said court may judge best, and as, in the opinion of the court, provides an adequate security for the ultimate payment or complete liquidation of all the indebtedness of said district. Said sale or exchange of said assets may be made either in one lot or in such parcels as may be provided, and the decree may provide for conveyance of said irrigation system, including the dams, reservoirs, canals, franchises, and water rights, and also of all of the other assets of the district and for the exchange thereof for outstanding indebtedness and the cancellation of such indebtedness. Said court may also provide by decree for the ultimate payment of all or any part of the indebtedness of said district by directing a continuance of the levy and assessment of taxes upon the lands included in said district in the manner provided by the laws of this state in relation to irrigation districts.

(2) At any time prior to the actual execution of the proposed plan for dissolution, whether before or after entry of the decree, the proceeding for approval of such plan may be dismissed by the court and such dissolution may be abandoned when it is made to appear to the court that a majority of the qualified electors of the irrigation district have voted for the dismissal of such proceeding and abandonment of such proposed dissolution at an election regularly held for the purpose of voting on such question and that such dissolution plan and proceeding can feasibly and equitably be abandoned and dismissed at that time. Notice of such election shall be given in the same manner and for the same time as notice of election of directors of an irrigation district under the laws of the state of Colorado, and such notice shall specify the time of holding the election and the matter to be voted upon. Such election shall be held and the result thereof determined and declared in all respects as nearly as practicable in conformity with the provisions governing the election of directors in irrigation districts. The court in its decree dismissing any such proceeding under the provisions of this subsection (2) has the power to make all orders necessary to effectuate the abandonment of such dissolution plan and the continuation of such irrigation district.



§ 37-43-164. Apportionment of indebtedness

In any such proceeding for the dissolution of any irrigation district, the district court also has power, subject to such terms and conditions as it may deem just and equitable under the circumstances, to apportion the bonded indebtedness of the district among the various tracts of land within said district, each irrigable acre being liable for the same amount, and to provide for the release and extinguishment of the lien securing the bonds of said district or a part or portion thereof against all or any of said tracts of land upon the payment of all or a pro rata amount of said bonded indebtedness by the landowner either in cash or by the surrender by said landowner of an equivalent amount of said district bonds, coupons, or warrants. In the event the lien of said bonds, coupons, or warrants is so extinguished pursuant to said decree of said district court against any tract of land within said district, it is the duty of the county treasurer to issue a certificate to said landowner evidencing the extinguishment of said lien, and said certificate may be recorded and when recorded shall be conclusive evidence that the land described therein has been released and relieved from the lien securing the bonds of said district.



§ 37-43-165. Plan must provide for adequate levies

No plan of liquidation shall be approved by the court which does not provide for the making of all levies required by the laws of the state of Colorado for the payment of all valid indebtedness of the district. In the petition mentioned in section 37-43-157, it shall not be necessary to include in the schedule of indebtedness any bond, coupon, warrant, or other indebtedness, claim, or demand which has been barred by the laws of this state, nor shall it be necessary to include in the schedule of indebtedness any bond, coupon, warrant, or other indebtedness for the payment of which all levies required by the laws of the state of Colorado have been made prior to the filing of said petition with the board of directors of said irrigation district, nor shall it be necessary in winding up the affairs of any district organized under the laws of this state to pay all or any portion of a debt or obligation of such district for the enforcement of which debt or obligation a suit is barred by the laws of this state, nor shall it be necessary to pay, except from the proceeds of tax levies therefor already made, all or any portion of a debt or obligation of such district for the payment of which all levies required by the laws of the state of Colorado have been made.



§ 37-43-166. Foreclosure subject to prior taxes

In case the court decrees the establishment of a lien against any portion of the lands in said district, or against any of the property of said district, the decree shall provide for the foreclosure of such liens upon the failure to make any payments for which said liens are given at the time the same become due under the terms of the decree entered in such proceeding. All conditions of such foreclosure, including the existence or nonexistence of a right to redeem therefrom, shall be within the discretion of the court. Nothing in sections 37-43-156 to 37-43-168 and nothing in the procedure provided for in this article shall be deemed to affect any liens for unpaid taxes or assessments which have been duly levied and assessed and existing at the time of the filing of the petition in the district court.



§ 37-43-167. Disposition of surplus

Whenever all the property of such irrigation district has been disposed of, and all indebtedness and obligations thereof, if any, have been discharged, the balance of the money of said district shall be distributed to the assessment payers in said district as named in the last assessment roll in the proportion in which each has contributed to the total amount of said assessments.



§ 37-43-168. Procedure where district is solvent

Irrigation districts which are free from debt may be dissolved under sections 37-43-156 to 37-43-168. In such cases, it shall not be necessary that the proceedings for the dissolution of said district shall be passed upon by the district court, as prescribed in section 37-43-159, but, after the holding of the election in the district and the declaration of the result, a certificate, signed by the president and secretary of the district, shall be filed with the county clerk and recorder of each county in which the district is situated, which certificate shall state the number of signers to the petition for dissolution and shall recite the calling of an election, the holding of said election, and the result thereof. Said certificate shall bear the seal of the district. It is the duty of said respective clerk and recorders to record all such certificates in the records of the respective counties, and, upon filing of such certificate with the said county clerk and recorders the dissolution of said district shall be complete.



§ 37-43-169. Dissolution of inactive irrigation districts

Whenever, for a period of five successive years, any irrigation district organized under the laws of the state of Colorado has failed to transact any business for which such district was organized, or its board of directors has failed to hold a meeting for the purpose of transacting any business for the benefit of such district, or the board of directors has failed to certify the annual appropriation resolutions to the board of county commissioners during such period or, during such period, there has been no election of directors or there is no duly elected, qualified, and acting board of directors due to death, resignation, or otherwise, or if, for a like period, the irrigation works of the district has been abandoned by such district, the indebtedness of said irrigation district shall be paid and such irrigation district may be dissolved, not only in the manner provided by law prior to April 7, 1921, but also in the manner provided in sections 37-43-169 to 37-43-178.



§ 37-43-170. Petition for payment of indebtedness

The president, secretary, any officer or director, any legally qualified elector of such district, or any holder of outstanding bonds of said district may file, in the district court of the county wherein is located the principal office of such irrigation district or of the counties wherein the greater portion of the acreage of such irrigation district lies, a petition, duly verified, setting forth any one or more of the foregoing reasons for the payment of the indebtedness or dissolution of such irrigation district, or both, and setting forth any other reasons showing just cause therefor, and setting forth, as nearly as such petitioner shall be able to ascertain, a list of the outstanding indebtedness of the district and the names and addresses of the creditors of the district.



§ 37-43-171. Jurisdiction - order for hearing

Upon the filing of such petition, the district court shall be vested with jurisdiction of the subject matter and shall forthwith ascertain from testimony or other evidence, as nearly as may be, the names and addresses of all the creditors and bondholders, or their counsel or representative, of said district and shall make an order requiring each of the owners of the lands included within the boundaries of such irrigation district, and the legal holders of any indebtedness of such irrigation district, and all persons who may be affected in any manner by such proceedings to appear before such district court upon a certain day, to be designated in such order, not less than twenty days after service of notice of such order, as provided in section 37-43-172, there to show cause why the said petition should not be granted.



§ 37-43-172. Notice of hearing

Immediately upon the making of such order by said district court, the clerk of such court shall issue a notice of such order, in the nature of a summons, under his hand and the seal of such court, notifying all persons included within such order of the contents thereof, which notice may be served either personally in the same manner as provided for the service of summons under the Colorado rules of civil procedure, or by publication once a week for three successive weeks in some newspaper, to be designated in such order, of general circulation published in the county where such court is held, or, in case there is no such newspaper, then by posting the same in at least three conspicuous places in such county, to be designated by such order, one of which places shall be within the boundaries of such irrigation district, and by mailing a copy of such published notice, by registered mail at least thirty days before the date of any such hearing, to each of the creditors and bondholders of the district and their representatives and attorneys, insofar as known to or ascertainable by the court.



§ 37-43-173. Notice - how addressed

Neither such notice nor such order shall be addressed to any person by name, but it shall be sufficient if it is addressed to any and all owners of land in such irrigation district, to the legal holders of any claims of indebtedness against said district, and to all persons interested in said proceedings.



§ 37-43-174. Completion of service

Service of such published or posted notice shall be deemed complete at the expiration of ten days after the last publication or posting and mailing thereof. At the expiration of the time required by such order to show cause, and not less than twenty days after the service of such notice, whether by personal service or by publication or posting, such district court shall be vested with complete jurisdiction over both the subject matter of such petition and of all parties in any manner concerned or affected by it, and thereafter its proceedings shall be governed by the Colorado rules of civil procedure except only as modified or controlled by sections 37-43-169 to 37-43-178.



§ 37-43-175. Answer or contest - default

Within the time required by such order to show cause, any person interested in the subject matter of such petition, including any owner of lands in said irrigation district or the holder of any of its indebtedness whether bonded or otherwise, may appear and move to dismiss, plead, or answer to such petition, or contest the same, in the same manner as in civil actions under the Colorado rules of civil procedure wherein he might be defendant; and for all purposes the nonappearance of any landowner in said district, after due notice of such order, shall be taken as his consent to the granting of such petition and all proceedings had thereon.



§ 37-43-176. Proceedings in rem - accounting

(1) All proceedings upon such petition shall be considered as in the nature of proceedings in rem, and the court has power to make any proper orders affecting the rights of all parties interested therein, and may order all of the corporate property of said irrigation district to be sold or otherwise disposed of for the benefit of its creditors and the good of the lands or landowners thereof, and shall take a full and complete accounting of all the assets and liabilities of such district, and provide for the payment of all its indebtedness of any sort, either by the sale of its corporate property or by the levy of assessments or taxes upon all the lands within the boundaries of such district, which lands shall be assessed for the same amount per acre, or by both such means and methods. The district court may enter such other and further orders from time to time for additional levies as may be necessary to pay and discharge all the indebtedness of said district, whether in the original amount of said indebtedness or any compromise amount which may be offered by the creditors and bondholders and approved by the court.

(2) All assessments or taxes shall be collected and their collection enforced by and according to the methods provided by law for the collection of taxes and assessments for irrigation district purposes, but it shall not be necessary for any board of directors of such district to take any part in such proceedings, but certified copies of the orders, findings, or judgments of the district court filed with the board of county commissioners shall be sufficient authority for the board of county commissioners of the proper county to make the levies of taxes or assessments against the district lands in said orders, findings, or judgments provided.

(3) If the court orders the sale of any district property, a commissioner shall be appointed for such sale and conveyance of the property, and to report to the court, and any funds obtained from any such sales shall be deposited with the district treasurer for the payment of district indebtedness. Sufficient additional amounts shall be added to the levies to pay the costs of any such proceedings in the district court, and, after collection, moneys derived from such levies for such purposes shall be paid by the district treasurer upon order of court and any surplus shall be used to pay district indebtedness. In case any outstanding warrants or bonds of the district are surrendered to the court for compromise or for the purpose of aiding in the closing up of the district affairs, or for other purposes, the court may enter judgment in behalf of each such creditor for the amount of the indebtedness ascertained to be due or which such creditor consents he will accept in satisfaction of such indebtedness and such judgment shall be sufficient warrant upon the district treasurer to pay the amount thereof out of the funds of the district obtained upon levies and collection of taxes and assessments or from other sources. When all the outstanding indebtedness of the district has been paid, the district court, if so petitioned, may enter findings and decree dissolving such irrigation district.



§ 37-43-177. Indebtedness of inactive districts

(1) In addition to the methods provided in sections 37-43-169 to 37-43-178, the following method of providing for the naming of directors and ascertaining and providing for the payment and discharge of the indebtedness of inactive or abandoned irrigation districts may be followed:

(a) Whenever any irrigation district organized prior to April 7, 1921, in this state has no duly elected or appointed and acting board of directors, by reason of the death, resignation, expiration of the terms of office of its former directors, or from any other cause, and no action has been taken by the electors of said district to fill such vacancies in its directorate by election or appointment as provided by law, upon petition filed and presented by any landowner, creditor, or bondholder of the irrigation district and upon notice given as provided in this section, the district court in and for the county in which the office of said district is located, by order, shall appoint not less than two nor more than three persons to act as directors of said district until their successors have been elected by the district and qualified as provided by law. Such directors so appointed by the district court shall be selected either from electors of said district or from owners of lands therein, although not otherwise qualified as electors of said district. If any person so appointed refuses to qualify as such, the court may appoint others in the place of those so refusing. The persons so appointed who qualify as directors shall file a certified copy of such order of court with the county clerk and recorder of said county in lieu of the statement of the results of election of directors required to be filed by the secretary of the district by section 37-41-112, and said directors so appointed shall have all the powers of, and shall otherwise qualify in the same manner provided by law for, directors elected by the district.

(b) If it appears to the court, upon the hearing, that there are not two or more electors or owners of land in said district who are ready and willing to accept such appointment and to qualify as such directors, the court, by order duly entered, shall direct the county assessor of the county in which the office of the district is located and it is thereupon his official duty to forthwith ascertain and certify to the court and thereafter certify to the board of county commissioners of said county, on or before October 15 of that year and succeeding years until directors of said district are elected or appointed, the amount and maturities of the outstanding bonds of said district, the amount of the unpaid interest thereon, the amounts and payees of the several outstanding warrants of said district, and the number of acres of land in said district which are burdened and obligated for the payment of bonded indebtedness and the number of acres subject to taxation for the payment of the general indebtedness of such district. Such certificate by the assessor shall have the same force and effect as the annual appropriation resolution required by law to be certified to the board of county commissioners by the directors of the irrigation district.

(c) The petitioners may submit to the court in any such proceeding any offer, proposition, or contract of compromise with holders of outstanding bonds and interest coupons of said district, wherein it is proposed to issue warrants of said district in exchange for said bonds and coupons and providing for the amounts to be levied from year to year to pay such warrants; and, if it appears to the court that said proposition or contract of compromise affords an equitable method of paying off said outstanding indebtedness, the court shall enter an order directing an election to be held at some convenient point at or near the location of the last office of the district for the purpose of submitting the question of the approval or rejection of such offer, proposition, or contract of compromise to a vote of the electors of the district. The election shall be conducted, and returns thereof made to the court, by the clerk of the court upon four weeks' published notice in the newspaper published nearest the place of holding said election. If a majority of the electors voting at said election vote in favor of said offer, proposition, or contract, or, in event no votes are cast, upon returns by the clerk, the court shall enter an order directing the carrying out of said offer, proposition, or the execution of said contract.

(d) If there are no directors of said district, the board of county commissioners of the county in which the office of the irrigation district is located, or should be located according to law, is hereby given the powers of directors of such district and shall act in the name of the district for the purpose of carrying out such offer or proposition or executing such contract and any warrants necessary to fulfill the terms of said offer, proposition, or contract, upon filing with the county clerk and recorder of said county a certified copy of said order of the court, and said board shall thereupon notify the county assessor of the amount of money to be collected from year to year as fixed and determined by said proposition or contract and the warrants so issued, which said certificate shall be followed by the county assessor in making certificate to the board of county commissioners. If the electors of the district reject such offer, proposition, or contract, the court may in like manner submit other or different propositions or contracts that may be proposed, and the proceedings shall be held open by the court for such purpose.

(e) All such proceedings before the district court shall be proceedings in rem and shall be entitled "In the matter of the ............. irrigation district, for appointment of directors and other purposes", and notice of the hearing upon such petition shall be given by publication in a newspaper of general circulation published nearest the office of the district for the time required for publication of summons as provided by the Colorado rules of civil procedure, and copies of such printed notice shall be mailed by the clerk of the court to the last-known directors and secretary of said district, as shown by the records of the county clerk and recorder of the county in which the office of the district is or was last located, and to all creditors, bondholders, or owners of warrants of said irrigation district, as nearly as the court and county assessor may be able to ascertain, at least three weeks prior to the date of such hearing. Any landowner or creditor of said district may appear and plead to or answer said petition and may offer testimony at said hearing. The court shall liberally construe sections 37-43-169 to 37-43-178 in carrying out the provisions of this section and shall retain jurisdiction of such proceedings until final provision has been made to pay off the indebtedness of any such irrigation district.



§ 37-43-178. Appeals

Appellate review as provided by law and the Colorado appellate rules shall lie to review the orders, judgments, or decrees of the district court entered in either of the proceedings provided in sections 37-43-169 to 37-43-178, and the supreme court shall advance such cases upon its docket. The supreme court may provide for further proceedings upon said petitions and may make further rules of procedure in such cases in the same manner and to the same extent as it may provide amendments or further rules of procedure under the Colorado rules of civil procedure.



§ 37-43-179. Dissolution - where bondholders are unknown

Any irrigation district organized under the laws of the state of Colorado in which bonds have been issued and in which said bonds were not registered as required by law, and the whereabouts of the bondholders is unknown, and more than twenty years has elapsed since the maturity date of the last issue of said bonds in said district may be dissolved as provided in sections 37-43-179 to 37-43-182.



§ 37-43-180. Petitions for dissolution

Any person who is the owner of real property situated in said district sought to be dissolved may file a verified petition in the district court of the county wherein is located the principal office of such irrigation district or of the county wherein lies the greater portion of the acreage of such irrigation district, setting forth in said petition the facts upon which petitioner relies for dissolution of such irrigation district, including the fact that the bonds previously issued were not registered as required by law, that the whereabouts of said bondholders is unknown, and that more than twenty years has elapsed since the maturity date of the last issue of said bonds.



§ 37-43-181. Notice of hearing

(1) After the filing of said petition, the court shall thereupon enter an order fixing a day certain for the hearing of said petition, said date not to be less than forty-five days from the date on which said petition was filed. Immediately upon making such order by the district court, the clerk of said court shall issue a notice of such order, in the nature of a summons, under the hand and seal of the court, notifying all persons in interest of the contents of said order. Said notice shall be served in the same manner as provided for the service of summons under the Colorado rules of civil procedure or by publication thereof once a week for three successive weeks in a newspaper, to be designated by the court, of general circulation published in the county where such court is held, or, if there is no such newspaper in said county, publication of said notice shall be in a newspaper designated by the court.

(2) Service of said published notice shall be deemed complete at the expiration of ten days after the last publication of said notice, at which time the court shall be vested with complete jurisdiction over the subject matter of such petition and all of the parties in any manner concerned or affected by it. Before the time of completion of service of notice, any person interested in the subject matter of said petition may appear in and contest the same in the same manner as in civil actions under the Colorado rules of civil procedure. The nonappearance of any bondholder concerned at the time of the hearing of said petition, or prior thereto, shall be considered as his consent to the granting of such petition and all proceedings had thereon. All proceedings upon such petition shall be considered as in the nature of proceedings in rem, and the court has power to make any proper orders affecting the rights of all parties concerned.



§ 37-43-182. Disposition of unpaid funds

If, at the time of the entry of the order of dissolution, there remains in the funds of any county treasurer any moneys for the redemption of said bonds, the court shall require, by its proper order, said county treasurer to disburse said funds to any persons who present bonds for redemption and in proportion to the total value of such bonds presented. Such county treasurer, before disbursing any of said money, shall cause the publication of a notice, in the manner set forth in section 37-43-181, that said funds will be disbursed on a day certain not sooner than ninety days from the date of the first publication of said notice.



§ 37-43-183. Application

The provisions of sections 37-43-183 to 37-43-189 shall apply only to irrigation districts having a bonded indebtedness of twenty dollars or more per acre and to lands in such described irrigation districts upon which the general property taxes have been delinquent and unpaid for more than five years.



§ 37-43-184. Treasurer to strike off lands to county

When lands situate in an irrigation district, having an outstanding bonded indebtedness or indebtedness evidenced by outstanding warrants for which there are no available funds for payment, are sold for delinquent taxes assessed for state, county, and school district purposes, or any one or more of said purposes, with or without levies for irrigation district taxes or assessments, and there are no bidders at said sale for said lands in the amount of taxes assessed against the same, the treasurer, as in other cases, shall strike said lands off to the county for the amount of the state, county, and school district taxes and issue a certificate the same as in other cases. The treasurer shall offer separately said lands for sale for irrigation district taxes or assessments, if any, and sell the same to the person who bids the amount of the assessments for irrigation purposes against said lands. Such bidder may pay in cash or by such other obligations of said district as are acceptable for such purpose. If there is no bidder when said lands are offered for sale for the irrigation district assessments, the same shall be struck off to the district. In either event a certificate of sale for irrigation district assessments shall be executed and delivered to the purchaser or said district with a notation thereon by the treasurer showing the outstanding certificate of sale held by the county and the amount thereof.



§ 37-43-185. Redemption

The person holding said certificate of purchase for irrigation district taxes, or the irrigation district, or any persons to whom said district assigns said certificate issued to it, upon payment of the amount due the county for state, county, and school district taxes, together with costs of sale and interest as provided by law, or for such amount as may be fixed by the board of county commissioners, may redeem from the sale to said county, and the amount so paid shall be endorsed upon and added to the certificate of sale issued for irrigation district assessments or taxes.



§ 37-43-186. Lands offered for sale - when

Lands covered by an outstanding certificate held by the county shall not again be offered for sale until said certificate is redeemed or assigned. Subsequent taxes assessed against said land shall be endorsed upon such certificate and shall become an additional amount due and payable thereon.



§ 37-43-187. When county entitled to tax deed

If any such certificate of sale issued to the county is not sold or assigned within three years from the date of the sale, thereupon the county may apply for a tax deed and shall be entitled to such tax deed the same as provided by law for other purchasers at tax sales. After the execution of said deed, the county shall be entitled to the rents, issues, and profits from any such land the same as any other owner. Such tax deed shall name the board of county commissioners as grantee and tax deeds may be executed and delivered, based upon certificates now held by counties, as well as certificates which may hereafter be issued covering lands in irrigation districts having an outstanding indebtedness, as provided in this article.



§ 37-43-188. County may sell by quitclaim deed

At any time the county may sell by quitclaim deed any such land so acquired for the best price obtainable in the opinion of the board, which price is to be fixed by the board of county commissioners; and the purchase price, as well as the net amount realized as rental on such lands, shall be applied upon and apportioned to the payment of taxes for state, county, and school district purposes in proportion to the amount due at the time said tax deed is executed and delivered.



§ 37-43-189. Continuation of lien of bonded indebtedness

No such sale shall relieve the land so sold from the lien of a bonded indebtedness, but the county, if it becomes the owner of any such land, shall not be obligated or liable for any such bonded indebtedness, interest, or other assessments or levies on account of irrigation district purposes, but the same shall be enforceable against the land, and not otherwise.






Part 2 - Irrigation District Salinity Control Act

§ 37-43-201. Short title

This part 2 shall be known and may be cited as the "Irrigation District Salinity Control Act".



§ 37-43-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Contracting district" means an irrigation district which has entered into a salinity control contract.

(2) "Irrigation district" means an irrigation district formed pursuant to the provisions of article 41 or 42 of this title.

(3) "Salinity control contract" means a contract made between an irrigation district and the United States pursuant to the "Colorado River Basin Salinity Control Act", 43 U.S.C. sec. 1571, as amended, for the construction, improvement, operation, and maintenance of lateral ditches and pipelines or for any combination of such purposes.

(4) "Salinity control lateral" means a lateral ditch or pipeline constructed or improved pursuant to a salinity control contract.



§ 37-43-203. Applicability - exercise of authority

The provisions of this part 2 shall apply only to irrigation districts formed prior to January 1, 1988. The powers and authority conferred by this part 2 may be exercised only within the boundaries of such an irrigation district, as such boundaries existed on January 1, 1988.



§ 37-43-204. Irrigation district - authority to contract

Subject to authorization by a vote of the electors as provided in section 37-43-211, an irrigation district formed prior to January 1, 1988, shall have and may exercise all rights and powers necessary or incidental to enter into, implement, and perform a salinity control contract.



§ 37-43-205. Special assessment

(1) (a) To the extent that the expenses of the operation and the maintenance of salinity control laterals are in excess of annual reimbursements payable to a contracting district by the United States under a salinity control contract, the contracting district may levy special assessments upon real estate within the contracting district which is entitled to receive water through the salinity control laterals. The special assessments shall be made as provided in this article. The laws of this state relating to the review, correction, collection, and enforcement of other district taxes shall apply to the special assessment; except that revenue derived from each such special assessment shall be excluded in the year in which such assessment is first levied in computing the limitations specified in part 3 of article 1 of title 29, C.R.S.

(b) The board of directors of a contracting district shall provide and certify a description of the real estate within the contracting district and within the county which the board determines to be entitled to receive water through salinity control laterals. The assessor shall assess and enter upon his records the assessed valuation of all real estate, including public lands subject to assessment under the act of the United States congress of August 11, 1916, exclusive of improvements, which is within the contracting district and served by the salinity control laterals. Such assessment shall be based upon values at the same rate per acre. Tracts of land of one acre or less shall not be assessed if the board of directors of the contracting district has otherwise fixed the amount to be paid by each tract of one acre or less.

(c) Immediately after assessment has been made, the assessor shall make a return to the board of county commissioners of the county in which the contracting district's office is located of the total amount of assessed valuation of the real estate served by salinity control laterals within the contracting district and, if the board of directors of the contracting district has specified a fixed amount for tracts of one acre or less, the number of such tracts in the area served by such laterals within the contracting district. The board of directors of the contracting district shall certify to the board of county commissioners of the county in which the contracting district's office is located the total amount of the special assessment and the amount, if any, payable by tracts of one acre or less. The board of directors of the contracting district may include in the special assessment an amount of up to fifteen percent of the expenses of operation and maintenance not reimbursed under a salinity control contract to cover delinquencies.

(d) Upon receipt of the returns of the total assessment of the contracting district and receipt of the certification from the board of directors of the contracting district, the board of county commissioners shall levy the special assessment upon all tracts of land of one acre or less in the amount established by the board of the contracting district, if any, and shall fix the rate of levy necessary to provide the balance of the special assessment certified by the board of directors of the contracting district. The board of county commissioners of the county in which the contracting district's office is located shall certify the rates thus established to the board of county commissioners of each county in which any portion of real estate served by the salinity control laterals is located, and such boards shall make the levy, at the rate specified, upon the lands in their respective counties.

(2) In lieu of the special assessment taxes specified in subsection (1) of this section, a contracting district may charge and collect toll charges for deliveries of water through salinity control laterals to obtain additional funds to defray operation and maintenance expenses of such laterals not reimbursed under a salinity control contract. The board of directors of a contracting district may, from time to time, establish schedules of such toll charges based upon a reasonable apportionment, as determined by the board, among the users deriving water through such salinity control laterals. Deliveries of water may be suspended or withheld from a water user who is delinquent in payment of toll charges.



§ 37-43-206. Authority to obtain loans to defray expenses

Upon authorization of its board of directors, a contracting district shall have the authority to obtain loans, upon such terms and granting such security for repayment thereof as the board deems proper, to defray the annual expenses of operation and maintenance required to perform a salinity control contract. Such loans shall not be subject to any other requirement or limitation in this article or in articles 41 to 43 of this title.



§ 37-43-207. Power of eminent domain

In order to carry out the purposes of this part 2, a contracting district shall have the power of eminent domain to acquire, within the boundaries of the district, existing lateral ditches, pipelines, and appurtenances thereto and interests therein, easements, rights-of-way, and such other rights and interests in property, including property devoted to a public purpose, as may be required in order to carry out the purposes of this part 2. The power of eminent domain granted to a contracting district pursuant to this section shall not extend to the acquisition of: Water rights; laterals which have been and as of April 6, 1988, are improved so as to achieve the purposes of the federal "Colorado River Basin Salinity Control Act" as determined by the United States bureau of reclamation; and ditch rights in a lateral with respect to which the owners of a majority of the acreage entitled to receive water therefrom have not agreed to have such lateral improved under the provisions of such federal act. If the compensation to be paid for the taking or acquisition of interests in property by a contracting district is to be paid or reimbursed by the United States, the question of whether such compensation shall be made need not be submitted to a vote of the qualified voters of such district.



§ 37-43-208. Contracts - reimbursement by United States

If payments required under contracts made by a contracting district for construction, improvement, operation, or maintenance of facilities, or for supplying of materials or services, in implementation of a salinity control contract are to be paid for or reimbursed by the United States, to the extent that such payments exceed the expenses that would have been incurred by a contracting district in the thorough and timely operation and maintenance of its salinity control lateral absent their improvement pursuant to a salinity control contract, then such contracts need not be submitted to a vote of the qualified voters of the contracting district.



§ 37-43-209. Submission of plans to state engineer - not required

(1) Notwithstanding the provisions of section 37-41-104 (1), a contracting district shall not be required to submit to the state engineer:

(a) Plans for the construction, operation, or maintenance of salinity control laterals; or

(b) Information concerning such salinity control laterals.

(2) Notwithstanding the provisions of section 37-41-104 (1), a contracting district shall not be required to obtain a decision from the state engineer as to the feasibility of construction, operation, and maintenance of salinity control laterals.



§ 37-43-210. Compensation of director of contracting district

Amounts paid to a director of a contracting district for services rendered pursuant to a salinity control contract shall be excluded from and not considered to be a part of compensation subject to the limitations imposed by section 37-41-108 or 37-42-110 (3).



§ 37-43-211. Creation of contracting district - election

An irrigation district proposing to become a contracting district shall submit the question of whether to become a contracting district at a special election called for that purpose. Copies of the contract proposed to be entered into shall be maintained at the office of the district from the date of notice of such election until the election is held, and such copies shall be available for inspection by landowners of the district during business hours. Each landowner who owns property within the district which is assessed for district taxes shall be entitled to cast one vote for each acre, or fraction thereof, of land owned by such landowners in the district. If a majority of the votes cast at such election are in favor of the irrigation district becoming a contracting district, such district shall be deemed to be subject to the provisions of this part 2, and the board of directors thereof shall be authorized to enter into a salinity control contract and to execute such modifications, extensions, and supplements thereto from time to time as the board shall deem appropriate.









Article 44 - Internal Improvement Districts Law of 1923

§ 37-44-101. Liberal construction

This article, being necessary to secure and preserve the public health, safety, convenience, and welfare, and being necessary for the security of public and private property, shall be liberally construed to effect the purposes of this article.



§ 37-44-102. Petition - establishment of an internal improvement district

(1) For the purpose of the establishment of an internal improvement district, as provided for by this article, a petition shall be filed in the office of the clerk of the district court of the county which embraces the largest acreage of the proposed district, which district court is hereby vested with full jurisdiction to hear said petition and to establish such internal improvement district.

(2) Such petition shall state that it is the purpose of the petitioners to organize an internal improvement district; shall contain a general description of the boundaries of such proposed internal improvement district, the means proposed to supply storage water for the irrigation of lands embraced therein or of preventing floods, regulating streams and channels, regulating the flow of streams, and protecting public and private property from inundation or the means of supplying storage water and flood protection to the lands proposed to be included within said internal improvement district as necessary, and the name proposed for such internal improvement district; and shall name a committee of five of the petitioners to present such petition to the district court praying that the district court define and establish the boundaries of said proposed internal improvement district and submit the question of the final organization of the same to the vote of the qualified electors of said district.

(3) The petition shall be signed by a majority of the owners of the land within the limits of the territory proposed to be organized into such district, who shall have all the qualifications of electors provided for under section 37-44-105. The petition shall also be accompanied by a good and sufficient bond to be approved by the clerk of said district court, in an amount to be fixed by the court, conditioned for the payment of all costs incurred in such proceeding in case such organization shall not be effected, but in case such district is effected, then such expenses incurred in the organization thereof shall be paid by said district.

(4) In the event the proposed district intends to acquire or maintain any such drainage system, the said petition shall also set forth:

(a) In general terms, a description of the area proposed to be drained or benefited;

(b) A general description of the means to be adopted to effect such drainage;

(c) A statement of the proposed means of financing the construction of the necessary drainage works;

(d) An estimate of the probable annual expense of maintaining such drainage system;

(e) A general statement of the reasons why the construction and the maintenance of such drainage system would inure to the benefit of the irrigated lands included within the proposed district.

(5) Such petitions shall be published for at least four weeks before the time at which the same is to be presented in some newspaper of general circulation and published in each county into which any part of the proposed district extends, together with a notice signed by the committee of said petitioners selected by the petition for that purpose, giving the time and place of the presentation of the same to said district court.



§ 37-44-103. Powers of district

(1) Any district organized under this article has the power, whenever necessary or expedient to promote the object of the district:

(a) To provide for the drainage of lands whether lying within or without the boundaries of such district;

(b) To acquire by condemnation or otherwise such lands as are necessary for the construction, operation, and maintenance of such ditches, canals, drains, or other works as are required for the drainage of such lands;

(c) To accept grants or loans of money from the federal government, or any department or agency thereof, for the construction of such drainage ditches, canals, drains, or other works, and to enter into such contracts for the maintenance of such drainage system as are necessary to be entered into in order to procure any such grant of money or other federal aid in the construction of such drainage system;

(d) In general, to contract with the federal government, or any department or agency thereof, in such manner as shall be found necessary or advisable in order to procure federal aid in any form in the construction of any such drainage system;

(e) To provide means for the maintenance of and to maintain and operate such drainage system when so constructed or acquired.



§ 37-44-104. Presentation and allowance of petitions

(1) (a) When such petition is presented and it appears that the notice of presentation of said petition has been given, as required by section 37-44-102, and that said petition has been signed by the requisite number of petitioners, the district court in which said petition is presented shall proceed to define the boundaries of such proposed district, from the petition and from such application for the exclusion of lands from and inclusions of lands therein as may be made in accordance with the provisions of this article.

(b) Any owner of land included in the proposed district who is not a signer of said petition may file with said court, on or before the day fixed by said notice for the presentation of said petition, a protest against the inclusion of lands so owned by him in the proposed district and petition for its exclusion. Said protest and petition shall set out the facts and conditions by reason of which such owner seeks to have his lands excluded from said proposed district. As many different owners as desire to do so may join in the same petition.

(c) Owners of lands not included in said proposed district, in like manner, may petition for the inclusion of their lands therein.

(2) On the day fixed for such hearing, the court shall proceed to examine the petition for the formation of said district and shall determine whether the same is in proper form and signed by the requisite number of petitioners. Certificates from several county assessors as to the ownership of lands in said proposed district, if the same appear upon the last assessment rolls of their respective counties, shall be prima facie evidence of the ownership of the lands therein mentioned; but strict proof of such ownership may be required by the court in regard to any lands, the ownership of which is called in question by any interested parties.

(3) When it appears to the court that the required notice of such hearing has been given, and that such petition is in proper form and signed by the required number of landowners, the court shall proceed to hear the same and all applications for inclusion and exclusion of lands theretofore filed with the clerk of said court. In such hearing, the court may consider:

(a) The physical condition and location of any lands for the inclusion or exclusion of which a petition has been filed;

(b) Its adaptability for agricultural use; and the sufficiency of any water supply already available for its irrigation and the need for any additional supply;

(c) The location and condition of said land with reference to other lands to be included in the proposed district;

(d) The cost and practicability of applying the proposed water supply to the irrigation of said lands, and the necessity and practicability of flood protection for said lands, if the same is sought to be included for flood protection purposes;

(e) The necessity and practicability of draining lands, either within or without the boundaries of said district;

(f) In general, any other matters which will enable the court to determine the question of whether such land should be included or excluded from said district. Lands which will not be benefited by the works of any such proposed district or lands already provided with adequate water supply for irrigation, where it is proposed to irrigate such lands, in whole or in part, from the works of such proposed district, or lands already provided with drainage, where it is proposed to drain such lands, in whole or in part, by the works to be constructed by such proposed district, shall not be included in said district or assessed for district purposes, except upon the written consent of the owner thereof, including all encumbrances, duly acknowledged in the manner provided by law for the acknowledgment of deeds.

(4) If, in the judgment of the court, the matters to be heard in connection with said petition can best be determined by reference of such matters, or any thereof to a magistrate, reference thereof may be ordered by said court and such order of reference shall expressly state what question shall be heard by said magistrate, when and where such hearing will be held, and the date on which the magistrate's report and findings shall be received and considered by the court. Said court may adjourn such hearing from time to time. If the court finds and determines that the organization of the proposed district is not in the best interests of the lands proposed to be included therein, the petition shall be denied and the proceedings dismissed. If the court finds that the formation of the district is meritorious and in the best interests of the lands to be included therein, the court by final order duly entered, shall define and establish the boundaries of such proposed district. When the boundaries of any proposed district have been examined and defined, the district court shall forthwith make an order allowing the prayer of said petitions defining and establishing the boundaries and designating the name of such proposed district.

(5) Thereupon said district court by order duly entered in said court shall call an election of all qualified electors of said district to be held for the purpose of determining whether such district shall be organized under provisions of this article and by such order shall submit the names of two or more persons from each of the five divisions of said district, who may be voted for as directors therein. For the purposes of said election the court shall divide said district into five divisions as nearly equal in size as may be practicable and shall provide that a qualified elector of each of said five divisions shall be elected as a member of the board of directors of said district by the qualified electors of the whole district. Each of said divisions shall constitute an election precinct and three qualified electors shall be appointed in each of said precincts, who shall act as judges to conduct the election in said precinct, one of whom shall act as clerk of said election.



§ 37-44-105. Notice of election - voters - ballots

(1) The clerk of the district court of the county where said petition was presented shall thereupon cause a notice embodying said orders in substance, signed by the clerk of the said district court, to be issued, given, and published, giving notice of said election and the time and place thereof. The notice shall be published once a week for at least three weeks prior to such election in a newspaper of general circulation in each county into which any portion of such proposed district extends. In addition to the notice by publication, the clerk of the district court shall mail, postage prepaid, a printed copy of said notice of election to each of the owners of the lands proposed to be included in said district. Such notices shall be addressed to the last-known post office address of each of said owners as the same may appear from the certificates of the several county assessors theretofore certified to the court as provided in section 37-44-104, or which are otherwise made known to the clerk of said court, and said notices shall be mailed not less than two weeks prior to the election. The clerk shall certify and file, in the records of the proceeding, a list of the persons, and their addresses, to whom notices have been mailed.

(2) At all elections held under the provisions of this article, all persons are entitled to vote who are resident freeholders of agricultural lands within the said district or who are the owners of land to the extent of forty acres or more within said district and reside in the state of Colorado, and who are qualified electors under the general laws of the state of Colorado, and who have paid property taxes upon property located within said district during the three hundred and sixty-five days immediately preceding any such election.

(3) Electors not residing within the district are entitled to vote only within the precinct of such district wherein the majority of their lands are located. Any person entitled to vote shall also be eligible to election as director in and for the precinct of such district in which the major portion of his lands are located.

(4) The ballot to be used and cast at such election for the formation of such district shall be substantially as follows: "Internal Improvement District - Yes" or "Internal Improvement District - No", or words equivalent thereto, and shall also contain the names of persons to be voted for as members of the board of directors of said district and shall contain a sufficient number of blank spaces to permit each elector to write in the names of any persons for whom he may wish to vote as members of the board of directors. Each elector may vote for five directors, one for each precinct, and shall indicate his choice by placing a marginal cross upon the ballot opposite any name voted upon or by writing in the name of the person for whom he desires to vote, and shall also indicate his vote upon any question submitted by placing a marginal cross upon the ballot either for or against such question.



§ 37-44-106. Canvass of votes

The district judge, within ten days after the returns of said election have been filed with the clerk of said district court by the judges of election in the various precincts of said district, shall proceed to canvass the returns of the votes cast thereat and if it is proven to said court that at least a majority of the legal electors in said district who are also the owners of more than one-half the total acreage included in said district have voted "Internal Improvement - Yes", the said judge, by an order duly entered in said court, shall declare such territory duly organized into an internal improvement district under the name and style theretofore designated and in said order declare the persons receiving respectively the highest number of votes in each election precinct for such several offices to be duly elected to such office. Said board shall cause a copy of such order, including a plat of said district, duly certified by the clerk of said district court, to be filed for record in the office of the county clerk and recorder of each county into which any portion of the lands situated in said internal improvement district extends and, after the date of filing such order, no portion of such district shall be included in or form a part of any other internal improvement district. From and after the date of such filing, the organization of such district shall be complete, and the officers thereof shall immediately enter upon the duties of their respective offices, upon qualifying in accordance with law, and shall hold such offices respectively until their successors are elected and qualified.



§ 37-44-107. Plans for improvements

Upon qualification, the board of directors shall prepare, or cause to be prepared, a plan for the improvements for which the district was created. Such plan shall include such maps, profiles, plans, other data and descriptions as may be necessary to give the proper location and character of the work contemplated, and the specific property to be benefited thereby, that portion to be furnished with a supply of reservoir water for the irrigation thereof or to supplement inadequate water rights already appurtenant thereto, or used for the irrigation thereof, or any lands lying either within or without the boundaries of the district, the drainage of which may be deemed directly or indirectly beneficial to the lands within the district, and that portion of said district requiring flood protection; however, no system of drainage or irrigation already existing in said internal improvement district, or any drainage district, or irrigation district, or any water rights appertaining to or provided for any lands in said district after May 9, 1923, and not supplied by works constructed by such internal improvement district, shall be affected in any way by the passage of this article or the organization of said district.



§ 37-44-108. Directors - powers and duties

(1) The directors, having duly qualified, shall organize as a board, elect a president from their number, and appoint a secretary. The board has power, and it is its duty, to adopt a seal, manage and conduct the affairs and business of the district, make and execute all necessary contracts, employ such agents, attorneys, officers, and employees as may be required, and prescribe their duties, and generally perform all such acts as shall be necessary to fully carry out the purposes of this article. The board of directors has power to construct, acquire, purchase, or condemn any drainage canals, reservoir sites, and such inlet and outlet works as may be necessary, or to acquire, by condemnation or otherwise, the right to enlarge any reservoir already constructed or partly constructed and to enlarge the inlet and outlet works thereof, or to purchase or acquire, by proceedings in eminent domain or otherwise, any reservoir, drainage system, or irrigation system already constructed or partially constructed and to enlarge and complete the same adequate to the needs of the district.

(2) No contract or award or judgment in eminent domain involving a consideration exceeding twenty-five thousand dollars shall be binding until such contract, award, or judgment has been authorized, ratified, or the payment thereof approved at an election in the same manner as is provided for the issue of bonds, and the necessity of submitting such matters to the approval of the electors shall not be avoided by entering into more than one contract with considerations of less than twenty-five thousand dollars where the whole transaction actually involved more than that amount.

(3) The board also has power to promulgate rules regulating the use of the water owned and controlled by said district, and all water owned by said district shall be apportioned and distributed for irrigation to each landowner in proportion to the benefits to said land as determined by the assessments levied against said land for irrigation purposes as provided in this article.

(4) The board of directors has the further power to lease or rent the use of water or to contract for the delivery thereof to settlers thereon or occupants of the public domain; except that, in such case, the board of directors has the further power to make a contract on behalf of the district with such settlers or occupants to the effect that any such settler or occupant, upon receiving full title to his land and upon the payment of his proportional share of the bond assessment and maintenance charges as fixed and determined by the board of directors of said district, shall include his land within said district, and such land upon such inclusion shall be entitled to all the rights and privileges of other lands of said district and subject to all of the provisions of this article. Before the execution of such contract, the board of directors shall cause a notice of such contract to be given for three successive weeks in a newspaper of general circulation in the county where the office of the district is required to be located, and a hearing upon said contract and all objections thereto shall be had as provided in this article.

(5) If upon said hearing the board of directors deems it for the best interest of the district not to execute said contract, the petition shall be rejected, but, if the board deems it for the best interest of the district that the contract be executed, the board shall execute said contract, and, in such case, the contract shall be valid and binding upon all parties thereto. When such settler or occupant has complied with said contract and obtained title to his land, upon proof of such compliance and obtaining of title and without any further notice or hearing of the matter, the board shall enter an order for the inclusion of said lands as provided in this article. If any settler or occupant fails or refuses to perform said contract, the board of directors, if it so elects, may rescind the contract and declare a forfeiture of any payments theretofore made, in which event said land shall no longer be entitled to any of the benefits to be obtained under said contract and shall not become a part of the district.

(6) The board of directors further has full power, in order to protect life and property within the district, to devise, prepare, execute, maintain, and operate any and all works and improvements provided for by the plan adopted and, to that end, may employ and secure men and equipment under the general supervision of the engineer of the district or, in its discretion, may let contracts for such work either in the whole or in parts. In order to protect life and property, and in order to drain, protect, or relieve land, which subject to overflow or washing or which is menaced or threatened by the normal flow, flood, surplus, or overflow of water of any natural watercourse, stream, canal, or wash, whether perennial, intermittent, or flood, and in order to effect the protection of the land and other property in the district, the board of directors is empowered to clean out, straighten, widen, alter, deepen, or change the course or terminus of any ditch, drain, sewer, reservoir, watercourse, pond, lake, creek, or natural stream, in or out of said district, necessary for the proper protection of the lands in said district from overflow, washing, or drainage by reason thereof.



§ 37-44-109. Meetings of board - records

The board of directors shall hold a regular quarterly meeting in its office on the first Tuesday after the first Monday in January, April, July, and October and such special meetings as may be required for the proper transaction of business. All special meetings shall be called by the president of the board or any two directors. All meetings of the board shall be public, and three members shall constitute a quorum for the transaction of business, and, on all occasions requiring a vote, there shall be a concurrence of at least two members of said board. All special meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of such meeting. All records of the board must be kept open to any elector during business hours. The board and its agents and employees have the right to enter upon any land in the district, to make surveys, and to construct such works as may be necessary for the proper operation of the district. The board also has the right to acquire all lands, water rights, franchises, and other property necessary to the construction, use, maintenance, repairs, and improvements of its canals, ditches, reservoirs, and works and also has the right by purchase or condemnation to acquire rights-of-way for the construction or enlargement of any of its ditches, canals, or reservoirs or lands for reservoir sites.



§ 37-44-110. Title - tax exemption

The title to all property acquired under the provisions of this article, immediately and by operation of law, shall vest in such internal improvement district in its corporate name, and shall be held by such district in trust and is hereby dedicated and set apart for the uses and purposes set forth in this article, and shall be exempt from all taxation, and said board is hereby empowered to hold, use, acquire, manage, occupy, and possess said property.



§ 37-44-111. Conveyances - power to sue

The board is hereby empowered to take conveyances or assurances for all property acquired by it under the provisions of this article and, in the name of such internal improvement district to and for the purposes expressed in this article, to institute and maintain any action or proceeding necessary or proper in order to fully carry out the provisions of this article or to enforce, maintain, and protect all rights, privileges, and immunities created by this article or acquired in pursuance thereof. In all courts, actions, or proceedings, the board may sue, appear, and defend in person or by attorneys and in the name of such internal improvement district. Judicial notice shall be taken in all actions and judicial proceedings in any court of this state of the organization and existence of any internal improvement district of this state, from and after the filing for record in the office of the county clerk and recorder of the certified copy of the order of the district court creating the same, and a certified copy of said order shall be prima facie evidence in all actions and proceedings in any court of this state of the regularity and legal sufficiency of all acts, matters, and proceedings therein recited.



§ 37-44-112. Bonds

(1) For the purpose of constructing, purchasing, or acquiring necessary reservoir sites, reservoirs, canals, ditches, and works and acquiring the necessary property rights therefor, for the purpose of paying an amount not to exceed the first five years' interest on the bonds authorized in this article, and for the purpose of otherwise carrying out the provisions of this article, the board of directors of any such internal improvement district, as soon after such district has been organized as may be practicable, shall estimate and determine the amount of money necessary to be raised for such purposes and shall forthwith call a special election, at which election there shall be submitted to the electors of such district possessing the qualifications prescribed by this article the question of whether or not the bonds of said district shall be issued in the amount so determined. A notice of such election shall be given by posting notices in three public places in each election precinct in said district for at least twenty days and also by publication of such notice in some newspaper published in the county where the office of the board of directors is required to be kept once a week for at least three successive weeks.

(2) Such notice shall specify the time of holding the election, the amount of bonds proposed to be issued and the amount and rate of interest on such bonds proposed to be issued, and the dates when the percentage of principal or series of said bonds will become due, if serial bonds are contemplated, or the maturity date of the entire issue, as the case may be. At such election the ballots shall contain the words, "Bonds - Yes" or "Bonds - No", or words equivalent thereto, and also such appropriate words as shall enable the electors to indicate whether such bonds shall be redeemable at the option of the district at any time after their date or payable in series, and said election must be held and the result determined and declared in all respects as nearly as possible in conformity with the provisions of this article governing the election of officers, but no informality in conducting such election shall invalidate the same if the election has been otherwise fairly conducted. If a majority of the legal electors who are freeholders and taxpayers who represent a majority of the land within said district have voted "Bonds - Yes", the board of directors shall immediately cause bonds in such amount to be issued.

(3) If bonds are to be payable in series, each series shall consist of a definite percentage of the whole amount and number of said bonds. The time of maturity of the series of bonds and the percentage represented by each series shall be submitted to and approved by the electors at said election; but the last series shall mature in not more than fifty years from the date of said bonds, and the first series or percentage of the principal of said bonds shall become due not more than ten years from the date of said bonds, and the series shall be so arranged that some percentage of the principal of said bonds, never less than one percent, shall become due each year thereafter until the entire principal has been paid. If such bonds are made redeemable at the option of the district, they shall mature at a specific date not more than fifty years from their date of issue. If the optional form of bond is issued, the board of directors of the district, when funds are available for redemption purposes at any time before maturity, shall call for offerings for redemption and, out of the redemption fund provided for the payment of said bonds, shall pay any bonds presented for payment pursuant to such call to any holder thereof who offers the same for payment and redemption for the lowest amount below par, including accrued interest, to the extent of the funds available; otherwise said bonds shall be retired in the order of their issue numerically.

(4) The interest on said bonds shall be made payable semiannually on June 1 and December 1 of each year. The principal and interest shall be payable at the office of the county treasurer of the county in which the organization of the district was effected and at such other place as the board of directors may designate in such bond.

(5) Such bonds shall each be of the denomination of not less than one hundred dollars and nor more than one thousand dollars and shall be negotiable in form, executed in the name of the internal improvement district, and signed by the president and secretary, and the seal of the district shall be affixed thereto.

(6) Such bonds shall be numbered consecutively as issued and bear the date of their issue. Coupons for the interest shall be attached to each bond bearing the lithographed signatures of the president and secretary. Said bonds shall express on their faces that they are issued by the authority of this article, stating its title and date of approval. At the time of the issue of said bonds, each bond shall be registered by the county treasurer, who is ex officio treasurer of the internal improvement district, in a book to be kept by him for such purpose, and the interest thereon shall begin to run only from the date of such registry. Coupons evidencing unearned interest shall be detached and canceled. Each bond so registered shall have endorsed thereon the treasurer's certificate of such registration, and only such bonds so certified shall be valid, but such certificate shall be conclusive evidence that the bond so certified has been duly issued in full conformity with the provisions of this article.

(7) When the money provided by any previous issue of bonds has been exhausted by expenditures provided for in this article and it becomes necessary to raise additional money for such purposes, additional bonds may be issued, submitting the question by special election to the qualified voters of said district and otherwise complying with the provisions of this article in respect to an original issue of such bonds, but the lien for assessments for the payment of interest and principal of any bond issue shall be a prior lien to that of any subsequent bond issue.



§ 37-44-113. Sale of bonds

(1) The board may sell bonds so issued from time to time in such quantities as necessary and most advantageous to raise the money for the construction of reservoirs or canals, or the purchase of reservoir sites, reservoirs, water rights and works, and otherwise to carry out the objects and purposes of this article. Before making any sale, the board at a meeting shall declare by resolution its intent to sell a specified amount of bonds and the day and hour and place of such sale and shall cause such resolution to be entered in its minutes and a notice of the sale to be published at least twenty days in a daily newspaper published in the city of Denver and in any other newspaper at its discretion. The notice shall state that sealed proposals will be received by the board at its office for the purchase of the bonds until the day and hour named in the resolution. At the time appointed the board shall open the proposals and award the purchase of the bonds to the highest responsible bidder or may reject any and all bids; but said board shall, in no event, sell any of said bonds for less than ninety-five percent of the face value thereof.

(2) The bonds and the interest thereon shall be paid by revenue derived from an annual assessment upon the real property of the district, and the real property of the district shall be and remain liable to be assessed for such payments as provided in this article.



§ 37-44-114. Classification of lands

(1) As soon as the plans for the development of storage water and flood protection have been determined and before the actual work thereon is begun or bonds voted, the board of directors shall proceed to make special assessments for benefits by classifying the lands in the district in tracts of forty acres, more or less, according to the legal or recognized subdivisions, on a graduated scale to be numbered according to the benefits to be received by the contemplated supply of storage water or flood protection. The tracts of land which will receive more than about equal benefits shall be marked one hundred, and such as are adjudged to receive less benefits shall be marked with a lesser number denoting their percentage of benefit. This classification when established shall remain as a basis for the levy of such assessments as may be needed for the lawful and proper purposes of the internal improvement district, but, in any district where a classification has once been made and the board of directors believes from experience and results that such former classification was or is not fairly adjusted on the several tracts of land according to benefits, which classification may be adjusted by new or additional assessments, the board of directors shall disregard such former classification and make a new classification in accordance with justice and right. When the classification is completed, it shall be properly tabulated or shown by a map, or both, and filed in the office of the district for inspection.

(2) The board of directors shall cause to be personally served upon all parties owning land to be affected by the proposed supply of storage or reservoir waters or flood protection or other property liable to be assessed under this article and residing in the district a written or printed notice of the time and place where they will meet to hear and consider any objections that may be made to the classification of lands on the graduated scale, which notice shall be served in case of residence in the district at least ten days before the time set for the hearing by delivering a copy thereof to the party to be served. As to all persons not served personally, they shall be given notice by publishing the same in one public newspaper in each county into which such internal improvement district may extend, which notice shall be published in such newspaper once in each week until four successive weekly publications have been made, the last publication to be on a day previous to the day appointed for said hearing, and proof of the proper publication of said notice in the newspaper shall consist of the sworn certificate of the publisher of such newspaper, showing the publication to have been made in accordance with the provisions of this section.

(3) Such hearing may be adjourned from day to day by public announcement of the board of directors made at the hearing until all objections are heard. All persons duly notified of the first day of the meeting as provided in this section shall take cognizance of all adjournments without further notice. The affidavit of any creditable person that he has posted or served such notice as required by this section and the affidavit of publication of the publisher of such newspapers as to the publication of said notice shall be sufficient evidence of such facts.



§ 37-44-115. Objections to classifications

At the time of said meeting, the board of directors shall hear any objections made by any interested person, and, if satisfied that any injustice has been done in the classification of the tracts of land, it shall correct the same in accordance with what is right, but, if not so satisfied, it shall leave the classification as first made and enter an order to that effect. Any person appearing and urging objections who is not satisfied with the decision of the board of directors may appeal its decision to the district court having original jurisdiction in the formation of said district within ten days after the decision of the board of directors was rendered by filing with the clerk of said court a statement in writing of his objections to the assessment made against him together with a bond with security conditioned to pay such taxes as may be finally levied upon the land in question and the costs occasioned by the appeal if the board of directors is sustained by said court.



§ 37-44-116. Conduct of appeals

Appeals taken to the district court under the provisions of section 37-44-115 may be heard at any term thereof at such time as may be fixed by the court, and the cost of such appeal at the discretion of the court may be divided between the internal improvement district and the owner of the land who appeals the classification of the board of directors or assessed against either party. Either party may demand a jury to which shall be submitted all questions of fact as in other civil cases, and said cause shall be heard and determined as other civil causes. The classification as determined and fixed by the court shall be entered in the records of the district in which the lands are situate and thereafter shall be the basis upon which assessments for benefits are made.



§ 37-44-117. Appeal not to delay

The taking of an appeal by any person as provided in section 37-44-115 shall not operate to delay the collection of any assessment from which no appeal has been taken or to delay the progress of the work or the issuing of any bonds.



§ 37-44-118. Modification of classification

The board of directors shall modify such classification so that the same conforms to the changes made therein in the hearings before said board, and the secretary of the district shall certify and file said classification of property of the district so modified, properly tabulated or shown by a map or both, with the county clerk and recorder of each county into which said district extends. If on appeal said classification is modified, the board shall then modify the classification, and the secretary of the district shall certify and file the same with the clerk of each county in which the district is located.



§ 37-44-119. Apportionment of levy

(1) On or before July 1 in each year, the board of directors shall determine the amount of money required to meet the current expenses of the district for the coming year, including the cost of construction, maintenance, including maintenance of drainage works, operating expenses, and any deficiencies in the payment of expenses already incurred, and bond interest unpaid, and also the amount of bonded indebtedness and the principal or interest which will fall due during the coming year and, by resolution, shall order such an amount of money to be raised by special assessment upon the lands of the district as may be necessary to raise the sum of money so determined, and such amount shall be apportioned among the several tracts in the name of the owner, when known, according to the acreage of each at its figure or classification on the graduated scale so that each tract may bear its equal burden proportionate to benefits.

(2) The secretary of the district shall make out a special assessment roll, hereinafter designated "assessment list", setting down in opposite columns the owners, names when known, and when unknown stating unknown, a description of the land, and the number denoting the classification of the assessment, which is current expenses and which is bonded indebtedness and interest thereon in separate columns.



§ 37-44-120. Assessment

The assessment list shall be completed on or before July 15, and, on the first Tuesday in August in each year and from day to day thereafter, Sundays excepted, the board of directors shall sit to hear complaints and to correct errors in such assessments until all complaints filed with the secretary are presented to the board of directors and have had an opportunity to be heard and have been determined. The classification of any lands on the graduated scale shall not be changed or determined at said hearings.



§ 37-44-121. Assessment list - collection

On or before September 1 in each year, the secretary shall transmit to the county assessor of each county in which said district is located, a certified copy of so much of said assessment book as relates to land within said county together with a certified copy of the order of the board of directors, and the county assessor shall attach his warrant for the collection of said amounts and deliver said certified copy of the warrant to the county treasurer of his county at the same time that the tax roll of the county is delivered, and the county treasurer shall collect said assessments as taxes are collected as a part of the tax roll of that year.



§ 37-44-122. Assessment book

The secretary of the board of directors shall deliver the assessment book duly certified together with a copy of the order of the board of directors, levying said assessment, to the district treasurer of said internal improvement district.



§ 37-44-123. Assessments affect land benefited

All districts organized under authority of this article shall be special or local improvement districts. The assessments levied by, for, or on behalf of any such district shall be local or special improvement assessments. Such assessments shall be determined and levied according to the benefits to accrue to each tract of land included in any such district and not otherwise. No tract of land so included shall be burdened by cumulative levies or otherwise for the payment of delinquencies or defaults in the payment of assessments levied against other lands in such district.



§ 37-44-124. County treasurer ex officio district treasurer

(1) The county treasurer of the county in which is located the office of any internal improvement district shall be and is hereby constituted ex officio district treasurer of said district, and said county treasurer shall be liable upon his official bond and to indictment and criminal prosecution for malfeasance, misfeasance, or failure to perform any duty prescribed in this article as county treasurer or district treasurer, as is provided by law in other cases as county treasurer. Said county treasurer shall collect, receive, and receipt for all moneys belonging to said district. It is the duty of the county treasurer of each county in which any internal improvement district is located, in whole or in part, to collect and receipt for all assessments levied in the same manner and at the same time and on the same receipt as is required in the collection of taxes upon real estate for county purposes. The county treasurer of each county comprising a portion only of such internal improvement district, excepting the county treasurer of the county in which the office of said district is located, on the first Monday of every month shall remit to the district treasurer all moneys theretofore collected or received by him on account of said district. Every county treasurer shall keep a bond fund account and a general fund account. The bond fund account shall consist of all moneys received on account of interest and principal of bonds issued by said district, and said accounts for interest and principal shall be kept separate. The general fund shall consist of all other moneys received by the collection of assessments or otherwise.

(2) The district treasurer shall pay out of said bond fund when due the interest and principal of the bonds of said district at the time and place specified in said bonds and shall pay out of the said general funds only upon the order of the board of directors, signed by the president and countersigned by the secretary of the district. The district treasurer on the fifteenth day of each month shall report to the secretary of the district the amount of money in his hands to the credit of the respective funds showing the amount of warrants and bonds paid during the previous month and the amount of warrants registered, if any. All such district assessments collected and paid to the county treasurers shall be receipted for by said treasurers in their official capacity, and they shall be responsible for the safekeeping and disbursement and payment thereof the same as for other moneys collected by them as treasurers. Each county shall receive for the collection of such taxes such amount as the board of directors may allow, to be not less than twenty-five dollars nor more than one hundred dollars per year, but the board of directors may allow such an additional amount to the county in which the office of the district is located, such additional compensation, as it may determine in any event, not to exceed the sum of five hundred dollars per year.



§ 37-44-125. Where office of district kept

The office of the district shall be kept at such place as the board of directors may designate in the county where the petition for the formation of said district was originally filed.



§ 37-44-126. Election of officers - oath - bond

(1) The regular election of the district for the purpose of electing a board of directors shall be held on the first Monday after the first Tuesday in December of each year, at which time one director shall be elected for a term of five years; except that, at the first election held to choose the first board of directors after the organization of any internal improvement district has been effected, the person having the highest number of votes shall continue in office for the full term of five years, the next highest four years, the next highest three years, the next highest two years, and the next highest one year. If two or more persons in the same precinct have the same number of votes, their term shall be determined by lot under the direction of the judge of the district court having original jurisdiction of the formation of the said district. The person receiving the highest number of votes for any office to be filled is elected thereto.

(2) Within ten days after receiving their certificates of election provided for in section 37-44-135, said officers shall take and subscribe the official oath and file the same in the office of the county clerk and recorder wherein the organization was effected and, January 1 following, shall assume the duties of their respective offices. Each member of the board of directors shall execute an official bond in the sum of five thousand dollars, which bond shall be approved by the judge of the district court of the county wherein such organization was effected and shall be filed in the office of the county clerk and recorder thereof. All official bonds shall be in the form prescribed by law for official bonds for county commissioners; except that the obligee named in said bonds shall be the internal improvement district and shall be filed with the county clerk and recorder at the same time as the filing of the oath.



§ 37-44-127. Notices of election of officers

Fifteen days prior to any election held under the provisions of this article and after the organization of an internal improvement district, the secretary shall cause notices specifying the polling place of each precinct to be posted in three public places in each precinct, giving the hour and place of holding the election, and at the same time shall post a general election notice of the election in the office of said internal improvement district.



§ 37-44-128. Judges and clerk of election

Prior to the time for posting said notices, the board of directors shall appoint three judges of election in each precinct, each of whom shall be a landowner within said precinct, and one of whom shall act as clerk of the election.



§ 37-44-129. Voters to appoint judges if necessary

If the board of directors fails to appoint judges or the appointees fail to attend at the hour designated for opening the polls on the morning of election, the voters of the precinct present at that hour may appoint one or more judges to supply the places of those absent.



§ 37-44-130. Administration of oath

Any judge or clerk of election may administer and certify oaths required to be administered during the progress of an election. Before opening the polls each judge and clerk shall take and subscribe an oath to faithfully perform the duties imposed upon him by law. Any qualified elector of the precinct may administer and certify said oath.



§ 37-44-131. Hours polls open

The polls shall be open at 8 a.m. and be kept open until 6 p.m. of the day of election.



§ 37-44-132. Count of ballots - certificate of returns

After closing the polls the judges of election shall forthwith proceed to count the ballots and make returns of the results of the election. It is the duty of the clerk forthwith to deliver the returns duly certified to the board of directors of the internal improvement district, together with the ballots cast.



§ 37-44-133. Canvass of returns - result

The board of directors shall meet at the office of the internal improvement district on the first Monday after an election and canvass the returns. If at the time of the meeting the returns have been received from all the precincts, the board of directors shall then proceed to canvass the returns. If returns have not been received from all precincts, the canvass shall be postponed from day to day until the returns have all been received or until six postponements have been had. The canvass shall be made in public by opening the returns and counting the votes of the district for each person voted for and for or against each question submitted at such election and declaring the results thereof. The board shall declare elected the person receiving the highest number of votes for each office and shall declare the result of the vote on any question submitted to the voters.



§ 37-44-134. Procedure in case of tie

In the event that at any regular or special election two or more persons receive the same number of votes and one is elected thereby, the election shall be determined by lot under direction of the county judge of the county in which the office of the internal improvement district is kept.



§ 37-44-135. Certificate of election

The secretary shall forthwith deliver to each person elected a certificate of election, signed by the secretary and authenticated with the seal of the internal improvement district.



§ 37-44-136. Filling vacancy

In case of vacancy in the board of directors, by death, removal, or inability from any cause to properly discharge the duties of a director, the board of county commissioners of the county where the office of said district is located shall appoint a director who shall hold his office until the next regular election in said district and until his successor is elected and qualified.



§ 37-44-137. Collection of assessments

The revenue laws of this state for the assessment and collection of taxes on real estate for county purposes, except as modified by this article, shall be effective for the purposes of this article, including the enforcement of penalties and forfeitures for delinquent taxes.



§ 37-44-138. Construction contract - bond

After adopting a plan for the construction of reservoirs and works for the protection of life and property and to furnish water for the irrigation of the territory embraced within the boundaries of the internal improvement district, or to drain lands within or without the boundaries of said district, the board of directors shall give notice, by publication thereof, not less than twenty days in a newspaper published in the county in which the office of the internal improvement district is located, provided a newspaper is published therein, and in such other newspapers as it may deem advisable, calling for bids for the construction of said works or any portion thereof. If less than the whole work is advertised, then the portion so advertised must be particularly described in such notice. The notice shall set forth that plans and specifications may be seen at the office of the board and that the board shall receive sealed proposals therefor and that the contract will be let to the lowest responsible bidder, stating the time and place for opening the proposals, which bids at said time and place shall be opened in public. As soon as convenient thereafter, the board shall let said work, either in portions or as a whole, to the lowest responsible bidder, or it may reject any or all bids and readvertise for proposals, or may proceed to construct the work under its own superintendence. Contracts for the purchase of materials shall be awarded to the lowest responsible bidder. The person to whom a contract may be awarded shall enter into a bond, with good and sufficient sureties, to be approved by the board, payable to said district for its use, for not less than ten percent of the amount of said contract, conditioned for the faithful performance of said contract. The work shall be done under the direction and to the satisfaction of the engineer in charge and shall be approved by the board.



§ 37-44-139. Claims - audit - payment

Except with respect to claims coming within the provisions of article 10 of title 24, C.R.S., no claim shall be paid by the district treasurer until the same is allowed by the board, and only upon warrants signed by the president and countersigned by the secretary, which warrants shall state the date authorized by the board and for what purposes. If the district treasurer has not sufficient money on hand to pay such warrant when it is presented for payment, he shall endorse thereon "not paid for want of funds, this warrant draws interest from date at six percent per annum" and endorse thereon the date when so presented over his signature, and from the time of such presentation such warrant shall draw interest at the rate of six percent per annum. All claims against the district shall be verified, and the secretary of the district is authorized to administer oaths to the parties verifying said claims, the same as a notary public might do. The district treasurer shall keep a register in which he shall enter said warrants presented for payment, showing the date and amount of such warrants, to whom payable, the date of presentation for payment, the date of payment, and the amount paid in redemption thereof, and all warrants shall be paid in their order of presentation for payment to the district treasurer. All warrants shall be drawn payable to bearer the same as for county warrants.



§ 37-44-140. Expenses of organization

For the purpose of defraying the expenses of the organization of the district, and the repair, operation, management, and improvement of all reservoirs, inlet works, outlet works, drainage works, canals, and works for the protection of life and property from floods, washing, and inundation, including salaries of officers and employees, the board may provide, in whole or in part, for the payment of such expenditures by levy of assessments therefor as provided in section 37-44-119, if the money raised by the sale of bonds issued is insufficient. In case bonds are unavailable for the completion of the plans of works adopted, the board of directors may provide for the completion of said plans by levy of an assessment therefor in the same manner in which levy of assessments is made for other purposes.



§ 37-44-141. Works may cross other lands

The board of directors has the dominant power to construct said works across any stream of water, watercourses, street, avenue, highway, railway, canal, ditch, or flume which intersects or crosses the area covered by such works or reservoir site, and, if said board and such railroad company or the owners and controllers of said property, thing, or franchise so to be crossed cannot agree upon the amount to be paid therefor, or the points or the manner of said crossing, the same shall be ascertained and determined in all respects as is provided in respect to the taking of land for public uses. The right-of-way is hereby given, dedicated, and set apart to locate, construct, and maintain said works or reservoirs over, through, or upon any of the lands which are the property of the state.



§ 37-44-142. Officers' compensation

The directors shall receive a salary at the rate of four dollars per day while attending meetings and for each day necessarily spent in attending to the business of the district and their actual and necessary expenses while engaged in official business. The salary of the secretary shall not exceed fifteen hundred dollars per annum. No director or any officer named in this article shall in any manner be interested, directly or indirectly, in any contract awarded or to be awarded by the board or in the profits to be derived therefrom, nor shall he or she receive any bonds, gratuity, or bribe; and for the violation of this provision such officer commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S. He or she shall also forfeit his or her office upon conviction.



§ 37-44-143. Limit of indebtedness

The board of directors, or other officers of the district, shall have no power to incur any debt or liability, either by issuing bonds or otherwise, in excess of the express provisions of this article, and any debt or liability incurred in excess of such express provisions shall be and remain absolutely void.



§ 37-44-144. Insufficient supply

In case the volume of storage water from the reservoir or other works in any district shall not be sufficient to supply the continual wants of that portion of the district requiring reservoir water, then it is the duty of the board of directors to distribute all water available on certain or alternate days to different localities in proportion to the benefits for which the respective lands in said district have been assessed.



§ 37-44-145. Judicial action on bonds

The board of directors of an internal improvement district organized under the provisions of this article may commence special proceedings, by which the proceedings of said board and of said district providing for and authorizing the issue and sale of the bonds of the district, whether said bonds have or have not been sold or disposed of, may be judicially examined, approved, and confirmed.



§ 37-44-146. Petition for confirmation

The board of directors shall present to the district court in which the organization of the district was elected, a petition, praying, in effect, that the proceedings may be examined, approved, and confirmed by the court. The petition shall state the facts showing the proceedings had for the issue and sale of said bonds and shall state generally that the internal improvement district was duly organized and that the first board of directors was duly elected; but the petition need not state the facts showing such organization of the district or the election of said first board of directors.



§ 37-44-147. Notice of hearing

The court shall fix the time for the hearing of said petition and shall order the clerk of the court to give and publish a notice of the filing of said petition. The notice shall be given and published for three successive weeks in a newspaper published in each county into which the district may extend. The notice shall state the time and place fixed for the hearing of the petition and the prayer of the petitioners and that any person interested in the organization of said district, or sale of said bonds, on or before the day fixed for the hearing of said petition, may move to dismiss or answer said petition. The petition may be referred to and described in said notice as the petition of the board of directors of ............. internal improvement district (giving its name), praying that the proceedings for the issue of said bonds of said district may be examined, approved, and confirmed by the court.



§ 37-44-148. Answer or pleading

Any person interested in said district, or in the issue or sale of said bonds, may move to dismiss or to answer said petition. The Colorado rules of civil procedure respecting motions to dismiss and answer to a verified complaint shall be applicable to a motion to dismiss and answer said petition. The person so moving or answering said petition shall be the defendant to the special proceeding, and the board of directors shall be the plaintiff. Every material statement of the petition not specifically contradicted by the answer for the purpose of said special proceedings shall be taken as true, and each person failing to answer the petition shall be deemed to admit as true all the material statements of the petition. The rules of pleading and practice relating to appeals and appellate review as provided by law and the Colorado appellate rules which are not inconsistent with the provisions of this article are applicable to the special proceedings.



§ 37-44-149. Determination

Upon the hearing of such special proceedings, the court shall find and determine whether the notice of the filing of the petition has been duly given and published for the time and in the manner prescribed and shall have power and jurisdiction to examine and determine the legality and validity of, and approve and confirm, the proceedings for the organization of said district, from and including the petition for the organization of the internal improvement district, and all other proceedings which may affect the legality and validity of said bonds and the order of sale and the sale thereof. The court, inquiring into the regularity, legality, or correctness of said proceedings, must disregard any error, irregularity, or omission which does not affect the substantial rights of the parties to such special proceedings. The court by decree may approve and confirm such proceedings in part and disapprove and declare illegal or invalid other and subsequent parts of the proceedings. The cost of the special proceedings may be allowed and apportioned between the parties, in the discretion of the court. Appeals for review of judgments of the district court may issue as provided by law and the Colorado appellate rules as in other civil cases.






Article 45 - Water Conservancy Districts

§ 37-45-101. Short title

This article shall be known and may be cited as the "Water Conservancy Act".



§ 37-45-102. Legislative declaration

(1) It is hereby declared that to provide for the conservation of the water resources of the state of Colorado and for the greatest beneficial use of water within this state, the organization of water conservancy districts and the construction of works as defined in this article by such districts are a public use and will:

(a) Be essentially for the public benefit and advantage of the people of the state of Colorado;

(b) Indirectly benefit all industries of the state;

(c) Indirectly benefit the state of Colorado in the increase of its taxable property valuation;

(d) Directly benefit municipalities by providing adequate supplies of water for domestic use;

(e) Directly benefit lands to be irrigated from works to be constructed;

(f) Directly benefit lands now under irrigation by stabilizing the flow of water in streams and by increasing flow and return flow of water to such streams;

(g) Promote the comfort, safety, and welfare of the people of the state of Colorado.

(2) It is therefore declared to be the policy of the state of Colorado:

(a) To control, make use of, and apply to beneficial use all unappropriated waters originating in this state to a direct and supplemental use of such waters for domestic, manufacturing, irrigation, power, and other beneficial uses;

(b) To obtain from water originating in Colorado the highest duty for domestic uses and irrigation of lands in Colorado within the terms of interstate compacts;

(c) To cooperate with the United States under the federal reclamation laws and other agencies of the United States government for the construction and financing of works in the state of Colorado as defined in this article, and for the operation and maintenance thereof;

(d) To promote the greater prosperity and general welfare of the people of the state of Colorado by encouraging the organization of water conservancy districts as provided in this article.

(3) It is further declared that:

(a) The development, use, and conservation of water within this state is inextricably tied to the development and construction of works as defined in this article;

(b) The development and construction of such works shall be deemed to be the development, use, and conservation of water; and

(c) Such works are deemed to be a public use essential for the public benefit of the people of this state.



§ 37-45-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Acre-foot" or "acre-feet" may be substituted by any other commonly used unit for the measurement of water when appropriate.

(2) "Board" means the board of directors of the district.

(3) "Court" means the district court of that judicial district of the state of Colorado wherein the petition for the organization of a water conservancy district shall be filed.

(4) (a) "Elector" means a person who, at the designated time or event, is qualified to vote in general elections in this state, and:

(I) Who is a resident of the district or the area to be included in the district; or

(II) Who or whose spouse or civil union partner owns taxable real or personal property within the district or the area to be included in the district.

(b) A person who is obligated to pay general taxes under a contract to purchase real property within the district shall be considered an owner within the meaning of this subsection (4). The payment of a specific ownership tax pursuant to law shall not qualify a person as an elector. Taxable property means real or personal property subject to general ad valorem taxes.

(c) For all elections and petitions that require ownership of real property or land, a mobile home or manufactured home as defined in section 38-12-201.5 (2), 5-1-301 (29), or 42-1-102 (106)(b), C.R.S., shall be deemed sufficient to qualify as ownership of real property or land for the purpose of voting rights and petitions.

(5) "Land" or "property" is used in this article with reference to benefits, appraisals, assessments, or taxes, as political entities, according to benefits received, and public corporations shall be considered as included in such reference in the same manner as "land" or "property".

(6) "Land" or "real estate" means real estate, as "real estate" is defined by the laws of the state of Colorado, and embraces all railroads, tramroads, electrical roads, street and interurban railroads, highways, roads, streets and street improvements, telephone, telegraph, and transmission lines, gas, sewer and water systems, water rights, pipelines, and rights-of-way of public service corporations, and all other real property whether held for public or private use.

(7) "Person" means a person, firm, partnership, association, or corporation, other than a county, town, city, city and county, or other political subdivision. Similarly, "public corporation" means counties, city and counties, towns, cities, school districts, irrigation districts, water districts, park districts, subdistricts, and all governmental agencies, clothed with the power of levying or providing for the levy of general or special taxes or special assessments.

(8) "Property" means real estate and personal property.

(9) "Publication" means once a week for three consecutive weeks in at least one newspaper of general circulation in each county wherein such publication is to be made. It shall not be necessary that publication be made on the same day of the week in each of the three weeks, but not less than fourteen days, excluding the day of the first publication, shall intervene between the first publication and the last publication, and publication shall be complete on the date of the last publication.

(10) "Works" means dams, storage reservoirs, compensatory and replacement reservoirs, canals, conduits, pipelines, tunnels, power plants, and any and all works, facilities, improvements, and property necessary or convenient for the supplying of water for domestic, irrigation, power, milling, manufacturing, mining, metallurgical, and all other beneficial uses.



§ 37-45-104. Name of district - bonds

The districts created under this article may be termed "water conservancy districts", and the bonds which may be issued under this article may be called "water conservancy bonds", and such designation may be engraved or printed on their face.



§ 37-45-105. Liberal construction

This article, being necessary to secure and preserve the public health, safety, convenience, and welfare and for the security of public and private property, shall be liberally construed to effect the purposes of this article.



§ 37-45-106. Constitutional construction clause

If the courts of the state or of the United States declare any section, provision, paragraph, clause, sentence, or phrase, or part thereof, of this article invalid or unconstitutional, or in conflict with any other section, provision, paragraph, clause, sentence, or phrase, or part thereof, of this article, then such decision shall affect only the section, provision, paragraph, clause, sentence, phrase, or part thereof declared to be unconstitutional or unauthorized and shall not affect any other part whatsoever of this article. The general assembly of the state of Colorado declares that it would have passed this article and each section, provision, paragraph, clause, sentence, or phrase hereof irrespective of the fact that any one or more of the other sections, provisions, paragraphs, clauses, sentences, or phrases, or parts thereof, are declared invalid or unconstitutional.



§ 37-45-107. Repeal - saving clause

All acts or parts of acts conflicting in any way with any of the provisions of this article in regard to the improvements or improvement districts, or regulating or limiting the power of taxation or assessments, or otherwise interfering with the accomplishment of the purposes of this article according to its terms are declared nonoperative and noneffective as to this article as completely as if they did not exist. But all such acts and parts of acts shall not in any other way be affected by this article.



§ 37-45-108. Jurisdiction of district courts

The district court sitting in and for any county in this state is hereby vested with jurisdiction when the conditions stated in section 37-45-109 are found to exist to establish water conservancy districts which may be entirely within or partly within and partly without the judicial district in which said court is located for conserving, developing, and stabilizing supplies of water for domestic, irrigation, power, manufacturing, and other beneficial uses as provided in this article; but the terms of this article shall not be construed to confer upon such district court jurisdiction to hear, adjudicate, and settle questions concerning the priority of appropriation of water between districts organized under this article and ditch companies and other owners of ditches drawing water for irrigation purposes from the same stream or its tributaries, and jurisdiction to hear and determine such questions of law and questions of right growing out of or in any way involved or connected therewith are expressly excluded from this article and shall be determined in the proper county as otherwise provided by the laws of the state of Colorado.



§ 37-45-109. Petition

(1) (a) Except as provided in subsection (2.5) of this section, before any water conservancy district is established under this article having a valuation for assessment of irrigated land, together with improvements thereon within the proposed district, of twenty million dollars or more, a petition shall be filed in the office of the clerk of the court vested with jurisdiction in a county in which all or part of the lands embraced in such proposed water conservancy district are situated, signed by not fewer than fifteen hundred owners of irrigated land situated within the limits of the territory proposed to be organized into a district but not embraced within the incorporated limits of a city or town; and each tract of land shall be listed opposite the name of the signer, each such tract, together with improvements thereon, to have a valuation for assessment of not less than two thousand dollars. Such petition shall be also signed by not fewer than five hundred owners of nonirrigated land or lands embraced in the incorporated limits of a city or town, all situated in the proposed district; and each tract of land shall be listed opposite the name of the signer, each such tract, together with improvements thereon, to have a valuation for assessment of not less than one thousand dollars.

(b) In the event a petitioner signs the petition both as owner of irrigated and nonirrigated land situated within a municipality, his name shall be counted only as an owner of irrigated lands. A signing petitioner shall not be permitted, after the filing of the petition, to withdraw his name therefrom.

(c) No district shall be formed under this subsection (1) unless the valuation for assessment of irrigated land, together with improvements thereon, within the proposed district, is twenty million dollars or more, and no city, or city and county, having a population of more than twenty-five thousand as determined by the last United States census shall be included within such district unless by and with the written consent of the chief executive officer of such city, or city and county, and with the approval of the legislative body of such municipality, and such consent may specify that the rate of taxation on the valuation for assessment of property within said city, or city and county, under section 37-45-122, shall not exceed a maximum rate which may be less than the rates set out in section 37-45-122, and, in such case, the district shall not have power to levy an assessment on the property in said city, or city and county, at a greater rate than that specified in said consent.

(2) (a) Except as provided in subsection (2.5) of this section, before any water conservancy district shall be established under this article having a valuation for assessment of irrigated land, together with improvements thereon, within the proposed district of less than twenty million dollars, a petition shall be filed in the office of the clerk of the court vested with jurisdiction in a county in which all or part of the lands embraced in such proposed water conservancy district are situated, signed by not fewer than twenty-five percent of the owners of irrigated lands to be included in the district but not embraced within the incorporated limits of a city or town; and each tract of land shall be listed opposite the name of the signer, each such tract, together with improvements thereon, to have a valuation for assessment of not less than one thousand dollars. Such petition shall be also signed by not fewer than five percent of the owners of nonirrigated land or lands embraced in the incorporated limits of a city or town, all situated in the proposed district; and each tract of land shall be listed opposite the name of the signer, each such tract, together with improvements thereon, to have a valuation for assessment of not less than one thousand dollars.

(b) In the event a petitioner signs such a petition both as owner of irrigated and nonirrigated land situated within a municipality, his name shall be counted only as an owner of irrigated land. A signing petitioner shall not be permitted, after the filing of the petition, to withdraw his name therefrom.

(c) No district shall be formed under this subsection (2) unless the valuation for assessment of irrigated land, together with improvements thereon, within the proposed district, is less than twenty million dollars, and no city, or city and county, having a population of more than twenty-five thousand as determined by the last United States census shall be included within such district unless by and with the written consent of the chief executive officer of such city, or city and county, with the approval of the legislative body of such municipality, and such consent may specify that the rate of taxation on the valuation for assessment of property within said city, or city and county, under section 37-45-122, shall not exceed a maximum rate which may be less than the rates set out in section 37-45-122, and, in such case, the district shall not have power to levy an assessment on the property in said city, or city and county, at a greater rate than that specified in said consent.

(2.5) (a) As an alternative to the procedures set forth in subsections (1) and (2) of this section, a petition for an election on the organization of a water conservancy district may be filed with the clerk of the court vested with jurisdiction in a county in which all or part of the lands embraced in such proposed district is situated. The petition shall be signed by not less than ten percent or two hundred electors of the proposed special district, whichever number is smaller. The proposed boundary of the special district may include any part or all of any city or city and county of any size. Such petition and the hearing thereon shall otherwise comply with the provisions of this article which are not inconsistent with the provisions of this subsection (2.5).

(b) On the day fixed for the hearing, or at a continuance thereof, the court shall first ascertain, from such evidence which may be adduced, that the required number of electors of the proposed district have signed the petition. Upon said hearing, if it appears that the petition for the organization of the district has been signed and presented in conformity with this subsection (2.5) and that the allegations of the petition are true, the court, by order duly entered of record, shall direct that the question of the organization of the water conservancy district shall be submitted at an election to be held for that purpose in accordance with the procedures set forth in sections 37-45-139 to 37-45-141. The court shall exercise all functions which are the responsibility of the board of directors of a water conservancy district as set forth in said sections.

(c) At such election, the voter shall vote for or against the organization of the water conservancy district. If a majority of the votes cast at said election are in favor of the organization, the court shall declare the district organized and give it the corporate name designated in the petition, by which it shall thereafter be known in all proceedings. However, if the proposed district includes any territory within a municipality and a majority of the votes cast by voters residing within that incorporated area are against formation of the district, the governing body of said municipality may, within thirty days after certification of the election results, petition the court organizing the district for exclusion from the district of all such incorporated territory, and the court shall exclude such territory from the district. Thereupon, the district shall be a political subdivision of the state of Colorado and a body corporate with all the powers of a public or municipal corporation.

(3) The petition shall set forth:

(a) The proposed name of said district;

(b) In cases where an election will not be held on the organization of the district, that property within the proposed district will be benefited by the accomplishment of the purposes enumerated in section 37-45-108;

(c) A general description of the purpose of the contemplated improvement and of the territory to be included in the proposed district. The description need not be given by metes and bounds or by legal subdivision, but it shall be sufficient to enable a property owner to ascertain whether his property is within the territory proposed to be organized as a district. The territory need not be contiguous if it is so situated that the organization of a single district of the territory described is calculated to promote one or more of the purposes enumerated in section 37-45-108.

(d) Whether or not any part of the proposed district is included within the boundaries of a district already in existence under the provisions of this article and, if so, the general description, as defined in paragraph (c) of this subsection (3), of the overlapping area;

(e) The valuation for assessment of all irrigated land within the boundaries of the proposed district if the district is to be organized without holding an election on the question of organization;

(f) A general designation of divisions of the district and the number of directors of the district proposed for each subdivision;

(g) A prayer for the organization of the district by the name proposed and, in the case of a petition for an election under subsection (2.5) of this section, a request for the holding of an election on the question of the organization of the district.

(4) No petition with the requisite signatures shall be declared void on account of alleged defects, but the court may permit the petition to be amended at any time to conform to the facts by correcting any errors in the description of the territory or in any other particular. However, similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and together shall be regarded as one petition. All such petitions filed prior to the hearing on the first petition filed shall be considered by the court the same as though filed with the first petition placed on file.

(5) In determining whether the requisite number of landowners have signed the petition, the court shall be governed by the names as they appear upon the tax roll which shall be prima facie evidence of such ownership.



§ 37-45-110. Bond of petitioners

At the time of filing the petition or at any time subsequent thereto and prior to the time of hearing on said petition, a bond shall be filed, with security approved by the court, sufficient to pay all expenses, including any expenses of an election, connected with the proceedings in case the organization of the district is not effected. If at any time during the proceeding the court is satisfied that the bond first executed is insufficient in amount, it may require the execution of an additional bond within a time to be fixed to be not less than ten days distant, and, upon failure of the petitioner to execute the same, the petition shall be dismissed.



§ 37-45-111. Notice of hearing on petition

(1) Immediately after the filing of such petition, the court wherein such petition is filed, by order, shall fix a place and time, not less than sixty days nor more than ninety days after the petition is filed, for hearing thereon, and thereupon the clerk of said court shall cause notice by publication to be made of the pendency of the petition and of the time and place of hearing thereon; the clerk of said court shall also forthwith cause a copy of said notice to be mailed by United States registered mail to the board of county commissioners of each of the several counties having territory within the proposed district.

(2) The district court in and for the county in which the petition for the organization of a water conservancy district has been filed shall thereafter for all purposes of this article, except as otherwise provided in this article, maintain and have original and exclusive jurisdiction coextensive with the boundaries of said water conservancy district and of land and other property proposed to be included in said district or affected by said district, without regard to the usual limits of its jurisdiction.

(3) No judge of such court wherein such petition is filed shall be disqualified to perform any duty imposed by this article by reason of ownership of property within any water conservancy district or proposed water conservancy district or by reason of ownership of any property that may be benefited, taxed, or assessed therein.



§ 37-45-112. Protests and hearings on petitions

(1) (a) At any time after the filing of a petition for the organization of a conservancy district having a valuation for assessment of irrigated land within the proposed district, together with improvements thereon, of twenty million dollars or more, a petition protesting the creation of said district may be filed in the office of the clerk of the court wherein the proceeding for the creation of said district is pending. Such protesting petition shall be filed at least thirty days prior to the time fixed by order of court for the hearing upon the petition to create such district, and not thereafter.

(b) Any such protesting petition shall be signed by either: Not fewer than fifteen hundred owners of the irrigated lands in said proposed district, but not embraced within the incorporated limits of a city or town, the aggregate valuation for assessment of which, together with improvements, is not less than two million dollars and also signed by not fewer than five hundred owners of nonirrigated land or lands embraced in the incorporated limits of a city or town, all such situated within the proposed district, the aggregate valuation for assessment of which, together with improvements, is not less than one million dollars; or owners of property subject to ad valorem taxes within the proposed district, regardless of number, the aggregate valuation for assessment of which property is more than fifty percent of the total valuation for assessment of all property subject to ad valorem taxes within the proposed district.

(c) The signers of any such protesting petition shall state therein a description of the taxable property owned by each, the value thereof as shown by the last preceding assessment, and that they did not sign the petition for creating the proposed district.

(2) (a) At any time after the filing of a petition for the organization of a conservancy district having a valuation for assessment of irrigated land within the proposed district, together with improvements thereon, of less than twenty million dollars, a petition protesting the creation of said district may be filed in the office of the clerk of the court wherein the proceeding for the creation of said district is pending. Such protesting petition shall be filed at least thirty days prior to the time fixed by order of court for the hearing upon the petition to create said district, and not thereafter.

(b) Any such protesting petition shall be signed by either: Not fewer than twenty-five percent of the owners of the irrigated lands within said proposed district not embraced within the incorporated limits of a city or town and also signed by not fewer than five percent of owners of nonirrigated lands or lands embraced in the incorporated limits of a city or town, all situated within the proposed district; or owners of property subject to ad valorem taxes within the proposed district, regardless of number, the aggregate valuation for assessment of which property is more than fifty percent of the total valuation for assessment of all properties subject to ad valorem taxes within the proposed district.

(c) The signers of any such protesting petition shall state therein a description of the taxable property owned by each, the value thereof as shown by the last preceding assessment, and that they did not sign the petition for creating the proposed district.

(3) In the event a petitioner signs such petition both as owner of irrigated and nonirrigated land situated within a municipality, his name shall be counted only as an owner of irrigated lands.

(4) (a) Upon the filing of any petition either for or against creation of a district, it is the duty of the clerk of the court to make as many certified copies thereof, including the signatures thereto, as there are counties in which any part of said district extends.

(b) The court shall thereupon order the mailing of such copies to the appropriate county treasurers, which order shall include directions to the county treasurers to certify by a day certain such information contained in their official files as the court may deem necessary to resolve the issues of property ownership and valuation for assessment raised in or incidental to the petitions as filed.

(5) (a) Upon the day set for the hearing upon the original petition, if it appears to the court from the information furnished by the county treasurers, and from such other evidence as may be adduced by any party in interest, that a protesting petition is not signed by the requisite number of owners of lands and of the requisite values, as applicable, the court shall thereupon dismiss said protesting petition and shall proceed with the original hearing as provided in this section.

(b) If the court finds from the evidence that a protesting petition is signed by the requisite number of owners of lands and of the requisite values, as applicable, the court shall order an election on the question of the formation of the district in accordance with the procedure set forth in sections 37-45-139 to 37-45-141. The court shall exercise all functions which are the responsibility of the board of directors of a water conservancy district as set forth in said sections.

(c) The finding of the court upon the question of total valuation, the genuineness of the signatures, and all other matters of law and fact incident to such determination shall be final and conclusive on all parties and interests whether appearing or not.

(6) (a) Any owner of real property in said proposed district not having individually signed a petition for the organization of a conservancy district may file objection to the organization and incorporation of the district. Such objection shall be limited to a denial of the statements in the petition.

(b) The owner of any real property, or interest therein subject to ad valorem taxation, within the proposed district may file a petition with the court stating reasons why said property should not be included therein and praying that said property be excluded therefrom. Such reasons may include, but shall not be limited to, the absence of benefit to the said property derived from the proposed district and the fact that the exclusion will not interfere with the purposes of the proposed district. Such petition shall be duly verified and shall describe the property sought to be excluded. The court shall hear said petition and all objections thereto at the time of the hearing on the petition for organization as an advanced matter and shall determine whether said property should be excluded or included in said district. A final order of the court shall be entered on a petition for exclusion prior to and separately from any final order granting or dismissing the petition for the organization of the district.

(c) Any petitions or objections filed under paragraph (a) or (b) of this subsection (6) shall be filed at least thirty days prior to the time fixed by order of court for hearing upon the petition to create said district and not thereafter.

(6.5) (a) The only objections or protesting petitions allowed in the case of a petition for an election under section 37-45-109 (2.5) shall be those filed under paragraph (b) of subsection (6) of this section and those which protest that such petition for an election has not been signed and presented in compliance with said section.

(b) In the event that a petition is amended to request an election, any protesting petitions not allowed under paragraph (a) of this subsection (6.5) shall be dismissed by the court and the proceedings continued as provided in section 37-45-109 (2.5).

(6.6) Any petition originally filed under section 37-45-109 (1) or (2) may, at any time, be amended to request an election on the question of the organization of the district as provided in section 37-45-109 (2.5) if the original petition stated that it may be used in the alternative to request an election on the question of the organization of the district. Any such amended petition shall then conform with the petition requirements of section 37-45-109 (2.5), and any signers to the petition originally filed shall be considered valid signers on the amended petition so long as such signers meet the requirements of section 37-45-109 (2.5).

(7) Upon said hearing on a petition filed under section 37-45-109 (1) or (2), if it appears that the petition for the organization of a water conservancy district has been signed and presented in conformity with this article, and that the allegations of the petition are true, and that no protesting petition has been filed, or if filed has been dismissed, by order duly entered of record, the court shall adjudicate all questions of jurisdiction, declare the district organized, and give it a corporate name, by which in all proceedings it shall thereafter be known, and thereupon the district shall be a political subdivision of the state of Colorado and a body corporate with all the powers of a public or municipal corporation.

(8) In such decree the court shall designate the place where the office or principal place of business of the district shall be located, which shall be within the corporate limits of the district and which may be changed by order of court from time to time. The regular meetings of the board shall be held at such office or place of business but for cause may be adjourned to any other convenient place. The official records and files of the district shall be kept at the office so established.

(9) If the court determines that a petition for organization of a water conservancy district has not been signed and presented in conformity with this article or that the material facts are not as set forth in the petition, the court shall allow the petitioner thirty days within which to cure any defects as provided in section 37-45-109 (4) or to amend the petition as provided in subsection (6.6) of this section to request an election on the question of organizing the district. Any such amendment of a petition shall be valid if amended within said thirty days. If after said thirty days any defects are not cured or the petition is not so amended, the court shall dismiss the proceedings and adjudge the costs against the signers of the petition in such proportion as it deems just and equitable. No appeal or other remedy shall lie from an order dismissing said proceeding; but nothing in this section shall be construed to prevent the filing of a subsequent petition for similar improvements or for a similar water conservancy district, and the right to renew such proceeding is expressly granted and authorized.

(10) If an order is entered establishing the district, such order shall be deemed final and no appeal or other remedy shall lie therefrom, and the entry of such order shall finally and conclusively establish the regular organization of the district against all persons except the state of Colorado, in an action in the nature of quo warranto, commenced by the attorney general within three months after said decree, declaring such district organized as provided in this article, and not otherwise. The organization of such district shall not be directly nor collaterally questioned in any action or proceeding except as expressly authorized in this article.

(11) Nothing in this article shall be construed to affect districts organized prior to May 10, 1939, under the provisions of this article.



§ 37-45-113. Provisions for filing and recording decree of incorporation

Within thirty days after the district has been declared a corporation by the court, the clerk of the court shall transmit to the division of local government in the department of local affairs and to the county clerk and recorder in each of the counties having lands in said district copies of the findings and the decree of the court incorporating said district. The same shall be filed with said division, and copies shall also be recorded in the office of the county clerk and recorder of each county in which a part of the district may be, where they shall become permanent records.



§ 37-45-114. Appointment of board of directors

(1) (a) Within thirty days after entering the decree incorporating said district, the court shall appoint a board of directors of the district with backgrounds reflecting the agricultural, municipal, industrial, and other interests in the beneficial use of water within the district. Such board shall consist of not more than fifteen persons who are residents of the counties in which the water conservancy district is situated, all of whom shall be the owners of real property in said district and knowledgeable in water matters. Directors shall be appointed so as to generally achieve geographical representation. No specific number of directors shall be required to represent any specific interest in the beneficial use of water. In order to achieve geographical representation, the court shall appoint a director from each county within the district which contains more than one percent of the total land area of the district, which person shall be the owner of real property within the district and within said county. Based on the most recent federal census, the court shall appoint the remaining directors, so far as practicable, in the same proportion that the population of each county or portion thereof within the district bears to the total population of the district. Said directors shall reside and own real property within each county, or portion thereof within the district, which is entitled to such proportional representation. The district shall maintain, for public inspection at its offices during normal working hours, a current list showing the names, counties of residence, and expiration dates of the terms of each member of the district's board of directors. Not more than sixty days and not less than forty-five days prior to expiration of a director's term, the conservancy district shall publish notice, once in a newspaper of general circulation within the district, that applications for appointment as director will be accepted by the court until thirty days prior to the expiration of the director's term. The notice shall specify the address of the court to which resumes may be sent, shall specify that the applicant must have resided within the district for a period of one year and be the owner of real property within the district, and, when applicable by decree or revised decree, shall specify that the applicant must be the owner of real property within the particular county whose director's term is expiring. If the organizational decree of the district provides criteria for the appointment of board members, the provisions of this paragraph (a), regarding geographical and population criteria for appointment, shall not apply to districts which were created pursuant to this article prior to July 1, 1985, unless the court enters an order pursuant to paragraph (d) of this subsection (1).

(b) At the expiration of their respective terms of office as fixed by the court, appointments of one-third of the board, to the nearest whole number, shall be made by said court for terms of one year; a like number shall be appointed for terms of two years; and the remainder shall be appointed for terms of four years. Thereafter all appointments of directors shall be for terms of four years. The court shall fill, for the duration of the unexpired term, any vacancy which may occur on the board. Each director shall hold office during the term for which he is appointed and until his successor is duly appointed and has qualified and shall furnish a corporate surety bond at the expense of the district, in the amount and form fixed and approved by the court, conditioned for the faithful performance of his duties as such director.

(c) In the event that any water conservancy district extends into two or more judicial districts, or any parts thereof, the directors of such water conservancy district shall be appointed by the presiding district judges of all such judicial districts, who, sitting en banc, shall constitute "the court" for purposes of this paragraph (c) and paragraph (a) of this subsection (1). In the event of a disagreement regarding appointees, the presiding judge of each judicial district shall appoint the directors from each eligible county within his judicial district.

(d) The court which entered the organizational decree of a district created before July 1, 1985, may reopen the organizational decree in accordance with this subsection (1). If a petition to reopen any such organizational decree is filed with the court in which the decree was originally entered, such petition shall be signed by the board of directors in its discretion or by the owners of ten percent of the allocation of a district's water supply or by ten percent of the registered electors who have resided within the district for a period of one year and who are owners of real property within the district. The court shall promptly conduct a hearing for the limited purpose of reviewing and revising the organizational decree, if necessary to meet the criteria of paragraph (a) of this subsection (1), to specify the number of directors from each county according to the criteria of paragraph (a) of this subsection (1). After the initial reopening and revision of a decree under the provisions of this subsection (1), such decree may be reopened and revised only once every ten years if necessary to reflect the criteria of paragraph (a) of this subsection (1). Any revision to the decree shall take effect upon entry, but no provision of the revised decree shall remove a director then serving prior to the expiration of his term. A director whose term expires after a proper petition has been filed pursuant to this paragraph (d) shall continue to serve, and the court shall make no appointment of a successor director until such time as a revised organizational decree is entered pursuant to this paragraph (d) or until the court makes a determination that no revision is necessary. The revised decree shall stagger the terms of the directors so that no more than one-third of the terms of the directors shall expire in any given year.

(e) Upon petition or upon its own motion, the court may remove any director of a district board for malfeasance, misfeasance, willful neglect of duty, or any other cause which renders such director incapable or unfit to perform the duties of his office. Such action for removal of a director shall occur after notice and a public hearing, unless such notice and hearing is expressly waived in writing by the challenged director.

(2) In the event that a petition, signed by not fewer than ten percent of the registered electors residing in a county, or portion of a county entitled to a director, of a water conservancy district, which electors, for the purpose of this subsection (2), are those persons entitled to vote in general elections, praying for the election of a director from that county to fill the term of office of the specified director from that county then about to expire, in lieu of the appointment thereof by the court, shall be filed with the clerk of the court at any time prior to ninety days preceding the expiration date of the term of office of such director appointed by the court, the court shall order the holding of an election in the county, or portion of a county entitled to a director, in the district for the purpose of filling the vacancy to be caused by the expiration of the term of office of the director so about to expire in lieu of the appointment of a successor by the court as provided in subsection (1) of this section.

(3) Upon the entry of such order by the court, the clerk of the court shall prepare a certified copy of such order and file the same with the board of directors which shall thereafter provide for the holding of such election for the election of such member of the board of directors in accordance with the provisions of section 37-45-139.

(4) Any director so elected shall have the qualifications required for members of the board of directors appointed by the court and shall furnish like bond as required of directors appointed by the court under subsection (1) of this section.

(5) The call of such election shall be published as required by the provisions of section 37-45-140, and such election and the canvass of returns thereof shall be held in pursuance of the provisions of section 37-45-141.

(6) Repealed.



§ 37-45-115. Organization of the board of directors

(1) Before entering upon his official duties each director shall take and subscribe to an oath before an officer authorized to administer oaths that he will support the constitutions of the United States and of the state of Colorado and will honestly, faithfully, and impartially perform the duties of his office and that he will not be interested directly or indirectly in any contract let by said district, which oath shall be filed in the office of the clerk of said court in the original case.

(2) Upon taking the oath, the board shall choose one of its number chairman of the board and president of the district and shall elect some suitable person secretary of the board and of the district who may or may not be a member of the board. Such board shall adopt a seal and shall keep in a visual text format that may be transmitted electronically a record of all of its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees, and all corporate acts, which shall be open to inspection of all owners of property in the district as well as to all other interested parties.

(3) Each member of the board shall receive as compensation for the member's service such sum as shall be ordered by the court, not in excess of two thousand four hundred dollars per annum, payable monthly, and necessary traveling expenses actually expended while engaged in the performance of the member's duties.

(4) All special and regular meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this subsection (4) may be waived only if the following criteria are met:

(a) The proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board; and

(b) A resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this subsection (4) and further stating the date, time, and place of such meeting.



§ 37-45-116. Meetings and records

(1) The meetings of the board of directors of a water conservancy district shall be subject to the requirements of part 4 of article 6 of title 24, C.R.S.

(2) A majority of the directors shall constitute a quorum, and a concurrence of a majority of those in attendance, in any matter within their duties, shall be sufficient for its determination, except as otherwise provided in this article.

(3) The board shall keep written minutes of its proceedings. The minutes of the board, as approved by the board, shall constitute prima facie evidence of the acts of the board recorded therein, and, when duly certified by the board's president or the board's secretary, copies of such minutes shall be received as evidence of the acts of the board in all courts equally and with like effect as the originals. The records of a water conservancy district shall be public records as defined by section 24-72-202 (6), C.R.S.



§ 37-45-117. Employment of agents

The secretary shall be custodian of the records of the district and of its corporate seal, and shall assist the board in such particulars as it may direct in the performance of its duties. The secretary shall attest, under the corporate seal of the district, all certified copies of the official records and files of the district that may be required of him by this article, or by any person ordering the same and paying the reasonable cost of transcription, and any portion of the record so certified and attested shall prima facie import verity. The secretary shall serve as treasurer of the district, unless a treasurer is otherwise provided for by the board. The board may also employ a chief engineer who may be an individual, partnership, or corporation; an attorney, and such other engineers, attorneys, and other agents and assistants as may be necessary; and may provide for their compensation which, with all other necessary expenditures, shall be taken as a part of the cost or maintenance of the improvement. The chief engineer shall be superintendent of all the works and improvements, and shall make a full report to the board each year, or oftener if required by the board, and may make such suggestions and recommendations to the board as he may deem proper. The secretary and treasurer and such other agents or employees of the district as the court may direct, shall furnish corporate surety bonds, at the expense of the district, in amount and form fixed and approved by the court, conditioned upon the faithful performance of their respective duties.



§ 37-45-118. General powers

(1) The board has power on behalf of said district:

(a) To have perpetual succession;

(b) (I) (A) To take by appropriation, grant, purchase, bequest, devise, or lease, and to hold and enjoy water, waterworks, water rights, and sources of water supply, and any and all real and personal property of any kind within or without the district necessary or convenient to the full exercise of its powers;

(B) To sell, lease, encumber, alien, or otherwise dispose of water, waterworks, water rights, and sources of supply of water for use within the district;

(C) To acquire, construct, or operate, control, and use any and all works, facilities, and means necessary or convenient to the exercise of its power, both within and without the district for the purpose of providing for the use of such water within the district and to do and perform any and all things necessary or convenient to the full exercise of the powers granted in this paragraph (b).

(II) Any works or facilities planned and designed for the exportation of water from the natural basin of the Colorado river and its tributaries in Colorado, by any district created under this article, shall be subject to the provisions of the Colorado river compact and the "Boulder Canyon Project Act". Any such works or facilities shall be designed, constructed, and operated in such manner that the present appropriations of water and, in addition thereto, prospective uses of water for irrigation and other beneficial consumptive use purposes, including consumptive uses for domestic, mining, and industrial purposes, within the natural basin of the Colorado river in the state of Colorado from which water is exported will not be impaired nor increased in cost at the expense of the water users within the natural basin. The facilities and other means for the accomplishment of said purpose shall be incorporated in and made a part of any project plans for the exportation of water from said natural basin in Colorado.

(c) To have and to exercise the power of eminent domain and dominant eminent domain and in the manner provided by law for the condemnation of private property for public use to take any property necessary to the exercise of the powers granted in this article; except that such district shall not have or exercise the power of eminent domain over or by means thereof to acquire the title to or beneficial use of vested water rights for transmountain diversion, and in connection therewith such district shall not have the power to carry or transport water in transmountain diversion, the title to which has been acquired by any municipality by virtue of eminent domain proceedings against any such vested rights;

(d) (I) To construct and maintain works and establish and maintain facilities across or along any public street or highway and in, upon, or over any vacant public lands which public lands are now, or may become, the property of the state of Colorado and to construct works and establish and maintain facilities across any stream of water or watercourse; except that the district shall promptly restore any such street or highway to its former state of usefulness as nearly as may be and shall not use the same in such manner as to completely or unnecessarily impair the usefulness thereof. The grant of the right to use such vacant state lands shall be effective upon the filing by such district with the state board of land commissioners of an application showing the boundaries, extent, and locations of the lands, rights-of-way, or easements desired for such purposes.

(II) If the land, rights-of-way, or easements for which application is made is for the construction of any aqueduct, ditch, pipeline, conduit, tunnel, or other works for the conveyance of water, or for roads, or for poles or towers and wires for the conveyance of electrical energy, or for telephonic or telegraphic communication, no compensation shall be charged the district therefor, unless in the opinion of the state board of land commissioners the construction of such works will render the remainder of the legal subdivision through which such works are to be constructed valueless or unsalable, in which event the district shall pay for the lands to be taken and for such portion of any legal subdivision which in the opinion of the board is rendered valueless or unsalable, at the rate of two dollars and fifty cents per acre. If the lands for which application is made are for purposes other than the construction of roads or works for the conveyance of water or electricity or telephonic or telegraphic communication, such district shall pay to the state for such lands at the rate of two dollars and fifty cents per acre.

(III) Upon filing such application, accompanied by map or plat showing the location or proposed location of such works or facilities, the fee title to so much of such state lands as shall be necessary or convenient to enable such district efficiently and without interference to construct, maintain, and operate its works and to establish, maintain, and operate its facilities shall be conveyed to said district by patent. If an easement or right-of-way only over such lands is sought by the district, such easement or right-of-way shall be evidenced by permit or grant executed by or on behalf of the state board of land commissioners. The state board of land commissioners may reserve easements or rights-of-way, in the public, across any lands in such patents, grants, or permits described for streets, roads, and highways theretofore established according to law. Before any such patent, grant, or permit is executed, any compensation due to the state under the provisions hereof must be paid. No fee shall be exacted from the district for any patent, permit, or grant so issued or for any service rendered hereunder.

(IV) In the use of streets, the district shall be subject to the reasonable rules and regulations of the county, city, or town where such streets lie, concerning excavation and the refilling of excavation, the relaying of pavements, and the protection of the public during periods of construction; except that the district shall not be required to pay any license or permit fees or file any bonds. The district may be required to pay reasonable inspection fees.

(e) To contract with the government of the United States or any agency thereof for the construction, preservation, operation, and maintenance of tunnels, reservoirs, regulating basins, diversion canals, and works, dams, power plants, and all necessary works incident thereto and to acquire perpetual rights to the use of water from such works and to sell and dispose of perpetual rights to the use of water from such works to persons and corporations, public and private;

(f) To list in separate ownership the lands within the district which are susceptible of irrigation from district sources and to make an allotment of water to all such lands, which allotment of water shall not exceed the maximum amount of water that the board determines could be beneficially used on such lands; to levy assessments as provided in sections 37-45-121 to 37-45-126 against the lands within the district to which water is allotted on the basis of the value per acre-foot of water allotted to said lands within the district; except that the board may divide the district into units and fix a different value per acre-foot of water in the respective units and, in such case, shall assess the lands within each unit upon the same basis of value per acre-foot of water allotted to lands within such unit;

(g) To fix rates at which water not allotted to lands, as provided in paragraph (f) of this subsection (1), shall be sold, leased, or otherwise disposed of; but rates shall be equitable although not necessarily equal or uniform, for like classes of service throughout the district;

(h) To enter into contracts, employ and retain personal services, and employ laborers; to create, establish, and maintain such offices and positions as shall be necessary and convenient for the transaction of the business of the district; and to elect, appoint, and employ such officers, attorneys, agents, and employees therefor as found by the board to be necessary and convenient;

(i) To adopt plans and specifications for the works for which the district was organized, which plans and specifications may at any time be changed or modified by the board. Such plans shall include maps, profiles, and such other data and descriptions as may be necessary to set forth the location and character of the works, and a copy thereof shall be kept in the office of the district and open to public inspection.

(j) To appropriate and otherwise acquire water and water rights within or without the state; to develop, store, and transport water; to subscribe for, purchase, and acquire stock in canal companies, water companies, and water users' associations; to provide, sell, lease, and deliver water for municipal and domestic purposes, irrigation, power, milling, manufacturing, mining, metallurgical, and any and all other beneficial uses and to derive revenue and benefits therefrom; to fix the terms and rates therefor; and to make and adopt plans for and to acquire, construct, operate, and maintain dams, reservoirs, canals, conduits, pipelines, tunnels, power plants, and any and all works, facilities, improvements, and property necessary or convenient therefor and, in the doing of all of said things, to obligate itself and execute and perform such obligations according to the tenor thereof; but the sale, leasing, and delivery of water for irrigation, domestic, and other beneficial purposes as provided in this section, whether the water is developed by the principal district or a subdistrict thereof, shall only be made for use within the boundaries of either the principal district or the subdistrict, or both;

(k) Repealed.

(l) To invest or deposit any surplus money in the district treasury, including such money as may be in any sinking or escrow fund established for the purpose of providing for the payment of the principal of or interest on any contract or bonded or other indebtedness, or for any other purpose, not required for the immediate necessities of the district in any legal investment or depository authorized by the provisions of part 6 of article 75 of title 24, C.R.S., and such investment may be made by direct purchase of any issue of such legal investment, or part thereof, at the original sale of the same or by the subsequent purchase of such legal investment. Any legal investment thus made and held may be sold from time to time and the proceeds reinvested in any such legal investment. Sales of any such legal investment thus purchased and held shall be made in season so that the proceeds may be applied to the purposes for which the money with which the legal investments were originally purchased was placed in the treasury of the district. The functions and duties authorized by this paragraph (l) shall be performed under such rules and regulations as shall be prescribed by the board. The board may appoint, by written resolution, one or more persons to act as custodians of the money of the district. Such persons shall give surety bonds in such amounts and form and for such purposes as the board requires.

(m) To refund bonded indebtedness incurred by the district under and pursuant to such rules and regulations as shall be prescribed by the board;

(n) To borrow money and incur indebtedness and to issue bonds or other evidence of such indebtedness;

(o) To adopt bylaws not in conflict with the constitution and laws of the state for carrying on the business, objects, and affairs of the board and of the district;

(p) To participate in the formulation and implementation of nonpoint source water pollution control programs related to agricultural practices in order to implement programs required or authorized under federal law and section 25-8-205 (5), C.R.S., enter into contracts and agreements, accept funds from any federal, state, or private sources, receive grants or loans, participate in education and demonstration programs, construct, operate, maintain, or replace facilities, and perform such other activities and adopt such rules and policies as the board deems necessary or desirable in connection with nonpoint source water pollution control programs related to agricultural practices;

(q) (I) To provide park and recreation improvements and services in connection with a reservoir owned by the district and adjacent land if such improvements and services are not already being provided by another entity with respect to the reservoir and adjacent land.

(II) Once the board adopts a resolution to provide improvements and services pursuant to this paragraph (q), no other entity may provide park and recreation improvements and services with respect to the reservoir and adjacent land without the consent of the board.

(III) The district may exercise any powers that a park and recreation district has in connection with the provision of park and recreation improvements and services, including imposing rates, fees, and charges in connection with the improvements and services. The district may use any district revenues to provide the improvements and services.

(2) Nothing provided in this article shall be construed to grant to the district or board the power to generate, distribute, sell, or contract to sell electric energy except for the operation of the works and facilities of the district and except for wholesale sales of electric energy which may be made both within and without the boundaries of the district or subdistrict.



§ 37-45-119. Power to acquire rights-of-way

Whenever, pursuant to this article, the electors of a water conservancy district have authorized a contract with the United States for construction and acquisition of works and water rights, which contract has obligated the district to acquire rights-of-way therefor to be conveyed by the district to the United States upon reimbursement by the United States, then the district, without further election and through its board of directors, has power to do all acts for acquiring such rights-of-way, including borrowing of and paying interest upon such sums of money as shall be required to make deposits fixed by the court for possession and to pay awards on condemnation of said rights-of-way as well as amounts up to the appraised values of the particular rights-of-way as have been fixed by the appraisers for the United States in each instance of negotiated purchases, notwithstanding the sum borrowed shall be greater than the ordinary annual incomes and revenues of the district; and all debts incurred, and interest payments made prior to February 5, 1943, for the aforesaid purposes, are expressly authorized, ratified, and approved.



§ 37-45-120. Subdistricts

(1) Subdistricts may be organized upon the petition of the owners of real property, within or partly within and partly without the district, which petition shall fulfill the same requirements concerning the subdistricts as the petition outlined in section 37-45-109 is required to fulfill, concerning the organization of the main district, and shall be filed with the clerk of the court, and shall be accompanied by a bond as provided for in section 37-45-110. All proceedings relating to the organization of such subdistricts shall conform in all things to the provision of this article relating to the organization of districts; except that not more than a majority of the owners of lands, having one-half or more of the aggregate valuation for assessment of the lands in the proposed subdistrict, shall be required to sign the petition for the creation of a subdistrict and not more than twenty-five percent of the owners of lands in the proposed subdistrict shall be required to sign the protesting petition against the creation of such subdistrict.

(2) Whenever the court declares and decrees by its order duly entered of record such subdistricts to be organized, the clerk of said court shall thereupon give notice of such order to the directors of the district who shall thereupon act also as directors of the subdistrict. Thereafter, the proceedings in reference to the subdistrict in all matters shall conform to the provisions of this article; except that, in the appraisal of benefits for the purpose of such subdistricts, in the issuance of bonds, in levying of assessments, and in all other matters affecting only the subdistrict, the provisions of this article shall apply to the subdistrict as though it were an independent district, and it shall not in these things be amalgamated with the main district.

(3) The petition for organization of a subdistrict shall also contain a statement of the amount or quantity of water for which said subdistrict desires to acquire the perpetual use and the amount of money that said subdistrict is willing to pay therefor, and, prior to the entry of its decree organizing any territory into a subdistrict, the court shall obtain the verified consent of the board to furnish such perpetual use of water for the purposes therein specified to such subdistrict at a price and upon the terms mentioned in the petition. The court shall then be authorized to enter its decree of organization of such subdistrict.



§ 37-45-121. Classification of taxes and assessments - powers

(1) In addition to the other means of providing revenue for such districts, the board has the power to levy and collect taxes and special assessments for maintaining and operating such works and paying the obligations and indebtedness of the district by any one or more of the methods or combinations thereof, classified as follows:

(a) Class A: To levy and collect taxes upon all property within the district as provided in section 37-45-122;

(b) Class B: To levy and collect assessments for special benefits accruing to property within municipalities for which use of water or capacity of works is allotted as provided in section 37-45-123;

(c) Class C: To levy and collect assessments for special benefits accruing to property within public corporations for which use of water or capacity of works is allotted as provided in section 37-45-124;

(d) Class D: To levy and collect assessments for special benefits accruing to lands for which use of water or capacity of works is allotted as provided in section 37-45-125.



§ 37-45-122. Levy and collection under class A

(1) As to any district formed prior to April 22, 1957, to levy and collect taxes under class A, in each year, the board shall determine the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the district, and shall fix a rate of levy which when levied upon every dollar of valuation for assessment of property within the district and with other revenues will raise the amount required by the district to supply funds for paying expenses of organization, for surveys and plans, and for paying the costs of construction of, operating, and maintaining the works of the district. The rate shall not exceed one-half mill on the dollar, prior to the delivery of water from the works, and thereafter shall not exceed one mill on the dollar of valuation for assessment of the property within the district, except in the event of accruing defaults or deficiencies when an additional levy may be made as provided in section 37-45-126.

(2) (a) As to any district formed subsequent to April 22, 1957, to levy and collect taxes under class A, in each year, the board shall determine the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the district, and shall fix a rate of levy which, when levied on every dollar of valuation for assessment of property within the district and with other revenues, will raise the amount required by the district to supply funds for paying expenses of organization, for surveys and plans, and for paying the costs of construction of and operating and maintaining the works of the district; except that said rate shall not exceed:

(I) In the case of a district having a valuation for assessment when formed of not more than twenty million dollars, one and one-half mill on each dollar of valuation for assessment of property within the district prior to the delivery of water from the works and thereafter not to exceed three mills on each dollar of valuation for assessment;

(II) In the case of a district having a valuation for assessment when formed of more than twenty million dollars but not more than fifty million dollars, one mill on each dollar of valuation for assessment of property within the district prior to the delivery of water from the works and thereafter not to exceed two mills on each dollar of valuation for assessment;

(III) In the case of a district having a valuation for assessment when formed of more than fifty million dollars, not to exceed one-half mill on each dollar of valuation for assessment of property within the district prior to the delivery of water from the works and thereafter not to exceed one mill on each dollar of valuation for assessment of the property within the district.

(b) In the event of accruing defaults or deficiencies, a levy in addition to those prescribed in paragraph (a) of this subsection (2) may be made as provided in section 37-45-126.

(3) In accordance with the schedule prescribed by section 39-5-128, C.R.S., the board shall certify to the board of county commissioners of each county within the district, or having a portion of its territory within the district, the rate so fixed with directions that, at the time and in the manner required by law for levying of taxes for county purposes, such board of county commissioners shall levy such tax upon the valuation for assessment of all property within the district, in addition to such other taxes as may be levied by such board of county commissioners at the rate so fixed and determined.

(4) (a) Any district may increase the maximum mill levy to no more than nine mills for districts described in subparagraph (I) of paragraph (a) of subsection (2) of this section, to no more than six mills for districts described in subparagraph (II) of paragraph (a) of subsection (2) of this section, and to no more than three mills for districts described in subparagraph (III) of paragraph (a) of subsection (2) of this section, but any such increase in a mill levy shall be made in accordance with the election procedure provided in this subsection (4).

(b) Whenever the board of directors of the district, by resolution adopted by a majority of all of the members of the board, determines that the interests of said district and the public interest or necessity demand an increase in the mill levy for such district not greater than the maximum mill levy prescribed in paragraph (a) of this subsection (4) for the purposes therein stated, said board shall order the submission of the proposition to the electors of the district at an election held for that purpose. Any election held for the purpose of submitting any such proposition may be held separately or may be consolidated or held concurrently with any other election authorized by law at which such electors of the district shall be entitled to vote.

(c) The declaration of such election may be included within the same resolution, which resolution, in addition to such declaration of public interest or necessity, shall recite the maximum mill levy proposed which shall be no greater than that authorized by paragraph (a) of this subsection (4) for a district of like size. Such resolution shall also fix the date upon which such election shall be held and the manner of holding the same and the method of voting for or against the increase in mill levy. Such resolution shall also fix the compensation to be paid the officers of the election and shall designate the precincts and polling places and shall appoint for each polling place, from each precinct from the electors thereof, the officers of such election, which officers shall consist of three judges, one of whom shall act as a clerk, who shall constitute a board of election for each polling place. The description of precincts may be made by reference to any order of the board of county commissioners of the county in which the district or any part thereof is situated or by reference to any previous order or resolution of the board or by detailed description of such precincts. Precincts established by boards of the various counties may be consolidated for special elections held under this article.

(d) In the event any such election is called to be held concurrently with any other election or is consolidated therewith, the resolution calling the election under this article need not designate precincts or polling places or names of officers of the election but shall contain reference to the act or order calling such other election and fixing the precincts and polling places and appointing the election officers therefrom. The resolution shall be published once a week for two consecutive weeks, the last publication of which shall be at least ten days prior to the date set for said election, in a newspaper of general circulation, printed and published within the district, and no other or further notice of such election or publication of the names of election officers or of the precincts or polling places need be given or made.

(e) The election shall be conducted in accordance with the provisions of section 37-45-141 and in the same manner as elections held in accordance with the provisions of section 37-45-142. In the event that the increase in the mill levy of the district is approved, the board of directors shall be authorized to levy taxes at the rate authorized in the election. If the proposition of increasing such mill levy is defeated, the board of directors may continue to levy taxes at rates not exceeding those authorized prior to such election.



§ 37-45-123. Levy and collection under class B

(1) (a) To levy and collect special assessments under class B, the board shall make an allotment of water or of capacity of specified works to each petitioning municipality in the district in the manner provided in this article and in such quantity as will in the judgment of the board, when added to the then present supply of water of such municipality in the case of an allotment of water, or when added to the then present supply of capacity of all other works of such municipality in the case of an allotment of capacity of specified works, make an adequate supply for such municipality and shall fix and determine the rate and the terms upon which such water or capacity of such works shall be sold, leased, contracted for, or otherwise disposed of for use by such municipalities; except that such rates shall be equitable although not necessarily equal or uniform for like classes of services throughout the district and no municipality shall be required to make payments to secure or cover the default or failure of performance pertaining to capital debt of any other participating municipality which participates in a project in which the capacity of the specified works has been allotted to two or more participants.

(b) The board shall examine all rates charged for like classes of service throughout the district and shall by rule and regulation adjust such rates periodically as needed to make such rates within any such class of service equitable.

(2) In the event any city, city and county, or town desires to purchase, lease, contract for, or otherwise obtain the beneficial use of waters or capacity of works of the district for domestic, irrigation, or other beneficial purposes, the legislative body of such municipality shall by ordinance authorize and direct its mayor and clerk to petition the board for an allotment of water or capacity of specified works, upon terms prescribed by the board, which petition shall contain, inter alia, the following:

(a) Name of municipality;

(b) Quantity of water or capacity of works for which an allotment is sought;

(c) Rate to be paid;

(d) Whether payments are to be in cash or annual installments;

(e) Agreement by the municipality to make payments for the beneficial use of such water or capacity of works together with annual maintenance and operating charges and to be bound by the provisions of this article and the rules and regulations of the board.

(3) The secretary of the board shall cause notice of the filing of such petition to be given and published once each week for two successive weeks, in a newspaper published in the county in which said municipality is situated, which notice shall state the filing of such petition and give notice to all persons interested to appear at the office of the board, at a time named in said notice and show cause, in writing, if any they have, why the petition should not be granted.

(4) The board at the time and place mentioned in said notice or at such time to which the hearing of said petition may adjourn, shall proceed to hear the petition and objections thereto, presented in writing, by any person showing cause why said petition should not be granted. The failure of any person interested to show cause shall be deemed an assent on such person's part to the granting of said petition. At its discretion, the board may accept or reject said petition; but, if it deems it for the best interest of the district that said petition be granted, the board shall enter an order granting said petition, and, from and after such order, the said municipality shall be deemed to have purchased, leased, contracted for, or otherwise acquired the beneficial use of water or capacity of works as set forth in said order.

(5) If said petition is granted, the board shall determine the amount of money necessary to be raised by taxation in each year from property within such municipality to pay the annual installments and a fair proportionate amount of estimated operating and maintenance charges for the next succeeding year, as provided in the order granting said petition, and shall prepare a statement showing the tax rate to be applied to all property in such municipality, which rate shall be the rate fixed by resolution of the board, modified to the extent necessary to produce from each such municipality only the amount of money apportioned thereto in said resolution, less any amount paid or undertaken to be paid by such municipality in cash or as credited thereto by payments from the general funds of such municipality. Upon receipt by the board of county commissioners of each county, wherein such municipality is located, of a certified copy of such resolution showing the tax rate to be applied to all property in each municipality and showing the municipalities and the property which is exempt therefrom, if any, it is the duty of the county officers to levy and collect such tax in addition to such other tax as may be levied by such board of county commissioners at the rate so fixed and determined.



§ 37-45-124. Levy and collection under class C

(1) (a) To levy and collect special assessments upon lands under class C, the board shall make an allotment of water or of capacity of specified works to each of the petitioning public corporations, other than municipalities, within the district in the manner as provided in this section, in such quantity as will in the judgment of the board, when added to the present supply of water of such public corporation in the case of an allotment of water, or when added to the then present supply of capacity of all other works of such public corporation in the case of an allotment of capacity of specified works, make an adequate supply for such public corporation and shall fix and determine the rate and terms at which such water or capacity of works shall be sold, leased, contracted for, or otherwise disposed of to such public corporation; except that such rates shall be equitable although not necessarily equal or uniform for like classes of services throughout the district.

(b) The board shall examine all rates charged for like classes of service throughout the district and shall by rule and regulation adjust such rates periodically as needed to make such rates within any such class of service equitable.

(2) In the event any such public corporation desires to purchase, lease, contract for, or otherwise obtain the beneficial use of waters or capacity of works of the district, the board of such public corporation by resolution shall authorize and direct its president and secretary to petition the board for an allotment of water or of capacity of specified works, upon terms prescribed by the board, which petition shall contain, inter alia, the following:

(a) Name of public corporation;

(b) Quantity of water or capacity of works for which allotment is sought;

(c) Rate to be paid;

(d) Whether payments are to be made in cash or annual installments;

(e) Agreement by such public corporation to make payments for the beneficial use of such water or capacity of works, together with annual maintenance and operating charges, and to be bound by the provisions of this article and the rules and regulations of the board.

(3) The secretary of the board shall cause notice of the filing of such petition to be given and published, which notice shall state the filing of such petition and give notice to all persons interested to appear at the office of the board at a time named in said notice and show cause in writing why the petition should not be granted. The board at the time and place mentioned in said notice, or at such time to which the hearing of said petition may be adjourned, shall proceed to hear the petition and objections thereto, presented in writing, by any person showing cause why said petition should not be granted. The failure of any person interested to show cause shall be deemed an assent on such person's part to the granting of said petition. At its discretion, the board may accept or reject said petition; but, if it deems it for the best interest of the district that said petition be granted, the board shall enter an order to that effect granting said petition and, from and after such order, the public corporation or persons therein shall be deemed to have purchased, leased, contracted for, or otherwise acquired the beneficial use of water or capacity of works as set forth in said order.

(4) If said petition is granted, the board shall determine the amount of money necessary to be raised by assessment in each year on lands within such public corporation, less any amount paid or undertaken to be paid by such public corporation in cash or as credited thereto by payments from the general fund of such public corporation, and shall certify to the county assessor of the county in which the lands of such public corporation are located the amount of the assessment, plus a fair proportionate amount of the estimated operating and maintenance charges for the next succeeding year on each tract of land on or before October 1 of each year, and such county assessor shall extend the amount of such assessment, plus said operating and maintenance charges, on the tax roll as an assessment against the lands upon which said assessment is made.



§ 37-45-125. Levy and collection under class D

(1) To levy and collect special assessments upon lands under class D, the board shall make an allotment of water or of capacity of specified works to petitioning owners of lands in the district, upon which water may be beneficially used in the manner as provided in this article, in such amount as will in the judgment of the board, together with the present supply of water for such lands in the case of an allotment of water, or when added to the then present supply of capacity of all other works in the case of an allotment of capacity of specified works, make an adequate water supply for such lands and shall fix and determine the rate and the terms at which water or capacity of works shall be sold, leased, contracted for, or otherwise disposed of, for use on said lands.

(2) In the event that any person or private corporation elects to purchase, lease, contract for, or otherwise obtain the beneficial use of waters or capacity of works of the district, such person or corporation shall petition the board for an allotment of water or of capacity of specified works, upon terms prescribed by the board, which petition shall contain, inter alia, the following:

(a) Name of applicant;

(b) Quantity of water or capacity of works for which allotment is sought;

(c) Descriptions of lands upon which the water or capacity of works will be used and attached;

(d) Rate to be paid;

(e) Whether payment will be made in cash or annual installments;

(f) Agreement that the annual installments and the charges for maintenance and operating shall become a tax lien upon the lands for which such water or capacity of works is petitioned and allotted and to be bound by the provision of this article and the rules and regulations of the board.

(3) (a) In its discretion the board may accept or reject said petition, but, if it deems it for the best interest of the district that said petition be granted, the board shall enter an order granting said petition, and from and after such order, said petitioner shall be deemed to have agreed to the purchase, lease, contract, or other means of acquiring the beneficial use of water or capacity of works under the terms set forth in said petition and order. Such order shall provide for payment on the basis of rate per unit of measure of water allotted in the case of an allotment of water, or on the basis of rate per unit of capacity allotted in the case of an allotment of works to said lands within the district; except that the board may divide the district into units and fix a different rate in the respective units; and further except that such rates shall be equitable although not necessarily equal or uniform for like classes of services throughout the district.

(b) The board shall examine all rates charged for like classes of service throughout the district and shall by rule and regulation adjust such rates periodically as needed to make such rates within any such class of service equitable.

(4) The secretary of the board shall cause notice of the filing of such petition to be given and published, which notice shall state the filing of such petition and give notice to all persons interested to appear at the office of the board at a time named in said notice and show cause in writing why the petition should not be granted. The board at the time and place mentioned in said notice, or at such time to which the hearing on said petition may be adjourned, shall proceed to hear the petition and objections thereto, presented in writing, by any person showing cause why said petition should not be granted. The failure of any person interested to show cause shall be deemed an assent on such person's part to the granting of said petition. At its discretion, the board may accept or reject said petition; but, if it deems it for the best interest of the district that said petition be granted, the board shall enter an order to that effect granting said petition, and, from and after such order, the petitioner or persons interested therein shall be deemed to have purchased, leased, contracted for, or otherwise acquired the beneficial use of water or capacity of works as set forth in said order.

(5) If such petition is granted, the board shall cause a certified copy of the order granting said petition to be recorded in the county in which said lands are located, and, thereafter, the annual installments and annual operating and maintenance charges shall be a perpetual tax lien upon such lands. On or before October 1 of each year, the board shall certify to the county assessor of the county within the district in which such lands are located the amount of the annual installments, plus a fair proportionate amount of the estimated operating and maintenance charges apportioned to said lands for the next succeeding year, and such county assessor shall extend the amount so certified on the tax roll as a flat special assessment against the lands for which such water is petitioned and allotted.



§ 37-45-126. Levies cover defaults and deficiencies

The board, in making the annual assessments and levies, shall take into account the maturing indebtedness for the ensuing year as provided in its contracts or the maturing of bonds and interest on all bonds and deficiencies and defaults of prior years and shall make ample provision for the payment thereof. In case the proceeds of such levies and assessments made under the provisions of this article, together with other revenues of the district, are not sufficient to punctually pay the annual installments on its contracts or bonds and interest thereon and to pay defaults and deficiencies, then the board shall make such additional levies of taxes or assessments as may be necessary for such purposes; and, notwithstanding any limitations by contract, order, tax lien, or otherwise, such taxes and assessments shall be made and shall continue until the indebtedness of the district is fully paid; except that the additional levies authorized by this section may not be made to cover defaults and deficiencies with respect to evidences of indebtedness authorized and issued by a district pursuant to any law if such evidences of indebtedness declare on their faces that they are payable solely from revenues derived from payments made with respect to contracts which are entered into pursuant to this article and further except that the amount of such additional levies of taxes under class A shall not in any one year exceed an amount that would be raised by a levy of one-half mill against the valuation for assessment of such property as fixed for general tax purposes and further except that such levies for defaults and deficiencies shall not, at any time, be made to impose upon class A payments in excess of twenty-five percent of the anticipated revenue from all sources to be raised for the specific purpose of payment of existing defaults and deficiencies and further except that, in making such additional levies or assessments, the board shall take into account all sources of revenue and equitably distribute the burden of such defaults and deficiencies according to the uses and benefits as provided in this article.



§ 37-45-127. Objections to assessments - appeal

(1) Prior to October 1 of each year in which assessments are made, the board shall appoint a time and place where it will meet within the district for the purpose of hearing objections to assessments, and prior notice of such hearing shall be given by publication in two issues, a week apart, in some newspaper of general circulation published in each county; except that, if there is any county in the district in which there is no newspaper published, such notice shall be published in an adjoining county. Said notice shall notify the owners of property in the district that in the secretary's office may be found and examined a description of the property so assessed, the amount of the assessment thereon fixed by the board, and the time and place fixed by the board for the hearing of objections to such assessments. It shall not be necessary for said notice to contain separate descriptions of the lots or tracts of real estate, but it is sufficient if the notice contains such descriptions as will inform the owner whether or not his real estate is covered by such descriptions, and to inform the owner where can be found of record the amount of assessments.

(2) If, in the opinion of any person whose property is assessed, his property has been assessed too high, or has been erroneously or illegally assessed, at any time before the date of such hearing, he may file written objections to such assessments, stating the grounds of such objections, which statement shall be verified by the affidavit of said person or his agent. In such hearing the board shall hear such evidence and arguments as may be offered concerning the correctness or legality of such assessment and may modify or amend the same.

(3) Any owner of property desiring to appeal from the findings of the board as to assessment, within thirty days from the finding of the board, shall file with the clerk of the court a written notice making demand for trial by the court. The appellant at the same time shall file a bond with good and sufficient security to be approved by the clerk of said court in a sum not exceeding two hundred dollars to the effect that, if the finding of the court is not more favorable to the appellant than the finding of the board, the appellant shall pay the cost of the appeal. The appellant shall state definitely from what part of the order the appeal is taken. In case more than one appeal is taken, upon its showing that the same may be consolidated without injury to the interests of anyone, the court may consolidate and try the same together.

(4) The court shall not disturb the findings of the board unless the findings of the board in any case are manifestly disproportionate to the assessments imposed upon other property in the district created under this article. The trial shall be to the court, and the matter shall take precedence before the court and shall be taken up as promptly as may be after the appeal is filed. If no appeal is taken from the findings of the board within the time prescribed in this section, or after the findings of the court in case an appeal is taken from the findings of the board, then the assessment shall be final and conclusive evidence that said assessments have been made in proportion to the benefits conferred upon the property in said district by reason of the improvements to be constructed under the provisions of this article, and such assessments shall constitute a perpetual lien upon such property so assessed until paid.



§ 37-45-128. Officers levy and collect taxes and assessments

It is the duty of the officer or body having authority to levy taxes within each county, city and county, or town to levy the taxes and special assessments as provided in this article, and it is the duty of all county or city and county officials charged with the duty of collecting taxes to collect such taxes and special assessments in the time, form, and manner and with like interest and penalties as county or city and county taxes are collected and, when collected, to pay the same to the district ordering its levy or collection, and the payment of such collections shall be made through the secretary of the district and paid into the depository thereof to the credit of the district. All taxes and assessments made under this article together with all interest thereon and penalties for default in payment thereof, and all costs in collecting the same, until paid, shall constitute a perpetual lien on a parity with the tax lien of general, state, county, city, town, or school taxes, and no sale of such property to enforce any general, state, county, city, town, or school tax or other liens shall extinguish the perpetual lien of such taxes and assessments.



§ 37-45-129. Sale for delinquencies

If the taxes or assessments levied are not paid, then the real property shall be sold at the regular tax sale for the payment of said taxes and assessments, interest, and penalties in the manner provided by the statutes of the state of Colorado for selling property for payment of general taxes. If there are no bids at said tax sale for the property so offered under class A and class B, said property shall be struck off to the county, and the county shall account to the district in the same manner as provided by law for accounting for school, town, and city taxes. If there are no bids for the property so offered under class C and class D, said property shall be struck off to the district, and the tax certificate shall be issued in the name of the district, and the board shall have the same power with reference to sale of said tax certificate as vested in county commissioners and county treasurers when property is struck off to the counties.



§ 37-45-130. Exemptions

All property of whatever kind and nature owned by the state and by towns, cities, school districts, drainage districts, irrigation districts, park districts, water districts, or any other governmental agency within said district shall be exempt from assessment and levy by the board as provided by this article for the purposes of this article.



§ 37-45-131. Sale of water by contract

The board may sell, lease, or otherwise dispose of the use of water by term contracts or by contracts for the perpetual use of such water to public corporations, persons, mutual ditch companies, water users' associations, and other private corporations for irrigation, domestic, or commercial use as shall be provided by contracts, in writing, authorized and entered into by the board; and the board shall require that security be given to secure the payments to be made under such contracts.



§ 37-45-132. Contracts - security - enforcement

(1) To meet the annual installments as provided in contracts for the use of water:

(a) A water users' association may bind itself to levy an annual assessment on the use of water and to secure same by liens on land and water rights or in such manner as may be provided by law;

(b) A mutual ditch or irrigation company may bind itself by mortgage upon its irrigation works and system or to levy annual assessments upon its stockholders;

(c) Any person or corporation landowner may create a mortgage lien upon lands or give other security satisfactory to the board; and all such contracts shall provide for forfeiture of the use of water for nonpayment of assessments or installments in the same manner and procedure as provided by statute for forfeiture of stock in a mutual ditch company;

(d) A public corporation shall meet the annual installments as provided in sections 37-45-123 and 37-45-124.



§ 37-45-133. Sinking fund

Whenever a contract of indebtedness has been created by the district, it shall be lawful for the board to make the annual levy of taxes and special assessments in such amount as will create a surplus of funds to meet the annual installments of indebtedness or the payment of bonds and interest and the necessary maintenance and operating charges, and the board shall cause such surplus funds to be placed in a sinking fund which may be used for the payments of contingencies, defaults, and delinquencies and to pay the future annual installments of indebtedness on contract or bonds and interest.



§ 37-45-134. Additional powers

(1) The board has the following powers concerning the management, control, delivery, use, and distribution of water by the district:

(a) To make and enforce all reasonable rules and regulations for the management, control, delivery, use, and distribution of water;

(b) To withhold the delivery of water upon which there are any defaults or delinquencies of payment;

(c) To provide for and declare forfeitures of rights to the use of water upon default or failure to comply with any order, contract, or agreement for the purchase, lease, or use of water and to resell, lease, or otherwise dispose of water upon which forfeiture has been declared;

(d) To allocate and reallocate the use of water to lands within the district;

(e) To provide for and grant the right, upon terms, to transfer water from lands to which water has been allocated to other lands within the district and to discharge liens from lands to which the same was theretofore attached and to create liens, as provided in this article, upon lands to which the use of such water is transferred.



§ 37-45-135. Allotment of water to disabled landowner or administrator

Where the landowner in a water conservancy district, organized under this article, is under disability by reason of infancy, insanity, or otherwise, or lands are held under administration, executorship, guardianship, conservatorship, trusteeship, receivership, or other similar proceeding, the administrator, executor, guardian, conservator, trustee, receiver, or other like officer shall be considered the "landowner" for all purposes within this article; and, when authorized by the court having jurisdiction of the estate or lands, such administrator, executor, guardian, conservator, trustee, receiver, or other like officer may petition for an allotment of water in such quantity as determined by such court as will, together with the present supply of water for irrigation purposes, make an adequate supply for the irrigation of such lands; or, in the event such administrator, executor, guardian, conservator, trustee, receiver, or other like officer has, prior to February 28, 1939, petitioned for a supply of water for irrigation of lands so held, the court having jurisdiction of the estate or lands may ratify or confirm the petition for such quantity of water as it may determine will make an adequate supply for the irrigation of such lands, and such petition so made and authorized or ratified and confirmed shall have the same effect and be binding upon all parties interested in such lands to the same extent as though made by a landowner while not under disability.



§ 37-45-136. Inclusion of lands

(1) The boundaries of any district organized under the provisions of this article may be changed in the manner prescribed in this article, but the change of boundaries of the district shall not impair or affect its organization or its rights in or to property or any of its rights or privileges whatsoever, nor shall it affect or impair or discharge any contract, obligation, lien, or charge for or upon which it might be liable or chargeable had such change of boundaries not been made.

(2) The owners of lands may file a petition with the board, in writing, praying that such lands be included in the district. The petition shall describe the tracts or body of land owned by the petitioners, and such petition shall be deemed to give the assent of the petitioners to the inclusion in said district of the lands described in the petition, and such petition must be acknowledged in the same manner that conveyances of land are required to be acknowledged. The secretary of the board shall cause notice of filing of such petition to be given and published in the county in which the lands are situated, which notice shall state the filing of such petition, names of petitioners, descriptions of lands mentioned, and the prayer of said petitioners, giving notice to all persons interested to appear at the office of the board at any time named in said notice and show cause in writing why the petition should not be granted. At the time and place mentioned or at such time to which the hearing may be adjourned, the board shall proceed to hear the petition and all objections thereto, presented in writing by any person showing cause why said petition should not be granted. The failure of any person interested to show cause shall be deemed an assent on his part to the inclusion of such lands in the district as prayed for in the petition. If the petition is granted, the board shall make an order to that effect and file the same with the clerk of the court, and, upon order of the court, said lands shall be included in the district.

(3) (a) In addition to the method provided in subsections (1) and (2) of this section, additional areas, either contiguous or noncontiguous to the district, and including irrigated lands, nonirrigated lands, towns and cities, and other lands and any one or more of the same, may be included in the district by petition, which petition shall be filed in the district court of the county in which the petition for organization of the original district was filed, signed by not fewer than twenty-five percent of the owners of irrigated lands in said area but not embraced within the corporate limits of a city or town; and each tract of land shall be listed opposite the name of the signer. Each such tract together with the improvements thereon shall have a valuation for assessment of not less than one thousand dollars. The petition shall also be signed by not fewer than five percent of the owners of nonirrigated lands or lands embraced within the incorporated limits of a city or town, all situated in the area embraced in said petition; and each tract of land shall be listed opposite the name of the signer. Each such tract together with improvements thereon shall have a valuation for assessment of not less than one thousand dollars. Said petition shall set forth a general description of the territory in the area sought to be included in the district, the name of the district in which it is sought to be included, and a statement that the property sought to be included will be benefited by the accomplishment of the purposes for which the original district was formed and shall pray for the inclusion of the area in the district.

(b) No petition with the requisite signatures shall be declared null and void on account of alleged defects, but the court may permit the petition to be amended at any time to conform to the facts by correcting any errors in the description of the territory or in any other particular. However, similar petitions or duplicate copies of the same petition for the inclusion of the same area may be filed and shall together be regarded as one petition. All such petitions filed prior to the hearing on the first petition filed shall be considered by the court the same as though filed with the first petition placed on file.

(c) In determining whether the requisite number of landowners has signed the petition, the names as they appear upon the tax roll shall be prima facie evidence of such ownership.

(d) At the time of filing the petition or at any time subsequent thereto, and prior to the time of hearing on said petition, a bond shall be filed, with security approved by the court, sufficient to pay all expenses connected with the proceedings in case the inclusion of the area is not effected. If at any time during the proceeding the court is satisfied that the bond first executed is insufficient in amount, it may require the execution of an additional bond within a time to be fixed to be not less than ten days distant, and, upon failure of the petitioner to execute the same, the petition shall be dismissed.

(e) Immediately after the filing of such petition, the court wherein such petition is filed, by order, shall fix a place and time, not less than sixty days nor more than ninety days after the petition is filed, for hearing thereon, and thereupon the clerk of said court shall cause notice by publication to be made of the pendency of the petition and of the time and place of hearing thereon. The clerk of said court shall also forthwith cause a copy of said notice to be mailed by registered mail to the board of county commissioners of each of the several counties having territory within the area proposed to be included within the district.

(f) No city, or city and county, having a population of more than twenty-five thousand as determined by the last United States census shall be included within such area proposed to be included within the district unless by and with the written consent of the chief executive officer of such city, or city and county, with the approval of the legislative body of such municipality, and such consent may specify that the rate of taxation on the valuation for assessment of property within said city, or city and county, under section 37-45-122, shall not exceed a maximum rate which may be less than the rates set out in said section 37-45-122, and in such case the district shall not have power to levy an assessment on the property in said city, or city and county, at a greater rate than that specified in said consent.

(g) Not less than thirty days prior to the time fixed by order of court for the hearing on said petition, and not thereafter, a petition may be filed in the office of the clerk of the court wherein the proceeding for inclusion is pending, signed by not fewer than twenty percent of the owners of irrigated lands in said area but not embraced within the incorporated limits of a city or town, who have not signed the petition for inclusion, and also signed by not fewer than five percent of the owners of nonirrigated lands or lands embraced in the incorporated limits of a city or town, all situated in said area proposed to be included within the district, who have not signed the petition for inclusion, protesting the inclusion of said area. The signers of said protesting petition shall state therein the land owned by each and also shall state the value thereof as shown by the last preceding assessment.

(h) In the event a petitioner signs such petition both as owner of irrigated and nonirrigated land situated within a municipality, his name shall be counted only as an owner of irrigated lands.

(i) Upon the day set for the hearing upon the original petition, if it appears to the court that said protesting petition is not signed by the requisite number of owners of lands and of the requisite value, the court shall thereupon dismiss said protesting petition and shall proceed with the original hearing as provided in this section.

(j) If the court finds from the evidence that said protesting petition is signed by the requisite number of owners of lands, and of the requisite values, the court shall forthwith dismiss the original petition for inclusion. The finding of the court upon the question of such valuation, the genuineness of the signatures, and all matters of law and fact incident to such determination shall be final and conclusive on all parties in interest whether appearing or not.

(k) Any owner of real property in said proposed area not having individually signed a petition for the inclusion, and desiring to object to the inclusion, on or before ten days prior to the date set for the cause to be heard, may file objection to the inclusion.

(l) Such objection shall be limited to a denial of the statements in the petition and shall be heard by the court as an advanced case without unnecessary delay.

(m) Any owner of irrigated land in said proposed area who has not individually signed a petition for the inclusion of the area within the district and who desires to have his irrigated lands excluded from said district, on or before ten days prior to the date set for the cause to be heard, may file a petition in said district court asking to have his irrigated lands excluded therefrom. Any petition so filed shall be heard by the district court on the date set for the hearing of the petition for inclusion of the area, and the district court shall exclude such irrigated lands from the area proposed for inclusion within the district.

(n) Upon said hearing, if it appears that a petition for the inclusion has been signed and presented, as provided in this subsection (3), in conformity with this article, and that the allegations of the petition are true, and that no protesting petition has been filed, or if filed has been dismissed by order duly entered of record, the court shall adjudicate all questions of jurisdiction and declare the area included in the district to the same extent and as fully as if said area had been included in the original petition for the organization of the district; except that, prior to the entry of its decree including such area within the district, the court shall obtain the verified consent of the board of directors of the district to the inclusion of such area, which consent shall set forth the terms and conditions upon which said area shall be included, which terms may include the price and value per acre-foot of water to be allotted and contracted for use within said included area and which said terms and conditions shall be embodied in the decree of said court.

(o) If the court finds that no petition has been signed and presented in conformity with this section, or that the material facts are not as set forth in the petition filed, it shall dismiss said proceedings and adjudge the costs against the signers of the petition in such proportion as it deems just and equitable. No appeal or other remedy lies from an order dismissing said proceeding; but nothing in this article shall be construed to prevent the filing of a subsequent petition for similar purposes, and the right so to renew such proceeding is expressly granted and authorized.

(3.5) (a) As an alternative to the procedures set forth in subsections (2) and (3) of this section, a petition for inclusion and for an election on inclusion of lands within a water conservancy district may be filed in the district court of the county in which the petition for organization of the original district was filed. The petition shall be signed by not less than twenty-five percent of the owners of agricultural lands of the area embraced by the proposed lands to be included and by not less than ten percent of the electors of said area embraced by the proposed lands to be included. The petition shall show that the board of directors of the district has given its verified approval to the inclusion of such area in the district and shall recite the terms and conditions upon which said area shall be included, if any, which the board of directors of the district may have required, in its discretion, as a prerequisite to the inclusion. The board of directors of the district may require, as one of the conditions of its approval of the proposed inclusion, that the petitioners post a sufficient bond to cover the costs of the election. If no bond is so required, the district shall be deemed to have agreed to pay the costs of the election. The proposed boundary of the lands to be included within the district may include any part or all of any county, city, or city and county of any size. Such petition and the hearing thereon shall otherwise comply with the provisions of this section which are not inconsistent with the provisions of this subsection (3.5).

(b) On the day fixed for hearing, or at a continuance thereof, the court shall first ascertain, from such evidence which may be adduced, that the required number of electors of the area to be included in the district have signed the petition and that the board of directors has approved the inclusion of lands in the district. Upon said hearing, if it appears that the petition for inclusion has been signed and presented in conformity with this subsection (3.5) and that the allegations of the petition are true, the court, by order duly entered of record, shall direct that the question of the inclusion of lands in the water conservancy district be submitted at an election, to be held for that purpose, of electors of the area embraced within the inclusion petition. Such election shall be conducted by the board of directors of the district in the same manner set forth in sections 37-45-139 to 37-45-141.

(c) At such election the voter shall vote for or against the inclusion of lands in the water conservancy district. If the terms and conditions on inclusion have been set by the board of directors of the district, said terms and conditions shall be identified to the electors. If a majority of votes cast at said election are in favor of inclusion, the court, on the motion of the board of directors of the district, shall declare the area included in the district to the same extent and as fully as if said area had been included in the original petition for the organization of the district; except that, if the proposed inclusion in a district includes any territory within a municipality and a majority of the votes cast by the voters residing within that incorporated area are against inclusion in the district, the governing body of said municipality may, within thirty days after certification of the election results, petition the court for exclusion from the district of such incorporated area, and the court shall exclude such territory from the district. Any order of the court so including lands in a district shall incorporate the terms and conditions, if any, for inclusion which the board of directors of the district has required as a prerequisite to inclusion.

(3.6) Whenever a municipality has annexed land into its boundaries and that municipality at the time of annexation previously had lands within its boundaries included within the district, upon consent of the governing body of the municipality, and upon consent by the board of directors of the district, the annexed lands shall be deemed to have been included within the district, subject to terms and conditions as determined by the board of directors of the district that shall not be inconsistent with the terms and conditions of previous applicable inclusion orders relating to that municipality. The municipality shall promptly transmit to the district a certified copy of the municipality's annexation ordinance. Upon receipt of the municipality's annexation ordinance, the board of directors of the district shall promptly act to grant or deny consent to the inclusion of the newly annexed lands into the district. If the board of directors of the district consents to such inclusion, and the municipality agrees to any terms and conditions to the inclusion adopted by the board of directors of the district, the district shall file with the court a certified copy of the municipality's annexation ordinance and a petition of the district for inclusion of the annexed lands that states the terms and conditions of inclusion as determined by the board of directors of the district. Upon the district's filing of a certified copy of the municipality's annexation ordinance and a petition of the district for inclusion of the annexed lands, the court shall enter an order including such lands within the boundaries of the district, upon the terms and conditions set forth in the petition.

(4) As a part of any order entered establishing the inclusion of lands or areas into the district, the court shall designate the division of the district to which such included lands or areas shall be attached or shall, in combination with or in lieu of the foregoing, create a new division from such included lands or areas and appoint the directors therefor; but the total number of directors of the district shall not exceed fifteen.

(5) (a) If an order is entered establishing the inclusion of lands or areas into the district, such order shall be deemed final and no appeal or other remedy lies therefrom, and the entry of such order shall finally and conclusively establish the inclusion of the lands or areas against all persons except the state of Colorado, in an action in the nature of quo warranto commenced by the attorney general within three months after said decree declaring such lands or areas included as provided, and not otherwise. The inclusion of said lands or areas shall not be directly or collaterally questioned in any suit, action, or proceeding except as expressly authorized in this section.

(b) Upon the entry of such decree, the clerk of the court shall transmit, to the division of local government in the department of local affairs and to the county clerk and recorder in each of the counties in which said lands or areas are located, copies of the findings and decree of the court including such lands or areas in the district. The same shall be recorded with said division, and copies shall also be filed in the office of the county clerk and recorder in each county in which a part of the district may be, where they shall become permanent records.



§ 37-45-137. Exclusion of lands

(1) (a) The owner in fee of any lands constituting a portion of any district, regardless of the valuation for assessment of such district, or, if the valuation for assessment of an existing district is less than three hundred million dollars, not less than fifteen owners of land in an overlapping area as described in section 37-45-109 (3)(d) who are petitioners for the formation of a new district proposed to be organized under the provisions of this article which includes lands within such existing district, may file with the board a petition praying that such lands be excluded and taken from said district. Petitions shall describe the lands which the petitioners desire to have excluded. Such petition must be acknowledged in the same manner and form as required in case of a conveyance of land and be accompanied by a deposit of money sufficient to pay all costs of the exclusion proceedings.

(b) The secretary of the board shall cause a notice of filing of such petition to be published in a newspaper of general circulation in the county in which said lands, or the major portion thereof, are located, the final publication to be made not less than ten days prior to the date set for the hearing thereon. If such petition has been filed by the proponents of a new district, individual notice shall also be given to those landowners of the existing district whose lands are included in the request for exclusion, by mailing a copy of such notice by registered or certified mail not less than ten days prior to the date set for the hearing thereon to each such landowner at his last-known address, as shown by the records of the treasurer of the county in which the lands are located. The notice shall state the filing of such petition, the names of petitioners, and, if applicable, the name of the proposed new district, descriptions of lands mentioned in said petition, and the prayer of said petitioners, and it shall notify all persons interested to appear at the office of said board at the time named in said notice, showing cause in writing why said petition should not be granted.

(c) The board at the time and place mentioned in the notice, or at the time to which the hearing of said petition may be adjourned, shall proceed to hear the petition and all objections thereto, presented in writing, by any person showing cause why the prayer of the petition should not be granted. The filing of such petition shall be deemed an assent by each such petitioner to the exclusion from the district of his lands mentioned in the petition or any part thereof.

(d) If the board deems it not for the best interest of the district that the lands mentioned in the petition or some portion thereof are excluded from the district, the board shall order that said petition be denied; but, if the board deems it for the best interest of the district that the lands mentioned in the petition, or some portion thereof, be excluded from the district and, if there are no outstanding bonds of the district, the board may order the lands mentioned in the petition, or some portion thereof, to be excluded from the district. If such exclusion is granted at the request of a proposed new district, it shall be conditioned to take effect only upon the legal creation of the proposed new district.

(e) In case contract has been made between the district and the United States or any agency thereof, no change shall be made in the boundaries of the district unless the secretary of the interior assents thereto in writing and such assent is filed with the board. Upon such assent, any lands excluded from the district upon order of the court shall be discharged from all liens in favor of the United States under the contract with the United States or under bonds deposited with its agents.

(f) Upon allowance of such petition, the board shall file a certified copy of the order of the board making such change with the clerk of the court, and, upon order of the court, said lands shall be excluded from the district.

(2) Following organization of a district under this article at any time prior to authorization for the incurring of bonded or other indebtedness under the election procedures set forth in sections 37-45-139 to 37-45-142 and prior to the execution of a contract with the United States or any of its agencies, the governing body of any city, city and county, or town, regardless of its population, originally included in the district without consent given in the manner provided in section 37-45-109, and over an express objection made in writing to the court in which the petition for organization has been filed at any time prior to the date upon which the court declares the district organized, may pass an ordinance declaring all property, real and personal, within the limits of said public corporation, to be lands and property excluded from the district. Upon service by registered or certified mail of a certified copy of said ordinance upon the division of local government in the department of local affairs, the board of directors of the district, the court organizing said district, the assessor or treasurer, and the county clerk and recorder of the county in which that public corporation is located, said city, city and county, or town, and all lands and property within its limits, shall forthwith be automatically excluded from the district, and said property and lands within the limits of said public corporation shall thereafter be free of any tax levied by the district; except that, if such exclusion occurs after March 15 of any year, said lands and property, and the owners thereof, shall be liable for any existing levy made under section 37-45-122, only for the taxable year of the exclusion, said liability in no event to exceed one-half mill on the dollar of valuation of the property, real and personal, within the limits of said public corporation.

(3) Nothing in this section shall be construed to interfere or conflict with or amend any proceeding now pending in any district court in the state of Colorado.



§ 37-45-138. Board to execute contracts - issue bonds

To pay for construction, operation, and maintenance of said works, and expenses preliminary and incidental thereto, the board is authorized to enter into a contract with the United States or any agency thereof, providing for payment in installments or to issue negotiable bonds of the district. If bonds are authorized, the board shall set a maximum net effective interest rate, and such bonds shall bear interest at a rate such that the net effective interest rate of the issue of bonds does not exceed the maximum net effective interest rate authorized. Interest shall be payable annually or semiannually and shall be due and payable not more than fifty years from their dates. The form, terms, and provisions of said bonds, provisions for their payment, and conditions for their retirement and calling, not inconsistent with law, shall be determined by the board, and they shall be issued in payment of the works, equipment, expenses, and interest during the period of construction. When any bonded indebtedness has been authorized pursuant to section 37-45-139, and when the board has entered into a contract with the United States or any agency thereof whereby the United States or any agency thereof has agreed to purchase such bonds, at an interest rate established in such contract, the board may issue interim notes bearing interest at a net effective interest rate not exceeding the maximum net effective interest rate authorized for the bonds, the interim notes to be payable at the termination of such contract, or at such time not exceeding three years after the date of their issuance and on such terms and conditions as the board may determine. No interim note may be extended or funded except by the issuance of bonds. Bonds also may be issued to pay interim notes as they become due or may be exchanged for the interim notes as the board may determine. Said bonds or interim notes shall be executed in the name of and on behalf of the district and signed by the president of the board with the seal of the district affixed thereto and attested by the secretary of the board. Said bonds or interim notes shall be in such denominations as the board shall determine and shall be payable to bearer and may be registered in the office of the county treasurer of the county wherein the organization of the district has been effected, with the interest coupons payable to bearer, which coupons shall bear the facsimile signature of the president of the board. Such bonds and interim notes shall be exempt from all state, county, municipal, school, and other taxes imposed by any taxing authority of the state of Colorado. Such bonds or interim notes may be sold at par, above par, or below par, but the net effective interest rate to the district, including any discount, but exclusive of any discount payable for costs of the issue, shall not exceed the maximum net effective interest rate authorized for such issue of bonds. Such bonds or interim notes may be used as security for any depository bond or obligation where any kind of bonds or other securities must or may, by law, be deposited as security. Any resolution authorizing, or other instrument appertaining to, any bonds or interim notes under this article may provide that each bond or interim note therein authorized shall recite that it is issued under authority of this article. Such recital shall be conclusive evidence of full compliance with all of the provisions of this article, and all bonds and interim notes issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.



§ 37-45-139. Contracts - submission to electors

(1) Whenever the board incorporated under this article, by resolution adopted by a majority of the said board, determines that the interests of said district and the public interest or necessity demand the acquisition, construction, or completion of any source of water supply, waterworks, or other improvements or facilities or the making of any contract with the United States or other persons or corporations to carry out the objects or purposes of said district, wherein the annual obligation created will require a greater annual expenditure than the annual income and revenue that the district is estimated to permit, said board shall order the submission of the proposition of incurring such obligation or bonded or other indebtedness for the purposes set forth in said resolution to the electors of the district at an election held for that purpose pursuant to the provisions of this section and section 37-45-142; except that no such election shall be required when the evidence of indebtedness evidencing the obligation created expressly states that it is payable solely from revenues derived from payments made with respect to contracts which are entered into pursuant to this article.

(2) Any election held for the purpose of submitting any proposition of incurring such obligation or indebtedness may be held separately or may be consolidated or held concurrently with any other election authorized by law at which such qualified electors of the district are entitled to vote.

(3) The declaration of public interest or necessity required in this section and the provisions for the holding of such election may be included within one and the same resolution, which resolution, in addition to such declaration of public interest or necessity, shall recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the works or improvements, as the case may be, the amount of principal of the indebtedness to be incurred therefor, and the maximum net effective rate of interest to be paid on such indebtedness. Such resolution shall also fix the date upon which such election shall be held and the manner of holding the same and the method of voting for or against the incurring of the proposed indebtedness. Such resolution shall also fix the compensation to be paid the officers of the election and shall designate the precincts and polling places and shall appoint for each polling place, from each precinct from the electors thereof, the officers of such election, which officers shall consist of three judges, one of whom shall act as clerk, who shall constitute a board of election for each polling place.

(4) The description of precincts may be made by reference to any order of the board of county commissioners of the county in which the district or any part thereof is situated or by reference to any previous order or resolution of the board or by detailed description of such precincts. Precincts established by the boards of the various counties may be consolidated for special elections held under this article. In the event any such election is called to be held concurrently with any other election or is consolidated therewith, the resolution calling the election under this article need not designate precincts or polling places or the names of officers of election but shall contain reference to the act or order calling such other election and fixing the precincts and polling places and appointing election officers therefrom.



§ 37-45-140. Publication of call

The resolution provided in section 37-45-139 shall be published once a week for two consecutive weeks, the last publication of which shall be at least ten days prior to the date set for said election, in a newspaper of general circulation within the district, and no other or further notice of such election or publication of the names of election officers or of the precincts or polling places need be made.



§ 37-45-141. Conduct of election

(1) The respective election boards shall conduct the election in their respective precincts in the manner prescribed by law for the holding of general elections and shall make their returns to the court or secretary of the district, as applicable. At any regular or special meeting of the board held not later than five days following the date of such election, the returns thereof shall be canvassed and the results declared.

(2) In the event that any election held under this article is consolidated with any primary or general election, the returns thereof shall be made and canvassed at the time and in the manner provided by law for the canvass of the returns of such primary or general election. It is the duty of such canvassing body to promptly certify and transmit to the board or court, as applicable, a statement of the result of the vote upon the proposition submitted under this article. Upon receipt of such certificate, it is the duty of the board or court to tabulate and declare the results of the election held under this article.



§ 37-45-142. Bond elections - subsequent elections

(1) No debt required by section 37-45-139 to be submitted to the electors of the district shall be incurred unless the proposition to create such debt is first submitted to and approved by the electors of the district.

(2) In the event it appears from the returns that the proposition submitted has been approved by a majority of those voting at the election as required under subsection (1) of this section, the district is authorized to incur such indebtedness or obligations, enter into such contract, or issue and sell such bonds of the district, all for the purpose and object provided for in the proposition submitted under this section and in the resolution therefor and in the amount so provided and at a net effective interest rate not exceeding the maximum net effective interest rate recited in such resolution. Submission of the proposition of incurring such obligation or bonded or other indebtedness at such an election shall not prevent or prohibit submission of the same or other propositions at subsequent elections called for such purpose.

(3) (a) The board, having received approval at an election to issue bonds and having determined that the limitations of the original election question are too restrictive to permit the advantageous sale of the bonds so authorized, may submit at another election held for such purpose:

(I) The question of issuing the bonds, or any portion thereof, at a higher maximum net effective interest rate than the maximum interest rate or maximum net effective interest rate approved at the original election; or

(II) The question of issuing the bonds, or any portion thereof, to mature over a longer period of time than the maximum period of maturity approved at the original election.

(b) An election held pursuant to this subsection (3) shall be held in substantially the same manner as an election to authorize bonds initially, except as may be required for the submission of the limited question or questions permitted under this subsection (3).

(c) If a majority of those voting at an election held pursuant to this subsection (3) fails to approve the changes submitted, such result shall not impair the authority of the board at a later time to issue the bonds originally approved within the limitations established at the first election.



§ 37-45-143. Confirmation of contract proceedings

(1) In its discretion, the board may file a petition in the court at any time, praying for a judicial examination and determination of any power conferred or of any tax or assessment levied or of any act, proceeding, or contract of the district, whether or not said contract has been executed, including proposed contracts for the acquisition, construction, maintenance, or operation of works for the district. Such petition shall set forth the facts whereon the validity of such power, assessment, act, proceeding, or contract is founded and shall be verified by the president of the board. Notice of the filing of said petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and showing where a full copy of any contract therein mentioned may be examined. The notice shall be served by publication in at least five consecutive issues of a weekly newspaper of general circulation published in the county in which the principal office of the district is located and by posting the same in the office of the district at least thirty days prior to the date fixed in said notice for the hearing on said petition.

(2) Any owner of property in the district or person interested in the contract or proposed contract may appear and move to dismiss or answer said petition at any time prior to the date fixed for said hearing or within such further time as may be allowed by the court; and the petition shall be taken as confessed by all persons who fail to appear.

(3) The petition and notice shall be sufficient to give the court jurisdiction, and, upon hearing, the court shall examine into and determine all matters and things affecting the question submitted, shall make such findings with reference thereto, and shall render such judgment and decree thereon as the case warrants. Costs may be divided or apportioned among the contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other similar cases; except that such review must be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within the thirty days. The Colorado rules of civil procedure shall govern in matters of pleading and practice where not otherwise specified in this article. The court shall disregard any error, irregularity, or omission which does not affect the substantial rights of the parties.



§ 37-45-144. Correction of faulty notices

In every case where a notice is provided for in this article, if the court finds for any reason that due notice was not given, the court shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or be abated, but in that case the court shall order due notice to be given, and shall continue the hearing until such time as notice shall be properly given, and thereupon shall proceed as though notice had been properly given in the first instance.



§ 37-45-145. Early hearings

All cases in which there arises a question of the validity of the organization of a water conservancy district, or a question of the validity of any proceeding under this article, shall be advanced as a matter of immediate public interest and concern and heard at the earliest practicable moment. The courts shall be open at all times for the purposes of this article.



§ 37-45-146. Dissolution of districts

Any water conservancy district organized may be dissolved in the manner specified in sections 37-45-146 to 37-45-152 if such district has not been authorized to incur bonded or other indebtedness under the election procedures set forth in sections 37-45-139 to 37-45-142 and such district has not incurred bonded or other indebtedness pursuant to the provisions of any other law; except that, if such district has entered into a contract with the United States or any other agency thereof, no dissolution shall take place unless the secretary of the interior of the United States has first consented thereto.



§ 37-45-147. Election for dissolution - petition or resolution filed

(1) An election submitting the proposition of dissolution of the district may be initiated by the filing of a copy of a resolution adopted by three-fourths of all the members of the board of directors of such district requesting such an election or by the filing of a petition requesting such election. Such resolution or petition shall be filed in the district court which formed said district.

(2) Any such petition so filed shall be accompanied by a good and sufficient bond for five hundred dollars with not less than two sureties approved by the court, and, if a majority of the qualified electors do not vote for dissolution in the election specified in this article, the amount of such bond shall be forfeited to the district, otherwise the same shall be discharged.

(3) If the valuation for assessment of irrigated land together with improvements thereon within said district when formed is in excess of twenty million dollars, such petition shall bear signatures of any owners of irrigated land equal in number to two-thirds or more of the number of such type of owners required by section 37-45-109, upon a petition for the formation of such a district. Such irrigated land shall be situated within the limits of the district and shall not be embraced within the incorporated limits of any city or town. Said petition shall also bear the signatures of any owners of nonirrigated land or land embraced within the incorporated limits of a city or town equal in number to two-thirds or more of the number of such type of owners required by said section upon a petition for the formation of such a district, said land to be situated within the limits of the district.

(4) If the valuation for assessment of irrigated land and improvements thereon within such district when formed is less than twenty million dollars, said petition shall contain the same number and type of signatures required by section 37-45-109 upon petitions for the formation of such a district. In either case the petition shall set forth opposite each signature the description of the land and the valuation for assessment thereof together with any improvements. Similar petitions or duplicate copies of the same petition may be filed together and shall be regarded as one petition. No petition with the requisite signatures shall be declared void on account of alleged defects, but the court may permit the petition to be amended from time to time to conform to the facts by correcting errors in descriptions, valuation, or any other particular.



§ 37-45-148. Notice of election

Upon presentation of such petition or resolution, the court shall cause a notice to be published forthwith at least once each week for four consecutive weeks in a newspaper of general circulation in each county where the district or parts thereof lie. Such notice shall recite that a petition or resolution for dissolution of the district has been filed, shall describe generally the territory of the district, and shall further specify the time and places of election, which time shall not be less than sixty days nor more than ninety days after the date of the last publication of the notice. If an objection to the petition or resolution is filed in such court by an owner of land situated within said district within twenty days from the date of the last publication of the notice, the court may, if necessary, continue the election from time to time until all objections are disposed of. Due notice of the time and places of any continued election shall be given in the manner and form prescribed above.



§ 37-45-149. Objections to resolution or petition

Objections to a resolution for an election shall be confined to the question of whether sufficient directors voted in favor of the same. Objections to a petition for such election shall be confined to the question of whether sufficient qualified owners of land situate within the district have signed the petition for such election. Such petition shall be accepted as prima facie evidence of all facts stated therein, and all signatures affixed to such petition shall be presumed to be those of qualified owners residing within the boundaries of the district until the contrary is proven. No signer of a petition shall be permitted to withdraw his name from such petition after it is filed, except for fraud. All objections shall be heard as an advanced case on the docket of the court. Nothing in this section shall be construed to prevent the filing of subsequent resolutions or petitions for the same purpose, but elections on the proposition of dissolution shall not be held more frequently than once every three years.



§ 37-45-150. Election procedure - ballot

(1) Any election held for the purpose of submitting the proposition of dissolution of a district may be held separately or may be consolidated or held concurrently with any other election authorized by law. The election shall be conducted by the secretary of the board of directors of such district under the supervision of the court, and the court shall fix the manner of holding the same and shall also fix the compensation to be paid the officers of the election and shall designate the precincts and polling places. The court shall also appoint for each polling place and for each precinct from the electors thereof the officers of such election, which officers shall consist of three judges, one of whom shall act as clerk, who shall constitute a board of election for each polling place.

(2) The description of precincts may be made by reference to any order of the board of county commissioners of the county in which the district or any part thereof is situated or by reference to any previous order or resolution of the board or by detailed description of such precincts. Precincts established by the boards of the various counties may be consolidated for special elections held under this article. In the event any such election is called to be held concurrently with any other election or is consolidated therewith, the court order need not designate precincts or polling places or the names of officers of election but shall contain a reference to the act or order calling such other election and fixing the precincts and polling places and appointing election officers therefrom. The election shall be conducted in accordance with the provisions of section 37-45-141.

(3) The results of such election shall be certified promptly by the secretary of the board of directors to the court. It is the duty of the secretary of the board of directors of the district to prepare ballots to be used at the election on which shall be inscribed the words "For Dissolution" and "Against Dissolution". The costs of the election and ballots shall be paid by the district under the supervision of the court, and the district shall be authorized, under the supervision of the court, to borrow funds for this purpose. Irrespective of any other provision of this article, the district shall not be required or authorized to hold any election on the proposition of such borrowing.



§ 37-45-151. Majority vote determines question

The electors of the district shall be qualified to vote on the question of dissolving the district. If a majority of votes are for dissolution of the district, the district shall be dissolved as provided in section 37-45-152. Any objections to the election, or proceedings to invalidate the election, must be filed in the court within thirty days from the date of the election. Errors, omissions, and irregularities not affecting substantial rights shall be disregarded.



§ 37-45-152. Winding up and dissolution - order entered

(1) In the event the vote is for dissolution, any qualified signer of the petition for the election, or the board of directors of such district may, within such time as may be fixed by the court, present a written plan for the winding up of the affairs of the district. Such plan may specify that the affairs of the district be wound up by the board of directors of the district or by a receiver appointed by the court for that purpose. On a day fixed by the court, the court shall consider such plan and shall enter an order establishing therefrom a plan for the winding up of such affairs. The court shall retain continuing jurisdiction to modify such plan from time to time and shall supervise such winding up.

(2) If no such plan is presented on or before the day set by the court, the court shall appoint a receiver to wind up the affairs of the district under the court's supervision. Upon the appointment of any receiver all authority of the board of directors of the district shall terminate; except that its authority to levy taxes for the payment of the obligations of the district and the costs of winding up shall continue until the district is dissolved. Such board shall levy taxes within the limits imposed by this article sufficient to pay expeditiously such obligations and costs, and, if a receiver has been appointed, all tax collections shall be delivered to such receiver.

(3) When it appears to the satisfaction of the court that all obligations of the district have been discharged, and the costs of winding up the districts paid, such court shall enter an order dissolving the district, and a certified copy of such order shall be recorded by the clerk of the court in all counties in which the district may be situate. All funds remaining in the hands of such receiver or board of directors after such dissolution shall be divided among the counties comprising any part of such district in proportion to the total valuation of taxable property in such county within the boundaries of such district, as determined by the tax roll of such counties in the treasurer's hands, for the calendar year preceding the year in which such dissolution occurs, and said receiver or members of the board of directors shall thereupon be discharged by the court.



§ 37-45-153. Validation and recreation of water conservancy districts

(1) The following water conservancy districts, originally organized under the provisions of this article, are hereby validated and recreated: Alamosa-La Jara Water Conservancy District; Animas-La Plata Water Conservancy District; Badger-Beaver Water Conservancy District; Basalt Water Conservancy District; Battlement Mesa Water Conservancy District; Bluestone Water Conservancy District; Bostwick Park Water Conservancy District; Central Colorado Water Conservancy District; Collbran Water Conservancy District; Conejos Water Conservancy District; Costilla County Water Conservancy District; Crawford Water Conservancy District; Dolores Water Conservancy District; Florida Water Conservancy District; Fruitland Mesa Water Conservancy District; Grand Mesa Water Conservancy District; Great Northern Water Conservancy District; Groundwater Management Subdistrict, Central Colorado Water Conservancy District; Huerfano County Water Conservancy District; Jackson County Water Conservancy District; Juniper Water Conservancy District; La Plata Water Conservancy District; Lower South Platte Water Conservancy District; Mancos Water Conservancy District; Michigan River Water Conservancy District; Middle Park Water Conservancy District; Municipal Subdistrict, Northern Colorado Water Conservancy District; North Fork Water Conservancy District; North La Junta Water Conservancy District; Northern Colorado Water Conservancy District; Pot Hook Water Conservancy District; Purgatoire River Water Conservancy District; Saint Vrain and Left Hand Water Conservancy District; San Luis Valley Water Conservancy District; San Miguel Water Conservancy District; Silt Water Conservancy District; Southeastern Colorado Water Conservancy District; Tri-County Water Conservancy District; Trinchera Water Conservancy District; Upper Arkansas Water Conservancy District; Upper Gunnison River Water Conservancy District; Upper South Platte Water Conservancy District; Upper Yampa Water Conservancy District; Ute Water Conservancy District; West Divide Water Conservancy District; and Yellow Jacket Water Conservancy District.

(2) The territory of such water conservancy districts shall be the same as set forth or established for each such district by Colorado court orders entered pursuant to this article as of February 23, 1983.

(3) The provisions of this article, including changes in territory, shall continue to govern such districts, and the districts shall continue to function in all respects as they did prior to February 23, 1983; except that such districts shall be deemed to have been created by statute, irrespective of any organizational process set forth in this article or the district's method of original organization.

(4) All actions undertaken by such districts under or pursuant to the authority or apparent authority of this article prior to February 23, 1983, shall be considered as those of de facto officers and directors and as valid and effective should the original organization of such districts be ruled invalid in any respect.

(5) The purpose of this section is to validate and recreate such districts and to continue them in existence as constituted prior to February 23, 1983, without interruption in order to provide financial security and stability in water development in this state and to ensure that obligations and projects undertaken, or to be undertaken, by such existing districts under or pursuant to this article are honored and carried out should the original organization of such existing districts be ruled invalid in any respect.






Article 45.1 - Water Activities - Enterprise Status

§ 37-45.1-101. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that in order to provide for the continued beneficial use of all waters originating in Colorado, the establishment of water activity enterprises within or by water conservancy districts, water conservation districts, and other entities of state and local government is critical to the health and welfare of the people of the state of Colorado. The general assembly further finds that water activities are necessary to:

(a) Provide a secure water supply for domestic use;

(b) Continue to provide water for agricultural use;

(c) Supply water for power, milling, manufacturing, mining, metallurgical, fish, wildlife, recreational, and all other beneficial uses;

(d) Secure water to which the state is entitled under its interstate water compacts and equitable apportionment decrees;

(e) Treat, reclaim, conserve, recharge, augment, exchange, or reuse water supplies within the state; and

(f) Provide wholesale and retail water supply and wastewater services.



§ 37-45.1-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "District" means any state or local governmental entity that has authority to conduct water activities, including a water conservancy district created pursuant to article 45 of this title, a water conservation district created by article 46, 47, 48, or 50 of this title, a water and sanitation district or other entity created pursuant to title 32, C.R.S., an entity created pursuant to title 29, C.R.S., or this title, a county, or a municipality.

(2) "Grant" means a cash payment of public funds made directly to a water activity enterprise by the state or a local governmental entity or a district, which cash payment is not required to be repaid. "Grant" does not include public funds paid or advanced to a water activity enterprise by the state or a local governmental entity or district in exchange for an agreement by a water activity enterprise to provide services including the provision of water, the capacity of project works, materials, or other water activities, nor does "grant" include refunds made in the current or next fiscal year, gifts, any payments directly or indirectly from federal funds or earnings on federal funds, collections for another government, pension contributions by employees and pension fund earnings, reserve transfers or expenditures, damage awards, or property sales.

(3) "Water activity" includes but is not limited to the diversion, storage, carriage, delivery, distribution, collection, treatment, use, reuse, augmentation, exchange, or discharge of water and includes the provision of wholesale or retail water or wastewater or storm water services and the acquisition of water or water rights.

(4) "Water activity enterprise" includes any government water activity business owned by a district, which enterprise receives under ten percent of its annual revenues in grants from all Colorado state and local governments combined and which is authorized to issue its own revenue bonds pursuant to this article or any other applicable law.

(5) "Water project or facility" includes a dam, storage reservoir, compensatory or replacement reservoir, canal, conduit, pipeline, tunnel, power plant, water or wastewater treatment facility, and any and all works, facilities, improvements, and property necessary or convenient for the purpose of conducting a water activity.



§ 37-45.1-103. Establishment of enterprises

(1) Any district which under applicable provisions of law has its own bonding authority may establish or may continue to maintain water activity enterprises for the purpose of pursuing or continuing water activities, including water acquisition or water project or facility activities, including the construction, operation, repair, and replacement of water or wastewater facilities. Any water activity enterprise established or maintained pursuant to this article is excluded from the provisions of section 20 of article X of the state constitution.

(2) (a) Each water activity enterprise shall be wholly owned by a single district and shall not be combined with any water activity enterprise owned by another district; however, each district may establish more than one water activity enterprise and each water activity enterprise may conduct or continue to conduct one or more water activities as may be determined by the governing body of the water activity enterprise.

(b) This subsection (2) shall not limit the authority of a water activity enterprise to contract with any other person or entity, including other districts or water activity enterprises.

(3) The governing body of the water activity enterprise shall be the governing body of the district which owns the enterprise or such governing body as may be prescribed by applicable laws, city and county, county, or municipal charters, county resolutions, municipal ordinances, or intergovernmental agreements which designate a different governing body for the water activity enterprise.

(4) The governing body of each water activity enterprise may exercise the district's legal authority relating to water activities, but no enterprise may levy a tax which is subject to section 20 (4) of article X of the state constitution.



§ 37-45.1-104. Enterprise revenue bonding authority

(1) Each water activity enterprise, through its governing body, may issue or reissue revenue bonds in accordance with and through the provisions of subsection (2) of this section.

(2) The water activity enterprise is authorized to issue or reissue bonds, notes, or other obligations payable from the revenues derived or to be derived from the function, service, benefits, or facility or the combined functions, services, benefits, or facilities of the enterprise or from any other available funds of the enterprise. The terms, conditions, and details of said bonds, notes, and other obligations, the procedures related thereto, and the refunding thereof shall be set forth in the resolution authorizing said bonds, notes, or other obligations and shall, as nearly as may be practicable, be substantially the same as those provided in part 4 of article 35 of title 31, C.R.S., relating to water and sewer revenue bonds; except that the purposes for which the same may be issued shall not be so limited and except that said bonds, notes, and other obligations may be sold at public or private sale. Each bond, note, or other obligation issued under this subsection (2) shall recite in substance that said bond, note, or other obligation, including the interest thereon, is payable from the revenues and other available funds of the water activity enterprise pledged for the payment thereof. Notwithstanding any other provision of law to the contrary, such bonds, notes, and other obligations may be issued to mature at such times not beyond forty years from their respective issue dates, shall bear interest at such rates, and shall be sold at, above, or below the principal amount thereof, all as shall be determined by the governing body of the water activity enterprise. Notwithstanding anything in this section to the contrary, in the case of short-term notes or other obligations maturing not later than one year after the date of issuance thereof, the governing body of the water activity enterprise may authorize officials of the enterprise to fix principal amounts, maturity dates, interest rates, and purchase prices of any particular issue of such short-term notes or obligations, subject to such limitations as to maximum term, maximum principal amount outstanding, and maximum net effective interest rates as the governing body shall prescribe by resolution. Such action may be taken only at a public meeting preceded by adequate notice, and the action of the governing body of the water activity enterprise shall be properly recorded on the permanent records of the governing body of the enterprise. The powers provided in this section for water activity enterprises shall not modify, limit, or affect the powers conferred by any other law either directly or indirectly.



§ 37-45.1-105. Article X, section 20 matters

(1) Contracts pertaining to a water project, facility, or activity entered into prior to November 4, 1992, and bonded indebtedness incurred prior to November 4, 1992, or refunding of such bonded indebtedness, which involve a levy or assessment or a pledge of a levy or assessment under any provision of law governing the district to provide revenues to the district or cover default or deficiencies in bonded indebtedness payments are not affected or impaired by the passage of section 20 of article X of the state constitution.

(2) Lands which are included in a district with authority to conduct a water activity shall be subject to the same mill levies and other taxes levied or to be levied on other similarly situated lands at the time such additional lands are included. Such newly included lands are additions to taxable real property, and application of such levies and other taxes to such newly included lands is not subject to the limitations of section 20 (4) of article X of the state constitution. This subsection (2) is intended to place newly included lands and similarly situated existing lands within a district on an equal basis.

(3) Water project loan agreements subject to repayment or contracts for services including the provision of water, capacity of project works, materials, or other water activities, which involve the payment of funds for such services to a district or its water activity enterprise by a state or local governmental entity or by another district or water activity enterprise, shall not be considered "grants" within the meaning of section 20 (2)(d) of article X of the state constitution. Notwithstanding the provisions of section 6 (3) of article XI of the state constitution, where such agreement or contract shall in whole or in part constitute a general obligation of such local governmental entity or district, and where such agreement or contract provides that such local governmental entity or district shall be required to accept and pay for water, capacity, materials, or other water activities agreed or contracted for by a defaulting local governmental entity or district, such agreement or contract shall not be entered into unless the question of incurring such general obligation has been submitted to and approved at an election conducted by such local governmental entity or district in accordance with applicable election laws.



§ 37-45.1-106. Contracts

(1) A district or its water activity enterprise may contract with the Colorado water conservation board or any other governmental source of funding for loans and grants related to water activity enterprise functions, and a district or its water activity enterprise may contract with the Colorado water resources and power development authority for loans or other available financial assistance related to water activity enterprise functions.

(2) Revenues collected by a district for services rendered by a water activity enterprise which it owns, including but not limited to the revenues raised by rates on each class of service under article 45, 46, 47, or 48 of this title, are not subject to the limitations of subsections (4) and (7) of section 20 of article X of the state constitution.

(3) The rates or a change in the rates charged by a district for its water activity enterprise services, including the provision of water, capacity of project works, materials, or other water activities provided by or through the water activity enterprise, shall not be deemed a tax subject to the limitations of section 20 (4) and (7) of article X of the state constitution.



§ 37-45.1-107. Construction

The authority of this article is in addition to all other authority provided by law. Nothing contained in this article shall be construed to require the establishment, operation, or continuation of a water activity enterprise or to limit the authority of any state or local government to utilize other policies and procedures for establishing, operating, or continuing water activity enterprises or to establish and operate other types of enterprises for any other lawful purpose.






Article 46 - Colorado River Water Conservation District

§ 37-46-101. Legislative declaration

In the opinion of the general assembly of the state of Colorado, the conservation of the water of the Colorado river in Colorado for storage, irrigation, mining, and manufacturing purposes and the construction of reservoirs, ditches, and works for the purpose of irrigation and reclamation of additional lands not yet irrigated, as well as to furnish a supplemental supply of water for lands now under irrigation, are of vital importance to the growth and development of the entire district and the welfare of all its inhabitants and that, to promote the health and general welfare of the state of Colorado, an appropriate agency for the conservation, use, and development of the water resources of the Colorado river and its principal tributaries should be established and given such powers as may be necessary to safeguard for Colorado, all waters to which the state of Colorado is equitably entitled under the Colorado river compact.



§ 37-46-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Colorado river" is construed to embrace and include any tributaries or streams which flow into the Colorado river which may be found in any part of the territory embraced in said district.

(2) "District" means the "Colorado River Water Conservation District". The district is a body corporate and politic and a political subdivision of the state of Colorado.

(3) "Person" means a person, firm, partnership, association, or corporation.

(4) "Property", as used in sections 37-46-109 (1), 37-46-109.3, 37-46-126 (1), and 37-46-126.2 to 37-46-126.6, includes both real and personal property. In other parts of said article relating to special assessments, unless otherwise specified, it means real estate as the words "real estate" are defined by the law of the state of Colorado and embraces all railroads, tram roads, electric railroads, state and interurban railroads, highways, telephone, telegraph, and transmission lines, water systems, water rights, pipelines, and rights-of-way of public service corporations, and all other real property, whether held for public or private use.

(5) "Subdistrict" or "subdivision" includes the kind or character of special improvement districts created under this article, including subdistricts organized under the name and style of "Water Users' Association No. ... of the Colorado River Water Conservation District" and "Special Improvement District No. ... of the Colorado River Water Conservation District". A subdistrict or subdivision is a body corporate and politic and a political subdivision of the state of Colorado. A subdistrict or subdivision does not have regulatory authority over a water conservation district, water conservancy district, irrigation district, or other water user outside its geographic boundaries; however, a subdistrict or subdivision may enter into a voluntary contract, stipulation, or other agreement with a water conservation district, water conservancy district, irrigation district, or other water user outside its geographic boundaries.



§ 37-46-103. District body corporate - area

There is hereby created a water conservation district to be known and designated as the "Colorado River Water Conservation District". Such district is hereby declared to be a body corporate under the laws of Colorado. Said district shall comprise the following area and territory of the state of Colorado: Grand county, Routt county, Moffat county, Rio Blanco county, Ouray county, Mesa county, Garfield county, Pitkin county, Eagle county, Delta county, Gunnison county, Summit county, those parts of Hinsdale and Saguache counties lying west and north of the continental divide and within the drainage basin of the Gunnison river, and that part of Montrose county not included in the Southwestern water conservation district as set forth and described in section 37-47-103.



§ 37-46-104. Board of directors

(1) The Colorado river water conservation district shall be managed and controlled by a board of fifteen directors. One of said directors shall be from each of the respective counties in said district. He shall be selected by the board of county commissioners of the county in which he resides. He may be a member of the board of county commissioners of such county. He shall have been a resident of such county, or if only a part of a county is included within the boundaries of the said district, a resident of such included part for a period of at least two years prior to the date of his appointment and shall be a freeholder who has paid taxes in the county of his residence during the calendar year next preceding his appointment. The members of said board shall hold office for a term of three years and until their successors are appointed and qualified, except as otherwise provided in this article. The regular term of office of each director shall commence on the third Tuesday of January following his appointment. The board of county commissioners of the county in which a director, whose term of office is about to expire, resides shall, at its first meeting in January, appoint a successor who shall take office on the third Tuesday in January following his appointment.

(2) The members of the board of directors of said district who are now in office shall hold their respective office for the period of time for which they were selected to serve, and their tenure of office shall not be affected by this amendatory section. Within sixty days after April 7, 1961, each of the boards of county commissioners of the counties of Hinsdale and Saguache shall appoint a director from such county with the qualifications above prescribed to serve as a member of the board of directors of the Colorado river water conservation district. The director from Hinsdale county shall hold office until the third Tuesday of January, 1962, and the director from Saguache county shall hold office until the third Tuesday of January, 1963. Upon expiration of the several terms of office of the directors appointed under the terms of this section, successors shall be appointed as provided in this section to serve for the regular term of three years.



§ 37-46-105. Compensation of directors

The board of directors of the district shall receive as compensation a sum not to exceed one hundred dollars per day while actually engaged in the business of said district, and, in addition, said directors shall be entitled to their actual traveling and transportation expenses when away from their respective places of residence on district business.



§ 37-46-106. Vacancies - secretary and treasurer

The office of director shall become vacant when any member ceases to reside in the county from which he was appointed. In the event a vacancy occurs in said office by reason of death, resignation, removal, or otherwise, it shall be filled by the board of county commissioners of the county from which said member originally came. Before entering upon the discharge of his duties, each director shall take an oath to support and defend the constitutions of the United States and of the state of Colorado and to impartially, without fear or favor, discharge the duties of a director of said district. The board of directors of said district shall appoint a secretary and a treasurer. The same individual may at the election of the board hold both of said offices. The board shall likewise hire such other employees, including engineers and attorneys, as may be required to properly transact the business of the district, and said board is authorized to provide for the compensation of the secretary and treasurer and other appointees. The treasurer shall be required by the board to give bond with corporate surety in such amount as the board may fix and which it deems sufficient to protect the funds in the hands of the treasurer or under his control. Such bond is subject to the approval of the board.



§ 37-46-107. General powers

(1) In its corporate capacity, the district shall have the power:

(a) To sue and be sued in the name of the Colorado river water conservation district;

(b) To acquire, operate, and hold in the name of the district such real and personal property as may be necessary to carry out the provisions of this article and to sell and convey such property or its products, as provided in this article, or when said property is no longer needed for the purposes of said district;

(c) To make surveys and conduct investigations to determine the best manner of utilizing stream flows within the district and the amount of such stream flow or other water supply, and to locate ditches, irrigation works, and reservoirs to store or utilize water for irrigation, mining, manufacturing, or other purposes, and to make filings upon said water and initiate appropriations for the use and benefit of the ultimate appropriators, and to perform all acts and things necessary or advisable to secure and insure an adequate supply of water, present and future, for irrigation, mining, manufacturing, and domestic purposes within said districts;

(d) To make contracts with respect to the relative rights of said district under its claims and filings and the rights of any other person, association, or organization seeking to divert water from any of the streams within said district;

(e) To contract with any agencies, officers, bureaus, and departments of the state of Colorado or the United States, including the department of corrections, to obtain services or labor for the initiation, the construction, or any other acquisition of irrigation works, ditches and ditch rights, canals, reservoirs, power plants, or retaining ponds within the district or to acquire, by purchase, rental, lease, or exchange, water, water rights, or electricity (or any combination thereof) from the state or the United States, acting by and through any such agency, officer, bureau, or department, but not to acquire any electricity for sale by the district as a public utility either to the public or to any other user (other than any sale to any subdistrict or to any water conservancy district located wholly or in part within the Colorado river water conservation district and other than any sale of electricity at wholesale to any person or governmental entity);

(f) To enter upon any privately owned land or other real property for the purpose of making surveys or obtaining other information, without obtaining any order so to do, but without causing any more damage than is necessary to crops or vegetation upon such land;

(g) To organize special assessment districts at different times for the purpose of establishing effective agencies to secure funds to construct reservoirs or other irrigation works under various types and plans of financing, including, among others, by issuance of revenue warrants only, by the issuance of bonds or revenue obligations constituting a lien up to a specified amount against the lands in said special improvement district, and payable out of special assessments or by general obligations of such special improvement districts;

(h) To contract with the United States government, the bureau of reclamation, or other agencies of the United States government for the construction of any such works and the issuance of such obligations as the special improvement districts may have the power to issue in payment of costs of construction and maintenance of said works;

(i) To have and exercise the power of eminent domain and, in general, to have and exercise rights and powers of eminent domain conferred upon other agencies as provided in articles 1 to 7 of title 38, C.R.S.; but the district, any subdivision thereof, or the special improvement districts therein shall neither have nor exercise the power of eminent domain against the state or state agencies nor acquire thereby any electric generation facilities, electric distribution lines, or any conditional or absolute decrees for the use of water;

(j) To file upon and hold for the use of the public sufficient water of any natural stream to maintain a constant stream flow in the amount necessary to preserve fish and to use such water in connection with retaining ponds for the propagation of fish for the benefit of the public;

(k) To exercise such implied powers and perform such other acts as may be necessary to carry out and effect any of the express powers hereby conferred upon such district;

(l) To participate in the formulation and implementation of nonpoint source water pollution control programs related to agricultural practices in order to implement programs required or authorized under federal law and section 25-8-205 (5), C.R.S., enter into contracts and agreements, accept funds from any federal, state, or private sources, receive grants or loans, participate in education and demonstration programs, construct, operate, maintain, or replace facilities, and perform such other activities and adopt such rules and policies as the board deems necessary or desirable in connection with nonpoint source water pollution control programs related to agricultural practices.

(2) The board of directors of the district acting as the governing body, in the name and on the behalf of the district, may issue revenue bonds to finance, in whole or in part, the construction or other acquisition of works, reservoirs, or other improvements for the beneficial use of water for the purposes for which it has been or may be appropriated, including, without limitation, the hydrogeneration of electricity, or the acquisition by purchase, rental, lease, or exchange of water, or the purchase or exchange of water rights or electricity and appurtenances (or any combination thereof), and to finance incidental expenses pertaining thereto, whether or not the interest on such bonds may be subject to taxation. Such revenue bonds shall be issued in such denominations and with such maximum net effective interest rate as may be fixed by the board of directors of the district and shall bear interest such that the net effective interest rate of the bonds does not exceed the maximum net effective interest rate authorized. The board shall pledge only bond proceeds, sale proceeds, rental or lease proceeds, service charges, and other income from such works or other improvements or from the sale, rental, or lease of water or the sale of electricity (or any combination thereof), and the district shall not be otherwise obligated for the payment thereof. At the time such revenue bonds are issued, the board of directors of the district shall make and enter in the minutes of the proceeding a resolution in which the due dates of such revenue bonds, the rates of interest thereon, the general provisions of the bonds, and a recital that the same are payable only out of bond proceeds, sale proceeds, rental and lease proceeds, service charges, and other income from such works or other improvements and from the sale, rental, lease, or exchange of water or the sale or exchange of electricity (or any combination thereof) are set forth. In addition, the board of directors shall require the payment of rental or lease charges, service charges, or other charges by the political subdivisions or persons who are to use or derive benefits from the water or other services furnished by such works or improvements or otherwise. Such charges shall be sufficient to pay operation and maintenance expenses thereof, to meet said bond payments, to accumulate and maintain reserve and replacement accounts pertaining thereto as set forth in such resolution, and to provide funds sufficient for the further development of water resources for all of the foregoing beneficial purposes. Such resolution shall be irrepealable during the time that any of the revenue bonds are outstanding and unpaid. Except as provided in sections 11-55-101 to 11-55-106, C.R.S., the revenue bonds shall be signed "Colorado River Water Conservation District, By ............, President. Attest .................., Secretary", and they shall be countersigned by the treasurer.



§ 37-46-108. Principal office - meetings

The board of directors of said district shall designate a place within the district where the principal office is to be maintained and may change such place from time to time. Regular quarterly meetings of said board shall be held at said office on the third Tuesday in the months of January, April, July, and October. The board is also empowered to hold such special meetings as may be required for the proper transaction of business. All special meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of such meeting. Special meetings may be called by the president of the board or by any three directors. Meetings of the board shall be public, and proper minutes of the proceedings of said board shall be preserved and shall be open to the inspection of any elector of the district during business hours.



§ 37-46-109. Authority of board to levy taxes

(1) (a) In addition to other means of providing revenue for the district, the board of directors has the power to fix the amount of an assessment upon the property within the district, not to exceed two and one-half mills for every dollar of valuation for assessment therein as a level or general levy to be used for the purpose of paying the expenses of organization, for surveys and plans, to pay the salaries of officers and the per diem allowed to directors and their expenses, for the costs and expenses of construction or partial construction of any project designed or intended to accomplish the utilization of water, by storage or otherwise, for any beneficial uses or purposes, and for other incidental expenses which may be incurred in the administration of the affairs of the district.

(b) and (c) Repealed.

(d) Upon the receipt of any proceeds of a tax levy made under paragraph (a) of this subsection (1), if any items of expense have already been paid in whole or in part from any other sources by the district, they may be repaid from receipts of such levy. Such levy may be made, although the work proposed or any part thereof may have been found impractical or for other reasons abandoned. The collection of data and the payment of expenses therefor, including the compensation of engineers and attorneys and clerical assistants, to conserve the water of the district and to enable the district to adopt plans and projects for the orderly development of the district are hereby declared to be a matter of general benefit to the public welfare and such that taxes for said purposes may be properly imposed in the opinion of the general assembly.

(e) If this subsection (1) or any clause, phrase, or part thereof is held unconstitutional or invalid by any court of competent jurisdiction, such decision shall not affect the validity or force of any other part of this section or any other part of this law, and the general assembly hereby declares it would have enacted the remainder of this article without this subsection (1).

(2) The board of said district may, in lieu of the level or general tax authorized by subsection (1) of this section, levy special assessments upon all real estate within the district, except such real estate as is exempted in this article, to raise funds to pay expenses of organization, salaries, expenses, and per diem allowances of officers and directors and to prepare a general plan for the maintenance of constant stream flow and adequate water supplies in all the principal tributaries and the main stream of the Colorado river in said district and provide for future development of the district and insure water therefor. Such assessments shall be made in proportion to the benefits to each piece of real estate accruing by reason of the adoption of a comprehensive plan of development of the natural resources of the district as a whole. The board of directors, if it deems it advisable at any time before levying special assessments, shall appraise the benefits to the several parcels of real estate within the district which shall result from the organization of said district and the general plans and development aforesaid. The board may adopt rules for such purpose and provide inter alia for notice and hearing to all persons affected thereby. A permanent record, arranged by counties, of the benefits which will accrue to each tract of land shall be kept, and such benefits shall be apportioned over a series of years, the amount to be collected each year to be in the discretion of the board; but the amount of such assessment to be levied and assessed against the real property in said district in any one year shall not exceed a total of seventy-five hundred dollars, and it is hereby declared that the amount of special benefits accruing annually to the real estate in said district is in excess of such amount. All property owned by the state, counties, cities, towns, school districts, or other governmental agencies shall be exempt from taxation or special levies under this article.

(3) Prior to October 15 of each year in which an assessment is made, the board of directors shall appoint a time and place where it will meet within the district for the purpose of hearing objections to assessments at least thirty days prior to the dates so appointed. Notice of such hearing shall be given by posting a notice thereof at or near the door of the treasurer's office in each county in said district and by publishing said notice in a legal newspaper not less than three consecutive times within a period of thirty days, immediately prior to the hearing. The notice posted in each county shall be sufficient if it pertains to the property subject to assessment in said county only and need not contain the description of, or any reference to, property situated in other counties also affected by such assessment. The notice shall contain a description of the real estate so assessed in the county in which said notice is posted and published, the amount of the assessment fixed by the board, and the time and place fixed by the board for the hearing of objections to such assessments. It shall not be necessary for the notice to contain a separate description of the lots or tracts of real estate, but it shall be sufficient if the said notice contains such descriptions as will inform the owner whether or not his real estate is covered by such descriptions, and to inform the owner of the amount of special assessments thereon.

(4) If, in the opinion of any person whose real estate is assessed, his property has been assessed too high or has been erroneously or illegally assessed, at any time before the date of such hearing, he may file written objections to such assessments, stating the ground of such objections, which statement shall be verified by the affidavit of said person or some other person familiar with the facts. At such hearing the board shall hear such evidence and argument as may be offered concerning the correctness or legality of such assessment and may modify or amend the same. Any owner of property desiring to appeal from the finding of the board as to assessments, within thirty days from the finding of the board, shall file with the clerk of the district court of the county in which the property is situated, a written notice making demand for a trial by the court. At the same time, the appellant shall file a bond with good and sufficient security, to be approved by the clerk of said court, in a sum not exceeding two hundred dollars, to the effect that, if the finding of the court is not more favorable to the appellant than the finding of the board, the appellant will pay the costs of the appeal. The appellant shall state definitely from what part of the order the appeal is taken. In case more than one appeal is taken, upon a showing that the same may be consolidated without injury to the interests of anyone, the court may consolidate and try the appeals together.

(5) The court shall not disturb the findings of the board unless the finding of the board in any case is manifestly disproportionate to the assessments imposed upon other property in the district created under this article. The trial shall be to the court, and the matter shall take precedence before the court and shall be taken up as promptly as may be after the appeal is filed. If no appeal is taken from the finding of the board within the time prescribed in this section, or after the finding of the district court in case an appeal is taken from the finding of the board, then said assessments shall be final and conclusive evidence that said assessments have been made in proportion to the benefits conferred upon each tract of real estate of said district by reason of the general plans of survey, comprehensive plan of development, and the completion of improvements to be constructed under the provisions of this article, and such assessments shall constitute a perpetual lien as provided in section 37-46-121 upon the real estate so assessed until paid.



§ 37-46-109.3. Taxes - determination and collection

(1) In addition to other means of providing revenue for the district, the board of directors, in the name of the district, has the power to levy and collect general ad valorem taxes on or against all taxable property within the district, subject to the limitations provided in section 37-46-109 (1).

(2) To levy and collect general ad valorem taxes, the board shall determine in each year the amount of money to be raised by taxation, including, without limitation, tax levies to retire and pay indebtedness incurred by the district by contract other than the issuance of bonds pursuant to section 37-46-133 and other provisions in this article supplemental thereto, taking into consideration other sources of revenue of the district, and shall fix a rate of levy, without limitation as to rate or amount, but subject to the limitations provided in section 37-46-109 (1), which, when levied upon every dollar of valuation for assessment of taxable property within the district and together with any other moneys of the district, will raise the amount required by the district annually to supply funds for the payment of costs and expenses specified in section 37-46-109 (1) and this subsection (2).

(3) In accordance with the schedule prescribed by section 39-5-128, C.R.S., the board of directors shall certify to the board of county commissioners of each county within the district or having a portion of its territory within the district the rate so fixed in order that, at the time and in the manner required by law for the levying of taxes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property within the district.

(4) The body having authority to levy taxes within each such county shall levy the taxes certified to it, and all officials charged with the duty of collecting taxes shall collect such taxes levied by the district in accordance with sections 37-46-126.5 and 37-46-126.6.



§ 37-46-109.4. Levies to cover district's deficiencies

The board of directors, in certifying annual levies for the district, shall take into account the maturing indebtedness incurred by the district by contract other than the issuance of bonds for the ensuing year as provided in its contracts and deficiencies and defaults of prior years and shall make ample provision for the payment thereof. In case the moneys produced from such levies, together with other revenues of the district, are not sufficient to pay punctually the annual installments of such contracts and interest thereon and to pay defaults and deficiencies, the board shall make such additional levies of taxes as may be necessary for such purposes, and such taxes shall be made and shall continue to be levied until the indebtedness of the district is fully paid.



§ 37-46-110. Organization

(1) Notwithstanding the organization of the district provided for in this section, public irrigation districts organized under and pursuant to article 4 of chapter 149, CRS 53, and irrigation districts organized under and pursuant to articles 41 and 42 of this title, and any other form or organization designed or intended to acquire, construct, or maintain reservoirs, ditches, and similar works for irrigation or other beneficial purposes under any law of the state of Colorado or of the United States may be organized to cover and include areas within the Colorado river water conservation district and may likewise embrace territory within that district and partly out of the district. The board of directors, whenever in their opinion such form of organization will help promote the local interests or accomplish improvements for any part of said district, may recommend the organization of any such type of organization.

(2) In addition to such forms of organization, whenever in the opinion of the board of directors of said district it is feasible and necessary that ditches, canals, reservoirs, or other works which benefit only a part of the district should be constructed, a local improvement district or subdivision, or as many of such local improvement districts as may be necessary, may be created as provided in this article. Said local improvement district, when organized under the provisions of this law, shall be designated as "Water Users' Association No. ....... in the Colorado River Water Conservation District", or as "Special Improvement District No. ....... in the Colorado River Water Conservation District". Each subdistrict shall be numbered consecutively as created or organized. The board of directors, the engineers, attorneys, secretary, and other officers, agents, and employees of the district, so far as it may be necessary, shall serve in the same capacity for such subdivisions or subdistricts. A contract and agreement between the main district and the subdistrict may be made in the same manner as contracts and agreements between two districts.



§ 37-46-111. Rules and regulations

The district has the power to make general rules and regulations for the conduct of its business, as well as the conduct of the business of any subdistrict therein, and by such rules and regulations may provide for the rental of water or other services which are to be furnished by said subdistrict, to any municipality, public irrigation district, or irrigation district, or other quasi-municipal corporation in this state, and to make contracts for the payment of the rental to be charged for any such water or services.



§ 37-46-112. Petition

(1) Except as specified in section 37-46-114.5, before any subdistrict is established under this article, a petition shall be filed in the office of the clerk of the district court of the county in which the territory to be included in the subdistrict, or the greater part of the territory is located, signed by the board of directors of the district or by a majority of the owners of land located within the limits of the territory proposed to be organized into a subdistrict.

(2) The petition shall set forth:

(a) The proposed name of said subdistrict, whether it shall be designated "Water Users' Association No. ... in the Colorado River Water Conservation District", or "Special Improvement District No. ... in the Colorado River Water Conservation District";

(b) That property within the proposed subdistrict will be benefited by the proposed reservoirs, ditches, canals, works, or other improvements and shall set forth in a general way the nature and estimated cost thereof, together with a general statement of the nature of the anticipated benefits to be derived therefrom;

(c) A full description of the territory to be included in the proposed subdistrict. The description need not be given by metes and bounds or by legal subdivision, but it shall be sufficient to enable a property owner to ascertain whether his property is within the territory proposed to be organized in a subdistrict. Such territory need not be contiguous, if it is so situated that the organization as a single subdistrict of the territory described is such as to promote one or more of the objectives of this article as to all parts of the area proposed to be included.

(d) A general description of the methods proposed to finance the proposed works or other improvements, whether by revenue warrants pledging the income from the proposed works, special improvement bonds to be paid by special assessments on the property benefited in an amount on each tract of land not in excess of the appraised benefits, contracts of water users or water users' associations creating liens or mortgages on lands within the subdistrict, or general obligation bonds constituting a lien against the real property embraced in such subdistrict, and which indebtedness shall never be an obligation of the district itself. If general obligations are proposed, the petition shall allege and show that all lands in the subdistrict will be benefited in an amount not less than the total amount of general obligation bonds to be issued exclusive of interest.

(e) If such a petition is filed by the board of directors of the district, it shall contain a statement to the effect that a majority of the landowners of the territory in the proposed subdistrict petitioned the board of directors to organize said subdistrict, and a copy of the petition of said landowners shall be attached as an exhibit to the petition for organization of the subdistrict.

(f) The petition shall pray for the organization of a subdistrict by the name proposed.

(3) To determine whether a majority of landowners in said district have signed the petition, in the event the petition is signed by landowners, or have petitioned the board of directors of the district, in the event the petition is filed by the board of directors, the court may require the county treasurer of each county in which territory proposed to be included in said subdistrict is situated to furnish a certified list of names of landowners within said area, and the court shall be governed by the names as they appear upon said copy of the tax roll, and the same shall be prima facie evidence of ownership, and, if said tax roll shows a majority of the landowners have signed the main petition or petitioned the district for said organization, the same shall be considered as prima facie evidence that a majority of said landowners are in favor of the organization of said proposed subdistrict.



§ 37-46-113. Notice of hearing on petition

(1) Immediately after the filing of a petition created pursuant to section 37-46-112, the court, by order, shall fix a place and time, not less than sixty-three days nor more than ninety-one days after the petition is filed, for a hearing on the petition, and the clerk of the court shall provide notice by publication, which may be substantially the same as provided in section 37-8-101, of the petition and of the time and place of the hearing on the petition. The clerk of the court shall also send the notice by United States first-class mail or by electronic service using the e-filing system of the judicial department to the board of county commissioners of each of the counties having territory within the proposed subdistrict and, if the petition is filed by landowners, and not by the board of directors, to the board of directors of the district.

(2) The district court in and for the county in which the petition for the organization of a subdistrict has been filed, for all purposes of this article, except as otherwise provided in this article, thereafter shall maintain and have original and exclusive jurisdiction coextensive with the boundaries of said subdistrict of lands and other property proposed to be included in said subdistrict or affected by said district, without regard to the usual limits of its jurisdiction.

(3) No judge of such court wherein such petition is filed shall be disqualified to perform any duty imposed by this article by reason of ownership of property within any subdistrict or proposed subdistrict or by reason of ownership of any property that may be benefited, taxed, or assessed therein.



§ 37-46-114. Protesting of petitions

(1) After the filing of a petition for the organization of a subdistrict pursuant to section 37-46-112, a written protest objecting to the organization of the subdistrict may be filed with the court clerk up to thirty days before the date for the hearing on the petition, but not after the date of the hearing. The protest must be signed by a majority of the landowners in the proposed subdistrict. The clerk of the court shall then make as many certified copies of the written protest, including the signatures, as there are counties into any part of which the proposed subdistrict extends and provide a copy to the county treasurer of each of the counties.

(2) It is the duty of each of such county treasurers to determine from the last tax rolls of his county, and to certify to said district court under his official seal, prior to the day fixed for the hearing, the total number of owners of land situate in such proposed subdistrict within his county and the total number of owners of land situate in such proposed subdistrict within his county who have signed such protest. Such certificate shall constitute prima facie evidence of the facts so stated therein and shall be so received and considered by the court.

(3) Upon the day set for the hearing upon the original petition, if it appears to the court from such certificate and from such other evidence as may be adduced by any party in interest that the said protest is not signed by a majority of the owners of land within the proposed subdistrict, the court shall thereupon dismiss said protest and shall proceed with the hearing on the petition. If it appears to the court at said hearing that the protest is signed by any person or corporation who signed the original petition for the organization of said subdistrict, either to the court or to the district, then the signature of any such landowner upon the protest shall be disregarded and not counted. The board of county commissioners of any county in which any part of said proposed subdistrict is situate, or any owner of real property in said proposed subdistrict who has not signed the petition for the organization of said subdistrict, on or before the date set for the cause to be heard, may file objections to the organization and incorporation of the district. Such objections shall be limited to a denial of the statements in the petition and shall be heard by the court as an advanced case without unnecessary delay.

(4) Upon said hearing, if it appears that said petition has been signed and presented in accordance with the requirements of this article and that the allegations of the petition are true, the court shall enter a decree and therein adjudicate all questions of jurisdiction and declare the subdistrict organized and designate the name of said subdistrict, by which in all subsequent proceedings it shall thereafter be designated and known, and thereafter said subdistrict shall be deemed a special improvement district.

(5) Such order shall be binding upon the real property within the subdistrict, and no appeal or other remedy shall lie therefrom, and entry of such order shall finally and conclusively establish the regular organization of said subdistrict against all persons except the state of Colorado in an action in the nature of quo warranto to be commenced by the attorney general within three months after said decree is entered and not otherwise. Within ten days after such subdistrict has been declared duly organized by the court, the clerk of said court shall transmit to the county clerk and recorder in each of the counties having lands in said subdistrict copies of the findings and decree of the court establishing said subdistrict. The same shall be recorded in the office of the county clerk and recorder, where they shall become permanent records.



§ 37-46-114.5. Alternative procedure for organizing a subdistrict

(1) (a) Notwithstanding the process for creating a subdistrict established in sections 37-46-112 to 37-46-114, a petition for an election on the organization of a subdistrict may be filed with the clerk of the court that has jurisdiction over all or part of the geographic area to be represented by the proposed subdistrict. The petition must be:

(I) Duly approved by the district's board of directors;

(II) Approved by a unanimous vote of the members of the district's board of directors who were appointed by the counties that lie wholly or partially within the boundaries of the proposed subdistrict; and

(III) Signed by at least the lesser of ten percent or two hundred of the electors living in the geographic area to be represented by the proposed subdistrict.

(b) The petition must include:

(I) The name of the proposed subdistrict;

(II) A general description of the purpose of the proposed subdistrict consistent with section 37-46-112 (2). The description need not be given by measurements and boundaries or by legal subdivision, but it must be sufficient to enable a property owner to ascertain whether the property owner's property is within the territory proposed to be organized as a subdistrict. If the proposed subdistrict is intended to promote one or more of the purposes set forth in section 37-46-101, the territory of the subdistrict need not be contiguous. The boundary of the proposed subdistrict may include all or any part of any city, county, or city and county, regardless of size.

(III) A statement whether any part of the proposed subdistrict is included within the boundaries of an existing subdistrict established under this article and, if so, a general description of the overlapping geographic area;

(IV) A general designation of any subdivisions of the subdistrict and the number of directors proposed for each subdivision; and

(V) A formal request for the organization of the subdistrict by the name proposed and a request to hold an election on the question of the organization of the subdistrict.

(2) (a) (I) On the day fixed for a hearing on the petition, or at a continuance of the hearing date, the court shall first ascertain whether the requirements of subsection (1) of this section have been satisfied.

(II) The court shall not declare a petition with the requisite signatures void on account of alleged defects in the petition, but may require the petition to be amended at any time to correct any errors, including an error in the description of the territory. If duplicate or similar petitions for the organization of a subdistrict are filed before a hearing is held on the first petition filed, the court shall regard the first and any duplicate or similar petitions as one petition.

(III) If, at the hearing, it appears that the petition for the organization of a subdistrict has been signed and presented in conformity with this section and that the claims of the petition are true, the court, by order entered into the record, shall direct that the question of the organization of the subdistrict be submitted at an election within the boundaries of the proposed subdistrict to be held for that purpose in accordance with the laws of this state for conducting a general election or a special election held on the first Tuesday in November of an odd-numbered year.

(b) At an election on the organization of a subdistrict, a voter may vote for or against the organization of the subdistrict. If a majority of the votes cast at the election are in favor of the organization of a subdistrict, the court shall declare the subdistrict organized and give it the corporate name designated in the petition, by which name it will be known for all proceedings. Upon organization of the subdistrict, the subdistrict will be a body corporate and political subdivision of the state of Colorado with all of the powers afforded to a subdistrict or subdivision by this article.



§ 37-46-115. Board of directors to prepare plans

Upon organization of such subdistrict, the board of directors of said district, acting as the board of directors of said subdistrict, are authorized and required to prepare and adopt as the official plans for said subdistrict a comprehensive detailed plan showing the nature of the improvements or works, including all canals, reservoirs, and ditches, whether within or without the district, and the estimated cost of each principal part of said system or works.



§ 37-46-116. Appointment of appraisers

As soon as such official plan has been prepared and adopted and is on file in the office of said district, upon petition of the district, the court shall appoint a board of appraisers consisting of three members. The qualifications of said appraisers and all proceedings before them shall be in accordance with the provisions of the law pertaining to the duties and qualifications of appraisers under the conservancy law of Colorado as set forth in article 4 of this title; except that, where reference is made in said law to districts, it shall apply to subdistricts organized under this article.



§ 37-46-117. Compensation of appraisers

Appraisers when appointed under the provisions of this article shall receive a compensation of ten dollars per day during the time that they are engaged in the performance of their duties.



§ 37-46-118. Board bound by financing plan

(1) The board of directors of the district shall be bound by the plan of financing set forth in the petition for the organization of the subdistrict and approved by decree of the district court. The appointment of appraisers shall not be necessary in the event that the plan adopted provides that general obligations of the subdistrict are to be issued or provides for the issuance of revenue warrants which are a lien and charge upon the rental and income from the irrigation works or reservoirs or other improvements to be constructed under the plan adopted and the rental derived from any such works.

(2) The warrants shall be payable in such denominations, with a maximum net effective interest rate which may be fixed by the board of directors of said district pursuant to the order and decree of the court. Such warrants shall bear interest such that the net effective interest rate of the warrants does not exceed the maximum net effective interest rate authorized. The board shall pledge the income and rentals from said irrigation works or water supplied therethrough, and the subdistrict shall not be otherwise obligated for the payment thereof.

(3) At the time said revenue warrants are issued, the board of directors of the district shall make and enter in the minutes of the proceeding a resolution in which the due dates of said revenue warrants, the rate of interest thereon, the general provisions of said bonds, and a recital that the same are payable out of rental and income only are set forth and shall require the payment of an assessment or annual rental charge by the persons who are to use or derive benefit from the water or other service furnished through said improvements or works, sufficient to meet said payments, and the resolution shall be irrepealable during the time that any of said revenue warrants are outstanding and unpaid. The revenue warrants shall be signed "Water Users' Association No. ... in the Colorado River Water Conservation District, By .............., President. Attest .............., Secretary" or "Special Improvement District No. ... in the Colorado River Water Conservation District, By .............., President. Attest .............., Secretary". They shall be countersigned by the treasurer.

(4) General obligation bonds of said subdistrict shall be signed in the same manner as provided in this section for revenue warrants and shall recite that the same are issued pursuant to the provisions of this article and are to be payable at the time and in the manner and with the rate of interest therein specified and that the same were issued under and pursuant to a decree of court and a resolution of the board of directors authorizing the issue of said obligations and referring to the date of said resolution. Said bonds shall further recite that they are payable from funds to be derived by assessments and tax levies against the property in said subdistrict and not otherwise, and that the same are not to be deemed as an obligation of the Colorado river water conservation district but only as an obligation of said subdistrict, and that the district itself is not obligated in any manner for the payment of said bonds.



§ 37-46-119. Directors may make assessments

(1) In the event that the plans for the organization of said district, including the petition and the decree entered thereon, provide for a plan of financing the construction or acquisition of the works, or other improvements proposed, by special assessments to be levied against the appraised benefits to property within said subdistrict, then the board of directors may make assessments from time to time as required, and said board in making said assessments shall be guided by the procedure for the levy of similar assessments under the conservancy law of the state of Colorado and particularly the provisions of said law appearing in sections 37-5-104 to 37-5-106, and the same shall apply to subdistricts created under this article. The board of directors from time to time, as the affairs of the subdistrict may demand, may levy on all property upon which benefits have been appraised an assessment of such portion of said benefits as may be found necessary by said board to pay the cost of the appraisal, the preparation and execution of the official plan for said subdistrict, superintendence of construction, and administration during the period of construction, plus ten percent of said total to be added for contingencies, but not to exceed in the total of principal the appraised benefits so adjudicated.

(2) The assessments, to be known as the "construction fund assessment", shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits appraised and not in excess thereof, and in case bonds are issued, as provided in section 37-46-120, then the amount of interest which will accrue on such bonds as estimated by said board of directors shall be included in and added to said assessment, but the interest to accrue on account of the issuance of said bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and cost of making said improvement are or are not equal to or in excess of the benefits appraised.

(3) As soon as said assessment is levied, the secretary of the subdistrict, at the expense thereof, shall prepare in duplicate an assessment of the subdistrict. It shall be in the form of a well-bound book endorsed and named "Construction Fund Assessment Record of Water Users' Association No. ... (or Special Improvement District No. ...., as the case may be) of the Colorado River Water Conservation District". Said record shall be in the form of similar records for conservancy districts under the laws of this state, particularly as provided by section 37-5-104. Said assessments may be paid in the manner provided by section 37-5-105, relating to conservancy districts under the laws of this state. All proceedings provided in said sections with respect to conservancy districts shall apply to the assessments, the records thereof, and the manner of payment of assessments of subdistricts organized under this article.



§ 37-46-120. Improvement district bonds

(1) The board of directors of said district may issue as obligations of the subdistrict, not as an obligation of the Colorado river water conservation district, improvement district bonds to be paid out of special assessments made by said board of directors against all lands in the subdistrict, not exceeding in the aggregate principal amount of ninety percent of the amount of benefits assessed against said lands and unpaid at the time of issue of said bonds. The bonds shall contain a recital to the effect that they are issued under and in accordance with the provisions of this article as special improvement district bonds and are payable out of special assessments to be levied against the property in said subdistrict as provided in this article, and not otherwise. Such improvement district bonds shall be signed, "Water Users' Association No. ... (or Special Improvement District No. ...., as the case may be) of the Colorado River Water Conservation District, By .............., President", and countersigned ".............., Treasurer".

(2) Otherwise said bonds shall be in such denominations and become due at such dates, with interest payable either annually or semiannually at such rate subject to a maximum net effective interest rate, and contain such other provisions as may be fixed by the board of directors, if said provisions are not inconsistent with the terms of this article. Except as otherwise expressly modified in this article, the law relating to the form and issuance of bonds of conservancy districts under the laws of this state, particularly section 37-5-106, shall apply and govern officers of the district in the issuance and sale of said bonds, and other provisions of said law with respect to the levy of assessments or the payment of said bonds with interest, and particularly section 37-5-110, shall likewise be applicable to the bonds of a subdistrict organized under this article.



§ 37-46-121. Assessments perpetual lien

All assessments on account of special improvements against appraised benefits and interest thereon and penalties for default of payment thereof, together with costs of collecting the same, from the date of the filing of the "construction fund assessment" record and the "maintenance fund assessment" record in the office of the county treasurer of the county wherein the lands and property are situate, shall constitute a perpetual lien in an amount not in excess of the benefits severally appraised upon the land and other property against which said assessments have been levied and such benefits appraised to which only the lien of the general, state, county, city, town, or school district taxes shall be paramount, and any sale of such property and the issuance of a tax deed conveying title thereto, to enforce any general, state, county, city, town, or school district tax, or any other lien, shall extinguish the perpetual lien of said assessment. Any landowner at any time may pay the full amount of said assessment, and thereafter the property of any such landowner shall be clear and free from said lien and shall not be subject to assessment for and on account of benefits appraised against any other land or default in the payment of assessments made against any other land.



§ 37-46-122. Invalid assessments - board remedy

If any assessment made under the provisions of this article proves invalid, the board of directors by subsequent or amended acts or proceedings, promptly and without delay, shall remedy all defects or irregularities, as the case may require, by making and providing for the collection of new assessments, or otherwise.



§ 37-46-123. Assessment record as evidence

The record of assessments contained in the respective assessment records of the district shall be prima facie evidence in all courts of all matters therein contained.



§ 37-46-124. Remedies in case of faulty notice

Whenever in this article notice is provided for, if the court finds that due notice was not given, jurisdiction shall not thereby be lost or the proceedings abated or held void, but the court shall continue the hearing until such time as proper notice may be given and thereupon shall proceed as though proper notice had been given in the first instance. If any appraisement, assessment, levy, or other proceeding relating to said district is held defective, then the board of directors may file a motion in the cause in which said district was organized to perfect any such defect, and the court shall set a time for hearing thereon. If the original notice as a whole is held to be sufficient but faulty only with reference to publication as to certain particular lands or as to service as to certain persons, publication of the defective notice may be ordered as to the particular lands, or service may be made on the persons not properly served, and said notice is thereby corrected without invalidating the original notice as to other lands or persons.



§ 37-46-125. Lawful contracts

(1) When the petition for the organization of a subdistrict and the decree for such organization so provide, it is lawful for any said subdistrict to make contracts as follows:

(a) A water users' association may bind itself to levy an annual assessment for the use of water and to secure same by liens on land and water rights or in such manner as may be provided by law.

(b) Any person or corporation landowner may create a mortgage lien upon lands or give other security satisfactory to the board or any other contracting agency, and all such contracts shall provide for forfeiture of the use of water for nonpayment of assessments or installments in the same manner and procedure as provided by statute for forfeiture of stock in a mutual ditch company.



§ 37-46-126. Issuance of general obligation bonds and revenue bonds

(1) The board of directors of the district acting as the governing body, in the name and on the behalf of the subdistrict as provided in section 37-46-110 and not otherwise, when authorized by the plan of organization and decree of court organizing said subdistrict to do so, may issue general obligation bonds or otherwise incur a general obligation indebtedness to finance, in whole or in part, the construction or other acquisition of works, reservoirs, or other improvements for the beneficial use of water for the purposes for which it has been or may be appropriated, including, without limitation, the hydrogeneration of electricity, or the acquisition by purchase, rental, lease, or exchange of water, or the purchase or exchange of water rights or electricity and appurtenances (or any combination thereof), and to finance incidental expenses pertaining thereto, whether or not the interest on such bonds may be subject to taxation. Said obligations shall bear interest at a rate such that the net effective interest rate of the issue does not exceed the maximum net effective interest rate authorized. Interest shall be payable semiannually, but the first installment of interest may evidence interest for not exceeding two years from the date of issue, and said obligations may be issued and made payable in series becoming due over a term of not less than five years and not more than fifty years after the date of issue. Such bonds or other indebtedness is to be paid from general ad valorem taxes levied from time to time, as the bonds or other indebtedness and interest thereon become due, against the taxable property in said subdistrict and not otherwise; but such taxes may be diminished to the extent other revenues are made available to pay such debt service as the same becomes due. The board of directors of the district shall certify to the boards of county commissioners of the several counties in which said subdistrict or any part thereof is located the amount of the levy necessary to pay said bonds or installments of principal of other indebtedness as they mature and also to pay the interest becoming due on all outstanding bonds or other indebtedness, and the procedure for the assessment and collection of revenue or taxes of the county and state are, except as may be otherwise provided in this article, made applicable and are to be followed in the levy of assessments for payment of taxes and collection of principal and interest on such general obligations.

(2) The board of directors of the district acting as the governing body, in the name and on the behalf of the subdistrict, may issue revenue bonds to finance, in whole or in part, the construction or other acquisition of works, reservoirs, or other improvements for the beneficial use of water for the purposes for which it has been or may be appropriated, including, without limitation, the hydrogeneration of electricity, or the acquisition by purchase, rental, lease, or exchange of water, or the purchase or exchange of water rights or electricity and appurtenances (or any combination thereof), and to finance incidental expenses pertaining thereto, whether or not the interest on such bonds may be subject to taxation. Such revenue bonds shall be issued in such denominations and with such maximum net effective interest rate as may be fixed by the board of directors of the subdistrict and shall bear interest such that the net effective interest rate of the bonds does not exceed the maximum net effective interest rate authorized. The board shall pledge only bond proceeds, sale proceeds, rental or lease proceeds, service charges, and other income from such works or other improvements or from the sale, rental, lease, or exchange of water or the sale or exchange of electricity (or any combination thereof), and the subdistrict shall not be otherwise obligated for the payment thereof. At the time said revenue bonds are issued, the board of directors of the subdistrict shall make and enter in the minutes of the proceeding a resolution in which the due dates of such revenue bonds, the rates of interest thereon, the general provisions of the bonds, and a recital that the same are payable only out of bond proceeds, sale proceeds, rental and lease proceeds, service charges, and other income from such works or other improvements and from the sale, rental, lease, or exchange of water or the sale or exchange of electricity (or any combination thereof) are set forth. In addition, the board of directors shall require the payment of rental or lease charges, service charges, or other charges by the political subdivisions or persons who are to use or derive benefits from the water or other services furnished by such works or improvements or otherwise. Such charges shall be sufficient to pay operation and maintenance expenses thereof, to meet said bond payments, to accumulate and maintain reserve and replacement accounts pertaining thereto as set forth in such resolution, and to provide funds sufficient for the further development of water resources for all of the foregoing beneficial purposes. Such resolution shall be irrepealable during the time that any of the revenue bonds are outstanding and unpaid. Except as provided in sections 11-55-101 to 11-55-106, C.R.S., the revenue bonds shall be signed "Water Users' Association No. ... in the Colorado River Water Conservation District, By .........., President. Attest .........., Secretary" or "Special Improvement District No. ... in the Colorado River Water Conservation District, By ........., President. Attest .........., Secretary", and they shall be countersigned by the treasurer.



§ 37-46-126.2. Subdistrict's levy of taxes

In addition to other means of providing revenue for a subdistrict, the board of directors, in the name of the subdistrict, has the power to levy and collect general ad valorem taxes on or against all taxable property within the subdistrict, subject to the limitations provided in section 37-46-126.3 (1), in part 3 of article 1 of title 29, C.R.S., and in any other law which by its terms is applicable to the subdistrict and which imposes tax limitations or expenditure limitations thereon.



§ 37-46-126.3. Levy and collection of subdistrict's taxes

(1) The board of directors, in the name of the subdistrict, after it has been organized, shall determine the amount of money necessary to be raised by a levy on the taxable property in the subdistrict and shall fix a rate of levy, not to exceed five mills, which when levied upon every dollar of valuation for assessment of taxable property within the subdistrict will raise the amount required by the subdistrict during the ensuing fiscal year to supply funds for paying expenses of organization, costs of surveys and plans, salaries of any employees of the subdistrict, per diem allowed to directors and their expenses pertaining to the subdistrict, and other incidental expenses which may be incurred in the administration of the affairs of the subdistrict, paying the costs and expenses of construction of any project designed or intended to accomplish the utilization of water, by storage or otherwise, for any beneficial uses or purposes, and promptly paying in full, when due, all interest on and principal of general obligation bonds and other general obligation indebtedness of the subdistrict, but the limitation of five mills imposed in this section on the amount of levy shall not apply to levies made for the purpose of paying the principal of and interest on the general obligation bonds and other general obligation indebtedness of the subdistrict. Except for levies to pay such indebtedness, a two-thirds vote of the membership of the board shall be required to fix the amount of each of such levies.

(2) To levy and collect general ad valorem taxes, the board shall determine in each year the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the subdistrict, and shall fix a rate of levy, without limitation of rate or amount, but subject to the provisions of subsection (1) of this section, which, when levied upon every dollar of valuation for assessment of taxable property within the subdistrict and together with any other moneys of the subdistrict, will raise the amount required by the subdistrict annually to supply funds for the payment of the expenses provided in subsection (1) of this section.

(3) In accordance with the schedule prescribed by section 39-5-128, C.R.S., the board of directors shall certify to the board of county commissioners of each county within the subdistrict, or having a portion of its territory within the subdistrict, the rate so fixed in order that, at the time and in the manner required by law for the levying of taxes, such board of county commissioners shall levy such tax upon the valuation for assessment of all taxable property within the subdistrict in such county.

(4) Upon the receipt of any proceeds of tax levies made under subsection (1) of this section, if any items of expense have already been paid in whole or in part from any other sources by the subdistrict, they may be repaid from receipts of such levies. Such levies may be made, although the work proposed or any part thereof may have been found impractical or for any other reasons abandoned. The collection of data and the payment of expenses therefor, including the compensation of engineers, attorneys, and clerical assistants, to conserve water of the subdistrict, are hereby declared to be a matter of general benefit to the public welfare and such that taxes for such purposes may be properly imposed in the opinion of the general assembly.

(5) The limitations in and other provisions of part 3 of article 1 of title 29, C.R.S., and any other law which by its terms is applicable to the subdistrict and which imposes tax limitations or expenditure limitations thereon, other than the tax limitation in subsection (1) of this section, shall not apply to the subdistrict until the fifth year after the date on which the subdistrict is created or May 31, 1979, whichever date is later.



§ 37-46-126.4. Levies to cover subdistrict deficiencies

The board of directors, in certifying annual levies for the subdistrict, shall take into account the maturing indebtedness for the ensuing year as provided in its contracts, maturing bonds and interest on bonds, and deficiencies and defaults of prior years and shall make ample provision for the payment thereof. In case the moneys produced from such levies, together with other revenues of the subdistrict, are not sufficient to pay punctually the annual installments of its contracts or bonds and interest thereon and to pay defaults and deficiencies, the board shall make such additional levies of taxes as may be necessary for such purposes, and such taxes shall be made and shall continue to be levied until the indebtedness of the subdistrict is fully paid.



§ 37-46-126.5. County to levy and collect

(1) The body having authority to levy taxes within each county in which the district is situate wholly or in part if it levies taxes to pay expenses or to retire and pay indebtedness incurred by contract other than the issuance of bonds, or both to pay such expenses and to retire and pay such indebtedness, and each county in which a subdistrict is situate wholly or in part if it levies taxes pursuant to sections 37-46-126 (1) and 37-46-126.2 to 37-46-126.4, shall levy the taxes provided in this article.

(2) All officials charged with the duty of collecting taxes shall collect such taxes levied by the district or subdistrict, as the case may be, at the time and in the form and manner and with the interest and penalties as other taxes are collected and, when collected, shall pay the same to the district or subdistrict levying the tax.

(3) The payment of such collection shall be made on or before the tenth day of the next succeeding calendar month to the treasurer of the district or subdistrict levying the taxes and paid into the depository thereof to the credit of such district or subdistrict.

(4) All taxes levied under this article, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same shall constitute, until paid, a perpetual lien on and against the property taxed, and such lien shall be on a parity with the tax lien of other general ad valorem taxes.



§ 37-46-126.6. Delinquent taxes

(1) If the taxes levied are not paid, then delinquent real property shall be sold at the regular tax sale for the payment of such taxes, interest, and penalties in the manner provided by statute for selling real property for the nonpayment of taxes. If there are no bids at such tax sale for the property so offered, the property shall be struck off to the county, and the county shall account to the district or the subdistrict levying the taxes in the same manner as provided by law for accounting for school, town, and city taxes.

(2) Delinquent personal property shall be distrained and sold as provided by law.

(3) Nothing in this article, neither the tax limitations in sections 37-46-109 (1) and 37-46-126.3 (1) nor otherwise, shall be construed as preventing the collection in full of the proceeds of all levies of taxes by the district or subdistrict levying the taxes authorized by this article, including, without limitation, any delinquencies, interest, penalties, and costs.



§ 37-46-127. Maintenance assessment

(1) To maintain, operate, and preserve ditches, canals, reservoirs, or other improvements made pursuant to this article, and to strengthen, repair, and restore the same, when needed, and, for the purpose of defraying any incidental expenses of the subdistrict, upon completion of a works provided for in the plan for any such subdistrict, on or before the first Monday in November of each year thereafter, the board of directors may certify to the board of county commissioners of the county in which said subdistrict or any part thereof is located an assessment on each tract of land and upon public corporations subject to assessment under this article, for the purpose of raising funds to be used for the maintenance of said improvements. If an appraisal of benefits has been made against the lands in said district, assessments shall be apportioned by the county treasurer and by the board of directors of said district against the property therein upon the basis of the appraisal of benefits originally made. If no such appraisal has been made and the form of organization and financing is such that revenue warrants or general obligations of the subdistrict have been issued, then said assessment shall be made on the basis of the valuation for assessment of the property subject to assessment in said subdistrict.

(2) Such assessment shall not exceed five mills on each dollar of the valuation for assessment of the property in said subdistrict in any one year, unless the court shall by order authorize an assessment of a larger percentage. The assessment shall be levied by resolution of the board of directors and shall be enrolled in a well-bound record to be known as the maintenance fund assessment record and shall be substantially the form provided for similar records of conservancy districts under the laws of the state of Colorado, particularly as provided by section 37-5-107. Assessments so certified shall be levied by the board of county commissioners of the counties in which said subdistrict is situate, on the property of said district in their respective counties, to be collected by the treasurers of the several counties and delivered to the treasurer of the district in like manner and with like effect as is provided for the collection and return of other assessments under this article. The whole assessment shall be due and payable as and when taxes for county purposes levied in the same year are due and payable. The said maintenance assessments shall be in addition to any assessments which have been levied against benefits appraised for and on account of construction.



§ 37-46-128. Annual levy limit

(1) The district has no power of taxation or right to levy or assess taxes, except as provided in sections 37-46-109 to 37-46-109.4, 37-46-126.5, and 37-46-126.6. The district has no power to contract or incur any obligation or indebtedness except as expressly provided in this article, and then any obligation or indebtedness so contracted or incurred is to be payable out of the funds derived through the limited tax provided in section 37-46-109 (1) and the unlimited tax provided in section 37-46-109.3 (2) to retire and pay indebtedness incurred by the district by contract other than the issuance of bonds and not otherwise; except that the district for and in behalf of any subdistrict or improvement district created under this article has the right to issue obligations as expressly authorized in this article and not otherwise.

(2) All assessments under this article shall be collected by the county treasurer of the respective counties in which said real estate is situated at the same time and in the same manner as is provided by law for the collection of taxes for county and state purposes, and if said assessments are not paid, then the real estate shall be sold at the regular tax sale for the payment of said assessments, interest, and penalties in the manner provided by the statutes of the state of Colorado for selling property for the payment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the district, and the tax certificates shall be issued in the name of the district, and the board of directors has the same power with reference to the sale of said tax certificates as is vested in county commissioners and county treasurers when property is struck off to the counties.

(3) Tax deeds may be issued, based upon said certificates of sale in the same manner that deeds are executed on tax sales on general state and county taxes.



§ 37-46-129. Investment of surplus funds

The board of directors of said district may invest any surplus funds of the district, including any funds in the construction fund assessment not needed for immediate use to pay the cost of construction of any project in any one of the subdistricts or to pay bonds or coupons or to meet current expenses, in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. The board of directors of said district may require any funds of the district, or of any subdistrict, to be deposited with such depository or bank as may be designated by the board and shall likewise have authority to require the treasurer of the district to take from such depository a bond with corporate surety to insure payment of any such deposit or to require such depository to pledge securities of the same kind as those in which the district is authorized to invest its funds to insure payment of any such deposit.



§ 37-46-130. Sinking fund

Such district may provide for a sinking fund for the ultimate payment of any of the obligations of any subdistrict. Said sinking fund may be invested as provided in section 37-46-129.



§ 37-46-131. Court confirmation

(1) (a) In its discretion, the board of directors, on the behalf and in the name of the district or any subdistrict which is a party in interest, may file a petition at any time in the district court in and for the county in which the district's principal office is maintained or, if both the district and one or more subdistricts are parties to the petition, in the district court in and for the county in which any such subdistrict was organized, praying for a judicial examination and determination of any power conferred or of any taxes or rates or other charges levied, or of any act, proceeding, or contract of the district, the subdistrict, or the subdistricts, or any combination thereof, as the case may be, whether or not said contract has been executed, including, without limitation, proposed contracts for the acquisition, improvement, equipment, maintenance, operation, or disposal of any properties or facilities for the benefit of the district, the subdistrict, or the subdistricts, as the case may be, and so including a proposed issue of revenue warrants, revenue bonds, special assessment bonds, or general obligation bonds, issued or to be issued on behalf of any such entity. Such petition shall set forth the facts whereon the validity of such power, tax, assessment, charge, act, proceeding, or contract is founded and shall be verified by the president of the board of directors.

(b) Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication, mail, and posting, as provided in this article. Notice of the filing of the petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and also stating where a full copy of any contract therein mentioned may be examined. The notice shall be served by publication at least once a week for five consecutive weeks in a daily or a weekly newspaper of general circulation published in the county in which the principal office of the district is located, by mailing copies of the notice by registered or certified mail, return receipt requested, to the boards of county commissioners of the several counties in which the parties in interest in such action are located wholly or in part, and by posting the same in the office of the district at least thirty days prior to the date fixed in said notice for the hearing on said petition. Jurisdiction shall be complete after such publication, mailing, and posting.

(c) Any owner of property in the district or any subdistrict filing the petition or any person interested in the contract or proposed contract or in the premises may appear and move to dismiss or answer the petition at any time prior to the date fixed for the hearing or within such further time as may be allowed by the court; and the petition shall be taken as confessed by all persons who fail to appear.

(2) The petition and notice shall be sufficient to give the court jurisdiction; and, upon hearing, the court shall examine into and determine all matters and things affecting the question submitted and shall make such findings with reference thereto and render such judgment and decree thereon as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other similar cases; except that such review must be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days. The Colorado rules of civil procedure shall govern in matters of pleadings and practice where not otherwise specified in this article. The court shall disregard any error, irregularity, or omission which does not affect the substantial rights of the parties.



§ 37-46-132. Allocation of water or service

In order to enable a subdistrict organized under the provisions of this article to furnish water to lands which have not been irrigated and had, up to the time of the construction of the works to be constructed by said subdistrict, no water supply and, at the same time, to enable other areas within the same subdistrict to obtain a supplemental supply of water or to enable said subdistrict to furnish a complete service to certain lands, certain areas, certain persons, or municipalities within the district and to supplement an existing supply or service to other persons, localities, and municipalities, prior to the time that an appraisement of benefits is made in any such subdistrict, the board of directors may make a resolution setting forth the amount of water or the kind of service to be allocated to specified classes or areas, and such limitation shall be taken into consideration by the appraisers in the appraisal of benefits with respect to lands affected by any such limitation. Like conditions and restrictions may be provided for payment by certain lands or persons of revenue warrants which pledge the income from the works of said subdistricts, but no such limitation shall govern the payment of any general obligations of any such subdistrict.



§ 37-46-133. Election to authorize debt

Except for the issuance of refunding bonds or other funding or refunding of obligations which does not increase the net indebtedness of the district or any subdistrict so proceeding, no indebtedness shall be incurred by the issuance of general obligation bonds of any subdistrict or by any contract by which the district or a subdistrict agrees to repay as general obligations or other obligations constituting a "general obligation debt by loan in any form", as such term is used in section 6 of article XI of the state constitution, of the district or subdistrict, respectively, to the federal government, the state, any political subdivision, or any person over a term not limited to the then current fiscal year any project costs advanced thereby under any contract for the acquisition or improvement of the facilities or any interest therein, or for any project, advanced by the issuance of securities of such a political subdivision or person to defray any cost of the project or of the facilities or an interest therein thereby acquired and becoming a part of the facilities of the district or subdistrict, or otherwise advanced, unless a proposal of issuing the subdistrict's general obligation bonds or of incurring an indebtedness by the district or subdistrict by making such a contract is submitted to the electors of the district or subdistrict, as the case may be, and is approved by a majority of such electors voting on the proposal at an election held for that purpose in accordance with this article and with all laws amendatory thereof and supplemental thereto.



§ 37-46-134. Definition of elector

(1) An "elector", "elector of the district", or "elector of the subdistrict", or any term of similar import, means a person:

(a) Who, at the time of the election, is qualified to vote in general elections in this state; and

(b) Who is a resident of the district or subdistrict proposing to incur an indebtedness at the time of the election.

(2) Registration pursuant to the laws concerning general elections or any other laws shall not be required.



§ 37-46-135. Elections

Whenever in this article an election of the electors of the district or a subdistrict therein is permitted or required, the election may be held separately at a special election or may be held concurrently with any primary or general election held under the laws of this state; but no election shall be held at the same time as any regular election of any city, town, or school district if any part of the area thereof is located within the boundaries of the district.



§ 37-46-136. Election resolution

(1) The board of directors shall call any election by resolution adopted at least thirty days prior to the election.

(2) Such resolution shall recite the objects and purposes of the election, the date upon which such election shall be held, and the form of the ballot.

(3) In the case of any election not to be held concurrently with a primary or general election, the board of directors shall provide in the election resolution or by supplemental resolution for the appointment of sufficient judges and clerks of the election, who shall be electors of the district or the subdistrict holding the debt election, and in such event shall set their compensation. The election resolution or a supplemental resolution shall also then designate the precincts and polling places, but a supplemental resolution may modify such a description of precincts and polling places without repeating such description in full. The description of precincts may be made by reference to any order of the governing body of any county, municipality, or other political subdivision in which the district or subdistrict or any part thereof is situated, or by reference to any previous order or other instrument of such a governing body, or by detailed description of such precincts, or by other sufficient description.

(4) Precincts established by any such governing body may be consolidated in the election resolution by the board of directors in a sufficient number which it deems expedient for the convenience of the electors for any election not to be held concurrently with a primary or general election.

(5) If the election shall be held concurrently with a primary or general election held under the laws of this state, the judges of election for such primary or general election shall be designated as the judges of the election for the election held pursuant to this article, and they shall receive such additional compensation, if any, as the board of directors shall set by the election resolution.



§ 37-46-137. Conduct of election

(1) Except as otherwise provided in this article, an election held pursuant to this article shall be opened and conducted in the manner then provided by the laws of this state for the conduct of general elections.

(2) If an election is held concurrently with a primary or general election, the county clerk and recorder of each county in which the district or subdistrict holding the debt election is located shall perform for the district or subdistrict election the acts provided by law to be performed by such officials. If an election is not held concurrently with a primary or general election, such acts shall be performed by the secretary of the district with the assistance of the county clerk and recorders. The board of directors and county clerk and recorders are authorized to agree among themselves upon the division of such acts and the determination of persons to perform them.

(3) An elector of the district may vote in any election by absentee voter's ballot under such terms and conditions, and in substantially the same manner insofar as is practicable, as prescribed in article 13.5 of title 1, C.R.S., except as specifically modified in this article.

(4) All acts required or permitted therein to be performed by a county clerk and recorder shall be performed by each one respectively in the event of a primary or general election and by the secretary or assistant secretary of the board of directors in the event of any other election, unless the services of the county clerk and recorder in each such county are contracted for, but no oath shall be administered by the secretary or assistant secretary unless he is also an officer authorized to administer oaths.

(5) Application may be made for an absentee voter's ballot not more than twenty days and not less than four days before the election.

(6) No consideration shall be given nor distinction made with reference to any person's affiliation or the lack thereof.

(7) The return envelope for the absentee voter's ballot must have printed on its face an affidavit substantially in the following form:

"State of Colorado, County of ........., I, ............, being first duly sworn according to law, depose and say that my residence and post-office address is ..............; that I am a person qualified to vote in general elections in the State of Colorado and am a resident of the Colorado River Water Conservation District or Water Users' Association No. ... or Special Improvement District No. ... in the Colorado River Water Conservation District, as may be appropriate, at the time of this election.

..................................................

Signature of voter

Subscribed and sworn to before me this ... day of............, 20...

..................................................

(Signature of notary public,

county clerk and recorder,

or other officer authorized

to administer oaths)

(SEAL)

..................................................

Title of office"

(8) In any such election at which voting machines are used, the board of directors shall provide paper ballots for absentee voters containing the same question as is to be submitted to the electors by the voting machines, subject to subsection (9) of this section.

(9) The district or subdistrict may provide for mail voters to cast their mail voters' ballots on voting machines expressly provided for that purpose, if each mail voter indicates by affidavit that he or she is qualified to vote at the election and will be a mail voter, pursuant to article 13.5 of title 1, C.R.S., and all laws supplemental thereto.



§ 37-46-138. Notice of election

Notice of such election shall be given by publication by three consecutive weekly insertions in at least one newspaper of general circulation in the district or subdistrict holding the election, as determined by the board of directors. No other notice of an election held under this article need be given, unless otherwise provided by the board. A supplemental notice may be given by publication at such times and places as the board may determine to be necessary or convenient for correcting or otherwise modifying the original notice of election or for any other purpose.



§ 37-46-139. Polling places

(1) All polling places designated by resolution for an election shall be within the territorial limits of the district or subdistrict holding the election; but, if an election of the district or subdistrict is held concurrently with a primary or general election, the polling place for each precinct located wholly or partially within the district or subdistrict shall be the polling place for such precinct for the district or subdistrict election, regardless of whether or not such polling place is within the district or subdistrict.

(2) If the election of the district or subdistrict is not held concurrently with a primary or general election held under the laws of this state, there shall be one polling place in each of the election precincts which are used in the primary and general elections or in each of the consolidated precincts fixed by the board of directors, as the case may be.



§ 37-46-140. Election supplies

(1) The secretary of the district shall provide at each polling place ballots or ballot labels, or both, ballot boxes or voting machines, or both, instructions, electors' affidavits, and other materials and supplies required for an election by any law; and the secretary may provide ballots and marking devices suitable for voting and for the votes on the ballots to be counted on electronic vote-tabulating devices.

(2) Election officials may require the execution of an affidavit by any person desiring to vote at any election of the district or subdistrict to evidence his qualifications to vote, which affidavit shall be prima facie evidence of the facts stated therein.



§ 37-46-141. Election returns

(1) In the case of any election held under this article which is not held concurrently with a primary or general election, the election officials shall make their returns directly to the secretary of the district for the board of directors.

(2) In the case of any election held under this article which is consolidated with any primary or general election, the returns thereof shall be made and canvassed at the time and in the manner provided by law for the canvass of the returns of such primary or general election. Such canvassing body shall certify promptly and shall transmit to the secretary of the district for the board of directors a statement of the result of the vote upon any proposition submitted under this article.

(3) Upon receipt by the board of directors of election returns from election officials or upon receipt of such certificate from each such canvassing body, the board shall tabulate and declare the results of the election at any regular or special meeting held not earlier than five days following the date of the election.

(4) The board of directors shall cause the results of the election to be published at least one time in at least one newspaper having general circulation in the district.



§ 37-46-142. Debt election contests

(1) Any election declared to have carried on an authorization to issue any bonds, by approval of the bond question, or otherwise to incur an indebtedness by approval of the question thereon may be contested by any elector of the district or subdistrict holding the debt election by suit against it as contestee and defendant in any district court of any county in which the district or subdistrict holding the election is wholly or partially situate:

(a) When illegal votes have been received or legal votes rejected at the polls in sufficient numbers to change the results;

(b) For any error or mistake on the part of any of the judges of election, any county clerk and recorder, the secretary of the district, or their respective officers and employees in counting or declaring the result of the election, if the error or mistake is sufficient to change the result;

(c) For malconduct, fraud, or corruption on the part of any of the judges of election, any county clerk and recorder, the secretary of the district, or their respective officers and employees, if the malconduct, fraud, or corruption is sufficient to change the result;

(d) When the bonds or other indebtedness is authorized to be issued for an invalid purpose; or

(e) For any other cause which shows that the bonds or other indebtedness is not validly authorized at the election.

(2) The style and form of process, the manner of service of process and papers, the fees of officers, and judgment for costs and execution thereon shall be according to the rules and practices of the court.

(3) Before the court shall take jurisdiction of the contest, the contestor shall file with the clerk of the court a bond, with sureties, to be approved by the judge thereof, running to the district or subdistrict holding the debt election as contestee and conditioned to pay all costs in case of failure of the contestor to maintain his contest.

(4) When the validity of any bond or other indebtedness election is contested, the plaintiff or plaintiffs, within thirty days after the returns of the election are canvassed and the results thereof declared and published, or last published, as the case may be, shall file with the clerk of the court a verified written complaint setting forth specifically:

(a) The name of the party contesting the election and a statement that the plaintiff or each plaintiff is an elector of the district or subdistrict holding the election;

(b) The proposition or propositions voted on at the election which are contested, the name of the district or the subdistrict as defendant and contestee, and the date of the election; and

(c) The particular grounds of such contest.

(5) No such contest shall be maintained and no election shall be set aside or held invalid unless such a complaint is filed within the period prescribed in subsection (4) of this section.

(6) Except as otherwise provided in this article, the election laws pertaining to contested election cases of municipal offices as provided in part 13 of article 10 of title 31, C.R.S., of the "Colorado Municipal Election Code of 1965", as from time to time amended, shall be applicable to bond or other indebtedness elections; but any such contest shall be regarded as one contesting the outcome of the vote on the proposition authorizing the issuance of securities or otherwise incurring the indebtedness, rather than election to office, and the district or subdistrict as contestee, rather than a person declared to have been elected to office, shall be regarded as the defendant.

(7) If the board of directors declares the proposition authorizing the issuance of bonds or otherwise incurring the indebtedness to have carried and no contest is duly filed or if such a contest is filed after it is favorably terminated, the board may issue the bonds or otherwise incur the indebtedness authorized at the election at one time or from time to time.



§ 37-46-143. Covenants and other provisions in bonds

(1) Any resolution providing for the issuance of any bonds under this article payable from pledged revenues and any indenture or other instrument or proceedings pertaining thereto may at the discretion of the board of directors contain covenants or other provisions, notwithstanding that such covenants and provisions may limit the exercise of powers conferred by this article, in order to secure the payment of such bonds, in agreement with the holders of such bonds, including, without limitation, covenants or other provisions as to any one or more of the following:

(a) The pledged revenues and, in the case of general obligations, the taxes to be fixed, charged, or levied and the collection, use, and disposition thereof, including, without limitation, the foreclosure of liens for delinquencies, the discontinuance of services, facilities, or use of any properties or facilities, prohibition against free service, the collection of penalties and collection costs, and the use and disposition of any moneys of the district or subdistrict issuing bonds, derived or to be derived, from any source designated;

(b) The acquisition, improvement, or equipment of all or any part of properties pertaining to any project or any facilities;

(c) The creation and maintenance of reserves or sinking funds to secure the payment of the principal of and the interest on any bonds or of the operation and maintenance expenses of any facilities, or part thereof, and the source, custody, security, regulation, use, and disposition of any such reserves or funds, including, without limitation, the powers and duties of any trustee with regard thereto;

(d) Limitations on the powers of the district or subdistrict to acquire or operate, or permit the acquisition or operation of, any structures, facilities, or properties which may compete or tend to compete with any facilities;

(e) The vesting in a corporate or other trustee or trustees of such property, rights, powers, and duties in trust as the board of directors may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the holders of bonds, and limiting or abrogating the rights of such holders to appoint a trustee, or limiting the rights, duties, and powers of such trustee;

(f) Events of default, rights, and liabilities arising therefrom and the rights, liabilities, powers, and duties arising upon the breach by the district or subdistrict of any covenants, conditions, or obligations;

(g) The terms and conditions upon which the holders of the bonds or of a specified portion, percentage, or amount thereof, or any trustee therefor, shall be entitled to the appointment of a receiver, which receiver may enter and take possession of any facilities or service, operate and maintain the same, prescribe fees, rates, and other charges, and collect, receive, and apply all revenues thereafter arising therefrom in the same manner as the district or subdistrict itself might do;

(h) A procedure by which the terms of any resolution authorizing bonds or any other contract with any holders of district or subdistrict bonds, including, without limitation, an indenture of trust or similar instrument, may be amended or abrogated, and as to the proportion, percentage, or amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(i) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived; and

(j) All such acts and things as may be necessary or convenient or desirable in order to secure the bonds or, in the discretion of the board of directors, tend to make the bonds more marketable, notwithstanding that such covenant, act, or thing may not be enumerated in this article, it being the intention of this article to give to the board of directors power to do in the name and on behalf of the district or subdistrict all things in the issuance of district or subdistrict bonds and for their security, except as expressly limited in this article.



§ 37-46-144. Liens on pledged revenues

(1) Revenues pledged for the payment of any bonds, as received by or otherwise credited to the district or subdistrict issuing bonds under this article, shall immediately be subject to the lien of each such pledge without any physical delivery thereof, any filing, or any further act.

(2) The lien of each such pledge and the obligation to perform the contractual provisions made in the authorizing resolution or other instrument pertaining thereto shall have priority over any or all other obligations or liabilities of the district or subdistrict, except as may be otherwise provided in this article or in the resolution or other instrument, and subject to any prior pledges and liens theretofore created.

(3) The lien of each such pledge shall be valid and binding as against all persons having claims of any kind in tort, in contract, or otherwise against the district or subdistrict, irrespective of whether or not such persons have notice thereof.



§ 37-46-145. Rights - powers of holders of bonds - trustees

(1) Subject to any contractual limitations binding upon the holders of any issue or series of bonds of the district or subdistrict issuing bonds under this article, or the trustee therefor, including, without limitation, the restriction of the exercise of any remedy to a specified proportion, percentage, or number of such holders, and subject to any prior or superior rights of others, any holder of bonds, or the trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of bonds similarly situated:

(a) By mandamus or other suit, action, or proceeding at law or in equity, to enforce his rights against the district, subdistrict, or board of directors, or any combination thereof, or any of the officers, agents, and employees of the district or subdistrict to require and compel such district, subdistrict, or board or any of such officers, agents, or employees to perform and carry out their respective duties, obligations, or other commitments under this article and their respective covenants and agreements with the holder of any bond;

(b) By action or suit in equity, to require the district or subdistrict to account as if it were the trustee of an express trust;

(c) By action or suit in equity, to have a receiver appointed, which receiver may enter and take possession of any facilities and any pledged revenues for the payment of the bonds, prescribe sufficient fees, rates, and other charges derived from the facilities, and collect, receive, and apply all pledged revenues or other moneys pledged for the payment of the bonds in the same manner as the district or subdistrict itself might do in accordance with the obligations of the district or subdistrict; and

(d) By action or suit in equity, to enjoin any acts or things which may be unlawful or in violation of the rights of the holder of any bonds and to bring suit thereupon.



§ 37-46-146. Investments and securities

(1) The board of directors of the district or subdistrict, respectively, issuing bonds under this article, subject to any contractual limitations from time to time imposed upon the district or subdistrict by any resolution authorizing the issuance of the outstanding bonds of the district or subdistrict or by any trust indenture or other proceedings pertaining thereto, may cause to be invested and reinvested any proceeds of taxes, any pledged revenues, and any proceeds of bonds issued under this article in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., and may cause such proceeds of taxes, revenues, district or subdistrict bonds, and securities to be deposited in any trust bank or trust banks within or without or both within and without this state and secured in such manner and subject to such terms and conditions as the board of directors may determine, with or without the payment of any interest on such deposit, including, without limitation, time deposits evidenced by certificates of deposit.

(2) Any such securities and any certificates of deposit thus held may, from time to time, be sold, and the proceeds may be so reinvested or redeposited as provided in this section.

(3) Sales and redemptions of any such securities and certificates of deposit thus held shall, from time to time, be made in season, so that the proceeds may be applied to the purposes for which the money with which such securities and certificates of deposit were originally acquired was placed in the district or subdistrict treasury.

(4) Any gain from any such investments or reinvestments may be credited to any fund or account pledged for the payment of any district or subdistrict bonds issued under this article, including any reserve therefor, or any other fund or account pertaining to a project or any facilities, or the district's or subdistrict's general fund, subject to any contractual limitations in any proceedings pertaining to outstanding district or subdistrict bonds.

(5) It is lawful for any commercial bank incorporated under the laws of this state which may act as depository of the proceeds of any bonds issued under this article, any securities owned by the district or subdistrict, any proceeds of taxes, any pledged revenues, and any moneys otherwise pertaining to a project or any facilities, or any combination thereof, to furnish such indemnifying bonds and to pledge such securities as may be required by the board of directors.



§ 37-46-147. Rents and charges

(1) (a) The district, any subdistrict, and any political subdivision of the state of Colorado contracting with the district or subdistrict and fixing and collecting annual rentals, service charges, and other charges, or any combination thereof, are, in supplementation of the powers provided in this article, authorized to fix and collect rents, rates, fees, tolls, and other charges, in this article sometimes referred to as "service charges", for direct or indirect connection with, or the use or services of, a water system, electrical system, joint system, or other facilities, including, without limitation, connection charges, minimum charges, and charges for the availability of service.

(b) Such service charges may be charged to and collected in advance or otherwise by a district from any political subdivision or person and by any political subdivision from any person contracting for such connection or use or services or from the owner or occupant, or any combination thereof, of any real property which directly or indirectly is or has been or will be connected with any such facilities, and the political subdivision or owner or occupant of any such real property shall be liable for and shall pay such service charges to the district, subdistrict, or political subdivision fixing the service charges at the time when and place where such service charges are due and payable.

(c) Such service charges of the district or subdistrict may accrue from any date on which the board of directors reasonably estimates, in any resolution authorizing the issuance of any securities or other instrument pertaining thereto or in any contract with any political subdivision or person, that any facilities or project being acquired or improved and equipped will be available for service or use.

(2) (a) Such rents, rates, fees, tolls, and other charges, being in the nature of use or service charges, shall, as nearly as the district, subdistrict, or political subdivision fixing the service charges shall deem practicable and equitable, be reasonable, and such service charges shall be uniform throughout the district, subdistrict, or political subdivision for the same type, class, and amount of use or service of the facilities and may be based or computed either: On measurements of water, flow devices, or electric meters, duly provided and maintained by the district, subdistrict, or political subdivision, or any user as approved by the district, subdistrict, or political subdivision fixing such charges; or on the consumption of water or electricity in or on or in connection with the political subdivision, or any person, or real property, making due allowance for commercial use of water and infiltration of groundwater and discharge of surface runoff to the facilities, or on the number and kind of water or electric outlets on or in connection with the political subdivision, person, or real property, or on the water or electric fixtures or facilities in or on or in connection with the political subdivision, person, or real property; or on the number of persons residing or working in or on or otherwise connected or identified with the political subdivision, person, or real property, or on the capacity of the improvements in or on or connected with the political subdivision, person, or real property; or upon the availability of service or readiness to serve by the facilities; or on any other factors determining the type, class, and amount of use or service of the facilities; or on any combination of any such factors.

(b) Reasonable penalties may be fixed for any delinquencies, including, without limitation, interest on delinquent service charges from any date due at a rate of not exceeding one percent per month or fraction thereof, reasonable attorneys' fees, and other costs of collection.

(3) The district, subdistrict, or political subdivision fixing the service charges shall prescribe and, from time to time when necessary, revise a schedule of such service charges, which shall comply with the terms of any contract of the district, subdistrict, or political subdivision fixing the service charges.

(4) The general assembly has determined and declared that the obligations, arising from time to time, of the district, any subdistrict, any political subdivision, or any person to pay service charges fixed in connection with any facilities shall constitute general obligations of the district, subdistrict, political subdivision, or person charged with their payment; but, as such obligations accrue for current services and benefits from, and the use of, any such facilities, the obligations shall not constitute an indebtedness of the district, any subdistrict, or any political subdivision within the meaning of any constitutional, charter, or statutory limitation or any other provision restricting the incurrence of any debt.

(5) No board, agency, bureau, commission, or official, other than the board of directors of the district or subdistrict, respectively, or the governing body of the political subdivision fixing the service charges, has authority to fix, prescribe, levy, modify, supervise, or regulate the making of service charges or to prescribe, supervise, or regulate the performance of services pertaining to the facilities thereof, as authorized by this article; but this subsection (5) shall not be construed to be a limitation on the contracting powers of the board of directors of the district or any subdistrict, respectively, or the governing body of any such political subdivision.



§ 37-46-148. Miscellaneous powers

(1) The district and any subdistrict thereof shall also have the following powers:

(a) To pay or otherwise defray and to contract to pay or defray, for any term not exceeding seventy-five years, without an election, except as otherwise provided in this article, the principal of, any prior redemption premiums due in connection with, any interest on, and any other charges pertaining to any securities or other obligations of the federal government, any subdistrict or the district, respectively, any political subdivision, or any person which were incurred in connection with any property thereof subsequently acquired by the district or any subdistrict and relating to either's facilities;

(b) To establish, operate, and maintain facilities within the district or any subdistrict or elsewhere, across or along any public street, highway, bridge, or viaduct or any other public right-of-way or in, upon, under, or over any vacant public lands, which public lands now are, or may become, the property of a political subdivision of this state, without first obtaining a franchise from the political subdivision having jurisdiction over the same; but the district or subdistrict shall cooperate with any political subdivision having such jurisdiction, shall promptly restore any such public street, highway, bridge, or viaduct or any such other public right-of-way to its former state of usefulness as nearly as may be and shall not use the same in such manner as permanently to impair completely or materially the usefulness thereof;

(c) To adopt, amend, repeal, enforce, and otherwise administer such reasonable resolutions, rules, regulations, and orders as the district or subdistrict shall deem necessary or convenient for the operation, maintenance, management, government, and use of the facilities of the district or subdistrict, as the case may be, and any other facilities under its control, whether situated within or without or both within and without the territorial limits of the district or subdistrict; and

(d) (I) To adopt, amend, repeal, enforce, and otherwise administer under the police power such reasonable resolutions, rules, regulations, and orders pertaining to water or electric services performed by any person through the district's or subdistrict's facilities or pertaining to facilities of the district or subdistrict, any political subdivision, or any person, or any combination thereof, reasonably affecting the activities of the district or subdistrict, directly or indirectly, as the board of directors may from time to time deem necessary or convenient.

(II) No such resolution, rule, regulation, or order shall be adopted or amended except by action of the board of directors on the behalf and in the name of the district or subdistrict, respectively, after a public hearing thereon is held by the board of directors, in connection with which any political subdivision owning or authorizing any facilities comparable to facilities of the district or subdistrict, as the case may be, whether therein or thereout, or both therein and thereout, and other persons of interest have an opportunity to be heard, after mailed notice of the hearing is given at least thirty days prior to the hearing by the secretary to each such political subdivision wholly or partly within the district or subdistrict proceeding under this article, and after notice of such hearing is given by publication at least once a week for three consecutive weeks in at least one newspaper of general circulation in the district or such subdistrict by the secretary to persons of interest, both known and unknown, the first publication to be made at least thirty days prior to the hearing.



§ 37-46-149. Cooperative powers

(1) The district and any subdistrict have the power to utilize and may utilize private industry, by contract, to carry out the design, construction, operation, management, manufacturing, marketing, planning, and research and development functions of the district or any subdistrict proceeding under this article, unless the district or subdistrict determines that it is in the public interest to adopt another course of action. The district or subdistrict, or both, may enter into long-term contracts with private persons, not exceeding a term of seventy-five years, without an election, for the performance of any such functions of the district or subdistrict, which, in the opinion of the district or subdistrict, can desirably and conveniently be carried out by a private person under contract; but any such contract shall contain such terms and conditions as shall enable the district or subdistrict to retain reasonable supervision and control of such functions to be carried out or performed by such private persons pursuant to such contract.

(2) Subject to the provisions of section 37-46-133, the district and any subdistrict have the following powers:

(a) To accept contributions, grants, or loans from the state and the federal government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance, and operation of any enterprise in which the district or subdistrict, or both, are authorized to engage, and to enter into contracts and cooperate with, and accept cooperation from, the federal government, the state, the subdistrict or the district, respectively, any political subdivision, any private firm, and any other person, or any combination thereof, in the planning, acquisition, improvement, equipment, maintenance, and operation and in financing the planning, acquisition, improvement, equipment, maintenance, and operation of any such enterprise in accordance with any legislation which the general assembly, congress, the governing body of any political subdivision, the board of directors or other governing body of any private firm, any other person, or any combination thereof may have adopted prior to the adoption of this article or may thereafter adopt, under which aid, assistance, and cooperation may be furnished by such cooperating entity or entities or other persons in the planning, acquisition, improvement, equipment, maintenance, and operation or in financing the planning, acquisition, improvement, equipment, maintenance, and operation of any such enterprise, including, without limitation, costs of engineering, architectural, and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures, and other action preliminary to the acquisition, improvement, or equipment of any facilities, or any part thereof, and to do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any state, federal, or other legislation;

(b) To enter into, without any election, joint operating or service contracts and agreements; acquisition, improvement, equipment, or disposal contracts; contracts for the purchase, sale, rental, lease, as lessor or lessee, or exchange of water or the purchase, sale, or exchange of water rights or electricity (or any combination thereof) but not to acquire any electricity for sale by the district or any subdistrict as a public utility either to the public or to any other user (other than any sale to any subdistrict or the district, respectively, or to any water conservancy district located wholly or in part within the Colorado river water conservation district and other than any sale of electricity by the district or any subdistrict thereof at wholesale to any person or governmental entity); or other arrangements, for any term not exceeding seventy-five years, with the federal government, the state, the subdistrict or the district, respectively, any political subdivision, any private firm, or any other person, or any combination thereof, concerning the facilities and any project or property pertaining thereto, whether acquired or undertaken by the district, by the subdistrict, by the federal government, by any political subdivision of this state or any other state, or by any person, and to accept contributions, grants, or loans from the cooperating entity or entities or other persons in connection therewith;

(c) To enter into and perform without any election, when determined by the board of directors to be in the public interest, contracts and agreements, for any term not exceeding seventy-five years, with the federal government, the subdistrict or the district, respectively, any political subdivision, or any person, or any combination thereof, for the provision and operation by the subdistrict or the district, respectively, of any facilities pertaining to such facilities of the district or subdistrict, as the case may be, any part thereof, or any project relating thereto, and the payment periodically thereby to the district or subdistrict of amounts at least sufficient, if any, in the determination of the board, to compensate the district or subdistrict for the cost of providing, operating, and maintaining such facilities serving the federal government, the subdistrict or the district, respectively, any political subdivision, or such other person, or any combination thereof, or otherwise;

(d) To enter into and perform, without any election, contracts and agreements, for any term not exceeding seventy-five years, on a public bid basis, a competitive basis, or a negotiated basis, as the board of directors may determine, with the federal government, the subdistrict or the district, respectively, any political subdivision, any private firm, or any other person, or any combination thereof, for or concerning the planning, construction, lease, other acquisition, improvement, equipment, operation, maintenance, lease, other disposal, and financing, or any other combination thereof, of any property pertaining to the facilities of the district or subdistrict or to any project of the district or subdistrict, including, without limitation, any contract or agreement, for any term not exceeding seventy-five years, pertaining to the joint ownership of the facilities as tenants in common thereamong or providing for the exchange of water or electric power for backup water or power, the pooling of resources, or the designation of a manager for any such project or facilities supervised by an engineering and operating committee of co-owners or otherwise supervised, and otherwise to contract with water or power producers or users, or any combination thereof;

(e) To cooperate with and act in conjunction with the federal government or any of its engineers, officers, boards, commissions, or departments, or with the state or any of its engineers, officers, boards, commissions, or departments, or with any political subdivision or any person in the acquisition, improvement, and equipment of any facilities or any part thereof authorized for the district or subdistrict or for any other works, acts, or purposes provided for in this article and to adopt and carry out any definite plan or system of work for any such purpose;

(f) To cooperate with the federal government, the subdistrict or district, respectively, any political subdivision, or any person, or any combination thereof, by an agreement therewith by which the district or the subdistrict may:

(I) Acquire and provide, without cost to the cooperating entity or entities, the land, easements, and rights-of-way necessary for the acquisition, improvement, and equipment of any properties;

(II) Hold the cooperating entity or entities free from and save it or them harmless from any claim for damages arising from the acquisition, improvement, equipment, maintenance, and operation of any facilities;

(III) Maintain and operate any facilities in accordance with regulations prescribed by the cooperating entity or entities; and

(IV) Establish and enforce regulations, if any, concerning the facilities which are satisfactory to the cooperating entity or entities;

(g) To provide, by any contract for any term not exceeding seventy-five years, or otherwise, without an election:

(I) For the joint use of personnel, equipment, and facilities of the district, the subdistrict, any political subdivision, or any person, or any combination thereof, including, without limitation, public buildings constructed by or under the supervision of the board of directors, the governing body of the political subdivision, or the board of directors or other governing body of a private firm or other person concerned, upon such terms and agreements and within such areas within the district or subdistrict, or otherwise, as may be determined, for the promotion and protection of health, comfort, safety, life, welfare, and property of the inhabitants of the district or subdistrict and any such political subdivision and any other persons of interest, and for water or electric services;

(II) For the joint employment of clerks, stenographers, and other employees pertaining to the facilities or any project, now existing or hereafter established, upon such terms and conditions as may be determined for the equitable apportionment of the expenses resulting therefrom;

(h) To provide for comprehensive planning and, where possible, coordinate operations of the district or subdistrict with the subdistrict or district, respectively, any and all such political subdivisions, private firms, and other persons, or any combination thereof, pertaining to water conservation and use and to the generation and use of electricity.



§ 37-46-150. Joint action entity

(1) The district or subdistrict and any other cooperating entity or entities relating to any project or facilities in which the district or the subdistrict is a party in interest may create a joint action entity, a separate body corporate, for the planning, construction, lease, other acquisition, improvement, equipment, operation, maintenance, disposal, and financing of any enterprise or properties relating to such project or such facilities.

(2) A joint action entity may exercise the powers granted to the district or the subdistrict by this article, other than the levy or fixing and collection of taxes, assessments, and service charges and the making and revising of rules and regulations under the police power.



§ 37-46-151. Correlative powers of political subdivisions

Any political subdivision of this state has the correlative powers to enable it to participate in cooperation with the district or any subdistrict in either's exercise of powers granted thereto by this article or otherwise granted by law.






Article 47 - Southwestern Water Conservation District

§ 37-47-101. Legislative declaration - rivers named

In the opinion of the general assembly of the state of Colorado, the conservation of the water of the San Juan and Dolores rivers and their tributaries for storage, irrigation, mining, and manufacturing purposes and the construction of reservoirs, ditches, and works for the purpose of irrigation and reclamation of additional lands not yet irrigated, as well as to furnish a supplemental supply of water for lands now under irrigation, is of vital importance to the growth and development of the entire district and the welfare of all its inhabitants and that, to promote the health and general welfare of the state of Colorado, an appropriate agency for the conservation, use, and development of the water resources of the San Juan and Dolores rivers and their principal tributaries should be established and given such powers as may be necessary to safeguard for Colorado, all waters to which the state of Colorado is equitably entitled.



§ 37-47-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "District" means the "Southwestern Water Conservation District". The district is a body corporate and politic and a political subdivision of the state of Colorado.

(2) "Person" means a person, firm, partnership, association, or corporation.

(3) "Property", as used in section 37-47-109 (1), includes both real and personal property. In other parts of said article relating to special assessments, unless otherwise specified, it means real estate as "real estate" is defined by the law of the state of Colorado and embraces all railroads, tram roads, electric railroads, state and interurban railroads, highways, telephone, telegraph and transmission lines, water systems, water rights, pipelines, and rights-of-way of public service corporations, and all other real property, whether held for public or private use.

(4) "San Juan and Dolores rivers" embraces and includes any and all tributaries or streams which flow into the San Juan and Dolores rivers which may be found in any part of the territory embraced in said district.

(5) "Subdistrict" or "subdivision" embraces and includes the kind or character of special improvement districts created under the provisions of this article, including subdistricts organized under the name and style of "Water Users' Association No. ........... of the Southwestern Water Conservation District" and "Special Improvement District No. ......... of the Southwestern Water Conservation District". A subdistrict or subdivision is a body corporate and politic and a political subdivision of the state of Colorado.



§ 37-47-103. Creation and name of district

There is hereby created a water conservation district to be known and designated as the "Southwestern Water Conservation District". Such district is hereby declared to be a body corporate under the laws of Colorado. Said district shall comprise the following area and territory: The counties of San Miguel, Dolores, Montezuma, Archuleta, San Juan, La Plata, all that part of Hinsdale county not included in the Colorado river water conservation district as set forth in section 37-46-103, that part of Mineral county lying south and west of the continental divide and being within the drainage basin of the San Juan river, and all that part of Montrose county described as follows: Beginning at the point where the common boundary of Montrose county and San Miguel county meets the boundary of Ouray county; thence northerly along the county line to a point on the range line between ranges eleven and twelve west, township forty-seven north; thence westerly along the north line of sections twenty-four, twenty-three, twenty-two, twenty-one, twenty, and nineteen township forty-seven north, range twelve west; thence northerly on the east range line of township forty-seven north, range thirteen west; to the northeast corner of township forty-seven north, range thirteen west; thence westerly on the south line of township forty-eight north, range thirteen west; to the southeast corner of section thirty-four; thence northerly on the east line of sections thirty-four, twenty-seven, and twenty-two, to the northeast corner of section twenty-two; thence westerly on the north line of sections twenty-two, twenty-one, twenty, and nineteen township forty-eight north, range thirteen west, to the east range line of township forty-eight north, range fourteen west; thence northerly along the range line to its intersection with the south line of township forty-nine north, range thirteen west; thence westerly on the township line to the southeast corner of township forty-nine north, range fifteen west; thence northerly on the range line between ranges fourteen and fifteen west, township forty-nine north, to its intersection with the north boundary line of said Montrose county; thence westerly along the north boundary of said Montrose county to its intersection with the west boundary line of the state of Colorado; thence southerly on the west boundary of the state of Colorado to the southwest corner of said Montrose county; thence easterly on the south boundary of Montrose county to the place of beginning, all townships and ranges of the New Mexico principal meridian; all of said southwestern water conservation district lying and being in the state of Colorado.



§ 37-47-104. Board of directors

(1) The southwestern water conservation district shall be managed and controlled by a board of nine directors. The members of said board shall hold their office for staggered terms of three years, with three members appointed each year, and until their successors are appointed and qualified. One member of said board shall be selected from each of the respective counties in said water conservation district and, at the time of his appointment, shall have been a resident of said county or, if only a part of a county is included within the boundaries of said district, a resident of such included part for at least two years prior to the date of his appointment and shall be a freeholder who has paid taxes upon real estate in the county of his residence during the calendar year next preceding his appointment. He shall be appointed by the board of county commissioners of the county in which he resides. He may be a member of the board of county commissioners of such county. The members of said board shall annually select one of their number to act as president and presiding officer until the fourth Tuesday in January following his appointment.

(2) Immediately upon organization the members of said board shall be divided by lot or chance into three classes. The term of office of the members of the first class shall expire on the third Tuesday in January, 1942; the term of office of the members of the second class shall expire on the third Tuesday in January, 1943; and the term of office of the members of the third class shall expire on the third Tuesday in January, 1944; except that on and after March 11, 1943, terms of office shall expire on the fourth Tuesday in January, instead of the third Tuesday in January, as provided in this subsection (2). At the first meeting of the board of county commissioners held after the second Tuesday in January, and every three years thereafter, the boards of county commissioners of the counties of residence of the members whose terms expire shall appoint successors to take office on the fourth Tuesday in January following.

(3) The members of the board of directors of said district who are in office on April 7, 1961, shall hold their respective offices for the period of time for which they were selected to serve, and their tenure of office shall not be affected by this amendatory section. Within sixty days after April 7, 1961, the board of county commissioners of Mineral county shall appoint a director from such county, with the qualifications prescribed in this section, to serve as a member of the board of directors of the southwestern water conservation district until the fourth Tuesday in January, 1963. Upon expiration of such term of office, a successor shall be appointed as provided to serve for the regular term of three years.



§ 37-47-105. Allowance for directors

The directors of the district shall receive as reimbursement for nontravel expenses a sum of up to one hundred dollars per day while actually engaged in the business of said district and in addition shall be entitled to their actual traveling and transportation expenses when away from their respective places of residence on district business.



§ 37-47-106. Vacancy in office of director

The office of director shall become vacant when any member ceases to reside in the county from which he was appointed. In the event a vacancy occurs in said office by reason of death, resignation, removal, or otherwise, it shall be filled by the board of county commissioners of the county from which said member originally came. Before entering upon the discharge of his duties, each director shall take an oath to support and defend the constitutions of the United States and of the state of Colorado and to impartially, without fear or favor, discharge the duties of a director of said district. The board of directors of said district shall appoint a secretary and a treasurer. The same individual, at the election of the board, may hold both of said offices. The board shall likewise hire such other employees, including engineers and attorneys, as may be required to properly transact the business of the district, and said board is authorized to provide for the compensation of the secretary and treasurer and other appointees. The treasurer shall be required by the board to give bond with corporate surety in such amount as the board may fix and which it deems sufficient to protect the funds in the hands of the treasurer or under his control. Such bond is subject to the approval of the board.



§ 37-47-107. Powers of district

(1) Such district, in its corporate capacity, shall have power:

(a) To sue and be sued in the name of the southwestern water conservation district;

(b) To acquire, operate, and hold in the name of the district such real and personal property as may be necessary to carry out the provisions of this article and to sell and convey such property or its products as provided in this article or when said property is no longer needed for the purposes of said district;

(c) To make surveys and conduct investigations to determine the best manner of utilizing stream flows within the district and the amount of such stream flow or other water supply, and to locate ditches, irrigation works, and reservoirs to store or utilize water for irrigation, mining, manufacturing, or other purposes, and to make filings upon said water and initiate appropriations for the use and benefit of the ultimate appropriators, and to perform all acts and things necessary or advisable to secure and insure an adequate supply of water, present and future, for irrigation, mining, manufacturing, and domestic purposes within said districts;

(d) To make contracts with respect to the relative rights of said district under its claims and filings and the rights of any other person, association, or organization seeking to divert water from any of the streams within said district;

(e) To contract with any agencies, officers, bureaus, and departments of the state of Colorado and the United States, including the department of corrections, to obtain services or labor for the initiation or construction of irrigation works, canals, reservoirs, power plants, or retaining ponds within said district;

(f) To enter upon any privately-owned land or other real property for the purpose of making surveys or obtaining other information, without obtaining any order so to do, but without causing any more damage than is necessary to crops or vegetation upon such land;

(g) To organize special assessment districts at different times for the purpose of establishing effective agencies to secure funds to construct reservoirs or other irrigation works under various types and plans of financing, including among others, by issuance of revenue warrants only, by the issuance of bond or revenue obligations constituting a lien up to a specified amount against the lands in said special improvement district, and payable out of special assessments or by general obligations of such special improvement districts;

(h) To contract with the United States government, the bureau of reclamation, or other agencies of the United States government for the construction of any such works and the issuance of such obligations as the special improvement districts may have the power to issue in payment of costs of construction and maintenance of said works;

(i) To exercise the power of eminent domain to acquire ditches, reservoirs, or other works or lands or rights-of-way therefor which said district or any subdivision thereof, or special improvement districts created pursuant to the power conferred, may need to carry out the plans of said district or the improvement districts therein, and in general to exercise all rights and powers of eminent domain conferred upon other agencies as provided in articles 1 to 7 of title 38, C.R.S.;

(j) To file upon and hold for the use of the public sufficient water of any natural stream to maintain a constant stream flow in the amount necessary to preserve fish, and to use such water in connection with retaining ponds for the propagation of fish for the benefit of the public;

(j.5) To make loans or grants to any public entity, nonprofit corporation, not-for-profit corporation, carrier ditch company, mutual ditch or reservoir company, unincorporated ditch or reservoir company, and cooperative association within the boundaries of the district to carry out the purposes of the district;

(k) To exercise such implied powers and perform such other acts as may be necessary to carry out and effect any of the express powers hereby conferred upon such district;

(l) To participate in the formulation and implementation of nonpoint source water pollution control programs related to agricultural practices in order to implement programs required or authorized under federal law and section 25-8-205 (5), C.R.S., enter into contracts and agreements, accept funds from any federal, state, or private sources, receive grants or loans, participate in education and demonstration programs, construct, operate, maintain, or replace facilities, and perform such other activities and adopt such rules and policies as the board deems necessary or desirable in connection with nonpoint source water pollution control programs related to agricultural practices.

(2) The district, in its own name, may issue revenue bonds to finance, in whole or part, the construction of works, reservoirs, or other improvements for the beneficial use of water for the purposes for which it has been or may be appropriated, whether or not the interest on such bonds may be subject to taxation. Such revenue bonds shall be issued in such denominations and with such maximum net effective interest rate as may be fixed by the board of directors of the district and shall bear interest such that the net effective interest rate of the bonds does not exceed the maximum net effective interest rate authorized. The board shall pledge only rental proceeds, service charges, and other income (or any combination thereof) from such works or other improvements, and the district shall not be otherwise obligated for the payment thereof. At the time such revenue bonds are issued, the board of directors of the district shall make and enter in the minutes of the proceeding a resolution in which the due dates of such revenue bonds, the rates of interest thereon, the general provisions of the bonds, and a recital that the same are payable only out of rental proceeds, service charges, and other income (or any combination thereof) are set forth. In addition, the board of directors shall require the payment of rental charges, service charges, or other charges by the political subdivisions or persons who are to use or derive benefits from the water or other services furnished by such works or improvements. Such charges shall be sufficient to pay operation and maintenance expenses thereof, to meet said bond payments, and to accumulate and maintain reserve and replacement accounts pertaining thereto as set forth in such resolution. Such resolution shall be irrepealable during the time that any of the revenue bonds are outstanding and unpaid. The revenue bonds shall be signed "Southwestern Water Conservation District, By ............, President. Attest .................., Secretary", and they shall be countersigned by the treasurer.



§ 37-47-108. Principal office - meetings

The board of directors of the district shall designate a place within the district where the principal office is to be maintained and may change such place from time to time. Regular quarterly meetings of said board shall be held at said office on the fourth Tuesday in the months of January, April, July, and October. The board is also empowered to hold such special meetings as may be required for the proper transaction of business. All special meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of such meeting. Special meetings may be called by the president of the board or by any three directors. Meetings of the board shall be public, and proper minutes of the proceedings of said board shall be preserved and shall be open to the inspection of any elector of the district during business hours.



§ 37-47-109. Assessment and levy by board

(1) (a) As soon as the district has been organized and a board of directors has been appointed and qualified, such board of directors shall have the power and authority to fix the amount of an assessment upon the property within the district not to exceed six-tenths of one mill for every dollar of valuation for assessment therein, as a level or general levy to be used for the purpose of paying the expenses of organization, for surveys and plans, to pay the salary of officers and the per diem allowed to directors and their expenses, and for other incidental expenses which may be incurred in the administration of the affairs of the district. A two-thirds vote of the membership of said board shall be required to fix the amount of said levy.

(b) The amount of assessment on each dollar of valuation for assessment shall, in accordance with the schedule prescribed by section 39-5-128, C.R.S., be certified to boards of county commissioners of the various counties in which the district is located and by them included in their next annual levy for state and county purposes. Such amount so certified shall be collected for the use of such district in the same manner as are taxes for county purposes, and the revenue laws of the state for the levy and collection of taxes on real estate for county purposes, except as modified in this article, shall be applicable to the levy and collection of the amount certified by the board of directors of said district as aforesaid, including the enforcement of penalties, forfeiture, and sale for delinquent taxes.

(c) All collections made by the county treasurer pursuant to such levy shall be paid to the treasurer of the conservancy district on or before the tenth day of the next succeeding calendar month. If any items of expense have already been paid in whole or in part from any other sources by the said district, they may be repaid from receipts of such levy. Such levy may be made, although the work proposed or any part thereof may have been found impracticable or for other reasons abandoned. The collection of data and the payment of expenses therefor, including salaries of engineers and attorneys and clerical assistants, to conserve the water of said district and to enable said district to adopt plans for the orderly development of said district are hereby declared to be a matter of general benefit to the public welfare, and such that a tax for said purposes may be properly imposed, in the opinion of the general assembly.

(d) If this subsection (1) or any clause, phrase, or part thereof is held unconstitutional or invalid by any court of competent jurisdiction, such decision shall not affect the validity or force of any other part of this section or any other part of this article, and the general assembly hereby declares it would have enacted the remainder of this article without this subsection (1).

(2) In lieu of the level or general tax authorized by subsection (1) of this section, the board may levy special assessments upon all real estate within the district, except such real estate as is exempted in this article, to raise funds to pay expenses of organization, salaries, expenses, and per diem allowances of officers and directors and to prepare a general plan for the maintenance of constant stream flow and adequate water supplies in all the principal tributaries and the main stream of the San Juan and Dolores rivers in said district and provide for future development of the district and insure water therefor. Such assessments shall be made in proportion to the benefits to each piece of real estate accruing by reason of the adoption of a comprehensive plan of development of the natural resources of the district as a whole. The board of directors, if it deems it advisable at any time before levying special assessments, shall appraise the benefits to the several parcels of real estate within the district which shall result from the organization of said district and the general plans and development. The board may adopt rules for such purpose and provide inter alia for notice and hearing to all persons affected thereby. A permanent record arranged by counties of the benefits which will accrue to each tract of land shall be kept, and such benefits shall be apportioned over a series of years, the amount to be collected each year to be in the discretion of the board; but the amount of such assessment to be levied and assessed against the real property in said district in any one year shall not exceed a total of seven thousand five hundred dollars, and it is hereby declared that the amount of special benefits accruing annually to the real estate in said district is in excess of such amount. All property owned by the state, counties, cities, towns, school districts, or other governmental agencies shall be exempt from taxation or special levies under this article.

(3) Prior to October 15 of each year in which an assessment is made, the board of directors shall appoint a time and place where it will meet within the district for the purpose of hearing objections to assessments at least thirty days prior to the dates so appointed. Notice of such hearing shall be given by posting a notice thereof at or near the door of the treasurer's office in each county in said district and by publishing said notice in a legal newspaper not less than three consecutive times within a period of thirty days, immediately prior to the hearing. The notice posted in each county shall be sufficient if it pertains to the property subject to assessment in said county only and need not contain the description of or any reference to property situated in other counties also affected by such assessment. Said notice shall contain a description of the real estate so assessed in the county in which said notice is posted and published, the amount of the assessment fixed by the board, and the time and place or places fixed by the board for the hearing of objection to such assessments. It shall not be necessary for the said notice to contain a separate description of the lots or tracts of real estate, but it shall be sufficient if the said notice contains such descriptions as will inform the owner whether or not his real estate is covered by such descriptions, and to inform the owner of the amount of special assessments thereon.

(4) If, in the opinion of any person whose real estate is assessed, his property has been assessed too high or has been erroneously or illegally assessed, at any time before the date of such hearing, he may file written objections to such assessments, stating the ground of such objections, which statement shall be verified by the affidavit of said person or some other person familiar with the facts. At such hearing the board shall hear evidence and argument offered concerning the correctness or legality of such assessment and may modify or amend the same. Any owner of property desiring to appeal from the finding of the board as to assessments within thirty days from the finding of the board shall file with the clerk of the district court of the county in which the property is situated a written notice making demand for a trial by the court. At the same time, the appellant shall file a bond with good and sufficient security, to be approved by the clerk of said court, in a sum not exceeding two hundred dollars, to the effect that, if the finding of the court is not more favorable to the appellant than the finding of the board, the appellant will pay the costs of the appeal. The appellant shall state definitely from what part of the order the appeal is taken. In case more than one appeal is taken, upon a showing that the appeals may be consolidated without injury to the interests of anyone, the court may consolidate and try the same together.

(5) The court shall not disturb the findings of the board unless the finding of the board in any case is manifestly disproportionate to the assessments imposed upon other property in the district created under this article. The trial shall be to the court, and the matter shall take precedence before the court and shall be taken up as promptly as may be after the appeal is filed. If no appeal is taken from the finding of the board within the time prescribed in this section, or after the finding of the district court in case an appeal is taken from the finding of the board, then said assessments shall be final and conclusive evidence that said assessments have been made in proportion to the benefits conferred upon each tract of real estate of said district by reason of the general plans of survey, comprehensive plan of development, and the completion of improvements to be constructed under the provisions of this article, and such assessments shall constitute a perpetual lien as provided in this article upon the real estate so assessed until paid.



§ 37-47-110. Creation of subdistricts

(1) Notwithstanding the organization of the district provided for in this article, public irrigation districts organized under article 4 of chapter 149, CRS 53, and irrigation districts organized under articles 41 and 42 of this title, and any other form or organization designed or intended to acquire, construct, or maintain reservoirs, ditches, and similar works for irrigation or other beneficial purposes under any law of the state of Colorado or of the United States, may be organized to cover and include areas within the southwestern water conservation district and may likewise embrace territory within that district and partly out of the district. Whenever in their opinion such form of organization will help promote the local interests or accomplish improvements for any part of said district, the board of directors may recommend the organization of any such type of organization.

(2) In addition to such forms of organization, whenever in the opinion of the board of directors of said district it is feasible and necessary that ditches, canals, reservoirs, or other works which benefit only a part of the district should be constructed, a local improvement district or subdivision, or as many of such local improvement districts as may be necessary, may be created. Such local improvement district, when organized under the provisions of this article, shall be designated as "Water Users' Association No. ... in the Southwestern Water Conservation District", or as "Special Improvement District No. ... in the Southwestern Water Conservation District". Each subdistrict shall be numbered consecutively as created or organized. The board of directors, the engineers, attorneys, secretary, and other officers, agents, and employees of the district, so far as it may be necessary, shall serve in the same capacity for such subdivision or subdistricts. A contract and agreement between the main district and the subdistrict may be made in the same manner as contracts and agreements between two districts.



§ 37-47-111. Rules and regulations

Such district has the power to make general rules and regulations for the conduct of its business, as well as the conduct of the business of any subdistrict therein, and by such rules and regulations may provide for the rental of water or other services which are to be furnished by said subdistrict, to any municipality, public irrigation district, or irrigation district, or other quasi-municipal corporation in this state, and to make contracts for the payment of the rental to be charged for any such water or services.



§ 37-47-112. Procedure for establishment of subdistricts

(1) Before any subdistrict is established under this article, a petition shall be filed in the office of the clerk of the district court of the county in which the territory to be embraced in said subdistrict or the greater part thereof is situate, signed by the board of directors of the district or by a majority of the owners of land situate within the limits of the territory proposed to be organized into a subdistrict.

(2) The petition shall set forth:

(a) The proposed name of said subdistrict, whether it shall be designated "Water Users' Association No. ... in the Southwestern Water Conservation District", or "Special Improvement District No. ... in the Southwestern Water Conservation District";

(b) That property within the proposed subdistrict will be benefited by the proposed reservoirs, ditches, canals, works, or other improvements and shall set forth in a general way the nature and estimated cost thereof, together with a general statement of the nature of the anticipated benefits to be derived therefrom;

(c) A full description of the territory to be included in the proposed subdistrict. Said description need not be given by metes and bounds or by legal subdivision, but it shall be sufficient to enable a property owner to ascertain whether his property is within the territory proposed to be organized in a subdistrict. Such territory need not be contiguous, if it is so situated that the organization as a single subdistrict of the territory described is such as to promote or tend to promote one or more of the objectives of this article as to all parts of the area proposed to be included.

(d) A general description of the methods proposed to finance the proposed works or other improvements, whether by revenue warrants pledging the income from the proposed works, special improvement bonds to be paid by special assessments on the property benefited in an amount on each tract of land not in excess of the appraised benefits, contracts of water users or water users' associations creating liens or mortgages on lands within the subdistrict, or general obligation bonds constituting a lien against the real property embraced in such subdistrict and which indebtedness shall never be an obligation of the district. If general obligations are proposed, the petition shall allege and show that all lands in the subdistrict will be benefited in an amount not less than the total amount of general obligation bonds to be issued exclusive of interest.

(e) If such a petition is filed by the board of directors of the district, it shall contain a statement to the effect that a majority of the landowners of the territory in the proposed subdistrict petitioned the board of directors to organize said subdistrict, and a copy of the petition of said landowners shall be attached as an exhibit to the petition for organization of the subdistrict;

(f) Said petition shall pray for the organization of a subdistrict by the name proposed.

(3) To determine whether a majority of landowners in said district have signed the petition, in the event the petition is signed by landowners, or have petitioned the board of directors of the district, in the event the petition is filed by the board of directors, the court may require the county treasurer of each county in which territory proposed to be included in said subdistrict is situated to furnish a certified list of names of landowners within said area, and the court shall be governed by the names as they appear upon said copy of the tax roll, and the same shall be prima facie evidence of ownership, and, if said tax roll shows a majority of the landowners have signed the main petition or petitioned the district for said organization, the same shall be considered as prima facie evidence that a majority of said landowners are in favor of the organization of said proposed subdistrict.



§ 37-47-113. Time and place of hearing on petition

(1) Immediately after the filing of such petition the court wherein such petition, is filed, by order, shall fix a place and time, not less than sixty days nor more than ninety days after the petition is filed, for hearing thereon, and, thereupon, the clerk of said court shall cause notice by publication, which may be substantially the same as provided in section 37-8-101, to be made of the pendency of the petition and of the time and place of the hearing thereon. The clerk of said court shall also forthwith cause a copy of said notice to be mailed by United States registered mail to the board of county commissioners of each of the several counties having territory within the proposed subdistrict and to the board of directors of said district in the event that said petition is filed by the landowners.

(2) The district court in and for the county in which the petition for the organization of a subdistrict has been filed shall thereafter, for all purposes of this article, except as otherwise provided in this article, maintain and have original and exclusive jurisdiction coextensive with the boundaries of said subdistrict, of lands and other property proposed to be included in said subdistrict or effected by said subdistrict, without regard to the usual limits of its jurisdiction.

(3) No judge of such court wherein such petition is filed shall be disqualified to perform any duty imposed by this article by reason of ownership of property within any subdistrict or proposed subdistrict or by reason of ownership of any property that may be benefited, taxed, or assessed therein.



§ 37-47-114. Recording of protest - procedure - decree - fee

(1) At any time after the filing of a petition for the organization of a subdistrict, and not less than thirty days prior to the time fixed by the order of the court for the hearing upon said petition, and not thereafter, a protest may be filed in the office of the clerk of the court wherein the proceedings for the organization of such subdistrict is pending, signed by a majority of the owners of the land in said proposed subdistrict protesting the organization or creation of said subdistrict. It is the duty of the clerk of the court forthwith, upon filing of said protest, to make as many certified copies thereof, including the signatures thereto, as there are counties into any part of which said proposed subdistrict extends and forthwith to place in the hands of the county treasurer of each of such counties one of said certified copies.

(2) It is the duty of each of such county treasurers to determine from the last tax rolls of his county, and to certify to said district court under his official seal, prior to the day fixed for the hearing, the total number of owners of land situate in such proposed subdistrict within his county and the total number of owners of land situate in such proposed subdistrict within his county who have signed such protest. Such certificate shall constitute prima facie evidence of the facts so stated therein and shall be so received and considered by the court.

(3) Upon the day set for the hearing upon the original petition, if it appears to the court from such certificate and from such other evidence as may be adduced by any party in interest that the said protest is not signed by a majority of the owners of land within the proposed subdistrict, the court shall thereupon dismiss said protest and shall proceed with the hearing on the petition. If it appears to the court at said hearing that the protest is signed by any person or corporation who signed the original petition for the organization of said subdistrict, either to the court or to the district, then the signature of any such landowner upon the protest shall be disregarded and not counted. The board of county commissioners of any county in which any part of said proposed subdistrict is situate, or any owner of real property in said proposed subdistrict who has not signed the petition for the organization of said subdistrict, on or before the date set for the cause to be heard, may file objections to the organization and incorporation of the district. Such objections shall be limited to a denial of the statements in the petition and shall be heard by the court as an advanced case without unnecessary delay.

(4) Upon said hearing, if it appears that said petition has been signed and presented in accordance with the requirements of this article and that the allegations of the petition are true, the court shall enter a decree and therein adjudicate all questions of jurisdiction and declare the subdistrict organized and designate the name of said subdistrict, by which in all subsequent proceedings it shall thereafter be designated and known, and thereafter said subdistrict shall be deemed a special improvement district.

(5) Such order shall be binding upon the real property within the subdistrict, and no appeal or other remedy lies therefrom, and entry of such order shall finally and conclusively establish the regular organization of said subdistrict against all persons except the state of Colorado in an action in the nature of quo warranto to be commenced by the attorney general within three months after said decree is entered and not otherwise. Within ten days after such subdistrict has been declared duly organized by the court, the clerk of said court shall transmit to the county clerk and recorder in each of the counties having lands in said subdistrict copies of the findings and decree of the court establishing said subdistrict. The same shall be recorded in the office of the county clerk and recorder where they shall become permanent records.



§ 37-47-115. Plan for subdistrict

Upon organization of such subdistrict, the board of directors of said district, acting as the board of directors of said subdistrict, are authorized and required to prepare and adopt as the official plans for said subdistrict a comprehensive detailed plan showing the nature of the improvements or works, including all canals, reservoirs, and ditches, whether within or without the district, and the estimated cost of each principal part of said system or works.



§ 37-47-116. Appointment of appraisers

As soon as such official plan has been prepared and adopted and is on file in the office of said district, the court, upon petition of the district, shall appoint a board of appraisers consisting of three members. The qualifications of said appraisers and all proceedings before them shall be in accordance with the provisions of the law pertaining to the duties and qualifications of appraisers under the conservancy law of Colorado as set forth in article 4 of this title; except that, where reference is made to districts, it shall apply to subdistricts organized under this article.



§ 37-47-117. Compensation of appraisers

Appraisers when appointed under the provisions of this article shall receive a compensation of ten dollars per day during the time that they are engaged in the performance of their duties.



§ 37-47-118. Directors bound by financing plan

(1) The board of directors of said district shall be bound by the plan of financing set forth in the petition for the organization of the subdistrict and approved by the decree of the district court. The appointment of appraisers shall not be necessary in the event that the plan adopted provides that general obligations of the subdistrict are to be issued or provides for the issuance of revenue warrants which shall be a lien and charge upon the rental and income from the irrigation works or reservoirs or other improvements to be constructed under the plan adopted and the rental derived from any such works. Said warrants shall be payable in such denominations, with interest at a rate not exceeding six percent per annum which may be fixed by the board of directors of said district pursuant to the order and decree of the court. The board shall pledge the income and rentals from said irrigation works or water supplied therethrough, and the subdistrict shall not be otherwise obligated for the payment thereof.

(2) At the time said revenue warrants are issued, the board of directors of the district shall make and enter in the minutes of the proceeding a resolution in which the due dates of said revenue warrants, the amount of interest thereon, which shall not exceed six percent per annum, the general provisions of said revenue warrants and a recital that the same are payable out of rental and income only are set forth and shall require the payment of an assessment or annual rental charge by the persons who are to use or derive benefit from the water or other service furnished through said improvements or works, sufficient to meet said payments, and the resolution shall be irrepealable during the time that any of said revenue warrants are outstanding and unpaid. Said revenue warrants shall be signed "Water Users' Association No. ... in the Southwestern Water Conservation District, By ...., President, Attest ...., Secretary", or "Special Improvement District No. ... in the Southwestern Water Conservation District, By ...., President, Attest ...., Secretary". They shall be countersigned by the treasurer.

(3) General obligation bonds of said subdistrict shall be signed in the same manner as provided for revenue warrants and shall recite that the same are issued pursuant to the provisions of this article and are to be payable at the time and in the manner and with the rate of interest therein specified, and that the same were issued under and pursuant to a decree of court and a resolution of the board of directors authorizing the issue of said obligations and referring to the date of said resolution. Said bonds shall further recite that they are payable from funds to be derived by assessments and tax levies against the property in said subdistrict and not otherwise, and that the same are not to be deemed as an obligation of the southwestern water conservation district but only as an obligation of said subdistrict, and that the district itself is not to be obligated in any manner for the payment of said bonds.



§ 37-47-119. Assessments - procedure in making

(1) In the event that the plans for the organization of said district, including the petition and the decree entered thereon, provide for a plan of financing the construction or acquisition of the works, or other improvements proposed, by special assessments to be levied against the appraised benefits to property within said subdistrict, then said board of directors may make assessments from time to time, as required, and in making said assessments, said board shall be guided by the procedure for the levy of similar assessments under the conservancy law of the state of Colorado and particularly the provisions of said law appearing in sections 37-5-104 to 37-5-106, and the same shall apply to subdistricts created under this article.

(2) From time to time, as the affairs of the subdistrict may demand, the board of directors may levy on all property upon which benefits have been appraised an assessment of such portion of said benefits as may be found necessary by said board to pay the cost of the appraisal, the preparation, and execution of the official plan for said subdistrict, superintendence of construction and administration during the period of construction, plus ten percent of said total to be added for contingencies, but not to exceed in the total of principal the appraised benefits so adjudicated. The assessments, to be known as the "construction fund assessment", shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits appraised and not in excess thereof, and in case bonds are issued, as provided in section 37-47-120, then the amount of interest which will accrue on such bonds as estimated by said board of directors shall be included in and added to the said assessment, but the interest to accrue on account of the issuance of said bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and cost of making said improvement are or are not equal to or in excess of the benefits appraised.

(3) As soon as said assessment is levied, the secretary of the subdistrict, at the expense thereof, shall prepare in duplicate an assessment of the subdistrict. It shall be in the form of a well-bound book endorsed and named "Construction Fund Assessment Record of Water Users' Association No. ...., or Special Improvement District No. ...., of the Southwestern Water Conservation District". Said record shall be in the form of similar records for conservancy districts under the laws of this state, particularly as provided in section 37-5-104. Said assessments may be paid in the manner provided in section 37-5-105, relating to conservancy districts under the laws of this state. All proceedings provided in said sections with respect to conservancy districts shall apply to the assessments, the records thereof, and the manner of payment of assessments of subdistricts organized under this article.



§ 37-47-120. Improvement district bonds

(1) The board of directors of said district may issue as obligations of the subdistrict, not as an obligation of the southwestern water conservation district, improvement district bonds to be paid out of special assessments made by said board of directors against all lands in the subdistrict, not exceeding in the aggregate amount of ninety percent of the amount of benefits assessed against said lands and unpaid at the time of issue of said bonds. Such bonds shall contain a recital to the effect that they are issued under and in accordance with the provisions of this article as special improvement district bonds and are payable out of special assessments to be levied against the property in said subdistrict and not otherwise.

(2) Said improvement district bonds shall be signed, "Water Users' Association No. ... or Special Improvement District No. ...., of the Southwestern Water Conservation District, By .............., President", and countersigned ".............., Treasurer". Otherwise said bonds shall be in such denominations and become due at such dates, with interest at such rate, payable either annually or semiannually, but not exceeding the rate of six percent per annum, and contain such other provisions as may be fixed by the board of directors, if said provisions are not inconsistent with the terms of this article. Except as otherwise expressly modified in this article, the law relating to the form and issuance of bonds of conservancy districts under the laws of this state, particularly section 37-5-106, shall apply and govern officers of the district in the issuance and sale of said bonds, and other provisions of said law with respect to the levy of assessments for the payment of said bonds with interest, and particularly section 37-5-110, shall likewise be applicable to the bonds of a subdistrict organized under this article.



§ 37-47-121. Assessments constitute perpetual lien

All assessments on account of special improvements against appraised benefits and interest thereon and penalties for default of payment thereof, together with the cost of collecting the same, from the date of the filing of the "construction fund assessment" record and the "maintenance fund assessment" record in the office of the treasurer of the county wherein the lands and property are situate, shall constitute a perpetual lien in an amount not in excess of the benefits severally appraised upon the land and other property against which said assessments have been levied and such benefits appraised, to which only the lien of the general, state, county, city, town, or school taxes shall be paramount, but no sale of said property, to enforce any general, state, county, city, town, school tax, or other lien, shall extinguish the perpetual lien of said assessment. At any time any landowner may pay the full amount of said assessment, and thereafter the property of any such landowner shall be clear and free from said lien and shall not be subject to assessment for and on account of benefits appraised against any other land or default in the payment of assessments made against any other land.



§ 37-47-122. Directors to remedy defects in assessments

If any assessment made under the provisions of this article proves invalid, the board of directors shall, by subsequent or amended acts or proceedings, promptly and without delay remedy all defects or irregularities, as the case may require, by making and providing for the collection of new assessments, or otherwise.



§ 37-47-123. Record of assessments as evidence

The record of assessments contained in the respective assessment records of the district shall be prima facie evidence in all courts of all matters therein contained.



§ 37-47-124. Defects in notice perfected

Whenever notice is provided for in this article, if the court finds that due notice was not given, jurisdiction shall not thereby be lost or the proceedings abated or held void, but the court shall continue the hearing until such time as proper notice may be given and shall thereupon proceed as though proper notice had been given in the first instance. If any appraisement, assessment, levy, or other proceeding relating to said district is held defective, then the board of directors may file a motion in the cause in which said district was organized to perfect any such defect, and the court shall set a time for hearing thereon. If the original notice as a whole is held to be sufficient but faulty only with reference to publication as to certain particular lands or as to service as to certain persons, publication of the defective notice may be ordered as to the particular lands, or service may be made on the persons not properly served, and said notice is thereby corrected without invalidating the original notice as to other lands or persons.



§ 37-47-125. Contracts of subdistricts

(1) When the petition for the organization of a subdistrict and the decree for such organization so provide, it shall be lawful for any subdistrict to make contracts as follows:

(a) A water users' association may bind itself to levy an annual assessment for the use of water and to secure same by liens on land and water rights or in such manner as may be provided by law.

(b) Any person or corporation landowner may create a mortgage lien upon lands or give other security satisfactory to the board or any other contracting agency, and all such contracts shall provide for forfeiture of the use of water for nonpayment of assessments or installments in the same manner and procedure as provided by statute for forfeiture of stock in a mutual ditch company.



§ 37-47-126. Issuance of general obligation bonds and revenue bonds

(1) In the name of the subdistrict and not otherwise, when authorized by the plan of organization and decree of court organizing said subdistrict to do so, the district may issue general obligations or bonds which shall constitute a lien against the real property in said subdistrict. Said obligations shall bear interest at a rate such that the net effective interest rate of the issue does not exceed the maximum net effective interest rate authorized. Interest shall be payable semiannually, and said obligations may be issued and made payable in series becoming due not less than five years and not more than fifty years after the date of issue. Such bonds are to be paid from assessments levied from time to time, as the bonds and interest thereon become due, against the real property in said district and not otherwise. The board of directors of said district shall certify to the boards of county commissioners of the several counties in which said subdistrict or any part thereof is located the amount of the levy necessary to pay said bonds as they mature, and also to pay the interest becoming due on all outstanding bonds, at the same time that like certificates are made under this article for assessments on special improvement district bonds, and the procedure for the assessment and collection of revenue or taxes of the county and state are, except as may be otherwise provided in this article, made applicable and are to be followed in the levy of assessments for payment of taxes and collection of principal and interest on such general obligations.

(2) The subdistrict, in its own name, may issue revenue bonds to finance, in whole or in part, the construction of works, reservoirs, or other improvements for the beneficial use of water for the purposes for which it has been or may be appropriated, whether or not the interest on such bonds may be subject to taxation. Such revenue bonds shall be issued in such denominations and with such maximum net effective interest rate as may be fixed by the board of directors of the subdistrict and shall bear interest such that the net effective interest rate of the bonds does not exceed the maximum net effective interest rate authorized. The board shall pledge only rental proceeds, service charges, and other income (or any combination thereof) from such works or other improvements, and the subdistrict shall not be otherwise obligated for the payment thereof. At the time said revenue bonds are issued, the board of directors of the subdistrict shall make and enter in the minutes of the proceeding a resolution in which the due dates of such revenue bonds, the rates of interest thereon, the general provisions of the bonds, and a recital that the same are payable only out of rental proceeds, service charges, and other income (or any combination thereof) are set forth. In addition, the board of directors shall require the payment of rental charges, service charges, or other charges by the political subdivisions or persons who are to use or derive benefits from the water or other services furnished by such works or improvements. Such charges shall be sufficient to pay operation and maintenance expenses thereof, to meet said bond payments, and to accumulate and maintain reserve and replacement accounts pertaining thereto as set forth in such resolution. Such resolution shall be irrepealable during the time that any of the revenue bonds are outstanding and unpaid. The revenue bonds shall be signed "Water Users' Association No. ... in the Southwestern Water Conservation District, By ............, President. Attest ..........., Secretary" or "Special Improvement District No. ... in the Southwestern Water Conservation District, By ........., President. Attest ............, Secretary", and they shall be countersigned by the treasurer.



§ 37-47-127. Board to certify assessments

(1) To maintain, operate, and preserve ditches, canals, reservoirs, or other improvements made pursuant to this article, and to strengthen, repair, and restore the same, when needed, and for the purpose of defraying any incidental expenses of the subdistrict, the board of directors may, upon completion of a works provided for in the plan for any such subdistrict, on or before the first Monday in November of each year thereafter, certify to the board of county commissioners of the county in which said subdistrict or any part thereof is located an assessment on each tract of land and upon public corporations subject to assessment under this article, for the purpose of raising funds to be used for the maintenance of said improvements. If an appraisal of benefits has been made against the lands in said district, assessments shall be apportioned by the county treasurer and by the board of directors of said district against the property therein upon the basis of the appraisal of benefits originally made. If no such appraisal has been made and the form of organization and financing is such that revenue warrants or general obligations of the subdistrict have been issued, then said assessment shall be made on the basis of the valuation for assessment of the property subject to assessment in said subdistrict.

(2) Said assessment shall not exceed five mills on each dollar of the valuation for assessment of the property in said subdistrict in any one year, unless the court shall by order authorize an assessment of a larger percentage. Said assessment shall be levied by resolution of the board of directors and shall be enrolled in a well-bound record to be known as the maintenance fund assessment record and shall be substantially the form provided for similar records of conservancy districts under the laws of the state of Colorado, particularly as provided by section 37-5-107. Assessments so certified shall be levied by the board of county commissioners of the counties in which said subdistrict is situate, on the property of said district in their respective counties, to be collected by the treasurers of the several counties and delivered to the treasurer of the district in like manner and with like effect as is provided for the collection and return of other assessments under this article. The whole assessment shall be due and payable as and when taxes for county purposes levied in the same year are due and payable. The said maintenance assessments shall be in addition to any assessments which have been levied against benefits appraised for and on account of construction.



§ 37-47-128. Limitations on power to levy and contract

(1) The district has no power of taxation or right to levy or assess taxes, except an annual levy, not exceeding six-tenths of a mill on each dollar of the valuation for assessment of property in said district, as provided in section 37-47-109. The district has no power to contract or incur any obligation or indebtedness except as expressly provided in this article, and then any obligation or indebtedness so contracted or incurred is to be payable out of the funds derived through said limited tax and not otherwise; except that said district for and in behalf of any subdistrict or improvement district created under this article has the right to issue obligations as expressly authorized in this article and not otherwise.

(2) All assessments under this article shall be collected by the county treasurer of the respective counties in which said real estate is situated at the same time and in the same manner as is provided by law for the collection of taxes for county and state purposes, and, if said assessments are not paid, then the real estate shall be sold at the regular tax sale for the payment of said assessments, interest, and penalties in the manner provided by the statutes of the state of Colorado for selling property for the payment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the district, and the tax certificates shall be issued in the name of the district, and the board of directors has the same power with reference to the sale of said tax certificates as is now vested in county commissioners and county treasurers when property is struck off to the counties.

(3) Tax deeds may be issued, based upon said certificates of sale, in the same manner that deeds are executed on tax sales on general state and county taxes.



§ 37-47-129. Investment of surplus funds

The board of directors of said district may invest any surplus funds of the district including any funds in the construction fund assessment not needed for immediate use to pay the cost of construction of any project in any one of the subdistricts, or to pay bonds or coupons or to meet current expenses, in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. The board of directors of said district may require any funds of the district, or of any subdistrict, to be deposited with such depository or bank as may be designated by the board and likewise shall have authority to require the treasurer of the district to take from such depository a bond with corporate surety to insure payment of any such deposit or to require such depository to pledge securities of the same kind as those in which the district is authorized to invest its funds to insure payment of any such deposit.



§ 37-47-130. Sinking fund

Said district may provide for a sinking fund for the ultimate payment of any of the obligations of any subdistrict. Such sinking fund may be invested as provided in section 37-47-129.



§ 37-47-131. Court confirmation

(1) (a) In its discretion, the board of directors, on the behalf and in the name of the district or any subdistrict which is a party in interest, may file a petition at any time in the district court in and for the county in which the district's principal office is maintained or, if both the district and one or more subdistricts are parties to the petition, in the district court in and for the county in which any such subdistrict was organized, praying for a judicial examination and determination of any power conferred or of any taxes or rates or other charges levied, or of any act, proceeding, or contract of the district, the subdistrict, or the subdistricts, or any combination thereof, as the case may be, whether or not said contract has been executed, including, without limitation, proposed contracts for the acquisition, improvement, equipment, maintenance, operation, or disposal of any properties or facilities for the benefit of the district, the subdistrict, or the subdistricts, as the case may be, and so including a proposed issue of revenue warrants, revenue bonds, special assessment bonds, or general obligation bonds, issued or to be issued on behalf of any such entity. Such petition shall set forth the facts whereon the validity of such power, tax, assessment, charge, act, proceeding, or contract is founded and shall be verified by the president of the board of directors.

(b) Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication, mail, and posting, as provided in this article. Notice of the filing of the petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and also stating where a full copy of any contract therein mentioned may be examined. The notice shall be served by publication at least once a week for five consecutive weeks in a daily or a weekly newspaper of general circulation published in the county in which the principal office of the district is located, by mailing copies of the notice by registered or certified mail, return receipt requested, to the boards of county commissioners of the several counties in which the parties in interest in such action are located wholly or in part, and by posting the same in the office of the district at least thirty days prior to the date fixed in said notice for the hearing on said petition. Jurisdiction shall be complete after such publication, mailing, and posting.

(c) Any owner of property in the district or any subdistrict filing the petition or any person interested in the contract or proposed contract or in the premises may appear and move to dismiss or answer the petition at any time prior to the date fixed for the hearing or within such further time as may be allowed by the court; and the petition shall be taken as confessed by all persons who fail to appear.

(2) The petition and notice shall be sufficient to give the court jurisdiction; and, upon hearing, the court shall examine into and determine all matters and things affecting the question submitted and shall make such findings with reference thereto and render such judgment and decree thereon as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other similar cases; except that such review must be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days. The Colorado rules of civil procedure shall govern in matters of pleadings and practice where not otherwise specified in this article. The court shall disregard any error, irregularity, or omission which does not affect the substantial rights of the parties.



§ 37-47-132. Subdistrict furnishing water to nonirrigated land

In order to enable a subdistrict organized under the provisions of this article to furnish water to lands which have not been irrigated and had, up to the time of the construction of the works to be constructed by said subdistrict, no water supply and, at the same time, to enable other areas within the same subdistrict to obtain a supplemental supply of water or to enable said subdistrict to furnish a complete service to certain lands, certain areas, certain persons or municipalities within the district and to supplement an existing supply or service to other persons, localities, and municipalities, prior to the time that an appraisement of benefits is made in any such subdistrict, the board of directors may make a resolution setting forth the amount of water or the kind of service to be allocated to specified classes or areas, and such limitation shall be taken into consideration by the appraisers in the appraisal of benefits with respect to lands affected by any such limitation. Like conditions and restrictions may be provided for payment by certain lands or persons of revenue warrants which pledge the income from the works of said subdistricts, but no such limitation shall be contained or govern the payment of any general obligations of any such subdistrict.



§ 37-47-133. Election to authorize debt

Except for the issuance of refunding bonds or other funding or refunding of obligations which does not increase the net indebtedness of the district or any subdistrict so proceeding, no indebtedness shall be incurred by the issuance of general obligation bonds of any subdistrict or by any contract by which the district or a subdistrict agrees to repay as general obligations or other obligations constituting a "general obligation debt by loan in any form", as such term is used in section 6 of article XI of the state constitution, of the district or subdistrict, respectively, to the federal government, any political subdivision, or any person over a term not limited to the then current fiscal year any project costs advanced thereby under any contract for the acquisition or improvement of the facilities or any interest therein, or for any project, advanced by the issuance of securities of such a political subdivision or person to defray any cost of the project or of the facilities or an interest therein thereby acquired and becoming a part of the facilities of the district or subdistrict, or otherwise advanced, unless a proposal of issuing the subdistrict's general obligation bonds or of incurring an indebtedness by the district or subdistrict by making such a contract is submitted to the electors of the district or subdistrict, as the case may be, and is approved by a majority of such electors voting on the proposal at an election held for that purpose in accordance with this article and with all laws amendatory thereof and supplemental thereto.



§ 37-47-134. Definition of elector

(1) An "elector", "elector of the district", or "elector of the subdistrict", or any term of similar import, means a person:

(a) Who, at the time of the election, is qualified to vote in general elections in this state; and

(b) Who is a resident of the district or subdistrict proposing to incur an indebtedness at the time of the election.

(2) Registration pursuant to the laws concerning general elections or any other laws shall not be required.



§ 37-47-135. Elections

Whenever in this article an election of the electors of the district or a subdistrict therein is permitted or required, the election may be held separately at a special election or may be held concurrently with any primary or general election held under the laws of this state; but no election shall be held at the same time as any regular election of any city, town, or school district if any part of the area thereof is located within the boundaries of the district.



§ 37-47-136. Election resolution

(1) The board of directors shall call any election by resolution adopted at least thirty days prior to the election.

(2) Such resolution shall recite the objects and purposes of the election, the date upon which such election shall be held, and the form of the ballot.

(3) In the case of any election not to be held concurrently with a primary or general election, the board of directors shall provide in the election resolution or by supplemental resolution for the appointment of sufficient judges and clerks of the election, who shall be electors of the district or the subdistrict holding the debt election, and in such event shall set their compensation. The election resolution or a supplemental resolution shall also then designate the precincts and polling places, but a supplemental resolution may modify such a description of precincts and polling places without repeating such description in full. The description of precincts may be made by reference to any order of the governing body of any county, municipality, or other political subdivision in which the district or subdistrict or any part thereof is situated, or by reference to any previous order or other instrument of such a governing body, or by detailed description of such precincts, or by other sufficient description.

(4) Precincts established by any such governing body may be consolidated in the election resolution by the board of directors in a sufficient number which it deems expedient for the convenience of the electors for any election not to be held concurrently with a primary or general election.

(5) If the election shall be held concurrently with a primary or general election held under the laws of this state, the judges of election for such primary or general election shall be designated as the judges of the election for the election held pursuant to this article, and they shall receive such additional compensation, if any, as the board of directors shall set by the election resolution.



§ 37-47-137. Conduct of election

(1) Except as otherwise provided in this article, an election held pursuant to this article shall be opened and conducted in the manner then provided by the laws of this state for the conduct of general elections.

(2) If an election is held concurrently with a primary or general election, the county clerk and recorder of each county in which the district or subdistrict holding the debt election is located shall perform for the district or subdistrict election the acts provided by law to be performed by such officials. If an election is not held concurrently with a primary or general election, such acts shall be performed by the secretary of the district with the assistance of such county clerk and recorders. The board of directors and such county clerk and recorders are authorized to agree among themselves upon the division of such acts and the determination of persons to perform them.

(3) An elector of the district may vote in any election by absentee voter's ballot under such terms and conditions, and in substantially the same manner insofar as is practicable, as prescribed in article 13.5 of title 1, C.R.S., of the "Uniform Election Code of 1992", except as specifically modified in this article.

(4) All acts required or permitted therein to be performed by a county clerk and recorder shall be performed by each one respectively in the event of a primary or general election and by the secretary or assistant secretary of the board of directors in the event of any other election, unless the services of the county clerk and recorder in each such county are contracted for, but no oath shall be administered by the secretary or assistant secretary unless he is also an officer authorized to administer oaths.

(5) Application may be made for an absentee voter's ballot not more than twenty days and not less than four days before the election.

(6) No consideration shall be given nor distinction made with reference to any person's political party affiliation or the lack thereof.

(7) The return envelope for the absentee voter's ballot shall have printed on its face an affidavit substantially in the following form:

"State of Colorado, County of ........., I, .........., being first duly sworn according to law, depose and say that my residence and post-office address is ....................; that I am a person qualified to vote in general elections in the State of Colorado and am a resident of the Southwestern Water Conservation District or Water Users' Association No. ..... or Special Improvement District No. ..... in the Southwestern Water Conservation District, as may be appropriate, at the time of this election.

..................................................

Signature of voter

Subscribed and sworn to before me this ... day of............, 20...

..................................................

(Signature of notary public,

county clerk and recorder,

or other officer authorized

to administer oaths)

(SEAL)

..................................................

Title of office"

(8) In any such election at which voting machines are used, the board of directors shall provide paper ballots for absentee voters containing the same question as is to be submitted to the electors by the voting machines, subject to the provisions of subsection (9) of this section.

(9) The district or subdistrict may provide for mail voters to cast their mail voters' ballots on voting machines expressly provided for that purpose, if each mail voter indicates by affidavit that he or she is qualified to vote at the election and will be a mail voter, pursuant to article 13.5 of title 1, C.R.S., and all laws supplemental thereto.



§ 37-47-138. Notice of election

Notice of such election shall be given by publication by three consecutive weekly insertions in at least one newspaper of general circulation in the district or subdistrict holding the election, as determined by the board of directors. No other notice of an election held under this article need be given, unless otherwise provided by the board. A supplemental notice may be given by publication at such times and places as the board may determine to be necessary or convenient for correcting or otherwise modifying the original notice of election or for any other purpose.



§ 37-47-139. Polling places

(1) All polling places designated by resolution for an election shall be within the territorial limits of the district or subdistrict holding the election; but, if an election of the district or subdistrict is held concurrently with a primary or general election, the polling place for each precinct located wholly or partially within the district or subdistrict shall be the polling place for such precinct for the district or subdistrict election, regardless of whether or not such polling place is within the district or subdistrict.

(2) If the election of the district or subdistrict is not held concurrently with a primary or general election held under the laws of this state, there shall be one polling place in each of the election precincts which are used in the primary and general elections or in each of the consolidated precincts fixed by the board of directors, as the case may be.



§ 37-47-140. Election supplies

(1) The secretary of the district shall provide at each polling place ballots or ballot labels, or both, ballot boxes or voting machines, or both, instructions, electors' affidavits, and other materials and supplies required for an election by any law; and the secretary may provide ballots and marking devices suitable for voting and for the votes on the ballots to be counted on electronic vote-tabulating devices.

(2) Election officials may require the execution of an affidavit by any person desiring to vote at any election of the district or subdistrict to evidence his qualifications to vote, which affidavit shall be prima facie evidence of the facts stated therein.



§ 37-47-141. Election returns

(1) In the case of any election held under this article which is not held concurrently with a primary or general election, the election officials shall make their returns directly to the secretary of the district for the board of directors.

(2) In the case of any election held under this article which is consolidated with any primary or general election, the returns thereof shall be made and canvassed at the time and in the manner provided by law for the canvass of the returns of such primary or general election. Such canvassing body shall certify promptly and shall transmit to the secretary of the district for the board of directors a statement of the result of the vote upon any proposition submitted under this article.

(3) Upon receipt by the board of directors of election returns from election officials or upon receipt of such certificate from each such canvassing body, the board shall tabulate and declare the results of the election at any regular or special meeting held not earlier than five days following the date of the election.

(4) The board of directors shall cause the results of the election to be published at least one time in at least one newspaper having general circulation in the district.



§ 37-47-142. Debt election contests

(1) Any election declared to have carried on an authorization to issue any bonds, by approval of the bond question, or otherwise to incur an indebtedness by approval of the question thereon may be contested by any elector of the district or subdistrict holding the debt election by suit against it as contestee and defendant in any district court of any county in which the district or subdistrict holding the election is wholly or partially situate:

(a) When illegal votes have been received or legal votes rejected at the polls in sufficient numbers to change the results;

(b) For any error or mistake on the part of any of the judges of election, any county clerk and recorder, the secretary of the district, or their respective officers and employees in counting or declaring the result of the election, if the error or mistake is sufficient to change the result;

(c) For malconduct, fraud, or corruption on the part of any of the judges of election, any county clerk and recorder, the secretary of the district, or their respective officers and employees, if the malconduct, fraud, or corruption is sufficient to change the result;

(d) When the bonds or other indebtedness is authorized to be issued for an invalid purpose; or

(e) For any other cause which shows that the bonds or other indebtedness is not validly authorized at the election.

(2) The style and form of process, the manner of service of process and papers, the fees of officers, and judgment for costs and execution thereon shall be according to the rules and practices of the court.

(3) Before the court shall take jurisdiction of the contest, the contestor shall file with the clerk of the court a bond, with sureties, to be approved by the judge thereof, running to the district or subdistrict holding the debt election as contestee and conditioned to pay all costs in case of failure of the contestor to maintain his contest.

(4) When the validity of any bond or other indebtedness election is contested, the plaintiff or plaintiffs, within thirty days after the returns of the election are canvassed and the results thereof declared and published, or last published, as the case may be, shall file with the clerk of the court a verified written complaint setting forth specifically:

(a) The name of the party contesting the election and a statement that the plaintiff or each plaintiff is an elector of the district or subdistrict holding the election;

(b) The proposition or propositions voted on at the election which are contested, the name of the district or the subdistrict as defendant and contestee, and the date of the election; and

(c) The particular grounds of such contest.

(5) No such contest shall be maintained and no election shall be set aside or held invalid unless such a complaint is filed within the period prescribed in subsection (4) of this section.

(6) Except as otherwise provided in this article, the election laws pertaining to contested election cases of municipal offices as provided in part 13 of article 10 of title 31, C.R.S., of the "Colorado Municipal Election Code of 1965", as from time to time amended, shall be applicable to bond or other indebtedness elections; but any such contest shall be regarded as one contesting the outcome of the vote on the proposition authorizing the issuance of securities or otherwise incurring the indebtedness, rather than election to office, and the district or subdistrict as contestee, rather than a person declared to have been elected to office, shall be regarded as the defendant.

(7) If the board of directors declares the proposition authorizing the issuance of bonds or otherwise incurring the indebtedness to have carried and no contest is duly filed or if such a contest is filed after it is favorably terminated, the board may issue the bonds or otherwise incur the indebtedness authorized at the election at one time or from time to time.



§ 37-47-143. Covenants and other provisions in bonds

(1) Any resolution providing for the issuance of any bonds under this article payable from pledged revenues and any indenture or other instrument or proceedings pertaining thereto may at the discretion of the board of directors contain covenants or other provisions, notwithstanding that such covenants and provisions may limit the exercise of powers conferred by this article, in order to secure the payment of such bonds, in agreement with the holders of such bonds, including, without limitation, covenants or other provisions as to any one or more of the following:

(a) The pledged revenues and, in the case of general obligations, the taxes to be fixed, charged, or levied and the collection, use, and disposition thereof, including, without limitation, the foreclosure of liens for delinquencies, the discontinuance of services, facilities, or use of any properties or facilities, prohibition against free service, the collection of penalties and collection costs, and the use and disposition of any moneys of the district or subdistrict issuing bonds, derived or to be derived, from any source designated;

(b) The acquisition, improvement, or equipment of all or any part of properties pertaining to any project or any facilities;

(c) The creation and maintenance of reserves or sinking funds to secure the payment of the principal of and the interest on any bonds or of the operation and maintenance expenses of any facilities, or part thereof, and the source, custody, security, regulation, use, and disposition of any such reserves or funds, including, without limitation, the powers and duties of any trustee with regard thereto;

(d) Limitations on the powers of the district or subdistrict to acquire or operate, or permit the acquisition or operation of, any structures, facilities, or properties which may compete or tend to compete with any facilities;

(e) The vesting in a corporate or other trustee or trustees of such property, rights, powers, and duties in trust as the board of directors may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the holders of bonds, and limiting or abrogating the rights of such holders to appoint a trustee, or limiting the rights, duties, and powers of such trustee;

(f) Events of default, rights, and liabilities arising therefrom and the rights, liabilities, powers, and duties arising upon the breach by the district or subdistrict of any covenants, conditions, or obligations;

(g) The terms and conditions upon which the holders of the bonds or of a specified portion, percentage, or amount thereof, or any trustee therefor, shall be entitled to the appointment of a receiver, which receiver may enter and take possession of any facilities or service, operate and maintain the same, prescribe fees, rates, and other charges, and collect, receive, and apply all revenues thereafter arising therefrom in the same manner as the district or subdistrict itself might do;

(h) A procedure by which the terms of any resolution authorizing bonds or any other contract with any holders of district or subdistrict bonds, including, without limitation, an indenture of trust or similar instrument, may be amended or abrogated, and as to the proportion, percentage, or amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(i) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived; and

(j) All such acts and things as may be necessary or convenient or desirable in order to secure the bonds or, in the discretion of the board of directors, tend to make the bonds more marketable, notwithstanding that such covenant, act, or thing may not be enumerated in this article, it being the intention of this article to give to the board of directors power to do in the name and on behalf of the district or subdistrict all things in the issuance of district or subdistrict bonds and for their security, except as expressly limited in this article.



§ 37-47-144. Liens on pledged revenues

(1) Revenues pledged for the payment of any bonds, as received by or otherwise credited to the district or subdistrict issuing bonds under this article, shall immediately be subject to the lien of each such pledge without any physical delivery thereof, any filing, or any further act.

(2) The lien of each such pledge and the obligation to perform the contractual provisions made in the authorizing resolution or other instrument pertaining thereto shall have priority over any or all other obligations or liabilities of the district or subdistrict, except as may be otherwise provided in this article or in the resolution or other instrument, and subject to any prior pledges and liens theretofore created.

(3) The lien of each such pledge shall be valid and binding as against all persons having claims of any kind in tort, in contract, or otherwise against the district or subdistrict, irrespective of whether or not such persons have notice thereof.



§ 37-47-145. Rights - powers of holders of bonds - trustees

(1) Subject to any contractual limitations binding upon the holders of any issue or series of bonds of the district or subdistrict issuing bonds under this article, or the trustee therefor, including, without limitation, the restriction of the exercise of any remedy to a specified proportion, percentage, or number of such holders, and subject to any prior or superior rights of others, any holder of bonds, or the trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of bonds similarly situated:

(a) By mandamus or other suit, action, or proceeding at law or in equity, to enforce his rights against the district, subdistrict, or board of directors, or any combination thereof, or any of the officers, agents, and employees of the district or subdistrict to require and compel such district, subdistrict, or board or any of such officers, agents, or employees to perform and carry out their respective duties, obligations, or other commitments under this article and their respective covenants and agreements with the holder of any bond;

(b) By action or suit in equity, to require the district or subdistrict to account as if it were the trustee of an express trust;

(c) By action or suit in equity, to have a receiver appointed, which receiver may enter and take possession of any facilities and any pledged revenues for the payment of the bonds, prescribe sufficient fees, rates, and other charges derived from the facilities, and collect, receive, and apply all pledged revenues or other moneys pledged for the payment of the bonds in the same manner as the district or subdistrict itself might do in accordance with the obligations of the district or subdistrict; and

(d) By action or suit in equity, to enjoin any acts or things which may be unlawful or in violation of the rights of the holder of any bonds and to bring suit thereupon.



§ 37-47-146. Investments and securities

(1) The board of directors of the district or subdistrict, respectively, issuing bonds under this article, subject to any contractual limitations from time to time imposed upon the district or subdistrict by any resolution authorizing the issuance of the outstanding bonds of the district or subdistrict or by any trust indenture or other proceedings pertaining thereto, may cause to be invested and reinvested any proceeds of taxes, any pledged revenues, and any proceeds of bonds issued under this article in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., and may cause such proceeds of taxes, revenues, district or subdistrict bonds, and securities to be deposited in any trust bank or trust banks within or without or both within and without this state and secured in such manner and subject to such terms and conditions as the board of directors may determine, with or without the payment of any interest on such deposit, including, without limitation, time deposits evidenced by certificates of deposit.

(2) Any such securities and any certificates of deposit thus held may, from time to time, be sold, and the proceeds may be so reinvested or redeposited as provided in this section.

(3) Sales and redemptions of any such securities and certificates of deposit thus held shall, from time to time, be made in season so that the proceeds may be applied to the purposes for which the money with which such securities and certificates of deposit were originally acquired was placed in the district or subdistrict treasury.

(4) Any gain from any such investments or reinvestments may be credited to any fund or account pledged for the payment of any district or subdistrict bonds issued under this article, including any reserve therefor, or any other fund or account pertaining to a project or any facilities, or the district's or subdistrict's general fund, subject to any contractual limitations in any proceedings pertaining to outstanding district or subdistrict bonds.

(5) It is lawful for any commercial bank incorporated under the laws of this state which may act as depository of the proceeds of any bonds issued under this article, any securities owned by the district or subdistrict, any proceeds of taxes, any pledged revenues, and any moneys otherwise pertaining to a project or any facilities, or any combination thereof, to furnish such indemnifying bonds and to pledge such securities as may be required by the board of directors.



§ 37-47-147. Rents and charges

(1) (a) The district, any subdistrict, and any political subdivision of the state of Colorado contracting with the district or subdistrict and fixing and collecting annual rentals, service charges, and other charges, or any combination thereof, are, in supplementation of the powers provided in this article, authorized to fix and collect rents, rates, fees, tolls, and other charges, in this article sometimes referred to as "service charges", for direct or indirect connection with, or the use or services of, a water system, electrical system, joint system, or other facilities, including, without limitation, connection charges, minimum charges, and charges for the availability of service.

(b) Such service charges may be charged to and collected in advance or otherwise by a district from any political subdivision or person and by any political subdivision from any person contracting for such connection or use or services or from the owner or occupant, or any combination thereof, of any real property which directly or indirectly is or has been or will be connected with any such facilities, and the political subdivision or owner or occupant of any such real property shall be liable for and shall pay such service charges to the district, subdistrict, or political subdivision fixing the service charges at the time when and place where such service charges are due and payable.

(c) Such service charges of the district or subdistrict may accrue from any date on which the board of directors reasonably estimates, in any resolution authorizing the issuance of any securities or other instrument pertaining thereto or in any contract with any political subdivision or person, that any facilities or project being acquired or improved and equipped will be available for service or use.

(2) (a) Such rents, rates, fees, tolls, and other charges, being in the nature of use or service charges, shall, as nearly as the district, subdistrict, or political subdivision fixing the service charges shall deem practicable and equitable, be reasonable, and such service charges shall be uniform throughout the district, subdistrict, or political subdivision for the same type, class, and amount of use or service of the facilities and may be based or computed either: On measurements of water, flow devices, or electric meters, duly provided and maintained by the district, subdistrict, or political subdivision, or any user as approved by the district, subdistrict, or political subdivision fixing such charges; or on the consumption of water or electricity in or on or in connection with the political subdivision, or any person, or real property, making due allowance for commercial use of water and infiltration of groundwater and discharge of surface runoff to the facilities, or on the number and kind of water or electric outlets on or in connection with the political subdivision, person, or real property, or on the water or electric fixtures or facilities in or on or in connection with the political subdivision, person, or real property; or on the number of persons residing or working in or on or otherwise connected or identified with the political subdivision, person, or real property, or on the capacity of the improvements in or on or connected with the political subdivision, person, or real property; or upon the availability of service or readiness to serve by the facilities; or on any other factors determining the type, class, and amount of use or service of the facilities; or on any combination of any such factors.

(b) Reasonable penalties may be fixed for any delinquencies, including, without limitation, interest on delinquent service charges from any date due at a rate of not exceeding one percent per month or fraction thereof, reasonable attorneys' fees, and other costs of collection.

(3) The district, subdistrict, or political subdivision fixing the service charges shall prescribe and, from time to time when necessary, revise a schedule of such service charges, which shall comply with the terms of any contract of the district, subdistrict, or political subdivision fixing the service charges.

(4) The general assembly has determined and declared that the obligations, arising from time to time, of the district, any subdistrict, any political subdivision, or any person to pay service charges fixed in connection with any facilities shall constitute general obligations of the district, subdistrict, political subdivision, or person charged with their payment; but, as such obligations accrue for current services and benefits from, and the use of, any such facilities, the obligations shall not constitute an indebtedness of the district, any subdistrict, or any political subdivision within the meaning of any constitutional, charter, or statutory limitation or any other provision restricting the incurrence of any debt.

(5) No board, agency, bureau, commission, or official, other than the board of directors of the district or subdistrict, respectively, or the governing body of the political subdivision fixing the service charges, has authority to fix, prescribe, levy, modify, supervise, or regulate the making of service charges or to prescribe, supervise, or regulate the performance of services pertaining to the facilities thereof, as authorized by this article; but this subsection (5) shall not be construed to be a limitation on the contracting powers of the board of directors of the district or any subdistrict, respectively, or the governing body of any such political subdivision.



§ 37-47-148. Miscellaneous powers

(1) The district and any subdistrict thereof shall also have the following powers:

(a) To pay or otherwise defray and to contract to pay or defray, for any term not exceeding seventy-five years, without an election, except as otherwise provided in this article, the principal of, any prior redemption premiums due in connection with, any interest on, and any other charges pertaining to any securities or other obligations of the federal government, any subdistrict or the district, respectively, any political subdivision, or any person which were incurred in connection with any property thereof subsequently acquired by the district or any subdistrict and relating to either's facilities;

(b) To establish, operate, and maintain facilities within the district or any subdistrict or elsewhere, across or along any public street, highway, bridge, or viaduct or any other public right-of-way or in, upon, under, or over any vacant public lands, which public lands now are, or may become, the property of a political subdivision of this state, without first obtaining a franchise from the political subdivision having jurisdiction over the same; but the district or subdistrict shall cooperate with any political subdivision having such jurisdiction, shall promptly restore any such public street, highway, bridge, or viaduct or any such other public right-of-way to its former state of usefulness as nearly as may be and shall not use the same in such manner as permanently to impair completely or materially the usefulness thereof;

(c) To adopt, amend, repeal, enforce, and otherwise administer such reasonable resolutions, rules, regulations, and orders as the district or subdistrict shall deem necessary or convenient for the operation, maintenance, management, government, and use of the facilities of the district or subdistrict, as the case may be, and any other facilities under its control, whether situated within or without or both within and without the territorial limits of the district or subdistrict; and

(d) (I) To adopt, amend, repeal, enforce, and otherwise administer under the police power such reasonable resolutions, rules, regulations, and orders pertaining to water or electric services performed by any person through the district's or subdistrict's facilities or pertaining to facilities of the district or subdistrict, any political subdivision, or any person, or any combination thereof, reasonably affecting the activities of the district or subdistrict, directly or indirectly, as the board of directors may from time to time deem necessary or convenient.

(II) No such resolution, rule, regulation, or order shall be adopted or amended except by action of the board of directors on the behalf and in the name of the district or subdistrict, respectively, after a public hearing thereon is held by the board of directors, in connection with which any political subdivision owning or authorizing any facilities comparable to facilities of the district or subdistrict, as the case may be, whether therein or thereout, or both therein and thereout, and other persons of interest have an opportunity to be heard, after mailed notice of the hearing is given at least thirty days prior to the hearing by the secretary to each such political subdivision wholly or partly within the district or subdistrict proceeding under this article, and after notice of such hearing is given by publication at least once a week for three consecutive weeks in at least one newspaper of general circulation in the district or such subdistrict by the secretary to persons of interest, both known and unknown, the first publication to be made at least thirty days prior to the hearing.



§ 37-47-149. Cooperative powers

(1) The district and any subdistrict have the power to utilize and may utilize private industry, by contract, to carry out the design, construction, operation, management, manufacturing, marketing, planning, and research and development functions of the district or any subdistrict proceeding under this article, unless the district or subdistrict determines that it is in the public interest to adopt another course of action. The district or subdistrict, or both, may enter into long-term contracts with private persons, not exceeding a term of seventy-five years, without an election, for the performance of any such functions of the district or subdistrict, which, in the opinion of the district or subdistrict, can desirably and conveniently be carried out by a private person under contract; but any such contract shall contain such terms and conditions as shall enable the district or subdistrict to retain reasonable supervision and control of such functions to be carried out or performed by such private persons pursuant to such contract.

(2) Subject to the provisions of section 37-47-133, the district and any subdistrict have the following powers:

(a) To accept contributions, grants, or loans from the state and the federal government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance, and operation of any enterprise in which the district or subdistrict, or both, are authorized to engage, and to enter into contracts and cooperate with, and accept cooperation from, the federal government, the state, the subdistrict or the district, respectively, any political subdivision, any private firm, and any other person, or any combination thereof, in the planning, acquisition, improvement, equipment, maintenance, and operation and in financing the planning, acquisition, improvement, equipment, maintenance, and operation of any such enterprise in accordance with any legislation which the general assembly, congress, the governing body of any political subdivision, the board of directors or other governing body of any private firm, any other person, or any combination thereof may have adopted prior to the adoption of this article or may thereafter adopt, under which aid, assistance, and cooperation may be furnished by such cooperating entity or entities or other persons in the planning, acquisition, improvement, equipment, maintenance, and operation or in financing the planning, acquisition, improvement, equipment, maintenance, and operation of any such enterprise, including, without limitation, costs of engineering, architectural, and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures, and other action preliminary to the acquisition, improvement, or equipment of any facilities, or any part thereof, and to do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any state, federal, or other legislation;

(b) To enter into, without any election, joint operating or service contracts and agreements; acquisition, improvement, equipment, or disposal contracts; or other arrangements for any term not exceeding seventy-five years, with the federal government, the state, the subdistrict or the district, respectively, any political subdivision, any private firm, or any other person, or any combination thereof, concerning the facilities, and any project or property pertaining thereto, whether acquired or undertaken by the district, by the subdistrict, by the federal government, by any political subdivision of this state or any other state, or by any person; and to accept contributions, grants, or loans from the cooperating entity or entities or other persons in connection therewith;

(c) To enter into and perform without any election, when determined by the board of directors to be in the public interest, contracts and agreements, for any term not exceeding seventy-five years, with the federal government, the subdistrict or the district, respectively, any political subdivision, or any person, or any combination thereof, for the provision and operation by the subdistrict or the district, respectively, of any facilities pertaining to such facilities of the district or subdistrict, as the case may be, any part thereof, or any project relating thereto, and the payment periodically thereby to the district or subdistrict of amounts at least sufficient, if any, in the determination of the board, to compensate the district or subdistrict for the cost of providing, operating, and maintaining such facilities serving the federal government, the subdistrict or the district, respectively, any political subdivision, or such other person, or any combination thereof, or otherwise;

(d) To enter into and perform, without any election, contracts and agreements, on a public bid basis, a competitive basis, or a negotiated basis, as the board of directors may determine, with the federal government, the subdistrict or the district, respectively, any political subdivision, any private firm, or any other person, or any combination thereof, for or concerning the planning, construction, lease, other acquisition, improvement, equipment, operation, maintenance, disposal, and financing of any property pertaining to the facilities of the district or subdistrict or to any project of the district or subdistrict, including, without limitation, any contract or agreement for any term not exceeding seventy-five years, pertaining to the joint ownership of the facilities as tenants in common thereamong, providing for the exchange of water or electric power, for backup water or power, pooling of resources, the designation of a manager for any such project or facilities supervised by an engineering and operating committee of co-owners, or otherwise supervised; and otherwise to contract with water or power producers or users, or both;

(e) To cooperate with and act in conjunction with the federal government or any of its engineers, officers, boards, commissions, or departments, or with the state or any of its engineers, officers, boards, commissions, or departments, or with any political subdivision or any person in the acquisition, improvement, and equipment of any facilities or any part thereof authorized for the district or subdistrict or for any other works, acts, or purposes provided for in this article and to adopt and carry out any definite plan or system of work for any such purpose;

(f) To cooperate with the federal government, the subdistrict or district, respectively, any political subdivision, or any person, or any combination thereof, by an agreement therewith by which the district or the subdistrict may:

(I) Acquire and provide, without cost to the cooperating entity or entities, the land, easements, and rights-of-way necessary for the acquisition, improvement, and equipment of any properties;

(II) Hold the cooperating entity or entities free from and save it or them harmless from any claim for damages arising from the acquisition, improvement, equipment, maintenance, and operation of any facilities;

(III) Maintain and operate any facilities in accordance with regulations prescribed by the cooperating entity or entities; and

(IV) Establish and enforce regulations, if any, concerning the facilities which are satisfactory to the cooperating entity or entities;

(g) To provide, by any contract for any term not exceeding seventy-five years, or otherwise, without an election:

(I) For the joint use of personnel, equipment, and facilities of the district, the subdistrict, any political subdivision, or any person, or any combination thereof, including, without limitation, public buildings constructed by or under the supervision of the board of directors, the governing body of the political subdivision, or the board of directors or other governing body of a private firm or other person concerned, upon such terms and agreements and within such areas within the district or subdistrict, or otherwise, as may be determined, for the promotion and protection of health, comfort, safety, life, welfare, and property of the inhabitants of the district or subdistrict and any such political subdivision and any other persons of interest, and for water or electric services;

(II) For the joint employment of clerks, stenographers, and other employees pertaining to the facilities or any project, now existing or hereafter established, upon such terms and conditions as may be determined for the equitable apportionment of the expenses resulting therefrom;

(h) To provide for comprehensive planning and, where possible, coordinate operations of the district or subdistrict with the subdistrict or district, respectively, any and all such political subdivisions, private firms, and other persons, or any combination thereof, pertaining to water conservation and use and to the generation and use of electricity.



§ 37-47-150. Joint action entity

(1) The district or subdistrict and any other cooperating entity or entities relating to any project or facilities in which the district or the subdistrict is a party in interest may create a joint action entity, a separate body corporate, for the planning, construction, lease, other acquisition, improvement, equipment, operation, maintenance, disposal, and financing of any enterprise or properties relating to such project or such facilities.

(2) A joint action entity may exercise the powers granted to the district or the subdistrict by this article, other than the levy or fixing and collection of taxes, assessments, and service charges and the making and revising of rules and regulations under the police power.



§ 37-47-151. Correlative powers of political subdivisions

Any political subdivision of this state has the correlative powers to enable it to participate in cooperation with the district or any subdistrict in either's exercise of powers granted thereto by this article or otherwise granted by law.






Article 48 - Rio Grande Water Conservation District

§ 37-48-101. Legislative declaration

In the opinion of the general assembly of the state of Colorado, the conservation of the water of the Rio Grande and its tributaries for beneficial use and the construction of reservoirs, ditches, and works for such purposes are of vital importance to the growth and development of the entire area and the welfare of all its inhabitants and that, to promote the health and general welfare of the state of Colorado, an appropriate agency for the conservation, use, and development of the water resources of the Rio Grande and its tributaries should be established and given such powers as may be necessary to safeguard for Colorado all waters to which the state of Colorado is equitably entitled.



§ 37-48-101.3. Definitions

(1) "District" means the "Rio Grande Water Conservation District". The district is a body corporate and politic and a political subdivision of the state of Colorado.

(2) "Subdistrict" or "subdivision" embraces and includes the kind or character of special improvement districts created under the provisions of this article, including subdistricts organized under the name and style of "Water Users' Association No. ... of the Rio Grande Water Conservation District" and "Special Improvement District No. ... of the Rio Grande Water Conservation District". A subdistrict or subdivision is a body corporate and politic and a political subdivision of the state of Colorado.



§ 37-48-102. Creation and name of district

There is hereby created a water conservation district to be known and designated as "Rio Grande Water Conservation District" when the governor declares, pursuant to section 37-48-121, that such district is formed. Such district is hereby declared to be a body corporate under the laws of Colorado. Said district shall comprise the counties of Alamosa, Conejos, Rio Grande and those portions of Saguache and Mineral counties which are within the drainage basin of the Rio Grande river and its tributaries, including the closed basin thereof.



§ 37-48-103. Board of directors

(1) The district shall be managed and controlled by a board of nine directors. The members of said board shall hold their offices for terms of three years and until their successors are appointed and qualified. Two members of such board shall be appointed from each of the counties of Conejos, Alamosa, Rio Grande, and Saguache, and one such member shall be appointed from Mineral county. At the time of his appointment each director shall be a resident and freeholder of the county from which he is appointed or, if only a part of the county is included within the boundaries of said district, a resident and freeholder of such included part. Each director shall be appointed by the board of county commissioners of the county in which such director resides. He may be a member of the board of county commissioners of such county. The members of said board shall annually select one of their number to act as president and one of their number to act as vice-president, each to hold office for one year or until his successor is duly selected.

(2) The office of a director shall become vacant when any director ceases to reside in the county from which he was appointed or when declared vacant by a majority vote of all of the members of the board when any director has failed to attend two consecutive regular meetings without having been excused from attendance by the president. In the event a vacancy occurs in said office by reason of death, resignation, removal, or otherwise, it shall be filled for the remainder of the unexpired term by the board of county commissioners of the county from which said director originally came. Before entering upon the discharge of his duties, each director shall take an oath to support and defend the constitutions of the United States and of the state of Colorado and to impartially, without fear or favor, discharge the duties of a director of said district.

(3) Upon expiration of the terms of the present directors of the district in September, 1970, their successors shall be appointed by the respective boards of county commissioners as provided in this section for the following terms of office: One director from each of the counties of Alamosa, Rio Grande, and Saguache, whose terms of office shall expire on the date of the regular quarterly meeting of said board to be held in April, 1971, or as soon thereafter as their respective successors are appointed and qualified; one director from each of the counties of Conejos, Mineral, and Rio Grande, whose terms of office shall expire on the date of the regular quarterly meeting to be held in April, 1972, or as soon thereafter as their respective successors are appointed and qualified; and one director from each of the counties of Alamosa, Saguache, and Conejos, whose terms of office shall expire on the date of the regular quarterly meeting to be held in April, 1973, or as soon thereafter as their respective successors are appointed and qualified. Thereafter, each director shall be appointed for a term of three years, and his term shall expire on the date of the regular quarterly meeting to be held in April of the year that commences during the third year of his term, or as soon thereafter as his successor is duly appointed and qualified. For the purpose of determining such expiration date, the term of such director shall be taken as having commenced on the date of the first regular April quarterly meeting at which the term of his predecessor would have expired had he then been duly appointed and qualified.



§ 37-48-104. Employees

The board of directors of said district shall appoint a secretary and a treasurer. The same individual at the election of the board may hold both offices. The board shall likewise hire such other employees, including engineers and attorneys, as may be required to properly transact the business of the district, and said board is authorized to provide for the compensation of the secretary and treasurer and other appointees. The treasurer shall be required by the board to give bond with corporate surety in such amount as the board may fix and which it deems sufficient to protect the funds in the hands of the treasurer or under his control. Such bond is subject to the approval of the board.



§ 37-48-105. Powers of district

(1) The district, in its corporate capacity, shall have power to:

(a) Sue and be sued in the name of the Rio Grande water conservation district and otherwise to participate in litigation;

(b) Acquire, operate, and hold in the name of the district such real and personal property as may be necessary to carry out the provisions of this article and to sell and convey such property or its products as provided in this article or when said property is no longer needed for the purposes of said district;

(c) Borrow money and incur indebtedness and to issue bonds or other evidence of such indebtedness; except that the district may not incur any indebtedness in an aggregate amount exceeding the product of the valuation for assessment of the district multiplied by two mills;

(d) Make surveys and conduct investigations to determine the best manner of utilizing stream flows within the district and the amount of such stream flow or other water supply, and to locate ditches, irrigation works, and reservoirs to store or utilize water for irrigation, mining, manufacturing, or other purposes, and to make filings upon said water and initiate appropriations for the use and benefit of the ultimate appropriators, and to do and perform all acts and things necessary or advisable to secure and insure an adequate supply of water, present and future, for irrigation, mining, manufacturing, and domestic purposes within said district;

(e) Make contracts with respect to the relative rights of said district under its claims and filings and the rights of any other person, association, or organization seeking to divert water from any of the streams within said district;

(f) Contract with any agencies, officers, bureaus, and departments of the state of Colorado and the United States, including the department of corrections, to obtain services or labor for the initiation or construction of irrigation works, canals, reservoirs, power plants, or retaining ponds within said district;

(g) Enter upon any privately-owned land or other real property for the purpose of making surveys or obtaining other information, without obtaining any order so to do, if the same can be done without damage to the lands, crops, or improvements thereon;

(h) Contract with the United States government, the bureau of reclamation, or other agencies of the United States government for the construction of any works;

(i) Have and exercise the power of eminent domain to acquire ditches, reservoirs, or other works or lands or rights-of-way therefor which the district or a subdistrict thereof may need to carry out the plans of said district or subdistrict and in general to exercise any and all rights and powers of eminent domain conferred upon other agencies, as provided in articles 1 to 7 of title 38, C.R.S.;

(j) File upon and hold for the use of the public sufficient water of any natural stream to maintain a constant stream flow in the amount necessary to preserve fish, and to use such water in connection with retaining ponds for the propagation of fish for the benefit of the public;

(k) Exercise such implied powers and perform such other acts as may be necessary to carry out and effect any of the express powers hereby conferred upon such district;

(l) Participate in the formulation and implementation of nonpoint source water pollution control programs related to agricultural practices in order to implement programs required or authorized under federal law and section 25-8-205 (5), C.R.S., enter into contracts and agreements, accept funds from any federal, state, or private sources, receive grants or loans, participate in education and demonstration programs, construct, operate, maintain, or replace facilities, and perform such other activities and adopt such rules and policies as the board deems necessary or desirable in connection with nonpoint source water pollution control programs related to agricultural practices;

(m) Make loans or grants to any public entity, nonprofit corporation, not-for-profit corporation, carrier ditch company, mutual ditch or reservoir company, unincorporated ditch or reservoir company, or cooperative association within the boundaries of the district to carry out the purposes of the district;

(n) In connection with a plan of water management, assess annual service charges and user fees on the diversion or use of water within the district or a subdistrict. This paragraph (n) shall not allow service charges or user fees to be imposed on surface water diversions in a plan of water management to replace depletions from groundwater withdrawals or to reduce groundwater diversions.

(o) Establish a nonprofit or charitable land trust;

(p) Purchase, rent, lease, and accept donations of, or cooperate in the creation of, conservation easements; and

(q) Cooperate in the creation of conservation reserve programs and other similar programs.

(2) The district, in its own name, may issue revenue bonds to finance, in whole or in part, the construction of works, reservoirs, or other improvements for the beneficial use of water for the purposes for which it has been or may be appropriated, and to finance plans of water management, whether or not the interest on such bonds may be subject to taxation. Such revenue bonds shall be issued in such denominations and with such maximum net effective interest rate as may be fixed by the board of directors of the district and shall bear interest such that the net effective interest rate of the bonds does not exceed the maximum net effective interest rate authorized. The board shall pledge only rental proceeds, service charges, other income, or any combination thereof, from such works, plans of water management, or other improvements, and the district shall not be otherwise obligated for the payment thereof. At the time such revenue bonds are issued, the board of directors of the district shall make and enter in the minutes of the proceeding a resolution that sets out the due dates of such revenue bonds, the rates of interest thereon, the general provisions of the bonds, and a recital that the same are payable only out of rental proceeds, service charges, other income, or any combination thereof. In addition, the board of directors shall require the payment of rental charges, service charges, or other charges by the political subdivisions or persons who are to use or derive benefits from the water or other services furnished by such works, plans of water management, or improvements. Such charges shall be sufficient to pay operation and maintenance expenses thereof, to meet said bond payments, and to accumulate and maintain reserve and replacement accounts pertaining thereto as set forth in such resolution. Such resolution shall be irrepealable during the time that any of the revenue bonds are outstanding and unpaid. The revenue bonds shall be signed "Rio Grande Water Conservation District, By ..........., President. Attest .................., Secretary", and they shall be countersigned by the treasurer.



§ 37-48-106. Principal office - meetings

The board of directors of the district shall designate a place within the district where the principal office is to be maintained and may change such place from time to time. Regular quarterly meetings of said board shall be held within the district during the months of January, April, July, and October, the date and place of which shall be fixed by the board at its next preceding quarterly meeting and which shall be advertised by notice published once in a newspaper or newspapers which collectively provide general circulation throughout the district at least ten days before such meeting. The board is also empowered to hold such special meetings as may be required for the proper transaction of business. All special meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of such meeting. Special meetings may be called by the president of the board or by any three directors. Meetings of the board shall be public, and proper minutes of the proceedings of said board shall be preserved and shall be open to the inspection of any elector of the district during business hours.



§ 37-48-107. Assessment and levy by board

(1) The board of directors has the power to fix the amount of an assessment upon the property within the district not to exceed two and one-half mills for every dollar of valuation for assessment therein, as a level or general levy to be used for the purpose of paying the expenses of organization, for surveys and plans, to pay the salary of officers, and the per diem allowed to directors and their expenses, for expenses which may be incurred in the administration of the affairs of the district, and for all other lawful purposes of the district including capital construction.

(2) The amount of assessment on each dollar of valuation for assessment shall, in accordance with the schedule prescribed by section 39-5-128, C.R.S., be certified to boards of county commissioners of the various counties in which the district is located and by them included in their next annual levy for state and county purposes. Such amount so certified shall be collected for the use of such district in the same manner as are taxes for county purposes, and the revenue laws of the state for the levy and collection of taxes on real estate for county purposes, except as modified in this article, shall be applicable to the levy and collection of the amount certified by the board of directors of said district as aforesaid, including the enforcement of penalties, forfeiture, and sale for delinquent taxes.

(3) All collections made by the county treasurer pursuant to such levy shall be paid to the treasurer of the conservancy district on or before the tenth day of the next succeeding calendar month. If any items of expense have already been paid in whole or in part from any other sources by said district, they may be repaid from receipts of such levy. Such levy may be made, although the work proposed, or any part thereof, may have been found impracticable, or for other reasons abandoned. The collection of data and the payment of expenses therefor, including salaries of engineers, attorneys, and others, to conserve the water of said district and to enable said district to adopt plans for the orderly development of said district are hereby declared to be a matter of general benefit to the public welfare, and such that a tax for said purposes may be properly imposed, in the opinion of the general assembly.

(4) If any provision of this section is held unconstitutional or invalid by any court of competent jurisdiction, such decision shall not affect the validity or force of any other part of this section, or any other part of this article, and the general assembly hereby declares it would have enacted the remainder of this article without this section.



§ 37-48-108. Creation of subdistricts

(1) Notwithstanding the organization of the district provided for in this article, irrigation and internal improvement districts organized under articles 41, 42, 44, and 45 of this title and any other form of organization designed or intended to acquire, construct, or maintain reservoirs, ditches, and similar works for irrigation or other beneficial purposes under any law of the state of Colorado or of the United States may be organized to cover and include areas within the Rio Grande water conservation district and may likewise embrace territory within that district and partly out of the district. Whenever, in its opinion, such form of organization will help promote the local interests or accomplish improvements for any part of said district, the board of directors may recommend the organization of any such type of organization. The creation of the Rio Grande water conservation district shall not affect the existence of public irrigation districts heretofore created under article 4 of chapter 149, CRS 53, or water conservancy districts heretofore created pursuant to article 45 of this title.

(2) In addition to such forms of organization, whenever in the opinion of the board of directors of said district it is feasible and necessary that water rights, ditches, canals, reservoirs, wells, or other works which benefit only a part of the district should be acquired or constructed or that a plan of augmentation or plan of water management, or any combination of the foregoing, involving only a part of the district should be developed and put into effect, a local improvement district or subdivision or as many of such local improvement districts as may be necessary may be created. Such local improvement district, when organized under the provisions of this article, shall be designated as "Water Users' Association No. ... in the Rio Grande Water Conservation District" or as "Special Improvement District No. ... in the Rio Grande Water Conservation District". Each subdistrict shall be numbered consecutively as created or organized.

(3) Subdistricts shall be created and managed as provided in sections 37-48-123 to 37-48-193. Except as otherwise provided in said sections, the board of directors and the engineers, attorneys, secretary, and other officers, agents, and employees of the district, so far as it may be necessary, may serve in the same capacity for such subdivision or subdistricts. A contract and agreement between the main district and a subdistrict, between subdistricts, between a subdistrict and a municipal water supplier, and between a subdistrict and an agency of the state of Colorado or the United States, may be made in the same manner as contracts and agreements between two districts.

(4) As used in this article, a "plan of water management" means a cooperative plan for the utilization of water and water diversion, storage, and use facilities in any lawful manner, so as to assure the protection of existing water rights and promote the optimum and sustainable beneficial use of the water resources available for use within the district or a subdistrict, and may include development and implementation of plans of augmentation and exchanges of water and groundwater management plans under section 37-92-501 (4)(c).



§ 37-48-109. Compensation of directors

The directors of the district shall receive as compensation a sum not to exceed one hundred dollars per day while actually engaged in the business of said district and, in addition, shall be entitled to their actual traveling and transportation expenses when away from their respective places of residence on district business.



§ 37-48-110. Limitations on power to levy and contract

(1) The district has no power of taxation or right to levy or assess taxes, except an annual levy not to exceed two and one-half mills on each dollar of the valuation for assessment of property in said district. The district has no power to contract or incur any obligation or indebtedness except as expressly provided in this article, and then any obligation or indebtedness so contracted or incurred is payable out of the funds derived through said limited tax and not otherwise, but said district, for and in behalf of any subdistrict or improvement district created under this article, shall have the right and authority to approve and incur subdistrict obligations and to issue warrants, notes, bonds, or other evidences of said obligations, as expressly authorized in this article and not otherwise, and such subdistrict obligations shall never be obligations or indebtednesses of the district and shall be payable only as provided in this article.

(2) All assessments under this article shall be collected by the county treasurers of the respective counties in which said real estate is situated at the same time and in the same manner as is provided by law for the collection of taxes for county and state purposes, and, if said assessments are not paid, the real estate shall be sold at regular tax sales for the payment of said assessments, interest, and penalties in the manner provided by the statutes of the state of Colorado for selling property for the payment of general taxes. If there are no bids at said tax sales for the property so offered, said property shall be struck off to the district, and the tax certificates shall be issued in the name of the district; and the board of directors has the same power with reference to the sale of said tax certificates as is now vested in county commissioners and county treasurers when property is struck off to the counties.

(3) Tax deeds may be issued, based upon said certificates of sale, in the same manner that deeds are executed on tax sales on general state and county taxes.



§ 37-48-111. Investment of surplus funds

The board of directors of said district may invest any surplus funds of the district, including any amounts in the construction fund not needed for immediate use to pay the cost of construction of any project in any one of the subdistricts or to pay bonds or coupons or to meet current expenses, in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. The board of directors of said district may require any funds of the district, or of any subdistrict, to be deposited with such depository or bank as may be designated by the board and likewise has authority to require the treasurer of the district to take from such depository a bond with corporate surety to insure payment of any such deposit, or to require such depository to insure payment of any such deposit, or to require such depository to pledge securities of the same kind as those in which the district is authorized to invest its funds to insure payment of any such deposit.



§ 37-48-112. Rules

(1) The district has the power to make general rules for the conduct of its business, as well as the conduct of the business of any subdistrict therein, and by such rules may provide for the rental of water or other services that are to be furnished by said subdistrict to any municipality, public irrigation district, irrigation district, other quasi-municipal corporation in this state, or any agency of the state of Colorado or the United States, and to make contracts for the payment of the rental to be charged for any such water or services.

(2) Where a board of managers is established to carry out the general supervision and operational management of a plan of water management of a subdistrict, such board of managers shall, before undertaking any water management function, formulate and propose to the board of directors of the district rules and regulations which shall define the scope of the responsibility of the board of managers and the functional relationship between such board and the board of directors of the district in terms consistent with the requirements of this article. If such responsibility and relationship are described in the petition for the creation of the subdistrict, the rules and regulations must incorporate and be consistent therewith. Such rules and regulations shall also include operational rules and regulations for the plan of water management and any other operational function undertaken by the board of managers. Such rules and regulations, and any amendments thereto, may be adopted by the board of managers only after having been approved by the board of directors of the district.



§ 37-48-113. Court confirmation

(1) (a) In its discretion, the board of directors, on the behalf and in the name of the district or any subdistrict that is a party in interest, may file a petition at any time in the district court in and for the county in which the district's principal office is maintained or, if both the district and one or more subdistricts are parties to the petition, in the district court in and for the county in which any such subdistrict was organized praying for a judicial examination and confirmation of any power conferred or of any taxes, rates, including service charges and user fees, or other charges levied or proposed, or of any act, proceeding, or contract of the district, the subdistrict, or the subdistricts, or any combination thereof, as the case may be, whether or not said contract has been executed, including, without limitation, proposed contracts for the acquisition, improvement, equipment, maintenance, operation, or disposal of any properties or facilities for the benefit of the district, the subdistrict, or the subdistricts, as the case may be, and so including a proposed issue of revenue warrants, revenue bonds, special improvement bonds, or general obligation bonds, issued or to be issued on behalf of any such entity. Such petition shall set forth the facts whereon the validity of such power, tax, assessment, service charge, user fee, act, proceeding, or contract is founded and shall be verified by the president of the board of directors or the board of managers.

(b) Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication, mail, and posting, as provided in this article. Notice of the filing of the petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and also stating where a full copy of any contract therein mentioned may be examined. The notice shall be served by publication at least once a week for five consecutive weeks in a daily or a weekly newspaper of general circulation published in the county in which the principal office of the district is located and, if said action is filed for a subdistrict organized in another county, in such county, by mailing copies of the notice by registered or certified mail, return receipt requested, to the boards of county commissioners of the several counties in which the parties in interest in such action are located wholly or in part, and by posting the same in the office of the district at least thirty days prior to the date fixed in said notice for the hearing on said petition. Jurisdiction shall be complete after such publication, mailing, and posting.

(c) Any owner of property in the district or any subdistrict filing the petition or any person interested in the contract or proposed contract or in the premises may appear and move to dismiss or answer the petition at any time prior to the date fixed for the hearing or within such further time as may be allowed by the court; and the petition shall be taken as confessed by all persons who fail to appear.

(2) The petition and notice shall be sufficient to give the court jurisdiction; and, upon hearing, the court shall examine into and determine all matters and things affecting the question submitted and shall make such findings with reference thereto and render such judgment and decree thereon as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other similar cases; except that such review must be applied for within thirty days after the time of the rendition of such judgment, or within such additional time as may be allowed by the court within thirty days. The Colorado rules of civil procedure shall govern in matters of pleadings and practice where not otherwise specified in this article. The court shall disregard any error, irregularity, or omission which does not affect the substantial rights of the parties.



§ 37-48-114. Petition

Before the Rio Grande water conservation district is established under this article, a petition shall be filed in the office of the clerk of the district court of the twelfth judicial district in and for Alamosa county, signed by not fewer than four hundred landowners, each of which owns eighty or more acres of land situated within the limits proposed to be organized into said district. The petition shall set forth the name of the proposed district and a general description of the boundaries of the proposed district and shall pray for an election on the question of organization of the proposed district. No petition with the requisite signatures shall be declared void on account of alleged defects, but the court may permit the petition to be amended at any time to conform to the facts by correcting any error. Similar petitions, except for signatures, may be filed and together shall be regarded as one petition. All such petitions filed prior to the hearing on the first petition filed shall be considered by the court the same as though filed with the first petition placed on file. In determining whether the requisite number of landowners have signed the petition, the court shall be governed by the names as they appear upon the tax roll. Duplicate copies of the petition covering the lands in each county shall be prepared and sent to the treasurer of each such county. Each treasurer shall examine the copy of such petition sent to him and shall file a certificate with said district court in and for Alamosa county stating as to each signatory whether such person owns eighty acres of land or more. Such certificate shall be prima facie evidence as to such ownership. For the purposes of this article, any person owning land in joint tenancy or as a tenant in common shall be deemed an owner of all land so held.



§ 37-48-115. Notice and hearing on petition

(1) Immediately after the filing of such petition, the court shall fix a time not less than forty-five days nor more than ninety days after the petition is filed for hearing thereon, and the clerk of said court shall cause notice by publication to be made of the pendency of the petition and of the time and place of hearing thereon. Such notice shall be published in a newspaper of general circulation published within the boundaries of the proposed district, such notice to be published once each week for four successive weeks. The clerk shall also notify the county commissioners of each of said counties of the pendency of the petition and the time and place of hearing thereon. No judge of the district court of the twelfth judicial district in and for the county of Alamosa shall be disqualified to perform duties imposed by this article by reason of ownership of property within the proposed district.

(2) Upon the day set for the hearing upon the original petition, if it appears to the court from the certificates of the county treasurers, and from such other evidence as may be adduced by any party in interest, that the petition is signed by the requisite number of owners of land, the court shall thereupon set a day certain for the holding of a meeting by the boards of county commissioners of the counties, part or all of which lands lie within the boundaries of the proposed Rio Grande water conservation district, and shall set the time and place of meeting.



§ 37-48-116. Election resolution

On such day certain or as soon thereafter as is reasonably possible, the board of county commissioners of the counties, part or all of whose lands lie within the boundaries of the proposed Rio Grande water conservation district, shall meet at the time and place specified by such court, or at such other place as the county commissioners of said counties shall designate. The county commissioners of said counties shall call an election by resolution adopted at least thirty days prior to such election. Such resolution shall recite that the object and purpose of the election is to determine whether or not the Rio Grande water conservation district is to be formed. The county commissioners shall provide in the election resolution, or by supplemental resolution, for the appointment of sufficient judges and clerks of the election who shall be taxpaying electors residing within the proposed district and shall set their compensation. The election resolution shall also designate the precincts and polling places. The description of precincts may be made by reference to any order of the governing body of any county, municipality, or other public body in which the proposed district or any part thereof is situated, or by reference to any previous order or by other instrument of such governing body, or by detailed description of such precincts or by other sufficient description. Precincts established by any such governing body may be consolidated in the election resolution by the county commissioners for the election.



§ 37-48-117. Conduct of election

(1) Except as provided in this article, an election held pursuant to this article shall be opened and conducted in the manner provided by the laws of the state of Colorado for the conduct of general elections except that only taxpaying electors may vote in such election. Registration pursuant to the general election laws or any other statute is not required.

(2) Any taxpaying elector may vote in any election by absent voter's ballot under the terms and conditions and in substantially the same manner, insofar as is practicable, as prescribed in the "Uniform Election Code of 1992" for general elections.



§ 37-48-118. Notice of election

Notice of such election shall be given by publication. No other notice of election need be given.



§ 37-48-119. Polling places

All polling places designated by the election resolution shall be within the area included within the proposed district.



§ 37-48-120. Election supplies

The county commissioners of each county shall have provided at each polling place ballots or ballot labels, or both, ballot boxes or voting machines, or both, instructions, elector's affidavits, and other material and supplies required for a general election by law. The county commissioners, acting as a group, may procure all of the necessary supplies and may agree among themselves as to a division of the costs therefor. Election officials may require the execution of an affidavit by any person desiring to vote at any election of the district showing evidence of his qualifications as a taxpaying elector, which affidavit shall be prima facie evidence of the facts therein stated.



§ 37-48-121. Election returns

The election officials shall make their returns directly to the county commissioners of said counties in care of the board of county commissioners of Alamosa county, Alamosa, Colorado. The county commissioners of said counties shall act as the canvassing body. The returns of said election shall be made and canvassed at any time and in the manner provided by law for the canvass of the returns of any general election. It is the duty of such canvassing body to certify promptly and to transmit to the governor of the state of Colorado a statement of the results of the vote upon the proposition submitted. If a majority of the voters voting in said election vote in favor of the formation of the Rio Grande water conservation district, the governor shall declare the same to be formed. If a majority of the voters voting in said election do not vote in favor of formation of said district, the governor shall declare that the district is not formed. If the governor declares said district to be formed, it shall be formed as of the time and date specified in his declaration of formation.



§ 37-48-122. Expenses of election - appropriation

The expenses of the election shall be paid by the Colorado water conservation board to the extent of fifteen thousand dollars, and there is hereby appropriated to said board the sum of fifteen thousand dollars to be used for this purpose and no other. Each county is entitled to a fraction of said sum, the numerator of which is the election expense incurred by each such county and the denominator of which is the total election expense of all such counties.



§ 37-48-123. Procedure for establishment of subdistricts

(1) Before any subdistrict is established under this article, a petition shall be filed in the office of the clerk of the district court of the county in which the territory to be embraced in said subdistrict or the greater part thereof is situate, signed by the board of directors of the district or by a majority of the owners representing a majority of the land situate within the limits of the territory proposed to be organized into a subdistrict.

(2) (a) The petition shall set forth the matters specified in this subsection (2).

(b) The proposed name of said subdistrict shall be set forth, whether it is designated "Water Users' Association No. .... in the Rio Grande Water Conservation District" or "Special Improvement District No. .... in the Rio Grande Water Conservation District".

(c) The petition shall recite that property within the proposed subdistrict will be benefited by the proposed reservoirs, ditches, canals, works, improvements, or plan of augmentation or plan of water management or combination thereof and shall set forth in a general way the nature and estimated cost thereof, together with a general statement of the nature of the anticipated benefits to be derived therefrom.

(d) A full description of the territory to be included in the proposed subdistrict shall be included in the petition. Said description need not be given by metes and bounds or by legal subdivision, but it shall be sufficient to enable a property owner to ascertain whether his property is within the territory proposed to be organized in a subdistrict. Such territory need not be contiguous if it is so situated that the organization as a single subdistrict of the territory described is such as to promote or tend to promote one or more of the objectives of this article as to all parts of the area proposed to be included.

(e) (I) The petition shall include a general description of the methods proposed to finance the proposed works and plans, including the acquisition, construction, maintenance, and operation thereof, with sufficient detail to enable a property owner within the proposed subdistrict to know whether the proposed methods of financing would result in the imposition of a lien or charge upon the taxable or assessable property within the subdistrict and the amount thereof and to know further that such proposed methods of financing would be authorized without further election by the signing of the petition by the requisite number of petitioners to authorize the creation of the subdistrict. Such methods of financing the acquisition, construction, and improvement of needed property, including planning and development, may include any one or more, or any combination, of the following:

(A) Revenue warrants pledging the income or other revenues from the proposed works, improvements, or plans;

(B) Special improvement bonds to be paid by special assessments on the property benefited and in an amount on each tract of land not in excess of the appraised benefits;

(C) Contracts of water users, mutual ditch or reservoir companies, or water users' associations creating liens upon lands within the subdistrict;

(D) The imposition of reasonable service charges or user fees by the district for the conferring by the subdistrict of any benefits upon or providing any service to any person or property;

(E) Contracts for the purchase of existing water rights or other property providing for payment of the purchase price on a deferred basis by installments or otherwise and which may provide further for pledging general or specific revenues of the subdistrict to the payment thereof or which may create a lien to secure the payment thereof against the real property embraced in the subdistrict in the same manner as general obligation bonds;

(F) Acquisition of the use of water rights or other property by long- or short-term leases with or without a pledge of general or specific revenues of the subdistrict;

(G) General obligation bonds constituting a lien against the real property embraced in the subdistrict;

(H) The imposition of an ad valorem mill levy upon all taxable property within the subdistrict sufficient in amount to raise the funds necessary to pay any amount due on any contract, lease, or general obligation bond installment, including interest and other debt service requirement, which is entered into or issued pursuant to sub-subparagraph (E), (F), or (G) of this subparagraph (I) and the provisions of the petition and order creating the subdistrict, as general obligations of the subdistrict.

(II) None of the methods of financing or borrowing referred to in subparagraph (I) of this paragraph (e), including exercise of the authority to issue general obligation bonds, shall ever constitute or result in the creation of an indebtedness or obligation of the district or a lien or charge upon any property of the district. If general obligations are proposed, the petition shall allege and show that the benefit to the lands in the subdistrict will be not less than the total amount of general obligation bonds to be issued exclusive of interest.

(f) If such a petition is filed by the board of directors of the district, it shall contain a statement to the effect that a majority of the landowners owning a majority of the land of the territory in the proposed subdistrict petitioned the board of directors to organize said subdistrict, and a copy of the petition of said landowners shall be attached as an exhibit to the petition for organization of the subdistrict.

(g) If it is anticipated that a plan of water management, plan of augmentation, or both will be adopted for the subdistrict, the petition shall describe such plan or plans in general terms and may also request establishment of a board of managers of the subdistrict, to be made up of landowners within the subdistrict, which shall have the authority and responsibility of devising and carrying out such plan or plans. Where a board of managers is requested, the petition shall set forth in detail the qualifications, manner of selection, and terms of office of board members and may also define, in terms consistent with the requirements of this article, the scope of the responsibility of the board of managers and the functional relationship between such board and the board of directors of the district. Every such petition, when filed with the court, must be approved by the board of directors of the district, which approval shall be noted on the petition over the signature of the president or some other authorized officer thereof, unless the petition is signed and filed by the board of directors of the district.

(h) Said petition shall pray for the organization of a subdistrict by the name proposed.

(3) To determine whether a majority of landowners in said district have signed the petition, in the event the petition is signed by landowners, or have petitioned the board of directors of the district, in the event the petition is filed by the board of directors, the court may require the county treasurer of each county in which territory proposed to be included in said subdistrict is situated to furnish a certified list of names of landowners within said area, and the court shall be governed by the names as they appear upon said copy of the tax roll, and the same shall be prima facie evidence of ownership. If said tax roll shows a majority of the landowners have signed the main petition or petitioned the district for said organization, the same shall be considered as prima facie evidence that a majority of said landowners are in favor of the organization of said proposed subdistrict.



§ 37-48-124. Time and place of hearing on petition

(1) Immediately after the filing of such petition, the court wherein the petition is filed, by order, shall fix a place and time, not less than sixty-three days nor more than ninety-one days after the petition is filed, for hearing thereon, and the clerk of said court shall cause notice by publication, which may be substantially the same as provided in section 37-8-101, to be made of the pendency of the petition and of the time and place of the hearing thereon. The clerk of the court shall also forthwith cause a copy of said notice to be sent by United States first-class mail or by electronic service using the e-filing system of the judicial department to the board of county commissioners of each of the counties having territory within the proposed subdistrict and to the board of directors of the district if the petition is filed by the landowners.

(2) The district court in and for the county in which the petition for the organization of a subdistrict has been filed shall thereafter, for all purposes of this article, except as otherwise provided in this article, maintain and have original and exclusive jurisdiction, coextensive with the boundaries of said subdistrict, of lands and other property proposed to be included in said subdistrict or affected by said subdistrict, without regard to the usual limits of its jurisdiction.

(3) No judge of such court wherein such petition is filed shall be disqualified to perform any duty imposed by this article by reason of ownership of property within any subdistrict or proposed subdistrict or by reason of ownership of any property that may be benefited, taxed, or assessed therein.



§ 37-48-125. Filing of protest - procedure - decree - fee

(1) At any time after the filing of a petition for the organization of a subdistrict, and not less than thirty days prior to the time fixed by the order of the court for the hearing upon said petition, and not thereafter, a protest may be filed in the office of the clerk of the court wherein the proceedings for the organization of such subdistrict is pending, signed by a majority of the owners of the land in said proposed subdistrict protesting the organization or creation of said subdistrict. It is the duty of the clerk of the court forthwith, upon filing of said protest, to make as many certified copies thereof, including the signatures thereto, as there are counties into any part of which said proposed subdistrict extends and forthwith to place in the hands of the county treasurer of each of such counties one of said certified copies.

(2) It is the duty of each of such county treasurers to determine from the last tax rolls of his county and to certify to said district court under his official seal, prior to the day fixed for the hearing, the total number of owners of land situate in such proposed subdistrict within his county and the total number of owners of land situate in such proposed subdistrict within his county who have signed such protest. Such certificate shall constitute prima facie evidence of the facts so stated therein and shall be so received and considered by the court.

(3) Upon the day set for the hearing upon the original petition, if it appears to the court from such certificate and from such other evidence as may be adduced by any party in interest that the said protest is not signed by a majority of the owners of land within the proposed subdistrict, the court shall thereupon dismiss said protest and shall proceed with the hearing on the petition. If it appears to the court at said hearing that the protest is signed by any person or corporation who signed the original petition for the organization of said subdistrict, either to the court or to the district, then the signature of any such landowner upon the protest shall be disregarded and not counted. The board of county commissioners of any county in which any part of said proposed subdistrict is situate, or any owner of real property in said proposed subdistrict who has not signed the petition for the organization of said subdistrict, on or before the date set for the cause to be heard, may file objections to the organization and incorporation of the district. Such objections shall be limited to a denial of the statements in the petition and shall be heard by the court as an advanced case without unnecessary delay.

(4) Upon said hearing, if it appears that said petition has been signed and presented in accordance with the requirements of this article and that the allegations of the petition are true, the court shall enter a decree and therein adjudicate all questions of jurisdiction and declare the subdistrict organized and designate the name of said subdistrict, by which in all subsequent proceedings it shall thereafter be designated and known; and thereafter said subdistrict shall be deemed a special improvement district.

(5) Such order shall be binding upon the real property within the subdistrict, and no appeal or other remedy lies therefrom, and entry of such order shall finally and conclusively establish the regular organization of said subdistrict against all persons, except the state of Colorado, in an action in the nature of quo warranto to be commenced by the attorney general within three months after said decree is entered, and not otherwise. Within ten days after such subdistrict has been declared duly organized by the court, the clerk of said court shall transmit to the county clerk and recorder, in each of the counties having lands in said subdistrict, copies of the findings and decree of the court establishing said subdistrict. The same shall be filed and recorded in the office of the county clerk and recorder, where they shall become permanent records. The county clerk and recorder in each county shall collect a fee of two dollars for filing and preserving the same.



§ 37-48-126. Official plan for subdistrict

(1) Upon organization of such subdistrict, the board of directors of said district, acting as the board of directors of said subdistrict, is authorized and required to prepare and adopt as the official plans for said subdistrict a comprehensive detailed plan, setting forth any plan of water management for the subdistrict, any improvements or works, including all canals, reservoirs, and ditches whether within or without the district to be constructed or used for the subdistrict, and the manner of utilization of the same in any plan of augmentation or plan of water management, together with the estimated cost of each principal part of said plan or plans, system, or works and the estimated cost of maintenance and operation thereof.

(2) Where a board of managers for the subdistrict is authorized by the petition and decree establishing the subdistrict, the preparation of the official plans for the subdistrict shall be carried out by the board of managers. Such official plans shall be submitted to and approved by the board of directors of the district before the holding of the public hearing thereon required by subsection (3) of this section. If the official plan approved by the board of directors includes a groundwater management plan within the meaning of section 37-92-501 (4)(c), the board of directors shall obtain the state engineer's approval of the groundwater management plan in accordance with section 37-92-501 (4)(c) before holding the public hearing required by subsection (3) of this section.

(3) (a) Upon the completion of such official plan, the board of directors shall cause notice thereof to be given by publication in each county in which said district may be located, in whole or in part, and shall permit the inspection thereof at the office of the district by all persons interested. Said notice shall fix the time and place for the hearing of all objections to said plan not less than twenty days or more than thirty days after the last publication of said notice. All objections to said plan shall be in writing and filed with the manager or secretary of the district at its office prior to the date established for the hearing. After said hearing before the board of directors, the board shall consult with the board of managers, if any, and shall adopt the plan as the official plan of the said subdistrict; adopt the plan with changes in which the board of managers, if any, concurs; or disapprove the plan, in which case the board of managers, if any, shall proceed as set forth in this section to prepare another plan.

(b) If any person objects to the official plan adopted pursuant to paragraph (a) of this subsection (3), such person may, within ten days after the adoption of said official plan, file in the office of the clerk of the court in the original case establishing the district his or her objections in writing, specifying the features of the plan to which objection is made, and, thereupon, the court shall fix a day for the hearing thereof before the court, at which time the court shall hear said objections and adopt, reject, or refer back the plan to the board of directors. If the official plan includes a groundwater management plan, the court may consolidate the hearing on objections to the official plan with any hearing on the groundwater management plan required by section 37-92-501 (4)(c).

(c) If the official plan includes a plan for augmentation, all issues concerning the adequacy of such plan under the applicable provisions of article 92 of this title shall be adjudicated pursuant to the procedures specified in said article.

(4) If the court should reject the plan, the board or the board of managers, as the case may be, shall proceed as in the first instance under this section to prepare another plan. If the court should refer the plan back to the board for amendment, the court shall continue the hearing to a day certain without publication of notice. If the court approves the plan as the official plan of the district, a certified copy of the order of the court approving the plan shall be filed with the secretary of the district and incorporated into the records of the district. The official plan may be altered in detail as necessary from time to time but may not be altered in substance without notice and hearing as required in subsection (3) of this section, nor may the plan be altered in substance after the sale of bonds or warrants to finance the construction and development of the plan without notice to the holders of the bonds or warrants and opportunity for them to be heard, and in no event shall the plan be altered, except within the objects and purposes of the subdistrict as set forth in the petition to organize the same.



§ 37-48-127. Execution of plans

The board of directors has full authority to devise, prepare for, execute, maintain, and operate all works or improvements necessary or desirable to complete, maintain, operate, and protect the works provided for by the official plan and to that end may employ and secure men and equipment under the supervision of the chief engineer or other agents or may in its discretion let contracts for such works, either as a whole or in parts.



§ 37-48-128. Contracts

When it is determined to let the work by contract, contracts in amounts in excess of ten thousand dollars shall be advertised after notice by publication calling for bids, and the board may reject any or all bids or may let the contract to the lowest responsible bidder who gives a good and approved bond with ample security, conditioned on the carrying out of the contract. Such contract shall be in writing and shall be accompanied by or shall refer to plans and specifications for the work to be done prepared by the chief engineer. Said contract shall be approved by the board of directors and signed by the president of the district and by the contractor and shall be executed in duplicate; but, in case of sudden emergency when it is necessary in order to protect the district, the advertising of contracts may be waived upon the unanimous consent of the board of directors; but the provisions of this section shall not apply if it is determined by the board of directors that the work be done on force account.



§ 37-48-129. Surveys and examinations

The board of directors also has the right to establish and maintain stream gauges, rain gauges, and a flood warning service with telephone or telegraph lines or telephone or telegraph service, and it may make such surveys and examinations of rainfall and flood conditions, streamflow, and other scientific and engineering subjects as are necessary and proper for the purposes of the district and may issue reports thereon.



§ 37-48-130. Cooperation with United States or other agencies

The board of directors also has the authority to enter into contracts or other arrangements with the United States government or any department thereof, with persons, railroads, or other corporations, with public corporations, with the state government of this or other states, and with irrigation, drainage, conservation, conservancy, or other improvement districts in this or other states for cooperation or assistance in constructing, maintaining, using, and operating the works of the district or for making surveys and investigations or reports thereon. It may purchase, lease, or acquire land or other property in adjoining states in order to secure outlets or for other purposes of the subdistrict and may let contracts and spend money for securing such outlets or other works in adjoining states.



§ 37-48-131. Access to lands - penalty

The board of directors or its employees or agents, including contractors and their employees and appraisers retained by the board and their assistants, may enter upon lands within or without the district in order to make surveys and examinations to accomplish the necessary preliminary purposes of the district or to have access to the work, being liable, however, for actual damage done; but no unnecessary damage shall be done. Any person or corporation preventing such entry commits a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of not more than fifty dollars.



§ 37-48-132. Removal of structures

(1) For the accomplishment of the official plan, the board of directors has full power to improve in alignment, section, grade, or location, or in any other manner, any watercourse; and it may remove, widen, lengthen, lower, raise, or otherwise change any public or private road bridge or railroad bridge, any flume, aqueduct, or telephone, telegraph, gas, oil, sewer, water, or other pipeline, or any other construction over, across, in, into, under, or through any such watercourse, or it may require the same to be done. Such provisions shall apply to all such changes specified by the official plan or reasonably necessary for the accomplishment of the same; but if any such change is made necessary in any construction because of the failure of the same to permit the free flow of water in such stream in time of flood or to permit the necessary enlargement or protection of the channel, the owner of such construction shall make such change and all adjustments of grade, roadway, track, approach, or other construction incidental thereto without cost to the subdistrict and without any claim for damages against the subdistrict or district; but the subdistrict shall pay the cost of excavating the earth for the enlargement of any channel or for placing earth for the filling of any channel where such excavation or filling is required as a part of the official plan in making the changes outlined in this section. The subdistrict shall not be required to make such fill or excavation unless the same would be necessary to the official plan if the construction or work so changed did not exist.

(2) Before the removal, change, or modification of any work or construction outlined in this section, the board of directors shall give notice to the owner thereof, requiring that the same be adapted to the official plan. In case such removals, changes, or adjustments are not commenced and completed by the owner within the respective times specified therefor in such notice, which time shall be reasonable under all circumstances, such removals, changes, or adjustments may be made by the district at the expense of the owner.



§ 37-48-133. Passing equipment through bridge or grade

In case it is necessary to pass any dredge boat or other equipment through a bridge or grade of any railroad company or other corporation, county, city, town, or other municipality, the board of directors shall give notice to the owner of said bridge or grade that the same shall be removed temporarily to allow the passage of such equipment or that an agreement be immediately entered into with regard thereto. The owner of said bridge or grade shall keep an itemized account of the cost of the removal and, if necessary, of the replacing of said bridge or grade; and the necessary and actual cost shall be paid by the subdistrict. In case the owner of said bridge or grade fails to commence or complete provision for the passage of said equipment within the time specified in the notice, the board of directors may remove such bridge or grade at the subdistrict's expense, interrupting traffic in the least degree consistent with good work and without unnecessary damage or delay. In case said board is hindered or prevented from so doing, the owner of said bridge or grade shall be liable for all damage resulting to the subdistrict therefrom.



§ 37-48-134. Functions and duties of board of managers

If the subdistrict has a board of managers, any of the functions and duties enumerated in sections 37-48-127 to 37-48-133 may be performed by the board of managers to the extent provided in the petition or in the rules and regulations of the subdistrict; except that all contracts shall be subject to approval by the board of directors and, further, except that title to all property acquired, developed, or constructed in the formulation, execution, and operation of the official plan of the subdistrict shall be taken and held in the name of the district, and the district shall hold and own the same for the purposes and objects of the subdistrict.



§ 37-48-135. Retention of personnel

If the subdistrict has a board of managers and if it is so provided in the petition or in the rules and regulations of the subdistrict, the board of managers may retain engineers, attorneys, and management and other personnel separate and apart from those employed by the district.



§ 37-48-136. Appointment of appraisers

If the plan of financing set forth in the petition and order creating the subdistrict utilizes special improvement bonds, paid by special assessments upon the property benefited within the subdistrict, as a means of financing the execution of the official plan, then, at the time of making its order organizing the district or at any time thereafter, the court shall appoint a board of three appraisers, referred to in this article as the "board of appraisers" or the "appraisers", whose duty it shall be to appraise the lands or other property within and without the district to be acquired for rights-of-way, reservoirs, and other works of the district and to appraise all benefits and damages accruing to all land within or without the district by reason of the execution of the official plan. Each of the appraisers, before taking up his duties, shall take and subscribe to an oath that he will faithfully and impartially discharge his duties as such appraiser and that he will make a true report of such work done by him. The appraisers at their first meeting shall elect one of their own number chairman, and minutes of their meetings shall be maintained. A majority of the appraisers shall constitute a quorum, and a concurrence of the majority in any matter within their duties shall be sufficient for its determination. The court, by order, may remove any appraiser at any time and shall fill all vacancies in the board of appraisers or may appoint a new board, as occasion may require, which new board, if appointed, shall perform all the duties and exercise all the powers of the board of appraisers of the district.



§ 37-48-137. Appraisals

(1) During the preparation of an official plan that utilizes special improvement bonds for financing, the board of appraisers shall examine and become acquainted with the nature of the plans for the improvement of the lands and other property affected thereby in order that they may be better prepared to make appraisals for the special improvement bonds.

(2) When the official plan utilizing special improvement bonds is adopted by the district, the secretary of the district shall at once notify the appraisers, and they shall thereupon proceed to appraise the benefits of every kind to all land and property within the subdistrict that will result from the special improvements to be financed by the special improvement bonds in the official plan. The appraisers shall also appraise the damages sustained and the value of the land and other property necessary to be acquired by the district in carrying out the official plan. In the progress of their work, the appraisers shall have the assistance of the attorney, engineers, secretary, and other agents and employees of the district or subdistrict.



§ 37-48-138. Report of appraisers - special improvement bonds

(1) The board of appraisers shall prepare a tabulated report of its findings, which shall be bound in book form and which shall be known as the conservation district appraisal record for special improvement bonds. Such record shall contain the names of the owners of property appraised as they appear on the tax rolls or from the records of the office of the county clerk and recorder, a description of the property appraised, and the amount of benefits appraised. No error in the names of the owners of property or in the descriptions thereof shall invalidate said appraisal or the levy of assessments or taxes based thereon if sufficient description is given to identify such property.

(2) When the report is completed, it shall be signed by at least a majority of the appraisers and deposited with the clerk of the court, who shall file it in the original case. At the same time certified copies of that part of the report giving the appraisal of benefits in any county other than that in which the original case is pending shall be made and filed with the county clerk and recorder of such county.



§ 37-48-139. Notice of hearing on appraisals

(1) Upon the filing of the report of the appraisers, the clerk of the court in which the original cause is pending shall, upon order of the court, give notice thereof by publication in each county in the subdistrict. It shall not be necessary for said clerk to name the parties interested, but the notice shall specify:

(a) The whole cost of the improvement, work, or acquisition;

(b) The share apportioned to each lot or tract of land;

(c) That complaints or objections may be made thereto, in writing, by the owners of the lands affected and filed in the office of the clerk of the court within ten days after the publication of such notice and that the same shall be heard and determined by the court.

(2) Where lands in different counties are mentioned in said report, it shall not be necessary to publish in each county a description of all the lands in the district, but only of that part of the said lands situate in the county in which publication is made.



§ 37-48-140. Hearing on appraisals

Any property owner may accept the appraisals of benefits as made by the appraisers and shall be construed to have done so unless, within ten days after the last publication provided for in section 37-48-139, he has filed exceptions to said report or to any appraisal of benefits. All exceptions shall be heard by the court, beginning not less than twenty days nor more than thirty days after the last publication provided for in section 37-48-139, and determined in advance of other business so as to carry out, liberally, the purposes and needs of the subdistrict. The court may, if it deems necessary, return the report to the board of appraisers for its further consideration and amendment and may enter its order to that effect. If, however, the appraisal roll as a whole is referred back to the appraisers, the court shall not resume the hearing thereon without new notice, as for an original hearing thereon; but the court may, without new notice, order the appraisers to revise and amend the roll when the order of the court specifies the changes to be made.



§ 37-48-141. Decree on appraisals

If it appears to the satisfaction of the court, after having heard and determined all said exceptions, that the estimated cost of constructing the improvements contemplated in the official plan is less than the benefits appraised, the court shall approve and confirm said appraisers' report as so modified and amended, and such findings and appraisals shall be final and incontestable, except as provided in this article. In case the court finds that the benefits appraised are less than the estimated total cost of the execution of the official plan, exclusive of interest on deferred payments, it may at its discretion return said official plan to the directors of the district with an order directing them to prepare new or amended plans, or it may dissolve the subdistrict after having provided for the payment of all expenses theretofore incurred.



§ 37-48-142. Filing decree

Upon the entry of the order of the court approving the report of the appraisers, the clerk of the said court in which the same is entered shall transmit to the secretary of the district a certified copy of the said decree and of the appraisals as confirmed by the court.



§ 37-48-143. Validation of irregular proceedings

(1) Minor insubstantial irregularities in any notice or proceeding shall not make any proceeding invalid.

(2) In case it is found upon a hearing that, by reason of some irregularity or defect in the proceedings, the appraisal has not been properly made, the court may, nevertheless, on having proof that expense has been incurred which is a proper charge against the property of the complainant, render a finding as to the amount of benefits to said property and appraise the proper benefits accordingly, and thereupon said land shall be assessed as other land equally benefited.

(3) In the event that at any time, either before or after the issuance of bonds, the appraisal of benefits, either as a whole or in part, is declared by any court of competent jurisdiction to be invalid by reason of any defect or irregularity in the proceedings therefor, whether jurisdictional or otherwise, the said district court where the original case is pending is authorized, on the application of the board of directors of the said district or on the application of any holder of any bonds which may have been issued pursuant to this article, promptly and without delay to remedy all defects or irregularities, as the case may require, by causing to be made a new appraisal of the amount of benefits against the whole or any part of the lands in the said district, as the case may require.



§ 37-48-144. Compensation of appraisers

Appraisers, when appointed under the provisions of this article, shall receive such reasonable compensation as shall be fixed by the court in its order of appointment.



§ 37-48-145. Preliminary fund

(1) As soon as any subdistrict has been organized, the board of directors may fix the amount of assessment upon the property within the subdistrict at a level rate to be used for the purpose of paying the expenses of organization, for surveys and plans, and for other incidental expenses that may have been incurred prior to the time when money is received from the sale of bonds or otherwise. Such assessment shall not exceed five mills for every dollar of valuation for assessment of such property unless the petition for creation of the subdistrict and the order for the district court thereon provides for a higher rate. In accordance with the schedule prescribed by section 39-5-128, C.R.S., the amount of assessment for each dollar of valuation for assessment shall be certified to the boards of county commissioners of the various counties in which the district, or any portion thereof, is located and by them included in their next annual levy for state and county purposes. Said amount shall be collected for the use of such subdistrict in the same manner as are taxes for county purposes, and the revenue laws of the state for the levy and collection of ad valorem taxes on real estate for county purposes, except as modified in this article, shall be applicable for the levy and collection of the amount certified by the directors of such district as aforesaid, including the enforcement of penalties and forfeiture for delinquent taxes.

(2) All collections made by the county treasurer pursuant to such levy shall be paid to the treasurer of the district on or before the tenth day of the next succeeding calendar month. If such items of expense have already been paid in whole or in part from moneys advanced by the district for subdistrict use or from other sources, they may be repaid from the receipts of such levy, and such levy may be made even though the work proposed may have been found impracticable or for other reasons may have been abandoned. The information collected by the necessary surveys, the appraisal of benefits and damages, and other information and data are declared to constitute benefits for which an assessment may be levied. In case a district is dissolved or abandoned for any cause whatsoever before the work is constructed, the data, plans, and estimates which have been secured shall be filed with the clerk of the court in which the district was organized and shall be matters of public record available to any person interested.



§ 37-48-146. Power to borrow money for the preliminary fund

In order to facilitate the preliminary work, the board of directors may borrow money at a net effective interest rate as determined by the board and, as evidence of the debt so contracted, may issue and sell or may issue to contractors or others negotiable evidences of debt, in this article called "warrants", and may pledge, after it has been levied, the preliminary assessment of not exceeding five mills for the repayment thereof, or may pledge the revenue from any service charge or user fee to be levied by the subdistrict. If any warrant so issued by the board of directors is presented for payment and is not paid for want of funds in the treasury, that fact, with the date of presentation, shall be endorsed on the back of such warrant, which shall thereafter draw interest at the rate specified in the endorsement, not exceeding the net effective interest rate as when issued, until such time as there is money on hand sufficient to pay the amount of said warrant with interest.



§ 37-48-147. Directors bound by financing plan

(1) The board of directors of the district shall be bound by the plan of financing set forth in the petition for the organization of the subdistrict and approved by the decree of the district court. The appointment of appraisers shall not be necessary if the official plan adopted does not utilize special improvement bonds as a means of financing the subdistrict official plan, but the district or the subdistrict board of managers, as the case may be, may nevertheless retain appraisers as needed to appraise the value of property to be acquired.

(2) If the plan of financing provides for the issuance of general obligation bonds of the subdistrict, such bonds shall be signed "Water Users' Association No. .... in the Rio Grande Water Conservation District, by .........., President, Attest .........., Secretary", or "Special Improvement District No. .... in the Rio Grande Water Conservation District, by .........., President, Attest .........., Secretary". They shall be countersigned by the treasurer. General obligation bonds shall recite that they are obligations of the subdistrict, are issued pursuant to the provisions of this article, and are to be payable at the time, in the manner, and with the rate of interest therein specified and that the same were issued under and pursuant to a court decree and a resolution of the board of directors authorizing the issue of said obligations and referring to the date of said resolution. Said bonds shall further recite that they are payable from funds to be derived by special assessments and tax levies against the property in said subdistrict and other revenues derived from the operation of the subdistrict's official plan, as provided by the plan of financing in the petition for organization of the subdistrict, and not otherwise, that the same are not to be deemed to be an obligation of the Rio Grande water conservation district but only an obligation of said subdistrict, and that the district itself is not to be obligated in any manner for the payment of said bonds. If there is a board of managers for the subdistrict, the resolution of the board of directors authorizing said obligations shall be approved by the board of managers before being adopted by the board of directors.



§ 37-48-148. Special assessments - procedure in making

(1) If the proceedings for the organization of the subdistrict, including the petition and the decree entered thereon, provide for the financing of the construction or acquisition of the works or other improvements proposed and of the other steps necessary to the development and implementation of the subdistrict's official plan by special assessments to be levied against the appraised benefits to property within said subdistrict, then the board of directors may make special assessments from time to time, as required, and, in making the assessments, the board shall be guided by the procedure for the levy of similar assessments under the conservancy law of the state of Colorado, articles 1 to 8 of this title, and particularly the provisions of said law appearing in sections 37-5-104 to 37-5-106, and the same shall apply to subdistricts created under this article.

(2) From time to time, as the affairs of the subdistrict may demand, the board of directors may levy on all property to which benefits are provided by the subdistrict's official plan a special assessment of such portion of said benefits as may be found necessary by the board to pay the cost of any appraisal, the preparation and execution of the official plan for said subdistrict, and the superintendence of construction and administration during the period of construction, plus ten percent of the total to be added for contingencies, but not to exceed in the total of principal the appraised benefits so adjudicated. The special assessments, to be known as the "construction fund special assessment", shall be apportioned to and levied on each tract of land or other property in the district in proportion to the benefits appraised and not in excess thereof, and in case special improvement bonds are issued, as provided in section 37-48-149, then the amount of interest that will accrue on such bonds as estimated by the board of directors shall be included in and added to the assessment, but the interest to accrue on account of the issuance of the special improvement bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and cost of making the improvement are or are not equal to or in excess of the benefits appraised.

(3) As soon as the special assessment is levied, the secretary of the subdistrict, at the expense thereof, shall prepare in duplicate an assessment of the subdistrict. It shall be in the form of a well-bound book endorsed and named "Construction Fund Special Assessment Record of Water Users' Association No. ....., or Special Improvement District No. ....., of the Rio Grande Water Conservation District". Said record shall be in the form of similar records for conservancy districts under the laws of this state, particularly as provided in section 37-5-104. The special assessments may be paid in the manner provided in section 37-5-105 relating to conservancy districts under the laws of this state. All proceedings provided in said sections with respect to conservancy districts shall apply to the special assessments, the records thereof, and the manner of payment of special assessments of subdistricts organized under this article.



§ 37-48-149. Special improvement bonds

(1) The board of directors of the district may issue as obligations of the subdistrict, not as obligations of the Rio Grande water conservation district, special improvement bonds to be paid out of special improvement assessments made by the board of directors against all lands in the subdistrict benefited by the improvements financed by the bond proceeds, which special improvement assessments shall not exceed in the aggregate an amount equal to ninety percent of the amount of benefits determined to have accrued to said lands by reason of such improvements and unpaid at the time of issue of said bonds. Such bonds shall contain a recital to the effect that they are issued under and in accordance with the provisions of this article as special improvement bonds and are payable out of special improvement assessments to be levied against the property in said subdistrict and not otherwise.

(2) The special improvement bonds issued pursuant to subsection (1) of this section shall be signed "Water Users' Association No. ....., or Special Improvement District No. ....., of the Rio Grande Water Conservation District, by .........., President", and countersigned ".........., Treasurer". Otherwise said bonds shall be in such denominations and become due at such dates, with interest at such rate, payable either annually or semiannually, but not exceeding the rate of ten percent per annum, and contain such other provisions as may be fixed by the board of directors, not inconsistent with the provisions of this article. Except as otherwise expressly modified in this article, the law relating to the form and issuance of special improvement bonds of conservancy districts under the laws of this state, particularly section 37-5-106, shall apply and govern officers of the district in the issuance and sale of said bonds; and other provisions of said law with respect to the levy of assessments for the payment of said bonds with interest, particularly section 37-5-110, shall likewise be applicable to the bonds of a subdistrict organized under this article. If the subdistrict has a board of managers, the board of managers shall annually determine and certify to the board of directors of the district the total amount of the special improvement assessments to be collected; and the board of directors of the district, if it deems the amount so certified to be correct, shall order and levy the total special improvement assessments and otherwise conform to the procedure set forth in section 37-5-110.



§ 37-48-150. Manner of collection - tax sale - certificate of purchase - tax deed

(1) Lands sold for delinquent special improvement assessments, special assessments, service charges, or user fees under this article shall be struck off to the district, or bid in for the district, in like manner and effect, including issuance of a deed therefor, as provided by law with respect to lands struck off to, or bid in for, counties, cities, or towns, as the case may be; but, when a certificate of purchase has been issued to the district with respect to any lands, no certificate of purchase for subsequent special improvement assessments, special assessments, service charges, or user fees shall be issued with respect to the same lands, except to the district, until all special improvement assessments, special assessments, service charges, or user fees represented by certificates of purchase held by the district have been redeemed or paid.

(2) No holder of such certificate of purchase, other than the district, shall be entitled to a tax deed thereon, except upon payment of all special improvement assessments, special assessments, service charges, or user fees subsequent to such certificate of purchase that are due and unpaid or unredeemed, at the time of issuance of the tax deed; and the tax deed so issued to such holder shall be subject to future unpaid special improvement assessments, special assessments, service charges, or user fees. Any such holder of a certificate of purchase may, at any time after three years after issuance thereof, present the same to the county treasurer, together with all subsequent certificates held by him or her, as evidence of subsequent payment of special improvement assessments, special assessments, service charges, or user fees, and request the county treasurer to issue one tax deed thereon; and one tax deed shall be issued accordingly in the same manner as other tax deeds.

(3) The district may, at any time after three years after issuance of any such certificate of purchase held by the district, present the same to the county treasurer, together with all subsequent certificates of purchase held by it, as evidence of unpaid subsequent special improvement assessments, special assessments, service charges, or user fees, and request the county treasurer to issue one tax deed thereon, and one deed shall be issued accordingly in the same manner as other tax deeds; but such tax deeds shall not prejudice the parity of any existing lien for general taxes. Upon the delivery of the tax deed, the conservation district shall have and enjoy all the rights of an owner in fee simple to the lands described therein; but no sale of such land shall be made by the district, except one subject to the lien of special improvement assessments, special assessments, service charges, or user fees due and unpaid subsequent to the issuance of the tax deed to the district as well as to future unpaid special improvement assessments, special assessments, service charges, or user fees, nor shall the district convey such property by deed with covenants of warranty, nor shall any sale of such property be made for less than the principal amount of the original special improvement assessments, special assessments, service charges, or user fees thereon remaining due and unpaid, unless such sale is approved by an order of the district court in which the organization proceedings of the district are filed.

(4) The district, by resolution of its board of directors, may sell, assign, and deliver any such certificates held by the district for such sum as the board of directors may determine and authorize; but no such sale or assignment shall be made that does not include all certificates held by the district with respect to the same land. Upon presentation and surrender of such certificates by the assignee thereof to the county treasurer, such officer shall accept the same in payment of the special improvement assessments, special assessments, service charges, or user fees represented thereby, unless such purchaser requests a tax deed thereon as provided in this section. No such assignment shall be made by the district for less than the principal sum represented by the certificate assigned, except upon order approving the assignment made by the district court wherein the organization proceedings of the district are pending.



§ 37-48-151. Collection by civil action

In addition to all other remedies for collection of assessments, including special improvement assessments, special assessments, service charges, or user fees, provided by this article, and cumulative therewith, the district may, at any time after three years after the issuance of any certificate of purchase held by the district, bring civil action to foreclose the lien for special improvement assessments, special assessments, service charges, or user fees, represented by all certificates of purchase held by the district with respect to the same land and for other relief with respect to such land as provided by the Colorado rules of civil procedure then in effect for the foreclosure of liens on real property; but no statute of limitations shall be applicable to the rights of the district arising from any special improvement assessments, special assessments, service charges, or user fees, and no decree, or sale of lands thereunder, shall be made except one subject to the lien of future unpaid installments of special improvement assessments, special assessments, service charges, or user fees. The county treasurer shall be made a party to any action of the district authorized by this section.



§ 37-48-152. Special improvement assessments constitute perpetual lien

All special improvement assessments against appraised benefits and interest thereon and penalties for default of payment thereof, together with the cost of collecting the same, from the date of the filing of the construction fund special assessment record in the office of the treasurer of the county wherein the lands and property are situate shall constitute a perpetual lien in an amount not in excess of the benefits severally appraised upon the land and other property against which said special improvement assessments have been levied and such benefits appraised; and no sale of said property to enforce any general state, county, city, town, or school tax or other lien shall extinguish the perpetual lien of said special improvement assessment. At any time, any landowner may pay the full amount of said special improvement assessment, and thereafter the property of any such landowner shall be clear and free from said lien and shall not be subject to special improvement assessment for and on account of benefits appraised against any other land or default in the payment of special improvement assessments made against any other land.



§ 37-48-153. Directors to remedy defects - special improvement assessments - special assessments

If any special improvement assessment, special assessment, service charge, or user fee made under the provisions of this article proves invalid, the board of directors shall, by subsequent or amended acts or proceedings, promptly and without delay remedy all defects or irregularities, as the case may require, by making and providing for the collection of new special improvement assessments, special assessments, service charges, or user fees, or otherwise.



§ 37-48-154. Records of assessments, service charges, or user fees as evidence

The record of special improvement assessments, special assessments, service charges, or user fees contained in the respective records of the district shall be prima facie evidence in all courts of all matters therein contained.



§ 37-48-155. Defects in notice perfected

Whenever notice is provided for in this article, if the court finds that due notice was not given, jurisdiction shall not thereby be lost or the proceedings abated or held void, but the court shall continue the hearing until such time as proper notice may be given and shall thereupon proceed as though proper notice had been given in the first instance. If any appraisal, special improvement assessment, special assessment, levy, service charge, or user fee or other proceeding relating to said district is held defective, then the board of directors may file a motion in the cause in which said district was organized to perfect any such defect, and the court shall set a time for hearing thereon. If the original notice as a whole is held to be sufficient but faulty only with reference to publication as to certain particular lands or as to service as to certain persons, publication of the defective notice may be ordered as to the particular lands, or service may be made on the persons not properly served, and said notice is thereby corrected without invalidating the original notice as to other lands or persons.



§ 37-48-156. Contracts of subdistricts

(1) When the official plan so provides, it shall be lawful for any subdistrict to make contracts as follows:

(a) A water users' association, public entity, nonprofit corporation, not-for-profit corporation, carrier ditch company, mutual ditch or reservoir company, unincorporated ditch or reservoir company, or cooperative association may bind itself to levy an annual assessment for the use of water and to secure the assessment by liens on land and water rights or in such other manner as may be provided by law.

(b) Any person or corporation landowner may create a mortgage lien upon lands or give other security satisfactory to the board or any other contracting agency, and all such contracts shall provide for forfeiture of the use of water for nonpayment of assessments or installments in the same manner and procedure as provided by statute for forfeiture of stock in a mutual ditch or reservoir company.



§ 37-48-157. Issuance of general obligation bonds - revenue bonds

(1) (a) In the name of the subdistrict and not otherwise, when authorized by the plan of organization and decree of court organizing said subdistrict to do so, the district may issue general obligations or bonds which shall constitute a lien against the real property in said subdistrict. Said obligations shall bear interest at a rate such that the net effective interest rate of the issue does not exceed the maximum net effective interest rate authorized. Interest shall be payable semiannually, and said obligations may be made payable in series becoming due not less than five years and not more than fifty years after the date of issue. The bonds may be sold in one or more series at par, or below or above par, at public or private sale, in such manner and for such price as the district, in its discretion, shall determine. As an incidental expense of the issuance, the district, in its discretion, may employ financial and legal consultants in regard to the financing of the official plan. The district may exchange all or a part of its bonds for all or an equivalent part of property or services included in the official plan for which the bonds are issued, the exchange to be preceded by determination of the fair value of the property or services exchanged for the bonds. Such determination shall be by resolution of the board of directors and shall be conclusive.

(b) Such bonds are to be paid from assessments levied from time to time, as the bonds and interest thereon become due, against the taxable property in said subdistrict and not otherwise. Such levies shall not be limited as to rate or amount; except that they shall not exceed a rate reasonably required to yield funds needed to pay said bonds and interest as they mature, plus any other amounts required for debt service, less the amount of any other funds available to the subdistrict for payment of said bonds and debt service. The board of directors of said district shall certify, to the boards of county commissioners of the several counties in which said subdistrict or any part thereof is located, the amount of the levy necessary to be made upon the taxable property in the subdistrict to yield the required funds becoming due on all outstanding bonds at the same time that certifications of the district's mill levy assessment for general district purposes are made, and the procedure for the assessment and collection of ad valorem taxes of the county is, except as may be otherwise provided in this article, made applicable and is to be followed in the levy of assessments for payment of taxes and collection of principal and debt service on such general obligations or bonds. If the subdistrict has a board of managers, said board of managers shall certify to the district board the amount of money needed to be raised by such assessment, and the district board shall, if it deems the amount to be correct, thereupon determine the levy necessary to raise such funds and certify the same to the boards of county commissioners as provided in this section.

(2) (a) The subdistrict, in its own name, may issue revenue bonds to finance, in whole or in part, the construction of works, reservoirs, or other improvements provided for in the official plan for the beneficial use of water for the purposes for which it has been or may be appropriated, whether or not the interest on such bonds may be subject to taxation. Such revenue bonds shall be issued in such denominations and with such maximum net effective interest rate as may be fixed by the board of directors of the district and shall bear interest such that the net effective interest rate of the bonds does not exceed the maximum net effective interest rate authorized. The bonds may be sold in one or more series at par, or below or above par, at public or private sale, in such manner and for such price as the district, in its discretion, shall determine. As an incidental expense of the issuance, the subdistrict, in its discretion, may employ financial and legal consultants in regard to the financing of the official plan. The subdistrict may exchange all or a part of its bonds for all or an equivalent part of property or services included in the official plan for which the bonds are issued, the exchange to be preceded by determination of the fair value of the property or services exchanged for the bonds. Such determination shall be by resolution of the board of directors and shall be conclusive.

(b) The board of directors shall pledge only rental proceeds, service charges, user fees, and other income, or any combination thereof, from such works, plans of water management, or other improvements of the subdistrict, and neither the district nor the subdistrict shall be otherwise obligated for the payment thereof. At the time said revenue bonds are issued, the board of directors of the district shall make and enter in the minutes of the proceeding a resolution that sets out the due dates of such revenue bonds, the rates of interest thereon, the general provisions of the bonds, and a recital that the same are payable only out of the rental proceeds, service charges, and other income, or any combination thereof that are pledged for payment of the revenue bonds. In addition, the board of directors shall require the payment of rental charges, service charges, or other charges by the political subdivisions, persons, or land owners that are to use or derive benefits from the water or other services financed by the revenue bonds. Such charges shall be sufficient to pay operation and maintenance expenses of any works or improvements or any water management plan financed by the revenue bonds, to meet said revenue bond payments, and to accumulate and maintain reserve and replacement accounts pertaining thereto as set forth in such resolution. Such resolution shall be irrepealable during the time that any of the revenue bonds are outstanding and unpaid. The revenue bonds shall be signed "Water Users' Association No. ... in the Rio Grande Water Conservation District, By ............, President. Attest ..........., Secretary" or "Special Improvement District No. ... in the Rio Grande Water Conservation District, By ........., President. Attest ............, Secretary", and they shall be countersigned by the treasurer.



§ 37-48-158. Board to certify tax assessments

To maintain, operate, and preserve ditches, canals, reservoirs, or other improvements made pursuant to this article and to strengthen, repair, and restore the same, when needed, for operation of any plan of water management, and for the purpose of defraying any incidental expenses of the subdistrict, the board of directors may, at the time of certification of the general district mill levy to the boards of county commissioners of the counties in which the district is located, certify also, to the boards of county commissioners of the counties in which said subdistrict or any part thereof is located, an additional assessment upon the taxable property within the subdistrict, not to exceed five mills for every dollar of valuation for assessment within said subdistrict, for the purpose of raising funds to be used for the maintenance and operation of the subdistrict's official plan. If there is a board of managers for the subdistrict, the amount of money needed to be raised by such assessment shall be certified by the board of managers to the district board of directors in time for inclusion of the amount in the district budget for the succeeding calendar year. Assessments so certified shall be levied by the boards of county commissioners of the counties in which said subdistrict is situate on the property of said subdistrict in their respective counties, to be collected by the county treasurers of the several counties and delivered to the treasurer of the district in like manner and with like effect as is provided for the collection and return of other assessments under this article. The whole assessment shall be due and payable as and when taxes for county purposes levied in the same year are due and payable. The said assessments shall be in addition to any special improvement assessment or special assessment that has been levied against benefits appraised for and on account of construction.



§ 37-48-159. Sinking fund

Said district may provide for a sinking fund for the ultimate payment of any of the obligations of any subdistrict. Such sinking fund may be invested as provided in section 37-48-111.



§ 37-48-160. Subdistrict budget

A subdistrict existing pursuant to this article shall be an agency of the district for purposes of compliance with the provisions of the "Local Government Budget Law of Colorado", part 1 of article 1 of title 29, C.R.S.; and the board of managers thereof, if any, shall prepare and submit to the district the budget estimates of its expenditure requirements and its estimated revenues for the ensuing budget year, as provided in section 29-1-105, C.R.S.



§ 37-48-175. Election to authorize debt

Except for the issuance of refunding bonds or other funding or refunding of obligations which does not increase the net indebtedness of the district or any subdistrict so proceeding, no indebtedness shall be incurred by the issuance of general obligation bonds of any subdistrict or by any contract by which the district or a subdistrict agrees to repay as general obligations or other obligations constituting a "general obligation debt by loan in any form", as such term is used in section 6 of article XI of the state constitution, of the district or subdistrict, respectively, to the federal government, any political subdivision, or any person over a term not limited to the then current fiscal year any project costs advanced thereby under any contract for the acquisition or improvement of the facilities or any interest therein, or for any project, advanced by the issuance of securities of such a political subdivision or person to defray any cost of the project or of the facilities or an interest therein thereby acquired and becoming a part of the facilities of the district or subdistrict, or otherwise advanced, unless a proposal of issuing the subdistrict's general obligation bonds or of incurring an indebtedness by the district or subdistrict by making such a contract is submitted to the electors of the district or subdistrict, as the case may be, and is approved by a majority of such electors voting on the proposal at an election held for that purpose in accordance with this article and with all laws amendatory thereof and supplemental thereto.



§ 37-48-176. Definition of elector

(1) An "elector", "elector of the district", or "elector of the subdistrict", or any term of similar import, means a person:

(a) Who, at the time of the election, is qualified to vote in general elections in this state; and

(b) Who either:

(I) Is a resident of the district or subdistrict proposing to incur an indebtedness at the time of the election; or

(II) Owns real property within the district or subdistrict that is subject to special improvement assessments, special assessments, or service charges of the subdistrict.

(2) Registration pursuant to the laws concerning general elections or any other laws shall not be required.



§ 37-48-177. Elections

Whenever in this article an election of the electors of the district or a subdistrict therein is permitted or required, the election may be held separately at a special election or may be held concurrently with any primary or general election held under the laws of this state; but no election shall be held at the same time as any regular election of any city, town, or school district if any part of the area thereof is located within the boundaries of the district or subdistrict, as the case may be.



§ 37-48-178. Election resolution

(1) The board of directors shall call any election by resolution adopted at least thirty days prior to the election.

(2) Such resolution shall recite the objects and purposes of the election, the date upon which such election shall be held, and the form of the ballot.

(3) In the case of any election not to be held concurrently with a primary or general election, the board of directors shall provide in the election resolution or by supplemental resolution for the appointment of sufficient judges and clerks of the election, who shall be electors of the district or the subdistrict holding the debt election, and in such event shall set their compensation. The election resolution or a supplemental resolution shall also then designate the precincts and polling places, but a supplemental resolution may modify such a description of precincts and polling places without repeating such description in full. The description of precincts may be made by reference to any order of the governing body of any county, municipality, or other political subdivision in which the district or subdistrict or any part thereof is situated, or by reference to any previous order or other instrument of such a governing body, or by detailed description of such precincts, or by other sufficient description.

(4) Precincts established by any such governing body may be consolidated in the election resolution by the board of directors in a sufficient number which it deems expedient for the convenience of the electors for any election not to be held concurrently with a primary or general election.

(5) If the election shall be held concurrently with a primary or general election held under the laws of this state, the judges of election for such primary or general election shall be designated as the judges of the election for the election held pursuant to this article, and they shall receive such additional compensation, if any, as the board of directors shall set by the election resolution.



§ 37-48-179. Conduct of election

(1) Except as otherwise provided in this article, an election held pursuant to this article shall be opened and conducted in the manner then provided by the laws of this state for the conduct of general elections.

(2) If an election is held concurrently with a primary or general election, the county clerk and recorder of each county in which the district or subdistrict holding the debt election is located shall perform for the district or subdistrict election the acts provided by law to be performed by such officials. If an election is not held concurrently with a primary or general election, such acts shall be performed by the secretary of the district with the assistance of such county clerk and recorders. The board of directors and such county clerk and recorders are authorized to agree among themselves upon the division of such acts and the determination of persons to perform them.

(3) An elector of the district may vote in any election by absentee voter's ballot under such terms and conditions, and in substantially the same manner insofar as is practicable, as prescribed in article 13.5 of title 1, C.R.S., except as specifically modified in this article.

(4) All acts required or permitted therein to be performed by a county clerk and recorder shall be performed by each one respectively in the event of a primary or general election and by the secretary or assistant secretary of the board of directors in the event of any other election, unless the services of the county clerk and recorder in each such county are contracted for, but no oath shall be administered by the secretary or assistant secretary unless he is also an officer authorized to administer oaths.

(5) Application may be made for an absentee voter's ballot not more than twenty days and not less than four days before the election.

(6) No consideration shall be given nor distinction made with reference to any person's affiliation or the lack thereof.

(7) The return envelope for the absentee voter's ballot shall have printed on its face an affidavit substantially in the following form:

"State of Colorado, County of ........., I, ............, being first duly sworn according to law, depose and say that my residence and post-office address is ....................; that I am a person qualified to vote in general elections in the State of Colorado and am a resident of the Rio Grande Water Conservation District or Water Users' Association No. ... or Special Improvement District No. ... in the Rio Grande Water Conservation District, as may be appropriate, at the time of this election.

..................................................

Signature of voter

Subscribed and sworn to before me this ... day of............, 20...

..................................................

(Signature of notary public,

county clerk and recorder,

or other officer authorized

to administer oaths) (SEAL)

.................................................

Title of office"

(8) In any such election at which voting machines are used, the board of directors shall provide paper ballots for absentee voters containing the same question as is to be submitted to the electors by the voting machines, subject to the provisions of subsection (9) of this section.

(9) The district or subdistrict may provide for mail voters to cast their mail voters' ballots on voting machines expressly provided for that purpose, if each mail voter indicates by affidavit that he or she is qualified to vote at the election and will be a mail voter, pursuant to article 13.5 of title 1, C.R.S., and all laws supplemental thereto.



§ 37-48-180. Notice of election

Notice of such election shall be given by publication by three consecutive weekly insertions in at least one newspaper of general circulation in the district or subdistrict holding the election, as determined by the board of directors. No other notice of an election held under this article need be given, unless otherwise provided by the board. A supplemental notice may be given by publication at such times and places as the board may determine to be necessary or convenient for correcting or otherwise modifying the original notice of election or for any other purpose.



§ 37-48-181. Polling places

(1) All polling places designated by resolution for an election shall be within the territorial limits of the district or subdistrict holding the election; but, if an election of the district or subdistrict is held concurrently with a primary or general election, the polling place for each precinct located wholly or partially within the district or subdistrict shall be the polling place for such precinct for the district or subdistrict election, regardless of whether or not such polling place is within the district or subdistrict.

(2) If the election of the district or subdistrict is not held concurrently with a primary or general election held under the laws of this state, there shall be one polling place in each of the election precincts which are used in the primary and general elections or in each of the consolidated precincts fixed by the board of directors.



§ 37-48-182. Election supplies

(1) The secretary of the district shall provide at each polling place ballots or ballot labels, or both, ballot boxes or voting machines, or both, instructions, electors' affidavits, and other materials and supplies required for an election by any law; and the secretary may provide ballots and marking devices suitable for voting and for the votes on the ballots to be counted on electronic vote-tabulating devices.

(2) Election officials may require the execution of an affidavit by any person desiring to vote at any election of the district or subdistrict to evidence his qualifications to vote, which affidavit shall be prima facie evidence of the facts stated therein.



§ 37-48-183. Election returns

(1) In the case of any election held under this article which is not held concurrently with a primary or general election, the election officials shall make their returns directly to the secretary of the district for the board of directors.

(2) In the case of any election held under this article which is consolidated with any primary or general election, the returns thereof shall be made and canvassed at the time and in the manner provided by law for the canvass of the returns of such primary or general election. Such canvassing body shall certify promptly and shall transmit to the secretary of the district for the board of directors a statement of the result of the vote upon any proposition submitted under this article.

(3) Upon receipt by the board of directors of election returns from election officials or upon receipt of such certificate from each such canvassing body, the board shall tabulate and declare the results of the election at any regular or special meeting held not earlier than five days following the date of the election.

(4) The board of directors shall cause the results of the election to be published at least one time in at least one newspaper having general circulation in the district.



§ 37-48-184. Debt election contests

(1) Any election declared to have carried on an authorization to issue any bonds, by approval of the bond question, or otherwise to incur an indebtedness by approval of the question thereon may be contested by any elector of the district or subdistrict holding the debt election by suit against it as contestee and defendant in any district court of any county in which the district or subdistrict holding the election is wholly or partially situate:

(a) When illegal votes have been received or legal votes rejected at the polls in sufficient numbers to change the results;

(b) For any error or mistake on the part of any of the judges of election, any county clerk and recorder, the secretary of the district, or their respective officers and employees in counting or declaring the result of the election, if the error or mistake is sufficient to change the result;

(c) For malconduct, fraud, or corruption on the part of any of the judges of election, any county clerk and recorder, the secretary of the district, or their respective officers and employees, if the malconduct, fraud, or corruption is sufficient to change the result;

(d) When the bonds or other indebtedness is authorized to be issued for an invalid purpose; or

(e) For any other cause which shows that the bonds or other indebtedness is not validly authorized at the election.

(2) The style and form of process, the manner of service of process and papers, the fees of officers, and judgment for costs and execution thereon shall be according to the rules and practices of the court.

(3) Before the court shall take jurisdiction of the contest, the contestor shall file with the clerk of the court a bond, with sureties, to be approved by the judge thereof, running to the district or subdistrict holding the debt election as contestee and conditioned to pay all costs in case of failure of the contestor to maintain his contest.

(4) When the validity of any bond or other indebtedness election is contested, the plaintiff or plaintiffs, within thirty days after the returns of the election are canvassed and the results thereof declared and published, or last published, as the case may be, shall file with the clerk of the court a verified written complaint setting forth specifically:

(a) The name of the party contesting the election and a statement that the plaintiff or each plaintiff is an elector of the district or subdistrict holding the election;

(b) The proposition or propositions voted on at the election which are contested, the name of the district or the subdistrict as defendant and contestee, and the date of the election; and

(c) The particular grounds of such contest.

(5) No such contest shall be maintained and no election shall be set aside or held invalid unless such a complaint is filed within the period prescribed in subsection (4) of this section.

(6) Except as otherwise provided in this article, the election laws pertaining to contested election cases of municipal offices as provided in part 13 of article 10 of title 31, C.R.S., of the "Colorado Municipal Election Code of 1965", as from time to time amended, shall be applicable to bond or other indebtedness elections; but any such contest shall be regarded as one contesting the outcome of the vote on the proposition authorizing the issuance of securities or otherwise incurring the indebtedness, rather than election to office, and the district or subdistrict as contestee, rather than a person declared to have been elected to office, shall be regarded as the defendant.

(7) If the board of directors declares the proposition authorizing the issuance of bonds or otherwise incurring the indebtedness to have carried and no contest is duly filed or if such a contest is filed after it is favorably terminated, the board may issue the bonds or otherwise incur the indebtedness authorized at the election at one time or from time to time.



§ 37-48-185. Covenants and other provisions in bonds

(1) Any resolution providing for the issuance of any bonds under this article payable from pledged revenues and any indenture or other instrument or proceedings pertaining thereto may at the discretion of the board of directors contain covenants or other provisions, notwithstanding that such covenants and provisions may limit the exercise of powers conferred by this article, in order to secure the payment of such bonds, in agreement with the holders of such bonds, including, without limitation, covenants or other provisions as to any one or more of the following:

(a) The pledged revenues and, in the case of general obligations, the taxes to be fixed, charged, or levied and the collection, use, and disposition thereof, including, without limitation, the foreclosure of liens for delinquencies, the discontinuance of services, facilities, or use of any properties or facilities, prohibition against free service, the collection of penalties and collection costs, and the use and disposition of any moneys of the district or subdistrict issuing bonds, derived or to be derived, from any source designated;

(b) The acquisition, improvement, or equipment of all or any part of properties pertaining to any project or any facilities;

(c) The creation and maintenance of reserves or sinking funds to secure the payment of the principal of and the interest on any bonds or of the operation and maintenance expenses of any facilities, or part thereof, and the source, custody, security, regulation, use, and disposition of any such reserves or funds, including, without limitation, the powers and duties of any trustee with regard thereto;

(d) Limitations on the powers of the district or subdistrict to acquire or operate, or permit the acquisition or operation of, any structures, facilities, or properties which may compete or tend to compete with any facilities;

(e) The vesting in a corporate or other trustee or trustees of such property, rights, powers, and duties in trust as the board of directors may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the holders of bonds, and limiting or abrogating the rights of such holders to appoint a trustee, or limiting the rights, duties, and powers of such trustee;

(f) Events of default, rights, and liabilities arising therefrom and the rights, liabilities, powers, and duties arising upon the breach by the district or subdistrict of any covenants, conditions, or obligations;

(g) The terms and conditions upon which the holders of the bonds or of a specified portion, percentage, or amount thereof, or any trustee therefor, shall be entitled to the appointment of a receiver, which receiver may enter and take possession of any facilities or service, operate and maintain the same, prescribe fees, rates, and other charges, and collect, receive, and apply all revenues thereafter arising therefrom in the same manner as the district or subdistrict itself might do;

(h) A procedure by which the terms of any resolution authorizing bonds or any other contract with any holders of district or subdistrict bonds, including, without limitation, an indenture of trust or similar instrument, may be amended or abrogated, and as to the proportion, percentage, or amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(i) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived; and

(j) All such acts and things as may be necessary or convenient or desirable in order to secure the bonds or, in the discretion of the board of directors, tend to make the bonds more marketable, notwithstanding that such covenant, act, or thing may not be enumerated in this article, it being the intention of this article to give to the board of directors power to do in the name and on behalf of the district or subdistrict all things in the issuance of district or subdistrict bonds and for their security, except as expressly limited in this article.



§ 37-48-186. Liens on pledged revenues

(1) Revenues pledged for the payment of any bonds, as received by or otherwise credited to the district or subdistrict issuing bonds under this article, shall immediately be subject to the lien of each such pledge without any physical delivery thereof, any filing, or any further act.

(2) The lien of each such pledge and the obligation to perform the contractual provisions made in the authorizing resolution or other instrument pertaining thereto shall have priority over any or all other obligations or liabilities of the district or subdistrict, except as may be otherwise provided in this article or in the resolution or other instrument, subject to any prior pledges and liens theretofore created.

(3) The lien of each such pledge shall be valid and binding as against all persons having claims of any kind in tort, in contract, or otherwise against the district or subdistrict, irrespective of whether or not such persons have notice thereof.



§ 37-48-187. Rights - powers of holders of bonds - trustees

(1) Subject to any contractual limitations binding upon the holders of any issue or series of bonds of the district or subdistrict issuing bonds under this article, or the trustee therefor, including, without limitation, the restriction of the exercise of any remedy to a specified proportion, percentage, or number of such holders, and subject to any prior or superior rights of others, any holder of bonds, or the trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of bonds similarly situated:

(a) By mandamus or other suit, action, or proceeding at law or in equity, to enforce his rights against the district, subdistrict, or board of directors or board of managers, or any combination thereof, or any of the officers, agents, and employees of the district or subdistrict to require and compel such district, subdistrict, or board or any of such officers, agents, or employees to perform and carry out their respective duties, obligations, or other commitments under this article and their respective covenants and agreements with the holder of any bond;

(b) By action or suit in equity, to require the district or subdistrict to account as if it were the trustee of an express trust;

(c) By action or suit in equity, to have a receiver appointed, which receiver may enter and take possession of any facilities and any pledged revenues for the payment of the bonds, prescribe sufficient fees, rates, and other charges derived from the facilities, and collect, receive, and apply all pledged revenues or other moneys pledged for the payment of the bonds in the same manner as the district or subdistrict itself might do in accordance with the obligations of the district or subdistrict; and

(d) By action or suit in equity, to enjoin any acts or things which may be unlawful or in violation of the rights of the holder of any bonds and to bring suit thereupon.



§ 37-48-188. Investments and securities

(1) The board of directors of the district or subdistrict, respectively, issuing bonds under this article, subject to any contractual limitations from time to time imposed upon the district or subdistrict by any resolution authorizing the issuance of the outstanding bonds of the district or subdistrict or by any trust indenture or other proceedings pertaining thereto, may cause to be invested and reinvested any proceeds of taxes, any pledged revenues, and any proceeds of bonds issued under this article in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., and may cause such proceeds of taxes, revenues, district or subdistrict bonds, and securities to be deposited in any trust bank or trust banks within or without or both within and without this state and secured in such manner and subject to such terms and conditions as the board of directors may determine, with or without the payment of any interest on such deposit, including, without limitation, time deposits evidenced by certificates of deposit.

(2) Any such securities and certificates of deposit thus held may, from time to time, be sold, and the proceeds may be so reinvested or redeposited as provided in this section.

(3) Sales and redemptions of any such securities and certificates of deposit thus held shall, from time to time, be made in season so that the proceeds may be applied to the purposes for which the money with which such securities and certificates of deposit were originally acquired was placed in the district or subdistrict treasury.

(4) Any gain from any such investments or reinvestments may be credited to any fund or account pledged for the payment of any district or subdistrict bonds issued under this article, including any reserve therefor, or any other fund or account pertaining to a project or any facilities, or the district's or subdistrict's general fund, subject to any contractual limitations in any proceedings pertaining to outstanding district or subdistrict bonds.

(5) It is lawful for any commercial bank incorporated under the laws of this state which may act as depository of the proceeds of any bonds issued under this article, any securities owned by the district or subdistrict, any proceeds of taxes, any pledged revenues, and any moneys otherwise pertaining to a project or any facilities, or any combination thereof, to furnish such indemnifying bonds and to pledge such securities as may be required by the board of directors.



§ 37-48-189. Rents and charges

(1) (a) The district, any subdistrict, and any political subdivision of the state of Colorado contracting with the district or subdistrict and fixing and collecting annual rentals, service charges, user fees, and other charges, or any combination thereof, are, in supplementation of the powers provided in this article, authorized to fix and collect rents, rates, fees, tolls, and other charges, in this article sometimes referred to as "service charges", for direct or indirect connection with, or the use or services of, a water system, electrical system, joint system, or other facilities, or a plan of water management, including, without limitation, connection charges, minimum charges, water use fees, and charges for the availability of service.

(b) Such service charges may be charged to and collected in advance or otherwise by a district or subdistrict from any political subdivision, person, or owner or occupant of real property that is directly or indirectly connected with, or served or benefited by, any such facilities or plan of water management, and by any political subdivision from any person contracting for such connection or use or services or from the owner or occupant, or any combination thereof, of any real property that directly or indirectly is or has been or will be connected with or served or benefited by any such facilities or plan of water management, and the political subdivision or owner or occupant of any such real property shall be liable for and shall pay such service charges to the district, subdistrict, or political subdivision fixing the service charges at the time when and place where such service charges are due and payable.

(c) Such service charges of the district or subdistrict may accrue from any date on which the board of directors reasonably estimates, in any resolution authorizing the issuance of any securities or other instrument pertaining thereto or in any contract with any political subdivision or person, or in any plan of water management, that any facilities or project being acquired or improved and equipped or services or benefit of such plan will be available for service or use.

(2) (a) Such rents, rates, fees, tolls, and other charges, being in the nature of use or service charges, shall, as nearly as the district, subdistrict, or political subdivision fixing the service charges shall deem practicable and equitable, be reasonable, and such service charges shall be uniform throughout the district, subdistrict, or political subdivision for the same type, class, and amount of use or service of the facilities or plan of water management, and may be based or computed either on:

(I) Measurements of water, flow devices, or electric meters, duly provided and maintained by the district, subdistrict, or political subdivision, or any user as approved by the district, subdistrict, or political subdivision fixing such charges;

(II) The diversion or consumption of water or consumption of electricity in or on or in connection with the political subdivision, or by any person or owner or occupant of real property, making due allowance for commercial use of water and infiltration of groundwater and discharge of surface runoff to the facilities or property;

(III) The number and kind of water or electric outlets on or in connection with the political subdivision, person, or real property;

(IV) The water or electric fixtures or facilities in or on or in connection with the political subdivision, person, or real property;

(V) The number of persons residing or working in or on or otherwise connected or identified with the political subdivision, person, or real property;

(VI) The capacity of the improvements in or on or connected with the political subdivision, person, or real property;

(VII) The availability of service or readiness to serve by the facilities;

(VIII) The amount of surface or groundwater usage by or in connection with or for the benefit of the political subdivision, person, or owner or occupant of real property;

(IX) Any other factors determining the type, class, and amount of use or service of the facilities; or

(X) Any combination of any such factors.

(b) Reasonable penalties may be fixed for any delinquencies, including, without limitation, interest on delinquent service charges from any date due at a rate of not exceeding one percent per month or fraction thereof, reasonable attorney fees, and other costs of collection.

(3) The district, subdistrict, or political subdivision fixing the service charges shall prescribe and, from time to time when necessary, revise a schedule of such service charges, which shall comply with the terms of any contract of the district, subdistrict, or political subdivision fixing the service charges.

(4) The general assembly has determined and declared that the obligations, arising from time to time, of the district, any subdistrict, any political subdivision, or any person to pay service charges fixed in connection with any facilities shall constitute general obligations of the district, subdistrict, political subdivision, or person charged with their payment; but, as such obligations accrue for current services and benefits from, and the use of, any such facilities or plan, the obligations shall not constitute an indebtedness of the district, any subdistrict, or any political subdivision within the meaning of any constitutional, charter, or statutory limitation or any other provision restricting the incurrence of any debt.

(5) No board, agency, bureau, commission, or official, other than the board of directors or the board of managers of the district or subdistrict, respectively, or the governing body of the political subdivision fixing the service charges, has authority to fix, prescribe, levy, modify, supervise, or regulate the making of service charges or to prescribe, supervise, or regulate the performance of services pertaining to the facilities thereof, as authorized by this article; but this subsection (5) shall not be construed to be a limitation on the contracting powers of the board of directors or the board of managers of the district, respectively, or any subdistrict or the governing body of any such political subdivision.

(6) Any service charges payable by the owners or occupants of real property and any penalties for delinquency may be certified to the boards of county commissioners of the respective counties in which the real property is located and shall then be included by them in their next annual levy for state and county purposes. Such amount so certified shall be collected in the same manner as provided in section 37-48-110 (2). The proceeds of such levy shall be paid to the district as provided in section 37-48-107 (3).



§ 37-48-190. Miscellaneous powers

(1) The district and any subdistrict thereof shall also have the following powers:

(a) To pay or otherwise defray and to contract to pay or defray, for any term not exceeding seventy-five years, without an election, except as otherwise provided in this article, the principal of, any prior redemption premiums due in connection with, any interest on, and any other charges pertaining to any securities or other obligations of the federal government, any subdistrict or the district, respectively, any political subdivision, or any person which were incurred in connection with any property thereof subsequently acquired by the district or any subdistrict and relating to either's facilities;

(b) To establish, operate, and maintain facilities within the district or any subdistrict or elsewhere, across or along any public street, highway, bridge, or viaduct or any other public right-of-way or in, upon, under, or over any vacant public lands, which public lands now are, or may become, the property of a political subdivision of this state, without first obtaining a franchise from the political subdivision having jurisdiction over the same; but the district or subdistrict shall cooperate with any political subdivision having such jurisdiction, shall promptly restore any such public street, highway, bridge, or viaduct or any such other public right-of-way to its former state of usefulness as nearly as may be and shall not use the same in such manner as permanently to impair completely or materially the usefulness thereof;

(c) To adopt, amend, repeal, enforce, and otherwise administer such reasonable resolutions, rules, regulations, and orders as the district or subdistrict shall deem necessary or convenient for the operation, maintenance, management, government, and use of the facilities or any plan of water management of the district or subdistrict, as the case may be, and any other facilities under its control, whether situated within or without or both within and without the territorial limits of the district or subdistrict; and

(d) (I) To adopt, amend, repeal, enforce, and otherwise administer under the police power such reasonable resolutions, rules, regulations, and orders pertaining to water or electric services performed by any person through the district's or subdistrict's facilities, plan of water management, or pertaining to such facilities or plans of the district or subdistrict, any political subdivision, or any person, or any combination thereof, reasonably affecting the activities of the district or subdistrict, directly or indirectly, as the board of directors may from time to time deem necessary or convenient.

(II) No such resolution, rule, regulation, or order shall be adopted or amended except by action of the board of directors on the behalf and in the name of the district or subdistrict, respectively, after a public hearing thereon is held by the board of directors, in connection with which any political subdivision owning or authorizing any facilities comparable to facilities of the district or subdistrict, as the case may be, whether therein or thereout, or both therein and thereout, and other persons of interest have an opportunity to be heard, after mailed notice of the hearing is given at least thirty days prior to the hearing by the secretary to each such political subdivision wholly or partly within the district or subdistrict proceeding under this article, and after notice of such hearing is given by publication at least once a week for three consecutive weeks in at least one newspaper of general circulation in the district or such subdistrict by the secretary to persons of interest, both known and unknown, the first publication to be made at least thirty days prior to the hearing.



§ 37-48-191. Cooperative powers

(1) The district and any subdistrict have the power to utilize and may utilize private industry, by contract, to carry out the design, construction, operation, management, manufacturing, marketing, planning, and research and development functions of the district or any subdistrict proceeding under this article, unless the district or subdistrict determines that it is in the public interest to adopt another course of action. The district or subdistrict, or both, may enter into long-term contracts with private persons, not exceeding a term of seventy-five years, without an election, for the performance of any such functions of the district or subdistrict, which, in the opinion of the district or subdistrict, can desirably and conveniently be carried out by a private person under contract; but any such contract shall contain such terms and conditions as shall enable the district or subdistrict to retain reasonable supervision and control of such functions to be carried out or performed by such private persons pursuant to such contract.

(2) Subject to the provisions of section 37-48-175, the district and any subdistrict have the following powers:

(a) To accept contributions, grants, or loans from the state and the federal government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance, and operation of any enterprise in which the district or subdistrict, or both, are authorized to engage, and to enter into contracts and cooperate with, and accept cooperation from, the federal government, the state, the subdistrict or the district, respectively, any political subdivision, any private firm, and any other person, or any combination thereof, in the planning, acquisition, improvement, equipment, maintenance, and operation, and in financing the planning, acquisition, improvement, equipment, maintenance, and operation of any such enterprise in accordance with any legislation which the general assembly, congress, the governing body of any political subdivision, the board of directors or other governing body of any private firm, any other person, or any combination thereof may have adopted prior to the adoption of this article or may thereafter adopt, under which aid, assistance, and cooperation may be furnished by such cooperating entity or entities or other persons in the planning, acquisition, improvement, equipment, maintenance, and operation, or in financing the planning, acquisition, improvement, equipment, maintenance, and operation of any such enterprise, including, without limitation, costs of engineering, architectural, and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures, and other action preliminary to the acquisition, improvement, or equipment of any facilities, or any part thereof, and to do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any state, federal, or other legislation;

(b) To enter into, without any election, joint operating or service contracts and agreements; acquisition, improvement, equipment, or disposal contracts; or other arrangements for any term not exceeding seventy-five years, with the federal government, the state, the subdistrict or the district, respectively, any political subdivision, any private firm, or any other person, or any combination thereof, concerning the facilities, and any project or property pertaining thereto, whether acquired or undertaken by the district, by the subdistrict, by the federal government, by this state, by any political subdivision of this state or any other state, or by any person; and to accept contributions, grants, or loans from the cooperating entity or entities or other persons in connection therewith;

(c) To enter into and perform without any election, when determined by the board of directors to be in the public interest, contracts and agreements, for any term not exceeding seventy-five years, with the federal government, the subdistrict or the district, respectively, the state, any political subdivision, or any person, or any combination thereof, for the provision and operation by the subdistrict or the district, respectively, of any facilities pertaining to such facilities of the district or subdistrict, as the case may be, any part thereof, or any project relating thereto, and the payment periodically thereby to the district or subdistrict of amounts at least sufficient, if any, in the determination of the board, to compensate the district or subdistrict for the cost of providing, operating, and maintaining such facilities serving the federal government, the subdistrict or the district, respectively, the state, any political subdivision, or such other person, or any combination thereof, or otherwise;

(d) To enter into and perform, without any election, contracts and agreements, on a public bid basis, a competitive basis, or a negotiated basis, as the board of directors may determine, with the federal government, the subdistrict or the district, respectively, the state, any political subdivision, any private firm, or any other person, or any combination thereof, for or concerning the planning, construction, lease, other acquisition, improvement, equipment, operation, maintenance, disposal, and financing of any property pertaining to the facilities of the district or subdistrict or to any project of the district or subdistrict, including, without limitation, any contract or agreement for any term not exceeding seventy-five years, pertaining to the joint ownership of the facilities as tenants in common thereamong, providing for the exchange of water or electric power, for backup water or power, pooling of resources, the designation of a manager for any such project or facilities supervised by an engineering and operating committee of co-owners, or otherwise supervised; and otherwise to contract with water or power producers or users, or both;

(e) To cooperate with and act in conjunction with the federal government or any of its engineers, officers, boards, commissions, or departments, or with the state or any of its engineers, officers, boards, commissions, or departments, or with any political subdivision or any person in the acquisition, improvement, and equipment of any facilities or any part thereof authorized for the district or subdistrict or for any other works, acts, or purposes provided for in this article and to adopt and carry out any definite plan or system of work for any such purpose;

(f) To cooperate with the federal government, the subdistrict or district, respectively, the state, any political subdivision, or any person, or any combination thereof, by an agreement therewith by which the district or the subdistrict may:

(I) Acquire and provide, without cost to the cooperating entity or entities, the land, easements, and rights-of-way necessary for the acquisition, improvement, and equipment of any properties;

(II) Hold the cooperating entity or entities free from and save it or them harmless from any claim for damages arising from the acquisition, improvement, equipment, maintenance, and operation of any facilities;

(III) Maintain and operate any facilities in accordance with regulations prescribed by the cooperating entity or entities; and

(IV) Establish and enforce regulations, if any, concerning the facilities which are satisfactory to the cooperating entity or entities;

(g) To provide, by any contract for any term not exceeding seventy-five years, or otherwise, without an election:

(I) For the joint use of personnel, equipment, and facilities of the district, the subdistrict, the state, any political subdivision, or any person, or any combination thereof, including, without limitation, public buildings constructed by or under the supervision of the board of directors, the state, the governing body of the political subdivision, or the board of directors or other governing body of a private firm or other person concerned, upon such terms and agreements and within such areas within the district or subdistrict, or otherwise, as may be determined, for the promotion and protection of health, comfort, safety, life, welfare, and property of the inhabitants of the district or subdistrict and any such political subdivision and any other persons of interest, and for water or electric services;

(II) For the joint employment of clerks, stenographers, and other employees pertaining to the facilities or any project, now existing or hereafter established, upon such terms and conditions as may be determined for the equitable apportionment of the expenses resulting therefrom;

(h) To provide for comprehensive planning and, where possible, coordinate operations of the district or subdistrict with the subdistrict or district, respectively, any and all such political subdivisions, private firms, and other persons, or any combination thereof, pertaining to water conservation and use and to the generation and use of electricity.



§ 37-48-192. Joint action entity

(1) The district or subdistrict and any other cooperating entity or entities relating to any project or facilities in which the district or the subdistrict is a party in interest may create a joint action entity, a separate body corporate, for the planning, construction, lease, other acquisition, improvement, equipment, operation, maintenance, disposal, and financing of any enterprise or properties relating to such project or such facilities.

(2) A joint action entity may exercise the powers granted to the district or the subdistrict by this article, other than the levy or fixing and collection of taxes, assessments, and service charges and the making and revising of rules and regulations under the police power.



§ 37-48-193. Correlative powers of political subdivisions

Any political subdivision of this state has the correlative powers to enable it to participate in cooperation with the district or any subdistrict in either's exercise of powers granted thereto by this article or otherwise granted by law.



§ 37-48-194. Refunding

(1) Any revenue bonds issued under the provisions of this article and at any time outstanding may, at any time and from time to time, be refunded by the district by the issuance of its refunding bonds in such amount as the board of directors may deem necessary to refund the principal of the bonds to be refunded, any unpaid interest thereon, and any premiums and incidental expenses necessary to be paid in connection therewith.

(2) Any such refunding may be effected, whether the bonds to be refunded have matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof, directly or indirectly, to the payment of the bonds to be refunded thereby or by exchange of the refunding bonds for the bonds to be refunded thereby, but the holders of any bonds to be so refunded shall not be compelled, without their consent, to surrender their bonds for payment or exchange prior to the date on which they are payable by maturity date, option to redeem, or otherwise or if they are called for redemption prior to the date on which they are by their terms subject to redemption by option or otherwise. Except to the extent expressly or by implication inconsistent with the terms of this article, article 54 of title 11, C.R.S., shall govern the issuance of such refunding bonds and the establishment of any escrow in connection therewith.

(3) All refunding bonds issued under authority of this article shall be payable solely from revenues out of which bonds to be refunded thereby are payable or from revenues out of which bonds of the same character may be made payable under this article or any other law in effect at the time of the refunding.



§ 37-48-195. Costs - board of managers to concur

(1) To the extent that the costs of the proceedings for the issuance of revenue bonds are not paid by the proceeds of the bonds, they shall be budgeted and paid out of the subdistrict preliminary fund, or from funds derived from subdistrict revenues, or from the separate subdistrict mill levy.

(2) If there is a board of managers for the subdistrict, the district shall not exercise its authority to issue revenue bonds until requested by the board of managers to do so, but the board of directors of the district may, at the request of the board of managers, make the necessary determinations and conduct the necessary proceedings to authorize the issuance of such bonds prior to receipt of the request for the issuance thereof.






Article 50 - Republican River Water Conservation District

§ 37-50-101. Legislative declaration

The conservation of the water of the Republican river, its tributaries, and that portion of the Ogallala aquifer underlying the district for compliance with the Republican river compact are of vital importance to the growth and development of the entire area and the welfare of all its inhabitants. To promote the health and general welfare of this state, an appropriate agency should be established for the conservation, use, and development of the water resources of the Republican river, its tributaries, and that portion of the Ogallala aquifer underlying the district to cooperate with and assist this state to carry out the state's duty to comply with the limitations and duties imposed upon the state by the Republican river compact and given such powers as may be necessary to safeguard for Colorado all waters to which the state is equitably entitled.



§ 37-50-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the board of directors of the Republican river water conservation district created pursuant to section 37-50-104.

(2) "District" means the Republican river water conservation district created pursuant to this article.

(3) "Person" means a person, firm, partnership, association, or corporation.

(4) "Property", as used in sections 37-50-109 and 37-50-111, includes both real and personal property. In other parts of this article relating to special assessments, unless otherwise specified, "property" means real estate as defined in section 2-4-401 (5), C.R.S., and includes all railroads; tram roads; electric railroads; state and interurban railroads; highways; telephone, telegraph, and transmission lines; water systems, water rights, pipelines, and rights-of-way of public service corporations; and all other real property, whether held for public or private use.

(5) "Republican river basin" means that area shown upon the map titled: "Boundaries of the Republican River Basin and Republican River Water Conservation District". The map shall be kept on file in the office of the state engineer, the Colorado ground water commission, and the district and shall be available for public inspection.

(6) "Republican river compact" means the compact entered into between the states of Colorado, Kansas, and Nebraska and approved by the United States congress as codified in article 67 of this title and as further defined by the final settlement stipulation dated December 15, 2002, and filed in Kansas v. Colorado and Nebraska, No. 126 Original.



§ 37-50-103. Creation and name of district

(1) There is hereby created a water conservation district to be known and designated as the "Republican river water conservation district". The district is hereby declared to be a body corporate under the laws of Colorado. The district shall comprise the following area and territory of the state of Colorado: Phillips and Yuma counties and those portions of Kit Carson, Lincoln, Logan, Sedgwick, and Washington counties within the Republican river basin.

(2) The creation of the Republican river water conservation district shall not affect the existence or powers of public irrigation districts created pursuant to articles 41 to 43 of this title or ground water management districts created pursuant to article 90 of this title before August 4, 2004.



§ 37-50-104. Board of directors

(1) The district shall be managed and controlled by a board of fifteen directors. The members of the board shall hold their offices for terms of three years and until their successors are appointed and qualified. A director may serve one or more terms. The boards of county commissioners of the counties of Yuma, Phillips, Kit Carson, Washington, Sedgwick, Lincoln, and Logan shall each appoint one director, who shall be a resident of the respective county. One member of the board shall be appointed by each of the boards of the Marks Butte, Frenchman, W-Y, Sand Hills, Central Yuma, Arikaree, and Plains ground water management districts. One member of the board shall be appointed by the Colorado ground water commission and shall be a member of the Colorado ground water commission. Each director shall be, at the time of the director's appointment, a resident and owner of real property within the county or ground water management district from which he or she is appointed or, if only a part of the county or ground water management district is included within the boundaries of the district, a resident and owner of real property within such included part. The director appointed by the Colorado ground water commission shall, at the time of appointment, reside within the district. Each director shall be appointed by either the board of county commissioners of the county in which the director resides or by the ground water management district in which the director resides. The director may be a member of the board of county commissioners of such county or the board of directors of such ground water management district. Such appointments shall be made at the first meeting of the board of county commissioners, ground water management district, or Colorado ground water commission after the establishment of the district. The members of the board shall annually select one of their number to act as president and one of their number to act as vice-president, each to hold office for one year or until a successor is duly selected.

(2) The office of a director shall become vacant when the director ceases to reside in the county or ground water management district from which he or she was appointed, or in the case of the director appointed by the Colorado ground water commission when the director ceases to reside in the district or is no longer a member of the Colorado ground water commission, or when declared vacant by a majority vote of all of the members of the board when a director has failed to attend two consecutive regular meetings without having been excused from attendance by the president. If a vacancy occurs in the office by reason of death, resignation, removal, or otherwise, it shall be filled for the remainder of the unexpired term by the board of county commissioners of the county, or the ground water management district from which the director was originally appointed. Before entering upon the discharge of his or her duties, each director shall take an oath to support and defend the constitutions of the United States and of this state and to impartially, without fear or favor, discharge the duties of a director of the district.

(3) (a) Upon creation of the district, the directors shall be appointed by the respective boards of county commissioners or ground water management districts as provided in this section for the following terms of office:

(I) The directors from the counties of Phillips and Kit Carson and from the Marks Butte and Arikaree ground water management districts, whose terms of office shall expire on the date of the regular quarterly meeting of the board to be held in October 2005, or as soon thereafter as their respective successors are appointed and qualified;

(II) The directors from the counties of Washington, Sedgwick, and Lincoln and from the W-Y, Central Yuma, and Plains ground water management districts, whose terms of office shall expire on the date of the regular quarterly meeting to be held in October 2006, or as soon thereafter as their respective successors are appointed and qualified; and

(III) The directors from the counties of Yuma and Logan, the directors from the Frenchman and Sand Hills ground water management districts, and the director appointed by the ground water commission, whose terms of office shall expire on the date of the regular quarterly meeting to be held in October 2007, or as soon thereafter as their respective successors are appointed and qualified.

(b) Thereafter, each director shall be appointed for a term of three years, and the term shall expire on the date of the regular quarterly meeting to be held in October of the year that commences during the third year of the director's term, or as soon thereafter as a successor is duly appointed and qualified. For the purpose of determining such expiration date, the term of the director shall be taken as having begun on the date of the first regular October quarterly meeting at which the term of a predecessor would have expired had the director then been duly appointed and qualified.



§ 37-50-105. Compensation of directors

The directors of the district shall receive as compensation a sum not to exceed one hundred dollars per day while actually engaged in the business of the district, and, in addition, the directors shall be entitled to their actual traveling and transportation expenses when away from their respective places of residence on district business.



§ 37-50-106. Employees

The board shall appoint a secretary and a treasurer. The same individual may, at the election of the board, hold both offices. The board shall likewise hire such other employees, including engineers and attorneys, as may be required to properly transact the business of the district, and is authorized to provide for the compensation of the secretary and treasurer and other appointees. The treasurer shall be required by the board to give bond with a corporate surety in such amount as the board may fix and that it deems sufficient to protect the funds in the hands of the treasurer or under the treasurer's control. Such bond is subject to the approval of the board.



§ 37-50-107. General powers

(1) The district is formed for the purpose of cooperating with and assisting this state to carry out its duty to comply with the limitations and duties imposed upon the state by the Republican river compact, and, in furtherance of that purpose and in its corporate capacity, the district shall have power to:

(a) Sue and be sued in the name of the Republican river water conservation district and otherwise to participate in litigation;

(b) Acquire, operate, and hold in the name of the district such real and personal property as may be necessary to carry out the provisions of this article and sell and convey such property or its products as provided in this article or when the property is no longer needed for the purposes of the district;

(c) Borrow money and incur indebtedness and issue bonds or other evidence of such indebtedness;

(d) Accept gifts, grants, or donations of personal or real property or moneys;

(e) Make surveys and conduct investigations to determine the best manner of utilizing stream flows within the district and the amount of such stream flow or other water supply, including groundwater; locate ditches, irrigation works, wells, pipelines, and reservoirs to store or utilize water for compact compliance purposes; make filings upon such water; initiate appropriations for compact compliance purposes; and do and perform all acts and things necessary or advisable to protect existing beneficial uses of water within the district through compliance with the Republican river compact;

(f) Make contracts with respect to the relative rights of the district under its claims and filings and the rights of any other person seeking to divert water from any of the streams within the district;

(g) Contract with any agencies, officers, bureaus, and departments of this state and the United States, including the department of corrections, to obtain services or labor for the initiation or construction of irrigation works, canals, reservoirs, wells, pipelines, or retaining ponds within the district;

(h) Enter upon privately owned land or other real property for the purpose of making surveys or obtaining other information, without obtaining an order to do so, if the same can be done without damage to the lands, crops, or improvements thereon;

(i) Enter into contracts, agreements, or other arrangements with the United States government or any department thereof; with persons, railroads, or other entities; with public corporations; with the state government or a political subdivision of this or other states; with irrigation, drainage, conservation, conservancy, or other improvement districts in this or other states; with ground water management districts; or with the ground water commission for cooperation or assistance in constructing, maintaining, using, and operating the works of the district, for making surveys and investigations or related reports, or for any other purpose authorized by this article. The district may purchase, lease, or acquire land or other property in adjoining states in order to secure outlets or for other purposes of the district and may enter into contracts and spend money for securing such outlets or other works in adjoining states.

(j) Have and exercise the power of eminent domain to acquire ditches, reservoirs, or other works, lands, or rights-of-way therefor that the district may need to carry out the plans of the district and in general to exercise any and all rights and powers of eminent domain conferred upon other agencies, as provided in articles 1 to 7 of title 38, C.R.S.;

(k) Establish a water enterprise pursuant to article 45.1 of this title;

(l) Make loans or grants to any public entity, nonprofit corporation, not-for-profit corporation, carrier ditch company, mutual ditch or reservoir company, unincorporated ditch or reservoir company, or cooperative association within the boundaries of the district to carry out the purposes of the district;

(m) Impose a use fee on the diversion of water within the district or establish an annual levy for the use of water;

(n) Establish a nonprofit or charitable land trust;

(o) Purchase, rent, lease, and accept donations of, or cooperate in the creation of, conservation easements;

(p) Cooperate in the creation of conservation reserve programs and other similar programs;

(q) Exercise such implied powers and perform such other acts as may be necessary to carry out and effect any of the express powers hereby conferred upon such district as set forth in this article.

(2) The district, in its own name, may issue revenue bonds to finance, in whole or in part, the construction of works, reservoirs, wells, pipelines, or other improvements for the beneficial use of water for the purposes for which it has been or may be appropriated and to further the purposes of the district, whether or not the interest on such bonds may be subject to taxation. Such revenue bonds shall be issued in such denominations and with such maximum net effective interest rate as may be fixed by the board and shall bear interest such that the net effective interest rate of the bonds does not exceed the maximum net effective interest rate authorized. The board shall pledge only rental proceeds, service charges, and other income, or any combination thereof, from such works or other improvements, and the district shall not be otherwise obligated for the payment thereof. At the time such revenue bonds are issued, the board shall make and enter in the minutes of the proceeding a resolution in which are set forth the due dates of such revenue bonds, the rates of interest thereon, the general provisions of the bonds, and a statement that the same are payable only out of rental proceeds, service charges, and other income, or any combination thereof. In addition, the board shall require the payment of rental charges, service charges, or other charges by the political subdivisions or persons who are to use or derive benefits from the water or other services furnished by such works or improvements. Such charges shall be sufficient to pay operation and maintenance expenses thereof, to meet the bond payments, and to accumulate and maintain reserve and replacement accounts pertaining thereto as set forth in such resolution. Such resolution shall be irrepealable during the time that any of the revenue bonds are outstanding and unpaid. The revenue bonds shall be signed "Republican River Water Conservation District, By ...................., president. Attest ...................., secretary", and they shall be countersigned by the treasurer.

(3) The district is authorized and required to prepare and adopt as the official plan for the district a comprehensive, detailed plan showing the nature of the improvements or works, including all canals, reservoirs, ditches, wells, and pipelines, whether within or without the district, and the estimated cost of each principal part of such system or works.

(4) The board has full authority to devise, prepare for, execute, maintain, and operate all works or improvements necessary or desirable to complete, maintain, operate, and protect the works provided for by the official plan, and to that end may employ and secure persons and equipment under the supervision of the chief engineer or other agents or may enter into contracts for such works, either as a whole or in parts.



§ 37-50-108. Principal office - meetings

The board shall designate a place within the district where the principal office is to be maintained and may change such place from time to time. Regular quarterly meetings of the board shall be held at the office on the second Thursday in the months of January, April, July, and October. The board may hold such special meetings as may be required for the proper transaction of business. All special meetings of the board shall be held at locations that are within the boundaries of the district or that are within the boundaries of any county in which the district is located, in whole or in part, or in any county if the meeting location is within Colorado and does not exceed twenty miles from the district boundaries. The provisions of this section governing the location of meetings may be waived only if the proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board and if a resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this section and further stating the date, time, and place of such meeting. Special meetings may be called by the president of the board or by any four directors. Meetings of the board shall be public, and proper minutes of the proceedings of the board shall be preserved and shall be open to inspection by any elector of the district during business hours.



§ 37-50-109. Authority of the board to levy taxes

(1) In addition to other means of providing revenue for the district, the board has the power to fix the amount of an assessment upon the property within the district, as a level or general levy to be used for the purpose of paying the expenses of organization, for surveys and plans, to pay the salary of officers for, the per diem allowed to directors and their expenses, for expenses that may be incurred in the administration of the affairs of the district, and for all other lawful purposes of the district including capital construction.

(2) The amount of assessment on each dollar of valuation for assessment shall, in accordance with the schedule prescribed by section 39-5-128, C.R.S., be certified to boards of county commissioners of the various counties in which the district is located and by them included in their next annual levy for state and county purposes. Such amount so certified shall be collected for the use of such district in the same manner as are taxes for county purposes, and the revenue laws of the state for the levy and collection of taxes on real estate for county purposes, except as modified in this article, shall be applicable to the levy and collection of the amount certified by the board as provided in this section, including the enforcement of penalties, forfeiture, and sale for delinquent taxes.

(3) All collections made by the county treasurer pursuant to such levy shall be paid to the treasurer of the district on or before the tenth day of the next succeeding calendar month. Items of expense that have already been paid in whole or in part from any other sources by the district may be repaid from receipts of such levy. Such levy may be made regardless of whether the work proposed, or any part thereof, may have been found impracticable or for other reasons abandoned. The collection of data and the payment of expenses therefor, including salaries of engineers, attorneys, and others, to assist this state to carry out its duty to comply with limitations and duties imposed upon the state by the Republican river compact, is hereby declared to be a matter of general benefit to the public welfare, such that a tax for such purposes may be properly imposed.



§ 37-50-110. Levy and collection of uniform sales and use tax

(1) (a) In addition to other means of providing revenue for the district, the board, in the name of the district, has the power to levy and collect a uniform sales and use tax throughout the entire geographical area of the district, notwithstanding any provision of article 2 of title 29, C.R.S., to the contrary, and upon the approval of the eligible electors in the district at an election held in accordance with section 20 of article X of the state constitution and articles 1 to 13 of title 1, C.R.S.

(b) Such uniform sales tax rate shall not exceed one percent upon every transaction or other incident with respect to which a sales and use tax is levied by the state pursuant to the provisions of article 26 of title 39, C.R.S.

(c) The sales and use tax imposed pursuant to paragraph (a) of this subsection (1) shall not be levied on:

(I) The sale of tangible personal property delivered by a retailer, by a retailer's agent, or to a common carrier for delivery to a destination outside the district; or

(II) The sale of tangible personal property on which a specific ownership tax has been paid or is payable when such sale meets the following conditions:

(A) The purchaser does not reside in the district or the purchaser's principal place of business is outside the district; and

(B) The personal property is registered or required to be registered outside the geographical boundaries of the district under the laws of this state.

(d) The sales and use tax imposed pursuant to paragraph (a) of this subsection (1) is in addition to any other sales and use tax imposed pursuant to law.

(2) (a) The collection, administration, and enforcement of the sales and use tax shall be performed by the executive director of the department of revenue in the same manner as that for the collection, administration, and enforcement of the state sales and use tax imposed pursuant to article 26 of title 39, C.R.S., including, without limitation, the retention by a vendor of the percentage of the amount remitted to cover the vendor's expense in the collection and remittance of the sales tax as provided in section 39-26-105, C.R.S. The executive director shall make monthly distributions of sales tax collections to the district. The district shall pay the net incremental cost incurred by the department in the administration and collection of the sales and use tax.

(b) (I) A qualified purchaser may provide a direct payment permit number issued pursuant to section 39-26-103.5, C.R.S., to any vendor or retailer that is liable and responsible for collecting and remitting any sales tax levied on any sale made to the qualified purchaser pursuant to the provisions of this section. A vendor or retailer that has received a direct payment permit number in good faith from a qualified purchaser shall not be liable or responsible for collection and remittance of any sales tax imposed on the sale that is paid for directly from the qualified purchaser's funds and not the personal funds of any individual.

(II) A qualified purchaser that provides a direct payment permit number to a vendor or retailer shall be liable and responsible for the amount of sales tax levied on any sale made to the qualified purchaser pursuant to this section in the same manner as liability would be imposed on a qualified purchaser for state sales tax pursuant to section 39-26-105 (3), C.R.S.

(c) (I) The board shall designate a financial officer who shall coordinate with the department of revenue regarding the collection of a sales and use tax. This coordination shall include, but not be limited to, the financial officer identifying those businesses eligible to collect the sales and use tax and any other administrative details identified by the department.

(II) Any sales and use tax authorized pursuant to this article shall become effective on July 1 following the electors' approval of the tax.

(3) The district shall use the revenues generated from the sales and use tax imposed pursuant to this article to assure compliance with the Republican river compact.



§ 37-50-111. Limitations on power to levy and contract

(1) The district has no power of taxation or right to levy or assess taxes pursuant to section 37-50-109, except an annual levy. The district has no power to contract or incur any obligation or indebtedness except as expressly provided in this article.

(2) All property taxes and assessments under this article shall be collected by the county treasurers of the respective counties in which real estate is situated at the same time and in the same manner as is provided by law for the collection of taxes for county and state purposes, and, if the assessments are not paid, the real estate shall be sold at regular tax sales for the payment of the assessments, interest, and penalties in the manner provided by the laws of this state for selling property for the payment of general taxes. If there are no bids at the tax sales for the property so offered, the tax certificates shall be issued in the name of the district; and the board has the same power with reference to the sale of the tax certificates as is now vested in county commissioners and county treasurers when a tax certificate is issued in the name of a county.

(3) Tax deeds may be issued, based upon the certificates of sale, in the same manner that deeds are executed on tax sales on general state and county taxes.



§ 37-50-112. Investment of unexpended revenues

The board may invest any unexpended revenues of the district, including any amounts in the construction fund not needed for immediate use, to pay the cost of construction of any project, or to pay bonds or coupons or to meet current expenses, in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. The board may require any revenues of the district to be deposited with such depository or bank as may be designated by the board and likewise has authority to require the treasurer of the district to take from such depository a bond with corporate surety to ensure payment of any such deposit, or to require such depository to ensure payment of any such deposit, or to require such depository to pledge securities of the same kind as those in which the district is authorized to invest its funds to ensure payment of any such deposit.



§ 37-50-113. Appointment and compensation of appraisers

(1) As soon as the official plan has been prepared and adopted pursuant to section 37-50-107 (3) and is on file in the office of the district, upon petition of the district, the board may, if the official plan includes the utilization of special improvement bonds paid by special assessments upon the property benefitted within the district, appoint a board of appraisers consisting of three members. The qualifications of the appraisers and all proceedings before them shall be in accordance with the provisions of the law pertaining to the duties and qualifications of appraisers under the conservancy law of this state as set forth in article 4 of this title.

(2) Appraisers appointed under this section shall receive compensation set by the board for the performance of their duties.



§ 37-50-114. Assessments - procedure in making

(1) If the board provides for the financing of the construction or acquisition of the works or other improvements proposed and of the other steps necessary to the development and implementation of the district's official plan by special assessments to be levied against the appraised benefits to property within the district, then the board may make assessments from time to time, as required, and, in making the assessments, the board shall be guided by the procedure for the levy of similar assessments under the conservancy law of this state, articles 1 to 8 of this title, and particularly sections 37-5-104 to 37-5-106.

(2) From time to time, as the affairs of the district may demand, the board may levy on all property upon which benefits have been appraised an assessment of such portion of benefits as may be found necessary by the board to pay the cost of the appraisal, the preparation and execution of the official plan for the district, and the superintendence of construction and administration during the period of construction, plus ten percent of the total to be added for contingencies, but not to exceed in the total of principal the appraised benefits so adjudicated. The assessments, to be known as the "construction fund assessment", shall be apportioned to and levied on each tract of land or other property in the district in proportion to the benefits appraised and not in excess thereof, and in case bonds are issued, then the amount of interest that will accrue on such bonds as estimated by the board shall be included in and added to the assessment; except that the interest to accrue on account of the issuance of bonds shall not be construed as a part of the cost of construction in determining whether the expenses and cost of making the improvement are equal to or in excess of the benefits appraised.

(3) As soon as the assessment is levied, the secretary of the district, at the expense thereof, shall prepare in duplicate an assessment of the district. The assessment shall be in the form of a well-bound book endorsed and named "Construction Fund Assessment Record of the Republican River Water Conservation District". The record shall be in the form of similar records for conservancy districts under the laws of this state, particularly section 37-5-104. Assessments may be paid in the manner provided in section 37-5-105 relating to conservancy districts under the laws of this state. All proceedings provided in such sections with respect to conservancy districts shall apply to the assessments, the records thereof, and the manner of payment of assessments of the district.



§ 37-50-115. Collection by civil action

In addition to all other remedies for collection of assessments provided by this article, the district may, at any time after three years after the issuance of any certificate of purchase held by the district, bring civil action to foreclose the lien for assessments represented by all certificates of purchase held by the district with respect to the same land and for other relief with respect to such land as provided by the Colorado rules of civil procedure then in effect for the foreclosure of liens on real property. No statute of limitations shall be applicable to the rights of the district arising from any assessment. No decree, or sale of lands thereunder, shall be made except one subject to the lien of future unpaid installments of assessments. The county treasurer shall be made a party to any action of the district authorized by this section.



§ 37-50-116. Assessments perpetual lien

All assessments on account of special improvements against appraised benefits and interest thereon and penalties for default of payment thereof, together with the cost of collecting the same, from the date of the filing of the construction fund and the assessment record in the office of the treasurer of the county in which the lands and property are situated, shall constitute a perpetual lien in an amount not in excess of the benefits severally appraised upon the land and other property against which assessments have been levied and such benefits appraised. No sale of the property to enforce any general state, county, city, town, or school tax or other lien shall extinguish the perpetual lien of the assessment. At any time, a landowner may pay the full amount of the assessment, and thereafter the property of the landowner shall be clear and free from lien and shall not be subject to assessment for and on account of benefits appraised against any other land or default in the payment of assessments made against any other land.



§ 37-50-117. Directors to remedy defects in assessments

If any assessment made under the provisions of this article proves invalid, the board, by subsequent or amended acts or proceedings, promptly and without delay, shall remedy all defects or irregularities, as the case may require, by making and providing for the collection of new assessments or otherwise.



§ 37-50-118. Assessment record as evidence

The record of assessments contained in the respective assessment records of the district shall be prima facie evidence in all courts of all matters contained in the record.



§ 37-50-119. Defects in notice perfected

Whenever in this article notice is provided for, if the court finds that due notice was not given, jurisdiction shall not be lost nor the proceedings abated or held void, but the court shall continue the hearing until proper notice has been given and then shall proceed as though proper notice had been given in the first instance. If any appraisal, assessment, levy, or other proceeding relating to the district is held defective, then the board may file a motion in the cause in which the district was organized to perfect any such defect, and the court shall set a time to hear the motion. If the original notice as a whole is held to be sufficient, but faulty only with reference to publication as to certain particular lands or as to service as to certain persons, publication of the defective notice may be ordered as to the particular lands or service may be made on the persons not properly served, and the notice is thereby corrected without invalidating the original notice as to other lands or persons.



§ 37-50-120. Issuance of general obligation bonds

(1) In the name of the district, the district may issue general obligations or bonds that shall constitute a lien against the real property in the district. Obligations shall bear interest at a rate such that the net effective interest rate of the issue does not exceed the maximum net effective interest rate authorized. Interest shall be payable semiannually, and obligations may be made payable in series becoming due not less than five years and not more than fifty years after the date of issue. The bonds may be sold in one or more series at par, or below or above par, at public or private sale, in such manner and for such price as the district, in its discretion, shall determine. As an incidental expense of the issuance, the district may employ financial and legal consultants in regard to the financing of the official plan. The district may exchange all or a part of its bonds for all or an equivalent part of property or services included in the official plan for which the bonds are issued, if the exchange is preceded by determination of the fair value of the property or services exchanged for the bonds. Such determination shall be by resolution of the board and shall be conclusive.

(2) Such bonds are to be paid from assessments levied from time to time, as the bonds and interest thereon become due, against the taxable property in the district and not otherwise. Such levies shall not be limited as to rate or amount; except that they shall not exceed a rate reasonably required to yield revenues needed to pay bonds and interest as they mature, plus any other amounts required for debt service, less the amount of any other revenues available to the district for payment of bonds and debt service. The board shall certify, to the boards of county commissioners of the several counties in which the district or any part thereof is located, the amount of the levy necessary to be made upon the taxable property in the district to yield the required revenues becoming due on all outstanding bonds at the same time that certifications of the district's mill levy assessment for general district purposes are made. The procedure for the assessment and collection of ad valorem taxes of the county is, except as may be otherwise provided in this article, made applicable and is to be followed in the levy of assessments for payment of taxes and collection of principal and debt service on such general obligations or bonds.



§ 37-50-121. Costs - board of directors to concur

To the extent that the costs of the proceedings for the issuance of revenue bonds are not paid by the proceeds of the bonds, they shall be budgeted and paid out from district revenues or from the separate district mill levy.



§ 37-50-122. Sinking fund

The district may provide for a sinking fund for the ultimate payment of any of the obligations of the district. The sinking fund may be invested as provided in section 37-50-112.



§ 37-50-123. Court confirmation

(1) (a) The board, on behalf and in the name of the district, may file a petition at any time, in the district court in and for the county in which the district's principal office is maintained, for a judicial examination and determination of any power conferred or of any taxes or rates or other charges levied, or of any act, proceeding, or contract of the district, whether or not the contract has been executed, including, without limitation, proposed contracts for the acquisition, improvement, equipment, maintenance, operation, or disposal of any properties or facilities for the benefit of the district, and so including a proposed issue of revenue warrants, revenue bonds, special assessment bonds, or general obligation bonds, issued or to be issued on behalf of any such entity. The petition shall set forth the facts on which the validity of such power, tax, assessment, charge, act, proceeding, or contract is founded and shall be verified by the president of the board.

(b) An action taken pursuant to paragraph (a) of this subsection (1) shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication, mail, and posting, as provided in this article. Notice of the filing of the petition shall be given by the clerk of the court, under the seal of the court, stating in brief outline the contents of the petition and also stating where a full copy of any contract mentioned in the petition may be examined. The notice shall be served by publication at least once a week for five consecutive weeks in a daily or a weekly newspaper of general circulation published in the county in which the principal office of the district is located by mailing copies of the notice by registered or certified mail, return receipt requested, to the boards of county commissioners of the several counties in which the parties in interest in such action are located, wholly or in part, and by posting the notice in the office of the district at least thirty days before the date fixed in the notice for the hearing on the petition. Jurisdiction shall be complete after such publication, mailing, and posting.

(c) Any owner of property in the district filing a petition pursuant to this subsection (1) or any person interested in the petition, contract, or proposed contract may appear and move to dismiss or answer the petition at any time before the date fixed for the hearing or within such further time as may be allowed by the court. All persons who fail to appear shall be deemed to have consented to the petition.

(2) The petition and notice shall be sufficient to give the court jurisdiction. Upon hearing the petition, the court shall examine and determine all matters and things affecting the question submitted and shall make such findings and render such judgment and decree as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other similar cases; except that such review shall be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days. The Colorado rules of civil procedure shall govern in matters of pleading and practice where not otherwise specified in this article. The court shall disregard any error, irregularity, or omission that does not affect the substantial rights of the parties.



§ 37-50-124. Election to authorize debt

Except for the issuance of refunding bonds or other funding or refunding of obligations that does not increase the net indebtedness of the district, no indebtedness shall be incurred by the issuance of general obligation bonds of the district or by any contract by which the district agrees to repay as general obligations or other obligations constituting a "general obligation debt by loan in any form", as such term is used in section 6 of article XI of the state constitution, of the district to the federal government, the state, a political subdivision, or a person over a term not limited to the then current fiscal year any project costs advanced thereby under any contract for the acquisition or improvement of the facilities or any interest in the facilities, or for any project, advanced by the issuance of securities of such a political subdivision or person to defray any cost of the project or of the facilities or an interest in the project or facilities acquired and becoming a part of the facilities of the district, or otherwise advanced, unless a proposal for issuing the district's general obligation bonds or of incurring an indebtedness by the district by making such a contract is submitted to the electors of the district and is approved by a majority of such electors voting on the proposal at an election held for that purpose in accordance with this article.



§ 37-50-125. Definition of elector

(1) An "elector" or "elector of the district", or any term of similar import, means a person who:

(a) At the time of the election, is qualified to vote in general elections in this state; and

(b) Either:

(I) Has been a resident of the district for not less than thirty-two days at the time of the election; or

(II) Owns or whose spouse owns taxable real or personal property within the district.

(2) Registration pursuant to the laws concerning general elections or any other laws shall not be required.



§ 37-50-126. Elections

Whenever in this article an election of the electors of the district is permitted or required, the election may be held separately at a special election or may be held concurrently with any primary, general, or other election held under the laws of this state.



§ 37-50-127. Election resolution

(1) The board shall call any election by resolution adopted at least thirty days before the election.

(2) The resolution shall state the objects and purposes of the election, the date upon which such election shall be held, and the form of the ballot.

(3) In the case of an election not to be held concurrently with a primary or general election, the board shall provide in the election resolution or by supplemental resolution for the appointment of sufficient judges and clerks of the election, who shall be electors of the district holding the debt election, and shall set their compensation. The election resolution or a supplemental resolution shall designate the precincts and polling places, but a supplemental resolution may modify the description of precincts and polling places without repeating the description in full. The description of precincts may be made by reference to any order of the governing body of any county, municipality, or other political subdivision in which the district or any part thereof is situated, by reference to any previous order or other instrument of the governing body, by detailed description of the precincts, or by other sufficient description.

(4) Precincts established by the governing body may be consolidated in the election resolution by the board in a sufficient number that it deems expedient for the convenience of the electors for any election not to be held concurrently with a primary or general election.

(5) If the election is held concurrently with a primary or general election held under the laws of this state, the judges of election for the primary or general election shall be designated as the judges of the election for the election held pursuant to this article, and they shall receive such additional compensation, if any, as the board shall set by the election resolution.

(6) If there is a direct conflict between this section and the provisions governing elections in section 20 of article X of the state constitution, section 20 of article X of the state constitution shall prevail.



§ 37-50-128. Conduct of election

(1) Except as otherwise provided in this article, an election held pursuant to this article shall be opened and conducted in the manner then provided by the laws of this state for the conduct of general elections.

(2) If an election is held concurrently with a primary or general election, the county clerk and recorder of each county in which the district holding the election is located shall perform for the district election the acts provided by law to be performed by such officials. If an election is not held concurrently with a primary or general election, such acts shall be performed by the secretary of the district with the assistance of the county clerk and recorders. The board and county clerk and recorders are authorized to agree among themselves upon the division of such acts and the determination of persons to perform them.

(3) An elector of the district may vote in an election by absent voter's ballot under such terms and conditions, and in substantially the same manner insofar as is practicable, as prescribed in article 7.5 of title 1, C.R.S., of the "Uniform Election Code of 1992", for general elections, except as specifically modified in this article.

(4) All acts required or permitted to be performed by a county clerk and recorder shall be performed by each one respectively in the event of a primary or general election and by the secretary or assistant secretary of the board in the event of any other election, unless the services of the county clerk and recorder in each such county are contracted for, but no oath shall be administered by the secretary or assistant secretary unless he or she is also an officer authorized to administer oaths.

(5) Application may be made for an absent voter's ballot not more than twenty days and not less than four days before the election.

(6) No consideration shall be given nor distinction made with reference to any person's affiliation or the lack thereof.

(7) The return envelope for the absent voter's ballot shall have printed on its face an affidavit substantially in the following form:

"State of Colorado, county of ............, I, ...................., being first duly sworn according to law, depose and say that the address of my residence is ............; that I am a person qualified to vote in general elections in the state of Colorado and am a resident of the Republican river water conservation district at the time of this election.

.................................

Signature of voter

Subscribed and sworn to before me this ... day of ........., 20.....................................................(Signature of notary public,county clerk and recorder,or other officer authorized to administer oaths)(SEAL)................................. Title of office"

(8) In any such election at which voting machines are used, the board shall provide paper ballots for absent voters containing the same question as will be submitted to the electors by the voting machines, subject to subsection (9) of this section.

(9) The district may provide for voters to cast their mail ballots on voting machines expressly provided for that purpose, if each mail voter indicates by affidavit that he or she is qualified to vote at the election.

(10) If there is a direct conflict between this section and the provisions governing elections in section 20 of article X of the state constitution, section 20 of article X of the state constitution shall prevail.



§ 37-50-129. Notice of election

Notice of an election held pursuant to this article shall be given by publication by three consecutive weekly insertions in at least one newspaper of general circulation in each county wholly or partially within the district, as determined by the board. No other notice of an election held under this article need be given, unless otherwise provided by the board. A supplemental notice may be given by publication at such times and places as the board may determine to be necessary or convenient for correcting or otherwise modifying the original notice of election or for any other purpose.



§ 37-50-130. Polling places

(1) All polling places designated by resolution for an election shall be within the territorial limits of the district; except that, if an election of the district is held concurrently with a primary or general election, the polling place for each precinct located wholly or partially within the district shall be the polling place for such precinct for the district election, regardless of whether such polling place is within the district.

(2) If the election of the district is not held concurrently with a primary or general election held under the laws of this state, there shall be one polling place in each of the election precincts that are used in the primary and general elections or in each of the consolidated precincts fixed by the board, as the case may be.



§ 37-50-131. Election supplies

(1) The secretary of the district shall provide at each polling place ballots or ballot labels, or both, ballot boxes or voting machines, or both, instructions, electors' affidavits, and other materials and supplies required for an election by any law; and the secretary may provide ballots and marking devices suitable for voting and for the votes on the ballots to be counted on electronic vote-tabulating devices.

(2) Election officials may require the execution of an affidavit by any person desiring to vote at any election of the district to evidence such person's qualifications to vote. The affidavit shall be prima facie evidence of the facts it states.



§ 37-50-132. Election returns

(1) In the case of any election held under this article that is not held concurrently with a primary or general election, the election officials shall make their returns directly to the secretary of the district for the board.

(2) In the case of an election held under this article that is consolidated with any primary or general election, the returns shall be made and canvassed at the time and in the manner provided by law for the canvass of the returns of such primary or general election. The canvassing body shall certify promptly and shall transmit to the secretary of the district for the board a statement of the result of the vote upon any proposition submitted under this article.

(3) Upon receipt by the board of election returns from election officials or upon receipt of such certificate from each such canvassing body, the board shall tabulate and declare the results of the election at any regular or special meeting held not earlier than five days following the date of the election.

(4) The board shall cause the results of the election to be published at least one time in at least one newspaper having general circulation in the district.



§ 37-50-133. Debt and tax levy election contests

(1) An election declared to have approved an authorization to levy any tax or issue any bonds, by approval of the tax levy or bond question, or otherwise to incur an indebtedness may be contested by any elector of the district by suit against it as contestee and defendant in any district court of any county in which the district is wholly or partially situate:

(a) When illegal votes have been received or legal votes rejected at the polls in sufficient numbers to change the results;

(b) For any error or mistake on the part of any of the judges of election, any county clerk and recorder, the secretary of the district, or their respective officers and employees in counting or declaring the result of the election, if the error or mistake is sufficient to change the result;

(c) For misconduct, fraud, or corruption on the part of any of the judges of election, any county clerk and recorder, the secretary of the district, or their respective officers and employees, if the misconduct, fraud, or corruption is sufficient to change the result;

(d) When the tax levy or bonds or other indebtedness is authorized to be issued for an invalid purpose; or

(e) For any other cause that shows that the tax levy or bonds or other indebtedness is not validly authorized at the election.

(2) The style and form of process, the manner of service of process and papers, the fees of officers, and judgment for costs and execution of the judgment shall be according to the rules and practices of the court.

(3) Before the court takes jurisdiction of the contest, the contestor shall file with the clerk of the court a bond, with sureties, to be approved by the judge, running to the district as contestee and conditioned to pay all costs in case of failure of the contestor to maintain the contest.

(4) When the validity of any tax levy or bond or other indebtedness election is contested, the plaintiff or plaintiffs, within thirty days after the returns of the election are canvassed and the results declared and published, or last published, as the case may be, shall file with the clerk of the court a verified written complaint setting forth specifically:

(a) The name of the party contesting the election and a statement that the plaintiff or each plaintiff is an elector of the district;

(b) The proposition or propositions voted on at the election that are contested, the name of the district as defendant and contestee, and the date of the election; and

(c) The particular grounds of the contest.

(5) No such contest shall be maintained and no election shall be set aside or held invalid unless such a complaint is filed within the period prescribed in subsection (4) of this section.

(6) Except as otherwise provided in this article, the election laws pertaining to contested election cases of municipal offices as provided in part 13 of article 10 of title 31, C.R.S., of the "Colorado Municipal Election Code of 1965", shall apply to tax levy or bond or other indebtedness elections; except that any such contest shall be regarded as one contesting the outcome of the vote on the proposition authorizing the tax levy or issuance of securities or otherwise incurring the indebtedness, rather than election to office, and the district as contestee, rather than a person declared to have been elected to office, shall be regarded as the defendant.

(7) If the board declares the proposition authorizing the tax levy or issuance of bonds or otherwise incurring the indebtedness to have carried and no contest is duly filed or if such a contest is filed after it is favorably terminated, the board may issue the bonds or otherwise incur the tax levy or indebtedness authorized at the election at one time or from time to time.



§ 37-50-134. Covenants and other provisions in bonds

(1) A resolution providing for the issuance of bonds under this article, payable from pledged revenues and an indenture or other related instrument or proceedings, may at the discretion of the board contain covenants or other provisions, notwithstanding that such covenants and provisions may limit the exercise of powers conferred by this article, in order to secure the payment of such bonds, in agreement with the holders of such bonds, including, without limitation, covenants or other provisions as to any one or more of the following:

(a) The pledged revenues and, in the case of general obligations, the taxes to be fixed, charged, or levied and their collection, use, and disposition, including, without limitation, the foreclosure of liens for delinquencies; the discontinuance of services, facilities, or use of any properties or facilities; prohibition against free service; the collection of penalties and collection costs; and the use and disposition of any moneys of the district, derived or to be derived, from any source designated;

(b) The acquisition, improvement, or equipment of all or any part of properties pertaining to any project or any facilities;

(c) The creation and maintenance of reserves or sinking funds to secure the payment of the principal and interest on any bonds or of the operation and maintenance expenses of any facilities, or part thereof, and the source, custody, security, regulation, use, and disposition of any such reserves or funds, including, without limitation, the related powers and duties of any trustee;

(d) Limitations on the powers of the district to acquire or operate, or permit the acquisition or operation of, structures, facilities, or properties that may compete or tend to compete with any facilities;

(e) The vesting in a corporate or other trustee or trustees of such property, rights, powers, and duties in trust as the board may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the holders of bonds, and limiting or abrogating the rights of such holders to appoint a trustee, or limiting the rights, duties, and powers of such trustee;

(f) Events of default, rights, and liabilities arising from events of default and the rights, liabilities, powers, and duties arising upon the breach by the district of any covenants, conditions, or obligations;

(g) The terms and conditions upon which the holders of the bonds or of a specified portion, percentage, or amount of the bonds, or any trustee for the holders, shall be entitled to the appointment of a receiver, which receiver may enter, take possession of, operate, and maintain any facilities or service; prescribe fees, rates, and other charges; and collect, receive, and apply all resulting revenues in the same manner as the district itself might do;

(h) A procedure by which the terms of any resolution authorizing bonds or any other contract with any holders of district bonds, including, without limitation, an indenture of trust or similar instrument, may be amended or abrogated, and as to the proportion, percentage, or amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(i) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived; and

(j) All such acts and things as may be necessary, convenient, or desirable in order to secure the bonds or, in the discretion of the board, tend to make the bonds more marketable, notwithstanding that such covenant, act, or thing may not be enumerated in this article, it being the intention of this article to give to the board power to do in the name and on behalf of the district all things in the issuance of district bonds and for their security, except as expressly limited in this article.



§ 37-50-135. Liens on pledged revenues

(1) Revenues pledged for the payment of bonds, as received by or otherwise credited to the district under this article, shall immediately be subject to the lien of each such pledge without any physical delivery, filing, or further act.

(2) The lien of each such pledge and the obligation to perform the contractual provisions made in the authorizing resolution or other related instrument shall have priority over all other obligations or liabilities of the district, except as may be otherwise provided in this article or in the resolution or other instrument, and subject to any prior pledges and liens previously created.

(3) The lien of each such pledge shall be valid and binding as against all persons having claims of any kind in tort, in contract, or otherwise against the district, irrespective of whether such persons have notice of the lien.



§ 37-50-136. Rights - powers of holders of bonds - trustees

(1) Subject to any contractual limitations binding upon the holders of any issue or series of bonds of the district issuing bonds under this article, or the holders' trustee, including, without limitation, the restriction of the exercise of any remedy to a specified proportion, percentage, or number of such holders, and subject to any prior or superior rights of others, a holder of bonds, or the holder's trustee, shall have the right and power, for the equal benefit and protection of all holders of bonds similarly situated:

(a) By mandamus or other suit, action, or proceeding at law or in equity, to enforce the holder's rights against the district, board, or any combination, or the officers, agents, and employees of the district to compel the district, board, or such officers, agents, or employees to perform their respective duties, obligations, or other commitments under this article and their respective covenants and agreements with the holder of a bond;

(b) By action or suit in equity, to require the district to account as if it were the trustee of an express trust;

(c) By action or suit in equity, to have a receiver appointed, which receiver may enter and take possession of facilities and pledged revenues for the payment of the bonds; prescribe sufficient fees, rates, and other charges derived from the facilities; and collect, receive, and apply all pledged revenues or other moneys pledged for the payment of the bonds in the same manner as the district itself might do in accordance with the obligations of the district; and

(d) By action or suit in equity, to enjoin any acts or things that may be unlawful or in violation of the rights of the holder of any bonds.



§ 37-50-137. Investments and securities

(1) The board, subject to contractual limitations from time to time imposed upon the district by a resolution authorizing the issuance of the outstanding bonds of the district, a trust indenture, or other related proceedings, may invest and reinvest proceeds of taxes, pledged revenues, and proceeds of bonds issued under this article in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S., and may deposit such proceeds in any trust bank, secured in such manner and subject to such terms and conditions as the board may determine, with or without the payment of any interest on such deposit, including, without limitation, time deposits evidenced by certificates of deposit.

(2) Such securities and certificates of deposit thus held may, from time to time, be sold and the proceeds may be so reinvested or redeposited as provided in this section.

(3) Sales and redemptions of such securities and certificates of deposit thus held shall, from time to time, be made so that the proceeds may be applied to the purposes for which the money with which such securities and certificates of deposit were originally acquired.

(4) Gains from such investments or reinvestments may be credited to any fund or account pledged for the payment of district bonds issued under this article, including any applicable reserve, any other fund or account pertaining to a project or facility, or the district's general fund, subject to contractual limitations in a proceeding pertaining to outstanding district bonds.

(5) It is lawful for a commercial bank incorporated under the laws of this state that may act as depository of the proceeds of bonds issued under this article, securities owned by the district, proceeds of taxes, pledged revenues, and moneys otherwise pertaining to a project, facilities, or any combination, to furnish such indemnifying bonds and to pledge such securities as may be required by the board.



§ 37-50-138. Rents and charges

(1) (a) The district and any political subdivision of the state of Colorado contracting with the district and fixing and collecting annual rentals, service charges, other charges, or any combination thereof are authorized to fix and collect rents, rates, fees, tolls, and other charges, in this article sometimes referred to as "service charges", for direct or indirect connection with, or the use or services of, a water system, joint system, or other facilities, including, without limitation, connection charges, minimum charges, and charges for the availability of service.

(b) Such service charges may be charged to and collected in advance or otherwise by a district from a political subdivision or person and by a political subdivision from a person contracting for such connection, use, or services or from the owner, occupant, or any combination, of real property that directly or indirectly is, has been, or will be connected with such facilities. The political subdivision, owner, or occupant of such real property shall be liable for and shall pay such service charges to the district or political subdivision fixing the service charges at the time and place such service charges are due and payable.

(c) Service charges of the district may accrue from a date on which the board reasonably estimates, in a resolution authorizing the issuance of securities, other related instruments, or in a contract with any political subdivision or person, that facilities or projects being acquired or improved and equipped will be available for service or use.

(2) (a) Such rents, rates, fees, tolls, and other charges, being in the nature of use or service charges, shall, as nearly as the district shall deem practicable and equitable, be reasonable, and such service charges shall be uniform throughout the district for the same type, class, and amount of use or service of the facilities and may be based or computed either on:

(I) Measurements of water or flow devices that are duly provided and maintained by the district or any user as approved by the district;

(II) The consumption of water in, on, or in connection with the political subdivision, person, or real property, making due allowance for commercial use of water, infiltration of groundwater, and discharge of surface runoff to the facilities;

(III) The number and kind of water fixtures or facilities on or in connection with the political subdivision, person, or real property;

(IV) The water facilities in, on, or in connection with the political subdivision, person, or real property;

(V) The number of persons residing or working in, on, or otherwise connected or identified with the political subdivision, person, or real property;

(VI) The capacity of the improvements in, on, or connected with the political subdivision, person, or real property;

(VII) The availability of service or readiness to serve by the facilities;

(VIII) Any other factors determining the type, class, and amount of use or service of the facilities; or

(IX) Any combination of any such factors.

(b) Reasonable penalties may be fixed for delinquencies, including, without limitation, interest on delinquent service charges from the due date at a rate not exceeding one percent per month or monthly fraction, reasonable attorney fees, and other costs of collection.

(3) The district shall prescribe and, from time to time when necessary, revise a schedule of such service charges, which shall comply with the terms of any contract of the district or political subdivision fixing the service charges.

(4) The general assembly has determined and declared that the obligations, arising from time to time, of the district, any political subdivision, or any person to pay service charges fixed in connection with any facilities shall constitute general obligations of the district, political subdivision, or person charged with their payment; except that, as such obligations accrue for current services and benefits from, and the use of, such facilities, the obligations shall not constitute an indebtedness of the district or any political subdivision within the meaning of constitutional, charter, or statutory limitation or other provision restricting the incurrence of debt.

(5) No board, agency, bureau, commission, or official, other than the board of directors of the district, has authority to fix, prescribe, levy, modify, supervise, or regulate the making of service charges or to prescribe, supervise, or regulate the performance of services pertaining to the district's facilities, as authorized by this article; except that this subsection (5) shall not be construed to be a limitation on the contracting powers of the board.



§ 37-50-139. Miscellaneous powers

(1) The district shall also have the following powers:

(a) To pay or otherwise defray and to contract to pay or defray, for a term not exceeding seventy-five years, without an election, except as otherwise provided in this article, the principal of, prior redemption premiums due in connection with, interest on, and other charges pertaining to securities or other obligations of the federal government, the district, a political subdivision, or a person that were incurred in connection with related property subsequently acquired by the district and relating to the district's facilities;

(b) To establish, operate, and maintain facilities within the district or elsewhere, across or along any public street, highway, bridge, or viaduct or other public right-of-way or in, upon, under, or over any vacant public lands, which public lands now are, or may become, the property of a political subdivision of this state, without first obtaining a franchise from the political subdivision having jurisdiction over the lands; except that the district shall cooperate with any political subdivision having such jurisdiction; shall promptly restore any such public street, highway, bridge, viaduct, or other public right-of-way to its former state of usefulness as nearly as may be; and shall not permanently impair completely or materially the usefulness of the right-of-way;

(c) To adopt, amend, repeal, enforce, and otherwise administer such reasonable resolutions, rules, regulations, and orders as the district shall deem necessary or convenient for the conduct of its business, including, but not limited to, the operation, maintenance, management, government, and use of the facilities of the district and any other facilities under its control, whether situated within, without, or both within and without the territorial limits of the district.



§ 37-50-140. Joint action entity

(1) The district and another cooperating entity or entities relating to a project or facilities in which the district is a party in interest may create a joint action entity, which shall be a separate body corporate, for the planning, construction, lease, other acquisition, improvement, equipment, operation, maintenance, disposal, and financing of any enterprise or properties relating to such project or facilities.

(2) A joint action entity may exercise the powers granted to the district by this article, other than the levy or fixing and collection of taxes, assessments, and service charges and the making and revising of rules and regulations under the police power.



§ 37-50-141. Refunding

(1) Any revenue bonds issued under this article and at any time outstanding may, at any time and from time to time, be refunded by the district by the issuance of its refunding bonds in such amount as the board may deem necessary to refund the principal of the bonds to be refunded, unpaid interest, premiums, and necessary incidental expenses.

(2) Any such refunding may be effected, whether the bonds to be refunded have matured or shall mature later, either by sale of the refunding bonds and the application of the proceeds, directly or indirectly, to the payment of the bonds to be refunded or by exchange of the refunding bonds for the bonds to be refunded, but the holders of bonds to be so refunded shall not be compelled, without their consent, to surrender their bonds for payment or exchange before the date on which they are payable by maturity date, option to redeem, or otherwise or if they are called for redemption before the date on which they are, by their terms, subject to redemption by option or otherwise. Except to the extent expressly or by implication inconsistent with the terms of this article, article 54 of title 11, C.R.S., shall govern the issuance of such refunding bonds and the establishment of any related escrow.

(3) Refunding bonds issued under authority of this article shall be payable solely from revenues out of which bonds to be refunded are payable or from revenues out of which bonds of the same character may be made payable under this article or other law in effect at the time of the refunding.



§ 37-50-142. Severability

If any provision of this article or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the article that can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.









Water Conservation Board and Compacts

Article 60 - Colorado Water Conservation Board

Part 1 - General Provisions

§ 37-60-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Board" means the Colorado water conservation board.



§ 37-60-102. Creation

For the purpose of aiding in the protection and development of the waters of the state, for the benefit of the present and future inhabitants of the state there is created a Colorado water conservation board with the powers and duties set out in this article. Said board is declared to be an agency of the state, and the functions it is to perform, as set out in this article, are declared to be governmental functions for the welfare and benefit of the state and its inhabitants.



§ 37-60-103. Organization

The board shall elect from the appointed members a chairman and a vice-chairman to serve at the pleasure of the board. The director of the board shall serve as secretary.



§ 37-60-104. Personnel

(1) The board shall consist of fifteen members. The executive director of the department of natural resources shall be a voting member ex officio. The attorney general, state engineer, director of the division of parks and wildlife, commissioner of agriculture or designee, and director of said board shall be nonvoting members ex officio. The nine remaining members shall be qualified electors of the state, well versed in water matters, and shall be appointed by the governor, by and with the consent of the senate, for terms of three years; except that no appointment shall be made that does not conform to the requirements of subsections (3) and (4) of this section. Members of the board may not vote by proxy. Pursuant to section 1 of article XII of the state constitution, unless removed according to law, members of the board shall exercise the duties of their office until a successor is duly appointed, qualified, and confirmed. Pursuant to section 6 (1) of article IV of the state constitution, no person appointed by the governor pursuant to this section to a vacancy occurring while the senate is in session may take office until confirmed by the senate. The appointments shall be made in such a manner that the terms of three members shall expire on February 12 of each year. In case any vacancy occurs in the appointed membership of the board, the governor shall appoint a successor to serve the unexpired term of any member of the board within thirty days after the creation of such vacancy.

(2) The appointed members of said board shall be chosen geographically as follows: Four from the western slope and five from the eastern slope; but, of the five members to be appointed from the eastern slope, one shall be from the Rio Grande drainage basin, one from the North Platte drainage basin, one from the Arkansas drainage basin, one from the South Platte drainage basin outside of the city and county of Denver, and one from the city and county of Denver and intimately familiar with its water problems; and that of the four members to be appointed from the western slope, one shall be from the Yampa-White drainage basin, one from the main Colorado drainage basin, one from the Gunnison-Uncompahgre drainage basin, and one from the San Miguel-Dolores-San Juan drainage basins. Before entering upon the discharge of his duties, each appointed member shall make, subscribe, and file with the secretary of state the oath prescribed by the constitution.

(3) To the extent possible, appointments to the board shall include persons representing the following areas of experience and expertise: Water resource management; water project financing; engineering, planning, and development of water projects; water law; and irrigated farming or ranching. Members of the board shall be residents of the geographic area they represent.

(4) No more than five appointees to the board shall be members of the same political party.

(5) The requirements set forth in subsections (3) and (4) of this section shall be implemented over a three-year period beginning February 12, 1993, so that upon making the appointments for the vacancies which occur on February 12, 1995, all requirements set forth in this section shall have been met.



§ 37-60-105. Employment of temporary personnel

The Colorado water conservation board is authorized to employ any persons and enter into any cooperative undertakings with agencies of government as it may deem advisable for carrying out the work outlined in section 37-60-115. The employment in this section referred to is of such persons as the Colorado water conservation board finds necessary to meet an emergency by employing temporary personnel to supplement the work of regular state employees, it being the purpose of this law to provide for the utmost speed in accomplishing its purposes. The Colorado water conservation board may grant such authority as it deems necessary or proper to the persons it designates to carry out the provisions of this section and section 37-60-116.



§ 37-60-106. Duties of the board - state water plan - legislative declaration

(1) It is the duty of the board to promote the conservation of the waters of the state of Colorado in order to secure the greatest utilization of such waters and the utmost prevention of floods; and in particular, and without limiting the general character of this section, the board has the power and it is its duty:

(a) To foster and encourage irrigation districts, public irrigation districts, water users' associations, conservancy districts, drainage districts, mutual reservoir companies, mutual irrigation companies, grazing districts, and any other agencies which are formed under the laws of the state of Colorado, or of the United States, for the conservation, development, and utilization of the waters of Colorado;

(b) To assist any such agencies in their financing, but not to lend or pledge the credit or faith of the state of Colorado in aid thereof, or to attempt to make the state responsible for any of the debts, contracts, obligations, or liabilities thereof;

(c) To devise and formulate methods, means, and plans for bringing about the greater utilization of the waters of the state and the prevention of flood damages therefrom, and to designate and approve storm or floodwater runoff channels or basins, and to make such designations available to legislative bodies of cities and incorporated towns, to county planning commissions, and to boards of adjustment of cities, incorporated towns, and counties of this state;

(d) To gather data and information looking toward the greater utilization of the waters of the state and the prevention of floods and for this purpose to make investigations and surveys;

(e) To cooperate with the United States and the agencies thereof, and with other states for the purpose of bringing about the greater utilization of the waters of the state of Colorado and the prevention of flood damages;

(f) To cooperate with the United States, or any of the agencies thereof, in the making of preliminary surveys, and sharing the expense thereof, when necessary, respecting the engineering and economic feasibility of any proposed water conservation or flood control project within the state of Colorado, designed for the purpose of bringing about greater utilization of the waters of this state;

(g) To formulate and prepare drafts of legislation, state and federal, designed to assist in securing greater beneficial use and utilization of the waters of the state and protection from flood damages;

(h) To investigate and assist in formulating a response to the plans, purposes, procedures, requirements, laws, proposed laws, or other activities of the federal government and other states which affect or might affect the use or development of the water resources of this state;

(i) To confer with and appear before the officers, representatives, boards, bureaus, committees, commissions, or other agencies of other states, or of the federal government, for the purpose of protecting and asserting the authority, interests, and rights of the state of Colorado and its citizens with respect to the waters of the interstate streams in this state;

(j) To acquire by grant, purchase, bequest, devise, or lease, any real property or interest therein for the purpose of the prevention or control of floods, or to acquire by eminent domain any real property or interest therein with respect to any project specifically authorized by the United States congress for the prevention or control of floods, including but not limited to easements and rights-of-way for ingress into and egress from such project, with the power in either event to lease such lands or interest therein to agencies of the federal government or to the state or any agency or political subdivision thereof for the construction, operation, or maintenance of flood control and prevention facilities;

(k) In general, to take such action and have such powers as are incidental to the foregoing specific provisions and to the general purposes of this article;

(l) To enter into contracts as provided in sections 37-60-119 to 37-60-122 for the construction of conservation projects which, as authorized by the general assembly under procedures set forth in section 37-60-122, will conserve and utilize for the best advantage of the people of this state the water and power resources of the state, including projects beyond the boundaries of the state of Colorado located on interstate waters when the benefit of such project accrues to the citizens of the state of Colorado, upon application under such rules and regulations as the board shall establish;

(m) To file applications in the name of the department of natural resources for the appropriation of water;

(n) To take all action necessary to acquire or perfect water rights for projects sponsored by the board;

(o) To sell or otherwise dispose of property owned by the board, in the name of the state of Colorado, as a result of expenditures from the Colorado water conservation board construction fund in such manner as to be most advantageous to the state. Proceeds from such sale or disposal shall accrue to the Colorado water conservation board construction fund and shall not revert to the general fund at the close of any fiscal year.

(p) To make grants pursuant to the provisions of section 37-60-122.2 (2) for fish and wildlife resources;

(q) To make a mitigation recommendation pursuant to the provisions of section 37-60-122.2 (1) constituting the official position of the state of Colorado regarding mitigation to maintain a balance between the development of the state's water resources and the protection of the state's fish and wildlife resources;

(r) To foster the conservation of the water of the state of Colorado by the promotion and implementation of sound measures to enhance water use efficiency in order to serve all the water needs of the state, to assure the availability of adequate supplies for future uses, and to assure that necessary water services are provided at a reasonable cost;

(s) Repealed.

(t) To enter into one or more agreements with the Colorado water resources and power development authority and any other entities to assist in the development of the water resources of the state;

(u) (I) To adopt and update, as warranted, a state water plan. In exercising its authority pursuant to this paragraph (u), executive order D2013-005, or any analogous successor order directing the board to adopt or amend a state or Colorado water plan, the board shall comply with all requirements of this paragraph (u).

(II) Legislative declaration. Because the constitution vests all legislative power of the state in the general assembly, the general assembly:

(A) Finds that the primary purpose of a state water plan is to determine state policy regarding the optimal conservation and development of Colorado's water resources;

(B) Determines that the general assembly is primarily responsible for guiding the development of state water policy; and

(C) Declares that enactment of this paragraph (u) is necessary to protect the interests of the public in the state's water resources and that in enacting this paragraph (u), the general assembly intends to engage the people of the state in a public dialogue regarding optimum state water policy; affirm its delegation of policy-making authority to the Colorado water conservation board, subject to direction by the general assembly; and not interfere with, but instead to promote the policies, processes, basin roundtable plans, and interbasin compact negotiations conducted pursuant to the "Colorado Water for the 21st Century Act", article 75 of this title, and the interbasin compact charter as approved by the general assembly acting by bill as specified in section 37-75-105 (2).

(III) In exercising its authority pursuant to this paragraph (u), the board shall:

(A) Develop the state water plan with the involvement of the public and the basin roundtables, as created in section 37-75-104 (3)(b), and provide opportunities for public comment before adopting any final or significantly amended plan;

(B) Present the scope, fundamental approach, and basic elements of the plan to the water resources review committee created in section 37-98-102 by August 1, 2014;

(C) In developing the draft plan, consider the feedback from the water resources review committee submitted to the board pursuant to section 37-98-103 (6)(a) by November 1, 2014;

(D) Present the draft plan to the water resources review committee by July 1, 2015;

(E) In developing the final plan, consider the feedback from the water resources review committee submitted pursuant to section 37-98-103 (6)(b) by November 1, 2015; and

(F) Notify the water resources review committee of any proposed significant amendments to the plan, as determined by the board, by June 1 of any year in which the amendment is proposed to be adopted; present the proposed amendment to the committee by August 1 of that year; and consider the committee's feedback submitted pursuant to section 37-98-103 (6)(c) by November 1 of that year.

(IV) By November 1 of each year following the submission to the water resources review committee of a state water plan or amendment pursuant to this paragraph (u), any member of the general assembly may make a request in writing to the chairperson of the water resources review committee that the committee hold one or more hearings to review the plan or amendment as submitted to the water resources review committee. Upon receipt of the request, the chairperson of the committee shall promptly schedule a hearing to conduct the review and provide adequate notice to the public and the board. The committee, after holding a public hearing, may recommend the introduction of a bill or bills based on the results of the review. A bill recommended by the committee for consideration under this subparagraph (IV) does not count against the number of bills to which either the committee or the members of the general assembly are limited by law or joint rule of the senate and the house of representatives, and a hearing held by the committee pursuant to this subparagraph (IV) does not count against the number of meetings allowed by section 37-98-102 (1)(a).

(V) A state water plan, whether or not the subject of a bill introduced pursuant to subparagraph (IV) of this paragraph (u), is only a policy, is not a rule, and does not have the force or effect of law.

(2) The board may coordinate with the United States secretary of the interior and the United States secretary of agriculture to develop plans that conserve and develop water resources consistent with this article for federal lands pursuant to 16 U.S.C. sec. 530, 16 U.S.C. sec. 1604, and 43 U.S.C. sec. 1712.



§ 37-60-107. Meetings - notice

The board may provide for the holding of regular meetings and may hold a special meeting at any time and place in the state upon the call of the chairman or vice-chairman or of any two voting members. Notice of all special meetings shall be given by telegram at least forty-eight hours, or by registered mail at least four days, before any special meeting. Six voting members shall constitute a quorum, and the affirmative or negative vote of at least six voting members is necessary to bind the board. Any business may be transacted at a special meeting which could be transacted at a regular meeting.



§ 37-60-108. Seal - rules and regulations

The board shall adopt a seal, and all documents to be executed by the board shall be under such seal, signed by the chairman or vice-chairman and attested by the secretary. From time to time, the board may adopt suitable rules and regulations as are necessary or expedient for the conduct of its business and the administration of this article.



§ 37-60-109. Commissioner

(1) The governor from time to time, with the approval of the board, shall appoint a commissioner, who shall represent the state of Colorado upon joint commissions to be composed of commissioners representing the state of Colorado and another state or other states for the purpose of negotiating and entering into compacts or agreements between said states, with the consent of the congress when necessary, ascertaining and declaring the authority, interest, or right of the several signatory states, or any of them, over, in, and to interstate waters, all to the end that such waters may be used and disposed of by the several states and their respective citizens in accordance with an equitable apportionment or division thereof made between the signatory states by the terms of the compact or agreement; except that any compact or agreement so entered into on behalf of said states shall not be binding or obligatory upon any of said states or the citizens thereof until the same has been ratified and approved by the legislatures of all of said signatory states and by the congress of the United States when necessary.

(2) The board shall furnish such commissioners with such legal, engineering, clerical, and other assistants as the board may deem advisable and necessary, all legal assistants to be employed with the consent of the attorney general. Such commissioners shall serve at the pleasure of the governor at a compensation to be fixed by him. The compensation of the legal, engineering, and other assistants of said commissioners shall be fixed by the board, and all such compensation and necessary traveling expenses of such commissioners and their assistants shall be paid out of the funds appropriated for carrying out the purposes of this article.



§ 37-60-110. Authority of commissioners under prior laws

All acts or parts of acts in conflict herewith, relating to the appointment of commissioners for negotiating compacts respecting the waters of interstate streams are hereby repealed; but such repeal shall neither affect the authority of any commissioners now engaged in the process of negotiating any interstate compact respecting the waters of any interstate stream of this state nor affect the validity of any such compact when so negotiated.



§ 37-60-111. Compensation of members - director - employees

(1) Each appointed member of the board not otherwise in full-time employment of the state shall receive a per diem allowance of fifty dollars for each day actually and necessarily spent in the discharge of official duties, and all members shall receive traveling and other necessary expenses actually incurred in the performance of official duties. Per diem and other expenses paid under this section shall be from moneys appropriated from the Colorado water conservation board construction fund.

(2) The office of director of the water conservation board is hereby created. The board shall appoint a person who is well versed in water matters and qualified by experience, knowledge, and personality to represent the board and carry out its functions. The director shall be the chief administrative head of the board under the direction and supervision of the board and shall have general supervision and control of all its activities, functions, and employees. The appointment or removal of such director shall be subject to section 13 of article XII of the state constitution and statutes enacted pursuant thereto relating to the state personnel system. He shall be reimbursed for all actual and necessary traveling and other expenses incurred by him in the discharge of his official duties.

(3) Pursuant to section 13 of article XII of the state constitution, the board may employ such technical, clerical, and other personnel necessary to enable it to perform its duties and carry out the purposes of this article. Such personnel shall be reimbursed for all actual and necessary traveling and other expenses incurred by them in the discharge of their official duties.



§ 37-60-112. Warrants for salaries and expenses

The controller is authorized to draw warrants monthly in payment of the lawful salaries and expenses of the board or commissioners and their legal, engineering, and other assistants and employees on vouchers signed by the secretary of the board and approved by the governor.



§ 37-60-113. Board to cooperate with attorney general

The board shall cooperate with the attorney general in all matters relating to interstate suits concerning the waters of the rivers of the state and shall arrange for the gathering and compilation of all information, factual, engineering, or other data requisite or desirable for the use of the attorney general in the conduct of such suits.



§ 37-60-114. Attorney general as legal advisor

The attorney general is the legal advisor for the board, and with his or her consent the board may employ additional legal counsel.



§ 37-60-115. Water studies - rules - repeal

(1) (a) The Colorado water conservation board is authorized to forthwith make, or cause to be made, a continuous study of the water resources of the state of Colorado, and a continuous study of the present and potential uses thereof to the full extent necessary to a unified and harmonious development of all waters for beneficial use in Colorado to the fullest extent possible under the law, including the law created by compacts affecting the use of said water. The studies to be made shall include analyses of the extent to which water may be transferred from one watershed to another within the state without injury to the potential economic development of the natural watershed from which water might be diverted for the development of another watershed.

(b) In order to assure that the state of Colorado protects its allocation of interstate waters for current and future beneficial purposes, to achieve optimum development of such waters under significant constraints imposed by federal law and policy, and to achieve efficient and effective management of river systems for recognized beneficial purposes, the board is authorized to expend such moneys as may be allocated, appropriated, or otherwise credited to the Colorado water conservation board construction fund for such projects and programs as may be specifically authorized by the general assembly, including but not limited to development of river basin models within and without the state, policy formulation, interstate negotiations, and water management within the state.

(2) (Deleted by amendment, L. 96, p. 1223, § 24, effective August 7, 1996.)

(3) The Colorado water conservation board is further authorized and directed, after consultation with the agriculture, livestock, and natural resources committee of the house of representatives and the agriculture, natural resources, and energy committee of the senate and consistent with its duties set forth in section 37-90-117 and the provisions of subsections (1) and (2) of this section, to study the state's groundwater resource, particularly that water that may prove to be nontributary, both within the Denver basin and throughout the state, including nontributary groundwater quality.

(4) (a) The Colorado water conservation board shall compile an inventory of potential dam and reservoir sites within the state of Colorado.

(b) The inventory shall be based upon a review of the state engineer's water rights tabulation and a review of all publicly available published information. Original engineering work or field investigations shall not be performed by the board for the inventory. The inventory shall be compiled and maintained on a computerized information retrieval system which is either a part of or otherwise compatible with the water data bank maintained by the state engineer.

(c) The following information concerning potential dam and reservoir sites within the state of Colorado having a capacity of twenty thousand acre-feet or more, or concerning such other sites as the board deems important, shall be included in the inventory:

(I) The location of a dam site, by river, county, and reference to surveyed section corners;

(II) The name of a dam and reservoir site if one is commonly ascribed to it;

(III) Basic data about a potential dam to the extent such is readily available;

(IV) The conditional water rights decreed to a site, if any, and their dates of adjudication and basin ranks;

(V) If available, an estimate of a reservoir's total active capacity;

(VI) The potential uses of the water supply which would be developed; and

(VII) Citations to reference materials and sources for the information specified in this paragraph (c).

(d) Utilizing the inventory, the board shall identify potential dam and reservoir sites, the development of which may be stopped because of ongoing land uses which are encroaching upon needed lands or because of other circumstances.

(e) The board is authorized to pay for the expenses of periodically updating and maintaining the inventory of potential dam and reservoir sites for which this section calls using moneys appropriated, allocated, or otherwise credited to the Colorado water conservation board construction fund.

(5) Repealed.

(6) Precipitation harvesting pilot projects. (a) The board shall, in consultation with the state engineer, select the sponsors of up to ten new residential or mixed-use developments that will conduct individual pilot projects to collect precipitation from rooftops and impermeable surfaces for nonpotable uses. The purpose of the pilot projects shall be to:

(I) Evaluate the technical ability to reasonably quantify the site-specific amount of precipitation that, under preexisting, natural vegetation conditions, accrues to the natural stream system via surface and groundwater return flows;

(II) Create a baseline set of data and sound, transferable methodologies for measuring local weather and precipitation patterns that account for variations in hydrology and precipitation event intensity, frequency, and duration, quantifying preexisting, natural vegetation consumption, measuring precipitation return flow amounts, identifying surface versus groundwater return flow splits, and identifying delayed groundwater return flow timing to receiving streams;

(III) Evaluate a variety of precipitation harvesting system designs;

(IV) Measure precipitation capture efficiencies;

(V) Quantify the amount of precipitation that must be augmented to prevent injury to decreed water rights;

(VI) Compile and analyze the data collected; and

(VII) Provide data to allow sponsors to adjudicate permanent augmentation plans as specified in paragraph (c) of this subsection (6).

(b) An applicant for a development permit, as that term is defined in section 29-20-103, C.R.S., for a new planned unit development or new subdivision of residential housing or mixed uses may submit an application to the board to become a sponsor of one or more of the ten pilot projects authorized by this section. The board shall establish criteria and guidelines, and update the criteria and guidelines by January 1, 2016, with the goal of incentivizing the submission of applications and applying lessons learned from previously approved pilot projects, for applications and the selection of pilot projects, including the following:

(I) An application fee and, for pilot projects that are selected, an annual review fee;

(II) The information to be included in the application, including a description of the proposed development and the proposed precipitation harvesting system;

(III) Selection of pilot projects to represent a range of project sizes and geographic and hydrologic areas in the state, with no more than three pilot projects being located within any single water division established in section 37-92-201;

(IV) The requirement that the proposed development meet any applicable local government water supply requirement through sources other than precipitation harvesting;

(V) Giving priority to pilot projects that:

(A) Are located in areas that face renewable water supply challenges; and

(B) Promote water conservation.

(VI) Regionally applicable factors that sponsors can use for substitute water supply plans that specify the amount of precipitation consumed through evapotranspiration of preexisting natural vegetative cover. If an applicant uses the factors, the state engineer shall give the factors presumptive effect, subject to rebuttal. The board need not establish factors for a region until the sponsor of a project located within that region has submitted a minimum of two years of data pursuant to sub-subparagraph (B) of subparagraph (II) of paragraph (c) of this subsection (6). A sponsor that makes such a submission shall also submit the data to the board.

(c) Notwithstanding any limitations regarding phreatophytes or impermeable surfaces that would otherwise apply pursuant to section 37-92-103 (9) or 37-92-501 (4)(b)(III), each of the ten pilot projects shall:

(I) During the term of the pilot project, operate according to a substitute water supply plan, if approved annually by the state engineer pursuant to section 37-92-308 (4) or (5). The pilot project shall be required to replace an amount of water equal to the amount of precipitation captured out of priority from rooftops and impermeable surfaces for nonpotable uses; except that, in determining the quantity of water required for the substitute water supply plan to replace out-of-priority stream depletions, there is no requirement to replace the amount of historic natural depletion to the waters of the state, if any, caused by the preexisting natural vegetative cover evapotranspiration for the surface areas made impermeable and associated with the pilot project. The applicant bears the burden of proving the historic natural depletion; except that the applicant may use applicable regional factors established pursuant to subparagraph (VI) of paragraph (b) of this subsection (6).

(II) (A) Apply to the appropriate water court for a permanent augmentation plan prior to completion of the pilot project or file a plan with the state engineer to permanently retire the rainwater collection system, which plan shall be reviewed and approved prior to the cessation of augmentation. As a condition of approving the retirement of a pilot project, the state engineer shall have the authority to require the project sponsor to replace any ongoing delayed depletions caused by the pilot project after the project has ceased. Any such permanent augmentation plan shall entitle the sponsor to consume without replacement only that portion of the precipitation that the sponsor proves by a preponderance of the evidence would not have accrued to a natural stream under preexisting, natural vegetation conditions. The sponsor shall be required to fully augment any precipitation captured out of priority that would otherwise have accrued to a natural stream.

(B) After a minimum of two years of data collection and upon application to the appropriate water court for a permanent augmentation plan, the pilot project sponsor shall file an application for approval of a substitute water supply plan pursuant to section 37-92-308 (4). For any substitute supply plan application filed under section 37-92-308 (4), the sponsor shall fully augment any precipitation captured out of priority; except that, in determining the quantity of water required for the substitute water supply plan to replace out-of-priority stream depletions, there is no requirement to replace the amount of historic natural depletion to the waters of the state, if any, caused by preexisting natural vegetative cover evapotranspiration for the surface areas made impermeable and associated with the pilot project. The applicant may use applicable regional factors established pursuant to subparagraph (VI) of paragraph (b) of this subsection (6).

(d) Each sponsor shall submit an annual preliminary report to the board and the state engineer summarizing the information set forth in paragraph (a) of this subsection (6). The board and the state engineer shall brief the water resources review committee created in section 37-98-102 on the reported results of the pilot projects by July 1, 2014. Each sponsor shall submit a final report to the board and the state engineer by January 15, 2025. The board and the state engineer shall provide a final briefing to the water resources review committee by July 1, 2025.

(e) This subsection (6) is repealed, effective July 1, 2026.

(7) South Platte river alluvial aquifer study - study authorized. (a) The board shall, in consultation with the state engineer and the Colorado water institute, established in section 23-31-801, C.R.S., and also referred to in this section as the "institute", conduct a comprehensive study to compile and evaluate available historical hydrologic data through water year 2011. The study's objectives are:

(I) To evaluate whether current laws and rules that guide water administration in the South Platte river basin achieve the dual goals of protecting senior water rights and maximizing the beneficial use of both surface water and groundwater within the basin;

(II) To identify and delineate areas within the basin adversely impacted by high groundwater levels and to conduct a feasibility-level evaluation of the causes of high groundwater levels in the affected areas;

(III) To provide information to use as a basis for implementation of measures to mitigate adverse impacts in areas experiencing high groundwater levels; and

(IV) To provide information to the general assembly, the board, and the state engineer to facilitate the long-term sustainable use of South Platte water supplies.

(b) The board shall enter into a contract with the institute, using existing procurement mechanisms and agreements between the board and the institute, to conduct, oversee, and coordinate all aspects of the study. The board shall fund the study from existing research resources at levels agreed to between the board and the institute.

(c) The institute shall conduct the study independently using relevant, available, current, and historical hydrologic data and documents. The study must examine water use in water districts 1, 2, and 64 within water division 1. In conducting the study, the institute shall consider the impacts to all water rights and interstate obligations in water division 1 and shall investigate, compile, and evaluate hydrologic variables and factors, including:

(I) The number and location of alluvial wells that are currently withdrawing groundwater;

(II) The number and location of alluvial wells that are currently curtailed from pumping, either fully or partially;

(III) The number and location of existing artificial recharge facilities and the historical volume of water recharged;

(IV) Historical volumes of water pumped for each high-capacity irrigation, municipal, industrial, or other well not exempted under section 37-92-602;

(V) Historical amounts of water leaving the state in excess of the requirements of river compacts and of the "Platte River Cooperative Agreement" of 1997;

(VI) Historical water deliveries to surface water rights;

(VII) Groundwater level data available from existing observation wells and the historical fluctuations of groundwater levels based on the data;

(VIII) The South Platte decision support system's existing phreatophyte groundwater evapotranspiration module and, using available data, the relationship between high groundwater levels and nonbeneficial consumptive use by phreatophytes from 2001 through 2011;

(IX) The number and size of augmentation plans in operation in the study area; and

(X) The impact of transbasin supplies, reuse of fully consumable supplies, conservation practices, and the installation of lined storage facilities in the alluvium.

(d) The institute shall evaluate and report its findings and conclusions to the board and the general assembly regarding specific issues including to what extent depletions caused by past pumping of wells have delayed impacts on surface streams and, if so, the most appropriate methods for quantifying the impacts.

(e) In addition, and without expending additional funds, the institute shall evaluate and report its findings and conclusions to the board and the general assembly regarding:

(I) To what extent augmentation plans are preventing injury to other water rights holders or potentially causing over-augmentation of well depletions;

(II) Whether additional usage of the alluvial aquifers could be permitted in a manner consistent with protecting senior surface water rights; and

(III) Whether, and to what extent, the use of water in the basin could be improved or maximized by affording the state engineer additional authority to administer water rights while ensuring protection of senior surface water rights.

(f) The board shall commission the study as soon as practicable. The institute shall prepare a final report, including its conclusions, and present it to the general assembly no later than December 31, 2013. The institute shall prepare a progress report and present it to a joint meeting of the house of representatives committee on agriculture, livestock, and natural resources and the senate committee on agriculture, natural resources, and energy, or their successor committees, during the first regular session of the sixty-ninth general assembly in 2013. The institute shall present the final report to a joint meeting of the house of representatives committee on agriculture, livestock, and natural resources and the senate committee on agriculture, natural resources, and energy, or their successor committees, during the second regular session of the sixty-ninth general assembly in 2014.

(8) Fallowing and leasing pilot projects. (a) After a period of notice and comment, the board may, in consultation with the state engineer and upon consideration of any comments submitted, select the sponsors of up to fifteen pilot projects pursuant to the approval process set forth in subsection (8)(f) of this section. The board shall not itself sponsor a pilot project, but the board may provide financial, technical, or other assistance to a pilot project pursuant to the board's other activities and programs. No more than five pilot projects may be located in any one of the major river basins, namely: The South Platte river basin; the Arkansas river basin; the Rio Grande river basin; and the Colorado river basin. Each project may last up to ten years in duration and must demonstrate the practice of:

(I) Fallowing agricultural irrigation land; and

(II) Leasing the associated water rights for temporary municipal, agricultural, environmental, industrial, or recreational use.

(b) The purpose of the pilot program is to:

(I) In fallowing irrigated agricultural land for leasing water for temporary municipal, agricultural, environmental, industrial, or recreational use, demonstrate cooperation among different types of water users, including cooperation among shareholders, ditch companies, water user associations, irrigation districts, water conservancy districts, water conservation districts, and municipalities;

(II) Evaluate the feasibility of delivering leased water to the temporary municipal, agricultural, environmental, industrial, or recreational users;

(III) Provide sufficient data from which the board, in consultation with the state engineer, can evaluate the efficacy of using a streamlined approach, such as an accounting and administrative tool, for determining:

(A) Historical consumptive use;

(B) Return flows;

(C) The potential for material injury to other water rights; and

(D) Conditions to prevent material injury; and

(IV) Demonstrate how to operate, administer, and account for the practice of fallowing irrigated agricultural land for leasing water for temporary municipal, agricultural, environmental, industrial, or recreational use without causing material injury to other vested water rights, decreed conditional water rights, or contract rights to water.

(c) The board shall not select a pilot project that involves:

(I) The fallowing of the same land for more than three years in a ten-year period;

(II) The fallowing of more than thirty percent of a single irrigated farm for more than ten consecutive years;

(III) The transfer or facilitation of the transfer of water across the continental divide by direct diversion, exchange, or otherwise; or

(IV) The transfer or facilitation of the transfer of water out of the Rio Grande basin by direct diversion, exchange, or otherwise.

(d) After providing a reasonable opportunity for public comment and consideration of any comments received, the board, in consultation with the state engineer, shall establish criteria and guidelines including at least the following:

(I) An application fee and, for selected pilot projects, an annual review fee;

(II) The information to be included in the application, including a description of the proposed pilot project;

(III) The maximum quantity of transferable consumptive water use per year for any single pilot project;

(IV) Notwithstanding paragraph (a) of this subsection (8), any geographic areas that are not eligible for pilot projects;

(V) A time period of sixty days within which the board receives comments on the application after providing notice pursuant to the process set forth in paragraphs (e) and (f) of this subsection (8). The comments may include:

(A) Any claim of injury;

(B) Any terms and conditions that the person filing a comment believes should be imposed on the pilot project in order to prevent injury to other water rights, decreed conditional water rights, or contract rights to water; and

(C) Other information that the person filing the comment believes the board should consider in reviewing the application.

(VI) Criteria for a conference between a pilot project applicant, the state engineer, and owners of water rights or a contract rights to water that file comments on the application, including the following requirements:

(A) The conference participants must meet within thirty days after final comments on the application have been submitted;

(B) At the conference, the conference participants must discuss how the pilot project could be structured to prevent material injury to other water rights and contract rights to water; and

(C) Within fifteen days after the conference, the pilot project applicant and the owners of water rights or contract rights to water must file a joint report with the board and with the state engineer outlining any agreed-upon terms and conditions for the proposed pilot project and explaining the reasons for failing to agree on any terms and conditions for the proposed pilot project if the applicant and the owners fail to reach a full agreement at the conference;

(VII) Guidelines for the operation and administration of the pilot projects to assure that a pilot project:

(A) Will effect only a temporary change in the historical consumptive use of the water right in a manner that will not cause injury to other water rights, decreed conditional water rights, or contract rights to water; and

(B) Will not impair compliance with any interstate compact;

(VIII) Criteria for selecting pilot projects that range in size and complexity;

(IX) Criteria for selecting pilot projects over a period ending on December 31, 2023, to provide a window for potential pilot project sponsors to apply;

(X) A requirement that a proposed pilot project:

(A) Meet applicable local government land use requirements;

(B) Prevent erosion and blowing soils; and

(C) Comply with local county noxious weed regulations;

(XI) A requirement that, during the term of the pilot project, land and water included in a pilot project is not also included in a substitute water supply plan pursuant to section 37-92-308 (5) or (7), an interruptible water supply agreement pursuant to section 37-92-309, or another pilot project;

(XII) A requirement for periodic reports to the board on the operation of the pilot project; and

(XIII) A requirement that priority is given to pilot projects that can be implemented using existing infrastructure.

(e) (I) For approval of a pilot project, the applicant must provide written notice of the application, including, at a minimum:

(A) A description of the proposed pilot project;

(B) An analysis of the historical use, the historical consumptive use, and the historical return flows of the water rights or contract rights to water proposed to be used for temporary municipal, agricultural, environmental, industrial, or recreational use; and

(C) A description of the source of water to be used to replace historical return flows during the pilot project and after completion of the pilot project; and

(II) The applicant must provide the written notice by first-class mail or electronic mail to all parties that have subscribed to the substitute water supply plan notification list, as described in section 37-92-308 (6) for the division or divisions in which the water right is located and in which it will be used. The applicant must file proof of the written notice with the board.

(f) After consideration of the comments and any conference reports submitted pursuant to subparagraph (VI) of paragraph (d) of this subsection (8), the board may approve the pilot project application if:

(I) Within fifteen days after receiving a conference report submitted under subparagraph (VI) of paragraph (d) of this subsection (8) or, if the board does not receive any comments on the application, within thirty days after the period of time for comments has expired, the state engineer has made a written determination that the operation and administration of the pilot project:

(A) Will effect only a temporary change in the historical consumptive use of the water right in a manner that will not cause injury to other water rights, decreed conditional water rights, or contract rights to water; and

(B) Will not impair compliance with any interstate compact; and

(II) The board adopts all terms and conditions recommended by the state engineer.

(g) When the board approves or denies a pilot project application, it shall serve a copy of the decision, along with a copy of the state engineer's written determination and any conference reports submitted under subparagraph (VI) of paragraph (d) of this subsection (8), upon all parties to the application by first-class mail or, if elected by the parties, by electronic mail. The board shall mail a copy of the decision, the state engineer's written determination, and any conference reports to the appropriate water clerk.

(h) (I) Neither the board's approval nor the denial of a pilot project creates any presumptions, shifts the burden of proof, or serves as a defense in any legal action that may arise concerning the pilot project. The board's approval or denial of a pilot project application and the state engineer's written determination on the application are final agency actions that may be appealed. An appeal pursuant to this subsection (8) must be filed with the appropriate water judge and be made within thirty-five days after the board's decision has been mailed to the appropriate water clerk.

(II) The water judge shall expedite the appeal, which shall be de novo, and use the procedures and standards set forth in sections 37-92-304 and 37-92-305 for determination of matters rereferred to the water judge by the referee; except that the water judge shall not deem a party's failure either to appeal all or any part of the board's decision or the state engineer's written determination or to state any grounds for the appeal to preclude the party from raising a claim of injury in a future proceeding before the water judge. The pilot project applicant is deemed to be the applicant for purposes of the procedures and standards that the water judge applies to the appeal.

(i) The board, in consultation with the state engineer, shall annually report to the water resources review committee, created in section 37-98-102, or its successor committee, on the reported results of the pilot projects. The board, in consultation with the state engineer, shall provide a final report to the water resources review committee, or its successor committee, by July 1, 2034, or the year in which the final pilot project is completed, if before 2034.

(j) This subsection (8) is repealed, effective September 1, 2035.

(9) Repealed.

(10) High groundwater administration and management pilot projects - report - repeal. (a) The board, in consultation with the state engineer, shall select two pilot projects for the purpose of providing the board and the state engineer with sufficient data to evaluate two alternative methods of lowering the water table in areas along the South Platte river that are experiencing damaging high groundwater levels.

(b) (I) One pilot project must be located in district 2 of division 1, within or near the town of Gilcrest, Colorado, or the town of LaSalle, Colorado. The other pilot project must be located in district 64 of division 1, within or near the city of Sterling, Colorado. Each project must be four years in duration and must be designed to demonstrate a proposed method for effectively lowering the water table. The board, in consultation with the state engineer, shall determine that a proposed method of lowering the water table is locally appropriate for the geographic area in which the pilot project will be implemented before approving it.

(II) An approved pilot project must:

(A) Be accurately monitored in real time in accordance with tracking and testing methods determined by the board in consultation with the state engineer to determine the immediate impacts that the pilot project has on the water table; and

(B) During the term of the pilot project, operate according to a substitute water supply plan approved annually by the state engineer under section 37-92-308 (4) or (5).

(c) After providing at least forty-five days' notice of proposed criteria and guidelines and an opportunity for public comment on them, the board, in consultation with the state engineer, shall establish criteria and guidelines for the pilot program, including at least the following:

(I) An application fee and, for the approved pilot projects, an annual review fee;

(II) The information to be included in the application;

(III) A period of at least seventy-five days within which the state engineer receives comments on an application after providing notice pursuant to the process set forth in paragraph (d) of this subsection (10). The comments may include:

(A) Any claim of injury;

(B) Any terms and conditions that the person filing a comment believes should be imposed on the pilot project in order to prevent injury to other water rights, decreed conditional water rights, contract rights to water, or compliance with any interstate compact; and

(C) Other information that the person filing the comment believes the board and the state engineer should consider in reviewing the application.

(IV) Criteria for selecting pilot projects; and

(V) Guidelines for the operation and administration of the pilot projects to assure that the pilot projects will not cause injury to other water rights, decreed conditional water rights, contract rights to water, or compliance with any interstate compact.

(d) For approval of a pilot project, an applicant must provide written notice of the application, including the location of the proposed pilot project, by either electronic mail or first-class mail, to all parties that have subscribed to the substitute water supply plan notification list, as described in section 37-92-308 (6), for water division 1. The applicant must file proof of the written notice with the board.

(e) (I) When the board, in consultation with the state engineer, approves or denies a pilot project application, the board shall serve a copy of the decision on all parties to the application by electronic mail or, if elected by the parties, by first-class mail.

(II) The board's approval or denial of a pilot project application is a final agency action that may be appealed. An appeal must be filed with the appropriate water judge and be made within thirty-five days after the board's decision has been served in accordance with subparagraph (I) of this paragraph (e).

(III) The water judge shall use the procedures and standards set forth in sections 37-92-304 and 37-92-305 to determine matters rereferred to the water judge by the referee; except that the water judge shall not deem a party's failure either to appeal all or any part of the board's decision or to state any grounds for the appeal to preclude the party from raising a claim of injury in a future proceeding before the water judge. The pilot project applicant is deemed to be the applicant for purposes of the procedures and standards that the water judge applies to the appeal.

(f) The board, in consultation with the state engineer, shall annually report to the water resources review committee, created in section 37-98-102, or its successor committee, on the reported results of the pilot projects. The board, in consultation with the state engineer, shall provide a final report to the water resources review committee or its successor committee by September 1, 2020.

(g) This subsection (10) is repealed, effective July 1, 2021.

(11) South Platte river storage study - report - repeal. (a) Legislative declaration. (I) The general assembly hereby finds that:

(A) Colorado's water plan identifies increased water storage as an important goal and sets forth an objective to attain an additional four hundred thousand acre feet of water storage in Colorado by 2050; and

(B) In 2015, more than two million acre feet of water that were delivered to Nebraska by the South Platte river could have been stored and used in Colorado.

(II) The general assembly further determines that water storage provides numerous benefits, including:

(A) An increased ability to address Colorado's predicted future water supply-demand gap;

(B) Providing storage water rights that allow for aquifer recharge;

(C) Reducing present and future needs to import water from one water basin to another water basin through a transbasin diversion;

(D) Reducing reliance on the practice of buying agricultural water and drying up the agricultural land served by the water;

(E) Recreational benefits;

(F) Flood control;

(G) Improving instream flow;

(H) Improving water compact compliance;

(I) Enhancing compliance with endangered species habitat regulations;

(J) Enhancing migratory bird habitats;

(K) Improving wildlife habitats;

(L) Increased municipal, industrial, environmental, and agricultural water supply; and

(M) Increased agricultural production.

(III) Therefore, the general assembly declares that a study should be conducted to identify all water storage possibilities along the South Platte river basin, including the construction of a reservoir and aquifer recharge.

(b) If the South Platte basin and metro roundtables first approve of a water storage study pursuant to guidelines established for grant award determinations made in accordance with section 39-29-109 (2)(c)(I), C.R.S., the board, in collaboration with the state engineer, the South Platte basin roundtable, and the metro roundtable, shall develop a scope of work to conduct or commission a storage study of the South Platte river basin that:

(I) Evaluates the amount of water delivered in each of the previous twenty years to Nebraska in excess of the amount required to be delivered by the South Platte river compact, article 65 of this title;

(II) Evaluates the amount of water that could have otherwise been stored through construction of a reservoir or other storage mechanism in the lower South Platte river basin;

(III) Reviews and evaluates all previously developed and currently available storage studies, including the Colorado decision support system's data and model runs, and any other applicable data available on the South Platte river basin; and

(IV) Develops a list of possible sites along the main stem and tributaries of the South Platte river basin, from Greeley, Colorado, to Julesburg, Colorado:

(A) For constructing a new reservoir;

(B) Of existing reservoir sites that could be enlarged; and

(C) For implementing an alternative storage mechanism.

(c) For each possible site identified pursuant to subparagraph (IV) of paragraph (b) of this subsection (11), the study must include:

(I) An estimate of the volume of water that could have been stored annually; however, the estimate must include only measured flow in the South Platte river existing at the time of the study and not any future, newly created transmountain diversions from the southwest, Gunnison, Colorado, or Yampa basins;

(II) A preliminary estimate of the cost, including the estimated costs of obtaining necessary permits and acquiring property, for the:

(A) Construction of a new reservoir at the site; or

(B) Rehabilitation of an existing reservoir; and

(III) A cost-benefit analysis for constructing a reservoir or implementing an alternative storage mechanism, including consideration of potential environmental, financial, and legal constraints and potential benefits, including:

(A) Addressing Colorado's predicted future water supply gaps;

(B) Providing storage water rights that allow for aquifer recharge;

(C) Reducing present and future needs to import water from one water basin to another water basin through a transbasin diversion;

(D) Reducing reliance on the practice of buying agricultural water and drying up the agricultural land served by the water;

(E) Recreational benefits;

(F) Flood control;

(G) Improving instream flow;

(H) Improving water compact compliance;

(I) Enhancing compliance with endangered species habitat regulations;

(J) Enhancing migratory bird habitats;

(K) Improving wildlife habitats;

(L) Increased municipal, industrial, environmental, and agricultural water supply;

(M) Increased agricultural production; and

(N) Any other benefit.

(d) On or before September 30, 2016, the board, pursuant to the procedures set forth in section 39-29-109 (2)(c), C.R.S., shall determine whether to approve or deny the commission of a water storage study pursuant to this subsection (11).

(e) If a study is authorized pursuant to paragraph (d) of this subsection (11), the board, in collaboration with the state engineer, shall:

(I) Complete a scope of work for the study as expeditiously as practicable, but not later than November 30, 2016;

(II) Complete the study no later than October 31, 2017;

(III) On or before December 31, 2017, provide a report summarizing the study to the committees of reference in the house of representatives and the senate with jurisdiction over natural resources.

(f) If a study is authorized pursuant to paragraph (d) of this subsection (11), the board shall immediately notify the state treasurer of the authorization.

(g) The board may accept and expend gifts, grants, and donations for the purposes of this subsection (11), but the implementation of this subsection (11) is not dependent on the receipt of gifts, grants, and donations. The board shall transmit all money received through gifts, grants, or donations to the state treasurer, who shall credit it to the Colorado water conservation board construction fund created in section 37-60-121.

(h) This subsection (11) is repealed, effective July 1, 2018.



§ 37-60-116. Reports

The Colorado water conservation board shall cause the results of the studies to be embodied in written reports, copies of which shall be held in the offices of said board as a public record available for the use of any interested person, and a copy of each of said reports shall be sent to the senate agriculture, natural resources, and energy committee and the house of representatives agriculture, livestock, and natural resources committee.



§ 37-60-117. Reports and publications

(1) The board shall report to the executive director of the department of natural resources at such time and on such matters as the executive director requires.

(2) Publication of studies conducted by the board and other publications circulated in quantity outside the division shall be subject to the approval and control of the executive director of the department of natural resources.



§ 37-60-118. Assent to water resources planning act

(1) The state of Colorado, by and through the Colorado water conservation board, hereby assents to the provisions of the act of congress entitled "Water Resources Planning Act", approved July 22, 1965. The Colorado water conservation board is authorized, empowered, and directed to perform such acts as may be necessary to the conduct and establishment of a comprehensive water planning program as defined in title III of said act and in conformity with such rules and regulations as may be promulgated by the water resources council pursuant to said act.

(2) There is hereby created a fund designated as "federal aid water planning fund" to which shall be deposited all sums contributed to the state of Colorado by the federal government pursuant to title III of the water resources planning act. All moneys deposited under the provisions of this section are hereby specifically appropriated to the Colorado water conservation board for the purposes specified in said act of congress and no such moneys shall be expended for any other purpose.



§ 37-60-119. Construction of water and power facilities - contracts with and charges against users

(1) (a) In order to promote the general welfare and safety of the citizens of this state and to protect the allocation of interstate waters to the state, the board may, subject to the provisions in section 37-60-122, construct, rehabilitate, enlarge, or improve, or loan money to enable the construction, rehabilitation, enlargement, or improvement of, such flood control, water supply, and hydroelectric energy facilities, excluding water treatment facilities, together with related recreational facilities, in whole or in part, as will, in the opinion of the board, abate floods or conserve, effect more efficient use of, develop, or protect the water and hydroelectric energy resources and supplies of the state of Colorado.

(b) In carrying out this subsection (1), the board shall place special emphasis upon the adoption and incorporation of measures that will encourage the conservation and more efficient use of water, including the installation of water meters or such other measuring and control devices as the board deems appropriate in each particular case.

(2) The board may, subject to the provisions in section 37-60-122, enter into contracts for the use of, or to loan moneys to enable the construction, rehabilitation, enlargement, or improvement of, said flood control, water, power, and any related recreational facilities, excluding domestic water treatment and distribution systems, with any agency or political subdivision of this state or the federal government, individuals, corporations, or organizations composed of citizens of this state. Any such contracts may provide for such charges to the using entity as, in the opinion of the board, are necessary and reasonable to recover the board's capital investment, together with operational, maintenance, and interest charges over the term of years agreed upon by contract. Interest charges shall be recommended by the board at between zero and seven percent on the basis of the project sponsor's ability to pay and the significance of the project to the development and protection of the water supplies of the state. Interest charges shall be credited to and made a part of the Colorado water conservation board construction fund. Any other charges, as determined appropriate by the board, shall be continuously appropriated to the Colorado water conservation board for supplemental operational expenditures.

(3) (Deleted by amendment, L. 2002, p. 456, § 29, effective May 23, 2002.)



§ 37-60-120. Control of projects - contractual powers of board

(1) The state of Colorado shall have the ownership and control of such portions of said projects, or shall take a sufficient security interest in property or take such bonds, notes, or other securities evidencing an obligation, as will assure repayment of funds made available by section 37-60-119. Any security interest in property taken under this subsection (1) may be perfected and enforced in the same manner as security interests under article 9 of title 4, C.R.S. The board is empowered to enter into contracts that are, in its opinion, necessary for the maintenance and continued operation of such projects.

(2) If a sponsor fails to comply with the board's procedures and requirements, the board may, at its discretion, withhold or terminate all or a portion of the board's financial contribution to or loan for a project, notwithstanding the authorization of the same by the general assembly, or the board may require such assurances from the project sponsor as the board deems necessary in order to adequately protect the board's investment in a project.

(3) The board may adjust the authorized interest rate, extend the authorized repayment period for any project, or defer one or more annual payments if, in the board's opinion, the entity requesting such adjustment, extension, and deferment demonstrates that it has encountered significant and unexpected financial difficulties and that it has been duly diligent in its efforts to comply with the repayment provisions of its contract with the board.



§ 37-60-120.1. Chatfield reservoir reallocation project - authority - repeal

(1) In order to promote the general welfare and safety of the citizens of this state and utilize reallocated storage space available in the federal flood control project known as Chatfield reservoir, the board has undertaken the Chatfield reservoir reallocation project, referred to in this section as the "project", in coordination and cooperation with a local coalition and with participants who have executed letters of commitment with the board. The implementation of the project will result in benefits to South Platte river water users and the downstream environment without adversely impacting other river basins. The implementation of the project will require the board to contract with the United States Army corps of engineers, referred to in this section as the "corps", to hold and allocate storage space in the reservoir and to undertake substantial activities related to the mitigation of environmental and recreation impacts caused by the increase in reservoir water levels.

(2) The board is hereby authorized to act as an agent of the project parties to implement this section. Through an agency fund the board may collect and disburse money from any entity to implement the project and to meet the obligations contained in an intergovernmental agreement, project partnership agreement, or other contract, referred to in this section as an "agreement", with the corps or other entity that is required to implement the project. Notwithstanding any other law, including section 24-30-1303, C.R.S., the board and the department of natural resources acting through its agencies shall have the authority to enter into any agreement with the corps or other entities, including consultants and contractors, that in the board's discretion is necessary to implement the project; however, sufficient funds shall have been made available to the board for such purposes. The authority granted by this subsection (2) includes: The ability to hold storage space in the reservoir; to contract with, and allocate storage to, local entities who will utilize the reservoir storage space; to undertake mitigation and long-term operation and maintenance of the project; to receive and expend proceeds received from the sale or lease of reservoir storage space and from any other activities that effectuate the purpose of the acquired project storage space; to pay the costs of storage or other necessary expenses; and to otherwise implement the project. The board has the express authority, in equitable partnership with the participants, to undertake such action as is necessary, including the award of contracts to public and private entities, to undertake mitigation construction and long-term operation and maintenance and related activities; to lease, sublease, or assign storage space rights; and to otherwise effectuate the storage of water in the reservoir. The state treasurer shall credit all proceeds received under this section and the interest earned from investments of those proceeds to the Colorado water conservation board construction fund created in section 37-60-121 (1)(a), and all such moneys are continuously appropriated and remain available for the designated purposes until they are fully expended. In the event of a conflict between the application of state or federal law or rules, including chapter 3 of the state fiscal rules in existence as of May 29, 2008, federal laws and rules shall apply.

(3) This section is repealed, effective at the end of the project. Such repeal shall not affect the validity of any action taken pursuant to this section. The director of the board shall, in writing, promptly notify the state treasurer and the revisor of statutes when the project is completed.



§ 37-60-120.2. Animas-La Plata project - authority - repeal

(1) Notwithstanding any other law, including section 24-30-1303, C.R.S., and given that thirty-six million dollars have been authorized and appropriated and a purchase agreement has been executed with the United States bureau of reclamation to acquire all of the state's water allocation in the Animas-La Plata project and that the state is a participating member of the Animas-La Plata operation, maintenance, and replacement association, and in order to support and provide long-term water supplies for the local area and to fully utilize the state's water allocation in the Animas-La Plata project, in coordination with the United States bureau of reclamation and the other participating project beneficiaries, the department of natural resources, acting by and through the board, may:

(a) Contract with and allocate Animas-La Plata project water to local entities and water providers in Colorado;

(b) Receive and expend proceeds from the sale or lease of Animas-La Plata project water and land, and any other activities that effectuate the purpose of the acquired project water;

(c) Undertake Animas-La Plata project operations, maintenance, and replacement costs;

(d) Pay the costs of Animas-La Plata project storage or other necessary expenses, otherwise implement the purposes of this subsection (1), and fully utilize the water and storage acquired; and

(e) Undertake such action as necessary to lease, sublease, exchange, sell, assign, or otherwise effectuate the use of the acquired project water in the local area within Colorado.

(2) The state treasurer shall credit all proceeds received under this section and the interest earned from investments of those proceeds to the Colorado water conservation board construction fund created in section 37-60-121 (1)(a), and all such money is continuously appropriated to the board and remains available for the designated purposes until it is fully expended.

(3) (a) In the event of a conflict between the application of state or federal law or rules, including chapter 3 of the state fiscal rules in existence as of June 7, 2010, regarding the money subject to this section, federal law and rules apply.

(b) Nothing in this section precludes the use of water acquired pursuant to this section as part of a joint operational pool for the mutual benefit of all Animas-La Plata project participants.

(4) This section is repealed, effective when the state has no water allocation in the Animas-La Plata project, is not a member of the Animas-La Plata operation, maintenance, and replacement association, and all existing purchases, leases, subleases, or any other of the contractual arrangements that have been executed on behalf of the state's water allocation, have been fully repaid or fulfilled. The director of the board shall file a written notification to the revisor of statutes when the final condition of this subsection (4) has been fulfilled.



§ 37-60-121. Colorado water conservation board construction fund - creation - nature of fund - funds for investigations - contributions - use for augmenting the general fund - funds created - repeal

(1) (a) There is hereby created a fund to be known as the Colorado water conservation board construction fund, which shall consist of all moneys which may be appropriated thereto by the general assembly or which may be otherwise made available to it by the general assembly and such charges that may become a part thereof under the terms of section 37-60-119. All interest earned from the investment of moneys in the fund shall be credited to the fund and become a part thereof. Such fund shall be a continuing fund to be expended in the manner specified in section 37-60-122 and shall not revert to the general fund of the state at the end of any fiscal year.

(b) In the consideration of making expenditures from the fund, the board shall be guided by the following criteria:

(I) The first priority of the moneys available to the fund shall be devoted to projects which will increase the beneficial consumptive use of Colorado's undeveloped compact entitled waters;

(II) The balance of the moneys available to the fund shall be devoted to projects for the repair and rehabilitation of existing water storage and delivery networks, controlled maintenance of the satellite monitoring network authorized pursuant to section 37-80-102 (10), construction and maintenance of the South Platte river alluvial aquifer groundwater monitoring network authorized pursuant to section 37-80-122, and for investment in water management activities and studies;

(III) The board's participation in the construction cost of a project shall be repaid and the board's costs or its participation in any feasibility studies shall be repaid to the board when construction on a project commences;

(IV) The board shall participate in only those projects that can repay the board's investment. Service charges and other terms of repayment shall be established by the board. Grants shall not be made, unless specifically authorized by the general assembly acting by bill; however, the board shall have the authority to deauthorize such grants and use any remaining funds for other statutorily authorized purposes if the grant project has been completed or is no longer feasible.

(V) (Deleted by amendment, L. 2002, p. 457, § 31, effective May 23, 2002.)

(VI) After July 1, 1981, domestic water treatment and distribution systems shall not be recommended by the board to the general assembly;

(VII) The board may recommend to loan funds on floodplain projects;

(VIII) For all feasibility studies, the board shall ensure that the scope of the study is confined as nearly as possible to a single integrated project; and

(IX) Any feasibility study of a proposed project shall include, to the extent deemed necessary by the board, an evaluation of:

(A) The water rights available to a proposed project and the yield thereof;

(B) The engineering and economic feasibility of a proposed project; and

(C) The anticipated economic, social, and environmental effects of a proposed project.

(c) and (d) Repealed.

(2) The board, in addition to the amount allocated to a project to cover the actual cost of construction, may allocate to the project constructed by it, under contract or otherwise, such amounts as may be determined by it for investigating, engineering, inspection, and other expenses and may provide for the repayment of the same out of the first moneys repayable from the project under the contract for its construction, and such moneys so repaid shall be accounted for within the purpose of making investigations for the development of the water resources of the state.

(2.5) (a) The board is authorized to expend, pursuant to continuous appropriation and subject to the requirements of paragraph (b) of this subsection (2.5), a total sum not to exceed the balance of the litigation fund, which is hereby created, for the purpose of engaging in litigation:

(I) In support of water users whose water supply yield is or may be diminished or the cost of said yield is or may be materially increased as a result of conditions imposed or that may be imposed, including but not limited to by-pass flows, by any agency of the United States on permits for existing or reconstructed water facilities located on federally owned lands;

(II) To oppose an application of a federal agency for an instream flow right that is not in compliance with Colorado law for establishing instream flow rights;

(III) To defend and protect Colorado's allocations of water in interstate streams and rivers; and

(IV) To ensure the maximum beneficial use of water for present and future generations by addressing important questions of federal law.

(b) Pursuant to the spending authority set forth in paragraph (a) of this subsection (2.5), moneys may be expended from the litigation fund at the discretion of the board if:

(I) With respect to litigation, the Colorado attorney general requests that the board authorize the expenditure of moneys in a specified amount not to exceed the balance of the fund for the costs of litigation associated with one or more specifically identified lawsuits meeting the criteria set forth in paragraph (a) of this subsection (2.5).

(II) (Deleted by amendment, L. 2003, p. 1769, § 19, effective May 19, 2003.)

(c) Any interest earned on the moneys in the litigation fund shall be credited on an annual basis to the litigation fund created in paragraph (a) of this subsection (2.5).

(d) Notwithstanding section 24-1-136 (11)(a)(I), the board, in conjunction with the attorney general, shall report annually to the senate agriculture, natural resources, and energy committee and the house of representatives agriculture, livestock, and natural resources committee on any litigation that involves the use of any money from the litigation fund created in subsection (2.5)(a) of this section.

(e) Any moneys remaining in the litigation fund at such time as the general assembly acts to close the fund shall be credited to the Colorado water conservation board construction fund created in subsection (1) of this section.

(f) (Deleted by amendment, L. 2001, p. 690, 27, effective May 30, 2001.)

(3) (a) The board may receive and expend contributions of money, property, or equipment from any source for use in making investigations, contracting projects, or otherwise carrying out the purposes of sections 37-60-119 to 37-60-122.

(b) The board may accept, allocate, expend, and otherwise use contributions and donations of money, property, or equipment from any source to carry out the purposes of this article, article 20 of title 36, C.R.S., and section 37-92-102 (3). Such contributions are hereby continuously appropriated to the board for the purposes established by this section.

(4) (a) The personal services, operating, travel and subsistence, and capital expenses of administering and managing the feasibility studies, engineering and design work, and construction activities associated with projects which are funded using moneys appropriated, allocated, or otherwise credited to the Colorado water conservation board construction fund may be paid from such moneys.

(b) Repealed.

(c) The legal services expenses, including the expenses of legal counsel employed by the board with the consent of the attorney general pursuant to section 37-60-114, of negotiating and preparing contracts for the disbursement of moneys from the construction fund for the study, design, and construction of projects which are funded using moneys appropriated, allocated, or otherwise credited to the Colorado water conservation board construction fund may be paid from such moneys.

(d) Repealed.

(5) Repealed.

(6) As of July 1, 1988, and July 1 of each year thereafter through July 1, 1996, fifty percent of the sum specified in this subsection (6) shall accrue to the fish and wildlife resources fund, which fund is hereby created, twenty-five percent of such sum shall accrue to the Colorado water conservation board construction fund, and twenty-five percent of such sum shall accrue to the Colorado water resources and power development authority. The state treasurer and the controller shall transfer such sum out of the general fund and into said fish and wildlife resources fund and to the authority as moneys become available in the general fund during the fiscal year beginning on said July 1. Transfers between funds pursuant to this subsection (6) and subsection (7) of this section shall not be deemed to be appropriations subject to the limitations of section 24-75-201.1, C.R.S. Subject to the provisions of subsection (7) of this section, the amount that shall accrue pursuant to this subsection (6) shall be as follows:

(a) On July 1, 1988, five million dollars;

(b) and (c) (Deleted by amendment, L. 2001, p. 690, § 27, effective May 30, 2001.)

(d) On July 1, 1994, thirty million dollars. In distributing said sum, the formula in the introductory portion to this subsection (6) shall not apply, and said sum shall accrue as follows:

(I) Ten million five hundred thousand dollars to the Colorado water conservation board construction fund;

(II) (A) (Deleted by amendment, L. 2001, p. 690, § 27, effective May 30, 2001.)

(B) (Deleted by amendment, L. 2003, p. 1769, § 19, effective May 19, 2003.)

(III) One million five hundred thousand dollars to the Colorado water resources and power development authority;

(IV) (Deleted by amendment, L. 2001, p. 1277, § 49, effective June 5, 2001.)

(V) Two million eight hundred thousand dollars to the Colorado water conservation board construction fund for a portion of the construction costs of the ridges basin dam of the Animas-La Plata project;

(VI) Four hundred forty-seven thousand forty dollars to the Colorado water conservation board construction fund for activities relating to the Arkansas river litigation.

(VII) (Deleted by amendment, L. 2001, p. 690, § 27, effective May 30, 2001.)

(e) and (f) (Deleted by amendment, L. 94, p. 1371, § 1, effective May 25, 1994.)

(6.1) Repealed.

(7) As of July 1, 1988, the state treasurer and the controller shall transfer the five million dollars specified in paragraph (a) of subsection (6) of this section to the water rights final settlement fund, which fund is hereby created. The moneys transferred to the water rights final settlement fund are hereby continuously appropriated to the board solely for the purpose of providing moneys for the tribal development funds for the Southern Ute Indian tribe and the Ute Mountain Ute Indian tribe as provided for in the Colorado Ute Indian water rights final settlement agreement of December 10, 1986. Interest earned from the investment of the moneys in such fund prior to its deposit in the tribal development funds shall be credited to the Colorado water conservation board construction fund and to the Colorado water resources and power development authority at the end of each fiscal year. Of such interest, fifty percent shall be credited to the Colorado water conservation board construction fund and fifty percent shall be transferred to the Colorado water resources and power development authority. The board shall deposit the moneys from the water rights final settlement fund in the tribal development funds, as provided for in the settlement agreement, no later than thirty days after the deposit of federal moneys in such funds as required by the settlement agreement; except that no such moneys shall be available for disbursement from the tribal development funds until such time as the final consent decree contemplated by the settlement agreement is entered; and, except that if such final consent decree is not entered by December 31, 1991, then the moneys so deposited shall be returned, together with the interest earned thereon, to the water rights final settlement fund. If the first installment of federal moneys is not deposited in the tribal development funds before June 1, 1990, or if the state's moneys have been returned from the tribal development funds to the water rights final settlement fund because the final consent decree is not entered by December 31, 1991, then the board shall transfer fifty percent of the moneys in the water rights final settlement fund to the Colorado water resources and power development authority and fifty percent of the moneys in the water rights final settlement fund to the Colorado water conservation board construction fund.

(8) Notwithstanding any provision in this section or section 37-60-122 to the contrary, the state treasurer shall deduct five hundred thousand dollars from the Colorado water conservation board construction fund and transfer such sum to the capital account of the species conservation trust fund created in section 24-33-111 (2), C.R.S.

(9) Notwithstanding any provision of this section or of section 37-60-122 to the contrary, on April 20, 2009, the state treasurer shall deduct ten million two hundred fifty thousand dollars from the Colorado water conservation board construction fund and transfer such sum to the general fund.

(10) Emergency dewatering grant program and data collection - fund - creation - legislative declaration. (a) (I) The general assembly finds and determines that high groundwater levels in the areas of Gilcrest, Colorado, and Sterling, Colorado, are damaging crops and flooding basements and septic systems. To mitigate the damaging high groundwater levels, the water table needs to be lowered immediately to a level that is no longer damaging by means of emergency pumping of wells that are:

(A) Located within or near the areas of Gilcrest, Colorado, and Sterling, Colorado; and

(B) Permitted for dewatering.

(II) The general assembly further finds and determines that real-time data collection should accompany the emergency pumping of dewatering wells.

(III) Therefore, the general assembly finds, determines, and declares that the state of Colorado should facilitate the emergency pumping of dewatering wells in the areas of Gilcrest, Colorado, and Sterling, Colorado, through the establishment and funding of a grant program.

(b) The emergency dewatering grant account, referred to in this subsection (10) as the "account", is hereby created in the Colorado water conservation board construction fund. For the 2015-16 fiscal year, the state treasurer shall transfer one hundred sixty-five thousand dollars from the general fund to the account and for the 2016-17 fiscal year, the state treasurer shall transfer two hundred ninety thousand dollars from the general fund to the account for implementation of the emergency dewatering grant program created in this subsection (10).

(c) (I) The board, in collaboration with the state engineer, shall expend money from the account to award grants for emergency pumping of wells permitted for dewatering within or near Gilcrest, Colorado, or within or near Sterling, Colorado. The board, in collaboration with the state engineer, may award grants to public entities, private entities, and private individuals seeking to implement emergency pumping of wells permitted for dewatering. The board shall seek input from the South Platte basin roundtable, created in section 37-75-104 (3)(b)(I), and the roundtable's technical committee on the general costs associated with dewatering within and near Gilcrest, Colorado, and within and near Sterling, Colorado, and the infrastructure needed to implement the dewatering project.

(II) The board, in collaboration with the state engineer, shall develop criteria and guidelines for the grant program and the accompanying real-time data collection, including selection criteria and grantee reporting criteria.

(III) The board may accept and expend gifts, grants, and donations for the purposes of this subsection (10), but the implementation of this subsection (10) is not dependent on the receipt of gifts, grants, and donations. The board shall transmit all money received through gifts, grants, or donations to the state treasurer, who shall credit them to the account.

(IV) (A) On an annual basis, the board, in collaboration with the state engineer, shall report to the water resources review committee, created in section 37-98-102, on the progress of the grant program.

(B) On or before October 1, 2017, the board, in collaboration with the state engineer, shall provide the water resources review committee with a final report on the grant program.

(C) To assist with the reporting requirements of this subparagraph (IV), the board, in collaboration with the state engineer, shall develop reporting requirements for grantees.

(d) This subsection (10) is repealed, effective July 1, 2018.



§ 37-60-121.1. Reserved rights litigation fund

(1) The general assembly hereby recognizes that the claims of various agencies and organizations of the federal government to waters of the state of Colorado represent a claim to waters heretofore claimed by appropriators of the state of Colorado who have relied on the doctrine of prior appropriation to protect their property rights in and to those waters lawfully appropriated or acquired. The general assembly recognizes the need to take all actions necessary to protect such valuable property rights of its citizens, including the establishment of the fund as set forth in this section.

(2) (a) There is hereby established a reserved rights litigation fund in the office of the state treasurer to be utilized by the department of law for resolution of reserved rights claims. Moneys credited to said fund shall be expended by the attorney general only upon authorization by the general assembly and consistent with the provisions of this section. The controller, upon presentation of vouchers properly drawn and signed by the attorney general or an authorized employee of the department of law, shall issue warrants drawn on said fund. All moneys so deposited in the reserved rights litigation fund shall remain in said fund to be used for the purposes set forth in this section and shall not revert to the Colorado water conservation board construction fund, the general fund, or any other fund at the end of the year, except as directed by the general assembly. All interest earned from the investment of moneys in the reserved rights litigation fund shall be credited to and become a part of the Colorado water conservation board construction fund created by section 37-60-121.

(b) Repealed.



§ 37-60-121.5. Loan guarantee fund - creation

The loan guarantee fund is hereby created in the state treasury and is referred to in this section as the "fund". The fund consists of money that the general assembly may appropriate or transfer to the fund. All interest and income derived from the deposit and investment of money in the fund shall be transferred to the severance tax perpetual base fund created in section 39-29-109 (2)(a). Money in the fund is continuously appropriated to the board for the purpose of guaranteeing the repayment of loans made for water projects with multiple participants.



§ 37-60-122. General assembly approval

(1) Money in the Colorado water conservation board construction fund shall be expended in the following manner and under the following circumstances:

(a) Repealed.

(b) The general assembly may authorize projects as it deems to be to the advantage of the people of the state of Colorado and shall direct the board to proceed with the projects in the priorities established by the general assembly under terms approved by the general assembly. The board is authorized to make loans without general assembly approval in amounts not to exceed ten million dollars. The unappropriated balance of money in the Colorado water conservation board construction fund and the state severance tax perpetual base fund shall be available and continuously appropriated for this purpose. Notwithstanding section 24-1-136 (11)(a)(I), the board shall submit a written determination of the basis for the project loans to the general assembly by January 15 of the year following the year in which the loan was made.

(c) In order to determine the economic and engineering feasibility of any project proposed to be constructed from funds provided in whole or in part from the Colorado water conservation board construction fund, the board shall cause a feasibility report to be prepared on such proposed project if, in the discretion of the board, it appears to qualify for consideration under section 37-60-119. The board may also cause a feasibility report to be prepared on any other water project proposed in this state whether funded by the Colorado water conservation board construction fund or by any other source or entity or federal or state agency, and the board shall cooperate with any such entity or federal or state agency in the planning of such project. The board shall also cause any feasibility study to be made at the direction of the general assembly. For all such feasibility investigations, the board is authorized to loan, grant, or otherwise expend on a continuing basis the moneys appropriated to the construction fund authorized by section 37-60-121, in accordance with policies adopted by the board.

(2) When a feasibility report prepared pursuant to paragraph (c) of subsection (1) of this section is funded in part by an entity or agency other than the board, then the board may, at its discretion and subject to such procedures as it deems appropriate, have such entity or agency select an engineer to provide the professional services needed to prepare such report, notwithstanding the provisions of part 14 of article 30 of title 24, C.R.S.

(3) When design and construction of a project authorized pursuant to paragraph (b) of subsection (1) of this section is funded in part by an entity or agency other than the board, then the board may, at its discretion and subject to such procedures as it deems appropriate, have such entity or agency select an engineer to provide the professional services needed for the construction management of the project, notwithstanding the provisions of part 14 of article 30 of title 24, C.R.S.



§ 37-60-122.2. Fish and wildlife resources - legislative declaration - fund - authorization

(1) (a) The general assembly hereby recognizes the responsibility of the state for fish and wildlife resources found in and around state waters which are affected by the construction, operation, or maintenance of water diversion, delivery, or storage facilities. The general assembly hereby declares that such fish and wildlife resources are a matter of statewide concern and that impacts on such resources should be mitigated by the project applicants in a reasonable manner. It is the intent of the general assembly that fish and wildlife resources that are affected by the construction, operation, or maintenance of water diversion, delivery, or storage facilities should be mitigated to the extent, and in a manner, that is economically reasonable and maintains a balance between the development of the state's water resources and the protection of the state's fish and wildlife resources.

(b) Except as provided in this paragraph (b), the applicant for any water diversion, delivery, or storage facility which requires an application for a permit, license, or other approval from the United States shall inform the Colorado water conservation board, parks and wildlife commission, and division of parks and wildlife of its application and submit a mitigation proposal pursuant to this section. Exempted from such requirement are the Animas-La Plata project, the Two Forks dam and reservoir project, and the Homestake water project for which definite plan reports and final environmental impact statements have been approved or which are awaiting approval of the same, applicants for site specific dredge and fill permits for operations not requiring construction of a reservoir, and applicants for section 404 federal nationwide permits. If an applicant that is subject to the provisions of this section and the commission agree upon a mitigation plan for the facility, the commission shall forward such agreement to the Colorado water conservation board, and the board shall adopt such agreement at its next meeting as the official state position on the mitigation actions required of the applicant. In all cases the commission shall proceed expeditiously and, no later than sixty days from the applicant's notice, unless extended in writing by the applicant, make its evaluation regarding the probable impact of the proposed facility on fish and wildlife resources and their habitat and to make its recommendation regarding such reasonable mitigation actions as may be needed.

(c) The commission's evaluation and proposed mitigation recommendation shall be transmitted to the Colorado water conservation board. The board within sixty days, unless extended in writing by the applicant, shall either affirm the mitigation recommendation of the commission as the official state position or shall make modifications or additions thereto supported by a memorandum that sets out the basis for any changes made. Whenever modifications or additions are made by the board in the commission's mitigation recommendation, the governor, within sixty days, shall affirm or modify the mitigation recommendation which shall then be the official state position with respect to mitigation. The official state position, established pursuant to this subsection (1) shall be communicated to each federal, state, or other governmental agency from which the applicant must obtain a permit, license, or other approval.

(2) (a) Moneys transferred to the fish and wildlife resources fund pursuant to the provisions of section 37-60-121 (6) are hereby continuously appropriated to the Colorado water conservation board for the purpose of making grants pursuant to this subsection (2) and for offsetting the direct and indirect costs of the board for administering the grants. The interest earned from the investment of the moneys in the fund shall be credited to the fund.

(b) To the extent that the cost of implementing the mitigation recommendation made pursuant to subsection (1) of this section exceeds five percent of the costs of a water diversion, delivery, or storage facility, the board shall, upon the application of the applicant, make a mitigation grant to the applicant. The amount of the grant shall be sufficient to pay for the mitigation recommendation as determined by this section to the extent required above the applicant's five percent share. Any additional enhancement shall be at the discretion and within the means of the board. Under no circumstance shall the total amount of the grant exceed five percent of the construction costs of the project, or be disbursed in installments that exceed seventy percent of the amount of the grant during any fiscal year. Any mitigation cost in excess of ten percent of the construction costs of a project shall be borne by the applicant.

(c) An applicant may apply for an enhancement grant by submitting to the commission and the board an enhancement proposal for enhancing fish and wildlife resources over and above the levels existing without such facilities. The commission shall submit its recommendations on the proposal to the board for its consideration. The board, with the concurrence of the commission, may award a grant for fish and wildlife enhancement. Any such enhancement grant will be shared equally by the Colorado water conservation board's fish and wildlife resources fund and the division of parks and wildlife's wildlife cash funds and other funds available to the division.

(d) For the purpose of this subsection (2), construction costs means the best estimate of the physical construction costs as fixed by the Colorado water conservation board as of the date of the grant application. Costs should be limited to design, engineering and physical construction and will not include the costs of planning, financing, and environmental documentation, mitigation costs, legal expenses, site acquisition or water rights.

(e) Species recovery grants from the fish and wildlife resources fund may be made for the purpose of responding to needs of declining native species and to those species protected under the federal "Endangered Species Act of 1973", 16 U.S.C. sec. 1531, et seq., as amended, in a manner that will carry out the state water policy.

(f) (Deleted by amendment, L. 2001, p. 692, § 28, effective May 30, 2001.)

(3) Decisions relating to the official state mitigation position made pursuant to paragraph (c) of subsection (1) of this section shall not be subject to judicial review.

(4) The board shall distribute mitigation and enhancement grants reasonably and equitably among water basins toward the end that those projects sponsored by beneficiaries east of the continental divide receive fifty percent of the money granted and those projects sponsored by beneficiaries west of the continental divide receive fifty percent of the money granted under this section.

(5) The general assembly hereby recognizes the role instream flows and river restoration projects play in mitigating the effects of the construction, operation, and maintenance of water diversion, delivery, and storage facilities. Therefore, the Colorado water conservation board and the operators of existing water diversion, delivery, or storage facilities projects are hereby authorized to apply directly to the board for moneys for projects to carry out the purposes of this section. The board is authorized to grant such moneys if it finds that such projects will further the purposes of this section.



§ 37-60-122.3. Wild and scenic rivers fund - created

There is hereby created in the state treasury the wild and scenic rivers fund, referred to in this section as the "fund". The state treasurer shall transfer four hundred thousand dollars from previously unappropriated Colorado water conservation board construction fund moneys to the fund. The moneys in the fund are hereby continuously appropriated to the board to work with stakeholders within the state of Colorado to develop protection of river-dependent resources as an alternative to wild and scenic river designation under the federal "Wild and Scenic Rivers Act", 16 U.S.C. sec. 1271 et seq. In addition to any remaining balance in the fund at the end of any fiscal year, the board is hereby authorized to annually provide, from the Colorado water conservation board construction fund, up to four hundred thousand dollars in order to restore the unencumbered balance in the fund up to four hundred thousand dollars. All interest derived from the investment of moneys in the fund shall be credited to the Colorado water conservation board construction fund. The board shall review the purpose of the fund annually and is hereby authorized to cease providing moneys in the following year if, in its discretion, the board determines that the purposes for which the fund was established have ceased. The board may set terms and conditions as it deems appropriate concerning the annual expenditures of moneys from the fund.



§ 37-60-122.5. Emergency dam repair cash fund

There is hereby created in the state treasury the emergency dam repair cash fund. The state treasurer is hereby authorized and directed to transfer moneys from the Colorado water conservation board construction fund to the emergency dam repair cash fund in such amounts and at such times as determined by the Colorado water conservation board. Such transfers shall not exceed fifty thousand dollars. The moneys in the emergency dam repair cash fund are hereby continuously appropriated to the Colorado water conservation board for the emergency repair of dams pursuant to section 37-87-108.5. All moneys collected by the state engineer pursuant to section 37-87-108.5 shall be transmitted to the state treasurer who shall credit such moneys to the Colorado water conservation board construction fund. All interest derived from the investment of moneys in the emergency dam repair cash fund shall be credited to the Colorado water conservation board construction fund. Any balance remaining in the emergency dam repair cash fund at the end of any fiscal year shall remain in the fund.



§ 37-60-122.7. Feasibility study small grant fund - creation

(1) to (4) Repealed.

(5) (a) There is hereby created in the state treasury the feasibility study small grant fund for the purpose of making small grants to help pay the costs of preparing water project feasibility studies. The Colorado water conservation board shall approve small feasibility study grants based solely on criteria adopted by the board.

(b) The state treasurer is hereby authorized and directed to transfer two hundred thousand dollars from the Colorado water conservation board construction fund to the feasibility study small grant fund. The moneys in the feasibility study small grant fund are hereby continuously appropriated to the board for grants in compliance with this subsection (5). All interest derived from the investment of moneys in the feasibility study small grant fund shall be credited to the Colorado water conservation board construction fund. Any balance remaining in the feasibility study small grant fund at the end of any fiscal year shall remain in the fund and shall not revert to the Colorado water conservation board construction fund.



§ 37-60-122.8. Publications fund

(1) There is hereby created in the state treasury the publications fund. The fund shall consist of moneys paid to the board from persons outside the board for copies of public records or publications provided by the board. The moneys in the fund may be expended by the board to pay for the cost of providing copies of public records or publications to persons outside the board. The moneys in the fund are hereby continuously appropriated to the board for the purposes established in this section.

(2) The publications fund shall have no more than ten thousand dollars in it and any amount in excess shall be credited to the Colorado water conservation board construction fund. All interest derived from the investment of moneys in the publications fund shall be credited to the publications fund.

(3) The state treasurer is hereby authorized and directed to transfer five thousand dollars from the Colorado water conservation board construction fund to the publications fund.



§ 37-60-122.9. Colorado river recovery program loan fund - creation

(1) There is hereby created in the state treasury the Colorado river recovery program loan fund for the purpose of making loans to the Colorado river and San Juan river recovery programs for the construction or improvement of certain water related projects in Colorado, under agreements with power users of the federal Colorado river storage project, required to recover the four endangered fish species of the upper Colorado river, including the San Juan river.

(2) The Colorado water conservation board shall recommend loans from the Colorado river recovery program loan fund to the general assembly pursuant to section 37-60-122 (1)(b). The loans shall be subject to an interest rate and repayment provisions to be determined by the Colorado water conservation board.

(3) The state treasurer is hereby authorized and directed to transfer to the Colorado river recovery program loan fund, created in subsection (1) of this section, out of any moneys in the Colorado water conservation board construction fund not otherwise appropriated, the sum of two million dollars. Interest earned on the funds in the Colorado river recovery program loan fund shall be credited to the Colorado water conservation board construction fund, created in section 37-60-121 (1).



§ 37-60-123.1. Loan foreclosure fund - created

There is hereby created in the state treasury the loan foreclosure fund, referred to in this section as the "foreclosure fund". The state treasurer is hereby authorized and directed to transfer one hundred thousand dollars from the Colorado water conservation board construction fund to the foreclosure fund. The Colorado water conservation board is authorized to provide funding to cover the direct costs associated with completing foreclosure proceedings against a delinquent borrower from either the Colorado water conservation board construction fund or the severance tax perpetual base fund. The moneys in the foreclosure fund are hereby continuously appropriated to the board for loan foreclosure proceedings, including property management costs, appraisals, assessments, taxes, local government fees, insurance costs, court costs, and legal fees. All interest derived from the investment of moneys in the foreclosure fund shall be credited to the Colorado water conservation board construction fund. Any balance remaining in the foreclosure fund at the end of any fiscal year remains in the fund.



§ 37-60-123.2. Flood and drought response fund - stream restoration grant account - created

(1) There is hereby created in the state treasury the flood and drought response fund, referred to in this section as the "response fund". The board is authorized to provide funding for flood and drought preparedness and for response and recovery activities following flood or drought events and disasters. The moneys in the response fund are hereby continuously appropriated to the board for flood and drought response purposes, including the immediate availability of funds for aerial photography of flooded areas, flood and drought documentation and identification of specific hazards, evaluations and revisions of floodplain designations and drought-prone areas, flood and drought forecasting and preparation, and development of disaster and recovery mitigation plans. The state treasurer shall credit all interest derived from the investment of moneys in the response fund to the Colorado water conservation board construction fund. Any balance remaining in the response fund at the end of any fiscal year remains in the fund.

(2) Repealed.



§ 37-60-123.5. Agricultural emergency drought response

(1) If, pursuant to federal or state law, any portion of Colorado has received emergency drought designation or a disaster emergency has been proclaimed due to drought, notwithstanding the provisions of section 39-29-109 (1), C.R.S., in addition to any other moneys appropriated from the severance tax perpetual base fund, created by section 39-29-109 (2)(a), C.R.S., up to one million dollars in the severance tax perpetual base fund are continuously appropriated annually to the director of the Colorado water conservation board and the state engineer for use, in connection with the designation or proclamation, to make loans and grants to agricultural organizations for emergency drought-related water augmentation purposes.

(2) The director of the Colorado water conservation board and the state engineer shall consult with the commissioner of agriculture and the executive director of the department of natural resources before making any loans or grants pursuant to this section. Within three months after the end of any fiscal year during which the spending authority created pursuant to this section is exercised, the director and the state engineer shall report to the general assembly regarding how such spending authority was exercised.



§ 37-60-123.7. Acquisitions of water for instream flows

(1) In addition to any other moneys appropriated from the Colorado water conservation board construction fund, up to one million dollars in the fund are continuously appropriated to the board annually to pay for the costs of acquiring water, water rights, and interests in water for instream flow use. The total amount of the continuous appropriation that is unencumbered in any fiscal year must not exceed one million dollars. The primary priority for expenditures of these revenues is the costs of water acquisitions for existing or new instream flow water rights to preserve and improve the natural environment to a reasonable degree. These revenues also may be used, in limited circumstances, for the costs of water acquisitions to:

(a) Preserve and improve the natural environment of species that have been listed as threatened or endangered under state or federal law, are candidate species, or are likely to become candidate species;

(b) Support wild and scenic alternative management plans; or

(c) Provide federal regulatory certainty.

(1.5) Repealed.

(2) Prior to any expenditure of funds under this section, the board shall adopt criteria and guidelines regarding its implementation of this spending authority. The board shall approve any expenditure of funds pursuant to this section. Within three months after the end of any fiscal year during which the spending authority created pursuant to this section is exercised, the board shall report to the general assembly regarding how such spending authority was exercised.



§ 37-60-124. Office of water conservation and drought planning - creation - powers and duties

(1) There is hereby created as an office under the Colorado water conservation board the office of water conservation and drought planning. The office shall have such staff as are necessary and appropriate to carry out the duties established for the office.

(2) The office of water conservation and drought planning shall promote water conservation and drought mitigation planning by performing, to the degree feasible, duties including, but not limited to, the following:

(a) Participating as a member or chairperson of any state water availability task forces established to monitor, forecast, mitigate, or prepare for drought;

(b) Acting as a repository for water conservation and drought mitigation planning information;

(c) Disseminating water conservation, drought mitigation planning, and related information to water providers and the general public;

(d) Providing technical assistance to and working with municipal, industrial, agricultural, and other water providers and state agencies as they plan for, evaluate, and implement water conservation plans and programs, drought mitigation plans, or both;

(e) Coordination of the planning for and assistance in the implementation of water conservation plans by state agencies pursuant to section 37-96-103 (4);

(f) Administration of financial assistance for water conservation and drought mitigation planning and implementation measures and programs; and

(g) Evaluating water conservation and drought mitigation plans related to the use of such plans by water providers to address water needs and to prepare for water-related emergencies based upon policies and guidelines adopted by the board pursuant to section 37-60-126.

(3) The personal services, operating, travel and subsistence, capital, and legal services expenses of administering the office of water conservation and drought planning and the programs and activities authorized by subsection (2) of this section may be paid from such moneys as are appropriated, allocated, or otherwise credited to the Colorado water conservation board construction fund.

(4) Repealed.



§ 37-60-124.4. Stream gauge fund - created

There is hereby created in the state treasury the stream gauge fund, referred to in this section as the "gauge fund". The state treasurer is hereby authorized and directed to transfer two hundred fifty thousand dollars from the Colorado water conservation board construction fund to the gauge fund. The moneys in the gauge fund are hereby continuously appropriated to the board for stream gaging and data collection efforts related to instream flow monitoring, compact protection, decision support systems, and flood forecasting and analysis. In addition to any remaining balance in the gauge fund at the end of any fiscal year, the board is hereby authorized, from the water conservation board construction fund, to annually provide up to two hundred fifty thousand dollars in order to restore the unencumbered balance in the gauge fund to two hundred fifty thousand dollars. All interest derived from the investment of moneys in the gauge fund shall be credited to the Colorado water conservation board construction fund. The board shall review the purposes of the gauge fund annually and is hereby authorized to cease providing moneys in the following year if, in its discretion, the board determines that the purposes for which the gauge fund was established have ceased. The board may set terms and conditions as it deems appropriate concerning the annual expenditures of moneys from the gauge fund.



§ 37-60-125. Authorizations for expenditures from Colorado water conservation board construction fund for demonstration of benefits of water efficiency

(1) The Colorado water conservation board is hereby authorized to expend five hundred thousand dollars from the Colorado water conservation board construction fund, notwithstanding the requirements of sections 37-60-119 to 37-60-122, for the purpose of a pilot program demonstrating the benefits of water efficiency measures by providing incentive grants, not to exceed fifty thousand dollars to any public agency, established under Colorado law, that requests assistance in the design and implementation of pilot water efficiency and conservation measures.

(2) The board is further authorized to expend eighty thousand dollars and 1.5 FTE for the fiscal year beginning July 1, 1991, for personal services, operating, travel and subsistence, capital, and legal services expenses of administering the pilot program authorized in subsection (1) of this section from the Colorado water conservation board construction fund.

(3) The board shall develop guidelines for the range of potentially eligible projects for the pilot program authorized in subsection (1) of this section by October 1, 1991, and shall establish such criteria and feasibility measures as will assure that a range of potentially beneficial projects are demonstrated as part of the pilot program.

(4) and (5) Repealed.



§ 37-60-126. Water conservation and drought mitigation planning - programs - relationship to state assistance for water facilities - guidelines - water efficiency grant program - definitions - repeal

(1) As used in this section and section 37-60-126.5, unless the context otherwise requires:

(a) "Agency" means a public or private entity whose primary purpose includes the promotion of water resource conservation.

(b) "Covered entity" means each municipality, agency, utility, including any privately owned utility, or other publicly owned entity with a legal obligation to supply, distribute, or otherwise provide water at retail to domestic, commercial, industrial, or public facility customers, and that has a total demand for such customers of two thousand acre-feet or more.

(c) "Grant program" means the water efficiency grant program established pursuant to subsection (12) of this section.

(d) "Office" means the office of water conservation and drought planning created in section 37-60-124.

(e) "Plan elements" means those components of water conservation plans that address water-saving measures and programs, implementation review, water-saving goals, and the actions a covered entity shall take to develop, implement, monitor, review, and revise its water conservation plan.

(f) "Public facility" means any facility operated by an instrument of government for the benefit of the public, including, but not limited to, a government building; park or other recreational facility; school, college, university, or other educational institution; highway; hospital; or stadium.

(g) "Water conservation" means water use efficiency, wise water use, water transmission and distribution system efficiency, and supply substitution. The objective of water conservation is a long-term increase in the productive use of water supply in order to satisfy water supply needs without compromising desired water services.

(h) "Water conservation plan", "water use efficiency plan", or "plan" means a plan adopted in accordance with this section.

(i) "Water-saving measures and programs" includes a device, a practice, hardware, or equipment that reduces water demands and a program that uses a combination of measures and incentives that allow for an increase in the productive use of a local water supply.

(2) (a) Each covered entity shall, subject to section 37-60-127, develop, adopt, make publicly available, and implement a plan pursuant to which such covered entity shall encourage its domestic, commercial, industrial, and public facility customers to use water more efficiently. Any state or local governmental entity that is not a covered entity may develop, adopt, make publicly available, and implement such a plan.

(b) The office shall review previously submitted conservation plans to evaluate their consistency with the provisions of this section and the guidelines established pursuant to paragraph (a) of subsection (7) of this section.

(c) On and after July 1, 2006, a covered entity that seeks financial assistance from either the board or the Colorado water resources and power development authority shall submit to the board a new or revised plan to meet water conservation goals adopted by the covered entity, in accordance with this section, for the board's approval prior to the release of new loan proceeds.

(3) The manner in which the covered entity develops, adopts, makes publicly available, and implements a plan established pursuant to subsection (2) of this section shall be determined by the covered entity in accordance with this section. The plan shall be accompanied by a schedule for its implementation. The plans and schedules shall be provided to the office within ninety days after their adoption. For those entities seeking financial assistance, the office shall then notify the covered entity and the appropriate financing authority that the plan has been reviewed and whether the plan has been approved in accordance with this section.

(4) A plan developed by a covered entity pursuant to subsection (2) of this section must, at a minimum, include a full evaluation of the following plan elements:

(a) The water-saving measures and programs to be used by the covered entity for water conservation. In developing these measures and programs, each covered entity shall, at a minimum, consider the following:

(I) Water-efficient fixtures and appliances, including toilets, urinals, clothes washers, showerheads, and faucet aerators;

(II) Low water use landscapes, drought-resistant vegetation, removal of phreatophytes, and efficient irrigation;

(III) Water-efficient industrial and commercial water-using processes;

(IV) Water reuse systems;

(V) Distribution system leak identification and repair;

(VI) Dissemination of information regarding water use efficiency measures, including by public education, customer water use audits, and water-saving demonstrations;

(VII) (A) Water rate structures and billing systems designed to encourage water use efficiency in a fiscally responsible manner.

(B) The department of local affairs may provide technical assistance to covered entities that are local governments to implement water billing systems that show customer water usage and that implement tiered billing systems.

(VIII) Regulatory measures designed to encourage water conservation;

(IX) Incentives to implement water conservation techniques, including rebates to customers to encourage the installation of water conservation measures;

(b) A section stating the covered entity's best judgment of the role of water conservation plans in the covered entity's water supply planning;

(c) The steps the covered entity used to develop, and will use to implement, monitor, review, and revise, its water conservation plan;

(d) The time period, not to exceed seven years, after which the covered entity will review and update its adopted plan;

(e) Either as a percentage or in acre-foot increments, an estimate of the amount of water that has been saved through a previously implemented conservation plan and an estimate of the amount of water that will be saved through conservation when the plan is implemented; and

(f) (I) Best management practices for water demand management, water efficiency, and water conservation that may be implemented through land use planning efforts.

(II) In order to assist covered entities in meeting the requirements of subparagraph (I) of this paragraph (f), the board, in consultation with the division of local government in the department of local affairs, shall:

(A) Develop training programs, including introductory programs, refresher programs, and advanced programs, for local government water use, water demand, water consumption, and land use planners regarding best management practices for water demand management, water efficiency, and water conservation;

(B) Provide the training, on a recurring basis, free of charge to local water use, water demand, and land use planners; and

(C) Make recommendations regarding how to better integrate water demand management and conservation planning into land use planning, including, as appropriate, legislative, regulatory, and guidance or policy recommendations.

(4.5) (a) On an annual basis starting no later than June 30, 2014, covered entities shall report water use and conservation data, to be used for statewide water supply planning, following board guidelines pursuant to paragraph (b) of this subsection (4.5), to the board by the end of the second quarter of each year for the previous calendar year.

(b) No later than February 1, 2012, the board shall adopt guidelines regarding the reporting of water use and conservation data by covered entities and shall provide a report to the senate agriculture and natural resources committee and the house of representatives agriculture, livestock, and natural resources committee, or their successor committees, regarding the guidelines. These guidelines shall:

(I) Be adopted pursuant to the board's public participation process and shall include outreach to stakeholders from water providers with geographic and demographic diversity, nongovernmental organizations, and water conservation professionals; and

(II) Include clear descriptions of: Categories of customers, uses, and measurements; how guidelines will be implemented; and how data will be reported to the board.

(c) (I) No later than February 1, 2019, the board shall report to the senate agriculture and natural resources committee and the house of representatives agriculture, livestock, and natural resources committee, or their successor committees, on the guidelines and data collected by the board under the guidelines.

(II) This paragraph (c) is repealed, effective July 1, 2020.

(5) Each covered entity and other state or local governmental entity that adopts a plan shall follow the entity's rules, codes, or ordinances to make the draft plan available for public review and comment. If there are no rules, codes, or ordinances governing the entity's public planning process, then each entity shall publish a draft plan, give public notice of the plan, make such plan publicly available, and solicit comments from the public for a period of not less than sixty days after the date on which the draft plan is made publicly available. Reference shall be made in the public notice to the elements of a plan that have already been implemented.

(6) The board is hereby authorized to recommend the appropriation and expenditure of revenues as are necessary from the unobligated balance of the five percent share of the severance tax operational fund designated for use by the board for the purpose of the office providing assistance to covered entities to develop water conservation plans that meet the provisions of this section.

(7) (a) The board shall adopt guidelines for the office to review water conservation plans submitted by covered entities and other state or local governmental entities. The guidelines shall define the method for submitting plans to the office, the methods for office review and approval of the plans, and the interest rate surcharge provided for in paragraph (a) of subsection (9) of this section.

(b) If no other applicable guidelines exist as of June 1, 2007, the board shall adopt guidelines by July 31, 2007, for the office to use in reviewing applications submitted by covered entities, other state or local governmental entities, and agencies for grants from the grant program and from the grant program established in section 37-60-126.5 (3). The guidelines shall establish deadlines and procedures for covered entities, other state or local governmental entities, and agencies to follow in applying for grants and the criteria to be used by the office and the board in prioritizing and awarding grants.

(8) A covered entity may at any time adopt changes to an approved plan in accordance with this section after notifying and receiving concurrence from the office. If the proposed changes are major, the covered entity shall give public notice of the changes, make the changes available in draft form, and provide the public an opportunity to comment on such changes before adopting them in accordance with subsection (5) of this section.

(9) (a) Neither the board nor the Colorado water resources and power development authority shall release grant or loan proceeds to a covered entity unless the covered entity provides a copy of the water conservation plan adopted pursuant to this section; except that the board or the authority may release the grant or loan proceeds notwithstanding a covered entity's failure to comply with the reporting requirements of subsection (4.5) of this section or if the board or the authority, as applicable, determines that an unforseen emergency exists in relation to the covered entity's loan application, in which case the board or the authority, as applicable, may impose a grant or loan surcharge upon the covered entity that may be rebated or reduced if the covered entity submits and adopts a plan in compliance with this section in a timely manner as determined by the board or the authority, as applicable.

(b) The board and the Colorado water resources and power development authority, to which any covered entity has applied for financial assistance for the construction of a water diversion, storage, conveyance, water treatment, or wastewater treatment facility, shall consider any water conservation plan filed pursuant to this section in determining whether to render financial assistance to such entity. Such consideration shall be carried out within the discretion accorded the board and the Colorado water resources and power development authority pursuant to which such board and authority render such financial assistance to such covered entity.

(c) The board and the Colorado water resources and power development authority may enter into a memorandum of understanding with each other for the purposes of avoiding delay in the processing of applications for financial assistance covered by this section and avoiding duplication in the consideration required by this subsection (9).

(10) Repealed.

(11) (a) Any section of a restrictive covenant or of the declaration, bylaws, or rules and regulations of a common interest community, all as defined in section 38-33.3-103, C.R.S., that prohibits or limits xeriscape, prohibits or limits the installation or use of drought-tolerant vegetative landscapes, or requires cultivated vegetation to consist wholly or partially of turf grass is hereby declared contrary to public policy and, on that basis, is unenforceable. This paragraph (a) does not prohibit common interest communities from adopting and enforcing design or aesthetic guidelines or rules that require drought-tolerant vegetative landscapes or regulate the type, number, and placement of drought-tolerant plantings and hardscapes that may be installed on the unit owner's property or property for which the unit owner is responsible.

(b) As used in this subsection (11):

(I) "Executive board policy or practice" includes any additional procedural step or burden, financial or otherwise, placed on a unit owner who seeks approval for a landscaping change by the executive board of a unit owners' association, as defined in section 38-33.3-103, C.R.S., and not included in the existing declaration or bylaws of the association. An "executive board policy or practice" includes, without limitation, the requirement of:

(A) An architect's stamp;

(B) Preapproval by an architect or landscape architect retained by the executive board;

(C) An analysis of water usage under the proposed new landscape plan or a history of water usage under the unit owner's existing landscape plan; and

(D) The adoption of a landscaping change fee.

(II) "Restrictive covenant" means any covenant, restriction, bylaw, executive board policy or practice, or condition applicable to real property for the purpose of controlling land use, but does not include any covenant, restriction, or condition imposed on such real property by any governmental entity.

(II.5) "Turf" means a covering of mowed vegetation, usually turf grass, growing intimately with an upper soil stratum of intermingled roots and stems.

(III) "Turf grass" means continuous plant coverage consisting of nonnative grasses or grasses that have not been hybridized for arid conditions which, when regularly mowed, form a dense growth of leaf blades and roots.

(IV) "Xeriscape" means the application of the principles of landscape planning and design, soil analysis and improvement, appropriate plant selection, limitation of turf area, use of mulches, irrigation efficiency, and appropriate maintenance that results in water use efficiency and water-saving practices.

(c) Nothing in this subsection (11) precludes the executive board of a common interest community from taking enforcement action against a unit owner who allows his or her existing landscaping to die or go dormant; except that:

(I) No enforcement action shall require that a unit owner water in violation of water use restrictions declared by the jurisdiction in which the common interest community is located, in which case the unit owner shall water his or her landscaping appropriately but not in excess of any watering restrictions imposed by the water provider for the common interest community;

(II) Enforcement shall be consistent within the community and not arbitrary or capricious; and

(III) In any enforcement action in which the existing turf grass is dead or dormant due to insufficient watering, the unit owner shall be allowed a reasonable and practical opportunity, as defined by the association's executive board, with consideration of applicable local growing seasons or practical limitations, to reseed and revive turf grass before being required to replace it with new sod.

(d) This subsection (11) does not supersede any subdivision regulation of a county, city and county, or other municipality.

(12) (a) (I) There is hereby created the water efficiency grant program for purposes of providing state funding to aid in the planning and implementation of water conservation plans developed in accordance with the requirements of this section and to promote the benefits of water efficiency. The board is authorized to distribute grants to covered entities, other state or local governmental entities, and agencies in accordance with its guidelines from the moneys transferred to and appropriated from the water efficiency grant program cash fund, which is hereby created in the state treasury.

(II) Moneys in the water efficiency grant program cash fund are hereby continuously appropriated to the board for the purposes of this subsection (12) and shall be available for use until the programs and projects financed using the grants have been completed.

(III) For each fiscal year beginning on or after July 1, 2010, the general assembly shall appropriate from the fund to the board up to five hundred thousand dollars annually for the purpose of providing grants to covered entities, other state and local governmental entities, and agencies in accordance with this subsection (12). Commencing July 1, 2008, the general assembly shall also appropriate from the fund to the board fifty thousand dollars each fiscal year to cover the costs associated with the administration of the grant program and the requirements of section 37-60-124. Moneys appropriated pursuant to this subparagraph (III) shall remain available until expended or until June 30, 2020, whichever occurs first.

(IV) Any moneys remaining in the fund on June 30, 2020, shall be transferred to the severance tax operational fund described in section 39-29-109 (2)(b), C.R.S.

(b) Any covered entity or state or local governmental entity that has adopted a water conservation plan and that supplies, distributes, or otherwise provides water at retail to customers may apply for a grant to aid in the implementation of the water efficiency goals of the plan. Any agency may apply for a grant to fund outreach or education programs aimed at demonstrating the benefits of water efficiency. The office shall review the applications and make recommendations to the board regarding the awarding and distribution of grants to applicants who satisfy the criteria outlined in this subsection (12) and the guidelines developed pursuant to subsection (7) of this section.

(c) This subsection (12) is repealed, effective July 1, 2020.



§ 37-60-126.5. Drought mitigation planning - programs - relationship to state assistance

(1) As used in this section, unless the context otherwise requires, "drought mitigation" means the planning and implementation of actions and programs used in periods of unusual water scarcity, with a combination of actions and programs taken before a drought to reduce the occurrence and severity of water supply shortages, and actions and programs taken during a drought to manage water supplies and water demand appropriately.

(2) The office shall develop programs to provide technical assistance to covered entities and other state or local governmental entities in the development of drought mitigation plans.

(3) The board is hereby authorized to expend revenues from the water efficiency grant program cash fund and to recommend the appropriation and expenditure of the revenues as is necessary from the unobligated balance of the five-percent share of the severance tax operational fund designated for use by the board for the purpose of assisting covered entities and other state or local governmental entities to develop drought mitigation plans that the office identifies as sufficient.

(4) The board shall adopt guidelines for the office to use in reviewing, evaluating, and approving drought mitigation plans submitted by covered entities or other state or local governmental entities in accordance with this section.



§ 37-60-127. Applicability of provisions requiring funding by political subdivisions of the state

No provision of section 37-60-124, 37-60-125, 37-60-126, or 37-96-103 (4) to (6) that requires funding by any political subdivision of the state that is a covered entity as defined in section 37-60-126 (1)(b) applies to any such political subdivision if the entity submits the applicable provision and its requirements, including all costs to the inhabitants of the respective jurisdiction, to the qualified electors of any such political subdivision, and a majority of the qualified electors do not approve the applicable provision and its requirements.



§ 37-60-129. Availability of funds

Moneys appropriated or authorized to the board from the Colorado water conservation board construction fund and from the Colorado river recovery program loan fund shall remain available to the board for the original purposes, unless deauthorized by the legislature, until any project for which the moneys were appropriated or authorized is completed.



§ 37-60-130. Well augmentation loans

(1) (Deleted by amendment, L. 2004, p. 884, § 16, effective May 21, 2004.)

(2) The board is hereby authorized to make loans from unreserved cash in the Colorado water conservation board construction fund to organizations or entities for the purchase of augmentation water or the rights to such water to replace out-of-priority depletions to surface water rights and to prevent material depletions of stateline flows that might result in violation of compacts or interstate decrees.

(3) The board shall approve or deny applications for loans based upon criteria including, but not limited to, whether the:

(a) Source of augmentation water is from a reliable, permanent supply;

(b) Applicant has adequate security or collateral to assure repayment;

(c) Applicant has the ability to repay the loan at an interest rate and over a period of time as set by the board;

(d) Applicant is able to collect payments for the augmented water from its members;

(e) Loan will serve the needs of a broad group of users rather than a specific user;

(f) Loan will assist in maintaining the agricultural viability of the area served;

(g) Applicant obtains commitments from its members that any such member who fails to make payments in accordance with the loan agreement shall cease pumping water; and

(h) Applicant obtains commitments from its members to comply with any rules or changes to rules as promulgated or amended by the state engineer that govern the measurement of groundwater withdrawals and the use of such groundwater.

(4) (a) The state engineer shall promptly and completely curtail the use of a well by the owner of such well if such owner has accepted the benefit of a well augmentation loan and fails to make a payment required pursuant to the terms of subsection (3) of this section.

(b) This section shall apply regardless of whether the well owner accepts the benefit of the well augmentation loan directly or through membership in a participating association or organization.

(c) Curtailment pursuant to this subsection (4) shall remain in effect for as long as any payment remains past due.



§ 37-60-131. Natural hazard mapping - fund - repeal

(1) (a) There is hereby created in the state treasury the natural hazard mapping fund, referred to in this section as the "mapping fund", which consists of the following revenues:

(I) Gifts, grants, and donations from private or public sources for the purposes of this section; except that the board shall not accept a gift, grant, or donation that is subject to a condition that is inconsistent with this section or any other law of the state;

(II) Interest derived from the investment of revenues in the mapping fund; and

(III) The following revenues, which the state treasurer shall transfer from the general fund to the mapping fund:

(A) On July 1, 2015, three million eight hundred thousand dollars;

(B) On July 1, 2016, two million four hundred thousand dollars; and

(C) On July 1, 2017, six hundred seventy thousand dollars.

(b) The revenues in the mapping fund are continuously appropriated to the board for the purposes of this section.

(2) The board is authorized to seek, accept, and expend gifts, grants, and donations for the purposes of this section and may use the revenues in the mapping fund only for the following purposes:

(a) Floodplain mapping, including to update floodplain mapping for flood-impacted areas and to digitize and update floodplain maps in those counties that do not currently have them;

(b) Erosion zone mapping, including by:

(I) Convening an interagency technical panel to develop erosion zone mapping methodology;

(II) Updating the board's storm water criteria manual;

(III) Developing model land use codes in partnership with the department of local affairs; and

(IV) Developing new maps in prioritized areas in partnership with local communities;

(c) Debris flow mapping, including by:

(I) Convening an interagency panel chaired by the Colorado geological survey to develop debris flow mapping methodology;

(II) Conducting pilot projects to develop debris flow hazard maps for prioritized areas based on geology, population, and assets at risk, including preliminarily El Paso, Jefferson, and Douglas counties; and

(III) Developing a five-year implementation and funding plan to map the remainder of the at-risk areas in Colorado; or

(d) The collection of data from light detection and ranging for flood mapping, erosion zones, and debris flows.

(3) This section is repealed, effective July 1, 2018. The state treasurer shall transfer all unencumbered revenues in the mapping fund on July 1, 2018, to the general fund.



§ 37-60-132. Invasive phreatophyte control program - creation - fund - repeal

(1) The board shall expend moneys from the Colorado water conservation board construction fund to award grants under the invasive phreatophyte control program, created herein, for the management of invasive phreatophytes, including tamarisk and Russian olive, within the riparian areas of the state. The board may award grants to public entities, private entities, and private individuals proposing projects utilizing best management practices for the management of invasive phreatophytes to decrease their consumption of water and protect the riparian habitat native to each basin in which projects are proposed.

(2) Beginning in fiscal year 2015-16, the board shall award grants, giving priority to proposed projects that demonstrate an integrated management approach to invasive phreatophytes and achieve specified management objectives. The board shall also give priority to:

(a) Proposed projects that would have the greatest impact on reducing overall groundwater consumption by invasive phreatophytes; and

(b) Proposed projects that help the board achieve geographic diversity in grant funding. The board shall strive to achieve geographic diversity in grant funding by approving a mix of projects covering areas west of the continental divide and projects covering areas east of the continental divide.

(3) After providing at least forty-five days' notice of and an opportunity for public comment on the board's proposed criteria and guidelines, the board, after consideration of any comments received, and in consultation with the affected basin roundtables or their successor organizations; local water conservation districts; and local watershed groups, if such groups exist, shall establish criteria and guidelines for the grant program, including criteria on eligibility, selection, and approval of best management practices for invasive phreatophyte management. The selection criteria must reflect the priorities listed in subsection (2) of this section and require that proposed projects be endorsed by the basin roundtable or its successor organization in each basin in which the projects are proposed.

(4) The board may accept and expend gifts, grants, and donations for the purposes of this section, but the implementation of this section is not dependent on the receipt of gifts, grants, and donations. The board shall transmit all moneys received through such gifts, grants, or donations to the state treasurer, who shall credit them to the Colorado water conservation board construction fund.

(5) On an annual basis, the board shall report to the agriculture, natural resources, and energy committee in the senate and the agriculture, livestock, and natural resources committee in the house of representatives, or their successor committees, on the progress of the grant program. On or before March 1, 2018, the board shall provide the committees a final report on the grant program.

(6) This section is repealed, effective September 1, 2018.



§ 37-60-133. Minimum criteria and guidelines for agricultural water protection programs

(1) (a) The board shall develop minimum criteria and guidelines for the establishment of an agricultural water protection program in water division 1 or 2 pursuant to section 37-92-305 (19)(b)(IV)(B) to assure sufficient protection and monitoring of agricultural water protection water rights pursuant to section 37-92-305 (19)(b)(III).

(b) The board may promulgate separate minimum criteria and guidelines for each water division.

(c) (I) Until finalization of the criteria and guidelines, the board shall post and periodically update draft criteria and guidelines on its website.

(II) The board shall consider any comments it receives on the draft criteria and guidelines and, upon the request of an eligible entity, as defined in section 37-92-305 (19)(c), the board shall hold a meeting with the eligible entity to receive the eligible entity's comments.

(III) The board shall hold at least one public meeting in each water division to present the draft criteria and guidelines and receive comments on them.

(2) The board shall finalize the criteria and guidelines within one year after initiating the process to develop criteria and guidelines.

(3) As used in this section, "agricultural water protection water right" has the same meaning as in section 37-92-305 (19)(a).






Part 2 - Water Infrastructure Revenue Bonds






Article 61 - Colorado River Compact

§ 37-61-101. Colorado River compact

The General Assembly hereby approves the compact, designated as the "Colorado River Compact", signed at the City of Santa Fe, State of New Mexico, on the 24th day of November, A.D. 1922, by Delph E. Carpenter, as the Commissioner for the State of Colorado, under authority of and in conformity with the provisions of an act of the General Assembly of the State of Colorado, approved April 2, 1921, entitled "An Act providing for the appointment of a Commissioner on behalf of the State of Colorado to negotiate a compact and agreement between the States of Arizona, California, Colorado, Nevada, New Mexico, Utah and Wyoming and between said States and the United States respecting the use and distribution of the waters of the Colorado River and the rights of said States and the United States thereto, and making an appropriation therefor.", the same being Chapter 246 of the Session Laws of Colorado, 1921, and signed by the Commissioners for the States of Arizona, California, Nevada, New Mexico, Utah, and Wyoming, under legislative authority, and signed by the Commissioners for said seven States and approved by the Representative of the United States of America under authority and in conformity with the provisions of an Act of the Congress of the United States, approved August 19, 1921, entitled "An Act to permit a compact or agreement between the States of Arizona, California, Colorado, Nevada, New Mexico, Utah and Wyoming, respecting the disposition and apportionment of the waters of the Colorado River, and for other purposes.", which said compact is as follows:

Colorado River Compact

The States of Arizona, California, Colorado, Nevada, New Mexico, Utah and Wyoming, having resolved to enter into a compact, under the Act of the Congress of the United States of America approved August 19, 1921, (42 Statutes at Large, page 171), and the Acts of the legislatures of the said states, have through their Governors appointed as their commissioners:

W. S. Norviel, for the State of Arizona;

W. F. McClure, for the State of California;

Delph E. Carpenter, for the State of Colorado;

J. G. Scrugham, for the State of Nevada;

Stephen B. Davis, Jr., for the State of New Mexico;

R. E. Caldwell, for the State of Utah;

Frank C. Emerson, for the State of Wyoming;

who, after negotiations participated in by Herbert Hoover appointed by the President as the representative of the United States of America, have agreed upon the following articles:

Article I

The major purposes of this compact are to provide for the equitable division and apportionment of the use of the waters of the Colorado River System; to establish the relative importance of different beneficial uses of water; to promote interstate comity; to remove causes of present and future controversies; and to secure the expeditious agricultural and industrial development of the Colorado River Basin, the storage of its waters and the protection of life and property from floods. To these ends the Colorado River Basin is divided into two Basins, and an apportionment of the use of part of the water of the Colorado River System is made to each of them with the provision that further equitable apportionments may be made.

Article II

As used in this Compact: -

(a) The term "Colorado River System" means that portion of the Colorado River and its tributaries within the United States of America.

(b) The term "Colorado River Basin" means all of the drainage area of the Colorado River System and all other territory within the United States of America to which the waters of the Colorado River System shall be beneficially applied.

(c) The term "States of the Upper Division" means the States of Colorado, New Mexico, Utah and Wyoming.

(d) The term "States of the Lower Division" means the States of Arizona, California and Nevada.

(e) The "Lee Ferry" means a point in the main stream of the Colorado River one mile below the mouth of the Paria River.

(f) The term "Upper Basin" means those parts of the States of Arizona, Colorado, New Mexico, Utah and Wyoming within and from which waters naturally drain into the Colorado River System above Lee Ferry, and also all parts of said States located without the drainage area of the Colorado River System which are now or shall hereafter be beneficially served by waters diverted from the System above Lee Ferry.

(g) The term "Lower Basin" means those parts of the States of Arizona, California, Nevada, New Mexico and Utah within and from which waters naturally drain into the Colorado River System below Lee Ferry, and also all parts of said States located without the drainage area of the Colorado River System which are now or shall hereafter be beneficially served by waters diverted from the System below Lee Ferry.

(h) The term "domestic use" shall include the use of water for household, stock, municipal, mining, milling, industrial and other like purposes, but shall exclude the generation of electrical power.

Article III

(a) There is hereby apportioned from the Colorado River System in perpetuity to the Upper Basin and to the Lower Basin respectively the exclusive beneficial consumptive use of 7,500,000 acre feet of water per annum, which shall include all water necessary for the supply of any rights which may now exist.

(b) In addition to the apportionment in paragraph (a) the Lower Basin is hereby given the right to increase its beneficial consumptive use of such waters by one million acre per annum.

(c) If, as a matter of international comity, the United States of America shall hereafter recognize in the United States of Mexico any right to the use of any waters of the Colorado River System, such waters shall be supplied first from the waters which are surplus over and above the aggregate of the quantities specified in paragraphs (a) and (b); and if such surplus shall prove insufficient for this purpose, then, the burden of such deficiency shall be equally borne by the Upper Basin and the Lower Basin, and whenever necessary the States of the Upper Division shall deliver at Lee Ferry water to supply one-half of the deficiency so recognized in addition to that provided in paragraph (d).

(d) The states of the Upper Division will not cause the flow of the river at Lee Ferry to be depleted below an aggregate of 75,000,000 acre feet for any period of ten consecutive years reckoned in continuing progressive series beginning with the first day of October next succeeding the ratification of this compact.

(e) The States of the Upper Division shall not withhold water, and the States of the Lower Division shall not require the delivery of water, which cannot reasonably be applied to domestic and agricultural uses.

(f) Further equitable apportionment of the beneficial uses of the waters of the Colorado River System unapportioned by paragraphs (a), (b) and (c) may be made in the manner provided in paragraph (g) at any time after October first, 1963, if and when either basin shall have reached its total beneficial consumptive use as set out in paragraphs (a) and (b).

(g) In the event of a desire for a further apportionment as provided in paragraph (f) any two signatory States, acting through their Governors, may give joint notice of such desire to the Governors of the other signatory States and to the President of the United States of America, and it shall be the duty of the Governor of the signatory states and of the President of the United States of America forthwith to appoint representatives, whose duty it shall be to divide and apportion equitably between the Upper Basin and Lower Basin the beneficial use of the unapportioned water of the Colorado River System as mentioned in paragraph (f), subject to the Legislative ratification of the signatory States and the Congress of the United States of America.

Article IV

(a) Inasmuch as the Colorado River has ceased to be navigable for commerce and the reservation of its waters for navigation would seriously limit the development of its Basin, the use of its waters for purpose of navigation shall be subservient to the uses of such waters for domestic, agricultural and power purposes. If the Congress shall not consent to this paragraph, the other provisions of this compact shall nevertheless remain binding.

(b) Subject to the provisions of this compact, water of the Colorado River System may be impounded and used for the generation of electrical power, but such impounding and use shall be subservient to the use and consumption of such water for agricultural and domestic purposes and shall not interfere with or prevent use for such dominant purposes.

(c) The provisions of this article shall not apply to or interfere with the regulation and control by any state within its boundaries of the appropriation, use and distribution of water.

Article V

The Chief Official of each signatory State charged with the administration of water rights, together with the Director of the United States Reclamation Service and the Director of the United States Geological Survey shall co-operate, ex officio:

(a) To promote the systematic determination and coordination of the facts as to flow, appropriation, consumption and use of water in the Colorado River Basin, and the interchange of available information in such matters.

(b) To secure the ascertainment and publication of the annual flow of the Colorado River at Lee Ferry.

(c) To perform such other duties as may be assigned by mutual consent of the signatories from time to time.

Article VI

Should any claim or controversy arise between any two or more of the signatory States: (a) with respect to the waters of the Colorado River System not covered by the terms of this compact; (b) over the meaning or performance of any of the terms of this compact; (c) as to the allocation of the burdens incident to the performance of any article of this compact or the delivery of waters as herein provided; (d) as to the construction or operation of works within the Colorado River Basin to be situated in two or more States, or to be constructed in one State for the benefit of another State; or (e) as to the diversion of water in one State for the benefit of another State; the Governors of the States affected, upon the request of one of them, shall forthwith appoint Commissioners with power to consider and adjust such claim or controversy, subject to ratification by the Legislatures of the States so affected.

Nothing herein contained shall prevent the adjustment of any such claim or controversy by any present method or by direct future legislative action of the interested States.

Article VII

Nothing in this compact shall be construed as affecting the obligations of the United States of America to Indian tribes.

Article VIII

Present perfected rights to the beneficial use of waters of the Colorado River System are unimpaired by this compact. Whenever storage capacity of 5,000,000 acre feet shall have been provided on the main Colorado River within or for the benefit of the Lower Basin, then claims of such rights, if any, by appropriators or users of waters in the Lower Basin, against appropriators or users of water in the Upper Basin shall attach to and be satisfied from water that may be stored not in conflict with Article III.

All other rights to beneficial use of waters of the Colorado River System shall be satisfied solely from the water apportioned to that Basin in which they are situate.

Article IX

Nothing in this compact shall be construed to limit or prevent any State from instituting or maintaining any action or proceeding, legal or equitable, for the protection of any right under this compact or the enforcement of any of its provisions.

Article X

This compact may be terminated at any time by the unanimous agreement of the signatory States. In the event of such termination all rights established under it shall continue unimpaired.

Article XI

This compact shall become binding and obligatory when it shall have been approved by the Legislatures of each of the signatory States and by the Congress of the United States. Notice of approval by the Legislatures shall be given by the Governor of each signatory State to the Governors of the other signatory States and to the President of the United States, and the President of the United States is requested to give notice to the Governors of the signatory States of approval by the Congress of the United States.

In Witness Whereof, The Commissioners have signed this compact in a single original, which shall be deposited in the archives of the Department of State of the United States of America and of which a duly certified copy shall be forwarded to the Governor of each of the signatory States.

Done at the City of Santa Fe, New Mexico, this Twenty-fourth day of November, A.D. One Thousand Nine Hundred and Twenty-Two.

W. S. Norviel,

W. F. McClure,

Delph E. Carpenter,

J. G. Scrugham,

Stephen B. Davis, Jr.,

R. E. Caldwell,

Frank E. Emerson.

Approved:

Herbert Hoover.



§ 37-61-102. Compact effective on approval

That said compact shall not be binding and obligatory on any of the parties thereto unless and until the same has been approved by the legislature of each of the said states and by the congress of the United States, and the governor of the state of Colorado shall give notice of the approval of said compact by the general assembly of the state of Colorado to the governors of each of the remaining signatory states and to the president of the United States, in conformity with article XI of said compact.



§ 37-61-103. Approval waived

That the provisions of the first paragraph of article XI of the Colorado River Compact, making said compact effective when it has been approved by the legislature of each of the signatory states, are hereby waived and said compact shall become binding and obligatory upon the state of Colorado and upon the other signatory states, which have ratified or may hereafter ratify it, whenever at least six of the signatory states have consented thereto and the congress of the United States has given its consent and approval, but this article shall be of no force or effect until a similar act or resolution has been passed or adopted by the legislatures of the states of California, Nevada, New Mexico, Utah, and Wyoming.



§ 37-61-104. Certified copies of compact

That certified copies of this article be forwarded by the governor of the state of Colorado to the president of the United States, the secretary of state of the United States, and the governors of the states of Arizona, California, Nevada, New Mexico, Utah, and Wyoming.






Article 62 - Upper Colorado River Compact

§ 37-62-101. Upper Colorado River compact

The general assembly hereby ratifies the compact among the states of Colorado, New Mexico, Utah, Wyoming, and Arizona, designated as the "Upper Colorado river basin compact" and signed in the city of Santa Fe, state of New Mexico, on the 11th day of October, A. D. 1948, by Clifford H. Stone, commissioner for the state of Colorado, Fred E. Wilson, commissioner for the state of New Mexico, Edward H. Watson, commissioner for the state of Utah, L. C. Bishop, commissioner for the state of Wyoming, Charles A. Carson, commissioner for the state of Arizona, and approved by Harry W. Bashore, representative of the United States of America. Said compact is as follows:

Article I

(a) The major purposes of this compact are to provide for the equitable division and apportionment of the use of the waters of the Colorado river system, the use of which was apportioned in perpetuity to the upper basin by the Colorado river compact; to establish the obligations of each state of the upper division with respect to the deliveries of water required to be made at Lee ferry by the Colorado river compact; to promote interstate comity; to remove causes of present and future controversies; to secure the expeditious agricultural and industrial development of the upper basin, the storage of water and to protect life and property from floods.

(b) It is recognized that the Colorado river compact is in full force and effect and all of the provisions hereof are subject thereto.

Article II

As used in this compact:

(a) The term "Colorado river system" means that portion of the Colorado river and its tributaries within the United States of America.

(b) The term "Colorado river basin" means all of the drainage area of the Colorado river system and all other territory within the United States of America to which the waters of the Colorado river system shall be beneficially applied.

(c) The term "states of the upper division" means the states of Colorado, New Mexico, Utah and Wyoming.

(d) The term "states of the lower division" means the states of Arizona, California and Nevada.

(e) The term "Lee ferry" means a point in the main stream of the Colorado river one mile below the mouth of the Paria river.

(f) The term "upper basin" means those parts of the states of Arizona, Colorado, New Mexico, Utah and Wyoming within and from which waters naturally drain into the Colorado river system above Lee ferry, and also all parts of said states located without the drainage area of the Colorado river system which are now or shall hereafter be beneficially served by waters diverted from the Colorado river system above Lee ferry.

(g) The term "lower basin" means those parts of the states of Arizona, California, Nevada, New Mexico and Utah within and from which waters naturally drain into the Colorado river system below Lee ferry, and also all parts of said states located without the drainage area of the Colorado river system which are now or shall hereafter be beneficially served by waters diverted from the Colorado river system below Lee ferry.

(h) The term "Colorado river compact" means the agreement concerning the apportionment of the use of the waters of the Colorado river system dated November 24, 1922, executed by commissioners for the states of Arizona, California, Colorado, Nevada, New Mexico, Utah and Wyoming, approved by Herbert Hoover, representative of the United States of America, and proclaimed effective by the President of the United States of America, June 25, 1929.

(i) The term "Upper Colorado river system" means that portion of the Colorado river system above Lee ferry.

(j) The term "Commission" means the administrative agency created by article VIII of this compact.

(k) The term "water year" means that period of twelve months ending September 30 of each year.

(l) The term "acre-foot" means the quantity of water required to cover an acre to the depth of one foot and is equivalent to 43,560 cubic feet.

(m) The term "domestic use" shall include the use of water for household, stock, municipal, mining, milling, industrial and other like purposes, but shall exclude the generation of electrical power.

(n) The term "virgin flow" means the flow of any stream undepleted by the activities of man.

Article III

(a) Subject to the provisions and limitations contained in the Colorado river compact and in this compact, there is hereby apportioned from the upper Colorado river system in perpetuity to the states of Arizona, Colorado, New Mexico, Utah and Wyoming, respectively, the consumptive use of water as follows:

(1) To the state of Arizona the consumptive use of 50,000 acre-feet of water per annum.

(2) To the states of Colorado, New Mexico, Utah and Wyoming, respectively, the consumptive use per annum of the quantities resulting from the application of the following percentages to the total quantity of consumptive use per annum appropriated in perpetuity to and available for use each year by upper basin under the Colorado river compact and remaining after the deduction of the use, not to exceed 50,000 acre-feet per annum, made in the state of Arizona.

State of Colorado..........51.75 per cent,

State of New Mexico..........11.25 per cent,

State of Utah..........23.00 per cent,

State of Wyoming..........14.00 per cent.

(b) The apportionment made to the respective states by paragraph (a) of this article is based upon, and shall be applied in conformity with, the following principles and each of them:

(1) The apportionment is of any and all man-made depletions;

(2) Beneficial use is the basis, the measure and the limit of the right to use;

(3) No state shall exceed the apportioned use in any water year when the effect of such excess use, as determined by the commission, is to deprive another signatory state of its apportioned use during the water year; provided, that this subparagraph (b)(3) shall not be construed as:

(i) Altering the apportionment of use, or obligations to make deliveries as provided in article XI, XII, XIII or XIV of this compact;

(ii) Purporting to apportion among the signatory states of such uses of water as the upper basin may be entitled to under paragraphs (f) and (g) of article III of the Colorado river compact; or

(iii) Countenancing average uses by any signatory state in excess of its apportionment.

(4) The apportionment to each state includes all water necessary for the supply of any rights which now exist.

(c) No apportionment is hereby made, or intended to be made of such use of water as the upper basin may be entitled to under paragraphs (f) and (g) of article III of the Colorado river compact.

(d) The apportionment made by this article shall not be taken as any basis for the allocation among the signatory states of any benefits resulting from the generation of power.

Article IV

In the event curtailment of use of water by the states of the upper division at any time shall become necessary in order that the flow at Lee ferry shall not be depleted below that required by article III of the Colorado river compact, the extent of curtailment by each state of the consumptive use of water apportioned to it by article III of this compact shall be in such quantities and at such times as shall be determined by the commission upon the application of the following principles:

(a) The extent and times of curtailment shall be such as to assure full compliance with article III of the Colorado river compact;

(b) If any state or states of the upper division, in the ten years immediately preceding the water year in which curtailment is necessary, shall have consumptively used more water than it was or they were, as the case may be, entitled to use under the apportionment made by article III of this compact, such state or states shall be required to supply at Lee ferry a quantity of water equal to its, or the aggregate of their, overdraft or the proportionate part of such overdraft, as may be necessary to assure compliance with article III of the Colorado river compact, before demand is made on any other state of the upper division;

(c) Except as provided in subparagraph (b) of this article, the extent of curtailment by each state of the upper division of the consumptive use of water apportioned to it by article III of this compact shall be such as to result in the delivery at Lee ferry of a quantity of water which bears the same relation to the total required curtailment of use by the states of the upper division as the consumptive use of the upper Colorado river system water which was made by each such state during the water year immediately preceding the year in which the curtailment becomes necessary bears to the total consumptive use of such water in the states of the upper division during the same water year; provided, that in determining such relation the uses of water under rights perfected prior to November 24, 1922, shall be excluded.

Article V

(a) All losses of water occurring from or as the result of the storage of water in reservoirs constructed prior to the signing of this compact shall be charged to the state in which such reservoir or reservoirs are located. Water stored in reservoirs covered by this paragraph (a) shall be for the exclusive use of and shall be charged to the state in which the reservoir or reservoirs are located.

(b) All losses of water occurring from or as a result of the storage of water in reservoirs constructed after the signing of this compact shall be charged as follows:

(1) If the commission finds that the reservoir is used, in whole or in part, to assist the states of the upper division in meeting their obligations to deliver water at Lee ferry imposed by article III of the Colorado river compact, the commission shall make findings, which in no event shall be contrary to the laws of the United States of America under which any reservoir is constructed, as to the reservoir capacity allocated for that purpose. The whole or that proportion, as the case may be, of reservoir losses as found by the commission to be reasonably and properly chargeable to the reservoir or reservoir capacity utilized to assure deliveries at Lee ferry shall be charged to the states of the upper division in the proportion which the consumptive use of water in each state of the upper division during the water year in which the charge is made bears to the total consumptive use of water in all states of the upper division during the same water year. Water stored in reservoirs or in reservoir capacity covered by this subparagraph (b)(1) shall be for the common benefit of all of the states of the upper division.

(2) If the commission finds that the reservoir is used, in whole or in part, to supply water for use in a state of the upper division, the commission shall make findings, which in no event shall be contrary to the laws of the United States of America under which any reservoir is constructed, as to the reservoir or reservoir capacity utilized to supply water for use and the state in which such water will be used. The whole or that proportion, as the case may be, of reservoir losses as found by the commission to be reasonably and properly chargeable to the state in which such water will be used shall be borne by that state. As determined by the commission, water stored in reservoirs covered by this subparagraph (b)(2) shall be earmarked for and charged to the state in which the water will be used.

(c) In the event the commission finds that a reservoir site is available both to assure deliveries at Lee ferry and to store water for consumptive use in a state of the upper division, the storage of water for consumptive use shall be given preference. Any reservoir or reservoir capacity hereafter used to assure deliveries at Lee ferry shall by order of the commission be used to store water for consumptive use in a state, provided the commission finds that such storage is reasonably necessary to permit such state to make the use of the water apportioned to it by this compact.

Article VI

The commission shall determine the quantity of the consumptive use of water, which use is apportioned by article III hereof, for the upper basin and for each state of the upper basin by the inflow-outflow method in terms of man-made depletions of the virgin flow at Lee ferry, unless the commission, by unanimous action, shall adopt a different method of determination.

Article VII

The consumptive use of water by the United States of America or any of its agencies, instrumentalities or wards shall be charged as a use by the state in which the use is made; provided, that such consumptive use incident to the diversion, impounding, or conveyance of water in one state for use in another shall be charged to such latter state.

Article VIII

(a) There is hereby created an interstate administrative agency to be known as the "Upper Colorado river commission." The commission shall be composed of one commissioner representing each of the states of the upper division, namely, the states of Colorado, New Mexico, Utah and Wyoming, designated or appointed in accordance with the laws of each such state and, if designated by the President, one commissioner representing the United States of America. The President is hereby requested to designate a commissioner. If so designated the commissioner representing the United States of America shall be the presiding officer of the commission and shall be entitled to the same powers and rights as the commissioner of any state. Any four members of the commission shall constitute a quorum.

(b) The salaries and personal expenses of each commissioner shall be paid by the government which he represents. All other expenses which are incurred by the commission incident to the administration of this compact, and which are not paid by the United States of America, shall be borne by the four states according to the percentage of consumptive use apportioned to each. On or before December 1 of each year, the commission shall adopt and transmit to the governors of the four states and to the President a budget covering an estimate of its expenses for the following year, and of the amount payable by each state. Each state shall pay the amount due by it to the commission on or before April 1 of the year following. The payment of the expenses of the commission and of its employees shall not be subject to the audit and accounting procedures of any of the four states; however, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified independent public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

(c) The commission shall appoint a secretary, who shall not be a member of the commission, or an employee of any signatory state or of the United States of America while so acting. He shall serve for such term and receive such salary and perform such duties as the commission may direct. The commission may employ such engineering, legal, clerical and other personnel as, in its judgment, may be necessary for the performance of its functions under this compact. In the hiring of employees, the commission shall not be bound by the civil service laws of any state.

(d) The commission, so far as consistent with this compact, shall have the power to:

(1) Adopt rules and regulations;

(2) Locate, establish, construct, abandon, operate and maintain water gauging stations;

(3) Make estimates to forecast water run-off on the Colorado river and any of its tributaries;

(4) Engage in co-operative studies of water supplies of the Colorado river and its tributaries;

(5) Collect, analyze, correlate, preserve and report on data as to the stream flows, storage, diversions and use of the waters of the Colorado river, and any of its tributaries;

(6) Make findings as to the quantity of water of the upper Colorado river system used each year in the upper Colorado river basin and in each state thereof;

(7) Make findings as to the quantity of water deliveries at Lee ferry during each water year;

(8) Make findings as to the necessity for and the extent of the curtailment of use, required, if any, pursuant to article IV hereof;

(9) Make findings as to the quantity of reservoir losses and as to the share thereof chargeable under article V hereof to each of the states;

(10) Make findings of fact in the event of the occurrence of extraordinary drought or serious accident to the irrigation system in the upper basin, whereby deliveries by the upper basin of water which it may be required to deliver in order to aid in fulfilling obligations of the United States of America to the United Mexican States arising under the treaty between the United States of America and the United Mexican States, dated February 3, 1944 (Treaty Series 994) become difficult, and report such findings to the governors of the upper basin states, the President of the United States of America, the United States section of the international boundary and water commission, and such other federal officials and agencies as it may deem appropriate to the end that the water allotted to Mexico under division III of such treaty may be reduced in accordance with the terms of such treaty;

(11) Acquire and hold such personal and real property as may be necessary for the performance of its duties hereunder and to dispose of the same when no longer required;

(12) Perform all functions required of it by this compact and do all things necessary, proper or convenient in the performance of its duties hereunder, either independently or in co-operation with any state or federal agency;

(13) Make and transmit annually to the governors of the signatory states and the President of the United States of America, with the estimated budget, a report covering the activities of the commission for the preceding water year.

(e) Except as otherwise provided in this compact the concurrence of four members of the commission shall be required in any action taken by it.

(f) The commission and its secretary shall make available to the governor of each of the signatory states any information within its possession at any time, and shall always provide free access to its records by the governors of each of the states, or their representatives or authorized representatives of the United States of America.

(g) Findings of fact made by the commission shall not be conclusive in any court, or before any agency or tribunal, but shall constitute prima facie evidence of the facts found.

(h) The organization meeting of the commission shall be held within four months from the effective date of this compact.

Article IX

(a) No state shall deny the right of the United States of America and, subject to the conditions hereinafter contained, no state shall deny the right of another signatory state, any person, or entity of any signatory state to acquire rights to the use of water, or to construct or participate in the construction and use of diversion works and storage reservoirs with appurtenant works, canals and conduits in one state for the purpose of diverting, conveying, storing, regulating and releasing water to satisfy the provisions of the Colorado river compact relating to the obligation of the states of the upper division to make deliveries of water at Lee ferry, or for the purpose of diverting, conveying, storing or regulating water in an upper signatory state for consumptive use in a lower signatory state, when such use is within the apportionment to such lower state made by this compact. Such rights shall be subject to the rights of water users, in a state in which such reservoir or works are located, to receive and use water, the use of which is within the apportionment to such state by this compact.

(b) Any signatory state, any person or any entity of any signatory state shall have the right to acquire such property rights as are necessary to the use of water in conformity with this compact in any other signatory state by donation, purchase or through the exercise of the power of eminent domain. Any signatory state, upon the written request of the governor of any other signatory state, for the benefit of whose water users property is to be acquired in the state to which such written request is made, shall proceed expeditiously to acquire the desired property either by purchase at a price satisfactory to the requesting state, or, if such purchase cannot be made, then through the exercise of its power of eminent domain and shall convey such property to the requesting state or such entity as may be designated by the requesting state; provided, that all costs of acquisition and expenses of every kind and nature whatsoever incurred in obtaining the requested property shall be paid by the requesting state at the time and in the manner prescribed by the state requested to acquire the property.

(c) Should any facility be constructed in a signatory state by and for the benefit of another signatory state or states or the water users thereof, as above provided, the construction, repair, replacement, maintenance and operation of such facility shall be subject to the laws of the state in which the facility is located, except that, in the case of a reservoir constructed in one state for the benefit of another state or states, the water administration officials of the state in which the facility is located shall permit the storage and release of any water which, as determined by findings of the commission, falls within the apportionment of the state or states for whose benefit the facility is constructed. In the case of a regulating reservoir for the joint benefit of all states in making Lee ferry deliveries, the water administration officials of the state in which the facility is located, in permitting the storage and release of water, shall comply with the findings and orders of the commission.

(d) In the event property is acquired by a signatory state in another signatory state for the use and benefit of the former, the users of water made available by such facilities, as a condition precedent to the use thereof, shall pay to the political subdivisions of the state in which such works are located, each and every year during which such rights are enjoyed for such purposes, a sum of money equivalent to the average annual amount of taxes levied and assessed against the land and improvements thereon during the ten years preceding the acquisition of such land. Said payments shall be in full reimbursement for the loss of taxes in such political subdivisions of the state, and in lieu of any and all taxes on said property, improvements and rights. The signatory states recommend to the President and the congress that, in the event the United States of America shall acquire property in one of the signatory states for the benefit of another signatory state, or its water users, provision be made for like payment in reimbursement of loss of taxes.

Article X

(a) The signatory states recognize La Plata river compact entered into between the states of Colorado and New Mexico, dated November 27, 1922, approved by the congress on January 29, 1925 (43 Stat. 796), and this compact shall not affect the apportionment therein made.

(b) All consumptive use of water of La Plata river and its tributaries shall be charged under the apportionment of article III hereof to the state in which the use is made; provided, that consumptive use incident to the diversion, impounding or conveyance of water in one state for use in the other shall be charged to the latter state.

Article XI

Subject to the provisions of this compact, the consumptive use of the water of the Little Snake river and its tributaries is hereby apportioned between the states of Colorado and Wyoming in such quantities as shall result from the application of the following principles and procedures:

(a) Water used under rights existing prior to the signing of this compact.

(1) Water diverted from any tributary of the Little Snake river or from the main stem of the Little Snake river above a point one hundred feet above the confluence of Savery creek and the Little Snake river shall be administered without regard to rights covering the diversion of water from any down-stream points.

(2) Water diverted from the main stem of the Little Snake river below a point one hundred feet below the confluence of Savery creek and the Little Snake river shall be administered on the basis of an interstate priority schedule prepared by the commission in conformity with priority dates established by the laws of the respective states.

(b) Water used under rights initiated subsequent to the signing of this compact.

(1) Direct flow diversions shall be so administered that, in time of shortage, the curtailment of use on each acre of land irrigated thereunder shall be as nearly equal as may be possible in both of the states.

(2) The storage of water by projects located in either state, whether of supplemental supply or of water used to irrigate land not irrigated at the date of the signing of this compact, shall be so administered that in times of water shortage the curtailment of storage of water available for each acre of land irrigated thereunder shall be as nearly equal as may be possible in both states.

(c) Water users under the apportionment made by this article shall be in accordance with the principle that beneficial use shall be the basis, measure and limit of the right to use.

(d) The states of Colorado and Wyoming each assent to diversions and storage of water in one state for use in the other state, subject to compliance with article IX of this compact.

(e) In the event of the importation of water to the Little Snake river basin from any other river basin, the state making the importation shall have the exclusive use of such imported water unless by written agreement, made by the representatives of the states of Colorado and Wyoming on the commission, it is otherwise provided.

(f) Water use projects initiated after the signing of this compact, to the greatest extent possible, shall permit the full use within the basin in the most feasible manner of the waters of the Little Snake river and its tributaries, without regard to the state line; and, so far as is practicable, shall result in an equal division between the states of the use of water not used under rights existing prior to the signing of this compact.

(g) All consumptive use of the waters of the Little Snake river and its tributaries shall be charged under the apportionment of article III hereof to the state in which the use is made; provided, that consumptive use incident to the diversion, impounding or conveyance of water in one state for use in the other shall be charged to the latter state.

Article XII

Subject to the provisions of this compact, the consumptive use of the waters of Henry's fork, a tributary of Green river originating in the state of Utah and flowing into the state of Wyoming and thence into the Green river in the state of Utah; Beaver creek, originating in the state of Utah and flowing into Henry's fork in the state of Wyoming; Burnt fork, a tributary of Henry's fork, originating in the state of Utah and flowing into Henry's fork in the state of Wyoming; Birch creek, a tributary of Henry's fork originating in the state of Utah and flowing into Henry's fork in the state of Wyoming; and Sheep creek, a tributary of Green river in the state of Utah and their tributaries, are hereby apportioned between the states of Utah and Wyoming in such quantities as will result from the application of the following principles and procedures:

(a) Waters used under rights existing prior to the signing of this compact.

Waters diverted from Henry's fork, Beaver creek, Burnt fork, Birch creek and their tributaries, shall be administered without regard to the state line on the basis of an interstate priority schedule to be prepared by the states affected and approved by the commission in conformity with the actual priority of right of use, the water requirements of the land irrigated and the acreage irrigated in connection therewith.

(b) Waters used under rights from Henry's fork, Beaver creek, Burnt fork, Birch creek and their tributaries, initiated after the signing of this compact shall be divided fifty per cent to the state of Wyoming and fifty per cent to the state of Utah and each state may use said waters as and where it deems advisable.

(c) The state of Wyoming assents to the exclusive use by the state of Utah of the water of Sheep creek, except that the lands, if any, presently irrigated in the state of Wyoming from the water of Sheep creek shall be supplied with water from Sheep creek in order of priority and in such quantities as are in conformity with the laws of the state of Utah.

(d) In the event of the importation of water to Henry's fork, or any of its tributaries, from any other river basin, the state making the importation shall have the exclusive use of such imported water unless by written agreement made by the representatives of the states of Utah and Wyoming on the commission, it is otherwise provided.

(e) All consumptive use of waters of Henry's fork, Beaver creek, Burnt fork, Birch creek, Sheep creek, and their tributaries shall be charged under the apportionment of article III hereof to the state in which the use is made; provided, that consumptive use incident to the diversion, impounding or conveyance of water in one state for use in the other shall be charged to the latter state.

(f) The states of Utah and Wyoming each assent to the diversion and storage of water in one state for use in the other state, subject to compliance with article IX of this compact. It shall be the duty of the water administrative officials of the state where the water is stored to release said stored water to the other state upon demand. If either the state of Utah or the state of Wyoming shall construct a reservoir in the other state for use in its own state, the water users of the state in which said facilities are constructed may purchase at cost a portion of the capacity of said reservoir sufficient for the irrigation of their lands thereunder.

(g) In order to measure the flow of water diverted, each state shall cause suitable measuring devices to be constructed, maintained and operated at or near the point of diversion into each ditch.

(h) The state engineers of the two states jointly shall appoint a special water commissioner who shall have authority to administer the water in both states in accordance with the terms of this article. The salary and expenses of such special water commissioner shall be paid, thirty per cent by the state of Utah and seventy per cent by the state of Wyoming.

Article XIII

Subject to the provisions of this compact, the rights to the consumptive use of the water of the Yampa river, a tributary entering the Green river in the state of Colorado, are hereby apportioned between the states of Colorado and Utah in accordance with the following principles:

(a) The state of Colorado will not cause the flow of the Yampa river at the Maybell gauging station to be depleted below an aggregate of 5,000,000 acre-feet for any period of ten consecutive years reckoned in continuing progressive series beginning with the first day of October next succeeding the ratification and approval of this compact. In the event any diversion is made from the Yampa river or from tributaries entering the Yampa river above the Maybell gauging station for the benefit of any water use project in the state of Utah, then the gross amount of all such diversions for use in the state of Utah, less any returns from such diversions to the river above Maybell, shall be added to the actual flow at the Maybell gauging station to determine the total flow at the Maybell gauging station.

(b) All consumptive use of the waters of the Yampa river and its tributaries shall be charged under the apportionment of article III hereof to the state in which the use is made; provided, that consumptive use incident to the diversion, impounding or conveyance of water in one state for use in the other shall be charged to the latter state.

Article XIV

Subject to the provisions of this compact, the consumptive use of the waters of the San Juan river and its tributaries is hereby apportioned between the states of Colorado and New Mexico as follows:

The state of Colorado agrees to deliver to the state of New Mexico from the San Juan river and its tributaries which rise in the state of Colorado a quantity of water which shall be sufficient, together with water originating in the San Juan basin in the state of New Mexico, to enable the state of New Mexico to make full use of the water apportioned to the state of New Mexico by article III of this compact, subject, however, to the following:

(a) A first and prior right shall be recognized as to:

(1) All uses of water made in either state at the time of the signing of this compact; and

(2) All uses of water contemplated by projects authorized, at the time of the signing of this compact under the laws of the United States of America whether or not such projects are eventually constructed by the United States of America or by some other entity.

(b) The state of Colorado assents to diversions and storage of water in the state of Colorado for use in the state of New Mexico, subject to compliance with article IX of this compact.

(c) The uses of the waters of the San Juan river and any of its tributaries within either state which are dependent upon a common source of water and which are not covered by (a) hereof, shall in times of water shortages be reduced in such quantity that the resulting consumptive use in each state will bear the same proportionate relation to the consumptive use made in each state during times of average water supply as determined by the commission; provided, that any preferential uses of water to which Indians are entitled under article XIX shall be excluded in determining the amount of curtailment to be made under this paragraph.

(d) The curtailment of water use by either state in order to make deliveries at Lee ferry as required by article IV of this compact shall be independent of any and all conditions imposed by this article and shall be made by each state, as and when required, without regard to any provision of this article.

(e) All consumptive use of the waters of the San Juan river and its tributaries shall be charged under the apportionment of article III hereof to the state in which the use is made; provided, that consumptive use incident to the diversion, impounding or conveyance of water in one state for use in the other shall be charged to the latter state.

Article XV

(a) Subject to the provisions of the Colorado river compact and of this compact, water of the upper Colorado river system may be impounded and used for the generation of electrical power, but such impounding and use shall be subservient to the use and consumption of such water for agricultural and domestic purposes and shall not interfere with or prevent use for such dominant purposes.

(b) The provisions of this compact shall not apply to or interfere with the right or power of any signatory state to regulate within its boundaries the appropriation, use and control of water, the consumptive use of which is apportioned and available to such state by this compact.

Article XVI

The failure of any state to use the water, or any part thereof, the use of which is apportioned to it under the terms of this compact, shall not constitute a relinquishment of the right to such use to the lower basin or to any other state, nor shall it constitute a forfeiture or abandonment of the right to such use.

Article XVII

The use of any water now or hereafter imported into the natural drainage basin of the upper Colorado river system shall not be charged to any state under the apportionment of consumptive use made by this compact.

Article XVIII

(a) The state of Arizona reserves its rights and interest under the Colorado river compact as a state of the lower division and as a state of the lower basin.

(b) The state of New Mexico and the state of Utah reserve their respective rights and interests under the Colorado river compact as states of the lower basin.

Article XIX

Nothing in this compact shall be construed as:

(a) Affecting the obligations of the United States of America to Indian tribes;

(b) Affecting the obligations of the United States of America under the treaty with the United Mexican States (Treaty Series 994);

(c) Affecting any rights or powers of the United States of America, its agencies or instrumentalities, in or to the waters of the upper Colorado river system, or its capacity to acquire rights in and to the use of said water;

(d) Subjecting any property of the United States of America, its agencies or instrumentalities, to taxation by any state or subdivision thereof, or creating any obligation on the part of the United States of America, its agencies or instrumentalities, by reason of the acquisition, construction or operation of any property or works of whatever kind, to make any payment to any state or political subdivision thereof, state agency, municipality or entity whatsoever, in reimbursement for the loss of taxes;

(e) Subjecting any property of the United States of America, its agencies or instrumentalities, to the laws of any state to an extent other than the extent to which such laws would apply without regard to this compact.

Article XX

This compact may be terminated at any time by the unanimous agreement of the signatory states. In the event of such termination, all rights established under it shall continue unimpaired.

Article XXI

This compact shall become binding and obligatory when it shall have been ratified by the legislatures of each of the signatory states and approved by the congress of the United States of America. Notice of ratification by the legislatures of the signatory states shall be given by the governor of each signatory state to the governor of each of the other signatory states and to the President of the United States of America, and the President is hereby requested to give notice to the governor of each of the signatory states of approval by the congress of the United States of America.

IN WITNESS WHEREOF, the commissioners have executed six counterparts hereof each of which shall be and constitute an original, one of which shall be deposited in the archives of the department of state of the United States of America, and one of which shall be forwarded to the governor of each of the signatory states.

Done at the city of Santa Fe, state of New Mexico, this 11th day of October, 1948.

Charles A. Carlson,

Commissioner for the

State of Arizona.

Clifford H. Stone,

Commissioner for the

State of Colorado.

Fred E. Wilson,

Commissioner for the

State of New Mexico.

Edward H. Watson,

Commissioner for the

State of Utah.

L. C. Bishop,

Commissioner for the

State of Wyoming.

Grover A. Giles,

Secretary.

Approved:

Harry W. Bashore,

Representative of the

United States of America.



§ 37-62-102. When compact operative

Said compact shall not become operative unless and until the same has been ratified by the legislatures of each of the signatory states and consented to by the congress of the United States. The governor of the state of Colorado shall give notice of the ratification of said compact to the governors of the states of New Mexico, Utah, Wyoming, and Arizona, and to the president of the United States.



§ 37-62-103. Interstate agency created by compact

It is hereby recognized, found, determined, and declared that the compact creates an interstate agency which is known as the upper Colorado river commission and which is an independent entity whose members and employees are not officers and employees of any of the states signatory to the compact.



§ 37-62-104. Appointment of Colorado member of commission

After the said compact becomes effective, the Colorado member of the upper Colorado river commission shall be appointed by the governor, and shall serve until revocation of his appointment by the governor, and, on behalf of the upper Colorado river commission, the state of Colorado shall pay his necessary expenses and also compensation in an amount which shall be fixed by the governor, and when so fixed shall be changed only by the governor.



§ 37-62-105. Payment of expenses of commission

The Colorado share of the expenses of the upper Colorado river commission and the expenses and the compensation of the Colorado member of that commission shall be paid out of funds appropriated by the general assembly to the Colorado water conservation board and warrants shall be drawn against such appropriations upon vouchers signed by the governor and the director of the Colorado water conservation board.



§ 37-62-106. Administrative code inapplicable

The provisions of articles 2, 3, 31, 35, and 36 of title 24, C.R.S., shall be inapplicable to any acts or proceedings taken to carry out the purpose of said compact.






Article 63 - La Plata River Compact

§ 37-63-101. The La Plata River compact

The General Assembly hereby approves the compact, designated as the "La Plata River Compact", signed at the City of Santa Fe, State of New Mexico, on the 27th day of November, A. D. 1922, by Delph E. Carpenter as the Commissioner for the State of Colorado, under authority of and in conformity with the provisions of an Act of the General Assembly of the State of Colorado, approved April 2, 1921, entitled "An Act providing for the appointment of a commissioner on behalf of the State of Colorado to negotiate a compact or agreement between the States of Colorado and New Mexico respecting the use and distribution of the waters of the La Plata River and the rights of said States thereto, and making an appropriation therefor.", the same being Chapter 244 of the Session Laws of Colorado, 1921, and signed by Stephen B. Davis, Jr., as the Commissioner for the State of New Mexico, under legislative authority, which said compact is as follows:

La Plata River Compact

The State of Colorado and the State of New Mexico, desiring to provide for the equitable distribution of the waters of the La Plata River and to remove all causes of present and future controversy between them with respect thereto, and being moved by considerations of interstate comity, pursuant to Acts of their respective Legislatures, have resolved to conclude a compact for these purposes and have named as their commissioners:

Delph E. Carpenter, for the State of Colorado; and Stephen B. Davis, Jr., for the State of New Mexico; who have agreed upon the following Articles:

Article I

The State of Colorado, at its own expense, shall establish and maintain two permanent stream-gauging stations upon the La Plata River for the purpose of measuring and recording its flow, which shall be known as the Hesperus Station and the Interstate Station, respectively.

The Hesperus Station shall be located at some convenient place near the village of Hesperus, Colorado. Suitable devices for ascertaining and recording the volume of all diversions from the river above Hesperus Station, shall be established and maintained (without expense to the State of New Mexico), and whenever in this compact reference is made to the flow of the river at Hesperus Station, it shall be construed to include the amount of the concurrent diversions above said station.

The Interstate Station shall be located at some convenient place within one mile of, and above or below, the interstate line. Suitable devices for ascertaining and recording the volume of water diverted by the Enterprise and Pioneer Canals, now serving approximately equal areas in both States, shall be established and maintained (without expense to the State of New Mexico), and whenever in this compact reference is made to the flow of the river at the Interstate Station, it shall be construed to include one-half the volume of the concurrent diversions by such canals, and also the volume of any other water which may hereafter be diverted from said river in Colorado for use in New Mexico.

Each of said stations shall be equipped with suitable devices for recording the flow of water in said river at all times between the 15th day of February and the 1st day of December of each year. The State Engineers of the signatory States shall make provision for co-operating gauging at the two stations, for the details of the operation, exchange of records and data, and publication of the facts.

Article II

The waters of the La Plata River are hereby equitably apportioned between the signatory States, including the citizens thereof, as follows:

1. At all times between the first day of December and the fifteenth day of the succeeding February, each State shall have the unrestricted right to use of all water which may flow within its boundaries.

2. By reason of the usual annual rise and fall, the flow of said river between the fifteenth day of February and the first day of December of each year, shall be apportioned between the States in the following manner:

(a) Each State shall have the unrestricted right to use all the waters within its boundaries on each day when the mean daily flow at the Interstate Station is one hundred cubic feet per second, or more.

(b) On all other days the State of Colorado shall deliver at the Interstate Station a quantity of water equivalent to one-half of the mean flow at the Hesperus Station for the preceding day, but not to exceed one hundred cubic feet per second.

3. Whenever the flow of the river is so low that in the judgment of the State Engineers of the States, the greatest beneficial use of its waters may be secured by distributing all of its waters successively to the land in each State in alternating periods, in lieu of delivery of water as provided in the second paragraph of this article the use of the waters may be so rotated between the two States in such manner for such periods, and to continue for such time as the State Engineers may jointly determine.

4. The State of New Mexico shall not at any time be entitled to receive nor shall the State of Colorado be required to deliver any water not then necessary for beneficial use in the State of New Mexico.

5. A substantial delivery of water under the terms of this Article shall be deemed a compliance with its provisions and minor and compensating irregularities in flow or delivery shall be disregarded.

Article III

The State Engineers of the States by agreement, from time to time, may formulate rules and regulations for carrying out the provisions of this compact, which, when signed and promulgated by them, shall be binding until amended by agreement between them or until terminated by written notice from one to the other.

Article IV

Whenever any official of either State is designated to perform any duty under this compact, such designation shall be interpreted to include the State official or officials upon whom the duties now performed by such official may hereafter devolve.

Article V

The physical and other conditions peculiar to the La Plata River and the territory drained and served thereby constitute the basis for this compact, and neither of the signatory States concedes the establishment of any general principle or precedent by the concluding of this compact.

Article VI

This compact may be modified or terminated at any time by mutual consent of the signatory States and upon such termination all rights then established hereunder shall continue unimpaired.

Article VII

This compact shall become operative when approved by the Legislature of each of the signatory States and by the Congress of the United States. Notice of approval by the Legislatures shall be given by the Governor of each State to the Governor of the other State, and the President of the United States is requested to give notice to the Governors of the signatory States of approval by the Congress of the United States.

IN WITNESS WHEREOF, The commissioners have signed this compact in duplicate originals, one of which shall be deposited with the Secretary of State of each of the signatory States.

Done at the city of Santa Fe, in the State of New Mexico, this 27th day of November, in the year of our Lord One Thousand Nine Hundred and Twenty-Two.

Delph E. Carpenter, Stephen B. Davis, Jr.



§ 37-63-102. Approval of compact

Said compact shall not become binding or operative unless and until the same has been approved by the legislature of each of the signatory states and by the congress of the United States, and the governor of the state of Colorado shall give notice of the approval of said compact to the governor of the state of New Mexico and to the president of the United States.






Article 64 - Animas-La Plata Project Compact

§ 37-64-101. Animas-La Plata project compact

The general assembly hereby ratifies the compact designated as the "Animas-La Plata Project Compact" to which the consent of congress was given by Public Law 90-537, section 501 (c), approved September 30, 1968, by the senate and house of representatives of the United States of America. Said compact is as follows:

ANIMAS-LA PLATA PROJECT COMPACTThe State of Colorado and the State of New Mexico, in order to implement the operation of the Animas-La Plata Federal Reclamation Project, Colorado-New Mexico, a proposed participating project under the Colorado River Storage Project Act (70 Stat. 105; 43 U.S.C. 620) and being moved by considerations of interstate comity, have resolved to conclude a compact for these purposes and have agreed upon the following articles:

ARTICLE I

A. The right to store and divert water in Colorado and New Mexico from the La Plata and Animas River systems, including return flow to the La Plata River from Animas River diversions, for uses in New Mexico under the Animas-La Plata Federal Reclamation Project shall be valid and of equal priority with those rights granted by decree of the Colorado state courts for the uses of water in Colorado for that project providing such uses in New Mexico are within the allocation of water made to that state by articles III and XIV of the Upper Colorado River Basin Compact (63 Stat. 31).

B. The restrictions of the last sentence of Section (a) of Article IX of the Upper Colorado River Basin Compact shall not be construed to vitiate paragraph A of this article.

ARTICLE II

This Compact shall become binding and obligatory when it shall have been ratified by the legislatures of each of the signatory States.






Article 65 - South Platte River Compact

§ 37-65-101. South Platte River compact

The General Assembly hereby approves the compact, designated as the "South Platte River Compact", between the states of Colorado and Nebraska, signed at the City of Lincoln, State of Nebraska, on the 27th day of April, A.D. 1923, by Delph E. Carpenter as the Commissioner for the State of Colorado, under authority of Chapter 243, Session Laws of Colorado, 1921, and Chapter 190, Session Laws of Colorado, 1923, and by Robert H. Willis as the Commissioner for the State of Nebraska, thereunto duly authorized, which said compact is as follows:

South Platte River Compact Between

The States Of

Colorado And Nebraska

The State of Colorado and the State of Nebraska, desiring to remove all causes of present and future controversy between said States, and between citizens of one against citizens of the other, with respect to the waters of the South Platte River, and being moved by considerations of interstate comity, have resolved to conclude a compact for these purposes and, through their respective Governors, have named as their commissioners:

Delph E. Carpenter, for the State of Colorado; and Robert H. Willis, for the State of Nebraska; who have agreed upon the following articles:

Article I

In this compact:

1. The State of Colorado and the State of Nebraska are designated, respectively, as "Colorado" and "Nebraska".

2. The provisions hereof respecting each signatory State, shall include and bind its citizens and corporations and all others engaged or interested in the diversion and use of the waters of the South Platte River in that State.

3. The term "Upper Section" means that part of the South Platte River in the State of Colorado above and westerly from the west boundary of Washington County, Colorado.

4. The term "Lower Section" means that part of the South Platte River in the State of Colorado between the west boundary of Washington County and the intersection of said river with the boundary line common to the signatory States.

5. The term "Interstate Station" means that streams gauging station described in Article II.

6. The term "flow of the river" at the Interstate Station means the measured flow of the river at said station plus all increment to said flow entering the river between the Interstate Station and the diversion works of the Western Irrigation District in Nebraska.

Article II

1. Colorado and Nebraska, at their joint expense, shall maintain a stream gauging station upon the South Platte River at the river bridge near the town of Julesburg, Colorado, or at a convenient point between said bridge and the diversion works of the canal of the Western Irrigation District in Nebraska, for the purpose of ascertaining and recording the amount of water flowing in said river from Colorado into Nebraska and to said diversion works at all times between the first day of April and the fifteenth day of October of each year. The location of said station may be changed from year to year as the river channels and water flow conditions of the river may require.

2. The State Engineer of Colorado and the Secretary of the Department of Public Works of Nebraska shall make provision for the co-operative gauging at and the details of operation of said station and for the exchange and publication of records and data. Said state officials shall ascertain the rate of flow of the South Platte River through the Lower Section in Colorado and the time required for increases or decreases of flow, at points within said Lower Section, to reach the Interstate Station. In carrying out the provisions of Article IV of this compact, Colorado shall always be allowed sufficient time for any increase in flow (less permissible diversions) to pass down the river and be recorded at the Interstate Station.

Article III

The waters of Lodgepole Creek, a tributary of the South Platte River flowing through Nebraska and entering said river within Colorado, hereafter shall be divided and apportioned between the signatory States as follows:

1. The point of division of the waters of Lodgepole Creek shall be located on said creek two miles north of the boundary line common to the signatory states.

2. Nebraska shall have the full and unmolested use and benefit of all waters flowing in Lodgepole Creek above the point of diversion and Colorado waives all present and future claims to the use of said waters. Colorado shall have the exclusive use and benefit of all waters flowing at or below the point of division.

3. Nebraska may use the channel of Lodgepole Creek below the point of division and the channel of the South Platte River between the mouth of Lodgepole Creek and the Interstate Station, for the carriage of any waters of Lodgepole Creek which may be stored in Nebraska above the point of division and which Nebraska may desire to deliver to ditches from the South Platte River in Nebraska, and any such waters so carried shall be free from interference by diversions in Colorado and shall not be included as a part of the flow of the South Platte River to be delivered by Colorado at the Interstate Station in compliance with Article IV of this compact, provided, however, that such runs of stored water shall be made in amounts of not less than ten cubic feet per second of time and for periods of not less than twenty-four hours.

Article IV

The waters of the South Platte River hereafter shall be divided and apportioned between the signatory States as follows:

1. At all times between the fifteenth day of October of any year and the first day of April of the next succeeding year, Colorado shall have the full and uninterrupted use and benefit of the waters of the river flowing within the boundaries of the State, except as otherwise provided by Article VI.

2. Between the first day of April and the fifteenth day of October of each year, Colorado shall not permit diversions from the Lower Section of the river, to supply Colorado appropriations having adjudicated dates of priority subsequent to the fourteenth day of June, 1897, to an extent that will diminish the flow of the river at the Interstate Station, on any day, below a mean flow of 120 cubic feet of water per second of time, except as limited in paragraph three (3) of this Article.

3. Nebraska shall not be entitled to receive and Colorado shall not be required to deliver, on any day, any part of the flow of the river to pass the Interstate Station, as provided by paragraph two (2) of this Article, not then necessary for beneficial use by those entitled to divert water from said river within Nebraska.

4. The flow of the river at the Interstate Station shall be used by Nebraska to supply the needs of present perfected rights to the use of water from the river within said State before permitting diversions from the river by other claimants.

5. It is recognized that variable climatic conditions, the regulation and administration of the stream in Colorado, and other causes, will produce diurnal and other unavoidable variations and fluctuations in the flow of the river at the Interstate Station, and it is agreed that, in the performance of the provisions of said paragraph two (2), minor or compensating irregularities and fluctuations in the flow at the Interstate Station shall be permitted; but where any deficiency of the mean daily flow at the Interstate Station may have been occasioned by neglect, error or failure in the performance of duty by the Colorado water officials having charge of the administration of diversions from the Lower Section of the river in that state, each such deficiency shall be made up, within the next succeeding period of seventy-two hours, by delivery of additional flow at the Interstate Station, over and above the amount specified in paragraph two (2) of this Article, sufficient to compensate for such deficiency.

6. Reductions in diversions from the Lower Section of the river, necessary to the performance of paragraph two (2) of this Article by Colorado, shall not impair the rights of appropriators in Colorado (not to include the proposed Nebraska canal described in Article VI), whose supply has been so reduced, to demand and receive equivalent amounts of water from other parts of the stream in that State according to its Constitution, laws, and the decisions of its courts.

7. Subject to compliance with the provisions of this Article, Colorado shall have and enjoy the otherwise full and uninterrupted use and benefit of the waters of the river which hereafter may flow within the boundaries of that State from the first day of April to the fifteenth day of October in each year, but Nebraska shall be permitted to divert, under and subject to the provisions and conditions of Article VI, any surplus waters which otherwise would flow past the Interstate Station.

Article V

1. Colorado shall have the right to maintain, operate, and extend, within Nebraska, the Peterson Canal and other canals of the Julesburg Irrigation District which now are or may hereafter be used for the carriage of water from the South Platte River for the irrigation of lands in both states, and Colorado shall continue to exercise control and jurisdiction of said canals and the carriage and delivery of water thereby. This Article shall not excuse Nebraska water users from making reports to Nebraska officials in compliance with the Nebraska laws.

2. Colorado waives any objection to the delivery of water for irrigation of lands in Nebraska by the canals mentioned in paragraph one (1) of this Article, and agrees that all interests in said canals and the use of waters carried thereby, now or hereafter acquired by owners of lands in Nebraska, shall be afforded the same recognition and protection as are the interests of similar land owners served by said canals within Colorado; provided, however, that Colorado reserves to those in control of said canals the right to enforce the collection of charges or assessments, hereafter levied or made against such interest of owners of the lands in Nebraska, by withholding the delivery of water until the payment of such charges or assessments; provided, however, such charges or assessments shall be the same as those levied against similar interests of owners of lands in Colorado.

3. Nebraska grants to Colorado the right to acquire by purchase, prescription, or the exercise of eminent domain, such rights-of-way, easements or lands as may be necessary for the construction, maintenance, operation, and protection of those parts of the above mentioned canals which now or hereafter may extend into Nebraska.

Article VI

It is the desire of Nebraska to permit its citizens to cause a canal to be constructed and operated for the diversion of water from the South Platte River within Colorado for irrigation of lands in Nebraska; that said canal may commence on the south bank of said river at a point southwesterly from the town of Ovid, Colorado, and may run thence easterly through Colorado along or near the line of survey of the formerly proposed "Perkins County Canal" (sometimes known as the "South Divide Canal") and into Nebraska, and that said project shall be permitted to divert waters of the river as hereinafter provided. With respect to such proposed canal it is agreed:

1. Colorado consents that Nebraska and its citizens may hereafter construct, maintain, and operate such a canal and thereby may divert water from the South Platte River within Colorado for use in Nebraska, in the manner and at the time in this Article provided, and grants to Nebraska and its citizens the right to acquire by purchase, prescription, or the exercise of eminent domain such rights-of-way, easements or lands as may be necessary for the construction, maintenance, and operation of said canal; subject, however, to the reservations and limitations and upon the conditions expressed in this Article which are and shall be limitations upon and reservations and conditions running with the rights and privileges hereby granted, and which shall be expressed in all permits issued by Nebraska with respect to said canal.

2. The net future flow of the Lower Section of the South Platte River, which may remain after supplying all present and future appropriations from the Upper Section, and after supplying all appropriations from the Lower Section perfected prior to the seventeenth day of December, 1921, and after supplying the additional future appropriations in the Lower Section for the benefit of which a prior and preferred use of thirty-five thousand acre-feet of water is reserved by subparagraph (a) of this Article, may be diverted by said canal between the fifteenth day of October of any year and the first day of April of the next succeeding year subject to the following reservations, limitations and conditions:

(a) In addition to the water now diverted from the Lower Section of the river by present perfected appropriations, Colorado hereby reserves the prior, preferred and superior right to store, use and to have in storage in readiness for use on and after the first day of April in each year, an aggregate of thirty-five thousand acre-feet of water to be diverted from the flow of the river in the Lower Section between the fifteenth day of October of each year and the first day of April of the next succeeding year, without regard to the manner or time of making such future uses, and diversions of water by said Nebraska canal shall in no manner impair or interfere with the exercise by Colorado of the right of future use of the water hereby reserved.

(b) Subject at all times to the reservation made by subparagraph (a) and to the other provisions of this Article, said proposed canal shall be entitled to divert five hundred cubic feet of water per second of time from the flow of the river in the Lower Sections, as of priority of appropriation of date December 17, 1921, only between the fifteenth day of October of any year and the first day of April of the next succeeding year upon the express condition that the right to so divert water is and shall be limited exclusively to said annual period and shall not constitute the basis for any claim to water necessary to supply all present and future appropriations in the Upper Section or present appropriations in the Lower Section and those hereafter to be made therein as provided in subparagraph (a).

3. Neither this compact nor the construction and operation of such a canal nor the diversion, carriage and application of water thereby shall vest in Nebraska, or in those in charge or control of said canal or in the users of water therefrom, any prior, preferred or superior servitude upon or claim or right to the use of any water of the South Platte River in Colorado from the first day of April to the fifteenth day of October of any year or against any present or future appropriator or use of water from said river in Colorado during said period of every year, and Nebraska specifically waives any such claims and agrees that the same shall never be made or asserted. Any surplus waters of the river, which otherwise would flow past the Interstate Station during such period of any year after supplying all present and future diversions by Colorado, may be diverted by such a canal, subject to the other provisions and conditions of this Article.

4. Diversion of water by said canal shall not diminish the flow necessary to pass the Interstate Station to satisfy superior claims of users of water from the river in Nebraska.

5. No appropriations of water from the South Platte River by any other canal within Colorado shall be transferred to said canal or be claimed or asserted for diversion and carriage for use on lands in Nebraska.

6. Nebraska shall have the right to regulate diversions of water by said canal for the purposes of protecting other diversions from the South Platte River within Nebraska and of avoiding violations of the provisions of Article IV; but Colorado reserves the right at all times to regulate and control the diversions by said canal to the extent necessary for the protection of all appropriations and diversions within Colorado or necessary to maintain the flow at the Interstate Stations as provided by Article IV of this compact.

Article VII

Nebraska agrees that compliance by Colorado with the provisions of this compact and the delivery of water in accordance with its terms shall relieve Colorado from any further or additional demand or claim by Nebraska upon the waters of the South Platte River within Colorado.

Article VIII

Whenever any official of either State is designated herein to perform any duty under this compact, such designation shall be interpreted to include the state official or officials upon whom the duties now performed by such official may hereafter devolve, and it shall be the duty of the officials of the State of Colorado charged with the duty of the distribution of the waters of the South Platte River for irrigation purposes, to make deliveries of water at the Interstate Station in compliance with this compact without necessity of enactment of special statutes for such purposes by the General Assembly of the State of Colorado.

Article IX

The physical and other conditions peculiar to the South Platte River and to the territory drained and served thereby constitute the basis for this compact and neither of the signatory States hereby concedes the establishment of any general principle or precedent with respect to other interstate streams.

Article X

This compact may be modified or terminated at any time by mutual consent of the signatory States, but, if so terminated and Nebraska or its citizens shall seek to enforce any claims of vested rights in the waters of the South Platte River, the statutes of limitation shall not run in favor of Colorado or its citizens with reference to claims of the Western Irrigation District to the water of the South Platte River from the sixteenth day of April, 1916, and as to all other present claims from the date of the approval of this compact to the date of such termination, and the State of Colorado and its citizens who may be made defendants in any action brought for such purpose shall not be permitted to plead the statutes of limitation for such period of time.

Article XI

This compact shall become operative when approved by the Legislature of each of the signatory States and by the Congress of the United States. Notice of approval by the Legislature shall be given by the Governor of each State to the Governor of the other State and to the President of the United States, and the President of the United States is requested to give notice to the Governors of the signatory States of the approval by the Congress of the United States.

IN WITNESS WHEREOF, the Commissioners have signed this compact in duplicate originals, one of which shall be deposited with the Secretary of State of each of the Signatory States.

Done at Lincoln, in the State of Nebraska, this 27th day of April, in the year of our Lord One Thousand Nine Hundred and Twenty-three.

Delph E. Carpenter,

Robert H. Willis.






Article 66 - Rio Grande River Compact

§ 37-66-101. Rio Grande River compact

The general assembly hereby approves the compact between the states of Colorado, New Mexico, and Texas, designated as the "Rio Grande compact", signed at the city of Santa Fe, state of New Mexico, on the 18th day of March, A. D. 1938, by M. C. Hinderlider, commissioner for the state of Colorado; Thomas M. McClure, commissioner for the state of New Mexico; Frank B. Clayton, commissioner for the state of Texas, and approved by S. O. Harper, representative of the President of the United States, which said compact is as follows:

Rio Grande Compact

The state of Colorado, the state of New Mexico, and the state of Texas, desiring to remove all causes of present and future controversy among these states and between citizens of one of these states and citizens of another state with respect to the use of the waters of the Rio Grande above Fort Quitman, Texas, and being moved by considerations of interstate comity, and for the purpose of effecting an equitable apportionment of such waters, have resolved to conclude a compact for the attainment of these purposes, and to that end, through their respective governors, have named as their respective commissioners:

For the state of Colorado--M. C. Hinderlider

For the state of New Mexico--Thomas M. McClure

For the state of Texas--Frank B. Clayton

who, after negotiations participated in by S. O. Harper, appointed by the President as the representative of the United States of America, have agreed upon the following articles, to-wit:

Article I

(a) The state of Colorado, the state of New Mexico, the state of Texas, and the United States of America, are hereinafter designated "Colorado," "New Mexico," "Texas," and the "United States," respectively.

(b) "The commission" means the agency created by this compact for the administration thereof.

(c) The term "Rio Grande basin" means all of the territory drained by the Rio Grande and its tributaries in Colorado, in New Mexico, and in Texas above Fort Quitman, including the closed basin in Colorado.

(d) The "closed basin" means that part of the Rio Grande basin in Colorado where the streams drain into the San Luis lakes and adjacent territory, and do not normally contribute to the flow of the Rio Grande.

(e) The term "tributary" means any stream which naturally contributes to the flow of the Rio Grande.

(f) "Transmountain diversion" is water imported into the drainage basin of the Rio Grande from any stream system outside of the Rio Grande basin, exclusive of the closed basin.

(g) "Annual debits" are the amounts by which actual deliveries in any calendar year fall below scheduled deliveries.

(h) "Annual credits" are the amounts by which actual deliveries in any calendar year exceed scheduled deliveries.

(i) "Accrued debits" are the amounts by which the sum of all annual debits exceeds the sum of all annual credits over any common period of time.

(j) "Accrued credits" are the amounts by which the sum of all annual credits exceeds the sum of all annual debits over any common period of time.

(k) "Project storage" is the combined capacity of Elephant Butte reservoir and all other reservoirs actually available for the storage of usable water below Elephant Butte and above the first diversion to lands of the Rio Grande project, but not more than a total of 2,638,860 acre-feet.

(l) "Usable water" is all water, exclusive of credit water, which is in project storage and which is available for release in accordance with irrigation demands, including deliveries to Mexico.

(m) "Credit water" is that amount of water in project storage which is equal to the accrued credit of Colorado, or New Mexico, or both.

(n) "Unfilled capacity" is the difference between the total physical capacity of project storage and the amount of usable water then in storage.

(o) "Actual release" is the amount of usable water released in any calendar year from the lowest reservoir comprising project storage.

(p) "Actual spill" is all water which is actually spilled from Elephant Butte reservoir, or is released therefrom for flood control, in excess of the current demand on project storage and which does not become usable water by storage in another reservoir; provided, that actual spill of usable water cannot occur until all credit water shall have been spilled.

(q) "Hypothetical spill" is the time in any year at which usable water would have spilled from project storage if 790,000 acre-feet had been released therefrom at rates proportional to the actual release in every year from the starting date to the end of the year in which hypothetical spill occurs, in computing hypothetical spill the initial condition shall be the amount of usable water in project storage at the beginning of the calendar year following the effective date of this compact, and thereafter the initial condition shall be the amount of usable water in project storage at the beginning of the calendar year following each actual spill.

Article II

The commission shall cause to be maintained and operated a stream gauging station equipped with an automatic water stage recorder at each of the following points, to-wit:

(a) On the Rio Grande near Del Norte above the principal points of diversion to the San Luis valley;

(b) On the Conejos river near Mogote;

(c) On the Los Pinos river near Ortiz;

(d) On the San Antonio river at Ortiz;

(e) On the Conejos river at its mouths near Los Sauces;

(f) On the Rio Grande near Lobatos;

(g) On the Rio Chama below El Vado reservoir;

(h) On the Rio Grande at Otowi bridge near San Ildefonso;

(i) On the Rio Grande near San Acacia;

(j) On the Rio Grande at San Marcial;

(k) On the Rio Grande below Elephant Butte reservoir;

(l) On the Rio Grande below Caballo reservoir.

Similar gauging stations shall be maintained and operated below any other reservoir constructed after 1929, and at such other points as may be necessary for the securing of records required for the carrying out of the compact; and automatic water stage recorders shall be maintained and operated on each of the reservoirs mentioned, and on all others constructed after 1929.

Such gauging stations shall be equipped, maintained and operated by the commission directly or in co-operation with an appropriate federal or state agency, and the equipment, method and frequency of measurement at such stations shall be such as to produce reliable records at all times.

Article III

The obligation of Colorado to deliver water in the Rio Grande at the Colorado-New Mexico state line, measured at or near Lobatos, in each calendar year, shall be ten thousand acre-feet less than the sum of those quantities set forth in the two following tabulations of relationship, which correspond to the quantities at the upper index stations:

Discharge of Conejos River Quantities in thousands of acre-feet

Conejos Index Supply (1)Conejos River at Mouths (2)

1000

15020

20045

25075

300109

350147

400188

450232

500278

550326

600376

650426

700476

Intermediate quantities shall be computed by proportional parts.

(1) Conejos index supply is the natural flow Conejos river at the U. S. G. S. gauging station near Mogote during the calendar year, plus the natural flow of Los Pinos river at the U. S. G. S. gauging station near Ortiz and the natural flow of San Antonio river at the U. S. G. S. gauging station at Ortiz, both during the months of April to October, inclusive.

(2) Conejos river at mouths is the combined discharge of branches of this river at the U. S. G. S. gauging stations near Los Sauces during the calendar year.

Discharge of Rio Grande Exclusive of Conejos River Quantities in thousands of acre-feet

Rio Grande at Lobatos less

Rio Grande at Del Norte (3)Conejos at Mouths (4)

20060

25065

30075

35086

40098

450112

500127

550144

600162

650182

700204

750229

800257

850292

900335

950380

1,000430

1,100540

1,200640

1,300740

1,400840

Intermediate quantities shall be computed by proportional parts.

(3) Rio Grande at Del Norte is the recorded flow of the Rio Grande at the U. S. G. S. gauging station near Del Norte during the calendar year (measured above all principal points of diversion to San Luis Valley) corrected for the operation of reservoirs constructed after 1937.

(4) Rio Grande at Lobatos less Conejos at mouths is the total flow of the Rio Grande at the U. S. G. S. gauging station near Lobatos, less the discharge of Conejos river at its mouths, during the calendar year.

The application of these schedules shall be subject to the provisions hereinafter set forth and appropriate adjustments shall be made for (a) any change in location of gauging stations; (b) any new or increased depletion of the runoff above inflow index gauging stations; and (c) any transmountain diversions into the drainage basin of the Rio Grande above Lobatos.

In event any works are constructed after 1937 for the purpose of delivering water into the Rio Grande from the closed basin, Colorado shall not be credited with the amount of such water delivered, unless the proportion of sodium ions shall be less than forty-five per cent of the total positive ions in that water when the total dissolved solids in such water exceeds three hundred fifty parts per million.

Article IV

The obligation of New Mexico to deliver water in the Rio Grande at San Marcial, during each calendar year, exclusive of the months of July, August and September, shall be that quantity set forth in the following tabulation of relationship, which corresponds to the quantity at the upper index station:

Discharge of Rio Grande at Otowi Bridge And at San Marcial Exclusive of July, August and September Quantities in thousands of acre-feet

Otowi Index Supply (5)San Marcial Index Supply (6)

1000

20065

300141

400219

500300

600383

700469

800557

900648

1000742

1100839

1200939

13001042

14001148

15001257

16001370

17001489

18001608

19001730

20001856

21001985

22002117

23002253

Intermediate quantities shall be computed by proportional parts.

(5) The Otowi index supply is the recorded flow of the Rio Grande at the U. S. G. S. gauging station at Otowi Bridge near San Ildefonso (formerly station near Buckman) during the calendar year, exclusive of the flow during the months of July, August and September, corrected for the operation of reservoirs constructed after 1929 in the drainage basin of the Rio Grande between Lobatos and Otowi Bridge.

(6) San Marcial index supply is the recorded flow of the Rio Grande at the gauging station at San Marcial during the calendar year exclusive of the flow during the months of July, August and September.

The application of this schedule shall be subject to the provisions hereinafter set forth and appropriate adjustments shall be made for (a) any change in location of gauging stations; (b) depletion after 1929 in New Mexico at any time of the year of the natural runoff at Otowi Bridge; (c) depletion of the runoff during July, August and September of tributaries between Otowi Bridge and San Marcial, by works constructed after 1937; and (d) any transmountain diversions into the Rio Grande between Lobatos and San Marcial.

Concurrent records shall be kept of the flow of the Rio Grande at San Marcial, near San Acacia, and of the release from Elephant Butte reservoir, to the end that the records at these three stations may be correlated.

Article V

If at any time it should be the unanimous finding and determination of the commission that because of changed physical conditions, or for any other reason, reliable records are not obtainable, or cannot be obtained, at any of the stream gauging stations herein referred to, such stations may, with the unanimous approval of the Commission, be abandoned, and with such approval another station, or other stations, shall be established and new measurements shall be substituted which, in the unanimous opinion of the commission, will result in substantially the same results, so far as the rights and obligations to deliver water are concerned, as would have existed if such substitution of stations and measurements had not been so made.

Article VI

Commencing with the year following the effective date of this compact, all credits and debits of Colorado and New Mexico shall be computed for each calendar year; provided, that in a year of actual spill no annual credits nor annual debits shall be computed for that year.

In the case of Colorado, no annual debit nor accrued debit shall exceed 100,000 acre-feet, except as either or both may be caused by holdover storage of water in reservoirs constructed after 1937 in the drainage basin of the Rio Grande above Lobatos. Within the physical limitations of storage capacity in such reservoirs, Colorado shall retain water in storage at all times to the extent of its accrued debit.

In the case of New Mexico, the accrued debit shall not exceed 200,000 acre-feet at any time, except as such debit may be caused by holdover storage of water in reservoirs constructed after 1929 in the drainage basin of the Rio Grande between Lobatos and San Marcial. Within the physical limitations of storage capacity in such reservoirs, New Mexico shall retain water in storage at all times to the extent of its accrued debit. In computing the magnitude of accrued credits or debits, New Mexico shall not be charged with any greater debt in any one year than the sum of 150,000 acre-feet and all gains in the quantity of water in storage in such year.

The commission by unanimous action may authorize the release from storage of any amount of water which is then being held in storage by reason of accrued debits of Colorado or New Mexico; provided, that such water shall be replaced at the first opportunity thereafter.

In computing the amount of accrued credits and accrued debits of Colorado or New Mexico, any annual credits in excess of 150,000 acre-feet shall be taken as equal to that amount.

In any year in which actual spill occurs, the accrued credits of Colorado, or New Mexico, or both, at the beginning of the year shall be reduced in proportion to their respective credits by the amount of such actual spill; provided, that the amount of actual spill shall be deemed to be increased by the aggregate gain in the amount of water in storage, prior to the time of spill, in reservoirs above San Marcial constructed after 1929; provided, further, that if the commissioners for the states having accrued credits authorized the release of part, or all, of such credits in advance of spill, the amount so released shall be deemed to constitute actual spill.

In any year in which there is actual spill of usable water, or at the time of hypothetical spill thereof, all accrued debits of Colorado, or New Mexico, or both, at the beginning of the year shall be cancelled.

In any year in which the aggregate of accrued debits of Colorado and New Mexico exceeds the minimum unfilled capacity of project storage, such debits shall be reduced proportionally to an aggregate amount equal to such minimum unfilled capacity.

To the extent that accrued credits are impounded in reservoirs between San Marcial and Courchesne, and to the extent that accrued debits are impounded in reservoirs above San Marcial, such credits and debits shall be reduced annually to compensate for evaporation losses in the proportion that such credits or debits bore to the total amount of water in such reservoirs during the year.

Article VII

Neither Colorado nor New Mexico shall increase the amount of water in storage in reservoirs constructed after 1929 whenever there is less than 400,000 acre-feet of usable water in project storage; provided, that if the actual releases of usable water from the beginning of the calendar year following the effective date of this compact, or from the beginning of the calendar year following actual spill, have aggregated more than an average of 790,000 acre-feet per annum, the time at which such minimum stage is reached shall be adjusted to compensate for the difference between the total actual release and releases at such average rate; provided, further, that Colorado or New Mexico, or both, may relinquish accrued credits at any time, and Texas may accept such relinquished water, and in such event the state, or states, so relinquishing shall be entitled to store water in the amount of the water so relinquished.

Article VIII

During the month of January of any year the commissioner for Texas may demand of Colorado and New Mexico, and the commissioner for New Mexico may demand of Colorado, the release of water from storage reservoirs constructed after 1929 to the amount of the accrued debits of Colorado and New Mexico, respectively, and such releases shall be made by each at the greatest rate practicable under the conditions then prevailing, and in proportion to the total debit of each, and in amounts, limited by their accrued debits, sufficient to bring the quantity of usable water in project storage to 600,000 acre-feet by March first and to maintain this quantity in storage until April thirtieth, to the end that a normal release of 790,000 acre-feet may be made from project storage in that year.

Article IX

Colorado agrees with New Mexico that in event the United States or the state of New Mexico decides to construct the necessary works for diverting the waters of the San Juan river, or any of its tributaries, into the Rio Grande, Colorado hereby consents to the construction of said works and the diversion of waters from the San Juan river, or the tributaries thereof, into the Rio Grande in New Mexico, provided the present and prospective uses of water in Colorado by other diversions from the San Juan river, or its tributaries are protected.

Article X

In the event water from another drainage basin shall be imported into the Rio Grande basin by the United States or Colorado or New Mexico, or any of them jointly, the state having the right to the use of such water shall be given proper credit therefor in the application of the schedules.

Article XI

New Mexico and Texas agree that upon the effective date of this compact all controversies between said states relative to the quantity or quality of the water of the Rio Grande are composed and settled; however, nothing herein shall be interpreted to prevent recourse by a signatory state to the supreme court of the United States for redress should the character or quality of the water, at the point of delivery, be changed hereafter by one signatory state to the injury of another. Nothing herein shall be construed as an admission by any signatory state that the use of water for irrigation causes increase of salinity for which the user is responsible in law.

Article XII

To administer the provisions of this compact there shall be constituted a commission composed of one representative from each state, to be known as the Rio Grande compact commission. The state engineer of Colorado shall be ex officio the Rio Grande compact commissioner for Colorado. The state engineer of New Mexico shall be ex officio the Rio Grande compact commissioner for New Mexico. The Rio Grande compact commissioner for Texas shall be appointed by the governor of Texas. The President of the United States shall be requested to designate a representative of the United States to sit with such commission, and such representative of the United States, if so designated by the President, shall act as chairman of the commission without vote.

The salaries and personal expenses of the Rio Grande compact commissioners for the three states shall be paid by their respective states, and all other expenses incident to the administration of this compact, not borne by the United States, shall be borne equally by the three states.

In addition to the powers and duties hereinbefore specifically conferred upon such commission, and the members thereof, the jurisdiction of such commission shall extend only to the collection, correlation and presentation of factual data and the maintenance of records having a bearing upon the administration of this compact, and, by unanimous action, to the making of recommendations to the respective states upon matters connected with the administration of this compact. In connection therewith, the commission may employ such engineering and clerical aid as may be reasonably necessary within the limit of funds provided for that purpose by the respective states. Annual reports compiled for each calendar year shall be made by the commission and transmitted to the governors of the signatory states on or before March first following the year covered by the report. The commission may, by unanimous action, adopt rules and regulations consistent with the provisions of this compact to govern their proceedings.

The findings of the Commission shall not be conclusive in any court or tribunal which may be called upon to interpret or enforce this compact.

Article XIII

At the expiration of every five year period after the effective date of this compact, the commission may, by unanimous consent, review any provisions hereof which are not substantive in character and which do not affect the basic principles upon which the compact is founded, and shall meet for the consideration of such questions on the request of any member of the commission; provided, however, that the provisions hereof shall remain in full force and effect until changed and amended within the intent of the compact by unanimous action of the commissioners, and until any changes in this compact are ratified by the legislatures of the respective states and consented to by the congress, in the same manner as this compact is required to be ratified to become effective.

Article XIV

The schedules herein contained and the quantities of water herein allocated shall never be increased nor diminished by reason of any increase or diminution in the delivery or loss of water to Mexico.

Article XV

The physical and other conditions characteristic of the Rio Grande and peculiar to the territory drained and served thereby, and to the development thereof, have actuated this compact and none of the signatory states admits that any provisions herein contained establishes any general principle or precedent applicable to other interstate streams.

Article XVI

Nothing in this compact shall be construed as affecting the obligations of the United States of America to Mexico under existing treaties, or to the Indian tribes, or as impairing the rights of the Indian tribes.

Article XVII

This compact shall become effective when ratified by the legislatures of each of the signatory states and consented to by the congress of the United States. Notice of ratification shall be given by the governor of each state to the governors of the other states and to the President of the United States, and the President of the United States is requested to give notice to the governors of each of the signatory states of the consent of the congress of the United States.

IN WITNESS WHEREOF, the commissioners have signed this compact in quadruplicate original, one of which shall be deposited in the archives of the Department of State of the United States of America and shall be deemed the authoritative original, and of which a duly certified copy shall be forwarded to the governor of each of the signatory states.

Done at the city of Santa Fe, in the state of New Mexico, on the 18th day of March, in the year of our Lord, One Thousand Nine Hundred and Thirty-eight.

(Sgd.) M. C. Hinderlider

(Sgd.) Thomas M. McClure

(Sgd.) Frank B. Clayton

APPROVED:

(Sgd.) S. O. Harper.



§ 37-66-102. Compact to be ratified

Said compact shall not become binding or operative unless and until the same has been ratified by the legislature of each of the signatory states and consented to by the congress of the United States, and the governor of the state of Colorado shall give notice of the approval of said compact to the governor of the state of New Mexico, to the governor of the state of Texas, and to the president of the United States, in conformity with article XVII of said compact.






Article 67 - Republican River Compact

§ 37-67-101. Ratification, purpose, and articles of compact

The general assembly hereby ratifies the compact between the states of Colorado, Kansas, and Nebraska, designated as the "Republican River Compact", signed in the city of Lincoln, state of Nebraska, on the 31st day of December, A. D. 1942, by M. C. Hinderlider, commissioner for the state of Colorado; George S. Knapp, commissioner for the state of Kansas; Wardner G. Scott, commissioner for the state of Nebraska, which said compact is as follows:

Republican River Compact

The states of Colorado, Kansas, and Nebraska, parties signatory to this compact (hereinafter referred to as Colorado, Kansas, and Nebraska, respectively, or individually as a state, or collectively as the states), having resolved to conclude a compact with respect to the waters of the Republican River Basin, and being duly authorized therefor by the Act of the Congress of the United States of America, approved August 4, 1942, (Public No. 696, 77th Congress, chapter 545, 2nd Session) and pursuant to acts of their respective legislatures have, through their respective governors, appointed as their commissioners:

M. C. Hinderlider, for Colorado

George S. Knapp, for Kansas

Wardner G. Scott, for Nebraska

who, after negotiations participated in by Glenn L. Parker, appointed by the President as the representative of the United States of America, have agreed upon the following articles:

Article I

The major purposes of this compact are to provide for the most efficient use of the waters of the Republican River Basin (hereinafter referred to as the "Basin") for multiple purposes; to provide for an equitable division of such waters; to remove all causes, present and future, which might lead to controversies; to promote interstate comity; to recognize that the most efficient utilization of the waters within the Basin is for beneficial consumptive use; and to promote joint action by the states and the United States in the efficient use of water and the control of destructive floods.

The physical and other conditions peculiar to the Basin constitute the basis for this compact, and none of the states hereby, nor the Congress of the United States by its consent, concedes that this compact establishes any general principle or precedent with respect to any other interstate stream.

Article II

The Basin is all the area in Colorado, Kansas, and Nebraska, which is naturally drained by the Republican River, and its tributaries, to its junction with the Smoky Hill River in Kansas. The main stem of the Republican River extends from the junction near Haigler, Nebraska, of its North Fork and the Arikaree River, to its junction with Smoky Hill River near Junction City, Kansas. Frenchman Creek (River) in Nebraska is a continuation of Frenchman Creek (River) in Colorado. Red Willow Creek in Colorado is not identical with the stream having the same name in Nebraska. A map of the Basin approved by the commissioners is attached and made a part hereof.

The term "Acre-foot," as herein used, is the quantity of water required to cover an acre to the depth of one foot and is equivalent to forty-three thousand, five hundred sixty (43,560) cubic feet.

The term "Virgin Water Supply," as herein used, is defined to be the water supply within the Basin undepleted by the activities of man.

The term "Beneficial Consumptive Use" is herein defined to be that use by which the water supply of the Basin is consumed through the activities of man, and shall include water consumed by evaporation from any reservoir, canal, ditch, or irrigated area.

Beneficial consumptive use is the basis and principle upon which the allocations of water hereinafter made are predicated.

Article III

The specific allocations in acre-feet hereinafter made to each state are derived from the computed average annual virgin water supply originating in the following designated drainage basins, or parts thereof, in the amounts shown:

North Fork of the Republican River drainage basin in Colorado, 44,700 acre-feet;

Arikaree River drainage basin, 19,610 acre-feet;

Buffalo Creek drainage basin, 7,890 acre-feet;

Rock Creek drainage basin, 11,000 acre-feet;

South Fork of the Republican River drainage basin, 57,200 acre-feet;

Frenchman Creek (River) drainage basin in Nebraska, 98,500 acre-feet;

Blackwood Creek drainage basin, 6,800 acre-feet;

Driftwood Creek drainage basin, 7,300 acre-feet;

Red Willow Creek drainage basin in Nebraska, 21,900 acre-feet;

Medicine Creek drainage basin, 50,800 acre-feet;

Beaver Creek drainage basin, 16,500 acre-feet;

Sappa Creek drainage basin, 21,400 acre-feet;

Prairie Dog Creek drainage basin, 27,600 acre-feet;

The North Fork of the Republican River in Nebraska and the main stem of the Republican River between the junction of the North Fork and Arikaree River and the lowest crossing of the river at the Nebraska-Kansas state line and the small tributaries thereof, 87,700 acre-feet.

Should the future computed virgin water supply of any source vary more than ten (10) per cent from the virgin water supply as hereinabove set forth, the allocations hereinafter made from such source shall be increased or decreased in the relative proportions that the future computed virgin water supply of such source bears to the computed virgin water supply used herein.

Article IV

There is hereby allocated for beneficial consumptive use in Colorado, annually, a total of fifty-four thousand, one hundred (54,100) acre-feet of water. This total is to be derived from the sources and in the amounts hereinafter specified and is subject to such quantities being physically available from those sources:

North Fork of the Republican River drainage basin, 10,000 acre-feet;

Arikaree River drainage basin, 15,400 acre-feet;

South Fork of the Republican River drainage basin, 25,400 acre-feet;

Beaver Creek drainage basin, 3,300 acre-feet; and

In addition, for beneficial consumptive use in Colorado annually, the entire water supply of the Frenchman Creek (River) drainage basin in Colorado and the Red Willow Creek drainage basin in Colorado.

There is hereby allocated for beneficial consumptive use in Kansas, annually, a total of one hundred ninety thousand, three hundred (190,300) acre-feet of water. This total is to be derived from the sources and in the amounts hereinafter specified and is subject to such quantities being physically available from those sources:

Arikaree River drainage basin, 1,000 acre-feet;

South Fork of the Republican River drainage basin, 23,000 acre-feet;

Driftwood Creek drainage basin, 500 acre-feet;

Beaver Creek drainage basin, 6,400 acre-feet;

Sappa Creek drainage basin, 8,800 acre-feet;

Prairie Dog Creek drainage basin, 12,600 acre-feet;

From the main stem of the Republican River upstream from the lowest crossing of the river at the Nebraska-Kansas state line and from water supplies of upstream basins otherwise unallocated herein, 138,000 acre-feet; provided, that Kansas shall have the right to divert all or any portion thereof at or near Guide Rock, Nebraska; and

In addition there is hereby allocated for beneficial consumptive use in Kansas, annually, the entire water supply originating in the Basin downstream from the lowest crossing of the river at the Nebraska-Kansas state line.

There is hereby allocated for beneficial consumptive use in Nebraska, annually, a total of two hundred thirty-four thousand, five hundred (234,500) acre-feet of water. This total is to be derived from the sources and in the amounts hereinafter specified and is subject to such quantities being physically available from those sources:

North Fork of the Republican River drainage basin in Colorado, 11,000 acre-feet;

Frenchman Creek (River) drainage basin in Nebraska, 52,800 acre-feet;

Rock Creek drainage basin, 4,400 acre-feet;

Arikaree River drainage basin, 3,300 acre-feet;

Buffalo Creek drainage basin, 2,600 acre-feet;

South Fork of the Republican River drainage basin, 800 acre-feet;

Driftwood Creek drainage basin, 1,200 acre-feet;

Red Willow Creek drainage basin in Nebraska, 4,200 acre-feet;

Medicine Creek drainage basin, 4,600 acre-feet;

Beaver Creek drainage basin, 6,700 acre-feet;

Sappa Creek drainage basin, 8,800 acre-feet;

Prairie Dog Creek drainage basin, 2,100 acre-feet;

From the North Fork of the Republican River in Nebraska, the main stem of the Republican River between the junction of the North Fork and Arikaree River and the lowest crossing of the river at the Nebraska-Kansas state line, from the small tributaries thereof, and from water supplies of upstream basins otherwise unallocated herein, 132,000 acre-feet.

The use of the waters hereinabove allocated shall be subject to the laws of the state, for use in which the allocations are made.

Article V

The judgment and all provisions thereof in the case of Adelbert A. Weiland, as state engineer of Colorado, et al. v. The Pioneer Irrigation Company, decided June 5, 1922, and reported in 259 U. S. 498, affecting the Pioneer irrigation ditch or canal, are hereby recognized as binding upon the states; and Colorado, through its duly authorized officials, shall have the perpetual and exclusive right to control and regulate diversions of water at all times by said canal in conformity with said judgment.

The water heretofore adjudicated to said Pioneer Canal by the district court of Colorado, in the amount of fifty (50) cubic feet per second of time is included in and is a part of the total amounts of water hereinbefore allocated for beneficial consumptive use in Colorado and Nebraska.

Article VI

The right of any person, entity, or lower state to construct, or participate in the future construction and use of any storage reservoir or diversion works in an upper state for the purpose of regulating water herein allocated for beneficial consumptive use in such lower state, shall never be denied by an upper state; provided, that such right is subject to the rights of the upper state.

Article VII

Any person, entity, or lower state shall have the right to acquire necessary property rights in an upper state by purchase, or through the exercise of the power of eminent domain, for the construction, operation and maintenance of storage reservoirs, and of appurtenant works, canals and conduits, required for the enjoyment of the privileges granted by Article VI; provided, however, that the grantees of such rights shall pay to the political subdivisions of the state in which such works are located, each and every year during which such rights are enjoyed for such purposes, a sum of money equivalent to the average annual amount of taxes assessed against the lands and improvements during the ten years preceding the use of such lands, in reimbursement for the loss of taxes to said political subdivisions of the state.

Article VIII

Should any facility be constructed in an upper state under the provisions of Article VI, such construction and the operation of such facility shall be subject to the laws of such upper state.

Any repairs to or replacements of such facility shall also be made in accordance with the laws of such upper state.

Article IX

It shall be the duty of the three states to administer this compact through the official in each state who is now or may hereafter be charged with the duty of administering the public water supplies, and to collect and correlate through such officials the data necessary for the proper administration of the provisions of this compact. Such officials may, by unanimous action, adopt rules and regulations consistent with the provisions of this compact.

The United States geological survey, or whatever federal agency may succeed to the functions and duties of that agency, in so far as this compact is concerned, shall collaborate with the officials of the states charged with the administration of this compact in the execution of the duty of such officials in the collection, correlation, and publication of water facts necessary for the proper administration of this compact.

Article X

Nothing in this compact shall be deemed:

(a) To impair or affect any rights, powers or jurisdiction of the United States, or those acting by or under its authority, in, over, and to the waters of the Basin; nor to impair or affect the capacity of the United States, or those acting by or under its authority, to acquire rights in and to the use of waters of the Basin;

(b) To subject any property of the United States, its agencies or instrumentalities, to taxation by any state, or subdivision thereof, nor to create an obligation on the part of the United States, its agencies or instrumentalities, by reason of the acquisition, construction, or operation of any property or works of whatsoever kind, to make any payments to any state or political subdivision thereof, state agency, municipality, or entity whatsoever in reimbursement for the loss of taxes;

(c) To subject any property of the United States, its agencies or instrumentalities, to the laws of any state to any extent other than the extent these laws would apply without regard to this compact.

Article XI

This compact shall become operative when ratified by the legislature of each of the states, and when consented to by the Congress of the United States by legislation providing, among other things, that:

(a) Any beneficial consumptive uses by the United States, or those acting by or under its authority, within a state, of the waters allocated by this compact, shall be made within the allocations hereinabove made for use in that state and shall be taken into account in determining the extent of use within that state.

(b) The United States, or those acting by or under its authority, in the exercise of rights or powers arising from whatever jurisdiction the United States has in, over and to the waters of the Basin shall recognize, to the extent consistent with the best utilization of the waters for multiple purposes, that beneficial consumptive use of the waters within the Basin is of paramount importance to the development of the Basin; and no exercise of such power or right thereby that would interfere with the full beneficial consumptive use of the waters within the Basin shall be made except upon a determination, giving due consideration to the objectives of this compact and after consultation with all interested federal agencies and the state officials charged with the administration of this compact, that such exercise is in the interest of the best utilization of such waters for multiple purposes.

(c) The United States, or those acting by or under its authority, will recognize any established use, for domestic and irrigation purposes, of the waters allocated by this compact which may be impaired by the exercise of federal jurisdiction in, over, and to such waters; provided, that such use is being exercised beneficially, is valid under the laws of the appropriate state and in conformity with this compact at the time of the impairment thereof, and was validly initiated under state law prior to the initiation or authorization of the federal program or project which causes such impairment.

IN WITNESS WHEREOF, the commissioners have signed this compact in quadruplicate original, one of which shall be deposited in the archives of the department of state of the United States of America and shall be deemed the authoritative original, and of which a duly certified copy shall be forwarded to the governor of each of the states.

Done in the city of Lincoln, in the state of Nebraska, on the 31st day of December, in the year of our Lord, one thousand nine hundred forty-two.

M. C. Hinderlider

Commissioner for Colorado

George S. Knapp

Commissioner for Kansas

Wardner G. Scott

Commissioner for Nebraska

I have participated in the negotiations leading to this proposed compact and propose to report to the Congress of the United States favorably thereon.

Glenn L. Parker

Representative of the United States



§ 37-67-102. When compact binding

Said compact shall not become operative unless and until the same has been ratified by the legislature of each of the signatory states and consented to by the congress of the United States, in the manner provided by, and in conformity with, said compact, and the governor of the state of Colorado shall give notice of the approval of said compact to the governor of the state of Kansas, to the governor of the state of Nebraska, and to the president of the United States.






Article 68 - Amended Costilla Creek Compact

§ 37-68-101. Amended Costilla Creek compact

The general assembly hereby ratifies the amended compact between the state of Colorado and the state of New Mexico, designated as the "Amended Costilla Creek Compact", signed in the city of Santa Fe, state of New Mexico, on the seventh day of February, A. D. 1963, by J. E. Whitten, commissioner for the state of Colorado, and S. E. Reynolds, commissioner for the state of New Mexico, which said amended compact is as follows:

Amended Costilla Creek Compact

The state of Colorado and the state of New Mexico, parties signatory to this compact (hereinafter referred to as "Colorado" and "New Mexico," respectively, or individually as a "state," or collectively as the "states"), having on September 30, 1944 concluded, through their duly authorized commissioners, to-wit: Clifford H. Stone for Colorado and Thomas M. McClure for New Mexico, a compact with respect to the water of Costilla Creek, an interstate stream, which compact was ratified by the states in 1945 and was approved by the congress of the United States in 1946; and

The states, having resolved to conclude an amended compact with respect to the waters of Costilla Creek, have designated, pursuant to the acts of their respective legislatures and through their appropriate executive agencies, as their commissioners:

J. E. Whitten, for Colorado

S. E. Reynolds, for New Mexico

who, after negotiations, have agreed upon these articles:

Article I

The major purposes of this compact are to provide for the equitable division and apportionment of the use of the waters of Costilla Creek; to promote interstate comity; to remove causes of present and future interstate controversies; to assure the most efficient utilization of the waters of Costilla Creek; to provide for the integrated operation of existing and prospective irrigation facilities on the stream in the two states; to adjust the conflicting jurisdictions of the two states over irrigation works and facilities diverting and storing waters in one state for use in both states; to equalize the benefits of water from Costilla Creek, used for the irrigation of contiguous lands lying on either side of the Boundary, between the citizens and water users of one state and those of the other; and to place the beneficial application of water diverted from Costilla Creek for irrigation by the water users of the two states on a common basis.

The physical and other conditions peculiar to the Costilla Creek and its basin, and the nature and location of the irrigation development and the facilities in connection therewith, constitute the basis for this compact; and neither of the States hereby, nor the Congress of the United States by its consent, concedes that this compact establishes any general principle or precedent with respect to any other interstate stream.

Article II

As used in this compact, the following names, terms and expressions are described, defined, applied and taken to mean as in this article set forth:

(a) "Costilla Creek" is a tributary of the Rio Grande which rises on the west slope of the Sangre de Cristo range in the extreme southeastern corner of Costilla County in Colorado and flows in a general westerly direction crossing the boundary three times above its confluence with the Rio Grande in New Mexico.

(b) The "Canyon Mouth" is that point on Costilla Creek in New Mexico where the stream leaves the mountains and emerges into the San Luis Valley.

(c) The "Amalia Area" is that irrigated area in New Mexico above the Canyon Mouth and below the Costilla Reservoir which is served by decreed direct flow water rights.

(d) The "Costilla-Garcia Area" is that area extending from the Canyon Mouth in New Mexico to a point in Colorado about four miles downstream from the boundary, being a compact body of irrigated land on either side of Costilla Creek served by decreed direct flow water rights.

(e) The "Eastdale Reservoir No. 1" is that off-channel reservoir located in Colorado in sections 7, 8 and 18, township 1 north, range 73 west, and sections 12 and 13, township 1 north, range 74 west, of the Costilla Estates survey, with a nominal capacity of three thousand four hundred sixty-eight (3,468) acre-feet and a present usable capacity of two thousand (2,000) acre-feet.

(f) The "Eastdale Reservoir No. 2" is that off-channel reservoir located in Colorado in sections 3, 4, 9 and 10, township 1 north, range 73 west, of the Costilla Estates survey, with nominal capacity of three thousand forty-one (3,041) acre-feet.

(g) The "Costilla Reservoir" is that channel reservoir, having a nominal capacity of fifteen thousand seven hundred (15,700) acre-feet, located in New Mexico near the headwaters of Costilla Creek. The present usable capacity of the reservoir is eleven thousand (11,000) acre-feet, subject to future adjustment by the state engineer of New Mexico. The condition of Costilla Dam may be such that the state engineer of New Mexico will not permit storage above a determined stage except for short periods of time.

(h) The "Cerro Canal" is that irrigation canal which diverts water from the left bank of Costilla Creek in New Mexico near the southwest corner of section 12, township 1 south, range 73 west, of the Costilla Estates survey, and runs in a northwesterly direction to the boundary near Boundary Monument No. 140.

(i) The "boundary" is the term used herein to describe the common boundary line between Colorado and New Mexico.

(j) The term "Costilla Reservoir System" means and includes the Costilla Reservoir and the Cerro Canal, the permits for the storage of water in Costilla Reservoir, the twenty-four and fifty-two hundredths (24.52) cubic feet per second of time of direct flow water rights transferred to the Cerro Canal, and the permits for the diversion of direct flow water by the Cerro Canal as adjusted herein to seventy-five and forty-eight hundredths (75.48) cubic feet per second of time.

(k) The term "Costilla Reservoir System Safe Yield" means that quantity of usable water made available each year by the Costilla Reservoir System. The safe yield represents the most beneficial operation of the Costilla Reservoir System through the use, first, of the total usable portion of the yield of the twenty-four and fifty-two hundredths (24.52) cubic feet per second of time of direct flow rights transferred to the Cerro Canal, second, of the total usable portion of the yield of the direct flow Cerro Canal permits, and third, of that portion of the water stored in Costilla Reservoir required to complete such safe yield.

(l) The term "usable capacity" is defined and means that capacity of Costilla Reservoir at the stage above which the state engineer of New Mexico will not permit storage except for short periods of time.

(m) The term "temporary storage" is defined and means the water permitted by the state engineer of New Mexico to be stored in Costilla Reservoir for short periods of time above the usable capacity of that reservoir.

(n) The term "additional storage facilities" is defined and means storage capacity which may be provided in either state to impound waters of Costilla Creek and its tributaries in addition to the nominal capacity of Costilla Reservoir and the Costilla Creek complement of the Eastdale Reservoir No. 1 capacity.

(o) The term "duty of water" is defined as the rate in cubic feet per second of time at which water may be diverted at the headgate to irrigate a specified acreage of land during the period of maximum requirement.

(p) The term "surplus water" is defined and means water which cannot be stored in operating reservoirs during the storage season or water during the irrigation season which cannot be stored in operating reservoirs and which is in excess of the aggregate direct flow rights and permits recognized by this compact.

(q) The term "irrigation season" is defined and means that period of each calendar year from May 16 to September 30, inclusive.

(r) The term "storage season" is defined and means that period of time extending from October 1 of one year to May 15 of the succeeding year, inclusive.

(s) The term "points of interstate delivery" means and includes (1) the Acequia Madre where it crosses the boundary; (2) the Costilla Creek where it crosses the boundary; (3) the Cerro Canal where it reaches the boundary; and (4) any other interstate canals which might be constructed with the approval of the commission at the point or points where they cross the boundary.

(t) The term "water company" means The San Luis Power and Water Company, a Colorado corporation, or its successor.

(u) The word "commission" means the Costilla Creek Compact commission created by Article VIII of this compact for the administration thereof.

Article III

1. To accomplish the purposes of this compact, as set forth in Article I, the following adjustments in the operation of irrigation facilities on Costilla Creek, and in the use of water diverted, stored and regulated thereby, are made:

(a) The quantity of water delivered for use in the two states by direct flow ditches in the Costilla-Garcia Area and by the Cerro Canal is based on a duty of water of one cubic foot per second of time for each eighty (80) acres, to be applied in the order of priority; provided, however, that this adjustment in each instance is based on the acreage as determined by the court in decreeing the water rights for the Costilla-Garcia Area, and in the case of the Cerro Canal such basis shall apply to eight thousand (8,000) acres of land. In order to better maintain a usable head for the diversion of water for beneficial consumptive use the adjusted maximum diversion rate under the water right of each of the ditches supplying water for the Costilla-Garcia Area in Colorado is not less than one cubic foot per second of time.

(b) There is transferred from certain ditches in the Costilla-Garcia Area twenty-four and fifty-two hundredths (24.52) cubic feet per second of time of direct flow water rights, which rights of use are held by the water company or its successors in title, to the headgate of the Cerro Canal. The twenty-four and fifty-two hundredths (24.52) cubic feet of water per second of time hereby transferred represents an evaluation of these rights after adjustment in the duty of water, pursuant to subsection (a) of this Article, and includes a reduction thereof to compensate for increased use of direct flow water which otherwise would have been possible under these rights by this transfer.

(c) Except for the rights to store water from Costilla Creek in Eastdale Reservoir No. 1 as hereinafter provided, all diversion and storage rights from Costilla Creek for Eastdale Reservoirs No. 1 and No. 2 are relinquished and the water decreed thereunder is returned to the creek for use in accordance with the plan of integrated operation effectuated by this compact.

(d) The Cerro Canal direct flow permit shall be seventy-five and forty-eight hundredths (75.48) cubic feet per second of time.

(e) There is transferred to and made available for the irrigation of lands in Colorado a portion of the Costilla Reservoir complement of the Costilla Reservoir System Safe Yield in order that the storage of water in that reservoir may be made for the benefit of water users in both Colorado and New Mexico under the provisions of this compact for the allocations of water and the operation of facilities.

2. Each state grants for the benefit of the other and its water users the rights to change the points of diversion of water from Costilla Creek, to divert water from the stream in one state for use in the other and to store water in one state for the irrigation of lands in the other, insofar as the exercise of such rights may be necessary to effectuate the provisions of this Article and to comply with the terms of this compact.

3. The water company has consented to and approved the adjustments contained in this Article; and such consent and approval shall be evidenced in writing and filed with the commission.

Article IV

The apportionment and allocation of the use of Costilla Creek water shall be as follows:

(a) There is allocated for diversion from the natural flow of Costilla Creek and its tributaries sufficient water for beneficial use on meadow and pasture lands above Costilla Reservoir in New Mexico to the extent and in the manner now prevailing in that area.

(b) There is allocated for diversion from the natural flow of Costilla Creek and its tributaries thirteen and forty-two hundredths (13.42) cubic feet of water per second of time for beneficial use on lands in the Amalia Area in New Mexico.

(c) In addition to allocations made in subsections (e), (f) and (g) of this Article, there is allocated for diversion from the natural flow of Costilla Creek fifty and sixty-two hundredths (50.62) cubic feet of water per second of time for Colorado and eighty-nine and eight hundredths (89.08) cubic feet of water per second of time for New Mexico, subject to adjustment as provided in Article V (e), and such water shall be delivered for beneficial use in the two states in accordance with the schedules and under the conditions set forth in Article V.

(d) There is allocated for diversion from the natural flow of Costilla Creek sufficient water to provide each year one thousand (1,000) acre-feet of stored water in Eastdale Reservoir No. 1, such water to be delivered as provided in Article V.

(e) There is allocated for diversion to Colorado thirty-six and five-tenths per cent (36.5%) and to New Mexico sixty-three and five-tenths per cent (63.5%) of the water stored by Costilla Reservoir for release therefrom for irrigation purposes each year, subject to adjustment as provided in Article V (e) and such water shall be delivered for beneficial use in the two states on a parity basis in accordance with the provisions of Article V. By "parity basis" is meant that neither state shall enjoy a priority of right of use.

(f) There is allocated for beneficial use in each of the states of Colorado and New Mexico one-half of the surplus water, as defined in Article II (p), to be delivered as provided in Article V.

(g) There is allocated for beneficial use in each of the states of Colorado and New Mexico one-half of any water made available and usable by additional storage facilities which may be constructed in the future.

Article V

The operation of the facilities of Costilla Creek and the delivery of water for the irrigation of land in Colorado and New Mexico, in accordance with the allocations made in Article IV, shall be as follows:

(a) Diversions of water for use on lands in the Amalia Area shall be made as set forth in Article IV (b) in the order of decreed priorities in New Mexico and of relative priority dates in the two states, subject to the right of New Mexico to change the points of diversion and places of use of any of such water to other points of diversion and places of use; provided, however, that the rights so transferred shall be limited in each instance to the quantity of water actually consumed on the lands from which the right is transferred.

(b) Deliveries to Colorado of direct flow water below the Canyon Mouth shall be made by New Mexico in accordance with the following schedule:

The actual discharges of Costilla Creek at the Canyon Mouth Gaging Station at which the various blocks of direct flow water become effective shall equal the flows set forth in column (1) increased by the transmission losses necessary to deliver those flows to the headgates of the respective direct flow ditches diverting in New Mexico.

The delivery of ditch water at the boundary shall equal the allocation set forth in columns (2a) and (2b) reduced by the transmission losses between the headgate of the ditch and the point where the ditch crosses the boundary. The allocations to be delivered to Colorado through the Cerro Canal represent, except as otherwise indicated in column (5) of the table above, 36.5 percent of those blocks of direct flow water of the Costilla Reservoir System which are subject to adjustment as provided in subsection (e) of this article.

The provisions of article III (1)(a) shall not be applicable to the Colorado allocation of 5.08 C.F.S. which is transferred from the Acequia Madre to the Cerro Canal by this amendment to the Costilla Creek compact and shall not be applicable to the 0.8 C.F.S. which is transferred from Colorado to New Mexico by this amendment to the Costilla Creek compact.

The above table is compiled on the basis of the delivery to Colorado at the boundary of thirty-six and five-tenths percent (36.5%) of all direct flow water of the Costilla Reservoir System diverted by the Cerro Canal and the delivery at the boundary of all other direct flow water allocated to Colorado, in the order of priority, all such deliveries to be adjusted for transmission losses. In the event of change in the usable capacity of the Costilla Reservoir, Colorado's share of all direct flow water of the Costilla Reservoir System diverted by the Cerro Canal, to be delivered at the boundary and adjusted for transmission losses, shall be determined by the percentages set forth in column (4) of the table which appears in subsection (e) of this article.

(c) During the storage season, no water shall be diverted under direct flow rights unless there is water in excess of the demand of all operating reservoirs for water from Costilla Creek for storage.

(d) In order to assure the most efficient utilization of the available water supply, the filling of Eastdale Reservoir No. 1 from Costilla Creek shall be commenced as early in the spring as possible and shall be completed as soon thereafter as possible. The Cerro Canal or any other ditch which may be provided for that purpose shall be used, insofar as practicable, to convey the water from the Canyon Mouth to Eastdale Reservoir No. 1. During any season when the commission determines that there will be no surplus water, any diversions, waste or spill from any canal or canals supplying Eastdale Reservoir No. 1 will be charged to the quantity of water diverted for delivery to said reservoir.

(e) The commission shall estimate each year the safe yield of Costilla Reservoir System and its component parts as far in advance of the irrigation season as possible, and shall review and revise such estimates from time to time as may be necessary.

In the event the usable capacity of the Costilla Reservoir changes, the average safe yield and the equitable division thereof between the states shall be determined in accordance with the following table:

Intermediate quantities shall be computed by proportionate parts.

In the event of change in the usable capacity of the Costilla Reservoir, the Costilla Reservoir complement of the Costilla Reservoir System Safe Yield shall be divided between Colorado and New Mexico in accordance with the percentages given in columns 4 and 6, respectively, of the above table.

Each state may draw from the reservoir in accordance with the allocations made herein, up to its proportion of the Costilla Reservoir complement of the Costilla Reservoir System Safe Yield and its proportion of temporary storage and no more. Colorado may call for the delivery of its share thereof at any of the specified points of interstate delivery.

Deliveries of water from Costilla Reservoir to the Canyon Mouth shall be adjusted for transmission losses, if any, between the two points. Deliveries to Colorado at the boundary shall be further adjusted for transmission losses from the Canyon Mouth to the respective points of interstate delivery.

Water stored in Costilla Reservoir and not released during the current season shall not be held over to the credit of either state but shall be apportioned when the safe yield is subsequently determined.

(f) The Colorado apportionment of surplus water, as allocated in Article IV (f), shall be delivered by New Mexico at such points of interstate delivery and in the respective quantities, subject to transmission losses, requested by the Colorado member of the commission.

(g) In the event that additional water becomes usable by the construction of additional storage facilities, such water shall be made available to each state in accordance with rules and regulations to be prescribed by the commission.

(h) When it appears to the commission that any part of the water allocated to one state for use in a particular year will not be used by that state, the commission may permit its use by the other state during that year, provided that a permanent right to the use of such water shall not thereby be established.

Article VI

The desirability of consolidating various of the direct flow ditches serving the Costilla-Garcia Area, which are now or which would become interstate in character by consolidation, and diverting the water available to such ditches through a common headgate is recognized. Should the owners of any of such ditches, or a combination of them, desire to effectuate a consolidation and provide for a common headgate diversion, application therefor shall be made to the commission which, after review of the plans submitted, may grant permission to make such consolidation.

Article VII

The commission shall cause to be maintained and operated a streamgaging-station, equipped with an automatic water-stage recorder, at each of the following points, to-wit:

(a) On Costilla Creek immediately below Costilla Reservoir.

(b) On Costilla Creek at or near the Canyon Mouth above the headgate of Cerro Canal and below the Amalia Area.

(c) On Costilla Creek at or near the boundary.

(d) On the Cerro Canal immediately below its headgate.

(e) On the Cerro Canal at or near the boundary.

(f) On the intake from Costilla Creek to the Eastdale Reservoir No. 1, immediately above the point where the intake discharges into the reservoir.

(g) On the Acequia Madre immediately below its headgate.

(h) On the Acequia Madre at the boundary.

(i) Similar gaging stations shall be maintained and operated at such other points as may be necessary in the discretion of the commission for the securing of records required for the carrying out of the provisions of the compact.

Such gaging stations shall be equipped, maintained, and operated by the commission directly or in cooperation with an appropriate federal or state agency, and the equipment, method, and frequency of measurement at such stations shall be such as to produce reliable records at all times.

Article VIII

The two states shall administer this compact through the official in each state who is now or may hereafter be charged with the duty of administering the public water supplies, and such officials shall constitute the Costilla Creek Compact Commission. In addition to the powers and duties hereinbefore specifically conferred upon such commission, the commission shall collect and correlate factual data and maintain records having a bearing upon the administration of this compact. In connection therewith, the commission may employ such engineering and other assistance as may be reasonably necessary within the limits of funds provided for that purpose by the states. The commission may, by unanimous action, adopt rules and regulations consistent with the provisions of this compact to govern its proceedings. The salaries and expenses of the members of the commission shall be paid by their respective states. Other expenses incident to the administration of the compact, including the employment of engineering or other assistance and the establishment and maintenance of compact gaging stations, not borne by the United States shall be assumed equally by the two states and paid directly to the commission upon vouchers submitted for that purpose.

The United States geological survey, or whatever federal agency may succeed to the functions and duties of that agency, shall collaborate with the commission in the correlation and publication of water facts necessary for the proper administration of this compact.

Article IX

This amended compact shall become operative when ratified by the legislatures of the signatory states and consented to by the Congress of the United States; provided, that, except as changed herein, the provisions, terms, conditions and obligations of the Costilla Creek Compact executed on September 30, 1944, continue in full force and effect.

IN WITNESS WHEREOF, the commissioners have signed this compact in triplicate original, one copy of which shall be deposited in the archives of the department of state of the United States of America, and one copy of which shall be forwarded to the governor of each of the signatory states.

Done in the city of Santa Fe, New Mexico, on the 7th day of February, in the year of our Lord, one thousand nine hundred and sixty-three.

(Signed) J. E. Whitten,

Commissioner for Colorado.

(Signed) S. E. Reynolds,

Commissioner for New Mexico.



§ 37-68-102. When compact operative

(1) Said compact shall not become operative unless and until the same has been ratified by the legislature of each of the signatory states and consented to by the congress of the United States, in the manner provided by, and in conformity with, said compact, and the governor of the state of Colorado shall give notice of the approval of said compact, by this act, to the governor of the state of New Mexico and to the president of the United States.

(2) The amendments to said compact shall not become operative unless and until the same shall have been ratified by the legislature of each of the signatory states and consented to by the congress of the United States, in the manner provided by, and in conformity with, said compact, and the governor of the state of Colorado shall give notice of the approval of said compact, by this article, to the governor of the state of New Mexico and to the president of the United States.






Article 69 - Arkansas River Compact

§ 37-69-101. Arkansas River compact

The general assembly hereby ratifies the compact between the state of Colorado and the state of Kansas designated as the "Arkansas river compact" signed in the city of Denver, state of Colorado, on the 14th day of December, A. D. 1948, by Henry C. Vidal, Gail L. Ireland, and Harry B. Mendenhall, commissioners for the state of Colorado, and George S. Knapp, Edward F. Arn, William E. Leavitt, and Roland H. Tate, commissioners for the state of Kansas, and approved by Hans Kramer, representative of the United States of America. Said compact is as follows:

Arkansas River Compact

The state of Colorado and the state of Kansas, parties signatory to this compact (hereinafter referred to as "Colorado" and "Kansas," respectively, or individually as a "state," or collectively as the "states") having resolved to conclude a compact with respect to the waters of the Arkansas river, and being moved by considerations of interstate comity, having appointed commissioners as follows:

Henry C. Vidal, Gail L. Ireland, and Harry B. Mendenhall, for Colorado; and George S. Knapp, Edward F. Arn, William E. Leavitt, and Roland H. Tate, for Kansas; and the consent of the congress of the United States to negotiate and enter into an interstate compact not later than January 1, 1950, having been granted by Public Law 34, 79th Congress, 1st Session, and pursuant thereto the President having designated Hans Kramer as the representative of the United States, the said commissioners for Colorado and Kansas, after negotiations participated in by the representative of the United States, have agreed as follows:

Article I

The major purposes of this compact are to:

A. Settle existing disputes and remove causes of future controversy between the states of Colorado and Kansas, and between citizens of one and citizens of the other state, concerning the waters of the Arkansas river and their control, conservation and utilization for irrigation and other beneficial purposes.

B. Equitably divide and apportion between the states of Colorado and Kansas the waters of the Arkansas river and their utilization as well as the benefits arising from the construction, operation and maintenance by the United States of John Martin reservoir project for water conservation purposes.

Article II

The provisions of this compact are based on (1) the physical and other conditions peculiar to the Arkansas river and its natural drainage basin, and the nature and location of irrigation and other developments and facilities in connection therewith; (2) the opinion of the United States supreme court entered December 6, 1943, in the case of Colorado v. Kansas (320 U. S. 383) concerning the relative rights of the respective states in and to the use of waters of the Arkansas river; and (3) the experience derived under various interim executive agreements between the two states apportioning the waters released from the John Martin reservoir as operated by the corps of engineers.

Article III

As used in this compact:

A. The word "stateline" means the geographical boundary line between Colorado and Kansas.

B. The term "waters of the Arkansas river" means the waters originating in the natural drainage basin of the Arkansas river, including its tributaries, upstream from the stateline, and excluding waters brought into the Arkansas river basin from other river basins.

C. The term "stateline flow" means the flow of waters of the Arkansas river as determined by gauging stations located at or near the stateline. The flow as determined by such stations, whether located in Colorado or Kansas, shall be deemed to be the actual stateline flow.

D. "John Martin reservoir project" is the official name of the facility formerly known as Caddoa reservoir project, authorized by the Flood Control Act of 1936, as amended, for construction, operation and maintenance by the war department, corps of engineers, later designated as the corps of engineers, department of the army, and herein referred to as the "corps of engineers." "John Martin reservoir" is the water storage space created by "John Martin dam".

E. The "flood control storage" is that portion of the total storage space in John Martin reservoir allocated to flood control purposes.

F. The "conservation pool" is that portion of the total storage space in John Martin reservoir lying below the flood control storage.

G. The "ditches of Colorado water district 67" are those ditches and canals which divert water from the Arkansas river or its tributaries downstream from John Martin dam for irrigation use in Colorado.

H. The term "river flow" means the sum of the flows of the Arkansas and the Purgatoire rivers into John Martin reservoir as determined by gauging stations appropriately located above said reservoir.

I. The term "the administration" means the Arkansas river compact administration established under article VIII.

Article IV

Both states recognize that:

A. This compact deals only with the waters of the Arkansas river as defined in article III.

B. This compact is not concerned with the rights, if any, of the state of New Mexico or its citizens in and to the use in New Mexico of waters of Trinchera creek or other tributaries of the Purgatoire river, a tributary of the Arkansas river.

C. (1) John Martin dam will be operated by the corps of engineers to store and release the waters of the Arkansas river in and from John Martin reservoir for its authorized purposes.

(2) The bottom of the flood control storage is presently fixed by the chief of engineers, U. S. Army, at elevation 3,851 feet above mean sea level. The flood control storage will be operated for flood control purposes and to those ends will impound or regulate the streamflow volumes that are in excess of the then available storage capacity of the conservation pool. Releases from the flood control storage may be made at times and rates determined by the corps of engineers to be necessary or advisable without regard to ditch diversion capacities or requirements in either or both states.

(3) The conservation pool will be operated for the benefit of water users in Colorado and Kansas, both upstream and downstream from John Martin dam, as provided in this compact. The maintenance of John Martin dam and appurtenance works may at times require the corps of engineers to release waters then impounded in the conservation pool or to prohibit the storage of water therein until such maintenance work is completed. Flood control operation may also involve temporary utilization of conservation storage.

D. This compact is not intended to impede or prevent future beneficial development of the Arkansas river basin in Colorado and Kansas by federal or state agencies, by private enterprise, or by combinations thereof, which may involve construction of dams, reservoirs and other works for the purposes of water utilization and control, as well as the improved or prolonged functioning of existing works: Provided, that the waters of the Arkansas river, as defined in article III, shall not be materially depleted in usable quantity or availability for use to the water users in Colorado and Kansas under this compact by such future development or construction.

Article V

Colorado and Kansas hereby agree upon the following basis of apportionment of the waters of the Arkansas river:

A. Winter storage in John Martin reservoir shall commence on November 1st of each year and continue to and include the next succeeding March 31st. During said period all water entering said reservoir up to the limit of the then available conservation capacity shall be stored: Provided, that Colorado may demand releases of water equivalent to the river flow, but such releases shall not exceed 100 c.f.s. (cubic feet per second) and water so released shall be used without avoidable waste.

B. Summer storage in John Martin reservoir shall commence on April 1st of each year and continue to and include the next succeeding October 31st. During said period, except when Colorado water users are operating under decreed priorities as provided in paragraphs F and G of this article, all water entering said reservoir up to the limit of the then available conservation capacity shall be stored: Provided, that Colorado may demand releases of water equivalent to the river flow up to 500 c.f.s., and Kansas may demand releases of water equivalent to that portion of the river flow between 500 c.f.s. and 750 c.f.s., irrespective of releases demanded by Colorado.

C. Releases of water stored pursuant to the provisions of paragraphs A and B of this article shall be made upon demands by Colorado and Kansas concurrently or separately at any time during the summer storage period. Unless increases to meet extraordinary conditions are authorized by the administration, separate releases of stored water to Colorado shall not exceed 750 c.f.s., separate releases of stored water to Kansas shall not exceed 500 c.f.s., and concurrent releases of stored water shall not exceed a total of 1250 c.f.s.: Provided, that when water stored in the conservation pool is reduced to a quantity less than 20,000 acre-feet, separate releases of stored water to Colorado shall not exceed 600 c.f.s., and separate releases of stored water to Kansas shall not exceed 400 c.f.s., and concurrent releases of stored water shall not exceed 1,000 c.f.s.

D. Releases authorized by paragraphs A, B, and C of this article, except when all Colorado water users are operating under decree priorities as provided in paragraphs F and G of this article, shall not impose any call on Colorado water users that divert waters of the Arkansas river upstream from John Martin dam.

E. (1) Releases of stored water and releases of river flow may be made simultaneously upon the demands of either or both states.

(2) Water released upon concurrent or separate demands shall be applied promptly to beneficial use unless storage thereof downstream is authorized by the administration.

(3) Releases of river flow and of stored water to Colorado shall be measured by gauging stations located at or near John Martin dam and the releases to which Kansas is entitled shall be satisfied by an equivalent in state line flow.

(4) When water is released from John Martin reservoir appropriate allowances as determined by the administration shall be made for the intervals of time required for such water to arrive at the points of diversion in Colorado and at the state line.

(5) There shall be no allowance or accumulation of credits or debits for or against either state.

(6) Storage, releases from storage and releases of river flow authorized in this article shall be accomplished pursuant to procedures prescribed by the administration under the provisions of article VIII.

F. In the event the administration finds that within a period of fourteen days the water in the conservation pool will be or is liable to be exhausted, the administration shall forthwith notify the state engineer of Colorado, or his duly authorized representative, that commencing upon a day certain within said fourteen day period, unless a change of conditions justifies cancellation or modification of such notice, Colorado shall administer the decreed rights of water users in Colorado water district 67 as against each other and as against all rights now or hereafter decreed to water users diverting upstream from John Martin dam on the basis of relative priorities in the same manner in which their respective priority rights were administered by Colorado before John Martin reservoir began to operate and as though John Martin dam had not been constructed. Such priority administration by Colorado shall be continued until the administration finds that water is again available in the conservation pool for release as provided in this compact, and timely notice of such finding shall be given by the administration to the state engineer of Colorado or his duly authorized representative; provided, that except as controlled by the operation of the preceding provisions of this paragraph and other applicable provisions of this compact, when there is water in the conservation pool the water users upstream from John Martin reservoir shall not be affected by the decrees to the ditches in Colorado water district 67. Except when administration in Colorado is on a priority basis the water diversions in Colorado water district 67 shall be administered by Colorado in accordance with distribution agreements made from time to time between the water users in such district and filed with the administration and with the state engineer of Colorado or, in the absence of such agreement, upon the basis of the respective priority decrees, as against each other, in said district.

G. During periods when Colorado reverts to administration of decree priorities, Kansas shall not be entitled to any portion of the river flow entering John Martin reservoir. Waters of the Arkansas river originating in Colorado which may flow across the state line during such periods are hereby apportioned to Kansas.

H. If the usable quantity and availability for use of the waters of the Arkansas river to water users in Colorado water district 67 and Kansas will be thereby materially depleted or adversely affected, (1) priority rights now decreed to the ditches of Colorado water district 67 shall not hereafter be transferred to other water districts in Colorado or to points of diversion or places of use upstream from John Martin dam; and (2) the ditch diversion rights from the Arkansas river in Colorado water district 67 and of Kansas ditches between the state line and Garden City shall not hereafter be increased beyond the total present rights of said ditches, without the administration, in either case (1) or (2), making findings of fact that no such depletion or adverse effect will result from such proposed transfer or increase. Notice of legal proceedings for any such proposed transfer or increase shall be given to the administration in the manner and within the time provided by the laws of Colorado or Kansas in such cases.

Article VI

A. (1) Nothing in this compact shall be construed as impairing the jurisdiction of Kansas over the waters of the Arkansas river that originate in Kansas and over the waters that flow from Colorado across the state line into Kansas.

(2) Except as otherwise provided, nothing in this compact shall be construed as supplanting the administration by Colorado of the rights of appropriators of waters of the Arkansas river in said state as decreed to said appropriators by the courts of Colorado, nor as interfering with the distribution among said appropriators by Colorado, nor as curtailing the diversion and use for irrigation and other beneficial purposes in Colorado of the waters of the Arkansas river.

B. Inasmuch as the Frontier canal diverts waters of the Arkansas river in Colorado west of the state line for irrigation uses in Kansas only, Colorado concedes to Kansas and Kansas hereby assumes exclusive administrative control over the operation of the Frontier canal and its headworks for such purposes, to the same extent as though said works were located entirely within the state of Kansas. Water carried across the state line in Frontier canal or any other similarly situated canal shall be considered to be part of the state line flow.

Article VII

A. Each state shall be subject to the terms of this compact. Where the name of the state or the term "state" is used in this compact these shall be construed to include any person or entity of any nature whatsoever using, claiming or in any manner asserting any right to the use of the waters of the Arkansas river under the authority of that state.

B. This compact establishes no general principle or precedent with respect to any other interstate stream.

C. Wherever any state or federal official agency is referred to in this compact such reference shall apply to the comparable official or agency succeeding to their duties and functions.

Article VIII

A. To administer the provisions of this compact there is hereby created an interstate agency to be known as the Arkansas river compact administration herein designated as "the administration".

B. The administration shall have power to:

(1) Adopt, amend and revoke by-laws, rules and regulations consistent with the provisions of this compact;

(2) Prescribe procedures for the administration of this compact: Provided, that where such procedures involve the operation of John Martin reservoir project they shall be subject to the approval of the district engineer in charge of said project;

(3) Perform all functions required to implement this compact and to do all things necessary, proper or convenient in the performance of its duties.

C. The membership of the administration shall consist of three representatives from each state who shall be appointed by the respective governors for a term not to exceed four years. One Colorado representative shall be a resident of and water right owner in water districts 14 or 17, one Colorado representative shall be a resident of and water right owner in water district 67, and one Colorado representative shall be the director of the Colorado water conservation board. Two Kansas representatives shall be residents of and water right owners in the counties of Finney, Kearny or Hamilton, and one Kansas representative shall be the chief state official charged with the administration of water rights in Kansas. The President of the United States is hereby requested to designate a representative of the United States, and if a representative is so designated he shall be an ex officio member and act as chairman of the administration without vote.

D. The state representatives shall be appointed by the respective governors within thirty days after the effective date of this compact. The administration shall meet and organize within sixty days after such effective date. A quorum for any meeting shall consist of four members of the administration: Provided, that at least two members are present from each state. Each state shall have but one vote in the administration and every decision, authorization or other action shall require unanimous vote. In case of a divided vote on any matter within the purview of the administration, the administration may, by subsequent unanimous vote, refer the matter for arbitration to the representative of the United States or other arbitrator or arbitrators, in which event the decision made by such arbitrator or arbitrators shall be binding upon the administration.

E. (1) The salaries, if any, and the personal expenses of each member shall be paid by the government which he represents. All other expenses incident to the administration of this compact which are not paid by the United States shall be borne by the states on the basis of 60 per cent by Colorado and 40 per cent by Kansas.

(2) In each even numbered year the administration shall adopt and transmit to the governor of each state its budget covering anticipated expenses for the forthcoming biennium and the amount thereof payable by each state. Each state shall appropriate and pay the amount due by it to the administration.

(3) The administration shall keep accurate accounts of all receipts and disbursements and shall include a statement thereof, together with a certificate of audit by a certified public accountant, in its annual report. Each state shall have the right to make an examination and audit of the accounts of the administration at any time.

F. Each state shall provide such available facilities, equipment and other assistance as the administration may need to carry out its duties. To supplement such available assistance the administration may employ engineering, legal, clerical and other aid as in its judgment may be necessary for the performance of its functions. Such employees shall be paid by and be responsible to the administration, and shall not be considered to be employees of either state.

G. (1) The administration shall co-operate with the chief official of each state charged with the administration of water rights and with federal agencies in the systematic determination and correlation of the facts as to the flow and diversion of the waters of the Arkansas river and as to the operation and siltation of John Martin reservoir and other related structures. The administration shall co-operate in the procurement, interchange, compilation and publication of all factual data bearing upon the administration of this compact without, in general, duplicating measurements, observations or publications made by state or federal agencies. State officials shall furnish pertinent factual data to the administration upon its request. The administration shall, with the collaboration of the appropriate federal and state agencies, determine as may be necessary from time to time, the location of gauging stations required for the proper administration of this compact and shall designate the official records of such stations for its official use.

(2) The director, U. S. geological survey, the commissioner of reclamation and the chief of engineers, U. S. Army, are hereby requested to collaborate with the administration and with appropriate state officials in the systematic determination and correlation of data referred to in paragraph G (1) of this article and in the execution of other duties of such officials which may be necessary for the proper administration of this compact.

(3) If deemed necessary for the administration of this compact, the administration may require the installation and maintenance, at the expense of water users, of measuring devices of approved type in any ditch or group of ditches diverting water from the Arkansas river in Colorado or Kansas. The chief official of each state charged with the administration of water rights shall supervise the execution of the administration's requirements for such installations.

H. Violation of any of the provisions of this compact or other actions prejudicial thereto which come to the attention of the administration shall be promptly investigated by it. When deemed advisable as the result of such investigation, the administration may report its findings and recommendations to the state official who is charged with the administration of water rights for appropriate action, it being the intent of this compact that enforcement of its terms shall be accomplished in general through the state agencies and officials charged with the administration of water rights.

I. Findings of fact made by the administration shall not be conclusive in any court or before any agency or tribunal but shall constitute prima facie evidence of the facts found.

J. The administration shall report annually to the governors of the states and to the President of the United States as to matters within its purview.

Article IX

A. This compact shall become effective when ratified by the legislature of each state and when consented to by the congress of the United States by legislation providing substantially, among other things, as follows:

Nothing contained in this act or in the compact herein consented to shall be construed as impairing or affecting the sovereignty of the United States or any of its rights or jurisdiction in and over the area or waters which are the subject of such compact: Provided, that the chief of engineers is hereby authorized to operate the conservation features of the John Martin reservoir project in a manner conforming to such compact with such exceptions as he and the administration created pursuant to the compact may jointly approve.

B. This compact shall remain in effect until modified or terminated by unanimous action of the states and in the event of modification or termination all rights then established or recognized by this compact shall continue unimpaired.

IN WITNESS WHEREOF, the commissioners have signed this compact in triplicate original, one of which shall be forwarded to the secretary of state of the United States of America and one of which shall be forwarded to the governor of each signatory state.

Done in the city and county of Denver, in the state of Colorado, on the fourteenth day of December, in the year of our Lord one thousand nine hundred and forty-eight.

Henry C. Vidal,

Gail L. Ireland,

Harry B. Mendenhall,

Commissioners for Colorado.

Attest:

Warden L. Noe, Secretary.

George S. Knapp,

Edward F. Arn,

William E. Leavitt,

Roland H. Tate,

Commissioners for Kansas.

Approved:

Hans Kramer,

Representative of the

United States.



§ 37-69-102. When compact effective

Said compact shall not become effective unless and until the same has been ratified by the legislature of each of the signatory states and consented to by the congress of the United States. The governor of the state of Colorado shall give notice of the ratification of the said compact to the governor of the state of Kansas and to the president of the United States.



§ 37-69-103. Interstate agency created by compact

It is hereby recognized, found, determined, and declared that the compact creates an interstate agency which is known as the Arkansas river compact administration and which is an independent entity whose members and employees are not officers and employees of either of the states signatory to the compact.



§ 37-69-104. Appointment of members of compact administration

After the said compact becomes effective the Colorado members of the Arkansas river compact administration shall be appointed by the governor, shall serve until revocation of their appointment by the governor, and, on behalf of the Arkansas river compact administration, the state of Colorado shall pay the necessary expenses and also compensation of said members in an amount which shall be fixed by the governor and when so fixed shall be changed only by action of the governor.



§ 37-69-105. Payment of expenses of compact administration

The Colorado share of the expenses of the Arkansas river compact administration and the expenses and compensation of the Colorado members of that administration shall be paid out of funds appropriated by the general assembly to the Colorado water conservation board and warrants shall be drawn against such appropriation upon vouchers signed by the governor and the director of the Colorado water conservation board.



§ 37-69-106. Administrative code inapplicable

The provisions of articles 2, 3, 31, 35, and 36 of title 24, C.R.S., shall be inapplicable to any acts or proceedings taken to carry out the purposes of said compact.






Article 75 - Interbasin Compacts

§ 37-75-101. Short title

This article shall be known and may be cited as the "Colorado Water for the 21st Century Act".



§ 37-75-102. Water rights - protections

(1) It is the policy of the general assembly that the current system of allocating water within Colorado shall not be superseded, abrogated, or otherwise impaired by this article. Nothing in this article shall be interpreted to repeal or in any manner amend the existing water rights adjudication system. The general assembly affirms the state constitution's recognition of water rights as a private usufructuary property right, and this article is not intended to restrict the ability of the holder of a water right to use or to dispose of that water right in any manner permitted under Colorado law.

(2) The general assembly affirms the protections for contractual and property rights recognized by the contract and takings protections under the state constitution and related statutes. This article shall not be implemented in any way that would diminish, impair, or cause injury to any property or contractual right created by intergovernmental agreements, contracts, stipulations among parties to water cases, terms and conditions in water decrees, or any other similar document related to the allocation or use of water. This article shall not be construed to supersede, abrogate, or cause injury to vested water rights or decreed conditional water rights. The general assembly affirms that this article does not impair, limit, or otherwise affect the rights of persons or entities to enter into agreements, contracts, or memoranda of understanding with other persons or entities relating to the appropriation, movement, or use of water under other provisions of law.



§ 37-75-103. Director of compact negotiations

(1) Within thirty days after June 7, 2005, the governor shall appoint a director of compact negotiations, which office is hereby created in the office of the governor. The director of compact negotiations shall act as the overseer and caretaker of the compact negotiations process established in this article.

(2) The director of compact negotiations shall have the following responsibilities:

(a) Provide support and assistance to applicable local stakeholders in the formation of permanent basin roundtables established pursuant to section 37-75-104;

(b) Oversee and direct the expenditure of moneys appropriated pursuant to this article; and

(c) Serve as the chairperson of the interbasin compact committee and oversee implementation of the interbasin compact committee's responsibilities consistent with section 37-75-105, including the timely completion and referral of the interbasin compact charter.



§ 37-75-104. Basin roundtables

(1) (a) To facilitate continued discussions within and between basins on water management issues, and to encourage locally driven collaborative solutions to water supply challenges, permanent basin roundtables are hereby created in Colorado's eight water basins and in a demographically unique subregion within water division 1 as specified in subsection (3) of this section.

(b) The executive director of the department of natural resources shall take such actions as may be necessary to ensure proper integration and nonduplication of activities occurring pursuant to the statewide water supply initiative and this article.

(2) Each basin roundtable shall have the following powers and responsibilities:

(a) (I) As soon as practicable following June 7, 2005, each basin roundtable shall establish bylaws, operating procedures, goals, and objectives to govern the actions and decisions of the applicable roundtable. Basin roundtables and their representatives on the interbasin compact committee may opt out of the procedures established in this article at any time.

(II) As deemed appropriate by the executive director, the roundtables established pursuant to this section may take on the duties and functions of the roundtables created pursuant to the statewide water supply initiative.

(b) Select two basin representatives to represent the views and interests of the basin on the interbasin compact committee established pursuant to section 37-75-105. Basin representatives need not be members of the basin roundtable.

(c) Using data and information from the statewide water supply initiative and other appropriate sources and in cooperation with the on-going statewide water supply initiative, develop a basin-wide consumptive and nonconsumptive water supply needs assessment, conduct an analysis of available unappropriated waters within the basin, and propose projects or methods, both structural and nonstructural, for meeting those needs and utilizing those unappropriated waters where appropriate. Basin roundtables shall actively seek the input and advice of affected local governments, water providers, and other interested stakeholders and persons in establishing its needs assessment, and shall propose projects or methods for meeting those needs. Recommendations from this assessment shall be forwarded to the interbasin compact committee and other basin roundtables for analysis and consideration after the general assembly has approved the interbasin compact charter.

(d) Serve as a forum for education and debate regarding methods for meeting water supply needs; and

(e) As needed, establish roundtable subcommittees or other mechanisms to facilitate dialogue and resolution of issues and conflicts within the basin.

(3) (a) As used in this subsection (3), unless the context otherwise requires:

(I) "Water division" has the same meaning as set forth in section 37-92-201.

(II) "Water management district" means those districts established by the division of water resources and depicted on maps published by the division.

(b) The following basin roundtables are hereby created:

(I) The South Platte basin roundtable, consisting of water division 1 excepting those portions of water division 1 listed in subparagraphs (VIII) and (IX) of this paragraph (b);

(II) The Arkansas basin roundtable, consisting of water division 2;

(III) The Rio Grande basin roundtable, consisting of water division 3;

(IV) The Gunnison basin roundtable, consisting of water division 4 excepting water management districts 60, 61, and 63;

(V) The Colorado basin roundtable, consisting of water division 5;

(VI) The Yampa-White roundtable, consisting of water division 6 excepting water management district 47;

(VII) The Dolores, San Miguel, and San Juan basins roundtable, consisting of water division 7 and water management districts 60, 61, and 63;

(VIII) The metro roundtable, consisting of the following areas in water division 1: Those portions of water management districts 7 to 9 that lie east of the boundary between ranges 71 and 72 west and that portion of water management district 2 that lies south of the boundary between township 1 north and township 1 south; and

(IX) The North Platte roundtable, consisting of water management districts 47, 48, and 76.

(4) (a) Each basin roundtable shall consist of the following members, each of whom shall reside within the borders of the roundtable, except as otherwise provided in this paragraph (a):

(I) One member appointed by the governing body of each county or city and county within the borders of the basin roundtable. A county or city and county shall be entitled to a member on each basin roundtable that overlaps its boundaries.

(II) One municipal member for each county located in whole or in part within the basin roundtable, who shall be appointed jointly by the governing bodies of all municipalities within that portion of the county that is located within the roundtable;

(III) One member appointed by the board of directors of each water conservancy and water conservation district within the borders of the roundtable. A water conservancy or water conservation district shall be entitled to one member on each basin roundtable that overlaps its jurisdiction.

(IV) One member appointed by mutual agreement of the chairperson of the house agriculture, livestock, and natural resources committee and the chairperson of the senate agriculture, natural resources, and energy committee;

(V) Ten at large members appointed by the roundtable members appointed pursuant to subparagraphs (I) to (IV) of this paragraph (a) in consultation with the director of compact negotiations, one of whom shall represent environmental interests and who shall be selected from nominees submitted by one or more regionally, statewide, or nationally recognized environmental conservation organizations that have operated in Colorado for at least five years, one of whom shall represent agricultural interests, one of whom shall represent recreation interests, one of whom shall represent local domestic water provider interests, one of whom shall represent industrial interests, and at least five of whom shall own adjudicated water rights, including owners of shares in a ditch or reservoir company or their agents, or shall have a contract for water with the federal bureau of reclamation or their agents. Any such agent shall be appointed by the member the agent represents and shall reside within the borders of the member's roundtable.

(VI) (A) Three nonvoting members shall be selected by the roundtable members appointed pursuant to subparagraphs (I) to (V) of this paragraph (a), who shall represent entities outside of the basin that own water rights within the basin. Members appointed pursuant to this subparagraph (VI) shall not be required to reside within the borders of the roundtable.

(B) If no one qualifies for selection pursuant to sub-subparagraph (A) of this subparagraph (VI), three nonvoting members shall be selected from outside the basin who have interests in and are knowledgeable about water matters.

(b) Members shall serve for a term of five years; except that initial terms shall be staggered pursuant to each roundtable's bylaws. Vacancies shall be filled pursuant to the same criteria as the original appointment.

(c) The member of the Colorado water conservation board who resides within the borders of the basin roundtable shall act as the board's liaison to the basin roundtable and to the interbasin compact committee for the purpose of ensuring the proper coordination of Colorado water conservation board information, policies, and resources. Such coordination shall be subject to available staff resources as determined by the director of the board and the executive director of the department of natural resources.

(5) A basin roundtable shall be deemed to be a local public body for purposes of the open meetings law, part 4 of article 6 of title 24, C.R.S.



§ 37-75-105. Interbasin compact committee - report

(1) (a) To facilitate the process of interbasin compact negotiations, a twenty-seven-member interbasin compact committee is hereby created. The interbasin compact committee shall include two representatives from each basin roundtable, at least one of whom shall reside within the borders of the roundtable and at least one of whom shall own adjudicated water rights, including owners of shares in a ditch or reservoir company or their agents, six at-large members appointed by the governor, one member appointed by the chairperson of the house agriculture, livestock, and natural resources committee, one member appointed by the chairperson of the senate agriculture, natural resources, and energy committee, and the director of compact negotiations. The governor's appointments shall come from geographically diverse parts of the state and shall include individuals with expertise in environmental, recreational, local governmental, industrial, and agricultural matters. No more than three of the governor's appointees shall be affiliated with the same political party. Any such agent shall be appointed by the member the agent represents and shall reside within the borders of the member's roundtable.

(b) As soon as practicable following June 7, 2005, the committee shall establish bylaws to govern its actions, including a procedure whereby basin roundtables that opt out of the procedures established in this article are no longer represented on the committee but may opt back in.

(2) (a) Not later than July 1, 2006, the interbasin compact committee shall establish and refer to the general assembly an interbasin compact charter that shall govern and guide all negotiations between basin roundtables under this article. Upon receipt, consideration, and approval of the charter by the general assembly acting by bill, negotiations between basin roundtables may commence. Any compact or other agreement established using the procedures established in this article shall fully comply with the terms, requirements, and procedures established in the interbasin compact charter as approved pursuant to this subsection (2).

(b) The general assembly hereby approves the interbasin compact charter as submitted to the general assembly on April 6, 2006, by the interbasin compact committee. The revisor of statutes shall publish the full text of the charter in the Colorado Revised Statutes as nonstatutory matter in accordance with section 2-5-102 (9), C.R.S.

(3) At a minimum, the interbasin compact charter shall include the following:

(a) A negotiating framework and foundational principles to guide voluntary negotiations between basin roundtables, including present and future consumptive and nonconsumptive water uses and such policies as may be necessary to ensure that compacts or other agreements between roundtables do not conflict or otherwise not conform with one another;

(b) Subject to the principles established in section 37-75-102, procedures for ratifying compacts or other agreements between basin roundtables, including the requirement that every basin roundtable whose waters are affected by a proposed compact or other agreement shall provide its affirmative support for such proposed compact or other agreement before such compact or agreement is final or binding;

(c) As deemed appropriate by the interbasin compact committee but subject to the principles established in section 37-75-102, authorities and procedures for making compacts or other agreements between roundtables legally binding and enforceable; and

(d) As deemed appropriate by the interbasin compact committee, procedures for integrating the processes established in this article with existing planning, permitting, and public participation processes related to the conservation and development of water within Colorado; except that no provision of the charter shall supercede, impair, or otherwise modify the authority, jurisdiction, or permitting powers of counties or other local government entities.

(4) Notwithstanding section 24-1-136 (11)(a)(I), commencing in 2006, the committee shall submit an annual report to the house of representatives committee on agriculture, livestock, and natural resources and the senate committee on agriculture, natural resources, and energy, or their successor committees, by October 31 concerning the status of compact negotiations and, in consultation with the Colorado water conservation board created in section 37-60-102, how money from the water supply reserve fund created in section 39-29-109 (2)(c) was allocated during the previous twelve months for water activities approved by basin roundtables.

(5) The committee shall be deemed to be a state public body for purposes of the open meetings law, part 4 of article 6 of title 24, C.R.S.



§ 37-75-106. Public education - outreach

(1) The interbasin compact committee shall develop a public education, participation, and outreach working group.

(2) The public education, participation, and outreach working group shall:

(a) Create a process to inform, involve, and educate the public on the interbasin compact committee's activities and progress of the interbasin compact negotiations; and

(b) Create a mechanism by which public input and feedback can be relayed to the interbasin compact committee and compact negotiators.



§ 37-75-107. Interbasin compact committee operation fund - creation

There is hereby created in the state treasury the interbasin compact committee operation fund, which shall be administered by the Colorado water conservation board and shall consist of all moneys transferred by the treasurer as specified in section 39-29-109.3 (2)(i), C.R.S. All moneys in the fund are continuously appropriated to the Colorado water conservation board for the purposes stated in this article. All moneys in the fund at the end of each fiscal year shall be retained in the fund and shall not revert to the general fund or any other fund.









Water Rights and Irrigation

Article 80 - State Engineer

§ 37-80-101. State engineer

Pursuant to section 13 of article XII of the state constitution, the governor shall appoint a state engineer. The office of the state engineer must be located within the state capitol complex. The state engineer shall be provided the resources, including an operating budget, necessary to discharge the duties of the office.



§ 37-80-102. General duties of state engineer - supervision and utilization of employees - satellite and telemetry-based monitoring systems

(1) The state engineer is the executive officer in charge of supervising the work of all division engineers and may direct their supervision of their employees. The state engineer has executive responsibility and authority with respect to:

(a) Discharge of the obligations of the state of Colorado imposed by compact or judicial order on the office of the state engineer;

(b) Securing and implementing legal opinions and assistance regarding the work within his or her jurisdiction;

(c) Coordinating the work of the division of water resources with other departments of the state government, including executive departments, the general assembly, educational institutions, and also related local government authorities and municipal and quasi-municipal corporations, subject to the provisions of subsection (6) of this section;

(d) The supervision of employees in the office of the division of water resources, together with defining their duties so that all obligations of the division of water resources will be efficiently discharged;

(e) Construction contracts, professional and technical consultants, and other contracts related to the operation of the division of water resources;

(f) The keeping and preparation of records and investigations as related to carrying out the functions of the division of water resources, including water well licensing;

(g) Rule-making for the division of water resources;

(h) General supervisory control over measurement, record keeping, and distribution of the public waters of the state;

(i) Collection and distribution of data on snowfall and prediction of probable runoff therefrom;

(j) The making and implementing of contracts with public and private agencies, individuals, corporations, and other entities as necessary for the operation of the division of water resources and performance of the duties of the state engineer's office;

(k) Such other acts as may be reasonably necessary to enable the state engineer to secure the effective and efficient operation of the division of water resources, including power and authority to make and enforce rules as he or she may find necessary to effectuate the performance of his or her duties. The making of rules is not a prerequisite to control of personnel of the division of water resources or the performance of the state engineer's duties under the constitution or laws of Colorado or any compact, treaty, or judicial decree or decision that does not, by its specific terms, require implementation by rule.

(l) Receiving and expending grants and distributions of money, property, and equipment from the Colorado water conservation board, another entity, or an individual for use in making investigations, contracting projects, or otherwise carrying out the purposes of this article 80. The grants and distributions from the Colorado water conservation board are continuously appropriated to the state engineer for the purposes set forth in this section.

(2) The state engineer has authority to delegate to any other person the obligation to discharge one or more portions of the duties imposed upon him, but no such delegation shall relieve the state engineer of ultimate responsibility for proper and efficient conduct of his office or the duties devolving upon him. The state engineer may reassign or delegate duties and responsibilities as he may find necessary or desirable.

(3) In addition to statutory duties devolving upon division engineers and others who are within the general supervision of the state engineer, their duties may be enlarged by the state engineer who shall collaborate with those having statutory duties so as to provide sufficient ancillary assistance to them so as to enable them to efficiently discharge their duties and obligations as state officers or employees. Insofar as reasonably possible, duties and lines of authority shall be established in written form and related to particular offices or employment.

(4) Employees within each general classification shall be deployed by the state engineer to work in such locations and according to patterns of accomplishment to be established from time to time by the state engineer. The state engineer shall avoid unnecessary or unreasonable changes in location of the place of performance of duties of those under his authority, but, within limits of the exercise of reasonable judgment, he has full, final, and complete authority to require persons within the division of water resources, temporarily or on a basis of relative permanence, to perform their duties in those areas which the state engineer finds necessary or desirable for the most efficient or effective operation and discharge of the functions under his authority.

(5) To such extent as is reasonably necessary to keep employees of the division of water resources abreast of developments and knowledge in the field of their duties, the state engineer has authority to make necessary arrangements for educational opportunities and experiences for the various employees in the division of water resources including himself, in order that all personnel of the division of water resources may be qualified to effectively meet their responsibilities.

(6) (a) The state engineer and those under his supervision shall be subject to the direction of the executive director of the department of natural resources with respect to those matters concerning the division of water resources which require coordination with other branches of the department of natural resources.

(b) Repealed.

(7) Under the control and direction of the state engineer, and in cooperation with the Colorado water conservation board, there shall be a water supply section, which has the duty to collect and study data and distribute such information on the water supplies, both surface and groundwater, of the state of Colorado in order to make a more efficient administration of the uses thereof. The state engineer shall employ such hydrologists and hydraulic engineers as are necessary to determine sources of water supply, forecast runoff, define characteristics and amounts of return flows, and determine diversion requirements, transmission losses, evaporation losses, historic usage, and general stream regimen.

(8) The state engineer shall use in all his calculations, measurements, records, and reports the cubic foot per second as the unit of measurement of flowing water and the cubic foot or acre-foot as the unit of measurement of volume.

(9) Repealed.

(10) The state engineer is authorized to accept, operate, and house in suitable locations automated data processing equipment and programs associated with satellite or telemetry-based monitoring systems dedicated to the state of Colorado for operation and use by the Colorado state engineer. The state engineer shall use new technology that becomes available if the technology:

(a) Can accomplish the same functions for which the state engineer uses satellite or telemetry-based monitoring systems; and

(b) Is more cost-effective than satellite or telemetry-based monitoring systems with respect to any costs borne by:

(I) The state engineer;

(II) Program donors; and

(III) Water users.



§ 37-80-103. Additional duties of state engineer

The state engineer shall perform all duties imposed upon him by law and, when called upon by the governor, shall give his counsel and services to any state department or institution. He shall be allowed all actual traveling and other necessary expenses and the actual cost of preparing necessary maps and drawings, which actual expenses shall be paid by the department or institution requiring his services.



§ 37-80-104. Compact requirements - state engineer's duties

The state engineer shall make and enforce such regulations with respect to deliveries of water as will enable the state of Colorado to meet its compact commitments. In those cases where the compact is deficient in establishing standards for administration within Colorado to provide for meeting its terms, the state engineer shall make such regulations as will be legal and equitable to regulate distribution among the appropriators within Colorado obligated to curtail diversions to meet compact commitments, so as to restore lawful use conditions as they were before the effective date of the compact insofar as possible.



§ 37-80-105. Supervision over division engineers

(1) The state engineer shall:

(a) Supervise the work of the division engineers;

(b) Furnish division engineers with all the data and information necessary for the proper and intelligent discharge of the duties of their offices;

(c) Require division engineers to report their official actions to him or her at suitable times; and

(d) Require division engineers to submit annual reports of the amount of water diverted from the public streams in their respective divisions and any other statistics that, in the judgment of the state engineer, will benefit the state.



§ 37-80-106. Appointment of deputies

(1) The state engineer may appoint one or more deputies to assist in the discharge of the duties of the state engineer's office. The state engineer may deputize any person to perform a particular service, and the state engineer may revoke such appointments when, in his or her judgment, there is no further need for the services of anyone appointed or deputized. The appointments and revocations of appointments must be in writing over the signature and official seal of the state engineer, and the original of each appointment or revocation shall be maintained in the state engineer's office.

(2) In addition to the deputies provided for in this section, the state engineer may employ, pursuant to section 13 of article XII of the state constitution, assistants as the state engineer deems necessary.



§ 37-80-107. Employment of engineers or geologists

The state engineer may employ one or more consulting engineers, geologists, or other specialists to advise the state engineer or any division engineer concerning any diversion or proposed diversion of the waters of the state including the sufficiency of any reservoirs or other structures involved in the diversion.



§ 37-80-108. Appoint deputy for special work

The state engineer, on request of any party interested and on payment of his or her per diem charges and reasonable expenses, may appoint a deputy to measure, compute, and ascertain all necessary data of any canal, dam, reservoir, or other construction, as required or as may be desired to establish court decrees, or for filing statements in compliance with law in the county clerk and recorder's records.



§ 37-80-109. State engineer's authority to contract for services

(1) The state engineer shall secure the limited or temporary services of persons necessary to carry out the duties or functions of the division of water resources in cases where it would be infeasible or impractical for regular state employees to perform the duties or functions, especially in the following instances:

(a) In which work is of such a nature as to require special training or aptitudes and is of such limited application that the full-time regular employment normally expected of state employees would be unduly expensive;

(b) In nonrecurring situations of limited duration in which the situation can be concluded within a reasonable time by special assistants but could not be concluded without such assistance;

(c) To meet emergencies that reasonable foresight could not have anticipated; and

(d) To furnish services that the state engineer may require of persons who deal with the state engineer's office and who will fully reimburse the state engineer for the services.

(2) Whenever there are more hearings or determinations before the state engineer and the division engineers than can be acted upon promptly, the state engineer shall employ and maintain adequate personnel to assist the state engineer and the division engineers in arriving at required determinations. Regular employees may provide such assistance or, in cases falling within the purview of subsection (1) of this section, temporary employees on a contract basis may provide such assistance.

(3) In the same manner provided for in subsection (2) of this section, the state engineer may employ and maintain personnel to adequately staff any water conservation project provided for by law.

(4) The state engineer shall employ and maintain appropriate personnel for keeping records and making investigations respecting the performance of the functions of the state engineer's office and shall provide similar personnel in the office of each division engineer to function under the general direction of the office.



§ 37-80-110. Fees collected by state engineer

(1) The state engineer shall collect fees for work done in his or her office as follows:

(a) to (d) Repealed.

(e) With respect to a proposed project for a dam, for the examination and filing of each set of plans and specifications required by law to be filed in the office of the state engineer, six dollars for each one thousand dollars or fraction thereof of the estimated cost of a proposed project; but the total amount of fees for examination and filing of each set of plans and specifications must not be less than one hundred dollars nor more than thirty thousand dollars;

(f) to (h) Repealed.

(i) For rating any pipe, ditch, canal, or reservoir inlet or outlet, at the request of the owner or of any agent or employee having control of the pipe, ditch, canal, or reservoir inlet or outlet, seventy-five dollars.

(2) Repealed.



§ 37-80-111. Fees deposited with department of the treasury

At the end of each month, the sum of the fees collected during the month, as provided in section 37-80-110, shall be transmitted to the department of the treasury with a complete statement showing the amounts thus received and the sources from which they are derived, and the said amounts shall be credited to the general fund.



§ 37-80-111.5. Fees - rules - satellite monitoring system cash fund - well inspection cash fund - created

(1) (a) and (b) Repealed.

(c) The state engineer shall set and collect fees by rule for the use of the equipment and programs of the satellite and telemetry-based monitoring systems authorized under section 37-80-102 (10). All such fees collected by the state engineer and any other money received from whatever source for the satellite and telemetry-based monitoring systems shall be transmitted to the satellite monitoring system cash fund, which fund is hereby created. The state engineer may expend money in the satellite monitoring system cash fund for the purposes of section 37-80-102 (10) and this subsection (1)(c), subject to appropriation by the general assembly.

(d) Of each fee collected pursuant to sections 37-90-105 (3)(a)(I) and (4)(a), 37-90-107 (7)(d)(I), 37-90-116 (1)(a), (1)(c), and (1)(h), 37-90-137 (2)(a), and 37-92-602 (3)(a) and (5), forty dollars shall be credited to the well inspection cash fund, which fund is hereby created. Moneys in the well inspection cash fund shall be appropriated to and expended by the state engineer for the purposes established in section 37-91-113. Any moneys credited to the well inspection cash fund and unexpended at the end of any given fiscal year remain in the fund and do not revert to the general fund. All interest derived from the deposit and investment of this fund remain in the fund and do not revert to the general fund.

(2) Repealed.

(3) Nothing in this section requires the purchase of any publication referred to in this section.

(4) Repealed.



§ 37-80-111.7. Water resources cash fund - created - uses

(1) There is hereby created in the state treasury the water resources cash fund, referred to in this section as the "fund". Revenues credited to the fund and unexpended at the end of each fiscal year remain in the fund and do not revert to the general fund. All interest derived from the deposit and investment of revenues in the fund remain in the fund and do not revert to the general fund.

(2) The state engineer shall collect the following fees and transmit them to the state treasurer, who shall credit them to the fund, except as specified in paragraph (b) of this subsection (2):

(a) The state engineer shall set fees by rule for:

(I) The distribution of data generated, collected, studied, and compiled about the water supplies of this state, which fees shall reflect the direct and indirect costs of such distribution;

(II) The sale of publications of the division of water resources, which fees shall reflect the direct and indirect costs of such publications;

(b) The state engineer shall collect fees pursuant to sections 37-90-105 (3)(a) and (4); 37-90-107 (7)(c)(I) and (7)(d)(I); 37-90-108 (4) and (6); 37-90-116 (1)(a), (1)(c), (1)(h), and (1)(i); 37-90-137 (2), (3)(a), and (3)(c); 37-90.5-106; 37-92-305 (17); 37-92-308; and 37-92-602 (1)(g)(III)(C), (3)(a), and (5). The treasurer shall credit the fees collected pursuant to this paragraph (b) to the fund except as specified in section 37-80-111.5 (1)(d).

(3) The state engineer may expend moneys in the fund, subject to appropriation by the general assembly, for the purposes specified in the sections listed in paragraph (b) of subsection (2) of this section and for the following purposes:

(a) Developing an automated well permit processing system that will expedite the issuance of well permits, creating and maintaining a groundwater information management system, establishing a groundwater data network, establishing groundwater recharge programs, conducting groundwater investigations, monitoring compliance with rooftop precipitation capture laws and permits pursuant to section 37-92-602 (1)(g), the administration of rotational crop management contracts, and for other groundwater-related activities that are deemed necessary by the state engineer in performing statutory duties, subject to appropriation by the general assembly. The office of the state engineer shall make data in the groundwater data network available to the public as expeditiously as possible.

(b) Paying for publications made pursuant to section 37-90-116 (1)(f) to process final permits pursuant to section 37-90-108;

(c) Reviewing applications for approval of a plan for augmentation or a plan of substitute supply pursuant to section 37-90-137 (11)(f);

(d) Investigating and conducting enforcement of violations of orders issued by the state engineer or the ground water commission for the illegal withdrawal of designated groundwater, including costs associated with the implementation of section 37-90-111.5;

(e) Reviewing engineering reports, field inspections, and administering rotational crop management contracts pursuant to section 37-92-305 (17);

(f) Publishing and administrative costs incurred in processing applications and renewals and administering substitute water supply plans pursuant to section 37-92-308;

(g) Publishing and administrative costs incurred in processing applications, reviewing engineering reports, and administering interruptible water supply agreements pursuant to section 37-92-309; and

(h) Funding the operations and administration of the division based on ongoing priorities of the division.



§ 37-80-112. Report of state engineer

The state engineer shall report to the executive director of the department of natural resources at such times and on such matters concerning the state engineer's office and the division of water resources as the executive director may require.



§ 37-80-113. State engineer - qualifications - salary - conflict of interest

(1) The state personnel director shall require that the state engineer is a person qualified to be a registered engineer in Colorado having the background of knowledge and experience in areas essential to the proper discharge of his duties and functions.

(2) The salary of the state engineer shall be fixed, within the authority granted by section 13 of article XII of the state constitution at a grade requiring compensation adequate to attract and hold in regular employment a person qualified to carry out the functions, duties, and responsibilities of the office, and shall be paid out of general funds of the state as the salaries of the executive officers of the state are paid.

(3) If the state engineer has any personal interest in any matter coming before his office for decision, he shall immediately notify the governor in writing, delineating that interest, and the governor has authority to designate some appropriate person to carry out the functions of the state engineer regarding such matters and to cause such person to be paid a reasonable amount for his services. Personal interest does not mean those matters which members of the public generally may have with respect to any given subject.



§ 37-80-114. Deputy state engineer - powers

(1) The state engineer shall appoint a deputy state engineer, subject to section 13 of article XII of the state constitution, whose duties are to assist the state engineer in the administration of the state engineer's office. The deputy state engineer has the power to act for the state engineer in all of the state engineer's official duties, including the administration of interstate river compacts, when the state engineer is out of the office or when the state engineer so directs the deputy state engineer.

(2) The salary of the deputy state engineer shall be paid as the salaries of the officers of the executive department of the state are paid. The deputy state engineer shall also receive reimbursement for the actual necessary expenses incurred in the performance of his or her official duties, as the state engineer shall allot from funds appropriated for that purpose. The controller is authorized to pay warrants for the deputy state engineer's salary and expenses upon vouchers approved by the state engineer.

(3) (Deleted by amendment, L. 2017.)



§ 37-80-115. Performance of personnel - duties

(1) The state engineer shall furnish such directions and require such performance with respect to the work of those under his jurisdiction as will insure continuous, efficient, and effective discharge of the functions of the division of water resources.

(2) It is the duty of the state engineer to call to the attention of the state personnel director any conduct or failure of conduct of any employee in the division of water resources which would merit discharge or discipline beyond the authority of the state engineer, and, if necessary, he shall file formal charges with respect to such matters.

(3) Default in performance of his duties by the state engineer may be made the subject of charges by the executive director of the department of natural resources or the governor.

(4) Effective administration being essential to good government, it is the duty of the state personnel board to promptly hear, determine, and take action necessary to make effective the provisions of this section whenever the occasion may rise, and such board may, of its own motion, undertake whatever action may be necessary to insure efficient and honorable conduct on the part of employees within the division of water resources.



§ 37-80-116. Legal services authorized

(1) (a) The attorney general shall assign an assistant from his or her office to act as an advisor to the state engineer and to the various employees of the state who are subject to the administrative authority of the state engineer. The state engineer shall use the services of the assistant to whatever extent the performance of his or her duties can be facilitated by legal consultation.

(b) To whatever extent additional legal services are required, they must be procured at the request of the state engineer, but the cost of their services must be paid for out of funds budgeted to the state engineer for professional services, and in preparing budgets the state engineer shall anticipate his or her probable requirements for such additional assistants. All such assistants are selected by and serve at the pleasure of the attorney general and may include attorneys employed for special areas of the state or for the performance of specific duties on a fee rather than salary basis.

(2) The state engineer and the various division engineers may call on the assistant attorney general assigned to the state engineer, or any additional assistants who may be employed, to furnish services customarily furnished by lawyers.



§ 37-80-117. Regulation of water for measurements

Whenever it is necessary for any duly authorized hydrographer from the office of the state engineer, or any hydrographer duly authorized by the state engineer or division engineer or water commissioner, or for any water official to make a rating of any weir or flume or measuring section of any canal, the owners, superintendent, or persons having charge and control of the diversion of water into said canal shall increase and decrease the flow of water into said canal as may be ordered and required by the person making such measurements in order that accurate ratings may be taken of the water flowing in said canal at different depths and gauge heights. Any person refusing so to regulate the flow of water into said canal for such purpose is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars for the first offense and not more than five hundred dollars for the second and succeeding offenses.



§ 37-80-118. False reports of gauge heights

Any headgate keeper, owner, employee, or other person having charge of any automatic self-registering device installed and operated pursuant to order of the state engineer or a division engineer or compiling gauge height records pursuant to order of the state engineer or division engineer, or any gauge height observer at any river station in this state, installed, maintained, and operated for the purpose of recording the amount of water flowing in said stream, or any reservoir keeper having charge of the keeping of gauge height records on weirs on intakes or outlets of reservoirs who makes false or fictitious reports of gauge heights or who alters, changes, or falsifies any gauge height record or report or who alters or modifies the record made by any automatic self-registering device is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars for each violation of the provisions of this section.



§ 37-80-119. Interference with recording instruments

It is unlawful for any person who does not have charge of any weir, headgate, automatic self-registering device, or other measuring recording device or any canal or reservoir intake or outlet, who does not have authority to install, repair, maintain, or operate any such device or to inspect the same from the owners thereof or from the water officials of the state of Colorado, or who represents any other canal diverting water from the same stream to interfere with or seek to examine or regulate any such instrument or device or structure. Any person who willfully injures or destroys any automatic self-registering device, gauge, or other instrument installed upon any canal or weir for the measuring and recording of the water depths upon such weir, who tampers with or falsifies any record made or being made by any such instrument or device, or who violates the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars for the first offense and not more than one thousand dollars for the second and succeeding offenses.



§ 37-80-120. Upstream storage - substitute supply - historic natural depletion

(1) In every case in which the state engineer finds that water can be stored out of priority under circumstances such that the water so stored can be promptly made available to downstream senior storage appropriators in case they are unable to completely store their entire appropriative right due to insufficient water supply, the state engineer may permit such upstream storage out of priority, but such storage water shall be promptly released on demand of a downstream senior whenever needed by such senior for actual use.

(2) Individuals and private or public entities, alone or in concert, may provide a substituted supply of water to one or more appropriators senior to them, not to exceed that to which any senior appropriator is entitled from time to time by virtue of his appropriations, and, to the extent that such substituted water is made available to meet the appropriative requirements of such senior, the right of such senior to draw water pursuant to his appropriation shall be deemed to be satisfied. The rights of such senior may be used for effectuating such substitution during the period while it is in operation, and the practice may be confirmed by court order as provided for determining water rights.

(3) Any substituted water shall be of a quality and continuity to meet the requirements of use to which the senior appropriation has normally been put.

(4) Whenever substitute water is supplied to a senior ditch, the supplier or his assignee may take an equivalent amount for beneficial use from water of the state of Colorado to the fullest extent possible without impairing the availability of water lawfully divertible by others. A practice of substitution or exchange pursuant to law may constitute an appropriative right and may be adjudicated or otherwise evidenced as any other right of appropriation.

(5) In determining the quantity of water required as a substitute supply to replace evaporation from groundwater exposed to the atmosphere in connection with the extraction of sand and gravel by open mining as defined in section 34-32-103 (9), C.R.S., there shall be no requirement to replace the amount of historic natural depletion to the waters of the state, if any, caused by the preexisting natural vegetative cover on the surface of the area which will be, or which has been, permanently replaced by an open water surface. The applicant shall bear the burden of proving the historic natural depletion.

(6) In determining the quantity of water required as a substitute supply to replace stream depletions in connection with any mining operation as defined in section 34-32-103 (8), C.R.S., for which a reclamation permit has been obtained as set forth in section 34-32-109, C.R.S., there is no requirement to replace the amount of historic natural depletion to the waters of the state, if any, caused by the preexisting natural vegetative cover and evaporation on the surface of the area that will be, or that has been, eliminated or made impermeable as part of the permitted mining operation. The applicant bears the burden of proving the historic natural depletion.



§ 37-80-122. South Platte river alluvial aquifer groundwater monitoring network

(1) The state engineer shall, as specified in this section, design and operate a tributary groundwater monitoring network in the South Platte river alluvial aquifer, referred to in this section as the monitoring network. The objective of the monitoring network is to:

(a) Provide accurate groundwater level data to be used in scientific investigations, analyses, and decision making;

(b) Increase the public's understanding of and access to data regarding the movement of tributary groundwater in the South Platte river alluvial aquifer; and

(c) Assist in water planning.

(2) The monitoring network consists of the following components:

(a) (I) The following groundwater wells to be used for monitoring groundwater levels with the goal of identifying ambient groundwater conditions, or the effects of natural, climatic-related hydrologic stresses, and anthropogenic influences on the aquifer:

(A) The existing division of water resources groundwater monitoring network, the addition of data loggers on up to twenty existing wells in the network, and up to ten wells to be added to the network in areas where there are data gaps, as more definitively described in the recommendations of the technical committee of the South Platte basin roundtable dated November 18, 2014, and as modified on November 21, 2014;

(B) Wells that are part of an independent monitoring network and owned by qualified parties other than the division of water resources who submit their groundwater monitoring data to the monitoring network. The division of water resources, the metro roundtable, the South Platte basin roundtable, and the Colorado water conservation board shall cooperatively lead the effort to recruit these qualified parties and provide them with a clear understanding of the benefits to the qualified parties of providing data to motivate their participation.

(C) Additional wells that have been designated by the state engineer to be part of the monitoring network.

(II) In designating wells to be part of the network, including new wells and the addition of data loggers, the state engineer, in consultation with the Colorado water conservation board and after soliciting and considering public input, shall attempt to:

(A) Provide good geographic, hydrogeologic, and temporal coverage of the South Platte river alluvial aquifer, including: Wells that monitor groundwater that is relatively free of land use, diversion, and recharge effects; wells with high water conditions and those that show strong trends in water level change since 2003; and wells that demonstrate the effects of diversion structures;

(B) Include wells in areas that exhibit short-term responses to human-induced activities in the aquifer and areas that show long-term trends as a result of the same activities;

(C) Include as many wells as possible that have a long, uninterrupted history of data;

(D) Optimize the collection of continuous data as opposed to twice-yearly or other periodic data; and

(E) Consider not only the up-front costs of designating or adding the wells but also the long-term cost of maintaining them as part of the monitoring network;

(b) Data analysis standards and protocols. The state engineer, in consultation with the Colorado water conservation board and after soliciting and considering public input, shall develop and publish one or more protocols for groundwater level data measurement, data collection, and data entry, and shall attempt to automate, where practical, the process of collecting groundwater-level data and uploading it to the division of water resources' website. The state engineer shall enter and upload the data within thirty days after receiving it.

(c) Dissemination of the monitoring data. The division of water resources shall make the data available on its website and otherwise as specified by the state engineer.

(3) In the design and operation of the monitoring network, the state engineer shall consider and be guided by:

(a) The "Report to the Colorado Legislature: HB12-1278 Study of the South Platte River Alluvial Aquifer", dated December 31, 2013, prepared by the Colorado Water Institute; and

(b) The recommendations of the technical committee of the South Platte basin roundtable dated November18, 2014, and as modified on November 21, 2014.

(4) The revenues to pay the costs of implementing this section are payable from the Colorado water conservation board construction fund as specified in section 37-60-121 (1)(b)(II); except that, if revenues in the Colorado water conservation board construction fund are insufficient to meet all other lawful uses of the fund, the revenues to pay the costs of implementing this section are payable from the general fund. If the United States geological survey discontinues funding of groundwater monitoring for one or more wells that are part of the monitoring network, the cost of operating and maintaining such wells may be paid from one or both of the funds, and in the manner, specified in this subsection (4).



§ 37-80-123. Lease, loan, or trade of agricultural water protection water right - rules - definition

(1) (a) As soon as practicable, the state engineer shall initiate the promulgation of rules governing the review of a substitute water supply plan pursuant to section 37-92-308 (12). In promulgating the rules, the state engineer shall follow the state engineer's own rule-making procedures.

(b) The rules must include:

(I) Terms and conditions that the state engineer may impose through an approved substitute water supply plan pursuant to section 37-92-308 (12);

(II) Criteria that the state engineer should consider in reviewing a substitute water supply plan application filed pursuant to section 37-92-308 (12);

(III) Criteria to ensure that substitute water supply plans approved pursuant to section 37-92-308 (12) do not facilitate the diversion of water between water divisions by direct diversion, exchange, replacement, or other means;

(IV) Procedures by which the state engineer may reconsider a decision; and

(V) Procedures for creating a database that tracks and inventories substitute water supply plans approved under section 37-92-308 (12) and for making the following information from the database accessible to the public:

(A) The amount of water subject to each approved plan;

(B) The location of use of water under each approved plan; and

(C) The decreed beneficial use of water leased, loaned, or traded in connection with each approved plan.

(c) The water judge for water division 1 shall review the rules promulgated under this section in accordance with the procedures set forth in section 37-92-501 (2)(g), (3)(a), and (3)(b).

(2) As used in this section, "agricultural water protection water right" has the same meaning as in section 37-92-305 (19)(a).






Article 80.5 - Arkansas River Water Bank Pilot Program

§ 37-80.5-101. Short title

This article shall be known and may be cited as the "Arkansas River Pilot Water Banking Act".



§ 37-80.5-102. Legislative declaration

The general assembly hereby finds, determines, and declares that the purpose of this article is to authorize the creation of water banks within each water division to be operated under strict parameters established by rules approved by the water court. Accordingly, this article provides for the promulgation of rules concerning water banks and requires the water court to approve the rules and the state engineer to report to the general assembly regarding the operation of the banks. The water bank program created by this article is intended to simplify and improve the approval of water leases, loans, and exchanges, including interruptible supply agreements, of stored water within each river basin, reduce the costs associated with such transactions, and increase the availability of water-related information. It is also the purpose of the water banks to assist farmers and ranchers by developing a mechanism to realize the value of their water rights assets without forcing the permanent severance of those water rights from the land. The general assembly affirms the state constitution's recognition of water rights as a private usufructuary property right, and this article is not intended to restrict the ability of the holder of a water right to sell, lease, or exchange that water right in any other manner that is currently permitted under Colorado law. Further, this article is not intended to be implemented in any way that would cause material injury to the owner of or persons entitled to use water under a vested water right or a decreed conditional water right, nor to repeal or in any manner amend the existing water rights adjudication system except as may be specifically set forth in this article.



§ 37-80.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Bank" means a water bank operated pursuant to rules promulgated under this article.

(2) "Program" means a water bank program created in this article.



§ 37-80.5-104.5. Water banks within each water division - duties of state engineer - rules

(1) (a) Upon request by a water conservancy district or water conservation district, the state engineer shall promulgate program rules necessary or convenient for the operation of a water bank within the division in which such district is located. The state engineer shall hold public meetings and consult with the Colorado water conservation board regarding formulation of the rules. The rules shall be promulgated in accordance with the following:

(I) The rules shall authorize, facilitate, and permit the lease, exchange, or loan of stored water within a water division; except that nothing in this article shall be construed to authorize any lease, exchange, or loan of water that would negatively affect any of Colorado's interstate compacts.

(II) The rules shall not permit the transfer, lease, loan, exchange, or sale of water from the banks to instream flow uses as provided in section 37-92-102 (3) unless such transfer, lease, loan, exchange, or sale is to the Colorado water conservation board.

(III) The banks shall operate within existing requirements of Colorado water law as set forth in the "Water Right Determination and Administration Act of 1969", article 92 of this title, including specifically the requirement that water transferred through the banks be put to a beneficial use, and the "Colorado Groundwater Management Act", article 90 of this title; except that, in compliance with rules promulgated pursuant to this article, leases, loans, and exchanges effectuated through the banks need not require adjudication pursuant to article 92 of this title, and the state engineer shall administer such leases, loans, and exchanges notwithstanding the fact that they may not have been adjudicated.

(IV) The rules shall define the terms "interruptible supply" and "water banking".

(V) The rules shall take into account and address, as appropriate, any necessary or desirable limitations upon the time, place, or type of use of waters made available through the water banks, and the appropriate length of agreements implementing banking transactions.

(b) The rules shall ensure that operation of the banks shall not cause any material injury to the owner of or persons entitled to use water under a vested water right or a decreed conditional water right.

(c) The rules shall establish criteria pursuant to which the state engineer shall:

(I) Accept a deposit of a quantity of water in a bank, including necessary proof of:

(A) Ownership or a lease or contract that includes the right to use and control the disposition of water; and

(B) The legal parameters of the water for use subject to the proposed deposit, whether by decree or by contract;

(II) Credit a withdrawal of a quantity of water from a bank, including the term, location, and type of the proposed use of the withdrawn water;

(III) Publish a summary of each water bank's transactions, including the amounts of water subject to such transactions; and

(IV) Administer the withdrawn water:

(A) Within the priority system if the withdrawn water is subject to prior appropriation;

(B) With or without the need for an adjudication; and

(C) Without causing material injury to the owner of or persons entitled to use water under a vested water right or a decreed conditional water right.

(d) The rules shall delegate administration of a bank to the water conservancy district or water conservation district that submitted the request for the bank. Such district shall be entitled to charge a transaction fee for deposits, withdrawals, or both, sufficient to cover the bank's administration costs. Notwithstanding any restriction on the power of a water conservancy district or a water conservation district to act outside the geographic boundaries of such district, a district that has been delegated authority pursuant to this paragraph (d) shall have full authority to administer the bank's operations pursuant to this section, including any power to act outside the geographic boundaries of such district when necessary to administer the bank.

(2) The deposit of credits in a bank is voluntary, and credits may be removed by the owner at any time prior to an actual transaction in which control of a credit is transferred, subject to the terms and conditions of the deposit agreement executed with the operator of the bank.

(3) The state engineer shall seek a waiver or clarification of any federal laws, rules, or regulations that may impede the implementation of the water bank program.

(4) (a) The repeal of section 37-80.5-104 shall not affect the validity of any bank operating in the Arkansas river basin or any such bank's water deposit or withdrawal. After such repeal, such bank shall operate pursuant to the rules promulgated pursuant to this section.

(b) The state engineer shall provide the revisor of statutes with written notification when the period to file an appeal regarding promulgation of the rules under this section has expired or, if such an appeal is filed, when the litigation concerning such appeal has been fully resolved.



§ 37-80.5-105. Review of rules

Judicial review of all rules promulgated pursuant to this article shall be in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.; except that venue for such review shall lie exclusively with the appropriate water judge for each water division.



§ 37-80.5-106. Report

(1) The state engineer shall submit a report to the general assembly and the governor on or before November 1, 2005, regarding:

(a) The effectiveness of the program;

(b) Existing statutory, regulatory, or contractual constraints on the successful use of water banking within Colorado;

(c) Institutional constraints upon the successful use of water banking within Colorado;

(d) Interstate compact constraints upon the successful use of water banking within Colorado;

(e) Social or economic constraints upon the successful use of water banking within Colorado; and

(f) Any recommended limitations upon the use of water banks within Colorado, with specific reference to the time, place, or type of use of waters made available under such recommended limitations and the length of agreements implementing the same.






Article 81 - Diversion of Waters From State

§ 37-81-101. Diversion of water outside state - application required - special conditions - penalty

(1) (a) The general assembly hereby finds and declares that the location and availability of water in this state varies greatly from place to place and that the state as a whole suffers a shortage of water. The general assembly further recognizes that, because of Colorado's unique location at the headwaters of four of the nation's major western rivers and because all the major river systems in Colorado flow out of the state, and that, in order to insure the availability of these scarce water resources for the use of citizens of the state of Colorado, compacts have been entered into with the downstream states on all the major rivers originating in Colorado.

(b) It is also recognized that it has been the continuing historical policy of the state of Colorado to conserve and prevent waste of its water resources to provide adequate supplies of water necessary to insure the continued health, welfare, and safety of all of its citizens. Accordingly, the general assembly hereby determines that, for the purpose of conserving the scarce water resources of this state and to thereby insure the continuing health, welfare, and safety of the citizens of this state, it is unlawful for any person, including a corporation, association, or other entity, to divert, carry, or transport by ditches, canals, pipes, conduits, natural streams, watercourses, or any other means any of the water resources found in this state into any other state for use therein without first complying with this section and section 37-81-104.

(2) To effectuate the purposes of subsection (1) of this section and section 37-81-104, no person may divert, carry, or transport any surface or groundwater from this state by ditches, canals, pipes, conduits, natural streams, watercourses, or other means without meeting the requirements for obtaining a permit to construct a well if the source of water is to be groundwater or if a well permit is not required without first obtaining an adjudication from the water court for the right to use water outside the state. In the case of a well for which a permit has been issued for a use of groundwater within Colorado, a change of use for a use outside the state must be approved by the water court or, if it is designated groundwater, the change must be approved by the Colorado ground water commission. A person desiring to divert, carry, or transport any water outside Colorado shall file an appropriate application therefor and comply with the requirements of this section in addition to any other requirements, terms, and conditions provided or authorized by law pertaining to such application.

(3) Prior to approving an application, the state engineer, ground water commission, or water judge, as the case may be, must find that:

(a) The proposed use of water outside this state is expressly authorized by interstate compact or credited as a delivery to another state pursuant to section 37-81-103 or that the proposed use of water does not impair the ability of this state to comply with its obligations under any judicial decree or interstate compact which apportions water between this state and any other state or states;

(b) The proposed use of water is not inconsistent with the reasonable conservation of the water resources of this state; and

(c) The proposed use of water will not deprive the citizens of this state of the beneficial use of waters apportioned to Colorado by interstate compact or judicial decree.

(4) Any diversion of water from this state which is not in compliance with this section shall not be recognized as a beneficial use for purposes of perfecting a water right to the extent of such unlawful diversion or use.



§ 37-81-102. Officials charged with enforcement

It is the duty of the state engineer, the division engineers, and the water commissioners of this state to see that the waters of the state are available for the use and benefit of the citizens and inhabitants of the state for its growth, prosperity, and general welfare, and it is the further duty of said officials to prevent the waters thereof from being diverted, carried, conveyed, or transported by ditches, canals, pipes, conduits, natural streams, watercourses, or other means into other states for use therein unless there is specific authorization therefor, as provided in section 37-81-101. Upon its being brought to the knowledge of the state engineer of Colorado that any person, corporation, or association is unlawfully carrying or transporting any of such waters into any other state for use therein, or is intending so to do, it is his duty to immediately call the matter to the attention of the attorney general, in behalf of and in the name of the state, who shall apply to any district court or to the supreme court of the state of Colorado for such restraining orders or injunctions, both preliminary and final, as may be necessary to enforce the provisions of this section and section 37-81-101, and jurisdiction is conferred upon said courts for such purposes.



§ 37-81-103. Effect of apportionment credits upon diversions of water from state

(1) For the purpose of evaluating applications made pursuant to section 37-81-101, no water occurring in any aquifer or being a part of or hydraulically connected to any interstate stream system may be diverted or appropriated in Colorado for a use which contemplates or involves the transportation of such water into or through another state or states through which such interstate stream system flows, for use of such diverted water in such other state or states whether as a vehicle or medium for the transportation of another substance, or for any other use, unless the amount of water so diverted or appropriated and transported through or into such other state or states is credited as a delivery to such other state or states by Colorado, of water to which such other state or states may be or claim to be entitled from such interstate source under an existing interstate compact or otherwise. Water mixed with other substances in the process of forming a slurry for the purpose of transporting any substance as a suspended solid shall not be deemed to have lost its character as water.

(2) The burden shall be upon the claimant or other person seeking to divert or appropriate water or seeking a water right based upon a claimed diversion or appropriation coming within the provisions of subsection (1) of this section to prove that a means exists and is accepted by each state, including Colorado, through which said stream system and said diverted water flows or will flow by which the credit required in this section will be entered and recognized by each such state.

(3) This article shall not be applicable to water contained in agricultural crops, animal and dairy products, beverages, or processed or manufactured products or to products transported in cans, bottles, packages, kegs, or barrels.



§ 37-81-104. Fee for diversion - fund created

(1) (a) To effectuate the purposes of this article, the general assembly hereby authorizes a fee of fifty dollars per acre-foot to be assessed and collected by the state engineer on water diverted, carried, stored, or transported in this state for beneficial use outside this state measured at the point of release from storage or at the point of diversion.

(b) Notwithstanding the amount specified for the fee in paragraph (a) of this subsection (1), the state engineer by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state engineer by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(2) All moneys collected pursuant to subsection (1) of this section shall be credited to the water diversion fund, which fund is hereby created. The general assembly shall annually appropriate all moneys in said fund for water projects for the state. Said appropriation shall be consistent with part 13 of article 3 of title 2, C.R.S.






Article 82 - Appropriation and Use of Water

§ 37-82-101. Waters of natural surface streams subject to appropriation

(1) The water of every natural stream, as referred to in sections 5 and 6 of article XVI of the state constitution, includes all the water occurring within the state of Colorado which is in or tributary to a natural surface stream but does not include nontributary groundwater as that term is defined in section 37-90-103. All nontributary groundwater shall be subject to such administration and use as the general assembly may provide by law. Such nontributary waters, when released from the dominion of the user, become a part of the natural surface stream where released, subject to water rights on such stream in the order of their priority.

(2) A stream system which arises as a natural surface stream and, as a natural or man-induced phenomenon, terminates within the state of Colorado through naturally occurring evaporation and transpiration of its waters, together with its underflow and tributary waters, is a natural surface stream subject to appropriation as provided in subsection (1) of this section.



§ 37-82-102. Priority of right to spring water

All ditches constructed for the purpose of utilizing the waste, seepage, or spring waters of the state shall be governed by the same laws relating to priority of right as those ditches constructed for the purpose of utilizing the water of running streams; but the person upon whose land the seepage or spring waters first arise shall have the prior right to such waters if capable of being used upon his lands.



§ 37-82-103. Appropriation of natural springs

The waters of natural flowing springs may be appropriated for all beneficial uses, and the priorities of such appropriations may be determined as provided by law. If it is found that the water of any such springs is not tributary to any natural stream, the determinations shall fix the rights of appropriators from such springs among themselves.



§ 37-82-104. Not to impair vested rights

Nothing in sections 37-82-103 to 37-82-105 shall be construed to amend or repeal section 37-82-102; or impair, diminish, or destroy any valid appropriation of water for any beneficial use which has been made or decreed in accordance with law; or modify, amend, or affect any decree of court or the statutes limiting the time wherein appropriators must appear for determination of priorities of right for diversions from natural streams or the decisions of the courts construing the statutes.



§ 37-82-105. Interference with flow - damages

Any person, association, or corporation who, without lawful right so to do, causes any diminution of or obstruction or interference with the flow of waters from any such natural springs to the injury of any appropriator of any such waters shall be liable in damages to the injured party to the amount of such injury.



§ 37-82-106. Right to reuse of imported water

(1) Whenever an appropriator has lawfully introduced foreign water into a stream system from an unconnected stream system, such appropriator may make a succession of uses of such water by exchange or otherwise to the extent that its volume can be distinguished from the volume of the streams into which it is introduced. Nothing in this section shall be construed to impair or diminish any water right which has become vested.

(2) To the extent that there exists a right to make a succession of uses of foreign, nontributary, or other developed water, such right is personal to the developer or his successors, lessees, contractees, or assigns. Such water, when released from the dominion of the user, becomes a part of the natural surface stream where released, subject to water rights on such stream in the order of their priority, but nothing in this subsection (2) shall affect the rights of the developer or his successors or assigns with respect to such foreign, nontributary, or developed water, nor shall dominion over such water be lost to the owner or user thereof by reason of use of a natural watercourse in the process of carrying such water to the place of its use or successive use.






Article 83 - Exchange of Water

§ 37-83-101. Transfer from one stream to another

Whenever any person or company diverts water from one public stream and turns it into another public stream, such person or company may take out the same amount of water again, less a reasonable deduction for seepage and evaporation, to be determined by the state engineer.



§ 37-83-102. Maintenance of measuring devices

Any person or company transferring water from one public stream to another is required to construct and maintain, under the direction of the state engineer, measuring flumes or weirs and self-registering devices at the point where the water leaves its natural watershed and is turned into another and also at the point where it is finally diverted for use from the public stream.



§ 37-83-103. Division engineer to keep record

It is the duty of the division engineer of the division in which the water is used to keep a record of the amount of water so turned into his division from any other division.



§ 37-83-104. Reservoirs and ditches may exchange

When the rights of others are not injured thereby, it is lawful for the owner of a reservoir to deliver stored water into a ditch entitled to water or into the public stream to supply appropriations from said stream and take in exchange therefor from the public stream higher up an equal amount of water, less a reasonable deduction for loss, if any there be, to be determined by the state engineer. The person or company desiring such exchange shall be required to construct and maintain, under the direction of the state engineer, measuring flumes or weirs and self-registering devices at the point where the water is turned into the stream or ditch taking the same or as near such point as is practicable so that the division engineer may readily determine and secure the just and equitable exchange of water.



§ 37-83-105. Owner may loan agricultural water right - loans to Colorado water conservation board for instream flows

(1) Subject to the limitations of this subsection (1) and pursuant to the procedures set forth in paragraph (b) of subsection (2) of this section, the owner of a water right decreed and used solely for agricultural irrigation purposes may loan all or a portion of the water right to another owner of a decreed water right on the same stream system and that is used solely for agricultural irrigation purposes for no more than one hundred eighty days during any one calendar year if the division engineer approves such loan in advance and the loan does not cause injury to other decreed water rights.

(2) (a) A water right owner may loan water to the Colorado water conservation board for use as instream flows pursuant to a decreed instream flow water right held by the board for a period not to exceed one hundred twenty days, subject to the following:

(I) Prior to accepting the loan, the Colorado water conservation board shall compile a statement about the duration of the loan, a description of the original points of diversion, and other relevant information sufficient for the state engineer to determine that such loan does not injure existing decreed water rights.

(II) Consistent with current law, only the Colorado water conservation board is entitled to hold instream flow water rights and may accept proposed loans in accordance with section 37-92-102 (3).

(III) The loan shall not be accepted unless the state engineer determines that the Colorado water conservation board's temporary instream flow use will not injure existing water rights of others.

(IV) A loan approved pursuant to this paragraph (a) shall not be exercised for more than three years in a ten-year period, for which only a single approval by the state engineer is required. The ten-year period shall begin when the state engineer approves the loan. The state engineer shall not approve a loan pursuant to this paragraph (a) for another ten-year period; except that, if the agreement has not been exercised during the term of the agreement, an applicant may reapply one time by repeating the application process pursuant to this subsection (2).

(V) A party may file comments concerning potential injury to such party's water rights or decreed conditional water rights due to the operations of the loan of a water right to a decreed instream flow right with the state engineer by January 1 of the year following each year that the loan is exercised. The procedures of paragraph (b) of this subsection (2) regarding notice, opportunity to comment, the state engineer's decision, and an appeal of such decision shall again be followed with regard to such party's comments.

(b) In determining whether injury will occur, the division engineer shall ensure that the following conditions are met:

(I) The proponent has filed a request for approval of the loan with the division engineer, together with a filing fee in the amount of one hundred dollars. Moneys from the fee shall be transmitted to the state treasurer and deposited in the water resources cash fund created in section 37-80-111.7 (1). The request for approval shall include:

(A) Evidence of the proponent's legal right to use the loaned water right;

(B) A statement of the duration of the proposed loan;

(C) A description of the original points of diversion, the return flow pattern, the stream reach, and the time, place, and types of use of the loaned water right;

(D) A description of the new proposed points of diversion, the return flow pattern, the stream reach, and the time, place, and types of use of the loaned water right; and

(E) A reasonable estimate of the historic consumptive use of the loaned water right;

(II) The proponent has provided written notice of the request for approval of the loan by first-class mail or electronic mail to all parties on the substitute water supply plan notification list established pursuant to section 37-92-308 (6) for the water division in which the proposed loan is located and proof of such notice is filed with the division engineer;

(III) The proposed use of the loaned water right is for agricultural irrigation purposes or for instream flow purposes by the Colorado water conservation board;

(IV) None of the water rights involved in the loan are adjudicated to or diverted at a well located more than one hundred feet from the bank of the nearest flowing stream;

(V) The division engineer has given the owners of water rights and decreed conditional water rights fifteen days after the date of mailing of notice under subparagraph (II) of this paragraph (b) to file comments on the proposed loan; except that the division engineer may act on the application immediately after the applicant provides evidence that all persons entitled to notice of the application under subparagraph (II) of this paragraph (b) have either consented to or commented on the application. Such comments shall include any claim of injury or any terms and conditions that should be imposed upon the proposed loan to prevent injury to a party's water right and any other information the commenting party wishes the division engineer to consider in reviewing the proposed loan.

(VI) The division engineer, after consideration of any comments received, has determined that the operation and administration of the proposed loan will not cause injury to other decreed water rights and, for loans made pursuant to paragraph (a) of this subsection (2), will not affect Colorado's compact entitlements. The division engineer shall impose such terms and conditions as are necessary to ensure that these standards are met. In making the determinations specified in this subparagraph (VI), the division engineer shall not be required to hold any formal hearings or conduct any other formal proceedings, but may conduct a hearing or formal proceeding if the division engineer finds it necessary to address the issues.

(VII) The division engineer shall approve or deny the proposed loan within twenty days after the date of mailing of notice under subparagraph (II) of this paragraph (b), or within five days after the applicant provides evidence that all persons entitled to notice of the application under subparagraph (II) of this paragraph (b) have either consented to or commented on the application, whichever is earlier.

(VIII) When the division engineer approves or denies a proposed loan, the division engineer shall serve a copy of the decision on all parties to the application by first-class mail or, if such parties have so elected, by electronic mail. Neither the approval nor the denial by the division engineer shall create any presumptions, shift the burden of proof, or serve as a defense in any legal action that may be initiated concerning the loan. Any appeal of a decision by the division engineer concerning the loan pursuant to this section shall be made to the water judge in the applicable water division within fifteen days after the date on which the decision is served on the parties to the application. The water judge shall hear such appeal on an expedited basis.

(c) All periods of time during which a loaned water right is used by the board for instream flow purposes shall be excluded from any historic consumptive use analysis of the loaned water right required under any water court proceeding.



§ 37-83-106. Authority of political subdivisions to lease or exchange water

Water conservancy districts and water conservation districts which own or hold rights to water may enter into cooperative agreements with other political subdivisions of the state for the lease or exchange of water produced in the exercise of such district's water rights and the construction or use of waterworks within or outside of district boundaries, according to such terms as such district and political subdivision agree upon. Conservation districts, conservancy districts, and other political subdivisions of the state may enter into agreements with each other to provide funds or undertake measures to carry out section 37-45-118 (1)(b)(II), including agreements for the exchange or lease of such water outside the boundaries of the conservation or conservancy district. Such leases and exchanges may cover the time period necessary to amortize, or repay bonds issued for, the cost of constructing the waterworks involved, and may be renewable according to such terms as such district and political subdivision may agree upon. Any water rights leased or exchanged under this section shall be only for the time certain contained in each such agreement or extension thereof. Any water rights or changes of water rights which are necessary to implement such agreements shall be adjudicated as provided by law. If mutually agreeable, districts and other political subdivisions may submit any contractual disputes arising under this section between them to nonbinding arbitration, as they may determine.






Article 84 - Responsibility of User or Owner

§ 37-84-101. Maintenance of embankments and tail ditch

The owners of any ditch for irrigation or other purposes shall carefully maintain the embankments thereof so that the waters of such ditch may not flood or damage the premises of others, and shall make a tail ditch so as to return the water in such ditch with as little waste as possible into the stream from which it was taken.



§ 37-84-102. Vested rights not impaired

Nothing in articles 80 to 92 of this title shall be so construed as to impair the prior vested rights of any mill or ditch owner or other person to use the waters of any such watercourse.



§ 37-84-103. Bridge when ditch crosses highway

(1) Any bridge constructed on a public highway, a public traveled road, a street, or an alley to accommodate the crossing of any ditch, canal, or other waterway shall be constructed in accordance with applicable standards established by the state, county, or municipality having jurisdiction over such public highway, public traveled road, street, or alley.

(2) Any person, partnership, association, or corporation desiring to have such a bridge constructed shall bear the cost of construction and enter into an agreement with the unit of government having such jurisdiction. Payment for such construction shall be made before construction begins.



§ 37-84-106. Bridges over ditch - maintenance

All bridges constructed over any ditch, race, drain, or flume crossing any public highway, street, or alley, after construction, shall be maintained by and at the expense of the county or municipality in which such ditch, race, drain, or flume may be situated.



§ 37-84-107. Owner of ditch must prevent waste

The owner of any irrigating or mill ditch shall carefully maintain and keep the embankments thereof in good repair and prevent the water from wasting.



§ 37-84-108. Running excess of water forbidden

(1) During the summer season a person shall not run through his or her irrigating ditch any greater quantity of water than is absolutely necessary for irrigating, domestic, and stock purposes to prevent the wasting and useless discharge and running away of water.

(2) A person using an irrigating ditch or ditch system may use a tail ditch to return water to the stream in variable amounts as necessary to facilitate efficient operation of the ditch and delivery of water to persons served by the ditch or ditch system. The state engineer shall not require the delivery of any minimum amount of such water, except as required by court decree. Nothing in this section limits the state engineer's authority to administer water rights to prevent waste.



§ 37-84-109. Penalty for violation of sections

Any person who willfully violates any of the provisions of sections 37-84-107 and 37-84-108, upon conviction thereof, shall be fined not less than one hundred dollars. Suits for penalties under sections 37-84-107 and 37-84-108 shall be brought in the name of the people of the state of Colorado.



§ 37-84-110. Head of ditch to be latticed

Every corporation and company, whether created by special act or organized under the general incorporation laws of this state, and every partnership or any persons who own or control any canal or ditch, or any part thereof, being two feet in width or over and carrying water to the depth of twelve inches or over, which canal or ditch, or any part thereof, is within the corporate limits of any city with a population of seventy thousand or more or any city existing by special charter of a population equal to or exceeding seventy thousand, or any of the additions thereto, at their own expense, shall safely and securely lattice or slat the head of any flume or covering of the canal or ditch with proper materials, so that persons or animals cannot accidentally enter such flume or covering at the head thereof and pass or be carried down the current of the canal or ditch, and they shall thereafter maintain and keep the same in good order and repair at their own cost and expense.



§ 37-84-111. Penalty for failure to cover and lattice

If any such corporation, company, partnership, or person fails or refuses to comply with any of the provisions of section 37-84-110, such corporation, company, partnership, or person shall forfeit and pay the sum of fifty dollars for each day such failure or refusal continues, to be recovered by a civil action in the name of the people of the state of Colorado, in any court of competent jurisdiction. Nothing in this section and section 37-84-110 shall be construed to bar an action for special damages by any person who has suffered such damages by reason of any failure to comply with said sections.



§ 37-84-112. Headgates - specifications - failure to maintain - penalty

(1) The owners of any irrigation ditch, canal, flume, or reservoir in this state, taking water from any stream, shall erect where necessary and maintain in good repair, at the point of intake of such ditch, canal, flume, or reservoir, a suitable and proper headgate of height and strength and with embankments sufficient to control the water at all ordinary stages and suitable and proper measuring flumes, weirs, and devices and shall also erect and maintain in good repair suitable wastegates where necessary in connection with such ditch, canal, flume, or reservoir intake. The framework of such headgate shall be constructed of timber not less than four inches square, and the bottom, sides, and gate shall be of plank not less than two inches in thickness, or said gate may be made of other material of equal strength and durability or may be made and constructed upon plans and specifications approved by the state engineer. No such headgate shall be deemed complete until provided with suitable locks and fastenings (except when the division engineer deems such locks and fastenings unnecessary therefor) and keys therefor are delivered to the division engineer of the division who has control thereof during the seasons of the distribution of water.

(2) If the owners of any such irrigation ditch, canal, flume, or reservoir fail or neglect to erect or maintain in good repair said headgate, measuring flume, weir, or devices, in the manner and form provided in this section, then the state engineer or division engineer, upon ten days' previous notice in writing, duly served upon such owners, or upon any agent or employee representing them or controlling such ditch, canal, flume, or reservoir, shall refuse to deliver any water from such stream to such owners, or to such ditch, canal, flume, or reservoir, until such owners erect or repair the headgate, measuring flume, weirs, or devices of such ditch, canal, flume, or reservoir. The owners of all such ditches, canals, flumes, or reservoirs shall be liable for all damages resulting from their neglect or refusal to comply with the provisions of sections 37-84-112 to 37-84-117. Such owners who divert water from any such stream and into any such ditch, canal, flume, or reservoir contrary to the orders of the state engineer or division engineer are guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, and each day of violation shall be deemed a separate offense.



§ 37-84-113. Measuring flumes - construction

The owners of any irrigation ditch, canal, or reservoir, transferring water from one natural stream to another, or from a reservoir, ditch, or flume to a stream in order that said water may be diverted from such stream for irrigation or any other purpose, shall construct suitable and proper measuring flumes or weirs, equipped with self-registering devices if required by the state engineer, for the proper and accurate determination of the amount and flow of water turned into, carried through, and diverted out of said natural stream. If the owners of any such irrigation ditch, canal, or reservoir fail or neglect, upon five days' previous notice in writing duly served upon them or their agent or employee, to erect, maintain, or repair such measuring flume, weir, or device, the state engineer or division engineer shall refuse to allow to be taken or diverted from any stream any water whatever on account of delivery of water to such stream, for such time and until such owners cause to be erected or repaired such flumes, weirs, or devices, at the point of delivery to and taking from said natural streams so used as a conduit.



§ 37-84-114. Rating of flumes and weirs

The state engineer or division engineer shall rate the measuring flume and weirs referred to in sections 37-84-112 to 37-84-117, and the original notes of such rating, together with a complete table compiled therefrom, shall be filed as a part of the records of the office of the state engineer, and the state engineer shall supply the division engineer of the division in which such measuring flumes or weirs are located with a copy of such rating table, which shall be used by him in measuring water flowing to and from such natural stream.



§ 37-84-115. Gauge rods

A gauge rod, marked in feet and tenths and one-hundredths of a foot, shall be permanently fixed and maintained at the outlets of all reservoirs, under the supervision of the division engineer, and if any owner or possessor of any reservoir fails or refuses to provide, fix, and maintain such gauge rod then the owner or possessor of such reservoir shall not be entitled to impound any water whatever in said reservoirs until the provisions of this section are fully complied with. Notwithstanding the foregoing the division engineer may determine that such rod is not necessary with respect to specific reservoirs. Such determination shall be in writing and may be rescinded in writing at any time.



§ 37-84-116. Control of headgates and weirs

All headgates, measuring weirs, flumes, and devices used in connection with canals, flumes, and ditches or reservoirs for the measuring and delivering of waters therefrom and thereto shall be under the supervision and control at all times of the state engineer and the division engineer of the water division wherein such headgates, measuring weirs, flumes, and devices are located. Nothing in sections 37-84-112 to 37-84-117 shall be construed as prohibiting any water user in the state of Colorado or his appointed agent from reading any gauge, gauge rod, or measuring device or from determining the quantity of water diverted by any canal or impounded in or delivered from any reservoir, and it is here declared the intent and purpose of sections 37-84-112 to 37-84-117 to give any water user of Colorado or his appointed agent the right of ascertaining the quantity of water being diverted by any canal or impounded in or delivered from any reservoir without his being required to assign any reason for making such observations. Noncompliance with the provisions of sections 37-84-112 to 37-84-117 shall, during such noncompliance, forfeit the right to divert water into any canal or to impound water in or deliver water from any reservoir.



§ 37-84-117. Reservoirs in streams

(1) The owners of any reservoir located upon or in the bed of any natural stream or through which any natural stream flows, for the purpose of storing or diverting water, at the expense of the owner, shall furnish a complete survey of the contour lines of the reservoir for the state engineer's approval. Alternatively, in the discretion of the state engineer, a survey of the contour lines of the reservoir shall be made under the supervision of the state engineer, the deputy state engineer, or the division engineer of the division in which the reservoir is located. Contour lines must be ascertained for at least every vertical foot in depth and, where deemed necessary by the state engineer, for fractions of a foot. The owners of any reservoir shall prepare a table to be filed with and approved by the state engineer, showing the capacity, in cubic feet, for each foot in depth or fraction of a foot in depth of the reservoir. The owners of the reservoir shall file a copy of the table with the division engineer in whose division the reservoir is located. All maps, plats, field notes, tables, and surveys for a reservoir shall be filed with and approved by the state engineer and remain a part of the records of the state engineer's office.

(2) The owners of a reservoir described in subsection (1) of this section, at their own expense, under the supervision and with the approval of the state engineer, shall permanently fix and maintain a gauge rod or other instrument, or both, as directed by the state engineer, to measure the surface elevation of the reservoir at or near the outlet of the reservoir, marked in feet and tenths and one-hundredths of a foot, and in correspondence with the contour lines, from and by means of which the amount of water stored in the reservoir may be correctly ascertained. The owners, at their own expense, and under the supervision and with the approval of the state engineer, shall construct and permanently maintain a suitable and permanent measuring structure equipped with self-registering devices, according to plans and specifications approved by the state engineer, either in the bed and channel of every natural stream or watercourse discharging waters into the reservoir or on each release from the reservoir by means of which, in combination with the amount of water stored, all of the water flowing into the reservoir from the natural stream or watercourse may be definitively ascertained and determined at all times.

(3) (a) Any instruments or structures described in subsection (2) of this section are subject to inspection at all times by the owner or duly authorized agent or representative of the owners of any appropriation of water from the stream upon or in which the reservoir is constructed or operated.

(b) The state engineer or division engineer may refuse to allow any water to be taken into or diverted from a reservoir if:

(I) The owners of the reservoir fail to construct or permanently maintain any required instruments or structures, equipped as described in subsection (2) of this section; or

(II) Except as specified in subsection (3)(c) of this section, within thirty-five days after the state engineer or division engineer has provided written notice to the owners or their agents or employees directing the owners to make a contour survey, as described in subsection (1) of this section, the owners fail to cause a complete survey of the contour lines of the reservoir to be made.

(c) If suitable instruments and structures have been installed and equipped and the owners, their agents, or their employees are making good-faith efforts to complete the contour survey, the state engineer and division engineer may allow water to be stored in any such reservoir after the expiration of the thirty-five days notice as described in subsection (3)(b)(II) of this section.

(4) If the state engineer or a division engineer receives from the owner of a water right appropriating water from a stream upon which a reservoir is located, or a stream that is tributary to such a stream, a complaint alleging facts against the owner of the reservoir that, if true, would amount to a violation of this section, the state engineer or division engineer shall investigate the complaint and, if the allegations are found to be true, shall enforce this section.

(5) The state engineer may order that an owner of a reservoir release an amount of water from the reservoir that, in the determination of the state engineer, is necessary to prevent evaporation on the surface of the reservoir from depleting the natural flow of the stream running through the reservoir that would otherwise be available for use by other appropriators. In determining the quantity of any evaporation release under this section, the state engineer shall compute the surface evaporation from the reservoir and deduct from the surface evaporation any accretions to the stream flow resulting from the existence of the reservoir and any natural depletions to the stream flow that would have resulted if the reservoir were not in existence.



§ 37-84-118. Ditch owners to provide flow - when

Every person or company owning or controlling any canal or ditch used for the purposes of irrigation and carrying water for pay, when demanded by the users from April 1 until November 1 in each year, shall keep a flow of water therein, so far as may be reasonably practicable for the purpose of irrigation, sufficient to meet the requirements of all such persons as are properly entitled to the use of water therefrom, to the extent, if necessary, to which such person may be entitled to water and no more. Whenever the rivers or public streams or sources from which the water is obtained are not sufficiently free from ice, or the volume of water therein is too low and inadequate for that purpose, then such canal or ditch shall be kept with as full a flow of water therein as may be practicable, subject, however, to the rights of priorities from the streams or other sources, as provided by law, and the necessity of cleaning, repairing, and maintaining the same in good condition.



§ 37-84-119. Ditches to be kept in repair

The owners, or persons in control, of any canal or ditch used for irrigating purposes shall maintain the same in good order and repair, ready to receive water by April 1 in each year, so far as can be accomplished by the exercise of reasonable care and diligence, and shall construct the necessary outlets in the banks of the canal or ditch for a proper delivery of the water to persons having paid-up shares or who have rights to the use of water. A multiplicity of outlets in the canal or ditch shall at all times be avoided, so far as the same shall be reasonably practicable, and the location of the same shall be under the control of and shall be at the most convenient and practicable points consistent with the protection and safety of the ditch for the distribution of water among the various claimants thereof; and such location shall be under the control of a superintendent.



§ 37-84-120. Measurement of water

It is the duty of those owning or controlling such canals or ditches to appoint a superintendent, whose duty it is to measure the water from such canal or ditch through the outlets to those entitled thereto, each according to his pro rata share.



§ 37-84-121. Penalty for refusal to deliver water

Any superintendent or any person having charge of said ditch who willfully neglects or refuses to deliver water, as provided in sections 37-84-118 to 37-84-123, or any person who prevents or interferes with the proper delivery of water to the persons having the right thereto is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than ten dollars nor more than one hundred dollars for each offense, or by imprisonment in the county jail for not more than one month, or by both such fine and imprisonment. The money thus collected shall be paid into the general fund of the county in which the misdemeanor has been committed. The owners of such ditches shall be liable in damages to the persons deprived of the use of the water to which they were entitled as provided in sections 37-84-118 to 37-84-123.



§ 37-84-122. Division engineer to measure water

Any division engineer, or his deputy or assistant, who willfully neglects or refuses, after being called upon, to promptly measure water from the stream or other source of supply into the irrigating canals or ditches, in his division, according to their respective priorities, to the extent to which water may be actually necessary for the irrigation of lands under such canals or ditches, is guilty of a misdemeanor and, upon conviction thereof, shall be subject to the same penalty as provided in section 37-84-121.



§ 37-84-123. Jurisdiction of county court

In all cases declared misdemeanors by sections 37-84-118 to 37-84-123, the county court of the county in which the offense was committed has jurisdiction.



§ 37-84-124. Amount of water taken

It is the duty of every person who is entitled to take water for irrigation purposes from any ditch, canal, or reservoir to see that he receives no more water from such ditch, canal, or reservoir through his headgate, or by any ways or means whatsoever, than the amount to which he is entitled. At all times, such person shall take every precaution to prevent more water than the amount to which he is entitled from such ditch, canal, or reservoir from coming upon his land.



§ 37-84-125. Receipt of too much water

It is the duty of every such person, taking water from any ditch, canal, or reservoir, to be used for irrigation purposes, on finding that he is receiving more water from such ditch, canal, or reservoir, either through his headgate or by means of leaks, or by any means whatsoever, immediately to take steps to prevent his further receiving more water from such ditch, canal, or reservoir than the amount to which he is entitled. If knowingly he permits such extra water to come upon his land from such ditch, canal, or reservoir, and does not immediately notify the owners of such ditch or take steps to prevent its further flowing upon his land, he shall be liable to any person, company, or corporation who may be injured by such extra appropriation of water, for the actual damage sustained by the party aggrieved. The damages shall be adjudged to be paid, together with the costs of suit, and a reasonable attorney's fee to be fixed by the court and taxed with the costs.






Article 85 - Charge for Delivery of Water

§ 37-85-101. "Person" defined - liability

"Person", as used in this article, includes corporations and associations and the plural as well as the singular number. Every officer of a corporation or member of an association or co-ownership and every agent violating any of the provisions of sections 37-85-108 to 37-85-111 shall be liable to restore the unlawful consideration extorted and be punishable under the penal provisions of sections 37-85-108 to 37-85-111, the same as if the thing done in disobedience to said provisions were done for his own sole benefit and advantage.



§ 37-85-102. Right to continue purchasing water

Any persons, acting jointly or severally, who have purchased and used water for irrigation for lands occupied by them from any ditch or reservoir, and have not ceased to do so for the purpose or with intent to procure water from some other source of supply, have the right to continue to purchase water to the same amount for their lands, on paying or tendering the price thereof fixed by the board of county commissioners as provided in sections 37-85-103 to 37-85-106 or, if no price has been fixed by them, the price at which the owners of such ditch or reservoir may be then selling water or did sell water during the then last preceding year. This section shall not apply to the case of those who may have taken water as stockholders or shareholders after they have sold or forfeited their shares or stock, unless they have retained a right to procure such water by contract, agreement, or understanding and use between themselves and the owners of such ditch and not then to the injury of other purchasers of water from or shareholders in the same ditch.



§ 37-85-103. County commissioners to hear and consider applications

The board of county commissioners of each county, at its regular sessions in each year, and at such other sessions as it in its discretion may deem proper, in view of the irrigation and harvesting season, and the convenience of all parties interested, shall hear and consider all applications which may be made to it by any party interested, either in furnishing and delivering for compensation in any manner, or in procuring for such compensation, water for irrigation, mining, milling, manufacturing, or domestic purposes, from any ditch, canal, conduit, or reservoir, the whole or any part of which lies in such county. The application shall be supported by such affidavits as the applicant may present, showing reasonable cause for such board of county commissioners to proceed to fix a reasonable maximum rate of compensation for water to be thereafter delivered from such ditch, canal, conduit, or reservoir, within such county.



§ 37-85-104. Commissioners to appoint day for hearing

Every board of county commissioners, upon examination of such affidavit, or from the oaths of witnesses in addition thereto, if it finds that the facts sworn to show the application to be in good faith, and that there are reasonable grounds to believe that unjust rates of compensation are or are likely to be charged or demanded for water from such ditch, canal, conduit, or reservoir, shall enter an order fixing a day not sooner than twenty days thereafter nor later than the third day of the next regular session of the board, when they will hear all parties interested in such ditch, or other waterworks, or parties interested in procuring water therefrom for any of the said uses, as well as all documentary or oral evidence or depositions, taken according to law, touching the said ditch or other work and the cost of furnishing water therefrom.



§ 37-85-105. Order fixing date of hearing

(1) At the time so fixed, all persons interested, on either side of the controversy, in lands which may be irrigated from such ditch, or other work, may appear by themselves, their agents, or their attorneys, and said board of county commissioners shall then proceed to take action in the matter of fixing such rates of compensation for the delivery of water; but the applicant, if the application is made by a party desirous of procuring water, within ten days from the time of entering the said order fixing the hearing, shall cause a copy of such order, duly certified, to be delivered to the owner of such ditch, canal, conduit, or reservoir, or to the president, secretary, or treasurer of the company, if it is owned by a corporation or association having such officers. If such owner cannot be found, a copy shall be left at his usual place of abode, with some person residing there over twelve years of age; and, if such officer of any corporation or association cannot be found, such copy shall be left at the usual place of business of the company of which he is such officer or at his residence if such company has no place of business; and, if such ditch or other work is owned by several owners not being an incorporated company, it shall be sufficient to serve notice by delivering copies to a majority of them.

(2) If the applicant is the owner or party controlling such ditch, canal, conduit, or reservoir, such notice shall be given by causing printed copies of such order in handbill form, in conspicuous type, to be posted securely in ten or more public places throughout the district watered from such ditch, or other work, if the water is used for irrigation, and one copy shall be posted for every mile in length of such ditch; but, if such ditch, or other work, is for the supply of water for milling or mining, it shall be sufficient to serve such copy on the parties then taking water therefrom. The person making such service or posting such printed copies shall make affidavit of the manner in which the same has been done, which affidavit shall be filed with the said board of county commissioners.

(3) Depositions mentioned in section 37-85-104, to be used before the board of county commissioners, shall be taken before any officer in the state authorized by law to take depositions, upon reasonable notice being given to the opposite party of the time and place of taking the same.



§ 37-85-106. Hearing - testimony - maximum rates

(1) The board of county commissioners may adjourn or postpone any hearing from time to time as may be found necessary or for the convenience of parties or of public business. It shall hear and examine all legal testimony or proofs offered by any party interested concerning the original cost and present value of works and structure of such ditch, canal, conduit, or reservoir, the cost and expense of maintaining and operating the same, and all matters which may affect the establishing of a reasonable maximum rate of compensation for water to be furnished and delivered therefrom. It may issue subpoenas for witnesses, which subpoenas shall be served by the sheriff of the county, who shall receive the lawful fees for all such service; and said board may also issue a subpoena for the production of all books and papers required for evidence before it.

(2) Upon hearing and considering all the evidence and facts and matters involved in the case, said board of county commissioners shall enter an order describing the ditch, canal, conduit, reservoir, or other work in question with sufficient certainty and fixing a just and reasonable maximum rate of compensation for water to be thereafter delivered from such ditch or other work within the county in which such board of county commissioners acts, and such rate shall not be changed within two years from the time when it is so fixed, unless upon good cause shown. The district court of the proper county in case of refusal to obey the subpoena of the board of county commissioners may compel obedience thereto or punish for refusal to obey, after hearing, as in cases of attachment, for contempt of such district court.



§ 37-85-107. False swearing

Every person who swears or affirms falsely in any matter is guilty of perjury in the second degree. Every person who testifies falsely after being duly sworn or having affirmed as a witness in any proceeding provided for in sections 37-85-103 to 37-85-106 is guilty of perjury in the first degree and, upon conviction thereof, shall be punished accordingly.



§ 37-85-108. Bonus deemed an extortionate rate

(1) It shall not be lawful for any person owning or controlling, or claiming to own or control, any ditch, canal, or reservoir carrying or storing, or designed for the carrying or storing of, any water taken from any natural stream or lake within this state, to be furnished or delivered for compensation for irrigation, mining, milling, or domestic purposes, to persons not interested in such ownership or control, to demand, bargain for, accept, or receive from any person who may apply for water for any of the aforesaid purposes any money or other valuable thing whatsoever, or any promise or agreement therefor, directly or indirectly, as royalty, bonus, or premium prerequisite or condition precedent to the right or privilege of applying, or bargaining for, or procuring such water. Such water shall be furnished, carried, and delivered upon payment or tender of the charges fixed by the board of county commissioners of the proper county, as is provided by law.

(2) Any moneys, and every valuable thing, or consideration of whatsoever kind, which is so demanded, charged, bargained for, accepted, received, or retained, contrary to the provisions of this section, shall be deemed an additional and corrupt rate, charge, or consideration for the water intended to be furnished and delivered therefor, or because thereof, and wholly extortionate and illegal; and, when paid, delivered, or surrendered may be recovered by the party paying, delivering, or surrendering the same from the party to whom, or for whose use, the same has been paid, delivered, or surrendered, together with costs of suit, including reasonable fees of attorneys of plaintiff, by proper action in any court having jurisdiction.



§ 37-85-109. Penalty for collecting excessive rate

Every person owning or controlling, or claiming to own or control, any ditch, canal, or reservoir, who, after demand in writing made upon him for the supply or delivery of water for irrigation, mining, milling, or domestic purposes, to be delivered from the canal, ditch, or reservoir, owned, possessed, or controlled by him, and after tender of the lawful rate of compensation therefor in lawful money, shall demand, require, bargain for, accept, receive, or retain from the party making such application any money or other thing of value, or any promise or contract, or any valuable consideration whatever, as such royalty, bonus, or premium prerequisite or condition precedent, as is prohibited by section 37-85-108, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five thousand dollars, or by imprisonment in the county jail for not less than three months nor more than one year, or by both such fine and imprisonment.



§ 37-85-110. Penalty for refusal to deliver water

Every person owning or controlling, or claiming to own or control, any ditch, canal, or reservoir, such as is mentioned in section 37-85-108, who, after demand in writing made upon him for the supply or delivery of water for irrigation, mining, milling, or domestic purposes, to be delivered from the canal, ditch, or reservoir, owned, possessed, or controlled by him, and after tender of the lawful rate of compensation therefor in lawful money, refuses to furnish or carry and deliver from such ditch, canal, or reservoir any water so applied for, which water may be by use of reasonable diligence in that behalf and, within the carrying or storage capacity of such ditch, canal, or reservoir, be lawfully furnished and delivered without infringement of prior rights, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five thousand dollars, or by imprisonment in the county jail for not less than three months nor more than one year, or by both such fine and imprisonment.



§ 37-85-111. Action when corporation refuses to deliver water

When any corporation, in defiance or by attempted evasion of the provisions of sections 37-85-101 and 37-85-108 to 37-85-111, after tender of the compensation, refuses to deliver water, such as is mentioned in section 37-85-110, to any person lawfully entitled to apply for water, it is the duty of the attorney general, upon request of the board of county commissioners of the proper county or upon his or her otherwise receiving due notice thereof, to institute and prosecute to judgment and final determination proceedings in the nature of quo warranto for the forfeiture of the corporate rights, privileges, and franchises of any such corporation so offending or by mandamus or other proper proceedings to compel it to do its duty in that behalf.






Article 85.5 - Resource Mitigation Banking Act

§ 37-85. 5-101 to 37-85.5-111. (Repealed)

(2) Section 37-85.5-111 provided for the repeal of this article, effective July 1, 1997. (See L. 91, p. 2013.)






Article 86 - Rights-of-Way and Ditches

§ 37-86-101. Sections liberally construed

This section and sections 37-86-108 to 37-86-110 are passed in the exercise of the police power of the state, and their provisions shall be liberally construed for the purpose of effectuating their object.



§ 37-86-102. Right-of-way through other lands

Any person owning a water right or conditional water right shall be entitled to a right-of-way through the lands which lie between the point of diversion and point of use or proposed use for the purpose of transporting water for beneficial use in accordance with said water right or conditional water right.



§ 37-86-103. Extent of right-of-way

Such right-of-way shall extend only to a ditch, dike, cutting, pipeline, or other structure sufficient for the purpose required.



§ 37-86-104. Condemnation of right-of-way

(1) Upon the refusal of owners of tracts of land through which said right-of-way is proposed to run, to allow passage through their property, the person desiring such right-of-way may proceed to condemn and take same under the provisions of articles 1 to 7 of title 38, C.R.S., concerning eminent domain.

(2) State agencies shall, to the maximum extent practicable, cooperate with persons desiring a right-of-way for water conveyance structures.



§ 37-86-105. No land burdened with more than one ditch

No tract or parcel of improved or occupied land, without the written consent of the owner thereof, shall be subjected to the burden of two or more ditches or other structures constructed for the purpose of conveying water through said land when the same object can feasibly and practicably be attained by uniting and conveying all the water necessary to be conveyed through such property through one ditch or other structure.



§ 37-86-106. Shortest route must be taken

Whenever any persons find it necessary to convey water through the lands of others, they shall select for the line of such conveyance the shortest and most direct route practicable upon which said ditch can be constructed with uniform or nearly uniform grade.



§ 37-86-107. Owner of ditch must permit enlargement

No persons having constructed a private ditch for the purposes and in the manner provided in section 37-86-106 shall prohibit or prevent any other person from enlarging or using any ditch by them constructed in common with them, upon payment to them of a reasonable proportion of the cost of construction of said ditch.



§ 37-86-108. Incorporation of lateral ditch owners

Whenever the owners of sixty percent or more of the area of lands served by any one lateral ditch used for the delivery of water for irrigation from a common source organizes a corporation having for its object the taking over and owning of all of the interests of the incorporators in said lateral, said incorporators to receive shares of stock in said corporation for their holdings, the corporation as organized has power, under the eminent domain laws of the state of Colorado, to condemn the interest in said lateral belonging to the owners of the remaining forty percent or less of the lands so served by the lateral.



§ 37-86-109. Consideration of incorporation benefits

In such condemnation proceedings, the court, jury, or commissioners having authority in the premises shall consider, as one of the elements of benefit accruing to the owners of the property so being condemned, the advantages accruing to said owner by reason of the organization of said corporation.



§ 37-86-110. Payment of damages

It is lawful for such corporation to pay the damages, if any, assessed on account of the taking in such condemnation proceedings, in its own corporate stock at the same price per share paid therefor by the original incorporators, and the court, jury, or commissioners having authority in the premises, in arriving at the damage to be awarded, shall take into consideration the amount of stock which the original incorporators have received for their holdings.



§ 37-86-111. Head of ditch may be relocated

(1) In case the channel of a natural stream becomes so cut out, lowered, turned aside, or otherwise changed from any cause as to prevent any ditch, canal, or feeder of any reservoir from receiving the proper inflow of water to which it may be entitled from the natural stream, the owners of the ditch, canal, or feeder have the right to relocate the head of the ditch, canal, or feeder to such distance to the stream that supplies it as may be necessary for securing a sufficient flow of water into the ditch, canal, or feeder. For that purpose they have the same right to maintain proceedings for condemnation of a right-of-way for the relocation as in the case of constructing a new ditch. The priority of right to take water from a stream through such ditch, canal, or feeder remains unaffected in any respect by reason of the relocation; but the relocation must not physically interfere with the complete use or enjoyment of any absolute or decreed conditional water right.

(2) If an owner of a water right relocates a surface diversion structure to a new surface point of diversion in compliance with subsection (1) of this section, the owner does not need to file a change of water right application for the new surface point of diversion.



§ 37-86-112. Water to be prorated among consumers

If at any time any ditch or reservoir from which water is drawn for irrigation shall not be entitled to a full supply of water from the natural stream which supplies the same, the water actually received into and carried by such ditch, or held in such reservoir, shall be divided among all the consumers of water from such ditch or reservoir, as well as the owners, shareholders, or stockholders thereof, as the parties purchasing water therefrom and parties taking water partly under and by virtue of holding shares and partly by purchasing the same to each his share pro rata, according to the amount he is then entitled, so that all owners and purchasers shall suffer from the deficiency arising from the cause aforesaid each in proportion to the amount of water which he should have received in case no such deficiency of water had occurred.



§ 37-86-113. Irrigation of meadows

All persons who have enjoyed the use of the water in any natural stream for the irrigation of any meadow land by the natural overflow or operation of the water of such stream, in case the diminishing of the water supplied by such stream, from any cause, prevents such irrigation therefrom in as ample a manner as formerly, shall have right to construct a ditch for the irrigation of such meadow and to take water from such stream therefor. Their right to water through such ditch shall have the same priority as though such ditch had been constructed at the time they first occupied and used such land as meadow ground.






Article 87 - Reservoirs

§ 37-87-101. Storage of water

(1) (a) The right to store water of a natural stream for later application to beneficial use is recognized as a right of appropriation in order of priority under the Colorado constitution. No water storage facility may be operated in such a manner as to cause material injury to the senior appropriative rights of others. Acquisition of those interests in real property reasonably necessary for the construction, maintenance, or operation of any water storage reservoir, together with inlet, outlet, or spillway structures or other facilities necessary to make such reservoir effective to accomplish the beneficial use or uses of water stored or to be stored therein, may be secured under the laws of eminent domain.

(b) State agencies shall, to the maximum extent practicable, cooperate with persons desiring to acquire real property for water storage structures.

(2) Underground aquifers are not reservoirs within the meaning of this section except to the extent such aquifers are filled by other than natural means with water to which the person filling such aquifer has a conditional or decreed right.

(3) (a) Water attributable to a water right for which a previous change of water right has been judicially approved, that has been decreed for storage, and for which the historical consumptive use was previously quantified may be stored in any reservoir that is located on the same ditch or diversion system, including a nontributary aquifer if the requirements of subsection (2) of this section are complied with, as an alternate place of storage if:

(I) The water that is to be stored at the alternate place of storage is diverted from a point of diversion that has already been decreed for that water right;

(II) The owner or operator of the storage water right gives previous notice to the division engineer that identifies the water right, alternate place of storage, decreed point of diversion, and how the storage of the water in the alternate place of storage will be accounted for;

(III) Transit and ditch losses, if applicable, are assessed against the water right from the decreed point of diversion to the alternate place of storage; and

(IV) The division engineer has approved the accounting for the storage of the water in the alternate place of storage.

(b) A person who is entitled to claim injury to a water right has the right to a de novo hearing before the water court to argue that an alternate place of storage injures the person's water right.

(c) Nothing in this subsection (3) allows the storage of water in an alternate place of storage if that water was imported from another water division.

(d) Other than the place of storage, all of the terms and conditions of the previous change of water right decree continue to apply to the water right.



§ 37-87-102. Definitions - natural streams and use thereof by reservoir owners

(1) As used in this article, unless the context otherwise requires:

(a) "Mean annual flood" means a flood which has a magnitude (peak discharge) which is expected to be equaled or exceeded on the average once every 2.33 years and has a forty-three percent chance of being equaled or exceeded (0.43 exceedance probability) during any year, by application of the criteria defined in subsection (2) of this section.

(b) "Natural stream" means a place on the surface of the earth where water naturally flows regularly or intermittently with a perceptible current between observable banks, although the location of such banks may vary under different conditions.

(c) "One-hundred-year flood" means a flood which has a magnitude (peak discharge) which is expected to be equaled or exceeded on the average once during any one-hundred-year period (recurrence interval) and has a one percent chance of being equaled or exceeded during any year (0.01 exceedance probability). The terms "one-hundred-year flood", "one percent chance flood", and "intermediate regional flood" are synonymous.

(d) "One-hundred-year floodplain" means that area in and adjacent to a natural stream which is subject to flooding as a result of the occurrence of a one-hundred-year flood.

(e) "Ordinary high watermark" of any stream means the visible channel of a natural watercourse within which water flows with sufficient frequency so as to preclude the erection or maintenance of man-made improvements without special provision for protection against flows of water in such channel or the channel defined by the mean annual flood, whichever is greater.

(2) Whenever the records basic to a determination of probable future water flows, either with respect to this section or by other requirements of law, extend for a period of one hundred or more years, the calculation based upon those results shall be deemed conclusive. If such records do not extend for a period of one hundred or more years the determination shall be made by interpolation and correlation to a full one hundred years of records by relating them to known records of water basins as similar as reasonably possible to the basin under consideration or by other acceptable methods.

(3) (a) In any case in which a determination of probable future surface water flows at any place in the state is required, the calculation shall be based upon past surface water runoff at the place in question supplemented as provided in this section. Such probable flows shall be determined by reference to the records of reliable stream gauging stations. A stream gauging station record shall be deemed reliable if made by the state of Colorado or the United States as part of a regular program of either of those entities, except as to any part of such records which the state engineer shall have designated as being unreliable, on the basis of facts so showing. Whenever a designation of probable future runoff is required at a place other than the location of a reliable stream gauging station, the determination of probable runoff at such other place shall be made by relating the probable future runoff at that place to the recorded runoff at a comparable gauging station or gauging stations by the interpolation of reasonable hydrologic, geologic, and natural vegetative factors supplemented as provided in this section. Unless clearly unrelated, the factors of the comparison shall include, but not be limited to, the following elements or characteristics:

(I) The water basin contributing to the probable future flow at the place where probable future runoff is to be determined, considering:

(A) The size;

(B) The altitude or altitudes;

(C) The various soil permeabilities;

(D) The various vegetative covers;

(II) The known runoff as determined by reliable stream gauging stations using interpolations when necessary from comparable gauging stations and relating interpolations to the characteristics of the basin measured by the comparable gauging stations as related to the basin of runoff being determined;

(III) The slope or slopes of the terrain whose surface runoff contributes to the surface water flows at the place at which a determination of probable future surface water flows is required.

(b) The state engineer shall promulgate rules pursuant to section 24-4-103, C.R.S., which include other factors for consideration in any area or situation in which calculations based on the criteria in paragraph (a) of this subsection (3) will probably be made more accurate by use of other or additional criteria. Whenever conditions are such that records of past precipitation are an appropriate factor, he may designate any portion of official precipitation records of agencies of the United States or of the state of Colorado which are appropriate in evaluating probable future water flows. He may approve use of factors referred to in this paragraph (b) with respect to particular areas or design of specific structures when requested to do so.

(c) No dam safety requirement shall be imposed to meet a potential hazard of a flood whose magnitude is such that the hazard would probably exist whether or not the dam failed.

(3.5) Whenever a determination of probable future surface water flows, or the probability of frequency of their recurrence, at any place in Colorado is required by relation to a longer period of flow than that for which there is a reliable record of flow as defined in subsection (3) of this section, the determination shall be made by interpolation and correlation of known records to the longer period by relating known records of water basins as similar as reasonably possible to the place of determination or basin under consideration, or by use of geologic determinations, or by use of other methods reasonably calculated to formulate an accurate estimate of probable future flows or the probability of frequency of their recurrence at the place of determination of such flows.

(3.7) Calculations of probable flows or frequency of recurrence based upon application of the principles set forth in subsections (3) and (3.5) of this section shall relieve anyone acting in accordance with such principles of any liability respecting an occurrence different than that predicted. This exemption from liability shall apply to the state and its public officials or employees when acting in performance of their public duties.

(4) The owners of any reservoir may conduct the waters legally stored therein into and along any of the natural streams of the state, but not so as to raise the waters thereof above ordinary high watermark, and may take the same out again at any point desired if no material injury results to the prior or subsequent rights of others to other waters in said natural streams. Due allowance shall be made for evaporation and other losses from natural causes for the protection of all rights to the waters flowing in said streams, such losses to be determined by the state engineer.



§ 37-87-103. Notice of release of stored water

The owner of a reservoir who uses the reservoir for water storage shall give reasonable notice to the division engineer of the division in which the reservoir is located of the date on which the reservoir owner desires to release stored water into any natural streams, together with the amount to be released in cubic feet per second, the duration of the releases, and the name of the structure or other location to which the water released from storage is to be delivered, to allow the water officials in charge of any stream into which the stored water is released to make and record the necessary measurements of flow and storage and to provide for a proper patrol of the stream, for the protection of the reservoir owner and all other appropriators along the stream whose interests might be affected as a result of the reservoir release.



§ 37-87-104. Liability of owners for damage

(1) Any provision of law to the contrary notwithstanding, no entity or person who owns, controls, or operates a water storage reservoir shall be held liable for any personal injury or property damage resulting from water escaping from that reservoir by overflow or as a result of the failure or partial failure of the structure or structures forming that reservoir unless such failure or partial failure has been proximately caused by the negligence of that entity or person. No entity or person shall be required to pay punitive or exemplary damages for such negligence in excess of that provided by law. Any previous rule of law imposing absolute or strict liability on such an entity or person is hereby repealed.

(2) No such entity or person shall be liable for allowing the inflow to such reservoir to pass through it into the natural stream below such reservoir.

(3) (a) No stockholder, officer, or member of a board of directors of an owner of a reservoir shall be liable for any personal injury or property damage resulting from water escaping from such reservoir or as a result of the failure or partial failure of the structure or structures forming such reservoir for which the owner shall have been found liable if a valid liability insurance policy, or adequate substitute as provided in paragraph (b) of this subsection (3), has been purchased by the owner of the reservoir and is in effect at the time such damage occurs. Such insurance policy shall insure against such damages and provide coverage in an amount of not less than fifty thousand dollars for each claim and in an aggregate amount of not less than five hundred thousand dollars for all claims which arise out of any one incident. The policy may provide that it does not apply to any act or omission of a stockholder, officer, or member of a board of directors of an owner if such act or omission is dishonest, fraudulent, malicious, or criminal. The policy may also contain other reasonable provisions with respect to policy periods, territory, claims, conditions, and other matters common to such policies of insurance. The limitation of liability pursuant to this paragraph (a) shall not apply to any criminal, fraudulent, or malicious act or omission by a member of the board of directors of the owner, an officer of the owner, or a stockholder of the owner, nor shall it apply to any ultra vires act of the owner or of a member of the board of directors, an officer, or a stockholder of such owner. The provisions of this paragraph (a) shall not be deemed to impose any liability upon a member of the board of directors, an officer, or a stockholder of the owner of a reservoir beyond that provided in section 7-42-118, C.R.S.

(b) An adequate substitute for such insurance may be in the form of:

(I) A good and sufficient bond, in an amount equal to such recovery limitations duly executed by a qualified corporate surety approved by the commissioner of insurance, conditioned upon the payment by the entity or person who owns, controls, or operates a water storage reservoir of any valid and final judgment for damages imposed within the judgment limitations established in this subsection (3);

(II) A good and sufficient escrow of acceptable securities, as defined in section 24-91-102, C.R.S., or an annual irrevocable letter or annual letters of credit issued by any national or state bank or any bank for cooperatives as chartered under Title III of the federal "Farm Credit Act of 1971", as amended, and deposited with an escrow agent pursuant to an escrow contract or agreement requiring the escrow agent to pay from the escrow account amounts necessary to discharge a valid and final judgment for damages within the limits established in this subsection (3). Such escrow contract or agreement shall provide that it cannot be revoked or amended until after any claims for damage against such entity or person have been discharged or until applicable statutes of limitations pertaining thereto have expired.

(III) A combination of insurance and any of the substitutes described in this paragraph (b).



§ 37-87-104.5. Notification of ownership of dam - when person in control deemed owner

The person or persons actually in control of the physical structure of any dam shall be deemed, for determining liability arising from ownership of a dam and with respect to operation thereof, to be the owners thereof unless notice of the name and address of the true owner thereof, together with reasonable evidence of such ownership, has been filed in the office of the state engineer by January 1, 1985. Any change in ownership shall be immediately filed in the office of the state engineer.



§ 37-87-105. Approval of plans for reservoir - notice of modification

(1) No dam shall be constructed in this state to impound water above the elevation of the natural surface of the ground for the purpose of creating a reservoir with a capacity of more than one hundred acre-feet of water or with a surface area at the high water line in excess of twenty acres or if the height of the dam will exceed ten feet measured vertically from the elevation of the lowest point of the natural surface of the ground, where that point occurs along the longitudinal centerline of the dam, up to the flowline crest of the spillway of the dam before plans and specifications for that dam have been filed in the office of the state engineer and approved by him in accordance with regulations established by the state engineer governing such structures.

(2) Repealed.

(3) In making his determination for approval, the state engineer shall be guided by dam, spillway, and construction regulations established pursuant to this article. Such regulations may include less stringent requirements than those dictated by consideration of probable maximum precipitation. The state engineer shall issue his written decision regarding the approval of plans and specifications within one hundred eighty days of submittal to him. The state engineer shall have authority to require the material used and the work of construction to be accomplished in accordance with regulations which the state engineer may establish. No work shall be deemed complete until the state engineer furnishes to the owners of such structures a written statement of acceptance, which statement shall specify the dimensions of such dam and capacity of such reservoir. The state engineer shall render his written decision regarding acceptance within sixty days of written notification by the owner that construction has been completed.

(4) No alteration, modification, repair, or enlargement of a reservoir or dam which will affect the safety of the structure shall be made without prior written notice and approval in accordance with this section to the state engineer. General maintenance, ordinary repairs, or emergency actions not impairing safety shall be excluded from the terms of this subsection (4).



§ 37-87-107. Safety inspections - amount of water to be stored

Dam safety inspections shall be made on all dams within the state by qualified, experienced personnel as often as the state engineer deems necessary or appropriate for the protection of public health and safety so that a determination of the amount of water which is safe to impound in the reservoir can be made by the state engineer. The dam safety inspections shall include, but shall not be limited to, review of previous inspections, reports and drawings, site inspection of the dam, spillways, outlet facilities, seepage control and measurement system, and permanent monument or monitoring installations, if any. Based upon inspection reports and other information affecting the safety of each dam, the state engineer shall determine the amount of water which is safe to impound in the reservoir. It is unlawful for the owners of any reservoir to store in said reservoir water in excess of the amount so determined by the state engineer to be safe.



§ 37-87-108. Withdrawal of excess water

If the owners of any such reservoir impound water therein to a depth greater than that determined by the state engineer to be safe, it is the duty of the division engineer of the district wherein such reservoir is located to forthwith proceed to withdraw from said reservoir so much of the water as shall be in excess of the amount so determined by the state engineer to be safe, and the division engineer shall close the inlets to the same to prevent said reservoir from being refilled to an amount beyond what said state engineer has designated as being safe. If the owners of said reservoir, or any other persons, interfere with the division engineer in the discharge of said duty, the said division engineer shall call to his aid such persons as he deems necessary and employ such force as the circumstances demand to enable him to comply with the requirements of this section. Any costs incurred by the state engineer in rectifying a failure of compliance by the owner may be recovered in a suit for civil damages.



§ 37-87-108.5. Emergency actions

(1) If, in the opinion of the state engineer, conditions of any dam or reservoir are so dangerous to the health and safety of life or property as not to permit time for issuance and enforcement of an order relative to construction, modification, maintenance, or restriction of storage, or the dam is threatened by any large flood, the state engineer may immediately employ remedial measures necessary to protect such life and property.

(2) (a) The state engineer shall maintain complete control of any such dam or reservoir which, pursuant to subsection (1) of this section, has been determined to be dangerous to life or property until such dam or reservoir is deemed safe, or until any emergency conditions which precipitated the state engineer taking control of any such dam or reservoir, pursuant to subsection (1) of this section, have abated. The state engineer is hereby empowered to determine the proper time at which to relinquish control of any such dam or reservoir.

(b) For purposes of this paragraph (b), measures taken by the state engineer pursuant to subsection (1) of this section shall be deemed final action by the state engineer for purposes of judicial review. The owner or operator of any dam upon which the state engineer has employed remedial measures pursuant to subsection (1) of this section may seek judicial review of the propriety of such measures by filing an action in the state district court for the district in which such dam is located.

(3) (a) Any necessary and reasonable costs and expenses incurred by the state engineer in fulfilling the duties mandated by subsections (1) and (2) of this section in connection with a remedial or emergency action shall be recoverable by the state engineer from the owner of any such dangerous or threatened dam.

(b) Any owner failing or refusing, after written notice has been given, to pay the reasonable costs and expenses incurred by the state engineer pursuant to paragraph (a) of this subsection (3) shall be, upon complaint by the state engineer to the attorney general, subject to reasonable attorney fees incurred in the recovery of such costs and expenses.

(4) (a) All moneys collected by the state engineer pursuant to subsection (3) of this section shall be credited to the emergency dam repair cash fund created in section 37-60-122.5, to the extent necessary to replenish the account. Moneys collected in excess of such amount shall be credited to the Colorado water conservation board construction fund.

(b) The general assembly shall make annual appropriations from the emergency dam repair cash fund created in section 37-60-122.5, for the direct and indirect costs incurred by the state engineer in the performance of those duties authorized to be carried out by the state engineer in this section.



§ 37-87-109. Complaint that reservoir is unsafe

Upon complaint being made to the state engineer by one or more persons residing or having property in such a location that their homes or property would be in danger of destruction or damage in the event of a flood occurring on account of the breaking of the embankment of any reservoir within the state, that said reservoir is in an unsafe condition, or that it is being filled with water to such an extent as to render it unsafe, it is the duty of the state engineer to forthwith examine said reservoir and determine the amount of water it is safe to impound therein. If, upon such examination, the state engineer finds that said reservoir is unsafe, or is being filled with water to such an extent as to render it unsafe, it is his duty to immediately cause said water to be drawn from said reservoir to such an extent as will, in his judgment, render the same safe. If water is then flowing into said reservoir, he shall cause it to be discontinued.



§ 37-87-110. Engineer may use force

The state engineer is authorized to use such force as is necessary to perform the duties required of him in section 37-87-109 and to have and exercise all of the powers conferred upon the division engineer by section 37-87-108. If, after any of such reservoirs have been examined by said state engineer, the owners thereof, or any other person, fills or attempts to fill them, or any of them, to a point in excess of the amount the state engineer has determined to be safe, then it is the duty of the division engineer of the district wherein such reservoir is located to proceed as directed by section 37-87-108. All direct, actual, and necessary expenses incurred in performing any action authorized by this section shall be recoverable by the state engineer from the owner of the affected reservoir and if not reimbursed may be collected by action brought by the state engineer in the district court of the county in which the reservoir, or part thereof, is located.



§ 37-87-111. Expense of examination

The person calling upon the state engineer to perform the duty required of him by section 37-87-109, if the request is frivolous or made in bad faith, shall pay him any invoiced expenses and mileage at the rate prevailing for state officers and employees under section 24-9-104, C.R.S., for each mile actually and necessarily traveled in going to and from said reservoir, and, should the state engineer find upon examination that such reservoir is in an unsafe condition, the owners thereof shall be liable for all expenses incurred in such examination.



§ 37-87-112. Review of action of state engineer

Any action of the state engineer under section 37-87-110 shall be subject to review in a de novo proceeding commenced by complaint of the owner in the district court in and for the county where the affected structure is located. When the state engineer has directed that certain measures shall be taken immediately for the protection of the public safety, any such judicial proceeding shall be accelerated on the court's calendar and determined immediately upon the conclusion of such proceeding. The judgment and action of the state engineer shall control until judicial determination of the cause.



§ 37-87-114. Penalty - disposition of fines

(1) Any reservoir owner or operator failing or refusing, after notice in writing has been given, to obey the reasonable directions of the state engineer as to the construction or safe operation of any reservoir shall be subject to a fine of not less than five hundred dollars for each offense, and each day's continuance after time of notice has expired shall be considered a separate offense. Such fines shall be recovered by civil action in the name of the people by the district attorney, upon the complaint of the state engineer, in the district court of the county where the injury complained of occurred. The proceeds of all fines, after payment of costs and charges of the proceedings, shall be paid into the county treasury for the use of the general fund of the county.

(2) Upon the complaint of the state engineer, the attorney general is authorized to commence proceedings against any reservoir owner or operator for refusing, after notice in writing has been given, to obey the directions of the state engineer as to the construction or safe operation of any reservoir to secure compliance with any such reasonable direction necessary for public safety in the district court of the county wherein any portion of such reservoir is located, pursuant to the Colorado rules of civil procedure; except that, if it appears to the court that the public safety is in jeopardy as the result of a failure to obey the directions of the state engineer, the court shall expedite the proceedings so that determinations may be made with respect to the directions of the state engineer commencing not later than twenty days from the service of the complaint on the owner or operator of a reservoir.



§ 37-87-114.4. Annual report

Notwithstanding section 24-1-136 (11)(a)(I), the state engineer shall submit an annual report to the general assembly by November 1 of each year concerning the activities of the state engineer and the division of water resources relating to sections 37-87-105 to 37-87-114 for the preceding fiscal year. The report must include information on the following: Approvals of plans and specifications for construction of dams and reservoirs and for alterations, modifications, repairs, and enlargements; number of safety inspections made and the results thereof; use of appropriated funds; receipts generated for inspections of dams and reservoirs; rules and regulations adopted or amended; enforcement orders and proceedings; dam failures and reasons therefor; and other available data regarding the effectiveness of the state's dam and reservoir safety program.



§ 37-87-114.5. Applicability of provisions - exemptions

(1) The provisions of sections 37-87-105 to 37-87-114 shall not apply to:

(a) Structures not designed or operated for the purpose of storing water;

(b) Mill tailings impoundment structures permitted under article 32 or 33 of title 34, C.R.S.;

(c) Uranium mill tailings and liquid impoundment structures permitted under article 11 of title 25, C.R.S.; except that the state engineer shall render such consultation as necessary for the permitting of such structures;

(d) Siltation structures permitted under article 33 of title 34, C.R.S.; or

(e) Structures which store water only below the elevation of the natural surface of the ground.



§ 37-87-115. Damages

The provisions of this article are undertaken by the state of Colorado in the discretionary exercise of its governmental authority; therefore, neither the state of Colorado nor the state engineer, any member of his staff, or any person appointed by him shall be liable in damages for any act done by him or for his failure to act in pursuance of the provisions of this article. In addition, the state engineer, any member of his staff, and any person appointed by him shall have the same immunity from liability as other public employees pursuant to the provisions of article 10 of title 24, C.R.S.



§ 37-87-122. Erosion control dams

(1) The provisions of sections 37-87-101 to 37-87-108 shall not apply to erosion control dams of the character defined in this section, unless such dams also come within the specification requirements of said sections.

(2) Erosion control dams for reservoirs may be constructed on watercourses, the channels of which have been determined by the state engineer to be normally dry, having a vertical height not exceeding fifteen feet from the bottom of the channel to the bottom of the spillway, and having a capacity not exceeding ten acre-feet at the emergency spillway level, upon approval of an application for such erosion control dam by the state engineer, which application shall be accompanied by a fee of fifteen dollars. The approval by the state engineer of an erosion control dam shall be chronologically numbered in order of approval and in concert with any livestock water tanks approved pursuant to section 35-49-109, C.R.S. When such reservoirs are to be constructed with such height exceeding fifteen feet and such capacity exceeding ten acre-feet, they shall be constructed in accordance with section 37-87-105.

(3) Such reservoirs may be constructed with a capacity in excess of two acre-feet if, at or below the two acre-feet level, an ungated outlet tube is installed, with twelve inches minimum diameter and large enough to assure adequate capacity to drain within thirty-six hours any impoundment in excess of two acre-feet.

(4) The state engineer shall prepare and keep on file at the office of the state engineer standard specifications for erosion control dams which shall be subject to revision by the state engineer and shall in general be used as a guide by persons proposing to construct such dams.

(5) The fees collected pursuant to subsection (2) of this section shall be deposited by the state engineer with the state treasurer, who shall credit all such fees to the general fund of the state.



§ 37-87-124. Restriction of facilities within reservoirs

(1) The general assembly hereby declares that the prevention of seasonal flooding which causes destruction of property and crops, loss of livestock, and risk or loss of human life is manifestly of greater concern and benefit to this state than the availability of recreational facilities and other facilities, not functionally related to the operation of the reservoir, constructed below the high water level of a reservoir.

(2) In order to achieve the purposes of subsection (1) of this section, no person, including any state or federal agency, quasi-municipal corporation, or political subdivision, shall construct any permanent recreational structure within a reservoir below the elevation at the crest of the spillway of the reservoir unless such facility is constructed in such a manner as to withstand partial or complete inundation and sustain minimal or no damage thereby or unless such facility is necessary to the operation of the reservoir. Said facility should be capable of being restored to full recreational use with a minimum amount of cleaning or expense. This subsection (2) and subsection (3) of this section shall not apply to facilities completed before July 1, 1984, but shall apply to any enlargement or remodeling of such facilities.

(3) The state engineer shall order the removal of any facilities constructed, enlarged, or remodeled in violation of this section. Such order may be appealed by the affected person or enforced by the state engineer pursuant to article 4 of title 24, C.R.S.



§ 37-87-125. Notice of intent to construct impoundment structure

Any person proposing to construct a reservoir for the purpose of storing water, other than a reservoir specified in section 37-87-105 (1) or a livestock water tank as described in section 35-49-103, C.R.S., shall submit notice thereof to the state engineer prior to the beginning of any construction. Such notice shall include the location of such proposed reservoir with reference to section, township, and range and the dimensions of the reservoir, the dam, and the spillway. If any reservoir is constructed without the notice required by this section, the state engineer may prohibit the storage of water in such reservoir or direct the withdrawal of water from such reservoir. The provisions of this section shall not apply to structures listed in section 37-87-114.5.






Article 88 - State Canals and Reservoirs

§ 37-88-101. Authority to locate and construct

For the purpose of reclaiming, by irrigation, state and other lands and for the purpose of furnishing work for inmates, the department of corrections is authorized to locate, acquire, and construct, in the name of and for the use of the state of Colorado, ditches, canals, reservoirs, and feeders, for irrigating and domestic purposes, and for that purpose may use the labor of persons in the custody of the department of corrections.



§ 37-88-103. Rights and powers given

The department of corrections is given all the rights and powers that an individual or corporation now has under the laws of the state, or of the United States, to acquire the rights-of-way over, upon, and to any lands necessary for it to use or occupy in the construction and maintenance of said ditches, canals, reservoirs, or feeders.



§ 37-88-104. Title shall vest in state

The title to all ditches, canals, reservoirs, or feeders, so constructed, shall vest and remain in the state of Colorado, and the proceeds thereof shall be paid into the state treasury.



§ 37-88-105. Contract for and lease of water rights

When any part of any ditch, canal, reservoir, or feeder is constructed, said department of corrections may contract for and may lease water rights upon such terms and under such rules and regulations as may be adopted by said department and approved by the governor of the state, to such individuals or corporations as may desire to lease the same.



§ 37-88-106. Aiding in the construction

For the purpose of aiding in the construction of said ditches, canals, reservoirs, and feeders, the department of corrections is authorized to receive subscriptions and advancements of money from persons owning land along the line of said proposed ditches, canals, reservoirs, and feeders, or persons desiring the construction of the same, and to issue receipts or certificates to such persons so advancing money for the amount thereof, which receipt or certificate shall draw interest at the rate of seven percent per annum, and both principal and interest shall be payable in water to be taken from said ditches, canals, reservoirs, or feeders, under such rules and regulations as may be adopted by said department and the state engineer and approved by the governor of the state.



§ 37-88-107. Penalty for damaging state reservoirs

Any person interfering with or damaging any state reservoir, or parts or appurtenances thereof, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars or by imprisonment in the county jail for not more than one year.



§ 37-88-108. Control of Boss lake reservoir

(1) The board of county commissioners of Chaffee county has charge and control of that certain state reservoir situated in said county and commonly known as the Boss lake reservoir and, without expense to the state of Colorado, other than expenses payable from the Colorado water conservation board construction fund and such financial assistance or other aid as may be available to nonstate-owned reservoirs, shall maintain and keep said reservoir in good condition and provide for the storage of water as contemplated in the law providing for the construction of said reservoir and also for the distribution of said water under the direction of the division engineer for the district in which said reservoir is situated, at such times as the scarcity of water in the stream known as the South Arkansas demands that the waters in said stream should be replenished; except that said waters shall be distributed by the said division engineer pro rata without reference to the dates of priorities of water rights and further except that the county of Chaffee shall assume and shall be held responsible for any damages resulting from breakage of the dam or water discharges therefrom unless the responsibility for damages has been assumed by the upper Arkansas water conservancy district as part of the agreement pursuant to subsection (2) of this section.

(2) The board of county commissioners of Chaffee county may agree with the upper Arkansas water conservancy district in which the Boss lake reservoir is located for said district's assumption of the duty to control, maintain, and keep the reservoir in good condition. The agreement may further provide for the upper Arkansas water conservancy district to assume and be held responsible for any damages resulting from breakage of the dam or water discharges therefrom.



§ 37-88-109. County control of reservoirs

(1) The board of county commissioners of any county wherein is situated any state reservoir shall have charge and control of such reservoir and, without expense to the state of Colorado, other than expenses payable from the Colorado water conservation board construction fund and such financial assistance or other aid as may be available to nonstate-owned reservoirs, shall maintain and keep said reservoir in good condition and provide for the storage of water as contemplated in the law providing for the construction of said reservoir and also for the distribution of said water under the direction of the division engineer for the district in which said reservoir is situated, at such times as the scarcity of water in the stream which such reservoir is intended to reinforce demands that the water in said stream should be replenished for agricultural purposes; except that said waters shall be distributed by said division engineer pro rata without reference to priority of water rights and also except that the counties in which said reservoirs are situated shall assume and shall be held responsible for any damages resulting from breakage of the dams or water discharges therefrom. The provisions of this section shall not apply to any state reservoir constructed primarily for the purpose of irrigating state lands, but any such reservoir shall remain in the control of the state board of land commissioners.

(2) In the case of reservoirs owned by the division of parks and wildlife, the state engineer or the division engineer in the district in which such reservoirs are located shall have the authority to cause the release of water stored therein for domestic and municipal purposes in time of scarcity. All expenses occasioned by the release of such waters for said purposes shall be borne by the counties or the beneficiaries of such releases, and said reservoirs, when refilled in priority, shall be restocked at the expense of the county or the beneficiary of said release.



§ 37-88-110. Monument lake dam and reservoir - transfer of title - ownership and control

(1) Upon completion of the repair described in subsection (2) of this section, the governor is hereby authorized to execute a deed of conveyance to the town of Monument of all the right, title, and interest of the state of Colorado in and to the structure known as Monument lake dam located in El Paso county.

(2) The transfer of title to Monument lake dam pursuant to subsection (1) of this section shall not occur until such time as the dam is repaired to the satisfaction of the state engineer's office and other governmental entities with applicable jurisdiction. The town of Monument and El Paso county are jointly responsible for financing the repair of Monument lake dam and are authorized to apply for financial assistance from the Colorado water resources and power development authority established in article 95 of this title, the Colorado water conservation board established in article 60 of this title, and from any other appropriate state, federal, or private source.

(3) As there are no adjudicated water rights to Monument lake reservoir, upon the transfer of title to Monument lake dam pursuant to subsection (1) of this section, the town of Monument may acquire and assume the duties and responsibilities relating to the storage of water in Monument lake reservoir.

(4) Upon the transfer of title to Monument lake dam pursuant to subsection (1) of this section, the town of Monument shall assume all liability and responsibility relating to the control, management, and maintenance of Monument lake dam and reservoir, and at such time the board of county commissioners of El Paso county shall be relieved from all responsibilities relating to Monument lake reservoir pursuant to section 37-88-109.






Article 89 - Offenses

§ 37-89-101. Penalty for cutting or breaking gate, bank, flume

Any person who knowingly and willfully cuts, digs, breaks down, or opens any gate, bank, embankment, or side of any ditch, canal, flume, feeder, or reservoir, or who knowingly and willfully breaks, cuts, checks, or otherwise interferes with the flow of water in any drainage ditch, box drain, or tile drain, or any manhole, or other opening in any box drain or tile drain, in which such person may be a joint owner, or which may be the property of another, or in the lawful possession of another and used for the purpose of drainage, irrigation, manufacturing, mining, or domestic purposes, with intent to injure any person, association, or corporation, or for personal gain, unlawfully, with intent of stealing, taking, or causing to run or pour out of or into such ditch, canal, reservoir, feeder, flume, drainage ditch, box drain, or tile drain any water for personal profit, benefit, or advantage, or with intent to check or change the flow in any such ditch, canal, feeder, flume, drainage ditch, box drain, or tile drain, to the injury of any other person, association, or corporation, lawfully in the use of such water or of such ditch, canal, reservoir, feeder, flume, drainage ditch, box drain, or tile drain, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than seven hundred fifty dollars or by imprisonment in the county jail for not more than ninety days. The court shall further order that such person make full restitution to the victim of his or her conduct for the actual damages that were sustained. The amount of such restitution shall be equal to the actual pecuniary damages sustained by the victim. The court shall fix the manner and time in which such restitution shall be made.



§ 37-89-102. Jurisdiction of county court

The county court has jurisdiction of all offenses under the provisions of section 37-89-101.



§ 37-89-103. Penalty for interfering with adjusted headgates

(1) Every person who willfully and without authority opens, closes, changes, or interferes with any headgate of any ditch, or any water box or measuring device of any ditch for the receiving or delivery of water, after the headgate of the ditch has been adjusted by and is in the control of the division engineer, or after such water box or measuring device has been adopted by the ditch officer in charge, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than sixty days, or by both such fine and imprisonment.

(2) Any person who is found using water taken through any such headgate, water box, or measuring device so unlawfully interfered with shall prima facie be deemed guilty of a violation of this section.



§ 37-89-104. Jurisdiction of county court

The county court has jurisdiction to hear, try, and determine actions brought for violations of section 37-89-103.






Article 90 - Underground Water

§ 37-90-101. Short title

This article shall be known and may be cited as the "Colorado Groundwater Management Act".



§ 37-90-102. Legislative declaration

(1) It is declared that the traditional policy of the state of Colorado, requiring the water resources of this state to be devoted to beneficial use in reasonable amounts through appropriation, is affirmed with respect to the designated groundwaters of this state, as said waters are defined in section 37-90-103 (6). While the doctrine of prior appropriation is recognized, such doctrine should be modified to permit the full economic development of designated groundwater resources. Prior appropriations of groundwater should be protected and reasonable groundwater pumping levels maintained, but not to include the maintenance of historical water levels. All designated groundwaters in this state are therefore declared to be subject to appropriation in the manner defined in this article.

(2) The general assembly finds and declares that the allocation of nontributary groundwater pursuant to statute is based upon the best available evidence at this time. The general assembly recognizes the unique, finite nature of nontributary groundwater resources outside of designated groundwater basins and declares that such nontributary groundwater shall be devoted to beneficial use in amounts based upon conservation of the resource and protection of vested water rights. Economic development of this resource shall allow for the reduction of hydrostatic pressure levels and aquifer water levels consistent with the protection of appropriative rights in the natural stream system. The doctrine of prior appropriation shall not apply to nontributary groundwater. To continue the development of nontributary groundwater resources consonant with conservation shall be the policy of this state. Such water shall be allocated as provided in this article upon the basis of ownership of the overlying land. This policy is a reasonable exercise of the general assembly's plenary power over this resource.

(3) Repealed.



§ 37-90-103. Definitions - repeal

As used in this article, unless the context otherwise requires:

(1) "Alternate point of diversion well" means any well drilled and used, in addition to an original well or other diversion, for the purpose of obtaining the present appropriation of that original well, from more than one point of diversion.

(2) "Aquifer" means a formation, group of formations, or part of a formation containing sufficient saturated permeable material that could yield a sufficient quantity of water that may be extracted and applied to a beneficial use.

(3) "Artesian well" means a well tapping an aquifer in which the static water level in the well rises above where it was first encountered in the aquifer, due to hydrostatic pressure.

(4) "Board" or "board of directors" means the board of directors of a ground water management district as organized under section 37-90-124.

(5) "Colorado water conservation board" refers to the board created in section 37-60-102.

(6) (a) "Designated groundwater" means that groundwater which in its natural course would not be available to and required for the fulfillment of decreed surface rights, or groundwater in areas not adjacent to a continuously flowing natural stream wherein groundwater withdrawals have constituted the principal water usage for at least fifteen years preceding the date of the first hearing on the proposed designation of the basin, and which in both cases is within the geographic boundaries of a designated groundwater basin. "Designated groundwater" shall not include any groundwater within the Dawson-Arkose, Denver, Arapahoe, or Laramie-Fox Hills formation located outside the boundaries of any designated groundwater basin that was in existence on January 1, 1983.

(b) (I) However, "designated groundwater" may include any groundwater in the Crow Creek drainage area in Weld county, upstream from the confluence of Crow Creek and Little Crow Creek, within the Laramie-Fox Hills formation located outside such boundaries when the Laramie-Fox Hills formation is not overlaid by the Dawson-Arkose, Denver, or Arapahoe formations.

(II) If, upon receipt by the state engineer of the findings of the Laramie-Fox Hills study, as authorized by Senate Bill 250, 1985 legislative session, that the upper Crow Creek drainage area in Weld county, upstream from the confluence of Crow Creek and Little Crow Creek, within the Laramie-Fox Hills formation when the Laramie-Fox Hills formation is not overlaid by the Dawson-Arkose, Denver, or Arapahoe formations should not be a designated groundwater basin, this paragraph (b) is repealed.

(7) "Designated groundwater basin" means that area established by the ground water commission in accordance with section 37-90-106.

(8) "Ground water commission" or "commission" refers to the ground water commission created and provided for in section 37-90-104 to facilitate the functioning of this article.

(9) "Ground water management district" or "district" means any district organized under the provisions of this article.

(10) "Historical water level" means the average elevation of the groundwater level in any area before being lowered by the activities of man, as nearly as can be determined from scientific investigation and available facts.

(10.5) "Nontributary groundwater" means that groundwater, located outside the boundaries of any designated groundwater basins in existence on January 1, 1985, the withdrawal of which will not, within one hundred years of continuous withdrawal, deplete the flow of a natural stream, including a natural stream as defined in sections 37-82-101 (2) and 37-92-102 (1)(b), at an annual rate greater than one-tenth of one percent of the annual rate of withdrawal. The determination of whether groundwater is nontributary shall be based on aquifer conditions existing at the time of permit application; except that, in recognition of the de minimis amount of water discharging from the Dawson, Denver, Arapahoe, and Laramie-Fox Hills aquifers into surface streams due to artesian pressure, when compared with the great economic importance of the groundwater in those aquifers, and the feasibility and requirement of full augmentation by wells located in the tributary portions of those aquifers, it is specifically found and declared that, in determining whether groundwater of the Dawson, Denver, Arapahoe, and Laramie-Fox Hills aquifers is nontributary, it shall be assumed that the hydrostatic pressure level in each such aquifer has been lowered at least to the top of that aquifer throughout that aquifer; except that not nontributary groundwater, as defined in subsection (10.7) of this section, in the Denver basin shall not become nontributary groundwater as a result of the aquifer's hydrostatic pressure level dropping below the alluvium of an adjacent stream due to Denver basin well pumping activity. Nothing in this subsection (10.5) shall preclude the designation of any aquifer or basin, or any portion thereof, which is otherwise eligible for designation under the standard set forth in subsection (6) of this section relating to groundwater in areas not adjacent to a continuously flowing natural stream wherein groundwater withdrawals have constituted the principal water usage for at least fifteen years preceding the date of the first hearing on the proposed designation of a basin.

(10.7) "Not nontributary groundwater" means groundwater located within those portions of the Dawson, Denver, Arapahoe, and Laramie-Fox Hills aquifers that are outside the boundaries of any designated groundwater basin in existence on January 1, 1985, the withdrawal of which will, within one hundred years, deplete the flow of a natural stream, including a natural stream as defined in sections 37-82-101 (2) and 37-92-102 (1)(b), at an annual rate of greater than one-tenth of one percent of the annual rate of withdrawal.

(10.9) "Oil and gas well" means a well permitted by the Colorado oil and gas conservation commission or a well authorized by a federal or tribal entity for the primary purpose of mining, including exploration or production, of petroleum products.

(11) "Person" means any individual, partnership, association, or corporation authorized to do business in the state of Colorado, or any political subdivision or public agency thereof, or any agency of the United States, making a beneficial use, or taking steps, or doing work preliminary to making a beneficial use of designated undergroundwaters of Colorado.

(12) "Private driller" means any individual, corporation, partnership, association, political subdivision, or public agency which operates as lessee or owner its own well drilling rig and equipment and which digs, drills, redrills, cases, recases, deepens, or excavates a well upon the property of such entity.

(12.5) "Quarter-quarter" means a fourth of a fourth of a section of land and is equal to approximately forty acres.

(12.7) "Replacement plan" means a detailed program to increase the supply of water available for beneficial use in a designated groundwater basin or portion thereof for the purpose of preventing material injury to other water rights by the development of new points of diversion, by pooling of water resources, by water exchange projects, by providing substitute supplies of water, by the development of new sources of water, or by any other appropriate means consistent with the rules adopted by the commission. "Replacement plan" does not include the salvage of designated groundwater by the eradication of phreatophytes, nor does it include the use of precipitation water collected from land surfaces that have been made impermeable, thereby increasing the runoff, but not adding to the existing supply of water.

(13) "Replacement well" means a new well which replaces an existing well and which shall be limited to the yield of the original well and shall take the date of priority of the original well, which shall be abandoned upon completion of the new well.

(14) "Resident agriculturist" means a bona fide farmer or rancher residing in the designated groundwater basin whose major source of income is derived from the production and sale of agricultural products.

(15) "State engineer" means the state engineer of Colorado or any person deputized by him in writing to perform a duty or exercise a right granted in this article.

(16) "Subdivision" means an area within a groundwater basin.

(17) "Supplemental well" means any well drilled and used, in addition to an original well or other diversion, for the purpose of obtaining the quantity of the original appropriation of the original well, which quantity can no longer be obtained from the original well.

(18) "Taxpaying elector" means a person qualified to vote at general elections in Colorado, who owns real or personal property within the district and has paid ad valorem taxes thereon in the twenty months immediately preceding a designated time or event, which property is subject to taxation at the time of any election held under the provisions of this article or at any other time in reference to which the term "taxpaying elector" is used. A person who is obligated to pay taxes under a contract to purchase real property in the district shall be considered an owner. The ownership of any property subject to the payment of a specific ownership tax on a motor vehicle or trailer or of any other excise or property tax other than general ad valorem property taxes shall not constitute the ownership of property subject to taxation as provided in this article.

(19) "Underground water" and "groundwater" are used interchangeably in this article and mean any water not visible on the surface of the ground under natural conditions.

(20) "Waste" means causing, suffering, or permitting any well to discharge water unnecessarily above or below the surface of the ground.

(21) (a) "Well" means any structure or device used for the purpose or with the effect of obtaining groundwater for beneficial use from an aquifer. Well includes an augmentation well that diverts groundwater tributary to the South Platte river and delivers it to a surface stream, ditch, canal, reservoir, or recharge facility to replace out-of-priority stream depletions, or to meet South Platte river compact obligations, either directly or by recharge accretions, as part of a plan for augmentation approved by the water judge for water division 1 or a substitute water supply plan approved pursuant to section 37-92-308.

(b) "Well" does not include a naturally flowing spring or springs where the natural spring discharge is captured or concentrated by installation of a near-surface structure or device less than ten feet in depth located at or within fifty feet of the spring or springs' natural discharge point and the water is conveyed directly by gravity flow or into a separate sump or storage, if the owner obtains a water right for such structure or device as a spring pursuant to article 92 of this title.

(22) "Well driller" means any individual, corporation, partnership, association, political subdivision, or public agency which digs, drills, cases, recases, deepens, or excavates a well either by contract or for hire or for any consideration whatsoever.



§ 37-90-104. Commission - organization - expenses

(1) There is created a ground water commission to consist of twelve members, nine of whom shall be appointed by the governor and confirmed by the senate.

(2) The appointed members of the commission holding office as of July 1, 1971, shall continue in office for the term of their appointment and until their successors are appointed.

(3) (a) All appointments to the commission shall be for four-year terms, except those made to fill vacancies, which shall be for the remainder of the term vacated.

(b) Appointments made after July 1, 1971, as terms expire or are vacated, shall be made so that the commission includes six members who are resident agriculturists of designated groundwater basins, with no more than two resident agriculturists from the same groundwater basin to be members of the commission at the same time; one member who shall be a resident agriculturist and who shall be appointed from water division 3; and two residents of the state who shall represent municipal or industrial water users of the state, one of whom shall be appointed from the area west of the continental divide.

(4) In addition to the appointed members, the executive director of the department of natural resources shall be a voting member, and the state engineer, and the director of the Colorado water conservation board shall be nonvoting members of the commission. Six voting members shall constitute a quorum at any regularly or specially called meeting of the commission, and a majority vote of those present shall rule. The commission shall establish and maintain a schedule of at least four general meetings each year. The chairman, at his discretion, or two members may call special meetings of the commission to dispose of accumulated business.

(5) Members of the commission shall be paid no compensation but shall be paid actual necessary expenses incurred by them in the performance of their duties as members thereof and a per diem of fifty dollars per day while performing official duties, not to exceed two thousand four hundred dollars in any year.

(6) The commission shall biennially select a chair and vice-chair from among the appointed members. The state engineer shall be ex officio the executive director of the commission and shall carry out and enforce the decisions, orders, and policies of the commission. The commission may delegate to the executive director the authority to perform any of the functions of the commission as set forth in this article except the determination of a designated groundwater basin as set forth in section 37-90-106 and the creation of ground water management districts. If any person is dissatisfied with any action of the executive director under the exercise of the powers delegated by the commission, the person may appeal said action to the commission, which shall hear the person's appeals as specified in sections 37-90-113 and 37-90-114.

(7) The provisions of section 24-6-402 (3)(a)(II), C.R.S., concerning imminent court action, as applied to the ground water commission and to any member, employee, contractor, agent, servant, attorney, or consultant thereof, shall not include any actions within the scope of sections 37-90-106 to 37-90-109 and section 37-90-111.



§ 37-90-105. Small capacity wells

(1) The state engineer has the authority to approve permits for the following types of wells and to allow the following types of rooftop precipitation collection systems in designated groundwater basins without regard to any other provisions of this article:

(a) Wells not exceeding fifty gallons per minute and used for no more than three single-family dwellings, including the normal operations associated with such dwellings but not including the irrigation of more than one acre of land;

(b) Wells not exceeding fifty gallons per minute and used for watering of livestock on range and pasture;

(c) (I) One well not exceeding fifty gallons per minute and used in one commercial business.

(II) To qualify as a "commercial business" under this paragraph (c), the business shall be:

(A) A business that will be operated by the well owner and that will have its own books, bank accounts, checking accounts, and separate tax returns;

(B) A business that will use water solely on the land indicated in the permit for the well and for the purposes stated in such permit;

(C) A business that will maintain its individual assets and will own or lease the property on which the well is to be located or where the business is operated;

(D) A business that will have its own contractual agreements for operation of the business;

(E) A business that agrees not to transfer a permit issued under this paragraph (c) to another entity that also holds a small capacity commercial well permit under this paragraph (c); and

(F) A business that agrees to notify any potential buyer that such buyer shall notify the state engineer of any change in ownership of such business within sixty days after any such change in ownership.

(d) Wells to be used exclusively for monitoring and observation purposes if said wells are capped and locked and used only to monitor water levels or for water quality sampling;

(e) Wells to be used exclusively for fire-fighting purposes if said wells are capped and locked and available for use only in fighting fires; or

(f) (I) Any system or method of collecting precipitation from the roof of a building that is used primarily as a residence and is not served by, whether or not connected to, a domestic water system that serves more than three single-family dwellings, but only if the use of the water so collected is limited to one or more of the following:

(A) Ordinary household purposes;

(B) Fire protection;

(C) The watering of poultry, domestic animals, and livestock on farms and ranches; or

(D) The irrigation of not more than one acre of gardens and lawns.

(II) On and after July 1, 2009, any person wishing to use a system or method of rooftop precipitation capture that meets the requirements of subparagraph (I) of this paragraph (f) shall comply with one of the following provisions:

(A) A person who has a well permit issued or recorded pursuant to this section and who intends to use a system or method of rooftop precipitation capture that qualifies under subparagraph (I) of this paragraph (f) shall file, on a form prescribed by the state engineer and consistent with this section, a notice and description of the system or method of rooftop precipitation capture to be used in conjunction with the well. No fee shall be charged for the filing of this form.

(B) A person who applies for a new well permit pursuant to paragraph (a) of this subsection (1) and who intends to use a system or method of rooftop precipitation capture that qualifies under subparagraph (I) of this paragraph (f) shall include on the well permit application a description of the system or method of rooftop precipitation capture to be used in conjunction with the well. An applicant under this sub-subparagraph (B) shall pay the well permit application fee pursuant to sub-subparagraph (C) of subparagraph (I) of paragraph (a) of subsection (3) of this section; however, such applicant shall not be required to pay any additional application fee for the rooftop precipitation collection system.

(C) A person who does not intend to construct and use a well, but would otherwise be entitled to the issuance of a well permit pursuant to paragraph (a) of this subsection (1), shall submit an application in the form and manner designated by the state engineer for a permit to install and use a system or method of rooftop precipitation capture and pay a fee in an amount to be determined by the state engineer. If the state engineer determines that the proposed system or method of rooftop precipitation capture meets the requirements of this paragraph (f), the state engineer shall issue a permit for the system or method, but not otherwise. The state engineer shall enforce the provisions of the permit in the same manner as the enforcement of any well permit issued pursuant to paragraph (a) of this subsection (1).

(III) A person using or legally entitled to use a well pursuant to paragraph (a) of this subsection (1) shall be allowed to collect rooftop precipitation pursuant to this paragraph (f) only for use by the same dwellings that are or would be served by the well and subject to all of the limitations on use contained in the well permit or, in the absence of a well permit, the well permit to which the person would be legally entitled, as determined by the state engineer or as otherwise limited by the board of a groundwater management district pursuant to subsection (7) of this section.

(2) The state engineer has the authority to adopt rules in accordance with section 24-4-103, C.R.S., to carry out the provisions of this section. Any party adversely affected or aggrieved by a rule adopted by the state engineer may seek judicial review of such action pursuant to section 24-4-106, C.R.S.

(3) (a) (I) (A) and (B) Repealed.

(C) Effective July 1, 2006, wells of the type described in this section may be constructed only upon the issuance of a permit in accordance with the provisions of this section. A fee of one hundred dollars shall accompany any application for a new well permit under this section. A fee of sixty dollars shall accompany any application for a replacement well of the type described in subsection (1) of this section.

(II) Notwithstanding the amount specified for any fee in subparagraph (I) of this paragraph (a), the commission by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(b) Beginning on August 5, 1998, the state engineer shall not approve a permit for a small capacity well with an annual volume of use in excess of five acre-feet, unless the well is located in a ground water management district that has adopted rules that allow an annual volume in excess of five acre-feet. This limitation shall not apply to a replacement permit for a well where the original permit allows an annual volume of use in excess of five acre-feet or to a permit for a well covered by the provisions of subsection (4) of this section where the actual annual volume of use was in excess of five acre-feet.

(c) If the application is made pursuant to this section for a well that will be located in a subdivision, as defined in section 30-28-101 (10), C.R.S., and approved on or after June 1, 1972, pursuant to article 28 of title 30, C.R.S., for which the water supply plan has not been recommended for approval by the state engineer, the cumulative effect of all such wells in the subdivision shall be considered in determining material injury, and the state engineer shall deny the application if it is determined that the proposed well will cause material injury to existing water rights.

(d) (I) If any person wishes to replace an existing well of the type described in subsection (1) of this section, such person shall file an application pursuant to this subsection (3) for the construction of a well and shall state in such application such person's intent to abandon the existing well that is to be replaced.

(II) If such a replacement well will not change the amount or type of use of water that can lawfully be made by means of the existing well, a permit to construct and use the replacement well shall be issued, and the existing well shall be abandoned within ninety days after the completion of the replacement well.

(e) (I) Repealed.

(II) Effective July 1, 2006, wells for which permits have been granted or may be granted shall be constructed within two years after the permit is issued, which time may be extended for successive years at the discretion of the state engineer for good cause shown.

(4) (a) (I) Repealed.

(II) Effective July 1, 2006, any wells of the type described by this section that were put to beneficial use prior to May 8, 1972, and any wells that were used exclusively for monitoring and observation purposes prior to August 1, 1988, not of record in the office of the state engineer, may be recorded in that office upon written application, payment of a processing fee of one hundred dollars, and permit approval. The record shall include the date the water is claimed to have been first put to beneficial use.

(b) Any owner of an existing well that was constructed prior to May 8, 1972, or has a well permit issued prior to January 1, 1996, under the provisions of this section, and that was put to beneficial use for watering livestock in a confined animal-feeding operation prior to January 1, 1996, and has been used for that purpose, may apply by December 31, 1999, to obtain a new permit for that well up to the extent of its beneficial use prior to January 1, 1996, for watering livestock in that commercial business pursuant to paragraph (c) of subsection (1) of this section. Such well shall be in addition to the one commercial business well allowed in paragraph (c) of subsection (1) of this section. Such an application shall include a sixty dollar filing fee and shall provide documentation of the annual volume of water put to beneficial use from the well. The state engineer shall have the authority to determine the adequacy of the submitted information for the purpose of approving completely, approving in part, or denying the application. Permits issued after January 1, 1996, up to August 5, 1998, shall remain valid thereafter according to the terms and conditions of those permits.

(5) The state engineer shall act upon an application filed under this section within forty-five days after such filing and shall support the ruling with a written statement of the basis therefor.

(6) (a) Any person aggrieved by a decision of the state engineer granting or denying an application under this section may request a hearing before the state engineer pursuant to section 24-4-104, C.R.S. The state engineer may, in the state engineer's discretion, have such hearings conducted before such agent as it may designate for a ruling in the matter. Any party who seeks to reverse or modify the ruling of the agent of the state engineer may file an appeal to the state engineer pursuant to section 24-4-105, C.R.S.

(b) Any party aggrieved by a final decision of the state engineer granting or denying an application filed under this section may within thirty days after such decision file a petition for review with the district court in the county in which the well is located. Upon receipt of such petition, the designated groundwater judge for the basin in which the well is located shall conduct such hearings, pursuant to section 24-4-106, C.R.S., as necessary to determine whether or not the decision of the state engineer shall be upheld. In any case in which the state engineer's decision is reversed, the judge shall order the state engineer to grant or deny the application, as such reversal may require, and may specify such terms and conditions as are appropriate.

(7) (a) The board of a groundwater management district may adopt rules that further restrict the issuance of small capacity well permits and use of rooftop precipitation collection systems or graywater treatment works. In addition, the board of a groundwater management district may adopt rules that expand the acre-foot limitations for small capacity wells set forth in this section. However, the board of a groundwater management district shall not allow an annual volume of more than eighty acre-feet for any small capacity well.

(b) The board may institute its rules only after a public hearing. The board shall publish notice of the hearing, stating the time and place of the hearing and describing, in general terms, the rules proposed. Within sixty days after the hearing, the board shall announce the rules adopted and shall publish notice of the action. In addition, the board shall mail, within five days after the adoption of the rules, a copy of the rules to the state engineer.

(c) Any party adversely affected or aggrieved by a rule may, not later than thirty days after the last date of publication, initiate judicial review in accordance with section 24-4-106, C.R.S.; except that venue for judicial review of the rule must be in the district court for the county in which the office of the groundwater management district is located.

(8) A person withdrawing water from a well pursuant to paragraph (a) or (c) of subsection (1) of this section may use graywater through use of a graywater treatment works, as those terms are defined in section 25-8-103 (8.3) and (8.4), C.R.S., in compliance with the requirements of section 25-8-205 (1)(g), C.R.S. Any limitations on use set forth in the well permit apply to the use of graywater.



§ 37-90-106. Determination of designated groundwater basins - exception - legislative declaration - repeal

(1) (a) The commission shall, from time to time as adequate factual data become available, determine designated groundwater basins and subdivisions thereof by geographic description. If factual data obtained after the designation of a groundwater basin justify, the commission may alter the boundaries or description of that designated groundwater basin by adding lands to the basin. After a determination of a designated groundwater basin becomes final, the commission may alter the boundaries to exclude lands from that basin only if factual data justify the alteration and the alteration would not exclude from the designated groundwater basin any well for which a conditional or final permit to use designated groundwater has been issued. The general assembly hereby finds, determines, and declares that allowing alterations to exclude lands from a designated groundwater basin only under such circumstances as set forth in this paragraph (a) reaffirms, rather than alters, the general assembly's original intent that there be a cut-off date beyond which the legal status of groundwater included in a designated groundwater basin cannot be challenged, and that such cut-off date was intended to be the date of finality for the original designation of the basin. After this cut-off date has passed, any request to exclude wells that are permitted to use designated groundwater from an existing groundwater basin shall constitute an impermissible collateral attack on the original decision to designate the basin.

(a.5) Nothing in Senate Bill 10-052, enacted in 2010, shall affect litigation brought under this section that is pending on January 1, 2010.

(b) In making such determinations the commission shall make the following findings:

(I) The name of the aquifer within the proposed designated basin;

(II) The boundaries of each aquifer being considered;

(III) The estimated quantity of water stored in each aquifer;

(IV) The estimated annual rate of recharge;

(V) The estimated use of the groundwater in the area.

(2) If the source is an area of use exceeding fifteen years as defined in section 37-90-103 (6), the commission shall list those users who have been withdrawing water during the fifteen-year period, the use made of the water, the average annual quantity of water withdrawn, and the year in which the user began to withdraw water.

(3) Before determining or altering the boundaries of a designated groundwater basin or subdivisions thereof, the state engineer shall prepare and file in his office a map clearly showing all lands included therein, together with a written description thereof sufficient to apprise interested parties of the boundaries of the proposed basin or subdivisions thereof. The commission shall publish the same and hold a hearing thereon. Following such hearing, the commission shall enter an order to either create the proposed designated groundwater basin, to include modification of the proposed boundaries, if any, or dismiss the original proposal, according to the factual information presented or available.

(4) (a) The commission shall not, after May 23, 1983, determine as part of any designated groundwater basin any groundwater within the Dawson-Arkose, Denver, Arapahoe, or Laramie-Fox Hills formations which was located outside the boundaries of any designated groundwater basin that was in existence on January 1, 1983.

(b) (I) However, the commission may determine as a part of any designated groundwater basin any groundwater in the Crow Creek drainage area in Weld county, upstream from the confluence of Crow Creek and Little Crow Creek, within the Laramie-Fox Hills formation when the Laramie-Fox Hills formation is not overlaid by the Dawson-Arkose, Denver, or Arapahoe formations.

(II) If, upon receipt by the state engineer of the findings of the Laramie-Fox Hills study, as authorized by Senate Bill 250, 1985 legislative session, that the upper Crow Creek drainage area in Weld county, upstream from the confluence of Crow Creek and Little Crow Creek, within the Laramie-Fox Hills formation when the Laramie-Fox Hills formation is not overlaid by the Dawson-Arkose, Denver, or Arapahoe formations should not be a designated groundwater basin, this paragraph (b) is repealed.



§ 37-90-107. Application for use of groundwater - publication of notice - conditional permit - hearing on objections - well permits

(1) Any person desiring to appropriate groundwater for a beneficial use in a designated groundwater basin shall make application to the commission in a form to be prescribed by the commission. The applicant shall specify the particular designated groundwater basin or subdivision thereof from which water is proposed to be appropriated, the beneficial use to which it is proposed to apply such water, the location of the proposed well, the name of the owner of the land on which such well will be located, the estimated average annual amount of water applied for in acre-feet, the estimated maximum pumping rate in gallons per minute, and, if the proposed use is irrigation, the description of the land to be irrigated and the name of the owner thereof, together with such other reasonable information as the commission may designate on the form prescribed. The amount of water applied for shall only be utilized on the land designated on the application. The place of use shall not be changed without first obtaining authorization from the ground water commission.

(2) Upon the filing of such application, a preliminary evaluation shall be made to determine if the application may be granted. If the application can be given favorable consideration by the ground water commission under existing policies, then, within thirty days, the application shall be published.

(3) After the expiration of the time for filing objections, if no such objections have been filed, the commission shall, if it finds that the proposed appropriation will not unreasonably impair existing water rights from the same source and will not create unreasonable waste, grant the said application, and the state engineer shall issue a conditional permit to the applicant within forty-five days after the expiration of the time for filing objections or within forty-five days after the hearing provided for in subsection (4) of this section to appropriate all or a part of the waters applied for, subject to such reasonable conditions and limitations as the commission may specify.

(4) If objections have been filed within the time in said notice specified, the commission shall set a date for a hearing on the application and the objections thereto and shall notify the applicants and the objectors of the time and place. Such hearing shall be held in the designated groundwater basin and within the district, if one exists, in which the proposed well will be located or at such other place as may be designated by the commission for the convenience of, and as agreed to by, the parties involved. If after such hearing it appears that there are no unappropriated waters in the designated source or that the proposed appropriation would unreasonably impair existing water rights from such source or would create unreasonable waste, the application shall be denied; otherwise, it shall be granted in accordance with subsection (3) of this section. The commission shall consider all evidence presented at the hearing and all other matters set forth in this section in determining whether the application should be denied or granted.

(5) In ascertaining whether a proposed use will create unreasonable waste or unreasonably affect the rights of other appropriators, the commission shall take into consideration the area and geologic conditions, the average annual yield and recharge rate of the appropriate water supply, the priority and quantity of existing claims of all persons to use the water, the proposed method of use, and all other matters appropriate to such questions. With regard to whether a proposed use will impair uses under existing water rights, impairment shall include the unreasonable lowering of the water level, or the unreasonable deterioration of water quality, beyond reasonable economic limits of withdrawal or use. If an application for a well permit cannot otherwise be granted pursuant to this section, a well permit may be issued upon approval by the ground water commission of a replacement plan that meets the requirements of this article and the rules adopted by the commission. A replacement plan shall not be used as a vehicle for avoiding limitations on existing wells, including but not limited to restrictions on change of well location. Therefore, before approving any replacement plan that includes existing wells, the commission shall require independent compliance with all rules governing those existing wells in addition to compliance with any guidelines or rules governing replacement plans.

(5.5) A person withdrawing water from a well pursuant to subsection (3) of this section may use graywater through use of a graywater treatment works, as those terms are defined in section 25-8-103 (8.3) and (8.4), C.R.S., in compliance with the requirements of section 25-8-205 (1)(g), C.R.S. Any limitations on use set forth in the well permit, or in the provisions of any approved replacement plan, apply to the use of graywater.

(6) (a) (I) No person shall, in connection with the extraction of sand and gravel by open mining as defined in section 34-32-103 (9), C.R.S., expose designated groundwater to the atmosphere unless said person has obtained a well permit from the ground water commission. If an application for such a well permit cannot otherwise be granted pursuant to this section, a well permit shall be issued upon approval by the ground water commission of a replacement plan which meets the requirements of this article, pursuant to the guidelines or rules and regulations adopted by the commission.

(II) Any person who extracted sand and gravel by open mining and exposed groundwater to the atmosphere after December 31, 1980, shall apply for a well permit pursuant to this section and, if applicable, shall submit a replacement plan prior to July 15, 1990.

(b) If any designated groundwater was exposed to the atmosphere in connection with the extraction of sand and gravel by open mining as defined in section 34-32-103 (9), C.R.S., prior to January 1, 1981, no such well permit or replacement plan shall be required to replace depletions from evaporation; except that the burden of proving that such designated groundwater was exposed prior to January 1, 1981, shall be upon the party claiming the benefit of this exception.

(c) Any person who has reactivated or reactivates open mining operations which exposed designated groundwater to the atmosphere but which ceased activity prior to January 1, 1981, shall obtain a well permit and shall apply for approval of a replacement plan or a plan of substitute supply pursuant to paragraph (a) of this subsection (6).

(d) In addition to the well permit filing fee required by section 37-90-116, the commission shall collect the following fees for exposing groundwater to the atmosphere for the extraction of sand and gravel by open mining:

(I) For persons who exposed groundwater to the atmosphere on or after January 1, 1981, but prior to July 15, 1989, one thousand five hundred ninety-three dollars; except that, if such plan is filed prior to July 15, 1990, as required by subparagraph (II) of paragraph (a) of this subsection (6), the filing fee shall be seventy dollars if such plan includes ten acres or less of exposed groundwater surface area or three hundred fifty dollars if such plan includes more than ten acres of exposed groundwater surface area;

(II) For persons who expose groundwater to the atmosphere on or after July 15, 1989, one thousand five hundred ninety-three dollars regardless of the number of acres exposed. In the case of new mining operations, such fee shall cover two years of operation of the plan.

(III) For persons who reactivated or who reactivate mining operations that ceased activity prior to January 1, 1981, and who enlarge the surface area of any gravel pit lake beyond the area it covered before the cessation of activity, one thousand five hundred ninety-three dollars;

(IV) For persons who request renewal of an approved substitute water supply plan prior to the expiration date of the plan, two hundred fifty-seven dollars regardless of the number of acres exposed;

(V) For persons whose approved substitute water supply plan has expired and who submit a subsequent plan, one thousand five hundred ninety-three dollars regardless of the number of acres exposed. An approved plan shall be considered expired if the applicant has not applied for renewal before the expiration date of the plan. The state engineer shall notify the applicant in writing if the plan is considered expired.

(VI) For persons whose proposed substitute water supply plan was disapproved and who submit a subsequent plan, one thousand five hundred ninety-three dollars regardless of the number of acres exposed. The state engineer shall notify the applicant in writing of disapproval of a plan.

(e) Excluding the well permit filing fee required by section 37-90-116 (2), the state treasurer shall credit all fees collected with a replacement plan to the water resources cash fund created in section 37-80-111.7 (1).

(f) A person who has obtained a reclamation permit pursuant to section 34-32-112, C.R.S., shall be allowed to apply for a single well permit and to submit a single replacement plan for the entire acreage covered by the reclamation plan without regard to the number of gravel pit lakes located within such acreage.

(g) Notwithstanding the amount specified for any fee in paragraph (d) of this subsection (6), the commission by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(7) (a) The commission shall allocate, upon the basis of the ownership of the overlying land, any designated groundwater contained in the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers. Permits issued pursuant to this subsection (7) shall allow withdrawals on the basis of an aquifer life of one hundred years. The commission shall adopt the necessary rules to carry out the provisions of this subsection (7).

(b) Any right to the use of groundwater entitling its owner or user to construct a well, which right was initiated prior to November 19, 1973, as evidenced by a current decree, well registration statement, or an unexpired well permit issued prior to November 19, 1973, shall not be subject to the provisions of paragraph (a) of this subsection (7).

(c) (I) (A) and (B) Repealed.

(C) Effective July 1, 2006, rights to designated groundwater in the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers to be allocated pursuant to paragraph (a) of this subsection (7) may be determined in accordance with the provisions of this section. Any person desiring to obtain such a determination shall make application to the commission in a form to be prescribed by the commission. A fee of sixty dollars shall be submitted with the application for each aquifer, which sum shall not be refunded. The application may also include a request for approval of a replacement plan if one is required under commission rules to replace any depletions to alluvial aquifers caused due to withdrawal of groundwater from the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers.

(II) The publication and hearing requirements of this section shall also apply to an application for determination of water rights pursuant to this subsection (7).

(III) Any such commission approved determination shall be considered a final determination of the amount of groundwater so determined; except that the commission shall retain jurisdiction for subsequent adjustment of such amount to conform to the actual local aquifer characteristics from adequate information obtained from well drilling or test holes.

(d) (I) (A) and (B) Repealed.

(C) Effective July 1, 2006, any person desiring a permit for a well to withdraw groundwater for a beneficial use from the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers shall make application to the commission on a form to be prescribed by the commission. A fee of one hundred dollars shall be submitted with the application, which sum shall not be refunded.

(II) A well permit shall not be granted unless a determination of groundwater to be withdrawn by the well has been made pursuant to paragraph (c) of this subsection (7).

(III) The application for a well permit shall also include a replacement plan if one is required under commission rules to replace any depletions to alluvial aquifers caused due to withdrawal of groundwater from the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers and the required plan has not been approved pursuant to paragraph (c) of this subsection (7). The publication and hearing requirements of this section shall apply to an application for such a replacement plan.

(IV) The annual amount of withdrawal allowed in any well permits issued under this subsection (7) shall be less than or equal to the amount determined pursuant to paragraph (c) of this subsection (7) and may, if so provided by any such determination, provide for the subsequent adjustment of such amount to conform to the actual aquifer characteristics encountered upon drilling of the well or test holes.

(8) The commission shall have the exclusive authority to issue or deny well permits under this section. The commission shall consider any recommendation by groundwater management districts concerning well permit applications under this section.



§ 37-90-107.5. Replacement plans

Any person desiring to obtain an approval of a replacement plan within the boundaries of a designated groundwater basin pursuant to the provisions of this article shall make an application to the commission in a form prescribed by the commission. The applicant shall also submit a summary of the application to the commission for publication. If the commission determines the application to be complete, it shall be published pursuant to section 37-90-112 within sixty days after the filing of such an application. If an objection is filed, a hearing shall be held pursuant to section 37-90-113. The commission shall approve the replacement plan if the commission determines that the replacement plan meets the requirements of this article and rules adopted by the commission. A replacement plan shall not be used as a vehicle for avoiding limitations on existing wells, including but not limited to restrictions on change of well location. Therefore, before approving any replacement plan that includes existing wells, the commission shall require independent compliance with all rules governing those existing wells in addition to compliance with any guidelines or rules governing replacement plans.



§ 37-90-108. Final permit - evidence of well construction and beneficial use - limitations

(1) (a) After having received a conditional permit to appropriate designated groundwater, the applicant, within one year from the date of the issuance of said permit, shall construct the well or other works necessary to apply the water to a beneficial use.

(b) The applicant, upon completion of the well, shall furnish information to the commission, in the form prescribed by the commission, as to the depth of the well, the water-bearing formations intercepted by the well, and the maximum sustained pumping rate in gallons per minute.

(c) If the well described in the conditional permit is not constructed within one year from the date of the issuance of the conditional permit as provided in this subsection (1), the conditional permit shall expire and be of no force or effect; except that, upon a showing of good cause, the commission may grant one extension of time only for a period not to exceed one year. If the well has been constructed timely but the completion information required by this subsection (1) has not been furnished to the commission, the procedures specified in subsection (6) of this section shall apply.

(2) (a) If the well or wells described in a conditional permit have been constructed in compliance with subsection (1) of this section, the applicant, within three years after the date of the issuance of said permit, shall furnish by sworn affidavit, in the form prescribed by the commission, evidence that water from such well or wells has been put to beneficial use; except that this paragraph (a) does not apply to a well described in a conditional permit to withdraw designated groundwater from the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers.

(b) Such affidavit shall be prima facie evidence of the matters contained therein but shall be subject to objection by others, including groundwater management districts, claiming to be injured thereby and to such verification and inquiry as the commission shall consider appropriate in each particular case.

(c) If such required affidavit is not furnished to the commission within the time and as provided in this subsection (2), the conditional permit shall expire and be of no force or effect except as provided in subsection (4) of this section.

(d) If the well described in a conditional permit issued to withdraw designated groundwater from the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers has been constructed in compliance with subsection (1) of this section, the applicant shall file a notice with the commission of commencement of beneficial use on a form prescribed by the commission within thirty days after the first beneficial use of any water withdrawn from the well.

(3) (a) (I) To the extent that the commission finds that water has been put to a beneficial use and that the other terms of the conditional permit have been complied with and after publication of the information required in the final permit, as provided in section 37-90-112, the commission shall order the state engineer to issue a final permit to use designated groundwater, containing such limitations and conditions as the commission deems necessary to prevent waste and to protect the rights of other appropriators. In determining the extent of beneficial use for the purpose of issuing final permits, the commission may use the same criteria for determining the amount of water used on each acre that has been irrigated that is used in evaluating the amount of water available for appropriation under section 37-90-107. This subparagraph (I) does not apply to a well described in a conditional permit issued to withdraw designated groundwater from the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers.

(II) A final permit is not required to be issued for a well described in a conditional permit to withdraw designated groundwater from the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers. For such a well, a conditional permit, subject to the conditions of issuance of such a permit, shall be considered a final determination of a well's water right if the well is in compliance with all other applicable requirements of this article.

(b) In determining the extent of beneficial use prior to the issuance of a final permit, the commission may either increase or decrease the quantity of water and the amount of irrigated acreage, if any, according to the evidence presented to the commission, but no increase shall be permitted which will increase the quantity of water beyond that authorized by the original decree, conditional permit, registration statement, or other well permit issued prior to basin designation or which otherwise will unreasonably affect the rights of other appropriators.

(c) Any owner of an existing valid conditional permit issued before July 1, 1978, may file with the commission an amended statement of beneficial use, in the form prescribed by the commission, on or before December 31, 1979, and not thereafter, if any such change occurred and was approved on or before August 5, 1977.

(4) The procedural requirement that a statement of beneficial use shall be filed shall apply to all permits wherein the water was put to beneficial use since May 17, 1965. If information pertaining to completion of the well as required in subsection (1) of this section has been received but evidence that water has been placed to beneficial use has not been received as of three years after the date of issuance of the conditional permit, the commission shall so notify the applicant by certified mail. The notice shall give the applicant the opportunity to submit proof that the water was put to beneficial use prior to three years after the date of issuance of the conditional permit. The proof must be received by the commission within twenty days after receipt of the notice by the applicant, and, if the conditional permit was issued on or after July 14, 1975, the proof must be accompanied by a filing fee of thirty dollars. If the commission finds the proof to be satisfactory, the conditional permit shall remain in force and effect. The commission shall consider any records of the commission and any evidence provided to the commission and all other matters set forth in this section in determining whether the conditional permit should remain in force and effect.

(5) (a) All final permits must set forth the following information as a minimum:

(I) The priority date;

(II) The name of the claimant;

(III) The quarter-quarter in which the well is located;

(IV) The maximum annual volume of the appropriation in acre-feet per year;

(V) The maximum pumping rate in gallons per minute; and

(VI) The maximum number of acres that have been irrigated, if used for irrigation.

(b) Notwithstanding any rule of law to the contrary other than a change of use case under section 37-90-111 (1)(g), once the state engineer issues a final permit for the withdrawal of designated groundwater pursuant to this section, a reduction in the amount of water used pursuant to the permit due to the conservation of water is not grounds to reduce:

(I) The maximum annual volume of the appropriation in acre-feet per year;

(II) The maximum pumping rate in gallons per minute; or

(III) The maximum number of acres that have been irrigated, if used for irrigation.

(6) The procedural requirement that the well completion information required by subsection (1) of this section be furnished to the commission shall apply to all permits issued after May 17, 1965. If the well has been constructed within twenty-four months after the date of issuance of the permit where the permit was issued before June 7, 1979, or within twelve months after the date of issuance of the permit where the permit was issued on or after June 7, 1979, or by the expiration date of the permit, including any extension, but the completion information has not been furnished to the commission within six months after said allowable time for the well completion, the commission shall so notify the applicant by certified mail. The notice shall give the applicant the opportunity to submit proof that the well was completed within the time specified above or by the expiration date of the permit and to submit the information required by subsection (1) of this section and a showing that, due to excusable neglect, inadvertence, or mistake, the applicant failed to submit the evidence and information on time. The proof and information must be received by the commission within twenty days after receipt of the notice by the applicant and must be accompanied by a filing fee of thirty dollars. If the commission finds the proof to be satisfactory, the permit shall remain in force and effect. The commission shall consider any records of the commission and any evidence provided to the commission and all other matters set forth in this section in determining whether the permit should remain in force and effect.

(7) Notwithstanding the amount specified for any fee in this section, the commission by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 37-90-109. Priority - discontinuance orders - grounds

(1) Priority of claims for the appropriation of designated groundwater shall be determined by the doctrine of prior appropriation. All claims based on actual taking of designated groundwater for beneficial use prior to May 17, 1965, shall be determined by the doctrine of prior appropriation and shall relate back to the date of placing designated groundwater to beneficial use. All claims for the beneficial use of designated groundwater initiated after May 17, 1965, shall relate back to the date of filing of an application with the commission, unless such application is rejected.

(2) In order to establish priority of a claim to appropriate designated groundwater which has existed prior to May 17, 1965, a priority date shall be awarded to each well based upon the time the water was first applied to a beneficial use. The date shown in the records now filed in the state engineer's office shall be prima facie evidence of the date the water was first applied to beneficial use. All wells constructed as replacements for or as supplements to original wells for the same beneficial use shall be considered as a unit and awarded a priority date of the earliest well.

(3) As soon as practical after the establishment of a designated groundwater basin, the commission shall establish tentative priority dates for the respective wells within such designated groundwater basin, or subdivisions thereof, in accordance with the information contained in its files. The commission may require such additional information from the well claimant as will permit it to make a proper determination of the priority date and may request such other information as is required to be set forth in a final permit pursuant to section 37-90-108 (5). If the claimant fails or refuses to furnish the requested information within a period of thirty days, the commission may proceed to make a determination from the records available.

(4) After establishing the proposed priority date and after receiving the information required by section 37-90-108 (5) for the final permit on claims for the beneficial use of designated groundwater, the commission shall order the state engineer to issue a final permit to appropriate designated groundwater in the manner and pursuant to the standards set forth in section 37-90-108 for final permits; except that a final permit is not required to be issued for a well described in a conditional permit issued on or after July 1, 1991, to withdraw designated groundwater from the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers and except that this section shall not apply to any final priority lists established by the commission prior to January 1, 1985, and any final permits issued pursuant to said lists.

(5) and (6) Repealed.



§ 37-90-110. Powers of the state engineer

(1) In the administration and enforcement of this article and in the effectuation of the policy of this state to conserve its groundwater resources and for the protection of vested rights, the state engineer, either in the state engineer's own capacity or as the executive director of the commission, is empowered:

(a) To require all flowing wells to be equipped with valves so that the flow of water can be controlled;

(b) To require both flowing and nonflowing wells to be so constructed and maintained as to prevent the waste of groundwaters through leaky wells, casings, pipes, fittings, valves, or pumps, either above or below the land surface;

(c) To go upon all lands, both public and private, for the purpose of inspecting wells, pumps, casings, pipes, fittings, and measuring devices, including wells used or claimed to be used for domestic or stock purposes;

(d) To order the cessation of the use of a well pending the correction of any defect that the state engineer has ordered corrected;

(e) To commence actions to enjoin the illegal opening or excavation of wells or withdrawal or use of water therefrom and to appear and become a party to any action or proceeding pending in any court or administrative agency when it appears that the determination of such action or proceeding might result in depletion of the groundwater resources of the state contrary to the public policy expressed in this article or might injure vested rights of other appropriators;

(f) To take such action as may be required to enforce compliance with any regulation, control, or order promulgated pursuant to the provisions of this article;

(g) To issue to the owners or users of wells pumping designated groundwater in the state such orders as are necessary to implement the provisions of this section and section 37-90-111. In addition to any other method of giving notice, the mailing of the order in a certified letter to the well owner or operator, together with the posting of a written order, in plain sight, at the well head, shall be considered sufficient notice of the order of the state engineer, and, when so posted, the order shall be effective from the time of posting.

(h) To administer the movement of water involved in any commission-issued replacement plan or plan for augmentation involving designated groundwater. In such administration, the state engineer shall issue such orders as are necessary and appropriate.

(i) To order any person supplying energy used to pump designated groundwater to provide, at reasonable times, records of energy used to pump groundwater. The state engineer may exercise this authority only in connection with an alleged violation of this article. Suppliers of energy used to pump groundwater shall not be required to maintain records of energy used to pump groundwater more than five years after the year in which the energy is consumed. Suppliers of energy used to pump groundwater shall be held harmless from any and all civil or criminal liability with respect to the transfer of records pursuant to this section. Nothing contained in this paragraph (i) shall affect any reporting requirements of the public utilities commission pursuant to section 40-3-110, C.R.S. This paragraph (i) shall not apply to any person diverting by means of a well described in section 37-90-105 (1)(a).



§ 37-90-111. Powers of the ground water commission - limitations

(1) In the administration and enforcement of this article and in the effectuation of the policy of this state to conserve its designated groundwater resources and for the protection of vested rights and except to the extent that similar authority is vested in groundwater management districts pursuant to section 37-90-130 (2), the ground water commission is empowered:

(a) To supervise and control the exercise and administration of all rights acquired to the use of designated groundwater. In the exercise of this power it may, by summary order, prohibit or limit withdrawal of water from any well during any period that it determines that such withdrawal of water from said well would cause unreasonable injury to prior appropriators; except that nothing in this article shall be construed as entitling any prior designated groundwater appropriator to the maintenance of the historic water level or any other level below which water still can be economically extracted when the total economic pattern of the particular designated groundwater basin is considered; and further except that no such order shall take effect until six months after its entry.

(b) To establish a reasonable groundwater pumping level in an area having a common designated groundwater supply. Water in wells shall not be deemed available to fill the water right therefor if withdrawal therefrom of the amount called for by such right would, contrary to the declared policy of this article, unreasonably affect any prior water right or result in withdrawing the groundwater supply at a rate materially in excess of the reasonably anticipated average rate of future recharge.

(c) To issue permits for the construction of replacement wells. Any permits issued shall set forth the conditions under which a well may be modified by a change of the well itself or the pumping equipment therefor, by the drilling of a replacement well, or otherwise, in order to make it possible for the owner of a well to obtain the water to which such owner may be entitled by virtue of his original appropriation.

(d) In the exercise of any of the powers or duties conferred by this section, to confer and consult with the board of directors of the ground water management district board in the affected area, if any such board exists, before promulgating any orders or regulations which would affect the district in general;

(e) To order the total or partial discontinuance of any diversion within a groundwater basin to the extent the water being diverted is not necessary for application to a beneficial use;

(f) In any area where a ground water management district has not been formed, to prescribe satisfactory and economical measuring methods for the measurement of water levels in and the amount of water withdrawn from wells and to require reports to be made at the end of each pumping season showing the date and water level at the beginning of the pumping season, the date and water level at the end of the pumping season, and showing any period of more than thirty days' cessation of pumping during such pumping season;

(g) Upon application therefor by any permit holder, to authorize a change in acreage served, volume of appropriation, place, time, or type of use of and by any water right, or of any well location, either conditional or final, granted under the authority of the commission but only upon such terms and conditions as will not cause material injury to the vested rights of other appropriators. No such change that increases the volume of appropriation beyond that authorized by the original decree, conditional permit, registration statement, or other well permit issued prior to basin designation shall be authorized, and no such change shall be approved until after publication of such application as provided in section 37-90-112; except that publication shall not be required to approve a temporary change pursuant to the rules adopted by the commission and except that publication shall not be required for replacement wells that are relocated no further than the maximum distance allowed by district rules and regulations without prior board approval or by commission policy where no district exists or where no district rule has been adopted.

(h) To adopt rules necessary to carry out the provisions of this article.

(2) No supplemental wells or alternate point of diversion wells shall be allowed in any area of any designated groundwater basin in which the proposed well or wells combined would deplete the aquifer in excess of the rate of depletion prescribed by the ground water commission or by the ground water management district rules and regulations.

(3) In the exercise of any of the powers or duties conferred by this section, the commission shall confer and consult with the board of directors of the ground water management district board in the affected areas, if any such board exists, before promulgating any orders or regulations which would affect the district in general, and shall request written recommendations from the board of any existing district within which the conditional or final permit has been issued, before taking final action on any request or application made pursuant to this section.

(4) In any area within a designated groundwater basin which has not been included within the boundaries of a ground water management district, the commission has the authority to exercise any power given by this article to the board of directors of a ground water management district, but, before instituting control measures pursuant to section 37-90-130, the commission shall follow the procedures set out in section 37-90-131.

(5) Notwithstanding any other provision of this article, the commission shall allocate, upon the basis of ownership of the overlying land, any designated groundwater contained in the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers. Permits issued pursuant to this subsection (5) shall allow withdrawals on the basis of an aquifer life of one hundred years.



§ 37-90-111.5. Well enforcement - injunction - fines

(1) (a) If an order of the ground water management district, commission, or state engineer issued pursuant to section 37-90-105, 37-90-107, 37-90-108, 37-90-110, or 37-90-130 (4) in relation to designated groundwater or pursuant to section 37-90-111 is not complied with, a ground water management district in its own name or the commission or state engineer in the name of the people of the state of Colorado, through the attorney general, shall apply to the district court in the county in which the water right or well is situated:

(I) For an injunction enjoining the person to whom such order was directed from continuing to violate the order. The term "injunction" includes a temporary restraining order and mandatory relief.

(II) To recover the civil penalties specified in paragraph (a) of subsection (5) of this section.

(b) In the proceeding, the prevailing party shall be entitled to the costs of the proceeding and reasonable attorney fees.

(2) In the case of an order with respect to the withdrawal of designated groundwater, the designated groundwater judge in ruling upon such injunction shall consider, depending on the basis for the order, whether the designated groundwater is being applied to a beneficial use, whether the withdrawal is causing or will cause injury to persons or entities owning or entitled to use water under vested water rights, and whether the withdrawal of designated groundwater is in violation of the statute; the rules adopted by the ground water management district, commission, or state engineer; or the well permit's terms and conditions. The commission, state engineer, and district shall coordinate enforcement actions to ensure that multiple actions are not filed with regard to the same violation or failure to comply.

(3) Any person who has an interest in the subject matter of such proceedings may intervene, if such intervention is timely and will not cause undue delay.

(4) In the case of a violation of an injunction issued under this section, the designated groundwater judge shall try and punish the offender for contempt of court. Such proceedings shall be in addition to, and not in lieu of, any other penalties and remedies, public or private, provided by law.

(5) (a) (I) Any person who diverts designated groundwater contrary to a valid order of the commission or state engineer issued pursuant to section 37-90-105, 37-90-107, 37-90-108, 37-90-110, or 37-90-111, or in violation of rules adopted by the commission or state engineer shall forfeit and pay a sum not to exceed five hundred dollars for each day such violation continues.

(II) Any person who, when required to do so by rules adopted by the ground water management district, commission, or state engineer, fails to submit data as to the amounts of designated groundwater pumped from a well, makes a false or fictitious report of the amounts of designated groundwater pumped from a well, falsifies any data as to amounts pumped from a well, makes a false or fictitious report of a power coefficient for a well, or falsifies any power coefficient test shall forfeit and pay a sum not to exceed five hundred dollars for each violation; except that this subparagraph (II) does not apply to an order issued pursuant to section 37-90-110 (1)(i).

(III) It is unlawful for any person not authorized by the well owner, commission, or state engineer to willfully interfere with any power meter, totalizing flow meter, or other device used to measure designated groundwater diversions. Any person who willfully damages a power meter, totalizing flow meter, or other device used to measure designated groundwater diversions or who tampers with or falsifies any record made or being made by any such power meter, totalizing flow meter, or other device shall forfeit and pay a sum not to exceed five hundred dollars for each violation.

(IV) This paragraph (a) shall not apply to any person diverting by means of a well described in section 37-90-105 (1)(a).

(b) The state engineer shall transmit all fines collected for violations of paragraph (a) of this subsection (5) to the state treasurer, who shall deposit them in the water resources cash fund created in section 37-80-111.7 (1); except that a ground water management district shall collect and retain the fines for a violation of an order or rule of the ground water management district.

(6) Any person required by a valid order of the ground water management district, commission, or state engineer, or by existing rules of the ground water management district, commission, or state engineer, to cease diversions of designated groundwater or replace depletions caused by diversions of designated groundwater, and whose failure to adhere to the order or rule results in the violation of an interstate compact, is liable for all direct, actual, and necessary expenses incurred by the state of Colorado in performing any action, including the purchase of water or payment of damages, necessary for the state of Colorado to remedy the violation of such compact. The ground water management district in its own name or the commission or state engineer in the name of the people of the state of Colorado, through the attorney general, shall apply to the district court in the county in which the water right or well is situated to recover such expenses. If the ground water management district, commission, or state engineer prevails, the court shall also award the costs of the proceeding and reasonable attorney fees.



§ 37-90-112. Notice - publication

(1) When any notice is required to be published under any section of this article, including notice of elections, it shall be deemed to mean a publication in a newspaper of general circulation in each of the counties concerned. Publication of all notices shall be once each week for two successive weeks. The notice shall state the hour and date of the commencement of hearings on the subject matter of the notice; the place at which the hearings will be held; the place where written objections may be filed; and the final date by which written objections will be received; or, if for an election, the date, hours, and polling places.

(2) All objections, either to the published notice or any matter contained therein, shall be in writing and shall briefly state the nature of the objection and shall be filed within the time and at the place designated in the notice.

(3) The time for filing any written objections to notices described in this article shall extend to thirty days following the last publication of the notice.



§ 37-90-113. Hearings

(1) Hearings on all matters to be heard by the commission shall be held within the boundaries of the designated groundwater basin and within the ground water management district, if one exists, in which the water rights directly involved are situated or at such other place as may be designated by the commission for the convenience of, and as agreed to by, the parties involved. The hearings shall be conducted before the commission under reasonable rules and regulations of procedure prescribed by it. All parties to the hearing, including the commission, have the right to subpoena witnesses, who shall be sworn by the chairman or acting chairman of the commission to testify under oath at the hearing. All parties to the hearing shall be entitled to be heard either in person or by attorney.

(2) In any hearings required to be conducted by the commission, it may, in its discretion, have such hearings conducted before such agent as it may designate, either alone or in conjunction with the appearance of the commission if the agent is technically qualified to conduct or assist in such hearings. Unless agreed otherwise by all parties to a hearing or unless ordered otherwise by the commission due to extenuating circumstances, a hearing pursuant to this section shall be held within one hundred eighty days after the filing of a request for such a hearing. Appeals of rulings of the agent designated by the commission shall be reviewed at any regular or special commission meeting at the location chosen by the commission for that meeting.

(3) At any hearing or proceedings conducted or authorized by the commission affecting any water rights, either existing or potential, within any ground water management district, the commission shall receive and fully consider the testimony and recommendations of the board of directors or authorized agents of said district, if such testimony and recommendations are offered on behalf of the affected district.

(4) In addition to any authority established by rule by the commission for commission matters to be referred to alternative dispute resolution, the commission or an agent designated by the commission pursuant to subsection (2) of this section may refer a matter before the commission to alternative dispute resolution pursuant to section 13-22-313.



§ 37-90-114. Other administrative hearings

Any person claiming to be injured within the boundaries of a designated groundwater basin by any act of the state engineer or commission under the provisions of this article, or the failure of the state engineer or commission to take any action under the provisions of this article, except as provided for the small capacity wells in section 37-90-105, shall file a written petition with the commission stating the basis of the alleged injury. Thereafter, only upon request by a petitioner and upon thirty-five days' written notice to any adverse party, the commission shall conduct a hearing upon the petition in the manner provided in section 37-90-113. If notice of any such act has been published pursuant to section 37-90-112 and no hearing has been requested pursuant to such notice, this section shall not be construed to create a subsequent or additional right to request a hearing concerning such act.



§ 37-90-115. Judicial review of actions of the ground water commission or the state engineer

(1) (a) Any party, including a ground water management district, adversely affected or aggrieved by any decision or act of the ground water commission, except for the adoption of rules, under the provisions of this article or by a decision or act of the state engineer under section 37-90-110 may take an appeal to the district court in the county wherein the water rights or wells involved are situated.

(b) (I) The notice of such appeal shall be served by the appellant upon the state engineer or the commission and all interested parties within thirty-five days after the notice of such decision or act and, unless such appeal is taken within said time, the action of the state engineer or the commission shall be final and conclusive. For purposes of service only, "all interested parties" shall be limited to those parties which appeared at, and were granted party status in, any administrative hearing held by the commission or state engineer concerning the decision or act from which the appeal is taken. If no administrative hearing has been held, notice of such appeal shall be given by publication pursuant to section 37-90-112.

(II) Notice of such appeal, proof of service, and docketing of the appeal in the district court shall be accomplished in the same manner as any other civil suit originally commenced in the district courts of this state. Costs shall be charged to the appellant as in any other civil suit.

(III) A district court shall review the commission's or state engineer's decision or action de novo, considering only evidence that was taken in the administrative proceeding appealed from and included in the record. The district court shall consider evidence in its determination of the matter if the evidence:

(A) Was wrongly excluded at the administrative proceeding; or

(B) Existed at the time of the administrative proceeding but was discovered after the administrative proceeding and, in the exercise of good faith and reasonable diligence, could not have been made available and offered at the administrative proceeding.

(IV) It is the duty of the commission or the state engineer, upon being served with a notice of appeal pursuant to this section, to transmit to the district court to which the appeal is taken the papers, maps, plats, field notes, orders, decisions, and other available data affecting the matter in controversy or certified copies thereof, which certified copies shall be admitted in evidence as of equal validity with the originals.

(V) For the purpose of maximizing continuity in the disposition of designated groundwater cases, on or before January 10 of each year, the supreme court shall designate or redesignate a designated groundwater judge for each designated groundwater basin, who shall be selected from a judicial district within which some part of that designated groundwater basin lies, and any vacancy that occurs during such year shall be filled by designation of the supreme court. The services of each designated groundwater judge shall be in addition to such judge's regular duties as a district judge but shall take priority over such regular duties, and the schedules of the district judges in each such judicial district shall be arranged and adjusted so that the designated groundwater judge shall be free to hear designated groundwater cases. All cases relating to designated groundwater which are filed in each judicial district shall be assigned to the designated groundwater judge, and all proceedings regarding said cases shall be heard by the designated ground water judge. If it becomes necessary during any year for the proper handling of designated groundwater cases in any judicial district, the supreme court shall designate one or more additional designated groundwater judges from that judicial district or may make temporary assignments of other judges to hear such cases.

(2) Any party adversely affected or aggrieved by a rule adopted by the ground water commission may take an appeal pursuant to section 24-4-106, C.R.S.



§ 37-90-116. Fees

(1) The state engineer or the commission shall collect the following fees:

(a) (I) Repealed.

(II) Effective July 1, 2006, with an application for the use of groundwater, one hundred dollars, which sum shall not be refunded.

(b) Repealed.

(c) (I) Repealed.

(II) Effective July 1, 2006, for issuing a permit to modify or replace an existing well, one hundred dollars.

(d) For making a copy of a document filed in his office, fifty cents per page or fraction thereof;

(e) For certifying copies of documents, records, or maps, two dollars for each certification;

(f) The actual expenses of publication, if any is required, which sums shall be promptly billed to the applicant and paid prior to the approval of any permit or other application, unless the commission requires the applicant to pay these expenses directly to the newspaper, and the applicant provides a proof of such payment to the commission. All fees for publication expenses collected by the state engineer or by the commission shall be transmitted to the state treasurer, who shall credit them to the water resources cash fund created in section 37-80-111.7 (1).

(g) With an objection to an application for the use of groundwater, ten dollars, which sum shall not be refunded;

(h) (I) Repealed.

(II) Effective July 1, 2006, with an application for any change in a well permit, whether conditional or final, submitted pursuant to section 37-90-111 (1)(g), one hundred dollars, which sum shall not be refunded.

(i) (I) Repealed.

(II) Effective July 1, 2006, with a request to extend the expiration date on a well permit, other than a well permit issued pursuant to section 37-90-105, sixty dollars.

(2) Departments and agencies of the state of Colorado that own and operate wells on state land are exempt from the payment of fees for applications for the use of groundwater or for a permit to construct a well.

(3) Notwithstanding the amount specified for any fee in subsection (1) of this section, the commission by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 37-90-117. Water conservation board - duties

The Colorado water conservation board has the power, and it is its duty, to investigate and determine the nature and extent of the groundwater resources of the state of Colorado. It is also the duty of said board to study and determine the effect, if any, of the withdrawal of groundwater upon aquifer supply and upon the surface flow of streams, and the information obtained thereby shall be made available to the state engineer and the ground water commission and any designated ground water management district. Nothing in this section shall be construed as impairing the authority of the state engineer, the ground water commission, or any ground water management district to make such investigation as it may find necessary or desirable to enable it to perform its duties under this article.



§ 37-90-118. Ground water management districts - formation

Within areas determined as designated groundwater basins by action of the commission in accordance with section 37-90-106, ground water management districts may be formed in the manner, and having the power, provided in sections 37-90-118 to 37-90-135; but no district shall be organized unless all groundwater aquifers containing designated groundwater within the geographic boundaries of the district have been included as a part of the district by the commission.



§ 37-90-119. Creation of districts - proposal - submission - changes - proposed boundaries

A proposal for the formation of a designated ground water management district must be first submitted to the ground water commission, which shall make a hydrologic, geographic, and geologic evaluation of the proposed boundaries and recommend any changes in such boundaries as are indicated by such evaluation. No further steps for the formation of such district shall be taken until the commission, in writing, gives its consent to the boundaries thereof. The commission shall give either its consent or disapproval of the proposed boundaries within ninety days after the proposal has been submitted to it.



§ 37-90-120. Management districts - petition - signatures required - filing

Following receipt of the consent required by section 37-90-119, a petition calling for formation of the proposed district may be filed with the commission. The petition shall be signed by not less than fifteen percent of the taxpaying electors within the proposed district.



§ 37-90-121. Management districts - petition - contents - minor defects - amendment

(1) The petition referred to in section 37-90-120 shall set forth:

(a) The name of the proposed district and boundaries thereof;

(b) A proposed division of the district into divisions as nearly equal in size as may be practicable, and considering the population thereof, each of which is to be represented by a director, who shall be a resident taxpaying elector in such division or reside within the designated groundwater basin within which the district is located and be a resident agriculturist who owns and actively farms or ranches land located within such division;

(c) The number of directors that the district shall have if formed, not less than five nor more than fifteen in number, together with the name and address of each of the proposed directors, the division to be represented by each of them, and their terms of office, which shall be so designated that approximately one-half of them shall expire on the first Tuesday in March of the second year after the organization of the district is completed, and the remainder of them on the first Tuesday in March of the fourth year after the organization of the district is completed;

(d) Where the offices of such proposed district are to be maintained; and

(e) A prayer that the organization of the district be submitted to a vote of the taxpaying electors as provided in section 37-90-124.

(2) No petition for the organization of a district with the requisite signatures shall be declared null and void on account of minor defects, but the commission may at any time, prior to final determination of the sufficiency thereof, permit the petition to be amended in form to conform to the facts. Several similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and shall together be regarded as one petition. All petitions, filed prior to the determination of the sufficiency of such petition, shall be considered as though filed with the first petition placed on file.



§ 37-90-122. Management district - petition - certification of signatures - hearing - notice - publication

The commission shall examine the petition, and, if it finds that it bears the requisite number of signatures and otherwise meets the stated requirements, it shall thereupon set a date for hearing upon such petition and shall cause notice of such hearing, together with a copy of such petition, to be published, the final publication being not less than ten days nor more than thirty days prior to the date set for such hearing. The cost of such publication shall be paid by the petitioners and shall be advanced by them prior to publication.



§ 37-90-123. Management districts - hearing - objections - change of boundaries

At the time set for such hearing, the commission shall examine the petition and hear objections thereto and may order changes in the boundaries thereof by the inclusion or removal of land therefrom upon finding that such change would be hydrologically, geologically, and geographically sound. The action of the commission may be reviewed by the district court in appeal proceedings filed within twenty days after its decision has been announced, which decision shall be announced within ninety days after the hearing.



§ 37-90-124. Election on organization

(1) If, after the completion of the hearing on the feasibility of the organization of a district, it is determined that such district shall be organized, the commission shall forthwith make an order allowing the prayer of the petition, and, by order duly entered upon its record, shall call an election of the taxpaying electors in the district for the purpose of determining whether such district shall be organized, and shall set the date for such election.

(2) The commission shall thereupon publish a notice, the final publication to be not less than ten days nor more than thirty days immediately preceding the election, which notice shall state: The fact of filing of the petition; in summary form, the information required by section 37-90-121 (1) to be included in the petition; that an election will be held to decide the question of organization of the proposed district; the date of such election; the polling places at which such election is to be held; the qualifications of those eligible to vote at such election; and the specific question to be submitted.

(3) The commission shall appoint three taxpaying electors of the district as judges for each designated polling place. The election shall be held and conducted as nearly as may be in the same manner as general elections in this state. There shall be no special registration for such election, but, for the purpose of determining qualifications of electors, the judges shall be permitted to use the last official registration lists of electors residing in the district and a certified list of taxpayers in the district prepared by the county treasurer and, in addition, may require the execution of an affidavit concerning the qualification of any such taxpaying elector to vote.

(4) At such election the voters shall vote for or against the organization of the district. The judges of each polling place shall certify the returns of the election to the ground water commission. If a majority of votes cast at said election are against the organization of the district, the commission shall forthwith dismiss the petition, and no election shall be held on the original petition or another petition for organization of the same district within one year of such dismissal.

(5) If a majority of the votes cast at said election are for the organization of said district, the commission, by order duly entered of record, shall declare the district organized, define the boundaries thereof, and give it the corporate name designated in the petition by which in all proceedings it shall thereafter be known and designate the members of the first board of directors, as named in the organization petition and the districts they represent. Thereupon the district shall be a governmental subdivision of the state of Colorado and a body corporate with all the powers of a public or quasi-municipal corporation.



§ 37-90-125. Filing decree

Within thirty days after the district has been declared a corporation by the commission, it shall transmit to the county clerk and recorder of each of the counties in which the district or a part thereof extends copies of the decree of the commission incorporating the district.



§ 37-90-126. Management district - directors - qualifications - oath - bond - vacancies

The members of the board of directors shall meet the qualifications established in section 37-90-121 (1)(b). Each member of the board shall take an oath of office, shall give bond in the sum of five thousand dollars conditioned that he or she shall faithfully perform the duties of director and of such further office to which he or she may be elected in such district, and shall account for all funds or property coming into his or her hands as such director or other officer. Such bonds shall run to the district, shall be signed by a surety approved by the ground water commission, and shall be filed and recorded in the office of the state engineer. When such bond is so filed and approved, such person so elected shall take and hold office until his or her successor is elected and qualified. When a vacancy occurs on the board, such vacancy shall be filled by the remaining members of the board.



§ 37-90-127. Management district - directors - election - term of office

As the terms of the members of the board of directors expire, their successors shall be nominated by petitions containing the signatures of not less than fifteen percent of the number of qualified taxpaying electors of the division who voted at the last preceding district election, to be filed with the secretary of the district not less than thirty-five days before the election; thereafter, the members shall be elected for terms of four years by the plurality vote of the taxpaying electors of the division of the district which they represent. Such elections shall be held on the first Tuesday in February preceding the expiration of such terms and shall be conducted by the district board in the general manner prescribed in section 37-90-124.



§ 37-90-128. Management district - directors - no compensation - expenses

The members of the board of directors shall receive no compensation but shall be paid their actual expenses while engaged in the business of such district.



§ 37-90-129. Management district - officers - election

The board of directors shall annually elect a president, vice-president, secretary, treasurer, and such other officers as may be necessary.



§ 37-90-130. Management districts - board of directors - enforcement

(1) The district board has the duty and responsibility of consulting with the commission on all groundwater matters affecting the district to determine whether proposed restrictions or regulations are suitable for such area, to determine in conjunction with the commission whether the area of the district should be enlarged or contracted, to cooperate with the commission and the state engineer in the assembling of data on the groundwater aquifers in the area and the enforcement of regulations or restrictions which may be imposed thereon, and to assist the commission and the state engineer to the end of conserving the groundwater supplies of the area for the maximum beneficial use thereof.

(2) After the issuance of any well permit for the use of groundwater within the district by the ground water commission as provided in sections 37-90-107 and 37-90-108, the district board has the authority to regulate the use, control, and conservation of the groundwater of the district covered by such permit by any one or more of the following methods, but the proposed controls, regulations, or conservation measures shall be subject to review and final approval by the ground water commission if objection is made in accordance with section 37-90-131:

(a) To provide for the spacing of wells producing from the groundwater aquifer or subdivision thereof and to regulate the production therefrom so as to minimize as far as practicable the lowering of the water table or the reduction of the artesian pressure;

(b) To acquire lands for the erection of dams and for the purpose of draining lakes, draws, and depressions, and to construct dams, drain lakes, depressions, draws, and creeks, and to install pumps and other equipment necessary to recharge the groundwater reservoir or subdivision thereof;

(c) To develop comprehensive plans for the most efficient use of the water of the groundwater aquifer or subdivision thereof and for the control and prevention of waste of such water, which plans shall specify in such detail as may be practicable the acts, procedure, performance, and avoidance which are or may be necessary to effect such plans, including specifications therefor; to carry out research projects, develop information, and determine limitations, if any, which should be made on the withdrawal of water from the groundwater aquifer or subdivisions thereof; to collect and preserve information regarding the use of such water and the practicability of recharge of the groundwater aquifer; and to publish such plans and information and bring them to the notice and attention of the users of such groundwater within the district and to encourage their adoption and execution;

(d) To require the owner or operator of any land in the district upon which is located any open or uncovered well to close or cap the same permanently with a covering capable of sustaining weight of not less than four hundred pounds, except when said well is in actual use by the owner or operator thereof;

(e) To promulgate reasonable rules and regulations for the purpose of conserving, preserving, protecting, and recharging the groundwater of the groundwater aquifer or subdivision thereof, in conformity with the provisions of this article;

(f) To prohibit, after affording an opportunity for a hearing before the board of the local district and presentation of evidence, the use of groundwater outside the boundaries of the district where such use materially affects the rights acquired by permit by any owner or operator of land within the district;

(g) In the control and administration of the quantity of groundwater extracted from the aquifer, to adopt such devices, procedures, measures, or methods as it deems appropriate to effectuate this purpose;

(h) To promulgate reasonable rules and regulations with respect to the protection and compensation of the owners of any small capacity wells as defined in section 37-90-105 which may be injured by irrigation wells;

(i) To represent the district at any hearings or proceedings conducted or authorized by the commission affecting any water rights, either actual or potential, within the district;

(j) To exercise such other administrative and regulatory authority concerning the groundwaters of the district as, without the existence of the district, would otherwise be exercised by the ground water commission.

(3) All special and regular meetings of the board shall be held at locations which are within the boundaries of the district or which are within the boundaries of any county in which the district is located, in whole or in part, or in any county so long as the meeting location does not exceed twenty miles from the district boundaries. The provisions of this subsection (3) may be waived only if the following criteria are met:

(a) The proposed change of location of a meeting of the board appears on the agenda of a regular or special meeting of the board; and

(b) A resolution is adopted by the board stating the reason for which a meeting of the board is to be held in a location other than under the provisions of this subsection (3) and further stating the date, time, and place of such meeting.

(4) (a) After the issuance of any well permit within the district, the district has the authority to enforce compliance with the terms and conditions of the permit, the district's rules, and an order issued by the district concerning the well and issued pursuant to this article governing the use of the groundwater allowed by the permit to ensure that the use is within the scope of what is allowed by this article, the district's rules, an order issued by the district concerning the well and issued pursuant to this article, and the well permit.

(b) The district may proceed pursuant to section 37-90-111.5 against a well owner who does not comply with an order issued under paragraph (a) of this subsection (4).

(c) A ground water management district shall provide notice of an order in a manner consistent with the local district's rules. In the absence of a local rule regarding notice, in addition to any other method of giving notice, the mailing of the order in a certified letter to the well owner or operator is sufficient notice of the order of the ground water management district. In the case of circumstances warranting an emergency injunctive proceeding, mailing of the order in a certified letter to the well owner or operator, together with the posting of a written order in plain sight at the well head, is sufficient notice of the order of the ground water management district. The order to the well owner or operator becomes effective on the date of posting in the case of posting at the well head or three days after the certified letter is placed in the United States mail in the case of the certified letter. Except in the case of circumstances warranting an emergency injunctive proceeding, a ground water management district shall allow an alleged violator not less than seven days after the effective date of the order to cure an alleged violation before filing suit in district court.



§ 37-90-131. Management district - board of directors - control measures - hearing - notice - publication - order

(1) (a) Whenever the board of directors determines that controls, regulations, or conservation measures are necessary in order to ensure the proper conservation of groundwater within the district, it shall confer with the ground water commission and groundwater users within the district. No such measures or regulations shall be instituted until after a public hearing. Notice of such hearing shall be published. Such notice shall state the time and place of the hearing and in general terms the corrective measures or regulations proposed. Within sixty-three days after such hearing, the board shall announce the measures or regulations ordered to be taken and shall cause notice of such action to be published. The board has the authority to compel compliance with such measures or regulations by an action brought in the district court of the county in which any failure to comply is found to exist.

(b) Any person adversely affected or aggrieved by the announcement of control or conservation measures or regulations adopted by the district board may appeal such decision to the ground water commission by filing a notice of appeal and the grounds therefor with the commission not later than thirty-five days after the date of last publication. The commission shall hear all such appeals pursuant to section 37-90-113. The commission shall have authority to affirm or reject the measures or regulations adopted by the district or to modify such measures or regulations but only upon consent from the district board. Judicial review of commission actions in such appeals may be taken pursuant to section 37-90-115.

(c) Any person adversely affected or aggrieved by an act of the district board, other than the announcement of control or conservation measures or regulations, has the right to be heard by the board. Such person shall file a written request for a hearing that states the basis of the alleged injury. Unless agreed otherwise by all parties to a hearing or unless otherwise approved by the district due to extenuating circumstances, a hearing shall be held within one hundred eighty-two days after filing the request for such a hearing. Upon thirty-five days' written notice to all adverse parties, the district shall conduct a hearing upon the matter. Hearing procedures shall be as informal as possible, with due regard for the rights of the parties. All parties shall have the right to subpoena witnesses and to be heard either in person or by attorney. The district board may have such hearings conducted before an agent or hearing officer. After such hearing, the district board shall issue a written decision containing its findings and conclusions and shall serve its decision upon all parties by first-class mail. Judicial review of such district decisions may be taken in the manner and governed by the standards set forth for review of commission and state engineer decisions in section 37-90-115.

(2) Subject to review by the ground water commission pursuant to subsection (1) of this section, the board may institute control measures or regulations to prescribe satisfactory and economical measuring methods for the measurement of water levels in and the amount of water withdrawn from wells and to require reports to be made at the end of each pumping season showing the date and water level at the beginning of the pumping season, the date and water level at the end of the pumping season, and any period of more than thirty-five days cessation of pumping during such pumping season.



§ 37-90-132. Management district - board of directors - taxes - levy - limitation

The board of directors may levy and collect annually taxes necessary to finance the activities of such district to the amount of not more than two mills on the dollar of the valuation for assessment of all taxable property within the district. It shall, in accordance with the schedule prescribed by section 39-5-128, C.R.S., certify its mill levy to the board of county commissioners of the counties wholly or partially within the district, who shall extend the same on the county tax list, and the same shall be collected by the county treasurer in the same manner as state and county taxes are collected. In addition, annually the board of directors of the district may assess and certify a special assessment on all water wells, except those wells described in section 37-90-105, in the district not to exceed fifteen cents per acre-foot of the maximum annual volume of the appropriation of each such well. Said assessment shall be collected by the county treasurer in the same manner as other special assessments. It is the duty of the board to apply for and to receive from the county treasurers all money to the credit of the district.



§ 37-90-133. Management district - claims - warrants - payment

All claims against ground water management districts may be paid by warrants or orders, duly drawn against the district, as authorized by the board.



§ 37-90-134. Management district - issuance of bonds - indebtedness - submission to electors

(1) To pay for the construction, operation, and maintenance of any works, and expenses preliminary and incidental thereto, which the board is authorized to construct for the benefit of the district, the board is authorized to enter into contracts providing for payment in installments or to issue negotiable bonds of the district. If bonds are authorized, the same shall bear interest at a rate such that the net effective interest rate of the issue does not exceed the maximum net effective interest rate authorized, payable semiannually, and shall be due and payable not more than fifty years from their dates. The form, terms, and provisions of said bonds or contracts, provisions for their payment, and conditions for their retirement and calling, not inconsistent with law, shall be vested and determined by the board, and they shall be issued in payment of the works, equipment, expenses, and interest during and after the period of construction. Said bonds or contracts shall be executed in the name of and on behalf of the district and signed by the president of the board, the seal of the district affixed thereto and attested by the secretary of the board. Said bonds or contracts must be in such denominations or upon such conditions as the board determines and shall be payable to bearer and may be registered in the office of the county treasurer of each of the counties wherein the district or part of it is situated, with the interest coupons payable to bearer, which shall bear the facsimile signature of the president of the board. Bond interest shall be exempt from all state, county, municipal, school, and other taxes imposed by any taxing authority of the state of Colorado and shall not be sold at less than par and accrued interest.

(2) Whenever the board incorporated under this article, by resolution adopted by majority of said board, determines that the interests of said district and the public interest or necessity demand the acquisition, construction, or completion of any source of water supply, waterworks, or other improvements or facilities, or the making of any contract with the United States or other persons or corporations, to carry out the objects and purposes of said district, wherein the indebtedness or obligation is created, to satisfy which shall require a greater expenditure than the ordinary annual income and revenue of the district permits, said board shall order the submission of the proposition of incurring such obligation or bonded or other indebtedness for the purposes set forth in said resolution to the qualified taxpaying electors of the district at an election held for that purpose. Any election held for the purpose of submitting any proposition of incurring such obligation or indebtedness may be held separately or may be consolidated or held concurrently with any other election authorized by law at which such qualified taxpaying electors of the district are entitled to vote. Notice of the resolution and election shall be published in a form sufficient to apprise the taxpaying electors of the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the works or improvement, the amount of principal of the indebtedness to be incurred therefor, and the maximum rate of interest to be paid on such indebtedness. Such resolution and notice shall also fix the date upon which such election shall be held, the manner of holding the same, and the method of voting for or against the incurring of the proposed indebtedness. Such election shall be held in the same general manner as in this article provided for the election of directors. The bond issue or indebtedness proposed shall not be valid unless a majority of those voting at the election held for that purpose vote in favor of such bond issue or indebtedness in accordance with the terms of the resolution.



§ 37-90-135. Management district - dissolution - procedure - funds - disposition

If there are no debts outstanding, the board of directors may, on its own motion or on the written petition of twenty percent of the taxpaying electors of the district, request of the ground water commission that the question of dissolution of such district be submitted to the electors of the district. The commission shall fix the date of such election, notice of which shall be given and which shall be conducted in the same manner as elections for the formation of such districts. If a majority of those voting on such question vote in favor of dissolution, the commission shall so certify to the county clerk and recorders of the counties involved and the district shall thereupon be dissolved. The question of dissolution shall not be submitted more often than once every twelve months. In case a district is dissolved the funds on hand or to be collected shall be held by the treasurer, and the directors shall petition the district court of the county in which the main office is located for an order approving the distribution of funds to the taxpayers of the district on the same basis as collected.



§ 37-90-137. Permits to construct wells outside designated basins - fees - permit no groundwater right - evidence - time limitation - well permits - rules

(1) On and after May 17, 1965, no new wells shall be constructed outside the boundaries of a designated groundwater basin nor the supply of water from existing wells outside the boundaries of a designated groundwater basin increased or extended, unless the user makes an application in writing to the state engineer for a permit to construct a well, in a form to be prescribed by the state engineer. The applicant shall specify the particular aquifer from which the water is to be diverted, the beneficial use to which it is proposed to apply such water, the location of the proposed well, the name of the owner of the land on which such well will be located, the average annual amount of water applied for in acre-feet per year, the proposed maximum pumping rate in gallons per minute, and, if the proposed use is agricultural irrigation, a description of the land to be irrigated and the name of the owner thereof, together with such other reasonable information as the state engineer may designate on the form prescribed.

(2) (a) (I) Repealed.

(II) Effective July 1, 2006, upon receipt of an application for a replacement well or a new, increased, or additional supply of groundwater from an area outside the boundaries of a designated groundwater basin, accompanied by a filing fee of one hundred dollars, the state engineer shall make a determination as to whether or not the exercise of the requested permit will materially injure the vested water rights of others.

(b) (I) The state engineer shall issue a permit to construct a well only if:

(A) The state engineer finds, as substantiated by hydrological and geological facts, that there is unappropriated water available for withdrawal by the proposed well and that the vested water rights of others will not be materially injured; and

(B) Except as specified in subparagraph (II) of this paragraph (b), the location of the proposed well will be more than six hundred feet from an existing well.

(II) If the state engineer, after a hearing, finds that circumstances in a particular instance so warrant, or if a court decree is entered for the proposed well location after notice has been given in accordance with sub-subparagraph (B) of this subparagraph (II), the state engineer may issue a permit without regard to the limitation specified in sub-subparagraph (B) of subparagraph (I) of this paragraph (b); except that no hearing shall be required and the state engineer may issue a well permit without regard to the limitation specified in sub-subparagraph (B) of subparagraph (I) of this paragraph (b):

(A) If the state engineer notifies the owners of all wells within six hundred feet of the proposed well by certified mail and receives no response within the time set forth in the notice;

(B) If the proposed well is part of a water court proceeding adjudicating the water right for the well, or if the proposed well is part of an adjudication of a plan for augmentation or change of water right and if evidence is provided to the water court that the applicant has given notice of the water court application, at least fourteen days before making the application, by registered or certified mail, return receipt requested, to the owners of record of all wells within six hundred feet of the proposed well;

(C) If the proposed well will serve an individual residential site and the proposed pumping rate will not exceed fifteen gallons per minute; except that, if there is an oil and gas well within six hundred feet of the surface location of the proposed well, the state engineer shall notify the owner of such well by certified mail of the proposed well and may issue the well permit subject to the limitations specified in sub-subparagraph (A) of subparagraph (I) of this paragraph (b);

(D) If the proposed well is an oil and gas well and the only wells within six hundred feet of the surface location of the proposed well are oil and gas wells; or

(E) If the proposed well is an oil and gas well, there is an existing production water well that is not an oil and gas well within six hundred feet of the surface location of the proposed oil and gas well, the state engineer has provided written notice of the application by certified mail to the owners of such wells that are not oil and gas wells within thirty-five days after receipt of a complete application for the proposed well, and the state engineer has given those to whom notice was provided thirty-five days after the date of mailing of such notice to file comments on the proposed well's application.

(c) The permit shall set forth such conditions for drilling, casing, and equipping wells and other diversion facilities as are reasonably necessary to prevent waste, pollution, or material injury to existing rights.

(d) (I) The state engineer shall endorse upon the application the date of its receipt, file and preserve such application, and make a record of such receipt and the issuance of the permit in his office so indexed as to be useful in determining the extent of the uses made from various groundwater sources.

(II) The state engineer shall act upon an application filed under this section within forty-five days after its receipt.

(3) (a) (I) A permit to construct a well outside the boundaries of a designated groundwater basin issued on or after April 21, 1967, shall expire one year after issuance unless, before the expiration and on forms as may be prescribed by the state engineer, the applicant to whom the permit was issued, or the well construction contractor, furnishes to the state engineer:

(A) Evidence that the well was constructed and that the pump was installed; or

(B) A showing of good cause as to why the well has not been constructed nor the pump installed and an estimate of time necessary to complete the tasks, upon which the state engineer may extend the permit for only one additional period, not to exceed one year. The limitation on the extension of well permits provided in this sub-subparagraph (B) shall not apply to well permits for federally authorized water projects contained in paragraph (d) of this subsection (3). The state engineer shall charge a fee of two hundred dollars for the extension; except that, on and after July 1, 2006, the state engineer shall charge a fee of sixty dollars for the extension.

(II) If the requirements of section 37-92-301 are met, the expiration of any permit pursuant to this paragraph (a) associated with a conditional groundwater right shall not be the sole basis to determine the existence of reasonable diligence toward completion of such conditional water right.

(III) The state engineer may require the metering or other reasonable measurement of withdrawals of groundwater pursuant to permits and the reasonable recording and disclosure of such measured withdrawals.

(b) Any permit to construct a well issued by the state engineer prior to April 21, 1967, shall expire on July 1, 1973, unless the applicant furnishes to the state engineer, prior to July 1, 1973, evidence that the water from such well has been put to beneficial use prior to that date. The state engineer shall give notice by certified or registered mail to all persons to whom such permits were issued at the address shown on the state engineer's records, setting forth the provisions of this subsection (3). Such notices shall be mailed not later than December 31, 1971.

(c) If evidence that the well has been constructed and that the pump was installed, as required pursuant to paragraph (a) of this subsection (3), has not been received as of the expiration date of the permit to construct a well, the state engineer shall so notify the applicant by certified mail. The notice shall give the applicant the opportunity to submit evidence that the well was constructed and that the pump was installed before the expiration date. The evidence must be received by the state engineer within twenty-one days after receipt of the notice by the applicant and must be accompanied by a filing fee of thirty dollars. If the state engineer finds the evidence to be satisfactory, the permit shall remain in force and effect. The state engineer shall consider any records available in the state engineer's office, any evidence provided to the state engineer, and all other matters set forth in this section in determining whether the permit should remain in force and effect.

(d) In the case of federally authorized water projects wherein well permits are required by this section and have been secured, the expiration dates thereof may be extended for additional periods based upon a finding of good cause by the state engineer following a review of any such project at least annually by the state engineer.

(4) (a) In the issuance of a permit to construct a well outside a designated groundwater basin and not meeting the exemptions set forth in section 37-92-602 to withdraw nontributary groundwater or any groundwater in the Dawson, Denver, Arapahoe, and Laramie-Fox Hills aquifers, the provisions of subsections (1) and (2) of this section shall apply.

(b) (I) Permits issued pursuant to this subsection (4) shall allow withdrawals on the basis of an aquifer life of one hundred years.

(II) Subject to the provisions of subsections (1) and (2) of this section, the amount of such groundwater available for withdrawal shall be that quantity of water, exclusive of artificial recharge, underlying the land owned by the applicant or underlying land owned by another:

(A) Who has consented in writing to the applicant's withdrawal; or

(B) Whose consent exists by virtue of a lawful municipal ordinance or a quasi-municipal district resolution in effect prior to January 1, 1985, and which consent was the subject of a water court application for determination of nontributary groundwater rights filed by the affected municipality or quasi-municipal district prior to January 1, 1985; or

(C) Who shall be deemed to have consented to the withdrawal of groundwater pursuant to the provisions of subsection (8) of this section.

(b.5) (I) An applicant claiming to own the overlying land or to have the consent of the owner of the overlying land as contemplated in sub-subparagraph (A) of subparagraph (II) of paragraph (b) of this subsection (4) shall furnish to the state engineer, in addition to evidence of such consent, evidence that the applicant has given notice of the application by registered or certified mail, return receipt requested, no less than ten days prior to the making of the application, to every record owner of the overlying land and to every person who has a lien or mortgage upon, or deed of trust to, the overlying land recorded in the county in which the overlying land is located.

(II) For purposes of this paragraph (b.5), "person" means any individual, partnership, association, or corporation authorized to do business in the state of Colorado, or any political subdivision or public agency thereof, or any agency of the United States.

(III) The provisions of subparagraph (I) of this paragraph (b.5) do not apply to applicants whose right to withdraw the groundwater has been determined by a valid decree nor to political subdivisions of the state of Colorado, special districts, municipalities, or quasi-municipal districts that have obtained consent to withdraw the groundwater by deed, assignment, or other written evidence of consent where, at the time of application, the overlying land is within the water service area of such entity.

(c) Material injury to vested nontributary groundwater rights shall not be deemed to result from the reduction of either hydrostatic pressure or water level in the aquifer.

(d) The annual amount of withdrawal allowed in any well permits issued under this subsection (4) shall be the same as the amount determined by court decree, if any, and may, if so provided by any such decree, provide for the subsequent adjustment of such amount to conform to the actual aquifer characteristics encountered upon drilling of the well or test holes.

(5) Any right to the use of groundwater entitling its owner or user to construct a well, which right was initiated prior to July 6, 1973, as evidenced by an unexpired well permit issued prior to July 6, 1973, or a current decree, shall not be subject to the provisions of subsection (4) of this section.

(6) Rights to nontributary groundwater outside of designated groundwater basins may be determined in accordance with the procedures of sections 37-92-302 to 37-92-305. Such proceedings may be commenced at any time and may include a determination of the right to such water for existing and future uses. Such determination shall be in accordance with subsections (4) and (5) of this section. Claims pending as of October 11, 1983, which have been published pursuant to section 37-92-302 in the resume need not be republished.

(7) In the case of dewatering of geologic formations by withdrawing nontributary groundwater to facilitate or permit mining of minerals:

(a) Except for coal bed methane wells, no well permit is required unless the nontributary groundwater being removed will be beneficially used. Except for coal bed methane wells, no well permit is required if the nontributary groundwater being removed to facilitate or permit the mining of minerals will be used only by operators within the geologic basin where the groundwater is removed to facilitate or permit the mining of minerals, including: Injection into a properly permitted disposal well; evaporation or percolation in a properly permitted pit; disposal at a properly permitted commercial facility; roadspreading or reuse for enhanced recovery, drilling, well stimulation, well maintenance, pressure control, pump operations, dust control on-site or off-site, pipeline and equipment testing, equipment washing, or fire suppression; discharge into state waters in accordance with the "Colorado Water Quality Control Act", article 8 of title 25, C.R.S., and the rules promulgated under that act; or evaporation at a properly permitted centralized exploration and production waste management facility.

(b) In the issuance of any well permit pursuant to this subsection (7), subsection (4) of this section does not apply and subsections (1), (2), and (3) of this section apply; except that, in considering whether the permit shall issue, the requirement that the state engineer find that there is unappropriated water available for withdrawal and the six-hundred-foot spacing requirement in subsection (2) of this section do not apply. The state engineer shall allow the rate of withdrawal stated by the applicant to be necessary to dewater the mine; except that, if the state engineer finds that the proposed dewatering will cause material injury to the vested water rights of others, the applicant may propose, and the permit shall contain, terms and conditions that will prevent such injury. The reduction of hydrostatic pressure level or water level alone does not constitute material injury. Permitting determinations pursuant to this subsection (7) neither confer a water right nor preclude determination of a water right by the water court.

(c) The state engineer may, pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., adopt rules to assist with the administration of this subsection (7). The rule-making authority includes the promulgation of rules pursuant to which groundwater within formations and basins, in whole or part, is determined to be nontributary for the purposes of this subsection (7). The rules may also provide rule-making and adjudicatory procedures for nontributary determinations to be made after the initial rule-making pursuant to this subsection (7). In all rule-making proceedings authorized by this subsection (7), the state engineer shall afford interested persons the right of cross-examination. Judicial review of all rules promulgated pursuant to this subsection (7), including all nontributary determinations made pursuant to this subsection (7), is in accordance with the "State Administrative Procedure Act"; except that venue for such review lies exclusively with the water judge or judges for the water division or divisions within which the groundwater that is the subject of such rules or determinations is located. In any judicial action seeking to curtail the withdrawal, use, or disposal of groundwater pursuant to this subsection (7) or to otherwise declare such activities unlawful, the court shall presume, subject to rebuttal, that any applicable nontributary determination made by the state engineer is valid. Any rules promulgated pursuant to this subsection (7) must not conflict with existing laws and do not affect the validity of groundwater well permits existing prior to the adoption of such rules.

(8) It is recognized that economic considerations generally make it impractical for individual landowners to drill wells into the aquifers named in this subsection (8) for individual water supplies where municipal or quasi-municipal water service is available and that the public interest justifies the use of such groundwater by municipal or quasi-municipal water suppliers under certain conditions. Therefore, wherever any existing municipal or quasi-municipal water supplier is obligated either by law or by contract in effect prior to January 1, 1985, to be the principal provider of public water service to landowners within a certain municipal or quasi-municipal boundary in existence on January 1, 1985, said water supplier may adopt an ordinance or resolution, after ten days' notice pursuant to the provisions of part 1 of article 70 of title 24, C.R.S., which incorporates groundwater from the Dawson, Denver, Arapahoe, or Laramie-Fox Hills aquifers underlying all or any specified portion of such municipality's or quasi-municipality's boundary into its actual municipal service plan. Upon adoption of such ordinance or resolution, a detailed map of the land area as to which consent is deemed to have been given shall be filed with the state engineer. Upon the effective date of such ordinance or resolution, the owners of land which overlies such groundwater shall be deemed to have consented to the withdrawal by that water supplier of all such groundwater; except that no such consent shall be deemed to be given with respect to any portion of the land if:

(a) Water service to such portion of the land is not reasonably available from said water supplier and no plan has been established by that supplier allowing the landowner to obtain an alternative water supply;

(b) Such ordinance or resolution is adopted prior to September 1, 1985, and, prior to January 1, 1985, such groundwater was conveyed or reserved or consent to use such groundwater was given or reserved in writing to anyone other than such water supplier and such conveyance, reservation, or consent has been properly recorded prior to August 31, 1985;

(c) Such ordinance or resolution is adopted on or after September 1, 1985, and said groundwater has been conveyed or reserved or consent to use such groundwater has been given or reserved in writing to anyone other than such water supplier and such conveyance, reservation, or consent is properly recorded before the effective date of that ordinance or resolution;

(d) Consent to use such groundwater has been given to anyone other than such water supplier by the lawful effect of an ordinance or resolution adopted prior to January 1, 1985;

(e) Such groundwater has been decreed or permitted to anyone other than such water supplier prior to the effective date of such ordinance or resolution; or

(f) Such portion of the land is not being served by said water supplier as of the effective date of such ordinance or resolution and such groundwater is the subject of an application for determination of a right to use groundwater filed in the water court prior to July 1, 1985.

(9) (a) For the purpose of making the state engineer's consideration of well permit applications for the withdrawal of groundwater from wells described in subsection (4) of this section more certain and expeditious, the state engineer may, to the extent provided in this subsection (9) and pursuant to the "State Administrative Procedure Act", adopt rules and regulations to prescribe reasonable criteria and procedures for the application for, and the evaluation, issuance, extension, and administration of, such well permits. Such rules and regulations shall only be promulgated after the state engineer has conducted a hydrogeologic analysis, the results of which factually support the promulgation and the content of such rules and regulations for any particular aquifer or portion thereof. All such rules and regulations shall allow the withdrawal pursuant to such permits of the full amount of groundwater determined under subsection (4) of this section and shall afford the applicant the opportunity to rebut any presumptive aquifer characteristics. Presumptive aquifer characteristics established by those rules and regulations shall also apply to the determination of rights to groundwater from wells described in subsection (4) of this section by the water judges, subject to rebuttal by any party. In all rule-making proceedings authorized by this subsection (9), the state engineer shall afford interested persons the right of cross-examination. Judicial review of all rules and regulations promulgated pursuant to this subsection (9) shall be in accordance with the "State Administrative Procedure Act"; except that venue for such review shall lie exclusively with the water judge or judges for the water division or divisions within which the subject groundwater is located.

(b) On or before December 31, 1985, the state engineer shall promulgate reasonable rules and regulations applying exclusively to the Dawson, Denver, Arapahoe, and Laramie-Fox Hills aquifers to the extent necessary to assure that the withdrawal of groundwater from wells described in subsection (4) of this section will not materially affect vested water rights to the flow of any natural stream. In no event shall the rules and regulations promulgated under this paragraph (b) require that persons who withdraw nontributary groundwater, as defined in section 37-90-103 (10.5), relinquish the right to consume, by means of original use, reuse, and successive use, more than two percent of the amount of such groundwater which is withdrawn without regard to dominion or control of the groundwater so relinquished, nor shall they require that judicial approval of plans for augmentation providing for such relinquishment be obtained.

(c) Repealed.

(c.5) (I) (A) As to wells that will be completed in the Dawson, Denver, Arapahoe, and Laramie-Fox Hills aquifers and will withdraw groundwater that is not nontributary groundwater, judicial approval of plans for augmentation is required prior to the use of the groundwater.

(B) As to such wells completed in the Dawson aquifer, decrees approving plans for augmentation must provide for the replacement of actual out-of-priority depletions to the stream caused by withdrawals from the wells and must meet all other statutory criteria for the plans.

(C) As to such wells completed in the Denver, Arapahoe, or Laramie-Fox Hills aquifers more than one mile from any point of contact between any natural stream including its alluvium on which water rights would be injuriously affected by any stream depletion, and any such aquifer, the decrees must provide for the replacement to the affected stream system or systems of a total amount of water equal to four percent of the amount of water withdrawn on an annual basis. As to such wells completed in such aquifers at points closer than one mile to any such contact, the amount of the replacement is determined using the assumption that the hydrostatic pressure level in each such aquifer has been lowered at least to the top of that aquifer throughout that aquifer. The decrees may also require the continuation of replacement after withdrawal ceases if necessary to compensate for injurious stream depletions caused by prior withdrawals from the wells and must meet all other statutory criteria for such plans.

(II) (Deleted by amendment, L. 2015.)

(d) On or before July 1, 1995, the state engineer shall promulgate reasonable rules that apply to the permitting and use of water artificially recharged into the Dawson, Denver, Arapahoe, and Laramie-Fox Hills aquifers. On or before July 1, 2018, the state engineer shall promulgate rules that apply to the permitting and use of water artificially recharged into a nontributary groundwater aquifer. The rules promulgated pursuant to this subsection (9)(d) must effectuate the maximum utilization of aquifers through the conjunctive use of surface and groundwater resources.

(10) Owners of such permits issued pursuant to subsection (4) of this section shall be entitled to the issuance of permits for additional wells to be constructed on the land referred to in subsection (4) of this section. The standards of subsection (4) of this section shall be applied as if the applications for those additional well permits were filed on the same dates that the original applications were filed.

(11) (a) (I) No person shall, in connection with the extraction of sand and gravel by open mining as defined in section 34-32-103 (9), C.R.S., expose groundwater to the atmosphere unless said person has obtained a well permit from the state engineer pursuant to this section. A well permit shall be issued upon approval by the water court of a plan for augmentation or upon approval by the state engineer of a plan of substitute supply; except that no increased replacement of water shall be required by the water court or the state engineer whenever the operator or owner of land being mined has, prior to January 15, 1989, entered into and continually thereafter complied with a written agreement with a water conservancy district or water users' association to replace or augment the depletions in connection with or resulting from open mining of sand and gravel.

(II) Any person who extracted sand and gravel by open mining and exposed groundwater to the atmosphere after December 31, 1980, shall apply for a well permit pursuant to this section and, if applicable, shall apply for approval of a plan for augmentation or a plan of substitute supply prior to July 15, 1990.

(b) If any groundwater was exposed to the atmosphere in connection with the extraction of sand and gravel by open mining as defined in section 34-32-103 (9), C.R.S., prior to January 1, 1981, no such well permit, plan for augmentation, or plan of substitute supply shall be required to replace depletions from evaporation; except that the burden of proving that such groundwater was exposed prior to January 1, 1981, shall be upon the party claiming the benefit of this exception. Notwithstanding the provisions of this paragraph (b), judgments and decrees entered prior to July 1, 1989, approving plans for augmentation, which plans include the replacement of depletions from such evaporation, shall be given full effect and shall be enforced according to their terms.

(c) Any person who has reactivated or reactivates open mining operations which exposed groundwater to the atmosphere but which ceased activity prior to January 1, 1981, shall obtain a well permit and shall apply for approval of a plan for augmentation or a plan of substitute supply pursuant to paragraph (a) of this subsection (11).

(d) No person who obtains or operates a plan for augmentation or plan of substitute supply prior to July 1, 1989, shall be required to make replacement for the depletions from evaporation exempted in this subsection (11) or otherwise replace water for increased calls which may result therefrom.

(e) In addition to the well permit filing fee required by subsection (2) of this section, the state engineer shall collect the following fees for exposing groundwater to the atmosphere for the extraction of sand and gravel by open mining:

(I) For persons who exposed groundwater to the atmosphere on or after January 1, 1981, but prior to July 15, 1989, one thousand five hundred ninety-three dollars; except that, if such plan is filed prior to July 15, 1990, as required by subparagraph (II) of paragraph (a) of this subsection (11), the filing fee shall be seventy dollars if such plan includes ten acres or less of exposed groundwater surface area or three hundred fifty dollars if such plan includes more than ten acres of exposed groundwater surface area;

(II) For persons who expose groundwater to the atmosphere on or after July 15, 1989, one thousand five hundred ninety-three dollars regardless of the number of acres exposed. In the case of new mining operations, such fee shall cover two years of operation of the plan.

(III) For persons who reactivated or who reactivate mining operations that ceased activity prior to January 1, 1981, and enlarge the surface area of any gravel pit lake beyond the area it covered before the cessation of activity, one thousand five hundred ninety-three dollars;

(IV) For persons who request renewal of an approved substitute water supply plan prior to the expiration date of the plan, two hundred fifty-seven dollars regardless of the number of acres exposed;

(V) For persons whose approved substitute water supply plan has expired and who submit a subsequent plan, one thousand five hundred ninety-three dollars regardless of the number of acres exposed. An approved plan shall be considered expired if the applicant has not applied for renewal before the expiration date of the plan. The state engineer shall notify the applicant in writing if the plan is considered expired.

(VI) For persons whose proposed substitute water supply plan was disapproved and who submit a subsequent plan, one thousand five hundred ninety-three dollars regardless of the number of acres exposed. The state engineer shall notify the applicant in writing of disapproval of a plan.

(f) Excluding the well permit filing fee required by subsection (2) of this section, the state treasurer shall credit all fees collected with an application for approval of a plan for augmentation or a plan of substitute supply to the water resources cash fund created in section 37-80-111.7 (1).

(g) A person who has obtained a reclamation permit pursuant to section 34-32-112, C.R.S., shall be allowed to apply for a single well permit and to submit a single plan for augmentation or a single plan of substitute supply for the entire acreage covered by the reclamation plan without regard to the number of gravel pit lakes placed within such acreage.

(12) (a) In considering any well permit application in water division 3 that involves a new withdrawal of groundwater that will affect the rate or direction of movement of water in the confined aquifer, the state engineer shall recognize that unappropriated water is not made available and injury is not prevented as a result of the reduction of water consumption by nonirrigated native vegetation.

(b) (I) Repealed.

(II) Subparagraph (I) of this paragraph (b) was repealed, effective July 1, 2004; except that nothing in this subsection (12) shall affect the validity of the rules adopted by the state engineer for groundwater withdrawals in water division 3, or affect the applicability of such rules to well permits that have been or will be issued, and judicial decrees that have been or will be entered, for the withdrawal of groundwater in water division 3.

(13) Notwithstanding the amount specified for any fee in this section, the commission by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(14) The state engineer may issue permits for augmentation wells only in accordance with plans for augmentation approved by the water judge for water division 1 and substitute water supply plans approved pursuant to section 37-92-308 that include such wells.

(15) A person withdrawing water from a well pursuant to subsection (1) or (4) of this section may use graywater through the use of a graywater treatment works, as those terms are defined in section 25-8-103 (8.3) and (8.4), C.R.S., in compliance with the requirements of section 25-8-205 (1)(g), C.R.S. Any limitations on use set forth in the well permit, and the provisions of any decreed plan for augmentation, apply to the use of graywater.



§ 37-90-138. Waste - violations - permits

(1) The state engineer in cooperation with the commission has power to regulate the drilling and construction of all wells in the state of Colorado to the extent necessary to prevent the waste of water and the injury to or destruction of other water resources and shall require well drillers and private drillers to file a log of each well drilled whether or not exempt by virtue of section 37-90-105. The state engineer shall adopt such rules and regulations as are necessary to accomplish the purposes of this section.

(2) If the state engineer finds any well to have been drilled or maintained in a manner or condition or to be withdrawing groundwater contrary to this article or the rules issued under this article, the state engineer shall immediately notify the user in writing of the violation and give the user time as may reasonably be necessary, not to exceed sixty days, to correct deficiencies. If the user fails or refuses to correct the deficiencies within the allowed time, the state engineer is authorized to enter upon the user's land and do whatever is necessary in order that the user comply with this article or rules issued under this article. Prior to August 1, 2010, this subsection (2) does not apply to oil and gas wells. For an oil and gas well in existence on March 22, 2010, for which a well permit is required by this section, a well permit application shall be submitted to the state engineer on or before April 30, 2010. For an oil and gas well to be constructed between March 22, 2010, and August 1, 2010, for which a well permit is required by this section, a well permit application shall be submitted to the state engineer on or before June 15, 2010. All oil and gas wells to be constructed after August 1, 2010, for which a well permit is required by this section shall have a well permit prior to producing groundwater.

(3) No well construction contractor, pump installer, private pump installer, or private driller shall construct a new well or otherwise do work on any well requiring authority from the state engineer or commission until a permit with respect thereto has been secured for such work.



§ 37-90-139. Existing beneficial uses not recorded - fee

Existing uses of groundwater put to beneficial use prior to May 17, 1965, not of record in the office of the state engineer on April 21, 1967, may be recorded upon written application and payment of a filing fee of twenty-five dollars and shall retain the date of initiation when first put to beneficial use, but no such recording shall be accepted after December 31, 1968.



§ 37-90-140. Inclusion of lands

(1) (a) The boundaries of any district organized under the provisions of this article may be changed in the manner prescribed in this section, but the change of boundaries of the district shall not impair or affect its organization or its rights in or to property or any of its rights and privileges whatsoever, nor shall it affect or impair or discharge any contract, obligation, lien, or charge for or upon which it might be liable or chargeable had any such change of boundaries not been made. An election for the inclusion of real property in the district may be initiated by a petition, in writing, filed with the secretary of the board.

(b) The petition shall describe the boundaries of the proposed additional territory with such certainty as to enable a property owner to determine whether or not his property is within the district and shall contain a prayer for the inclusion of such additional territory. Such petition shall be signed by not less than fifteen percent of the taxpaying electors within the territory sought to be included and acknowledged in the same manner that conveyances of land are required to be acknowledged.

(c) If lands proposed to be included within a district, duly organized under the provisions of this article, are located within the water basin or aquifer within which the district lies, as determined by the commission, such lands are eligible for inclusion within said district under the provisions of this article and not otherwise.

(d) Within twenty-one days after the filing of the petition, the board shall examine the petition, and, if it finds that it bears the requisite number of signatures and otherwise meets the stated requirements, it shall accept the petition and shall fix a time and place, not less than thirty-five days nor more than forty-two days after the date of such acceptance, for a hearing thereon. The secretary of the board shall publish a notice of such hearing by one publication in a newspaper of general circulation in every county in which any portion of the district and the proposed additional territory to be included in the district are located. The publication shall be at least fourteen days prior to the date of the hearing. Such notice shall state the nature of the petition, the description of the proposed additional territory, and that any person owning any interest in real property within the district or within the proposed additional territory to be included in the district may appear at the hearing and show cause in writing why the petition should not be granted.

(2) The board, at the time and place fixed, or at such times to which the hearing may be continued, shall proceed to hear the petition and all objections thereto presented in writing. The failure of any person to object in writing shall be deemed an assent on his part to the inclusion of the proposed additional territory in the district as prayed for in the petition. Upon completion of the hearing, the board may order changes in the boundaries of the proposed lands to be included in the district by the inclusion or exclusion of land therefrom upon finding that such change in boundaries would be hydrologically, geologically, and geographically sound. The board, in its discretion, and on conditions to be determined by the board and accepted by the petitioners, may grant the petition, deny it, or grant it as to part of the proposed additional territory and deny it as to the remaining portion. Unless the petitioners are the owners of all the territory proposed to be added to the district, the board shall submit the question of the inclusion of the additional territory as so determined, to the taxpaying electors within the territory to be included, in an election held for that purpose.

(3) The board shall appoint three taxpaying electors of the district, including two from the area sought to be included, as judges of the election. The secretary of the board shall have published a notice of the time and place of said election to be held in the territory proposed for inclusion in the district by one publication in a newspaper of general circulation in the territory proposed for inclusion in the district. Such election shall not be held less than twenty-one days after said publication of notice.

(4) Such elections shall be held and conducted as nearly as may be in the same manner for creating districts as set forth in section 37-90-124. At the election, the taxpaying electors in the territory proposed for inclusion in the district shall vote for or against such inclusion. The judges of election shall certify the returns of the election to the board. If a majority of the votes cast at such election are for the inclusion of the additional territory, the board shall make an order to that effect and file the same with the secretary of the board.

(5) Any action of the board with respect to the inclusion of territory within an existing district may be reviewed by the district court in appeal proceedings filed within fourteen days after the board's decision has been announced.

(6) If the district within which the lands are included has incurred any prior bonded indebtedness, outstanding at the time of such inclusion, such additional land area shall be liable for its proportionate share of such prior indebtedness of said district.



§ 37-90-141. Exclusion of lands

(1) (a) The boundaries of any district organized under the provisions of this article may be changed in the manner prescribed in this section, but the change of boundaries of the district shall not impair or affect its organization or its rights in or to property or any of its rights and privileges whatsoever, nor shall it affect or impair or discharge any contract, obligation, lien, or charge for or upon which it might be liable or chargeable had any such change of boundaries not been made. An election for the exclusion of real property in the district may be initiated by a petition, in writing, filed with the secretary of the board.

(b) The petition shall describe the boundaries of the territory proposed for exclusion with such certainty as to enable a property owner to determine whether or not his property is within the district and shall contain a prayer for the exclusion of such territory. Such petition shall be signed by not less than fifteen percent of the taxpaying electors within the territory proposed for exclusion, and such petition must be acknowledged in the same manner that conveyances of land are required to be acknowledged.

(c) If lands proposed for exclusion from a district, duly organized under the provisions of this article, are located outside the water basin or aquifer within which the district lies, as determined by the commission, such lands are eligible to be excluded under the provisions of this article and not otherwise.

(d) Within twenty days after the filing of the petition, the board shall examine the petition, and, if it finds that it bears the requisite number of signatures and otherwise meets the stated requirements, it shall accept the petition and shall fix a time and place, not less than thirty days nor more than fifty days after the date of such acceptance, for a hearing thereon. The secretary of the board shall publish a notice of such hearing by one publication in a newspaper of general circulation in every county in which any portion of the district and the proposed territory for exclusion are located. Such notice shall state the nature of the petition, the description of the territories proposed for exclusion, and that any person owning any interest in real property within such territories or within the district encompassing such territories may appear at the hearing and show cause in writing why the petition should not be granted.

(2) The board, at the time and place fixed, or at such times to which the hearing may be continued, shall proceed to hear the petition and all objections thereto presented in writing. The failure of any person to object in writing shall be deemed an assent on his part to the exclusion of the lands as prayed for in the petition. Upon completion of the hearing, the board may order changes in the boundaries of the lands proposed for exclusion from the district by the inclusion or exclusion of land therefrom upon finding that such change in boundaries would be hydrologically, geologically, and geographically sound. The board, in its discretion, and on conditions to be determined by the board and accepted by the petitioners, may grant the petition, deny it, or grant it as to part of the proposed exclusion of territory and deny it as to the remaining portion.

(3) Any action of the board with respect to the exclusion of territory from an existing district may be reviewed by the district court in appeal proceedings filed within ten days after the board's decision has been announced.

(4) If the district within which lands are excluded has incurred any prior bonded indebtedness, outstanding at the time of such exclusion, such excluded lands shall continue to be liable for the proportionate share of any such bonded indebtedness which they were under obligation to pay at the time of exclusion.



§ 37-90-142. State engineer - action upon permit

Except as otherwise provided by specific statute, the state engineer shall act upon an application for a well permit within forty-five days of the receipt thereof.



§ 37-90-143. Owners of well permits - update for name and address

(1) Effective July 1, 1994, any owner of an unexpired well permit issued pursuant to this article or article 92 of this title who changes a name or mailing address from that on file with the office of the state engineer shall file an update to the name or mailing address with the state engineer by January 1, 1995, on a form prescribed by the state engineer.

(2) Effective January 1, 1995, any owner of an unexpired well permit issued pursuant to this article or article 92 of this title who changes a name or mailing address from that on file with the state engineer shall file, in person, by mail, or by fax, an update with the state engineer within sixty-three days after the date of the change, on a form prescribed by the state engineer.






Article 90.5 - Geothermal Resources

§ 37-90.5-101. Short title

This article shall be known and may be cited as the "Colorado Geothermal Resources Act".



§ 37-90.5-102. Legislative declaration

(1) The general assembly hereby declares that:

(a) The development of geothermal resources is in the public interest because it enhances local economies and provides an alternative to conventional fuel sources;

(b) The development of geothermal resources should be undertaken in such a manner as to safeguard life, health, property, public welfare, and the environment and to encourage the maximum economic recovery of the resource and prevent its waste;

(c) While the doctrine of prior appropriation is, and always has been, expressly recognized with respect to geothermal resources, such doctrine should be modified to permit the full economic development of the resource.



§ 37-90.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Direct use" means the utilization of geothermal resources for commercial, residential, agricultural, public facilities, or other energy needs other than the commercial production of electricity.

(1.5) "Geothermal by-products" means dissolved or entrained minerals and gases that may be obtained from the material medium, excluding hydrocarbon substances and carbon dioxide.

(2) "Geothermal fluid" means naturally occurring groundwater, brines, vapor, and steam associated with a geothermal resource.

(3) "Geothermal resource" means the natural heat of the earth and includes:

(a) The energy that may be extracted from that natural heat;

(b) The material medium used to extract the energy from a geothermal resource; and

(c) Geothermal by-products.

(4) "Hot dry rock" means a geothermal resource which lacks sufficient geothermal fluid to transport commercial amounts of energy to the surface and which is not in association with an economically useful groundwater resource.

(5) "Material medium" means geothermal fluid as well as any other substance used to transfer energy from a geothermal resource.



§ 37-90.5-104. Ownership declaration

(1) Where a geothermal resource is found in association with geothermal fluid which is tributary groundwater, such geothermal resource is declared to be a public resource to which usufructuary rights only may be established according to the procedures of this article. No correlative property right to such a geothermal resource in place is recognized as an incident of ownership of an estate in land.

(2) The property right to a hot dry rock resource is an incident of the ownership of the overlying surface, unless severed, reserved, or transferred with the subsurface estate expressly.

(3) Nothing in this section shall be deemed to derogate valid, existing property rights to geothermal resources which have vested prior to July 1, 1983. However, such property rights shall not be deemed vested absent the award of a decree for an application filed prior to June 10, 1983, pursuant to existing water law or the entering into of a geothermal lease prior to June 10, 1983, or unless utilizing facilities are actually in existence prior to July 1, 1983. A facility for utilization of geothermal resources shall be considered to be in existence if it is in actual operation or is undergoing significant construction activities prior to operation.

(4) Nothing in this section shall be deemed to derogate the rights of a landowner to nontributary groundwater.



§ 37-90.5-105. Access - reasonable accommodation

(1) Geothermal leases may be awarded by the state board of land commissioners for lands under its jurisdiction through negotiation or by competitive bidding, but no such lease may be awarded prior to a public notice period of thirty-five days.

(2) Where the property right to a severable geothermal resource has been severed, reserved, or transferred with the subsurface estate, its owner may enter upon the overlying surface parcel at reasonable times and in a reasonable manner to prospect for and produce the energy from such resource, if adequate compensation is paid to the owner of the surface parcel for damages and disturbance in accordance with subsection (3) of this section. This right of entry shall not include the right to construct surface utilization facilities, and such facilities may be constructed only upon agreement with the surface owner in accordance with subsection (3) of this section.

(3) (a) (I) A developer of any type of geothermal resource shall develop the resource in a manner that accommodates the surface owner by minimizing intrusion upon and damage to the surface of the land.

(II) As used in this section, "minimizing intrusion upon and damage to the surface" means selecting alternative locations for wells, roads, pipelines, or heat exchange or generation facilities, or employing alternative means of operation, that prevent, reduce, or mitigate the impacts of the geothermal development on the surface, where such alternatives are technologically sound, economically practicable, and reasonably available to the developer.

(III) The standard of conduct set forth in this subsection (3) does not prevent a developer from entering upon and using that amount of the surface as is reasonable and necessary to explore for and develop the geothermal resource.

(IV) The standard of conduct set forth in this subsection (3) does not abrogate or impair a contractual provision that is binding on the parties and that expressly provides for the use of the surface for the development of geothermal resources or that releases the developer from liability for the use of the surface.

(b) A geothermal resource developer's failure to meet the requirements set forth in this subsection (3) or, if applicable, subsection (2) of this section, gives rise to a cause of action by the surface owner. Upon a determination by the trier of fact that such failure has occurred, a surface owner may seek compensatory damages or such equitable relief as is consistent with paragraph (a) of this subsection (3) or, if applicable, subsection (2) of this section.

(c) (I) In any litigation or arbitration based upon subsection (2) of this section or paragraph (a) of this subsection (3), the surface owner shall present evidence that the developer's use of the surface materially interfered with the surface owner's use of the surface of the land. After such showing, the developer bears the burden of proof of showing that it met the standard set out in paragraph (a) of this subsection (3) and, if applicable, subsection (2) of this section. If a developer makes that showing, the surface owner may present rebuttal evidence.

(II) An operator may assert, as an affirmative defense, that it has conducted geothermal resource development in accordance with a regulatory requirement, contractual obligation, or land use plan provision that specifically applies to the alleged intrusion or damage.

(d) Nothing in this section:

(I) Precludes or impairs any person from obtaining any and all other remedies allowed by law;

(II) Prevents a developer and a surface owner from addressing the use of the surface for geothermal resource development in a lease, surface use agreement, or other written contract; or

(III) Establishes, alters, impairs, or negates the authority of local and county governments to regulate land use related to geothermal resource development.



§ 37-90.5-106. Drilling permits - reinjection

(1) (a) Repealed.

(b) Effective July 1, 2006, prior to constructing a geothermal resource exploration, production, or reinjection well, a permit shall be obtained from the state engineer. The state engineer shall adopt such rules as are necessary to protect the public health, safety, and welfare and the environment and to prevent the waste of any geothermal resource. The state engineer shall also adopt rules for the assessment of reasonable fees for the processing and granting of a permit under this section.

(2) The state engineer shall notify the Colorado water quality control commission of all applications for a reinjection permit under this section and shall consider its comments in deciding whether to issue a permit. The state engineer may incorporate such comments as conditions to a permit. The water quality control commission shall respond to the notice required by this subsection (2) within sixty days.

(3) Where the maintenance of underground pressures, the prevention of subsidence, or the disposal of brines is necessary, reinjection of geothermal fluid may be required by the state engineer.

(4) The state engineer shall notify the Colorado oil and gas conservation commission of all applications for a permit to construct a geothermal well which expects to encounter geothermal fluids having a temperature in excess of 212 degrees Fahrenheit or will be in excess of two thousand five hundred feet in depth. The state engineer shall consider the Colorado oil and gas conservation commission comments in deciding whether to issue a permit. The state engineer may incorporate such comments as conditions to a permit. The Colorado oil and gas conservation commission shall respond to the notice required by this subsection (4) within sixty days.



§ 37-90.5-107. Relationship to water - when permit required

(1) The use of water as a material medium is recognized as a beneficial use of such water. All applications to appropriate groundwater in order to utilize its geothermal energy shall be considered an application to appropriate geothermal fluid.

(2) (a) Prior to the production of geothermal fluid from a well, other than for flow-testing purposes, a permit to appropriate shall be obtained from the state engineer. This requirement shall not apply to nondiversionary utilization methods; however, such exemption shall not prevent the developer of a geothermal resource from establishing a property right based on his actual utilization.

(b) The permit to appropriate required by this subsection (2) may be waived by the state engineer for a diversionary utilization method which is nonconsumptive and which will not impair valid, prior water rights.

(c) The permit to appropriate required by this subsection (2) may allow for nonconsumptive secondary uses of geothermal fluid, including the recovery of geothermal by-products, and may allow for consumptive secondary uses of geothermal fluid, including sale, which will not impair valid, prior water rights.

(3) The state engineer shall grant a permit to appropriate geothermal fluids within one hundred eighty-two days after the filing of an application upon a finding that:

(a) The proposed appropriation will not materially injure a valid, prior water or geothermal right;

(b) The applicant has acquired or purchased an option to acquire adequate water rights to offset any material injury; or

(c) The applicant has obtained and offered to provide to any affected party an equivalent amount of replacement water of comparable quality.

(4) The appropriation of a geothermal fluid that is nontributary groundwater shall be in accordance with section 37-90-137 (4).

(5) The essence of the water right granted by a permit to appropriate geothermal fluid is the ability to extract geothermal energy from such fluid. The beneficial use of such energy is the basis, measure, and limit of the right and requires that efficient application methods be utilized.

(6) The provisions of articles 90 and 92 of this title relating to notice, hearings, appeals, and the administration of water rights shall govern all matters arising under this section.

(7) Any application to appropriate a geothermal fluid pending on June 10, 1983, shall be processed and evaluated under existing law prior to June 10, 1983.

(8) For purposes of this section, "materially injure" and "material injury" include any diminution or alteration in the quantity, temperature, or quality of any valid, prior water or geothermal right; except that, with regard to a geothermal right, "materially injure" and "material injury" include a diminution or alteration in the temperature of water only if the diminution or alteration adversely affects the valid, prior geothermal right.



§ 37-90.5-108. Geothermal management districts

(1) The state engineer may adopt procedures under which geothermal management districts may be established. In such districts, the state engineer has the authority to:

(a) Control well-spacing and production rates;

(b) Control the quantity of geothermal fluid extracted from geothermal resources by such methods and procedures as he deems appropriate, including requirements to reinject;

(c) Adopt a comprehensive plan for the most efficient use of geothermal resources, guided by the principles of equitable apportionment, maximum economic recovery, and prevention of waste.

(2) The state engineer may delegate some or all of his authority under this section to a geothermal management district upon finding that the district has adequate organization and capability to administer an acceptable management plan.






Article 91 - Water Well Construction and Pump Installation Contractors

§ 37-91-101. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) It has been established by scientific evidence that improperly constructed wells, improperly abandoned wells, and improperly installed pumping equipment can adversely affect groundwater resources and the public health, safety, and welfare; and

(b) Therefore, the proper location, construction, repair, and abandonment of wells, the proper installation and repair of pumping equipment, the licensing and regulation of persons engaging in the business of contracting either for the construction of wells or for the installation of pumping equipment, and the periodic inspection of well construction and pump installation are essential for the protection of the public health and the preservation of groundwater resources.



§ 37-91-102. Definitions

As used in this article, unless the context otherwise requires:

(1) and (2) Repealed.

(3) "Board" means the state board of examiners of water well construction and pump installation contractors created by section 37-91-103.

(4) "Construction of wells" means any act undertaken at the well site for the establishment or modification of a well, including, without limitation, the location of the well and the excavation or fracturing thereof but not including surveying or other acts preparatory thereto, site preparation and modification or site modification, or the installation of pumping equipment.

(4.5) "Dewatering well" includes any excavation that is drilled, cored, bored, washed, fractured, driven, dug, jetted, or otherwise constructed when the intended use of such excavation is for temporary dewatering purposes for construction only.

(4.7) "Directly employed" means engaged in employment where the employer is responsible for and directly controls the performance of the employee, and, where applicable, the employee is covered by workers' compensation and unemployment compensation. "Directly employed" does not refer to independent contractors or subcontractors.

(5) and (6) Repealed.

(7) "Groundwater" means any water not visible on the surface of the ground under natural conditions.

(8) "Installation of pumping equipment" means the selection, placement, and preparation for operation of pumping equipment, including all construction involved in entering the well and establishing well seals and safeguards to protect groundwater from contamination.

(9) Repealed.

(10) "License" means the document issued by the board to qualified persons making application therefor, pursuant to section 37-91-105, authorizing such persons to engage in one or more methods of well construction or pump installation or any combination of such methods.

(10.5) "Monitoring and observation well" includes any excavation that is drilled, cored, bored, washed, fractured, driven, dug, jetted, or otherwise constructed when the intended use of such excavation is for locating such well, pumping equipment or aquifer testing, monitoring groundwater, or collection of water quality samples.

(11) Repealed.

(11.5) "Person" means an individual, a partnership, a corporation, a municipality, the state, the United States, or any other legal entity, public or private.

(12) "Private driller" means any individual, corporation, partnership, association, political subdivision, or public agency that uses equipment owned by it to dig, drill, redrill, case, recase, deepen, or excavate a well entirely for its own use upon property owned by it.

(12.5) "Private pump installer" means any individual, corporation, partnership, association, political subdivision, or public agency that uses equipment owned by it to install pumping equipment on a well entirely for its own use on property owned by it.

(13) "Pumping equipment" means any pump or related equipment used or intended for use in withdrawing or obtaining groundwater, including, but not limited to, well seals, pitless adapters, and other safeguards to protect the groundwater from contamination and any waterlines up to and including the pressure tank and any coupling appurtenant thereto.

(14) "Pump installation contractor" means any person licensed to install, remove, modify, or repair pumping equipment for compensation.

(15) "Repair" means any change, replacement, or other alteration of any well or pumping equipment which requires a breaking or opening of the well seal or any waterlines up to and including the pressure tank and any coupling appurtenant thereto.

(15.5) "Supervision" means personal and continuous on-the-site direction by a licensed well construction contractor or licensed pump installation contractor, unless the licensed contractor has applied for and received from the board an exemption from continuous on-the-site direction for a specific task.

(15.7) "Test hole" includes any excavation that is drilled, cored, bored, washed, fractured, driven, dug, jetted, or otherwise constructed when the intended use of such excavation is for geotechnical, geophysical, or geologic investigation or soil- or rock-sampling.

(16) (a) "Well" for the purpose of this article means any test hole or other excavation that is drilled, cored, bored, washed, fractured, driven, dug, jetted, or otherwise constructed for the purpose of location, monitoring, dewatering, observation, diversion, artificial recharge, or acquisition of groundwater for beneficial use or for conducting pumping equipment or aquifer tests.

(b) (I) "Well" does not include certain types of monitoring and observation wells, dewatering wells, and test holes that the board specifies in rules and regulations in order to allow for their construction, utilization, and abandonment by other than a well construction contractor, nor does such term include an excavation made for the purpose of obtaining or prospecting for minerals or those wells subject to the jurisdiction of the oil and gas conservation commission, as provided in article 60 of title 34, C.R.S., or those wells subject to the jurisdiction of the office of mined land reclamation, as provided in article 33 of title 34, C.R.S.

(II) "Well" does not include a naturally flowing spring or springs where the natural spring discharge is captured or concentrated by installation of a near-surface structure or device less then ten feet in depth located at or within fifty feet of the spring or springs' natural discharge point and the water is conveyed directly by gravity flow or into a separate sump or storage, if the owner obtains a water right for such structure or device as a spring pursuant to article 92 of this title.

(17) "Well construction contractor" means any person licensed pursuant to this article and responsible for the construction, test-pumping, or development of wells, either by contract or for hire or for any consideration whatsoever.

(18) "Well seal" means an approved arrangement or device used to cover a well or to establish and maintain a junction between the casing or curbing of a well and the piping or equipment installed therein, the purpose or function of which is to prevent contaminated water or other material from entering the well at the upper terminal.



§ 37-91-103. State board of examiners of water well construction and pump installation contractors

(1) There is created, under the division of water resources in the department of natural resources, a state board of examiners of water well construction and pump installation contractors, consisting of five members and comprised of the following persons: The state engineer or a representative designated by him; a representative of the department of health designated by the executive director of the department; and three members appointed by the governor, two of whom shall be well construction contractors or pump installation contractors, each with a minimum of ten years' experience in the well construction or pump installation business preceding his appointment, and one of whom shall be an engineer or geologist with a minimum of ten years' experience in water supply and well construction preceding his appointment.

(2) All members shall be appointed for four-year terms, but no member shall be reappointed to or serve more than two consecutive four-year terms. Any vacancy occurring in the board membership of the governor's appointees, other than by expiration, shall be filled by the governor by appointment for the unexpired term. Members shall serve without compensation but shall be reimbursed for actual expenses necessarily incurred in their official business.

(3) The board shall meet at least once every three months and at such other times as it deems necessary or advisable. Special board meetings may be called at any time on order of the chairman or vice-chairman or any three members of the board. The board shall determine the time and place of all meetings, but at least one meeting every three months shall be held in Denver. Three members of the board shall constitute a quorum, and the affirmative vote of three members shall be required to pass any action or motion of the board. The board may adopt bylaws to govern its own procedure.



§ 37-91-104. Duties of the board

(1) The board shall:

(a) Be responsible for the administration of this article and, with respect to such administration, shall enforce the provisions of this article and any rules adopted pursuant thereto and shall take such other actions as may be reasonably necessary to carry out the provisions of this article;

(b) Have general supervision and authority over the construction and abandonment of wells and the installation of pumping equipment, as provided by sections 37-91-109 and 37-91-110;

(c) Adopt, and from time to time revise, such rules, not inconsistent with law, as may be necessary to effectuate the provisions of this article, all such rules to be adopted in accordance with article 4 of title 24, C.R.S.;

(d) Employ, within funds available, personnel necessary for the proper performance of its work under this article;

(e) Examine for, deny, approve, revoke, suspend, and renew the licenses of applicants and licensees as provided in this article;

(f) Conduct hearings upon its own motion or upon receipt of written complaints with respect to any licensee under this article and with respect to the denial, revocation, or suspension of a license, all such hearings to be conducted in conformity with article 4 of title 24, C.R.S. The board may have such hearings conducted before a hearing officer or administrative law judge from the department of personnel designated by the board, who is technically qualified to conduct or assist in such hearings and who may be a member of the board.

(g) Repealed.

(h) Cause the prosecution and enjoinder of all persons violating this article;

(i) Disseminate information to pump installation contractors and well construction contractors in order to protect and preserve the groundwater resources of the state;

(j) Promulgate rules and regulations pursuant to article 4 of title 24, C.R.S., to allow certain types of monitoring and observation wells, dewatering wells, and test holes to be constructed, utilized, and abandoned by other than a well construction contractor;

(k) Adopt, and revise as necessary, such rules regarding the construction, use, and abandonment of monitoring and observation wells, dewatering wells, and test holes necessary to safeguard the public health of the people of Colorado. All such rules shall be adopted in accordance with article 4 of title 24, C.R.S. The board may require that such wells or holes be designed, constructed, used, or abandoned by a licensed professional engineer, professional geologist, licensed well construction contractor, or anyone directly employed by or under the supervision of one of these individuals.

(l) (I) Assure protection of groundwater resources and the public health by ordering the nondestructive investigation, abandonment, repair, drilling, redrilling, casing, recasing, deepening, or excavation of a well where it finds such action to be necessary to correct violations of this article or rules promulgated by the board with respect to this article or to protect groundwater resources and the public health.

(II) Existing wells that were constructed in compliance with the laws and regulations in effect at the time of their construction shall not be required to be repaired, redrilled, or otherwise modified to meet the current standards for well construction contained in this article or the rules adopted by the board. Any such wells that present an imminent threat to public health or groundwater contamination may be ordered to be repaired or abandoned. The remedial action required by the board for such wells shall be the minimum repair necessary to remove the threat to public health or of groundwater pollution. An order to abandon a well that is issued under this article is not a determination of intent to abandon any water right associated with the well.

(2) The board may delegate to the state engineer the authority to perform any of the duties of the board as set forth in this article, except those duties authorized in paragraphs (c), (e), (j), and (k) of subsection (1) of this section.



§ 37-91-105. Licensing - registration of rigs

(1) Every person, before engaging in the business of contracting either for the construction of wells or for the installation of pumping equipment, shall obtain a license for one or more methods of well construction or pump installation from the board and shall secure a registration from the board for each well-drilling or pump-installing rig to be operated or leased by him or his employee.

(2) The board shall issue a license to each applicant who files an application upon a form and in such manner as the board prescribes, accompanied by such fees and bond as required by section 37-91-107, and who furnishes evidence satisfactory to the board that the applicant:

(a) Is at least twenty-one years of age;

(b) Is a citizen of the United States or has declared his intention to become a citizen;

(c) (Deleted by amendment, L. 2003, p. 1678, § 5, effective May 14, 2003.)

(d) Has had not less than two years' experience in the type of well construction work or pump installation work for which the applicant is initially applying for a license; however:

(I) Once a person is licensed in one or more methods of well construction, the person is eligible without further experience to take an examination to obtain a license for a different method of well construction;

(II) Once a person is licensed for installing one or more types of pumps, the person is eligible without further experience to take an examination to obtain a license for a different type of pump installation; and

(III) Education in an accredited program approved by the board may substitute for well construction or pump installation experience upon application to and acceptance by the board;

(e) Demonstrates professional competence by passing a written and oral examination prescribed by the board.

(2.5) The board shall issue a special license for the use of special equipment or limited procedures in well construction or pump installation to each applicant who files an application upon a form and in such manner as the board prescribes, accompanied by such fees and bond as are required by section 37-91-107, and who furnishes evidence satisfactory to the board that he meets the requirements established in subsection (2) of this section; except that a special licensee shall not be eligible to take an examination to obtain a license for a different method of well construction or pump installation unless said licensee has at least two years of experience in the method of well construction or pump installation for which the additional license is sought.

(3) Upon investigation of the application and other evidence submitted, the board shall, not less than thirty days prior to the examination, notify each applicant that the application and evidence submitted for licensing is satisfactory and accepted, or unsatisfactory and rejected; if rejected, said notice shall state the reasons for such rejection.

(4) The place of examination shall be designated in advance by the board and shall be given annually and at such other times as, in the opinion of the board, the number of applicants warrants.

(5) The examination shall consist of an oral and written examination and shall fairly test the applicant's knowledge and application thereof in the following subjects: Basics of drilling methods, specific drilling methods, basics of pump installation methods, specific pump installation methods, and basics of well construction and his knowledge and application of state laws and local ordinances concerning the construction of wells or the installation of pumping equipment, or both, and rules promulgated in connection therewith.

(6) If an applicant fails to receive a passing grade on the examination, the applicant may reapply for examination after forty-five days and shall pay a reexamination fee upon such reapplication.

(7) Each licensee shall complete eight hours of continuing education training as approved by the board every year in order to maintain or renew a license.



§ 37-91-106. Persons previously licensed - exemptions

(1) (Deleted by amendment, L. 2003, p. 1678, § 6, effective May 14, 2003.)

(2) A license shall not be required of any person who performs labor or services if he is directly employed by, or under the supervision of, a licensed well construction contractor or pump installation contractor.

(3) Private drillers and private pump installers are exempt from all license requirements under this article; except that such entities shall be required to comply with minimum construction standards as required by section 37-91-110 and the rules of the board.

(4) A license shall not be required of a professional engineer, professional geologist, or professional hydrologist or anyone directly employed by, or under the supervision of, a professional engineer, professional geologist, or professional hydrologist for the purpose of sampling, measuring, or test-pumping for scientific, engineering, or regulatory purposes. The board may promulgate rules governing such sampling, measuring, or test-pumping, and all such sampling, measuring, or test-pumping shall be done in compliance with such rules.



§ 37-91-107. Fees and bonds - license renewal - continuing education

(1) All fees from applicants seeking a license under this article, and all renewal fees, shall be transmitted to the state treasurer, who shall credit the same to the well inspection cash fund created in section 37-80-111.5. No fees shall be refunded. A license shall be nontransferable and unassignable.

(2) The board shall charge an application fee of twenty dollars to accompany each application from a resident of the state of Colorado and a further fee of fifty dollars upon successful completion of examination before issuance of a license. In addition, each successful resident applicant shall file and maintain with the board evidence of financial responsibility, in the form of a savings account, deposit, or certificate of deposit, in the amount of ten thousand dollars, meeting the requirements of section 11-35-101, C.R.S., or an irrevocable letter of credit for the amount of ten thousand dollars, meeting the requirements of section 11-35-101.5, C.R.S., or shall file and maintain with the board an approved compliance bond with a corporate surety authorized to do business in the state of Colorado, in the amount of ten thousand dollars, for the use and benefit of any person or the state of Colorado suffering loss or damage, conditioned that such licensee will comply with the laws of the state of Colorado in engaging in the business for which he receives a license and the rules of the board promulgated in the regulation of such business.

(3) The board shall charge an application fee of fifty dollars to accompany each application from a nonresident of the state of Colorado and a further nonresident fee of four hundred dollars upon successful completion of examination before issuance of a license. In addition, each successful nonresident applicant shall file and maintain with the board evidence of financial responsibility, in the form of a savings account, deposit, or certificate of deposit in the amount of twenty thousand dollars, meeting the requirements of section 11-35-101, C.R.S., or shall file and maintain with the board an approved compliance bond in the amount of twenty thousand dollars with a corporate surety authorized to do business in the state of Colorado for the use and benefit of any person or the state of Colorado suffering loss or damage, conditioned that such licensee will comply with the laws of the state in engaging in the business for which he receives a license and the rules of the board promulgated in compliance therewith.

(3.5) The board shall not set the application and license fees in subsections (2) and (3) of this section at amounts greater than becomes necessary to further the purposes of this article. Such amounts shall not exceed the direct and indirect costs of the board in administering the provisions of this article.

(3.7) The board is authorized to set the bond amounts in subsections (2) and (3) of this section at higher amounts if such an increase becomes necessary to further the purposes of this article.

(4) Every licensed well construction contractor and licensed pump installation contractor in this state shall pay to the board during the month of January of each year, beginning in the year immediately subsequent to his or her initial licensing, a renewal fee of fifty dollars, shall concurrently file and maintain a new bond or letter of credit if required pursuant to this section, and shall annually file a certificate of completion of continuing education as required pursuant to section 37-91-105 (7). The secretary shall thereupon issue a renewal license for one year. The license of any well construction contractor or pump installation contractor who fails to have his or her license renewed during the month of January in each year shall lapse. Any lapsed license may be renewed, without reexamination, within a period of one year after such lapse upon payment of all fees in arrears. Licensees may elect to renew their licenses and file and maintain a bond or letter of credit for a term of up to three years, paying fifty dollars for each year the license will be in effect.

(4.5) A licensee shall maintain the amount of financial responsibility required by subsections (2), (3), and (4) of this section for the life of the license for which the financial responsibility is required. The license of any well construction contractor or pump installation contractor who fails to maintain such financial responsibility shall lapse. A license that has so lapsed may be reinstated upon submission of current evidence of the required financial responsibility to the board and payment to the board of a one-hundred-dollar reinstatement fee.

(5) The board shall charge an annual registration fee of ten dollars for each well drilling or pump installation rig to be operated in the state of Colorado.

(6) The board shall, no later than January 7, 2007, develop a continuing education program in conjunction with the Colorado water well contractors association or any analogous or successor organization.



§ 37-91-108. Denial, revocation, or suspension of license

(1) The board, by an affirmative vote of three of its five members, may withhold, deny, revoke, or suspend any license issued or applied for in accordance with the provisions of this article, upon proof that the licensee or applicant:

(a) Has used fraud or deception in applying for a license or in taking an examination provided for in this article;

(b) Has willfully or negligently violated any of the provisions of this article or of the "Colorado Groundwater Management Act";

(c) Has failed to comply with minimum standards prescribed by section 37-91-110 or the rules of the board promulgated with respect to this article;

(d) Has knowingly constructed a well or installed pumping equipment without a valid permit;

(e) Has knowingly filed with the division of water resources a document containing untrue statements;

(f) Has used fraud or deception in collecting fees from persons with whom he has contracted for well construction or pump installation;

(g) Has failed to submit a well completion report or a pump installation report pursuant to the requirement therefor in the rules and regulations of the board;

(h) Has authorized a person, not directly employed or directly supervised by the licensee, to construct wells or install pumping equipment under the authority of the licensee's license; or

(i) Has failed to complete the continuing education requirement established in section 37-91-107 within one year after the establishment of such requirement.

(2) No license shall be withheld, denied, revoked, or suspended except in conformity with article 4 of title 24, C.R.S.

(3) A hearing upon a complaint may be initiated only if the complaint was filed with the board within two years of the filing of the completion report for the well or pumping equipment, the construction or installation of which formed the basis of the complaint. If no completion report was filed, a hearing upon the complaint may be initiated only if the complaint was filed with the board within two years of the discovery of the violation or defect that constituted the grounds for the complaint.

(4) The board may order the nondestructive investigation, abandonment, repair, drilling, redrilling, casing, recasing, deepening, or excavation of a well to protect groundwater resources and the public health if the board finds such action to be necessary to correct violations of article 90 of this title, this article, or the rules promulgated by the board pursuant to this article.

(5) The board may assess fines of not less than fifty dollars nor more than one thousand dollars for violations of article 90 of this title, this article, or the rules promulgated by the board pursuant to this article for each such violation. Such fines shall be transmitted to the state treasurer, who shall credit them to the well inspection cash fund created in section 37-80-111.5.



§ 37-91-109. Further scope of article - orders - penalties

(1) In addition to the licensing of well construction contractors and pump installation contractors as required by this article, no well shall be located, constructed, repaired, or abandoned and no pumping equipment shall be installed or repaired contrary to the provisions of this article and applicable rules of the board promulgated to effectuate the purposes of this article. The board may by order require any licensee, private driller, or private pump installer to remedy any such noncompliant installation, construction, or repair and may, pursuant to rules and after due notice and a hearing, impose penalties for such noncompliance. The provisions of this article shall apply to any well or any pumping equipment not otherwise subject to regulation under the laws of this state and to any distribution, observation, monitoring, or dewatering of water therefrom; but this article shall not apply to any distribution of water beyond the point of discharge from the pressure tank or to any distribution of water beyond the point of discharge from the pumping equipment if no pressure tank or an overhead pressure tank is employed.

(2) Only a licensed pump installation contractor may install a cistern or other water storage tank between the wellhead and the pressure tank or downstream of the wellhead if no pressure tank is utilized.



§ 37-91-110. Basic principles and minimum standards

(1) The following basic principles, general in scope and fundamental in character, shall govern the construction, repair, or abandonment of any well and the installation or repair of any pumping equipment:

(a) Water wells shall be:

(I) Located in such manner that the well and its surroundings can be kept in a sanitary condition;

(II) Adequate in size to permit the installation of pumping equipment to produce the volume of water sought to be obtained in compliance with the well permit;

(III) Constructed or abandoned in such a manner as to maintain natural protection against pollution of water-bearing formations and to exclude known sources of contamination;

(b) The pumping equipment shall be:

(I) Located in such a manner that the pump and its surroundings can be kept in a sanitary condition;

(II) Selected, constructed, and installed: To meet the water yield and drawdown characteristic of the well; to be durable and reliable in character; of such material that no toxic or otherwise objectionable condition will be created in the water; in such a manner that continued operation without priming is assured at the time of installation; and to provide adequate protection against pollution of any character from any surface or subsurface source.

(2) The board shall adopt and may, from time to time, amend rules and regulations reasonably necessary to insure the proper construction or proper abandonment of wells and the proper installation of pumping equipment. The board has the authority to require the filing of information and reports relating to the construction or abandonment of wells and the installation of pumping equipment whenever it may deem such action to be necessary.

(3) All wells shall be constructed or abandoned and all pumping equipment shall be installed in compliance with this article and with the rules and regulations promulgated by the board.



§ 37-91-111. Violations and penalties

(1) It is unlawful:

(a) For any person to represent himself as a well construction contractor or a pump installation contractor who is not licensed under this article or to so represent himself after his license has been suspended or revoked or has lapsed;

(b) For any person not licensed under this article to advertise or issue any sign, card, or other device which would indicate that he is a well construction contractor or a pump installation contractor;

(c) For any person not licensed or whose license is suspended to construct wells unless he is a private driller or directly employed by or under the supervision of a licensed well construction contractor;

(d) For any person not licensed or whose license is suspended to install pumping equipment unless he is a private pump installer or directly employed by or under the supervision of a licensed pump installation contractor, except as excluded pursuant to section 37-91-106 (4); or

(e) For any person to otherwise violate any of the provisions of this article.

(2) Any person who violates any provision of subsection (1) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.

(3) Any person who violates any provision of subsection (1) of this section shall also be subject to a civil penalty assessed by the court of not less than one hundred dollars nor more than five thousand dollars for each such violation. All civil penalties collected under this subsection (3) shall be transmitted to the state treasurer, who shall credit the same to the well inspection cash fund created in section 37-80-111.5.



§ 37-91-112. Injunctive proceedings

(1) The board may, through the attorney general of the state of Colorado, apply for civil penalties and for an injunction to enjoin any person from committing any act declared to be unlawful by this article. Such application shall be heard in the district court in which the grounds for the injunction arose.

(2) Such injunctive proceedings shall be in addition to and not in lieu of any other penalty or remedy provided in this article.

(3) In such proceedings, if the court enters a temporary restraining order, preliminary injunction, or permanent injunction or awards civil penalties, the person against whom such injunctive order was entered or against whom such civil penalties were awarded shall pay the costs of the proceeding, including reasonable attorney fees.



§ 37-91-113. Well inspection program

(1) The state engineer shall monitor compliance with this article, including by inspecting water well construction and pump installation, and may employ inspectors for such purpose. The costs of such monitoring and inspection shall be paid from the well inspection cash fund created by section 37-80-111.5.

(2) Inspectors shall have the following qualifications, but need not be licensed pursuant to this article:

(a) Knowledge of proper well construction and pump installation techniques and practices;

(b) Drill site experience;

(c) Computer skills;

(d) Interpersonal skills; and

(e) Knowledge of all applicable statutes and rules.

(3) Inspectors shall annually spend a majority of their time conducting field inspections and a minority of their time preparing and evaluating reports and related office work. Duties shall include the following:

(a) Well construction and pump installation inspection and observation;

(b) Complaint investigation;

(c) Education and outreach;

(d) Inspection and observation of geotechnical wells, observation and monitoring wells, dewatering wells, and test holes;

(e) Field inspections of existing wells and pumps;

(f) Field inspections of well and hole plugging and abandonment; and

(g) Staff support for the state engineer and board.






Article 92 - Water Right Determination and Administration

Part 1 - General

§ 37-92-101. Short title

This article shall be known and may be cited as the "Water Right Determination and Administration Act of 1969".



§ 37-92-102. Legislative declaration - basic tenets of Colorado water law

(1) (a) It is hereby declared to be the policy of the state of Colorado that all water in or tributary to natural surface streams, not including nontributary groundwater as that term is defined in section 37-90-103, originating in or flowing into this state have always been and are hereby declared to be the property of the public, dedicated to the use of the people of the state, subject to appropriation and use in accordance with sections 5 and 6 of article XVI of the state constitution and this article. As incident thereto, it is the policy of this state to integrate the appropriation, use, and administration of underground water tributary to a stream with the use of surface water in such a way as to maximize the beneficial use of all of the waters of this state.

(b) A stream system which arises as a natural surface stream and, as a natural or man-induced phenomenon, terminates within the state of Colorado through naturally occurring evaporation and transpiration of its waters, together with its underflow and tributary waters, is a natural surface stream subject to appropriation as provided in paragraph (a) of this subsection (1).

(2) Recognizing that previous and existing laws have given inadequate attention to the development and use of underground waters of the state, that the use of underground waters as an independent source or in conjunction with surface waters is necessary to the present and future welfare of the people of this state, and that the future welfare of the state depends upon a sound and flexible integrated use of all waters of the state, it is hereby declared to be the further policy of the state of Colorado that, in the determination of water rights, uses, and administration of water, the following principles shall apply:

(a) Water rights and uses vested prior to June 7, 1969, in any person by virtue of previous or existing laws, including an appropriation from a well, shall be protected subject to the provisions of this article.

(b) The existing use of groundwater, either independently or in conjunction with surface rights, shall be recognized to the fullest extent possible, subject to the preservation of other existing vested rights, but, at his own point of diversion on a natural watercourse, each diverter must establish some reasonable means of effectuating his diversion. He is not entitled to command the whole flow of the stream merely to facilitate his taking the fraction of the whole flow to which he is entitled.

(c) The use of groundwater may be considered as an alternate or supplemental source of supply for surface decrees entered prior to June 7, 1969, taking into consideration both previous usage and the necessity to protect the vested rights of others.

(d) No reduction of any lawful diversion because of the operation of the priority system shall be permitted unless such reduction would increase the amount of water available to and required by water rights having senior priorities.

(3) Further recognizing the need to correlate the activities of mankind with some reasonable preservation of the natural environment, the Colorado water conservation board is hereby vested with the exclusive authority, on behalf of the people of the state of Colorado, to appropriate in a manner consistent with sections 5 and 6 of article XVI of the state constitution, such waters of natural streams and lakes as the board determines may be required for minimum stream flows or for natural surface water levels or volumes for natural lakes to preserve the natural environment to a reasonable degree. In the adjudication of water rights pursuant to this article and other applicable law, no other person or entity shall be granted a decree adjudicating a right to water or interests in water for instream flows in a stream channel between specific points, or for natural surface water levels or volumes for natural lakes, for any purpose whatsoever. The board also may acquire, by grant, purchase, donation, bequest, devise, lease, exchange, or other contractual agreement, from or with any person, including any governmental entity, such water, water rights, or interests in water that are not on the division engineer's abandonment list in such amount as the board determines is appropriate for stream flows or for natural surface water levels or volumes for natural lakes to preserve or improve the natural environment to a reasonable degree. At the request of any person, including any governmental entity, the board shall determine in a timely manner, not to exceed one hundred twenty days unless further time is granted by the requesting person or entity, what terms and conditions it will accept in a contract or agreement for such acquisition. Any contract or agreement executed between the board and any person or governmental entity that provides water, water rights, or interests in water to the board shall be enforceable by either party thereto as a water matter under this article, according to the terms of the contract or agreement. The board shall adopt criteria for evaluating proposed contracts or agreements for leases or loans of water, water rights, or interests in water under this subsection (3), including, but not limited to, criteria addressing public notice, the extent to which the leased or loaned water will benefit the natural environment to a reasonable degree, and calculation of the compensation paid to the lessor of the water based upon the use of the water after the term of the lease. As a condition of approval of a proposed contract or agreement for a lease or loan of water, water rights, or interests in water pursuant to this subsection (3), the board shall obtain confirmation from the division engineer that the proposal is administrable and is capable of meeting all applicable statutory requirements. All contracts or agreements entered into by the board for leases or loans of water, water rights, or interests in water pursuant to this subsection (3) shall require the board to maintain records of how much water the board uses under the contract or agreement each year it is in effect and to install any measuring devices deemed necessary by the division engineer to administer the contract or agreement and to measure and record how much water flows out of the reach after use by the board under the contract or agreement, unless a measuring device already exists on the stream that meets the division engineer's requirements. All contracts or agreements for water, water rights, or interests in water under this subsection (3) shall provide that, pursuant to the water court decree implementing the contract or agreement, the board or the lessor, lender, or donor of the water may bring about beneficial use of the historical consumptive use of the leased, loaned, or donated water right downstream of the instream flow reach as fully consumable reusable water. The board shall file a change of water right application or other application with the water court to obtain a decreed right to use water for instream flow purposes under a contract or agreement for a lease or loan of water, water rights, or interests in water pursuant to this subsection (3). The resulting water court decree shall quantify the historical consumptive use of the leased or loaned water right and determine the method by which the historical consumptive use should be quantified and credited during the term of the agreement for the lease or loan of the water right. Said method shall recognize the actual amount of consumptive use available under the leased or loaned water right and shall not result in a reduction of the historical consumptive use of that water right during the term of the lease or loan, except to the extent such reduction is based upon the actual amount of water available under said rights. All water rights under such decrees shall be administered in priority. The board may not accept a donation of water rights that either would require the removal of existing infrastructure without approval of the current owner of such infrastructure or that were acquired by condemnation. The board may use any funds available to it for acquisition of water rights and their conversion to instream flow rights. The board may initiate such applications as it determines are necessary or desirable for utilizing water, water rights, or interests in water appropriated, acquired, or held by the board, including applications for changes of water rights, exchanges, or augmentation plans. Prior to the initiation of any such appropriation or acquisition, the board shall request recommendations from the division of parks and wildlife. The board also shall request recommendations from the United States department of agriculture and the United States department of the interior. Nothing in this article shall be construed as authorizing any state agency to acquire water by eminent domain or to deprive the people of the state of Colorado of the beneficial use of those waters available by law and interstate compact. Nothing in this subsection (3) shall impact section 37-60-121 (2.5). Any appropriation made pursuant to this subsection (3) shall be subject to the following principles and limitations:

(a) Any such appropriation which is based upon water imported from one water division to another by some other appropriator shall not, as against the appropriator of such imported water or his successor in interest, constitute a claim, bar, or use for any purpose whatsoever.

(b) Any such appropriation shall be subject to the present uses or exchanges of water being made by other water users pursuant to appropriation or practices in existence on the date of such appropriation, whether or not previously confirmed by court order or decree.

(c) Before initiating a water rights filing, the board shall determine that the natural environment will be preserved to a reasonable degree by the water available for the appropriation to be made; that there is a natural environment that can be preserved to a reasonable degree with the board's water right, if granted; and that such environment can exist without material injury to water rights.

(c.5) Notwithstanding section 37-92-103 (6), as to any application filed by the board on or after July 1, 1994, the board may not acquire conditional water rights or change conditional water rights to instream flow uses.

(d) Nothing in this section is intended or shall be construed to allow condemnation by this state or any person of easements or rights-of-way across private lands to gain access to a segment of a stream or lake where a water right decree has been awarded to the Colorado water conservation board.

(e) All recommendations, including those of the United States, which are transmitted to the board for water to be retained in streams or lakes to preserve the natural environment to a reasonable degree must be made with specificity and in writing in order that any appropriation made by the board may be integrated into the statewide system for the administration of water rights. Filings for appropriations by the board shall be consistent with other appropriations and with the requirements of this article.

(4) Any appropriation made pursuant to subsection (3) of this section shall also be subject to the following principles and limitations:

(a) Utilizing a public notice and comment procedure, the board, in its discretion, may determine whether or not to appropriate minimum stream flows or natural lake levels, or decrease such an appropriation, to preserve the natural environment to a reasonable degree. The board may adopt conditions attached to an appropriation or decreased appropriation, may file or withdraw statements of opposition in water court cases, and enter into stipulations for decrees or other forms of contractual agreements, including enforcement agreements, that it determines will preserve the natural environment to a reasonable degree. All contractual agreements and stipulations entered into by the board prior to May 23, 1996, regarding enforcement of its appropriations shall be given full force and effect. Any increase to an existing minimum stream flow or natural lake level appropriation or decree shall be made as a new appropriation.

(b) (I) Except as provided pursuant to paragraph (d) of this subsection (4), if the board determines that it is appropriate to consider decreasing an existing decreed appropriation, the board shall proceed through an adequate public notice and comment process to consider such decrease at a public meeting.

(II) For the purposes of this paragraph (b), "adequate public notice and comment process" shall include the following:

(A) Notice of the proposed decrease and the date of the public meeting at which it will first be considered shall be printed in the resume in the water court having jurisdiction over the decree that is the subject of the decrease. The first public meeting of the board at which the decrease is to be considered shall occur at least sixty-three days after the month in which the resume is published. Notice shall also be published in a newspaper of statewide distribution within thirty-five to forty-nine days prior to such first public meeting.

(B) If the board decides at such first public meeting to consider the proposed decrease, the board shall announce publicly the date of a subsequent public meeting for such purpose.

(C) On the written request of any person made within thirty-five days after the date of the first public meeting, the board shall delay the subsequent public meeting for up to one year to allow such person the opportunity for the collection of scientific data material to the proposed decrease. Such request may not be interposed solely for delay of the proceedings.

(D) On the written request of any person made within thirty-five days after the date of the first public meeting, the board shall, within sixty-three days after such request, establish fair and formal procedures for the subsequent public meeting, including the opportunity for reasonable disclosure, discovery, subpoenas, direct examination, and cross examination, and may promulgate rules that will assure orderly procedures. Subject to these rights and requirements, where a meeting will be expedited and the interests of the participants will not be substantially prejudiced thereby, the board may receive all or part of the evidence in written form.

(III) The board's final written determination regarding the decrease shall state its effective date, be mailed promptly to the persons who appeared by written or oral comment at the board's proceeding, and be filed promptly with the water court. Within thirty-five days after such effective date, any person who appeared by written or oral comment at the board's proceeding may file with the water court and serve the board a petition for judicial review of the board's determination that the decreed appropriation as decreased will preserve the natural environment to a reasonable degree, based on the administrative record and utilizing the criteria of section 24-4-106 (6) and (7), C.R.S. Any such person may request a stay in accordance with the criteria of section 24-4-106 (5), C.R.S., pending the review proceeding. If no petition is filed, the court shall promptly enter an order decreasing the board's appropriation decree in accordance with the board's written determination. If a petition is filed, the court shall promptly order briefing and oral argument and render its decision to affirm or set aside the board's determination. If the board's determination is affirmed, the court shall promptly enter an order decreasing the board's appropriation decree in accordance with the board's written determination. If the board's determination is set aside, the court shall enter its order of relief under the provisions of section 24-4-106 (7), C.R.S. Appellate review of the court's order shall be as allowed in other water matters.

(c) The board's determinations regarding the matters to be determined by the board under paragraph (c) of subsection (3) of this section and paragraph (d) of this subsection (4) for new appropriations shall be subject to judicial review in the water court application and decree proceedings initiated by the board, based on the board's administrative record and utilizing the criteria of section 24-4-106 (6) and (7), C.R.S. The board may file applications for changes of water rights and augmentation plans, and the water court shall determine matters that are within the scope of section 37-92-305.

(d) The board may participate in the recovery implementation program for endangered fish species in the upper Colorado river basin and appropriate and obtain decrees for minimum instream flows or natural lake levels, including decree provisions for modification and enforcement, the implementation of which shall not be subject to paragraph (b) of this subsection (4), as it determines will preserve the natural environment of the Colorado river endangered fish within Colorado to a reasonable degree while protecting existing uses within Colorado and not depriving the people of the state of Colorado of the beneficial use of those waters available by law and interstate compact.

(e) Sub-subparagraphs (A) and (C) of subparagraph (II) of paragraph (b) of this subsection (4) shall not apply to the board's consideration of any proposed decrease which was included in a meeting notice and agenda issued by the board prior to May 23, 1996, whether or not the board had scheduled or taken any action on the proposal by such date. Sub-subparagraph (D) of subparagraph (II) of paragraph (b) of this subsection (4) shall not apply to such a proposal so long as the board establishes fair and formal procedures pursuant to such sub-subparagraph (D) at or before the first public meeting thereon for any subsequent public meeting, including the opportunity for reasonable disclosure, discovery, subpoenas, direct examination, and cross examination of witnesses. All other provisions in paragraph (b) of this subsection (4) shall apply to any decrease after May 23, 1996.

(5) Within thirty-five days after initiating any water rights filing for the adjudication of a recreational in-channel diversion, any county, municipality, city and county, water district, water and sanitation district, water conservation district, or water conservancy district shall submit a copy of the water rights application to the board for review.

(6) (a) (Deleted by amendment, L. 2006, p. 906, § 1, effective May 11, 2006.)

(b) The board, after deliberation in a public meeting, shall consider the following factors and make written findings as to each:

(I) Whether the adjudication and administration of the recreational in-channel diversion would materially impair the ability of Colorado to fully develop and place to consumptive beneficial use its compact entitlements;

(II) and (III) (Deleted by amendment, L. 2006, p. 906, § 1, effective May 11, 2006.)

(IV) Whether exercise of the recreational in-channel diversion would cause material injury to instream flow water rights appropriated pursuant to subsections (3) and (4) of this section; and

(V) Whether adjudication and administration of the recreational in-channel diversion would promote maximum utilization of waters of the state.

(VI) (Deleted by amendment, L. 2006, p. 906, § 1, effective May 11, 2006.)

(c) Within ninety days after the filing of statements of opposition, the board shall report its findings to the water court for review pursuant to section 37-92-305 (13). The board may fully participate in the water court proceedings.

(d) Nothing in subsection (5) of this section or this subsection (6) shall apply in any way to any application for a water right or conditional water right for recreational in-channel diversion purposes that was filed prior to January 1, 2001.

(e) Nothing in subsection (5) of this section or this subsection (6) shall apply in any way to any water right or conditional water right for recreational in-channel diversion purposes for which a decree was entered prior to June 5, 2001, including any proceeding concerning diligence on such conditional water right or any proceeding to make such conditional water right absolute.

(7) Water users served by a provider of municipal or industrial water supplies may use graywater and install graywater treatment works, as those terms are defined in section 25-8-103 (8.3) and (8.4), C.R.S., if:

(a) The use of graywater is limited to the confines of the operation that generates the graywater;

(b) Graywater is used for purposes that are permissible under the municipality's or water district's water rights; and

(c) Graywater is used in compliance with the requirements of section 25-8-205 (1)(g), C.R.S.



§ 37-92-103. Definitions

As used in this article 92, unless the context otherwise requires:

(1) "Abandonment of a conditional water right" means the termination of a conditional water right as a result of the failure to develop with reasonable diligence the proposed appropriation upon which such water right is to be based.

(2) "Abandonment of a water right" means the termination of a water right in whole or in part as a result of the intent of the owner thereof to discontinue permanently the use of all or part of the water available thereunder. Any period of nonuse of any portion of a water right shall be tolled, and no intent to discontinue permanent use shall be found for purposes of determining an abandonment of a water right for the duration that:

(a) The land on which the water right has been historically applied is enrolled under a federal land conservation program; or

(b) The nonuse of a water right by its owner is a result of participation in:

(I) A water conservation program approved by a state agency, a water conservation district, or a water conservancy district;

(II) A water conservation program established through formal written action or ordinance by a municipality or its municipal water supplier;

(III) An approved land fallowing program as provided by law in order to conserve water;

(IV) A water banking program as provided by law;

(V) A loan of water to the Colorado water conservation board for instream flow use under section 37-83-105 (2); or

(VI) Any contract or agreement with the Colorado water conservation board that allows the board to use all or a part of a water right to preserve or improve the natural environment to a reasonable degree under section 37-92-102 (3).

(3) (a) "Appropriation" means the application of a specified portion of the waters of the state to a beneficial use pursuant to the procedures prescribed by law; but no appropriation of water, either absolute or conditional, shall be held to occur when the proposed appropriation is based upon the speculative sale or transfer of the appropriative rights to persons not parties to the proposed appropriation, as evidenced by either of the following:

(I) The purported appropriator of record does not have either a legally vested interest or a reasonable expectation of procuring such interest in the lands or facilities to be served by such appropriation, unless such appropriator is a governmental agency or an agent in fact for the persons proposed to be benefited by such appropriation.

(II) The purported appropriator of record does not have a specific plan and intent to divert, store, or otherwise capture, possess, and control a specific quantity of water for specific beneficial uses.

(b) Nothing in this subsection (3) shall affect appropriations by the state of Colorado for minimum streamflows as described in subsection (4) of this section.

(4) "Beneficial use" means the use of that amount of water that is reasonable and appropriate under reasonably efficient practices to accomplish without waste the purpose for which the appropriation is lawfully made. Without limiting the generality of the previous sentence, "beneficial use" includes:

(a) The impoundment of water for firefighting or storage for any purpose for which an appropriation is lawfully made, including recreational, fishery, or wildlife purposes;

(b) The diversion of water by a county, municipality, city and county, water district, water and sanitation district, water conservation district, or water conservancy district for recreational in-channel diversion purposes; and

(c) For the benefit and enjoyment of present and future generations, the appropriation by the state of Colorado in the manner prescribed by law of such minimum flows between specific points or levels for and on natural streams and lakes as are required to preserve the natural environment to a reasonable degree.

(5) "Change of water right":

(a) Means a change in the type, place, or time of use, a change in the point of diversion except as specified in section 37-86-111 (2), a change from a fixed point of diversion to alternate or supplemental points of diversion, a change from alternate or supplemental points of diversion to a fixed point of diversion, a change in the means of diversion, a change in the place of storage except as specified in section 37-87-101 (3), a change from direct application to storage and subsequent application, a change from storage and subsequent application to direct application, a change from a fixed place of storage to alternate places of storage, a change from alternate places of storage to a fixed place of storage, or any combination of such changes; and

(b) Includes changes of conditional water rights as well as changes of water rights.

(5.5) "Coal bed methane well" means a well permitted by the Colorado oil and gas conservation commission or a well authorized by a federal or tribal entity and constructed for the primary purpose of producing methane gas from a coal bed.

(6) "Conditional water right" means a right to perfect a water right with a certain priority upon the completion with reasonable diligence of the appropriation upon which such water right is to be based.

(6.3) "Control structure" means a structure consisting of durable man-made or natural materials that has been placed with the intent to divert, capture, possess, and control water in its natural course for an appropriator's intended and specified recreational in-channel diversion. The control structure and its efficiency shall be designed by a professional engineer, as that term is defined in section 12-25-102, C.R.S., or under the direct supervision of a professional engineer, and constructed so that it will operate efficiently and without waste to produce the intended and specified reasonable recreation experience. Concentration of river flow by a control structure constitutes control of water for a recreational in-channel diversion.

(6.7) "County" means any county and any city and county established under Colorado law.

(7) "Diversion" or "divert" means removing water from its natural course or location, or controlling water in its natural course or location, by means of a control structure, ditch, canal, flume, reservoir, bypass, pipeline, conduit, well, pump, or other structure or device; except that, on and after January 1, 2001, only a county, municipality, city and county, water district, water and sanitation district, water conservation district, or water conservancy district may file an application to control water in its natural course or location by means of a control structure for recreational in-channel diversions.

(8) "Person" means an individual, a partnership, a corporation, a municipality, the state of Colorado, the United States, or any other legal entity, public or private.

(9) "Plan for augmentation" means a detailed program, which may be either temporary or perpetual in duration, to increase the supply of water available for beneficial use in a division or portion thereof by the development of new or alternate means or points of diversion, by a pooling of water resources, by water exchange projects, by providing substitute supplies of water, by the development of new sources of water, or by any other appropriate means. "Plan for augmentation" does not include the salvage of tributary waters by the eradication of phreatophytes, nor does it include the use of tributary water collected from land surfaces that have been made impermeable, thereby increasing the runoff but not adding to the existing supply of tributary water.

(10) "Priority" means the seniority by date as of which a water right is entitled to use or conditional water right will be entitled to use and the relative seniority of a water right or a conditional water right in relation to other water rights and conditional water rights deriving their supply from a common source.

(10.1) "Reasonable recreation experience" means the use of a recreational in-channel diversion for, and limited to, nonmotorized boating. Other recreational activities may occur but may not serve as evidence of a reasonable recreation experience.

(10.3) "Recreational in-channel diversion" means the minimum amount of stream flow as it is diverted, captured, controlled, and placed to beneficial use between specific points defined by control structures pursuant to an application filed by a county, municipality, city and county, water district, water and sanitation district, water conservation district, or water conservancy district for a reasonable recreation experience in and on the water from April 1 to Labor Day of each year unless the applicant can demonstrate that there will be demand for the reasonable recreation experience on additional days. The recreational in-channel diversion shall be limited to one specified flow rate for each time period claimed by the applicant. Individual time periods shall not be shorter than fourteen days unless the applicant can demonstrate a need for a shorter time period. There shall be a presumption that there will not be material injury to a recreational in-channel diversion water right from subsequent appropriations or changes of water rights if the effect on the recreational in-channel diversion caused by such appropriations or changes does not exceed one-tenth of one percent of the lowest decreed rate of flow for the recreational in-channel diversion as measured at the recreational in-channel diversion and the cumulative effects on the recreational in-channel diversion caused by such appropriations or changes do not exceed two percent of the lowest decreed rate of flow for the recreational in-channel diversion measured at the recreational in-channel diversion. The owner of a water right for a recreational in-channel diversion may not call for water that has been lawfully stored by another appropriator.

(10.4) "Removal of water" means a change in the type and place of use of an absolute decreed agricultural water right from irrigated agricultural use in one county to a use not primarily related to agriculture in another county.

(10.5) "Revegetation" means the establishment of a ground cover of plant life demonstrated to be, without irrigation, reasonably capable of sustaining itself under the climatic conditions, soils, precipitation, and terrain prevailing for the lands from which irrigation water is removed. Grasses or other plants used for the purpose of revegetation shall not be noxious as such plants are defined under the provisions of the "Colorado Noxious Weed Act", article 5.5 of title 35, C.R.S.

(10.6) "Rotational crop management contract" means a written contract in which the owner or groups of owners of irrigation water rights agree to implement a change of the rights to a new use by foregoing irrigation of a portion of the lands historically irrigated and that provides that the water rights owner or groups of owners may rotate the lands that will not be irrigated as long as there is no injurious effect as specified in section 37-92-305 (3). The contract shall also provide that in the change of water right proceeding the water rights owner or groups of owners shall seek water court approval to rotate the lands that will not be irrigated as long as there is no injurious effect as specified in section 37-92-305 (3).

(10.7) "Significant water development activity" means any removal of water that results in the transfer of more than one thousand acre-feet of consumptive use of water per year by a single applicant or an applicant's agents.

(10.8) "Storage" or "store" means the impoundment, possession, and control of water by means of a dam. Waters in underground aquifers are not in storage or stored except to the extent waters in such aquifers are placed there by other than natural means with water to which the person placing such water in the underground aquifer has a conditional or decreed right.

(11) "Underground water", as applied in this article for the purpose of defining the waters of a natural stream, means that water in the unconsolidated alluvial aquifer of sand, gravel, and other sedimentary materials and all other waters hydraulically connected thereto which can influence the rate or direction of movement of the water in that alluvial aquifer or natural stream. Such "underground water" is considered different from "designated groundwater" as defined in section 37-90-103 (6).

(12) "Water right" means a right to use in accordance with its priority a certain portion of the waters of the state by reason of the appropriation of the same.

(13) "Waters of the state" means all surface and underground water in or tributary to all natural streams within the state of Colorado, except waters referred to in section 37-90-103 (6).

(14) (a) "Well" means any structure or device used for the purpose or with the effect of obtaining groundwater for beneficial use from an aquifer. "Well" includes an augmentation well that diverts groundwater tributary to the South Platte river and delivers it to a surface stream, ditch, canal, reservoir or recharge facility to replace out-of-priority stream depletions, or to meet South Platte river compact obligations, either directly or by recharge accretions, as part of a plan for augmentation approved by the water judge for water division 1 or a substitute water supply plan approved pursuant to section 37-92-308.

(b) "Well" does not include a naturally flowing spring or springs where the natural spring discharge is captured or concentrated by installation of a near-surface structure or device less then ten feet in depth located at or within fifty feet of the spring or springs' natural discharge point and the water is conveyed directly by gravity flow or into a separate sump or storage, if the owner obtains a water right for such structure or device as a spring pursuant to article 92 of this title.






Part 2 - Water Divisions - Courts

§ 37-92-201. Water divisions

(1) For the purposes of this article, the following water divisions are hereby established:

(a) Division 1: Division 1 consists of all lands in the state of Colorado in the drainage basins of the South Platte river, the Big Laramie river, the Arikaree river, the north and south forks of the Republican river, the Smokey Hill river, Sandy and Frenchman creeks, and streams tributary to said rivers and creeks.

(b) Division 2: Division 2 consists of all lands in the state of Colorado in the drainage basins of the Arkansas river and the Dry Cimarron river, and streams tributary to said rivers.

(c) Division 3: Division 3 consists of all lands in the state of Colorado in the drainage basin of the Rio Grande and all of its tributaries, and all lands in the drainage basins of the San Luis creek, Saguache creek, Tuttle creek, Carnero creek, La Garita creek, Sand or Medano creek, Big Spring creek, Little Spring creek, Mosca creek, Sierra Blanca creek, and all of their tributaries, and all lands in the drainage basins of all other creeks between Trinchera creek and Sand or Medano creek, and lands in the drainage basins of all other creeks which have their sources of water supply in the La Garita mountains and flow eastward into the San Luis valley.

(d) Division 4: Division 4 consists of all lands in the state of Colorado in the drainage basins of the Gunnison river and all of its tributaries, the Little Dolores river, the San Miguel river, and that portion of the Dolores river and its tributaries north of the north township line of Township 45 North, New Mexico Principal Meridian.

(e) Division 5: Division 5 consists of all lands in the state of Colorado in the drainage basins of the Colorado river and all of its tributaries arising within Colorado, with the exception of the Gunnison river.

(f) Division 6: Division 6 consists of all lands in the state of Colorado in the drainage basins of the White river, the Yampa or Bear river, the Green river, the North Platte river, and all of their tributaries.

(g) Division 7: Division 7 consists of all lands located in the southwest corner of the state of Colorado and in the drainage basins of the San Juan river, Rio Piedra, Rio Las Animas, Los Pinos river, La Plata river, Rio Mancos and streams tributary to said rivers and creeks as well as that portion of the Dolores river and its tributaries lying south of the north line of Township 45 North, New Mexico Principal Meridian.



§ 37-92-202. Division engineers

(1) (a) The state engineer, with the approval of the executive director of the department of natural resources, shall appoint one division engineer for each division. Each division engineer shall be a licensed professional engineer and shall have such additional qualifications as may be specified from time to time by the state engineer. The state engineer, with the approval of said executive director, may employ such assistants and staff members as are necessary to enable each division engineer to carry out his or her duties.

(b) Each division engineer shall reside in his division, and the offices of the various division engineers shall be maintained in the following locations:

Division 1Greeley

Division 2Pueblo

Division 3Alamosa

Division 4Montrose

Division 5Glenwood Springs

Division 6Steamboat Springs

Division 7Durango

(2) The division engineers shall perform such functions as are specified in this article and other laws and such functions as may be specified in written instructions and orders issued to them or to any one of them from time to time by the state engineer.

(3) With the approval of the state engineer, each division engineer may establish one or more field offices within his division and may appoint as a member of his staff a water commissioner for each such office.

(4) The expenses of the offices and staffs of the division engineers shall be provided for out of state funds.

(5) To the extent required by the constitution and laws of Colorado, appointments under this section shall be subject and pursuant to the state personnel system.



§ 37-92-203. Water judges - jurisdiction

(1) There is established in each water division the position of water judge of the district courts of all counties situated entirely or partly within the division. Said district courts collectively acting through the water judge have exclusive jurisdiction of water matters within the division, and no judge other than the one designated as a water judge shall act with respect to water matters in that division. Water matters shall include only those matters which this article and any other law shall specify to be heard by the water judge of the district courts. Water matters include determinations of rights to nontributary groundwater outside of designated groundwater basins. Judgments and decrees entered prior to July 1, 1985, in accordance with the procedures of sections 37-92-302 to 37-92-305 with respect to such groundwater shall be given full effect and enforced according to the terms of such decrees.

(2) On or before January 10 of each year, the supreme court shall designate or redesignate a water judge for each division to hear all pending and new water matters in that division for the year in which the designation is made, and any vacancy that occurs during such year shall be filled by designation of the supreme court. The services of the water judge shall be in addition to his regular duties as a district judge but shall take priority over such regular duties, and the schedules of the judges in the various divisions shall be arranged and adjusted so that the water judge shall be free to hear water matters. If it becomes necessary during any year for the proper handling of water matters in any division, the supreme court shall designate one or more additional water judges of the district courts in that division, and the term "water judge", as used in this article, refers to all water judges acting in a division. The water judge for a particular division shall be selected from among the judges of the district courts of the counties situated entirely or partly within the division; except that the chief justice may make temporary assignments of other judges.

(3) The water judge of a division shall normally sit in the county where the water clerk is located, but, at the discretion of the judge for convenience of parties, he may sit in other counties in the state, and he shall conduct hearings in other counties as specified in section 37-92-304 (4). Should the functions of the water judge require separate or additional facilities, the same shall be provided for by the state from funds appropriated to the supreme court.

(4) For the purpose of making investigations required by section 37-92-302 (4) and rulings required by section 37-92-303, the water judge of each division shall appoint such referees as may be necessary for that division. The term "referee", as used in this article, refers to all referees acting in a particular division.

(5) Each water referee authorized by this section shall be appointed by the water judge of the water division from a list of not less than three qualified persons to be submitted to the water judge by the executive director of the department of natural resources; but, in any water division, the water judge may elect to perform the functions which by this article would otherwise be vested in the water referee. When and if an extraordinary work load exists in any water division, additional referees may be appointed.

(6) Persons appointed as water referees shall possess such training and experience as to qualify them to render expert opinions and decisions on the complex matters of water rights and administration. The persons may, as the situation requires, be either full-time, part-time, or contractual court employees of the state of Colorado. All expenses in connection with the performance of the functions of water referees, including salaries and other compensation, office space, and clerical and technical assistance shall be paid from funds appropriated to the supreme court. Each water referee shall execute such oath of office as may be prescribed by the supreme court.

(7) The water judge of each division by order shall refer promptly to a referee of that division all applications filed pursuant to section 37-92-302, and the water clerk of that division shall transmit promptly to such referee the order of referral and the duplicate application and thereafter shall transmit promptly to such referee duplicates of any statements of opposition that are filed.



§ 37-92-204. Water clerks - duties

(1) (a) There is established in each water division the office of water clerk, who shall be an associate clerk of the district court and shall be appointed in the same manner as clerks of the various district courts. The water clerk may be a part-time employee, or an existing clerk of the district court may be assigned additional duties as water clerk. Any reference in this article to a filing with the water clerk means a filing in the district court where such clerk serves.

(b) The water clerk shall maintain his office in the offices of the clerk of the district court of the county in each division as follows:

Division 1Weld

Division 2Pueblo

Division 3Alamosa

Division 4Montrose

Division 5Garfield

Division 6Routt

Division 7La Plata

(2) The water clerk shall maintain the records of all proceedings related to appropriations, determinations of water rights and conditional water rights and the amount and priority thereof, changes of water rights, plans for augmentation, abandonment of water rights and conditional water rights, and the records of all proceedings of the water judge and of all rulings and actions of the referee required by this article to be filed with the water clerk. The clerks of the various district courts in each division, if requested by the water clerk of that division, shall transfer to the water clerk duplicate copies of any of the files, or parts thereof, of cases relating to water rights. The water clerk shall perform such other duties as may be prescribed by the water judge or the supreme court.

(3) Subject to the approval of the water judge, the water clerk in each division shall employ such assistants and deputies as may be necessary for him to carry out his duties. The water clerk, assistants, and deputies shall execute such oath of office and such bond as may be prescribed by the supreme court.

(4) The expense of the office and staff of the water clerk shall be provided for out of state funds appropriated to the supreme court, and each county in which a water clerk's office is located shall be reimbursed for the cost thereof to the county.






Part 3 - Determination and Administration of Water Rights

§ 37-92-301. Administration and distribution of waters

(1) The state engineer shall be responsible for the administration and distribution of the waters of the state, and, in each division, such administration and distribution shall be accomplished through the offices of the division engineer as specified in this article.

(2) In accordance with procedures specified in this article, the referee in each division shall in the first instance have the authority and duty to rule upon determinations of water rights and conditional water rights and the amount and priority thereof, including a determination that a conditional water right has become a water right by reason of completion of the appropriation, determinations with respect to changes of water rights, plans for augmentation, approvals of reasonable diligence in the development of appropriations under conditional water rights, and determinations of abandonment of a water rights or a conditional water rights; and he may include in any ruling for a determination of water right or conditional water right any use or combination of uses, any diversion or combination of points or methods of diversion, and any place or alternate places of storage and may approve any change of water right as defined in this article.

(3) In the distribution of water, the division engineer in each division and the state engineer shall be governed by the priorities for water rights and conditional water rights established by adjudication decrees entered in proceedings concluded or pending on June 7, 1969, and by the priorities for water rights and conditional water rights determined pursuant to the provisions of this article. All such priorities shall take precedence in their appropriate order over other diversions of waters of the state. Subject to section 37-92-502 (2), in determining and administering the use of water, judicial and administrative officers shall be governed by the following:

(a) In every case in which the owner of an appropriative right to divert water supplies his water needs by the use of a well, the water diverted by that well may be charged to its own appropriation; or it may be used to divert water under the provisions set forth in paragraph (b) of this subsection (3). This statutory statement is intended as a legislative acknowledgment of the long-held practice in Colorado under which various water rights may be carried through the same physical structure.

(b) In any case in which the owner of an appropriative right to divert water at the surface of a stream or to have water so diverted delivered for his use or benefit has a well so situated as to draw water from the same stream system, that owner may secure the right to have such well, or more than one if he has more than one such well, made an alternate point of diversion to said surface right by procedures provided in this article for securing alternate points of diversion.

(c) Until July 1, 1972, all diversions by well to supply a water use for which there is a surface decree may be charged against and be considered as part of the exercise of said surface decree even if the owner has not secured the right to an alternate point of diversion at the well, but nothing in this article shall be construed to prevent regulation of the well in accordance with law and within the system of priorities established for regulation of diversions of water in Colorado.

(d) In authorizing alternate points of diversion for wells, the widest possible discretion to permit the use of wells shall prevail. In administering the waters of a watercourse, the withdrawal of water which will lower the water table shall be permitted but not to such a degree as will prevent the water source to be recharged or replenished under all predictable circumstances to the extent necessary to prevent injury to senior appropriators in the order of their priorities, and with due regard for daily, seasonal, and longer demands on the water supply.

(4) (a) (I) In every sixth calendar year after the calendar year in which a water right is conditionally decreed, or in which a finding of reasonable diligence has been decreed, the owner or user thereof, if such owner or user desires to maintain the same, shall file an application for a finding of reasonable diligence, or said conditional water right shall be considered abandoned.

(II) If a conditional underground water right requires construction of a well, the expiration of the permit issued for the construction of such well by the state engineer pursuant to section 37-90-137 (1) shall not be the sole basis for a determination of abandonment pursuant to subparagraph (I) of this paragraph (a).

(III) The judgment and decree of the court shall specify the month and calendar year in which a subsequent application for a finding of reasonable diligence shall be filed with the water clerk pursuant to section 37-92-302 (1). A subsequent application shall be filed during the same month as the previous decree was entered every six years after such entry of the decree until the right is made absolute or otherwise disposed of.

(IV) The provisions of this paragraph (a) shall supersede any contrary provision or requirement of a previous conditional decree or determination of reasonable diligence.

(b) The measure of reasonable diligence is the steady application of effort to complete the appropriation in a reasonably expedient and efficient manner under all the facts and circumstances. When a project or integrated system is comprised of several features, work on one feature of the project or system shall be considered in finding that reasonable diligence has been shown in the development of water rights for all features of the entire project or system.

(c) Subject to the provisions of paragraph (b) of this subsection (4), neither current economic conditions beyond the control of the applicant which adversely affect the feasibility of perfecting a conditional water right or the proposed use of water from a conditional water right nor the fact that one or more governmental permits or approvals have not been obtained shall be considered sufficient to deny a diligence application, so long as other facts and circumstances which show diligence are present.

(d) In the case of a project or integrated system that contains more than one water storage feature, an applicant need not demonstrate that all existing absolute decreed water rights that are part of the project or integrated system have been utilized to their full extent in order to make absolute, in whole or in part, a conditional water storage right decreed for a separate feature of the project or integrated system.

(e) A decreed conditional water storage right shall be made absolute for all decreed purposes to the extent of the volume of the appropriation that has been captured, possessed, and controlled at the decreed storage structure.

(5) In all proceedings for a change of water right and for approval of reasonable diligence with respect to a conditional water right, it is appropriate for the referee and the courts to consider abandonment of all or any part of such water right or conditional water right; except that no conditional underground water right requiring the construction of a well shall be declared abandoned pursuant to this subsection (5) solely upon the ground that the permit issued for the construction of such well by the state engineer pursuant to section 37-90-137 (1) has expired. In all such proceedings, no water storage right shall be declared abandoned in whole or in part on account of carrying water over in storage from year to year.



§ 37-92-302. Applications for water rights or changes of such rights - plans for augmentation

(1) (a) Any person who desires a determination of a water right or a conditional water right and the amount and priority thereof, including a determination that a conditional water right has become a water right by reason of the completion of the appropriation, a determination with respect to a change of a water right, approval of a plan for augmentation, finding of reasonable diligence, approval of a proposed or existing exchange of water under section 37-80-120 or 37-83-104, or approval to use water outside the state pursuant to section 37-81-101 shall file with the water clerk a verified application setting forth facts supporting the ruling sought, a copy of which shall be sent by the water clerk to the state engineer and the division engineer. The term "determination of a water right or conditional water right" includes any plan or change in plan under the provisions of section 37-45-118 (1)(b)(II) that is or has been incorporated into a decree.

(b) Any person, including the state engineer, who wishes to oppose the application may file with the water clerk a verified statement of opposition setting forth facts as to why the application should not be granted or why it should be granted only in part or on certain conditions. The statement of opposition may be filed on behalf of all owners of water rights who, by affixing their signatures to the statement of opposition, in person or by attorney, consent to being included in the statement and who may be detrimentally affected by granting of the application. The water clerk shall send a copy of the statement of opposition to the state engineer and the division engineer.

(c) Such statement of opposition must be filed by the last day of the second month following the month in which the application is filed.

(d) (I) The fee for filing an application, complaint, petition, or any other pleading initiating a water matter shall be the same as that for filing a civil complaint in district court, as provided in section 13-32-101, C.R.S.; except that, for any application seeking a determination of a change of water right or approval of a plan for augmentation, the filing fee shall be twice as much. For filing a statement of opposition, the fee shall be the same as that for filing an answer to a civil action in district court. A tax of one dollar must be included with every application, pursuant to section 2-5-119, C.R.S. No fee or tax shall be assessed to the state of Colorado or any agency of its executive department under this subsection (1) or subsection (3) of this section, but no other person or entity shall be exempt from such fee or tax.

(II) All fees collected under this paragraph (d) shall be transmitted to the state treasurer and be divided as provided in section 13-32-101, C.R.S.

(e) (Deleted by amendment, L. 2008, p. 2144, § 13, effective June 4, 2008.)

(2) (a) The water judges of the various divisions shall jointly prepare and supply to the water clerks standard forms which shall be used for such applications and statements of opposition. These forms shall designate the information to be supplied and may be modified from time to time. Supplemental material may be submitted with any form. In the case of applications for a determination of a water right or a conditional water right, the forms shall require, among other things, a legal description of the diversion or proposed diversion, a description of the source of the water, the date of the initiation of the appropriation or proposed appropriation, the amount of water claimed, and the use or proposed use of the water. In the case of applications for approval of a change of water right or plan for augmentation, the forms shall require a complete statement of such change or plan, including a description of all water rights to be established or changed by the plan, a map showing the approximate location of historic use of the rights, and records or summaries of records of actual diversions of each right the applicant intends to rely on to the extent such records exist. In the case of applications that will require construction of a well, other than applications for determinations of rights to groundwater from wells described in section 37-90-137 (4), no application shall be heard on its merits by the referee or water judge until a written consultation report, as required by subsection (4) of this section, has been submitted and considered. The consultation report shall be submitted within four months after the filing of the application and shall include findings as to whether the construction and use of any well proposed in the application will injuriously affect the owner of, or persons entitled to use, water under a vested water right or decreed conditional water right. In the case of applications for determinations of rights to groundwater from wells described in section 37-90-137 (4), the application shall be supplemented by evidence that the state engineer has issued or failed to issue, within four months of the filing of the application in water court, a determination as to the facts of such application. Such state engineer's determination shall be made by the state engineer upon receipt from the water clerk of a copy of the application, and no separate filing or docketing with the state engineer shall be required.

(b) The application shall be supplemented by evidence that the applicant has, within fourteen days after filing the application, given notice of the application by registered or certified mail, return receipt requested, to:

(I) In the case of applications for determinations of rights to groundwater from wells described in section 37-90-137 (4), every record owner of the overlying land and to every person who has a lien or mortgage on, or deed of trust to, the overlying land recorded in the county in which the overlying land is located, and, for purposes of such notice, the term "person" shall have the same meaning as is set forth in section 37-90-137 (4)(b.5); and

(II) The owner of the land upon which any new diversion or storage structure or modification to any existing diversion or storage structure or existing storage pool is or will be constructed or upon which water is or will be stored. In determining the owner of potentially affected land for purposes of such notice, the applicant may rely upon the real estate records of the county assessor for the county or counties in which the land is located.

(c) The provisions of paragraph (b) of this subsection (2) do not apply to political subdivisions of the state of Colorado, special districts, municipalities, or quasi-municipal districts that have obtained consent to withdraw groundwater pursuant to section 37-90-137 (8) or by deed, assignment, or other written evidence of consent where the application concerns only such groundwater and, at the time of application, the overlying land is within the water service area of such entity.

(3) (a) Not later than the fifteenth day of each month, the water clerk shall prepare a resume of all applications in the water division which have been filed in his office during the preceding month. The resume shall give the name and address of the applicant, a description of the water right or conditional water right involved, and a description of the ruling sought. The resume may be provided by the applicant at the time of filing the application or at the time of any republication pursuant to paragraph (b) of this subsection (3), or, if no resume is provided, the water clerk shall prepare the resume for publication. The water clerk shall promptly submit to each applicant a bill for costs incurred by the water court in publishing the resume of the application. No ruling or decree shall be entered prior to payment of the charges.

(b) Not later than the end of such month, the water clerk shall cause such publication to be made of each resume or portion thereof in a newspaper or newspapers as is necessary to obtain general circulation once in every county affected, as determined by the water judge. If, at the request of or as the result of amendments made by an applicant, the resume of an application is republished, the applicant shall pay the cost of such republication. A newspaper in which the resume is published or republished shall directly bill the applicant rather than the water clerk for the costs of publication.

(c) (I) (A) to (C) Repealed.

(D) On and after January 1, 2006, not later than the end of each month, the water clerk shall post a copy of the resume on the water court's website. Not later than the end of such month, the referee or the water clerk shall send a copy of such resume by mail or electronic mail to any person who the referee has reason to believe would be affected. The water clerk shall notify each person who has requested a copy of the resume by submitting his or her name and electronic mail address to the water clerk of the availability of the resume on such website. The water clerk shall maintain an electronic mailing list of such names and addresses, and a person desiring to have his or her name and address retained on the list shall resubmit the information by January 5. A person who has not so resubmitted the information shall not be retained on the list, but such person may submit his or her name and electronic mail address at any time thereafter for inclusion on the list subject to the requirements of this section. In order to obtain an electronic mail notification of the availability of the resume for a particular month, a person's name and address shall be received not later than the fifth day of the month of publication of the resume. A copy of the resume shall be furnished without charge to the state engineer and the appropriate division engineer.

(E) The water clerk shall provide a paper copy of the resume to a person upon payment of the fee required in section 13-32-104 (1)(a), C.R.S.

(II) Repealed.

(d) All publications provided for in paragraph (b) of this subsection (3) may be augmented, in the discretion of the water judge, by notices broadcast over any or all standard radio, FM radio, TV stations, and cable television. Such broadcast notices shall make reference to locations or publications wherein details of the subject matter of the notices are located.

(3.5) In addition to the resume notice required to be given by subsection (3) of this section, any notice of an application for a change of irrigation water rights that constitutes a significant water development activity shall include evidence that the applicant has given notice of the contents of such application by mail within ten days after filing to the:

(a) Board of county commissioners of the county from which the water is being removed;

(b) Board of the school district that encompasses the land from which the water is being removed;

(c) Offices of every water conservancy and water conservation district from which the water is to be removed;

(d) Secretary of every ditch company whose water is involved in the significant water development activity; and

(e) Governing body of every city, city and county, and town that encompasses land from which the water is being removed.

(4) The referee, without conducting a formal hearing, shall make such investigations as are necessary to determine whether or not the statements in the application and statements of opposition are true and to become fully advised with respect to the subject matter of the applications and statements of opposition. The referee shall consult with the appropriate division engineer or the state engineer or both. The engineer consulted shall file a report in writing within thirty-five days, unless such time is extended by the referee, which original report shall be filed in the proceedings, and a copy shall be sent by the division engineer to the applicant or the applicant's attorney, who shall then send copies to all parties of record if they have not otherwise been served and so certify before any ruling shall be entered or become effective. A water judge who is acting as a referee in the water judge's division shall have the same authority as provided for the referee in this subsection (4). If the application is rereferred to the water judge by the referee prior to consultation, the division engineer shall file a written recommendation in the proceedings within thirty-five days of rereferral, unless such time is extended by the court, and shall send a copy thereof to the applicant or the applicant's attorney, who shall send copies to the other parties, if they have not otherwise been served, before any decree shall be entered or become effective. The water judge may request such written report from the state engineer if the water judge desires.

(5) Persons alone or in concert may initiate and implement plans for augmentation including water exchange projects. Water conservancy districts, irrigation districts, mutual or public ditch and reservoir companies, municipalities, or other entities which are governed by a board of directors or similar body may initiate and implement plans for augmentation for the benefit of all water users within their boundaries.

(6) The general assembly hereby recognizes the authority of the Colorado supreme court to adopt rules for filing and service of documents and other case management procedures in water court proceedings. Any such rules that are adopted shall supplement the procedures set forth in this section.



§ 37-92-303. Rulings by the referee

(1) Within sixty-three days after the last day on which statements of opposition may be filed with respect to a particular application, unless such time is extended by the water judge for good cause shown, the referee shall make a ruling on the application unless the referee determines to rerefer the matter to the water judge as specified in subsection (2) of this section. The ruling may disapprove the application in whole or in part in the discretion of the referee even though no statements of opposition have been filed. The ruling of the referee shall give the names of the applicants with respect to each water right or conditional water right involved, the location of the point of diversion or place of storage, the means of diversion, the type of use, the amount and priority, and other pertinent information. In the case of a plan for augmentation, such ruling shall include a complete statement of such plan as approved or disapproved. The ruling shall be filed with the water clerk, subject to judicial review. A copy of the ruling shall be sent by the water clerk by regular or electronic mail to the applicant, to each person who has filed a statement of opposition, to the state engineer, and to the division engineer.

(2) The referee may determine not to make a ruling as specified in subsection (1) of this section and to rerefer the matter to the water judge for a decision as provided in this article. Such rereferral shall be accomplished by order of the referee, which shall be entered within sixty-three days following the last month in which statements of opposition may be filed with respect to the particular application, unless such time is extended by the water judge for good cause shown. The referee shall rerefer the matter to the water judge at any time before the referee's hearing upon a motion to rerefer by the applicant or any opposer certifying that party's intent to protest an adverse ruling of the referee. A motion to rerefer shall not be a prerequisite to a protest of the ruling of the referee. A copy of the order shall be sent by the water clerk to the applicant and to each person who has filed a statement of opposition and to the state engineer and the division engineer by regular or electronic mail.



§ 37-92-304. Proceedings by the water judge

(1) On the first Tuesday of March and September in division 1, the second Tuesday of March and September in division 2, the third Tuesday of March and September in division 3, the fourth Tuesday of March and September in division 4, the first Tuesday of April and October in division 5, the second Tuesday of April and October in division 6, and the third Tuesday of April and October in division 7, the water judge for the particular division may set for hearing matters in which protests have been filed or orders of rereferral entered by the referee during the preceding six calendar months. Such matters shall generally be considered by the water judge in chronological order; however, the dates and times of hearings shall be adjusted by the water judge at his discretion for the convenience of persons involved or for other reasonable cause.

(2) Within twenty-one days after the date of mailing thereof, any person, including the state engineer, who wishes to protest or support a ruling of the referee shall file in writing a pleading in quadruplicate with the water clerk and shall mail or deliver a copy to all parties and so certify. Such pleading shall clearly identify the matter and shall state the factual and legal grounds therefor. Upon filing of such a pleading, the party, except for the state engineer who shall pay no filing fee, shall pay a filing fee equal to that for filing an answer to a civil action in district court, as provided in section 13-32-101, C.R.S. No person who is already a party in the matter may be required to file any additional pleading or to pay any additional filing fee to maintain a party status in the case. All fees collected pursuant to this subsection (2) shall be transmitted to the state treasurer and be divided as provided in section 13-32-101, C.R.S.

(3) As to the rulings with respect to which a pleading has been filed and as to matters which have been rereferred to the water judge by the referee, there shall be de novo hearings. The court shall not be bound by findings of the referee. The division engineer shall appear to furnish pertinent information and may be examined by any party, and, if requested by the division engineer, the attorney general shall represent the division engineer. The applicant shall appear either in person or by counsel and shall have the burden of sustaining the application, whether it has been granted or denied by the ruling or has been rereferred by the referee, and in the case of a change of water right or a plan for augmentation the burden of showing absence of any injurious effect. All parties of record shall remain parties in the proceedings before the water judge. Any person may move to intervene in proceedings before the water court upon payment of a fee, equal to that for filing an answer to a civil action in district court, except for the state engineer who shall pay no fee, and upon a showing of mistake, inadvertence, surprise, or excusable neglect or to support a referee's ruling. The water court shall grant the motion to intervene only if intervention is sought no less than thirty-five days before any pretrial conference or due date for trial data certificates and if intervention will not unduly delay or prejudice the adjudication of the rights of the original parties. Service of copies of applications, written pleadings, or any other documents is not necessary for jurisdictional purposes, but the water judge may order service of copies of any documents on any persons and in any manner which he or she deems appropriate.

(3.5) In connection with a water adjudication proceeding to change the place of use of a water right from a mutual agricultural ditch or mutual agricultural ditch system or mutual agricultural reservoir company, the remaining owners of water rights in such ditch or ditch system or reservoir company, in the discretion of the court and where material injury has been demonstrated by the objector, may be awarded payment of their reasonable attorney fees and costs, including reasonable engineering and expert witness fees and the cost of any structures or measures necessary within the ditch or reservoir system to ensure the continuation of such owners' historically available surface water supply, under the remaining water rights which such owners continue to own, without injury or any increase in cost, unless the applicant seeking such change of water right shall have sought such change based on limitations, conditions, and structural changes necessary to prevent material injury to the exercise of such owners' water right. In cases where the objector fails to demonstrate material injury or the applicant has incorporated sufficient limitations, conditions, and structural changes to prevent material injury and such opposition has been maintained frivolously or for purposes of harassment, the applicant, in the discretion of the court, may be awarded payment of his reasonable attorney fees and costs, including reasonable engineering and expert witness fees. The provisions of this subsection (3.5) shall not apply to decrees which have been entered prior to May 17, 1988, or decrees pending before the referee as of May 17, 1988, and which are concluded before the referee without being protested to the water judge.

(3.6) Any decree entered for a water right requiring a well to be constructed on lands owned by other than the applicant shall specify that no person shall construct a well on property owned by another unless the right to construct such a well is obtained by consent of the landowner or the exercise of the power of eminent domain by a person having the power of eminent domain under law.

(4) If an applicant, a person who has filed a statement of opposition, or a protestant requests, the hearing shall be conducted by the water judge in the district court of the county in which is located the point of diversion of the water right or conditional water right involved. In case the hearing involves points of diversion located in more than one county, the hearing shall be conducted by the water judge in the district court of that county in which is located the major part, as determined by the water judge, of the diversions or proposed diversions involved.

(5) A decision of the water judge with respect to a protested ruling of the referee shall either confirm, modify, reverse, or reverse and remand such ruling, and, in the case of the modification of a ruling, the decision may grant a different priority than that granted by the referee and may specify its own terms and conditions with respect to a change of water right or plan for augmentation. A decision of the water judge in regard to a matter which has been rereferred by the referee shall dispose fully of such matter and may contain such provisions as the water judge deems appropriate. The water judge shall confirm and approve by judgment and decree a ruling of the referee with respect to which no protest was filed, but the water judge may reverse, or reverse and remand, any such ruling which he deems to be contrary to law.

(6) Any decision of the water judge as specified in subsection (5) of this section dealing with a change of water right, implementation of a rotational crop management contract, or a plan for augmentation shall include the condition that the approval of such change, contract, or plan shall be subject to reconsideration by the water judge on the question of injury to the vested rights of others for such period after the entry of such decision as is necessary or desirable to preclude or remedy any such injury. Such condition setting forth the period allowed for reconsideration shall be determined by the water judge after making specific findings and conclusions including, when applicable, the historical use to which the water rights involved were put, if any, and the proposed future use of the water rights involved. The water judge shall specify such period in the decision, but the period may be extended upon further decision by the water judge that the nonoccurrence of injury shall not have been conclusively established. Any decision may contain any other provision that the water judge deems proper in determining the rights and interests of the persons involved. All decisions of the water judge, including decisions as to the period of reconsideration and extension thereof, shall become a judgment and decree as specified in this article and be appealable upon entry, notwithstanding conditions subjecting the decisions to reconsideration on the question of injury to the vested rights of others as provided in this subsection (6).

(6.5) Any decision of a water judge concerning a significant water development activity shall include, as a condition of the decree approving the change application, a provision in the decree for retained jurisdiction to ensure payment of any fees imposed pursuant to section 37-92-305 (4.5).

(7) Judgments and decrees shall be entered promptly with respect to matters that have been heard and matters in which no protest has been filed or order of rereferral entered. A judgment and decree may be confined to one matter or may include more than one matter at the discretion of the water judge. The judgment and decree shall give the names of the applicants with respect to each water right or conditional water right involved, the location of the point of diversion or place of storage, the means of diversion, the type of use, the amount and priority, and other pertinent information. In the case of a plan for augmentation, the judgment and decree shall contain a complete statement of the plan. In the case of applications for determination of water rights or conditional water rights, the judgment and decree shall state the date of the filing of the application.

(8) A copy of such judgment and decree shall be filed with the state engineer and the division engineer, and a copy thereof shall be provided by the water clerk to any other person requesting same upon payment of a fee of seventy-five cents per page; except that the state engineer by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state engineer by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S. Promptly after receiving a judgment and decree, the division engineer and the state engineer shall enter in their records the determinations therein made as to priority, location, and use of the water rights and conditional water rights, and they shall regulate the distribution of water accordingly.

(9) Appellate review shall be allowed to the judgment and decree, or any part thereof, as in other civil actions, but no appellate review shall be allowed with respect to that part of the judgment or decree which confirms a ruling with respect to which no protest was filed.

(10) Clerical mistakes in said judgment and decree may be corrected by the water judge on his own initiative or on the petition of any person, and substantive errors therein may be corrected by the water judge on the petition of any person whose rights have been adversely affected thereby and a showing satisfactory to the water judge that such person, due to mistake, inadvertence, or excusable neglect, failed to file a protest with the water clerk within the time specified in this section. Any petition referred to in the preceding sentence shall be filed with the water clerk within three years after the date of the entry of said judgment and decree. The water judge may order such notice of any such correction proceedings as he determines to be appropriate. Any order of the water judge making such corrections shall be subject to appellate review as in other civil actions.

(11) Repealed.



§ 37-92-305. Standards with respect to rulings of the referee and decisions of the water judge - definitions

(1) In the determination of a water right the priority date awarded shall be that date on which the appropriation was initiated if the appropriation was completed with reasonable diligence. If the appropriation was not completed with reasonable diligence following the initiation thereof, then the priority date thereof shall be that date from which the appropriation was completed with reasonable diligence.

(2) Subject to the provisions of this article, a particular means or point of diversion of a water right may also serve as a point or means of diversion for another water right.

(3) (a) A change of water right, implementation of a rotational crop management contract, or plan for augmentation, including water exchange project, shall be approved if such change, contract, or plan will not injuriously affect the owner of or persons entitled to use water under a vested water right or a decreed conditional water right. In cases in which a statement of opposition has been filed, the applicant shall provide to the referee or to the water judge, as the case may be, a proposed ruling or decree to prevent such injurious effect in advance of any hearing on the merits of the application, and notice of such proposed ruling or decree shall be provided to all parties who have entered the proceedings. If it is determined that the proposed change, contract, or plan as presented in the application and the proposed ruling or decree would cause such injurious effect, the referee or the water judge, as the case may be, shall afford the applicant or any person opposed to the application an opportunity to propose terms or conditions that would prevent such injurious effect.

(b) Decrees for changes of water rights that implement a contract or agreement for a lease, loan, or donation of water, water rights, or interests in water to the Colorado water conservation board for instream flow use under section 37-92-102 (3)(b) shall provide that the board or the lessor, lender, or donor of the water may bring about beneficial use of the historical consumptive use of the changed water right downstream of the instream flow reach as fully consumable reusable water, subject to such terms and conditions as the water court deems necessary to prevent injury to vested water rights or decreed conditional water rights.

(c) In determining the amount of historical consumptive use for a water right in division 1, 2, 3, 4, 5, or 6, the water judge shall not consider any decrease in use resulting from the following:

(I) The land on which the water from the water right has been historically applied is enrolled under a federal land conservation program; or

(II) The nonuse or decrease in use of the water from the water right by its owner for a maximum of five years in any consecutive ten-year period as a result of participation in:

(A) A water conservation program, including a pilot program, approved in advance by a water conservation district, water district, water authority, or water conservancy district for lands that are within the entity's jurisdictional boundaries or by a state agency with explicit statutory jurisdiction over water conservation or water rights;

(B) A water conservation program, including a pilot program, established through formal written action or ordinance by a water district, water authority, or municipality or its municipal water supplier for lands that are within the entity's jurisdictional boundaries;

(C) An approved land fallowing program as provided by law in order to conserve water or to provide water for compact compliance; or

(D) A water banking program as provided by law.

(d) Quantification of the historical consumptive use of a water right must be based on an analysis of the actual historical use of the water right for its decreed purposes during a representative study period that includes wet years, dry years, and average years. The representative study period:

(I) Must not include undecreed use of the subject water right; and

(II) Need not include every year of the entire history of the subject water right.

(e) If an application is for a change of that portion of a water right for which a previous change of water right has been judicially approved and for which the historical consumptive use was previously quantified, the water judge shall not reconsider or requantify the historical consumptive use. However, the water judge may, without requantifying the historical consumptive use, impose such terms and conditions on the future use of that portion of the water right that is the subject of the change as needed to limit the future consumptive use of that portion of the water right to the previously quantified historical consumptive use.

(3.5) Applications for a simple change in a surface point of diversion. (a) For purposes of this subsection (3.5):

(I) "Intervening surface diversion point or inflow" means any ditch diversion or other point of diversion for a decreed surface water right, point of replacement or point of diversion by exchange that is part of an existing decreed exchange, well or well field that is decreed to operate as a surface diversion, or point of inflow from a tributary surface stream.

(II) "Simple change in a surface point of diversion" means a change in the point of diversion from a decreed surface diversion point to a new surface diversion point that is not combined with and does not include any other type of change of water right and for which there is no intervening surface diversion point or inflow between the new point of diversion and the diversion point from which a change is being made. "Simple change in a surface point of diversion" does not include a change of point of diversion from below or within a stream reach for which there is an intervening surface diversion point or inflow or decreed in-stream flow right to an upstream location within or above that reach.

(b) (I) An application for a simple change in a surface point of diversion is subject to all provisions of this article, including sections 37-92-302 to 37-92-305, except as specifically modified by this subsection (3.5).

(II) The procedures in this subsection (3.5) apply only to a simple change in a surface point of diversion and do not change the procedures or legal standards applicable to any other change of water right.

(III) An application for a simple change in a surface point of diversion may:

(A) Be made with respect to a change of point of diversion that has already been physically accomplished or with respect to a requested future change of point of diversion;

(B) Be made with respect to an absolute water right or a conditional water right; and

(C) Include one or more water rights that are to be diverted at the new point of diversion. The application must not include or be consolidated or joined with an action by the applicant seeking any other type of change of water right or diligence proceeding or application to make absolute with respect to the water right or rights included in the application.

(c) The applicant bears the initial burden in an application for a simple change in a surface point of diversion to prove, through the imposition of terms and conditions if necessary, that the simple change in a surface point of diversion will not:

(I) Result in diversion of a greater flow rate or amount of water than has been decreed to the water right and, without requantifying the water right, is physically and legally available at the diversion point from which a change is being made; or

(II) Injuriously affect the owner of or persons entitled to use water under a vested water right or a decreed conditional water right.

(d) If the applicant makes a prima facie showing with respect to the matters in paragraph (c) of this subsection (3.5), the case proceeds as a simple change in a surface point of diversion, the applicant has the burden of persuasion with respect to the elements of its case, including the matters in paragraph (c) of this subsection (3.5), and the standards of paragraph (e) of this subsection (3.5) apply. If the applicant does not make such a prima facie showing, the referee or water judge shall dismiss the application without prejudice to the applicant's filing an application for a change of water right that is not a simple change in a surface point of diversion.

(e) The following standards apply to a simple change in a surface point of diversion:

(I) There is a rebuttable presumption that a simple change in a surface point of diversion will not cause an enlargement of the historical use associated with the water rights being changed.

(II) The decree must not requantify the water rights for which the point of diversion is being changed.

(III) The applicant, in prosecuting the simple change in a surface point of diversion, is not required to:

(A) Prove that the water diverted at the new point of diversion can and will be diverted and put to use within a reasonable period of time;

(B) Prove compliance with the anti-speculation doctrine; or

(C) Provide or make a showing of future need imposed by the cases ofPagosa Area Water and Sanitation District v. Trout Unlimited, 219 P.3d 774 (Colo. 2009), orCity of Thornton v. Bijou Irrigation Co., 926 P.2d 1 (Colo. 1996); except that nothing in this subsection (3.5) relieves the applicant or its successors in any pending or future diligence application from any of the requirements for demonstrating diligence in the development of a conditional water right changed pursuant to this subsection (3.5).

(3.6) Correction to an established but erroneously described point of diversion - definitions. (a) As used in this subsection (3.6):

(I) "Diverter" means the owner or user of a decreed water right.

(II) "Established but erroneously described point of diversion" means a point of diversion of either surface water or groundwater:

(A) That has been at the same physical location since the applicable decree or decrees confirmed the water right, unless it was relocated pursuant to section 37-86-111 or, in the case of a well, relocated according to a valid well permit. A diversion that has been in the same physical location since the enactment of the "Adjudication Act of 1943", which was repealed in 1969, has a rebuttable presumption of having been located at the same physical location since its inception.

(B) That is not located at the location specified in the applicable decree or decrees confirming the water right; and

(C) From which the diverter has diverted water with the intent to divert pursuant to the decree or decrees confirming the water right.

(b) A water right is deemed to be diverted at its decreed location and is not erroneously described if:

(I) With respect to a surface water diversion:

(A) The physical location of the point of diversion is within five hundred feet of the decreed location; and

(B) Neither a natural surface stream that is tributary to the diverted stream nor another surface water right is located between the decreed location and its physical location;

(II) With respect to a groundwater diversion, the physical location of the point of diversion is within two hundred feet of the decreed location, unless the decree specifies a lesser distance for acceptable variation in location.

(c) To proceed with a correction in point of diversion under this subsection (3.6) for an established but erroneously described point of diversion that is due to a clerical mistake in the decree, but does not fall within the three-year period set forth in section 37-92-304 (10) for the water clerk to correct the mistake, the diverter of the established but erroneously described point of diversion may file a petition with the water clerk for correction of the clerical mistake within three years after the diverter became aware of the mistake. The same procedures set forth in section 37-92-304 (10) apply to corrections in point of diversion under this paragraph (c).

(d) (I) To proceed with a correction in point of diversion under this subsection (3.6) for an established but erroneously described point of diversion that is not due to a clerical mistake in the decree, a diverter has the burden to prove by a preponderance of the evidence that a point of diversion is an established but erroneously described point of diversion.

(II) Except as specifically modified by this subsection (3.6), an application for a correction in an established but erroneously described point of diversion is subject to all provisions of this article, including sections 37-92-302 to 37-92-305.

(III) The procedures in this subsection (3.6) apply only to a correction in an established but erroneously described point of diversion and do not alter the procedures or legal standards applicable to a change of water right.

(IV) A diverter may apply for a correction in an established but erroneously described point of diversion only:

(A) For a point of diversion that is already in place; and

(B) If one or more water rights are diverted at the corrected point of diversion.

(V) The application must not include or be consolidated or joined with an action by the applicant seeking any type of change of water right or diligence proceeding or application to make absolute with respect to the water right or rights included in the application.

(e) If an applicant proves the matters in paragraph (a) of this subsection (3.6) by a preponderance of the evidence, then there is a rebuttable presumption that a correction in an established but erroneously described point of diversion:

(I) Will not cause an enlargement of the historical use associated with a water right diverted at the point of diversion; and

(II) Does not injuriously affect the owner of or persons entitled to use water under a vested water right or a decreed conditional water right.

(f) If the applicant does not prove the matters in paragraph (a) of this subsection (3.6) or if the presumptions stated in this subsection (3.6) are successfully rebutted, the referee or water judge shall dismiss the application without prejudice to the applicant's filing an application for a change of water right.

(g) The following standards apply to a correction in an established but erroneously described point of diversion:

(I) The decree must not requantify the water rights for which the erroneously described point of diversion is being corrected;

(II) The applicant, in prosecuting the correction in the erroneously described point of diversion, is not required to:

(A) Prove that the water diverted at the corrected point of diversion can and will be diverted and put to use within a reasonable period of time;

(B) Prove compliance with the anti-speculation doctrine; or

(C) Provide or make a showing of future need imposed by the cases ofPagosa Area Water and Sanitation District v. Trout Unlimited, 219 P.3d 774 (Colo. 2009), orCity of Thornton v. Bijou Irrigation Co., 926 P.2d 1 (Colo. 1996);

(III) The state engineer shall not curtail a diversion based solely on the fact that the point of diversion is erroneously described; and

(IV) Nothing in this subsection (3.6) modifies the state engineer's authority to make determinations regarding the administration of water rights and the distribution of water.

(h) During a change of water right case or an abandonment proceeding, if a point of diversion qualifies as an established but erroneously described point of diversion pursuant to this subsection (3.6), full consideration of the historical consumptive use of the water right at its physical location shall not be denied due solely to the fact that the point of diversion is not at its decreed location.

(4) (a) Terms and conditions to prevent injury as specified in subsection (3) of this section may include:

(I) (A) A limitation on the use of the water that is subject to the change, taking into consideration the historical use and the flexibility required by annual climatic differences.

(B) For purposes of determining lawful historical use, if a decree entered before January 1, 1937, establishes an irrigation water right and does not expressly limit the number of acres that the appropriator may irrigate under the water right, the lawful maximum amount of irrigated acreage equals the maximum amount of acreage irrigated in compliance with all express provisions of the decree during the first fifty years after entry of the original decree, unless a court of competent jurisdiction has entered a final judgment to the contrary. Irrigated acreage not exceeding the lawful maximum amount and located within a reasonable proximity to the ditch, including extensions and lateral delivery infrastructure, as constructed within the first fifty-year period after entry of the original decree, may be included in the historical average in an historical consumptive use analysis supporting a change of water right application.

(II) The relinquishment of part of the decree for which the change is sought or the relinquishment of other decrees owned by the applicant that are used by the applicant in conjunction with the decree for which the change has been requested, if necessary to prevent an enlargement upon the historical use or diminution of return flow to the detriment of other appropriators;

(III) A time limitation on the diversion of water for which the change is sought in terms of months per year;

(IV) If the application is for the implementation of a rotational crop management contract, separate annual historical consumptive use limits for the parcels to be rotated according to the historical consumptive use of such lands. To the extent that some or all of the water that is the subject of the contract is not utilized at a new place of use in a given year, such water may be utilized on the originally irrigated lands if so provided in the decree and contract and if the election to irrigate is made prior to the beginning of the irrigation season and applies to the entire irrigation season. A failure of a party to a rotational crop management contract who is not the owner of the irrigation water rights that are subject to the contract to put to beneficial use the full amount of water that was decreed pursuant to the application for approval of the contract shall not be deemed to reduce the amount of historical consumptive use that the owner of the water rights has made of the rights.

(V) A term or condition that addresses decreases in water quality caused by a change in the type of use and permanent removal from irrigation of more than one thousand acre-feet of consumptive use per year that includes a change in the point of diversion, if the change would cause an exceedance or contribute to an existing exceedance of water quality standards established by the water quality control commission pursuant to section 25-8-204, C.R.S., in effect at the time of the application, or, if ordered by the court, subsequently adopted by the commission prior to the entry of the decree, for the stream segment at the original point of diversion. Under any such term or condition, the applicant shall be responsible for only that portion of the exceedance attributable to the proposed change. Any such term or condition and any activity to be taken in fulfillment thereof shall not be inconsistent with the "Colorado Water Quality Control Act", article 8 of title 25, C.R.S., and rules promulgated pursuant to said act, and implementation of section 303 (d) of the "Federal Water Pollution Control Act" by the water quality control division. This subparagraph (V) shall not be interpreted to confer standing on any person to assert injury who would not otherwise have such standing.

(VI) Such other conditions as may be necessary to protect the vested rights of others.

(b) If the water judge approves the implementation of a rotational crop management contract, the rotational crop management contract shall be recorded with the clerk and recorder of the county in which the historically irrigated lands are located, and the water judge shall make affirmative findings that the implementation of the rotational crop management contract:

(I) Is capable of administration by the state and division engineers. In order to satisfy the requirement of this subparagraph (I), the water judge may require the applicant to provide signage and mapping of the lands not irrigated on an annual basis.

(II) Will neither expand the historical use of the original water rights nor change the return flow pattern from the historically irrigated land in a manner that will result in an injurious effect as specified in subsection (3) of this section; and

(III) Will comply with paragraph (a) of subsection (4.5) of this section with regard to potential soil erosion, revegetation, and weed management.

(c) With respect to a change-in-use application that seeks approval to change an absolute decreed irrigation water right used for agricultural purposes to an agricultural water protection water right, as described in subsection (19) of this section, the decree must:

(I) Quantify the historical diversions and historical consumptive use of the absolute decreed irrigation water right used for agricultural purposes pursuant to subsection (3) of this section;

(II) Quantify the return flows associated with the historical use of the water right in time, place, and amount;

(III) Provide terms and conditions, pursuant to paragraph (a) of this subsection (4), for a change in the use of the agricultural water protection water right pursuant to a substitute water supply plan, approved in accordance with sections 37-92-308 (12) and 37-80-123, including the return flow obligations in time, place, and amount that prevent material injury to other vested water rights and decreed conditional water rights;

(IV) In accordance with subparagraph (II) of paragraph (b) of subsection (19) of this section, allow an amount of the quantified historical consumptive portion of water subject to the changed agricultural water protection water right to be delivered to a point of diversion within the water division of historical use without designating the beneficial use to which the water will be applied. Delivery must be to a point of diversion that is approved by the state engineer in accordance with conditions:

(A) Set forth in section 37-92-308 (12); and

(B) Developed by the state engineer pursuant to section 37-80-123; and

(V) For a period that the water judge deems necessary and desirable to remedy or preclude injury and pursuant to section 37-92-304 (6), be subject to retained jurisdiction by the water judge on the question of injury to other vested water rights.

(4.5) (a) The terms and conditions applicable to changes of use of water rights from agricultural irrigation purposes to other beneficial uses shall include reasonable provisions designed to accomplish the revegetation and noxious weed management of lands from which irrigation water is removed. The applicant may, at any time, request a final determination under the court's retained jurisdiction that no further application of water will be necessary in order to satisfy the revegetation provisions. Dry land agriculture may not be subject to revegetation order of the court.

(b) (I) If article 65.1 of title 24, C.R.S., is not applicable to a significant water development activity, the court may utilize the methods specified in this section to mitigate certain potential effects of such activity. Subject to the provisions of this article, a court may impose the following mitigation payments upon any person who files an application for removal of water as part of a significant water development activity:

(A) Transition mitigation payment. A transition mitigation payment shall equal the amount of the reduction in property tax revenues for property that is subject to taxation by an entity listed in section 37-92-302 (3.5) that is attributable to a significant water development activity. Such payment shall be made on an annual basis in accordance with the repayment schedule established by the court unless the applicant and the taxing entities mutually agree on an alternate payment schedule. The county shall certify, as appropriate, to the change applicant each year the amount of mitigation payment due under this subparagraph (I). Any moneys collected pursuant to this sub-subparagraph (A) shall be distributed by the board of county commissioners of the county from which water is removed among the entities in the county in proportion to the percentage of their share of the total of property taxes for nonbonded indebtedness purposes.

(B) Bonded indebtedness payment. A bonded indebtedness payment shall be made on an annual basis in the same manner as mitigation payments and shall be based on the bonded indebtedness on the property that is to be removed from irrigation at the time the decree is entered. The bonded indebtedness payment shall be equal to the reduction in bond repayment revenues that is attributable to the removal of water as part of a significant water development activity. The court may identify such mitigation payment as part of the decree. Whenever an application for determination with respect to a change of water rights requires a payment pursuant to this sub-subparagraph (B), the board of county commissioners of the county from which water is removed shall distribute any moneys collected among the entities in the county having bonded indebtedness in proportion to the percentage of their share of the total of such indebtedness.

(II) Unless the court determines that a greater or lesser period of time would be appropriate based upon the evidence of record, the amount of the transition mitigation and bonded indebtedness payments shall be equal to the total reduction in revenues for a period of thirty years commencing upon the date of initial reductions in such revenues as a consequence of the removal of water associated with the significant water development activity.

(III) To the extent that there is an increase in the property tax or bonded indebtedness revenues after the date of the commencement of the payment obligations identified under sub-subparagraphs (A) and (B) of subparagraph (I) of this paragraph (b) as a consequence of a change in land use and accompanying modification of the assessed valuation of the land, such payment obligations shall be correspondingly reduced.

(IV) When determining the amount to be paid pursuant to this paragraph (b), if any, the court shall take into consideration any evidence of a beneficial impact to the county from which the water is to be diverted and shall adjust the amount of the payment accordingly.

(c) Paragraph (b) of this subsection (4.5) shall not apply to:

(I) Any removal of water involving water rights owned by the applicant prior to August 6, 2003; any removal of water that was accomplished prior to August 6, 2003; any removal of water for which an application for a change of water rights was pending in the water court on such date; or any removal of water for which a decree has been entered that continues to be subject to the water court's retained jurisdiction;

(II) Any removal of water when:

(A) Such change is undertaken by a water conservancy district, water conservation district, special district, ditch company, other ditch organization, or municipality;

(B) The water was beneficially used within the boundaries or service area of such entity before the removal; and

(C) The water will continue to be beneficially used within such entity's boundaries or service area after the removal; or

(III) Any removal of water where the new place of use is within a twenty-mile radius of the historic place of use, even though such new place is located within a different county. For purposes of this subparagraph (III), the distance between the historic place of use and the proposed new place of use shall be measured between the most proximate points in the respective areas.

(5) In the case of plans for augmentation including exchange, the supplier may take an equivalent amount of water at his point of diversion or storage if such water is available without impairing the rights of others. Any substituted water shall be of a quality and quantity so as to meet the requirements for which the water of the senior appropriator has normally been used, and such substituted water shall be accepted by the senior appropriator in substitution for water derived by the exercise of his decreed rights.

(6) (a) In the case of an application for determination of a water right or a conditional water right, a determination with respect to a change of a water right or approval of a plan for augmentation, which requires construction of a well, other than a well described in section 37-90-137 (4), the referee or the water judge, as the case may be, shall consider the findings of the state engineer, made pursuant to section 37-90-137, which granted or denied the well permit and the consultation report of the state engineer or division engineer submitted pursuant to section 37-92-302 (2)(a). The referee or water judge may thereupon grant a final or conditional decree if the construction and use of any well proposed in the application will not injuriously affect the owner of, or persons entitled to use, water under a vested water right or decreed conditional water right. If the court grants a final or conditional decree, the state engineer shall issue a well permit. Except in cases in which the state engineer or division engineer is a party, all findings of fact contained in the consultation report concerning the presence or absence of injurious effect shall be presumptive as to such facts, subject to rebuttal by any party.

(b) In the case of wells described in section 37-90-137 (4), the referee or water judge shall consider the state engineer's determination as to such groundwater as described in section 37-92-302 (2) in lieu of findings made pursuant to section 37-90-137, and shall require evidence of compliance with the provisions of section 37-92-302 (2) regarding notice to persons with recorded interests in the overlying land. The state engineer's findings of fact contained within such determination shall be presumptive as to such facts, subject to rebuttal by any party.

(c) Any application in water division 3 that involves new withdrawals of groundwater that will affect the rate or direction of movement of water in the confined aquifer system shall be permitted pursuant to a plan of augmentation that, in addition to all other lawful requirements for such plans, shall recognize that unappropriated water is not made available and injury is not prevented as a result of the reduction of water consumption by nonirrigated native vegetation. In any such augmentation plan decree, the court shall also retain jurisdiction for the purpose of revising such decree to comply with the rules and regulations promulgated by the state engineer pursuant to section 37-90-137 (12)(b)(I), as it existed prior to July 1, 2004.

(7) Prior to the cancellation or expiration of a conditional water right granted pursuant to a conditional decree, the court wherein such decree was granted shall give notice, within not less than sixty-three days nor more than ninety-one days, by certified or registered mail to all persons to whom such conditional right was granted, at the last-known address appearing on the records of such court.

(8) (a) Except as specified in paragraph (b) of this subsection (8), in reviewing a proposed plan for augmentation and in considering terms and conditions that may be necessary to avoid injury, the referee or the water judge shall consider the depletions from an applicant's use or proposed use of water, in quantity and in time, the amount and timing of augmentation water that would be provided by the applicant, and the existence, if any, of injury to any owner of or persons entitled to use water under a vested water right or a decreed conditional water right.

(b) As to decrees for plans for augmentation entered in water division 1 on or after August 5, 2009, the plan shall not require the replacement of out-of-priority depletions currently affecting the river caused by pumping that occurred prior to March 15, 1974. In the case of an amended plan for augmentation applied for pursuant to this paragraph (b), the water judge may review all of the terms and conditions of the plan.

(c) A plan for augmentation shall be sufficient to permit the continuation of diversions when curtailment would otherwise be required to meet a valid senior call for water, to the extent that the applicant shall provide replacement water necessary to meet the lawful requirements of a senior diverter at the time and location and to the extent the senior would be deprived of his or her lawful entitlement by the applicant's diversion. A proposed plan for augmentation that relies upon a supply of augmentation water that, by contract or otherwise, is limited in duration shall not be denied solely upon the ground that the supply of augmentation water is limited in duration, if the terms and conditions of the plan prevent injury to vested water rights. Said terms and conditions shall require replacement of out-of-priority depletions that occur after any groundwater diversions cease. Decrees approving plans for augmentation shall require that the state engineer curtail all out-of-priority diversions, the depletions from which are not so replaced as to prevent injury to vested water rights. A plan for augmentation may provide procedures to allow additional or alternative sources of replacement water, including water leased on a yearly or less frequent basis, to be used in the plan after the initial decree is entered if the use of said additional or alternative sources is part of a substitute water supply plan approved pursuant to section 37-92-308 or if such sources are decreed for such use.

(9) (a) No claim for a water right may be recognized or a decree therefor granted except to the extent that the waters have been diverted, stored, or otherwise captured, possessed, and controlled and have been applied to a beneficial use, but nothing in this section shall affect appropriations by the state of Colorado for minimum streamflows as described in section 37-92-103 (4).

(b) No claim for a conditional water right may be recognized or a decree therefor granted except to the extent that it is established that the waters can be and will be diverted, stored, or otherwise captured, possessed, and controlled and will be beneficially used and that the project can and will be completed with diligence and within a reasonable time.

(c) No water right or conditional water right for the storage of water in underground aquifers shall be recognized or decreed except to the extent water in such an aquifer has been placed there by other than natural means by a person having a conditional or decreed right to such water.

(10) If an application filed under section 37-92-302 for approval of an existing exchange of water is approved, the original priority date or priority dates of the exchange shall be recognized and preserved unless such recognition or preservation would be contrary to the manner in which such exchange has been administered.

(11) Nontributary groundwater shall not be administered in accordance with priority of appropriation, and determinations of rights to nontributary groundwater need not include a date of initiation of the withdrawal project. Such determinations shall not require subsequent showings or findings of reasonable diligence, and such determinations entered prior to July 1, 1985, which require such showings or findings shall not be enforced to the extent of such diligence requirements on or after said date. The water judge shall retain jurisdiction as to determinations of groundwater from wells described in section 37-90-137 (4) as necessary to provide for the adjustment of the annual amount of withdrawal allowed to conform to actual local aquifer characteristics from adequate information obtained from well drilling or test holes. Such decree shall then control the determination of the quantity of annual withdrawal allowed in the well permit as provided in section 37-90-137 (4). Rights to the use of groundwater from wells described in section 37-90-137 (4) pursuant to all such determinations shall be deemed to be vested property rights; except that nothing in this section shall preclude the general assembly from authorizing or imposing limitations on the exercise of such rights for preventing waste, promoting beneficial use, and requiring reasonable conservation of such groundwater.

(12) (a) In determining the quantity of water required in an augmentation plan to replace evaporation from groundwater exposed to the atmosphere in connection with the extraction of sand and gravel by open mining as defined in section 34-32-103 (9), C.R.S., there shall be no requirement to replace the amount of historic natural depletion to the waters of the state, if any, caused by the preexisting natural vegetative cover on the surface of the area which will be, or which has been, permanently replaced by an open water surface. The applicant shall bear the burden of proving the historic natural depletion.

(b) No person who obtains or operates a plan for augmentation or plan of substitute supply prior to July 1, 1989, shall be required to make replacement for the depletions from evaporation exempted in this subsection (12) or otherwise replace water for increased calls which may result therefrom.

(c) In determining the quantity of water required in an augmentation plan to replace stream depletions in connection with any mining operation as defined in section 34-32-103 (8), C.R.S., for which a reclamation permit has been obtained as set forth in section 34-32-109, C.R.S., there is no requirement to replace the amount of historic natural depletion to the waters of the state, if any, caused by the preexisting natural vegetative cover and evaporation on the surface of the area that will be, or that has been, eliminated or made impermeable as part of the permitted mining operation. The applicant bears the burden of proving the historic natural depletion.

(13) (a) The water court shall consider the findings of fact made by the Colorado water conservation board pursuant to section 37-92-102 (6)(b) regarding a recreational in-channel diversion, which findings shall be presumptive as to such facts, subject to rebuttal by any party. In addition, the water court shall consider evidence and make affirmative findings that the recreational in-channel diversion will:

(I) Not materially impair the ability of Colorado to fully develop and place to consumptive beneficial use its compact entitlements;

(II) Promote maximum utilization of waters of the state;

(III) Include only that reach of stream that is appropriate for the intended use;

(IV) Be accessible to the public for the recreational in-channel use proposed; and

(V) Not cause material injury to instream flow water rights appropriated pursuant to section 37-92-102 (3) and (4).

(b) In determining whether the intended recreation experience is reasonable and the claimed amount is the appropriate flow for any period, the water court shall consider all of the factors that bear on the reasonableness of the claim, including the flow needed to accomplish the claimed recreational use, benefits to the community, the intent of the appropriator, stream size and characteristics, and total streamflow available at the control structures during the period or any subperiods for which the application is made.

(c) If a water court determines that a proposed recreational in-channel diversion would materially impair the ability of Colorado to fully develop and place to consumptive beneficial use its compact entitlements, the court shall deny the application.

(d) In addition to determining the minimum amount of stream flow to serve the applicant's intended and specified reasonable recreation experience, the water court shall make a finding in the decree as to the flow rate below which there is no longer any beneficial use of the water at the control structures for the decreed purposes.

(e) If the other elements of the appropriation are satisfied, the decree shall specify the total volume of water represented by the flow rates decreed for the recreational in-channel diversion. For purposes of this subsection (13), the "total volume of water represented by the flow rates decreed for the recreational in-channel diversion" means the sum of the flow rates claimed in cubic feet per second for each day on which a claim is made multiplied by 1.98.

(f) If the court determines that the total volume of water represented by the flow rates decreed for the recreational in-channel diversion exceeds fifty percent of the sum of the total average historical volume of water for the stream segment where the recreational in-channel diversion is located for each day on which a claim is made, the decree shall:

(I) Specify that the state engineer shall not administer a call for the recreational in-channel diversion unless the call would result in at least eighty-five percent of the decreed flow rate for the applicable time period;

(II) Limit the recreational in-channel diversion to no more than three time periods; and

(III) Specify that each time period is limited to one flow rate.

(14) No decree shall be entered adjudicating a change of conditional water rights to a recreational in-channel diversion.

(15) Water rights for recreational in-channel diversions, when held by a municipality or others, shall not constitute a use of water for domestic purposes as described in section 6 of article XVI of the state constitution.

(16) In the case of an application for recreational in-channel diversions filed by a county, municipality, city and county, water district, water and sanitation district, water conservation district, or water conservancy district filed on or after January 1, 2001, the applicant shall retain its original priority date for such a right, but shall submit a copy of the application to the Colorado water conservation board for review and recommendation as provided in section 37-92-102 (6). The board's recommendation shall become a part of the record to be considered by the water court as provided in subsection (13) of this section.

(17) (a) Applicants for approval of a rotational crop management contract shall pay the state engineer the following fees:

(I) An application fee of one thousand seven hundred thirty-four dollars;

(II) A fee of six hundred seventeen dollars that is due annually beginning one year after submittal of the application until the application has been decreed by the water judge pursuant to section 37-92-308 (4); and

(III) An annual fee of three hundred dollars per year after the application has been decreed.

(b) The state engineer shall transmit the fees to the state treasurer, who shall deposit them in the water resources cash fund created in section 37-80-111.7 (1).

(18) In the case of an augmentation plan that includes the construction of a recharge structure, the division engineer shall provide, as part of the summary of consultation report described in section 37-92-302 (4), an analysis of potential changes in the groundwater levels downgradient of the proposed recharge structure resulting from the operation of the recharge structure, and the court and referee shall consider the division engineer's analysis.

(19) Agricultural water protection - definitions. (a) (I) After the state engineer's proposed rules promulgated under section 37-80-123 are reviewed and finalized pursuant to section 37-80-123 (1)(c) and after the Colorado water conservation board has finalized the criteria and guidelines developed pursuant to section 37-60-133, the owner of an absolute decreed irrigation water right in water division 1 or 2 used for agricultural purposes may apply in water court to change the use of the water right to an agricultural water protection water right. A water right decreed in water division 3, 4, 5, 6, or 7 is not eligible for a change in water right to an agricultural water protection water right. As used in this section, an "agricultural water protection water right" means a water right decreed to allow the lease, loan, or trade of up to fifty percent of the water subject to the water right.

(II) After a person has obtained a decreed agricultural water protection water right, the person may apply for substitute water supply plan approval pursuant to section 37-92-308 (12).

(b) If the owner of a decreed agricultural water protection water right obtains a substitute water supply plan pursuant to section 37-92-308 (12), the agricultural water protection water right is subject to the following conditions:

(I) The owner of a decreed agricultural water protection water right must comply with the terms of the decree governing the point of diversion where the leased, loaned, or traded water is being delivered;

(II) The owner may lease, loan, or trade up to fifty percent of the quantified historical consumptive use portion of the agricultural water protection water right;

(III) Any amount of water not being leased, loaned, or traded must continue to be used for agricultural purposes:

(A) On the property historically decreed to be served by the original absolute decreed irrigation water right; or

(B) For as long as the other portion of water is being leased, loaned, or exchanged, on another property served by the same ditch system;

(IV) The owner of the agricultural water protection water right is required to participate in one or more of the following programs:

(A) As established by the federal government, the state, a subdivision of the state, or a nonprofit organization, conservation programs that conserve the land historically served by the irrigation water right, which programs include Colorado's conservation easement program established in article 30.5 of title 38, C.R.S., the United States fish and wildlife service easement program, the Natural Resources Conservation Services easement program, the Colorado division of parks and wildlife easement program, and a county open space easement program; or

(B) An agricultural water protection program designed to assure compliance with the terms of subparagraph (III) of this paragraph (b). The program must be sponsored and operated by an eligible entity through a formal action or ordinance and in compliance with minimum criteria and guidelines established by the Colorado water conservation board pursuant to section 37-60-133. An eligible entity may enroll agricultural water protection water rights only from a water right historically decreed within the entity's geographic boundary.

(V) If the owner's participation in a conservation program pursuant to subparagraph (IV) of this paragraph (b) ceases, the owner's eligibility to transfer water subject to the agricultural water protection water right by lease, loan, or trade or to obtain a substitute water supply plan pursuant to section 37-92-308 (12) is suspended, and the water must be used only for agricultural irrigation purposes on the property historically decreed to be served by the original absolute decreed irrigation water right until the owner participates in one of the conservation programs again; and

(VI) The owner shall not lease, loan, or trade water subject to the agricultural water protection water right outside of the water division where the historical consumptive use was located.

(c) As used in this subsection (19), an "eligible entity" means an entity in water division 1 or 2 that:

(I) Has geographic boundaries that are located entirely within the water division of the water right's historical place of use and are defined in an original or amended document governing the entity; and

(II) Is a water conservation district, water conservancy district, irrigation district, ditch or reservoir company, nonprofit water provider, or municipality.

(20) Limited applicability of St. Jude's Co. case - legislative declaration. The provisions in the Colorado supreme court's decision in St. Jude's Co. v. Roaring Fork Club, LLC, 351 P.3d 442 (Colo. 2015), interpreting section 37-92-103 (4), do not apply to absolute and conditional water rights for which a decree was entered as of July 15, 2015. Rights which would be subject to the Colorado supreme court's interpretation of section 37-92-103 (4) in the St. Jude's Co. case but for this subsection (20) are valid and shall be given full force and effect. Such rights may be maintained through findings of reasonable diligence and made absolute, and augmentation plans related to such rights may be approved, in accordance with Colorado law. Changes of such rights must be limited to changes in points of diversion made in accordance with the provisions of this section.



§ 37-92-306. Priorities junior to prior awards - when

With respect to each division described in section 37-92-201, the priority date awarded for water rights or conditional water rights adjudged and decreed on applications for a determination of the amount and priority thereof filed in such division during each calendar year shall establish the relative priority among other water rights or conditional water rights awarded on such applications filed in that calendar year; but such water rights or conditional water rights shall be junior to all water rights or conditional water rights awarded on such applications filed in any previous calendar year and shall also be junior to all priorities awarded in decrees entered prior to June 7, 1969, or decrees entered in proceedings which were pending on such date; except that, with respect to water rights which are diverted by means of wells, the priorities for which have not been established or sought in any such decree or proceeding, if the person claiming such a water right files an application for determination of water right and priority not later than July 1, 1972, and such application is approved and confirmed, such water right, subject to the provisions of section 37-92-305 (1), shall be given a priority date as of the date of actual appropriation and shall not be junior to other priorities by reason of the foregoing provision.



§ 37-92-306.1. Relation back of priority date

(1) Except in the case of applications for adjudication of groundwater, notwithstanding the provisions of section 37-92-306, the filing date of an application for a water right or conditional water right involving the same source of water and derived from the same point of diversion from the same stream as a prior application for a water right or conditional water right filed in the preceding year by a different applicant may relate back to the date of filing of that prior application if:

(a) The subsequent applicant timely filed a statement of opposition to the prior application; and

(b) The subsequent application was made within sixty days of the prior application.



§ 37-92-308. Substitute water supply plans - special procedures for review - water adjudication cash fund - legislative declaration - repeal

(1) The general assembly hereby finds, determines, and declares that:

(a) There are certain circumstances under which the time required to go through the water court adjudication process can be problematic for some water users. Prior to January 1, 2002, substitute water supply plans had come into common usage for a number of water users, and based on this precedent, it appears desirable to establish some additional authority for the state engineer to approve substitute water supply plans.

(b) Prior to January 1, 2002, the general assembly gave the state engineer certain authority to approve exchanges and substitute water supply plans, including substitute water supply plans involving sand and gravel mines approved pursuant to sections 37-90-137 (11) and 37-80-120 (5); exchanges pursuant to sections 37-80-120, 37-83-104, and 37-83-106, and other statutes authorizing exchanges; and water uses that are part of the Arkansas river water bank pilot program approved pursuant to article 80.5 of this title; and this section shall not apply to such plans and exchanges.

(c) (I) Prior to January 1, 2003, the general assembly gave the state engineer administrative authority to regulate wells upon promulgation of rules for a river basin or aquifer, subject to the review of the water judge as provided in section 37-92-501 (3). The general assembly hereby ratifies the amended rules governing the diversion and use of tributary groundwater in the Arkansas river basin of Colorado, as approved by the water judge for water division 2, that became effective on June 1, 1996.

(II) On and after January 1, 2003, the state engineer shall have the authority in water division 2 to promulgate and amend well administration rules pursuant to sections 37-80-104 and 37-92-501 that include the authority to approve replacement plans that allow the continuing operation of wells causing out-of-priority depletions without requiring a plan for augmentation approved by the water judge.

(III) On and after January 1, 2003, the state engineer shall not have any authority in water division 1 to approve plans for, or to otherwise allow, the operation of wells, including augmentation wells, that cause out-of-priority depletions unless the wells are operated in accordance with plans for augmentation approved by the water judge or as allowed in this section.

(2) In addition to the authority previously granted to the state engineer, listed in subsection (1) of this section, the state engineer is authorized to review and approve substitute water supply plans only under the circumstances and pursuant to the procedures set forth in this section.

(3) (a) To provide sufficient time to fully integrate certain wells into the water court adjudication process for augmentation plans, during 2003, 2004, and 2005, the state engineer may approve annual substitute water supply plans for wells operating in the South Platte river basin that have been operating pursuant to substitute water supply plans approved before 2003, or for augmentation wells, using the procedures and standards set forth in this subsection (3). After December 31, 2005, all such wells shall comply with the provisions of subsection (4) of this section in order to continue operation under a substitute water supply plan. The general assembly finds that this three-year period is a sufficient amount of time to develop augmentation plan applications for these wells, and there shall be no subsequent extensions of this deadline. Beginning January 1, 2006, groundwater diversions from all such wells shall be continuously curtailed unless the wells are included in a plan for augmentation approved by the water judge for water division 1, are included in a substitute water supply plan approved pursuant to subsection (4) of this section, or can be operated under their own priorities without augmentation.

(b) Beginning January 1, 2003, the state engineer may approve the operation of a well described in paragraph (a) of this subsection (3) under a substitute water supply plan if the following conditions are met:

(I) The well is tributary to the South Platte river, has been included in a substitute water supply plan previously approved by the state engineer or is an augmentation well, and is included in a new written request for approval of a substitute water supply plan filed with the state engineer after January 1 of each calendar year from 2003 to 2005. The written request shall be signed by a person with legal authority to represent all of the owners of the wells subject to the request and shall contain acknowledgments that the operation of all wells in the substitute water supply plan pursuant to this subsection (3) shall cease no later than December 31, 2005, and that the wells shall be included in an application for approval of a plan for augmentation filed in the district court for water division 1 no later than December 31, 2005, in order to continue subsequent pumping, unless the wells can be operated under their own priorities without augmentation. The request shall also identify for each well, including any augmentation wells: The permit number and location; the projected use and volume of pumping; for all wells using the modified Blaney-Criddle method to determine consumptive use, the projected number of acres and crops to be irrigated; the anticipated stream depletions that affect the river after October 31, 2002, until eighteen months after the date of the request in time, location, and amount, including a detailed description of how such depletions were calculated, and shall list the identity, priority, location, and amount of all replacement water sources to be used to replace stream depletions, including both accretions and depletions attributable to any augmentation wells. Upon the request of any party who has subscribed to the substitute water supply plan notification list for water division 1, the applicant for a substitute water supply plan shall also provide the model used to calculate stream depletions and the assumptions, input data, and output data used by the applicant in such model.

(II) The applicant has provided written notice of the request for approval of the substitute water supply plan by first-class mail or electronic mail to all parties who have subscribed to the substitute water supply plan notification list for water division 1, and proof of such notice is filed with the state engineer. The applicant shall also provide a complete copy of the request and all accompanying information by e-mail to all parties that have provided e-mail addresses for said notification list.

(III) The state engineer has given the owners of water rights and decreed conditional water rights thirty-five days after the date of mailing of such notice to file comments on the substitute water supply plan. Such comments shall include any claim of injury, any terms and conditions that should be imposed upon the plan to prevent injury to a party's water rights or decreed conditional water rights, and any other information the opposer wishes the state engineer to consider in reviewing the substitute water supply plan request.

(IV) The state engineer, after consideration of the comments, has determined that the operation and administration of such plan will replace all out-of-priority stream depletions in time, location, and amount in a manner that will prevent injury to other water rights and decreed conditional water rights, including water quality and continuity to meet the requirements of use to which the senior appropriation has normally been put pursuant to section 37-80-120 (3), and will not impair compliance with the South Platte river compact. The state engineer shall impose such terms and conditions as are necessary to ensure that these standards are met. In making the determinations specified in this subparagraph (IV), the state engineer shall hold a public hearing to address the issues. The public hearing shall be held no sooner than thirty-five days and no later than forty-nine days after the date of mailing of notice of the request for approval of the substitute water supply plan. Notice of the time and place of the hearing shall be provided no later than twenty-one days prior to the hearing to all parties who have subscribed to the substitute water supply plan notification list for water division 1. At the hearing, every party shall be allotted a reasonable amount of time by the state engineer to present its case or defense by oral and documentary evidence and to conduct cross examination. At its own expense, any party may cause the hearing to be recorded by a court reporter or by an electronic recording device. Additionally, in making the determinations specified in this subparagraph (IV), the state engineer shall use the standards listed in paragraph (c) of this subsection (3) for evaluating such plans. It is the legislative intent that the adoption of these standards is only an interim compromise, to give greater certainty to senior surface water users in Colorado than past practices of the state engineer have given, until augmentation plans for these wells have been approved by the water judge for water division 1 and final determinations about the methodologies for calculating the amount and timing of stream depletions have been made by the water judge. These interim standards shall not create any presumptions, shift the burden of proof, or serve as a defense in any application for approval of a plan for augmentation.

(c) (I) For those irrigation wells where diversions are actually measured using water meters or verified power conversion measurements, the presumed amount of consumptive use from wells used for flood irrigation shall not be less than fifty percent of diversions, and the presumed amount of consumptive use from wells used for sprinkler irrigation shall not be less than seventy-five percent of diversions. For those irrigation wells where diversions are not actually measured, the state engineer shall determine the amount of stream depletions using actual data for the crops grown, acres irrigated, surface water deliveries, and the modified Blaney-Criddle method.

(II) The state engineer shall determine the timing of all stream depletions caused by pumping wells included in the plan using the United States geological survey stream depletion factor method for all areas covered by such factors. In other areas, the state engineer shall use appropriate groundwater models or other methods acceptable to the state engineer, based on the location of the well, the rate of pumping, the use being made of the groundwater, and the aquifer characteristics.

(III) A substitute water supply plan approved pursuant to this subsection (3) shall require replacement of the following out-of-priority stream depletions that result from the pumping of wells in the plan: Out-of-priority stream depletions that affect the river after October 31, 2002, from pumping that took place after January 1, 1974, but before the date of the request; and those out-of-priority stream depletions that will affect the river for the eighteen months after the date of the request; except that out-of-priority stream depletions affecting the river from November 1, 2002, through June 15, 2003, may be remedied pursuant to agreements with all injured parties that are noticed in the request and approved as a part of the substitute water supply plan or an amendment thereto. The amount of such depletions shall be separately set forth in any plan approval issued by the state engineer. A substitute water supply plan approved pursuant to this subsection (3) shall require that the state engineer curtail all diversions, the out-of-priority depletions from which are not replaced as required by the plan.

(IV) Existing surface water rights may be used as a replacement water source in plans requested pursuant to this subsection (3), even if such rights have not been decreed for such use, but the substitute water supply plan shall prevent expanded use of such rights by imposing appropriate limitations, including, where appropriate, volumetric limitations on direct flow rights and shall require replacement of the historical return flows, including ditch seepage losses, from the use of such surface water rights in the time, location, and amount in which they occurred so that other water rights will not be injured. A request seeking to use existing surface water rights that have not been decreed for augmentation use shall include a calculation of the historical diversions and return flows, including estimated ditch seepage losses, attributable to such rights. The presumed amount of on-farm consumptive use from irrigation water rights shall not be more than fifty percent of the amount delivered to the farms; except that if a water court application has been filed and the proposed change of water right is approved as a separate substitute water supply plan pursuant to this section, such water rights shall be used in accordance with their own substitute water supply plan.

(V) Replacement water deliveries required by the substitute water supply plan shall be provided at the time and location necessary to satisfy the lawful requirements of a senior diverter. In determining the adequacy of the substitute water supply plan to prevent injury to water rights and decreed conditional water rights, the state engineer shall determine the amount of replacement water required for and available to the plan based upon current and projected hydrologic conditions.

(VI) If a substitute water supply plan covers wells, including augmentation wells, that are also covered by a decreed plan for augmentation or a separate substitute water supply plan, the accounting methodologies required by the decree or the separate plan shall control.

(VII) Substitute water supply plans that include or allow the use of augmentation wells shall include the terms and conditions needed to account for and replace all out-of-priority stream depletions that will result from their use, including post-pumping depletions. Beginning January 1, 2006, groundwater diversions from all such augmentation wells shall be continuously curtailed unless the wells are included in a plan for augmentation approved by the water judge for water division 1, a substitute water supply plan approved pursuant to subsection (4) of this section, or can be operated under their own priorities without augmentation.

(VIII) If amendments, including but not limited to the addition of more wells or the addition of different replacement water sources, are proposed to a substitute water supply plan after the initial written notice of the plan was given, the notice, comment, and hearing process described in this paragraph (c) shall be repeated for such amendments. If, in the opinion of the state engineer, an amendment is necessary to prevent immediate injury to other water rights that will occur prior to the expiration of the thirty-five-day comment period provided in subparagraph (III) of paragraph (b) of this subsection (3), the thirty-five-day comment period shall be shortened to fourteen days, the public hearing shall be held no later than twenty-eight days after the date of the mailing of notice of the request for the amendment, and the amendment may be implemented before the comment deadline and the public hearing. For amendments implemented prior to a public hearing, the state engineer shall issue a decision approving or denying the amendment no later than seven days after the conclusion of the public hearing. The state engineer may revoke or further condition the approval of any amendment after the comment and hearing process.

(IX) A substitute water supply plan approved pursuant to this subsection (3) shall include a requirement for monthly accounting to be compiled for every month of each year. Such accounting shall state the amount and location of the calculated depletions from all wells included in the plan, the amount, location, and source of all replacement water actually provided, and shall describe any other plan operations for that month. After the end of the water year, and no later than December 31 of each calendar year of plan operation, an annual accounting of all actual plan operations for the previous water year shall be compiled. Copies of both the monthly and annual accounting shall be provided to all parties that filed written comments concerning the plan pursuant to subparagraph (II) of paragraph (b) of this subsection (3).

(d) A substitute water supply plan approved pursuant to this subsection (3) shall not be approved for a period of more than one year; except that an applicant may request the renewal of a plan by repeating the application process described in this subsection (3); except that in no case shall a plan approved pursuant to this subsection (3) be renewed beyond December 31, 2005.

(e) When the state engineer approves or denies a substitute water supply plan, the state engineer shall serve a copy of the decision on all parties to the application by first-class mail or, if such parties have so elected, by electronic mail. Every decision of the state engineer shall provide a detailed statement of the basis and rationale for the decision, including a complete explanation of how all stream depletions were calculated, the location where they occur, how all replacement water sources were quantified, and what terms and conditions were imposed to prevent injury to other water rights and why they were imposed. The decision shall also include a description of the consideration given to any written comments that were filed by other parties. Neither the approval nor the denial by the state engineer shall create any presumptions, shift the burden of proof, or serve as a defense in any legal action that may be initiated concerning the substitute water supply plan. Any appeal of a decision made by the state engineer concerning a substitute water supply plan pursuant to this subsection (3) shall be made to the water judge in water division 1 within thirty-five days after the date of service of the decision. The water judge shall hear and determine such appeal using the procedures and standards set forth in sections 37-92-304 and 37-92-305 for determination of matters rereferred to the water judge by the referee. The proponent of the substitute water supply plan shall be deemed to be the applicant for purposes of application of such procedures and standards. The filing fee for the appeal shall be two hundred seventy-one dollars for the proponent of the substitute water supply plan and seventy dollars for any other party to the appeal. Moneys from such fee shall be transmitted to the state treasurer and deposited in the water adjudication cash fund, which fund is hereby created in the state treasury. The general assembly shall appropriate moneys in the fund for the judicial department's adjudications pursuant to this subsection (3).

(f) The state engineer may accept for filing and consideration a written request for approval of a substitute water supply plan prior to April 30, 2003, subject to such request meeting all requirements of this subsection (3) prior to the date of approval. No approval of such request may be issued prior to April 30, 2003.

(g) Repealed.

(4) (a) Beginning January 1, 2002, if an application for approval of a plan for augmentation, rotational crop management contract, or change of water right has been filed with a water court and the court has not issued a decree, the state engineer may approve the temporary operation of such plan, contract, or change of water right as a substitute water supply plan if the following conditions are met:

(I) The water court applicant has filed a request for approval of the substitute water supply plan with the state engineer;

(II) The applicant has provided written notice of the request for approval of the substitute water supply plan by first-class mail or electronic mail to all parties who have filed a statement of opposition to the plan in water court and proof of such notice is filed with the state engineer, or, if the deadline for filing a statement of opposition has not passed, the applicant has provided written notice of the request for approval of the substitute water supply plan by first-class mail or electronic mail to all parties who have subscribed to the substitute water supply plan notification list for the water division in which the proposed plan is located and proof of such notice is filed with the state engineer;

(III) The state engineer has given those to whom notice was provided thirty-five days after the date of mailing of the notice to file comments on the substitute water supply plan. The comments must include any claim of injury, any terms and conditions that should be imposed upon the plan to prevent injury to an opposer's water rights or decreed conditional water rights, and any other information an opposer wishes the state engineer to consider in reviewing the substitute water supply plan request.

(IV) (A) The state engineer, after consideration of the comments received, has determined that the operation and administration of such plan will replace all out-of-priority depletions in time, location, and amount and will otherwise prevent injury to other water rights and decreed conditional water rights, including water quality and continuity to meet the requirements of use to which the senior appropriation has normally been put, pursuant to section 37-80-120 (3), and will not impair compliance with any interstate compacts.

(B) Notwithstanding any limitations regarding phreatophytes or impermeable surfaces that would otherwise apply pursuant to section 37-92-103 (9) or 37-92-501 (4)(b)(III), for any precipitation harvesting pilot project selected pursuant to section 37-60-115 (6) that has filed an application for a permanent augmentation plan in water court, the applicant shall fully augment any precipitation captured out of priority; except that, in determining the quantity of water required for the substitute water supply plan to replace out-of-priority stream depletions, there is no requirement to replace the amount of historic natural depletion to the waters of the state, if any, caused by preexisting natural vegetative cover evapotranspiration for the surface areas made impermeable and associated with the pilot project. The applicant may use applicable regional factors established pursuant to section 37-60-115 (6)(b)(VI). As a condition of approving a substitute water supply plan for a pilot project pursuant to this subsection (4), the state engineer shall have the authority to require the project sponsor to replace any ongoing delayed depletions after the water use plan associated with a precipitation harvesting pilot project has ceased.

(C) The state engineer shall impose such terms and conditions as are necessary to ensure that these standards are met. In making such determinations, the state engineer shall not be required to hold any formal hearings or conduct any other formal proceedings, but may conduct a hearing or formal proceeding if the state engineer finds it necessary to address the issues.

(b) A substitute water supply plan approved pursuant to this subsection (4) shall not be approved for a period of more than one year; except that an applicant may request the renewal of a plan by repeating the application process described in this subsection (4). If an applicant requests a renewal of a plan that would extend the plan past three years from the initial date of approval, the applicant shall demonstrate to the state engineer that the delay in obtaining a water court decree is justifiable and that not being able to continue operating under a substitute water supply plan until a decree is entered will cause undue hardship to the applicant. A project sponsor for a precipitation harvesting pilot project selected pursuant to section 37-60-115 (6) shall demonstrate to the state engineer that an additional year of operation under the plan is necessary to obtain sufficient data to meet the Colorado water conservation board's criteria for evaluating the pilot project. If an applicant requests renewal of a plan that would extend the plan past five years from the initial date of approval, the applicant shall demonstrate to the water judge in the applicable water division that the delay in obtaining a decree has been justifiable and that not being able to continue operating under a substitute water supply plan until a decree is entered will cause undue hardship to the applicant. Approval of a plan pursuant to subsection (5) of this section shall be deemed to be approval under this subsection (4) for purposes of calculating the number of years since the initial date of approval.

(c) When the state engineer approves or denies a substitute water supply plan, the state engineer shall serve a copy of the decision on all parties to the pending water court application by electronic mail, or, if a party has elected, by first-class mail. Neither the approval nor the denial by the state engineer shall create any presumptions, shift the burden of proof, or serve as a defense in the pending water court case or any other legal action that may be initiated concerning the substitute water supply plan. Any appeal of a decision made by the state engineer concerning a substitute water supply plan pursuant to this subsection (4) shall be to the water judge of the applicable water division within thirty days and shall be consolidated with the application for approval of the plan for augmentation.

(5) (a) Beginning January 1, 2002, for new water use plans involving out-of-priority diversions or a change of water right, if no application for approval of a plan for augmentation or a change of water right has been filed with a water court and the water use plan or change proposed and the depletions associated with such water use plan or change will be for a limited duration not to exceed five years, except as otherwise provided in subparagraph (II) of paragraph (b) of this subsection (5), the state engineer may approve such plan or change as a substitute water supply plan if the following conditions are met:

(I) The applicant has filed a request for approval of the substitute water supply plan with the state engineer;

(II) The applicant has provided written notice of the request for approval of the substitute water supply plan by first-class mail or electronic mail to all parties who have subscribed to the substitute water supply plan notification list for the water division in which the proposed plan is located and proof of such notice is filed with the state engineer;

(III) The state engineer has given the owners of water rights and decreed conditional water rights thirty-five days after the date of mailing of such notice to file comments on the substitute water supply plan. Such comments shall include any claim of injury or any terms and conditions that should be imposed upon the plan to prevent injury to a party's water rights or decreed conditional water rights and any other information the opposer wishes the state engineer to consider in reviewing the substitute water supply plan request.

(IV) (A) The state engineer, after consideration of the comments received, has determined that the operation and administration of such plan will replace all out-of-priority depletions in time, location, and amount and will otherwise prevent injury to other water rights and decreed conditional water rights, including water quality and continuity to meet the requirements of use to which the senior appropriation has normally been put, pursuant to section 37-80-120 (3), and will not impair compliance with any interstate compacts.

(B) Notwithstanding any limitations regarding phreatophytes or impermeable surfaces that would otherwise apply pursuant to section 37-92-103 (9) or 37-92-501 (4)(b)(III), for any precipitation harvesting pilot project selected pursuant to section 37-60-115 (6), the applicant shall fully augment any precipitation captured out of priority; except that, in determining the quantity of water required for the substitute water supply plan to replace out-of-priority stream depletions, there is no requirement to replace the amount of historic natural depletion to the waters of the state, if any, caused by preexisting natural vegetative cover evapotranspiration for the surface areas made impermeable and associated with the pilot project. The applicant may use applicable regional factors established pursuant to section 37-60-115 (6)(b)(VI).

(C) The state engineer shall impose such terms and conditions as are necessary to ensure that these standards are met. In making the determinations specified in this subparagraph (IV), the state engineer shall not be required to hold any formal hearings or conduct any other formal proceedings, but may conduct a hearing or formal proceeding if the state engineer finds it necessary to address the issues.

(b) (I) Except as otherwise provided in subparagraph (II) of this paragraph (b), a substitute water supply plan approved pursuant to this subsection (5) shall not be approved for a period of more than one year; except that an applicant may request the renewal of a plan by repeating the application process described in this subsection (5). However, in no event shall any plan approved pursuant to this subsection (5) or any water use included in such plan be approved or renewed for more than five years.

(II) A project sponsor for a precipitation harvesting pilot project selected pursuant to section 37-60-115 (6) may request renewal of a plan that would extend the plan past five years from the initial date of approval if the project sponsor demonstrates to the state engineer that an additional year of operation under the plan is necessary to obtain sufficient data to meet the Colorado water conservation board's criteria for evaluating the pilot project or an application for a permanent augmentation plan is pending before the water court. As a condition of approving a substitute water supply plan for a pilot project pursuant to this subsection (5), the state engineer shall have the authority to require the project sponsor to replace any ongoing delayed depletions after the water use plan associated with a precipitation harvesting pilot project has ceased.

(c) When the state engineer approves or denies a substitute water supply plan, the state engineer shall serve a copy of the decision on all parties to the application by electronic mail, or if a party has elected, by first-class mail. Neither the approval nor the denial by the state engineer shall create any presumptions, shift the burden of proof, or serve as a defense in any legal action that may be initiated concerning the substitute water supply plan. Any appeal of a decision made by the state engineer concerning a substitute water supply plan pursuant to this subsection (5) shall be made to the water judge in the applicable water division within thirty days, who shall hear such appeal on an expedited basis.

(6) The state engineer shall establish a substitute water supply plan notification list for each water division for the purposes of notifying interested parties pursuant to subparagraph (II) of paragraph (b) of subsection (3) of this section and subparagraph (II) of paragraph (a) of subsection (5) of this section. Beginning in July 2002, and in January of each year thereafter, in order to establish the notification list, the water clerks in each division shall include in the water court resume an invitation to be included on the notification list for the applicable water division. Persons on the substitute water supply plan notification list shall receive notice of all substitute water supply plans filed in that water division pursuant to subsections (3) and (5) of this section by electronic mail or, if a person has elected, by first-class mail. Persons may be required to pay a fee, not to exceed twelve dollars per year, to be placed on the notification list.

(7) Beginning January 1, 2002, the state engineer may approve a substitute water supply plan if the state engineer determines such plan is needed to address an emergency situation and that the plan will not cause injury to the vested water rights or decreed conditional water rights of others or impair compliance with any interstate compact. Such plan shall not be implemented for more than ninety-one days. For purposes of this section, "emergency situation" means a situation affecting public health or safety where a substitute water supply plan needs to be implemented more quickly than the other procedures set forth in this section allow. For 2003, an "emergency situation" may also mean an immediate need for the use of augmentation wells necessitated by extreme drought conditions if such augmentation wells are also included in a request filed previously, or filed simultaneously with a request under this subsection (7), for approval of a substitute water supply plan under subsection (3) or (4) of this section. Approval pursuant to this section of the use of augmentation wells shall include the terms and conditions needed to account for and replace all out-of-priority stream depletions that will result from such use, including post-pumping depletions. Within seven days after the date of approval of the use of an augmentation well under this subsection (7), the state engineer shall give notice of the approval to all parties who have subscribed to the substitute water supply plan notification list for water division 1. In all other situations, notice to other water users shall not be required. Neither the approval nor the denial by the state engineer shall create any presumptions, shift the burden of proof, or be a defense in any legal action that may be initiated concerning an emergency substitute water supply plan or in any proceedings under subsection (3) or (4) of this section.

(8) After July 1, 2002, water users requesting approval of a new plan or a substitute water supply plan pursuant to this section shall pay a fee of three hundred dollars. The state engineer shall collect the fees and transmit them to the state treasurer, who shall deposit them in the water resources cash fund created in section 37-80-111.7 (1).

(9) If an entity pays for repairs, maintenance, dredging, or other improvements, including capital improvements, that are necessary and effective in removing a storage restriction imposed by the state engineer pursuant to section 37-87-107 on a dam or reservoir owned by a third party, such entity may apply to the state engineer pursuant to subsection (5) of this section for approval of the use of some or all of such newly unrestricted storage as a substitute water supply plan, if the entity has a written agreement concerning such use with all the owners of the dam or reservoir and the associated water rights.

(10) (a) Beginning July 1, 2009, for plans for augmentation that are the subject of a final decree entered by the water court in water division 1, the state engineer may approve annual substitute water supply plans solely for the purpose of allowing the use of water supplies not identified as augmentation supplies in the decreed augmentation plan, not previously decreed for augmentation or replacement uses, and not included in a pending water court application for approval of a change of water right to augmentation and replacement uses to be used in the decreed augmentation plan for the replacement of out-of-priority depletions caused by pre-January 1, 2003, diversions from wells included in the decreed augmentation plan, subject to and in accordance with the terms and conditions of the decreed augmentation plan. No water supplies for which substitute water supply plan approval is requested pursuant to this subsection (10) shall be used by an applicant for augmentation purposes prior to the date on which the state engineer approves the substitute water supply plan or the date on which any appeal to the water court of the substitute water supply plan is finally decided in accordance with paragraph (d) of this subsection (10), whichever occurs later. The state engineer may approve a substitute water supply plan under this subsection (10) if the following conditions are met:

(I) The applicant has filed a request for approval of the substitute water supply plan with the state engineer, which request shall include, at a minimum, the following information:

(A) The name of the water rights to be used for augmentation in the decreed augmentation plan under the substitute water supply plan and a list of decrees associated with such rights;

(B) A copy of every agreement or other document that evidences the applicant's right to use the water rights for augmentation;

(C) For use of existing South Platte river basin surface water rights, an analysis of the historical use of the water rights, which analysis shall include, at a minimum, the location and number of acres historically irrigated by the rights, identification of the crops historically irrigated by the rights, a calculation of the historical diversions and return flows associated with historical use of the rights, a summary of average annual diversions and average and maximum monthly diversions and consumptive use associated with historical use of the rights, the field irrigation efficiency used in the historical use analysis, which shall not exceed fifty percent, and the identity of all other water rights used to irrigate the land historically irrigated by the water rights;

(D) The amount of water available from the water rights for replacement uses under the substitute water supply plan;

(E) The amount of return flows, if any, associated with the historical use of the water rights, including the amount and timing of such return flows that would occur after the end of the one-year substitute water supply plan approved under this subsection (10);

(F) The amount of depletions from pre-January 1, 2003, diversions to be replaced using the water rights;

(G) The source of water to be used to make required return flow replacements, which source shall not include water pumped from augmentation wells;

(H) The manner in which the applicant will incorporate the accounting for use of the water rights for augmentation uses into the accounting required by the augmentation plan decree and make any required return flow replacements under the substitute water supply plan; and

(I) For use of existing South Platte river basin surface water rights, an affidavit signed by the record owner of the water rights stating that, during the term of the substitute water supply plan, the land historically irrigated by the water rights shall not be irrigated except with nontributary groundwater or potable water supplied by a municipality or water district;

(II) The applicant has provided written notice of the request for approval of the substitute water supply plan and has made available the information required in subparagraph (I) of this paragraph (a), by first-class mail or electronic mail, to all parties who have subscribed to the substitute water supply plan notification list for water division 1 and all parties to the water court case in which the plan for augmentation was decreed, and proof of such notice is filed with the state engineer;

(III) The state engineer has given the owners of water rights and decreed conditional water rights and the parties to the water court case in which the plan for augmentation was decreed thirty days after the date of mailing of such notice to file comments on the substitute water supply plan. Such comments shall include any claim of injury or any terms and conditions that should be imposed upon the plan to prevent injury to a party's water rights or decreed conditional water rights and any other information the opposer wishes the state engineer to consider in reviewing the substitute water supply plan request.

(IV) The state engineer, after consideration of the comments received, has determined that the operation and administration of such plan will, when combined with replacements under the decreed augmentation plan, replace all out-of-priority depletions caused by the pre-January 1, 2003, diversions from wells included in the decreed augmentation plan in time, location, and amount required by the decree, and will otherwise prevent injury to other water rights and decreed conditional water rights, including water quality and continuity to meet the requirements of use to which the senior appropriation has normally been put pursuant to section 37-80-120 (3), and will not impair compliance with any interstate compacts. The state engineer shall impose such terms and conditions as are necessary to ensure that these standards are met, including, but not limited to, the terms and conditions required by paragraph (b) of this subsection (10). In making the determinations specified in this subparagraph (IV), the state engineer shall not be required to hold any formal hearings or conduct any other formal proceedings, but may conduct a hearing or formal proceeding if the state engineer finds it necessary to address the issues.

(b) The following terms and conditions shall be included in any substitute water supply plan approved pursuant to this subsection (10):

(I) For use of existing South Platte river basin surface water rights, the land historically irrigated by such water rights shall not be irrigated during the term of the substitute water supply plan except with nontributary groundwater or potable water supplied by a municipality or water district. Where the historically irrigated crop is alfalfa, an appropriate reduction in the allowable consumptive use credit shall be imposed if the alfalfa has not been completely removed from the historically irrigated land during the term of the substitute water supply plan.

(II) For use of existing South Platte river basin surface water rights, an annual volumetric limit on diversions and a monthly volumetric limit on diversions, which shall not be greater than the average annual and maximum monthly historical diversions of the water rights;

(III) For use of existing South Platte river basin surface water rights, all return flows that would have accrued to the stream from the historical use of the water rights shall be replaced, including the return flows that would have occurred after the end of the one-year substitute water supply plan. All such return flows shall be deemed to be an obligation of the applicant for the substitute water supply plan and shall be included as a replacement obligation in any projection required by the augmentation plan decree in which such water is proposed to be used, and after the end of any approved substitute water supply plan, all continuing return flow obligations shall be enforceable in the same manner as all other terms and conditions of the augmentation plan decree under which the water rights in the substitute water supply plan were used.

(IV) For use of existing South Platte river basin surface water rights, no water pumped from augmentation wells, as such wells are defined in section 37-90-103 (21)(a), shall be used to replace return flows that would have accrued to the stream from the historical use of the water rights;

(V) The amount of water made available under the approved substitute water supply plan shall not be included as a source of water for replacement of depletions in any projection required by the augmentation plan decree in which such water is proposed to be used until the substitute water supply plan is approved, and then only for the term of the approved substitute water supply plan or the term of the agreement or other document which evidences the applicant's right to use the water rights for augmentation, whichever is shorter;

(VI) The accounting for the approved substitute water supply plan shall be incorporated into the accounting for the augmentation plan decree in which such water is proposed to be used and shall be shown in the accounting in separate line items. Such accounting and all supporting documents for such accounting shall be provided by the applicant to any party requesting such accounting and supporting documents in writing and upon payment of reasonable reproduction costs.

(VII) If any term or condition of the approved substitute water supply plan conflicts with any of the terms and conditions of the augmentation plan decree, the terms and conditions of the augmentation plan decree shall control.

(c) A substitute water supply plan approved pursuant to this subsection (10) shall not be approved for a period of more than one year; except that an applicant may request the renewal of a plan by repeating the application process described in this subsection (10). However, in no event shall an individual water right or source of water native to the South Platte river basin, including the pro rata portion of a water right represented by shares in a mutual ditch company, be approved for use in a substitute water supply plan approved pursuant to this subsection (10) for a total of more than five years.

(d) When the state engineer approves or denies a substitute water supply plan pursuant to this subsection (10), the state engineer shall serve a copy of the decision on all parties who have subscribed to the substitute water supply plan notification list for water division 1 and all parties to the water court case in which the plan for augmentation was decreed by electronic mail or, if a party has elected, by first-class mail. Neither the approval nor the denial by the state engineer creates any presumptions, shifts the burden of proof, or serves as a defense in any legal action involving the substitute water supply plan. Any appeal of a decision made by the state engineer concerning a substitute water supply plan approved or denied pursuant to this subsection (10) must be made within thirty-five days after the date of service of the decision. Any appeal shall be filed under the same case number as the decreed plan for augmentation and must be heard under the retained jurisdiction of the water judge, using the procedures and standards set forth in sections 37-92-304 and 37-92-305, for determination of matters rereferred to the water judge by the referee. The water judge shall hear and determine any appeal on an expedited basis. The applicant for the substitute water supply plan shall not use the proposed substitute water supply in the decreed plan for augmentation until any appeal under this paragraph (d) is decided by the water court. Following the determination on appeal by the water court, the applicant's use of water under the substitute water supply plan shall be governed by the water court determination, unless the terms of the augmentation plan decree provide otherwise.

(e) Nothing in this subsection (10) shall authorize or facilitate additional transbasin diversion of water from the Colorado river.

(f) (I) This subsection (10) is repealed, effective July 1, 2018.

(II) All approvals of substitute water supply plans under this subsection (10) shall expire on or before July 1, 2018.

(11) (a) (I) To provide sufficient time to integrate coal bed methane wells into the water court adjudication process for augmentation plans, during 2010, 2011, and 2012 the state engineer may approve annual substitute water supply plans for such wells using the procedures and standards set forth in this subsection (11). Until July 31, 2010, coal bed methane wells may continue to operate without a substitute water supply plan if the oil and gas operator submits a request for approval of a substitute water supply plan pursuant to this subsection (11) by April 30, 2010. Beginning August 1, 2010, and ending December 31, 2012, no coal bed methane well that withdraws tributary groundwater and impacts an over-appropriated stream shall operate unless:

(A) Operation of the well is authorized pursuant to this section;

(B) The well is included in a plan for augmentation approved by a water judge; or

(C) The well is included in a substitute water supply plan approved pursuant to subsection (4) of this section.

(II) Beginning January 1, 2013, any coal bed methane well that withdraws tributary groundwater from a geologic formation in conjunction with the mining of minerals shall be continuously curtailed unless the well:

(A) Is included in a plan for augmentation approved by a water judge;

(B) Is included in a substitute water supply plan approved pursuant to subsection (4) of this section; or

(C) Can be operated in priority without augmentation.

(III) The general assembly finds that the time period established in subparagraph (II) of paragraph (b) of this subsection (11) is sufficient to develop augmentation plan applications for these wells, and there shall be no subsequent extensions of this deadline.

(b) For a substitute water supply plan pursuant to this subsection (11), the state engineer may approve the temporary operation of a coal bed methane well that withdraws tributary groundwater only if the following conditions are met:

(I) The applicant has provided written notice of the request for approval of the substitute water supply plan by first-class mail or electronic mail to all parties who have subscribed to the substitute water supply plan notification list for the water division in which the proposed plan is located and proof of such notice is filed with the state engineer;

(II) All parties who have subscribed to the substitute water supply plan notification list for the water division in which the proposed plan is located have thirty-five days after the date of mailing of such notice to file comments on the substitute water supply plan. Such comments shall include any claim of injury, any terms and conditions that should be imposed upon the plan to prevent injury to a party's water rights or decreed conditional water rights, and any other information a party wishes the state engineer to consider in reviewing the substitute water supply plan request.

(III) The state engineer, after consideration of the comments received, has determined that the operation and administration of such plan will: Replace all out-of-priority depletions occurring on or after June 2, 2009, in time, location, and amount, including delayed out-of-priority depletions that affect the stream system after expiration of the plan; otherwise prevent injury occurring on or after June 2, 2009, to other water rights and decreed conditional water rights, including water quality and continuity to meet the requirements of use to which the senior appropriation has normally been put pursuant to section 37-80-120 (3); and not impair compliance with any interstate compacts. The state engineer shall impose such terms and conditions as are necessary to ensure that these standards are met, which may include terms and conditions that remain in effect after expiration of the plan so as to require the proponent of the plan to replace delayed out-of-priority depletions occurring on or after June 2, 2009. In making such determinations, the state engineer shall not be required to hold any formal hearings or conduct any other formal proceedings, but may conduct a hearing or formal proceeding if the state engineer finds it necessary to address the issues.

(c) A substitute water supply plan approved pursuant to this subsection (11) shall not be approved for a period of more than one year; except that an applicant may request the renewal of a plan by repeating the application process described in this subsection (11). In no case shall a plan approved pursuant to this subsection (11) be renewed beyond December 31, 2012.

(d) When the state engineer approves or denies a substitute water supply plan, the state engineer shall serve a copy of the decision on all parties to the substitute water supply plan notification list for the water division in which the proposed plan is located by first-class mail or by electronic mail. Every decision of the state engineer shall provide a detailed statement of how all stream depletions were calculated, the location where they occur, how all replacement water sources were quantified, and what terms and conditions were imposed to prevent injury to other water rights and why they were imposed.

(e) Neither the approval nor the denial by the state engineer shall create any presumptions, shift the burden of proof, or serve as a defense in any legal action that may be initiated concerning the substitute water supply plan. Any appeal of a decision made by the state engineer concerning a substitute water supply plan pursuant to this subsection (11) shall be to the water judge of the applicable water division within thirty-five days after the date of service of the decision. The water judge shall hear and determine such appeal on an expedited basis using the procedures and standards set forth in sections 37-92-304 and 37-92-305 for determination of matters referred to the water judge by the referee.

(12) Agricultural water protection. (a) After a person has obtained a decreed agricultural water protection water right pursuant to section 37-92-305 (19), which water right is available only in water division 1 or 2, the person may apply for a substitute water supply plan pursuant to this subsection (12).

(b) (I) The state engineer may approve the lease, loan, or trade of water under a substitute water supply plan pursuant to this subsection (12) if the applicant has:

(A) Provided written notice of the request for approval of the substitute water supply plan by electronic mail or first-class mail to all parties who have subscribed to the substitute water supply plan notification list for the water division in which the proposed plan is located; and

(B) Filed proof of the notice with the state engineer.

(II) A person who receives written notice of the request for approval of a substitute water supply plan pursuant to subparagraph (I) of this paragraph (b) has thirty-five days after the date that the notice was mailed to file comments with the state engineer on the substitute water supply plan application. A party filing a comment with the state engineer must include the following in the comment:

(A) Any claim of injury;

(B) Any terms and conditions that the party believes should be imposed on the plan to prevent injury to a party's water rights or decreed conditional water rights; and

(C) Any other information the party wishes the state engineer to consider in reviewing the substitute water supply plan request.

(c) If, after consideration of the application and any comments received on the application, the state engineer approves a substitute water supply plan pursuant to this subsection (12), the approval must:

(I) Comply with conditions:

(A) Set forth in section 37-92-305 (19); and

(B) Developed by the state engineer pursuant to section 37-80-123;

(II) Comply with the terms and conditions of the applicant's decreed agricultural water protection water right, as recognized by the case number of the decree;

(III) Identify the associated water right as an agricultural water protection water right;

(IV) Quantify the portion of the historical consumptive use of the water right to be leased, loaned, or traded;

(V) Quantify the portion of the return flows associated with the historical use of the water to be leased, loaned, or traded in time, place, and amount;

(VI) Provide terms and conditions for the use of the water right, including the return flow obligations in time, place, and amount, that prevent material injury to other vested water rights and decreed conditional water rights; and

(VII) In accordance with section 37-92-305 (19)(b)(I), allow delivery of an amount of the quantified historical consumptive portion of the agricultural water protection water right. Delivery must be to a point of diversion that is subject to an existing water court decree.

(d) A substitute water supply plan approved pursuant to this subsection (12) is valid for one year. If the terms and conditions of the plan remain unchanged, the holder of the plan may renew the plan two times without reapplying by notifying the state engineer by electronic mail or first-class mail that the terms and conditions remain unchanged. To maintain the substitute water supply plan, the holder of the plan must file a new application every three years. Any change in the terms and conditions immediately nullifies the substitute water supply plan, and a new application must be applied for and approved by the state engineer pursuant to this subsection (12).

(e) When the state engineer approves or denies a substitute water supply plan, the state engineer shall serve a copy of the decision on all parties to the application and the water court application by first-class mail or, if a party has so elected, by electronic mail.

(f) The state engineer must provide a detailed statement of the basis and rationale for the decision. For a decision approving the application, the statement of the basis and rationale must include a complete explanation of the terms and conditions imposed to prevent injury to other water rights and why they are imposed. The decision must include a description of the consideration given to any written comments that were filed by other parties.

(g) Neither the state engineer's approval nor denial of an application creates any presumptions, shifts the burden of proof, or serves as a defense in any legal action that may be initiated concerning the substitute water supply plan.

(h) Any appeal of a decision made by the state engineer concerning a substitute water supply plan approved or denied pursuant to this subsection (12) must be made within thirty-five days after the date of service of the decision. Any appeal must be filed under the same case number as the decreed agricultural water protection water right and shall be heard using the procedures and standards set forth in sections 37-92-304 and 37-92-305 for determination of the matters referred to the water judge by the referee. The water judge shall hear and determine any appeal on an expedited basis.



§ 37-92-309. Interruptible water supply agreements - special review procedures - rules - water adjudication cash fund - legislative declaration - definitions

(1) The general assembly hereby finds, determines, and declares that there are certain circumstances under which administrative approval of the use of interruptible water supply agreements can maximize the beneficial use of Colorado water resources without the need for an adjudication and without injury to vested water rights or decreed conditional water rights. This section is intended to enable water users to transfer the historical consumptive use of an absolute water right for application to another type or place of use on a temporary basis without permanently changing the water right.

(2) For purposes of this section:

(a) "Interruptible water supply agreement" means an option agreement between two or more water right owners whereby:

(I) The owner of the loaned water right agrees that, during the term of the agreement, it will stop its use of the loaned water right for a specified length of time if the option is exercised by the borrowing water right owner in accordance with the agreement; and

(II) The borrowing water right owner may divert the loaned water right for such owner's purposes, subject to the priority system and subject to temporary approval by the state engineer in accordance with this section.

(b) "Loaned water right" means any identified water right, or identified portion of a water right, specifically described in the interruptible water supply agreement.

(3) The state engineer is authorized to approve and administer interruptible water supply agreements that permit a temporary change in the point of diversion, location of use, and type of use of an absolute water right without the need for an adjudication pursuant to this article, subject to the following:

(a) The applicant for approval of an interruptible water supply agreement shall provide written notice of the application by first-class mail or electronic mail to all parties who have subscribed to the substitute water supply plan notification list, as described in section 37-92-308 (6), for the division or divisions in which the water right is located and in which it will be used, and proof of such notice shall be filed with the state engineer. The application shall be accompanied by a detailed written report, prepared by a professional engineer or other professional acceptable to the state engineer, that evaluates the historical consumptive use, return flows, and the potential for material injury to other water rights relating to the interruptible water supply agreement and that proposes conditions to prevent such injury. The state engineer shall give the owners of water rights thirty-five days after the date of mailing of such notice to file comments on the operation of the interruptible water supply agreement. Such comments shall include any claim of injury or any terms and conditions that should be imposed upon the agreement so that it will not cause injury to a party's water rights or decreed conditional water rights, if such conditional rights will be exercised during operation of the interruptible water supply agreement, and any other information the party wishes the state engineer to consider in reviewing the application.

(b) The state engineer, after consideration of the comments from any party submitting comments, shall make a determination of the operation and administration of the interruptible water supply agreement to assure that such operation and administration will effect only a temporary change in the historical consumptive use of the water right in a manner that will not cause injury to other water rights and decreed conditional water rights, if such conditional rights will be exercised during operation of the interruptible water supply agreement, and will not impair compliance with any interstate compact. The interruptible water supply agreement shall include, but shall not be limited to, a quantification of the historical consumptive use of the water right, an accurate description of the land where the water is decreed for use, and, if the loaned water right is being used for irrigation, a plan to prevent erosion and blowing soils and a description of compliance with local county noxious weed regulations and other land use provisions. The state engineer shall impose such terms and conditions as are necessary to ensure that these standards are met. In making the determinations specified in this paragraph (b), the state engineer shall not be required to hold any formal hearing or conduct any other formal proceedings, but may conduct a hearing or formal proceeding if the state engineer finds it necessary to address the issues.

(c) An interruptible water supply agreement approved pursuant to this section cannot be exercised for more than three years in a ten-year period, for which only a single approval is required. The ten-year period begins with the granting of the approval. A water right subject to the agreement under this section cannot use section 37-92-308 (5). The state engineer shall not approve an interruptible water supply agreement pursuant to this subsection (3) for another ten-year period, except:

(I) If the agreement has not been exercised during the term of the agreement, an applicant may reapply one time by repeating the application process pursuant to this subsection (3); and

(II) As specified in subsection (6) of this section.

(d) The applicant shall give notice by March 1 of any year that the option is to be exercised to all parties who filed comments with the state engineer pursuant to this section, unless earlier required in the agreement; except that the option may be exercised at any time during 2003.

(4) (a) When the state engineer approves or denies an interruptible water supply agreement, the state engineer shall serve a copy of the decision upon all parties to the application by electronic mail or, if a party has elected, by first-class mail. Neither the approval nor the denial of the agreement by the state engineer creates any presumptions, shifts the burden of proof, or serves as a defense in any legal action that may be initiated concerning the interruptible water supply agreement. Any appeal of a decision made by the state engineer concerning the operation of an interruptible water supply agreement pursuant to this section must be expedited, limited to the issue of injury, and made within thirty-five days after mailing of the decision to the water judge in the applicable water division. All parties to the appeal shall pay to the water clerk a fee to cover the direct costs associated with the expedited appeal. The water judge shall hear and determine the appeal using the procedures and standards set forth in sections 37-92-304 and 37-92-305 for determination of matters rereferred to the water judge by the referee; except that the water judge shall not deem any failure to appeal all or any part of the decision of the state engineer or failure to state any grounds for appeal to preclude any party from raising any claims of injury in a future proceeding before the water judge. The proponent of the interruptible water supply agreement is deemed to be the applicant for purposes of application of such procedures and standards. Moneys from the fee shall be transmitted to the state treasurer and deposited in the water adjudication cash fund, which fund is hereby created in the state treasury. The general assembly shall appropriate moneys in the fund for the judicial department's expedited adjudications pursuant to this section.

(b) A party to the original application may file comments concerning potential injury to such party's water rights or decreed conditional water rights due to the operation of the interruptible water supply agreement with the state engineer by January 1 of the year following the first year that the interruptible water supply agreement has been exercised. The procedures of subsection (3) of this section regarding notice, opportunity to comment, and the state engineer's decision, and the procedures of this subsection (4) regarding an appeal of such decision, shall again be followed with regard to such party's comments.

(5) Applicants for approval of an interruptible water supply agreement pursuant to this section shall pay a fee established by the state engineer, pursuant to rules promulgated by the state engineer. The state engineer shall collect the fees and transmit them to the state treasurer, who shall deposit them in the water resources cash fund created in section 37-80-111.7 (1).

(6) (a) (I) All of the substantive and procedural requirements of subsections (2) to (5) of this section apply to a subsequent approval of an interruptible water supply agreement except as specifically provided otherwise in this subsection (6).

(II) This subsection (6) applies only to a subsequent approval of an interruptible water supply agreement.

(b) A person may apply for no more than two subsequent approvals of the same interruptible water supply agreement.

(c) An applicant for subsequent approval of an interruptible water supply agreement must:

(I) Submit to the water clerk in each water division in which a loaned water right is located a resume of the application for approval of an interruptible water supply agreement submitted to the state engineer, and the water clerk shall publish the resumes in the manner set forth in section 37-92-302 (3)(a) and (3)(b), notwithstanding the fact that the applications were filed with the state engineer;

(II) File proof of the submission of the resume to the water clerk with the state engineer not later than ten days after the submission; and

(III) File proof of the notice to all parties who have subscribed to the substitute water supply plan notification list, as described in section 37-92-308 (6), with the state engineer within ten days after providing the notice.

(d) Owners of water rights have until the last day of the fourth month following the month in which the resume was submitted to the water clerk to file comments on the operation of the interruptible water supply agreement.

(e) The state engineer shall not approve an application for subsequent approval that would transfer or facilitate the transfer of water across the continental divide by direct diversion, exchange, or otherwise.

(f) The state engineer may approve a subsequent application for interruptible water supply agreement under this subsection (6) only:

(I) After making a determination of the operation and administration of the interruptible water supply agreement to assure that such operation and administration will not permit a borrowing water right user to rely on the exercise of multiple interruptible water supply agreements as its primary source of supply;

(II) If the terms and conditions imposed pursuant to paragraph (b) of subsection (3) of this section are no less restrictive than those imposed upon previously approved applications;

(III) If the agreement does not include a loaned water right that has already been approved as a loaned water right in a separate, unexpired interruptible water supply agreement; and

(IV) If the loaned water right subject to the agreement is not subject to more than two subsequent approvals regardless of the applicant, and any such subsequent approval cannot take effect until after any prior ten-year approval period has expired.

(g) The state engineer's approval or disapproval of a subsequent application for an interruptible water supply agreement under this subsection (6) constitutes final agency action subject to appeal in the water court in the water division in which the loaned water rights are located.

(h) The water judge shall expedite an appeal of the state engineer's decision only upon the request of any party to the appeal.

(i) For purposes of determining filing fees, the applicant or commenter that initiates the appeal shall pay fees established for water court change applicants, and all others shall pay fees established for persons filing statements of opposition.



§ 37-92-310. Colorado water rights protection act - short title - legislative declaration - limitation on actions

(1) Short title. The short title of this section is the "Colorado Water Rights Protection Act".

(2) Legislative declaration. (a) The general assembly recognizes that:

(I) Water rights appropriated under section 6 of article XVI of the Colorado constitution are usufructuary property rights to use water and are protected under amendment V of the United States constitution and section 15 of article II of the Colorado constitution;

(II) The primary economic value of a water right stems from its priority date and the amount of water that it allows the owner of the water right to divert and place to beneficial use within the priority system and in accordance with terms of the water right decree;

(III) The right to sell a water right is an essential element of the water right; and

(IV) A water right is a usufructuary property right that may exist separate and apart from any interest in land.

(b) The general assembly further recognizes that:

(I) The history between the federal government and the states in the reclamation of the arid lands of the western states is both long and involved. Throughout that history, congress has maintained a purposeful and continued deference to state water law.

(II) Pursuant to 43 U.S.C. sec. 666, commonly known as the "McCarran Amendment", congress waived the sovereign immunity of the United States for lawsuits in state courts regarding the adjudication or administration of water rights; and

(III) In Colorado, water rights are established by making an appropriation and are confirmed by state water courts.

(c) Therefore, pursuant to federal and Colorado law, the general assembly determines and declares that:

(I) The United States forest service and the bureau of land management are subject to the jurisdiction of Colorado water courts for their water right claims in Colorado; and

(II) Nothing in this subsection (2) prevents the federal government from:

(A) Participating in water court proceedings in Colorado; or

(B) Seeking terms and conditions in water court to protect its water rights.

(3) Limitation on actions. (a) The state engineer and the division engineers shall not enforce or administer efforts by the United States forest service or bureau of land management that:

(I) Require full or partial transfer of title to water rights to the United States forest service or bureau of land management;

(II) Restrict the use or alienability of the water right as a condition to a right-of-way, special use permit, or other authorization by the United States forest service or bureau of land management to use federally owned lands; or

(III) Require a third party supplying water to a United States forest service or bureau of land management special use permittee to supply the water for a set period of time or in a set amount.

(b) Nothing in this subsection (3) impacts the state engineer's or a division engineer's authority to enforce and administer the terms and conditions of a water court decree or other judicial decree.

(4) This section does not grant, confirm, deny, or impact any legal authority of the federal government to impose bypass flow requirements in connection with a special use permit or other authorization.

(5) This section does not grant, expand, contract, or limit the legal authority of any state or local government related to permitting or regulatory actions in connection with land use or other permitting approvals or authorizations.



§ 37-92-311. Industrial hemp cultivation allowed under an agricultural water right

A person with an absolute or conditional water right decreed for agricultural use may use the water subject to the agricultural water right for any product authorized for growth and cultivation by title 35.






Part 4 - Publication of Water Rights Priorities

§ 37-92-401. Tabulations of priorities and decennial abandonment lists

(1) (a) The division engineer of each division with the approval of the state engineer shall maintain a tabulation in order of seniority of all decreed water rights and conditional water rights in his or her division. The tabulations must describe each water right and conditional water right by some appropriate means and must set forth the priority and amount thereof as established by court decrees. In making the tabulations, the division engineer may use such system of numbering and listing water rights and conditional water rights in order of seniority as is suited to the administrative needs of the particular division or portion thereof. He or she shall also prepare decennially, no later than July 1, 1990, and each tenth anniversary thereafter, a separate abandonment list comprising all absolute water rights that he or she has determined to have been abandoned in whole or in part and that previously have not been adjudged to have been abandoned.

(a.5) In preparing the tabulations required by this section, the division engineer shall include judgments and decrees determining, changing, or otherwise affecting water rights and conditional water rights, which judgments and decrees have been entered more than six months before the date of review. The division engineer must also include in the tabulations, as appropriate, any changes in earlier abandonment lists that the water judge or the supreme court have ordered.

(b) In determining the priority of a water right in relation to other water rights deriving their supply from the same common source, the following procedures and definitions apply:

(I) A common source means and includes all of those waters in a water division, either surface or underground, that if left in their natural state would join together to form a single natural watercourse before exiting the water division.

(II) As among water rights decreed in the same water district in the same adjudication suit, the historic date of initiation of appropriation determines the relative priorities, beginning with the earliest right.

(III) As among water rights decreed in the same water district in different adjudication suits, all water rights decreed in an adjudication suit are senior to all water rights decreed in any subsequent adjudication suit.

(IV) As among water rights decreed in the various original adjudication suits in the various water districts of the same water division, the decreed date of initiation of appropriation determines the relative priorities in numbered sequence, beginning with the earliest right.

(V) As among water rights decreed in the various supplemental adjudication suits in the various water districts of the same water division, the actual priority date of any decree in any district does not extend back further than the day following the entry of the final decree in the preceding adjudication suit in the district.

(VI) If, in the preparation of the tabulations provided for in this section, the application of the preceding principles would cause in any particular case a substantial change in the priority of a particular water right to the extent the right was lawfully enjoyed for a period of not less than eighteen years, then the division engineer shall designate the priority for that water right in accordance with historic practice. In no event does this subsection (1)(b)(VI) entitle a water right to a priority senior to its actual date of initial appropriation or to freedom from regulation and administration in the priority system.

(c) In making his or her determinations with respect to abandonment, the division engineer shall investigate the circumstances relating to each water right for which the available water has not been fully applied to a beneficial use and shall be guided by the criteria set out in section 37-92-402 (11). The decennial abandonment list, when concluded by judgment and decree as provided in this section, is conclusive as to absolute water rights or portions thereof determined to have been abandoned.

(2) (a) The state engineer and the respective division engineer shall make a copy of the tabulation available for inspection in their offices at any time during regular office hours, as well as on the state engineer's website, and shall provide a copy of the tabulation for a fee as set forth in section 24-72-205 (5).

(b) No later than July 31, 1990, and every tenth anniversary thereafter, the division engineer shall mail a copy of the respective decennial abandonment list by certified mail, return receipt requested, to the owner or last-known owner or claimant, if known, of every absolute water right that the division engineer has found to have been abandoned in whole or in part. The division engineer shall make an appropriate examination to determine the owner or claimant of such absolute water rights. The division engineer shall also publish the respective portion of the decennial abandonment list in each county in which the points of diversion of any absolute water rights on the list are located. The publication shall be continued for four successive weeks and shall be published, if possible, in a newspaper published in the county where the decreed point of diversion of the water right is located. The publication and mailing requirements of this subsection (2)(b) apply only to absolute water rights or portions of absolute water rights that previously have not been adjudged to have been abandoned.

(3) Any person wishing to object to the manner in which a water right or conditional water right is listed in the tabulation or to the omission of a water right or conditional water right from the tabulation, and not later than July 1, 1991, and every tenth anniversary thereafter, any person wishing to object to the inclusion of any absolute water right or portion thereof in the decennial abandonment list must file a statement of objection in writing with the division engineer.

(4) (a) Not later than December 31, 1991, and every tenth anniversary thereafter, the division engineer shall make any revisions he or she deems proper to the decennial abandonment list. In considering the matters raised by statements of objection, the division engineer may consult with any interested person. The division engineer shall consult with the state engineer and shall make any revisions in the decennial abandonment list determined by the state engineer to be necessary or advisable.

(b) Repealed.

(c) The division engineer shall file the decennial abandonment list, together with any revisions, signed by the division engineer and the state engineer or his or her duly authorized deputy, with the water clerk as promptly as possible, but not later than December 31, 1991, and every tenth anniversary thereafter. Each respective division engineer, water clerk, and the state engineer shall make a copy of the decennial abandonment list, together with any revisions, available for inspection in their offices at any time during regular office hours, as well as on the state engineer's website, and the division engineer shall furnish or mail a copy to anyone requesting a copy upon payment of a fee in an amount set in accordance with section 24-72-205 (1)(b) and (5).

(d) If the decennial abandonment list is revised, the water clerk, in cooperation with the division engineer, not later than January 31, 1992, and every tenth anniversary thereafter, shall provide notice of the revision in the resume described in section 37-92-302 (3) of cases filed in the respective water divisions during the month of December stating that the revision may be inspected or a copy thereof obtained as specified in subsection (4)(c) of this section. In addition, the water clerk shall publish the notice as is necessary to obtain general circulation once in each county or the portion of the county that is in the division.

(5) (a) Any person who wishes to protest the inclusion of any water right in a decennial abandonment list after its revision by the division engineer shall file a written protest with the water clerk and with the division engineer. All such protests to the decennial abandonment list shall be filed not later than June 30, 1992, or the respective tenth anniversary thereafter. Such protest shall set forth in detail the factual and legal basis therefor. Service of a copy of the protest or any other documents is not necessary for jurisdictional purposes, but the water judge may order service of a copy of the protest or any other document on any person and in any manner which he or she may deem appropriate. The fee for filing such protest with the water clerk shall be forty-five dollars.

(b) Fees collected pursuant to paragraph (a) of this subsection (5) shall be transmitted to the state treasurer and divided as follows:

(I) Twenty dollars shall be deposited in the general fund;

(II) Fifteen dollars shall be deposited in the judicial stabilization cash fund created in section 13-32-101 (6), C.R.S.; and

(III) Ten dollars shall be deposited in the justice center cash fund created in section 13-32-101 (7)(a), C.R.S.

(6) Commencing on the September or October term-day of 1992, as provided in section 37-92-304 (1), and every tenth anniversary thereafter, and continuing for as long as may be necessary, the water judge of each division shall conduct hearings on the decennial abandonment list filed by the division engineer and any protests that have been filed with respect thereto. The hearings shall be conducted in accordance with the Colorado rules of civil procedure, the Colorado rules of evidence, and any applicable local rules of court; except that no pleadings other than the protest shall be required. The protestant shall appear either in person or by counsel in support of the protest. The division engineer shall appear in support of the decennial abandonment list, and, if requested by the division engineer, the attorney general shall represent the division engineer. The water judges of the various divisions shall arrange their hearings, if necessary in their discretion, to accommodate counsel and other persons who may be involved in hearings in more than one division. Any person who may be affected by the subject matter of a protest or by any ruling thereon shall be permitted to participate in the hearings, either in person or by counsel, upon timely entry of appearance. Such entry of appearance shall identify the portion of the decennial abandonment list with respect to which the appearance is being made. The water judge may continue the hearings as required to insure that all parties may be heard and their interests adequately protected, and, in this connection, the water judge shall permit such additional protests and order such service of notice and such additional publication of the decennial abandonment list or portions thereof as will serve the ends of justice, it being the intent of the general assembly that the water judge shall have wide discretion in the conduct of such hearings so that the owners of water rights will be protected. After the hearings are concluded, the water judge shall enter a judgment and decree which shall either incorporate the abandonment list of the division engineer as filed or incorporate such list with such modifications and conditions as the water judge may determine proper after the hearings.

(7) If no protests have been filed, then promptly after July 1, 1992, and every tenth anniversary thereafter, the water judge shall enter a judgment and decree incorporating and confirming the decennial abandonment list of the division engineer without modification.

(8) A copy of the judgment and decree entered under subsection (6) or (7) of this section shall be filed with the state engineer and the division engineer and shall be provided by the water clerk to any other person requesting same upon payment of a fee of seventy-five cents per page. Promptly after receiving such judgment and decree, the division engineer and the state engineer shall enter in their records the determinations therein made as to the absolute water rights or portions thereof adjudged to have been abandoned and shall regulate the distribution of water accordingly.

(9) Appellate review shall be allowed to the judgment and decree entered under subsection (6) or (7) of this section or any part thereof as in other water matters, but no appellate review shall be allowed with respect to that part of such judgment or decree which confirms a portion of the decennial abandonment list with respect to which no protest was filed.

(10) Clerical mistakes in the judgment and decree entered under subsection (6) or (7) of this section may be corrected by the water judge on his own initiative or on the petition of any person, and substantive errors therein may be corrected by the water judge on the petition of any person whose rights have been adversely affected thereby and a showing satisfactory to the water judge that such person, due to mistake, inadvertence, or excusable neglect, failed to file a protest to the decennial abandonment list with the water clerk within the time specified in this section. Any such petition under this subsection (10) shall be filed with the water clerk within four years after the date of the entry of such judgment and decree. The water judge shall order such notice of any such correction proceedings as he determines to be appropriate to advise all persons who may be affected thereby. Any order of the water judge making such corrections shall be subject to appellate review as specified in subsection (9) of this section.

(11) The tabulations provided for in this part 4, and any revisions thereto, may be used by the division engineers, the state engineer, and their staffs for administrative purposes. The listing of the water rights in a tabulation shall not create any presumption against abandonment, and the relative listing of water rights in a tabulation shall not create any presumption of seniority. A tabulation shall not be construed to modify special provisions of court decrees adjudicating, changing, or otherwise affecting such water rights or to modify contractual arrangements governing the interrelationship of such water rights. For the purpose of identification and description only, the tabulation may include additional information regarding the water rights listed, but this additional information shall be neither conclusive nor presumptive of the truth or accuracy of the matters contained therein. Nothing in this section or in section 37-92-402, other than those specific provisions relating to the abandonment lists of the division engineers, shall ever be construed to have enhanced or diminished any cause of action or defense which might otherwise exist concerning the administration of water rights in any water division.

(12) Notwithstanding the amount specified for any fee in this section, the state engineer by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state engineer by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 37-92-402. Special procedures for the 1978 tabulation and abandonment list

(1) (a) No later than July 1, 1978, the division engineer, with the approval of the state engineer, shall prepare a new tabulation of all water rights and conditional water rights in his division. The 1978 tabulation shall reflect any changes in the 1974 tabulation previously authorized by statute which the division engineer and the state engineer determine to be advisable based on the principles set forth in section 37-92-401 (1) to reflect correctly the priority of water rights. The 1978 tabulation shall reflect judgments and decrees determining, changing, or otherwise affecting water rights and conditional water rights, which judgments and decrees have been entered subsequent to those reflected in the 1974 tabulation and prior to January 1, 1978, shall modify any water rights or conditional water rights which the division engineer determines to have been abandoned in part, and shall omit any water rights or conditional water rights which the division engineer determines have been totally abandoned. Except as specified in the preceding sentence, the tabulation pursuant to this section shall make no changes in the listings in the 1974 tabulation other than changes to correct clerical errors. The division engineer shall prepare a separate list tabulating the water rights which he determines to have been abandoned in whole or in part. In making his determination with respect to abandonment, the division engineer shall investigate the circumstances relating to each water right, the water available under which has not been fully applied to a beneficial use, and in such cases shall be guided by the criteria set forth in subsection (11) of this section. In making such 1978 tabulation, the division engineer shall apply the criteria set forth in section 37-92-401 (1).

(b) The abandonment list provided for in this section, when concluded by judgment and decree, shall be conclusive as to water rights determined to have been abandoned. The listing of the water rights in the 1978 tabulation shall not create any presumption against abandonment, and the relative listing of water rights in the 1978 tabulation shall not create any presumption of seniority. The tabulation shall not be construed to modify special provisions of court decrees adjudicating, changing, or otherwise affecting such water rights or to modify contractual arrangements governing the interrelationship of such water rights. For the purpose of identification and description only, the tabulation may include additional information regarding the water rights listed, but this additional information shall neither be conclusive nor be presumptive of the truth or accuracy of the matters contained therein.

(2) No later than July 10, 1978, the division engineer shall publish a notice that the 1978 tabulation has been made and that such tabulation may be inspected or a copy obtained as specified in this subsection (2), and the division engineer shall mail a copy of such tabulation to each person whose name is on the list specified in section 37-92-302 (3)(c) and shall mail a copy of such tabulation by registered mail to the owner or last-known owner or claimant, if known, of every water right or conditional water right which the division engineer has found to have been abandoned in whole or in part or which has been changed adversely and shall publish the 1978 abandonment list. The division engineer shall make such examination as is reasonably appropriate to determine the owner or claimant of such water rights. The aforementioned publication shall be such as is necessary to obtain general circulation once in each county or portion thereof which is in the division by means of one or more newspapers which, if possible, are published in the division. A copy of such 1978 tabulation and abandonment list, together with any revisions, shall be available in the office of each division engineer and the offices of each water commissioner and each county clerk and recorder for inspection at any time during regular office hours, and the division engineer shall furnish or mail a copy to anyone requesting the same upon payment of a fee of five dollars.

(3) Not later than July 1, 1980, any person who wishes to object to the manner in which a water right or conditional water right is listed in the 1978 tabulation or abandonment list or to the omission of a water right or conditional water right from such tabulation shall file a statement of objection in writing with the division engineer. A fee of ten dollars shall be paid with such filing; except that no fee shall be required for any such filing to correct any clerical error.

(4) On or before July 1, 1984, the division engineer shall make such revisions, if any, as he deems proper in the 1978 tabulation and abandonment list. In considering the matters raised by statements of objections, the division engineer may consult with interested persons. The division engineer shall consult with the state engineer and shall make any revisions in the 1978 tabulation and abandonment list determined by the state engineer to be necessary or advisable. If the division engineer determines such to be advisable or if requested by the objector in the statement of objection, the division engineer shall hold an informal hearing on the subject matter contained in said statement of objection. The revised 1978 tabulation and abandonment list or, if there are no revisions, the original 1978 tabulation and abandonment list, signed by the division engineer and by the state engineer, shall be filed on or before July 1, 1984, with the water clerk. A copy of such 1978 tabulation and such abandonment list, together with any revisions, shall be available in the office of each division engineer and the offices of each water commissioner and each county clerk and recorder for inspection at any time during regular office hours, and the division engineer shall furnish or mail a copy to anyone requesting the same upon payment of a fee of five dollars. If the 1978 tabulation or the abandonment list is revised, the division engineer, on or before August 31, 1984, shall cause notice of such revisions to be included in the resume described in section 37-92-302 (3) of cases filed in the respective water divisions during the month of July, 1984, specifying that the revisions may be inspected or a copy thereof obtained as specified in this subsection (4). Such publication shall be made as is necessary to obtain general circulation once in each county or portion thereof which is in the division.

(5) The division engineer shall mail a copy of the abandonment list and any revisions thereto by registered mail to the owner or last-known owner or claimant, if known, of every water right which the division engineer has found to have been abandoned in whole or in part. The division engineer shall make such examination as is reasonably appropriate to determine the owner or claimant of such water rights. He shall also cause publication to be made of the abandonment list and any revisions thereto in each county in which water rights on the list are located. Such publication shall be made for four successive weeks and shall be published, if possible, in a newspaper published in the county where the water right is located. Any person who wishes to protest the inclusion of any water right on the abandonment list and any revisions thereto shall file a written protest in accordance with the procedures of section 37-92-401 (5); except that such protests shall be filed with the water clerk not later than December 31, 1984.

(6) Commencing on the March or April term-day of 1985, as the case may be in the respective divisions, pursuant to section 37-92-304 (1), and continuing for as long as may be necessary, the water judge of each division shall conduct hearings on the abandonment list and any revisions thereto filed by the division engineer and any protests that have been filed with respect thereto. The hearings shall be conducted in accordance with the provisions of section 37-92-401 (6).

(7) If no protests have been filed, then not later than July 1, 1985, the water judge shall enter a judgment and decree incorporating and confirming the abandonment list and any revisions thereto of the division engineer without modification.

(8) A copy of the judgment and decree entered pursuant to subsection (6) or (7) of this section shall be filed with the state engineer and the division engineer and shall be provided by the water clerk to any other person requesting same upon payment of a fee of seventy-five cents per page. Promptly after receiving such judgment and decree, the division engineer and the state engineer shall enter in their records the determinations therein made as to date of priority, date of adjudication, and volume and amount of the water rights and conditional water rights adjudged to have been abandoned and shall regulate the distribution of water accordingly.

(9) Appellate review shall be allowed to the judgment and decree entered pursuant to subsection (6) or (7) of this section or any part thereof as in other water matters, but no appellate review shall be allowed with respect to that part of such judgment or decree which confirms a portion of the abandonment list and any revisions thereto with respect to which no protest was filed.

(10) Clerical mistakes in the judgment and decree entered pursuant to subsection (6) or (7) of this section may be corrected by the water judge on his own initiative or on the petition of any person, and substantive errors therein may be corrected by the water judge on the petition of any person whose rights have been adversely affected thereby and a showing satisfactory to the water judge that such person, due to mistake, inadvertence, or excusable neglect, failed to file a protest to the abandonment list and any revisions thereto with the water clerk within the time specified in this section. Any petition referred to in the preceding sentence shall be filed with the water clerk within four years after the date of the entry of said judgment and decree. The water judge shall order such notice of any such correction proceedings as he determines to be appropriate to advise all persons who may be affected thereby. Any order of the water judge making such corrections shall be subject to appellate review as specified in subsection (9) of this section.

(11) For the purpose of procedures under this section, failure for a period of ten years or more to apply to a beneficial use the water available under a water right when needed by the person entitled to use same shall create a rebuttable presumption of abandonment of a water right with respect to the amount of such available water which has not been so used; except that such presumption may be waived by the division engineer or the state engineer if special circumstances negate an intent to abandon.

(12) No proceeding previously initiated before the water judge pertaining to the 1974 tabulation referred to in previous statutes shall be maintained; except that the dismissal of any such proceeding shall be without prejudice with respect to any substantive matters alleged therein.

(13) The use and effect of the 1978 tabulation, as distinguished from the abandonment list, shall be governed by the provisions of section 37-92-401 (11).

(14) The provisions of this section shall apply only to the 1978 tabulation and abandonment list authorized by this section.

(15) Notwithstanding the amount specified for any fee in this section, the state engineer by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state engineer by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.






Part 5 - Regulation of Water - Violations

§ 37-92-501. Jurisdiction over water - rules and regulations

(1) The state engineer and the division engineers shall administer, distribute, and regulate the waters of the state in accordance with the constitution of the state of Colorado, the provisions of this article and other applicable laws, and written instructions and orders of the state engineer, in conformity with such constitution and laws, and no other official, board, commission, department, or agency, except as provided in this article and article 8 of title 25, C.R.S., has jurisdiction and authority with respect to said administration, distribution, and regulation. It is the legislative intent that the operation of this section shall not be used to allow groundwater withdrawal which would deprive senior surface rights of the amount of water to which said surface rights would have been entitled in the absence of such groundwater withdrawal and that groundwater diversions shall not be curtailed nor required to replace water withdrawn, for the benefit of surface right priorities, even though such surface right priorities be senior in priority date, when, assuming the absence of groundwater withdrawal by junior priorities, water would not have been available for diversion by such surface right under the priority system. The state engineer may adopt rules and regulations to assist in, but not as a prerequisite to, the performance of the foregoing duties.

(2) In the adoption of such rules and regulations the state engineer shall be guided by the principles set forth in section 37-92-502 (2) and by the following:

(a) Recognition that each water basin is a separate entity, that aquifers are geologic entities and different aquifers possess different hydraulic characteristics even though such aquifers be on the same river in the same division, and that rules applicable to one type of aquifer need not apply to another type. All other factors being the same, aquifers of the same type in the same water division shall be governed by the same rules regardless of where situate.

(b) Consideration of all the particular qualities and conditions of the aquifer;

(c) Consideration of the relative priorities and quantities of all water rights and the anticipated times of year when demands will be made by the owners of such rights for waters to supply the same;

(d) Recognition that one owner may own both surface and subsurface water rights;

(e) That all rules and regulations shall have as their objective the optimum use of water consistent with preservation of the priority system of water rights;

(f) That rules and regulations may be amended or changed from time to time within the same aquifer dependent upon the then existing and forecast conditions, facts and conditions as then known, and as knowledge of the aquifer is enlarged by operating experience;

(g) That time being of the essence, rules and regulations and changes thereof proposed for an aquifer shall be published once in the county or counties where such aquifer exists not less than sixty days prior to the proposed adoption of such rules and regulations, and copies shall be mailed by the water clerk of the division to all persons who are on the mailing list of such division. Copies of such proposed regulations shall be available without charge to any owner of a water right at the office of the water clerk.

(3) (a) Any person desiring to protest a proposed rule and regulation may do so in the same manner as provided in section 37-92-304 for the protest of a ruling of a referee, and the water judge shall hear and dispose of the same as promptly as possible.

(b) Any such protest must be filed by the end of the month following the month in which such proposed rules and regulations are published.

(4) (a) In addition to the provisions of subsection (2) of this section, when adopting rules governing the use of underground water in division 3, and in recognition of the unique geologic and hydrologic conditions and the conjunctive use practices prevailing in division 3, the state engineer shall have wide discretion to permit the continued use of underground water consistent with preventing material injury to senior surface water rights. Any reduction in underground water usage required by such rules shall be the minimum necessary to meet the standards of this subsection (4). In regulating an aquifer or system of aquifers in division 3, the state engineer shall apply the following principles:

(I) Use of the confined and unconfined aquifers shall be regulated so as to maintain a sustainable water supply in each aquifer system, with due regard for the daily, seasonal, and long-term demand for underground water;

(II) Unconfined aquifers serve as valuable underground water storage reservoirs with water levels that fluctuate in response to climatic conditions, water supply, and water demands, and such fluctuations shall be allowed to continue;

(III) Fluctuations in the artesian pressure in the confined aquifer system have occurred and will continue to occur in response to climatic conditions, water supply, and water demands. Subject to subparagraph (IV) of this paragraph (a), such pressure fluctuations shall be allowed with the ranges that occurred during the period of 1978 through 2000. Artesian pressures shall be allowed to increase in periods of greater water supply and shall be allowed to decline in periods of lower water supply in much the same manner and within the same ranges of fluctuation as occurred during the period of 1978 through 2000, while maintaining average levels similar to those that occurred in 1978 through 2000.

(IV) Nothing in subparagraph (I) or (II) of this paragraph (a) shall be construed either to relieve wells from the obligation to replace injurious stream depletions in accordance with the rules adopted by the state engineer or to permit the expanded use of underground water; and

(V) Underground water use shall not unreasonably interfere with the state's ability to fulfill its obligations under the Rio Grande compact, codified in article 66 of this title, with due regard for the right to accrue credits and debits under the compact.

(b) In adopting rules pursuant to paragraph (a) of this subsection (4), the state engineer shall:

(I) Recognize contractual arrangements among water users, water user associations, water conservancy districts, ground water management subdistricts, and the Rio Grande water conservation district, pursuant to which:

(A) Water is added to the stream system to assist in meeting the Rio Grande compact delivery schedules or to replace depletions to stream flows resulting from the use of underground water; or

(B) Subject to subparagraphs (I), (II), and (III) of paragraph (a) of this subsection (4), injury to senior surface water rights resulting from the use of underground water is remedied by means other than providing water to replace stream depletions;

(II) Establish criteria for the beginning and end of the division 3 irrigation season for all irrigation water rights;

(III) Not recognize the reduction of water consumption by phreatophytes as a source of replacement water for new water uses or to replace existing depletions, or as a means to prevent injury from new water uses; and

(IV) Not require senior surface water right holders with reasonable means of surface diversions to rely on underground water to satisfy their appropriative water right.

(c) The state engineer shall not curtail underground water withdrawals from aquifers in division 3 that are included in a ground water management subdistrict created pursuant to section 37-45-120 or 37-48-108 if the withdrawals are made pursuant to a groundwater management plan adopted by the subdistrict that meets the requirements of paragraphs (a) and (b) of this subsection (4). The state engineer shall publish notice of the approval of any groundwater management plan in the same manner as provided for rules under paragraph (g) of subsection (2) of this section, and judicial review of such approval shall be pursuant to paragraph (a) of subsection (3) of this section. The water judge shall retain jurisdiction over the water management plan for the purpose of ensuring the plan is operated, and injury is prevented, in conformity with the terms of the court's decree approving the water management plan.



§ 37-92-501.5. Special procedures with respect to plans for augmentation

Consistent with the decisions of the water judges establishing the basis for approval for plans for augmentation and for the administration of groundwater, the state engineer and division engineers shall exercise the broadest latitude possible in the administration of waters under their jurisdiction to encourage and develop augmentation plans and voluntary exchanges of water and may make such rules and regulations and shall take such other reasonable action as may be necessary in order to allow continuance of existing uses and to assure maximum beneficial utilization of the waters of this state. In so doing, the state engineer shall curtail all out-of-priority diversions, the depletions from which are not so replaced as to prevent injury to vested water rights.



§ 37-92-502. Orders as to waste, diversions, distribution of water

(1) The state engineer or the division engineers shall issue to the owners or users of water rights and to the users of waters of the state such orders as are necessary to implement the provisions of section 37-92-501, including, but not limited to, the orders specified in subsections (2) to (7) of this section. If such orders are given orally, they shall be confirmed promptly in writing.

(2) (a) Each division engineer shall order the total or partial discontinuance of any diversion in his division to the extent that the water being diverted is not necessary for application to a beneficial use; and he shall also order the total or partial discontinuance of any diversion in his division to the extent that the water being diverted is required by persons entitled to use water under water rights having senior priorities, but no such discontinuance shall be ordered unless the diversion is causing or will cause material injury to such water rights having senior priorities. In making his decision as to the discontinuance of a diversion to satisfy senior priorities, the division engineer shall be governed by the following: The materiality of injury depends on all factors which will determine in each case the amount of water such discontinuance will make available to such senior priorities at the time and place of their need. Such factors include the current and prospective volumes of water in and tributary to the stream from which the diversion is being made; distance and type of stream bed between the diversion points; the various velocities of this water, both surface and underground; the probable duration of the available flow; and the predictable return flow to the affected stream. Each diversion shall be evaluated and administered on the basis of the circumstances relating to it and in accordance with provisions of this article and the court decrees adjudicating and confirming water rights. In the event that a discontinuance has been ordered pursuant to the provisions of this paragraph (a), and nevertheless such discontinuance does not cause water to become available to such senior priorities at the time and place of their need, then such discontinuance order shall be rescinded. If a well has been approved as an alternate means of diversion for a water right for which a surface means of diversion is decreed, such well and such surface means must be utilized to the extent feasible and permissible under this article to satisfy said water right before diversions under junior water rights are ordered discontinued. In addition to any other methods of giving notice, the posting of a written order, in plain sight, at the place of diversion shall be considered sufficient notice of the order of the division engineer; and, when so posted, such order shall be effective from the time of posting.

(b) If any groundwater was exposed to the atmosphere in connection with the extraction of sand and gravel by open mining as defined in section 34-32-103 (9), C.R.S., prior to January 1, 1981, the division engineer shall not order the curtailment of diversions which were attributable solely to evaporation from such exposed groundwater.

(3) Each division engineer shall order the release from storage of any water he finds to have been illegally or improperly stored and shall make such orders as are necessary to insure that such released waters are delivered to those owners or users of water rights who are entitled to the same and to insure that the release will not cause damage.

(4) Each division engineer with the approval of the state engineer shall administer the movement of water involved in any plan for augmentation or water use project which is in effect in his division. If any such plan or project involves the movement of water from one division to another, then the administration of such movement shall be the direct responsibility of the state engineer, but he may act through the appropriate division engineers. In such administration the division engineers and the state engineer shall issue such orders as are necessary and appropriate and may utilize any funds, public or private, and any other resources made available to them. Each plan for augmentation shall be administered to accomplish the maximum economic use of and benefit from the water which may be available or developed for such administration if persons owning, or entitled to use water under, water rights or conditional water rights will not be injuriously affected thereby.

(5) (a) The state engineer and the division engineers have authority to order any owner or user of a water right to install and maintain at such owner's or user's expense necessary meters, gauges, or other measuring devices and to report at reasonable times to the appropriate division engineer the readings of such meters, gauges, or other measuring devices.

(b) The state engineer and the division engineers have authority to order any person or company supplying energy used to pump groundwater to provide, at reasonable times to the appropriate division engineer, records of energy used to pump groundwater. Nothing contained in this paragraph (b) shall affect any reporting requirements of the public utilities commission pursuant to section 40-3-110, C.R.S.

(c) By June 30, 2004, the state engineer and the division engineers shall refund all amounts collected through assessment of the water administration fee established in section 37-80-121. The amount refunded shall not include interest, legal fees, or costs incurred by water users in protests or appeals of such assessment or any other costs associated with section 37-80-121.

(6) The state engineer and the division engineers and their duly authorized assistants and staff have the authority and duty to enter upon, and to order any person to permit the entry upon, private property at any reasonable time to inspect the various means or proposed means of diversion, transportation, and storage and the uses to which water is being, or is proposed to be, put and to read meters, gauges, and other measuring devices.

(7) The state engineer, division engineer, and their duly authorized assistants have the power and duty to issue orders so that the streams of the state may be kept clear of unnecessary dams or other obstructions which may restrict or impede the flow of water to the water users of the state.



§ 37-92-503. Enforcement - injunction

(1) (a) In the event an order of a division engineer or the state engineer issued pursuant to section 37-92-502 is not complied with, the state engineer and the particular division engineer in the name of the people of the state of Colorado, through the attorney general, shall apply to the water judge of the particular division for an injunction enjoining the person to whom such order was directed from continuing to violate same. The term "injunction" includes mandatory relief.

(b) In such proceeding, if the court upholds the order of the state engineer, the person against whom such order was issued shall pay the costs of the proceeding, including the allowance of reasonable attorney fees.

(c) Any proceeding brought by the state engineer or a division engineer to enforce an order to curtail the diversion of surface water or groundwater to comply with an interstate compact shall be accelerated on the court's calendar pursuant to section 37-92-203 (2), shall take priority over other water matters, and shall be determined immediately upon the conclusion of such proceeding.

(2) In the case of an order with respect to the diversion of water or the release of water from reservoirs, the water judge in ruling upon such injunction shall consider, depending on the basis for the order, whether or not the water is being applied to a beneficial use; whether or not the diversion is causing or will cause injury to persons owning, or entitled to use water under, water rights having senior decreed priorities; and whether or not the release of improperly stored water would benefit other water users.

(3) Any person who has an interest in the subject matter of such proceedings may intervene, if such intervention is timely and will not cause undue delay.

(4) In the case of a violation of an injunction issued under the provisions of this section, the water judge shall try and punish the offender for contempt of court.

(5) Such proceedings shall be in addition to, and not in lieu of, any other penalties and remedies, public or private, provided by law.

(6) (a) (I) Any person who diverts groundwater contrary to a valid order of the state engineer or a division engineer issued pursuant to section 37-92-502, in violation of a plan approved pursuant to rules adopted by the state engineer, or otherwise in violation of rules adopted by the state engineer to regulate or measure diversions of groundwater shall forfeit and pay a sum not to exceed five hundred dollars for each day such violation continues.

(II) Any person who diverts surface water contrary to a valid order of the state engineer or a division engineer issued pursuant to section 37-92-502 shall forfeit and pay a sum not to exceed five hundred dollars for each day such violation continues.

(b) Any person who, when required to do so by rules and regulations adopted by the state engineer, fails to submit data as to amounts of water pumped from a well, makes a false or fictitious report of the amounts of water pumped from a well, falsifies any data as to amounts pumped from a well, makes a false or fictitious report of a power coefficient for a well, or falsifies any power coefficient test shall forfeit and pay a sum not to exceed five hundred dollars for each violation.

(c) It is unlawful for any person not authorized by the well owner or the state engineer to willfully interfere with any power meter, totalizing flow meter, or other device used to measure groundwater diversions. Any person who willfully injures or destroys a power meter, totalizing flow meter, or other device used to measure groundwater diversions or who tampers with or falsifies any record made or being made by any such power meter, totalizing flow meter, or other device shall forfeit and pay a sum not to exceed five hundred dollars for each violation.

(d) Any fine collected for violations of the provisions of this subsection (6) shall be transmitted to the state treasurer, who shall credit the same to the general fund.

(e) The state engineer and the particular division engineer in the name of the people of the state of Colorado, through the attorney general, shall apply to the water judge of the particular division to recover the civil penalties specified in paragraphs (a), (b), and (c) of this subsection (6) or for a temporary restraining order, preliminary injunction, or permanent injunction, as appropriate, enjoining further violations of this subsection (6). If the state engineer and the division engineer prevail, the court shall also award the costs of the proceeding including the allowance of reasonable attorney fees.

(7) Any person required by a valid order of the state engineer or division engineer, or by existing rules of the state engineer, to replace depletions caused by diversions of groundwater or surface water and whose failure to replace such depletions results in the violation of an interstate compact shall be liable for all direct, actual, and necessary expenses incurred by the state of Colorado in performing any action, including the purchase of water or payment of damages, necessary for the state of Colorado to remedy the violation of such compact. The state engineer and the particular division engineer in the name of the people of the state of Colorado, through the attorney general, shall apply to the water judge of the particular division to recover such expenses. If the state engineer and the division engineer prevail, the court shall also award the costs of the proceeding including the allowance of reasonable attorney fees.

(8) Repealed.

(9) In the case of an action initiated by the state engineer or another person alleging expanded or unlawful use of a water right decreed for irrigation, the lawful maximum amount of irrigated acreage for a decree entered before January 1, 1937, that establishes an irrigation water right and does not expressly limit the number of acres that the appropriator may irrigate under the water right equals the maximum amount of acreage irrigated in compliance with the express provisions of the decree during the first fifty years after the entry of the original decree, unless a court of competent jurisdiction has entered a final judgment to the contrary. Irrigation of acreage not exceeding the lawful maximum amount and located within a reasonable proximity to the ditch, including extensions and lateral delivery infrastructure, as constructed within the first fifty-year period after entry of the original decree is deemed lawful for continued irrigation under the water right.



§ 37-92-504. Treble damages

Any person who is damaged in his business or property by reason of the violation of an order issued pursuant to section 37-92-502, the violation of which has been properly enjoined pursuant to section 37-92-503, may bring an action against any person who has violated said order in any district court of competent jurisdiction and recover threefold the damages sustained and the cost of suit, including reasonable attorney fees.






Part 6 - Application of Article

§ 37-92-601. Disposition of pending proceedings - showings of reasonable diligence

All proceedings pending on June 7, 1969, for the adjudication of water rights, for a change of water rights, or for the disposition of other matters which are of the type to be handled by proceedings provided for in this article shall be concluded by June 1, 1972, in accordance with the provisions of the statute under which they are instituted, and priorities and changes of water rights which are determined in such pending proceedings shall be integrated by the various division engineers in their current records and shall be included in tabulations prepared by the division engineers pursuant to the provisions of this article. Any such proceedings which are not concluded by June 1, 1972, shall be heard from that time on to completion by the water judge for the division in which the proceedings are pending, under procedures provided for in this article; except that the chief justice of the supreme court may provide that a judge, other than the water judge, shall complete proceedings in specific cases. Persons who have filed statements of claim in such pending proceedings may withdraw therefrom at any time and file applications or otherwise proceed in accordance with this article. Showings of reasonable diligence under existing conditional decrees or conditional decrees entered in such pending proceedings shall be made in accordance with the provisions of this article, but the time shall be tolled during any period in which the water judge finds the applicant was prevented from filing by reason of conditions beyond his control. Applications for findings of reasonable diligence shall be filed with the water clerk pursuant to the terms of this article. When and if a conditional water right awarded in any such conditional decree becomes a water right pursuant to the procedures in this article, the priority awarded such water right shall be the same as if the proceedings in which the conditional decree was entered had remained open until the final determination with respect to such water right.



§ 37-92-602. Exemptions - presumptions - legislative declaration - definitions

(1) This article, except for sections 37-92-201 and 37-92-202, does not apply to:

(a) Designated groundwater basins as defined and established by article 90 of this title;

(b) Wells not exceeding fifteen gallons per minute of production and used for ordinary household purposes, fire protection, the watering of poultry, domestic animals, and livestock on farms and ranches and for the irrigation of not over one acre of home gardens and lawns but not used for more than three single-family dwellings;

(c) Wells not exceeding fifteen gallons per minute of production and used for drinking and sanitary facilities in individual commercial businesses;

(d) Wells to be used exclusively for fire-fighting purposes if said wells are capped, locked, and available for use only in fighting fires;

(e) Wells not exceeding fifty gallons per minute that are in production as of May 22, 1971, and were and are used for ordinary household purposes for not more than three single-family dwellings, fire protection, the watering of poultry, domestic animals, and livestock on farms and ranches, and for the irrigation of not over one acre of gardens and lawns;

(f) Wells to be used exclusively for monitoring and observation purposes if said wells are capped and locked and used only to monitor water levels or for water quality sampling; and

(g) (I) Any system or method of collecting precipitation from the roof of a building that is used primarily as a residence and is not served by, whether or not connected to, a domestic water system that serves more than three single-family dwellings, but only if the use of the water thus collected is limited to one or more of the following:

(A) Ordinary household purposes;

(B) Fire protection;

(C) The watering of poultry, domestic animals, and livestock on farms and ranches; or

(D) The irrigation of not more than one acre of gardens and lawns.

(II) As used in subparagraph (I) of this paragraph (g), "a building that is used primarily as a residence" may include, but is not limited to, any structure used for habitation, regardless of whether the structure is operated commercially or inhabited intermittently.

(III) On and after July 1, 2009, any person wishing to use a system or method of rooftop precipitation capture that qualifies as exempt under subparagraph (I) of this paragraph (g) shall comply with one of the following provisions of sub-subparagraph (A), (B), or (C) of this subparagraph (III):

(A) A person who has a well permit issued or recorded pursuant to this section and who intends to use a system or method of rooftop precipitation capture that qualifies as exempt under subparagraph (I) of this paragraph (g) shall file, on a form prescribed by the state engineer and consistent with this section, a notice and description of the system or method of rooftop precipitation capture to be used in conjunction with the well. No fee shall be charged for the filing of this form.

(B) A person who applies for a new well permit pursuant to this section and who intends to use a system or method of rooftop precipitation capture that qualifies as exempt under subparagraph (I) of this paragraph (g) shall include on the well permit application a description of the system or method of rooftop precipitation capture to be used in conjunction with the well. An applicant under this sub-subparagraph (B) shall pay the well permit application fee pursuant to subparagraph (II) of paragraph (a) of subsection (3) of this section; however, such applicant shall not be required to pay any additional application fee for the rooftop precipitation collection system.

(C) A person who does not intend to construct and use a well, but would otherwise be entitled to the issuance of a well permit pursuant to this section, including the provisions of subsection (6) of this section, shall submit an application in the form and manner designated by the state engineer for a permit to install and use a system or method of rooftop precipitation capture and pay a fee in an amount to be determined by the state engineer. If the state engineer determines that the proposed system or method of rooftop precipitation capture meets the requirements of this paragraph (g), the state engineer shall issue a permit for the system or method, but not otherwise. The state engineer shall enforce the provisions of the permit in the same manner as the enforcement of any well permit issued under this section.

(IV) A person using or legally entitled to use a well pursuant to this section, including the provisions of subsection (6) of this section, shall be allowed to collect rooftop precipitation pursuant to this paragraph (g) only for use by the same dwellings that are or would be served by the well and subject to all of the limitations on use contained in the well permit or, in the absence of a well permit, the well permit to which the person would be legally entitled, as determined by the state engineer.

(V) (A) The state engineer or the division engineers may issue, to the users of methods or systems of rooftop precipitation collection, orders necessary to implement the provisions of this paragraph (g). If such orders are given orally, they shall be confirmed promptly in writing.

(B) In the event that an order of a division engineer or the state engineer issued pursuant to sub-subparagraph (A) of this subparagraph (V) is not complied with, the state engineer, in the name of the people of the state of Colorado, through the attorney general, shall apply to the water judge of the particular division for an injunction enjoining the person from committing the violation. In such proceeding, if the court upholds the order of the state engineer, the person against whom such order was issued shall pay the costs of the proceeding, including reasonable attorney fees.

(C) Any person who violates an order issued by the state engineer pursuant to sub-subparagraph (A) of this subparagraph (V) shall forfeit and pay a sum not to exceed five hundred dollars for each violation. Any fine collected for violations of this paragraph (g) shall be transmitted to the state treasurer, who shall credit the same to the water resources cash fund created in section 37-80-111.7 (1).

(1.5) A person withdrawing water from a well pursuant to this section may use graywater through use of a graywater treatment works, as those terms are defined in section 25-8-103 (8.3) and (8.4), C.R.S., in compliance with the requirements of section 25-8-205 (1)(g), C.R.S. Any limitations on use set forth in the well permit apply to the use of graywater.

(2) With respect to applications filed prior to May 8, 1972, the state engineer shall issue a permit for the construction of wells specified in subsection (1) of this section without regard to the provisions of section 37-90-137 (2) and (3) upon submission of an application which shall be accompanied by a fee of five dollars. It is the legislative intent that the exemption in subsection (1) of this section is for an applicant to obtain a water supply for his own use.

(3) (a) (I) Repealed.

(II) Effective July 1, 2006, wells of the type described in paragraphs (b) to (d) of subsection (1) of this section may be constructed only upon the issuance of a permit in accordance with the provisions of this subsection (3). A person desiring to use such a well shall submit an application for a permit accompanied by a fee of sixty dollars for an application under paragraph (c) of this subsection (3) and a fee of one hundred dollars for an application under paragraph (b) of this subsection (3).

(b) (I) With respect to applications filed on and after May 8, 1972, the state engineer shall first make a determination as to whether or not the exercise of the requested permit will materially injure the vested water rights of others or any other existing well, subject to the provisions of subparagraph (II) of this paragraph (b). If the state engineer finds that the vested water rights of others or any other existing well will be materially injured, he shall deny the permit. Otherwise, the permit shall be issued, and it shall set forth such conditions for drilling, casing, equipping, and using the well as are reasonably necessary to prevent waste, pollution, or material injury to existing rights. The state engineer shall endorse upon the application the date of its receipt, file and preserve such application, and make a record of such receipt and the issuance of the permit in his office, so indexed as to be useful in determining the extent of the uses made from various groundwater sources.

(II) (A) If a permit is sought by a user for a well exempted under paragraph (b) of subsection (1) of this section which will be the only well on a residential site, which well will be used solely for ordinary household purposes inside a single-family dwelling and will not be used for irrigation or will be the only well on a tract of land of thirty-five acres or more or will be the only well on a cluster development lot, serving one single-family residence, where the ratio of water usage in the cluster development does not exceed one acre-foot of annual withdrawals for each thirty-five acres within the cluster development and will be used solely for the purposes specified in paragraph (b) of subsection (1) of this section, and the return flow from such uses shall be returned to the same stream system in which the well is located, there shall be a presumption that there will not be material injury to the vested water rights of others or to any other existing well resulting from such well, which presumption may be rebutted by evidence sufficient to show such material injury.

(B) and (C) (Deleted by amendment, L. 93, p. 2100, § 1, effective July 1, 1993.)

(D) Nothing in this section shall be construed to preclude the state engineer from requiring metering of withdrawals, periodic reporting of such withdrawals, and cessation of withdrawals that exceed one acre-foot of water for each thirty-five acres within a cluster development.

(III) If the application is for a well, as defined in subparagraph (II) of this paragraph (b), which will be located in a subdivision, as defined in section 30-28-101 (10), C.R.S., and approved on or after June 1, 1972, pursuant to article 28 of title 30, C.R.S., for which the water supply plan has not been recommended for approval by the state engineer, the cumulative effect of all such wells in the subdivision shall be considered in determining material injury.

(c) (I) If any person wishes to relocate an existing well of the type specified in paragraphs (b) to (e) of subsection (1) of this section, such person shall file an application pursuant to this subsection (3) for the construction of a well and shall state in such application such person's intent to abandon the existing well which is to be relocated.

(II) (A) If such relocated well will not change substantially the usage of water which can lawfully be made by means of the existing well, a permit to construct and use the relocated well shall be issued, and the existing well shall be abandoned within ninety-one days after the completion of the relocated well.

(B) For purposes of this subparagraph (II), absent a showing by a preponderance of the evidence, a relocated well will be presumed not to change substantially the usage of water if the existing well was constructed pursuant to a permit issued by the state engineer, the location of the relocated well will be within two hundred feet of the existing well, the well will be constructed into the same aquifer, the historical use of water from the well will not change, the annual volume of use of the relocated well will be the same as or less than the annual permitted volume of use of the existing well, and the gallons per minute flow of the relocated well will be the same as or less than the permitted gallons per minute flow of the existing well.

(d) (I) Repealed.

(II) Effective July 1, 2006, wells for which permits have been granted or may be granted shall be constructed within two years after the permit is issued, which time may be extended for successive years at the discretion of the state engineer for good cause shown.

(e) The state engineer shall act upon an application filed under this subsection (3) within forty-nine days after such filing and shall support his or her ruling with a written statement of the basis therefor, and the provisions of article 4 of title 24, C.R.S., shall apply.

(f) Any person aggrieved by a decision of the state engineer granting or denying an application filed under this subsection (3) may within thirty-five days after such decision file a petition for review with the water clerk of the water division in which the well is located. Upon receipt of such petition, the water judge of said water division shall promptly conduct such hearings as are necessary to determine whether or not the decision of the state engineer shall be upheld. In any case in which the state engineer's decision is reversed, the water judge shall order the state engineer to grant or to deny the application, as such reversal may require, and may specify such terms and conditions as are appropriate. Appeals from any decision of the water judge shall be made as in other civil actions.

(4) Notwithstanding the provisions of the introductory portion of subsection (1) of this section, water rights for wells of the type specified in paragraphs (b) to (e) of said subsection (1) may be determined pursuant to sections 37-92-302 to 37-92-306; except that the original priority date of any such well may be awarded regardless of the date of application therefor.

(5) (a) Repealed.

(b) Effective July 1, 2006, any wells exempted by this section that were put to beneficial use prior to May 8, 1972, and any wells that were used exclusively for monitoring and observation purposes prior to August 1, 1988, not of record in the office of the state engineer may be recorded in that office upon written application, payment of a processing fee of one hundred dollars, and permit approval. The record shall include the date the water is claimed to have been appropriated or first put to beneficial use.

(6) It is hereby declared to be the policy of the state of Colorado that the exemptions set forth in this section are intended to allow citizens to obtain a water supply in less densely populated areas for in-house and domestic animal uses where other water supplies are not available. It is not the intent that these wells be used to cause material injury to prior vested water rights, and, wherever possible, persons seeking the use of such individual wells may be required to develop plans for augmentation pursuant to section 37-92-302 or to develop other replacement plans acceptable to the state engineer.

(7) Notwithstanding the amount specified for any fee in this section, the state engineer by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the state engineer by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(8) (a) The general assembly hereby declares that storm water detention and infiltration facilities and post-wildland fire facilities are essential for the protection of public safety and welfare, property, and the environment.

(b) For the purposes of this subsection (8):

(I) A "storm water detention and infiltration facility" means a facility that is operated solely for storm water management and:

(A) Is owned or operated by a governmental entity or is subject to oversight by a governmental entity;

(B) Continuously releases or infiltrates at least ninety-seven percent of all of the water from a rainfall event that is equal to or less than a five-year storm within seventy-two hours after the end of the rainfall event;

(C) Continuously releases or infiltrates all of the water from a rainfall event greater than a five-year storm as quickly as practicable, but in all cases releases or infiltrates at least ninety-nine percent of all of the water from the rainfall event within one hundred twenty hours after the end of the rainfall event; and

(D) Operates passively and does not subject the storm water runoff to any active treatment process.

(II) A "post-wildland fire facility" means a facility that is:

(A) Not permanent;

(B) Located on, in, or adjacent to a nonperennial stream;

(C) Designed and operated solely for the mitigation of the impacts of wildland fire events; and

(D) Designed and operated to minimize the quantity of water detained and the duration of the detention of water to the levels necessitated by public safety and welfare.

(c) (I) Storm water detention and infiltration facilities in existence on August 5, 2015, that are operated in compliance with paragraphs (b) and (e) of this subsection (8) and post-wildland fire facilities that are operated in compliance with paragraphs (b) and (e) of this subsection (8) do not cause material injury to vested water rights.

(II) (A) The holder of a vested water right may bring an action in a court of competent jurisdiction to determine whether the operation of a storm water detention and infiltration facility constructed after August 5, 2015, has caused material injury to that water right. Operation of the facility in compliance with paragraphs (b) and (e) of this subsection (8) creates a rebuttable presumption that the facility does not cause material injury to vested water rights if the operation of the facility approximates and does not cause a material reduction in the natural hydrograph with respect to peak flows that would have existed without the upstream urban development that results in the storm water being managed by the storm water detention and infiltration facility.

(B) The holder of a vested water right who brings an action under sub-subparagraph (A) of this subparagraph (II) may rebut the presumption established by sub-subparagraph (A) of this subparagraph (II) with evidence sufficient to show that the operation of the storm water detention and infiltration facility has caused material injury to the water right by modifying the amount or timing of water that would have been available for diversion by the water right absent the operation of the facility under hydrologic conditions that existed as of the water right's priority date, excluding flows resulting from development of impervious surfaces within the drainage that created the need for the storm water detention and infiltration facility.

(d) An entity that owns, operates, or has oversight for a storm water detention and infiltration facility constructed after August 5, 2015, shall, prior to operation of the facility, provide notice of the location and approximate surface area at design volume of the facility and the data that demonstrates that the facility has been designed to comply with sub-subparagraphs (B) and (C) of subparagraph (I) of paragraph (b) of this subsection (8) to all parties on the substitute water supply plan notification list maintained by the state engineer pursuant to section 37-92-308 (6) for the water division in which the facility is located.

(e) (I) Water detained or released by a storm water detention and infiltration facility or post-wildland fire facility shall not be used for any purpose, including, without limitation, by substitution or exchange, by the entity that owns, operates, or has oversight over the facility or that entity's assignees, and is available for diversion in priority after release or infiltration.

(II) An entity shall not release water detained by a storm water detention and infiltration facility or post-wildland fire facility for the subsequent diversion or storage by the person that owns, operates, or has oversight over the facility or that entity's assignees.

(III) The operation of a storm water detention and infiltration facility or post-wildland fire facility is not the basis for a water right, credit, or other right to or for the use of water.

(f) A person who installed or operated a post-wildland fire facility shall ensure that the facility is removed or rendered inoperable after the emergency conditions created by the wildfire no longer exist.

(g) Nothing in this subsection (8) alters, amends, or affects any otherwise applicable requirement to obtain a state or local permit for a storm water management facility or post-wildland fire facility constructed on or after August 5, 2015.

(h) The provisions of this subsection (8) relating to storm water detention and infiltration facilities do not apply to Fountain creek and its tributaries, except for facilities required by or operated in compliance with a Colorado discharge permit system municipal separate storm sewer system permit issued by the department of public health and environment pursuant to article 8 of title 25, C.R.S.









Article 93 - River Basin Authorities






Water Resources and Power Development

Article 95 - Colorado Water Resources and Power Development Authority

§ 37-95-101. Short title

This article shall be known and may be cited as the "Colorado Water Resources and Power Development Authority Act".



§ 37-95-102. Legislative declaration

(1) It is hereby declared to be the public policy of the state to preserve, protect, upgrade, conserve, develop, utilize, and manage the water resources of the state, to promote the beneficial use of waters of the state for the protection and preservation of the public health, safety, convenience, and welfare, to create or preserve jobs and employment opportunities or to improve the economic welfare of the people of the state, and to assist and cooperate with governmental agencies in achieving such purposes. In furtherance of such public policy, the Colorado water resources and power development authority is created in this article to initiate, acquire, construct, maintain, repair, and operate projects or cause the same to be operated pursuant to a lease, sublease, or other agreement with any person or governmental agency and may issue its bonds and notes payable solely from revenues to pay the cost of such projects.

(2) The general assembly finds and declares that the authority and powers conferred under this article and the expenditures of public moneys pursuant thereto constitute a serving of a valid public purpose and that the enactment of the provisions set forth in this article is in the public interest and is hereby so declared to be such as a matter of express legislative determination.



§ 37-95-103. Definitions

As used in this article:

(1) "Authority" means the Colorado water resources and power development authority created by this article.

(2) "Beneficial use" means a use of water, including the method of diversion, storage, transportation, treatment, and application, that is reasonable and consistent with the public interest in the proper utilization of water resources, including, but not limited to, domestic, agricultural, industrial, power, municipal navigational, fish and wildlife, and recreational uses.

(3) "Board" means the board of directors of the authority.

(4) "Bonds" means bonds, notes, or other obligations issued by the authority pursuant to this article.

(4.5) "Clean water act" means the "Federal Water Pollution Control Act Amendments of 1972", Pub.L. 92-500, and any act amendatory or supplemental thereto as of April 4, 1988.

(4.7) (Deleted by amendment, L. 2003, p. 2410, § 4, effective June 5, 2003.)

(4.8) "Drinking water project eligibility list" means the list of projects eligible for financial assistance from the authority through the drinking water revolving fund or its other bonding capabilities, as adopted and from time to time modified in accordance with section 37-95-107.8 (4). The list shall consist of new or existing water management facilities that extend, protect, improve, or replace domestic drinking water supplies in the state of Colorado and may include any domestic drinking water supply projects eligible for financial assistance through a state revolving fund pursuant to the terms of the "Safe Drinking Water Act", as defined in subsection (12.2) of this section.

(4.9) "Forest health project" means:

(a) An undertaking that improves the health of a forest, including, but not limited to:

(I) Reducing the threat of uncharacteristically large or intense insect diseases and epidemics;

(II) Reducing the impact of uncharacteristically large or high-intensity wildfires;

(III) Reducing the impact of undesirable nonnative species;

(IV) Replanting trees in deforested areas; or

(V) Improving the use of, or adding value to, small diameter trees; and

(b) A project to harvest woody vegetation for, or use woody vegetation in, the production of energy, fuels, forest products, or other applications. The project may, but need not, constitute all or part of a plan adopted by a community under section 23-31-312 (3.5), C.R.S.

(5) (a) "Governmental agencies" means departments, divisions, or other units of state government, special districts, water conservation districts, metropolitan water districts, conservancy districts, irrigation districts, municipal corporations, counties, cities, and other political subdivisions, and the United States or any agency thereof.

(b) "Governmental agencies" also includes enterprises and any entity, agency, commission, or authority established by any governmental agency specified in paragraph (a) of this subsection (5), including, without limitation, those established pursuant to an interstate compact or other intergovernmental compact or agreement.

(6) "Hydroelectric facilities" means facilities for the hydrogeneration or transmission of electric power and energy.

(7) "Notes" means notes issued by the authority pursuant to this article.

(8) "Owner" includes all individuals, copartnerships, associations, corporations, or governmental agencies having any title or interest in any property rights, easements, and interests authorized to be acquired by this article.

(9) "Person" means any individual, firm, partnership, association, or corporation, or two or more or any combination thereof.

(10) "Project" means any water management facility or hydroelectric facility, including undivided or other interests therein, acquired or constructed or to be acquired or constructed by the authority under this article, including all buildings and facilities that the authority deems necessary for the operation of the project, together with all property rights, water rights, easements, and interests, including gathering, storage, treatment, and transmission facilities, unless adequate transmission capacity is available from any existing public utility, which may be required for such operation. "Project" also includes any water management facility, hydroelectric facility, or watershed protection projects and forest health projects financed in whole or in part by the authority.

(10.5) (Deleted by amendment, L. 2005, p. 38, § 1, effective March 23, 2005.)

(11) "Public roads" includes all public highways, roads, railroads, and streets in the state, whether maintained by the state, a county, a city, or any other political subdivision.

(12) "Public utility facilities" includes tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances of any public utility.

(12.2) "Safe drinking water act" means the federal "Safe Drinking Water Act", 42 U.S.C. sec. 300f et seq., as amended or supplemented.

(12.5) (a) (I) "Small water resources project" means any water management facility or hydroelectric facility that is or will be financed in whole or in part by the authority and in which the total amount of financing provided by the authority to any participating governmental agency does not exceed five hundred million dollars.

(II) (Deleted by amendment, L. 2002, p. 78, § 1, effective March 22, 2002.)

(b) and (c) (Deleted by amendment, L. 98, p. 142, § 1, effective April 2, 1998.)

(13) "Water management facilities" means facilities for the purpose of the development, use, and protection of water resources, including, without limiting the generality of the foregoing, facilities for water supply and treatment, facilities for streamflow improvement, dams, reservoirs, and other impoundments, water transmission lines, sewerage facilities, water wells and well fields, pumping stations and works for underground water recharge, stream-monitoring systems, and facilities for the stabilization of stream and river banks.

(13.5) "Water pollution control project eligibility list" means the list of projects eligible for financial assistance from the authority through the water pollution control revolving fund or its other bonding capabilities, as adopted and from time to time modified in accordance with section 37-95-107.6 (4). The list shall consist of a project or projects from the project priority list for federal funds adopted by the Colorado water quality control commission for publicly owned treatment works as defined in section 212 of the clean water act and nonpoint source management program projects pursuant to section 319 of the clean water act.

(14) "Water resources" means all waters in or arising from rivers, streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, underground aquifers, and other bodies, geologic formations, or accumulations of water, either natural or artificial, which are situated wholly or partly within, or which border upon, this state.

(15) "Watershed protection project" means an undertaking to improve or protect a domestic or agricultural supply watershed, including, but not limited to, activities to achieve fire prevention or wildfire hazard reduction or post-fire remediation, soil stabilization, water supply continuance, or water quality maintenance or improvement within the watershed. A watershed protection project does not include undertakings where the purpose is to materially increase water quantity.



§ 37-95-104. Establishment of authority - board of directors - removal - organization - compensation - dissolution

(1) There is hereby created the Colorado water resources and power development authority, which shall be a body corporate and a political subdivision of the state. The authority shall not be an agency of state government, nor shall it be subject to administrative direction by any department, commission, board, bureau, or agency of the state, except to the extent provided by this article.

(2) (a) The powers of the authority shall be vested in the governing body of the authority which shall be a board of directors consisting of nine members who shall be appointed by the governor, with the consent of the senate, as follows:

(I) One member from the Rio Grande drainage basin;

(II) One member from the North Platte drainage basin;

(III) One member from the Arkansas drainage basin;

(IV) One member from the South Platte drainage basin outside the city and county of Denver;

(V) One member from the city and county of Denver who is familiar with its water problems;

(VI) One member from the Yampa-White drainage basins;

(VII) One member from the main Colorado drainage basin;

(VIII) One member from the Gunnison-Uncompahgre drainage basins;

(IX) One member from the San Miguel-Dolores-San Juan drainage basins.

(b) Appointments to the board shall be made so as to include one member who shall be experienced in water project financing, one member who shall be experienced in the engineering aspects of water projects, one member who shall be experienced in the planning and developing of water projects, one member who shall be experienced in public health issues related to drinking water or water quality matters, and one member who shall be experienced in water law. Members of the board shall be representative of the water districts from which they are appointed.

(c) No more than five members of the board shall be members of the same major political party.

(3) Members of the board shall be appointed for terms of four years; except that, of the original terms commencing October 1, 1981, three members shall be appointed for terms of one year, two members shall be appointed for terms of two years, two members for terms of three years, and two members for terms of four years, at the governor's discretion. Each member shall hold office for the term of his appointment and until his successor has been appointed and has qualified. A member shall be eligible for reappointment. Any vacancy in the membership occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

(4) Each member may be removed from office by the governor for cause, after a public hearing, and may be suspended by the governor pending the completion of such hearing. Each member, before entering upon his duties, shall take and subscribe an oath to perform the duties of his office faithfully, impartially, and justly to the best of his ability. A record of all such oaths shall be filed in the office of the secretary of state.

(5) The members of the board shall elect a chairman and a vice-chairman. The members of the board shall also elect a secretary and a treasurer who need not be members, and the same person may be elected to serve as both secretary and treasurer. The powers of the board shall be vested in the members thereof in office from time to time, and five members of the board shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of at least five members of the authority. No vacancy in the membership of the board shall impair the right of a quorum of the members to exercise all the powers and perform all the duties of the board.

(6) Each member of the board not otherwise in full-time employment of the state shall receive a per diem of one hundred dollars for each day actually and necessarily spent in the discharge of official duties, and all members shall receive traveling and other necessary expenses actually incurred in the performance of official duties.

(7) The authority may be dissolved by an act passed by the general assembly on condition that the authority has no debts or obligations outstanding or that provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the authority, all property, funds, and assets thereof shall be vested in the state.



§ 37-95-105. Records and meetings of board - disclosure of interests required

(1) All resolutions and orders shall be recorded and authenticated by the signature of the chairman and the secretary of the board. Every legislative act of the board of a general or permanent nature shall be by resolution. The book of resolutions, corporate acts, and orders shall be a public record. A public record shall also be made of all other proceedings of the board, minutes of the meetings, annual reports, certificates, contracts, and bonds given by officers, employees, and any other agents of the authority. The account of all moneys received by and disbursed on behalf of the authority shall also be a public record. Any public record of the authority shall be open for inspection by any citizen. All records shall be subject to uniform budget and audit laws, as set forth in article 1 of title 29, C.R.S., and shall be subject to regular audits, as provided therein.

(2) All meetings of the board shall be open to the public. No business of the board shall be transacted except at a regular or special meeting at which a quorum is present. One or more members of the board may participate in any meeting and may vote through the use of telecommunications devices, including, but not limited to, a conference telephone or similar communications equipment. Such participation through telecommunications devices shall constitute presence in person at such meeting. Such use of telecommunications shall not supersede any requirements for public hearing otherwise provided by law.

(3) Any board member, employee, or other agent or adviser of the board who has a direct or indirect interest in any contract or transaction with the authority shall disclose this interest to the board. This interest shall be set forth in the minutes of the board, and no board member, employee, or other agent or adviser having such interest shall participate on behalf of the board in the authentication of any such contract or transaction.



§ 37-95-106. Authority - powers

(1) Except as otherwise limited by this article, the authority, acting through the board, has the power:

(a) To have the duties, privileges, immunities, rights, liabilities, and disabilities of a body corporate and political subdivision of the state;

(b) To sue and be sued;

(c) To have an official seal and to alter the same at pleasure;

(d) To make and alter bylaws for its organization and internal management and for the conduct of its affairs and business;

(e) To maintain an office at such place or places within the state as it may determine;

(f) To acquire, hold, use, and dispose of its income, revenues, funds, and moneys;

(g) To charge, alter, and collect rentals or other charges for the use or services of any project, to contract in the manner provided in this article with one or more persons or governmental agencies or combinations thereof desiring the use or services thereof, and to fix the terms, conditions, rentals, or other charges for such use or services;

(h) To acquire, lease as lessee or lessor, rent, hold, use, and dispose of real or personal property, including water rights, for its purposes; except that the acquisition by the authority of existing decreed water rights of a governmental agency shall not occur without the consent of the affected governmental agency and that negotiation by the authority for the purchase of water rights shall not proceed without first notifying any affected agency when an existing governmental agency has initiated negotiations for the purchase of such rights. The submission of a bona fide offer by a governmental agency for the purchase of such water rights shall be deemed evidence of such initiated negotiations.

(i) To deposit any moneys of the authority in any banking institution within or outside the state;

(j) To fix the time and place or places at which its regular and special meetings are to be held;

(k) (I) To plan, design, develop, acquire, construct, reconstruct, enlarge, extend, improve, furnish, equip, maintain, repair, manage, operate, dispose of, and participate in one or more projects within or without the state and to appropriate water for said projects;

(II) To designate the Colorado water conservation board or, with said board's permission, one or more other persons or governmental agencies participating in a project to act as its agent, in connection with the planning, designing, development, acquisition, construction, reconstruction, enlargement, extension, improvement, furnishing, equipping, maintenance, repair, management, operation, disposition of, or participation in such projects;

(III) To establish rules and regulations for the use of such projects; and

(IV) To finance or participate in the financing of a project, or any interest therein, acquired or constructed or to be acquired or constructed by any governmental agency;

(l) To make available the use or services of any project to one or more persons, one or more governmental agencies, or any combination thereof;

(m) To borrow money and to issue its negotiable bonds or notes in furtherance of its purposes and to provide for the rights of the holders thereof;

(n) To have and exercise the power of eminent domain and, in general, to have and exercise rights and powers of eminent domain conferred upon other agencies as provided in articles 1 to 7 of title 38, C.R.S.; but the authority shall neither have nor exercise the power of eminent domain against the state nor acquire thereby any electric generation facilities, electric distribution lines, or any conditional or absolute water rights;

(o) To contract with any person or governmental agency within or without the state for the construction of any project, or for the sale of the output of any project, or for any interest therein or any right to capacity thereof, on such terms and for such period of time as the board shall determine;

(p) To purchase, sell, exchange, transmit, or distribute the power generated by any project within or without the state, in such amounts as it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and to enter into agreements with any person or governmental agency with respect to such purchase, sale, exchange, transmission, or distribution on such terms and for such period of time as the board shall determine;

(q) To purchase, sell, exchange, transmit, or distribute the water of any project within or without the state, subject to the limitation that the waters of the project shall not be delivered outside of the state for purposes other than meeting Colorado compact commitments, in such amounts as it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and to enter into agreements with any person or governmental agency with respect to such purchase, sale, exchange, transmission, or distribution on such terms and for such period of time as the board shall determine; except that such action shall not interrupt the development, completion, or operation of existing water projects, nor shall the action adversely affect the ability of a district or governmental agency from fulfilling its contractual commitments associated with such projects;

(r) (I) To make loans to any governmental agency for the planning, designing, acquiring, constructing, reconstructing, improving, equipping, and furnishing of a project, which loans may be secured by loan and security agreements, leases, or any other instruments, upon such terms and conditions as the board shall deem reasonable, including provisions for the establishment and maintenance of reserve and insurance funds, and to require the inclusion, in any lease, contract, loan and security agreement, or other instrument, of such provisions for the construction, use, operation, maintenance, and financing of a project as the board may deem necessary or desirable. For purposes of a forest health project, the authority may also make a loan as described in this paragraph (r) to a private entity. Any liens filed by the authority shall have priority in the order filed.

(II) As used in this paragraph (r), "private entity" means any person, as defined in section 37-95-103 (9).

(s) To make and enter into all contracts, leases, and agreements which are necessary or incidental to the performance of its duties and the exercise of its powers under this article;

(t) To sell, convey, or lease to any person or governmental agency all or any portion of a project for such consideration and upon such terms as the board may determine to be reasonable;

(u) To make or cause to be made surveys, maps, and plans for, and estimates of the cost of, any project;

(v) (I) To acquire, in the name of the authority:

(A) Any land or other real or personal property, including water rights, which the authority determines is reasonably necessary for a project or for the relocation or reconstruction of any public road by the authority;

(B) Any and all right, title, and interest to and in such land and other real or personal property, including public lands, reservations, public roads, or parkways owned by or in which the state or any county, municipality, city and county, public corporation, or other political subdivision of the state has any right, title, or interest;

(C) Any fee simple absolute or any lesser interest in private property; and

(D) Any fee simple absolute in, or easements upon, or the benefit of restrictions upon abutting property to preserve and protect the project; except that the authority shall not acquire by purchase or condemnation land, an interest in land, or a right-of-way for the change of location of any portion of any public road, railroad, point of diversion, or public utility facility which is not needed for the construction of a project pursuant to this article.

(II) Acquisitions by the authority pursuant to this paragraph (v) may be made by purchase or otherwise, on such terms and conditions, and in such manner as the authority deems appropriate or may be made through the exercise of the power of eminent domain pursuant to, and subject to the limitations of, paragraph (n) of this subsection (1).

(w) To adopt rules and regulations for the use, management, and operation of the hydroelectric facilities and water management facilities financed by the authority;

(x) Subject to any agreement with bondholders or noteholders, to invest moneys of the authority not required for immediate use, including proceeds from the sale of any bonds or notes, in such obligations, securities, and other investments as the authority deems prudent;

(y) To contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the United States or any agency or instrumentality thereof, or from the state or any governmental agency thereof, or from any other source and to comply, subject to the provisions of this article, with the terms and conditions thereof;

(z) Subject to any agreements with bondholders or noteholders, to purchase bonds or notes of the authority out of any funds or moneys of the authority available therefor and to hold, cancel, or resell such bonds or notes;

(aa) To employ accountants, attorneys, financial advisers, underwriters, and other experts and such other persons to act as agents and employees as may be required and to determine their qualifications, terms of office, duties, and compensation, all without regard to the provisions of the state personnel system; except that the authority may utilize the services of the officers, personnel, and consultants of the Colorado water conservation board to perform any or all activities specified in paragraphs (k) and (u) of this subsection (1);

(bb) To do and perform any acts authorized by this article under, through, or by means of its officers, agents, or employees or by contracts with any person, firm, or corporation;

(cc) To procure insurance against any losses in connection with its property, operations, personal liability, or assets in such amounts and from such insurers as it deems desirable;

(dd) To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this article;

(ee) To purchase or refinance all or any portion of principal and interest on, and to purchase insurance or other credit-enhancement for the payment of, bonds, notes, or other obligations issued by the authority or any governmental agency to finance any project;

(ff) To charge to and collect from governmental agencies and persons fees and charges in connection with the authority's loans or other services, including, but not limited to, fees and charges sufficient to reimburse the authority for all reasonable costs necessarily incurred by the authority in connection with its financing and administration thereof and the establishment and maintenance of reserves or other funds, as the authority may determine to be reasonable;

(gg) Repealed.

(hh) To enter into one or more agreements with the Colorado water conservation board and any other governmental agencies to assist in the development of the water resources of the state.



§ 37-95-107. Feasibility studies - repayment of costs

(1) (a) (I) Before any proposed project can receive consideration for construction funding by the authority, the Colorado water conservation board must first review the feasibility study of any such proposed project, and the general assembly must authorize the authority to proceed to consider the construction of any proposed project.

(II) (A) Upon receipt of a feasibility study by the Colorado water conservation board, said board shall review such study and forward the study to the general assembly together with its recommendation as to whether or not the proposed project should be authorized by the general assembly.

(B) Upon receipt of a feasibility study from the Colorado water conservation board, the general assembly may authorize the authority, by means of a joint resolution signed by the governor, to proceed with the consideration of any project that the general assembly deems to be in the interests of and to the advantage of the people of this state. However, such joint resolution shall in no way require or compel the authority to fund or in any way finance and proceed with the development, acquisition, construction, reconstruction, enlargement, extension, improvement, furnishing, equipping, maintenance, repair, management, operation, or disposition of, or participation in any proposed project. A decision to proceed, when made subsequent to such joint resolution, shall be entirely within the discretion of the authority.

(C) Should the authority choose to proceed with a project, then the authority shall make, or cause to be made, the necessary final designs and specifications for such project; except that the final project location, operation, and purposes must be in substantial compliance with the feasibility study for a project that was reviewed by the Colorado water conservation board. The authority shall also develop and implement detailed plans for the financing of projects with which it chooses to proceed. The terms and conditions of such financing shall be at the sole discretion of the authority.

(III) The provisions of this subsection (1) shall not apply to any small water resources project; except that, in the case of any small water resources project that consists of or includes raw water diversion or storage facilities, the board shall promptly forward a copy of the project loan application to the Colorado water conservation board for informational purposes.

(b) The state engineer shall not issue a permit or license or approve plans, pursuant to any law or rule governing such actions, for construction of any water management facility or hydroelectric power facility for which the authority has paid in whole or in part for a feasibility study or an environmental assessment or environmental impact study without a written resolution or written statement by the authority notifying the state engineer that the applicant has reimbursed the authority for its expenditures for the conduct of such studies.

(2) If the Colorado water conservation board enters into a contract for the performance of a feasibility study for a proposed raw water project with a governmental agency and incurs expenses in performing such feasibility study, then the authority shall provide for the reimbursement of such expenses out of its financing contract with the governmental agency for such project prior to the start of construction only when:

(a) The Colorado water conservation board's contract with the governmental agency sponsoring the project unconditionally requires the repayment of all of the expenses associated with the feasibility study prior to the start of construction, regardless of the funding source for such construction; and

(b) Such governmental agency obtains financing from the authority.

(3) The reimbursement obligation of the authority pursuant to subsection (2) of this section shall not apply:

(a) To the expenses of any feasibility study commenced or initiated by the Colorado water conservation board prior to June 5, 2003;

(b) To the expenses of any full or partial stream-wide, basin-wide, or statewide feasibility study that is not focused on a single discrete raw water supply project;

(c) To the expenses of any feasibility study identified and authorized or directed by law to be performed by the Colorado water conservation board without a contract with another governmental agency for such study;

(d) To the study of any domestic water supply project;

(e) If the Colorado water conservation board waives the obligation of the governmental agency to make such repayment or if the Colorado water conservation board releases, in whole or in part, such governmental agency from its obligation to make such repayment; and

(f) If otherwise agreed to by the authority and the Colorado water conservation board in an agreement entered into pursuant to section 37-60-106 (1)(t).



§ 37-95-107.5. Legislative declaration - specific project authorizations

(1) It is hereby declared to be the policy of the general assembly to protect and foster the full utilization of Colorado's limited surface water resources by allocation thereof through the operation of the appropriation system as provided by sections 5 and 6 of article XVI of the state constitution. Any judicial interpretation or other law to the contrary notwithstanding, the water rights appropriation and adjudication system of the state of Colorado shall continue to be utilized to establish priority of right to the use of the natural streams within the state which include groundwater tributary thereto.

(2) It is the recognition and intent of the general assembly that investment in the state's water resources for future generations must be made from state funds, from private capital, or from other moneys available to the authority. Major Colorado water projects should be developed as soon as possible in anticipation of demand and revenues.

(3) Several compacts relating to interstate streams have been entered into by the state on behalf of the people of the state of Colorado to reserve for the people the right to the use of such waters under the appropriation doctrine. It is hereby declared to be the policy of the general assembly to fully utilize, for the maximum benefit of all the people, said natural stream resources. To achieve such utilization, the general assembly hereby directs the authority to proceed with project development and financing in accordance with agreements between the project sponsor and the authority, and consistent with the provisions of this article, such projects as the Colorado water conservation board identifies in statewide water supply initiatives and associated feasibility studies and other projects identified by the authority.

(4) (Deleted by amendment, L. 2003, p. 2412, § 6, effective June 5, 2003.)

(5) The provisions of this section shall not be applicable to the financing of any small water resources project.



§ 37-95-107.6. Creation and administration of water pollution control revolving fund

(1) There is hereby created in the authority the water pollution control revolving fund, which shall be maintained and administered by the authority and be available in perpetuity for the purposes stated in this section. The authority is authorized to establish such procedures as may be required to administer the water pollution control revolving fund in accordance with the clean water act and state law. The authority may create separate accounts in the water pollution control revolving fund, which accounts may be pledged and assigned as security for the payment of the bonds of the authority.

(2) (a) Subject to the provisions of the clean water act and agreements with the holders of bonds of the authority, the authority shall deposit in the water pollution control revolving fund grants from the federal government or its agencies allocated to the state for deposit in said fund; state matching funds where required; loan principal, interest, and penalty payments; and other moneys determined by the authority to be deposited therein.

(b) Moneys in the water pollution control revolving fund shall be expended in a manner consistent with terms and conditions of the clean water act and may be used to provide assistance to governmental agencies for the construction of publicly owned wastewater treatment plants that appear on the priority list under section 216 of the clean water act and as are defined in section 212 of the clean water act; for implementation of a nonpoint source pollution management program under section 319 of the clean water act; and for any other purposes permitted by the clean water act.

(c) Moneys on deposit in the water pollution control revolving fund may be used by the authority for wastewater treatment facilities through the making of loans to governmental agencies; purchasing or refinancing debt obligations of governmental agencies where the debt obligations were incurred after March 7, 1985; purchasing insurance for debt obligations of governmental agencies; securing or providing revenues for payment of the principal and interest on bonds of the authority; providing for the costs of administering the water pollution control revolving fund, including the administrative costs of state agencies; and providing for any other expenditure consistent with the clean water act and state law. Money not currently needed for the operation of the water pollution control revolving fund may be invested, and all interest earned on such investments shall be credited to the specific account, if any, in the water pollution control revolving fund.

(3) (a) The authority may make and contract to make loans to governmental agencies in accordance with and subject to the provisions of this section to finance the cost of wastewater treatment system projects that are on the water pollution control project eligibility list established pursuant to subsection (4) of this section and any other projects authorized under the clean water act" and that the governmental agencies may lawfully undertake or acquire under state law, including, but not limited to, applicable provisions of the "Colorado Water Quality Control Act", article 8 of title 25, C.R.S., and for which the governmental agencies are authorized by law to borrow money. The loans may be made subject to such terms and conditions as the authority shall determine to be consistent with the purposes thereof. Each loan by the authority and the terms and conditions thereof shall be subject to financial analysis by the division of local government of the department of local affairs. Such financial analysis shall include an analysis of the capacity to repay a loan and the need for financial assistance. Each loan to a local governmental agency shall be evidenced by notes, bonds, or other obligations thereof issued to the authority. In the case of each governmental agency, notes and bonds to be issued to the authority by the local governmental agency shall be authorized and issued as provided by law for the issuance of notes and bonds by the governmental agency, may be sold at private sale to the authority at any price, whether or not less than par value, and shall be subject to redemption prior to maturity at such times and at such prices as the authority and governmental agency may agree. Each loan to a local governmental agency and the notes, bonds, or other obligations thereby issued shall bear interest at such rate or rates per annum at or below market interest rate and shall be for such terms not to exceed twenty years after project completion as the authority and the governmental agency may agree.

(b) The authority is authorized, from moneys in the water pollution control revolving fund, to purchase or refinance or purchase insurance for the payment of all or any portion of the principal and interest on bonds, notes, or other obligations issued by a governmental agency to finance the cost of any wastewater treatment system project which the governmental agency may lawfully undertake or acquire under state law, including, but not limited to, applicable provisions of the "Colorado Water Quality Control Act", article 8 of title 25, C.R.S., and for which the governmental agency is authorized by law to borrow money. Each purchase or refinancing or purchase of insurance by the authority shall be subject to financial analysis by the division of local government in the department of local affairs. Such financial analysis shall include an analysis of the capacity to repay a loan and the need for financial assistance.

(c) The authority may charge to and collect from governmental agencies fees and charges in connection with the authority's loans or other services, including, but not limited to, fees and charges sufficient to reimburse the authority for all reasonable costs necessarily incurred by it in connection with its financing and the establishment and maintenance of reserves or other funds, as the authority may determine to be reasonable.

(4) (a) The initial water pollution control project eligibility list shall consist of those projects ranked one through thirty on the construction grant project priority list for federal funds adopted by the water quality control commission effective January 30, 1988.

(b) Additions or modifications to the water pollution control project eligibility list that have been developed by the water quality control commission shall be submitted to the general assembly on or before January 15 of each year. The additions and modifications shall be in conformance with applicable provisions of the clean water act" and state law. On or before April 1 of each year, the additions or modifications shall be approved by a joint resolution presented to the governor in accordance with section 39 of article V of the state constitution.

(c) No funds may be expended from the water pollution control revolving fund or bonds issued by the authority pursuant to subsection (6) of this section for any wastewater treatment system project unless the wastewater treatment system project is on the water pollution control project eligibility list approved by the general assembly or is an emergency project in accordance with paragraph (d) of this subsection (4). Financial assistance for a project pursuant to this section may be provided regardless of the rank of such project on the eligibility list.

(d) The Colorado water quality control commission may amend the water pollution control project eligibility list at any time, in accordance with its regular procedures, to include wastewater treatment system projects that it determines and declares to be emergency projects needed to prevent or address threats to the public health or environment. No later than January 15 of each year, the authority shall provide to the general assembly a listing of all emergency projects for which moneys from the water pollution control revolving fund have been expended in the preceding calendar year.

(5) The division of local government in the department of local affairs, the division of administration in the department of health, and the authority shall develop an intended use plan in compliance with the clean water act.

(6) In order to finance the cost of making loans to governmental agencies and provide reserves therefor pursuant to paragraph (a) of subsection (3) of this section, the authority is authorized to issue bonds pursuant to the provisions of this article.

(7) The authority, on behalf of the state, with the written approval of the department of health, is authorized to enter into such agreements with the United States as may be necessary to comply with the provisions of the federal "Water Quality Act of 1987" (Pub.L. 100-4) and as otherwise may be required to provide for the capitalization of the water pollution control revolving fund from federal grant moneys.

(8) The provisions of sections 37-95-107 and 37-95-107.5 shall not be applicable to any wastewater treatment system project on the project eligibility list approved by the general assembly pursuant to subsection (4) of this section.

(9) Notwithstanding anything to the contrary in any other provision of this article, moneys on deposit in the water pollution control revolving fund may, if permitted by applicable federal law and the terms of any agreement between the state and the United States relating to the water pollution control revolving fund, be deposited by the authority, in its discretion, into one or more funds or accounts created or pledged to secure the payments of bonds issued by the authority in connection with the drinking water revolving fund created and administered under section 37-95-107.8. Any moneys transferred under this subsection (9) from the water pollution control revolving fund into or for the benefit of the drinking water revolving fund shall be repaid into the water pollution control revolving fund as soon as practicable.

(10) The authority may, acting in its discretion and with the approval of the governor, transfer moneys from the water pollution control revolving fund to the drinking water revolving fund created and administered pursuant to section 37-95-107.8, if the transfer of such moneys is permitted by applicable federal law and the terms of any agreement between the state and the United States relating to the water pollution control revolving fund.



§ 37-95-107.8. Creation and administration of drinking water revolving fund

(1) There is hereby created in the authority the drinking water revolving fund that the authority shall maintain and administer for the purposes stated in this section. The authority may:

(a) Establish procedures to administer the drinking water revolving fund in accordance with the safe drinking water act and state law;

(b) Create separate accounts in the drinking water revolving fund and pledge and assign the accounts as security for the payment of the bonds of the authority;

(c) To the extent permitted by the safe drinking water act, transfer moneys to and divide moneys between the drinking water revolving fund and the water pollution control revolving fund created in section 37-95-107.6.

(2) (a) Subject to any applicable provisions of the safe drinking water act and agreements with the holders of bonds of the authority, the authority shall deposit in the drinking water revolving fund:

(I) Any grants from the federal government or its agencies allocated to the state for deposit in said fund;

(II) State matching funds, if required;

(III) Loan principal, interest, and penalty payments received with respect to loans made from the drinking water revolving fund; and

(IV) and (V) (Deleted by amendment, L. 2001, p. 1279, § 52, effective June 5, 2001.)

(VI) Any other moneys as determined by the authority.

(b) Moneys in the drinking water revolving fund shall be spent in a manner consistent with the terms and conditions of any state revolving program fund established by the safe drinking water act and may be used:

(I) To provide assistance to governmental agencies and private nonprofit entities for projects that appear on the drinking water project eligibility list, referred to in this section as "eligible projects"; and

(II) For any other purposes permitted by the safe drinking water act.

(c) The authority may spend moneys in the drinking water revolving fund for financial assistance to governmental agencies and private nonprofit entities for eligible projects, including expenditures by any of the following means:

(I) Any means specified in the safe drinking water act;

(II) Making loans to governmental agencies and private nonprofit entities;

(III) Purchasing or refinancing obligations of governmental agencies and private nonprofit entities if the debt obligations were incurred after October 14, 1993, or for a project to comply with amendments to regulations enacted by the 1986 amendments to the safe drinking water act;

(IV) Securing or purchasing insurance for debt obligations;

(V) Securing or providing moneys for payment of the principal and interest on bonds of the authority;

(VI) Securing or providing moneys for payment of the principal and interest on other bonds issued to finance eligible projects;

(VII) Providing for the costs of administering the drinking water revolving fund, including the administrative costs of state agencies;

(VIII) Investing money that is not currently needed for the operation of the drinking water revolving fund in the manner determined by the authority. All interest earned on these investments shall be credited to the specified account, if any, in the drinking water revolving fund.

(IX) Providing for any other expenditure that is consistent with the safe drinking water act and state law.

(3) (a) (I) The authority may make and contract to make loans to governmental agencies and private nonprofit entities in accordance with and subject to this section to finance the cost of eligible projects that the governmental agency or private nonprofit entity may lawfully undertake or acquire under state law and for which the governmental agency or private nonprofit entity is entitled by law to borrow money. The authority may make the loans subject to terms and conditions determined by the authority to be consistent with the purposes of the loans, and, to the extent that moneys originating in grants from the federal government are the source of the loans, consistent with the provisions of the safe drinking water act.

(II) Loans by the authority and the terms and conditions of the loans are subject to financial analysis by the division of local government in the department of local affairs. The financial analysis must include an analysis of the capacity to repay a loan and the need for financial assistance. The loans must be evidenced by notes, bonds, or other obligations of the borrower that are issued to the authority. In the case of a governmental agency or private nonprofit entity, notes and bonds to be issued to the authority must be authorized and issued pursuant to this paragraph (a).

(III) All notes, bonds, or other obligations evidencing a loan from the authority may be sold at private sale to the authority at any price, whether or not less than par value. The denominations, the times for payment of principal and interest, and the provisions for redemption prior to maturity of such notes, bonds, or other obligations are as agreed by the authority and the borrower. Each loan to a governmental agency or private nonprofit entity and the notes, bonds, or other obligations thereby issued must bear interest at such rate or rates per annum at or below market interest rate and be for such terms not to exceed twenty years after project completion as the authority and the borrower may agree; except that, if the source of the loaned funds is a grant from the United States, the loan term may be extended in accordance with the terms of the safe drinking water act providing for extended loan terms.

(b) From moneys in the drinking water revolving fund, the authority may purchase or refinance or purchase insurance for the payment of all or any portion of the principal and interest on bonds, notes, or other obligations issued by a governmental agency to finance an eligible project that the governmental agency may lawfully undertake or acquire under state law and for which the governmental agency is authorized by law to borrow money. The purchase or refinancing or purchase of insurance by the authority is subject to financial analysis by the division of local government in the department of local affairs. The financial analysis shall include an analysis of the capacity to repay a loan and the need for financial assistance.

(c) The authority may charge to and collect from governmental agencies provided financial assistance from the drinking water revolving fund fees and charges in connection with the authority's loans or other services, including, but not limited to, fees and charges sufficient to reimburse the authority for all reasonable costs it necessarily incurred in providing financial assistance from the drinking water revolving fund, including, but not limited to, costs of financing and the establishment and maintenance of reserves or other funds as the authority may determine is reasonable.

(4) (a) The initial drinking water project eligibility list shall be developed by the division of administration in the department of public health and environment.

(b) Additions or modifications to the drinking water project eligibility list shall be developed by the water quality control commission and shall be submitted to the general assembly on or before January 15 of each year. The additions or modifications shall conform to applicable provisions of the safe drinking water act and state law. On or before April 1 of each year, the additions or modifications shall be adopted by the passage of a joint resolution that is approved by a majority vote of both houses of the general assembly and that is presented to the governor in accordance with section 39 of article V of the state constitution.

(c) Moneys shall not be spent from the drinking water revolving fund or bonds issued by the authority pursuant to subsection (6) of this section for any project unless the project is on the drinking water project eligibility list approved in accordance with this subsection (4) or is an emergency project in accordance with paragraph (d) of this subsection (4). Financial assistance for a project pursuant to this section may be provided regardless of the rank, if any, of the project on the eligibility list; except that any priority for eligible projects established or required by the safe drinking water act shall apply in the issuance of financial assistance if the source of the financial assistance is grant moneys from the federal government.

(d) The water quality control commission may amend the drinking water project eligibility list at any time, pursuant to its regular procedures, to include drinking water projects that it determines and declares to be emergency projects needed to prevent or address threats to the public health or environment. No later than January 15 of each year, the authority shall provide to the general assembly a listing of all emergency projects for which moneys from the drinking water revolving fund have been expended in the preceding calendar year.

(5) (a) The division of local government in the department of local affairs, the division of administration in the department of public health and environment, and the authority shall develop an intended use plan that complies with the safe drinking water act.

(b) (Deleted by amendment, L. 2005, p. 40, § 3, effective March 23, 2005.)

(6) The authority may issue bonds pursuant to this article to finance the cost of providing financial assistance from the drinking water revolving fund and to provide reserves therefor pursuant to subsection (3) of this section.

(7) On behalf of the state and with the written approval of the water quality control commission, the authority may enter into any agreements with the federal government as necessary to comply with any provisions of the safe drinking water act and if otherwise required to provide for any capitalization of the drinking water revolving fund from federal grant moneys.

(8) Sections 37-95-107 and 37-95-107.5 shall not apply to any project on the drinking water project eligibility list approved in accordance with subsection (4) of this section.

(9) The authority may, acting in its discretion and with the approval of the governor, transfer moneys from the drinking water revolving fund to the water pollution control revolving fund created and administered pursuant to section 37-95-107.6, if the transfer of such moneys is permitted by applicable federal law and the terms of any agreement between the state and the United States relating to the drinking water revolving fund.



§ 37-95-108. Acquisition and disposition of property - change of location of highways, railroad, or public utilities - regulation of public utility facilities on a project

(1) When the authority, or the person or governmental agency with which the authority contracts, finds it necessary to change the location of any portion of any public road, state highway, railroad, point of diversion, or public utility facility in connection with the construction of a project, it shall cause the same to be reconstructed at such location as the other person owning or the unit of government having jurisdiction over such road, highway, railroad, or public utility facility deems most favorable. Such construction shall be of substantially the same type and in as good condition as the original road, highway, railroad, or public utility facility. The cost of such reconstruction, relocation, or removal and any damage incurred in changing the location of any such road, highway, railroad, or public utility facility shall be paid by the authority, or the person or governmental agency responsible to the authority for repayment of bonds or notes in conjunction with any project authorized by the authority, as a part of the cost of such project.

(2) If the authority finds it necessary in connection with the undertaking of any project to change the location of any portion of any public highway or road, it may contract with any governmental agency or any public or private corporation which may have jurisdiction over said public highway or road to cause said public highway or road to be constructed. The cost of such reconstruction and any damage incurred in changing the location of any such highway shall be ascertained and paid by the authority, or the person or governmental agency with which the authority contracts, as a part of the cost of the project. Any public highway affected by the construction of the project may be vacated or relocated by the authority in the manner now provided by law for the vacation or relocation of public roads, and any damages awarded on account thereof shall be paid by the authority as a part of the cost of the project. In all undertakings authorized by this subsection (2), the authority shall consult with and obtain the approval of the department of transportation.

(3) The authority and its authorized agents and employees may enter upon any lands and premises for the purpose of making such surveys, soundings, drillings, and examinations as it may deem necessary or convenient for the purposes of this section, all in accordance with due process of law, and such entry shall not be deemed a trespass nor shall an entry for such purpose be deemed an entry under any condemnation proceedings which may be then pending. The authority shall make reimbursement for any actual damages resulting to such lands and premises as a result of such activities.

(4) The authority also has the power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation, and removal of railroad and public utility facilities in, on, along, over, or under any of its projects. Whenever the authority determines that it is necessary that any such public utility and railroad facilities which now are, or hereafter may be, located in, on, along, over, or under any project be relocated in any project or should be removed therefrom, the public utility or railroad owning or operating such facilities shall relocate or remove the same in accordance with the order of the authority, but the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, and the cost of any lands, or any rights or interests in lands, and any other rights acquired to accomplish such relocation or removal shall be ascertained and paid by the authority, or the person or governmental agency with which the authority contracts, as a part of the cost of the project. In the case of any such relocation or removal of facilities, the public utility or railroad owning or operating the same or its successors or assigns may maintain and operate such facilities, with the necessary appurtenances, in the new location for as long a period and upon the same terms and conditions as it had to maintain and operate such facilities in their former location.



§ 37-95-109. Bonds or notes - issuance - terms

(1) The authority has the power and is hereby authorized from time to time to issue its bonds or notes in such principal amounts as in the opinion of the board are necessary to provide sufficient funds for any of its corporate purposes, including the payment, funding, or refunding of the principal of, or interest or redemption premiums on, any bonds or notes issued by it, whether the bonds or notes or interest to be funded or refunded have or have not become due, and including the establishment or increase of such reserves to secure or to pay such bonds or notes or interest thereon and all other costs or expenses of the authority incident to and necessary to carry out its corporate purposes and powers. The authority shall subsidize some or all of the cost of issuance of bonds and notes pursuant to this article for projects, including small water resources projects, to build water management facilities that are raw water diversion or storage projects that are jointly sponsored by two or more governmental agencies that do not share the same governing body.

(2) Except as may be otherwise expressly provided in this article or by the authority, every issue of bonds or notes shall be special obligations payable out of any revenues or funds of the authority, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues or funds. The authority may issue such types of bonds or notes as it may determine, including, without limiting the generality of the foregoing, bonds or notes as to which the principal and interest are payable:

(a) Exclusively from the revenues and receipts of the part of the project financed with the proceeds of such bonds or notes;

(b) Exclusively from the revenues and receipts of certain designated parts of the project, whether or not the same are financed in whole or in part from the proceeds of such bonds or notes; or

(c) From its revenues and receipts generally.

(3) Any such bonds or notes may be additionally secured by a pledge of any grant, subsidy, or contribution from the United States or any agency or instrumentality thereof, or the state or any governmental agency thereof, or any person, firm, or corporation or by a pledge of any income or revenues, funds, or moneys of the authority from any source whatsoever.

(4) Whether or not the bonds and notes are of such form and character as to be negotiable instruments under the terms of the "Uniform Commercial Code", title 4, C.R.S., the bonds and notes are hereby made negotiable instruments within the meaning of and for all the purposes of said title 4, subject only to the provisions of the bonds and notes for registration.

(5) Bonds or notes of the authority shall be authorized by a resolution or resolutions of the board, and may be issued in one or more series, and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates of interest per annum, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without the state, and be subject to such terms of redemption (with or without premium) as such resolution or resolutions may provide.

(6) Bonds or notes of the authority may be sold at public or private sale at such price or prices and in such manner as the board shall determine.

(7) Bonds or notes may be issued under the provisions of this article without obtaining the consent of any department, division, commission, board, bureau, or agency of the state and without any other proceeding or the happening of any other conditions or other things than those proceedings, conditions, or things which are specifically required by this article.

(8) Bonds and notes of the authority issued under the provisions of this article shall not be in any way a debt or liability of the state or of any political subdivision thereof other than the authority and shall not create or constitute any indebtedness, liability, or obligation of the state or of any such political subdivision or be or constitute a pledge of the faith and credit of the state or of any such political subdivision, but all such bonds and notes, unless funded or refunded by bonds or notes of the authority, shall be payable solely from revenues or funds pledged or available for their payment as authorized in this article. Each bond and note shall contain on its face a statement to the effect that the authority is obligated to pay the principal thereof or the interest thereon only from revenues or funds of the authority and that neither the state nor any political subdivision thereof is obligated to pay such principal or interest and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds or notes.

(9) All expenses incurred in carrying out the provisions of this article shall be payable solely from revenues or funds provided or to be provided under the provisions of this article, and nothing in this article shall be construed to authorize the authority to incur any indebtedness or liability on behalf of or payable by the state or any political subdivision thereof.



§ 37-95-110. Power to make covenants to secure payment

(1) In any resolution of the board authorizing or relating to the issuance of any bonds or notes, the authority, in order to secure the payment of such bonds or notes and in addition to its other powers, has the power by provisions therein which shall constitute covenants by the authority and contracts with the holders of such bonds or notes:

(a) To pledge all or any part of its rents, fees, revenues, or receipts to which its right then exists or may thereafter come into existence, and the moneys derived therefrom, and the proceeds of any bonds or notes;

(b) To pledge any lease or other agreement or the rents or other revenues thereunder and the proceeds thereof;

(c) To covenant against pledging all or any part of its rents, fees, revenues, or receipts, or its leases or agreements or rents or other revenues thereunder, or the proceeds thereof; or against mortgaging all or any part of its real or personal property then owned or thereafter acquired; or against permitting or suffering any lien on any of the foregoing;

(d) To covenant with respect to limitations on any right to sell, lease, or otherwise dispose of any project or any part thereof or any property of any kind;

(e) To covenant as to any bonds and notes to be issued and the limitations thereon and the terms and conditions thereof and as to the custody, application, investment, and disposition of the proceeds thereof;

(f) To covenant as to the issuance of additional bonds or notes or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by it;

(g) To covenant as to the payment of the principal of or interest on the bonds or notes, or any other obligations, as to the courses and methods of such payment, as to the rank or priority of any such bonds, notes, or obligations with respect to any lien or security, or as to the acceleration of the maturity of any such bonds, notes, or obligations;

(h) To provide for the replacement of lost, stolen, destroyed, or mutilated bonds or notes;

(i) To covenant against extending the time for the payment of bonds or notes or interest thereon;

(j) To covenant as to the redemption of bonds or notes and privileges of exchange thereof for other bonds or notes of the authority;

(k) To covenant as to the rates to be established and charged and the amount to be raised each year or other period of time by such charges and as to the use and disposition to be made thereof;

(l) To covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for construction, operating expenses, payment or redemption of bonds or notes, reserves, or other purposes and as to the use, investment, and disposition of the moneys held in such funds;

(m) To establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(n) To covenant as to the construction, improvement, operation, or maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(o) To provide for the release of property, leases, or other agreements;

(p) To provide for the rights and liabilities and the powers and duties arising upon the breach of any covenant, condition, or obligation and to prescribe the events of default and the terms and conditions upon which any or all of the bonds, notes, or other obligations of the authority shall become or may be declared due and payable before maturity and the terms and conditions upon which any such declaration and its consequences may be waived;

(q) To vest in a trustee or trustees within or without the state such property, rights, powers, and duties in trust as the authority may determine, including the right to foreclose any mortgage, and to limit the rights, duties, and powers of such trustee;

(r) To execute all bills of sale, conveyances, deeds of trust, and other instruments necessary or convenient in the exercise of its powers or in the performance of its covenants or duties;

(s) To pay the costs or expenses incident to the enforcement of such bonds or notes or of the provisions of such resolution or of any covenant or agreement of the authority with the holders of its bonds or notes;

(t) To limit the powers of the authority to construct, acquire, or operate any structures, facilities, or properties which may compete or tend to compete with the project;

(u) To limit the rights of the holders of any bonds or notes to enforce any pledge or covenant securing bonds or notes; and

(v) To make covenants other than those expressly authorized in this section, of like or different character, and to make such covenants to do or refrain from doing such acts and things as may be necessary, or convenient and desirable, in order to better secure bonds or notes or which, in the absolute discretion of the authority, will tend to make bonds or notes more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section.



§ 37-95-111. Pledge of revenues, moneys, funds, or other property - lien

Any pledge of revenues, moneys, funds, or other property made by the authority shall be valid and binding from the time when the pledge is made; the revenues, moneys, funds, or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge of revenues, moneys, or funds is created need be filed or recorded, except in the records of the authority.



§ 37-95-112. Personal liability

Neither the members of the board nor any person executing bonds or notes issued pursuant to this article shall be liable personally on such bonds or notes by reason of the issuance thereof.



§ 37-95-112.5. Watershed protection and forest health projects - repeal

(1) The authority is hereby authorized to issue bonds, in an amount not to exceed fifty million dollars, for the purposes of funding watershed protection projects and forest health projects of governmental agencies.

(2) The authority may make and contract to make loans with the proceeds of the bonds authorized by this section to governmental agencies pursuant to this section to finance the cost of watershed protection projects and forest health projects if the authority or the governmental agency has entered into an agreement with the Colorado clean energy development authority, as it existed prior to July 1, 2012, or the Colorado state forest service with respect to the application of proceeds of such bonds. The authority may make the loans subject to terms and conditions that are determined by the authority to be consistent with the purposes of the loans. The loans shall be evidenced by notes, bonds, or other obligations of the governmental agency that are issued to the authority, and the governmental agencies are authorized to issue such notes, bonds, or other obligations for such purposes. All notes, bonds, or other obligations evidencing a loan from the authority may be sold at a private sale to the authority at any price, whether or not less than par value. The denominations, times for payment of principal and interest, and provisions for redemption prior to maturity of such bonds, notes, or other obligations shall be as the authority and the governmental agency agree. Each loan to a governmental agency and the notes, bonds, or other obligations issued to evidence the same shall bear interest at the rate or rates and have the maturities as the authority and the governmental agency agree. The authority may charge and collect from governmental agencies fees and charges in connection with the loans or other services from the authority, including, but not limited to, fees and charges sufficient to reimburse the authority for all reasonable costs that it necessarily incurred in providing such loans. All watershed protection projects and forest health projects funded with moneys made available pursuant to this section shall comply with all applicable federal and state laws, such as best management practices for water quality established by the Colorado state forest service pursuant to section 24-33-201, C.R.S.

(3) Governmental agencies participating in watershed protection projects and forest health projects shall specify how the moneys made available pursuant to financing by the authority are to be allocated in a memorandum of understanding with the authority, subject to the following limitations:

(a) Up to twenty percent of the proceeds of bonds issued by the authority may be distributed for watershed protection projects and forest health projects, including the establishment of incentives for use of beetle-infested lumber.

(b) The remaining proceeds shall be applied to watershed protection projects and forest health projects identified, in consultation with the governmental agencies participating in such projects, by the Colorado state forest service pursuant to section 23-31-311, C.R.S.

(4) For purposes of this section, "governmental agencies" means:

(a) Any political subdivision of the state, including, but not limited to, cities, counties, cities and counties, municipalities, water conservation districts, water conservancy districts, special districts, water authorities, government-owned public utilities, and state agencies;

(b) The United States and any agency thereof, including the United States forest service and the bureau of land management; and

(c) Any enterprise, entity, agency, commission, or authority established by a governmental agency, including, without limitation, those established pursuant to an interstate compact or other intergovernmental compact or agreement.

(5) This section is repealed, effective July 1, 2023. Such repeal shall not nullify, abrogate, alter, or otherwise affect any extant obligations under this article at the time of the repeal.



§ 37-95-113. Debt service reserve funds for watershed protection projects and forest health projects

(1) In addition to any other funds it may establish, the board may, by resolution, establish one or more special funds pursuant to this section, referred to in this section as "debt service reserve funds", for bonds issued to finance watershed protection projects and forest health projects pursuant to section 37-95-112.5, and may pay into such debt service reserve funds:

(a) Any moneys appropriated and made available by the state for the purposes of such debt service reserve funds;

(b) Any proceeds from the sale of bonds to the extent provided in the resolutions of the board authorizing the issuance thereof; and

(c) Any moneys that may be made available to the authority from any other sources for the purposes of such debt service reserve funds.

(2) So long as there are bonds outstanding secured by a debt service reserve fund created by this section, all moneys held in any debt service reserve fund, except as otherwise required in this section, shall be used solely for the payment of the principal of the bonds or of the sinking fund payments referred to in this section with respect to such bonds, the purchase or redemption of such bonds, the payment of interest on such bonds, or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; except that moneys in any such fund shall not be withdrawn at any time in such amount as would reduce such fund to less than the debt service reserve fund requirement, except for the purpose of making, with respect to such bonds, principal, interest, redemption premium, and sinking fund payments for the payment of which other moneys of the authority are not available. So long as there are no bonds issued and outstanding secured by a debt service reserve fund created by this section, the amounts on deposit in such debt service reserve fund shall be used for watershed protection projects and forest health projects funded pursuant to section 37-95-112.5.

(3) Any income or interest earned by, or increment to, any debt service reserve fund due to the investment thereof may be transferred to other funds or accounts of the authority to the extent it does not reduce the amount of such debt service reserve fund below the debt service reserve fund requirement.

(4) The authority may provide by resolution for the establishment of a debt service reserve fund requirement for any debt service reserve fund established pursuant to this section.

(5) The chair of the authority shall, on or before January 1 of each year, make and deliver to the governor a certificate, stating the sum, if any, required to restore each debt service reserve fund to the debt service reserve fund requirement. The governor may transmit to the general assembly a request for the amount, if any, required to restore each debt service reserve fund to the debt service reserve fund requirement. The general assembly may, but shall not be required to, make any such appropriations so requested. All sums appropriated and paid by the general assembly for such restoration shall be deposited by the authority in each such debt service reserve fund. If, in its sole discretion, the general assembly appropriates any moneys for such purpose, the aggregate outstanding principal amount of bonds for which moneys may be appropriated shall not exceed fifty million dollars. Nothing in this section shall create or constitute a debt or liability of the state.

(6) Any moneys appropriated by the general assembly for the purposes of any of the debt service reserve funds established pursuant to this section shall not revert to the general fund of the state at the end of any fiscal year.

(7) If, by virtue of a decision of the Colorado supreme court or any federal court, portions of this article are held unconstitutional and the authority is thereby rendered incapable of performing all of the purposes for which it is hereby created, then, subject to the provisions of section 37-95-114, any moneys appropriated by the general assembly for the purposes of any of the debt service reserve funds established by the authority remaining on deposit therein shall be transferred to the Colorado water conservation board construction fund established pursuant to section 37-60-121, such transfer to take effect on the day after such decision becomes final and no longer appealable.



§ 37-95-114. Guarantee by state not to limit or alter rights or powers vested in authority

The state of Colorado does hereby pledge to and covenant and agree with the holders of any bonds or notes issued pursuant to the powers set forth in this article that the state will not limit or alter the rights or powers vested by this article in the authority to acquire, construct, maintain, improve, repair, and operate the project in any way that would jeopardize the interest of such holders, or to perform and fulfill the terms of any agreement made with the holders of such bonds or notes, or to fix, establish, charge, and collect such rents, fees, rates, or other charges as may be convenient or necessary to produce sufficient revenues to meet all expenses of the authority and fulfill the terms of any agreement made with the holders of such bonds and notes, together with interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, until the bonds, together with interest thereon, are fully met and discharged or provided for.



§ 37-95-115. Exemption of bonds from taxation

Any bonds issued by the authority under the provisions of this article, their transfer, and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation by the state or any political subdivision or other instrumentality of the state.



§ 37-95-116. Annual report - annual audit - annual budget

(1) Notwithstanding section 24-1-136 (11)(a)(I), on or before April 30 of each year, the authority shall make an annual report of its activities for the preceding fiscal year to the governor and the joint agriculture and natural resources committee of the house of representatives and the senate. Each such report shall set forth a complete operating and financial statement covering its operations during the year. Included within such report shall be detailed financial data setting forth the manner in which any previously appropriated state funds have been used. The authority, no later than November 30 of each year, shall report to the governor any requests for state funds for the upcoming state fiscal year, detailing the purposes for which said funds are to be utilized.

(2) The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants, and the cost thereof shall be considered as expenses of the authority, and a copy thereof shall be filed with the state treasurer.

(3) The authority shall develop and adopt an annual administrative operating budget and submit such budget on a timely basis to each district, governmental entity, and other entity participating in projects, so as to permit such districts and entities to make necessary adjustments in their respective budgets, fees, and charges.



§ 37-95-117. Services by state officers, departments, boards, agencies, divisions, and commissions

All officers, departments, boards, agencies, divisions, and commissions of the state are hereby authorized and empowered to render any and all of such services to the authority as may be within the area of their respective governmental functions as fixed or established by law and as may be requested by the authority. The cost and expense of any such services shall be met and provided for by the authority.



§ 37-95-118. Bonds eligible for investment

Bonds issued under the provisions of this article are hereby made securities in which all insurance companies, trust companies, banking associations, savings and loan associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital, in their control or belonging to them. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such bonds are hereby made securities which may properly and legally be deposited with and received by any public entity for any purpose for which the deposit of bonds, notes, or obligations of the state is authorized by law.



§ 37-95-119. Charges for use of service of projects

Rentals or other charges with respect to a project shall not be subject to supervision or regulation by any other authority, commission, board, bureau, or agency of the state, and such contract with respect to a project may provide for acquisition by such person or governmental agency of all or any part of such project for such consideration, payable over the period of the contract or otherwise, as the authority in its sole discretion determines to be appropriate, but subject to the provisions of any resolution authorizing the issuance of bonds or notes of the authority or any trust agreement securing the same.



§ 37-95-120. Agreements with governmental agencies or persons

(1) Governmental agencies or persons may enter into lease, sale, or loan agreements with the authority with respect to any project, and governmental agencies or persons may also enter into purchase agreements with the authority for the purchase of the capacity use or service of any project. Such lease, sale, loan, or purchase agreements may be for a term covering the life of a project, or for any other term, or for an indefinite period. Pursuant to any such agreements, such governmental agencies or persons may obligate themselves to make payments in amounts which shall be sufficient to enable the authority to meet its expenses, the interest and principal payments (whether at maturity or upon sinking fund redemption) for its bonds, its reasonable reserves for debt service, operation and maintenance, and renewals and replacements, and the requirements of any rate covenant with respect to debt service coverage contained in any resolution, trust indenture, or other security instrument.

(2) Purchase agreements between the authority and any governmental agency or persons may contain such other terms and conditions as the authority and the purchasers may determine, including provisions whereby the purchaser is obligated to pay for the output, capacity, or use of any project irrespective of whether such output, capacity, or use is produced or delivered to the purchaser or whether any water development project contemplated by any such agreement is completed, operable, or operating, and notwithstanding suspension, interruption, interference, reduction, or curtailment of the output, use, or service of such project. Subject to local charter and state constitutional limitations, such purchase agreements may also provide that if one or more of the purchasers defaults in the payment of its obligations under any such purchase agreement, the remaining purchasers which also have such agreements shall be required to accept and pay for, and shall be entitled proportionately to use or otherwise dispose of, the output, capacity, or use of the project contracted for by the defaulting purchaser.

(3) The obligations of a governmental agency or persons under an agreement with the authority or arising out of the default by any other purchaser with respect to such an agreement shall not, unless otherwise lawful, be construed to constitute a debt of the governmental agency or persons. To the extent provided in agreements with the authority, such obligations shall constitute special obligations of the governmental agency or persons, payable solely from the revenues and other moneys derived by the governmental agency or persons from their utility systems, and shall be treated as expenses of operating such systems.



§ 37-95-121. Effect on inconsistent acts and rules and regulations adopted thereunder

It is the intent of the general assembly that, in the event of any conflict or inconsistency in the provisions of this article and any other statutes pertaining to matters established or provided for in this article or in any rules and regulations adopted under this article or under said other statutes, to the extent of such conflict or inconsistency, the provisions of this article and the rules and regulations adopted under this article shall be enforced, and the provisions of such other statutes and rules and regulations adopted thereunder shall be of no force and effect; except that nothing in this article shall be construed to amend or affect any existing water law.



§ 37-95-122. Severability

If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.



§ 37-95-123. Construction of article

This article shall be construed liberally to effectuate the legislative intent and the purposes of this article as the complete and independent authority for the performance of each and every act and thing authorized in this article, and all the powers granted in this article shall be broadly interpreted to effectuate such intent and purposes and shall not be interpreted as a limitation of such powers; except that it is hereby recognized that the primary purpose of this article relates to the development of water resources of the state of Colorado as set forth in section 37-95-102 (1), and that the only generation of electric energy authorized hereunder is generation from hydroelectric facilities. This article shall not be construed to authorize the board to generate electric energy by fossil fuel or other nonhydroelectric methods.









Water Conservation

Article 96 - Water Conservation in State Landscaping

§ 37-96-101. Short title

This article shall be known and may be cited as the "State Projects Water Conservation in Landscaping Act".



§ 37-96-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The waters of the state are of limited supply and are subject to ever increasing demands;

(b) The continuation of Colorado's economic prosperity is dependent on adequate supplies of water being available for future uses;

(c) It is the policy of the state to promote the conservation and efficient use of water and to prevent the waste of this valuable resource;

(d) It is further the policy of the state to conserve water used for public projects;

(e) Landscaping with plants that conserve water has an additional benefit of reducing ongoing maintenance of public projects or facilities and costs associated therewith.



§ 37-96-103. Requirement of water conservation in landscaping for certain public projects

(1) For purposes of this article, unless the context otherwise requires:

(a) (I) "Public project or facility" means any new construction or renovation financed wholly or in part by the state, including, but not limited to, any road or highway construction project and facility connected therewith, any public building or facility constructed or renovated by a public entity, and any project, building, or facility constructed or renovated by a public entity with funding from the Colorado lottery.

(II) "Public entity" means any governmental or quasi-governmental agency of the state as well as any political subdivision of the state if that political subdivision receives financing from the state for a public project or facility, as defined in this subsection (1).

(b) "Public project or facility" does not include any public project or facility which disturbs less than two hundred square feet of ground space or any project or facility which is not irrigated; except that any public project or facility which is subsequently irrigated shall comply with this article.

(c) "Renovation" includes external improvements to the project or facility that affect at least thirty-five percent of the covered landscaped area.

(2) On and after January 1, 1990, when the public entity responsible for landscaping and maintaining any public project or facility constructed or renovated by the public entity develops a landscaping plan, the plan shall seek to conserve water in the landscaping of such public project or facility. Any such landscaping plan shall consider, but need not be limited to:

(a) Depending upon the use of the public project or facility, limiting the area on which frequently irrigated and mowed turf is to be maintained to functional areas or areas proximal to entryways and restricting turf use from median strip plantings;

(b) Insuring the use of efficient irrigation techniques, including, but not limited to, water reuse, wherever possible and the use of seasonally variable irrigation schedules which match the evapotranspiration needs of the plants being irrigated;

(c) Analyzing and improving soil on the site to maximize moisture availability for plant intake and to increase soil moisture penetration and retention;

(d) Using mulches to reduce water needs and weed growth and to check soil erosion;

(e) Using lower-water demand plants, ground cover, and grass species to conserve water; and

(f) Planning for routine maintenance such as weed control, pruning, and irrigation system adjustments to reduce water usage.

(3) Any public entity which constructs or renovates a public project or facility to which the provisions of this article apply may develop a water use analysis, a water use projection, and a landscaping water plan to guide and regulate water used for maintenance of any such landscaping.

(4) The state of Colorado shall develop and implement a plan to enhance water use efficiency with respect to any state project or facility the construction or renovation of which commences after January 1, 1993.

(5) If the state facility or project involves landscaping or maintenance of existing landscaping to enhance water use efficiency, a landscaping plan shall be developed and implemented using best management practices which shall include, but not be limited to:

(a) Limiting to functional areas of heavy pedestrian traffic, such as ballfields or areas proximal to entryways, the locations on which frequently irrigated and mowed turf such as bluegrass is to be maintained, and restricting the use of turf in median strips;

(b) Ensuring the use of efficient irrigation techniques and systems, including prohibiting landscape irrigation between the hours of 11 a.m. and 3 p.m.; employing the use of nonpotable water supplies and water reuse, where such supplies and water reuse are available, for irrigation of areas exceeding ten acres; and using seasonally variable irrigation schedules which match the evapotranspiration needs of the plants being irrigated;

(c) Analyzing and improving soil on the site to maximize moisture availability for plant intake and to increase soil moisture penetration and retention;

(d) Using mulches to reduce water needs and weed growth and to check soil erosion;

(e) Using lower water-demand plants, ground cover, and grass species to reduce water usage;

(f) Planning for routine maintenance such as weed control, pruning, and irrigation system adjustments so as to reduce water usage; and

(g) Using evapotranspiration data, when available, to determine water needs.

(6) After January 1, 1992, the state of Colorado shall subject all state buildings to evaluation through water audits in those areas in which such audits are available from the local water supply entity.

(7) and (7.1) Repealed.

(8) Repealed.






Article 96.5 - Rooftop Precipitation Collection

§ 37-96.5-101. Legislative declaration

(1) The general assembly hereby finds and determines that, pursuant to sections 5 and 6 of article XVI of the state constitution, water is considered the property of the public, is dedicated to the use of the people, is subject to the doctrine of prior appropriation, and must be administered in accordance with the priority system established in article 92 of this title.

(2) The general assembly declares that nothing in this article is intended to infringe upon or impair the doctrine of prior appropriation.

(3) The general assembly further declares that the use of a rain barrel does not constitute a water right.



§ 37-96.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Rain barrel" means a storage container with a sealable lid that is:

(a) Located aboveground outside of a residential home; and

(b) Used for collecting precipitation from a downspout of a rooftop.

(2) "Single-family residence" means a private residence that is a separate building or an individual residence that is part of a row of residences joined by common sidewalls.



§ 37-96.5-103. Small-capacity rooftop precipitation collection permitted

(1) Precipitation from a rooftop may be collected if:

(a) No more than two rain barrels with a combined storage capacity of one hundred ten gallons or less are utilized;

(b) Precipitation is collected from the rooftop of a building that is used primarily as a single-family residence or a multi-family residence with four or fewer units;

(c) The collected precipitation is used for outdoor purposes including irrigation of lawns and gardens; and

(d) The collected precipitation is used on the residential property on which the precipitation is collected.

(2) A person shall not use precipitation collected under this article for drinking water or indoor household purposes.

(3) The state engineer may curtail rain barrel usage pursuant to section 37-92-502 (2)(a).



§ 37-96.5-104. Information on state engineer's website

(1) The state engineer, to the extent practicable within existing resources, shall provide information on the state engineer's website on the permitted use of rain barrels to collect precipitation from residential rooftops, including a description of the limitations set forth in section 37-96.5-103.

(2) If the department of public health and environment informs the state engineer that it has developed best practices in accordance with section 25-1.5-210, C.R.S., the state engineer shall, to the extent practicable within existing resources, post or link to the department's best practices on the state engineer's website.



§ 37-96.5-105. Reporting

(1) On or before March 1, 2019, and on or before March 1, 2022, the state engineer shall report to the committees of reference in each house of the general assembly with jurisdiction over agriculture on whether the allowance of small-scale residential precipitation collection pursuant to this article has caused any discernible injury to downstream water rights. The state engineer's report may contain the following:

(a) Data received from water providers, water users, or other stakeholders;

(b) Data resulting from a precipitation collection pilot project or other research; or

(c) Any complaint or report of injury.






Article 97 - Water Metering Act

§ 37-97-101. Short title

This article shall be known and may be cited as the "Water Metering Act".



§ 37-97-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Water service supplier" means any person who, for compensation, provides water for human consumption or for household use through a system of pipes, structures, or other facilities if such system has at least six hundred unmetered taps.



§ 37-97-102.5. Exemptions

(1) Communities receiving their water supply from free-flowing springs shall be exempt from this article.

(2) Raw water piped irrigation systems in communities that have separate raw water piped irrigation systems and domestic water systems shall be exempt from this article.

(3) Communities under sanction by the department of public health and environment for water quality standards shall be exempt from this article.



§ 37-97-103. Mandatory use of metered water delivery and billing systems

(1) Every water service supplier providing water in this state shall provide a metered water delivery and billing service to its customers according to the following schedule:

(a) For any new construction serviced by such water service supplier, including but not limited to construction for residential, commercial, or industrial use, meters shall be installed at the time of such construction.

(b) For any existing construction with unmetered taps, meters shall be installed on fifty percent of such taps on or before January 1, 2000. For any taps remaining unmetered as of January 1, 2000, meters shall be installed on fifty percent of such taps on or before January 1, 2005, and on all remaining unmetered taps on or before January 1, 2009.

(2) Billing of such water services based on the metered service shall begin no later than ninety days from the date of the installation of the meter.

(3) Any increase in the rates charged for such water service attributed to such installation and billing service requirements shall be based upon the actual costs of such installation and billing service. Such increase may recover the total cost of providing such service to the customers of the water service provider.

(4) Nothing in this section shall preclude a water service supplier from providing such metered water delivery and billing service prior to the dates specified in subsections (1) and (2) of this section or from seeking a corresponding rate increase necessitated by the provision of such service prior to those dates.

(5) Within an industrial customer operation, multiple water uses shall not be considered separate service connections. Deliveries to any customer other than a detached single family residential customer who may be subject to this article may be metered by the use of a single meter for the entire customer or operation.

(6) A mobile home park, as defined in section 38-12-201.5 (3), C.R.S., which makes water service available to tenants but does not bill such tenants for water as a separate item is exempt from the provisions of this article.






Article 98 - Water Resources Review Committee

§ 37-98-101. Legislative declaration

(1) The general assembly finds, determines, and declares that the purpose of this article is to provide an interim committee as a forum through which the general assembly shall review the statewide planning, administration, and monitoring of Colorado's water resources. The general assembly recognizes its mandate to vigorously protect and defend Colorado's finite supply of water. The general assembly further recognizes the need to ensure that water issues receive sufficient legislative scrutiny and public input:

(a) To maximize the benefit derived from Colorado's surface water and groundwater resources;

(b) To evaluate the present and future water needs of the state;

(c) To ensure effective water rights administration;

(d) To protect water quality and water quantity;

(e) To ensure that Colorado's interstate water compact agreements are met and, in relation thereto, that Colorado's water resources are protected against unwarranted claims; and

(f) To continue the studies of the special water committee pursuant to Senate Bill 96-074.



§ 37-98-102. Water resources review committee - creation

(1) (a) For the purposes of contributing to and monitoring the conservation, use, development, and financing of the water resources of Colorado for the general welfare of its inhabitants and to review and propose water resources legislation, there is hereby created the water resources review committee, referred to in this article as the committee. The committee shall meet at the call of the chair as often as six times during even-numbered years and eight times during odd-numbered years to review and to propose water resources legislation and matters relating thereto. No more than two of such meetings may occur during periods other than the interim period; except that the committee shall not meet during the 2010 interim period. In connection with such review, except during the 2010 interim period, the committee may take up to two field trips per year in connection with its mandate and shall consult with experts in the field of water conservation, quality, use, finance, and development. The department of natural resources, the state engineer, and the attorney general, together with the members and staff of the Colorado water conservation board, the Colorado water resources and power development authority, the Colorado water quality control commission, the department of public health and environment, the department of agriculture, and the great outdoors Colorado program, shall cooperate with the committee and with any persons assisting the committee in pursuing its responsibilities pursuant to this section. Further, the committee may utilize the legislative council staff to assist its members in researching any matters.

(b) (Deleted by amendment, L. 2003, p. 718, § 2, effective March 20, 2003.)

(2) (a) The committee shall consist of ten members of the general assembly to be selected as follows:

(I) Five members of the committee shall be from the senate, three appointed by the president of the senate and two appointed by the minority party leader; and

(II) Five members of the committee shall be from the house of representatives, appointed by the speaker of the house of representatives after consultation with the minority leader of the house of representatives.

(b) At least four members of the committee shall either:

(I) Reside in that portion of the state that is west of the continental divide; or

(II) Represent a legislative district the majority of the population of which lies west of the continental divide.

(c) To the extent possible, the members shall be selected so as to achieve representation from each water division as defined in section 37-92-201.

(d) (I) Except as provided in subparagraph (II) of this paragraph (d), members' terms shall extend from January 1 of an odd-numbered year to December 31 of the following even-numbered year.

(II) The terms of the members appointed by the speaker of the house of representatives, the president of the senate, and the minority leader of the senate and who are serving on March 22, 2007, shall be extended to and expire on or shall terminate on the convening date of the first regular session of the sixty-seventh general assembly. As soon as practicable after such convening date, the speaker, the president, and the minority leader of the senate shall appoint or reappoint members in the same manner as provided in paragraph (a) of this subsection (2). Thereafter, the terms of members appointed or reappointed by the speaker, the president, and the minority leader of the senate shall expire on the convening date of the first regular session of each general assembly, and all subsequent appointments and reappointments by the speaker, the president, and the minority leader of the senate shall be made as soon as practicable after such convening date. The person making the original appointment or reappointment shall fill any vacancy by appointment for the remainder of an unexpired term. Members shall serve at the pleasure of the appointing authority and shall continue in office until the member's successor is appointed.

(3) The president of the senate and the speaker of the house of representatives shall coordinate their appointments to the extent practicable.

(4) Members of the committee shall serve without compensation; except that each member shall receive the sums specified in section 2-2-307 (3)(a) and (3)(b), C.R.S., for attendance at meetings of the committee when the general assembly is in recess for more than three days or is not in session.

(5) During odd-numbered years, the president of the senate shall appoint the chair and the speaker of the house of representatives shall appoint the vice-chair, and during even-numbered years, the speaker of the house of representatives shall appoint the chair and the president of the senate shall appoint the vice-chair.

(6) (Deleted by amendment, L. 2002, p. 1099, § 1, effective June 3, 2002.)



§ 37-98-103. Annual recommendations - bill limitation - deadlines for introduction

(1) The committee may report no more than three bills or other measures to the legislative council created in section 2-3-301, C.R.S., unless a two-thirds majority of the members of the committee vote to report a greater number; except that the committee shall not report any bills to the legislative council in 2010. No bill shall be reported to the legislative council unless a two-thirds majority of the appointed members of the committee vote to report such bill to the legislative council. Such greater number shall not exceed one bill or other measure per member. These bills shall be exempt from any applicable bill limit imposed on the individual committee members sponsoring such bills if the bills have been approved by the legislative council no later than October 15 in even-numbered years and November 15 in odd-numbered years.

(2) to (5) Repealed.

(6) (a) When the Colorado water conservation board submits the scope, fundamental approach, and basic elements of a draft state water plan to the committee as specified in section 37-60-106 (1)(u)(III)(B), the committee shall hold at least one public hearing on the scope, fundamental approach, and basic elements of the draft plan in each geographic region associated with the basin roundtables, as created in section 37-75-104 (3)(b), for the purpose of receiving the public's feedback. The committee shall provide a summary of the public's feedback, as well as the committee's own feedback, to the board by November 1, 2014.

(b) When the Colorado water conservation board submits a draft state water plan to the committee as specified in section 37-60-106 (1)(u)(III)(D), the committee shall hold at least one public hearing on the draft plan in each geographic region associated with the basin roundtables for the purpose of receiving the public's feedback. The committee shall provide a summary of the public's feedback, as well as the committee's own feedback, to the board by November 1, 2015.

(c) When the Colorado water conservation board submits a significant amendment to the state water plan to the committee as specified in section 37-60-106 (1)(u)(III)(F), the committee may hold at least one public hearing on the amendment in each geographic region associated with the basin roundtables for the purpose of receiving the public's feedback. If the committee holds the hearings, the committee shall provide a summary of the public's feedback, as well as the committee's own feedback, to the board by November 1 of the year in which the hearings are held.

(d) Hearings held pursuant to this subsection (6):

(I) Do not count against the number of meetings or field trips allowed by section 37-98-102 (1)(a); and

(II) May be held before the Colorado water conservation board submits the documents specified in section 37-60-106 (1)(u)(III)(B) or (1)(u)(III)(D) if deemed appropriate by the chair of the committee.

(7) No later than November 1, 2017, and no later than every five years thereafter, the committee shall prepare a list of specific topics that it deems necessary to be addressed in the state water plan, as updated or amended pursuant to section 37-60-106 (1)(u). The Colorado water conservation board shall provide its recommendations, including suggestions for potential legislation, for the committee's consideration within eight months after receipt of the list of specific topics.












Title 38 - Property - Real and Personal

Eminent Domain

Article 1 - Proceedings

Part 1 - Proceedings - Requirements and Limitations - Determination of Just Compensation

§ 38-1-101. Compensation - public use - commission - jury - court - prohibition on elimination of nonconforming uses or nonconforming property design by amortization - limitation on extraterritorial condemnation by municipalities - definitions

(1) (a) Notwithstanding any other provision of law, in order to protect property rights, without the consent of the owner of the property, private property shall not be taken or damaged by the state or any political subdivision for a public or private use without just compensation.

(b) (I) For purposes of satisfying the requirements of this section, "public use" shall not include the taking of private property for transfer to a private entity for the purpose of economic development or enhancement of tax revenue. Private property may otherwise be taken solely for the purpose of furthering a public use.

(II) By enacting subparagraph (I) of this paragraph (b), the general assembly does not intend to create a new procedural mechanism to bring about the condemnation of private property. By enacting subparagraph (I) of this paragraph (b), the general assembly intends to limit only as provided in subparagraph (I) of this paragraph (b), and not expand, the definition of "public use".

(c) Nothing in this section shall affect the right of a private party to condemn property as otherwise provided by law.

(2) (a) In all cases in which compensation is not made by the state in its corporate capacity, such compensation shall be ascertained by a board of commissioners of not less than three disinterested and impartial freeholders pursuant to section 38-1-105 (1) or by a jury when required by the owner of the property as prescribed in section 38-1-106. All questions and issues, except the amount of compensation, shall be determined by the court unless all parties interested in the action stipulate and agree that the compensation may be so ascertained by the court. In the event of such stipulation and agreement, the court shall proceed as provided in this article for the trial of such causes by a board of commissioners or jury.

(b) Notwithstanding any other provision of law, in any condemnation action, without the consent of the owner of the property, the burden of proof is on the condemning entity to demonstrate, by a preponderance of the evidence, that the taking of private property is for a public use, unless the condemnation action involves a taking for the eradication of blight, in which case the burden of proof is on the condemning entity to demonstrate, by clear and convincing evidence, that the taking of the property is necessary for the eradication of blight.

(3) (a) Notwithstanding any other provision of law to the contrary, a local government shall not enact or enforce an ordinance, resolution, or regulation that requires a nonconforming property use that was lawful at the time of its inception to be terminated or eliminated by amortization.

(b) (Deleted by amendment, L. 2006, p. 1749, § 1, effective June 6, 2006.)

(4) (a) The general assembly hereby finds and declares that:

(I) The acquisition by condemnation by a home rule or statutory municipality of property outside of its territorial boundaries involves matters of both statewide and local concern because such acquisition by condemnation may interfere with the plans and operations of other local governments and of the state.

(II) In order that each local government and the state enjoy the greatest flexibility with respect to the planning and development of land within its territorial boundaries, it is necessary that the powers of a home rule or statutory municipality to acquire by condemnation property outside of its territorial boundaries be limited to the narrowest extent permitted by article XX of the state constitution.

(b) (I) Effective January 1, 2004, no home rule or statutory municipality shall either acquire by condemnation property located outside of its territorial boundaries nor provide any funding, in whole or in part, for the acquisition by condemnation by any other public or private party of property located outside of its territorial boundaries; except that the requirements of this paragraph (b) shall not apply to condemnation for water works, light plants, power plants, transportation systems, heating plants, any other public utilities or public works, or for any purposes necessary for such uses.

(II) Effective January 1, 2004, no home rule or statutory municipality shall either acquire by condemnation property located outside of its territorial boundaries for the purpose of parks, recreation, open space, conservation, preservation of views or scenic vistas, or for similar purposes, nor provide any funding, in whole or in part, for the acquisition by condemnation by any other private or public party of property located outside of its territorial boundaries for the purpose of parks, recreation, open space, conservation, preservation of views or scenic vistas, or for similar purposes except where the municipality has obtained the consent of both the owner of the property to be acquired by condemnation and the governing body of the local government in which territorial boundaries the property is located.

(c) Effective January 1, 2004, the provisions of this subsection (4) shall supersede any inconsistent statutory provisions whether contained in this title or any other title of the Colorado Revised Statutes.

(5) For purposes of this section, unless the context otherwise requires:

(a) "Local government" means a county, city and county, town, or home rule or statutory city.

(b) "Political subdivision" means a county; city and county; city; town; service authority; school district; local improvement district; law enforcement authority; urban renewal authority; city or county housing authority; water, sanitation, fire protection, metropolitan, irrigation, drainage, or other special district; or any other kind of municipal, quasi-municipal, or public corporation organized pursuant to law.



§ 38-1-101.5. Necessity of taking land for pipelines

(1) When a court is determining the necessity of taking private land or nonfederal public land for the installation of a pipeline, the court shall require the pipeline company:

(a) To show that the particular land lies within a route which is the most direct route practicable;

(b) To post a bond with the court equal to double the amount which the court determines to be the estimated cost of restoring the affected land to the same or as good a condition as it was in prior to the installation of the pipeline; except that the pipeline company may elect to deposit cash, negotiable bonds of the United States government or any political subdivision of this state, or negotiable certificates of deposit of any bank or other savings institution organized or transacting business in the United States equal to double such cost. Said bond shall not be released until the court is satisfied that the condemned land has been restored to the same or as good a condition as existed prior to the installation of the pipeline, and, if the affected land is productive agricultural land, that the soil which sustains the agricultural activity has been restored so as to provide for the continuation of such agricultural activity, and that any damages awarded by the court have been paid. If the condemned land is adjacent to or in proximity of the boundary of federal land of comparable use, such bond shall not be released until the company has restored the land to at least the same reclamation standards and meets such other standards and requirements for such federal land as required by the laws, rules, and regulations of the federal government.

(c) To consider existing utility rights-of-way before any new routes are taken if the land to be condemned is adjacent to existing utility rights-of-way.

(2) When land is condemned for a pipeline, the determination of the amount of compensation to be received by the landowner shall reflect consideration of the fact that the condemned land is to be restored as required in this section.



§ 38-1-101.7. Limitations on the use of right-of-way

(1) No easement or right-of-way for pipelines shall be used by the owner thereof or employees of such owner for any purpose other than to construct, lay, install, replace, operate, inspect, maintain, repair, renew, substitute, monitor, change the size of, and remove certain facilities placed within the easement by such owner.

(2) The owner of an easement or right-of-way shall mitigate any erosion of the land within the easement or right-of-way caused by the owner of such easement.



§ 38-1-102. Petition - contents - parties

(1) In all cases where the right to take private property for public or private use without the owner's consent or the right to construct or maintain any railroad, spur or side track, public road, toll road, ditch, bridge, ferry, telegraph, flume, or other public or private work or improvement which may damage property not actually taken is conferred by general laws or special charter upon any corporate or municipal authority, public body, officer or agent, person, commissioner, or corporation and the compensation to be paid for, in respect of property sought to be appropriated or damaged for the purposes mentioned, cannot be agreed upon by the parties interested; or, in case the owner of the property is incapable of consenting, or his name or residence is unknown, or he is a nonresident of the state, it is lawful for the party authorized to take or damage the property so required to apply to the judge of the district court where the property or any part thereof is situate by filing with the clerk a petition, setting forth, by reference, his authority in the premises, the purpose for which said property is sought to be taken or damaged, a description of the property, the names of all persons interested as owners or otherwise, as appearing of record, if known, or, if not known, stating that fact, and praying such judge to cause the compensation to be paid to the owner to be assessed. If the proceedings seek to affect the property of persons under guardianship, the guardians or conservators of persons having conservators shall be made parties defendant. Persons interested whose names are unknown may be made parties defendant by the description of the unknown owners. In all such cases an affidavit shall be filed by or on behalf of the petitioner, setting forth that the names of such persons are unknown.

(2) In cases where the property is sought to be taken or damaged by the state for the purpose of establishing, operating, or maintaining any state house or charitable or other state institution or improvement, the petition shall be signed by the governor or such other person as he directs or as is provided by law.

(3) Under the provisions of this section, private property may be taken for private use, for private ways of necessity, and for reservoirs, drains, flumes, or ditches on or across the lands of others for agricultural, mining, milling, domestic, or sanitary purposes.



§ 38-1-103. Summons - return - publication

(1) A summons shall be issued and served and proof of service shall be made in accordance with the Colorado rules of civil procedure. The contents of such summons shall be in conformity with said rules; except that it shall notify the respondent or defendant that, upon failure to appear and defend, the court, without further notice, shall cause the compensation to be determined and title vested in the petitioner according to law. When it appears that the owners of the property sought to be condemned cannot be personally served as provided by the Colorado rules of civil procedure, an affidavit shall be filed in said cause by the petitioner or his attorney, setting forth that the person making such affidavit has made diligent inquiry and has been unable to learn the whereabouts of such owners.

(2) The court shall then order a notice to be published in some newspaper published in said county, addressed to such owners, in which notice shall be stated the name of the petitioner, a full and accurate description of the property sought to be taken or condemned, the purpose for which such condemnation is asked, the time and place at which such owners are required to appear, and the title of the court or name of the judge before whom said application is to be heard. The court shall also fix and determine when said notice shall be made returnable, but in no case shall it be made returnable in less than thirty days. The same shall be published at least four times in some weekly newspaper before the return day thereof. If there is no weekly newspaper published in the county in which such proceedings are had, the court shall direct that said notice be published in some newspaper, named by him, published in the nearest convenient place to such county.



§ 38-1-104. Trial - amendments - rules

No cause shall be heard earlier than thirty days after service upon the defendant or upon due publication as provided in section 38-1-103. Any number of separate parcels of property situate in the same county may be included in one petition, and the compensation for each shall be assessed separately by the same or different commissions or juries, as the court may direct. Amendment to the petition or to any paper or record in the cause may be permitted whenever necessary to a fair trial and final determination of the questions involved. Should it become necessary at any stage of the proceeding to bring a new party before the court, the court has the power to make such rule or order in relation thereto as may be deemed reasonable and proper, and also has the power to make all necessary rules and orders for notice to parties of the pendency of the proceeding and to issue all process necessary to the execution of orders and judgments as they may be entered.



§ 38-1-105. Adjournment - commission - compensation - defective title - withdrawal of deposit

(1) The court may adjourn the proceedings from time to time and shall direct any further notice thereof to be given that may seem proper. The court shall hear proofs and allegations of all parties interested touching the regularity of the proceedings and shall rule upon all objections thereto. Unless a jury is requested by the owner of the property as provided in section 38-1-106, the court shall appoint a board of commissioners of not less than three disinterested and impartial freeholders to determine compensation in the manner provided in this article to be allowed to the owner and persons interested in the lands, real estate, claims, or other property proposed to be taken or damaged in such county for the purposes alleged in the petition. The court shall fix the time and place for the first meeting of such commissioners. Such meeting shall be held at least thirty days prior to the date scheduled for the trial to determine compensation. At the meeting, a voir dire examination shall be conducted by the court and the parties to determine whether the proposed commissioners are disinterested and impartial freeholders. If the court determines that any of the proposed commissioners is not disinterested and impartial, the court shall replace such person and appoint another commissioner, who shall also be subject to voir dire examination. At the hearing to determine compensation, the court shall administer an oath to the commissioners, shall instruct them in writing as to their duties, and, at the conclusion of the testimony, shall instruct them in writing as to the applicable and proper law to be followed by them in arriving at their ascertainment. The court shall fix reasonable compensation for the services and expenses of said commissioners and shall provide the services of a court reporter to record all proceedings had by the commissioners.

(2) The commissioners, before entering upon the duties of their office, shall take an oath to faithfully and impartially discharge their duties as commissioners, and any one of them may administer oaths to witnesses produced before them. The commissioners may request the court or clerk thereof to issue subpoenas to compel witnesses to attend the proceedings and testify as in other civil cases and may adjourn and hold meetings for that purpose. They may request the court to make rulings upon the propriety of the proof or objections of the parties. They shall hear the proofs and allegations of the parties according to the rules of evidence and, after viewing the premises or other property and without fear, favor, or partiality, shall ascertain and certify the proper compensation to be made to said owner or parties interested for the lands, real estate, claims, or other property to be taken or affected, as well as all damages accruing to the owner or parties interested in consequence of the condemnation of the same. The commissioners shall make, subscribe, and file with the clerk of the court in which such proceedings are had a certificate of their ascertainment and assessment, in which such lands, real estate, claims, or other property shall be described with convenient certainty and accuracy.

(3) The court, upon the filing of such certificate or returning of a verdict of a jury as provided in section 38-1-107 and due proof that such compensation and separate sums, if any, are certified or found to have been paid to the parties entitled to the same or have been deposited to the credit of such parties in court or with the clerk of the court for that purpose, shall make and cause to be entered in its minutes a rule describing such lands, real estate, claims, or other property, such ascertainment or compensation with the mode of making it, and each payment or deposit of the compensation, a certified copy of which shall be recorded and indexed in the office of the county clerk and recorder of the proper county in like manner and with like effect as if it were a deed of conveyance from the owner and parties interested to the proper parties. If there is more than one person interested as owner or otherwise in the property and they are unable to agree upon the nature, extent, or value of their respective interests in the total amount of compensation so ascertained and assessed on an undivided basis by either a commission or a jury, the nature, extent, or value of said interests shall thereupon be determined according to law in a separate and subsequent proceeding and distribution made among the several claimants thereto.

(4) Upon the entry of such rule, the petitioner shall become seized in fee unless a lesser interest has been sought, except as provided in this section, of all such lands, real estate, claims, or other property described in said rule as required to be taken, and may take possession and hold and use the same for the purposes specified in such petition, and shall thereupon be discharged from all claims for any damages by reason of any matter specified in such petition, certificate, or rule of said court. No right-of-way or easement acquired by condemnation shall ever give the petitioner any right, title, or interest to any vein, ledge, lode, deposit, oil, natural gas, or other mineral resource found or existing in the premises condemned, except insofar as the same may be required for subsurface support.

(5) If at any time after an attempted or actual ascertainment of compensation under this article or any purchase or by donation to said petitioner of any lands, real estate, claims, or other property for purposes specified in the petition it appears that the title acquired thereby, to all or any part of such lands for the use of such petitioner, is defective or if said assessment fails or is deemed defective, the petitioner may proceed and perfect such title by procuring an ascertainment of the proper compensation to be made to any person who has title, claim, or interest in or lien upon such lands, real estate, claims, or other property and by making payment thereof in the manner provided in section 38-1-112, as near as may be.

(6) (a) At any stage of such new proceedings or of any proceedings under this article, the court, by rule in that behalf made, may authorize the petitioner, if already in possession, to use, and, if not in possession, to take possession of and use, said premises during the pendency and until the final conclusion of such proceedings and may stay all actions and proceedings against such petitioner on account thereof, if such petitioner pays a sufficient sum into court, or to the clerk thereof, to pay the compensation in that behalf when ascertained. The court wherein any such proceedings are had shall determine the amount such petitioner is required to pay or deposit pending any such ascertainment. In every case where possession is so authorized, it is lawful for either party to conduct the proceedings to a conclusion, if the same are delayed by the other party.

(b) Upon proper application to the court or by stipulation between the parties, the owner may withdraw from the sum so deposited an amount not to exceed three-fourths of the highest valuation evidenced or testimony presented by the petitioner at the hearing for possession, unless the petitioner agrees to a larger withdrawal, if all parties interested in the property sought to be acquired consent and agree to such withdrawal. Any such withdrawal of said deposit shall be a partial payment of the amount of total compensation to be paid and shall be deducted by the clerk of the court from any award or verdict entered thereafter.

(c) The petitioner shall not take possession of the property sought to be taken or condemned earlier than thirty days after service of the summons upon the defendant, unless the owner consents to such possession prior to the expiration of the thirty-day period.



§ 38-1-106. Jury

The owner of the property involved in any proceeding brought under the provisions of this article, before the appointment of commissioners, as provided in section 38-1-105, and before the expiration of the time for the defendant to appear and answer, may demand a jury of freeholders residing in the county in which the petition is filed to determine the compensation to be allowed in the manner provided in this article. Such demand may be made in the pleadings or by a separate writing filed with the clerk. Such jury shall consist of six persons, unless a larger number is demanded by any party to the proceeding. In no case shall the number of jurors exceed twelve. Any party so demanding a larger number than six jurors shall advance the fees for such additional jurors for one day's service according to the rate allowed jurors in the district court.



§ 38-1-107. Inspection of premises - expenses - verdict

(1) When the jury has been selected and the jurors have taken an oath faithfully and impartially to discharge their duties, the court, at the request of any party to the proceeding and in the discretion of the court, may order that the jury go upon the premises sought to be taken or damaged, in charge of a sworn bailiff, and examine the premises in person. Such order shall require the party making such request to advance a sum, to be fixed by the court in such order, sufficient in the opinion of the court to defray the necessary expenses of such examination. In default of such party forthwith advancing such sum, such order shall be held for naught upon such trial before a jury. The court shall preside in the same manner and with like powers as in other cases. Evidence shall be admitted or rejected by the court according to the rules of law. At the conclusion of the evidence, the matters in controversy may be argued by counsel to the jury. At the conclusion of the arguments, the court shall instruct the jury in writing. The jury shall retire for deliberation, in charge of a sworn officer, and when they have agreed upon a verdict the same shall be returned into court.

(2) If the jury fails to agree, it may be discharged by the court. Thereupon another jury shall be summoned as soon as practicable, in the same manner as before, and like proceedings be had with such jury or successive juries, until a verdict is had. Any party feeling aggrieved by such verdict may move before such court for a new trial in the same manner and for the same causes as in actions at law. The refusal of such court to grant a new trial may be excepted to and assigned for appeal.



§ 38-1-108. Order of possession

The court, upon such verdict, shall proceed to adjudge and make such order as to right and justice shall pertain, ordering that the petitioner enter upon such property and the use of the same, upon payment of full compensation as ascertained. Such order with evidence of such payment shall constitute complete justification of the taking of such property.



§ 38-1-109. Intervention - cross petition

Any person not made a party to such proceeding may become such by filing a cross petition at any time before the hearing, setting forth that he is an owner or has an interest in the property sought to be taken or damaged by the petitioner and stating the character and extent of such interest. The rights of such person shall thereupon be fully considered and determined. Except for such cross petition, there shall be no written pleadings on the part of any party to the proceeding, but, at the hearing provided for in section 38-1-105, the court shall hear and dispose of all objections that may be raised touching the legal sufficiency of the petition or cross petition or the regularity of the proceedings in any other respect. In case any person or corporation at any time or in any manner succeeds to the right of any party in the subject matter of the proceeding, such proceeding shall not abate thereby, but such person or corporation, upon motion and upon proof of the fact of such succession, shall be substituted for such party as a party to the proceeding.



§ 38-1-110. Appellate review

In all cases, upon final determination thereof in the district court, the judgment is subject to appellate review as provided by law and the Colorado appellate rules.



§ 38-1-111. Possession pending appeal

In cases in which compensation is ascertained, if the owner of the property taken or affected prosecutes an appeal as provided by law and the Colorado appellate rules, the petitioner may pay into court or to the clerk thereof the amount of compensation ascertained and awarded for the use of the owner and shall thereupon be entitled to take possession and use the property taken or affected the same as if no such appeal had been taken. The money so deposited shall remain on deposit until such appeal has been heard and determined. If the owner elects to receive such money before the determination of said appeal, the appeal shall thereupon be dismissed so far as such owner is concerned. If the appeal is taken by the petitioner, the amount of compensation shall nevertheless be paid into court or to the clerk thereof for the use of the owner of the property condemned or affected before such petitioner has the right to take possession of and use said property so condemned or affected. Such compensation may be paid to such owner, at any time before the determination of such appeal, upon the execution and delivery of a good and sufficient bond by such owner with good and sufficient sureties, to be approved by said court, in a sum double the amount of such compensation, conditioned that such owner will pay and refund to such petitioner all or such part of said sum as said owner may be required or adjudged to pay said petitioner, together with the cost of said appeal.



§ 38-1-112. Payment to clerk or owner

Payment of compensation adjudged may in all cases be made to the court or the clerk thereof, who shall on demand pay the same to the party entitled thereto, taking receipt therefor. Payment may be made to the party entitled thereto or to his conservator or guardian.



§ 38-1-113. Verdict recorded

The court shall cause the verdict of the jury and the judgment of said court to be entered upon the records of said court.



§ 38-1-114. Formula for computing compensation - definitions

(1) Except for the provisions of subsection (2) of this section that shall apply to acquisitions for highways and transportation projects undertaken by the regional transportation district created by article 9 of title 32, C.R.S., the right to compensation and the amount thereof, including damages and benefits, if any, shall be determined initially as of the date the petitioner is authorized by agreement, stipulation, or court order to take possession or the date of trial or hearing to assess compensation, whichever is earlier, but any amount of compensation determined initially shall remain subject to adjustment for one year after the date of the initial determination to provide for additional damages or benefits not reasonably foreseeable at the time of the initial determination. In estimating the value of all property actually taken, the true and actual value at such time shall be allowed and awarded. No deduction therefrom shall be allowed for any benefit to the residue of said property. In estimating damages occasioned to other portions of the claimant's property or any part thereof other than that actually taken, the value of the benefits, if any, may be deducted therefrom. In all cases the owner shall receive the full and actual value of all property actually taken. In case the benefit to the property not actually taken exceeds the damages sustained by the owner to the property not actually taken, the owner shall not be required to pay or allow credit for such excess.

(2) (a) For acquisitions for highways and transportation projects undertaken by the regional transportation district created by article 9 of title 32, C.R.S., the right to compensation and the amount thereof, including damages and benefits, if any, shall be determined as of the date the petitioner is authorized by agreement, stipulation, or court order to take possession or the date of trial or hearing to assess compensation, whichever is earlier, but any amount of compensation determined initially shall remain subject to adjustment for one year after the date of the initial determination to provide for additional damages or benefits not reasonably foreseeable at the time of the initial determination.

(b) If an entire tract or parcel of property is condemned, the amount of compensation to be awarded is the reasonable market value of the said property on the date of valuation.

(c) If only a portion of a tract or parcel of land is taken, the damages and special benefits, if any, to the residue of said property shall be determined. When determining damages and special benefits, the appraiser shall take into account a proper discount when the damages and special benefits are forecast beyond one year from the date of appraisal.

(d) In determining the amount of compensation to be paid for such a partial taking, the compensation for the property taken and damages to the residue of said property shall be reduced by the amount of any special benefits which result from the improvement or project, but not to exceed fifty percent of the total amount of compensation to be paid for the property actually taken.

(3) For purposes of this section, "transportation" shall have the same meaning as set forth in section 43-1-102 (6), C.R.S.



§ 38-1-115. Contents of report or verdict

(1) Except as provided in this section, the report of the commissioners or the verdict of the jury shall contain:

(a) An accurate description of the land taken;

(b) The value of the land or property actually taken;

(c) The damages, if any, to the residue of such land or property; and

(d) The amount and value of the benefit.

(2) No findings as to damages and benefits as provided in paragraphs (c) and (d) of subsection (1) of this section shall be required in cases involving the total taking of property, nor shall either or both of such findings be required in cases involving the partial taking of property unless evidence thereof has been received by the commissioners or jury.

(3) The report of the commissioners or the verdict of the jury may also contain such other findings or answers to interrogatories as the court in its discretion may require to establish the value of the property condemned on an undivided basis.



§ 38-1-116. Interest on award

The court shall forthwith cause the report of the commissioners or the verdict of the jury to be entered upon the records of the court, and, where possession of the property has been previously taken by the petitioner pursuant to section 38-1-105 (6), it shall add to the amount of any such award interest at the rate established pursuant to section 5-12-106 (2), C.R.S., on and after the date of such possession until the date such award of the commissioners or verdict of the jury is filed with the clerk of the court. No interest shall be allowed on that portion of the award which the owner and others interested received or could have received as a partial payment by withdrawal from the deposit as provided in section 38-1-105 (6), nor shall interest be allowed for the period wherein the trial of the case is delayed or continued by or at the request of the respondent.



§ 38-1-117. Condemnation of personal property

Whenever a petitioner is specifically authorized by law to acquire personal property or interests therein by condemnation, the proceedings to acquire the same shall be governed by this article, and the petitioner shall acquire such interest therein as may be sought and specifically described in the petition in condemnation.



§ 38-1-118. Evidence concerning value of property

Any witness in a proceeding under articles 1 to 7 of this title, in any court of record of this state wherein the value of real property is involved, may state the consideration involved in any recorded transfer of property, otherwise material and relevant, which was examined and utilized by him in arriving at his opinion, if he has personally examined the record and communicated directly and verified the amount of such consideration with either the buyer or seller. Any such testimony shall be admissible as evidence of such consideration and shall remain subject to rebuttal as to the time and actual consideration involved and subject to objections as to its relevancy and materiality.



§ 38-1-119. Preference on docket

To assure that property owners receive compensation for the taking of their property at the earliest practical time and to reduce the interest obligation of petitioners, all courts wherein such actions are pending shall give such actions preference over other civil actions therein in the manner of setting the same for trial.



§ 38-1-120. Acquisition of state lands - department of natural resources

All proceedings brought by the department of natural resources pursuant to the provisions of section 24-33-107 (3)(a), C.R.S., for the acquisition of interests in state lands under the jurisdiction of the state board of land commissioners shall be as prescribed by this article.



§ 38-1-121. Appraisals - negotiations

(1) As soon as a condemning authority determines that it intends to acquire an interest in property, it shall give notice of such intent, together with a description of the property interest to be acquired, to anyone having an interest of record in the property involved. If the property has an estimated value of five thousand dollars or more, such notice shall advise that the condemning authority shall pay the reasonable costs of an appraisal pursuant to subsection (2) of this section. Such notice, however, need not be given to any of such persons who cannot be found by the condemning authority upon the exercise of due diligence. Upon receipt of such notice, such persons may employ an appraiser of their choosing to appraise the property interest to be acquired. Such appraisal shall be made using sound, fair, and recognized appraisal practices which are consistent with law. The value of the land or property actually taken shall be the fair market value thereof. Within ninety days of the date of such notice, such persons may submit to the condemning authority a copy of such appraisal. The condemning authority immediately upon receipt thereof shall submit to such persons copies of its appraisals. If the property interest is being acquired in relation to a federal aid project, then the appraisals submitted by the condemning authority shall be those which have been approved by it pursuant to applicable statutes and regulations, if such approval is required. All of these appraisals may be used by the parties to negotiate in good faith for the acquisition of the property interest, but neither the condemning authority nor such persons shall be bound by such appraisals.

(2) If an appraisal is submitted to the condemning authority in accordance with the provisions of subsection (1) of this section, the condemning authority shall pay the reasonable costs of such appraisal. If more than one person is interested in the property sought to be acquired and such persons cannot agree on an appraisal to be submitted under subsection (1) of this section, the condemning authority shall be relieved of any obligation herein imposed upon it to pay for such appraisals as may be submitted to it pursuant to this section.

(3) Nothing in this section shall be construed as in any way limiting the obligation of the condemning authority to negotiate in good faith for the acquisition of any property interest sought prior to instituting eminent domain proceedings or as in any way limiting the discovery rights of parties to eminent domain proceedings.

(4) Nothing in this section shall prevent the condemning authority from complying with federal and state requirements to qualify the authority for federal aid grants.

(5) Nothing in this section shall be construed to limit the right of the condemning agency to institute eminent domain proceedings or to obtain immediate possession of property as permitted by law; except that an eminent domain proceeding may not proceed to trial on the issue of valuation until the ninety-day period provided in subsection (1) of this section has expired or the owner's appraisal has been submitted to the condemning authority, whichever is sooner.

(6) If the parties involved in the negotiations fail to reach agreement on the fair market value of the property being acquired, the condemning authority, prior to proceeding to trial on the issue of valuation, shall furnish all owners of record a written final offer.



§ 38-1-122. Attorney fees

(1) If the court finds that a petitioner is not authorized by law to acquire real property or interests therein sought in a condemnation proceeding, it shall award reasonable attorney fees, in addition to any other costs assessed, to the property owner who participated in the proceedings.

(1.5) In connection with proceedings for the acquisition or condemnation of property in which the award determined by the court exceeds ten thousand dollars, in addition to any compensation awarded to the owner in an eminent domain proceeding, the condemning authority shall reimburse the owner whose property is being acquired or condemned for all of the owner's reasonable attorney fees incurred by the owner where the award by the court in the proceedings equals or exceeds one hundred thirty percent of the last written offer given to the property owner prior to the filing of the condemnation action. The provisions of this subsection (1.5) shall not apply to any condemnation proceeding seeking to acquire rights-of-way under article 4, 5, or 5.5 of this title, article 45 of title 37, C.R.S., or section 7 of article XVI of the Colorado constitution.

(2) Nothing in subsection (1) of this section shall be construed as limiting the ability of a property owner to recover just compensation, including attorney fees, as may otherwise be authorized by law.






Part 2 - Governmental Entities, Individuals, and Corporations Authorized to Exercise the Power of Eminent Domain

§ 38-1-201. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The power of eminent domain allows the federal government, the state, counties, cities and counties, municipalities, and various other types of governmental entities to condemn property when necessary for public use and allows individual property owners and corporations to condemn property in certain circumstances when condemnation is necessary to create a private way of necessity or to allow beneficial use of private property.

(b) Although both the state constitution and state statutes require the payment of just compensation to any person whose property is condemned, the exercise of the power of eminent domain nonetheless substantially impacts fundamental property rights.

(c) Because of this substantial impact, it is necessary and appropriate to ensure that Coloradans can easily determine which governmental entities, corporations, and other persons may exercise the power of eminent domain and to further ensure that Coloradans can easily identify the procedural requirements that entities, corporations, and other persons must follow when exercising the power of eminent domain.

(2) The general assembly further finds and declares that:

(a) In addition to counties, cities and counties, and municipalities that serve as general units of government in the state, the governmental structure of the state includes a wide variety of special districts, authorities, and other governmental entities that serve limited governmental purposes, some of which may exercise the power of eminent domain.

(b) Although many of the provisions of state law that authorize governmental entities, individuals, and corporations to exercise the power of eminent domain and prescribe procedures that govern the exercise of that power are concentrated in this article and in articles 2 to 7 of this title, the proliferation throughout the history of the state of special districts, authorities, and other governmental entities that serve limited governmental purposes, together with other historical factors that have necessitated grants of eminent domain powers to certain types of corporations and persons, have resulted in the codification in other parts of the Colorado Revised Statutes of many other provisions that authorize the exercise of the power of eminent domain.

(c) The codification of provisions of state law that authorize eminent domain in parts of the Colorado Revised Statutes other than this article and articles 2 to 7 of this title makes it difficult in many cases for Coloradans to easily determine, with respect to any given governmental entity, corporation, or person:

(I) Whether the governmental entity, corporation, or person may exercise the power of eminent domain; and

(II) The procedural requirements that the governmental entity, corporation, or person must comply with in order to exercise the power of eminent domain.

(d) In order to help Coloradans to more easily determine whether any given governmental entity, corporation, or person may exercise the power of eminent domain and identify the procedural requirements that the entity, corporation, or person must follow in exercising the power of eminent domain, it is necessary, appropriate, and in the best interests of the state to list in this part 2 all of the governmental entities, corporations, and persons that may exercise the power of eminent domain pursuant to provisions of state law and to clarify that the procedural requirements specified in this article and articles 2 to 7 of this title apply to all eminent domain proceedings.

(e) In enacting this part 2, it is not the intent of the general assembly to:

(I) Repeal, limit, or otherwise modify the authority of any governmental entity, corporation, or person to exercise the power of eminent domain;

(II) Grant new eminent domain authority to any governmental entity, individual, or corporation; or

(III) Infringe upon the home rule power of any home rule municipality or county.



§ 38-1-202. Governmental entities, corporations, and persons authorized to use eminent domain

(1) The following governmental entities, types of governmental entities, and public corporations, in accordance with all procedural and other requirements specified in this article and articles 2 to 7 of this title and to the extent and within any time frame specified in the applicable authorizing statute, may exercise the power of eminent domain:

(a) The United States as authorized in section 3-1-102, C.R.S.;

(b) The state:

(I) As authorized in paragraph (b) of article IX of the upper Colorado river basin compact, codified at section 37-62-101, C.R.S.;

(II) As authorized in paragraph 3. of article V of the South Platte river compact, codified at section 37-65-101, C.R.S.;

(III) As authorized in article VII of the Republican river compact, codified at section 37-67-101, C.R.S.;

(IV) By action of the general assembly or by action of any of the following officers and agencies of the state:

(A) The department of human services as authorized in section 19-2-403.5, C.R.S.;

(B) The department of natural resources as authorized in section 24-33-107 (3), C.R.S.;

(C) The department of personnel with the approval of the governor as authorized in section 24-82-102, C.R.S.;

(D) The attorney general at the direction of the governor as authorized in section 24-82-302 (1), C.R.S.;

(E) Repealed.

(F) The governor as authorized in section 27-90-102 (3), C.R.S.;

(G) The department of transportation as authorized in sections 33-11-104 (4), 43-1-210 (1), (2), and (3), 43-1-217 (1), 43-1-406 (4), 43-1-414 (1), (2), (3), and (4), 43-1-509, 43-1-1410 (1)(i), 43-2-135 (1)(k), 43-3-106, and 43-3-107, C.R.S.;

(H) The state board of land commissioners as authorized in section 36-4-108, C.R.S.;

(I) The transportation commission created in section 43-1-106, C.R.S., as authorized in section 43-1-208 (3), C.R.S.;

(J) The statewide bridge enterprise as authorized in section 43-4-805 (5)(e), C.R.S.;

(J.5) The high-performance transportation enterprise as authorized in section 43-4-806 (6)(e), C.R.S.; and

(K) The Colorado aeronautical board as authorized in section 43-10-106, C.R.S.;

(c) State educational boards of control, including the state board for community colleges and occupational education and local district college boards of trustees, and institutions of higher education, as authorized in sections 23-31.5-108, 23-53-105, 23-60-208, 23-71-122 (1)(p), and 38-2-105, C.R.S.;

(d) Counties, cities and counties, and boards of county commissioners as authorized in sections 24-72-104 (2), 25-3-306, 29-6-101, 30-11-104 (2), 30-11-107 (1)(w), 30-11-205, 30-11-307 (1)(c), 30-20-108 (3), 30-20-402 (1)(a), 30-35-201 (37), (41), (42), and (43), 31-25-216 (2), 41-4-102, 41-4-104, 41-4-108, 41-5-101 (1)(a), 43-1-217 (1), 43-2-112 (2), 43-2-204, 43-2-206, and 43-3-107, C.R.S.;

(e) Cities, cities and counties, and towns as authorized in sections 29-4-104 (1)(d), 29-4-105, 29-4-106, 29-6-101, 29-7-104, 30-20-108 (3), 31-15-706 (2), 31-15-707 (1)(a) and (1)(e), 31-15-708 (1)(b), 31-15-716 (1)(c), 31-25-201 (1), 31-25-216 (2), 31-25-402 (1)(c), 31-35-304, 31-35-402 (1)(a), 31-35-512 (1)(g), 38-5-105, 38-6-101, 38-6-122, 41-4-108, and 41-4-202, C.R.S.;

(f) The following types of single purpose districts, special districts, authorities, boards, commissions, and other governmental entities that serve limited governmental purposes or that may exercise eminent domain for limited purposes on behalf of a county, city and county, city, or town:

(I) A school district as authorized in section 22-32-111, C.R.S.;

(II) A power authority established pursuant to section 29-1-204 (1), C.R.S., as authorized in section 29-1-204 (3)(f), C.R.S.;

(III) A water or drainage authority established pursuant to section 29-1-204.2 (1), C.R.S., as authorized in section 29-1-204.2 (3)(f), C.R.S.;

(IV) A multijurisdictional housing authority established pursuant to section 29-1-204.5 (1), C.R.S., as authorized in section 29-1-204.5 (3)(f), C.R.S.;

(V) A housing authority organized pursuant to part 2 of article 4 of title 29, C.R.S., as authorized in sections 29-4-209 (1)(k), 29-4-211, and 29-4-212, C.R.S.;

(VI) An authority created by a municipality for the purpose of carrying out a development plan pursuant to section 29-4-306, C.R.S., as authorized in sections 29-4-306 (2) and 29-4-307 (1)(a), C.R.S.;

(VII) A metropolitan recreation district or park and recreation district organized under article 1 of title 32, C.R.S., or a municipal board given charge of a recreation system as authorized in sections 29-7-104 and 32-1-1005 (1)(c), C.R.S.;

(VIII) An improvement district created by a county pursuant to part 5 of article 20 of title 30, C.R.S., as authorized in section 30-20-512 (1)(i), C.R.S.;

(IX) An urban renewal authority created pursuant to section 31-25-104, C.R.S., as authorized in sections 31-25-105 (1)(e) and 31-25-105.5, C.R.S., and in accordance with the vesting requirements specified in article 7 of this title;

(X) An improvement district created by a municipality pursuant to part 6 of article 25 of title 31, C.R.S., as authorized in section 31-25-611 (1)(i), C.R.S.;

(XI) A board of water and sewer commissioners created by the governing body of a municipality pursuant to section 31-35-501, C.R.S., as authorized in sections 31-35-511 and 31-35-512 (1)(g), C.R.S.;

(XII) A fire protection district as authorized in section 32-1-1002 (1)(b), C.R.S.;

(XIII) A metropolitan district as authorized in section 32-1-1004 (4), C.R.S.;

(XIV) A sanitation, water and sanitation, or water district as authorized in section 32-1-1006 (1)(f), C.R.S.;

(XV) A tunnel district as authorized in section 32-1-1008 (1)(c), C.R.S.;

(XVI) A water and sanitation district organized under part 4 of article 4 of title 32, C.R.S., as authorized in section 32-4-406 (1)(j), C.R.S.;

(XVII) A metropolitan sewage district organized under the provisions of part 5 of article 4 of title 32, C.R.S., as authorized in section 32-4-502 (5) and 32-4-510 (1)(j), C.R.S.;

(XVIII) A regional service authority formed in accordance with the provisions of section 17 of article XIV of the state constitution and article 7 of title 32, C.R.S., as authorized in section 32-7-113 (1)(k), C.R.S.;

(XIX) The regional transportation district created in section 32-9-105, C.R.S., as authorized in sections 32-9-103 (2), 32-9-119 (1)(k), and 32-9-161, C.R.S.;

(XX) The urban drainage and flood control district created in section 32-11-201, C.R.S., as authorized in sections 32-11-104 (10), 32-11-216 (1)(g), 32-11-220 (1)(b), 32-11-615 (2), and 32-11-663, C.R.S.;

(XX.5) The Fountain creek watershed, flood control, and greenway district created in section 32-11.5-201, C.R.S., as authorized in section 32-11.5-205 (1)(n)(I), C.R.S.;

(XXI) A mine drainage district organized under the provisions of article 51 of title 34, C.R.S., as authorized in section 34-51-123, C.R.S.;

(XXII) A conservation district created pursuant to article 70 of title 35, C.R.S., as authorized in section 35-70-108 (1)(e), C.R.S.;

(XXIII) A conservancy district created under articles 1 to 8 of title 37, C.R.S., as authorized in sections 37-2-105 (7), 37-3-103 (1)(h), 37-3-116, 37-3-117, and 37-4-109 (3), C.R.S.;

(XXIV) A drainage district organized pursuant to article 20 of title 37, C.R.S., as authorized in sections 37-21-114 (1), 37-23-103, and 37-24-104, C.R.S.;

(XXV) The Grand Junction drainage district created in section 37-31-102 (1), C.R.S., as authorized in sections 37-31-119 and 37-31-152, C.R.S.;

(XXVI) An irrigation district organized under the provisions of article 41 of title 37, C.R.S., as authorized in sections 37-41-113 (3) and (5), 37-41-114, 37-41-128, and 37-43-207, C.R.S.;

(XXVII) An irrigation district organized under the provisions of article 42 of title 37, C.R.S., as authorized in sections 37-42-113 (1) and (2) and 37-43-207, C.R.S.;

(XXVIII) An internal improvement district established under the provisions of article 44 of title 37, C.R.S., as authorized in sections 37-44-103 (1)(b), 37-44-108 (1) and (2), 37-44-109, and 37-44-141, C.R.S.;

(XXIX) A water conservancy district organized under the provisions of article 45 of title 37, C.R.S., as authorized in sections 37-45-118 (1)(c) and 37-45-119, C.R.S.;

(XXX) A water activity enterprise, as defined in section 37-45.1-102 (4), C.R.S., exercising the legal authority to exercise the power of eminent domain of the district that owns it in relation to a water activity, as defined in section 37-45.1-102 (3), C.R.S., as authorized in section 37-45.1-103 (4), C.R.S.;

(XXXI) The Colorado river water conservation district created in section 37-46-103, C.R.S., as authorized in section 37-46-107 (1)(i), C.R.S.;

(XXXII) The southwestern water conservation district created in section 37-47-103, C.R.S., as authorized in section 37-47-107 (1)(i), C.R.S.;

(XXXIII) The Rio Grande water conservation district created in section 37-48-102, C.R.S., as authorized in section 37-48-105 (1)(i), C.R.S.;

(XXXIV) The Republican river water conservation district created in section 37-50-103 (1), C.R.S., as authorized in section 37-50-107 (1)(j), C.R.S.;

(XXXV) The Colorado water conservation board created in section 37-60-102, C.R.S., as authorized in section 37-60-106 (1)(j), C.R.S.;

(XXXVI) The Colorado water resources and power development authority created in section 37-95-104 (1), C.R.S., as authorized in section 37-95-106 (1)(n) and (1)(v), C.R.S.;

(XXXVII) A public airport authority created under the provisions of article 3 of title 41, C.R.S., as authorized in section 41-3-106 (1)(j), C.R.S.;

(XXXVIII) A public highway authority created pursuant to section 43-4-504, C.R.S., as authorized in sections 43-4-505 (1)(a)(IV) and 43-4-506 (1)(h), C.R.S.;

(XXXIX) A regional transportation authority created pursuant to section 43-4-603, C.R.S., as authorized in section 43-4-604 (1)(a)(IV), C.R.S.; and

(XL) The Colorado aeronautical board created in section 43-10-104, C.R.S., as authorized in section 43-10-106 (1), C.R.S.

(2) The following types of corporations and persons, in accordance with all procedural and other requirements specified in this article and articles 2 to 7 of this title 38 and to the extent and within any time frame specified in the applicable authorizing provision of the state constitution or statute may exercise the power of eminent domain:

(a) A person or corporation that needs to exercise the power of eminent domain in order to acquire any right-of-way across public, private, or corporate lands for the construction of ditches, canals, and flumes for the purposes of conveying water for domestic purposes, for the irrigation of agricultural lands, for mining and manufacturing purposes, or for drainage, as authorized in section 7 of article XVI of the state constitution;

(b) A pipeline company as authorized in article 5 of this title and sections 7-43-102, 34-48-105, 34-48-111, 38-1-101.5, 38-1-101.7, 38-2-101, 38-4-102, and 38-4-107, C.R.S.;

(c) A cemetery company organized pursuant to section 7-47-101, C.R.S., as authorized in section 7-47-102, C.R.S.;

(d) A cemetery authority, as defined in section 6-24-101 (3), as authorized in section 6-24-104;

(e) A public utility as authorized in section 32-12-125, C.R.S.;

(f) An owner or agent of an owner of coal lands lying on two or more sides of the property of another as authorized in section 34-31-101, C.R.S.;

(g) A person who requires a right-of-way or property in order to bring water or air into a mine or convey tailings and wastes from a mining operation, construct or maintain a flume, ditch, pipeline, tram, tramway, or pack trail over or through mining claims, or follow a mineral-bearing vein or lode into the property of another person pursuant to an established right to do so as authorized in sections 34-48-101, 34-48-105, 34-48-107, 34-48-110, and 34-48-111, C.R.S.;

(h) A natural gas public utility, as defined in section 34-64-102 (3), C.R.S., as authorized in section 34-64-103, C.R.S.;

(i) A person who owns a water right or conditional water right as authorized in article 86 of title 37, C.R.S.;

(j) A person who needs to create or operate a water storage facility in order to realize the person's right to appropriate water as authorized in section 37-87-101, C.R.S.;

(k) A person who, under general laws or special charter, requires and is entitled to private property of another for private use, private ways of necessity, or for reservoirs, drains, flumes, or ditches on or across the lands of others for agricultural, mining, milling, domestic, or sanitary purposes as authorized in section 38-1-102;

(l) A corporation formed for the purpose of constructing a road, ditch, reservoir, pipeline, bridge, ferry, tunnel, telegraph line, railroad line, electric line, electric plant, telephone line, or telephone plant as authorized in section 38-2-101;

(m) Landowners who wish to construct a drain to carry off surplus water as authorized in section 38-2-103;

(n) A mineral landowner who needs to construct a connecting railroad spur over another landowner's property as authorized in section 38-2-104;

(o) A tunnel company as authorized in sections 38-2-101, 38-4-101, 38-4-107, and 38-4-110;

(p) An electric power company as authorized in sections 38-2-101, 38-4-101, and 38-4-107;

(q) A tramway company as authorized in sections 38-4-104 and 38-4-107;

(r) A telegraph, telephone, electric light power, gas, or pipeline company as authorized in sections 38-2-101 and 38-5-105 and limited by section 38-5-108; and

(s) A person, company, corporation, or association that has been granted an electric railroad franchise as authorized in section 40-24-102, C.R.S.









Article 2 - Specific Grants of Power

§ 38-2-101. Who may condemn real estate, rights-of-way, or other rights - additional requirements for private toll roads and toll highways

(1) If any corporation formed for the purpose of constructing a road, ditch, reservoir, pipeline, bridge, ferry, tunnel, telegraph line, railroad line, electric line, electric plant, telephone line, or telephone plant is unable to agree with the owner for the purchase of any real estate or right-of-way or easement or other right necessary or required for the purpose of any such corporation for transacting its business or for any lawful purpose connected with the operations of the company, the corporation may acquire title to such real estate or right-of-way or easement or other right in the manner provided by law for the condemnation of real estate or right-of-way. Any ditch, reservoir, or pipeline company, in the same manner, may condemn and acquire the right to take and use any water not previously appropriated.

(2) Notwithstanding the provisions of subsection (1) of this section, a toll road or toll highway company may not condemn real estate or right-of-way, but the department of transportation may exercise, subject to the conditions and limitations set forth in sections 7-45-104 and 43-1-1202 (1)(f), C.R.S., the power of eminent domain for purposes of acquiring property and rights-of-way necessary for the completion of a toll road or toll highway open to the public that is incorporated into the comprehensive statewide transportation plan prepared pursuant to section 43-1-1103 (5), C.R.S., and is being undertaken as a public-private initiative between the department and the company. Such a toll road or toll highway company shall provide written notice of its intent to construct a toll road or toll highway as required by section 7-45-108 (2), C.R.S.

(3) Nothing in this section shall be construed to authorize any toll road or toll highway company to construct a toll road or toll highway through, in, upon, under, or over any street or alley of any city, incorporated town, county, or city and county without first obtaining the consent of the municipal or county authorities having power to give the consent of the city, incorporated town, county, or city and county.

(4) (a) A political subdivision may levy a tax, fee, or charge on a toll road or toll highway company for any right or privilege of constructing or operating a toll road or toll highway such as a street or public highway construction permit fee or an impact fee or other similar development charge designed to fund expenditures by the political subdivision on capital facilities needed to serve the toll road or toll highway, but shall only levy a construction permit fee to the extent that the permit fee applies to all persons seeking a construction permit.

(b) All permit fees, impact fees, or other similar development charges levied by a political subdivision on a toll road or toll highway company constructing or operating a toll road or toll highway shall be no greater than necessary to defray the costs directly incurred by the political subdivision in providing services, and, in the case of impact fees or other development charges, shall be no greater than necessary to defray impacts directly related to the toll road or toll highway. The fees and charges shall also be reasonably related in time to the incurrence of the impacts or costs. In any controversy concerning the appropriateness of a fee or charge, the political subdivision shall have the burden of proving that the fee or charge is no greater than necessary to defray the direct impacts or costs incurred by the political subdivision. All costs of construction shall be borne by the toll road or toll highway company constructing or operating the toll road or toll highway.

(5) As used in this section, unless the context otherwise requires:

(a) (Deleted by amendment, L. 2008, p. 1712, § 9, effective June 2, 2008.)

(b) "Toll road or toll highway" shall have the meaning set forth in section 7-45-102 (8), C.R.S.

(c) "Toll road or toll highway company" shall have the meaning set forth in section 7-45-102 (9), C.R.S.



§ 38-2-102. Entering lands to survey - liability

Any corporation formed for the purpose of constructing a road, ditch, tunnel, or railroad may cause such examination and survey as may be necessary to the selection of the most advantageous route and, for such purpose, by its officers, agents, or servants may enter upon the lands of any person or corporation, but subject to liability for all actual damages which are occasioned thereby.



§ 38-2-103. Proceedings to drain

Whenever the owners of any parcels of land desire to construct a drain for the purpose of carrying off surplus water and they cannot agree among themselves or with the parties who own land below, through which it is expedient to carry the drain in order to reach a natural waterway, then proceedings may be had in the same manner as in cases of eminent domain affecting irrigation works of diversion. The rights-of-way for such drains shall be regarded as equal to those for irrigation canals.



§ 38-2-104. Mineral landowner may construct connecting railway spur

It is lawful for the owner of any coal or other mineral lands, not contiguous to any railroad in this state, desiring to connect such lands with any railroad by means of a connecting railway spur, not to exceed fifteen miles in length, to construct and operate such connecting railway spur across any other lands lying intermediate between such coal or other mineral lands and any railroad with which such connection may be desired. In case the owner of such coal or other mineral lands is unable to agree with the owner of such intermediate lands for the purchase of any necessary rights-of-way across such intermediate lands for the purpose of constructing and operating such connecting railway spur as to the purchase price on such rights-of-way, then the owner of such coal or other mineral lands may exercise the right of eminent domain and condemn any rights-of-way across such intermediate lands necessary to make such connection and to construct and operate such connecting railway spur, and it may acquire title to such rights-of-way in the manner provided by law for the condemnation of lands for rights-of-way by railroad companies. All the laws of this state relating to the manner of exercising the right of eminent domain by railroad companies are hereby made applicable to such proceedings.



§ 38-2-105. Higher education governing boards have right of eminent domain

The regents of the university of Colorado, the board of governors of the Colorado state university system for Colorado state university and Colorado state university - Pueblo, the board of trustees for Fort Lewis college, the board of trustees of the Colorado school of mines, the board of trustees for the university of northern Colorado, the board of trustees for Adams state university, the board of trustees for Colorado Mesa university, the board of trustees for Western state Colorado university, and the board of trustees for Metropolitan state university of Denver have the power to acquire real property, which they may deem necessary, by the exercise of eminent domain through condemnation proceedings in accordance with law.






Article 3 - Condemnation of Public Lands

§ 38-3-101. Condemning public land - petition

Whenever any corporation authorized to appropriate for a public use by the exercise of the right of eminent domain lands, rights-of-way, or other rights or easements in lands requires, needs, or desires to appropriate lands, rights-of-way, or other rights or easements in lands which belong to the United States, the state of Colorado, or any other state or sovereignty, such corporation, for the purpose of having such lands, rights-of-way, or other rights or easements appropriated to such use and for determining the compensation to be paid to such owner therefor, may present a petition to the district court in each of the counties in which such lands, or any part thereof, are located, describing the desired property, giving the name of the owner thereof, and stating by whom and for what purpose it is proposed to be appropriated and that it is needed and required by the petitioner for the public use to which it is proposed to devote the same, and praying that such court appropriate such property to its use and determine the compensation to be paid to the owner therefor.



§ 38-3-102. Notice - service - publication

The court shall fix a time for the first hearing upon said petition. Notice directed to such owner of the filing of the petition and its object and containing a description of the property and of the time and place of the first hearing shall be published by such corporation in one or more newspapers of general circulation in the state of Colorado once a week for six weeks prior to the time set for the first hearing. At least two weeks before the time set for the first hearing, a copy of said notice shall be served on any party who is in actual possession of the land, and, in case the state is the owner, on the attorney general, and, in case the United States is the owner, on the United States attorney for the district in which the land or any part thereof is situated. The copy of such notice shall be deemed to have been sufficiently served if delivered during the usual hours of business at the residence of the party in possession or at the office of the attorney general or the United States attorney, as the case may be.



§ 38-3-103. Hearing - findings filed - published

Upon proof being filed of the publication of such notice and of such personal service where required, the court, at the time and place therein fixed or to which the hearing may be adjourned, shall proceed to hear the allegations and proofs of all persons interested which touch the matters committed to it, and it shall regulate the order of proof as it may deem best. The testimony taken by it shall be under oath. The court shall determine the truth of the matters alleged and set forth in the petition and also the compensation to be paid to such owner for the lands, rights-of-way, or other rights or easements in lands to be appropriated. In the event that the petitioner has theretofore taken possession of such lands, rights-of-way, or other rights or easements in lands, the value thereof shall be determined without considering the value of any improvements that may have been constructed by such corporation and as of the date when such corporation took possession. The court shall file among its records its findings in writing and shall give notice to the petitioner that its findings have been filed. The petitioner shall cause a notice to be published in one or more newspapers of general circulation in the state of Colorado once a week for two weeks, setting forth that the findings of the court have been filed and stating the amount of the compensation fixed by the court. If the owner has appeared in said proceeding by attorney, a copy of said notice shall be served prior to the last publication of said notice upon the attorney so appearing.



§ 38-3-104. Order - copy recorded

In case no appeal is taken within thirty days after the last publication of notice that the findings of the court have been filed, the court, upon the payment by the petitioner to the clerk of such court of the compensation fixed by the court and upon motion of the petitioner, shall enter an order appropriating the lands, rights-of-way, or other rights or easements in lands, as the case may be, to the petitioner. Thereafter, the same shall be the property of the petitioner, and a certified copy of the order may be filed for record with the county clerk and recorder of the county in which such lands, rights-of-way, or other rights or easements in lands are located. Such record shall be notice, and a certified copy of such record shall be evidence of the title and rights of the petitioner as therein set forth. The clerk of said court shall notify the owner of the property of the payment of the compensation fixed by the court and shall pay the same to such owner on demand.



§ 38-3-105. Judgment - appellate review

Upon the payment into court of the compensation assessed, the court shall give judgment appropriating the lands, rights-of-way, or other rights or easements in lands, as the case may be, to the petitioner, and thereafter the same shall be the property of the petitioner. Either party to the action may appeal from the judgment in like manner and with like effect as in ordinary condemnation cases. Such appeal shall not stay the proceedings so as to prevent the petitioner from taking such lands into its possession and using them for the purposes of the petitioner or from proceeding to exercise the rights-of-way or other rights or easements appropriated.






Article 4 - Rights-of-Way: Designated Common Carriers

§ 38-4-101. Tunnel companies

Any foreign or domestic corporation organized or chartered for the purpose, among other things, of carrying, transmitting, or delivering ores, minerals, or other property for hire by means of a tunnel shall have the right-of-way for the construction, operation, and maintenance of any such tunnel of sufficient size and dimensions for such purpose through or over any patented or unpatented mines, mining claims, or other lands without the consent of the owner thereof, if such right-of-way is necessary to reach the place to or from which it is proposed to carry such ores, minerals, or other property.



§ 38-4-102. Pipeline companies

Any foreign or domestic corporation organized or chartered for the purpose, among other things, of conducting or maintaining a pipeline for the transmission of power, water, air, or gas for hire to any mine or mining claim or for any manufacturing, milling, mining, or public purpose shall have the right-of-way for the construction, operation, and maintenance of such pipeline for such purpose through any lands without the consent of the owner thereof, if such right-of-way is necessary for the purpose for which said pipeline is used.



§ 38-4-103. Electric power companies

Any foreign or domestic corporation organized or chartered for the purpose, among other things, of conducting and maintaining electric power transmission lines for providing power or light by means of electricity for hire shall have a right-of-way for the construction, operation, and maintenance of such electric power transmission lines through any patented or unpatented mine or mining claim or other land without the consent of the owner thereof, if such right-of-way is necessary for the purposes proposed.



§ 38-4-104. Tramway companies

Any foreign or domestic corporation organized or chartered for the purposes, among other things, of conducting and maintaining for hire an aerial tramway for transporting ores, minerals, waste materials, or other property from any mine or mining claim by means of an aerial tramway shall have the right-of-way for the construction, operation, and maintenance for such tramway and for all necessary towers and supports thereof over and across any intervening mining claims, lands, or premises without the consent of the owner thereof, if such right-of-way is necessary for the purposes proposed.



§ 38-4-105. Common carriers - fees

Any such corporations organized or chartered for any or all of the purposes mentioned in sections 38-4-101 to 38-4-104 shall be deemed common carriers and shall fix and charge only a reasonable and uniform rate to all persons who desire the use of any such tunnel, pipeline, electric power transmission lines, or aerial tramway.



§ 38-4-106. Distance governs rate

In fixing the rate to be charged its patrons, as provided in section 38-4-105, any such transportation tunnel company or aerial tramway company shall take into consideration the distance over which the materials to be transported are carried.



§ 38-4-107. Compensation

Any such corporation shall make due and just compensation for such right-of-way to the owners of the property through which it is proposed to construct, operate, and maintain such tunnel, pipeline, electric transmission lines, or aerial tramway. When the parties cannot agree upon such right-of-way and the amount of compensation to be paid the owner of such property, the same shall be determined in the manner provided by law for the exercise of the right of eminent domain.



§ 38-4-108. Owner entitled to minerals

The owner of any vein, lode, mining claim, or other property over which it is proposed to construct a tunnel, as provided in this article, shall have the right to all ores and minerals taken from such vein or lode at the intersection thereof with such tunnel.



§ 38-4-109. Owner to have access to tunnel

The owner of such vein or lode so intersected shall have the right, at any reasonable time and from time to time, upon application to the superintendent or other managing officer of such tunnel corporation, to enter such tunnel with his surveyors and inspectors for the purpose of inspecting and making a survey of any such vein or lode. The owner of such vein or lode and his employees shall have the right of ingress and egress into and out of said tunnel at all reasonable times.



§ 38-4-110. No right to vein matter acquired

Nothing in this article shall be so construed as to give such tunnel corporation the right to follow any vein or lode without the consent of the owner. When any vein or lode is encountered in driving any such tunnel, such tunnel corporation shall only have the right-of-way to cross such vein or lode at such angle as may be suitable for the convenient operation of the tunnel.



§ 38-4-111. Tunnel company to file map

Any such tunnel corporation desiring to avail itself of the benefit of this article shall file with the county clerk and recorder of the county in which it is proposed to operate a map or survey of the proposed tunnel for which it desires a right-of-way, together with a statement showing the route of the proposed tunnel and the patented or unpatented mining claims or other property through which it is proposed to construct the same, and may file supplementary maps and surveys upon any lawful change of its proposed line of tunnel.



§ 38-4-112. Pipeline company to file map

Any such pipeline corporation desiring to avail itself of the benefit of this article shall file with the county clerk and recorder of the county in which it is proposed to operate a map or survey of the proposed line for which it desires a right-of-way, together with a statement showing the route of the proposed pipeline and the patented or unpatented mining claims or other property through which it is proposed to construct the same, and may file supplementary maps and surveys upon any lawful change of its proposed line.



§ 38-4-113. Power company to file map

Any such electric power transmission corporation desiring to avail itself of the benefit of this article shall file with the county clerk and recorder of the county in which it proposes to operate a map or survey of the proposed lines for which it desires a right-of-way, together with a statement showing the route of the proposed lines and the patented or unpatented mining claims or other property through which it is proposed to construct the same, and may file supplementary maps and surveys upon any lawful change of its proposed lines.



§ 38-4-114. Tramway company to file map

Any such aerial tramway corporation desiring to avail itself of the benefit of this article shall file with the county clerk and recorder of the county in which it is proposed to operate a map or survey of the proposed route for which it desires a right-of-way, together with a statement showing the route of the proposed tramway and the patented or unpatented mining claims or other property over or across which it is proposed to construct the same, and may file supplementary maps and surveys upon any lawful change of its proposed route.



§ 38-4-115. Companies to transport ore - toll

Any such tunnel or aerial tramway corporation, subject to its reasonable regulations, shall accept from the owners of mining properties all ores, waste materials, and other materials loaded in cars and delivered to it along its line of tunnel or aerial tramways for transportation and afford facilities for the handling of the same at such place upon payment to it at the rates established and fixed by such tunnel or aerial tramway corporation.



§ 38-4-116. Companies to furnish power - fees

Any such pipeline corporation or electric power transmission corporation, subject to its reasonable regulations, shall furnish to the owners of mining properties power from said pipelines or electric power transmission lines upon payment to it at the rates established and fixed by such corporation.






Article 5 - Rights-of-Way: Transmission Companies

§ 38-5-101. Use of public highways

Any domestic or foreign electric light power, gas, or pipeline company authorized to do business under the laws of this state or any city or town owning electric power producing or distribution facilities shall have the right to construct, maintain, and operate lines of electric light, wire or power or pipeline along, across, upon, and under any public highway in this state, subject to the provisions of this article. Such lines of electric light, wire or power, or pipeline shall be so constructed and maintained as not to obstruct or hinder the usual travel on such highway.



§ 38-5-102. Right-of-way across state land

Any domestic or foreign electric light power, gas, or pipeline company authorized to do business under the laws of this state, or any city or town owning electric power producing or distribution facilities shall have the right to construct, maintain, and operate lines of electric light wire or power or pipeline and obtain permanent right-of-way therefor over, upon, under, and across all public lands owned by or under the control of the state, upon the payment of such compensation and upon compliance with such reasonable conditions as may be required by the state board of land commissioners.



§ 38-5-103. Power of companies to contract

Such electric light power, gas, or pipeline company, or such city or town shall have power to contract with any person or corporation, the owner of any lands or any franchise, easement, or interest therein over or under which the line of electric light wire power or pipeline is proposed to be laid or created for the right-of-way for the construction, maintenance, and operation of its electric light wires, pipes, poles, regulator stations, substations, or other property and for the erection, maintenance, occupation, and operation of offices at suitable distances for the public accommodation.



§ 38-5-104. Right-of-way across private lands

(1) Such telegraph, telephone, electric light power, gas, or pipeline company or such city or town shall be entitled to the right-of-way over or under the land, property, privileges, rights-of-way, and easements of other persons and corporations and to the right to erect its poles, wires, pipes, regulator stations, substations, systems, and offices upon making just compensation therefor in the manner provided by law. The rights granted by this section and section 38-5-105 to such electric light power, gas, or pipeline companies or to such cities and towns shall not extend to the taking of any portion of the right-of-way of a railroad company, except to the extent of acquiring any necessary easement to cross the same or to serve such railroad company with electric light, power, or gas service. The rights granted by this section and section 38-5-105 to telegraph or telephone companies shall not extend to the taking of any portion of the right-of-way of a railroad company, except to the extent of acquiring any easement which does not materially interfere with the existing use by the railroad company, or except to the extent of acquiring any necessary easement to cross the same or to serve such railroad company with telegraph or telephone service.

(2) If any right-of-way is taken by such telegraph, telephone, electric light power, gas, or pipeline company, city or town over any portion of the right-of-way of a railroad company the taking party shall pay the entire cost of constructing its facilities along such right-of-way, including any expenses incurred by the railroad for inspection and flagging as reasonably necessary to avoid interference with safe operation of the railroad. The taking party shall also bear the entire cost, including the cost of such inspection and flagging, of removing, relocating, altering, or protecting any facility installed on right-of-way so taken if, at any time, such removal, relocation, alteration, or protection becomes reasonably necessary to avoid interference with the railroad company's ability to use its original right-of-way to operate its railroad efficiently and safely and to efficiently and safely serve existing, new, or potential railroad customers. The taking party shall indemnify the railroad company from all losses and expenses resulting from the negligence of the taking party, its successors or contractors, in connection with or related to such right-of-way. The taking party shall have no claim against the railroad for any loss resulting from damage to the taking party's telegraph or telephone facilities resulting from any unforeseen emergencies or acts of God such as derailment, explosions, collisions, or activities reasonably performed in repairing damages caused by such occurrences.



§ 38-5-105. Companies, cities, and towns have eminent domain right

Such telegraph, telephone, electric light power, gas, or pipeline company or such city or town is vested with the power of eminent domain, and authorized to proceed to obtain rights-of-way for poles, wires, pipes, regulator stations, substations, and systems for such purposes by means thereof. Whenever such company or such city or town is unable to secure by deed, contract, or agreement such rights-of-way for such purposes over, under, across, and upon the lands, property, privileges, rights-of-way, or easements of persons or corporations, it shall be lawful for such telegraph, telephone, electric light power, gas, or pipeline company or any city or town owning electric power producing or distribution facilities to acquire such title in the manner now provided by law for the exercise of the right of eminent domain and in the manner as set forth in this article.



§ 38-5-106. Possession pending action

At any time after jurisdiction has been obtained pursuant to section 38-1-103, the petitioner, upon notice to the respondent pursuant to the Colorado rules of civil procedure, may move for an order for immediate possession. Upon such motion and after hearing, the court, by rule in that behalf made, may authorize the petitioner, upon payment into court or to the clerk thereof of the amount determined by the court as probably sufficient to pay the sum that may ultimately be awarded as compensation and damages for the taking, if not in possession to take possession of such right-of-way, and if already in possession to maintain and keep such possession, and in all cases to use and enjoy such right-of-way during the pendency and until the final conclusion of such proceedings, and the court may stay all actions and proceedings against such petitioner on account thereof. Withdrawal from the sum so deposited may be had as provided in section 38-1-105 (6)(b). At such hearing for immediate possession, the court shall hear and dispose of all objections that are raised at that time concerning the motion for immediate possession, the legal sufficiency of the petition, or the regularity of the proceedings in any other respect.



§ 38-5-107. Companies, cities, and towns carrying high voltage - crossings - arbitration

(1) Any person, corporation, or city or town seeking to secure a right-of-way for lines of electric light or for the transmission of electric power for any purpose over, under, or across any right-of-way of any other person, corporation, or city or town for such purposes or seeking to erect or construct its lines of wire under or over the lines of wire already constructed by such other person, corporation, or city or town for any such purposes upon, under, along, or across any public highway or upon, under, along, or across any public lands owned or controlled by the state of Colorado before constructing such lines or wires over, under, or across such rights-of-way or wires of other persons, corporations, or cities or towns, where either of said lines or wires carry a current at an electrical pressure of five thousand volts or more, shall agree with such other persons, corporations, or cities or towns as to the conditions under or upon which such overhead or underneath construction or crossing shall be made, looking to the due protection and safeguard of the wires of the person, corporation, or city or town already having a right-of-way for such wires and looking to the safety of life, health, and property. In case of an inability to agree upon the conditions under or upon which such overhead or underneath crossings shall be made, the person, corporation, or city or town owning and operating or controlling the lines of wires already built or constructed and the person, corporation, or city or town seeking to construct new lines or wires or to make said crossings shall each select a person as an arbitrator, which two persons shall determine said conditions under or upon which such overhead or underneath construction or crossing shall be made. In case of a disagreement in regard thereto by the arbitrators, they shall select a third person to act with them, and the decision made by any two of said arbitrators shall be final and binding upon the person, corporation, or city or town so seeking to make or construct the crossings, who shall construct the crossings in a manner determined by such arbitrators.

(2) The parties interested, before they make their submission to the arbitrators, shall make and subscribe a written article of agreement in and by which they shall agree to submit the matter as to how said crossings shall be made to the arbitrators named, and will abide by their award. Said award shall be in writing, and a copy thereof delivered to each of the parties interested. Such conditions for protection at said crossings shall be established at the sole expense of the person, corporation, or city or town seeking the right-of-way for such overhead or underneath construction or crossings. Nothing in this article shall affect the right of any person, corporation, or city or town to make such crossings where the lines or wires of neither of the parties concerned carry a current at an electrical pressure of less than five thousand volts.



§ 38-5-108. Consent necessary to use of streets

Nothing in this article shall be construed to authorize any person, partnership, association, corporation, or city or town to erect any poles, construct any electric light power line, or pipeline, or extend any wires or lines along, through, in, upon, under, or over any streets or alleys of any city or incorporated town without first obtaining the consent of the municipal authorities having power to give the consent of such city or incorporated town.






Article 5.5 - Rights-of-Way: Telecommunications Providers

§ 38-5.5-101. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The passage of House Bill 95-1335, enacted at the first regular session of the sixtieth general assembly, established a policy within the state to encourage competition among the various telecommunications providers, to reduce the barriers to entry for those providers, to authorize and encourage competition within the local exchange telecommunications market, and to ensure that all consumers benefit from such competition and expansion.

(b) The stated goals of House Bill 95-1335 were that all citizens have access to a wider range of telecommunications services at rates that are reasonably comparable within the state, that basic service be available and affordable to all citizens, and that universal access to advanced telecommunications services would be available to all consumers. Such goals are essential to the economic and social well-being of the citizens of Colorado and can be accomplished only if telecommunications providers are allowed to develop ubiquitous, seamless, statewide telecommunications networks. To require telecommunications companies to seek authority from every political subdivision within the state to conduct business is unreasonable, impractical, and unduly burdensome. In addition, the general assembly further finds and declares that since the public rights-of-way are dedicated to and held on a nonproprietary basis in trust for the use of the public, their use by telecommunications companies is consistent with such policy and appropriate for the public good.

(2) The general assembly further finds, determines, and declares that nothing in this article shall be construed to alter or diminish the authority of political subdivisions of the state to lawfully exercise their police powers with respect to activities of telecommunications providers within their boundaries, and, subject to such reservation of authority, that:

(a) The construction, maintenance, operation, oversight, and regulation of telecommunications providers and their facilities is a matter of statewide concern and interest;

(b) Telecommunications providers operating under the authority of the federal communications commission or the Colorado public utilities commission pursuant to article 15 of title 40, C.R.S., require no additional authorization or franchise by any municipality or other political subdivision of the state to conduct business within a given geographic area and that no such political subdivision has jurisdiction to regulate telecommunications providers based upon the content, nature, or type of telecommunications service or signal they provide except to the extent granted by federal or state legislation;

(c) Telecommunications providers have a right to occupy and utilize the public rights-of-way for the efficient conduct of their business;

(d) Access to rights-of-way and oversight of that access must be competitively neutral, and no telecommunications provider should enjoy any competitive advantage or suffer a competitive disadvantage by virtue of a selective or discriminatory exercise of the police power by a local government.



§ 38-5.5-102. Definitions

As used in this article 5.5, unless the context otherwise requires:

(1) "Broadband" or "broadband service" has the same meaning as set forth in 7 U.S.C. sec. 950bb (b)(1) as of August 6, 2014, and includes "cable service", as defined in 47 U.S.C. sec. 522 (6) as of August 6, 2014.

(2) "Broadband facility" means any infrastructure used to deliver broadband service or for the provision of broadband service.

(3) "Broadband provider" means a person that provides broadband service, and includes a "cable operator", as defined in 47 U.S.C. sec. 522 (5) as of August 6, 2014.

(4) "Collocation" has the same meaning as set forth in section 29-27-402 (3).

(5) "Political subdivision" or "local government entity" means a county; city and county; city; town; service authority; school district; local improvement district; law enforcement authority; water, sanitation, fire protection, metropolitan, irrigation, drainage, or other special district; or any other kind of municipal, quasi-municipal, or public corporation organized pursuant to law.

(6) "Public highway" or "highway" for purposes of this article 5.5 includes all roads, streets, and alleys and all other dedicated rights-of-way and utility easements of the state or any of its political subdivisions, whether located within the boundaries of a political subdivision or otherwise.

(7) "Small cell facility" has the same meaning as set forth in section 29-27-402 (4).

(8) "Small cell network" has the same meaning as set forth in section 29-27-402 (5).

(9) "Telecommunications provider" means a person that provides telecommunications service, as defined in section 40-15-102 (29), with the exception of cable services as defined by section 602 (5) of the federal "Cable Communications Policy Act of 1984", 47 U.S.C. sec. 522 (6), pursuant to authority granted by the public utilities commission of this state or by the federal communications commission. "Telecommunications provider" does not mean a person or business using antennas, support towers, equipment, and buildings used to transmit high power over-the-air broadcast of AM and FM radio, VHF and UHF television, and advanced television services, including high definition television. The term "telecommunications provider" is synonymous with "telecommunication provider".



§ 38-5.5-103. Use of public highways - discrimination prohibited - content regulation prohibited

(1) (a) Any domestic or foreign telecommunications provider or broadband provider authorized to do business under the laws of this state has the right to construct, maintain, and operate conduit, cable, switches, and related appurtenances and facilities, and communications and broadband facilities, including small cell facilities and small cell networks, along, across, upon, above, and under any public highway in this state, subject to this article 5.5 and article 1.5 of title 9.

(b) The construction, maintenance, operation, and regulation of the facilities described in subsection (1)(a) of this section, including the right to occupy and utilize the public rights-of-way, by telecommunications providers and broadband providers are matters of statewide concern. The facilities shall be constructed and maintained so as not to obstruct or hinder the usual travel on a highway.

(2) A political subdivision shall not discriminate among or grant a preference to competing telecommunications providers or broadband providers in the issuance of permits or the passage of any ordinance for the use of its rights-of-way, nor create or erect any unreasonable requirements for entry to the rights-of-way for the providers.

(3) A political subdivision shall not regulate a telecommunications provider or a broadband provider based upon the content or type of signals that are carried or capable of being carried over the provider's facilities; except that nothing in this subsection (3) prevents regulation by a political subdivision when the authority to regulate has been granted to the political subdivision under federal law.



§ 38-5.5-104. Right-of-way across state land

Any domestic or foreign telecommunications provider or broadband provider authorized to do business under the laws of this state has the right to construct, maintain, and operate lines of communication, switches, and related facilities, and communications and broadband facilities, including small cell facilities and small cell networks, and obtain a permanent right-of-way for the facilities over, upon, under, and across all public lands owned by or under the control of the state, upon the payment of just compensation and upon compliance with reasonable conditions as the state board of land commissioners may require.



§ 38-5.5-104.5. Use of local government entity structures

(1) Except as provided in subsection (2) of this section and subject to the requirements and limitations of this article 5.5, sections 29-27-403 and 29-27-404, and a local government entity's police powers, a telecommunications provider or a broadband provider has the right to locate or collocate small cell facilities or small cell networks on the light poles, light standards, traffic signals, or utility poles in the rights-of-way owned by the local government entity; except that, a small cell facility or a small cell network shall not be located or mounted on any apparatus, pole, or signal with tolling collection or enforcement equipment attached.

(2) If, at any time, the construction, installation, operation, or maintenance of a small cell facility on a local government entity's light pole, light standard, traffic signal, or utility pole fails to comply with applicable law, the local government entity, by providing the telecommunications provider or the broadband provider notice and a reasonable opportunity to cure the noncompliance, may:

(a) Cause the attachment on the affected structure to be removed; and

(b) Prohibit future, noncompliant use of the light pole, light standard, traffic signal, or utility pole.

(3) (a) Except as provided in subsections (3)(b) and (3)(c) of this section, a local government entity shall not impose any fee or require any application or permit for the installation, placement, operation, maintenance, or replacement of micro wireless facilities that are suspended on cable operator-owned cables or lines that are strung between existing utility poles in compliance with national safety codes.

(b) A local government entity with a municipal or county code that requires an application or permit for the installation of micro wireless facilities may, but is not required to, continue the application or permit requirement subsequent to the effective date of this section.

(c) A local government entity may require a single-use right-of-way permit if the installation, placement, operation, maintenance, or replacement of micro wireless facilities:

(I) Involves working within a highway travel lane or requires the closure of a highway travel lane;

(II) Disturbs the pavement or a shoulder, roadway, or ditch line;

(III) Includes placement on limited access rights-of-way; or

(IV) Requires any specific precautions to ensure the safety of the traveling public; the protection of public infrastructure; or the operation of public infrastructure; and such activities either were not authorized in, or will be conducted in a time, place, or manner that is inconsistent with, the approval terms of the existing permit for the facility or structure upon which the micro wireless facility is attached.



§ 38-5.5-105. Power of companies to contract

Any domestic or foreign telecommunications provider or broadband provider has the power to contract with any individual; corporation; or the owner of any lands, franchise, easement, or interest therein over or under which the provider's conduits; cable; switches; communications or broadband facilities, including small cell facilities and small cell networks; or related appurtenances and facilities are proposed to be laid or created for the right-of-way for the construction, maintenance, and operation of the facilities or for the erection, maintenance, occupation, and operation of offices at suitable distances for the public accommodation.



§ 38-5.5-106. Consent necessary for use of streets

(1) (a) This article 5.5 does not authorize any telecommunications provider or broadband provider to erect, within a political subdivision, any poles or construct any communications or broadband facilities, including small cell facilities and small cell networks; conduit; cable; switch; or related appurtenances and facilities along, through, in, upon, under, or over any public highway without first obtaining the consent of the authorities having power to give the consent of the political subdivision.

(b) A telecommunications provider or broadband provider that, on or before July 1, 2017, either has obtained consent of the political subdivision having power to give consent or is lawfully occupying a public highway in a political subdivision need not apply for additional or continued consent of the political subdivision under this section.

(c) Notwithstanding any other provision of law, a political subdivision's consent given to a telecommunications provider or a broadband provider to erect or construct any poles, or to locate or collocate communications and broadband facilities on vertical structures in a right-of-way, does not extend to the location of new facilities or to the erection or construction of new poles in a right-of-way not specifically referenced in the grant of consent.

(2) (a) The consent of a political subdivision for the use of a public highway within its jurisdiction shall be based upon a lawful exercise of its police power and shall not be unreasonably withheld.

(b) A political subdivision shall not create any preference or disadvantage through the granting or withholding of its consent. A political subdivision's decision that a vertical structure in the right-of-way, including a vertical structure owned by a municipality, lacks space or load capacity for communications or broadband facilities, or that the number of additional vertical structures in the rights-of-way should be reasonably limited, consistent with protection of public health, safety, and welfare, does not create a preference for or disadvantage any telecommunications provider or broadband provider, provided that such decision does not have the effect of prohibiting a provider's ability to provide service within the service area of the proposed facility.



§ 38-5.5-107. Permissible taxes, fees, and charges

(1) (a) No political subdivision shall levy a tax, fee, or charge for any right or privilege of engaging in a business or for use of a public highway other than:

(I) A license fee or tax authorized under section 31-15-501 (1)(c), C.R.S., or article XX of the state constitution; and

(II) A street or public highway construction permit fee, to the extent that such permit fee applies to all persons seeking a construction permit.

(b) All fees and charges levied by a political subdivision shall be reasonably related to the costs directly incurred by the political subdivision in providing services relating to the granting or administration of permits. Such fees and charges also shall be reasonably related in time to the occurrence of such costs. In any controversy concerning the appropriateness of a fee or charge, the political subdivision shall have the burden of proving that the fee or charge is reasonably related to the direct costs incurred by the political subdivision. All costs of construction shall be borne by the telecommunications provider or broadband provider.

(2) (a) Any tax, fee, or charge imposed by a political subdivision shall be competitively neutral among telecommunications providers and broadband providers.

(b) Nothing in this article or in article 32 of title 31, C.R.S., shall invalidate a tax or fee imposed if such tax or fee cannot legally be imposed upon another telecommunications provider, broadband provider, or service because of the requirements of state or federal law or because such other provider is exempt from taxation or lacks a taxable nexus with the political subdivision imposing the tax or fee.

(c) If a political subdivision imposes a tax on a telecommunications provider or broadband provider and such tax does not apply to other providers of comparable telecommunications services or broadband services due to the language of the ordinance or resolution that imposes the tax, then the governing body of the political subdivision shall take one of the following two courses of action:

(I) If it can do so without violating the election requirements of section 20 of article X of the state constitution, the governing body shall amend the ordinance or resolution that imposes the tax so as to extend the tax to providers of comparable telecommunications services or broadband services; or

(II) If an election is required under section 20 of article X of the state constitution, the governing body shall cause an election to be held in accordance with said section 20 to authorize the extension of the tax to providers of comparable telecommunications services or broadband services. If the extension of the tax is not approved by the voters at such election, then the existing tax shall no longer apply to the providers that had been subject to the tax immediately before the election.

(3) Taxes, fees, and charges imposed shall not be collected through the provision of in-kind services by telecommunications providers or broadband providers, nor shall any political subdivision require the provision of in-kind services as a condition of consent to use a highway.

(4) The terms of all agreements between political subdivisions and telecommunications providers or broadband providers regarding use of highways shall be matters of public record and shall be made available upon request pursuant to article 72 of title 24, C.R.S.

(5) Nothing in this section affects the manner in which the property tax administrator values a public utility under article 4 of title 39, C.R.S.

(6) Nothing in this article affects the ability of a political subdivision to require and grant a cable franchise to a cable operator seeking to provide cable television service within the political subdivision and to obtain any consideration or impose any conditions in a cable franchise, unless otherwise prohibited by federal law.

(7) As used in this section, "public highway" or "highway" as otherwise defined in section 38-5.5-102 (6) does not include excess and remainder rights-of-way under the department of transportation's jurisdiction.



§ 38-5.5-108. Pole attachment agreements - limitations on required payments

(1) Neither a local government entity nor a municipally owned utility shall request or receive from a telecommunications provider, broadband provider, or cable television provider, as defined in section 602 (5) of the federal "Cable Communications Policy Act of 1984", in exchange for permission to attach small cell facilities, broadband devices, or telecommunications devices to poles or structures in a right-of-way, any payment in excess of the amount that would be authorized if the local government entity or municipally owned utility were regulated pursuant to 47 U.S.C. sec. 224, as amended.

(2) A municipality shall not request or receive from a telecommunications provider or a broadband provider, in exchange for or as a condition upon a grant of permission to attach telecommunications or broadband devices to poles, any in-kind payment.



§ 38-5.5-109. Notice of trenching - permitted access

(1) (a) The state or a political subdivision shall provide notice on a competitively neutral basis to broadband providers of any utility trenching project that it conducts, but notice is not required for emergency repair projects. The state or political subdivision shall provide the notice a minimum of ten business days prior to the start of the project involving trenching.

(b) The department of transportation shall maintain a public list of all broadband providers that would like to receive notice of a utility trenching project and the providers' addresses on the website it maintains. To be eligible to receive notice under paragraph (a) of this subsection (1), a broadband provider must request the department of transportation to be included in the department list. A political subdivision may rely on the department list when making its notifications, and such notifications may be made by electronic mail.

(2) (a) For any trenching project conducted by the state or a political subdivision, the state or political subdivision shall allow joint trenching by broadband providers on a nonexclusive and nondiscriminatory basis for the placement of broadband facilities, except as set forth in paragraph (b) of this subsection (2). This subsection (2) does not limit the ability of the state, political subdivision, or any private entity to share the costs of construction related to the trenching project with the broadband provider.

(b) The state or a political subdivision may deny joint trenching by broadband providers if the joint trenching will hinder or obstruct highway safety or the construction, maintenance, operations, or related regulation of highway facilities or if it is not feasible because it will delay the repair or construction of a political subdivision's water, wastewater, electricity, or gas line or because collocation with a political subdivision's water, wastewater, electricity, or gas line will hinder or obstruct the maintenance or operations of a political subdivision's water, wastewater, electricity, or gas facilities.

(3) (a) Nothing in this section is intended to preempt or otherwise replace requirements for joint trenching that may be imposed by a political subdivision.

(b) Nothing in this section requires a private entity undertaking a trenching project to allow a broadband provider to participate in the trenching project.

(c) Any provision in this section that conflicts with federal law is unenforceable.

(d) Nothing in this section shall be construed to prevent or delay commencement or progress of a construction, maintenance, or trenching project.

(4) As used in this section, "trenching" means a construction project in which a highway right-of-way surface is opened or removed for the purpose of laying or installing conduit, fiber, or similar infrastructure in excess of one mile in length. "Trenching" does not mean any other activity or project for the construction or maintenance, including drainage or culvert work, of a highway facility.






Article 6 - Proceedings by Cities and Towns

Part 1 - Condemnation of Property

§ 38-6-101. Power of towns and cities

Whenever, in a town, city, or city and county, the council thereof or other municipal board having authority by charter or statute passes a resolution or ordinance to establish, construct, extend, open, widen, or alter any street, lane, avenue, boulevard, park, playground, parkway, pleasure way, public square, market, viaduct, bridge, sewer, tunnel, or subway or to build, acquire, construct, or establish any public building or any other public work or public improvement, said town, city, or city and county shall have the right to take, damage, condemn, or appropriate by right of eminent domain such private property as may be required in the manner provided for in this part 1; but, except as specifically authorized by law, no incorporated town shall exercise the power of eminent domain over property outside the town boundaries. In any case where such special benefits are not to be assessed by commissioners as provided in section 38-6-107 against the real estate specially benefited, the said town, city, or city and county may follow the procedure set forth in this part 1 or the procedure set forth in article 1 of this title.



§ 38-6-102. Petition

The attorney for said city or city and county, in the name of such city or city and county, shall apply to the district court of the district in which said city or city and county is situated, by petition, which petition shall state the general nature of the improvement proposed to be established or made, a correct description of the property required, and the name of the owner of said property as shown on the records of the county clerk and recorder of the county or city and county in which said property is situated. Said petition shall pray for the appointment of three disinterested commissioners, freeholders of real estate in and residents of said city or city and county, to appraise and award the damages which said owner may sustain by reason of the appropriation and condemnation of such property by the city or city and county and to perform such other duties as are in this part 1 enumerated.



§ 38-6-103. Defendants - guardian ad litem

The owners of all property sought to be condemned for the proposed improvement shall be made parties defendant. It shall not be necessary to make any person a defendant unless such person has some title thereto of record in the office of the county clerk and recorder of the county or city and county in which said property is situated. If the proceeding seeks to affect land owned by an infant or a mentally incompetent person, the legal guardian or conservator of such person shall be made a party defendant. If such person has no legal guardian, the district court shall have the power to appoint a guardian ad litem to represent such person.



§ 38-6-104. Judge to set hearing - summons - service - publication

Upon the filing of the petition, said court shall fix a date for hearing said petition, and the attorney for the petitioner shall prepare and issue a summons, directed to the defendants, notifying them of the date fixed by the court for the hearing. Jurisdiction of said defendants shall be obtained by causing the summons to be served on the defendants in like manner as is provided by the laws of this state for the service of summons in civil actions, except as otherwise provided in this section. The date for the hearing of the petition shall not be less than ten days after the date of the service of the summons. In case any defendant does not reside in said city or city and county or is a foreign corporation or in case the attorney for the petitioner files an affidavit that he has endeavored to find such person in such city or city and county, for the purpose of causing the person to be served, and that after reasonable effort he has been unable to find said person in said city or city and county, the petitioner may cause the summons to be published for three consecutive times in any daily or weekly newspaper published in said city or city and county. The date for the hearing of said petition shall not be less than ten days after the date of the last publication of said summons.



§ 38-6-105. Answer - hearing - commissioners

Any defendant has the right to appear in the proceeding and file an answer, in writing, with the clerk of the court, at any time prior to the date fixed for the hearing of the petition but not thereafter, in which answer said defendant shall set forth such legal objections as he may have to the condemnation or appropriation of any property owned by him or to the prosecution of said proceeding. At the time set for the hearing of said petition or such time to which the hearing may have been continued by the court, the court shall proceed to hear any objections raised by the answer, if any there be. The court has no power to inquire into the necessity of exercising the power of eminent domain for the purpose proposed, nor into the necessity of making the proposed improvement, nor into the necessity of taking the particular property described in the petition. If the court finds that the petitioner has the right to prosecute said proceeding and such objections as may have been filed are overruled, the court shall appoint three disinterested commissioners in condemnation, freeholders of real estate in said city or city and county and residents thereof, who shall have the powers and duties provided in this part 1. No person shall be disqualified to act as a commissioner by reason of the fact that he may own either the fee or other interest in or to property that might be assessed a special benefit on account of the proposed improvement.



§ 38-6-106. Commissioners - oaths - hearing

The commissioners, before entering upon the duties of their office, shall take an oath to faithfully, promptly, and impartially discharge their duties as such commissioners. Any commissioner may administer oaths to witnesses produced before him. The commissioners may issue subpoenas and compel witnesses to attend and testify, may adjourn and hold meetings, and shall hear such proofs as may be presented to them.



§ 38-6-107. Assessment of damages - lien - fund

It is the duty of the commissioners to estimate, fix, and determine the fair and actual cash market value of all property proposed to be taken for the improvement, without reference to the projected improvement, and the fair, direct, and actual damage caused on account of said improvement to other property not taken for the improvement. The commissioners shall provide for the payment of the total amount of their awards for land taken and damaged, in all cases where the resolution or ordinance authorizing the improvement so provides, by assessing against the owners of all real estate which, in their opinion, will be specially benefited by the proposed improvement the amounts of said benefit as special assessments, and such commissioners shall assess the balance required to make said total amount as a general assessment against the petitioning city or city and county. Such special benefits shall be assessed against the owners of each lot or parcel of property that is, in the opinion of said commissioners, specially benefited by said improvement, which said special benefits shall be a lien on the property so charged, and shall be collected as provided by the charter or ordinance of said city or city and county, and when so collected shall be paid into the treasury of said city or city and county as a separate fund, to be used for the payment of the awards and damages.



§ 38-6-108. Commissioners' report

The commissioners shall make, subscribe, and file with the clerk of the court in which such proceedings are had a report of their awards and assessments, in which all property assessed shall be described with convenient certainty and accuracy. In said report, the awards and damages allowed to each owner and the benefits assessed against each parcel of land shall be separately stated.



§ 38-6-109. Cost assessed against block

In all cases where the proposed improvement is the opening, widening, establishing, or extension of a public alley, the cost thereof shall be assessed against the property in the particular block in which said alley is situated, according to the benefits to be received therefrom, and against none other.



§ 38-6-110. Property need not be in city limits

In all proceedings under this part 1, the petitioner has the right to take or condemn separate parcels of land. Such parcels of land need not be adjoining or contiguous to each other. In all cases where a proceeding is brought to condemn, appropriate, or acquire land for boulevard, parkway, or park purposes, such land or any part thereof may be situated beyond or without the corporate limits of said city or city and county, subject to the limitation imposed by section 31-25-201 (1), C.R.S.



§ 38-6-111. Hearing - notice - publication

After the report of said commissioners is filed with the clerk of the court, the court shall fix a time for the consideration of said report, and the petitioner shall give written notice to the defendants and all other persons who are the owners of record of property mentioned in said report, whether damaged, appropriated, condemned, or assessed special benefits, of the matters contained in said report and of the time so fixed by the court for the consideration thereof. The notice shall be served in like manner as is provided by the laws of this state for the service of summons in civil actions, except as otherwise provided in this section. Said persons shall be served at least ten days before the time fixed for the consideration of the report by the court. In case any defendant or owner of record of any property damaged, appropriated, condemned, or assessed special benefits does not reside in said city or city and county or is a foreign corporation or in case the attorney for said petitioner files an affidavit that he has endeavored to find such person in said city or city and county, for the purpose of causing said person to be notified, and that after reasonable effort he has been unable to find said person in said city or city and county, the petitioner may cause to be published a notice, of the matters affecting such person contained in said report and of the time fixed for the consideration thereof, for three successive times in some daily or weekly newspaper published in said city or city and county. Said publication shall be in lieu of personal service of said notice on all such persons.



§ 38-6-112. Objections - default - burden of proof - findings - reappraisement

Any person who is the owner of, or who has any interest in, any of the property mentioned in said report, whether appropriated or damaged or against which special benefits have been assessed, may appear, at or before the time fixed by the court for the consideration of said report but not after said time, and file his written objection to said report. Default shall be entered against the owners of all property mentioned in said report who have not filed objections thereto within said time, and the report shall be confirmed by the court as to such persons. At the time fixed by the court for the consideration of said report, the court shall proceed to hear any objections that have been filed, except where a jury trial has been demanded, as provided for in section 38-6-113. Any party interested in said proceeding may introduce such evidence as may tend to establish the right of the matter. The burden of proof to change any finding, award, or assessment of said commissioners shall be upon the person objecting thereto. If it appears to the court that the property of the objector has been appraised by the commissioners at more or less than the fair, actual cash market value thereof, or that the fair, direct, and actual damage to property not taken is greater or less than the amount awarded by the commissioners, or that the property of the objector is assessed a special benefit in an amount greater than it will be actually benefited by the proposed improvement, the court shall so find and shall also find what the proper award or assessment shall be, and judgment shall be rendered accordingly. The court, for good cause shown, may modify, alter, change, annul, or confirm the report of the commissioners, or any part thereof, or may order a new appraisement and assessment as to any of the property affected in the proceeding by the same commissioners or by other commissioners appointed by the court.



§ 38-6-113. Jury trial - motion for new trial - appellate proceedings

(1) At the time fixed for the hearing of the commissioners' report or at any time prior thereto but not after said time, any defendant who owns or is interested in any property actually taken, appropriated, or damaged on account of the proposed improvement and who is dissatisfied with the amount awarded to him by said commissioners may file his demand, in writing, for a trial by a jury of either six or twelve freeholders to appraise and assess the damages which said defendant or person may sustain by reason of the appropriation and condemnation of, or damage to, his property. Any person so demanding a jury, at the time of said demand, shall deposit with the clerk the jury fees for one day's services according to the rate allowed jurors in the district court. The court shall fix an early date for said trial, and on such date the defendants who have made written demands for jury trial within the time provided shall proceed to submit their claims to the jury. Such jury shall be drawn as in civil actions; except that the jurors shall have the qualifications provided in this section.

(2) The court shall proceed in the same manner and with like powers as in other cases, except as otherwise provided in this part 1. At the request of any party to the proceedings, the court shall order that the jury go upon the premises sought to be taken or damaged, in charge of a sworn bailiff and in the company of any other person that the court may order, and examine the premises in person. At the conclusion of the evidence, the matters in controversy may be argued by counsel to the jury, and at the conclusion of the arguments the court shall instruct the jury in writing. The jury shall return a special verdict fixing and determining the damages or compensation to be allowed to each defendant, severally, who has demanded a jury trial, which verdict shall include both the fair, actual cash market value of the land actually taken for the improvement and the direct, fair, and actual damage, if any, caused on account of said improvement to property not taken for the improvement. Any party to the proceeding may move for a new trial in the same manner as in actions at law. The refusal of said court to grant the same may be excepted to and assigned for appeal, but no appeal shall be permitted to stay the improvement sought by the proceeding.



§ 38-6-114. Costs - compensation

The cost of the proceedings shall be paid by the city or city and county. The commissioners shall be allowed a reasonable compensation for their services and expenses, the amount of which shall be fixed by the court.



§ 38-6-115. Amendments - new parties - notice

Amendment to the petition or to any paper or record in the proceedings shall be permitted by the court whenever necessary to a fair hearing and final determination of the questions involved. Should it become necessary at any stage of the proceedings to bring in a new party, the court has the power to make such rule or order in relation thereto as may be deemed reasonable and proper. The court also has the power to make all necessary rules and orders for notice to persons of the pendency of the proceedings.



§ 38-6-116. Decree - copy to city clerk - payments - collection of assessments

After the trial hearings and determination of all objections to said report, the court shall make its judgment and decree, granting the petitioner such title to the property condemned as may be petitioned for and the right to enter upon the same, upon payment of the compensation ascertained. The decree shall describe each parcel of property so condemned and state the owner thereof and shall describe the property against which special assessments have been made and the amounts thereof. When said judgment and decree have been made by the court, the clerk of said court shall make a certified copy thereof and after thirty days deliver the same to the clerk of the city or city and county. Unless other provision is made in the charter of said city or city and county for the payment of said awards, the council, within ninety days after the date of said decree, shall make, by ordinance, the necessary appropriation for the payment of the compensation for the property condemned. The proper officers of said city or city and county shall thereupon issue the warrants of said city or city and county to the respective parties entitled thereto. The council, by ordinance, shall also provide for the collection of such special assessments as have been confirmed by the final decree of the court.



§ 38-6-117. City may dismiss proceedings

The attorney for the city or city and county commencing the proceedings has the right to withdraw said proceedings or to dismiss the same as to one or more of said defendants or as to one or more parcels of land, without prejudice, at any stage of the proceedings, and the petitioner shall pay the costs thereof.



§ 38-6-118. Ownership in controversy - award

If the ownership of any property condemned or damaged is in controversy, the amount awarded in payment of said property or the damage thereto shall be paid into the registry of said court for the use of the successful claimants of said property as their respective interests appear to the court. All disputes as to ownership of property taken or damaged shall be tried to the court.



§ 38-6-119. Possession - award paid

As soon as the amounts awarded for property taken or in payment of damages have been tendered to the parties entitled thereto, respectively, or deposited in the registry of said court for the use of the respective persons entitled to said amounts, the city or city and county may have possession of said premises and may proceed with the proposed improvement. When any controversy concerning ownership has been determined, the clerk of said court shall pay the amounts awarded to said parties.



§ 38-6-120. Review - deposit - possession

Upon the final determination of any proceeding under this part 1, appeal shall lie in every case to bring into review the proceedings therein. If the owner of any property taken or affected appeals, the petitioner may pay into the registry of said court the amount of compensation awarded therefor, for the use of said owner, and shall thereupon be entitled to take possession of and use the property taken or affected the same as if no appeal had been taken. The money so deposited shall remain on deposit until the appeal has been heard and determined. If any owner elects to receive such amount before the determination of such appeal, said appeal shall thereupon be dismissed so far as such owner is concerned.



§ 38-6-121. Lis pendens

In any proceeding brought under this part 1, the petitioner, at the time of filing the petition or at any time thereafter during the pendency of such proceeding, may file with the county clerk and recorder of the county in which the property sought to be condemned is situated a notice of the pendency of the proceeding, containing a general description of the property affected. The filing of such notice shall be constructive notice of the proceeding to any purchaser or encumbrancer of said property. The petitioner shall take all property condemned under this part 1 free of all conveyances, taxes, or assessments that have attached thereto subsequent to the filing of the lis pendens.



§ 38-6-122. Eminent domain beyond city limits

Cities and towns are granted the power of eminent domain both within and beyond their corporate limits, for the purpose of constructing or installing storm or sanitary sewers, septic tanks, disposal works, or electric lines, regulator stations, substations, and related facilities, such power to be exercised in the manner prescribed by law. Nothing in this section shall authorize the pollution or contamination of any public river, stream, or water.






Part 2 - Condemnation of Water Rights

§ 38-6-201. Condemnation of water rights by municipalities

This part 2 shall apply to any water right which is to be condemned by a town, city, city and county, or municipal corporation having the powers of condemnation, referred to in this part 2 as a "municipality".



§ 38-6-202. Petition

(1) The attorney for any municipality, in the name of said municipality, shall apply to the district court of the district in which the municipality is situated, by petition, which petition shall set forth the general nature of the improvement proposed to be established or made, a correct description of the water right required, the name of the owner of the water right, and those persons who may be damaged by the acquisition of the water right. Said petition shall pray for the appointment of three disinterested commissioners appointed by the court of jurisdiction, freeholders of real estate in Colorado, one to be a resident from the area affected by the proposed action, one to be a resident of the municipality bringing the action, and one to be a party who has no interest in the controversy, to determine the issue of the necessity of exercising eminent domain as proposed in the petition and, if the condemnation is to be allowed, to appraise and award the damages that each person damaged may sustain by reason of the appropriation and condemnation of the water right by the municipality and to perform such other duties as are in this part 2 enumerated.

(2) No municipality shall be allowed to condemn water rights, as provided in section 38-6-207, for any anticipated or future needs in excess of fifteen years, nor shall any municipality be allowed to condemn water rights that are appropriated to a prior public use.



§ 38-6-203. Condemnation - municipal - water supplies - standards and procedures for evaluations

(1) Prior to any hearing for condemnation of water supplies and structures under this part 2, the municipality shall:

(a) Prepare or update a community growth development plan reflecting present population and resources uses and capabilities and projected population growth and resources requirements, the latter to include all resources requirements to provide for phased development of municipal services and facilities;

(b) Prepare a detailed statement describing:

(I) The water rights to be acquired under condemnation and their present uses;

(II) The effects upon the county and suitable area within the river drainage basin or basins from the change or conversion of acquired irrigation and other water supplies to domestic uses, to include economic and environmental effects;

(III) The unavoidable adverse and irreversible effects from such taking of properties and rights; and

(IV) Alternative sources of water supply that may be acquired by appropriation, purchase, lease, conservation, or condemnation and relative acquisitions costs.

(2) The information contained in the growth development plan and statement of effects from the condemnation shall be prepared in sufficient detail to provide a meaningful basis for assessment of the aspects of the condemnation to the public if the condemnation is approved. These statements shall be presented to the commissioners appointed by the court and the defendants and shall be made available to interested parties.



§ 38-6-204. Defendants - guardian ad litem

The owners of all property sought to be condemned for the proposed improvement or who would be damaged by said improvement shall be made parties defendant. If the proceeding seeks to affect land owned by a minor or mental incompetent under legal disabilities, the legal guardian or conservator of such person shall be made party defendant. If such person has no legal guardian, the district court shall have the power to appoint a guardian ad litem to represent such person.



§ 38-6-205. Judge to set hearing - summons - service - publication

Upon the filing of the petition, said court shall fix a date for hearing said petition, and the attorney for the petitioner shall prepare and issue a summons, directed to the defendants, notifying them of the date fixed by the court for the hearing. Jurisdiction of said defendants shall be obtained by causing the summons to be served on the defendants in like manner as is provided by the laws of this state for the service of summons in civil actions, except as otherwise provided in this section. The date for the hearing of the petition shall not be less than ten days after the date of the service of the summons. In case any defendant does not reside in the state or is a foreign corporation or in case the attorney for the petitioner files an affidavit that he has endeavored to find such person for the purpose of causing the person to be served and that after reasonable effort he has been unable to find said person, the petitioner may cause the summons to be published for three consecutive times in any daily or weekly newspaper published in the judicial district. The date for the hearing of said petition shall not be less than ten days after the date of the last publication of said summons.



§ 38-6-206. Answer - hearing - jury

(1) Any defendant has the right to appear in the proceeding and file an answer, in writing, with the clerk of the court, at any time prior to the date fixed for the hearing of the petition but not thereafter, in which answer said defendant shall set forth such objections as he may have to the condemnation or appropriation of any water right owned by him or to the prosecution of said proceeding.

(2) Any defendant may file a demand for a jury trial as provided for in section 38-6-211 (1), prior to the date fixed for the hearing of the petition.

(3) At the time set for the hearing of said petition or at the time to which the hearing may have been continued by the court, the court shall proceed to hear any objections raised by the answer provided for in subsection (1) of this section. The court shall also appoint three commissioners to carry out the provisions of this part 2.



§ 38-6-207. Duty of commissioners, determination of necessity

(1) In any case initiated for the acquisition of water rights pursuant to this part 2, it is the duty of the commissioners to:

(a) Examine and assess the growth development plan and statement provided by the municipality, from the proposed condemnation, required in section 38-6-203, and obtain necessary information pursuant to powers granted in section 38-6-208, and make a determination as to the necessity of exercising the power of eminent domain for the proposed purposes;

(b) Provide one of the following recommendations to the court, based upon their findings:

(I) There exists no need and necessity for condemnation as proposed.

(II) There exists a need and necessity for condemnation as proposed.

(III) There exists a need and necessity for condemnation, but it is premature.

(2) In making a recommendation, as provided in subsection (1)(b)(II) of this section, the commissioners may recommend an alternate source of water supply.

(3) The commissioners shall hear the proofs and allegations of the parties and, after viewing the premises, certify the proper compensation to be made to said owner or parties interested for the water or other property to be taken or affected, as well as all damages accruing to the owner or parties interested in consequences of the condemnation of the same.

(4) If the commissioners find there exists no need and necessity for the condemnation proposed, they shall make no finding as to the value of the condemned property.



§ 38-6-208. Commissioners - oaths - hearing

The commissioners, before entering upon the duties of their office, shall take an oath to faithfully, promptly, and impartially discharge their duties as such commissioners. Any commissioner may administer oaths to witnesses produced before him. The commissioners may issue subpoenas and compel witnesses to attend and testify, may adjourn and hold meetings, and shall hear such proofs as may be presented to them.



§ 38-6-209. Hearing - notice - publication

After the report of the commissioners is filed with the clerk of the court, the court shall fix a time for the consideration of said report, and the petitioner shall give written notice to the defendants and all other persons who are the owners of property mentioned in said report, whether damaged, appropriated, condemned, or assessed special benefits, of the matters contained in said report and of the time so fixed by the court for the consideration thereof. The notice shall be served in like manner as is provided by the laws of this state for the service of summons in civil actions, except as otherwise provided in this section. Said persons shall be served at least ten days before the time fixed for the consideration of the report by the court. In case any defendant or owner of any property damaged, appropriated, condemned, or assessed special benefits does not reside in the state or is a foreign corporation or in case the attorney for said petitioner files an affidavit that he has endeavored to find such person for the purpose of causing said person to be notified and that after reasonable effort he has been unable to find said person in the state, the petitioner may cause to be published a notice, of the matters affecting such person contained in said report and of the time fixed for the consideration thereof, for three successive times in some daily or weekly newspaper published in said judicial district. Said publication shall be in lieu of personal service of said notice on all such persons.



§ 38-6-210. Objections - default - burden of proof - findings - reappraisement

Any person who is the owner of, or who has any interest in, any of the property mentioned in said report, whether appropriated or damaged or against which special benefits have been assessed, may appear, at or before the time fixed by the court for the consideration of said report, but not after said time, and file his written objection to said report. Default shall be entered against the owners of all property mentioned in said report who have not filed objections thereto within said time, and the report shall be confirmed by the court as to such persons. At the time fixed by the court for the consideration of said report, the court shall proceed to hear any objections that have been filed, except where a jury trial has been demanded, as provided for in section 38-6-211. Any party interested in said proceeding may introduce such evidence as may tend to establish the right of the matter. The burden of proof to change any finding, award, or assessment of said commissioners shall be upon the person objecting thereto. If it appears to the court that the property of the objector has been appraised by the commissioners at more or less than the fair, actual cash market value thereof, or that the fair, direct, and actual damage to property not taken is greater or less than the amount awarded by the commissioners, or that the property of the objector is assessed a special benefit in an amount greater than it will be actually benefited by the proposed improvement, the court shall so find and shall also find what the proper award or assessment shall be, and judgment shall be rendered accordingly. The court, for good cause shown, may modify, alter, change, annul, or confirm the report of the commissioners, or any part thereof, or may order a new appraisement and assessment as to any of the property affected in the proceeding by the same commissioners or by other commissioners appointed by the court.



§ 38-6-211. Jury trial - motion for new trial - appellate proceedings

(1) At any time prior to the date fixed for the hearing of the petition provided for in section 38-6-205, any defendant who owns or is interested in any property to be taken, appropriated, or damaged on account of the proposed improvement may file his demand, in writing, for a trial by a jury of either six or twelve freeholders to appraise and assess the damages which said defendant or person may sustain by reason of the appropriation and condemnation of, or damage to, his property. Any person so demanding a jury, at the time of said demand, shall deposit with the clerk the jury fees for one day's services according to the rate allowed jurors in the district court. The court shall fix an early date for said trial, and on such date the defendants who have made written demands for jury trial within the time provided shall proceed to submit their claims to the jury. Such jury shall be drawn as in civil actions; except that the jurors shall have the qualifications provided in this section.

(2) The court shall proceed in the same manner and with like powers as in other cases, except as otherwise provided in this part 2. At the request of any party to the proceedings, the court shall order that the jury go upon the premises sought to be taken or damaged, in charge of a sworn bailiff and in the company of any other person that the court may order, and examine the premises in person. At the conclusion of the evidence, the matters in controversy may be argued by counsel to the jury, and at the conclusion of the arguments the court shall instruct the jury in writing. The jury shall return a special verdict fixing and determining the damages or compensation to be allowed to each defendant, severally, who has demanded a jury trial, which verdict shall include the fair, actual cash market value of the land actually taken for the improvement. Any party to the proceeding may move for a new trial in the same manner as in actions at law. The refusal of said court to grant the same may be excepted to and assigned for appeal, but no appeal shall be permitted to stay the improvement sought by the proceeding.



§ 38-6-212. Costs - compensation

The cost of the proceedings shall be paid by the municipality. The commissioners shall be allowed a reasonable compensation for their services and expenses, the amount of which shall be fixed by the court. The court may also order that the municipality pay reasonable attorney fees.



§ 38-6-213. Amendments - new parties - notice

Amendment to the petition or to any paper or record in the proceedings shall be permitted by the court whenever necessary to a fair hearing and final determination of the questions involved. Should it become necessary at any stage of the proceedings to bring in a new party, the court has the power to make such rule or order in relation thereto as may be deemed reasonable and proper. The court also has the power to make all necessary rules and orders for notice to persons of the pendency of the proceedings.



§ 38-6-214. Decree - copy to municipality - payments - collection of assessments

After the trial hearings and determination of all objections to said report, the court shall make its judgment and decree. The decree shall describe the property so condemned and state the owner thereof and shall describe the property against which special assessments have been made and the amounts thereof. When said judgment and decree have been made by the court, the clerk of said court shall make a certified copy thereof and after thirty days deliver the same to the municipality. Unless other provision is made in the charter of the municipality for the payment of said awards, the legislative body, within ninety days after the date of said decree, shall make the necessary appropriation for the payment of the compensation for the property condemned. The proper officers of the municipality shall compensate the respective parties entitled thereto. The municipality shall also provide for the collection of such special assessments as have been confirmed by the final decree of the court.



§ 38-6-215. Municipality may dismiss proceedings

The attorney for the municipality commencing the proceedings has the right to withdraw said proceedings or to dismiss the same as to one or more of said defendants or as to one or more parcels of property, without prejudice, at any stage of the proceedings, and the petitioner shall pay the costs thereof.



§ 38-6-216. Ownership in controversy - award

If the ownership of any property condemned or damaged is in controversy, the amount awarded in payment of said property or the damage thereto shall be paid into the registry of said court for the use of the successful claimants of said property as their respective interests appear to the court. All disputes as to ownership of property taken or damaged shall be tried to the court.









Article 7 - Eminent Domain by Urban Renewal Authorities - Vesting

§ 38-7-101. Motion for vesting - contents

(1) In any proceeding initiated by an urban renewal authority, as defined in section 31-25-103, C.R.S., under the provisions of article 1 of this title, the petitioner or any respondent, at any time after the petition has been filed and before judgment is entered in the proceeding, may file a written verified motion requesting that, immediately or at some specified later date, the petitioner be vested with fee simple title, or some lesser estate, interest, or easement, as may be required, to the real property, or a specified portion thereof, which is the subject of the proceeding, and be authorized to take possession of and use such property. Any motion filed by any respondent shall affect, and be limited in application to, the property in which the said respondent has an interest. All the owners of property must join in any motion filed by any respondent under this section, unless one or more of the owners of record cannot by due diligence be found, in which instance this fact shall be stated in the motion.

(2) The motion described in subsection (1) of this section, referred to in this article as the "motion for vesting", shall set forth:

(a) An accurate description of the property to which the motion relates and the estate or interest sought to be acquired or divested; but, in any motion for vesting filed by any respondent, the interest sought to be divested shall be the interest described in the petition in eminent domain; and

(b) The names of the owners of record of the property described in the motion for vesting; and

(c) The date upon which it is requested that the estate or interest sought to be acquired or divested shall vest in the petitioner and the date upon which it is requested that the petitioner shall be entitled to possession and use of the subject property.



§ 38-7-102. Motion for vesting - procedure with respect thereto

(1) The court shall set a date, not less than twenty-one days after the filing of such motion, for the hearing thereon, and the court shall require at least fourteen days' notice to be given to each party to the proceeding whose interests would be affected by the taking requested. The averments in the motion and the necessity for the vesting of title, or some lesser estate, prior to the final determination of just compensation are deemed admitted unless such averments are controverted in a responsive pleading filed at or before the hearing on the motion for vesting.

(2) At the hearing on the motion for vesting, if such averments have been controverted in responsive pleadings filed at or before the said hearing and if the court has not previously, in the same proceeding, determined the same, the court shall first hear and determine the following matters:

(a) The authority of the petitioner to exercise the right of eminent domain;

(b) Whether the property described in the motion for vesting is subject to the exercise of the right of eminent domain;

(c) Whether the right of eminent domain is being properly exercised in the particular proceeding.

(3) Failure to raise the issues enumerated in subsection (2) of this section, at or before the hearing on the motion for vesting, constitutes a waiver insofar as the said issues relate to the property described in the motion for vesting. The court's order thereon is a final order, and an appeal may be obtained for the review thereof by either party within twenty-one days after the entry of such order, but not thereafter unless the appellate court, on good cause shown, shall, within the twenty-one-day period, extend the time for obtaining an appeal. Appellate review shall not stay the other proceedings under this article, unless the appeal was obtained by the petitioner or unless an order staying such further proceedings is entered by the appellate court upon a showing of irreparable injury.

(4) If the issues enumerated under subsection (2) of this section are determined in favor of the petitioner and further proceedings are not stayed or if further proceedings are stayed and the appeal results in a determination in favor of the petitioner, the court shall hear and determine all matters raised in and relating to the motion for vesting. If the foregoing matters are determined in favor of the petitioner, the court shall appoint three disinterested commissioners, who shall be freeholders, to assess the compensation to which the respondents named in the motion for vesting may be entitled by reason of the appropriation of the petitioner.

(5) The commissioners, before entering upon the duties of their office, shall take an oath to faithfully and impartially discharge their duties as commissioners. Any one of them may administer oaths to witnesses produced before them. The commissioners shall forthwith view the property, hear such testimony, and consider such evidence as is reasonably necessary to enable them to make a preliminary finding of an amount constituting just compensation for the taking of the property of the respondents named in the motion for vesting. The commissioners shall forthwith make, subscribe, and file with the clerk of the court in which such proceedings are had a certified report meeting the requirements of section 38-1-115. Upon the motion of the petitioner filed within fourteen days of receipt of the notice provided for in section 38-7-103 (1), the court shall review the said report of the commissioners, and, upon good cause shown by the petitioner, the court may order a new report by the same or different commissioners, and the said order shall void the report objected to. The new commissioners appointed, if any, and the new report shall be in accordance with the provisions of this article.

(6) Such preliminary finding of just compensation and any deposit made or security provided pursuant thereto shall not be evidence in the further proceedings to ascertain finally the just compensation to be paid and shall not be disclosed in any manner to a jury impaneled in such proceedings.



§ 38-7-103. Vesting of title - procedure

(1) When the certified report of the commissioners is filed with the clerk of the court, the said clerk shall forthwith notify all parties named in the motion for vesting of the filing of the said report and of the amount preliminarily found to constitute just compensation.

(2) Within seven days of receipt of the notice described in subsection (1) of this section, the petitioner shall deposit with the court or the clerk of the court, for the use of the respondent named in the motion for vesting, the sum of money preliminarily found to constitute just compensation by the commissioners. If the petitioner has filed a motion for a new report under section 38-7-102 (5), the deposit shall not be due until seven days following the court's ruling on the said motion, if the motion is denied. If the motion is granted by the court, a new notice shall be sent by the clerk upon receipt of the new report.

(3) Upon payment into the court or the clerk of the court of the sum described in subsection (2) of this section by the petitioner, the court shall enter an order vesting in the petitioner the fee simple title, or such lesser estate, interest, or easement, as may be required, to the property as requested in the motion for vesting at such date as the court considers proper, and fixing a date on which the petitioner is authorized to take possession of and to use the property. A certified copy of said order shall be recorded and indexed in the recorder's office of the county in which the property is located in like manner and with like effect as if it were a deed of conveyance from the owners and parties interested to the proper parties. If there is more than one person interested as owner or otherwise in the property and they are unable to agree upon the nature, extent, or value of their respective interests in the total amount of compensation so ascertained and assessed on an undivided basis, the nature, extent, or value of said interests shall be determined according to law in a separate and subsequent proceeding and distribution made among the several claimants.

(4) At the request of any affected party and upon his showing of undue hardship or other good cause, the petitioner's authority to take possession of the property shall be postponed for more than fourteen days after the date of such vesting of title or more than twenty-one days after the entry of such order when the order does not vest title in the petitioner. If postponement occurs, such party shall pay to the petitioner a reasonable rental for such property, the amount thereof to be determined by the court.



§ 38-7-104. Withdrawals from deposit

Upon proper application to the court or by stipulation between the parties, the respondent may withdraw from the sum deposited pursuant to section 38-7-103 (2) an amount not to exceed three-fourths of the highest valuation evidenced by testimony presented by the petitioner to the commissioners, unless the petitioner agrees to a larger withdrawal. All parties interested in the property sought to be acquired shall be required to consent and agree to any such withdrawal. Any such withdrawal of said deposit shall be a partial payment of the amount of total compensation to be paid and shall be deducted by the clerk of the court from any award or verdict entered thereafter. Any party making such withdrawal shall refund to the clerk of the court, upon the entry of a proper court order, any portion of the amount so withdrawn which exceeds the amount finally ascertained in the proceeding to be just compensation or damages, costs, or expenses owing to such party.



§ 38-7-105. Construction of article

The right to take possession and title prior to the final judgment as prescribed in this article is in addition to any other right, power, or authority otherwise conferred by law and shall not be construed as abrogating, limiting, or modifying any such other right, power, or authority, including the rights, powers, and authorities granted in articles 1 to 6 of this title. Should the provisions of this article be invoked by any party, the final determination of the amount constituting just compensation shall be determined pursuant to the provisions of article 1 of this title.



§ 38-7-106. Commissioners - other articles

Nothing in this article shall be construed to prevent a commissioner appointed under this article from being appointed pursuant to the provisions of articles 1 to 6 of this title in the same eminent domain proceeding. Nothing in this article shall prevent the appointment of a commissioner, for purposes of this article, who has previously been appointed in the same proceeding under the provisions of article 1 of this title.



§ 38-7-107. Interest

The petitioner shall pay interest as provided in section 38-1-116; except that no interest shall be allowed on that portion of the award which the respondent received or could have received as a partial payment by withdrawal from the sum deposited by the petitioner pursuant to section 38-7-103 (2).









Frauds - Statute of Frauds

Article 8 - Fraudulent Transfers

§ 38-8-101. Short title

This article shall be known and may be cited as the "Colorado Uniform Fraudulent Transfer Act".



§ 38-8-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Affiliate" means:

(a) A person who directly or indirectly owns, controls, or holds with power to vote twenty percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(I) As a fiduciary or agent without sole discretionary power to vote the securities; or

(II) Solely to secure a debt, if the person has not exercised the power to vote;

(b) A corporation, twenty percent or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds with power to vote, twenty percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(I) As a fiduciary or agent without sole power to vote the securities; or

(II) Solely to secure a debt, if the person has not in fact exercised the power to vote;

(c) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(d) A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(2) "Asset" means property of a debtor. "Asset" shall not include:

(a) Property to the extent it is encumbered by a valid lien;

(b) Property to the extent it is generally exempt immediately prior to the time of transfer under nonbankruptcy law; or

(c) An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(3) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(4) "Control" of a debtor or debtor's property by another person does not include conduct undertaken by the other person to enforce rights existing under a valid agreement, entered into in good faith and not primarily for the purpose of obtaining control of the debtor or the debtor's property, including without limitation a lease of such property.

(5) "Creditor" means a person who has a claim.

(6) "Debt" means liability on a claim.

(7) "Debtor" means a person who is liable on a claim.

(8) "Insider" means:

(a) If the debtor is an individual:

(I) A relative of the debtor or of a general partner of the debtor;

(II) A partnership in which the debtor is a general partner;

(III) A general partner in a partnership described in subparagraph (II) of this paragraph (a); or

(IV) A corporation of which the debtor is a director, officer, or person in control;

(b) If the debtor is a corporation:

(I) A director of the debtor;

(II) An officer of the debtor;

(III) A person in control of the debtor;

(IV) A partnership in which the debtor is a general partner;

(V) A general partner in a partnership described in subparagraph (IV) of this paragraph (b); or

(VI) A relative of a general partner, director, officer, or person in control of the debtor;

(c) If the debtor is a partnership:

(I) A general partner in the debtor;

(II) A relative of a general partner in, or a general partner of, or a person in control of the debtor;

(III) Another partnership in which the debtor is a general partner;

(IV) A general partner in a partnership described in subparagraph (III) of this paragraph (c); or

(V) A person in control of the debtor;

(d) An affiliate, or an insider of an affiliate as if the affiliate were the debtor; or

(e) A managing agent of the debtor.

(9) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

(10) "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

(11) "Property" means anything that may be the subject of ownership.

(12) "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(13) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(14) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.



§ 38-8-103. Insolvency

(1) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

(2) A debtor who is generally not paying his debts as they become due is presumed to be insolvent.

(3) A partnership is insolvent under subsection (1) of this section if the sum of the partnership's debts is greater than the aggregate of all of the partnership's assets, at a fair valuation, and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(4) Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under this article.

(5) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.



§ 38-8-104. Value

(1) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(2) For the purposes of sections 38-8-105 and 38-8-106, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive sale, foreclosing on assets subject to a lien, or pursuant to the execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

(3) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.



§ 38-8-105. Transfers fraudulent as to present and future creditors

(1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(a) With actual intent to hinder, delay, or defraud any creditor of the debtor; or

(b) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(I) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(II) Intended to incur, or believed or reasonably should have believed that he would incur, debts beyond his ability to pay as they became due.

(2) In determining actual intent under paragraph (a) of subsection (1) of this section, consideration may be given, among other factors, to whether:

(a) The transfer or obligation was to an insider;

(b) The debtor retained possession or control of the property transferred after the transfer;

(c) The transfer or obligation was disclosed or concealed;

(d) Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(e) The transfer was of substantially all the debtor's assets;

(f) The debtor absconded;

(g) The debtor removed or concealed assets;

(h) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(i) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(j) The transfer occurred shortly before or shortly after a substantial debt was incurred; and

(k) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.



§ 38-8-106. Transfers fraudulent as to present creditors

(1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(2) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.



§ 38-8-107. When transfer is made or obligation is incurred

(1) For the purposes of this article:

(a) A transfer is made:

(I) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(II) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this article that is superior to the interest of the transferee.

(2) If applicable law permits the transfer to be perfected as provided in subsection (1) of this section and the transfer is not so perfected before the commencement of an action for relief under this article, the transfer is deemed made immediately before the commencement of the action.

(3) If applicable law does not permit the transfer to be perfected as provided in subsection (1) of this section, the transfer is made when it becomes effective between the debtor and the transferee.

(4) A transfer is not made until the debtor has acquired rights in the asset transferred.

(5) An obligation is incurred:

(a) If oral, when it becomes effective between the parties; or

(b) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.



§ 38-8-108. Remedies of creditors

(1) In an action for relief against a transfer or obligation under this article, a creditor, subject to the limitations in section 38-8-109, may obtain:

(a) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(b) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by the Colorado rules of civil procedure;

(c) With respect to a transfer made or obligation incurred that is fraudulent under section 38-8-105 (1)(a), a judgment for one and one-half the value of the asset transferred or for one and one-half the amount necessary to satisfy the creditor's claim, whichever is less, together with the creditor's actual costs; except that any judgment entered against a person under this paragraph (c) is in lieu of, not in addition to, a judgment against the same person under section 38-8-109 (2). No judgment may be entered pursuant to this paragraph (c) against a person other than the debtor unless that person also acts with wrongful intent as defined in section 38-8-105 (1)(a); otherwise, judgment for money damages against a person other than the debtor may be entered only as provided in section 38-8-109. No judgment may be entered under this paragraph (c) unless a court of competent jurisdiction enters or has entered a judgment or order establishing the validity of the creditor's claim against the debtor.

(d) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

(I) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(II) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(III) Any other relief the circumstances may require.

(2) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.



§ 38-8-109. Defenses, liability, and protection of transferee

(1) A transfer or obligation is not voidable under section 38-8-105 (1)(a) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(2) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under section 38-8-108 (1)(a), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (3) of this section, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(a) The first transferee of the asset or the person for whose benefit the transfer was made; or

(b) Any subsequent transferee other than a good-faith transferee or obligee who took for value or from any subsequent transferee or obligee.

(3) If the judgment under subsection (2) of this section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(4) Notwithstanding voidability of a transfer or an obligation under this article, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(a) A lien on or a right to retain any interest in the asset transferred;

(b) Enforcement of any obligation incurred; or

(c) A reduction in the amount of the liability on the judgment.

(5) A transfer is not voidable under section 38-8-105 (1)(b) or 38-8-106 if the transfer results from:

(a) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(b) Enforcement of a security interest in compliance with the provisions of the "Uniform Commercial Code - Secured Transactions", article 9 of title 4, C.R.S.

(6) A transfer is not voidable under section 38-8-106 (2):

(a) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(b) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(c) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.



§ 38-8-110. Extinguishment of cause of action

(1) A cause of action with respect to a fraudulent transfer or obligation under this article is extinguished unless action is brought:

(a) Under section 38-8-105 (1)(a), within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(b) Under section 38-8-105 (1)(b) or 38-8-106 (1), within four years after the transfer was made or the obligation was incurred; or

(c) Under section 38-8-106 (2), within one year after the transfer was made or the obligation was incurred.



§ 38-8-111. Supplementary provisions

Unless displaced by the provisions of this article, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement the provisions of this article.



§ 38-8-112. Uniformity of application and construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article.






Article 10 - Frauds - Statute of Frauds

§ 38-10-101. Conveyances to defraud

Every conveyance of any estate or interest in the lands, or the rents and profits of lands, and every charge upon lands, or upon the rents and profits thereof, made or created with the intent to defraud prior or subsequent purchasers for a valuable consideration of the same lands, rents, or profits, as against such purchasers, shall be void.



§ 38-10-102. Purchaser with notice - prior grantee privy

No such conveyance or charge shall be deemed fraudulent in favor of a subsequent purchaser, who has actual or legal notice thereof at the time of his purchase, unless it appears that the grantee in such conveyance or person to be benefited by such charge was privy to the fraud intended.



§ 38-10-103. Conveyance determinable at will of grantor void

Every conveyance or charge of or upon any estate or interest in lands containing any provision for the revocation, determination, or alteration of such estate or interest, or any part thereof, at the will of the grantor shall be void as against subsequent purchasers from such grantor, for a valuable consideration, of any estate or interest so liable to be revoked, determined, or altered by such grantor, by virtue of the power reserved or expressed in such prior conveyance or charge.



§ 38-10-104. Power to revoke and reconvey

When the power to revoke a conveyance of any lands or the rents and profits thereof and to reconvey the same is given to any person other than the grantor in such conveyance and such person thereafter conveys the same lands, rents, or profits to a purchaser for a valuable consideration, such subsequent conveyance shall be valid in the same manner and to the same extent as if the power of revocation were recited therein and the intent to revoke the former conveyance expressly declared.



§ 38-10-105. Conveyance before power vests

If a conveyance to a purchaser under section 38-10-103 or 38-10-104 is made before the person making the same is entitled to execute his power of revocation, it shall nevertheless be valid from the time the power of revocation actually vests in such person, in the same manner and to the same extent as if then made.



§ 38-10-106. Conveyance - trust - power must be in writing

No estate or interest in lands, other than leases for a term not exceeding one year, nor any trust or power over or concerning lands or in any manner relating thereto shall be created, granted, assigned, surrendered, or declared, unless by act or operation of law, or by deed or conveyance in writing subscribed by the party creating, granting, assigning, surrendering, or declaring the same, or by his lawful agent thereunto authorized by writing.



§ 38-10-107. Not to affect will or trusts by operation of law

Section 38-10-106 shall not be construed to affect in any manner the power of the testator in the disposition of his real estate by a last will and testament nor to prevent any trust from arising or being extinguished by implication or operation of law.



§ 38-10-108. Contracts for interests in land - must be written

Every contract for the leasing for a longer period than one year or for the sale of any lands or any interest in lands is void unless the contract or some note or memorandum thereof expressing the consideration is in writing and subscribed by the party by whom the lease or sale is to be made.



§ 38-10-109. Authorized agent may subscribe instrument

Every instrument required to be subscribed by any party under section 38-10-108 may be subscribed by the agent of such party lawfully authorized by writing.



§ 38-10-110. Courts may enforce specific performance

Nothing in this article shall be construed to abridge the powers of courts of equity to compel the specific performance of agreements in cases of part performance of such agreement.



§ 38-10-111. Trusts for use of grantor void against creditors

All deeds of gift, all conveyances, and all transfers or assignments, verbal or written, of goods, chattels, or things in action, or real property, made in trust for the use of the person making the same shall be void as against the creditors existing of such person.



§ 38-10-111.5. Trusts to establish or maintain eligibility for certain public assistance void - exceptions

Any trust established by or for a person that consists of the person's individual assets, income, or property of any kind shall be void for the purpose of establishing or maintaining eligibility for any public assistance as provided by article 2 of title 26, C.R.S., or medical assistance as provided by articles 4, 5, and 6 of title 25.5, C.R.S., unless the trust is established in accordance with the provisions of sections 15-14-412.6 to 15-14-412.9, C.R.S.



§ 38-10-112. Void agreements

(1) Except for contracts for the sale of goods which are governed by section 4-2-201, C.R.S., and lease contracts which are governed by section 4-2.5-201, C.R.S., in the following cases every agreement shall be void, unless such agreement or some note or memorandum thereof is in writing and subscribed by the party charged therewith:

(a) Every agreement that by the terms is not to be performed within one year after the making thereof;

(b) Every special promise to answer for the debt, default, or miscarriage of another person;

(c) Every agreement, promise, or undertaking made upon consideration of marriage, except mutual promises to marry.

(2) Repealed.



§ 38-10-113. Goods sold at auction - memorandum

Whenever goods are sold at auction, and the auctioneer at the time of sale enters in a sale book a memorandum specifying the nature and price of the property sold, the terms of sale, the name of the purchaser, and the name of the person for whose account the sale is made, such memorandum shall be deemed a note of the contract of such sale within the meaning of section 38-10-112.



§ 38-10-114. No delivery or change of possession - effect

Except as otherwise provided in section 4-2-402 or 4-2.5-308, C.R.S., or except where evidence of the transaction is included in the central registry maintained with respect to transactions relating to title to such goods and chattels, or is duly noted on the certificate of title to such goods and chattels by the authority issuing such certificate, or is included in the records of the proper filing office for a security interest in such goods and chattels under section 4-9-501, C.R.S., or is a transaction described in section 4-9-309 or 4-9-310, C.R.S., every sale made by a vendor of goods and chattels in his or her possession or under his or her control and every assignment of goods and chattels, unless each shall be accompanied by an immediate delivery and followed by an actual and continued change of possession of things sold or assigned, shall be presumed to be fraudulent and void as against the creditors of the vendor, or the creditors of the person making such assignment, or subsequent purchasers in good faith, unless the party opposed to the effect of the presumption shall establish that it is more probable than not that such sale or assignment was made by the seller or assignor in good faith and without any actual intent to hinder, delay, or defraud creditors or subsequent purchasers.



§ 38-10-115. Creditors defined

"Creditors", as used in section 38-10-114, includes all persons who are creditors of the vendor or assignor at any time while such goods and chattels remain in his possession or control.



§ 38-10-116. Lawful agent may subscribe

Every instrument required by any of the provisions of this article to be subscribed by any party may be subscribed by the lawful agent of such party.



§ 38-10-117. Conveyances to defraud creditors void

(1) Every conveyance or assignment in writing or otherwise of any estate or interest in lands, goods, or things in action or of any rents and profits issuing thereupon, and every charge upon lands, goods, or things in action or upon the rents and profits thereof made with the intent to hinder, delay, or defraud creditors or other persons of their lawful suits, damages, forfeitures, debts, or demands, and every bond or other evidence of debt given, suits commenced, or decree or judgment suffered with the like intent as against the person so hindered, delayed, or defrauded shall be void.

(2) This section shall not apply to any transfer made or obligation incurred on or after July 1, 1991, and, for the applicability of this subsection (2), the time at which any such transfer or obligation is made or incurred shall be determined in accordance with the provisions of article 8 of this title.



§ 38-10-118. Grant or assignment of trust

Every grant or assignment of any existing trust in lands, goods, or things in action, unless the same is in writing and subscribed by the party making the same or by his agent lawfully authorized, shall be void.



§ 38-10-119. Conveyances void against heirs

Every conveyance, charge, instrument, or proceeding declared to be void by the provisions of this article as against creditors or purchasers shall be equally void against the heirs, successors, personal representatives, or assignees of such creditors or purchasers.



§ 38-10-120. Intent, question of fact - want of consideration

The question of fraudulent intent, in all cases arising under the provisions of this article, shall be deemed a question of fact and not of law; nor shall any conveyance or charge be adjudged fraudulent against creditors or purchasers solely on the ground that it was not founded on a valuable consideration.



§ 38-10-121. Purchaser with notice of fraud

The provisions of this article shall not be construed in any manner to affect or impair the title of a purchaser for a valuable consideration, unless it appears that such purchaser had previous notice of the fraudulent intent of his immediate grantor or of the fraud rendering void the title of such grantor.



§ 38-10-122. Construction of terms

"Lands", as used in this article, means lands, tenements, and hereditaments; and "estate and interest in lands" includes every estate and interest, freehold and chattel, legal and equitable, present and future, vested and contingent in lands as defined in this section.



§ 38-10-123. Term conveyance, how construed

"Conveyance", as used in this article, includes every instrument in writing, except a last will and testament, whatever may be its form and by whatever name it may be known in law, by which any estate or interest in lands is created, aliened, assigned, or surrendered.



§ 38-10-124. Credit agreements - required to be in writing

(1) As used in this section, unless the context otherwise requires:

(a) "Credit agreement" means:

(I) A contract, promise, undertaking, offer, or commitment to lend, borrow, repay, or forbear repayment of money, to otherwise extend or receive credit, or to make any other financial accommodation;

(II) Any amendment of, cancellation of, waiver of, or substitution for any or all of the terms or provisions of any of the credit agreements defined in subparagraphs (I) and (III) of this paragraph (a); and

(III) Any representations and warranties made or omissions in connection with the negotiation, execution, administration, or performance of, or collection of sums due under, any of the credit agreements defined in subparagraphs (I) and (II) of this paragraph (a).

(b) "Creditor" means a financial institution which offers to extend, is asked to extend, or extends credit under a credit agreement with a debtor.

(c) "Debtor" means a person who or entity which obtains credit or seeks a credit agreement with a creditor or who owes money to a creditor.

(d) "Financial institution" means a bank, savings and loan association, savings bank, credit union, or mortgage or finance company.

(2) Notwithstanding any statutory or case law to the contrary, including but not limited to section 38-10-112, no debtor or creditor may file or maintain an action or a claim relating to a credit agreement involving a principal amount in excess of twenty-five thousand dollars unless the credit agreement is in writing and is signed by the party against whom enforcement is sought.

(3) A credit agreement may not be implied under any circumstances, including, without limitation, from the relationship, fiduciary or otherwise, of the creditor and the debtor or from performance or partial performance by or on behalf of the creditor or debtor, or by promissory estoppel.









Joint Rights and Obligations

Article 11 - Joint Tenancy

§ 38-11-101. Personal property in joint tenancy - how created - vesting upon death

(1) An estate in joint tenancy in personal property is created if, in the instrument evidencing ownership of such property, it is declared that the property is conveyed, transferred, bequeathed, or held in joint tenancy or as joint tenants, whether or not additional words are used relating to tenancy in common or survivorship. The abbreviation "JTWROS" and the phrase "as joint tenants with right of survivorship" or "in joint tenancy with right of survivorship" shall have the same meaning. Upon the death of any such joint tenants, the title to and ownership of such personal property passes immediately to and vests in the surviving joint tenant or tenants. Any grantor or transferor in any such instrument of conveyance or transfer may also be one of the grantees or transferees therein.

(2) Repealed.

(3) Any such instrument evidencing ownership executed prior to July 1, 1996, as amended in compliance with subsection (1) of this section shall be deemed to have created an estate in joint tenancy.









Tenants and Landlords

Article 12 - Tenants and Landlords

Part 1 - Security Deposits - Wrongful Withholding

§ 38-12-101. Legislative declaration

The provisions of this part 1 shall be liberally construed to implement the intent of the general assembly to insure the proper administration of security deposits and protect the interests of tenants and landlords.



§ 38-12-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Normal wear and tear" means that deterioration which occurs, based upon the use for which the rental unit is intended, without negligence, carelessness, accident, or abuse of the premises or equipment or chattels by the tenant or members of his household, or their invitees or guests.

(2) "Security deposit" means any advance or deposit of money, regardless of its denomination, the primary function of which is to secure the performance of a rental agreement for residential premises or any part thereof.



§ 38-12-103. Return of security deposit

(1) A landlord shall, within one month after the termination of a lease or surrender and acceptance of the premises, whichever occurs last, return to the tenant the full security deposit deposited with the landlord by the tenant, unless the lease agreement specifies a longer period of time, but not to exceed sixty days. No security deposit shall be retained to cover normal wear and tear. In the event that actual cause exists for retaining any portion of the security deposit, the landlord shall provide the tenant with a written statement listing the exact reasons for the retention of any portion of the security deposit. When the statement is delivered, it shall be accompanied by payment of the difference between any sum deposited and the amount retained. The landlord is deemed to have complied with this section by mailing said statement and any payment required to the last known address of the tenant. Nothing in this section shall preclude the landlord from retaining the security deposit for nonpayment of rent, abandonment of the premises, or nonpayment of utility charges, repair work, or cleaning contracted for by the tenant.

(2) The failure of a landlord to provide a written statement within the required time specified in subsection (1) of this section shall work a forfeiture of all his rights to withhold any portion of the security deposit under this section.

(3) (a) The willful retention of a security deposit in violation of this section shall render a landlord liable for treble the amount of that portion of the security deposit wrongfully withheld from the tenant, together with reasonable attorney fees and court costs; except that the tenant has the obligation to give notice to the landlord of his intention to file legal proceedings a minimum of seven days prior to filing said action.

(b) In any court action brought by a tenant under this section, the landlord shall bear the burden of proving that his withholding of the security deposit or any portion of it was not wrongful.

(4) Upon cessation of his interest in the dwelling unit, whether by sale, assignment, death, appointment of a receiver, or otherwise, the person in possession of the security deposit, including but not limited to the landlord, his agent, or his executor, shall, within a reasonable time:

(a) Transfer the funds, or any remainder after lawful deductions under subsection (1) of this section, to the landlord's successor in interest and notify the tenant by mail of such transfer and of the transferee's name and address; or

(b) Return the funds, or any remainder after lawful deductions under subsection (1) of this section, to the tenant.

(5) Upon compliance with subsection (4) of this section, the person in possession of the security deposit shall be relieved of further liability.

(6) Upon receipt of transferred funds under subsection (4)(a) of this section, the transferee, in relation to such funds, shall be deemed to have all of the rights and obligations of a landlord holding the funds as a security deposit.

(7) Any provision, whether oral or written, in or pertaining to a rental agreement whereby any provision of this section for the benefit of a tenant or members of his household is waived shall be deemed to be against public policy and shall be void.



§ 38-12-104. Return of security deposit - hazardous condition - gas appliance

(1) Anytime service personnel from any organization providing gas service to a residential building become aware of any hazardous condition of a gas appliance, piping, or other gas equipment, such personnel shall inform the customer of record at the affected address in writing of the hazardous condition and take any further action provided for by the policies of such personnel's employer. Such written notification shall state the potential nature of the hazard as a fire hazard or a hazard to life, health, property, or public welfare and shall explain the possible cause of the hazard.

(2) If the resident of the residential building is a tenant, such tenant shall immediately inform the landlord of the property or the landlord's agent in writing of the existence of the hazard.

(3) The landlord shall then have seventy-two hours excluding a Saturday, Sunday, or a legal holiday after the actual receipt of the written notice of the hazardous condition to have the hazardous condition repaired by a professional. "Professional" for the purposes of this section means a person authorized by the state of Colorado or by a county or municipal government through license or certificate where such government authorization is required. Where no person with such government authorization is available, and where there are no local requirements for government authorization, a person who is otherwise qualified and who possesses insurance with a minimum of one hundred thousand dollars public liability and property damage coverage shall be deemed a professional for purposes of this section. Proof of such repairs shall be forwarded to the landlord or the landlord's agent. Such proof may also be used as an affirmative defense in any action to recover the security deposit, as provided for in this section.

(4) If the landlord does not have the repairs made within seventy-two hours excluding a Saturday, Sunday, or a legal holiday, and the condition of the building remains hazardous, the tenant may opt to vacate the premises. After the tenant vacates the premises, the lease or other rental agreement between the landlord and tenant becomes null and void, all rights and future obligations between the landlord and tenant pursuant to the lease or other rental agreement terminate, and the tenant may demand the immediate return of all or any portion of the security deposit held by the landlord to which the tenant is entitled. The landlord shall have seventy-two hours following the tenant's vacation of the premises to deliver to the tenant all of, or the appropriate portion of, the security deposit plus any rent rebate owed to the tenant for rent paid by the tenant for the period of time after the tenant has vacated. If the seventy-second hour falls on a Saturday, Sunday, or legal holiday, the security deposit must be delivered by noon on the next day that is not a Saturday, Sunday, or legal holiday. The tenant shall provide the landlord with a correct forwarding address. No security deposit shall be retained to cover normal wear and tear. In the event that actual cause exists for retaining any portion of the security deposit, the landlord shall provide the tenant with a written statement listing the exact reasons for the retention of any portion of the security deposit. When the statement is delivered, it shall be accompanied by payment of the difference between any sum deposited and the amount retained. The landlord is deemed to have complied with this section by mailing said statement and any payments required by this section to the forwarding address of the tenant. Nothing in this section shall preclude the landlord from withholding the security deposit for nonpayment of rent or for nonpayment of utility charges, repair work, or cleaning contracted for by the tenant. If the tenant does not receive the entire security deposit or a portion of the security deposit together with a written statement listing the exact reasons for the retention of any portion of the security deposit within the time period provided for in this section, the retention of the security deposit shall be deemed willful and wrongful and, notwithstanding the provisions of section 38-12-103 (3), shall entitle the tenant to twice the amount of the security deposit and to reasonable attorney fees.






Part 2 - Mobile Home Park Act

§ 38-12-200.1. Short title

This part 2 shall be known and may be cited as the "Mobile Home Park Act".



§ 38-12-200.2. Legislative declaration

The general assembly hereby declares that the purpose of this part 2 is to establish the relationship between the owner of a mobile home park and the owner of a mobile home situated in such park.



§ 38-12-201. Application of part 2

(1) This part 2 shall apply only to manufactured homes as defined in section 42-1-102 (106)(b), C.R.S.

(2) Repealed.



§ 38-12-201.3. Legislative declaration - increased availability of mobile home parks

The general assembly hereby finds and declares that mobile homes, manufactured housing, and factory-built housing are important and effective ways to meet Colorado's affordable housing needs. The general assembly further finds and declares that, because of the unique aspects of mobile homes and mobile home park ownership, there is a need to protect mobile home owners from eviction with short notice so as to prevent mobile home owners from losing their shelter as well as any equity in their mobile homes. The general assembly encourages local governments to allow and protect mobile home parks in their jurisdictions and to enact plans to increase the number of mobile home parks in their jurisdictions. The general assembly further encourages local governments to provide incentives to mobile home park owners to attract additional mobile home parks and to increase the viability of current parks.



§ 38-12-201.5. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Home owner" means any person or family of such person owning a mobile home that is subject to a tenancy in a mobile home park under a rental agreement.

(1.5) "Management" or "landlord" means the owner or person responsible for operating and managing a mobile home park or an agent, employee, or representative authorized to act on said management's behalf in connection with matters relating to tenancy in the park.

(2) "Mobile home" means a single-family dwelling built on a permanent chassis designed for long-term residential occupancy and containing complete electrical, plumbing, and sanitary facilities and designed to be installed in a permanent or semipermanent manner with or without a permanent foundation, which is capable of being drawn over public highways as a unit, or in sections by special permit, or a manufactured home as defined in section 38-29-102 (6) if the manufactured home is situated in a mobile home park.

(3) "Mobile home park" or "park" means a parcel of land used for the continuous accommodation of five or more occupied mobile homes and operated for the pecuniary benefit of the owner of the parcel of land, his agents, lessees, or assignees. Mobile home park does not include mobile home subdivisions or property zoned for manufactured home subdivisions.

(4) "Mobile home space", "space", "mobile home lot" or "lot" means a parcel of land within a mobile home park designated by the management to accommodate one mobile home and its accessory buildings and to which the required sewer and utility connections are provided by the mobile home park.

(5) "Premises" means a mobile home park and existing facilities and appurtenances therein, including furniture and utilities where applicable, and grounds, areas, and existing facilities held out for the use of home owners generally or the use of which is promised to the home owner.

(6) "Rent" means any money or other consideration to be paid to the management for the right of use, possession, and occupation of the premises.

(7) "Rental agreement" means an agreement, written or implied by law, between the management and the home owner establishing the terms and conditions of a tenancy, including reasonable rules and regulations promulgated by the park management. A lease is a rental agreement.

(8) Repealed.

(9) "Tenancy" means the rights of a home owner to use a space or lot within a park on which to locate, maintain, and occupy a mobile home, lot improvements, and accessory structures for human habitation, including the use of services and facilities of the park.



§ 38-12-202. Tenancy - notice to quit

(1) (a) No tenancy or other lease or rental occupancy of space in a mobile home park shall commence without a written lease or rental agreement, and no tenancy in a mobile home park shall be terminated until a notice to quit has been served. Said notice to quit shall be in writing and in the form specified in section 13-40-107 (2), C.R.S. The property description required in section 13-40-107 (2), C.R.S., shall be deemed legally sufficient if it states:

(I) The name of the landlord or the mobile home park;

(II) The mailing address of the property;

(III) The location or space number upon which the mobile home is situate; and

(IV) The county in which the mobile home is situate.

(b) Service of the notice to quit shall be as specified in section 13-40-108, C.R.S. Service by posting shall be deemed legally sufficient within the meaning of section 13-40-108, C.R.S., if the notice is affixed to the main entrance of the mobile home.

(c) (I) Except as otherwise provided in subparagraph (II) of this paragraph (c), the home owner shall be given a period of not less than sixty days to remove any mobile home from the premises from the date the notice is served or posted. In those situations where a mobile home is being leased to, or occupied by, persons other than its owner and in a manner contrary to the rules and regulations of the landlord, then in that event, the tenancy may be terminated by the landlord upon giving a thirty-day notice rather than said sixty-day notice.

(II) If the tenancy is terminated on grounds specified in section 38-12-203 (1)(f), the home owner shall be given a period of not less than ten days to remove any mobile home from the premises from the date the notice is served or posted.

(2) No lease shall contain any provision by which the home owner waives his or her rights under this part 2, and any such waiver shall be deemed contrary to public policy and shall be unenforceable and void. In those situations where a mobile home is being leased to, or occupied by, persons other than its owner and in a manner contrary to the rules and regulations of the landlord, then, in that event, the tenancy may be terminated by the landlord upon giving a thirty-day notice rather than said sixty-day notice.

(3) The landlord or management of a mobile home park shall specify, in the notice required by this section, the reason for the termination, as described in section 38-12-203, of any tenancy in such mobile home park. If the tenancy is being terminated based on the mobile home or mobile home lot being out of compliance with the rules and regulations adopted pursuant to section 38-12-203 (1)(c), the notice required by this section shall include a statement advising the home owner that the home owner has a right to cure the noncompliance within thirty days of the date of service or posting of the notice to quit. The thirty-day period to cure any noncompliance set forth in this subsection (3) shall run concurrently with the sixty-day period to remove a mobile home from the premises as set forth in paragraph (c) of subsection (1) and subsection (2) of this section. Acceptance of rent by the landlord or management of a mobile home park during the thirty-day right to cure period set forth in section 38-12-203 (1)(c) shall not constitute a waiver of the landlord's right to terminate the tenancy for any noncompliance set forth in section 38-12-203 (1)(c).



§ 38-12-202.5. Action for termination

(1) The action for termination shall be commenced in the manner described in section 13-40-110, C.R.S. The property description shall be deemed legally sufficient and within the meaning of section 13-40-110, C.R.S., if it states:

(a) The name of the landlord or the mobile home park;

(b) The mailing address of the property;

(c) The location or space number upon which the mobile home is situate; and

(d) The county in which the mobile home is situate.

(2) Service of summons shall be as specified in section 13-40-112, C.R.S. Service by posting shall be deemed legally sufficient within the meaning of section 13-40-112, C.R.S., if the summons is affixed to the main entrance of the mobile home.

(3) Jurisdiction of courts in cases of forcible entry, forcible detainer, or unlawful detainer shall be as specified in section 13-40-109, C.R.S. Trial on the issue of possession shall be timely as specified in section 13-40-114, C.R.S., with no delay allowed for the determination of other issues or claims which may be severed at the discretion of the trial court.

(4) After commencement of the action and before judgment, any person not already a party to the action who is discovered to have a property interest in the mobile home shall be allowed to enter into a stipulation with the landlord and be bound thereby.



§ 38-12-203. Reasons for termination

(1) A tenancy shall be terminated pursuant to this part 2 only for one or more of the following reasons:

(a) Failure of the home owner to comply with local ordinances and state laws and regulations relating to mobile homes and mobile home lots;

(b) Conduct of the home owner, on the mobile home park premises, which constitutes an annoyance to other home owners or interference with park management;

(c) Failure of the home owner to comply with written rules and regulations of the mobile home park either established by the management in the rental agreement at the inception of the tenancy, amended subsequently thereto with the consent of the home owner, or amended subsequently thereto without the consent of the home owner on sixty days' written notice if the amended rules and regulations are reasonable; except that the home owner shall have thirty days from the date of service or posting of the notice to quit set forth in section 38-12-202 (3) to cure any noncompliance on the mobile home or mobile home lot before an action for termination may be commenced, except if local ordinances, state laws and regulations, park rules and regulations, or emergency, health, or safety situations require immediate compliance. If a home owner was in violation or noncompliance pursuant to this paragraph (c) and was given notice and a right to cure such noncompliance and within a twelve-month period from the date of service of the notice is in noncompliance of the same rule or regulation and is given notice of the second noncompliance, there shall be no right to cure the second noncompliance. Regulations applicable to recreational facilities may be amended at the reasonable discretion of the management. For purposes of this paragraph (c), when the mobile home is owned by a person other than the owner of the mobile home park, the mobile home is a separate unit of ownership, and regulations that are adopted subsequent to the unit location in the park without the consent of the home owner and that place restrictions or requirements on that separate unit are prima facie unreasonable. Nothing in this paragraph (c) shall prohibit a mobile home park owner from requiring compliance with current park unit regulations at the time of sale or transfer of the mobile home to a new owner. Transfer under this paragraph (c) shall not include transfer to a co-owner pursuant to death or divorce or to a new co-owner pursuant to marriage.

(d) (I) Condemnation or change of use of the mobile home park. When the owner of a mobile home park is formally notified by a notice of intent to acquire pursuant to section 38-1-121 (1) or other similar provision of law, or a complaint in a condemnation action from an appropriate governmental agency that the mobile home park, or any portion thereof, is to be acquired by the governmental agency or may be the subject of a condemnation proceeding, the landlord shall, within seventeen days, notify the home owners in writing of the terms of the notice of intent to acquire or complaint received by the landlord.

(II) In those cases where the landlord desires to change the use of the mobile home park and where such change of use would result in eviction of inhabited mobile homes, the landlord shall first give the owner of each mobile home subject to such eviction a written notice of the landlord's intent to evict not less than six months prior to such change of use of the land, notice to be mailed to each home owner.

(e) The making or causing to be made, with knowledge, of false or misleading statements on an application for tenancy;

(f) Conduct of the home owner or any lessee of the home owner or any guest, agent, invitee, or associate of the home owner or lessee of the home owner, that:

(I) Occurs on the mobile home park premises and unreasonably endangers the life of the landlord, any home owner or lessee of the mobile home park, any person living in the park, or any guest, agent, invitee, or associate of the home owner or lessee of the home owner;

(II) Occurs on the mobile home park premises and constitutes willful, wanton, or malicious damage to or destruction of property of the landlord, any home owner or lessee of the mobile home park, any person living in the park, or any guest, agent, invitee, or associate of the home owner or lessee of the home owner;

(III) Occurs on the mobile home park premises and constitutes a felony prohibited under article 3, 4, 6, 7, 9, 10, 12, or 18 of title 18, C.R.S.; or

(IV) Is the basis for a pending action to declare the mobile home or any of its contents a class 1 public nuisance under section 16-13-303, C.R.S.

(2) In an action pursuant to this part 2, the landlord shall have the burden of proving that the landlord complied with the relevant notice requirements and that the landlord provided the home owner with a statement of reasons for the termination. In addition to any other defenses a home owner may have, it shall be a defense that the landlord's allegations are false or that the reasons for termination are invalid.



§ 38-12-204. Nonpayment of rent - notice required for rent increase

(1) Any tenancy or other estate at will or lease in a mobile home park may be terminated upon the landlord's written notice to the home owner requiring, in the alternative, payment of rent or the removal of the home owner's unit from the premises, within a period of not less than five days after the date notice is served or posted, for failure to pay rent when due.

(2) Rent shall not be increased without sixty days' written notice to the home owner. In addition to the amount and the effective date of the rent increase, such written notice shall include the name, address, and telephone number of the mobile home park management, if such management is a principal owner, or owner of the mobile home park and, if the owner is other than a natural person, the name, address, and telephone number of the owner's chief executive officer or managing partner; except that such ownership information need not be given if it was disclosed in the rental agreement made pursuant to section 38-12-213.



§ 38-12-204.3. Notice required for termination

(1) Where the tenancy of a mobile home owner is being terminated under section 38-12-202 or section 38-12-204, the landlord or mobile home park owner shall provide such mobile home owner with written notice as provided for in subsection (2) of this section. Service of such notice shall occur at the same time and in the same manner as service of:

(a) The notice to quit as provided in section 38-12-202 (1); or

(b) The notice of nonpayment of rent as provided in section 38-12-204 (1).

(2) The notice required under this section shall be in at least ten-point type and shall read as follows:

IMPORTANT NOTICE TO THE HOME OWNER:

This notice and the accompanying notice to quit/notice of nonpayment of rent are the first steps in the eviction process. Any dispute you may have regarding the grounds for eviction should be addressed with your landlord or the management of the mobile home park or in the courts if an eviction action is filed. Please be advised that the "Mobile Home Park Act", part 2 of article 12 of title 38, Colorado Revised Statutes, may provide you with legal protection:

NOTICE TO QUIT: The landlord or management of a mobile home park must serve to a home owner a notice to quit in order to terminate a home owner's tenancy. The notice must be in writing and must contain certain information, including:

.The grounds for the termination of the tenancy;

.Whether or not the home owner has a right to cure under the "Mobile Home Park

Act"; and

.That the home owner has a right to mediation pursuant to section 38-12-216, Colorado Revised Statutes, of the "Mobile Home Park Act".

NOTICE OF NONPAYMENT OF RENT: The landlord or management of a mobile home park must serve to a home owner a notice of nonpayment of rent in order to terminate a home owner's tenancy. The notice must be in writing and must require that the home owner either make payment of rent and any applicable fees due and owing or remove the owner's unit from the premises, within a period of not less than five days after the date the notice is served or posted, for failure to pay rent when due.

CURE PERIODS: If the home owner has a right to cure under the "Mobile Home Park Act", the landlord or management of a mobile home park cannot terminate a home owner's tenancy without first providing the home owner with a time period to cure the noncompliance. "Cure" refers to a home owner remedying, fixing, or otherwise correcting the situation or problem that caused the tenancy to be terminated pursuant to sections 38-12-202, 38-12-203, or 38-12-204, Colorado Revised Statutes.

COMMENCEMENT OF LEGAL ACTION TO TERMINATE THE TENANCY: After the last day of the notice period, a legal action may be commenced to take possession of the space leased by the home owner. In order to evict a home owner, the landlord or management of the mobile home park must prove:

.The landlord or management complied with the notice requirements of the "Mobile Home Park Act";

.The landlord or management provided the home owner with a statement of reasons

for termination of the tenancy; and

.The reasons for termination of the tenancy are true and valid under the "Mobile Home Park Act".

A home owner must appear in court to defend against an eviction action. If the court rules in favor of the landlord or management of the mobile home park, the home owner will have not less than 48 hours from the time of the ruling to remove the mobile home and to vacate the premises. If a tenancy is being terminated pursuant to section 38-12-203 (1)(f), Colorado Revised Statutes, the home owner shall have not less than 48 hours from the time of the ruling to remove the home and vacate the premises. In all other circumstances, if the home owner wishes to extend such period beyond 48 hours but not more than thirty days from the date of the ruling, the home owner shall prepay to the landlord an amount equal to any total amount declared by the court to be due to the landlord, as well as a pro rata share of rent for each day following the court's ruling that the mobile home owner will remain on the premises. All prepayments shall be paid by certified check, by cashier's check, or by wire transfer and shall be paid no later than 48 hours after the court ruling.



§ 38-12-205. Termination prohibited

A tenancy or other estate at will or lease in a mobile home park may not be terminated solely for the purpose of making the home owner's space in the park available for another mobile home or trailer coach.



§ 38-12-206. Home owner meetings - assembly in common areas

Home owners shall have the right to meet and establish a homeowners' association. Meetings of home owners or the homeowners' association relating to mobile home living and affairs in their park common area, community hall, or recreation hall, if such a facility or similar facility exists, shall not be subject to prohibition by the park management if the common area or hall is reserved according to the park rules and such meetings are held at reasonable hours and when the facility is not otherwise in use; except that no such meetings shall be held in the streets or thoroughfares of the mobile home park.



§ 38-12-207. Security deposits - legal process

(1) The owner of a mobile home park or his agents may charge a security deposit not greater than the amount of one month's rent or two month's rent for multiwide units.

(2) Legal process, other than eviction, shall be used for the collection of utility charges and incidental service charges other than those provided by the rental agreement.



§ 38-12-208. Remedies

(1) (a) Upon granting judgment for possession by the landlord in a forcible entry and detainer action, the court shall immediately issue a writ of restitution which the landlord shall take to the sheriff. In addition, if a money judgment has been requested in the complaint and if service was accomplished by personal service, the court shall determine and enter judgment for any amounts due to the landlord and shall calculate a pro rata daily rent amount that must be paid for the home to remain in the park. The court may rely upon information provided by the landlord or the landlord's attorney when determining the pro rata daily rent amount to be paid by the home owner. Upon receipt of the writ of restitution, the sheriff shall serve notice in accordance with the requirements of section 13-40-108, C.R.S., to the home owner of the court's decision and entry of judgment.

(b) The notice of judgment shall state that, at a specified time not less than forty-eight hours from the entry of judgment if a tenancy is being terminated pursuant to section 38-12-203 (1)(f) and, in all other instances, not less than forty-eight hours from the entry of judgment, which may be extended to not more than thirty days after the entry of judgment if the home owner has prepaid by certified check, by cashier's check, or by wire transfer no later than forty-eight hours after the court ruling to the landlord an amount equal to any total amount declared by the court to be due to the landlord, as well as a pro rata share of rent for each day following the court's ruling that the mobile home owner will remain on the premises, the sheriff will return to serve a writ of restitution and superintend the peaceful and orderly removal of the mobile home under that order of court. The notice of judgment shall also advise the home owner to prepare the mobile home for removal from the premises by removing the skirting, disconnecting utilities, attaching tires, and otherwise making the mobile home safe and ready for highway travel.

(c) Should the home owner fail to have the mobile home safe and ready for physical removal from the premises or should inclement weather or other unforeseen problems occur at the time specified in the notice of judgment, the landlord and the sheriff may, by written agreement, extend the time for the execution of the writ of restitution to allow time for the landlord to arrange to have the necessary work done or to permit the sheriff's execution of the writ of restitution at a time when weather or other conditions will make removal less hazardous to the mobile home.

(d) If the mobile home is not removed from the landlord's land on behalf of the mobile home owner within the time permitted by the writ of restitution, then the landlord and the sheriff shall have the right to take possession of the mobile home for the purposes of removal and storage. The liability of the landlord and the sheriff in such event shall be limited to gross negligence or willful and wanton disregard of the property rights of the home owner. The responsibility to prevent freezing and to prevent wind and weather damage to the mobile home lies exclusively with those persons who have a property interest in the mobile home; except that the landlord may take appropriate action to prevent freezing, to prevent wind and weather damage, and to prevent damage caused by vandals.

(e) Reasonable removal and storage charges and the costs associated with preventing damage caused by wind, weather, or vandals can be paid by any party in interest. Those charges will run with the mobile home, and whoever ultimately claims the mobile home will owe that sum to the person who paid it.

(2) (a) Prior to the issuance of said writ of restitution, the court shall make a finding of fact based upon evidence or statements of counsel that there is or is not a security agreement on the mobile home being subjected to the writ of restitution. A written statement on the mobile home owner's application for tenancy with the landlord that there is no security agreement on the mobile home shall be prima facie evidence of the nonexistence of such security agreement.

(b) In those cases where the court finds there is a security agreement on the mobile home subject to the writ of restitution and where that holder of the security agreement can be identified with reasonable certainty, then, upon receipt of the writ of restitution, the plaintiff shall promptly inform the holder of such security agreement as to the location of the mobile home, the name of the landlord who obtained the writ of restitution, and the time when the mobile home will be subject to removal by the sheriff and the landlord.

(3) The remedies provided in part 1 of this article and article 40 of title 13, C.R.S., except as inconsistent with this part 2, shall be applicable to this part 2.



§ 38-12-209. Entry fees prohibited - entry fee defined - security deposit - court costs

(1) The owner of a mobile home park, or the agent of such owner, shall neither pay to nor receive from an owner or a seller of a mobile home an entry fee of any type as a condition of tenancy in a mobile home park.

(2) As used in this section, "entry fee" means any fee paid to or received from an owner of a mobile home park or his agent except for:

(a) Rent;

(b) A security deposit against actual damages to the premises or to secure rental payments, which deposit shall not be greater than the amount allowed under this part 2. Subsequent to July 1, 1979, security deposits will remain the property of the home owner, and they shall be deposited into a separate trust account by the landlord to be administered by the landlord as a private trustee. For the purpose of preserving the corpus, the landlord will not commingle the trust funds with other money, but he is permitted to keep the interest and profits thereon as his compensation for administering the trust account.

(c) Fees charged by any state, county, town, or city governmental agency;

(d) Utilities;

(e) Incidental reasonable charges for services actually performed by the mobile home park owner or his agent and agreed to in writing by the home owner.

(3) The trial judge may award court costs and attorney fees in any court action brought pursuant to any provision of this part 2 to the prevailing party upon finding that the prevailing party undertook the court action and legal representation for a legally sufficient reason and not for a dilatory or unfounded cause.

(4) The management or the resident may bring a civil action for violation of the rental agreement or any provision of this part 2 in the appropriate court of the county in which the park is located. Either party may recover actual damages or, the court may in its discretion award such equitable relief as it deems necessary, including the enjoining of either party from further violations.



§ 38-12-210. Closed parks prohibited

(1) The owner of a mobile home park or his agent shall not require as a condition of tenancy in a mobile home park that the prospective home owner has purchased a mobile home from any particular seller or from any one of a particular group of sellers.

(2) Such owner or agent shall not give any special preference in renting to a prospective home owner who has purchased a mobile home from a particular seller.

(3) A seller of mobile homes shall not require as a condition of sale that a purchaser locate in a particular mobile home park or in any one of a particular group of mobile home parks.

(4) The owner or operator of a mobile home park shall treat all persons equally in renting or leasing available space. Notwithstanding the foregoing, nothing in this subsection (4) shall be construed to preclude owners and operators of mobile home parks from providing housing for older persons as defined in section 24-34-502 (7)(b), C.R.S.



§ 38-12-211. Selling fees prohibited

The owner of a mobile home park or his agent shall not require payment of any type of selling fee or transfer fee by either a home owner in the park wishing to sell his mobile home to another party or by any party wishing to buy a mobile home from a home owner in the park as a condition of tenancy in a mobile home park for the prospective buyer. This section shall in no way prevent the owner of a mobile home park or his agent from applying the normal park standards to prospective buyers before granting or denying tenancy or from charging a reasonable selling fee or transfer fee for services actually performed and agreed to in writing by the home owner. Nothing in this section shall be construed to affect the rent charged. The owner of a mobile home shall have the right to place a "for sale" sign on or in his mobile home. The size, placement, and character of such signs shall be subject to reasonable rules and regulations of the mobile home park.



§ 38-12-212. Certain types of landlord-seller agreements prohibited

A seller of mobile homes shall not pay or offer cash or other consideration to the owner of a mobile home park or his agent for the purpose of reserving spaces or otherwise inducing acceptance of one or more mobile homes in a mobile home park.



§ 38-12-212.3. Responsibilities of landlord - acts prohibited

(1) (a) Except as otherwise provided in this section, a landlord shall be responsible for and pay the cost of the maintenance and repair of:

(I) Any sewer lines, water lines, utility service lines, or related connections owned and provided by the landlord to the utility pedestal or pad space for a mobile home sited in the park; and

(II) Any accessory buildings or structures, including, but not limited to, sheds and carports, owned by the landlord and provided for the use of the residents; and

(III) The premises as defined in section 38-12-201.5 (5).

(b) Any landlord who fails to maintain or repair the items delineated in paragraph (a) of this subsection (1) shall be responsible for and pay the cost of repairing any damage to a mobile home which results from such failure. The landlord shall ensure that all plumbing lines and connections owned and provided by the landlord to the utility pedestal or pad space for each mobile home in the mobile home park have plumbing that conformed to applicable law in effect at the time the plumbing was installed and that is maintained in good working order and running water and reasonable amounts of water at all times furnished to the utility pedestal or pad space and shall ensure that each pad space is connected to a sewage disposal system approved under applicable law; except that these conditions need not be met if:

(I) A mobile home is individually metered and the tenant occupying the mobile home fails to pay for water services;

(II) The local government in which the mobile home park is situated shuts off water service to a mobile home for any reason;

(III) Weather conditions present a likelihood that water pipes will freeze, water pipes to a mobile home are wrapped in heated pipe tape, and the utility company has shut off electrical service to a mobile home for any reason or the heat tape malfunctions for any reason; or

(IV) Running water is not available for any other reason outside the landlord's control.

(c) The landlord shall give a minimum of two days' notice to a mobile home owner if the water service will be disrupted for planned maintenance. The landlord shall attempt to give a reasonable amount of notice to home owners if water service is to be disrupted for any other reasons unless conditions are such that providing the notice would result in property damage, health, or safety concerns or when conditions otherwise require emergency repair.

(2) No landlord shall require a resident to assume the responsibilities outlined in subsection (1) of this section as a condition of tenancy in the mobile home park.

(3) Nothing in this section shall be construed as:

(a) Limiting the liability of a resident for the cost of repairing any damage caused by such resident to the landlord's property or other property located in the park; or

(b) Restricting a landlord or his agent or a property manager from requiring a resident to comply with reasonable rules and regulations or terms of the rental agreement and any covenants binding upon the landlord or resident, including covenants running with the land which pertain to the cleanliness of such resident's lot and routine lawn and yard maintenance, exclusive of major landscaping projects.



§ 38-12-212.7. Landlord utilities account

(1) Whenever a landlord contracts with a utility for service to be provided to a resident, the usage of which is to be measured by a master meter or other composite measurement device, such landlord shall remit to the utility all moneys collected from each resident as payment for the resident's share of the charges for such utility service within forty-five days of the landlord's receipt of payment.

(2) If a landlord fails to timely remit utility moneys collected from residents as required by subsection (1) of this section, such utility may, after written demand therefor is served upon the landlord, require the landlord to deposit an amount equal to the average daily charge for the usage of such utility service for the preceding twelve months multiplied by the sum of ninety.

(3) Any utility which prevails in an action brought to enforce the provisions of this section shall be entitled to an award of its reasonable attorney fees and court costs.



§ 38-12-213. Rental agreement - disclosure of terms in writing

(1) The terms and conditions of a tenancy must be adequately disclosed in writing in a rental agreement by the management to any prospective home owner prior to the rental or occupancy of a mobile home space or lot. Said disclosures shall include:

(a) The term of the tenancy and the amount of rent therefor, subject to the requirements of subsection (4) of this section;

(b) The day rental payment is due and payable;

(c) The day when unpaid rent shall be considered in default;

(d) The rules and regulations of the park then in effect;

(e) The name and mailing address where a manager's decision can be appealed;

(f) All charges to the home owner other than rent.

(2) Said rental agreement shall be signed by both the management and the home owner, and each party shall receive a copy thereof.

(3) The management and the home owner may include in a rental agreement terms and conditions not prohibited by this part 2.

(4) The terms of tenancy shall be specified in a written rental agreement subject to the following conditions:

(a) The standard rental agreement shall be for a month-to-month tenancy.

(b) Upon written request by the home owner to the landlord, the landlord shall allow a rental agreement for a fixed tenancy of not less than one year if the home owner is current on all rent payments and is not in violation of the terms of the then-current rental agreement; except that an initial rental agreement for a fixed tenancy may be for less than one year in order to ensure conformity with a standard anniversary date. A landlord shall not evict or otherwise penalize a home owner for requesting a rental agreement for a fixed period.

(c) A landlord may, in the landlord's discretion, allow a lease for a fixed period of longer than one year. In such circumstances, the requirements of paragraphs (a) and (b) of this subsection (4) shall not apply.



§ 38-12-214. Rules and regulations

(1) The management shall adopt written rules and regulations concerning all home owners' use and occupancy of the premises. Such rules and regulations are enforceable against a home owner only if:

(a) Their purpose is to promote the convenience, safety, or welfare of the home owners, protect and preserve the premises from abusive use, or make a fair distribution of services and facilities held out for the home owners generally;

(b) They are reasonably related to the purpose for which they are adopted;

(c) They are not retaliatory or discriminatory in nature;

(d) They are sufficiently explicit in prohibition, direction, or limitation of the home owner's conduct to fairly inform him of what he must or must not do to comply.



§ 38-12-215. New developments and parks - rental of sites to dealers authorized

(1) The management of a new mobile home park or manufactured housing community development may require as a condition of leasing a mobile home site or manufactured home site for the first time such site is offered for lease that the prospective lessee has purchased a mobile home or manufactured home from a particular seller or from any one of a particular group of sellers.

(2) A licensed mobile home dealer or a manufactured home dealer may, by contract with the management of a new mobile home park or manufactured housing community development, be granted the exclusive right to first-time rental of one or more mobile home sites or manufactured home sites.



§ 38-12-216. Mediation, when permitted - court actions

(1) In any controversy between the management and a home owner of a mobile home park arising out of the provisions of this part 2, except for the nonpayment of rent or in cases in which the health or safety of other home owners is in imminent danger, such controversy may be submitted to mediation by either party prior to the filing of a forcible entry and detainer lawsuit upon agreement of the parties.

(2) The agreement, if one is reached, shall be presented to the court as a stipulation. Either party to the mediation may terminate the mediation process at any time without prejudice.

(3) If either party subsequently violates the stipulation, the other party may apply immediately to the court for relief.



§ 38-12-217. Notice of sale of mobile home park - notice of change in use

(1) (a) The mobile home park owner shall notify the owners of all mobile homes in the park and the municipality in which the park is situated or, if none, the county in which the park is situated of his or her intent to change the use of the land comprising the park or to sell the park pursuant to paragraph (b) or (c) of this subsection (1), as applicable.

(b) If the mobile home park owner intends to sell the park, the notification shall be made only once for any particular contract to sell or trade and shall be by written notice mailed to each mobile home owner at the address shown on the rental agreement with the mobile home park owner at least ten days prior to the first scheduled closing for the sale or trade.

(c) If the mobile home park owner intends to change the use of the land comprising the mobile home park, the mobile home park owner shall give written notice to each mobile home owner at least one hundred eighty days before the change in use will occur. The mobile home park owner shall mail the written notice to each mobile home owner at the address shown on the rental agreement with the mobile home park owner.

(2) The provisions of paragraph (b) of subsection (1) of this section shall not apply to the sale of a mobile home park when such sale occurs between members of an immediate family, related business entities, members and managers of a limited liability company, shareholders, officers, and directors in a corporation, trustees and beneficiaries of a trust, or partners and limited liability partners in a partnership or limited liability partnership; except that such purchasers shall not change the use of the land comprising the mobile home park without complying with the notice provisions of this section. For purposes of this section, "immediate family" means persons related by blood or adoption.



§ 38-12-218. Mobile home owners - right to form a cooperative

One or more members of a homeowners' association may, at any time, form a cooperative for the purposes of offering to purchase or finance a mobile home park. A home owner shall be a member of the homeowners' association in order to participate in the cooperative, and participation in the cooperative shall be voluntary.



§ 38-12-219. Home owners' and landlords' rights

(1) Every home owner and landlord shall have the right to the following:

(a) Protection from abuse or disregard of state or local law by the landlord and home owners;

(b) Peaceful enjoyment of the home owner's mobile home space, free from unreasonable, arbitrary, or capricious rules and enforcement thereof; and

(c) Tenancy free from harassment or frivolous lawsuits by the landlord and homeowners.



§ 38-12-220. Private civil right of action

Any home owner who owns a home in a mobile home park where the landlord has violated any provision of this article shall have a private civil right of action against the landlord. In any such action, the home owner shall be entitled to actual economic damages and reasonable attorney fees and costs if the home owner is successful in the action.



§ 38-12-221. Access by counties and municipalities

Notwithstanding any other provision of law, upon a finding that the utilities in a park create a significant health or safety danger to park residents, the landlord of a mobile home park shall grant county or municipal officers or employees access to the mobile home park for the purposes of investigating or conducting a study related to such danger.






Part 3 - Local Control of Rents Prohibited

§ 38-12-301. Control of rents by counties and municipalities prohibited - legislative declaration

(1) The general assembly finds and declares that the imposition of rent control on private residential housing units is a matter of statewide concern; therefore, no county or municipality may enact any ordinance or resolution that would control rent on either private residential property or a private residential housing unit.

(2) For purposes of subsection (1) of this section, an ordinance or resolution that would control rent on either private residential property or a private residential housing unit shall not include:

(a) A voluntary agreement between a county or municipality and a permit applicant or property owner to limit rent on the property or unit or that is otherwise designed to provide affordable housing stock; or

(b) The placement on the title to the unit of a deed restriction that limits rent on the property or unit or that is otherwise designed to provide affordable housing stock pursuant to a voluntary agreement between a county or municipality and a permit applicant or property owner to place the deed restriction on the title.

(3) An agreement authorized pursuant to subsection (2) of this section may specify how long either private residential property or a private residential housing unit is subject to its terms, whether a subsequent property owner is subject to the agreement, and remedies for early termination agreed to by both the permit applicant or property owner and the county or municipality.

(4) Notwithstanding any other provision of this section, a county or municipality may not deny an application for a development permit as defined in section 29-20-103 (1), C.R.S., because an applicant for such a permit declines to enter into an agreement to limit rent on either private residential property or a private residential housing unit.

(5) This section is not intended to impair the right of any state agency, county, or municipality to manage and control any property in which it has an interest through a housing authority or similar agency.



§ 38-12-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Municipality" means a city or town and, in addition, means a city or town incorporated prior to July 3, 1877, whether or not reorganized, and any city, town, or city and county which has chosen to adopt a home rule charter pursuant to the provisions of article XX of the state constitution.






Part 4 - Victims of Unlawful Sexual Behavior, Stalking, Domestic Violence, and Domestic Abuse

§ 38-12-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Application assistant" has the same meaning provided in section 24-30-2103 (4).

(2) "Domestic abuse" has the same meaning as provided in section 13-14-101 (2).

(3) "Domestic violence" has the same meaning as provided in section 18-6-800.3 (1).

(4) "Medical professional" means a person licensed to practice medicine pursuant to article 36 or 38 of title 12.

(5) "Stalking" means the criminal offense described in section 18-3-602.

(6) "Unlawful sexual behavior" means the criminal offense described in section 16-22-102 (9).



§ 38-12-402. Protection for victims of unlawful sexual behavior, stalking, or domestic violence

(1) A landlord shall not include in a residential rental agreement or lease agreement for housing a provision authorizing the landlord to terminate the agreement or to impose a penalty on a residential tenant for calls made by the residential tenant for peace officer assistance or other emergency assistance in response to a situation involving domestic violence, domestic abuse, unlawful sexual behavior, or stalking. A residential tenant may not waive the residential tenant's right to call for police or other emergency assistance.

(2) (a) If a tenant to a residential rental agreement or lease agreement notifies the landlord in writing that he or she is the victim of unlawful sexual behavior, stalking, domestic violence, or domestic abuse and provides to the landlord evidence of unlawful sexual behavior, stalking, domestic violence, or domestic abuse victimization as described in subsection (2)(a.5) of this section, and the residential tenant seeks to vacate the premises due to fear of imminent danger for self or children because of the unlawful sexual behavior, stalking, domestic violence, or domestic abuse, then the residential tenant may terminate the residential rental agreement or lease agreement and vacate the premises without further obligation except as otherwise provided in subsection (2)(b) of this section.

(a.5) For the purposes of subsection (2)(a) of this section:

(I) To provide evidence that he or she is a victim of unlawful sexual behavior, domestic violence, or domestic abuse, a tenant may provide to his or her landlord a police report written within the prior sixty days, a valid protection order, or a written statement from a medical professional or application assistant who has examined or consulted with the victim, which written statement confirms such fact; and

(II) To provide evidence that he or she is a victim of stalking, a tenant may provide to his or her landlord a police report written within the prior sixty days, a valid protection order, or a written statement from an application assistant who has consulted with the victim, which written statement confirms such fact.

(b) If a tenant to a residential rental agreement or lease agreement terminates the residential rental agreement or lease agreement and vacates the premises pursuant to subsection (2)(a) of this section, then the tenant is responsible for one month's rent following vacation of the premises, which amount is due and payable to the landlord within ninety days after the tenant vacates the premises. The landlord is not obligated to refund the security deposit to the tenant until the tenant has paid the one month's rent pursuant to this section. Notwithstanding the provisions of section 38-12-103, the landlord and the tenant to a residential rental agreement or lease agreement may use any amounts owed to the other to offset costs for the one month's rent or the security deposit. The provisions of this subsection (2)(b) apply only if the landlord has experienced and documented damages equal to at least one month's rent as a result of the tenant's early termination of the agreement.

(3) Nothing in this part 4 authorizes the termination of tenancy and eviction of a residential tenant solely because the residential tenant is the victim of unlawful sexual behavior, stalking, domestic violence, or domestic abuse.

(4) (a) If a tenant to a residential rental agreement or lease agreement notifies the landlord that the tenant is a victim of unlawful sexual behavior, stalking, domestic violence, or domestic abuse, the landlord shall not disclose such fact to any person except with the consent of the victim or as the landlord may be required to do so by law.

(b) If a tenant to a residential rental agreement or lease agreement terminates his or her lease pursuant to this section because he or she is a victim of unlawful sexual behavior, stalking, domestic violence, or domestic abuse, and the tenant provides the landlord with a new address, the landlord shall not disclose such address to any person except with the consent of the victim or as the landlord may be required to do so by law.






Part 5 - Obligation to Maintain Residential Premises - Unlawful Removal

§ 38-12-501. Legislative declaration - matter of statewide concern - purposes and policies

(1) The general assembly hereby finds and declares that the provisions of this part 5 are a matter of statewide concern. Any local government ordinance, resolution, or other regulation that is in conflict with this part 5 shall be unenforceable.

(2) The underlying purposes and policies of this part 5 are to:

(a) Simplify, clarify, modernize, and revise the law governing the rental of dwelling units and the rights and obligations of landlords and tenants;

(b) Encourage landlords and tenants to maintain and improve the quality of housing; and

(c) Make uniform the law with respect to the subject of this part 5 throughout Colorado.



§ 38-12-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Common areas" means the facilities and appurtenances to a residential premises, including the grounds, areas, and facilities held out for the use of tenants generally or whose use is promised to a tenant.

(2) "Dwelling unit" means a structure or the part of a structure that is used as a home, residence, or sleeping place by a tenant.

(3) "Landlord" means the owner, manager, lessor, or sublessor of a residential premises.

(4) "Rental agreement" means the agreement, written or oral, embodying the terms and conditions concerning the use and occupancy of a residential premises.

(5) "Residential premises" means a dwelling unit, the structure of which the unit is a part, and the common areas.

(6) "Tenant" means a person entitled under a rental agreement to occupy a dwelling unit to the exclusion of others.



§ 38-12-503. Warranty of habitability

(1) In every rental agreement, the landlord is deemed to warrant that the residential premises is fit for human habitation.

(2) A landlord breaches the warranty of habitability set forth in subsection (1) of this section if:

(a) A residential premises is uninhabitable as described in section 38-12-505 or otherwise unfit for human habitation; and

(b) The residential premises is in a condition that is materially dangerous or hazardous to the tenant's life, health, or safety; and

(c) The landlord has received written notice of the condition described in paragraphs (a) and (b) of this subsection (2) and failed to cure the problem within a reasonable time.

(3) When any condition described in subsection (2) of this section is caused by the misconduct of the tenant, a member of the tenant's household, a guest or invitee of the tenant, or a person under the tenant's direction or control, the condition does not constitute a breach of the warranty of habitability. It is not misconduct by a victim of domestic violence; domestic abuse; unlawful sexual behavior, as described in section 16-22-102 (9); or stalking under this subsection (3) if the condition is the result of domestic violence; domestic abuse; unlawful sexual behavior, as described in section 16-22-102 (9); or stalking and the landlord has been given written notice and evidence of domestic violence; domestic abuse; unlawful sexual behavior, as described in section 16-22-102 (9); or stalking, as described in section 38-12-402 (2)(a).

(4) In response to the notice sent pursuant to paragraph (c) of subsection (2) of this section, a landlord may, in the landlord's discretion, move a tenant to a comparable unit after paying the reasonable costs, actually incurred, incident to the move.

(5) Except as set forth in this part 5, any agreement waiving or modifying the warranty of habitability shall be void as contrary to public policy.

(6) Nothing in this part 5 shall:

(a) Prevent a landlord from terminating a rental agreement as a result of a casualty or catastrophe to the dwelling unit without further liability to the landlord or tenant; or

(b) Preclude a landlord from initiating an action for nonpayment of rent, breach of the rental agreement, violation of section 38-12-504, or as provided for under article 40 of title 13, C.R.S.



§ 38-12-504. Tenant's maintenance of premises

(1) In addition to any duties imposed upon a tenant by a rental agreement, every tenant of a residential premises has a duty to use that portion of the premises within the tenant's control in a reasonably clean and safe manner. A tenant fails to maintain the premises in a reasonably clean and safe manner when the tenant substantially fails to:

(a) Comply with obligations imposed upon tenants by applicable provisions of building, health, and housing codes materially affecting health and safety;

(b) Keep the dwelling unit reasonably clean, safe, and sanitary as permitted by the conditions of the unit;

(c) Dispose of ashes, garbage, rubbish, and other waste from the dwelling unit in a clean, safe, sanitary, and legally compliant manner;

(d) Use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air-conditioning, elevators, and other facilities and appliances in the dwelling unit;

(e) Conduct himself or herself and require other persons in the residential premises within the tenant's control to conduct themselves in a manner that does not disturb their neighbors' peaceful enjoyment of the neighbors' dwelling unit; or

(f) Promptly notify the landlord if the residential premises is uninhabitable as defined in section 38-12-505 or if there is a condition that could result in the premises becoming uninhabitable if not remedied.

(2) In addition to the duties set forth in subsection (1) of this section, a tenant shall not knowingly, intentionally, deliberately, or negligently destroy, deface, damage, impair, or remove any part of the residential premises or knowingly permit any person within his or her control to do so.

(3) Nothing in this section shall be construed to authorize a modification of a landlord's obligations under the warranty of habitability.



§ 38-12-505. Uninhabitable residential premises

(1) A residential premises is deemed uninhabitable if it substantially lacks any of the following characteristics:

(a) Waterproofing and weather protection of roof and exterior walls maintained in good working order, including unbroken windows and doors;

(b) Plumbing or gas facilities that conformed to applicable law in effect at the time of installation and that are maintained in good working order;

(c) Running water and reasonable amounts of hot water at all times furnished to appropriate fixtures and connected to a sewage disposal system approved under applicable law;

(d) Functioning heating facilities that conformed to applicable law at the time of installation and that are maintained in good working order;

(e) Electrical lighting, with wiring and electrical equipment that conformed to applicable law at the time of installation, maintained in good working order;

(f) Common areas and areas under the control of the landlord that are kept reasonably clean, sanitary, and free from all accumulations of debris, filth, rubbish, and garbage and that have appropriate extermination in response to the infestation of rodents or vermin;

(g) Appropriate extermination in response to the infestation of rodents or vermin throughout a residential premises;

(h) An adequate number of appropriate exterior receptacles for garbage and rubbish, in good repair;

(i) Floors, stairways, and railings maintained in good repair;

(j) Locks on all exterior doors and locks or security devices on windows designed to be opened that are maintained in good working order; or

(k) Compliance with all applicable building, housing, and health codes, which, if violated, would constitute a condition that is dangerous or hazardous to a tenant's life, health, or safety.

(2) No deficiency in the common area shall render a residential premises uninhabitable as set forth in subsection (1) of this section, unless it materially and substantially limits the tenant's use of his or her dwelling unit.

(3) Unless otherwise stated in section 38-12-506, prior to being leased to a tenant, a residential premises must comply with the requirements set forth in section 38-12-503 (1), (2)(a), and (2)(b).



§ 38-12-506. Opt-out

(1) If a dwelling unit is contained within a mobile home park, as defined in section 38-12-201.5 (3), or if there are four or fewer dwelling units sharing common walls or located on the same parcel, as defined in section 30-28-302 (5), C.R.S., all of which have the same owner, or if the dwelling unit is a single-family residential premises:

(a) A good faith rental agreement may require a tenant to assume the obligation for one or more of the characteristics contained in section 38-12-505 (1)(f), (1)(g), and (1)(h), as long as the requirement is not inconsistent with any obligations imposed upon a landlord by a governmental entity for the receipt of a subsidy for the residential premises; and

(b) For any dwelling unit for which a landlord does not receive a subsidy from any governmental source, a landlord and tenant may agree in writing that the tenant is to perform specific repairs, maintenance tasks, alterations, and remodeling, but only if:

(I) The agreement of the parties is entered into in good faith and is set forth in a separate writing signed by the parties and supported by adequate consideration;

(II) The work is not necessary to cure a failure to comply with section 38-12-505 (3); and

(III) Such agreement does not affect the obligation of the landlord to other tenants' residential premises.

(2) For a single-family residential premises for which a landlord does not receive a subsidy from any governmental source, a landlord and tenant may agree in writing that the tenant is to perform specific repairs, maintenance tasks, alterations, and remodeling necessary to cure a failure to comply with section 38-12-505 (3), but only if:

(a) The agreement of the landlord and tenant is entered into in good faith and is set forth in a writing that is separate from the rental agreement, signed by the parties, and supported by adequate consideration; and

(b) The tenant has the requisite skills to perform the work required to cure a failure to comply with section 38-12-505 (3).

(3) To the extent that performance by a tenant relates to a characteristic set forth in section 38-12-505 (1), the tenant shall assume the obligation for such characteristic.

(4) If consistent with this section a tenant assumes an obligation for a characteristic set forth in section 38-12-505 (1), the lack of such characteristic shall not make a residential premises uninhabitable.



§ 38-12-507. Breach of warranty of habitability - tenant's remedies

(1) If there is a breach of the warranty of habitability as set forth in section 38-12-503 (2), the following provisions shall apply:

(a) Upon no less than ten and no more than thirty days written notice to the landlord specifying the condition alleged to breach the warranty of habitability and giving the landlord five business days from the receipt of the written notice to remedy the breach, a tenant may terminate the rental agreement by surrendering possession of the dwelling unit. If the breach is remediable by repairs, the payment of damages, or otherwise and the landlord adequately remedies the breach within five business days of receipt of the notice, the rental agreement shall not terminate by reason of the breach.

(b) A tenant may obtain injunctive relief for breach of the warranty of habitability in any court of competent jurisdiction. In any proceeding for injunctive relief, the court shall determine actual damages for a breach of the warranty at the time the court orders the injunctive relief. A landlord shall not be subject to any court order for injunctive relief if the landlord tenders the actual damages to the court within two business days of the order. Upon application by the tenant, the court shall immediately release to the tenant the damages paid by the landlord. If the tenant vacates the leased premises, the landlord shall not be permitted to rent the premises again until such time as the unit would be in compliance with the warranty of habitability set forth in section 38-12-503 (1).

(c) In an action for possession based upon nonpayment of rent in which the tenant asserts a defense to possession based upon the landlord's alleged breach of the warranty of habitability, upon the filing of the tenant's answer the court shall order the tenant to pay into the registry of the court all or part of the rent accrued after due consideration of expenses already incurred by the tenant based upon the landlord's breach of the warranty of habitability.

(d) Whether asserted as a claim or counterclaim, a tenant may recover damages directly arising from a breach of the warranty of habitability, which may include, but are not limited to, any reduction in the fair rental value of the dwelling unit, in any court of competent jurisdiction.

(2) If a rental agreement contains a provision for either party in an action related to the rental agreement to obtain attorney fees and costs, then the prevailing party in any action brought under this part 5 shall be entitled to recover reasonable attorney fees and costs.



§ 38-12-508. Landlord's defenses to a claim of breach of warranty - limitations on claiming a breach

(1) It shall be a defense to a tenant's claim of breach of the warranty of habitability that the tenant's actions or inactions prevented the landlord from curing the condition underlying the breach of the warranty of habitability.

(2) Only parties to the rental agreement or other adult residents listed on the rental agreement who are also lawfully residing in the dwelling unit may assert a claim for a breach of the warranty of habitability.

(3) A tenant may not assert a claim for injunctive relief based upon the landlord's breach of the warranty of habitability of a residential premises unless the tenant has given notice to a local government within the boundaries of which the residential premises is located of the condition underlying the breach that is materially dangerous or hazardous to the tenant's life, health, or safety.

(4) A tenant may not assert a breach of the warranty of habitability as a defense to a landlord's action for possession based upon a nonmonetary violation of the rental agreement or for an action for possession based upon a notice to quit or vacate.

(5) If the condition alleged to breach the warranty of habitability is the result of the action or inaction of a tenant in another dwelling unit or another third party not under the direction and control of the landlord and the landlord has taken reasonable, necessary, and timely steps to abate the condition, but is unable to abate the condition due to circumstances beyond the landlord's reasonable control, the tenant's only remedy shall be termination of the rental agreement consistent with section 38-12-507 (1)(a).

(6) For public housing authorities and other housing providers receiving federal financial assistance directly from the federal government, no provision of this part 5 in direct conflict with any federal law or regulation shall be enforceable against such housing provider.



§ 38-12-509. Prohibition on retaliation

(1) A landlord shall not retaliate against a tenant for alleging a breach of the warranty of habitability by discriminatorily increasing rent or decreasing services or by bringing or threatening to bring an action for possession in response to the tenant having made a good faith complaint to the landlord or to a governmental agency alleging a breach of the warranty of habitability.

(2) A landlord shall not be liable for retaliation under this section, unless a tenant proves that a landlord breached the warranty of habitability.

(3) Regardless of when an action for possession of the premises where the landlord is seeking to terminate the tenancy for violation of the terms of the rental agreement is brought, there shall be a rebuttable presumption in favor of the landlord that his or her decision to terminate is not retaliatory. The presumption created by this subsection (3) cannot be rebutted by evidence of the timing alone of the landlord's initiation of the action.

(4) If the landlord has a right to increase rent, to decrease service, or to terminate the tenant's tenancy at the end of any term of the rental agreement and the landlord exercises any of these rights, there shall be a rebuttable presumption that the landlord's exercise of any of these rights was not retaliatory. The presumption of this subsection (4) cannot be rebutted by evidence of the timing alone of the landlord's exercise of any of these rights.



§ 38-12-510. Unlawful removal or exclusion

It shall be unlawful for a landlord to remove or exclude a tenant from a dwelling unit without resorting to court process, unless the removal or exclusion is consistent with the provisions of article 18.5 of title 25, C.R.S., and the rules promulgated by the state board of health for the cleanup of an illegal drug laboratory or is with the mutual consent of the landlord and tenant or unless the dwelling unit has been abandoned by the tenant as evidenced by the return of keys, the substantial removal of the tenant's personal property, notice by the tenant, or the extended absence of the tenant while rent remains unpaid, any of which would cause a reasonable person to believe the tenant had permanently surrendered possession of the dwelling unit. Such unlawful removal or exclusion includes the willful termination of utilities or the willful removal of doors, windows, or locks to the premises other than as required for repair or maintenance. If the landlord willfully and unlawfully removes the tenant from the premises or willfully and unlawfully causes the termination of heat, running water, hot water, electric, gas, or other essential services, the tenant may seek any remedy available under the law, including this part 5.



§ 38-12-511. Application

(1) Unless created to avoid its application, this part 5 shall not apply to any of the following arrangements:

(a) Residence at a public or private institution, if such residence is incidental to detention or the provision of medical, geriatric, education, counseling, religious, or similar service;

(b) Occupancy under a contract of sale of a dwelling unit or the property of which it is a part, if the occupant is the purchaser, seller, or a person who succeeds to his or her interest;

(c) Occupancy by a member of a fraternal or social organization in the portion of a structure operated for the benefit of the organization;

(d) Transient occupancy in a hotel or motel that lasts less than thirty days;

(e) Occupancy by an employee or independent contractor whose right to occupancy is conditional upon performance of services for an employer or contractor;

(f) Occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative;

(g) Occupancy in a structure that is located within an unincorporated area of a county, does not receive water, heat, and sewer services from a public entity, and is rented for recreational purposes, such as a hunting cabin, yurt, hut, or other similar structure;

(h) Occupancy under rental agreement covering a residential premises used by the occupant primarily for agricultural purposes; or

(i) Any relationship between the owner of a mobile home park and the owner of a mobile home situated in the park.

(2) Nothing in this section shall be construed to limit remedies available elsewhere in law for a tenant to seek to maintain safe and sanitary housing.






Part 6 - Electric Vehicle Charging Systems

§ 38-12-601. Unreasonable restrictions on electric vehicle charging systems - definitions

(1) Notwithstanding any provision in the lease to the contrary, and subject to subsection (2) of this section:

(a) A tenant may install, at the tenant's expense for the tenant's own use, a level 1 or level 2 electric vehicle charging system on or in the leased premises; and

(b) A landlord shall not assess or charge a tenant any fee for the placement or use of an electric vehicle charging system; except that:

(I) The landlord may require reimbursement for the actual cost of electricity provided by the landlord that was used by the charging system or, alternatively, may charge a reasonable fee for access. If the charging system is part of a network for which a network fee is charged, the landlord's reimbursement may include the amount of the network fee. Nothing in this section requires a landlord to impose upon a tenant any fee or charge other than the rental payments specified in the lease.

(II) The landlord may require reimbursement for the cost of the installation of the charging system, including any additions or upgrades to existing wiring directly attributable to the requirements of the charging system, if the landlord places or causes the electric vehicle charging system to be placed at the request of the tenant; and

(III) If the tenant desires to place an electric vehicle charging system in an area accessible to other tenants, the landlord may assess or charge the tenant a reasonable fee to reserve a specific parking spot in which to install the charging system.

(2) A landlord may require a tenant to comply with:

(a) Bona fide safety requirements, consistent with an applicable building code or recognized safety standard, for the protection of persons and property;

(b) A requirement that the charging system be registered with the landlord within thirty days after installation; or

(c) Reasonable aesthetic provisions that govern the dimensions, placement, or external appearance of an electric vehicle charging system.

(3) A tenant may place an electric vehicle charging system in an area accessible to other tenants if:

(a) The charging system is in compliance with all applicable requirements adopted pursuant to subsection (2) of this section; and

(b) The tenant agrees in writing to:

(I) Comply with the landlord's design specifications for the installation of the charging system;

(II) Engage the services of a duly licensed and registered electrical contractor familiar with the installation and code requirements of an electric vehicle charging system; and

(III) (A) Provide, within fourteen days after receiving the landlord's consent for the installation, a certificate of insurance naming the landlord as an additional insured on the tenant's renters' insurance policy for any claim related to the installation, maintenance, or use of the system or, at the landlord's option, reimbursement to the landlord for the actual cost of any increased insurance premium amount attributable to the system, notwithstanding any provision to the contrary in the lease.

(B) A certificate of insurance under sub-subparagraph (A) of this subparagraph (III) must be provided within fourteen days after the tenant receives the landlord's consent for the installation. Reimbursement for an increased insurance premium amount under sub-subparagraph (A) of this subparagraph (III) must be provided within fourteen days after the tenant receives the landlord's invoice for the amount attributable to the system.

(4) If the landlord consents to a tenant's installation of an electric vehicle charging system on property accessible to other tenants, including a parking space, carport, or garage stall, then, unless otherwise specified in a written agreement with the landlord:

(a) The tenant, and each successive tenant with exclusive rights to the area where the charging system is installed, is responsible for any costs for damages to the charging system and to any other property of the landlord or of another tenant that arise or result from the installation, maintenance, repair, removal, or replacement of the charging system;

(b) Each successive tenant with exclusive rights to the area where the charging system is installed shall assume responsibility for the repair, maintenance, removal, and replacement of the charging system until the system has been removed;

(c) The tenant and each successive tenant with exclusive rights to the area where the system is installed shall at all times have and maintain an insurance policy covering the obligations of the tenant under this subsection (4) and shall name the landlord as an additional insured under the policy; and

(d) The tenant and each successive tenant with exclusive rights to the area where the system is installed is responsible for removing the system if reasonably necessary or convenient for the repair, maintenance, or replacement of any property of the landlord, whether or not leased to another tenant.

(5) A charging system installed at the tenant's cost is property of the tenant. Upon termination of the lease, if the charging system is removable, the tenant may either remove it or sell it to the landlord or another tenant for an agreed price. Nothing in this subsection (5) requires the landlord or another tenant to purchase the charging system.

(6) As used in this section:

(a) "Electric vehicle charging system" or "charging system" means a device that is used to provide electricity to a plug-in electric vehicle or plug-in hybrid vehicle, is designed to ensure that a safe connection has been made between the electric grid and the vehicle, and is able to communicate with the vehicle's control system so that electricity flows at an appropriate voltage and current level. An electric vehicle charging system may be wall-mounted or pedestal style and may provide multiple cords to connect with electric vehicles. An electric vehicle charging system must be certified by underwriters laboratories or an equivalent certification and must comply with the current version of article 625 of the national electrical code.

(b) "Level 1" means a charging system that provides charging through a one-hundred-twenty volt AC plug with a cord connector that meets the SAE international J1772 standard or a successor standard.

(c) "Level 2" means a charging system that provides charging through a two-hundred-eight to two-hundred-forty volt AC plug with a cord connector that meets the SAE international J1772 standard or a successor standard.

(7) This section applies only to residential rental properties.






Part 7 - Notice of Rent Increase

§ 38-12-701. Tenancies of one month or longer but less than six months

Notwithstanding any other provision of law, in a tenancy of one month or longer but less than six months where there is no written agreement between the landlord and tenant, a landlord may increase the rent only upon at least twenty-one days' notice to the tenant.












Unclaimed Property

Article 13 - Unclaimed Property Act

§ 38-13-101. Short title

This article shall be known and may be cited as the "Unclaimed Property Act".



§ 38-13-102. Definitions and use of terms

As used in this article, unless the context otherwise requires:

(1) "Administrator" means the state treasurer.

(2) "Apparent owner" means the person whose name appears on the records of the holder as the person entitled to property held, issued, or owing by the holder.

(2.5) "Attorney general" means the chief legal officer of this state.

(3) "Banking organization" means a bank, trust company, savings bank, safe deposit company, or private banker or any organization defined by other law as a bank or banking organization.

(3.5) "Business association" means a nonpublic corporation, notwithstanding the provisions of section 7-114-401, C.R.S., joint stock company, investment company, business trust, partnership, or association for business purposes of two or more individuals, whether or not for profit, including a banking organization, financial organization, insurance company, or utility.

(4) "Domicile" means the state of incorporation of a corporation and the state of the principal place of business of an unincorporated person.

(5) "Financial organization" means a savings and loan association, cooperative bank, building and loan association, or credit union.

(5.3) "Gaming award points" means any marketing or promotional coupons, certificates, player award or other cards, points, or other representatives of value that:

(a) A licensed gaming establishment, in connection with its promotional activities, issues to a person for visiting the establishment, for using the services of the establishment, or for gambling at the establishment; and

(b) May be redeemed at a licensed gaming establishment for cash or any other representative of value, food, products, goods, or services.

(5.5) "Gaming chip or token" means a gaming chip, token, encoded credit certificate, or other representative of value that is issued and sold by a licensed gaming establishment for use in gaming, other than a card or similar device issued and sold by a licensed gaming establishment that is clearly identifiable on its face or encoding as being owned by a specific and designated person.

(5.7) (a) "Gift card" means a prefunded tangible or electronic record of a specific monetary value evidencing a business association's agreement to provide goods, services, credit, money, or anything of value.

(b) "Gift card" includes, but is not limited to, a tangible card; electronic card; stored-value card; or certificate or similar instrument, card, or tangible record, all of which contain a microprocessor chip, magnetic chip, or other means for the storage of information and for which the value is decremented upon each use.

(c) "Gift card" does not include a prefunded tangible or electronic record issued by, or on behalf of, any government agency; a gift certificate that is issued only on paper; a prepaid telecommunications or technology card; a card or certificate issued to a consumer pursuant to an awards, loyalty, or promotional program for which no money or other item of monetary value was exchanged; a card issued for wages or other payroll purposes; a card used for rebates or refunds; or a card that is donated or sold below face value at a volume discount to an employer or charitable organization for fundraising purposes.

(6) "Holder" means:

(a) A person, wherever organized or domiciled, which is:

(I) In possession of property belonging to another;

(II) A trustee; or

(III) Indebted to a person on an obligation;

(b) The public employees' retirement association.

(6.5) "Insurance company" means an association, corporation, or fraternal or mutual benefit organization, whether or not for profit, which is engaged in providing insurance coverage, including accident, burial, casualty, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life including endowments and annuities, malpractice, marine, mortgage, surety, or wage protection insurance.

(7) (a) "Intangible property" includes:

(I) Moneys, checks, drafts, deposits, interest, dividends, and income;

(II) Credit balances, customer overpayments, gift certificates, refunds, credit memos, and unidentified remittances;

(III) Stocks and other intangible ownership interests in business associations;

(IV) Moneys deposited to redeem stocks, bonds, coupons, and other securities or to make distributions;

(IV.5) Security deposits, unpaid wages, and unused airline tickets;

(V) Amounts distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits;

(VI) Amounts due and payable under the terms of insurance policies;

(VII) On and after October 1, 2002, any amount due and payable as a refund of Colorado income tax.

(VIII) Repealed.

(b) "Intangible property" does not include unclaimed capital credit payments held by cooperative electric associations and telephone cooperatives, gaming chips or tokens, or gaming award points.

(7.5) "Item" means:

(a) In regard to intangible property, the total of all accounts, credit balances, deposits, or other forms of intangible property held under the name of any one apparent owner; except that, if the same apparent owner owns intangible property of different types or classes that cannot practicably be handled or accounted for at the same time or in the same way, each such type or class may be considered a separate item;

(b) In regard to tangible personal property, the total of all such property held under the name of any one apparent owner.

(8) "Last-known address" means a description of the location of the apparent owner sufficient for the purpose of the delivery of mail.

(8.1) "Lawyer COLTAF trust account" means a Colorado lawyer trust account foundation trust account in which a lawyer, in accordance with the lawyer's professional obligations, holds funds of clients or third persons that are nominal in amount or that are expected to be held for a short period.

(8.3) "Licensed gaming establishment" shall have the same meaning as set forth in section 12-47.1-103 (15), C.R.S.

(8.5) "Life insurance company" means any insurance company which is engaged in providing life or endowment insurance policies or annuity contracts.

(9) "Owner" means a depositor in the case of a deposit, a beneficiary in case of a trust other than a deposit in trust, a creditor, claimant, or payee in the case of other intangible property, or a person having a legal or equitable interest in property subject to this article or his legal representative.

(10) "Person" means an individual, business association, state or other government, governmental subdivision or agency, public corporation, public authority, estate, trust, two or more persons having a joint or common interest, or any other legal or commercial entity.

(10.3) "State" means any state, district, commonwealth, territory, insular possession, or other area subject to the legislative authority of the United States.

(10.7) "Utility" means a person who owns or operates for public use any plant, equipment, property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.

(11) "Verify" means the signing of an instrument, which signing constitutes the affirmation or acknowledgment of the person signing the instrument, under penalties of perjury, that the facts stated in the instrument are true and which signing is made before a person who is a notary public or who is authorized by the law of the place of execution to take acknowledgments or to administer oaths.



§ 38-13-103. Property presumed abandoned - general rule

(1) Except as otherwise provided by this article, all intangible property, including any income or increment derived therefrom, less any lawful charges, that is held, issued, or owing in the ordinary course of a holder's business and has remained unclaimed by the owner for more than five years after it became payable or distributable is presumed abandoned.

(2) Property is payable or distributable for the purpose of this article notwithstanding the owner's failure to make demand or to present any instrument or document required to receive payment.



§ 38-13-104. General rules for taking custody of intangible unclaimed property

(1) Unless otherwise provided in this article or by other statute or local law, intangible property is subject to the custody of this state as unclaimed property if the conditions raising a presumption of abandonment under section 38-13-103 or sections 38-13-105 to 38-13-109.7 are satisfied and:

(a) The last-known address, as shown on records of the holder, of the apparent owner is in this state;

(b) The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last-known address of the person entitled to the property is in this state;

(c) The records of the holder do not reflect the last-known address of the apparent owner and it is established that:

(I) The last-known address of the person entitled to the property is in this state; or

(II) The holder is a domiciliary of this state and has not previously paid or delivered the property to the state of the last-known address of the apparent owner or other person entitled to the property;

(d) The last-known address, as shown on the records of the holder, of the apparent owner is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property and the holder is a domiciliary of this state;

(e) The last-known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary of this state; or

(f) The transaction out of which the property arose occurred in this state and:

(I) (A) The last-known address of the apparent owner or other person entitled to the property is unknown; or

(B) The last-known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property; and

(II) The holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.



§ 38-13-105. Travelers' checks and money orders

(1) (a) Subject to subsection (3) of this section, any sum payable on a money order or similar written instrument, other than a third-party bank check or traveler's check, that has been outstanding for more than seven years after its issuance is presumed abandoned unless the owner, within seven years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(b) Subject to subsection (3) of this section, any sum payable on a traveler's check that has been outstanding for more than fifteen years after its issuance is presumed abandoned unless the owner, within fifteen years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(2) On or after July 1, 1987, a holder may not deduct from the amount of a traveler's check or money order any service fee or other charge imposed solely by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the issuer and the owner of the instrument pursuant to which the issuer may impose a charge and the issuer regularly imposes such charges and does not regularly reverse or otherwise cancel them.

(3) No sum payable on a traveler's check or money order or similar written instrument, other than a third-party bank check, described in subsection (1) of this section may be subjected to the custody of this state as unclaimed property unless:

(a) The records of the issuer show that the traveler's check, money order, or similar written instrument was purchased in this state;

(b) The issuer has its principal place of business in this state and the records of the issuer do not show the state in which the traveler's check, money order, or similar written instrument was purchased; or

(c) The issuer has its principal place of business in this state, the records of the issuer show the state in which the traveler's check, money order, or similar written instrument was purchased, and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

(4) Notwithstanding any other provision of this article, subsection (3) of this section applies to sums payable on travelers' checks, money orders, and similar written instruments presumed abandoned on or after February 1, 1965, except to the extent that those sums have been paid over to a state prior to January 1, 1974.



§ 38-13-106. Checks, drafts, and similar instruments issued or certified by banking and financial organizations

(1) Any sum payable on a check, draft, or similar instrument, except those subject to section 38-13-105, on which a banking or financial organization is directly liable, including a cashier's check and a certified check, which has been outstanding for more than five years after it was payable or after its issuance if payable on demand is presumed abandoned unless the owner, within five years, has communicated in writing with the banking or financial organization concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee thereof.

(2) On or after July 1, 1987, a holder may not deduct from the amount of any instrument subject to this section any service fee or other charge imposed solely by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the holder and the owner of the instrument pursuant to which the holder may impose a charge and the holder regularly imposes such charges and does not regularly reverse or otherwise cancel them.



§ 38-13-107. Bank deposits and funds in financial organizations

(1) Any demand, savings, or matured time deposit with a banking or financial organization, including a deposit that is automatically renewable, and any funds paid toward the purchase of a share, a mutual investment certificate, or any other interest in a banking or financial organization is presumed abandoned unless the owner, within five years, has:

(a) In the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest;

(b) Communicated in writing with the banking or financial organization concerning the property;

(c) Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization;

(d) Owned other property to which paragraph (a), (b), or (c) of this subsection (1) applies and unless the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be presumed abandoned under this subsection (1) at the address to which communications regarding the other property regularly are sent; or

(e) Had another relationship with the banking or financial organization concerning which the owner has:

(I) Communicated in writing with the banking or financial organization; or

(II) Otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization and unless the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be abandoned under this subsection (1) at the address to which communications regarding the other relationship regularly are sent.

(2) For purposes of subsection (1) of this section, "property" includes interest and dividends.

(3) On or after July 1, 1987, a holder may not impose, with respect to property described in subsection (1) of this section, any service fee or other charge due solely to dormancy or inactivity or cease payment of interest unless:

(a) There is an enforceable written contract between the holder and the owner of the property pursuant to which the holder may impose such fee or charge or cease payment of interest;

(b) For property in excess of two dollars, the holder, no more than three months before the initial imposition of those charges or cessation of interest, has given written notice to the owner of the amount of those fees or charges at the last-known address of the owner stating that those fees or charges will be imposed or that interest will cease, but the notice provided in this section need not be given with respect to fees or charges imposed or interest ceased before July 1, 1987; and

(c) The holder regularly imposes such fees or charges or ceases payment of interest and does not regularly reverse or otherwise cancel them or retroactively credit interest with respect to the property.

(4) Any property described in subsection (1) of this section that is automatically renewable is matured for purposes of subsection (1) of this section upon the expiration of its initial time period, but, in the case of any renewal to which the owner consents at or about the time of renewal by communicating in writing with the banking or financial organization or otherwise indicating consent as evidenced by a memorandum or other record on file prepared by an employee of the organization, the property is matured upon the expiration of the last time period for which consent was given. If, at the time provided for delivery in section 38-13-112, a penalty or forfeiture in the payment of interest would result from the delivery of the property, the time for delivery is extended until the time when no penalty or forfeiture would result.



§ 38-13-107.1. Deposits held by utilities

Except as otherwise provided for unclaimed utility deposits under section 40-8.5-106, C.R.S., a deposit, including any interest thereon, made after January 1, 1992, by a subscriber with a utility to secure payment or any sum paid in advance after January 1, 1992, for utility services to be furnished, less any lawful deductions, that remains unclaimed by the owner for more than one year after termination of the services for which the deposit or advance payment was made is presumed abandoned.



§ 38-13-107.3. Refunds held by business associations

Except to the extent otherwise ordered by the court or administrative agency, any sum that a business association has been ordered to refund by a court or administrative agency which has remained unclaimed by the owner for more than one year after it became payable in accordance with the final determination or order providing for the refund, whether or not the final determination or order requires any person entitled to a refund to make a claim for it, is presumed abandoned.



§ 38-13-107.5. Stock and other intangible interests in business associations

(1) Except as provided in subsections (2) and (5) of this section, stock or other intangible ownership interest in a business association, the existence of which is evidenced by records available to the association, is presumed abandoned, and, with respect to the interest, the association is the holder if a dividend, distribution, or other sum payable as a result of the interest has remained unclaimed by the owner for five years and the owner within five years has not:

(a) Communicated in writing with the association regarding the interest or a dividend, distribution, or other sum payable as a result of the interest; or

(b) Otherwise communicated with the association regarding the interest or a dividend, distribution, or other sum payable as a result of the interest, as evidenced by a memorandum or other record on file with the association prepared by an employee of the association.

(2) At the expiration of a five-year period following the failure of the owner to claim a dividend, distribution, or other sum payable to the owner as a result of the interest, the interest is not presumed abandoned unless there have been at least five dividends, distributions, or other sums paid during the period, none of which has been claimed by such owner. If five dividends, distributions, or other sums are paid during the five-year period, the period leading to a presumption of abandonment commences on the date payment of the first such unclaimed dividend, distribution, or other sum became due and payable. If five dividends, distributions, or other sums are not paid during the presumptive period, the period continues to run until there have been five dividends, distributions, or other sums that have not been claimed by the owner.

(3) The running of the five-year period of abandonment ceases immediately upon the occurrence of a communication pursuant to subsection (1) of this section. If any future dividend, distribution, or other sum payable to the owner as a result of the interest is subsequently not claimed by such owner, a new period of abandonment commences and relates back to the time a subsequent dividend, distribution, or other sum became due and payable.

(4) At the time an interest is presumed abandoned under this section, any dividend, distribution, or other sum then held for or owing to the owner as a result of the interest, and not previously presumed abandoned, is presumed abandoned.

(5) This article does not apply to:

(a) Any stock or other intangible ownership interest enrolled in a plan that provides for the automatic reinvestment of dividends, distributions, or other sums payable as a result of the interest unless the records available to the administrator of the plan show, with respect to any intangible ownership interest not enrolled in the reinvestment plan, that the owner has not within five years communicated in the manner described in subsection (1) of this section; or

(b) The unclaimed patronage credits of agricultural marketing and supply cooperatives as defined in subchapter T of the federal "Internal Revenue Code of 1986".



§ 38-13-107.9. Property of business associations held in the course of dissolution

Intangible property distributable in the course of a dissolution of a business association which remains unclaimed by the owner for more than one year after the date specified for final distribution is presumed abandoned.



§ 38-13-108. Property held by agents and fiduciaries

(1) Intangible property and any income or increment derived therefrom held in a fiduciary capacity for the benefit of another person is presumed abandoned unless the owner, within three years after it has become payable or distributable, has increased or decreased the principal, accepted payment of principal or income, communicated concerning the property, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by the fiduciary.

(2) Funds in an individual retirement account or a retirement plan for self-employed individuals or similar account or plan established pursuant to the internal revenue laws of the United States are not payable or distributable within the meaning of subsection (1) of this section unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory.

(3) For the purpose of this section, a person who holds property as an agent for a business association is deemed to hold the property in a fiduciary capacity for that business association alone, unless the agreement between him and the business association provides otherwise.

(4) For the purposes of this article, a person who is deemed to hold property in a fiduciary capacity for a business association alone is the holder of the property only insofar as the interest of the business association in the property is concerned, and the business association is the holder of the property insofar as the interest of any other person in the property is concerned.



§ 38-13-108.2. Property held by courts and public agencies

(1) Except as set forth in subsection (2) of this section, intangible property held for the owner by a court, state or other government, governmental subdivision or agency, public corporation, or public authority which remains unclaimed by the owner for more than one year after becoming payable or distributable is presumed abandoned.

(2) Any overbid, as defined in section 38-38-100.3, that is equal to or greater than twenty-five dollars and that remains unclaimed for five years from the date of sale is presumed abandoned.



§ 38-13-108.3. Funds held in lawyer COLTAF trust accounts - exemption

This article does not apply to funds held in lawyer COLTAF trust accounts.



§ 38-13-108.4. Gift certificates and credit memos

(1) Except as provided in subsection (3) of this section, a gift certificate or a credit memo issued in the ordinary course of an issuer's business which remains unclaimed by the owner for more than five years after becoming payable or distributable is presumed abandoned.

(2) In the case of a gift certificate, the amount presumed abandoned is the price paid by the purchaser for the gift certificate. In the case of a credit memo, the amount presumed abandoned is the amount credited to the recipient of the memo.

(3) The provisions of this section shall apply to any gift certificate issued by a business that is redeemable in cash and not to any gift certificate issued for food, products, goods, or services.



§ 38-13-108.5. Moneys held by the public employees' retirement association

(1) For the purposes of this section, unless the context otherwise requires:

(a) "Account left inactive" means the contributions of any nonvested member who has terminated employment with an employer if such member's member contribution account with the association has been left inactive.

(b) "Association" means the public employees' retirement association created pursuant to section 24-51-201, C.R.S.

(c) "Benefit" shall have the same meaning as that provided for such term in section 24-51-101 (7), C.R.S.

(d) "Benefit recipient" shall have the same meaning as that provided for such term in section 24-51-101 (8), C.R.S.

(e) "Employer" shall have the same meaning as that provided for such term in section 24-51-101 (20), C.R.S.

(f) "Member" shall have the same meaning as that provided for such term in section 24-51-101 (29), C.R.S.

(g) "Unclaimed benefit" means a benefit owed to any benefit recipient if such benefit remains unpaid.

(h) "Unclaimed member refund" means the contributions of a member who has terminated employment with an employer and who has requested a refund of such contributions if such refund remains unpaid.

(2) Any moneys and any accrued interest which are held by the association for accounts left inactive, unclaimed benefits, or unclaimed member refunds shall be presumed to be abandoned if such moneys remain unclaimed for more than five years after such moneys become payable or distributable pursuant to the provisions of article 51 of title 24, C.R.S., unless the owner of such moneys, within five years, has:

(a) Communicated in writing with the association concerning such moneys; or

(b) Otherwise indicated an interest in such moneys as evidenced by a memorandum or other record on file prepared by an employee of the association.

(3) Property which is presumed to be abandoned pursuant to the provisions of this section shall be the only property held by the association which is subject to the provisions of this article.



§ 38-13-108.6. Wages

Unpaid wages, including wages represented by unpresented payroll checks, owing in the ordinary course of the holder's business which remain unclaimed by the owner for more than one year after becoming payable are presumed abandoned.



§ 38-13-108.7. Gaming chips or tokens - gaming award points - inapplicability

This article shall not apply to gaming award points and gaming chips or tokens issued or sold by a licensed gaming establishment before, on, or after August 4, 2004, except to the extent the state has taken custody of any gaming award points or gaming chips or tokens on or before January 1, 2004.



§ 38-13-108.8. Property held by racetracks - inapplicability

This article shall not apply to any intangible unclaimed property held by a racetrack, as that term is defined in section 12-60-102 (26), C.R.S.



§ 38-13-108.9. Unclaimed gift cards - limited exception

This article does not apply to unclaimed gift cards where the holder or issuer is a business association with annual gross receipts from the sales or issuance of all gift cards totaling two hundred thousand dollars or less.



§ 38-13-109. Contents of safe deposit box or other safekeeping repository

All tangible and intangible property held in a safe deposit box or any other safekeeping repository in this state in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by any other law, which remain unclaimed by the owner for more than five years after the lease or rental period on the box or other repository has expired, are presumed abandoned.



§ 38-13-109.5. Funds owing under life insurance policies

(1) Funds held or owing under any life or endowment insurance policy or annuity contract that has matured or terminated are presumed abandoned if unclaimed for more than five years after the funds became due and payable as established from the records of the insurance company holding or owing the funds; except that property described in paragraph (b) of subsection (3) of this section is presumed abandoned if unclaimed for more than two years.

(2) If a person other than the insured or annuitant is entitled to the funds and an address of the person is not known to the company or it is not definite and certain from the records of the company who is entitled to the funds, it is presumed that the last-known address of the person entitled to the funds is the same as the last-known address of the insured or annuitant according to the records of the company.

(3) For purposes of this article, a life or endowment insurance policy or annuity contract not matured by actual proof of the death of the insured or annuitant according to the records of the company is matured and the proceeds due and payable if:

(a) The company knows that the insured or annuitant has died; or

(b) (I) The insured has attained, or would have attained if he were living, the limiting age under the mortality table on which the reserve is based;

(II) The policy was in force at the time the insured attained, or would have attained, the limiting age specified in subparagraph (I) of this paragraph (b); and

(III) Neither the insured nor any other person appearing to have an interest in the policy within the preceding two years, according to the records of the company, has assigned, readjusted, or paid premiums on the policy, subjected the policy to a loan, corresponded in writing with the company concerning the policy, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the company.

(4) For purposes of this article, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from being matured or terminated under subsection (1) of this section if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds thereof before the depletion of the cash surrender value of a policy by the application of such provisions.

(5) If the laws of this state or the terms of the life insurance policy require the company to give notice to the insured or owner that an automatic premium loan provision or other nonforfeiture provision has been exercised, and the notice given to an insured or owner whose last-known address according to the records of the company is in this state is undeliverable, the company shall make a reasonable search to ascertain the policyholder's correct address to which the notice must be mailed.

(6) Notwithstanding any other provision of law to the contrary, if the company learns of the death of the insured or annuitant and the beneficiary has not communicated with the insurer within four months after such death, the company shall take reasonable steps to pay the proceeds to the beneficiary.

(7) Commencing July 1, 1992, every change of beneficiary form issued by an insurance company under any life or endowment insurance policy or annuity contract to an insured or owner who is a resident of this state shall request the following information:

(a) The name of each beneficiary, or if a class of beneficiaries is named, the name of each current beneficiary in the class;

(b) The address of each beneficiary; and

(c) The relationship of each beneficiary to the insured.



§ 38-13-109.7. Tax refunds

(1) On and after October 1, 2002, any amount due and payable as a refund of Colorado income tax or grant for property taxes, rent, or heat or fuel expenses assistance represented by a warrant that has not been presented for payment within six months from the date of issuance of the warrant and that has been forwarded by the department of revenue to the administrator pursuant to section 39-21-108 (5), C.R.S., is presumed abandoned.

(2) Repealed.

(3) On and after October 1, 2010, any amount due and payable, as a refund of a tax imposed or assessed by the department of revenue that is not addressed in subsection (1) of this section, represented by a warrant that has not been presented for payment within six months from the date of issuance of the warrant and that has been forwarded by the department to the administrator pursuant to section 39-21-108 (7), C.R.S., is presumed abandoned.



§ 38-13-110. Report and payment or delivery of abandoned property

(1) (a) A person holding property, tangible or intangible, presumed abandoned and subject to custody as unclaimed property under this article shall report to the administrator concerning the property as provided in this section.

(b) If a person is not subject to the requirements of this subsection (1) because the person does not hold any property, tangible or intangible, presumed abandoned under this article or the person meets the criteria established in paragraph (e) of subsection (4) of this section, the person shall not be required to notify the administrator of the person's exemption from this subsection (1).

(2) The report must include:

(a) Except with respect to money orders, the name, if known, and last-known address, if any, of each person appearing from the records of the holder to be the owner of property presumed abandoned under this article;

(a.5) In the case of unclaimed funds of twenty-five dollars or more held or owing under any life or endowment insurance policy or annuity contract, the name, if known, and the last-known address, if any, of the insured or annuitant and of the beneficiary according to the records of the insurance company holding or owing the funds;

(b) In the case of the contents of a safe deposit box or other safekeeping repository or of other tangible property, a description of the property and the place where it is held and may be inspected by the administrator and any amounts owing to the holder;

(c) The nature and identifying number, if any, or a description of the property and the amount appearing from the records to be due, but items of value under twenty-five dollars each may be reported in the aggregate;

(d) The date the property became payable, demandable, or returnable and the date of the last transaction with the apparent owner with respect to the property; and

(e) Other information the administrator prescribes by rule as necessary for the administration of this article.

(3) If the person holding property presumed abandoned and subject to custody as unclaimed property is a successor to other persons who previously held the property for the apparent owner or the holder has changed his name while holding the property, he shall file with his report any such prior name and all known names and addresses of each previous holder of the property.

(4) (a) The report required by subsection (1) of this section shall be filed and, pursuant to section 38-13-112, payment or delivery of abandoned property shall be made before November 1 of each year as of June 30 next preceding, with the initial report to be filed before November 1, 1987, except as provided in paragraphs (b), (c), (d), and (e) of this subsection (4).

(b) Notwithstanding the provisions of paragraph (a) of this subsection (4), the report of any life insurance company must be filed and, pursuant to section 38-13-109.5, payment or delivery of funds held or owing and presumed abandoned shall be made before May 1 of each year as of December 31 next preceding, with the initial report to be filed before May 1, 1991.

(c) On written request by any person required to file a report and, pursuant to section 38-13-112, pay or deliver abandoned property, the administrator may postpone the reporting date. However, the reporting date for the initial report filed by insurance companies, other than life insurance companies pursuant to paragraph (a) of this subsection (4), under this article as required by section 38-13-130 (2) shall in no case be postponed beyond December 30, 1990.

(d) Notwithstanding the provisions of paragraph (a) of this subsection (4), the public employees' retirement association shall file an initial report on or before June 1, 1992. The public employees' retirement association shall file subsequent reports in conformance with the requirements of paragraph (a) of this subsection (4) on or before November 1, 1993, and on or before November 1 of each year thereafter.

(e) (I) Any business association with annual gross receipts of less than five hundred thousand dollars that holds property, tangible or intangible, acquired during the immediately preceding five-year period of an aggregate value under three thousand five hundred dollars shall not be subject to the requirements of paragraph (a) of this subsection (4) and section 38-13-112 until such time as the aggregate value of such property acquired during the immediately preceding five-year period exceeds three thousand five hundred dollars; except that, if any such business association holds an item of property of any one apparent owner acquired during such period of an aggregate value over two hundred fifty dollars, such business association shall report and pay or deliver such property to the administrator in accordance with paragraph (a) of this subsection (4) and section 38-13-112.

(II) Any organization exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", 26 U.S.C. 501 (c)(3), or its successor statute, that receives contributions totaling one million dollars or more annually and that holds property, tangible or intangible, acquired during the immediately preceding five-year period of an aggregate value under three thousand five hundred dollars shall not be subject to the requirements of paragraph (a) of this subsection (4) and section 38-13-112 until such time as the aggregate value of such property acquired during the immediately preceding five-year period exceeds three thousand five hundred dollars; except that, if any such organization holds an item of property of any one apparent owner acquired during such period of an aggregate value over two hundred fifty dollars, such organization shall report and pay or deliver such property to the administrator in accordance with paragraph (a) of this subsection (4) and section 38-13-112.

(III) Any organization exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", 26 U.S.C. 501 (c)(3), or its successor statute, that receives contributions totaling less than one million dollars annually shall not be subject to the requirements of paragraph (a) of this subsection (4) and section 38-13-112.

(5) Except as provided in subsection (6) of this section, not more than one hundred twenty days before filing the report and, pursuant to section 38-13-112, paying or delivering the abandoned property required by this section, the holder in possession of property presumed abandoned and subject to custody as unclaimed property under this article shall send written notice to the apparent owner's last-known address, informing such owner that the holder is in possession of property subject to this article if:

(a) The holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate;

(b) The claim of the apparent owner is not barred by the statute of limitations; and

(c) The property has a value of fifty dollars or more.

(6) (a) (Deleted by amendment, L. 95, p. 523, § 3, effective May 16, 1995.)

(b) The public employees' retirement association shall comply with the requirements of subsection (5) of this section with regard to reports filed by the public employees' retirement association on or before November 1, 1993, and on or before November 1 of each year thereafter.



§ 38-13-111. Electronic notice of abandoned property

(1) The administrator shall maintain an electronic, alphabetical list of the owners of unclaimed property and shall make such list available to the public on the world wide web. The administrator shall provide to each county treasurer and public library in the state a written copy of the list of owners of unclaimed property in that county. The office of the treasurer shall also maintain a written copy of the list of unclaimed property owners.

(2) The electronic, alphabetical list of the names of owners of unclaimed property maintained pursuant to subsection (1) of this section shall include the following information:

(a) (Deleted by amendment, L. 2004, p. 1148, § 1, effective August 4, 2004.)

(b) A statement that information concerning the property may be obtained by any person possessing an interest in the property by addressing an inquiry to the administrator; and

(c) (I) A statement that any person claiming an interest in the property must file a proof of claim with the administrator pursuant to section 38-13-117.

(II) (Deleted by amendment, L. 95, p. 524, § 4, effective May 16, 1995.)

(3) (Deleted by amendment, L. 2004, p. 1148, § 1, effective August 4, 2004.)

(4) Not later than March 1 of the year immediately following the report required by section 38-13-110 or, in the case of property reported by life insurance companies, not later than September 1 of the year of the report required by section 38-13-110, the administrator shall mail a notice to each person whose last-known address is listed in the report and who appears to be entitled to property of the value of fifty dollars or more presumed abandoned under this article and any beneficiary of a life or endowment insurance policy or annuity contract for whom the administrator has a last-known address.

(5) The mailed notice must contain:

(a) A statement that property is being held to which the addressee appears entitled; and

(b) A statement that any person claiming an interest in property being held must file a proof of claim with the administrator pursuant to section 38-13-117.

(6) This section is not applicable to sums payable on money orders and other written instruments presumed abandoned under section 38-13-105.

(7) The administrator shall limit the amount of moneys expended for publication and necessary correspondence pursuant to this section to not more than two percent of the previous year's paid claims from the unclaimed property trust fund created in section 38-13-116.5.



§ 38-13-112. Payment or delivery of abandoned property to the administrator

(1) (a) Except as otherwise provided in subsection (2) of this section, a person who is required to file a report under section 38-13-110 shall pay or deliver to the administrator all abandoned property required to be reported at the time such report is filed.

(b) (I) A holder may voluntarily, prior to payment or delivery of said abandoned property, deduct and retain two percent of the value of the property or twenty-five dollars whichever is more per item.

(II) Holders that are banking or financial organizations and holders of dividends, royalties, or other items that are backed by an underlying share, interest, insurance policy, or annuity contract may voluntarily, prior to payment or delivery of said abandoned property, deduct and retain two percent of the value of the property or twenty-five dollars, whichever is more per item; except that, if the abandoned property is a demand, savings, or matured time deposit or funds held or owing under an insurance policy or annuity contract, the holder may deduct and retain two percent of the value of the property or twenty-five dollars, whichever is less.

(c) A holder may also deduct any sum due and owing from the value of the property prior to delivery.

(2) (a) If the owner establishes the right to receive the abandoned property to the satisfaction of the holder before the property has been delivered or if it appears that for some other reason the presumption of abandonment is erroneous, the holder need not pay or deliver the property to the administrator, and the property will no longer be presumed abandoned. In that case, the holder shall file with the administrator a written explanation of the proof of claim or of the error in the presumption of abandonment.

(b) The provisions of subsection (1) of this section shall apply to any payment or delivery of abandoned property by the public employees' retirement association if such property was included in a report required to be filed by the public employees' retirement association on or before November 1, 1993, or on or before November 1 of any succeeding year.



§ 38-13-113. Custody by state - holder relieved from liability - waiver of rights by owner - reimbursement of holder paying claim - reclaiming for owner - defense of holder - payment of safe deposit box or repository charges

(1) (a) Upon the payment or delivery of property to the administrator, the state assumes custody and responsibility for the safekeeping of the property. A person who pays or delivers property to the administrator in good faith is relieved of all liability to the extent of the value of the property paid or delivered for any claim then existing or which thereafter may arise or be made in respect to the property.

(b) Any person appearing to be an owner of property paid or delivered to the administrator pursuant to this article may notify the administrator on a form prescribed by the administrator that the person waives the right to claim the property.

(2) A holder who has paid money to the administrator pursuant to this article may make payment to any person appearing to the holder to be entitled to payment, and, upon filing proof of payment and proof that the payee was entitled thereto, the administrator shall promptly reimburse the holder for the payment without imposing any fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a money order, the holder must be reimbursed under this subsection (2) upon filing proof that the instrument was duly presented and that payment was made to a person who appeared to the holder to be entitled to payment. The holder must be reimbursed for payment made under this subsection (2) even if the payment was made to a person whose claim was barred under section 38-13-122 (1).

(3) A holder who has delivered property other than money to the administrator pursuant to this article may reclaim the property if still in the possession of the administrator, without paying any fee or other charge, upon filing proof that the owner has claimed the property from the holder.

(4) The administrator may accept the holder's affidavit as sufficient proof of the facts that entitle the holder to recover money and property under this section.

(5) If the holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim.

(6) For the purposes of this section, "good faith" means that:

(a) Payment or delivery was made in a reasonable attempt to comply with this article;

(b) The person delivering the property was not a fiduciary then in breach of trust in respect to the property and had a reasonable basis for believing, based on the facts then known to him, that the property was abandoned for the purposes of this article; and

(c) There is no showing that the records pursuant to which the delivery was made did not meet reasonable commercial standards of practice in the industry.

(7) Property removed from a safe deposit box or other safekeeping repository is received by the administrator subject to the holder's right under this subsection (7) to be reimbursed for the actual cost of the opening of such repository and subject to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The administrator shall reimburse or pay the holder for such costs out of the proceeds remaining after deducting the administrator's selling cost.



§ 38-13-114. Crediting of dividends, interest, or increments to owner's account

Whenever property other than money is paid or delivered to the administrator under this article, the owner is entitled to receive from the administrator any dividends, interest, or other increments realized or accruing on the property at or before liquidation or conversion thereof into money.



§ 38-13-115. Public sale of abandoned property

(1) Except as provided in subsections (2), (3), and (5) of this section, the administrator, within three years after the receipt of abandoned property, shall sell it to the highest bidder at public sale in whatever city in the state affords in the judgment of the administrator the most favorable market for the property involved. The administrator may decline the highest bid and reoffer the property for sale if in the judgment of the administrator the bid is insufficient. If in the judgment of the administrator the probable cost of sale exceeds the value of the property, it need not be offered for sale. Any sale held under this section must be preceded by a single publication of notice, at least three weeks in advance of sale, in a newspaper of general circulation in the county in which the property is to be sold.

(2) Securities listed on an established stock exchange must be sold at prices prevailing on the exchange at the time of sale. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers advisable.

(3) Unless the administrator considers it to be in the best interest of the state to do otherwise, all securities delivered to the administrator shall be held for at least one year before he or she may sell them. On and after July 1, 2004, the administrator shall take all reasonable action to sell the securities delivered to him or her as provided in this section. All proceeds collected from the sale of securities pursuant to this section shall be deposited in the unclaimed property tourism promotion trust fund created in section 38-13-116.7.

(4) The purchaser of property at any sale conducted by the administrator pursuant to this article takes the property free of all claims of the owner or previous holder thereof and of all persons claiming through or under them. The administrator shall execute all documents necessary to complete the transfer of ownership.

(5) The administrator shall retain or loan to the Colorado veterans community living center at Homelake or to an alternate state facility selected by the administrator that has appropriate and secure space suitable for public display any military medal or decoration or other military award or citation that is delivered to the administrator pursuant to section 38-13-113 until the owner of the property claims the property in accordance with section 38-13-117 (1) and the administrator allows the claim pursuant to section 38-13-117 (3).



§ 38-13-116.5. Unclaimed property trust fund - creation - payments - interest - appropriations - records - rules

(1) (a) There is hereby created in the state treasury the unclaimed property trust fund. The principal in the trust fund shall consist of all moneys collected by the administrator under this article. On July 1, 2001, any moneys in the abandoned property fund, the unclaimed insurance moneys fund, or the business associations unclaimed moneys fund created in section 38-13-116 shall be transferred to and shall become a part of the trust fund.

(b) Except as provided in subsections (2) and (2.7) of this section, the principal of the trust fund shall not be expended except to pay claims made pursuant to this article 13. Money comprising the principal of the trust fund shall not constitute fiscal year spending of the state for purposes of section 20 of article X of the state constitution and is not subject to appropriation by the general assembly.

(c) All interest derived from the deposit and investment of moneys in the trust fund shall be credited to the trust fund.

(d) The moneys in the unclaimed property trust fund shall not revert to the general fund at the end of any fiscal year.

(2) (a) For the 2001-02 fiscal year and each fiscal year thereafter, the general assembly shall make annual appropriations out of the principal of the unclaimed property trust fund for the direct and indirect costs of administering this article, except as provided for the payment of contract auditor services in paragraph (b) of this subsection (2).

(b) Moneys in the unclaimed property trust fund shall be continuously appropriated to the state treasurer for the payment of contract auditor services. Any moneys appropriated for the payment of contract auditor services shall be paid from revenues collected by contract auditors.

(c) As soon as feasible after April 22, 2009, the state treasurer shall promulgate rules in accordance with article 4 of title 24, C.R.S., as may be necessary to administer payment for contract auditor services, including any rules necessary to:

(I) Specify the requirements or expertise of contract auditors;

(II) Adequately protect unclaimed property while the property is in the possession of the contract auditor; and

(III) Prevent identity theft and the sale or transfer of personal identifying information obtained by the contract auditor during the course of the contract auditor's duties.

(d) The following amounts constitute fiscal year spending for purposes of section 20 of article X of the state constitution:

(I) Any money that is appropriated to the department of the treasury as required by this subsection (2);

(II) Any money that is credited to the general fund as required by subsection (2.6) of this section; and

(III) Any money that is credited to the adult dental fund created in section 25.5-5-207 (4), C.R.S., as required by subsection (2.8) of this section.

(2.5) Repealed.

(2.6) Notwithstanding any provision of this section to the contrary:

(a) On June 1, 2009, the state treasurer shall deduct fifty million dollars from the unclaimed property trust fund and transfer such sum to the general fund;

(b) On July 1, 2009, the state treasurer shall deduct twenty-five million dollars from the unclaimed property trust fund and transfer such sum to the general fund; and

(c) On June 30, 2016, the state treasurer shall deduct eight million dollars from the unclaimed property trust fund and transfer such sum to the general fund.

(2.7) (a) and (b) Repealed.

(c) The treasurer shall report to the general assembly annually any transmission of moneys to CoverColorado pursuant to this subsection (2.7).

(d) (Deleted by amendment, L. 2008, p. 1260, § 5, effective July 1, 2008.)

(2.8) (a) (I) On and after April 1, 2014, after reserving the amounts described in paragraph (b) of this subsection (2.8), the state treasurer shall transmit to the adult dental fund created in section 25.5-5-207 (4), C.R.S., an amount of principal and interest in the trust fund sufficient to implement the adult dental benefit pursuant to section 25.5-5-202 (1)(w), C.R.S.

(II) On June 30, 2016, the state treasurer shall deduct thirty-four million eight hundred thousand dollars from the unclaimed property trust fund and transfer such sum to the adult dental fund created in section 25.5-5-207 (4), C.R.S., to implement the adult dental benefit pursuant to section 25.5-5-202 (1)(w), C.R.S., for the fiscal year 2016-17.

(b) The state treasurer shall reserve in the trust fund and shall not transfer any moneys necessary for:

(I) The claims paid pursuant to this article for each fiscal year;

(II) The reserve amount necessary to pay anticipated claims; and

(III) Publications and correspondence expenses pursuant to section 38-13-111 (7).

(2.9) Repealed.

(3) Before crediting any moneys to the trust fund pursuant to subsection (1) of this section, the administrator shall record the name and last-known address of each person appearing from the holders' reports to be entitled to the property. The record shall be available for public inspection during all reasonable business hours.



§ 38-13-116.7. Unclaimed property tourism promotion trust fund - creation - payments - interest - transfers

(1) There is hereby created in the state treasury the unclaimed property tourism promotion trust fund. The principal in the trust fund shall consist of all proceeds collected by the administrator from the sale of securities pursuant to section 38-13-115.

(2) The principal of the unclaimed property tourism promotion trust fund shall not be expended except to pay claims made pursuant to this article. Moneys comprising the principal of the trust fund that are credited to or expended from the trust fund to pay claims shall not constitute fiscal year spending of the state for purposes of section 20 of article X of the state constitution, and such moneys shall be deemed custodial funds that are not subject to appropriation by the general assembly.

(3) (a) Beginning with the 2008-09 state fiscal year, the interest derived from the deposit and investment of moneys in the unclaimed property tourism promotion trust fund shall be credited to the following funds:

(I) Twenty-five percent of the interest to the Colorado state fair authority cash fund created in section 35-65-107 (1), C.R.S., subject to appropriation by the general assembly pursuant to section 35-65-107 (3)(b), C.R.S.;

(II) Sixty-five percent of the interest to the agriculture management fund created in section 35-1-106.9, C.R.S., subject to appropriation by the general assembly pursuant to section 35-1-106.9, C.R.S.; and

(III) (A) Ten percent of the interest to the Colorado travel and tourism promotion fund created in section 24-49.7-106 (1), C.R.S., subject to appropriation by the general assembly pursuant to section 24-49.7-106 (3), C.R.S., for use in the promotion of agritourism in the state. For the purposes of this subparagraph (III), "agritourism" means the practice of engaging in activities, events, and services that have been provided to consumers for recreational, entertainment, or educational purposes at a farm, ranch, or other agricultural, horticultural, or agribusiness operation in order to allow consumers to experience, learn about, and participate in various facets of agricultural industry, culinary pursuits, natural resources, and heritage.

(B) The board of directors of the Colorado tourism office created in section 24-49.7-103, C.R.S., shall consult annually, and execute a memorandum of understanding, with the commissioner of agriculture regarding the expenditure of moneys appropriated pursuant to sub-subparagraph (A) of this subparagraph (III) in order to coordinate agritourism promotion efforts.

(b) Any moneys that are credited to and expended from the Colorado state fair authority cash fund, the agriculture management fund, or the travel and tourism promotion fund pursuant to this subsection (3) shall constitute fiscal year spending of the state for purposes of section 20 of article X of the state constitution.

(4) The moneys in the unclaimed property tourism promotion trust fund shall not revert to the general fund at the end of any fiscal year.

(5) Notwithstanding any provision of this section to the contrary, on July 1, 2009, the state treasurer shall deduct five million dollars from the unclaimed property tourism promotion trust fund and transfer such sum to the general fund.



§ 38-13-117. Filing of claim with administrator

(1) A person, excluding another state, this state, or a governmental agency of this state, claiming an interest in any property paid or delivered to the administrator may file with him or her a claim on a form prescribed by the administrator and verified by the claimant. If the value of the property claimed is one hundred dollars or less, the administrator may waive the requirement that the claimant verify the claim. The administrator shall require the claimant to submit his or her social security number or federal employer identification number, whichever is applicable. The social security number or federal employer identification number shall not become part of the public records of the administrator.

(2) The administrator shall consider each claim and give written notice within ninety days after the filing of the claim to the claimant if the claim is denied in whole or in part. The notice may be given by mailing it to the last-known address, if any, stated in the claim as the address to which such notice is to be sent. If no address for notice is stated in the claim, the notice may be mailed to the last-known address, if any, of the claimant as stated in the claim. No notice of denial need be given if the claim fails to state either the last-known address to which such notice is to be sent or the current address of the claimant.

(3) (a) Subject to the provisions of sections 38-13-117.3, 38-13-117.5, and 38-13-117.7, if a claim is allowed, the administrator shall pay over or deliver to the claimant the property or the amount the administrator actually received or the net proceeds if it has been sold by the administrator, together with any additional amount required by section 38-13-114. If the property claimed was interest-bearing to the owner on the date of surrender by the holder, the administrator also shall pay simple interest at a rate of six percent a year or any lesser rate the property earned while in the possession of the holder. Such interest begins to accrue when the property is delivered to the administrator and ceases on the expiration of five years after delivery or the date on which payment is made to the owner. No interest on interest-bearing property is payable for any period before July 1, 1987.

(b) The administrator shall pay or deliver to the public employees' retirement association the amount necessary to purchase service credit pursuant to section 24-51-503, C.R.S., if the owner of an account left inactive or an unclaimed member refund described in section 38-13-108.5 (1) requests restoration of service credit which was forfeited when funds were transferred to the abandoned property fund.

(4) Any holder who pays the owner for property that has been delivered to the state and which, if claimed from the administrator, would be subject to subsection (3) of this section shall add interest as provided in subsection (3) of this section. The added interest must be repaid to the holder by the administrator in the same manner as the principal is repaid.



§ 38-13-117.3. Claims offset for child support

(1) Before paying a claim in an amount exceeding six hundred dollars pursuant to section 38-13-117 (3), the administrator shall offset against the amount of the claim the claimant's obligations to pay current child support, child support debt, retroactive child support, child support arrearages, child support costs, or child support when combined with maintenance. The administrator may enter into a memorandum of understanding with the department of human services to implement this section and section 26-13-118.5, C.R.S.

(2) (a) If a claimant owes current child support, child support debt, retroactive child support, child support arrearages, child support costs, or child support when combined with maintenance, and also owes restitution or fines, fees, costs, or surcharges as described in section 38-13-117.5 or delinquent state taxes, penalties, or interest as described in section 38-13-117.7, or both, the unclaimed property offset against the current child support, child support debt, retroactive child support, child support arrearages, child support costs, or child support when combined with maintenance shall take priority and be applied first.

(b) If a claimant owes both restitution or fines, fees, costs, or surcharges and delinquent state taxes, penalties, or interest, after payment in accordance with paragraph (a) of this subsection (2), if applicable, any remaining unclaimed property shall be applied first toward the payment of the outstanding restitution or fines, fees, costs, or surcharges and processed in accordance with section 38-13-117.5 and then applied to the payment of delinquent state taxes, penalties, or interest and processed in accordance with section 38-13-117.7.

(c) If a claimant owes restitution or fines, fees, costs, or surcharges or delinquent state taxes, penalties, or interest, after payment in accordance with paragraph (a) of this subsection (2), if applicable, any remaining unclaimed property shall be applied toward the payment of the outstanding restitution or fines, fees, costs, or surcharges and processed in accordance with section 38-13-117.5 or toward the delinquent state taxes, penalties, or interest and processed in accordance with section 38-13-117.7, whichever is applicable.



§ 38-13-117.5. Claims offset for judicial restitution, fines, fees, costs, or surcharges

(1) Before paying a claim in an amount exceeding six hundred dollars pursuant to section 38-13-117 (3), the administrator shall offset against the amount of the claim the claimant's outstanding court fines, fees, costs, or surcharges or restitution. The administrator may enter into a memorandum of understanding with the judicial department to implement this section and sections 16-11-101.6 (6) and 16-18.5-106.7, C.R.S.

(2) If a claimant owes fines, fees, costs, or surcharges or restitution as described in this section and also owes current child support, child support debt, retroactive child support, child support arrearages, child support costs, or child support when combined with maintenance as described in section 38-13-117.3 or delinquent state taxes, penalties, or interest as described in section 38-13-117.7, or both, the unclaimed property offsets shall be applied in accordance with the priority set forth in section 38-13-117.3 (2).



§ 38-13-117.7. Claims offset for state tax delinquencies

(1) Before paying a claim in an amount exceeding six hundred dollars pursuant to section 38-13-117 (3), the administrator shall compare the social security number or federal employer identification number of the claimant with the numbers certified by the department of revenue for the purpose of the unclaimed property offset as provided in section 39-21-121, C.R.S.

(2) If the social security number or federal employer identification number of a claimant appears among the numbers certified by the department of revenue pursuant to section 39-21-121, C.R.S., the administrator shall suspend the payment of the claim until the requirements of section 39-21-121, C.R.S., are met. If, after consulting with the department, the administrator determines that the claimant is obligated to pay the amounts certified under section 39-21-121, C.R.S., the administrator shall withhold from the amount of the unclaimed property paid to the claimant an amount equal to the amount of delinquent state taxes, penalties, or interest. If the amount of the unclaimed property is less than or equal to the amount of delinquent state taxes, penalties, or interest, the administrator shall withhold the entire amount of the unclaimed property. The administrator shall transmit any unclaimed property so withheld to the department for disbursement as directed in section 39-21-121, C.R.S.

(3) If a claimant owes delinquent state taxes, penalties, or interest as described in this section and also owes current child support, child support debt, retroactive child support, child support arrearages, child support costs, or child support when combined with maintenance as described in section 38-13-117.3 or restitution or fines, fees, costs, or surcharges as described in section 38-13-117.5, or both, the unclaimed property offset shall be applied in accordance with the priority set forth in section 38-13-117.3 (2).



§ 38-13-118. Claim of another state to recover property - procedure

(1) At any time after property has been paid or delivered to the administrator under this article, another state may recover the property if:

(a) The property was subjected to custody by this state because the records of the holder did not reflect the last-known address of the apparent owner when the property was presumed abandoned under this article and the other state establishes that the last-known address of the apparent owner or other person entitled to the property was in that state and that, under the laws of that state, the property escheated to or was subject to a claim of abandonment by that state;

(b) The last-known address of the apparent owner or other person entitled to the property, as reflected by the records of the holder, is in the other state and, under the laws of that state, the property has escheated to or become subject to a claim of abandonment by that state;

(c) The records of the holder were erroneous in that they did not accurately reflect the actual owner of the property and the last-known address of the actual owner is in the other state and, under the laws of that state, the property escheated to or was subject to a claim of abandonment by that state;

(d) The property was subjected to custody by this state under section 38-13-104 (1)(f) and, under the laws of the state of domicile of the holder, the property has escheated to or become subject to a claim of abandonment by that state; or

(e) The property is the sum payable on a money order or other similar instrument that was subjected to custody by this state under section 38-13-105 and the instrument was purchased in the other state and, under the laws of that state, the property escheated to or became subject to a claim of abandonment by that state.

(2) The claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the administrator, who shall decide the claim within ninety days after it is presented. The administrator shall allow the claim if he determines that the other state is entitled to the abandoned property under subsection (1) of this section.

(3) The administrator shall require a state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim for the property.



§ 38-13-118.5. Claim of the state or governmental agency

At any time after property has been paid or delivered to the administrator under this article, if the administrator determines that the state or a state governmental agency owns the property, the administrator may transfer the property to an operating account of the state or the agency.



§ 38-13-119. Action to establish claim

A person aggrieved by a decision of the administrator or whose claim has not been acted upon within ninety days after its filing may bring an action to establish the claim in a court of competent jurisdiction, naming the administrator as a defendant. The action must be brought within ninety days after the decision of the administrator or within one hundred eighty days after the filing of the claim if he has failed to act on it. If the aggrieved person establishes the claim in an action against the administrator, he shall be entitled to an award of costs and reasonable attorney fees.



§ 38-13-120. Election to take payment or delivery

(1) The administrator may decline to receive any property reported under this article that the administrator considers to have a value less than the expense of giving notice and of sale. If the administrator elects not to receive custody of the property, the holder shall be notified within one hundred twenty days after filing the report required under section 38-13-110.

(2) A holder, with the written consent of the administrator and upon conditions and terms prescribed by him, may report and deliver property before the property is presumed abandoned. Property delivered under this subsection (2) must be held by the administrator and is not presumed abandoned until such time as it otherwise would be presumed abandoned under this article.



§ 38-13-121. Destruction or disposition of property having insubstantial commercial value - immunity from liability

If the administrator determines after investigation that any property delivered under this article has insubstantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. No action or proceeding may be maintained against the state or any officer or against the holder for or on account of any action taken by the administrator pursuant to this section.



§ 38-13-122. Periods of limitation

(1) The expiration, before or after July 1, 1987, of any period of time specified by contract, statute, or court order, during which a claim for money or property can be made or during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property, does not prevent the money or property from being presumed abandoned or affect any duty to file a report or to pay or deliver abandoned property to the administrator as required by this article.

(2) No action or proceeding may be commenced by the administrator with respect to any duty of a holder under this article more than five years after the duty arose.



§ 38-13-123. Requests for reports and examination of records

(1) The administrator may require any person who has not filed a report to file one stating whether or not the person is holding any unclaimed property reportable or deliverable under this article.

(2) Except as otherwise provided in subsection (7) of this section, the administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with the provisions of this article. The administrator may conduct the examination even if the person believes he is not in possession of any property reportable or deliverable under this article.

(3) If a person is treated under section 38-13-107 as the holder of the property only insofar as the interest of the business association in the property is concerned, the administrator, pursuant to subsection (2) of this section, may examine the records of the person if the administrator has given the notice required by subsection (2) of this section to both the person and the business association at least ninety days before the examination.

(4) If an examination of the records of a person results in the disclosure of property reportable and deliverable under this article, the administrator may assess the cost of the examination against the holder at the rate of fifty dollars a day for each examiner, but in no case may the charges exceed the value of the property found to be reportable and deliverable. The cost of examination made pursuant to subsection (3) of this section may be imposed only against the banking or financial organization.

(5) On or after July 1, 1987, if a holder fails to maintain records in existence on or after July 1, 1987, that are required by section 38-13-124 and, in addition, if the records of the holder available for the periods subject to this article are insufficient to permit the preparation of a report pursuant to section 38-13-110, then the administrator may require the holder to report and pay such amounts as may reasonably be estimated from any available records.

(6) Repealed.

(7) Any examination under this section of the records of a business association with annual gross receipts of less than five hundred thousand dollars arising from a report filed under this article by such an association shall be conducted by the administrator within three years from the date of filing such report.



§ 38-13-124. Retention of records

(1) Every holder required to file a report under section 38-13-110, as to any property for which it has obtained the last-known address of the owner, shall maintain a record of the name and last-known address of the owner for five years after the property becomes reportable, except to the extent that a shorter time is provided in subsection (2) of this section or by rule of the administrator.

(2) Any banking or financial organization that sells in this state its money orders or other similar written instruments, other than third-party bank checks on which the banking or financial organization is directly liable, or that provides such instruments to others for sale in this state, shall maintain a record of those instruments while they remain outstanding, indicating the state and date of issue for three years after the date the property is reportable.



§ 38-13-125. Enforcement

The administrator may bring an action in a court of competent jurisdiction to enforce this article.



§ 38-13-126. Interstate agreements and cooperation - joint and reciprocal actions with other states

(1) The administrator may enter into agreements with other states to exchange information needed to enable this or another state to audit or otherwise determine unclaimed property that it or another state may be entitled to subject to a claim of custody. The administrator by rule may require the reporting of information needed to enable compliance with agreements made pursuant to this section and prescribe the form of such reporting.

(2) To avoid conflicts between the administrator's procedures and the procedures of administrators in other jurisdictions that enact unclaimed property legislation, the administrator, so far as is consistent with the purposes, policies, and provisions of this article, before adopting, amending, or repealing rules, shall advise and consult with administrators in other jurisdictions that enact such legislation and take into consideration the rules of administrators in those jurisdictions.

(3) The administrator may join with other states to seek enforcement of this article against any person who is or may be holding property reportable under this article.

(4) At the request of another state, the attorney general of this state may bring an action in the name of the administrator of the other state in any court of competent jurisdiction to enforce the unclaimed property laws of the other state against a holder in this state of property subject to escheat or a claim of abandonment by the other state if the other state has agreed to pay expenses incurred by the attorney general in bringing the action.

(5) The administrator may request that the attorney general of another state or any other person bring an action in the name of the administrator in the other state. This state shall pay all expenses including attorney fees in any action under this subsection (5). Any expenses paid pursuant to this subsection (5) may not be deducted from the amount that is subject to the claim by the owner under this article.



§ 38-13-127. Interest and penalties

(1) A person who fails to pay or deliver property within the time prescribed by this article shall pay to the administrator interest at the annual rate of eighteen percent on the property or value thereof from the date the property should have been paid or delivered.

(2) A person who willfully fails to render any report or perform other duties required under this article shall pay a civil penalty of one hundred dollars for each day the report is withheld or the duty is not performed, but not more than five thousand dollars.

(3) A person who willfully fails to pay or deliver property to the administrator as required under this article shall pay a civil penalty equal to twenty-five percent of the value of the property that should have been paid or delivered.

(4) A person who willfully refuses after written demand by the administrator to pay or deliver property to the administrator as required under this article shall pay a civil penalty, in addition to any other civil penalty provided by this section, of three times the value of any property held by said person.

(5) (a) Any business association with annual gross receipts of less than five hundred thousand dollars that, in good faith compliance, acts within the scope of the duties and responsibilities of this article shall be immune from the penalties and interest of this section for failure to pay or deliver property or to render any report required by this article. For purposes of this article, there shall be a presumption of good faith compliance when such a business association has filed the initial or annual report required by this article and a principal of such business association has attested, as evidenced by such principal's signature on such report, that such business association has made reasonable efforts to determine if such business holds any property presumed abandoned under this article. The presumption of good faith compliance may be rebutted by the administrator upon a showing by a preponderance of evidence that such a business association's actions were knowingly false, deliberately misleading, or made for a malicious purpose.

(b) The administrator shall explain what constitutes good faith compliance with regard to the reporting and payment or delivery requirements of this article in any document, manual, or request distributed by the administrator to such a business association in connection with this article.



§ 38-13-128. Agreements to locate reported property - general provisions

(1) All agreements to pay compensation to recover or assist in the recovery of property reported under section 38-13-110 entered into within twenty-four months after the date payment or delivery is made under section 38-13-112 are unenforceable.

(2) Any agreement to pay compensation to recover or assist in the recovery of property reported under section 38-13-110 entered into more than twenty-four months, but less than thirty-six months, after the date payment or delivery is made under section 38-13-112 is enforceable if:

(a) The agreement is in writing and signed by the owner of the property;

(b) The agreement describes the property to be recovered;

(c) The agreement sets forth the nature of the services to be provided; and

(d) The compensation to be paid under the terms of the agreement is not in excess of twenty percent of the market value of the recoverable property.

(3) Any agreement to pay compensation to recover or assist in the recovery of property reported under section 38-13-110 entered into thirty-six months or more after the date payment or delivery is made under section 38-13-112 is enforceable if:

(a) The agreement is in writing and signed by the owner of the property;

(b) The agreement describes the property to be recovered;

(c) The agreement sets forth the nature of the services to be provided; and

(d) The compensation to be paid under the terms of the agreement is not in excess of thirty percent of the market value of the recoverable property.

(4) Nothing in subsections (2) and (3) of this section shall be construed to prohibit an owner from asserting, at any time, that a written, signed agreement to recover or assist in the recovery of property is based on excessive or unjust consideration.

(5) The restrictions on agreements to pay compensation to recover or assist in the recovery of property set forth in this section shall not apply to any agreement to pay compensation to recover or assist in the recovery of property reported under section 38-13-110 if such property has a total value of less than one thousand dollars.

(6) This section does not apply to agreements to recover or assist in recovering unclaimed overbids transferred to the administrator under section 38-38-111.



§ 38-13-128.5. Agreements to locate reported property - overbids from foreclosure sales

(1) An agreement to pay compensation to recover or assist in recovering an unclaimed overbid transferred to the administrator under section 38-38-111 is:

(a) Not enforceable unless entered into at least two years after the date of the transfer;

(b) Enforceable if:

(I) The agreement is in writing and signed by the owner, as defined in section 38-38-111 (5);

(II) The agreement describes the property and the date of the foreclosure sale from which the overbid was derived;

(III) The agreement sets forth the nature of the services to be provided; and

(IV) The compensation to be paid under the terms of the agreement does not exceed:

(A) Twenty percent of the amount of the overbid if entered into at least two years, but not more than three years, after the date of the transfer; or

(B) Thirty percent of the amount of the overbid if entered into more than three years after the date of the transfer.

(2) A person who induces or attempts to induce another person to enter into an agreement described in this section that does not comply with all requirements of subsection (1) of this section commits a misdemeanor, as defined in section 18-1.3-504, C.R.S., and is subject to imprisonment in county jail for up to six months, a fine of up to ten thousand dollars, or both.

(3) Nothing in subsection (1) of this section prohibits an owner from asserting, at any time, that a written, signed agreement to recover or assist in recovering an overbid is based on excessive or unjust consideration.

(4) The restrictions set forth in this section do not apply to an agreement to pay compensation to recover or assist in recovering an overbid of less than one thousand dollars.



§ 38-13-129. Foreign transactions

This article does not apply to any property held, due, and owing in a foreign country and arising out of a foreign transaction.



§ 38-13-130. Effect of new provisions - clarification of application

(1) This article does not relieve a holder of a duty that arose before July 1, 1987, to report, pay, or deliver property. A holder who did not comply with the law in effect before July 1, 1987, is subject to the applicable enforcement and penalty provisions that then existed, and they are continued in effect for the purpose of this subsection (1), subject to section 38-13-122 (2).

(2) (a) The initial report filed under this article for property that was not required to be reported before July 1, 1987, but that is subject to this article must include all items of property for which the presumption of abandonment first arose during the five-year period preceding July 1, 1987, as if this article had been in effect during that period.

(b) The initial report filed under this article for property that was not required to be reported before July 1, 1992, but that is subject to this article must include all items of property for which the presumption of abandonment first arose during the five-year period preceding July 1, 1992, as if this article had been in effect during that period. Any person who has not reported as of July 1, 1992, shall not be penalized for not reporting prior to November 1, 1993.



§ 38-13-131. Rules

The administrator shall adopt rules and regulations pursuant to section 24-4-103, C.R.S., to effectuate the purposes of this article.



§ 38-13-132. Uniformity of application and construction

This article shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting similar legislation.



§ 38-13-134. Application of article to other sections

This article applies to any unclaimed or intangible property as provided in this article; but, where there is a conflict between this article and a specific statutory provision or local law relating to the disposition of tangible or intangible unclaimed property, such specific statutory provision or local law shall control the disposition of said property.









Loaned Property

Article 14 - Loans to Museums

§ 38-14-101. Legislative declaration

The general assembly hereby finds and declares that the growth and maintenance of museum collections, both public and private, is a matter of general public interest to the citizens of Colorado. Because museums of all kinds depend upon loans of various articles of property to augment their collections and because uncertainty regarding title to and responsibility for loaned property is a hindrance to museums in their efforts to maintain, repair, and dispose of property in their possession, it is the purpose of this article to fairly and reasonably allocate responsibilities and to provide rules for the determination of title and financial responsibilities in certain cases.



§ 38-14-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Loaned property" means any property accepted by a museum which is not accompanied by a transfer of title.

(2) "Museum" means a nonprofit or public institution which is organized and operated primarily for the purpose of collecting, cataloging, exhibiting, or archiving objects of educational, scientific, historical, or aesthetic interest and the collection of which is generally open to the public. The term includes, without limitation, historical societies, parks, monuments, and libraries.

(3) "Owner" and "lender" mean the actual owner of loaned property or his duly authorized agent, trustee, conservator, custodian, heir, or fiduciary, whether an individual, association, trust, partnership, corporation, or any similar organization capable of having an interest in property.

(4) "Property" means all tangible objects, animate and inanimate, collected or maintained by a museum for educational, historic, or exhibition purposes.



§ 38-14-103. Limitations on recovery of loaned property

(1) Subject to the contrary terms of any written agreement, no action may be brought for damages or the recovery of any loaned property when:

(a) Seven years have passed without written contact between the museum and the lender and the lender's identity or current address is unknown to the museum; or

(b) More than one hundred twenty days have passed since a museum has given written notice of termination of a loan pursuant to section 38-14-104 and the lender has not reclaimed the loaned property; except that no lender shall be prejudiced in this regard for want of reasonable cooperation from the museum holding his loaned property.



§ 38-14-104. Termination of loans by museums

(1) A museum may give written notice of termination of a loan at any time after the expiration of a loan made for a specified period or at any time if the loan is for an indefinite period. Any loan not evidenced by a writing stating the term of the loan and signed by the lender shall be deemed a loan for an indefinite period.

(2) Notice given under this section shall contain:

(a) A description of the loaned property sufficient to identify it;

(b) The last-known name and address of the lender;

(c) The date of the loan or the date the loaned property was accepted by the museum if the loan was not evidenced by a writing;

(d) The name, address, and telephone number of the appropriate officer or official at the museum to be contacted regarding the loan;

(e) A statement referring the lender to this article and informing him that failure to reclaim his loaned property within one hundred twenty days shall result in the loss of all rights in said property.



§ 38-14-105. Manner of giving notice

The notice required in section 38-14-103 (1)(b) shall be sufficient when mailed by certified mail, return receipt requested, delivery restricted to owner as defined in section 38-14-102 (3), to the last-known address of the lender as reflected in the records of the museum.



§ 38-14-106. Notice upon accepting loaned property

On and after July 1, 1988, when a museum accepts loaned property or receives written notice of a change in ownership of loaned property, the museum shall inform the lender or new lender within thirty days, in writing, of the provisions of section 38-14-103. Where notice is not given in accordance with this section, the provisions of section 38-14-103 (1)(b) shall not apply.



§ 38-14-107. Responsibilities of owners of loaned property

In all cases it shall be the responsibility of the owner of loaned property to notify the museum in writing of his identity and current address. It shall be the responsibility of any new owner acquiring loaned property to notify the museum within sixty days of his name and address. Any owner of loaned property shall, upon request from a museum holding loaned property, promptly provide evidence of ownership satisfactory to the museum. This section shall apply to all changes in ownership, whether by sale, gift, devise, operation of law, or any other means. So long as a museum deals honestly and in good faith, no museum shall be prejudiced by reason of any failure to deal with the true owner of any loaned property if the owner has failed to comply with the requirements of this section.



§ 38-14-108. Museum's lien for expenses

When the lender of loaned property is unknown, a museum shall have a lien against the value of specific loaned property for expenses reasonably necessary to protect the loaned property from ordinary decay and deterioration due to natural causes, from theft, or from vandalism.



§ 38-14-109. Representations as to ownership

A museum shall not be liable for actions taken in reasonable reliance upon the representations of one who first transfers an item of property to the museum that he is the true owner of the loaned property.



§ 38-14-110. Disputed ownership

In cases of disputed ownership of loaned property, a museum shall not be held liable for its refusal to surrender loaned property in its possession except in reliance upon a court order or judgment.



§ 38-14-111. Title of property purchased from museum

When a museum which acquired title to loaned property pursuant to section 38-14-103 sells said property, the purchaser shall acquire good title free of all claims and defenses.



§ 38-14-112. Property not to escheat

Loaned property in the possession of a museum at the time of the owner's death which would otherwise escheat to the state under section 15-11-105 or 15-12-914, C.R.S., shall not so escheat but shall become the property of the museum to which it is then loaned.









Liens

Article 20 - Lien on Personal Property

Part 1 - Lien on Personal Property

§ 38-20-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Customer" means any person who:

(a) Hires a molder to fabricate, cast, or otherwise prepare a die, tool, mold, form, or pattern for the purpose of manufacturing, assembling, casting, fabricating, or otherwise making a product; or

(b) Provides a molder with a die, tool, mold, form, or pattern for the purpose of manufacturing, assembling, casting, fabricating, or otherwise making a product.

(2) "Mold" means a die, tool, mold, form, or pattern.

(3) "Molder" means any person who fabricates, casts, or otherwise prepares or uses a die, tool, mold, form, or pattern for the purpose of manufacturing, assembling, casting, fabricating, or otherwise preparing a product. "Molder" includes, but is not limited to, a tool or die maker. A molder shall not be deemed to be a warehouse as defined in section 4-7-102 (a)(13), C.R.S.

(3.5) "Pet animals" means dogs, cats, or other domestic animals, except livestock as defined in section 38-20-202 (6).

(4) "Rent temporary shelter" or "rent temporary trailer space" means shelter or trailer space that is rented for a fee for a period of time not exceeding one month, but excluding month to month tenancies that have been in effect at least four months.



§ 38-20-102. Lien for care and feeding of pet animals - landlord

(1) (a) Any feeder, veterinarian, or other person to whom pet animals are entrusted for the purpose of feeding, keeping, boarding, or medical care shall have a lien, which shall be superior to all other liens, upon such pet animals for the amount that may be due for such feeding, keeping, boarding, or medical care and for all costs incurred in enforcing such lien.

(b) If the lienholder complies with the provisions of section 38-20-103 and the pet animals referred to in paragraph (a) of this subsection (1) are sold, exchanged, or otherwise disposed of to another from the premises of the lienholder by anyone other than the lienholder acting on his or her own behalf, the lien created by this subsection (1) shall continue and attach to the proceeds received or receivable therefrom. This lien shall also be superior to all other liens.

(2) The keeper of any hotel, motel, inn, or boardinghouse or any other person who rents temporary shelter to transient guests shall have a lien upon the personal property of such transient guests found upon the premises for the amount that may be due for lodging and boarding services rendered and for all costs incurred in enforcing such lien, and such liens shall apply to the personal property of transient guests who rent temporary trailer space in any trailer court or auto court in this state. The provisions of this section shall not apply to motor vehicles owned by such transient guests parked on the premises of such hotel, motel, inn, or boardinghouse or to stolen property.

(3) (a) Any person who rents furnished or unfurnished rooms or apartments for the housekeeping purposes of his tenants, as well as the keeper of a trailer court who rents trailer space, shall have a lien upon the tenant's personal property that is then on or in the rental premises. The value of the lien shall be for the amount of unpaid board, lodging, or rent, and for reasonable costs incurred in enforcing the lien, not including attorney fees. The lien shall be upon the household furniture, goods, appliances, and other personal property of the tenant and members of his household then being upon the rental premises, but exclusive of small kitchen appliances, cooking utensils, beds, bedding, necessary wearing apparel, personal or business records and documents, and the personal effects of the tenant and the members of his household.

(b) In the event the tenant has vacated the premises, the landlord shall allow the tenant and members of his household access to the premises at any reasonable time and in a reasonable manner to remove any property not covered by the lien.

(c) In the event the tenant has not vacated the premises, the landlord or his agent may enter upon the premises at any reasonable time for the purpose of asserting the lien and, in a reasonable manner and peaceably, the landlord may assert dominion over the personal property covered by the lien. Assertion of the lien provided in this section in a manner which substantially interferes with the tenant's right to reasonably occupy and enjoy the premises is unlawful and shall cause forfeiture of the lien and shall give rise to an action for damages.



§ 38-20-103. Pet animal contract to be filed

All contracts, or copies thereof, made by the owner of any pet animal with any other person, including a feeder, for the caring for the same for pay, or on shares, or in any other manner may be filed with the county clerk and recorder of the county where the owners or either of them reside, if they reside in the state, and, if the owners or either of them do not reside in the state, the copies may be filed with the county clerk and recorder of the county in which the contract was made. When such copies are so filed they shall be notice to everyone of the contents of such contracts and of the legal effect thereof.



§ 38-20-105. Lien of common carrier

Every common carrier of goods or passengers who, at the request of the owner of any personal goods, carries, conveys, or transports the same from one place to another and every other person who safely keeps or stores any personal property at the request of the owner or person lawfully in possession thereof shall have a lien upon all such personal property for his reasonable charges for the transportation, storage, or keeping thereof and for all reasonable and proper advances made thereon by him, in accordance with the usage and custom of common carriers and warehousemen.



§ 38-20-106. Lien for labor

Any mechanic or other person who makes, alters, repairs, or bestows labor upon any article of personal property, at the request of the owner of such personal property or his agent shall have a lien upon such property for the amount due for such labor done or material furnished and for all costs incurred in enforcing such lien.



§ 38-20-106.2. Molders' liens - creation - notice

(1) A molders' lien shall attach to all of a customer's molds in a molder's possession for which a balance is due from such customer for any manufacturing or fabrication work performed and materials furnished. A molders' lien shall be for the amount due for any such work performed or materials furnished, including interest at the rate specified in section 38-22-101 (5), unless otherwise agreed, and for all costs incurred in enforcing such lien, including attorney fees if specified by contract. The amount of such lien shall be determined by the value of any such manufacturing or fabrication work performed and material furnished unless the cost of such work and materials is otherwise specified by contract. A molder may retain possession of a mold until all charges are paid for such lien, unless a claim is made to such mold by the holder of a prior lien or by the holder of a lien of public record.

(2) A molders' lien created pursuant to this section shall be considered a security interest for the purposes of section 18-5-206, C.R.S.

(3) No lien created by this section shall have priority over a lien of public record, including a lien filed pursuant to title 4, C.R.S., regardless of when the financing statement or notice of lien was filed or recorded.



§ 38-20-106.5. Motor vehicle repair garages - restoration of liens

(1) A motor vehicle repair garage which is entitled to a lien under section 38-20-106 for motor vehicle repairs and which has released the motor vehicle upon receipt of payment for such repairs in the form of a check, draft, or order for the payment of money upon any bank, depository, person, firm, or corporation shall be entitled to the restoration of the lien if the check, draft, or order is not honored for full payment or is dishonored upon its presentment and if the maker, issuer, or drawer fails, within twelve days after receiving notice from the motor vehicle repair garage of nonpayment or dishonor, to pay the check, draft, or order. In the event such motor vehicle repair garage has released the motor vehicle upon an open account, the motor vehicle repair garage shall be entitled to restoration of the lien if the total amount as agreed upon by the parties is not paid when due as agreed upon by the parties and if the debtor fails, within twelve days after receiving notice from the motor vehicle repair garage of nonpayment, to pay the amount due. Restoration of such lien shall entitle the motor vehicle repair garage to regain possession of the motor vehicle. In regaining possession, the motor vehicle repair garage may proceed without judicial process if this can be done without breach of the peace or may proceed by action.

(2) "Notice", as used in subsection (1) of this section, means notice given to the person entitled thereto, either in person or in writing. Such notice in writing shall be conclusively presumed to have been given when deposited by registered or certified mail, return receipt requested and postage prepaid, in the United States mail and addressed to such person at his address as it appears on the invoice or such check, draft, or order or, in the case of an open account, as it appears on the account records of the motor vehicle repair garage. Any notice regarding an open account may only be given subsequent to nonpayment.



§ 38-20-107. Commencement of foreclosure action

(1) If any such charges for which a lien is given by section 38-20-102, 38-20-105, 38-20-106, or 38-20-106.2 or for which a lien is restored by section 38-20-106.5 are not paid within thirty days after the same become due and payable, the mechanic, innkeeper, or other person to whom such lien is given may file a foreclosure action in the county or district court of the county or city and county in which the contract or agreement between the lienholder and the owner of the property was signed or entered into, in which the owner resided at the time the contract or agreement was entered into, in which the owner resides at the time the foreclosure action is commenced or in which the work was performed, or, in the case of a lien created pursuant to section 38-20-106.2, in which any work was performed or materials were furnished. In the event that the lienholder does not foreclose the lien by commencing a judicial action within sixty days and if, under section 38-20-106, within ninety days after charges become due and payable, the lien shall terminate. However, such period of limitation may be extended by agreement between the parties for an additional period not to exceed thirty days. For the purposes of this subsection (1), if the contract between the owner and the lienholder provides for installment or continuing payments, installments or continuing payments shall be deemed to be due after default of any installment or payment or at the time the final installment or payment is due and payable at the option of the lienholder.

(2) If the lienholder sells or otherwise disposes of the property of the owner without substantially complying with this article, the owner is entitled to recover from the lienholder the value of the property, but in no event less than one hundred dollars, and reasonable attorney fees.

(3) Nothing in this article shall require a lienholder to commence a judicial action to foreclose his lien if the property held is abandoned as defined in section 38-20-116.



§ 38-20-108. Foreclosure action - procedure

(1) In any foreclosure action, the lienholder or the lienholder's attorney, by complaint, shall show to the court the following:

(a) That the lienholder did perform a specified service for the defendant which entitles such lienholder to a lien on personal property owned by the defendant pursuant to the provisions of section 38-20-102, 38-20-105, 38-20-106, or 38-20-106.2;

(b) That said service was performed at the request of the defendant or his agent;

(c) A particular description of the property upon which the lien is claimed and a statement of its actual value;

(d) That the defendant has failed to pay charges within thirty days after the same became due and payable;

(e) That notice of demand for charges has been given to the owner personally or by registered mail at the owner's last-known address;

(f) An itemized description of the charges for labor performed and parts replaced if a lien is claimed under section 38-20-106;

(g) An itemized description of the charges for any work performed and materials furnished, including interest at the rate specified in section 38-22-101 (5), unless otherwise agreed, and for all costs incurred in enforcing such lien, including attorney fees if specified by contract if a lien is claimed under section 38-20-106.2.

(2) Upon filing the complaint, the clerk of the court shall issue a summons as in other cases; except that it shall command the defendant to appear before the court at a place named in such summons and at a time and on a day which shall be not less than three nor more than five days from the day of issuing the same to answer the complaint of plaintiff. The summons shall also contain a statement addressed to the defendant stating: "If you fail to file with the court, at or before the time for appearance specified in the summons, an answer to the complaint, denying or admitting all of the material allegations of the complaint, judgment by default may be taken against you for the lien charges described in the complaint, for costs as provided in this article, and for any other relief to which the plaintiff is entitled."

(3) If either party requests a delay in trial longer than five days, the court, in its discretion, upon good cause shown, may require either of the parties to give bond in an amount to be fixed by the court for the payment to the opposing party of such amount as he may be entitled to due to the delay. The bond shall be secured by two or more sureties, by one corporate surety authorized to do business in this state, or by cash bond, to be approved by the court.



§ 38-20-109. Lienor may sell - procedure

(1) When the lienor has received a judgment and after giving ten days' prior notice of the time and place of such sale, with a description of the property to be sold, by one publication in some newspaper published in the county wherein he or she resides or, if there is no such newspaper, by posting in three public places within such county and after delivering to the owner of such personal property or, if he or she does not reside in the county, transmitting by mail to him or her at his or her usual place of abode, if known, a copy of such notice, he or she may proceed to sell all such personal property, or so much thereof as may be necessary, at public auction, for cash in hand, at any public place within such county between the hours of 10 a.m. and 4 p.m. of the day appointed. From the proceeds thereof he or she may pay the reasonable costs of such foreclosure, notice, and sale and any necessary and reasonable charges for the preserving, maintaining, feeding, boarding, or caring for the property on which he or she has a lien, together with the reasonable cost of keeping such property up to the time of sale, but the reasonable costs of keeping such property up to the time of sale shall not exceed ninety dollars. He or she shall render the residue of the proceeds and of the property unsold to the owner.

(2) Where property upon which the lien is being foreclosed is in danger of serious and immediate decay or waste or is likely to depreciate rapidly in value pending the determination of the issue or where the keeping of it will be attended with great expense, the lienholder, as plaintiff to the action, may apply to the court, upon due notice as the court may direct, for a sale thereof; and, thereupon, the court in its discretion may order the property sold in the manner provided for in said order, and the proceeds of said sale shall be deposited with the clerk of the court to abide the further order of the court. Upon application for such order for sale, the court in its discretion, upon good cause shown, may require the plaintiff to give bond in an amount to be fixed by the court for the payment to the defendant of such amount as the defendant may be entitled to for damages sustained by the defendant in the event of wrongful foreclosure. The bond shall be secured by two or more sureties, by one corporate surety authorized to do business in this state, or by cash bond, to be approved by the court.



§ 38-20-111. Lienor may purchase

At such sale the person to whom such lien is given may become the purchaser.



§ 38-20-112. Sale continued - when - record

In any case where the property to be sold cannot conveniently be sold in one day, the sale may be continued from day to day at the place of sale. Upon the completion of such sale, the person to whom the lien is given shall cause a bill of sale thereof to be filed with the court in which judgment was taken, in which shall be set down the sum for which each separate article of property was sold and the name of the purchaser. The court shall record such bill of sale in its docket and preserve the original thereof.



§ 38-20-113. Lien no bar to suit for charges

Nothing in this article shall take away the right of action of the party to whom such lien is given to satisfy his judgment pursuant to law and the Colorado rules of civil procedure for his charges or for any residue thereof after sale of such property.



§ 38-20-114. Clerk of sale

At such sale the person to whom such lien is given may appoint a clerk and crier.



§ 38-20-115. Sale fees

Clerks of the county or district court may charge for recording each bill of sale a fee as authorized by section 13-32-104, C.R.S.



§ 38-20-116. Abandoned property - notice of sale - definitions

(1) Property is presumed to be abandoned if the owner has failed to contact the lienholder for a period of not less than thirty days and the lienholder, in good faith, is without knowledge of any evidence indicating that the owner does not intend to abandon the property.

(2) At least fifteen days prior to selling or otherwise disposing of abandoned property, the lienholder shall notify the owner of the proposed manner and date of disposition by transmitting said notice to the owner's last known address by registered or certified mail, return receipt requested, signed by the addressee only. The lienholder shall maintain in his records for a period of one year a copy of said notice together with the return receipt signed by the addressee, or, if said notice is returned unclaimed, said notice and the proof of return unclaimed shall be so maintained. If the written notice is returned unclaimed, the lienholder shall publish said notice at least one day in a newspaper in the county in which the property is located or, if no newspaper is published in that county, then a newspaper in some adjoining county.

(2.5) (a) The provisions of this subsection (2.5) shall apply to abandoned motor vehicles at repair shops.

(b) For purposes of this subsection (2.5), unless the context otherwise requires:

(I) "Abandoned motor vehicle" means a motor vehicle:

(A) That has been left at a repair shop by the motor vehicle's owner, the owner's agent, or an operator hired by the owner or owner's agent;

(B) That the repair shop has offered to repair and for which the repair shop has prepared an estimate of repair costs;

(C) That the owner or the owner's agent has refused to authorize repairs to, has refused to remove from the repair shop upon request, or has refused to pay for authorized and completed repairs to the vehicle. If a repair shop is unable, despite good faith efforts, to obtain a response from the owner or the owner's agent regarding the authorization of repairs, payment for authorized and completed repairs, or the removal of a motor vehicle, the owner or owner's agent shall be deemed to have refused to grant authorization, make payment, or remove the motor vehicle five working days following the repair shop's last good faith effort to contact the owner or owner's agent.

(D) That is not the subject of sale negotiations or a sale agreement between the owner or the owner's agent and the repair shop.

(II) "Department" means the department of revenue.

(III) "Division" means the division of motor vehicles in the department.

(IV) "Lienholder" means a person who holds a security interest in a motor vehicle under article 9 of title 4, C.R.S. For purposes of this subsection (2.5) only, "lienholder" shall not refer to the holder of a lien established pursuant to section 38-20-106.

(c) If a repair shop seeks to obtain a certificate of title for an abandoned motor vehicle for purposes of selling such vehicle, a repair shop, or where practicable, its agent, shall:

(I) At least fifteen days after the vehicle becomes an abandoned motor vehicle, establish the retail fair market value of the vehicle either by reference to sources generally accepted within the insurance industry, including price guide books and computerized valuation services, or by seeking a Colorado licensed automobile dealer or certified appraisal;

(II) (A) Have the abandoned motor vehicle inspected and a verification of vehicle identification number completed by a peace officer certified pursuant to section 42-5-206, C.R.S. Such inspection shall not be over one year old when the repair shop or its agent seeks to obtain a certificate of title to the abandoned motor vehicle.

(B) If the verification of the vehicle identification number reveals that the vehicle is stolen, the peace officer completing the verification shall recover and secure the motor vehicle and notify its rightful owner.

(III) Request a Colorado title record search of the vehicle identification number of the abandoned motor vehicle from the division or check the electronic system implemented by the department as required in section 42-4-2103 (3)(c)(III), C.R.S., to obtain correct information relating to any owner and lienholder of the abandoned motor vehicle as represented in the department records. In addition to requesting a Colorado title record search, if the abandoned motor vehicle is an out-of-state vehicle, the repair shop or its agent shall request a title and lien search from the other state.

(IV) Use the information provided through the Colorado title record search or out-of-state title and lien search to notify by certified mail the owner of record, including an out-of-state owner of record, and all lienholders of its possession of the abandoned motor vehicle. The notice shall specify the location of the repair shop and that, unless claimed within thirty calendar days after the date the notice was sent, as determined from the postmark on the notice, the motor vehicle is subject to sale. The repair shop or its agent shall keep the proof of notification on file for three years from the date of mailing.

(V) Purchase a surety bond for twice the retail fair market value of the abandoned motor vehicle as established under subparagraph (I) of this paragraph (c);

(VI) Write a statement under penalty of perjury that includes the following information:

(A) That the repair shop or its agent notified the owner and any lienholders of the abandoned motor vehicle as required in subparagraph (IV) of this paragraph (c) and that neither the owner nor any lienholder has attempted to claim the abandoned motor vehicle within the time prescribed in subparagraph (IV) of this paragraph (c);

(B) The business name and address of the repair shop;

(C) The year, make, model, and vehicle identification number of the abandoned motor vehicle;

(D) The date the abandoned motor vehicle was left at the repair shop;

(E) The name of the person who left the abandoned motor vehicle at the repair shop. The repair shop or its agent shall provide a copy of any estimate as defined in section 42-9-102 (1.5), C.R.S., or work order as defined in section 42-9-102 (6), C.R.S. If the parties entered into an oral agreement, the repair shop shall provide the record of such communication as specified in section 42-9-104 (1)(c), C.R.S.

(F) Whether the abandoned motor vehicle is roadworthy as defined in section 42-6-102 (15), C.R.S.; and

(VII) (A) Not less than thirty days after the postmarked date of the notice mailed pursuant to subparagraph (IV) of this paragraph (c), present documentation of the requirements specified in subparagraphs (I) to (VI) of this paragraph (c) to the county motor vehicle office in the county in which the repair shop is located and apply for a certificate of title for the abandoned motor vehicle.

(B) If the retail fair market value of the abandoned motor vehicle is less than two hundred dollars, the sale shall be made only for the purpose of junking, scrapping, or dismantling the motor vehicle, and the purchaser thereof shall not, under any circumstances, be entitled to a certificate of title. The repair shop shall cause to be executed and delivered to the person purchasing the motor vehicle a bill of sale. The bill of sale shall state that the purchaser acquires no right to a certificate of title for such vehicle. The repair shop shall promptly submit together to the department a report of sale and a copy of the bill of sale and shall also deliver a copy of the report of sale to the purchaser of the motor vehicle. Upon receipt of any report of sale with supporting documents on any sale made pursuant to this sub-subparagraph (B), the department shall purge the records for the vehicle as provided in section 42-4-2109 (1)(b) and shall not issue a new certificate of title for the vehicle. Any certificate of title issued in violation of this sub-subparagraph (B) shall be void.

(d) (I) After the repair shop or its agent has obtained a certificate of title for the abandoned motor vehicle as specified in paragraph (c) of this subsection (2.5), the repair shop or its agent shall sell the motor vehicle in a commercially reasonable manner at a public or private sale.

(II) Nothing in this subsection (2.5)(d) requires a repair shop to be a licensed dealer pursuant to part 1 of article 6 of title 12 for purposes of selling a motor vehicle pursuant to this section.

(e) The department may promulgate rules in accordance with article 4 of title 24, C.R.S. or create department-approved forms as may be appropriate to satisfy the requirements of this subsection (2.5).

(3) (a) The following provisions shall apply to molds, as defined in section 38-20-101:

(I) In the absence of an agreement to the contrary, a customer shall have all rights and title to any mold in the possession of a molder that was used to perform work for such customer; except that, if a customer has not claimed possession of a mold within three years following its last prior use, such mold shall be presumed to be abandoned by the customer and all rights and title to such mold shall be transferred to the molder who shall destroy or otherwise dispose of such mold as abandoned property in accordance with this section. For purposes of this subsection (3), "within three years following its last prior use" means any period following the last prior use of the mold and includes periods preceding September 30, 1998.

(II) Any molder who desires to have all rights and title to a mold shall send written notice to the customer's last-known address by registered or certified mail return receipt requested, signed by the addressee only. If the written notice is returned unclaimed, the molder shall publish said notice at least one day in a newspaper of general circulation in the area in which the mold is located. Such written notice shall clearly indicate that the molder intends to terminate the customer's rights and title to the mold described in such notice and shall include a recitation of the customer's rights, as set forth in this section.

(III) If a customer does not respond to the written notice sent pursuant to subparagraph (II) of this paragraph (a) within one hundred twenty days after the date of such notice to claim possession of the mold or does not make other contractual arrangements with the molder for storage of such mold, all rights and title of the customer to such mold shall transfer to the molder. Such molder may then destroy or otherwise dispose of the mold without risk of liability to the customer.

(IV) The molder shall maintain in such molder's records for a period of one year a copy of the notice sent pursuant to subparagraph (II) of this paragraph (a), together with the return receipt signed by the addressee, or, if said notice is returned unclaimed, said notice and the proof of return unclaimed shall be so maintained.

(b) Nothing in this subsection (3) shall require a molder to commence a judicial action to foreclose on a molders' lien if such mold is abandoned, as such term is defined in this section, and nothing in this subsection (3) shall be interpreted to eliminate any right of action a molder may have against a customer for unpaid charges, damages, costs, or attorney fees, if provided for by contract.






Part 2 - Agistor's Lien Act

§ 38-20-201. Short title

This part 2 shall be known and may be cited as the "Agistor's Lien Act".



§ 38-20-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Abandoned" means having forsaken entirely or neglected or refused to pay for feeding, herding, pasturing, keeping, ranching, boarding, or medical care for any livestock held by an agistor, its owner, or an owner's agent.

(2) "Agent" means any person who contracts for the feeding, herding, pasturing, keeping, ranching, or boarding of livestock or the provision of medical care for livestock.

(3) "Agistor" means any rancher, farmer, feeder, herder of cattle, livery stable keeper, veterinarian, or other person to whom livestock are entrusted by the owner for feeding, herding, pasturing, keeping, ranching, or boarding, or providing medical care.

(4) "Board" means the state board of stock inspection commissioners created in section 35-41-101, C.R.S.

(5) "Continuing payment" means charges that are due and owing to an agistor and do not have a definite termination date.

(6) "Livestock" means horses, mules, asses, cattle, sheep, hogs, and alternative livestock as defined in section 35-41.5-102 (1), C.R.S.

(7) "Public livestock market" means a public livestock market licensed pursuant to article 55 of title 35, C.R.S.



§ 38-20-203. Agistor's lien

(1) An agistor shall have a lien upon the livestock entrusted to its care for any amount that may be due for feeding, herding, pasturing, keeping, ranching, or boarding such livestock, for medical care provided to such livestock, and for all costs incurred in enforcing such lien, including attorney fees. The provisions of this section shall not apply to stolen livestock.

(2) An agistor's lien shall be effective for the entire period during which the livestock are held by the agistor, and if the livestock referenced in subsection (1) of this section are sold, exchanged, or otherwise disposed of from the premises of the lienor by anyone other than the lienor acting on his or her own behalf or the lienor's agent, the lien created by this section shall continue and shall attach to the proceeds received or receivable from such disposition. To the extent an agistor's lien remains effective, such lien shall be superior to all other liens.



§ 38-20-204. Agistor's lien - filing requirement

An agistor's lien created pursuant to this part 2 shall be filed with the secretary of state or the county clerk where the livestock are located. The filing of an agistor's lien shall constitute notice of the contents and legal effect of the lien.



§ 38-20-205. Foreclosure

(1) (a) If any charges for which a lien has been filed pursuant to section 38-20-204 are not paid not more than thirty days after the date such charges are due, the lienor or the lienor's assignee may file a foreclosure action in the county or district court of the county or city and county in which:

(I) The contract between the lienor and the owner of the livestock was entered into;

(II) The owner resided at the time the foreclosure action commenced; or

(III) The livestock are located.

(b) For purposes of this subsection (1), if the contract between the owner and the lienor provides for continuing payments, such payments may be deemed to be due after the default of any installment or payment, at the option of the lienor.

(2) If a lienor sells or otherwise disposes of an owner's livestock without substantially complying with this article, such owner may recover from the lienor the value of the livestock less the lienor's cost of caring for such livestock, but in no event less than one hundred dollars.

(3) Nothing in this article shall require a lienor to commence a judicial action to foreclose on an agistor's lien if the livestock is abandoned, as defined in section 38-20-207.

(4) With respect to any foreclosure action brought under this article, a copy of the complaint shall be provided to the board before it may be filed with a court. The failure to provide such copy is not jurisdictional but shall be required by a court. The complaint shall show:

(a) That the lienor performed a service for the livestock owner, entitling the lienor to a lien on the owner's livestock pursuant to section 38-20-203;

(b) That the service described in paragraph (a) of this subsection (4) was performed at the written or verbal request of the owner or owner's agent;

(c) A description of the livestock, including the age, color, sex, markings, scars, brands, earmarks, a statement of the lien's actual value, and, if known, the registration number upon which the lien is claimed. A livestock group of twenty or more may be identified by common and accepted industry practice.

(d) That a notice of demand has been provided to the owner or the owner's agent by certified mail at their last-known address, or if not known, that personal notice was provided pursuant to section 38-20-206 (1)(a);

(e) An itemized list of the fair market value of the charges that are due and unpaid under the lien; and

(f) That a copy of the complaint has been provided to the board.

(5) (a) A court shall examine any complaint filed pursuant to this article without delay. If satisfactory, the court shall order the owner to show cause why the livestock should not be sold pursuant to the procedures in this article, which order shall include the date and time for a hearing. Such hearing shall be held not more than ten working days after the date of the issuance of the order.

(b) The court order set forth in paragraph (a) of this subsection (5) shall be served on the owner at least five days before the hearing date and shall inform such owner of:

(I) His or her right to appear and present testimony at the hearing;

(II) The fact that his or her failure to appear at the hearing may result in the entry of a judgment by default for the lien charges described in the complaint, the costs provided in this part 2, attorney's fees, and any other relief to which the plaintiff is entitled.

(6) If either party requests that the hearing date be delayed more than five days, the court, in its discretion and upon good cause shown, may require the requesting party to post bond. The bond amount shall be sufficient to pay the opposing party such amount as he or she may be entitled because of the delay. The bond shall be secured by two or more sureties, one corporate surety authorized to do business in this state, or a cash or property bond, whichever the court may approve.



§ 38-20-206. Sale of livestock - procedure

(1) A lienor who receives a judgment on an agistor's lien may proceed to sell such livestock necessary to satisfy the lien. The sale shall take place not more than forty-five days after entry of judgment at the nearest public livestock market in this state. In addition:

(a) The lienor shall provide notice to the owner at least fifteen days before any sale. The notice shall include the time and place of the sale and a description of the livestock to be sold. Such notice shall be served by:

(I) Publication in one newspaper published in the county of the lienor's residence; or

(II) Posting in three public places within the county of the lienor's residence and delivering a copy to the owner or the owner's agent. If a copy is to be delivered to the owner's agent and such agent does not reside in the county of the lienor's residence, a copy of the notice shall be published in a newspaper published in the county of the agent's residence, or, if no newspaper is published in such county, a copy shall be mailed to such agent's place of residence.

(b) The purchaser shall receive a transfer of the registration papers for the purchased livestock by the public livestock market and the pertinent organization or registry.

(c) The public livestock market shall:

(I) Pay to the agistor from the sale proceeds the reasonable cost of the foreclosure, notice, sale, and the reasonable and necessary charges incurred by the agistor for preserving, maintaining, feeding, boarding, pasturing, caring, and keeping the livestock up to the date of the sale. The reasonable cost of keeping the livestock up to the date of the sale shall not exceed five dollars per head per day.

(II) Forward the remainder of the sale proceeds and render any unsold livestock to the court for distribution to the owner or the owner's agent. If the owner and the owner's agent are not known and there are sale proceeds to be forwarded, such proceeds shall be returned to the board. The board shall deposit such proceeds in its estray fund and make a record of such deposit, identifying the livestock and stating the amount realized from the sale. The board shall pay proceeds from the estray fund to any secured party that has filed a lien against the livestock sold and has submitted a claim for payment to the board. Such payments shall be made only to the extent of the amount owed to the secured party. Such record shall be open to public inspection.

(2) (a) When livestock are in danger of serious and immediate decay or waste, or are likely to rapidly depreciate in value pending foreclosure proceedings, or where the keeping of such livestock will be attended with great expense, the lienor may, upon providing such notice as the court may require, apply to the court for an immediate sale. The court, in its discretion, may order that the livestock be sold and that the sale proceeds be deposited with the clerk of the court pending further order of such court.

(b) Upon receiving an application pursuant to paragraph (a) of this subsection (2), a court may, upon good cause shown, require the lienor to post bond for such amount as the defendant may be entitled for damages sustained in the event of wrongful foreclosure. Such bond shall be secured by two or more sureties, one corporate surety authorized to do business in this state, or a cash bond, whichever is approved by the court.

(3) The lienor may purchase the livestock and may bid all or any portion of the fair market value of the lien.

(4) When the livestock cannot be sold in one day, the sale may be continued on a day-to-day basis. Upon completion of the sale, the public livestock market shall file a bill of sale with the court that entered judgment of foreclosure. Such bill of sale shall include the amount for which each animal was sold and the name of each purchaser. The court shall record such bill of sale in its docket and shall preserve the original.



§ 38-20-207. Abandoned livestock - notice - disposition

(1) Livestock shall be presumed abandoned if:

(a) The owner or owner's agent has failed to contact the lienor within ten days after service of notice under section 38-20-206;

(b) The lienor, in good faith, has no reasonable grounds to believe that the owner does not intend to abandon the livestock; and

(c) The agistor has sent written notice of abandonment pursuant to the publication procedures in this article.

(2) The board shall care for and dispose of any abandoned livestock pursuant to section 35-44-112, C.R.S.

(3) After paying all expenses incurred, the board shall pay the agistor for the cost of herding or caring for such livestock, not to exceed the fair market value of the actual cost of such herding or caring or five hundred dollars per head, whichever is less.

(4) (a) Any surplus funds forwarded to the state board of stock inspection commissioners shall be deposited in the estray fund of said board in the manner described in section 38-20-206.

(b) If the owner of livestock presumed to be abandoned is found within three years after the date of the sale of such livestock, the net amount received from the sale shall be paid to the owner, less the following amounts, upon said owner proving ownership to the satisfaction of the board:

(I) A sum determined by the board by rule for each abandoned animal, to be retained by the state board of stock inspection commissioners;

(II) The amount of any judgment awarded the lienor; and

(III) Any amounts owed to a secured party that has filed a lien against the livestock presumed to be abandoned and submitted a claim to the board.

(c) A current livestock inspection certificate shall be prima facie evidence of ownership.



§ 38-20-208. Lien no bar

Nothing in this article shall prohibit a lienor, after the sale of livestock pursuant to this article, from pursuing further action to fully satisfy a judgment on an agistor's lien.



§ 38-20-209. Lien as security interest

A lien created pursuant to this article shall be considered a security interest for purposes of section 18-5-206, C.R.S.



§ 38-20-210. Recording fees

Any clerk of a county or district court may, pursuant to section 13-32-104, C.R.S., charge a fee for recording bills of sale under this article.









Article 21 - Lien for Services

§ 38-21-101. Persons entitled to special lien

Every person who, while lawfully in possession of an article of personal property, renders any service to the owner of such property, by labor or skill, has a special lien thereon, dependent on possession, for the compensation, if any, which is due from the owner for such service. Every laundry proprietor, person conducting a laundry business, dry cleaning establishment proprietor, and person conducting a dry cleaning establishment has a general lien, dependent on possession, upon all personal property in such person's possession belonging to a customer, for the balance due from such customer for laundry work and for the balance due from such customer for dry cleaning work, but nothing in this section shall be construed to confer a lien in favor of a wholesale dry cleaner on materials received from a dry cleaning establishment proprietor or a person conducting a dry cleaning establishment. The terms "person" and "proprietor", as used in this article, include an individual, firm, partnership, association, corporation, and company.



§ 38-21-102. Lienor may sell or dispose

(1) Any garments, clothing, wearing apparel, household goods, or any other items that remain in the possession of a person, on which cleaning, pressing, glazing, laundering, or washing has been done, alterations or repairs have been made, or materials or supplies have been used or furnished, for a period of ninety days or more after the completion of such services or labor may be sold. The person to whom such charges are payable and owing shall first notify the owner of such property of the time and place of such sale pursuant to section 38-21-104. Property that is to be placed in storage after any of the services or labor mentioned in this section shall not be affected by the provisions of this section.

(2) If any garments, clothing, wearing apparel, household goods, or any other items are left with a launderer or retail dry cleaner for laundering or dry cleaning and are not reclaimed by the customer within one hundred eighty days, the launderer or dry cleaner may, without any liability or responsibility for such garments, clothing, wearing apparel, household goods, or any other items and without notification to the customer, dispose of such items in any manner suitable to the launderer or dry cleaner.



§ 38-21-103. Sale for storage charges - disposal

(1) All garments, clothing, wearing apparel, household goods, and any other items on which any of the services or labor mentioned in section 38-21-102 have been performed and then placed in storage by agreement, remaining in the possession of a person without the reasonable or agreed charges having been paid for a period of ninety days, may be sold. The person to whom the charges are payable and owing shall first notify the owner of such property of the time and place of sale pursuant to section 38-21-104. Persons operating as warehouses or warehousemen shall not be affected by this section.

(2) If any garments, clothing, wearing apparel, household goods, or any other items are left for laundering or dry cleaning and placed in storage without the reasonable or agreed charges having been paid and are not reclaimed by the customer within one hundred eighty days, the person holding such property may, without any liability or responsibility for such garments, clothing, wearing apparel, household goods, or any other items and without notification to the customer, dispose of such items in any manner it deems suitable.



§ 38-21-104. How notice given

(1) The notice required in this article shall be satisfied by mailing a registered letter, with a return address marked thereon, addressed to the owner of the property if an address was given at the time of delivery of the property, stating that the garments, clothing, wearing apparel, household goods, or any other items on which any of the services or labor mentioned in section 38-21-102 have been performed shall be sold unless they are reclaimed within thirty days after the date of the notice. The notice shall also include the time and place of the sale. The cost of posting or mailing said letter shall be added to the charges.

(2) (Deleted by amendment, L. 94, p. 462, § 1, effective March 31, 1994.)

(3) Whether or not an address was given at the time of delivery of the property, the person holding such property may dispose of any item after one hundred eighty days without notice pursuant to the provisions of section 38-21-102 (2) or section 38-21-103 (2).



§ 38-21-106. Notice posted in receiving office

Each person taking advantage of this article must keep posted in a prominent place in such person's receiving office at all times a notice which shall read as follows:

"All articles cleaned, pressed, glazed, laundered, washed, altered, or repaired and not reclaimed within ninety days may be sold, and such items may be disposed of after one hundred eighty days."






Article 21.5 - Self-Service Storage Facility Liens

§ 38-21.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Default" means the failure to perform in a timely manner any obligation or duty set forth in this article or the rental agreement.

(1.5) "Electronic mail" or "e-mail" means an electronic message or an executable program or computer file that contains an image of a message that is transmitted between two or more computers or electronic terminals. The term includes electronic messages that are transmitted within or between computer networks.

(2) "Last-known address" means that postal address or e-mail address provided by the occupant in the latest rental agreement or in a subsequent written notice of a change of address.

(3) "Occupant" means a person, or his sublessee, successor, or assign, entitled to the use of the storage space at a self-service storage facility under a rental agreement, to the exclusion of others.

(4) "Owner" means the owner, operator, lessor, or sublessor of a self-service storage facility, his agent, or any other person authorized by him to manage the facility or to receive rent from an occupant under a rental agreement.

(5) "Personal property" means movable property not affixed to land and includes, but is not limited to, goods, merchandise, and household items.

(6) "Rental agreement" means any written agreement or lease that establishes or modifies the terms, conditions, rules, or any other provisions concerning the use and occupancy at a self-service storage facility and that contains a notice stating that all articles stored under the terms of such agreement will be sold or otherwise disposed of if no payment has been received for a continuous thirty-day period. The agreement must contain a provision directing the occupant to disclose any lienholders with an interest in property that is or will be stored in the self-service storage facility.

(7) "Self-service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to such facility for the purpose of storing and removing personal property. No occupant shall use a self-service storage facility for residential purposes. A self-service storage facility is not a warehouse as used in sections 4-7-209 and 4-7-210, C.R.S. If an owner issues any warehouse receipt, bill of lading, or other document of title for the personal property stored, the owner and the occupant are subject to the provisions of the "Uniform Commercial Code", and the provisions of this article do not apply.

(8) "Vehicle" means any item of personal property required to be registered with the department of revenue pursuant to section 42-3-103, C.R.S.

(9) "Verified mail" means any method of mailing that is offered by the United States postal service and that provides evidence of mailing.

(10) "Watercraft" means any vessel, including a personal watercraft, as defined in section 33-13-102, C.R.S.



§ 38-21.5-102. Lien established

Where a rental agreement, as defined in section 38-21.5-101 (6), is entered into between the owner and the occupant, the owner of a self-service storage facility and his or her heirs, executors, administrators, successors, and assigns have a lien upon all personal property located at the self-service storage facility for rent, labor, or other charges, present or future, in relation to the personal property and for expenses necessary for its preservation or expenses reasonably incurred in its sale or other disposition pursuant to this article. The lien attaches as of the date the personal property is brought to the self-service storage facility and continues so long as the owner retains possession and until the default is corrected, or a sale is conducted, or the property is otherwise disposed of to satisfy the lien. Prior to taking enforcement action pursuant to section 38-21.5-103 (1)(b), the owner shall determine if a financing statement concerning the property to be sold or otherwise disposed of has been filed with the secretary of state in accordance with part 5 of article 9 of title 4, C.R.S.



§ 38-21.5-103. Enforcement of lien

(1) An owner's lien, as provided for a claim that has become due, may be satisfied as follows:

(a) No enforcement action shall be taken by the owner until the occupant has been in default continuously for a period of thirty days.

(b) After the occupant has been in default continuously for thirty days, the owner may begin enforcement action if the occupant has been notified in writing. The owner shall deliver the notice in person or by verified mail or electronic mail to the last-known address of the occupant and shall provide the notice to any lienholder with an interest in the property to be sold or otherwise disposed of, of whom the owner has knowledge through the disclosure provision on the rental agreement, as evidenced by a financing statement filed with the secretary of state, or through the owner's receipt of other written notice of such interest from the lienholder.

(c) The notice shall include:

(I) An itemized statement of the owner's claim showing the sum due at the time of the notice and the date when the sum became due;

(II) A brief and general description of the personal property subject to the lien. Such description shall be reasonably adequate to permit the person notified to identify such property; except that any container including, but not limited to, a trunk, valise, or box that is locked, fastened, sealed, or tied in a manner which deters immediate access to its contents may be described as such without describing its contents.

(III) A notification of denial of access to the personal property, if such denial is permitted under the terms of the rental agreement, which notification shall provide the name, street address, and telephone number of the owner or his designated agent whom the occupant may contact to respond to such notification;

(IV) A demand for payment within a specified time not less than fifteen days after delivery of the notice;

(V) A conspicuous statement that, unless the claim is paid within the time stated in the notice, the personal property will be advertised for sale or other disposition and will be sold or otherwise disposed of at a specified time and place.

(d) If the owner sends notice of a pending sale of property to the occupant's last-known e-mail address and does not receive a response, return receipt, or delivery confirmation from the same e-mail address, the owner must send notice of the sale to the occupant by verified mail to the occupant's last-known postal address before proceeding with the sale.

(e) (I) After the expiration of the time given in the notice, the owner shall advertise the sale of the personal property either by:

(A) Publishing an advertisement of the sale once a week for two consecutive weeks in a periodical that circulates weekly or more frequently in the county where the self-service storage facility is located; or

(B) Advertising the sale in any other commercially reasonable manner. The manner of advertisement is deemed commercially reasonable if at least three independent bidders attend the sale at the time and place advertised.

(II) As used in this paragraph (e), "independent bidder" means a bidder who is not related to and who has no controlling interest in, or common pecuniary interest with, the owner or any other bidder.

(f) (Deleted by amendment, L. 2011, (SB 11-039), ch. 92, p. 272, § 2, effective August 10, 2011.)

(g) (I) Any sale or other disposition of the personal property must be held at the self-service storage facility or at the nearest suitable place to where the personal property is held or stored.

(II) If the property upon which the lien is claimed is a vehicle or watercraft, and rent and other charges related to the property remain unpaid or unsatisfied for sixty days:

(A) The owner may have the property towed from the self-service storage facility by an independent towing carrier holding current and valid operating authority from the Colorado public utilities commission; and

(B) The owner is not liable for the property, or for any damages to the property, once the towing carrier takes possession of the property.

(III) The owner is not liable for identity theft or other harm resulting from the misuse of information contained in documents or electronic storage media:

(A) That are part of the occupant's property sold or otherwise disposed of; and

(B) Of which the owner did not have actual knowledge.

(h) Before any sale or other disposition of personal property pursuant to this section, the occupant may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section and thereby redeem the personal property. Upon receipt of such payment, the owner shall return the personal property, and thereafter the owner shall have no liability to any person with respect to such personal property.

(i) A purchaser in good faith of the personal property sold to satisfy a lien as provided in this article takes the property free of any rights of persons against whom the lien was valid and free of any rights of a secured creditor, despite noncompliance by the owner with the requirements of this section.

(j) In the event of a sale under this section, the owner may satisfy his lien from the proceeds of the sale, subject to the rights of any prior lienholder. The lien rights of such prior lienholder are automatically transferred to the proceeds of the sale. If the sale is made in good faith and is conducted in a reasonable manner, the owner shall not be subject to any surcharge for a deficiency in the amount of a prior secured lien but shall hold the balance, if any, for delivery to the occupant, lienholder, or other person in interest. If the occupant, lienholder, or other person in interest does not claim the balance of the proceeds within three years of the date of sale, it shall become the property of the owner without further recourse by the occupant, lienholder, or other person in interest.

(k) Nothing in this section affects the rights and liabilities of the owner or the occupant if:

(I) The requirements of this article are not satisfied;

(II) The sale of the personal property is not in conformity with the notice of sale; or

(III) There is a willful violation of this article.



§ 38-21.5-104. Notice posted in office

Each owner acting pursuant to this article shall keep posted in a prominent place in his office at all times a notice which shall read as follows:

"All articles stored by a rental agreement, and charges not having been paid for thirty days, will be sold or otherwise disposed of to pay charges."



§ 38-21.5-105. Additional liens

Nothing in this article shall be construed as in any manner impairing or affecting the right of parties to create liens by special contract or agreement, nor shall it in any manner affect or impair other liens arising at common law or in equity, or by any statute of this state.






Article 22 - General Mechanics' Lien

§ 38-22-101. Liens in favor of whom - when filed - definition of person

(1) Every person who furnishes or supplies laborers, machinery, tools, or equipment in the prosecution of the work, and mechanics, materialmen, contractors, subcontractors, builders, and all persons of every class performing labor upon or furnishing directly to the owner or persons furnishing labor, laborers, or materials to be used in construction, alteration, improvement, addition to, or repair, either in whole or in part, of any building, mill, bridge, ditch, flume, aqueduct, reservoir, tunnel, fence, railroad, wagon road, tramway, or any other structure or improvement upon land, including adjacent curb, gutter, and sidewalk, and also architects, engineers, draftsmen, and artisans who have furnished designs, plans, plats, maps, specifications, drawings, estimates of cost, surveys, or superintendence, or who have rendered other professional or skilled service, or bestowed labor in whole or in part, describing or illustrating, or superintending such structure, or work done or to be done, or any part connected therewith, shall have a lien upon the property upon which they have furnished laborers or supplied machinery, tools, or equipment or rendered service or bestowed labor or for which they have furnished materials or mining or milling machinery or other fixtures, for the value of such laborers, machinery, tools, or equipment supplied, or services rendered or labor done or laborers or materials furnished, whether at the instance of the owner, or of any other person acting by the owner's authority or under the owner, as agent, contractor, or otherwise for the laborers, machinery, tools, or equipment supplied, or work or labor done or services rendered or laborers or materials furnished by each, respectively, whether supplied or done or furnished or rendered at the instance of the owner of the building or other improvement, or the owner's agent; and every contractor, architect, engineer, subcontractor, builder, agent, or other person having charge of the construction, alteration, addition to, or repair, either in whole or in part, of said building or other improvement shall be held to be the agent of the owner for the purposes of this article.

(2) In case of a contract for the work, between the reputed owner and a contractor, the lien shall extend to the entire contract price, and such contract shall operate as a lien in favor of all persons performing labor or services or furnishing laborers or materials under contract, express or implied, with said contractor, to the extent of the whole contract price; and after all such liens are satisfied, then as a lien for any balance of such contract price in favor of the contractor.

(3) All such contracts shall be in writing when the amount to be paid thereunder exceeds five hundred dollars, and shall be subscribed by the parties thereto. The contract, or a memorandum thereof, setting forth the names of all the parties to the contract, a description of the property to be affected thereby, together with a statement of the general character of the work to be done, the estimated total amount to be paid thereunder, together with the times or stages of the work for making payments, shall be filed by the owner or reputed owner, in the office of the county clerk and recorder of the county where the property, or the principal portion thereof, is situated before the work is commenced under and in accordance with the terms of the contract. In case such contract, or a memorandum thereof, is not so filed, the labor done and materials furnished by all persons shall be deemed to have been done and furnished at the personal instance of the owner, and such persons shall have a lien for the value thereof.

(4) For the purposes of this article, the value of labor done shall include, but not be limited to, the payments required under any labor contract to any trust established for the provision of any pension, profit-sharing, vacation, health and welfare, prepaid legal services, or apprentice training benefits for the use of the employees of any contractors, and the trustee of any such trust shall have a lien therefor.

(5) All claimants who establish the right to a lien or claim under any of the provisions of this article shall be entitled to receive interest on any such lien or claim at the rate provided for under the terms of any contract or agreement under which the laborers were furnished or the labor or material was supplied or, in the absence of an agreed rate, at the rate of twelve percent per annum.

(6) For purposes of this article, "person" means a natural person, firm, association, corporation, or other legal entity; except that it shall not include a labor organization as defined in section 24-34-401 (6), C.R.S.



§ 38-22-102. Payments - effect

(1) No part of the contract price, by the terms of any such contract, shall be made payable, nor shall the same, or any part thereof, be paid in advance of the commencement of the work, but the contract price, by the terms of the contract, shall be made payable in installments, or upon estimates, at specified times after the commencement of the work, or on the completion of the whole work; but at least the following percentages of the total contract price shall be made payable at least thirty-five days after the final completion of the contract:

(a) Fifteen percent of the first two hundred fifty thousand dollars of the contract price;

(b) Ten percent of the contract price in excess of two hundred fifty thousand dollars up to and including five hundred thousand dollars;

(c) Five percent of the contract price in excess of five hundred thousand dollars up to and including seven hundred fifty thousand dollars;

(d) Two percent of the contract price in excess of seven hundred fifty thousand dollars.

(2) No payment made prior to the time when the same is due, under the terms and conditions of the contract, shall be valid for the purpose of defeating, diminishing, or discharging any lien in favor of any person, except the contractor or other person to or for whom the payment is made, but as to such liens, such payment shall be deemed as if not made and shall be applicable to such liens, notwithstanding that the contractor or other person to or for whom it was paid may thereafter abandon his contract, or be or become indebted to the reputed owner in any amount for damages or otherwise or for nonperformance of his contract or otherwise.

(3) As to all liens, except those of principal contractors, the whole contract price shall be payable in money, and shall not be diminished by any prior or subsequent indebtedness, offset, or counterclaim in favor of the reputed owner and against the principal contractor, and no alteration of such contract shall affect any lien acquired under the provisions of this article. In case such contracts and alterations thereof do not conform substantially to the provisions of this section, the labor done and laborers or materials furnished by all persons other than the principal contractor shall be deemed to have been done and furnished at the personal instance and request of the person who contracted with the principal contractor, they shall have a lien for the value thereof.

(3.5) Any provisions of this section to the contrary notwithstanding, it shall be an affirmative defense in any action to enforce a lien pursuant to this article that the owner or some person acting on the owner's behalf has paid an amount sufficient to satisfy the contractual and legal obligations of the owner, including the initial purchase price or contract amount plus any additions or change orders, to the principal contractor or any subcontractor for the purpose of payment to the subcontractors or suppliers of laborers, materials, or services to the job, when:

(a) The property is an existing single-family dwelling unit;

(b) The property is a residence constructed by the owner or under a contract entered into by the owner prior to its occupancy as the owner's primary residence; or

(c) The property is a single-family, owner-occupied dwelling unit, including a residence constructed and sold for occupancy as a primary residence. This paragraph (c) shall not apply to a developer or builder of multiple residences except for the residence that is occupied as the primary residence of the developer or builder.

(4) Any of the persons mentioned in section 38-22-101, except a principal contractor, at any time may give to the owner, or reputed owner, or to the superintendent of construction, agent, architect, or to the financing institution or other person disbursing construction funds, a written notice that they have performed labor or furnished laborers or materials to or for a principal contractor, or any person acting by authority of the owner or reputed owner, or that they have agreed to and will do so, stating in general terms the kind of labor, laborers, or materials and the name of the person to or for whom the same was or is to be done, or performed, or both, and the estimated or agreed amount in value, as near as may be, of that already done or furnished, or both, and also of the whole agreed to be done or furnished, or both.

(5) Such notice may be given by delivering the same to the owner or reputed owner personally, or by leaving it at his residence or place of business with some person in charge; or by delivering it either to his superintendent of construction, agent, architect, or to the financing institution or other person disbursing construction funds, or by leaving it either at their residence or place of business with some person in charge. No such notice shall be invalid or insufficient by reason of any defect of form, provided it is sufficient to inform the owner or reputed owner of the substantial matters provided for in this section, or to put him upon inquiry as to such matters.

(6) Upon such notice being given, it is the duty of the person who contracted with the principal contractor to withhold from such principal contractor, or from any other person acting under such owner or reputed owner, and to whom, by said notice, the said labor, laborers, or materials, have been furnished or agreed to be furnished, sufficient money due or that may become due to said principal contractor, or other persons, to satisfy such claim and any lien that may be filed therefor for record under this article, including reasonable costs provided for in this article.

(7) The payment of any such lien, which has been acknowledged by such principal contractor, or other person acting under such owner or reputed owner in writing to be correct, or which has been established by judicial determination, shall be taken and allowed as an offset against any moneys which may be due from the owner, or reputed owner to such principal contractor, or the person for whom such work and labor was performed or furnished.



§ 38-22-103. Attaching of lien - enforcement

(1) The liens granted by this article shall extend to and cover so much of the lands whereon such building, structure, or improvement is made as may be necessary for the convenient use and occupation of such building, structure, or improvement, and the same shall be subject to such liens. In case any such building occupies two or more lots or other subdivisions of land, such several lots or other subdivisions shall be deemed one lot for the purposes of this article, and the same rule shall hold in cases of any other such improvements that are practically indivisible, and shall attach to all machinery and other fixtures used in connection with any such lands, buildings, mills, structures, or improvements.

(2) When the lien is for work done or labor or material furnished for any entire structure, erection, or improvement, such lien shall attach to such building, erection, or improvement for or upon which the work was done, or laborers or materials furnished in preference to any prior lien or encumbrance, or mortgage upon the land upon which the same is erected or put, and any person enforcing such lien may have such building, erection, or improvement sold under execution and the purchaser at any such sale may remove the same within thirty days after such sale.

(3) Any lien provided for by this article shall extend to and embrace any additional or greater interest in any of such property acquired by such owner at any time subsequent to the making of the contract or the commencement of the work upon such structure and before the establishment of such lien by process of law, and shall extend to any assignable, transferable, or conveyable interest of such owner or reputed owner in the land upon which such building, structure, or other improvement is erected or placed.

(4) Whenever any person furnishes any laborers or materials or performs any labor, for the erection, construction, addition to, alteration, or repair of two or more buildings, structures, or other improvements, when they are built and constructed by the same person and under the same contract, it is lawful for the person so furnishing such laborers or materials or performing such labor to divide and apportion the same among the buildings, structures, or other improvements in proportion to the value of the laborers or materials furnished for and the labor performed upon or for each of said buildings, structures, or other improvements and to file with his or her lien claim therefor a statement of the amount so apportioned to each building, structure, or other improvement. This lien claim when so filed may be enforced under the provisions of this article in the same manner as if said laborers or materials had been furnished and labor performed for each of said buildings, structures, or other improvements separately; but if the cost or value of such labor, laborers, or materials cannot be readily and definitely divided and apportioned among the several buildings, structures, or other improvements, then one lien claim may be made, established, and enforced against all such buildings, structures, or other improvements, together with the ground upon which the same may be situated, and in such case for the purposes of this article, all such buildings, structures, and improvements shall be deemed one building, structure, or improvement, and the land on which the same are situated as one tract of land.



§ 38-22-104. Lien on mining property

The provisions of this article shall apply to all persons who do work or furnish laborers or materials, or mining, milling, or other machinery or other fixtures, as provided in section 38-22-101, for the working, preservation, prospecting, or development of any mine, lode, or mining claim or deposit yielding metals or minerals of any kind, or for the working, preservation, or development of any such mine, lode, or deposit, in search of any such metals or minerals; and to all persons who do work upon or furnish laborers or materials, mining, milling, and other machinery or other fixtures, as provided in section 38-22-101, upon, in, or for any shaft, tunnel, mill, or tunnel site, incline, adit, drift, or any draining or other improvement of or upon any such mine, lode, deposit, or tunnel site; and to every miner or other person who does work upon or furnishes any laborers, coal, power, provisions, timber, powder, rope, nails, candles, fuse, caps, rails, spikes, or iron, or other materials whatever, as provided in section 38-22-101, upon any mine, lode, deposit, mill, or tunnel site. But when two or more lodes, mines, or deposits owned or claimed by the same person are worked through a common shaft, tunnel, incline, adit, drift, or other excavation, then all the mines, mining claims, lodes, deposits, and tunnel and mill sites so owned and worked or developed, for the purpose of this article shall be deemed one mine. This section is not applicable to the owner of any mine, lode, mining claim, deposit, mill, or tunnel where the work or labor has been performed for or the laborers or materials furnished to a lessee.



§ 38-22-105. Property subject to lien - notice

(1) Any building, mill, manufactory, bridge, ditch, flume, aqueduct, reservoir, tunnel, fence, railroad, wagon road, tramway, and every structure or other improvement mentioned in this article, constructed, altered, added to, removed to, or repaired, either in whole or in part, upon or in any land with the knowledge of the owner or reputed owner of such land, or of any person having or claiming an interest therein, otherwise than under a bona fide prior recorded mortgage, deed of trust, or other encumbrance, or prior lien shall be held to have been erected, constructed, altered, removed, repaired, or done at the instance and request of such owner or person, including landlord or vendor, who by lease or contract has authorized such improvements, but so far only as to subject his interest to a lien therefor as provided in this section.

(2) Such interest so owned or claimed shall be subject to any lien given by the provisions of this article, unless such owner or person within five days after obtaining notice of the erection, construction, alteration, removal, addition, repair, or other improvement, gives notice that his or her interests shall not be subject to any lien for the same by serving a written or printed notice to that effect, personally, upon all persons performing labor or furnishing laborers, materials, machinery, or other fixtures therefor, or within five days after such owner or person has obtained notice of the erection, construction, alteration, removal, addition, repair, or other improvement, or notice of the intended erection, construction, alteration, removal, addition, repair, or other improvement gives such notice by posting and keeping posted a written or printed notice in some conspicuous place upon said land or upon the building or other improvements situate thereon.

(3) This section shall not apply to coowners of unincorporated canals, ditches, flumes, aqueducts, and reservoirs nor to the enforcement of article 23 of this title. The provisions of this section shall not be construed to apply to any owner or person claiming any interest in such property, the interest of whom is subject to a lien pursuant to the provisions of section 38-22-101.



§ 38-22-105.5. Notice of lien law

(1) Upon issuing a building permit for the improvement, restoration, remodeling, or repair of or the construction of improvements or additions to residential property, the agency or other authority issuing the permit shall send a written notice, as set forth in subsection (2) of this section, by first-class mail addressed to the property for which the permit was issued.

(2) The notice shall be in at least ten-point bold-faced type, if printed, or in capital letters, if typewritten, shall identify the contractor by name and address, and shall state substantially as follows:

IMPORTANT NOTICE TO OWNERS: UNDER COLORADO LAW, SUPPLIERS, SUBCONTRACTORS, OR OTHER PERSONS FURNISHING LABORERS OR PROVIDING LABOR OR MATERIALS FOR WORK ON YOUR RESIDENTIAL PROPERTY MAY HAVE A RIGHT TO COLLECT THEIR MONEY FROM YOU BY FILING A LIEN AGAINST YOUR PROPERTY. A LIEN CAN BE FILED AGAINST YOUR RESIDENCE WHEN A SUPPLIER, SUBCONTRACTOR, OR OTHER PERSON IS NOT PAID BY YOUR CONTRACTOR FOR SUCH LABORERS, LABOR, OR MATERIALS. HOWEVER, IN ACCORDANCE WITH THE COLORADO GENERAL MECHANICS' LIEN LAW, SECTIONS 38-22-102 (3.5) AND 38-22-113 (4), COLORADO

REVISED STATUTES, YOU HAVE AN AFFIRMATIVE DEFENSE IN ANY ACTION TO ENFORCE A LIEN IF YOU OR SOME PERSON ACTING ON YOUR BEHALF HAS PAID YOUR CONTRACTOR AND SATISFIED YOUR LEGAL OBLIGATIONS.

YOU MAY ALSO WANT TO DISCUSS WITH YOUR CONTRACTOR, YOUR ATTORNEY, OR YOUR LENDER POSSIBLE PRECAUTIONS, INCLUDING THE USE OF LIEN WAIVERS OR REQUIRING THAT EVERY CHECK ISSUED BY YOU OR ON YOUR BEHALF IS MADE PAYABLE TO THE CONTRACTOR, THE SUBCONTRACTOR, AND THE SUPPLIER FOR AVOIDING DOUBLE PAYMENTS IF YOUR PROPERTY DOES NOT SATISFY THE REQUIREMENTS OF SECTIONS 38-22-102 (3.5) AND 38-22-113 (4), COLORADO REVISED STATUTES.

YOU SHOULD TAKE WHATEVER STEPS NECESSARY TO PROTECT YOUR PROPERTY.(3) The notice prescribed by this section shall not be required when a building permit is issued for new residential construction or for residential property containing more than four living units.

(4) As used in this section:

(a) "New residential construction" means the construction or addition of living units on real property that was previously unimproved or was used for nonresidential purposes.

(b) "Residential property" means any real property, including improvements, containing living units used for human habitation.

(5) To offset the cost of issuing the notice required by this section, the appropriate authority may raise the fee for a building permit by one dollar.

(6) The failure of the agency or other authority which issues building permits to provide the notice required by this section shall not be an affirmative defense to any lien claimed pursuant to the provisions of this article; nor shall the agency or any employee of the agency incur liability as a result of such failure.

(7) The agency or other authority which issues building permits may deliver the notice required by this section personally to the owner of the property, in lieu of mailing the notice as provided by subsection (1) of this section.



§ 38-22-106. Priority of lien - attachments

(1) All liens established by virtue of this article shall relate back to the time of the commencement of work under the contract between the owner and the first contractor, or, if said contract is not in writing, then such liens shall relate back to and take effect as of the time of the commencement of the work upon the structure or improvement, and shall have priority over any lien or encumbrance subsequently intervening, or which may have been created prior thereto but which was not then recorded and of which the lienor, under this article, did not have actual notice. Nothing contained in this section, however, shall be construed as impairing any valid encumbrance upon any such land duly made and recorded prior to the signing of such contract or the commencement of work upon such improvements or structure.

(2) No attachment, garnishment, or levy under an execution upon any money due or to become due to a contractor from the owner or reputed owner of any such property subject to any such lien shall be valid as against such lien of a subcontractor or materialmen, and no such attachment, garnishment, or levy upon any money due to a subcontractor or materialmen of the second class, as provided in section 38-22-108 (1)(b), from the contractor shall be valid as against any lien of a laborer employed by the day or piece, who does not furnish any material as classified in this article.



§ 38-22-107. Lien attaches to water rights and franchises

Such liens likewise shall attach to rights of water and rights-of-way that may pertain in any manner to any kind of property specified in this article and to which such liens attach. In the case of corporations such liens shall attach to all the franchises and charter privileges that may pertain in any manner to said specified property.



§ 38-22-108. Rank of liens

(1) Every person given a lien by this article whose contract, either express or implied, is with the owner or reputed owner or owner's agent or other representative, is a principal contractor and all others are subcontractors; and in every case in which different liens are claimed against the same property, the rank of each lien, or class of liens, as between the different lien claimants, shall be declared and ordered to be satisfied in the decree or judgment in the following order named:

(a) The liens of all those who were laborers or mechanics working by the day or piece, but without furnishing material therefor, either as principal or subcontractors;

(b) The liens of all other subcontractors and of all materialmen whose claims are either entirely or principally for laborers, materials, machinery, or other fixtures, furnished either as principal contractors or subcontractors;

(c) The liens of all other principal contractors and all moneys realized in any actions for the satisfaction of liens against the same improvements or structures shall be paid out in the order above designated.



§ 38-22-109. Lien statement

(1) Any person wishing to use the provisions of this article shall file for record, in the office of the county clerk and recorder of the county wherein the property, or the principal part thereof, to be affected by the lien is situated, a statement containing:

(a) The name of the owner or reputed owner of such property, or in case such name is not known to him, a statement to that effect;

(b) The name of the person claiming the lien, the name of the person who furnished the laborers or materials or performed the labor for which the lien is claimed, and the name of the contractor when the lien is claimed by a subcontractor or by the assignee of a subcontractor, or, in case the name of such contractor is not known to a lien claimant, a statement to that effect;

(c) A description of the property to be charged with the lien, sufficient to identify the same; and

(d) A statement of the amount due or owing such claimant.

(2) Such statement shall be signed and sworn to by the party, or by one of the parties, claiming such lien, or by some other person in his or their behalf, to the best knowledge, information, and belief of the affiant; and the signature of any such affiant to any such verification shall be a sufficient signing of the statement.

(3) In order to preserve any lien for work performed or laborers or materials furnished, there must be a notice of intent to file a lien statement served upon the owner or reputed owner of the property or the owner's agent and the principal or prime contractor or his or her agent at least ten days before the time of filing the lien statement with the county clerk and recorder. Such notice of intent shall be served by personal service or by registered or certified mail, return receipt requested, addressed to the last known address of such persons, and an affidavit of such service or mailing at least ten days before filing of the lien statement with the county clerk and recorder shall be filed for record with said statement and shall constitute proof of such service.

(4) All such lien statements claimed for labor and work by the day or piece, but without furnishing laborers or materials therefor, must be filed for record after the last labor for which the lien claimed has been performed and at any time before the expiration of two months next after the completion of the building, structure, or other improvement.

(5) Except as provided in subsections (10) and (11) of this section, the lien statements of all other lien claimants must be filed for record at any time before the expiration of four months after the day on which the last labor is performed or the last laborers or materials are furnished by such lien claimant.

(6) New or amended statements may be filed within the periods provided in this section for the purpose of curing any mistake or for the purpose of more fully complying with the provisions of this article.

(7) No trivial imperfection in or omission from the said work or in the construction of any building, improvement, or structure, or of the alteration, addition to, or repair thereof, shall be deemed a lack of completion, nor shall such imperfection or omission prevent the filing of any lien statement or filing of or giving notice, nor postpone the running of any time limit within which any lien statement shall be filed for record or served upon the owner or reputed owner of the property or such owner's agent and the principal or prime contractor or his or her agent, or within which any notice shall be given. For the purposes of this section, abandonment of all labor, work, services, and furnishing of laborers or materials under any unfinished contract or upon any unfinished building, improvement, or structure, or the alteration, addition to, or repair thereof, shall be deemed equivalent to a completion thereof. For the purposes of this section, "abandonment" means discontinuance of all labor, work, services, and furnishing of laborers or materials for a three-month period.

(8) Subject to the prior termination of the lien under the provisions of section 38-22-110, no lien claimed by virtue of this article shall hold the property, or remain effective longer than one year from the filing of such lien, unless within thirty days after each annual anniversary of the filing of said lien statement there is filed in the office of the county clerk and recorder of the county wherein the property is located an affidavit by the person or one of the persons claiming the lien, or by some person in his behalf, stating that the improvements on said property have not been completed.

(9) Upon the filing of the notice required and the commencement of an action, within the time and in the manner required by said section 38-22-110, no annual affidavit need be filed thereafter.

(10) Within the applicable time period provided in subsections (4) and (5) of this section and subject to the provisions of section 38-22-125, any lien claimant granted a lien pursuant to section 38-22-101 may file with the county clerk and recorder of the county in which the real property is situated a notice stating the legal description or address or such other description as will identify the real property; the name of the person with whom he has contracted; and the claimant's name, address, and telephone number. One such notice may be filed upon more than one property, and, in the case of a subdivision, one notice may describe only the part thereof upon which the claimant has or will obtain a lien pursuant to section 38-22-101. The filing of said notice shall serve as notice that said person may thereafter file a lien statement and shall extend the time for filing of the mechanic's lien statement to four months after completion of the structure or other improvement or six months after the date of filing of said notice, whichever occurs first. Unless sooner terminated as provided in subsection (11) of this section, the notice provided for in this subsection (10) shall automatically terminate six months after the date said notice is filed. In the event that said structure or other improvements have not been completed prior to the termination of said notice, a claimant, prior to said termination date, may file a new or amended notice which shall remain effective for an additional period of six months after the date of filing or four months after the date of completion of said structure or other improvements, whichever occurs first.

(11) Upon termination of agreement to provide labor, laborers, or materials, the owner, or someone in such owner's behalf, may demand from the person filing said notice a termination of said notice, which termination shall identify the properties upon which labor has not been performed or to which laborers or materials have not been furnished and as to which said notice is terminated. Upon the filing of said termination in the office of the county clerk and recorder in the county wherein said property is situated, such notice no longer constitutes notice as provided in subsection (10) of this section as to the property described in said termination.

(12) The notices provided for in subsections (10) and (11) of this section shall be recorded in the office of the county clerk and recorder of the county wherein the real property is located.



§ 38-22-110. Action commenced within six months

No lien claimed by virtue of this article, as against the owner of the property or as against one primarily liable for the debt upon which the lien is based or as against anyone who is neither the owner of the property nor one primarily liable for such debt, shall hold the property longer than six months after the last work or labor is performed, or laborers or materials are furnished, or after the completion of the building, structure, or other improvement, or the completion of the alteration, addition to, or repair thereof, as prescribed in section 38-22-109, unless an action has been commenced within that time to enforce the same, and unless also a notice stating that such action has been commenced is filed for record within that time in the office of the county clerk and recorder of the county in which said property is situate. Where two or more liens are claimed of record against the same property, the commencement of any action and the filing of the notice of the commencement of such action within that time by any one or more of such lien claimants in which action all the lien claimants as appear of record are made parties, either plaintiff or defendant shall be sufficient.



§ 38-22-111. Joinder of parties - consolidation of actions

(1) Any number of persons claiming liens against the same property and not contesting the claims of each other may join as plaintiffs in the same action, and when separate actions are commenced, the court may consolidate them upon motion of any party in interest or upon its own motion.

(2) Upon such procedure for consolidation, one case shall be selected with which the other cases shall be incorporated, and all the parties to such other cases shall be made parties plaintiff or defendant as the court may designate in said case so selected. All persons having claims for liens, the statements of which have been filed as provided in this article, shall be made parties to the action.

(3) Those claiming liens who fail or refuse to become parties plaintiff, or for any reason have not been made such parties, shall be made parties defendant. Any party claiming a lien, not made a party to such action, at any time within the period provided in section 38-22-109, may be allowed to intervene by motion, upon cause shown, and may be made a party defendant on the order of the court, which shall fix by such order the time for such intervenor to plead or otherwise proceed. The pleadings and other proceedings of such intervenor thus made a party shall be the same as though he had been an original party. Any defendant who claims a lien, in answering, shall set forth by cross complaint his claim and lien. Likewise such defendant may set forth in said answer defensive matter to any claim or lien of any plaintiff or codefendant or otherwise deny such claim or lien. The owner of the property to which such lien has attached, and all other parties claiming of record any right, title, interest, or equity therein, whose title or interests are to be charged with or affected by such lien, shall be made parties to the action.



§ 38-22-112. Allegations of complaint

It is sufficient to allege in the complaint in relation to any party claiming a lien whom it is desired to make a defendant, that such party claims a lien under this article upon the property described; and in case of the intervention of parties, or of the making of new parties, or of the consolidation of actions, so that the issues are in any manner changed or increased, any party to the action shall be allowed to amend his pleadings, or file new pleadings, as the nature of the case may require.



§ 38-22-113. Hearing - judgment - summons - defense

(1) The court, whenever the issues in such case are made up, shall advance such cause to the head of the docket for trial and may proceed to hear and determine said liens and claims or may refer the same to a magistrate to ascertain and report upon said liens and claims and the amounts justly due thereon.

(2) Judgments shall be rendered according to the rights of the parties. The various rights of all the lien claimants and other parties to any such action shall be determined and incorporated in one judgment or decree. Each party who establishes his claim under this article shall have judgment against the party personally liable to him for the full amount of his claim so established, and shall have a lien established and determined in said decree upon the property to which his lien has attached to the extent stated in this section.

(3) Proceedings to foreclose and enforce mechanics' liens under this article are actions in rem, and service by publication may be obtained against any defendant therein in a manner as provided by law, and personal judgment against the principal contractor or other person personally liable for the debt for which the lien is claimed shall not be requisite to a decree of foreclosure in favor of a subcontractor or materialman.

(4) In such proceedings, it shall be an affirmative defense that the owner or some person acting on the owner's behalf has paid an amount sufficient to satisfy the contractual and legal obligations of the owner, including the initial purchase price or contract amount plus any additions or change orders, to the principal contractor or any subcontractor for the purpose of payment to the subcontractors or suppliers of laborers or materials or services to the job, when:

(a) The property is an existing single-family dwelling unit;

(b) The property is a residence constructed by the owner or under a contract entered into by the owner prior to its occupancy as his primary residence; or

(c) The property is a single-family, owner-occupied dwelling unit, including a residence constructed and sold for occupancy as a primary residence. This paragraph (c) shall not apply to a developer or builder of multiple residences except for the residence that is occupied as the primary residence of the developer or builder.



§ 38-22-114. Disposition of proceeds - execution

(1) The court shall cause said property to be sold in satisfaction of said liens and costs of suit as in case of foreclosure of mortgages; and any party in whose favor a judgment for a lien is rendered, may cause the property to be sold within the time and in the manner provided for sales of real estate on executions issued out of any court of record, and there shall be the same rights of redemption as are provided for in the case of sales of real estate on executions. And if the proceeds of such sale, after the payment of costs, are not sufficient to satisfy the whole amount of such liens included in the decree of sale, then such proceeds shall be apportioned according to the rights of the several parties. In case the proceeds of sale amount to more than the sum of said liens and all costs, then the remainder shall be paid over to the owner of said property; and each party whose claim is not fully satisfied in the manner provided in this section shall have execution for the balance unsatisfied against the party personally liable, as in other cases.

(2) In the first instance without a previous sale of said property to which such liens have attached, an execution may issue in behalf of any such lien claimant for the full amount of his claim against the party personally liable, and he may thereafter enforce such lien for any balance of such judgment remaining unsatisfied. A transcript of the docket of said judgment and decree may be filed with the county clerk and recorder of the county where such property is situated or in any other county, and thereupon said judgment and decree shall become a lien upon the real property in such county of each party so personally liable in favor of any such lien claimant holding any such judgment against any such party so personally liable, as in other cases of recording transcripts of judgment.



§ 38-22-115. Parties to action

Principal contractors and all other persons personally liable for the debt for which the lien is claimed shall be made parties to actions to enforce liens under this article, and service of summons shall be made either personally or by publication in the same manner and with like effect as is provided by law in cases of attachment and other proceedings in rem.



§ 38-22-116. Costs

The court shall divide the costs between the parties liable therefor, according to the justice of the case.



§ 38-22-117. Assignment of lien - failure to support lien

Any party claiming a lien may assign in writing his claim and lien to any other claimant or other person who shall thereupon have all the rights and remedies of the assignor for the purpose of filing and for the enforcement of any such lien by action under this article, and the assignment shall be a sufficient consideration as to all other parties for the purpose of such action. Such assignment may be made before or after the filing of the statement of lien. Any such claimant, whether as assignee or otherwise, may include all the liens he may possess against the same property in any such statement, and when more than one such claim is included in one such statement, one verification thereto shall be sufficient. Any person may file separate statements of two or more claims. If, on the trial of a cause under the provisions of this article, the proceedings will not support a lien, the plaintiff and all lien claimants entitled thereto may proceed to judgment as in an action on contract, and executions may issue as provided in such cases, and said judgment shall have all the rights of a judgment in a personal action.



§ 38-22-118. Satisfaction of lien - failure to release

The claimant of any such lien, the statement of which has been filed, on the payment of the amount thereof, together with the costs of filing and recording such lien, and the acknowledgment of satisfaction, and accrued costs of suit in case a suit has been brought thereon, at the request of any person interested in the property charged therewith, shall enter or cause to be entered an acknowledgment of satisfaction of the same of record, and if he neglects or refuses to do so within ten days after the written request of any person so interested, he shall forfeit and pay to such person the sum of ten dollars per day for every day of such neglect or refusal, to be recovered in the same manner as other debts. A valid tender of payment, refused by any such claimant, shall be equivalent to a payment for the purpose of this section. Any such statement may be satisfied of record in the same manner as mortgages.



§ 38-22-119. Agreement to waive - effect

(1) No agreement to waive, abandon, or refrain from enforcing any lien provided for by this article shall be binding except as between the parties to such contract. The provisions of this article shall receive a liberal construction in all cases.

(2) An agreement to waive lien rights shall contain a statement, by the person waiving lien rights, providing in substance that all debts owed to any third party by the person waiving the lien rights and relating to the goods or services covered by the waiver of lien rights have been paid or will be timely paid.



§ 38-22-120. Rules of civil procedure apply

The provisions of the Colorado rules of civil procedure, insofar as the same are applicable and not in conflict with the provisions of this article, shall be observed in proceedings to establish and enforce mechanics' liens.



§ 38-22-121. Liens of surveyors and engineers

The provisions of this article shall apply to surveyors, civil and mining engineers doing any work of surveying or plotting of any mines, mining claims, lodes, or mineral deposits, and they shall have like lien and claim as other persons under the provisions of this article.



§ 38-22-122. Lien under two contracts - effect

In case the act of doing such work or of furnishing such laborers or materials is continuous, said lien shall attach as in other cases, even though such work is done or laborers or materials have been furnished under two or more contracts between the same parties.



§ 38-22-123. Payment to avoid invalid

No payment made by any owner to any contractor for the purpose of avoiding any anticipated lien of any subcontractor shall be valid; and if any person files either of said statements for a lien for a larger sum than is due or to become due, in fact, or in probability, as the case may be, with intent to cheat or defraud any other person, and that fact appears in any proceeding under this article, such person shall forfeit all rights to such lien under this article.



§ 38-22-124. Other remedies not barred

No remedy given in this article shall be construed as preventing any person from enforcing any other remedy which he otherwise would have had, except as otherwise provided in this article. In case of two or more owners, contractors, or subcontractors interested in the same contract, the rule of procedure shall be the same as in the case of one such.



§ 38-22-125. Bona fide purchaser

No lien, excepting those claimed by laborers or mechanics as defined in section 38-22-108 (1)(a), filed for record more than two months after completion of the building, improvement, or structure shall encumber the interest of any bona fide purchaser for value of real property, the principal improvement upon which is a single- or double-family dwelling, unless said purchaser at the time of conveyance has actual knowledge that the amounts due and secured by such lien have not been paid, or unless such lien statement has been recorded prior to conveyance, or unless a notice as provided in section 38-22-109 (10) has been filed within one month subsequent to completion or prior to conveyance, whichever is later; except that nothing in this section shall extend the time for recording lien statements as provided in section 38-22-109 (4), (5), and (10). For the purposes of this section, the dwelling shall be deemed complete upon conveyance and occupancy if not completed before. The lien for items of labor, work, or material which shall thereafter be furnished shall be effective and may be claimed within the time thereafter as provided in section 38-22-109 (4), (5), and (10), and their priority shall not be affected by this section.



§ 38-22-126. Disburser - notice - duty of owner and disburser

(1) For the purposes of this section, the word "disburser" means any lender who has agreed to make any loan to the owner or contractor, the proceeds of which are to be disbursed from time to time as work upon a structure or other improvement progresses, or any part of which is to be withheld until all or any part of such work is completed; or, any person who receives funds from any lender, contractor, or owner to be disbursed from time to time as work upon a structure or other improvement progresses, or any part of which is to be withheld until all or any part of such work is completed; or, any owner who has agreed to pay any sum to any contractor from time to time as work upon a structure or other improvement progresses, or any part of which is to be withheld until all or any part of such work is completed.

(2) It is the duty of the disburser, prior to the first disbursement, to see that there has been recorded in the office of the county clerk and recorder of the county where the land to be improved is situated, a notice stating the name and address of the owner, the names, addresses, and telephone numbers of the principal contractor, if any, and the disburser, and the legal description of the land and its address, if any. One notice may include as many parcels as desired, providing that all the information is stated as to each parcel. Such notice shall be indexed by the county clerk and recorder under the name of the owner and each principal contractor as grantors and according to address.

(3) It is the duty of any person upon ordering or contracting for any labor, services, machinery, tools, equipment, laborers, or materials to be used as provided in section 38-22-101, upon demand of the person from whom he or she is so ordering or with whom he or she is so contracting, to furnish to such person a statement of the names, addresses, and telephone numbers of the owner or reputed owner of the land to be improved, the principal contractor, if any, and the disburser, if any, as defined in subsection (1) of this section, together with a legal description or the address, if any, of the land to be improved.

(4) Any lien claimant who is entitled to a lien under this article may give notice to the disburser stating the property by address or legal description, or by such other description as will identify the real property; the claimant's name, address, and telephone number; the person with whom he has contracted; and a general statement of his contract.

(5) Such notice shall be in writing and shall be served upon the disburser by certified mail or by delivering the same personally to such disburser, or by leaving a copy at his residence or at his place of business with some person in charge.

(6) Upon such notice being received by the disburser, it is the duty of the disburser, before disbursing any funds to the person designated in said notice with whom said claimant has contracted, to ascertain the amount due to the claimant on any disbursement date, and to pay such amount directly to the claimant out of any undisbursed funds available for and due to said person designated in said notice on such date; except that any amounts actually paid by the disburser to others for labor, services, machinery, tools, equipment, and laborers or materials performed, supplied, or furnished for such structure or improvement that are chargeable to said person designated in said notice shall not be deemed available for said person designated in said notice; and further except that if the amount claimed by said claimant is disputed by said person designated in said notice, the disburser may impound such amount until the amount due is settled by agreement or final judicial determination.

(7) If the disburser fails to comply with subsection (6) of this section and the said claimant suffers loss by reason of said failure the disburser shall be liable to said claimant for the amount which the disburser should have paid claimant to the extent of claimant's loss.



§ 38-22-127. Moneys for lien claims made trust funds - disbursements - penalty

(1) All funds disbursed to any contractor or subcontractor under any building, construction, or remodeling contract or on any construction project shall be held in trust for the payment of the subcontractors, laborer or material suppliers, or laborers who have furnished laborers, materials, services, or labor, who have a lien, or may have a lien, against the property, or who claim, or may claim, against a principal and surety under the provisions of this article and for which such disbursement was made.

(2) This section shall not be construed so as to require any such contractor or subcontractor to hold in trust any funds which have been disbursed to him or her for any subcontractor, laborer or material supplier, or laborer who claims a lien against the property or claims against a principal and surety who has furnished a bond under the provisions of this article if such contractor or subcontractor has a good faith belief that such lien or claim is not valid or if such contractor or subcontractor, in good faith, claims a setoff, to the extent of such setoff.

(3) If the contractor or subcontractor has furnished a performance or payment bond or if the owner of the property has executed a written release to the contractor or subcontractor, he need not furnish any such bond or hold such payments or disbursements as trust funds, and the provisions of this section shall not apply.

(4) Every contractor or subcontractor shall maintain separate records of account for each project or contract, but nothing contained in this section shall be construed as requiring a contractor or subcontractor to deposit trust funds from a single project in a separate bank account solely for that project so long as trust funds are not expended in a manner prohibited by this section.

(5) Any person who violates the provisions of subsections (1) and (2) of this section commits theft, as defined in section 18-4-401, C.R.S.



§ 38-22-128. Excessive amounts claimed

Any person who files a lien under this article for an amount greater than is due without a reasonable possibility that said amount claimed is due and with the knowledge that said amount claimed is greater than that amount then due, and that fact is shown in any proceeding under this article, shall forfeit all rights to such lien plus such person shall be liable to the person against whom the lien was filed in an amount equal to the costs and all attorney's fees.



§ 38-22-129. Principal contractor may provide bond prior to commencement of work

(1) Except as provided in subsection (4) of this section, the provisions of section 38-22-101 (1) shall not apply if, at the commencement of any work upon any construction project for the improvement of real property as described in section 38-22-101 (1), a performance bond and a labor and materials payment bond, each in an amount equal to one hundred fifty percent of the contract price, are executed by the principal contractor and one or more corporate sureties authorized and qualified to do business in this state, for the protection of all contractors, subcontractors, materialmen, and laborers supplying labor, laborers, or material in the prosecution of the work on such construction project for the use of each contractor, subcontractor, materialman, or laborer.

(2) All subcontractors, materialmen, mechanics, and others who would otherwise be entitled to a lien under the provisions of section 38-22-101 (1) shall have a right of action directly against the principal contractor and his surety for the full amount due. Such action shall be brought within six months after completion of the last work on such project.

(3) In order to be effective, a notice of such bond shall be filed with the county clerk and recorder of the county wherein such project is situate prior to the commencement of any work on the project and shall be indexed according to both the street address and the legal description of the property to be improved. The principal contractor shall post a notice on the property that notice of such bond has been filed with the county clerk and recorder and shall make available copies of the bond to every contractor, subcontractor, materialman, mechanic, or laborer upon request.

(4) If any claimant files for record a lien statement or other notice, pursuant to section 38-22-109, such lien shall be deemed released upon the filing for record of a notice executed by both the principal and all sureties acknowledging the existence of the bond furnished for such project and that said lien claimant is entitled to claim the benefits of said bond. Such acknowledgment shall be executed by the principal and sureties upon demand of the owners or any person filing a lien statement. Said notice may be delivered personally to the surety or its agent and the principal or his agent or may be mailed by certified or registered mail. If the principal and all sureties on any such bonds fail or refuse to execute and record such acknowledgment within thirty days after written demand is made upon them, all lien claimants shall be entitled to enforce their lien claims in the same manner as if no bond had been filed as provided in subsection (1) of this section.

(5) In the event that any corporate surety on any bond filed pursuant to the provisions of subsection (1) of this section becomes subject to an order for relief under the federal bankruptcy code of 1978, title 11 of the United States Code, is the subject of any state or federal corporate reorganization proceedings, makes any assignment for the benefit of creditors, or otherwise is unable to meet its financial obligations as they become due, the provisions of this section shall not apply, and any lien claimant shall be entitled to enforce such lien claim in the same manner as if no bond had been filed as provided in subsection (1) of this section.



§ 38-22-130. Payment of claims by surety

(1) Subcontractors, materialmen, mechanics, and others who have claims aggregating two thousand dollars or less each on construction projects for the improvement of real property as described in section 38-22-101 (1) for which a bond was executed pursuant to section 38-22-129 shall serve upon the principal contractor and his surety an affidavit, supported by all reasonably available documentary evidence, that a claimant has furnished labor or materials used or performed in the prosecution of the work on such project, that he has been unpaid therefor, and the amount of such claim. If after forty-five days such affidavit remains uncontroverted, such surety shall pay to such claimant forthwith the full value of his claim.

(2) Service of such affidavit may be accomplished by certified or registered mail, by personal delivery to such person, or by leaving a copy at his residence or at his place of business with some person in charge.



§ 38-22-131. Substitution of bond allowed

(1) Whenever a mechanic's lien has been filed in accordance with this article, the owner, whether legal or beneficial, of any interest in the property subject to the lien may, at any time, file with the clerk of the district court of the county wherein the property is situated a corporate surety bond or any other undertaking which has been approved by a judge of said district court.

(2) Such bond or undertaking plus costs allowed to date shall be in an amount equal to one and one-half times the amount of the lien plus costs allowed to date and shall be approved by a judge of the district court with which such bond or undertaking is filed.

(3) The bond or undertaking shall be conditioned that, if the lien claimant shall be finally adjudged to be entitled to recover upon the claim upon which his lien is based, the principal or his sureties shall pay to such claimant the amount of his judgment, together with any interest, costs, and other sums which such claimant would be entitled to recover upon the foreclosure of the lien.



§ 38-22-132. Lien to be discharged

Notwithstanding any other provision of this article or section 38-35-110, upon court approval of a bond or undertaking as provided in section 38-22-131, and upon the issuance and recording of a certificate of release as specified in this section, the lien against the property, and any notice of lis pendens or notice of the commencement of any action relating to such lien, shall be immediately discharged and released in full; the real property described in such bond or undertaking shall be forever released from the lien, from any notice of lis pendens or notice of the commencement of any action relating to such lien, and from any action brought to foreclose such lien; the bond or undertaking shall be substituted; and no notice of lis pendens or notice of the commencement of any action relating to such lien or any action for the enforcement or foreclosure thereof shall thereafter be recorded against the property. The clerk of the district court with which such bond or undertaking has been filed shall issue a certificate of release which shall be recorded in the office of the clerk and recorder of the county wherein the original mechanic's lien was filed, and the certificate of release shall show that the property has been forever released from the lien, from any notice of lis pendens or notice of the commencement of any action relating to such lien, and from any action brought to foreclose such lien.



§ 38-22-133. Action to be brought on bond or undertaking

When a bond or undertaking is filed as provided in section 38-22-131, the person filing the original mechanic's lien may bring an action upon the said bond or undertaking. Such action shall be commenced within the time allowed for the commencement of an action upon foreclosure of the lien, and the statute of limitations applicable to a lien foreclosure shall apply to the action upon the bond or undertaking as it would had no bond or undertaking been filed.






Article 22.5 - Commercial Real Estate Brokers Commission Security Act

§ 38-22.5-101. Short title

This article shall be known and may be cited as the "Commercial Real Estate Brokers Commission Security Act".



§ 38-22.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agreement" means a written listing agreement, written compensation agreement, or other written agreement between a real estate broker and an owner that grants the real estate broker a right to compensation for professional services in connection with leasing or attempting to lease commercial real estate.

(2) "Commercial real estate" means any real property other than real property containing one to four residential units. "Commercial real estate" does not include single-family or multi-family residential units including condominiums, townhouses, or homes in a subdivision when such real estate is sold, leased, or otherwise conveyed on a unit-by-unit basis even though the units may be part of a larger building or parcel of real property containing more than four residential units.

(3) "Owner" means the owner of record of real estate and includes an agent of such owner.

(4) "Real estate broker" has the meaning set forth in section 12-61-101, C.R.S.

(5) "Renewal commission" means an additional commission that may become payable to a real estate broker if a lease is later renewed or modified to expand the leased premises or extend the lease term.



§ 38-22.5-103. Brokers' lien for compensation for services - requirements

(1) A real estate broker shall have a lien on commercial real estate, in the amount of the compensation as set forth in the agreement, if:

(a) Such real estate is listed with the real estate broker under terms of an agreement or is the subject of an agreement; and

(b) The real estate broker has provided licensed services that resulted in the procuring of a person or entity who has leased any interest in the commercial real estate in accordance with the agreement.

(2) The general assembly intends that nothing in this section is subject to a prospective waiver by either party without consideration acceptable to the parties to the waiver.

(3) Notwithstanding subsection (1) of this section, commercial real estate is not subject to a real estate brokers' lien to enforce the payment of a renewal commission if the property is conveyed to a bona fide purchaser before the recording of a notice of lien pursuant to section 38-22.5-104.



§ 38-22.5-104. Notice of intent - lien notice - service - contents - filing

(1) The real estate broker shall serve a notice of intent to record a notice of lien upon the owner at least thirty days before recording the notice of lien with the county clerk and recorder of the county in which the commercial real estate is located. Such notice of intent shall be served by personal service or by registered or certified mail, return receipt requested, addressed to the last-known address of the owner or the owner's agent, at least thirty days before recording of the notice of lien with the county clerk and recorder. If the notice of intent is served upon the owner's agent, a copy of the notice shall also be served upon the owner of record by personal service or by registered or certified mail, return receipt requested, addressed to the owner's last-known address, at least thirty days before recording of the notice of lien with the county clerk and recorder.

(2) The notice of lien shall state the name of the real estate broker, the name of the owner, a legal description of the property upon which the lien is being claimed, the amount for which the lien is claimed, and the real estate license number of the real estate broker. The real estate broker shall sign the notice of lien and attest that the information contained in the notice is true and accurate as to his or her knowledge and belief.



§ 38-22.5-105. Mediation period

The real estate broker shall make a good faith effort to attempt to resolve the nonpayment of the commission through mediation. The mediator's recommended resolution is not binding unless the parties so agree in writing. The parties shall jointly appoint an acceptable mediator and shall share equally in the cost of the mediation. Mediation shall commence when a written notice requesting mediation is delivered by one party to the other at the party's last-known address, and, unless otherwise agreed, the mediation shall terminate if the entire dispute is not resolved within thirty days thereafter. This section does not impair the ability of a real estate broker to record a notice of lien if a resolution is not agreed upon by both parties.



§ 38-22.5-106. When lien attaches - effect of payment by installments - affirmative defense

(1) The lien created by section 38-22.5-103 attaches to an interest in commercial real estate when all of the following conditions are met:

(a) The real estate broker either:

(I) Procures a person or entity who leases the property in accordance with the agreement; or

(II) Has otherwise earned a fee or commission in accordance with the agreement;

(b) The real estate broker serves a notice of intent to record a notice of lien upon the owner or owner's agent as provided in section 38-22.5-104;

(c) The real estate broker makes a good faith attempt to obtain settlement through mediation as provided in section 38-22.5-105; and

(d) At least thirty days after serving the owner with notice of intent to record a notice of lien, but not more than ninety days after the tenant takes possession of the leased property or ninety days after the compensation is due under the agreement, whichever is later, the real estate broker records a notice of the lien in the office of the clerk and recorder of the county in which the commercial real estate is located.

(2) Notwithstanding paragraph (d) of subsection (1) of this section:

(a) If payment is due in installments and a portion of the payment is due after the leasing of any interest in commercial real estate, a claim for a lien for only that portion may be recorded within ninety days after the tenant takes possession of the leased property or ninety days after the compensation is due under the agreement, whichever is later; and

(b) The lien shall be effective as a lien against the commercial real estate only to the extent moneys are still owed to the real estate broker by the owner. Any claims for a lien for future installment payments shall only be recorded within ninety days after those installment payments become due in accordance with the agreement.

(3) The lien attaches for purposes of this section when the claim for lien is recorded, and shall not relate back to the date of the agreement.

(4) Notwithstanding any provision of this article to the contrary, it shall be an affirmative defense in an action to foreclose a lien pursuant to this article that the owner has paid any compensation owed to the listing broker in an amount sufficient to satisfy the contractual and legal obligations of the owner, including compensation to the tenant's broker.



§ 38-22.5-107. Conditions on validity of lien - subsequent service of notice to owner - action commenced within six months

(1) No lien claimed by virtue of this article shall hold the property longer than ten days after the recording of the notice of lien under section 38-22.5-104 unless the real estate broker provides a copy of the notice of lien to the owner or owner's agent by personal service or by registered or certified mail, return receipt requested, addressed to the last-known address of such person, within ten days after recording the notice of lien.

(2) No lien claimed by virtue of this article shall hold the property longer than six months after the recording of the notice of lien under section 38-22.5-104 unless an action to foreclose the lien has been commenced within that time and unless also a notice stating that such action has been commenced is filed for record within that time in the office of the county clerk and recorder of the county in which the property is situated. Where two or more liens under this article are claimed of record against the same property, the commencement of any action and the filing of the notice of the commencement of such action within that time by any one or more of such lien claimants in which action all the lien claimants as appear of record are made parties, either plaintiff or defendant, shall be sufficient.



§ 38-22.5-108. Priority of liens

The priority of a lien created under this article in relation to other interests in the subject property shall be determined in accordance with section 38-35-109.



§ 38-22.5-109. Satisfaction or release of brokers' lien - written demand by owner - obligation to record

If a real estate brokers' lien has been recorded pursuant to section 38-22.5-106 and the indebtedness has been paid in full or the lien is not valid and enforceable in accordance with this article and other applicable law, the real estate broker shall acknowledge satisfaction or release of such lien in writing within ten days after receiving written demand from the owner and shall record a written release or satisfaction of the lien in the office of the clerk and recorder of the county in which the property is located.



§ 38-22.5-110. Spurious liens

Section 38-35-204 applies to liens asserted pursuant to this article.



§ 38-22.5-111. Substitution of bond allowed - lien to be discharged

(1) Whenever a brokers' lien has been recorded in accordance with this article, the owner of any interest in the property subject to the lien may, at any time, file with the clerk of the district court of the county wherein the property is situated a corporate surety bond or similar financial assurance. Such bond or assurance shall be in an amount equal to one and one-half times the amount of the lien plus costs allowed to date and is subject to approval by a judge of the district court with which such bond or assurance is filed.

(2) The bond or assurance shall be conditioned that, if the lien claimant is finally adjudged to be entitled to recover on the claim upon which the lien is based, the principal or surety shall pay to such claimant the amount of the judgment, including any interest, costs, or other sums to which the claimant would be entitled upon foreclosure of the lien.

(3) Notwithstanding any other provision of this article or section 38-35-110, upon the filing of a bond or undertaking as provided in this section, the lien against the property, and any notice of lis pendens relating to such lien or notice of the commencement of any action relating to such lien, shall be immediately discharged and released in full; the real property described in such bond or undertaking shall be forever released from the lien, from any notice of lis pendens or notice of the commencement of any action relating to such lien, and from any action brought to foreclose the lien; the bond or undertaking shall be substituted; and no notice of lis pendens or notice of the commencement of any action relating to such lien or any action for the enforcement or foreclosure thereof shall thereafter be recorded against the property. The clerk of the district court with which the bond or undertaking has been filed shall issue a certificate of release, which shall be recorded in the office of the clerk and recorder of the county in which the original real estate brokers' lien was filed, and the certificate of release shall show that the property has been forever released from the lien, from any notice of lis pendens relating to such lien, from any notice of the commencement of any action relating to such lien, and from any action brought to foreclose such lien.






Article 23 - Lien on Ditches

§ 38-23-101. Liability of co-owners

All co-owners of unincorporated irrigating ditches shall pay for the necessary cleaning and repairing of such ditches in the proportion that their respective interests bear to the total expenses incurred in said cleaning and repairing. Any such co-owner may perform labor in cleaning and repairing such ditch equivalent in value to his share of such expenses. No co-owner shall be held liable for cleaning or repairing any ditch below the point from which he takes his portion of the water.



§ 38-23-102. Request to clean ditch

Upon the failure of any one or more of several coowners, upon written request of the owners of one-third of the carrying capacity or board of directors, to assist in cleaning and repairing such ditch, the other coowners shall proceed to clean and repair the same and shall keep an accurate account of the cost and expenses incurred and upon the completion of such work shall deliver to each of such delinquent coowners or his agent, lessee, or legal representative an itemized statement of such costs and expenses.



§ 38-23-103. Lien of co-owner against delinquent

The co-owners of any such ditch who clean and repair the same, as specified in section 38-23-102, shall have a lien upon the interest in such ditch owned by such delinquent co-owner for his proportion of such cost and expenses.



§ 38-23-104. Claimant to file verified statement

Any person wishing to avail himself of the provisions of this article shall file for record in the office of the county clerk and recorder of the county wherein the ditch to be affected by the lien is situated, within thirty days after the completion of such work, a statement addressed to the owner of the interest upon which such lien is claimed, specifying the name of the ditch and the extent of the interest in the same upon which such lien is claimed; the date upon which the work was commenced and the date it was completed; the total amount expended on such ditch and the amount due from such delinquent coowners. Said statement shall be signed and verified upon oath by a claimant.



§ 38-23-105. Lien may be assigned - effect

Any party claiming a lien under the provisions of this article may assign in writing his claim and lien to any person, who shall thereafter have all the rights and remedies of the assignor.



§ 38-23-106. Lien duration - action prolongs

No lien claimant by virtue of this article shall hold the property longer than six months after filing the statement described in section 38-23-104 unless an action is commenced within that time to enforce the same.



§ 38-23-107. Judgment - execution

Actions to enforce liens claimed by virtue of this article shall be commenced and prosecuted in accordance with the procedure in other civil actions in the state of Colorado. Each party who establishes his claim under this article shall have a judgment against the party personally liable to him for the full amount of his claim so established and shall have a lien decreed and determined upon the ditch interest to which his lien has attached to the extent of his said claims; but no judgment shall exceed the interest of the party in such ditch, nor shall execution issue against other than his interest in said ditch.



§ 38-23-108. Sale - right of redemption

The court shall cause such ditch interest to be sold in satisfaction of said lien and costs, as in the case of foreclosure of mortgages and in the manner and form provided for sales on executions issued out of courts of record, and the owner and creditors shall have a right to redeem, as is provided for in cases of sales of real estate on execution.



§ 38-23-109. Costs

The plaintiff if successful shall also recover all other costs and expenses incurred in claiming and enforcing his lien.



§ 38-23-110. Releasing lien - penalty for delay

The claimant of any such lien, the statement of which has been recorded, on the payment of the amount claimed together with costs of making and recording such statement and costs of satisfaction, at the request of any person interested in the ditch interest charged therewith, shall enter of record satisfaction of the same, and if he neglects or refuses to do so within ten days after such request, he shall forfeit and pay to the person making such request the sum of ten dollars for every day of such neglect or refusal, to be recovered in the same manner as other debts. Any such statement may be canceled on the margin of the record by an acknowledgment of satisfaction over the signature of the claimant or an agent authorized in writing.






Article 24 - Lien on Wells and Equipment

§ 38-24-101. Property subject to lien

Every person, firm, or corporation, whether as contractor, subcontractor, materialman, or laborer, who performs labor upon or furnishes machinery, material, fuel, explosives, power, or supplies for sinking, repairing, altering, or operating any gas well, oil well, or other well or for constructing, repairing, or operating any oil derrick, oil tank, oil pipeline or water pipeline, pump or pumping station, transportation or communication line, or gasoline plant and refinery by virtue of a contract, express or implied, with the owner or lessee of any interest in real estate or with the trustee, agent, or receiver of any such owner, part owner, or lessee shall have a lien to secure the payment thereof upon the properties mentioned belonging to the party contracting with the lien claimants, and upon the machinery, materials, and supplies so furnished, and upon any well upon and in which such machinery, materials, and supplies have been placed and used, and upon all other wells, buildings, and appurtenances, and the interest, leasehold, or otherwise, of such owner, part owner, or lessee in the lot or land upon which said improvements are located, or to which they may be removed, to the extent of the right, title, and interest of the owner, part owner, or lessee, at the time the work was commenced or machinery, materials, and supplies were begun to be furnished by the lien claimant or by the contractor under the original contract; and such lien shall extend to any subsequently acquired interest of any such owner, part owner, or lessee.



§ 38-24-102. Other property subject to lien

Every person, firm, or corporation who performs labor or furnishes machinery, material, fuel, explosives, or supplies to a contractor or subcontractor shall have a lien upon the properties and premises mentioned in section 38-24-101 to the same extent and in the same manner as the original contractor for the amount due for such machinery, material, fuel, explosives, or supplies furnished or labor performed. All liens created by virtue of this article in any particular case shall be of equal rank and validity, except liens for labor which shall be preferred.



§ 38-24-103. Security interest invalid - when

No chattel mortgage or security interest shall be valid as against any person, firm, or corporation entitled to a lien under the provisions of this article; but no mortgage, lien, or other encumbrance existing and recorded as provided by law at the time of the inception of the lien provided for in this article shall be affected thereby.



§ 38-24-104. Lien statement - when filed

(1) Every person wishing to avail himself of the benefits of this article must file with the county clerk and recorder of the county in which the property or premises mentioned in this article are situated, and within six months after the machinery, materials, fuel, explosives, or supplies have been furnished or the labor performed, a statement containing:

(a) A just and true account of the amount due him after allowing all credits;

(b) A description of the property to be charged with such lien sufficient for its proper identification; and

(c) A verification by affidavit.

(2) No error in the account shall effect the validity of the lien by the inclusion of items erroneously taken in, if such items can be identified. An open running account shall constitute a single contract, and in such case the lien shall relate back to the first item of material furnished or labor performed, as the case may be, and the six-month filing period shall begin to run for the whole account from the date of the last item.



§ 38-24-105. Action commenced within six months

Every person, firm, or corporation filing a statement as provided in section 38-24-104 and claiming a lien under this article shall commence suit thereon in the district court of the county in which the statement is filed not later than six months after the date of such filing, and the lien shall remain in force until the final determination of such suit. Costs shall be divided according to the justice of the case.



§ 38-24-106. Perfecting of lien on removed property - when

Whenever any person removes any property subject to a lien under this article out of the county in which the statement has been filed, the lien claimant may file, within thirty days after receiving notice of such removal, with the county clerk and recorder of the county to which such property has been removed, an inventory of said property so removed, showing the amount due and unpaid thereon, which inventory shall be filed in the lien records of such county. Such filing shall operate as a notice of the existence of the lien, and it shall thereupon attach to and extend to the leasehold and other premises, properties, and appurtenances with which said property so removed has been put in use or to which it has attached if it is of the kind and character enumerated in section 38-24-101. If said leasehold, premises, properties, and appurtenances belong to some party other than the party originally contracting with the lien claimant, the lien shall be limited to the property and chattels so removed. The benefits of this section as regards removal shall apply even though such removal is to another locality in the same county.



§ 38-24-107. Lienholder's consent in removal or sale

When the lien provided in this article attaches to the property covered thereby in the manner indicated in this article, no one shall sell or remove the property subject to said lien, or cause the same to be removed from such lands or premises, or otherwise sell or dispose of the same without the written consent of the lien claimant under this article. In the event of any violation of the provisions of this section, the lien claimant shall be entitled to the possession of the property to which said lien has attached, wherever the same may be found, and shall hold the same pending the disposition of the action provided for in this article.



§ 38-24-108. Penalty for removing property

Any person who removes or causes to be removed any property covered by the lien provided for in this article from the place where such property was located when such lien was filed, without the written consent of the lien claimant, is guilty of theft of such property and, upon conviction thereof, shall be punished accordingly.



§ 38-24-109. Assignment of lien

Any person, firm, or corporation entitled to a lien under this article may assign his claim before or after filing the lien statement provided for in section 38-24-104, and in such event the assignee shall be clothed with all the rights inherent by virtue of this article in the assignor.



§ 38-24-110. Provisions of article cumulative

The provisions of this article are cumulative and in addition to all lien rights and remedies already provided by the laws of this state.



§ 38-24-111. Liability against owner of land

Nothing in this article shall fix a liability against the owner of the land, except when such owner is a party to the contract with the lien claimant.






Article 24.5 - Harvesters' Liens

§ 38-24.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Harvester" means any person who gathers in grain or other crops by manual or mechanical threshing, swathing, or picking but shall not include an owner.

(2) "Harvesting" means the manual or mechanical threshing, swathing, cutting, or picking of grain or other crops, including any services rendered and labor performed in connection therewith.

(3) "Owner" means any person, including any guardian or minor, married person, company, firm, association, or corporation, for whose use or benefit the grain or other crops are harvested.



§ 38-24.5-102. Who may have lien - amount

(1) Every harvester shall have a lien upon the grain and other crops harvested for and on account of harvesting. A lien on grain or other crops shall be charged for at the prevailing price for a particular locality in which such grain or other crop is harvested after notice has been given and a lien has been filed within the time provided under section 38-24.5-103.

(2) If the prevailing price for harvesting is disputed by the harvester or the owner, the matter may be submitted to arbitration under the provisions of rule 109 of the Colorado rules of civil procedure.



§ 38-24.5-103. How lien obtained - lien statement

(1) Every person intending to avail himself or herself of the benefits of this article shall serve on the owner by certified or registered mail, return receipt requested, or by personal service, within ten days after completing the harvesting, a notice that, within twenty days, a lien, as specified in section 38-24.5-102, shall be claimed, and, within said twenty days, such person shall file in the same locations for farm products and crops as provided in section 4-9-501, C.R.S., a statement containing a just and true account of the amount due him or her for such harvesting, after allowing all just credits and offsets, and containing a correct description of the grain or other crops to be charged with such lien, the price agreed upon for such harvesting, the name of the person, firm, or corporation for whom such harvesting was performed, a legal description of the lands upon which said grain or other crops were raised, a description of the legal subdivision of land upon which said grain or other crops are stored and, if said grain or other crops are stored in a storage facility, the locality of the storage facility, which statement of facts shall be verified by affidavit of the person claiming such lien or his or her duly authorized agent or attorney having knowledge of the facts, and a copy of the notice of intent to file a lien and an affidavit of service or mailing thereof. Any immaterial error or mistake in the account or description of the grain or other crops or of the property upon which it was raised shall not invalidate such lien.

(2) If the grain or other crops so harvested will be hauled directly to the storage facility or to a purchaser, the person claiming the lien pursuant to subsection (1) of this section shall also serve written notice upon the owner of such storage facility or other private purchaser of his intent to claim and file a lien upon said grain or other crops for harvesting pursuant to section 38-24.5-102 within the time frames set forth in this section.



§ 38-24.5-104. Filing with county clerk and recorder

The county clerk and recorder shall endorse upon a lien the day of its filing and make an abstract thereof in a book kept and indexed by him for that purpose containing the date of the filing, the name of the person claiming the lien, the amount thereof, the name of any other person against whose property the lien is filed, and a description of the property to be charged with the same.



§ 38-24.5-105. Priority

(1) The lien for harvesting specified in section 38-24.5-102 shall not be prior to nor have precedence over any mortgage, encumbrance, security interest, or other valid lien upon the grain or other crops if such other mortgage, encumbrance, security interest, or valid lien attached or was filed prior to the filing of a lien under this article.

(2) A person seeking to perfect a lien under this article shall comply with article 9.5 of title 4, C.R.S., and section 1324 of the federal "Food Security Act of 1985", in order to perfect a lien under this article.



§ 38-24.5-106. Parties

Any person interested in the matter in controversy or the property to be charged with the lien or having a lien thereon may be made a party to an action for the foreclosure thereof.



§ 38-24.5-107. Limitations of actions

Any action for the foreclosure and enforcement of a lien authorized in section 38-24.5-102 shall be commenced, and a notice of commencement of action filed in the same locations as the lien statements, within three months from the filing of the lien and shall be filed in the district court for the county in which the lien authorized in section 38-24.5-103 is filed. The failure to file such an action and notice on a timely basis shall render the lien null and void.



§ 38-24.5-108. Acknowledgment of satisfaction of lien - penalty

Whenever the indebtedness which is a lien upon any such grain or other crops is paid and satisfied, it is the duty of the lienor to acknowledge satisfaction thereof and to discharge the lien of record; and, if any lienor fails to acknowledge satisfaction and discharge said lien within thirty days after being requested to do so by a person having a property interest in such grain or other crops, he is liable to any person injured thereby in the amount of such injury and the costs of the action.






Article 24.7 - Transportation Fuel Distributors' Tax Liens

§ 38-24.7-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Distributor" has the same meaning as set forth in section 39-27-101, C.R.S.

(2) "Retailer or other commercial user" means a commercial entity involved in the use of transportation fuel for a taxable purpose under article 27 of title 39, C.R.S.

(3) "Taxes" means the tax on gasoline and special fuel imposed under article 27 of title 39, C.R.S.

(4) "Transportation fuel" means any flammable liquid used primarily as a fuel for the propulsion of motor vehicles, motor boats, or aircraft and includes diesel fuel.



§ 38-24.7-102. Who may have lien - amount

Within sixty days after the date of delivery of transportation fuel or an earlier agreed-upon payment date, every distributor has a lien upon the property of a retailer or other commercial user for the amount of unreimbursed taxes paid by the distributor under article 27 of title 39, C.R.S., for each delivery of transportation fuel to that retailer or other commercial user. The lien extends to all business assets and property of the retailer or other commercial user, including stock in trade, business fixtures, and equipment owned or used by the retailer or other commercial user in the conduct of business, as long as a delinquency in the reimbursement continues.



§ 38-24.7-103. How lien obtained - lien statement

Every distributor intending to avail himself or herself of the benefits of this article shall serve on the retailer or other commercial user by certified or registered mail, return receipt requested, or by personal service, within sixty days after completing the delivery of transportation fuel and record in the office of the county clerk and recorder of the county where the retailer or other commercial user is located, a statement containing a just and true account of the amount due to the distributor, after allowing all just credits and offsets, and containing a correct description of the taxes paid for the delivery of transportation fuel to the retailer or other commercial user and an affidavit of service or mailing of the statement. Any immaterial error or mistake in the account or description of the taxes paid does not invalidate the lien. The statement required by this section must include the name of the distributor, the name of the retailer or other commercial user, and the physical address of the retailer or other commercial user in the county where the retailer or other commercial user is located. The statement must also include the name and physical address of any other person, if any, against whose property the lien is filed and a description of the property to be charged with the lien.



§ 38-24.7-104. Priority

The lien for taxes for the delivery of transportation fuel specified in section 38-24.7-102 is not prior to and does not take precedence over any mortgage, encumbrance, security interest, or other valid lien upon the assets and property of the retailer or other commercial user, including the stock in trade, business fixtures, and equipment owned or used by the retailer or other commercial user in the conduct of the retailer's or other commercial user's business if the other mortgage, encumbrance, security interest, or valid lien attached or was filed prior to the filing of a lien under this article.



§ 38-24.7-105. Parties

Any person interested in the matter in controversy or the property to be charged with the lien or having a lien on the property charged may be made a party to an action for the foreclosure of the lien.



§ 38-24.7-106. Limitations of actions

Any action for the foreclosure and enforcement of a lien authorized in section 38-24.7-102 must be commenced, and a notice of commencement of action filed in the same locations as the lien statements, within twenty-four months after the filing of the lien and must be filed in the district court for the county in which the lien authorized in section 38-24.7-102 is filed. The failure to file such an action and notice on a timely basis renders the lien null and void.



§ 38-24.7-107. Acknowledgment of satisfaction of lien - penalty

Whenever the indebtedness giving rise to a lien under this article is paid and satisfied, the lienor has the duty to acknowledge satisfaction of the indebtedness and to discharge the lien of record. If any lienor fails to acknowledge satisfaction and discharge of the lien within thirty days after being requested to do so by a person having a property interest in the assets and property of the retailer or other commercial user, including the stock in trade, business fixtures, and equipment owned or used by the retailer or other commercial user in the conduct of the retailer's or other commercial user's business, the lienor is liable to any person injured in the amount of the injury and the costs of the action.






Article 25 - Uniform Federal Lien Registration Act

§ 38-25-101. Short title

This article shall be known and may be cited as the "Uniform Federal Lien Registration Act".



§ 38-25-101.5. Scope

This article applies only to federal tax liens and to other federal liens notices of which under any act of congress or any regulation adopted pursuant thereto are required or permitted to be filed in the same manner as notices of federal tax liens.



§ 38-25-102. Federal liens - places of filing

(1) (a) Notices of liens, certificates, and other notices affecting federal tax liens or other federal liens must be filed in accordance with this article.

(b) Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be recorded in the office of the county clerk and recorder of the county in which the real property subject to the liens is situated.

(2) Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed as follows:

(a) If the person against whose interest the lien applies is a corporation, partnership, or limited liability company whose chief executive office is in this state, as these entities are defined in the internal revenue laws of the United States, in the office of the secretary of state;

(b) If the person against whose interest the lien applies is a trust that is not covered by paragraph (a) of this subsection (2), in the office of the secretary of state;

(c) If the person against whose interest the lien applies is the estate of a decedent, in the office of the secretary of state;

(d) In all other cases, where the person against whose interest the lien applies has his, her, or its principal residence in this state at the time of recording of the notice of lien, the notice of lien shall be recorded in the office of the secretary of state.

(2.5) (Deleted by amendment, L. 2001, p. 1431, § 11, effective July 1, 2001.)



§ 38-25-103. Execution of notices and certificates

Certification of notices of liens, certificates, or other notices affecting federal liens by the secretary of the treasury of the United States or his delegate, or by any official or entity of the United States responsible for the filing or certifying of notice of any other lien, entitles them to be filed, and no other attestation, certification, or acknowledgment is necessary.



§ 38-25-104. Duties of filing officer

(1) If a notice of federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate described in subsection (2) of this section is presented to a filing officer who is:

(a) The secretary of state, then the secretary of state shall cause the notice to be marked, held, and indexed in accordance with the provisions of section 4-9-519, C.R.S., as if the notice were a financing statement within the meaning of such section; or

(b) The county clerk and recorder, then the county clerk and recorder shall endorse thereon the county clerk and recorder's identification and the date and time of receipt and forthwith record and index in the real estate records in accordance with the provisions of sections 30-10-408 and 30-10-409, C.R.S., showing the name and address of the person named in the notice, the date and time of receipt, the title and address of the official or entity certifying the lien, and the total amount appearing on the notice of lien.

(2) If a certificate of release, nonattachment, discharge, or subordination of any lien is presented to the secretary of state for filing, the secretary of state shall:

(a) Cause a certificate of release or nonattachment to be marked, held, and indexed as if the certificate were a termination statement within the meaning of the "Uniform Commercial Code", but the notice of lien to which the certificate relates may not be removed from the files; and

(b) Cause a certificate of discharge or subordination to be marked, held, and indexed as if the certificate were a release of collateral within the meaning of the "Uniform Commercial Code".

(3) If a refiled notice of federal lien referred to in subsection (1) of this section or any of the certificates or notices referred to in subsection (2) of this section is presented for recording to any county clerk and recorder, such clerk and recorder shall enter the refiled notice or the certificate with the date of recording in the index in accordance with the provisions of sections 30-10-408 and 30-10-409, C.R.S.

(4) Upon request of any person, the filing officer shall issue a certificate showing whether there is on file, or recorded on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien filed under this article, naming a particular person and, if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate. The fee for the issuance of a certificate by the secretary of state shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., and the fee for the issuance of a certificate by a county clerk and recorder shall be five dollars. Upon request, the filing officer shall furnish a copy of any notice of federal lien or notice or certificate affecting a federal lien. The fee for furnishing and for certifying such copy and affixing the seal thereto shall be determined and collected pursuant to section 24-21-104 (3), C.R.S., if furnished by the secretary of state, and the said fee shall be five dollars, if furnished by a county clerk and recorder.



§ 38-25-105. Fees

(1) (a) A fee shall be charged for filing or recording and indexing each notice of lien or certificate or notice affecting the lien:

(I) For a lien on real estate;

(II) For a lien on tangible and intangible personal property;

(III) For a certificate of discharge or subordination;

(IV) For all other notices, including a certificate of release or nonattachment.

(b) The fee charged by a county clerk and recorder for filing and indexing each notice of lien or certificate or notice affecting the lien shall be five dollars.

(c) When the filing officer is the secretary of state, the fees required by this subsection (1) shall be determined and collected pursuant to section 24-21-104 (3), C.R.S.

(2) The filing officer shall bill the district directors of internal revenue or other appropriate federal officials on a monthly basis for fees for documents filed by them.



§ 38-25-106. Lien not valid until notice filed

Prior to the time of the filing of a notice of lien in the office of the secretary of state or the county clerk and recorder, as the case may be, the lien shall not be valid as against any mortgagee, purchaser, or judgment creditor.



§ 38-25-107. Uniformity of interpretation

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.






Article 25.5 - State and Local Tax Liens

§ 38-25.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authorized person" means:

(a) A person who has obtained a written authorization signed and notarized by a taxpayer to receive a certificate of taxes due for the taxpayer, to receive copies of tax returns and filings by the taxpayer with a public entity, to receive a summary statement of tax payments made to any public entity by the taxpayer, or all of the above, to the degree set forth in the authorization. The authorization may be a signed original or a copy thereof and may be a separate document or part of a more general document; or

(b) A lending institution that has obtained written authorization from a borrower to receive notification from the department of revenue when the borrower is delinquent in the payment of sales and use taxes, special fuel taxes, withholding taxes, gas taxes, or aviation fuel taxes. The authorization may be a signed and dated original or a copy thereof and may be a separate document or part of a more general document.

(2) "Lender" means a person who has made a loan of value to a taxpayer in good faith and not for the purposes of evading this article.

(3) "Public entity" means the state and every county, city and county, city, town, school district, special improvement district, special district, and every other kind of district, agency, instrumentality, political subdivision, or taxing authority of the state organized pursuant to state law, whether or not it is subject to home rule.

(4) "Statement of intent" means a declaration by a lender or transferor that he intends to foreclose or transfer assets. A statement of intent need not specify a date certain for such foreclosure or transfer.

(5) "Tax" means a tax and assessment collected by a public entity which is secured by a first and prior lien, including any interest, additional amount, additions to tax, penalties, and costs that are due.

(6) "Tax liability" means the liability of a taxpayer for a tax.

(7) "Tax lien" means a lien imposed by state or local law to secure the payment of a tax liability.

(8) "Transferee" means a person to whom assets are transferred, as provided in section 38-25.5-102 (3).

(9) "Transferor" means a person who transfers assets, as provided in section 38-25.5-102 (3).

(10) "Treasurer" means the treasurer, director of the department of revenue, sales and use tax administrator, or the chief tax collection officer of a public entity.



§ 38-25.5-102. Certificate of taxes due

(1) (a) As soon as practical but in no event later than thirty days after receipt of a written request from a taxpayer or authorized person, the treasurer of a public entity shall certify in writing as of the date of the certificate the full amount of the taxes identified in the request known to be due from the taxpayer. If there is a delinquency in the payment of taxes of an unknown amount, the public entity shall, if practical, provide a good faith estimate of the amount of the taxes due and indicate on the certificate that the figure provided is an estimate. A fee of ten dollars shall be collected for each specifically identified tax included in a certificate issued by a public entity in response to a request.

(b) Notwithstanding the amount of the fee specified in paragraph (a) of this subsection (1), if the public entity collecting the fee is a state agency, the executive director of the state agency, by rule or as otherwise provided by law, may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the state agency, by rule or as otherwise provided by law, may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(2) Except as provided in subsection (3) of this section and notwithstanding any other provision of law to the contrary:

(a) When signed by the treasurer of a public entity, a certificate of taxes due shall be conclusive evidence for all purposes and against all persons, including the public entity, that, at the time of certification, the property of the taxpayer was free and clear of all such identified taxes due and any tax liens arising therefrom or was subject to each such identified tax due and any tax lien arising therefrom in a stated or estimated amount; and

(b) If more than one certificate of taxes due is issued by the treasurer of the same public entity with respect to the same taxpayer and the later certificate sets forth an amount of taxes due for a particular tax which is:

(I) In excess of the amount set forth in the earlier certificate, the earlier certificate shall be conclusive evidence of the amount of taxes due and any tax liens arising therefrom as of the date of that earlier certificate. The later certificate shall be evidence of the amount of taxes due and any tax liens arising therefrom as of the date of the later certificate, but any tax lien arising therefrom shall only be effective for the amount of taxes which became due after the date of the earlier certificate.

(II) Less than the amount set forth in the earlier certificate, the later certificate shall be conclusive evidence of the amount of taxes due and any tax liens arising therefrom as of the date of the later certificate;

(c) Any tax lien arising from taxes becoming due after the date of the latest certificate of taxes due shall not be affected by this section.

(3) (a) This subsection (3) shall apply only to taxes identified in and due as of the date of a certificate of taxes due. Notwithstanding any other provision of law to the contrary, if a public entity completes an audit or investigation subsequent to the date of such certificate which reveals a tax liability for the identified taxes due as of the date of a certificate previously issued in excess of the amount certified in the certificate, then the public entity shall retain whatever rights and remedies for collection of such tax liability as otherwise provided by state or local law; except that:

(I) In the event of a foreclosure initiated by a lender which results in a sale of assets subject to any tax lien to a purchaser other than the lender, such tax lien shall remain a lien on such assets but not on the proceeds to the lender of the foreclosure sale, and neither the lender nor the purchaser shall have any personal liability for the tax liability underlying the tax lien;

(II) In the event of a foreclosure initiated by a lender which results in a sale of assets subject to any tax lien to the lender or in the event of a transfer of assets subject to any tax lien to a lender in lieu of foreclosure, such tax lien shall remain a lien on such assets, but the lender shall not have any personal liability for the tax liability underlying the tax lien;

(III) In the event the circumstances described in subparagraph (II) of this paragraph (a) occur and the lender subsequently sells such assets to a purchaser, such tax lien shall remain a lien on such assets but not on the proceeds to the lender of the sale, and neither the lender nor the purchaser shall have any personal liability for the tax liability underlying the tax lien; and

(IV) In the event the circumstances described in subparagraph (I) or subparagraph (III) of this paragraph (a) occur and the purchaser transfers such assets to a subsequent purchaser, such tax lien shall remain a lien on such assets but not on the proceeds of sale, and neither the subsequent purchaser nor any subsequent purchaser thereafter shall have any personal liability for the tax liability underlying the tax lien.

(b) In order to qualify for the protections provided by this subsection (3), a lender or transferor shall comply with the following requirements:

(I) Upon receipt of a written request from a public entity, the lender or transferor shall promptly provide to the public entity a description of any assets of the taxpayer subject to a tax lien which have been transferred and the name and address of the transferee of such assets. The lender or transferor shall maintain records relating to such asset transfers for a minimum of four years; and

(II) Prior to a foreclosure sale or transfer of taxpayer assets which may be subject to a tax lien, the lender or transferor shall request or cause to be requested from the appropriate public entity a certificate of taxes due. Such request shall be accompanied by or shall include a statement of intent. Such certificate of taxes due shall have been issued no more than six months prior to the date of the foreclosure sale or transfer of assets.

(4) This section shall not apply to general taxes for real property as governed by articles 1 to 14 of title 39, C.R.S.



§ 38-25.5-103. Copies of returns and filings - summary statement - fees

(1) As soon as practical but in no event later than thirty days after receipt of a written request from a taxpayer or authorized person, the treasurer of a public entity shall provide, as to taxes of the public entity which are specifically identified in the request, either copies of returns and filings by the taxpayer which are in the possession or custody of the public entity or a summary statement of tax payments made by the taxpayer to the public entity. A request made under the provisions of this section shall be limited to the current year and the previous three years. A request made by an authorized person shall be limited to the extent set forth in the written authorization of the authorized person.

(2) A request made pursuant to this section may be either in the form of a request for copies of tax returns and filings or in the form of a request for a summary statement but may not contain both types of requests. If the specified form of the request cannot be readily complied with by the treasurer, the treasurer shall so notify the requesting party and may comply with the request by furnishing the information in the alternative form.

(3) (a) A fee of ten dollars shall be collected for each specifically identified tax included in such summary statement issued by a public entity. A fee of one dollar and twenty-five cents shall be collected for each page of tax returns and filings of a taxpayer copied and delivered by a public entity.

(b) Notwithstanding the amount of any fee specified in paragraph (a) of this subsection (3), if the public entity collecting the fee is a state agency, the executive director of the state agency by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the state agency by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(4) This section shall not apply to general taxes for real property as governed by articles 1 to 14 of title 39, C.R.S.



§ 38-25.5-103.5. Notification requirements - tax delinquency notification fund - creation - immunity

(1) The department of revenue shall provide information to any lending institution that is an authorized person regarding the delinquent payment of sales and use tax, withholding tax, special fuels tax, gas tax, or aviation fuel tax by a borrower of funds from such institution provided such delinquency is in distraint warrant stage. The department shall honor any request made by a lending institution that is an authorized person to the extent set forth in the written authorization. Such provision of information shall be made in accordance with rules promulgated by the department, which shall include the following:

(a) The procedures pursuant to which lending institutions may request notification under this section, when such notification will be provided by the department, and the manner in which such information shall be provided;

(b) The amount of the filing fee needed to cover programming and other administrative costs, which may be adjusted periodically by the department and not necessarily at the beginning of the year;

(c) The level, type, or degree of delinquency subject to the disclosure provided by this section;

(d) Any other information needed for the implementation of this section.

(2) The level, type, or degree of delinquency subject to the disclosure provided by this section shall be set by the department of revenue.

(3) The department shall transmit any filing fees collected pursuant to this section to the state treasurer, who shall deposit such fees in the state treasury in the tax delinquency notification fund, which fund is hereby created. Moneys so deposited and all interest earned on such moneys shall be retained in the fund.



§ 38-25.5-104. Civil liability

Notwithstanding any other provision of law to the contrary, no public entity, lender, authorized person, or transferor or any director, officer, employee, or agent thereof shall be liable in any civil action for damages to a taxpayer, authorized person, transferee, or any other person for any act done or omitted in accordance with the provisions of this article.



§ 38-25.5-105. Department of revenue fees

Except as provided in section 38-25.5-103.5, fees collected by the department of revenue pursuant to this article shall be deposited in the state treasury in the tax lien certification fund which is hereby created. Moneys so deposited and all interest earned on such moneys shall be used by the department of revenue for the purposes of this article in accordance with the annual appropriation by the general assembly and shall not be deposited in or transferred to the general fund; except that moneys in excess of the maximum reserve, as defined in section 24-75-402 (2)(e.5), C.R.S., that remain in the fund at the end of any state fiscal year commencing on or after July 1, 2000, shall be transferred to the general fund.






Article 26 - Contractor's Bonds and Lien on Funds

§ 38-26-101. Contractor defined

The word "contractor", as used in sections 38-26-101, 38-26-106, and 38-26-107, means any person, copartnership, association of persons, company, or corporation to whom is awarded any contract for the construction, erection, repair, maintenance, or improvement of any building, road, bridge, viaduct, tunnel, excavation, or other public work of this state or for any county, city and county, municipality, school district, or other political subdivision of the state.



§ 38-26-102. Railroad and irrigation contractor's bond - action - limitation

(1) Whenever any railroad, reservoir, or irrigating canal company contracts with any person or corporation for the construction of its railroad, reservoir, or irrigating canal, or any part thereof, such company shall take from the person or corporation with whom such contract is made a good and sufficient bond, conditioned that such contractor shall pay or cause to be paid to all laborers, mechanics, materialmen, ranchmen, farmers, merchants, and other persons who supply such contractor, or any of his or her subcontractors, with labor, work, laborers, materials, ranch or farm products, provisions, goods, or supplies of any kind all just debts incurred therefor in carrying on such work, which bond shall be filed by such company in the office of the county clerk and recorder in the county where the principal work of such contractor is carried on. If any such railroad, reservoir, or irrigation canal company fails to take such bond, such company shall be liable to the persons mentioned to the full extent of all such debts so contracted by such contractor or any of his or her subcontractors. Any such contractor may take a similar bond from each of his or her subcontractors to secure the payment of all debts of the kind mentioned incurred by such contractor and file the same.

(2) All such persons mentioned in this section to whom any debt of the kind mentioned is due from any such contractor or subcontractor shall severally have a right of action upon any such bond covering such debt taken as provided for the recovery of the full amount of such debt. A certified copy of the bond shall be received as evidence in any such action. In order that the right of action upon such bonds may exist, such person or parties granted such right shall comply with either of the following conditions:

(a) An action in a court of competent jurisdiction in the county where such bond is filed shall be commenced within ninety days after the last item of indebtedness has accrued; or

(b) An itemized statement of the indebtedness duly verified shall be filed within ninety days after the last item of such indebtedness has accrued in the office of the county clerk and recorder of the proper county, and an action shall be brought in any court of competent jurisdiction of such county within three months after the filing of such statement.

(3) In case an action is commenced upon the bond of a contractor, such contractor may give notice thereof to the subcontractor liable for the claim. In such case the result of such action shall be binding upon the subcontractor and his sureties. In any case when a contractor has paid a claim for which a subcontractor is liable, such contractor shall bring action against the subcontractor and his sureties within sixty days after the payment of such claim.



§ 38-26-103. Verified account to company - withhold payments

Every laborer, mechanic, ranchman, farmer, merchant, or other person performing any work or labor or furnishing any laborers, materials, ranch or farm products, provisions, goods, or supplies to any contractor or subcontractor in the construction of any railroad, reservoir, or irrigation canal, or any part thereof, used by such contractor or subcontractor in carrying on said work of construction whose demand for work, labor, laborers, material, ranch or farm products, provisions, goods, or supplies so furnished has not been paid may deliver to the company owning such railroad, reservoir, or irrigation canal, or to its agent, a verified account of the amount and value of the work and labor so performed or the laborers, material, ranch or farm products, provisions, goods, or supplies so furnished. Thereupon such company, or its agent, shall retain out of the subsequent payments to the contractor the amount of such unpaid account for the benefit of the person to whom the same is due.



§ 38-26-104. Contractor furnished copy - undisputed accounts - condition

Whenever any verified account mentioned in section 38-26-103 is placed in the hands of any railroad, reservoir, or irrigating canal company, or its agent, it is the duty of such company to furnish the contractor with a copy of such verified account so that if there is any disagreement between the debtor and creditor as to the amount due the same may be amicably adjusted. If the contractor or subcontractor, if he is the debtor, does not give, within ten days after the receipt of such amount, the same railroad, reservoir, or irrigating canal company, or its agent, written notice that the claim is disputed, he shall be considered as assenting to its payment and the railroad, reservoir, or irrigating canal company, or its agent, shall be justified in paying the same when due and charging the same to the contractor. The person to whom any such debt is due and who delivers a verified account thereof as provided may recover the amount thereof in an action at law to the extent of any balance due by the railroad, reservoir, or irrigating canal company to the contractor at or after the time of delivering the verified account. Nothing in this section or in section 38-26-103 shall interfere with the right of action upon bonds provided for in section 38-26-102 or against the railroad, reservoir, or irrigating canal company for the full amount of any such debt in case of a failure of the company to take a bond.



§ 38-26-105. Public works contractor's bond - conditions

(1) Subject to the provisions of subsection (2) of this section, any person, company, firm, or corporation entering into a contract for more than fifty thousand dollars with any county, municipality, or school district for the construction of any public building or the prosecution or completion of any public works or for repairs upon any public building or public works shall be required before commencing work to execute, in addition to all bonds that may be required of it, a penal bond with good and sufficient surety to be approved by the board or boards of county commissioners of the county or counties, the governing body or bodies of the municipality or municipalities, or the district school board or boards, conditioned that such contractor shall at all times promptly make payments of all amounts lawfully due to all persons supplying or furnishing such person or such person's subcontractors with labor, laborers, materials, rental machinery, tools, or equipment used or performed in the prosecution of the work provided for in such contract and that such contractor will indemnify and save harmless the county, municipality, or school district to the extent of any payments in connection with the carrying out of any such contract which the county or counties, municipality or municipalities, and school district or school districts may be required to make under the law. Subcontractors, materialmen, mechanics, suppliers of rental equipment, and others may have a right of action for amounts lawfully due them from the contractor or subcontractor directly against the principal and surety of such bond. Such action for laborers, materials, rental machinery, tools, or equipment furnished or labor rendered shall be brought within six months after the completion of the work and not afterwards.

(2) Notwithstanding the monetary qualification provided in subsection (1) of this section, the state, or the governing body of any county, municipality, school district, or other political subdivision determining it to be in the best interest of this state, or any county, municipality, school district, or other political subdivision may require the execution of a penal bond for any contract of fifty thousand dollars or less.



§ 38-26-106. Contractor executes bond

(1) A contractor who is awarded a contract for more than fifty thousand dollars for the construction, erection, repair, maintenance, or improvement of any building, road, bridge, viaduct, tunnel, excavation, or other public works for any county, city and county, municipality, school district, or other political subdivision of the state, and a contractor who is awarded a contract for more than one hundred fifty thousand dollars for the construction, erection, repair, maintenance, or improvement of any building, road, bridge, viaduct, tunnel, excavation, or other public works for this state, before entering upon the performance of any such work included in the contract, shall duly execute, deliver to, and file with the board, officer, body, or person by whom the contract was awarded a good and sufficient bond or other acceptable surety approved by the contracting board, officer, body, or person, in a penal sum not less than one-half of the total amount payable under the terms of the contract; except that, for a public works contract having a total value of five hundred million dollars or more, a bond or other acceptable surety, including but not limited to a letter of credit, may be issued in a penal sum not less than one-half of the maximum amount payable under the terms of the contract in any calendar year in which the contract is performed. The contracting board, office, body, or person shall ensure that the contract requires that a bond or other acceptable surety, including but not limited to a letter of credit, be filed and current for the duration of the contract.

(2) A bond or other acceptable surety shall be duly executed by a qualified corporate surety or other qualified financial institution, conditioned upon the faithful performance of the contract, and, in addition, shall provide that, if the contractor or his or her subcontractor fails to duly pay for any labor, materials, team hire, sustenance, provisions, provender, or other supplies used or consumed by such contractor or his or her subcontractor in performance of the work contracted to be done or fails to pay any person who supplies laborers, rental machinery, tools, or equipment, all amounts due as the result of the use of such laborers, machinery, tools, or equipment, in the prosecution of the work, the surety or other qualified financial institution will pay the same in an amount not exceeding the sum specified in the bond or other acceptable surety together with interest at the rate of eight percent per annum. Unless a bond or other acceptable surety is executed, delivered, and filed, no claim in favor of the contractor arising under the contract shall be audited, allowed, or paid. A certified or cashier's check or a bank money order made payable to the treasurer of the state of Colorado or to the treasurer or other officer designated by the governing body of the contracting local government may be accepted in lieu of a bond or other acceptable surety.



§ 38-26-107. Supplier may file statement - notice - withholding funds

(1) Any person, as defined in section 2-4-401 (8), C.R.S., that has furnished labor, materials, sustenance, or other supplies used or consumed by a contractor or his or her subcontractor in or about the performance of the work contracted to be done or that supplies laborers, rental machinery, tools, or equipment to the extent used in the prosecution of the work whose claim therefor has not been paid by the contractor or the subcontractor may, at any time up to and including the time of final settlement for the work contracted to be done, file with the board, officer, person, or other contracting body by whom the contract was awarded a verified statement of the amount due and unpaid on account of the claim. If the amount of the contract awarded to the contractor exceeds one hundred fifty thousand dollars, the board, officer, person, or other contracting body by whom the contract was awarded shall, no later than ten days before the final settlement is made, publish a notice of the final settlement at least twice in a newspaper of general circulation in any county where the work was contracted for or performed or in an electronic medium approved by the executive director of the department of personnel. It is unlawful for any person to divide a public works contract into two or more separate contracts for the sole purpose of evading or attempting to evade the requirements of this subsection (1).

(2) Upon the filing of any such claim, such board, officer, person, or other body awarding the contract shall withhold from all payments to said contractor sufficient funds to insure the payment of said claims until the same have been paid or such claims as filed have been withdrawn, such payment or withdrawal to be evidenced by filing with the person or contracting body by whom the contract was awarded a receipt in full or an order for withdrawal in writing and signed by the person filing such claim or his duly authorized agents or assigns. Such funds shall not be withheld longer than ninety days following the date fixed for final settlement as published unless an action is commenced within that time to enforce such unpaid claim and a notice of lis pendens is filed with the person or contracting body by whom the contract was awarded.

(3) At the expiration of the ninety-day period, the person or other body awarding the contract shall pay to the contractor such moneys and funds as are not the subject of suit and lis pendens notices and shall retain thereafter, subject to the final outcome thereof, only sufficient funds to insure the payment of judgments that may result from the suit. Failure on the part of a claimant to comply with the provisions of sections 38-26-101, 38-26-106, and this section shall relieve the board, officer, body, or person by whom such contract was awarded from any liability for making payment to the contractor. At any time within ninety days following the date fixed for final settlement as published, any person, copartnership, association of persons, company, or corporation, or its assigns, whose claims have not been paid by any such contractor or subcontractor may commence an action to recover the same, individually or collectively, against the surety or other qualified financial institution on the bond or other acceptable surety specified and required in section 38-26-106.



§ 38-26-108. Substitution of bond allowed

(1) Whenever a verified statement of a claim has been filed in accordance with section 38-26-107, the contractor holding the contract against which such statement has been filed, or other person who has an interest in the payments being withheld, by the contracting body that awarded the contract may, at any time, file with the clerk of the district court of the county where the contract is being performed or of the county where the office in which the verified statement of claim is located an ex parte motion for approval of a substitute corporate surety bond or any other undertaking that may be acceptable to a judge of such district court.

(2) A corporate surety bond or undertaking filed pursuant to subsection (1) of this section shall be in an amount equal to one and one-half times the amount of the claim plus costs allowed by the court up to the date of such filing and shall have been approved by an order of a judge of the district court in which such bond or undertaking is filed. The order shall state that:

(a) The corporate surety bond or undertaking is approved;

(b) The verified statement of claim is discharged;

(c) The corporate surety bond or undertaking shall be substituted for the moneys withheld pursuant to the verified statement of claim; and

(d) The contracting body that awarded the contract shall release the moneys being withheld pursuant to the verified statement of claim on the same terms and conditions as if the verified statement of claim had been released by the claimant.

(3) A corporate surety bond or undertaking filed pursuant to subsection (1) of this section shall be conditioned that, if the claimant is finally adjudged to be entitled to recover upon the claim upon which the claimant's verified statement of a claim is based, the surety issuing the bond or undertaking or the principal thereunder, shall pay to such claimant the amount of the judgment issued upon such claim, together with any interest, costs, and other amounts awarded by the judgment.

(4) Notwithstanding the provisions of section 38-26-107, upon the issuance of an order from a judge of the district court approving a bond or undertaking filed pursuant to subsection (1) of this section, the clerk of such district court shall issue a certificate of release, which shall be served on the board, officer, person, or other contracting body by whom the contract was awarded by certified mail, return receipt requested, or by personal delivery. The certificate of release shall show that such claim against the contract has been discharged and released in full and the corporate surety bond or undertaking has been substituted. After the certificate of release is filed, payments to the contractor by the contracting body by whom the contract was awarded shall resume in accordance with the terms of the contract, and any funds previously withheld as a result of the filing of the verified statement shall be released to the contractor pursuant to the terms of the contract or, if not specified in the contract, within thirty days after the receipt of the certificate of release by the board, officer, person, or other contracting body by whom the contract was awarded.

(5) When a corporate surety bond or undertaking is substituted for a claim as provided in this section, the claimant who filed the verified statement of a claim pursuant to section 38-26-107 (1) may bring an action against such bond or undertaking. Such action shall be commenced within the time allowed for the commencement of an action set forth in section 38-26-107 (3).

(6) In the event that no action is commenced upon the corporate surety bond or undertaking within the time period called for by section 38-26-107, the corporate surety bond or undertaking shall be discharged and shall be returned to the contractor.



§ 38-26-109. Moneys for verified claims made - trust funds - disbursements - penalty

(1) All funds disbursed to any contractor or subcontractor under any contract or project subject to the provisions of this article shall be held in trust for the payment of any person that has furnished labor, materials, sustenance, or other supplies used or consumed by the contractor in or about the performance of the work contracted to be done or that supplies laborers, rental machinery, tools, or equipment to the extent used in the prosecution of the work where the person has:

(a) Filed or may file a verified statement of a claim arising from the project; or

(b) Asserted or may assert a claim against a principal or surety under the provisions of this article and for whom or which such disbursement was made.

(2) The requirements of this section shall not be construed so as to require a contractor or subcontractor to hold in trust any funds that have been disbursed to him or her for any person that has furnished labor, materials, sustenance, or other supplies used or consumed by the contractor or his or her subcontractor in the performance of the work contracted to be done; supplied laborers, rental machinery, tools, or equipment to the extent used in the prosecution of the work; filed or may file a verified statement of a claim arising from the project; or asserted or may assert a claim against a principal or surety that has furnished a bond under the provisions of this article if:

(a) The contractor or subcontractor has a good faith belief that the verified statement of a claim or bond claim is not valid; or

(b) The contractor or subcontractor, in good faith, claims a setoff, to the extent of such setoff.

(3) Each contractor or subcontractor shall maintain separate records of account of each project or account; except that nothing in this section shall be construed to require a contractor or subcontractor to deposit trust funds from a single project in a separate bank account solely for that project as long as the trust funds are not disbursed in a manner that conflicts with the requirements of this section.

(4) Any person who violates the provisions of subsections (1) and (2) of this section commits theft within the meaning of section 18-4-401, C.R.S.



§ 38-26-110. Excessive amounts claimed

(1) Any person who files a verified statement of a claim or asserts a claim against a principal or surety that has furnished a bond under this article for an amount greater than the amount due without a reasonable possibility that the amount claimed is due and with the knowledge that the amount claimed is greater than the amount due, and that fact is demonstrated in any proceedings under this article, shall forfeit all rights to the amount claimed and shall be liable to the following in an amount equal to all costs and all attorney fees reasonably incurred in bonding over, contesting, or otherwise responding in any way to the excessive verified statement of claim or excessive bond claim:

(a) The person to whom or which a disbursement would be made but for the verified statement of a claim or bond claim; or

(b) The principal and surety on the bond.






Article 27 - Hospital Liens

§ 38-27-101. Lien for hospital care - definition

(1) Before a lien is created, every hospital duly licensed by the department of public health and environment, pursuant to part 1 of article 3 of title 25, C.R.S., which furnishes services to any person injured as the result of the negligence or other wrongful acts of another person and not covered by the provisions of the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., shall submit all reasonable and necessary charges for hospital care or other services for payment to the property and casualty insurer and the primary medical payer of benefits available to and identified by or on behalf of the injured person, in the same manner as used by the hospital for patients who are not injured as the result of the negligence or wrongful acts of another person, to the extent permitted by state and federal law.

(2) If no payers of benefits are identified for the injured person due to lack of insurance, a lien may be created.

(3) If a hospital is notified of a payer of benefits after it creates a lien, the hospital shall make good-faith attempts to submit reasonable and necessary charges for hospital care or other services to the identified payer in the same manner as used by the hospital for patients who are not injured as the result of the negligence or wrongful acts of another person.

(4) After a hospital satisfies the requirements of this section, and subject to this article, the hospital shall have a lien for all reasonable and necessary charges for hospital care upon the net amount payable to the injured person or to his or her heirs, assigns, or legal representatives out of the total amount of any recovery or sum had or collected, or to be collected, whether by judgment, settlement, or compromise, by the person or his or her heirs or legal representatives as damages on account of the injuries.

(5) Nothing in this section authorizes a hospital to collect or attempt to collect money from a person as prohibited by section 8-42-101 (4), 8-43-207 (1)(o), or 10-16-705 (3), C.R.S.

(6) Nothing in this section changes any obligation of the hospital or its agents under the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S.

(7) An injured person who is subject to a lien in violation of this section may bring an action in a district court to recover two times the amount of the lien attempted to be asserted.

(8) The lien of attorneys- and counselors-at-law created by section 13-93-114 has precedence over and is senior to the lien created under this section. This article 27 does not apply to any hospital charges incurred after the date of any such judgment, settlement, or compromise.

(9) For purposes of this section, "payer of benefits" means:

(a) An insurer;

(b) A health maintenance organization;

(c) A health benefit plan;

(d) A preferred provider organization;

(e) An employee benefit plan;

(f) A program of medical assistance under the "Colorado Medical Assistance Act", articles 4 to 6 of title 25.5, C.R.S.;

(g) The children's basic health plan, article 8 of title 25.5, C.R.S.;

(h) Any other insurance policy or plan; or

(i) Any other benefit available as a result of a contract entered into and paid for by or on behalf of an injured person.



§ 38-27-102. Notice of lien

Such lien shall take effect if, prior to any such judgment, settlement, or compromise, a written notice of lien containing the name and address of the injured person, the date of the accident, the name and location of the hospital, and the name of the person alleged to be liable to the injured person for the injuries received is filed by the hospital in the office of the secretary of state. Hospital liens properly recorded with the division of insurance prior to July 1, 1994, shall be valid and enforceable without filing with the office of the secretary of state. Within ten days after such filing, the hospital shall mail by certified mail, return receipt requested, a copy of said notice to such injured person at the last address provided to the hospital by such person, to his or her attorney, if known, to the persons alleged to be liable to such injured person for the injuries sustained, if known, and to the insurance carriers, if known, which have insured such persons alleged to be liable against such liability. If an action for damages on account of such injuries or death is pending, the requirements of notice contained in this section shall be satisfied by the filing of the said notice of lien in the pending action, with copies thereof to the attorneys of record for the parties thereto.



§ 38-27-103. Enforcement of lien and limitation of action

Any person, private or corporate, who pays over any money to any such injured person, his attorney, heirs, assigns, or legal representatives against whom there is a lien as provided in this article of which he has received notice as provided in this article is liable to the hospital having such lien for the amount thereof not exceeding the net amount paid to such injured person, his heirs, assigns, or legal representatives. Any action under this section shall be commenced within one year after the date of such payment, and the court shall allow a reasonable attorney's fee for the collection and enforcement of such lien.



§ 38-27-104. Hospital to furnish itemized statement

Upon receipt of a written request mailed by certified mail, return receipt requested, from any person notified of such lien in accordance with the provisions of section 38-27-102, such hospital shall, within ten days after receipt of such request, furnish such person with an itemized statement of all charges for which the lien is claimed. If such injured person has not been discharged from said hospital at the time such request is received, then the hospital shall recite that hospitalization or medical treatments are continuing and shall furnish the said itemized statement within ten days after such person has been discharged from said hospital. In addition to being furnished the said itemized statement, the person, private or corporate, against whom the lien is asserted shall also be permitted to examine the financial records of the said hospital in reference to the services furnished for which the hospital is asserting a lien.



§ 38-27-105. Assignment of lien

Any party claiming a lien under the provisions of this article may assign, in writing, his claim and lien to any other party, who shall thereafter have all the rights and remedies of the assignor.



§ 38-27-106. Applicability

This article shall apply only to liens for hospital services and care rendered on or after June 12, 1967.









Partition

Article 28 - Partition

§ 38-28-101. Action - who may maintain

Actions for the division and partition of real or personal property or interest therein may be maintained by any person having an interest in such property.



§ 38-28-102. Parties

All persons having any interest, direct, beneficial, contingent, or otherwise, in such property shall be made parties.



§ 38-28-103. Complete adjudication

The court shall make a complete adjudication of the rights of all parties to such property.



§ 38-28-104. Process, practice, procedure

The process, practice, and procedure shall be in compliance with the Colorado rules of civil procedure then in effect.



§ 38-28-105. Commissioners - oath - partition - objections

Upon the entry of any order for partition, the court shall appoint one or more disinterested commissioners who shall take oath to fairly and impartially make partition of the property in accordance with the decree of court. Such commissioners shall view the property and make partition thereof in writing, assigning to each party his share, and shall submit the same to the court for confirmation. Objections may be filed by any party within the time fixed by the court.



§ 38-28-106. Commissioners may divide land

The commissioners appointed by the court, with the approval of the court, may divide any lands involved in such action into lots or parcels, streets, and alleys and file a map or plat thereof in compliance with law and applicable ordinances.



§ 38-28-107. Sale of property - notice

If the commissioners report and the court finds that partition of the property cannot be made without manifest prejudice to the rights of any interested party, the court may direct the sale of such property at public sale upon such terms as the court may fix. Notice of such sale shall be given in the same manner as may be required by law for sales of real estate upon execution.



§ 38-28-108. Report - confirmation - distribution

The person making such sale shall make report thereof to the court for confirmation, and upon confirmation, the court shall direct the execution of a proper instrument of conveyance to the purchaser. The court shall direct the distribution of the net proceeds of such sale and any undistributed income from such property among the persons entitled thereto.



§ 38-28-109. Compensation of commissioners - fees and costs

The court shall fix the compensation of the commissioners and the person making the sale and may order the payment thereof, with costs, expenses, and attorney's fees, out of the proceeds of such sale or make any other order which it deems best for the payment of such compensation, fees, and costs.



§ 38-28-110. Powers of court

The court at any time may make such orders as it may deem necessary to promote the ends of justice to completely adjudicate every question and controversy concerning the title, rights, and interest of all persons whether in being or not, known or unknown, and may direct the payment and discharge of liens and have the property sold free from any lien or may apportion any lien among the persons to whom the partition is made.









Manufactured Homes

Article 29 - Titles to Manufactured Homes

Part 1 - Titles to Manufactured Homes

§ 38-29-101. Short title

This part 1 shall be known and may be cited as the "Titles to Manufactured Homes Act".



§ 38-29-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authorized agent" means the county clerk and recorder in each of the counties of the state, except in the city and county of Denver, and therein the manager of revenue, or such other official of the city and county of Denver as may be appointed by the mayor to perform functions related to the registration of manufactured homes, is the authorized agent.

(1.5) "Clerk and recorder" means the clerk and recorder of any county or city and county in the state of Colorado.

(2) "Dealer" means any person, firm, partnership, corporation, or association licensed under the laws of this state to engage in the business of buying, selling, exchanging, or otherwise trading in manufactured homes.

(3) "Department" means the department of revenue.

(4) "Director" means the executive director of the department of revenue.

(5) "Home" means any manufactured home as defined in subsection (6) of this section.

(6) "Manufactured home" means a preconstructed building unit or combination of preconstructed building units that is constructed in compliance with the federal manufactured home construction safety standard, as defined in section 24-32-3302 (13), C.R.S. "Manufactured home" shall also include a mobile home, as defined in section 24-32-3302 (24), C.R.S.

(7) "Manufacturer" means a person, firm, partnership, corporation, or association engaged in the manufacture of new manufactured homes.

(8) Repealed.

(9) "Mortgages" or "mortgage" or "chattel mortgage" means chattel mortgages, conditional sales contracts, or any other like instrument intended to operate as a mortgage or to create a lien on a manufactured home as security for an undertaking of the owner thereof or some other person; except that, as used in part 2 of this article, "mortgage" also includes mortgages, deeds of trust, and other liens on real property.

(10) "Owner" means any person, association of persons, firm, or corporation in whose name the title to a manufactured home is registered.

(11) "Person" means a natural person, association of persons, firm, partnership, or corporation.

(12) "State" includes the territories and the federal districts of the United States.

(13) "Verification of application form" means the form generated by an authorized agent upon receipt of a properly completed application for title submitted in accordance with section 38-29-107.



§ 38-29-103. Application

The provisions of this article shall apply to manufactured homes as defined in section 38-29-102 (6).



§ 38-29-104. Administration

The director is charged with the duty of administering this part 1. For that purpose he or she is vested with the power to make such reasonable rules, prepare, prescribe, and require the use of such forms, and provide such procedures as may be reasonably necessary or essential to the efficient administration of this part 1.



§ 38-29-105. Authorized agents

The county clerk and recorder in each of the counties of the state, except in the city and county of Denver the manager of revenue or such other official of the city and county of Denver as may be appointed by the mayor to perform functions related to the registration of manufactured homes, is designated to be the authorized agent of the director and, under the direction of the director, is charged with the administration of the terms and provisions of this article and the rules that may from time to time be adopted for the administration thereof in the county in which such authorized agent holds office.



§ 38-29-106. Sale or transfer of manufactured home

Except as provided in section 38-29-114, no person shall sell or otherwise transfer a manufactured home to a purchaser or transferee thereof without delivering to such purchaser or transferee the certificate of title to such home, duly transferred in the manner prescribed in section 38-29-112, and no purchaser or transferee shall acquire any right, title, or interest in and to a manufactured home purchased by him unless and until he obtains from the transferor the certificate of title thereto, duly transferred to him in accordance with the provisions of this article.



§ 38-29-107. Applications for certificates of title

(1) In any case under the provisions of this article wherein a person who is entitled to a certificate of title to a manufactured home is required to make formal application to the director therefor, such applicant shall make application upon a form provided by the director in which appears a description of the manufactured home, including the manufacturer and model thereof, the manufacturer's number, the date on which said manufactured home was first sold by the dealer or manufacturer thereof to the initial user thereof, and a description of any other distinguishing mark, number, or symbol placed on said home by the manufacturer thereof for identification purposes, as may by rule be required by the director. Such application shall also show the applicant's source of title and the new or resale price of said manufactured home, whichever is applicable, paid by such applicant and shall include a description of all known mortgages and liens upon said manufactured home, each including the name of the legal holder thereof, the amount originally secured, the amount outstanding on the obligation secured at the time such application is made, the name of the county or city and county and state in which such mortgage or lien instrument is recorded or filed, and proof of the fact that no property taxes for previous years are due on such manufactured home. Such proof shall be a certificate of taxes, or an authentication of paid ad valorem taxes, issued by the county treasurer of the county in which the manufactured home is located. Such application shall be affirmed by a statement signed by the applicant and shall contain or be accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S.

(2) In any case in which the manufactured home was affixed to the ground prior to July 1, 2008, and a certificate of permanent location was not filed and recorded, a person who is entitled to a certificate of title to a manufactured home shall make formal application to the director upon a form provided by the director. As part of the application, in addition to any information required pursuant to subsection (1) of this section, the applicant shall provide an affidavit of real property, a statement that the identification number has been verified pursuant to section 38-29-122 (3)(a), a certificate of removal, and a copy of all deeds recorded since the home was affixed to the ground. The director shall accept these documents as sufficient evidence of the applicant's proof of ownership of the manufactured home.

(3) (a) In any case in which the manufactured home was affixed to the ground after July 1, 2008, and a certificate of permanent location was filed and recorded, a person who is entitled to a certificate of title to a manufactured home shall make formal application to the director upon a form provided by the director. As part of the application, in addition to any information required pursuant to subsection (1) of this section, the applicant shall provide a copy of the recorded certificate of permanent location, a certificate of removal, a statement that the identification number has been verified pursuant to section 38-29-122 (3)(a), and a copy of all deeds recorded since the home was affixed to the ground. The director shall accept these documents as sufficient evidence of the applicant's proof of ownership of the manufactured home.

(b) In any case in which a manufactured home occupies real property subject to a long-term lease that has an express term of at least ten years, the manufactured home was affixed to the ground after July 1, 2008, and a certificate of permanent location was filed and recorded, a person who is entitled to a certificate of title to a manufactured home shall make formal application to the director upon a form provided by the director. As part of the application, in addition to any information required pursuant to subsection (1) of this section, the applicant shall provide a copy of the recorded certificate of permanent location, a statement that the identification number has been verified pursuant to section 38-29-122 (3)(a), and a copy of the recorded long-term lease. The director shall accept these documents as sufficient evidence of the applicant's proof of ownership of the manufactured home.



§ 38-29-108. Where application for certificates of title made - procedure

(1) An application for a certificate of title upon the sale, transfer, or movement into the state of any manufactured home that does not become real property pursuant to section 38-29-114 (2) or section 38-29-117 (6) shall be directed to the director and filed with the authorized agent of the county or city or city and county in which such manufactured home is to be located. Upon sale or transfer, an application for a certificate of title on a manufactured home shall be made within forty-five days of the receipt of a manufacturer's certificate or statement of origin or its equivalent. The authorized agents shall forward copies of all such applications to the county assessor. Any person, other than an individual selling a manufactured home used as his residence, who receives a commission or other valuable consideration for the transfer or sale of a manufactured home shall fulfill the application and notice requirements of this subsection (1).

(2) Repealed.



§ 38-29-109. Director may refuse certificate, when

The director shall use reasonable diligence in ascertaining whether the facts stated in any application and facts contained in other documents submitted to him with said application are true and, in appropriate cases, may require the applicant to furnish other and additional information regarding his ownership of the manufactured home and his right to have issued to him a certificate of title therefor. He may refuse to issue a certificate of title to such home if from his investigation he determines that the applicant is not entitled thereto.



§ 38-29-110. Certificates of title - contents

(1) All certificates of title to manufactured homes issued under the provisions of this article shall be subscribed by the director, or by some duly authorized officer or employee in the department in the name, place, and stead of the director, to which shall be affixed the seal of the department. Such certificate shall be mailed to the applicant, except as provided in section 38-29-111, and information of the facts therein appearing and concerning the issuance thereof shall be retained by the director and appropriately indexed and filed in his office. The certificate shall be in such form as the director may prescribe and shall contain, in addition to other information which he may by rule from time to time require, the manufacturer and model of the manufactured home for which said certificate is issued, the date on which said home therein described was first sold by the manufacturer or dealer to the initial user thereof, where such information is available, together with the serial number thereof, if any, and a description of such other marks or symbols as may be placed upon the home by the manufacturer thereof for identification purposes.

(2) Beginning January 1, 1983, there shall be issued a distinctive certificate of title identifying the home as a manufactured home. Any person in whose name a certificate of title to a mobile home, as defined in section 38-29-102 (8), was issued prior to January 1, 1983, and which title is free and clear of all encumbrances, may apply to the director or one of his authorized agents for a distinctive manufactured home certificate of title, accompanied by the fee required in section 38-29-138 to be paid for the issuance of a duplicate certificate of title; whereupon, a distinctive certificate of title shall be issued and disposition thereof made as required in this article.



§ 38-29-111. Disposition of certificates of title

(1) All certificates of title issued by the director shall be disposed of by him in the following manner:

(a) If it appears from the records in the director's office and from an examination of the certificate of title that the manufactured home therein described is not subject to a mortgage filed subsequent to August 1, 1949, or if such home is encumbered by a mortgage filed in any county of a state other than the state of Colorado, the certificate of title shall be delivered to the person who therein appears to be the owner of the home described, or such certificate shall be mailed to the owner thereof at his address as the same may appear in the application, the certificate of title, or other records in the director's office.

(b) If it appears from the records in the office of the director and from the certificate of title that the manufactured home therein described is subject to one or more mortgages filed subsequent to August 1, 1949, the director shall deliver the certificate of title issued by him to the mortgagee named therein or the holder thereof whose mortgage was first filed in the office of an authorized agent or shall mail the same to such mortgagee or holder at his address as the same appears in the certificate of title to said manufactured home.



§ 38-29-112. Certificate of title - transfer

(1) Upon the sale or transfer of a manufactured home for which a certificate of title has been issued, the person in whose name said certificate of title is registered, if he is other than a dealer, shall, in his own person or by his duly authorized agent or attorney, execute a formal transfer of the home described in the certificate, which transfer shall be affirmed by a statement signed by the person in whose name said certificate of title is registered or by his duly authorized agent or attorney and shall contain or be accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S. The purchaser or transferee, within thirty days thereafter, shall present such certificate, duly transferred, together with his application for a new certificate of title to the director or one of his authorized agents, accompanied by the fee required in section 38-29-138 to be paid for the issuance of a new certificate of title; whereupon, a new certificate of title shall be issued and disposition thereof made as required in this article.

(1.3) Prior to the sale or transfer of a manufactured home for which a certificate of title has been issued, a holder of a mortgage that is the legal holder of certificate of title shall provide a copy of the certificate of title to any title insurance agent, title insurance company, or financial institution requesting information related to the payoff of the mortgage within fourteen days of the request.

(1.5) The purchaser or transferee of a manufactured home that becomes permanently affixed at an existing site or is transported to a site and is permanently affixed to the ground so that it is no longer capable of being drawn over the public highways shall present a certificate of transfer as required in subsection (1) of this section, together with his or her application for purging a manufactured home title and a certificate of permanent location, to the authorized agent of the county or city or city and county in which such manufactured home is located. The manufactured home shall become real property upon the filing and recording of the certificate of permanent location in accordance with section 38-29-202. The provisions of articles 30 to 44 of this title and of any other law of this state shall be applicable to manufactured homes that have become real property pursuant to this subsection (1.5) and to instruments creating, disposing of, or otherwise affecting such real property wherever such provisions would be applicable to estates, rights, and interests in land or to instruments creating, disposing of, or otherwise affecting estates, rights, and interest in land. The manufactured home for which a Colorado certificate of title has been issued shall continue to be valued and taxed separately from the land on which it sits until such time that the manufactured home becomes real property pursuant to this subsection (1.5).

(1.7) (a) If the conditions set forth in paragraph (b) of this subsection (1.7) are met, the legal holder of the certificate of title, within forty-five days, shall deliver to the title insurance agent who is the settlement agent related to the sale of the manufactured home the certificate of title or evidence that the holder has lost the certificate of title and requested a duplicate from the department. The holder shall mail or otherwise deliver the duplicate certificate of title to the title insurance agent within five business days of receipt from the department. Upon receipt from the holder, the title insurance agent shall present the certificate of title to the person in whose name the certificate of title is issued or his or her authorized agent or attorney to allow such person to execute a formal transfer as required by subsection (1) of this section.

(b) The provisions of paragraph (a) of this subsection (1.7) shall apply if:

(I) A title insurance agent acts as a settlement agent related to the sale of a manufactured home;

(II) The manufactured home that is sold is the subject of one or more mortgages that have been filed pursuant to section 38-29-128; and

(III) All holders of a mortgage on the manufactured home that have been filed pursuant to section 38-29-128 have been paid in full from the proceeds of the sale.

(2) Any person who violates any of the provisions of subsection (1) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than two hundred fifty dollars nor more than one thousand dollars, or by imprisonment in the county jail for not less than ten days nor more than six months, or by both such fine and imprisonment.

(3) Any person who violates the provisions of subsection (1.3) or (1.7) of this section shall be liable to an injured person for any actual economic damages caused by the violation, to be recovered in a civil action in a court of competent jurisdiction.



§ 38-29-113. Lost certificates of title

(1) Upon the loss in the mails of any certificate of title to a manufactured home and accompanying papers which may be sent by an authorized agent to the director and upon an appropriate application of the owner or other person entitled to such certificate of title directed to the authorized agent therefor, such certificate of title may be reissued bearing such notations respecting existing mortgages on the home therein described as the records of the authorized agent and of the director may indicate are unreleased and constitute an encumbrance upon the home, which certificate of title shall be issued without charge.

(2) If the holder of any certificate of title loses, misplaces, or accidentally destroys any certificate of title to a manufactured home which he holds whether as the holder of a mortgage or as the owner of the home therein described, upon application therefor to the director, the director may issue a duplicate certificate of title as in other cases.

(3) Upon the issuance of any duplicate certificate of title as provided in this section, the director shall note thereon every mortgage shown to be unreleased and the lien of which is in force and effect as may be disclosed by the records in his office and shall dispose of such certificate as in other cases.



§ 38-29-114. New manufactured homes - bill of sale - certificate of title

(1) Upon the sale or transfer by a dealer of a new manufactured home, such dealer shall, upon the delivery thereof, make, execute, and deliver to the purchaser or transferee a good and sufficient bill of sale therefor, together with the manufacturer's certificate or statement of origin or the filing of a mortgage by the holder of such mortgage pursuant to section 38-29-128. Said bill of sale shall be affirmed by a statement signed by such dealer and shall contain or be accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S., and the manufacturer's certificate or statement of origin shall be notarized. Both the bill of sale and the manufacturer's certificate or statement of origin shall be in such form as the director may prescribe, and shall contain, in addition to other information which he may by rule from time to time require, the manufacturer and model of the manufactured home so sold or transferred, the identification number placed upon the home by the manufacturer for identification purposes, the manufacturer's suggested retail price or the retail delivered price, and the date of the sale or transfer thereof, together with a description of any mortgage thereon given to secure the purchase price or any part thereof. Upon presentation of such a bill of sale to the director or one of his authorized agents, a new certificate of title for the home therein described shall be issued and disposition thereof made as in other cases. The transfer of a manufactured home which has been used by a dealer for the purpose of demonstration to prospective customers shall be made in accordance with the provisions of this section.

(2) Any purchaser of a new manufactured home that is transported to a site and permanently affixed to the ground so that it is no longer capable of being drawn over the public highways shall not be required to procure a certificate of title thereto as is otherwise required by this article. The purchaser shall file a certificate of permanent location along with the manufacturer's certificate or statement of origin or its equivalent with the clerk and recorder for the county or city and county in which the new manufactured home is permanently affixed to the ground. The manufactured home shall become real property upon the filing and recording of such documents in accordance with section 38-29-202. The provisions of articles 30 to 44 of this title and of any other law of this state shall be applicable to manufactured homes that have become real property pursuant to this subsection (2) and to instruments creating, disposing of, or otherwise affecting such real property wherever such provisions would be applicable to estates, rights, and interests in land or to instruments creating, disposing of, or otherwise affecting estates, rights, and interests in land.



§ 38-29-115. Sale to dealers - certificate need not issue

Upon the sale or transfer to a dealer of a manufactured home for which a Colorado certificate of title has been issued, formal transfer and delivery of the certificate of title thereto shall be made as in other cases; except that, so long as the home so sold or transferred remains in the dealer's inventory for sale and for no other purpose, such dealer shall not be required to procure the issuance of a new certificate of title thereto as is otherwise required in this article.



§ 38-29-116. Transfers by bequest, descent, law

Upon the transfer of ownership of a manufactured home by a bequest contained in the will of the person in whose name the certificate of title is registered, or upon the descent and distribution upon the death intestate of the owner of such home, or upon the transfer by operation of law, as in proceedings in bankruptcy, insolvency, replevin, attachment, execution, or other judicial sale, or whenever such manufactured home is sold to satisfy storage or repair charges or repossession is had upon default in the performance of the terms of any mortgage, the director or an authorized agent, upon the surrender of the certificate of title, if the same is available, or upon presentation of such proof of ownership of such home as the director may reasonably require and upon presentation of an application for a certificate of title, as required in section 38-29-107, a new certificate of title may thereupon issue to the person shown by such evidence to be entitled thereto, and disposition shall be made as in other cases.



§ 38-29-117. Certificates for manufactured homes registered in other states

(1) Whenever any resident of the state acquires the ownership of a manufactured home, located or to be located in the state of Colorado, by purchase, gift, or otherwise, for which a certificate of title has been issued under the laws of a state other than the state of Colorado, the person so acquiring such home upon acquiring the same shall make application to the director or his authorized agent for a certificate of title as in other cases.

(2) If any dealer acquires the ownership by any lawful means whatsoever of a manufactured home, the title to which is registered under the laws of and in a state other than the state of Colorado, such dealer shall not be required to procure a Colorado certificate of title therefor so long as such home remains in the dealer's inventory for sale and for no other purpose.

(3) Upon the sale by a dealer of a manufactured home, the certificate of title to which was issued in a state other than Colorado, the dealer shall immediately deliver to the purchaser or transferee such certificate of title from a state other than Colorado duly and properly endorsed or assigned to the purchaser or transferee, together with the dealer's statement, which shall contain or be accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S., and which shall set forth the following:

(a) That such dealer has warranted and, by the execution of such affidavit, does warrant to the purchaser or transferee and all persons claiming or who shall claim under, by, or through the named purchaser or transferee that, at the time of the sale, transfer, and delivery thereof by the dealer, the manufactured home therein described was free and clear of all liens and mortgages, except those which might otherwise appear therein;

(b) That the home therein described is not stolen; and

(c) That such dealer had good, sure, and adequate title thereto and full right and authority to sell and transfer the same.

(4) If the purchaser or transferee of the said manufactured home accompanies his application for a Colorado certificate of title to such home with the affidavit required by subsection (3) of this section and the duly endorsed or assigned certificate of title from a state other than Colorado, a Colorado certificate of title therefor may issue in the same manner as upon the sale or transfer of a manufactured home for which a Colorado certificate of title has been issued. Upon the issuance by the director of such certificate of title, he shall dispose of the same as provided in section 38-29-111.

(5) Each dealer, on or before the fifteenth day of each month, on a form to be provided therefor, shall prepare, subscribe, and send to the auto theft division of the Colorado state patrol a complete description of each manufactured home held by such dealer during the preceding calendar month, or any part thereof, the certificate of title to which was issued by a state other than the state of Colorado or which home was registered under the laws of a state other than the state of Colorado and for which no application for a Colorado certificate of title has been made as provided in this section.

(6) If any person acquires the ownership in a manufactured home for which a certificate of title has been issued under the laws of a state other than the state of Colorado and such home is transported to a site where it is permanently affixed to the ground so that it is no longer capable of being drawn over the public highways, such person shall not be required to procure a new certificate of title as is otherwise required by this article. The owner shall file a certificate of permanent location along with the certificate of title or the manufacturer's certificate or statement of origin or its equivalent with the clerk and recorder for the county or city and county in which the manufactured home is permanently affixed to the ground. The manufactured home shall become real property upon the filing and recording of such documents in accordance with section 38-29-202. The provisions of articles 30 to 44 of this title and of any other law of this state shall be applicable to manufactured homes that have become real property pursuant to this subsection (6) and to instruments creating, disposing of, or otherwise affecting such real property wherever such provisions would be applicable to estates, rights, and interests in land or to instruments creating, disposing of, or otherwise affecting estates, rights, and interests in land.



§ 38-29-118. Surrender and cancellation of certificate - purge of certificate - penalty for violation

(1) The owner of any manufactured home for which a Colorado certificate of title has been issued, upon the destruction or dismantling of said manufactured home or upon its being sold or otherwise disposed of as salvage, shall surrender his or her certificate of title thereto to the director with the request that such certificate of title be cancelled and shall submit a certificate of destruction as set forth in section 38-29-204, and such certificate of title may thereupon be cancelled. Any person who violates any of the provisions of this subsection (1) commits a class 1 petty offense and, upon conviction thereof, shall be punished as provided in section 18-1.3-503, C.R.S.

(2) The owner of any manufactured home for which a Colorado certificate of title has been issued, upon its being permanently affixed to the ground so that it is no longer capable of being drawn over the public highways, shall surrender his or her certificate of title thereto and file with the authorized agent of the county or city and county in which such manufactured home is located a request for purging of the manufactured home title and a certificate of permanent location. The manufactured home shall become real property upon the filing and recording of the certificate of permanent location in accordance with section 38-29-202. The provisions of articles 30 to 44 of this title and of any other law of this state shall be applicable to manufactured homes that have become real property pursuant to this subsection (2) and to instruments creating, disposing of, or otherwise affecting such real property wherever such provisions would be applicable to estates, rights, and interests in land or to instruments creating, disposing of, or otherwise affecting estates, rights, and interests in land. The manufactured home for which a Colorado certificate of title has been issued shall continue to be valued and taxed separately from the land on which it sits until such time that the manufactured home becomes real property pursuant to this subsection (2).



§ 38-29-119. Furnishing bond for certificates

(1) In cases where the applicant for a certificate of title to a manufactured home is unable to provide the director or the director's authorized agent with a certificate of title thereto, duly transferred to such applicant, a bill of sale therefor, or other evidence of the ownership thereof that satisfies the director of the right of the applicant to have a certificate of title issued to him or her, as provided in section 38-29-110, a certificate of title for such home may, nevertheless, be issued by the director upon the applicant therefor furnishing the director with his or her statement, in such form as the director may prescribe. There shall appear a recital of the facts and circumstances by which the applicant acquired the ownership and possession of such home, the source of the title thereto, and such other information as the director may require to enable him or her to determine what liens and encumbrances are outstanding against such manufactured home, if any, the date thereof, the amount secured thereby, where said liens or encumbrances are of public record, if they are of public record, and the right of the applicant to have a certificate of title issued to him or her. In situations involving an abandoned manufactured home located on an applicant's real property, a copy of an order or judgment for possession obtained through a civil eviction proceeding, along with proof of efforts to notify, via certified mail, regular mail, and posting as otherwise required by law, the prior owner of the potential removal or transfer of title of the home, as well as proof of ownership of the real property on which the home is located, shall constitute sufficient evidence of the applicant's right to a certificate of title for the home. The statement shall contain or be accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S., and shall accompany the formal application for the certificate as required in section 38-29-107.

(2) (a) If, from the affidavit of the applicant and such other evidence as may be submitted to him or her, the director finds that the applicant is the same person to whom a certificate of title for said home has previously been issued or that a certificate of title should be issued to the applicant, such certificate may be issued, in which event disposition thereof shall be made as in other cases. Except as provided by paragraph (b) of this subsection (2), no certificate of title shall be issued as provided in this section unless and until the applicant furnishes evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or a good and sufficient bond with a corporate surety, to the people of the state of Colorado, in an amount equal to twice the actual value of the manufactured home according to the assessor's records, as of the time application for the certificate is made, conditioned that the applicant and his or her surety shall hold harmless any person who suffers any loss or damage by reason of the issuance thereof.

(b) An applicant shall not be required to furnish surety pursuant to this subsection (2) for a manufactured home that is twenty-five years old or older, if the applicant:

(I) Provides proof that no property taxes for previous years are due for the manufactured home;

(II) Has had a manufactured home identification inspection performed on the manufactured home; and

(III) Presents the information required in subsection (1) of this section with the title application, accompanied by the written declaration set forth therein.

(c) If any person suffers any loss or damage by reason of the issuance of the certificate of title as provided in this section, such person shall have a right of action against the applicant and, if applicable, the surety on his or her bond. The person who has suffered a loss or damage may proceed against the applicant, the surety, or against both the applicant and the surety.



§ 38-29-120. Where to apply for certificate of title

Except as may be otherwise provided by rule of the director, it is unlawful for any person who is a resident of the state to procure a certificate of title to a manufactured home in any county of this state other than the county in which such home is to be used as a residence. Any person who violates any of the provisions of this section or any rule of the director relating thereto, made pursuant to the authority conferred upon him in this article, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than one hundred dollars, or by imprisonment in the county jail for not less than ten days nor more than six months, or by both such fine and imprisonment.



§ 38-29-121. Altering or using altered certificate

Any person who alters or forges or causes to be altered or forged any certificate of title issued by the director pursuant to the provisions of this article, or any written transfer thereof, or any other notation placed thereon by the director or under his or her authority respecting the mortgaging of the manufactured home therein described or who uses or attempts to use any such certificate for the transfer thereof, knowing the same to have been altered or forged, commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 38-29-122. Substitute manufactured home identification numbers - inspection

(1) Any person required to make an application for a certificate of title to a manufactured home shall use the identification number placed upon the home by the manufacturer thereof or an identification number assigned to the home by the department. The certificate of title issued by the department shall use the identification number assigned to the manufactured home.

(2) On and after February 25, 1954, the identification number provided for in this section shall be accepted in lieu of any serial number provided for by law prior to said date.

(3) (a) The department may designate a manufactured home identification inspector to physically inspect a manufactured home in order to verify the following information: The identification number, the make of the manufactured home, the year of manufacture of the manufactured home, and such other information as may be required by the department. A manufactured home identification inspector may charge a fee for the inspection; except that such fee shall not exceed the reasonable costs related to the inspection. A manufactured home identification inspector shall notify the owner of the amount of the fee before commencing any verification activities. If the manufactured home identification inspector determines that the manufactured home identification number has been removed, changed, altered, or obliterated, the owner shall request that the department assign a distinguishing number to the manufactured home pursuant to section 38-29-123.

(b) The department may designate one or more of the following persons to be a manufactured home identification inspector charged with the functions set forth in paragraph (a) of this subsection (3):

(I) An authorized agent as defined in section 38-29-102 (1) or a person designated by such agent;

(II) A Colorado law enforcement officer;

(III) A person registered to sell manufactured homes pursuant to section 24-32-3323, C.R.S.; or

(IV) A county assessor.



§ 38-29-123. Assignment of a special manufactured home identification number by the department of revenue

The department is authorized to assign a distinguishing number to any manufactured home whenever there is no identifying number thereon or such number has been destroyed, obliterated, or mutilated. In such cases, the department shall provide a form on which the distinguishing number has been assigned to the manufactured home. The distinguishing number shall be affixed to the manufactured home in the door frame or fuse box or as determined by the department. The distinguishing number shall then be the manufactured home identification number. Such manufactured home shall be titled under such distinguishing number in lieu of the former number or absence thereof, or in the event that the manufactured home is affixed to the ground so that it is no longer capable of being drawn over the public highways, the owner shall file the form provided by the department on which the distinguishing number has been assigned with the clerk and recorder for the county or city and county in which the manufactured home is located. The clerk and recorder shall file and record such form in his or her office.



§ 38-29-124. Amended certificate to issue, when

If the owner of any manufactured home for which a Colorado certificate of title has been issued replaces any part of said home on which appears the identification number or symbol described in the certificate of title and by which said home is known and identified, by reason whereof such identification number or symbol no longer appears thereon, or incorporates the part containing the identification number or symbol into a manufactured home other than the one for which the original certificate of title was issued, immediately thereafter, such owner shall make application to the director or one of his authorized agents for an assigned identification number and an amended certificate of title to such manufactured home.



§ 38-29-125. Security interests upon manufactured homes

(1) Except as provided in this section, the provisions of the "Uniform Commercial Code", title 4, C.R.S., relating to the filing, recording, releasing, renewal, and extension of mortgages, as the term is defined in section 38-29-102 (9), shall not be applicable to manufactured homes. Any mortgage intended by the parties thereto to encumber or create a lien on a manufactured home, to be effective as a valid lien against the rights of third persons, purchasers for value without notice, mortgagees, or creditors of the owner, shall be filed for public record and the fact thereof noted on the owner's certificate of title or bill of sale substantially in the manner provided in section 38-29-128; and the filing of such mortgage with the authorized agent and the notation by him of that fact on the certificate of title or bill of sale substantially in the manner provided in section 38-29-128 shall constitute notice to the world of each and every right of the person secured by such mortgage.

(2) The provisions of this section and section 38-29-128 shall not apply to any mortgage or security interest upon any manufactured home held for sale or lease which constitutes inventory as defined in section 4-9-102, C.R.S. As to such mortgages or security interests, the provisions of article 9 of title 4, C.R.S., shall apply, and perfection of such mortgages or security interests shall be made pursuant thereto, and the rights of the parties shall be governed and determined thereby.



§ 38-29-126. Existing mortgages not affected

Nothing in this article shall be construed to impair the rights of the holder of any lien on a manufactured home created by mortgage or otherwise prior to August 1, 1949, which remains unreleased and the undertaking which the lien thereof secures remains undischarged. Nothing in this article shall be construed to relieve the holders of such liens of the duty to file such instruments respecting the undertakings secured thereby as may be required by law to preserve the liens of such mortgages unimpaired.



§ 38-29-127. Foreign mortgages

No mortgage on a manufactured home, filed for record in any state other than the state of Colorado, shall be valid and enforceable against the rights of subsequent purchasers for value, creditors, or mortgagees having no actual notice of the existence thereof. If the certificate of title for such home, whether issued under the laws of this state or any other state, bears thereon any notation adequate to apprise a purchaser, creditor, or mortgagee of the existence of such mortgage at the time any third party acquires a right in the manufactured home covered thereby, such mortgage and the rights of the holder thereof shall be enforceable in this state the same and with like effect as though such mortgage were filed in the state of Colorado and noted on the certificate of title in the manner prescribed in section 38-29-128.



§ 38-29-128. Filing of mortgage

The holder of any mortgage on a manufactured home desiring to secure to himself the rights provided for in this article and to have the existence of the mortgage and the fact of the filing thereof for public record noted on the certificate of title to the manufactured home thereby encumbered shall present said mortgage or a duly executed copy or certified copy thereof and the certificate of title to the manufactured home encumbered to the authorized agent of the director in the county or city and county in which the manufactured home is located. Upon the receipt of said mortgage or executed copy or certified copy thereof and certificate of title, the authorized agent, if he is satisfied that the manufactured home described in the mortgage is the same as that described in the certificate of title, shall make and subscribe a certificate to be attached or stamped on the mortgage and on the certificate of title, in which shall appear the day and hour on which said mortgage was received for filing, the name and address of the mortgagee therein named and the name and address of the holder of such mortgage, if such person is other than the mortgagee named, the amount secured thereby, the date thereof, the day and year on which said mortgage was filed for public record, and such other information regarding the filing thereof in the office of the authorized agent as may be required by the director by rule, to which certificate the authorized agent shall affix his signature and the seal of his office.



§ 38-29-129. Disposition of mortgages by agent

(1) The authorized agent upon receipt of the mortgage shall file the same in his office separately and apart from records affecting real property and personal property, other than manufactured homes, which he may by law be required to keep. Such mortgage shall be appropriately indexed and cross-indexed:

(a) Under one or more of the following headings in accordance with such rules and regulations relating thereto as may be adopted by the director:

(I) Manufacturer, manufacturer's number, or serial number of manufactured homes mortgaged;

(II) The numbers of the certificates of title for manufactured homes mortgaged;

(b) Under the name of the mortgagee, the holder of such mortgage, or the owner of such mortgaged home; or

(c) Under such other system as the director may devise and determine to be necessary for the efficient administration of this article.

(2) All records of mortgages affecting manufactured homes shall be public and may be inspected and copies thereof made, as is provided by law respecting public records affecting real property.



§ 38-29-130. Disposition after mortgaging

Within forty-eight hours after a mortgage on a manufactured home has been filed in his office, the authorized agent shall mail to the director the certificate of title or bill of sale on which he has affixed his certificate respecting the filing of such mortgage. Upon the receipt thereof, the director shall note, on records to be kept and maintained by him in his office, the fact of the existence of the mortgage on such manufactured home and other information respecting the date thereof, the date of filing, the amount secured by the lien thereof, the name and address of the mortgagee and of the holder of the mortgage, if such person is other than the mortgagee, and such other information relating thereto as appears in the certificate of the authorized agent affixed to the certificate of title or bill of sale. The director shall thereupon issue a new certificate of title containing, in addition to the other matters and things required to be set forth in certificates of title, a description of the mortgage and all information respecting said mortgage and the filing thereof as may appear in the certificate of the authorized agent, and he shall thereafter dispose of said new certificate of title containing said notation as provided in section 38-29-111.



§ 38-29-131. Release of mortgages

(1) Upon the payment or discharge of the undertaking secured by any mortgage on a manufactured home that has been filed for record and noted on the certificate of title in the manner prescribed in section 38-29-128, the legal holder of the certificate of title, in a place to be provided therefor, shall make and execute such notation of the discharge of the obligation and release of the mortgage securing the same and set forth therein such facts concerning the right of the holder to so release said mortgage as the director may require by appropriate rule, which satisfaction and release shall be affirmed by a statement signed by the legal holder of the certificate of title and shall contain or be accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S. Thereupon, except as otherwise provided in section 38-29-112 (1.7), the holder of the mortgage so released shall dispose of the certificate of title as follows:

(a) If it appears from an examination of the certificate of title that the manufactured home therein described is subject to an outstanding junior mortgage or mortgages filed for record subsequent to August 1, 1949, the holder shall deliver the certificate of title to the person so shown to be the holder of the mortgage which was filed earliest in point of time after the filing of the mortgage released or to the person or agent of the person shown to be the assignee or other legal holder of the undertaking secured thereby or shall mail the same to such mortgagee or holder thereof at his address as the same thereon appears. If such certificate is returned unclaimed, it shall thereupon be mailed to the director.

(b) If it appears from an examination of the certificate of title that there are no other outstanding mortgages against the manufactured home therein described, filed for record subsequent to August 1, 1949, upon the release of such mortgage as provided in this section, the holder thereof shall deliver the certificate of title to the owner of the home therein described or shall mail the same to him at his address as the same may therein appear. If for any reason said certificate of title is not delivered to the owner of the home therein described or is returned unclaimed upon the mailing thereof, it shall thereupon be mailed to the director.



§ 38-29-132. New certificate upon release of mortgage

Upon the release of any mortgage on a manufactured home, filed for record in the manner prescribed in section 38-29-128, the owner of the home encumbered by such mortgage, the purchaser from or transferee of the owner thereof as appears on the certificate of title, or the holder of any mortgage the lien of which was junior to the lien of the mortgage released, whichever the case may be, upon the receipt of the certificate of title, as provided in section 38-29-131, shall deliver the same to the authorized agent who shall transmit the same to the director as in other cases. Upon the receipt by the director of the certificate of title bearing thereon the release and satisfaction of mortgage referred to in section 38-29-131, he shall make such notation on the records in his office as shall show the release of the lien of such mortgage, shall issue a new certificate of title to the manufactured home therein described, omitting therefrom all reference to the mortgage so released, and shall dispose of the new certificate of title in the manner prescribed in other cases.



§ 38-29-133. Duration of lien of mortgage - extensions

(1) The duration of the lien of any mortgage on a manufactured home shall be for the full term of the mortgage, but the lien of the mortgage may be extended beyond the original term thereof for successive three-year periods during the term of the mortgage or any extension thereof upon the holder thereof presenting the certificate of title, on which the existence of the mortgage has been noted, to the authorized agent of the county wherein said mortgage is filed, together with a notarized written request for an extension of the mortgage or a written request that is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S., in which shall appear a description of the undertaking secured, to what extent it has been discharged or remains unperformed, and such other and further information respecting the same as may be required by appropriate rule of the director to enable him or her to properly record such extension upon the director's records.

(2) Upon receipt of a mortgage extension, the authorized agent shall make and complete a record of the extension and shall issue a new certificate of title on which the extension of the mortgage is noted. Thereafter the newly issued certificate of title shall be returned to the person shown thereon to be entitled thereto, the same as in other cases. If a mortgage noted on the certificate of title has not been released or extended after its maturity date, the owner of the manufactured home described in the certificate of title may request that any references to the mortgages shown on the records of the authorized agent be removed, and upon the request, the authorized agent shall remove such references.



§ 38-29-134. Priority of mortgages

The liens of mortgages filed for record and noted on a certificate of title to a manufactured home, as provided in sections 38-29-128 and 38-29-135, shall take priority in the same order that the mortgages creating such liens were filed in the office of the authorized agent.



§ 38-29-135. Second or other junior mortgages

(1) On and after July 1, 1977, any person who takes a second or other junior mortgage on a manufactured home for which a Colorado certificate of title has been issued may file said mortgage for public record and have the existence thereof noted on the certificate of title with like effect as in other cases, in the manner prescribed in this section.

(2) Such second or junior mortgagee or the holder thereof shall file said mortgage with the authorized agent of the county wherein the manufactured home is located and shall accompany said mortgage with a written request to have the existence thereof noted on the certificate of title to the manufactured home covered thereby, subscribed by such mortgagee or holder, in which shall appear the names and addresses of the holders of all outstanding mortgages against the home described in said second or junior mortgage and the name and address of the person in possession of the certificate of title thereto. Upon the filing of such mortgage, the authorized agent shall note thereon the day and hour on which such mortgage was received by him and shall make and deliver a receipt therefor to the person filing the same.

(3) The authorized agent, by registered mail, return receipt requested, shall make a written demand on the holder of the certificate of title, addressed to such person at his address as the same may appear in said written request, that such certificate be delivered to the authorized agent for the purpose of having noted thereon such second or junior mortgage. Within fifteen days after the receipt of such demand, the person holding such certificate shall either mail or deliver the same to such authorized agent or, if he no longer has possession thereof, shall so notify the agent and, if he knows, shall likewise inform him where and from whom such certificate may be procured. Upon the receipt of such certificate, the authorized agent shall complete his application for a new title and record the number thereof on the mortgage, as in the case of a first mortgage, and shall thereafter transmit the current certificate of title and application for a new certificate of title to the director. Upon the receipt thereof, the director, as in the case of a first mortgage, shall thereupon issue a new certificate of title on which the existence of all mortgages on the manufactured home, including such second or junior mortgage, have been noted, which certificate he shall dispose of as in other cases.

(4) If any person lawfully in possession of a certificate of title to any manufactured home upon whom demand is made for the delivery thereof to the authorized agent omits, for any reason whatsoever, to deliver or mail the same to the authorized agent, such person shall be liable to the holder of such second or junior mortgage for all damage sustained by reason of such omission.



§ 38-29-136. Validity of mortgage between parties

Nothing in this article shall be construed to impair the validity of a mortgage on a manufactured home between the parties thereto as long as no purchaser for value, mortgagee, or creditor without actual notice of the existence thereof has acquired an interest in the manufactured home described therein, notwithstanding that the parties to said mortgage have failed to comply with the provisions of this article.



§ 38-29-137. Mechanics', warehouse, and other liens

Nothing in this article shall be construed to impair the rights of lien claimants arising under any mechanics' lien law in force and effect in this state or the lien of any warehouseman or any other person claimed for repairs on or storage of any manufactured home, when a mechanic's lien or storage lien has originated prior to the time any mortgage on said manufactured home has been filed for record, as provided in section 38-29-125, and such manufactured home has remained continuously in the possession of the person claiming such mechanic's lien or lien for storage, notwithstanding that no notation of such lien is made upon the certificate of title to the home in respect of which it is claimed.



§ 38-29-138. Fees

(1) (a) Upon filing with the authorized agent any application for a certificate of title, the applicant shall pay to the agent a fee of seven dollars and twenty cents, which shall be disposed pursuant to section 42-6-138, C.R.S.

(b) Repealed.

(2) Upon the receipt by the authorized agent of any mortgage for filing under the provisions of section 38-29-128, the agent shall be paid such fees as are prescribed by law for the filing of like instruments in the office of the county clerk and recorder in the county or city and county in which such mortgage is filed and shall receive, in addition, a fee of seven dollars and twenty cents for the issuance or recording of the certificate of title and the notation of the existence of said mortgage.

(3) Upon application to the authorized agent to have noted on a certificate of title the extension of any mortgage therein described and noted thereon, such authorized agent shall receive a fee of one dollar and fifty cents.

(4) Upon the release and satisfaction of any mortgage and upon application to the authorized agent for the notation thereof on the certificate of title in the manner prescribed in section 38-29-131, such authorized agent shall be paid a fee of seven dollars and twenty cents, which shall be disposed pursuant to section 42-6-138, C.R.S.

(5) For the issuance of any duplicate certificate of title, except as may be otherwise provided in this article, the agent shall be paid a fee of eight dollars and twenty cents, and, in all cases in which the department assigns a new identifying number to any manufactured home, the fee charged for such assignment shall be three dollars and fifty cents.

(6) The fees provided for in subsections (1) and (2) of this section shall not apply to the issuance of a certificate of title for a tax-deferred mobile home pursuant to the provisions of section 39-3.5-105 (1)(b)(II), C.R.S.



§ 38-29-139. Disposition of fees

(1) All fees received by the authorized agent under the provisions of section 38-29-138 (1) and (2), upon application being made for a certificate of title, shall be disposed of pursuant to section 42-6-138 (1), C.R.S.

(2) All fees collected by the authorized agent under the provisions of section 38-29-138 (5) shall be disposed of pursuant to section 42-6-138 (2), C.R.S.

(3) All fees paid to the authorized agent under section 38-29-138 (3) for the filing or extension of any mortgage on a manufactured home filed in his or her office shall be kept and retained by said agent to defray the cost thereof and shall be disposed of by him or her as provided by law; except that fees for this service that may be paid to the authorized agent in the city and county of Denver shall, by such agent, be disposed of in the same manner as fees retained by him or her that were paid upon application being made for a certificate of title.



§ 38-29-140. Director's records to be public

All records in the director's office pertaining to the title to any manufactured home shall be public records and shall be subject to the provisions of section 42-1-206, C.R.S. This shall include any records regarding ownership of and mortgages on any manufactured home for which a Colorado certificate of title has been issued.



§ 38-29-141. Penalties

(1) No person may:

(a) Sell, transfer, or in any manner dispose of a manufactured home in this state without complying with the requirements of this article.

(b) (Deleted by amendment, L. 89, p. 1573, § 8, effective January 1, 1990.)

(2) Any person who violates any of the provisions of subsection (1) of this section for which no other penalty is expressly provided is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than ten days nor more than six months, or by both such fine and imprisonment.



§ 38-29-141.5. False oath

Any person who makes any application for a certificate of title, written transfer thereof, satisfaction and release, oath, affirmation, affidavit, statement, report, or deposition required to be made or taken under any of the provisions of this article and who, upon such application, transfer, satisfaction and release, oath, affirmation, affidavit, statement, report, or deposition, swears or affirms willfully and falsely in a matter material to any issue, point, or subject matter in question, in addition to any other penalties provided in this article, is guilty of perjury in the second degree, as defined in section 18-8-503, C.R.S.



§ 38-29-142. Repossession of manufactured home - owner must notify law enforcement agency - penalty

(1) If any mortgagee or his assignee or the agent of either repossesses a manufactured home because of default in the terms of a mortgage, the mortgagee or his assignee shall notify, either verbally or in writing, a law enforcement agency, as provided in this section, of the fact of such repossession, the name of the owner, and the name of the mortgagee or assignee. Such notification shall be made not later than twelve hours after the repossession occurs. If such repossession takes place in an incorporated city or town, the notification shall be made to the police department, town marshal, or other local law enforcement agency of such city or town, and, if such repossession takes place in the unincorporated area of a county, the notification shall be made to the county sheriff.

(2) Any mortgagee of a manufactured home or his assignee who violates the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than one hundred dollars.



§ 38-29-143. Change of location - penalty

(1) The owner shall file notice of any change of location within the county with the county assessor and the county treasurer or change of location from one county to another county with the county assessor and the county treasurer of each county within twenty days after such change of location occurs. For the purposes of this subsection (1), "owner" shall mean the owner at the time of the change of location.

(2) Any person who fails to file notice of any change of location as required by subsection (1) of this section is guilty of a misdemeanor traffic offense and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars. This shall be a strict liability offense.






Part 2 - Filing and Recording of Documents Related to a Manufactured Home

§ 38-29-201. Verification of application form - supporting materials

(1) In all instances under part 1 of this article in which an application for a certificate of title is filed with an authorized agent pursuant to section 38-29-107, the authorized agent, in his or her capacity as the clerk and recorder, shall file and record the documents set forth in subsection (2) of this section in his or her office.

(2) (a) For an application for a certificate of title for a new manufactured home, the following documents shall be filed and recorded:

(I) The manufacturer's certificate or statement of origin or its equivalent; and

(II) (Deleted by amendment, L. 2009, (SB 09-040), ch. 9, p. 67, § 8, effective July 1, 2009.)

(III) The verification of application form.

(b) For an application for a certificate of title for which a bond is furnished pursuant to section 38-29-119 (2), the following documents shall be filed and recorded:

(I) A copy of the written declaration required pursuant to section 38-29-119 (1);

(II) A copy of the bond that was furnished; and

(III) The verification of application form.

(c) For all other applications for a certificate of title, the following documents shall be filed and recorded:

(I) A copy of the certificate of title presented to the authorized agent, if any; and

(II) The verification of application form.

(3) A verification of application form shall comply with the federal "Driver's Privacy Protection Act of 1994", 18 U.S.C. sec. 2721 et seq.



§ 38-29-202. Certificate of permanent location

(1) (a) If a manufactured home is permanently affixed to the ground so that it is no longer capable of being drawn over the public highways on or after July 1, 2008, the owner of the manufactured home shall file a certificate of permanent location.

(b) If the certificate of permanent location accompanies an application for purging a manufactured home title pursuant to section 38-29-112 (1.5) or 38-29-118 (2), the certificate shall be filed with the authorized agent for the county or city and county in which the manufactured home is located. For a manufactured home that occupies real property subject to a long-term lease that has an express term of at least ten years, a copy of the lease shall be filed along with the certificate. The authorized agent, in his or her capacity as the clerk and recorder, shall file and record the certificate of permanent location and, if applicable, the copy of the long-term lease in his or her office.

(c) If the certificate of permanent location is received in accordance with section 38-29-114 (2) or 38-29-117 (6), the certificate shall be filed with the clerk and recorder for the county or city and county in which the manufactured home is located. For a manufactured home that occupies real property subject to a long-term lease that has an express term of at least ten years, a copy of the lease shall be filed along with the certificate. The clerk and recorder shall file and record the certificate of permanent location, a copy of the bill of sale, a copy of the manufacturer's certificate or statement of origin or its equivalent, and, if applicable, the copy of the long-term lease in his or her office and destroy the original manufacturer's certificate or statement of origin or its equivalent.

(d) At least one of the owners of the manufactured home, as reflected on the certificate of title, the bill of sale, or the manufacturer's certificate or statement of origin or its equivalent, must be an owner of record of the real property to which the manufactured home is to be affixed or permanently located; except that this paragraph (d) shall not apply to any manufactured home that occupies real property subject to a long-term lease that has an express term of at least ten years.

(2) The property tax administrator shall establish the form of the certificate of permanent location. In addition to any other information that the administrator may require, the certificate shall include the following:

(a) The name and mailing address of the owner of the manufactured home;

(b) The name and mailing address of any holder of a mortgage on the manufactured home or on the real property to which the home has been affixed;

(c) The identification number of the manufactured home and the certificate of title number, if applicable;

(d) The manufacturer or make and year of the manufactured home;

(e) Attached to the certificate of permanent location, a certificate of taxes due, or an authentication of paid ad valorem taxes, issued by the county treasurer of the county in which the manufactured home is located;

(f) The legal description of the real property to which the manufactured home has been permanently affixed;

(g) The name of the legal owner or owners of the land upon which the home is affixed;

(h) The county or city and county in which the certificate of permanent location is filed;

(i) Verification that the manufactured home is permanently affixed to the ground so that it is no longer capable of being drawn over the public highways in accordance with any applicable county or city and county codes or requirements;

(j) Consent to the permanent location of the manufactured home by all holders of a security interest in the manufactured home;

(k) An affirmative statement of relinquishment and release of all rights in the manufactured home by all holders of a security interest in the manufactured home;

(l) An affirmative statement of relinquishment of all rights in the manufactured home by any owner on the certificate of title of the manufactured home who is not also an owner of the real property to which the manufactured home is to be affixed or permanently located. The provisions of this paragraph (l) shall not apply to any manufactured home that occupies real property subject to a long-term lease that has an express term of at least ten years.

(l.5) For any manufactured home that occupies real property subject to a long-term lease that has an express term of at least ten years, an affirmative statement that all owners of the real property and the manufactured home consent to the affixation of the manufactured home to the real property and an acknowledgment that, upon such affixation and upon the filing and recording of the certificate of permanent location, the manufactured home will become a part of the real property, subject to the reversion of the manufactured home to the owners of the home upon termination of the long-term lease; and

(m) An affirmative statement that all owners of the real property and the manufactured home consent to the affixation of the manufactured home to the real property and an acknowledgment that upon such affixation and upon the filing and recording of the certificate of permanent location the manufactured home will become a part of the real property and ownership shall be vested only in the title owners of the real property. Ownership in the manufactured home shall vest in the same parties and be subject to the same tenancies, encumbrances, liens, limitations, restrictions, and estates as the real property to which the manufactured home is affixed or permanently located. The provisions of this paragraph (m) shall not apply to any manufactured home that occupies real property subject to a long-term lease that has an express term of at least ten years.

(3) The certificate of permanent location shall be acknowledged and shall contain or be accompanied by a written declaration that the statements made therein are made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S.



§ 38-29-203. Certificate of removal

(1) (a) On or after July 1, 2008, a manufactured home shall not be removed from its permanent location unless the owner of the manufactured home files a certificate of removal. If a certificate of permanent location has not been previously filed and recorded for the manufactured home, the owner shall also file an affidavit of real property, described in section 38-29-208, along with the certificate of removal.

(b) The certificate of removal and the affidavit of real property, if any, along with the application for a new certificate of title required in part 1 of this article, shall be filed with the authorized agent for the county or city and county in which the manufactured home is located. The authorized agent, in his or her capacity as the clerk and recorder, shall file and record the certificate of removal and the affidavit of real property in his or her office.

(2) The property tax administrator shall establish the form of the certificate of removal. In addition to any other information that the administrator may require, the certificate shall include the following:

(a) The name and mailing address of the owner of the manufactured home;

(b) The name and mailing address of any holder of a mortgage on or lien against the real property on which the manufactured home was affixed or permanently located;

(c) The identification number of the manufactured home;

(d) The manufacturer or make and year of the manufactured home;

(e) Attached to the certificate of removal, a certificate of taxes due, or an authentication of paid ad valorem taxes, issued by the county treasurer of the county in which the manufactured home is located;

(f) The legal description of the real property from which the manufactured home was removed; and

(g) Consent of all lienholders and a release by all holders of a mortgage, only to the extent that the mortgage or lien applies to the manufactured home, to allow the removal of the manufactured home from its permanent location.

(2.5) (a) The provisions of this section shall apply to a manufactured home that occupies real property subject to a long-term lease that has an express term of at least ten years, except as set forth in paragraph (b) of this subsection (2.5).

(b) A landlord evicting a tenant who owns a manufactured home that occupies real property subject to a long-term lease that has an express term of at least ten years may cause the home to be removed from its permanent location without the owner first filing a certificate of removal if, within twenty days after such removal, the landlord files a certificate of removal accompanied by a copy of the notice of judgment or order for possession allowing the eviction of the home and the address of the location to which the home has been moved. Such certificate of removal shall comply with subsection (5) of this section and include the information required in subsection (2) of this section; except that paragraphs (e) and (g) of said subsection (2) shall not apply. The landlord shall file the certificate of removal and the additional information with the authorized agent for the county or city and county from which the manufactured home was removed.

(3) The consent of a mortgage or other lienholder on the certificate of removal shall serve as a full release of any interest against the manufactured home once the manufactured home is removed from the real property. The consent on the certificate of removal shall not release any interest of the mortgage or lienholder against the remaining real property.

(4) If consent of any mortgagee or lienholder is not given, the owner may file a corporate surety bond or any other undertaking with the clerk of the district court of the county in which the real property to which the manufactured home was affixed is situated. The bond or undertaking shall be in an amount equal to one and one-half times the amount of the mortgage or lien and shall be approved by a judge of the district court with which the bond or undertaking is filed. The bond or undertaking shall be conditioned that, if the mortgagee or lienholder shall be finally adjudged to be entitled to recover upon the mortgage or lien, the principal or his sureties shall pay to the mortgagee or lienholder the amount of the indebtedness together with any interest, costs, and other sums which the mortgagee or lienholder would be entitled to recover upon foreclosure of the mortgage or lien. Upon the filing of a bond or undertaking, the mortgage or lien against the property shall be forthwith discharged and released in full, and the real property described in the bond or undertaking shall be released from the mortgage or lien and from any action brought to foreclose the mortgage or lien, and the bond or undertaking shall be substituted. The clerk of the district court with which the bond or undertaking has been filed shall issue a certificate of release that shall be recorded in the office of the clerk and recorder of the county in which the real property to which the manufactured home was affixed is situated, and the certificate of release shall show that the property has been released from the mortgage or lien and from any action brought to foreclose the mortgage or lien.

(5) The certificate of removal shall be acknowledged and shall contain or be accompanied by a written declaration that the statements made therein are made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S.



§ 38-29-204. Certificate of destruction

(1) (a) If a manufactured home is destroyed, dismantled, or sold or otherwise disposed of as salvage on or after July 1, 2008, the owner of the manufactured home or the person on whose real property the manufactured home is situated shall file a certificate of destruction.

(b) If the certificate of destruction accompanies an application to cancel a certificate of title pursuant to section 38-29-118 (1), the certificate shall be filed with the authorized agent for the county or city and county in which the manufactured home is or was located. The authorized agent, in his or her capacity as the clerk and recorder, shall file and record the certificate of destruction in his or her office.

(c) If an application to cancel a certificate of title is not required pursuant to section 38-29-118 (1) because no certificate of title was ever issued or because the title has been purged, the certificate of destruction shall be filed with the county clerk and recorder for the county or city and county in which the manufactured home is or was located. The clerk and recorder shall file and record the certificate of destruction in his or her office.

(d) (I) Notwithstanding any other provision of law, if a manufactured home has been deemed materially dangerous or materially hazardous, pursuant to local building or health codes by a governmental entity, the person on whose real property the manufactured home is situated may file and record a certificate of destruction without attaching a certificate of taxes due or an authentication of paid ad valorem taxes and without surrendering a certificate of title or filing an application to cancel a certificate of title. Any certificate of destruction filed and recorded pursuant to this paragraph (d) shall be accompanied by the evidence of violation.

(II) The certificate of destruction and the evidence of violation shall be filed and recorded with the clerk and recorder for the county or city and county in which the manufactured home is or was located. The clerk and recorder shall file and record the certificate of destruction and the evidence of violation in his or her office.

(III) For purposes of this paragraph (d):

(A) "Evidence of violation" means a notice and order from a governmental entity that a manufactured home has been deemed materially dangerous or materially hazardous pursuant to local building or health codes and that all applicable cure periods have expired.

(B) "Governmental entity" means any federal agency, the state, or any county, town, city, or city and county.

(2) The property tax administrator shall establish the form of the certificate of destruction. In addition to any other information that the administrator may require, the certificate shall include the following:

(a) The name and mailing address of the owner of the manufactured home;

(b) The name and mailing address of each holder of a security interest in the manufactured home and all holders of a lien against the real property on which the manufactured home was affixed or permanently located;

(c) The identification number of the manufactured home;

(d) The manufacturer or make and year of the manufactured home;

(e) Attached to the certificate of destruction, a certificate of taxes due, or an authentication of paid ad valorem taxes, issued by the county treasurer of the county in which the manufactured home is located;

(f) The legal description of the real property on which the manufactured home was affixed or permanently located prior to destruction;

(g) A book and page or reception number reference for a certificate of permanent location that was previously filed related to the manufactured home, if any;

(h) Consent of all lienholders to the destruction of the manufactured home, or proof that a request for such consent was sent by certified mail to such lienholders, along with proof that a copy of the request for such consent was mailed to the owner if the certificate of destruction is filed by the person on whose real property the manufactured home is situated, at their last-known address and a notarized declaration, signed under penalty of perjury, that no response was received from any such lienholders within thirty days of the date of the mailing of the notice;

(i) Release of all holders of a mortgage to the extent that the mortgage applies to the manufactured home, or proof that a request for such consent was sent by certified mail to such mortgage holders at their last-known address and a notarized declaration, signed under penalty of perjury, that no response was received within thirty days of the date of the mailing of the notice; and

(j) Verification that the manufactured home has been destroyed, dismantled, or sold or otherwise disposed of as salvage.

(3) The certificate of destruction shall be acknowledged and shall contain or be accompanied by a written declaration that the statements made therein are made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S.

(4) Any owner or person on whose real property the manufactured home is situated who fails to file a properly completed certificate of destruction when required pursuant to this section shall be responsible for all actual damages sustained by any affected party related to the manufactured home being destroyed, dismantled, or sold or otherwise disposed of as salvage.



§ 38-29-205. Authorized agent - forward to the clerk and recorder

If an authorized agent who receives a document for filing and recording pursuant to this part 2 is not the clerk and recorder for the county or city and county, the authorized agent shall forward such document to the clerk and recorder, for the clerk and recorder to file and record the document in his or her office.



§ 38-29-206. Recorded documents - index

Any document filed and recorded by a clerk and recorder pursuant to this part 2 shall be indexed in both the grantor and grantee indexes under the name of the owner or owners of the manufactured home and the owners of the land to which the manufactured home was affixed or permanently located at the time the document is required to be filed and recorded.



§ 38-29-207. Copy of certificates to assessor

The clerk and recorder shall forward a copy of a certificate of permanent location, certificate of removal, and certificate of destruction to the assessor for the county or city and county.



§ 38-29-208. Affidavit of real property

(1) Any person can prove that a manufactured home and the land upon which it has been permanently affixed is real property by filing an affidavit of real property with the clerk and recorder for the county or city and county in which the manufactured home is located. The clerk and recorder shall file and record the affidavit of real property in his or her office. Except as otherwise set forth in subsection (2) of this section, the affidavit of real property shall include the following:

(a) An acknowledged statement by all owners that the manufactured home and real property to which the manufactured home is permanently affixed became real property pursuant to this article;

(b) A statement from the county assessor that the manufactured home has been valued together with the land upon which it is affixed;

(c) A statement from the county treasurer that taxes have been paid on the manufactured home and the land upon which it is affixed in the same manner as other real property, as that term is defined in section 39-1-102 (14), C.R.S.;

(d) Proof that a search of the director's records pursuant to section 42-1-206, C.R.S., was conducted and that no certificate of title was found for the manufactured home; and

(e) Verification that the manufactured home is permanently affixed to the ground in accordance with any applicable county or city and county codes or requirements so that it is no longer capable of being drawn over the public highways.

(2) If a manufactured home occupies real property subject to a long-term lease that has an express term of at least ten years, then the affidavit of real property shall include the following:

(a) A copy of the applicable long-term lease;

(b) A statement from the county treasurer that taxes have been paid separately on the manufactured home and the land upon which it is affixed; and

(c) The items set forth in paragraphs (a), (d), and (e) of subsection (1) of this section.



§ 38-29-209. Fees - disposition

(1) In all instances in which a document is to be filed and recorded pursuant to this part 2, the authorized agent or clerk and recorder, as the case may be, shall be paid such fees for each document so filed and recorded as are prescribed by law for the filing of like instruments in the office of the county clerk and recorder.

(2) The recording fees authorized by this section are in addition to any fees that are required pursuant to section 38-29-138.

(3) All fees paid pursuant to this section shall be kept and retained by the authorized agent or the clerk and recorder to defray the cost thereof and shall be disposed of by him or her as provided by law.












Real Property

Article 30 - Titles and Interests

§ 38-30-101. Parties entitled to hold lands may convey

Any person, association of persons, or body politic or corporate which is entitled to hold real estate, or any interest in real estate whatever, shall be authorized to convey the same to another or a body corporate or politic by deed.



§ 38-30-102. Water rights conveyed as real estate - well permit transfers - legislative declaration - definitions

(1) The general assembly:

(a) Finds that the division of water resources in the department of natural resources needs timely and accurate data regarding well ownership in order to efficiently and accurately account for wells and to ensure that wells are properly constructed and maintained;

(b) Determines that current data concerning well ownership is inadequate and that a substantial number of residential real estate transactions that transfer ownership of a well are not reported to the division;

(c) Determines that current and accurate data is necessary for the state to notify well owners of any health, safety, water right, or stewardship issues pertaining to their groundwater well; and

(d) Declares that this section is intended to provide the division with the information it needs to properly carry out its statutory duties.

(2) In the conveyance of water rights in all cases, except where the ownership of stock in ditch companies or other companies constitutes the ownership of a water right, the same formalities shall be observed and complied with as in the conveyance of real estate.

(3) (a) As used in this subsection (3):

(I) "Closing service" means closing and settlement services, as defined in section 10-11-102, C.R.S.

(II) "Division" means the division of water resources in the department of natural resources.

(III) "Person" means any individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, limited liability company, partnership, association, or other legal entity.

(b) (I) On and after January 1, 2009, when a buyer of residential real estate enters into a transaction that results in the transfer of ownership of a small capacity well listed in section 37-90-105 (1)(a) or (1)(b), C.R.S., or a domestic exempt water well used for ordinary household purposes that is listed in section 37-92-602 (1)(b) or (1)(e), C.R.S., the buyer shall, prior to or at closing of the transaction, complete a change in ownership form for the well in compliance with section 37-90-143, C.R.S.; except that, if an existing well has not yet been registered with the division, the buyer shall complete a registration of existing well form for the well.

(II) The residential real estate contract approved by the real estate commission created in section 12-61-105, C.R.S., shall require the buyer to complete the appropriate form for the well and, if no person will be providing a closing service in connection with the transaction, to file the form with the division within sixty days after closing.

(c) (I) If a person provides a closing service in connection with a residential real estate transaction subject to this subsection (3), that person shall:

(A) Within sixty days after closing, submit the appropriate form to the division with as much information as is available, and the division shall be responsible for obtaining the necessary well registration information directly from the buyer; and

(B) Not be liable for delaying the closing of the transaction in order to ensure that the buyer completes the form required by subparagraph (I) of paragraph (b) of this subsection (3). If the closing is delayed pursuant to this sub-subparagraph (B), neither the buyer nor the seller shall have any claim under this section for relief against the buyer, the seller, the person who provided closing services, a title insurance company regulated pursuant to article 11 of title 10, C.R.S., or any person licensed pursuant to article 61 of title 12, C.R.S.

(II) If no person provides such closing service, the buyer shall submit the appropriate form within the deadline specified in sub-subparagraph (A) of subparagraph (I) of this paragraph (c) and pay the applicable fee.



§ 38-30-103. Livery of seisin, not necessary

Livery of seisin is in no case necessary for the conveyance of any lands, tenements, or hereditaments.



§ 38-30-104. Vendor's after-acquired title deemed in trust for vendee

If any person sells and conveys to another by deed or conveyance, purporting to convey an estate in fee simple absolute, any tract of land or real estate lying and being in this state, not being possessed of the legal estate or interest therein at the time of the sale and conveyance and, after such sale and conveyance, the vendor becomes possessed of and confirmed in the legal estate of the land or real estate so sold and conveyed, it shall be taken and held to be in trust and for the use of the grantee or vendee, and said conveyance shall be held and taken, and shall be as valid as if the grantor or vendor had the legal estate or interest at the time of said sale or conveyance.



§ 38-30-104.5. Grantor's interest in vacated right-of-way deemed included

Every conveyance or encumbrance of real property, voluntary or otherwise, including but not limited to any form of deed, lease, deed of trust, mortgage, or lien, is deemed to include the grantor's interest, if any, in any vacated street, alley, or other right-of-way that adjoins the real property unless the interest is expressly excluded by the terms of the conveyance or encumbrance.



§ 38-30-105. Lands not in possession may be conveyed

Any person claiming right or title to lands, tenements, or hereditaments, although he may be out of possession, and notwithstanding there may be an adverse possession thereof, may sell, convey, and transfer his interest in and to the same in as full and complete a manner as if he were in the actual possession of the lands and premises intended to be conveyed.



§ 38-30-106. Tenant in fee tail takes in fee simple

In cases where, by the common law, any person may be or become seized in fee tail of any lands, tenements, or hereditaments by virtue of any devise or conveyance, or by any other means whatsoever, such person, instead of becoming seized in fee tail thereof, shall be deemed and adjudged to be seized of such lands, tenements, and hereditaments in fee simple.



§ 38-30-107. Estate granted deemed fee simple unless limited

Every estate in land which is granted, conveyed, or devised to one, although other words necessary to transfer an estate of inheritance are not added, shall be deemed a fee simple estate of inheritance if a lesser estate is not limited by express words or does not appear to be granted, devised, or conveyed by operation of law.



§ 38-30-107.5. Royalty interests - minerals or geothermal resources

(1) Any conveyance, reservation, or devise of a royalty interest in minerals or geothermal resources, whether of a perpetual or limited duration, contained in any instrument executed on or after July 1, 1991, creates a real property interest which vests in the holder or holders of such interest the right to receive the designated royalty share of the specified minerals or geothermal resources or the proceeds therefrom in accordance with the terms of the instrument. Unless otherwise provided in the conveyance, reservation, or devise, the holder of such interest shall not have the right to:

(a) Explore for or develop the minerals or geothermal resources;

(b) Grant a mineral development lease; or

(c) Receive any share of rentals, bonus payments, surface damage payments, or similar sums that might be payable under the terms of any mineral development lease.



§ 38-30-108. Conveyances to grantee in a representative capacity

(1) An instrument conveying an interest in real property, in which the grantee is described as trustee, agent, conservator, executor, administrator, attorney-in-fact, personal representative, nominee, custodian, or a person acting in any other representative capacity, shall also describe the representative capacity of such grantee by one or more of the following means:

(a) Naming the person so represented;

(b) Identifying the statute, the trust or other agreement, or the court appointment under which the grantee is acting; or

(c) Referring, by proper description to book, page, document number, or file to an instrument, order, decree, or other writing containing any such description of the representative capacity of the grantee that is recorded with the county clerk and recorder in the county where the real property is located.

(2) If the representative capacity of the grantee is not described as provided in subsection (1) of this section, the description of a grantee in any such representative capacity in such instrument of conveyance shall be presumed to be a description of the person only and shall not be notice of the representative capacity of such grantee.

(3) After the recording of an instrument conveying an interest in real property in which the grantee is described as acting in a representative capacity, but in which the description of the grantee does not comply with subsection (1) of this section, and regardless of whether such instrument of conveyance was recorded prior to or after August 8, 2001, an affidavit that has been executed by or on behalf of such grantee, which refers by proper description by book, page, document number, or file to the recording information of such instrument of conveyance and that contains one of the descriptions of the representative capacity of such grantee described in subsection (1) of this section, may be recorded with the county clerk and recorder of the county where the real property is located. Upon the recording of such affidavit, all persons shall thereafter have notice of the representative capacity of such grantee with respect to the interest in real property so conveyed.



§ 38-30-108.5. Conveyances to trusts - ownership and transfer of property

(1) A trust may acquire, convey, encumber, lease, or otherwise deal with any interest in real or personal property in the name of the trust.

(2) In order to evidence the existence of a trust and the authority of one or more trustees to act on behalf of the trust with respect to an interest in real property held in the name of the trust, any trustee of the trust may execute and record with the county clerk and recorder of the county in which the real property is located, a statement of authority pursuant to section 38-30-172 (2).

(3) The provisions of subsection (1) of this section shall also apply to any interest in real or personal property that is already in the name of the trust as of August 8, 2001. Nothing in this section shall be construed to be the exclusive manner in which title to an interest in real or personal property may be held by or on behalf of a trust, and title to an interest in real or personal property may be held by or on behalf of a trust in any other manner permitted by law.



§ 38-30-110. Rule against perpetuities inapplicable to cemetery trusts

(1) Any gifts, bequests, transfers, grants, or conveyances of real or personal property by any one person in trust amounting to not more than twenty-five thousand dollars in value in the aggregate at the time of the creation of such trusts, the income of which is to be used exclusively for the purpose of creating, maintaining, or caring for any graves, tombs, mausoleums, grave markers or monuments, burial places, grave sites, cemetery plots, or graveyards and payment of reasonable compensation to the trustee, shall be good, valid, and enforceable regardless of the time such trusts continue. The rule or law against perpetuities shall have no application to any such part of any such trusts as are not more than twenty-five thousand dollars in value at the time of the creation of such trusts.

(2) Nothing in this section shall be deemed to detract from the validity of any payment, gift, or bequest in consideration of an agreement of a cemetery relating to care and maintenance, or any trust or other agreement entered into by a cemetery in aid or furtherance of any promise of such cemetery relative to the maintenance thereof, or of any grave, tomb, mausoleum, grave marker or monument, burial place, grave site, or cemetery plot therein.



§ 38-30-111. Rule against perpetuities inapplicable to employees' pension trusts

No trust created by an employer as a part of a pension, stock bonus, disability, death benefit, or profit-sharing plan for the exclusive benefit of some or all of his employees or their beneficiaries, to which contributions are made by such employer or employees, or by both employer and employees, for the purpose of distributing to such employees or their beneficiaries the earnings or principal, or both earnings and principal, of such trust, is invalid by reason of any existing law or rule against perpetuities or accumulations or suspension of the power of alienation; but such trust may continue for such time as may be necessary to accomplish the purposes for which it may be created.



§ 38-30-112. Rule against perpetuities inapplicable to existing trusts

No suit or other proceeding affecting a pension, stock bonus, disability, death benefit, or profit-sharing plan existing on September 29, 1951, wherein relief is sought on the ground that such plan is in violation of any existing law or rule against perpetuities or accumulations or suspension of the power of alienation, shall be instituted.



§ 38-30-113. Deeds - short form - acknowledgment - effect

(1) (a) A deed for the conveyance of real property may be substantially in the following form:

...................., whose street address is ........................, City or Town of ........................, County of ....................... and State

of ........................, for the consideration of ............. dollars, in hand paid, hereby sell(s) and convey(s) to ................... whose street address is ...................., City or Town of ...................., County of ................... and State of ...................., the following real property in the County of ....................... and State of Colorado, to wit: ....................... with all its appurtenances and warrant(s) the title to the

same, subject to ........................ .---Signed this ................... day of ...................., 20.... .--- .......................

(b) Such deed may be acknowledged in accordance with section 38-35-101. Failure to state the address or the county or state of residence of the grantor or grantee shall not affect the validity of such deed.

(c) Every deed in substance in the above form, when properly executed, shall be a conveyance in fee simple to the grantee, with covenants on the part of the grantor as set forth in subsection (2) of this section.

(d) Repealed.

(2) The words "warrant(s) the title" in a warranty deed as described in subsection (1)(a) of this section or in a mortgage as described in section 38-30-117 mean that the grantor covenants:

(a) That at the time of the making of such instrument he was lawfully seized of an indefeasible estate in fee simple in and to the property therein described and has good right and full power to convey the same;

(b) That the same was free and clear from all encumbrances, except as stated in the instrument; and

(c) That he warrants to the grantee and his heirs and assigns the quiet and peaceable possession of such property and will defend the title thereto against all persons who may lawfully claim the same.

(3) Such covenants shall be binding upon any grantor and his heirs and personal representatives as fully as if written at length in said instrument.



§ 38-30-113.5. Beneficiary deeds

Deeds intended to take effect at the death of the grantor may be executed and recorded pursuant to the provisions of part 4 of article 15 of title 15, C.R.S.



§ 38-30-114. Validation of acknowledgments

Any deed or other conveyance of real property executed pursuant to section 38-30-113, if acknowledged in conformity with the provisions of section 38-35-101, shall be considered for all purposes as having been properly acknowledged. Such acknowledgment shall carry with it the presumption provided for by said section 38-35-101.



§ 38-30-115. Deeds - bargain and sale - special warranty

A deed executed according to the form in section 38-30-113 with the words "and warrant the title to the same" omitted therefrom shall have the same force and effect as a bargain and sale deed, without covenants of warranty, at common law and will pass the after-acquired title of the grantor; and the words "and warrant the title against all persons claiming under me" when included in such deed shall be a covenant that the grantor will warrant and defend the title to the grantee and his heirs and assigns against all persons claiming to hold title by, through, or under the grantor.



§ 38-30-116. Deeds - quitclaim

A deed executed according to the form in section 38-30-113 with the word "quitclaim" substituted for "convey" and the words "and warrant the title to the same" omitted therefrom shall be a deed of quitclaim and shall have the same effect as a conveyance as quitclaim deeds now in use.



§ 38-30-117. Mortgages - short form - acknowledgment - effect

(1) A mortgage of real property may be substantially in the following form:

.................., whose address is ........................, County of ....................... and State of ........................, hereby mortgage(s) to .................., whose address is ........................, County of ....................... and State of ........................, to secure the payment of ................. dollars due as follows: ................. the following described real property in the County of ....................... and State of Colorado, to wit: ....................... with all its appurtenances, and warrant(s) the title to the same, subject to ......................... .

Signed this ................. day of .................., 20... .

.......................

(2) Such mortgage may be acknowledged in accordance with section 38-35-101. Failure to state the address or the county or state of residence of the grantor or grantee shall not affect the validity of such mortgage.

(3) Every mortgage in substance in the above form, when properly executed, shall be a mortgage to secure the payment of the money therein specified, with covenants as expressed in section 38-30-113 (2), but if the words "and warrant(s) the title to the same" are omitted, no such covenants shall be implied.



§ 38-30-118. Seal not necessary

It is not necessary to the proper execution of any conveyance affecting real property that the same be executed under the seal of the grantor, nor that any seal or scroll or other mark be set opposite the name of the grantor.



§ 38-30-119. Posthumous children take as others

When an estate has been limited by any conveyance, in remainder to the children of any person to be begotten, such children born after the decease of their parent shall take the estate in the same manner as if they had been born in the lifetime of the parent, though no estate has been conveyed to support the contingent remainder after his death.



§ 38-30-120. Conveyance carries right of possession

All conveyances of real estate and of any interest therein, duly executed and delivered, shall be held to carry with them the right to immediate possession of the premises or interest conveyed, unless a future day for the possession is therein specified.



§ 38-30-121. What covenants run with the land

Covenants of seisin, peaceable possession, freedom from encumbrances, and warranty contained in any conveyance of real estate, or any interest therein, shall run with the premises and inure to the benefit of all subsequent purchasers and encumbrancers.



§ 38-30-122. No action against warrantor without notice and refusal to defend

No right of action shall exist upon a covenant of warranty against a warrantor when possession of the premises warranted has been actually delivered to or taken by the warrantee, until the party menacing the possession of the grantee, his heirs, personal representatives, or assigns have commenced legal proceedings to obtain possession of the premises in question and the grantor, after notice, has refused to defend, at his own cost, the premises in such action.



§ 38-30-123. Powers of attorney must be recorded

In order that all conveyances which are executed by any attorney-in-fact may be seen to be executed with the assent of the grantor, the power of attorney of the attorney-in-fact, duly proved or acknowledged, shall be recorded in the same office in which the conveyances themselves are required to be recorded.



§ 38-30-124. Powers of attorney, how acknowledged and proved

Powers of attorney for the conveying, leasing, or releasing of any lands, tenements, or hereditaments or any interest therein may be acknowledged or proved in the same manner as deeds.



§ 38-30-125. Scroll sufficient

Any instrument of writing to which the maker shall affix a scroll, by way of seal, shall be of the same effect and obligation to all intents as if the same were sealed.



§ 38-30-126. Acknowledgments, before whom taken

(1) Deeds, bonds, and agreements in writing conveying lands or any interest therein, or affecting title thereto, may be acknowledged or proved before the following officers when executed within this state:

(a) Any judge of any court of record, the clerk of any such court of record, or the deputy of any such clerk, such judge, clerk, or deputy clerk certifying such acknowledgment under the seal of such court;

(b) The clerk and recorder of any county, or his deputy, such clerk or deputy clerk certifying the same under the seal of such county;

(c) Any notary public, certifying the same under his notarial seal; or

(d) Prior to the second Tuesday in January, 1965, any justice of the peace within his county, except that if such deed, bond, or agreement is for the conveyance of lands situated beyond the county of such justice of the peace, there shall be affixed to his certificate of such acknowledgment a certificate of the county clerk and recorder of the proper county, under his hand and the seal of such county, as to the official capacity of such justice of the peace, and that the signature to such certificate of acknowledgment is the true signature of such justice.

(2) When executed out of this state, and within the United States or any territory thereof, before:

(a) The secretary of any such state or territory, certifying such acknowledgment under the seal of such state or territory;

(b) The clerk of any court of record of such state or territory, or of the United States within such state or territory, having a seal, such clerk certifying the acknowledgment under the seal of such court;

(c) Any notary public of such state or territory, certifying the same under his notarial seal;

(d) Any commissioner of deeds for any such foreign state or territory appointed under the laws of this state, certifying such acknowledgment under his hand and official seal;

(e) Any other officer authorized by the laws of any such state or territory to take and certify such acknowledgment if there is affixed to the certificate of such officer, other than those above enumerated, a certificate by the clerk of some court of record of the county, city, or district, wherein such officer resides, under the seal of such court, that the person certifying such acknowledgment is the officer he assumes to be, that he has the authority by the laws of such state or territory to take and certify such acknowledgment, and that the signature of such officer to the certificate of acknowledgment is the true signature of such officer.

(3) When executed or acknowledged out of the United States, before:

(a) Any judge, or clerk, or deputy clerk of any court of record of any foreign kingdom, empire, republic, state, principality, province, colony, island possession, or bailiwick, such judge, clerk, or deputy clerk certifying such acknowledgment under the seal of such court;

(b) The chief magistrate or other chief executive officer of any province, colony, island possession, or bailiwick or the mayor or the chief executive officer of any city, town, borough, county, or municipal corporation having a seal, of such foreign kingdom, empire, republic, state, principality, province, colony, island possession, or bailiwick, such chief magistrate or other chief executive officer or such mayor certifying such acknowledgment under such seal; or

(c) Any ambassador, minister, consul, vice-consul, consular agent, vice-consular agent, charge d'affaires, vice-charge d'affaires, commercial agent, vice-commercial agent, or diplomatic, consular, or commercial agent or representative or duly constituted deputy of any thereof of the United States or of any other government or country appointed to reside in the foreign country or place where the proof of acknowledgment is made, he certifying the same under the seal of his office.

(4) When executed or acknowledged out of the state and within any colony, island possession, or bailiwick belonging to or under the control of the United States, before:

(a) Any judge or clerk or deputy clerk of any court of record of such colony, island possession, or bailiwick, such judge, clerk, or deputy clerk certifying such acknowledgment under the seal of such court;

(b) The chief magistrate or other chief executive officer of any such colony, island possession, or bailiwick, he certifying the same under his official seal, or before the mayor or the chief executive officer of any city, town, borough, county, or municipal corporation having a seal, of such colony, island possession, or bailiwick, such mayor or other chief officer certifying such acknowledgment under his official seal; or

(c) Any notary public within such colony, island possession, or bailiwick, such notary public certifying such acknowledgment under his seal.



§ 38-30-127. Acknowledgments taken pursuant to other laws

(1) In addition to the acknowledgment of instruments as provided by articles 30 to 44 of this title, instruments may be acknowledged by:

(a) Members of the armed forces of the United States and certain other persons, as provided by section 24-12-104, C.R.S.;

(b) Any person within or outside of this state, pursuant to part 2 of article 55 of title 12, C.R.S.

(b) Any person within or outside of this state, pursuant to part 5 of article 21 of title 24.

(2) Any person otherwise authorized by law to take acknowledgments in this state may take and certify acknowledgments either in accordance with articles 30 to 44 of this title or in the same manner and on the same evidence as provided in part 2 of article 55 of title 12, C.R.S. Any certificate of acknowledgment that is taken pursuant to such part 2 shall be valid and have the benefits set forth in subsection (3) of this section, whether such certificate is given before or after January 1, 1999.

(2) Any person otherwise authorized by law to take acknowledgments in this state may take and certify acknowledgments either in accordance with articles 30 to 44 of this title or in the same manner and on the same evidence as provided in part 5 of article 21 of title 24. Any certificate of acknowledgment that is taken pursuant to such part 2 shall be valid and have the benefits set forth in subsection (3) of this section, whether such certificate is given before or after January 1, 1999.

(3) A certificate of acknowledgment taken pursuant to part 2 of article 55 of title 12, C.R.S., or taken pursuant to such part 2 and subsection (2) of this section shall:

(3) A certificate of acknowledgment taken pursuant to part 5 of article 21 of title 24, or taken pursuant to such part 2 and subsection (2) of this section shall:

(a) Constitute prima facie evidence of proper execution of the instrument acknowledged;

(b) Carry with it the presumptions provided by section 38-35-101; and

(c) Be accorded the same force and effect as any acknowledgment taken and certified in accordance with articles 30 to 44 of this title.



§ 38-30-128. Prima facie validity of prior foreign acknowledgments

All deeds and other instruments in writing relating to real estate in this state which have been executed prior to April 23, 1909, purporting to have been acknowledged or proved out of this state before any judge, or clerk, or deputy clerk of any court of record of any foreign kingdom, empire, republic, state, principality, province, colony, island possession, or bailiwick certifying the acknowledgment under the seal of such court, or purporting to have been acknowledged or proved before the chief magistrate or other chief executive or chief officer of any province, colony, island possession, or bailiwick of such foreign kingdom, empire, republic, state, or principality, such chief magistrate or other chief officer of any such colony, island possession, or bailiwick certifying the same under the seal of such colony, island possession, or bailiwick; or purporting to have been acknowledged or proved before a notary public having a seal, or before the mayor or other chief executive officers of any city, town, borough, county, or municipal corporation having a seal, of any such foreign kingdom, empire, republic, state, principality, province, colony, island possession, or bailiwick, such mayor or other chief officer certifying such acknowledgment under such seal; or purporting to have been acknowledged or proved out of this state and within any such kingdom, empire, republic, state, principality, province, colony, island possession, or bailiwick, before any ambassador, minister, consul, vice-consul, consular agent, vice-consular agent, charge d'affaires, commercial agent, vice-commercial agent, or any diplomatic, consular, or commercial agent or representative, or any deputy of any thereof, of the United States or of any other government or country, appointed to reside in the foreign country or place where the proof or acknowledgment is made, certifying the same under the seal of his office, shall be deemed prima facie to have been acknowledged or proved before proper officers, and such deeds or other instrument in writing, and in case of the loss of the originals, a copy of the record thereof, and of the certificate of the acknowledgment or proof appertaining to the same, shall be received as prima facie evidence of the execution and acknowledgment thereof, anything in the statutes of this state to the contrary notwithstanding.



§ 38-30-129. Clerk of U.S. courts may take acknowledgments

Deeds, bonds, and agreements in writing conveying lands or any interest therein, or affecting title thereto, may be acknowledged or proved before any clerk of the circuit or district court of the United States, for the district of Colorado, or any deputy of such clerk, such clerk or deputy clerk certifying such acknowledgment under the seal of such court respectively.



§ 38-30-130. Governor may appoint commissioners of deeds

The governor may appoint and commission in any other state, in the District of Columbia, in each of the territories of the United States, and in any foreign country one or more commissioners, who shall keep a seal of office and continue in office during the pleasure of the governor and shall have authority to take the acknowledgment or proof of the execution of any deed or other conveyance or lease of any lands lying in this state or of any contract, letters of attorney, or any other writing under seal, or note to be used and recorded in this state, and such commissioners appointed for any foreign country shall also have authority to certify to the official character, signature, or seal of any officer within their district who is authorized to take acknowledgments or declarations under oath.



§ 38-30-131. Oath of commissioner of deeds

Every such commissioner, before performing any duty or exercising any power by virtue of his appointment, shall take and subscribe an oath or affirmation, before a judge or clerk of one of the courts of record of the district, territory, state, or country in which such commissioner resides or before any ambassador, minister, consul or vice-consul, consular agent, vice-consular agent, charge d'affaires, or any diplomatic, consular, or commercial agent or representative of the United States appointed for the foreign state or country in which such commissioner resides, well and faithfully to execute and perform all the duties of such commissioner under and by virtue of the laws of the state of Colorado, which oath, and an impression of the seal of office, together with his signature thereto, shall be filed in the office of the secretary of state of this state within six months after the date of appointment.



§ 38-30-132. Effect of commissioner's acknowledgment

Such acknowledgment or proof so taken according to the laws of this state, and certified by any such commissioner under his seal of office, annexed to or endorsed on such instrument, shall have the same force and effect as if the same had been made before a judge or any other officer authorized to perform such act in this state.



§ 38-30-133. Commissioner has power to administer oath

Every commissioner has the power to administer any oath, which may be lawfully required in this state, to any person willing to take it and to take and certify all depositions to be used in any of the courts of this state, in conformity with the laws thereof, either on interrogations proposed under commission from a court of this state or by consent of parties, and all such acts shall be as valid as if done and certified according to law by a magistrate of this state.



§ 38-30-134. Fees of commissioners

Commissioners, for like services, shall be allowed the same fees as are allowed by law to notaries public of this state.



§ 38-30-135. Officer shall subscribe certificate

Every certificate of the acknowledgment or proof of any deed, bond, agreement, power of attorney, or other writing for the conveyance of real estate, or any interest therein or affecting title thereto, shall be subscribed by the officer certifying the same with his proper hand and shall be endorsed upon or attached to such deed or other writing.



§ 38-30-136. Subsequent proof of execution - proof or acknowledgment of copy

(1) When any deed or instrument of writing has been executed and not acknowledged according to law at the time of the execution thereof, such deed or instrument of writing may at any subsequent time be acknowledged by the makers thereof in the manner provided in this article, or proof may be made of the execution thereof before any officer authorized to take acknowledgments of deeds in the manner provided in this section. Such officer, when the fact is not within his own knowledge, shall ascertain from the testimony of at least one competent, credible witness, to be sworn and examined by him, that the person offering to prove the execution of such deed or writing is a subscribing witness thereto. Thereupon such officer shall examine such subscribing witness upon oath or affirmation, and shall reduce his testimony to writing and require the witness to subscribe the same, endorsed upon or attached to such deed or other writing, and shall thereupon grant a certificate that such witness was personally known or was proved to him by the testimony of at least one witness (who shall be named in such certificate) to be a subscribing witness to the deed or instrument of writing to be proved, that such subscribing witness was lawfully sworn and examined by him, and that the testimony of the said officer was reduced to writing and by said subscribing witness subscribed in his presence.

(2) If by the testimony it appears that such witness saw the person, whose name is subscribed to such instrument of writing, sign, seal, and deliver the same or that such person afterwards acknowledged the same to the said witness to be his free and voluntary act or deed and that such witness subscribed the said deed or instrument of writing in attestation thereof, in the presence and with the consent of the person so executing the same, such proof if attested and the authority of the officer to take the same duly proved in the same manner as required in the case of acknowledgment, shall have the same force and effect as an acknowledgment of said deed or instrument of writing by the person executing the same, and duly certified.

(3) When any such deed or instrument of writing has been executed and recorded without due proof, attestation or acknowledgment as required by law, a certified copy from such record may be proved or acknowledged in the same manner and with like effect as the original thereof. No person shall be permitted to use such certified copy so proved as evidence except upon satisfactory proof that the original thereof has been lost or destroyed or is beyond his power to produce.



§ 38-30-137. Recording of leases based on crop rentals

In any case where agricultural lands are leased upon a crop rental basis and the landlord receives under the terms of the lease a share of the crop in lieu of a cash rental, such lease may be recorded in the office of the county clerk and recorder of the county where the lands leased, or the major part thereof, are situated. The filing of such lease shall be notice to all persons of the right of the landlord or lessor in and to any crops grown on said lands. Any purchaser of any such crop, or of any part thereof, shall be bound to take notice of the rights of the lessor therein and shall be accountable to such lessor for the purchase price of any such crop to the extent of the lessor's interest therein.



§ 38-30-138. Filing and recording fee

The fee for filing and recording such lease shall be the same as that now provided by law for the recording of deeds of real estate.



§ 38-30-140. Foreign deeds - translation - proof - not recorded without

Deeds, bonds, agreements in writing, and powers of attorney for the conveyance of lands, or any interest therein, or affecting the title thereto executed in any foreign country, and the acknowledgment or proof of execution thereof, may be executed, heard, taken, and certified in the language of such foreign country, and there shall be attached thereto a translation into the English language by any person learned in the language of such foreign country and by such person sworn to be a true and correct translation thereof before any officer or court authorized to take the acknowledgment of deeds. Such deed, bond, agreement, or power of attorney, and the certificate of acknowledgment or proof thereof, may be read in evidence and recorded with like effect as if written in the English language. Such translation shall not be conclusive upon any party desiring to question the correctness thereof. No such deed or other writing shall be entitled to record unless accompanied by such sworn translation.



§ 38-30-141. Conveyance by county or municipality

The board of county commissioners of any county, or the common council of any city, or the board of trustees of any town may, by order to be entered of record among the proceedings of any such board or council, appoint a commissioner to sell and convey any real estate belonging to such county, city, or town and to affix to any conveyance thereof the seal of such county, city, or town. Any such conveyance, executed in accordance with such order, shall have the effect of transferring to the grantee named all the estate of such county, city, or town in the real estate so conveyed. Nothing in this section shall be so construed as to prevent any such board of county commissioners from selling and conveying any such real estate belonging to such county by deed or conveyance signed and acknowledged by each member of said board and attested by the signature of the county clerk and recorder and the official seal of said county. Nothing in this section shall be so construed as to prevent any such board of trustees or city council from conveying any real estate belonging to such town or city by deed or conveyance signed and acknowledged by the mayor of said town or city, attested by the signature of the town or city clerk and by the official seal of such town or city, when any such mayor and clerk are authorized to do so by ordinance or by a vote of the residents thereof, as the case may be.



§ 38-30-142. Prior deeds and conveyances by commissioners validated

All deeds and conveyances of any real estate, formerly belonging to any county conveyed prior to April 4, 1947, by deed signed and acknowledged by the members of the board of county commissioners of such county and attested by the county clerk and recorder of such county, with the official seal thereof affixed, shall be deemed and held to be legal, valid, and binding conveyances of the real estate therein described in all respects and in the same manner as though said deeds or conveyances had been signed by a commissioner appointed for the purpose of selling and conveying the same on behalf of such county.



§ 38-30-143. Prior deeds and conveyances by council validated

All deeds and conveyances of any real estate, formerly belonging to any town or city conveyed prior to April 4, 1947, by deed signed and acknowledged by the mayor and attested by the clerk with the official seal of any such town or city affixed, shall be deemed and held to be legal, valid, and binding conveyances of the real estate therein described in all respects and in the same manner as though said deeds or conveyances had been signed by a commissioner appointed for the purpose of selling and conveying the same on behalf of such town or city.



§ 38-30-144. Conveyance by corporation

(1) A private corporation, authorized by law to convey, mortgage, or lease any of its real estate, may convey, mortgage, or lease the same in the manner authorized by articles 30 to 44 of this title or by instrument under its common seal, subscribed by its president, vice-president, or other head officer.

(2) Any corporate instrument affecting title to real property, executed by the president, vice-president, or other head officer of the corporation, in the form required or permitted by law, shall be deemed to have been executed with proper authority in the usual course of business, and shall be binding and conclusive upon the corporation as to any bona fide purchaser, encumbrancer, or other person relying on such instrument.

(3) There shall be filed or recorded in the office of the county clerk and recorder of each county where a corporation owns real property:

(a) A certificate of incorporation of a domestic corporation or a certified copy thereof; if the articles of incorporation limit the duration of the corporate life to less than perpetuity, or limit or impose conditions upon the exercise of the statutory powers of the corporation with respect to real property, then a certified copy of said articles;

(b) Where an amendment to the articles of incorporation changes the name or the period of duration of a domestic corporation, or limits or imposes conditions upon the exercise of the statutory powers of the corporation with respect to real property, the certificate of amendment or a certified copy thereof, and, if the certificate of amendment does not set forth such amendment, a certified copy of the articles of amendment;

(c) A certified copy of restated articles of incorporation of a domestic corporation;

(d) A certificate of merger of a domestic corporation or a certified copy thereof;

(e) A certificate of consolidation of a domestic corporation or a certified copy thereof;

(f) A certificate of dissolution of a domestic corporation or a certified copy thereof;

(g) A certified copy of a decree of involuntary dissolution of a domestic corporation;

(h) A certificate of authority of a foreign corporation or a certified copy thereof; if the articles of incorporation limit the duration of the corporate life to less than perpetuity or if they limit or impose conditions upon the exercise of any corporate power described in section 7-103-102, C.R.S., with respect to real property, then a certified copy of the articles of incorporation and amendments thereto;

(i) Where an amendment to the articles of incorporation changes the name or the period of duration of a foreign corporation or limits or imposes conditions upon the exercise of any corporate power described in section 7-103-102, C.R.S., with respect to real property, a certified copy of such amendment;

(j) Where a foreign corporation procures an amended certificate of authority evidencing a change in its corporate name, such amended certificate of authority or a certified copy thereof;

(k) A certificate of withdrawal from this state of a foreign corporation or a certified copy thereof.

(4) The failure to file any of the documents set forth in subsection (3) of this section in the office of any county clerk and recorder in this state shall not affect or impair the validity of such document; but any corporation which is required by subsection (3) of this section to file or record documents in addition to the certificate of incorporation or the certificate of authority but which has not filed or recorded such documents at the time any person acquires any interest in or lien upon real property from said corporation shall, as against such person and those claiming under him, be conclusively deemed to be an existing corporation qualified to exercise the powers described in section 7-103-102, C.R.S.



§ 38-30-145. Conveyance by sheriff

Deeds, executed by any sheriff or other officer for real estate sold upon execution, or pursuant to the decree or order of any court, shall be acknowledged or proved and admitted to record in like manner and with like effect as other deeds. The successor in office of any sheriff or other officer shall have authority to execute deeds for real estate sold by his predecessor upon execution at law, or the judgment, order, or decree of any court of equity.



§ 38-30-146. Fraternal society may hold and convey real estate

Any odd fellows or masonic lodge or other like benevolent and fraternal society duly chartered by its grand body according to the laws, constitution, and usages of such fraternity, and not wishing to become a corporate body, may take and hold real estate for its use and benefit by purchase, grant, devise, gift, or otherwise in and by the name and number of said body according to the respective registers of the grand body under which the same may be held, and the presiding officer of such body, together with the secretary thereof, may make conveyances of any real estate belonging to such body, when authorized by said body, under such regulations as the said society or its grand body may see fit to make. All such conveyances shall be attested by the seal of said subordinate body.



§ 38-30-147. Presiding officer may bring suit to protect property

Should it become necessary at any time to protect the rights of such body in and to real estate or personal property, the presiding officer thereof may bring suit in his own name for the benefit of the lodge or society over which he presides, in any court of record of this state having original jurisdiction and may prosecute or defend the same in the supreme court of the state.



§ 38-30-148. Joint property of fraternal society

In case any property is held jointly by two or more such bodies or lodges, the presiding officers of each of said bodies or lodges holding jointly may unite in bringing suit in their own names for the benefit of bodies or lodges over which they preside.



§ 38-30-149. Change of presiding officer not to affect suit

No suit instituted as provided in sections 38-30-147 and 38-30-148 shall be dismissed on account of any change of the presiding officer of said lodge, but the same shall continue in the name of the party instituting the suit until otherwise disposed of.



§ 38-30-150. Definitions

As used in articles 30 to 44 (except part 2 of article 41) of this title and part 4 of article 61 of title 12, C.R.S., unless the context otherwise requires:

(1) "Deed" includes mortgages, leases, releases, and every conveyance or encumbrance under seal.

(2) "Land" and "real estate" shall be construed as coextensive in meaning with the terms "land", "tenements", and "hereditaments" and as embracing all mining claims and other claims, and chattels real.



§ 38-30-151. Division of county - transcript of records - certificate

(1) Whenever any county has been divided and a portion of the territory thereof erected into a new county, or added to some other county, the board of county commissioners of such new county or of the county to which such territory is added may, at the expense of its own county, procure to be transcribed from the records of the county to which such territory was originally attached copies of all deeds, bonds, agreements, powers of attorney, and other writings conveying or affecting title to any real estate situate within the territory so separated, and for this purpose the person whom such board may appoint shall have free access at all reasonable times to the records of the original county.

(2) Such records shall be transcribed into a suitable and well-bound book, and the person transcribing the same shall affix thereto at the end of all such transcripts his affidavit that the same were by him transcribed from the records of such original county, and are true, correct, and examined copies of such records. Such book of transcribed records shall be deposited in the office of the county clerk and recorder of the new county, or of the county to which such territory is assigned, as a part of the records thereof; and such transcribed records or copies therefrom, certified by the county clerk and recorder in whose office the same are deposited, shall have the same effect as evidence as the original records of such deeds, bonds, agreements, powers of attorney, and other writings.



§ 38-30-152. Not applicable to wills

This article shall not be so construed as to embrace last wills and testaments except where expressly provided otherwise.



§ 38-30-153. Recording wills and decrees affecting lands - descents

Any will in writing for the devise of real estate in this state, together with the probate thereof and the certificate mentioned in section 38-30-154, may be recorded in the office of the county clerk and recorder of every county wherein any of such real estate so devised may be situated; and all other decrees in probate determining the descent of real estate, together with the certificate mentioned in section 38-30-154, may in like manner be recorded. In case any decree or order, by certified copy or otherwise, of any appellate court is or shall be filed in any court for the government thereof in the premises, a copy of the same shall be attached to any such will and probate thereof, or to such decree, as the case may be, and certified with the other papers.



§ 38-30-154. Clerk shall furnish certified copies

The clerk of any court, upon demand, shall furnish to any party in interest copies of any such papers and records properly attached and certified by him under the seal of such court, and the same shall thereupon be admitted to record accordingly.



§ 38-30-155. Certified copy of record shall be evidence of title

Such record of any such certified will and probate thereof, and of any such decree, and of said accompanying papers and records in relation to any such will or decree shall be received in all courts of this state as evidence of the title to any real estate so devised by will or determined by decree, to the same extent as the record of deeds to real estate in such office.



§ 38-30-156. Fees for county clerk and recorder

The county clerk and recorder shall be entitled to the same fee as in other cases of the certification of copies of records in his office, and any such county clerk and recorder shall be entitled to the same fee as in cases of deeds to real estate.



§ 38-30-157. Same use prohibition or restriction repeated in subsequent instruments taking effect on or after January 1, 1966 - exception

(1) If any inter vivos instrument taking effect on or after January 1, 1966, or if the will of any testator dying on or after such date, or if any appointment made on or after such date, including an appointment by inter vivos instrument or will under a power created before such date, purports to convey or devise any interest in real property on a special limitation or subject to a condition subsequent which prohibits or restricts a use of such interest in real property which has been purportedly or in fact previously prohibited or restricted by an earlier conveyance or devise or appointment on a special limitation or subject to a condition subsequent, it shall be conclusively deemed and held that no new special limitation or possibility of reverter or condition subsequent or right of entry is thereby created with respect to such use, whether or not any such earlier special limitation or condition subsequent is still enforceable, unless the grantor in such inter vivos instrument or the testator in such will or the person who exercises such power of appointment expressly recites in such inter vivos instrument or such will or such appointment that he intends to create a new special limitation and possibility of reverter or a new condition subsequent and right of entry, and that he intends the same to be in addition to any other special limitation and possibility of reverter and any other condition subsequent and right of entry which may be then in existence. In the absence of such express recital, which may appear in a codicil to any will making such a devise or appointment, such language of special limitation and possibility of reverter or of condition subsequent and right of entry shall be conclusively deemed and held to be only a recognition of any prior special limitation and possibility of reverter and condition subsequent and right of entry which may be then in existence.

(2) Notwithstanding subsection (1) of this section, no presumption of intent shall be applied to any such conveyance or appointment by inter vivos instrument executed prior to April 26, 1965, but taking effect after January 1, 1966, where the person executing such inter vivos instrument, at any time between April 26, 1965, and January 1, 1966, lacks as a matter of law the capacity or power to add the express recital provided in subsection (1) of this section to such inter vivos instrument if a notice of claim, such as that required by sections 38-30-159 and 38-30-160, is filed for record in the manner set forth in said sections within one year after January 1, 1966; nor shall any presumption of intent be applied to any will making such a devise or appointment executed prior to April 26, 1965, where the testator or person making such appointment by will lacks testamentary capacity at any time between April 26, 1965, and January 1, 1966, and dies on or after January 1, 1966, if a notice of claim such as that required by sections 38-30-159 and 38-30-160 is filed for record in the manner set forth in said sections within one year after his death.



§ 38-30-158. Record notice required for same use prohibition or restriction repeated in subsequent instruments taking effect prior to January 1, 1966 - exception - affidavit as to ownership and possession

(1) If any inter vivos instrument taking effect prior to January 1, 1966, or if the will of any testator dying prior to such date, or if any appointment made prior to such date, including an appointment by inter vivos instrument or will, purports to convey or devise any interest in real property on a special limitation or subject to a condition subsequent which prohibits or restricts a use of such interest in real property which has been purportedly or in fact previously prohibited or restricted by an earlier conveyance or devise or appointment on a special limitation or subject to a condition subsequent, it shall be conclusively deemed and held that no new special limitation or possibility of reverter or condition subsequent or right of entry was thereby created with respect to such use, unless a notice of claim to the contrary is filed for record within one year after January 1, 1966, in the manner provided by sections 38-30-159 and 38-30-160; except that if on January 1, 1966, any person is the owner of and in possession of any such interest in real property by reason of the occurrence prior to said date of the use prohibited or restricted by a special limitation or condition subsequent, such person shall not be required to file any notice in order to preserve the validity at the time of such occurrence of the special limitation and possibility of reverter or of the condition subsequent and right of entry upon which his ownership and possession are dependent.

(2) If such notice of claim to the contrary is not filed for record, except when not required as provided in subsection (1) of this section, such language of special limitation and possibility of reverter or of condition subsequent and right of entry shall be conclusively deemed and held to have been only a recognition of any prior special limitation and possibility of reverter and condition subsequent and right of entry which may have been then in existence. An affidavit may be made and filed for record in the county in which such interest in real property is located at any time on or after January 1, 1966, stating either that by January 1, 1966, no person was the owner of and in possession of such interest in real property by reason of such occurrence prior to said date of the use prohibited or restricted by a special limitation or condition subsequent, or the name of such person who was such owner in possession. Such affidavit shall further state that the affiant is of legal age and has personal knowledge of the ownership and possession of said interest in real property on January 1, 1966. Such affidavit shall not be made by anyone who then has a record interest in the real property described therein. Such recorded affidavit shall be deemed and held to be prima facie proof of the foregoing matters therein stated, and such recorded affidavit, and a copy of such record certified to be a true copy by the county clerk and recorder of the county wherein such affidavit is recorded shall be accepted in all courts of the state of Colorado as prima facie proof of the foregoing matters therein stated.



§ 38-30-159. Who may record notice of intention to claim possibility of reverter or right of entry

(1) The notice of claim required by section 38-30-158 that a new special limitation and possibility of reverter or a new condition subsequent and right of entry were created shall be duly verified on oath and shall be filed for record in the office of the county clerk and recorder of the county in which such interest in real property is located. Such notice may be filed for record by the person claiming to be the owner of such possibility of reverter or right of entry, or by any other person acting on his behalf if the person who is said to be such owner is:

(a) Under a legal disability; or

(b) Unable to assert a claim on his own behalf; or

(c) One of a class, but whose identity cannot be established or is unknown or uncertain at the time of filing such notice of claim.



§ 38-30-160. Contents of notice - recording, indexing - effect

(1) To be effective and entitled to be filed for record, such notice shall contain all of the following matters:

(a) An accurate and full description of all real property affected by such notice, which description shall be set forth in particular terms and not by general inclusions; but if such claim is founded upon a recorded instrument, the description in such notice may be the same as that contained in the recorded instrument upon which the claim is based;

(b) The terms of the special limitation or condition subsequent from which the possibility of reverter or right of entry arises, and the name of the grantor or testator or person exercising such power of appointment who is said to have created the special limitation and possibility of reverter or condition subsequent and right of entry being claimed by such notice;

(c) The names of all claimants or owners of the possibility of reverter or right of entry on whose behalf it is filed for record, except that if a claimant or owner is one of a class whose identity cannot be established or is unknown or uncertain at the time of filing such notice, then as to such claimant or owner it shall be sufficient to identify such class, and such notice shall be wholly ineffective as to all persons who are neither named nor members of such class.

(2) The county clerk and recorder of each county shall accept every such notice presented to him which describes real property located in the county for which he serves and shall enter and record the same in the same way that deeds are recorded. In indexing such notice in his office, such county clerk and recorder shall enter such notice in the grantee indexes of deeds under the name of the person who has executed such notice and also under the names of all other persons named in said notice as claimants of or as owning such possibility of reverter or right of entry, and in the grantor indexes under the name of the grantor or testator or person exercising such power of appointment who is said to have created the special limitation and possibility of reverter or condition subsequent and right of entry being claimed by such notice.

(3) The county clerk and recorder shall be entitled to charge the same fees for recording such notice and for indexing it in the grantor and grantee indexes as are charged for the recording and indexing of deeds.

(4) If the real property affected by such notice is located in more than one county, such notice shall be recorded in each county wherein part of the real property is located, and such notice shall be wholly ineffective as to all real property located in any county in which it has not been recorded.



§ 38-30-161. Use prohibition or restriction affecting less or more real property - more or fewer use prohibitions or restrictions

For purposes of sections 38-30-157 to 38-30-164, every inter vivos instrument and every will and every appointment shall be considered as purporting to prohibit or restrict a use of an interest in real property which has been previously prohibited or restricted notwithstanding that any previous inter vivos instrument or will or appointment included more real property or less real property or more or fewer use prohibitions or restrictions.



§ 38-30-162. Interests and instruments to which sections 38-30-157 to 38-30-164 do not apply

(1) Sections 38-30-157 to 38-30-164 shall not affect any special limitation or possibility of reverter or condition subsequent or right of entry contained in any conveyance, devise, or appointment for a public, charitable, religious, or educational purpose.

(2) Sections 38-30-157 to 38-30-164 shall not affect any special limitation or possibility of reverter or condition subsequent or right of entry created with respect to any:

(a) Lease;

(b) Mortgage, deed of trust, or other lien to secure a debt;

(c) Communication, transmission or transportation line, or pipeline, railroad, or public road;

(d) Easement or right-of-way; or

(e) Reservation or lease of or conveyance, devise, or appointment of any interest in any oil, gas, or other minerals or right to take oil, gas, or other minerals, or of any interest in water or water rights.

(3) If any instrument includes any interest in real property in addition to one set forth in subsection (2) of this section, sections 38-30-157 to 38-30-164 shall apply to such other interest in real property, except as provided in subsection (1) of this section.



§ 38-30-163. Other statutes and laws remain applicable

Sections 38-30-157 to 38-30-164 shall not be construed as establishing or maintaining or reviving the validity of any special limitation or possibility of reverter or condition subsequent or right of entry which becomes barred by any other statute or any other law, or which is for any reason unenforceable, or which for any reason has ceased to exist; nor shall it be construed as excusing, or extending the period for, the bringing of any action or the doing of any other act necessary, under any other statute or any other law, to establish or maintain the validity or enforceability of any special limitation or possibility of reverter or condition subsequent or right of entry.



§ 38-30-164. Sections to be liberally construed

Sections 38-30-157 to 38-30-164 shall be liberally construed to effect the legislative purposes of simplifying and facilitating real property title transactions and of rendering real property titles more secure and marketable by the elimination, as provided in sections 38-30-157 to 38-30-163, of purported special limitations, and possibilities of reverter, and conditions subsequent, and rights of entry.



§ 38-30-165. Unreasonable restraints on the alienation of property - prohibited practices

(1) Subject to the limitations and exceptions as provided in this section, any person with a security interest in real estate shall not, directly or indirectly:

(a) Accelerate or mature the indebtedness secured by such real estate on account of the sale or transfer of such real estate or on account of the assumption of such indebtedness; except that this paragraph (a) shall not apply if the person to whom the real estate would be sold or transferred is reasonably determined by the person holding the security interest to be financially incapable of retiring the indebtedness according to its terms, based upon standards normally used by persons in the business of making loans on real estate in the same or similar circumstances; or

(b) Increase the interest rate more than one percent per annum above the existing interest rate of the indebtedness or otherwise modify, for the benefit of the holder of the security interest, the terms and conditions of the indebtedness secured by such real estate, on account of the sale or transfer of such real estate or on account of the assumption of such indebtedness; or

(c) Charge, collect, or attempt to collect any fee in excess of one-half of one percent of the principal amount of the indebtedness outstanding, on account of the sale or transfer of such real estate or on account of the assumption of such indebtedness, not including title insurance, abstracting, credit report, survey, or other charges appertaining to the sale; or

(d) Enforce or attempt to enforce the provisions of any mortgage, deed of trust, or other real estate security instrument executed on or after July 1, 1975, which provisions are contrary to this section; but this section shall not be applicable to instruments executed prior to July 1, 1975, nor to the rights, duties, or interests flowing therefrom.

(2) The maximum increase allowed in paragraph (b) of subsection (1) of this section and the maximum fee allowed in paragraph (c) of subsection (1) of this section shall not be deemed required, minimum, or ordinary, but said interest increase and fee may, in any case, be less than the amount allowed.

(3) This section shall be applicable only to a security interest in real property utilized as residential dwelling units other than motels, hotels, and nursing homes.

(4) This section shall not be applicable in those cases in which the secretary of the department of housing and urban development, or his successor, matures the indebtedness on multiple-family housing projects pursuant to the current law and regulations of the federal housing administration.

(5) This section shall not be applicable to a person with a security interest in real estate who is not regularly engaged in the business of making real estate loans.

(6) In the event that the party assuming the indebtedness declines to agree to an increase in the interest rate as provided in paragraph (b) of subsection (1) of this section, said indebtedness may be prepaid without penalty or increased interest at any time within sixty days after said assumption; but if he does not make such prepayment within the sixty-day period he shall be liable for the increased interest rate from the date of the assumption, and any prepayment penalty provided for in the security instrument shall thereafter be in effect.

(7) The provisions of subsection (1) of this section shall not apply in cases of mortgage loans made on or after January 1, 1981, with proceeds of bonds issued pursuant to article 3 of title 29, C.R.S.

(8) The provisions of subsection (1) of this section shall not apply to indebtedness made or acquired by the Colorado housing and finance authority on or after April 1, 1981, secured by real estate, when said authority accelerates or matures, or requires or permits the acceleration or maturing of, indebtedness secured by real estate or when said authority increases, or requires or permits the increase of, the interest rate more than one percent per annum above the existing rate of the indebtedness in accordance with regulations of the Colorado housing and finance authority.



§ 38-30-166. Joint ventures - ownership and transfer of property

(1) Upon compliance with the provisions of subsection (2) of this section, a joint venture may acquire, convey, encumber, lease, or otherwise deal with any interest in property in the name of the joint venture set forth in the affidavit required by subsection (2) of this section and may do so regardless of whether the affidavit is recorded before or after the conveyance to the joint venture is recorded. The provisions of this subsection (1) shall apply to any interest in property acquired in the name of a joint venture either before or after August 8, 2001.

(2) (a) Any member of a joint venture may record with the county clerk and recorder of the county in which the interest in property is located an affidavit setting forth the following:

(I) A statement that the affidavit relates to a joint venture;

(II) The name of the joint venture; and

(III) The names and addresses of all of the joint venturers of the joint venture.

(b) The affidavit may set forth a statement that fewer than all of the joint venturers are authorized to act on behalf of the joint venture in any acquisition, conveyance, encumbrance, lease, or other dealing with an interest in property in the name of the joint venture. If such a statement is included, the affidavit:

(I) Shall designate the joint venturers or the manner of designating the joint venturers so authorized;

(II) May express such limitations upon the authority of such joint venturers as may exist; and

(III) Shall be executed by all of the joint venturers named in the affidavit as set forth in paragraph (a) of this subsection (2).

(c) If the affidavit does not contain a statement as set forth in paragraph (b) of this subsection (2), the affidavit shall be executed by at least one joint venturer named in the affidavit.

(d) Upon recording, the affidavit shall constitute prima facie evidence of the facts recited therein, the authority of the affiant to execute and record the affidavit, and the authority of the joint venturers who are thereby empowered to convey or otherwise act on behalf of the joint venture, insofar as the same affect title to any interest in property.

(3) This subsection (3) shall apply only to a joint venture that has recorded an affidavit pursuant to subsection (2) of this section. Where an interest in property is held in the name of a joint venture, such interest shall only be conveyed, encumbered, leased, or otherwise dealt with in the name of such joint venture by an instrument executed by all of the joint venturers named in the affidavit; except that, if the affidavit sets forth a statement as provided for in paragraph (b) of subsection (2) of this section, the joint venturers designated in such statement or designated in the manner provided in such statement may act in accordance with the statement with respect to such interest in property.

(4) This subsection (4) shall only apply to a joint venture that has recorded an affidavit pursuant to subsection (2) of this section. A lien or encumbrance arising out of a claim against a joint venturer may attach to the joint venturer's interest in the joint venture and to the separate property of the joint venturer but shall not attach to any property of the joint venture or any property or interest of any other joint venturer. A lien or encumbrance arising out of a claim against a joint venture may attach to the property of the joint venture. A lien or encumbrance arising out of a claim against a joint venture and a joint venturer may attach to the property of the joint venture, to the joint venturer's interest in the joint venture, and to the separate property of the joint venturer. On due application to a court of competent jurisdiction by any judgment creditor of a joint venturer, the court may charge such interest of such joint venturer with payment of the unsatisfied amount of the judgment, and with interest thereon, and may then or later appoint a receiver of distributions in respect of such interest.

(5) For the purposes of this section, the term "joint venture" does not include a partnership, as defined in the "Uniform Partnership Law", article 60 of title 7, C.R.S., or the "Colorado Uniform Partnership Act (1997)", article 64 of title 7, C.R.S., whether or not denominated a joint venture in its organizational documents or elsewhere. Except with respect to the provisions of subsection (4) of this section, as applied to any lien or encumbrance arising out of a claim by a joint venturer against another joint venturer in the joint venture, or against the joint venture itself, the provisions of this section shall not be interpreted to alter or affect the rights and duties between joint venturers of a joint venture, as may be required by law or by court decision.

(6) (Deleted by amendment, L. 2001, p. 400, § 4, effective August 8, 2001.)



§ 38-30-167. Right of purchaser to obtain partial specific performance

If it is impossible for a vendor of real property to convey a portion of the real property he contracted to convey, the vendee has a right to obtain a conveyance of that portion which it is possible to convey and a right to obtain damages or other equitable relief concerning the portion which it is impossible to convey. For the purposes of this section, "vendor" includes an optionor or a grantor of a right to repurchase or lease, and "vendee" includes an optionee or a holder of a right to repurchase or lease.



§ 38-30-168. Unreasonable restrictions on renewable energy generation devices - definitions

(1) (a) A covenant, restriction, or condition contained in any deed, contract, security instrument, or other instrument affecting the transfer or sale of, or any interest in, real property that effectively prohibits or restricts the installation or use of a renewable energy generation device is void and unenforceable.

(b) As used in this section, "renewable energy generation device" means either:

(I) A solar energy device, as defined in section 38-32.5-100.3; or

(II) A wind-electric generator that meets the interconnection standards established in rules promulgated by the public utilities commission pursuant to section 40-2-124, C.R.S.

(2) Subsection (1) of this section shall not apply to:

(a) Aesthetic provisions that impose reasonable restrictions on the dimensions, placement, or external appearance of a renewable energy generation device and that do not:

(I) Significantly increase the cost of the device; or

(II) Significantly decrease its performance or efficiency;

(b) Bona fide safety requirements, required by an applicable building code or recognized electrical safety standard, for the protection of persons and property; or

(c) Reasonable restrictions on the installation and use of wind-electric generators to reduce interference with the use and enjoyment by residents of property situated near wind-electric generators as a result of the sound associated with the wind-electric generators. Interference with the use and enjoyment of property by residents for the purpose of determining whether a restriction is reasonable shall be determined as a part of the architectural review process as required by the governing documents of the common interest community and shall include consideration of input by the individuals requesting approval from the common interest community to install a wind-electric generator.

(3) This section shall not be construed to confer upon any property owner the right to place a renewable energy generation device on property that is:

(a) Owned by another person;

(b) Leased, except with permission of the lessor;

(c) Collateral for a commercial loan, except with permission of the secured party; or

(d) A limited common element or general common element of a common interest community.

(4) In any litigation involving the significance of an increase in cost of a renewable energy generation device, for purposes of subparagraph (I) of paragraph (a) of subsection (2) of this section, the party that prevails on the issue of the significance of the increase shall be entitled to its reasonable attorney fees and costs incurred in litigating that issue. This subsection (4) shall not be construed to limit or prohibit an award of attorney fees or costs on other grounds or in connection with other issues.



§ 38-30-169. Instruments of conveyance - removal of void and unenforceable restrictive covenants which are based upon race or religion

(1) Any attorney, title insurance company, or title insurance agent authorized to do business in this state may remove by recording a new instrument any restrictive covenants which are based upon race or religion, or reference thereto, which are contained in any deed, contract, security instrument, or other instrument affecting the transfer or sale of, or any interest in, real property and which:

(a) Are held to be void and unenforceable by final determination of the supreme court of the state of Colorado or the supreme court of the United States; or

(b) Have been modified pursuant to the procedures specified in section 38-30-170.

(2) Restrictive covenants which are based upon race or religion may be removed from such documents pursuant to subsection (1) of this section only upon the transfer or sale of, or any interest in, real property subject to such restrictive covenants which occurs subsequent to such final judicial determination or modification specified in subsection (1) of this section.

(3) Notwithstanding any law to the contrary, any person who, in good faith and in the usual course of business, delivers any deed, contract, security instrument, or other instrument affecting the transfer or sale of, or any interest in, real property which contains any restrictive covenants which are based upon race or religion, or reference thereto, which are void and unenforceable by law shall be immune from civil liability. In addition, such delivery shall not constitute an unfair housing practice as specified in section 24-34-502 (1)(c), C.R.S. The provisions of this subsection (3) shall not apply to any person who:

(a) Represents or attempts to represent that such restrictive covenants which are based upon race or religion are valid and enforceable; or

(b) Honors or exercises or attempts to honor or exercise such restrictive covenants which are based upon race or religion.



§ 38-30-170. Private restrictive covenants - modification - exception - procedures

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), any private restrictive covenants which are held to be void and unenforceable by final determination of the supreme court of the state of Colorado or the supreme court of the United States may be modified pursuant to the procedures specified in subsection (2) of this section.

(b) The provisions of this section shall not apply to any private restrictive covenants which contain any express and written provisions concerning the modification of such private restrictive covenants.

(2) Upon good faith delivery of written notification to all owners of real property located within a subdivision, as indicated on the records of the county clerk and recorder of the county in which the subdivision is located, a meeting may be held not less than ten days after such notification has been given concerning the modification of any void and unenforceable private restrictive covenants. Such private restrictive covenants may be modified only upon the written approval of a majority of all of the owners of real property located within the subdivision. Following such approval, such private restrictive covenants, as modified, shall be filed for recording with such county clerk and recorder. A copy of such private restrictive covenants, as modified, shall be delivered by mail to all owners of record of real property located within the subdivision.

(3) The county clerk and recorder shall not be held liable for recording any private restrictive covenants, as modified pursuant to the provisions of this section, which were filed for recording with such county clerk and recorder.

(4) As used in this section, unless the context otherwise requires:

(a) "Modify" means to amend, terminate, remove, or cancel.

(b) "Private restrictive covenant" means any covenant, restriction, or condition included in the subdivision plat or in any recorded document, or any amendment thereto, which is based upon race or religion and which is applicable to real property located within such subdivision, but does not include any covenant, restriction, or condition imposed on such real property by any governmental entity.

(c) "Subdivision" means any parcel of land which is to be used for condominiums, apartments, or any other multiple-dwelling units or which is divided into two or more lots, parcels, or other divisions of land and for which a plat of such land has been filed for recording with the county clerk and recorder of the county in which such land is located.



§ 38-30-171. Survival of remedies and title to corporate property after dissolution

(1) This section shall apply to corporations for profit that were both formed under the laws of this state and dissolved before July 1, 1994.

(2) The dissolution of a corporation shall not eliminate or impair any remedy available to or against the corporation or its directors, officers, or shareholders for any right or claim existing or any liability incurred prior to such dissolution if an action or other proceeding is commenced thereon within two years after the date of the dissolution. The foregoing limitation shall not apply to any action affecting title to real estate. Any action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The shareholders, directors, and officers of the corporation shall have power to take such corporate and other action as shall be necessary or appropriate to effect any remedy available to the corporation, pursue any action or proceeding by the corporation, or defend against any action or proceeding against the corporation.

(3) (a) After dissolution of the corporation, title to any property of the corporation not previously distributed or disposed of by the corporation shall remain in the corporation. The majority of the surviving members of the last acting board of directors as named in the files of the secretary of state shall have full power and authority:

(I) To sue and be sued in the corporate name and, for purposes of suit against such corporation, each director is an agent for process; and

(II) To act on behalf of and in the name of such corporation to convey and dispose of any corporate property not distributed or disposed of in the dissolution.

(b) Final disposition of such property shall be made by the majority of the surviving directors in the manner provided by law at the time of dissolution of such corporation. Upon the death of the last survivor of such directors, the public trustee of the county in which property owned by such corporation is situated shall have full power and authority to act on behalf of and in the name of such corporation to convey and dispose of such property.



§ 38-30-172. Evidence of existence and authority - definitions

(1) Prima facie evidence of the existence of an entity and the authority of one or more persons to act on behalf of an entity to convey, encumber, or otherwise affect title to real property may be shown as provided in this section.

(2) As used in this section, unless the context otherwise requires:

(a) "Entity" means a person as defined in section 2-4-401, C.R.S., other than an individual, capable of holding title to real property.

(b) "Entity description" means the type of entity and may also include the name of the state, country, or other governmental authority under whose laws it was formed.

(c) "Recorded" means recorded with the county clerk and recorder of the county in which the real property is situated.

(d) "Statement of authority" means an instrument executed on behalf of the entity that contains:

(I) The name of the entity;

(II) The type of entity and the state, country, or other governmental authority under whose laws it was formed;

(III) A mailing address for the entity; and

(IV) The name or position of the person authorized to execute instruments conveying, encumbering, or otherwise affecting title to real property on behalf of the entity.

(3) Prima facie evidence of the existence of an entity that executed a recorded instrument purporting to convey, encumber, or otherwise affect title to real property may be shown by any one or more of the following recorded instruments:

(a) The instrument itself, if that instrument uses the same name and the same entity description, if any, as appeared in the instrument by which the entity purported to acquire title to the real property or any part thereof or any interest therein; or

(b) Another instrument that is required by law to be recorded to enable the entity to hold or convey title to real property; or

(c) Another instrument that is permitted by law to be recorded, that names the entity and gives the entity description of the entity and, that by law is prima facie evidence of the facts recited in the instrument insofar as such facts affect title to real property.

(4) Prima facie evidence of the authority of the person that executed an instrument on behalf of an entity purporting to convey, encumber, or otherwise affect title to real property may be shown by any one or more of the following recorded instruments:

(a) An instrument that is required or permitted by law to be recorded in order to evidence the authority of one or more persons by name or by position to execute instruments conveying, encumbering, or otherwise affecting title to real property on behalf of the entity; or

(b) A certified copy of an instrument on file with any agency or department of any state, country, or other governmental authority that evidences the authority of one or more persons by name or by position to execute instruments conveying, encumbering, or otherwise affecting title to real property on behalf of the entity; or

(c) A statement of authority.

(5) A statement of authority may contain any limitation as may exist upon the authority of the person named in the statement or holding the position described in the statement to bind the entity and any other matters concerning the manner in which the entity deals with any interest in real property. Upon recording, a statement of authority shall constitute prima facie evidence of the facts recited in the statement of authority insofar as the facts affect title to real property and prima facie evidence of the authority of the person executing the statement of authority to execute and record the statement of authority on behalf of the entity.

(6) Any recorded instrument described in subsection (4) of this section may be amended or superseded by the recording of a subsequent instrument of the type described in subsection (4) of this section. The absence of any limitation described in subsection (5) of this section in a recorded instrument described in subsection (4) of this section shall be prima facie evidence that no such limitations exist.



§ 38-30-173. Survival of remedies and title to corporate property after dissolution - nonprofit corporations

(1) This section shall apply to nonprofit corporations that were dissolved before July 1, 1998, and either formed under articles 20 to 29 of title 7, C.R.S., or elected or could have elected to accept such articles as set forth in articles 20 to 29 of title 7, C.R.S.; except that this section shall not apply to any corporation that was dissolved by operation of law before July 1, 1998, as a consequence of the suspension of such corporation and was eligible for reinstatement or restoration, renewal, and revival on June 30, 1998.

(2) The dissolution of a corporation shall not eliminate or impair any remedy available to or against the corporation or its directors, officers, or members for any right or claim existing on dissolution or any liability incurred prior to such dissolution if an action or other proceeding is commenced within two years after the date of the dissolution; except that this subsection (2) shall not apply to any action affecting the title to real estate. Any action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors, and officers of the corporation shall have the power to take such corporate and other action as shall be necessary or appropriate to effect any remedy available to the corporation, or defend any action or proceeding against the corporation.

(3) (a) After dissolution of the corporation, title to any property of the corporation not previously distributed or disposed of by the corporation shall remain in the corporation. The majority of the surviving members of the last acting board of directors as named in the files of the secretary of state shall have the power and ability to:

(I) Sue and be sued in the corporate name, and, for purposes of suit against such corporation, each director is an agent for service of process; and

(II) Act on behalf of and in the name of such corporation to convey and dispose of any corporate property not distributed or disposed of in the dissolution.

(b) Final disposition of such property shall be made by the majority of the surviving directors in the manner provided by law at the time of the dissolution of the corporation. On the date of the death of the last survivor of the directors, the public trustee of the county in which the property owned by such corporation is situated shall have the power and authority to act on behalf of and in the name of such corporation to convey and dispose of the property.






Article 30.5 - Conservation Easements

§ 38-30.5-101. Legislative intent

The general assembly finds and declares that it is in the public interest to define conservation easements in gross, since such easements have not been defined by the judiciary. Further, the general assembly finds and declares that it is in the public interest to determine who may receive such easements and for what purpose such easements may be received.



§ 38-30.5-102. Conservation easement in gross

"Conservation easement in gross", for the purposes of this article, means a right in the owner of the easement to prohibit or require a limitation upon or an obligation to perform acts on or with respect to a land or water area, airspace above the land or water, or water rights beneficially used upon that land or water area, owned by the grantor appropriate to the retaining or maintaining of such land, water, airspace, or water rights, including improvements, predominantly in a natural, scenic, or open condition, or for wildlife habitat, or for agricultural, horticultural, wetlands, recreational, forest, or other use or condition consistent with the protection of open land, environmental quality or life-sustaining ecological diversity, or appropriate to the conservation and preservation of buildings, sites, or structures having historical, architectural, or cultural interest or value.



§ 38-30.5-103. Nature of conservation easements in gross

(1) A conservation easement in gross is an interest in real property freely transferable in whole or in part for the purposes stated in section 38-30.5-102 and transferable by any lawful method for the transfer of interests in real property in this state.

(2) A conservation easement in gross shall not be deemed personal in nature and shall constitute an interest in real property notwithstanding that it may be negative in character.

(3) A conservation easement in gross shall be perpetual unless otherwise stated in the instrument creating it.

(4) The particular characteristics of a conservation easement in gross shall be those granted or specified in the instrument creating the easement.

(5) A conservation easement in gross that encumbers water or a water right as permitted by section 38-30.5-104 (1) may be created only by the voluntary act of the owner of the water or water right and may be made revocable by the instrument creating it.



§ 38-30.5-104. Creation of conservation easements in gross

(1) A conservation easement in gross may only be created by the record owners of the surface of the land and, if applicable, owners of the water or water rights beneficially used thereon by a deed or other instrument of conveyance specifically stating the intention of the grantor to create such an easement under this article.

(2) A conservation easement in gross may only be created through a grant to or a reservation by a governmental entity or a grant to or a reservation by a charitable organization exempt under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, which organization was created at least two years prior to receipt of the conservation easement.

(3) Repealed.

(4) Conservation easements relating to historical, architectural, or cultural significance may only be applied to buildings, sites, or structures which have been listed in the national register of historic places or the state register of historic properties, which have been designated as a landmark by a local government or landmarks commission under the provisions of the ordinances of the locality involved, or which are listed as contributing building sites or structures within a national, state, or locally designated historic district.

(5) If a water right is represented by shares in a mutual ditch or reservoir company, a conservation easement in gross that encumbers the water right may be created or revoked only after sixty days' notice and in accordance with the applicable requirements of the mutual ditch or reservoir company, including, but not limited to, its articles of incorporation and bylaws as amended from time to time.



§ 38-30.5-105. Residual estate

All interests not transferred and conveyed by the instrument creating the easement shall remain in the grantor of the easement, including the right to engage in all uses of the lands or water or water rights affected by the easement that are not inconsistent with the easement or prohibited by the easement or by law.



§ 38-30.5-106. Recordation upon public records

Instruments creating, assigning, or otherwise transferring conservation easements in gross must be recorded upon the public records affecting the ownership of real property in order to be valid and shall be subject in all respects to the laws relating to such recordation.



§ 38-30.5-107. Release - termination

Conservation easements in gross may, in whole or in part, be released, terminated, extinguished, or abandoned by merger with the underlying fee interest in the servient land or water rights or in any other manner in which easements may be lawfully terminated, released, extinguished, or abandoned.



§ 38-30.5-108. Enforcement - remedies

(1) No conservation easement in gross shall be unenforceable by reason of lack of privity of contract or lack of benefit to particular land or because not expressed as running with the land.

(2) Actual or threatened injury to or impairment of a conservation easement in gross or the interest intended for protection by such easement may be prohibited or restrained by injunctive relief granted by any court of competent jurisdiction in a proceeding initiated by the grantor or by an owner of the easement.

(3) In addition to the remedy of injunctive relief, the holder of a conservation easement in gross shall be entitled to recover money damages for injury thereto or to the interest to be protected thereby. In assessing such damages, there may be taken into account, in addition to the cost of restoration and other usual rules of the law of damages, the loss of scenic, aesthetic, and environmental values.



§ 38-30.5-109. Taxation

Conservation easements in gross shall be subject to assessment, taxation, or exemption from taxation in accordance with general laws applicable to the assessment and taxation of interests in real property. Real property subject to one or more conservation easements in gross shall be assessed, however, with due regard to the restricted uses to which the property may be devoted. The valuation for assessment of a conservation easement which is subject to assessment and taxation, plus the valuation for assessment of lands subject to such easement, shall equal the valuation for assessment which would have been determined as to such lands if there were no conservation easement.



§ 38-30.5-110. Other interests not impaired

No interest in real property cognizable under the statutes, common law, or custom in effect in this state prior to July 1, 1976, nor any lease or sublease thereof at any time, nor any transfer of a water right or any change of a point of diversion decreed prior to the recordation of any conservation easement in gross restricting a transfer or change shall be impaired, invalidated, or in any way adversely affected by reason of any provision of this article. No provision of this article shall be construed to mean that conservation easements in gross were not lawful estates in land prior to July 1, 1976. Nothing in this article shall be construed so as to impair the rights of a public utility, as that term is defined by section 40-1-103, C.R.S., with respect to rights-of-way, easements, or other property rights upon which facilities, plants, or systems of a public utility are located or are to be located. Any conservation easement in gross concerning water or water rights shall be subject to the "Water Right Determination and Administration Act of 1969", as amended, article 92 of title 37, C.R.S., and any decree adjudicating the water or water rights.



§ 38-30.5-111. Validation

(1) Any conservation easement in gross created on or after July 1, 1976, but before July 1, 1985, that would have been valid under this article except for section 38-30.5-104 (3) is valid and shall be a binding, legal, and enforceable obligation.

(2) Any conservation easement in gross affecting water rights created prior to August 6, 2003, shall be a binding, legal, and enforceable obligation if it complies with the requirements of this article.






Article 30.7 - Wind Energy

§ 38-30.7-101. Legislative declaration

The general assembly finds and declares that a wind energy right is an interest in real property appurtenant to the surface estate.



§ 38-30.7-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Wind energy agreement" or "agreement" means a lease, license, easement, or other agreement between the owner of a surface estate and a wind energy developer to develop wind-powered energy generation.

(2) "Wind energy developer" means the lessee, easement holder, licensee, or similar party under a wind energy agreement.

(3) "Wind energy developer of record" means the wind energy developer named in a recorded wind energy agreement or, if the wind energy agreement has been transferred by a recorded document, the most recent transferee of the rights of the original wind energy developer identified in the recorded document.

(4) "Wind energy right" means the right of the owner of a surface estate, either directly or through a wind energy developer under a wind energy agreement, to capture and employ the kinetic energy of the wind.

(5) "Wind-powered energy generation" means the generation of electricity by means of a turbine or other device that captures and employs the kinetic energy of the wind.



§ 38-30.7-103. Wind energy agreements - recording - termination - transfer

(1) A wind energy right is not severable from the surface estate but, like other rights to use the surface estate, may be created, transferred, encumbered, or modified by agreement.

(2) (a) A wind energy agreement is subject to statutory and other rules of law to the same extent as other agreements creating interests in or rights to use real property.

(b) A wind energy agreement may be recorded in the office of the county clerk and recorder in the county where the land subject to the agreement is located. Until so recorded, the wind energy agreement is not valid as against any person with rights in or to the land subject to the agreement whose interest is first recorded, except as between the parties to the wind energy agreement and those having notice of the agreement.

(c) The county clerk and recorder shall index a wind energy agreement in both the grantor and grantee indices under the names of each party to the wind energy agreement.

(d) The provisions of this subsection (2) apply equally to any modification, assignment, or encumbrance of a wind energy agreement.

(3) (a) After a wind energy agreement has expired or has been terminated, the wind energy developer of record shall record a release in the office of the county clerk and recorder in the county where the land subject to the agreement is located.

(b) If the wind energy developer of record fails to record a release in the office of the county clerk and recorder in the county where the land subject to the agreement is located, the owner of the surface estate or the owner's agent may request the wind energy developer of record to record a release of the wind energy agreement. The request must be in writing and must be delivered personally or by certified mail, first class postage prepaid, return receipt requested, to the last-known address of the wind energy developer of record. Within ninety days after receiving the request, the wind energy developer of record shall record the release in the office of the county clerk and recorder in the county where the land subject to the agreement is located.

(c) The release must identify the wind energy agreement with reasonable clarity, including the names of the parties, the legal description of the land subject to the agreement, and the applicable recording information of the agreement. The county clerk and recorder shall index the release in both the grantor and grantee indices under the names of each party identified in the release.

(d) (I) If the wind energy developer of record fails to record the release required by this subsection (3) within ninety days after receiving the request, the wind energy developer of record is liable to the owner of the surface estate for any damages caused by the failure.

(II) If the interest of the wind energy developer of record has been transferred by an instrument that has not been recorded, the transferee shall either:

(A) Record the instrument by which the transferee acquired the interest and thereafter record the release required by this subsection (3); or

(B) Cause the wind energy developer of record to record the release required by this subsection (3).

(III) The wind energy developer of record and every transferee described in subparagraph (II) of this paragraph (d) are jointly and severally liable for any damages caused by the failure of the wind energy developer of record to record the release, as required by subparagraph (I) of this paragraph (d), or of a transferee to comply with subparagraph (II) of this paragraph (d).

(4) Nothing in this article alters, amends, diminishes, or invalidates wind energy agreements or conveyances made or entered into prior to July 1, 2012.

(5) Nothing in this article restricts the transfer of any interest of a party to a wind energy agreement, including the transfer of the right of the owner of the surface estate to receive payments under the wind energy agreement.



§ 38-30.7-104. Expiration of rights under wind energy agreements

(1) Except as otherwise provided in a wind energy agreement or an amendment to the agreement, all rights of a wind energy developer to use real property for wind energy development or production under a wind energy agreement entered into on or after July 1, 2012, expire if no wind-powered energy generation has occurred under the agreement for a continuous period of fifteen years. The expiration of rights under this section does not modify any obligation to restore or reclaim the surface estate that is contained in the agreement or imposed by law.

(2) At any time after a wind energy developer has determined to commence construction of wind energy generating facilities under a recorded wind energy agreement, the wind energy developer may record in the office of the county clerk and recorder where the land subject to the agreement is located an affidavit stating the date on which such construction commenced or is expected to commence. If no such affidavit is recorded, then the wind energy agreement expires in accordance with its own terms or, if no expiration date is specified, fifteen years after the recording of the wind energy agreement. The affidavit must identify the wind energy agreement with reasonable clarity, including the names of the parties, the legal description of the property subject to the agreement, and the applicable recording information of the agreement. The county clerk and recorder shall index the affidavit in both the grantor and grantee indices under the names of all parties identified in the affidavit.



§ 38-30.7-105. Taxation

Equipment used in the development of wind energy is exempt from the levy and collection of personal property tax until the equipment is first used pursuant to section 39-3-118.5, C.R.S.






Article 31 - Co-Ownership of Real Property

Part 1 - Joint Tenancy in Real Property - Proof of Death

§ 38-31-101. Joint tenancy expressed in instrument - when

(1) Except as otherwise provided in subsection (3) of this section and in section 38-31-201, no conveyance or devise of real property to two or more natural persons shall create an estate in joint tenancy in real property unless, in the instrument conveying the real property or in the will devising the real property, it is declared that the real property is conveyed or devised in joint tenancy or to such natural persons as joint tenants. The abbreviation "JTWROS" and the phrase "as joint tenants with right of survivorship" or "in joint tenancy with right of survivorship" shall have the same meaning as the phrases "in joint tenancy" and "as joint tenants". Any grantor in any such instrument of conveyance may also be one of the grantees therein.

(1.5) (a) The doctrine of the four unities of time, title, interest, and possession is continued as part of the law of this state subject to subsections (1), (3), (4), (5), (6), and (7) of this section and paragraph (b) of this subsection (1.5).

(b) Subsections (1), (3), (4), (5), (6), and (7) of this section are intended and shall be construed to clarify, supplement, and, limited to their express terms, modify the doctrine of the four unities.

(c) For purposes of this subsection (1.5), the "doctrine of the four unities of time, title, interest, and possession" means the common law doctrine that a joint tenancy is created by conveyance or devise of real property to two or more persons at the same time of the same title to the same interest with the same right of possession and includes the right of survivorship.

(2) (Deleted by amendment, L. 2006, p. 240, § 1, effective July 1, 2006.)

(3) A conveyance or devise to two or more personal representatives, trustees, or other fiduciaries shall be presumed to create an estate in joint tenancy in real property and not a tenancy in common.

(4) An estate in joint tenancy in real property shall only be created in natural persons; except that this limitation shall not apply to a conveyance or devise of real property to two or more personal representatives, trustees, or other fiduciaries. Any conveyance or devise of real property to two or more persons that does not create or is not presumed to create an estate in joint tenancy in the manner described in this section shall be a conveyance or devise in tenancy in common or to tenants in common.

(5) (a) Except as provided in sections 38-35-118 and 38-41-202 (4), a joint tenant may sever the joint tenancy between himself or herself and all remaining joint tenants by unilaterally executing and recording an instrument conveying his or her interest in real property to himself or herself as a tenant in common. The joint tenancy shall be severed upon recording such instrument. If there are two or more remaining joint tenants, they shall continue to be joint tenants as among themselves.

(b) Filing a petition in bankruptcy by a joint tenant shall not sever a joint tenancy.

(6) (a) The interests in a joint tenancy may be equal or unequal. The interests in a joint tenancy are presumed to be equal and such presumption is:

(I) Conclusive as to all persons who obtain an interest in property held in joint tenancy when such persons are without notice of unequal interests and have relied on an instrument recorded pursuant to section 38-35-109; and

(II) Rebuttable for all other persons.

(b) This subsection (6) does not bar claims for equitable relief as among joint tenants, including but not limited to partition and accounting.

(c) Upon the death of a joint tenant, the deceased joint tenant's interest is terminated. In the case of one surviving joint tenant, his or her interest in the property shall continue free of the deceased joint tenant's interest. In the case of two or more surviving joint tenants, their interests shall continue in proportion to their respective interests at the time the joint tenancy was created.

(d) For purposes of the "Colorado Medical Assistance Act", articles 4, 5, and 6 of title 25.5, C.R.S., a joint tenancy shall be deemed to be a joint tenancy with equal interests among the joint tenants regardless of the language in the deed or other instrument creating the joint tenancy.

(7) Nothing in this section shall be deemed to abrogate any existing case law to the extent that such case law establishes other means of severing a joint tenancy.



§ 38-31-102. Proof of death - certificate of death available - definitions

(1) A certificate of death, a verification of death document, or a certified copy thereof, of a person who is a joint tenant may be placed of record with the county clerk and recorder of the county in which the real property affected by the joint tenancy is located, together with a supplementary affidavit. The supplementary affidavit, which shall be properly sworn to or affirmed by a person of legal age having personal knowledge of the facts, must include the legal description of the real property and a statement that the person referred to in the certificate is the same person who is named in a specific recorded deed or similar instrument creating the joint tenancy. When recorded, the original certificate or verification document and supplementary affidavit, or certified copies thereof, must be accepted in all courts of the state of Colorado as prima facie proof of the death of the joint tenant. The certificate or verification document and supplementary affidavit provided for in this section may also be used to provide proof of the death of a life tenant, the owner under a beneficiary deed, or any other person whose record interest in real property terminates upon the death of such person to the same extent as a joint tenant as provided in this section.

(2) As used in this part 1, unless the context otherwise requires, a "certificate of death or certified copy thereof" means a certificate of death as construed in section 25-2-110 (10), C.R.S., that meets the requirements set forth in section 38-35-112 to be admitted as evidence or a copy of such a certificate of death certified by the public office that issued it.



§ 38-31-103. Proof of death - certificate of death unavailable

If a certificate of death, verification of death document, or a certified copy thereof cannot be procured, an affidavit properly sworn to or affirmed by two or more persons of legal age having personal knowledge of the facts and having no record interest in the real property affected by the joint tenancy may be placed of record in the office of the county clerk and recorder of the county in which the real property is located. The affidavit shall include a statement that a certificate of death, verification of death document, or certified copy thereof cannot be procured, and the reason therefor, the legal description of the real property, the date and place of death of the deceased person, and a statement that the person referred to in the affidavit was at the time of death an owner of a joint tenancy interest in the real property. When recorded, the original affidavit, or a certified copy thereof, shall be accepted in all courts in the state of Colorado as prima facie proof of the death of the joint tenant and the date and place of death of the joint tenant. The affidavit provided for in this section may also be used to provide proof of the death of a life tenant or any other person whose record interest in real property terminates upon the death of the person and the date and place of death of the life tenant or other person to the same extent as a joint tenant as provided in this section.



§ 38-31-104. False swearing or affirming - penalty

Anyone falsely swearing to or affirming any affidavit provided for in sections 38-31-102 and 38-31-103 is guilty of perjury in the second degree and in addition thereto is liable for damages to any person for any loss consequent on the false swearing or affirming or on the recording of the affidavit so falsely sworn to or affirmed.






Part 2 - Tenancy by the Entirety

§ 38-31-201. Tenancy by the entirety

(1) No conveyance of real property located in this state executed before or after July 1, 2006, shall create a tenancy by the entirety.

(2) A conveyance of real property located in this state executed before July 1, 2006, that purports to create a tenancy by the entirety shall be presumed to create a joint tenancy.

(3) A conveyance of real property located in this state executed on or after July 1, 2006, that purports to create a tenancy by the entirety shall create a joint tenancy.









Article 32 - Estates Above Surface

§ 38-32-101. Estates may be created

Estates, rights, and interests in areas above the surface of the ground, whether or not contiguous thereto, may be validly created in persons or corporations other than the owners of the land below such areas and shall be deemed to be estates, rights, and interests in lands.



§ 38-32-102. Estates deemed estates in land

Estates, rights, and interests in such areas shall pass by descent and distribution in the same manner as estates, rights, and interests in land and may be held, enjoyed, possessed, alienated, conveyed, exchanged, transferred, assigned, demised, released, charged, mortgaged, or otherwise encumbered, devised, and bequeathed in the same manner, upon the same conditions, and for the same uses and purposes as estates, rights, and interests in land and shall be in all other respects dealt with and treated as estates, rights, and interests in land.



§ 38-32-103. Rights, incidents, and duties

All of the rights, privileges, incidents, powers, remedies, burdens, duties, liabilities, and restrictions pertaining to estates, rights, and interests in land shall appertain and be applicable to such estates, rights, and interests in areas above the surface of the ground.



§ 38-32-104. Laws on land applicable

The provisions of articles 30 to 44 of this title and of any other law of this state shall be applicable to estates, rights, and interests created in areas above the surface of the ground and to instruments creating, disposing of, or otherwise affecting such estates, rights, and interests wherever such provisions would be applicable to estates, rights, and interests in land or to instruments creating, disposing of, or otherwise affecting estates, rights, and interests in land.



§ 38-32-105. Estates affected

The provisions of this article shall be applicable to such estates, rights, and interests created in areas above the surface of the ground, whether such estates, rights, and interests were created prior to or after March 12, 1953.






Article 32.5 - Solar Easements

§ 38-32.5-100.3. Definitions

As used in this article, unless the context otherwise requires:

(1) "Solar easement" means the right of receiving sunlight across real property for any solar energy device. Such a right may be stated in any deed, will, or other instrument executed by or on behalf of any owner of land or sky space.

(2) "Solar energy device" means a solar collector or other device or a structural design feature of a structure which provides for the collection of sunlight and which comprises part of a system for the conversion of the sun's radiant energy into thermal, chemical, mechanical, or electrical energy.



§ 38-32.5-101. Solar easements - creation

Any easement obtained for the purpose of exposure of a solar energy device shall be created in writing and shall be subject to the same conveyancing and instrument recording requirements as other easements; except that a solar easement shall not be acquired by prescription.



§ 38-32.5-102. Contents

(1) Any instrument creating a solar easement shall include, but the contents shall not be limited to:

(a) A description of the vertical and horizontal angles, expressed in degrees together with any pertinent hourly, diurnal, or seasonal variations thereof, and measured from the site of the solar energy device, within which the solar easement extends over the real property subject to the solar easement, or any other description which defines the three-dimensional space or the place and time of day in which an obstruction to direct sunlight is prohibited or limited;

(b) Any terms or conditions or both under which the solar easement is granted or will be terminated;

(c) Any provisions for compensation of the owner of the property benefiting from the solar easement in the event of interference with the enjoyment of the solar easement or compensation of the owner of the property subject to the solar easement for maintaining the solar easement;

(d) The restrictions placed upon vegetation, structures, and other objects which would impair or obstruct the passage of sunlight through the easement.



§ 38-32.5-103. Enforcement

In addition to other legal remedies, injunctive relief may be available if otherwise appropriate for the enforcement of solar easements. Nothing in this section shall be construed to affect legal remedies for the enforcement of other types of easements.






Article 33 - Condominium Ownership Act

§ 38-33-101. Short title

This article shall be known and may be cited as the "Condominium Ownership Act".



§ 38-33-102. Condominium ownership recognized

Condominium ownership of real property is recognized in this state. Whether created before or after April 30, 1963, such ownership shall be deemed to consist of a separate estate in an individual air space unit of a multi-unit property together with an undivided interest in common elements. The separate estate of any condominium owner of an individual air space unit and his common ownership of such common elements as are appurtenant to his individual air space unit by the terms of the recorded declaration are inseparable for any period of condominium ownership that is prescribed by the recorded declaration. Condominium ownership may exist on land owned in fee simple or held under an estate for years.



§ 38-33-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Condominium unit" means an individual air space unit together with the interest in the common elements appurtenant to such unit.

(2) "Declaration" is an instrument recorded pursuant to section 38-33-105 and which defines the character, duration, rights, obligations, and limitations of condominium ownership.

(3) Unless otherwise provided in the declaration or by written consent of all the condominium owners, "general common elements" means: The land or the interest therein on which a building or buildings are located; the foundations, columns, girders, beams, supports, main walls, roofs, halls, corridors, lobbies, stairs, stairways, fire escapes, entrances, and exits of such building or buildings; the basements, yards, gardens, parking areas, and storage spaces; the premises for the lodging of custodians or persons in charge of the property; installations of central services such as power, light, gas, hot and cold water, heating, refrigeration, central air conditioning, and incinerating; the elevators, tanks, pumps, motors, fans, compressors, ducts, and in general all apparatus and installations existing for common use; such community and commercial facilities as may be provided for in the declaration; and all other parts of the property necessary or convenient to its existence, maintenance, and safety, or normally in common use.

(4) "Individual air space unit" consists of any enclosed room or rooms occupying all or part of a floor or floors in a building of one or more floors to be used for residential, professional, commercial, or industrial purposes which has access to a public street.

(5) "Limited common elements" means those common elements designated in the declaration as reserved for use by fewer than all the owners of the individual air space units.



§ 38-33-104. Assessment of condominium ownership

Whenever condominium ownership of real property is created or separate assessment of condominium units is desired, a written notice thereof shall be delivered to the assessor of the county in which said real property is situated, which notice shall set forth descriptions of the condominium units. Thereafter all taxes, assessments, and other charges of this state or of any political subdivision, or of any special improvement district, or of any other taxing or assessing authority shall be assessed against and collected on each condominium unit, each of which shall be carried on the tax books as a separate and distinct parcel for that purpose and not on the building or property as a whole. The valuation of the general and limited common elements shall be assessed proportionately upon the individual air space unit in the manner provided in the declaration. The lien for taxes assessed to any individual condominium owner shall be confined to his condominium unit and to his undivided interest in the general and limited common elements. No forfeiture or sale of any condominium unit for delinquent taxes, assessments, or charges shall divest or in any way affect the title of other condominium units.



§ 38-33-105. Recording of declaration - certain rules and laws to apply

(1) The declaration shall be recorded in the county where the condominium property is located. Such declaration shall provide for the filing for record of a map properly locating condominium units. Any instrument affecting the condominium unit may legally describe it by the identifying condominium unit number or symbol as shown on such map. If such declaration provides for the disposition of condominium units in the event of the destruction or obsolescence of buildings in which such units are situate and restricts partition of the common elements, the rules or laws known as the rule against perpetuities and the rule prohibiting unlawful restraints on alienation shall not be applied to defeat or limit any such provisions.

(2) To the extent that any such declaration contains a mandatory requirement that all condominium unit owners be members of an association or corporation or provides for the payment of charges assessed by the association upon condominium units or the appointment of an attorney-in-fact to deal with the property upon its destruction or obsolescence, any rule of law to the contrary notwithstanding, the same shall be considered as covenants running with the land binding upon all condominium owners and their successors in interest. Any common law rule terminating agency upon death or disability of a principal shall not be applied to defeat or limit any such provisions.



§ 38-33-105.5. Contents of declaration

(1) The declaration shall contain:

(a) The name of the condominium property, which shall include the word "condominium" or be followed by the words "a condominium";

(b) The name of every county in which any part of the condominium property is situated;

(c) A legally sufficient description of the real estate included in the condominium property;

(d) A description or delineation of the boundaries of each condominium unit, including its identifying number;

(e) A statement of the maximum number of condominium units that may be created by the subdivision or conversion of units in a multiple-unit dwelling owned by the declarant;

(f) A description of any limited common elements;

(g) A description of all general common elements;

(h) A description of all general common elements which may be conveyed to any person or entity other than the condominium unit owners;

(i) A description of all general common elements which may be allocated subsequently as limited common elements, together with a statement that they may be so allocated, and a description of the method by which the allocations are to be made;

(j) An allocation to each condominium unit of an undivided interest in the general common elements, a portion of the votes in the association, and a percentage or fraction of the common expenses of the association;

(k) Any restrictions on the use, occupancy, or alienation of the condominium units;

(l) The recording data for recorded easements and licenses appurtenant to, or included in, the condominium property or to which any portion of the condominium property is or may become subject;

(m) Reasonable provisions concerning the manner in which notice of matters affecting the condominium property may be given to condominium unit owners by the association or other condominium unit owners; and

(n) Any other matters the declarant deems appropriate.

(2) This section shall apply to any condominium ownership of property created on or after July 1, 1983.



§ 38-33-106. Condominium bylaws - contents - exemptions

(1) Unless exempted, the administration and operation of multi-unit condominiums shall be governed by the declaration.

(2) At or before the execution of a contract for sale and, if none, before closing, every initial bona fide condominium unit buyer shall be provided by the seller with a copy of the bylaws, with amendments, if any, of the unit owners' association or corporation, and such bylaws and amendments shall be of a size print or type to be clearly legible.

(3) The bylaws shall contain or provide for at least the following:

(a) The election from among the unit owners of a board of managers, the number of persons constituting such board, and that the terms of at least one-third of the members of the board shall expire annually; the powers and duties of the board; the compensation, if any, of the members of the board; the method of removal from office of members of the board; and whether or not the board may engage the services of a manager or managing agent, or both, and specifying which of the powers and duties granted to the board may be delegated by the board to either or both of them; however, the board when so delegating shall not be relieved of its responsibility under the declaration;

(b) The method of calling meetings of the unit owners; the method of allocating votes to unit owners; what percentage of the unit owners, if other than a majority, constitutes a quorum; and what percentage is necessary to adopt decisions binding on all unit owners;

(c) The election of a president from among the board of managers, who shall preside over the meetings of the board of managers and of the unit owners;

(d) The election of a secretary, who shall keep the minutes of all meetings of the board of managers and of the unit owners and who, in general, shall perform all the duties incident to the office of secretary;

(e) The election of a treasurer, who shall keep the financial records and books of account. The treasurer may also serve as the secretary.

(f) The authorization to the board of managers to designate and remove personnel necessary for the operation, maintenance, repair, and replacement of the common elements;

(g) A statement that the unit owners and their mortgagees, if applicable, may inspect the records of receipts and expenditures of the board of managers pursuant to section 38-33-107 at convenient weekday business hours, and that, upon ten days' notice to the manager or board of managers and payment of a reasonable fee, any unit owner shall be furnished a statement of his account setting forth the amount of any unpaid assessments or other charges due and owing from such owner;

(h) A statement as to whether or not the condominium association is a not for profit corporation, an unincorporated association, or a corporation;

(i) The method of adopting and of amending administrative rules and regulations governing the operation and use of the common elements;

(j) The percentage of votes required to modify or amend the bylaws, but each one of the particulars set forth in this section shall always be embodied in the bylaws;

(k) The maintenance, repair, replacement, and improvement of the general and limited common elements and payments therefor, including a statement of whether or not such work requires prior approval of the unit owners' association or corporation when it would involve a large expense or exceed a certain amount;

(l) The method of estimating the amount of the budget; the manner of assessing and collecting from the unit owners their respective shares of such estimated expenses and of any other expenses lawfully agreed upon; and a statement concerning the division, if any, of the assessment charge between general and limited common elements and the amount or percent of such division;

(m) A list of the services provided by the unit owners' association or corporation which are paid for out of the regular assessment;

(n) A statement clearly and separately indicating what assessments, debts, or other obligations are assumed by the unit owner on his condominium unit;

(o) A statement as to whether or not additional liens, other than mechanics' liens, assessment liens, or tax liens, may be obtained against the general or limited common elements then existing in which the unit owner has a percentage ownership;

(p) Such restrictions on and requirements respecting the use and maintenance of the units and the use of the general and limited common elements as are designed to prevent unreasonable interference with the use of their respective units and said common elements by the several unit owners;

(q) Such restrictions on and requirements concerning the sale or lease of a unit including rights of first refusal on sale and any other restraints on the free alienability of the unit;

(r) A statement listing all major recreational facilities and to whom they are available and clearly indicating whether or not fees or charges, if any, in conjunction therewith, are in addition to the regular assessment;

(s) A statement relating to new additions of general and limited common elements to be constructed, including but not limited to:

(I) The effect on a unit owner in reference to his obligation for payment of the common expenses, including new recreational facilities, costs, and fees, if any;

(II) The effect on a unit owner in reference to his ownership interest in the existing general and limited common elements and new general and limited common elements;

(III) The effect on a unit owner in reference to his voting power in the association.

(4) Any declaration recorded on or after January 1, 1976, shall not conflict with the provisions of this section or bylaws made in accordance with this section. The requirements contained in paragraphs (k) to (s) of subsection (3) of this section need not be included in the bylaws if they are set forth in the declaration.

(5) This section shall not apply to:

(a) Commercial or industrial condominiums or any other condominiums not used for residential use;

(b) Condominiums of ten units or less;

(c) Condominiums established by a declaration recorded prior to January 1, 1976.



§ 38-33-107. Records of receipts and expenditures - availability for examination

The manager or board of managers, as the case may be, shall keep detailed, accurate records of the receipts and expenditures affecting the general and limited common elements. Such records authorizing the payments shall be available for examination by the unit owners at convenient weekday business hours.



§ 38-33-108. Violations - penalty

Any person who knowingly and willfully violates the provisions of section 38-33-106 or 38-33-107 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars.



§ 38-33-109. Unit owners' liability

In any suit or arbitration against a condominium unit owners' association wherein damages are awarded or settlement is made, the individual unit owner's liability in his capacity as a percentage owner of the general or limited common elements or as a member of the condominium association shall not exceed the amount of damages or settlement multiplied by his percentage ownership in the general or limited common elements, as the case may be. In the case of incorporation by unit owners, their liability as stockholders shall be determined as any other corporate stockholder.



§ 38-33-110. Time-sharing - definitions

As used in this section and section 38-33-111, unless the context otherwise requires:

(1) (a) "Interval estate" means a combination of:

(I) An estate for years terminating on a date certain, during which years title to a time share unit circulates among the interval owners in accordance with a fixed schedule, vesting in each such interval owner in turn for a period of time established by the said schedule, with the series thus established recurring annually until the arrival of the date certain; and

(II) A vested future interest in the same unit, consisting of an undivided interest in the remainder in fee simple, the magnitude of the future interest having been established by the time of the creation of the interval estate either by the project instruments or by the deed conveying the interval estate. The estate for years shall not be deemed to merge with the future interest, but neither the estate for years nor the future interest shall be conveyed or encumbered separately from the other.

(b) "Interval estate" also means an estate for years as described in subparagraph (I) of paragraph (a) of this subsection (1) where the remainder estate, as defined either by the project instruments or by the deed conveying the interval estate, is retained by the developer or his successors in interest.

(2) "Interval owner" means a person vested with legal title to an interval estate.

(3) "Interval unit" means a unit the title to which is or is to be divided into interval estates.

(4) "Project instruments" means the declaration, the bylaws, and any other set of restrictions or restrictive covenants, by whatever name denominated, which limit or restrict the use or occupancy of condominium units. "Project instruments" includes any lawful amendments to such instruments. "Project instruments" does not include any ordinance or other public regulation governing subdivisions, zoning, or other land use matters.

(5) "Time share estate" means either an interval estate or a time-span estate.

(6) "Time share owner" means a person vested with legal title to a time share estate.

(7) "Time share unit" means a unit the title to which is or is to be divided either into interval estates or time-span estates.

(8) "Time-span estate" means a combination of:

(a) An undivided interest in a present estate in fee simple in a unit, the magnitude of the interest having been established by the time of the creation of the time-span estate either by the project instruments or by the deed conveying the time-span estate; and

(b) An exclusive right to possession and occupancy of the unit during an annually recurring period of time defined and established by a recorded schedule set forth or referred to in the deed conveying the time-span estate.

(9) "Time-span owner" means a person vested with legal title to a time-span estate.

(10) "Time-span unit" means a unit the title to which is or is to be divided into time-span estates.

(11) "Unit owner" means a person vested with legal title to a unit, and, in the case of a time share unit, "unit owner" means all of the time share owners of that unit. When an estate is subject to a deed of trust or a trust deed, "unit owner" means the person entitled to beneficial enjoyment of the estate and not to any trustee or trustees holding title merely as security for an obligation.



§ 38-33-111. Special provisions applicable to time share ownership

(1) No time share estates shall be created with respect to any condominium unit except pursuant to provisions in the project instruments expressly permitting the creation of such estates. Each time share estate shall constitute for all purposes an estate or interest in real property, separate and distinct from all other time share estates in the same unit or any other unit, and such estates may be separately conveyed and encumbered.

(2) Repealed.

(3) With respect to each time share unit, each owner of a time share estate therein shall be individually liable to the unit owners' association or corporation for all assessments, property taxes both real and personal, and charges levied pursuant to the project instruments against or with respect to that unit, and such association or corporation shall be liable for the payment thereof, except to the extent that such instruments provide to the contrary. However, with respect to each other, each time share owner shall be responsible only for a fraction of such assessments, property taxes both real and personal, and charges proportionate to the magnitude of his undivided interest in the fee to the unit.

(4) No person shall have standing to bring suit for partition of any time share unit except in accordance with such procedures, conditions, restrictions, and limitations as the project instruments and the deeds to the time share estates may specify. Upon the entry of a final order in such a suit, it shall be conclusively presumed that all such procedures, conditions, restrictions, and limitations were adhered to.

(5) In the event that any condemnation award, any insurance proceeds, the proceeds of any sale, or any other sums shall become payable to all of the time share owners of a unit, the portion payable to each time share owner shall be proportionate to the magnitude of his undivided interest in the fee to the unit.



§ 38-33-112. Notification to residential tenants

(1) A developer who converts an existing multiple-unit dwelling into condominium units, upon recording of the declaration as required by section 38-33-105, shall notify each residential tenant of the dwelling of such conversion.

(2) Such notice shall be in writing and shall be sent by certified or registered mail, postage prepaid, and return receipt provided. Notice is complete upon mailing to the tenant at the tenant's last known address. Notice may also be made by delivery in person to the tenant of a copy of such written notice, in which event notice is complete upon such delivery.

(3) Said notice constitutes the notice to terminate the tenancy as provided by section 13-40-107, C.R.S.; except that no residential tenancy shall be terminated prior to the expiration date of the existing lease agreement, if any, unless consented to by both the tenant and the developer. If the term of the lease has less than ninety days remaining when notification is mailed or delivered, as the case may be, or if there is no written lease agreement, residential tenancy may not be terminated by the developer less than ninety days after the date the notice is mailed or delivered, as the case may be, to the tenant, unless consented to by both the tenant and the developer. The return receipt shall be prima facie evidence of receipt of notice. If the term of the lease has less than ninety days remaining when notification is mailed or delivered, as the case may be, the tenant may hold over for the remainder of said ninety-day period under the same terms and conditions of the lease agreement if the tenant makes timely rental payments and performs other conditions of the lease agreement.

(4) The tenancy may be terminated within the ninety days prescribed in subsection (3) of this section upon agreement by the tenant in consideration of the payment of all moving expenses by the developer or for such other consideration as mutually agreed upon. Such tenancy may also be terminated within the ninety days prescribed in subsection (3) of this section upon failure by the tenant to make timely rental or lease payments.

(5) Any person who applies for a residential tenancy after the recording of the declaration shall be informed of this recording at the time of application, and any leases executed after such recording may provide for termination within less than ninety days provided that the terms of the lease conspicuously disclose the intention to convert the property containing the leased premises to condominium ownership.

(6) The general assembly hereby finds and declares that the notification procedure set forth in this section is a matter of statewide concern. No county, municipality, or other political subdivision whether or not vested with home rule powers under article XX of the Colorado constitution, shall adopt or enforce any ordinance, rule, regulation, or policy which conflicts with the provisions of this section.



§ 38-33-113. License to sell condominiums and time shares

The general assembly hereby finds and declares that the licensing of persons to sell condominiums and time shares is a matter of statewide concern.






Article 33.3 - Colorado Common Interest Ownership Act

Part 1 - General Provisions

§ 38-33.3-101. Short title

This article shall be known and may be cited as the "Colorado Common Interest Ownership Act".



§ 38-33.3-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares, as follows:

(a) That it is in the best interests of the state and its citizens to establish a clear, comprehensive, and uniform framework for the creation and operation of common interest communities;

(b) That the continuation of the economic prosperity of Colorado is dependent upon the strengthening of homeowner associations in common interest communities financially through the setting of budget guidelines, the creation of statutory assessment liens, the granting of six months' lien priority, the facilitation of borrowing, and more certain powers in the association to sue on behalf of the owners and through enhancing the financial stability of associations by increasing the association's powers to collect delinquent assessments, late charges, fines, and enforcement costs;

(c) That it is the policy of this state to give developers flexible development rights with specific obligations within a uniform structure of development of a common interest community that extends through the transition to owner control;

(d) That it is the policy of this state to promote effective and efficient property management through defined operational requirements that preserve flexibility for such homeowner associations;

(e) That it is the policy of this state to promote the availability of funds for financing the development of such homeowner associations by enabling lenders to extend the financial services to a greater market on a safer, more predictable basis because of standardized practices and prudent insurance and risk management obligations.



§ 38-33.3-103. Definitions

As used in the declaration and bylaws of an association, unless specifically provided otherwise or unless the context otherwise requires, and in this article:

(1) "Affiliate of a declarant" means any person who controls, is controlled by, or is under common control with a declarant. A person controls a declarant if the person: Is a general partner, officer, director, or employee of the declarant; directly or indirectly, or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty percent of the voting interests of the declarant; controls in any manner the election of a majority of the directors of the declarant; or has contributed more than twenty percent of the capital of the declarant. A person is controlled by a declarant if the declarant: Is a general partner, officer, director, or employee of the person; directly or indirectly, or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than twenty percent of the voting interests of the person; controls in any manner the election of a majority of the directors of the person; or has contributed more than twenty percent of the capital of the person. Control does not exist if the powers described in this subsection (1) are held solely as security for an obligation and are not exercised.

(2) "Allocated interests" means the following interests allocated to each unit:

(a) In a condominium, the undivided interest in the common elements, the common expense liability, and votes in the association;

(b) In a cooperative, the common expense liability and the ownership interest and votes in the association; and

(c) In a planned community, the common expense liability and votes in the association.

(2.5) "Approved for development" means that all or some portion of a particular parcel of real property is zoned or otherwise approved for construction of residential and other improvements and authorized for specified densities by the local land use authority having jurisdiction over such real property and includes any conceptual or final planned unit development approval.

(3) "Association" or "unit owners' association" means a unit owners' association organized under section 38-33.3-301.

(4) "Bylaws" means any instruments, however denominated, which are adopted by the association for the regulation and management of the association, including any amendments to those instruments.

(5) "Common elements" means:

(a) In a condominium or cooperative, all portions of the condominium or cooperative other than the units; and

(b) In a planned community, any real estate within a planned community owned or leased by the association, other than a unit.

(6) "Common expense liability" means the liability for common expenses allocated to each unit pursuant to section 38-33.3-207.

(7) "Common expenses" means expenditures made or liabilities incurred by or on behalf of the association, together with any allocations to reserves.

(8) "Common interest community" means real estate described in a declaration with respect to which a person, by virtue of such person's ownership of a unit, is obligated to pay for real estate taxes, insurance premiums, maintenance, or improvement of other real estate described in a declaration. Ownership of a unit does not include holding a leasehold interest in a unit of less than forty years, including renewal options. The period of the leasehold interest, including renewal options, is measured from the date the initial term commences.

(9) "Condominium" means a common interest community in which portions of the real estate are designated for separate ownership and the remainder of which is designated for common ownership solely by the owners of the separate ownership portions. A common interest community is not a condominium unless the undivided interests in the common elements are vested in the unit owners.

(10) "Cooperative" means a common interest community in which the real property is owned by an association, each member of which is entitled by virtue of such member's ownership interest in the association to exclusive possession of a unit.

(11) "Dealer" means a person in the business of selling units for such person's own account.

(12) "Declarant" means any person or group of persons acting in concert who:

(a) As part of a common promotional plan, offers to dispose of to a purchaser such declarant's interest in a unit not previously disposed of to a purchaser; or

(b) Reserves or succeeds to any special declarant right.

(13) "Declaration" means any recorded instruments however denominated, that create a common interest community, including any amendments to those instruments and also including, but not limited to, plats and maps.

(14) "Development rights" means any right or combination of rights reserved by a declarant in the declaration to:

(a) Add real estate to a common interest community;

(b) Create units, common elements, or limited common elements within a common interest community;

(c) Subdivide units or convert units into common elements; or

(d) Withdraw real estate from a common interest community.

(15) "Dispose" or "disposition" means a voluntary transfer of any legal or equitable interest in a unit, but the term does not include the transfer or release of a security interest.

(16) "Executive board" means the body, regardless of name, designated in the declaration to act on behalf of the association.

(16.5) "Horizontal boundary" means a plane of elevation relative to a described bench mark that defines either a lower or an upper dimension of a unit such that the real estate respectively below or above the defined plane is not a part of the unit.

(17) "Identifying number" means a symbol or address that identifies only one unit in a common interest community.

(17.5) "Large planned community" means a planned community that meets the criteria set forth in section 38-33.3-116.3 (1).

(18) "Leasehold common interest community" means a common interest community in which all or a portion of the real estate is subject to a lease, the expiration or termination of which will terminate the common interest community or reduce its size.

(19) "Limited common element" means a portion of the common elements allocated by the declaration or by operation of section 38-33.3-202 (1)(b) or (1)(d) for the exclusive use of one or more units but fewer than all of the units.

(19.5) "Map" means that part of a declaration that depicts all or any portion of a common interest community in three dimensions, is executed by a person that is authorized by this title to execute a declaration relating to the common interest community, and is recorded in the real estate records in every county in which any portion of the common interest community is located. A map is required for a common interest community with units having a horizontal boundary. A map and a plat may be combined in one instrument.

(20) "Master association" means an organization that is authorized to exercise some or all of the powers of one or more associations on behalf of one or more common interest communities or for the benefit of the unit owners of one or more common interest communities.

(21) "Person" means a natural person, a corporation, a partnership, an association, a trust, or any other entity or any combination thereof.

(21.5) "Phased community" means a common interest community in which the declarant retains development rights.

(22) "Planned community" means a common interest community that is not a condominium or cooperative. A condominium or cooperative may be part of a planned community.

(22.5) "Plat" means that part of a declaration that is a land survey plat as set forth in section 38-51-106, depicts all or any portion of a common interest community in two dimensions, is executed by a person that is authorized by this title to execute a declaration relating to the common interest community, and is recorded in the real estate records in every county in which any portion of the common interest community is located. A plat and a map may be combined in one instrument.

(23) "Proprietary lease" means an agreement with the association pursuant to which a member is entitled to exclusive possession of a unit in a cooperative.

(24) "Purchaser" means a person, other than a declarant or a dealer, who by means of a transfer acquires a legal or equitable interest in a unit, other than:

(a) A leasehold interest in a unit of less than forty years, including renewal options, with the period of the leasehold interest, including renewal options, being measured from the date the initial term commences; or

(b) A security interest.

(25) "Real estate" means any leasehold or other estate or interest in, over, or under land, including structures, fixtures, and other improvements and interests that, by custom, usage, or law, pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. "Real estate" includes parcels with or without horizontal boundaries and spaces that may be filled with air or water.

(26) "Residential use" means use for dwelling or recreational purposes but does not include spaces or units primarily used for commercial income from, or service to, the public.

(27) "Rules and regulations" means any instruments, however denominated, which are adopted by the association for the regulation and management of the common interest community, including any amendment to those instruments.

(28) "Security interest" means an interest in real estate or personal property created by contract or conveyance which secures payment or performance of an obligation. The term includes a lien created by a mortgage, deed of trust, trust deed, security deed, contract for deed, land sales contract, lease intended as security, assignment of lease or rents intended as security, pledge of an ownership interest in an association, and any other consensual lien or title retention contract intended as security for an obligation.

(29) "Special declarant rights" means rights reserved for the benefit of a declarant to perform the following acts as specified in parts 2 and 3 of this article: To complete improvements indicated on plats and maps filed with the declaration; to exercise any development right; to maintain sales offices, management offices, signs advertising the common interest community, and models; to use easements through the common elements for the purpose of making improvements within the common interest community or within real estate which may be added to the common interest community; to make the common interest community subject to a master association; to merge or consolidate a common interest community of the same form of ownership; or to appoint or remove any officer of the association or any executive board member during any period of declarant control.

(30) "Unit" means a physical portion of the common interest community which is designated for separate ownership or occupancy and the boundaries of which are described in or determined from the declaration. If a unit in a cooperative is owned by a unit owner or is sold, conveyed, voluntarily or involuntarily encumbered, or otherwise transferred by a unit owner, the interest in that unit which is owned, sold, conveyed, encumbered, or otherwise transferred is the right to possession of that unit under a proprietary lease, coupled with the allocated interests of that unit, and the association's interest in that unit is not thereby affected.

(31) "Unit owner" means the declarant or other person who owns a unit, or a lessee of a unit in a leasehold common interest community whose lease expires simultaneously with any lease, the expiration or termination of which will remove the unit from the common interest community but does not include a person having an interest in a unit solely as security for an obligation. In a condominium or planned community, the declarant is the owner of any unit created by the declaration until that unit is conveyed to another person; in a cooperative, the declarant is treated as the owner of any unit to which allocated interests have been allocated pursuant to section 38-33.3-207 until that unit has been conveyed to another person, who may or may not be a declarant under this article.

(32) "Vertical boundary" means the defined limit of a unit that is not a horizontal boundary of that unit.

(33) "Xeriscape" means the combined application of the seven principles of landscape planning and design, soil analysis and improvement, hydro zoning of plants, use of practical turf areas, uses of mulches, irrigation efficiency, and appropriate maintenance under section 38-35.7-107 (1)(a)(III)(A).



§ 38-33.3-104. Variation by agreement

Except as expressly provided in this article, provisions of this article may not be varied by agreement, and rights conferred by this article may not be waived. A declarant may not act under a power of attorney or use any other device to evade the limitations or prohibitions of this article or the declaration.



§ 38-33.3-105. Separate titles and taxation

(1) In a cooperative, unless the declaration provides that a unit owner's interest in a unit and its allocated interests is personal property, that interest is real estate for all purposes.

(2) In a condominium or planned community with common elements, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate and must be separately assessed and taxed. The valuation of the common elements shall be assessed proportionately to each unit, in the case of a condominium in accordance with such unit's allocated interests in the common elements, and in the case of a planned community in accordance with such unit's allocated common expense liability, set forth in the declaration, and the common elements shall not be separately taxed or assessed. Upon the filing for recording of a declaration for a condominium or planned community with common elements, the declarant shall deliver a copy of such filing to the assessor of each county in which such declaration was filed.

(3) In a planned community without common elements, the real estate comprising such planned community may be taxed and assessed in any manner provided by law.



§ 38-33.3-106. Applicability of local ordinances, regulations, and building codes

(1) A building code may not impose any requirement upon any structure in a common interest community which it would not impose upon a physically identical development under a different form of ownership; except that a minimum one hour fire wall may be required between units.

(2) In condominiums and cooperatives, no zoning, subdivision, or other real estate use law, ordinance, or regulation may prohibit the condominium or cooperative form of ownership or impose any requirement upon a condominium or cooperative which it would not impose upon a physically identical development under a different form of ownership.



§ 38-33.3-106.5. Prohibitions contrary to public policy - patriotic and political expression - emergency vehicles - fire prevention - renewable energy generation devices - affordable housing - drought prevention measures - definitions

(1) Notwithstanding any provision in the declaration, bylaws, or rules and regulations of the association to the contrary, an association shall not prohibit any of the following:

(a) The display of the American flag on a unit owner's property, in a window of the unit, or on a balcony adjoining the unit if the American flag is displayed in a manner consistent with the federal flag code, Pub.L. 94-344; 90 stat. 810; 4 U.S.C. secs. 4 to 10. The association may adopt reasonable rules regarding the placement and manner of display of the American flag. The association rules may regulate the location and size of flags and flagpoles, but shall not prohibit the installation of a flag or flagpole.

(b) The display of a service flag bearing a star denoting the service of the owner or occupant of the unit, or of a member of the owner's or occupant's immediate family, in the active or reserve military service of the United States during a time of war or armed conflict, on the inside of a window or door of the unit. The association may adopt reasonable rules regarding the size and manner of display of service flags; except that the maximum dimensions allowed shall be not less than nine inches by sixteen inches.

(c) (I) The display of a political sign by the owner or occupant of a unit on property within the boundaries of the unit or in a window of the unit; except that:

(A) An association may prohibit the display of political signs earlier than forty-five days before the day of an election and later than seven days after an election day; and

(B) An association may regulate the size and number of political signs in accordance with subparagraph (II) of this paragraph (c).

(II) The association shall permit at least one political sign per political office or ballot issue that is contested in a pending election. The maximum dimensions of each sign may be limited to the lesser of the following:

(A) The maximum size allowed by any applicable city, town, or county ordinance that regulates the size of political signs on residential property; or

(B) Thirty-six inches by forty-eight inches.

(III) As used in this paragraph (c), "political sign" means a sign that carries a message intended to influence the outcome of an election, including supporting or opposing the election of a candidate, the recall of a public official, or the passage of a ballot issue.

(d) The parking of a motor vehicle by the occupant of a unit on a street, driveway, or guest parking area in the common interest community if the vehicle is required to be available at designated periods at such occupant's residence as a condition of the occupant's employment and all of the following criteria are met:

(I) The vehicle has a gross vehicle weight rating of ten thousand pounds or less;

(II) The occupant is a bona fide member of a volunteer fire department or is employed by a primary provider of emergency fire fighting, law enforcement, ambulance, or emergency medical services;

(III) The vehicle bears an official emblem or other visible designation of the emergency service provider; and

(IV) Parking of the vehicle can be accomplished without obstructing emergency access or interfering with the reasonable needs of other unit owners or occupants to use streets, driveways, and guest parking spaces within the common interest community.

(e) The removal by a unit owner of trees, shrubs, or other vegetation to create defensible space around a dwelling for fire mitigation purposes, so long as such removal complies with a written defensible space plan created for the property by the Colorado state forest service, an individual or company certified by a local governmental entity to create such a plan, or the fire chief, fire marshal, or fire protection district within whose jurisdiction the unit is located, and is no more extensive than necessary to comply with such plan. The plan shall be registered with the association before the commencement of work. The association may require changes to the plan if the association obtains the consent of the person, official, or agency that originally created the plan. The work shall comply with applicable association standards regarding slash removal, stump height, revegetation, and contractor regulations.

(f) (Deleted by amendment, L. 2006, p. 1215, § 2, effective May 26, 2006.)

(g) Reasonable modifications to a unit or to common elements as necessary to afford a person with disabilities full use and enjoyment of the unit in accordance with the federal "Fair Housing Act of 1968", 42 U.S.C. sec. 3604 (f)(3)(A);

(h) (I) The right of a unit owner, public or private, to restrict or specify by deed, covenant, or other document:

(A) The permissible sale price, rental rate, or lease rate of the unit; or

(B) Occupancy or other requirements designed to promote affordable or workforce housing as such terms may be defined by the local housing authority.

(II) (A) Notwithstanding any other provision of law, the provisions of this paragraph (h) shall only apply to a county the population of which is less than one hundred thousand persons and that contains a ski lift licensed by the passenger tramway safety board created in section 25-5-703 (1), C.R.S.

(B) The provisions of this paragraph (h) shall not apply to a declarant-controlled community.

(III) Nothing in subparagraph (I) of this paragraph (h) shall be construed to prohibit the future owner of a unit against which a restriction or specification described in such subparagraph has been placed from lifting such restriction or specification on such unit as long as any unit so released is replaced by another unit in the same common interest community on which the restriction or specification applies and the unit subject to the restriction or specification is reasonably equivalent to the unit being released in the determination of the beneficiary of the restriction or specification.

(IV) Except as otherwise provided in the declaration of the common interest community, any unit subject to the provisions of this paragraph (h) shall only be occupied by the owner of the unit.

(i) (I) The use of xeriscape or drought-tolerant vegetative landscapes to provide ground covering to property owned by the unit owner. Associations may adopt and enforce design or aesthetic guidelines or rules that require drought-tolerant vegetative landscapes or regulate the type, number, and placement of drought-tolerant plantings and hardscapes that may be installed on the unit owner's property or property for which the unit owner is responsible.

(II) This paragraph (i) does not supersede any subdivision regulation of a county, city and county, or other municipality.

(j) (I) The use of a rain barrel, as defined in section 37-96.5-102 (1), C.R.S., to collect precipitation from a residential rooftop in accordance with section 37-96.5-103, C.R.S.

(II) This paragraph (j) does not confer upon a resident of a common interest community the right to place a rain barrel on property or to connect a rain barrel to any property that is:

(A) Leased, except with permission of the lessor;

(B) A common element or a limited common element of a common interest community;

(C) Maintained by the unit owners' association for a common interest community; or

(D) Attached to one or more other units, except with permission of the owners of the other units.

(III) A common interest community may impose reasonable aesthetic requirements that govern the placement or external appearance of a rain barrel.

(1.5) Notwithstanding any provision in the declaration, bylaws, or rules and regulations of the association to the contrary, an association shall not effectively prohibit renewable energy generation devices, as defined in section 38-30-168.

(2) Notwithstanding any provision in the declaration, bylaws, or rules and regulations of the association to the contrary, an association shall not require the use of cedar shakes or other flammable roofing materials.



§ 38-33.3-106.7. Unreasonable restrictions on energy efficiency measures - definitions

(1) (a) Notwithstanding any provision in the declaration, bylaws, or rules and regulations of the association to the contrary, an association shall not effectively prohibit the installation or use of an energy efficiency measure.

(b) As used in this section, "energy efficiency measure" means a device or structure that reduces the amount of energy derived from fossil fuels that is consumed by a residence or business located on the real property. "Energy efficiency measure" is further limited to include only the following types of devices or structures:

(I) An awning, shutter, trellis, ramada, or other shade structure that is marketed for the purpose of reducing energy consumption;

(II) A garage or attic fan and any associated vents or louvers;

(III) An evaporative cooler;

(IV) An energy-efficient outdoor lighting device, including without limitation a light fixture containing a coiled or straight fluorescent light bulb, and any solar recharging panel, motion detector, or other equipment connected to the lighting device; and

(V) A retractable clothesline.

(2) Subsection (1) of this section shall not apply to:

(a) Reasonable aesthetic provisions that govern the dimensions, placement, or external appearance of an energy efficiency measure. In creating reasonable aesthetic provisions, common interest communities shall consider:

(I) The impact on the purchase price and operating costs of the energy efficiency measure;

(II) The impact on the performance of the energy efficiency measure; and

(III) The criteria contained in the governing documents of the common interest community.

(b) Bona fide safety requirements, consistent with an applicable building code or recognized safety standard, for the protection of persons and property.

(3) This section shall not be construed to confer upon any property owner the right to place an energy efficiency measure on property that is:

(a) Owned by another person;

(b) Leased, except with permission of the lessor;

(c) Collateral for a commercial loan, except with permission of the secured party; or

(d) A limited common element or general common element of a common interest community.



§ 38-33.3-106.8. Unreasonable restrictions on electric vehicle charging systems - legislative declaration - definitions

(1) The general assembly finds, determines, and declares that:

(a) The widespread use of plug-in electric vehicles can dramatically improve energy efficiency and air quality for all Coloradans and should be encouraged wherever possible;

(b) Most homes in Colorado, including the vast majority of new homes, are in common interest communities;

(c) The primary purpose of this section is to ensure that common interest communities provide their residents with at least a meaningful opportunity to take advantage of the availability of plug-in electric vehicles rather than create artificial restrictions on the adoption of this promising technology; and

(d) The general assembly encourages common interest communities not only to allow electric vehicle charging stations in accordance with this section, but also to apply for grants from the electric vehicle grant fund, created in section 24-38.5-103, C.R.S., or otherwise fund the installation of charging stations on common property as an amenity for residents and guests.

(2) Notwithstanding any provision in the declaration, bylaws, or rules and regulations of the association to the contrary, and except as provided in subsection (3) or (3.5) of this section, an association shall not:

(a) Prohibit a unit owner from using, or installing at the unit owner's expense for the unit owner's own use, a level 1 or level 2 electric vehicle charging system on or in a unit; or

(b) Assess or charge a unit owner any fee for the placement or use of an electric vehicle charging system on or in the unit owner's unit; except that the association may require reimbursement for the actual cost of electricity provided by the association that was used by the charging system or, alternatively, may charge a reasonable fee for access. If the charging system is part of a network for which a network fee is charged, the association's reimbursement may include the amount of the network fee. Nothing in this section requires an association to impose upon a unit owner any fee or charge other than the regular assessments specified in the declaration, bylaws, or rules and regulations of the association.

(3) Subsection (2) of this section does not apply to:

(a) Bona fide safety requirements, consistent with an applicable building code or recognized safety standard, for the protection of persons and property;

(b) A requirement that the charging system be registered with the association within thirty days after installation; or

(c) Reasonable aesthetic provisions that govern the dimensions, placement, or external appearance of an electric vehicle charging system.

(3.5) This section does not apply to a unit, or the owner thereof, if the unit is a time share unit, as defined in section 38-33-110 (7).

(4) An association shall consent to a unit owner's placement of an electric vehicle charging system on a limited common element parking space, carport, or garage owned by the unit owner or otherwise assigned to the owner in the declaration or other recorded document if:

(a) Notwithstanding any existing ban on electric vehicle charging systems, the system otherwise complies with the declaration, bylaws, and rules and regulations of the association; and

(b) The unit owner agrees in writing to:

(I) Comply with the association's design specifications for the installation of the system;

(II) Engage the services of a duly licensed and registered electrical contractor familiar with the installation and code requirements of an electric vehicle charging system;

(III) Bear the expense of installation, including costs to restore any common elements disturbed in the process of installing the system; and

(IV) (A) Provide, within the time specified in sub-subparagraph (B) of this subparagraph (IV), a certificate of insurance naming the association as an additional insured on the homeowner's insurance policy for any claim related to the installation, maintenance, or use of the system or, if the system is located on a common element, reimbursement to the association for the actual cost of any increased insurance premium amount attributable to the system, notwithstanding any provision to the contrary in the association's declaration, bylaws, or rules and regulations.

(B) A certificate of insurance under sub-subparagraph (A) of this subparagraph (IV) must be provided within fourteen days after the unit owner receives the association's consent for the installation. Reimbursement for an increased insurance premium amount under sub-subparagraph (A) of this subparagraph (IV) must be provided within fourteen days after the unit owner receives the association's invoice for the amount attributable to the system.

(5) If the association consents to a unit owner's installation of an electric vehicle charging system on a limited common element, including a parking space, carport, or garage stall, then, unless otherwise specified in a written contract or in the declaration, bylaws, or rules and regulations of the association:

(a) The unit owner, and each successive unit owner with exclusive rights to the limited common element where the charging system is installed, is responsible for any costs for damages to the system, any other limited common element or general common element of the common interest community, and any adjacent units, garage stalls, carports, or parking spaces that arise or result from the installation, maintenance, repair, removal, or replacement of the system;

(b) Each successive unit owner with exclusive rights to the limited common element shall assume responsibility for the repair, maintenance, removal, and replacement of the charging system until the system has been removed;

(c) The unit owner and each successive unit owner with exclusive rights to the limited common element shall at all times have and maintain an insurance policy covering the obligations of the unit owner under this subsection (5), is subject to all obligations specified under subparagraph (IV) of paragraph (b) of subsection (4) of this section, and shall name the association as an additional insured under the policy; and

(d) The unit owner and each successive unit owner with exclusive rights to the limited common element is responsible for removing the system if reasonably necessary or convenient for the repair, maintenance, or replacement of the limited common elements or general common elements of the common interest community.

(6) A charging system installed at the unit owner's cost is property of the unit owner. Upon sale of the unit, if the charging system is removable, the unit owner may either remove it or sell it to the buyer of the unit or to the association for an agreed price. Nothing in this subsection (6) requires the buyer or the association to purchase the charging system.

(7) As used in this section:

(a) "Electric vehicle charging system" or "charging system" means a device that is used to provide electricity to a plug-in electric vehicle or plug-in hybrid vehicle, is designed to ensure that a safe connection has been made between the electric grid and the vehicle, and is able to communicate with the vehicle's control system so that electricity flows at an appropriate voltage and current level. An electric vehicle charging system may be wall-mounted or pedestal style and may provide multiple cords to connect with electric vehicles. An electric vehicle charging system must be certified by underwriters laboratories or an equivalent certification and must comply with the current version of article 625 of the national electrical code.

(b) "Level 1" means a charging system that provides charging through a one-hundred-twenty volt AC plug with a cord connector that meets the SAE international J1772 standard or a successor standard.

(c) "Level 2" means a charging system that provides charging through a two-hundred-eight to two-hundred-forty volt AC plug with a cord connector that meets the SAE international J1772 standard or a successor standard.

(8) This section applies only to residential units.



§ 38-33.3-107. Eminent domain

(1) If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit owner with a remnant which may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the unit owner for that unit and its allocated interests whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking. Any remnant of a unit remaining after part of a unit is taken under this subsection (1) is thereafter a common element.

(2) Except as provided in subsection (1) of this section, if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides:

(a) That unit's allocated interests are reduced in proportion to the reduction in the size of the unit or on any other basis specified in the declaration; and

(b) The portion of allocated interests divested from the partially acquired unit is automatically reallocated to that unit and to the remaining units in proportion to the respective interests of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(3) If part of the common elements is acquired by eminent domain, that portion of any award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition. For the purposes of acquisition of a part of the common elements other than the limited common elements under this subsection (3), service of process on the association shall constitute sufficient notice to all unit owners, and service of process on each individual unit owner shall not be necessary.

(4) The court decree shall be recorded in every county in which any portion of the common interest community is located.

(5) The reallocations of allocated interests pursuant to this section shall be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.



§ 38-33.3-108. Supplemental general principles of law applicable

The principles of law and equity, including, but not limited to, the law of corporations and unincorporated associations, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this article, except to the extent inconsistent with this article.



§ 38-33.3-109. Construction against implicit repeal

This article is intended to be a unified coverage of its subject matter, and no part of this article shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.



§ 38-33.3-110. Uniformity of application and construction

This article shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 38-33.3-111. Severability

If any provision of this article or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provisions or application, and, to this end, the provisions of this article are severable.



§ 38-33.3-112. Unconscionable agreement or term of contract

(1) The court, upon finding as a matter of law that a contract or contract clause relating to a common interest community was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(2) Whenever it is claimed, or appears to the court, that a contract or any contract clause relating to a common interest community is or may be unconscionable, the parties, in order to aid the court in making the determination, shall be afforded a reasonable opportunity to present evidence as to:

(a) The commercial setting of the negotiations;

(b) Whether the first party has knowingly taken advantage of the inability of the second party reasonably to protect such second party's interests by reason of physical or mental infirmity, illiteracy, or inability to understand the language of the agreement or similar factors;

(c) The effect and purpose of the contract or clause; and

(d) If a sale, any gross disparity at the time of contracting between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.



§ 38-33.3-113. Obligation of good faith

Every contract or duty governed by this article imposes an obligation of good faith in its performance or enforcement.



§ 38-33.3-114. Remedies to be liberally administered

(1) The remedies provided by this article shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. However, consequential, special, or punitive damages may not be awarded except as specifically provided in this article or by other rule of law.

(2) Any right or obligation declared by this article is enforceable by judicial proceeding.



§ 38-33.3-115. Applicability to new common interest communities

Except as provided in section 38-33.3-116, this article applies to all common interest communities created within this state on or after July 1, 1992. The provisions of sections 38-33-101 to 38-33-109 do not apply to common interest communities created on or after July 1, 1992. The provisions of sections 38-33-110 to 38-33-113 shall remain in effect for all common interest communities.



§ 38-33.3-116. Exception for new small cooperatives and small and limited expense planned communities

(1) If a cooperative created in this state on or after July 1, 1992, but prior to July 1, 1998, contains only units restricted to nonresidential use or contains no more than ten units and is not subject to any development rights, it is subject only to sections 38-33.3-105 to 38-33.3-107, unless the declaration provides that this entire article is applicable. If a planned community created in this state on or after July 1, 1992, but prior to July 1, 1998, contains no more than ten units and is not subject to any development rights or if a planned community provides, in its declaration, that the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed three hundred dollars, it is subject only to sections 38-33.3-105 to 38-33.3-107, unless the declaration provides that this entire article is applicable.

(1) If a cooperative created in this state on or after July 1, 1992, but prior to July 1, 1998, contains only units restricted to nonresidential use or contains no more than ten units and is not subject to any development rights, it is subject only to sections 38-33.3-105 to 38-33.3-107, unless the declaration provides that this entire article is applicable. If a planned community created in this state on or after July 1, 1992, but prior to July 1, 1998, contains no more than ten units and is not subject to any development rights or if a planned community provides, in its declaration, that the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed four hundred dollars, as adjusted pursuant to subsection (3) of this section, it is subject only to sections 38-33.3-105 to 38-33.3-107, unless the declaration provides that this entire article is applicable.

(2) If a cooperative or planned community created in this state on or after July 1, 1998, contains only units restricted to nonresidential use, or contains no more than twenty units and is not subject to any development rights, it is subject only to sections 38-33.3-105 to 38-33.3-107, unless the declaration provides that this entire article is applicable. If a planned community created in this state after July 1, 1998, provides, in its declaration, that the annual average common expense liability of each unit restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed four hundred dollars, as adjusted pursuant to subsection (3) of this section, it is subject only to sections 38-33.3-105 to 38-33.3-107, unless the declaration provides that this entire article is applicable.

(3) The four-hundred-dollar limitation set forth in subsection (2) of this section shall be increased annually on July 1, 1999, and on July 1 of each succeeding year in accordance with any increase in the United States department of labor bureau of labor statistics final consumer price index for the Denver-Boulder consolidated metropolitan statistical area for the preceding calendar year. The limitation shall not be increased if the final consumer price index for the preceding calendar year did not increase and shall not be decreased if the final consumer price index for the preceding calendar year decreased.

(3) The dollar limitation set forth in subsections (1) and (2) of this section shall be increased annually on July 1, 1999, and on July 1 of each succeeding year in accordance with any increase in the United States department of labor bureau of labor statistics final consumer price index for the Denver-Boulder consolidated metropolitan statistical area for the preceding calendar year. The limitation shall not be increased if the final consumer price index for the preceding calendar year did not increase and shall not be decreased if the final consumer price index for the preceding calendar year decreased.



§ 38-33.3-116.3. Large planned communities - exemption from certain requirements

(1) A planned community shall be exempt from the provisions of this article as specified in subsection (3) of this section or as specifically exempted in any other provision of this article, if, at the time of recording the affidavit required pursuant to subsection (2) of this section, the real estate upon which the planned community is created meets both of the following requirements:

(a) It consists of at least two hundred acres;

(b) It is approved for development of at least five hundred residential units, excluding any interval estates, time-share estates, or time-span estates but including any interval units created pursuant to sections 38-33-110 and 38-33-111, and at least twenty thousand square feet of commercial use.

(c) (Deleted by amendment, L. 95, p. 236, § 2, effective July 1, 1995.)

(2) For an exemption authorized in subsection (1) of this section to apply, the property must be zoned within each county in which any part of such parcel is located, and the owner of the parcel shall record with the county clerk and recorder of each county in which any part of such parcel is located an affidavit setting forth the following:

(a) The legal description of such parcel of land;

(b) A statement that the party signing the affidavit is the owner of the parcel in its entirety in fee simple, excluding mineral interests;

(c) The acreage of the parcel;

(d) The zoning classification of the parcel, with a certified copy of applicable zoning regulations attached; and

(e) A statement that neither the owner nor any officer, director, shareholder, partner, or other entity having more than a ten-percent equity interest in the owner has been convicted of a felony within the last ten years.

(3) A large planned community for which an affidavit has been filed pursuant to subsection (2) of this section shall be exempt from the following provisions of this article:

(a) Section 38-33.3-205 (1)(e) to (1)(m);

(b) Section 38-33.3-207 (3);

(c) Section 38-33.3-208;

(d) Section 38-33.3-209 (2)(b) to (2)(d), (2)(f), (2)(g), (4), and (6);

(e) Section 38-33.3-210;

(f) Section 38-33.3-212;

(g) Section 38-33.3-213;

(h) Section 38-33.3-215;

(i) Section 38-33.3-217 (1);

(j) Section 38-33.3-304.

(4) Section 38-33.3-217 (4) shall be applicable as follows: Except to the extent expressly permitted or required by other provisions of this article, no amendment may create or increase special declarant rights, increase the number of units or the allocated interests of a unit, or the uses to which any unit is restricted, in the absence of unanimous consent of the unit owners.

(5) (a) The exemption authorized by this section shall continue for the large planned community so long as the owner signing the affidavit is the owner of the real estate described in subsection (2) of this section; except that:

(I) Upon the sale, conveyance, or other transfer of any portion of the real estate within the large planned community, the portion sold, conveyed, or transferred shall become subject to all the provisions of this article;

(II) Any common interest community created on some but not all of the real estate within the large planned community shall be created pursuant to this article; and

(III) When a planned community no longer qualifies as a large planned community, as described in subsection (1) of this section, the exemptions authorized by this section shall no longer be applicable.

(b) Notwithstanding the provisions of subparagraph (III) of paragraph (a) of this subsection (5), all real estate described in a recorded declaration creating a large planned community shall remain subject to such recorded declaration.

(6) The association established for a large planned community shall operate with respect to large planned community-wide matters and shall not otherwise operate as the exclusive unit owners' association with respect to any unit.

(7) The association established for a large planned community shall keep in its principal office and make reasonably available to all unit owners, unit owners' authorized agents, and prospective purchasers of units a complete legal description of all common elements within the large planned community.



§ 38-33.3-117. Applicability to preexisting common interest communities

(1) Except as provided in section 38-33.3-119, the following sections apply to all common interest communities created within this state before July 1, 1992, with respect to events and circumstances occurring on or after July 1, 1992:

(a) 38-33.3-101 and 38-33.3-102;

(b) 38-33.3-103, to the extent necessary in construing any of the other sections of this article;

(c) 38-33.3-104 to 38-33.3-111;

(d) 38-33.3-114;

(e) 38-33.3-118;

(f) 38-33.3-120;

(g) 38-33.3-122 and 38-33.3-123;

(h) 38-33.3-203 and 38-33.3-217 (7);

(i) 38-33.3-302 (1)(a) to (1)(f), (1)(j) to (1)(m), and (1)(o) to (1)(q);

(i.5) 38-33.3-221.5;

(i.7) 38-33.3-303 (1)(b) and (3)(b);

(j) 38-33.3-311;

(k) 38-33.3-316;

(k.5) 38-33.3-316.3; and

(l) 38-33.3-317, as it existed prior to January 1, 2006, 38-33.3-318, and 38-33.3-319.

(1.5) Except as provided in section 38-33.3-119, the following sections apply to all common interest communities created within this state before July 1, 1992, with respect to events and circumstances occurring on or after January 1, 2006:

(a) (Deleted by amendment, L. 2006, p. 1217, § 3, effective May 26, 2006.)

(b) 38-33.3-124;

(c) 38-33.3-209.4 to 38-33.3-209.7;

(d) 38-33.3-217 (1);

(e) (Deleted by amendment, L. 2006, p. 1217, § 3, effective May 26, 2006.)

(f) 38-33.3-301;

(g) 38-33.3-302 (3) and (4);

(h) 38-33.3-303 (1)(b), (3)(b), and (4)(b);

(i) 38-33.3-308 (1), (2)(b), (2.5), and (4.5);

(j) 38-33.3-310 (1) and (2);

(k) 38-33.3-310.5;

(l) 38-33.3-315 (7);

(m) 38-33.3-317; and

(n) 38-33.3-401.

(1.7) Except as provided in section 38-33.3-119, section 38-33.3-209.5 (1)(b)(IX) shall apply to all common interest communities created within this state before July 1, 1992, with respect to events and circumstances occurring on or after July 1, 2010.

(1.8) Except as provided in section 38-33.3-119, section 38-33.3-303 (4)(a)(I) applies to all common interest communities created within this state before July 1, 1992, with respect to events and circumstances occurring on or after July 1, 2017.

(1.9) Notwithstanding any other provision of law, section 38-33.3-303.5 applies to all common interest communities created within this state on, before, or after July 1, 1992, with respect to events and circumstances occurring on or after September 1, 2017.

(2) The sections specified in paragraphs (a) to (j) and (l) of subsection (1) of this section shall be applied and construed to establish a clear, comprehensive, and uniform framework for the operation and management of common interest communities within this state and to supplement the provisions of any declaration, bylaws, plat, or map in existence on June 30, 1992. Except for section 38-33.3-217 (7), in the event of specific conflicts between the provisions of the sections specified in paragraphs (a) to (j) and (l) of subsection (1) of this section, and express requirements or restrictions in a declaration, bylaws, a plat, or a map in existence on June 30, 1992, such requirements or restrictions in the declaration, bylaws, plat, or map shall control, but only to the extent necessary to avoid invalidation of the specific requirement or restriction in the declaration, bylaws, plat, or map. Sections 38-33.3-217 (7) and 38-33.3-316 shall be applied and construed as stated in such sections.

(3) Except as expressly provided for in this section, this article shall not apply to common interest communities created within this state before July 1, 1992.

(4) Section 38-33.3-308 (2) to (7) shall apply to all common interest communities created within this state before July 1, 1995, and shall apply to all meetings of the executive board of such a community or any committee thereof occurring on or after said date. In addition, said section 38-33.3-308 (2) to (7) shall apply to all common interest communities created on or after July 1, 1995, and shall apply to all meetings of the executive board of such a community or any committee thereof occurring on or after said date.



§ 38-33.3-118. Procedure to elect treatment under the "Colorado Common Interest Ownership Act"

(1) Any organization created prior to July 1, 1992, may elect to have the common interest community be treated as if it were created after June 30, 1992, and thereby subject the common interest community to all of the provisions contained in this article, in the following manner:

(a) If there are members or stockholders entitled to vote thereon, the board of directors may adopt a resolution recommending that such association accept this article and directing that the question of acceptance be submitted to a vote at a meeting of the members or stockholders entitled to vote thereon, which may be either an annual or special meeting. The question shall also be submitted whenever one-twentieth, or, in the case of an association with over one thousand members, one-fortieth, of the members or stockholders entitled to vote thereon so request. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider electing to be treated as a common interest community organized after June 30, 1992, and thereby accepting the provisions of this article, together with a copy of this article, shall be given to each person entitled to vote at the meeting within the time and in the manner provided in the articles of incorporation, declaration, bylaws, or other governing documents for such association for the giving of notice of meetings to members. Such election to accept the provisions of this article shall require for adoption at least sixty-seven percent of the votes that the persons present at such meeting in person or by proxy are entitled to cast.

(b) If there are no persons entitled to vote thereon, the election to be treated as a common interest community under this article may be made at a meeting of the board of directors pursuant to a majority vote of the directors in office.

(2) A statement of election to accept the provisions of this article shall be executed and acknowledged by the president or vice-president and by the secretary or an assistant secretary of such association and shall set forth:

(a) The name of the common interest community and association;

(b) That the association has elected to accept the provisions of this article;

(c) That there were persons entitled to vote thereon, the date of the meeting of such persons at which the election was made to be treated as a common interest community under this article, that a quorum was present at the meeting, and that such acceptance was authorized by at least sixty-seven percent of the votes that the members or stockholders present at such meeting in person or by proxy were entitled to cast;

(d) That there were no members or stockholders entitled to vote thereon, the date of the meeting of the board of directors at which election to accept this article was made, that a quorum was present at the meeting, and that such acceptance was authorized by a majority vote of the directors present at such meeting;

(e) (Deleted by amendment, L. 93, p. 645, § 7, effective April 30, 1993.)

(f) The names and respective addresses of its officers and directors; and

(g) If there were no persons entitled to vote thereon but a common interest community has been created by virtue of compliance with section 38-33.3-103 (8), that the declarant desires for the common interest community to be subject to all the terms and provisions of this article.

(3) The original statement of election to be treated as a common interest community subject to the terms and conditions of this article shall be duly recorded in the office of the clerk and recorder for the county in which the common interest community is located.

(4) Upon the recording of the original statement of election to be treated as a common interest community subject to the provisions of this article, said common interest community shall be subject to all provisions of this article. Upon recording of the statement of election, such common interest community shall have the same powers and privileges and be subject to the same duties, restrictions, penalties, and liabilities as though it had been created after June 30, 1992.

(5) Notwithstanding any other provision of this section, and with respect to a common interest community making the election permitted by this section, this article shall apply only with respect to events and circumstances occurring on or after July 1, 1992, and does not invalidate provisions of any declaration, bylaws, or plats or maps in existence on June 30, 1992.



§ 38-33.3-119. Exception for small preexisting cooperatives and planned communities

If a cooperative or planned community created within this state before July 1, 1992, contains no more than ten units and is not subject to any development rights, or if its declaration limits its annual common expense liability to the amount specified in section 38-33.3-116 (1), then it is subject only to sections 38-33.3-105 to 38-33.3-107 unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of section 38-33.3-120, in which case all the sections enumerated in section 38-33.3-117 apply to that planned community.



§ 38-33.3-120. Amendments to preexisting governing instruments

(1) In the case of amendments to the declaration, bylaws, or plats and maps of any common interest community created within this state before July 1, 1992, which has not elected treatment under this article pursuant to section 38-33.3-118:

(a) If the substantive result accomplished by the amendment was permitted by law in effect prior to July 1, 1992, the amendment may be made either in accordance with that law, in which case that law applies to that amendment, or it may be made under this article; and

(b) If the substantive result accomplished by the amendment is permitted by this article, and was not permitted by law in effect prior to July 1, 1992, the amendment may be made under this article.

(2) An amendment to the declaration, bylaws, or plats and maps authorized by this section to be made under this article must be adopted in conformity with the procedures and requirements of the law that applied to the common interest community at the time it was created and with the procedures and requirements specified by those instruments. If an amendment grants to any person any rights, powers, or privileges permitted by this article, all correlative obligations, liabilities, and restrictions in this article also apply to that person.

(3) An amendment to the declaration may also be made pursuant to the procedures set forth in section 38-33.3-217 (7).



§ 38-33.3-120.5. Extension of declaration term

(1) If a common interest community has a declaration in effect with a limited term of years that was recorded prior to July 1, 1992, and if, before the term of the declaration expires, the unit owners in the common interest community have not amended the declaration pursuant to section 38-33.3-120 and in accordance with any conditions or fixed limitations described in the declaration, the declaration may be extended as provided in this section.

(2) The term of the declaration may be extended:

(a) If the executive board adopts a resolution recommending that the declaration be extended for a specific term not to exceed twenty years and directs that the question of extending the term of the declaration be submitted to the unit owners, as members of the association; and

(b) If an extension of the term of the declaration is approved by vote or agreement of unit owners of units to which at least sixty-seven percent of the votes in the association are allocated or any larger percentage the declaration specifies.

(3) Except for the extension of the term of a declaration as authorized by this section, no other provision of a declaration may be amended pursuant to the provisions of this section.

(4) For any meeting of unit owners at which a vote is to be taken on a proposed extension of the term of a declaration as provided in this section, the secretary or other officer specified in the bylaws shall provide written notice to each unit owner entitled to vote at the meeting stating that the purpose, or one of the purposes, of the meeting is to consider extending the term of the declaration. The notice shall be given in the time and manner specified in section 38-33.3-308 or in the articles of incorporation, declaration, bylaws, or other governing documents of the association.

(5) The extension of the declaration, if approved, shall be included in an amendment to the declaration and shall be executed, acknowledged, and recorded by the association in the records of the clerk and recorder of each county in which any portion of the common interest community is located. The amendment shall include:

(a) A statement of the name of the common interest community and the association;

(b) A statement that the association has elected to extend the term of the declaration pursuant to this section and the term of the approved extension;

(c) A statement that indicates that the executive board has adopted a resolution recommending that the declaration be extended for a specific term not to exceed twenty years, that sets forth the date of the meeting at which the unit owners elected to extend the term of the declaration, and that declares that the extension was authorized by a vote or agreement of unit owners of units to which at least sixty-seven percent of the votes in the association are allocated or any larger percentage the declaration specifies;

(d) A statement of the names and respective addresses of the officers and executive board members of the association.

(6) Upon the recording of the amendment required by subsection (5) of this section, and subject to the provisions of this section, a common interest community is subject to all provisions of the declaration, as amended.



§ 38-33.3-121. Applicability to nonresidential planned communities

This article does not apply to a planned community in which all units are restricted exclusively to nonresidential use unless the declaration provides that the article does apply to that planned community. This article applies to a planned community containing both units that are restricted exclusively to nonresidential use and other units that are not so restricted, only if the declaration so provides or the real estate comprising the units that may be used for residential purposes would be a planned community in the absence of the units that may not be used for residential purposes.



§ 38-33.3-122. Applicability to out-of-state common interest communities

This article does not apply to common interest communities or units located outside this state.



§ 38-33.3-123. Enforcement - limitation

(1) (a) If any unit owner fails to timely pay assessments or any money or sums due to the association, the association may require reimbursement for collection costs and reasonable attorney fees and costs incurred as a result of such failure without the necessity of commencing a legal proceeding.

(b) For any failure to comply with the provisions of this article or any provision of the declaration, bylaws, articles, or rules and regulations, other than the payment of assessments or any money or sums due to the association, the association, any unit owner, or any class of unit owners adversely affected by the failure to comply may seek reimbursement for collection costs and reasonable attorney fees and costs incurred as a result of such failure to comply, without the necessity of commencing a legal proceeding.

(c) In any civil action to enforce or defend the provisions of this article or of the declaration, bylaws, articles, or rules and regulations, the court shall award reasonable attorney fees, costs, and costs of collection to the prevailing party.

(d) Notwithstanding paragraph (c) of this subsection (1), in connection with any claim in which a unit owner is alleged to have violated a provision of this article or of the declaration, bylaws, articles, or rules and regulations of the association and in which the court finds that the unit owner prevailed because the unit owner did not commit the alleged violation:

(I) The court shall award the unit owner reasonable attorney fees and costs incurred in asserting or defending the claim; and

(II) The court shall not award costs or attorney fees to the association. In addition, the association shall be precluded from allocating to the unit owner's account with the association any of the association's costs or attorney fees incurred in asserting or defending the claim.

(e) A unit owner shall not be deemed to have confessed judgment to attorney fees or collection costs.

(2) Notwithstanding any law to the contrary, no action shall be commenced or maintained to enforce the terms of any building restriction contained in the provisions of the declaration, bylaws, articles, or rules and regulations or to compel the removal of any building or improvement because of the violation of the terms of any such building restriction unless the action is commenced within one year from the date from which the person commencing the action knew or in the exercise of reasonable diligence should have known of the violation for which the action is sought to be brought or maintained.



§ 38-33.3-124. Legislative declaration - alternative dispute resolution encouraged - policy statement required

(1) (a) (I) The general assembly finds and declares that the cost, complexity, and delay inherent in court proceedings make litigation a particularly inefficient means of resolving neighborhood disputes. Therefore, common interest communities are encouraged to adopt protocols that make use of mediation or arbitration as alternatives to, or preconditions upon, the filing of a complaint between a unit owner and association in situations that do not involve an imminent threat to the peace, health, or safety of the community.

(II) The general assembly hereby specifically endorses and encourages associations, unit owners, managers, declarants, and all other parties to disputes arising under this article to agree to make use of all available public or private resources for alternative dispute resolution, including, without limitation, the resources offered by the office of dispute resolution within the Colorado judicial branch through its website.

(b) On or before January 1, 2007, each association shall adopt a written policy setting forth its procedure for addressing disputes arising between the association and unit owners. The association shall make a copy of this policy available to unit owners upon request.

(2) (a) Any controversy between an association and a unit owner arising out of the provisions of this article may be submitted to mediation by agreement of the parties prior to the commencement of any legal proceeding.

(b) The mediation agreement, if one is reached, may be presented to the court as a stipulation. Either party to the mediation may terminate the mediation process without prejudice.

(c) If either party subsequently violates the stipulation, the other party may apply immediately to the court for relief.

(3) The declaration, bylaws, or rules of the association may specify situations in which disputes shall be resolved by binding arbitration under the uniform arbitration act, part 2 of article 22 of title 13, C.R.S., or by another means of alternative dispute resolution under the "Dispute Resolution Act", part 3 of article 22 of title 13, C.R.S.






Part 2 - Creation, Alteration, and Termination of Common Interest Communities

§ 38-33.3-201. Creation of common interest communities

(1) A common interest community may be created pursuant to this article only by recording a declaration executed in the same manner as a deed and, in a cooperative, by conveying the real estate subject to that declaration to the association. The declaration must be recorded in every county in which any portion of the common interest community is located and must be indexed in the grantee's index in the name of the common interest community and in the name of the association and in the grantor's index in the name of each person executing the declaration. No common interest community is created until the plat or map for the common interest community is recorded.

(2) In a common interest community with horizontal unit boundaries, a declaration, or an amendment to a declaration, creating or adding units shall include a certificate of completion executed by an independent licensed or registered engineer, surveyor, or architect stating that all structural components of all buildings containing or comprising any units thereby created are substantially completed.



§ 38-33.3-202. Unit boundaries

(1) Except as provided by the declaration:

(a) If walls, floors, or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, and finished flooring and any other materials constituting any part of the finished surfaces thereof are a part of the unit, and all other portions of the walls, floors, or ceilings are a part of the common elements.

(b) If any chute, flue, duct, wire, conduit, bearing wall, bearing column, or other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated solely to that unit, and any portion thereof serving more than one unit or any portion of the common elements is a part of the common elements.

(c) Subject to the provisions of paragraph (b) of this subsection (1), all spaces, interior partitions, and other fixtures and improvements within the boundaries of a unit are a part of the unit.

(d) Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, and patios and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit.



§ 38-33.3-203. Construction and validity of declaration and bylaws

(1) All provisions of the declaration and bylaws are severable.

(2) The rule against perpetuities does not apply to defeat any provision of the declaration, bylaws, or rules and regulations.

(3) In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails, except to the extent the declaration is inconsistent with this article.

(4) Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this article. Whether a substantial failure impairs marketability is not affected by this article.



§ 38-33.3-204. Description of units

A description of a unit may set forth the name of the common interest community, the recording data for the declaration, the county in which the common interest community is located, and the identifying number of the unit. Such description is a legally sufficient description of that unit and all rights, obligations, and interests appurtenant to that unit which were created by the declaration or bylaws. It shall not be necessary to use the term "unit" as a part of a legally sufficient description of a unit.



§ 38-33.3-205. Contents of declaration

(1) The declaration must contain:

(a) The names of the common interest community and the association and a statement that the common interest community is a condominium, cooperative, or planned community;

(b) The name of every county in which any part of the common interest community is situated;

(c) A legally sufficient description of the real estate included in the common interest community;

(d) A statement of the maximum number of units that the declarant reserves the right to create;

(e) In a condominium or planned community, a description, which may be by plat or map, of the boundaries of each unit created by the declaration, including the unit's identifying number; or, in a cooperative, a description, which may be by plat or map, of each unit created by the declaration, including the unit's identifying number, its size or number of rooms, and its location within a building if it is within a building containing more than one unit;

(f) A description of any limited common elements, other than those specified in section 38-33.3-202 (1)(b) and (1)(d) or shown on the map as provided in section 38-33.3-209 (2)(j) and, in a planned community, any real estate that is or must become common elements;

(g) A description of any real estate, except real estate subject to development rights, that may be allocated subsequently as limited common elements, other than limited common elements specified in section 38-33.3-202 (1)(b) and (1)(d), together with a statement that they may be so allocated;

(h) A description of any development rights and other special declarant rights reserved by the declarant, together with a description sufficient to identify the real estate to which each of those rights applies and the time limit within which each of those rights must be exercised;

(i) If any development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with:

(I) Either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right or a statement that no assurances are made in those regards; and

(II) A statement as to whether, if any development right is exercised in any portion of the real estate subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real estate;

(j) Any other conditions or limitations under which the rights described in paragraph (h) of this subsection (1) may be exercised or will lapse;

(k) An allocation to each unit of the allocated interests in the manner described in section 38-33.3-207;

(l) Any restrictions on the use, occupancy, and alienation of the units and on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, or casualty loss to the unit or to the common interest community or on termination of the common interest community;

(m) The recording data for recorded easements and licenses appurtenant to, or included in, the common interest community or to which any portion of the common interest community is or may become subject by virtue of a reservation in the declaration;

(n) All matters required by sections 38-33.3-201, 38-33.3-206 to 38-33.3-209, 38-33.3-215, 38-33.3-216, and 38-33.3-303 (4);

(o) Reasonable provisions concerning the manner in which notice of matters affecting the common interest community may be given to unit owners by the association or other unit owners;

(p) A statement, if applicable, that the planned community is a large planned community and is exercising certain exemptions from the "Colorado Common Interest Ownership Act" as such a large planned community;

(q) In a large planned community:

(I) A general description of every common element that the declarant is legally obligated to construct within the large planned community together with the approximate date by which each such common element is to be completed. The declarant shall be required to complete each such common element within a reasonable time after the date specified in the declaration, unless the declarant, due to an act of God, is unable to do so. The declarant shall not be legally obligated with respect to any common element not identified in the declaration.

(II) A general description of the type of any common element that the declarant anticipates may be constructed by, maintained by, or operated by the association. The association shall not assess members for the construction, maintenance, or operation of any common element that is not described pursuant to this subparagraph (II) unless such assessment is approved by the vote of a majority of the votes entitled to be cast in person or by proxy, other than by declarant, at a meeting duly convened as required by law.

(2) The declaration may contain any other matters the declarant considers appropriate.

(3) The plats and maps described in section 38-33.3-209 may contain certain information required to be included in the declaration by this section.

(4) A declarant may amend the declaration, a plat, or a map to correct clerical, typographical, or technical errors.

(5) A declarant may amend the declaration to comply with the requirements, standards, or guidelines of recognized secondary mortgage markets, the department of housing and urban development, the federal housing administration, the veterans administration, the federal home loan mortgage corporation, the government national mortgage association, or the federal national mortgage association.



§ 38-33.3-206. Leasehold common interest communities

(1) Any lease, the expiration or termination of which may terminate the common interest community or reduce its size, must be recorded. In a leasehold condominium or leasehold planned community, the declaration must contain the signature of each lessor of any such lease in order for the provisions of this section to be effective. The declaration must state:

(a) The recording data for the lease;

(b) The date on which the lease is scheduled to expire;

(c) A legally sufficient description of the real estate subject to the lease;

(d) Any rights of the unit owners to redeem the reversion and the manner whereby those rights may be exercised or state that they do not have those rights;

(e) Any rights of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease or state that they do not have those rights; and

(f) Any rights of the unit owners to renew the lease and the conditions of any renewal or state that they do not have those rights.

(2) After the declaration for a leasehold condominium or leasehold planned community is recorded, neither the lessor nor the lessor's successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of a unit owner's share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest in a condominium or planned community is not affected by failure of any other person to pay rent or fulfill any other covenant.

(3) Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(4) If the expiration or termination of a lease decreases the number of units in a common interest community, the allocated interests shall be reallocated in accordance with section 38-33.3-107 (1), as though those units had been taken by eminent domain. Reallocations shall be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.



§ 38-33.3-207. Allocation of allocated interests

(1) The declaration must allocate to each unit:

(a) In a condominium, a fraction or percentage of undivided interests in the common elements and in the common expenses of the association and, to the extent not allocated in the bylaws of the association, a portion of the votes in the association;

(b) In a cooperative, an ownership interest in the association, a fraction or percentage of the common expenses of the association, and, to the extent not allocated in the bylaws of the association, a portion of the votes in the association;

(c) In a planned community, a fraction or percentage of the common expenses of the association and, to the extent not allocated in the bylaws of the association, a portion of the votes in the association; except that, in a large planned community, the common expenses of the association may be paid from assessments and allocated as set forth in the declaration and the votes in the association may be allocated as set forth in the declaration.

(2) The declaration must state the formulas used to establish allocations of interests. Those allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

(3) If units may be added to or withdrawn from the common interest community, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the common interest community after the addition or withdrawal.

(4) (a) The declaration may provide:

(I) That different allocations of votes shall be made to the units on particular matters specified in the declaration;

(II) For cumulative voting only for the purpose of electing members of the executive board;

(III) For class voting on specified issues affecting the class, including the election of the executive board; and

(IV) For assessments including, but not limited to, assessments on retail sales and services not to exceed six percent of the amount charged for the retail sale or service, and real estate transfers not to exceed three percent of the real estate sales price or its equivalent.

(b) A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this article, nor may units constitute a class because they are owned by a declarant.

(c) Assessments allowed under subparagraph (IV) of paragraph (a) of this subsection (4) shall be entitled to the lien provided for under section 38-33.3-316 (1) but shall not be entitled to the priority established by section 38-33.3-316 (2)(b).

(d) Communities with classes for voting specified in the declaration as allowed pursuant to subparagraph (III) of paragraph (a) of this subsection (4) may designate classes of members on a reasonable basis which do not allow the declarant to control the association beyond the period provided for in section 38-33.3-303, including, without limitation, residence owners, commercial space owners, and owners of lodging space and to elect members to the association executive board from such classes.

(5) Except for minor variations due to the rounding of fractions or percentages, the sum of the common expense liabilities and, in a condominium, the sum of the undivided interests in the common elements allocated at any time to all the units shall each equal one if stated as fractions or one hundred percent if stated as percentages. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(6) In a condominium, the common elements are not subject to partition except as allowed for in section 38-33.3-312, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements not allowed for in section 38-33.3-312, that is made without the unit to which that interest is allocated is void.

(7) In a cooperative, any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.



§ 38-33.3-208. Limited common elements

(1) Except for the limited common elements described in section 38-33.3-202 (1)(b) and (1)(d), the declaration shall specify to which unit or units each limited common element is allocated. That allocation may not be altered without the consent of the unit owners whose units are affected.

(2) Subject to any provisions of the declaration, a limited common element may be reallocated between or among units after compliance with the procedure set forth in this subsection (2). In order to reallocate limited common elements between or among units, the unit owners of those units, as the applicants, must submit an application for approval of the proposed reallocation to the executive board, which application shall be executed by those unit owners and shall include:

(a) The proposed form for an amendment to the declaration as may be necessary to show the reallocation of limited common elements between or among units;

(b) A deposit against attorney fees and costs which the association will incur in reviewing and effectuating the application, in an amount reasonably estimated by the executive board; and

(c) Such other information as may be reasonably requested by the executive board. No reallocation shall be effective without the approval of the executive board. The reallocation shall be effectuated by an amendment signed by the association and by those unit owners between or among whose units the reallocation is made, which amendment shall be recorded as provided in section 38-33.3-217 (3). All costs and attorney fees incurred by the association as a result of the application shall be the sole obligation of the applicants.

(3) A common element not previously allocated as a limited common element may be so allocated only pursuant to provisions in the declaration made in accordance with section 38-33.3-205 (1)(g). The allocations must be made by amendments to the declaration prepared, executed, and recorded by the declarant.



§ 38-33.3-209. Plats and maps

(1) A plat or map is a part of the declaration and is required for all common interest communities except cooperatives. A map is required only for a common interest community with units having a horizontal boundary. The requirements of this section shall be deemed satisfied so long as all of the information required by this section is contained in the declaration, a map or a plat, or some combination of any two or all of the three. Each plat or map must be clear and legible. When a map is required under any provision of this article, the map, a plat, or the declaration shall contain a certification that all information required by this section is contained in the declaration, the map or a plat, or some combination of any two or all of the three.

(2) In addition to meeting the requirements of a land survey plat as set forth in section 38-51-106, each map shall show the following, except to the extent such information is contained in the declaration or on a plat:

(a) The name and a general schematic plan of the entire common interest community;

(b) The location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(c) A legally sufficient description, which may be of the whole common interest community or any portion thereof, of any real estate subject to development rights and a description of the rights applicable to such real estate;

(d) The extent of any existing encroachments across any common interest community boundary;

(e) To the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the common interest community;

(f) The location and dimensions of the vertical boundaries of each unit and that unit's identifying number;

(g) The location, with reference to established data, of the horizontal boundaries of each unit and that unit's identifying number;

(g.5) Any units in which the declarant has reserved the right to create additional units or common elements, identified appropriately;

(h) A legally sufficient description of any real estate in which the unit owners will own only an estate for years;

(i) The distance between noncontiguous parcels of real estate comprising the common interest community; and

(j) The approximate location and dimensions of limited common elements, including porches, balconies, and patios, other than the limited common elements described in section 38-33.3-202 (1)(b) and (1)(d).

(3) (Deleted by amendment, L. 93, p. 648, § 12, effective April 30, 1993.)

(4) (Deleted by amendment, L. 2007, p. 1799, § 1, effective July 1, 2007.)

(5) Unless the declaration provides otherwise, the horizontal boundaries of any part of a unit located outside of a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and maps.

(6) Upon exercising any development right, the declarant shall record an amendment to the declaration with respect to that real estate reflecting change as a result of such exercise necessary to conform to the requirements of subsections (1), (2), and (4) of this section or new certifications of maps previously recorded if those maps otherwise conform to the requirements of subsections (1), (2), and (4) of this section.

(7) Any certification of a map required by this article must be made by a registered land surveyor.

(8) The requirements of a plat or map under this article shall not be deemed to satisfy any subdivision platting requirement enacted by a county or municipality pursuant to section 30-28-133, C.R.S., part 1 of article 23 of title 31, C.R.S., or a similar provision of a home rule city, nor shall the plat or map requirements under this article be deemed to be incorporated into any subdivision platting requirements enacted by a county or municipality.

(9) Any plat or map that was recorded on or after July 1, 1998, but prior to July 1, 2007, and that satisfies the requirements of this section in effect on July 1, 2007, is deemed to have satisfied the requirements of this section at the time it was recorded.



§ 38-33.3-209.4. Public disclosures required - identity of association - agent - manager - contact information

(1) Within ninety days after assuming control from the declarant pursuant to section 38-33.3-303 (5), the association shall make the following information available to unit owners upon reasonable notice in accordance with subsection (3) of this section. In addition, if the association's address, designated agent, or management company changes, the association shall make updated information available within ninety days after the change:

(a) The name of the association;

(b) The name of the association's designated agent or management company, if any, together with the agent's or management company's license number if the agent or management company is subject to licensure under part 10 of article 61 of title 12, C.R.S.;

(c) A valid physical address and telephone number for both the association and the designated agent or management company, if any;

(d) The name of the common interest community;

(e) The initial date of recording of the declaration; and

(f) The reception number or book and page for the main document that constitutes the declaration.

(2) Within ninety days after assuming control from the declarant pursuant to section 38-33.3-303 (5), and within ninety days after the end of each fiscal year thereafter, the association shall make the following information available to unit owners upon reasonable notice in accordance with subsection (3) of this section:

(a) The date on which its fiscal year commences;

(b) Its operating budget for the current fiscal year;

(c) A list, by unit type, of the association's current assessments, including both regular and special assessments;

(d) Its annual financial statements, including any amounts held in reserve for the fiscal year immediately preceding the current annual disclosure;

(e) The results of its most recent available financial audit or review;

(f) A list of all association insurance policies, including, but not limited to, property, general liability, association director and officer professional liability, and fidelity policies. Such list shall include the company names, policy limits, policy deductibles, additional named insureds, and expiration dates of the policies listed.

(g) All the association's bylaws, articles, and rules and regulations;

(h) The minutes of the executive board and member meetings for the fiscal year immediately preceding the current annual disclosure; and

(i) The association's responsible governance policies adopted under section 38-33.3-209.5.

(3) It is the intent of this section to allow the association the widest possible latitude in methods and means of disclosure, while requiring that the information be readily available at no cost to unit owners at their convenience. Disclosure shall be accomplished by one of the following means: Posting on an internet web page with accompanying notice of the web address via first-class mail or e-mail; the maintenance of a literature table or binder at the association's principal place of business; or mail or personal delivery. The cost of such distribution shall be accounted for as a common expense liability.

(4) Notwithstanding section 38-33.3-117 (1.5)(c), this section shall not apply to a unit, or the owner thereof, if the unit is a time-share unit, as defined in section 38-33-110 (7).



§ 38-33.3-209.5. Responsible governance policies - due process for imposition of fines - procedure for collection of delinquent accounts - definition

(1) To promote responsible governance, associations shall:

(a) Maintain accurate and complete accounting records; and

(b) Adopt policies, procedures, and rules and regulations concerning:

(I) Collection of unpaid assessments;

(II) Handling of conflicts of interest involving board members, which policies, procedures, and rules and regulations must include, at a minimum, the criteria described in subsection (4) of this section;

(III) Conduct of meetings, which may refer to applicable provisions of the nonprofit code or other recognized rules and principles;

(IV) Enforcement of covenants and rules, including notice and hearing procedures and the schedule of fines;

(V) Inspection and copying of association records by unit owners;

(VI) Investment of reserve funds;

(VII) Procedures for the adoption and amendment of policies, procedures, and rules;

(VIII) Procedures for addressing disputes arising between the association and unit owners; and

(IX) When the association has a reserve study prepared for the portions of the community maintained, repaired, replaced, and improved by the association; whether there is a funding plan for any work recommended by the reserve study and, if so, the projected sources of funding for the work; and whether the reserve study is based on a physical analysis and financial analysis. For the purposes of this subparagraph (IX), an internally conducted reserve study shall be sufficient.

(2) Notwithstanding any provision of the declaration, bylaws, articles, or rules and regulations to the contrary, the association may not fine any unit owner for an alleged violation unless:

(a) The association has adopted, and follows, a written policy governing the imposition of fines; and

(b) (I) The policy includes a fair and impartial fact-finding process concerning whether the alleged violation actually occurred and whether the unit owner is the one who should be held responsible for the violation. This process may be informal but shall, at a minimum, guarantee the unit owner notice and an opportunity to be heard before an impartial decision maker.

(II) As used in this paragraph (b), "impartial decision maker" means a person or group of persons who have the authority to make a decision regarding the enforcement of the association's covenants, conditions, and restrictions, including its architectural requirements, and the other rules and regulations of the association and do not have any direct personal or financial interest in the outcome. A decision maker shall not be deemed to have a direct personal or financial interest in the outcome if the decision maker will not, as a result of the outcome, receive any greater benefit or detriment than will the general membership of the association.

(3) If, as a result of the fact-finding process described in subsection (2) of this section, it is determined that the unit owner should not be held responsible for the alleged violation, the association shall not allocate to the unit owner's account with the association any of the association's costs or attorney fees incurred in asserting or hearing the claim. Notwithstanding any provision in the declaration, bylaws, or rules and regulations of the association to the contrary, a unit owner shall not be deemed to have consented to pay such costs or fees.

(4) (a) The policies, procedures, and rules and regulations adopted by an association under subparagraph (II) of paragraph (b) of subsection (1) of this section must, at a minimum:

(I) Define or describe the circumstances under which a conflict of interest exists;

(II) Set forth procedures to follow when a conflict of interest exists, including how, and to whom, the conflict of interest must be disclosed and whether a board member must recuse himself or herself from discussing or voting on the issue; and

(III) Provide for the periodic review of the association's conflict of interest policies, procedures, and rules and regulations.

(b) The policies, procedures, or rules and regulations adopted under this subsection (4) must be in accordance with section 38-33.3-310.5.

(5) (a) Notwithstanding any provision of the declaration, bylaws, articles, or rules and regulations to the contrary or the absence of a relevant provision in the declaration, bylaws, articles, or rules or regulations, the association or a holder or assignee of the association's debt, whether the holder or assignee of the association's debt is an entity or a natural person, may not use a collection agency or take legal action to collect unpaid assessments unless the association or a holder or assignee of the association's debt has adopted, and follows, a written policy governing the collection of unpaid assessments. The policy must, at a minimum, specify:

(I) The date on which assessments must be paid to the entity and when an assessment is considered past due and delinquent;

(II) Any late fees and interest the entity is entitled to impose on a delinquent unit owner's account;

(III) Any returned-check charges the entity is entitled to impose;

(IV) The circumstances under which a unit owner is entitled to enter into a payment plan with the entity pursuant to section 38-33.3-316.3 and the minimum terms of the payment plan mandated by that section;

(V) That, before the entity turns over a delinquent account of a unit owner to a collection agency or refers it to an attorney for legal action, the entity must send the unit owner a notice of delinquency specifying:

(A) The total amount due, with an accounting of how the total was determined;

(B) Whether the opportunity to enter into a payment plan exists pursuant to section 38-33.3-316.3 and instructions for contacting the entity to enter into such a payment plan;

(C) The name and contact information for the individual the unit owner may contact to request a copy of the unit owner's ledger in order to verify the amount of the debt; and

(D) That action is required to cure the delinquency and that failure to do so within thirty days may result in the unit owner's delinquent account being turned over to a collection agency, a lawsuit being filed against the owner, the filing and foreclosure of a lien against the unit owner's property, or other remedies available under Colorado law;

(VI) The method by which payments may be applied on the delinquent account of a unit owner; and

(VII) The legal remedies available to the entity to collect on a unit owner's delinquent account pursuant to the governing documents of the entity and Colorado law.

(b) As used in this subsection (5), "entity" means an association or a holder or assignee of the association's debt, whether the holder or assignee of the association's debt is an entity or a natural person.



§ 38-33.3-209.6. Executive board member education

The board may authorize, and account for as a common expense, reimbursement of board members for their actual and necessary expenses incurred in attending educational meetings and seminars on responsible governance of unit owners' associations. The course content of such educational meetings and seminars shall be specific to Colorado, and shall make reference to applicable sections of this article.



§ 38-33.3-209.7. Owner education

(1) The association shall provide, or cause to be provided, education to owners at no cost on at least an annual basis as to the general operations of the association and the rights and responsibilities of owners, the association, and its executive board under Colorado law. The criteria for compliance with this section shall be determined by the executive board.

(2) Notwithstanding section 38-33.3-117 (1.5)(c), this section shall not apply to an association that includes time-share units, as defined in section 38-33-110 (7).



§ 38-33.3-210. Exercise of development rights

(1) To exercise any development right reserved under section 38-33.3-205 (1)(h), the declarant shall prepare, execute, and record an amendment to the declaration and, in a condominium or planned community, comply with the provisions of section 38-33.3-209. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created and, except in the case of subdivision or conversion of units described in subsection (3) of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by section 38-33.3-208.

(2) Additional development rights not previously reserved may be reserved within any real estate added to the common interest community if the amendment adding that real estate includes all matters required by section 38-33.3-205 or 38-33.3-206, as the case may be, and, in a condominium or planned community, the plats and maps include all matters required by section 38-33.3-209. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to section 38-33.3-205 (1)(h).

(3) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:

(a) If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(b) If the declarant subdivides the unit into two or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(4) If the declaration provides, pursuant to section 38-33.3-205, that all or a portion of the real estate is subject to a right of withdrawal:

(a) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(b) If any portion of the real estate is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(5) If a declarant fails to exercise any development right within the time limit and in accordance with any conditions or fixed limitations described in the declaration pursuant to section 38-33.3-205 (1)(h), or records an instrument surrendering a development right, that development right shall lapse unless the association, upon the request of the declarant or the owner of the real estate subject to development right, agrees to an extension of the time period for exercise of the development right or a reinstatement of the development right subject to whatever terms, conditions, and limitations the association may impose on the subsequent exercise of the development right. The extension or renewal of the development right and any terms, conditions, and limitations shall be included in an amendment executed by the declarant or the owner of the real estate subject to development right and the association.



§ 38-33.3-211. Alterations of units

(1) Subject to the provisions of the declaration and other provisions of law, a unit owner:

(a) May make any improvements or alterations to his unit that do not impair the structural integrity, electrical systems, or mechanical systems or lessen the support of any portion of the common interest community;

(b) May not change the appearance of the common elements without permission of the association; or

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity, electrical systems, or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this paragraph (c) is not an alteration of boundaries.



§ 38-33.3-212. Relocation of boundaries between adjoining units

(1) Subject to the provisions of the declaration and other provisions of law, and pursuant to the procedures described in section 38-33.3-217, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units.

(2) In order to relocate the boundaries between adjoining units, the owners of those units, as the applicant, must submit an application to the executive board, which application shall be executed by those owners and shall include:

(a) Evidence sufficient to the executive board that the applicant has complied with all local rules and ordinances and that the proposed relocation of boundaries does not violate the terms of any document evidencing a security interest;

(b) The proposed reallocation of interests, if any;

(c) The proposed form for amendments to the declaration, including the plats or maps, as may be necessary to show the altered boundaries between adjoining units, and their dimensions and identifying numbers;

(d) A deposit against attorney fees and costs which the association will incur in reviewing and effectuating the application, in an amount reasonably estimated by the executive board; and

(e) Such other information as may be reasonably requested by the executive board.

(3) No relocation of boundaries between adjoining units shall be effected without the necessary amendments to the declaration, plats, or maps, executed and recorded pursuant to section 38-33.3-217 (3) and (5).

(4) All costs and attorney fees incurred by the association as a result of an application shall be the sole obligation of the applicant.



§ 38-33.3-213. Subdivision of units

(1) If the declaration expressly so permits, a unit may be subdivided into two or more units. Subject to the provisions of the declaration and other provisions of law, and pursuant to the procedures described in this section, a unit owner may apply to the association to subdivide a unit.

(2) In order to subdivide a unit, the unit owner of such unit, as the applicant, must submit an application to the executive board, which application shall be executed by such owner and shall include:

(a) Evidence that the applicant of the proposed subdivision shall have complied with all building codes, fire codes, zoning codes, planned unit development requirements, master plans, and other applicable ordinances or resolutions adopted and enforced by the local governing body and that the proposed subdivision does not violate the terms of any document evidencing a security interest encumbering the unit;

(b) The proposed reallocation of interests, if any;

(c) The proposed form for amendments to the declaration, including the plats or maps, as may be necessary to show the units which are created by the subdivision and their dimensions, and identifying numbers;

(d) A deposit against attorney fees and costs which the association will incur in reviewing and effectuating the application, in an amount reasonably estimated by the executive board; and

(e) Such other information as may be reasonably requested by the executive board.

(3) No subdivision of units shall be effected without the necessary amendments to the declaration, plats, or maps, executed and recorded pursuant to section 38-33.3-217 (3) and (5).

(4) All costs and attorney fees incurred by the association as a result of an application shall be the sole obligation of the applicant.



§ 38-33.3-214. Easement for encroachments

To the extent that any unit or common element encroaches on any other unit or common element, a valid easement for the encroachment exists. The easement does not relieve a unit owner of liability in case of willful misconduct nor relieve a declarant or any other person of liability for failure to adhere to the plats and maps.



§ 38-33.3-215. Use for sales purposes

A declarant may maintain sales offices, management offices, and models in the common interest community only if the declaration so provides. Except as provided in a declaration, any real estate in a common interest community used as a sales office, management office, or model and not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, such declarant ceases to have any rights with regard to any real estate used as a sales office, management office, or model, unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state laws and to local ordinances.



§ 38-33.3-216. Easement rights

(1) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging a declarant's obligations or exercising special declarant rights, whether arising under this article or reserved in the declaration.

(2) In a planned community, subject to the provisions of the declaration and the ability of the association to regulate and convey or encumber the common elements as set forth in sections 38-33.3-302 (1)(f) and 38-33.3-312, the unit owners have an easement:

(a) In the common elements for the purpose of access to their units; and

(b) To use the common elements and all other real estate that must become common elements for all other purposes.



§ 38-33.3-217. Amendment of declaration

(1) (a) (I) Except as otherwise provided in subparagraphs (II) and (III) of this paragraph (a), the declaration, including the plats and maps, may be amended only by the affirmative vote or agreement of unit owners of units to which more than fifty percent of the votes in the association are allocated or any larger percentage, not to exceed sixty-seven percent, that the declaration specifies. Any provision in the declaration that purports to specify a percentage larger than sixty-seven percent is hereby declared void as contrary to public policy, and until amended, such provision shall be deemed to specify a percentage of sixty-seven percent. The declaration may specify a smaller percentage than a simple majority only if all of the units are restricted exclusively to nonresidential use. Nothing in this paragraph (a) shall be construed to prohibit the association from seeking a court order, in accordance with subsection (7) of this section, to reduce the required percentage to less than sixty-seven percent.

(II) If the declaration provides for an initial period of applicability to be followed by automatic extension periods, the declaration may be amended at any time in accordance with subparagraph (I) of this paragraph (a).

(III) This paragraph (a) shall not apply:

(A) To the extent that its application is limited by subsection (4) of this section;

(B) To amendments executed by a declarant under section 38-33.3-205 (4) and (5), 38-33.3-208 (3), 38-33.3-209 (6), 38-33.3-210, or 38-33.3-222;

(C) To amendments executed by an association under section 38-33.3-107, 38-33.3-206 (4), 38-33.3-208 (2), 38-33.3-212, 38-33.3-213, or 38-33.3-218 (11) and (12);

(D) To amendments executed by the district court for any county that includes all or any portion of a common interest community under subsection (7) of this section; or

(E) To amendments that affect phased communities or declarant-controlled communities.

(b) (I) If the declaration requires first mortgagees to approve or consent to amendments, but does not set forth a procedure for registration or notification of first mortgagees, the association may:

(A) Send a dated, written notice and a copy of any proposed amendment by certified mail to each first mortgagee at its most recent address as shown on the recorded deed of trust or recorded assignment thereof; and

(B) Cause the dated notice, together with information on how to obtain a copy of the proposed amendment, to be printed in full at least twice, on separate occasions at least one week apart, in a newspaper of general circulation in the county in which the common interest community is located.

(II) A first mortgagee that does not deliver to the association a negative response within sixty days after the date of the notice specified in subparagraph (I) of this paragraph (b) shall be deemed to have approved the proposed amendment.

(III) The notification procedure set forth in this paragraph (b) is not mandatory. If the consent of first mortgagees is obtained without resort to this paragraph (b), and otherwise in accordance with the declaration, the notice to first mortgagees shall be considered sufficient.

(2) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than one year after the amendment is recorded.

(3) Every amendment to the declaration must be recorded in every county in which any portion of the common interest community is located and is effective only upon recordation. An amendment must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of each person executing the amendment.

(4) (a) Except to the extent expressly permitted or required by other provisions of this article, no amendment may create or increase special declarant rights, increase the number of units, or change the boundaries of any unit or the allocated interests of a unit in the absence of a vote or agreement of unit owners of units to which at least sixty-seven percent of the votes in the association, including sixty-seven percent of the votes allocated to units not owned by a declarant, are allocated or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential use.

(b) The sixty-seven-percent maximum percentage stated in paragraph (a) of subsection (1) of this section shall not apply to any common interest community in which one unit owner, by virtue of the declaration, bylaws, or other governing documents of the association, is allocated sixty-seven percent or more of the votes in the association.

(4.5) Except to the extent expressly permitted or required by other provisions of this article, no amendment may change the uses to which any unit is restricted in the absence of a vote or agreement of unit owners of units to which at least sixty-seven percent of the votes in the association are allocated or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential use.

(5) Amendments to the declaration required by this article to be recorded by the association shall be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(6) All expenses associated with preparing and recording an amendment to the declaration shall be the sole responsibility of:

(a) In the case of an amendment pursuant to sections 38-33.3-208 (2), 38-33.3-212, and 38-33.3-213, the unit owners desiring the amendment; and

(b) In the case of an amendment pursuant to section 38-33.3-208 (3), 38-33.3-209 (6), or 38-33.3-210, the declarant; and

(c) In all other cases, the association.

(7) (a) The association, acting through its executive board pursuant to section 38-33.3-303 (1), may petition the district court for any county that includes all or any portion of the common interest community for an order amending the declaration of the common interest community if:

(I) The association has twice sent notice of the proposed amendment to all unit owners that are entitled by the declaration to vote on the proposed amendment or are required for approval of the proposed amendment by any means allowed pursuant to the provisions regarding notice to members in sections 7-121-402 and 7-127-104, C.R.S., of the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S.;

(II) The association has discussed the proposed amendment during at least one meeting of the association; and

(III) Unit owners of units to which are allocated more than fifty percent of the number of consents, approvals, or votes of the association that would be required to adopt the proposed amendment pursuant to the declaration have voted in favor of the proposed amendment.

(b) A petition filed pursuant to paragraph (a) of this subsection (7) shall include:

(I) A summary of:

(A) The procedures and requirements for amending the declaration that are set forth in the declaration;

(B) The proposed amendment to the declaration;

(C) The effect of and reason for the proposed amendment, including a statement of the circumstances that make the amendment necessary or advisable;

(D) The results of any vote taken with respect to the proposed amendment; and

(E) Any other matters that the association believes will be useful to the court in deciding whether to grant the petition; and

(II) As exhibits, copies of:

(A) The declaration as originally recorded and any recorded amendments to the declaration;

(B) The text of the proposed amendment;

(C) Copies of any notices sent pursuant to subparagraph (I) of paragraph (a) of this subsection (7); and

(D) Any other documents that the association believes will be useful to the court in deciding whether to grant the petition.

(c) Within three days of the filing of the petition, the district court shall set a date for hearing the petition. Unless the court finds that an emergency requires an immediate hearing, the hearing shall be held no earlier than forty-five days and no later than sixty days after the date the association filed the petition.

(d) No later than ten days after the date for hearing a petition is set pursuant to paragraph (c) of this subsection (7), the association shall:

(I) Send notice of the petition by any written means allowed pursuant to the provisions regarding notice to members in sections 7-121-402 and 7-127-104, C.R.S., of the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S., to any unit owner, by first-class mail, postage prepaid or by hand delivery to any declarant, and by first-class mail, postage prepaid, to any lender that holds a security interest in one or more units and is entitled by the declaration or any underwriting guidelines or requirements of that lender or of the federal national mortgage association, the federal home loan mortgage corporation, the federal housing administration, the veterans administration, or the government national mortgage corporation to vote on the proposed amendment. The notice shall include:

(A) A copy of the petition which need not include the exhibits attached to the original petition filed with the district court;

(B) The date the district court will hear the petition; and

(C) A statement that the court may grant the petition and order the proposed amendment to the declaration unless any declarant entitled by the declaration to vote on the proposed amendment, the federal housing administration, the veterans administration, more than thirty-three percent of the unit owners entitled by the declaration to vote on the proposed amendment, or more than thirty-three percent of the lenders that hold a security interest in one or more units and are entitled by the declaration to vote on the proposed amendment file written objections to the proposed amendment with the court prior to the hearing;

(II) File with the district court:

(A) A list of the names and mailing addresses of declarants, unit owners, and lenders that hold a security interest in one or more units and that are entitled by the declaration to vote on the proposed amendment; and

(B) A copy of the notice required by subparagraph (I) of this paragraph (d).

(e) The district court shall grant the petition after hearing if it finds that:

(I) The association has complied with all requirements of this subsection (7);

(II) No more than thirty-three percent of the unit owners entitled by the declaration to vote on the proposed amendment have filed written objections to the proposed amendment with the court prior to the hearing;

(III) Neither the federal housing administration nor the veterans administration is entitled to approve the proposed amendment, or if so entitled has not filed written objections to the proposed amendment with the court prior to the hearing;

(IV) Either the proposed amendment does not eliminate any rights or privileges designated in the declaration as belonging to a declarant or no declarant has filed written objections to the proposed amendment with the court prior to the hearing;

(V) Either the proposed amendment does not eliminate any rights or privileges designated in the declaration as belonging to any lenders that hold security interests in one or more units and that are entitled by the declaration to vote on the proposed amendment or no more than thirty-three percent of such lenders have filed written objections to the proposed amendment with the court prior to the hearing; and

(VI) The proposed amendment would neither terminate the declaration nor change the allocated interests of the unit owners as specified in the declaration, except as allowed pursuant to section 38-33.3-315.

(f) Upon granting a petition, the court shall enter an order approving the proposed amendment and requiring the association to record the amendment in each county that includes all or any portion of the common interest community. Once recorded, the amendment shall have the same legal effect as if it were adopted pursuant to any requirements set forth in the declaration.



§ 38-33.3-218. Termination of common interest community

(1) Except in the case of a taking of all the units by eminent domain, or in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, a common interest community may be terminated only by agreement of unit owners of units to which at least sixty-seven percent of the votes in the association are allocated or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units in the common interest community are restricted exclusively to nonresidential uses.

(1.5) No planned community that is required to exist pursuant to a development or site plan shall be terminated by agreement of unit owners, unless a copy of the termination agreement is sent by certified mail or hand delivered to the governing body of every municipality in which a portion of the planned community is situated or, if the planned community is situated in an unincorporated area, to the board of county commissioners for every county in which a portion of the planned community is situated.

(2) An agreement of unit owners to terminate must be evidenced by their execution of a termination agreement or ratifications thereof in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(3) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(4) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the unit owners consent to the sale.

(5) Subject to the provisions of a termination agreement described in subsections (3) and (4) of this section, the association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community following termination, but the contract is not binding on the unit owners until approved pursuant to subsections (1) and (2) of this section. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all the powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all the powers it had before termination. Proceeds of the sale must be distributed to unit owners and lienholders as their interests may appear, in accordance with subsections (8), (9), and (10) of this section, taking into account the value of property owned or distributed that is not sold so as to preserve the proportionate interests of each unit owner with respect to all property cumulatively. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this article or the declaration.

(6) (a) In a planned community, if all or a portion of the common elements are not to be sold following termination, title to the common elements not sold vests in the unit owners upon termination as tenants in common in fractional interests that maintain, after taking into account the fair market value of property owned and the proceeds of property sold, their respective interests as provided in subsection (10) of this section with respect to all property appraised under said subsection (10), and liens on the units shift accordingly.

(b) In a common interest community, containing units having horizontal boundaries described in the declaration, title to the units not to be sold following termination vests in the unit owners upon termination as tenants in common in fractional interests that maintain, after taking into account the fair market value of property owned and the proceeds of property sold, their respective interests as provided in subsection (10) of this section with respect to all property appraised under said subsection (10), and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner's successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted such unit.

(7) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(8) Upon termination of a condominium or planned community, creditors of the association who obtain a lien and duly record it in every county in which any portion of the common interest community is located are to be treated as if they had perfected liens on the units immediately before termination or when the lien is obtained and recorded, whichever is later.

(9) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, upon termination, creditors of the association who obtain a lien and duly record it in every county in which any portion of the cooperative is located are to be treated as if they had perfected liens against the cooperative immediately before termination or when the lien is obtained and recorded, whichever is later. Unless the declaration provides that all creditors of the association have that priority:

(a) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit owner's interest in the unit as of the date the lien was perfected;

(b) Any other creditor of the association who obtains a lien and duly records it in every county in which any portion of the cooperative is located is to be treated upon termination as if the creditor had perfected a lien against each unit owner's interest immediately before termination or when the lien is obtained and recorded, whichever is later;

(c) The amount of the lien of an association's creditor described in paragraphs (a) and (b) of this subsection (9) against each unit owner's interest must be proportionate to the ratio which each unit's common expense liability bears to the common expense liability of all of the units;

(d) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner's unit as of the date the lien was perfected; and

(e) The assets of the association must be distributed to all unit owners and all lienholders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor's lien against that unit owner's interest.

(10) The respective interests of unit owners referred to in subsections (5) to (9) of this section are as follows:

(a) Except as provided in paragraph (b) of this subsection (10), the respective interests of unit owners are the combined fair market values of their units, allocated interests, any limited common elements, and, in the case of a planned community, any tenant in common interest, immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers shall be distributed to the unit owners and becomes final unless disapproved within thirty days after distribution by unit owners of units to which twenty-five percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(b) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof prior to destruction cannot be made, the interests of all unit owners are:

(I) In a condominium, their respective common element interests immediately before the termination;

(II) In a cooperative, their respective ownership interests immediately before the termination; and

(III) In a planned community, their respective common expense liabilities immediately before the termination.

(11) In a condominium or planned community, except as provided in subsection (12) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community. Foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community other than withdrawable real estate does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not withdraw, of itself, that real estate from the common interest community, but the person taking title thereto may require from the association, upon request, an amendment to the declaration excluding the real estate from the common interest community prepared, executed, and recorded by the association.

(12) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common interest community. The board of directors shall reallocate interests as if the foreclosed section were taken by eminent domain by an amendment to the declaration prepared, executed, and recorded by the association.



§ 38-33.3-219. Rights of secured lenders

(1) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to:

(a) Deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board; or

(b) Prevent the association or the executive board from commencing, intervening in, or settling any solicitation or proceeding; or

(c) Prevent any insurance trustee or the association from receiving and distributing any insurance proceeds pursuant to section 38-33.3-313.



§ 38-33.3-220. Master associations

(1) If the declaration provides that any of the powers of a unit owners' association described in section 38-33.3-302 are to be exercised by or may be delegated to a master association, all provisions of this article applicable to unit owners' associations apply to any such master association except as modified by this section.

(2) Unless it is acting in the capacity of an association described in section 38-33.3-301, a master association may exercise the powers set forth in section 38-33.3-302 (1)(b) only to the extent such powers are expressly permitted to be exercised by a master association in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(3) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(4) The rights and responsibilities of unit owners with respect to the unit owners' association set forth in sections 38-33.3-303, 38-33.3-308, 38-33.3-309, 38-33.3-310, and 38-33.3-312 apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this article.

(5) Even if a master association is also an association described in section 38-33.3-301, the articles of incorporation and the declaration of each common interest community, the powers of which are assigned by the declaration or delegated to the master association, must provide that the executive board of the master association be elected after the period of declarant control, if any, in one of the following ways:

(a) All unit owners of all common interest communities subject to the master association may elect all members of the master association's executive board.

(b) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association's executive board.

(c) All unit owners of each common interest community subject to the master association may elect specified members of the master association's executive board.

(d) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association's executive board.



§ 38-33.3-221. Merger or consolidation of common interest communities

(1) Any two or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (2) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the preexisting common interest communities, and the operations and activities of all associations of the preexisting common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(2) An agreement of two or more common interest communities to merge or consolidate pursuant to subsection (1) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement must be recorded in every county in which a portion of the common interest community is located and is not effective until recorded.

(3) Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either by stating the reallocations or the formulas upon which they are based.



§ 38-33.3-221.5. Withdrawal from merged common interest community

(1) A common interest community that was merged or consolidated with another common interest community, or is party to an agreement to do so pursuant to section 38-33.3-221, may withdraw from the merged or consolidated common interest community or terminate the agreement to merge or consolidate, without the consent of the other common interest community or communities involved, if the common interest community wishing to withdraw meets all of the following criteria:

(a) It is a separate, platted subdivision;

(b) Its unit owners are required to pay into two common interest communities or separate unit owners' associations;

(c) It is or has been a self-operating common interest community or association continuously for at least twenty-five years;

(d) The total number of unit owners comprising it is fifteen percent or less of the total number of unit owners in the merged or consolidated common interest community or association;

(e) Its unit owners have approved the withdrawal by a majority vote and the owners of units representing at least seventy-five percent of the allocated interests in the common interest community wishing to withdraw participated in the vote; and

(f) Its withdrawal would not substantially impair the ability of the remainder of the merged common interest community or association to:

(I) Enforce existing covenants;

(II) Maintain existing facilities; or

(III) Continue to exist.

(2) If an association has met the requirements set forth in subsection (1) of this section, it shall be considered withdrawn as of the date of the election at which its unit owners voted to withdraw.



§ 38-33.3-222. Addition of unspecified real estate

In a common interest community, if the right is originally reserved in the declaration, the declarant, in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration to add additional real estate to the common interest community without describing the location of that real estate in the original declaration; but the area of real estate added to the common interest community pursuant to this section may not exceed ten percent of the total area of real estate described in section 38-33.3-205 (1)(c) and (1)(h), and the declarant may not in any event increase the number of units in the common interest community beyond the number stated in the original declaration pursuant to section 38-33.3-205 (1)(d), except as provided in section 38-33.3-217 (4).






Part 3 - Management of the Common Interest Community

§ 38-33.3-301. Organization of unit owners' association

A unit owners' association shall be organized no later than the date the first unit in the common interest community is conveyed to a purchaser. The membership of the association at all times shall consist exclusively of all unit owners or, following termination of the common interest community, of all former unit owners entitled to distributions of proceeds under section 38-33.3-218, or their heirs, personal representatives, successors, or assigns. The association shall be organized as a nonprofit, not-for-profit, or for-profit corporation or as a limited liability company in accordance with the laws of the state of Colorado; except that the failure of the association to incorporate or organize as a limited liability company will not adversely affect either the existence of the common interest community for purposes of this article or the rights of persons acting in reliance upon such existence, other than as specifically provided in section 38-33.3-316. Neither the choice of entity nor the organizational structure of the association shall be deemed to affect its substantive rights and obligations under this article.



§ 38-33.3-302. Powers of unit owners' association

(1) Except as provided in subsections (2) and (3) of this section, and subject to the provisions of the declaration, the association, without specific authorization in the declaration, may:

(a) Adopt and amend bylaws and rules and regulations;

(b) Adopt and amend budgets for revenues, expenditures, and reserves and collect assessments for common expenses from unit owners;

(c) Hire and terminate managing agents and other employees, agents, and independent contractors;

(d) Institute, defend, or intervene in litigation or administrative proceedings in its own name on behalf of itself or two or more unit owners on matters affecting the common interest community;

(e) Make contracts and incur liabilities;

(f) Regulate the use, maintenance, repair, replacement, and modification of common elements;

(g) Cause additional improvements to be made as a part of the common elements;

(h) Acquire, hold, encumber, and convey in its own name any right, title, or interest to real or personal property, subject to the following exceptions:

(I) Common elements in a condominium or planned community may be conveyed or subjected to a security interest only pursuant to section 38-33.3-312; and

(II) Part of a cooperative may be conveyed, or all or part of a cooperative may be subjected to a security interest, only pursuant to section 38-33.3-312;

(i) Grant easements, leases, licenses, and concessions through or over the common elements;

(j) Impose and receive any payments, fees, or charges for the use, rental, or operation of the common elements other than limited common elements described in section 38-33.3-202 (1)(b) and (1)(d);

(k) (I) Impose charges for late payment of assessments, recover reasonable attorney fees and other legal costs for collection of assessments and other actions to enforce the power of the association, regardless of whether or not suit was initiated, and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws, and rules and regulations of the association.

(II) The association may not levy fines against a unit owner for violations of declarations, bylaws, or rules of the association for failure to adequately water landscapes or vegetation for which the unit owner is responsible when water restrictions or guidelines from the local water district or similar entity are in place and the unit owner is watering in compliance with such restrictions or guidelines. The association may require proof from the unit owner that the unit owner is watering the landscape or vegetation in a manner that is consistent with the maximum watering permitted by the restrictions or guidelines then in effect.

(l) Impose reasonable charges for the preparation and recordation of amendments to the declaration or statements of unpaid assessments;

(m) Provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance;

(n) Assign its right to future income, including the right to receive common expense assessments, but only to the extent the declaration expressly so provides;

(o) Exercise any other powers conferred by the declaration or bylaws;

(p) Exercise all other powers that may be exercised in this state by legal entities of the same type as the association; and

(q) Exercise any other powers necessary and proper for the governance and operation of the association.

(2) The declaration may not impose limitations on the power of the association to deal with the declarant that are more restrictive than the limitations imposed on the power of the association to deal with other persons.

(3) (a) Any managing agent, employee, independent contractor, or other person acting on behalf of the association shall be subject to this article to the same extent as the association itself would be.

(b) Decisions concerning the approval or denial of a unit owner's application for architectural or landscaping changes shall be made in accordance with standards and procedures set forth in the declaration or in duly adopted rules and regulations or bylaws of the association, and shall not be made arbitrarily or capriciously.

(4) (a) The association's contract with a managing agent shall be terminable for cause without penalty to the association. Any such contract shall be subject to renegotiation.

(b) Notwithstanding section 38-33.3-117 (1.5)(g), this subsection (4) shall not apply to an association that includes time-share units, as defined in section 38-33-110 (7).



§ 38-33.3-303. Executive board members and officers - powers and duties - reserve funds - reserve study - audit

(1) (a) Except as provided in the declaration, the bylaws, or subsection (3) of this section or any other provisions of this article, the executive board may act in all instances on behalf of the association.

(b) Notwithstanding any provision of the declaration or bylaws to the contrary, all members of the executive board shall have available to them all information related to the responsibilities and operation of the association obtained by any other member of the executive board. This information shall include, but is not necessarily limited to, reports of detailed monthly expenditures, contracts to which the association is a party, and copies of communications, reports, and opinions to and from any member of the executive board or any managing agent, attorney, or accountant employed or engaged by the executive board to whom the executive board delegates responsibilities under this article.

(2) Except as otherwise provided in subsection (2.5) of this section:

(a) If appointed by the declarant, in the performance of their duties, the officers and members of the executive board are required to exercise the care required of fiduciaries of the unit owners.

(b) If not appointed by the declarant, no member of the executive board and no officer shall be liable for actions taken or omissions made in the performance of such member's duties except for wanton and willful acts or omissions.

(2.5) With regard to the investment of reserve funds of the association, the officers and members of the executive board shall be subject to the standards set forth in section 7-128-401, C.R.S.; except that, as used in that section:

(a) "Corporation" or "nonprofit corporation" means the association.

(b) "Director" means a member of the association's executive board.

(c) "Officer" means any person designated as an officer of the association and any person to whom the executive board delegates responsibilities under this article, including, without limitation, a managing agent, attorney, or accountant employed by the executive board.

(3) (a) The executive board may not act on behalf of the association to amend the declaration, to terminate the common interest community, or to elect members of the executive board or determine the qualifications, powers and duties, or terms of office of executive board members, but the executive board may fill vacancies in its membership for the unexpired portion of any term.

(b) Committees of the association shall be appointed pursuant to the governing documents of the association or, if the governing documents contain no applicable provisions, pursuant to section 7-128-206, C.R.S. The person appointed after August 15, 2009, to preside over any such committee shall meet the same qualifications as are required by the governing documents of the association for election or appointment to the executive board of the association.

(4) (a) Within ninety days after adoption of any proposed budget for the common interest community, the executive board shall mail, by ordinary first-class mail, or otherwise deliver a summary of the budget to all the unit owners and shall set a date for a meeting of the unit owners to consider the budget. Such meeting shall occur within a reasonable time after mailing or other delivery of the summary, or as allowed for in the bylaws. The executive board shall give notice to the unit owners of the meeting as allowed for in the bylaws. Unless the declaration requires otherwise, the budget proposed by the executive board does not require approval from the unit owners and it will be deemed approved by the unit owners in the absence of a veto at the noticed meeting by a majority of all unit owners, or if permitted in the declaration, a majority of a class of unit owners, or any larger percentage specified in the declaration, whether or not a quorum is present. In the event that the proposed budget is vetoed, the periodic budget last proposed by the executive board and not vetoed by the unit owners must be continued until a subsequent budget proposed by the executive board is not vetoed by the unit owners.

(4) (a) (I) Within ninety days after adoption of a proposed budget for the common interest community, the executive board shall mail, by first-class mail, or otherwise deliver, including posting the proposed budget on the association's website, a summary of the budget to all the unit owners and shall set a date for a meeting of the unit owners to consider the budget. The meeting must occur within a reasonable time after mailing or other delivery of the summary, or as allowed for in the bylaws. The executive board shall give notice to the unit owners of the meeting as allowed for in the bylaws.

(II) Unless the declaration requires otherwise, the budget proposed by the executive board does not require approval from the unit owners and it will be deemed approved by the unit owners in the absence of a veto at the noticed meeting by a majority of all unit owners, or if permitted in the declaration, a majority of a class of unit owners, or any larger percentage specified in the declaration, whether or not a quorum is present. If the proposed budget is vetoed, the periodic budget last proposed by the executive board and not vetoed by the unit owners must be continued until a subsequent budget proposed by the executive board is not vetoed by the unit owners.

(b) (I) At the discretion of the executive board or upon request pursuant to subparagraph (II) or (III) of this paragraph (b) as applicable, the books and records of the association shall be subject to an audit, using generally accepted auditing standards, or a review, using statements on standards for accounting and review services, by an independent and qualified person selected by the board. Such person need not be a certified public accountant except in the case of an audit. A person selected to conduct a review shall have at least a basic understanding of the principles of accounting as a result of prior business experience, education above the high school level, or bona fide home study. The audit or review report shall cover the association's financial statements, which shall be prepared using generally accepted accounting principles or the cash or tax basis of accounting.

(II) An audit shall be required under this paragraph (b) only when both of the following conditions are met:

(A) The association has annual revenues or expenditures of at least two hundred fifty thousand dollars; and

(B) An audit is requested by the owners of at least one-third of the units represented by the association.

(III) A review shall be required under this paragraph (b) only when requested by the owners of at least one-third of the units represented by the association.

(IV) Copies of an audit or review under this paragraph (b) shall be made available upon request to any unit owner beginning no later than thirty days after its completion.

(V) Notwithstanding section 38-33.3-117 (1.5)(h), this paragraph (b) shall not apply to an association that includes time-share units, as defined in section 38-33-110 (7).

(5) (a) Subject to subsection (6) of this section:

(I) The declaration, except a declaration for a large planned community, may provide for a period of declarant control of the association, during which period a declarant, or persons designated by such declarant, may appoint and remove the officers and members of the executive board. Regardless of the period of declarant control provided in the declaration, a period of declarant control terminates no later than the earlier of sixty days after conveyance of seventy-five percent of the units that may be created to unit owners other than a declarant, two years after the last conveyance of a unit by the declarant in the ordinary course of business, or two years after any right to add new units was last exercised.

(II) The declaration for a large planned community may provide for a period of declarant control of the association during which period a declarant, or persons designated by such declarant, may appoint and remove the officers and members of the executive board. Regardless of the period of declarant control provided in the declaration, a period of declarant control terminates in a large planned community no later than the earlier of sixty days after conveyance of seventy-five percent of the maximum number of units that may be created under zoning or other governmental development approvals in effect for the large planned community at any given time to unit owners other than a declarant, six years after the last conveyance of a unit by the declarant in the ordinary course of business, or twenty years after recordation of the declaration.

(b) A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of the period of declarant control, but, in that event, the declarant may require, for the duration of the period of declarant control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

(c) If a period of declarant control is to terminate in a large planned community pursuant to subparagraph (II) of paragraph (a) of this subsection (5), the declarant, or persons designated by the declarant, shall no longer have the right to appoint and remove the officers and members of the executive board unless, prior to the termination date, the association approves an extension of the declarant's ability to appoint and remove no more than a majority of the executive board by vote of a majority of the votes entitled to be cast in person or by proxy, other than by the declarant, at a meeting duly convened as required by law. Any such approval by the association may contain conditions and limitations. Such extension of declarant's appointment and removal power, together with any conditions and limitations approved as provided in this paragraph (c), shall be included in an amendment to the declaration previously executed by the declarant.

(6) Not later than sixty days after conveyance of twenty-five percent of the units that may be created to unit owners other than a declarant, at least one member and not less than twenty-five percent of the members of the executive board must be elected by unit owners other than the declarant. Not later than sixty days after conveyance of fifty percent of the units that may be created to unit owners other than a declarant, not less than thirty-three and one-third percent of the members of the executive board must be elected by unit owners other than the declarant.

(7) Except as otherwise provided in section 38-33.3-220 (5), not later than the termination of any period of declarant control, the unit owners shall elect an executive board of at least three members, at least a majority of whom must be unit owners other than the declarant or designated representatives of unit owners other than the declarant. The executive board shall elect the officers. The executive board members and officers shall take office upon election.

(8) Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a vote of sixty-seven percent of all persons present and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, other than a member appointed by the declarant or a member elected pursuant to a class vote under section 38-33.3-207 (4).

(9) Within sixty days after the unit owners other than the declarant elect a majority of the members of the executive board, the declarant shall deliver to the association all property of the unit owners and of the association held by or controlled by the declarant, including without limitation the following items:

(a) The original or a certified copy of the recorded declaration as amended, the association's articles of incorporation, if the association is incorporated, bylaws, minute books, other books and records, and any rules and regulations which may have been promulgated;

(b) An accounting for association funds and financial statements, from the date the association received funds and ending on the date the period of declarant control ends. The financial statements shall be audited by an independent certified public accountant and shall be accompanied by the accountant's letter, expressing either the opinion that the financial statements present fairly the financial position of the association in conformity with generally accepted accounting principles or a disclaimer of the accountant's ability to attest to the fairness of the presentation of the financial information in conformity with generally accepted accounting principles and the reasons therefor. The expense of the audit shall not be paid for or charged to the association.

(c) The association funds or control thereof;

(d) All of the declarant's tangible personal property that has been represented by the declarant to be the property of the association or all of the declarant's tangible personal property that is necessary for, and has been used exclusively in, the operation and enjoyment of the common elements, and inventories of these properties;

(e) A copy, for the nonexclusive use by the association, of any plans and specifications used in the construction of the improvements in the common interest community;

(f) All insurance policies then in force, in which the unit owners, the association, or its directors and officers are named as insured persons;

(g) Copies of any certificates of occupancy that may have been issued with respect to any improvements comprising the common interest community;

(h) Any other permits issued by governmental bodies applicable to the common interest community and which are currently in force or which were issued within one year prior to the date on which unit owners other than the declarant took control of the association;

(i) Written warranties of the contractor, subcontractors, suppliers, and manufacturers that are still effective;

(j) A roster of unit owners and mortgagees and their addresses and telephone numbers, if known, as shown on the declarant's records;

(k) Employment contracts in which the association is a contracting party;

(l) Any service contract in which the association is a contracting party or in which the association or the unit owners have any obligation to pay a fee to the persons performing the services; and

(m) For large planned communities, copies of all recorded deeds and all recorded and unrecorded leases evidencing ownership or leasehold rights of the large planned community unit owners' association in all common elements within the large planned community.



§ 38-33.3-303.5. Construction defect actions - disclosure - approval by unit owners - definitions - exemptions

(1) (a) Before the executive board, pursuant to section 38-33.3-302 (1)(d), institutes a construction defect action, the executive board shall comply with this section.

(b) For the purposes of this section only:

(I) "Construction defect action":

(A) Means any civil action or arbitration proceeding for damages, indemnity, subrogation, or contribution brought against a construction professional to assert a claim, counterclaim, cross-claim, or third-party claim for damages or loss to, or the loss of use of, real or personal property or personal injury caused by a defect in the design or construction of an improvement to real property, regardless of the theory of liability; and

(B) Includes any related, ancillary, or derivative claim, and any claim for breach of fiduciary duty or an act or omission of a member of an association's executive board, that arises from an alleged construction defect or that seeks the same or similar damages.

(II) "Construction professional" has the meaning set forth in section 13-20-802.5 (4).

(c) Meeting to consider commencement of construction defect action - disclosures - required terms. (I) The executive board shall mail or deliver written notice of the anticipated commencement of the construction defect action to each unit owner at the owner's last-known address described in the association's records and to the last-known address of each construction professional against whom a construction defect action is proposed; except that this notice requirement does not apply to:

(A) Construction professionals identified after the notice is mailed; or

(B) Joined parties in a construction defect action previously approved by owners pursuant to subsection (1)(d) of this section.

(II) The notice given pursuant to this subsection (1)(c) must call a meeting of the unit owners, which must be held no less than ten days and no more than fifteen days after the mailing date of the notice, to consider whether to bring a construction defect action. A failure to hold the meeting within this time period voids the subsequent vote. A quorum is not required at the meeting. In no event shall the time period for providing the notice required pursuant to subsection (1)(c)(I) of this section, holding the meeting required pursuant to this subsection (1)(c)(II), and voting as required by subsection (1)(d) of this section exceed ninety days. The notice must state that:

(A) The conclusion of the meeting initiates the voting period, during which the association will accept votes for and against proceeding with the construction defect action. The disclosure and voting period shall end ninety days after the mailing date of the meeting notice or when the association determines that the construction defect action is either approved or disapproved, whichever occurs first.

(B) The construction professional against whom the construction defect action is proposed will be invited to attend and will have an opportunity to address the unit owners concerning the alleged construction defect; and

(C) The presentation at the meeting by the construction professional or the construction professional's designee or designees may, but is not required to, include an offer to remedy any defect in accordance with section 13-20-803.5 (3) of the "Construction Defect Action Reform Act".

(III) The notice given pursuant to this subsection (1)(c) must also contain a description of the nature of the construction defect action, which description identifies alleged defects with reasonable specificity, the relief sought, a good-faith estimate of the benefits and risks involved, and any other pertinent information. The notice shall also include the following disclosures:

1. The alleged construction defects might result in increased costs to the association in maintenance or repair or cause an increase in assessments or special assessments to cover the cost of repairs.

2. If the association does not file a claim before the applicable legal deadlines, the claim will expire.

3. Until the alleged defects are repaired, sellers of units within the common interest community might owe unit buyers a duty to disclose known defects.

4. The executive board (intends to enter) (has entered) into a fee arrangement with the attorneys representing the association, under which (the attorneys will be paid a contingency fee equal to ------ percent of the (net) (gross) recovery of the amount the association recovers from the defendant(s)) (the association's attorneys will be paid (an hourly fee of $ -----) (a fixed fee of $ -----)).

5. In addition to attorney fees, the association may incur up to $ ------- for legal costs, including expert witnesses, depositions, and filing fees. The amount will not be exceeded without the executive board's further written authority. If the association does not prevail on its claim, the association may be responsible for paying these legal expenses.

6. If the association does not prevail on its claim, the association may be responsible for paying its attorney fees.

7. If the association does not prevail on its claim, a court or arbitrator sometimes awards costs and attorney fees to the opposing party. Should that happen in this case, the association may be responsible for paying the opposing party's costs and fees as a result of such award.

8. There is no guarantee that the association will recover enough funds to repair the claimed construction defect(s). If the claimed defects are not repaired, additional damage to property and a reduction in the useful life of the common elements might occur.

9. Until the claimed construction defects are repaired, or until the construction defect claim is concluded, the market value of the units in the association might be adversely affected.

10. Until the claimed construction defect(s) are repaired, or until the construction defect(s) claim is concluded, owners in the association might have difficulty refinancing and prospective buyers might have difficulty obtaining financing. In addition, certain federal underwriting standards or regulations prevent refinancing or obtaining a new loan in projects where a construction defect is claimed, and certain lenders as a matter of policy will not refinance or provide a new loan in projects where a construction defect is claimed.

(IV) The association shall maintain a verified owner mailing list that identifies the owners to whom the association mailed the notice required pursuant to this subsection (1)(c). The verified owner mailing list shall include, for each owner, the address, if any, to which the association mailed the notice required pursuant to this subsection (1)(c). The association shall provide a copy of the verified owner mailing list to each construction professional who is sent a notice pursuant to this subsection (1)(c) at the owner meeting required under subsection (1)(c)(II) of this section. The owner mailing list shall be deemed verified if a specimen copy of the mailing list is certified by an association officer or agent. If the association commences a construction defect action against any construction professional, the association shall file its verified owner mailing list and records of votes received from owners during the voting period with the appropriate forum under seal.

(V) The substance of a proposed construction defect action may be amended or supplemented after the meeting, but an amended or supplemented claim does not extend the voting period. The executive board shall give notice to unit owners of any amended or supplemented claim and shall maintain records of its communications with unit owners. Owner approval pursuant to subsection (1)(d) of this section is not required for amendments or supplements to a construction defect action made after the notice pursuant to this subsection (1)(c) is sent.

(d) Approval by unit owners - procedures. (I) (A) Notwithstanding any provision of law or any requirement in the governing documents, the executive board may initiate the construction defect action only if authorized within the voting period by owners of units to which a majority of votes in the association are allocated. Such approval is not required for an association to proceed with a construction defect action if the alleged construction defect pertains to a facility that is intended and used for nonresidential purposes and if the cost to repair the alleged defect does not exceed fifty thousand dollars. Such approval is not required for an association to proceed with a construction defect action when the association is the contracting party for the performance of labor or purchase of services or materials.

(B) Notwithstanding any other provision of law, an owner's vote shall be submitted only once and may be obtained in any written format confirming the owner's vote to approve or reject the proposed construction defect action. The association shall maintain a record of all votes until the conclusion of the construction defect action, including all appeals, if any.

(II) (A) Nothing in this section alters the tolling provisions of section 13-20-805.

(B) All statutes of limitation and repose applicable to claims based on defects described with reasonable specificity in the notice, which may be supplemented or amended pursuant to subsection (1)(c)(IV) of this section, are tolled from the date the notice sent pursuant to subsection (1)(c) of this section is mailed until either the ninety-day voting and disclosure period ends or until the association determines that the construction defect action is either approved or disapproved, whichever occurs first.

(C) The applicable statutes of limitation and repose that apply to claims based on a defect described in the notice with reasonable specificity are tolled pursuant to this subsection (1)(d)(II) once, and may not extend the statutes of limitation and repose that apply to claims based on that defect for more than a total of ninety days, respectively. If a defect not included in the notice sent pursuant to subsection (1)(c) of this section is the subject of a later vote, tolling pursuant to this subsection (1)(d) applies unless the claim based on that defect is otherwise barred by the statute of limitations or statute of repose.

(III) Vote count - exclusions. For purposes of calculating the required majority vote under this subsection (1)(d) only, the following votes are excluded:

(A) Any votes allocated to units owned by a development party. As used in this subsection (1)(d)(III)(A), "development party" means a contractor, subcontractor, developer, or builder responsible for any part of the design, construction, or repair of any portion of the common interest community and any of that party's affiliates; and "affiliate" includes an entity controlled or owned, in whole or in part, by any person that controls or owns a development party or by the spouse of a development party.

(B) Any votes allocated to units owned by banking institutions, unless a vote from such an institution is actually received by the association;

(C) Any votes allocated to units of a product type in which no defects are alleged, in a common interest community whose declaration provides that common expense liabilities are not shared between the product types;

(D) Any votes allocated to units owned by owners who are deemed nonresponsive. If the status of the nonresponsive unit owners is challenged in court, the court shall consider whether the executive board has made diligent efforts to contact the unit owner regarding the vote and may consider: Whether a mailing was returned as undeliverable; whether the owner appears to be residing at the unit; and whether the association has used other contact information, such as an electronic mail address or telephone number for the owner.

(e) Notice to construction professional. At least five business days before the mailing of the notice required by subsection (1)(c) of this section, the association shall notify each construction professional against whom a construction defect action is proposed by mail, at its last-known address, of the date and time of the meeting called to consider the construction defect action pursuant to subsection (1)(c) of this section.

(2) Repealed.

(3) Nothing in this section shall be construed to:

(a) Require the disclosure in the notice or the disclosure to a unit owner of attorney-client communications or other privileged communications;

(b) Permit the notice to serve as a basis for any person to assert the waiver of any applicable privilege or right of confidentiality resulting from, or to claim immunity in connection with, the disclosure of information in the notice; or

(c) Limit or impair the authority of the executive board to contract for legal services, or limit or impair the ability to enforce such a contract for legal services.

(4) Provisions not severable. Notwithstanding section 2-4-204, the general assembly finds, determines, and declares that if any provision of this section or its application to any person or circumstance is held invalid, the entire section shall be deemed invalid.



§ 38-33.3-304. Transfer of special declarant rights

(1) A special declarant right created or reserved under this article may be transferred only by an instrument evidencing the transfer recorded in every county in which any portion of the common interest community is located. The instrument is not effective unless executed by the transferee.

(2) Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(a) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed upon such transferor by this article. Lack of privity does not deprive any unit owner of standing to bring an action to enforce any obligation of the transferor.

(b) If a successor to any special declarant right is an affiliate of a declarant, the transferor is jointly and severally liable with the successor for the liabilities and obligations of the successor which relate to the common interest community.

(c) If a transferor retains any special declarant rights but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this article or by the declaration relating to the retained special declarant rights and arising after the transfer.

(d) A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(3) Unless otherwise provided in a mortgage instrument, deed of trust, or other agreement creating a security interest, in case of foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under bankruptcy or receivership proceedings of any units owned by a declarant or real estate in a common interest community subject to development rights, a person acquiring title to all the property being foreclosed or sold succeeds to only those special declarant rights related to that property held by that declarant which are specified in a written instrument prepared, executed, and recorded by such person at or about the same time as the judgment or instrument or by which such person obtained title to all of the property being foreclosed or sold.

(4) Upon foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under bankruptcy act or receivership proceedings of all interests in a common interest community owned by a declarant:

(a) The declarant ceases to have any special declarant rights; and

(b) The period of declarant control terminates unless the instrument which is required by subsection (3) of this section to be prepared, executed, and recorded at or about the same time as the judgment or instrument conveying title provides for transfer of all special declarant rights to a successor declarant.

(5) The liabilities and obligations of persons who succeed to special declarant rights are as follows:

(a) A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on any declarant by this article or by the declaration.

(b) A successor to any special declarant right, other than a successor described in paragraph (c) or (d) of this subsection (5) or a successor who is an affiliate of a declarant, is subject to all obligations and liabilities imposed by this article or the declaration:

(I) On a declarant which relate to the successor's exercise or nonexercise of special declarant rights; or

(II) On the declarant's transferor, other than:

(A) Misrepresentations by any previous declarant;

(B) Warranty obligations on improvements made by any previous declarant or made before the common interest community was created;

(C) Breach of any fiduciary obligation by any previous declarant or such declarant's appointees to the executive board; or

(D) Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

(c) A successor to only a right reserved in the declaration to maintain models, sales offices, and signs, if such successor is not an affiliate of a declarant, may not exercise any other special declarant right and is not subject to any liability or obligation as a declarant.

(d) A successor to all special declarant rights held by a transferor who succeeded to those rights pursuant to the instrument prepared, executed, and recorded by such person pursuant to the provisions of subsection (3) of this section may declare such successor's intention in such recorded instrument to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit or real estate subject to development rights owned by the successor or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than the right held by such successor's transferor to control the executive board in accordance with the provisions of section 38-33.3-303 (5) for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant rights under this subsection (5), such successor declarant is not subject to any liability or obligation as a declarant, other than liability for the successor's acts and omissions under section 38-33.3-303 (4).

(6) Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under this article or the declaration.



§ 38-33.3-305. Termination of contracts and leases of declarant

(1) The following contracts and leases, if entered into before the executive board elected by the unit owners pursuant to section 38-33.3-303 (7) takes office, may be terminated without penalty by the association, at any time after the executive board elected by the unit owners pursuant to section 38-33.3-303 (7) takes office, upon not less than ninety days' notice to the other party:

(a) Any management contract, employment contract, or lease of recreational or parking areas or facilities;

(b) Any other contract or lease between the association and a declarant or an affiliate of a declarant; or

(c) Any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing.

(2) Subsection (1) of this section does not apply to any lease the termination of which would terminate the common interest community or reduce its size, unless the real estate subject to that lease was included in the common interest community for the purpose of avoiding the right of the association to terminate a lease under this section or a proprietary lease.



§ 38-33.3-306. Bylaws

(1) In addition to complying with applicable sections, if any, of the "Colorado Business Corporation Act", articles 101 to 117 of title 7, C.R.S., or the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S., if the common interest community is organized pursuant thereto, the bylaws of the association must provide:

(a) The number of members of the executive board and the titles of the officers of the association;

(b) Election by the executive board of a president, a treasurer, a secretary, and any other officers of the association the bylaws specify;

(c) The qualifications, powers and duties, and terms of office of, and manner of electing and removing, executive board members and officers and the manner of filling vacancies;

(d) Which, if any, of its powers the executive board or officers may delegate to other persons or to a managing agent;

(e) Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association; and

(f) A method for amending the bylaws.

(2) Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate.

(3) (a) If an association with thirty or more units delegates powers of the executive board or officers relating to collection, deposit, transfer, or disbursement of association funds to other persons or to a managing agent, the bylaws of the association shall require the following:

(I) That the other persons or managing agent maintain fidelity insurance coverage or a bond in an amount not less than fifty thousand dollars or such higher amount as the executive board may require;

(II) That the other persons or managing agent maintain all funds and accounts of the association separate from the funds and accounts of other associations managed by the other persons or managing agent and maintain all reserve accounts of each association so managed separate from operational accounts of the association;

(III) That an annual accounting for association funds and a financial statement be prepared and presented to the association by the managing agent, a public accountant, or a certified public accountant.

(b) Repealed.



§ 38-33.3-307. Upkeep of the common interest community

(1) Except to the extent provided by the declaration, subsection (2) of this section, or section 38-33.3-313 (9), the association is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of such owner's unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, access through such owner's unit reasonably necessary for those purposes. If damage is inflicted, or a strong likelihood exists that it will be inflicted, on the common elements or any unit through which access is taken, the unit owner responsible for the damage, or expense to avoid damage, or the association if it is responsible, is liable for the cost of prompt repair.

(1.5) Maintenance, repair, or replacement of any drainage structure or facilities, or other public improvements required by the local governmental entity as a condition of development of the common interest community or any part thereof shall be the responsibility of the association, unless such improvements have been dedicated to and accepted by the local governmental entity for the purpose of maintenance, repair, or replacement or unless such maintenance, repair, or replacement has been authorized by law to be performed by a special district or other municipal or quasi-municipal entity.

(2) In addition to the liability that a declarant as a unit owner has under this article, the declarant alone is liable for all expenses in connection with real estate within the common interest community subject to development rights. No other unit owner and no other portion of the common interest community is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant. If the declarant fails to pay all expenses in connection with real estate within the common interest community subject to development rights, the association may pay such expenses, and such expenses shall be assessed as a common expense against the real estate subject to development rights, and the association may enforce the assessment pursuant to section 38-33.3-316 by treating such real estate as if it were a unit. If the association acquires title to the real estate subject to the development rights through foreclosure or otherwise, the development rights shall not be extinguished thereby, and, thereafter, the association may succeed to any special declarant rights specified in a written instrument prepared, executed, and recorded by the association in accordance with the requirements of section 38-33.3-304 (3).

(3) In a planned community, if all development rights have expired with respect to any real estate, the declarant remains liable for all expenses of that real estate unless, upon expiration, the declaration provides that the real estate becomes common elements or units.



§ 38-33.3-308. Meetings

(1) Meetings of the unit owners, as the members of the association, shall be held at least once each year. Special meetings of the unit owners may be called by the president, by a majority of the executive board, or by unit owners having twenty percent, or any lower percentage specified in the bylaws, of the votes in the association. Not less than ten nor more than fifty days in advance of any meeting of the unit owners, the secretary or other officer specified in the bylaws shall cause notice to be hand delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit owner. The notice of any meeting of the unit owners shall be physically posted in a conspicuous place, to the extent that such posting is feasible and practicable, in addition to any electronic posting or electronic mail notices that may be given pursuant to paragraph (b) of subsection (2) of this section. The notice shall state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes, and any proposal to remove an officer or member of the executive board.

(2) (a) All regular and special meetings of the association's executive board, or any committee thereof, shall be open to attendance by all members of the association or their representatives. Agendas for meetings of the executive board shall be made reasonably available for examination by all members of the association or their representatives.

(b) (I) The association is encouraged to provide all notices and agendas required by this article in electronic form, by posting on a website or otherwise, in addition to printed form. If such electronic means are available, the association shall provide notice of all regular and special meetings of unit owners by electronic mail to all unit owners who so request and who furnish the association with their electronic mail addresses. Electronic notice of a special meeting shall be given as soon as possible but at least twenty-four hours before the meeting.

(II) Notwithstanding section 38-33.3-117 (1.5)(i), this paragraph (b) shall not apply to an association that includes time-share units, as defined in section 38-33-110 (7), C.R.S.

(2.5) (a) Notwithstanding any provision in the declaration, bylaws, or other documents to the contrary, all meetings of the association and board of directors are open to every unit owner of the association, or to any person designated by a unit owner in writing as the unit owner's representative.

(b) At an appropriate time determined by the board, but before the board votes on an issue under discussion, unit owners or their designated representatives shall be permitted to speak regarding that issue. The board may place reasonable time restrictions on persons speaking during the meeting. If more than one person desires to address an issue and there are opposing views, the board shall provide for a reasonable number of persons to speak on each side of the issue.

(c) Notwithstanding section 38-33.3-117 (1.5)(i), this subsection (2.5) shall not apply to an association that includes time-share units, as defined in section 38-33-110 (7).

(3) The members of the executive board or any committee thereof may hold an executive or closed door session and may restrict attendance to executive board members and such other persons requested by the executive board during a regular or specially announced meeting or a part thereof. The matters to be discussed at such an executive session shall include only matters enumerated in paragraphs (a) to (f) of subsection (4) of this section.

(4) Matters for discussion by an executive or closed session are limited to:

(a) Matters pertaining to employees of the association or the managing agent's contract or involving the employment, promotion, discipline, or dismissal of an officer, agent, or employee of the association;

(b) Consultation with legal counsel concerning disputes that are the subject of pending or imminent court proceedings or matters that are privileged or confidential between attorney and client;

(c) Investigative proceedings concerning possible or actual criminal misconduct;

(d) Matters subject to specific constitutional, statutory, or judicially imposed requirements protecting particular proceedings or matters from public disclosure;

(e) Any matter the disclosure of which would constitute an unwarranted invasion of individual privacy;

(f) Review of or discussion relating to any written or oral communication from legal counsel.

(4.5) Upon the final resolution of any matter for which the board received legal advice or that concerned pending or contemplated litigation, the board may elect to preserve the attorney-client privilege in any appropriate manner, or it may elect to disclose such information, as it deems appropriate, about such matter in an open meeting.

(5) Prior to the time the members of the executive board or any committee thereof convene in executive session, the chair of the body shall announce the general matter of discussion as enumerated in paragraphs (a) to (f) of subsection (4) of this section.

(6) No rule or regulation of the board or any committee thereof shall be adopted during an executive session. A rule or regulation may be validly adopted only during a regular or special meeting or after the body goes back into regular session following an executive session.

(7) The minutes of all meetings at which an executive session was held shall indicate that an executive session was held and the general subject matter of the executive session.



§ 38-33.3-309. Quorums

(1) Unless the bylaws provide otherwise, a quorum is deemed present throughout any meeting of the association if persons entitled to cast twenty percent, or, in the case of an association with over one thousand unit owners, ten percent, of the votes which may be cast for election of the executive board are present, in person or by proxy at the beginning of the meeting.

(2) Unless the bylaws specify a larger percentage, a quorum is deemed present throughout any meeting of the executive board if persons entitled to cast fifty percent of the votes on that board are present at the beginning of the meeting or grant their proxy, as provided in section 7-128-205 (4), C.R.S.



§ 38-33.3-310. Voting - proxies

(1) (a) If only one of the multiple owners of a unit is present at a meeting of the association, such owner is entitled to cast all the votes allocated to that unit. If more than one of the multiple owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any one of the multiple owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b) (I) (A) Votes for contested positions on the executive board shall be taken by secret ballot. This sub-subparagraph (A) shall not apply to an association whose governing documents provide for election of positions on the executive board by delegates on behalf of the unit owners.

(B) At the discretion of the board or upon the request of twenty percent of the unit owners who are present at the meeting or represented by proxy, if a quorum has been achieved, a vote on any matter affecting the common interest community on which all unit owners are entitled to vote shall be by secret ballot.

(C) Ballots shall be counted by a neutral third party or by a committee of volunteers. Such volunteers shall be unit owners who are selected or appointed at an open meeting, in a fair manner, by the chair of the board or another person presiding during that portion of the meeting. The volunteers shall not be board members and, in the case of a contested election for a board position, shall not be candidates.

(D) The results of a vote taken by secret ballot shall be reported without reference to the names, addresses, or other identifying information of unit owners participating in such vote.

(II) Notwithstanding section 38-33.3-117 (1.5)(j), this paragraph (b) shall not apply to an association that includes time-share units, as defined in section 38-33-110 (7).

(2) (a) Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. A proxy shall not be valid if obtained through fraud or misrepresentation. Unless otherwise provided in the declaration, bylaws, or rules of the association, appointment of proxies may be made substantially as provided in section 7-127-203, C.R.S.

(b) If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates eleven months after its date, unless it provides otherwise.

(c) The association is entitled to reject a vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the unit owner.

(d) The association and its officer or agent who accepts or rejects a vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation in good faith and in accordance with the standards of this section are not liable in damages for the consequences of the acceptance or rejection.

(e) Any action of the association based on the acceptance or rejection of a vote, consent, written ballot, waiver, proxy appointment, or proxy appointment revocation under this section is valid unless a court of competent jurisdiction determines otherwise.

(3) (a) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units:

(I) The provisions of subsections (1) and (2) of this section apply to lessees as if they were unit owners;

(II) Unit owners who have leased their units to other persons may not cast votes on those specified matters; and

(III) Lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners.

(b) Unit owners must also be given notice, in the manner provided in section 38-33.3-308, of all meetings at which lessees are entitled to vote.

(4) No votes allocated to a unit owned by the association may be cast.



§ 38-33.3-310.5. Executive board - conflicts of interest - definitions

(1) Section 7-128-501, C.R.S., shall apply to members of the executive board; except that, as used in that section:

(a) "Corporation" or "nonprofit corporation" means the association.

(b) "Director" means a member of the association's executive board.

(c) "Officer" means any person designated as an officer of the association and any person to whom the board delegates responsibilities under this article, including, without limitation, a managing agent, attorney, or accountant employed by the board.



§ 38-33.3-311. Tort and contract liability

(1) Neither the association nor any unit owner except the declarant is liable for any cause of action based upon that declarant's acts or omissions in connection with any part of the common interest community which that declarant has the responsibility to maintain. Otherwise, any action alleging an act or omission by the association must be brought against the association and not against any unit owner. If the act or omission occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for all tort losses not covered by insurance suffered by the association or that unit owner and all costs that the association would not have incurred but for such act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney fees, incurred by the association. Any statute of limitation affecting the association's right of action under this section is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section by being a unit owner or a member or officer of the association.

(2) The declarant is liable to the association for all funds of the association collected during the period of declarant control which were not properly expended.



§ 38-33.3-312. Conveyance or encumbrance of common elements

(1) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least sixty-seven percent of the votes in the association, including sixty-seven percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; except that all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association.

(2) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least sixty-seven percent of the votes in the association, including sixty-seven percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; except that, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made in compliance with section 38-33.3-218, is void.

(3) An agreement to convey, or subject to a security interest, common elements in a condominium or planned community, or, in a cooperative, an agreement to convey, or subject to a security interest, any part of a cooperative, must be evidenced by the execution of an agreement, in the same manner as a deed, by the association. The agreement must specify a date after which the agreement will be void unless approved by the requisite percentage of owners. Any grant, conveyance, or deed executed by the association must be recorded in every county in which a portion of the common interest community is situated and is effective only upon recordation.

(4) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (1) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (1) and (2) of this section and executed and ratified pursuant to subsection (3) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(5) Unless in compliance with this section, any purported conveyance, encumbrance, judicial sale, or other transfer of common elements or any other part of a cooperative is void.

(6) A conveyance or encumbrance of common elements pursuant to this section shall not deprive any unit of its rights of ingress and egress of the unit and support of the unit.

(7) Unless the declaration otherwise provides, a conveyance or encumbrance of common elements pursuant to this section does not affect the priority or validity of preexisting encumbrances.

(8) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.



§ 38-33.3-313. Insurance

(1) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(a) Property insurance on the common elements and, in a planned community, also on property that must become common elements, for broad form covered causes of loss; except that the total amount of insurance must be not less than the full insurable replacement cost of the insured property less applicable deductibles at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies; and

(b) Commercial general liability insurance against claims and liabilities arising in connection with the ownership, existence, use, or management of the common elements, and, in cooperatives, also of all units, in an amount, if any, specified by the common interest community instruments or otherwise deemed sufficient in the judgment of the executive board but not less than any amount specified in the association documents, insuring the executive board, the unit owners' association, the management agent, and their respective employees, agents, and all persons acting as agents. The declarant shall be included as an additional insured in such declarant's capacity as a unit owner and board member. The unit owners shall be included as additional insureds but only for claims and liabilities arising in connection with the ownership, existence, use, or management of the common elements and, in cooperatives, also of all units. The insurance shall cover claims of one or more insured parties against other insured parties.

(2) In the case of a building that is part of a cooperative or that contains units having horizontal boundaries described in the declaration, the insurance maintained under paragraph (a) of subsection (1) of this section must include the units but not the finished interior surfaces of the walls, floors, and ceilings of the units. The insurance need not include improvements and betterments installed by unit owners, but if they are covered, any increased charge shall be assessed by the association to those owners.

(3) If the insurance described in subsections (1) and (2) of this section is not reasonably available, or if any policy of such insurance is cancelled or not renewed without a replacement policy therefore having been obtained, the association promptly shall cause notice of that fact to be hand delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it considers appropriate, including insurance on units it is not obligated to insure, to protect the association or the unit owners.

(4) Insurance policies carried pursuant to subsections (1) and (2) of this section must provide that:

(a) Each unit owner is an insured person under the policy with respect to liability arising out of such unit owner's interest in the common elements or membership in the association;

(b) The insurer waives its rights to subrogation under the policy against any unit owner or member of his household;

(c) No act or omission by any unit owner, unless acting within the scope of such unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

(d) If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(5) Any loss covered by the property insurance policy described in paragraph (a) of subsection (1) and subsection (2) of this section must be adjusted with the association, but the insurance proceeds for that loss shall be payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association unit owners and lienholders as their interests may appear. Subject to the provisions of subsection (9) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored or the common interest community is terminated.

(6) The association may adopt and establish written nondiscriminatory policies and procedures relating to the submittal of claims, responsibility for deductibles, and any other matters of claims adjustment. To the extent the association settles claims for damages to real property, it shall have the authority to assess negligent unit owners causing such loss or benefiting from such repair or restoration all deductibles paid by the association. In the event that more than one unit is damaged by a loss, the association in its reasonable discretion may assess each unit owner a pro rata share of any deductible paid by the association.

(7) An insurance policy issued to the association does not obviate the need for unit owners to obtain insurance for their own benefit.

(8) An insurer that has issued an insurance policy for the insurance described in subsections (1) and (2) of this section shall issue certificates or memoranda of insurance to the association and, upon request, to any unit owner or holder of a security interest. Unless otherwise provided by statute, the insurer issuing the policy may not cancel or refuse to renew it until thirty days after notice of the proposed cancellation or nonrenewal has been mailed to the association, and each unit owner and holder of a security interest to whom a certificate or memorandum of insurance has been issued, at their respective last-known addresses.

(9) (a) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed must be repaired or replaced promptly by the association unless:

(I) The common interest community is terminated, in which case section 38-33.3-218 applies;

(II) Repair or replacement would be illegal under any state or local statute or ordinance governing health or safety;

(III) Sixty-seven percent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild; or

(IV) Prior to the conveyance of any unit to a person other than the declarant, the holder of a deed of trust or mortgage on the damaged portion of the common interest community rightfully demands all or a substantial part of the insurance proceeds.

(b) The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced, the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and, except to the extent that other persons will be distributees, the insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lienholders, as their interests may appear, and the remainder of the proceeds must be distributed to all the unit owners or lienholders, as their interests may appear, as follows:

(I) In a condominium, in proportion to the common element interests of all the units; and

(II) In a cooperative or planned community, in proportion to the common expense liabilities of all the units; except that, in a fixed or limited equity cooperative, the unit owner may not receive more of the proceeds than would satisfy the unit owner's entitlements under the declaration if the unit owner leaves the cooperative. In such a cooperative, the proceeds that remain after satisfying the unit owner's obligations continue to be held in trust by the association for the benefit of the cooperative. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under section 38-33.3-107, and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations.

(10) If any unit owner or employee of an association with thirty or more units controls or disburses funds of the common interest community, the association must obtain and maintain, to the extent reasonably available, fidelity insurance. Coverage shall not be less in aggregate than two months' current assessments plus reserves, as calculated from the current budget of the association.

(11) Any person employed as an independent contractor by an association with thirty or more units for the purposes of managing a common interest community must obtain and maintain fidelity insurance in an amount not less than the amount specified in subsection (10) of this section, unless the association names such person as an insured employee in a contract of fidelity insurance, pursuant to subsection (10) of this section.

(12) The association may carry fidelity insurance in amounts greater than required in subsection (10) of this section and may require any independent contractor employed for the purposes of managing a common interest community to carry more fidelity insurance coverage than required in subsection (10) of this section.

(13) Premiums for insurance that the association acquires and other expenses connected with acquiring such insurance are common expenses.



§ 38-33.3-314. Surplus funds

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of or provision for reserves shall be paid to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.



§ 38-33.3-315. Assessments for common expenses

(1) Until the association makes a common expense assessment, the declarant shall pay all common expenses. After any assessment has been made by the association, assessments shall be made no less frequently than annually and shall be based on a budget adopted no less frequently than annually by the association.

(2) Except for assessments under subsections (3) and (4) of this section and section 38-33.3-207 (4)(a)(IV), all common expenses shall be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to section 38-33.3-207 (1) and (2). Any past-due common expense assessment or installment thereof shall bear interest at the rate established by the association not exceeding twenty-one percent per year.

(3) To the extent required by the declaration:

(a) Any common expense associated with the maintenance, repair, or replacement of a limited common element shall be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(b) Any common expense or portion thereof benefiting fewer than all of the units shall be assessed exclusively against the units benefited; and

(c) The costs of insurance shall be assessed in proportion to risk, and the costs of utilities shall be assessed in proportion to usage.

(4) If any common expense is caused by the misconduct of any unit owner, the association may assess that expense exclusively against such owner's unit.

(5) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities.

(6) Each unit owner is liable for assessments made against such owner's unit during the period of ownership of such unit. No unit owner may be exempt from liability for payment of the assessments by waiver of the use or enjoyment of any of the common elements or by abandonment of the unit against which the assessments are made.

(7) Unless otherwise specifically provided in the declaration or bylaws, the association may enter into an escrow agreement with the holder of a unit owner's mortgage so that assessments may be combined with the unit owner's mortgage payments and paid at the same time and in the same manner; except that any such escrow agreement shall comply with any applicable rules of the federal housing administration, department of housing and urban development, veterans' administration, or other government agency.



§ 38-33.3-316. Lien for assessments

(1) The association, if such association is incorporated or organized as a limited liability company, has a statutory lien on a unit for any assessment levied against that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, fees, charges, late charges, attorney fees, fines, and interest charged pursuant to section 38-33.3-302 (1)(j), (1)(k), and (1)(l), section 38-33.3-313 (6), and section 38-33.3-315 (2) are enforceable as assessments under this article. The amount of the lien shall include all those items set forth in this section from the time such items become due. If an assessment is payable in installments, each installment is a lien from the time it becomes due, including the due date set by any valid association's acceleration of installment obligations.

(2) (a) A lien under this section is prior to all other liens and encumbrances on a unit except:

(I) Liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes, or takes subject to;

(II) A security interest on the unit which has priority over all other security interests on the unit and which was recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, a security interest encumbering only the unit owner's interest which has priority over all other security interests on the unit and which was perfected before the date on which the assessment sought to be enforced became delinquent; and

(III) Liens for real estate taxes and other governmental assessments or charges against the unit or cooperative.

(b) Subject to paragraph (d) of this subsection (2), a lien under this section is also prior to the security interests described in subparagraph (II) of paragraph (a) of this subsection (2) to the extent of:

(I) An amount equal to the common expense assessments based on a periodic budget adopted by the association under section 38-33.3-315 (1) which would have become due, in the absence of any acceleration, during the six months immediately preceding institution by either the association or any party holding a lien senior to any part of the association lien created under this section of an action or a nonjudicial foreclosure either to enforce or to extinguish the lien.

(II) (Deleted by amendment, L. 93, p. 653, § 21, effective April 30, 1993.)

(c) This subsection (2) does not affect the priority of mechanics' or materialmen's liens or the priority of liens for other assessments made by the association. A lien under this section is not subject to the provisions of part 2 of article 41 of this title or to the provisions of section 15-11-202, C.R.S.

(d) The association shall have the statutory lien described in subsection (1) of this section for any assessment levied or fine imposed after June 30, 1992. Such lien shall have the priority described in this subsection (2) if the other lien or encumbrance is created after June 30, 1992.

(3) Unless the declaration otherwise provides, if two or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(4) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessments is required.

(5) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within six years after the full amount of assessments become due.

(6) This section does not prohibit actions or suits to recover sums for which subsection (1) of this section creates a lien or to prohibit an association from taking a deed in lieu of foreclosure.

(7) The association shall be entitled to costs and reasonable attorney fees incurred by the association in a judgment or decree in any action or suit brought by the association under this section.

(8) The association shall furnish to a unit owner or such unit owner's designee or to a holder of a security interest or its designee upon written request, delivered personally or by certified mail, first-class postage prepaid, return receipt, to the association's registered agent, a written statement setting forth the amount of unpaid assessments currently levied against such owner's unit. The statement shall be furnished within fourteen calendar days after receipt of the request and is binding on the association, the executive board, and every unit owner. If no statement is furnished to the unit owner or holder of a security interest or his or her designee, delivered personally or by certified mail, first-class postage prepaid, return receipt requested, to the inquiring party, then the association shall have no right to assert a lien upon the unit for unpaid assessments which were due as of the date of the request.

(9) In any action by an association to collect assessments or to foreclose a lien for unpaid assessments, the court may appoint a receiver of the unit owner to collect all sums alleged to be due from the unit owner prior to or during the pending of the action. The court may order the receiver to pay any sums held by the receiver to the association during the pending of the action to the extent of the association's common expense assessments.

(10) In a cooperative, upon nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed as provided by this section.

(11) The association's lien may be foreclosed by any of the following means:

(a) In a condominium or planned community, the association's lien may be foreclosed in like manner as a mortgage on real estate; except that the association or a holder or assignee of the association's lien, whether the holder or assignee of the association's lien is an entity or a natural person, may only foreclose on the lien if:

(I) The balance of the assessments and charges secured by its lien, as defined in subsection (2) of this section, equals or exceeds six months of common expense assessments based on a periodic budget adopted by the association; and

(II) The executive board has formally resolved, by a recorded vote, to authorize the filing of a legal action against the specific unit on an individual basis. The board may not delegate its duty to act under this subparagraph (II) to any attorney, insurer, manager, or other person, and any legal action filed without evidence of the recorded vote authorizing the action must be dismissed. No attorney fees, court costs, or other charges incurred by the association or a holder or assignee of the association's lien in connection with an action that is dismissed for this reason may be assessed against the unit owner.

(b) In a cooperative whose unit owners' interests in the units are real estate as determined in accordance with the provisions of section 38-33.3-105, the association's lien must be foreclosed in like manner as a mortgage on real estate; except that the association or a holder or assignee of the association's lien, whether the holder or assignee of the association's lien is an entity or a natural person, may only foreclose on the lien if:

(I) The balance of the assessments and charges secured by its lien, as defined in subsection (2) of this section, equals or exceeds six months of common expense assessments based on a periodic budget adopted by the association; and

(II) The executive board has formally resolved, by a recorded vote, to authorize the filing of a legal action against the specific unit on an individual basis. The board may not delegate its duty to act under this subparagraph (II) to any attorney, insurer, manager, or other person, and any legal action filed without evidence of the recorded vote authorizing the action must be dismissed. No attorney fees, court costs, or other charges incurred by the association or a holder or assignee of the association's lien in connection with an action that is dismissed for this reason may be assessed against the unit owner.

(c) In a cooperative whose unit owners' interests in the units are personal property, as determined in accordance with the provisions of section 38-33.3-105, the association's lien must be foreclosed as a security interest under the "Uniform Commercial Code", title 4, C.R.S.



§ 38-33.3-316.3. Collections - limitations

(1) In collecting past-due assessments and other delinquent payments under this article, an association or a holder or assignee of the association's debt, whether the holder or assignee of the association's debt is an entity or a natural person, shall:

(a) Adopt and comply with a collections policy that meets the requirements of section 38-33.3-209.5 (5); and

(b) Make a good-faith effort to coordinate with the unit owner to set up a payment plan that meets the requirements of this section; except that:

(I) This section does not apply if the unit owner does not occupy the unit and has acquired the property as a result of:

(A) A default of a security interest encumbering the unit; or

(B) Foreclosure of the association's lien; and

(II) The association or a holder or assignee of the association's debt is not obligated to negotiate a payment plan with a unit owner who has previously entered into a payment plan under this section.

(2) A payment plan negotiated between the association or a holder or assignee of the association's debt, whether the holder or assignee of the association's debt is an entity or a natural person, and the unit owner pursuant to this section must permit the unit owner to pay off the deficiency in equal installments over a period of at least six months. Nothing in this section prohibits an association or a holder or assignee of the association's debt from pursuing legal action against a unit owner if the unit owner fails to comply with the terms of his or her payment plan. A unit owner's failure to remit payment of an agreed-upon installment, or to remain current with regular assessments as they come due during the six-month period, constitutes a failure to comply with the terms of his or her payment plan.

(3) For purposes of this section, "assessments" includes regular and special assessments and any associated fees, charges, late charges, attorney fees, fines, and interest charged pursuant to section 38-33.3-315 (2).



§ 38-33.3-316.5. Time share estate - foreclosure - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Junior lienor" has the same meaning as set forth in section 38-38-100.3 (12), C.R.S.

(b) "Obligor" means the person liable for the assessment levied against a time share estate pursuant to section 38-33.3-316 or the record owner of the time share estate.

(c) "Time share estate" has the same meaning as set forth in section 38-33-110 (5).

(2) A plaintiff may commence a single judicial foreclosure action pursuant to section 38-33.3-316 (11), joining as defendants multiple obligors with separate time share estates and the junior lienors thereto, if:

(a) The judicial foreclosure action involves a single common interest community;

(b) The declaration giving rise to the right of the association to collect assessments creates default and remedy obligations that are substantially the same for each obligor named as a defendant in the judicial foreclosure action;

(c) The action is limited to a claim for judicial foreclosure brought pursuant to section 38-33.3-316 (11); and

(d) The plaintiff does not allege, with respect to any obligor, that the association's lien is prior to any security interest described in section 38-33.3-316 (2)(a)(II), even if such a claim could be made pursuant to section 38-33.3-316 (2)(b)(I).

(3) In a judicial foreclosure action in which multiple obligors with separate time share estates and the junior lienors thereto have been joined as defendants in accordance with this section:

(a) In addition to any other circumstances where severance is proper under the Colorado rules of civil procedure, the court may sever for separate trial any disputed claim or claims;

(b) If service by publication of two or more defendants is permitted by law, the plaintiff may publish a single notice for all joined defendants for whom service by publication is permitted, so long as all information that would be required by law to be provided in the published notice as to each defendant individually is included in the combined published notice. Nothing in this paragraph (b) shall be interpreted to allow service by publication of any defendant if service by publication is not otherwise permitted by law with respect to that defendant.

(c) The action shall be deemed a single action, suit, or proceeding for purposes of payment of filing fees, notwithstanding any action by the court pursuant to paragraph (a) of this subsection (3), so long as the plaintiff complies with subsection (2) of this section.

(4) Notwithstanding that multiple obligors with separate time share estates may be joined in a single judicial foreclosure action, unless otherwise ordered by the court, each time share estate foreclosed pursuant to this section shall be subject to a separate foreclosure sale, and any cure or redemption rights with respect to such time share estate shall remain separate.

(5) The plaintiff in an action brought pursuant to this section is deemed to waive any claims against a defendant for a deficiency remaining after the foreclosure of the lien for assessment and for attorney fees related to the foreclosure action.



§ 38-33.3-317. Association records

(1) In addition to any records specifically defined in the association's declaration or bylaws or expressly required by section 38-33.3-209.4 (2), the association must maintain the following, all of which shall be deemed to be the sole records of the association for purposes of document retention and production to owners:

(a) Detailed records of receipts and expenditures affecting the operation and administration of the association;

(b) Records of claims for construction defects and amounts received pursuant to settlement of those claims;

(c) Minutes of all meetings of its unit owners and executive board, a record of all actions taken by the unit owners or executive board without a meeting, and a record of all actions taken by any committee of the executive board;

(d) Written communications among, and the votes cast by, executive board members that are:

(I) Directly related to an action taken by the board without a meeting pursuant to section 7-128-202, C.R.S.; or

(II) Directly related to an action taken by the board without a meeting pursuant to the association's bylaws;

(e) The names of unit owners in a form that permits preparation of a list of the names of all unit owners and the physical mailing addresses at which the association communicates with them, showing the number of votes each unit owner is entitled to vote; except that this paragraph (e) does not apply to a unit, or the owner thereof, if the unit is a time-share unit, as defined in section 38-33-110 (7);

(f) Its current declaration, covenants, bylaws, articles of incorporation, if it is a corporation, or the corresponding organizational documents if it is another form of entity, rules and regulations, responsible governance policies adopted pursuant to section 38-33.3-209.5, and other policies adopted by the executive board;

(g) Financial statements as described in section 7-136-106, C.R.S., for the past three years and tax returns of the association for the past seven years, to the extent available;

(h) A list of the names, electronic mail addresses, and physical mailing addresses of its current executive board members and officers;

(i) Its most recent annual report delivered to the secretary of state, if any;

(j) Financial records sufficiently detailed to enable the association to comply with section 38-33.3-316 (8) concerning statements of unpaid assessments;

(k) The association's most recent reserve study, if any;

(l) Current written contracts to which the association is a party and contracts for work performed for the association within the immediately preceding two years;

(m) Records of executive board or committee actions to approve or deny any requests for design or architectural approval from unit owners;

(n) Ballots, proxies, and other records related to voting by unit owners for one year after the election, action, or vote to which they relate;

(o) Resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations, and obligations of members or any class or category of members; and

(p) All written communications within the past three years to all unit owners generally as unit owners.

(2) (a) Subject to subsections (3), (3.5), and (4) of this section, all records maintained by the association must be available for examination and copying by a unit owner or the owner's authorized agent. The association may require unit owners to submit a written request, describing with reasonable particularity the records sought, at least ten days prior to inspection or production of the documents and may limit examination and copying times to normal business hours or the next regularly scheduled executive board meeting if the meeting occurs within thirty days after the request. Notwithstanding any provision of the declaration, bylaws, articles, or rules and regulations of the association to the contrary, the association may not condition the production of records upon the statement of a proper purpose.

(b) (I) Notwithstanding paragraph (a) of this subsection (2), a membership list or any part thereof may not be obtained or used by any person for any purpose unrelated to a unit owner's interest as a unit owner without consent of the executive board.

(II) Without limiting the generality of subparagraph (I) of this paragraph (b), without the consent of the executive board, a membership list or any part thereof may not be:

(A) Used to solicit money or property unless such money or property will be used solely to solicit the votes of the unit owners in an election to be held by the association;

(B) Used for any commercial purpose; or

(C) Sold to or purchased by any person.

(3) Records maintained by an association may be withheld from inspection and copying to the extent that they are or concern:

(a) Architectural drawings, plans, and designs, unless released upon the written consent of the legal owner of the drawings, plans, or designs;

(b) Contracts, leases, bids, or records related to transactions to purchase or provide goods or services that are currently in or under negotiation;

(c) Communications with legal counsel that are otherwise protected by the attorney-client privilege or the attorney work product doctrine;

(d) Disclosure of information in violation of law;

(e) Records of an executive session of an executive board;

(f) Individual units other than those of the requesting owner; or

(g) The names and physical mailing addresses of unit owners if the unit is a time-share unit, as defined in section 38-33-110 (7).

(3.5) Records maintained by an association are not subject to inspection and copying, and they must be withheld, to the extent that they are or concern:

(a) Personnel, salary, or medical records relating to specific individuals; or

(b) (I) Personal identification and account information of members and residents, including bank account information, telephone numbers, electronic mail addresses, driver's license numbers, and social security numbers; except that, notwithstanding section 38-33.3-104, a member or resident may provide the association with prior written consent to the disclosure of, and the association may publish to other members and residents, the person's telephone number, electronic mail address, or both. The written consent must be kept as a record of the association and remains valid until the person withdraws it by providing the association with a written notice of withdrawal of the consent. If a person withdraws his or her consent, the association is under no obligation to change, retrieve, or destroy any document or record published prior to the notice of withdrawal.

(II) As used in this paragraph (b), written consent and notice of withdrawal of the consent may be given by means of a "record", as defined in the "Uniform Electronic Transactions Act", article 71.3 of title 24, C.R.S., if the parties so agree in accordance with section 24-71.3-105, C.R.S.

(4) The association may impose a reasonable charge, which may be collected in advance and may cover the costs of labor and material, for copies of association records. The charge may not exceed the estimated cost of production and reproduction of the records.

(5) A right to copy records under this section includes the right to receive copies by photocopying or other means, including the receipt of copies through an electronic transmission if available, upon request by the unit owner.

(6) An association is not obligated to compile or synthesize information.

(7) Association records and the information contained within those records shall not be used for commercial purposes.



§ 38-33.3-318. Association as trustee

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has the power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.



§ 38-33.3-319. Other applicable statutes

To the extent that provisions of this article conflict with applicable provisions in the "Colorado Business Corporation Act", articles 101 to 117 of title 7, C.R.S., the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S., the "Uniform Partnership Law", article 60 of title 7, C.R.S., the "Colorado Uniform Partnership Act (1997)", article 64 of title 7, C.R.S., the "Colorado Uniform Limited Partnership Act of 1981", article 62 of title 7, C.R.S., article 1 of this title, article 55 of title 7, C.R.S., article 33.5 of this title, and section 39-1-103 (10), C.R.S., and any other laws of the state of Colorado which now exist or which are subsequently enacted, the provisions of this article shall control.






Part 4 - Registration

§ 38-33.3-401. Registration - annual fees

(1) Every unit owners' association shall register annually with the director of the division of real estate, in the form and manner specified by the director.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), the unit owners' association shall submit with its annual registration a fee in the amount set by the director in accordance with section 12-61-111.5, C.R.S., and shall include the following information, updated within ninety days after any change:

(I) The name of the association, as shown in the Colorado secretary of state's records;

(II) The name of the association's management company, managing agent, or designated agent, which may be the association's registered agent, as shown in the Colorado secretary of state's records, or any other agent that the executive board has designated for purposes of registration under this section;

(III) The physical address of the HOA;

(IV) A valid address; email address, if any; website, if any; and telephone number for the association or its management company, managing agent, or designated agent; and

(V) The number of units in the association.

(b) A unit owners' association is exempt from the fee, but not the registration requirement, if the association:

(I) Has annual revenues of five thousand dollars or less; or

(II) Is not authorized to make assessments and does not have revenue.

(3) A registration is valid for one year. The right of an association that fails to register, or whose annual registration has expired, to impose or enforce a lien for assessments under section 38-33.3-316 or to pursue an action or employ an enforcement mechanism otherwise available to it under section 38-33.3-123 is suspended until the association is validly registered pursuant to this section. A lien for assessments previously recorded during a period in which the association was validly registered or before registration was required pursuant to this section is not extinguished by a lapse in the association's registration, but a pending enforcement proceeding related to the lien is suspended, and an applicable time limit is tolled, until the association is validly registered pursuant to this section. An association's registration in compliance with this section revives a previously suspended right without penalty to the association.

(4) (a) A registration is valid upon the division of real estate's acceptance of the information required by paragraph (a) of subsection (2) of this section and the payment of applicable fees.

(b) An association's registration number, and an electronic or paper confirmation issued by the division of real estate, are prima facie evidence of valid registration.

(c) The director of the division of real estate's final determinations concerning the validity or timeliness of registrations under this section are subject to judicial review pursuant to section 24-4-106 (11), C.R.S.; except that the court shall not find a registration invalid based solely on technical or typographical errors.



§ 38-33.3-402. Manager licensing - condition precedent for enforcement of contract terms

A person that is subject to licensure under part 10 of article 61 of title 12, C.R.S., shall at all times have and maintain a valid license when acting or purporting to act on behalf of the association. The association's agreement to pay a fee for the services of a community manager or to hold harmless or indemnify the community manager for any act or omission in the course of providing those services is void and unenforceable for any period in which the manager's license is expired, suspended, or revoked.









Article 33.5 - Cooperative Housing Corporations - Housing for Members

§ 38-33.5-101. Method of formation - purpose

Cooperative housing corporations may be formed by any three or more adult residents of this state associating themselves to form a cooperative or nonprofit corporation, pursuant to article 55, 56, or 58 of title 7, C.R.S., or the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S. The specified purpose of the entity must be to provide each stockholder in or member of the entity with the right to occupy, for dwelling purposes, a house or an apartment in a building owned or leased by the entity.



§ 38-33.5-102. Requirements for articles of incorporation of cooperative housing corporations

(1) In addition to any other requirements for articles of incorporation imposed by the "Colorado Revised Nonprofit Corporation Act", articles 121 to 137 of title 7, C.R.S., such articles of incorporation shall, in the case of cooperative housing corporations, include the following provisions:

(a) That the corporation shall have only one class of stock outstanding;

(b) That each stockholder is entitled, solely by reason of his ownership of stock in the corporation, to occupy, for dwelling purposes, a house or an apartment in a building owned or leased by the corporation;

(c) That the interest of each stockholder in the corporation shall be inseparable from and appurtenant to the right of occupancy, and shall be deemed an estate in real property for all purposes, and shall not be deemed personal property;

(d) That no stockholder is entitled to receive any distribution not out of earnings and profits of the corporation except on a complete or partial liquidation of the corporation.



§ 38-33.5-103. Provisions relating to taxes, interest, and depreciation on corporate property

(1) The bylaws of a cooperative housing corporation shall provide that no less than eighty percent of the gross income of the corporation in any taxable year shall be derived from payments from tenant-stockholders. For the purposes of this article, "tenant-stockholder" means an individual who is a stockholder in the corporation and whose stock is fully paid when measured by his proportionate share of the value of the corporation's equity in the property.

(2) The bylaws shall further provide that each tenant-stockholder shall be credited with his proportionate payment of real estate taxes paid or incurred in any year on the buildings and other improvements owned or leased by the corporation in which the tenant-stockholder's living quarters are located, together with the land to which such improvements are appurtenant, and likewise with respect to interest paid or incurred by the corporation as well as depreciation on real and personal property which are proper deductions related to the said lands and improvements thereon for purposes of state and federal income taxation.



§ 38-33.5-104. Financing of cooperative housing - stock certificates held by tenant-stockholders

Stock certificates or membership certificates issued by cooperative housing corporations to tenant-stockholders shall be valid securities for investment by savings and loan associations, when the conditions imposed by section 11-41-119 (13), C.R.S., are met.



§ 38-33.5-105. Provisions to be included in proprietary lease or right of tenancy issued by corporation

(1) Every stockholder of a cooperative housing corporation shall be entitled to receive from the corporation a proprietary lease or right of tenancy document which shall include the following provisions:

(a) That no sublease in excess of one year, amendment, or modification to such proprietary lease or right of tenancy in the property shall be permitted or created without the lender's prior written consent; and

(b) That the security for a loan against the tenant-stockholder's interest shall be in the nature of a real property security interest, and any default of such loan shall entitle the lender to treat such default in the same manner as a default of a loan secured by real property.



§ 38-33.5-106. Exemption from securities laws

Any stock certificate or other evidence of membership issued by a cooperative housing corporation as an investment in its stock or capital to tenant-stockholders of such corporation is exempt from securities laws contained in article 51 of title 11, C.R.S.






Article 34 - Rules of Construction

§ 38-34-101. General policy regarding titles

It is the purpose and intention of this article and article 35, part 2 of article 39, and part 1 of article 41 of this title to render titles to real property and every interest therein more secure and marketable, and it is declared to be the policy in this state that this article and all other laws concerning or affecting title to real property and every interest therein and all recorded instruments, decrees, and orders of courts of record, including all proceedings in the suits or causes wherein such orders or decrees have been entered or rendered, shall be liberally construed with the end in view of rendering such titles absolute and free from technical defects so that subsequent purchasers and encumbrancers by way of mortgage, judgment, or otherwise may rely on the record title and so that the record title of the party in possession is sustained and not defeated by technical or strict constructions.



§ 38-34-102. Official name as part of signature

Where, from the body of an instrument, it is apparent that a person is conveying or is acting in some official or representative capacity and the signature to the instrument omits the statement of the official or representative capacity, it shall be presumed that the official or representative capacity is a part of the signature.



§ 38-34-103. Building or use restrictions strictly construed

Building restrictions and all restrictions as to the use or occupancy of real property shall be strictly construed, and restrictions which provide for the forfeiture or defeasance of title to or an interest in real property because of the violation of the restrictions on other real property and if the parcels of real property are owned by different persons or individuals shall be construed as applying only to the property embraced in the restriction and owned by the party on whose property the violation of the restriction occurred.



§ 38-34-104. Death of trustee

Upon the death of a sole trustee or the surviving trustee of an express trust created by any written instrument affecting title to real property, the trust shall not descend to the heirs of such trustee nor pass to his personal representative, but the trust if then unexecuted shall vest in the then public trustee and his successors in office of the county wherein the real estate is situate, with all powers of the original trustee. The district court may, upon application of any party in interest, appoint a new trustee except in such cases where by law or by the instrument a successor in trust is provided, and in such cases the trust shall vest in such successor.



§ 38-34-105. When deed transferred before formation - definitions

(1) If a grantee described in a deed as an entity has not been formed at the time of the delivery of the deed to the grantee, the title to the real property described in the deed vests in the grantee when the entity is formed, and no other instrument of conveyance is required.

(2) As used in this section:

(a) "Entity" has the meaning specified in section 7-90-102 (20), C.R.S.

(b) "Formed" has the meaning specified in section 7-90-102 (29.5), C.R.S.



§ 38-34-106. When corporate existence expires

When the corporate existence of any corporation having an interest in real property expires and there is an attempted renewal or extension of its corporate existence either within the time provided for by law or thereafter, a conveyance thereafter by such purported corporation vests in the grantee the interest of the former corporation, and where such cases have occurred prior to March 28, 1927, the title or interest so conveyed shall be presumed to have been properly passed to the grantee.






Article 35 - Conveyancing and Recording

Part 1 - General Provisions

§ 38-35-101. Acknowledgments - form - prima facie evidence

(1) No officer authorized to take acknowledgments of instruments affecting title to real property shall take or certify such acknowledgments unless the person making the same is personally known to such officer to be the identical person he represents himself to be or is proved to be such by at least one credible person known to such officer. It shall not be necessary to state such fact in his certificate of acknowledgment attached to any instrument affecting title to real property.

(2) Any deed or other instrument relating to or affecting title to real property acknowledged substantially in accordance with the following form before a proper official shall be prima facie evidence of the proper execution thereof:

STATE OF COLORADO)

) ss.

County of ................................................)

The foregoing instrument was acknowledged before me this ....... day of ................, 20...., by ................................................................................................................... .

(if by natural person or persons, insert name or names; if by person acting in representative or official capacity or as attorney-in-fact, insert name of person as executor, attorney-in-fact, or other capacity or description; if by officer of corporation, insert name of such officer or officers as the president or other officers of such corporation, naming it). If acknowledgment is taken by a notary public, the date of expiration of his commission shall also appear on the certificate.

Witness my hand and official seal.

.......................................

Title of Officer

(3) As to any instrument acknowledged substantially in accordance with the above form of acknowledgment, such acknowledgment shall be prima facie evidence:

(a) That the person named therein as acknowledging the instrument appeared in person before the official taking the acknowledgment and was personally known to such official to be the person whose name was subscribed to the instrument and that such person acknowledged that he signed the instrument as his free and voluntary act for the uses and purposes therein set forth;

(b) If the acknowledgment is by a person in a representative or official capacity, that the person acknowledging the instrument acknowledged it to be his free and voluntary act in such capacity or as the free and voluntary act of the principal, person, or entity represented;

(c) If the person acknowledging is an officer of a corporation, that such person was known to the official taking the acknowledgment to be such corporate officer and that the instrument was executed and acknowledged by such corporate officer, with proper authority from the corporation, as the act of such corporation;

(d) If the persons acknowledging are directors, trustees, or managers of a dissolved or expired corporation, acting last before the time of the dissolution or expiration of such corporation, or the survivors of them, that such persons were such corporate directors, trustees, or managers, or the survivors of them, and that the instrument was executed and acknowledged by them with proper authority;

(e) If the person acknowledging is a partner, that such person was such partner and that the instrument was executed and acknowledged by such partner with proper authority from such partnership as the act of such partnership.

(4) If such instrument has been acknowledged in the manner provided in this section and has been recorded in the office of the proper county clerk and recorder, it shall also be prima facie evidence of due delivery of such instrument, irrespective of the length of time that may have elapsed between the date of such instrument and the date when such instrument was so recorded. The provisions of this section shall relate and apply to all instruments which have been executed prior to May 4, 1937, as well as to all instruments which are executed after said date, irrespective of whether such instruments have been acknowledged before or after said date and irrespective of whether such instruments are recorded before or after said date.

(5) The seal required to be affixed to a deed or other instrument under the provisions of this section may consist of a rubber stamp with a facsimile affixed thereon of the seal required to be used and may be placed or stamped upon the deed or other instrument requiring the seal with indelible ink.



§ 38-35-102. When unacknowledged instruments prima facie evidence

(1) When an instrument, which by its terms constitutes a promise or obligation for the payment of money and also by its terms gives or creates or purports to give or to create a lien upon real estate as security for the payment of such money, at the time that such instrument has been filed for record in the office of the county clerk and recorder of the county in which said real estate is situate, irrespective of whether such recording is the original recording of such instrument or a recording of such instrument subsequent to its original recording, bears upon its face or upon its back an assignment, transfer, or endorsement thereof, such instrument and such assignment, transfer, or endorsement thereof or the recorded copy of such instrument and of such assignment, transfer, or endorsement thereof or a certified copy of the recorded copy of said instrument and of such assignment, transfer, or endorsement thereof certified by the county clerk and recorder shall be admissible in evidence as and shall constitute prima facie evidence of such transfer, assignment, or endorsement of such instrument from the person whose purported signature is affixed to such assignment, transfer, or endorsement to the person named in such assignment, transfer, or endorsement as the assignee, transferee, or endorsee of such instrument, irrespective of whether or not such assignment, transfer, or endorsement has been acknowledged in the manner provided by law for the acknowledgment of instruments relating to or affecting title to real property or acknowledged at all.

(2) The provisions of this section shall relate and apply to all of such instruments which have been executed prior to May 4, 1937, as well as to all such instruments executed after said date, irrespective of whether said assignments, transfers, or endorsements were executed before or after May 4, 1937, and irrespective of whether such instruments and such assignments, transfers, and endorsements thereof were recorded before or after said date.



§ 38-35-103. Acknowledgment before notary

In addition to the officers empowered by law to take acknowledgments within or without the United States, deeds and other instruments in writing may be acknowledged before any notary public having a notarial seal.



§ 38-35-104. Acknowledged instruments as evidence

All deeds, powers of attorney, agreements, or other instruments in writing conveying, encumbering, or affecting the title to real property, acknowledged or proved in accordance with this article or acknowledged, attested, or proved in accordance with the laws of this state or the local laws of the mining district wherein such real property is situate, in force at the date of such acknowledgment, attestation, or proof, may be read in evidence without further proof of the execution thereof. The record of any such deed, power of attorney, agreement, or other instrument in writing, whether an original record of any mining district or a copy thereof deposited in the county clerk and recorder's office of any county in accordance with the laws of this state as a part of the records of such mining district or a record of such county clerk and recorder's office when the same appears by such record to be properly acknowledged, attested, or proved in accordance with the laws of this state or of the proper mining district in force at the date of such acknowledgment, attestation, or proof, or a transcript from any such record certified by the county clerk and recorder of the proper county where such deed, power of attorney, or agreement made by law is recorded may be read in evidence with like effect as the original of such deed, agreement, power of attorney, or other instrument in writing, properly acknowledged, attested, or proved as provided in this article.



§ 38-35-105. Foreign instruments, prima facie evidence

All deeds, powers of attorney, agreements, or other instruments in writing conveying, encumbering, or affecting title to real property in this state purporting to have been acknowledged or proved out of this state before a notary public or other officer empowered by the laws of this state to take acknowledgments, if the form of acknowledgment is in substantial compliance with the laws of the state or territory where taken or in substantial compliance with the requirement of this article, shall be deemed prima facie to have been properly acknowledged or proved before proper officers, and such deeds or other instruments in writing or the record thereof or a certified copy of the record thereof shall be received as prima facie evidence of the execution, acknowledgment, and delivery thereof.



§ 38-35-106. Deeds - acknowledgment, absent or defective - notice - deemed proper, when

(1) Any written instrument required or permitted to be acknowledged affecting title to real property, whether acknowledged, unacknowledged, or defectively acknowledged, after being recorded in the office of the county clerk and recorder of the county where the real property is situate, shall be notice to all persons or classes of persons claiming any interest in said property.

(2) Any unacknowledged or defectively acknowledged instrument which has remained of record for a period of ten years in such office shall be deemed to have been properly acknowledged. This section shall apply to all recorded instruments.

(3) A document required or permitted to be acknowledged affecting title to real property that is signed in a person's official capacity by a public trustee, county treasurer, county sheriff, or a deputy of such an official acting for that official that contains the seal of such an official shall be deemed to have been properly acknowledged.



§ 38-35-106.5. Written instruments - information regarding property description

Except as otherwise provided in this article, any deed, power of attorney, agreement, or other instrument in writing executed and recorded on or after July 1, 1992, which contains a newly created legal description of real property shall include the name and address of the person who created such legal description. Nothing in this section shall affect the validity or recordability of any instrument which is prepared in violation of this section. Nothing in this section shall confer liability upon a person who prepares any instrument which is in violation of this section.



§ 38-35-107. Recitals in deeds prima facie evidence - when

All recitals contained in deeds, powers of attorney, agreements, or other instruments in writing conveying, encumbering, or affecting title to real property that have remained of record in the office of the county clerk and recorder of the county where the real property affected is situated for a period of twenty years shall be accepted and received as prima facie evidence of the facts recited therein. This section shall not apply to the recitals, exceptions, and reservations described in section 38-35-108 and affidavits described in section 38-35-109 (5).



§ 38-35-108. Reference to some other instrument affects only the parties thereto

When a deed or any other instrument in writing affecting title to real property has been recorded and such deed or other instrument contains a recitation of or reference to some other instrument purporting to affect title to said real property, such recitation or reference shall bind only the parties to the instrument and shall not be notice to any other person whatsoever unless the instrument mentioned or referred to in the recital is of record in the county where the real property is situated. Unless the same is so recorded, no person other than the parties to the instrument shall be required to make any inquiry or investigation concerning such recitation or reference. All such recitations or references contained in deeds and instruments recorded prior to March 28, 1927, shall, after the expiration of one year from March 28, 1927, cease to be notice unless the instrument referred to in said reservation, exception, or reference is actually recorded within said one-year period.



§ 38-35-109. Instrument may be recorded - validity of unrecorded instruments - liability for fraudulent documents

(1) All deeds, powers of attorney, agreements, or other instruments in writing conveying, encumbering, or affecting the title to real property, certificates, and certified copies of orders, judgments, and decrees of courts of record may be recorded in the office of the county clerk and recorder of the county where such real property is situated; except that all instruments conveying the title of real property to the state or a political subdivision shall be recorded pursuant to section 38-35-109.5. No such unrecorded instrument or document shall be valid against any person with any kind of rights in or to such real property who first records and those holding rights under such person, except between the parties thereto and against those having notice thereof prior to acquisition of such rights. This is a race-notice recording statute. In all cases where by law an instrument may be filed in the office of a county clerk and recorder, the filing thereof in such office shall be equivalent to the recording thereof, and the recording thereof in the office of such county clerk and recorder shall be equivalent to the filing thereof.

(1.5) (a) Any person may record in the office of the county clerk and recorder of any county a master form mortgage or master form deed of trust. Such forms shall be entitled to recordation without any acknowledgment or signature; without identification of any specific real property; and without naming any specific mortgagor, mortgagee, trustor, beneficiary, or trustee. Every instrument shall contain on the face of the document "Master form recorded by (name of person causing instrument to be recorded)." The county clerk and recorder shall index such master forms in the grantee index under the name of the person causing it to be recorded.

(b) (I) Any of the provisions of such master form instrument may be incorporated by reference in any mortgage or deed of trust encumbering real estate situated within the state, if such reference in the mortgage or deed of trust states the following:

(A) That the master form instrument was recorded in the county in which the mortgage or deed of trust is offered for record;

(B) The date when recorded and the book and page or pages or reception or index number where such master form was recorded;

(C) That a copy of the provisions of the master form instrument was furnished to the person executing the mortgage or deed of trust; and

(D) If fewer than all of the provisions of the referenced master form are being adopted or incorporated, a statement identifying by paragraph, section, or other specification method which will clearly identify the incorporated provision or provisions, provided that in the absence of specific designation, the entire referenced master form will be deemed to be incorporated.

(II) The recording of any mortgage or deed of trust which has incorporated by reference any of the provisions of a master form recorded as provided in this section shall have the same effect as if such provisions of such master form had been set forth fully in the mortgage or deed of trust.

(2) All deeds dated after January 1, 1977, and recorded with the county clerk and recorder pursuant to subsection (1) of this section shall include a notation of the legal address of the grantee of the instrument, including road or street address if applicable. Any such deed submitted to the county clerk and recorder lacking such address shall not be recorded and shall be returned to the person requesting the recordation. Acceptance of a deed by the county clerk and recorder in violation of this subsection (2) shall not make such deed invalid. A notation as required in this subsection (2) may be made by a person other than the grantee after the execution of the deed.

(3) Any person who offers to have recorded or filed in the office of the county clerk and recorder any document purporting to convey, encumber, create a lien against, or otherwise affect the title to real property, knowing or having a reason to know that such document is forged or groundless, contains a material misstatement or false claim, or is otherwise invalid, shall be liable to the owner of such real property for the sum of not less than one thousand dollars or for actual damages caused thereby, whichever is greater, together with reasonable attorney fees. Any grantee or other person purportedly benefited by a recorded document that purports to convey, encumber, create a lien against, or otherwise affect the title to real property and is forged or groundless, contains a material misstatement or false claim, or is otherwise invalid who willfully refuses to release such document of record upon request of the owner of the real property affected shall be liable to such owner for the damages and attorney fees provided for in this subsection (3).

(4) Repealed.

(5) (a) An affidavit, executed under penalty of perjury, stating facts enumerated under paragraph (b) of this subsection (5) and made by a person who has actual knowledge of, and is competent to testify in a court of competent jurisdiction about, the facts in such affidavit may affect the title to real property within the state and may be recorded in the office of the county clerk and recorder in the county in which the real property is situated.

(b) When recorded, an affidavit as described in paragraph (a) of this subsection (5), or a certified copy of such affidavit, shall constitute prima facie evidence of one or more of the following facts:

(I) The name, age, identity, residence, or service in the armed forces of any party;

(II) Whether the land embraced in any conveyance or any part of such land or right therein has been in the actual possession of any party or parties within the chain of title;

(III) If furnished by a professional land surveyor as defined in section 12-25-202, C.R.S., a surveyor's affidavit of correction in accordance with section 38-51-111 or a land survey plat in accordance with section 38-51-106, that reconciles conflicts and ambiguities in descriptions of land in recorded instruments;

(IV) A scrivener's error.

(c) An affidavit filed under this subsection (5) shall state that the affiant has actual knowledge of, and is competent to testify to, the facts in the affidavit and shall include a description of the land, the title that may be affected by facts stated in such affidavit, a reference to an instrument of record containing such description, the name of the person appearing by the record to be the owner of such land at the time of the recording of the affidavit, and an acknowledgment that the affiant is testifying under penalty of perjury. The recorder shall index the affidavit in the name of the record owner.



§ 38-35-109.5. Recording of instruments conveying real property to public entities

(1) Any instrument, including, but not limited to, a resolution, ordinance, deed, conveyance document, plat, or survey, conveying the title of real property to the state or a political subdivision shall be recorded in the office of the clerk and recorder of the county in which such real property is situated within thirty days of such conveyance. If the state or a political subdivision fails to record such instrument pursuant to this section, the state or political subdivision shall be liable for the amount of interest incurred by the county pursuant to the provisions of section 39-12-111, C.R.S., due to such failure to record.

(2) For purposes of satisfying the recording requirement in subsection (1) of this section, the executive director of the appropriate state department or his or her designee shall record any instrument conveying the title of real property to the state, and a political subdivision shall designate an appropriate official or officials who shall record any instrument conveying the title of real property to the political subdivision.

(3) For purposes of this section, "political subdivision" means a county, city and county, city, town, service authority, school district, local improvement district, law enforcement authority, water, sanitation, fire protection, metropolitan, irrigation, drainage, or other special district or any other kind of municipal, quasi-municipal, or public corporation organized pursuant to law.



§ 38-35-110. Lis pendens as notice - issuance of certificate - expiration

(1) After filing any pleading in an action in any court of record of this state or in any district court of the United States within this state wherein relief is claimed affecting the title to real property, any party to such action may record in the office of the county clerk and recorder in the county or counties in which the real property or any portion thereof is situated a notice of lis pendens containing the name of the court where such action is pending, the names of the parties to such action at the time of such recording, and a legal description of the real property. The failure to name a party or describe a portion of the real property in such notice shall not affect the sufficiency of such notice, or the sufficiency of an extension of such notice pursuant to the provisions of subsection (4) of this section, as to the interest of the parties named in such notice or in such extension in the real property described therein. From the time of recording, such notice of lis pendens shall be notice to any person thereafter acquiring, by, through, or under any party named in such notice, an interest in the real property described in the notice in the county or counties where recorded that the interest so acquired may be affected by the action described in the notice.

(2) (a) Unless a timely notice of appeal is filed while a notice of lis pendens is in effect or unless the notice of lis pendens has expired and ceased to be notice as provided in subsection (6) of this section, except as provided in sections 38-22-132 and 38-22.5-111, a recorded notice of lis pendens shall remain in effect until the earliest of the following:

(I) The action is dismissed without an order of the court;

(II) Forty-nine days following the entry of an appealable order determining that certain real property specifically described in such order, or a specifically described interest therein, will not be affected by a judgment on the issues then pending, but the notice of lis pendens shall remain in effect as to all other real property described in such notice; or

(III) Forty-nine days following the entry of final judgment in the trial court as to all parties and as to some or all of the real property described in the notice of lis pendens, or a specifically described interest therein, but the notice of lis pendens shall remain in effect as to all other property described in such notice.

(b) For the purposes of subparagraphs (II) and (III) of paragraph (a) of this subsection (2), the forty-nine-day period shall commence on the first day allowed for the filing of an appeal.

(c) If a timely notice of appeal is filed while a notice of lis pendens is in effect or if the notice of lis pendens is filed after an appeal is filed, such notice of lis pendens shall remain in effect until the earliest of the following:

(I) The notice of lis pendens expires and ceases to be notice as provided in subsection (6) of this section;

(II) The court having jurisdiction over the action enters an order determining that the notice of lis pendens is no longer in effect;

(III) Thirty-five days following the issuance of a mandate by the appellate court; except that, if the mandate issued by the appellate court remands the case to a lower court for further proceedings, the notice of lis pendens shall remain in effect subject to the provisions of paragraph (a) of this subsection (2).

(3) (a) Upon request by any person, the clerk of the trial court shall issue a certificate stating whether, as of a specified date, a judgment was entered in the action described in such certificate and the date of such judgment or, if the action was dismissed, the date of such dismissal and whether such dismissal was by court order, by notice, or by stipulation. In either case, the certificate shall also state either that, as of a specified date, posttrial motions have not been filed or that posttrial motions have been filed, identifying such motions and the action, if any, taken on such motions and the date of such action. The certificate shall also state that either there is or is not an advisory copy of a notice of appeal of the action filed with the trial court.

(b) Upon request by any person, the clerk of the appellate court shall issue a certificate stating, as of a specified date, either that appellate proceedings respecting the action described in such certificate have not been commenced or that such proceedings have been commenced and stating the date of such commencement. If appellate proceedings have been commenced, the certificate shall also state either that a formal mandate has or has not been issued and, if not issued, that either a judgment, an opinion of the court, and directions as to costs have not been issued or have been issued and the dates thereof.

(c) Upon being recorded with the county clerk and recorder of the county or counties wherein the real property or any portion thereof is situated, any such certificate issued by the clerk of the trial court or the clerk of the appellate court shall constitute prima facie evidence of the facts therein stated.

(4) Except as provided in subsection (6) of this section, a recorded notice of lis pendens which has not ceased to be in effect as provided in subsection (2) of this section shall expire and cease to be notice to any person for any purpose six years after the date of its recording, unless an extension of the notice of lis pendens is recorded prior to its expiration. A timely recorded extension showing the information required in subsection (1) of this section, showing that such is an extension of an original notice of lis pendens, and showing the recording date of the original notice of lis pendens shall extend the effect of the original notice for six years after the date of recording the extension or to such earlier date as such notice ceases to be in effect as provided in subsection (2) of this section.

(5) A new notice of lis pendens meeting all the requirements of subsection (1) of this section may be recorded at any time while the action is pending and shall be notice to the same extent as provided in subsection (1) of this section; except that such new notice shall be notice only from the time of its recording.

(6) Any notice of lis pendens recorded prior to March 20, 1992, which does not cease to be in effect as provided in subsection (2) of this section and which is not extended as provided in subsection (4) of this section shall expire and cease to be notice to any person for any purpose six years after the date of its recording or two years after March 20, 1992, whichever is later.



§ 38-35-111. Option to purchase - notice for one year only

(1) Recorded instruments in writing of the nature of an option to purchase affecting title to real property under the terms of which instruments possession is not delivered to the purchaser shall not constitute notice to any person for a period of more than one year after the time specified in such instrument for the conveyance of said property. After the expiration of such period, such instrument shall cease to be notice to any person for any purpose.

(2) All such instruments which have been recorded prior to March 28, 1927, shall constitute notice only for one year from said date if the time for performance therein fixed has expired. Thereafter such instruments shall cease to be notice to any person for any purpose. In the event the time for performance specified in such instrument has not expired by March 28, 1927, such instrument shall constitute notice only for a period of one year from the time in said instrument specified for performance, and thereafter the same shall cease to be notice to any person for any purpose.

(3) If a notice of lis pendens conforming to the requirements of section 38-35-110 is recorded prior to the expiration of the one-year period, such instrument shall continue to be notice until the later of the expiration of such period or the date the lis pendens ceases to be in effect or expires and ceases to be notice in accordance with the provisions of section 38-35-110.



§ 38-35-112. Certificate of death when properly recorded may be admitted as evidence

A certificate of death or a verification of death document issued by a public official, whose apparent official duties include the keeping of records of death, of any state, territory, county, parish, district, city, town, village, province, nation, or other governmental agency or subdivision thereof or a copy of any such certificate of death or a verification of death document certified by such public official or by the county clerk and recorder of any county in the state of Colorado in whose office the same or a certified copy thereof has been recorded shall, insofar as the death may affect any interest in real property, be prima facie evidence of the death so certified and of the time and place of such death and shall be admissible in evidence in any court in the state of Colorado. Such method of proving death shall not be exclusive and nothing in this section shall be construed to prevent the proof of the death of any person in any other manner authorized by law.



§ 38-35-113. Affidavits referring to death, intestacy, heirship, accepted as prima facie evidence

All statements relating to death, intestacy, heirship, relationship, age, sex, names, and identity of persons contained in affidavits which remain of record for a period of twenty years in the office of the county clerk and recorder of the county where the real property affected by the facts stated in such affidavits is situated shall be accepted and received as prima facie evidence of the facts stated in such affidavits insofar as such facts affect title to real property.



§ 38-35-114. Actions - parties to be named

No person claiming any interest in real property under or through a person named as a defendant in an action concerning real property to which the Colorado rules of civil procedure are applicable need be made a party to such action unless his interest is shown of record in the office of the county clerk and recorder in the county where such real property is situated, and the decree shall be as conclusive against him as if he had been made a party. If such action is for the recovery of actual possession of the property, the party in actual possession shall be made a party.



§ 38-35-115. Execution by foreign representative of instrument regarding real estate prior to filing certified copies of order of appointment

When, by statute in effect at the time of the execution by an executor, trustee, or other representative appointed by a court or tribunal of a state other than Colorado or of a territory of the United States or of a country beyond the limits of the United States of an instrument of conveyance or encumbrance or contract concerning real estate in Colorado in accordance with the powers conferred by a will, testament, or codicil admitted to probate by such court or tribunal, a certified copy or an exemplified copy of the letters testamentary or trusteeship issued by such court or tribunal under such will, testament, or codicil or of the order of appointment by such court or tribunal is required to be filed for record with the county clerk and recorder of the county wherein is situated such real estate, the filing for record with such county clerk and recorder of such certified copy or exemplified copy of letters or order after the execution of such instrument of conveyance or encumbrance or contract shall have the same force and effect that it would have had if it had been filed for record with such county clerk and recorder prior to the execution of such instrument of conveyance or encumbrance or contract, whether such instrument of conveyance or encumbrance or contract was executed before or after April 17, 1941, and whether such certified copy or exemplified copy was so filed for record before or after said date.



§ 38-35-116. Variances in names in instruments affecting the title to real property

(1) (a) The middle name or the initial of a middle name appearing in a name contained in an instrument affecting the title to real property or in a signature or an acknowledgment shall be deemed prima facie to be a material part of such name.

(b) One or more of the following variances between any two instruments affecting the title to the same real property shall not destroy or impair the presumption that the person so named is the same person in both instruments:

(I) The full first name appearing in one and only the initial letter of that first name appearing in the other;

(II) A full middle name appearing in one and only the initial letter of that middle name appearing in the other;

(III) The initial letter of a middle name appearing in one and not appearing in the other; or

(IV) A full middle name appearing in one and not appearing in the other.

(c) In spite of a variance described in paragraph (b) of this subsection (1), the person so named in both instruments shall be presumed to be the same person until such time as the contrary appears, and, until such time, such instruments, the record of such instruments, or a certified copy of the record of such instruments shall be admissible in evidence as though the names in the two instruments were identical.

(2) (Deleted by amendment, L. 2003, p. 833, § 1, effective August 6, 2003.)

(3) The word "instruments" as used in this section means not only instruments voluntarily executed but also papers filed or issued in or in connection with actions and other proceedings in court and orders, judgments, and decrees entered therein and transcripts of such judgments, proceedings in foreclosure pursuant to powers of sale, certificates of birth, certificates of death, and certificates of marriage.



§ 38-35-117. Mortgages, not a conveyance - lien theory

Mortgages, trust deeds, or other instruments intended to secure the payment of an obligation affecting title to or an interest in real property shall not be deemed a conveyance, regardless of its terms, so as to enable the owner of the obligation secured to recover possession of real property without foreclosure and sale, but the same shall be deemed a lien.



§ 38-35-118. Homestead, how conveyed - claimant insane

(1) Except as provided in section 38-41-202 (3), to convey or encumber homesteaded property, the husband and wife, if the owner thereof is married, shall execute the conveyance or encumbrance. Such conveyance or encumbrance may be by one instrument or separate instruments which may be acknowledged in the manner provided by articles 30 to 44 of this title. A recital in any recorded conveyance or encumbrance of real property of the marital status of the party executing the same or that the property is or is not occupied as a home by the owner thereof or his family shall be prima facie evidence of the facts therein stated. If the owner of the homesteaded property and a person of the opposite sex, both bearing the same surname, join in the conveyance or encumbrance thereof, the identity of surnames shall be prima facie evidence that such parties are husband and wife for the purposes of this article.

(2) A homestead exemption may be released by an instrument in writing, signed by the party who could convey said property. A statement contained in a mortgage, deed of trust, or other instrument creating a lien waiving or releasing the homestead shall be construed only as a subordination of the homestead to such mortgage, deed of trust, or other lien.

(3) If the homestead is claimed by a person who at the time of conveyance or encumbrance thereof is insane or mentally incompetent and for whose estate there is a conservator duly appointed by a court of competent jurisdiction as provided by the laws of Colorado, the court having jurisdiction of the estate of such insane or mentally incompetent person, wherever it appears to be in the best interests of the ward, may by order empower such conservator to convey or encumber the homestead of such insane or mentally incompetent person.

(4) If such insane or mentally incompetent person is married, the conservator of the estate of the insane or mentally incompetent spouse, when so authorized by court to convey or encumber the homestead of his ward, may do so by a single instrument in writing jointly executed by such conservator and the other spouse, not insane, or such conservator may convey or encumber such homestead of his ward by a separate instrument.

(5) In all cases wherein the court orders a conveyance or encumbrance of a homestead claimed by an insane or mentally incompetent person, the actual consideration for the conveyance or encumbrance of such homestead, whether in money or equivalent property, but not to exceed the sum of five thousand dollars in amount or value, shall be delivered to and accounted for by the conservator of the estate of such insane or mentally incompetent person and such funds or property coming into the possession of the conservator from such sources shall not be liable for the debts of the insane or mentally incompetent person.



§ 38-35-119. Release not a conveyance

All instruments executed for the purpose of releasing any lien or encumbrance against real property shall be considered only as discharging and canceling such lien or encumbrance. No such release shall convey to any person, except the record owner of the property, any right, title, or interest in the property. Words of conveyance used in any such release shall be construed only as provided in this section.



§ 38-35-120. Record of first and last parcels includes intervening parcels

All instruments wherein the parcels of property affected are not separately enumerated or listed but are described as being from one numbered, lettered, or designated parcel to another shall be construed as including the first and last designated parcels and also the intervening parcels unless a contrary intention is expressly and clearly set forth in the instrument.



§ 38-35-121. Conveyance or reservation of a mineral interest - geothermal resources

As respects instruments executed prior to May 17, 1974, which convey title to real property or an interest therein, it shall be presumed that reference to minerals or mineral rights does not include geothermal resources unless geothermal resources are specifically mentioned. As respects such instruments executed on and after May 17, 1974, reference to minerals or mineral rights shall not include geothermal resources unless specifically mentioned.



§ 38-35-122. Inclusion of street address and assessor information with legal description - effect - validity of recording - interests in property - legislative declaration

(1) (a) All documents of title relating to real property, including instruments creating a lien on real property, except mechanics' liens and judgment liens, shall include as an aid to identification, immediately preceding or following the legal description of the property, the street address or comparable identifying numbers, if such address or numbers are displayed on the property or any building thereon.

(b) Preparers of conveyance documents may include as an aid to identification, immediately preceding or following the legal description of the property, the assessor's schedule number or parcel number.

(2) Should any variance or ambiguity result from the inclusion of a street address, identifying number, or assessor's schedule number or parcel number on a document, the legal description of the property shall govern.

(3) The fact that a document of title does not contain an address, identifying number, or assessor's schedule number or parcel number shall not render the document ineffective nor render title unmarketable if the legal description appears therein.

(3.5) Legislative declaration. (a) The general assembly finds, determines, and declares that in In re Rivera, 2012 CO 43 (also referred to as Sender v. Cygan), the Colorado supreme court held that a recorded deed of trust that completely omits a legal description is defectively recorded and cannot provide constructive notice to a subsequent purchaser of another party's security interest in the property.

(b) By enacting House Bill 13-1307, enacted in 2013, it is the intent of the general assembly to clarify, for parties that currently have an interest in real property or that will acquire an interest in real property in the future, that, notwithstanding the holdings and conclusions in In re Rivera, the fact that a recorded document omits a legal description is not, by itself and without regard to the totality of the circumstances, determinative of whether the document:

(I) Is valid against any person obtaining rights in the real property; or

(II) Is valid or invalid.

(4) The fact that a document purporting to affect title to real property, whether recorded before or after August 7, 2013, does not contain or include a legal description of the real property may, in the totality of the circumstances, but does not necessarily:

(a) Render defective, invalid, or void the recording of the document in the office of the county clerk and recorder of the county where the real property is situated; or

(b) Determine whether the document is valid against a person obtaining rights in the real property.

(5) The fact that a document purporting to affect title to real property, whether executed before or after August 7, 2013, does not contain or include a legal description of the real property may, in the totality of the circumstances, but does not necessarily, determine whether the document is valid or invalid.



§ 38-35-123. Liens - notice - current address

(1) Any instrument which creates a lien on real property, except mechanics' liens, when recorded in the office of the county clerk and recorder of the county where such real property is situated shall include on its face the current mailing address of the lienor and lienee when such instrument is recorded. In the case of judgment liens, such address shall be placed on the document by the lienor.

(2) Failure to comply with this section shall not affect the validity of the recording of the instrument or of the instrument itself.



§ 38-35-124. Requirements upon satisfaction of indebtedness

(1) Except as provided in articles 22 and 23 of this title or as otherwise provided in this section, when all indebtedness, whether absolute or contingent, secured by a lien on real property has been satisfied, unless the debtor requests in writing that the lien not be released, the creditor or holder of the indebtedness shall, within ninety days after the satisfaction of the indebtedness and receipt from the debtor of the reasonable costs of procuring and recording the release documents, record with the appropriate clerk and recorder the documents necessary to release or satisfy the lien of record or, in the case of an indebtedness secured by a deed of trust to a public trustee, file with the public trustee the documents required for a release as prescribed by section 38-39-102.

(2) If the debtor requests in writing that the lien be released, or fails to request in writing that the lien not be released, then the debtor's request or the actual release cancels any obligations on the part of the creditor or holder to make any further loan or advance that would be secured by the lien. If the person satisfying the indebtedness requests in writing delivery to him or her of the cancelled instruments of indebtedness at the time of satisfaction, the creditor or holder is relieved of any further obligation or liability under this section after the delivery has been completed.

(3) Upon satisfaction of the indebtedness, the creditor or holder shall return to the person satisfying the indebtedness all papers and personal property of the debtor that have been held by the creditor or holder in connection with the indebtedness. A creditor or holder who fails to comply with this section is liable to the owner of the real property encumbered by such indebtedness and to any other person liable on such indebtedness for all actual economic loss incurred enforcing the rights provided under this section, including reasonable attorney fees and costs.

(4) (a) For indebtedness secured by a lien on real property where the ability of a debtor to draw upon a line of credit continues notwithstanding that all amounts outstanding under the line of credit have been paid in full, any lien on real property securing that line of credit continues, and no lien release under this section is required, until the line of credit expires and all indebtedness, whether absolute or contingent, has been satisfied unless, before expiration of the line of credit, all outstanding indebtedness is satisfied and the debtor relinquishes in writing all right to make any further draw upon the line of credit.

(b) The debtor relinquishes all right to make a further draw by either requesting in writing that the line of credit be closed by the creditor or by written notification by the debtor or debtor's designee that the real property is being conveyed upon payment of all indebtedness. Upon satisfaction of all indebtedness in connection with the conveyance of the real property and notice to the creditor or holder of the conveyance, the creditor or holder shall terminate the line of credit, record the release of the lien on real property, or in the case of a deed of trust, file with the public trustee the documents required for release, and return all papers and personal property as set forth in this section.



§ 38-35-124.5. Effect of written payoff statement

(1) Any person or entity providing closing and settlement services for a real estate transaction and to whom a payoff statement is addressed shall be entitled to reasonably rely on the amounts that are set forth in such payoff statement for the time frame set forth therein and shall not be liable to the creditor or holder of the indebtedness or its agent for any omitted amounts, unless a written amendment is received by such person or entity prior to the closing of the transaction. Upon payment to the creditor or holder of the amounts stated in the written payoff statement, as may be amended, such creditor or holder shall be required to comply with the release provisions of section 38-35-124.

(2) Any creditor or holder of the indebtedness who fails to comply with the release provisions of section 38-35-124 as required by subsection (1) of this section shall be liable to those persons or entities to whom the written payoff statement was addressed for any actual economic loss suffered by such persons or entities, including reasonable attorney fees and costs in enforcing the provisions of this section.

(3) Notwithstanding the provisions of this section, in the event of an error in the written payoff statement provided by a creditor or holder of the indebtedness or its agent, the creditor shall retain any remedies, legal or equitable, to collect directly against the obligor any unsecured additional amounts determined to be outstanding.



§ 38-35-125. Closing and settlement services - disbursement of funds

(1) As used in this section, unless the context otherwise requires:

(a) "Available for immediate withdrawal as a matter of right" includes funds transferred by any of the following means:

(I) Any wire transfer;

(II) Any certified check, cashier's check, teller's check, or any other instrument as defined by federal regulation CC, 12 CFR 229.10 (c).

(a.5) "Closing and settlement services" means those services which benefit the parties to the sale, lease, encumbrance, mortgage, or creation of a secured interest in and to real property and the receipt and disbursement of money in connection with any sale, lease, encumbrance, mortgage, or deed of trust.

(b) "Financial institution" means an entity that is authorized under the laws of this state, another state, or the United States to make loans and receive deposits and has its deposits insured by the federal deposit insurance corporation or its successor or the national credit union share insurance fund.

(c) (Deleted by amendment, L. 2004, p. 1206, § 83, effective August 4, 2004.)

(2) No person or entity that provides closing and settlement services for a real estate transaction shall disburse funds as a part of such services until those funds have been received and are either: Available for immediate withdrawal as a matter of right from the financial institution in which the funds have been deposited; or available for immediate withdrawal as a consequence of an agreement of a financial institution in which the funds are to be deposited or a financial institution upon which the funds are to be drawn. Any such agreement shall be made with or for the benefit of the person or entity providing closing and settlement services for a real estate transaction. Notwithstanding the provisions of this subsection (2), the person or entity providing closing and settlement services may advance funds, not to exceed five hundred dollars, on behalf of interested parties for the transaction to pay incidental fees for such items as tax certificates and recording costs or to cover minor changes in the closing adjustments.

(3) The requirements of subsection (2) of this section may be waived by the seller in the real estate transaction if:

(a) It is specified as part of written closing instructions in advance of closing that the seller waives the requirements set forth in subsection (2) of this section and that the person or entity conducting the closing, unless such person or entity is the seller, is not to handle the receipt and disbursement of funds as part of the closing; and

(b) Any holder of a lien encumbering the property up to the time of closing agrees, in writing, to such waiver and further agrees, in writing, to release such lien immediately upon receipt of a check from the closing drawn in the amount of the outstanding indebtedness secured by such lien. Such an agreement shall obligate the lienholder to release such lien regardless of whether the payoff check received has been or will be honored.

(4) Any seller who so requests as part of written closing instructions in advance of closing shall be entitled to receive the proceeds of closing in a cashier's check or in funds electronically transferred to an account specified by the seller.

(5) Failure to comply with the provisions of this section shall be deemed a deceptive trade practice, as provided in section 6-1-105 (1)(v), C.R.S., and the attorney general or a district attorney may apply to the appropriate district court of this state for an order to effect the purposes of this section.



§ 38-35-126. Contract for deed - escrow of tax moneys - written notice

(1) (a) Parties entering into a contract for deed to real property shall designate the public trustee of the county where the real property is located to act as escrow agent for moneys paid or to be paid by the purchaser to meet the property tax obligations on the real property, including the seller's credit at closing for the current year's property taxes and periodic property tax payments, which the contract shall provide will be made monthly by the purchaser to the public trustee. The purchaser shall be responsible for payment to the public trustee of the escrow fee pursuant to section 38-37-104 (1)(d). Once each year during the month of April, upon notice from the county treasurer, the public trustee shall, to the extent funds are on deposit in the escrow account, transfer sufficient funds from the escrow account to the county treasurer for payment of property taxes on the real property for the prior taxable year. The public trustee shall continue as escrow agent for tax moneys collected on the real property until the deed to the real property is delivered to the purchaser and recorded. At the time of delivery, the public trustee shall release to the purchaser any moneys remaining in the escrow account and the receipts for all property taxes paid on the property by the public trustee. If the public trustee determines that the escrow is no longer necessary, the public trustee may terminate the escrow account. The public trustee shall notify the county treasurer of the termination and shall transfer any moneys held in escrow to the county treasurer for payment of property taxes in accordance with section 39-10-104.5, C.R.S. Any amount so transferred by the public trustee shall be subtracted from the amount of property tax payable on the real property at the time annual property taxes for the current or subsequent taxable years are due. Upon termination of the escrow account, any amount not accepted by the county treasurer upon transfer shall be returned by the public trustee to the person holding title to the real property that is the subject of the contract for deed to real property.

(b) For the purposes of this section, a "contract for deed to real property" means a contract for the sale of real property which provides that the purchaser shall assume possession of the real property and the rights and responsibilities of ownership of the real property but that the deed to such real property will not be delivered to the purchaser for at least one hundred eighty days following the latest execution date on the contract for deed to real property and not until the purchaser has met certain conditions such as payment of the full contract price or a specified portion thereof. "Contract for deed to real property" includes installment land contracts.

(c) The public trustee shall deposit tax moneys received pursuant to the provisions of paragraph (a) of this subsection (1) in an escrow account opened for such purpose in one or more financial institutions which are in compliance with and qualified and defined in article 10.5 of title 11, C.R.S. Moneys from more than one transaction may be commingled in one account, to be accounted for separately. If the escrow account opened by the public trustee under the provisions of this subsection (1) bears interest, such interest shall be retained by the public trustee to defray expenses arising from the administration of such escrow account.

(d) A public trustee may designate an alternate to act as escrow agent on any contract for deed to real property in which the public trustee is designated as escrow agent pursuant to the provisions of this section; except that such alternate shall not be a party to the contract for deed to real property. Such designation shall be made by sending written notification of such designation to the parties to such contract and to the county treasurer. Such notice shall include the name and legal address of the designated alternate and the date such designated alternate shall assume the duties of escrow agent. Such designated alternate shall have all of the duties and powers of the public trustee to act as escrow agent on a contract for deed to real property as stated in this section. In the event that the public trustee designates an alternate to serve as escrow agent, the purchaser shall pay to the designated alternate the escrow fee as stated in paragraph (a) of this subsection (1).

(2) Within ninety days of executing and delivering a contract for deed to real property, the seller shall file with the county treasurer of the county wherein the real property is located a written notice of transfer by contract for deed to real property. Such notice shall not operate to convey title. Such notice shall include the name and legal address of the seller, the name and legal address of the purchaser, a legal description of the real property, the date upon which the contract for deed to real property was executed and delivered, and the date or conditions upon which the deed to the real property will be delivered to the purchaser, absent default. In addition, within ninety days of executing and delivering the contract for deed to real property, the seller shall file a real estate transfer declaration with the county assessor of the county wherein the property is located, pursuant to the provisions of section 39-14-102, C.R.S.

(3) The buyer shall have the option of voiding any contract for deed to real property which fails to designate the public trustee as escrow agent for deposit of property tax moneys or for which no written notice is filed with the county treasurer's office or the county assessor's office. Upon voidance of such contract, the buyer shall be entitled to the return of all payments made on the contract, with statutory interest as defined in section 5-12-102, C.R.S., and reasonable attorney fees and costs. This avoidance right shall expire on the date seven years after the latest execution date on the contract for deed to real property unless exercised prior to such date.

(4) The provisions of subsections (1) and (3) of this section shall not apply to the parties to a contract for deed to real property so long as the seller complies with the requirements of subsection (2) of this section, so long as the real property which is the subject of such contract for deed to real property is not subdivided into parcels which are smaller than one acre, and so long as the seller pays the annual property tax obligations on the real property which is the subject of such contract for deed to real property or submits a bond or an irrevocable letter of credit in the amount of the taxes due on such real property to the county treasurer, either of which shall be immediately payable to such county treasurer upon default. Payment of such property taxes or submittal of such bond or irrevocable letter of credit shall be made within thirty days of mailing of the notice of taxes due from the county treasurer and prior to seeking reimbursement from the purchaser.

(5) Repealed.



§ 38-35-127. Unenforceability of prospective residential transfer fee covenants - notice requirements for existing residential transfer fee covenants - written statement of transfer fee payable - affidavit - legislative declaration - definitions

(1) The general assembly hereby finds, determines, and declares that:

(a) The public policy of this state favors the transferability and marketability of interests in residential real property free from unreasonable restraints on alienation and covenants or servitudes that do not touch and concern the residential real property; and

(b) A transfer fee covenant as applied to residential real property violates this public policy by impairing the transferability and marketability of title to affected residential real property and constitutes an unreasonable restraint on alienation, regardless of the duration of the transfer fee covenant or the amount of the transfer fee set forth in the transfer fee covenant.

(2) As used in this section, unless the context otherwise requires:

(a) "Conveyance" means the sale, gift, conveyance, assignment, inheritance, or other transfer of an ownership interest in residential real property located in this state either upon which there are residential improvements or upon which the construction of residential improvements has commenced.

(b) "Excluded provision" means any one of the following:

(I) Any provision of a purchase contract, option, mortgage, deed of trust, security agreement, agreement engaging a real estate broker for brokerage services, lease, or other agreement that obligates one party to the agreement to pay the other, as full or partial consideration for the agreement or for a waiver of rights under the agreement, an amount determined under the agreement, if the amount constitutes:

(A) Principal, interest, charges, fees, or other amounts to the extent payable by a borrower to a lender, including seller carry-back financing, pursuant to a loan secured by a mortgage, deed of trust, or other security agreement encumbering residential real property, including, without limitation, any fee payable to the lender for consenting to an assumption of the loan or a conveyance subject to the security agreement, any fees or charges payable to the lender for estoppel letters or certificates, and any shared appreciation interest or profit participation or other consideration payable to the lender in connection with the loan;

(B) Compensation or expense reimbursement paid to a licensed real estate broker for brokerage services rendered in connection with the conveyance for which the compensation is earned or a one-time fee paid to a closing agent, title insurance company, property management company, management company for an association of unit owners, mortgage loan originator, mortgage broker, or other party for services rendered in connection with the conveyance for which the fee is earned; or

(C) Any rent, reimbursement, charge, fee, or other amount to the extent payable by a lessee to a lessor under a lease, including, without limitation, any fee payable to the lessor for consenting to an assignment, subletting, encumbrance, or transfer of the lease;

(II) Any provision in a deed, memorandum, short form, or other document recorded for the purpose of providing record notice of an agreement described in subparagraph (I) of this paragraph (b);

(III) To the extent permitted by law, any provision in a document imposing a tax, fee, charge, assessment, fine, or other amount, to the extent payable to or imposed, directly or indirectly, by a governmental authority or a quasi-governmental entity or to such authority's or entity's successors and assigns, and including, without limitation, an amount imposed by any owner of residential real property as the declarant pursuant to a recorded declaration of transfer fee covenants that assigns or otherwise designates the right to receive and utilize the proceeds of such transfer fee to a governmental authority or quasi-governmental entity, or to such authority's or entity's successors and assigns, including any bond trustee or lender with respect to financing transactions of such authority or entity;

(IV) Any provision in a recorded document, regardless of whether the document is recorded before, on, or after May 23, 2011, requiring payment of a fee, charge, assessment, fine, or other amount only to the extent payable to or collected by an association of unit owners, homeowners, property owners, condominium owners, or similar mandatory membership organization, including a cooperative, mobile home, time share unit, or common interest community association;

(V) Any provision in a document requiring payment of a fee, charge, assessment, dues, contribution, or other amount, only to the extent payable to an organization described in section 501 (c)(3), 501 (c)(4), or 501 (c)(7) of the federal "Internal Revenue Code of 1986", as amended, for the purpose of benefiting the community in which the affected real property is located, the common areas of the community, or any adjacent or contiguous real property and supporting activities such as cultural, educational, charitable, affordable housing, preservation of open space, recreational, transportation, environmental, conservation, or similar activities;

(VI) Any provision in a document requiring payment of an amount to the extent required pursuant to a recorded covenant or servitude that imposes limitations on the use of residential real property pursuant to an environmental remediation project pertaining to such property; or

(VII) Any provision in a recorded deed, memorandum, short form, or other recorded document requiring payment of an amount that, once paid, shall not bind any successor in title to the interest in residential real property and that shall in no event be payable by a grantee upon the conveyance of residential real property upon which there are residential improvements.

(c) "Payee" means the person, entity, or organization, or their successors and assigns, specified in the transfer fee covenant to which a transfer fee is to be paid.

(d) "Residential improvements" shall have the same meaning as set forth in section 39-1-102 (14.3), C.R.S.

(e) "Residential real property" shall have the same meaning as set forth in section 39-1-102 (14.5), C.R.S.

(f) "Time share unit" shall have the same meaning as set forth in section 38-33-110 (7).

(g) "Transfer fee" means a fee or charge required to be paid by a transfer fee covenant, any portion of which is payable upon conveyance or payable for the right to make or accept such conveyance, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the residential real property, the purchase price, or any other form of consideration given for the conveyance.

(h) "Transfer fee covenant" means a provision in a document, whether recorded or not and however denominated, that requires or purports to require the payment of a transfer fee, or part of a transfer fee, to a payee. A transfer fee covenant shall not include, nor shall this section apply to, an excluded provision.

(3) (a) Any transfer fee covenant recorded on or after May 23, 2011, or any lien recorded on or after May 23, 2011, to the extent that it purports to secure the payment of a transfer fee, shall not, upon conveyance, be binding on or enforceable against the affected real property or be payable for the right to make or accept such conveyance, nor shall such covenant or lien be binding on or enforceable against any subsequent owner, purchaser, or holder of any mortgage, deed of trust, or other security interest encumbering the affected real property.

(b) Any person who records, or causes or suffers to be recorded, a transfer fee covenant on or after May 23, 2011, and fails to release such covenant and any lien purporting to secure the payment of a transfer fee within thirty days after written request for the release is sent to the last-known address of the payee as specified in the transfer fee covenant personally or by certified mail, first-class postage prepaid, return receipt requested, shall be liable for all of the following:

(I) Any actual damages resulting from the imposition of the transfer fee covenant on a conveyance, including the amount of any transfer fee paid by a party to the conveyance; and

(II) All reasonable actual attorney fees, expenses, and costs incurred by a party to the conveyance or by a holder of a mortgage, deed of trust, or other security interest encumbering the residential real property subject to the transfer fee covenant in connection with an action to:

(A) Recover a transfer fee paid;

(B) Quiet title to the residential real property burdened by the transfer fee covenant; or

(C) Show cause why the transfer fee covenant, or any lien purporting to secure the payment of a transfer fee, should not be declared invalid.

(4) (a) In the case of any transfer fee covenant, or any amendment to such covenant, recorded prior to May 23, 2011, the payee, as a condition of payment of the transfer fee, shall record against the residential real property burdened by the transfer fee covenant, in the office of the county clerk and recorder for the county in which the residential real property is situated, not later than October 1, 2011, a notice of transfer fee.

(b) The notice of transfer fee required by paragraph (a) of this subsection (4) shall:

(I) Be entitled "notice of transfer fee", which title shall be in at least fourteen-point boldface type;

(II) Specify the amount of the transfer fee if the transfer fee is a flat amount or the percentage of the sales price constituting the transfer fee if the transfer fee is determined as a percentage of the value of the residential real property, or such other basis by which the transfer fee is to be calculated;

(III) Provide actual cost examples of the transfer fee for a home priced at two hundred fifty thousand dollars, a home priced at five hundred thousand dollars, and a home priced at seven hundred fifty thousand dollars;

(IV) Specify the date or circumstances under which the transfer fee payment requirement expires, if any;

(V) Describe the general purpose for which the moneys from the transfer fee will be used;

(VI) Identify the name of the payee and specific contact information for the payee, including mailing address, regarding where the moneys are to be sent;

(VII) Contain the acknowledged signature of the payee;

(VIII) Identify the name of the owner and the legal description of the residential real property burdened by the transfer fee covenant, as disclosed by the records of the county clerk and recorder; and

(IX) Specify the method of releasing any lien recorded against the residential real property pursuant to the transfer fee covenant.

(c) The payee may file an amendment to the notice of transfer fee containing new contact information, and such amendment shall contain the recording information of the notice of transfer fee that it amends, the name of the owner, and the legal description of the residential real property burdened by the transfer fee covenant as contained in the records of the county clerk and recorder at the time of the recording of the amendment.

(d) The office of the county clerk and recorder shall index the notice of transfer fee under the names of the persons, entities, or organizations identified in paragraph (b) of this subsection (4) or as such names may be identified in a notice that has been amended under paragraph (c) of this subsection (4). The office of the county clerk and recorder shall not be required to examine any other information contained in the notice of transfer fee or any amendment to such notice.

(5) If the payee fails to comply fully with paragraph (a) or (b) of subsection (4) of this section, the grantor of any residential real property burdened by the transfer fee covenant may proceed with the conveyance to any grantee and in doing so shall be deemed to have acted in good faith and shall not be subject to any obligations under the transfer fee covenant. All conveyances thereafter shall be free and clear of any such transfer fee and transfer fee covenant.

(6) (a) Upon written request made by the owner, or the owner's designee, delivered personally or by certified mail, first-class postage prepaid, return receipt requested, to the payee's address shown on the notice of transfer fee or any amendment to the notice, the payee shall furnish to the owner or the owner's designee a written statement specifying the amount of the transfer fee payable. If the payee fails to provide such statement within thirty days after the date a written request for the same is sent to the address shown in the notice of transfer fee in order to obtain a release of such fee, then the owner or the owner's designee, on recording of the affidavit required under subparagraph (I) of paragraph (b) of this subsection (6), may convey any interest in the residential real property to any grantee without payment of the transfer fee and such conveyance shall not be subject to the transfer fee and transfer fee covenant.

(b) (I) An affidavit, executed under penalty of perjury, stating the facts specified under paragraph (a) of this subsection (6) and containing, at a minimum, the information set out in subparagraph (III) of this paragraph (b), and made by one or more persons, if applicable, who has actual knowledge of, and is competent to testify in a court of competent jurisdiction about, the facts in such affidavit, shall be recorded prior to, simultaneously with, or within forty-five days after a deed or other instrument conveying the interest in the residential real property burdened by the transfer fee covenant is recorded in the office of the county clerk and recorder in the county in which the residential real property is situated.

(II) When recorded, an affidavit as described in subparagraph (I) of this paragraph (b) shall constitute prima facie evidence that:

(A) A request for the written statement of the transfer fee payable in order to obtain a release of the fee imposed by the transfer fee covenant was sent to the address shown in the notice of transfer fee or in any amendment to such notice; and

(B) The payee failed to provide the written statement of the transfer fee payable within thirty days of the date of the notice sent to the address shown in the notice of transfer fee or in any amendment to such notice.

(III) An affidavit filed under subparagraph (I) of this paragraph (b) shall state that the affiant has actual knowledge of, and is competent to testify to, the facts in the affidavit and shall include the legal description of the residential real property burdened by the transfer fee covenant; the name of the person appearing who is on record as the owner of such residential real property at the time of the signing of such affidavit; the name of the grantee of the conveyance to be recorded; a reference, by recording information, to the instrument of record containing the transfer fee covenant; and an acknowledgment that the affiant is testifying under penalty of perjury.

(IV) The office of the county clerk and recorder shall index the affidavit in the name of the record owner shown therein.

(V) In no event shall the liability of the affiant to any payee for nonpayment of the transfer fee exceed the amount stated in the notice of transfer fee covenant for that particular conveyance; except that nothing in this section shall confer any liability upon any person or title company, or any agent or employee of such company, that executes an affidavit on request of any grantor when the person or title company has actual knowledge of some or all of the matters contained in the affidavit, unless that person or title company is proven to have acted in bad faith or with gross negligence.

(7) Notwithstanding any other provision contained in the transfer fee covenant, any notice given under this section shall be sent to the last-known address of the payee as specified in the notice of transfer fee or in any amendment to the notice.

(8) Notwithstanding any other provision of this section, subsections (4), (5), and (6) of this section shall not apply to a nonprofit organization formed prior to May 23, 2011, that is either described in section 501 (c)(3), 501 (c)(4), or 501 (c)(7) of the federal "Internal Revenue Code of 1986", as amended, or that is organized in accordance with the provisions of article 30 of title 7, C.R.S., article 40 of title 7, C.R.S., or articles 121 to 137 of title 7, C.R.S., and that is a payee under a transfer fee covenant recorded prior to May 23, 2011.

(9) This section shall not be construed to imply that any transfer fee covenant or excluded provision is valid or enforceable solely as the result of the enactment of this section.






Part 2 - Spurious Liens and Documents

§ 38-35-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Federal official or employee" means an appointed or elected official or any employee of the government of the United States of America or of any agency of such government as defined for purposes of the "Federal Tort Claims Act", 28 U.S.C. sec. 2671.

(2) "Lien" means an encumbrance on real or personal property as security for the payment of a debt or performance of an obligation.

(3) "Spurious document" means any document that is forged or groundless, contains a material misstatement or false claim, or is otherwise patently invalid.

(4) "Spurious lien" means a purported lien or claim of lien that:

(a) Is not provided for by a specific Colorado or federal statute or by a specific ordinance or charter of a home rule municipality;

(b) Is not created, suffered, assumed, or agreed to by the owner of the property it purports to encumber; or

(c) Is not imposed by order, judgment, or decree of a state court or a federal court.

(5) "State court" means a court established pursuant to title 13, C.R.S.

(6) "State or local official or employee" means an appointed or elected official or any employee of:

(a) The state of Colorado;

(b) Any agency, board, commission, or state department in any branch of state government;

(c) Any institution of higher education; or

(d) Any school district, political subdivision, county, municipality, intergovernmental agency, or other unit of local government in Colorado.



§ 38-35-202. Recording or filing

(1) Any state or local official or employee, including the clerk and recorder of any county or city and county and the Colorado secretary of state, may accept or reject for recording or filing any document that the state or local official or employee reasonably believes in good faith may be a spurious lien or spurious document.

(2) No state or local official or employee, including the clerk and recorder of any county or city and county and the Colorado secretary of state, shall be liable to any person or claimant for either the acceptance or rejection for recording or filing of any document that the state or local official or employee reasonably believes in good faith may be a spurious lien or spurious document.

(3) No state or local official or employee, including the clerk and recorder of any county or city and county and the Colorado secretary of state, shall be obligated to accept for recording or filing any lien or claim of lien against a federal official or employee or a state or local official or employee based upon the performance or nonperformance of that official's or employee's duties unless such lien or claim of lien is accompanied by a specific order issued by a state court or federal court authorizing the recording or filing of such lien or claim of lien.



§ 38-35-203. Action to enforce

(1) No spurious lien or spurious document shall hold or affect any real or personal property longer than thirty-five days after the lien or document has been recorded or filed in the office of any state or local official or employee, including the office of the clerk and recorder of any county or city and county or the office of the Colorado secretary of state, unless within the thirty-five days:

(a) An action has been commenced to enforce such lien or document in the state district court for the county or city and county in which the lien or document was recorded or filed or the federal district court in Colorado; and

(b) A notice of lis pendens stating that such an action has been commenced is recorded or filed in the office where the lien or document was recorded or filed.

(2) The notice of lis pendens required by paragraph (b) of subsection (1) of this section must comply with the requirements of section 38-35-110 and rule 105 (f) of the Colorado rules of civil procedure and must include the civil action number of the action that has been commenced to enforce the lien or document. Failure to comply with the requirements of this subsection (2) shall render the notice of lis pendens invalid.



§ 38-35-204. Order to show cause

(1) Any person whose real or personal property is affected by a recorded or filed lien or document that the person believes is a spurious lien or spurious document may petition the district court in the county or city and county in which the lien or document was recorded or filed or the federal district court in Colorado for an order to show cause why the lien or document should not be declared invalid. The petition shall set forth a concise statement of the facts upon which the petition is based and shall be supported by an affidavit of the petitioner or the petitioner's attorney. The order to show cause may be granted ex parte and shall:

(a) Direct any lien claimant and any person who recorded or filed the lien or document to appear as respondent before the court at a time and place certain not less than fourteen days nor more than twenty-one days after service of the order to show cause why the lien or document should not be declared invalid and why such other relief provided for by this section should not be granted;

(b) State that, if the respondent fails to appear at the time and place specified, the spurious lien or spurious document will be declared invalid and released; and

(c) State that the court shall award costs, including reasonable attorney fees, to the prevailing party.

(2) If, following the hearing on the order to show cause, the court determines that the lien or document is a spurious lien or spurious document, the court shall make findings of fact and enter an order and decree declaring the spurious lien or spurious document and any related notice of lis pendens invalid, releasing the recorded or filed spurious lien or spurious document, and entering a monetary judgment in the amount of the petitioner's costs, including reasonable attorney fees, against any respondent and in favor of the petitioner. A certified copy of such order may be recorded or filed in the office of any state or local official or employee, including the clerk and recorder of any county or city and county and the Colorado secretary of state.

(3) If, following the hearing on the order to show cause, the court determines that the lien or document is not a spurious lien or spurious document, the court shall issue an order so finding and enter a monetary judgment in the amount of any respondent's costs, including reasonable attorney fees, against any petitioner and in favor of the respondent.









Article 35.5 - Nondisclosure of Information Psychologically Impacting Real Property

§ 38-35.5-101. Circumstances psychologically impacting real property - no duty for broker or salesperson to disclose

(1) Facts or suspicions regarding circumstances occurring on a parcel of property which could psychologically impact or stigmatize such property are not material facts subject to a disclosure requirement in a real estate transaction. Such facts or suspicions include, but are not limited to, the following:

(a) That an occupant of real property is, or was at any time suspected to be, infected or has been infected with human immunodeficiency virus (HIV) or diagnosed with acquired immune deficiency syndrome (AIDS), or any other disease which has been determined by medical evidence to be highly unlikely to be transmitted through the occupancy of a dwelling place; or

(b) That the property was the site of a homicide or other felony or of a suicide.

(2) No cause of action shall arise against a real estate broker or salesperson for failing to disclose such circumstance occurring on the property which might psychologically impact or stigmatize such property.






Article 35.7 - Disclosures Required in Connection With Conveyances of Residential Real Property

§ 38-35.7-101. Disclosure - special taxing districts - general obligation indebtedness

(1) Every contract for the purchase and sale of residential real property shall contain a disclosure statement in bold-faced type which is clearly legible and in substantially the following form:

SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED MILL LEVIES AND TAX TO SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH

INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES. BUYERS SHOULD INVESTIGATE THE SPECIAL TAXING DISTRICTS IN WHICH THE PROPERTY IS LOCATED BY CONTACTING THE COUNTY TREASURER, BY REVIEWING THE CERTIFICATE OF TAXES DUE FOR THE PROPERTY, AND BY OBTAINING FURTHER INFORMATION FROM THE BOARD OF COUNTY COMMISSIONERS, THE COUNTY CLERK AND RECORDER, OR THE COUNTY ASSESSOR. (2) The obligation to provide the disclosure set forth in subsection (1) of this section shall be upon the seller, and, in the event of the failure by the seller to provide the written disclosure described in subsection (1) of this section, the purchaser shall have a claim for relief against the seller for all damages to the purchaser resulting from such failure plus court costs.



§ 38-35.7-102. Disclosure - common interest community - obligation to pay assessments - requirement for architectural approval

(1) On and after January 1, 2007, every contract for the purchase and sale of residential real property in a common interest community shall contain a disclosure statement in bold-faced type that is clearly legible and in substantially the following form:

THE PROPERTY IS LOCATED WITHIN A COMMON INTEREST COMMUNITY AND IS SUBJECT TO THE DECLARATION FOR SUCH COMMUNITY. THE OWNER OF THE PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE OWNER'S ASSOCIATION FOR THE COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND RULES AND REGULATIONS OF THE ASSOCIATION. THE DECLARATION, BYLAWS, AND RULES AND REGULATIONS WILL IMPOSE FINANCIAL OBLIGATIONS UPON THE OWNER OF THE PROPERTY, INCLUDING AN OBLIGATION TO PAY ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES NOT PAY THESE ASSESSMENTS, THE ASSOCIATION COULD PLACE A LIEN ON THE PROPERTY AND POSSIBLY SELL IT TO PAY THE DEBT. THE DECLARATION, BYLAWS, AND RULES AND REGULATIONS OF THE COMMUNITY MAY PROHIBIT THE OWNER FROM MAKING CHANGES TO THE PROPERTY WITHOUT AN ARCHITECTURAL REVIEW BY THE ASSOCIATION (OR A COMMITTEE OF THE ASSOCIATION) AND THE APPROVAL OF THE ASSOCIATION. PURCHASERS OF PROPERTY WITHIN THE COMMON INTEREST COMMUNITY SHOULD INVESTIGATE THE FINANCIAL OBLIGATIONS OF MEMBERS OF THE ASSOCIATION. PURCHASERS SHOULD CAREFULLY READ THE DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES AND REGULATIONS OF THE ASSOCIATION. (2) (a) The obligation to provide the disclosure set forth in subsection (1) of this section shall be upon the seller, and, in the event of the failure by the seller to provide the written disclosure described in subsection (1) of this section, the purchaser shall have a claim for relief against the seller for actual damages directly and proximately caused by such failure plus court costs. It shall be an affirmative defense to any claim for damages brought under this section that the purchaser had actual or constructive knowledge of the facts and information required to be disclosed.

(b) Upon request, the seller shall either provide to the buyer or authorize the unit owners' association to provide to the buyer, upon payment of the association's usual fee pursuant to section 38-33.3-317 (4), all of the common interest community's governing documents and financial documents, as listed in the most recent available version of the contract to buy and sell real estate promulgated by the real estate commission as of the date of the contract.

(3) This section shall not apply to the sale of a unit that is a time share unit, as defined in section 38-33-110 (7).



§ 38-35.7-103. Disclosure - methamphetamine laboratory

(1) A buyer of residential real property has the right to test the property for the purpose of determining whether the property has ever been used as a methamphetamine laboratory.

(2) (a) Tests conducted pursuant to this section shall be performed by a certified industrial hygienist or industrial hygienist, as those terms are defined in section 24-30-1402, C.R.S., and in accordance with the procedures and standards established by rules of the state board of health promulgated pursuant to section 25-18.5-102, C.R.S. If the buyer's test results indicate that the property has been contaminated with methamphetamine or other contaminants for which standards have been established pursuant to section 25-18.5-102, C.R.S., and has not been remediated to meet the standards established by rules of the state board of health promulgated pursuant to section 25-18.5-102, C.R.S., the buyer shall promptly give written notice to the seller of the results of the test, and the buyer may terminate the contract. The contract shall not limit the rights to test the property or to cancel the contract based upon the result of the tests.

(b) The seller shall have thirty days after receipt of the notice to conduct a second independent test. If the seller's test results indicate that the property has been used as a methamphetamine laboratory but has not been remediated to meet the standards established by rules of the state board of health promulgated pursuant to section 25-18.5-102, C.R.S., then the second independent hygienist shall so notify the seller.

(c) If the seller receives a notice under this subsection (2) and does not elect to have the property retested under this subsection (2), then an illegal drug laboratory used to manufacture methamphetamine has been discovered. Nothing in this section prohibits a buyer from purchasing the property and assuming liability under section 25-18.5-103, C.R.S., if, on the date of closing, the buyer provides notice to the department of public health and environment and governing body of the purchase and assumption of liability and if the remediation required by section 25-18.5-103, C.R.S., is completed within ninety days after the date of closing.

(3) (a) Except as specified in subsection (4) of this section, the seller shall disclose in writing to the buyer whether the seller knows that the property was previously used as a methamphetamine laboratory.

(b) A seller who fails to make a disclosure required by this section at or before the time of sale and who knew of methamphetamine production on the property is liable to the buyer for:

(I) Costs relating to remediation of the property according to the standards established by rules of the state board of health promulgated pursuant to section 25-18.5-102, C.R.S.;

(II) Costs relating to health-related injuries occurring after the sale to residents of the property caused by methamphetamine production on the property; and

(III) Reasonable attorney fees for collection of costs from the seller.

(c) A buyer shall commence an action under this subsection (3) within three years after the date on which the buyer closed the purchase of the property where the methamphetamine production occurred.

(4) If the seller becomes aware that the property was an illegal drug laboratory and remediates the property in accordance with the standards established by section 25-18.5-102, C.R.S., and receives certificates of compliance under section 25-18.5-102 (1)(e), C.R.S., then:

(a) The seller shall not be required to disclose that the property was used as a methamphetamine laboratory to a buyer; and

(b) The property is no longer eligible for inclusion in any government-sponsored informational service listing properties that have been used for the production of methamphetamine.

(5) For purposes of this section, "residential real property" includes a: Manufactured home; mobile home; condominium; townhome; home sold by the owner, a financial institution, or the federal department of housing and urban development; rental property, including an apartment; and short-term residence such as a motel or hotel.



§ 38-35.7-104. Disclosure of potable water source - rules

(1) (a) (I) By January 1, 2008, the real estate commission created in section 12-61-105, C.R.S., shall, by rule, require each listing contract, contract of sale, or seller's property disclosure for residential real property that is subject to the commission's jurisdiction pursuant to article 61 of title 12, C.R.S., to disclose the source of potable water for the property, which disclosure shall include substantially the following information:

THE SOURCE OF POTABLE WATER FOR THIS REAL ESTATE IS: --- squi;<N>A WELL;

--- squi;<N>A WATER PROVIDER, WHICH CAN BE CONTACTED AS FOLLOWS: --- NAME: <N>______________________--- ADDRESS: <N>______________________--- WEB SITE: <N>______________________--- TELEPHONE: <N>______________________--- squi;<N>NEITHER A WELL NOR A WATER PROVIDER. THE SOURCE IS [DESCRIBE]: <N>______________________--- SOME WATER PROVIDERS RELY, TO VARYING DEGREES, ON NONRENEWABLE GROUNDWATER. YOU MAY WISH TO CONTACT YOUR PROVIDER TO DETERMINE THE LONG-TERM SUFFICIENCY OF THE PROVIDER'S WATER SUPPLIES. (II) On and after January 1, 2008, each listing contract, contract of sale, or seller's property disclosure for residential real property that is not subject to the real estate commission's jurisdiction pursuant to article 61 of title 12, C.R.S., shall contain a disclosure statement in bold-faced type that is clearly legible in substantially the same form as is specified in subparagraph (I) of this paragraph (a).

(b) If the disclosure statement required by paragraph (a) of this subsection (1) indicates that the source of potable water is a well, the seller shall also provide with such disclosure a copy of the current well permit if one is available.

(2) The obligation to provide the disclosure set forth in subsection (1) of this section shall be upon the seller. If the seller complies with this section, the purchaser shall not have any claim under this section for relief against the seller or any person licensed pursuant to article 61 of title 12, C.R.S., for any damages to the purchaser resulting from an alleged inadequacy of the property's source of water. Nothing in this section shall affect any remedy that the purchaser may otherwise have against the seller.

(3) For purposes of this section, "residential real property" means residential land and residential improvements, as those terms are defined in section 39-1-102, C.R.S., but does not include hotels and motels, as those terms are defined in section 39-1-102, C.R.S.; except that a mobile home and a manufactured home, as those terms are defined in section 39-1-102, C.R.S., shall be deemed to be residential real property only if the mobile home or manufactured home is permanently affixed to a foundation.



§ 38-35.7-105. Disclosure of transportation projects - rules

No later than January 1, 2009, the real estate commission created in section 12-61-105, C.R.S., shall, by rule, require each seller's property disclosure for real property that is subject to the commission's jurisdiction pursuant to article 61 of title 12, C.R.S., to disclose the existence of any proposed or existing transportation project that affects or is expected to affect the real property.



§ 38-35.7-106. Solar prewire option - solar consultation

(1) (a) Every person that builds a new single-family detached residence for which a buyer is under contract shall offer the buyer the opportunity to have the residence's electrical system or plumbing system, or both, include one of the following:

(I) A residential photovoltaic solar generation system or a residential solar thermal system, or both;

(II) Upgrades of wiring or plumbing, or both, planned by the builder to accommodate future installation of such systems; or

(III) A chase or conduit, or both, constructed to allow ease of future installation of the necessary wiring or plumbing for such systems.

(b) The offer required by paragraph (a) of this subsection (1) shall be made in accordance with the builder's construction schedule for the residence. In the case of prefabricated or manufactured homes, "construction schedule" shall include the schedule for completion of prefabricated walls or other subassemblies.

(2) Every person that builds a new single-family detached residence for sale, whether or not the residence has been prewired for a photovoltaic solar generation system, shall provide to every buyer under contract a list of businesses in the area that offer residential solar installation services so that the buyer, if he or she so desires, can obtain expert help in assessing whether the residence is a good candidate for solar installation and how much of a cost savings a residential photovoltaic solar generation system could provide. The list of businesses shall be derived from a master list of Colorado solar installers maintained by the Colorado energy office.

(3) The Colorado energy office shall maintain and update, as appropriate, a master list of Colorado solar installers and shall make the master list available, upon request, to any person that requests a copy. The Colorado energy office may specify qualifications for businesses to be included in the master list and shall make the master list available on its official website.

(4) Providing the master list of solar installers prepared by the Colorado energy office to a buyer under contract shall not constitute an endorsement of any installer or contractor listed. A person that builds a new single-family detached residence shall not be liable for any advice, labor, or materials provided to the buyer by a third-party solar installer.

(5) The Colorado energy office or its designees shall offer periodic training sessions on residential photovoltaic solar generation systems or solar thermal systems to persons that build new single-family detached residences. The Colorado energy office may assess and collect from participants a registration fee, not to exceed the actual costs of providing such training.

(6) Nothing in this section shall preclude a person that builds a new single-family detached residence from:

(a) Subjecting solar photovoltaic electrical system upgrades to the same terms and conditions as other upgrades, including but not limited to charges related to upgrades, deposits required for upgrades, deadlines, and construction timelines;

(b) Selecting the contractors that will complete the installation of solar photovoltaic electrical system upgrades;

(c) Stipulating in the purchase agreement or sales contract that solar photovoltaic electrical system upgrades are based on technology available at the time of installation and such upgrades may not support all solar photovoltaic systems or systems installed at a future date, and that the person that builds a new single-family detached residence shall not be liable for any additional upgrades, retrofits, or other alterations to the residence that may be necessary to accommodate a solar photovoltaic system installed at a future date.

(7) This section shall apply to contracts entered into on or after August 10, 2009, to purchase new single-family detached residences built on or after August 10, 2009; except that this section shall not apply to unoccupied homes serving as sales inventory or model homes.



§ 38-35.7-107. Water-smart homes option

(1) (a) Every person that builds a new single-family detached residence for which a buyer is under contract shall offer the buyer the opportunity to select one or more of the following water-smart home options for the residence:

(I) Repealed.

(II) If dishwashers or clothes washers are financed, installed, or sold as upgrades through the home builder, the builder shall offer a model that is qualified pursuant to the federal environmental protection agency's energy star program at the time of offering. Clothes washers shall have a water factor of less than or equal to six gallons of water per cycle per cubic foot of capacity.

(III) If landscaping is financed, installed, or sold as upgrades through the home builder and will be maintained by the home owner, the home builder shall offer a landscape design that follows the landscape practices specified in this subparagraph (III) to ensure both the professional design and installation of such landscaping and that water conservation will be accomplished. These best management practices are contained in the document titled "Green Industry Best Management Practices (BMPs) for the Conservation and Protection of Water Resources in Colorado: Moving Toward Sustainability", 3rd release, and appendix, released in May 2008, or this document's successors due to future inclusion of improved landscaping practices, water conservation advancements, and new irrigation technology. The best management practices specified in this subparagraph (III), through utilization of the proper landscape design, installation, and irrigation technology, accomplish substantial water savings compared to landscape designs, installation, and irrigation system utilization where these practices are not adhered to. The following best management practices and water budget calculator form the basis for the design and installation for the front yard landscaping option if selected by the homeowner as an upgrade:

(A) Xeriscape: To include the seven principles of xeriscape that provide a comprehensive approach for conserving water;

(B) Water budgeting: To include either a water allotment by the water utility for the property, if offered by the water utility, or a landscape water budget based on plant water requirements;

(C) Landscape design: To include a plan and design for the landscape to comprehensively conserve water and protect water quality;

(D) Landscape installation and erosion control: To minimize soil erosion and employ proper soil care and planting techniques during construction;

(E) Soil amendment and ground preparation: To include an evaluation of the soil and improve it, if necessary, to address water retention, permeability, water infiltration, aeration, and structure;

(F) Tree placement and tree planting: To include proper soil and space for root growth and to include proper planting of trees, shrubs, and other woody plants to promote long-term health of these plants;

(G) Irrigation design and installation: To include design of the irrigation system for the efficient and uniform distribution of water to plant material and the development of an irrigation schedule;

(H) Irrigation technology and scheduling: To include water conserving devices that stop water application during rain, high wind, and other weather events and incorporate evapotranspiration conditions. Irrigation scheduling should address frequency and duration of water application in the most efficient manner; and

(I) Mulching: To include the use of organic mulches to reduce water loss through evaporation, reduce soil loss, and suppress weeds.

(IV) Installation of a pressure-reducing valve that limits static service pressure in the residence to a maximum of sixty pounds per square inch. Piping for home fire sprinkler systems shall comply with state and local codes and regulations but are otherwise excluded from this subparagraph (IV).

(b) The offer required by paragraph (a) of this subsection (1) shall be made in accordance with the builder's construction schedule for the residence. In the case of prefabricated or manufactured homes, "construction schedule" includes the schedule for completion of prefabricated walls or other subassemblies.

(2) Nothing in this section precludes a person that builds a new single-family detached residence from:

(a) Subjecting water-efficient fixture and appliance upgrades to the same terms and conditions as other upgrades, including charges related to upgrades, deposits required for upgrades, deadlines, and construction timelines;

(b) Selecting the contractors that will complete the installation of the selected options; or

(c) Stipulating in the purchase agreement or sales contract that water-efficient fixtures and appliances are based on technology available at the time of installation, such upgrades may not support all water-efficient fixtures or appliances installed at a future date, and the person that builds a new single-family detached residence is not liable for any additional upgrades, retrofits, or other alterations to the residence that may be necessary to accommodate water-efficient fixtures or appliances installed at a future date.

(3) This section does not apply to unoccupied homes serving as sales inventory or model homes.

(4) The upgrades described in paragraph (a) of subsection (1) of this section shall not contravene state or local codes, covenants, and requirements. All homes, landscapes, and irrigation systems shall meet all applicable national, state, and local regulations.



§ 38-35.7-108. Disclosure of oil and gas activity - rules

(1) (a) By January 1, 2016, the real estate commission created in section 12-61-105, C.R.S., shall promulgate a rule requiring each contract of sale or seller's property disclosure for residential real property that is subject to the commission's jurisdiction to disclose the following or substantially similar information:

THE SURFACE ESTATE OF THE PROPERTY MAY BE OWNED SEPARATELY FROM THE UNDERLYING MINERAL ESTATE, AND TRANSFER OF THE SURFACE ESTATE MAY NOT INCLUDE TRANSFER OF THE MINERAL ESTATE. THIRD PARTIES MAY OWN OR LEASE INTERESTS IN OIL, GAS, OR OTHER MINERALS UNDER THE SURFACE, AND THEY MAY ENTER AND USE THE SURFACE ESTATE TO ACCESS THE MINERAL ESTATE.

THE USE OF THE SURFACE ESTATE TO ACCESS THE MINERALS MAY BE GOVERNED BY A SURFACE USE AGREEMENT, A MEMORANDUM OR OTHER NOTICE OF WHICH MAY BE RECORDED WITH THE COUNTY CLERK AND RECORDER.

THE OIL AND GAS ACTIVITY THAT MAY OCCUR ON OR ADJACENT TO THIS PROPERTY MAY INCLUDE, BUT IS NOT LIMITED TO, SURVEYING, DRILLING, WELL COMPLETION OPERATIONS, STORAGE, OIL AND GAS, OR PRODUCTION FACILITIES, PRODUCING WELLS, REWORKING OF CURRENT WELLS, AND GAS GATHERING AND PROCESSING FACILITIES.

THE BUYER IS ENCOURAGED TO SEEK ADDITIONAL INFORMATION REGARDING OIL AND GAS ACTIVITY ON OR ADJACENT TO THIS PROPERTY, INCLUDING DRILLING PERMIT APPLICATIONS. THIS INFORMATION MAY BE AVAILABLE FROM THE COLORADO OIL AND GAS CONSERVATION COMMISSION.

(b) On and after January 1, 2016, each contract of sale or seller's property disclosure for residential real property that is not subject to the real estate commission's jurisdiction must contain a disclosure statement in bold-faced type that is clearly legible in substantially the same form as is specified in paragraph (a) of this subsection (1).

(2) The disclosure required by subsection (1) of this section does not create a duty to investigate or disclose that does not otherwise exist for the seller, a person licensed under article 61 of title 12, C.R.S., or a title insurance agent or company licensed under article 2 of title 10, C.R.S.






Article 36 - Torrens Title Registration Act

Part 1 - Torrens Title Registration

§ 38-36-101. Application to register title - by whom made

(1) Prior to January 1, 2018, the owner of any estate or interest in land, whether legal or equitable, except unpatented land, may apply as provided in this article 36 to have the title of said land registered. The application may be made by the applicant personally, or by an agent thereunto lawfully authorized in writing, which authority shall be executed and acknowledged in the same manner and form as is now required as to a deed, and shall be recorded in the office of the county clerk and recorder in the county in which the land, or the major portion thereof, is situated before the making of the application by such agent. A corporation may apply by its authorized agent, and an infant or any other person under disability by his legal guardian. Joint tenants and tenants in common shall join in the application. The person in whose behalf the application is made shall be named as applicant.

(2) On or after January 1, 2018, no more applications to register titles under this article 36 may be made.



§ 38-36-102. Lesser estates - when registered

It shall not be an objection to bringing land under this article that the estate or interest of the applicant is subject to any outstanding lesser estate, mortgage, lien, or charge. No mortgage, lien, charge, or lesser estate than a fee simple shall be registered unless the estate in fee simple to the same land is registered. Every such lesser estate, mortgage, lien, or charge shall be noted upon the certificate of title and the duplicate thereof, and the title or interest certified shall be subject only to such estates, mortgages, liens, and charges as are so noted, except as provided in this article.



§ 38-36-103. When tax title may be registered

No title derived through sale for any tax or assessment or special assessment shall be entitled to be registered unless it appears that the title of the applicant, or those through whom he claims title, has been adjudicated by a court of competent jurisdiction, and a decree of such court duly made and recorded decreeing the title of the applicant, or that the applicant or those through whom he claims title have been in the actual and undisputed possession of the land under such title at least seven years immediately prior to the application, and has paid all taxes and assessments legally levied thereon during said time; unless the same is vacant and unoccupied lands or lots, in which case, where title is derived through sale for any tax or assessments or special assessment for any such vacant and unoccupied lands or lots and the applicant, or those through whom he claims title, have paid all taxes and assessments legally levied thereon for eight successive years immediately prior to the application, in which case such lands and lots shall be entitled to be registered as other lands provided for by this section.



§ 38-36-104. Contents of application

(1) The application shall be in writing and shall be signed and verified by the oath of the applicant or the person acting in his behalf. It shall set forth substantially:

(a) The name and place of residence of the applicant, and if the application is by one acting in behalf of another, the name and place of residence and capacity of the person so acting;

(b) Whether the applicant (except in the case of a corporation) is married or not, and if married, the name and residence of the husband or wife, and the age of the applicant;

(c) The description of the land and the valuation for assessment thereof, exclusive of improvements, according to the last official assessment, the same to be taken as a basis for the payments required under sections 38-36-186 and 38-36-198 (1)(a);

(d) The applicant's estate or interest in the same, and whether the same is subject to homestead exemption;

(e) The names of all persons or parties who appear of record to have any title, claim, estate, lien, or interest in the lands described in the application for registration;

(f) Whether the land is occupied or unoccupied, and if occupied by any other person than the applicant, the name and post-office address of each occupant and what estate or interest he has or claims in the land;

(g) Whether the land is subject to any lien or encumbrance, and, if any, the nature and amount of the same, and if recorded, the book and page of record, and the name and post-office address of each holder thereof;

(h) Whether any other person has any estate or claims any interest in the land, in law or equity, in possession, remainder, reversion, or expectancy, and, if any, the name and post-office address of every such person and the nature of his estate or claim;

(i) In case it is desired to settle or establish boundary lines, the names and post-office addresses of all the owners of the adjoining lands that may be affected thereby, so far as the applicant is able upon diligent inquiry to ascertain the same;

(j) If the application is on behalf of a minor, the age of such minor shall be stated;

(k) When the place of residence of any person whose residence is required to be given is unknown, it may be so stated if the applicant also states that upon diligent inquiry he has been unable to ascertain the same.



§ 38-36-105. What lands may be joined in one application

Any number of contiguous pieces of land in the same county and owned by the same person and in the same right, or any number of pieces of property in the same county having the same chain of title and belonging to the same person, may be included in one application.



§ 38-36-106. Amendment of application

The application may be amended only by supplemental statement in writing, signed and sworn to as in the case of the original application.



§ 38-36-107. Form of application

The form of application may, with appropriate changes, be substantially as follows:

FORM OF APPLICATION FOR INITIAL REGISTRATION OF TITLE TO LAND.

STATE OF COLORADO)

) ss.

County of ................................................)In the

In the matter of)District Court.

the application of)

................................................................)Petition.

to register the title to the land hereinafter described.

To the Honorable ........................, judge of said court: I hereby make application to have registered the title to the land hereinafter described, and do solemnly swear that the answers to the questions herewith, and the statements herein contained, are true to the best of my knowledge, information and belief.

First - Name of applicant,....................... age,... years. Residence,............. (number and street, if any). Married to ....................... (name of husband or wife).

Second - Application made by ........................, acting as ......... (owner, agent or attorney). Residence,......... (number, street).

Third - Description of real estate is as follows:...........................................................

.........................................................................................................................................

..........................................................................................................................................

estate or interest therein is ............. and ............. subject to homestead.

Fourth - The land is ............. occupied by ............. (names of occupants), whose address is ......... (number, street, and town or city). The estate, interest or claim of occupant is ....................................... .

Fifth - Liens and encumbrances on the land ............................................................... ........................................................................................................................................ .

Name of holder or owner thereof is ........... whose post-office address is ........... .

Amount of claim, $ .... . Recorded, Book ...., page ...., of the records of said county.

Sixth - Other persons, firms, or corporations, having or claiming any estate, interest, or claim in law or equity, in possession, remainder, reversion, or expectancy in said land are ..........................................................................................................................................

..........................................................................................................................................

whose addresses are ..........................................................................................................

respectively. Character of estate, interest, or claim is .........................................................

......................................................................................................................................... .

Seventh - Other facts connected with said land and appropriate to be considered in this registration proceedings are ........................................................................................

......................................................................................................................................... .

Eighth - Therefore, the applicant prays this honorable court to find and declare the title or interest of the applicant in said land and decree the same, and order the registrar of titles to register the same and to grant such other and further relief as may be proper in the premises.

....................... (Applicant's signature.)

By .............., agent, attorney, administrator, or guardian.

Subscribed and sworn to before me this ............. day of .............., A.D. 20... .

..................................,

Notary Public.



§ 38-36-108. Application made to district court - powers of court

The application for registration shall be made to the district court of the county wherein the land is situated. Said court has power to inquire into the condition of the title to and any interest in the land, and any lien or encumbrance thereon, and to make all orders, judgments, and decrees as may be necessary to determine, establish, and declare the title or interest, legal or equitable, as against all persons, known or unknown, and all liens and encumbrances existing thereon, whether by law, contract, judgment, mortgage, trust deed, or otherwise, and to declare the order, priority, and preference as between the same, and to remove all clouds from the title, and for that purpose the said court shall always be open.



§ 38-36-109. Registrars of titles - rules

The county clerk and recorders of the several counties of this state shall be registrars of titles in their respective counties, and their deputies shall be deputy registrars. All acts performed by registrars and deputy registrars under this article shall be performed under rules and instructions established and given by the district court having jurisdiction of the county in which they act.



§ 38-36-110. Bond of registrar

(1) Except as provided in subsection (2) of this section, every county clerk and recorder shall, before entering upon the duties as registrar of titles, give a bond with sufficient sureties, to be approved by a judge of the district court of the county, payable to the people of the state of Colorado in such sum as is fixed by the said judge of the district court, conditioned for the faithful discharge of duties and to deliver up all papers, books, records, and other property belonging to the county or appertaining to the office as registrar of titles, whole, safe, and undefaced, when lawfully required to do so. The bond shall be filed in the office of the secretary of state and a copy thereof shall be filed and entered upon the records of the district court in the county wherein the county clerk and recorder holds office.

(2) In lieu of the bond required by subsection (1) of this section, a county may purchase crime insurance coverage on behalf of the county clerk and recorder to protect the people of the county from any malfeasance on the part of the county clerk and recorder while in office.



§ 38-36-111. Duties of deputy registrar - vacancies

Deputy registrars shall perform all duties of the registrar in the name of the registrar, and the acts of such deputies shall be held to be the acts of the registrar, and in the case of the death of the registrar or his removal from office, the vacancy shall be filled in the same manner as is provided by law for filling such vacancy in the office of the county clerk and recorder. The person so appointed to fill such vacancy shall file a bond and be vested with the same powers as the registrar whose office he is appointed to fill.



§ 38-36-112. Registrar not to practice law - neglect of duty

No registrar or deputy registrar shall practice as an attorney or counselor at law, nor prepare any papers in any proceeding provided for in this article, nor while in office be in partnership with any attorney or counselor at law so practicing. The registrar shall be liable for any neglect or omission of the duties of his office when occasioned by a deputy registrar in the same manner as for his own personal neglect or omission.



§ 38-36-113. Examiner of titles - compensation - oath - bond

The judges of the district court in and for the judicial districts for which they are elected or appointed shall appoint a competent attorney in each county within their district as examiner of titles and legal adviser of the registrar. The examiner of titles in each county shall be paid in each case by the applicant such compensation as the judge of the district court determines. Every examiner of titles shall, before entering upon the duties of his office, take and subscribe an oath of office to faithfully and impartially perform the duties of his office, and shall also give a bond in such amount and with such sureties as shall be approved by the judge of the district court, payable in like manner and with like conditions as required of the registrar. A copy of the bond shall be entered upon the records of said court and the original shall be filed with the registrar.



§ 38-36-114. Nonresident applicant to appoint process agent

If the applicant is not a resident of the state of Colorado, he shall file with his application a paper, duly acknowledged, appointing an agent residing in this state, giving his name in full and his post-office address, and shall therein agree that the service of any legal process in proceedings under or growing out of the application shall be of the same legal effect when made on said agent as if made on the applicant within this state. If the agent so appointed dies or removes from the state, the applicant shall at once make another appointment in like manner, and if he fails to do so, the court may dismiss the application.



§ 38-36-115. Filing and service of application - land registration docket

The application shall be filed in the office of the clerk of the court to which the application is made, and in case of personal service a true copy thereof shall be served with the summons, and the clerk shall docket the case in a book to be kept for that purpose, which shall be known as the "land registration docket". The record entry of the application shall be entitled (name of applicant), plaintiff, against (here insert names of all persons named in the application as being in possession of the premises, or as having any lien, encumbrance, right, title, or interest in the land, and the names of all persons found by the report of the examiner provided for in section 38-36-118 to be in possession or to have any lien, encumbrance, right, title, or interest in the land), also all other persons or parties unknown, claiming any right, title, estate, lien, or interests in the real estate described in the application as defendants. All orders, judgments, and decrees of the court in the case shall be appropriately entered in such docket. All final orders or decrees shall be recorded, and proper reference made thereto in such docket.



§ 38-36-116. Abstract of title filed with application

The applicant shall also file with the clerk, at the time the application is made, an abstract of title such as is now commonly used, prepared, and certified to by the county clerk and recorder of the county, or by a person, firm, or corporation regularly engaged in the abstract business, having satisfied the district court that they have a complete set of abstract books and are in existence and doing business at the time of the filing of the application under this article.



§ 38-36-117. Copy of application filed with county clerk and recorder - lis pendens

At the time of the filing of the application in the office of the clerk of the court, a copy thereof, certified by the clerk, shall be filed, but need not be recorded, in the office of the county clerk and recorder and shall have the force and effect of a lis pendens.



§ 38-36-118. Examination of application and abstract - report of examiner

Immediately after the filing of the abstract of title, the court shall enter an order referring the application to an examiner of titles, who shall proceed to examine into the title and into the truth of the matters set forth in the application, and particularly whether the land is occupied, the nature of the occupation if occupied, and by what right, and, also as to all judgments against the applicant or those through whom he claims title, which may be a lien upon the lands described in the application. He shall search the records and investigate all the facts brought to his notice, and file in the case a report thereon, including a certificate of his opinion upon the title. The clerk of the court shall thereupon give notice to the applicant of the filing of such report. If the opinion of the examiner is adverse to the applicant, he shall be allowed by the court a reasonable time in which to elect to proceed further, or to withdraw his application. The election shall be made in writing and filed with the clerk of the court.



§ 38-36-119. Issuance of summons

If, in the opinion of the examiner, the applicant has a title as alleged, and proper registration, or if the applicant, after an adverse opinion of the examiner, elects to proceed further, the clerk of the court shall immediately upon the filing of the examiner's opinion or the applicant's election, as the case may be, issue a summons substantially in the form provided for in section 38-36-123. The summons shall be issued by the order of the court and attested by the clerk of the court.



§ 38-36-120. Parties plaintiff and defendant - unknown claimants

The applicant shall be known in the summons as the plaintiff. All persons named in the application or found by the report of the examiner as being in possession of the premises or as having of record any lien, encumbrance, right, title, or interest in the land, and all other persons designated as follows: "All other persons or parties unknown claiming any right, title, estate, lien, or interest in, to, or upon the real estate described in the application herein", shall be defendants.



§ 38-36-121. Contents of summons - service

The summons shall be directed to the defendants and require them to appear and answer the application within twenty days after the service of the summons, exclusive of the day of service. The summons shall be served as is provided for the service of summons in civil actions in the district court in this state, except as otherwise provided in this article. The summons shall be served upon nonresident defendants and upon "all such unknown persons or parties", defendant, by publishing said summons in a newspaper of general circulation printed and published in the county where the application is filed, once in each week for three consecutive weeks, and such service by publication shall be deemed complete at the end of the twenty-first day from and including the first publication. If any named defendant assents in writing to the registration as prayed for, which assent shall be endorsed upon the application or filed therewith and be duly witnessed and acknowledged, then in all such cases no service of summons upon said defendant shall be necessary.



§ 38-36-122. Clerk to mail copy of summons and other notices

The clerk of the court shall also, on or before twenty days after the first publication, send a copy thereof by mail to such defendants who are not residents of the state whose place of address is known or stated in the application and whose appearance is not entered and who are not in person served with the summons. The certificate of the clerk that he has sent such notice in pursuance of this section shall be conclusive evidence thereof. Other or further notice of the application for registration may be given in such manner and to such persons as the court or any judge thereof may direct. The summons shall be served at the expense of the applicant, and proof of the service thereof shall be made as proof of service is now made in other civil actions.



§ 38-36-123. Form of summons

The summons provided for in section 38-36-121 shall be in substance in the following form:

SUMMONS ON APPLICATION FOR REGISTRATION OF LAND.

STATE OF COLORADO)

) ss.

County of .....................................)

In the District Court.

(Name of applicant), plaintiff ... versus ... (names of all defendants, and all other persons or parties unknown, claiming any right, title, estate, lien, or interest in the real estate described in the application herein) ..... defendants.

The People of the State of Colorado to the above-named defendants, Greetings:

You are hereby summoned and required to answer the application of the applicant plaintiff in the above entitled application for registration of the following land situate in ............. county, Colorado, to wit: (description of land), and to file your answer to the said application in the office of the clerk of said court, in said county, within twenty days after the service of this summons upon you, exclusive of the day of such service; and if you fail to answer the said application within the time aforesaid, the applicant plaintiff in this action will apply to the court for the relief demanded in the application.

Witness, ....... clerk of said court and the seal thereof, at ....... in said county, and state, this ............. day of ............. A.D. 20... .

(Seal.) ............. Clerk.



§ 38-36-124. When guardian ad litem appointed - compensation

The court shall appoint a disinterested person to act as guardian ad litem for minors and other persons under disability and for all other persons not in being who appear to have an interest in the land. The compensation of the said guardian shall be determined by the court and paid as a part of the expense of the proceeding.



§ 38-36-125. Who may answer - contents of answer

Any person claiming an interest, whether named in the summons or not, may appear and file an answer within the time named in the summons, or within such further time as may be allowed by the court. The answer shall state all objections to the application, and shall set forth the interests claimed by the party filing the same, and shall be signed and sworn to by him or by some person in his behalf.



§ 38-36-126. Decree, when no answer filed - binds unknown claimants

If no person appears and answers within the time named in the summons or allowed by the court, the court may at once, upon the motion of the applicant, no reason to the contrary appearing and upon satisfactory proof of the applicant's right thereto, make its order and decree confirming the title of the applicant and ordering registration of the same. By the description in the summons, "all other persons unknown, claiming any right, title, estate, lien, or interest in, to, or upon the real estate described in the application herein", all the world are made parties defendant and shall be concluded by the default, order, and decree. The court shall not be bound by the report of the examiners of title but may require other or further proof.



§ 38-36-127. Cause set for trial - default - referee appointed

If, in any case, an appearance is entered and answer filed, the cause shall be set down for hearing on motion of either party, but a default and order shall first be entered against all persons who do not appear and answer in the manner provided in section 38-36-126. The court may refer the cause or any part thereof to one of the examiners of title, as referee, to hear the parties and their evidence, and make report thereon to the court. His report shall have the same force and effect as that of a magistrate appointed by the district court under the laws of this state, and relating to the appointment, duties, and powers of magistrates.



§ 38-36-128. Court may order further proof

The court may order such other or further hearing of the cause before the court or before the examiner of titles after the filing of the report of the examiner referred to in section 38-36-127 and require such other or further proof by either of the parties to the cause as to the court seems proper.



§ 38-36-129. Title not proper for registration dismissed - applicant may dismiss

If, in any case, after hearing, the court finds that the applicant has no title proper for registration, a decree shall be entered dismissing the application, and such decree may be ordered to be without prejudice. The applicant may dismiss his application at any time before the final decree, upon such terms as may be fixed by the court, and upon motion to dismiss duly made to the court.



§ 38-36-130. Decree of confirmation - effect - appeal

If the court, after hearing, finds that the applicant has title, whether as stated in his application or otherwise, proper for registration, a decree of confirmation of title and registration shall be entered. Every decree of registration shall bind the land and quiet the title thereto, except as otherwise provided in this article, and shall be forever binding and conclusive upon all persons, whether mentioned by name in the application or included in "all other persons or parties unknown claiming any right, title, estate, lien, or interest in, to, or upon the real estate described in the application herein", and such decree shall not be opened by reason of the absence, infancy, or other disability of any person affected thereby, nor by any proceeding at law or in equity for reversing judgments or decrees, except as especially provided in section 38-36-131. An appeal may be taken as provided by law and the Colorado appellate rules within the same time and upon like notice, terms, and conditions as are provided for the taking of appeals from the district court to the appellate court in civil actions.



§ 38-36-131. When decree may be opened

(1) Any person having an interest in or lien upon the land who has not been actually served with process or notified of the filing of the application or the pendency thereof may at any time within ninety days after the entry of such decree, and not afterwards, appear and file his sworn answer to such application in like manner as prescribed in section 38-36-125 for making answer if such person had no actual notice or information of the filing of such application or the pendency of the proceeding during the pendency thereof, or until within three months of the time of the filing of such answer, which facts shall be made to appear before answering by the affidavit of the person answering or the affidavit of someone in his behalf having knowledge of the facts; and also if no innocent purchaser for value has acquired an interest. If there is any such purchaser, the decree of registration shall not be opened but shall remain in full force and effect forever, subject only to the right of appeal provided for in section 38-36-130.

(2) Any person aggrieved by such decree in any case may pursue his remedy by suit in the nature of an action of tort against the applicant or any other person for fraud in procuring the decree and may also bring his action for indemnity as provided for in section 38-36-187.

(3) Upon the filing of such answer, and not less than ten days' notice having been given to the applicant and to such other interested parties as the court may order in such manner as directed by the court, the court shall proceed to review the case, and if the court is satisfied that the order or decree ought to be opened, an order shall be entered to that effect, and the court shall proceed to review the proceedings and shall make such order in the case as is equitable in the premises. An appeal may be allowed in this case, as well as from all other decrees affecting any registered title, within a like time and in a like manner as in the case of an original decree under this article, and not otherwise.



§ 38-36-132. Action to recover land - limitation

No person shall commence any proceeding for the recovery of lands or any interest, right, lien, or demand therein or upon the same adverse to the title or interest as found or decreed in the decree of registration unless within ninety days after the entry of the order or decree. This section shall be construed as giving such right of action to such person only as shall not, because of some irregularity, insufficiency, or for some other cause, be bound and concluded by such order or decree.



§ 38-36-133. Certificate of title insures freedom from encumbrance - exceptions

(1) Every person receiving a certificate of title in pursuance of a decree of registration and every subsequent purchaser of registered land who takes a certificate of title for value and in good faith shall hold the same free from all encumbrances, except only such estates, mortgages, liens, charges, and interests as may be noted in the last certificate of title in the registrar's office, and except any of the following rights or encumbrances subsisting, namely:

(a) Any existing lease for a period not exceeding three years, when there is actual occupation of the premises under the lease;

(b) All public highways embraced in the description of the land included in the certificates shall be deemed to be excluded from the certificate, and any subsisting right-of-way or other easement for ditches or water rights upon, over, or in respect to the land;

(c) Any tax or special assessment for which a sale of the land has not been had at the date of the certificate of title;

(d) Such right of appeal, or right to appear and contest the application, as is allowed by this article;

(e) Liens, claims, or rights, if any, arising or existing under the constitution or laws of the United States, and which the statutes of this state cannot or do not require to appear of record in the office of the county clerk and recorder.



§ 38-36-134. Contents of decree - certified copy filed

Every decree of registration shall bear the year, day, hour, and minute of its entry and shall be signed by one of the judges of the district court. It shall state whether the owner is married or unmarried and, if married, the name of the husband or wife. If the owner is under disability it shall state the nature of the disability, and, if a minor, shall state his age. It shall contain a description of the land as finally determined by the court and shall set forth the estate of the owner, and also, in such manner as to show their relative priority, all particular estates, mortgages, easements, liens, attachments, homesteads, and other encumbrances, including rights of husband and wife, if any, to which the land or the owner's estate is subject and shall contain any other matter or information properly to be determined by the court in pursuance of this article. The decree shall be stated in a convenient form for transcription upon the certificate of title, to be made as provided in section 38-36-139 by the registrar of titles. Immediately upon the filing of the decree of registration, the clerk shall file a certified copy thereof in the office of the registrar of titles.



§ 38-36-135. Party acquiring interest after application filed made defendant

Any person who takes by conveyance, attachment, judgment, lien, or otherwise any right, title, or interest in the land subsequent to the filing of a copy of the application for registration in the office of the county clerk and recorder shall at once appear and answer as a party defendant in the proceeding for registration, and the right, title, or interest of such person shall be subject to the order or decree of the court.



§ 38-36-136. Registered land to remain under this article unless removed from registration

(1) Unless removed from registration in the manner stated in this section, section 38-36-204, or section 38-36-205, the obtaining of a decree of registration and receiving of a certificate of title shall be deemed an agreement running with the land and binding upon the applicant and the successors in title that the land is and remains registered land and subject to this article 36 and of all amendments thereto. All dealings with the land or any estate or interest therein after the same has been brought under this article 36, and all liens, encumbrances, and charges upon the same shall be made only subject to the terms of this article 36. The owner, or his agent or attorney, of any real property registered under the terms of this article 36 may, at any time, withdraw said real property registration from the operation of this article 36 by surrendering to the registrar his duplicate certificate of ownership, duly endorsed with a signed and acknowledged request for such withdrawal.

(2) This request may be substantially in the following form, to wit:

To the Registrar of Titles in the County of .............., and State of Colorado: I, (or we), ............, the undersigned registered owner of the within described real property, do hereby request that said real property and the title thereto be forthwith withdrawn from registration under the terms of this article.

Witness my (or our) hand this ......... day of .........., A.D. 20... .

STATE OF COLORADO)

) ss.

County of .....................................)

The foregoing instrument was acknowledged before me this ........... day of ............, A.D. 20...., by .............. .

Witness my hand and official seal.

My Commission expires:

................................

Notary Public.

(3) Thereupon such registrar shall certify on said certificate that said real property has been withdrawn from the operation of this article and shall cause said certificate with all notations, certifications, memorials, and endorsements thereon to be recorded in the office of the county clerk and recorder of the county in which said real estate is situated. The fee to be paid to the county clerk and recorder for recording said certificate shall be the sum of five dollars. Such withdrawal shall not alter or affect any title, lien, encumbrance, or right pertaining to or fixed upon such real property at the time of such withdrawal.



§ 38-36-137. No title by prescription or adverse possession

No title to registered land in derogation of that of the registered owner shall ever be acquired by prescription or adverse possession.



§ 38-36-138. Title to be registered - register of titles

Immediately upon the filing of the decree of registration in the office of the registrar of titles, the registrar shall proceed to register the title or interest pursuant to the terms of the decree in the manner provided in this section. The registrar shall keep a book known as the "register of titles", wherein he shall enter all first and subsequent original certificates of title by binding or recording them therein in the order of their numbers, consecutively, beginning with number one, with appropriate blanks for entry of memorials and notations allowed by this article. Each certificate, with such blanks, shall constitute a separate page of such book. All memorials and notations that may be entered upon the register shall be entered upon the page whereon the last certificate of title of the land to which they relate is entered. The term "certificate" or "title" used in this article includes all memorials and notations thereon.



§ 38-36-139. Contents and form of certificate of registration

The certificate of registration shall contain the name of the owner, a description of the land and of the estate of the owner, and shall by memorial or notation contain a description of all encumbrances, liens, and interest to which the estate of the owner is subject. It shall state the residence of the owner and, if a minor, give his age; if under disability, it shall state the nature of the disability; it shall state whether married or not, and if married, the name of the husband or wife. In case of a trust, condition, or limitation, it shall state the trust, condition, or limitation, as the case may be. It shall contain and conform in respect to all statements in the certified copy of the decree of registration filed with the registrar of titles as provided in section 38-36-134, and shall be in a form substantially as follows:

FIRST CERTIFICATE OF TITLE.

Pursuant to order of district court of ........... county.

STATE OF COLORADO)

) ss.

County of .....................................)

This is to certify that A ....... B ....... of .............., county of .............., state of ............. is now the owner of an estate (describe the estate) of, and in (describe the land), subject to the encumbrances, liens, and interests noted by the memorial underwritten or endorsed thereon, subject to the exceptions and qualifications mentioned in section 38-36-133. (Here note all statements provided herein to appear upon the certificate.)

In witness whereof, I have hereunto set my hand and affixed the official seal of my office this ....... day of ...................., A.D. 20... .

(Seal) ......................................

Registrar of Titles.



§ 38-36-140. Owner's duplicate certificate of ownership - signature of owner

The registrar shall, at the time that he enters his original certificate of title, make an exact duplicate thereof, but putting on it the words, "Owner's duplicate certificate of ownership", and deliver the same to the owner or to his attorney duly authorized. For the purpose of preserving evidence of the signature and handwriting of the owner in his office, it is the duty of the registrar to take from the owner, in every case where it is practicable to do so, his receipt for the certificate of title, which shall be signed by the owner in person. Such receipt, when signed and delivered in the registrar's office, shall be witnessed by the registrar or deputy registrar. If such receipt is signed elsewhere, it shall be witnessed and acknowledged in the same manner as is now provided for the acknowledgment of deeds. When so signed, such receipt shall be prima facie evidence of the genuineness of such signature.



§ 38-36-141. Two or more owners

Where two or more persons are registered owners as tenants in common or otherwise, the owner's duplicate certificate can be issued for the entirety, or a separate duplicate owner's certificate may be issued to each owner for his undivided share.



§ 38-36-142. Subsequent certificates

All certificates subsequent to the first shall be in like form, except that they shall be entitled "Transfer from No. ......." (the number of the next previous certificate relating to the same land), and shall also contain the words "Originally registered on the ............. day of .............., 20...., and entered in book ........, at page ....... of register".



§ 38-36-143. Exchange of certificates - platting land

A registered owner holding one duplicate certificate for several distinct parcels of land may surrender it and take out several certificates for portions thereof. A registered owner holding several duplicate certificates for several distinct parcels of land may surrender them and take out a single duplicate certificate for all of said parcels, or several certificates for different portions thereof. Such exchange of certificates, however, shall only be made by the order of the court upon petition therefor duly made by the owner. An owner of registered land who subdivides such land into lots, blocks, or acre tracts shall file with the registrar of titles a plat of said land so subdivided, in the same manner and subject to the same rules of law and restrictions as is provided for platting land that is not registered.



§ 38-36-144. When certificate takes effect

The certificate of title shall relate back to and take effect as of the date of the decree of registration.



§ 38-36-145. Certificates in evidence - variance

The original certificate in the registration book, any copy thereof duly certified under the signature of the registrar of titles or his deputy and authenticated by his seal, and also the owner's duplicate certificate shall be received as evidence in all the courts of this state, and shall be conclusive as to all matters contained therein, except so far as is otherwise provided in this article. In case of a variance between the owner's duplicate certificate and the original certificate, the original shall prevail.



§ 38-36-146. Indexes kept by registrar - adoption of forms

The registrar of titles, under the direction of the court, shall make and keep indexes of all duplications and of all certified copies and decrees of registration and certificates of titles, and shall also index and file in classified order all papers and instruments filed in his office relating to applications and to registered titles. The registrar shall also, under the direction of the court, prepare and keep forms of indexes and registration and entry books. The court shall prepare and adopt convenient forms of certificates of titles, and also general forms of memorials or notations to be used by the registrars of titles in registering the common forms of conveyance and other instruments to express briefly their effect.



§ 38-36-147. Tract and alphabetical indexes kept by registrar

The registrar of titles shall keep tract indexes, in which shall be entered the lands registered in the numerical order of the townships, ranges, sections, and, in cases of subdivisions, the blocks and lots therein, and the names of the owners, with a reference to the volume and page of the register of titles in which the lands are registered. He shall also keep alphabetical indexes, in which shall be entered in alphabetical order the names of all registered owners and all other persons interested in or holding charges upon or any interest in the registered land, with a reference to the volume and page of the register of titles in which the land is registered.



§ 38-36-148. Registered land may be conveyed or encumbered

The owner of registered land may convey, mortgage, lease, charge, or otherwise encumber, dispose of, or deal with the same as fully as if it had not been registered. He may use forms of deeds, trust deeds, mortgages, and leases or voluntary instruments like those now in use and sufficient in law for the purpose intended. But no voluntary instrument of conveyance, except a will and a lease for a term not exceeding three years, purporting to convey or affect registered land, shall take effect as a conveyance or bind the land but shall operate only as a contract between the parties and as evidence of the authority to the registrar of titles to make registration. The act of registration shall be the operative act to convey or affect the land.



§ 38-36-149. Effect of recording instruments

Every conveyance, lien, attachment, order, decree, judgment of a court of record, or instrument or entry which would under existing law, if recorded, filed, or entered in the office of the county clerk and recorder of the county in which the real estate is situate, affect the said real estate to which it relates, if the title thereto were not registered, shall, if recorded, filed, or entered in the office of the registrar of titles in the county where the real estate to which such instrument relates is situate, affect in like manner the title thereto if registered, and shall be notice to all persons from the time of such recording, filing, or entering.



§ 38-36-150. Records - open to inspection

The registrar of titles shall number and note, in a proper book to be kept for that purpose, the year, month, day, hour, and minute of reception and number of all conveyances, orders or decrees, writs or other process, judgments, liens, and all other instruments or papers or orders affecting the title of land, the title to which is registered. Every instrument so filed shall be retained in the office of the registrar of titles and shall be regarded as registered from the time so noted, and the memorial of each instrument, when made on the certificate of title to which it refers, shall bear the same date. Every instrument so filed, whether voluntary or involuntary, shall be numbered and indexed, and endorsed with a reference to the proper certificate of title. All records and papers relating to registered land in the office of the registrar of titles shall be open to public inspection in the same manner as are the papers and records in the office of the county clerk and recorder.



§ 38-36-151. Duplicates - certified copies

Duplicates of all instruments, voluntary or involuntary, filed and registered in the office of the registrar of titles, may be presented with the originals, and shall be attested and sealed by the registrar of titles, and endorsed with the file number and other memoranda on the originals, and may be taken away by the person presenting the same. Certified copies of all instruments filed and registered may be obtained from the registrar of titles on the payment of a fee of the same amount as is allowed the county clerk and recorder for a like certified copy.



§ 38-36-152. Title not divested - interests less than freehold

(1) No new certificate shall be entered or issued upon any transfer of registered land which does not divest the title in fee simple of said land or some part thereof from the owner or one of the registered owners. All interest in the registered land less than a freehold estate shall be registered by filing with the registrar of titles the instruments creating, transferring, or claiming such interest, and by a brief memorandum or memorial thereof made by a registrar of titles upon the certificate of title, and signed by him. A similar memorandum or memorial shall also be made on the owner's duplicate.

(2) The cancellation or extinguishment of such interests shall be registered in the same manner. When any party in interest does not agree as to the proper memorial to be made upon the filing of any instrument presented for registration, or where the registrar of titles is in doubt as to the form of such memorial, the question shall be referred to the court for decision, either on the certificate of the registrar of titles or upon the demand in writing of any party in interest.

(3) The registrar of titles shall bring before the court all the papers and evidence which may be necessary for the determination of the question by the court. The court, after notice to all parties in interest and a hearing, shall enter an order prescribing the form of the memorial, and the registrar of titles shall make registration in accordance therewith.



§ 38-36-153. When owner's certificate must be presented - effect of presentation

No new certificates of titles shall be entered, and no memorial shall be made upon any certificate of title in pursuance of any deed or other voluntary instrument unless the owner's duplicate certificate is presented with such instrument, except in cases provided for in this article, or upon the order of the court, for cause shown. Whenever such order is made, a memorial therefor shall be entered, or a new certificate issued, as directed by said order. The production of the owner's duplicate certificate, whenever any voluntary instrument is presented for registration, shall be conclusive authority from the registered owner to the registrar of titles to enter a new certificate or to make a memorial of registration in accordance with such instrument, and a new certificate or memorial shall be binding upon the registered owner and upon all persons claiming under him, in favor of every purchaser for value and in good faith.



§ 38-36-154. Certified copy of owner's duplicate certificates

(1) In the event that an owner's duplicate certificate of title is lost, mislaid, or destroyed, the owner may make affidavit of the fact before any officer authorized to administer oaths, stating, with particularity, the facts relating to such loss, mislaying, or destruction, and shall file the same in the office of the registrar of titles.

(2) Any party in interest may thereupon apply to the court, and the court shall, upon proofs of the facts set forth in the affidavit, enter an order directing the registrar of titles to make and issue a new owner's duplicate certificate. Such new owner's duplicate certificate shall be printed or marked "certified copy of owner's duplicate certificate", and such certified copy shall stand in the place of and have like effect as the owner's duplicate certificate.



§ 38-36-155. Mode of conveying registered land

An owner of registered land conveying the same, or any portion thereof, in fee, shall execute a deed of conveyance which the grantor shall file with the registrar of titles in the county where the land lies. The owner's duplicate certificate shall be surrendered, at the same time, and shall be by the registrar marked "canceled". The original certificate of title shall also be marked "canceled". The registrar of titles shall thereupon enter in the register of titles a new certificate of title to the grantee, and shall prepare and deliver to such grantee an owner's duplicate certificate. All encumbrances, claims, or interests adverse to the title of the registered owner shall be stated upon the new certificate, except insofar as they may be simultaneously released or discharged. When only a part of the land described in a certificate is transferred, or some estate or interest in the land remains in the transferor, a new certificate shall be issued to him for the part, estate, or interest remaining to him.



§ 38-36-156. Certificate that taxes have been paid

Before any deed, plat, or other instrument affecting registered land is filed or registered in the office of the registrar of titles, the owner shall present a certificate from the county treasurer showing that all taxes then due thereon have been paid.



§ 38-36-157. Registered land subject to same laws as unregistered land

Registered land and ownership therein shall in all respects be subject to the same burdens and incidents which attach by law to unregistered land. Nothing in this article shall in any way be construed to relieve registered land or the owners thereof from any rights incident to the relation of husband and wife, or from liability to attachment on mesne process, or levy on execution, or from liability of any lien of any description established by law on land and the improvements thereon, or the interest of the owner in such land or improvements, or to change the laws of descent, or the rights of partition between cotenants, or the right to take the same by eminent domain, or to relieve such land from liability to be recovered by an assignee in insolvency or trustee in bankruptcy under the provisions of law relating thereto, or to change or affect in any way any other rights or liabilities created by law and applicable to unregistered land, except as otherwise expressly provided in this article.



§ 38-36-158. Powers of attorney

Any person may by attorney convey or otherwise deal with registered land, but the letters or power of attorney shall be acknowledged and filed with the registrar of titles and registered. Any instrument revoking such letters or power of attorney shall be acknowledged in like manner.



§ 38-36-159. Encumbrances must be registered

The owner of registered land may mortgage or encumber the same by executing a trust deed or other instrument sufficient in law for that purpose, and such instrument may be assigned, extended, discharged, released in whole or in part, or otherwise dealt with by the mortgagee by any form of instrument sufficient in law for the purpose. But such trust deed or other instrument, and all instruments assigning, extending, discharging, releasing, or otherwise dealing with the encumbrance, shall be registered and take effect upon the title only from the time of registration.



§ 38-36-160. Trust deed deemed a mortgage - how registered

(1) A trust deed shall be deemed to be a mortgage, and be subject to the same rules as a mortgage, excepting as to the manner of the foreclosure thereof. The registration of a mortgage shall be made in the following manner: The owner's duplicate certificate shall be presented to the registrar of titles with the mortgage deed or instrument to be registered, and the registrar shall enter upon the original certificate of title and also upon the owner's duplicate certificate a memorial of the purport of the instrument registered, the time of filing and the file number of the registered instrument. He shall also note upon the instrument registered the time of filing and a reference to the volume and page of the register of title wherein the same is registered.

(2) The registrar of titles shall also, at the request of the mortgagee, make out and deliver to him a duplicate certificate of title, like the owner's duplicate; except that the words "mortgagee's duplicate" shall be written or printed upon such certificate in large letters, diagonally across the face. A memorandum of the issuance of the mortgagee's duplicate shall be made upon the certificate of title.



§ 38-36-161. Assignment, cancellation, and release of mortgage

Whenever a mortgage upon which a mortgagee's duplicate has been issued is assigned, extended, or otherwise dealt with, the mortgagee's duplicate shall be presented with the instrument assigning, extending, or otherwise dealing with the mortgage, and a memorial of the instrument shall be made upon the mortgagee's duplicate and upon the original certificate of title. When the mortgage is discharged or otherwise extinguished, the mortgagee's duplicate shall be surrendered and stamped "canceled". In case only a part of the charge or of the land is intended to be released, discharged, or surrendered, the entry shall be made by a memorial accordingly in like manner as before provided for a release or discharge. The production of the mortgagee's duplicate certificate shall be conclusive authority to register the instrument therewith presented. A mortgage on registered land may be discharged in whole or in part by the mortgagee in person on the register of titles in the same manner as a mortgage on unregistered land may be discharged by an entry on the margin of the record thereof in the county clerk and recorder's office, and such discharge shall be attested by the registrar of titles.



§ 38-36-162. Foreclosure of mortgage

All charges upon registered land, or any estate or interest in the same, and any right thereunder may be enforced as is permitted by law, and all laws relating to the foreclosure of mortgages shall apply to mortgages upon registered land or any estate or interest therein, except as otherwise provided in this section, and except that a notice of the pendency of any suit or of any proceeding to enforce or foreclose the mortgage or any charge shall be filed in the office of the registrar of titles, and a memorial thereof entered on the register at the time of or prior to the commencement of such suit or the beginning of any such proceeding. A notice so filed and registered shall be notice to the registrar of titles and all persons dealing with the land or any part thereof. When a mortgagee's duplicate has been issued, such duplicate shall, at the time of the registering of the notice, be presented, and a memorial of such notice shall be entered upon the mortgagee's duplicate.



§ 38-36-163. Registration of final decree - new certificate issued

In any action affecting registered land a judgment or final decree is entitled to registration on the presentation of a certified copy of the entry thereof from the clerk of the court where the action is pending to the registrar of titles. The registrar of titles shall enter a memorial thereof upon the original certificates of title and upon the owner's duplicate, and also upon the mortgagee's and lessee's duplicate, if any are outstanding. When the registered owner of such land is by such judgment or decree divested of his estate in fee to the land or any part thereof, the plaintiff or defendant shall be entitled to a new certificate of title for the land or that part thereof designated in the judgment or decree, and the registrar of titles shall enter such new certificate of title and issue a new owner's duplicate in such manner as is provided in the case of a voluntary conveyance. No such new certificate shall be entered except upon the application to the district court of the county and upon the filing in the office of the registrar of titles an order of the court directing the entry of such new certificate.



§ 38-36-164. Title acquired by action registered - when certificate issues

Any person who has, by any action or proceeding to enforce or foreclose any mortgage, lien, or charge upon registered land, become the owner in fee of the land or any part thereof shall be entitled to have his title registered, and the registrar of titles shall, upon application therefor, enter a new certificate of title for the land, or that part thereof of which the applicant is the owner, and issue an owner's duplicate in such manner as in the case of a voluntary conveyance of registered land. No such new certificate of title shall be entered, except after the time to redeem from such foreclosure has expired and upon the filing in the office of the registrar of titles an order of the district court of the county directing the entry of such new certificates.



§ 38-36-165. Petition to court for new certificate

In all cases wherein by this article it is provided that a new certificate of title to registered land shall be entered by order of the court, a person applying for such new certificate shall apply to the court by petition, setting forth the facts, and the court shall, after notice given to all parties in interest, as the court may direct, and upon hearing, make an order or decree for the entry of a new certificate to such person as shall appear to be entitled thereto.



§ 38-36-166. Registration of leases

Leases for registered land for a term of three years or more shall be registered in like manner as a mortgage, and the provisions of section 38-36-160 relating to the registration of mortgages shall also apply to the registration of leases. The registrar shall, at the request of the lessee, make out and deliver to him a duplicate of the certificate of title like the owner's duplicate, except the words "lessee's duplicate" shall be written or printed upon it in large letters diagonally across its face.



§ 38-36-167. How transfer in trust registered

(1) Whenever a deed or other instrument is filed in the office of the registrar of titles for the purpose of effecting a transfer of, or a charge upon, the registered land or any estate or interest in the same, and it appears that the transfer or charge is to be in trust, or upon condition or limitation expressed in such deed or instrument, such deed or instrument shall be registered in the usual manner; except that the particulars of the trust, condition, limitation, or other equitable interest shall not be entered upon the certificate of title by memorial, but a memorandum or memorial shall be entered by the words "in trust" or "upon condition", or other apt words, and by reference by number to the instrument authorizing or creating the same. A similar memorial shall be made upon the owner's duplicate certificate.

(2) No transfer of or charge upon or dealing with the land or estate, or interest therein, shall thereafter be registered, except upon an order of the court first filed in the office of the registrar of titles directing such transfer, charge, or dealing in accordance with the true intent and meaning of the trust, condition, or limitation. Such registration shall be conclusive evidence in favor of the person taking such transfer, charge, or right, and those claiming under him, in good faith and for a valuable consideration, that such transfer, charge, or other dealing is in accordance with the true intent and meaning of the trust, condition, or limitation.



§ 38-36-168. New trustee - new certificate

When the title to registered land passes from a trustee to a new trustee, a new certificate shall be entered to him and shall be registered in like manner, as upon an original conveyance in trust.



§ 38-36-169. Trustee may apply for registration of land

Any trustee shall have authority to file an application for the registration of any land held in trust by him, unless expressly prohibited by the instrument creating the trust.



§ 38-36-170. Certificate of title number on all filings and registrations

In every case where a writing of any description, or a copy of any writ, order, or decree is required by law to be filed or recorded in order to create or preserve any lien, right, or attachment upon unregistered land, such writing or copy when intended to affect registered land, in lieu of recording, shall be filed and registered in the office of the registrar of titles in the county in which the land lies, and, in addition to any particulars required in such papers for the filing or recording, shall also contain a reference to the number of the certificate of title of the land to be affected, and also, if the attachment, right, or lien is not claimed on all the land in any certificate of title, a description sufficiently accurate for the identification of the land intended to be affected.



§ 38-36-171. How attachments, liens, and other rights enforced

All attachments, liens, and rights of every description shall be enforced, continued, reduced, discharged, and dissolved by any proceeding or method sufficient and proper in law to enforce, continue, reduce, discharge, or dissolve like liens on unregistered land. All certificates, writings, or other instruments permitted or required by law to be filed or recorded to give effect to the enforcement, continuance, reduction, discharge, or dissolution of attachment, liens, or other rights upon registered land, or to give notice of such enforcement, continuance, reduction, discharge, or dissolution, shall, in the case of like attachments, liens, or other rights upon registered land, be filed with the registrar of titles and registered in the register of titles, in lieu of filing or recording.



§ 38-36-172. Name and address of plaintiff's attorney

The name and address of the attorney for the plaintiff in every action affecting the title to registered land shall be endorsed upon the writ or other writing filed in the office of the registrar of titles, and he shall be deemed the attorney of the plaintiff until written notice that he has ceased to be such plaintiff's attorney shall be filed for registration by the plaintiff.



§ 38-36-173. When judgment becomes a lien

A judgment, decree, or order of any court shall be a lien upon or affect registered land or any estate or interest therein only when a certificate under the hand and official seal of the clerk of the court in which the same is of record, stating the date and purport of the judgment, decree, or order, or a certified copy of such judgment, decree, or order, or transcript of the judgment docket, is filed in the office of the registrar of titles and a memorial of the same is entered upon the register of the last certificate of the title affected.



§ 38-36-174. Title acquired by execution - new certificate issued

Any person who has acquired any right, title, interest, or estate in registered land by virtue of any execution, judgment, order, or decree of the court shall register his title so acquired by filing in the office of the registrar of titles all writings or instruments permitted or required to be recorded in the case of unregistered land. If the interest or estate so acquired is the fee in the registered land, or any part thereof, the person acquiring such interest shall be entitled to have a new certificate of title registered in him in the same manner as is provided in the case of persons acquiring title by action or proceeding in foreclosure of mortgages.



§ 38-36-175. Action disposed of - memorial canceled

The certificate of the clerk of the court, in which any action or proceeding has been pending, or any judgment or decree is of record, that such action or proceeding has been dismissed or otherwise disposed of, or that the judgment, decree, or order has been satisfied, released, reversed, or overruled, or of any sheriff or any other officer that the levy of any execution, attachment, or other process, certified by him, has been released, discharged, or otherwise disposed of, being filed in the office of the registrar of titles and noted upon the register, shall be sufficient to authorize the registrar to cancel or otherwise treat the memorial of such action, proceeding, judgment, decree, order, or levy, according to the purport of such certificate.



§ 38-36-176. Petition and order for new certificate after redemption period

Whenever registered land is sold, and the same is by law subject to redemption by the owner or any other person, the purchaser is not entitled to have a new certificate of title entered until the time within which the land may be redeemed has expired. At any time after the time to redeem has expired, the purchaser may petition the court for an order directing the entry of a new certificate of title to him, and the court shall, after such notice as it may order and hearing, grant and make an order directing the entry of such new certificate of title.



§ 38-36-177. When certificate will issue to heir or devisee

The heirs at law and devisees, upon the death of an owner of lands, and any estate or interest therein, registered pursuant to this article, on the expiration of thirty days after the entry of a decree of the district or probate court granting letters testamentary or of administration, or in case of an appeal from such decree, at any time after the entry of a final decree, may file a certified copy of the final decree of the district or probate court and of the will, if any, with the clerk of the district court in the county in which the land lies, and make application to the court for an order for the entry of a new certificate of title. The court shall issue notice to the executor or administrator and all other persons in interest, and may also give notice by publication in such newspaper as it may deem proper, to all whom it may concern and, after hearing, may direct the entry of a new certificate to the person who appears to be entitled thereto as heir or devisee. Any new certificate so entered before the final settlement of the estate of the deceased owner in the district or probate court shall state expressly that it is entered by transfer from the last certificate by descent or devise, and that the estate is in process of settlement. After the final settlement of the estate in the district or probate court, or after the expiration of the time allowed by law for bringing an action against an executor or administrator by creditors of the deceased, the heirs at law or devisees may petition the court for an order to cancel the memorial upon their certificates stating that the estate is in course of settlement, and the court, after such notice as it may order and hearing, may grant the petition. The liability of registered land to be sold for claims against the estate of the deceased shall not in any way be diminished or changed.



§ 38-36-178. Sale or mortgage of lands in probate

Nothing in this article shall include, affect, or impair the jurisdiction of the district or probate court to order an executor, administrator, or guardian to sell or mortgage registered land for any purpose for which such order may be granted in the case of unregistered land. The purchaser or mortgagee taking a deed or mortgage executed in pursuance of such order of the district or probate court shall be entitled to register his title and to the entry of a new certificate of title or memorial of registration upon application to the district court and upon filing in the office of the registrar of titles an order of said court directing the entry of such certificates.



§ 38-36-179. Trustees to file copy of authority - effect

An assignee for the benefit of creditors, receiver, trustee in bankruptcy, master, special commissioner, or other person appointed by court shall file in the office of the registrar of titles the instrument by which he is vested with title, estate, or interest in any registered land, or a certified copy of an order of the court showing that such assignee, receiver, trustee in bankruptcy, master, special commissioner, or other person is authorized to deal with such land, estate, or interest. If it is in the power of such person, he shall at the same time present to the registrar of titles the owner's duplicate certificate of title; thereupon, the registrar shall enter upon the register of titles and the duplicate certificate, if presented, a memorial thereof, with a reference to such order or deed by its file number. Such memorial having been entered, the assignee, receiver, trustee in bankruptcy, master, special commissioner, or other person may, subject to the direction of the court, deal with or transfer such land as if he were the registered owner.



§ 38-36-180. Eminent domain - fees - reversion

Whenever registered land, or any right or interest therein, is taken by eminent domain, the state or body politic, or corporate or other authority exercising such right, shall pay all fees on account of any memorial or registration or entry of new certificates or duplicate thereof, and fees for the filing of instruments required by this article to be filed. When for any reason, by operation of law, land which has been taken for public use reverts to the owner from whom it was taken, or his heirs or assigns, the court, upon petition of the person entitled to the benefit of the reversion, after such notice as it may order and hearing, may order the entry of a new certificate of title to him.



§ 38-36-181. Issuance of new certificate - amendment of duplicates

(1) In every case where the registrar of titles enters a memorial upon a certificate of title, or enters a new certificate of title, in pursuance of any instrument executed by the registered owner, or by reason of any instrument or proceeding which affects or devises the title of the registered owner against his consent, if the outstanding owner's duplicate certificate is not presented, the registrar of titles shall not enter a new certificate or make a memorial, but the person claiming to be entitled thereto may apply by petition to the court. The court may order the registered owner or any person withholding the duplicate certificate to present or surrender the same, and direct the entry of a memorial or new certificate upon such presentation or surrender. If in any case the person withholding the duplicate certificate is not amenable to the process of the court, or cannot be found, or if for any reason the outstanding owner's duplicate certificate cannot be presented or surrendered without delay, the court may, by decree, annul the same and order a new certificate of title to be entered. Such new certificate, and all duplicates thereof, shall contain a memorial of the annulment of the outstanding duplicate.

(2) If in any case an outstanding mortgagee's or lessee's duplicate certificate is withheld or otherwise dealt with, like proceedings may be had to obtain registration as in the case of the owner's withholding or refusal to deliver the duplicate receipt.



§ 38-36-182. Court may refer application to examiner of titles

In all cases where, under the provisions of this article, application is made to the court for any order or decree, the court may refer the matter to one of the examiners of title for hearing and report, in like manner as is provided in section 38-36-118 for the reference of the application for registration.



§ 38-36-183. Examiner of titles to advise registrar - other powers

Examiners of title shall, upon the request of the registrar of titles, advise him upon any act or duty pertaining to the conduct of his office and shall, upon request, prepare the form of any memorial to be made or entered by the registrar of titles. The examiner of titles has full power to administer oaths and examine witnesses involved in his investigation of titles.



§ 38-36-184. Requirements of instruments filed for registration

Every writing and instrument required or permitted by this article to be filed for registration shall contain or have endorsed upon it the full name, place of residence, and post-office address of the grantee or other person acquiring or claiming any right, title, or interest under such instrument. Any change in residence or post-office address of such person shall be endorsed by the registrar of titles in the original instrument on receiving a sworn statement of such change. All names and addresses shall also be entered on all certificates. All notices required by or given in pursuance of the provisions of this article by the registrar of titles or by the court, after original registration, shall be served on the person to be notified; if a resident of the state of Colorado, as summons in civil actions are served, and proof of such service shall be made as on the return of a summons. All such notices shall be sent by mail to the person to be notified, if not a resident of the state of Colorado, at his residence and post-office address, as stated in the certificate of title or in any registered instrument under which he claims an interest. The certificate of the registrar of titles, or clerk of court, that any notice has been served by mailing the same as provided in this section, shall be conclusive proof of such notice. The court may in any case order different or further service by publication or otherwise.



§ 38-36-185. Adverse claim - filed - hearing - costs

(1) Any person claiming any right or interest in registered land, adverse to the registered owner, arising subsequent to the date of the original registration, if no other provision is made in this article for registering the same, may make a statement in writing, setting forth fully his alleged right or interest, and how or under whom acquired, and a reference to the volume and page of the certificate of title of the registered owner, and a description of the land to which the right or interest is claimed.

(2) The statement shall be signed and sworn to, and shall state the adverse claimant's residence, and designate a place at which all notices may be served upon him. This statement shall be entitled to registration as an adverse claim, and the court, upon the petition of any party in interest, shall grant a speedy hearing upon the question of the validity of such adverse claim and shall enter such decree thereon as equity and justice may require. If the claim is adjudged to be invalid, its registration shall be canceled. The court may award such costs and damages, including reasonable attorney's fees, as it may deem just in the premises.



§ 38-36-186. Fees paid registrar upon registration - disposition

(1) Upon the original registration of land under this article, and also upon the entry of a certificate showing title as registered owners in heirs or devisees, there shall be paid to the registrar of titles one-tenth of one percent of the valuation for assessment of the real estate on the basis of the last assessment for general taxation, as an assurance fund.

(2) All sums of money received by the registrar, as provided for in subsection (1) of this section, shall be forthwith paid by the registrar to the county treasurer of the county in which the land lies for the purpose of an assurance fund under the terms of this article. It is the duty of the county treasurer, whenever the amount on hand in said assurance fund is sufficient, to invest the same, principal and income, and report annually to the district court the condition and income thereof. No investment of the funds, or any part thereof, shall be made without the approval of said court by order entered of record. Said fund shall be invested only in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 38-36-187. Indemnity for loss due to mistake or misfeasance

Any person sustaining loss or damage through any omission, mistake, or misfeasance of the registrar of titles, or of any examiner of titles, or of any deputy, or by the mistake or misfeasance of the clerk of the court or any deputy in the performance of their respective duties under the provisions of this article, and any person wrongfully deprived of any land or any interest therein through the bringing of the same under the provisions of this article, or by the registration of any other person as the owner of such land, or by any mistake, omission, or misdescription in any certificate or entry or memorial in the register of titles, or by any cancellation, and who by the provisions of this article is barred or precluded from bringing an action for the recovery of such land, or interest therein, or claim thereon, may bring an action against the treasurer of the county in which said land is situated for the recovery of damages to be paid out of the assurance fund.



§ 38-36-188. Defendants to indemnity suit - judgment - how collected

(1) If such action is for recovery for loss or damage arising only through any omission, mistake, or misfeasance of the registrar of titles, or his deputies, or of any examiner of titles, or any clerk of court, or his deputy in the performance of their respective duties under the provisions of this article, the county treasurer shall be the sole defendant to such action. If such action is brought for loss or damage arising only through the fraud or wrongful act of some person other than the registrar or his deputies, the examiners of title, the clerk of the court, or his deputies, or arising jointly through the fraud or wrongful act of such other persons, and the omission, mistakes, or misfeasance of the registrar of titles or his deputies, the examiners of titles, or the clerk of the court, or his deputies, such action shall be brought against both the county treasurer and such persons.

(2) In all such actions where there are defendants other than the county treasurer and damages have been recovered, no final judgment shall be entered against the county treasurer until execution against the other defendants shall be returned unsatisfied in whole or in part, and the officer returning the execution shall certify that the amount still due upon the execution cannot be collected except by application to the indemnity fund. Thereupon, the court, being satisfied as to the truth of such return, shall order final judgment against the treasurer for the amount of the execution and costs, or so much thereof as remains unpaid. The county treasurer shall, upon such order of the court and final judgment, pay the amount of such judgment out of the assurance fund. It is the duty of the county attorney to appear and defend all such actions. If the funds in the assurance fund at any time are insufficient to pay any judgment in full, the balance unpaid shall draw interest at the legal rate of interest and be paid with such interest out of the first funds coming into said fund.



§ 38-36-189. When assurance fund not liable - maximum judgment

The assurance fund shall not be liable in any action to pay for any loss, damage, or deprivation occasioned by a breach of trust, whether express, implied, or constructive, by any registered owner who is a trustee, or by the improper exercise of any power of sale in a mortgage or trust deed. Final judgment shall not be entered against the county treasurer in any action in this article to recover from the assurance fund for more than a fair market value of the real estate at the time of the last payment to the assurance fund on account of the same real estate.



§ 38-36-190. Action must be brought within six years - exception

No action or proceeding for compensation for or by reason of any deprivation, loss, or damage occasioned or sustained as provided in this article shall be made, brought, or taken except within the period of six years from the time when the right to bring or take such action or proceeding first accrued. If at the time when such right of action first accrued the person entitled to bring such action or take such proceeding is under the age of eighteen years, insane, imprisoned, or absent from the United States in the service of the United States or of this state, then such person, or anyone claiming from, by, or under him, may bring the action or take the proceeding at any time within two years after such disability is removed, notwithstanding the time before limited in that behalf has expired.



§ 38-36-191. Alteration of certificate only on order of court

(1) No erasure, alteration, or amendment shall be made upon the register of titles after the entry of a certificate of title or a memorial thereon and the attestation of the same by the registrar of titles, except by order of the court. Any registered owner or other person in interest may at any time apply by petition to the court, upon the ground that registered interests of any description, whether vested, contingent, expectant, or inchoate, have terminated and ceased; or that new interests have arisen or been created which do not appear upon the certificate; or that an error, omission, or mistake was made in entering a certificate or any memorial thereon or any duplicate certificate; or that the name of any person on the certificate has been changed; or that the registered owner has been married, or if registered as married, that the marriage has been terminated; or that a corporation which owned registered land has been dissolved and has not conveyed the same within three years after its dissolution; or upon any other reasonable ground; and the court shall have jurisdiction to hear and determine the petition, after such notice as it may order to all parties in interest, and may order the entry of a new certificate or the entry or cancellation of a memorial upon a certificate, or grant any other relief upon such terms and conditions, requiring security if necessary, as it may deem proper.

(2) This section shall not be construed to give the court authority to open the original decree of registration, and nothing shall be done or ordered by the court which impairs the title or other interest of a purchaser holding a certificate for value and in good faith, or his heirs or assigns, without his or their written consent.



§ 38-36-192. Theft of certificate

Certificates of title and duplicate certificates entered or issued under this article shall be subjects of theft, and anyone stealing any such certificate commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 38-36-193. Perjury

Whoever knowingly swears falsely to any statement required by this article to be made under oath is guilty of perjury in the second degree and, upon conviction thereof, is liable to the statutory penalties therefor.



§ 38-36-194. Fraudulently procuring certificate a felony

Whoever fraudulently procures, or assists in fraudulently procuring, or is privy to the fraudulent procurement of any certificate of title or other instrument, or of any entry in the register of titles or other book kept in the office of the registrar of titles, or of any erasure or alteration in any entry in any such book or in any instrument authorized by this article, or whoever knowingly defrauds or is privy to defrauding any person by means of a false or fraudulent instrument, certificate, statement, or affidavit affecting registered land, commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 38-36-195. Forging seal or signature a felony

Whoever forges, or procures to be forged, or assists in forging the seal of the registrar, or the name, signature, or handwriting of any officer of the registry office, in cases where such officer is expressly or impliedly authorized to affix his or her signature; or forges, or procures to be forged, or assists in forging the name, signature, or handwriting of any person whomsoever to any instrument which is expressly or impliedly authorized to be signed by such person; or uses any document upon which any impression or part of the impression of any seal of said registrar has been forged, knowing the same to have been forged, or any document the signature to which has been forged, commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 38-36-196. Remedy against one criminally liable not affected

No proceeding or conviction for any act declared to be a felony shall affect any remedy which any person aggrieved or injured by such act may be entitled to at law or in equity against the person who has committed such act or against his estate.



§ 38-36-197. Docket fees - expenses of publication

(1) On the filing of any application for registration the applicant shall pay to the clerk of the court such docket and clerk fees as are provided by law for civil actions and proceedings.

(2) Any defendant, on entering his appearance, shall pay to the clerk of the court such fees as are provided by law for costs in civil actions and proceedings.

(3) Every publication in a newspaper required by this article shall be paid for by the party on whose application the order of publication is made in addition to the fees prescribed in subsections (1) and (2) of this section. The party at whose request any notice is issued shall pay for the service of the same, except when sent by mail by the clerk of the court or registrar of titles.

(4) Any petitioner, respondent, or defendant, upon entering his appearance in any supplemental proceeding following the entry of the original decree of registration, shall pay such docket fee as is provided by law to be paid by a defendant in civil actions.



§ 38-36-198. Fees to be paid registrar - application of fees

(1) The fees to be paid to the registrar of titles shall be as follows:

(a) At or before the time of filing of the certified copy of the application with said registrar, the applicant shall pay to said registrar the fee prescribed by section 38-36-186;

(b) For granting certificates of title upon each application and registering the same, twenty dollars;

(c) For registering each transfer, including the filing of all instruments connected therewith, and the issuance and registration of the instruments connected therewith, and the issuance and registration of the new certificates of title, twenty dollars;

(d) When the land transferred is held upon any trust condition or limitation, an additional fee of five dollars;

(e) For entry of each memorial on the register of titles, including the filing of all instruments and papers connected therewith, and endorsements upon duplicate certificates, ten dollars;

(f) For issuing each additional owner's duplicate certificate, mortgagee's duplicate certificate, or lessee's duplicate certificate, ten dollars;

(g) For filing copy of will with letters testamentary, or filing copy of letters of administration and entering memorial thereof, ten dollars;

(h) For the cancellation of each memorial or charge, ten dollars;

(i) For each certificate showing condition of the register of titles, twenty dollars;

(j) For any certified copy of any instrument or writing on file in his office, the same fees now allowed by law to county clerk and recorders for like service;

(k) For any other service required or necessary to carry out this article, and not itemized in this section, such fee as the court determines and establishes.

(2) One-half of all fees provided for in subsection (1) of this section shall be collected by the registrar and paid to the county treasurer of the county in which the fees are paid, to be used for the current expenses of the county. All the remaining fees provided for in subsection (1) of this section shall be collected by said registrar and applied the same as the other fees of his office; but his salary as county clerk and recorder, as provided by law, shall not be increased on account of the additional duties, or by reason of the allowance of additional fees provided for in this article; and the said registrar, as such, shall receive no salary.



§ 38-36-199. Article liberally construed

(1) This article shall be construed liberally, so far as may be necessary for the purpose of carrying out its general intent, which is that any owner of land may register his title and bring his land under the provisions of this article, but no one is required to do so.

(2) All laws and parts of laws, if any, necessarily in conflict with this article are repealed, but this article is not intended to interfere with the present system of recording, transferring, or dealing in any real estate, not brought under the provisions of this article.






Part 2 - Torrens Conclusion

§ 38-36-201. Short title

The short title of this part 2 is "The Conclusion of the Torrens Title Registration Act".



§ 38-36-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Adverse instrument" means any document, instrument, paper, or order that adversely affects, but does not convey, the fee title to registered land, and the validity of which is not dependent upon consent by an owner of the registered land or some person claiming by, through, or under that owner.

(2) "Certificate of title" means a current certificate of title issued under part 1 of this article 36.

(3) "Conveyance instrument" means any document, instrument, paper, or order that:

(a) Conveys the fee title to registered land; or

(b) Affects the title to registered land and the validity of which is dependent upon consent by an owner of the registered land or some person claiming by, through, or under that owner.

(4) "Registered land" means real property and an interest in real property, the title to which has been registered under part 1 of this article 36.

(5) "Registrar" means a clerk and recorder of a county who is a registrar of title in his or her respective county in accordance with section 38-36-109.



§ 38-36-203. Registration - adverse instruments

On and after August 9, 2017, and before January 1, 2020, the registrar shall only accept an adverse instrument for registration on registered land under part 1 of this article 36.



§ 38-36-204. Registration - conveyance instruments - recording

(1) On and after August 9, 2017, and before January 1, 2020, the registrar shall refuse to accept a conveyance instrument for registration under part 1 of this article 36. Instead of accepting the conveyance instrument for registration, the registrar shall record in the office of the county clerk and recorder under article 35 of this title 38:

(a) Each certificate of title, with all notations, certifications, memorials, and endorsements thereon, to all lands affected by the conveyance instrument; and

(b) The conveyance instrument, if the related recording fees have been paid.

(2) In the absence of extenuating circumstances, the registrar shall record the certificate of title and conveyance instrument as set forth in subsection (1) of this section within three business days of receiving the conveyance instrument. Before recording the certificate of title, the registrar shall memorialize on the certificate any instruments, documents, papers, or orders that have been filed with the registrar and that have not yet been memorialized.



§ 38-36-205. Certificate of title - recording - notice

(1) On or before January 1, 2020, the registrar shall remove all the remaining registered land from registration by recording in the office of the county clerk and recorder under article 35 of this title 38 a certificate of title, with all notations, certifications, memorials, and endorsements thereon, for each parcel of registered land within the county.

(2) (a) At least ninety days prior to recording a certificate of title under this section, a registrar shall mail a notice to each owner at the residence of the owner identified on the certificate of title or to the address for the owner in the records maintained by the county assessor. If there is no known address for the owner or if the notice is returned as undeliverable, the registrar shall place a legal notice that meets the requirements set forth in section 24-70-103 in a newspaper in the county where the property is located.

(b) The registrar shall include the following information in the notice required under subsection (2)(a) of this section:

(I) A description of the registered land;

(II) The name of each owner of the registered land that is listed on the certificate of title;

(III) The certificate of title number;

(IV) A statement that the torrens title registration system is being repealed and that, on or before January 1, 2020, the registered land will be removed from the torrens title registration system and recorded with the clerk and recorder, but prior to the removal, the owner may remove the registered land under section 38-36-136; and

(V) The address and telephone number for the registrar's office.

(3) Before recording a certificate of title under this section, the registrar shall memorialize on the certificate any instruments, documents, papers, or orders that have been filed with the registrar and that have not yet been memorialized.



§ 38-36-206. Recording fees - waived

A registrar shall not charge any fees for recording a certificate of title under section 38-36-204 or 38-36-205.



§ 38-36-207. New chain of record

(1) The recording of a certificate of title under section 38-36-204 or 38-36-205 removes the land described in the certificate from this article 36 with the same effect as withdrawal pursuant to section 38-36-136. After the recording, the recorded certificate of title constitutes a new chain of record title in the registered owner of any estate or interest as shown on the certificate, subject only to estates, mortgages, liens, charges, and interests as may be noted on the certificate, and free from all others except the following:

(a) Any existing lease for a period not exceeding three years, when there is actual occupation of the premises under the lease;

(b) All public highways embraced in the description of the land included in the certificates are deemed to be excluded from the certificate, and any subsisting right-of-way or other easement for ditches or water rights upon, over, or in respect to the land;

(c) Any tax or special assessment for which a sale of the land has not been had at the date of the certificate of title; and

(d) Liens, claims, or rights, if any, arising or existing under the constitution or laws of the United States, and which the statutes of this state cannot or do not require to appear of record in the office of the county clerk and recorder.

(2) After a registrar records a certificate of title under section 38-36-204 or 38-36-205, title to lands is conveyed or encumbered in the same manner as title to unregistered lands. All instruments shown as memorials on the certificates of title so recorded have the same force and effect as if they were filed with the clerk and recorder at the time they were filed or were otherwise memorialized on the certificates. No instrument that was filed or recorded in any other public office before the recording as provided in this part 2, but that was not duly registered, is effective or constitutes public notice as to those lands as a result of the recording; except that the instrument may be recorded thereafter.



§ 38-36-208. Effect of recording

(1) Recording of a certificate of title under section 38-36-204 or 38-36-205 has no effect on any proceedings under the registry system where the question of title to the real property has been determined. All proceedings conducted in connection with the registering of title that relate to the settlement or determination of the title before the recording and all provisions of part 1 of this article 36 that relate to the status of the title, including section 38-36-137, have continuing force and effect with respect to the period of time that title remained under the registry system.

(2) Any provision of part 1 of this article 36 that gives rise to a right of action for damages against the county treasurer has continuing force and effect with respect to the period of time that title remained under the registry system.



§ 38-36-209. Rights

(1) Nothing contained in this act terminates, diminishes, or impairs any existing right in or pertaining to registered land, and that right may be asserted and enforced in the same manner, to the same extent, and subject to the same limitations as provided in part 1 of this article 36. The recording of a certificate of title under section 38-36-204 or 38-36-205 does not change the date from which a right to bring an action or proceeding first accrues under section 38-36-190 for a prior deprivation, loss, or damage.

(2) If the owner of registered land is a vendor who holds after-acquired title in trust for a vendee as provided in section 38-30-104, the recording of a certificate of title under section 38-36-204 or 38-36-205 does not affect the rights of the vendee or the duties of the vendor under section 38-30-104.



§ 38-36-210. Voluntary withdrawals

At any time prior to registered land being recorded under section 38-36-204 or 38-36-205, an owner may withdraw the registered land from registration under the procedures set forth in section 38-36-136.



§ 38-36-211. Maintenance of records

After recording a certificate of title under section 38-36-205 or 38-36-206, a registrar shall continue to preserve and maintain all records that have been received under this article 36.









Article 37 - Office of Public Trustee

§ 38-37-100.5. Definitions

The definitions in section 38-38-100.3 apply to this article unless the context otherwise requires.



§ 38-37-101. Creation of the office of public trustee

There is hereby created the office of public trustee in each county in this state, whose duties are as prescribed by law. In all counties of the second class, such public trustee shall be appointed as provided in section 38-37-102, and, in counties of all other classes, the county treasurer of the county shall be such public trustee; except that, in the city and county of Denver and the city and county of Broomfield, the public trustee shall be such equivalent officer as shall be provided by its charter or code.



§ 38-37-102. Appointment - bond - office

(1) The governor shall appoint a public trustee in and for each of the counties of the second class. All appointments of public trustees in and for counties of the second class shall be for terms of four years, with the first such term beginning on February 1, 1991. If the office of public trustee in and for any county of the second class should become vacant on or after February 1, 1991, the governor shall appoint a successor to complete the four-year term. The governor shall appoint as public trustees only those persons who have at least a four-year college degree and five years' administrative or business experience or, in the alternative, ten years' administrative or business experience. Any person so appointed public trustee shall serve at the pleasure of the governor. Every person so appointed public trustee in counties of the second class shall, before entering upon the duties of such office, execute a surety bond issued by a company authorized to issue such bonds in the state of Colorado, in the sum of twenty-five thousand dollars, conditioned that the person so appointed as public trustee will well and faithfully execute the duties of such office; and such public trustee shall promptly account for and pay over to such persons as are entitled thereto all moneys and other valuables that come into such person's hands as public trustee.

(2) The county treasurer shall be the public trustee in each of the counties other than those of the first and second classes, and each such county treasurer as public trustee shall execute a surety bond issued by a company authorized to issue such bonds in the state of Colorado in the sum of ten thousand dollars, to be approved by the county commissioners of the county, conditioned that such person will well and faithfully perform the duties of public trustee and properly account for and pay over to such persons as are entitled thereto all moneys and other valuables that come into such person's hands as public trustee. In counties wherein the county treasurer is the public trustee, as provided in this subsection (2), such person shall conduct the duties of public trustee at the office of the county treasurer; and, in counties of the first and second classes, the public trustee shall maintain an office and regular place of business for the performance of the public trustee's official duties; and, in all cases, the office of the public trustee shall be kept open for the transaction of business during ordinary business hours each day, except Saturdays, Sundays, and legal holidays.

(3) The board of county commissioners shall furnish, at the expense of the county, all office supplies, including books, forms, and stationery necessary for the use of the public trustee in carrying out the provisions of this section and sections 38-37-101 and 38-37-104, subject to the provisions of section 38-37-104 (3).

(4) In lieu of the bond required by subsections (1) and (2) of this section, a county may purchase crime insurance coverage on behalf of the public trustee to protect the people of the county from any malfeasance on the part of the public trustee and his or her employees.



§ 38-37-103. Deputy trustee - successor in office

Each public trustee may appoint deputies who shall have the same power in all respects as the public trustee. All acts of a deputy public trustee shall have the same effect as though performed by the public trustee. If a public trustee dies, resigns, or is removed from office, or if a public trustee's term of office expires after selling any property under the term of a deed of trust and before executing a certificate of redemption or deed for the property, the public trustee's successor in office shall execute the certificate or deed in the same manner that the public trustee making such sale might have done.



§ 38-37-104. Duties of public trustees - fees, expenses, and salaries - reports

(1) The public trustees of each county of this state shall perform the functions and exercise the powers conferred upon them by statute. They shall be entitled to receive as fees for such services the following sums and no other fees or perquisites:

(a) For executing a release of a deed of trust, the sum of fifteen dollars;

(b) For performing a foreclosure under article 38 of this title, the following sums, which shall be cumulative:

(I) For opening and administering a foreclosure under the powers conferred upon them by a deed of trust pursuant to section 38-38-101 where the original principal amount of the debt secured by such deed of trust does not exceed four hundred eighty thousand dollars, a fee of one hundred fifty dollars and, where such amount exceeds four hundred eighty thousand dollars, a fee of one thirty-second of one percent of such original principal amount or the outstanding principal balance, whichever is less, but in no case less than one hundred fifty dollars;

(II) For accepting the filing of a notice of intent to redeem pursuant to section 38-38-302, the sum of fifty dollars per notice;

(III) For processing and executing a certificate of redemption pursuant to section 38-38-402, the sum of thirty dollars;

(IV) For executing a confirmation deed pursuant to section 38-38-501, the sum of thirty dollars;

(V) For processing withdrawals pursuant to section 38-38-109 (3)(a), the sum of thirty-five dollars;

(VI) For processing an administrative withdrawal pursuant to section 38-38-109 (3)(b), the sum of fifty dollars;

(VII) For recommencing the foreclosure after reinstatement where a sale was held in violation of the automatic stay provisions of the federal bankruptcy code of 1978, title 11 of the United States Code, as amended, pursuant to section 38-38-109 (2)(c)(II), the sum of fifty dollars;

(VIII) For recommencing the foreclosure after bankruptcy where publication was not completed pursuant to section 38-38-109 (2)(b)(I), the sum of seventy-five dollars;

(IX) For performing the actions described in section 38-38-101 (9), the sum of one hundred dollars;

(X) The sum of all amounts paid by the public trustee to third parties in connection with processing a foreclosure, including all recording, filing, publication, and electronic transmission fees; except that, for the cost of conducting a public foreclosure sale by means of the internet or another electronic medium pursuant to section 38-38-110 (1), the public trustee may collect no more than sixty dollars;

(XI) For processing a rescission of sale pursuant to section 38-38-113, the sum of one hundred dollars; and

(XII) For rescheduling a sale after a rescission of sale pursuant to section 38-38-113 (4), the additional sum of fifty dollars.

(c) For performing any duty of the public trustee pursuant to section 38-30-171 (3)(b), 38-30-173 (3)(b), or 38-34-104, the sum of twenty-five dollars or such greater amount as may be approved by a court of competent jurisdiction; and

(d) For performing duties pursuant to section 38-35-126 (1), an additional annual fee of seventy-five dollars, payable in advance, for each taxable year, or portion thereof, during which an escrow account is established.

(2) (a) The salary of the public trustee in the different counties of the state shall be fixed at the following amounts, to wit: In counties of the second class, twenty-six thousand dollars per annum for full-time public trustees and, in counties of the third class, six thousand five hundred dollars per annum.

(b) For public trustees whose terms begin on or after July 1, 1998, but prior to January 1, 2003, the salary of the public trustee in the different counties of the state shall be fixed at the following amounts, to wit: In counties of the second class, thirty-two thousand dollars per annum for full-time public trustees and, in counties of the third class, eight thousand dollars per annum; except that, in the city and county of Broomfield, such salary shall be as set forth in its annual budget.

(b.3) (I) For public trustees whose terms begin on or after January 1, 2003, except as otherwise provided in subparagraph (II), (III), or (IV) of this paragraph (b.3), the salary of the public trustee in the different counties of the state shall be fixed at the following amounts, to wit: In counties of the second class, forty-eight thousand five hundred dollars per annum, and in counties of the third class, twelve thousand five hundred dollars per annum.

(II) For public trustees who are serving in office on or after March 13, 2008, the salary of the public trustee in the different counties of the state shall be fixed at the following amounts, to wit: In counties of the second class, fifty-six thousand five hundred dollars per annum; and in counties of the third class, twelve thousand five hundred dollars per annum.

(III) For public trustees in counties of the second class who are serving in office on or after February 1, 2009, the salary shall be fixed at sixty-four thousand five hundred dollars per annum.

(IV) For public trustees in counties of the second class who are serving in office on or after February 1, 2010, the salary shall be fixed at seventy-two thousand five hundred dollars per annum.

(b.5) Public trustees in counties of the second class whose terms begin on or after January 1, 2003, may collect benefits in addition to their salary that do not exceed benefits received by other elected county officers within their county.

(c) Such salaries shall be paid from the fees collected by the public trustee as provided in this section and not otherwise.

(3) The public trustee of each county shall quarterly make and file with the board of county commissioners of the county a full and complete statement under oath of all transactions of the office of the public trustee and shall, upon the approval of said report, pay to the county treasurer all sums that the public trustee has received as fees in excess of the amount of salary then due to the public trustee and in excess of all necessary and reasonable expenses for staff wages and any benefits provided pursuant to county personnel policy and other expenses incidental to the conduct of the office of the public trustee for the quarter ending at the time of such report, which moneys shall, by the county treasurer, be placed to the credit of a fund to be known as the public trustee salary fund. The public trustee shall, before remitting such excess funds, retain such excess funds in a special reserve fund, which fund shall be maintained in a separate interest-bearing account as permitted under section 38-37-113, until such special reserve fund, including accrued interest, reaches an amount equal to the public trustee's total operating expenses and authorized salary for the previous fiscal year, as filed pursuant to this subsection (3). If, in any particular quarter, the public trustee's operating expenses and authorized salary exceed the fees collected in the quarter, the public trustee may draw on the special reserve fund to cover the public trustee's operating expenses and authorized salary for that quarter. At such time as the special reserve fund has reached the permitted amount, excess funds shall be paid to the county treasurer to be placed in the public trustee salary fund. At the expiration of each year, the county treasurer shall, out of any moneys in the public trustee salary fund and not otherwise, pay to the public trustee such an amount, if any, as may be still due to the public trustee on account of the public trustee's salary for that year just expired, such payment to be made only upon the certificate of the board stating the amount of such salary still remaining due and unpaid, and the balance of said fund shall thereupon be transferred to the general fund of the county.

(4) (Deleted by amendment, L. 2006, p. 1434, § 1; L. 2007, p. 1849, § 27, effective January 1, 2008.)

(5) Any person serving as a public trustee who has been appointed by the governor shall report to the governor at such times and on such matters as the governor may require.

(6) The public trustee of each county shall adopt a budget pursuant to the requirements of part 1 of article 1 of title 29, C.R.S., and shall submit the budget to the board of county commissioners of the county in which he or she serves for review by the board.

(7) The office of the public trustee is subject to annual audit pursuant to the "Colorado Local Government Audit Law", part 6 of article 1 of title 29, C.R.S.; except that the office of the public trustee of any trustee who is appointed by the governor shall instead be subject to an individual annual audit pursuant to section 29-1-603 (1.5), C.R.S.

(8) Each public trustee who is appointed by the governor shall be subject to the state "Procurement Code", articles 101 to 112 of title 24, C.R.S., for any purchase of twenty thousand dollars or more and for any multiple year purchase agreement; except that, if the procurement rules established for the county in which the public trustee serves require an open and competitive bidding process, the public trustee may apply the county procurement rules.



§ 38-37-105. Classification of counties for purposes of regulating fees and salaries of public trustees

(1) For the purpose of providing for and regulating the fees and salaries of public trustees, the said several counties of this state are classified with reference to population and divided into three classes, as follows:

(a) Class 1: City and county of Denver;

(b) Class 2: Adams, Arapahoe, Boulder, Douglas, El Paso, Jefferson, Larimer, Mesa, Pueblo, and Weld;

(c) Class 3: Alamosa, Archuleta, Baca, Bent, city and county of Broomfield, Chaffee, Cheyenne, Clear Creek, Conejos, Costilla, Crowley, Custer, Delta, Dolores, Eagle, Elbert, Fremont, Garfield, Gilpin, Grand, Gunnison, Hinsdale, Huerfano, Jackson, Kiowa, Kit Carson, Lake, La Plata, Las Animas, Lincoln, Logan, Mineral, Moffat, Montezuma, Montrose, Morgan, Otero, Ouray, Park, Phillips, Pitkin, Prowers, Rio Blanco, Rio Grande, Routt, Saguache, San Juan, San Miguel, Sedgwick, Summit, Teller, Washington, and Yuma.



§ 38-37-106. Public trustee to act as successor in trust - additional duties

(1) It is the duty of all public trustees of the several counties of the state of Colorado to accept and discharge the duties of trustee or successor trustee in accordance with the provisions of section 38-34-104 and to accept and discharge those duties of the public trustee prescribed by sections 38-30-171 (3)(b) and 38-30-173 (3)(b).

(2) Whenever any deed of trust names the wrong public trustee or omits the name of the county of the public trustee in a deed of trust containing a grant to a public trustee and a provision for a power of sale, the public trustee of each county where the property or any portion thereof is located shall act as a successor public trustee or as if the public trustee and county were named in the deed of trust. A public trustee so acting shall have all powers, authority, and duties as if originally named in such deed of trust with respect to the portion of the property located in such county.



§ 38-37-107. Fees under successor trusteeship

Said public trustees, for the performance of services in section 38-37-106, shall be allowed to charge and receive only such fees as are allowed by law for the performance of like services under deeds of trust wherein such public trustees are named as trustees.



§ 38-37-108. Payments to public trustee - electronic transfers - definition

(1) All moneys payable to a public trustee at any foreclosure sale under the provisions of this article or upon redemption or cure pursuant to article 38 of this title shall be in the form of cash, electronic transfer to an account of the public trustee available for such purpose and in compliance with the conditions placed on the account by the public trustee for such electronic transfer, or certified check, cashier's check, teller's check, or draft denominated as an official check that is a teller's check or a cashier's check as those terms are defined in and governed by the "Uniform Commercial Code", title 4, C.R.S., made payable to the public trustee, and certified or issued by a state-chartered bank, savings and loan association, or credit union licensed to do business in the state of Colorado or a federally chartered bank, savings bank, or credit union.

(2) As used in this section, "electronic transfer" means a transfer of funds initiated by using an electronic terminal, telephonic instrument, or computer or magnetic tape to order or authorize a financial institution to credit or debit an account. "Electronic transfer" payments do not include transactions originated by check, draft, or similar paper instrument.



§ 38-37-109. Suits against public trustee

When public trustees, or county treasurers acting as trustees, are sued in their official capacity, the district attorney shall provide legal representation for the public trustees serving in such district attorney's district, unless such legal representation is provided for otherwise.



§ 38-37-110. Public trustee forfeits fees for failure to meet statutory time requirements - validity of foreclosure unaffected

If the public trustee fails to meet the time requirements set forth in section 38-38-102 (1), 38-38-103 (1), or 38-38-501, the foreclosure sale and confirmation deed shall be valid notwithstanding such failure, and the public trustee shall forfeit five percent of the public trustee's fees provided for in section 38-37-104 (1)(b)(I) and (1)(b)(V) for each day the public trustee fails to meet the time requirements, and, if the fees have already been paid, the forfeited portion thereof shall be returned immediately to the person who paid them.



§ 38-37-111. Public trustees authorized to cooperate and contract with one another and others

One or more of the public trustees of the several counties of the state are hereby authorized and empowered to cooperate and contract with any other public trustee and with others for the purpose of providing any function, service, or facility, including legal services and representation, that are necessary and desirable to fulfill their lawful duties.



§ 38-37-112. Powers of public trustees when counties are formed or when county boundaries change

The public trustee of each county is declared to be the proper public trustee to issue public trustee's deeds, certificates of purchase, certificates of redemption, releases of deeds of trust, and all other documents required of a public trustee for all property located in that public trustee's county at the time of execution of such documents by the public trustee or at the time the deed of trust was recorded in that county. All such documents may be recorded in either county. Each public trustee is also authorized to make sales and perform all acts required of a public trustee in connection with property located in that public trustee's county at the time of performance of such acts by the public trustee or at the time the deed of trust was recorded in that county. All acts that have been performed and all documents that have been executed by any public trustee in compliance with this section are validated.



§ 38-37-113. Checking account - custodial funds

(1) In the performance of his or her duties under this article and article 38 of this title, the public trustee of each county shall have the authority to establish and manage one or more of the following accounts: An automated clearing house account, checking account, escrow account, custodial account, similar banking services, or similar overnight depository account with a bank or savings and loan association that is an eligible public depository under the "Public Deposit Protection Act", article 10.5 of title 11, C.R.S., or the "Savings and Loan Association Public Deposit Protection Act", article 47 of title 11, C.R.S. A public trustee may also participate in local government investment pool trust funds as described in part 7 of article 75 of title 24, C.R.S., and invest public funds in eligible money market mutual funds described in part 6 of article 75 of title 24, C.R.S.

(2) Other than fees and costs, which shall be governed by section 38-37-104, all moneys received by a public trustee for the purposes of a cure, a bid, excess proceeds, or a redemption under article 38 of this title shall be held as custodial funds for the party entitled to receive such moneys. Any moneys that a holder of an evidence of debt is entitled to receive may be transmitted electronically to the attorney for the holder in the manner set forth in a memorandum of understanding between the attorney for the holder and the public trustee. All electronic transmission fees and costs between the office of the public trustee and the attorney for the holder shall be an additional fee and cost of the foreclosure.

(3) Nothing in this section shall lessen or otherwise modify the immunities and protections extended by law to public trustees and any governmental entity with which public trustees are associated. No contractual relationship shall be deemed to exist between a public trustee and a party entitled to receive moneys as described under subsection (2) of this section.






Article 38 - Foreclosure Sales

Part 1 - Foreclosure Sale

§ 38-38-100.3. Definitions

As used in articles 37 to 39 of this title, unless the context otherwise requires:

(1) "Agricultural property" means property, none of which, on the date of recording of the deed of trust or other lien or at the time of the recording of the notice of election and demand or lis pendens, is:

(a) Platted as a subdivision;

(b) Located within an incorporated town, city, or city and county; or

(c) Valued and assessed as other than agricultural property pursuant to sections 39-1-102 (1.6)(a) and 39-1-103 (5), C.R.S., by the assessor of the county where the property is located.

(1.5) "Amended mailing list" means the amended mailing list in accordance with section 38-38-103 (2) containing the names and addresses in the mailing list as defined in subsection (14) of this section and the names and addresses of the following persons:

(a) The owner of the property, if different than the grantor of the deed of trust, as of the date and time of the recording of the notice of election and demand or lis pendens as shown in the records at the address indicated in such recorded instrument; and

(b) Each person, except the public trustee, who appears to have an interest in the property described in the combined notice by an instrument recorded prior to the date and time of the recording of the notice of election and demand or lis pendens with the clerk and recorder of the county where the property or any portion thereof is located at the address of the person indicated on the instrument, if the person's interest in the property may be extinguished by the foreclosure.

(2) "Attorney for the holder" means an attorney licensed and in good standing in the state of Colorado to practice law and retained by the holder of an evidence of debt to process a foreclosure under this article.

(2.5) "Borrower" means a person liable under an evidence of debt constituting a residential mortgage loan.

(3) "Certified copy" means, with respect to a recorded document, a copy of the document certified by the clerk and recorder of the county where the document was recorded.

(3.5) "CFPB" means the federal consumer financial protection bureau.

(4) "Combined notice" means the combined notice of sale, right to cure, and right to redeem described in section 38-38-103 (4)(a).

(4.5) "Complete loss mitigation application" means an application in connection with which a servicer has received all the information that the servicer requires from a borrower in evaluating applications for the loss mitigation options available to the borrower.

(5) "Confirmation deed" means the deed described in section 38-38-501 in the form specified in section 38-38-502 or 38-38-503.

(5.3) "Consensual lien" means a conveyance of an interest in real property, granted by the owner of the property after the recording of a notice of election and demand, that is not an absolute conveyance of fee title to the property. "Consensual lien" includes but is not limited to a deed of trust, mortgage or other assignment, encumbrance, option, lease, easement, contract, including an instrument specified in section 38-38-305, or conveyance as security for the performance of the grantor. "Consensual lien" does not include a lien described in section 38-38-306 or 38-33.3-316.

(5.7) "Corporate surety bond" means a bond issued by a person authorized to issue bonds in the state of Colorado with the public trustee as obligee, conditioned against the delivery of an original evidence of debt to the damage of the public trustee.

(6) "Cure statement" means the statement described in section 38-38-104 (2)(a).

(7) "Deed of trust" means a security instrument containing a grant to a public trustee together with a power of sale.

(8) "Evidence of debt" means a writing that evidences a promise to pay or a right to the payment of a monetary obligation, such as a promissory note, bond, negotiable instrument, a loan, credit, or similar agreement, or a monetary judgment entered by a court of competent jurisdiction.

(9) "Fees and costs" means all fees, charges, expenses, and costs described in section 38-38-107.

(10) "Holder of an evidence of debt" or "holder" means the person in actual possession of or person entitled to enforce an evidence of debt; except that the term does not include a person acting as a nominee solely for the purpose of holding the evidence of debt or deed of trust as an electronic registry without any authority to enforce the evidence of debt or deed of trust. For the purposes of articles 37 to 40 of this title, the following persons are presumed to be the holder of an evidence of debt:

(a) The person who is the obligee of and who is in possession of an original evidence of debt;

(b) The person in possession of an original evidence of debt together with the proper indorsement or assignment thereof to such person in accordance with section 38-38-101 (6);

(c) The person in possession of a negotiable instrument evidencing a debt, which has been duly negotiated to such person or to bearer or indorsed in blank; or

(d) The person in possession of an evidence of debt with authority, which may be granted by the original evidence of debt or deed of trust, to enforce the evidence of debt as agent, nominee, or trustee or in a similar capacity for the obligee of the evidence of debt.

(11) "Junior lien" means a deed of trust or other lien or encumbrance upon the property for which the amount due and owing thereunder is subordinate to the deed of trust or other lien being foreclosed.

(12) "Junior lienor" means a person who is a beneficiary, holder, or grantee of a junior lien.

(12.5) "Lienor" includes without limitation the holder of a certificate of purchase or certificate of redemption for property, issued upon the foreclosure of a deed of trust or other lien on the property.

(13) "Lis pendens" means a lis pendens in accordance with section 38-35-110 that is recorded with the clerk and recorder of the county where the property or any portion thereof is located and that refers to a judicial action in which one of the claims is for foreclosure and sale of the property by an officer or in which a claim or interest in the property is asserted.

(13.3) "Loss mitigation application" means an oral or written request for a loss mitigation option that is accompanied by any information requested by a servicer for evaluation for a loss mitigation option.

(13.7) "Loss mitigation option" means an alternative to foreclosure offered by the owner, holder, or assignee of a mortgage loan that is made available through the servicer to the borrower.

(14) "Mailing list" means the mailing list in accordance with section 38-38-101 (1)(e) provided to the officer by the holder of the evidence of debt or the attorney for the holder containing the names and addresses of the following persons:

(a) The original grantor of the deed of trust or obligor under any other lien being foreclosed at the address shown in the recorded deed of trust or other lien being foreclosed and, if different, the last address, if any, shown in the records of the holder of the evidence of debt;

(b) Any person known or believed by the holder of the evidence of debt to be personally liable under the evidence of debt secured by the deed of trust or other lien being foreclosed at the last address, if any, shown in the records of the holder;

(c) The occupant of the property, addressed to "occupant" at the address of the property; and

(d) With respect to a public trustee sale, a lessee with an unrecorded possessory interest in the property at the address of the premises of the lessee and, if different, the address of the property, to the extent that the holder of the evidence of debt desires to terminate the possessory interest with the foreclosure.

(15) "Maintaining and repairing" means the act of caring for and preserving a property in its current condition or restoring a property to a sound or working condition after damage; except that "maintaining and repairing" shall not include, unless done pursuant to an order entered by a court of competent jurisdiction, any act of advancing a property to a better condition or any act that increases the quality of or adds to the improvements located on a property.

(16) "Notice of election and demand" means a notice of election and demand for sale related to a public trustee foreclosure under this article.

(17) "Officer" means the public trustee or sheriff conducting a foreclosure under this article.

(17.3) "Overbid" means the amount a property is sold for at a foreclosure sale that is in excess of the written or amended bid amount executed by the holder of the evidence of debt secured by the deed of trust or other lien being foreclosed.

(17.5) "Person" means any individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, limited liability company, partnership, association, or other legal entity.

(18) "Property" means the portion of the property encumbered by a deed of trust or other lien that is being foreclosed under this article or the portion of the property being released from a deed of trust or other lien under article 39 of this title.

(19) "Publish", "publication", "republish", or "republication" means the placement by an officer of a legal notice that meets the requirements set forth in section 24-70-103, C.R.S., containing a combined notice that complies with the requirements of section 24-70-109, C.R.S., in a newspaper in the county or counties where the property to be sold is located. Unless otherwise specified by the attorney for the holder, the officer shall select the newspaper.

(20) "Qualified holder" means a holder of an evidence of debt, certificate of purchase, certificate of redemption, or confirmation deed that is also one of the following:

(a) A bank as defined in section 11-101-401 (5), C.R.S.;

(b) Repealed.

(c) A federally chartered savings and loan association doing business in Colorado or a savings and loan association chartered under the "Savings and Loan Association Law," articles 40 to 46 of title 11, C.R.S.;

(d) A supervised lender as defined in section 5-1-301 (46), C.R.S., that is licensed to make supervised loans pursuant to section 5-2-302, C.R.S., and that is either:

(I) A public entity, which is an entity that has issued voting securities that are listed on a national security exchange registered under the federal "Securities Exchange Act of 1934", as amended; or

(II) An entity in which all of the outstanding voting securities are held, directly or indirectly, by a public entity;

(e) An entity in which all of the outstanding voting securities are held, directly or indirectly, by a public entity that also owns, directly or indirectly, all of the voting securities of a supervised lender as defined in section 5-1-301 (46), C.R.S., that is licensed to make supervised loans pursuant to section 5-2-302, C.R.S.;

(f) A federal housing administration approved mortgagee;

(g) A federally chartered credit union doing business in Colorado or a state-chartered credit union as described in section 11-30-101, C.R.S.;

(h) An agency or department of the federal government;

(i) An entity created or sponsored by the federal or state government that originates, insures, guarantees, or purchases loans or a person acting on behalf of such an entity to enforce an evidence of debt or the deed of trust securing an evidence of debt;

(j) Any community development financial institution that has been certified and maintains such current status from the community development financial institutions fund administered by the United States department of the treasury, referred to in this section as the "fund". In order to be a qualified holder under this article, the community development financial institution must:

(I) Be a legal entity;

(II) Have a primary mission of promoting community development;

(III) Be a financing entity;

(IV) Primarily serve one or more target markets as defined by the fund;

(V) Promote development services in conjunction with its financing activities;

(VI) Maintain accountability to its defined target market; and

(VII) Be a nongovernmental entity and not be under the control of any governmental entity; except that a tribal government is exempt from the requirements of this subparagraph (VII).

(k) Any entity with active certification under the fund that originates, insures, guarantees, or purchases loans or a person acting on behalf of such an entity to enforce an evidence of debt or the deed of trust securing an evidence of debt; or

(l) Any entity listed in paragraphs (a) to (k) of this subsection (20) acting in the capacity of agent, nominee except as otherwise specified in subsection (10) of this section, or trustee for another person.

(21) "Records" means the records of the county clerk and recorder of the county where the property is located.

(21.3) "Residential mortgage loan" means a loan that is primarily for personal, family, or household use and that is secured by a mortgage, deed of trust, or other equivalent, consensual security interest on a dwelling or residential real estate upon which is constructed or intended to be constructed a single-family dwelling or multiple-family dwelling of four or fewer units that is or will be used by the borrower as the borrower's primary residence.

(21.6) "Residential real estate" means any real property upon which a dwelling is or will be constructed.

(22) "Sale" means a foreclosure sale conducted by an officer under this article.

(23) "Secured indebtedness" means the amount owed pursuant to the evidence of debt without regard to the value of the collateral.

(23.3) (a) "Servicer" or "mortgage servicer" means an entity that directly services a loan or that is responsible for interacting with the borrower; managing the loan account on a daily basis, including collecting and crediting periodic loan payments; managing any escrow account; or enforcing the note and security instrument, either as the current holder of the evidence of debt or as the current holder's authorized agent.

(b) "Servicer" includes an entity providing such services pursuant to designation as a subservicing agent or by contract with a master servicer.

(c) "Servicer" does not mean a trustee, including the public trustee, or a trustee's authorized agent acting under a power of sale pursuant to a deed of trust.

(23.6) "Single point of contact" means an individual or team of personnel, each of whom has the ability and authority to perform the responsibilities described in section 38-38-103.1 on behalf of the servicer. The servicer shall ensure that each member of the team is knowledgeable about the borrower's situation and current status.

(24) "Statement of redemption" means the signed and acknowledged statement of the holder of the evidence of debt or the signed statement of the attorney for the holder as required by section 38-38-302 (3) or the signed and acknowledged statement of the lienor or the signed statement of the attorney for the lienor as required by section 38-38-302 (1)(f).



§ 38-38-101. Holder of evidence of debt may elect to foreclose

(1) Documents required. Whenever a holder of an evidence of debt declares a violation of a covenant of a deed of trust and elects to publish all or a portion of the property therein described for sale, the holder or the attorney for the holder shall file the following with the public trustee of the county where the property is located:

(a) A notice of election and demand signed and acknowledged by the holder of the evidence of debt or signed by the attorney for the holder;

(b) The original evidence of debt, including any modifications to the original evidence of debt, together with the original indorsement or assignment thereof, if any, to the holder of the evidence of debt or other proper indorsement or assignment in accordance with subsection (6) of this section or, in lieu of the original evidence of debt, one of the following:

(I) A corporate surety bond in the amount of one and one-half times the face amount of the original evidence of debt;

(II) A copy of the evidence of debt and a certification signed and properly acknowledged by a holder of an evidence of debt acting for itself or as agent, nominee, or trustee under subsection (2) of this section or a statement signed by the attorney for such holder, citing the paragraph of section 38-38-100.3 (20) under which the holder claims to be a qualified holder and certifying or stating that the copy of the evidence of debt is true and correct and that the use of the copy is subject to the conditions described in paragraph (a) of subsection (2) of this section; or

(III) A certified copy of a monetary judgment entered by a court of competent jurisdiction;

(c) The original recorded deed of trust securing the evidence of debt and any original recorded modifications of the deed of trust or any recorded partial releases of the deed of trust, or in lieu thereof, one of the following:

(I) Certified copies of the recorded deed of trust and any recorded modifications of the deed of trust or recorded partial releases of the deed of trust; or

(II) Copies of the recorded deed of trust and any recorded modifications of the deed of trust or recorded partial releases of the deed of trust and a certification signed and properly acknowledged by a holder of an evidence of debt acting for itself or as an agent, nominee, or trustee under subsection (2) of this section or a signed statement by the attorney for such holder, citing the paragraph of section 38-38-100.3 (20) under which the holder claims to be a qualified holder and certifying or stating that the copies of the recorded deed of trust and any recorded modifications of the deed of trust or recorded partial releases of the deed of trust are true and correct and that the use of the copies is subject to the conditions described in paragraph (a) of subsection (2) of this section;

(d) A combined notice pursuant to section 38-38-103; except that the combined notice may be omitted with the prior approval of the officer because the officer will supply the combined notice;

(e) A mailing list;

(f) Any affidavit recorded pursuant to section 38-35-109 (5) affecting the deed of trust described in paragraph (c) of this subsection (1), which affidavit shall be accepted by the public trustee as modifying the deed of trust for all purposes under this article only if the affidavit is filed with the public trustee at the same time as the other documents required under this subsection (1);

(f.5) If there is a loan servicer of the evidence of debt described in the notice of election and demand and the loan servicer is not the holder, a statement executed by the holder of the evidence of debt or the attorney for such holder, identifying, to the best of such person's knowledge, the name of the loan servicer;

(g) A statement executed by the holder of an evidence of debt, or the attorney for such holder, identifying, to the best knowledge of the person executing such statement, the name and address of the current owner of the property described in the notice of election and demand; and

(h) Repealed.

(2) Foreclosure by qualified holder without original evidence of debt, original or certified copy of deed of trust, or proper indorsement. (a) A qualified holder, whether acting for itself or as agent, nominee, or trustee under section 38-38-100.3 (20), that elects to foreclose without the original evidence of debt pursuant to subparagraph (II) of paragraph (b) of subsection (1) of this section, or without the original recorded deed of trust or a certified copy thereof pursuant to subparagraph (II) of paragraph (c) of subsection (1) of this section, or without the proper indorsement or assignment of an evidence of debt under paragraph (b) of subsection (1) of this section shall, by operation of law, be deemed to have agreed to indemnify and defend any person liable for repayment of any portion of the original evidence of debt in the event that the original evidence of debt is presented for payment to the extent of any amount, other than the amount of a deficiency remaining under the evidence of debt after deducting the amount bid at sale, and any person who sustains a loss due to any title defect that results from reliance upon a sale at which the original evidence of debt was not presented. The indemnity granted by this subsection (2) shall be limited to actual economic loss suffered together with any court costs and reasonable attorney fees and costs incurred in defending a claim brought as a direct and proximate cause of the failure to produce the original evidence of debt, but such indemnity shall not include, and no claimant shall be entitled to, any special, incidental, consequential, reliance, expectation, or punitive damages of any kind. A qualified holder acting as agent, nominee, or trustee shall be liable for the indemnity pursuant to this subsection (2).

(b) In the event that a qualified holder or the attorney for the holder commences a foreclosure without production of the original evidence of debt, proper indorsement or assignment, or the original recorded deed of trust or a certified copy thereof, the qualified holder or the attorney for the holder may submit the original evidence of debt, proper indorsement or assignment, or the original recorded deed of trust or a certified copy thereof to the officer prior to the sale. In such event, the sale shall be conducted and administered as if the original evidence of debt, proper indorsement or assignment, or the original recorded deed of trust or a certified copy thereof had been submitted at the time of commencement of such proceeding, and any indemnities deemed to have been given by the qualified holder under paragraph (a) of this subsection (2) shall be null and void as to the instrument produced under this paragraph (b).

(c) In the event that a foreclosure is conducted where the original evidence of debt, proper indorsement or assignment, or original recorded deed of trust or certified copy thereof has not been produced, the only claims shall be against the indemnitor as provided in paragraph (a) of this subsection (2) and not against the foreclosed property or the attorney for the holder of the evidence of debt. Nothing in this section shall preclude a person liable for repayment of the evidence of debt from pursuing remedies allowed by law.

(3) Foreclosure on a portion of property. A holder of an evidence of debt may elect to foreclose a deed of trust under this article against a portion of the property encumbered by the deed of trust only if such portion is encumbered as a separate and distinct parcel or lot by the original or an amended deed of trust. Any foreclosure conducted by a public trustee against less than all of the property then encumbered by the deed of trust shall not affect the lien or the power of sale contained therein as to the remaining property. The amount bid at a sale of less than all of the property shall be deemed to have satisfied the secured indebtedness to the extent of the amount of the bid.

(4) Notice of election and demand. A notice of election and demand filed with the public trustee pursuant to this section shall contain the following:

(a) The names of the original grantors of the deed of trust being foreclosed and the original beneficiaries or grantees thereof;

(b) The name of the holder of the evidence of debt;

(c) The date of the deed of trust being foreclosed;

(d) The recording date, county, book, and page or reception number of the recording of the deed of trust being foreclosed;

(e) The amount of the original principal balance of the secured indebtedness;

(f) The amount of the outstanding principal balance of the secured indebtedness as of the date of the notice of election and demand;

(g) A legal description of the property to be foreclosed as set forth in the documents to be provided to the public trustee pursuant to paragraph (c) of subsection (1) of this section;

(h) A statement of whether the property described in the notice of election and demand is all or only a portion of the property then encumbered by the deed of trust being foreclosed;

(i) A statement of the violation of the covenant of the evidence of debt or deed of trust being foreclosed upon which the foreclosure is based, which statement shall not constitute a waiver of any right accruing on account of any violation of any covenant of the evidence of debt or deed of trust other than the violation specified in the notice of election and demand;

(j) The name, address, business telephone number, and bar registration number of the attorney for the holder of the evidence of debt, which may be indicated in the signature block of the notice of election and demand; and

(k) A description of any changes to the deed of trust described in the notice of election and demand that are based on an affidavit filed with the public trustee under paragraph (f) of subsection (1) of this section, together with the recording date and reception number or book and page number of the recording of that affidavit in the records.

(5) Error in notice. In the event that the amount of the outstanding principal balance due and owing upon the secured indebtedness is erroneously set forth in the notice of election and demand or the combined notice, the error shall not affect the validity of the notice of election and demand, the combined notice, the publication, the sale, the certificate of purchase described in section 38-38-401, the certificate of redemption described in section 38-38-402, the confirmation deed as defined in section 38-38-100.3 (5), or any other document executed in connection therewith.

(6) Indorsement or assignment. (a) Proper indorsement or assignment of an evidence of debt shall include the original indorsement or assignment or a certified copy of an indorsement or assignment recorded in the county where the property being foreclosed is located.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (6), the original evidence of debt or a copy thereof without proper indorsement or assignment shall be deemed to be properly indorsed or assigned if a qualified holder presents the original evidence of debt or a copy thereof to the officer together with a statement in the certification of the qualified holder or in the statement of the attorney for the qualified holder pursuant to subparagraph (II) of paragraph (b) of subsection (1) of this section that the party on whose behalf the foreclosure was commenced is the holder of the evidence of debt.

(7) Multiple instruments. If the evidence of debt consists of multiple instruments, such as notes or bonds, the holder of the evidence of debt may elect to foreclose with respect to fewer than all of such instruments or documents by identifying in the notice of election and demand and the combined notice only those to be satisfied in whole or in part, in which case the requirements of this section shall apply only as to those instruments or documents.

(8) Assignment or transfer of debt during foreclosure. (a) The holder of the evidence of debt may assign or transfer the secured indebtedness at any time during the pendency of a foreclosure action without affecting the validity of the secured indebtedness. Upon receipt of written notice signed by the holder who commenced the foreclosure action or the attorney for the holder stating that the evidence of debt has been assigned and transferred and identifying the assignee or transferee, the public trustee shall complete the foreclosure as directed by the assignee or transferee or the attorney for the assignee or transferee. No holder of an evidence of debt, certificate of purchase, or certificate of redemption shall be liable to any third party for the acts or omissions of any assignee or transferee that occur after the date of the assignment or transfer.

(b) The assignment or transfer of the secured indebtedness during the pendency of a foreclosure shall be deemed made without recourse unless otherwise agreed in a written statement signed by the assignor or transferor. The holder of the evidence of debt, certificate of purchase, or certificate of redemption making the assignment or transfer and the attorney for the holder shall have no duty, obligation, or liability to the assignee or transferee or to any third party for any act or omission with respect to the foreclosure or the loan servicing of the secured indebtedness after the assignment or transfer. If an assignment or transfer is made by a qualified holder that commenced the foreclosure pursuant to subsection (2) of this section, the qualified holder's indemnity under said subsection (2) shall remain in effect with respect to all parties except to the assignee or transferee, unless otherwise agreed in a writing signed by the assignee or transferee if the assignee or transferee is a qualified holder.

(c) If an assignment or transfer is made to a holder of an evidence of debt other than a qualified holder, the holder must file with the officer the original evidence of debt and the original recorded deed of trust or, in lieu thereof, the documents required in paragraphs (b) and (c) of subsection (1) of this section. An assignee or transferee shall be presumed to not be a qualified holder, and as such, shall be subject to the provisions of this paragraph (c), unless a signed statement by the attorney for such assignee or transferee that cites the paragraph of section 38-38-100.3 (20) under which the assignee or transferee claims to be a qualified holder is filed with the officer.

(9) Partial release from deed of trust. At any time after the recording of the notice of election and demand but prior to the sale, a portion of the property may be released from the deed of trust being foreclosed pursuant to section 38-39-102 or as otherwise provided by order of a court of competent jurisdiction recorded in the county where the property being released is located. Upon recording of the release or court order, the holder of the evidence of debt or the attorney for the holder shall pay the fee described in section 38-37-104 (1)(b)(IX), amend the combined notice, and, in the case of a public trustee foreclosure, amend the notice of election and demand to describe the property that continues to be secured by the deed of trust or other lien being foreclosed as of the effective date of the release or court order. The public trustee shall record the amended notice of election and demand upon receipt. Upon receipt of the amended combined notice, the public trustee shall republish and mail the amended combined notice in the manner set forth in section 38-38-109 (1)(b).

(10) Deposit. (a) The public trustee may require the holder or servicer to make a deposit of up to six hundred fifty dollars or the amount of the fee permitted pursuant to section 38-37-104 (1)(b)(I), whichever is greater, at the time the notice of election and demand is filed, to be applied against the fees and costs of the public trustee.

(b) The public trustee may allow the attorney for the holder or servicer or the holder or servicer, if not represented by an attorney, to establish with the public trustee one or more accounts, from which the public trustee may pay the fees and costs of the public trustee in any foreclosure filed by the holder or the attorney for the holder and through which the public trustee may transmit refunds or cures, overbids, or redemption proceeds.



§ 38-38-102. Recording notice of election and demand - record of sale

(1) No later than ten business days following the receipt of the notice of election and demand, the public trustee shall review the documents filed pursuant to section 38-38-101 (1) and, if the filing is complete, cause the notice to be recorded in the office of the county clerk and recorder of the county where the property described in the notice is located.

(2) The public trustee shall retain in the public trustee's records a printed or electronic copy of the notice of election and demand and the combined notice, as published pursuant to section 38-38-103. Such records shall be available for inspection by the public at the public trustee's offices during the public trustee's normal business hours.



§ 38-38-102.5. Notice prior to residential foreclosure - hotline

(1) As used in this section, "holder" means the holder of an evidence of debt constituting a residential mortgage loan, as defined in section 12-61-902, C.R.S., or that holder's loan servicer or other person acting on the holder's behalf. "Holder" shall not include a person whose only activity as a holder is as the seller in not more than three credit sales or loans per year.

(2) At least thirty days before filing a notice of election and demand and at least thirty days after default, the holder shall mail a notice addressed to the original grantor of the deed of trust at the address in the recorded deed of trust or other lien being foreclosed and, if different, at the last address shown in the holder's records, containing:

(a) The telephone number of the Colorado foreclosure hotline;

(b) The direct telephone number of the holder's loss mitigation representative or department; and

(c) A statement that, under section 6-1-1107, C.R.S., it is illegal for any person acting as a foreclosure consultant to charge an up-front fee or deposit to the borrower for services related to the foreclosure.

(3) (a) This section shall apply only to a default consisting solely of the failure of the original grantor of the deed of trust to make one or more required payments.

(b) With respect to defaults on the same obligation, after the holder has once given the original grantor of the deed of trust a notice as specified in subsection (2) of this section, this section imposes no limitation on the holder's right to foreclose with respect to any subsequent default that occurs within twelve months after such notice.



§ 38-38-103. Combined notice - publication - providing information

(1) (a) No more than twenty calendar days after the recording of the notice of election and demand, the public trustee shall mail a combined notice as described in subsection (4) of this section to the persons set forth in the mailing list.

(b) No more than sixty calendar days nor less than forty-five calendar days prior to the first scheduled date of sale, the public trustee shall mail a combined notice as described in subsection (4) of this section to the persons as set forth in the most recent amended mailing list. If there is no amended mailing list, the public trustee shall mail a combined notice as described in subsection (4) of this section to the persons as set forth in the mailing list.

(c) If a recorded instrument does not specify the address of the party purporting to have an interest in the property under such recorded instrument, the party shall not be entitled to notice and any interest in the property under such instrument shall be extinguished upon the execution and delivery of a deed pursuant to section 38-38-501.

(2) (a) The holder of the evidence of debt or the attorney for the holder shall deliver an amended mailing list to the officer as needed. If an amended mailing list is received after the officer has sent the mailing described in paragraph (b) of subsection (1) of this section, the officer shall continue the sale to no less than sixty-five calendar days after receipt of the amended mailing list. The officer shall send the notice pursuant to subsection (4) of this section to the persons on the amended mailing list no less than forty-five calendar days prior to the actual date of sale.

(b) (Deleted by amendment, L. 2007, p. 1832, § 7, effective January 1, 2008.)

(3) The sheriff shall mail a combined notice as described in subsection (4) of this section to the persons named at the addresses indicated in the mailing list no less than sixteen nor more than thirty calendar days after the holder of the evidence of debt or the attorney for the holder delivers to the sheriff the mailing list and the original or a copy of a decree of foreclosure or a writ of execution directing the sheriff to sell property.

(4) (a) The combined notices required to be mailed pursuant to subsections (1), (2), and (3) of this section must contain the following:

(I) The information required by section 38-38-101 (4);

(II) The statement: A notice of intent to cure filed pursuant to section 38-38-104 shall be filed with the officer at least fifteen calendar days prior to the first scheduled sale date or any date to which the sale is continued;

(II.5) The statement, which must be in bold: If the sale date is continued to a later date, the deadline to file a notice of intent to cure by those parties entitled to cure may also be extended;

(III) The statement: A notice of intent to redeem filed pursuant to section 38-38-302 shall be filed with the officer no later than eight business days after the sale;

(IV) The date to which the sale has been continued pursuant to paragraph (a) of subsection (2) of this section;

(V) The date of sale determined pursuant to section 38-38-108;

(VI) The place of sale determined pursuant to section 38-38-110;

(VII) If the sale is conducted by means of the internet or another electronic medium pursuant to section 38-38-110 (1):

(A) The electronic address;

(B) The location of computer workstations that are available to the public and information about how to obtain instructions on accessing the sale and submitting bids; and

(C) A statement that the bidding rules for the sale will be posted on the internet or other electronic medium used to conduct the sale at least two weeks before the date of sale;

(VIII) The statement as required by section 24-70-109, C.R.S.: The lien being foreclosed may not be a first lien; and

(IX) A statement that, if the borrower believes that a lender or servicer has violated the requirements for a single point of contact in section 38-38-103.1 or the prohibition on dual tracking in section 38-38-103.2, the borrower may file a complaint with the Colorado attorney general, the CFPB, or both, but the filing of a complaint will not stop the foreclosure process. The notice must include contact information for both the Colorado attorney general's office and the CFPB. If the officer maintains a website, the officer shall also post this information on the website for viewing by all borrowers.

(b) A legible copy of this section and sections 38-37-108, 38-38-104, 38-38-301, 38-38-302, 38-38-304, 38-38-305, and 38-38-306 shall be sent with all notices pursuant to this section.

(5) (a) No more than sixty calendar days nor less than forty-five calendar days prior to the first scheduled date of sale, unless a longer period of publication is specified in the deed of trust or other lien being foreclosed, a deed of trust or other lien being foreclosed shall be deemed to require the officer to commence publication of the combined notice, omitting both the statements under subparagraphs (II) and (III) of paragraph (a) of subsection (4) of this section and the copies of the statutes under paragraph (b) of subsection (4) of this section and adding the first and last publication dates if not already specified in the combined notice, for four weeks, which means publication once each week for five consecutive weeks.

(b) The officer shall review the publication of the combined notice for accuracy.

(c) The fees and costs to be allowed for publication of the combined notice shall be as provided by law for the publication of legal notices or advertising.

(d) Repealed.



§ 38-38-103.1. Single point of contact - servicer to designate - duties - exemption

(1) No later than the forty-fifth day of a borrower's delinquency, a servicer shall promptly establish a single point of contact for communications with the borrower. The servicer shall do so within the time periods prescribed in, and subject to the other requirements imposed by, federal law and CFPB rules and orders. Once the single point of contact is established, the servicer shall promptly provide to the borrower, in writing, one or more direct means of communication with the single point of contact.

(2) A single point of contact shall:

(a) Provide the borrower with accurate information about:

(I) Loss mitigation options available to the borrower from the owner or assignee of the borrower's mortgage loan;

(II) Actions the borrower must take to be evaluated for loss mitigation options, including actions the borrower must take to submit a complete loss mitigation application and, if applicable, actions the borrower must take to appeal the servicer's determination to deny a borrower's loss mitigation application for any trial or permanent loan modification program offered by the servicer;

(III) The status of any loss mitigation application that the borrower has submitted to the servicer;

(IV) The circumstances under which the servicer may make a referral to foreclosure; and

(V) Applicable loss mitigation deadlines established by an owner or assignee of the borrower's mortgage loan or by section 38-38-103.2;

(b) Retrieve, in a timely manner:

(I) A complete record of the borrower's payment history; and

(II) All written information the borrower has provided to the servicer and, if available, to prior servicers in connection with a loss mitigation application;

(c) Provide the documents and information identified in paragraph (b) of this subsection (2) to other persons required to evaluate a borrower for loss mitigation options made available by the servicer, if applicable; and

(d) Provide a delinquent borrower with information about the procedures for submitting a notice of error or an information request.

(3) A servicer is exempt from this section if the servicer services five thousand or fewer mortgage loans for all of which the servicer, or an affiliate of the servicer, is the creditor or assignee. In determining whether a servicer services five thousand or fewer mortgages, the servicer is evaluated based on the number of mortgage loans serviced by the servicer and any affiliates as of January 1 for the remainder of the calendar year. A servicer that crosses the threshold has six months after crossing the threshold or until the next January 1, whichever is later, to comply with this section.

(4) A servicer who complies with 12 CFR 1024.40, as promulgated by the CFPB, or is exempt from compliance with that regulation under federal law or CFPB rules, regulations, or orders, is deemed in compliance with this section.



§ 38-38-103.2. Dual tracking prohibited - notice to officer - continuation of sale pending inquiry

(1) A servicer is subject to the time limits and other requirements of federal law and CFPB rules in connection with a foreclosure under this article.

(2) The servicer shall:

(a) Notify the borrower in writing when it receives a complete loss mitigation application from the borrower; and

(b) Exercise reasonable diligence in obtaining documents and information to complete a loss mitigation application.

(3) If the borrower has received confirmation from the servicer that the borrower has submitted a complete loss mitigation application or has been offered and has accepted a loss mitigation option and is complying with its provisions, and yet a notice of election and demand pursuant to section 38-38-101 has been filed or action is being taken pursuant to section 38-38-105 or 38-38-106 with regard to the borrower, then, in order to stop the foreclosure sale, no later than fourteen calendar days before the sale date, the borrower must present to the officer the borrower's written notification from the servicer indicating receipt of a complete loss mitigation application dated at least thirty-seven days prior to the sale date or acceptance of a loss mitigation option, and, if the borrower does so:

(a) As soon as possible, but no later than three business days after receipt of the notification, the officer shall contact the attorney for the servicer or holder or the servicer or holder, if not represented by an attorney, by telephone, electronic mail, or first-class mail and inquire as to the status of the loss mitigation option. The officer shall document this inquiry. Until the servicer or its attorney responds to the inquiry, the officer shall continue the sale in accordance with section 38-38-109 (1)(a).

(b) If the attorney for the servicer or holder or the servicer or holder, if not represented by an attorney, fails to respond within seven calendar days to an inquiry under paragraph (a) of this subsection (3), then, as soon as possible but no later than the fourteenth day after the date of the inquiry, the officer shall send a certified letter to the attorney for the servicer or holder or to the servicer or holder, if not represented by an attorney, as listed on the notice of election and demand, inquiring as to the status of the loss mitigation option. The servicer or holder shall reimburse the officer for the cost of mailing the letter.

(c) If, after being contacted in accordance with paragraph (a) or (b) of this subsection (3), the attorney for the servicer or holder or the servicer or holder, if not represented by an attorney, gives the officer a written statement via electronic mail or first-class mail disputing that a loss mitigation option has been offered and accepted or that the borrower is complying with its terms, the officer shall proceed with the sale.

(d) (I) If the attorney for the servicer or holder or the servicer or holder, if not represented by an attorney, acknowledges that a loss mitigation option has been offered and accepted and that the borrower is complying with its terms, the officer shall continue the sale in accordance with section 38-38-109 (1)(a), and the holder shall withdraw the notice of election and demand within one hundred eighty calendar days after the date of the acknowledgment if the borrower continues to comply with the terms of the loss mitigation option.

(II) If, within one hundred eighty calendar days after the date of the acknowledgment, the attorney for the servicer or holder or the servicer or holder, if not represented by an attorney, has not withdrawn the notice of election and demand and neither the attorney for the servicer or holder nor the servicer or holder, if not represented by an attorney, has notified the officer that the borrower is not complying with the terms of the loss mitigation option, the officer may administratively withdraw the notice of election and demand.

(III) If, within one hundred eighty calendar days after the date of the acknowledgment, the borrower fails to comply with the terms of the loss mitigation option, the holder or the attorney for the holder may give written notice to the officer that the loss mitigation option has been breached, and, no later than ten business days after receiving the notice, the officer shall mail an amended combined notice containing the date of the rescheduled sale to each person appearing on the most recent mailing list, or on an updated mailing list if provided by the holder or the holder's attorney. The rescheduled sale date must not be fewer than seven calendar days after the date the amended combined notice is mailed. All fees and costs of providing the amended combined notice may be included as part of the foreclosure costs.

(4) If a foreclosure sale is continued as a result of compliance with the requirements of subsection (3) of this section, the periods for which the sale may be continued are in addition to the twelve-month period of continuance provided by section 38-38-109 (1).

(5) A servicer is exempt from this section if the servicer services five thousand or fewer mortgage loans for all of which the servicer, or an affiliate of the servicer, is the creditor or assignee. In determining whether a servicer services five thousand or fewer mortgages, the servicer is evaluated based on the number of mortgage loans serviced by the servicer and any affiliates as of January 1 for the remainder of the calendar year. A servicer that crosses the threshold has six months after crossing the threshold or until the next January 1, whichever is later, to comply with this section.

(6) A servicer who complies with 12 CFR 1024.41, as promulgated by the CFPB, or is exempt from compliance with that regulation under federal law or CFPB rules, regulations, or orders, is deemed in compliance with this section.



§ 38-38-104. Right to cure when default is nonpayment - right to cure for certain technical defaults

(1) Unless the order authorizing the sale described in section 38-38-105 contains a determination that there is a reasonable probability that a default in the terms of the evidence of debt, deed of trust, or other lien being foreclosed other than nonpayment of sums due thereunder has occurred, any of the following persons is entitled to cure the default if the person files with the officer, no later than fifteen calendar days prior to the date of sale, a written notice of intent to cure together with evidence of the person's right to cure to the satisfaction of the officer:

(a) (I) The owner of the property as of the date and time of the recording of the notice of election and demand or lis pendens as evidenced in the records;

(II) If the owner of the property is dead or incapacitated on or after the date and time of the recording of the notice of election and demand or lis pendens, the owner's heirs, personal representative, legal guardian, or conservator as of the time of filing of the notice of intent to cure, whether or not such person's interest is shown in the records, or any co-owner of the property if the co-owner's ownership interest is evidenced in the records as of the date and time of the recording of the notice of election and demand or lis pendens;

(III) A transferee of the property as evidenced in the records as of the time of filing of the notice of intent to cure if the transferee was the property owner's spouse as of the date and time of the recording of the notice of election and demand or lis pendens or if the transferee is wholly owned or controlled by the property owner, is wholly owned or controlled by the controlling owner of the property owner, or is the controlling owner of the property owner;

(IV) A transferee or owner of the property by virtue of merger or other similar event or by operation of law occurring after the date and time of the recording of the notice of election and demand or lis pendens; or

(V) The holder of an order or judgment entered by a court of competent jurisdiction as evidenced in the records after the date and time of the recording of the notice of election and demand or lis pendens ordering title to the property to be vested in a person other than the owner;

(b) A person liable under the evidence of debt;

(c) A surety or guarantor of the evidence of debt; or

(d) A holder of an interest junior to the lien being foreclosed by virtue of being a lienor or lessee of, or a holder of an easement or license on, the property or a contract vendee of the property, if the instrument evidencing the interest was recorded in the records prior to the date and time of the recording of the notice of election and demand or lis pendens. If, prior to the date and time of the recording of the notice of election and demand or lis pendens, a lien is recorded in an incorrect county, the holder's rights under this section shall only be valid if the lien is rerecorded in the correct county at least fifteen calendar days prior to the actual date of sale.

(2) (a) (I) Promptly upon receipt of a notice of intent to cure by the officer, but no less than twelve calendar days prior to the date of sale, the officer shall transmit by mail, facsimile, or electronic means to the person executing the notice of election and demand a request for a statement of all sums necessary to cure the default. The attorney for the holder or servicer or, if none, the holder or servicer, shall file the cure statement with the officer, and the cure statement must set forth the amounts necessary to cure. Upon receipt of the statement of the amounts needed to cure, the officer shall transmit in writing to the person filing the notice of intent to cure the default:

(A) The cure statement; and

(B) A statement that the person filing the notice of intent to cure is entitled to receive from the attorney for the holder or servicer or, if not represented, from the holder or servicer, upon written request mailed to the attorney for the holder or servicer or, if not represented, to the holder or servicer at the address stated on the cure statement, copies of receipts or other credible evidence to support the costs claimed on the cure statement. This request may be sent only after payment to the officer of the amount shown on the cure statement and must be sent within ninety days after payment of the cure amount.

(II) If a cure statement is required pursuant to subparagraph (I) of this paragraph (a), the holder of the evidence of debt shall submit a signed and acknowledged cure statement, or the office of the attorney for the holder shall submit a signed cure statement, specifying the following amounts, itemized in substantially the following categories and in substantially the following form:

CURE STATEMENT To:---------------------------------------

Public Trustee (or Sheriff) of the County (or City and County) of----------, State of Colorado (hereinafter the "officer").

Foreclosure sale number: ----------

Grantor: ----------

The date through which the

cure statement is effective: ----------

The following is an itemization of all sums necessary to cure the default (any amount that is based on a good faith estimate is indicated with an asterisk):

Payments due under the evidence of debt:

---------- payments of $ ---------- each

Accrued late charges ----------

Other amounts due under the evidence of debt

(specify)

--------------------

---------- ----------

Property inspections ----------

Property, general liability,

and casualty insurance ----------

Certificate of taxes due ----------

Property taxes paid by the holder ----------

Owner association assessment paid by the holder ----------

Permitted amounts paid on prior liens ----------

Less impound/escrow account credit ----------

Plus impound/escrow account deficiency ----------

Title costs ----------

Rule 120 docket fee ----------

Rule 120 posting costs ----------

Court costs ----------

Postage/delivery costs ----------

Service/posting costs ----------

Attorney fees ----------

Other fees and costs (specify):

--------------------

--------------------

Reinstatement total $ ----------

(Does not include officer's fees and costs)

Officer's fees and costs $ ----------

(To be added by officer)

Total to cure $ ----------

(To be added by officer)

IT MAY TAKE SEVERAL DAYS BEFORE THE CURE IS PROCESSED AND ENTERED INTO THE HOLDER'S RECORDS. The total to cure does not include any future monthly mortgage payments that may be due.

Name of the holder of the evidence of debt and the attorney for the holder:

Holder: ---------------------------------

Attorney: -------------------------------

Printed name: ----------------------------

Signature: ------------------------------

Attorney address: ------------------------

Attorney business telephone: -------------

(III) The cure statement is a representation of fact, made upon the current information and belief of the person signing it. If the holder or servicer determines that there is an inaccurate amount contained in the cure statement, the holder or servicer, or the attorney for the holder or servicer, shall inform the officer immediately and provide a cure statement with updated figures; except that any additional or increased amounts must be added at least ten calendar days before the effective date of the original cure statement. If an inaccurate amount is reported and a corrected cure statement is not provided within the time specified in this subparagraph (III), the officer may continue the sale for one week in accordance with section 38-38-109 (1). An estimate as allowed under subsection (5) of this section is not an inaccurate amount for purposes of this subparagraph (III).

(IV) Within seven business days after the officer's notification to the holder or servicer, or to the attorney for the holder or servicer, that the officer has received the funds necessary to cure the default as reflected on the initial or updated cure statement, the holder or servicer or the attorney for the holder or servicer shall deliver to the officer a final statement, reconciled for estimated amounts that were not or would not be incurred as of the date the cure proceeds were received by the officer, along with receipts or invoices for all rule 120 docket costs and all statutorily mandated posting costs claimed on the cure statement. All amounts of cure proceeds received by the officer in excess of the amounts reflected on the final statement shall be remitted by the officer to the person who paid the cure amount.

(V) (A) The holder or servicer shall remit to the person who paid the cure amount any portion of the cure amount that represents a fee or cost listed on the cure statement that exceeds the amount actually incurred and that was not remitted by the officer in accordance with subparagraph (I) of paragraph (d) of this subsection (2).

(B) The officer shall remit to the person who paid the cure amount any portion of the cure amount that represents a fee or cost of the officer that exceeds the amount actually incurred by the officer.

(VI) The holder or servicer is responsible for retaining receipts or other credible evidence to support all costs claimed on the cure statement, including rule 120 docket fees and posting costs, and the person who paid the cure amount is entitled to receive copies upon written request mailed to the attorney for the holder or servicer or, if not represented, to the holder or servicer at the address stated on the cure statement. The request may be made at any time after payment to the officer of the amount shown on the cure statement, but must be made within ninety days after payment of the cure amount. The attorney for the holder or servicer or, if not represented, the holder or servicer shall provide copies of all receipts or other credible evidence within thirty days after receiving the request, and may provide the copies electronically.

(b) No later than 12 noon on the day before the sale, the person desiring to cure the default shall pay to the officer all sums that are due and owing under the evidence of debt and deed of trust or other lien being foreclosed and all fees and costs of the holder of the evidence of debt allowable under the evidence of debt, deed of trust, or other lien being foreclosed through the effective date that are set forth in the cure statement; except that any principal that would not have been due in the absence of acceleration shall not be included in such sums due.

(c) If a cure is made, interest for the period of any continuance pursuant to section 38-38-109 (1)(c) shall be allowed only at the regular rate and not at the default rate as may be specified in the evidence of debt, deed of trust, or other lien being foreclosed. If a cure is not made, interest at the default rate, if specified in the evidence of debt, deed of trust, or other lien being foreclosed, for the period of the continuance shall be allowed.

(d) (I) Upon receipt of the cure amount, and conditioned upon the withdrawal or dismissal of the foreclosure from the holder or servicer or the attorney for the holder or servicer, the officer shall:

(A) Deliver the cure amount, less the fees and costs of the officer and any adjustments required under subparagraph (III) of paragraph (a) of this subsection (2), to the attorney for the holder or servicer or, if none, to the holder or servicer; and

(B) Obtain and retain, in the officer's records, the name and mailing address of the person who paid the cure amount.

(II) Following the withdrawal or dismissal, the evidence of debt shall be returned uncancelled to the attorney for the holder or servicer or, if none, to the holder or servicer by the public trustee or to the court by the sheriff.

(3) Where the default in the terms of the evidence of debt, deed of trust, or other lien on which the holder of the evidence of debt claims the right to foreclose is the failure of a party to furnish balance sheets or tax returns, any person entitled to cure pursuant to paragraph (a) of subsection (2) of this section may cure such default in the manner prescribed in this section by providing to the holder or the attorney for the holder the required balance sheets, tax returns, or other adequate evidence of the party's financial condition so long as all sums currently due under the evidence of debt have been paid and all amounts due under paragraph (b) of subsection (2) of this section, where applicable, have been paid.

(4) Any person liable on the debt and the grantor of the deed of trust or other lien being foreclosed shall be deemed to have given the necessary consent to allow the holder of the evidence of debt or the attorney for the holder to provide the information specified in paragraph (a) of subsection (2) of this section to the officer and all other persons who may assert a right to cure pursuant to this section.

(5) A cure statement pursuant to paragraph (a) of subsection (2) of this section shall state the period for which it is effective. The cure statement shall be effective for at least ten calendar days after the date the cure statement is received by the officer or until the last day to cure under paragraph (b) of subsection (2) of this section, whichever occurs first. The cure statement shall be effective for no more than thirty calendar days after the date the cure statement is received by the officer or until the last day to cure under paragraph (b) of subsection (2) of this section, whichever occurs first. The use of good faith estimates in the cure statement with respect to interest and fees and costs is specifically authorized by this article, so long as the cure statement states that it is a good faith estimate effective through the last day to cure as indicated in the cure statement. The use of a good faith estimate in the cure statement shall not change or extend the period or effective date of a cure statement.

(6) Following expiration of the period for which the cure statement is effective, but no less than fifteen calendar days prior to the date of sale, the person who originally submitted the notice of intent to cure may make a written request to the public trustee for an update of the amount necessary to cure. Upon receipt by the public trustee of such written request for updated cure figures, subsection (2) of this section shall apply.

(7) If the holder of the evidence of debt or the attorney for the holder receives a request for a cure statement under paragraph (a) of subsection (2) of this section and does not file a cure statement with the officer by the earlier of ten business days after receipt of the request or the eighth calendar day before the date of the sale, the officer shall continue the sale for one week. Thereafter and until the cure statement is filed, the officer shall continue the sale an additional week for each week that the holder fails to file the cure statement; except that the sale shall not be continued beyond the period of continuance allowed under section 38-38-109 (1)(a). A cure statement must be received by 12 noon on the day it is due in order to meet a deadline set forth in this subsection (7).



§ 38-38-105. Court order authorizing sale mandatory - notice of hearing for residential properties - definition

(1) Repealed.

(2) (a) On and after January 1, 2008, whenever a public trustee forecloses upon a deed of trust under this article, the holder of the evidence of debt or the attorney for the holder shall obtain an order authorizing sale from a court of competent jurisdiction to issue the same pursuant to rule 120 or other rule of the Colorado rules of civil procedure. The order shall recite the date the hearing was scheduled if no hearing was held, or the date the hearing was completed if a hearing was held, which date in either case must be no later than the day prior to the last day on which an effective notice of intent to cure may be filed with the public trustee under section 38-38-104. A sale held without an order authorizing sale issued in compliance with this paragraph (a) shall be invalid.

(b) The public trustee shall postpone the sale, unless the holder or the attorney for the holder causes a copy of the order to be provided to the public trustee no later than 12 noon on the second business day prior to the date of sale. A sale held in violation of this paragraph (b) shall not be invalid if an order that complied with the provisions of paragraph (a) of this subsection (2) was entered.

(3) (a) Not less than fourteen days before the date set for the hearing pursuant to rule 120 or other rule of the Colorado rules of civil procedure, the holder or the attorney for the holder seeking an order authorizing sale under this section for a residential property shall cause a notice of hearing as described in rule 120 (b) of the Colorado rules of civil procedure to be posted in a conspicuous place on the property that is the subject of the sale. If possible, the notice shall be posted on the front door of the residence, but if access to the door is not possible or is restricted, the notice shall be posted at an alternative conspicuous location, such as a gate or similar impediment. If a person at the residence is impeding posting at the residence at the time of the attempted posting, the notice may be handed to that person to satisfy this posting requirement. The notice required by this subsection (3) is sufficient if it complies with the requirements of this section without regard to any requirements for service of process in a civil action required by court rule.

(b) For servicers who are not exempt pursuant to section 38-38-103.1 (3) or 38-38-103.2 (4), the notice must contain or be accompanied by a conspicuous statement, substantially as follows, together with contact information for both the Colorado attorney general's office and the CFPB:

If you believe that the lender or servicer of this mortgage has violated the requirements for a single point of contact in section 38-38-103.1, Colorado Revised Statutes, or the prohibition on dual tracking in section 38-38-103.2, Colorado Revised Statutes, you may file a complaint with the Colorado attorney general, the federal Consumer Financial Protection Bureau, or both, at ----------- [insert contact information for both]. The filing of a complaint will not stop the foreclosure process.

(4) As used in this section, "residential property" means any real property upon which a dwelling, as defined in section 5-1-301 (18), C.R.S., is constructed and occupied.



§ 38-38-106. Bid required - form of bid

(1) (a) The holder of the evidence of debt or the attorney for the holder shall submit a bid setting forth the holder's initial bid for the property that is received by the officer no later than 12 noon on the second business day prior to the date of sale as provided in this section. In addition, if the sale will be conducted electronically, the holder may also include a maximum bid for the property. The holder or the attorney for the holder need not personally attend the sale. If the sale will be conducted electronically and the holder has elected to include a maximum bid, the bid shall be increased electronically in increments incorporated in the electronic program used by the officer to conduct the electronic sale up to such maximum bid if one or more third parties submit competing bids for the property.

(b) If the bid is not received by the officer by the deadline, the officer shall continue the sale for one week and shall announce or post a notice of the continuance at the time and place designated for the sale.

(2) The holder of the evidence of debt shall submit a signed and acknowledged bid, or the attorney for the holder shall submit a signed bid, which shall specify the following amounts, itemized in substantially the following categories and in substantially the following form:

BID

To:

Public Trustee (or Sheriff) of the County (or City and County) of, State of Colorado (hereinafter the "officer").

Date:

, whose mailing address is, bids the sum of $ in your Sale No. to be held on the day of , 20.

The following is an itemization of all amounts due the holder of the evidence of debt secured by the deed of trust or other lien being foreclosed.

Street address of property being

foreclosed, if known:----------

Regular [] / default [] rate of interest as of the date of

sale:----------

(Inapplicable items may be omitted):

Amounts due under the evidence of debt:

Principal$ ----------

Interest ----------

Late charges ----------

Allowable prepayment penalties

or premiums ----------

Other amounts due under the evidence of debt

(specify) ----------

--------------------

--------------------

Category subtotal: $ ----------

Other fees and costs advanced by the holder of evidence of

debt:

Property, general liability, and

casualty insurance----------

Property inspections----------

Appraisals----------

Taxes and assessments----------

Utility charges owed or incurred----------

Owner association

assessment paid----------

Permitted amounts paid on

prior liens----------

Permitted lease payments----------

Less impound/escrow account credit ----------

Plus impound/escrow account deficiency ----------

Other (describe) ----------

Category subtotal:$ ----------

Attorney fees and advances:

Attorney fees----------

Title commitments and insurances or abstractor

charges ----------

Court docketing<N><N><N>----------

Statutory notice ----------

Postage ----------

Electronic transmissions ----------

Photocopies ----------

Telephone----------

Other (describe)----------

Category subtotal: $ ----------

Officer fees and costs:

Officer statutory fee----------

Publication charges----------

Confirmation deed fee----------

Confirmation deed

recording fee----------

Other (describe)----------

Category subtotal: $ ----------

Total due holder of the evidence of debt ----------

Initial Bid $ ----------

Deficiency $ ----------

Maximum Bid

(applies to

electronic

bids only) $ ----------

I enclose herewith the following:

1. Order authorizing sale.

2. Check (if applicable) to your order in the sum of $ ----- covering the balance of your fees and costs.

3. Other:.

Please send us the following:

1. Promissory note with the deficiency, if any, noted thereon

2. Refund for overpayment of officer's fees and costs, if any

3. Other:.

Name of the holder of the evidence of debt

and the attorney for the holder:

Holder:

Attorney:

By:

Attorney registration number:

Attorney address:

Attorney business telephone:

(3) Upon receipt of the initial bid from the holder of the evidence of debt or the attorney for the holder, the officer shall make such information available to the general public.

(4) The officer shall enter the bid by reading the bid amount set forth on the bid and the name of the person that submitted the bid or by posting or providing such bid information at the time and place designated for sale.

(5) Bids submitted pursuant to this section may be amended by the holder of the evidence of debt or the attorney for the holder in writing or electronically, as determined by the officer pursuant to section 38-38-112, no later than 12 noon the day prior to the sale, or orally at the time of sale if the person amending the bid is physically present at the sale or electronically during the sale if the sale is conducted by means of the internet or another electronic medium. A bid submitted pursuant to this section may be modified orally at the time of sale if the person making the modification modifies and reexecutes the bid at the sale.

(6) The holder of the evidence of debt or the attorney for the holder shall bid at least the holder's good faith estimate of the fair market value of the property being sold, less the amount of unpaid real property taxes and all amounts secured by liens against the property being sold that are senior to the deed of trust or other lien being foreclosed and less the estimated reasonable costs and expenses of holding, marketing, and selling the property, net of income received; except that the holder or the attorney for the holder need not bid more than the total amount due to the holder as specified in the bid pursuant to subsection (2) of this section. The failure of the holder to bid the amount required by this subsection (6) shall not affect the validity of the sale but may be raised as a defense by any person sued on a deficiency.

(7) (a) Other than a bid by the holder of the evidence of debt not exceeding the total amount due shown on the bid pursuant to subsection (2) of this section, the payment of any bid amount at sale must be received by the officer no later than the date and time of the sale, or at an alternative time after the sale and on the day of the sale, as specified in writing by the officer. The payment shall be in the form specified in section 38-37-108. If the officer has not received full payment of the bid amount from the highest bidder at the sale pursuant to this subsection (7), the next highest bidder who has timely tendered the full amount of the bid under this subsection (7) shall be deemed the successful bidder at the sale.

(b) The officer may establish written policies relating to all aspects of the foreclosure sale that are consistent with the provisions of this article. The written policies shall be made available to the general public.



§ 38-38-107. Fees and costs - definitions

(1) All fees and costs of every kind and nature incurred under the provisions of articles 37 to 39 of this title shall be fees and costs of the sale chargeable as additional amounts owing under the deed of trust or other lien being foreclosed. The amounts shall be deducted from the proceeds of any sale, or, if there are not cash proceeds from a sale adequate to pay such amounts, to the extent of the inadequacy, the amounts shall be paid by the holder of the evidence of debt. The officer may decline to issue the confirmation deed pursuant to section 38-38-501 until all sums due to the officer have been paid.

(2) (Deleted by amendment, L. 2006, p. 1455, § 13; L. 2007, p. 1849, § 27, effective January 1, 2008.)

(3) Fees and costs include but are not limited to the following amounts that have been paid or incurred:

(a) Costs and expenses allowable under the evidence of debt, deed of trust, or other lien being foreclosed; and

(b) Reasonable attorney fees and the costs incurred by the holder or the attorney for the holder in enforcing the evidence of debt, the deed of trust, or other lien being foreclosed or in defending, protecting, and insuring the holder's interest in the foreclosed property or any improvements on the property, including but not limited to:

(I) All expenses actually incurred by the officer conducting the sale, publication costs, statutory notice costs and postage, and appraisal fees;

(II) Any general or special taxes or ditch or water assessments levied or accruing against the property and any governmental or quasi-governmental lien, fine, penalty, or assessment against the property;

(III) The premiums on any property, casualty, general liability, or title insurance acquired to protect the holder's interest in the property or improvements on the property;

(IV) Sums due on any prior lien or encumbrance on the property, including the portion of an assessment by a homeowners' association that constitutes a lien prior to the lien being foreclosed; except that any principal that would not have been due in the absence of acceleration shall not be included in the sum due unless paid after the expiration of the time to cure the indebtedness pursuant to this article;

(V) If the property is subject to a lease, all sums due under the lease;

(VI) The reasonable costs and expenses of defending, protecting, securing, and maintaining and repairing the property and the holder's interest in the property or the improvements on the property, receiver's fees and expenses, inspection fees, court costs, attorney fees, and fees and costs of the attorney in the employment of the owner of the evidence of debt;

(VII) Costs and expenses made pursuant to a valid order from a court of competent jurisdiction to bring the property and the improvements on the property into compliance with the federal, state, county, and local laws, ordinances, and regulations affecting the property, the improvements on the property, or the use of the property; and

(VIII) Other costs and expenses that may be permitted by the deed of trust, mortgage, or other lien securing the debt or that may be authorized by a court of competent jurisdiction.

(c) As used in this subsection (3), "holder" means the holder of the certificate of purchase, the holder of the certificate of redemption, or the holder of the evidence of debt.

(4) In the case of a redemption, the fees and costs listed in subsection (3) of this section that the holder of the certificate of purchase or certificate of redemption has paid or incurred as of the time of filing of the statement for redemption are allowable and shall be included in the statement of redemption if such amounts have not been included in a prior bid or statement of redemption.

(5) Notwithstanding the provisions of subsections (1), (3), and (4) of this section, a holder of an evidence of debt, certificate of purchase, or certificate of redemption shall not accept from a provider of services or products related to property inspection, broker's price opinion, title report, appraisal, insurance, repair, or maintenance or from an agent or affiliate of the provider any payment, benefit, or remuneration of any kind, whether in the form of cash, employee, advertising, computer program or service, bank deposit, or other good or service in connection with a foreclosure in which a property inspection, broker's price opinion, title report, appraisal, insurance, repair, or maintenance service or product of the provider or an agent or affiliate of the provider was used, unless the total value of all payment, benefit, or remuneration received by the holder from the provider of the service or product is shown and credited against amounts owed to the holder in each bid, cure statement, or redemption statement.



§ 38-38-108. Date of sale

(1) Whenever property is to be sold following the foreclosure of any deed of trust or other lien by the officer, the initial date of sale shall be:

(a) In the case of a sale of property by the public trustee that is not agricultural property, no less than one hundred ten calendar days nor more than one hundred twenty-five calendar days after the date of recording of the notice of election and demand;

(b) In the case of a sale of property by the sheriff that is not agricultural property, no less than one hundred ten calendar days after the date of the recording of the lis pendens;

(c) In the case of a sale of property by the public trustee, all of which is agricultural property, no less than two hundred fifteen calendar days nor more than two hundred thirty calendar days after the date of recording of the notice of election and demand; or

(d) In the case of a sale of property by the sheriff, all of which is agricultural property, no less than two hundred fifteen calendar days after the date of the recording of the lis pendens.

(2) (a) (I) If it is not evident from the legal description contained in the deed of trust or other lien being foreclosed whether the property described therein is agricultural property, the officer shall make that determination no less than ten calendar days nor more than twenty calendar days after the recording of the notice of election and demand; except that the officer may make the determination at any earlier time upon presentation of acceptable evidence that the property is not agricultural property. The officer shall accept the following as evidence that the property is not agricultural property:

(A) A certified copy of the subdivision plat containing the property or any portion thereof recorded in the office of the clerk and recorder of the county where the property or any portion thereof is located; or

(B) A written statement by the clerk of the city, town, or city and county, dated no more than six months before the date of filing of the notice of election and demand or lis pendens with the officer, that all or a portion of the property was located within the incorporated limits of the city, town, or city and county as of the date of recording of the deed of trust or other lien or as of the date of the statement.

(C) (Deleted by amendment, L. 2016.)

(I.5) The officer shall accept, as evidence that the property is agricultural property, a written statement by the assessor of the county where the property is located, dated no more than six months before the date of filing of the notice of election and demand or lis pendens with the officer, that all of the property was valued and assessed as agricultural property after the date of the recording of the deed of trust or as of the date of the statement.

(II) The officer's determination of whether the property is agricultural or nonagricultural property shall be binding and may be relied upon by all parties.

(b) The statements described in sub-subparagraph (B) of subparagraph (I) and subparagraph (I.5) of paragraph (a) of this subsection (2) may be obtained and furnished at the expense of the person seeking the determination of whether the property is agricultural or nonagricultural property, which expense may be included as a portion of the fees and costs of the foreclosure.

(3) The provisions of this section shall not apply to sales following an execution and levy.

(4) Notwithstanding the designation of property valued and assessed as other than agricultural property according to the definition of "agricultural property" in section 38-38-100.3 (1)(c), an assessor's nonintegral classification of two acres or less of land on which a residential improvement is located, as described in section 39-1-102 (1.6)(a)(I)(A), C.R.S., is not determinative of whether the property is agricultural for purposes of paragraphs (c) and (d) of subsection (1) and subparagraph (I.5) of paragraph (a) of subsection (2) of this section.



§ 38-38-109. Continuance of sale - effect of bankruptcy - withdrawal of sale

(1) Continuance. (a) For any reason deemed by the officer to be good cause or upon written request by the holder of the evidence of debt or by the attorney for the holder, at any time before commencement of the sale, the officer may continue the sale to a later date by making, at the time and place designated for the sale, an oral announcement of the time and place of such continuance, or by posting or providing a notice of the continuance at the time and place designated for the sale, which shall include the time and place to which the sale is continued. Except as provided in subparagraph (I) of paragraph (b) of subsection (2) of this section, a sale that is not held on the then-scheduled date of sale and is not continued from the then-scheduled date of sale pursuant to this paragraph (a) shall be deemed to have been continued for a period of one week, and from week to week thereafter in like manner, until the sale is held or otherwise continued pursuant to this paragraph (a). No sale shall be continued to a date later than twelve months from the originally designated date in the combined notice, except as provided in subsection (2) of this section.

(b) At the request of the holder of the evidence of debt or the attorney for the holder or upon the officer's own initiative, the officer shall correct any errors in a published combined notice and shall continue the then-scheduled date of sale to a future date within the period of continuance allowed by paragraph (a) of this subsection (1) to permit a corrected combined notice to be published or the original combined notice to be republished pursuant to section 38-38-103 (5). If the officer failed to publish the combined notice as required by section 38-38-103 (5), the officer shall continue the then-scheduled date of sale to a future date within the period of continuance allowed by paragraph (a) of this subsection (1). The future date of sale to which the sale is continued pursuant to this paragraph (b) shall be no later than thirty calendar days after the fifth publication of the corrected combined notice or republished combined notice. The officer shall mail a copy of the combined notice, or corrected combined notice if the original combined notice was erroneous, to the persons and addresses on the most recent amended mailing list no later than ten calendar days after the first correct publication or republication and no less than forty-five calendar days prior to the actual date of sale in the same manner as set forth in section 38-38-103. If there is no amended mailing list, the officer shall mail a copy of the combined notice, or corrected combined notice if the original combined notice was erroneous, to the persons as set forth in the mailing list.

(c) (I) (A) If a cure statement is not timely filed, the sale will be continued pursuant to section 38-38-104 (7).

(B) (Deleted by amendment, L. 2009, (HB 09-1207), ch. 164, p. 715, § 11, effective January 1, 2010.)

(C) Repealed.

(II) (Deleted by amendment, L. 2009, (HB 09-1207), ch. 164, p. 715, § 11, effective January 1, 2010.)

(III) When the property is to be sold by the sheriff, if the cure statement is not filed with the sheriff by 12 noon on the seventh calendar day before the last date of sale permitted under paragraph (a) of this subsection (1), the foreclosure action shall be deemed dismissed, and the holder of the evidence of debt or the attorney for the holder shall file a motion to dismiss with the court. Upon good cause shown, the holder or the attorney for the holder may file a motion with the court requesting further relief as the court may deem necessary or appropriate in the circumstances. The sheriff shall record the order of dismissal or other order of the court and collect all fees and costs actually incurred by the sheriff.

(2) Effect of bankruptcy proceedings. (a) If all publications of the combined notice prescribed by section 38-38-103 (5) or 13-56-201 (1), C.R.S., have been completed before a bankruptcy petition has been filed that automatically stays the officer from conducting the sale, the officer shall announce, post, or provide notice of that fact on the then-scheduled date of sale, take no action at the then-scheduled sale, and allow the sale to be automatically continued from week to week in accordance with paragraph (a) of subsection (1) of this section unless otherwise requested in writing prior to any such date of sale by the holder of the evidence of debt or the attorney for the holder.

(b) (I) If the publications of the combined notice prescribed by section 38-38-103 (5) or 13-56-201 (1), C.R.S., have not been started or if all the publications have not been completed before the day a bankruptcy petition has been filed that automatically stays the officer from conducting the sale, the officer shall immediately cancel any remaining publications of the combined notice and, on the date set for the sale, announce, post, or provide a notice that the sale has been enjoined or has been stayed by the automatic stay provisions of the federal bankruptcy code of 1978, title 11 of the United States Code, as amended. The sale shall not be continued under paragraph (a) of subsection (1) of this section.

(II) When the property is to be sold by the public trustee, the public trustee shall rerecord the notice of election and demand and proceed with all additional foreclosure procedures provided by this article, as though the foreclosure had just been commenced, upon:

(A) The termination of any injunction or upon the entry of a bankruptcy court order dismissing the bankruptcy case, abandoning the property being foreclosed, closing the bankruptcy case, or granting relief from the automatic stay provisions of the federal bankruptcy code of 1978, title 11 of the United States Code, as amended; and

(B) Receipt of a request from the holder of the evidence of debt or the attorney for the holder to restart the action. The public trustee shall rerecord the notice within ten business days of the request.

(III) When the property is to be sold by the sheriff under any statutory or judicial foreclosure or upon execution and levy made pursuant to any court order or decree, upon the notification of termination of any injunction or upon the entry of a bankruptcy court order dismissing the bankruptcy case, abandoning the property being foreclosed, closing the bankruptcy case, or granting relief from the automatic stay provisions of the federal bankruptcy code of 1978, title 11 of the United States Code, as amended, the sheriff shall forthwith establish a new date of sale and republish a new combined notice pursuant to section 13-56-201 (1), C.R.S.

(c) (I) If a sale is held in violation of the automatic stay provisions of the federal bankruptcy code of 1978, title 11 of the United States Code, as amended, and an order is subsequently entered by a bankruptcy court of competent jurisdiction dismissing the bankruptcy, abandoning the property being foreclosed, or closing the bankruptcy case, or an order is subsequently entered granting relief from the automatic stay provided by the federal bankruptcy code, then the evidence of debt, deed of trust, or other lien being foreclosed shall immediately be deemed reinstated, and the deed of trust or other lien shall have the same priority as if the sale had not occurred. The reinstatement shall be confirmed by the officer's indorsement on the original evidence of debt and deed of trust or other lien, if deposited with the officer, or on the copy thereof if one has been submitted pursuant to section 38-38-101 (1), although the failure to so indorse shall not affect the validity of the reinstatement. Immediately upon reinstatement, the power of sale provided therein, if any, shall be deemed revived. The indorsement shall be in substantially the following form:

The undersigned, as (Public Trustee) (Sheriff) for the, county of , state of Colorado, by this indorsement, hereby confirms the reinstatement of this(evidence of debt) (deed of trust) (lien) in accordance with the requirements of section 38-38-109 (2)(c)(I), Colorado Revised Statutes.

Date:

Signature

(Public Trustee)(Sheriff)

For the ,

County of ,

State of Colorado.

(II) If the holder of the evidence of debt, deed of trust, or other lien reinstated pursuant to this paragraph (c) or the attorney for the holder notifies the officer in writing of the entry of an order dismissing the bankruptcy case, abandoning the property being foreclosed, closing the bankruptcy case, or granting relief from the automatic stay provided by the federal bankruptcy code of 1978, title 11 of the United States Code, as amended, within sixty calendar days of the date on which the foreclosed property is no longer subject to the automatic stay, the officer shall set a new date of sale at least twenty-four calendar days but not more than forty-nine calendar days after the date on which the official receives such notice. No later than ten business days after receiving such notice, the officer shall mail an amended combined notice containing the date of the rescheduled sale to each person appearing on the most recent mailing list. No later than twenty calendar days after receiving such notice, but no less than ten calendar days prior to the new date of sale, the officer shall publish the amended combined notice, omitting the copies of the statutes, one time only in a newspaper of general circulation in the county where the property is located.

(III) All fees and costs of providing and publishing the amended combined notice and publication shall be part of the foreclosure costs.

(d) If a sale is enjoined or set aside by court order, the same procedures as set forth in paragraphs (a), (b), and (c) of this subsection (2) shall apply unless the court order specifies otherwise. The fees prescribed in section 38-37-104 (1)(b)(VII) and (1)(b)(VIII) shall apply to the procedures described in this subsection (2).

(e) The periods for which a sale may be continued under this subsection (2) shall be in addition to the twelve-month period of continuance provided by subsection (1) of this section.

(3) Withdrawal. (a) If the holder of the evidence of debt or the attorney for the holder files with the public trustee, prior to sale, a written withdrawal of the notice of election and demand, the foreclosure proceedings shall terminate. The public trustee shall record the withdrawal and collect all fees and costs owed and incurred, including a withdrawal fee in the amount authorized by section 38-37-104 (1)(b)(V).

(b) If there is no sale and if a withdrawal is not filed within forty-five calendar days after the last date of sale permitted by law, the public trustee may transmit by mail or electronic transmission to the attorney for the holder of the evidence of debt, or if no attorney then to the holder, a notice that a withdrawal of the notice of election and demand may be recorded by the public trustee unless a response requesting that such withdrawal be delayed for ninety calendar days is received by the public trustee within thirty calendar days after the date the public trustee's notice is transmitted. If such response is received by the public trustee and there is no sale nor is a withdrawal filed within the ninety-day delay, the public trustee may record a withdrawal of the notice of election and demand. If no such response is received by the public trustee within thirty calendar days after the notice is transmitted, the public trustee may record a withdrawal of the notice of election and demand at any time after the expiration of such thirty-day notice period. If a withdrawal is recorded during the pendency of an automatic stay imposed on the sale based on any proceeding filed under the federal bankruptcy code of 1978, title 11 of the United States Code, as amended, the withdrawal shall be void and of no force and effect, and the public trustee shall mail to all persons on the mailing list a notice that the withdrawal of the notice of election and demand occurred during the pendency of an injunction or bankruptcy stay and is void and of no force and effect. The public trustee shall cause the notice to be recorded in the office of the county clerk and recorder of the county where the property described in the notice is located. All unpaid fees and costs owed and incurred by the public trustee, as well as a withdrawal fee in the amount authorized by section 38-37-104 (1)(b)(VI), shall be paid by the holder. The amount due shall accrue interest at the rate provided by law. Until all amounts due and owing are paid, the public trustee shall be entitled to hold all documentation in the public trustee's possession and to withhold all other services requested by the holder or the attorney for the holder with respect to the deed of trust or other lien being foreclosed.



§ 38-38-110. Sales by officer - location - announcement - records - electronic devices - definitions

(1) (a) (I) Notwithstanding the provisions of any deed of trust or other lien being foreclosed, the officer shall conduct the sale at any door or entrance to, or in any room in any building temporarily or permanently used as, a courthouse or at or within any building where the office of the county clerk and recorder or the office of the officer is located, which place shall be specifically designated in the combined notice; except that a sale may be conducted by means of the internet or other electronic medium. The county, the officer, and employees of the county or the officer, acting in their official capacities in preparing, conducting, and executing a sale under this article by means of the internet or another electronic medium, are not liable for the failure of a device that prevents a person from participating in a sale under this article.

(II) As used in this paragraph (a), "device" includes any computer hardware, computer network, computer software application, or website.

(b) The combined notice shall designate the actual place of sale or, if the sale is conducted by means of the internet or another electronic medium, the information prescribed by section 38-38-103 (4)(a)(VII).

(2) At a sale, the officer shall read only the public trustee's sale number for a sale by the public trustee or the court case number for a sale by the sheriff, the name of the original grantor, the street address or, if none, the legal description of the property, the name of the holder of the evidence of debt, the date of sale, the first and last publication dates of the combined notice, and, in accordance with section 38-38-106 (4), the amount of the bid and the name of the person that submitted the bid. In lieu of reading the information listed above, the officer may post the information at the location of the sale, provide a written copy of the information to all persons present at the sale, or post the information on the internet or other electronic medium if the sale is conducted by means of the internet or another electronic medium.

(3) Whenever a public trustee sells property described in a deed of trust, the public trustee shall enter in the records of the office of the public trustee the name of the person executing the deed of trust, the book and page or reception number of the recorded deed of trust, a brief description of the property therein described, the date of sale, the publisher of the combined notice, a list of the names and addresses of the persons to whom the combined notice was mailed, the name and last mailing address of the purchaser at the sale, and the amount at which the property was sold in separate parcels, if so sold, or en masse.



§ 38-38-111. Treatment of an overbid - agreements to assist in recovery of overbid prohibited - penalty - definition

(1) An overbid shall be first applied to any deficiency as indicated in the holder's bid, and then paid to the officer to be held in escrow until the end of all redemption periods as provided in section 38-38-302.

(2) Upon the expiration of all redemption periods provided in section 38-38-302, any remaining overbid shall be paid in order of recording priority to junior lienors, determined as of the recording date of the notice of election and demand or lis pendens according to the records, who have duly filed a notice of intent to redeem and whose liens have not been redeemed pursuant to section 38-38-302, in each case up to the unpaid amount of each such lienor's lien plus fees and costs. A lienor holding a lien that is not entitled to redeem by virtue of being recorded after the notice of election and demand, a lienor that has not timely filed a notice of intent to redeem pursuant to section 38-38-302, or a lienor who accepts less than a full redemption pursuant to section 38-38-302 (4)(c) shall not have any claim to any portion of the overbid. After payment to all lienors and the holder entitled to receive a portion of the overbid pursuant to this section, any remaining overbid shall be paid to the owner.

(2.5) (a) If a public trustee maintains a website for his or her office, the public trustee shall include the following statement on such website:

NOTICE TO AN OWNER IN FORECLOSURE: If your property goes to foreclosure auction sale and is purchased for more than the total owed to the lender and to all other lien holders, please contact the public trustee's office after the sale because you may have funds due to you.

(b) In order to pay the owner of the property as required pursuant to subsection (2) of this section, a public trustee shall send a notice to the owner. If the amount of remaining overbid is equal to or greater than twenty-five dollars, the public trustee shall make reasonable efforts to identify the owner's current address. The public trustee shall mail the owner a notice regarding the remaining overbid to the best available address no later than thirty days after the expiration of all redemption periods as provided in section 38-38-302.

(c) An agreement to pay compensation to recover or assist in recovering an amount due to the owner from the public trustee under subsection (2) of this section is not enforceable. A person who induces or attempts to induce another person to enter into such an agreement commits a misdemeanor, as defined in section 18-1.3-504, C.R.S., and is subject to imprisonment in county jail for up to six months, a fine of up to ten thousand dollars, or both.

(3) (a) When the property is sold by the sheriff, all of the sale proceeds must be deposited into the registry of the court. Any unclaimed remaining overbid from a foreclosure sale held prior to September 1, 2012, shall be transferred by the officer to the county treasurer within ninety calendar days after the expiration of all redemption periods as provided in section 38-38-302 and held in escrow, and any unclaimed remaining overbid from a foreclosure sale held on or after September 1, 2012, shall be held by the officer in escrow. In either case, the remaining overbid shall be held for six months from the date of the sale. The county treasurer or officer, whomever holds the remaining overbid in escrow, shall be answerable for the funds without interest at any time within the six-month period to any person legally entitled to the funds. Any interest earned on the escrowed funds shall be paid to the county at least annually. Unclaimed remaining overbids that are less than twenty-five dollars and that are not claimed within six months from the date of sale shall be paid to the general fund of the county, and such moneys paid to the general fund of the county become the property of the county. Unclaimed remaining overbids that are equal to or greater than twenty-five dollars and that are not claimed within six months from the date of the sale are unclaimed property for purposes of the "Unclaimed Property Act", article 13 of this title, and shall be transferred to the administrator in accordance with that article. After the unclaimed remaining overbids are transferred to the administrator or to the general fund of the county, the county treasurer and officer are discharged from any further liability or responsibility for the moneys.

(b) If the unclaimed remaining overbids exceed five hundred dollars and have not been claimed by any person entitled thereto within sixty calendar days after the expiration of all redemption periods as provided by section 38-38-302, the county treasurer or officer shall, within ninety calendar days after the expiration of all redemption periods, commence publication of a notice for four weeks, which means publication once each week for five successive weeks, in a newspaper of general circulation in the county where the subject property is located. The county treasurer is responsible for the notice of an overbid from a foreclosure sale held prior to September 1, 2012, and the officer is responsible for the notice of an overbid from a foreclosure sale held on or after September 1, 2012. The notice must contain the name of the owner, the owner's address as given in the recorded instrument evidencing the owner's interest, and the legal description and street address, if any, of the property sold at the sale and must state that an overbid was realized from the sale and that, unless the funds are claimed by the owner or other person entitled thereto within six months after the date of sale, the funds shall be transferred to the state treasurer as part of the "Unclaimed Property Act". The county treasurer or officer, whomever holds the remaining overbid in escrow, shall also mail a copy of the notice to the owner at the best available address.

(c) The fees and costs of publication and mailing required pursuant to this subsection (3) shall be paid from the moneys escrowed by the county treasurer or officer, whomever holds the remaining overbid in escrow.

(4) A lienor who accepts a redemption amount less than the full amount of a lien or a holder of an evidence of debt who accepts a redemption amount less than the amount bid at a sale prior to the expiration of all applicable redemption periods under this article shall not be entitled to receive a portion of any excess proceeds pursuant to this section.

(5) As used in this section, unless the context otherwise requires, "owner" means the record owner of the property as of the recording of the notice of election and demand or lis pendens.



§ 38-38-112. Use of electronic documents authorized

(1) Repealed.

(2) Consistent with the "Uniform Electronic Transactions Act", article 71.3 of title 24, C.R.S., any document or record related to a foreclosure may be accepted by the officer in an electronic format or may be made available to the public by the officer in an electronic format. The officer shall establish and uniformly apply written policies for determining whether and the extent to which the officer shall accept documents or records in electronic form; except that the officer shall not require the use of an electronic format for any purpose under this article except as necessary for sales conducted by means of the internet or another electronic medium.



§ 38-38-113. Rescission of public trustee sale

(1) If the successful bidder at a foreclosure sale is the holder of the evidence of debt foreclosing the deed of trust or other lien, then such successful bidder, the bidder's attorney, the assignee of the successful bidder pursuant to section 38-38-403, or the assignee's attorney may rescind the sale without obtaining a court order by filing with the public trustee no later than eight business days after the date of the sale a notice of rescission of sale stating that the sale is being rescinded, the number and date of the sale, the name of the person to whom the certificate of purchase was issued, the name of the assignee, if any, the recording date and reception number or book and page number for the recorded certificate of purchase, and the legal description of the property foreclosed. The notice shall be signed and properly acknowledged by the successful bidder or assignee, or signed by the bidder or assignee's attorney. Upon receipt of the notice of rescission of sale, any assignment of the certificate of purchase, the public trustee's fee for the rescission specified in section 38-37-104, and the costs of recording the notice of rescission of the sale, the public trustee shall record the notice of rescission of sale in the county records.

(2) Upon recording of the notice of rescission of sale by the public trustee, the certificate of purchase shall be deemed canceled as if the sale had not occurred, and the evidence of debt and deed of trust shall be deemed fully reinstated with the same lien priority as if the sale had not occurred. The public trustee shall confirm the reinstatement by indorsement on the evidence of debt and deed of trust or copy thereof submitted pursuant to section 38-38-101.

(3) Within ten calendar days after receipt of all documents and fees and costs specified in subsection (1) of this section, the public trustee shall mail a copy of the notice of rescission of sale to each person who was entitled to receive the combined notice pursuant to section 38-38-103. The person rescinding the sale shall provide addressed and stamped envelopes to the public trustee for mailing the copies.

(4) (a) After the recording of the notice of rescission of sale, the holder of the evidence of debt or the holder's assignee, or the attorney for the holder or the assignee, may notify the public trustee in writing to reschedule the sale. The public trustee shall set a new date of sale at least thirty calendar days but not more than forty-five calendar days after the date on which the public trustee receives notice to schedule a new date of sale, subject to the requirements of section 38-38-109 (2).

(b) No later than ten calendar days after receiving notice to schedule a new date of sale, the public trustee shall mail a combined notice setting forth the rescheduled date of sale to each person who was entitled to receive the combined notice pursuant to section 38-38-103.

(c) No later than twenty calendar days after receiving notice to schedule a new date of sale, but no less than ten calendar days prior to the new date of sale, the public trustee shall publish the sale one time only.

(d) All fees and costs of the public trustee for actions performed under this section and the cost of recording the notice of rescission of sale shall be part of the foreclosure costs.

(e) After a sale has been rescinded and rescheduled pursuant to this subsection (4), the sale may be continued in accordance with section 38-38-109 (1)(a).

(5) Nothing in this section shall prevent any person from seeking a rescission of a sale through a court of competent jurisdiction.

(6) Claims for damages by any person arising out of a rescission of a sale pursuant to this section shall be limited to the reasonable actual expenses of the person and shall not include any speculative or expectation damages, awards, or claims of any kind, whether legal or equitable.

(7) The indorsement of the public trustee pursuant to subsection (2) of this section shall be in substantially the following form:

The undersigned, as Public Trustee for the county of ---------------, state of Colorado, by this indorsement, hereby confirms the reinstatement of this (evidence of debt) (deed of trust) (lien) in accordance with the requirements of section 38-38-113, Colorado Revised Statutes.

Date:

Signature:

Public Trustee

For the county of ,

State of Colorado.



§ 38-38-114. Unclaimed refunds - disposition under "Unclaimed Property Act"

Moneys payable as a refund for overpayment of a cure of default pursuant to section 38-38-104 or for overpayment of a redemption pursuant to part 3 of this article that remain unclaimed by the owner one year after the moneys became payable are presumed abandoned and shall be reported and paid to the state treasurer in accordance with sections 38-13-110 and 38-13-112.






Part 2 - Foreclosure by Installments

§ 38-38-201. Foreclosure of installments without acceleration

(1) Any mortgage or deed of trust securing an evidence of debt payable by installments giving the right to declare the whole indebtedness due and payable on default of the payment of any part thereof may, at the election of the holder of the evidence of debt, be foreclosed as to any one or more past due installments of principal or interest as if the mortgage or deed of trust separately secured each of the past due installments, and, in the event of such election, the officer conducting the foreclosure shall apply the following provisions:

(a) Attorney fees allowed for the attorney for the holder of the evidence of debt shall not exceed ten percent of the amount of principal, interest, and late charges included in the bid prepared in accordance with section 38-38-106.

(b) Fees and costs allowable under section 38-38-107 may be included in the bid.

(c) The amount for which the property is foreclosed shall include past due installments and all sums advanced for fees and costs by the holder of the evidence of debt pursuant to the terms of the mortgage or deed of trust securing the debt.

(d) Not more than one foreclosure proceeding may be commenced pursuant to this section in a period of twelve months.

(e) The notice of election and demand or complaint filed to commence the foreclosure shall contain the following statement: "This is a foreclosure on one or more installments, without acceleration, as authorized by section 38-38-201, Colorado Revised Statutes."

(f) No deficiency bid shall be made by the holder of the evidence of debt or accepted by the officer conducting the foreclosure sale. Upon the sale and the expiration of all redemption periods, the maker of the secured indebtedness and all parties who may be personally liable thereon shall be released from personal liability on the indebtedness, unless the property is redeemed under section 38-38-302.

(g) The foreclosure shall not affect the continuance of the lien of the mortgage or deed of trust as to any remaining obligation secured by it but not covered by the foreclosure, whether the remaining obligation is due before or after the foreclosure, and the title acquired as a result of the foreclosure shall be subject to the lien securing the remaining obligation.

(2) Nothing in this section shall be construed to prevent the holder of an evidence of debt secured by any mortgage or deed of trust from exercising any option contained therein to declare the whole indebtedness due and payable, nor shall any of the provisions of this section be applicable to a foreclosure in which the whole indebtedness has been declared due and payable.






Part 3 - Redemption

§ 38-38-301. Holder of certificate of purchase paying charges - redemption

The holder of a certificate of purchase may pay at any time after the sale and during the redemption period described in section 38-38-302 the fees and costs that the holder may pay pursuant to section 38-38-107 and may include any such amounts as part of the amount to be paid upon redemption.



§ 38-38-302. Redemption by lienor - procedure

(1) Requirements for redemption. A lienor or assignee of a lien is entitled to redeem if the following requirements are met to the satisfaction of the officer:

(a) The lienor's lien is a deed of trust or other lien that is created or recognized by state or federal statute or by judgment of a court of competent jurisdiction;

(b) The lien is a junior lien as defined in section 38-38-100.3 (11);

(c) The lienor's lien appears by instruments that were duly recorded in the office of the clerk and recorder of the county prior to the recording of the notice of election and demand or lis pendens and the lienor is one of the persons who would be entitled to cure pursuant to section 38-38-104 (1), regardless of whether such lienor filed a notice of intent to cure. If, prior to the date and time of the recording of the notice of election and demand or lis pendens, a lien was recorded in an incorrect county, the holder's rights under this section shall be valid only if the lien is rerecorded in the correct county at least fifteen calendar days prior to the actual date of sale.

(d) The lienor has, within eight business days after the sale, filed a notice with the officer of the lienor's intent to redeem. A lienor may file a notice of intent to redeem more than eight business days after sale if:

(I) No lienor junior to the lienor seeking to file the late intent to redeem has redeemed;

(II) The redemption period for the lienor seeking to file the late intent to redeem has not expired;

(III) A redemption period has been created by the timely filing of a notice of intent to redeem; and

(IV) The notice of intent to redeem is accompanied by a written authorization from the attorney for the holder of the certificate of purchase according to the records of the officer conducting the sale, or, if no attorney is shown, then the holder of the certificate of purchase, or, if a redemption has occurred, from the immediately prior redeeming lienor, or the attorney for the immediately prior redeeming lienor, authorizing the officer to accept such notice of intent to redeem.

(e) The lienor has attached to the notice of intent to redeem the original instrument and any assignment of the lien to the person attempting to redeem, or certified copies thereof, or in the case of a qualified holder, a copy of the instrument evidencing the lien and any assignment of the lien to the person attempting to redeem. If the original instrument is delivered to the officer, the officer shall return the instrument to the lienor and retain a copy.

(f) The lienor has attached to the notice of intent to redeem a signed and properly acknowledged statement of the lienor, or a signed statement by the lienor's attorney, setting forth the amount required to redeem the lienor's lien, including per diem interest, through the end of the nineteenth business day after the sale with the same specificity and itemization as required in section 38-38-106. If the amount required to redeem the lienor's lien shown on the statement is zero, the lienor has no right to redeem unless section 38-38-305 applies.

(2) Request for redemption amount. Upon receipt by the officer of the notice of intent to redeem filed by a person entitled to redeem under this section, the officer shall within one business day transmit by mail, facsimile, or other electronic means to the attorney for the holder of the certificate of purchase, or if no attorney, then to the holder, a written request for a written or electronic statement of all sums necessary to redeem the sale. The statement shall include the amounts required to redeem in accordance with this section.

(3) Statement of redemption. (a) Upon receipt of notice that an intent to redeem was filed, the holder of a certificate of purchase shall submit a signed and acknowledged statement, or the attorney for the holder shall submit a signed statement, to the officer, no later than thirteen business days following the sale, specifying all sums necessary to redeem as of the date of the statement, the amount of per diem interest accruing thereafter, and the interest rate on which the amount is based. A holder of the certificate of purchase that is not a qualified holder, or the attorney for the holder, shall also submit to the officer receipts, invoices, evidence of electronic account-to-account transfers, or copies of loan servicing computer screens evidencing the fees and costs and verifying that the fees and costs were actually incurred as of the date of the statement, along with the per diem amounts that accrue after the date of sale. The holder or the attorney for the holder may amend the statement from time to time to reflect additional sums advanced as allowed by law, but the statement shall not be amended later than two business days prior to the commencement of the redemption period pursuant to paragraph (a) of subsection (4) of this section or each subsequent redemption period pursuant to paragraph (b) of subsection (4) of this section.

(b) If the holder of the certificate of purchase or the attorney for the holder fails to submit the initial written statement to the officer within thirteen business days after the sale, the officer may calculate the amount necessary to redeem by adding to the successful bid the accrued interest from the sale through the redemption date. The accrued interest shall be calculated by multiplying the amount of the bid by the regular rate of annual interest specified in the evidence of debt, deed of trust, or other lien being foreclosed, divided by three hundred sixty-five and then multiplied by the number of days from the date of sale through the redemption date. The officer shall transmit by mail, facsimile, or other electronic means to the party filing the notice of intent to redeem, promptly upon receipt, the statement filed by the holder, or if no such statement is filed, the officer's estimate of the redemption figure, which shall be transmitted no later than the commencement of the redemption period pursuant to paragraph (a) of subsection (4) of this section or each subsequent redemption period pursuant to paragraph (b) of subsection (4) of this section.

(4) Redemption period. (a) No sooner than fifteen business days nor later than nineteen business days after a sale under this article, the junior lienor having the most senior recorded lien on the sold property or any portion thereof, according to the records, having first complied with the requirements of subsection (1) of this section, may redeem the property sold by paying to the officer, no later than 12 noon on the last day of the lienor's redemption period, in the form specified in section 38-37-108, the amount for which the property was sold with interest from the date of sale, together with all sums allowed under section 38-38-301. Interest on the amount for which the property was sold shall be charged at the default rate specified in the evidence of debt, deed of trust, or other lien being foreclosed or, if not so specified, at the regular rate specified in the evidence of debt, deed of trust, or other lien being foreclosed. If different interest rates are specified in the evidence of debt, deed of trust, or other lien being foreclosed, the interest rate specified in the evidence of debt shall prevail. If the evidence of debt does not specify an interest rate, including a default interest rate, applicable interest rate as specified in the deed of trust or other lien being foreclosed shall apply.

(b) (I) Each subsequent lienor entitled to redeem shall, in succession, have an additional period of five business days to redeem. The right to redeem shall be in priority of such liens according to the records. The redeeming lienor shall redeem by paying to the officer, on or before 12 noon of the last day of the lienor's redemption period:

(A) The redemption amount paid by the prior redeeming lienor, with interest at the rate specified in paragraph (a) of this subsection (4), plus the amount claimed in the statement delivered by the immediately prior redeeming lienor pursuant to subsection (6) of this section, including the per diem amounts through the date on which the payment is made; or

(B) If no prior lienor has redeemed, the redemption amount determined pursuant to paragraph (a) of this subsection (4).

(II) If the redeeming lienor is the same person as the holder of the certificate of purchase or the prior redeeming lienor as evidenced by the instruments referred to in subsection (1) of this section, regardless of the number of consecutive liens held by the redeeming lienor, the redeeming lienor shall not pay to the officer the redemption amount indicated in the certificate of purchase or certificate of redemption held by such person, but shall only pay to the officer the unpaid fees and costs required by the redemption and provide the statement described in paragraph (f) of subsection (1) of this section.

(c) If the statement described in paragraph (f) of subsection (1) of this section so states, or upon other written authorization from the holder of the certificate of purchase or the then-current holder of the certificate of redemption or the attorney for either such holder, the officer may accept as a full redemption an amount less than the amount specified in paragraph (a) of subsection (3) of this section. Notwithstanding the first sentence of this paragraph (c), the amount bid at sale shall determine the amount and extent of any deficiency remaining on the debt represented by the evidence of debt that is the subject of the foreclosure as stated in the bid pursuant to section 38-38-106 (2). Any redemption under this section shall constitute a full redemption and shall be deemed to be payment of all sums to which the holder of the certificate of purchase is entitled.

(d) On the ninth business day after the date of sale, the officer shall set the dates of the redemption period of each lienor in accordance with this subsection (4). The redemption period of a lienor shall not be shortened or altered by the fact that a prior lienor redeemed before the expiration of his or her redemption period.

(5) Certificate of redemption. Upon receipt of the redemption payment pursuant to subsection (4) of this section, the officer shall execute and record a certificate of redemption pursuant to section 38-38-402. Upon the expiration of each redemption period under this section, the officer shall disburse all redemption proceeds to the persons entitled to receive them.

(6) Certificate of lienor. A redeeming lienor shall pay to the officer the amount required to redeem and shall deliver to the officer a signed and properly acknowledged statement by the lienor or a signed statement by the lienor's attorney showing the amount owing on such lien, including per diem interest and fees and costs actually incurred that are permitted by subsection (7) of this section and for which the lienor has submitted to the officer receipts, invoices, evidence of electronic account-to-account transfers, or copies of loan servicing computer screens evidencing the fees and costs and verifying that the fees and costs were actually incurred as of the date of the statement of redemption with the per diem amounts that accrue thereafter. At any time before the expiration of a redeeming lienor's redemption period, the redeeming lienor may submit a revised or corrected certificate, or the attorney for the lienor may submit a revised or corrected statement.

(7) Payment of fees and costs. A redeeming lienor may, during such lienor's redemption period described in subsection (4) of this section, pay the fees and costs that the holder of the evidence of debt may pay pursuant to section 38-38-107.

(8) Misstatement of redemption amount. If an aggrieved person contests the amount set forth in the statement filed by a redeeming lienor pursuant to paragraph (f) of subsection (1) of this section or by a holder of a certificate of purchase pursuant to paragraph (a) of subsection (3) of this section and a court determines that the redeeming lienor or holder of the certificate of purchase has made a material misstatement on the statement with respect to the amount due and owing to the redeeming lienor or the holder of the certificate of purchase, the court shall, in addition to other relief, award to the aggrieved person the aggrieved person's court costs and reasonable attorney fees and costs.

(9) No partial redemption. A lienor holding a lien on less than all of, or a partial interest in, the property sold at sale shall redeem the entire property. No partial redemption shall be permitted under this part 3. The priority of liens for purposes of this section shall be determined without consideration of the fact that the lien relates to only a portion of the property or to a partial interest therein.

(10) Federal redemption rights. Any redemption rights granted under federal law are separate and distinct from the redemption rights granted under this part 3. All liens that are junior to the deed of trust or other lien being foreclosed pursuant to this article shall be divested by the sale under this article, subject to the redemption rights provided in this part 3. The officer conducting a foreclosure under this article is not designated to receive redemptions under federal law.



§ 38-38-304. Effect of redemption

(1) and (2) (Deleted by amendment, L. 2006, p. 1471, § 22; L. 2007, p. 1849, § 27, effective January 1, 2008.)

(3) If redemption is made by a lienor, the certificate of redemption, duly recorded, operates as an assignment to the lienor of the estate and interest acquired by the purchaser at the sale, subject to the rights of omitted parties as defined in section 38-38-506 (1) and persons who may be entitled subsequently to redeem.



§ 38-38-305. Lessee, easement holder, and installment land contract vendor considered as lienors - installment land contract vendee considered as an owner

(1) For the purposes of this article, a lessee of, or the holder of an easement encumbering, property shall be considered as a lienor, but without any lien amount, and shall be subject to all requirements in this article with respect to lienors. If a subsequent lienor redeems from the redemption of a lessee or easement holder, such subsequent lienor in acquiring said property takes the same subject to such lease or easement.

(1.5) (a) The notice to the lessee or lessees who have unrecorded possessory interests in the property being foreclosed as provided for by this article and article 37 of this title by virtue of any foreclosure of a mortgage, trust deed, or other lien or by virtue of an execution and levy shall be mailed to the lessee or lessees of a single-family residence or a multiple-unit residential dwelling. Such notice shall be in writing and shall be sent by regular mail. Notice is complete upon mailing to the lessee at the address of the premises or by addressing such notice to "Occupant" followed by the address.

(b) Nothing in this section shall affect any rights under this article of a lessee whose residential lease is recorded.

(2) For the purposes of this article, an installment land contract vendor of property shall be considered as a lienor for the unpaid portion of the purchase price, interest, and other amounts provided under the installment land contract and shall be subject to all requirements in this article with respect to lienors; but such installment land contract vendor shall not be considered as an owner as to any portion of such property.

(3) For the purposes of this article, an installment land contract vendee of property shall be considered as an owner except as to any portion of such property that such vendee may thereafter have transferred, as evidenced by a recorded instrument, and such vendee shall be subject to all requirements in this article with respect to owners.

(4) Repealed.



§ 38-38-306. Rights of other lienors to redeem

(1) A judgment creditor whose judgment has been made a lien of record and who has complied with the other conditions of a lienor required by this article may redeem as a lienor.

(2) A mechanic's lien claimant or any other person claiming the right to a statutory lien on real property shall have the right to redeem as a lienor despite the fact that the claim has not been reduced to judgment, if the lien or lien claim has been recorded as required or permitted by statute and the holder thereof has complied with the other conditions required of a lienor by this article. If another lienor redeems after such lien claimant, that portion of the redemption amount attributable to the claim of such lien claimant, as evidenced by such claimant's recorded lien, shall be held in escrow by the officer until a final judgment has been entered in favor of such claimant confirming the claimant's right to a lien and all periods for appeal have expired, whereupon there shall be paid to such claimant from the escrow the amount of the lien claim as established by the judgment, with any interest earned thereon, and the balance, if any, shall be refunded to the owner of the property as of the date of the sale, so long as the last redeeming lienor has otherwise been satisfied. If the claimant releases the lien or fails to establish a right to the lien, the entire escrow shall be paid to the owner of the property as of the date of the sale, so long as the last redeeming lienor has otherwise been satisfied. Lien claimants of equal priority, for the purposes of this subsection (2), may act in concert and be deemed to represent one claim in which they share pro rata. The right of the owner of the property as of the date of the sale to excess sale proceeds pursuant to a homestead exemption under section 38-41-201 is subordinate to the right of a subsequent deed of trust beneficiary for whose benefit the owner waived the homestead exemption.






Part 4 - Certificates of Purchase and Redemption

§ 38-38-401. Certificate of purchase - issuance

(1) No later than five business days after the sale, the officer shall execute and record in each county where the property or a portion thereof is located a certificate of purchase containing:

(a) The names of the original grantors of the deed of trust being foreclosed;

(a.5) The description of the property;

(b) The sum paid for the property;

(c) The name and address of the purchaser;

(d) A statement that the purchaser or assignee of the certificate of purchase shall be entitled to a confirmation deed at the expiration of all redemption periods provided under part 3 of this article unless a redemption is made;

(e) The deficiency under the evidence of debt, if any, as a result of the successful bid at sale;

(f) The public trustee's sale number or, in the case of a sale by the sheriff, the district court civil action number;

(g) The date of sale;

(h) An attached exhibit containing a copy of the executed order authorizing the sale that bears the public trustee sale number or civil docket number in the case of a judicial foreclosure; and

(i) An attached exhibit containing a copy of the mailing list and all amended mailing lists bearing the public trustee sale number or civil docket number in the case of a judicial foreclosure.

(2) The officer shall retain the recorded certificate of purchase in the officer's records.

(3) The failure of the officer to comply with the provisions of this section shall not affect the validity of the sale or the vesting of title in the name of the holder of the certificate of purchase or certificate of redemption.



§ 38-38-401.5. Certificate - priority of lien

The lien represented by a certificate of purchase shall have the same priority as the deed of trust or other lien foreclosed.



§ 38-38-402. Certificate of redemption - issuance

(1) No sooner than fifteen business days following a sale but no later than five business days following an officer's receipt of redemption money paid under section 38-38-302, the officer shall execute and record in each county where the property or a portion thereof is located a certificate of redemption containing:

(a) The names of the original grantors of the deed of trust being foreclosed;

(a.5) The name and address of the person redeeming;

(b) The redemption amount paid;

(c) The date of sale;

(d) The description of the property redeemed; and

(e) The public trustee's sale number or, in the case of a sale by the sheriff, the district court civil action number.

(2) The officer shall retain the recorded certificate of redemption in the officer's records.

(3) The failure of the officer to comply with the provisions of this section shall not affect the validity of the sale or the rights of the grantee of the confirmation deed.



§ 38-38-403. Certificates assignable

(1) Every certificate of purchase or certificate of redemption that is issued to any person under this part 4 shall be assignable by indorsement thereon or by separate assignment, and the assignee shall be treated for all purposes as the original holder of the certificate of purchase or certificate of redemption. A separate assignment of a certificate of purchase or a certificate of redemption shall contain:

(a) The name and address of the assignee;

(b) The name and address of the assignor;

(c) A description of the property;

(d) The name of the foreclosing holder of the evidence of debt; and

(e) The number of the foreclosure sale held by the public trustee or the case number of the judicial foreclosure.



§ 38-38-405. Certificate as prima facie evidence

A certificate of purchase, certificate of redemption, confirmation deed, or a certified copy thereof shall be deemed to be prima facie evidence of all statements or recitals contained therein.






Part 5 - Issuance of Public Trustee's Deed, Sheriff's Deed, and the Nature of Title

§ 38-38-501. Title vests upon expiration of redemption periods - confirmation deed

(1) Upon the expiration of all redemption periods allowed to all lienors entitled to redeem under part 3 of this article or, if there are no redemption periods, upon the close of the officer's business day eight business days after the sale, title to the property sold shall vest in the holder of the certificate of purchase or in the holder of the last certificate of redemption in the case of redemption. Subject to the right to cure and the right to redeem provisions of section 38-38-506 and subject to the provisions of section 38-41-212 (2), such title shall be free and clear of all liens and encumbrances junior to the lien foreclosed. No earlier than ten business days nor later than fifteen business days after both the title vests and the officer has received all statutory fees and costs, the officer shall execute and record a confirmation deed pursuant to section 38-38-502 or 38-38-503 to the holder of the certificate of purchase or, in the case of redemption, to the holder of the last certificate of redemption confirming the transfer of title to the property; except that the officer shall execute and record a confirmation deed prior to the tenth business day after title vests, if the officer has received all statutory fees and costs and notice from the appropriate holder that the certificate will not be assigned. But under no circumstances shall the officer be required to issue a confirmation deed unless the officer has received an order authorizing the sale that meets the requirements of section 38-38-105 (2)(a). Failure of the officer to execute and record such deed or to record the deed within the time specified shall not affect the validity of the deed or the vesting of title.

(2) Notwithstanding any provision of law to the contrary, an officer may not include an assignee as a grantee in a confirmation deed, unless:

(a) The officer has received a copy of the assignment executed in accordance with section 38-38-403 within ten business days after title vests; and

(b) The assignment was dated, signed, and notarized or recorded prior to the time title vests.



§ 38-38-502. Form of conformation deed for public trustee's sale

The confirmation deed executed by the public trustee in a foreclosure sale may be in substantially the following form:

THIS DEED is made ______________________, 20______________________, between ______________________ as the public trustee of the ______________________ County of______________________, Colorado, and ______________________, grantee, (the holder of the certificate of purchase)<N>(the holder of the certificate of redemption issued to the lienor last redeeming), whose legal address is ______________________.

WHEREAS, ______________________ did, by deed of trust dated ______________________, 20______________________, and recorded in the office of the clerk and recorder of the ______________________ County of______________________, Colorado, on

______________________, 20______________________, in Book ______________________, Page ______________________<N>, (Film no.______________________, Reception no. ______________________) convey to the public trustee, in trust, the property hereinafter described to secure the payment of the indebtedness provided in said deed of trust; and

WHEREAS, a violation was made in certain of the terms and covenants of said deed of trust as shown by the notice of election and demand for sale filed with the public trustee; the said property was advertised for public sale at the place and in the manner provided by law and by said deed of trust; combined notice of sale and right to cure and redeem was given as required by law; said property was sold according to said combined notice; and a certificate of purchase thereof was made and recorded in the office of said county clerk and recorder; and

WHEREAS, all periods of redemption have expired.

NOW, THEREFORE, the public trustee, pursuant to the power and authority vested by law and by the said deed of trust, confirms the foreclosure sale and sells and conveys to grantee the following described property located in the______________________ County of ______________________, State of Colorado, to-wit:(describe property)--- also known by street and number as ______________________ to have and to hold the same, with all appurtenances, forever.



§ 38-38-503. Form of conformation deed for sheriff's sale

The confirmation deed executed by the sheriff in case of a sale by virtue of an execution and levy or judgment and decree shall state the judgment under which the property described was sold and the execution or decree date and may be in substantially the following form:

THIS DEED is made ______________________, 20______________________, between ______________________ as sheriff of the ______________________ County of______________________, Colorado, and ______________________, grantee, (the holder of the certificate of purchase)<N>(the holder of the certificate of redemption issued to the lienor last redeeming), whose legal address is______________________.

WHEREAS, ______________________ did, in the ______________________ court for ______________________ and County of ______________________, Colorado, (recover a judgment against ______________________ for the sum of ______________________ dollars and costs of suit and upon which judgment an execution was issued)<N>(obtain a judgment and decree against ______________________) dated______________________, 20______________________, directed to the sheriff of the ______________________ County of______________________, Colorado; and

WHEREAS, by virtue of said (execution) (judgment and decree), the sheriff levied upon the property hereinafter described and, after public notice had been given of the time and place of sale as required by law, said property was offered for sale and sold according to said notice, and a certificate of purchase was made and recorded in the office of the county clerk and recorder; and

WHEREAS, all periods of redemption have expired.

NOW, THEREFORE, I, ______________________, sheriff of the ______________________ County of______________________, Colorado, in consideration of the premises, confirm the sale and sell and convey to grantee the following described property, located in the ______________________ County of ______________________, Colorado:(describe property)--- also known by street and number as ______________________.

TO HAVE AND TO HOLD the same, with all appurtenances thereunto, forever.



§ 38-38-504. Deed evidence of compliance

Any deed executed by an officer or other official under this article shall be prima facie evidence of compliance with all statutory requirements for the sale and execution of the deed and evidence of the truth of the recitals contained in the deed.



§ 38-38-505. Effect of foreclosures as to certain classes of persons

(1) All deeds of trust executed to a public trustee may be foreclosed by such public trustee in the manner provided by section 38-38-101, notwithstanding the fact that the indebtedness secured may constitute a claim against the estate of a deceased person, a mental incompetent, or an incapacitated person and notwithstanding the death, mental incompetency, or incapacity of one or more of the owners of the property covered by the deed of trust.

(2) Any such foreclosure shall be good against a mental incompetent or incapacitated person and against the heirs-at-law, legatees, devisees, creditors, conservators, guardians, personal representatives, executors, and administrators of any decedent or mental incompetent or incapacitated person and all persons claiming by, through, or under such decedent or mental incompetent or incapacitated person. The public trustee shall give notice of such foreclosure proceedings, as provided by law, to the grantor in the deed of trust foreclosed at the address stated therein, as though living and mentally competent, to all persons having interests then of record, and to the lessee or lessees of the premises as provided in section 38-38-305 (1.5). The public trustee shall not be required to give notice of such foreclosure proceedings to any heir-at-law, legatee, devisee, creditor, conservator, guardian, personal representative, executor, or administrator of any decedent or mental incompetent or incapacitated person or to any person claiming by, through, or under any decedent or mental incompetent or incapacitated person unless the claim or interest of such person then appears of record.

(3) The interest and claim in and to such real estate of all mental incompetents or incapacitated persons and of all persons claiming by, through, or under any mental incompetent, incapacitated person, or decedent, including minors and incapacitated persons, shall be terminated and concluded by such foreclosure unless they redeem from the foreclosure sale within the time prescribed by law.



§ 38-38-506. Omitted parties - definitions

(1) As used in this section, "omitted party" means any person who:

(a) Prior to the recording of the notice of election and demand or lis pendens, has either acquired a record interest in the property or has obtained a valid possessory interest and is in actual possession of the property, which interest is junior to the deed of trust or other lien being foreclosed and would otherwise be extinguished by the foreclosure; and

(b) Is not included as a party defendant in a judicial foreclosure action or, if included, is not served with process, or is not served with notice of levy or seizure pursuant to section 13-55-102, C.R.S., or is not notified pursuant to section 38-38-103 of a sale, or is not notified in connection with the legal proceedings contemplated by section 38-38-105.

(2) (a) The interest of an omitted party in the property that is the subject of a sale may be terminated if the omitted party, or anyone claiming by, through, or under an omitted party, in a civil action commenced at any time by any interested person as defined in paragraph (c) of this subsection (2), by an omitted party, or by anyone claiming by, through, or under an omitted party, is afforded rights of cure if the omitted party would have been entitled to cure pursuant to section 38-38-104, or is afforded redemption rights if the omitted party would have been entitled to redeem pursuant to section 38-38-302, upon such terms as the court may deem equitable under the circumstances, which terms shall not, however, be more favorable than the person's statutory rights. The court shall give full consideration to whether the omitted party or anyone claiming by, through, or under an omitted party was given or had actual notice or knowledge of the foreclosure and was given an opportunity to exercise statutory rights to cure or redeem.

(b) For purposes of this section, the lien that is the subject of the sale shall not be extinguished by merger with the title to the property acquired pursuant to section 38-38-501 until the interest of any omitted party has been affirmed pursuant to subsection (3) of this section or has been terminated as provided in paragraph (a) of this subsection (2), or by operation of law. The omitted party, or anyone claiming by, through, or under an omitted party, cannot extinguish the lien that is subject to the sale by enforcement of the lien of the omitted party.

(c) As used in this section, "interested person" means the holder of the evidence of debt being foreclosed, a holder of a certificate of purchase or certificate of redemption issued pursuant to section 38-38-401 or 38-38-402, or an owner of the property pursuant to section 38-38-501 or a person claiming by, through, or under such holder or owner.

(d) An omitted party, or anyone claiming by, through, or under an omitted party, shall not have a remedy to cure or redeem, except as set forth in this subsection (2). An interested party shall not be able to extinguish an omitted party's interest except as set forth in this subsection (2) or by written waiver or agreement signed by the omitted party or anyone claiming by, through, or under an omitted party.

(3) If an interested person files with the officer at any time a document affirming an omitted party's interest in the property, subject to the terms, conditions, and provisions of the recorded instrument from which such omitted party's interest is derived, or in the case of an omitted party that is a lessee, subject to the terms and conditions of the lease, whether written or oral, the interest of such omitted party in the property shall not be affected by the foreclosure, and such omitted party shall have no right to cure or redeem.

(4) (Deleted by amendment, L. 2006, p. 1476, § 31; L. 2007, p. 1849, § 27, effective January 1, 2008.)






Part 6 - Receivers

§ 38-38-601. Receiver appointed upon application

(1) When an action or proceeding has been commenced to foreclose a mortgage, trust deed, or other instrument securing an indebtedness, a receiver of the property affected shall be appointed upon application at any time prior to the sale, if it appears that the security is clearly inadequate or that the premises are in danger of being materially injured or reduced in value as security by removal, destruction, deterioration, accumulation of prior liens, or otherwise so as to render the security inadequate.

(2) If the facts would justify the appointment of a receiver under this section but one is not applied for and if the premises are abandoned by the owner thereof, the holder of the lien may take possession until the sale and shall be subject to the same duties and liabilities for the care of the premises and for the application of the rents and profits as would a receiver.



§ 38-38-602. Appointment of receiver to prevent waste

(1) During the period of redemption, the owner of the premises or the person in possession shall not commit waste, and the purchaser shall have such action or remedy for waste, including injunction, as he would have as owner of the premises. During such period, the owner of the premises shall keep the premises in repair, shall use reasonable diligence to continue to keep the premises yielding an adequate income, and shall pay current taxes before a penalty accrues and interest becomes due on any prior encumbrance, keep the premises insured for the protection of the holder of the certificate of purchase, and, in case of a leasehold, pay the rent and other sums due under the lease, and failure to do so shall constitute waste. In case of waste committed or danger of waste or an actual probability of the security being rendered inadequate, a receiver may be appointed to take possession and preserve the property at any time after the sale under such foreclosure. A receiver appointed before the sale shall continue after sale unless otherwise directed by the court.

(2) If the facts would justify the appointment of a receiver under this section but one is not applied for and if the premises are abandoned by the owner thereof, the purchaser may take possession and shall be subject to the same duties and liabilities for the care of the premises and for the application of the rents and profits as would a receiver.

(3) Nothing in this article shall restrict the power of the court in the appointment of a receiver pursuant to existing law or pursuant to agreement between the parties.






Part 7 - General Provisions and Application

§ 38-38-701. Application - use of term "foreclosure"

(1) Except as otherwise provided for in subsection (2) of this section, the provisions of this article shall apply:

(a) To proceedings for the foreclosure of deeds of trust through the public trustee commenced on or after July 1, 2007; and

(b) In the case of proceedings and actions for enforcement or foreclosure of any other types of liens upon real property and in the case of sales by virtue of execution and levy, where the particular proceeding or action under which the sale is performed is commenced on or after July 1, 2007.

(2) On and after October 1, 1990, in all proceedings for the foreclosure of deeds of trust and mortgages executed before July 1, 1965:

(a) The provisions of sections 118-9-2 and 118-9-3, Colorado Revised Statutes 1963, as said sections existed prior to July 1, 1965, shall apply in lieu of section 38-38-302 and section 38-38-303 (1) to (3) as it existed prior to January 1, 2008; and

(b) The provisions of section 118-9-18, Colorado Revised Statutes 1963, as in effect on July 1, 1965, and numbered as sections 38-38-103 and 38-38-104 on and after October 1, 1990, shall not apply.

(3) Wherever the term "foreclosure", or variations thereof, or the concept of "foreclosure" is used in or referred to in article 37, 38, or 39 of this title, it shall be deemed to include sales of real estate upon execution, unless the context otherwise requires.

(4) If a deed of trust grants a power of sale to the public trustee but contains no provision on the manner in which the power of sale is to be exercised, the deed of trust shall not be void or voidable, and the holder of the evidence of debt may foreclose the deed of trust in accordance with the provisions of this article on the foreclosure of deeds of trust through the office of the public trustee or in the manner of a mortgage through the courts.



§ 38-38-702. Limitation of officer's liability

(1) An officer shall not have responsibility or liability for determining:

(a) The amount or reasonableness of a bid at a sale under section 38-38-106, the amount required to cure under section 38-38-104, or the amount required to redeem under section 38-38-302;

(b) The accuracy of the legal description of property in a full or partial release of a deed of trust;

(c) The accuracy or completeness of a mailing list submitted to the officer; or

(d) The legal sufficiency of the description of the property contained in the notice of election and demand.

(2) Nothing in this article shall lessen or otherwise modify the immunities and protections extended by law to an officer or to a governmental entity with which an officer is associated.

(3) An officer shall not have responsibility or liability for unknown damage, debt, or liens when a third party seeks a judicial foreclosure and sale.



§ 38-38-703. No waiver of or agreement to shorten right to cure

A waiver of or agreement to shorten the time period to exercise the right to cure a default granted by the provisions of this article that is made before the date of the default as to which the waiver is granted under a deed of trust, mortgage, or other instrument evidencing a lien or an evidence of debt secured thereby shall be void as against public policy.



§ 38-38-704. Providing information to homeowner and public

(1) Repealed.

(2) (a) Notwithstanding any provision of the deed of trust or other lien being foreclosed or any provision of law to the contrary, an officer may, at his or her discretion, provide to an owner of the property or to any person liable on the secured indebtedness or other lien being foreclosed, or otherwise make available to the general public, any educational or other information or material concerning foreclosures under this article, including available community resources and foreclosure prevention information, that has been approved by the office of the attorney general, by an agency of the state of Colorado or the federal government, or by an attorney currently licensed to practice and in good standing in the state of Colorado and retained by a public trustee for such purpose. The officer may charge the fees and costs of providing such information or materials to the property owner or person liable on the debt as foreclosure fees and costs; except that the amount of such fees and costs charged shall not exceed twenty-five dollars.

(b) This subsection (2) shall take effect July 1, 2007.



§ 38-38-705. Curative provisions

(1) If the public trustee fails to comply with any of the notice deadlines set forth in this article, unless the foreclosure has already been withdrawn by the holder of the evidence of debt or the holder's attorney, following written notice to the holder of the evidence of debt or the holder's attorney, the public trustee may rerecord the notice of election and demand, and the public trustee shall thereafter comply with all such notice deadlines from the last recording date as set forth on the rerecorded notice of election and demand as though such foreclosure had been commenced on such date.

(2) In the event of an error contained in any certificate of purchase, certificate of redemption, public trustee's deed, or other recorded document prepared by the office of the public trustee, the public trustee may correct such error by executing and recording a scrivener's error affidavit as set forth in section 38-35-109 (5).






Part 8 - Foreclosure Deferment



Part 9 - Expedited Sale of Residential Property






Article 39 - Mortgages, Deeds of Trust, and Other Liens

Part 1 - General Provisions

§ 38-39-100.5. Definitions

The definitions in section 38-38-100.3 apply to this article unless the context otherwise requires.



§ 38-39-101. Effect of deed of trust to private trustee - nature of obligation secured

Any deed of trust that names any person other than a public trustee as trustee therein or that secures an obligation other than an evidence of debt shall be deemed and taken to be a mortgage for all purposes and foreclosed only as mortgages are foreclosed in and through the courts; except that any deed of trust that names a public trustee as trustee therein and secures an obligation other than an instrument evidencing a debt shall be released as provided in section 38-39-102 (5).



§ 38-39-102. When deed of trust shall be released - definitions

(1) (a) Except as otherwise provided in paragraph (a) of subsection (3) of this section, a deed of trust to the public trustee, upon compliance with the provisions of the deed of trust, shall be released by the public trustee upon the:

(I) Receipt of a written request from the holder of the evidence of debt secured by the deed of trust, the holder's agent or attorney, or a title insurance company providing an indemnification agreement and affidavit described in paragraph (c) of subsection (3) of this section, which request shall be duly executed and acknowledged;

(II) Production of the original cancelled evidence of debt such as a note or bond as evidence that the indebtedness secured by such deed of trust has been paid; except that such production may be omitted in the circumstances contemplated in subsection (3) of this section;

(III) Receipt by the public trustee of the fee prescribed by section 38-37-104 (1)(a) and the fee for recording the release;

(IV) Receipt by the public trustee of a current address for the original grantor, assuming party, or current owner or either a notation on the request for release of the deed of trust or a written statement from the holder of the evidence of debt secured by the deed of trust, the title insurance company licensed and qualified in Colorado, or the holder of the original evidence of debt that is a qualified holder, as defined in section 38-38-100.3 (20), that they have no record of a current address that is different from the address of the property encumbered by the deed of trust being released; except that it shall be within the public trustee's discretion to release a deed of trust, upon compliance with the provisions of the deed of trust, if the public trustee has not received the information required pursuant to this subparagraph (IV); and

(V) Production of the original recorded deed of trust securing the evidence of debt or a legible copy thereof.

(b) Immediately upon execution of the release of the deed of trust by the public trustee, the public trustee shall cause the release to be recorded in the records of the county clerk and recorder.

(2) If the purpose of the deed of trust has been fully or partially satisfied and the indebtedness secured by such deed of trust has not been paid, the public trustee shall release the deed of trust as to all or portions of the property encumbered by the deed of trust pursuant to the provisions of subsection (1) of this section if the request to release certifies that the purpose of the deed of trust has been fully or partially satisfied and if either the original evidence of debt is exhibited or the holder of the evidence of debt is a qualified holder.

(3) (a) (I) Subject to the provisions of subparagraph (II) of this paragraph (a), with respect to either subsection (1) or (2) of this section, a holder of the original evidence of debt that is a qualified holder, as defined in section 38-38-100.3 (20), may request the release of a deed of trust without producing or exhibiting the original evidence of debt. A holder that requests the release of a deed of trust pursuant to this paragraph (a) shall be deemed to have agreed to indemnify and defend the public trustee against any claim made within the period described in subsection (7) of this section for damages resulting from the action of the public trustee taken in accordance with the request. The indemnity granted by this paragraph (a) is limited to actual economic loss suffered and any court costs and reasonable attorney fees and costs incurred in defending a claim brought as a direct and proximate result of the failure to produce the original evidence of debt, but the indemnity does not include and no claimant is entitled to any special, incidental, consequential, reliance, expectation, or punitive damages. No separate indemnification agreement shall be necessary for the agreement to indemnify to be effective.

(II) A holder of the original evidence of debt that is a qualified holder, as defined in section 38-38-100.3 (20), shall provide the public trustee with a current address for the original grantor, assuming party, or current owner when requesting a release of a deed of trust pursuant to this paragraph (a).

(b) (I) Subject to the provisions of subparagraph (II) of this paragraph (b), with respect to either subsection (1) or (2) of this section, the holder of the evidence of debt may request the release of a deed of trust without producing or exhibiting the original evidence of debt. A holder that requests the release of a deed of trust pursuant to this paragraph (b) shall deliver to the public trustee a corporate surety bond in an amount equal to one and one-half times the original principal amount recited in the deed of trust, which corporate surety bond shall remain in full force and effect for the period described in subsection (7) of this section.

(II) A holder of the evidence of debt shall provide the public trustee with a current address for the original grantor, assuming party, or current owner when requesting a release of a deed of trust pursuant to this paragraph (b).

(c) (I) Subject to the provisions of subparagraph (II) of this paragraph (c), with respect to either subsection (1) or (2) of this section, a title insurance company licensed and qualified in Colorado may request the release of a deed of trust without producing or exhibiting the original evidence of debt. A company that requests the release of a deed of trust pursuant to this paragraph (c) shall be deemed to have agreed to indemnify and defend the public trustee against any claim made within the period described in subsection (7) of this section for damages resulting from the action taken by the public trustee in accordance with the request. The indemnity granted by this paragraph (c) is limited to actual economic loss suffered and any court costs and reasonable attorney fees and costs incurred in defending a claim brought as a direct and proximate result of the failure to produce the original evidence of debt, but the indemnity does not include and no claimant is entitled to any special, incidental, consequential, reliance, expectation, or punitive damages. No separate indemnification agreement shall be necessary for the agreement to indemnify to be effective; however, the company shall provide to the public trustee an affidavit executed by an officer of the company stating that the company has caused the indebtedness secured by the deed of trust to be satisfied in full or, in the case of a partial release, to the extent required by the holder of the indebtedness.

(II) A title insurance company licensed and qualified in Colorado shall provide the public trustee with a current address for the original grantor, assuming party, or current owner when requesting a release of a deed of trust pursuant to this paragraph (c).

(3.5) Venue for any action based upon the indemnification agreement specified in paragraph (a) of subsection (3) of this section shall be proper only in the county in which the public trustee receiving the certification is located.

(4) A public trustee shall have no duty to retain the original cancelled evidence of debt or deed of trust upon a release granted pursuant to this section.

(5) The lien represented by a deed of trust to the public trustee that secures an obligation other than an evidence of debt shall be released by the public trustee pursuant to the provisions of subsection (1) of this section as to all or portions of the property encumbered by the deed of trust upon the:

(a) Receipt of a written request of the beneficiary or assignee of such deed of trust, which request shall be duly executed and acknowledged;

(b) Presentation to the public trustee of an affidavit of such beneficiary or assignee stating that the purpose of the deed of trust has been fully or partially satisfied; and

(c) Receipt by the public trustee of the fee prescribed by section 38-37-104 (1)(a) and the fee for recording the release.

(6) The public trustee shall have no liability to any person, and no action may be commenced against the public trustee, as a result of issuing a release or partial release of a deed of trust under subsection (3) of this section, unless such action is commenced within six years from the date of the recording of such release or partial release or within the period of time prescribed by any statute of limitation of this state in which a suit to enforce payment of the indebtedness or performance of the obligation secured by said deed of trust may be commenced, whichever is less. Nothing in this article shall be construed to waive immunity of a public trustee that is provided in sections 24-10-101 to 24-10-120, C.R.S.

(7) The indemnification agreements or the corporate surety bond described in this section shall, in each case, remain effective for the time period described in subsection (6) of this section or until such time as any claim made against the public trustee within such time period has been finally resolved, whichever is longer.

(8) If the written request to release the lien of any deed of trust is a fraudulent request, the release by the public trustee based upon such request shall be void.

(8.5) If a deed of trust is improperly recorded in the office of the clerk and recorder of a county other than the county in which the real property is located, the deed of trust must be recorded in the correct county before the public trustee may release the deed of trust. The public trustee of a county other than the county wherein the real property is located shall not release the deed of trust.

(9) For purposes of this section, unless the context otherwise requires:

(a) "Assuming party" means a person other than the original grantor who paid off the indebtedness on behalf of the original grantor.

(b) "Current address" means the most recent address reflected in the records of a holder of the evidence of debt, a title insurance company licensed and qualified in Colorado, or a holder of the original evidence of debt that is a qualified holder, as defined in section 38-38-100.3 (20). If a holder of the evidence of debt, a title insurance company licensed and qualified in Colorado, or a holder of the original evidence of debt that is a qualified holder, as defined in section 38-38-100.3 (20), has no record of a current address, any requirement that a current address be provided shall be deemed satisfied by indicating that fact.

(c) "Current owner" means a person other than the original grantor who currently owns the property and has either paid off or taken over the indebtedness on behalf of the original grantor.



§ 38-39-103. Effect of release or partial release before maturity of evidence of debt - release is good as to recitals

(1) In any executed and recorded release or partial release of any deed of trust affecting the title to real estate in this state, whether or not such release is executed before the maturity of the indebtedness so secured, the recital of the following shall constitute evidence thereof, so as to give full effect to such release:

(a) That the indebtedness secured by such deed of trust has been fully or partially paid; or

(b) That the purpose of the deed of trust has been fully or partially satisfied.

(2) Any release of deed of trust shall be good and valid as to the recitals therein, whether made to the original grantor of said deed of trust or to a subsequent purchaser of the property described in such release of deed of trust.



§ 38-39-104. Satisfaction of mortgage

The lien of any mortgage encumbering property within the state of Colorado can be released only by the mortgagee executing a separate instrument of release executed under the formalities prescribed by the law regulating conveyances. All releases made prior to July 1, 1973, either on the mortgage or on the record of the mortgage, and signed by the mortgagee, shall have the same effect as a separate instrument of release legally executed by the mortgagee.



§ 38-39-105. Removal of improvements from encumbered property

(1) An owner of real property shall not remove any improvement therefrom without first obtaining the written consent of the holder of any lien recorded prior to October 1, 1990, and the holder of the indebtedness secured by the deed of trust or mortgage having the most senior lien which encumbers such real property. This section shall not apply where any such improvement is expressly excepted from such lien.

(2) Any person who violates the provisions of subsection (1) of this section commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 38-39-106. Future advances

(1) Any mortgage may, by its terms, secure future advances up to a total maximum principal amount expressly set forth in such mortgage. Such mortgage shall be effective to secure payment of all advances, both obligatory and optional, up to the stated maximum principal amount to the same extent and with the same effect and priority as if such total maximum principal amount had been fully disbursed on or before the date such mortgage was recorded.

(2) Such mortgage shall also secure, to the same extent and with the same effect and priority, the following additional amounts regardless of whether such additional amounts, when added to the principal amount of the indebtedness, exceed the maximum principal amount stated in the mortgage:

(a) All increases in the principal amount that result from negative amortization or the addition of deferred interest;

(b) All disbursements made for the payment of taxes, levies, or insurance with respect to the property subject to the mortgage or made to protect such property from waste, damage, or abuse;

(c) If the mortgage or evidence of debt secured by the mortgage so provides, all reasonable expenses associated with collection of the indebtedness or foreclosure of the mortgage; and

(d) Interest on any of the items specified in paragraphs (a) to (c) of this subsection (2) in accordance with the terms of the mortgage or the evidence of debt secured by the mortgage.

(3) Subsection (1) of this section shall not apply to any subsequent advance against a mortgage instrument after a mortgagee has initially advanced principal up to the maximum amount stated in the mortgage, unless the mortgage instrument clearly states that it was made pursuant to a revolving credit arrangement.

(4) This section shall have no application to the priority of general mechanics' liens arising pursuant to article 22 of this title, and the priority of such general mechanics' liens with respect to a mortgage which secures future advances shall be determined without reference to this section.

(5) As used in this section, unless the context otherwise requires, "mortgage" means a mortgage, deed of trust, or other instrument creating a lien on real property to secure the payment of an indebtedness.



§ 38-39-107. Form of written request for release of a deed of trust with production of the evidence of debt

A written request to a public trustee made pursuant to section 38-39-102 (1)(a) to release a deed of trust with production of the original canceled evidence of debt may be in substantially the following form:

Original Note and Deed of Trust Returned to:

When recorded return to:

Prepared/Received by:

REQUEST FOR FULL [] / PARTIAL []

RELEASE OF DEED OF TRUST AND RELEASE

BY HOLDER OF THE EVIDENCE OF DEBT WITH

PRODUCTION OF EVIDENCE OF DEBT PURSUANT

TO § 38-39-102 (1)(a), COLORADO REVISED STATUTES --------------------------- Date

--------------------------- Original Grantor (Borrower)

---------------------------

--------------------------- Current Address of Original Grantor,

--------------------------- Assuming Party, or Current Owner

[] Check here if current address is unknown.

--------------------------- Original Beneficiary (Lender)

---------------------------

--------------------------- Date of Deed of Trust

--------------------------- Date of Recording and/or

Re-Recording of Deed of Trust

--------------------------- Recording Information

County Rcpt. No. and/or Film No. and/or Book/Page No. and/or Torrens Reg. No.

TO THE PUBLIC TRUSTEE OFCOUNTY

(The County of the Public Trustee who is the appropriate grantee to whom the above Deed of Trust should grant an interest in the property described in the Deed of Trust)

PLEASE EXECUTE AND RECORD A RELEASE OF THE DEED OF TRUST DESCRIBED ABOVE. The indebtedness secured by the Deed of Trust has been fully or partially paid and/or the purpose of the Deed of Trust has been fully or partially satisfied in regard to the property encumbered by the Deed of Trust as described therein as to a full release or, in the event of a partial release, only that portion of the real property described as:

---------------------------------------------------------

(IF NO LEGAL DESCRIPTION IS LISTED THIS WILL BE DEEMED A FULL RELEASE.)

Name and address of current holder of the evidence of debt secured by deed of trust (lender)

---------------------------------------------------------

Name, title, and address of officer, agent, or attorney of current holder

-----------------------------------------------------------

SignatureSignature

State of , County of

The foregoing Request for Release was acknowledged before me on

(Date) by*(Notary Seal)

-------------------------------Date Commission Expires

*If applicable, insert title of officer and name of current holder

------------------------------------

Notary PublicWitness my hand and official seal

RELEASE OF DEED OF TRUST

WHEREAS, the Grantor(s) named above, by Deed of Trust, granted certain real property described in the Deed of Trust to the Public Trustee of the County referenced above, in the State of Colorado, to be held in trust to secure the payment of the indebtedness referred to therein; and

WHEREAS, the indebtedness secured by the Deed of Trust has been fully or partially paid and/or the purpose of the Deed of Trust has been fully or partially satisfied according to the written request of the current holder of the evidence of debt;

NOW THEREFORE, in consideration of the premises and the payment of the statutory sum, receipt of which is hereby acknowledged, I, as the Public Trustee in the County named above, do hereby fully and absolutely release, cancel, and forever discharge the Deed of Trust or that portion of the real property described above in the Deed of Trust, together with all privileges and appurtenances thereto belonging.

-----------------------------------

Public Trustee

------------------------------------

Deputy Public Trustee

(Public Trustee use only; use appropriate label)

(Public Trustee's seal)

(If applicable: Notary Seal)

-----------------------------------------------------------

(If applicable, name and address of person creating new legal description as required by § 38-35-106.5, Colorado Revised Statutes.)



§ 38-39-108. Form of written request for release of a deed of trust without production of the evidence of debt

A written request to a public trustee made pursuant to section 38-39-102 (1)(a) and (3) to release a deed of trust without production of the original canceled evidence of debt may be in substantially the following form:

Original Note and Deed of Trust Returned to:

When recorded return to:

Prepared/Received by:

REQUEST FOR FULL [] / PARTIAL []

RELEASE OF DEED OF TRUST AND RELEASE BY

HOLDER OF THE EVIDENCE OF DEBT WITHOUT

PRODUCTION OF EVIDENCE OF DEBT PURSUANT TO

§ 38-39-102 (1)(a) and (3), COLORADO REVISED STATUTES

--------------------------- Date

---------------------------- Original Grantor (Borrower)

----------------------------

--------------------------- Current Address of Original Grantor,

--------------------------- Assuming Party, or Current Owner

[] Check here if current address is unknown.

--------------------------- Original Beneficiary (Lender)

---------------------------

--------------------------- Date of Deed of Trust

--------------------------- Date of Recording and/or

Re-Recording of Deed of Trust

--------------------------- Recording Information

County Rcpt. No. and/or Film No. and/or Book/Page No. and/or Torrens Reg. No.

TO THE PUBLIC TRUSTEE OFCOUNTY

(The County of the Public Trustee who is the appropriate grantee to whom the above Deed of Trust should grant an interest in the property described in the Deed of Trust)

PLEASE EXECUTE AND RECORD A RELEASE OF THE DEED OF TRUST DESCRIBED ABOVE. The indebtedness secured by the Deed of Trust has been fully or partially paid and/or the purpose of the Deed of Trust has been fully or partially satisfied in regard to the property encumbered by the Deed of Trust as described therein as to a full release or, in the event of a partial release, only that portion of the real property described as:

---------------------------------------------------------

(IF NO LEGAL DESCRIPTION IS LISTED THIS WILL BE DEEMED A FULL RELEASE.)

Pursuant to § 38-39-102 (3), Colorado Revised Statutes, in support of this Request for Release of Deed of Trust, the undersigned, as the holder of the evidence of debt secured by the Deed of Trust described above, or as a title insurance company authorized to request the release of a deed of trust pursuant to § 38-39-102 (3)(c), Colorado Revised Statutes, in lieu of the production or exhibition of the original evidence of debt with this Request for Release, certifies as follows:

1. The purpose of the Deed of Trust has been fully or partially satisfied.

2. The original evidence of debt is not being exhibited or produced herewith.

3. It is one of the following entities (check applicable box):

a. [] The holder of the original evidence of debt that is a qualified holder, as specified in § 38-39-102 (3)(a), Colorado Revised Statutes, that agrees that it is obligated to indemnify the Public Trustee for any and all damages, costs, liabilities, and reasonable attorney fees incurred as a result of the action of the Public Trustee taken in accordance with this Request for Release;

b. [] The holder of the evidence of debt requesting the release of a deed of trust without producing or exhibiting the original evidence of debt that delivers to the Public Trustee a corporate surety bond as specified in § 38-39-102 (3)(b), Colorado Revised Statutes; or

c. [] A title insurance company licensed and qualified in Colorado, as specified in § 38-39-102 (3)(c), Colorado Revised Statutes, that agrees that it is obligated to indemnify the Public Trustee pursuant to statute as a result of the action of the Public Trustee taken in accordance with this Request for Release and that has caused the indebtedness secured by the deed of trust to be satisfied in full, or in the case of a partial release, to the extent required by the holder of the indebtedness.

---------------------------------------------------------

Name and address of the holder of the evidence of debt secured by Deed of Trust (lender) or name and address of the title insurance company authorized to request the release of a Deed of Trust.

---------------------------------------------------------

Name, title, and address of officer, agent, or attorney of the holder of the evidence of debt secured by Deed of Trust (lender).

-----------------------------------------------------------

SignatureSignature

State of , County of

The foregoing Request for Release was acknowledged before me

on(Date) by*(Notary Seal)

------------------------------- Date Commission Expires

*If applicable, insert title of officer and name of current holder

------------------------------------

Notary Public Witness my hand and official seal

RELEASE OF DEED OF TRUST

WHEREAS, the Grantor(s) named above, by Deed of Trust, granted certain real property described in the Deed of Trust to the Public Trustee of the County referenced above, in the State of Colorado, to be held in trust to secure the payment of the indebtedness referred to therein; and

WHEREAS, the indebtedness secured by the Deed of Trust has been fully or partially paid and/or the purpose of the Deed of Trust has been fully or partially satisfied according to the written request of the holder of the evidence of debt or title insurance company authorized to request the release of the Deed of Trust;

NOW THEREFORE, in consideration of the premises and the payment of the statutory sum, receipt of which is hereby acknowledged, I, as the Public Trustee in the County named above, do hereby fully and absolutely release, cancel, and forever discharge the Deed of Trust or that portion of the real property described above in the Deed of Trust, together with all privileges and appurtenances thereto belonging.

------------------------------------

Public Trustee

------------------------------------

Deputy Public Trustee

(Public Trustee use only; use appropriate label)

(Public Trustee's seal)

(If applicable: Notary Seal)

-----------------------------------------------------------

(If applicable, name and address of person creating new legal description as required by § 38-35-106.5, Colorado Revised Statutes.)



§ 38-39-109. When release of deed of trust is recorded

(1) (a) Except as provided in paragraph (b) of this subsection (1), when a release of a deed of trust is presented to the county clerk and recorder for recording, the county clerk and recorder shall return the original release of a deed of trust to the original grantor, assuming party, or current owner using the current address for the original grantor, assuming party, or current owner provided to the public trustee pursuant to section 38-39-102 (1)(a)(IV), (3)(a)(II), (3)(b)(II), or (3)(c)(II).

(b) The county clerk and recorder shall not be required to return the original release of a deed of trust as specified in paragraph (a) of this subsection (1) if the public trustee, in his or her discretion, has released the deed of trust as specified in section 38-39-102 (1)(a)(IV), if a current address is not provided as specified in section 38-39-102 (9)(b), or if the release of deed of trust is electronically recorded.

(2) If the original release is returned to the county clerk and recorder as undeliverable or unable to forward, the county clerk and recorder shall maintain the original release pursuant to the policy of the office of the clerk and recorder.

(3) Any original grantor, assuming party, or current owner seeking a copy of a release of a deed of trust after recording shall be subject to appropriate copy fees pursuant to section 30-1-103, C.R.S.






Part 2 - Limitations

§ 38-39-201. Liens not to run over fifteen years

(1) Except as provided in sections 38-39-202 and 38-39-204, any lien upon property created by a mortgage or deed of trust shall cease to be a lien fifteen years after the date on which the final payment or performance of the obligation secured thereby is due as shown by such mortgage or deed of trust recorded in the office of the county clerk and recorder of the county wherein the property is located.

(2) If the date on which the final payment or performance is due cannot be determined from the information contained in the recorded mortgage or deed of trust, such date shall, for the purpose of this article, be considered to be the date of the recorded instrument or, if the instrument is undated, the date the instrument was first recorded, notwithstanding anything in any other instrument or any unrecorded instrument to the contrary.



§ 38-39-202. Lien extended - method

(1) The lien of a recorded mortgage or deed of trust may be extended without the written agreement of the owner of the property encumbered by such lien by an instrument in writing, signed by the owner of the obligation secured by such lien or by the person, firm, or corporation designated in such mortgage or deed of trust as the trustee for the owner of the obligation, such as a note or bond secured by such lien or by the successor in office of such named trustee. Such instrument shall clearly describe the mortgage or deed of trust, shall state the date to which the lien has been extended, and shall be recorded before the expiration of the fifteen-year period described in section 38-39-201 (1) in the office of the county clerk and recorder of the county wherein the property is located. The date to which such lien is extended by such instrument shall in no event be later than fifteen years after the recording date of such instrument.

(2) Additional and further extensions may be recorded from time to time in accordance with the provisions of this section in order to extend the lien of such mortgage or deed of trust. The original extension and all additional and further extensions shall, in no event, extend the lien of the original mortgage or trust deed beyond a total of thirty years without the written agreement of the owner of the property encumbered by such lien. Each successive extension must be recorded during the time that such mortgage or deed of trust constitutes a lien under the terms of this article and before the expiration of the respective period for which the lien of such mortgage or deed of trust may have been extended in accordance with the terms of this article.

(3) The lien of a recorded mortgage or deed of trust may be extended for so long as agreed, by an instrument in writing, signed by the owner of the obligation secured by such lien and the owner of the property encumbered by such lien and recorded in the office of the county clerk and recorder of the county in which such property is located.

(4) The term "thirty years", as used in this section, means thirty years after the original maturity date of such mortgage or deed of trust.



§ 38-39-203. No release necessary

No release or other instrument shall be necessary to discharge the lien of any recorded mortgage or deed of trust which has expired or ceased to be a lien as provided in sections 38-39-201 and 38-39-202, but nothing in this section shall be construed as affecting or preventing the execution of a release at any time.



§ 38-39-204. Effect of notice of action on lien

If, prior to the expiration of the period as defined in sections 38-39-201 and 38-39-202 during which any recorded mortgage or deed of trust constitutes a lien, there shall be filed in the office of the county clerk and recorder of the proper county a notice of an action pending to foreclose such lien or a notice of election and demand for sale, the lien created by such instrument shall continue until final disposition of the action or foreclosure proceeding.



§ 38-39-205. Action to be brought within fifteen years

No action shall be commenced to foreclose the lien of any mortgage or deed of trust, unless such action is commenced prior to the date on which such mortgage or deed of trust ceases to be a lien pursuant to sections 38-39-201 and 38-39-202.



§ 38-39-206. Does not extend any lien

This article shall not be construed as extending any lien or the right to bring or maintain any action for which a shorter period may be provided by law.



§ 38-39-207. Lien extinguished when action barred

The lien created by any instrument shall be extinguished, regardless of any other provision in this article to the contrary, at the same time that the right to commence a suit to enforce payment of the indebtedness or performance of the obligation secured by the lien is barred by any statute of limitation of this state.



§ 38-39-208. Action within seven years when in possession

No action shall be commenced for any reason whatsoever to question or to set aside any foreclosure of any deed of trust, mortgage, or other lien, unless such action is commenced within seven years after the date of the vesting of title pursuant to such foreclosure.



§ 38-39-209. Mortgages to United States

(1) Any mortgage, deed of trust, or other instrument executed by a corporation organized under the provisions of articles 40, 55, and 56 of title 7, C.R.S., and given to secure any indebtedness to the United States, or any agency or instrumentality thereof, which affects real or personal property, or both, and which is recorded in the real property records in any county in which such property is located or is to be located shall have the same force and effect as if such instrument were also recorded, filed, or indexed as provided by law in the proper office in such county as a mortgage of personal property. All after-acquired real or personal property of such corporation, described or referred to as being mortgaged or pledged in any such instrument, shall become subject to the lien thereof immediately upon the acquisition of such property by such corporation, whether or not such property was in existence at the time of the execution of such instrument.

(2) Recordation of any such instrument shall constitute notice and otherwise have the same effect with respect to such after-acquired property as it has under the laws relating to recordation with respect to property owned by such corporation at the time of the execution of such instrument and therein described or referred to as being mortgaged or pledged thereby. The lien upon personal property of any such instrument shall, after recordation thereof, continue in existence and of record until the performance of the obligation secured thereby or the release or satisfaction thereof by the owner thereof.









Article 40 - Mortgage Brokers - Lenders

§ 38-40-101. Mortgage broker fees - escrow accounts - unlawful act - penalty

(1) Any funds, other than advanced for actual costs and expenses to be incurred by the mortgage broker on behalf of the applicant for a loan, paid to a mortgage broker as a fee conditioned upon the consummation of a loan secured or to be secured by a mortgage or other transfer of or encumbrance on real estate shall be held in an escrow or a trustee account with a bank or recognized depository in this state. Such account may be any type of checking, demand, passbook, or statement account insured by an agency of the United States government.

(2) It is unlawful for a mortgage broker to misappropriate funds held in escrow or a trustee account pursuant to subsection (1) of this section.

(3) The withdrawal, transfer, or other use or conversion of any funds held in escrow or a trustee account pursuant to subsection (1) of this section prior to the time a loan secured or to be secured by mortgage or other transfer of or encumbrance on real estate is consummated shall be prima facie evidence of intent to violate subsection (2) of this section.

(4) Any mortgage broker violating any of the provisions of subsection (2) of this section commits theft as defined in section 18-4-401, C.R.S.

(5) Any mortgage broker violating any of the provisions of subsection (1) or (2) of this section shall be liable to the person from whom any funds were received for the sum of one thousand dollars plus actual damages caused thereby, together with costs and reasonable attorney fees. No lender shall be liable for any act or omission of a mortgage broker under this section.

(6) As used in this section, unless the context otherwise requires, "mortgage broker" means a person, firm, partnership, association, or corporation, other than a bank, trust company, savings and loan association, credit union, supervised lender as defined in section 5-1-301 (46), C.R.S., insurance company, federal housing administration approved mortgagee, land mortgagee, or farm loan association or duly appointed loan correspondents, acting through officers, partners, or regular salaried employees for any such entity, that engages in negotiating or offering or attempting to negotiate for a borrower, and for commission, money, or other thing of value, a loan to be consummated and funded by someone other than the one acting for the borrower.



§ 38-40-103. Servicing of mortgages and deeds of trust - liability for interest or late fees for property taxes

(1) (a) (I) Any person who regularly engages in the collection of payments on mortgages and deeds of trust for owners of evidences of debt secured by mortgages or deeds of trust shall promptly credit all payments which are received and which are required to be accepted by such person or his agent and shall promptly perform all duties imposed by law and all duties imposed upon the servicer by such evidences of debt, mortgages, or deeds of trust creating or securing the indebtedness.

(II) No more than twenty days after the date of transfer of the servicing or collection rights and duties to another person, the transferor of such rights and duties shall mail a notice addressed to the debtor from whom it has been collecting payments at the address shown on its records, notifying such debtor of the transfer of the servicing of his or her debt and the name, address, and telephone number of the transferee of the servicing.

(b) The debtor may continue to make payments to the transferor of the servicing of his or her loan until a notice of the transfer is received from the transferee containing the name, address, and telephone number of the new servicer of the loan to whom future payments should be made. Such notice may be combined with the notice required in subparagraph (II) of paragraph (a) of this subsection (1). It shall be the responsibility of the transferor to forward to the transferee any payments received and due after the date of transfer of the loan.

(2) The servicer of a loan shall respond in writing within twenty days from the receipt of a written request from the debtor or from an agent of the debtor acting pursuant to written authority from the debtor for information concerning the debtor's loan, which is readily available to the servicer from its books and records and which would not constitute the rendering of legal advice. Any such response must include the telephone number of the servicer. The servicer shall not be liable for any damage or harm that might arise from the release of any information pursuant to this section.

(3) The servicer of a loan shall annually provide to the debtor a summary of activity related to the loan. Such a summary shall contain, but need not be limited to, the total amount of principal and interest paid on the loan in that calendar year.

(4) The servicer of a loan shall be liable for any interest or late fees charged by any taxing entity if funds for the full payment of taxes on the real estate have been held in an escrow account by such servicer and not remitted to the taxing entity when due.



§ 38-40-103.5. Notice upon transfer of servicing rights - prior servicer's offer to borrower survives transfer - definitions

(1) As used in this section:

(a) "Borrower" means a person liable under an evidence of debt constituting a residential mortgage loan.

(b) "Evidence of debt" has the meaning set forth in section 38-38-100.3 (8).

(c) "Holder" means the holder of an evidence of debt constituting a residential mortgage loan.

(d) "Residential mortgage loan" has the meaning set forth in section 12-61-902, C.R.S.

(e) (I) "Servicer" means a person who collects, receives, or has the right to collect or receive payments on behalf of a holder, including payments of principal, interest, escrow amounts, and other amounts due on obligations due and owing to the holder.

(II) "Servicer" includes:

(A) The person or entity to whom payments are to be sent, as listed on the most recent billing statement or payment coupon provided to the borrower; or

(B) A subsidiary, affiliate, or assignee of a servicer, however designated, including a person designated as a subservicer.

(2) A servicer to whom servicing rights for a residential mortgage loan have been sold or transferred by the holder or by a predecessor servicer is subject to, and shall honor, the borrower's acceptance, prior to the sale or transfer of servicing rights, of any offer previously made by the holder or predecessor servicer in connection with a modification of a residential mortgage loan.

(3) At the time of the transfer or sale of servicing rights for a residential mortgage loan, the transferor or seller shall inform the buyer or transferee of the servicing rights whether a loan modification is pending.

(4) A contract for the transfer or sale of servicing rights for a residential mortgage loan must obligate the successor servicer to:

(a) Accept and continue processing any pending loan modification requests; and

(b) Honor any trial and permanent loan modification agreements entered into by the prior servicer.



§ 38-40-104. Cause of action - attorney fees

(1) If any applicant or debtor is aggrieved by a violation of section 38-40-102, 38-40-103, or 38-40-103.5 and the violation is not remedied in a reasonable, timely, and good faith manner by the party obligated to do so, and after a good faith effort to resolve the dispute is made by the debtor or borrower, the debtor or borrower may bring an action in a court of competent jurisdiction for any such violation. If the court finds that actual damages have occurred, the court shall award to the debtor or borrower, in addition to actual damages, the amount of one thousand dollars, together with costs and reasonable attorney fees.

(2) A transferee from a lender is not liable for any act or omission of the lender under section 38-40-102. A transferee of servicing or collection rights is not liable for any act or omission of the transferor of those rights under section 38-40-103 or 38-40-103.5.



§ 38-40-105. Prohibited acts by participants in certain mortgage loan transactions - unconscionable acts and practices - definitions

(1) The following acts by any mortgage broker, mortgage originator, mortgage lender, mortgage loan applicant, real estate appraiser, or closing agent, other than a person who provides closing or settlement services subject to regulation by the division of insurance, with respect to any loan that is secured by a first or subordinate mortgage or deed or trust lien against a dwelling are prohibited:

(a) To knowingly advertise, display, distribute, broadcast, televise, or cause or permit to be advertised, displayed, distributed, broadcast, or televised, in any manner, any false, misleading, or deceptive statement with regard to rates, terms, or conditions for a mortgage loan;

(b) To make a false promise or misrepresentation or conceal an essential or material fact to entice either a borrower or a creditor to enter into a mortgage agreement when, under the terms and circumstances of the transaction, he or she knew or reasonably should have known of such falsity, misrepresentation, or concealment;

(c) To knowingly and with intent to defraud present, cause to be presented, or prepare with knowledge or belief that it will be presented to or by a lender or an agent thereof any written statement or information in support of an application for a mortgage loan that he or she knows to contain false information concerning any fact material thereto or if he or she knowingly and with intent to defraud or mislead conceals information concerning any fact material thereto;

(d) To facilitate the consummation of a mortgage loan agreement that is unconscionable given the terms and circumstances of the transaction;

(e) To knowingly facilitate the consummation of a mortgage loan transaction that violates, or that is connected with a violation of, section 12-61-905.5, C.R.S.

(f) (Deleted by amendment, L. 2009, (HB 09-1085), ch. 303, p. 1638, § 4, effective August 5, 2009.)

(1.5) (Deleted by amendment, L. 2009, (HB 09-1085), ch. 303, p. 1638, § 4, effective August 5, 2009.)

(1.7) (a) A mortgage broker or mortgage originator shall not commit, or assist or facilitate the commission of, the following acts or practices, which are hereby deemed unconscionable:

(I) Engaging in a pattern or practice of providing residential mortgage loans to consumers based predominantly on acquisition of the foreclosure or liquidation value of the consumer's collateral without regard to the consumer's ability to repay a loan in accordance with its terms; except that any reasonable method may be used to determine a borrower's ability to repay. This subparagraph (I) shall not apply to a reverse mortgage that complies with article 38 of title 11, C.R.S.

(II) Knowingly or intentionally flipping a residential mortgage loan. As used in this subparagraph (II), "flipping" means making a residential mortgage loan that refinances an existing residential mortgage loan when the new loan does not have reasonable, tangible net benefit to the consumer considering all of the circumstances, including the terms of both the new and refinanced loans, the cost of the new loan, and the consumer's circumstances. This subparagraph (II) applies regardless of whether the interest rate, points, fees, and charges paid or payable by the consumer in connection with the refinancing exceed any thresholds specified by law.

(III) Entering into a residential mortgage loan transaction knowing there was no reasonable probability of payment of the obligation by the consumer.

(b) Except as this subsection (1.7) may be enforced by the attorney general or a district attorney, only the original parties to a transaction shall have a right of action under this subsection (1.7), and no action or claim under this subsection (1.7) may be brought against a purchaser from, or assignee of, a party to the transaction.

(2) (a) Except as provided in subsection (5) of this section, if a court, as a matter of law, finds a mortgage contract or any clause of the contract to have been unconscionable at the time it was made, the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(b) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose, and effect, to aid the court in making the determination.

(c) (I) In order to support a finding of unconscionability, there must be evidence of some bad faith overreaching on the part of the mortgage broker or mortgage originator such as that which results from an unreasonable inequality of bargaining power or under other circumstances in which there is an absence of meaningful choice on the part of one of the parties, together with contract terms that are, under standard industry practices, unreasonably favorable to the mortgage broker, mortgage originator, or lender.

(II) This paragraph (c) shall not apply to an unconscionable act or practice under subsection (1.7) of this section.

(3) A violation of this section shall be deemed a deceptive trade practice as provided in section 6-1-105 (1)(uu), C.R.S.

(4) The provisions of this section are in addition to and are not intended to supersede the deceptive trade practices actionable at common law or under other statutes of this state.

(5) No right or claim arising under this section may be raised or asserted in any proceeding against a bona fide purchaser of such mortgage contract or in any proceeding to obtain an order authorizing sale of property by a public trustee as required by section 38-38-105.

(6) The following acts by any real estate agent or real estate broker, as defined in section 12-61-101, C.R.S., in connection with any residential mortgage loan transaction, are prohibited:

(a) If directly engaged in negotiating, originating, or offering or attempting to negotiate or originate for a borrower a residential mortgage loan transaction, the real estate agent or real estate broker shall not make a false promise or misrepresentation or conceal an essential or material fact to entice either a borrower or lender to enter into a mortgage loan agreement when the real estate agent or real estate broker actually knew or, under the terms and circumstances of the transaction, reasonably should have known of such falsity, misrepresentation, or concealment.

(b) If not directly engaged in negotiating, originating, or offering or attempting to negotiate or originate for a borrower a residential mortgage loan transaction, the real estate agent or real estate broker shall not make a false promise or misrepresentation or conceal an essential or material fact to entice either a borrower or lender to enter into a mortgage loan agreement when the real estate agent or real estate broker had actual knowledge of such falsity, misrepresentation, or concealment.

(7) As used in this section, unless the context otherwise requires:

(a) "Consumer" has the meaning set forth in section 5-1-301, C.R.S.

(b) "Dwelling" has the meaning set forth in section 5-1-301, C.R.S.

(c) "Mortgage broker" has the same meaning as "mortgage loan originator" as set forth in section 12-61-902, C.R.S.

(d) "Mortgage lender" has the meaning set forth in section 12-61-902, C.R.S.

(e) "Mortgage originator" has the same meaning as "mortgage loan originator" as set forth in section 12-61-902, C.R.S.

(f) "Originate" has the same meaning as "originate a mortgage" as set forth in section 12-61-902, C.R.S.

(g) "Residential mortgage loan" has the meaning set forth in section 12-61-902, C.R.S.






Article 41 - Limitations - Homestead Exemptions

Part 1 - Limitation of Actions Affecting Realproperty

§ 38-41-101. Limitation of eighteen years

(1) No person shall commence or maintain an action for the recovery of the title or possession or to enforce or establish any right or interest of or to real property or make an entry thereon unless commenced within eighteen years after the right to bring such action or make such entry has first accrued or within eighteen years after he or those from, by, or under whom he claims have been seized or possessed of the premises. Eighteen years' adverse possession of any land shall be conclusive evidence of absolute ownership.

(2) The limitation provided for in subsection (1) of this section shall not apply against the state, county, city and county, city, irrigation district, public, municipal, or quasi-municipal corporation, or any department or agency thereof. No possession by any person, firm, or corporation, no matter how long continued, of any land, water, water right, easement, or other property whatsoever dedicated to or owned by the state of Colorado, or any county, city and county, city, irrigation district, public, municipal, or quasi-municipal corporation, or any department or agency thereof shall ever ripen into any title, interest, or right against the state of Colorado, or such county, city and county, city, public, municipal, or quasi-municipal corporation, irrigation district, or any department or agency thereof.

(3) (a) In order to prevail on a claim asserting fee simple title to real property by adverse possession in any civil action filed on or after July 1, 2008, the person asserting the claim shall prove each element of the claim by clear and convincing evidence.

(b) In addition to any other requirements specified in this part 1, in any action for a claim for fee simple title to real property by adverse possession for which fee simple title vests on or after July 1, 2008, in favor of the adverse possessor and against the owner of record of the real property under subsection (1) of this section, a person may acquire fee simple title to real property by adverse possession only upon satisfaction of each of the following conditions:

(I) The person presents evidence to satisfy all of the elements of a claim for adverse possession required under common law in Colorado; and

(II) Either the person claiming by adverse possession or a predecessor in interest of such person had a good faith belief that the person in possession of the property of the owner of record was the actual owner of the property and the belief was reasonable under the particular circumstances.

(4) Notwithstanding any other provision of this section, the provisions of subsections (3) and (5) of this section shall be limited to claims of adverse possession for the purpose of establishing fee simple title to real property and shall not apply to the creation, establishment, proof, or judicial confirmation or delineation of easements by prescription, implication, prior use, estoppel, or otherwise, nor shall the provisions of subsections (3) or (5) of this section apply to claims or defenses for equitable relief under the common-law doctrine of relative hardships, or claims or defenses governed by any other statute of limitations specified in this article. Nothing in this section shall be construed to mean that any elements of a claim for adverse possession that are not otherwise applicable to the creation, establishment, proof, or judicial confirmation or delineation of easements by prescription, implication, prior use, estoppel, or otherwise are made applicable pursuant to the provisions of this section.

(5) (a) Where the person asserting a claim of fee simple title to real property by adverse possession prevails on such claim, and if the court determines in its discretion that an award of compensation is fair and equitable under the circumstances, the court may, after an evidentiary hearing separately conducted after entry of the order awarding title to the adverse possessor, award to the party losing title to the adverse possessor:

(I) Damages to compensate the party losing title to the adverse possessor for the loss of the property measured by the actual value of the property as determined by the county assessor as of the most recent valuation for property tax purposes. If the property lost has not been separately taxed or assessed from the remainder of the property of the party losing title to the adverse possessor, the court shall equitably apportion the actual value of the property to the portion of the owner's property lost by adverse possession including, as appropriate, taking into account the nature and character of the property lost and of the remainder.

(II) An amount to reimburse the party losing title to the adverse possessor for all or a part of the property taxes and other assessments levied against and paid by the party losing title to the adverse possessor for the period commencing eighteen years prior to the commencement of the adverse possession action and expiring on the date of the award or entry of final nonappealable judgment, whichever is later. If the property lost has not been separately taxed or assessed from the remainder of the property of the party losing title to the adverse possessor, such reimbursement shall equitably apportion the amount of the reimbursement to the portion of the owner's property lost by adverse possession, including, as appropriate, taking into account the nature and character of the property lost and of the remainder. The amount of the award shall bear interest at the statutory rate from the dates on which the party losing title to the adverse possessor made payment of the reimburseable taxes and assessments.

(b) At any hearing conducted under this subsection (5), or in the event that adverse possession is claimed solely as a defense to an action for damages based upon a claim for trespass, forcible entry, forcible detainer, or similar affirmative claims by another against the adverse possessor, and not to seek an award of legal title against the claimant, the burden of proof shall be by a preponderance of the evidence. If the defendant is claiming adverse possession solely as a defense to an action and not to seek an award of legal title, the defendant shall so state in a pleading filed by the defendant within ninety days after filing an answer or within such longer period as granted by the court in the court's discretion, and any such statement shall bind the defendant in the action.



§ 38-41-102. How computed

If such right or title first accrued to an ancestor, predecessor, or grantor of the person who brings the action or to any person from, by, or under whom he claims, the eighteen years shall be computed from the time when the right or title so accrued.



§ 38-41-103. Evidence of adverse possession

If the records in the office of the county clerk and recorder of the county wherein the real property is situate show by conveyance or other instrument that the party in possession or his predecessors or grantors, through descent, conveyance, or otherwise, have asserted a continuous claim of ownership to the real property adverse to the record owner thereof for a period of eighteen years, then the record shall be deemed prima facie evidence of adverse possession during said period and compliance with the requirements of sections 38-41-101 and 38-41-102.



§ 38-41-104. Time to make an entry or bring an action to recover land

(1) The right to make an entry or bring an action to recover land shall be deemed to have first accrued at the following times:

(a) When any person is disseised, his right of entry or of action shall be deemed to have accrued at the time of disseisin.

(b) When he claims as heir or devisee of one who died seized or possessed, his right shall be deemed to have accrued at the time of such death, unless there is a tenancy or other estate intervening after the death of such ancestor or devisor, except as provided in section 38-41-112, in which case his right shall be deemed to accrue when such intermediate estate expires or when it would have expired by its own limitations.

(c) (I) When there is such an intermediate estate, and in all cases when the party claims by force of any remainder or reversion, his right, insofar as it is affected by the limitation prescribed in this section, shall be deemed to accrue when the intermediate or precedent estate would have expired by its own limitation, notwithstanding any forfeiture thereof for which he might have entered at an earlier time.

(II) Subparagraph (I) of this paragraph (c) shall not prevent a person from entering when entitled to do so by reason of any forfeiture or breach of condition, but if he claims under such a title, his rights shall be deemed to have accrued when the forfeiture was incurred or the condition was broken.

(d) In all cases not otherwise specifically provided for, the right shall be deemed to have accrued when the claimant or the person under whom he claims first became entitled to the possession of the premises under the title upon which the entry or the action is founded.



§ 38-41-105. Abstract of title prima facie evidence

An abstract of title certified by any reputable Colorado abstractor or abstract company incorporated under the laws of the state of Colorado may be used to establish prima facie evidence that the chain of title is as shown by the abstract, except as to any of the instruments of conveyance or record thereof or certified copy thereof which may be offered in evidence, and the court may take judicial notice of the repute of the abstractor. The absence of tax sale certificates from such abstract for any period of time covered by the abstract shall be prima facie evidence of the payment of taxes during such period by the party relying upon any chain of title shown by such abstract.



§ 38-41-106. Limitation seven years - possession under official and judicial conveyance or orders

Actions brought for the recovery of any lands, tenements, or hereditaments which any person may claim by virtue of actual residence, occupancy, or possession for seven successive years having a connected title in law or equity, deducible of record, from this state or the United States, or from any public officer or other person authorized by the laws of this state to sell such land for the nonpayment of taxes, or from any sheriff, marshal, or other person authorized to sell such land on execution, or under any order, judgment, or decree of any court of record shall be brought within seven years next after possession has been taken as provided in this section; but when the possessor acquires such title after taking such possession, the limitation shall begin to run from the time of acquiring title.



§ 38-41-107. Rights of heirs

The heirs, devisees, and assigns of the person having such title and possession shall have the same benefit of sections 38-41-101 to 38-41-106 as the person from whom the possession is derived.



§ 38-41-108. Rights in possession seven years - color of title and payment of taxes

Every person in the actual possession of lands or tenements, under claim and color of title, made in good faith, who for seven successive years continues in such possession and also during said time pays all taxes legally assessed on such lands or tenements shall be held and adjudged to be the legal owner of said lands or tenements to the extent and according to the purport of his paper title. All persons holding under such possession by purchase, devise, or descent, before said seven years have expired, who continue such possession and continue to pay the taxes as provided in this section, so as to complete the possession and payment of taxes for the term, provided in this section, shall be entitled to the benefit of this section.



§ 38-41-109. When in possession under color of title - unoccupied lands

Whenever a person having color of title, made in good faith, to vacant and unoccupied land pays all taxes legally assessed thereon for seven successive years, he shall be deemed and adjudged to be the legal owner of said vacant and unoccupied land to the extent and according to the purport of his paper title. All persons holding under such taxpayer, by purchase, devise, or descent, before said seven years have expired, who continue to pay the taxes as provided in this section, so as to complete the payment of taxes for the period of time provided in this section, shall be entitled to the benefit of this section. If any person, having a better paper title to said vacant and unoccupied land, shall during the said term of seven years pay the taxes assessed on said land for any one or more years during the said term of seven years, then such person seeking title under claim of taxes paid, his heirs and assigns, shall not be entitled to the benefit of this section. For the purposes of this part 1 a redemption from a sale for taxes by the party claiming under any of the limitations set forth in this section shall be considered as the equivalent of a payment of taxes.



§ 38-41-110. Payment of delinquent taxes by owner of less than whole property

The owner of not less than one-tenth undivided interest in real property which he has owned not less than one year may pay and the county treasurer shall receive from him all delinquent taxes due upon the entire or any other fractional interests therein by redemption from prior or subsequent tax sales or by payment of any taxes which are delinquent, or otherwise, and if at the time of such payment he records with the county clerk and recorder a statement describing the property and showing the payment of such taxes under this article, he shall be subrogated to the first and prior lien of the state of Colorado for such taxes and may foreclose such lien at any time after four years from the date when any part of the taxes so paid first became delinquent, in the same manner and with like remedies as a first mortgage; or he shall be entitled to have any such payment allowed as a setoff in any accounting with any other person interested in such property, whether under the provisions of article 44 of title 34, C.R.S., or otherwise. The owner of any other fractional interest may at any time prior to foreclosure pay to the treasurer his pro rata share of such payments, with interest and recording fees which shall be repaid to the lien claimant and for which a redemption certificate shall issue, which, when recorded, shall release such interest from such lien.



§ 38-41-111. When action will not lie against person in possession

(1) No action shall be commenced or maintained against a person in possession of real property to question or attack the validity of or to set aside, upon any ground or for any reason whatsoever any final decree or final order of any court of record in this state or any instrument of conveyance, deed, certificate of sale, or release executed by any private trustee, successor in trust, public trustee, sheriff, marshal, county treasurer, or any public official whatsoever, whether named in this section or not, or officer or any appointee of any court when such document is the source of or in aid of or in explanation of the title or chain of title or right of the party in possession or any of his predecessors or grantors insofar as the same may affect the title or explain any matter connected with the title in reference to said real property if such document has been recorded and has remained of record in the office of the county clerk and recorder of the county where said real property is situated for a period of seven years. All defects, irregularities, want of service, defective service, lack of jurisdiction, or other grounds of invalidity, nullity, or causes or reasons whereby or wherefore any such document might be set aside or rendered inoperative must be raised in a suit commenced within said seven-year period and not thereafter.

(2) This section shall not apply to any of the following cases:

(a) Forged documents;

(b) During the pendency of an action, commenced prior to the expiration of said seven-year period, to set aside, modify, or annul or otherwise affect such document, and notice of such action has been filed as provided by law;

(c) When such document has been, by proper order or decree of competent court, avoided, annulled, or rendered inoperative;

(d) Where the party, or his predecessor, who brings the action to question, to attack, or to set aside the validity of such documents, has been deprived of possession within two years of the commencement of said action.



§ 38-41-112. Legal disability - extension of two years

Persons under legal disability at the time the right of action first accrued who, at the time of the expiration of the limitation applicable, are still under such disability shall have two years from the expiration of a limitation to commence action, and no action shall be maintained by such persons thereafter.



§ 38-41-113. Limitations may be asserted affirmatively or by way of defense

The limitations provided for in this part 1 may be asserted either affirmatively or by way of defense and may be used in any action as a source of or as a means to establish title or the right of possession or as an aid or explanation of title. Actions may be maintained affirmatively to establish such limitations provided for in this part 1.



§ 38-41-114. When limitations apply

The limitations established in this part 1 shall apply to causes of action that have accrued prior to March 28, 1927, as well as to all causes of action accruing thereafter. This part 1 shall not be construed as reviving any action barred by any former or other statute.



§ 38-41-115. Setting aside judgments against unknown parties

No action shall be brought after the expiration of one year from March 14, 1923, to set aside any decree or judgment entered in any action brought against unknown parties where there has been a substantial compliance with the requirements of the Colorado rules of civil procedure as to jurisdiction, pleadings, and service of process.



§ 38-41-116. Actions to enforce contracts of sale

No action or proceeding whatsoever shall be brought or maintained by any person to enforce or procure any right or title accorded to the purchaser under any contract for the purchase and sale of real property if such person is not in possession of the real property described in and the subject of such contract of purchase and sale unless such action or proceeding is commenced within ten years of the day or the happening of the event appointed in said contract for the delivery by the seller of a deed of conveyance of the property therein agreed to be purchased and sold. If no day is appointed in such contract for the delivery of such conveyance, then such action or proceeding shall be commenced within ten years of the day on which the last and final installment of the purchase price would have been paid but not thereafter.



§ 38-41-117. Actions to enforce bonds for deeds

No action or proceeding whatsoever shall be brought or maintained by any person who is or may become entitled to have conveyed to him any real property under the terms of any bond for a deed to real property or under the terms of any agreement in the nature of a bond for a deed to real property and who is not in possession of the real property which is the subject of such bond or agreement, to enforce or procure any right or interest granted or assured under the terms thereof or any law or custom relating thereto unless such action or proceeding is commenced within ten years of the day limited therein for the performance of the acts and things upon which the conveyance of such real property is conditioned.



§ 38-41-118. Construction of sections

(1) Sections 38-41-116 to 38-41-118 shall not be construed to alter, modify, amend, or repeal any of the terms and provisions of section 38-35-111.

(2) The limitations imposed by sections 38-41-116 to 38-41-118 shall not apply to any action or proceeding that has been commenced prior to June 1, 1953.



§ 38-41-119. One-year limitation

No action shall be commenced or maintained to enforce the terms of any building restriction concerning real property or to compel the removal of any building or improvement on land because of the violation of any terms of any building restriction unless said action is commenced within one year from the date of the violation for which the action is sought to be brought or maintained.






Part 2 - Homestead Exemptions

§ 38-41-201. Homestead exemption - definitions

(1) Every homestead in the state of Colorado shall be exempt from execution and attachment arising from any debt, contract, or civil obligation not exceeding in actual cash value in excess of any liens or encumbrances on the homesteaded property in existence at the time of any levy of execution thereon:

(a) The sum of seventy-five thousand dollars if the homestead is occupied as a home by an owner thereof or an owner's family; or

(b) The sum of one hundred five thousand dollars if the homestead is occupied as a home by an elderly or disabled owner, an elderly or disabled spouse of an owner, or an elderly or disabled dependent of an owner.

(2) As used in this section, unless the context otherwise requires:

(a) "Disabled owner", "disabled spouse", or "disabled dependent" means an owner, spouse, or dependent who has a physical or mental impairment that is disabling and that, because of other factors such as age, training, experience, or social setting, substantially precludes the owner, spouse, or dependent from engaging in a useful occupation, as a homemaker, a wage earner, or a self-employed person in any employment that exists in the community and for which he or she has competence.

(b) "Elderly owner", "elderly spouse", or "elderly dependent" means an owner, spouse, or dependent who is sixty years of age or older.



§ 38-41-201.5. Legislative declaration of homestead exemption for mobile homes

The general assembly hereby finds and declares that, as the cost of conventional housing continues to escalate, mobile homes will become an ever larger percentage of the total housing supply, particularly for the elderly and the low-to-moderate income groups; that the purchase of a mobile home is a major investment; that most mobile homes are permanently or semipermanently located; that great improvements have been made in the quality and variety of such homes; and that mobile homes are dwellings which should be accorded a status equivalent to conventional homes. The general assembly recognizes, however, that mobile homes are more readily moved than conventional homes; that they are presently bought and sold as personal property and that there are advantages to both the industry and consumers to continue this practice; and that they presently have a dual nature in the area of taxation and tax collection; therefore mobile homes should be entitled to a homestead exemption.



§ 38-41-201.6. Mobile home, manufactured home, trailer, and trailer coach homestead exemption

(1) A manufactured home as defined in section 38-29-102 (6), which includes a mobile home or manufactured home as defined in section 38-12-201.5 (2), 5-1-301 (29), or 42-1-102 (106)(b), C.R.S., that has been purchased by an initial user or subsequent user and for which a certificate of title or registration has been issued in accordance with section 38-29-110 or pursuant to section 38-29-108, is a homestead and is entitled to the same exemption as enumerated in section 38-41-201, except for any loans, debts, or obligations incurred prior to January 1, 1983. For purposes of this homestead exemption, the term "house" as used in section 38-41-205 shall be deemed to include mobile homes or manufactured homes.

(2) A trailer as defined in section 42-1-102 (105), C.R.S., or a trailer coach as defined in section 42-1-102 (106)(a), C.R.S., that has been purchased by an initial user or subsequent user and for which a certificate of title or registration has been issued pursuant to section 42-3-103, C.R.S., is a homestead and is entitled to the same exemption as enumerated in section 38-41-201, except for any loans, debts, or obligations incurred prior to July 1, 2000. For purposes of this homestead exemption, the term "house" as used in section 38-41-205 shall be deemed to include trailers or trailer coaches.



§ 38-41-202. Homestead to be created automatically in certain cases - filing of statement required in other cases

(1) The homestead exemptions described in section 38-41-201 shall be deemed created and may be claimed if the occupancy requirement of section 38-41-203 and the requirement of section 38-41-205 relating to the type of property which may be homesteaded are met.

(2) (a) A homestead exemption granted under the provisions of this part 2 shall not be deemed created and may not be claimed if the debt, contract, or civil obligation which is the basis for the execution and attachment was entered into or incurred prior to July 1, 1975, unless the owner of the property (householder) records in the office of the county clerk and recorder of the county where the property is situate an instrument in writing describing such property, setting forth the nature and source of the owner's interest therein, and stating that the owner is homesteading such property, which instrument may be acknowledged as provided by law.

(b) The spouse of the owner of the property may homestead the property in the manner provided in paragraph (a) of this subsection (2) with the same effect as if the owner had done so.

(3) Subject to the provisions of subsection (4) of this section, property homesteaded solely by operation of the automatic provisions of subsection (1) of this section may be conveyed or encumbered by the owner of the property free and clear of all homestead rights, and no signature other than that of the owner shall be required. The owner of the property shall be determined without regard to the ownership of any homestead rights.

(4) If the owner of the property (householder) or the spouse of the owner records in the office of the county clerk and recorder of the county where the property is situated an instrument in writing describing the property, setting forth the name of the owner of the property and the nature and source of the owner's interest in the property, and stating that the owner or the owner's spouse is homesteading the property (which instrument may be acknowledged as provided by law), then the signature of both spouses to convey or encumber the property is required.



§ 38-41-203. Exemption only while occupied

Said property, when so homesteaded, shall only be exempt as provided in this part 2 while occupied as a home by the owner thereof or his family.



§ 38-41-204. Surviving spouse and minor children entitled

When any person dies seized of a homestead leaving a surviving spouse or minor children, such surviving spouse or minor children are entitled to the homestead exemption. In cases where there is neither surviving spouse nor minor children, the homestead shall be liable for the debts of the deceased.



§ 38-41-205. Of what homestead may consist

The homestead mentioned in this part 2 may consist of a house and lot or lots or of a farm consisting of any number of acres.



§ 38-41-206. Levy on homestead - excess - costs

(1) Before any creditor of the owner of the homesteaded property may proceed against said property, such creditor shall file with the county clerk and recorder of the proper county and the sheriff or other proper officer authorized to levy on said property:

(a) His affidavit showing:

(I) A description of the homesteaded property and the name of the claimant of the homestead exemption;

(II) The fair market value of said property;

(III) That the fair market value of said property less any prior liens or encumbrances thereon exceeds the amount of the homestead exemption fixed in section 38-41-201 for which the claimant qualifies; and

(IV) That no previous execution arising out of the same judgment has been levied upon said property;

(b) The affidavit of a professionally qualified independent appraiser showing the same information required by subparagraphs (I) to (III) of paragraph (a) of this subsection (1).

(2) If the amount offered at the sale of the homesteaded property does not exceed seventy percent of the fair market value shown in the affidavit of the independent appraiser filed pursuant to paragraph (b) of subsection (1) of this section, all proceedings to sell said property shall terminate. The sheriff or the proper officer shall then file for record in the office of the county clerk and recorder of the proper county an instrument releasing all levies on said property in connection with such sale, and the person instituting the proceedings shall pay the costs of such proceedings, and the title of the owner to said property shall not be impaired or affected.

(3) If the successful bidder at such sale is a judgment creditor, he shall be required to pay in cash to the sheriff or other proper officer making the sale an amount sufficient to pay the exemption plus the proper costs and expenses and shall not have the right to have such exempt amount applied toward the satisfaction of his judgment.

(4) If a sale is made, the proceeds thereof shall be applied in the following order:

(a) First, to the discharge of all prior liens and encumbrances, if any, on said property;

(b) Second, to the homestead claimant in the amount of the homestead exemption for which he qualifies;

(c) Third, to the sheriff or other proper officer making the sale in an amount sufficient to pay the proper costs and expenses of the sale;

(d) Fourth, to the satisfaction of the judgment; and

(e) Fifth, the balance, if any, to the homestead claimant.



§ 38-41-207. Proceeds exempt - bona fide purchaser

The proceeds from the exempt amount under this part 2, in the event the property is sold by the owner, or the proceeds from such sale under section 38-41-206 paid to the owner of the property or person entitled to the homestead shall be exempt from execution or attachment for a period of two years after such sale if the person entitled to such exemption keeps the exempted proceeds separate and apart from other moneys so that the same may be always identified. If the person receiving such proceeds uses said proceeds in the acquisition of other property for a home, there shall be carried over to the new property the same homestead exemption to which the owner was entitled on the property sold. Such homestead exemption shall not be valid as against one entitled to a vendor's lien or the holder of a purchase money mortgage against said new property.



§ 38-41-208. Survival of exemption

(1) If the property qualifies as a homestead for a joint tenant who is the husband or wife of the other joint tenant or one of the other joint tenants, then, upon the death of either spouse, the homestead shall continue in effect on the interest in such property of the surviving spouse. If the property qualifies as a homestead for a joint tenant who is the parent of one or more of the other joint tenants who are minors, then, upon the death of such parent leaving no spouse surviving, the homestead shall continue in effect on the interest in such property of the surviving minor children.

(2) If the property qualifies as a homestead for a joint tenant who is not related to any other joint tenant as husband or wife or parent and minor child, then, upon the death of such joint tenant, his homestead shall cease and terminate, and the property shall be held by the surviving tenants free of any homestead interest of such decedent, his spouse, or his minor children.



§ 38-41-209. Insurance proceeds

Whenever the improvements on property which has been homesteaded are insured in favor of a person entitled to the exemption and a loss is incurred entitling such person to the insurance or a part thereof, such insurance proceeds to the amount of the exemption shall be exempt in the same manner as provided for a sale of the homesteaded property.



§ 38-41-210. Definitions - vendor's rights

The terms "owner of the property" and "householder" mean a person holding any equity under a contract of sale or other agreement whereby such person is holding possession of the property, but the rights of the vendor or seller in such contract or other agreement shall always be superior to any homestead.



§ 38-41-211. Exemption in addition to allowances

The homestead exemption granted under this part 2 shall be in addition to and not in lieu of the exempt property and family allowances to a surviving spouse and minor and dependent children of a decedent and the preferences granted to dependents of protected persons under articles 10 to 20 of title 15, C.R.S.



§ 38-41-212. Waiver

(1) Any purchase by an encumbrancer, lienholder, or any other person or any redemption by a junior lienholder pursuant to a foreclosure sale conducted by any court, sheriff, public trustee, or other public official pursuant to a mortgage, deed of trust, or other lien which contains a waiver of homestead rights in the encumbered property shall be subject to such waiver of homestead rights, and the purchaser of or person redeeming the property shall be entitled to acquire said property free of any homestead rights and without compliance with the requirements of section 38-41-206.

(2) Any purchase by an encumbrancer, lienholder, or any other person or any redemption by a junior lienholder pursuant to a foreclosure sale conducted by any court, sheriff, public trustee, or other public official pursuant to a mortgage, deed of trust, or other lien, except a tax sale pursuant to article 11 of title 39, C.R.S., which does not contain a waiver of homestead rights in the encumbered property shall be subject to such homestead rights.









Article 42 - Oil, Gas, and Mining Leases

§ 38-42-101. Lease with option to purchase, title requirements

Every oil and gas or mining lease containing any provision whereby the lessor grants and sells to the lessee therein a right or option, at any time during the term thereof or any extensions or renewals thereof, to purchase any part of the lessor's mineral or royalty interest in, on, or under the leased premises shall clearly state in the heading or title of the lease that such right or option is contained therein; but the customary provision contained in such leases permitting the lessee to purchase or sell the lessor's share of production and to account to lessor for the proceeds thereof shall not be deemed to be such a right or option.



§ 38-42-102. Option void, when

Any such right or option contained in any oil and gas or mining lease which is executed subsequent to March 2, 1955, and the title or heading of which does not clearly state that such a right or option is contained therein shall be voidable at the option of the lessor, and upon adjudication by a court of competent jurisdiction that such right or option is voided by virtue of this article, no money paid to the lessor for such lease shall be returned to the lessee therein, but the failure of such lease to satisfy the requirements of this article shall not affect the validity of such lease except as to such right or option to purchase.



§ 38-42-103. Title form

The title or heading of such a lease containing such a right or option in the lessee as set forth in this article shall be deemed to satisfy the requirements of this article if it reads substantially as follows: Oil and gas lease with option to purchase, or mining lease with option to purchase.



§ 38-42-104. Lease surrendered, when

When any oil, gas, or other mineral lease given on land situated in any county of Colorado and recorded therein becomes forfeited or expires by its own terms, it is the duty of the lessee, his successors, or assigns, within ninety days from April 30, 1957, if the forfeiture or expiration occurred prior thereto and within ninety days after the date of the forfeiture or expiration of any other lease, to have such lease surrendered in writing, such surrender to be signed by the party making the same, acknowledged, and placed on record in the county where the leased land is situated without cost to the owner of the leased premises.



§ 38-42-105. Actions for surrender of lease - damages

If the owner of such lease neglects or refuses to execute a release as provided by section 38-42-104, then the owner of the leased premises may sue in any court of competent jurisdiction to obtain such release, and he may also recover in such action from the lessee, his successors, or assigns the sum of one hundred dollars as damages and all costs, together with a reasonable attorney's fee for preparing and prosecuting the suit, and he may also recover any additional damages that the evidence in the case warrants. In all such actions, writs of attachment may issue as in other cases if the owner of the leased premises makes demand for release in writing, by certified or registered mail, sent to the last-known address of the lessee, successor, or assignee, as the case may be, at least thirty days prior to instituting an action under this section.



§ 38-42-106. Record of lease no longer notice unless affidavit recorded

(1) The lessee of any oil, gas, or other mineral lease given on or after March 28, 1967, on land situated in this state or any owner of a partial interest in such lease shall, prior to the expiration of six months after the expiration of the primary or definite term set forth in the lease, record in the office of the county clerk and recorder of the county wherein such land is situate an affidavit if the affiant claims an extension of the term of the lease beyond the primary or definite term thereof. If no such affidavit is recorded, then six months after the expiration of the primary or definite term of such lease, the record thereof, if any, shall cease to be notice and shall have no more effect than an unrecorded instrument.

(2) The lessee of any oil, gas, or other mineral lease given prior to March 28, 1967, on land situated in this state or any owner of a partial interest in such lease shall, within six years after March 28, 1967, or prior to the expiration of six months after the expiration of the primary or definite term set forth in the lease, whichever is later, record in the office of the county clerk and recorder of the county wherein such land is situate an affidavit if the affiant claims an extension of the term of the lease beyond the primary or definite term thereof. If such affidavit is not so recorded, then after the expiration of such six-year period, or six months after the expiration of the primary or definite term set forth in the lease, whichever is later, the record of such lease, if any, shall cease to be notice and shall have no more effect than an unrecorded instrument.






Article 43 - Oil, Gas, and Other Natural Resources - Leases

§ 38-43-101. Appointment of trustee to make oil, gas, or other mineral lease where contingent future interests are involved

(1) Where lands in this state, or any estate or interest therein, are subject to contingent future interests, legal or equitable, whether arising by way of remainder, reversion, possibility of reverter, executory devise, upon the happening of a condition subsequent, or otherwise, created by deed, will, or other instrument, and whether a trust is involved or not, and it is made to appear that it will be advantageous to the present and ultimate owners of said lands or any estate or interest therein that such lands, estate, or interest be leased for the production of minerals, including oil, gas, and other natural resources, or any of them, upon the filing of a complaint by any person having a vested, contingent, or possible interest in said lands, or any estate or interest therein, or by any trustee holding title to any such property in trust, the district or probate court which is administering such lands or any estate or interest therein under a testamentary trust shall have the concurrent power and jurisdiction, pending the happening of any contingency and the vesting of such future interest, to appoint a trustee for such lands, or any estate or interest therein, and to authorize and direct such trustee to sell, execute, and deliver a valid lease covering the minerals, oil, gas, and other natural resources, or any of them, in, on, or under said lands, or any estate or interest therein.

(2) Where the instrument appointing any executor, trustee, or other fiduciary confers the power on such fiduciary to execute leases for the production of minerals, oil, gas, and other natural resources from the lands, or interest therein, which is subject to any such contingent future interest, then no other person except such executor, trustee, or other fiduciary shall have the right to file a complaint as provided in this article.

(3) Any lease executed under this article shall not affect or cover any undivided interest in any such lands, title to which is then vested in fee simple and is not subject to any contingent future interest, but shall cover only such undivided interest therein or the entire interest therein which is subject to some contingent future interest.



§ 38-43-102. Parties - representation of minors, persons of unsound mind, and persons not in being

All persons in being having a vested, contingent, or possible interest in the lands or estate or interest sought to be leased shall be made parties to such proceedings, and all persons unknown and all persons not in being, who may have or become entitled to a vested, contingent, or possible interest in such lands, may also be made parties to such proceedings by the general description of unknown persons. Such proceedings shall be in the nature of an action in rem, and the process, practice, and procedure shall be in compliance with the Colorado rules of civil procedure then in effect. The court shall appoint a guardian ad litem to represent any such parties who may be minors or persons of unsound mind, unless they are represented by their statutory guardians or conservators. If the court specifically finds that the welfare or interest of any person not in being requires special representation, the court may appoint a guardian ad litem to represent such unknown party not in being, and such guardian ad litem shall file such pleadings or answer and take such steps as he deems proper, and such unknown person not in being will be fully bound by the proceedings under this article, and same shall be conclusive on any such person. Otherwise, and in the absence of such findings by the court, it shall not be necessary to make parties any persons not in being, but the persons in being who are parties shall stand for and represent the full title and whole interest in said lands, or estate or interest therein, and all parties not in being who might have some contingent or future interest therein, and all persons, whether in being or not in being, having any interest, present, future, or contingent, in the property sought to be leased will be fully bound by the proceedings under this article, and same shall be conclusive on all such persons.



§ 38-43-103. Contents of complaint

The complaint shall describe the property sought to be leased with reasonable certainty and, insofar as it is known to the plaintiff or as can be ascertained with reasonable diligence, shall set forth the names of all persons interested in such property together with their respective estates or interests, either vested, contingent, or executory; whether said land is proven or unproven as to its oil, gas, or other mineral content; its distance from producing or drilling wells or producing mines; and the reasons why it is necessary, desirable, or beneficial that the property be leased for the production of minerals, including oil, gas, and other natural resources, or any of them. If a bona fide offer to lease has been obtained, the complaint shall also set forth the name of the proposed lessee, the true consideration for said lease, and a general statement as to the provisions of said proposed lease, or a copy of the proposed form of such lease setting forth the terms and conditions thereof may be attached to the complaint.



§ 38-43-104. Private or public sale of lease

The court, after a hearing, may thereupon by order approve the leasing of said property by private contract with the proposed lessee and shall appoint a trustee, as provided in this article, and direct such trustee to execute such lease on the form proposed or such form as is satisfactory to the court, and such lease so executed shall be valid and binding and conclusive on all parties. The court, in its discretion, may order the leasing of said property to be conducted at public sale upon such notice and in such manner as the court shall direct. In the event of a public sale, such sale shall be reported back to the court and no lease shall be executed and delivered by the trustee until and unless the sale of said lease is approved by the court.



§ 38-43-105. Terms of lease: Pooling and unitization

Any lease which covers minerals or natural resources other than oil or gas or related hydrocarbons shall be for such term and contain such provisions as may be approved by the court. A lease which specifically covers oil and gas and which may also cover other minerals may be for a primary term not exceeding ten years and as long thereafter as oil, or gas, or other minerals may be produced from the premises embraced in such lease or as long as drilling operations are diligently continued. Such oil and gas lease may provide for pooling, unitization, or consolidation of the leased premises, or any part thereof, with other lands in the same general area to establish a cooperative or unit plan of development or operation and for the apportionment of royalties on production from any such unitized area on an acreage basis. The trustee appointed under this article, or any successor trustee, shall have the power at any time while such trust continues, with the approval of the court, to enter into any agreement providing for such pooling or unitization of all or any part of the leased premises and to bind thereby the said property and all owners thereof having any interest therein whether present, future, or contingent.



§ 38-43-106. Trustees - control of court, removal or resignation, successor, bond, compensation

Any suitable person, bank, or trust company may be appointed trustee under this article, and if a trust is in existence and there is a trustee serving under the trust, the trustee appointed by the court under this section may, in the court's discretion, be the same trustee as is serving under the existing trust, even though he is not a resident of this state, and may be acting under the control of any other court in the United States. The trustee shall be under the continuing control of the court and may be removed by the court at will. Upon such removal or upon the death or resignation of the trustee or any of them, the court may appoint a successor. The court may in its sole discretion, at any time it may be deemed advisable, require such trustee to give a bond in favor of the owners of the property which is to be or has been leased, and shall fix the amount of such bond and may from time to time require a bond in additional amounts. Said trustee shall be allowed as compensation for his services such sums as the court from time to time may fix, to be paid from moneys collected by him.



§ 38-43-107. Title of purchaser

Where any lease has been executed under the provisions of this article, the title of the lessee under such lease shall be indefeasible by any party to the suit, or by any person who was virtually represented therein by any party to the suit, or by any person who was not in being at the time the suit was commenced. If the decree or order under which such lease was executed is afterwards reversed or set aside for any reason, except for fraud, collusion, or other misconduct of the purchaser or lessee, the title of such purchaser or lessee shall not be affected thereby; but all subsequent orders and decrees shall affect only the proceeds of sale or the reversion subject to such lease, together with the proceeds, rentals, and royalties payable under the terms of the lease.



§ 38-43-108. Disposition of proceeds

The proceeds of sale, and the reversion subject to any such lease for the development of minerals, including oil, gas, and other natural resources, or any of them, together with the proceeds, rentals, and royalties accruing from any such lease, shall, in all respects, be substituted for and stand in place of the property so leased, as regards the ownership and enjoyment thereof, and all persons shall have the same estates or interests, vested, contingent, or executory in such proceeds of sale, or in the reversion subject to any such lease, together with the proceeds, rentals, and royalties accruing from any such lease as they had or would have had in the property so leased. The proceeds of sale or bonus and rentals payable under the terms of such lease coming into the hands of the trustee may be paid, under proper order of court, to the life tenant or other person entitled thereto. Under proper order of court, the trustee shall be authorized to invest and reinvest funds and income from royalties coming into his hands in such securities as fiduciaries are authorized to invest the moneys in their custody, which investments shall remain intact until the ultimate taker is determined and shall then be paid over to such ultimate taker as ordered by the court and the trust closed. Income from investments shall be paid to the life tenant or other person entitled thereto under proper order of court. The court shall make all proper orders and decrees for the faithful application of the funds and for the management and preservation of any property or securities in which the same may be invested for the protection of the rights of all persons having any estate or interest in the leased property, whether vested, contingent, or executory.



§ 38-43-109. Remedies herein provided cumulative, contracts and options

The rights, powers, authorities, and remedies provided for in this article shall be cumulative and in addition to other existing rights, powers, authorities, and remedies. Any executor, trustee, or other fiduciary or attorney-in-fact having express or implied powers to execute leases for the production of oil, gas, or other minerals may freely do so under the provisions of the instrument appointing them without the necessity of proceeding as provided in this article. The powers of trustees appointed under this article to execute leases includes the power, under proper order of court, to enter into, execute, and deliver valid contracts and option agreements relating to the future execution or delivery of such leases and contracts granting exclusive rights to enter such lands to make geophysical and geological surveys, explorations, and tests including core drilling.






Article 44 - Establishing Disputed Boundaries

§ 38-44-101. When action may be brought

When one or more owners of land, the corners and boundaries of which are lost, destroyed, or in dispute, desire to have the same established, they may bring an action in the district court of the county where such lost, disputed, or destroyed corners or boundaries or parts thereof are situated against the owners of the other tracts which would be affected by the determination or establishment thereof, to have such corners or boundaries ascertained and permanently established. If any public road is likely to be affected thereby, the proper county shall be made a party defendant.



§ 38-44-102. Notice

Notice of such action shall be given as in other cases and if the defendants or any of them are nonresidents of the state, or unknown, they may be served by publication as provided by law.



§ 38-44-103. Pleadings - trial of issues

The action shall be a civil action, and the only necessary pleadings therein shall be the petition of plaintiff describing the land involved and, insofar as may be, the interest of the respective party and asking that certain corners and boundaries therein described, as accurately as may be, be established. Either the plaintiff or the defendant, by proper plea, may put in issue the fact that certain alleged boundaries or corners are true ones or that such have been recognized and acquiesced in by the parties or their grantors for a period of twenty consecutive years, which issue may be tried before a commission appointed in the discretion of the court.



§ 38-44-104. Commissioners - county surveyor

The court in which said action is brought may appoint the county surveyor or, if there is no county surveyor or if the court deems it in the best interest of the parties, shall appoint a commission of one or more disinterested surveyors who, at a date and place fixed by the court in the order of appointment, shall proceed to locate the lost, destroyed, or disputed corners and boundaries.



§ 38-44-105. Oath - assistants

The commissioners so appointed shall subscribe and file with the clerk, within ten days from the date of their appointment, an oath for the faithful and impartial discharge of their duties and shall have power to appoint all necessary assistants.



§ 38-44-106. Hearing

At the time and in the manner specified in the order of court, the commission shall proceed to locate said boundaries and corners and for that purpose may take the testimony of witnesses as to where the true boundaries and corners are located; and, when so ascertained, the commission shall mark the same by erecting or putting down permanent and fixed monuments at all corners so located. In its report to the court, the commission shall file a map or plat showing all monuments, lines, and any other evidences or witness marks that will more nearly identify the corners and, if that issue is presented, shall also take testimony as to whether the boundaries or corners alleged to have been recognized and acquiesced in for twenty years or more have in fact been recognized and acquiesced in. If it finds affirmatively on such issue, it shall incorporate the same into the report to the court.



§ 38-44-107. Adjournments and report

The proceedings may be adjourned by the commission from time to time as may be necessary, but the survey and location of the corners and boundaries must be complete and the report thereof filed with the clerk of the court at least ten days before the first day of the term next following that of its appointment, unless the court appointing it makes an order for an earlier report.



§ 38-44-108. Exceptions - hearing

At the term of court after such report is filed, any party interested may file exceptions thereto within ten days from the date the report is filed with the clerk, but if in term time, then within three days after the same is filed, and the court shall hear and determine them, hearing evidence in addition to that reported by the commission if necessary, and may approve or modify such report or again refer the matter to the same or another commission for further report.



§ 38-44-109. Corners and boundaries established

The corners and boundaries finally established by the court in proceedings under this article, or an appeal therefrom, shall be binding upon all the parties, their heirs and assigns, as the corners and boundaries that have been lost, destroyed, or in dispute; but if it is found that the boundaries and corners alleged to have been recognized and acquiesced in for twenty years have been so recognized and acquiesced in, such recognized boundaries and corners shall be permanently established. The court order or decree shall be recorded in the grantor-grantee index of the real property records of the county or counties in which the land lies.



§ 38-44-110. Appeal

There shall be no appeal in such proceedings, except from final judgment of the court taken in the manner that other appeals are taken, and no appeal shall be taken after three months from the final order of the court.



§ 38-44-111. Costs

The costs in the proceedings shall be taxed as the court thinks just and shall be a lien on the land or interest therein owned by the party or parties against whom they are taxed insofar as such lands are involved in the proceedings.



§ 38-44-112. Agreements

Any uncertain line, uncertain corner, or uncertain boundary of an existing parcel of land that is recorded in the real estate records in the office of the clerk and recorder for the county where the land is located and that is in dispute may be determined and permanently established by written agreement of all parties thereby affected, signed and acknowledged by each as required for conveyances of real estate, clearly designating the same, and accompanied by a map or plat thereof that shall be recorded as an instrument affecting real estate, and shall be binding upon their heirs, successors, and assigns. If the map or plat is prepared by a licensed professional land surveyor, monuments shall be set for any line, corner, or boundary included in the agreement.



§ 38-44-113. Establishment of boundary corner

The establishment of a boundary corner through acquiescence confirmed by a court of competent jurisdiction, or by written agreement pursuant to section 38-44-112, shall not alter the location or validity of any existing or properly restored public land survey monument in the vicinity. Such existing or properly restored public land survey monument may be used to control future land surveys in the region when such surveys are not related to the boundary corner established by acquiescence or agreement.






Article 45 - Carbon Monoxide Alarms

§ 38-45-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Carbon monoxide alarm" means a device that detects carbon monoxide and that:

(a) Produces a distinct, audible alarm;

(b) Is listed by a nationally recognized, independent product-safety testing and certification laboratory to conform to the standards for carbon monoxide alarms issued by such laboratory or any successor standards;

(c) Is battery powered, plugs into a dwelling's electrical outlet and has a battery backup, is wired into a dwelling's electrical system and has a battery backup, or is connected to an electrical system via an electrical panel; and

(d) May be combined with a smoke detecting device if the combined device complies with applicable law regarding both smoke detecting devices and carbon monoxide alarms and that the combined unit produces an alarm, or an alarm and voice signal, in a manner that clearly differentiates between the two hazards.

(2) "Dwelling unit" means a single unit providing complete independent living facilities for one or more persons, including permanent provisions for living, sleeping, eating, cooking, and sanitation.

(3) "Fuel" means coal, kerosene, oil, fuel gases, or other petroleum products or hydrocarbon products such as wood that emit carbon monoxide as a by-product of combustion.

(4) "Installed" means that a carbon monoxide alarm is installed in a dwelling unit in one of the following ways:

(a) Wired directly into the dwelling's electrical system;

(b) Directly plugged into an electrical outlet without a switch other than a circuit breaker; or

(c) If the alarm is battery-powered, attached to the wall or ceiling of the dwelling unit in accordance with the national fire protection association's standard 720, or any successor standard, for the operation and installation of carbon monoxide detection and warning equipment in dwelling units.

(5) "Multi-family dwelling" means any improved real property used or intended to be used as a residence and that contains more than one dwelling unit. Multi-family dwelling includes a condominium or cooperative.

(6) "Operational" means working and in service in accordance with manufacturer instructions.

(7) "Single-family dwelling" means any improved real property used or intended to be used as a residence and that contains one dwelling unit.



§ 38-45-102. Carbon monoxide alarms in single-family dwellings - rules

(1) (a) Notwithstanding any other provision of law, the seller of each existing single-family dwelling offered for sale or transfer on or after July 1, 2009, that has a fuel-fired heater or appliance, a fireplace, or an attached garage shall assure that an operational carbon monoxide alarm is installed within fifteen feet of the entrance to each room lawfully used for sleeping purposes or in a location as specified in any building code adopted by the state or any local government entity.

(b) By July 1, 2009, the real estate commission created in section 12-61-105, C.R.S., shall by rule require each listing contract for residential real property that is subject to the commission's jurisdiction pursuant to article 61 of title 12, C.R.S., to disclose the requirements specified in paragraph (a) of this subsection (1).

(2) Notwithstanding any other provision of law, every single-family dwelling that includes either fuel-fired appliances or an attached garage where, on or after July 1, 2009, interior alterations, repairs, fuel-fired appliance replacements, or additions, any of which require a building permit, occurs or where one or more rooms lawfully used for sleeping purposes are added shall have an operational carbon monoxide alarm installed within fifteen feet of the entrance to each room lawfully used for sleeping purposes or in a location as specified in any building code adopted by the state or any local government entity.

(3) No person shall remove batteries from, or in any way render inoperable, a carbon monoxide alarm, except as part of a process to inspect, maintain, repair, or replace the alarm or replace the batteries in the alarm.



§ 38-45-103. Carbon monoxide alarms in multi-family dwellings - rules

(1) (a) Notwithstanding any other provision of law, the seller of every dwelling unit of an existing multi-family dwelling offered for sale or transfer on or after July 1, 2009, that has a fuel-fired heater or appliance, a fireplace, or an attached garage shall assure that an operational carbon monoxide alarm is installed within fifteen feet of the entrance to each room lawfully used for sleeping purposes or in a location as specified in any building code adopted by the state or any local government entity.

(b) By July 1, 2009, the real estate commission created in section 12-61-105, C.R.S., shall by rule require each listing contract for residential real property that is subject to the commission's jurisdiction pursuant to article 61 of title 12, C.R.S., to disclose the requirements specified in paragraph (a) of this subsection (1).

(2) Notwithstanding any other provision of law, every dwelling unit of a multi-family dwelling that includes fuel-fired appliances or an attached garage where, on or after July 1, 2009, interior alterations, repairs, fuel-fired appliance replacements, or additions, any of which require a building permit, occurs or where one or more rooms lawfully used for sleeping purposes are added shall have an operational carbon monoxide alarm installed within fifteen feet of the entrance to each room lawfully used for sleeping purposes or in a location as specified in any building code adopted by the state or any local government entity.

(3) No person shall remove batteries from, or in any way render inoperable, a carbon monoxide alarm, except as part of a process to inspect, maintain, repair, or replace the alarm or replace the batteries in the alarm.



§ 38-45-104. Carbon monoxide alarms in rental properties

(1) Except as provided in subsection (5) of this section, any single-family dwelling or dwelling unit in a multi-family dwelling used for rental purposes and that includes fuel-fired appliances or an attached garage where, on or after July 1, 2009, interior alterations, repairs, fuel-fired appliance replacements, or additions, any of which requires a building permit, occurs or where one or more rooms lawfully used for sleeping purposes are added shall be subject to the requirements specified in sections 38-45-102 and 38-45-103.

(2) Except as provided in subsection (5) of this section, each existing single-family dwelling or existing dwelling unit in a multi-family dwelling that is used for rental purposes that has a change in tenant occupancy on or after July 1, 2009, shall be subject to the requirements specified in sections 38-45-102 and 38-45-103.

(3) (a) Notwithstanding any other provision of law, the owner of any rental property specified in subsections (1) and (2) of this section shall:

(I) Prior to the commencement of a new tenant occupancy, replace any carbon monoxide alarm that was stolen, removed, found missing, or found not operational after the previous occupancy;

(II) Ensure that any batteries necessary to make the carbon monoxide alarm operational are provided to the tenant at the time the tenant takes residence in the dwelling unit;

(III) Replace any carbon monoxide alarm if notified by a tenant as specified in paragraph (c) of subsection (4) of this section that any carbon monoxide alarm was stolen, removed, found missing, or found not operational during the tenant's occupancy; and

(IV) Fix any deficiency in a carbon monoxide alarm if notified by a tenant as specified in paragraph (d) of subsection (4) of this section.

(b) Except as provided in paragraph (a) of this subsection (3), the owner of a single-family dwelling or dwelling unit in a multi-family dwelling that is used for rental purposes is not responsible for the maintenance, repair, or replacement of a carbon monoxide alarm or the care and replacement of batteries for such an alarm.

(4) Notwithstanding any other provision of law, the tenant of any rental property specified in subsections (1) and (2) of this section shall:

(a) Keep, test, and maintain all carbon monoxide alarms in good repair;

(b) Notify, in writing, the owner of the single-family dwelling or dwelling unit of a multi-family dwelling, or the owner's authorized agent, if the batteries of any carbon monoxide alarm need to be replaced;

(c) Notify, in writing, the owner of the single-family dwelling or dwelling unit of a multi-family dwelling, or the owner's authorized agent, if any carbon monoxide alarm is stolen, removed, found missing, or found not operational during the tenant's occupancy of the single-family dwelling or dwelling unit in the multi-family dwelling; and

(d) Notify, in writing, the owner of the single-family dwelling or dwelling unit of a multi-family dwelling, or the owner's authorized agent, of any deficiency in any carbon monoxide alarm that the tenant cannot correct.

(5) Notwithstanding the requirements of section 38-45-103 (1) and (2), so long as there is a centralized alarm system or other mechanism for a responsible person to hear the alarm at all times in a multi-family dwelling used for rental purposes, such multi-family dwelling may have an operational carbon monoxide alarm installed within twenty-five feet of any fuel-fired heater or appliance, fireplace, or garage or in a location as specified in any building code adopted by the state or any local government entity.

(6) No person shall remove batteries from, or in any way render inoperable, a carbon monoxide alarm, except as part of a process to inspect, maintain, repair, or replace the alarm or replace the batteries in the alarm.



§ 38-45-105. Municipal or county ordinances regarding carbon monoxide alarms

Nothing in this article shall be construed to limit a municipality, city, home rule city, city and county, county, or other local government entity from adopting or enforcing any requirements for the installation and maintenance of carbon monoxide alarms that are more stringent than the requirements set forth in this article.



§ 38-45-106. Limitation of liability

(1) No person shall have a claim for relief against a property owner, an authorized agent of a property owner, a person in possession of real property, or an installer for any damages resulting from the operation, maintenance, or effectiveness of a carbon monoxide alarm if the property owner, authorized agent, person in possession of real property, or installer installs a carbon monoxide alarm in accordance with the manufacturer's published instructions and the provisions of this article.

(2) A purchaser shall have no claim for relief against any person licensed pursuant to article 61 of title 12, C.R.S., for any damages resulting from the operation, maintenance, or effectiveness of a carbon monoxide alarm if such licensed person complies with rules promulgated pursuant to sections 38-45-102 (1)(b) and 38-45-103 (1)(b). Nothing in this subsection (2) shall affect any remedy that a purchaser may otherwise have against a seller.









Survey Plats and Monument Records

Article 50 - Survey Plats and Monument Records - General Provisions

§ 38-50-101. Survey plat - records file and index system - informational purpose

(1) Survey plats required pursuant to section 38-51-107 and this section shall:

(a) Comply with section 38-51-106;

(b) Depending on the location of the land, contain the following information in the title block:

(I) For parcels of land located within the United States rectangular survey system, the section, township, range, and principal meridian; or

(II) For grants and unsurveyed parcels of land, information relating to the system of indexing the county assessor already has in place;

(c) Within twelve months after the date the monument is accepted in the field by a professional land surveyor performing a monumented land survey or is set by a professional land surveyor, be deposited with the public office designated by the county commissioners.

(2) (a) (I) The county commissioners of each county shall designate the county surveyor to create and maintain a survey plat records file and index system for plats.

(II) If a county surveyor has not been elected or appointed or if the office is vacant, another county official shall be designated to create and maintain such file and index system.

(III) If the county surveyor is unable to index in a timely manner, the county surveyor may designate another county official to do such indexing.

(b) (I) Each plat deposited with the county shall be given a reception number or a book and page number, or both, which shall be set forth on the plat.

(II) (A) Surveyed lands located within the United States rectangular survey system shall be indexed by section, township, range, and principal meridian.

(B) Grant lands and unsurveyed lands shall be indexed by the system of indexing the county assessor already has in place.

(III) Survey plats submitted for depositing shall be indexed in a timely manner, but not more than ten working days after the date the survey plat is deposited.

(3) (a) Each plat submitted for depositing shall:

(I) Bear original signatures and seals; and

(II) Be made:

(A) From a dimensionally stable polyester sheet such as cronar or mylar or other product of equal quality;

(B) At least three mils thick; and

(C) With nonfading permanent print.

(b) The dimensions of each plat, as specified by county requirements, shall be at least eighteen inches wide by twenty-four inches long and no more than twenty-four inches wide by thirty-six inches long with a minimum two-inch margin on the left side and a minimum of one-half inch margins at the top, bottom, and right side of the plat.

(c) Subject to approval by the board of county commissioners, a county may make aperture cards or film-processed copies capable of legible reproduction from polyester sheets as specified in sub-subparagraph (A) of subparagraph (II) of paragraph (a) of this subsection (3) for the purpose of recording.

(4) (a) The fee for depositing plats shall not exceed the amount of the fee collected for the recording of subdivision plats established in section 30-1-103 (2)(f), C.R.S.

(b) The fee for the county surveyor or, if a county surveyor has not been elected or appointed or if the office is vacant, another county official to index and maintain the plats as designated by the county commissioners shall not exceed the amount of the fee collected for the recording of subdivision plats established in section 30-1-103 (2)(f), C.R.S.

(c) The fees provided for by this subsection (4) shall be collected by the public office at which plats are deposited.

(5) (a) Plats shall be deposited in accordance with this section for the sole purpose of recording information on surveying monumentation in order to provide survey data for subsequent land surveys and shall not be construed to affect, in any manner whatsoever, the description of a subdivision, line, or corner contained in the official plats and field notes filed and of record or to subdivide property.

(b) No plat deposited in accordance with this section shall constitute notice pursuant to section 38-35-109.

(c) Subdivision plats which create parcels of land of thirty-five acres or more shall be filed in the county clerk and recorder's office for the county in which the property is located pursuant to section 38-35-109.

(6) Notwithstanding any other provision of law, a county surveyor or any other local government official that maintains a survey plat records file and index system for plats may establish a program to accept plats for recording and filing, with appropriate permanency protocols, by any electronic means it deems appropriate.

(7) If an electronic filing system is established in accordance with subsection (6) of this section or section 31-23-108, then the board of county commissioners may provide additional funding and space suitable for a county surveyor or any other appropriate local government official to store original mylar, paper, or polyester sheets of subdivision plats and land survey plats.



§ 38-50-102. Public records - original field notes and plats

(1) The board of county commissioners for each county is authorized to employ some competent person, at the expense of the county, to make copies of the original field notes and plats of surveys of all lands surveyed or to be surveyed after March 14, 1877, by the officers appointed by the federal government, within their respective counties.

(2) The board of county commissioners shall:

(a) Procure books in which the copies made pursuant to subsection (1) of this section shall be maintained;

(b) Obtain stationery; and

(c) Fix the compensation of the person employed to procure and make copies of field notes and plats pursuant to subsection (1) of this section whether by contract or otherwise which shall be paid out of the county treasury in the same manner as other expenses are paid.

(3) (a) The copies of field notes and plats made pursuant to subsection (1) of this section shall be filed in the office of the county clerk and recorder of the proper county and shall thereafter be a part of the public records of such county.

(b) Records or copies made and maintained pursuant to this section, when certified by the county clerk and recorder, shall be evidence in all courts and places in this state.



§ 38-50-103. Public records - monument records

(1) The state board of licensure for architects, professional engineers, and professional land surveyors, created in section 12-25-106, C.R.S., shall employ personnel at the expense of such board's licensed professional land surveyors to maintain a record-keeping and indexing system for all monument records submitted in accordance with section 38-53-104.

(2) (a) The state board of licensure for architects, professional engineers, and professional land surveyors shall provide, free of charge, a copy of each monument record submitted in accordance with section 38-53-104 to the county clerk and recorder for the county in which the monument is located.

(b) Each county clerk and recorder shall maintain copies of monument records in a county record-keeping and indexing system and, upon receipt of each monument record provided pursuant to paragraph (a) of this subsection (2), shall list it in the system.

(c) Records maintained pursuant to this section shall be open to public inspection during normal business hours.

(3) Certified copies of monument records of the state board of licensure for architects, professional engineers, and professional land surveyors shall be evidence in all courts and places in this state.

(4) No fee shall be charged by the state board of licensure for architects, professional engineers, and professional land surveyors for the submission of monument records. The cost of maintaining the record-keeping and indexing system for monument records shall be recouped as part of the renewal fees charged to licensees, which fees shall be calculated to cover the costs of the staff and equipment necessary to maintain the record-keeping and indexing system.






Article 51 - Minimum Standards for Land Surveys and Plats

§ 38-51-101. Applicability - state - county - local - persons

The provisions of this article shall apply to all agencies of state, county, and local government as well as to individuals, corporations, and partnerships engaged in the private practice of land surveying. This article shall not apply to the location or relocation of mining claims pursuant to article 43 of title 34, C.R.S.



§ 38-51-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Accessory" means any physical evidence in the vicinity of a survey monument, the relative location of which is of public record and which is used to help perpetuate the location of the monument. Accessories shall be construed to include the accessories recorded in the original survey notes and additional reference points and dimensions furnished by subsequent land surveyors or attested to in writing by persons having personal knowledge of the original location of the monument.

(2) "Aliquot corner" means any section corner or quarter section corner and any other corner in the public land survey system created by subdividing land according to the rules of procedure set forth in section 38-51-103.

(3) "Bench mark" means any relatively immovable point on the earth whose elevation above or below an adopted datum is known.

(4) "Block" means a parcel of land within a platted subdivision bounded on all sides by streets or avenues, other physical boundaries such as a body of water, or the exterior boundary of a platted subdivision.

(5) "Board" means the state board of licensure for architects, professional engineers, and professional land surveyors, created in section 12-25-106, C.R.S.

(6) "Control corner" means any land survey corner the position of which controls the location of the boundaries of a tract or parcel of land.

(6.3) "Corner" means a point of reference determined by the surveying process.

(7) "Exemption plat" or "subdivision exemption plat" means a subdivision plat which includes all of the information required by section 38-51-106 and which depicts a division of land or the creation of an interest in property for which the board of county commissioners has granted an exemption from subdivision regulations pursuant to section 30-28-101 (10)(d), C.R.S.

(7.5) "Geographic information system land position" or "GIS land position" means a location in a geographic information system intended to control the mapping location of the boundaries of a tract or parcel of land that may be field surveyed, scaled, calculated, plotted by photogrammetric or remote sensing methods, or located by physical or cultural features.

(8) "Improvement location certificate" means a representation of the boundaries of a parcel of land and the improvements thereon, prepared pursuant to section 38-51-108.

(9) "Improvement survey plat" means a land survey plat as defined in subsection (12) of this section resulting from a monumented land survey showing the location of all structures, visible utilities, fences, hedges, or walls situated on the described parcel and within five feet of all boundaries of such parcel, any conflicting boundary evidence or visible encroachments, and all easements, underground utilities, and tunnels for which properly recorded evidence is available from the county clerk and recorder, a title insurance company, or other sources as specified on the improvement survey plat.

(10) "Irregular parcel" means a parcel of land which is not uniquely defined on a subdivision plat but which is described by any of the following methods:

(a) A metes and bounds description;

(b) A book and page or reception number reference;

(c) Any so-called "assessor's tract"; or

(d) A description which calls only for the owner's or adjoiner's name.

(11) "Land survey" means a series of observations and measurements made pursuant to sections 38-51-103, 38-51-104, and 38-51-105 for the purpose of locating or restoring any real property boundary.

(12) "Land survey plat" means a plat that shows the information developed by a monumented land survey or shows one or more set monuments pursuant to sections 38-51-104 and 38-51-105 and includes all information required by section 38-51-106.

(12.3) "Monument" means the object or physical structure that marks the corner point.

(13) "Monumented land survey" means a land survey in which monuments are either found or set pursuant to sections 38-51-103, 38-51-104, and 38-51-105 to mark the boundaries of a specified parcel of land.

(14) "Monument record" means a written and illustrated document describing the physical appearance of a bench mark or survey monument and its accessories.

(15) "Platted subdivision" means a group of lots, tracts, or parcels of land created by recording a map which meets the requirements of section 38-51-106 and which shows the boundaries of such lots, tracts, or parcels and the original parcel from which they were created.

(16) "Professional land surveyor" means a person licensed pursuant to part 2 of article 25 of title 12, C.R.S.

(16.1) "Professional land surveyor of record" means the professional land surveyor whose signature and seal appear on an original subdivision plat, land survey plat, or parcel description currently recorded in the office of the clerk and recorder in which the subdivision plat, land survey plat, or parcel description is situated.

(17) "Property description" means a written, narrative description, of a parcel of real property or an easement for the purpose of perpetuating location of title.

(18) "Public land survey monument" means any land boundary monument established on the ground by a cadastral survey of the United States government and any mineral survey monument established by a United States mineral surveyor and made a part of the United States public land records.

(19) "Responsible charge" means control and direction of surveying work.

(20) "Subdivision plat" means a map of a platted subdivision recorded for the purpose of creating land parcels which can be identified uniquely by reference to such map.

(21) "Surveyor's affidavit of correction" means an affidavit prepared and executed by a professional land surveyor of record in accordance with section 38-51-111.



§ 38-51-103. Procedure for subdividing section

(1) Whenever a professional land surveyor conducts a survey for the purpose of locating a parcel of land which is described in terms of the nomenclature of the public land survey system, such professional land surveyor shall proceed according to the applicable rules contained in the current "Manual of Instructions for the Survey of the Public Lands of the United States" published by the United States government printing office; except that all monumentation shall conform to section 38-51-104.

(2) (a) A section may be subdivided by:

(I) Surveying all necessary aliquot lines in the field; or

(II) Computing the location of the required aliquot corners after making a field survey which includes all required control corners of the section.

(b) Any section subdivided pursuant to paragraph (a) of this subsection (2) shall include all control corners that were originally monumented by the United States government, which must either be found or restored in the field according to the standards set forth in section 38-51-104.

(c) Monument records shall be filed pursuant to section 38-53-104, describing each such corner.

(d) For any section subdivided pursuant to this subsection (2) the location of original aliquot corners of, and procedures used in, the governing official United States government survey, where applicable, shall take precedence.



§ 38-51-104. Monumentation of land surveys

(1) (a) The corners of lots, tracts, other parcels of land, aliquot corners not described in subsection (4) of this section, and any line points or reference points which are set to perpetuate the location of any land boundary or easement shall, when established on the ground by a land survey, be marked by reasonably permanent markers solidly embedded in the ground.

(b) A durable cap bearing the license number of the professional land surveyor responsible for the establishment of the monument shall be affixed securely to the top of each such monument embedded pursuant to this subsection (1).

(2) If the points designated in subsection (1) of this section fall on solid bedrock, concrete, stone curbs, gutters, or walks, a durable metal disk or cap shall be securely anchored in the rock or concrete and stamped with the license number of the professional land surveyor responsible for the establishment of the monument or marker.

(3) (a) If the monuments or markers required by subsection (1) of this section cannot practicably be set because of steep terrain, water, marsh, or existing structures, or if they would be lost as a result of proposed street, road, or other construction, one or more reference monuments shall be set.

(b) (I) The letters "RM" or "WC" and the surveyor's license number shall be affixed to the monument.

(II) For purposes of this paragraph (b), "RM" means reference monument and "WC" means witness corner.

(c) Reference monuments shall be set as close as practicable to the true corner and shall meet the same physical standards required to set the true corner.

(d) If only one reference monument is used, such reference monument shall be set on the actual boundary line or a prolongation thereof, otherwise at least two reference monuments shall be set.

(4) For any monument required by this section that marks the location of a section corner, quarter section corner, or sixteenth section corner, such monument shall meet the physical standards specified by rule and regulation promulgated by the board pursuant to section 24-4-103, C.R.S.

(5) (a) The top of the monument for any corner required by this section which is within the traffic area of a publicly named dedicated or deeded street, road, or highway shall be placed one-half foot below the roadway surface.

(b) If the roadway surface is pavement two inches thick or greater, the monument shall include a monument box the top of which shall be set flush with the surface of the pavement.

(6) No marker required by this section shall bear the license number of more than one professional land surveyor but may bear the name of an individual surveyor or surveying firm in addition to the required license number.



§ 38-51-105. Monumentation of subdivisions

(1) (a) Prior to recording a plat, the external boundaries of any platted subdivisions shall be monumented on the ground by reasonably permanent monuments solidly embedded in the ground.

(b) A durable cap bearing the license number of the professional land surveyor responsible for the establishment of the monument shall be affixed securely to the top of each such monument embedded pursuant to this subsection (1).

(c) Monuments shall be set no more than fourteen hundred feet apart along any straight boundary line, at all angle points, at the beginning, end, and points of change of direction or change of radius of any curved boundaries defined by circular arcs, and at the beginning and end of any spiral curve.

(2) The professional land surveyor who prepares the original subdivision plat, exemption plat, or subdivision exemption plat shall provide external boundary monuments as required in subsection (1) of this section.

(3) (a) Before a sales contract for any lot, tract, or parcel within a subdivision is executed, all boundaries of the block within which such lot, tract, or parcel is located shall be marked with monuments in accordance with subsection (1) of this section.

(b) The seller of the lot, section, or parcel shall provide for the services of a professional land surveyor to establish block monumentation and lot markers as required pursuant to subsection (4) of this section.

(4) (a) Block monumentation may be set on the center lines of streets or on offset lines from such streets as designated on the recorded plat.

(b) The corners of any lot, tract, or parcel sold separately shall be marked within one year of the effective date of the sales contract.

(c) For any structure to be built on a lot, tract, or parcel before the corners have been marked pursuant to this section, the seller of such lot, tract, or parcel shall retain a professional land surveyor to establish control lines on the ground as necessary to assure the proper location of the structure.

(5) For any complete block sold as a unit, it shall become the responsibility of the subsequent seller of any separate lot, tract, or parcel within such block to retain a professional land surveyor to establish lot markers as required pursuant to subsection (4) of this section.

(6) For any points designated in subsection (1), (2), or (3) of this section that fall on solid bedrock, concrete, stone curbs, gutters, or walks, a durable metal disk or cap shall be securely anchored in the rock or concrete and stamped with the license number of the professional land surveyor responsible for the establishment of the monument or marker.

(7) (a) If any monuments or markers required by subsection (1), (2), or (3) of this section cannot practicably be set because of steep terrain, water, marsh, or existing structures, or if they would be lost as a result of proposed street, road, or other construction, one or more reference monuments shall be set.

(b) (I) The letters "RM" or "WC" shall be affixed to the monument in addition to the surveyor's license number.

(II) For purposes of this paragraph (b), "RM" means reference monument and "WC" means witness corner.

(c) Reference monuments shall be set as close as practicable to the true corner and shall meet the same physical standards required to set the true corner.

(d) If only one reference monument is used, such reference monument shall be set on the actual boundary line or a prolongation thereof, otherwise at least two reference monuments shall be set.

(8) For any monument required by this section which marks the location of a section corner, quarter section corner, or sixteenth section corner, such monument shall meet the physical standards specified by rule and regulation promulgated by the board pursuant to section 24-4-103, C.R.S.

(9) (a) The top of the monument for any corner required by this section which is within the traffic area of a publicly named dedicated or deeded street, road, or highway shall be placed one-half foot below the roadway surface.

(b) If the roadway surface is pavement two inches thick or greater, the monument shall include a monument box the top of which shall be set flush with the surface of the pavement.

(10) No marker required by this section shall bear the license number of more than one professional land surveyor but may bear the name of an individual surveyor or surveying firm in addition to the required license number.



§ 38-51-106. Land survey plats

(1) All land survey plats shall include but shall not be limited to the following:

(a) A scale drawing of the boundaries of the land parcel;

(b) (I) All recorded and apparent rights-of-way and easements, and, if research for recorded rights-of-way and easements is done by someone other than the professional land surveyor who prepares the plat, the source from which such recorded rights-of-way and easements were obtained; or

(II) If the client wishes not to show rights-of-way and easements on the land survey plat, a statement that such client did not want rights-of-way and easements shown;

(c) All field-measured dimensions necessary to establish the boundaries on the ground and all dimensions for newly created parcels necessary to establish the boundaries on the ground;

(d) A statement by the professional land surveyor that the survey was performed by such surveyor or under such surveyor's responsible charge;

(e) A statement by the professional land surveyor explaining how bearings, if used, were determined;

(f) A description of all monuments, both found and set, that mark the boundaries of the property and of all control monuments used in conducting the survey. If any such boundary monument or control monument marks the location of a lost or obliterated public land survey monument that was restored as a part of the survey on which the plat is based, the professional land surveyor shall briefly describe the evidence and the procedure used for such restoration. If any such boundary monument or control monument marks the location of a quarter section corner or sixteenth section corner that was established as a part of the survey, the professional land surveyor shall briefly describe the evidence and procedure used for such establishment, unless the corner location was established by the mathematical procedure as outlined in section 38-51-103.

(g) A statement of the scale or representative fraction of the drawing, and a bar-type or graphical scale;

(h) A north arrow;

(i) A written property description, which shall include but shall not be limited to a reference to the county and state together with the section, township, range, and principal meridian or established subdivision, block and lot number, or any other method of describing the land as established by the general land office or bureau of land management;

(j) The signature and seal of the professional land surveyor;

(k) Any conflicting boundary evidence; and

(l) A statement defining the lineal units used including but not limited to meters, chains, feet, and U.S. survey feet. If it is necessary to define conversion factors, the factors shall be a function of the meter as defined by the United States department of commerce, national institute of standards and technology.



§ 38-51-107. Required plats

(1) Every professional land surveyor who accepts a monument while performing a monumented land survey shall prepare and deposit a plat if such monument is not of record either in the clerk and recorder's office of the county in which the monument lies or in the public office designated by the county commissioners pursuant to section 38-50-101 (2) or if such monument is set pursuant to section 38-51-104.

(2) No plat shall be required to be prepared or deposited if the monuments accepted or set are within a platted subdivision that was filed in the clerk and recorder's office within the previous twenty years.

(3) Plats required pursuant to this section shall comply with section 38-50-101.



§ 38-51-108. Improvement location certificate

(1) A professional land surveyor may prepare an improvement location certificate for the use of a specific client based upon the professional land surveyor's general knowledge of land boundaries and monuments in a given area whether or not the client is the owner or buyer; except that, if the client is not the owner or buyer, the professional land surveyor shall provide a copy of the certificate to the owner or buyer.

(2) (a) (I) A certificate prepared pursuant to subsection (1) of this section shall not be designated as or construed as being a land survey plat or improvement survey plat.

(II) Such certificate shall be prominently labeled "improvement location certificate" and contain a statement in the following form:

IMPROVEMENT LOCATION CERTIFICATE

I hereby certify that this improvement location certificate was prepared for ... (individual or firm) ...., that it is not a land survey plat or improvement survey plat, and that it is not to be relied upon for the establishment of fence, building, or other future improvement lines. This certificate is valid only for use by ... (individual or firm) ... and describes the parcel's appearance on ... (date) ...

I further certify that the improvements on the above described parcel on this date, ... (insert date) ...., except utility connections, are entirely within the boundaries of the parcel, except as shown, that there are no encroachments upon the described premises by improvements on any adjoining premises, except as indicated, and that there is no apparent evidence or sign of any easement crossing or burdening any part of said parcel, except as noted.

Stamp By ........... (Signed) ............

or

Seal Date ..................................

(b) A professional land surveyor shall assume full liability for each improvement location certificate done by such professional land surveyor or under such professional land surveyor's responsible charge pursuant to paragraph (a) of this subsection (2).



§ 38-51-109. Unlawful sale

(1) It is unlawful for any person to offer to sell, to sell, or otherwise to receive remuneration for any map or plat which purports to be a survey map or plat unless such map or plat conforms with the standards, requirements, and terminology of the provisions of this article.

(2) It is unlawful for any person to offer to sell, to sell, or otherwise to receive remuneration for any document, sketch, or diagram which purports to be an improvement location certificate unless such document, sketch, or diagram conforms with the standards, requirements, and terminology of this article.



§ 38-51-109.3. Geographic information system positions - professional land surveyor

(1) A professional land surveyor shall be exempt from the requirements of section 38-51-103 when making a GIS land position determination. A GIS land position made by a professional land surveyor shall have the following limitations:

(a) It does not meet the requirements of a land survey as defined in section 38-51-102 (11).

(b) It shall not establish the location of any aliquot or control corner as they are defined in subsections (2) and (6) of section 38-51-102 until complete research and corner evaluation are performed to meet the requirements as provided in this article.



§ 38-51-110. Violations

(1) It is the responsibility of the district attorneys of this state to prosecute any person suspected of willfully and knowingly violating this article.

(2) Any person, including the responsible official of any agency of state, county, or local government, who willfully and knowingly violates this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred fifty dollars or more than one thousand five hundred dollars.

(3) (a) The board may revoke the licensure of any professional land surveyor convicted under the provisions of this article.

(b) Any person whose licensure is revoked pursuant to paragraph (a) of this subsection (3) shall be entitled to a hearing on such revocation pursuant to article 4 of title 24, C.R.S., and may appeal any decision of the board to a court of competent jurisdiction.



§ 38-51-111. Surveyor's affidavit of correction

(1) If an error described in subsection (2) of this section is discovered on any subdivision plat, land survey plat, or any other survey plat or parcel description duly recorded in the clerk and recorder's office of the county in which the subdivision, land, or parcel is situated, the professional land surveyor of record may prepare and record in that clerk and recorder's office a surveyor's affidavit of correction to correct the error.

(2) The following errors may be corrected by a surveyor's affidavit of correction:

(a) Any bearing, distance, or elevation that has been omitted or labeled incorrectly;

(b) Any text that has been misspelled or mislabeled;

(c) Any error or omission, if the error or omission is ascertainable from the data shown on the recorded plat or parcel description; or

(d) An error within a parcel description shown on a recorded plat.

(3) The surveyor's affidavit of correction shall contain a reference to the recording information of the document being corrected and the signature and seal of the professional land surveyor of record, and shall not be subject to review before being recorded pursuant to subsection (4) of this section. The professional land surveyor of record shall submit a copy of the surveyor's affidavit of correction to the appropriate reviewing authority, citing the specific provision under subsection (2) of this section that applies to the error being corrected.

(4) The clerk and recorder of the county in which a surveyor's affidavit of correction is submitted for recording shall record the affidavit in the clerk and recorder's office of the county in which the property lies and provide at least one of the following:

(a) A clerk's note referring to the surveyor's affidavit of correction upon the recorded plat or parcel description; or

(b) An electronic reference to the surveyor's affidavit of correction for the recorded plat or parcel description.

(5) Nothing in this section shall be construed to permit changes in courses, distances, or elevations for the purpose of redesigning any lot, tract, or parcel configurations.

(6) A surveyor's affidavit of correction shall not be recorded for a correction not listed in subsection (2) of this section.






Article 52 - Colorado Coordinate System

§ 38-52-101. Colorado coordinate system zones defined

(1) The systems of plane coordinates which have been established by the national ocean service/national geodetic survey (formerly the United States coast and geodetic survey) or its successors for defining and stating the geographic positions or locations of points on the surface of the earth within the state of Colorado are, on and after July 1, 1988, to be known and designated as the Colorado coordinate system of 1927 and the Colorado coordinate system of 1983.

(2) For the purpose of the use of these systems, the state is divided into a north zone, a central zone, and a south zone.

(3) The area now included in the following counties shall constitute the north zone: Moffat, Routt, Jackson, Larimer, Weld, Logan, Sedgwick, Rio Blanco, Grand, Boulder, Gilpin, Adams, Morgan, Washington, Phillips, and Yuma.

(4) The area now included in the following counties shall constitute the central zone: Garfield, Eagle, Summit, Clear Creek, Jefferson, Denver, Arapahoe, Lincoln, Kit Carson, Mesa, Delta, Pitkin, Gunnison, Lake, Chaffee, Park, Fremont, Teller, Douglas, El Paso, Elbert, and Cheyenne.

(5) The area now included in the following counties shall constitute the south zone: Montrose, Ouray, Hinsdale, Saguache, Custer, Pueblo, Crowley, Kiowa, San Miguel, San Juan, Mineral, Rio Grande, Alamosa, Huerfano, Otero, Bent, Prowers, Dolores, Montezuma, La Plata, Archuleta, Conejos, Costilla, Las Animas, and Baca.



§ 38-52-102. Colorado coordinate system names defined

(1) As established for use in the north zone, the Colorado coordinate system of 1927 or the Colorado coordinate system of 1983 shall be named; and, in any land description in which it is used, it shall be designated the Colorado coordinate system of 1927 north zone or the Colorado coordinate system of 1983 north zone.

(2) As established for use in the central zone, the Colorado coordinate system of 1927 or the Colorado coordinate system of 1983 shall be named; and, in any land description in which it is used, it shall be designated the Colorado coordinate system of 1927 central zone or the Colorado coordinate system of 1983 central zone.

(3) As established for use in the south zone, the Colorado coordinate system of 1927 or the Colorado coordinate system of 1983 shall be named; and, in any land description in which it is used, it shall be designated the Colorado coordinate system of 1927 south zone or the Colorado coordinate system of 1983 south zone.



§ 38-52-103. Colorado coordinate system defined

(1) The plane coordinate values for a point on the earth's surface, used to express the geographic position or location of such point in the appropriate zone of this system, shall consist of two distances expressed in United States survey feet and decimals of a foot when using the Colorado coordinate system of 1927. One of these distances, to be known as the x-coordinate, shall give the position in an east-west direction; the other, to be known as the y-coordinate, shall give the position in a north-south direction. These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American horizontal geodetic control network as published by the national ocean survey/national geodetic survey (formerly the United States coast and geodetic survey), or its successors, and the plane coordinates of which have been computed on the systems defined in this article. Any such station may be used for establishing a survey connection to either Colorado coordinate system.

(2) For the purposes of converting coordinates of the Colorado coordinate system of 1983 from meters to feet, the U.S. Survey Foot shall be used. The conversion factor is: One meter equals 3937/1200 feet.



§ 38-52-104. Federal and state coordinate description same tract - federal precedence

(1) Whenever coordinates based on the Colorado coordinate system are used to describe any tract of land which in the same document is also described by reference to any subdivision, line, or corner of the United States public land surveys, the description by coordinates shall be construed as supplemental to the basic description of such subdivision, line, or corner contained in the official plats and field notes filed of record, and, in the event of any conflict, the description by reference to the subdivision, line, or corner of the United States public land surveys shall prevail over the description by coordinates, unless said coordinates are upheld by adjudication, at which time the coordinate description will prevail.

(2) Nothing in this article shall require any purchaser or mortgagee to rely on a description, any part of which depends exclusively upon the Colorado coordinate system, unless such description has been adjudicated as provided in this section.



§ 38-52-105. Colorado coordinate system origins defined

(1) For the purposes of more precisely defining the Colorado coordinate system of 1927, the following definitions by the United States coast and geodetic survey (now the national ocean survey/national geodetic survey) are adopted:

(a) The "Colorado coordinate system of 1927 north zone" is a Lambert conformal conic projection of the Clarke spheroid of 1866, having standard parallels at north latitudes 39 degrees 43 minutes and 40 degrees 47 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 105 degrees 30 minutes west of Greenwich and the parallel 39 degrees 20 minutes north latitude. This origin is given the coordinates: x - 2,000,000 feet and y - 0 feet.

(b) The "Colorado coordinate system of 1927 central zone" is a Lambert conformal conic projection of the Clarke spheroid of 1866, having standard parallels at north latitudes 38 degrees 27 minutes and 39 degrees 45 minutes north latitude along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 105 degrees 30 minutes west of Greenwich and the parallel 37 degrees 50 minutes north latitude. This origin is given the coordinates: x - 2,000,000 feet and y - 0 feet.

(c) The "Colorado coordinate system of 1927 south zone" is a Lambert conformal conic projection of the Clarke spheroid of 1866, having standard parallels at north latitudes 37 degrees 14 minutes and 38 degrees 26 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 105 degrees 30 minutes west of Greenwich and the parallel 36 degrees 40 minutes north latitude. This origin is given the coordinates: x - 2,000,000 feet and y - 0 feet.

(2) For the purposes of more precisely defining the Colorado coordinate system of 1983, the following definition by the national ocean service/national geodetic survey is adopted:

(a) The "Colorado coordinate system of 1983 north zone" is a Lambert conformal conic projection of the North American datum of 1983, having standard parallels at north latitude of 39 degrees 43 minutes and 40 degrees 47 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 105 degrees 30 minutes west of Greenwich and the parallel 39 degrees 20 minutes north latitude. This origin is given the coordinates: x - 914,401.8289 meters and y - 304,800.6096 meters.

(b) The "Colorado coordinate system of 1983 central zone" is a Lambert conformal conic projection of the North American datum of 1983, having standard parallels at north latitudes 38 degrees 27 minutes and 39 degrees 45 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 105 degrees 30 minutes west of Greenwich and the parallel 37 degrees 50 minutes north latitude. This origin is given the coordinates: x - 914,401.8289 meters and y - 304,800.6096 meters.

(c) The "Colorado coordinate system of 1983 south zone" is a Lambert conformal conic projection of the North American datum of 1983, having standard parallels at north latitudes 37 degrees 14 minutes and 38 degrees 26 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 105 degrees 30 minutes west of Greenwich and the parallel 36 degrees 40 minutes north latitude. This origin is given the coordinates: x - 914,401.8289 meters and y - 304,800.6096 meters.



§ 38-52-106. Colorado coordinate system - use of term

The use of the term "Colorado coordinate system of 1927 north zone, central zone, or south zone" or "Colorado coordinate system of 1983 north zone, central zone, or south zone" on any map, report of survey, or other document shall be limited to coordinates based on the Colorado coordinate systems as defined in this article. Such map, report, or document shall include a statement describing the standard of accuracy, as defined by the national ocean survey/national geodetic survey, maintained in developing the coordinates shown therein.



§ 38-52-107. Severability

If any provision of this article is declared invalid, such invalidity shall not affect any other portion of this article, which can be given effect without the invalid provision; and, to this end, the provisions of this article are declared severable.






Article 53 - Perpetuation of Land Survey Monuments

§ 38-53-101. Legislative declaration

It is hereby declared to be a public policy of this state to encourage the establishment and preservation of accurate land boundaries, including durable monuments and complete public records, and to minimize the occurrence of land boundary disputes and discrepancies.



§ 38-53-102. Applicability - state - county - local - persons

The provisions of this article shall apply to all agencies of state, county, and local government as well as to individuals, corporations, and partnerships engaged in the private practice of land surveying.



§ 38-53-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Accessory" means any physical evidence in the vicinity of a survey monument, the relative location of which is of public record and which is used to help perpetuate the location of the monument. Accessories shall be construed to include the accessories recorded in the original survey notes and additional reference points and dimensions furnished by subsequent land surveyors or attested to in writing by persons having personal knowledge of the original location of the monument.

(2) "Aliquot corner" means any section corner or quarter section corner and any other corner in the public land survey system created by subdividing land according to the rules of procedure set forth in section 38-51-103.

(3) "Bench mark" means any relatively immovable point on the earth whose elevation above or below an adopted datum is known.

(4) "Block" means a parcel of land within a platted subdivision bounded on all sides by streets or avenues, other physical boundaries such as a body of water, or the exterior boundary of a platted subdivision.

(5) "Board" means the state board of licensure for architects, professional engineers, and professional land surveyors, created in section 12-25-106, C.R.S.

(6) "Control corner" means any land survey corner the position of which controls the location of the boundaries of a tract or parcel of land.

(6.3) "Corner" means a point of reference determined by the surveying process.

(7) "Exemption plat" or "subdivision exemption plat" means a subdivision plat which includes all of the information required by section 38-51-106 and which depicts a division of land or the creation of an interest in property for which the board of county commissioners has granted an exemption from subdivision regulations pursuant to section 30-28-101 (10)(d), C.R.S.

(8) "Improvement location certificate" means a representation of the boundaries of a parcel of land and the improvements thereon, prepared pursuant to section 38-51-108.

(9) "Improvement survey plat" means a land survey plat as defined in subsection (12) of this section, resulting from a monumented land survey showing the location of all structures, visible utilities, fences, hedges, or walls situated on the described parcel and within five feet of all boundaries of such parcel, any conflicting boundary evidence or visible encroachments, and all easements, underground utilities, or tunnels, for which property recorded evidence is available from the county clerk and recorder, a title insurance company, or other source as specified on the improvement survey plat.

(10) "Irregular parcel" means a parcel of land which is not uniquely defined on a subdivision plat but which is described by any of the following methods:

(a) A metes and bounds description;

(b) A book and page or reception number reference;

(c) Any so-called "assessor's tract"; or

(d) A description which calls only for the owner's or adjoiner's name.

(11) "Land survey" means a series of observations and measurements made pursuant to sections 38-51-103, 38-51-104, and 38-51-105 for the purpose of locating or restoring any real property boundary.

(12) "Land survey plat" means a plat that shows the information developed by a monumented land survey or shows one or more set monuments pursuant to sections 38-51-104 and 38-51-105 and includes all information required by section 38-51-106.

(12.3) "Monument" means the object or physical structure that marks the corner point.

(13) "Monumented land survey" means a land survey in which monuments are either found or set pursuant to sections 38-51-103, 38-51-104, and 38-51-105 to mark the boundaries of a specified parcel of land.

(14) "Monument record" means a written and illustrated document describing the physical appearance of a bench mark or survey monument and its accessories.

(15) "Platted subdivision" means a group of lots, tracts, or parcels of land created by recording a map which meets the requirements of section 38-51-106 and which shows the boundaries of such lots, tracts, or parcels and the original parcel from which they were created.

(16) "Professional land surveyor" means a person licensed pursuant to part 2 of article 25 of title 12, C.R.S.

(17) "Property description" means a written, narrative description of a parcel of real property or an easement for the purpose of perpetuating location of title.

(18) "Public land survey monument" means any land boundary monument established on the ground by a cadastral survey of the United States government and any mineral survey monument established by a United States mineral surveyor and made a part of the United States public land records.

(19) "Responsible charge" means control and direction of surveying work.

(20) "Subdivision plat" means a map of a platted subdivision recorded for the purpose of creating land parcels which can be identified uniquely by reference to such map.



§ 38-53-104. Submission of monument record required

(1) (a) If a professional land surveyor conducts a survey that uses any monument representing a public land survey monument location, quarter section corner, sixteenth section corner, government land office or bureau of land management (government) lot corner as defined by the nomenclature of the United States public land survey system, or any United States geological survey or United States coast and geodetic survey (also known as the national ocean service/national geodetic survey) monument as a control corner, the professional land surveyor shall submit a monument record describing such monument with the board if the monument and its accessories are not substantially described in an existing monument record previously submitted pursuant to this section or its predecessor.

(b) If a professional land surveyor establishes, restores, or rehabilitates any public land survey monument corner location or section corner, quarter section corner, or sixteenth section corner as defined by the nomenclature of the United States public land survey system, the professional land surveyor shall submit a monument record.

(c) Any monument record submitted pursuant to this section must describe at least two accessories or reference points.

(2) A professional land surveyor shall submit a monument record within six months after the date on which the monument was used as control or was established, restored, or rehabilitated.



§ 38-53-105. Professional land surveyor must rehabilitate monuments

For any monument record of a public land survey corner which is required to be submitted pursuant to this article, the professional land surveyor shall restore or rehabilitate the corner monument so it is readily identifiable and reasonably durable, if field conditions require it.



§ 38-53-106. Form of monument records - prescribed by board

The board shall adopt and revise as necessary the form and technical specifications for submission of monument records, including the information to be included with, or as part of, the records.



§ 38-53-107. Monument records - conditions for acceptance

The board shall not accept a monument record unless it complies with the form and technical specifications established by the board under section 38-53-106 and is signed, sealed, or otherwise authenticated by the professional land surveyor who was in responsible charge of the work.



§ 38-53-108. Submission permitted on any survey monument

A professional land surveyor may submit a monument record describing any land survey monument, accessory, or bench mark with the board.



§ 38-53-109. Fees

The board shall not charge a fee for submissions related to public land survey monuments and their accessories and aliquot corners or bench marks. For all other filings, the board may establish a fee pursuant to section 24-34-105, C.R.S., which shall be payable to the board at the time of submission.



§ 38-53-110. Violations

(1) It is the responsibility of the district attorneys of this state to prosecute any person suspected of willfully and knowingly violating this article.

(2) Any person, including the responsible official of any agency of state, county, or local government, who willfully and knowingly violates this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred fifty dollars or more than one thousand five hundred dollars.

(3) (a) The board may revoke the licensure of any professional land surveyor convicted under the provisions of this article.

(b) Any person whose licensure is revoked pursuant to paragraph (a) of this subsection (3) shall be entitled to a hearing on such revocation, pursuant to article 4 of title 24, C.R.S., and may appeal any decision of the board to a court of competent jurisdiction.












Title 39 - Taxation

Property Tax

Article 1 - General Provisions

§ 39-1-101. Legislative declaration

The general assembly declares that its purpose in enacting articles 1 to 13 of this title is to exercise the authority granted in section 3 of article X of the state constitution wherein it is provided, among other things, that "the actual value of all real and personal property not exempt from taxation under this article shall be determined under general laws, which shall prescribe such methods and regulations as shall secure just and equalized valuations for assessment of all real and personal property not exempt from taxation under this article". It further declares that it intends to fix the percentage of such determined actual value at which all such property shall be assessed for taxation. It further declares that the actual value of certain classes of real property may not be able to be determined after appropriate consideration of the three approaches to value; therefore, it is incumbent upon the general assembly to provide for a means to determine the actual value of such taxable property, and, to effect this result, the general assembly hereby finds and declares that, when appropriate consideration of the three approaches to value fails to derive an actual value for such property, the actual value of such property shall be determined by comparison of the surface use of such property to property with a similar surface use. It further declares that the actual value of nonproducing oil, gas, and oil and gas mineral interests shall be determined by the income approach capitalizing annual net rental income at an appropriate market rate. To these ends, the provisions of said articles shall be strictly construed.



§ 39-1-101.5. Legislative declaration - taxpayer rights

The general assembly hereby finds and declares that section 3 of article X of the state constitution was approved in 1982 by the voters of Colorado in order to ensure the fair and uniform valuation for assessment of real and personal property located in Colorado; that, since the adoption of said constitutional amendment, the property tax system in Colorado has developed into an impersonal system which is more concerned with the mechanisms to levy and collect such property tax than with the fair and courteous treatment of the owners of real and personal property who pay such tax; that the purpose of the property tax system is to raise revenues to be used for purposes which benefit the citizens of Colorado, including such property owners; that property owners accept their civic responsibility to pay their fair share of taxes to be used for such purposes; that all levels of government involved in the property tax system should recognize that they exist to serve their citizens; and that the owners of real and personal property should be accorded the respect and courtesy which they deserve and should be provided such services which are necessary to assist them in complying with the property tax laws of this state.



§ 39-1-102. Definitions

As used in articles 1 to 13 of this title 39, unless the context otherwise requires:

(1) "Administrator" means the property tax administrator.

(1.1) "Agricultural and livestock products" means plant or animal products in a raw or unprocessed state that are derived from the science and art of agriculture, regardless of the use of the product after its sale and regardless of the entity that purchases the product. "Agriculture", for the purposes of this subsection (1.1), means farming, ranching, animal husbandry, and horticulture.

(1.3) "Agricultural equipment which is used on the farm or ranch in the production of agricultural products":

(a) Means any personal property used on a farm or ranch, as defined in subsections (3.5) and (13.5) of this section, for planting, growing, and harvesting agricultural products or for raising or breeding livestock for the primary purpose of obtaining a monetary profit; and

(b) Includes:

(I) Any mechanical system used on the farm or ranch for the conveyance and storage of animal products in a raw or unprocessed state, regardless of whether or not such mechanical system is affixed to real property; and

(II) Silviculture personal property that is designed, adapted, and used for the planting, growing, maintenance, or harvesting of trees in a raw or unprocessed state.

(1.6) (a) "Agricultural land", whether used by the owner of the land or a lessee, means one of the following:

(I) (A) A parcel of land, whether located in an incorporated or unincorporated area and regardless of the uses for which such land is zoned, that was used the previous two years and presently is used as a farm or ranch, as defined in subsections (3.5) and (13.5) of this section, or that is in the process of being restored through conservation practices. Such land must have been classified or eligible for classification as "agricultural land", consistent with this subsection (1.6), during the ten years preceding the year of assessment. Such land must continue to have actual agricultural use. "Agricultural land" under this subparagraph (I) shall not include two acres or less of land on which a residential improvement is located unless the improvement is integral to an agricultural operation conducted on such land. "Agricultural land" also includes the land underlying other improvements if such improvements are an integral part of the farm or ranch and if such other improvements and the land area dedicated to such other improvements are typically used as an ancillary part of the operation. The use of a portion of such land for hunting, fishing, or other wildlife purposes, for monetary profit or otherwise, shall not affect the classification of agricultural land. For purposes of this subparagraph (I), a parcel of land shall be "in the process of being restored through conservation practices" if: The land has been placed in a conservation reserve program established by the natural resources conservation service pursuant to 7 U.S.C. secs. 1 to 5506; or a conservation plan approved by the appropriate conservation district has been implemented for the land for up to a period of ten crop years as if the land has been placed in such a conservation reserve program.

(B) A residential improvement shall be deemed to be "integral to an agricultural operation" for purposes of sub-subparagraph (A) of this subparagraph (I) if an individual occupying the residential improvement either regularly conducts, supervises, or administers material aspects of the agricultural operation or is the spouse or a parent, grandparent, sibling, or child of the individual.

(II) A parcel of land that consists of at least forty acres, that is forest land, that is used to produce tangible wood products that originate from the productivity of such land for the primary purpose of obtaining a monetary profit, that is subject to a forest management plan, and that is not a farm or ranch, as defined in subsections (3.5) and (13.5) of this section. "Agricultural land" under this subparagraph (II) includes land underlying any residential improvement located on such agricultural land.

(III) A parcel of land that consists of at least eighty acres, or of less than eighty acres if such parcel does not contain any residential improvements, and that is subject to a perpetual conservation easement, if such land was classified by the assessor as agricultural land under subparagraph (I) or (II) of this paragraph (a) at the time such easement was granted, if the grant of the easement was to a qualified organization, if the easement was granted exclusively for conservation purposes, and if all current and contemplated future uses of the land are described in the conservation easement. "Agricultural land" under this subparagraph (III) does not include any portion of such land that is actually used for nonagricultural commercial or nonagricultural residential purposes.

(IV) A parcel of land, whether located in an incorporated or unincorporated area and regardless of the uses for which such land is zoned, used as a farm or ranch, as defined in subsections (3.5) and (13.5) of this section, if the owner of the land has a decreed right to appropriated water granted in accordance with article 92 of title 37, C.R.S., or a final permit to appropriated groundwater granted in accordance with article 90 of title 37, C.R.S., for purposes other than residential purposes, and water appropriated under such right or permit shall be and is used for the production of agricultural or livestock products on such land;

(V) A parcel of land, whether located in an incorporated or unincorporated area and regardless of the uses for which such land is zoned, that has been reclassified from agricultural land to a classification other than agricultural land and that met the definition of agricultural land as set forth in subparagraphs (I) to (IV) of this paragraph (a) during the three years before the year of assessment. For purposes of this subparagraph (V), the parcel of land need not have been classified or eligible for classification as agricultural land during the ten years preceding the year of assessment as required by subparagraph (I) of this paragraph (a).

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), all other agricultural property that does not meet the definition set forth in paragraph (a) of this subsection (1.6) shall be classified as all other property and shall be valued using appropriate consideration of the three approaches to appraisal based on its actual use on the assessment date.

(II) On and after January 1, 2015, "all other agricultural property" includes greenhouse and nursery production areas used to grow food products, agricultural products, or horticultural stock for wholesale purposes only that originate above the ground.

(c) An assessor must determine, based on sufficient evidence, that a parcel of land does not qualify as agricultural land, as defined in subparagraph (IV) of paragraph (a) of this subsection (1.6), before land may be changed from agricultural land to any other classification.

(d) Notwithstanding any other provision of law to the contrary, property that is used solely for the cultivation of medical marijuana shall not be classified as agricultural land.

(2) "Assessor" means the elected assessor of a county, or his or her appointed successor, and, in the case of the city and county of Denver, such equivalent officer as may be provided by its charter, and, in the case of the city and county of Broomfield, such equivalent officer as may be provided by its charter or code.

(2.5) "Bed and breakfast" means an overnight lodging establishment, whether owned by a natural person or any legal entity, that is a residential dwelling unit or an appurtenance thereto, in which the innkeeper resides, or that is a building designed but not necessarily occupied as a single family residence that is next to, or directly across the street from, the innkeeper's residence, and in either circumstance, in which:

(a) Lodging accommodations are provided for a fee;

(b) At least one meal per day is provided at no charge other than the fee for the lodging accommodations; and

(c) There are not more than thirteen sleeping rooms available for transient guests.

(3) "Board" means the board of assessment appeals.

(3.1) "Commercial lodging area" means a guest room or a private or shared bathroom within a bed and breakfast that is offered for the exclusive use of paying guests on a nightly or weekly basis. Classification of a guest room or a bathroom as a "commercial lodging area" shall be based on whether at any time during a year such rooms are offered by an innkeeper as nightly or weekly lodging to guests for a fee. Classification shall not be based on the number of days that such rooms are actually occupied by paying guests.

(3.2) "Conservation purpose" means any of the following purposes as set forth in section 170 (h) of the federal "Internal Revenue Code of 1986", as amended:

(a) The preservation of land areas for outdoor recreation, the education of the public, or the protection of a relatively natural habitat for fish, wildlife, plants, or similar ecosystems; or

(b) The preservation of open space, including farmland and forest land, where such preservation is for the scenic enjoyment of the public or is pursuant to a clearly delineated federal, state, or local government conservation policy and where such preservation will yield a significant public benefit.

(3.5) "Farm" means a parcel of land which is used to produce agricultural products that originate from the land's productivity for the primary purpose of obtaining a monetary profit.

(4) "Fixtures" means those articles which, although once movable chattels, have become an accessory to and a part of real property by having been physically incorporated therein or annexed or affixed thereto. "Fixtures" includes systems for the heating, air conditioning, ventilation, sanitation, lighting, and plumbing of such building. "Fixtures" does not include machinery, equipment, or other articles related to a commercial or industrial operation which are affixed to the real property for proper utilization of such articles. In addition, for property tax purposes only, "fixtures" does not include security devices and systems affixed to any residential improvements, including but not limited to security doors, security bars, and alarm systems.

(4.3) "Forest land" means land of which at least ten percent is stocked by forest trees of any size and includes land that formerly had such tree cover and that will be naturally or artificially regenerated. "Forest land" includes roadside, streamside, and shelterbelt strips of timber which have a crown width of at least one hundred twenty feet. "Forest land" includes unimproved roads and trails, streams, and clearings which are less than one hundred twenty feet wide.

(4.4) "Forest management plan" means an agreement which includes a plan to aid the owner of forest land in increasing the health, vigor, and beauty of such forest land through use of forest management practices and which has been either executed between the owner of forest land and the Colorado state forest service or executed between the owner of forest land and a professional forester and has been reviewed and has received a favorable recommendation from the Colorado state forest service. The Colorado forest service shall annually inspect each parcel of land subject to a forest management plan to determine if the terms and conditions of such plan are being complied with and shall report by March 1 of each year to the assessor in each affected county the legal descriptions of the properties and the names of their owners that are eligible for the agricultural classification. The report shall also contain the legal descriptions of those properties and the names of their owners that no longer qualify for the agricultural classification because of noncompliance with their forest management plans. No property shall be entitled to the agricultural classification unless the legal description and the name of the owner appear on the report submitted by the Colorado state forest service. The Colorado state forest service shall charge a fee for the inspection of each parcel of land in such amount for the reasonable costs incurred by the Colorado state forest service in conducting such inspections. Such fee shall be paid by the owner of such land prior to such inspection. Any fees collected pursuant to this subsection (4.4) shall be subject to annual appropriation by the general assembly.

(4.5) "Forest management practices" means practices accepted by professional foresters which control forest establishment, composition, density, and growth for the purpose of producing forest products and associated amenities following sound business methods and technical forestry principles.

(4.6) "Forest trees" means woody plants which have a well-developed stem or stems, which are usually more than twelve feet in height at maturity, and which have a generally well-defined crown.

(5) Repealed.

(5.5) (a) "Hotels and motels" means improvements and the land associated with such improvements that are used by a business establishment primarily to provide lodging, camping, or personal care or health facilities to the general public and that are predominantly used on an overnight or weekly basis; except that "hotels and motels" does not include:

(I) A residential unit, except for a residential unit that is a hotel unit;

(II) A residential unit that would otherwise be classified as a hotel unit if the residential unit is held as inventory by a developer primarily for sale to customers in the ordinary course of the developer's trade or business, is marketed for sale by the developer, and either has been held by the developer for less than two years since the certificate of occupancy for the residential unit has been issued or is not depreciated under the internal revenue code, as defined in section 39-22-103 (5.3), while owned by the developer; or

(III) A residential unit that would otherwise be classified as a hotel unit if the residential unit has been acquired by a lender or an owners' association through foreclosure, a deed in lieu of foreclosure, or a similar transaction, is marketed for sale by the lender or owners' association and is not depreciated under the internal revenue code, as defined in section 39-22-103 (5.3), while owned by the lender or owners' association.

(IV) Repealed.

(b) If any time share estate, time share use period, undivided interest, or other partial ownership interest in any hotel unit is owned by any non-hotel unit owner, then, unless a declaration or other express agreement binding on the non-hotel unit owners and the hotel unit owners provides otherwise:

(I) The hotel unit owners shall pay the taxes on the hotel unit not required to be paid by the non-hotel unit owners pursuant to subparagraph (II) of this paragraph (b).

(II) Each non-hotel unit owner shall pay that portion of the taxes on the hotel unit equal to the non-hotel unit owner's ownership or usage percentage of the hotel unit multiplied by the property tax that would have been levied on the hotel unit if the actual value and valuation for assessment of the hotel unit had been determined as if the hotel unit was residential real property.

(III) For purposes of determining the amount due from any hotel unit owner or non-hotel unit owner pursuant to subparagraph (II) of this paragraph (b), the assessor shall, upon the request of any hotel unit owner or non-hotel unit owner, calculate the property tax that would have been levied on the hotel unit if the actual value and valuation for assessment of the hotel unit had been determined as if the hotel unit were residential real property. A hotel unit owner or non-hotel unit owner may petition the county board of equalization for review of the assessor's calculation pursuant to the procedures set forth in section 39-10-114. Any appeal from the decision of the county board shall be governed by section 39-10-114.5.

(c) As used in this subsection (5.5):

(I) "Condominium unit" means a unit, as defined in section 38-33.3-103 (30), C.R.S., and also includes a time share unit.

(II) "Hotel unit owners" means any person or member of a group of related persons whose ownership and use of a residential unit cause the residential unit to be classified as a hotel unit.

(III) "Hotel units" means more than four residential unit ownership equivalents in a project that are owned, in whole or in part, directly, or indirectly through one or more intermediate entities, by one person or by a group of related persons if the person or group of related persons uses the residential units or parts thereof in connection with a business establishment primarily to provide lodging, camping, or personal care or health facilities to the general public predominantly on an overnight or weekly basis. "Hotel unit" means any residential unit included in hotel units. For purposes of this subparagraph (III):

(A) "Control" means the power to direct the business or affairs of an entity through direct or indirect ownership of stock, partnership interests, membership interests, or other forms of beneficial interests.

(B) "Related persons" means individuals who are members of the same family, including only spouses and minor children, or persons who control, are controlled by, or are under common control with each other. Persons are not related persons solely because they engage a common agent to manage or rent their residential units, they are members of an owners' association or similar group, they enter into a tenancy in common or a similar agreement with respect to undivided interests in a residential unit, or any combination of the foregoing.

(IV) "Project" means one or more improvements that contain residential units if the boundaries of the residential units are described in or determined by the same declaration, as defined in section 38-33.3-103 (13), C.R.S.

(V) "Residential unit" means a condominium unit, a single family residence, or a townhome.

(VI) "Non-hotel unit owner" means any owner of a time share estate, time share use period, undivided interest, or other partial ownership interest in any hotel unit who is not a hotel unit owner with respect to the hotel unit.

(VII) "Residential unit ownership equivalent" means:

(A) In the case of time share units, time share interests or time share use periods in one or more time share units that in the aggregate entitle the owner of such time share interests or time share use periods to three hundred sixty-five days of use in any calendar year or three hundred sixty-six days of use in any calendar year that is a leap year; and

(B) In the case of residential units other than time share units, undivided interests or other ownership interests in one or more such residential units that total one hundred percent. For purposes of this sub-subparagraph (B), any undivided interest or other ownership interest not stated in terms of a percentage of total ownership shall be converted to a percentage of total ownership based on the rights accorded to the holder of the undivided interest or other ownership interest.

(VIII) "Time share unit" means a condominium unit that is divided into time share estates as defined in section 38-33-110 (5), C.R.S., or that is subject to a time share use as defined in section 12-61-401 (4), C.R.S.

(5.6) "Hotels and motels" as defined in subsection (5.5) of this section shall not include bed and breakfasts.

(6) "Household furnishings" means that personal property, other than fixtures, in residential structures and buildings which is not used for the production of income at any time.

(6.3) "Improvements" means all structures, buildings, fixtures, fences, and water rights erected upon or affixed to land, whether or not title to such land has been acquired.

(6.8) "Independently owned residential solar electric generation facility" means personal property that:

(a) Is located on residential real property;

(b) Is owned by a person other than the owner of the residential real property;

(c) Is installed on the customer's side of the meter;

(d) Is used to produce electricity from solar energy primarily for use in the residential improvements located on the residential real property; and

(e) Has a production capacity of no more than one hundred kilowatts.

(7) (Deleted by amendment, L. 2010, (HB 10-1267), ch. 425, p. 2198, § 1, effective August 11, 2010.)

(7.1) "Innkeeper" means the owner, operator, or manager of a bed and breakfast.

(7.2) "Inventories of merchandise and materials and supplies which are held for consumption by a business or are held primarily for sale" means those classes of personal property which are held primarily for sale by a business, farm, or ranch, including components of personal property to be held for sale, or which are held for consumption by a business, farm, or ranch, or which are rented for thirty days or less. For the purposes of this subsection (7.2), "personal property rented for thirty days or less" means personal property rented for thirty days or less which can be returned at the option of the person renting the property, in a transaction on which the sales or use tax is actually collected before being finally sold, whether or not such personal property is subject to depreciation. It is the purpose of the general assembly to exempt "personal property rented for thirty days or less" from property tax because of the similarity of such property to inventories of merchandise held by retail stores. Further, the general assembly intends this exemption to encompass a transaction under a rental agreement in which the customer pays rent in order to use an item for a brief period of time; it is not intended to encompass an equipment lease contract covering a specific period of time and which includes financial penalties for early cancellation. Except for "personal property rented for thirty days or less", the term "inventories of merchandise and materials and supplies which are held for consumption by a business or are held primarily for sale" does not include personal property which is held for rent or lease or is subject to an allowance for depreciation. For property tax years commencing on or after January 1, 1984, the term does include inventory which is owned by and which is in the possession of the manufacturer of such inventory unless:

(a) Such inventory is in the possession of the manufacturer after having previously been leased by the manufacturer to a customer; and

(b) Such manufacturer has not designated such inventory for scrapping, substantial reconditioning, renovating, or remanufacturing in accordance with its customary practices. For the purposes of this paragraph (b), normal maintenance shall not constitute substantial reconditioning, renovating, or remanufacturing.

(7.5) Repealed.

(7.7) "Livestock" includes all animals.

(7.8) "Manufactured home" means any preconstructed building unit or combination of preconstructed building units that:

(a) Includes electrical, mechanical, or plumbing services that are fabricated, formed, or assembled at a location other than the residential site of the completed home;

(b) Is designed and used for residential occupancy in either temporary or permanent locations;

(c) Is constructed in compliance with the "National Manufactured Housing Construction and Safety Standards Act of 1974", 42 U.S.C. sec. 5401 et seq., as amended;

(d) Does not have motive power;

(e) Is not licensed as a vehicle; and

(f) Is eligible for a certificate of title pursuant to part 1 of article 29 of title 38, C.R.S.

(7.9) "Minerals in place" means, without exception, metallic and nonmetallic mineral substances of every kind while in the ground.

(8) "Mobile home" means a manufactured home built prior to the adoption of the "National Manufactured Housing Construction and Safety Standards Act of 1974", 42 U.S.C. sec. 5401 et seq., as amended.

(8.3) "Modular home" means any preconstructed factory-built building that:

(a) Is ineligible for a certificate of title pursuant to part 1 of article 29 of title 38, C.R.S.;

(b) Is not constructed in compliance with the "National Manufactured Housing Construction and Safety Standards Act of 1974", 42 U.S.C. sec. 5401 et seq., as amended; and

(c) Is constructed in compliance with building codes adopted by the division of housing in the department of local affairs.

(8.4) "Natural cause" means fire, explosion, flood, tornado, action of the elements, act of war or terror, or similar cause beyond the control of and not caused by the party holding title to the property destroyed.

(8.5) "Not for private gain or corporate profit" means the ownership and use of property whereby no person with any connection to the owner thereof shall receive any pecuniary benefit except for reasonable compensation for services rendered and any excess income over expenses derived from the operation or use of the property and all proceeds from the sale of the property of the owner shall be devoted to the furthering of any exempt purpose.

(8.7) "Perpetual conservation easement" means a conservation easement in gross, as described in article 30.5 of title 38, C.R.S., that qualifies as a perpetual conservation restriction pursuant to section 170 (h) of the federal "Internal Revenue Code of 1986", as amended, and any regulations issued thereunder.

(9) "Person" means natural persons, corporations, partnerships, limited liability companies, associations, and other legal entities which are or may become taxpayers by reason of the ownership of taxable real or personal property.

(10) "Personal effects" means such personal property as is or may be worn or carried on or about the person, and such personal property as is usually associated with the person or customarily used in personal hobby, sporting, or recreational activities and which is not used for the production of income at any time.

(11) "Personal property" means everything that is the subject of ownership and that is not included within the term "real property". "Personal property" includes machinery, equipment, and other articles related to a commercial or industrial operation that are either affixed or not affixed to the real property for proper utilization of such articles. Except as otherwise specified in articles 1 to 13 of this title, any pipeline, telecommunications line, utility line, cable television line, or other similar business asset or article installed through an easement, right-of-way, or leasehold for the purpose of commercial or industrial operation and not for the enhancement of real property shall be deemed to be personal property, including, without limitation, oil and gas distribution and transmission pipelines, gathering system pipelines, flow lines, process lines, and related water pipeline collection, transportation, and distribution systems. Structures and other buildings installed on an easement, right-of-way, or leasehold that are not specifically referenced in this subsection (11) shall be deemed to be improvements pursuant to subsection (6.3) of this section.

(12) "Political subdivision" means any entity of government authorized by law to impose ad valorem taxes on taxable property located within its territorial limits.

(12.1) Repealed.

(12.3) and (12.4) Repealed.

(12.5) "Professional forester" means any person who has received a bachelor's or higher degree from an accredited school of forestry.

(13) "Property" means both real and personal property.

(13.2) "Qualified organization" means a qualified organization as defined in section 170 (h)(3) of the federal "Internal Revenue Code of 1986", as amended.

(13.5) "Ranch" means a parcel of land which is used for grazing livestock for the primary purpose of obtaining a monetary profit. For the purposes of this subsection (13.5), "livestock" means domestic animals which are used for food for human or animal consumption, breeding, draft, or profit.

(14) "Real property" means:

(a) All lands or interests in lands to which title or the right of title has been acquired from the government of the United States or from sovereign authority ratified by treaties entered into by the United States, or from the state;

(b) All mines, quarries, and minerals in and under the land, and all rights and privileges thereunto appertaining; and

(c) Improvements.

(14.3) "Residential improvements" means a building, or that portion of a building, designed for use predominantly as a place of residency by a person, a family, or families. The term includes buildings, structures, fixtures, fences, amenities, and water rights that are an integral part of the residential use. The term also includes a manufactured home as defined in subsection (7.8) of this section, a mobile home as defined in subsection (8) of this section, and a modular home as defined in subsection (8.3) of this section.

(14.4) (a) "Residential land" means a parcel or contiguous parcels of land under common ownership upon which residential improvements are located and that is used as a unit in conjunction with the residential improvements located thereon. The term includes parcels of land in a residential subdivision, the exclusive use of which land is established by the ownership of such residential improvements. The term includes land upon which residential improvements were destroyed by natural cause after the date of the last assessment as established in section 39-1-104 (10.2). The term also includes two acres or less of land on which a residential improvement is located where the improvement is not integral to an agricultural operation conducted on such land. The term does not include any portion of the land that is used for any purpose that would cause the land to be otherwise classified, except as provided for in section 39-1-103 (10.5).

(b) (I) Notwithstanding section 39-1-103 (5)(c) and except as provided in subparagraph (II) of this paragraph (b), when residential improvements are destroyed, demolished, or relocated as a result of a natural cause on or after January 1, 2010, that, were it not for their destruction, demolition, or relocation due to such natural cause, would have qualified the land upon which the improvements were located as residential land for the following property tax year, the residential land classification shall remain in place for the year of destruction, demolition, or relocation and the two subsequent property tax years. The residential land classification may remain in place for additional subsequent property tax years, not to exceed a total of five subsequent property tax years, if the assessor determines there is evidence the owner intends to rebuild or locate a residential improvement on the land. For purposes of this determination, the assessor may consider, but shall not be limited to considering, a building permit or other land development permit for the land, construction plans for such residential improvement, efforts by the owner to obtain financing for a residential improvement, or ongoing efforts to settle an insurance claim related to the destruction, demolition, or relocation of the residential improvement due to a natural cause.

(II) The residential land classification of the land described in subparagraph (I) of this paragraph (b) shall change according to current use if:

(A) A new residential improvement or part of a new residential improvement is not constructed or placed on the land in accordance with applicable land use regulations prior to the January 1 after the period described in subparagraph (I) of this paragraph (b), unless the property owner provides documentary evidence to the assessor that during such period a good-faith effort was made to construct or place a new or part of a new residential improvement on the land but that additional time is necessary;

(B) The assessor determines that the classification at the time of destruction, demolition, or relocation as a result of a natural cause was erroneous; or

(C) A change of use has occurred. For purposes of this sub-subparagraph (C), a change of use shall not include the temporary loss of the residential use due to the destruction, demolition, or relocation as a result of a natural cause of the residential improvement.

(14.5) "Residential real property" means residential land and residential improvements but does not include hotels and motels as defined in subsection (5.5) of this section.

(15) Repealed.

(15.5) (a) "School" means:

(I) An educational institution having a curriculum comparable to that of a publicly supported elementary or secondary school or college, or any combination thereof, and requiring daily attendance; or

(II) An institution that is licensed as a child care center pursuant to article 6 of title 26, C.R.S., that is:

(A) Operated by and as an integral part of a not-for-profit educational institution that meets the requirements of subparagraph (I) of this paragraph (a); or

(B) A not-for-profit institution that offers an educational program for not more than six hours per day and that employs educators trained in preschool through eighth grade educational instruction and is licensed by the appropriate state agency and that is not otherwise qualified as a school under this paragraph (a) or as a religious institution.

(b) "School" includes any educational institution that meets the requirements set forth in subparagraph (I) or (II) of paragraph (a) of this subsection (15.5), even if such educational institution maintains hours of operation in excess of the minimum hour requirements of section 22-32-109 (1)(n)(I), C.R.S.

(16) "Taxable property" means all property, real and personal, not expressly exempted from taxation by law.

(17) "Treasurer" means the elected treasurer of a county or his or her appointed successor, and, in the case of the city and county of Denver, such equivalent officer as may be provided by its charter, and, in the case of the city and county of Broomfield, such equivalent officer as may be provided by its charter or code.

(18) "Works of art" means those items of personal property that are original creations of visual art, including, but not limited to:

(a) Sculpture, in any material or combination of materials, whether in the round, bas-relief, high relief, mobile, fountain, kinetic, or electronic;

(b) Paintings or drawings;

(c) Mosaics;

(d) Photographs;

(e) Crafts made from clay, fiber and textiles, wood, metal, plastics, or any other material, or any combination thereof;

(f) Calligraphy;

(g) Mixed media composed of any combination of forms or media; or

(h) Unique architectural embellishments.



§ 39-1-103. Actual value determined - when

(1) The valuation for assessment of producing mines and nonproducing mining claims shall be determined as provided in article 6 of this title.

(2) The valuation for assessment of leaseholds and lands producing oil or gas shall be determined as provided in article 7 of this title.

(3) The actual value for property tax purposes of the operating property and plant of all public utilities doing business in this state shall be determined by the administrator, as provided in article 4 of this title.

(4) (a) Repealed.

(b) The valuation for assessment of mobile homes shall be determined as provided in section 39-5-203.

(5) (a) All real and personal property shall be appraised and the actual value thereof for property tax purposes determined by the assessor of the county wherein such property is located. The actual value of such property, other than agricultural lands exclusive of building improvements thereon and other than residential real property and other than producing mines and lands or leaseholds producing oil or gas, shall be that value determined by appropriate consideration of the cost approach, the market approach, and the income approach to appraisal. The assessor shall consider and document all elements of such approaches that are applicable prior to a determination of actual value. Despite any orders of the state board of equalization, no assessor shall arbitrarily increase the valuations for assessment of all parcels represented within the abstract of a county or within a class or subclass of parcels on that abstract by a common multiple in response to the order of said board. If an assessor is required, pursuant to the order of said board, to increase or decrease valuations for assessment, such changes shall be made only upon individual valuations for assessment of each and every parcel, using each of the approaches to appraisal specified in this paragraph (a), if applicable. The actual value of agricultural lands, exclusive of building improvements thereon, shall be determined by consideration of the earning or productive capacity of such lands during a reasonable period of time, capitalized at a rate of thirteen percent. Land that is valued as agricultural and that becomes subject to a perpetual conservation easement shall continue to be valued as agricultural notwithstanding its dedication for conservation purposes; except that, if any portion of such land is actually used for nonagricultural commercial or nonagricultural residential purposes, that portion shall be valued according to such use. Nothing in this subsection (5) shall be construed to require or permit the reclassification of agricultural land or improvements, including residential property, due solely to subjecting the land to a perpetual conservation easement. The actual value of residential real property shall be determined solely by consideration of the market approach to appraisal. A gross rent multiplier may be considered as a unit of comparison within the market approach to appraisal. The valuation for assessment of producing mines and of lands or leaseholds producing oil or gas shall be determined pursuant to articles 6 and 7 of this title.

(b) If, having considered the three approaches prescribed in paragraph (a) of this subsection (5), at the sole discretion of the assessor the use of the three approaches to value cannot accurately determine the actual value of any parcel of taxable property, or in the opinion of the assessor the application of the three approaches to value does not result in uniform, just, and equalized valuation, then the actual value thereof shall be determined by comparison of the surface use of such property with a similar surface use.

(c) Except as provided in section 39-1-102 (14.4)(b) and in paragraphs (e) and (f) of this subsection (5), once any property is classified for property tax purposes, it shall remain so classified until such time as its actual use changes or the assessor discovers that the classification is erroneous. The property owner shall endeavor to comply with the reasonable requests of the assessor to supply information which cannot be ascertained independently but which is necessary to determine actual use and properly classify the property when the assessor has evidence that there has been a change in the use of the property. Failure to supply such information shall not be the sole reason for reclassifying the property. Any such request for such information shall be accompanied by a notice that states that failure on the part of the property owner to supply such information will not be used as the sole reason for reclassifying the property in question. Subject to the availability of funds under the assessor's budget for such purpose, no later than May 1 of each year, the assessor shall inform each person whose property has been reclassified from agricultural land to any other classification of property of the reasons for such reclassification including, but not limited to, the basis for the determination that the actual use of the property has changed or that the classification of such property is erroneous.

(d) If a parcel of land is classified as agricultural land as defined in section 39-1-102 (1.6)(a)(III) and the perpetual conservation easement is terminated, violated, or substantially modified so that the easement is no longer granted exclusively for conservation purposes, the assessor may reassess the land retroactively for a period of seven years and the additional taxes, if any, that would have been levied on the land during the seven year period prior to the termination, violation, or modification shall become due.

(e) (I) Except as provided in subparagraph (II) of this paragraph (e) and in paragraph (f) of this subsection (5), if a parcel of land is classified as agricultural land as defined in section 39-1-102 (1.6) and the productivity of such parcel of land is destroyed by a natural cause on or after January 1, 2012, so that, were it not for the destruction of the productivity of the land by a natural cause, the land would have qualified as agricultural land for the following property tax year, the agricultural land classification shall remain in place for the year of destruction and the four subsequent property tax years so long as the assessor receives evidence from the owner that the owner is in the process of rehabilitating the productivity of the land for agricultural use. Such evidence includes, but is not limited to, removing debris, removing contaminants, restoring fences and agricultural structures, reseeding, providing water for livestock, or contouring the land suitable for agricultural use.

(II) The agricultural land classification of the land described in subparagraph (I) of this paragraph (e) must change according to current use if:

(A) The productivity of the land is not rehabilitated for agricultural use prior to the January 1 after the period described in subparagraph (I) of this paragraph (e), unless the property owner provides documentary evidence to the assessor that during such period a good-faith effort was made to rehabilitate the productivity of the land for agricultural use but that additional time is necessary;

(B) The assessor determines that the classification at the time of destruction of the productivity of the land as a result of a natural cause was erroneous; or

(C) A change of use has occurred. For purposes of this sub-subparagraph (C), a change of use does not include the temporary loss of agricultural classification of the land as a result of the destruction of the productivity of the land by a natural cause.

(f) (I) Except as provided in subparagraph (II) of this paragraph (f), if a parcel of land is classified as agricultural land as defined in section 39-1-102 (1.6)(a)(II) and the productivity of the parcel of land is destroyed by a natural cause on or after January 1, 2012, so that, were it not for the destruction of the productivity of the land by a natural cause, the land would have qualified as agricultural land for the following property tax year, the agricultural land classification shall remain in place notwithstanding the length of the rehabilitation period specified in subparagraph (I) of paragraph (e) of this subsection (5) so long as the owner is in compliance with an approved forest management plan and is on the list provided by the Colorado state forest service as having such a plan.

(II) The agricultural land classification of the land described in subparagraph (I) of this paragraph (f) must change according to current use if:

(A) The assessor determines that the classification at the time of destruction of the productivity of the land as a result of a natural cause was erroneous; or

(B) A change of use has occurred. For purposes of this sub-subparagraph (B), a change of use does not include the temporary loss of agricultural classification of the land as a result of the destruction of the productivity of the land by a natural cause.

(6) and (7) Repealed.

(8) In any case in which sales prices of comparable properties within any class or subclass are utilized when considering the market approach to appraisal in the determination of actual value of any taxable property, the following limitations and conditions shall apply:

(a) (I) Use of the market approach shall require a representative body of sales, including sales by a lender or government, sufficient to set a pattern, and appraisals shall reflect due consideration of the degree of comparability of sales, including the extent of similarities and dissimilarities among properties that are compared for assessment purposes. In order to obtain a reasonable sample and to reduce sudden price changes or fluctuations, all sales shall be included in the sample that reasonably reflect a true or typical sales price during the period specified in section 39-1-104 (10.2). Sales of personal property exempt pursuant to the provisions of sections 39-3-102, 39-3-103, and 39-3-119 to 39-3-122 shall not be included in any such sample.

(II) Because of the unique characteristics and limited number of oil shale mineral interests, a minimum of five arm's-length sales of reasonably comparable oil shale mineral interests shall be required to constitute a market for purposes of utilization of the market approach to appraisal in determining the actual value of nonproducing oil shale mineral interests.

(b) Each such sale included in the sample shall be coded to indicate a typical, negotiated sale, as screened and verified by the assessor.

(c) All such coded, typical sales samples shall be supplied to the administrator for the performance of his duties.

(d) In no event shall a sales ratio be established or utilized for any class or subclass of property unless and until there have been at least thirty such coded, typical sales or at least five percent of all properties in such class or subclass within the county have been sold and verified by the assessor as coded, typical sales, whichever amount is greater. When such minimum requirement has not been met but typical sales within any such class or subclass indicate that valuations in the class or subclass are too high or too low, such fact shall be reported to the state board of equalization, which board may order an independent appraisal study in such county.

(e) Repealed.

(f) Such true and typical sales shall include only those sales which have been determined on an individual basis to reflect the selling price of the real property only or which have been adjusted on an individual basis to reflect the selling price of the real property only.

(9) (a) In the case of an improvement which is used as a residential dwelling unit and is also used for any other purpose, the actual value and valuation for assessment of such improvement shall be determined as provided in this paragraph (a). The actual value of each portion of the improvement shall be determined by application of the appropriate approaches to appraisal specified in subsection (5) of this section. The actual value of the land containing such an improvement shall be determined by application of the appropriate approaches to appraisal specified in subsection (5) of this section. The land containing such an improvement shall be allocated to the appropriate classes based upon the proportion that the actual value of each of the classes to which the improvement is allocated bears to the total actual value of the improvement. The appropriate valuation for assessment ratio shall then be applied to the actual value of each portion of the land and of the improvement.

(b) In the case of land containing more than one improvement, one of which is a residential dwelling unit, the determination of which class the land shall be allocated to shall be based upon the predominant or primary use to which the land is put in compliance with land use regulations. If multiuse is permitted by land use regulations, the land shall be allocated to the appropriate classes based upon the proportion that the actual value of each of the classes to which the improvements are allocated bears to the combined actual value of the improvements; the appropriate valuation for assessment ratio shall then be applied to the actual value of each portion of the land.

(10) Common property or common elements within a common interest community as defined in the "Colorado Common Interest Ownership Act", article 33.3 of title 38, C.R.S., shall be appraised and valued pursuant to the provisions of section 38-33.3-105, C.R.S.

(10.5) (a) The general assembly hereby finds and declares that bed and breakfasts are unique mixed-use properties; that all areas of a bed and breakfast, except for the commercial lodging area, are shared and common areas that allow innkeepers and guests to interact in a residential setting; that the land on which a bed and breakfast is located and that is used in conjunction with the bed and breakfast is primarily residential in nature; and that there appears to exist a wide disparity in how assessors classify the different portions of bed and breakfasts.

(b) Therefore, notwithstanding any other provision of this article, a bed and breakfast shall be assessed as provided in this subsection (10.5). The commercial lodging area of a bed and breakfast shall be assessed at the rate for nonagricultural or nonresidential improvements. Any part of the bed and breakfast that is not a commercial lodging area shall be considered a residential improvement and assessed accordingly. The actual value of each portion of the bed and breakfast shall be determined by the application of the appropriate approaches to appraisal specified in subsection (5) of this section. The actual value of the land containing a bed and breakfast shall be determined by the application of the appropriate approaches to appraisal specified in subsection (5) of this section. The land containing a bed and breakfast shall be assessed as follows:

(I) The portion of land directly underneath a bed and breakfast shall be assessed pursuant to the procedures pertaining to land set forth in subsection (9) of this section.

(II) There shall be a rebuttable presumption that all remaining land shall be assessed as residential land. Such presumption shall only be overcome if there is a nonresidential use not reasonably associated with the operation of the bed and breakfast on some portion of the remaining land, in which case, such portion of the remaining land shall be assessed as nonresidential land.

(III) Subparagraphs (I) and (II) of this paragraph (b) shall not apply to agricultural land.

(11) The general assembly hereby declares that consideration by assessing officers of the cost approach, market approach, and income approach to the appraisal of real property has resulted in valuations of minerals in place which are neither uniform, nor just and equal, because of wide variations within the same locality in quality and quantity of mineral deposits, if any, because of uncertainty in the existence or extent of such deposits, because of difficulty in measuring acquisition or replacement costs, or because of speculative value judgments when minerals in place are not income producing. Therefore, in the absence of preponderant evidence shown by the assessing officer that the use of the cost approach, market approach, and income approach result in uniform and just and equal valuation, minerals in place are not to be considered in determining the actual value of real property.

(12) In any case in which the income approach is utilized in the determination of the actual value of any nonproducing oil shale mineral interests, the following limitations and conditions shall apply:

(a) The assessor shall capitalize the annual rental income for such nonproducing mineral interests at a capitalization rate of thirteen percent. If nonproducing mineral interests are unleased, the assessor shall use the annual rental as defined in paragraph (b) of this subsection (12).

(b) For the purposes of this subsection (12), "annual rental" means annual rental payments, or other compensatory payments payable for the right to hold a mineral interest, which payments are fixed and certain in amount and payable periodically over a fixed period calculated on a twelve-month basis. "Annual rental" shall be the representative annual rental for such mineral interests leased within the county or the area, and "annual rental" does not include royalty payments, advanced royalty payments, bonus payments, or minimum royalty payments covering periods when the mineral interests are not in production, even though said payments may be fixed and certain in amount and payable periodically. For the purposes of this paragraph (b), "royalty payments", "advanced royalty payments", and "minimum royalty payments" mean payments attributable to a portion of the current or future mineral production of a mineral interest, paid for the privilege of producing minerals, and "bonus payments" means compensation paid as consideration for the granting of a mineral lease or other compensatory payments which are payable regardless of the extent of use of the mineral interest and which are fixed and certain in amount and may be payable in one or more periodical increments over a fixed period.

(13) (a) The general assembly hereby finds and declares that, in the consideration of the cost approach, market approach, and income approach to the appraisal of personal property by assessing officers, the cost approach shall establish the maximum value of property if all costs incurred in the acquisition and installation of such property are fully and completely disclosed by the property owner to the assessing officer.

(b) Therefore, in the assessment of taxable personal property, the assessing officer shall consider the value derived from the cost approach to be the maximum value of the property if the property owner has timely filed his declaration and the declaration contains all relevant information pertaining to the valuation of the property and, also includes, a full disclosure of all costs incurred in the acquisition and installation of all personal property owned by or in the possession of the taxpayer.

(c) Assessing officers shall consider the cost approach to the appraisal of property, pursuant to the provisions of this subsection (13), in good faith and shall deny the use of the cost approach only upon just cause that the requirements set forth in this subsection (13) and in section 39-5-116 have not been complied with by a taxpayer. If it is determined at any time that an assessing officer wrongly denied the use of the cost approach, such assessing officer shall be held liable for all costs incurred by the taxpayer in protesting such assessment based on such denial. However, nothing in this subsection (13) shall preclude the assessing officers from considering the market approach or income approach to the appraisal of personal property when such consideration would result in a lower value of the property and when such valuation is based on independent information obtained by the assessing officers.

(14) (a) The general assembly hereby finds and declares that, in determining the actual value of vacant land, there appears to exist a wide disparity in the treatment of vacant land by the assessing officers of the various counties; that the methods of appraisal currently being utilized by assessing officers for such valuation remain unclear; and that such assessing officers are provided detailed information concerning the appraisal of vacant land in the manuals, appraisal procedures, and instructions prepared and published by the administrator.

(b) The assessing officers shall give appropriate consideration to the cost approach, market approach, and income approach to appraisal as required by the provisions of section 3 of article X of the state constitution in determining the actual value of vacant land. When using the market approach to appraisal in determining the actual value of vacant land as of the assessment date, assessing officers shall take into account, but need not limit their consideration to, the following factors: The anticipated market absorption rate, the size and location of such land, the direct costs of development, any amenities, any site improvements, access, and use. When using anticipated market absorption rates, the assessing officers shall use appropriate discount factors in determining the present worth of vacant land until eighty percent of the lots within an approved plat have been sold and shall include all vacant land in the approved plat. For purposes of such discounting, direct costs of development shall be taken into account. The use of present worth shall reflect the anticipated market absorption rate for the lots within such plat, but such time period shall not generally exceed thirty years. For purposes of this paragraph (b), no indirect costs of development, including, but not limited to, costs relating to marketing, overhead, or profit, shall be considered or taken into account.

(c) (I) For purposes of this subsection (14), "vacant land" means any lot, parcel, site, or tract of land upon which no buildings or fixtures, other than minor structures, are located. "Vacant land" may include land with site improvements. "Vacant land" includes land that is part of a development tract or subdivision when using present worth discounting in the market approach to appraisal; however, "vacant land" shall not include any lots within such subdivision or any portion of such development tract that improvements, other than site improvements or minor structures, have been erected upon or affixed thereto. "Vacant land" does not include agricultural land, producing oil and gas properties, severed mineral interests, and all mines, whether producing or nonproducing.

(II) For purposes of this subsection (14):

(A) "Minor structures" means improvements that do not add value to the land on which they are located and that are not suitable to be used for and are not actually used for any commercial, residential, or agricultural purpose.

(B) "Site improvements" means streets with curbs and gutters, culverts and other sewage and drainage facilities, and utility easements and hookups for individual lots or parcels.

(d) As soon after the assessment date as may be practicable, the assessor shall mail or deliver two copies of a subdivision land valuation questionnaire for each approved plat within the county to the last-known address of the subdivision developer known or believed to own vacant land within such approved plat. Such questionnaire shall be designed to elicit information vital to determining the present worth of vacant land within such approved plat. Such subdivision developer or his agent shall answer all questions to the best of his ability, attaching such exhibits or statements thereto as may be necessary, and shall sign and return the original copy thereof to the assessor no later than the March 20 subsequent to the assessment date. All information provided by the subdivision developer in such questionnaire shall be kept confidential by the assessor; except that the assessor shall make such information available to the person conducting any valuation for assessment study pursuant to section 39-1-104 (16) and his employees and the property tax administrator and his employees.

(e) If any subdivision developer fails to complete and file one or more questionnaires by March 20, then the assessor may determine the actual value of the taxable vacant land within an approved plat which is owned by such subdivision developer on the basis of the best information available to and obtainable by the assessor.

(15) The general assembly hereby finds and declares that assessing officers shall give appropriate consideration to the cost approach, market approach, and income approach to appraisal as required by section 3 of article X of the state constitution in determining the actual value of taxable property. In the absence of evidence shown by the assessing officer that the use of the cost approach, market approach, and income approach to appraisal requires the modification of the actual value of taxable property for the first year of a reassessment cycle in order to result in uniform and just and equal valuation for the second year of a reassessment cycle, the assessing officer shall consider the actual value of any taxable property for the first year of a reassessment cycle, as may have been adjusted as a result of protests and appeals, if any, prior to the assessment date of the second year of a reassessment cycle, to be the actual value of such taxable property for the second year of a reassessment cycle.

(16) (a) The general assembly hereby finds and declares that in the consideration of the cost approach, market approach, and income approach to appraisal for the valuation of superfund water treatment facilities, the cost approach to appraisal does not adequately reflect characteristics specific to superfund water treatment facilities that negatively impact the value of such facilities, including, but not limited to, the lack of income producing ability and the absence of any market for sale of superfund water treatment facilities. Therefore, in the assessment of superfund water treatment facilities, the income approach to appraisal shall be considered the primary indicator of value and the cost approach or market approach to appraisal shall be used only if the value determined under the cost approach or market approach is less than the value determined under the income approach to appraisal. For the purposes of determining the actual value of superfund water treatment facilities as of the assessment date using the income approach to appraisal, the assessing officer shall capitalize the actual income generated by the facility during the calendar year preceding the assessment date at the rate of ten percent per annum.

(b) For purposes of this subsection (16), "superfund water treatment facilities" means real and personal property that is:

(I) Installed and constructed pursuant to an agreement with or an order of the federal government or the state or any of its political subdivisions and to satisfy the federal "Comprehensive Environmental Response, Compensation, and Liability Act of 1980", 42 U.S.C. sec. 9601, et seq., as amended; and

(II) Operated for the purpose of eliminating, reducing, controlling, or disposing of pollutants, as defined in section 25-8-103 (15), C.R.S., that could alter the physical, chemical, biological, or radiological integrity of state waters if released into state waters.

(17) (a) The general assembly declares that the valuation of possessory interests in exempt properties is uncertain and highly speculative and that the following specific standards for the appropriate consideration of the cost approach, the market approach, and the income approach to appraisal in the valuation of possessory interests must be provided by statute and applied in the valuation of possessory interests to eliminate the unjust and unequalized valuations that would result in the absence of specific standards:

(I) The actual value of any possessory interest of the lessee or permittee of lands owned by the United States and leased or permitted for use for ski area recreational purposes in connection with a business conducted for profit shall be determined by capitalizing at an appropriate rate the annual fee paid to the United States by the lessee or permittee of such land for the use thereof in the immediately preceding calendar year, adjusted to the level of value using a factor or factors to be published by the administrator pursuant to the same procedures and principles as are provided for property in section 39-1-104 (12.3)(a)(I). The rate used to capitalize any fee pursuant to this subparagraph (I) shall include an appropriate rate of return, an appropriate adjustment for the applicable property tax rate, and an appropriate adjustment to reflect the portion of the fee, if any, required to be paid over by the United States to the state of Colorado and its political subdivisions.

(II) (A) Except for possessory interests in land leased or permitted for use for ski area recreational purposes valued in accordance with subparagraph (I) of this paragraph (a) and except as otherwise provided in subparagraph (III) of this paragraph (a), the actual value of a possessory interest in land, improvements, or personal property shall be determined by appropriate consideration of the cost approach, the market approach, and the income approach to appraisal. When the cost or income approach to appraisal is applicable, the actual value of the possessory interest shall be determined by the present value of the reasonably estimated future annual rents or fees required to be paid by the holder of the possessory interest to the owner of the underlying real or personal property through the stated initial term of the lease or other instrument granting the possessory interest; except that the actual value of a possessory interest in agricultural land, including land leased by the state board of land commissioners other than land leased pursuant to section 36-1-120.5, C.R.S., shall be the actual amount of the annual rent paid for the property tax year. The rents or fees used to determine the actual value of a possessory interest under the cost or income approach to appraisal shall be the actual contract rents or fees reasonably expected to be paid to the owner of the underlying real or personal property unless it is shown that the actual contract rents or fees to be paid for the possessory interest being valued are not representative of the market rents or fees paid for that type of real or personal property, in which case the market rents or fees shall be substituted for the actual contract rents or fees.

(B) The rents or fees taken into account under the cost or income approach to appraisal under sub-subparagraph (A) of this subparagraph (II) shall exclude that portion of the rents and fees required to be paid for all rights other than the exclusive right to use and possess the land, improvements, or personal property. Such rents or fees to be excluded shall include, but shall not be limited to, any portion of such rents or fees attributable to any of the following: Nonexclusive rights to use and possess public property, such as roads, rights-of-way, easements, and common areas; rights to conduct a business, as determined in accordance with guidelines to be published by the administrator; income of the holder of the possessory interest that is not directly derived from and directly related to the use or occupancy of the possessory interest; any amount paid under a timber sales contract or similar agreement for the purchase of timber or for the right to acquire and remove timber; and reimbursement to the owner of the underlying real or personal property of the reasonable costs of operating, maintaining, and repairing the land, improvements, or personal property to which the possessory interest pertains, regardless of whether such costs are separately stated, provided that the types of such costs can be identified with reasonable certainty from the documents granting the possessory interest. The actual value of the possessory interest so determined shall be adjusted to the taxable level of value using a factor or factors to be published by the administrator pursuant to the same procedures and principles as are provided for personal property in section 39-1-104 (12.3)(a)(I).

(III) Subparagraphs (I) and (II) of this paragraph (a) shall not apply to any management contract. In the case of a management contract, the possessory interest shall be presumed to have no actual value. For purposes of this subparagraph (III), "management contract" means a contract that meets all of the following criteria:

(A) The government owner of the real or personal property subject to the contract directly or indirectly provides the management contractor all funds to operate the real or personal property;

(B) The government owns all of the real or personal property used in the operation of the real or personal property subject to the contract;

(C) The government maintains control over the amount of profit the management contractor can realize or sets the prices charged by the management contractor, or the management contractor's exclusive obligation is to operate and manage the real or personal property for which the management contractor receives a fee;

(D) The government reserves the right to use the real or personal property when it is not being managed or operated by the management contractor;

(E) The management contractor has no leasehold or similar interest in the real or personal property;

(F) To the extent the management contractor manages a manufacturing process for the government on the real property subject to the contract, the government owns all or substantially all of the personal property used in the process; and

(G) The real or personal property is maintained and repaired at the expense of the government.

(b) This subsection (17) shall not apply to and shall not be construed to affect or change the valuation of public utilities pursuant to article 4 of this title, the valuation of equities in state lands pursuant to section 39-5-106, the valuation of mines pursuant to article 6 or any other article of this title, or the valuation of oil and gas leaseholds and lands pursuant to article 7 of this title.

(18) (a) The general assembly hereby finds and declares that real property that is located in a district in which limited gaming is authorized but that is not used for limited gaming may be unfairly valued by comparison of said real property with real property that is used for limited gaming. The general assembly further finds that real property that is located in a gaming district may be reasonably used for purposes other than limited gaming, that such alternative uses may be beneficial in strengthening the economies of gaming districts, and that such alternative uses should be encouraged. In addition, the general assembly finds that applying the cost and market approaches to appraisal in valuing real property that is located in a limited gaming district but that is not used for limited gaming may result in an unfairly high valuation of real property that is reasonably used for a purpose other than limited gaming. Therefore, the provisions of this subsection (18) shall govern the classification and valuation of real property that is located within a gaming district but that is not used for limited gaming.

(b) For property tax years beginning on or after January 1, 1999, if the actual use as of the assessment date of any real property that is located in a limited gaming district but that is not used for limited gaming is used as residential real property, the real property shall be classified as residential real property, and the assessing officer shall determine the actual value of said real property as of the assessment date by applying the market approach to appraisal. If, due to the limited number of real properties located within a limited gaming district that are not used for limited gaming and that are used as residential real property, comparable valuation data is not available from within a limited gaming district to determine adequately the actual value of real property located within said limited gaming district that is not used for limited gaming and that is used as residential real property, notwithstanding any law to the contrary, the assessing officer shall consider sales of reasonably comparable residential real property located inside and outside of any limited gaming district for purposes of utilization of the market approach to appraisal in determining the actual value of said real property located within a limited gaming district that is not used for limited gaming and that is used as residential real property.

(c) For property tax years beginning on or after January 1, 1999, if the actual use as of the assessment date of any real property that is located in a limited gaming district is not for limited gaming or as residential real property, including but not limited to vacant land, the real property shall be classified as nongaming real property, and the assessing officer shall determine the actual value of said real property as of the assessment date by giving appropriate consideration to the cost, market, and income approaches to appraisal. If, due to the limited number of real properties located within a limited gaming district that are not used for limited gaming or as residential real property, comparable valuation data is not available from within a limited gaming district to determine adequately the actual value of real property located within said limited gaming district that is not used for limited gaming or as residential real property, notwithstanding any law to the contrary, the assessing officer shall:

(I) Consider sales of reasonably comparable real property that is not used as residential property located inside and outside of any limited gaming district for purposes of utilization of the market approach to appraisal in determining the actual value of real property located within a limited gaming district that is not used for limited gaming or as residential real property; and

(II) Consider reasonably comparable real property that is not used as residential property located inside and outside of any limited gaming district for purposes of utilization of the income approach to appraisal in determining the actual value of real property located within a limited gaming district that is not used for limited gaming or as residential real property.

(d) For purposes of this subsection (18), real property is considered to be "used for limited gaming" if the owner or lessee of the real property holds a retail gaming license issued pursuant to part 5 of article 47.1 of title 12, C.R.S., and if the owner or lessee actually uses the real property in offering limited gaming for play or for administrative support services related to providing limited gaming or makes the real property available for other uses by persons who are engaged in limited gaming for play, including but not limited to using the property for parking, for a restaurant, or for a hotel or motel.



§ 39-1-103.5. Restrictions on information

The state board of equalization or the administrator shall not require any person to furnish financial information concerning commercial or industrial property, except as to the value of the real property for rental purposes only. This section shall not apply to public utilities.



§ 39-1-104. Valuation for assessment - definitions

(1) The valuation for assessment of all taxable property in the state shall be twenty-nine percent of the actual value thereof as determined by the assessor and the administrator in the manner prescribed by law, and such percentage shall be uniformly applied, without exception, to the actual value, so determined, of the various classes and subclasses of real and personal property located within the territorial limits of the authority levying a property tax, and all property taxes shall be levied against the aggregate valuation for assessment resulting from the application of such percentage. This subsection (1) shall not apply to residential real property, producing mines, and lands or leaseholds producing oil or gas.

(1.5) Residential real property shall be valued for assessment at twenty-one percent of its actual value, except as provided in section 39-1-104.2.

(2) Repealed.

(3) "Valuation for assessment", as used in this section and in articles 1 to 13 of this title, means the same as the term "assessed valuation" as that term may appear in the laws of this state.

(4) Except as provided in section 39-7-109, nonproducing severed mineral interests are to be valued at twenty-nine percent of actual value in the same manner as other real property. Such valuation shall be determined by the assessing officer only upon preponderant evidence shown by such officer that the cost approach, market approach, and income approach result in uniform and just and equal valuation.

(5) to (10.1) Repealed.

(10.2) (a) Except as otherwise provided in subsection (12) of this section, beginning with the property tax year which commences January 1, 1989, a reassessment cycle shall be instituted with each cycle consisting of two full calendar years. At the beginning of each reassessment cycle, the level of value to be used during the reassessment cycle in the determination of actual value of real property in any county of the state as reflected in the abstract of assessment for each year in the reassessment cycle shall advance by two years over what was used in the previous reassessment cycle; except that the level of value to be used for the years 1989 and 1990 shall be the level of value for the period of one and one-half years immediately prior to July 1, 1988; except that, if comparable valuation data is not available from such one-and-one-half-year period to adequately determine the level of value for a class of property, the period of five years immediately prior to July 1, 1988, shall be utilized to determine the level of value. Said level of value shall be adjusted to the final day of the data gathering period.

(b) During the two years of each reassessment cycle, in preparation for implementation in the succeeding reassessment cycle, the respective assessors shall conduct revaluations of all taxable real property utilizing the level of value for the period which will be used to determine actual value in such succeeding reassessment cycle and the manuals and associated data published for the period which will be used to determine actual value in such succeeding reassessment cycle.

(c) Repealed.

(d) For the purposes of this article and article 9 of this title, "level of value" means the actual value of taxable real property as ascertained by the applicable factors enumerated in section 39-1-103 (5) for the one-and-one-half-year period immediately prior to July 1 immediately preceding the assessment date for which the administrator is required by this article to publish manuals and associated data. Beginning with the property tax year commencing January 1, 1999, if comparable valuation data is not available from such one-and-one-half-year period to adequately determine such actual value for a class of property, "level of value" means the actual value of taxable real property as ascertained by said applicable factors for such one-and-one-half-year period, the six-month period immediately preceding such one-and-one-half-year period, and as many preceding six-month periods within the five-year period immediately prior to July 1 immediately preceding the assessment date as are necessary to obtain adequate comparable valuation data. Said level of value shall be adjusted to the final day of the data-gathering period.

(e) Repealed.

(10.3) Repealed.

(11) (a) (I) It is the intent of the general assembly, as manifested in subsection (10.2) of this section, that, when a change occurs in reassessment cycles as prescribed in said subsection, new manuals and associated data will be published by the administrator, pursuant to section 39-2-109 (1)(e), and that said manuals and associated data and the level of value for the year that said manuals and associated data are published shall be utilized by assessors in the manner described in subsection (10.2) of this section for determining the actual value of real property in each county of the state.

(II) The general assembly hereby further finds and declares that it is the intent of paragraph (b) of this subsection (11) to comply with the provisions of section 3 of article X of the state constitution, including the provision which requires the enactment of "general laws, which shall prescribe such methods and regulations as shall secure just and equalized valuations for assessments of all real and personal property"; to reduce the confusion of the owners of taxable property within the state concerning assessment procedures and valuations of such property; to achieve valuations for assessment which represent the current value of such property to the extent which is equitably and practically possible; and to minimize the costs associated with achieving such current valuations for assessment.

(b) (I) The provisions of subsection (10.2) of this section are not intended to prevent the assessor from taking into account, in determining actual value for the years which intervene between changes in the level of value, any unusual conditions in or related to any real property which would result in an increase or decrease in actual value. If any real property has not been assessed at its correct level of value, the assessor shall revalue such property for the intervening year so that the actual value of such property will be its correct level of value; however, the assessor shall not revalue such property above or below its correct level of value except as necessary to reflect the increase or decrease in actual value attributable to an unusual condition. For the purposes of this paragraph (b) and except as otherwise provided in this paragraph (b), an unusual condition which could result in an increase or decrease in actual value is limited to the installation of an on-site improvement, the ending of the economic life of an improvement with only salvage value remaining, the addition to or remodeling of a structure, a change of use of the land, the creation of a condominium ownership of real property as recognized in the "Condominium Ownership Act", article 33 of title 38, C.R.S., any new regulations restricting or increasing the use of the land, or a combination thereof, the installation and operation of surface equipment relating to oil and gas wells on agricultural land, any detrimental acts of nature, and any damage due to accident, vandalism, fire, or explosion. When taking into account such unusual conditions which would increase or decrease the actual value of a property, the assessor must relate such changes to the level of value as if the conditions had existed at that time.

(II) The creation of a condominium ownership of real property by the conversion of an existing structure shall be taken into account as an unusual condition as provided for in subparagraph (I) of this paragraph (b) by the assessor, when at least fifty-one percent of the condominium units, as defined in section 38-33-103 (1), C.R.S., in a multiunit property subject to condominium ownership have been sold and conveyed to bona fide purchasers and deeds have been recorded therefor.

(c) Repealed.

(12) (a) For the property tax years commencing on or after January 1, 1987, producing mines shall be valued for assessment solely pursuant to article 6 of this title.

(b) For the property tax years commencing on or after January 1, 1987, oil and gas leaseholds and lands shall be valued for assessment solely pursuant to section 39-7-102.

(c) Repealed.

(12.1) Repealed.

(12.2) (a) Except as provided in subsection (12) of this section, for property tax years commencing on or after January 1, 1987, the requirement stated in subsections (10.2) and (11) of this section that the actual value of real property be determined according to a specified year's level of value and manuals and associated data published by the administrator for said specified year pursuant to section 39-2-109 (1)(e) shall apply to the assessment of all classes of real property, including but not limited to the following classes of real property:

(I) (Deleted by amendment, L. 87, p. 1390, § 2, effective April 1, 1987.)

(II) (Deleted by amendment, L. 87, p. 1392, § 2, effective April 1, 1987.)

(III) Operating property and plants of public utilities; and

(IV) Agricultural land.

(V) (Deleted by amendment, L. 87, p. 1385, § 1, effective June 20, 1987.)

(b) This subsection (12.2) shall take effect January 1, 1987.

(12.3) (a) (I) The actual value of personal property shall be determined by appropriate consideration of such of the three approaches specified in section 39-1-103 (5)(a) as are applicable to the appraisal of such property. Subject to review and approval pursuant to section 39-2-109 (1)(e), the administrator shall prepare and publish appraisal procedures and instructions for the annual appraisal of such property that will include a factor or factors to adjust the actual value for the current year of assessment to the level of value applicable to real property.

(II) In determining actual value, depreciation attributable to age shall not exceed that for the actual age of the property on the assessment date. Physical, functional, and economic obsolescence shall be considered in determining actual value.

(b) Repealed.

(12.4) For property tax years commencing on and after January 1, 1987, the requirement stated in subsections (10.2) to (11) of this section that the actual value of real property be determined according to a specified year's level of value and manuals and associated data published by the administrator for said specified year pursuant to section 39-2-109 (1)(e) shall not apply to the assessment of producing coal mines and other lands producing nonmetallic minerals.

(13) to (15) Repealed.

(16) (a) During each property tax year, the director of research of the legislative council shall contract with a private person for a valuation for assessment study to be conducted as set forth in this subsection (16). The study shall be conducted in all counties of the state to determine whether or not the assessor of each county has, in fact, used all manuals, formulas, and other directives required by law to arrive at the valuation for assessment of each and every class of real and personal property in the county. The person conducting the study shall sample each class of property in a statistically valid manner, and the aggregate of such sampling shall equal at least one percent of all properties in each county of the state. The sampling shall show that the various areas, ages of buildings, economic conditions, and uses of properties have been sampled. Such study shall be completed, and a final report of the findings and conclusions thereof shall be submitted to the state board of equalization, by September 15 of the year in which the study is conducted.

(b) During each property tax year, beginning with the property tax year which commences January 1, 1985, in addition to the requirements set forth in paragraph (a) of this subsection (16), the study shall set forth the aggregate valuation for assessment of each county for the year in which the study is conducted.

(c) The person conducting any valuation for assessment study pursuant to this subsection (16) and his employees shall, during the term of his contract, have access to any document in the custody of the administrator or an assessor, including, but not limited to, such documents as are held pursuant to sections 39-4-103, 39-5-120, and 39-14-102 (1)(c). The penalties in section 39-1-116 apply against the divulging at any time of any confidential information obtained pursuant to this paragraph (c).

(d) Repealed.



§ 39-1-104.2. Legislative declaration - adjustment of residential rate

(1) As used in this section, unless the context otherwise requires:

(a) "Residential rate" means the ratio of valuation for assessment for residential real property fixed in accordance with this section.

(b) "Target percentage" means the percentage of aggregate statewide valuation for assessment represented by the valuation for assessment which is attributable to residential real property in the year immediately preceding the year in which a change in the level of value occurs.

(2) After careful consideration of all available information, the general assembly hereby finds and declares that the action of the first session of the fifty-sixth general assembly which set the ratio of valuation for assessment for residential real property at eighteen percent has produced a deviation from the intent of section 3 of article X of the state constitution which ensures that the percentage of the aggregate statewide valuation for assessment which is attributable to residential real property shall remain the same as it was in the year immediately preceding the year in which a change occurs in the level of value used in determining actual value. Therefore, the general assembly finds that legislation is necessary for the following purposes: To adjust the residential rate for 1988; to ensure that deviations from the constitutional mandate set forth in section 3 of article X of the state constitution shall not be perpetuated into this or any future year; and to provide a process for future adjustments in the ratio of valuation for assessment for residential real property.

(3) (a) The general assembly, pursuant to the authority granted in section 3 of article X of the state constitution, finds and declares that, for the property tax years commencing on or after January 1, 1987, but before January 1, 1989, the percentage of aggregate statewide valuation for assessment which is attributable to residential real property fails to remain as it was in the property tax year commencing January 1, 1986, when the aggregate statewide valuation for assessment was based on the 1985 aggregate statewide valuation for assessment plus the increased valuation for assessment attributable to new construction and to increased volume of mineral and oil and gas production which occurred during 1986. Therefore, for the property tax year commencing January 1, 1988, the ratio of valuation for assessment for residential real property shall be sixteen percent of actual value.

(b) The general assembly, pursuant to the authority granted in section 3 of article X of the state constitution, finds and declares that, for the property tax years commencing on or after January 1, 1989, but before January 1, 1991, the percentage of aggregate statewide valuation for assessment which is attributable to residential real property fails to remain as it was in the property tax year commencing January 1, 1988, when the aggregate statewide valuation for assessment was based on the 1987 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 44.51 percent, for the property tax years commencing on or after January 1, 1989, but before January 1, 1991, the ratio of valuation for assessment for residential real property shall be fifteen percent of actual value.

(c) The general assembly, pursuant to the authority granted in section 3 of article X of the state constitution, finds and declares that, for the property tax years commencing on or after January 1, 1991, but before January 1, 1993, the percentage of aggregate statewide valuation for assessment which is attributable to residential real property fails to remain as it was in the property tax year commencing January 1, 1990, when the aggregate statewide valuation for assessment was based on the 1989 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 44.57 percent, for the property tax years commencing on or after January 1, 1991, but before January 1, 1993, the ratio of valuation for assessment for residential real property shall be 14.34 percent of actual value.

(d) Pursuant to the authority granted in section 3 of article X of the state constitution, the general assembly finds and declares that, for the property tax years commencing on or after January 1, 1993, but before January 1, 1995, the percentage of aggregate statewide valuation for assessment which is attributable to residential real property will fail to remain as it was in the property tax year commencing January 1, 1992, when the aggregate statewide valuation for assessment was based on the 1991 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 44.73 percent, the ratio of valuation for assessment for residential real property shall be 12.86 percent of actual value for the property tax years commencing on or after January 1, 1993, but before January 1, 1995.

(e) Pursuant to the authority granted in section 3 of article X of the state constitution, the general assembly finds and declares that, for the property tax years commencing on or after January 1, 1995, but before January 1, 1997, the percentage of aggregate statewide valuation for assessment that is attributable to residential real property will fail to remain as it was in the property tax year commencing January 1, 1994, when the aggregate statewide valuation for assessment was based on the 1993 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 45.29 percent, the ratio of valuation for assessment for residential real property shall be 10.36 percent of actual value for the property tax years commencing on or after January 1, 1995, but before January 1, 1997.

(f) Pursuant to the authority granted in section 3 of article X of the state constitution, the general assembly finds and declares that, for the property tax years commencing on or after January 1, 1997, but before January 1, 1999, the percentage of aggregate statewide valuation for assessment that is attributable to residential real property will fail to remain as it was in the property tax year commencing January 1, 1996, when the aggregate statewide valuation for assessment was based on the 1995 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 46.17 percent, the ratio of valuation for assessment for residential real property shall be 9.74 percent of actual value for the property tax years commencing on or after January 1, 1997, but before January 1, 1999.

(g) Pursuant to the authority granted in section 3 of article X of the state constitution, the general assembly finds and declares that, for the property tax years commencing on or after January 1, 1999, but before January 1, 2001, the percentage of aggregate statewide valuation for assessment that is attributable to residential real property will fail to remain as it was in the property tax year commencing January 1, 1998, when the aggregate statewide valuation for assessment was based on the 1997 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 46.49 percent, the ratio of valuation for assessment for residential real property shall be 9.74 percent of actual value for the property tax years commencing on or after January 1, 1999, but before January 1, 2001.

(h) Pursuant to the authority granted in section 3 of article X of the state constitution, the general assembly finds and declares that, for the property tax years commencing on or after January 1, 2001, but before January 1, 2003, the percentage of aggregate statewide valuation for assessment that is attributable to residential real property will fail to remain as it was in the property tax year commencing January 1, 2000, when the aggregate statewide valuation for assessment was based on the 1999 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 46.61 percent, the ratio of valuation for assessment for residential real property shall be 9.15 percent of actual value for the property tax years commencing on or after January 1, 2001, but before January 1, 2003.

(i) Pursuant to the authority granted in section 3 of article X of the state constitution, the general assembly finds and declares that, for the property tax years commencing on or after January 1, 2003, but before January 1, 2005, the percentage of aggregate statewide valuation for assessment that is attributable to residential real property will not remain as it was in the property tax year commencing January 1, 2002, when the aggregate statewide valuation for assessment was based on the 2001 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 47.08 percent, the ratio of valuation for assessment for residential real property shall be 7.96 percent of actual value for the property tax years commencing on or after January 1, 2003, but before January 1, 2005.

(j) Pursuant to the authority granted in section 3 of article X of the state constitution, the general assembly finds and declares that, for the property tax years commencing on or after January 1, 2005, but before January 1, 2007, the percentage of aggregate statewide valuation for assessment that is attributable to residential real property will not remain as it was in the property tax year commencing January 1, 2004, when the aggregate statewide valuation for assessment was based on the 2003 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 47.22 percent, the ratio of valuation for assessment for residential real property shall be 7.96 percent of actual value for the property tax years commencing on or after January 1, 2005, but before January 1, 2007.

(k) Pursuant to the authority granted in section 3 of article X of the state constitution, the general assembly finds and declares that, for the property tax years commencing on or after January 1, 2007, but before January 1, 2009, the percentage of aggregate statewide valuation for assessment that is attributable to residential real property will not remain as it was in the property tax year commencing January 1, 2006, when the aggregate statewide valuation for assessment was based on the 2005 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 47.43 percent, the ratio of valuation for assessment for residential real property shall be 7.96 percent of actual value for the property tax years commencing on or after January 1, 2007, but before January 1, 2009.

(l) Pursuant to the authority granted in section 3 of article X of the state constitution, the general assembly finds and declares that, for the property tax years commencing on or after January 1, 2009, but before January 1, 2011, the percentage of aggregate statewide valuation for assessment that is attributable to residential real property will not remain as it was in the property tax year commencing January 1, 2008, when the aggregate statewide valuation for assessment was based on the 2007 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 46.82 percent, the ratio of valuation for assessment for residential real property shall be 7.96 percent of actual value for the property tax years commencing on or after January 1, 2009, but before January 1, 2011.

(m) Pursuant to the authority granted in section 3 of article X of the state constitution, the general assembly finds and declares that, for the property tax years commencing on or after January 1, 2011, but before January 1, 2013, the percentage of aggregate statewide valuation for assessment that is attributable to residential real property will not remain as it was in the property tax year commencing January 1, 2010, when the aggregate statewide valuation for assessment was based on the 2009 aggregate statewide valuation for assessment. Therefore, the administrator having determined pursuant to subsection (4) of this section that the target percentage is 46.53 percent, the ratio of valuation for assessment for residential real property shall be 7.96 percent of actual value for the property tax years commencing on or after January 1, 2011, but before January 1, 2013.

(n) Based on the determination by the administrator that the target percentage is 45.86 percent, the ratio of valuation for assessment for residential real property is 7.96 percent of actual value for the property tax years commencing on or after January 1, 2013, but before January 1, 2015.

(o) Based on the determination by the administrator that the target percentage is 45.67 percent, the ratio of valuation for assessment for residential real property is 7.96 percent of actual value for the property tax years commencing on or after January 1, 2015, but before January 1, 2017.

(p) Based on the determination by the administrator that the target percentage is 45.76 percent, the ratio of valuation for assessment for residential real property is 7.2 percent of actual value for property tax years commencing on or after January 1, 2017, until the next property tax year that the general assembly adjusts the ratio of valuation for assessment for residential real property.

(4) To ensure that in present and future years there is no deviation from the intent of section 3 of article X of the state constitution:

(a) Commencing January 1, 1989, for each year in which there is a change in the level of value, the administrator shall determine the target percentage in order to ensure that the percentage of the aggregate statewide valuation for assessment which is attributable to residential real property remains the same as it was in the year immediately preceding the year in which such change occurs. In determining the target percentage, the administrator shall use data concerning valuation for assessment which has been adjusted to eliminate the effects of having rounded the then current residential rate to the nearest one-hundredth of one percent. The net increase in valuation for assessment attributable to new construction and to the net increase in the volume of mineral and oil and gas production shall be added to the valuation for assessment, as so adjusted. The sum so determined shall be the basis on which the target percentage is calculated.

(b) In order to implement the provisions of paragraph (a) of this subsection (4), the administrator shall use data concerning the 1987 valuation for assessment when the aggregate statewide valuation for assessment was based on the 1985 aggregate statewide valuation for assessment plus the net increase in valuation for assessment attributable to new construction and to the net increase in the volume of mineral and oil and gas production which occurred during 1986. The administrator shall add the 1988 net increase in valuation for assessment attributable to new construction and the net increase in the volume of mineral and oil and gas production to the 1987 aggregate statewide valuation for assessment, and the resulting amounts shall be the basis for determining the target percentage for 1989.

(5) (a) Commencing January 1, 1989, for each year in which there is a change in the level of value used in determining actual value, the general assembly, pursuant to the authority granted in section 3 of article X of the state constitution, shall, by law, adjust the residential rate in order that the percentage of aggregate statewide valuation for assessment which is attributable to residential real property for such year equals the target percentage.

(b) The residential rate shall be based on a documented estimate of the total valuation for assessment of all taxable property in the state arrived at by projecting the percentage of change in the level of value for each class of taxable property to all taxable property in such class in the state.

(c) The administrator shall be responsible for ensuring that a documented estimate study is completed by the division of property taxation.

(6) No later than January 15 of each year in which there is a change in the level of value used in determining actual value, the administrator shall report to the state board of equalization:

(a) An estimate of the total valuation for assessment of all taxable property in the state;

(b) An estimate of the percentage of aggregate statewide valuation for assessment which would be attributable to residential real property if the residential rate fixed in current law remained the same. Such estimate shall be based upon the projected valuations as determined by the documented study.

(c) The target percentage as determined under paragraph (a) of subsection (4) of this section;

(d) The projected residential rate. The rate shall be rounded to the nearest one-hundredth of one percent, and the rate shall ensure that the percentage of the aggregate statewide valuation for assessment which is attributable to residential real property shall remain as it was in the year immediately preceding the year in which such change occurs.

(7) Repealed.



§ 39-1-104.5. Severed mineral interest - placement on tax roll

Any owner of the surface estate from which a mineral interest has been severed, on behalf of himself and any other owners of such interest in the surface, may require the assessor of the county wherein such real estate is situate to place such severed mineral interest, without regard to value, on the tax roll of the county if the owner of the surface estate provides proof of ownership of the severed mineral interest and a record of the creation of the severed mineral interest as shown by the records of the county clerk and recorder. Proof of ownership and the record of creation of the severed mineral interest shall be provided in the form of a certificate prepared by an attorney, a title insurance company, or a title insurance agent authorized to do business in this state.



§ 39-1-105. Assessment date

All taxable property, real and personal, within the state at twelve noon on the first day of January of each year, designated as the official assessment date, shall be listed, appraised, and valued for assessment in the county wherein it is located on the assessment date. Personal property shall be listed and valued separately from real property. Whenever construction of any new taxable building within the boundaries of a county occurs subsequent to the assessment date but before July 1 and such county has resolved to implement the procedures set out in section 39-5-132, such building shall be listed, appraised, and valued pursuant to section 39-5-132.



§ 39-1-105.5. Reappraisal ordered based on valuation for assessment study - state school finance payments

(1) (a) Repealed.

(b) (I) Pursuant to section 39-1-104 (16)(b) for each property tax year beginning with the property tax year which commences January 1, 1985, the annual study shall, in addition to other requirements, determine and set forth the aggregate valuation for assessment of each county for the year in which the study is conducted.

(II) (A) If the valuation for assessment of a county as reflected in its abstract for assessment for any property tax year beginning with the property tax year commencing January 1, 1985, is more than five percent below the valuation for assessment for such county as determined by the study conducted during the same property tax year, the state board of equalization shall cause to be performed a reappraisal of any class or classes of property that the study shows were not appraised consistent with the property tax provisions of the Colorado constitution or the statutes. The reappraisal must be performed during the next following year at the expense of the county; except that the state board of equalization may waive the requirement that the county reimburse the state for any costs incurred by the state in reappraising any class or classes of property if the county presents the state board with a plan to use the money retained to improve the functioning of the office of the county assessor. If the county fails to implement the plan submitted in a timely manner as agreed upon by the state board and the county, the state board shall revoke the waiver and require the county to reimburse the state for reappraisal costs incurred by the state. The reappraisal is the county's valuation for assessment with regard to the reappraised class or classes for the year in which the reappraisal is performed.

(B) Even though a county's aggregate valuation for assessment as reflected in its abstract for assessment for any property tax year beginning with the property tax year commencing January 1, 1985, is not more than five percent below the valuation for assessment for such county as determined by the study conducted during the same property tax year, the state board of equalization shall cause to be performed a reappraisal of any class or classes of property that the study shows were not appraised consistent with the property tax provisions of the Colorado constitution or the statutes. The reappraisal must be performed during the next following year at the expense of the county; except that the state board of equalization may waive the requirement that the county reimburse the state for any costs incurred by the state in reappraising any class or classes of property if the county presents the state board with a plan to use the money retained to improve the functioning of the office of the county assessor. The reappraisal is the county's valuation for assessment with regard to the reappraised class or classes of property for the year in which the reappraisal is performed.

(III) Whenever a reappraisal is ordered pursuant to subparagraph (II) of this paragraph (b), state equalization payments to school districts within the county during the year in which the reappraisal is performed shall be based upon the valuation for assessment as reflected in the county's abstract for assessment for the year prior to the year in which the reappraisal is performed. The state board of equalization shall order the county's board of county commissioners to levy, and the board of county commissioners shall levy, an additional property tax on all taxable property within the county. Such additional property tax shall be levied at the same time as other property taxes are levied during the year in which the reappraisal is performed. Such additional property tax shall be in an amount which is sufficient to reimburse the state for the excess state equalization payments made to school districts within the county during the year in which the reappraisal is performed. The county's board of county commissioners shall reimburse the state for such excess state equalization payments. Such excess shall be that amount of the state equalization payments actually paid by the state to the county during the year in which the reappraisal is performed based on the incorrect valuation for assessment as reflected in the county's abstract for assessment for the immediately prior year which amount exceeds the state equalization payments the state would have paid during the year in which the reappraisal is performed had the valuation for assessment for the immediately prior year been determined by the assessor consistent with the provisions of the Colorado constitution and the statutes. In addition, the additional property tax shall be sufficient to pay to the state, and the board of county commissioners shall pay to the state, interest on such excess at the interest rate determined by the state banking commissioner pursuant to section 39-21-110.5.

(IV) If the valuation for assessment of a county as reflected in its abstract for assessment for any property tax year beginning with the property tax year commencing January 1, 1985, is more than five percent below the valuation for assessment for such county as determined by the study conducted during the same property tax year and if the state board of equalization fails to order a reappraisal, state equalization payments to school districts within the county during the year next following the year in which the study was performed shall be based upon the valuation for assessment for the county as reflected in the county's abstract for assessment for the year in which the study was conducted. At the same time as other property taxes are levied during the year in which such state equalization payments are made, the county's board of county commissioners shall levy an additional property tax on all taxable property within the county. Such additional property tax shall be in an amount sufficient to reimburse the state for the difference between the amount the state actually paid in state equalization payments during the year following the year in which the study was performed and what the state would have paid during such year had the state equalization payments been based on the valuation for assessment as determined by the study. The county's board of county commissioners shall reimburse the state for such difference.

(V) Any finding made in 1988 pursuant to the provisions of subparagraph (II) of this paragraph (b) shall be based primarily on data and information collected from within the county in question, except where data is lacking or deficient. If data from outside the county must be used, then that data must be from a comparable area. If any finding made utilizing the study conducted for the property tax year commencing on January 1, 1987, was based upon data and information comparing taxable property in one county with taxable property in the county subject to such finding, the state board of equalization shall revise such finding so that any orders made pursuant to the provisions of subparagraph (II) of this paragraph (b) are based solely on data and information collected from within each affected county.

(2) Any reimbursement made by a county to the state for the cost incurred by the state in reappraising any class or classes of taxable property for property tax purposes pursuant to subsection (1) of this section shall be made to the state treasurer who shall credit the amount of the reimbursement to the state general fund. For purposes of this section, the costs of salary and benefits for state employees who work on reappraisals is not a reimbursable cost incurred by the state.



§ 39-1-106. Partial interests not subject to separate tax

For purposes of property taxation, it shall make no difference that the use, possession, or ownership of any taxable property is qualified, limited, not the subject of alienation, or the subject of levy or distraint separately from the particular tax derivable therefrom. Severed mineral interests shall also be taxed.



§ 39-1-107. Tax liens

(1) The lien of general taxes for the current year, including taxes levied pursuant to section 39-5-132, shall attach to all taxable property, real and personal, at 12 noon on the assessment date.

(2) Taxes levied on real and personal property, together with any delinquent interest, advertising costs, and fees prescribed by law with respect to any such taxes as may have become delinquent, shall be a perpetual lien thereon, and such lien shall have priority over all other liens until such taxes, delinquent interest, advertising costs, and fees shall have been paid in full.

(3) Repealed.

(4) The property tax on a possessory interest in real or personal property that is exempt from taxation under this article shall be assessed to the holder of the possessory interest and collected in the same manner as property taxes assessed to owners of real or personal property; except that such property tax shall not become a lien against the property. When due, the property tax shall be a debt due from the holder of the possessory interest to the board of county commissioners for the county in which such property is located or to such other body as is authorized by law to levy property taxes, and shall be recoverable by such board or body by direct action in debt on behalf of each governmental entity for which a property tax levy has been made.



§ 39-1-108. Payment of taxes - grantor and grantee

As between the grantor and grantee, when there is in the instrument of conveyance no express agreement as to which shall pay the taxes that may be levied on the property conveyed in the year in which conveyed, then if such conveyance is made after the thirty-first day of December and before the first day of July next following, the grantee shall pay such taxes; but if the conveyance is made after the thirtieth day of June and before the first day of January next following, the grantor shall pay such taxes.



§ 39-1-109. Taxes paid by mortgagee - effect

If the mortgagor of real property fails or neglects to pay the taxes levied on such property or permits such property to be sold for taxes, the mortgagee may pay said taxes or redeem such property if sold for taxes, and any taxes so paid or redeemed shall become and be a lien upon such real property until the same have been repaid to the mortgagee. Upon payment of any such mortgage or in an action to enforce the same, such mortgagee may demand the taxes so paid or redeemed, with interest thereon at the same rate specified in the mortgage, and the same shall be included in any judgment rendered on the mortgage. The term "mortgage" includes deeds of trust, and the term "mortgagee" includes the beneficiary of a deed of trust.



§ 39-1-110. Notice - formation of political subdivision - boundary change of special district

(1) (a) When any petition for the organization of a political subdivision is filed, the clerk of any court or board or any other officer with whom the petition has been filed shall immediately, in writing, notify the assessor and the board of county commissioners of each county in which the proposed political subdivision is to be located and the division of local government of the filing, and such notice shall specify the boundaries of the proposed political subdivision. No political subdivision shall levy a tax for the calendar year in which it has been organized unless, prior to July 1 of said year, the assessor and the board of county commissioners of each county within which such political subdivision is located have been notified of its organization and have received from its governing body the following:

(I) Official notice that a tax will be levied for such year;

(II) A legal description; and

(III) A map of the political subdivision.

(b) No levy for the calendar year in which a political subdivision has been organized shall be made by the board of county commissioners or certified to the assessor unless the political subdivision has complied with the provisions of paragraph (a) of this subsection (1).

(1.5) No political subdivision that is a special district shall levy a tax against property included in the special district for the calendar year during which such property was included unless, prior to May 1 of said year or, if such property is included in the special district pursuant to section 32-1-401 (2), C.R.S., prior to July 1 of said year, the court order of inclusion has been filed with the county clerk and recorder of the county in which the inclusion took place in accordance with the provisions of section 32-1-105, C.R.S.

(1.8) A political subdivision that is a special district shall not levy a tax against property excluded from the special district for the calendar year during which such exclusion becomes effective if, prior to May 1 of said year, the court order of exclusion has been filed with the county clerk and recorder of the county in which the exclusion took place in accordance with the provisions of section 32-1-105, C.R.S.

(2) Whenever all or any portion of a political subdivision becomes part of another county by reason of any change in county boundaries, the governing body of such political subdivision shall, within thirty days after the effective date of such change, notify, in writing, the assessor and the board of county commissioners of the county, of which all or any portion of such political subdivision has become a part, of its intention to levy a tax for the year in which such change became effective.

(3) The provisions of this section shall not apply to any school district, local college district, health service district created pursuant to section 32-1-1003, C.R.S., or health assurance district created pursuant to section 32-1-1003.5, C.R.S.

(4) For purposes of this section, "special district" means a special district formed in accordance with the provisions of title 32, C.R.S.



§ 39-1-111. Taxes levied by board of county commissioners

(1) No later than December 22 in each year, the board of county commissioners in each county of the state, or such other body in the city and county of Denver as shall be authorized by law to levy taxes, or the city council of the city and county of Broomfield, shall, by an order to be entered in the record of its proceedings, levy against the valuation for assessment of all taxable property located in the county on the assessment date, and in the various towns, cities, school districts, and special districts within such county, the requisite property taxes for all purposes required by law.

(2) As soon as such levies have been made, the board of county commissioners or other body authorized by law to levy taxes shall forthwith certify all such levies to the assessor, upon forms prescribed by the administrator, and shall transmit a copy of such certification to the administrator, to the division of local government, and to the department of education.

(3) If the board of county commissioners or other body authorized by law to levy taxes fails to certify such levies to the assessor, it is the duty of the assessor, upon direction of the division of local government, to extend the levies of the previous year, subject to the limitations prescribed in section 29-1-301, C.R.S.

(4) If the valuation for assessment for all or any part of any body authorized to levy taxes has been divided for an urban renewal area, pursuant to section 31-25-107 (9)(a), C.R.S., the board of county commissioners shall make the same levy on the portion of valuation for assessment divided under subparagraph (II) as under subparagraph (I) of said section 31-25-107 (9)(a), C.R.S., for payment of taxes according to the provisions of said section, so long as said division remains in effect.

(5) If, after certification of the valuation for assessment pursuant to section 39-5-128 and notification of total actual value pursuant to section 39-5-121 (2)(b) but prior to December 10, changes in such valuation for assessment or total actual value are made by the assessor, the assessor shall send a single notification to the board of county commissioners or other body authorized by law to levy property taxes, to the division of local government, and to the department of education that includes all of such changes that have occurred during said specified period of time. Upon receipt of such notification, such board or body shall make adjustments in the tax levies to ensure compliance with section 29-1-301, C.R.S., if applicable, and may make adjustments in order that the same amount of revenue be raised. A copy of any adjustment to tax levies shall be transmitted to the administrator and assessor. Nothing in this subsection (5) shall be construed as conferring the authority to exceed statutorily imposed mill levy or revenue-raising limits.



§ 39-1-111.5. Temporary property tax credits and temporary mill levy rate reductions

(1) In order to effect a refund for any of the purposes set forth in section 20 of article X of the state constitution, any local government may approve and certify a temporary property tax credit or temporary mill levy rate reduction as set forth in this section. The procedures set forth in this section shall be deemed to be a reasonable method for effecting refunds in accordance with section 20 of article X of the state constitution.

(2) Concurrent with the certification of its levy to the board of county commissioners as required pursuant to section 39-5-128 (1), any local government may certify a refund in the form of a temporary property tax credit or temporary mill levy rate reduction. The certification shall include the local government's gross mill levy, the temporary property tax credit or temporary mill levy rate reduction expressed in mill levy equivalents, and the net mill levy, which shall be the gross mill levy less the temporary property tax credit or temporary mill levy rate reduction.

(3) Concurrent with certification to the assessor of all mill levies by the board of county commissioners or other body authorized by law to levy taxes in accordance with section 39-1-111 (2), the board of county commissioners shall certify any other local government's temporary property tax credit or temporary mill levy rate reduction and any temporary property tax credit or temporary mill levy rate reduction for the county or city and county itself, itemized as set forth in subsection (2) of this section.

(4) Concurrent with the delivery to the treasurer of the tax warrant by the assessor in accordance with section 39-5-129, the assessor shall, in addition to all other information required to be set forth in the tax warrant, itemize in the manner set forth in subsection (2) of this section any duly certified temporary property tax credit or temporary mill levy rate reduction.

(5) Upon receipt of any tax warrant reflecting a temporary property tax credit or temporary mill levy rate reduction for any local government, the treasurer shall be responsible for collecting taxes on behalf of such local government based upon such local government's net adjusted mill levy. In addition to any other information required by section 39-10-103, the tax statement shall indicate by footnote which, if any, local government mill levies contained therein reflect a temporary property tax credit or temporary mill levy rate reduction for the purpose of effecting a refund in accordance with section 20 of article X of the state constitution.



§ 39-1-112. Taxes available - when

Except as otherwise provided in article 1.5 of this title, all taxes levied pursuant to the provisions of articles 1 to 13 of this title shall be available for expenditure by the political subdivision for which levied during its fiscal year as collected.



§ 39-1-113. Abatement and refund of taxes

(1) Except as otherwise provided in subsection (1.5) of this section, no decision on any petition regarding abatement or refund of taxes, as provided for in section 39-10-114, shall be made by the board of county commissioners unless a hearing is had thereon, at which hearing the assessor and the taxpayer shall have the opportunity to be present. The board may appoint independent referees who are experienced in property valuation to conduct the hearing on behalf of the board, to make findings, and to submit recommendations to the board for its final decision.

(1.5) Upon authorization by the board of county commissioners, the assessor may review petitions for abatement or refund and settle by written mutual agreement any such petition for abatement or refund in an amount of ten thousand dollars or less per tract, parcel, or lot of land or per schedule of personal property. Any abatement or refund agreed upon and settled pursuant to this subsection (1.5) shall not be subject to the requirements of subsection (1) of this section.

(1.7) Every petition for abatement or refund filed pursuant to section 39-10-114 shall be acted upon pursuant to the provisions of this section by the board of county commissioners or the assessor, as appropriate, within six months of the date of filing such petition.

(2) (a) Whenever any abatement or refund in an amount of ten thousand dollars or less is recommended by the board of county commissioners, the board shall order the abatement of taxes pro rata for all levies applicable to such property, or, in the case of a refund, the board shall order the refund of taxes pro rata by all jurisdictions receiving payment thereof.

(b) Whenever any abatement or refund in an amount of ten thousand dollars or less has been agreed upon and settled by the assessor pursuant to subsection (1.5) of this section, the assessor shall order the abatement of taxes pro rata for all levies applicable to such property, or, in the case of a refund, the assessor shall order the refund of taxes pro rata by all jurisdictions receiving payment thereof.

(3) Whenever any abatement or refund in an amount in excess of ten thousand dollars is recommended by the board of county commissioners, two copies of an application therefor, reciting the amount of such abatement or refund and the grounds upon which it should be allowed, shall be submitted to the administrator for review pursuant to section 39-2-116. If an application is approved, the board of county commissioners shall order the abatement of taxes pro rata for all levies applicable to such property, or, in the case of a refund, the board of county commissioners shall order the refund of taxes pro rata by all jurisdictions receiving payment thereof.

(4) (Deleted by amendment, L. 91, p. 1962, § 2, effective June 5, 1991.)

(5) (a) If a hearing is required pursuant to subsection (1) of this section, the board of county commissioners shall provide at least seven days' notice of the scheduled hearing on a petition for abatement and refund of taxes to the person signing such petition and the taxpayer if the taxpayer did not sign the petition. Except as authorized in paragraph (b) of this subsection (5), notice shall be provided by sending to such person through the United States mail notification of the date, time, and place of the hearing.

(b) A board of county commissioners may authorize by resolution a person required to be notified by paragraph (a) of this subsection (5) or such person's agent to elect to receive the notice by fax or electronic mail at a phone number or electronic mail address supplied by such person. If no election is made by such person, the board of county commissioners shall mail the required notice.

(6) Notwithstanding any law to the contrary, for taxes levied on and after January 1, 1990, a taxpayer may file a petition for abatement or refund of taxes levied on property if the valuation of such property was the subject of an arbitration hearing pursuant to section 39-8-108.5 and the arbitrator presiding over such hearing failed to deliver a decision to the taxpayer prior to the beginning date of the period during which the assessor sits to hear all objections and protests concerning the valuation of such property in the year following the year in which such arbitration hearing was held.



§ 39-1-114. Who may administer oath

Whenever any fact, matter, or thing is required by the provisions of articles 1 to 13 of this title to be verified by oath or affirmation, any assessor, treasurer, or county clerk and recorder, or a deputy of any of said officers may administer such oath or affirmation. The deputy need not certify the oath in the name of the principal.



§ 39-1-115. Records prima facie evidence

The assessment rolls, the tax warrants, the entries made in the books of the treasurer, and the lists of lands sold for taxes recorded by the treasurer or the county clerk and recorder, or a certified copy thereof, shall be prima facie evidence of all things appearing therein in all courts and places.



§ 39-1-116. Penalty for divulging confidential information

Except when pursuant to an order of any court of competent jurisdiction or as otherwise provided by law, any person who divulges or makes known in any way the contents of any private document, as specified in section 39-4-103, 39-5-120, or 39-7-101 (4), to any person not authorized to have access to such documents is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.



§ 39-1-117. Prior actions not affected

Nothing in articles 1 to 13 of this title shall apply to or in any manner affect any valuation, assessment, allocation, levy, tax certificate, tax warrant, tax sale, tax deed, right, claim, demand, lien, indictment, information, warrant, prosecution, defense, trial, cause of action, motion, appeal, judgment, sentence, or other authorized act, done or to be done, or proceeding arising under or pursuant to the laws in effect immediately prior to August 1, 1964, but the same shall be governed by and conducted pursuant to the provisions of law in effect immediately prior to August 1, 1964.



§ 39-1-118. Repeal of law levying state property tax - disposition of funds

After the repeal of any law levying a general property tax for the state or for state purposes takes effect, delinquent taxes collected by county treasurers as a result of the levy imposed by any such repealed law shall, when received by the state treasurer, be credited to the capital construction fund.



§ 39-1-119. Funds held for payment of taxes - refund - reduction and increase of amounts - penalty

(1) Subject to section 39-3.5-105 (2), all funds in excess of those permitted to be held by the federal "Real Estate Settlement Procedures Act of 1974", 12 U.S.C. sec. 2601 et seq., as amended from time to time, and any rules promulgated to implement that federal law, as amended from time to time, held in escrow for the payment of ad valorem taxes on property under any deed of trust, mortgage, or other agreement encumbering or pertaining to real property located in this state shall be refunded to the property owner at the time and in the manner required by the federal law and rules. This subsection (1) applies whether or not the federal law and rules would apply to the deed of trust, mortgage, or other agreement in the absence of this subsection (1).

(2) Payments into such escrow accounts for the payment of ad valorem taxes due in subsequent years shall be adjusted annually, based upon the amount of taxes paid on the subject property for the preceding year, but if such person reasonably believes that substantial improvements have been made to such property, which improvements were not included within the previous year's assessment, a reasonable estimate of the taxes for such subsequent years may be used as a basis for establishing the payments for such escrow account.

(2.5) The amount of payments into such escrow accounts for the payment of ad valorem taxes due in subsequent years shall be increased only upon official notification of an increase in the amount of taxes levied on such property. Such amounts shall not be increased based solely upon notification of an increase in the valuation for assessment of such property.

(3) Any person willfully failing to make a refund in violation of subsection (1) of this section for any whole month or more shall be liable for interest at a rate of six percent per annum and an equal amount as penalty.



§ 39-1-119.5. Funds collected by lessors of personal property for payments of taxes - refund - damages

(1) If a personal property lessee is required to make payment to a lessor pursuant to the terms of any contract or other agreement entered into between the lessee and lessor for the payment of personal property tax due on or after January 1, 2007, those payments shall be accounted for upon the termination of the lease entered into between the lessee and lessor. If it is determined upon this accounting that a refund is due to the lessee for overpayment of personal property taxes, the lessor shall make such refund to the lessee on or before August 31 of the year in which the tax is due.

(2) The lessor shall base the accounting and refund on the actual property tax liability due in each year of the lease period.

(3) Any lessor who willfully fails to make a refund in violation of subsection (1) of this section shall be liable to the lessee, in a civil action, in an amount equal to the sum of three times the amount of actual damages sustained and in the case of any successful action to enforce said liability, the costs of the action together with reasonable attorney fees as determined by the court.

(4) Any action brought under this section shall be commenced within three years after the date on which the failure to refund occurred or within three years after the lessee discovered or in the exercise of reasonable diligence should have discovered the lessor's failure to refund. The period of limitation provided in this section may be extended for a period of one year if the lessee proves that failure to timely commence the action was caused by the lessor engaging in conduct calculated to induce the lessee to refrain from or postpone the commencement of the action.



§ 39-1-120. Filing - when deemed to have been made

(1) (a) Any report, schedule, claim, tax return, statement, or other document required or authorized under articles 1 to 9 of this title to be filed with or any payment made to the state of Colorado or any political subdivision thereof which is transmitted through the United States mail shall be deemed filed with and received by the public officer or agency to which it was addressed on the date shown by the cancellation mark stamped on the envelope or other wrapper containing the document required to be filed.

(b) Any such document which is mailed, but not received by the public officer or agency to which it was addressed, or is received and the cancellation mark is not legible, or is erroneous or omitted, shall be deemed to have been filed and received on the date it was mailed if the sender establishes by competent evidence that the document was deposited in the United States mail on or before the date due for filing. In such cases of nonreceipt of a document by the public officer or agency to which it was addressed, the sender shall file a duplicate copy thereof within thirty days after written notification is given to the sender by such public officer of the failure to receive such document.

(2) If any report, schedule, claim, tax return, statement, remittance, or other document is sent by United States registered mail, certified mail, or certificate of mailing, a record authenticated by the United States postal service of such registration, certification, or certificate shall be considered competent evidence that the report, schedule, claim, tax return, statement, remittance, or other document was mailed to the public officer or agency to which it was addressed, and the date of the registration, certification, or certificate shall be deemed to be the postmark date.

(3) If the date for filing any report, schedule, claim, tax return, statement, remittance, or other document falls upon a Saturday, Sunday, or legal holiday, it shall be deemed to have been timely filed if filed on the next business day.



§ 39-1-121. Expression of rate of property taxation in dollars per thousand dollars of valuation for assessment - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Communication" means any tax statement pursuant to section 39-10-103.

(b) "Mill" means the rate of property taxation equivalent to the amount of dollars per one thousand dollars of valuation for assessment of taxable real or personal property.

(c) "Valuation for assessment" means the actual value of any real or personal property multiplied by the assessment percentages specified in section 3 of article X of the state constitution.

(2) The general assembly hereby finds, determines, and declares that communications to taxpayers regarding the imposition of property taxes expressed in mills can be unduly confusing to the general public. The general assembly further finds, determines, and declares that, for the convenience of taxpayers and to assist citizens in better understanding the property taxation system, it is advantageous for governmental entities levying property taxes to inform taxpayers of such tax rates in terms of the amount of dollars per one thousand dollars of valuation for assessment of taxable real or personal property.

(3) In any communication to a taxpayer, any mill levy amounts stated shall be converted into the amount of dollars per one thousand dollars of valuation for assessment of taxable real or personal property.



§ 39-1-123. Property tax reimbursement - property destroyed by natural cause

(1) Eligibility. For property tax years commencing on or after January 1, 2013, real or business personal property listed on a single schedule that was destroyed by a natural cause as defined in section 39-1-102 (8.4), as determined by the county assessor in the county in which the property is located, shall be subject to a reimbursement from the state in an amount equal to the property tax liability applicable to the destroyed property in the property tax year in which the natural cause occurred.

(2) Report of destroyed properties. (a) (I) For the property tax year commencing January 1, 2013, on or before July 1, 2014, or on or before October 1, 2014, for public utilities identified in article 4 of this title, the assessor of each county with property destroyed by a natural cause during the year shall forward to the applicable county treasurer a report of the taxable real or business personal property in the county that was destroyed by a natural cause. The report must include the information specified in paragraph (b) of this subsection (2).

(II) For property tax years commencing on or after January 1, 2014, on or before December 15 of the applicable property tax year, the assessor of each county with property destroyed by a natural cause shall forward to the applicable county treasurer a report of the taxable real or business personal property in the county that was destroyed by a natural cause through November of the year. The report must include the information specified in paragraph (b) of this subsection (2).

(III) If after submitting a report to the county treasurer pursuant to subparagraph (I) or (II) of this paragraph (a), the county assessor discovers any taxable real or business personal property that was destroyed by a natural cause during the applicable property tax year that was not included in the report, the county assessor shall forward to the county treasurer a supplemental report of the additional taxable real or business personal property in the county that was destroyed by a natural cause. The report must include the information specified in paragraph (b) of this subsection (2). If applicable, the county assessor shall forward the supplemental report to the county treasurer on or before July 1, or for public utilities identified in article 4 of this title, on or before October 1 of the year following the property tax year in which the property was destroyed by a natural cause.

(b) (I) In the case of taxable real property, the reports required pursuant to paragraph (a) of this subsection (2) shall include the following:

(A) The legal description of each parcel of real property in the county containing the real property destroyed by a natural cause in the applicable property tax year;

(B) The schedule or parcel number for each parcel of real property containing the real property destroyed by a natural cause in the applicable property tax year;

(C) The name of the real property owner on record;

(D) A description of the real property and the date of the destruction; and

(E) The prorated property taxes due on the destroyed real property for the applicable property tax year according to the records of the county assessor.

(II) In the case of taxable business personal property, the reports required pursuant to paragraph (a) of this subsection (2) shall include the following:

(A) The schedule or identifying number for the business personal property destroyed by a natural cause;

(B) The name of the taxpayer who owns or leases the business personal property that was destroyed by a natural cause and the name of the entity under which the taxpayer does business, if applicable; and

(C) The property taxes due on the destroyed business personal property for the applicable property tax year according to the records of the county assessor.

(3) Verification of property taxes owed. (a) Within thirty calendar days of receiving a report from the county assessor pursuant to subsection (2) of this section, the county treasurer of the same county shall verify the total amount of the property tax in the county that is eligible for reimbursement pursuant to subsection (1) of this section. The county treasurer shall calculate such amount based on the certified tax roll that the county treasurer receives from the county assessor, as adjusted by any proration of the amount of property taxes owed due to the destruction of the property.

(b) As soon as practicable after verifying the total amount of property tax in the county that is eligible to be reimbursed, the county treasurer shall transmit a report to the state treasurer that includes the county treasurer's verification and the report of the destroyed properties from the county assessor.

(4) State treasurer to pay county treasurer. After receiving a report from a county treasurer pursuant to subsection (3) of this section, and subject to appropriation, the state treasurer shall issue a reimbursement warrant to the applicable county treasurer in an amount equal to the total amount of property tax due in the county that is eligible to be reimbursed pursuant to subsection (1) of this section for the applicable property tax year. The reimbursement shall be paid from the state general fund.

(5) Reimbursement. (a) Within thirty calendar days of the receipt of moneys from the state treasurer pursuant to subsection (4) of this section, the county treasurer shall:

(I) Apply a credit to the tax bill of the destroyed property for that year in the amount of the expected reimbursement and apply the reimbursement received from the treasurer to such credit; or

(II) Pay the property tax owed for each destroyed property. If the property tax due for the destroyed property has already been paid, the county treasurer shall issue a reimbursement to the taxpayer's last recorded mailing address.

(b) The county treasurer shall waive any interest on unpaid property taxes that are paid pursuant to this subsection (5).

(c) If any reimbursements are returned to the county treasurer as undeliverable, the county treasurer shall hold the reimbursement for six months from the date that the reimbursement was returned to the county treasurer, and the taxpayer may claim the reimbursement from the county treasurer. The county treasurer shall return to the state treasurer any reimbursements that have not been claimed by the taxpayer within such time.

(d) The state treasurer shall transfer to the general fund any moneys that he or she receives from a county treasurer pursuant to paragraph (c) of this subsection (5).

(e) Nothing in this subsection (5) shall be construed to require a county treasurer to credit or pay the property tax bill of any destroyed property prior to the county treasurer's receipt of a reimbursement warrant from the state treasurer pursuant to subsection (4) of this section.

(6) Review. During the first regular session of the seventy-first general assembly, the finance committees of the house of representatives and the senate, or any successor committees, shall review the provisions of this section and make recommendations regarding whether the provisions should be continued, repealed, or continued with modifications.






Article 1.5 - Prepayment of Ad Valorem Taxes

§ 39-1.5-101. Legislative declaration

The general assembly hereby finds and declares that energy development operations and mineral extraction or conversion operations should be authorized to prepay ad valorem taxes to local governments for expenditure on capital improvements in order to meet additional public service demands created by such operations.



§ 39-1.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Capital improvement" means any road or highway, school facility or equipment, domestic, commercial, or industrial water facility, sewage facility, police and fire protection facility or equipment, hospital facility or equipment, or any other local government administrative or judicial facility which a local government is authorized by law to acquire or construct.

(2) "Local government" means a county, municipality as defined in section 31-1-101, C.R.S., school district, or special district which has the authority to impose general property taxes.

(3) "Operation" means the development, construction, and operation of any facility for the production of energy or the extraction, processing, conversion, or refining of minerals, including, but not limited to, a mine, power plant, mill, retort, or related facility, or any combination thereof under the same ownership, if the valuation for assessment of the taxable property of the operation within the boundaries of a local government is estimated to exceed fifty million dollars when the operation begins functioning.



§ 39-1.5-103. Authorization of prepayment of taxes for capital improvements to local governments - no effect on obligation to pay taxes to other local governments

(1) An owner of an operation may prepay moneys to one or more local governments, within the boundaries of which is located taxable property of the operation, for credit against general property taxes which will be levied in the future pursuant to articles 1 to 13 of this title. Said moneys shall be expended on capital improvements which are directly or indirectly related to the additional public service demands created by the operation.

(2) If an operation prepays moneys for credit against general property taxes pursuant to this article to one or more local governments, said prepayment shall not vary the operation's obligations, under law, to pay general property taxes to any local government which does not receive such prepayments.



§ 39-1.5-104. Prepayment - amounts - credits - limitations

(1) An owner of an operation who elects to make prepayments under this article and the governing body of a local government shall jointly determine and agree upon:

(a) The total amount of prepayments to be made; except that the total amount of prepayments shall not exceed twenty-five percent of the estimate of the operation's projected tax liability to the local government over a twenty-year period, commencing with the taxable year in which the valuation for assessment of the operation is estimated to exceed fifty million dollars;

(b) The amounts and intervals of prepayments and credits for such prepayments; except that an annual prepayment credit shall not be allowed prior to the taxable year in which the operation begins functioning or the valuation for assessment of the operation exceeds fifty million dollars, whichever is earlier, nor shall it exceed twenty-five percent of the taxes due from the operation to that local government for the then current property tax year.

(2) The owner of an operation, the governing body of the local government, the assessor, the treasurer, and the division of property taxation in the department of local affairs shall estimate when the operation's projected valuation for assessment will exceed fifty million dollars and the amount thereof for the ensuing twenty years, as well as the operation's projected liability for general property taxes for the applicable period.

(3) The governing body of the local government shall adopt a resolution or ordinance which contains the total amount of taxes to be prepaid, the anticipated amounts and anticipated intervals of prepayments and credits for such prepayments, and the capital improvement or improvements upon which such prepaid taxes will be expended.

(4) The credit allowed in any taxable year for prepayments made under this article to or for each local government or any fund or account within the fund thereof shall be treated as an abatement of the property taxes due to such local government for that year from said operation and shall not affect the determination of the valuation for assessment thereof. The credit shall be shown on the tax statement for that year as it applies to each local government, fund, or fund account to which applied.



§ 39-1.5-105. Prepaid taxes subject to laws governing financial affairs

Moneys received pursuant to this article are subject to such laws relating to financial affairs, including budget, accounting, and auditing laws, as are or may be made applicable to the local government which receives such moneys.



§ 39-1.5-106. Relationship between prepaid taxes and the limitation on local government levies

In determining the amount of revenue which a local government is allowed to levy under section 29-1-301, C.R.S., prepayments made under this article shall not be deemed property tax revenue in the year of prepayment; however, tax liability against which a credit is to be allowed shall be deemed property tax revenue attributable to increased valuation for new construction or bond revenue in accordance with section 29-1-302, C.R.S., in the year in which a credit is to be allowed.



§ 39-1.5-107. Prepayment arrangement not a general obligation indebtedness

Any arrangement for prepayment of ad valorem taxes under this article shall not be construed to be a general obligation indebtedness.






Article 2 - Division of Property Taxation - Administrator - Board

§ 39-2-101. Division created - property tax administrator

There is hereby created the division of property taxation in the department of local affairs, the head of which shall be the property tax administrator, which office is created by section 15 of article X of the state constitution. The administrator shall be appointed by a majority vote of the state board of equalization and shall serve for a term of five years and until a successor is appointed and qualified. The administrator may be removed from office for cause by a majority vote of the state board of equalization. The position of property tax administrator shall be exempt from the state personnel system.



§ 39-2-102. Qualifications

The person appointed as property tax administrator shall possess knowledge of the subject of property taxation and of the laws of this state relating thereto and shall have demonstrated ability and experience in the field of property taxation. He shall devote his full time to the performance of his duties as administrator and shall hold no other office under the United States, the state, or any political subdivision thereof.



§ 39-2-103. Exercise of power

The division of property taxation and the property tax administrator shall exercise their powers, duties, and functions under the department of local affairs as if they were transferred to said department by a type 1 transfer under the provisions of the "Administrative Organization Act of 1968".



§ 39-2-104. Oath of office

Before entering upon the duties of his office, the property tax administrator shall take and subscribe to the constitutional oath of office, which oath or affirmation shall be filed in the office of the secretary of state.



§ 39-2-105. Seal

The division of property taxation shall have an official seal with the words "Property Tax Division - Department of Local Affairs" and such other appropriate design as the property tax administrator may determine engraved thereon, by which he shall authenticate proceedings conducted by him and of which the courts shall take judicial notice.



§ 39-2-106. Employees - compensation

Pursuant to the provisions of section 13 of article XII of the state constitution, the property tax administrator may employ a secretary and such other clerical and professional personnel as may be required to perform his duties. Compensation of the property tax administrator and other employees and necessary expenses of the division of property taxation shall be paid from annual appropriations made to the division by the general assembly. Any costs of the property tax administrator in implementing the assessment and levy procedures required pursuant to section 39-5-132 shall be paid by the local taxing authorities pursuant to said section.



§ 39-2-107. Office - hearings

(1) The property tax administrator shall maintain his office in the city of Denver but may transact official business at any other place within the state. The office shall be open during established hours each day, Saturdays, Sundays, and legal holidays excepted.

(2) Any hearings conducted by the administrator or the division shall be open to the public, and full and correct minutes thereof shall be kept, and such minutes shall be a public record open to public inspection.



§ 39-2-108. Rules and regulations

The administrator shall adopt rules and regulations governing proceedings and hearings pursuant to the provisions of article 4 of title 24, C.R.S., which rules and regulations shall be subject to legislative review pursuant to section 24-4-103 (8)(d), C.R.S.



§ 39-2-109. Duties, powers, and authority

(1) It is the duty of the property tax administrator, and the administrator shall have and exercise authority:

(a) To value the property and plant of all public utilities doing business in this state in the manner prescribed by law, which value shall be equalized in accordance with the provisions of section 39-4-102 (3), and to prepare and furnish all forms required to be filed with him by public utilities;

(b) To assist and cooperate in the administration of all laws concerning the valuing of taxable property, the assessment of same, and the levying of property taxes;

(c) Repealed.

(d) To approve the form and size of all personal property schedules, forms, and notices furnished or sent by assessors to owners of taxable property, the form of petitions for abatement or refund, the form of all field books, plat and block books, maps, and appraisal cards used in the office of the assessor and other forms and records used and maintained by the assessor and to require exclusive use of such approved schedules, books, maps, appraisal cards, forms, and records by all assessors to insure uniformity;

(e) To prepare and publish from time to time manuals, appraisal procedures, and instructions, after consultation with the advisory committee to the property tax administrator and the approval of the state board of equalization, concerning methods of appraising and valuing land, improvements, personal property, and mobile homes and to require their utilization by assessors in valuing and assessing taxable property. Said manuals, appraisal procedures, and instructions shall be based upon the three approaches to appraisal and the procedures set forth in section 39-1-103 (5)(a). Such manuals, appraisal procedures, and instructions shall be subject to legislative review, the same as rules and regulations, pursuant to section 24-4-103 (8)(d), C.R.S.

(f) To prepare and furnish to assessors all forms required to be completed by them and filed with the property tax administrator;

(g) To call, upon not less than ten days' prior notice, meetings of assessors at some designated place in the state and, upon reasonable notice, to call group or area meetings of two or more assessors;

(h) To prepare and design a basic form for all assessors to use in the assessment of real property which will set forth in detail information to be inserted pertaining to the approaches to appraisal set forth in section 39-1-103 (5)(a);

(i) To determine, whenever the administrator discovers that any taxable property of a public utility or any taxable rail transportation property has been omitted from the assessment roll of any year or series of years, the value of such omitted property. The administrator shall notify the assessor of such discovery and value. The assessor shall list the same on the assessment roll of the year in which the discovery was made and shall notify the treasurer of any unpaid taxes on such property for prior years.

(j) Repealed.

(k) To prepare and publish guidelines, after consultation with the advisory committee to the property tax administrator and approval of the state board of equalization, concerning the audit and compliance review of oil and gas leasehold properties for property tax purposes, which shall be utilized by assessors, treasurers, and their agents. Such guidelines shall be subject to legislative review, the same as rules and regulations, pursuant to section 24-4-103 (8)(d), C.R.S.

(l) To resolve valuation disputes concerning property or property interests owned or held by the Southern Ute Indian tribe as provided in the taxation compact set forth in section 24-61-102, C.R.S.;

(m) To establish the forms required pursuant to part 2 of article 29 of title 38, C.R.S.



§ 39-2-110. Annual school for assessors

To further improvement in appraisal and valuation procedures and methods and understanding and knowledge thereof, the division of property taxation shall conduct annual instruction and discussion sessions in the nature of a school for assessors, their employees, and employees of the division for periods not exceeding fifteen days in length. All costs of conducting such sessions shall be paid by the division, and the necessary travel and subsistence expenses of assessors and their employees while attending such sessions shall be paid by their respective counties. All assessors shall attend this annual school. Each assessor completing this school shall receive a certificate of achievement for his effort.



§ 39-2-111. Complaints

The administrator shall examine all complaints filed with him wherein it is alleged that a class or subclass of taxable property in a county has not been appraised or valued as required by law or has been improperly or erroneously valued or that the property tax laws have in any manner been evaded or violated. Complaints shall be in writing and may be filed only by a taxing authority in a county or by any taxpayer. Complaints may be filed only with respect to property located in the county in which the taxing authority levies taxes or in which the taxpayer owns taxable property. If the administrator finds the complaint is justified, he may use his findings as the basis for petitioning the state board of equalization for an order of reappraisal pursuant to section 39-2-114.



§ 39-2-112. Assessor to appear - when

The property tax administrator may require any assessor to appear before him at any meeting to ascertain whether he has complied with the law in appraising and valuing the taxable property located in his county.



§ 39-2-113. Administrator may intervene

(1) The administrator is authorized to appear as a party in interest in any proceeding before a court or other tribunal in which:

(a) An abatement or refund of property taxes is sought; or

(b) A question bearing on a statewide assessment policy is raised.



§ 39-2-114. Reappraisal - when - procedures

(1) Whenever the administrator petitions the state board of equalization for its order of reappraisal of any class or subclass of taxable property for the following taxable year, the administrator shall send a copy of such petition to the assessor of the county in which such class or subclass of taxable property is located. The petition of reappraisal shall include the reasons for such reappraisal, and the administrator has the duty to establish to the satisfaction of the state board of equalization the need for such reappraisal. The state board of equalization shall conduct a hearing on such petition, at which hearing the assessors shall attend and shall give such testimony and present such evidence as the state board of equalization may require.

(2) At the hearing on the petition for reappraisal, the affected county assessor shall have the opportunity to appear, to produce testimony and evidence, and to cross-examine witnesses. The decision of the state board of equalization shall be delivered in writing no later than the close of business on November 15.

(3) If such reappraisal is ordered by the state board of equalization, the property tax administrator shall direct the staff of the division of property taxation, working jointly with the assessor of such county, to reappraise such property, and the value so determined shall be the actual value of the taxable property in such county for the next taxable year. The results of the reappraisal shall be filed with the property tax administrator no later than the close of business on the last working day in May of the year in which the reappraised values shall be effective, and a copy thereof shall be filed with the assessor.

(4) The affected assessor, board of county commissioners, town, city, school district, or special district, or any taxpayer resident therein, or any of them, may appeal the reappraised value to the state board of equalization by petition filed with the state board of equalization no later than the tenth day of June next following. Upon appeal, the assessor and any other petitioner shall have the right to appear, produce testimony and evidence, and cross-examine witnesses.

(5) The state board of equalization may affirm, rescind, or modify the reappraised values appealed, and shall enter its written order thereof no later than the first day of July next following.



§ 39-2-115. Review of abstracts of assessment - recommendations

(1) (a) No later than August 25 of each year, each county assessor shall file with the property tax administrator two copies of an abstract of assessment of the county.

(b) Repealed.

(2) Upon receipt of the abstracts of assessment from the assessors of the several counties of the state, the administrator shall examine and review each such abstract. If he finds from the abstract of any county that any or all of the various classes or subclasses of real and personal property located in such county have not been valued for assessment by the use of all manuals, factors, formulas, and other directives required by law, the administrator shall determine the amount of increase or decrease in valuation for assessment of such class or subclass necessary to conform to such requirements and shall file a complaint with the state board of equalization specifying the amount recommended to be added to or deducted from the valuation for assessment of such class or subclass of property in such county for the following taxable year.

(3) No later than October 15 of each year, the property tax administrator shall transmit the abstracts of assessment of the several counties to the state board of equalization together with his recommendations.



§ 39-2-116. Approval of tax abatement or refund

The administrator shall review each application submitted by the board of county commissioners or the board of equalization of any county for abatement or refund of taxes, and, if all of such application is found to be in proper form and recommended in conformity with the law, the application shall be approved; otherwise, it shall be disapproved, in which case the disapproval may be appealed to the board pursuant to section 39-2-125 (1)(b). If only a portion of such application is found to be in proper form and recommended in conformity with the law, the administrator shall approve such part and disapprove the remainder of the application, in which case the disapproved portion may be appealed to the board pursuant to section 39-2-125 (1)(b).



§ 39-2-117. Applications for exemption - review - annual reports - procedures - rules

(1) (a) (I) Every application filed on or after January 1, 1990, claiming initial exemption of real and personal property from general taxation pursuant to the provisions of sections 39-3-106 to 39-3-113.5 and 39-3-116 shall be made on forms prescribed and furnished by the administrator, shall contain such information as specified in paragraph (b) of this subsection (1), and shall be signed by the owner of such property or his or her authorized agent under the penalty of perjury in the second degree and, except as otherwise provided in this paragraph (a), shall be accompanied by a payment of one hundred seventy-five dollars, which shall be credited to the property tax exemption fund created in subsection (8) of this section. The administrator shall examine and review each application submitted, and, if it is determined that the exemption therein claimed is justified and in accordance with the intent of the law, the exemption shall be granted, the same to be effective upon such date in the year of application as the administrator shall determine, but in no event shall the exemption apply to any year prior to the year preceding the year in which application is made. The decision of the administrator shall be issued in writing and a copy thereof furnished to the applicant and to the assessor, treasurer, and board of county commissioners of the county in which the property is located.

(II) On all properties for which an application is pending in the office of the administrator, taxes shall not be due and payable until such determination has been made. Such property shall not be listed for the tax sale, and no delinquent interest will be charged on any portion of the exemption that is denied.

(III) No later than June 1 of each year, the administrator shall provide to the assessor, treasurer, and board of county commissioners of each county a list of all applications for property tax exemption currently pending in the office of the administrator.

(b) (I) Any users of real and personal property for which exemption from general taxation is requested pursuant to any of the provisions of sections 39-3-107 to 39-3-113.5 may be required to provide such information as the property tax administrator determines to be necessary.

(II) Except as otherwise provided in this subparagraph (II), any application filed pursuant to paragraph (a) of this subsection (1) claiming exemption from taxation pursuant to section 39-3-106 or 39-3-106.5 shall contain the following information: The legal description and address of the real property or the address of the personal property being claimed as exempt; the name and address of the owner of such property; the name and telephone number of the agent of such property; the date the owner acquired such property; the date the owner commenced using the property for religious purposes; a complete list of all uses of the property other than by the owner thereof during the previous twelve months; the total amount of gross income specified in section 39-3-106.5 (1)(b)(I) and the total amount of gross rental income resulting to the owner of such property during the previous twelve months from uses for purposes other than the purposes specified in sections 39-3-106 to 39-3-113.5; and the total number of hours during the previous twelve months that such property was used for purposes other than the purposes specified in sections 39-3-106 to 39-3-113.5. For purposes of this subparagraph (II), if the owner did not own the property being claimed as exempt during the entire twelve-month period prior to filing such application, the application shall contain the required information for that portion of the twelve-month period for which such property was owned by the owner making application. Such application shall also include a declaration that sets forth the religious mission and religious purposes of the owner of the property being claimed as exempt and the uses of such property that are in the furtherance of such mission and purposes. Such declaration shall be presumptive as to the religious purposes for which such property is used. If the administrator is unable to determine whether the property qualifies for exemption based solely on the information specified in this subparagraph (II), the administrator may require additional information, but only to the extent that the additional information is necessary to determine the exemption status of the property. The administrator may challenge any declaration included in the application only upon the grounds that the religious mission and purposes are not religious beliefs sincerely held by the owner of such property, that the property being claimed as exempt is not actually used for the purposes set forth in such application, or that the property being claimed as exempt is used for private gain or corporate profit.

(III) Any application filed pursuant to paragraph (a) of this subsection (1) claiming exemption from taxation pursuant to section 39-3-116 shall contain such information specified in subparagraphs (I) and (II) of this paragraph (b) as is applicable for the purposes for which such property is used.

(2) No assessor shall classify any real or personal property as being exempt from taxation pursuant to the provisions of sections 39-3-106 to 39-3-113.5 or 39-3-116 in any year unless the application for exemption for the current year has been reviewed and has been granted as provided for by law, nor shall any assessor classify any real or personal property as being taxable after having been notified in writing that such property has been determined to be exempt from taxation by the property tax administrator.

(3) (a) (I) On and after January 1, 1990, and no later than April 15 of each year, every owner of real or personal property for which exemption from general taxation has previously been granted shall file a report with the administrator upon forms furnished by the division, containing such information relative to the exempt property as specified in paragraph (b) of this subsection (3), and signed under the penalty of perjury in the second degree. Each such annual report shall be accompanied by a payment of seventy-five dollars, which shall be credited to the property tax exemption fund created in subsection (8) of this section. Each such annual report filed later than April 15, but prior to July 1, shall be accompanied by a late filing fee of two hundred fifty dollars; except that the administrator shall have the authority to waive all or a portion of the late filing fee for good cause shown as determined by the administrator by rules adopted pursuant to subsection (7) of this section. On and after January 1, 1990, every owner of real or personal property for which exemption from general taxation has previously been granted pursuant to the provisions of section 39-3-111 and that is used for any purpose other than the purposes specified in sections 39-3-106 to 39-3-113.5 for less than two hundred eight hours during the calendar year or if the use of the property for such purposes results in annual gross rental income to such owner of less than twenty-five thousand dollars shall not be required to file any annual report pursuant to the provisions of this subsection (3). In order to claim such exemption, in lieu of such annual report, the owner shall annually file with the administrator a declaration stating that the property is used for such purposes for less than two hundred eight hours during the calendar year or such use results in annual gross rental income to the owner of less than twenty-five thousand dollars.

(II) In the event an annual report is not received by June 1 from an owner of real or personal property for which an exemption was granted for the previous year pursuant to the provisions of sections 39-3-107 to 39-3-113.5 or 39-3-116, the administrator shall give notice in writing to such property owner by June 15 that failure to comply by July 1 shall operate as a forfeiture of any right to claim exemption of previously exempt property from general taxation for the current year. Failure to timely file such annual report on or before July 1 shall operate as a forfeiture of any right to claim exemption of such property from general taxation for the year in which such failure occurs, unless an application is timely filed and an exemption granted pursuant to the provisions of paragraph (a) of subsection (1) of this section. The administrator shall review each report filed to determine if such property continues to qualify for exemption, and, if it is determined that the property does not so qualify, the owner of such property shall be notified in writing of the disqualification, and the assessor, treasurer, and board of county commissioners of the county in which the property is located shall also be so notified.

(III) In the event an annual report is not received by June 1 from an owner of real or personal property for which an exemption was granted for the previous year pursuant to the provisions of section 39-3-106 or 39-3-106.5, the administrator shall give notice in writing to such property owner by June 15 that failure to file a delinquent report during a twelve-month period commencing the following July 1 shall operate as the forfeiture of any right to claim exemption of previously exempt property from general taxation for the year in which such notice is given. Upon the filing of the delinquent annual report, a late filing fee of two hundred fifty dollars shall be paid, which shall be credited to the property tax exemption fund created in subsection (8) of this section; except that the administrator shall have the authority to waive all or a portion of the late filing fee for good cause shown as determined by the administrator by rules adopted pursuant to subsection (7) of this section. Failure to file the delinquent annual report within the twelve-month period shall result in the forfeiture of any right to claim exemption of such property from general taxation for the year in which such failure to file the annual report first occurred. The administrator shall review each report filed to determine if the property continues to qualify for exemption, and, if it is determined that the property does not so qualify, the owner of the property shall be notified in writing of the disqualification, and the assessor, treasurer, and board of county commissioners of the county in which the property is located shall also be so notified.

(b) (I) Any user of property which has been exempted pursuant to the provisions of sections 39-3-107 to 39-3-113.5 may be required to provide such information as the property tax administrator determines to be necessary in order to ascertain whether the users and usages of the property are in compliance with the provisions of said sections.

(II) (A) Except as otherwise provided in sub-subparagraph (B) of this subparagraph (II), any annual report filed pursuant to paragraph (a) of this subsection (3) claiming exemption from taxation pursuant to section 39-3-106 or 39-3-106.5 shall contain the following information: The legal description or address of the property being claimed as exempt; the name and address of the owner of such property; a complete list of all uses of such property other than by the owner thereof during the previous calendar year; the amount of total gross income specified in section 39-3-106.5 (1)(b)(I) and the total amount of gross rental income resulting from uses of such property that are not for the purposes set forth in sections 39-3-106 to 39-3-113.5; and the total number of hours that such property was used for purposes other than the purposes specified in sections 39-3-106 to 39-3-113.5. Such annual report shall also include a declaration of the religious mission and purposes of the owner of such property claimed as being exempt and the uses of such property that are in the furtherance of such mission and purposes. Such declaration shall be presumptive as to the religious mission and religious purposes of the owner of such property. If the administrator is unable to determine whether the property continues to qualify for exemption based solely on the information specified in this subparagraph (II), the administrator may require additional information, but only to the extent that the additional information is necessary to determine the exemption status of the property. The administrator may challenge any declaration included in such annual report only upon the grounds that the religious mission and purposes are not religious beliefs sincerely held by the owner of such property, that such property is not actually used for the purposes set forth in the annual report, or that the property being claimed as exempt is used for private gain or corporate profit.

(B) For the purposes of sub-subparagraph (A) of this subparagraph (II), if the owner of property being claimed as exempt did not own such property during the entire previous calendar year, the annual report filed by such owner shall contain the information required in sub-subparagraph (A) of this subparagraph (II) for that portion of the previous calendar year during which such property was owned by such owner.

(III) Any annual report filed pursuant to paragraph (a) of this subsection (3) claiming exemption from taxation pursuant to section 39-3-116 shall contain such information specified in subparagraphs (I) and (II) of this paragraph (b) as is applicable for the purposes for which such property is used.

(4) If, subsequent to the time that exemption of any property was initially granted or annually renewed, as provided in subsections (1) and (3) of this section, it is determined that such exemption was granted or renewed as the result of false or misleading information contained in the initial application, the annual report, or any false information provided by owners or users of such property, then the property tax administrator shall revoke the exemption, and taxes shall be assessed against such property for the year or years affected by such false or misleading information, and all delinquent interest provided by law shall apply to such taxes.

(5) (a) (I) If the administrator tentatively determines that the property does not so qualify, except for the disqualification for failure to file an annual report required in subsection (3) of this section, he shall notify, by certified mail, the owner of such property of his tentative determination. The administrator shall also notify the owner of the owner's right to a public hearing, as provided for in subparagraph (II) of this paragraph (a).

(II) Within thirty days after the issuance of a tentative determination, the owner may request a public hearing regarding the determination. Upon the making of such a request, the administrator or his designees shall provide said owner with a public hearing at which said owner and any users of the property other than the owner, if their use is relevant to the determination of whether the property is exempt, shall be heard if they so desire. Such hearing shall be held no later than ninety days following the issuance of the tentative determination.

(III) Upon the conclusion of such hearing, the administrator shall provide the owner and any users sixty days within which to comply, so as to retain the exemption. If the owner fails to comply within sixty days, the administrator shall notify the owner in writing that the property has been disqualified.

(IV) The owner may waive his right to a public hearing by filing with the administrator a written statement that said right is waived. Upon receipt of such waiver, the administrator shall issue a final determination, in writing, which notifies the owner that the property does not qualify for exemption.

(V) If the owner does not request a public hearing, as provided for in subparagraph (II) of this paragraph (a), or does not file a waiver of his right to a public hearing, as provided for in subparagraph (IV) of this paragraph (a), the administrator shall provide the owner sixty days from the issuance of the tentative determination to file any additional information relevant to the determination of whether the property is exempt. At the conclusion of such sixty-day period, the administrator shall issue a final determination, in writing, which notifies the owner whether the property qualifies for exemption.

(b) An appeal from any decision of the administrator may be taken by the board of county commissioners of the county wherein such property is located, or by any owner of taxable property in such county, or by the owner of the property for which exemption is claimed if exemption has been denied or revoked in full or in part. Any such appeal shall be taken to the board of assessment appeals pursuant to the provisions of section 39-2-125 no later than thirty days following the decision of the administrator.

(6) If the decision of the board is against the petitioner, the petitioner may petition the court of appeals for judicial review thereof according to the Colorado appellate rules and the provisions of section 24-4-106 (11), C.R.S. If the decision of the board is against the respondent, the respondent, upon the recommendation of the board that it is a matter of statewide concern, may petition the court of appeals for judicial review according to the Colorado appellate rules and the provisions of section 24-4-106 (11), C.R.S.

(7) The administrator shall adopt rules to implement the provisions of this section pursuant to the provisions of article 4 of title 24, C.R.S., including any rules necessary to specify what shall qualify as "good cause shown" for purposes of waiving all or a portion of the late filing fees specified in subparagraphs (I) and (III) of paragraph (a) of subsection (3) of this section.

(8) All fees collected pursuant to this section shall be transmitted to the state treasurer who shall credit such revenues to the property tax exemption fund, which fund is hereby created in the state treasury. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of the administration of this article.



§ 39-2-118. Recommendations to governor

No later than the first day of December of each year, the property tax administrator, in cooperation with a committee from the Colorado assessors association, shall submit to the governor for transmittal to the general assembly any recommendations concerning the administration and enforcement of the property tax laws which he deems necessary and in the public interest.



§ 39-2-119. Annual report

As soon after the end of each calendar year as may be practicable, the property tax administrator shall prepare a report covering the activities of the division of property taxation during such calendar year. Such report shall set forth the aggregate valuation for assessment of all taxable property in the state and in each county thereof, by classes and subclasses, for the two latest calendar years, the levies imposed by each political subdivision during the preceding calendar year, and the aggregate amount of taxes produced by such levies in the state and each county thereof, together with such other information as the administrator deems necessary. Such report shall be published in accordance with the provisions of section 24-1-136, C.R.S. Copies of the report shall be furnished to the governor and made available for distribution to the public.



§ 39-2-120. Powers of property tax administrator

The property tax administrator shall be authorized to certify official acts of the division of property taxation, to administer oaths, issue subpoenas, compel attendance of witnesses and the production of books, accounts, and records, and to cause depositions to be taken. In case any person fails to comply with any subpoena or refuses to testify on any matter upon which he may be lawfully questioned, any court having jurisdiction in the matter may, upon application of the property tax administrator, compel obedience in the manner provided by law.



§ 39-2-121. Enforcement of orders

The property tax administrator may compel compliance with his unappealed orders or, after approval by the board of assessment appeals of appealed orders, by proceedings in mandamus, injunction, or by other appropriate civil remedies.



§ 39-2-122. Notice prior to injunction

No injunction shall be issued suspending or staying any order of the property tax administrator except upon ten days' notice to the property tax administrator of the application for such injunction and a hearing thereon.



§ 39-2-123. Board of assessment appeals created - members - compensation

(1) On and after July 1, 1971, the Colorado tax commission shall be known as the board of assessment appeals, which agency is hereby created within the department of local affairs. The board shall be a quasi-judicial tribunal.

(2) Effective July 1, 1991, the existing board of assessment appeals is abolished, and the terms of members of the board then serving are terminated. Effective July 1, 1991, the new board shall be comprised of three members, who shall be appointed by the governor with the consent of the senate. Appointments to the board shall be as follows: One member shall be appointed for a term of two years, and two members shall be appointed for terms of four years. Thereafter, appointments to the board shall be for terms of four years each. In order to allow for appeals to be heard timely, up to six additional members may be appointed to the board by the governor with the consent of the senate. Such additional members shall be appointed for terms of one state fiscal year each. Members of the board shall be experienced in property valuation and taxation and shall be public employees, as defined in section 24-10-103 (4)(a), C.R.S., who are not subject to the state personnel system laws. One of such members shall be or shall have been, within the five years immediately preceding the date of initial appointment, actively engaged in agriculture. On and after June 1, 1993, members shall be licensed or certificated pursuant to the provisions of part 7 of article 61 of title 12, C.R.S. Service on the board shall be at the pleasure of the governor, who may appoint a replacement to serve for the unexpired term of any member. Such replacement shall be appointed with the consent of the senate. Any other vacancies on the board shall be filled by appointment by the governor with the consent of the senate for the unexpired term.

(3) In addition to any other compensation provided for by law, members of the board shall be compensated one hundred fifty dollars per diem. In addition, members of the board who do not reside in the Denver metropolitan area, which consists of the counties of Adams, Arapahoe, Boulder, Clear Creek, Denver, Douglas, Gilpin, and Jefferson, shall be reimbursed for their actual and necessary travel expenses as determined by the executive director of the department of local affairs. Per diem compensation not to exceed two hundred twenty days in any calendar year shall be paid only when the board is in session or when any member thereof conducts a hearing pursuant to section 39-2-127. The board shall be in session when it determines that it is necessary or as directed by the executive director of the department of local affairs.

(4) The board of assessment appeals shall exercise its powers, duties, and functions under the department of local affairs as if it were transferred to said department by a type 1 transfer under the provisions of the "Administrative Organization Act of 1968".



§ 39-2-124. Executive director to furnish employees and clerical assistance

Clerical assistance and such employees as are necessary shall be furnished for the board by the executive director of the department of local affairs.



§ 39-2-125. Duties of the board - board of assessment appeals cash fund - creation

(1) The board of assessment appeals shall perform the following duties, such performance to be in accordance with the applicable provisions of article 4 of title 24, C.R.S.:

(a) Adopt procedures of practice before and procedures of review by the board;

(b) (I) Hear appeals from orders and decisions of the property tax administrator filed not later than thirty days after the entry of any such order or decision.

(II) Such hearings shall include evidence as to the rationale of such order or decision and the detailed data in support thereof.

(c) Hear appeals from decisions of county boards of equalization filed not later than thirty days after the entry of any such decision;

(d) Repealed.

(e) Hear appeals from determinations by county assessors when a county board of equalization or an assessor has failed to respond within the time provided by statute to an appeal properly filed by a taxpayer;

(f) Hear appeals from decisions of boards of county commissioners filed not later than thirty days after the entry of any such decision when a claim for refund or abatement of taxes is denied in full or in part;

(g) Repealed.

(h) Collect any filing fee that shall accompany a taxpayer's request for a hearing before the board pursuant to this section. All fees collected by the board shall be transmitted to the state treasurer, who shall credit the same to the board of assessment appeals cash fund, which fund is hereby created in the state treasury and referred to in this paragraph (h) as the "cash fund". All moneys credited to the cash fund shall be used in accordance with the requirements of this section and shall not be deposited in or transferred to the general fund of this state or any other fund. The moneys credited to the cash fund shall be available for appropriation by the general assembly to the board of assessment appeals in the annual general appropriation act. In making the annual appropriation to the board of assessment appeals under the annual general appropriation act, the general assembly shall consider available revenues and reserve balances in the cash fund. Any interest earned on amounts in the cash fund shall be credited to the cash fund. Any request for a hearing before the board pursuant to sections 39-2-117 (5)(b), 39-4-108 (8), 39-8-108 (1), and 39-10-114.5 (1) shall be accompanied by a nonrefundable filing fee as follows:

(I) For any person other than a taxpayer pro se, a fee of one hundred one dollars and twenty-five cents for each tract, parcel, or lot of real property and for each schedule of personal property included in such request; except that, if any request for a hearing before the board involves more than one tract, parcel, or lot owned by the same taxpayer and involves the same issue regarding the valuation of such real property, only one filing fee shall be required for such request for a hearing.

(II) For any person who is a taxpayer pro se, for the first two requests for a hearing within a fiscal year, the taxpayer shall not be required to pay a filing fee, and for each additional request within such fiscal year, a fee of thirty-three dollars and seventy-five cents for each tract, parcel, or lot of real property, and for each schedule of personal property included in such request; except that, if any request for a hearing before the board involves more than one tract, parcel, or lot owned by the same taxpayer and involves the same issue regarding the valuation of such real property, only one filing fee shall be required for such request for a hearing.

(1.5) As used in this section, notwithstanding any other law, "taxpayer pro se" includes the trustee of a trust.

(2) Complaints filed by the property tax administrator shall be advanced on the calendar and shall take precedence over other matters pending before the board.

(3) Effective January 1, 1983, the consideration of a property's market value in the ordinary course of trade and the comparison of a property with other properties of known or recognized value by the board when considering the market approach to appraisal in its review of the determination of a property's actual value are subject to the provisions of section 39-1-103 (8).



§ 39-2-126. Delaying effect of decision - when

If the finality of a decision of the board of assessment appeals is suspended until after the last day of the calendar year by a pending judicial review, the property tax valuations for the current year shall be those established by the administrator as to utilities under the provisions of article 4 of this title, or by the county assessor or those approved by the county board of equalization, subject to the refund provisions of section 39-8-109.



§ 39-2-127. Board of assessment appeals meetings - proceedings - representation before board

(1) The board of assessment appeals shall maintain its headquarters in the city and county of Denver but may transact its official business at any other place within the state. All its sessions shall be open to the public, and full and correct minutes thereof shall be kept, and such minutes shall be a public record open to public inspection.

(2) At the direction of the chairman and with the agreement of the parties before the board, one or more of the members of the board of assessment appeals may conduct hearings in Denver or in a county of closer location to the subject property, administer oaths, examine witnesses, receive evidence, issue subpoenas, and render preliminary decisions subject to concurrence and modification by agreement of at least two members of the board. An additional board member may be added after a hearing to review the evidence and hearing transcript or recording and render a decision in the event the board members who conducted the hearing are unable to reach a decision.

(3) Upon request of any member of the board, legal counsel provided by the office of the attorney general shall attend hearings on appeals before the board and shall advise the board as to matters of procedure, evidence, and law arising in the course of such appeals. Upon the board's own motion, legal counsel shall provide other legal services to the board. When the state property tax administrator is a party to the appeal, such legal counsel shall not be the same legal counsel who advises or represents the state property tax administrator at proceedings before the board.

(4) Any person who is a party in a proceeding before the board may appear on his or her own behalf or be represented by an attorney admitted to practice law in this state or by any other individual of his or her choice. A trust may be represented by an attorney admitted to practice law in this state, by the trustee of the trust, or by the trustee's designee.

(5) The board may permit, in its discretion and upon prior written application, the intervention of another affected party in a matter pending before the board. The board may limit or restrict the participation of an intervenor in such manner as the board, in its discretion, orders.

(6) The board of assessment appeals shall issue a written decision for each appeal it hears. Each such written decision must either be a summary decision or a full decision; however, a summary decision may only be issued upon request for a summary decision made by both parties before the board. A full decision must contain specific findings of fact and conclusions of law. A summary decision need not contain specific findings of fact and conclusions of law. If the board has issued a summary decision, a party dissatisfied with the summary decision may file a written request with the board for a full decision. The written request must be received by the board within ten working days after the date on which the summary decision was mailed. Timely filing of the written request with the board is a prerequisite to review of the board's decision by the court of appeals. Upon timely request for a full decision, the board shall issue a full decision and enter it as the final decision in the appeal subject to judicial review by the court of appeals as provided in section 39-8-108 (2) or 39-10-114.5 (2).



§ 39-2-128. Board of assessment appeals may issue orders

The board of assessment appeals may issue such orders as it deems necessary to ascertain facts and to carry out its decisions, and any such order directed to a county assessor or a county board of equalization shall be enforceable in the district court of the county.



§ 39-2-129. Advisory committee to the property tax administrator created

(1) There is hereby created in the department of local affairs the advisory committee to the property tax administrator. Said advisory committee shall exercise its powers and perform its duties and functions under the department of local affairs as if it were transferred to said department by a type 1 transfer under the provisions of the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(2) Repealed.



§ 39-2-130. Membership of the advisory committee - terms - compensation - meetings

(1) Said advisory committee shall be comprised of the following five members, no more than three of whom shall be affiliated with the same political party and all of whom shall be appointed by the governor with the consent of the senate:

(a) One assessor and one nonassessor appointed from the counties of seventy-five thousand or more population according to the most recent federal census;

(b) One assessor and one nonassessor appointed from the counties of less than seventy-five thousand population according to the most recent federal census; and

(c) One nonassessor from the western slope.

(2) (a) The governor shall appoint one of the nonassessor members as chairman of the advisory committee.

(b) The governor shall appoint the assessor members from among the certified assessors recommended by the Colorado assessors association.

(3) Initially, two members shall be appointed to the advisory committee for two-year terms and three members for four-year terms. Thereafter, appointments to the advisory committee shall be for terms of four years each. Vacancies on the advisory committee shall be filled by appointment of the governor for the unexpired term.

(4) Members of said committee shall be compensated on a per diem allowance basis at the rate of thirty-five dollars per day and shall be reimbursed for their actual and necessary expenses. Per diem compensation, not to exceed thirty days in any calendar year, shall be paid only when the advisory committee is in session.

(5) The advisory committee shall meet at least quarterly but may meet more frequently upon call of the chairman and may hold hearings as deemed necessary. A quorum of at least three members shall be required to conduct official business.

(6) Repealed.



§ 39-2-131. Function of the committee

(1) (a) It is said committee's function and it shall have and exercise the authority, prior to publication, to review:

(I) Manuals or any part thereof, appraisal procedures, instructions, and guidelines prepared and published by the administrator pursuant to section 39-2-109 (1)(e) and based upon the approaches to appraisal set forth in section 39-1-103 (5)(a) and pursuant to section 39-2-109 (1)(k); and

(II) Forms, notices, and records approved or prescribed pursuant to the authority of the property tax administrator set forth in section 39-2-109 (1)(d).

(b) Upon completion of such review, said committee shall submit such manuals, appraisal procedures, instructions, guidelines, forms, notices, and records and its recommendations to the state board of equalization for approval or disapproval pursuant to section 39-9-103 (10).

(2) Repealed.






Article 3 - Exemptions

Part 1 - Property Exempt From Taxation

§ 39-3-101. Legislative declaration - presumption of charitable purpose

The general assembly recognizes that only the judiciary may make a final decision as to whether or not any given property is used for charitable purposes within the meaning of the Colorado constitution; nevertheless, in order to guide members of the public and public officials alike in the making of their day-to-day decisions and to assist in the avoidance of litigation, the general assembly hereby finds, declares, and determines that the uses of property which are set forth in this part 1 as uses for charitable purposes benefit the people of Colorado and lessen the burdens of government by performing services which government would otherwise be required to perform. Therefore, property used for such purposes shall be presumed to be owned and used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit, and, consequently, property used for such purposes is entitled to be exempt from the levy and collection of property tax pursuant to the provisions of this part 1 and the Colorado constitution. This legislative finding, declaration, determination, and presumption shall not be questioned by the administrator and shall be entitled to great weight in any and every court.



§ 39-3-102. Household furnishings - exemption

(1) Household furnishings, including free-standing household appliances, wall-to-wall carpeting, an independently owned residential solar electric generation facility, and security devices and systems that are not used for the production of income at any time shall be exempt from the levy and collection of property tax. If any household furnishings are used for the production of income for any period of time during the taxable year, such household furnishings shall be taxable for the entire taxable year. An independently owned residential solar electric generation facility shall not be considered to be used for the production of income unless the facility produces income for the owner of the residential real property on which the facility is located. For property tax purposes only, rebates, offsets, credits, and reimbursements specified in section 40-2-124, C.R.S., shall not constitute the production of income. For purposes of this subsection (1), for property tax purposes only, security devices and systems shall include, but shall not be limited to, security doors, security bars, and alarm systems.

(2) For property tax years commencing on and after January 1, 1990, no work of art, as defined in section 39-1-102 (18), which is not subject to annual depreciation and which would otherwise be exempt under this section shall cease to be exempt because it is stored or displayed on premises other than a residence.



§ 39-3-103. Personal effects - exemption

Personal effects which are not used for the production of income at any time shall be exempt from the levy and collection of property tax.



§ 39-3-104. Ditches, canals, and flumes - exemption

Ditches, canals, and flumes which are owned and used by any person exclusively for irrigating land owned by such person shall be exempt from the levy and collection of property tax.



§ 39-3-105. Public libraries - governments - school districts - exemption

Property, real and personal, of public libraries and of the state and its political subdivisions, including school districts or any cooperative association thereof, shall be exempt from the levy and collection of property tax.



§ 39-3-106. Property - religious purposes - exemption - legislative declaration

(1) Property, real and personal, which is owned and used solely and exclusively for religious purposes and not for private gain or corporate profit shall be exempt from the levy and collection of property tax.

(2) In order to guide members of the public and public officials alike in the making of their day-to-day decisions, to provide for a consistent application of the laws, and to assist in the avoidance of litigation, the general assembly hereby finds and declares that religious worship has different meanings to different religious organizations; that the constitutional guarantees regarding establishment of religion and the free exercise of religion prevent public officials from inquiring as to whether particular activities of religious organizations constitute religious worship; that many activities of religious organizations are in the furtherance of the religious purposes of such organizations; that such religious activities are an integral part of the religious worship of religious organizations; and that activities of religious organizations which are in furtherance of their religious purposes constitute religious worship for purposes of section 5 of article X of the Colorado constitution. This legislative finding and declaration shall be entitled to great weight in any and every court.

(3) For the purpose of claiming an exemption pursuant to this section, property that is owned and used by a charitable trust that is exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, shall be treated the same as property that is owned and used by any other type of nonprofit organization.



§ 39-3-106.5. Tax-exempt property - incidental use - exemption - limitations

(1) If any property, real or personal, which is otherwise exempt from the levy and collection of property tax pursuant to the provisions of section 39-3-106, is used for any purpose other than the purposes specified in sections 39-3-106 to 39-3-113.5, such property shall be exempt from the levy and collection of property tax if:

(a) The property is used for such purposes for less than two hundred eight hours, adjusted for partial usage if necessary on the basis of the relationship that the amount of time and space used for such other purpose bears to the total available time and space, during the calendar year; or

(b) The use of the property for such purposes results in either:

(I) Less than ten thousand dollars of gross income to the owner of such property which is derived from any unrelated trade or business, as determined pursuant to the provisions of sections 511 to 513 of the federal "Internal Revenue Code of 1986", as amended; or

(II) Less than ten thousand dollars of gross rental income to the owner of such property.

(1.5) Notwithstanding the provisions of subsection (1) of this section, for property tax years commencing on or after January 1, 1994, if any property, real or personal, which is otherwise exempt from the levy and collection of property tax pursuant to the provisions of section 39-3-106, is used for any purpose other than the purposes specified in sections 39-3-106 to 39-3-113.5, such property shall be exempt from the levy and collection of property tax if:

(a) The property is used for such purposes for less than two hundred eight hours, adjusted for partial usage if necessary on the basis of the relationship that the amount of time and space used for such other purpose bears to the total available time and space, during the calendar year; or

(b) The use of the property for such purposes results in:

(I) Less than ten thousand dollars of gross income to the owner of such property which is derived from any unrelated trade or business, as determined pursuant to the provisions of sections 511 to 513 of the federal "Internal Revenue Code of 1986", as amended; and

(II) Less than ten thousand dollars of gross rental income to the owner of such property.

(2) Except as otherwise provided in section 39-3-108 (3) and subsection (3) of this section, if any property, real or personal, that is otherwise exempt from the levy and collection of property tax pursuant to the provisions of sections 39-3-107 to 39-3-113.5 is used on an occasional, noncontinuous basis for any purpose other than the purposes specified in sections 39-3-106 to 39-3-113.5, such property shall be exempt from the levy and collection of property tax if:

(a) The property is used for such purposes for less than two hundred eight hours, adjusted for partial usage if necessary on the basis of the relationship that the amount of time and space used for such other purpose bears to the total available time and space, during the calendar year; or

(b) The use of the property for such purposes results in less than twenty-five thousand dollars of gross rental income to the owner of such property.

(3) The requirement that property be used on an occasional basis in order to qualify for the exemption set forth in subsection (2) of this section shall not apply to property, real or personal, that is otherwise exempt from the levy and collection of property tax pursuant to the provisions of section 39-3-111 that is used for any purpose other than the purposes specified in sections 39-3-106 to 39-3-113.5.



§ 39-3-107. Property - not-for-profit schools - exemption

Property, real and personal, which is owned and used solely and exclusively for schools which are not held or conducted for private or corporate profit shall be exempt from the levy and collection of property tax. No requirement shall be imposed that use of property which is otherwise exempt pursuant to the provisions of this section shall benefit the people of Colorado in order to qualify for said exemption. Any exemption claimed pursuant to the provisions of this section shall comply with the provisions of section 39-2-117.



§ 39-3-108. Property - nonresidential - health care facility - water company - charitable purposes - exemption - limitations

(1) Property, real and personal, which is owned and used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit shall be exempt from the levy and collection of property tax if:

(a) Such property is nonresidential;

(b) Such property is licensed by the state of Colorado as a health care facility; or

(c) Such property is used as an integral part of a nonprofit domestic water company.

(1.3) Nonresidential property that is owned and used solely and exclusively by a qualified amateur sports organization shall be presumed to be owned and used solely and exclusively for strictly charitable purposes. For purposes of this subsection (1.3), the term "qualified amateur sports organization" means any organization organized and operated exclusively to foster local, statewide, national, or international amateur sports competition if such organization is also organized and operated primarily to support and develop amateur athletes for national or international competition in sports; except that no part of the net earnings of such organization inure to the benefit of any private shareholder or individual. So long as a qualified amateur sports organization demonstrates that its membership is open to any individual who is an amateur athlete, coach, trainer, manager, administrator, or official active in such sport or to any amateur sports organization that conducts programs in such sport, or both, the organization shall be presumed to provide public benefits to an indefinite number of persons and to directly benefit the people of Colorado whether or not the right to benefit may depend upon voluntary membership in the organization.

(1.5) No requirement shall be imposed that use of property which is otherwise exempt pursuant to the provisions of this section shall benefit the people of Colorado in order to qualify for said exemption.

(2) Any exemption claimed pursuant to the provisions of subsection (1) of this section shall comply with the provisions of section 39-2-117.

(3) (a) When any property of a health care facility, real or personal, or any portion thereof, which is otherwise exempt from the levy and collection of property tax pursuant to the provisions of paragraph (b) of subsection (1) of this section, is used for any purpose other than the purposes specified in sections 39-3-106 to 39-3-113.5, such property or portion thereof shall be exempt from the levy and collection of property tax if the use of the property or portion thereof does not result in gross income derived from any unrelated trade or business to the owner which is in excess of fifteen percent of the total gross revenues derived from the operation of the property. Gross income derived from any unrelated trade or business shall be determined pursuant to the provisions of sections 511 through 513 of the federal "Internal Revenue Code of 1986", as amended.

(b) If the use of any property or portion thereof results in gross income derived from any unrelated trade or business in excess of fifteen percent of the total gross revenues to the owner derived from the operation of the property, the administrator shall determine the value of the nonexempt portion of the property for property tax purposes.



§ 39-3-108.5. Property - community corrections facility - exemption

(1) Property, real and personal, which is owned and used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit shall be exempt from the levy and collection of property tax if such property is owned and used by a nonprofit community corrections agency for a community correctional facility or program.

(2) As used in this section:

(a) "Community correctional facility or program" shall have the meaning set forth in section 17-27-102 (3), C.R.S., for community corrections program.

(b) "Nonprofit community corrections agency" means any person, agency, corporation, association, or entity that:

(I) Is exempt from federal income tax pursuant to the "Internal Revenue Code of 1986", as amended; and

(II) Operates a community correctional facility or program.

(3) The provisions of this section shall apply to property tax years beginning on or after January 1, 1993.



§ 39-3-109. Residential property - integral part of tax-exempt entities - charitable purposes - exemption - limitations

(1) Property, real and personal, which is owned and used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit shall be exempt from the levy and collection of property tax if such property is residential and the structure and the land upon which such structure is located are used as an integral part of a church, an eleemosynary hospital, an eleemosynary licensed health care facility, a school, or an institution whose property is otherwise exempt from taxation pursuant to the provisions of this part 1 and which is not leased or rented at any time to persons other than:

(a) Persons who are attending such school as students; or

(b) Persons who are actually receiving care or treatment from such hospital, licensed health care facility, or institution for physical or mental disabilities and who, in order to receive such care or treatment, are required to be domiciled within such hospital, licensed health care facility, or institution, or within affiliated residential units.

(2) Persons residing within residential units specified in paragraph (b) of subsection (1) of this section may submit to the administrator, on a form prescribed by the administrator, a certificate signed by a physician licensed to practice in the state of Colorado that the medical condition of such individual requires the individual to reside in such residential unit. If a person residing within such residential unit submits such signed certificate to the administrator pursuant to the provisions of this subsection (2), the portion of such residential property that is utilized by qualified occupants shall be deemed to be property used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit and such portion, but only such portion, shall be exempt under the provisions of subsection (1) of this section. The determination as to what portion of such structure is so utilized shall be made by the administrator on the basis of the facts existing on the annual assessment date for such property, and the administrator shall have the authority to determine a ratio which reflects the value of the nonexempt portion of such structure in relation to the total value of the whole structure and the land upon which such structure is located and which is identical to the ratio of the number of residential units occupied by nonqualified occupants to the total number of occupied residential units in such structure.

(2.5) No requirement shall be imposed that use of property which is otherwise exempt pursuant to the provisions of this section shall benefit the people of Colorado in order to qualify for said exemption.

(3) Any exemption claimed pursuant to the provisions of this section shall comply with the provisions of section 39-2-117.



§ 39-3-110. Property - integral part of child care center - charitable purposes - exemption - limitations

(1) Property, real and personal, which is owned and used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit shall be exempt from the levy and collection of property tax if such property is used as an integral part of a child care center:

(a) Which is licensed pursuant to article 6 of title 26, C.R.S.;

(b) Which is maintained for the whole or part of a day for the care of five or more children who are not sixteen years of age or older;

(c) Which is not owned or operated for private gain or corporate profit;

(d) The costs of operation of which, including salaries, are reasonable based upon the services and facilities provided and as compared with the costs of operation of any comparable public institution;

(e) Which provides its services to an indefinite number of persons free of charge or at reduced rates equal to five percent of the gross revenues of such child care center or equal to ten percent of the amount of tuition charged by such child care center to the financially needy or charges on the basis of ability to pay;

(f) The operation of which does not materially enhance, directly or indirectly, the private gain of any individual except as reasonable compensation for services rendered or goods furnished;

(g) The property of which is claimed for exemption does not exceed the amount of property reasonably necessary for the accomplishment of the exempt purpose; and

(h) The property of which is irrevocably dedicated to a charitable purpose.

(1.5) No requirement shall be imposed that use of property which is otherwise exempt pursuant to the provisions of this section shall benefit the people of Colorado in order to qualify for said exemption.

(2) Any exemption claimed pursuant to the provisions of subsection (1) of this section shall comply with the provisions of section 39-2-117.

(3) The provisions of subsection (1) of this section shall not apply to any child care center which is operated for religious purposes and which is exempt from the levy and collection of property tax pursuant to the provisions of section 39-3-106 or 39-3-106.5.



§ 39-3-111. Property - used by fraternal or veterans' organization - charitable purposes - exemption - limitations

Property, real and personal, which is owned and used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit shall be exempt from the levy and collection of property tax if such property is used by any fraternal organization, as defined in section 12-9-102 (6), C.R.S., notwithstanding the requirement that such organization be in existence for a period of five years, or by any veterans' organization, as defined in section 12-9-102 (21), C.R.S., notwithstanding the requirement that such organization be in existence for a period of five years, and the net income derived from the use of such property is irrevocably dedicated to any of the purposes specified in sections 39-3-106 to 39-3-110, 39-3-112, or 39-3-113 and to the purpose of maintaining and operating such organization. As used in this section, the term "net income" means all items of revenue and gain minus all items of loss and expense, including amounts reasonably anticipated for future needs, as determined according to the usual method of accounting for such organization. No requirement shall be imposed that use of property which is otherwise exempt pursuant to this section shall benefit the people of Colorado in order to qualify for said exemption. Any exemption claimed pursuant to the provisions of this section shall comply with the provisions of section 39-2-117.



§ 39-3-111.5. Property - health care services - charitable purposes - exemption - limitations

(1) Property, real and personal, which is owned and used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit shall be exempt from the levy and collection of property tax if:

(a) Such property is owned by a nonprofit corporation, whether organized under the laws of this state or of another state;

(b) Such property is occupied or used by one or more physician or dentist, or both, licensed to practice medicine or dentistry, as applicable, under the laws of this state for the purpose of the practice of medicine or dentistry;

(c) Such health care services are provided to patients who request such services and the financially needy are only charged for such services based upon the ability to pay; and

(d) The board of county commissioners of the county in which such property is located certifies that a need exists for the provision of such health care services.

(2) The limitations set forth in section 39-3-116 (1) and (2) shall not apply to the use of property pursuant to the provisions of subsection (1) of this section.

(3) Any exemption claimed pursuant to the provisions of this section shall comply with the provisions of section 39-2-117.



§ 39-3-112. Definitions - residential property - orphanage - low-income elderly or individuals with disabilities - homeless or abused - low-income households - charitable purposes - exemption - limitations

(1) As used in this section, unless the context otherwise requires:

(a) "Area median income" means the median income of the county in which the property is located in relation to family size, as published annually by the United States department of housing and urban development.

(a.3) "Disabled" means that an individual is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or that has lasted for a continuous period of not less than twelve months.

(a.5) "Elderly or disabled low-income residential facility" means a facility, a portion of which is operated as a residential facility for elderly individuals or individuals with disabilities who meet the requirements of sub-subparagraph (A) of subparagraph (II) of paragraph (a) of subsection (3) of this section, which portion houses only such persons, exclusive of necessary housing facilities for resident managerial personnel, and the rest of which is operated as a health care facility which is licensed by the state of Colorado.

(b) "Family service facility" means a facility which is operated as a residential facility for single-parent families, which houses only such families, exclusive of necessary housing facilities for resident managerial personnel, which provides, in addition to housing, counseling in such areas as career development, parenting skills, and financial budgeting, and which is a child care center licensed pursuant to the provisions of section 26-6-104, C.R.S.

(b.3) "Low-income household" means an individual or family whose total income is no greater than thirty percent of the area median income.

(b.5) "Low-income household residential facility" means a facility:

(I) That is operated as a residential facility for low-income households;

(II) For which the published rent schedule includes rents that a low-income household can afford by expending no more than thirty percent of the low-income household's total income for rent and utilities; and

(III) For which the owner of the facility has shown that the rent for the facility for which the exemption authorized in subsection (2) of this section applies is lower than the rent for a comparable facility for which said exemption does not apply by an amount equal to at least the value of said exemption.

(c) "Transitional housing facility" means a facility that:

(I) Is operated as a residential facility for single individuals or families, or both, who are homeless, who have resided within the past six months in a shelter for the homeless, or who have been abused, and whose incomes are as specified in sub-subparagraph (A) of subparagraph (II) of paragraph (a) of subsection (3) of this section;

(II) Has as its purpose to facilitate the achievement of independent living by such individuals and families within a twenty-four-month period; and

(III) Provides counseling in such areas as career development, parenting skills, and financial budgeting, whether at such facility or at another location.

(2) Property, real and personal, which is owned and used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit shall be exempt from the levy and collection of property tax if such property is residential and is occupied, owned, and operated in accordance with the requirements set forth in subsection (3) of this section.

(3) In order for property to be exempt from the levy and collection of property tax pursuant to the provisions of subsection (2) of this section, the administrator shall be required to find, pursuant to the provisions of section 39-2-117, that:

(a) The residential structure is:

(I) Occupied as an orphanage; or

(II) Occupied by:

(A) Single individuals who are sixty-two years of age or older or who are disabled, or a family, the head of which, or whose spouse, is sixty-two years of age or older or is disabled, and whose incomes are within one hundred fifty percent of the limits prescribed for similar individuals or families who occupy low-rent public housing operated by a city or county housing authority which is nearest in distance to such structure; or

(B) Single-parent families whose incomes are as specified in sub-subparagraph (A) of this subparagraph (II) and who occupy a family service facility which is owned and operated by an organization which is exempt from federal income tax pursuant to the provisions of section 501 (c)(3) of the "Internal Revenue Code of 1986", as amended; or

(C) Single individuals or families who occupy a transitional housing facility which is owned and operated by an organization which is exempt from federal income tax pursuant to the provisions of section 501 (c)(3) of the "Internal Revenue Code of 1986", as amended; or

(D) Low-income households who occupy a low-income household residential facility.

(b) The residential structure is efficiently operated. Efficient operation is determined by the following factors:

(I) That the costs of operation, including salaries, are reasonable based upon the services and facilities provided and as compared with the costs of operation of any comparable public institution;

(II) That such operations do not materially enhance, directly or indirectly, the private gain of any individual except as reasonable compensation for services rendered or goods furnished;

(III) That the property on which the exemption is claimed does not exceed the amount of property reasonably necessary for the accomplishment of the exempt purpose; and

(IV) That the owners and operators of such residential structure have no occupancy requirement that discriminates upon the basis of race, creed, color, religion, sex, sexual orientation, marital status, national origin, or ancestry; however, if the owner or sponsoring organization is a religious denomination, said owners or operators may give preference to members of that denomination.

(c) The property is owned:

(I) By a nonprofit corporation of which:

(A) No part of the net earnings of such corporation inures to the benefit of any private shareholder; and

(B) Property owned by such corporation is irrevocably dedicated to charitable, religious, or hospital purposes and no portion of its assets will inure to the benefit of any private person upon the liquidation, dissolution, or abandonment of such corporation; or

(II) (A) With respect to residential structures specified in sub-subparagraphs (A), (C), and (D) of subparagraph (II) of paragraph (a) of this subsection (3), during any compliance period, as defined by section 42 (i)(1) of the "Internal Revenue Code of 1986", as amended, by any domestic or foreign limited partnership of which any nonprofit corporation that satisfies the provisions of subparagraph (I) of this paragraph (c) is a general partner and that was formed for the purpose of obtaining, and has been allocated, low-income housing credits pursuant to section 42 of the "Internal Revenue Code of 1986", as amended.

(B) The provisions of this subparagraph (II) shall not apply if, during such compliance period, such domestic or foreign limited partnership which owns the residential structure distributes income or has income available for distribution to its partners or if the residential structure is sold or otherwise disposed of during such compliance period. If the administrator determines that, as specified in this sub-subparagraph (B), income has been distributed or has been available for distribution or the residential property has been sold or otherwise disposed of, the administrator shall revoke the property tax exemption for the residential property and property taxes shall be levied and collected against the residential property, which would have otherwise been levied and collected from the date on which the exemption was initially granted plus all delinquent interest as provided for by law.

(C) The provisions of this subparagraph (II) shall apply to applications for exemption made pursuant to section 39-2-117 which are filed on and after January 1, 1991, or which are pending on said date; or

(III) (A) With respect to residential structures specified in sub-subparagraphs (A), (C), and (D) of subparagraph (II) of paragraph (a) of this subsection (3), by any domestic or foreign limited partnership of which all of the general and limited partners are nonprofit corporations that satisfy the provisions of subparagraph (I) of this paragraph (c).

(B) The provisions of this subparagraph (III) shall apply to applications for exemption made pursuant to section 39-2-117 which are filed on or after January 1, 1993, or which are pending on said date; or

(IV) (A) With respect to elderly or disabled low-income residential facilities or low-income household residential facilities, during any compliance period, as defined by section 42 (i)(1) of the "Internal Revenue Code of 1986", as amended, by any domestic or foreign limited partnership so long as each of the general partners of such limited partnership is a for-profit corporation, seventy-five percent or more of the outstanding voting stock of which is owned by, and seventy-five percent or more of the members of the board of directors of which is elected by, one or more nonprofit corporations that satisfy the provisions of subparagraph (I) of this paragraph (c) and so long as such limited partnership was formed for the purpose of obtaining, and the structure that is owned by such limited partnership has been allocated, low-income housing credits pursuant to section 42 of the "Internal Revenue Code of 1986", as amended.

(B) The provisions of this subparagraph (IV) shall not apply if, during any compliance period: Any of the general partners of the domestic or foreign limited partnership which owns the residential structure specified in sub-subparagraph (A) of this subparagraph (IV) cease to meet the requirements specified in sub-subparagraph (A) of this subparagraph (IV); the domestic or foreign limited partnership which owns such residential structure distributes cash or other property to its partners; or such residential structure is sold or otherwise disposed of.

(C) Upon a determination by the administrator that any of the events specified in sub-subparagraph (B) of this subparagraph (IV) have occurred, the administrator shall revoke the property tax exemption for the residential facility specified in sub-subparagraph (A) of this subparagraph (IV), and property taxes shall be levied and collected against such residential facility in the amount which would have otherwise been levied and collected from the date on which such exemption was initially granted, and all delinquent interest provided by law shall apply to such taxes.

(D) The provisions of this subparagraph (IV) shall apply to applications for exemption made pursuant to section 39-2-117 which are filed on or after January 1, 1993, or which are pending on such date.

(4) In the event the occupants of the residential structure include both persons who are qualified pursuant to paragraph (a) of subsection (3) of this section and persons who are not qualified, the portion of such residential structure that is utilized by qualified occupants shall be deemed to be property used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit, and such portion, but only such portion, shall be exempt pursuant to the provisions of subsection (2) of this section. The determination as to what portion of such structure is so utilized shall be made by the administrator on the basis of the facts existing on the annual assessment date for such property, and the administrator shall have the authority to determine a ratio which reflects the value of the nonexempt portion of such structure in relation to the total value of the whole structure and the land upon which such structure is located and which is identical to the ratio of the number of residential units occupied by nonqualified occupants to the total number of occupied residential units in such structure.

(4.5) No requirement shall be imposed that use of property which is otherwise exempt pursuant to the provisions of this section shall benefit the people of Colorado in order to qualify for said exemption.

(5) Any exemption claimed pursuant to the provisions of this section shall comply with the provisions of section 39-2-117.

(6) For purposes of processing applications received for the exemption authorized by subsection (2) of this section for low-income household residential facilities, the department of local affairs shall contract with an independent contractor for the performance of the application processing services in accordance with section 24-50-504, C.R.S. Said contract shall be limited to a term of one year and shall commence when the exemption for low-income household residential facilities first becomes available.



§ 39-3-112.5. Residential property - homeless - charitable purposes - exempt - limitations

(1) Property, real and personal, which is used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit shall be exempt from the levy and collection of property tax if such property is residential, is owned by the United States, and is leased by a department or agency of the United States to any nonprofit organization, whether organized under the laws of this state or of another state, for the purpose of housing single individuals or families, or both, who are homeless.

(2) Any exemption shall be allowed pursuant to subsection (1) of this section only upon the delivery to the administrator of a copy of such lease between the agency of the United States and the nonprofit organization and a copy of the rental agreement between the nonprofit organization and the individuals or families to be housed in such property. Such exemption shall be allowed only for the period of time that such residential property is actually used for said purpose, and such nonprofit organization shall immediately notify the administrator when the use of such residential property has changed.

(3) Any exemption claimed pursuant to the provisions of this section shall comply with the provisions of section 39-2-117.



§ 39-3-113. Residential property - while being constructed - charitable purposes - exemption - limitations

Property, real and personal, which is owned and used solely and exclusively for strictly charitable purposes and not for private gain or corporate profit shall be exempt from the levy and collection of property tax if such property is residential and consists of land and one or more structures which are in the process of being constructed if such property is irrevocably committed to residential use in accordance with the requirements set forth in section 39-3-109 (1) or 39-3-112 (2) and (3). The exemption provided by this section shall terminate on the assessment date subsequent to the issuance of a permit or other authority to occupy such structure or structures. Thereafter, such property shall be subject to the provisions of sections 39-3-109 and 39-3-112. No requirement shall be imposed that use of property which otherwise is exempt pursuant to the provisions of this section shall benefit people of Colorado in order to qualify for said exemption. Any exemption claimed pursuant to the provisions of this section shall comply with the provisions of section 39-2-117.



§ 39-3-113.5. Property acquired by nonprofit housing provider for low-income housing - use for charitable purposes - exemption - limitations - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Area median income" means the median income of any county in which property is located in relation to family size, as published annually by the United States department of housing and urban development.

(b) "Indicators of intent" means off-site activities of a nonprofit housing provider that establish the provider's specific intent to:

(I) Use property for the purpose of constructing or rehabilitating housing to be sold to low-income applicants; or

(II) Sell the property to low-income applicants for the purpose of constructing or rehabilitating housing for the low-income applicants.

(c) "Low-income applicant" means an individual or family whose total income is no greater than eighty percent of the area median income and who applies to a nonprofit housing provider to assist in the construction and purchase of housing to be constructed by the provider.

(d) "Nonprofit housing provider" means an organization that is exempt from federal income tax pursuant to section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, and that has a primary organizational mission of:

(I) Working with low-income applicants to construct or rehabilitate housing that the organization then sells to the low-income applicants for their residential use; or

(II) Selling property to low-income applicants and then working with the low-income applicants to construct or rehabilitate housing for their residential use.

(2) Subject to the limitations specified in subsection (3) of this section, for property tax years commencing on or after January 1, 2011, real property acquired by a nonprofit housing provider upon which the provider intends to construct or rehabilitate housing to be sold to low-income applicants or which the provider intends to sell to low-income applicants for the purpose of constructing or rehabilitating housing for their residential use is deemed to be being used for strictly charitable purposes, regardless of whether or not there is actual physical use of the property, and shall be exempt from property taxation in accordance with section 5 of article X of the state constitution. In the case of property sold by a nonprofit housing provider to a low-income applicant, the property tax exemption pursuant to this subsection (2) shall be allowed until a certificate of occupancy is issued for the housing; except that the property tax exemption shall not be allowed for longer than one year after the nonprofit housing provider sells the property to the low-income applicant. In determining whether a nonprofit housing provider satisfies the intent requirement of this subsection (2) with respect to particular property, the administrator may consider indicators of intent, including but not limited to:

(a) The establishment by the nonprofit housing provider of a committee or other structure for the purpose of planning the construction or rehabilitation of housing on the property;

(b) Steps taken by the nonprofit housing provider to obtain any required local government approvals for the construction or rehabilitation of housing on the property;

(c) Steps taken by the nonprofit housing provider to develop and implement a financing plan for the construction or rehabilitation of housing on the property;

(d) The hiring of architects, contractors, or other professionals by the nonprofit housing provider in preparation for the actual construction or rehabilitation of housing on the property; and

(e) The solicitation or acceptance by the nonprofit housing provider of applications from low-income applicants for housing to be constructed or rehabilitated on the property.

(3) The property tax exemption allowed to a nonprofit housing provider by subsection (2) of this section is subject to the following limitations:

(a) The exemption may be allowed for a maximum of five consecutive property tax years, beginning with the property tax year in which the nonprofit housing provider obtained title to the property; and

(b) If the nonprofit housing provider is allowed an exemption for any property tax year and subsequently sells, donates, or leases the property to any person other than a low-income applicant who assisted or will assist in the construction of housing for the applicant's residential use on the property, the provider shall be liable for all property taxes that the provider did not previously pay due to the exemption.



§ 39-3-114. Burden - claim for charitable exemption

The burden shall be on the owner and operator of any residential property for which an exemption is claimed pursuant to any of the provisions of sections 39-3-109 and 39-3-112 to show facts sufficient to support the exemption claimed. In determining whether or not a particular property is entitled to such an exemption provided for in any of said sections, the administrator may require the owner or operator of such property to annually submit a complete financial report on its operations and may require any occupants whose residential units are claimed to qualify for such exemption to submit copies of their federal or state income tax returns.



§ 39-3-115. Statutes not applicable

Nothing in sections 39-3-106 to 39-3-114 shall apply to parts 2 and 5 of article 4 of title 29, C.R.S.



§ 39-3-116. Combination use of property - charitable, religious, and educational purposes - exemption - limitations

(1) Except as otherwise provided in this section, property, real and personal, which is owned and used by the owner thereof or by any other person or organization solely and exclusively for any combination of the purposes specified in sections 39-3-106 to 39-3-113.5, subject to the limitations and requirements in said sections, including but not limited to the requirement that property not be owned or used for private or corporate gain or profit, shall be exempt from the levy and collection of property tax. No requirement shall be imposed that use of property which is otherwise exempt pursuant to any of said sections shall benefit the people of Colorado in order to qualify for said exemption. Property which is otherwise exempt pursuant to the provisions of this section shall be subject to the provisions of section 39-3-129 relating to the proportional valuation of exempt property if such property is partially leased, loaned, or otherwise made available for a portion of any calendar year to any business conducted for profit.

(2) In the event that such property is used by any person or organization other than the owner:

(a) The use of the property by the owner, if any, must qualify pursuant to the provisions of this section or pursuant to any of the provisions of sections 39-3-106 to 39-3-113.5, and, in addition, the owner must qualify for an exemption pursuant to the provisions of section 39-2-117;

(b) The use of the property by the person or organization other than the owner is a use described in the provisions of this section or in any of the provisions of sections 39-3-106 to 39-3-113.5 or such person or organization is otherwise exempt from the payment of property taxes; and

(c) The amount received by the owner for the use of such property specified in sections 39-3-107 to 39-3-113.5, other than from any shareholder or member of the owner or from any person or organization controlled by an organization which also controls such shareholder or member, must not exceed one dollar per year plus an equitable portion of the reasonable expenses incurred in the operation and maintenance of the property so used. For purposes of this paragraph (c), reasonable expenses include interest expenses, depreciation, long-term maintenance expenses allowed in accordance with generally accepted accounting principles, capital expenses dedicated to refurbishing the property, and expenses incurred to allow the property to conserve energy, water, or other natural resources, but do not include any amount expended to reduce debt.

(3) Any exemption claimed pursuant to the provisions of this section shall comply with the provisions of section 39-2-117.



§ 39-3-117. Cemeteries - not-for-profit - exemption

Cemeteries not used or held for private or corporate profit shall be exempt from the levy and collection of property tax.



§ 39-3-118. Intangible personal property - exemption

Intangible personal property shall be exempt from the levy and collection of property tax. For purposes of this section, "intangible personal property" shall include, but is not limited to, computer software.



§ 39-3-118.5. Business personal property - exemption

For property tax years commencing on and after January 1, 1996, business personal property shall be exempt from the levy and collection of property tax until such business personal property is first used in the business after acquisition.



§ 39-3-118.7. Community solar garden - partial business personal property tax exemption - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Community solar garden" has the same meaning as set forth in section 40-2-127 (2)(b)(I)(A), C.R.S.

(b) "Subscriber" has the same meaning as set forth in section 40-2-127 (2)(b)(II), C.R.S.

(2) For property tax years commencing on and after January 1, 2015, but before January 1, 2021, there is exempt from the levy and collection of property tax the percentage of alternating current electricity capacity of a community solar garden that is attributed to residential or governmental subscribers, or to subscribers that are organizations that have been granted property tax exemptions pursuant to sections 39-3-106 to 39-3-113.5.



§ 39-3-119. Inventories - materials and supplies - held for consumption or primarily for sale - exemption

Inventories of merchandise and materials and supplies that are held for consumption by any business or are held primarily for sale shall be exempt from the levy and collection of property tax. The property tax administrator shall publish in the manuals, appraisal procedures, and instructions prepared and published pursuant to section 39-2-109 (1)(e) a definition or description of the types of personal property that are "held for consumption by any business" and therefore exempt from the levy and collection of property tax pursuant to this section.



§ 39-3-119.5. Personal property - exemption - definitions

(1) For property tax years commencing on and after January 1, 1997, personal property not otherwise exempt from property tax shall be exempt from the levy and collection of property tax if the personal property would otherwise be listed on a single personal property schedule and the actual value of such personal property is less than or equal to the amount set forth in subsection (2) of this section.

(2) (a) The exemption created in subsection (1) of this section shall be up to and including the following amounts:

(I) Two thousand five hundred dollars for property tax years commencing prior to January 1, 2009;

(II) Four thousand dollars for property tax years commencing on January 1, 2009, and January 1, 2010;

(III) Five thousand five hundred dollars for property tax years commencing on January 1, 2011, and January 1, 2012; and

(IV) Seven thousand dollars for property tax years commencing on January 1, 2013, and January 1, 2014.

(b) (I) Beginning with the property tax year commencing on January 1, 2015, the amount of the exemption created in subsection (1) of this section shall be adjusted biennially to account for inflation since the amount of the exemption last changed pursuant to this subsection (2). On or before November 1, 2014, and each even-numbered year thereafter, the administrator shall calculate the amount of the exemption for the next two-year cycle using inflation for the prior two calendar years as of the date of the calculation. The adjusted exemption shall be rounded upward to the nearest one hundred dollar increment. The administrator shall certify the amount of the exemption for the next two-year cycle and publish the amount on the website maintained by the division of property taxation in the department of local affairs.

(II) As used in subparagraph (I) of this paragraph (b), "inflation" means the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index.



§ 39-3-120. Livestock - exemption

Livestock shall be exempt from the levy and collection of property tax.



§ 39-3-121. Agricultural and livestock products - exemption

Agricultural and livestock products shall be exempt from the levy and collection of property tax.



§ 39-3-122. Agricultural equipment used in production of agricultural products - exemption

Agricultural equipment which is used on any farm or ranch in the production of agricultural products shall be exempt from the levy and collection of property tax.



§ 39-3-123. Works of art, literary materials, and artifacts - on loan - exemption - limitations - definitions

(1) Works of art, literary materials, and artifacts shall be exempt from the levy and collection of property tax if such works of art, literary materials, and artifacts are loaned to and are in the custody and control of:

(a) The state or a political subdivision thereof; or

(b) A library or any art gallery or museum which is owned or operated by a charitable organization whose property is irrevocably dedicated to charitable purposes and whose assets shall not inure to the benefit of any private person upon the liquidation, dissolution, or abandonment by the owner, and which uses such works of art, literary materials, and artifacts for charitable purposes. This exemption shall apply only for the period of time during which such works of art, literary materials, and artifacts are actually on loan and shall be in addition to such exemptions provided for in sections 39-3-108 to 39-3-113.5.

(2) Any exemption claimed pursuant to the provisions of subsection (1) of this section shall comply with the provisions of section 39-5-113.5.

(3) For purposes of subsection (1) of this section:

(a) "Artifacts" means items of personal property which are objects of human workmanship and which have archaeological or historical significance.

(b) "Charitable organization" means a charitable organization as defined in section 39-26-102 (2.5).

(c) "Charitable purposes" means public display, research, educational study, maintenance of property, and preparation for display.

(d) "Literary materials" means items of personal property including, but not limited to, books, letters, diaries, records, documents, memoranda, journals, magazines, and notes.

(e) "Works of art" means works of art as defined in section 39-1-102 (18).



§ 39-3-124. Property used by state entity - installment sales or lease agreement - lease-purchase or leveraged lease agreement - exemption

(1) (a) Property, real and personal, that is used by the state or any of its political subdivisions pursuant to the provisions of any installment sales agreement, lease-purchase agreement, or any other agreement whereby the state or such political subdivision shall be entitled to acquire title to such property at the end of the agreement term without cost or for only nominal consideration shall be exempt from the levy and collection of property tax.

(b) (I) (A) Subject to the provisions of sub-subparagraph (B) of this subparagraph (I), on and after January 1, 2009, the part of real property that is used by the state, a political subdivision, or a state-supported institution of higher education pursuant to the provisions of any lease or rental agreement for at least a one-year term, with or without an option to purchase, and pursuant to which the subject real property is used for purposes of the state, political subdivision, or institution of higher education, as applicable, shall be exempt from the levy and collection of property tax. If the state or any political subdivision or state-supported institution of higher education enters into a lease or rental agreement or is already in a lease or rental agreement on or after January 1, 2009, and is exempt from the levy and collection of property tax pursuant to this section, the state, political subdivision, or state-supported institution of higher education, as applicable, shall file a copy of the lease or rental agreement with the county assessor's office. The state or a political subdivision or institution of higher education shall notify the county assessor's office in the event that the lease or rental agreement is terminated prior to the term stated in such lease or rental agreement. Nothing in this paragraph (b) shall affect property tax exemptions allowed pursuant to section 8-82-104, 22-32-127, 29-4-227, 30-11-104.2, 31-15-802, or 43-1-214, C.R.S.

(B) The state, a political subdivision, or a state-supported institution of higher education shall reduce, deduct, or offset property taxes from rent due under any lease or rental agreement pursuant to sub-subparagraph (A) of this subparagraph (I). Upon receipt of a lease or rental agreement for the state, a political subdivision, or a state-supported institution of higher education, the county assessor shall send a notice to the landlord acknowledging receipt of the lease or rental agreement. The notice shall identify the property, the property address, and the parties to the lease or rental agreement.

(C) To the extent that real property taxes are shared and payable by one or more tenants under the lease of property that are not the state, a political subdivision, or a state-supported institution of higher education, real property taxes otherwise due but for the application of this paragraph (b) shall be deemed taxes paid by the property owner or the landlord of a property leased in part to the state, a political subdivision, or a state-supported institution of higher education.

(D) Only a tenant that is the state, a political subdivision, or a state-supported institution of higher education shall receive any benefit related to the tenant's property tax-exempt status pursuant to this paragraph (b).

(E) It is the general assembly's intent that the application of this paragraph (b) be cost-neutral in that the tax reduction and the rent reduction pursuant to this paragraph (b) are equal.

(II) For purposes of this paragraph (b), "state-supported institution of higher education" includes, but need not be limited to, all postsecondary institutions in the state supported in whole or in part by state funds, including community colleges, extension programs of the state-supported universities and colleges, local district colleges, area technical colleges, and the institutions governed by the regents of the university of Colorado.

(2) A leasehold interest in real or personal property that is owned by the state or by a political subdivision of the state and that has been leased to a private person, the use and possession of which has been leased back to the state or a political subdivision of the state, shall be exempt from the levy and collection of property tax during the term of the use and possession of the property by the state or a political subdivision of the state. Property that is the subject of a leveraged leasing agreement executed by the state or by a political subdivision of the state shall be treated as tax-exempt property owned by the state for purposes of any state or local tax.

(3) The lease of property by a political subdivision of the state to a private person and the sublease of the property back to the political subdivision of the state pursuant to a leveraged leasing agreement shall not cause the private person to whom the property has been leased to incur any liability in tort by virtue of the private person's status as a lessor under the leveraged leasing agreement.



§ 39-3-126. Horticultural improvements - exemption - limitation - exception

Any increase in value of privately owned lands resulting from the planting of trees shall not be taken into account in determining the actual value of such lands for a period of thirty years from the date of planting such trees. This section shall apply to all lands so planted; however, in the event that any trees become sufficiently mature as to be of economic use and value prior to the expiration of thirty years, any increase in use and value shall be thereafter taken into account in determining the actual value of such lands.



§ 39-3-127. County fair property - exemption - limitation

Property, real and personal, of any association duly organized pursuant to the laws of this state for the purpose of holding county fairs to promote and advance the interests of agriculture, horticulture, animal husbandry, home economics, and the mechanical attributes thereof shall be exempt from the levy and collection of property tax so long as such property is actually and exclusively used for said purpose and not for pecuniary profit.



§ 39-3-127.5. Qualifying business entities - participation in federal tax credit transactions - exemption - requirements - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Qualified business entity" means a limited partnership or a limited liability company:

(I) That is formed for the purpose of obtaining federal tax credits and that does obtain such credits; and

(II) The general partner or managing member of which is an entity that would qualify for property tax exemption under sections 39-3-106 to 39-3-113.5.

(2) For property tax years beginning on or after January 1, 2014, real and personal property is exempt from the levy and collection of property tax if:

(a) The property tax is owed by a qualified business entity; and

(b) The property is used for the purposes described in sections 39-3-106 to 39-3-113.5 and 39-3-116.

(3) In addition to any other requirement specified in this section, any exemption claimed pursuant to the provisions of this section must also comply with section 39-2-117.



§ 39-3-128. Exempt property listed and valued

It is the duty of the assessor to list, appraise, and value all real property exempted from the levy and collection of property tax pursuant to the provisions of sections 39-3-106 to 39-3-113.5 or 39-3-116, and such information shall be entered in the same detail as required for taxable property.



§ 39-3-129. Proportional valuation - exempt property

(1) Except as otherwise provided in subsection (2) of this section, whenever any real property that was previously taxable becomes legally exempt from the levy and collection of property tax or any real property that was previously legally exempt from the levy and collection of property tax becomes taxable, the valuation for assessment of the real property shall be a proportion of the valuation for assessment of the real property for the entire taxable year based upon the ratio of the portion of the taxable year in which the property is taxable to the entire taxable year. In the event the real property is partially leased, loaned, or otherwise made available to and used by a business conducted for profit, the determination as to what portion of the real property is so utilized shall be made by the administrator on the basis of the facts existing on the annual assessment date for the real property. The administrator shall have the authority to determine the actual value of the nonexempt portion of the property in relation to the actual value of the entire property by using the ratio of the square foot area of the property utilized by the business conducted for profit to the total square foot area of the property. Where shown to be more appropriate, in order to determine the relationship between the actual value of the nonexempt portion of the property and the actual value of the total property, the administrator may employ the ratio of the portion as measured in hours of any calendar year in which the property is leased, loaned, or otherwise made available to and used by any business conducted for profit to the entire calendar year.

(2) The provisions of subsection (1) of this section shall not be applicable to household furnishings.



§ 39-3-130. Change in tax status of property - effective date - tax liability

(1) (a) (I) Whenever any real property that was previously taxable becomes legally exempt from the levy and collection of property tax for any reason, the person conveying the real property shall be relieved from all further tax obligations with respect to the real property on the date title thereto is conveyed by agreement or on the date title thereto is conveyed pursuant to a court order.

(II) On and after January 1, 1996, whenever any personal property that was previously taxable becomes legally exempt from the levy and collection of property tax for any reason, the exempt status shall become effective on the assessment date following the change in status. If the change in status occurred due to the conveyance of the personal property, the person conveying the personal property shall not be relieved of any tax obligation with respect to the personal property for the property tax year in which the conveyance occurred.

(b) (I) Except as otherwise provided in subsection (2) of this section, whenever any real property that was previously exempt from the levy and collection of property tax becomes taxable, the person acquiring title to the real property shall be liable for subsequent tax obligations with respect to the real property on the date title thereto is acquired by the person.

(II) On and after January 1, 1996, except as otherwise provided in subsection (2) of this section, whenever any personal property that was previously exempt from the levy and collection of property tax becomes taxable, the taxable status shall become effective on the assessment date following the change in status. If the change in status occurred due to conveyance of the personal property, the person acquiring title to the personal property shall not be liable for any tax obligation with respect to the personal property for the property tax year in which the conveyance occurred.

(2) Whenever any personal property consisting of inventory, as defined in section 39-1-102 (7.2), becomes taxable because the personal property has become subject to a lease or rental agreement, the lessor shall not be responsible for any tax obligation on the property for the property tax year in which the agreement was executed.



§ 39-3-131. Entire property becomes tax-exempt

Whenever any property which was previously taxable becomes exempt from the levy and collection of property tax, the treasurer shall accept payment of property taxes levied on such property for the current taxable year. The amount of such property taxes shall be calculated on the basis of the property tax levy on such property in the preceding taxable year and prorated to the date upon which title to such property was conveyed.



§ 39-3-132. Portion of property becomes tax-exempt

Whenever only a portion of a parcel, tract, or lot of real property which was previously taxable becomes exempt from the levy and collection of property tax for any reason, the treasurer may, upon the basis of an appraisal and computation of the valuation for assessment of such property by the assessor, either collect the property taxes thereon for the current taxable year, calculated on the basis of the property tax levy on such property during the preceding taxable year and prorated to the date upon which title to such property was conveyed, or, if the treasurer is satisfied that there is sufficient taxable real property remaining to satisfy any lien for the amount of property taxes payable on such portion, he may defer collection of the property taxes until the following taxable year. In the event the prorated taxes on such portion are collected, the owner of the remainder of such real property shall be credited with the full amount of taxes collected when the property tax levy for the current taxable year has been fixed and made and the correct amount of property taxes determined.



§ 39-3-133. Payment of property taxes extinguishes lien

Payment to the treasurer of prorated property taxes for the current taxable year, as provided for in sections 39-3-131 and 39-3-132, together with payment of any other unpaid property taxes, delinquent interest, or charges thereon, shall extinguish the lien for property taxes on such property, or a portion thereof; however, if only a portion of any parcel, tract, or lot of real property becomes exempt from the levy and collection of property tax and no property taxes are collected at that time, the lien of property taxes levied or to be levied shall attach to the remaining portion of such real property.



§ 39-3-134. Condemnation by tax-exempt agency - duties of treasurer

In all cases where an entire property, or a portion of any parcel, tract, or lot of real property, is likely to become exempt from the levy and collection of property tax through exercise of the power of eminent domain, the treasurer shall be joined as a party respondent in any such eminent domain action, and, upon joinder and notice of the proceedings, the treasurer shall assert a claim for the amount of any prorated property taxes for the current taxable year on such property, and all other unpaid property taxes, delinquent interest, or charges thereon, with the clerk of the court in which the proceedings are filed. Upon institution of any such proceedings, the lien of property taxes levied and to be levied shall be transferred from the real property acquired or sought to be acquired to any money awarded or to be awarded for the taking of such real property. Nothing in this section shall require any treasurer to file a claim in any such proceedings involving acquisition of only a portion of any real property if the treasurer is satisfied that there is sufficient taxable real property remaining after the taking of such portion to satisfy any lien for the amount of property taxes payable on such portion taken.



§ 39-3-137. Organizations with tax-exempt status - forgiveness of taxes owed

(1) Subject to the provisions of subsection (2) of this section, any organization that, as of August 5, 2008, owes taxes that have been levied on real or personal property shall not be required to pay the balance of the taxes owed on or after August 5, 2008, if the organization meets the following requirements:

(a) The organization is a religious, charitable, or educational organization exempt from general taxation on real and personal property pursuant to sections 39-3-106 to 39-3-113.5 and 39-3-116;

(b) The organization has, before August 5, 2008, filed an application for exemption and been granted an exemption from general taxation on real and personal property pursuant to section 39-2-117;

(c) The organization has, before August 5, 2008, and after receiving an exemption from property tax, filed an annual report required for the continuation of property tax-exempt status pursuant to section 39-2-117 (3), but the report was determined to be incomplete or otherwise incorrect when filed; and

(d) The organization, as a result of the incomplete or incorrect report referenced in paragraph (c) of this subsection (1), was denied tax-exempt status for one or more property tax years and received a property tax bill for such year or years.

(2) Any waiver of the balance of taxes owed by an organization pursuant to subsection (1) of this section shall be contingent upon the reestablishment of the organization's tax-exempt status by the property tax administrator, as authorized by the state board of equalization.

(3) The state board of equalization may authorize the property tax administrator to reestablish tax-exempt status for any organization that meets the criteria specified in paragraphs (a) to (d) of subsection (1) of this section and that paid all or any portion of a property tax bill for a year or years in which the organization was denied tax-exempt status.






Part 2 - Property Tax Exemption for Qualifying Seniors and Disabled Veterans

§ 39-3-201. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Section 3.5 of article X of the state constitution, which was approved by the registered electors of the state at the 2000 general election and amended by the registered electors of the state at the 2006 general election, provides property tax exemptions for qualifying seniors and qualifying disabled veterans;

(b) It is within the legislative prerogative of the general assembly to enact legislation to implement section 3.5 of article X of the state constitution that will ensure compliance with the requirements of said section and facilitate its operation;

(c) In enacting legislation to implement section 3.5 of article X of the state constitution the general assembly has attempted to interpret the provisions of section 3.5 of article X of the state constitution in a manner that gives its words their natural and obvious significance;

(d) This part 2 reflects the considered judgment of the general assembly regarding the meaning and implementation of the provisions of section 3.5 of article X of the state constitution.



§ 39-3-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Division" means the division of veterans affairs in the department of military and veterans affairs.

(1.5) "Exemption" means the property tax exemptions for qualifying seniors and qualifying disabled veterans allowed by section 39-3-203.

(2) (a) "Owner-occupier" means an individual who:

(I) Is an owner of record of residential real property that he or she occupies as his or her primary residence;

(II) Is not an owner of record of the residential real property that he or she occupies as his or her primary residence, but is:

(A) The spouse of an individual who is an owner of record of the residential real property and who also occupies the residential real property as his or her primary residence; or

(B) The surviving spouse of an individual who was an owner of record of the residential real property and who occupied the residential real property with the surviving spouse as his or her primary residence until his or her death; or

(III) Is not an owner of record of the residential real property that he or she occupies as his or her primary residence, only because the property has been purchased by or transferred to a trust, a corporate partnership, or any other legal entity solely for estate planning purposes and is the maker of the trust or a principal of the corporate partnership or other legal entity;

(IV) (A) Occupies residential real property as his or her primary residence; and

(B) Is the spouse of a person who also occupies the residential real property, who is not the owner of record of the property only because the property has been purchased by or transferred to a trust, a corporate partnership, or any other legal entity solely for estate planning purposes, and who is the maker of the trust or a principal of the corporate partnership or other legal entity; and

(V) (A) Occupies residential real property as his or her primary residence; and

(B) Is the surviving spouse of a person who occupied the residential real property with the surviving spouse until his or her death, who was not the owner of record of the property at the time of his or her death only because the property had been purchased by or transferred to a trust, a corporate partnership, or any other legal entity solely for estate planning purposes prior to his or her death, and who was the maker of the trust or a principal of the corporate partnership or other legal entity prior to his or her death.

(b) "Owner-occupier" also includes any individual who, but for the confinement of the individual to a hospital, nursing home, or assisted living facility, would occupy residential real property as his or her primary residence and would meet one or more of the ownership criteria specified in paragraph (a) of this subsection (2), if the residential real property:

(I) Is temporarily unoccupied; or

(II) Is occupied by the spouse or a financial dependent of the individual.

(3) "Owner of record" means an individual whose name appears on a valid recorded deed to residential real property as an owner of the property.

(3.5) "Qualifying disabled veteran" means an individual who has served on active duty in the United States armed forces, including a member of the Colorado National Guard who has been ordered into the active military service of the United States, has been separated therefrom under honorable conditions, and has established a service-connected disability that has been rated by the federal department of veterans affairs as a one hundred percent permanent disability through disability retirement benefits pursuant to a law or regulation administered by the department, the United States department of homeland security, or the department of the Army, Navy, or Air Force.

(4) "Surviving spouse" means an individual who was legally married to another individual at the time of the other individual's death and who has not remarried.



§ 39-3-203. Property tax exemption - qualifications

(1) For the property tax year commencing January 1, 2002, for property tax years commencing on or after January 1, 2006, but before January 1, 2009, and for property tax years commencing on or after January 1, 2012, fifty percent of the first two hundred thousand dollars of actual value of residential real property that as of the assessment date is owner-occupied and is used as the primary residence of the owner-occupier shall be exempt from taxation, and for property tax years commencing on or after January 1, 2003, but before January 1, 2006, and on or after January 1, 2009, but before January 1, 2012, fifty percent of zero dollars of actual value of residential real property that as of the assessment date is owner-occupied and is used as the primary residence of the owner-occupier shall be exempt from taxation if:

(a) (I) The owner-occupier is sixty-five years of age or older as of the assessment date and has owned and occupied such residential real property as his or her primary residence for the ten years preceding the assessment date; or

(II) The owner-occupier is the surviving spouse of an owner-occupier who previously qualified for a property tax exemption for the same residential real property under subparagraph (I) of this paragraph (a); and

(b) The owner-occupier has completed and filed an exemption application in the manner required by section 39-3-205 and the circumstances that qualify the property for the exemption have not changed since the filing of the application. Under no circumstances shall an exemption be allowed for property taxes assessed during any property tax year prior to the year in which an owner-occupier first files an exemption application.

(1.5) (a) For property tax years commencing on or after January 1, 2007, fifty percent of the first two hundred thousand dollars of actual value of residential real property that as of the assessment date is owner-occupied and is used as the primary residence of an owner-occupier who is a qualifying disabled veteran shall be exempt from taxation if:

(I) The owner-occupier has completed and filed an exemption application in the manner required by section 39-3-205; and

(II) The circumstances that qualify the property for the exemption have not changed since the filing of the application.

(a.5) For property tax years commencing on or after January 1, 2015, fifty percent of the first two hundred thousand dollars of actual value of residential real property that as of the assessment date is owner-occupied and is used as the primary residence of an owner-occupier who is the surviving spouse of a qualifying disabled veteran who previously received an exemption under paragraph (a) of this subsection (1.5) is exempt from taxation.

(b) Under no circumstances shall an exemption be allowed for property taxes assessed during any property tax year prior to the year for which an owner-occupier first files an exemption application.

(2) Notwithstanding the provisions of paragraph (a) of subsection (1) and subsection (1.5) of this section, if ownership of residential real property that qualified for an exemption as of the assessment date changes after the assessment date, an exemption shall be allowed only if an owner-occupier whose status as an owner-occupier qualified the property for the exemption has filed an exemption application by the deadline for filing exemption applications specified in section 39-3-205 (1).

(3) An individual who owns and occupies a dwelling unit in a common interest community, as defined in section 38-33.3-103 (8), C.R.S., as his or her primary residence, or who owns residential real property consisting of multiple-dwelling units and occupies one of the dwelling units as his or her primary residence, shall be allowed an exemption only with respect to the dwelling unit that the individual occupies as his or her primary residence.

(4) No more than one exemption per property tax year shall be allowed for a single dwelling unit of residential real property, regardless of how many owner-occupiers use the dwelling unit as their primary residence or whether one or more owner-occupiers qualify for exemptions under both subsections (1) and (1.5) of this section. The full amount of the exemption allowed by subsection (1) or (1.5) of this section shall be allowed with respect to any single dwelling unit of residential real property so long as any owner-occupier of the dwelling unit satisfies the requirements of subsection (1) or (1.5) of this section, and the fact that any other person who does not satisfy said requirements is also an owner of record of the dwelling unit shall not affect the amount of the exemption.

(5) For purposes of this part 2, two individuals who are legally married, but who own more than one piece of residential real property, shall be deemed to occupy the same primary residence and may claim no more than one exemption.

(6) (a) Notwithstanding the ten-year occupancy requirement set forth in subparagraph (I) of paragraph (a) of subsection (1) of this section, an owner-occupier who has not actually owned and occupied residential real property for which the owner-occupier has claimed an exemption under said subsection (1) for the ten years preceding the assessment date shall be deemed to have met the ten-year requirement and shall be allowed an exemption under said subsection (1) with respect to the property if:

(I) The owner-occupier would have qualified for the exemption with respect to other residential real property that the owner-occupier owned and occupied as his or her primary residence before moving to the residential real property for which an exemption is claimed but for the fact that the other property was condemned by a governmental entity through an eminent domain proceeding; or

(I.5) For property tax years commencing on or after January 1, 2015, the owner-occupier would have qualified for the exemption with respect to other residential real property that the owner-occupier owned and occupied as his or her primary residence before moving to the residential real property for which an exemption is claimed but for the fact that a natural disaster destroyed the former primary residence or otherwise rendered it uninhabitable; and

(II) The owner-occupier has not owned and occupied residential property as his or her primary residence other than the residential real property for which an exemption is claimed since the condemnation occurred.

(b) An owner-occupier who claims an exemption with respect to residential real property that he or she has not actually owned and occupied as his or her primary residence for the ten years preceding the assessment date as permitted by paragraph (a) of this subsection (6) shall provide to the assessor with whom the owner-occupier files the exemption application any information that the assessor may reasonably require to verify that the owner-occupier is entitled to an exemption.



§ 39-3-204. Notice of property tax exemption

No later than May 1, 2013, and no later than May 1 of each year thereafter in which an assessor sends a notice of valuation pursuant to section 39-5-121 (1)(a) that is not included with the tax bill, each assessor shall mail to each residential real property address in the assessor's county notice of the exemption allowed by section 39-3-203 (1). As soon as practicable after January 1, 2014, and as soon as practicable after January 1 of each year thereafter, each county treasurer shall, at the treasurer's discretion, mail or electronically send to each person whose name appears on the tax list and warrant as an owner of residential real property notice of the exemption allowed by section 39-3-203 (1). The treasurer must mail or electronically send the notice in each year on or before the date on which the treasurer mails the property tax statement for the previous property tax year pursuant to section 39-10-103. No later than May 1, 2008, and no later than each May 1 thereafter, each assessor also shall mail to each residential property address in the assessor's county notice of the exemption allowed by section 39-3-203 (1.5). No later than May 1, 2007, the division shall mail to the residential property address of each person residing in the state who the division believes is a qualifying disabled veteran notice of the exemption allowed by section 39-3-203 (1.5) for the 2007 property tax year. However, the sending of notice to a person by the division does not constitute a determination by the division that the person sent notice is entitled to an exemption. The notice shall be in a form prescribed by the administrator, who shall consult with the division before prescribing the form of the notice of the exemption allowed by section 39-3-203 (1.5), and shall include a statement of the eligibility criteria for the exemptions and instructions for obtaining an exemption application. To reduce mailing costs, an assessor may coordinate with the treasurer of the same county to include notice with the tax statement for the previous property tax year mailed pursuant to section 39-10-103 or may include notice with the notice of valuation mailed pursuant to section 39-5-121 (1)(a).



§ 39-3-205. Exemption applications - penalty for providing false information - confidentiality

(1) (a) To claim the exemption allowed by section 39-3-203 (1), an individual shall file with the assessor a completed exemption application no later than July 15 of the first property tax year for which the exemption is claimed. An application returned by mail shall be deemed filed on the date it is postmarked.

(b) To claim the exemption allowed by section 39-3-203 (1.5), an individual shall file with the division a completed exemption application no later than July 1 of the first property tax year for which the exemption is claimed. An application returned by mail shall be deemed filed on the date it is postmarked.

(2) (a) An exemption application shall be a form prescribed by the administrator, who shall consult with the division before prescribing the form of the application for the exemption allowed by section 39-3-203 (1.5), and shall require an applicant to provide the following information:

(I) The applicant's name, mailing address, date of birth, and social security number;

(II) The address and schedule or parcel number of the residential real property for which an exemption is claimed;

(III) The name and social security number of each individual who occupies as his or her primary residence the residential real property for which an exemption is claimed;

(IV) If a trust is the owner of record of the residential real property for which an exemption is claimed, the names of the maker of the trust, the trustee, and the beneficiaries of the trust;

(V) If a corporate partnership or other legal entity is the owner of record of the residential real property for which an exemption is claimed, the names of the principals of the corporate partnership or other legal entity;

(VI) An affirmation, in a form prescribed by the administrator, that the applicant believes, under penalty of perjury in the second degree, as defined in section 18-8-503, C.R.S., that all information provided by the applicant is correct; and

(VII) Any other information that the administrator may reasonably require as necessary for the proper and efficient administration of the exemption.

(b) The exemption application shall also contain a statement that an applicant, or in the case of residential real property for which the owner of record is a trust, the trustee, has a legal obligation to inform the assessor within sixty days of any change in the ownership or occupancy of residential real property for which an exemption has been applied for or allowed that would prevent an exemption from being allowed for the property.

(2.5) For the purpose of verifying the eligibility of each applicant for the exemption allowed to qualifying disabled veterans under section 39-3-203 (1.5) efficiently and with minimal inconvenience to each applicant, the division shall determine whether an applicant for the exemption is a qualifying disabled veteran. With respect to any application timely filed by July 1 pursuant to paragraph (b) of subsection (1) of this section, the division shall, if possible, determine whether the applicant is a qualifying disabled veteran and send notice of its determination to the applicant on or before the immediately succeeding August 1. If the division determines that the applicant is a qualifying disabled veteran, it shall also send notice of its determination and a copy of the exemption application to the assessor for the county where the property is located. If the division is unable to determine whether the applicant is a qualifying disabled veteran on or before said August 1, it shall send preliminary notice to both the applicant and the assessor that its determination is pending and shall follow up the preliminary notice by sending final notice of its ultimate determination to the applicant and, together with a copy of the exemption application, to the assessor as soon as possible thereafter.

(3) (a) In addition to any penalties prescribed by law for perjury in the second degree, an applicant who knowingly provides false information on an exemption application or files more than one exemption application in any property tax year:

(I) Shall not be entitled to an exemption;

(II) Shall be required to pay, to the treasurer of any county in which an exemption was improperly allowed due to the provision by the applicant of false information or the filing by the applicant of more than one exemption application, an amount equal to the amount of property taxes not paid as a result of the exemption being improperly allowed; and

(III) Shall, upon conviction of perjury, be required to pay to the treasurer of any county in which an invalid exemption application was filed an additional amount equal to twice the amount of the property taxes that would not have had to be paid had the exemption application been valid plus interest. Interest shall be calculated at the annual rate calculated pursuant to section 39-21-110.5 (2) and (3) from the date the invalid exemption application was filed until the date the applicant makes the payment required by this subparagraph (III).

(b) If an applicant or a trustee fails to inform the assessor within sixty days of any change in the ownership or occupancy of residential real property for which an exemption has been applied for or allowed that would prevent an exemption from being allowed for the property as required by paragraph (b) of subsection (2) of this section:

(I) An exemption shall not be allowed with respect to the residential real property; and

(II) The applicant or trustee shall be required to pay, to the treasurer of any county in which an exemption was improperly allowed due to the applicant's or trustee's failure to immediately inform the assessor of any change in the ownership or occupancy of residential real property, an amount equal to the amount of property taxes not paid as a result of the exemption being improperly allowed plus interest. Interest shall be calculated at the annual rate calculated pursuant to section 39-21-110.5 (2) and (3) from the date on which the change in the ownership or occupancy occurred until the date the applicant makes the payment required by this subparagraph (II).

(c) Any amount required to be paid to a treasurer pursuant to paragraph (a) or (b) of this subsection (3) shall be deemed part of the lien of general taxes imposed on the person required to pay the amount and shall have the priority specified in section 39-1-107 (2).

(4) (a) Completed exemption applications shall be kept confidential; except that:

(I) (A) An assessor or the division may release statistical compilations or informational summaries of any information contained in exemption applications and shall provide a copy of an exemption application to the applicant who returned the application, the treasurer of the same county as the assessor, the administrator, the state treasurer, or the state auditor upon request or as otherwise required by this part 2.

(B) An assessor or the division may introduce a copy of an exemption application as evidence in any administrative hearing or legal proceeding in which the accuracy or veracity of the exemption application is at issue so long as neither the applicant's social security number nor any other social security number set forth in the application are divulged.

(II) A treasurer, the administrator, the state treasurer, or the state auditor shall keep confidential each individual exemption application that it may receive from an assessor or the division but may release statistical compilations or informational summaries of any information contained in exemption applications and may introduce a copy of an exemption application as evidence in any administrative hearing or legal proceeding in which the accuracy or veracity of the exemption application is at issue so long as neither the applicant's social security number nor any other social security number set forth in the application are divulged.

(III) The administrator may share information contained in an exemption application, including any social security number set forth in the application, with the department of revenue to the extent necessary to enable the administrator to verify that the applicant satisfies legal requirements for claiming the exemption.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (4), an assessor, the division, a treasurer, the administrator, the state treasurer, or the state auditor shall not give any other person any listing of individuals who have applied for an exemption or any other information that would enable a person to easily assemble a mailing list of individuals who have applied for an exemption.



§ 39-3-206. Notice to individuals returning incomplete or nonqualifying exemption applications - denial of exemption - administrative remedies

(1) (a) Except as otherwise provided in paragraph (a.5) of subsection (2) of this section, an assessor shall only grant the exemption allowed to qualifying seniors under section 39-3-203 (1) to an applicant who has timely returned an exemption application in accordance with section 39-3-205 (1)(a) that establishes that the applicant is entitled to the exemption.

(b) If the information provided on or with an application for the exemption allowed to qualifying seniors under section 39-3-203 (1) indicates that the applicant is not entitled to the exemption, or is insufficient to allow the assessor to determine whether or not the applicant is entitled to the exemption, the assessor shall deny the application and mail to the applicant a statement providing the reasons for the denial and informing the applicant of the applicant's right to contest the denial pursuant to subsection (2) of this section. The assessor shall mail the statement no later than August 1 of the property tax year for which the exemption application was filed.

(1.5) (a) Except as otherwise provided in paragraph (a.7) of subsection (2) of this section, the division shall only accept an application for the exemption allowed to qualifying disabled veterans under section 39-3-203 (1.5) if the applicant timely returned the exemption application in accordance with section 39-3-205 (1)(b), and an assessor shall only grant the exemption if the division verifies that the applicant is a qualified disabled veteran and the exemption application forwarded by the division to the assessor pursuant to section 39-3-205 (2.5) establishes that the applicant meets the other requirements to be entitled to the exemption.

(b) If the information provided on or with an application for the exemption allowed to qualifying disabled veterans under section 39-3-203 (1.5) that is forwarded by the division to an assessor pursuant to section 39-3-205 (2.5) indicates that the applicant is not entitled to the exemption, or is insufficient to allow the assessor to determine whether or not the applicant is entitled to the exemption, the assessor shall deny the application and mail to the applicant a statement providing the reasons for the denial and informing the applicant of the applicant's right to contest the denial pursuant to subsection (2) of this section. The assessor shall mail the statement no later than August 1 of the property tax year for which the exemption application was filed.

(2) (a) An applicant whose exemption application has been denied pursuant to paragraph (b) of subsection (1) or paragraph (b) of subsection (1.5) of this section may contest the denial by requesting a hearing before the county commissioners sitting as the county board of equalization no later than August 15 of the property tax year for which the exemption application was filed. The hearing shall be held on or after August 1 and no later than September 1 of the property tax year for which the exemption application was filed, and the decision of the county board of equalization is not subject to further administrative appeal by either the applicant or the assessor. An applicant may not contest a determination by the division that the applicant is not a qualifying disabled veteran at a hearing requested pursuant to this paragraph (a).

(a.5) An individual who wishes to claim the exemption for qualifying seniors allowed by section 39-3-203 (1), but who has not timely filed an exemption application with the assessor by July 15, may file a late exemption application no later than the August 15 that immediately follows that deadline. The assessor shall accept any such application but may not accept any late application filed after August 15. The assessor shall grant an exemption if an accepted late application establishes that the applicant is entitled to the exemption. A decision of an assessor to disallow the filing of a late application after August 15 or to grant or deny an exemption to an applicant who has filed a late application after July 15 but no later than August 15 is final, and an applicant who is denied late filing or an exemption may not contest the denial.

(a.7) An individual who wishes to claim the exemption for qualifying disabled veterans allowed by section 39-3-203 (1.5), but who has not timely filed an exemption application with the division, may request that the division waive the application deadline and allow the individual to file a late exemption application no later than the August 1 that immediately follows the original application deadline. The division may accept an application if, in the division's sole discretion, the applicant shows good cause for not timely filing an application. If the division accepts a late application, it shall determine whether the applicant is a qualifying disabled veteran and shall mail notice of its determination to the applicant no later than the August 25 that immediately follows the late application deadline. If the division determines that a veteran is a qualifying disabled veteran, it shall mail a copy of the notice of its determination to the assessor for the county in which the property for which the applicant has claimed the exemption is located and shall include with the notice a copy of the applicant's exemption application. The assessor shall grant an exemption if the notice and application forwarded by the division to the assessor establish that the applicant is entitled to the exemption. A decision of the division to allow or disallow the filing of a late application or of an assessor to grant or deny an exemption to an applicant who has filed a late application is final, and an applicant who is denied late filing or an exemption may not contest the denial.

(b) The county board of equalization may appoint independent referees to conduct hearings requested pursuant to paragraph (a) of this subsection (2) on behalf of the county board and to make findings and submit recommendations to the county board for its final action.



§ 39-3-207. Reporting of exemptions - reimbursement to local governmental entities - transfer of unencumbered balances

(1) No later than October 10, 2002, and no later than each October 10 thereafter through October 10, 2016, and no later than September 10, 2017, and no later than each September 10 thereafter, each assessor shall forward to the administrator a report on the exemptions allowed in his or her county for the current property tax year. The report shall include:

(a) A statement of the total amount of actual value of residential real property within the county that is exempted from taxation;

(b) With respect to each unit of residential real property for which an exemption is allowed:

(I) The legal description of the property;

(II) The schedule or parcel number for the property;

(III) The name and social security number of the applicant who claimed an exemption for the property and each additional person who occupies the property; and

(IV) A statement of the taxable and tax exempt value of the property; and

(c) For reports issued for the 2007 property tax year and for each subsequent property tax year, separate identification, in such form as the administrator may require, of the units of residential real property within the county exempted from taxation under section 39-3-203 (1.5) and of the total amount of actual value of the property so exempted.

(2) (a) (I) The administrator shall examine the reports sent by each assessor pursuant to subsection (1) of this section to ensure that no applicant has claimed an exemption without meeting all legal requirements for claiming the exemption. No later than November 1, 2002, and no later than each November 1 thereafter, if the administrator determines that an applicant has claimed more than one exemption, the administrator shall provide written notice to the applicant that the applicant has claimed more than one exemption and is therefore not entitled to any exemption. No later than November 1, 2016, and no later than each November 1 thereafter, if the administrator determines that the applicant and the applicant's spouse have claimed separate exemptions in violation of section 39-3-203 (5), that the applicant has claimed an exemption for residential real property that the applicant does not own and occupy as the applicant's primary residence as required by section 39-3-203 (1), or that the applicant is otherwise ineligible to claim an exemption, the administrator shall provide written notice to the applicant that the applicant is ineligible for the exemption and specify the reasons for the determination of ineligibility. The notice shall also include a statement specifying the deadline and procedures for protesting the denial of the exemption or exemptions claimed.

(II) An applicant whose claims for exemption are denied by the administrator pursuant to subparagraph (I) of this paragraph (a) may file a written protest with the administrator no later than November 15 of the year in which the exemption or exemptions were denied. If the ground for the denial is that the applicant, or the applicant and the applicant's spouse, claimed multiple exemptions, the sole ground for a protest is that the applicant, or the applicant and the applicant's spouse, filed only one claim for an exemption and the protest shall specify property or properties identified by the administrator in the notice denying exemptions for which no exemption was claimed. The administrator shall request that any appropriate assessor check the assessor's records of exemption applications to determine whether the applicant filed a disputed exemption application and shall decide the protest accordingly. If the ground for the denial is that the applicant is not an owner-occupier of the residential real property for which an exemption is claimed, the sole grounds for a protest are that the applicant actually is an owner-occupier or that the applicant qualifies for an exemption for the property under section 39-3-203 (6). If a protest is denied, the administrator shall mail the applicant a written statement of the basis for the denial and a copy of each exemption application filed with an assessor that the applicant claimed had not been filed.

(b) No later than December 1, 2002, and no later than each December 1 thereafter, and after examining the reports sent by each assessor, denying claims for exemptions, and deciding protests in accordance with paragraph (a) of this subsection (2), the administrator shall provide written notice to the assessor of each county in which an exemption application has been denied because the applicant filed multiple exemption applications with the identity of the applicant who filed multiple exemption applications and the denial of the exemption. No later than December 1, 2016, and no later than each December 1 thereafter, and after examining the reports sent by each assessor, denying claims for exemptions, and deciding protests in accordance with paragraph (a) of this subsection (2), the administrator shall also provide written notice to the assessor of each county in which an exemption application has been denied for any other reason with the identity of the applicant and the denial of the exemption, specifying the reason for the denial. No later than January 10, 2017, and no later than each January 10 thereafter, each assessor shall forward to the administrator a partial copy of the tax warrant for the assessor's county that includes only property for which the assessor has granted an exemption. The administrator shall examine the tax warrants to ensure that no additional exemptions have been allowed since the administrator examined the reports previously received from the assessors and that each assessor has removed from the tax warrant all exemptions that the administrator previously denied. No later than January 17, 2017, and no later than each January 17 thereafter, the administrator shall notify each assessor and each treasurer of any exemptions to be removed from the tax warrant.

(3) No later than April 1, 2003, and no later than each April 1 thereafter through April 1, 2016, to enable the state treasurer to issue a reimbursement warrant to each treasurer in accordance with subsection (4) of this section, each treasurer shall forward to the state treasurer a report on the exemptions allowed in his or her county for the previous property tax year. No later than March 1, 2017, and no later than March 1 of each year thereafter, each treasurer shall forward the report to the administrator, who shall cross-check it as specified in subsection (3.5) of this section before correcting it, if necessary, and forwarding it to the state treasurer to enable the state treasurer to issue a reimbursement warrant to each treasurer in accordance with subsection (4) of this section. The report shall include:

(a) A statement of the total amount of actual value of residential real property within the county that was exempted from taxation and the total amount of property tax revenues lost by local governmental entities within the county as a result of the exemption that must be reimbursed by the state;

(b) With respect to each unit of residential real property for which an exemption was allowed:

(I) The legal description of the property;

(II) The schedule or parcel number for the property;

(III) The name of the applicant who claimed an exemption for the property and each additional person who occupies the property; and

(IV) A statement of the taxable and tax exempt value of the property and the amount of taxes due on the property; and

(c) For reports issued for the 2007 property tax year and for each subsequent property tax year, separate identification, in such form as the administrator may require, of the units of residential real property within the county exempted from taxation under section 39-3-203 (1.5), the total amount of actual value of the property so exempted, and the total amount of property tax revenues lost by local government entities within the county as a result of the exemption.

(3.5) After receiving reports from each treasurer pursuant to subsection (3) of this section, the administrator shall cross-check the reports to identify any exemption allowed in a county that must be denied due to a failure of the individual allowed the exemption to satisfy all legal requirements for claiming the exemption. The administrator shall remove any exemption that must be denied from the report in which it appears and shall forward all reports to the state treasurer no later than the April 1 immediately following the receipt of the reports by the administrator. In addition, if the administrator identifies any exemption improperly allowed for a prior property tax year commencing on or after January 1, 2016, for which the state treasurer reimbursed a treasurer pursuant to subsection (4) of this section or identifies any exemption properly allowed for such a prior property tax year for which the state treasurer did not reimburse a treasurer, the administrator shall advise the state treasurer to adjust the current year reimbursement to the treasurer to correct the error. No later than that April 1, the administrator shall also notify the treasurer and assessor of each county of the exemptions removed from the report for the county and any resulting and other adjustments to the amount of current year reimbursement to be paid by the state treasurer to the treasurer.

(3.7) In accordance with section 25-2-103 (4.5), C.R.S., the administrator shall annually provide to the state registrar of vital statistics of the department of public health and environment a list, by name and social security number, of every individual who received an exemption for the immediately preceding year so that the registrar can provide to the administrator a list of all such individuals who have died. No later than April 1, 2017, and no later than each April 1 thereafter, the administrator shall forward to the assessor of each county, the name and social security number of each deceased individual who received an exemption for the immediately preceding year for residential real property located within the county so that the assessor can terminate the exemption for the property.

(4) (a) (I) In accordance with section 3.5 of article X of the state constitution, no later than April 15, 2003, and no later than each April 15 thereafter, the state treasurer shall issue a warrant to each treasurer for the amount needed to fully reimburse all local governmental entities within the treasurer's county for the amount of property tax revenues lost as a result of the application of the exemption to property taxes that accrued during the previous property tax year and are payable during the year in which the state treasurer issues the warrant. The reimbursement shall be paid from the state general fund and shall not be subject to the statutory limitation on state general fund appropriations set forth in section 24-75-201.1, C.R.S.

(II) As used in this paragraph (a), with respect to exemptions allowed for property tax years commencing on or after January 1, 2016, "property tax revenues lost as a result of the application of the exemption" includes only those revenues lost as a result of exemptions properly allowed in accordance with the requirements of this part 2 and does not include any revenues lost as a result of an exemption being erroneously allowed.

(b) Each treasurer shall distribute the total amount received from the state treasurer pursuant to paragraph (a) of this subsection (4) to the local governmental entities within the treasurer's county as if the lost tax revenues had been regularly paid. When a treasurer distributes said amount, the treasurer shall provide each local governmental entity with a statement of the amount distributed to the local governmental entity that represents reimbursement received from the state for property tax revenues lost as a result of the exemption. In accordance with section 3.5 of article X of the state constitution, moneys distributed to a local governmental entity as reimbursement for property tax revenues lost as a result of the exemption shall not be included in the local governmental entity's fiscal year spending for purposes of section 20 of article X of the state constitution.

(4.5) In accordance with subsection (3.5) of this section, for any property tax year commencing on or after January 1, 2016, the state treasurer shall not reimburse a treasurer for property tax revenues lost as a result of an exemption erroneously allowed in the treasurer's county. If, pursuant to subsection (3.5) of this section, the administrator advises the state treasurer that the state treasurer has provided either too much or too little reimbursement to a treasurer for exemptions allowed in the treasurer's county for any prior property tax year commencing on or after January 1, 2016, the state treasurer shall adjust the reimbursement for the current property tax year as directed by the administrator in order to correct the error.

(5) Notwithstanding any provision of law to the contrary, the reports required by this section and the contents thereof shall be kept confidential by an assessor, a treasurer, the administrator, the state treasurer, or the state auditor; except that said persons may provide the reports to each other as required or authorized by law.

(6) On June 30, 2016, and on each June 30 thereafter, of the amount by which the total estimated amount specified in the annual general appropriation act for the costs of this part 2 exceeds the total amount of all warrants issued by the state treasurer pursuant to paragraph (a) of subsection (4) of this section, the state treasurer shall transfer:

(a) Ninety-five percent to the senior services account within the older Coloradans cash fund, created pursuant to section 26-11-205.5 (5)(b), C.R.S.; and

(b) Five percent to the veterans assistance grant program cash fund created in section 28-5-712 (3), C.R.S.



§ 39-3-208. Auditing of property tax exemption program

The state auditor shall periodically audit the property tax exemption program administered pursuant to this part 2 to ensure that the program is operating in compliance with section 3.5 of article X of the state constitution and this part 2. In connection with an audit, the state auditor may suggest means of improving the administration of the program. Upon request, an assessor, a treasurer, the administrator, or the state treasurer shall provide the state auditor with any exemption applications, reports, or other documents relevant to the administration of the program.



§ 39-3-209. State expenditure for property tax exemptions - mechanism for refunding of excess state revenue - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Although the exemptions allowed by this part 2 are exemptions from local government property taxes, the state must reimburse local governments for the net amount of property tax revenues lost as a result of the exemptions and therefore bears the full cost of the exemptions;

(b) Section 3.5 of article X of the state constitution authorizes the general assembly to raise or lower the maximum amount of actual value of residential real property of which fifty percent is exempt pursuant to this part 2;

(c) In order to eliminate the cost of the exemption and fund other state needs, the general assembly, as authorized by section 3.5 of article X of the state constitution, has at times temporarily suspended the exemption for qualifying seniors allowed by this part 2 by lowering to zero the maximum amount of actual value of residential real property of which fifty percent is exempt;

(d) The general assembly intends to allow seniors to rely on predictable and sustainable exemptions by fully funding the property tax exemption for qualifying seniors in the future, and it is more likely to be able to do so if the cost of the exemption, which exclusively benefits taxpayers who reside in Colorado, constitutes a refund of excess state revenues for state fiscal years for which such refunds are required; and

(e) Section 20 of article X of the state constitution authorizes the state to use any reasonable method to make required refunds of excess state revenues, and the payment by the state of reimbursement to local governments for the net amount of property tax revenues lost as a result of the property tax exemptions allowed by this part 2, which exemptions directly reduce the tax liability of taxpaying Colorado residents throughout the state, is a reasonable method of making such refunds.

(2) For any state fiscal year commencing on or after July 1, 2017, for which state revenues, as defined in section 24-77-103.6 (6)(c), exceed the excess state revenues cap, as defined in section 24-77-103.6 (6)(b)(I)(C) or (6)(b)(I)(D), and are required to be refunded in accordance with section 20 of article X of the state constitution, the lesser of all reimbursement paid by the state treasurer to each treasurer as required by section 39-3-207 (4) for the property tax year that commenced during the state fiscal year or an amount of such reimbursement equal to the amount of excess state revenues for the state fiscal year that are required to be refunded is a refund of such excess state revenues.









Article 3.5 - Tax Deferral for the Elderly and Military Personnel

§ 39-3.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Homestead" means the owner-occupied residence of the taxpayer and includes owner-occupied units in a condominium, townhouse, or similar structure and an owner-occupied mobile home.

(1.5) "Mobile home" means any wheeled vehicle, exceeding either eight feet in width or thirty-two feet in length, excluding towing gear and bumpers, without motive power, which is designed and commonly used for occupancy by persons for residential purposes, in either temporary or permanent locations, and which may be drawn over the public highways by a motor vehicle.

(1.8) "Person called into military service" means a member of the Army National Guard of the United States, the Army reserve, the Naval reserve, the Marine Corps reserve, the Air National Guard of the United States, the Air Force reserve, or the Coast Guard reserve who has been ordered to active duty pursuant to 10 U.S.C. sec. 12301 (a) or 12302 for a period of more than thirty consecutive days in a time of war or national emergency declared by the congress or the president of the United States. "Active duty" includes any period during which a person called into military service is absent from duty on account of sickness, wounds, leave, or other lawful cause.

(2) "Real property taxes" means all ad valorem taxes levied on a homestead, including special assessments and all other charges which are recoverable by law at the annual real estate tax sale, and includes special assessments and all other charges which are recoverable by law at the personal property tax sale of a mobile home, as provided in section 39-10-111.

(3) "Tax-deferred property" means the property upon which real property taxes are deferred pursuant to this article.

(4) "Taxpayer" means a person who has filed or whose guardian, conservator, or attorney-in-fact has filed a claim for deferral pursuant to this article or persons who have jointly filed a claim for deferral under this article.



§ 39-3.5-102. Deferral of tax on homestead - qualifications - filing of claim

(1) (a) Subject to the provisions of this article, a person who is sixty-five years of age or older or who is a person called into military service on January 1 of the year in which the person files a claim under this section may elect to defer the payment of real property taxes. To exercise this option, the taxpayer shall file a claim for deferral with the treasurer of the county in which the taxpayer's homestead is located. The claim shall be filed after January 1 and on or before April 1 of each year in which the taxpayer claims the deferral.

(b) Notwithstanding paragraph (a) of this subsection (1), a person called into military service at any time between January 1, 2003, and June 30, 2003, may defer the payment of real property taxes for the property tax year 2002 by filing a claim pursuant to this section on or before June 30, 2003.

(2) When a taxpayer who is sixty-five years of age or older or who is a person called into military service files a valid claim for deferral under subsection (1) of this section, it shall have the effect of:

(a) Deferring the payment of his real property taxes for the calendar year previous to the year in which the claim is filed;

(b) Continuing the deferral of taxes which have been deferred under this article for previous years which have not become delinquent pursuant to section 39-3.5-111;

(c) Terminating and releasing the lien for the general taxes so deferred created by section 39-1-107 and substituting therefor the lien for said deferred taxes created by section 39-3.5-105.

(2.5) A person called into military service may defer only the real property taxes payable in a year in which the person is a person called into military service. A person who is no longer a person called into military service may file a valid claim in a subsequent year to continue the deferral of taxes payable in a year in which the person was a person called into military service.

(3) If a guardian, conservator, or attorney-in-fact has been appointed for a taxpayer otherwise qualified to claim deferral of taxes under this article, the guardian, conservator, or attorney-in-fact may act for such taxpayer in claiming the deferral.



§ 39-3.5-103. Property entitled to deferral

(1) In order to qualify for real property tax deferral under this article, the property shall meet all of the following requirements at the time the claim is filed and so long thereafter as payment is deferred:

(a) The property must be the homestead of the taxpayer claiming the deferral.

(b) The taxpayer claiming the deferral must, by himself or jointly with another person residing in the homestead, own the fee simple estate or be purchasing the fee simple estate under a recorded instrument of sale or own the mobile home or be purchasing the mobile home under a recorded instrument of sale; except that nonresidence of the joint owner in the homestead because of ill health of the joint owner shall not prevent the taxpayer from meeting the requirement of this paragraph (b).

(c) The property for which the deferral is claimed must not be income-producing.

(d) Repealed.

(d.5) (I) On or after January 1, 2006, either of the following applies to the property:

(A) The owner of the property is a person who is sixty-five years of age or older, and the total value of all liens of mortgages and deeds of trust on the property, excluding any mortgage or deed of trust that the holder has agreed, on a form designated by the state treasurer, to subordinate to the lien of the state for deferred taxes, is less than or equal to seventy-five percent of the actual value of the property, as determined by the county assessor; or

(B) The owner of the property is a person called into military service, and the total value of all liens of mortgages and deeds of trust on the property, excluding any mortgage or deed of trust that the holder has agreed, on a form designated by the state treasurer, to subordinate to the lien of the state for deferred taxes, is less than or equal to ninety percent of the actual value of the property, as determined by the county assessor.

(II) For purposes of this paragraph (d.5), the actual value of the property shall be the most recent appraisal by the county assessor as of the time the claim for deferral is submitted to the county treasurer.

(e) All real property taxes for years prior to the year for which the election is made must be paid.

(f) The cumulative value of the deferral provided in this section plus the interest accrued on the deferral provided in section 39-3.5-105 (5) shall not exceed the market value of the property less the value of all mortgages which constitute liens upon the property and any other liens upon the property filed prior to the date of recordation of the certificate for deferral.



§ 39-3.5-104. Claim form - contents

(1) A taxpayer's claim for deferral shall be in writing on a form prescribed by the state treasurer and supplied by the county treasurer and shall:

(a) Describe the property;

(b) Recite facts which establish eligibility for deferral under the provisions of this article;

(c) List all mortgages and deeds of trust which constitute liens upon the property, together with the book and page number of the county records at which each is recorded and the date of recordation;

(d) List all mortgages which constitute liens upon a mobile home, together with the street address and county where the record of any such mortgage is on file with the authorized agent for the department of revenue;

(d.5) On or after January 1, 2006, list the actual value of the property based on the most recent appraisal by the county assessor;

(e) Demonstrate that the cumulative value of the deferral plus the interest accrued on the deferral does not exceed the market value of the property less the value of all mortgages which constitute liens upon the property and any other liens upon the property filed prior to the date of recordation of the certificate for deferral.

(2) The form prescribed by the state treasurer shall contain a statement, in bold-faced type, that states substantially as follows: IMPORTANT NOTICE TO PROPERTY OWNER: YOU COULD LOSE YOUR PROPERTY IF THE CUMULATIVE AMOUNT OF THE DEFERRAL PLUS INTEREST EXCEEDS THE MARKET VALUE OF YOUR PROPERTY LESS THE VALUE OF ANY LIENS.



§ 39-3.5-105. Listing of tax-deferred property - tax as lien - interest accrual

(1) If eligibility for deferral of homestead property is established as provided in this article, the county treasurer shall:

(a) Enter in his records a notation that the property is tax-deferred;

(b) (I) Promptly, upon designation of the property as tax-deferred, issue a certificate of deferral, which shall include the name of the taxpayer, the description of the property, the amount of tax deferred, and the year for which the deferral was granted. The certificate shall be recorded in the county records and thereafter sent to the state treasurer. One copy shall be given to the assessor, and one copy shall be retained in the county treasurer's office.

(II) Promptly, upon designation of a mobile home as tax-deferred, the owner of the mobile home shall surrender title to the property to the county clerk and recorder. The county clerk and recorder shall, pursuant to the provisions of article 29 of title 38, C.R.S., make application with the department of revenue for issuance of a new certificate of title with a record of the lien of the state treasurer. This procedure shall be followed for each subsequent year that the property is deferred. The county treasurer shall issue a certificate of deferral, which shall include the name of the taxpayer, the description of the property, the amount deferred, and the tax year for which the deferral was granted, and shall send such certificate to the state treasurer. One copy shall be given to the county assessor, and one copy shall be retained in the county treasurer's office. Upon satisfaction of said lien, the state treasurer shall release the lien from said title.

(2) Notwithstanding the requirements of section 39-1-119 (1), if a person holding escrow funds for the payment of ad valorem taxes receives a copy of the certificate of deferral relating to any tax-deferred property, he shall, no later than thirty days after receiving said certificate, refund to the owner of said property all funds held in escrow for the payment of ad valorem taxes on said property which have been deferred.

(3) Until otherwise required by this article, the county treasurer shall, in subsequent years, continue to list the property as tax-deferred in the manner provided in subsection (1) of this section.

(4) (a) The lien for deferred taxes and interest shall attach on the date of recordation of the certificate for deferral, shall be junior to any mortgage or deed of trust recorded prior to the date of recording of such certificate, shall have priority over all liens attaching subsequent to the date of recording of such certificate, and shall not be foreclosed except as provided in sections 39-3.5-110 to 39-3.5-112.

(b) The lien for deferred taxes and interest for 1978 deferred taxes shall attach on the date of recordation of the certificate of deferral, shall be junior to any mortgage or deed of trust recorded prior to the date of recording of such certificate, shall have priority over all liens attaching subsequent to the date of recording of such certificate, and shall not be foreclosed except as provided in sections 39-3.5-110 to 39-3.5-112.

(5) (a) Repealed.

(b) On and after May 1, 1999, interest shall accrue on all taxes deferred pursuant to deferrals claimed prior to the 1999 calendar year at the rate of seven percent per annum until the date on which such taxes are paid. Interest shall accrue on all taxes deferred pursuant to deferrals claimed on and after January 1, 1999, but prior to January 1, 2001, at the rate of seven percent per annum, beginning May 1 of the calendar year in which the deferral is claimed, until the date on which such taxes are paid.

(c) Interest shall accrue on all taxes deferred pursuant to all deferrals claimed on and after January 1, 2001, at a rate equivalent to the rate per annum on the most recently issued ten-year United States treasury note, rounded to the nearest one-tenth of one percent, as reported by the "Wall Street Journal", as of February 1 of the calendar year in which such deferral is claimed. Interest shall accrue on taxes deferred at the rate specified in this paragraph beginning May 1 of the calendar year in which the deferral is claimed until the date on which such taxes are paid.



§ 39-3.5-105.5. Loan of state moneys to taxpayers

(1) Upon approval by the state treasurer of a taxpayer's application to participate in the property tax deferral program, the state treasurer shall make a loan to the taxpayer in the amount certified as deferred in the taxpayer's certificate of deferral. The loan shall be disbursed to a county treasurer on behalf of the taxpayer pursuant to section 39-3.5-106 and shall be made from the moneys on deposit in the state treasury that are not immediately required to be disbursed.

(2) Interest on a loan for property tax deferral shall accrue at the rate specified in section 39-3.5-105 (5). The interest shall accrue beginning April 30 of the calendar year in which the deferral is claimed until the date on which such loan is repaid.



§ 39-3.5-105.7. Prior deferrals to be treated as loans

All deferred real property tax paid by the state treasurer to a county treasurer prior to July 1, 2002, shall be reclassified as an investment in a loan to a taxpayer that was disbursed to a county treasurer on behalf of the taxpayer, and all provisions of this article shall apply to the loan.



§ 39-3.5-106. State treasurer to pay county treasurer an amount equivalent to deferred taxes

(1) Pursuant to section 39-3.5-105.5, the state treasurer shall loan the amount certified as deferred in the certificate of deferral to a taxpayer deferring property taxes under this article. By April 30, 2003, and by each April 30 thereafter, the state treasurer shall pay the amount of each taxpayer's loan to the county treasurer in which the taxpayer's homestead property is located. The total amount paid by the state treasurer shall be distributed by the county treasurer in the same manner the tax would have been if regularly paid.

(2) The state treasurer shall maintain an account for each tax-deferred property and shall accrue interest, beginning May 1 of the calendar year in which the deferral was claimed, on the amount certified as deferred in the certificate of deferral. The state treasurer shall insure that each account for tax-deferred property complies with this article.



§ 39-3.5-107. Repayment of loans - release of liens - disposition of payments

(1) On and after the date of payment by the state treasurer to the county treasurer as provided in section 39-3.5-106, the right to receive repayment of a loan for deferred taxes and to enforce the lien created by deferral shall be vested in the state treasurer.

(2) If repayment of a loan for deferred taxes is tendered to the county treasurer, he or she shall accept payment, give a receipt therefor, and forthwith transmit the money collected to the state treasurer.

(3) Promptly upon receiving repayment of a loan for deferred taxes, the state treasurer shall issue a release of the deferred tax lien, which release shall be given or sent to the person making payment. Copies of the release shall be sent to the treasurer and the assessor.

(4) All interest received in payment for a loan for deferred taxes shall be credited to the general fund by the state treasurer.



§ 39-3.5-108. Notice to taxpayer regarding duty to claim deferral annually

At the time the treasurer sends the annual real property tax notice to any taxpayer who has claimed a deferral of property taxes in the previous calendar year, he shall enclose a deferral notice. The deferral notice shall be substantially in the following form:

To: (name of taxpayer)

If you want to defer the collection of ad valorem property taxes on your homestead for the assessment year ending on December 31, , you must file a claim for deferral not later than April 1, , in the office of the county treasurer. Forms for filing such claims are available at the county treasurer's office.

If you fail to file your claim for deferral on or before April 1, , your real property taxes will be due and payable in accordance with the schedule set out in the enclosed tax notice.

If you change your permanent address at any time during the assessment year ending on December 31, , you must notify the county assessor promptly.



§ 39-3.5-109. Failure to receive notices

Failure to receive the notice provided for in this article is not a defense in any proceeding for the collection of taxes or for the foreclosure of a tax lien. The treasurer is not personally liable for failure to give such notices.



§ 39-3.5-110. Events requiring repayment of loans - notice to state treasurer

(1) All loans for deferred real property taxes, including accrued interest, shall become payable subject to sections 39-3.5-111 and 39-3.5-112 when:

(a) The taxpayer who claimed the tax deferral dies;

(b) The property on which the taxes were deferred is sold or becomes subject to a contract of sale, or title to the property is transferred to someone other than the taxpayer who claimed the tax deferral;

(c) The property is no longer the homestead of the taxpayer who claimed the deferral, except in the case of a taxpayer required to be absent from such tax-deferred property by reason of ill health;

(d) The tax-deferred property no longer meets the requirements of section 39-3.5-103 (1)(c) or (1)(f);

(e) The location of the tax-deferred mobile home has changed either within the county or to another county.

(2) When the assessor or treasurer has reason to believe any of the circumstances enumerated in this section has occurred, he shall promptly notify the state treasurer.



§ 39-3.5-111. Time for payment - delinquencies

(1) Whenever any of the circumstances listed in section 39-3.5-110 occurs:

(a) No further tax deferrals may be claimed on the property until all loans for unpaid taxes, including previously deferred taxes and interest, have been paid.

(b) All loans for deferred taxes and accrued interest shall be due and payable ninety days after the circumstance occurs, except as provided in subsection (2) of this section and in section 39-3.5-112.

(2) Any provision of this section to the contrary notwithstanding, when the taxpayer dies a loan for deferred taxes and accrued interest shall be due and payable one year after the taxpayer's death.

(3) If a loan for deferred taxes and accrued interest is not paid on the due date, such amounts are delinquent as of that date, and the state treasurer shall foreclose the deferred tax lien.

(4) Foreclosure by the state treasurer of deferred tax liens shall be in the same manner as provided by law for the foreclosure of judgment liens. At the foreclosure sale, the state treasurer or his representative shall bid on behalf of the state of Colorado the amount of the deferred tax lien.

(5) If the owner of the tax-deferred property elects to do so, he or she may convey the property to the state of Colorado in lieu of paying a loan for deferred taxes and accrued interest. Upon completion of such conveyance, all deferred tax liens upon the property shall be extinguished, and all liability for payment of a loan for deferred taxes and accrued interest shall be released.

(6) The lien for deferred taxes shall be subject to and may be extinguished in a proper foreclosure of a mortgage or deed of trust recorded prior to the date of recording of the certificate of tax deferral. In any such foreclosure, any notice that is required to be sent to the state by reason of the state's holding of a lien for deferred taxes shall be sent to the state treasurer. All other procedural matters for such foreclosure, including notice and time limits, shall be as provided in the law pursuant to which the foreclosure is brought.

(7) Whenever the state forecloses a lien for deferred taxes, the interest in the property obtained thereby shall be subject to foreclosure proceedings by the holder of a mortgage or deed of trust recorded prior to the date of recording of the certificate of tax deferral.



§ 39-3.5-112. Election by spouse to continue tax deferral

(1) Notwithstanding the provisions of section 39-3.5-110, when one of the circumstances listed in section 39-3.5-110 (1)(a) or (1)(c) occurs, the spouse of the taxpayer may elect to continue the property in its tax-deferred status if:

(a) The spouse of the taxpayer is or will be sixty years of age or older when the circumstance occurs; and

(b) The property is the homestead of the spouse of the taxpayer and meets the requirements of section 39-3.5-103 (1)(b) and (1)(c).

(1.5) (a) Notwithstanding the provisions of section 39-3.5-110 (1)(a), when a taxpayer who claimed a tax deferral pursuant to this article dies, the loan for deferred real property taxes, including accrued interest, shall not become payable if:

(I) The taxpayer was a person called into military service;

(II) The taxpayer is survived by a spouse; and

(III) The property is the homestead of the surviving spouse and meets the requirements of section 39-3.5-103 (1)(b) and (1)(c).

(b) If paragraph (a) of this subsection (1.5) applies, a loan for deferred real property taxes, including accrued interest, shall become payable when the spouse of the taxpayer dies, in addition to the events set forth in section 39-3.5-110.

(2) The election granted under subsection (1) of this section shall be filed in the same manner as a claim for deferral is filed under section 39-3.5-102, not later than ninety days from the date the circumstance occurs. Thereafter, the property shall continue to be treated as tax-deferred property, and the county treasurer and state treasurer shall withdraw any action taken under section 39-3.5-111. When the property has been continued in its tax-deferred status by the spouse of the taxpayer, the spouse may continue the property in its tax-deferred status in subsequent years by filing a claim, as provided in section 39-3.5-104, annually if the property continues to be eligible for tax-deferred status.



§ 39-3.5-113. Voluntary repayment of loans for deferred tax

(1) Subject to subsection (2) of this section, all or part of a loan for deferred taxes and accrued interest may, at any time, be paid by the taxpayer, his or her spouse, guardian, conservator, attorney-in-fact, personal representative, next of kin, heir-at-law, or child, or any person having or claiming a legal or equitable interest in the property. If the deferred tax lien is paid, in whole or in part, by a mortgagee or the beneficiary of a deed of trust or seller under contract, the amount paid may be added to the unpaid balance of the mortgage or deed of trust but shall be added to the last payment due under said mortgage or deed of trust or contract, without amortization.

(2) Any payment made under this section shall be applied first to accrued interest and then to a loan for deferred taxes. Such payment does not affect the deferred tax status of the property. Voluntary payment does not give the person paying the taxes any interest in the property.



§ 39-3.5-115. Limitations on effect of article

Nothing in this article is intended to or shall be construed to prevent the collection, by foreclosure or otherwise, of personal property or other taxes which become a lien against tax-deferred property.



§ 39-3.5-119. Release of information identifying individuals claiming deferral

(1) Notwithstanding the provisions of part 2 of article 72 of title 24, C.R.S., or any other provision of law to the contrary, county treasurers and the state treasurer shall deny requests from individuals, corporations, or other private entities to inspect or produce the names, addresses, phone numbers, social security numbers, or other information identifying individuals who claim deferrals pursuant to this article.

(2) Nothing in this section shall be construed to prohibit individuals from examining records recorded in county records by the county clerk and recorder nor shall it be construed to prohibit the disclosure of information:

(a) Required in connection with granting or denying a claim for deferral;

(b) Required in connection with an administrative, judicial, or other legal proceeding;

(c) Required in connection with the conveyance, sale, or encumbrance of a specific property;

(d) When the information is contained in a statistical compilation or other informational summary that does not disclose individual identifying information; or

(e) When the individual claiming the exemption has agreed to the disclosure.






Article 3.7 - Property Tax Work-Off Program for the Elderly

§ 39-3.7-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Homestead" means the owner-occupied residence of the taxpayer and includes owner-occupied units in a condominium, townhouse, or similar structure.

(1.5) "Person with a disability" means any person with a physical impairment or an intellectual and developmental disability as defined in section 25.5-10-202, C.R.S.

(2) "Property tax work-off program" means any program established pursuant to the provisions of this article.

(3) "Real property taxes" means all ad valorem taxes levied on a homestead, including special assessments and all other charges which are recoverable, by law, at the annual real estate tax sale.

(4) "Taxing entity" means any county, city and county, city, town, school district, or special district within the state of Colorado.



§ 39-3.7-102. Property tax work-off program - creation - terms

(1) Any taxing entity that levies and collects real property taxes may establish a property tax work-off program in accordance with the provisions of this article that allows any taxpayer who is sixty years of age or older or who is a person with a disability to perform work for the taxing entity in lieu of the payment of any real property taxes, or any portion thereof, due and owing on the homestead of such taxpayer for any given property tax year.

(2) In order to qualify for participation in any property tax work-off program created pursuant to the provisions of this article, the following requirements shall be satisfied at the time the application is filed and so long thereafter as the taxpayer may participate in such property tax work-off program:

(a) The property on which the property taxes are due and owing is the homestead of the taxpayer making application.

(b) The taxpayer making application must, singly or jointly with another person residing in the homestead, own the fee simple estate or be purchasing the fee simple estate under a recorded instrument of sale; except that nonresidence of the joint owner in the homestead because of ill health of the joint owner shall not prevent the taxpayer from meeting the requirements of this paragraph (b).

(c) The property on which the property taxes are due and owing is not income-producing.

(3) The number of hours of work to be performed by a taxpayer pursuant to any property tax work-off program shall be based upon the calculation of the amount of property taxes, or portion thereof, to be worked off divided by the minimum wage as set by federal law.

(4) A property tax work-off program shall be created upon the adoption of a resolution or ordinance, whichever is appropriate, by the governing body of such taxing entity. Such resolution or ordinance shall be in accordance with the provisions of this article and shall include, but shall not be limited to, the following: Procedures for application for participation in such property tax work-off program; the maximum number of taxpayers allowed to participate in such property tax work-off program; procedures for verification of work performed; procedures for the issuance of checks to taxpayers for the amount of property tax worked off by such taxpayers pursuant to such property tax work-off program; and such other provisions which such taxing entity deems reasonable and necessary for the implementation and operation of such property tax work-off program.

(4.5) For each property tax year in which a taxpayer participates in a property tax work-off program pursuant to the provisions of this section, the taxing entity which has established such program shall issue a check or checks to such taxpayer which shall be made payable only to the appropriate county treasurer. The taxpayer shall be responsible for the delivery of the check or checks to the county treasurer in order for such amount to be credited to the property tax which is due and owing on the homestead of the taxpayer for such property tax year.

(5) Any taxing entity which establishes a property tax work-off program pursuant to the provisions of this article shall make information regarding such program available to the taxpayers of the taxing entity.

(6) Any taxpayer who is a person with a disability and who applies to participate in a property tax work-off program pursuant to this article shall, upon application, submit a signed and dated letter from a Colorado licensed health care professional verifying that the taxpayer is a person with a disability. Any taxing entity that establishes a property tax work-off program pursuant to the provisions of this section shall have the authority to further define the term "person with a disability" for purposes of determining eligibility for the property tax work-off program. The definition may restrict, but shall not expand, the class of individuals who are eligible to participate in the property tax work-off program pursuant to this section.






Article 3.9 - Optional Nongaming Property Tax Deferral Plan

§ 39-3. 9-101 to 39-3.9-106. (Repealed)

(2) Section 39-3.9-106 provided for the repeal of this article, effective December 31, 1996. (See L. 93, p. 346.)






Article 4 - Valuation of Public Utilities

§ 39-4-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Aircraft" means any contrivance now known or hereafter invented, used, or designed for navigation or flight through the air and designed to carry at least one person.

(2) "Airline company" means any operator who engages in the carriage by aircraft of persons or property as a common carrier for compensation or hire, or the carriage of mail, or any aircraft operator who operates regularly between two or more points and publishes a flight schedule. "Airline company" shall not include operators whose aircraft are all certified for a gross takeoff weight of twelve thousand five hundred pounds or less and who do not engage in scheduled or mail carriage service.

(2.3) "Biomass energy facility" means a new facility first placed in production on or after January 1, 2010, that uses real and personal property, including leaseholds and easements, to generate and deliver to the interconnection meter any source of electrical or mechanical energy by combusting only biomass or biosolids derived from the treatment of wastewater and that is not primarily designed to supply electricity for consumption on site.

(2.4) "Geothermal energy facility" means a new facility first placed in production on or after January 1, 2010, that uses real and personal property, including but not limited to leaseholds and easements, to generate and deliver to the interconnection meter any source of electrical or mechanical energy by harnessing the heat energy of groundwater or the ground and that is not primarily designed to supply electricity for consumption on site.

(2.5) Repealed.

(3) (a) "Public utility" means, for property tax years commencing on or after January 1, 1987, every sole proprietorship, firm, limited liability company, partnership, association, company, or corporation, and the trustees or receivers thereof, whether elected or appointed, that does business in this state as a railroad company, airline company, electric company, small or low impact hydroelectric energy facility, geothermal energy facility, biomass energy facility, wind energy facility, solar energy facility, rural electric company, telephone company, telegraph company, gas company, gas pipeline carrier company, domestic water company selling at retail except nonprofit domestic water companies, pipeline company, coal slurry pipeline, or private car line company.

(b) On and after January 1, 2010, for purposes of this article, "public utility" shall not include any affiliate or subsidiary of a sole proprietorship, firm, limited liability company, partnership, association, company, or corporation of any type of company described in paragraph (a) of this subsection (3) that is not doing business in the state primarily as a railroad company, airline company, electric company, small or low impact hydroelectric energy facility, geothermal energy facility, biomass energy facility, wind energy facility, solar energy facility, rural electric company, telephone company, telegraph company, gas company, gas pipeline carrier company, domestic water company selling at retail except nonprofit domestic water companies, pipeline company, coal slurry pipeline, or private car line company. Valuation and taxation of any such affiliate or subsidiary of a public utility as defined in paragraph (a) of this subsection (3) shall be assessed pursuant to article 5 of this title.

(3.3) (a) "Small or low impact hydroelectric energy facility" means a new facility first placed in production on or after January 1, 2010, that uses real and personal property, including but not limited to leaseholds and easements, to generate and deliver to the interconnection meter any source of electrical or mechanical energy by harnessing the kinetic energy of water, that is not primarily designed to supply electricity for consumption on site, and that is:

(I) A new facility that is a small facility that has a nameplate rating of ten megawatts or less; or

(II) A new facility that has a nameplate rating of more than ten megawatts and that:

(A) Is an addition to water infrastructure such as a reservoir, a ditch, or a pipeline that existed before January 1, 2010;

(B) Does not result in any change in the quantity or timing of diversions or releases for purposes of peak power generation;

(C) Includes measures to prevent fish mortality in facilities on on-stream reservoirs and natural waterways; and

(D) Does not cause any violation of state water quality standards when operated; or

(III) A new facility that has a nameplate rating of more than ten megawatts and that:

(A) Is placed into production as part of new water infrastructure such as a reservoir, a ditch, or a pipeline constructed on or after January 1, 2010, and operated for primary beneficial uses of water other than solely for production of electricity;

(B) Includes measures to prevent fish mortality in facilities on reservoirs and natural waterways; and

(C) Does not cause any violation of state water quality standards when operated.

(b) For purposes of this subsection (3.3), "new facility" includes a combined facility that is a combination of a facility placed in production before January 1, 2010, that uses real and personal property to generate and deliver to the interconnection meter any source of electric or mechanical energy by harnessing the kinetic energy of water and that is not primarily designed to supply energy for consumption on site and an addition or energy efficiency improvement to the facility first placed in production on or after January 1, 2010, if the addition or efficiency improvement increases the electrical or mechanical energy-producing capacity of the combined facility by at least twenty-five percent over the capacity of the facility placed in production before January 1, 2010, alone.

(3.5) "Solar energy facility" means a new facility first placed in production on or after January 1, 2009, that uses real and personal property, including but not limited to one or more solar energy devices, as defined in section 38-32.5-100.3 (2), C.R.S., leaseholds, and easements, to generate and deliver to the interconnection meter any source of electrical, thermal, or mechanical energy in excess of two megawatts by harnessing the radiant energy of the sun and that is not primarily designed to supply electricity for consumption on site.

(4) "Wind energy facility" means a new facility first placed in production on or after January 1, 2006, that uses property, real and personal, including one or more wind turbines, leaseholds, and easements, to generate and deliver to the interconnection meter any source of electrical or mechanical energy in excess of two megawatts by harnessing the kinetic energy of the wind.



§ 39-4-102. Valuation of public utilities

(1) The administrator shall determine the actual value of the operating property and plant of each public utility as a unit, giving consideration to the following factors and assigning such weight to each of such factors as in the administrator's judgment will secure a just value of such public utility as a unit:

(a) The tangible property comprising its plant, whether the same is situated within this state or both within and without this state, exclusive of any tangible property situated without this state which is not directly connected with the business in which such public utility is engaged within this state;

(b) Its intangibles, such as special privileges, franchises, contract rights and obligations, and rights-of-way; except that licenses granted by the federal communications commission to a wireless carrier, as defined in section 29-11-101, C.R.S., shall not be considered, nor shall the value of such licenses be reflected, in the administrator's valuation of the carrier's tangible property;

(c) Its gross and net operating revenues during a reasonable period of time not to exceed the most recent five-year period, capitalized at indicative rates;

(d) The average market value of its outstanding securities during the preceding calendar year, if such market value is determinable;

(e) (I) When determining the actual value of a renewable energy facility that primarily produces more than two megawatts of alternating current electricity, the administrator shall:

(A) Consider the additional incremental cost per kilowatt of the construction of the renewable energy facility over that of the construction cost of a comparable nonrenewable energy facility, inclusive of the cost of all property required to generate and deliver energy to the interconnection meter, that primarily produces alternating current electricity to be an investment cost and shall not include such additional incremental cost in the valuation of the facility; and

(B) Not add value to a renewable energy facility for any renewable energy credits created by the production of alternating current electricity.

(II) For purposes of this paragraph (e), "renewable energy" has the meaning provided in section 40-1-102 (11), C.R.S., but shall not include energy generated from a small or low impact hydroelectric energy facility, a geothermal energy facility, a biomass energy facility, a wind energy facility, or a solar energy facility.

(III) (A) For purposes of determining the actual value of a renewable energy facility as specified in subparagraph (I) of this paragraph (e), an owner or operator of a facility shall provide a copy of the facility's current power purchase agreement to the administrator by April 1 of each assessment year as an attachment to the statement required as specified in section 39-4-103 (1); except that, if a copy of the current power purchase agreement was previously provided either by the owner or operator or by the purchaser of power and there is no material change in the facility's current power purchase agreement, the owner or operator of a facility shall not be required to provide a copy of the agreement.

(B) If the owner or operator of a facility does not provide a copy of the facility's current power purchase agreement as specified in sub-subparagraph (A) of this subparagraph (III), the administrator shall have the authority to request a copy of the current power purchase agreement from the purchaser of power generated at the facility; except that, if a copy of the current power purchase agreement was previously provided either by the owner or operator or by the purchaser of power and there is no material change in the facility's current power purchase agreement, the purchaser of power shall not be required to provide a copy of the agreement.

(C) All power purchase agreements provided to the administrator pursuant to this subparagraph (III) shall be considered private documents and shall be available only to the administrator and the employees of the division of property taxation in the department of local affairs.

(1.5) The administrator shall determine the actual value of a small or low impact hydroelectric energy facility, a geothermal energy facility, a biomass energy facility, a wind energy facility, or a solar energy facility as follows:

(a) The general assembly hereby declares that consideration by the administrator of the cost approach and market approach to the appraisal of a wind energy facility or a solar energy facility results in valuations that are neither uniform nor just and equal because of wide variations in the production of energy from wind turbines and solar energy devices, as defined in section 38-32.5-100.3 (2), C.R.S., because of the uncertainty of wind and sunlight available for energy production, and because constructing a wind energy facility or a solar energy facility is significantly more expensive than constructing any other utility production facility. The general assembly further declares that it is also appropriate to value small or low impact hydroelectric energy facilities, geothermal energy facilities, and biomass energy facilities, which also have high construction costs relative to their ongoing operational costs, using the income approach. Therefore, in the absence of preponderant evidence shown by the administrator that the use of the cost approach and market approach results in uniform and just and equal valuation, a small or low impact hydroelectric energy facility, a geothermal energy facility, a biomass energy facility, a wind energy facility, or a solar energy facility shall be valued based solely upon the income approach.

(b) (I) The actual value of a small or low impact hydroelectric energy facility, a geothermal energy facility, a biomass energy facility, a wind energy facility, or a solar energy facility shall be at an amount equal to a tax factor times the selling price at the interconnection meter.

(II) As used in this article, "interconnection meter" means the meter located at the point of delivery of energy to the purchaser.

(III) As used in this paragraph (b), "selling price at the interconnection meter" means the gross taxable revenues realized by the taxpayer from the sale of energy at the interconnection meter.

(IV) As used in this paragraph (b), "tax factor" means a factor annually established by the administrator. The tax factor shall be a number that when applied to the selling price at the interconnection meter results in approximately the same tax revenue over a twenty-year period on a nominal dollar basis that would have been collected using the cost basis method of taxation as determined by the administrator for a renewable energy facility pursuant to paragraph (e) of subsection (1) of this section. For a renewable energy facility that begins generating energy before January 1, 2012, the administrator shall include only the cost of all property required to generate and deliver renewable energy to the interconnection meter that does not exceed the cost of property required to generate nonrenewable energy. For a renewable energy facility that begins generating energy on or after January 1, 2012, the administrator shall include only the cost of all property required to generate and deliver renewable energy to the interconnection meter that does not exceed the cost of property required to generate and deliver nonrenewable energy to the interconnection meter.

(V) For purposes of calculating the tax factor as required in subparagraph (IV) of this paragraph (b), an owner or operator of a small or low impact hydroelectric energy facility, a geothermal energy facility, a biomass energy facility, a wind energy facility, or a solar energy facility shall provide a copy of the small or low impact hydroelectric energy facility's, geothermal energy facility's, biomass energy facility's, wind energy facility's, or solar energy facility's current power purchase agreement to the administrator by April 1 of each assessment year. The administrator shall also have the authority to request a copy of the current power purchase agreement from the purchaser of power generated at a small or low impact hydroelectric energy facility, a geothermal energy facility, a biomass energy facility, a wind energy facility, or a solar energy facility. All agreements provided to the administrator pursuant to this subparagraph (V) shall be considered private documents and shall be available only to the administrator and the employees of the division of property taxation in the department of local affairs.

(c) The location of a small or low impact hydroelectric energy facility, a geothermal energy facility, a biomass energy facility, a wind energy facility, or a solar energy facility on real property shall not affect the classification of that real property for purposes of determining the actual value of that real property as provided in section 39-1-103.

(d) Pursuant to section 39-3-118.5, no actual value for any personal property used in a small or low impact hydroelectric energy facility, a geothermal energy facility, a biomass energy facility, a wind energy facility, or a solar energy facility shall be assigned until the personal property is first put into use by the facility. If any item of personal property is used in the facility and is subsequently taken out of service so that no small or low impact hydroelectric energy, geothermal energy, biomass energy, wind energy, or solar energy is produced from that facility for the preceding calendar year, no actual value shall be assigned to that item of more than five percent of the installed cost of the item for that assessment year.

(2) If, in the judgment of the administrator, the books and records of any public utility accurately reflect its tangible property, its intangibles, and its earnings within this state during the most recent five-year period, the administrator may determine from such books and records the actual value of its property and plant within this state and need not determine the entire value of its property and plant both within and without this state.

(3) (a) For property tax years 1982 through 1986, there shall be applied to the actual value of each public utility an equalization factor to adjust the actual value for the current year of assessment as determined by the administrator pursuant to subsections (1) and (2) of this section to the public utility's level of value in 1981.

(b) For property tax years commencing on or after January 1, 1987, there shall be applied to the actual value of each public utility an equalization factor to adjust the actual value for the current year of assessment as determined by the administrator pursuant to subsections (1) and (2) of this section to the public utility's level of value in the appropriate year that is prescribed in section 39-1-104 (10.2) and that is used to determine the actual value of properties that are subject to said applicable subsection.

(c) Appraisal procedures, instructions, and factors utilized by the administrator in carrying out the provisions of this section shall be subject to legislative review, the same as rules and regulations, pursuant to section 24-4-103 (8)(d), C.R.S.

(d) The administrator shall certify to the public utility any difference in valuation resulting from the application of this section. Said certification shall be part of the evidence presented in determining rate structures by any applicable rate-setting body.



§ 39-4-103. Schedules of property - confidential records - late filing penalties

(1) (a) Except as otherwise provided in this paragraph (a), no later than April 1 of each year, each public utility doing business in this state shall file with the administrator, on a form provided by the administrator, a statement, signed by an officer of such public utility under the penalties of perjury in the second degree, containing such information concerning itself and all of its property, wherever situated, as the administrator may reasonably require for the purpose of determining the actual value of such public utility in this state and for apportioning the valuation for assessment of such public utility among the several counties of this state. Upon good cause shown, the administrator may grant an extension for filing such statement to any public utility. Any extension granted pursuant to this paragraph (a) shall be for a reasonable amount of time as determined by the administrator.

(b) Such statement shall include a specific identification of each and every item of property owned, leased, or used which is not included in the rendition of the operating property and plant and the county in which each item is located.

(1.5) (a) If a public utility fails to complete a statement of property and legally postmark it for return by April 1, the administrator shall impose on such public utility a late filing penalty in the amount of one hundred dollars for each calendar day the statement of property remains delinquent; except that the late filing penalty shall not exceed three thousand dollars. If, by June 1, the public utility continues to be delinquent in filing a statement of property, the administrator shall, in addition to imposing a late filing penalty, determine the actual value of such utility on the basis of the best information available. All late filing penalties shall be credited to the general fund.

(b) If any public utility fails to file a completed statement of property, or includes in a filed statement of property any information concerning the public utility property which is false, erroneous, or misleading, or fails to include in the statement of property any taxable property owned by the public utility, then the administrator may determine the actual value of such taxable property on the basis of the best information available.

(c) If a public utility fails to file a statement of property and does not file a petition or complaint pursuant to section 39-4-108 regarding the actual value of its taxable property as determined on the basis of the best information available pursuant to this subsection (1.5), the public utility shall be deemed to have waived any right to file an abatement or refund petition regarding such actual value pursuant to section 39-10-114.

(2) All such statements filed with the administrator shall be considered private documents and shall be available only to the administrator and the employees of the division of property taxation and to assessors.



§ 39-4-104. Inspection of records of utility

The division of property taxation, through the administrator, and its employees, shall have the right at any time, upon demand, to inspect the books, accounts, and records of any public utility doing business in this state for the purpose of verifying the information contained in its filed statement and to examine under oath any officer, employee, or agent of such public utility. Any person making such demand upon a public utility on behalf of the administrator shall produce and exhibit his authority to make such inspection or examination.



§ 39-4-105. Production of records

By order or subpoena, the administrator may require the production of any books, accounts, or records of any public utility doing business in this state, or verified copies of the same, for examination, and any public utility failing or refusing to comply with any such order or subpoena shall forfeit and pay to the state the sum of one hundred dollars for each day it so fails or refuses.



§ 39-4-106. Valuation of utilities - apportionment

(1) Repealed.

(2) In the specific case of a telegraph company, the administrator shall:

(a) Determine, as of the last day of December of each year, the actual value of such company as a unit, or of its property and plant within this state, in the manner provided in section 39-4-102;

(b) Allocate to this state, if the actual value of such company is determined as a unit, that proportion of such actual value as in his judgment accurately represents the value of the property and plant of such company within this state, utilizing commonly recognized methods of allocation as in his judgment are just and equitable;

(c) Compute the valuation for assessment of such company in this state as provided in section 39-1-104;

(d) Apportion the valuation for assessment of such company in this state among the several counties of this state in such proportion as in his judgment will fairly represent the valuation for assessment within each such county, utilizing commonly recognized methods of apportioning as in his judgment are just and equitable.

(3) In the specific case of a telephone company, the administrator shall:

(a) Determine, as of the last day of December of each year, the actual value of such company as a unit, or of its property and plant within this state, in the manner provided in section 39-4-102;

(b) Allocate to this state, if the actual value of such company is determined as a unit, that proportion of such actual value as in his judgment accurately represents the value of the property and plant of such company within this state, utilizing commonly recognized methods of allocation as in his judgment are just and equitable;

(c) Compute the valuation for assessment of such company in this state as provided in section 39-1-104;

(d) Apportion the valuation for assessment of such company in this state among the several counties of this state in such proportion as in his judgment will fairly represent the valuation for assessment within each such county, utilizing commonly recognized methods of apportioning as in his judgment are just and equitable.

(4) Repealed.

(5) In the specific case of a pipeline company engaged in the transportation of gas, oil, or petroleum products or coal slurry or other coal products in pipelines through or in this state, the administrator shall:

(a) Determine, as of the last day of December of each year, the actual value of the property of such company within this state, either in the manner provided in section 39-4-102 or, with respect to its pipelines, on a diameter per inch per mile basis and its land, improvements, pump and compressor stations, and miscellaneous equipment, wherever situated, being valued separately in the same manner as all other real and personal property;

(b) Compute the valuation for assessment of such company in this state as provided in section 39-1-104;

(c) Apportion the valuation for assessment of such company in this state among the several counties of the state in such proportion as in his judgment will fairly represent the valuation for assessment within each such county, utilizing commonly recognized methods of apportioning as in his judgment shall be just and equitable.

(6) The administrator shall determine the actual value of all other public utilities doing business in this state in the manner provided in section 39-4-102 and shall apportion the valuation for assessment thereof, computed as provided in section 39-1-104, among the several counties of this state in which property of such public utilities is located in such proportion as in his judgment will fairly represent the valuation for assessment within each such county, utilizing commonly recognized methods of apportioning as in his judgment are just and equitable.

(7) (a) In the specific case of a railroad company, the administrator shall:

(I) Determine, as of the last day of December of each year, the actual value of such company as a unit or the actual value of its property and plant within this state, in the manner provided in section 39-4-102;

(II) Ascertain the total mileage of all railroad track of such company, wherever situated, if the actual value of such company is determined as a unit;

(III) Ascertain the total mileage of all railroad track of such company situated within this state and in the several counties thereof;

(IV) Ascertain the total mileage of all railroad main track of such company situated within this state and in the several counties thereof;

(V) Allocate to this state, if the actual value of such company is determined as a unit, that proportion of such actual value that the total mileage of all railroad track of such company situated within this state bears to the total mileage of all railroad track of such company, wherever situated;

(VI) Compute the valuation for assessment of such company in this state as provided in section 39-1-104;

(VII) Apportion the valuation for assessment of such company within this state among the several counties of this state in the proportion that the actual mileage of railroad main track within each such county bears to the total mileage of all railroad main track of such company within this state.

(b) This subsection (7) is effective January 1, 1987.

(8) (a) In the case of cars owned by a sleeping car company, a railroad express company, or a private car line company, the administrator shall:

(I) Ascertain the total railroad track miles made by all such cars within this state and in the several counties thereof during the preceding calendar year;

(II) Determine the actual value of all such cars, using commonly recognized methods of valuation;

(III) Compute the valuation for assessment of all such cars as provided in section 39-1-104;

(IV) Apportion the valuation for assessment of all such cars among the several counties of the state in such proportion as in his judgment will fairly represent the valuation for assessment within each such county.

(b) This subsection (8) is effective January 1, 1987.



§ 39-4-107. Statement of valuation to counties

No later than July 1 in each year, the administrator shall advise both the assessor of each county wherein property of a public utility is located and the public utility itself of the valuation of such public utility in such county, and such amount shall be entered on the tax roll of such county by the assessor in the same manner as though determined by the assessor.



§ 39-4-108. Complaint - hearing - decision

(1) Any public utility, being of the opinion that the actual value of its property and plant as determined by the administrator is illegal, erroneous, or not uniform with the actual value of like property similarly situated, as determined by the administrator, may, no later than July 15, file a petition or complaint with the administrator, setting forth such illegality, error, or lack of uniformity.

(2) Any assessor or board of county commissioners, being of the opinion that the actual value of the property and plant of any public utility as determined by the administrator is illegal, erroneous, or not uniform with the actual value of like property similarly situated, as determined by the administrator, or that the amount of valuation of any public utility has not been correctly apportioned among the counties entitled thereto may, no later than July 15, file a petition or complaint with the administrator setting forth such illegality, error, lack of uniformity, or incorrect apportionment.

(3) Upon the filing of any petition or complaint provided for in this section, the administrator shall cause notice of such filing to be given to the assessor and the board of county commissioners of any county directly affected and to any public utility directly affected, as may appear from such petition or complaint. Such notice shall be mailed at least five days prior to the meeting with the administrator at which such petition or complaint will be heard.

(4) The administrator shall, on the first working day after notices of valuation are mailed and on succeeding days if necessary, hear all such petitions and complaints. In case there are several petitions or complaints filed involving like questions, the same may be consolidated for the purpose of hearing and determination. The administrator shall hear all evidence presented and listen to arguments touching upon the matters concerning which the petition or complaint was filed. He shall have power to subpoena and compel the attendance of witnesses and to require the production of any books or records deemed necessary to arrive at a proper determination of the matter. Upon good cause, any hearing may be adjourned from time to time, but in no event beyond July 27. Hearings conducted under this section shall be informal, and a verbatim record need not be made, as required under section 24-4-105 (13), C.R.S.

(5) The administrator shall render his decision upon any petition or complaint, in writing, no later than August 1 and shall transmit a copy thereof to all parties affected.

(6) If the administrator grants the petition, in whole or in part, the administrator shall make the appropriate corrections or changes in the valuation of such public utility, or in the apportionment thereof, and shall certify the same to the assessor of the county affected thereby. Such decision shall control all proceedings thereafter, the same as though originally certified by the administrator.

(7) If the administrator denies the petition, in whole or in part, all costs and expenses incurred in conducting the hearing shall be chargeable to the petitioner and shall be enforceable and collectible as in the case of other claims and demands.

(8) Further proceedings brought by a party adversely affected by the administrator's decision shall be before the board of assessment appeals under the provisions of section 39-2-125 or before the Denver district court for a trial de novo with no presumption in favor of any pending valuation, and no judicial review shall be available to any party under the provisions of section 39-4-109 until the board or the district court has rendered its decision.



§ 39-4-109. Judicial review

(1) Any petitioner or any other public utility, assessor, or board of county commissioners adversely affected or the administrator may appeal any decision of the board of assessment appeals or the district court denying a petition in whole or in part to the court of appeals. No new or additional evidence may be introduced in the court of appeals unless such other public utility, assessor, or board of county commissioners adversely affected has had no opportunity to present such evidence at the hearing before the board of assessment appeals or at the trial in the district court; otherwise, the cause shall be heard on the record of the board of assessment appeals or the district court, which shall be certified by it to the court in which the appeal was taken. Whenever any new or additional evidence is introduced, the court, in its discretion, may remand the case to the board of assessment appeals or the district court for rehearing.

(2) An appeal may be taken to the court of appeals according to the Colorado appellate rules and the provisions of section 24-4-106 (11), C.R.S., after the decision of the board of assessment appeals or the district court is issued, but, if the appeal is taken by the public utility actually owning the property involved in the petition to the board of assessment appeals or the district court, such public utility shall pay the full amount of all taxes levied upon the valuation for assessment of its property and plant to the treasurer of the county in which the same is located prior to taking its appeal.

(3) If, upon appeal to the court of appeals, the petitioner is sustained, in whole or in part, then, upon presentation to the treasurer to whom the taxes were paid of a certified copy of the order modifying the valuation for assessment of its property and plant, the treasurer shall forthwith make the appropriate refund of taxes, together with refund interest at the same rate as delinquent interest as specified in section 39-10-104.5, and the petitioner shall also be entitled to a refund of costs incurred in the hearing before the board of assessment appeals or the trial in the district court and in the appeal to the court or such portion thereof as the court may decree; but, if judgment is for the board of assessment appeals, then the board of assessment appeals shall receive its costs from the appellant. Such refund interest shall only accrue from the date on which payment of taxes was received by the treasurer from the petitioner.






Article 4.1 - Valuation and Assessment of Rail Transportation Property

§ 39-4. 1-101 to 39-4.1-110. (Repealed)

(2) Section 39-4.1-110 provided for the repeal of this article, effective January 1, 1987. (See L. 84, p. 990.)






Article 5 - Valuation and Taxation

Part 1 - Real and Personal Property

§ 39-5-101. Duties of assessor

The assessor shall list all taxable real and personal property located within his county on the assessment date, other than that comprising the property and plant of public utilities.



§ 39-5-102. When schedules required - nonresident owners listed

(1) Ownership of real property shall be ascertained by the assessor from the records of the county clerk and recorder, and owners of real property shall not be required to file schedules listing the same; but any person having or claiming to have an undivided interest in any real property, or any inchoate, possessory, or equitable interest therein, or any other estate less than the fee, or any lien on any real property may file a schedule with the assessor, specifying such interest.

(2) When the ownership of any real or personal property cannot be ascertained by the assessor after due diligence, he may list such property under the legend "owner unknown".

(3) The assessor shall furnish annually by the first day of June to the executive director of the department of revenue a list of the names and addresses of all nonresidents of the state as shown by the assessor's records as of the previous assessment date to have owned real or personal property within the county.



§ 39-5-103. Property described

In listing tracts or parcels of real property, the assessor shall identify the same by section, or part of a section, township, and range, and, if such part of a section is not a legal subdivision, then by some other description sufficient to identify the same. In listing town or city lots, he shall describe the same by number of lot and block, or otherwise, in accordance with the system of numbering or describing used by the town or city in which said lots are located.



§ 39-5-103.5. Maps of parcels of land in the county

(1) Prior to January 1, 1981, each assessor shall prepare and maintain full, accurate, and complete maps showing the parcels of land in his county. The maps shall include a master county index map, together with applicable township, section, and quarter-section maps, depending on density. Guidelines shall be established by the administrator to produce uniformity throughout the state. The guidelines shall include the definition of a parcel, the development of a parcel numbering system, map size, map scale, and suggestions for minimum information to be plotted.

(2) In fulfilling the duty imposed upon him by subsection (1) of this section, the assessor may employ other mapping resources or maps available to him.



§ 39-5-104. Valuation of property

Each tract or parcel of land and each town or city lot shall be separately appraised and valued, except when two or more adjoining tracts, parcels, or lots are owned by the same person, in which case the same may be appraised and valued either separately or collectively. When a single structure, used for a single purpose, is located on more than one town or city lot, the entire land area shall be appraised and valued as a single property.



§ 39-5-104.5. Valuation of personal property

(1) On and after January 1, 1996, personal property shall be valued as of the assessment date, and the tax shall apply for the full assessment year without regard to any destruction, conveyance, relocation, or change in tax status occurring after the assessment date. The owner of taxable personal property on the assessment date shall be responsible for the property tax assessed for the full property tax year without proration.

(2) Personal property tax obligations resulting from any conveyance, relocation, or change in tax status of the property during the property tax year that are not in the process of collection as of January 1, 1997, shall be waived, and the treasurer shall not commence any action to collect such obligations.



§ 39-5-104.7. Valuation of real and personal property that produces alternating current electricity from a renewable energy source

(1) (a) Except as provided in paragraph (b) of this subsection (1), on and after January 1, 2008, all real and personal property used to produce two megawatts or less of alternating current electricity from a renewable energy source shall be valued by the assessor in the county where the property is located in accordance with valuation procedures developed by the administrator.

(b) The valuation requirements specified in paragraph (a) of this subsection (1) shall not apply to small or low impact hydroelectric energy facilities, geothermal energy facilities, biomass energy facilities, solar energy facilities, or wind energy facilities, as those terms are defined in section 39-4-101.

(2) In developing the valuation procedures specified in paragraph (a) of subsection (1) of this section, the administrator shall utilize the procedures adopted for determining the actual value of a renewable energy facility as specified in section 39-4-102 (1)(e).

(3) A taxpayer shall notify the taxpayer's county assessor when the taxpayer installs real and personal property used to produce two megawatts or less of alternating current electricity from a renewable energy source; except that, if the taxpayer obtains a building permit under the jurisdiction of a local government for the installation, the notification required in this subsection (3) shall not be necessary.



§ 39-5-105. Improvements - water rights - valuation

(1) Improvements shall be appraised and valued separately from land, except improvements other than buildings on land which is used solely and exclusively for agricultural purposes, in which case the land, water rights, and improvements other than buildings shall be appraised and valued as a unit.

(1.1) (a) (I) Water rights, together with any dam, ditch, canal, flume, reservoir, bypass, pipeline, conduit, well, pump, or other associated structure or device as defined in article 92 of title 37, C.R.S., being used to produce water or held to produce or exchange water to support uses of any item of real property specified in section 39-1-102 (14), other than for agricultural purposes, shall not be appraised and valued separately but shall be appraised and valued with the item of real property served as a unit.

(II) For purposes of this section, valuing the water rights and the item of real property served by the water rights "as a unit" means that any increase in value of the property served with water made available directly, or by exchange, by the use of any dam, ditch, pipeline, canal, flume, reservoir, bypass, conduit, well, pump, or other associated structure or device, as defined in article 92 of title 37, C.R.S., shall be included in the valuation of the real property served by the water rights.

(b) The general assembly finds and declares that the value of water rights, and any dam, ditch, pipeline, canal, flume, reservoir, bypass, conduit, well, pump, or other associated structure or device, as defined in article 92 of title 37, C.R.S., used or held to produce or exchange water, for taxation purposes, should be recognized as a contribution to the value of all of the interests in the entire property served thereby and that the separate valuation of such water rights could result in double taxation. The provision of this subsection (1.1) shall not be construed to exempt any water rights from taxation but shall be construed as setting forth procedures for the valuation thereof.

(2) and (3) Repealed.



§ 39-5-106. Purchase of state land

The equity in land purchased from the state under contract shall, during the term of such contract, be appraised and valued in the same manner as though held in fee by the purchaser, and any improvements on such land shall be appraised and valued in the same manner as other improvements.



§ 39-5-107. Personal property schedule

(1) All taxable personal property shall be listed on a form of schedule approved by the administrator and prepared and furnished by the assessor. Such schedule shall be so designed as to show the owner's name, address, social security number or federal employer identification number, and the location and general description of the owner's taxable personal property, divided into the various subclasses, and shall provide sufficient space for the furnishing of such information, derived from the books of account, records, or Colorado income tax returns of the owner of such property, as may be required by the assessor to determine the actual value of such property.

(2) There shall be subjoined to such schedule the following declaration:

"I declare, under the penalty of perjury in the second degree, that this schedule, together with any accompanying exhibits or statements, has been examined by me and to the best of my knowledge, information, and belief sets forth a full and complete list of all taxable personal property owned by me, or in my possession, or under my control, located in ... county, Colorado, on the assessment date of this year; that such property has been reasonably described and its value fairly represented; and that no attempt has been made to mislead the assessor as to its age, quality, quantity, or value.

....................... Owner

....................... Date...................... Agent"



§ 39-5-108. Schedule sent to taxpayer - return

As soon after the assessment date as may be practicable, the assessor shall mail or deliver one copy of the personal property schedule to the place of business or to the residence of each person known or believed to own taxable personal property located in the county, or to the agent of such person. Such person or his or her agent shall list in such schedule all taxable personal property owned by him or her, or in his or her possession, or under his or her control located in said county on the assessment date, attaching such exhibits or statements thereto as may be necessary, and shall sign and return the original copy thereof to the assessor no later than the April 15 next following. Exhibits and statements attached to the personal property schedule shall be deemed sufficient for the purposes of the schedule if such exhibits or statements clearly list the property, the cost of the property, and the date the property was acquired.



§ 39-5-108.5. Furnished residential real property rental advertisements - information to be provided to the assessor - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Each assessor is required by law to discover and assess taxable personal property in the assessor's county and to provide each person known or believed to own taxable personal property in the county with a personal property schedule;

(b) Each owner of taxable personal property is required by law to list the owner's taxable personal property on the personal property schedule, and the receipt of a personal property schedule from the assessor provides notice to a property owner that the property owner may own taxable personal property, which helps to ensure that:

(I) More property owners comply with state property tax laws;

(II) The property tax burden is more fairly distributed; and

(III) The amount of property tax revenues lost by local governments due to property owners' lack of knowledge regarding the taxable status of certain personal property is minimized;

(c) Personal property that is used to furnish residential real property is exempt from property taxation so long as it is not used for the production of income at any time, but generally becomes subject to taxation if the residential real property is offered for rent on a furnished basis or otherwise used for business purposes;

(d) In certain areas of the state, a high proportion of residential real property is advertised for rent on a furnished basis directly by property owners or by real estate agents, property management companies, lodging companies, and internet and print-based listing services that act as agents for multiple property owners and advertise multiple properties for rent, and because the advertisements typically do not precisely identify the property offered for rent by address or the owner's name:

(I) It is difficult for each assessor to accurately identify which parcels of furnished residential real property are being offered for rent and to which owners of furnished residential real property the assessor should provide personal property schedules; and

(II) This difficulty impairs the fairness and efficiency of the property tax system and reduces property tax collections by making it more likely that owners of furnished residential real property rented to others will, in some cases deliberately and in many other cases due to a lack of notice regarding state property tax laws, fail to pay property taxes due on personal property used to furnish the residential real property; and

(e) It is therefore necessary and appropriate to require the owner of furnished residential real property or an agent of the owner who advertises the property for rent to provide identifying information regarding the property to the assessor of the county in which the property is located upon the request of the assessor made no more than twice during any year as specified in this section or as mutually agreed to by the assessor and the owner or agent pursuant to paragraph (b) of subsection (2) of this section.

(2) (a) Upon the request of the assessor of any county or city and county made no more than twice during any year:

(I) A property owner who advertises for rent furnished residential real property that is located within the county or city and county shall provide to the assessor a list that identifies each property so advertised by address; and

(II) An agent who advertises for rent on behalf of a property owner furnished residential real property that is located within the county or city and county shall provide to the assessor a list that identifies each property so advertised by owner and address.

(b) An assessor and a property owner or agent may mutually agree that the owner or agent shall annually provide to the assessor by a specified date the information that an assessor may require to be provided pursuant to paragraph (a) of this subsection (2).

(3) For purposes of this section, "agent" means a real estate broker, as defined in section 12-61-101 (2)(a), C.R.S., a property management company, a lodging company, an internet website listing service, a print-based listing service, or any other person that either separately or as part of a package of services advertises furnished residential real property in the state for rent on behalf of the owner of the property in exchange for compensation.



§ 39-5-110. Property brought into state after assessment date - removal before next assessment date

(1) Whenever any taxable personal property is brought from outside the state into any county of the state at any time after the assessment date in any year, the owner shall list the property on the personal property schedule sent to the taxpayer pursuant to section 39-5-108.

(2) If any taxable personal property located in the state on the assessment date or brought into the state at any time after the assessment date is removed from the state before the next following assessment date, the owner of the property shall not be relieved of any tax obligation with respect to the property as a result of the transfer of the property for the property tax year in which the transfer occurred.

(3) Repealed.

(4) Notwithstanding any other provision of this section, oil and gas drilling rigs shall be valued pursuant to section 39-5-113.3.



§ 39-5-113. Movable equipment - apportionment of value

(1) Any person owning any portable or movable equipment which is apt to be located or maintained in two or more counties of the state during any calendar year shall indicate in a statement accompanying his personal property schedule the kind and description and a serial number, if available, of such equipment, the counties in which such equipment is apt to be located or maintained, and the estimated period of time during the calendar year in which such equipment is apt to be so located and maintained.

(2) The assessor of the county in which such equipment is located on the assessment date shall determine its value and shall apportion such value between the counties affected and the school districts thereof, in the proportion that the periods of time during which such equipment may be located or maintained in such counties bear to the full calendar year. He shall furnish a copy of such valuation and apportionment to the owner of such equipment or to his agent and shall also transmit a copy thereof to the assessor of each county affected as his authority to list the apportioned value of such equipment on the assessment roll of his county. For purposes of making such apportionment, the valuation of the portable or movable equipment made by the assessor of the county of original assessment shall be used by all county assessors involved.

(3) If, subsequent to the making of such apportionment of value, any such equipment is removed to a county not initially included in such apportionment or if any such equipment is located or maintained in any county for a period of time different from that used in the initial apportionment, then an amended apportionment of value shall be requested by the assessor of any county so affected. Such assessor shall furnish a copy of such requested amended apportionment to the owner of such equipment or to his agent and shall also transmit a copy thereof to the assessor of each county affected, as his authority to list such reapportioned value on the assessment roll of his county. Failure of a county assessor to request such an amended apportionment shall permit the original apportionment of value to stand, and no other county assessor shall assess such equipment as is listed in the original apportionment for any period during the year of the original assessment. If such amended apportionment of value is received by any assessor after he has filed his annual abstract of assessment with the administrator, then either an abatement or an additional assessment shall be made, as the case may be.

(4) Repealed.



§ 39-5-113.3. Oil and gas drilling rigs - apportionment of value

(1) As soon after the assessment date as may be practicable, the assessor shall determine those oil or gas drilling rigs that were operating, stored, or maintained in the county during the preceding calendar year and shall mail or deliver two copies of a declaration to the place of business or drilling operation or to the residence of each person known or believed to own such rigs, or to the agent of such person. Such person or his agent shall list in such declaration all oil or gas drilling rigs owned by him, or in his possession, or under his control that were located in said county during the previous calendar year, attaching thereto the drilling logs of the respective rigs showing their various locations and corresponding dates. In addition, such person or his agent shall provide to the assessor of the first county in Colorado listed on each rig's log an inventory of that rig's equipment sufficient to determine a valuation for assessment. The original copy of the declaration shall be signed and returned to the assessor no later than the April 15 next following.

(2) The assessor, upon receiving such inventory and notification that his county was the first location of the rig in Colorado, shall determine its value and shall apportion such value between the counties in which the drilling rig was located during the preceding year and the districts thereof, in the proportion that the periods of time during which such equipment was located or maintained in such counties bear to the full calendar year. On or before June 15, the assessor shall furnish a copy of such valuation and apportionment to the owner of such equipment or to his agent and shall also transmit a copy thereof to the assessor of each county affected, together with a copy of the drilling log for that rig. For purposes of making such apportionment, the valuation of the oil or gas drilling rig made by the assessor of the first Colorado county on the log shall be used by all county assessors involved. In the subsequent counties, the assessor shall accept the returned declaration with the rig's name and location data as a proper filing.

(3) The values so apportioned shall be included in the affected counties' abstracts of assessment filed pursuant to section 39-5-123.

(4) This section shall apply to the apportionment of value of oil or gas drilling rigs and not the provisions of section 39-5-113.

(5) For purposes of this section "oil and gas drilling rigs" shall be defined by the property tax administrator pursuant to section 39-2-109 (1)(e), which definitions shall be uniform and consistent throughout the state.



§ 39-5-113.5. Works of art - apportionment of value

(1) Any persons owning any works of art which are apt to be displayed in any county of the state during any calendar year shall indicate in a statement accompanying their personal property schedule the kind and description of such works of art and the estimated period of time during the calendar year in which such works of art are to be so displayed and shall provide to the assessor proof of exemption pursuant to the provisions of sections 39-3-123 and 39-26-102 (2.5). Failure to file a statement results in forfeiture of a claim for exemption in that calendar year.

(2) The assessor of the county in which such works of art are displayed shall determine its value in the proportion that the periods of time during which such works of art may be displayed bear to the full calendar year. He shall furnish a copy of such valuation to the owner of such works of art or to his agent.



§ 39-5-114. Unclassified property shown on schedule

If any person owns, holds, or controls any kind or character of taxable personal property which is not specifically classified on the personal property schedule, he shall note such property therein, and such notation shall be held to be a sufficient description thereof for purposes of valuing the same, without further enumeration or description; but if the assessor so requests, such person shall disclose of what said property consists and its uses in detail.



§ 39-5-115. Taxpayer to furnish information - affidavit on mineral leases

(1) At any time prior or subsequent to April 15 of each year, the assessor may request any person known or believed to own taxable property located in his county to furnish such information or to make available for examination such records as may be required by him to determine the actual value of such property.

(2) Within ten days after the execution of a mineral lease, a lessor shall file with the assessor an affidavit stating the annual net rental payable under such lease for the purposes of determining the actual value of such mineral interest where the income approach to appraisal is utilized by the assessor. Such affidavit shall constitute a private document and shall be available on a confidential basis as provided in section 39-5-120.



§ 39-5-116. Failure to file schedule - failure to fully and completely disclose

(1) If any person owning taxable personal property to whom one or more personal property schedules have been mailed, or upon whom the assessor or his deputy has called and left one or more schedules, fails to complete and return the same to the assessor by the April 15 next following, unless by such date such person has requested an extension of filing time as provided for in this section, the assessor shall impose a late filing penalty in the amount of fifty dollars or, if a lesser amount, fifteen percent of the amount of tax due on the valuation for assessment determined for the personal property for which any delinquent schedule or schedules are required to be filed. Any person who is unable to properly complete and file one or more of such schedules by April 15 may request an extension of time for filing, for a period of either ten or twenty days, which request shall be in writing and shall be accompanied by payment of an extension fee in the amount of two dollars per day of extension requested. A single request for extension shall be sufficient to extend the filing date for all such schedules which a person is required to file in a single county. Any person who fails to file one or more schedules by the end of the extension time requested shall be subject to a late filing penalty as though no extension had been requested. Further, if any person fails to complete and file one or more schedules by April 15 or, if an extension is requested, by the end of the requested extension, then the assessor may determine the actual value of such person's taxable personal property on the basis of the best information available to and obtainable by him and shall promptly notify such person or his agent of such valuation. Extension fees and late filing penalties shall be fees of the assessor's office. Penalties, if unpaid, shall be certified to the treasurer for collection with taxes levied upon the person's property.

(2) (a) If any person owning taxable personal property to whom two successive personal property schedules have been mailed or upon whom the assessor or his deputy has called and left one or more schedules fails to make a full and complete disclosure of his personal property for assessment purposes, the assessor, after notifying the person of his failure to make such a full and complete disclosure and allowing such person ten days from the date of notification to comply, shall, upon discovery, determine the actual value of such person's taxable property on the basis of the best information available to and obtainable by him and shall promptly notify such person or his agent of such valuation. The assessor shall impose a penalty in an amount of up to twenty-five percent of the valuation for assessment determined for the omitted personal property. Penalties, if unpaid, shall be certified to the treasurer for collection with taxes levied upon the person's personal property. A person fails to make a full and complete disclosure of his personal property pursuant to this paragraph (a) if he includes in a filed schedule any information concerning his property which is false, erroneous, or misleading or fails to include in a schedule any taxable property owned by him.

(b) Any person who makes full and complete disclosure on the first personal property schedules issued to him on or after August 1, 1987, shall not be assessed a penalty for property previously omitted from the assessment rolls under this article.

(c) Any person subject to paragraph (a) of this subsection (2) shall have the right to pursue the administrative remedies available to taxpayers under this title, dependent upon the basis of his claim.



§ 39-5-117. Property improvements destroyed after assessment date

Whenever any improvements are destroyed or demolished subsequent to the assessment date in any year, it is the duty of the owner thereof or the owner's agent to promptly notify the assessor of such destruction or demolition and the date upon which the same occurred. In all such cases, such improvements shall be valued by the assessor at the proportion of its valuation for the full calendar year that the period of time in such year prior to its destruction or demolition bears to the full calendar year. Failure of the owner thereof or of the owner's agent to so notify the assessor prior to the date taxes are levied shall be considered a waiver, and no proportionate valuation by the assessor shall then be required.



§ 39-5-118. Failure to receive schedule - validity of valuation

No determination of the actual value of any taxable personal property made by the assessor shall be rendered invalid by reason of his failure to secure or receive the personal property schedule required to be completed and returned to him prior to his determination of such value.



§ 39-5-119. Refusal to answer - court order

Whenever any person refuses to be interviewed by the assessor or his deputy or refuses to answer any pertinent questions relative to taxable property owned by him, or in his possession, or under his control, then, in the discretion of the district court having jurisdiction in the county and upon affidavit of the assessor or his deputy showing such refusal to be interviewed or to answer such questions, such person shall be cited before such court and shall be required by the court then and there to submit to such interview and to answer such questions. All costs of such proceedings shall be assessed by the court against such person, and judgment and execution shall be entered therefor as in other civil cases.



§ 39-5-120. Tax schedules endorsed and filed - availability for inspection

All personal property schedules and exhibits or statements attached thereto returned to or secured by the assessor shall be endorsed with the name of the person whose taxable personal property is listed therein and shall be filed in either alphabetical or numerical order and retained for a period of six years, after which time they may be destroyed. Such schedules and accompanying exhibits or statements shall be considered private documents and shall be available on a confidential basis only to the assessor and the employees of his office, the treasurer and the employees of his office, the annual study contractor hired pursuant to section 39-1-104 (16) and his employees, the executive director of the department of revenue and the employees of his office, the administrator and the employees of his office, and the person whose taxable personal property is listed therein. Such exhibits or statements shall be available on a confidential basis to the board and the county board of equalization when information contained in such documents is pertinent to an appeal or protest.



§ 39-5-121. Notice of valuation - legislative declaration

(1) (a) (I) No later than May 1 in each year, the assessor shall mail to each person who owns land or improvements a notice setting forth the valuation of such land or improvements. For agricultural property, the notice shall separately state the actual value of such land or improvements in the previous year, the actual value in the current year, and the amount of any adjustment in actual value. For all other property, the notice shall state the total actual value of such land and improvements together in the previous year, the total actual value in the current year, and the amount of any adjustment in total actual value. The notice shall not state the valuation for assessment of such land or improvements or combination of land and improvements. Based upon the classification of such taxable property, the notice shall also set forth either the ratio of valuation for assessment to be applied to said actual value of all taxable real property other than residential real property prior to the calculation of property taxes for the current year or the projected ratio of valuation for assessment to be applied to said actual value of residential real property prior to the calculation of property taxes for the current year and that any change or adjustment of the projected ratio of valuation for assessment for residential real property shall not constitute grounds for the protest or abatement of taxes. With the approval of the board of county commissioners, the assessor may include in the notice an estimate of the taxes that shall be owed for the current property tax year. If such estimate is included, the notice shall clearly state that the tax amount is merely an estimate based upon the best available information. The notice shall state, in bold-faced type, that the taxpayer has the right to protest any adjustment in valuation but not the estimate of taxes if such an estimate is included in the notice, the classification of the property that determines the assessment percentage to be applied, and the dates and places at which the assessor will hear such protest. Except as otherwise provided in subparagraph (II) of this paragraph (a), such notice shall also set forth the following: That, to preserve the taxpayer's right to protest, the taxpayer must notify the assessor either in writing or in person of the taxpayer's objection and protest; that such notice must be delivered, postmarked, or given in person no later than June 1; and that, after such date, the taxpayer's right to object and protest the adjustment in valuation is lost. The notice shall be mailed together with a form that, if completed by the taxpayer, allows the taxpayer to explain the basis for the taxpayer's valuation of the property. Such form may be completed by the taxpayer to initiate an appeal of the assessor's valuation. However, in accordance with section 39-5-122 (2), completion of this form shall not constitute the exclusive means of appealing the assessor's valuation. For the years that intervene between changes in the level of value, if the difference between the actual value of such land or improvements in the previous year and the actual value of such land or improvements in the intervening year as set forth in such notice constitutes an increase in actual value of more than seventy-five percent, the assessor shall mail together with the notice an explanation of the reasons for such increase in actual value.

(II) For the city and county of Denver only, if the city and county of Denver elects to use the pilot alternate protest procedure established in section 39-5-122.8, the notice mailed pursuant to subparagraph (I) of this paragraph (a) shall state that, to preserve the taxpayer's right to object and protest, the taxpayer must notify the board of county commissioners in writing of the taxpayer's objection and protest; that such notice must be delivered or postmarked no later than November 15 of the year in which the notice of valuation was mailed; and that after such date, the taxpayer's right to object and protest the adjustment in valuation is lost.

(b) (I) Commencing as provided in subparagraph (II) of this paragraph (b), the notice of valuation for the first year of each reassessment cycle that is mailed to each person who owns land or improvements pursuant to paragraph (a) of this subsection (1) shall include, in addition to the information specified in paragraph (a) of this subsection (1), an itemized listing of the land and improvements and the characteristics that are germane to the value of such land and improvements.

(II) In a county with a population in excess of fifty thousand people, the information specified in subparagraph (I) of this paragraph (b) shall be included in notices of valuation mailed on or after January 1, 2001. In a county with a population of twenty-five thousand people or more but not more than fifty thousand people, the information specified in subparagraph (I) of this paragraph (b) shall be included in notices of valuation mailed on or after January 1, 2003. In a county with a population of less than twenty-five thousand people, the information specified in subparagraph (I) of this paragraph (b) shall be included in notices of valuation mailed on or after January 1, 2005.

(1.2) A notice of valuation included with the tax bill shall fulfill the requirements of subsection (1) of this section. The general assembly hereby finds and declares that the notice procedure set forth in this subsection (1.2) facilitates the efficient and economic operation of local governments, consistent with the expressed purpose of section 20 of article X of the state constitution to reasonably restrain most the growth of government, and still fulfills the purposes of section 20 (8)(c) of said article X in the intervening year of each reassessment cycle when there is no change in value for the property in such year.

(1.5) (a) (I) Except as otherwise provided in sub-subparagraph (A) of subparagraph (II) of this paragraph (a), no later than June 15 each year, the assessor shall mail to each person who owns taxable personal property a notice setting forth the valuation of the personal property. The notice shall state the actual value of such personal property in the previous year, the actual value in the current year, and the amount of any adjustment in actual value. The notice shall not state the valuation for assessment of the personal property. The notice shall also set forth the ratio of valuation for assessment to be applied to said actual value prior to the calculation of property taxes for the current year. With the approval of the board of county commissioners, the assessor may include in the notice an estimate of the taxes that shall be owed for the current property tax year. If such an estimate is included, the notice shall clearly state that the tax amount is merely an estimate based upon the best available information. The notice shall state, in bold-faced type, that the taxpayer has the right to protest any adjustment in valuation but not the estimate of taxes if such an estimate is included in the notice, and the dates and places at which the assessor will hear protests. Except as otherwise provided in subparagraph (II) of this paragraph (a), the notice shall also set forth the following: To preserve the taxpayer's right to protest, the taxpayer must notify the assessor either by mail or in person of the taxpayer's objection and protest; that the notice must be postmarked or physically delivered no later than June 30; and that, after such date, the taxpayer's right to object and protest the adjustment in valuation is lost. The notice shall be mailed together with a form that, if completed by the taxpayer, allows the taxpayer to explain the basis for the taxpayer's valuation of the property. The form may be completed by the taxpayer to initiate an appeal of the assessor's valuation. However, in accordance with section 39-5-122 (2), completion of this form shall not constitute the exclusive means of appealing the assessor's valuation.

(II) For the city and county of Denver only, if the city and county of Denver elects to use the pilot alternate protest procedure established in section 39-5-122.8, the notice required pursuant to subparagraph (I) of this paragraph (a) shall be modified as follows:

(A) The assessor shall mail to each person who owns taxable personal property the notice setting forth the valuation of the personal property no later than July 15 each year; and

(B) The notice shall state that, to preserve the taxpayer's right to object and protest, the taxpayer must notify the board of county commissioners in writing of the taxpayer's objection and protest; that such notice must be delivered or postmarked no later than November 15 of the year in which the notice of valuation was mailed; and that after such date, the taxpayer's right to object and protest the adjustment in valuation is lost.

(b) Notwithstanding paragraph (a) of this subsection (1.5), for taxable personal property on oil and gas leaseholds or lands for which the operator has filed the statement required by section 39-7-101 (1), the assessor shall send the notice of valuation only to the operator, who shall accept it. The acceptance of the notice of valuation by the operator shall not be construed as an indication that the operator agrees with the amount of the actual value of the property stated in the notice or as obligating the operator to pay the tax attributable to property in which the operator has no ownership interest. Upon the written request of the county treasurer, the operator shall submit to the treasurer a written statement containing the name and address of each person who has an ownership interest in the property. If the operator fails to submit the statement within thirty days after receiving the request, the operator shall pay a penalty to the treasurer in the amount of one hundred dollars or the amount of tax due on the property, whichever is less.

(1.7) Notwithstanding any other provision of law, a taxpayer may request to receive by electronic transmission the notices of valuation required by subsections (1) and (1.5) of this section. The taxpayer shall submit along with the request an electronic address to which the assessor may send future notices of valuation. The assessor, upon receipt of such request by a taxpayer to receive notices of valuation electronically, may send all future notices of valuation by electronic transmission to the electronic address supplied by the taxpayer; except that, if a taxpayer subsequently requests to cease the electronic transmission of such notices and requests to receive future notices of valuation by mail, the assessor shall comply with the request. Failure of a taxpayer to receive the electronic notice of valuation shall not preclude collection by the treasurer of the amount of taxes due from and payable by the taxpayer.

(2) (a) The assessor shall, no later than August 25 of each year, notify each taxing entity subject to the provisions of section 29-1-301, C.R.S., the division of local government, and the department of education of the total valuation for assessment of land and improvements within the entity and shall also report: The amount of the total valuation for assessment attributable to annexation or inclusion of additional land, and the improvements thereon, and personal property connected therewith, within the taxing entity for the preceding year; the amount attributable to new construction and personal property connected therewith, as defined by the administrator in manuals prepared pursuant to section 39-2-109 (1)(e), within the taxing entity for the preceding year; the amount attributable to increased volume of production for the preceding year by a producing mine if said mine is wholly or partially within the taxing entity and if such increase in volume of production causes an increase in the level of services provided by the taxing entity; and the amount attributable to previously legally exempt federal property that becomes taxable if such property causes an increase in the level of services provided by the taxing entity.

(b) In addition to the information specified in paragraph (a) of this subsection (2), the assessor shall, no later than August 25 of each year, notify each taxing entity except school districts of the total actual value of all real property within the taxing entity and the total actual value of all real property within the taxing entity from construction of taxable real property improvements, minus destruction of similar improvements, and additions to, minus deletions from, taxable real property, in accordance with the manner prescribed by the administrator in manuals prepared pursuant to section 39-2-109 (1)(e).



§ 39-5-121.5. Valuation - inspection of data by taxpayers

At the written request of any taxpayer or any agent of such taxpayer and subject to such confidentiality requirements as provided by law, the assessor shall, within seven working days after receipt of said request, make available to the taxpayer or agent the data used by the assessor in determining the actual value of any property owned by such taxpayer. At the assessor's election, the assessor may either mail, fax, or send by electronic transmission to the address, phone number, or electronic address supplied by said taxpayer or agent such data. Such data shall include but shall not be limited to the data derived from the declarations filed pursuant to the provisions of article 14 of this title and confidential data, provided that such confidential data shall be presented in such a manner that the source cannot be identified. Upon receipt of such request, the assessor shall notify the taxpayer or agent of the estimated cost of providing such information, payment of which shall be made prior to providing such information. Upon providing such information, the assessor may include a bill for the reasonable cost above the estimated cost and up to the statutory maximum which shall be due and payable upon receipt by the taxpayer or agent.



§ 39-5-122. Taxpayer's remedies to correct errors

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), on or before May 1 of each year, the assessor shall give public notice in at least one issue of a newspaper published in his or her county that, beginning on the first working day after notices of adjusted valuation are mailed to taxpayers, the assessor will sit to hear all objections and protests concerning valuations of taxable real property determined by the assessor for the current year; that, for a taxpayer's objection and protest to be heard, notice must be given to the assessor; and that such notice must be postmarked, delivered, or given in person by June 1. The notice shall also state that objections and protests concerning valuations of taxable personal property determined by the assessor for the current year will be heard commencing June 15; that, for a taxpayer's objection and protest to be heard, notice must be given to the assessor; and that such notice must be postmarked or physically delivered by June 30. If there is no such newspaper, then such notice shall be conspicuously posted in the offices of the assessor, the treasurer, and the county clerk and recorder and in at least two other public places in the county seat. The assessor shall send news releases containing such notice to radio stations, television stations, and newspapers of general circulation in the county.

(b) For the city and county of Denver only, if the city and county of Denver elects to use the pilot alternate protest procedure established in section 39-5-122.8, the notice required pursuant to paragraph (a) of this subsection (1) shall be modified to state that the city and county of Denver has elected to use the pilot alternate protest procedure established in section 39-5-122.8; that all objections and protests will be determined by the board of county commissioners in accordance with the protest procedures set forth in section 39-5-122.8; that, to preserve the taxpayer's right to object and protest, the taxpayer must notify the board of county commissioners in writing of the taxpayer's objection and protest; that such notice must be delivered or postmarked no later than November 15 of the year in which the notice of valuation was mailed; and that after such date, the taxpayer's right to object and protest the adjustment in valuation is lost.

(2) If any person is of the opinion that his or her property has been valued too high, has been twice valued, or is exempt by law from taxation or that property has been erroneously assessed to such person, he or she may appear before the assessor and object, complete the form mailed with his or her notice of valuation pursuant to section 39-5-121 (1) or (1.5), or file a written letter of objection and protest by mail with the assessor's office before the last day specified in the notice, stating in general terms the reason for the objection and protest. Reasons for the objection and protest may include, but shall not be limited to, the installation and operation of surface equipment relating to oil and gas wells on agricultural land. Any change or adjustment of any ratio of valuation for assessment for residential real property pursuant to the provisions of section 39-1-104.2 shall not constitute grounds for an objection. If the form initiating an appeal or the written letter of objection and protest is filed by mail, it shall be presumed that it was received as of the day it was postmarked. If the form initiating an appeal or the written letter of objection and protest is hand-delivered, the date it was received by the assessor shall be stamped on the form or letter. As stated in the public notice given by the assessor pursuant to subsection (1) of this section, the taxpayer's notification to the assessor of his or her objection and protest to the adjustment in valuation must be delivered, postmarked, or given in person by June 1 in the case of real property. In the case of personal property, the notice must be postmarked or physically delivered by June 30. All such forms and letters received from protesters shall be presumed to be on time unless the assessor can present evidence to show otherwise. The county shall not prescribe the written form of objection and protest to be used. The protester shall have the opportunity on the days specified in the public notice to present his or her objection in writing or protest in person and be heard, whether or not there has been a change in valuation of such property from the previous year and whether or not any change is the result of a determination by the assessor for the current year or by the state board of equalization for the previous year. If the assessor finds any valuation to be erroneous or otherwise improper, the assessor shall correct the error. If the assessor declines to change any valuation that the assessor has determined, the assessor shall state his or her reasons in writing on the form described in section 39-8-106, shall insert the information otherwise required by the form, and shall mail two copies of the completed form to the person presenting the objection and protest so denied on or before the last regular working day of the assessor in June in the case of real property and on or before July 10 in the case of personal property; except that, if a county has made an election pursuant to section 39-5-122.7 (1), the assessor shall mail the copies on or before the last working day of the assessor in August in the case of both real and personal property.

(3) Any person whose objection and protest has been denied in writing by the assessor may appeal to the county board of equalization in the manner provided in article 8 of this title.

(4) The assessor shall continue his hearings from day to day until all objections and protests have been heard, but all such hearings shall be concluded by June 1 in the case of real property and July 5 in the case of personal property.

(5) (a) Any written statement given by any assessor which consists only of a denial of any objection and protest or which consists of a statement referring to compliance by the county with the requirements of valuation for assessment study shall not be sufficient to satisfy the requirements of subsection (2) of this section concerning the statement of reasons why an objection and protest is denied.

(b) Any information presented by the taxpayer regarding the value of his property shall be considered by the assessor in determining whether an adjustment in value is warranted.



§ 39-5-122.7. Alternate protest and appeal procedure for specified counties

(1) The governing body of any county may, at the request of the assessor, elect to use an alternate protest and appeal procedure to determine objections and protests concerning valuations of taxable property. The election shall not be made unless the assessor has requested the use of the alternative protest and appeal procedure. The election shall be made on or before May 1 of each year and shall be effective for all objections and protests concerning valuations of taxable property for the year. The governing body of the county shall provide notice of the election to the board of assessment appeals and to the district court in such county.

(2) In the event that a county elects to follow an alternative protest and appeal procedure as authorized by subsection (1) of this section, the assessor shall issue any written determination regarding the objection and protest by the date specified in section 39-5-122 (2).

(3) For purposes of this section, "county" shall include a city and county.



§ 39-5-122.8. Pilot alternate protest procedure - city and county of Denver - repeal

(1) At the request of the assessor, the governing body of the city and county of Denver may elect to use the pilot alternate protest procedure described in subsection (2) of this section to determine objections and protests concerning valuations of taxable property rather than use other provisions of this article. The election shall not be made unless the assessor has requested the use of an alternate protest procedure. The election shall be made on or before May 1 and shall be effective for all objections and protests concerning valuations of taxable property for that year and for all future years until the governing body elects not to follow the pilot alternate protest procedure or this section is repealed pursuant to subsection (3) of this section. A governing body that elects not to follow the pilot alternate protest procedure, after previously electing to follow such procedure, must do so on or before March 1. The governing body of the city and county of Denver shall provide notice of an election pursuant to this subsection (1) to the board of assessment appeals and to the district court in such county.

(2) (a) The city and county of Denver shall amend the notices required by sections 39-5-121 and 39-5-122 to provide notice that all objections and protests concerning valuation of taxable property shall be determined in accordance with this section.

(b) If any taxpayer is of the opinion that his or her property has been valued too high, has been twice valued, or is exempt by law from taxation or that the property has been erroneously assessed to such person, the taxpayer may file a written objection and protest with the board of county commissioners by delivering or mailing the written objection and protest no later than November 15 of the year in which the notice of valuation was mailed.

(c) Except as otherwise provided in paragraph (d) of this subsection (2), no decision on any written objection and protest concerning valuation of taxable property shall be made by the board of county commissioners unless a hearing is held thereon, at which hearing the assessor and the taxpayer or the taxpayer's authorized representative shall have the opportunity to be present. The board may appoint independent referees who are experienced in property valuation to conduct the hearing on behalf of the board, to make findings, and to submit recommendations to the board for its final decision. All decisions shall be mailed to the taxpayer or the taxpayer's authorized representative within five business days after the date on which such decision is rendered. If requested by the board of county commissioners, the taxpayer or the taxpayer's authorized representative shall be present at a hearing held pursuant to this paragraph (c) and shall produce information to support the written objection and protest. In the event the board of county commissioners requests the taxpayer or the taxpayer's authorized representative to be present at a hearing, the board of county commissioners shall provide at least thirty days' notice of the hearing, unless the taxpayer or the taxpayer's authorized representative requests a hearing at an earlier date. The board of county commissioners shall provide written notice of the hearing by certified mail, and such written notice shall contain the date, time, and place of the hearing. Upon request of the taxpayer or the taxpayer's authorized representative, the board of county commissioners may reschedule the hearing. If the taxpayer or the taxpayer's authorized representative fails to be present at the hearing when requested by the board of county commissioners, absent good cause, the board of county commissioners shall dismiss the written objection and protest, and the taxpayer or the taxpayer's authorized representative shall not have the right to appeal the dismissal.

(d) Upon authorization by the board of county commissioners, the assessor may review written objections and protests concerning valuation of taxable property and settle by written mutual agreement any such written objection and protest. Any reduction agreed upon and settled pursuant to this paragraph (d) is not subject to the requirements of paragraph (c) of this subsection (2).

(e) Every written objection and protest concerning the valuation of taxable property shall be acted upon pursuant to the provisions of this section by the board of county commissioners or the assessor, as appropriate, within six months of the date of filing such petition.

(f) If the board of county commissioners grants an objection and protest, in whole or in part, the assessor shall adjust the valuation accordingly; but, if the objection and protest is denied, in whole or in part, the taxpayer or the taxpayer's authorized representative may appeal the valuation set by the assessor or, if the valuation is adjusted as a result of a decision of the board of county commissioners, may appeal the adjusted valuation to the board of assessment appeals or to the Denver district court for a trial de novo, or the taxpayer may submit the case to arbitration pursuant to the provisions of section 39-8-108.5. Such appeal or submission to arbitration shall be taken no later than thirty days after the date such denial is mailed pursuant to paragraph (c) of this subsection (2).

(g) If the board of county commissioners does not issue a written decision on an objection or protest for valuation of taxable property before December 1 of the year in which the notice of valuation was mailed, the taxpayer's written objection and protest shall be deemed to be a petition for abatement or refund and shall be determined in accordance with section 39-10-114. If the board of county commissioners, pursuant to section 39-10-114 (1), or the property tax administrator, pursuant to section 39-2-116, denies the petition for abatement or refund of taxes in whole or in part, the taxpayer or the taxpayer's authorized representative may appeal to the board of assessment appeals or to the Denver district court for a trial de novo, or may submit the case to arbitration pursuant to section 39-8-108.5. Such appeal or submission to arbitration shall be taken no later than thirty days after the entry of any such decision.

(3) This section is repealed, effective December 31, 2018.



§ 39-5-123. Abstract of assessment or amended abstract of assessment

(1) (a) Upon conclusion of hearings by the county board of equalization, as provided in article 8 of this title, the assessor shall complete the assessment roll of all taxable property within the assessor's county, and, no later than August 25 in each year or no later than November 21 in each year in any county that has made an election pursuant to section 39-5-122.7, the assessor shall prepare therefrom three copies of the abstract of assessment and in person, and not by deputy, shall subscribe his or her name, under oath, to the following statement, which shall be a part of such abstract:

I, .............., the assessor of ............. county, Colorado, do solemnly swear that in the assessment roll of such county I have listed and valued all taxable property located therein and that such property has been assessed for the current year in the manner prescribed by law and that the foregoing abstract of assessment is a true and correct compilation of each schedule.

..................

(b) Upon completion by the assessor of the abstract of assessment, the chairman of the board of county commissioners shall examine such abstract and shall sign the following statement, which shall be a part of such abstract:

I, ................, chairman of the ............ county board of county commissioners, certify that the county board of equalization has concluded its hearings, pursuant to the provisions of article 8 of this title, that I have examined the abstract of assessment, and that all valuation changes ordered by the county board of equalization have been incorporated therein.

..................

(2) The assessor shall file two copies of the abstract of assessment with the administrator, and, appended thereto, the assessor shall also file the aggregate valuation for assessment of all taxable property in the county, each municipality, and each school district within the county, by classes and subclasses, on a form prescribed by the administrator.

(3) Along with the abstract of assessment, the assessor shall file with the property tax administrator information relating to the valuation for assessment for residential real property, including new construction, increased volume of mineral and oil and gas production, and any other data determined by the administrator as necessary to determine the valuation for assessment for such property.



§ 39-5-124. Property tax administrator to examine abstract

(1) When the abstract of assessment has been subscribed and sworn to by the assessor and by the chairman of the board of county commissioners, the assessor shall transmit two copies thereof to the administrator and shall retain the third copy for endorsement of the tax warrant thereon.

(2) Upon receipt of such abstract, the administrator shall examine the same without delay and, if it is found correct as to form, shall certify such fact to the assessor, and such certification shall be conclusive evidence of the fact, time, and place of filing such abstract. If such abstract is found incorrect as to form, the administrator shall return the same to the assessor for correction.



§ 39-5-125. Omission - correction of errors

(1) Except as otherwise provided in subsection (3) of this section, whenever it is discovered that any taxable property has been omitted from the assessment roll of any year or series of years, the assessor shall immediately determine the value of such omitted property and shall list the same on the assessment roll of the year in which the discovery was made and shall notify the treasurer of any unpaid taxes on such property for prior years.

(2) Omissions and errors in the assessment roll, when it can be ascertained therefrom what was intended, may be supplied or corrected by the assessor at any time before the tax warrant is delivered to the treasurer or by the treasurer at any time after the tax warrant has come into his hands.

(3) If taxable personal property that has been omitted from the assessment roll of any year or series of years is discovered due to a property owner or an agent of a property owner who advertises for rent furnished residential real property providing information to the assessor pursuant to section 39-5-108.5 (2), the assessor shall not notify the treasurer of any unpaid taxes on the taxable personal property for prior years and the property owner or agent shall not be liable for any such unpaid taxes for prior years.

(4) If omitted property is added by the assessor or the treasurer for a prior assessment year, then a petition for abatement or refund may be filed at any time after the taxes are levied and an amended tax bill has been generated, but before two years after January 1 of the year following the year in which the taxes are levied.



§ 39-5-126. Wrongful return by assessor

Whenever any assessor willfully and knowingly omits any taxable property in his county from the assessment roll, or willfully and knowingly values any taxable property in his county contrary to the manner prescribed by law, and willfully and knowingly subscribes and swears to an abstract of assessment reflecting such omissions and containing such unlawful valuations, he is guilty of perjury in the second degree and, upon conviction thereof, shall be punished according to law.



§ 39-5-127. Correction of assessments

Whenever the state board of equalization makes any change in the abstract of assessment of any county or orders an increase or decrease in the valuation of any class or subclass of property located therein, the assessor shall make the necessary changes in the abstract of assessment of the next succeeding taxable year required to carry out such order; except that, whenever the state board of equalization changes the valuation of any class or subclass of property pursuant to section 39-9-103 (7), the assessor shall make the necessary changes in the abstract of assessment of the current taxable year required to carry out such order.



§ 39-5-128. Certification of valuation for assessment

(1) No later than August 25 of each year, the assessor shall certify to the department of education, to the clerk of each town and city, to the secretary of each school district, and to the secretary of each special district within the assessor's county the total valuation for assessment of all taxable property located within the territorial limits of each such town, city, school district, or special district and shall notify each such clerk, secretary, and board to officially certify the levy of such town, city, school district, or special district to the board of county commissioners no later than December 15. The assessor shall also certify to the secretary of each school district the actual value of the taxable property in the district.

(2) Repealed.

(3) If the valuation for assessment for all or part of any such political subdivision has been divided for an urban renewal area, pursuant to section 31-25-107 (9)(a), C.R.S., any certification under this section shall be based upon that portion of the valuation for assessment under subparagraph (I) of said section 31-25-107 (9)(a), C.R.S., so long as such division remains in effect.



§ 39-5-129. Delivery of tax warrant - public inspection

As soon as practicable after the requisite taxes for the year have been levied but in no event later than January 10 of each year, the assessor shall deliver the tax warrant under his hand and official seal to the treasurer, which shall be made readily available to the general public during the collection year in a convenient location in the courthouse. The assessor shall retain one or more true copies thereof, which shall be made readily available to the general public during the collection year in a convenient location in the courthouse. Such tax warrant shall set forth the assessment roll, reciting the persons in whose names taxable property in the county has been listed, the class of such taxable property and the valuation for assessment thereof, the several taxes levied against such valuation, and the amount of such taxes extended against each separate valuation. At the end of the warrant, the aggregate of all taxes levied shall be totaled, balanced, and prorated to the several funds of each levying authority, and the treasurer shall be commanded to collect all such taxes.



§ 39-5-130. Informality not to invalidate

No informality in complying with the requirements of section 39-5-129 shall render any proceedings for the collection of taxes invalid. The assessor shall take the receipt of the treasurer for the tax warrant, and such warrant shall be full and complete authority for the treasurer to collect all taxes therein set forth.



§ 39-5-132. Assessment and taxation of new construction

(1) The general assembly hereby finds and declares that it is a matter of statewide concern that revenues from property taxes on newly constructed buildings may need to be put to special use in order to accommodate the capital needs resulting from such new construction, especially to accommodate the capital needs of the public schools in this state. The general assembly further declares that it is essential that such revenue be available as soon as possible after the time such new construction is put to use. The general assembly further finds and declares that the board of county commissioners is the appropriate governmental unit to determine the extent of the growth within the county and the finding of severe growth impact shall be at the sole discretion of the board.

(2) (a) (I) (A) If the board of county commissioners determines that a county is becoming severely impacted by residential growth, the board of county commissioners shall make a finding of severe growth impact based upon the rate of increase in the county of the number of residential units being constructed within the county and an increase in pupil enrollment in school districts within the county such that at least one school district in the county meets the growth criteria described in sub-subparagraph (E) of this subparagraph (I), and other factors which indicate patterns of growth and growth impact, and shall, on or before January 1, resolve to implement the assessment and levy procedures required under this section. When a board of county commissioners makes such resolution, the provisions of this section shall apply countywide notwithstanding any law to the contrary. The board of county commissioners shall not make a finding of severe growth impact unless the number of residential units in the county will increase by over two percent during the county's current fiscal year. The board of county commissioners may negotiate with taxing authorities in the county to provide the costs of implementing the assessment and levy procedures required under this section. Notwithstanding any other provision of law to the contrary, any such taxing authority is hereby authorized to use moneys from its general fund to provide the costs specified in this subparagraph (I) and to deposit any moneys received as reimbursement pursuant to subsection (4) of this section into its general fund.

(B) Whenever construction occurs on any new taxable building within the boundaries of a county after January 1 of a given year, the assessor shall value the building on July 1 of that year, and the assessor shall add the valuation for assessment thereof to the abstract of assessment for such tax year, except that portion of the valuation for assessment as is excluded by paragraph (b) of this subsection (2). If the building is complete on July 1, such valuation for assessment shall be prorated at the same ratio as the number of months it is completed bears to the full year. Otherwise, the valuation added to the abstract shall be one-half of the difference between the valuation for assessment on January 1 and the valuation for assessment on July 1. For the purposes of this section, the total valuation for assessment of all newly constructed taxable buildings in a county as calculated pursuant to this subsection (2) shall be known as the "growth valuation for assessment" for such county. For purposes of this section, completion shall be considered to be when a certificate of occupancy is issued, when the building is ready for use, or after the final inspection, at the sole discretion of the county assessor. As used in this section, "building" means a roofed and walled real property improvement, and any uncertainty concerning whether or not a particular real property improvement is a building within the meaning of this definition shall be resolved by the property tax administrator.

(C) The assessor shall give written notification of the valuation of such newly constructed taxable building to the taxpayer. The notice shall, at a minimum, set forth the valuation on the assessment date, the prorated valuation of the newly constructed taxable building, and the total valuation for the property tax year. The notice shall also advise the taxpayer that he may protest and appeal the valuation of the newly constructed taxable building at the same time and in the same manner, pursuant to section 39-5-122, as the total valuation of his property for the next property tax year may be appealed. If the taxpayer is successful in the protest or appeal, the amount in excess shall be refunded directly to the taxpayer by the county treasurer.

(D) In order to promote the most efficient administration of this section, each county or municipality shall ensure that any office or agency that received information relative to the state of completion of new taxable buildings shall promptly transmit such information to the county assessor. After January 1, 1987, the property tax administrator shall transmit to the assessor in August of each year both the assessed value of any newly constructed buildings owned by public utility companies and their state of completion on July 1 as well as their value on the previous January 1.

(E) The growth criteria for school districts for purposes of sub-subparagraph (A) of this subparagraph (I) shall be whether the commissioner of education or the commissioner's designee certifies that the pupil enrollment of the district for the past three years, as determined on October 1 of each year in accordance with former section 22-53-103 (7) or section 22-54-103 (10), has increased by three percent or more over each preceding year for those districts with pupil enrollments of at least one thousand pupils or by twenty-five or more pupils each year for those districts with pupil enrollments of less than one thousand pupils.

(II) All general property taxes which are levied on all other taxable real and personal property within a county in the tax year during which such construction occurs shall also be levied against the growth valuation for assessment of such county for collection the following year. Revenues raised from taxes levied on such growth valuation for assessment shall be credited to the county's capital growth fund, which each board of county commissioners shall establish, for use and distribution pursuant to subsection (4) of this section. The actual value and valuation for assessment of such newly constructed taxable building for subsequent years shall be the actual value and valuation for assessment as determined by the provisions of law other than this section, and tax revenues attributable thereto shall be distributed as provided by law without regard to this section.

(b) The provisions of this section shall not apply to that portion of the valuation for assessment of a newly constructed taxable building and the land underlying such building which is contained in the abstract of assessment on the assessment date.

(c) If the newly constructed taxable building is a residential unit, the assessment percentage to be applied to the land underlying such building shall be based on a residential classification of the land. If the land underlying such building was classified as vacant land, the classification shall be changed to residential on the abstract of assessment for the tax year in which the assessor added the valuation of the newly taxable residential building to the abstract for assessment.

(3) By August 25 of each year, the assessor shall notify the board of county commissioners of the amount of the growth valuation for assessment of the county for that tax year, the percentage that such growth valuation for assessment bears to the total valuation for assessment of the county for such tax year, the portion of such growth valuation for assessment that is attributable to newly constructed taxable buildings within the boundaries of each taxing authority in the county, and the percentage that such portion bears to the total valuation for assessment of each taxing authority in which such newly constructed taxable buildings are located.

(4) Upon collection of taxes on the growth valuation for assessment in the first year, the board of county commissioners shall reimburse the county general fund and the taxing authorities which contributed to the costs of implementing the procedures specified pursuant to this section and shall also pay into the county general fund the projected budgeted costs of implementation in this second year. The remaining moneys shall be distributed to the taxing authorities as next specified in this subsection (4). In the second and subsequent years that procedures are implemented pursuant to this section, the board of county commissioners, after depositing into the county general fund the projected budgeted costs of administering this section in the current year, shall distribute the moneys in the county's capital growth fund to the taxing authorities where the newly constructed taxable building is actually located in the same manner as all other property tax revenues collected on similar taxable buildings are distributed; except that such moneys shall be used by the taxing authority for capital expenditures only and not for operating expenses. Every taxing authority receiving funds pursuant to this subsection (4) shall make capital expenditures so that they benefit the taxing authority within the county levying on the growth valuation for assessment pursuant to this section, unless such governing body finds a compelling reason for making expenditures so that they benefit the taxing authority within another county.

(5) Moneys received by a school district pursuant to this section shall be deposited in the district's capital reserve fund and shall not be included in calculating the amount of revenue which a district is entitled to receive from the property tax levy for the general fund of the district under the "Public School Finance Act of 1994", article 54 of title 22, C.R.S.

(6) When the board of county commissioners determines that a county is no longer being severely impacted by residential growth, the board of county commissioners shall so find and shall, on or before January 1, resolve to end implementation of the assessment and levy procedures required under this section.

(7) Nothing in this section shall be construed to affect tax increment financing as said financing is implemented pursuant to sections 31-25-107 (9) and 31-25-807 (3), C.R.S., nor the distribution of specific ownership taxes pursuant to section 42-3-107 (24), C.R.S.



§ 39-5-133. 2011 modification of statutory definition of "agricultural land" - TABOR election - adjustment of district mill levy

(1) (a) The requirements of paragraph (b) of this subsection (1) shall only apply:

(I) To a district, as defined in section 20 (2)(b) of article X of the state constitution, that has not obtained voter approval to retain and spend revenues in excess of the fiscal year spending and property tax revenue limits imposed on the district by section 20 (7)(b) and (7)(c) of article X of the state constitution sufficient to allow the retention of all additional property tax revenues; and

(II) Where the district has additionally determined, on the basis of the best available information, that implementation of the modification of the definition of "agricultural land" required by House Bill 11-1146, enacted in 2011, will cause a net property tax revenue gain to the district sufficient to cause the district to exceed such limits.

(b) In the case of a district that meets the requirements specified in paragraph (a) of this subsection (1), the district may place before the voters of the district at any election at which such ballot issue may be placed on the ballot the question of whether the district may retain and spend revenues in excess of the limits imposed on the district by section 20 (7)(b) and (7)(c) of article X of the state constitution sufficient to allow the retention of the net property tax revenue gain to the district resulting from the implementation of the modification of the definition of "agricultural land" required by House Bill 11-1146, enacted in 2011.

(c) If a majority of the voters of the district fail to approve the ballot issue specified in paragraph (b) of this subsection (1), or if no ballot issue has been submitted to the voters, the district shall adjust the number of mills levied by the district to eliminate any net property tax revenue gain to the district resulting from the modification of the definition of "agricultural land" required by House Bill 11-1146, enacted in 2011.

(2) Notwithstanding any other provision of law, the provisions of subsection (1) of this section shall not apply to any district, regardless of whether or not it satisfies the requirements of paragraph (a) of subsection (1) of this section, that has determined, on the basis of the best available information, that implementation of the modification of the definition of "agricultural land" required by House Bill 11-1146, enacted in 2011, will not cause a net property tax revenue gain to the district.






Part 2 - Mobile Homes

§ 39-5-201. Legislative declaration

(1) The general assembly hereby finds and declares that the present method of taxation of mobile homes, the specific ownership tax, is inappropriate; that mobile homes are more properly taxed by a change from such method to an ad valorem method of taxation similar to the method of taxation of conventional housing.

(2) Uniform treatment of mobile homes is hereby declared to be an exclusive matter of statewide concern. No home rule city, city, county, or other local government shall impose a license or any other special fees on the ownership or occupancy of mobile homes that is not similarly imposed on conventional homes.

(3) Repealed.



§ 39-5-202. Taxation of mobile homes - effective date

Commencing January 1, 1978, mobile homes shall be subject to ad valorem taxation under the provisions of articles 1 to 9 of this title as if they were real property but shall be subject to the provisions of article 10 of this title concerning the collection of taxes as if they were personal property.



§ 39-5-203. Mobile homes - determination of value

(1) For the property tax year beginning January 1, 1983, and for each property tax year thereafter, the actual value of a mobile home shall be determined by the assessor in accordance with the provisions of sections 39-1-103 (5) and 39-1-104 (10.2) for the determination of the actual value of real property.

(2) Repealed.

(3) (a) The valuation for assessment of each mobile home shall be computed on the same basis as the valuation for assessment of all taxable property; except that mobile homes shall be exempt from property taxation while located on sales display lots of mobile home dealers and listed as inventories of merchandise by such mobile home dealers. It is the duty of the seller of a mobile home to provide to the buyer a tax certificate and an itemized list of household furnishings, as defined in section 39-3-102 and which are included in the selling price of the mobile home, at the time of sale.

(b) A person who knowingly fails to provide an itemized list of household furnishings as required by this subsection (3) commits a class 2 petty offense and, upon conviction thereof, shall be fined two hundred dollars; except that, upon conviction of a second or subsequent such offense, such person commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 39-5-204. Notification concerning mobile homes in a county for part of a year

(1) (a) Any person who brings a mobile home into a county after the assessment date of any year shall immediately notify the assessor of the location of the mobile home within the county.

(b) Repealed.

(c) For property tax years commencing on or after January 1, 1999:

(I) The assessor shall list and value a mobile home brought into a county from another county in this state after the assessment date for any year as of the assessment date of the following year.

(II) The assessor shall list and value a mobile home brought into a county from outside this state after the assessment date at such proportion of its value for the full calendar year as the number of calendar months remaining in such year bears to twelve; but, if the mobile home is brought into the county from outside this state before the sixteenth day of any calendar month, such month shall be considered as a full calendar month, and, if the mobile home is brought into the county from outside this state on or after the sixteenth day of any calendar month, such month shall be disregarded.



§ 39-5-205. Relocation of a mobile home - collection of taxes

(1) Any person who intends to remove his or her mobile home from a county or from one location in a county to a new location in the same county shall notify the treasurer of this fact, and all property taxes levied or assessed on such mobile home shall thereupon become due and payable if the mobile home is to be removed from the county. Upon the request of the treasurer, the assessor shall certify to such person the valuation for assessment of the mobile home for the current year.

(2) Repealed.

(3) For property tax years commencing on or after January 1, 1999:

(a) If a mobile home located in a county on the assessment date is to be removed from the county to another county in this state before the next following assessment date, all property taxes levied or assessed on such mobile home shall, upon the mobile home owner providing notice of such removal to the treasurer pursuant to subsection (1) of this section, become due and payable for the current property tax year without proration.

(b) If a mobile home located in a county on the assessment date is to be removed from this state before the next following assessment date, all property taxes levied or assessed on such mobile home shall, upon the mobile home owner providing notice of such removal to the treasurer pursuant to subsection (1) of this section, become due and payable. The value to be placed on the property by the assessor pursuant to this paragraph (b) shall be such proportion of its value for the full calendar year as the number of calendar months in such year the mobile home was located in the original location bears to twelve; but, if the mobile home is to be removed from its original location before the sixteenth day of any calendar month, such month shall be disregarded, and, if the mobile home is to be removed from its original location on or after the sixteenth day of any calendar month, such month shall be considered as a full calendar month.

(4) If the levy for the current year has not then been fixed and made, the levy for the previous year shall be used by the treasurer to determine the amount of taxes due pursuant to this section. At such time as the levy for the current year has been fixed and made, the amount of any taxes collected on the property in excess of the amount correctly due and payable shall be refunded by the treasurer to the owner of the property forthwith; but, in all cases where the amount of taxes so collected is less than the amount correctly due and payable, the amount uncollected shall be considered an erroneous assessment and shall be reported with other erroneous assessments in the manner prescribed by law.









Article 6 - Valuation of Mines

§ 39-6-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Mine" means one or more mining claims or acres of other land, including all excavations therein from which ores, metals, or mineral substances of every kind are removed, except drilled wells producing sulfur and oil, gas, and other liquid or gaseous hydrocarbons, and all mining improvements within such excavations, together with all rights and privileges thereunto appertaining.

(2) "Mining claims" means lode, placer, millsite, and tunnelsite claims, whether entered for patent, patented, or unpatented, regardless of size or shape.

(3) "Ore" includes, without limitation, metallic and nonmetallic mineral substances of every kind, except those specifically excluded under section 39-6-104.

(4) "Other land" means any parcel of real property which is not a mining claim.



§ 39-6-103. Listing of mining claims and mines

(1) The assessor shall list all mining claims and mines located within his county on the assessment date, including for each claim the name of the lode, placer, millsite, or tunnelsite, the United States mineral survey number, if any, the name of the mining district in which such claim is located, and the number of acres contained in such claim. If a claim is not patented, the numbers of the book and page at which the location of such claim is recorded in the county records shall be used in place of the United States mineral survey number. If two or more mining claims are included in one patent with one United States survey number, the assessor shall list together such mining claims with the one survey number and the total number of acres contained therein. In listing mining claims, abbreviations of words and figures may be used. If other land is part of such mine, then the numbers of the book and page at which the conveyance deed is recorded on the legal description of such other land shall be used in place of the United States mineral survey number.

(2) Whenever, to the knowledge of the assessor, contiguous mining claims are worked or operated through or by means of the same shafts, tunnels, or other openings, they shall be listed as one unit; and whenever, to the knowledge of the assessor, contiguous placer claims are worked or operated by means of the same ditch or other works, they shall be listed as one unit, including such ditch or other works; and whenever, to the knowledge of the assessor, contiguous other land is used in the same manner as the claims referred to in this subsection (2), it shall also be listed as one unit.

(3) The mining property of a mine shall include mining claims and all other lands and interests therein, whether owned by federal, state, or lesser governmental subdivisions or otherwise and whether owned in fee or held by discovery and location or under easement, lease, license, or other arrangement with the owner thereof, unless otherwise provided for in this article.



§ 39-6-104. Classification of mines

All mines, except mines worked or operated primarily for coal, asphaltum, rock, limestone, dolomite, or other stone products, sand, gravel, clay, or earths, shall, for the purpose of valuation for assessment, be divided into two classes: Producing and nonproducing.



§ 39-6-105. Producing mines defined

All mines whose gross proceeds during the preceding calendar year have exceeded the amount of five thousand dollars shall be classified as producing mines, and all others shall be classified as nonproducing mines. Mines shall be classified in the manner provided for in this article regardless of the processing method, the ultimate use, or the consumption of the ores or minerals for which they are primarily worked or operated.



§ 39-6-106. Valuation for assessment of producing mines

(1) Every person owning or operating any mine classified as a producing mine shall, no later than April 15 of each year, prepare, sign under the penalty of perjury in the second degree, and file with the assessor of the county wherein such mine is located a statement showing:

(a) The name of such mine and a list of mining claims and any other lands comprising the mining property of such mine, together with the total number of acres contained in each claim or parcel so listed;

(b) The name of the owner thereof, together with the name of the operator thereof, and the address of each;

(c) The total number of acres contained in such mine and, if such mine is located in more than one county, the total number of acres contained in such mine in each county;

(d) The number of tons of ore extracted therefrom during the calendar year immediately preceding and, if the value of the products derived from the ore is used in determining gross value, the number of tons, pounds, or ounces of products derived from the ore;

(e) The gross value from production of the ore extracted during said calendar year, which means and includes the amount for which ore or the first salable products derived therefrom were or could be sold by the owner or operator of a mine, as determined using actual gross selling prices;

(f) The costs of extracting such ore, excluding the compensation of any officer or agents not actively and continuously engaged in or about the mine;

(g) The costs of treatment, reduction, transportation, and sale of such ore or the first salable products derived therefrom;

(h) The gross proceeds from production of such ore, which means and includes the value of the ore immediately after extraction, which value may be determined by deducting from gross value all costs of treatment, reduction, transportation, and sale of such ore or the first salable products derived therefrom;

(i) The net proceeds from production of such ore, which means and includes the amount determined by deducting from the gross proceeds all costs of extracting such ore.

(1.4) (a) The owner or operator of a producing mine may request permission to state an average figure for the items required by paragraphs (d) to (i) of subsection (1) of this section based on any three-year, five-year, or ten-year period immediately preceding January 1 of the year in which the statement must be filed. The same reporting method shall be used for all annual statements filed in a single year pertaining to a particular mine.

(b) (I) The owner or operator may make an initial request pursuant to this subsection (1.4) by filing the request with the board of county commissioners of each county in which the mine is located at least forty-five days prior to the reporting date specified in the introductory portion to subsection (1) of this section and attaching a copy of the request to the annual statement filed pursuant to subsection (1) of this section with the county assessor of each county in which the mine is located.

(II) The owner or operator may make subsequent changes in the reporting method pursuant to this subsection (1.4) by filing a request for a change in the reporting method with the board of county commissioners and the county assessor of every county in which the mine is located at least forty-five days prior to the reporting date specified in the introductory portion to subsection (1) of this section.

(III) The board of county commissioners of each county which receives a request pursuant to this subsection (1.4) shall approve or deny the request at least thirty days prior to the reporting date specified in the introductory portion to subsection (1) of this section. Failure of a board of county commissioners to approve or deny the request within the thirty days shall be deemed an approval of the request.

(c) Once an owner or operator has made the initial election allowed by this subsection (1.4), the owner or operator shall file all subsequent annual statements pursuant to subsection (1) of this section using the same reporting method. The owner or operator shall not alter the reporting method until the board of county commissioners for every county in which the mine is located authorizes the use of the alternate method.

(d) The fact that authorization to alter the reporting method has not been received from all or any of the boards of county commissioners for the counties in which the mine is located shall not relieve the owner or operator from the obligation to file the annual statement pursuant to subsection (1) of this section with all counties in which the mine is located.

(1.7) As used in subsection (1) of this section, unless the context otherwise requires:

(a) (I) "Costs" means those costs directly attributable to the operation of the producing mine and to the treatment, reduction, transportation, or sale of the ore and includes, but is not limited to, allocation of:

(A) The costs of capital assets, which only include those expenditures listed on the fixed asset records of the mine;

(B) Preproduction development costs amortized over the life of the mine; and

(C) Off-site costs directly attributable to the operation of the producing mine or to the treatment, reduction, transportation, or sale of the ore; however, in no event shall off-site costs include compensation of any officer or agent not actively and continuously engaged in or about the mine.

(II) Allocation of the costs of capital assets pursuant to this paragraph (a) shall be done in accordance with generally accepted accounting principles. No change in the allocation method may be made without the prior approval of the county boards of equalization in all counties in which the mine is located.

(b) "Costs" does not include:

(I) Any amounts designated as profit or margin which are attributable to any part of the treatment, reduction, transportation, or sale of the ore; or

(II) Any amounts which have been or could have been deducted previously as part of the valuation of the producing mine pursuant to this section.

(2) On the basis of the information contained in such statement, the assessor shall value such mine for assessment at an amount equal to twenty-five percent of the gross proceeds, but if the net proceeds exceed twenty-five percent of the gross proceeds, then such mine shall be valued for assessment at the amount of such net proceeds.

(3) If any mining claim or other land is owned by the same person operating a producing mine which is contiguous to said claim and if, during the preceding calendar year, ore was actually extracted from said claim or other land or transported through such claim or other land by cut or tunnel or if any phase of the operation of said producing mines was conducted on such claim or other land, then such claim or other land shall be deemed to be a part of such producing mine and assessed therewith. All other claims or other land under the same ownership shall be valued in the same manner as other real property, on an acreage basis, regardless of surface contiguity.

(4) If any mining claim comprising part of the mining property of a producing mine is not patented or entered for patent, then the possessory interest therein shall be the subject of taxation.

(5) Any increase in the valuation of a producing mine shall constitute an addition to taxable real property for purposes of the definition of "local growth" contained in section 20 (2)(g) of article X of the state constitution.

(6) This section shall apply to and affect only the valuation of producing mines pursuant to this article.



§ 39-6-107. Valuation of improvements - machinery

All machinery and equipment and personal property shall be listed on a personal property schedule which shall be submitted as set forth in section 39-5-107 and valued for assessment by the assessor. Improvements, except mining improvements within a mine excavation, shall be listed separately and valued for assessment by the assessor.



§ 39-6-108. Failure to file statement

If any person owning, operating, or managing any producing mine fails or refuses to prepare and file the statement required in section 39-6-106 or 39-6-113, or both, then the assessor shall list such property and shall value the same for assessment on the basis of the best information available to and obtainable by him.



§ 39-6-109. Assessor to examine books - records

(1) The assessor has the authority and right at any time to examine the books, accounts, and records of any person owning, managing, or operating a producing mine in order to verify the statement filed by such person, and, if from such examination the assessor finds such statement or any material part thereof to be willfully false or misleading, the assessor shall proceed to value such producing mine for assessment as though no statement had been filed.

(2) Upon the request of the assessor, the owner or operator of a producing mine shall provide to the assessor all documentation supporting the amounts reported on the statement filed by such owner or operator.

(3) The division of property taxation shall set forth guidelines for the implementation of this section.



§ 39-6-110. False statements - penalty

If any person required to file such statements willfully and knowingly subscribes to any false statement contained therein, he is guilty of perjury in the second degree and upon conviction shall be punished according to law.



§ 39-6-111. Valuation of mines other than producing mines

(1) Mines excepted from the provisions of section 39-6-104 shall be valued for assessment in the same manner as other real property.

(2) All mines which are classified as nonproducing mines shall be valued for assessment in the same manner as other real property.

(3) Such valuation shall be determined under this section by the assessing officer only upon preponderant evidence shown by such officer that the cost approach, market approach, and income approach result in uniform and just and equal valuation.



§ 39-6-111.5. Calendar for notice of valuation and appeals for mines

Notwithstanding any other provision, all producing and nonproducing mines valued pursuant to this article shall follow the schedule for personal property set forth in this title regarding notices of valuation and appeals of valuation.



§ 39-6-112. Valuation of tunnels

(1) A tunnel excavated for the mere purpose of exploration and discovery of mines on the public domain shall be deemed to be real property and shall be listed and valued for assessment by the name thereof unless it becomes a part of a producing mine, in which case it shall be considered a parcel thereof. A tunnel excavated for the drainage of, or the exploration of, or for giving access to the mines of those excavating such tunnel shall be deemed an appurtenance to such mines. A tunnel excavated for the drainage of, or the operation of, or for giving access to mines of persons other than those excavating such tunnel shall be deemed real property and shall be listed and valued for assessment by the name thereof.

(2) Whenever any such tunnel not appurtenant to or a parcel of a mine is situated partly in one county and partly in another county or counties or in lesser political subdivisions, the valuation thereof shall be apportioned between such counties by allocating the total value thereof between such counties or lesser political subdivisions in the proportion that the length of the center line thereof within each such county or lesser political subdivision bears to the total length thereof.



§ 39-6-113. Mine in more than one county

(1) (a) Whenever a mine is situated partly in one county and partly in another county or counties or in lesser political subdivisions, a copy of the statement provided for in section 39-6-106, together with a copy of a list of all machinery and equipment located within the mine, if the mine is a producing mine, shall be filed with the assessor of each such county. Any such producing mine shall be valued for assessment in accordance with the provisions of section 39-6-106 (2) at an amount agreed upon by the assessors of such counties, and, in the case of any appeal of a protest of such valuation in either or both counties, the county boards of equalization of such counties shall confer and attempt to reach agreement on the valuation.

(b) If the mine is not a producing mine, all machinery and equipment located within the mine shall nevertheless be valued at an amount agreed upon by the assessors of such counties and apportioned between such counties by allocating the total value thereof between such counties or lesser political subdivisions in the proportion that the acreage of all the mining property of the mine, determined as provided for in sections 39-6-103 and 39-6-106, within such county or lesser political subdivision bears to the total acreage thereof as so determined, as if the mine were itself a producing mine.

(2) Whenever any producing mine, worked or operated by means of an integrated mining system and comprised of consolidated mining property, is situated partly in one county and partly in another county or counties or in lesser political subdivisions, the valuation thereof and of all machinery and equipment located within or upon the mine shall be apportioned between such counties or lesser political subdivisions in the proportion that the acreage of all the mining property of the mine, determined as provided for in sections 39-6-103 and 39-6-106, within such county or lesser political subdivision bears to the total acreage thereof as so determined. The assessor of each county shall list and value for assessment the portion of such mine which is situated in such county at the amount determined for such portion by such apportionment, and taxes levied on such valuation for assessment by the board of county commissioners of such county shall be collected by the treasurer of such county as provided by law.

(3) Where a mine is situated partly in one county and partly in another county or counties or in lesser political subdivisions, the owner, operator, or manager thereof shall, no later than April 15 of each year, prepare and file with the assessor of each such county a statement showing the number of acres within each such county contained in the lands comprising the mining property of the mine, determined as provided for in sections 39-6-103 and 39-6-106, but the statement need not be filed if no changes have occurred since such a statement was filed.

(4) (a) Nothing in subsection (3) of this section shall be construed to require the owner, operator, or manager of a mine to file an additional statement if the statement filed pursuant to section 39-6-106 sets forth the number of acres of the mine in each county.

(b) Nothing in subsection (3) of this section shall be construed to relieve the owner, operator, or manager of a mine from any reporting responsibilities imposed under section 39-6-106, including the required contents of the statement filed with the assessor.



§ 39-6-114. Mines and tunnels in more than one subdivision of a county

Whenever any mine or tunnel is situated partly in one lesser political subdivision of a county and partly in another such subdivision of the same county, the assessor of the county shall apportion the value thereof between such lesser political subdivisions in the manner provided for in sections 39-6-112 and 39-6-113.



§ 39-6-115. Collection

Beginning January 1, 1980, when taxes on mines and mining claims are due, such taxes shall be a debt due from the owner or user and shall be recoverable by the treasurer by direct action in debt. The treasurer may also collect such debt as if the property were personal property.



§ 39-6-116. Nonproducing unpatented mining claims - definitions

"Unpatented mining claims", as used in section 3 (1)(b) of article X of the state constitution, includes mining claims located under the federal mining laws, 30 U.S.C. sec. 22 et seq., for which a patent has not been issued; and such term also includes leasehold interests in real property obtained under the federal "Mineral Lands Leasing Act of 1920", 30 U.S.C. sec. 181 et seq.



§ 39-6-117. County boards of equalization - authority

Nothing in this article shall be construed to affect the authority of county boards of equalization to raise, lower, or adjust any valuation for assessment appearing in the assessment roll as provided in section 39-8-102 (1).






Article 7 - Valuation of Oil and Gas Leaseholds and Lands

§ 39-7-101. Statement of owner or operator

(1) Every operator of, or if there is no operator, every person owning any oil or gas leasehold or lands within this state, either as a single lease or as a unit, that are producing or are capable of producing oil or gas on the assessment date of any year, shall, no later than the fifteenth day of April of each year, prepare, sign under the penalty of perjury in the second degree, and file in person or by mail with the assessor of the county in which the wellhead producing the oil and gas leaseholds or lands is located a statement for the lease or unit. For purposes of this article, irrespective of the physical location of the producing leaseholds or lands, the point of taxation is the same as the point of valuation, which is the wellhead. The statement must be made on a form prescribed by the administrator, showing:

(a) The wellhead location thereof and the name thereof, if there is a name;

(b) The name, address, and fractional interest of the operator thereof;

(c) The number of barrels of oil, or the quantity of gas measured in thousands of cubic feet, sold or transported from the wellhead during the calendar year immediately preceding, after separately reporting the number of barrels of oil, or the quantity of gas measured in thousands of cubic feet, delivered to the United States government or any agency thereof, the state of Colorado or any agency or political subdivision thereof, or any Indian tribe as royalty during the calendar year immediately preceding;

(d) The selling price at the wellhead. As used in this article, "selling price at the wellhead" means the net taxable revenues realized by the taxpayer for sale of the oil or gas, whether such sale occurs at the wellhead or after gathering, transportation, manufacturing, and processing of the product. The net taxable revenues shall be equal to the gross lease revenues, minus deductions for gathering, transportation, manufacturing, and processing costs borne by the taxpayer pursuant to guidelines established by the administrator.

(e) The name, address, and fractional interest of each interest owner taking production in kind and the proportionate share of total unit revenue attributable to each interest owner who is taking production in kind;

(f) A declaration made under the penalty of perjury in the second degree that includes the following:

(I) A statement that the owner or operator has personally examined the statement described in this section and that such statement sets forth, to the best of the owner's or operator's knowledge and belief, the information required by this section; and

(II) A statement by the owner or operator as follows:

No representations are made as to the accuracy of the value of any portion of the production from subject property that is taken in kind by any owner other than the undersigned.

(1.5) Any nonoperating interest owner in an oil or gas well may, on or before the fifteenth day of March each year, submit to the operator by certified mail a report of the actual net taxable revenues received at the wellhead and the actual exempt revenues received at the wellhead by such owner for production taken in kind from the property during the calendar year immediately preceding. Operators shall use the information reported pursuant to this subsection (1.5) to determine the selling price at the wellhead. If any nonoperating interest owner fails to provide to the unit operator the information required under this subsection (1.5) by March 15 of each year, such operator shall use the selling price at the wellhead received by such operator for such operator's share of production from such unit in place of such nonreported information, and the amount of tax for which such nonreporting, nonoperating interest owner is liable shall be calculated based on the selling price at the wellhead reported by the operator.

(2) (a) If a statement of an owner or operator is not received or postmarked on or before the fifteenth day of April of each year, the assessor may impose on such owner or operator a late filing penalty in the amount of one hundred dollars for each calendar day the statement is delinquent; except that such late filing penalty shall not exceed three thousand dollars in any calendar year. The assessor may grant an extension of time for filing a statement to any operator or owner. Any extension, and its length, shall be granted solely at the discretion of the assessor.

(b) This subsection (2) is effective January 1, 1997.

(3) (a) The assessor may require the owner or operator to submit written documentation supporting the information provided in the statement. Such documentation shall be supplied within thirty days after either the date of the postmark on the assessor's written request for such documentation or the date that an owner or operator is required to file a statement pursuant to subsection (1) of this section, whichever is later. Any owner or operator who willfully fails or refuses to comply with the assessor's request for written documentation may be assessed a fine of one hundred dollars for each day of such willful failure or refusal. The total amount of all fines that may be assessed by an assessor against an owner or operator in any calendar year shall not exceed three thousand dollars, regardless of the number of leases or units owned or operated by such owner or operator or the number and length of such willful failures or refusals by such owner or operator.

(b) This subsection (3) is effective January 1, 1997.

(4) All statements and documentation filed with the assessor shall be considered private documents and shall be available on a confidential basis only to the assessor, the administrator, the annual study contractor hired pursuant to section 39-1-104, the executive director of the department of revenue, and their employees. Such statements and documentation shall be available on a confidential basis to the board of assessment appeals and the county board of equalization when information in such statements and documentation is pertinent to an appeal or protest.

(5) (a) Fines imposed pursuant to this section shall be fees of the office of the county assessor. Any unpaid fines imposed pursuant to this section shall be certified to the county treasurer by January 1 of each year and shall be included in the delinquent owner's or operator's property tax statement issued pursuant to section 39-10-103.

(b) This subsection (5) is effective January 1, 1997.



§ 39-7-102. Valuation for assessment

(1) Except as provided in subsection (2) of this section, on the basis of the information contained in such statement, the assessor shall value such oil and gas leaseholds and lands for assessment, as real property, at an amount equal to eighty-seven and one-half percent of:

(a) The selling price of the oil or gas sold from each wellhead during the preceding calendar year, after excluding the selling price of all oil or gas delivered to the United States government or any agency thereof, the state of Colorado or any agency thereof, or any political subdivision of the state as royalty during the preceding calendar year;

(b) The selling price of oil or gas sold in the same field area for oil or gas transported from the premises which is not sold during the preceding calendar year, after excluding the selling price of all oil or gas delivered to the United States government or any agency thereof, the state of Colorado or any agency thereof, or any political subdivision of the state as royalty during the preceding calendar year.

(2) In order to promote the initiation or continuation of secondary recovery, tertiary recovery, or recycling projects which conserve and avoid waste of oil and gas, the assessor shall value oil and gas leaseholds and lands employing such projects for assessment as provided in subsection (1) of this section but at an amount equal to seventy-five percent of:

(a) The selling price of the oil or gas sold therefrom during the preceding calendar year, after excluding the selling price of all oil or gas delivered to the United States government or any agency thereof, the state of Colorado or any agency thereof, or any political subdivision of the state as royalty during the preceding calendar year;

(b) The selling price of oil or gas sold in the same field area for oil or gas transported from the premises which is not sold during the preceding calendar year, after excluding the selling price of all oil or gas delivered to the United States government or any agency thereof, the state of Colorado or any agency thereof, or any political subdivision of the state as royalty during the preceding calendar year.



§ 39-7-102.5. Calendar for notice of valuation and appeals

Notwithstanding any other provisions to the contrary, lands and leaseholds valued pursuant to this article shall follow the schedule for personal property set forth in this title regarding notices of valuation and appeals of valuation.



§ 39-7-102.7. Notice of valuation - public record

The assessor shall retain a copy of all notices of valuation for lands and leaseholds valued pursuant to this article, and such copies shall be public records that are available for inspection in accordance with part 2 of article 72 of title 24, C.R.S.



§ 39-7-103. Surface and subsurface equipment valued separately

All surface oil and gas well equipment and submersible pumps and sucker rods located on oil and gas leaseholds or lands shall be separately valued for assessment as personal property, and such valuation may be at an amount determined by the assessors of the several counties of the state, approved by the administrator, and uniformly applied to all such equipment wherever situated in the state. All other subsurface oil and gas well equipment, including casing and tubing, shall be valued as part of the leasehold or land under section 39-7-102.



§ 39-7-104. Failure to file statement

If any person owning or operating any oil and gas leaseholds or lands producing or capable of producing oil or gas on the assessment date fails or refuses to prepare and file the statement required by the provisions of section 39-7-101, then the assessor shall list such property and value the same for assessment on the basis of the best information available to and obtainable by him.



§ 39-7-105. Assessor to examine books, records

The assessor has the authority and right at any time to examine the books, accounts, and records of any person owning or operating such oil and gas leaseholds and lands in order to verify the statement filed by such person, and, if from such examination he finds such statement or any material part thereof to be willfully false and misleading, he shall proceed to value such oil and gas leaseholds or lands for assessment as though no statement had been filed.



§ 39-7-106. False statement - penalty

If any person required to file such statement willfully and knowingly subscribes to any false statement contained therein, he is guilty of perjury in the second degree and upon conviction shall be punished according to law.



§ 39-7-107. Oil and gas lands in more than one county

(1) Whenever any oil and gas leaseholds or lands appear to be situated in more than one county, the production value is assigned to the county in which the wellhead is located.

(2) Whenever the wellheads of a group of contiguous oil and gas leaseholds or lands operated as a unit are situated in more than one county, the person making the statement required by section 39-7-101 shall assign to each wellhead that portion of the production value from the unit as is assigned by the unit agreement.

(3) Whenever unit production occurs from wellheads in more than one county, a copy of the statement required by the provisions of section 39-7-101 shall be filed with the assessor of each affected county.



§ 39-7-108. Collection

Beginning January 1, 1980, when taxes on oil and gas leaseholds and lands are due, such taxes shall be a debt due from the owner or the unit operator as the case may be and shall be recoverable by the treasurer by direct action in debt; except that such taxes treated as debt due from a fractional interest owner shall not exceed the amount of taxes for which the fractional owner is liable, as provided in section 39-10-106. The treasurer may also collect such debt as if the property were personal property.



§ 39-7-109. Valuation of severed nonproducing oil or gas mineral interests

(1) The actual value of severed nonproducing oil or gas or oil and gas mineral interests shall be determined by the income approach capitalizing the annual net rental income for such nonproducing mineral interests at an appropriate market rate. If such severed mineral interests are unleased, the assessor shall use the average per acre annual rental of all such mineral interests under lease in the county or in the area to determine the actual value thereof.

(2) For the purposes of this section, "annual rental" means annual rental payments, or other compensatory payments payable for the right to hold a mineral interest, which payments are fixed and certain in amount and payable periodically over a fixed period calculated on a twelve-month basis. "Annual rental" shall be the representative annual rental for such mineral interests leased within the county or the area, and "annual rental" does not include royalty payments, advanced royalty payments, bonus payments, or minimum royalty payments covering periods when the mineral interests are not in production, even though said payments may be fixed and certain in amount and payable periodically. For the purposes of this subsection (2), "royalty payments", "advanced royalty payments", and "minimum royalty payments" are payments attributable to a portion of the current or future mineral production of a mineral interest, paid for the privilege of producing minerals, and "bonus payments" means compensation paid as consideration for the granting of a mineral lease or other compensatory payments which are payable regardless of the extent of use of the mineral interest and which are fixed and certain in amount and may be payable in one or more periodical increments over a fixed period.






Article 8 - County Boards of Equalization

§ 39-8-101. County board of equalization - quorum

The board of county commissioners of each county of the state, except the city and county of Denver and the city and county of Broomfield, shall comprise the board of equalization of such county. In the city and county of Denver, the board of equalization shall be comprised of such of its officers as may be provided by its charter. In the city and county of Broomfield, the board of equalization shall be the city council or a board or commission appointed by the city council. A majority of the board shall constitute a quorum, and no official action shall be taken at any meeting of the board unless a quorum is present.



§ 39-8-102. Duties of county board of equalization

(1) The county board of equalization shall review the valuations for assessment of all taxable property appearing in the assessment roll of the county, directing the assessor to supply any omissions which may come to its attention. It shall correct any errors made by the assessor, and, whenever in its judgment justice and right so require, it shall raise, lower, or adjust any valuation for assessment appearing in the assessment roll to the end that all valuations for assessment of property are just and equalized within the county.

(2) (a) to (h) Repealed.

(i) The county board of equalization shall have the authority to appoint independent referees who are experienced in property valuation to conduct hearings pursuant to subsection (1) of this section on behalf of the county board of equalization and to make findings and submit recommendations to the county board of equalization for its final action. However, no person shall be appointed as an independent referee pursuant to the provisions of this paragraph (i) in any county during any property tax year in which such person represents or has represented any taxpayer in such county in any matter relating to the protest and appeal of property valuation or to the abatement or refund of property taxes. In addition, no person appointed as an independent referee pursuant to the provisions of this paragraph (i) shall represent any taxpayer who appeared in any hearing before such independent referee in any matter subsequent to such hearing relating to the protest and appeal of property valuation or to the abatement or refund of property taxes.

(j) and (k) Repealed.

(3) (Repeal provision deleted by revision.)

(4) Repealed.



§ 39-8-103. Notice of change in valuation

The county clerk and recorder shall notify each person affected of any change in the valuation of his property ordered by the board and shall furnish the assessor with a copy of such notice.



§ 39-8-104. Notice of meeting

(1) Except as provided in subsection (2) or (2.5) of this section, prior to July 1 of each year, the county clerk and recorder shall give notice in at least one issue of a newspaper published in his or her county that beginning on July 1, the county board of equalization will sit in the county's regular public meeting location or other appropriate public meeting place to review the assessment roll of all taxable property located in the county, as prepared by the assessor, and to hear appeals from determinations of the assessor.

(2) (a) Prior to a date established by the county board of equalization, but no later than September 1, the county clerk and recorder in a county that has made an election pursuant to section 39-5-122.7 (1) shall give notice in at least one issue of a newspaper published in his or her county that beginning such date the county board of equalization will sit in the county's regular public meeting location or other appropriate public meeting place to review the assessment roll of all taxable property located in the county, as prepared by the assessor, and to hear appeals from determinations of the assessor.

(b) Prior to August 1, 2017, and prior to each August 1 thereafter, the county clerk and recorder shall give notice in at least one issue of a newspaper published in his or her county of any date or dates between August 1 and September 1 on which the county commissioners, sitting as the county board of equalization, shall hear contests of property tax exemption denials as required by section 39-3-206 (2).

(2.5) If the city and county of Denver elects to use the pilot alternate protest procedure established in section 39-5-122.8, the county clerk and recorder shall give notice in at least one issue of a newspaper published in the city and county of Denver and on the website for the city and county of Denver that the city and county of Denver has made such election; that all objections and protests will be determined in accordance with the protest and appeal procedures set forth in section 39-5-122.8; and that to preserve the taxpayer's right to protest, the taxpayer must notify the board of county commissioners in writing of the taxpayer's objection and protest; that such notice must be delivered or postmarked no later than November 15 of the year in which the notice of valuation was mailed; and that after such date, the taxpayer's right to object and protest the adjustment in valuation is lost.

(3) If there is no newspaper, then such notice shall be conspicuously posted in the offices of the county clerk and recorder, the treasurer, and the assessor and in at least two other public places in the county seat.



§ 39-8-105. Reports of assessor

(1) At a meeting of the county board of equalization on or before each September 15 in a county that has made an election pursuant to section 39-5-122.7 (1), or on or before each July 15 in all other counties, the assessor shall report the valuation for assessment of all taxable real property in the county. The assessor shall submit a list of all persons who have appeared before him or her to present objections or protests concerning real property and the action taken in each case.

(2) At the meeting of the board described in subsection (1) of this section, the assessor shall also report the valuation of all taxable personal property in the county and shall note any valuations for assessment of portable or movable equipment which have been apportioned pursuant to section 39-5-113. The assessor shall submit a list of all persons in the county who have failed to return any schedules and shall report the action taken in each case. The assessor shall also submit a list of persons who have appeared before him or her to present objections or protests and the action taken in each case.



§ 39-8-106. Petitions for appeal

(1) The county board of equalization shall receive and hear petitions from any person whose objections or protests have been refused or denied by the assessor; except that, if the city and county of Denver elects to use the pilot alternate protest procedure established in section 39-5-122.8, petitions shall be filed with the board of county commissioners. A petition shall be in a form approved by the property tax administrator pursuant to section 39-2-109 (1)(d), the contents of which shall include the following:

(a) A statement informing the person of his or her right to appeal, the time and place at which the county board of equalization will hear appeals from determinations of the assessor, and that, by mailing or delivering one copy of the form to the county board of equalization that is received or postmarked on or before July 15 of that year for real property and July 20 of that year for personal property or, if a county has made an election pursuant to section 39-5-122.7 (1), on or before September 15 of that year for both real and personal property, the person will be deemed to have filed his or her petition for hearing with the county board of equalization. The date the form is received by the county board of equalization shall be stamped on the form. All forms shall be presumed to be on time unless the county board of equalization can present evidence to show otherwise.

(b) A requirement that the assessor's office set forth the following information on the face of the form:

(I) A description of the property claimed to be excessively, erroneously, or illegally valued;

(II) The actual value placed upon it by the assessor;

(III) A specific and detailed statement of the grounds delineated in this subparagraph (III), upon which the assessor relied to justify such valuation. The grounds are appropriate consideration of the approaches to appraisal set forth in section 39-1-103 (5)(a) and classification of the property. For agricultural lands, the grounds are: Earning or productive capacity; classification; and capitalization rate.

(IV) The assessor's written statement refusing to change such valuation; and

(V) The actual value placed upon it by the person whose objection and protest has been denied.

(c) Space for the person whose objection and protest has been denied to state the grounds on which he relied and to indicate the manner, if any, in which he disagrees with the assessor's statement of the information described in paragraph (b) of this subsection (1).

(1.5) In addition to any other requirements set forth in subsection (1) of this section, any petition for appeal relating to real property shall contain the actual value of such real property, stated in terms of a specific dollar amount, which is being offered as the correct valuation. Nothing in this subsection (1.5) shall be construed to exempt paid representatives of taxpayers from the requirements of part 7 of article 61 of title 12, C.R.S., if applicable.

(1.7) Any person who objects to the application of the term "integral to an agricultural operation" to their property in accordance with section 39-1-102 (1.6)(a)(I) and (14.4) and whose objections or protests have been denied by the assessor may submit a petition for appeal to the county board of equalization to the same extent as any other protest or objection for which an appeal to the board is provided under law and shall satisfy all requirements for the prosecution of such appeal as provided by law.

(2) (a) Upon receiving a petition in the form described in subsection (1) of this section, the county board of equalization or its authorized agent shall note the filing of the petition, set a time for hearing of said petition, and, except as provided in paragraph (b) of this subsection (2), notify the petitioner by mail of such time for hearing.

(b) A board of county commissioners may authorize by resolution a petitioner or a petitioner's agent to elect to receive the notice required in paragraph (a) of this subsection (2) by fax or electronic mail at a phone number or electronic mail address supplied by the petitioner or the petitioner's agent. If no election is made by the petitioner or the petitioner's agent, the county board of equalization shall mail the required notice.

(3) If the assessor fails or refuses to comply with the provisions of section 39-5-122, this section, or both, relating to said form, the objecting person shall not be deprived of his right of appeal to the county board of equalization. The objecting person may present his objections and protests in person or by counsel, orally or by letter or other informal writing, on any day during the meeting of the county board of equalization held for the purpose of hearing appeals. The said failure or refusal of the assessor shall not, in any manner, deprive the objecting person of his right to a full, fair, and complete hearing of his objections and protests by the county board of equalization.



§ 39-8-107. Hearings on appeal

(1) At the hearing upon a petition, the assessor or the assessor's authorized representative shall be present and shall produce information to support the basis and amount of the assessor's valuation of the property. The board shall hear and consider all testimony and examine all exhibits produced or introduced by either the petitioner or the assessor, with no presumption in favor of any pending valuation, and may subpoena witnesses to testify. The costs of producing the petitioner's witnesses shall be paid by the petitioner, and the costs of producing the assessor's witnesses shall be paid by the county. On the basis of the testimony produced and the exhibits introduced, the board shall grant or deny the petition, in whole or in part, and shall notify the petitioner and the assessor in writing. If the board denies the petition, in whole or in part, such written notice shall inform the petitioner of the right to appeal within the thirty-day period following the denial to the district court or the board of assessment appeals pursuant to the provisions of section 39-8-108 (1) or within the thirty-day period following the denial to submit the case to arbitration pursuant to the provisions of section 39-8-108.5. Such notice shall state that, if the appeal is to the board of assessment appeals, the hearing before the board of assessment appeals shall be the last hearing at which testimony, exhibits, or any other type of evidence may be introduced by either party and that, if there is an appeal to the court of appeals pursuant to section 39-8-108 (2), the record from the hearing before the board of assessment appeals and no new evidence shall be the basis for the court's decision. The phone number and address of the board of assessment appeals shall also be included on the notice. The notice shall also state, in general terms, how to pursue arbitration and that, if a taxpayer submits the case to arbitration, the decision reached under such process shall be final and not subject to review. If a referee heard the case, the board shall, at the written request of any taxpayer or any agent of such taxpayer within seven working days after receipt of said request, make available to the taxpayer or agent the referee's findings and recommendations. At the board's election, the board may either mail, fax, or send by electronic transmission such findings and recommendations to the address, phone number, or electronic address supplied by said taxpayer or agent. Upon receipt of such request, the board shall notify the taxpayer or agent of the estimated cost of providing such findings and recommendations, payment of which shall be made prior to providing such findings and recommendations. Upon providing such findings and recommendations, the board may include a bill for the reasonable cost above the estimated cost and up to the statutory maximum which shall be due and payable upon receipt by the taxpayer or agent.

(2) (a) The county board of equalization shall continue its hearings from time to time until all petitions have been heard, but all such hearings shall be concluded and decisions rendered thereon by the close of business on August 5 of that year; except that, in a county that has made an election pursuant to section 39-5-122.7 (1), all such hearings shall be concluded and decisions rendered thereon by the close of business on November 1 of that year. Except as authorized in paragraph (b) of this subsection (2), any decision shall be mailed to the petitioner within five business days of the date on which such decision is rendered.

(b) A board of county commissioners may authorize by resolution a petitioner or a petitioner's agent to elect to receive the decision rendered by the board as required in paragraph (a) of this subsection (2) by fax or electronic mail at a phone number or electronic mail address supplied by the petitioner or the petitioner's agent. If no election is made by the petitioner or the petitioner's agent, the county board of equalization shall mail the decision.

(3) At the written request of any taxpayer or any agent of such taxpayer and subject to such confidentiality requirements as provided by law, the assessor shall, within three working days after receipt of said request, make available to the taxpayer or agent the data used by the assessor in determining the actual value of any property owned by such taxpayer. At the assessor's election, the assessor may either mail, fax, or send by electronic transmission to the address, phone number, or electronic address supplied by said taxpayer or agent such data. Such data shall include but shall not be limited to the data derived from the declarations filed pursuant to the provisions of article 14 of this title and confidential data, provided that such confidential data shall be presented in such a manner that the source cannot be identified. Upon receipt of such request, the assessor shall notify the taxpayer or agent of the estimated cost of providing such information, payment of which shall be made prior to providing such information. Upon providing such information, the assessor may include a bill for the reasonable cost above the estimated cost and up to the statutory maximum which shall be due and payable upon receipt by the taxpayer or agent.

(4) The assessor may not rely on any confidential information which is not available for review by the taxpayer, unless such confidential data is presented in such a manner that the source cannot be identified.

(5) (a) (I) On and after August 10, 2011, in addition to any other requirements under law, any petitioner appealing either a valuation of rent-producing commercial real property to the board of assessment appeals pursuant to section 39-8-108 (1) or a denial of an abatement of taxes pursuant to section 39-10-114 shall provide to the county board of equalization or to the board of county commissioners of the county in the case of an abatement, and not to the board of assessment appeals, the following information, if applicable:

(A) Actual annual rental income for two full years including the base year for the relevant property tax year;

(B) Tenant reimbursements for two full years including the base year for the relevant property tax year;

(C) Itemized expenses for two full years including the base year for the relevant property tax year; and

(D) Rent roll data, including the name of any tenants, the address, unit, or suite number of the subject property, lease start and end dates, option terms, base rent, square footage leased, and vacant space for two full years including the base year for the relevant property tax year.

(II) The petitioner shall provide the information required by subparagraph (I) of this paragraph (a) within ninety days after the appeal has been filed with the board of assessment appeals.

(b) (I) The assessor, the county board of equalization, or the board of county commissioners of the county, as applicable, shall, upon request made by the petitioner, provide to a petitioner who has filed an appeal with the board of assessment appeals not more than ninety days after receipt of the petitioner's request, the following information:

(A) All of the underlying data used by the county in calculating the value of the subject property that is being appealed, including the capitalization rate for such property; and

(B) The names of any commercially available and copyrighted publications used in calculating the value of the subject property.

(II) The party providing the information to the petitioner pursuant to subparagraph (I) of this paragraph (b) shall redact all confidential information contained therein.

(c) If a petitioner fails to provide the information required by subparagraph (I) of paragraph (a) of this subsection (5) by the deadline specified in subparagraph (II) of said paragraph (a), the county may move the board of assessment appeals to compel disclosure and to issue appropriate sanctions for noncompliance with such order. The motion may be made directly by the county attorney and shall be accompanied by a certification that the county assessor or the county board of equalization has in good faith conferred or attempted to confer with such petitioner in an effort to obtain the information without action by the board of assessment appeals. If an order compelling disclosure is issued under this paragraph (c) and the petitioner fails to comply with such order, the board of assessment appeals may make such orders in regard to the noncompliance as are just and reasonable under the circumstances, including an order dismissing the action or the entry of a judgment by default against the petitioner. Interest due the taxpayer shall cease to accrue as of the date the order compelling disclosure is issued, and the accrual of interest shall resume as of the date the contested information has been provided by the taxpayer.

(d) In the notice of determination, the county board of equalization shall inform a taxpayer of the taxpayer's obligation to provide the information required by paragraph (a) of this subsection (5).

(e) The county board of equalization and the board of county commissioners receiving any information provided by a petitioner pursuant to subparagraph (I) of paragraph (a) of this subsection (5) that is exempt from disclosure under either section 24-72-204 (3)(a)(IV), C.R.S., or another provision of the "Colorado Open Records Act", part 2 of article 72 of title 24, C.R.S., shall keep such information confidential; except that such information may be disclosed to the administrator and the employees of his or her office, the board of assessment appeals, the county board of equalization, the board of county commissioners of the county in which the subject property is located, the office of the county assessor, or a person retained to appraise or provide value consultation in connection with the subject property where such information is pertinent to an appeal.

(f) Nothing in this subsection (5) shall be construed to apply to a public utility whose valuation for property tax purposes is determined by the administrator in accordance with the provisions of article 4 of this title.

(6) If the city and county of Denver elects to use the pilot alternate protest procedure established in section 39-5-122.8, all hearings shall be conducted in accordance with that section.



§ 39-8-108. Decision - review - opportunity to submit case to arbitration

(1) If the county board of equalization grants a petition, in whole or in part, the assessor shall adjust the valuation accordingly; but, if the petition is denied, in whole or in part, the petitioner may appeal the valuation set by the assessor or, if the valuation is adjusted as a result of a decision of the county board of equalization, the adjusted valuation to the board of assessment appeals or to the district court of the county wherein the petitioner's property is located for a trial de novo, or the petitioner may submit the case to arbitration pursuant to the provisions of section 39-8-108.5. Such appeal or submission to arbitration shall be taken no later than thirty days after the date such denial was mailed pursuant to section 39-8-107 (2). Any decision rendered by the county board of equalization shall state that the petitioner has the right to appeal the decision of the county board to the board of assessment appeals or to the district court of the county wherein the petitioner's property is located or to submit the case to arbitration and, to preserve such right, the time by which such appeal or submission to arbitration must be made. Any request by a taxpayer for a hearing before the board of assessment appeals shall be accompanied by a nonrefundable filing fee in an amount specified in section 39-2-125 (1)(h). In addition, any request by a taxpayer for a hearing before the board of assessment appeals shall be stamped with the date on which such request was received by the board. All such requests shall be presumed to be on time unless the board can present evidence to show otherwise.

(2) If the petitioner has appealed to the board of assessment appeals and the decision of the board of assessment appeals is against the petitioner, the petitioner may petition the court of appeals for judicial review according to the Colorado appellate rules and the provisions of section 24-4-106 (11), C.R.S. If the decision of the board is against the respondent, the respondent, upon the recommendation of the board that it either is a matter of statewide concern or has resulted in a significant decrease in the total valuation of the respondent county, may petition the court of appeals for judicial review according to the Colorado appellate rules and the provisions of section 24-4-106 (11), C.R.S. In addition, on and after June 7, 1989, if the decision of the board is against the respondent, the respondent may petition the court of appeals for judicial review of alleged procedural errors or errors of law within thirty days of such decision when the respondent alleges procedural errors or errors of law by the board of assessment appeals. If the board does not recommend its decision to be a matter of statewide concern or to have resulted in a significant decrease in the total valuation of the respondent county, the respondent may petition the court of appeals for judicial review of such questions within thirty days of such decision. Any decision issued by the board of assessment appeals shall inform the petitioner or respondent, as may be appropriate, of the right to petition the court of appeals for judicial review.

(3) If the decision of the county board of equalization has been appealed to the district court, the decision of the court shall be subject to appellate review according to the Colorado appellate rules and the provisions of section 24-4-106 (9), C.R.S.

(4) If the taxpayer submits his case to arbitration pursuant to the provisions of section 39-8-108.5, the decision reached under such process shall be final and not subject to review.

(5) In any appeal authorized by this section or by section 39-5-122, 39-5-122.7, or 39-10-114:

(a) The valuation shall not be adjusted to a value higher than the valuation set by the county board of equalization pursuant to section 39-8-107, except as specifically permitted pursuant to section 39-5-125;

(b) The assessor's valuation of similar property similarly situated shall be credible evidence;

(c) The respondent may not rely on any confidential information which is not available for review by the taxpayer unless such confidential data is presented in such a manner that the source cannot be identified;

(d) Upon request, the respondent shall make available to the taxpayer two working days prior to any appeal hearing data supporting the assessor's valuation. Such request shall be accompanied by data supporting the taxpayer's valuation. Nothing in this paragraph (d) shall be construed to prohibit the introduction at such appeal hearing of any data discovered as a result of the exchange of data required by this paragraph (d).

(e) In using the market approach to determine the value of residential real property, if the assessor has knowledge of the conversion from one residential use to a different residential use, such conversion shall create a rebuttable presumption that the sale of such property is not a comparable sale for purposes of establishing the value of a property having a similar prior residential use.

(6) In any appeal or submission to arbitration authorized by this section, there shall be no presumption in favor of any pending valuation.



§ 39-8-108.5. Arbitration of property valuations - arbitrators - qualifications - procedures

(1) (a) In order to give taxpayers an alternative to pursuing an appeal of the county board of equalization's decision through either the board of assessment appeals or the district court, an arbitration process shall be established. The board of county commissioners shall develop a list of persons who shall be qualified to act as arbitrators of property valuation disputes. Such list shall be kept in the office of the county clerk and recorder.

(b) Except as otherwise provided in paragraph (c) of this subsection (1), persons on the list maintained pursuant to paragraph (a) of this subsection (1) must be, in addition to any other qualifications deemed necessary by the board, experienced in the area of property taxation and licensed or certificated pursuant to part 7 of article 61 of title 12, C.R.S.

(c) No person shall act as an arbitrator of property valuation disputes in any county during any property tax year in which such person represents or has represented any taxpayer in any matter relating to the protest and appeal of property valuation or to the abatement or refund of property taxes.

(2) (a) Within thirty days of the county board of equalization's decision, any taxpayer who plans to pursue arbitration shall notify the board of his intent. The taxpayer and the county board of equalization shall select an arbitrator from the list prepared pursuant to subsection (1) of this section within forty-five days of the county board of equalization's decision or within thirty days from the date the list of arbitrators is made available in any given year, whichever is later. In the absence of agreement by the taxpayer and the county board of equalization within said specified time period, the district court of the county in which the property is located shall select an arbitrator from said list.

(b) If a taxpayer acts pursuant to paragraph (a) of this subsection (2), the county board of equalization shall be required to participate in arbitration and to accept the arbitrator selected.

(3) (a) Arbitration hearings shall be at a time and place set by the arbitrator with the mutual consent of the taxpayer and the county board of equalization. The arbitration hearing shall be held within sixty days from the date the arbitrator was selected.

(b) Procedure at arbitration hearings shall be informal, and strict rules of evidence shall not be applied except as necessitated in the opinion of the arbitrator by the requirements of justice. All questions of law and fact shall be determined by the arbitrator.

(b.5) The taxpayer shall produce information to support his contention that the property should be valued differently. The assessor shall produce information to support the basis and amount of his valuation of the property. Both the information of the assessor and the information of the taxpayer shall be considered by the arbitrator in making his decision.

(c) The arbitrator may issue or cause to be issued subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence and shall have the power to administer oaths. Subpoenas so issued shall be served and, upon application to the district court by the taxpayer or the county board of equalization or the arbitrator, enforced in the manner provided by law for the service and enforcement of subpoenas in civil actions.

(d) The taxpayer and the county board of equalization shall be entitled to attend, personally or with counsel, and participate in the proceedings. Such participation may include the filing of briefs and affidavits. Upon agreement of both parties, the proceedings may be confidential and closed to the public.

(e) No record of the proceedings is required.

(f) The arbitrator's decision shall be made in accordance with applicable Colorado property tax laws. The arbitrator's decision shall be in writing and signed by the arbitrator.

(g) The arbitrator shall deliver a copy of his decision to the parties personally or by registered mail within ten days of the hearing. Such decision shall be final and not subject to review.

(4) An arbitrator shall be immune from civil liability arising from participation as an arbitrator and for all communications, findings, opinions, and conclusions made in the course of his duties under this section.

(5) (a) An arbitrator's expenses and fees shall not exceed one hundred fifty dollars per case concerning residential real property. For cases concerning any taxable property other than residential real property, an arbitrator's expenses and fees shall be an amount agreed upon by the taxpayer and the county board of equalization.

(b) The arbitrator's fees and expenses, not including counsel fees, incurred in the conduct of the arbitration shall be paid as provided in the decision.

(6) Any decision of the county board of equalization regarding a 1987 property valuation which has been appealed to either the board of assessment appeals or the district court and which has not been heard or adjudicated may be submitted to arbitration pursuant to this section at the request of the taxpayer.



§ 39-8-109. Effects of board of assessment appeals or district court decision

(1) If upon appeal the appellant is sustained, in whole or in part, then the appellant shall provide a copy of the order or judgment of the board of assessment appeals or district court, as the case may be, to the county assessor. If the order or judgment has been appealed, then the appellant shall present to the county assessor a copy of the original order or judgment of the board of assessment appeals or district court and copies of all further decisions of the board of assessment appeals, district court, court of appeals, and supreme court. Upon presentation to the treasurer by the county assessor of a copy of the order or judgment of the board of assessment appeals or district court, as the case may be, and, if the case has been appealed, copies of all further decisions of the board of assessment appeals, district court, court of appeals, and supreme court, modifying the valuation for assessment of the property, the appellant, identified as the petitioner or plaintiff on the order or judgment of the board of assessment appeals or district court, shall forthwith receive the appropriate refund of taxes and delinquent interest thereon, together with refund interest at the same rate as delinquent interest as specified in section 39-10-104.5. Such refund interest shall only accrue from the date on which payment of taxes and delinquent interest thereon was received by the treasurer. Such refund shall be paid to the appellant even if the appellant is not the current owner of the property. The appellant and the county shall each be responsible for their respective costs in said court or board of assessment appeals, as the case may be.

(2) In the event that the treasurer refunds taxes and interest to the appellant based on a modification of the valuation for assessment of the property pursuant to subsection (1) of this section, the treasurer shall be entitled to reimbursement for the refund of taxes and interest pro rata by all jurisdictions receiving payment thereof and may request reimbursement from the jurisdictions or offset the reimbursements against subsequent payments. The provisions of this subsection (2) shall not apply to a city and county.






Article 9 - State Board of Equalization

§ 39-9-101. State board of equalization

(1) The state board of equalization shall consist of the governor or his designee, the speaker of the house of representatives or his designee, the president of the senate or his designee, and two members appointed by the governor with the consent of the senate. Each of the appointed members shall be a qualified appraiser or a former assessor or a person who has knowledge and experience in property taxation. Said board shall elect a chairman and a vice-chairman; the vice-chairman shall act as chairman in the absence of the chairman.

(2) No more than three members of the state board of equalization shall be affiliated with the same political party. Except as otherwise provided in section 2-2-326, C.R.S., each member shall receive a per diem allowance of fifty dollars for each day spent attending meetings or hearings of the state board of equalization or otherwise spent discharging his duties as a member of said board; except that no member shall receive the per diem allowance provided for in this subsection (2) for any day for which he receives a per diem allowance from the state under any other statute and except that no member shall receive the per diem allowance provided for in this subsection (2) if he receives a salary from the state for a full-time position with the state. Except as otherwise provided in section 2-2-326, C.R.S., each member of said board shall receive actual and necessary expenses incurred in performing his duties as a member of said board. The members appointed by the governor shall serve at the pleasure of the governor but shall not serve for more than four consecutive years unless reappointed by the governor and reconfirmed by the senate at the conclusion of said four years. Vacancies in either of the appointed positions on the state board of equalization shall be filled by appointment by the governor with the consent of the senate for the unexpired term.



§ 39-9-102. Meetings of state board of equalization

(1) The state board of equalization shall meet at a place designated by the chairman, at such times as the chairman may deem necessary.

(2) All sessions of said board shall be conducted in public, and a full and correct record of its proceedings shall be kept, which record shall be a public document and available for public inspection. Opportunity shall be afforded any person to appear before said board to present facts and information for its consideration.

(3) Two weeks before each meeting of the state board of equalization, a news release stating the time and location of the meeting shall be sent throughout the state to radio stations, television stations, and newspapers of general circulation. Not later than two weeks before each meeting, the board shall also mail notice to each assessor and board of county commissioners of a county with regard to the nature of any action it may take pertaining to current year valuations for assessment.



§ 39-9-103. Duties of state board - enforcement - reappraisal orders

(1) The state board of equalization shall order reappraisals of classes as provided in section 39-1-105.5, make other orders as provided in said section, and perform such other duties as are provided for in said section.

(2) The state board of equalization shall conduct hearings on petitions filed by the administrator for the reappraisal of one or more classes or subclasses of taxable property pursuant to section 39-2-114. The state board of equalization shall also conduct hearings upon complaints filed by the administrator, upon his own motion or upon petition by any tax-levying authority in this state, concerning valuation for assessment of one or more classes or subclasses of taxable property if a reappraisal has not been conducted or ordered pursuant to the provisions of section 39-2-114. Decisions of the state board of equalization shall be subject to judicial review as provided in section 24-4-106, C.R.S.

(3) Said board may compel compliance with its orders by proceedings in the nature of mandamus, by injunction, or by other appropriate civil remedies.

(4) It is the duty of the state board of equalization to examine and review the valuations for assessment of taxes upon the various classes and subclasses of taxable real and personal property located in the several counties of the state as reflected in the abstract of assessment of each county, the decisions of the board of assessment appeals, the recommendations of the administrator, and, effective January 1, 1983, the study conducted by the director of research of the legislative council pursuant to section 39-1-104 (16).

(5) The decisions of the board of assessment appeals which affect the valuation of classes or subclasses of property may be reversed or modified by the state board of equalization, and such action shall be taken only if a written appeal has, within thirty days of the board of assessment appeals' decision, been lodged with the state board of equalization by one of the parties to the proceedings before the board of assessment appeals. Decisions of the state board of equalization shall be subject to judicial review as provided in section 24-4-106, C.R.S.

(6) The state board of equalization shall conduct hearings upon complaints filed by the property tax administrator, upon his own motion or upon petition by any tax-levying authority in this state, concerning alleged dereliction of duty on the part of a county assessor.

(7) The state board of equalization shall review abstracts of assessment and may, by order, change the valuation for assessment of any class or subclass of property which was changed by a county board of equalization.

(8) The state board of equalization may promulgate such rules and regulations as are necessary for the implementation of its duties and responsibilities. Such rules and regulations shall be promulgated pursuant to and be subject to the provisions of section 24-4-103, C.R.S.

(9) Repealed.

(10) (a) It is the function of the state board of equalization and it shall have and exercise the authority, prior to publication but subsequent to review by the advisory committee to the property tax administrator pursuant to section 39-2-131 (1), to review and approve or disapprove, within thirty days after receipt from said advisory committee to the property tax administrator:

(I) Manuals or any part thereof, appraisal procedures, instructions, and guidelines prepared and published by the administrator pursuant to section 39-2-109 (1)(e) and based upon the approaches to appraisal set forth in section 39-1-103 (5)(a) and pursuant to section 39-2-109 (1)(k); and

(II) Forms, notices, and records approved or prescribed pursuant to the authority of the property tax administrator set forth in section 39-2-109 (1)(d).

(b) Any manuals, appraisal procedures, instructions, guidelines, forms, notices, or records which are not approved or disapproved by the state board of equalization within said thirty days shall be automatically approved; except that, if within said thirty days the state board of equalization schedules a hearing on such manuals, appraisal procedures, instructions, guidelines, forms, notices, or records, such automatic approval shall not occur unless the state board of equalization does not approve or disapprove such manuals, appraisal procedures, instructions, guidelines, forms, notices, or records within thirty days after the conclusion of such hearing.



§ 39-9-104. Correction of errors

The state board of equalization shall correct any obvious error appearing in any county abstract of assessment, whether made by the assessor or by the administrator. The state board of equalization shall not change any matter pertaining to the actual value of any class or subclass except as provided in section 39-9-103 (7); except that, in the taxable year following the year of reappraisal ordered by the state board of equalization, such board may change any matter pertaining to the actual value, and such change shall be made by the assessor in the abstract of assessment of such current taxable year.



§ 39-9-105. Certification of valuations for assessment

(1) No later than December 20 of each year, the state board of equalization shall complete its review of the abstracts of assessment of the several counties of the state, and the chair of the state board of equalization shall thereupon certify to the assessor of each county a statement of the changes, if any, ordered by said board in the abstract of his or her county for the current taxable year and for the next succeeding taxable year and shall also return the abstract of assessment for the current taxable year to each county.

(2) Repealed.



§ 39-9-106. Supervision and administration of property tax laws

The state board of equalization shall have supervision of the administration of all laws concerning the valuation and assessment of taxable property and the levying of property taxes.



§ 39-9-107. Assessment roll to conform

Whenever the state board of equalization orders any change in the valuation for assessment of any class or subclass of taxable real or personal property located in a county, the assessor thereof shall make the proper adjustment in individual schedules so that the assessment roll of his county conforms with the statement of changes ordered by said board and certified by the chairman of said board.



§ 39-9-108. Judicial review - interest during review

Decisions of the state board of equalization shall be subject to judicial review, as provided in section 24-4-106, C.R.S. Such review shall include the issues of compliance with applicable law and constitutional provisions governing valuation for assessment for property tax purposes and the validity of any valuation for assessment study conducted pursuant to the provisions of section 39-1-104 (16). Parties adversely affected or aggrieved shall include any taxpayer or assessor or the governing body of any taxing jurisdiction. In any case in which excess state equalization payments are made to school districts within the county during the time such review is pending, interest shall be paid to the state on the amount of such excess. Such interest shall be paid for the period of time from the date of the decision of the state board of equalization to the date of the final determination of all judicial review. Such interest shall be computed at the rate determined by the state bank commissioner pursuant to section 39-21-110.5.



§ 39-9-109. Power of state board - waiver of deadline

(1) to (4) Repealed.

(5) Acting by majority vote and when the state board of equalization determines that the interests of justice and equity would be served, the board may authorize the waiver of the July 1 filing deadline described in section 39-2-117 (3)(a) for any annual report required to be filed pursuant to section 39-2-117 if the report is not filed by the filing deadline or if the report is filed by the filing deadline but is incomplete or otherwise incorrect when filed. When authorizing a waiver, the state board may determine a deadline for filing the report, after which the waiver is invalid. The deadline for filing the report must not be sooner than thirty days after the date that the state board authorizes the waiver.

(6) Notwithstanding the provisions of section 39-2-117 (1)(a), acting by majority vote, the state board of equalization may authorize the property tax administrator to make an exemption effective for not more than the time allowed pursuant to section 39-10-101 (2)(b)(II) when the property has been added back to the tax roll as omitted property and would otherwise have met all criteria for exemption during that time.






Article 10 - Collection

§ 39-10-101. Collection of taxes

(1) Upon receipt of the tax list and warrant from the assessor, the treasurer shall proceed to collect the taxes therein levied, and such tax list and warrant shall be his authority and justification against any illegality in procedure prior to his receiving the same.

(2) (a) (I) If, after the tax list and warrant has been received by the treasurer, the treasurer discovers that any taxable property then located in the treasurer's county has been omitted from the tax list and warrant for the current year or for any prior year and has not been valued for assessment, the treasurer shall forthwith list and value such property for assessment in the same manner as the assessor might have done and shall enter such valuation for assessment on the tax list and warrant and extend the levy. Such entry shall be designated as an additional assessment and shall be valid for all purposes, the same as though performed by the assessor.

(II) Notwithstanding subparagraph (I) of this paragraph (a) or section 39-5-125, neither the assessor nor the treasurer shall treat any possessory interest in exempt property as taxable property omitted from the tax list and warrant for any property tax year prior to 2001.

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), the taxes for any period, together with interest thereon, imposed by this section shall not be assessed, nor shall any lien be filed or distraint warrant issued or suit for collection be instituted or any other action to collect the same be commenced, more than six years after the date on which the tax was or is payable. Except as otherwise provided in paragraph (d) of this subsection (2), interest shall not be charged prior to the date on which additional assessment is made.

(II) Effective January 1, 1996, the taxes for any period, together with interest thereon, imposed by this section shall not be assessed, nor shall any lien be filed or distraint warrant issued or suit for collection be commenced, more than two years after the date on which the tax was or is payable when the failure to collect the tax is due to an error or omission of a governmental entity. The provisions of this subparagraph (II) shall not apply to taxes imposed on oil and gas leaseholds and lands.

(c) In the case of fraudulent action with intent to evade tax, the tax, together with interest thereon, may be assessed, or proceedings for the collection of such taxes may be begun, at any time.

(d) Taxes levied upon additional assessments on mines and on oil and gas leaseholds and lands which had been previously omitted from the tax list and warrant due to the failure of an owner or operator of any mine or of any oil and gas leaseholds and lands to comply with section 39-6-106, 39-6-113, or 39-7-101 shall be subject to the delinquent interest provisions of section 39-10-104.5. Delinquent interest shall be calculated to accrue from the date the taxes were due pursuant to section 39-1-105 and section 39-6-106, 39-6-113, or 39-7-101. This paragraph (d) shall apply to omitted property or production but shall not apply to valuation disputes, protests, or appeals therefrom filed pursuant to section 39-5-122.

(3) If on the tax list and warrant there is any error in the name of a person owing taxes, the treasurer may correct such error and collect the taxes from the person intended.

(4) and (5) Repealed.



§ 39-10-102. When taxes payable

(1) (a) Repealed.

(b) (I) Except as otherwise provided in article 1.5 of this title, all property taxes shall become due and payable on January 1 of the year following that in which they are levied and shall become delinquent on June 16 of said year.

(II) This paragraph (b) is effective January 1, 1992.

(2) Except as otherwise provided in article 1.5 of this title, the treasurer shall accept payment of taxes tendered by any person and issue a receipt therefor at any time after the tax list and warrant have come into his hands.



§ 39-10-103. Tax statement

(1) (a) As soon as practicable after January 1, the treasurer shall, at the treasurer's discretion, mail or send electronic notification to each person whose name appears on the tax list and warrant a statement or true and actual notice of electronic statement availability, as applicable, showing the total amount of taxes payable by such person, which statement shall separately list the amount of taxes levied on real and personal property and shall recite the actual value of the property and the amount of valuation for assessment upon which such taxes were levied. If any of the personal property upon which taxes are to be levied is a mobile home, the tax statement shall contain the following notice: "This property may not be moved without a valid permit or prorated tax receipt and a transportable manufactured home permit from the county treasurer's office. Violators shall be prosecuted." Failure of any person to receive such statement or true and actual notice of an electronic statement, as applicable, shall not preclude collection by the treasurer of the amount of taxes due from and payable by such person. Such statement shall include a notice that, if such person desires a receipt for payment of taxes, the person shall request such receipt. The statement may also state what each mill levy would have been for each taxing district for the prior tax year based upon the current year's valuation for assessment.

(b) On and after January 1, 1988, each taxpayer's statement required by paragraph (a) of this subsection (1) shall also separately list the mill levies and the amount of taxes to be credited to the county, municipalities, school districts, special districts, and other districts within the county which are applicable to his property. This paragraph (b) shall be applicable for statements for 1987 taxes payable in 1988 and for each statement thereafter.

(2) Each person whose name appears on the tax list and warrant shall be informed in writing of the actual school district general fund mill levy and the school district general fund mill levy in absence of funds estimated to be received by school districts pursuant to the "Public School Finance Act of 1994", article 54 of title 22, C.R.S., and the estimated funds to be received for the general funds of districts from the state.

(3) Repealed.

(4) Notwithstanding any other provision of law, a taxpayer may request to receive by electronic transmission the statement required by subsection (1) of this section. The taxpayer shall submit along with the request an electronic address to which the treasurer may send future statements. The treasurer, upon receipt of such request by a taxpayer to receive statements electronically, may send all future statements by electronic transmission to the electronic address supplied by the taxpayer; except that, if a taxpayer subsequently requests to cease the electronic transmission of such statements and requests to receive future statements by mail, the treasurer shall comply with the request. Failure of a taxpayer to receive the electronic statement shall not preclude collection by the treasurer of the amount of taxes due from and payable by the taxpayer.



§ 39-10-104.5. Payment dates - optional payment dates - failure to pay - delinquency

(1) The provisions of this section, as amended, are effective January 1, 1994.

(2) Except as provided in subsections (6) and (7) of this section, at the option of the taxpayer, property taxes may be paid in full or in two equal installments, the first such installment to be paid on or before the last day of February and the second installment to be paid no later than the fifteenth day of June.

(3) (a) If the first installment is not paid on or before the last day of February, then delinquent interest on the first installment shall accrue at the rate of one percent per month from the first day of March until the date of payment; except that, if payment of the first installment is made after the last day of February but not later than thirty days after the mailing by the treasurer of the tax statement, or true and actual notification of an electronic statement, pursuant to section 39-10-103 (1)(a), no such delinquent interest shall accrue. If the second installment is not paid by the fifteenth day of June, delinquent interest on the second installment shall accrue at the rate of one percent per month from the sixteenth day of June until the date of payment. Interest on the first installment shall continue to accrue at the same time that interest is accruing on the unpaid portion of the second installment. The taxpayer shall continue to have the option of paying delinquent property taxes in two equal installments until one day prior to the sale of the tax lien on such property pursuant to article 11 of this title.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (3), if the full amount of taxes is paid in a single payment on or before the last day of April, then no delinquent interest shall accrue on any portion of the taxes. If the full amount of taxes is paid in a single payment after the last day of April, interest shall be added to the full amount of taxes due in the amount of one percent per month which shall accrue from the first day of May until the date of payment.

(c) Interest shall be calculated on delinquent taxes as provided in paragraphs (a) and (b) of this subsection (3) as specified in the following table:

Required DateLast Day ofJune 15 April 30 of PaymentFebruary

Month Paid Half Tax Option Full Tax1st Installment2nd Installment Option*

March1%------ ------

April2%------ ------

May3%------ 1%

June 1 - 154%------ 2%

June 16 - 304%1% 2%

July5%2% 3%

August6%3% 4%

September7%4% 5%

October8%5% 6%

November9%6% 7%

December10%7% 8%

*Total taxes less than $25.00 must be paid using the Full Tax Option.

(4) (Deleted by amendment, L. 93, p. 303, § 1, effective April 7, 1993.)

(5) In computing the amount of delinquent interest due under this section, portions of months shall be counted as whole months.

(6) There shall be no installment payment of property taxes totaling less than twenty-five dollars, and such taxes shall be paid in full no later than the last day of April. If such taxes are not paid prior to the last day of April, delinquent interest on the amount thereof shall accrue at the rate of one percent per month from the first day of May until the date of payment.

(7) The treasurer shall be authorized to accept funds paid by the seller and accepted by the dealer as a partial payment of taxes which have not yet been levied and which are not yet due but which have been prorated between the buyer and the seller at the time of the sale of a mobile home. A dealer shall remit taxes collected under this subsection (7) to the treasurer within ten days.

(8) Any payment under this section shall be deemed received by the treasurer on the date that the installment or full payment, including any penalties or fees due, is actually received in the treasurer's office, and actual receipt will be presumed as of the date of the United States postal service postmark. Where a payment is received through the mail or a common carrier but has no United States postal service postmark and the payment is actually received in the treasurer's office no later than five days after the due date, the treasurer shall record the date of payment as the due date of the payment. Where the payment is received through the mail or a common carrier but has no United States postal service postmark and the payment is actually received in the treasurer's office six or more days after the due date, the treasurer shall record the date of payment as the date the payment was received. If the date for filing any tax return or remittance falls upon a Saturday, Sunday, or legal holiday, it shall be deemed to have been timely filed if filed on the next business day.

(9) An additional charge may be added to any delinquent taxes totaling less than fifty dollars including all delinquent interest and other charges. Such charge shall be for the purpose of covering the administrative costs and fees incurred by the county in collecting such delinquencies and shall be determined by the board of county commissioners or such other body as authorized by the city and county of Denver or as authorized by the city council of the city and county of Broomfield. Such charge shall not exceed twenty-five dollars in any case and shall be limited to such amount less than twenty-five dollars as may be necessary to limit the total charges against such property, including taxes, delinquent interest, and the charge authorized by this subsection (9), to no more than fifty dollars. Charges imposed under the authorization of this subsection (9) shall be a lien under section 39-1-107.

(10) The treasurer may refrain from collecting any penalty, delinquent interest, or costs where the amount to be collected is fifty dollars or less. Nothing in this subsection (10) shall be construed as releasing any person from the payment of any tax, assessment, penalty, delinquent interest, or costs or any other moneys which are due and owing and which the treasurer is authorized by law to collect.

(11) Repealed.



§ 39-10-105. Receipt for taxes

(1) Upon request of an individual taxpayer or the taxpayer's agent, the treasurer shall issue and shall mail, if additionally requested, a receipt for each payment of taxes received, which shall state the amount of taxes paid and any delinquent interest thereon, the year or portion thereof for which such taxes apply, the property upon which such taxes are paid, and a notation of any taxes levied thereon for prior years which are unpaid and delinquent. A copy of the statement specified in section 39-10-103, when stamped "paid" by the treasurer, shall suffice for such receipt. The apportionment of the total tax levy may be printed or stamped on the reverse side of each tax receipt issued or may be separately furnished to the taxpayer. The mortgagee or beneficiary of a deed of trust is not required to retain a tax receipt for the property which is the subject of the mortgage or the deed of trust.

(1.5) In lieu of issuing and mailing individual receipts, the treasurer may issue and mail a certified listing of taxes paid and any delinquent interest thereon, the year or portion thereof for which such taxes apply, and sufficient identification of the property upon which such taxes are paid to those taxpayers or their agents for combined tax payments on ten or more assessed parcels.

(2) The treasurer shall retain in the office as part of the records thereof a copy of every receipt issued by the treasurer for taxes paid, which copies shall be recorded or filed in the order of issuance. The original tax receipt, or a copy thereof, or a copy of any entry in the treasurer's records concerning the same shall, when certified by the treasurer or the treasurer's deputy, be received in all places as prima facie evidence of payments of the taxes. For purposes of this section, "copy" means a reproduction of the original by any means, including, but not limited to, a photograph, a microfilm or optical imaging record, a computer disk image, or any other means of record retention chosen by the treasurer.

(3) When request is made of the treasurer for copies of tax receipts, a fee shall be collected for each copy of a receipt issued, as provided in section 30-1-102, C.R.S.



§ 39-10-106. Payment of taxes on fractional interests in lands

(1) Where oil, gas, or other hydrocarbon wells or fields belonging to multiple owners are operated as a unit, the owner of each fractional interest in such units shall be liable for the same proportion of the tax levied against the total unit that his net taxable revenues received therefrom bears to the total net taxable revenues received from such unit. In the event a fractional interest owner who takes production in kind does not provide the information to the operator which is required under section 39-7-101 (1.5), such fractional interest owner's tax liability shall be calculated using the net taxable revenues reported by the operator.

(2) The unit operator shall collect from the owners of the fractional interests and remit to the treasurer of the county in which the unit is located the tax levied against the entire unit. The unit operator may deduct and withhold from royalty payments or any other payments made to any fractional interest owner, either in kind or in money, the estimated amount of the tax to be paid by such fractional interest owner. Any difference between the estimated tax so withheld and the actual tax payable by any owner of a fractional interest may be accounted for by adjustments in royalty or other payments made to such owner subsequent to the time the actual tax is determined. Failure of the unit operator to remit to the treasurer the tax levied against the entire unit shall make the unit operator liable for such tax.

(3) At the request of any unit operator who does not disburse payments to fractional interest owners, the first purchaser shall collect the tax from the fractional interest owners as provided for in this section and transfer such proceeds to the unit operator who shall in turn be responsible for remitting to the treasurer the total tax levied against the entire unit.

(3.5) (a) Except as otherwise provided in paragraph (b) of this subsection (3.5), the unit operator shall place in an account in a federally insured bank or savings and loan association located in the state of Colorado which requires two signatures, one of which shall be the signature of the county treasurer of the county in which the unit is located, in order to make a withdrawal, an amount equal to the tax collected from the owners of fractional interests in the unit by the unit operator pursuant to the provisions of this section plus the proportional share of tax levied on the fractional interest in the unit owned by the unit operator. Such account shall be owned by the owners of fractional interests in the unit, but the unit operator shall be responsible for managing such account. The moneys shall be deposited in such account within thirty days from the date the unit operator receives payment for the sale of any oil or gas from such lease.

(b) The treasurer may waive the requirement of placing the tax in such account or fund as required in paragraph (a) of this subsection (3.5) and allow the unit operator to file a statement with the treasurer declaring that a sufficient amount of moneys or other assets is available to ensure the payment of the tax if:

(I) The unit operator has made timely payment of the tax to the treasurer during the previous three property tax years;

(II) The unit operator has been in operation in the county for less than three property tax years and has made timely payment of the tax to the treasurer during such period of time; or

(III) The unit operator has been in operation in the county for less than one property tax year.

(c) Upon the completion of all production of oil and gas from the unit and after all wells within the unit are plugged and abandoned, all moneys remaining in the account after full payment of all ad valorem taxes due on the unit shall be distributed to the owners of fractional interests in the unit based upon each owner's proportional contribution to the moneys remaining in the account. Any interest accruing to the account shall be credited to the account and shall be distributed with such other moneys in the account as specified in this paragraph (c).

(4) (a) Failure of the unit operator or first purchaser to collect the tax as provided in this section shall not preclude the treasurer from utilizing lawful collection and enforcement remedies and procedures against the owner of any fractional interest to collect the tax owed by such owner; but an owner shall not be subject to penalty or interest upon the tax owed unless he fails to remit such tax within twenty days after notification to him by the treasurer of the default of the first purchaser or unit operator.

(b) (I) When the tax has been collected from the owners of fractional interests by the unit operator pursuant to the provisions of this section but the unit operator fails to remit such tax collected, the unit operator shall remain liable for the amount of tax owed. The treasurer shall send a notice by registered mail to the first purchaser of the amount of such delinquent taxes and the name of the unit operator owing such delinquent tax. After receiving such notice, the first purchaser shall withhold payments to the unit operator owing the taxes of any of the proceeds of the sale of any oil and gas from such lease. The first purchaser shall remit such withheld payments to the treasurer until the amount of such taxes and penalties are paid in full, after which the first purchaser may resume such payments to the unit operator for such oil and gas.

(II) If the first purchaser fails to collect the tax after receiving notice from the treasurer pursuant to the provisions of this paragraph (b) or when the tax has been collected by the first purchaser pursuant to the provisions of this section but the first purchaser fails to transfer the tax to the unit operator pursuant to subsection (3) of this section or to the treasurer pursuant to subparagraph (I) of this paragraph (b), the first purchaser shall remain liable for the amount of tax owed. The treasurer may utilize lawful collection and enforcement remedies and procedures against any first purchaser to collect the amount of such taxes and penalties owed by such first purchaser.

(III) The tax liability of the owner of any fractional interest in such unit whose proportionate share of tax was withheld from royalty or working interest payments by the unit operator or the first purchaser but was not remitted by the unit operator or by the first purchaser to the treasurer shall be deemed satisfied to the extent of the amount withheld, and such owner shall not be subject to any collection and enforcement remedies and procedures provided by law for the collection of such delinquent tax for which an amount was withheld from royalty or working interest payments pursuant to the provisions of this section. Any unit operator or first purchaser who has collected the tax from the fractional interest owners pursuant to the provisions of this section but has failed to remit such tax collected commits embezzlement, as defined in sections 18-4-401 and 18-4-403, C.R.S.

(IV) Upon audit, the unit operator shall not be liable for any tax or any penalty interest levied against any amount of production taken in kind from the property for which the fractional interest owner taking production in kind provided inaccurate information regarding net taxable revenues to be used for tax reporting.

(4.5) (a) If the unit operator fails to remit the proportional share of tax levied on the fractional interest in the unit owned by the unit operator, the treasurer shall send a notice by registered mail to the first purchaser of the name of the unit operator owing such tax and the amount the first purchaser shall withhold from any of the unit operator's proceeds of the sale of any oil and gas from such lease. After receiving such notice, the first purchaser shall withhold payments to the unit operator of any of the proceeds of the sale of any oil and gas from such lease. The first purchaser shall remit such withheld payments to the treasurer until the amount of such tax and penalties are paid in full, after which the first purchaser may resume such payments to the unit operator for such oil and gas.

(b) The tax liability of the unit operator whose proportional share of tax levied on the fractional interest in the unit owned by the unit operator was withheld from payments by the first purchaser pursuant to paragraph (a) of this subsection (4.5) but was not remitted by the first purchaser to the treasurer shall be deemed satisfied to the extent of the amount withheld, and such unit operator shall not be subject to any collection and enforcement remedies and procedures provided by law for the collection of such delinquent tax for which an amount was withheld by a first purchaser from oil and gas sale proceeds pursuant to the provisions of this section.

(c) If the first purchaser fails to collect the tax or when the tax has been collected by the first purchaser pursuant to the provisions of this subsection (4.5) but the first purchaser fails to transfer the tax to the treasurer pursuant to paragraph (a) of this subsection (4.5), the first purchaser shall remain liable for the amount of tax owed. The treasurer may utilize lawful collection and enforcement remedies and procedures against any first purchaser to collect the amount of such taxes and penalties owed by such first purchaser.

(5) For the purposes of this section, "unit" means any single oil, gas, or other hydrocarbon well or field which has multiple ownership, or any combination of oil, gas, or other hydrocarbon wells, fields, and properties consolidated into a single operation, whether by a formal agreement or otherwise; "owner" means the holder of any interest or interests in such properties or units, including royalty interest; and "first purchaser" means either the first purchaser to buy oil or gas from a new producing well or the current purchaser of oil or gas from a producing well.



§ 39-10-107. Apportionment of taxes, delinquent interest - payment

(1) (a) Notwithstanding any other provision of law, all taxes collected by the treasurer shall be apportioned, credited, and distributed to the county and the several towns, cities, school districts, and special districts within the county on the tenth day of each month for all taxes collected during the immediately preceding month; except that:

(I) If the amount of taxes collected for the month equals less than one hundred dollars for any town, city, school district, or special district, the treasurer may elect to distribute the amount on a quarterly basis to the town, city, school district, or special district; and

(II) If the amount of taxes collected for the month equals less than fifty dollars for any town, city, school district, or special district, the treasurer may elect to distribute the amount on an annual basis to the town, city, school district, or special district.

(b) Any prior years' taxes collected during any given year on oil and gas leaseholds and lands that had previously been omitted from the assessment roll due to underreporting of the selling price or the quantity of oil and gas sold therefrom shall be placed in escrow by the treasurer to be apportioned, credited, and distributed during January of the subsequent year.

(c) Prior to being apportioned, credited, and distributed, all taxes collected by the treasurer shall be reduced by an amount equal to the costs incurred by the treasurer and the assessor; except that such costs shall not include any contingency fee paid to any person for the audit review and collection of such prior years' taxes as such contingency fees are prohibited. Prior to being apportioned, credited, and distributed, all taxes shall be reduced by an amount equal to an entity's pro rata share of any tax refunds granted subsequent to distribution by the treasurer if the amount has not otherwise been returned by the entity; except that this requirement to reduce taxes shall not apply to a city and county. All delinquent interest shall be apportioned, credited, and distributed in the same manner.

(2) Repealed.

(3) Whenever any school district elects, pursuant to law, to have the moneys of such district paid over to the district treasurer, the treasurer of any county wherein such school district is located shall, no later than the tenth day of each month, pay over to the district treasurer all taxes collected for said school district during the month immediately preceding; except that, on and after January 1, 1992, the county treasurer shall make an additional payment to the district treasurer during the months of March, May, and June, which payment shall consist of all taxes collected through the twentieth day of the respective month if the county has a population of at least five thousand persons and which payment shall consist of all taxes collected through the eighteenth day of the respective month if the county has a population of less than five thousand persons. Such additional payment shall be made no later than the twenty-fourth day of said month.

(4) No later than the tenth day of each month, the treasurer shall prepare and submit to the board of county commissioners and to the proper officer of each town, city, school district, and special district within his county a statement showing the amount collected by him for each such entity during the month immediately preceding from each separate levy imposed for such entity. No later than the tenth day of January of each year, he shall prepare and submit a similar statement showing the amount collected during the entire calendar year immediately preceding from each separate levy imposed for such entity.



§ 39-10-109. Delinquent tax list - notice

(1) Repealed.

(2) (a) As soon as practicable after June 15, the treasurer shall prepare a list of all persons delinquent in the payment of taxes on personal property and shall notify each such person by mail of the amount of delinquent personal property taxes and delinquent interest due and owing thereon to and including the last day of the month in which such notice is mailed. Such notice shall also state that, unless payment of the amount of such unpaid personal property taxes and delinquent interest thereon are paid by August 31, publication of such delinquency will be made during the month of September.

(b) This subsection (2) is effective January 1, 1992.



§ 39-10-110. Publication of delinquent taxes

During the month of September, the treasurer shall publish for one time only in a newspaper published in his county a notice listing the names and addresses of all persons whose taxes on personal property are unpaid and delinquent, with the amount of such taxes and delinquent interest thereon to and including the last day of September, plus the fee prescribed in section 30-1-102, C.R.S. Such notice shall recite that, if the amount of such delinquent taxes, delinquent interest, and fee is not paid by the last day of September, the personal property upon which such taxes were levied shall be subject to distraint, seizure, and sale. If there is no newspaper published in the county, then the treasurer shall conspicuously post copies of such notice in the county courthouse, in the treasurer's office, and in at least one other public place in the county seat.



§ 39-10-110.5. Partial payment of delinquent personal property taxes

(1) Notwithstanding any other provision of law to the contrary, the treasurer may accept partial payments for delinquent personal property taxes so long as the owner of the personal property has entered into a written payment plan with the treasurer. The payment plan shall specify the total amount due, including the amount of tax levied and any applicable interest, penalties, or fees; the amount of each payment; and payment due dates. The total amount due under a payment plan shall be paid in full no later than twenty-four months from the date the owner of the personal property enters into a written payment plan with the treasurer.

(2) The treasurer shall keep a copy of the payment plan until the owner of the personal property has paid the total amount identified in the payment plan. Once the owner of the personal property has paid the total amount due, the treasurer shall mark the plan "paid in full".

(3) The treasurer may terminate the payment plan if the owner of the personal property fails to abide by the terms and conditions of the plan.



§ 39-10-111. Distraint, sale of personal property

(1) (a) At any time after the first day of October, the treasurer shall enforce collection of delinquent taxes on personal property by commencing a court action for collection or employing a collection agency as provided in section 39-10-112 or by distraining, seizing, and selling the property; except that this section does not apply to the collection of delinquent taxes on mobile homes or manufactured homes. The treasurer shall enforce the collection of delinquent taxes on mobile homes or manufactured homes pursuant to section 39-10-111.5. Whenever a distraint warrant is issued, it shall be served by the sheriff or a commissioned deputy or, at the discretion of the sheriff, by a private server of process hired for the purpose. Any cost incurred as a result of hiring a private server of process shall be paid by the sheriff's office, and the cost shall not exceed the amount specified in section 30-1-104 (1)(a).

(b) When personal property upon which a distraint warrant has been issued or which is subject to such warrant by reason of delinquency has been removed to another county in the state, the treasurer of the county levying the tax may issue a certificate to the treasurer of the county to which the property has been removed, reciting the amount of taxes and delinquent interest unpaid and a description of the property to be distrained.

(c) The treasurer receiving such certificate shall thereupon proceed to distrain, seize, and sell such property in the same manner as if the property were originally taxed in his county and shall remit the net proceeds, after payment of any sheriff's fees and other costs of seizure and sale, to the treasurer who certified the delinquency to him.

(2) Whenever any personal property is distrained and seized, the treasurer or his deputy shall make a list of such property and deliver a copy thereof to the owner of such property or to his or her agent, together with a statement of the amount demanded and notice of the time and place fixed for the sale of such property.

(3) No later than one hundred eighty days after the seizure of any personal property pursuant to this section, the treasurer shall publish a notice containing a description of the seized property, the reason for its being offered for sale, and the time and place fixed for the sale in a newspaper published in the county. If there is no such newspaper, the treasurer shall conspicuously post copies of such notice in the county courthouse and in at least two other public places in the county seat.

(4) The time fixed for the sale shall be not more than ten days from the date the notice is first published, but the sale may be adjourned from time to time if there are no bidders or if the treasurer deems such adjournment advisable for any reason, but in no event shall the sale be postponed for more than thirty days from the date the notice is first published.

(5) At the time and place fixed for the sale, the treasurer or deputy treasurer shall proceed to sell such property at public auction, offering it at a minimum price, which shall include the taxes, delinquent interest, and costs of making the seizure and advertising the sale. If the amount bid at the sale is not equal to the fixed minimum price, the treasurer or deputy treasurer may declare the property purchased by the county at the fixed minimum price, and it shall thereafter be sold within one hundred fifty days in such manner as may be determined by the board of county commissioners.

(6) (a) In any county wherein the treasurer has insufficient personnel to conduct said sale, upon demand of the treasurer, the sheriff shall conduct such sale, collect the proceeds thereof, and pay the same over to the treasurer. In such event, the sheriff shall receive such fees as are provided in section 30-1-104, C.R.S.

(b) The treasurer may enter into a contract to employ the services of any professional auctioneer or auction company to conduct such sale, collect the proceeds thereof, and pay the same over to the treasurer, when the treasurer deems such services to be appropriate and to be in the best interests of the public. Such contract shall be awarded by competitive bid, but the treasurer may reject any or all bids or parts of bids. The auctioneer or auction company conducting such sale shall provide the treasurer with an itemized list of all property sold, the amount paid for such property sold, and each purchaser's name and address. The fees of the auctioneer or auction company shall be paid by the treasurer from the proceeds of the sale.

(7) In all cases of sale, the treasurer shall issue a certificate of sale to each purchaser, and such certificate shall be prima facie evidence of the right of the treasurer to make such sale and conclusive evidence of the regularity of the proceedings in conducting and making such sale. The treasurer's certificate shall transfer to the purchaser all right, title, and interest of the owner in and to the property sold.

(8) Any surplus of the sale proceeds remaining over and above the taxes, delinquent interest, and costs of making the seizure and advertising the sale shall be paid over to the owner and a written account of the sale furnished him.

(9) If, prior to the time fixed for the sale, the amount demanded is paid to the treasurer, the property distrained upon and seized shall be restored to the owner thereof.

(10) Repealed.

(11) If taxes become delinquent upon the personal property of any public utility, as defined in article 4 of this title, the treasurer of the county in which the taxes are delinquent shall commence a court action for collection or employ a collection agency as provided in section 39-10-112 or distrain and sell any of the personal property of the utility wherever found in the manner that other personal property is to be distrained and sold for the nonpayment of taxes; except that, for taxes imposed pursuant to article 1 of title 32, C.R.S., that equal or exceed one hundred mills in any one year, only the personal property that is the subject of the taxes and located within the special district at the time of assessment of the taxes shall be subject to levy or distraint for the payment of the delinquent taxes.

(12) Repealed.

(13) When a county seizes property that is used in a business, the county shall not continue to operate the business.



§ 39-10-111.5. Distraint - sale - redemption - mobile homes

(1) This section applies to the collection of delinquent taxes on mobile homes for which a certificate of title has been issued pursuant to part 1 of article 29 of title 38 and that does not have a certificate of permanent location pursuant to section 38-29-202. For purposes of this section, "mobile home" includes a manufactured home.

(2) (a) At any time after the first day of October, the treasurer may enforce collection of delinquent taxes on mobile homes by commencing a court action for collection or employing a collection agency as provided in section 39-10-112 or by distraining, seizing, and selling the mobile home. Whenever a distraint warrant is issued, it shall be served by the sheriff or a commissioned deputy or, at the discretion of the sheriff, by a private server of process hired for the purpose. Any cost incurred as a result of hiring a private server of process shall be paid by the sheriff's office, and the cost shall not exceed the amount specified in section 30-1-104 (1)(a).

(b) When a mobile home upon which a distraint warrant has been issued or which is subject to such warrant by reason of delinquency has been removed to another county in the state, the treasurer of the county levying the tax shall issue a certificate to the treasurer of the county to which the mobile home has been removed, reciting the amount of taxes and delinquent interest unpaid and a description of the mobile home to be distrained.

(c) The treasurer receiving such certificate shall proceed to distrain, seize, and sell such mobile home in the same manner as if it were originally taxed in his or her county and if the treasurer proceeds, he or she shall remit the net proceeds, after payment of any sheriff's fees and other costs of seizure and sale, to the treasurer who certified the delinquency.

(3) Whenever a mobile home is distrained and seized, the treasurer, the treasurer's deputy, or an authorized agent of the treasurer shall deliver to the owner of the mobile home or to his or her agent, and to any lienholder of record, a statement of the amount demanded and notice of the time and place fixed for the sale of the mobile home.

(4) The treasurer, in his or her discretion, may sell tax liens on mobile homes or may strike off to the county the tax liens by declaring them county-held. If a tax lien on a mobile home will be sold, the sale shall be in accordance with article 11 of this title 39.

(5) Redemptions of mobile homes shall be in accordance with article 12 of this title 39; except that, at the discretion of the treasurer, liens on mobile homes may be withheld from sales to investors.

(6) (a) (I) A mobile home that is located on leased land or other land not owned by the owner of the mobile home, including, but not limited to, land that was previously owned by the owner of the mobile home and the ownership of which was subsequently acquired by foreclosure, and that is sold under the provisions of this section may be redeemed by the owner thereof within one year after the date of the sale upon payment to the treasurer of the proceeds of the sale, interest on such amount at the rate that is determined pursuant to section 39-12-103 (3), and all taxes due and payable on the mobile home subsequent to the tax sale, except as provided in subsection (7) of this section.

(II) A mobile home that is located on land owned by the owner of a mobile home and that is sold under the provisions of this section may be redeemed by the owner thereof within three years after the date of the sale upon payment to the treasurer of the proceeds of the sale, interest on such amount at the rate that is determined pursuant to section 39-12-103 (3), and all taxes due and payable on the mobile home subsequent to the tax sale, except as provided in subsection (7) of this section.

(b) The treasurer shall return the proceeds of the sale, interest, and all taxes due and payable on the mobile home subsequent to the tax sale to the purchaser or lawful holder of the certificate of sale. On or before thirty days prior to the close of the redemption period, the treasurer shall notify the owner of the mobile home and any lienholder of record in the department of revenue and secretary of state, by personal delivery or by certified or registered mail to his or her last-known address, that a treasurer's certificate of ownership for the mobile home may be issued to the purchaser or lawful holder of the certificate of sale at the close of the redemption period unless such payment is made. Upon redemption, the treasurer shall notify the department of revenue that redemption has been made and thereafter release the tax sale lien filed against the mobile home.

(c) If the owner has not exercised his or her right of redemption and after the close of the redemption period, the purchaser or lawful holder of the certificate of sale may apply to the treasurer for a treasurer's certificate of ownership for the mobile home. Upon receipt of such application, the treasurer shall issue a treasurer's certificate of ownership to such purchaser or holder, and such certificate of ownership shall transfer to him or her all right, title, and interest in and to the mobile home. Such certificate of ownership shall, upon application, entitle the purchaser or holder thereof to a certificate of title to be issued and filed pursuant to part 1 of article 6 of title 42.

(d) Any surplus of the sale proceeds over and above the taxes, delinquent interest, and costs of making the seizure and advertising the sale of a mobile home shall be credited to the county general fund, and a written account of the sale shall be furnished to the owner.

(7) Where a mobile home has been declared to be purchased by the county at the tax sale and where the actual value of the mobile home as shown on the assessment roll has been determined by the assessor to be less than one thousand dollars, the redemption period for such mobile home shall be sixty days. The assessor's determination of value shall be deemed accurate absent a showing of negligence on the part of the assessor. On or before ten days prior to the close of the redemption period, the treasurer shall notify the owner of the mobile home and any lienholder of record in the department of revenue and secretary of state, by personal delivery or by certified or registered mail to the last-known address, that the mobile home shall be declared condemned and shall be disposed of at the end of the redemption period. The treasurer has the authority to so declare a mobile home condemned after the redemption period has terminated. After the titled mobile home is declared condemned, it may be disposed of as the treasurer deems appropriate.



§ 39-10-112. Action to collect unpaid taxes

(1) (a) In order to collect delinquent personal property taxes and any delinquent interest thereon, the treasurer may, at the treasurer's option, sue the owner of the personal property in any court in the treasurer's county having jurisdiction, enter into a contract to employ the services of any collection agency that is duly licensed pursuant to section 5-16-119 or 5-16-120, or distrain, seize, and sell the personal property as provided in section 39-10-111.

(b) Any contract to employ the services of any duly licensed collection agency shall be awarded by competitive bid, but the treasurer may reject any or all bids or parts of bids. The fees of the collection agency shall be paid by the treasurer from the moneys recovered by the collection agency, but in no event shall the fees paid to the collection agency exceed one-third of the amount recovered.

(2) (Deleted by amendment, L. 96, p. 14, § 2, effective February 22, 1996.)

(3) Upon the trial of any court action brought pursuant to subsection (1) of this section, a certificate from the treasurer, reciting the amount of the taxes and any delinquent interest thereon and that the same has not been paid, shall be prima facie evidence that the amount claimed is due and unpaid, and judgment shall be given for the amount thereof, together with all costs, and execution shall issue as in other cases. Whenever the treasurer sues in court, the county attorney shall perform all legal work involved if requested by the treasurer, and the costs of the action shall be paid by the county.

(4) Nothing in this section shall be construed as relieving the treasurer of the duties of the office of county treasurer.



§ 39-10-113. Removal or transfer of personal property - collection of taxes

(1) (a) If at any time after the lien of general taxes has attached the treasurer believes for any reason that any taxable personal property may be removed from the state of Colorado or may be dissipated or distributed, so that taxes to be levied for the current year may not be collectible, the treasurer may at once proceed to collect the taxes and, if the treasurer deems it necessary, may distrain, seize, and sell the personal property to enforce collection. Upon the treasurer's request, the assessor shall certify to the treasurer the valuation for assessment of the personal property for the current year. If the levy for the current year has not then been fixed and made, the levy for the previous year shall be used to determine the amount of taxes due.

(b) Repealed.

(2) Whenever the assessor notifies the treasurer of the valuation of any taxable personal property, as provided in section 39-5-110 (2), which property the assessor believes might be removed from the county, the treasurer shall proceed to collect the taxes on the property by commencing a court action for collection or employing a collection agency as provided in section 39-10-112 or by distraining, seizing, and selling the personal property as provided in section 39-10-111 if either the treasurer or the assessor deems it necessary. If the levy for the current year has not then been fixed and made, the levy for the previous year shall be used to determine the amount of taxes due.

(3) At such time as the levy for the current year has been fixed and made, the amount of any taxes collected on personal property pursuant to the provisions of subsection (1) of this section in excess of the amount correctly due and payable shall be refunded to the owner of such property forthwith; but in all cases where the amount of taxes so collected is less than the amount correctly due and payable, the amount uncollected shall be considered an erroneous assessment and shall be reported with other erroneous assessments in the manner prescribed by law.



§ 39-10-113.5. Improvements valued and taxed separately - collection of taxes

(1) Notwithstanding any law to the contrary and except as otherwise provided in this section, if taxes become delinquent upon improvements that have been valued and taxed separately from land, the treasurer of the county in which such taxes are delinquent may proceed to collect such taxes pursuant to the provisions of sections 39-10-111, 39-10-112, and 39-10-113 as if such improvements were personal property. The provisions of this section shall not apply to mobile homes, improvements other than buildings on land that is used solely and exclusively for agricultural purposes, and water rights, together with any dam, ditch, pipeline, canal, flume, reservoir, bypass, conduit, well, pump, or other associated structure or device, as defined in article 92 of title 37, C.R.S., being used to produce water or held to produce or exchange water to support uses of any item of real property specified in section 39-1-102 (14), including water rights used for agricultural purposes.

(2) (a) The provisions of this section shall not apply to any property classified by the assessor for property tax purposes as commercial property unless the treasurer:

(I) Finds that the improvements may be moved, dissipated, or distributed;

(II) Determines that the taxes may be uncollectible;

(III) Sets forth the reasons for such finding and determination in writing and either serves such writing upon the owner of such improvements or, if the owner cannot be located within the state, posts such writing conspicuously upon such improvements.

(b) Upon compliance with the requirements set forth in paragraph (a) of this subsection (2), the treasurer may proceed to collect such taxes pursuant to the provisions of subsection (1) of this section.



§ 39-10-114. Abatement - cancellation of taxes

(1) (a) (I) (A) Except as otherwise provided in subsections (1)(a)(I)(D) and (1)(a)(I)(E) of this section, if taxes have been levied erroneously or illegally, whether due to erroneous valuation for assessment, irregularity in levying, clerical error, or overvaluation, the treasurer shall report the amount thereof to the board of county commissioners, which shall proceed to abate such taxes in the manner provided by law. The assessor shall make such report if the assessor discovers that taxes have been levied erroneously or illegally. If such taxes have been collected by the treasurer, the board of county commissioners shall authorize refund of the same in the manner provided by law. Except as provided in subsections (1)(a)(I)(E) and (1)(a)(I)(F) of this section and section 39-5-125 (4), in no case shall an abatement or refund of taxes be made unless a petition for abatement or refund is filed within two years after January 1 of the year following the year in which the taxes were levied. For purposes of this subsection (1)(a)(I)(A), "clerical error" shall include, but shall not be limited to, any clerical error made by a taxpayer in completing personal property schedules pursuant to the provisions of article 5 of this title. Notwithstanding any other law to the contrary, for purposes of this subsection (1)(a)(I)(A), "erroneous valuation" shall include, but shall not be limited to: Any reclassification of property from agricultural land to any other classification of property for the property tax year commencing January 1, 1996, if the property in question qualifies for classification as agricultural land as determined pursuant to section 39-1-102 (1.6), as amended by Senate Bill 97-039, enacted at the first regular session of the sixty-first general assembly; and any denial of exemption from taxation for property claimed as agricultural and livestock products for the property tax year commencing January 1, 1996, if the property in question qualifies as agricultural and livestock products as determined pursuant to section 39-1-102 (1.1), as amended by Senate Bill 97-039, enacted at the first regular session of the sixty-first general assembly.

(B) The assessor shall certify the proportional amount of the total amount of abatements and refunds granted pursuant to the provisions of this section to the appropriate taxing entities at the same time that the certification of valuation for assessment is made pursuant to the provisions of section 39-5-128. Any taxing entity may adjust the amount of its tax levy authorized pursuant to the provisions of section 29-1-301, C.R.S., by an additional amount which does not exceed the proportional share of the total amount of abatements and refunds made pursuant to the provisions of this section. After calculating the amount of property tax revenues necessary to satisfy the requirements of the "Public School Finance Act of 1994", article 54 of title 22, C.R.S., any school district shall add an amount equal to the proportional share of the total amount of abatements and refunds granted pursuant to the provisions of this section prior to the setting of the mill levy for such school district. Any additional amount added pursuant to the provisions of this subsection (1) shall not be included in the total amount of revenue levied in said year for the purposes of computing the limit for the succeeding year pursuant to the provisions of section 29-1-301, C.R.S. Where a final determination is made granting an abatement or refund pursuant to the provisions of this section, the abatement or refund granted shall be payable at such time as determined by the board of county commissioners after consultation with affected taxing entities but no later than upon the payment of property taxes for the property tax year in which said final determination was made. For the purposes of this sub-subparagraph (B), a taxing entity's proportional share of the total amount of abatements and refunds granted shall be based upon the amount of tax levied by a taxing entity on such real property in proportion to the total amount of tax levied on such real property by such taxing entities.

(B.5) Notwithstanding the provisions of sub-subparagraph (B) of this subparagraph (I), no school district shall be required to levy additional amounts for abatements and refunds which are the result of any protests or appeals of valuation upon which final orders or judgments rendered by a court of competent jurisdiction have been issued and which reduce the valuation for assessment of the district by more than twenty percent. Any school district which is currently levying for abatements, refunds, or both and which would not be required to levy such amounts if this sub-subparagraph (B.5) had been in effect for the tax year in which the court orders or judgments were issued shall have no further obligation to levy for uncollected amounts.

(C) The change or adjustment of any ratio of valuation for assessment for residential real property pursuant to the provisions of section 39-1-104.2 shall not constitute grounds for abatement of taxes as provided in sub-subparagraph (A) of this subparagraph (I).

(D) No abatement or refund of taxes shall be made based upon the ground of overvaluation of property if an objection or protest to such valuation has been made and a notice of determination has been mailed to the taxpayer pursuant to section 39-5-122 or a written decision has been issued pursuant to section 39-5-122.8; except that this prohibition shall not apply to personal property when a notice of determination has been mailed to the taxpayer, an objection or protest is withdrawn or not pursued, and the county assessor has undertaken an audit of such personal property that shows that a reduction in value is warranted.

(E) Notwithstanding the periods of limitation for filing a petition for and determining the amount of an abatement or refund of taxes provided in sub-subparagraphs (A) and (D) of this subparagraph (I), when an audit of prior years' taxes for the period described in section 39-10-101 (2)(b) discloses that taxes are due and owing on personal property or on mines and on oil and gas leaseholds, such taxes shall be subtracted from any overpayment of such taxes determined to be due pursuant to this subparagraph (I) for any years during such period and prior to computing delinquent interest.

(F) Notwithstanding the periods of limitation for filing a petition for and determining the amount of an abatement or refund of taxes provided in sub-subparagraph (A) or (D) of this subparagraph (I), an abatement or refund of taxes may be made to any common interest community for property taxes levied for property tax years commencing on or after January 1, 1985, but prior to January 1, 1996, on property not valued in accordance with section 39-1-103 (10), if a petition for abatement or refund is filed on or before June 1, 1997.

(II) Repealed.

(b) Any taxes illegally or erroneously levied and collected, and delinquent interest thereon, are refunded pursuant to this section, together with refund interest at the same rate as that provided for delinquent interest set forth in section 39-10-104.5; except that refund interest shall not be paid if the taxes were erroneously levied and collected as a result of an error made by the taxpayer in completing personal property schedules pursuant to the provisions of article 5 of this title 39. For abatements or refunds made pursuant to a petition for abatement or refund filed prior to January 1, 2018, refund interest accrues from the date payment of taxes and delinquent interest thereon was received by the treasurer from the taxpayer; except that refund interest accrues from the date a complete abatement petition is filed if the taxes were erroneously levied and collected as a result of an error or omission made by the taxpayer in completing the statements required pursuant to the provisions of article 7 of this title 39 and the county pays the abatement or refund within the time frame set forth in subsection (1)(a)(I)(B) of this section. For abatements or refunds made pursuant to a petition for abatement or refund filed on or after January 1, 2018, refund interest accrues from the date a complete abatement petition is filed.

(c) Notwithstanding any other provision of this section, if a county, board of assessment appeals, court of competent jurisdiction, or the property tax administrator determines that a property is exempt from taxation under sections 39-3-106 to 39-3-113.5 or section 39-3-116, and if the county, board, court, or administrator finds competent evidence that said property became or remained subject to taxation for a period as a result of an error or omission made by the taxpayer, then the county, the board of assessment appeals, court of competent jurisdiction, or the property tax administrator may award refund interest or any other type of interest for not greater than two property tax years. Any interest awarded pursuant to this paragraph (c) shall be at the same rate as provided in section 39-10-104.5.

(2) (a) Any taxes levied on personal property, including but not limited to mobile homes, which are determined to be uncollectible after a period of one year after the date of their becoming delinquent may be cancelled by the board of county commissioners.

(b) When any real property has been stricken off to a county by virtue of a tax sale and there has been no transfer by the county of a certificate of purchase thereon, the taxes on such property may be determined to be uncollectible after a period of six years from the date of becoming delinquent, and they may be cancelled by the board of county commissioners. Such cancellation shall not affect the rights of the county under article 11 of this title to subsequently transfer any tax sale certificate nor its right to receive a tax deed and to exercise its rights thereunder with respect to such property.

(3) The treasurer shall keep a complete record of all taxes abated, refunded, or determined to be uncollectible and cancelled by the board of county commissioners as provided in subsection (2) of this section. The treasurer shall file an annual report with the administrator by August 25 of each year that shall include all taxes abated, refunded, or determined to be uncollectible and cancelled. Such report shall include the name of each owner of taxable property granted such abatement, refund, or cancellation of property taxes, the amount of property taxes abated, refunded, or cancelled, and the date such abatement, refund, or cancellation was granted. The treasurer shall also file an annual report with the department of revenue by August 10 of each year that shall include all taxes on personal property abated or refunded. Such report shall include the name of each owner of taxable personal property granted such abatement or refund of personal property taxes, the schedule number that was the basis for the imposition of the taxes abated or refunded, if applicable, the amount of personal property taxes abated or refunded, and the date such abatement or refund was granted.



§ 39-10-114.5. Decision - review - judicial review

(1) If the board of county commissioners, pursuant to section 39-10-114 (1), or the property tax administrator, pursuant to section 39-2-116, denies the petition for refund or abatement of taxes in whole or in part, the petitioner may appeal to the board of assessment appeals pursuant to the provisions of section 39-2-125 within thirty days of the entry of any such decision.

(2) If the petitioner has appealed to the board of assessment appeals and the decision of the board of assessment appeals is against the petitioner, the petitioner may petition the court of appeals for judicial review according to the Colorado appellate rules and the provisions of section 24-4-106 (11), C.R.S. If the decision of the board is against the respondent, the respondent, upon the recommendation of the board that it either is a matter of statewide concern or has resulted in a significant decrease in the total valuation for assessment of the county wherein the property is located, may petition the court of appeals for judicial review according to the Colorado appellate rules and the provisions of section 24-4-106 (11), C.R.S. In addition, if the decision of the board is against the respondent, the respondent may petition the court of appeals for judicial review of alleged procedural errors or errors of law when the respondent alleges procedural errors or errors of law by the board of assessment appeals. If the board does not recommend its decision to be a matter of statewide concern or to have resulted in a significant decrease in the total valuation for assessment of the county in which the property is located, the respondent may petition the court of appeals for judicial review of such questions.



§ 39-10-115. Certificate of taxes due

(1) Upon request, the treasurer shall certify in writing the full amount of taxes due upon any parcel of real property or mobile home in his or her county, and all outstanding sales for unpaid taxes as shown by the records of his or her office or the records of the department of revenue, with the amount required for redemption of such sales, if the same still are redeemable. The treasurer shall include on such certificate of taxes due an itemized list of the mill levies and amount of taxes and assessments imposed by each taxing jurisdiction and a statement that information regarding special taxing districts and the boundaries of such districts may be on file or deposit with the board of county commissioners, the county clerk and recorder, or the county assessor. A fee shall be collected for each such certificate issued by him or her, as provided in section 30-1-102, C.R.S.

(2) When signed by the treasurer, such certificate, showing payment of all taxes due and the redemption of all outstanding tax sales, shall be conclusive evidence for all purposes and against all persons that the parcel of real property or mobile home therein described was, at the time, free and clear of all taxes due and from all tax sales except tax sales whereon the time for redemption had already expired and the purchaser had received a deed.

(3) Any loss resulting to any person from an error in a tax certificate issued by the treasurer shall be paid by the county represented by the treasurer issuing such certificate.

(4) No person other than the treasurer or an authorized agent of the treasurer shall issue any property tax certificate.



§ 39-10-116. Civil penalty for checks not paid upon presentment

The treasurer shall assess a penalty up to the amount authorized in section 13-21-109 (1)(b), C.R.S., against any person who issues a check to the treasurer in payment of taxes, interest, fees, or other charges collectible by the treasurer that is not paid upon its presentment. The penalty provided in this section shall be assessed in addition to any other penalties or interest provided by law.






Article 11 - Sale of Tax Liens

§ 39-11-100.3. Definitions

As used in this article, unless the context otherwise requires:

(1) "Date of sale" means the date on which a public auction begins.

(2) "Electronic funds transfer" means a transfer of funds initiated by using an electronic terminal, telephonic instrument, or computer or magnetic tape to order or authorize a financial institution to credit or debit an account. "Electronic funds transfer" does not include a transaction originated by check, draft, or similar paper instrument.

(3) "Negotiable paper" means a bank check, draft, express or post office money order, or cashier's checks approved by the treasurer.

(4) "Public auction" means the sale of lands or town lots under this article at a venue or through a medium that allows members of the public to bid and purchase the lands or town lots.



§ 39-11-101. Notice to delinquent owner

The treasurer shall make a list of all lands and town lots the tax liens on which are subject to sale, describing such land and town lots as the same are described on the tax roll. Except as otherwise provided in section 39-2-117 (1)(a), no later than September 1 of each year, the treasurer shall send a notice by mail, at the person's last-known address, to each person by whom taxes for the previous year are known to be due and unpaid. The notice shall indicate the amount of the person's delinquency and state that if the amount of the delinquency is not paid by the date specified in the notice, which shall not be less than fifteen days from the date of mailing of the notice, the treasurer will advertise and sell a tax lien on the person's property on the date specified in the notice at public auction for the delinquent taxes, interest, and applicable fees. If such list is not made until after September 1, the sale held thereunder shall not be void by reason thereof.



§ 39-11-102. Treasurer to publish and post notice

(1) The treasurer shall cause the notice described in subsection (2) of this section to be published in the newspaper selected pursuant to section 39-11-105, the first publication being at least four weeks before the date of sale, and shall post a written or printed notice in a conspicuous place in the office of the treasurer for not less than four weeks before the date of sale. If there is no newspaper published in the county, a like notice shall be given by posting one written or printed notice for the above length of time on or near the outer door of the treasurer's office. When publication is made in a weekly newspaper, the notice shall be published in three successive weekly issues. When publication is made in a daily newspaper, the notice shall be published only three times, once each week, on the same day of the week.

(2) The notice of sale at public auction shall contain:

(a) A description of the lands and town lots on which the tax liens are subject to sale;

(b) The date, time, and place of the tax lien sale, including the electronic address if the public auction is conducted by means of the internet or other electronic medium;

(c) The location of computer workstations that are available to the public and information about how to obtain instructions on accessing the public auction and submitting bids if the public auction is conducted by means of the internet or other electronic medium; and

(d) If the public auction is conducted by means of the internet or other electronic medium, a statement that the bidding rules for the public auction will be posted on the internet or other electronic medium used to conduct the public auction at least two weeks before the date of sale.



§ 39-11-103. Treasurer to make affidavit of posting

The treasurer shall also make, or cause to be made, an affidavit showing the posting of such list and notice, all of which affidavits shall be deposited by the treasurer with the county clerk and recorder to be filed and entered by the county clerk and recorder in the reception book or other permanent record of said office and there carefully preserved.



§ 39-11-104. Publisher's affidavit - form

(1) Every publisher or printer who publishes such list and notice, immediately after the last publication thereof, shall transmit to the treasurer of the proper county an affidavit of such publication made by such publisher, printer, or some other person to whom the fact of publication is known, and no publisher or printer shall be paid for such publication if he fails to transmit such affidavit within fourteen days after the last publication.

(2) Such affidavit shall be substantially in the following form:

"I, .............., publisher (or printer) of the .............., a ............. newspaper, printed and published in the county of ................. and state of Colorado, do hereby certify that the foregoing notice and list were published in said newspaper, once in each week, for ..... successive weeks, the last of which publications was made prior to the ............... day of ................, A.D. 20...., and that copies of each number of said paper in which said notice and list were published were delivered by carriers or transmitted by mail to each of the subscribers of said paper, according to the accustomed mode of business in this office.

....................,

Publisher (or Printer) of the ..................

STATE OF COLORADO)

) ss.

County of ..................................................)

The above certificate of publication was subscribed and sworn to before me by the above named .................., who is personally known to me to be the identical person described in the above certificate, on the ................. day of .................., A.D. 20... .

................................

(SEAL)"



§ 39-11-105. Selection of newspaper publishing notice

It is the duty of the board of county commissioners of each county to select a newspaper of general circulation published or having general circulation in said county, in which the treasurer shall publish the delinquent tax list of his county, and for such service the board shall allow payment not exceeding the rate as provided by law.



§ 39-11-106. Advertising and auction fees

(1) To the amount of delinquent taxes there shall be added a fee to cover the cost of advertising, as provided in section 30-1-102, C.R.S. If the public auction is conducted by means of the internet or other electronic medium, the treasurer may add a fee to cover the cost of conducting the public auction.

(2) The treasurer of each county shall deliver his list of all lots or tracts of land for which tax liens are to be advertised for sale to the publisher or printer at least ten days before the date of the first publication.



§ 39-11-107. Erroneous assessments - abatement

It is the duty of the treasurer of each county, before making sale of tax liens on any lots or land for unpaid taxes, to carefully examine and compare the delinquent list with the assessment roll and block books in his office, and to omit from such sale the tax liens on all lots and lands doubly or erroneously assessed, insofar as he is able to ascertain the same, and to make an itemized report to the board of county commissioners of his county showing such double or erroneous assessment. The board of county commissioners, on receipt of such itemized report, by resolution to be entered in its proceedings, shall abate the taxes levied upon such double or erroneous assessments.



§ 39-11-108. Manner of conducting public auction - definitions

(1) On the day designated in the notice of sale, the treasurer shall commence the public auction of the tax liens on those lands and town lots on which the taxes, interest, and fees have not been paid and shall continue the same from day to day, Saturdays and Sundays excepted, until the tax liens on each parcel are sold. Where two or more lots or tracts of land are valued and assessed as one parcel, the treasurer shall sell a single tax lien on such land or tract. The public auction shall be held at the treasurer's office or at another location in the county designated by the treasurer, and all lands and town lots offered at the public auction on the same date of sale shall be offered for public auction at the same location; except that the public auction may be conducted by means of the internet or other electronic medium.

(2) A public auction conducted by means of the internet or other electronic medium to sell lands and town lots under this article shall allow members of the public to submit bids by computer and permit the treasurer to accept bids for as long as the treasurer deems necessary. The county and its employees acting in their official capacity in preparing, conducting, and executing a sale of lands and town lots under this article are not liable for the failure of a device that prevents a person from participating in a sale under this article. As used in this subsection (2), "device" includes, but is not limited to, computer hardware, a computer network, a computer software application, and an internet website.

(3) If there is no bid for any tax lien offered, the offering of such tax lien shall remain open until all the tax liens are offered for sale and the sale is ended or until the treasurer is satisfied that no more sales can be effected, whereupon it is the treasurer's duty to strike off to the county, city, town, or city and county the tax liens on those lands and town lots remaining unsold, for the amount of such taxes, delinquent interest, and fees thereon. When the treasurer strikes off a tax lien on any tract of land or town lot, the treasurer shall issue to the county, city, town, or city and county a certificate of purchase. No taxes levied against any lands for which a county has purchased a tax lien under the provisions of this section shall be payable until the same have been derived by the county from the sale of a tax lien on such lands or from the redemption of such lands.



§ 39-11-109. Time of public auction

The public auction of tax liens on lands upon which taxes remain delinquent shall commence on or before the second Monday in December of each year.



§ 39-11-110. When public auction can be held

If, from any cause, the tax lien on real property cannot be duly advertised and offered for sale at public auction on or before the second Monday of December, it is the duty of the treasurer to hold the public auction on any subsequent day in which it can be held, allowing time for the publication of notice as provided in section 39-11-102.



§ 39-11-111. Method of payment

When the treasurer sells any tax lien on any lands or lots for delinquent taxes, the treasurer may accept payment of the purchase price in the form of cash, negotiable paper, or electronic funds transfer, subject to the treasurer's bidding rules.



§ 39-11-112. Erroneous name or assessment in wrong county - effect

(1) When tax liens on any lands or town lots are offered for sale for any delinquent taxes, it shall not be necessary to sell the same as the property of any person. No sale of any tax lien on any land or town lots for delinquent taxes shall be considered invalid because charged on the roll in any other name than that of the rightful owner, or charged as unknown; but the tax lien and such land or lots in other respects shall be sufficiently described on the tax roll to identify the same, and the taxes for such land or lots shall be due and unpaid at the time of such sale.

(2) When any land lying in one county is erroneously taxed and a tax lien on such land is sold for delinquent taxes in another county, the county so erroneously taxing and selling a tax lien on such land for delinquent taxes shall be liable to the owner of such land for any expense or damage caused to such owner by such erroneous sale.



§ 39-11-113. Abbreviations, letters, and figures may be used

In all advertisements for the sale of tax liens on real property for delinquent taxes and in entries required to be made by the assessor, county clerk and recorder, treasurer, or other officers in lists, books, rolls, certificates, receipts, deeds, or notices, letters, figures, and abbreviations may be used to denote townships, ranges, sections, parts of sections, lots, blocks, dates and amounts of taxes, delinquent interest, and costs.



§ 39-11-114. Record of sales of tax liens on real estate and mobile homes

(1) The treasurer shall make a correct record of all sales of tax liens on real estate for delinquent taxes in a well-bound book or other permanent record to be kept by the treasurer for that purpose. Said book shall contain:

(a) The date of sale;

(b) The description of each tract of land or town lot for which a tax lien is sold;

(c) The name of the owner thereof, if known;

(d) The name of the purchaser;

(e) The total amount of taxes, delinquent interest, and costs at time of sale;

(f) Columns for amount of subsequent taxes paid by the purchaser and the date of payment;

(g) To whom assigned and the date of assignment;

(h) The name of person redeeming and date of redemption;

(i) The total amount paid for redemption;

(j) The name of person to whom conveyed and date of deed.

(2) The treasurer shall also note in the tax list, opposite the description of the property for which a tax lien is sold, the fact and date of such sale.

(3) (a) Upon recordation of the tax sale, the treasurer shall also make a separate list of all mobile homes for which tax liens are sold at the sale and file such list with the department of revenue. Such list shall include the mobile home's identification number, year and make, parcel number, and all pertinent tax sale information. For maintaining this recorded tax sale information on mobile homes, the executive director of the department of revenue may impose a fee of five dollars which shall become part of the mobile home tax sale redemption cost.

(b) Notwithstanding the amount specified for the fee in this section, the executive director of the department of revenue by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.



§ 39-11-115. To whom tax lien shall be sold

(1) When the taxes levied for the preceding year or years on any lands remain unpaid, the tax liens on such lands offered at public auction at the times provided by law shall be sold to the persons who pay therefor the taxes, delinquent interest, and fees then due thereon or who further pay the largest amount in excess of said taxes, delinquent interest, and fees. The excess amount shall be credited to the county general fund. Each tax lien shall be sold for an entire piece of property. The taxes, delinquent interest, and fees shall draw interest at the rates fixed by law, and, when the tax liens on any lands are bid in by the county, city, town, or city and county, the amount for which they are bid in shall draw interest at the same rates. Real property for which a tax lien is sold may be redeemed in the manner provided by law.

(2) In order that the public auction may be conducted in an efficient and equitable manner, the treasurer is hereby granted broad powers to set bidding rules governing the public auction. Such powers shall include, but need not be limited to, the following:

(a) Recognition of buyers in numerical sequence, in rotation, or in the order in which bids are made;

(b) Determining the order in which tax liens are sold, without regard to the order in which they appear in the published notice of sale;

(c) Setting minimum bid increases; and

(d) Setting a minimum total of taxes, delinquent interest, and costs below which competitive bids will not be accepted.

(3) The treasurer may combine and sell as a unit parcels which are contiguous or are contained within one subdivision.

(4) The treasurer shall announce bidding rules at the beginning of the public auction, and the rules announced shall apply to all bidders throughout the public auction. If the public auction is conducted by means of the internet or other electronic medium, the treasurer shall cause the internet bidding rules to be posted on the medium for at least two weeks before the date of sale. The internet bidding rules posted shall apply to all bidders throughout the public auction.



§ 39-11-116. Procedure when purchaser fails to pay

If a person bidding fails to pay the amount due, the treasurer may again offer the tax lien on such land for sale if the public auction has not closed, and, if it has closed, the treasurer may again advertise it specially in the same manner as in the original advertisement and for not less than one week, after which the treasurer may again offer and sell the tax liens on such lands or lots as provided in section 39-11-115; or at the treasurer's option, the treasurer may recover the amount bid by civil action brought in the name of the county in any court of competent jurisdiction. In a public auction conducted by means of the internet or other electronic medium, if a person bidding fails to pay the amount due, the treasurer may offer the tax lien, without additional advertisement, to another bidder, whether or not the public auction has closed; or at the treasurer's option, the treasurer may recover the amount bid by civil action brought in the name of the county in any court of competent jurisdiction. The treasurer may prohibit a person who fails to pay the amount due from bidding on sales under this article for up to five years.



§ 39-11-117. Certificate of purchase

The treasurer shall prepare, sign, and retain for safekeeping or deliver to the purchaser of a tax lien on any real property sold for the payment of delinquent taxes a certificate of purchase describing the property on which the taxes and fees were paid by the purchaser, as the same was described in the record of sales, and also stating the rate of interest and the total amount of all taxes, delinquent interest, and fees on each tract or lot for which the tax lien was sold, as described in the record of sales, and that payment thereof has been made, with columns for subsequent taxes. For each certificate so delivered, the purchaser shall pay a fee to the treasurer as provided in section 30-1-102, C.R.S.



§ 39-11-118. Certificate of purchase assignable

Such certificate of purchase shall be assignable by endorsement, and an assignment thereof, when entered upon the record of sales in the offices of the county clerk and recorder and the treasurer, shall vest in the assignee or his legal representative all the right and title of the original purchaser.



§ 39-11-119. Subsequent payment by holder

Any person desiring to pay any subsequent taxes on any lands or town lots for which such person holds the tax certificates shall produce such certificates to the treasurer, or, if certificates are retained by the treasurer, the person shall be notified by the treasurer of the amount due. Upon receipt of payment, the treasurer shall record the amount of the subsequent tax and the date of payment on the permanent record. The treasurer may receive a fee for such services, as provided in section 30-1-102 (1)(j), C.R.S.



§ 39-11-120. Presentation of certificates for deed

(1) At any time after the expiration of the term of three years from the date of the sale of any tax lien on any land, or interest therein or improvements thereon, for delinquent taxes, on demand of the purchaser or lawful holder of the certificate of such tax lien, other than the county wherein such property is situated, and on presentation of such certificate of purchase or properly authenticated order of the board of county commissioners, where the certificate has been lost or wrongfully withheld from the owner, and upon proof of compliance with section 39-11-128, the treasurer shall make out a deed for each such lot, parcel, interest, or improvement for which a tax lien was sold and which remains unredeemed and deliver the same to such purchaser or lawful holder of such certificate or order.

(2) The treasurer shall be entitled to a fee for each such deed made and acknowledged by him and a fee for the acknowledgment thereof, as provided in section 30-1-102, C.R.S.

(3) Whenever any certificate given by the treasurer for a tax lien on any land, interest, or improvement sold for delinquent taxes is lost or wrongfully withheld from the rightful owner thereof and such land, interest, or improvement has not been redeemed, the board of county commissioners may receive evidence of such loss or wrongful detention and, upon satisfactory proof of such fact, may cause a certificate of such proof and finding, properly attested by the county clerk and recorder under the seal of the county, to be delivered to such rightful claimant, and a record thereof shall be duly made by the county clerk and recorder in the recorded proceedings of such board.

(4) Whenever any tax lien on any lot or parcel of land, interest therein, or improvement thereon is bid in by or for the county, city, town, or city and county at any tax sale, and a certificate of purchase is made to such county, city, town, or city and county therefor, the treasurer of such county, city, town, or city and county may sell, assign, and deliver any such certificate to any person who desires to purchase the same upon payment to the treasurer of the amount for which said tax lien was bid in by the county, city, town, or city and county with interest and costs accrued thereon from the date of sale, together with a fee for making such assignment, as provided in section 30-1-102, C.R.S., and the taxes assessed thereon since the date of such sale or, in case of a county, city, town, or city and county, for such sum as the board of county commissioners or other board authorized to perform the duties of a board of county commissioners at any regular or special meeting may decide and authorize by order duly entered in the recorded proceedings of such board. Whenever any tax lien on any lot or parcel of land, interest therein, or improvement thereon is bid in by or for a city, town, or city and county, as the case may be, such city, town, or city and county shall be entitled to a deed, as provided for purchasers at tax sales.



§ 39-11-121. Municipalities, prior sales validated

All sales of such certificates made by any treasurer or ex officio treasurer of any city, town, or city and county, antecedent to or without the passage of any ordinance prescribing the terms of such sales, are hereby approved, affirmed, ratified, and validated as of their respective dates.



§ 39-11-122. Transfer of certificates by counties

Any county in this state having in its possession or under its control certificates of purchase resulting from the sale of a tax lien on land for the nonpayment of general taxes may assign, sell, or transfer such certificates in such manner, at such times, and on such terms as may be determined by resolution of the board of county commissioners of such county. Thereafter such county shall execute and deliver such instruments as may be necessary fully to convey all of the right, title, and interest of the county in or to such certificates; but no sale of any certificate of purchase issued upon any real estate upon which taxes in excess of ten thousand dollars are then due shall be valid unless and until the sale of said certificate and the terms of said sale are approved by the administrator after notice of said proposed sale and the terms thereof have been published in at least one issue of a newspaper published regularly in the county where said real estate is located, or if no newspaper is published in said county, then by posting notice of said proposed sale and the terms thereof at the county courthouse and two other public places in said county.



§ 39-11-123. Transfer of certificates - irrigation or drainage district taxes

Any county in this state having in its possession or under its control certificates of purchase resulting from the sale of a tax lien on land for the nonpayment of irrigation or drainage district taxes or assessments, by agreement with the board of directors of the district involved, may assign, sell, or transfer such certificates as provided in section 39-11-122.



§ 39-11-124. Counties, prior sales validated

All assignments, sales, or transfers of certificates of purchase by counties made before August 1, 1964, are validated and confirmed.



§ 39-11-125. Disposal of certificates by districts

Any irrigation or drainage district in this state having in its possession or under its control certificates of purchase resulting from the sale of a tax lien on land for the nonpayment of irrigation or drainage district taxes or assessments may assign, sell, or transfer such certificates in such manner, at such times, and on such terms as may be determined by resolution adopted by the board of directors of such district, and thereupon such district shall execute and deliver such instruments as may be necessary fully to convey all of its right, title, and interest in or to such certificates.



§ 39-11-126. Agreement with county commissioners

Any irrigation or drainage district having in its possession or under its control certificates of purchase resulting from the sale of a tax lien on land for the nonpayment of general taxes may, by agreement with the board of county commissioners of the county in which the land is situated, assign, sell, or transfer such certificates as provided in section 39-11-125.



§ 39-11-127. Irrigation or drainage districts, prior sales validated

All assignments, sales, or transfers of certificates of purchase by irrigation or drainage districts made before August 1, 1964, are validated and confirmed.



§ 39-11-128. Condition precedent to deed - notice

(1) Before any purchaser, or assignee of such purchaser, of a tax lien on any land, town or city lot, or mining claim sold for taxes or special assessments due either to the state or any county or incorporated town or city within the same at any sale of tax liens for delinquent taxes levied or assessments authorized by law is entitled to a deed for the land, lot, or claim so purchased, he shall make request upon the treasurer, who shall then comply with the following:

(a) The treasurer shall serve or cause to be served, by personal service or by either registered or certified mail, a notice of such purchase on every person in actual possession or occupancy of such land, lot, or claim, and also on the person in whose name the same was taxed or specially assessed if, upon diligent inquiry, such person can be found in the county or if his residence outside the county is known, and upon all persons having an interest or title of record in or to the same if, upon diligent inquiry, the residence of such persons can be determined, not more than five months nor less than three months before the time of issuance of such deed. In such notice the treasurer shall state when the applicant or his assignor purchased the tax lien on such land, lot, or claim, in whose name such property was taxed, the description of the land, lot, or claim for which a tax lien was purchased, for what year taxed or specially assessed, and when the time of redemption will expire or when the tax deed shall be issued.

(b) In all cases or instances where the valuation for assessment of the property is five hundred dollars or more, the treasurer shall publish such notice, three times, at intervals of one week, in some daily, weekly, or semiweekly newspaper published in such county, not more than five months nor less than three months before the time at which the tax deed may issue, and he shall send by registered or certified mail a copy of such notice to each person not found to be served whose address is known or can be determined upon diligent inquiry. If no such newspaper is published in the county, then said notice shall be published in the newspaper that is published in Colorado nearest the county seat of the county in which such land, lot, or claim is situated. The purchaser or assignee, at the time of making such request for notification on the treasurer, shall pay to the treasurer a fee, as provided in section 30-1-102, C.R.S. The treasurer shall make and carefully preserve among the files of his office a record of all things done in compliance with this section and shall certify to the same.

(2) When request is made for a tax deed to lands situated wholly within the exterior boundary lines of an irrigation district, the holder of tax sale certificates of purchase to such lands may include in one request or demand for a tax deed all contiguous tracts for which he holds such certificates of purchase. When all of such lands for which a tax deed is so requested or demanded are unoccupied and no taxes have been paid thereon, or upon any parcel of such lands embraced in such request or demand, for five consecutive years prior to the making of such request or demand, the only notice which the treasurer shall be required to give of the fact that a request or demand for tax deed has been made upon him shall be a notice of publication as provided in this section, in which as many tracts or parcels of land shall be described as are embraced in any one demand or request for deed.



§ 39-11-129. Tax deed - issuance, execution, requirements

The words "issue", "issued", "execute", and "executed" when used in this article in connection with a treasurer's deed mean the signing of such a deed by the treasurer, and the delay in the acknowledgment of such a deed or the delivery thereof shall not in any way affect the validity of such deed. If the notice required in section 39-11-128 for a deed is prepared subsequent to three years after the date of sale of a tax lien for delinquent taxes, it shall not be necessary to make any statement in such notice concerning the time of expiration of the period of redemption. The treasurer may sign such treasurer's deed at any time after the time specified therefor in such notice if no redemption has then been made, if the signing of such deed is within five months from the service of said notice as required in section 39-11-128.



§ 39-11-130. Fees included in redemption money

In case the treasurer is compelled to serve or to publish a notice in a newspaper pursuant to section 39-11-128, then before any person who may have a right to redeem the land, lot, or claim from the tax sale is permitted to redeem, the person shall pay the officer or person who by law is authorized to receive such redemption money the entire amount paid by the applicant for a tax deed for such notices, for abstract and search fees, for the cost of publishing such notices for the use of the person compelled to pay such charges, and for amounts paid to third parties for computer software costs incurred in connection with processing the redemption. If the property therein described is redeemed before the expiration of the period of redemption named in such notice, the purchaser or the purchaser's assigns shall recover, in addition to the purchaser's interest and costs, the cost of such publication and the abstract and search fee.



§ 39-11-131. Notice of application for deed

Any number of tracts or parcels of land not exceeding twenty-five, whether contiguous or noncontiguous, or whether claimed or held under one or more titles or ownerships, or whether included in an irrigation district or not so included, and although tax liens for such tracts or parcels of land were separately sold at the tax sale or covered by more than one tax sale certificate, may be included and described in one notice of application for tax deed provided for in section 39-11-128. Such tracts or parcels, not exceeding twenty-five in number, may also be included and described in a single request for tax deed if such notice and the service thereof and such request are in conformity with section 39-11-128 in other respects. The name of the person in whose name the land for which a tax lien was sold was taxed or specially assessed for the year for which the tax lien was sold shall be prominently displayed in said notice at or near the beginning thereof and near or with a reference to the number of the tax sale certificate and the description of the land involved, sufficient to enable identification of the land with the name of the person assessed if all certificates so sought to be included in a single notice or request are held by but one person, or jointly held by more than one person.



§ 39-11-133. Suit to quiet title

Suit to quiet title or to try title may be maintained by the grantee or his successors for all or any one or more of the parcels or tracts acquired under tax deed issued pursuant to said notices and requests, and it shall not be a defense or ground of objection to such action that there is a misjoinder of parties or causes of action; but if a defense to such action or a counterclaim is interposed by a claimant to one or more of said parcels, less than all, then the action shall be tried as between the plaintiff and such claimant, separately from the suit as to other parties and other parcels.



§ 39-11-134. Defects in tax deed, effect

Invalidities or defects in or concerning one or more tax deeds, titles, or certificates, or in proceedings relating thereto, shall have no effect on other deeds, titles, or certificates, and redemption from one or more sales shall be without effect as to other sales, titles, or certificates; and, in case of redemption from one or more sales, the treasurer shall compute and collect a fair proportion, as nearly as may be, of the costs, fees, and charges required by law to be paid on redemption from tax sales.



§ 39-11-135. Form of tax deed

Deeds executed by the treasurer under the provisions of this article shall be substantially in the following form:

Know all men by these presents, that, whereas, the following described real property, viz: (description of property taxed), situated in the county of ........................, and state of Colorado, was subject to taxation for the year (or years) A.D. 20....;

And, whereas, the taxes assessed upon said property for the year (or years) aforesaid remained due and unpaid at the date of the sale hereinafter named; and, whereas, the treasurer of the said county did, on the ............. day of .............., A.D. 20...., by virtue of the authority vested in him by law, at the sale begun and publicly held on the ............. day of .............., A.D. 20...., expose to public sale at the office of the treasurer, in the county aforesaid, in substantial conformity with the requirements of the statute in such case made and provided, the tax lien on the real property above described for the payment of the taxes, delinquent interest, and costs then due and remaining unpaid on said property;

And, whereas, at the time and place aforesaid, ............. of the county of ............. and ............. of ............. bid on the tax lien on all of the above described property the sum of ......... dollars and ... cents, being the whole amount of taxes, delinquent interest, and costs then due and remaining unpaid upon said property for that year, and the said ... having offered in his said bid to pay the sum of ......... dollars and ... cents in excess of said taxes, delinquent interest, and costs, and the said bid being the largest amount which any person offered to pay in excess of the said taxes, delinquent interest, and costs so due upon said property for that year (or those years), and payment of the said sum having been made by him to the said treasurer, the said tax lien on such property was stricken off to him at that price;

And, whereas, the said ............... did, on the ............. day of .............., A.D. 20...., duly assign the certificate of the sale of the tax lien on the property as aforesaid, and all his rights, title, and interest in said property, to ............. of the county of .............., and ............. of ..............;

And, whereas, at the sale so held as aforesaid by the treasurer, no bids were offered or made by any person or persons for the tax lien on said property, and no person or persons having offered to pay the said taxes, delinquent interest, and costs upon the said property for that year, and the treasurer having become satisfied that no sale of the tax lien on said property could be had, therefore the said tax lien on said property was, by the then treasurer of the said county, stricken off to the said county, and a certificate of sale was duly issued therefor to the said county in accordance with the statute in such case made and provided;

And, whereas, the said ............. county, acting by and through its treasurer, and in conformity with the order of the board of county commissioners of the said county, duly entered of record on the ............. day of ............., A.D. 20... (the said day being one of the days of a regular session of the board of county commissioners of said county), did duly assign the certificate of sale of the tax lien on said property, so issued as aforesaid to said county, and all its rights, title, and interest in said property held by virtue of said sale;

And, whereas, the said ................. (or ..............) has paid subsequent taxes on said property to the amount of ............. dollars and ............. cents;

And, whereas, more than three years have elapsed since the date of the said sale, and the said property has not been redeemed therefrom as provided by law;

And, whereas, the said property was valued for assessment for that year at the amount of ..................;

And, whereas, all the provisions of the statutes prescribing prerequisites to obtaining tax deeds have been fully complied with, and are now of record, and filed in the office of the treasurer of said county;

Now, therefore, I, .................., treasurer of the county aforesaid, for and in consideration of the sum to the treasurer paid as aforesaid, and by virtue of the statute in such case made and provided, have granted, bargained, and sold, and by these presents do grant, bargain, and sell the above and foregoing described real estate unto the said ................. (or ..............), his heirs and assigns, forever, subject to all the rights of redemption by minors, or incompetent persons, as provided by law.

In witness whereof, I, .................., treasurer as aforesaid, by virtue of the authority aforesaid, have hereunto set my hand and seal this ............. day of .............., A.D. 20... .

.................................... (Seal)Treasurer

STATE OF COLORADO)

) ss.

County of ..................................................)

The foregoing instrument was acknowledged before me this ............. day of .............., 20...., by ............. as treasurer of said county.

Witness my hand and official seal. (If notary public, state date commission expires).

(Seal) ....................................

....................................

Title of Officer



§ 39-11-136. Treasurer to execute deed - effect

(1) The deed shall be signed by the treasurer in his official capacity and when so signed shall vest in the purchaser all the right, title, interest, and estate of the former owner in and to the land conveyed and also all right, title, interest, and claim of the state and county thereto. Such deed may be acknowledged in the same manner as other deeds to real estate and, if so acknowledged and recorded in the proper county, shall be prima facie evidence of the following facts:

(a) That the real property conveyed was subject to taxation for the year or years stated in the deed;

(b) That the taxes were not paid at any time before the sale;

(c) That the real property conveyed had not been redeemed from the sale at the date of the deed;

(d) That the property had been listed and assessed at the time and in the manner required by law;

(e) That the taxes were levied according to law;

(f) That the tax lien on said property was advertised for sale in the manner and for the length of time required by law;

(g) That the tax lien on said property was sold for delinquent taxes as stated in the deed;

(h) That the grantee named in the deed was the purchaser, or the heir at law, or the assignee of such purchaser;

(i) That the sale was conducted in the manner required by law;

(j) That the deed was properly signed, acknowledged, and delivered by the treasurer.

(2) All the right, title, interest, and estate conveyed by any such deed executed before August 1, 1964, by the treasurer shall be deemed to have vested in the purchaser at the time such deed was signed by the treasurer in his official capacity.

(3) Execution of a deed pursuant to this section shall not affect the existence of any public or private roads, rights-of-way, conservation easements, other easements, or equitable servitudes that run with land and have both benefits and burdens, all as claimed or existing prior to the execution of such deed.



§ 39-11-137. Validation of acknowledgments of tax deeds

Any tax deed executed by a treasurer pursuant to section 39-11-135, if acknowledged in conformity with the provisions of section 38-35-101, C.R.S., shall be considered for all purposes as having been properly acknowledged, and such acknowledgment shall carry with it the presumptions provided for by section 38-35-101, C.R.S.



§ 39-11-138. When successor of treasurer shall act

If any treasurer dies, resigns, or is removed from office or his term of office expires after selling any tax liens on any real estate for delinquent taxes and before executing a certificate or deed for the same, his successor in office shall execute such certificate or deed in the same manner that the treasurer making such sale might have done.



§ 39-11-139. Posting list of tax sale certificates and tax deeds

No later than the fifteenth day of January of each year, each county treasurer shall deliver to the county clerk and recorder of the county treasurer's county a list showing all tax certificates theretofore issued and held in the name of the county and a list of all property the title to which has been acquired by the county through issuance of a tax deed. A copy of such lists shall be posted in a conspicuous place in the courthouse for not less than thirty days.



§ 39-11-140. Tax deed recorded - entry

When any tax deed is filed for record, the county clerk and recorder shall also enter the name of the grantee in the proper column of his record of land for which a tax lien was sold for delinquent taxes.



§ 39-11-141. Action to determine validity of certificates

Whenever any county or city and county in this state holds tax sale certificates which are believed by the board of county commissioners to be void for irregularity in the assessment of property or sale of a tax lien on property or otherwise, the board of county commissioners of the county or city and county may institute an action in the district court of the county, under the provisions of article 51 of title 13, C.R.S., to have the matter determined as to whether said certificates are void. Such actions shall be brought in the name of the board of county commissioners. Any number of such certificates may be included in one action, and the fee owners of record of the tax liens on the lands on account of the sale of which the certificates were issued shall be made defendants in the action. If any defendant is a nonresident of the state or cannot be found, service of summons may be had upon such defendant in accordance with the provisions of rule 4 of the Colorado rules of civil procedure. If the court, by its decree, finds and determines that any such certificate is void, then the tax lien on the real estate on account of the sale of which such certificate was issued shall be resold for taxes at the next succeeding sale for delinquent taxes; and if the irregularity on account of which such certificate was held void is in the assessment of the property, then the board of county commissioners shall direct the assessor to reassess the same, and, if the delinquent taxes are not thereafter duly paid pursuant to such reassessment, the tax lien on such property shall likewise be sold at the next delinquent tax sale following such reassessment. No appeal shall lie from the final decree of the court in cases brought under this section. No costs of the action shall be assessed against any defendant who files a disclaimer or fails to appear in the action.



§ 39-11-142. Disposition of certificates held by counties

(1) In all cases where a tax lien on real estate has been struck off to the county at tax sales and the county has held the certificate of sale for three years or more, the board of county commissioners may apply for and receive a tax deed in like manner as is provided by law in the case of delinquent tax sale certificates held by individuals. The board of county commissioners, whenever the county becomes entitled to a tax deed, may cause the treasurer to issue, serve, and publish notices, pursuant to law, of application for such tax deed in like manner as in the case of individual certificate holders.

(2) In cases where the county has held the tax certificate for five years or more and such real estate is not located within the limits of any incorporated town or city within the said county, the county may include in one request or demand any or all separate parcels of real estate for which it holds tax sale certificates for sales in any one year, and the board of county commissioners may apply for and receive tax deeds therefor. In cases where the county has held the tax certificate for eight years and in the opinion of the board of county commissioners such real estate is not used, operated, or maintained wholly or in part in the interest or for the benefit of the public, said board shall apply for and receive a tax deed therefor.

(3) Upon making application in the case of tax certificates held by the counties for five years or more, the treasurer shall not be required to give the notice that a request or demand for tax deed has been made upon him provided for in section 39-11-128. The treasurer, in lieu of such notice, at least sixty days before the day said tax deed issues, shall give notice by registered or certified mail, addressed to the last-known residence of the person in whose name the real estate is assessed for the years during which said taxes have not been paid, that a tax deed has been applied for on the particular described property and that said tax deed will issue on a day certain. The treasurer shall also post in a public place in the county courthouse, at least sixty days before said deed issues, a notice stating that a deed will be issued to the county on the real estate described in said notice. Said notice shall contain the name of the person to whom the property is assessed together with the date said tax deed will issue.

(4) In all cases, the owner of the property shall have the right of redemption of the property as provided by law.

(5) Any tax deed, when issued to the county, shall be duly recorded, but no fee shall be required to be paid therefor. Thereafter, the board of county commissioners shall list such property for sale and post such list in the county courthouse and, out of the county general fund, may make such essential repairs thereon and pay such premiums for fire insurance as are necessary for the protection and preservation of any improvements on such property. The board of county commissioners, after a county has acquired such tax deed, in its discretion, may institute and prosecute suits to quiet the title to any such real estate so acquired under such tax deeds.

(6) (a) In all cases where a tax lien on real property has been struck off to the county at a tax sale and the county has held the certificate of sale for thirty years or more without obtaining a tax deed as provided in this section, then such certificate may be declared void and of no effect.

(b) It is the duty of the treasurer at least once each year to prepare and present, at any regular or special meeting of the board of county commissioners, a list of all tax liens on all real property struck off to the county and all certificates of sale relating thereto, which certificates have been held by the county for thirty years or more without obtaining a deed or being otherwise disposed of under this article.

(c) Upon being presented with such list, the board of county commissioners shall determine that the tax liens were struck off to the county, that such certificates of sale relating thereto have been held by the county for thirty years or more, and that no tax deed has been obtained or applied for as provided in this section. Upon making such determination, the board of county commissioners may declare that such certificates are void, and an order to that effect shall be duly entered in the recorded proceedings of the board, which order shall direct the treasurer to cancel such certificates of sale.

(d) Upon receipt of an order of the board of county commissioners declaring that any certificates of sale are void, the treasurer shall record said order in his records and shall cancel all such certificates specified in said order.

(e) Any action concerning a determination and declaration by a board of county commissioners made pursuant to this subsection (6) shall be commenced within one year after the date of the board's order, or said action shall be forever barred.



§ 39-11-143. Appraisal - county may retain, lease, or sell - definitions

(1) Whenever real property is conveyed by a treasurer to the county by tax deed under section 39-11-142, the assessor shall annually value the same in the manner prescribed by law for taxable property and shall notify the board of county commissioners of such valuation.

(2) The board of county commissioners has the power to retain for public projects, rent, lease, or sell such real property as provided in this section.

(2.5) If the board of county commissioners retains such real property for a present or future public project, as defined in section 30-20-301 (2), C.R.S., it shall pass a resolution describing the project for which the property is retained. The board of county commissioners may rent or lease any lot or parcel retained for a present or future public project in accordance with subsection (3) of this section. For purposes of this section, using property to generate revenue for the county is not a public project.

(3) The board of county commissioners may lease such real property to an affiliated entity, but no lease shall be for a period exceeding five years. For purposes of this subsection (3), "affiliated entity" means a nonprofit entity with which the county enters into a contract for the delivery of goods or services to the county or to third parties on behalf of the county.

(4) (a) Any such real property that is not retained or leased in accordance with subsection (2.5) or (3) of this section shall be sold at public sale by the board of county commissioners within one year after the property is conveyed to the county; except that the board of county commissioners may reject any bid that is less than the value of the property as determined by the assessor. Prior to offering such property for sale, the board of county commissioners shall obtain from the assessor a certificate as to the current actual value and the valuation for assessment of the same. A notice of such sale shall be posted in a public place in the county courthouse at least thirty days before the date of sale, and such notice of sale shall also be advertised in two issues of a newspaper of general circulation in the county in which the property is situated, said newspaper notices to appear one week apart and within the thirty days as above provided. Such notice shall reserve the right upon the part of the board of county commissioners to reject any bid that is less than the value determined by the assessor. Said notice shall be substantially in the following form:

NOTICE

Public notice is hereby given that the following real property acquired by the County of .............., Colorado, by tax deed, to wit:

(description of property)

will, according to law, be offered at public sale at the county courthouse, .............., Colorado, on the ............. day of .............., 20...., at the hour of ... to the highest and best bidder. The board of county commissioners reserves the right to reject any bid that is less than the current actual value fixed by the county assessor.

.............................................

County Clerk and Recorder.

(a.5) The notice of sale posted pursuant to paragraph (a) of this subsection (4) shall contain a statement substantially in the following form: "If this property is at least fifty years old, it may be eligible for inclusion in the state register of historic properties or designation as a landmark. Such property may be eligible for certain rehabilitation grants and incentives.

(b) Such real property shall be sold at public sale for the highest and best bid for any lots or parcels, as determined in the discretion of the board of county commissioners; except that the board of county commissioners may reject any bid that is less than the value of the property as determined by the assessor. Such real property may be sold in such lots or parcels and upon such terms of payment as the board of county commissioners deems acceptable, but no deed shall be issued until the purchaser has made payment in full. Upon written application of any person, the board of county commissioners shall offer for sale the property requested by such person to be sold; except that no parcel shall be divided for the purpose of such requested sale unless the board of county commissioners specifically permits such division. The board of county commissioners may, prior to the sale of any lot or parcel, reserve or grant streets, alleys, or roads or utilities or other easements, public or private, under such terms and conditions as it may deem advisable.

(5) Such deeds shall be issued by a commissioner to convey, duly appointed by the board of county commissioners, which commissioner shall act upon the direction of the board of county commissioners, but such deed shall be issued without covenants of warranty.

(6) The foregoing provisions of this section shall not apply to any city and county having a population of more than three hundred thousand. Sales and leases by such city and county shall be made in compliance with the applicable provisions of its charter or ordinances. All sales and leases made before August 1, 1964, by such city and county of any real estate acquired by it under tax deeds, whether made or authorized by the board of county commissioners, the mayor of said city and county, or in purported compliance with its charter or ordinances, are deemed valid, and such sales and leases are hereby confirmed. All actions or proceedings to set aside or question the validity of such sales or leases made before August 1, 1964, by such city and county shall be brought within six months from said date and not thereafter. This subsection (6) shall not reinstate any such action or proceeding barred by law before August 1, 1964.



§ 39-11-144. County lands, prior sales validated

All sales of such real estate made by the board of county commissioners of any county shall be deemed valid, and such sales are hereby confirmed if such sales were made at either public or private sale, whether made by deed issued by the treasurer upon direction of the board of county commissioners or by deed issued by a duly appointed commissioner to convey upon direction of the board of county commissioners.



§ 39-11-145. Proceeds of sales

All net proceeds from the sale, lease, or other disposition of such real estate so conveyed to the county by the treasurer shall be paid to the treasurer of such county, and the treasurer shall distribute said proceeds to the various taxing jurisdictions in which such real estate is situated in the same proportion that the ad valorem taxes levied by each taxing jurisdiction in the preceding calendar year bears to the total of all ad valorem taxes levied on such real estate in the preceding calendar year.



§ 39-11-146. Lien of special assessment not affected

Nothing in sections 39-11-143 to 39-11-145 shall be construed to affect in any manner or degree whatsoever the lien of any special assessment to which such real estate and the conveyance thereof by the treasurer is subject under law.



§ 39-11-147. Treasurer to report payments

A complete report of all payments made to and accepted by the treasurer under sections 39-11-142, 39-11-143, and 39-11-145 shall be made by him, a copy of which shall be sent to the board of county commissioners of his county, to the administrator, and to the controller at the end of each month.



§ 39-11-148. Limitations on tax certificates - special improvement liens

(1) No lien upon real property created by a tax certificate or a certificate of purchase issued by a treasurer on account of any delinquent property taxes or any special assessment of any kind or nature shall remain a lien thereon for a period longer than fifteen years after the original issuance thereof, except as provided in subsection (3) of this section. This section shall not apply to any tax certificate or certificate of purchase issued to and held by the county, city, city and county, or district levying such tax or special assessment; except that, in the event of an assignment of such tax certificate or certificate of purchase so issued to and held by such county, city, city and county, or district, the lien of such tax certificate or certificate of purchase shall cease fifteen years after the date of its issuance subject only to the provisions of subsection (3) of this section.

(2) No treasurer's deed shall issue on any tax sale evidenced by tax certificate or certificate of purchase where such tax certificate or certificate of purchase has ceased to be a lien pursuant to the provisions of this section and application for such treasurer's deed is not pending at the time of the expiration of the limitation period provided for in this section.

(3) In the event of an assignment of a tax certificate or certificate of purchase held by a county, city, city and county, or district levying such tax wherein such certificate is fifteen years old at the time of assignment or will become fifteen years old within one year from the date of such assignment, the assignee thereof shall be entitled to a tax deed in the manner provided by law if such assignee or other legal holder of such certificate institutes proceedings to procure a tax deed by making a demand upon the treasurer for same, as provided by law, within one year from the date of such assignment by the county, city, city and county, or district levying such tax.

(4) Whenever a lien created by a tax certificate has expired by reason of the provisions of this section, the treasurer shall immediately issue a certificate of cancellation describing the real estate included in the certificate of purchase or tax certificate and giving the date of cancellation, and he shall also make proper entries in the book of sales in his office as follows: "Cancelled by provision of section 39-11-148, C.R.S.", with the date of such entry. He shall also present every such certificate of cancellation to the county clerk and recorder who shall enter the same in the record of land for which a tax lien was sold for delinquent taxes and endorse the date of entry on the certificate of cancellation and file the same, and such certificate and the record thereof shall be prima facie evidence of the cancellation of the certificate of purchase or tax certificate and of the release of the lien of such certificate on the lands therein described. Failure to record such certificate of cancellation shall not extend the lien created by the certificate of purchase or tax certificate. The treasurer and county clerk and recorder shall not be entitled to any fees for the issuing of such certificate of cancellation nor for the entries in their books made under the provisions of this subsection (4).

(5) Whenever a lien created pursuant to a tax certificate becomes unenforceable pursuant to section 31-25-1119, C.R.S., the treasurer shall immediately issue a certificate of cancellation describing the real estate included in the certificate of purchase or tax certificate indicating thereon the date of cancellation and shall make the appropriate entries in the book of sales in his office, as follows: "Cancelled by provision of sections 31-25-1119 and 39-11-148, C.R.S.", with the date of such entry. He shall present every such certificate of cancellation to the county clerk and recorder who shall enter the same in the record of land for which a tax lien was sold for delinquent taxes and endorse the date of entry on the said certificate of cancellation and file the same, and such certificate and the record thereof shall be prima facie evidence of the cancellation of the certificate of purchase or tax certificate and of the release of the lien of such certificate on the lands therein described. Failure to record such certificate of cancellation shall not extend the lien created by the certificate of purchase or tax certificate. The treasurer and county clerk and recorder shall not be entitled to any fees for the issuing and recording of such certificate of cancellation nor for the entries in their books made under the provisions of this subsection (5).



§ 39-11-149. Sales en masse valid

If two or more noncontiguous lots, tracts of land, or mining claims or portions thereof have not been separately valued and assessed or, having been separately valued and assessed, whether having a common ownership or not, have had tax liens thereof sold en masse for a gross sum for the nonpayment of taxes and charges thereon, then, after seven years from the date of any such sale, such assessment and sale and any tax sale certificate issued thereon shall be deemed valid and legal and shall be so considered in all actions, suits, or proceedings in which is involved the validity of any such assessment, sale, tax sale certificate, or treasurer's deed issued thereon. There is excepted from this section any such action, suit, or proceeding pending on August 1, 1964, wherein any party thereto has or may assert the invalidity of any such assessment, sale, tax sale certificate, or treasurer's deed. Nothing in this section shall be construed to alter, amend, or repeal section 39-11-148.



§ 39-11-150. Sales of tax liens on severed mineral interests

Sales of tax liens for delinquent taxes due on severed mineral interests shall take place at the same place and time and under the same circumstances as in this article, but, where the surface estate ownership is coterminous with the severed mineral interest, the owner of the surface estate shall have the right of first refusal to purchase the tax lien on the severed mineral interest, and the surface owner shall be allowed to pay all delinquent taxes due and owing for the severed mineral interest in lieu of the proceeds that would be collected from a tax sale of a tax lien on the severed mineral interest. The treasurer shall notify the surface owner, by mail, at his last-known address, of his right of refusal at least ten days prior to the sale of a tax lien on the severed mineral interest. The surface owner shall have until two days prior to the sale to exercise the right of first refusal. If the surface owner does not exercise his right of first refusal, the tax lien on such severed mineral interest shall be sold. No action for the recovery of a severed mineral interest for which a tax deed was issued under the provisions of this article shall lie unless brought within the same time period as that limiting actions for the recovery of land pursuant to section 39-12-101.



§ 39-11-151. County officials and employees may not acquire a tax lien or property by sale of a tax lien

(1) (a) No property for which a tax lien is sold for delinquent taxes under this article shall be conveyed to an elected or appointed county official, to a county employee, or to a member of the immediate family of any such person or to the agent of any such county official or employee, if the tax lien on such property is sold during the time the official or employee holds office or is employed.

(b) No tax lien shall be sold to an elected or appointed county official, to a county employee, or to a member of the immediate family of such person or to the agent of any such county official or employee during the time the official or employee holds office or is employed.

(2) The purchase of any tax lien or the conveyance of any property by tax deed pursuant to this article is exempt from the provisions of this section under the following circumstances:

(a) If the property to be conveyed was owned by the county official or county employee, or by a member of the immediate family of any such person, immediately prior to the sale of a tax lien on such property for delinquent taxes;

(b) If such property is situated within a county other than the county to which such county official or employee is elected, appointed, or employed; or

(c) If the property to be conveyed is a severed mineral interest and, at the time of the conveyance, the county official or county employee is the owner of the surface estate which is coterminous with the severed mineral interest.

(3) Any county official, county employee, or member of the immediate family of any such person, or the agent of any such county official or employee, who knowingly purchases any tax lien or receives a conveyance of property in violation of the provisions of this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 39-11-152. Combined sale of delinquent tax liens and special assessment liens

Whenever provision is made in this article for the sale of a tax lien on property, such sale shall include the sale of any lien for delinquent special assessments on such property which have been certified to the county treasurer for collection. The separate sale of liens for delinquent general taxes and for delinquent special assessments on property is hereby prohibited.






Article 12 - Redemption

§ 39-12-101. Limitation of actions for recovery of land

No action for the recovery of land for which a tax deed was issued under the provisions of article 11 of this title for delinquent taxes shall lie unless the same is brought within five years after the execution and delivery of the deed therefor by the treasurer, any laws to the contrary notwithstanding; except that, when any owner of such land, for which a tax deed has been issued, at the time of the execution and delivery of the deed by the treasurer is under legal disability, it shall be lawful for him to bring a suit or action for the recovery of the land within the period during which he has the right to make redemption of such land from the tax sale upon which the deed is based. When a recovery of any of such land is effected in any suit, action, or proceeding, the value of all improvements made in good faith on such lands, and all sums paid for the tax lien on said land and for improvements, and all costs incident to the issuance and recording of the treasurer's deed, and all taxes and assessments paid thereon after the sale of the tax lien thereof, including the redemption value of all tax sale certificates redeemed, held, or surrendered for redemption by the grantee in such treasurer's deed or his heirs or assigns, shall be ascertained by the court or jury trying the action for recovery and shall be paid, together with interest thereon at the rate of twelve percent per annum, by the person recovering said land to the persons entitled thereto, and the payment of such sum shall be a condition precedent to the entry of judgment or decree in such suit, action, or proceeding. All such treasurer's deeds executed by the treasurer purporting to convey lands and improvements thereon for all purposes shall be deemed to be color of title from and after the time the same is recorded in the office of the county clerk and recorder for the county in which said lands are located. The term "improvements" includes sums and amounts of money expended thereon in good faith by the grantee and his successors and assigns in search of minerals and oil, as well as other expenditures for the improvements of such lands which add to the cost and value thereof.



§ 39-12-102. Action to recover mining property

No action shall be maintained for the recovery of mining or placer claims unless such action is brought within a period of two years from the commencement of actual possession obtained under tax deed.



§ 39-12-103. Redemption made - interest

(1) Real property for which a tax lien was sold under the provisions of article 11 of this title as a result of delinquent taxes may be redeemed by the owner thereof or his agent, assignee, or attorney, or by any person having a legal or equitable claim therein, or by a holder of a tax sale certificate; except that such holder may redeem such real property from any sale of a tax lien thereof made subsequent to the time of the issuance of the tax sale certificate upon which he is relying, and the amount paid for the redemption of the subsequent certificate of purchase shall be endorsed as subsequent taxes paid on the certificate upon which he is relying.

(2) An undivided interest may be redeemed upon payment of a ratable share of the sum required to redeem the whole even though a tax lien for the whole has been sold. In case a tax lien on any tract of land sold for delinquent taxes under the provisions of article 11 of this title belongs to two or more separate and distinct parties in severalty, the treasurer, when satisfied of the fact and upon application of any one of the parties or his agent, assignee, or attorney and upon payment of the proper proportional amount, shall issue a certificate of redemption for such party's interest in said land.

(3) The redemption may be made at any time before the execution of a treasurer's deed to the purchaser or his heirs or assigns upon payment to the treasurer, to be held by him subject to the order of the purchaser, of the amount of taxes, delinquent interest, and costs for which the tax lien on the property was sold, with redemption interest thereon from the date of sale at the rate which is determined as provided in this subsection (3), together with the amount of all taxes accruing on such real property after the sale, paid by the purchaser and endorsed on his certificate of purchase, with redemption interest at the rate which is determined as provided in this subsection (3) on such taxes so endorsed on the certificate of purchase. Any payment under this section shall be deemed received by the treasurer on the date that it is actually received in the treasurer's office. The annual rate of redemption interest shall be nine percentage points above the discount rate, which discount rate shall be the rate of interest a commercial bank pays to the federal reserve bank of Kansas City using a government bond or other eligible paper as security, and shall be rounded to the nearest full percent. The commissioner of banking shall establish the annual rate of redemption interest based upon the computation specified immediately above. Such annual rate of redemption interest shall be so established as of September 1, 1981, to become effective October 1, 1981. Thereafter, on September 1 of each year, the annual rate of redemption interest shall be established in the same manner, to become effective on October 1 of the same year.

(4) If subsequent taxes are paid before the time when they would become delinquent, interest shall be computed only from the time of their delinquency. Such taxes shall bear interest at the annual rate set forth in subsection (3) of this section, and no more, from the time when the purchaser becomes entitled to a deed up to the time of issuance of such deed.

(5) All statutory fees paid by the purchaser in connection with such certificate shall bear the same rate of interest as the original amount for which the tax lien on the property was sold, the same to be prorated among the several tracts described in said certificates.

(6) In computing the amount of interest due, portions of months shall be counted as whole months.



§ 39-12-104. Redemption of real property of person under disability

(1) When the owner of real property for which a tax deed was issued under the provisions of article 11 of this title as a result of delinquent taxes is under legal disability at the time of execution and delivery of a tax deed therefor, such person shall have the right to make redemption of such property at any time within nine years from the date of the recording of such tax deed. In the event that the disability of such person is removed or ceases within such nine-year period, such redemption must be asserted and take place within a period of not more than two years after the removal or cessation of such legal disability. All redemptions under this section shall take place within nine years of the recording of the tax deed, irrespective of the time that such disability was removed or ceased.

(2) In order to make such redemption, such owner, or some person in his behalf, shall pay to the treasurer the sum for which the tax lien on such real property was sold, and the cost of the tax deed and the recording of the same, with interest thereon from the date of such sale at the rate of fifteen percent per annum, and all other taxes, costs, and charges which remain unpaid on such real property at the time of making such redemption, levied or accrued thereon subsequent to the assessment date of the taxes for which the tax lien was sold, and all other taxes levied subsequent to the date of such sale, which have been paid by the person to whom the tax lien on said real property was sold, or by any other person claiming under him, with interest thereon at the rate of fifteen percent per annum from the date of such payment, insofar as such payments can be ascertained from the books and records in the office of such treasurer. If the person to whom the tax lien on such real property was sold, or any other person claiming under him, has made improvements, the person redeeming said real property shall pay the then present value of such improvements. The improvements shall be appraised by three disinterested persons appointed by the board of county commissioners. For all the money so paid, the treasurer shall give a certificate of redemption to the persons making such payment. From the time of making the redemption, the deed given upon the same shall be void as against such owner. In the event a redemption is not made within the periods of time provided for in this section, all rights of redemption shall cease and be forever barred as to all persons.



§ 39-12-105. Certificate of redemption

(1) Upon application of any party to redeem any real property for which a tax lien was sold or a tax deed was issued under the provisions of article 11 of this title, and being satisfied that such party has a right to redeem the same, and upon the payment of the proper amount, the treasurer shall issue to such party a certificate of redemption, describing the tract redeemed as in the certificate of sale and giving the date of redemption, the amount paid, and by whom redeemed and shall make the proper entries in the book of sales in the treasurer's office.

(2) For each certificate so delivered, the treasurer shall be entitled to a fee as provided in section 30-1-102, C.R.S.



§ 39-12-108. Payment of redemption money

All moneys received by the treasurer for the redemption of lands under the provisions of section 39-12-104 shall be paid over to the person to whom the tax lien on such land was sold or a tax deed was issued, or those claiming under him, on his deliverance to the treasurer, for the use of the person redeeming the same, a quitclaim deed of all the title to such land acquired under the sale, duly executed and acknowledged.



§ 39-12-109. Payment upon surrender of tax certificate

On demand of any person entitled to redemption money in his hands, the treasurer shall pay the same to any such person, upon his surrendering to him the tax certificate to such land or lot as has been redeemed. If only a portion of the land or lots described in the tax certificate has been redeemed, the treasurer shall endorse on such certificate the portion redeemed and the amount of money paid to each person and shall take a receipt therefor.



§ 39-12-110. Payment when certificate lost

If there is a loss or wrongful detention of such certificate and the land therein described has been redeemed, the owner thereof may exhibit to the treasurer evidence of such loss or detention, and, upon his making the same to appear satisfactory to the treasurer and upon his executing a bond with sufficient surety that he will refund such redemption money, with twenty-five percent per annum interest thereon, if any person thereafter shows his right thereto, the treasurer shall pay such redemption money to the person so executing such bond.



§ 39-12-111. Land wrongfully sold - repayment

(1) When, by mistake or error of the treasurer, county clerk and recorder, or assessor or from double assessment, a tax lien has been sold on land upon which no tax was due at the time, the county shall reimburse the purchaser in the amount paid by him in connection with the purchase of the tax lien on such land, together with interest from the date of purchase at the rate which is determined as provided in this section. Reimbursement shall be made from the various funds to which the tax was originally distributed; except that interest shall be paid from the county general fund. The treasurer, county clerk and recorder, or assessor, as the case may be, and his sureties on his official bond shall be liable to the county for such amounts reimbursed as a result of sales made only through willful misconduct.

(2) (a) The annual rate of interest shall be two percentage points above the discount rate, which discount rate shall be the rate of interest a commercial bank pays to the federal reserve bank of Kansas City using a government bond or other eligible paper as security, and shall be rounded to the nearest full percent.

(b) Notwithstanding any other provision of this subsection (2), the rate of interest shall be no lower than eight percent per annum compounded annually.

(3) The commissioner of banking shall establish the annual rate of interest based upon the computation specified in subsection (2) of this section. Such annual rate of interest shall be so established as of September 1, 1981, to become effective October 1, 1981. Thereafter, on September 1 of each year, the annual rate of interest shall be established in the same manner, to become effective on October 1 of the same year.



§ 39-12-112. Allowance for erroneous assessments

The state treasurer shall allow each treasurer to take credit for the amount of state tax that may have been refunded to the taxpayer as double or erroneous assessments or refunded to the purchaser of a tax lien on real estate which lien was erroneously sold.



§ 39-12-113. Redemption of proportionate interest

(1) Any person who has or claims an interest in or a lien upon all or any part of any undivided or divided estate or interest in any piece or parcel of land or lot for which a tax lien was sold pursuant to article 11 of this title may redeem such undivided or divided estate or interest by paying to the treasurer his proportionate part of the amount required to redeem the whole. In such case the treasurer shall issue to such party a certificate of redemption for his interest in such land or lot, as provided by law.

(2) In the event that the treasurer cannot definitely ascertain the amount required to redeem the portion sought to be redeemed, he shall request the assessor to determine the valuation for assessment on such portion sought to be redeemed as of the original assessment date for the tax upon which the sale of the tax lien was based. Such assessor shall furnish such valuation for assessment to the treasurer forthwith. The treasurer shall thereupon ascertain such proportionate redemption amount as that amount which bears the same proportion to the amount required to redeem the entire piece or parcel of land or lot for which a tax lien was sold as such valuation for assessment so furnished bears to the original valuation for assessment of the entire piece or parcel of land or lot for which a tax lien was sold.






Article 13 - Documentary Fee on Conveyances of Real Property

§ 39-13-101. Legislative declaration

(1) The general assembly declares that, in enacting laws relating to the general property tax, it has provided that certain property in each county of the state shall be appraised and the actual value thereof determined by the assessor and that one of the several factors to be considered by him in determining the actual value of any property shall be "comparison with other properties of known or recognized value".

(2) It further declares that such comparison may be best effected if there is available to the assessor a continuing record of the consideration paid or to be paid by purchasers of real property evidenced, prior to recording, on the document conveying title to such property and recorded in the office of the county clerk and recorder in the several counties of the state in the manner provided by law and that this article is enacted to provide a means of developing such continuing record and making such record available for use primarily by assessors.



§ 39-13-102. Documentary fee imposed - amount - to whom payable

(1) There is imposed and shall be paid, by every person offering for recording in the office of the county clerk and recorder any deed or instrument in writing wherein or whereby title to real property situated in this state is granted or conveyed, a fee, referred to in this article as "documentary fee", measured by the consideration paid or to be paid for such grant or conveyance, which documentary fee shall be in addition to any other fee fixed by law for the recording of such deed or instrument in writing.

(2) The amount of documentary fee payable in each case shall be as follows:

(a) When there is no consideration or when the total consideration paid by the purchaser, inclusive of the amount of any lien or encumbrance against the real property granted or conveyed and all charges and expenses required to be paid for the making of such grant or conveyance is five hundred dollars or less, no documentary fee shall be payable.

(b) When the total consideration paid by the purchaser, inclusive of the amount of any lien or encumbrance against the real property granted or conveyed and all charges and expenses required to be paid for the making of such grant or conveyance exceeds five hundred dollars, the documentary fee payable shall be computed at the rate of one cent for each one hundred dollars, or major fraction thereof, of such consideration.

(3) All documentary fees shall be payable to and collected by the county clerk and recorder.

(4) In those cases in which real property located in two or more counties is granted or conveyed in a single transaction, each county clerk and recorder shall collect a portion of the total documentary fee referred to in subsection (2) of this section in the same ratio that the consideration fairly attributable to the part of such property located in his county bears to the total consideration. The allocation of the total consideration between counties is to be made by the person offering such deed or instrument in writing for recording.

(5) (a) For the purpose of determining the documentary fee in accordance with subsection (2) of this section, the amount of consideration paid for the grant or conveyance of residential real property, inclusive of liens, charges, and expenses, is the amount listed on the grant or conveyance document; except that, if there is no consideration amount listed on the grant or conveyance document or the amount listed is five hundred dollars or less, and there is a related declaration filed in accordance with section 39-14-102, then the amount of consideration paid is the total sales price listed on the declaration.

(b) In determining the amount of consideration paid for the grant or conveyance of commercial or industrial real property, inclusive of liens, charges, and expenses, the total amount of the sales price to the purchaser shall be deemed to be paid for the grant or conveyance of real property unless evidence of the separate consideration paid for personal property is submitted as shown on the purchaser's use tax return as filed with the department of revenue or unless evidence of such separate consideration is shown on the declaration filed pursuant to the provisions of section 39-14-102.

(c) Any such evidence submitted under paragraph (a) or (b) of this subsection (5) shall not be recorded or filed by the county clerk and recorder and shall not be subject to public inspection but shall be sent to the county assessor. Such evidence shall be used by the assessor as required by section 39-13-107 but shall be kept confidential and shall not be subject to public inspection.

(d) Solely for the purpose of computing the documentary fee, the property conveyed by a deed or other instrument will be regarded as residential unless the deed or other instrument includes a conspicuous statement or notation that the property is not to be regarded as residential. This provision does not authorize the alteration of a deed or other instrument after it has been executed.



§ 39-13-103. Evidence of payment of fee

Each county clerk and recorder shall evidence payment of the documentary fee imposed in this article in the recording annotation or by imprinting, typing, stamping, or writing in ink on the margin or other blank portion of every document to which such fee applies the words "State Documentary Fee", the amount of documentary fee paid, and the date upon which paid, which impression or notation shall be made on such document before it is recorded.



§ 39-13-104. Exemptions

(1) The documentary fee imposed in this article shall not apply to:

(a) Any deed wherein the United States or any agency or instrumentality thereof or the state of Colorado or any political subdivision thereof is either the grantor or the grantee; except that, at the time such entity offers a deed for recording in the office of the county clerk and recorder, it shall file an affidavit with the clerk stating the consideration paid or to be paid for such grant or conveyance. If the entity imprints, types, stamps, or writes in ink on the margin or other blank portion of the document the consideration paid or to be paid for such grant or conveyance, it shall be deemed to satisfy the requirements of an affidavit.

(b) Any deed granting or conveying title to real property in consequence of a gift of such property;

(c) Any public trustee's deed executed pursuant to the provisions of section 38-38-501, C.R.S.;

(d) Any treasurer's deed executed in accordance with the provisions of article 11 of this title;

(e) Any sheriff's deed;

(f) Any instrument which confirms or corrects a deed previously recorded;

(g) Any deed granting or conveying title to cemetery lots;

(h) Any executory contract for the sale of real property of less than three years' duration under which the vendee is entitled to or does take possession thereof without acquiring title thereto nor to any assignment or cancellation of any such contract;

(i) Any lease of real property or assignment or transfer of an interest in any such lease;

(j) Any document given to secure payment of an indebtedness;

(k) Any document granting or conveying a future interest in real property;

(l) Any decree or order of a court of record determining or vesting title;

(m) Any document necessary to transfer title to property as a result of the death of an owner thereof;

(n) Repealed.

(o) Any rights-of-way and easements.

(2) Exemption from payment of the documentary fee imposed in this article must be claimed at the time a deed or instrument is offered for recording.



§ 39-13-105. No deed recorded unless documentary fee paid

No deed or instrument in writing to which a documentary fee applies shall be recorded until and unless the documentary fee payable thereon has been paid and evidence of its payment has been imprinted, typed, stamped, or written in ink thereon as provided in section 39-13-103. Any county clerk and recorder who willfully and knowingly records any document to which a documentary fee applies without having first collected such fee and evidenced payment thereof as provided in this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars.



§ 39-13-106. Unlawful acts - penalty

(1) It is unlawful for any person to commit the following acts:

(a) To fail or refuse to pay the documentary fee imposed in this article when such payment is required;

(b) To willfully and knowingly recite to the county clerk and recorder a consideration greater or less than the actual consideration referred to in section 39-13-102 (2)(a) and (2)(b) in connection with the granting or conveying of title to real property by any deed or instrument in writing to which the documentary fee applies.

(2) Any person who commits either of the acts set forth in subsection (1) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than ten days nor more than three months, or by both such fine and imprisonment.



§ 39-13-107. Assessor to compile continuing record

It is the duty of each assessor to examine at least once each year all documents recorded in his county upon which a documentary fee has been paid and to determine in each case the consideration upon which such fee was computed and paid. He shall compile and maintain in his office a continuing record of all such considerations to assist him in appraising property and determining the actual value thereof as required by the provisions of section 39-1-103 (5).



§ 39-13-108. Disposition of fees

All documentary fees collected by the county clerk and recorder shall be deposited with the treasurer at least once each month and credited by him in the manner prescribed by law.






Article 14 - Real Property Transfer Information

§ 39-14-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Authorized agent" shall have the same meaning as set forth in section 38-29-102 (1), C.R.S.

(1.5) "Conveyance" means any transfer of a real property interest or manufactured home for some consideration in money or money's worth.

(2) "Conveyance document" means any document upon which a documentary fee is imposed pursuant to section 39-13-102.

(3) "Declaration" means a form prescribed by the property tax administrator, and approved by the state board of equalization after review by the advisory committee to the property tax administrator as provided in section 39-9-103 (10), that contains information to assist the assessor in determining the value of real property and manufactured homes required to be furnished under this article pursuant to section 39-14-102 or 39-14-103.

(4) "Manufactured home" shall have the same meaning as set forth in section 39-1-102 (7.8).

(5) "Manufactured home title application" means an application for a new certificate of title in accordance with the provisions of part 1 of article 29 of title 38, C.R.S., that is made after a sale or transfer described in section 38-29-112 (1) or 38-29-114 (1), C.R.S.

(6) "Verification of application form" shall have the same meaning as set forth in section 38-29-102 (13), C.R.S.



§ 39-14-102. Filing of declaration - information available to county assessor

(1) (a) On or after July 1, 1989, any conveyance document presented for recordation shall be accompanied by a declaration prescribed by the property tax administrator. Said declaration shall be completed and signed by either the grantor or the grantee.

(b) (I) If the declaration required in this subsection (1) does not accompany a conveyance document at the time such conveyance document is presented for recordation, the county clerk and recorder shall promptly record the conveyance document and shall notify the county assessor that such conveyance document was not accompanied by such declaration.

(II) Upon receiving such notice from the county clerk and recorder pursuant to subparagraph (I) of this paragraph (b), the county assessor shall send written notice to the grantee specified in such conveyance document that the grantee shall provide the declaration to the county assessor within thirty days of the date the notice was mailed. If the grantee fails to provide such declaration within thirty days after the date the notice was mailed, the county assessor may impose upon such grantee a penalty of twenty-five dollars or a penalty equal to twenty-five one-thousandths of one percent of the sale price of the real property transferred pursuant to the conveyance document, whichever amount is greater. In each subsequent year in which the grantee fails to file the declaration, the assessor may impose said specified penalty unless the real property has been subsequently conveyed. Any penalty imposed pursuant to this subparagraph (II) shall be a fee of the office of the county assessor.

(III) Any unpaid penalties which were imposed pursuant to subparagraph (II) of this paragraph (b) shall be certified to the county treasurer by January 1 of each year and shall be included in the statement sent to the grantee pursuant to section 39-10-103 for property taxes levied against the real property.

(c) The county clerk and recorder shall not record or file any declaration made pursuant to the provisions of this section; however, the county clerk and recorder shall enter upon such declaration the date of recordation and reception number of the conveyance document presented for recordation. The county clerk and recorder shall transmit any declaration made pursuant to the provisions of this section to the county assessor. The county assessor shall make any declaration made pursuant to the provisions of this section available for inspection by any taxpayer who was the grantee specified in the conveyance document which such declaration accompanied or who filed such declaration, the person conducting any valuation for assessment study pursuant to section 39-1-104 (16) and his employees, and the property tax administrator and his employees.

(2) No declaration made pursuant to the provisions of this section which accompanies a conveyance document or is filed separately shall be deemed to provide constructive notice of information contained therein for purposes of article 35 of title 38, C.R.S.

(3) (Deleted by amendment, L. 96, p. 949, § 4, effective July 1, 1996.)

(4) Each county assessor shall maintain a data bank consisting of information which has been derived from the declarations filed pursuant to the provisions of this article. Such information shall be used to properly adjust sales for sales ratio analysis and for determining the actual value of the real property transferred and the actual value of other real property, as well as other purposes deemed appropriate by the county assessor.



§ 39-14-103. Manufactured home declaration - information available to county assessor

(1) (a) On or after July 1, 2008, but before July 1, 2009, any manufactured home title application that is submitted to an authorized agent shall be accompanied by a declaration prescribed by the property tax administrator. On or after July 1, 2009, upon conveyance of any manufactured home, a new title application that is submitted to an authorized agent shall be accompanied by a declaration prescribed by the property tax administrator. The declaration shall be completed and signed by the purchaser or transferee.

(b) (I) If the declaration required in this subsection (1) does not accompany a manufactured home title application at the time such application is presented to the authorized agent, the authorized agent shall notify the county assessor that such application was not accompanied by such declaration.

(II) Upon receiving the notice from the authorized agent pursuant to subparagraph (I) of this paragraph (b), the county assessor shall send written notice to the purchaser or transferee specified in the manufactured home title application that the purchaser or transferee shall provide the declaration to the county assessor within thirty days after the date the notice was mailed. If the purchaser or transferee fails to provide such declaration within thirty days after the date the notice was mailed, the county assessor may impose upon such purchaser or transferee a penalty of twenty-five dollars or a penalty equal to twenty-five one-thousandths of one percent of the sale price of the manufactured home, whichever amount is greater. In each subsequent year in which the purchaser or transferee fails to file the declaration, the assessor may impose said specified penalty unless the manufactured home has been subsequently conveyed. Any penalty imposed pursuant to this subparagraph (II) shall be a fee of the office of the county assessor.

(III) Any unpaid penalties that were imposed pursuant to subparagraph (II) of this paragraph (b) shall be certified to the county treasurer by January 1 of each year and shall be included in the statement sent to the purchaser or transferee pursuant to section 39-10-103 for property taxes levied against the manufactured home.

(c) The authorized agent shall not record or file any declaration made pursuant to the provisions of this section; however, the authorized agent shall enter upon such declaration the date of recordation and reception number of the verification of application form related to the manufactured home title application. The county clerk and recorder shall transmit any declaration made pursuant to the provisions of this section to the county assessor. The county assessor shall make any declaration made pursuant to the provisions of this section available for inspection by any taxpayer who was specified in the manufactured home title application or who filed such declaration, the person conducting any valuation for assessment study pursuant to section 39-1-104 (16) and his or her employees, and the property tax administrator and his or her employees.

(2) No declaration made pursuant to this section that accompanies a manufactured home title application or is filed separately shall be deemed to provide constructive notice of information contained therein for purposes of article 35 of title 38, C.R.S.

(3) Each county assessor shall maintain a data bank consisting of information that has been derived from the declarations filed pursuant to this section. Such information shall be used to properly adjust sales for sales ratio analysis and for determining the actual value of the manufactured home transferred and the actual value of other manufactured homes, as well as other purposes deemed appropriate by the county assessor.

(4) A manufactured home that has become real property in accordance with the provisions of part 1 of article 29 of title 38, C.R.S., shall be subject to the provisions of section 39-14-102.









Specific Taxes

Article 20 - Enforcement of Tax Liens

§ 39-20-101. Not applicable to general or inheritance taxes

The provisions of this article shall not apply to liens for general taxes or inheritance taxes.



§ 39-20-102. Civil action to enforce lien

In any case where there has been a refusal or neglect to pay any tax due the state of Colorado and a statement or notice has been filed which, under law, creates a lien upon any real property for such tax, the executive director of the department of revenue may cause a civil action to be filed in the district court of the county in which is situated any real property which is subject to said lien to enforce the lien of the state of Colorado for such tax upon the real property situated in that county or in any other county in the state which may be subject to such lien or to subject any real property or any right, title, or interest in real property to the payment of such tax. The court shall adjudicate all matters involved in such action and may decree a sale of the real property and distribute the proceeds of such sale according to the findings of the court in respect to the interest of the parties and of the state of Colorado. The proceedings in such action and the manner of sale, the period for and manner of redemption from such sale, and the execution of a deed of conveyance shall be in accordance with the law and practice relating to foreclosures of mortgages upon real property. In any such action, the court may appoint a receiver of the real property involved in such action if equity so requires.



§ 39-20-103. When holder of prior lien may file action

(1) A person having a lien upon or any interest in any real estate referred to in section 39-20-102 under or by virtue of any instrument that has been duly filed of record, in the office of the county clerk and recorder of the county where the real estate is located, prior to the filing of the statement or notice that created a lien upon such real property for taxes or any person purchasing such real estate at a sale to satisfy such prior lien or interest may make written request to the executive director of the department of revenue to file a civil action as provided in section 39-20-102. If no civil action has been commenced as provided in section 39-20-102 within two months after receipt by the executive director of the written request, the person or purchaser may file a civil action in the district court of any county where any such real property is situated asking for a final determination of all claims of the state of Colorado to and all liens of the state of Colorado upon the real estate in question. Service of the process in such action upon the state of Colorado shall be made upon the executive director of the department of revenue or upon one of his or her deputies. Permission is given for the state of Colorado to be so sued. The court shall in such civil action adjudicate the matters involved therein in the same manner as in the case of civil actions filed under section 39-20-102.

(2) Except for liens with priority pursuant to section 39-22-604, a lien for taxes due the state of Colorado may be divested by a foreclosure pursuant to article 38 of title 38, C.R.S., in the same manner as other lienors with liens upon the property being foreclosed. The state of Colorado shall have the same redemption rights as other lienors in such a foreclosure. A person foreclosing a deed of trust or other lien with priority over a lien for taxes due the state of Colorado in a foreclosure under article 38 of title 38, C.R.S., shall not be required to make a written request or to commence a civil action pursuant to subsection (1) of this section.



§ 39-20-104. Certificate of discharge subject to lien

If any property, real or personal, under the law, is subject to a lien for the payment of any tax due the state of Colorado, the executive director of the department of revenue may issue a certificate of discharge of any part of the property subject to the lien if he finds that the fair market value of that part of such property remaining subject to the lien is at least double the amount of the liability remaining unsatisfied in respect to such tax and the amount of all prior liens upon such property.



§ 39-20-105. Certificate of discharge to part of property

If any property, real or personal, under the law, is subject to a lien for the payment of any tax due the state of Colorado, the executive director of the department of revenue may issue a certificate of discharge of any part of the property subject to the lien if there is paid over to the executive director, in part satisfaction of the liability in respect to such tax, an amount determined by the executive director, which shall not be less than the value, as determined by him, of the interest of the state of Colorado in the part to be so discharged.



§ 39-20-106. How values determined

In determining the values mentioned in section 39-20-105, the executive director of the department of revenue shall give consideration to the fair market value of the part to be so discharged and to such lien thereon as has priority to the lien of the state of Colorado.



§ 39-20-107. Certificate of release conclusive

A certificate of release or of partial discharge issued under section 39-20-104 shall be held conclusive that the lien of the state of Colorado upon the property released therein is extinguished.






Article 21 - Procedure and Administration

Part 1 - General Provisions

§ 39-21-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of revenue.

(2) "Executive director" or "executive director of the department of revenue" means the executive director of the department of revenue and includes the head of any group, division, or subordinate department, as appointed in accordance with article 35 of title 24, C.R.S., whenever the executive director specifically authorizes the group, division, or subordinate department head to act on his or her behalf.

(3) "Person" includes any individual, firm, corporation, partnership, limited liability company, joint venture, estate, trust, or group or combination acting as a unit.

(4) "Taxpayer" includes a person against whom a deficiency is being asserted, whether or not he has paid any of the tax in issue prior thereto.



§ 39-21-102. Scope

(1) Unless otherwise indicated, the provisions of this article apply to the taxes or fees imposed by articles 22 to 35 of this title and article 60 of title 34, C.R.S., section 21 of article X of the state constitution, article 3 of title 42, part 5 of article 47 of title 12, articles 11 and 20 of title 30, article 4 of title 43, article 2 of title 40, and part 2 of article 20 of title 8, C.R.S.

(2) The provisions of this article apply to the taxes imposed pursuant to articles 46, 47, and 60 of title 12, C.R.S., but only to the extent that the provisions of this article are not inconsistent with the provisions of articles 46, 47, and 60 of title 12, C.R.S.

(3) Repealed.

(4) The provisions of this article apply to grants authorized pursuant to article 31 of this title to the extent that such provisions are not inconsistent with the provisions of said article 31.

(5) The provisions of this article apply to the taxes or fees imposed pursuant to articles 1, 2, 11, and 25 of title 29, C.R.S., but only to the extent that the provisions of this article are not inconsistent with the provisions of articles 1, 2, 11, and 25 of title 29, C.R.S.

(6) The provisions of this article apply to the taxes or fees imposed pursuant to title 32, C.R.S., but only to the extent that the provisions of this article are not inconsistent with the provisions of title 32, C.R.S.



§ 39-21-103. Hearings

(1) As soon as practicable after any tax return or the return showing the value of oil and gas is filed pursuant to articles 22 to 29 of this title, article 60 of title 34, or article 3 of title 42, C.R.S., the executive director shall examine it and shall determine the correct amount of tax. If the tax found due is greater than the amount theretofore assessed or paid, a notice of deficiency shall be mailed to the taxpayer by first-class mail as set forth in section 39-21-105.5.

(2) The taxpayer may request a hearing on the proposed tax by application to the executive director within thirty days of the mailing of a notice of deficiency.

(3) The request for hearing shall set forth the taxpayer's reasons for and the amount of the requested changes in the deficiency.

(3.5) If the executive director determines that a request for a hearing related to the tax set forth in part 1 of article 22 of this title is a frivolous submission and rejects the request pursuant to section 39-21-104.5, the taxpayer shall not be entitled to a hearing before the executive director and the provisions of section 39-21-104.5 shall apply.

(4) The executive director of the department of revenue shall notify the taxpayer in writing of the time and place for such hearing thirty days prior thereto. In all cases where the disputed deficiency involves gift taxes or exceeds two hundred dollars and does not involve sales and use taxes, the hearing shall be held in Denver, Colorado. If the disputed deficiency does not involve gift taxes, is two hundred dollars or less, or involves sales and use taxes regardless of the amount, the hearing may be held, at the election of the taxpayer, in the district office of the department nearest to the place where the taxpayer resides or has his principal place of business within Colorado. If the taxpayer does not reside or have a place of business in Colorado, the hearing shall be held in the city and county of Denver.

(4.5) If the taxpayer and the executive director agree that the disposition of the taxpayer's requested changes requires the resolution of a question of law arising under the United States or Colorado constitutions, the executive director shall memorialize the agreement and send the taxpayer a notice of the agreement by first-class mail as set forth in section 39-21-105.5. If a notice is sent pursuant to this subsection (4.5), a taxpayer may elect to waive a hearing pursuant to this section and appeal the notice of deficiency directly to the district court pursuant to section 39-21-105 within thirty days after the mailing of the notice.

(5) After a hearing under this section, the taxpayer shall not be entitled to a second hearing before the executive director of the department of revenue on the matters set forth in his previous request for hearing.

(6) (a) Except as provided in paragraph (b) of this subsection (6), the hearing shall be held before the executive director of the department of revenue.

(b) In cases where the disputed deficiency is more than two hundred dollars and involves an income tax, the hearing may be held before such qualified person within the department specifically authorized by the executive director to act on the executive director's behalf to hear such dispute. In cases where the disputed deficiency is two hundred dollars or less or involves a sales, use, or gift tax, the hearing may be held before such person within the department as the executive director shall designate.

(c) The executive director or the executive director's delegate is authorized to administer oaths and take testimony. At the hearing, the taxpayer may assert any facts, make any arguments, and file any briefs and affidavits the taxpayer believes pertinent to the case.

(7) In lieu of the request for hearing within the time provided by this section, the taxpayer may, at his election, file a written brief and such other written materials or documents as he deems appropriate and request that the executive director of the department of revenue reconsider the deficiency without a hearing. The executive director shall reconsider the deficiency in the same manner as if the written material submitted had been presented at a hearing pursuant to this section. The submission of written material shall be considered for all purposes the same as a request for and submission of the material at a hearing.

(8) (a) Based on the evidence presented at the hearing or filed in support of the taxpayer's contentions or after the expiration of thirty days from the mailing of the notice of deficiency, if no request for hearing or brief has been filed by the taxpayer, the executive director of the department of revenue shall make a final determination within the time specified in paragraph (b) of this subsection (8) and shall send the taxpayer a notice of final determination accompanied by notice and demand for payment by first-class mail as set forth in section 39-21-105.5.

(b) The executive director shall make a final determination within sixty days of the hearing. Such deadline may be extended:

(I) By up to an additional sixty days by mutual agreement between the executive director and the taxpayer; or

(II) By the executive director in the executive director's discretion if the final determination raises issues that require additional information or time to analyze in order to make the determination. The executive director may authorize successive extensions of a deadline to make a particular determination; however, no individual extension authorized pursuant to this subparagraph (II) shall exceed sixty days. Prior to authorizing each extension of a deadline pursuant to this subparagraph (II), the executive director shall mail a written notice of the extension and the specific reasons therefor to the taxpayer.

(c) The executive director may modify the tax, penalty, and interest questioned at the hearing and may approve a refund; except that no additional tax shall be assessed for less than one dollar. Unless an appeal is taken as provided in section 39-21-105, the tax, together with interest thereon and penalties, if any, shall be paid within thirty days after mailing of the notice and demand for payment by the executive director.



§ 39-21-104. Rejection of claims

(1) Upon rejection, in whole or in part, of a claim for refund filed by a taxpayer, with respect to any tax set forth in section 39-21-103 (1), the executive director of the department of revenue shall send a notice of rejection to the taxpayer in writing by first-class mail as set forth in section 39-21-105.5; and, within thirty days from the mailing thereof, the taxpayer may request a hearing or file a brief with the executive director, except where the claim is for refund of a deficiency in taxes assessed after hearing or determination on written brief had under the provisions of section 39-21-103. Thereafter, both the taxpayer and the executive director shall proceed as provided in section 39-21-103 with respect to the hearing or determination on written brief. Upon reaching a decision upon the claim for refund after hearing had thereon or consideration of the written brief, the executive director shall send to the taxpayer, by first-class mail as set forth in section 39-21-105.5, notice of final determination of claim for refund, stating therein the grounds for allowance or rejection in whole or in part.

(2) If the executive director determines that a request for a hearing related to the tax set forth in part 1 of article 22 of this title is a frivolous submission and rejects the request pursuant to section 39-21-104.5, the taxpayer shall not be entitled to a hearing before the executive director and the provisions of section 39-21-104.5 shall apply.



§ 39-21-104.5. Frivolous submissions

(1) As used in this part 1, unless the context otherwise requires, "frivolous submission" means a request for a hearing related to the tax set forth in part 1 of article 22 of this title made pursuant to section 39-21-103 or 39-21-104 that is based on a position that was previously rejected in a published opinion by a Colorado or federal court.

(2) If the executive director determines that a request for a hearing made pursuant to section 39-21-103 or 39-21-104 is a frivolous submission, the executive director may reject the request. If the executive director does not reject the request, the provisions of section 39-21-103 or 39-21-104 shall apply.

(3) If the executive director rejects a taxpayer's request for a hearing:

(a) The executive director shall notify the taxpayer in writing within a reasonable time after receiving the taxpayer's request that the taxpayer's request has been rejected; and

(b) The executive director shall make a final determination within a reasonable time after receiving the taxpayer's request for a hearing and shall send the taxpayer a notice of final determination accompanied by a notice and demand for payment by first-class mail as set forth in section 39-21-105.5.

(4) A taxpayer may appeal the final determination of the executive director in accordance with the provisions of section 39-21-105.

(5) Unless an appeal is taken as provided in section 39-21-105, the tax, together with interest thereon and penalties, if any, shall be paid within thirty days after mailing of the notice and demand for payment by the executive director.



§ 39-21-105. Appeals

(1) The taxpayer may appeal the final determination of the executive director issued pursuant to section 39-21-103, 39-21-104, or 39-21-104.5 within thirty days after the mailing of such determination. Jurisdiction to hear and determine such appeals is in the district courts of this state.

(2) (a) Venue is in the district court of the county where the taxpayer resides or has his or her principal place of business. If the taxpayer has neither a residence nor a principal place of business within the state, venue is in the Denver district court.

(b) The district court shall try the case de novo, reviewing all questions of law and fact, such review being conducted in accordance with the Colorado rules of civil procedure. The taxpayer shall present his or her case in the same manner as the plaintiff in other civil actions and the normal rules of evidence shall apply. The taxpayer has the burden of proof with respect to the issues raised in the written notice described in subsection (3) of this section except as to the issue of whether the taxpayer has been guilty of fraud with intent to evade tax. The burden of proof is on the executive director of the department of revenue or his or her delegate to show that a petitioner is liable as a transferee of property of a taxpayer but not to show that the taxpayer was liable for the tax. The district court may affirm, modify, or reverse the determination of the executive director and may enter judgment on its findings.

(3) A taxpayer appeals a final determination of the executive director by filing, with the clerk of the district court of the proper county, a copy of the notice of final determination received by the taxpayer, together with a written notice stating that the taxpayer appeals to the district court and alleging the pertinent facts upon which such appeal is grounded.

(4) Within fifteen days after filing an appeal to the district court from a decision pursuant to section 39-21-104.5, the taxpayer shall file with the district court a surety bond in twice the amount of the taxes, interest, and other charges stated as due in the final determination by the executive director which are contested on appeal. The taxpayer may, at his or her option, satisfy the surety bond requirement by deposit in a savings account or deposit account held in, or purchase a certificate of deposit issued by, a state or national bank or by a state or federal savings and loan association, in accordance with the provisions of section 11-35-101 (1), C.R.S., an amount equal to twice the amount of the taxes, interest, and other charges stated as due in the final determination by the executive director.

(5) Any taxpayer may, at his or her option, deposit the disputed amount with the executive director of the department of revenue within fifteen days after filing an appeal to the district court. If such amount is so deposited, no further interest accrues on the deficiency contested during the pendency of the action. At the conclusion of the action, after appeal to the supreme court or the court of appeals or after the time for such appeal has expired, the funds deposited must be, at the direction of the court, either retained by the executive director and applied against the deficiency or returned in whole or in part to the taxpayer with interest at the rate imposed under section 39-21-110.5. The taxpayer does not need to make a claim for refund of amounts deposited with the executive director of the department of revenue in order for such amounts to be repaid in accordance with the direction of the court.

(6) Upon filing of the written notice described in subsection (3) of this section, the executive director of the department of revenue is deemed to be a party to the appeal, and the clerk of the district court shall docket the cause as a civil action. The appellant shall cause summons to be issued and cause the same to be served upon the executive director, in accordance with the manner provided by law in civil cases. Notice of the date of trial must be mailed to the taxpayer and to the executive director, at least twenty days before the date of the trial.

(7) The final decision made in an appeal of an executive director's final determination must be entered as a judgment, as in other civil cases, against the taxpayer or against the executive director as the case may be.

(8) (a) The decision of the district court is reviewable by the supreme court or the court of appeals as is otherwise provided by law; except that C.R.C.P. 62 (d) and C.R.C.P. 121 section 1-23 shall not apply. Except as provided in paragraph (b) of this subsection (8), if the taxpayer wishes to seek review of a district court ruling that is adverse to the taxpayer in part or in whole, no later than fifteen days after the ruling the taxpayer shall:

(I) File with the district court a surety bond in twice the amount of the taxes, interest, and other charges stated as due in the district court ruling, which are contested on appeal;

(II) Deposit in a savings account or deposit account held in, or purchase a certificate of deposit issued by, a state or national bank or by a state or federal savings and loan association, in accordance with the provisions of section 11-35-101 (1), C.R.S., an amount equal to twice the amount of the taxes, interest, and other charges stated in the district court ruling; or

(III) Deposit the amount stated as due in the district court ruling with the executive director.

(b) If the taxpayer has posted a bond, made a deposit, or deposited the disputed amount with the executive director as specified in subsections (4) and (5) of this section, such previous payment or posting is continued in effect and no further payment or posting may be required.

(c) Upon the taxpayer fulfilling the appeal requirements specified in paragraph (a) of this subsection (8), collection on the judgment is stayed during the pendency of the action.

(d) If the taxpayer deposits the amount stated as due in the district court ruling with the executive director as specified in subparagraph (III) of paragraph (a) of this subsection (8), no further interest shall accrue on the amount deposited during the pendency of the action. At the conclusion of the action, after appeal to the supreme court or after the time for such appeal has expired, the funds deposited must be, at the direction of the court, either retained by the executive director and applied against the deficiency or returned in whole or in part to the taxpayer with interest at the rate imposed under section 39-21-110.5. The taxpayer does not need to make a claim for refund of amounts deposited with the executive director in order for such amounts to be repaid in accordance with the direction of the court.



§ 39-21-105.5. Notice - first-class mail - definition

(1) Except as provided in subsection (2) of this section, any notice required to be given to any taxpayer pursuant to the scope of this article as set forth in section 39-21-102 is sufficient if mailed, postpaid by first-class mail to the last-known address of the taxpayer. The first-class mailing of any notice pursuant to the scope of this article as set forth in section 39-21-102 creates a presumption that such notice was received by the taxpayer if the department maintains a record of the notice and maintains a certification that the notice was deposited in the United States mail by an employee of the department. Evidence of the record of the notice mailed to the last-known address of the taxpayer as shown by the records of the department and a certification of mailing by first-class mail by a department employee is prima facie proof that the notice was received by the taxpayer.

(2) Notwithstanding subsection (1) of this section, and notwithstanding any other provision of law that requires written correspondence to be sent by first-class mail to a taxpayer, the department may promulgate rules to establish procedures that allow a taxpayer to voluntarily elect to receive any notice or other communication by electronic means pursuant to the established procedures. The procedures must be designed to ensure that to the greatest degree reasonably possible the party viewing the notice or communication is the taxpayer for whom the notice or communication is intended. An electronically transmitted notice or communication is sufficient to satisfy any requirement of mailing if sent in accordance with the procedures. If the department maintains a record of the recipient viewing the notice or communication, the record creates a presumption of receipt by the taxpayer and is prima facie proof that the notice or communication was received by the taxpayer.

(3) For purposes of this section, the term "taxpayer" includes the agent or personal representative of the estate of the taxpayer.



§ 39-21-106. Compromise

(1) The executive director or his or her delegate may compromise any civil or criminal case arising under any tax or the charge on oil and gas production imposed by articles 22 to 29 of this title, article 60 of title 34, or article 3 of title 42, C.R.S., prior to reference to the department of law for prosecution or defense; and the attorney general or his or her delegate shall, upon the written direction of the executive director, compromise any such case after reference to the department of law for prosecution or defense.

(2) Whenever a compromise of two thousand five hundred dollars or more is made by the executive director or his delegate in any case, there shall be placed on file in the office of the executive director or his delegate the opinion of the director with his reasons therefor, which may include financial inability of the taxpayer to pay a greater amount, with a statement of:

(a) The amount of tax assessed;

(b) The amount of interest, additional amount, addition to the tax, or assessable penalty imposed by law on the person against whom the tax is assessed; and

(c) The amount paid in accordance with the terms of the compromise.

(3) Notwithstanding the provisions of subsection (2) of this section, no such opinion shall be required with respect to the compromise of any civil case in which the unpaid amount of tax assessed, including any interest, additional amount, addition to the tax, or assessable penalty, is less than two thousand five hundred dollars.



§ 39-21-107. Limitations

(1) Except as provided in this section, in section 29-2-106.1 (5)(b), and unless such time is extended by waiver, the amount of any tax or of any charge on oil and gas production imposed pursuant to articles 24 to 29 of this title 39 or article 3 of title 42, and the penalty and interest applicable thereto, shall be assessed within three years after the return was filed, whether or not such return was filed on or after the date prescribed, and no assessment shall be made or credit taken and no notice of lien shall be filed, nor distraint warrant issued, nor suit for collection instituted, nor any other action to collect the same commenced after the expiration of such period; except that a written proposed adjustment of the tax liability by the department issued prior to the expiration of such period shall extend the limitation of this subsection (1) for one year after a final determination or assessment is made. No lien shall continue after the three-year period provided for in this subsection (1), except for taxes assessed before the expiration of such period, notice of lien with respect to which has been filed prior to the expiration of such period, and except for taxes on which written notice of any proposed adjustment of the tax liability has been sent to the taxpayer during such three-year period, in which case the lien shall continue for one year only after the expiration of such period or after the issuance of a final determination or assessment based on the proposed adjustment issued prior to the expiration of the three-year period. This subsection (1) shall not apply to income tax or to any tax imposed under article 23.5 of this title 39.

(2) In the case of an income tax imposed by article 22 of this title, unless such time is extended by waiver and except as provided in section 39-22-601 (6)(e), the assessment of any tax, penalties, and interest shall be made within one year after the expiration of the time provided for assessing a deficiency in federal income tax or changing the reported federal taxable income of a partnership, limited liability company, or fiduciary, including any extensions of such period by agreement between the taxpayer and the federal taxing authorities; except that a written proposed adjustment of the tax liability by the department shall extend the limitation of this subsection (2) for one year after a final determination or assessment is made and except that, if the taxpayer has been audited by the department for the year in question and the issues raised in the audit have been settled by agreement for payment or payment of deficiencies arising therefrom, then any additional assessment shall be limited to deficiencies arising as a result of adjustments made by the commissioner of internal revenue in the final determination of federal taxable income. An assessment of income taxes having been made according to law shall be good and valid and collection thereof may be enforced at any time within six years from the date of said assessment.

(3) For purposes of this section, a tax return filed before the last day prescribed by law or by regulation promulgated pursuant to law for the filing thereof shall be considered as filed on such last day.

(4) In the case of failure to file a return or the filing of a false or fraudulent return with intent to evade tax, the tax may be assessed and collected at any time.

(5) Where, before the expiration of the time prescribed in this section for the assessment of tax, both the executive director of the department of revenue or his delegate and the taxpayer have consented in writing to an assessment after such time, the tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(6) Nothing in this section shall be construed to limit any right accrued or revive any liability barred by any statute enacted on or before July 1, 1965.



§ 39-21-108. Refunds

(1) (a) In the case of income tax imposed by article 22 of this title, the taxpayer must file any claim for refund or credit for any year not later than the period provided for filing a claim for refund of federal income tax plus one year. However, any extensions of the period by agreement between the taxpayer and the federal taxing authorities shall extend the period established in this section by the same amount of time. The department shall not pay any refund for which the claim is filed later than the period provided for the payment of a refund of federal income tax plus one year. However, no refund or credit of income tax shall be made to any taxpayer who fails to file a return pursuant to section 39-22-601 within four years from the date the return was required to be filed. Except in the case of failure to file a return or the filing of a false or fraudulent return with intent to evade tax and otherwise notwithstanding any provision of law, the statute of limitations relating to claims for refund or credit for any year shall not expire prior to the expiration of the time within which a deficiency for such year could be assessed. In the case of the charge on oil and gas production imposed by article 60 of title 34, C.R.S., and the passenger-mile tax imposed by article 3 of title 42, C.R.S., or the severance tax imposed by article 29 of this title, the taxpayer shall file any claim for refund or credit for any period not later than three years after the date of payment. Claims for refund of other taxes covered by this article shall be made within the time limits expressly provided for the specific taxes involved. Except as provided in section 39-21-105, no suit for refund may be commenced. This subsection (1) shall not apply to sales and use taxes.

(b) Repealed.

(2) If the executive director discovers from the examination of a return within the time periods provided for the filing of refunds, or upon claim duly filed by the taxpayer, or upon final judgment of a court that the tax, penalty, or interest paid by any taxpayer is in excess of the amount due or has been illegally or erroneously collected, then the executive director shall issue in favor of the taxpayer his voucher to the controller for the refund of such illegally collected tax, penalty, or interest, regardless of whether or not such sum was paid under protest, together with interest provided in section 39-21-110. Upon receipt of such voucher properly executed and endorsed, the controller shall issue his warrant for the payment to the taxpayer out of the reserve provided therefor; but the controller shall keep in his files a duplicate of said voucher and also a statement which shall set forth the reason why such refund has been ordered.

(3) (a) (I) (A) Whenever it is established that any taxpayer has, for any period open under the statutes, overpaid a tax covered by articles 22 and 26 to 29 of this title, article 60 of title 34, C.R.S., and article 3 of title 42, C.R.S., and that: There is an unpaid balance of tax and interest accrued, according to the records of the executive director, owing by such taxpayer for any other period; there is an amount required to be repaid to the unemployment compensation fund pursuant to section 8-81-101 (4), C.R.S., the amount of which has been determined to be owing as a result of a final agency determination or judicial decision or that has been reduced to judgment by the division of unemployment insurance in the department of labor and employment; there is any unpaid child support debt as set forth in section 14-14-104, C.R.S., or child support arrearages that are the subject of enforcement services provided pursuant to section 26-13-106, C.R.S., as certified by the department of human services; there are any unpaid obligations owing to the state as set forth in section 26-2-133, C.R.S., for overpayment of public assistance or medical assistance benefits, the amount of which has been determined to be owing as a result of final agency determination or judicial decision or that has been reduced to judgment, as certified by the department of human services; there is any unpaid loan or other obligation due to a state-supported institution of higher education as set forth in section 23-5-115, C.R.S., the amount of which has been determined to be owing as a result of a final agency determination or judicial decision or that has been reduced to judgment, as certified by the appropriate institution; there is any unpaid loan due to the student loan division of the department of higher education as set forth in section 23-3.1-104 (1)(p), C.R.S., the amount of which has been determined to be owing as a result of a final agency determination or judicial decision or that has been reduced to judgment, as certified by the division; there is any unpaid loan due to the collegeinvest division of the department of higher education as set forth in section 23-3.1-206, C.R.S., the amount of which has been determined to be owing as a result of a final agency determination or judicial decision or that has been reduced to judgment; there is any outstanding judicial fine, fee, cost, or surcharge as set forth in section 16-11-101.8, C.R.S., or judicial restitution as set forth in section 16-18.5-106.8, C.R.S., the amount of which has been determined to be owing as a result of a final judicial department determination or certified by the judicial department as a judgment owed the state or a victim; there is any unpaid debt owing to the state or any agency thereof by such taxpayer, and that is found to be owing as a result of a final agency determination or the amount of which has been reduced to judgment and as certified by the controller; or the taxpayer is a qualified individual identified pursuant to section 39-22-120 (10) or 39-22-2003 (9), so much of the overpayment of tax plus interest allowable thereon as does not exceed the amount of such unpaid balance or unpaid debt must be credited first to the unpaid balance of tax and interest accrued and then to the unpaid debt, and any excess of the overpayment must be refunded. If the taxpayer elects to designate his or her refund as a credit against a subsequent year's tax liability, the amount allowed to be so credited must be reduced first by the unpaid balance of tax and interest accrued and then by the unpaid debt. If the taxpayer filed a joint return, the executive director shall notify the other taxpayer named on the joint return that the portion of the overpayment that is generated by the other taxpayer's income will be refunded upon receipt of a request detailing said amount. As used in this section, unless the context otherwise requires, "agency" includes a state-supported institution of higher education or a political subdivision of the state under contract with central collection services.

(B) With respect to debts for any unpaid loan or other obligation due to a state-supported institution of higher education as set forth in section 23-5-115, C.R.S., or any unpaid loan due to the student loan division of the department of higher education as set forth in section 23-3.1-104 (1)(p), C.R.S., or any unpaid loan due to the collegeinvest division of the department of higher education as set forth in section 23-3.1-206, C.R.S., a debtor must be afforded his or her due process rights prior to a final agency determination.

(II) Any moneys withheld for payment of an unemployment compensation benefit debt pursuant to this subsection (3) shall be deposited with the state treasurer and credited to the unemployment compensation fund. For persons required to repay benefit overpayments in accordance with section 8-81-101 (4)(a), C.R.S., the executive director of the department of revenue shall provide to said division the taxpayers' names and associated amounts deposited with the state treasurer.

(III) Any moneys withheld for payment of a child support debt or child support arrearages pursuant to this subsection (3) shall be deposited in the family support registry created pursuant to section 26-13-114, C.R.S., for disbursement by the department of human services. For all names and amounts certified by the department of human services pursuant to section 26-13-111, C.R.S., the executive director of the department of revenue shall provide to the department of human services the taxpayers' names and associated amounts deposited with the state treasurer and any other identifying information as required by the department of human services.

(IV) Any moneys withheld for payment of an institution of higher education debt pursuant to this subsection (3) shall be deposited with the state treasurer for disbursement by the state treasurer to the appropriate institution. For each person whose name and amount is certified by the appropriate institution pursuant to section 23-5-115, C.R.S., the executive director of the department of revenue shall provide to the appropriate institution the name, address, and social security number or federal employer identification number, whichever is applicable, of the taxpayer whose refund is being offset, the amount of the offset, and any other identifying information as required by the institution.

(V) Any moneys withheld for payment of an unpaid debt owing to the state pursuant to this subsection (3) shall be deposited with the state treasurer for disbursement by the controller. For each person whose name and amount is certified by the controller pursuant to section 24-30-202.4, C.R.S., the executive director of the department of revenue shall provide to the controller the name, address, and social security number or federal employer identification number, whichever is applicable, of the taxpayer whose refund is being offset, the amount of the offset, and any other identifying information as required by the controller.

(VI) Any moneys withheld for payment of a student loan division debt pursuant to this subsection (3) shall be deposited with the state treasurer for disbursement by the state treasurer to the division. For each person whose name and amount is certified by the division pursuant to section 23-3.1-104 (1)(p), C.R.S., the executive director of the department of revenue shall provide to the division the name, address, and social security number or federal employer identification number, whichever is applicable, of the taxpayer whose refund is being offset, the amount of the offset, and any other identifying information as required by the division.

(VII) Any moneys withheld for payment of obligations owed the department of human services for overpayment of public assistance benefits pursuant to this subsection (3) shall be deposited with the state treasurer for disbursement by the department of human services. For all names and associated amounts certified by the department of human services pursuant to section 26-2-133, C.R.S., the executive director of the department of revenue shall provide to the department of human services the names of taxpayers and the associated amounts deposited with the state treasurer and any other identifying information as required by the department of human services.

(VIII) Any moneys withheld for payment of an obligation certified by the judicial department pursuant to section 16-11-101.8 or 16-18.5-106.8, C.R.S., shall be transferred to the judicial department. At the time of the offset, the executive director shall notify the taxpayer of the offset and shall provide to the judicial department the name, address, and social security number or federal employer identification number, whichever is applicable, of the taxpayer whose refund is being offset, the amount of the offset, and any other identifying information as required by the judicial department.

(b) In the event there are debts for overpayments of unemployment insurance pursuant to section 8-81-101 (4), C.R.S., debts for unpaid child support, as set forth in section 26-13-111, C.R.S., debts for overpayment of public assistance or medical assistance benefits, as set forth in section 26-2-133, C.R.S., debts for any unpaid loan or other obligation due to a state-supported institution of higher education, as set forth in section 23-5-115, C.R.S., debts for any unpaid loan due to the student loan division of the department of higher education, as set forth in section 23-3.1-104 (1)(p), C.R.S., any amounts owed for judicial fines, fees, costs, or surcharges, as set forth in section 16-11-101.8, C.R.S., any amounts owed for judicial restitution, as set forth in section 16-18.5-106.8, C.R.S., and other unpaid debts owing to the state or any agency thereof, as set forth in this subsection (3), then credit to the unpaid debts shall be prorated on the basis of the ratio of the amount of each such unpaid debt as compared to the total amount of unpaid debts.

(4) Notwithstanding the provisions of subsection (1) of this section, in the case of the severance tax imposed by article 29 of this title, when an increase in the value of any product is subject to the approval or affected by the actions of any agency of the United States, or the state of Colorado, or any court, the increased value shall be subject to this tax. In the event that the increase in value is disapproved or reduced as the direct or indirect result of the actions of any agency of the United States, the state of Colorado, or any court, either in whole or in part, then the amount of tax which has been paid on the disapproved or reduced part of the value shall be considered excess tax. Within one year following the final determination of value, any person who has paid any such excess tax may apply for a refund, and the executive director, upon proper finding, shall have the authority and duty to refund the amount of excess tax paid. Any refund may, at the discretion of the executive director, be made in the form of a credit against future tax payments.

(5) (a) On and after October 1, 2002, any warrant representing a refund of income tax imposed by article 22 of this title or a grant for property taxes, rent, or heat or fuel expenses assistance allowed by article 31 of this title that is not presented for payment within six months from its date of issuance shall be void. On and after October 1, 2002, upon the cancellation of a warrant in accordance with the standard operating procedures of the department or the state controller, the department shall forward to the state treasurer the name of the taxpayer as it appears on the warrant, the taxpayer identification number, the taxpayer's last known address, the amount of the cancelled warrant, and an amount of money equal to the amount specified in the warrant so that the state treasurer may make the refund pursuant to the provisions of the "Unclaimed Property Act", article 13 of title 38, C.R.S.

(b) The department may reclaim from the unclaimed property fund and credit to the appropriate state revenue fund any amount forwarded by the department to the state treasurer pursuant to paragraph (a) of this subsection (5) that was based on a warrant representing an erroneous refund or grant. If the state treasurer issued an erroneous refund or grant to the person named on the warrant, the treasurer shall provide proof of that payment to the department and the department may assess that amount pursuant to section 39-21-103 (1).

(6) Repealed.

(7) (a) On and after October 1, 2010, any warrant representing a refund issued by the department, excluding refunds addressed by subsection (5) of this section, that is not presented for payment within six months from its date of issuance shall be void. On and after October 1, 2010, upon the cancellation of a warrant in accordance with the standard operating procedures of the department or the state controller, the department shall forward to the state treasurer the name of the taxpayer as it appears on the warrant, the taxpayer identification number, the taxpayer's last-known address, the amount of the canceled warrant, and an amount of money equal to the amount specified in the warrant so that the state treasurer may make the refund pursuant to the provisions of the "Unclaimed Property Act", article 13 of title 38, C.R.S.

(b) The department may reclaim from the unclaimed property fund and credit to the appropriate state revenue fund any amount forwarded by the department to the state treasurer pursuant to paragraph (a) of this subsection (7) that was based on a warrant representing an erroneous refund or grant. If the state treasurer issued an erroneous refund or grant to the person named on the warrant, the treasurer shall provide proof of that payment to the department, and the department may assess that amount pursuant to section 39-21-103 (1).



§ 39-21-109. Interest on underpayment, nonpayment, or extensions of time for payment of tax

(1) If any amount of tax or any charge on oil and gas production imposed pursuant to articles 22 to 29 of this title, article 60 of title 34, or article 3 of title 42, C.R.S., is not paid on or before the last date prescribed for payment, interest on such amount at the rate imposed under section 39-21-110.5, except as provided in subsection (1.5) of this section, shall be paid for the period from such last date to the date paid. The last date prescribed for payment shall be determined without regard to any extension of time for payment and shall be determined without regard to any notice and demand for payment issued, by reason of jeopardy, prior to the last date otherwise prescribed for such payment. In the case of a tax in which the last date for payment is not otherwise prescribed, the last date for payment shall be deemed to be the date the liability for the tax arises, and in no event shall it be later than the date notice and demand for the tax is made by the executive director of the department of revenue or his delegate.

(1.5) If payment of or an agreement to pay the amount of any tax described in subsection (1) of this section is made within thirty days of notice of underpayment, nonpayment, or extension of time, the executive director shall waive the imposition of the three points in excess of the prime rate described in section 39-21-110.5 (2) on such amount unless the executive director determines that there has been a willful neglect or failure to pay such tax.

(2) Interest prescribed under this section shall be paid upon notice and demand and shall be assessed, collected, and paid in the same manner as the tax to which it is applicable.

(3) If any portion of a tax is satisfied by credit of an overpayment, then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which, if the credit had not been made, interest would have been allowed with respect to such overpayment.

(4) Interest prescribed under this section on any tax may be assessed and collected at any time during the period within which the tax to which such interest relates may be assessed and collected.

(5) This section shall not apply to any failure to pay estimated Colorado income tax.



§ 39-21-110. Interest on overpayments

(1) Interest shall be allowed and paid upon any overpayment in respect to any tax or any charge on oil and gas production imposed pursuant to articles 22 to 29 of this title, article 60 of title 34, or article 3 of title 42, C.R.S., at the rate imposed under section 39-21-110.5. Such interest shall be allowed and paid as follows:

(a) In the case of a credit, from the date of the overpayment to the due date of the amount against which the credit is taken;

(b) In the case of a refund, from the date of the overpayment to a date, to be determined by the executive director of the department of revenue or his delegate, preceding the date of the refund by not more than thirty days, whether or not such refund is accepted by the taxpayer after tender of such refund to the taxpayer. The acceptance of such refund shall be without prejudice to any right of the taxpayer to claim any additional overpayment and interest thereon.

(1.5) Notwithstanding any other provision of this section to the contrary, a payment not made incident to a bona fide and orderly discharge of an actual liability or a liability reasonably assumed to be imposed by law is not an overpayment for the purposes of this section only, and interest is not payable on the payment. For purposes of this subsection (1.5), the following burdens of proof shall apply:

(a) If a taxpayer's total payments are less than or equal to twice the amount of the actual tax liability, then the department shall bear the burden of proving, by a preponderance of the evidence, that such payments were not made incident to a bona fide and orderly discharge of an actual liability or a liability reasonably assumed to be imposed by law; and

(b) If a taxpayer's total payments are more than twice the amount of the actual tax liability, then the taxpayer shall bear the burden of proving, by a preponderance of the evidence, that such payments were made incident to a bona fide and orderly discharge of an actual liability or a liability reasonably assumed to be imposed by law.

(2) Any portion of any tax or of a charge on oil and gas production imposed pursuant to articles 22 to 29 of this title, article 60 of title 34, or article 3 of title 42, C.R.S., or any interest, assessable penalty, additional amount, or addition to a tax or charge which has been erroneously refunded shall bear interest at the rate imposed under section 39-21-110.5 from the date of the payment of the refund.

(3) If any overpayment of any tax or of a charge on oil and gas production imposed pursuant to articles 22 to 29 of this title, article 60 of title 34, or article 3 of title 42, C.R.S., is refunded within ninety days after the last date prescribed for filing the return of such tax or charge, determined without regard to any extension of time for filing the return, no interest shall be allowed under subsection (1) of this section on such overpayment.

(4) If the amount of any income tax is reduced by reason of a carry-back of a net operating loss, such reduction in tax shall not affect the computation of interest under this section for the period ending with the last day of the taxable year in which the net operating loss arises. If any overpayment of income tax results from a carry-back of a net operating loss, such overpayment shall be deemed not to have been made prior to the close of the taxable year in which such net operating loss arises.



§ 39-21-110.5. Rate of interest to be fixed

(1) When interest is required or permitted to be charged under any provision of articles 20 to 29 of this title in connection with interest on underpayment, nonpayment, extension of time for payment, or overpayment, or when interest is required to be paid pursuant to section 8-20.5-104, C.R.S., in connection with an application for reimbursement from the petroleum storage tank fund, such interest shall be computed at the annual rate which has been established pursuant to this section.

(2) Except as otherwise provided in subsection (4) of this section, the annual rate of interest shall be the prime rate, as reported by the "Wall Street Journal", plus three points, rounded to the nearest full percent. In the event that more than one rate is so reported, the highest rate shall be utilized.

(3) The commissioner of banking shall establish an adjusted annual rate of interest based upon the computation specified in subsections (2) and (4) of this section and rounded to the nearest full percent. The adjusted annual rate of interest shall be so established by the commissioner of banking as of July 2, 1990, to become effective January 1, 1991. Thereafter, on July 1, or the next succeeding business day, of each year, the adjusted annual rate of interest shall be established in the same manner, to become effective on January 1 of the next succeeding year.

(4) For refunds issued on or after January 1, 2004, the annual rate of interest applicable to sections 39-21-110 and 39-22-622 shall be as follows:

(a) If the amount of the refund is less than five thousand dollars or if the amount of the refund is equal to or greater than five thousand dollars but less than ten percent of the taxpayer's net tax liability for the period for which the tax is paid, the annual rate of interest shall be the prime rate, as reported by the "Wall Street Journal", plus three points, rounded to the nearest full percent. In the event that more than one rate is so reported, the highest rate shall be utilized.

(b) (I) If the amount of the refund is equal to or greater than five thousand dollars and the amount of the refund is equal to or greater than ten percent of the taxpayer's net tax liability for the period for which the tax is paid, the annual rate of interest shall be the prime rate, as reported by the "Wall Street Journal", rounded to the nearest full percent, except as provided in subparagraph (II) of this paragraph (b). In the event that more than one rate is reported, the highest rate shall be utilized.

(II) For any refund subject to the provisions of subparagraph (I) of this paragraph (b), if the taxpayer demonstrates that the overpayment of tax necessitating such refund was due to good cause as determined by the executive director, the annual rate of interest shall be the prime rate, as reported by the "Wall Street Journal", plus three points, rounded to the nearest full percent. In the event that more than one rate is so reported, the highest rate shall be utilized.



§ 39-21-111. Jeopardy assessment and demands

(1) If the executive director of the department of revenue finds that collection of the tax will be jeopardized by delay, in his discretion, he may declare the taxable period immediately terminated, determine the tax, and issue notice and demand for payment thereof; and, having done so, the tax shall be due and payable forthwith, and the executive director may proceed immediately to collect such tax as provided in section 39-21-114.

(2) In any other case wherein it appears that the revenue is in jeopardy, the executive director of the department of revenue may immediately issue demand for payment; and, regardless of the provisions of sections 39-21-103 and 39-21-105, the tax shall be due and payable forthwith and, in his discretion, the executive director may proceed immediately to collect said tax as provided in section 39-21-114.

(3) Collection under either subsection (1) or (2) of this section may be stayed if the taxpayer gives such security for payment as shall be satisfactory to the executive director.



§ 39-21-112. Duties and powers of executive director

(1) It is the duty of the executive director to administer the provisions of this article, and he or she has the power to adopt, amend, or rescind such rules not inconsistent with the provisions of this article, articles 22 to 29 of this title, and article 3 of title 42, C.R.S., and, subject to other provisions of law relating to the promulgation of rules, to appoint, pursuant to section 13 of article XII of the state constitution, such persons, to make such expenditures, to require such reports, to make such investigations, and to take such other action as he or she deems necessary or suitable to that end. The executive director shall determine his or her own organization and methods of procedure in accordance with the provisions of this article. For the purpose of ascertaining the correctness of any return or for the purpose of making an estimate of the tax due from any taxpayer, the executive director has the power to examine or cause to be examined by any employee, agent, or representative designated by him or her for that purpose any books, papers, records, or memoranda bearing upon the matters required to be included in the return. In the exercise of rule-making authority as to article 29 of this title, as granted by the general assembly pursuant to this subsection (1), the executive director, in interpreting section 39-29-107.5 (1)(c), shall not have authority to reduce the amount of any approved contributions not previously credited by applying the amount of any additional percentage previously allowed pursuant to said section. In the exercise of rule-making authority as to article 29 of this title, as granted by the general assembly pursuant to this subsection (1), the executive director may not readopt any rule, or portion thereof, disapproved on or after July 1, 1982, by the general assembly pursuant to section 24-4-103 (8)(d), C.R.S., without the approval of the general assembly.

(2) If any taxpayer refuses voluntarily to furnish any of the foregoing information when requested by the executive director of the department of revenue or his employee, agent, or representative, the executive director, by subpoena issued under his hand, may require the attendance of the taxpayer and the production by him of any of the foregoing information in his possession and may administer an oath to him and take his testimony. If the taxpayer fails or refuses to respond to said subpoena and give testimony, the executive director may apply to any judge of the district court of the state of Colorado for an attachment against such taxpayer as for contempt, and said judge may cause arrest of such person, and upon hearing, said judge has, for the purpose of enforcing obedience to the requirements of said subpoena, power to make such order as, in his discretion, he deems consistent with the law for punishment of contempts.

(3) If the executive director of the department of revenue is unable to secure from the taxpayer information relating to the correctness of the taxpayer's return or the amount of the income of the taxpayer, the executive director may apply to any judge of the district court of the state of Colorado for the issuance of subpoenas to such other persons as the executive director believes may have knowledge in the premises, and, upon making a showing satisfactory to the court that the taxpayer cannot be found, or evades service of subpoena, or fails or refuses to produce his records or give testimony, or is unable to furnish such records or testimony, the judge has power, after service of summons upon the persons named in the petition of the executive director, after written notice mailed to the taxpayer to his last-known address as set forth in the records of the department of revenue, and after hearing, to cause the issuance of subpoenas under the seal of the court to the persons sought to be so summoned requiring any of them to appear before said executive director and give testimony relating to said taxpayer's return or income. In case any of said persons so served with subpoena fail to respond thereto, the judge may proceed against such persons as in cases of contempt.

(3.5) (a) If any retailer that does not collect Colorado sales tax refuses voluntarily to furnish any of the information specified in subsection (1) of this section when requested by the executive director of the department of revenue or his or her employee, agent, or representative, the executive director, by subpoena issued under the executive director's hand, may require the attendance of the retailer and the production by him or her of any of the foregoing information in the retailer's possession and may administer an oath to him or her and take his or her testimony. If the retailer fails or refuses to respond to said subpoena and give testimony, the executive director may apply to any judge of the district court of the state of Colorado to enforce such subpoena by any appropriate order, including, if appropriate, an attachment against the retailer as for contempt, and upon hearing, said judge has, for the purpose of enforcing obedience to the requirements of said subpoena, power to make such order as, in his or her discretion, he or she deems consistent with the law for punishment of contempts.

(b) For purposes of this subsection (3.5), "retailer" shall have the same meaning as set forth in section 39-26-102 (8).

(c) (I) Each retailer that does not collect Colorado sales tax shall notify Colorado purchasers that sales or use tax is due on certain purchases made from the retailer and that the state of Colorado requires the purchaser to file a sales or use tax return.

(II) Failure to provide the notice required in subparagraph (I) of this paragraph (c) shall subject the retailer to a penalty of five dollars for each such failure, unless the retailer shows reasonable cause for such failure.

(d) (I) (A) Each retailer that does not collect Colorado sales tax shall send notification to all Colorado purchasers by January 31 of each year showing such information as the Colorado department of revenue shall require by rule and the total amount paid by the purchaser for Colorado purchases made from the retailer in the previous calendar year. Such notification shall include, if available, the dates of purchases, the amounts of each purchase, and the category of the purchase, including, if known by the retailer, whether the purchase is exempt or not exempt from taxation. The notification shall state that the state of Colorado requires a sales or use tax return to be filed and sales or use tax paid on certain Colorado purchases made by the purchaser from the retailer.

(B) The notification specified in sub-subparagraph (A) of this subparagraph (I) shall be sent separately to all Colorado purchasers by first-class mail and shall not be included with any other shipments. The notification shall include the words "Important Tax Document Enclosed" on the exterior of the mailing. The notification shall include the name of the retailer.

(II) (A) Each retailer that does not collect Colorado sales tax shall file an annual statement for each purchaser to the department of revenue on such forms as are provided or approved by the department showing the total amount paid for Colorado purchases of such purchasers during the preceding calendar year or any portion thereof, and such annual statement shall be filed on or before March 1 of each year.

(B) The executive director of the department of revenue may require any retailer that does not collect Colorado sales tax that makes total Colorado sales of more than one hundred thousand dollars in a year to file the annual statement described in sub-subparagraph (A) of this subparagraph (II) by magnetic media or another machine-readable form for that year.

(III) (A) Failure to send the notification required in subparagraph (I) of this paragraph (d) shall subject the retailer to a penalty of ten dollars for each such failure, unless the retailer shows reasonable cause for such failure.

(B) Failure to file the annual statement required in sub-subparagraph (A) of subparagraph (II) of this paragraph (d) shall subject the retailer to a penalty of ten dollars for each purchaser that should have been included in such annual statement, unless the retailer shows reasonable cause for such failure.

(4) Regulations adopted, amended, or rescinded by the executive director of the department of revenue shall be effective in the manner and at the time prescribed by the executive director, subject to the provisions of article 4 of title 24, C.R.S.

(5) Subject to the provisions of this article and the state personnel system regulations, the executive director of the department of revenue is authorized to appoint and prescribe the duties and powers of such officers, accountants, experts, and other persons as may be necessary in the performance of his duty. He may delegate to any such person so appointed such power as he deems reasonable and proper for the effective administration of this article and shall bond, in a sufficient amount, any person handling money under this article.

(6) Members of the department of revenue shall each give bond to the state of Colorado in the sum of five thousand dollars conditioned upon the faithful performance of their duties under the provisions of this article.

(7) (a) Any officer or employee of the department shall be dismissed from office or discharged from employment if, while performing functions related to any revenue law of the state of Colorado, he:

(I) Extorts or willfully oppresses any person through use of his actual or apparent authority;

(II) Knowingly demands other or greater sums than are authorized by law or receives any fee, compensation, or reward, except as prescribed by law, for the performance of any duty;

(III) With intent to defeat the application of any provision of this title, makes opportunity for any person to defraud the state of Colorado by intentionally failing to perform any of the duties of his office or employment;

(IV) Conspires or colludes with any other person to defraud the state of Colorado;

(V) Knowingly makes opportunity for any person to defraud the state of Colorado;

(VI) Commits or omits to do any act with the intent to enable any other person to defraud the state of Colorado;

(VII) Makes or signs any fraudulent entry in any book or makes or signs any fraudulent certificate, return, or statement;

(VIII) Fails to report in writing to the executive director of the department of revenue or his designee any knowledge or information he has concerning a violation of any revenue law by any person or a fraud committed by any person against the state of Colorado under any revenue law; or

(IX) Demands, accepts, or attempts to collect, directly or indirectly, as payment, gift, or otherwise any sum of money or other thing of value for the compromise, adjustment, or settlement of any charge or complaint for any violation or alleged violation of law, except as otherwise expressly authorized by law.

(b) Any officer or employee who violates any of the provisions of paragraph (a) of this subsection (7) is guilty of a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S. The court may in its discretion award out of any fine imposed an amount, not in excess of one-half thereof, for the use of the informer, if any, in any such case who shall be ascertained by the judgment of the court. The court also shall render judgment against the said officer or employee for the amount of damages sustained in favor of the party injured.

(8) The executive director is authorized to waive, for good cause shown, any penalty or interest assessed on any tax administered under the provisions of this article, and interest imposed in excess of the rate imposed under section 39-21-110.5 shall be deemed a penalty.

(9) The executive director shall have such other powers, duties, and functions as are prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.



§ 39-21-113. Reports and returns - rule

(1) (a) It is the duty of every person, firm, or corporation liable to the state of Colorado for any tax or any charge on oil and gas production imposed pursuant to articles 23.5 to 29 of this title or article 3 of title 42, C.R.S., to keep and preserve for a period of three years such books, accounts, and records as may be necessary to determine the amount of liability.

(b) It is the duty of every person, firm, or corporation liable to the state of Colorado for any tax imposed on income or gifts or a report in connection therewith to keep and preserve for a period of four years following the due date of the return or the payment of said tax such books, accounts, and records as may be necessary to determine the amount of such tax liability.

(c) All such books, accounts, and records shall be open for examination at any time by the executive director of the department of revenue or his duly authorized agents.

(2) In the case of a person, firm, or corporation which does not keep the necessary books, accounts, and records within the state, it shall be sufficient if such person, firm, or corporation produces within this state such books, accounts, records, or such information as shall be reasonably required by the executive director of the department of revenue for examination by him or, an agent duly authorized by him or, in lieu thereof, if said books, accounts, and records are open for inspection, by an agent authorized by the executive director at the place where such books, accounts, and records are kept.

(3) All reports and returns of taxes received by the department, other than income tax returns, covered by this article shall be preserved for three years and thereafter until the executive director of the department of revenue orders them to be destroyed. Income tax returns received by the department of revenue shall be preserved for four years and thereafter until the executive director orders them to be destroyed.

(4) (a) Except in accordance with judicial order or as otherwise provided by law, the executive director of the department of revenue and his agents, clerks, and employees shall not divulge or make known in any way any information obtained from any investigation conducted by the department or its agents or disclosed in any document, report, or return filed in connection with any of the taxes covered by this article. The officials charged with the custody of such documents, reports, investigations, and returns shall not be required to produce any of them or evidence of anything contained in them in any action or proceeding in any court, except on behalf of the executive director in an action or proceeding under the provisions of any such taxing statutes to which the department is a party or on behalf of any party to any action or proceeding under the provisions of such taxing statutes when the report of facts shown thereby is directly involved in such action or proceeding, in either of which events the court may require the production of, and may admit in evidence, so much of said reports or of the facts shown thereby as are pertinent to the action or proceeding and no more.

(b) (I) This section does not prohibit the delivery to a person or his or her duly authorized representative of a copy of any return or report filed in connection with his or her tax. The copy may be certified by the executive director of the department of revenue or the head of a group, division, or subordinate department, as appointed by the executive director in accordance with article 35 of title 24, C.R.S., and when so certified is evidence equally with and in like manner as the originals and may be used by a court as evidence of the contents of the originals.

(II) An individual or his or her duly authorized representative may also request proof of return filing for particular tax years. Following request and payment of the applicable fee, the department shall provide proof of return filing for a period for which the taxpayer has filed a return and requested proof of return filing. The department shall include in the proof of filing:

(A) The individual's name;

(B) The individual's address as shown on the most recently filed return;

(C) The dates of the tax periods of the requested returns; and

(D) A statement as to whether the most recently filed return was filed as a resident of Colorado, or, if a part-year resident, the date the individual acquired or abandoned residency.

(III) The department shall promulgate a rule establishing and charging a fee for the issuance of proof of return filing. To be valid, the charge must be based on the actual cost of issuing the proof of return filing.

(c) It is unlawful for any members of the department of revenue and any deputy, agent, clerk, or other officer or employee engaged in any administration which is governed by this article to engage in the business or profession of tax accounting or to accept employment, with or without consideration, from any person, firm, or corporation for the purpose, directly or indirectly, of preparing tax returns or reports required by the laws of the state of Colorado, by any other state, or by the United States government or to accept any employment for the purpose of advising, preparing material or data, or the auditing of books or records to be used in an effort to defeat or cancel any tax or part thereof that has been assessed by the state of Colorado, any other state, or by the United States government.

(d) The executive director and any agent, clerk, or employee of the department may:

(I) Disclose the name of a tax return preparer to the state board of accountancy in accordance with section 39-22-621 (2)(g.5) under the circumstances described in that section; and

(II) Disclose to a tax return preparer who is potentially subject to a penalty under section 39-22-621 (2)(g.5) the taxpayer name, account number, alleged understatement of liability, and applicable laws pertaining to the understatement giving rise to the potential imposition of the penalty.

(5) Nothing in this section shall be construed to prohibit the publication of statistics, so classified as to prevent the identification of particular reports or returns and the items thereof, or the inspection of returns by the attorney general or other legal representatives of the state. Nothing in this section shall be construed to prohibit the release of information for the periodic publication of gasoline gallonage reports based on reports and returns filed under the gasoline tax or special fuel tax statutes and containing summaries of the quantities of liquid fuel marketed in Colorado, specifying the suppliers, distributors, and consumers of such gasoline or special fuel, and other information relating to gasoline tax or special fuel tax.

(6) Except as provided in subsections (5), (7), (8), (9), and (10) of this section, any person who violates any provision of subsection (4) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, and, if the offender is an officer or employee of the state, he shall be dismissed from office.

(7) Notwithstanding the provisions of this section, the executive director of the department of revenue shall supply any county assessor of the state of Colorado or his representative with information relating to ad valorem tax assessments or valuation of property within his county and, in his discretion, may permit the commissioner of internal revenue of the United States, or the proper official of any state imposing a similar tax, or the authorized representative of either to inspect the reports and returns of taxes covered by this article.

(8) Notwithstanding the provisions of this section, the executive director of the department of revenue may provide the division of unemployment insurance with any information obtained pursuant to this section and, in connection therewith, may enter into an agreement with the division of unemployment insurance providing for payment of the costs incurred in connection with supplying the information and providing for periodic updating of the information supplied. Information thus supplied to the division of unemployment insurance is subject to the rules of confidentiality set forth in section 8-72-107 (1), C.R.S., to the same extent as information supplied by employers to the division of unemployment insurance.

(9) Notwithstanding the provisions of this section, the executive director of the department of revenue shall provide the department of human services with any information obtained pursuant to this section which is necessary to implement the procedure to offset state income tax refunds against past-due child support pursuant to section 26-13-111, C.R.S., and section 39-21-108.

(10) Notwithstanding the provisions of this section, the executive director of the department of revenue shall supply any county assessor of the state of Colorado or his representative with information obtained through audit of reports and returns covered by this article dealing with such taxpayers' ability to pay or to properly accrue any ad valorem tax collected by such county assessor.

(11) Notwithstanding the provisions of this section, the executive director of the department of revenue shall supply the department of corrections with any information obtained pursuant to this section which is necessary to implement the procedure to offset state sales tax refunds against restitution and costs pursuant to section 39-22-120 (10) or 39-22-2003 (9).

(12) (a) Notwithstanding the provisions of this section, on and after October 1, 2002, for the purpose of enabling the state treasurer to make income tax refunds pursuant to the provisions of the "Unclaimed Property Act", article 13 of title 38, C.R.S., the department shall supply the state treasurer with information as required by section 39-21-108 (5).

(b) Repealed.

(13) Notwithstanding the provisions of this section, the executive director shall provide the aeronautics division created in section 43-10-103, C.R.S., with information obtained from an audit of or disclosed in any document, report, or return filed in connection with any of the taxes collected pursuant to sections 39-26-104, 39-26-715 (1)(a)(I), 39-26-202, 39-27-102, and 39-27-112 on gasoline or fuel used in aviation. The department shall only release information regarding the portion of said tax revenues that will be credited to the aviation fund created in section 43-10-109, C.R.S. Any information provided to the division pursuant to this subsection (13) shall remain confidential, and all employees of the division shall be subject to the limitations set forth in subsection (4) of this section and the penalties contained in subsection (6) of this section.

(14) Notwithstanding the provisions of this section, the executive director of the department of revenue shall supply the state court administrator with taxpayer names, addresses, year of birth, if available, and other identifying information obtained pursuant to this section for the purpose of compiling the master juror list pursuant to section 13-71-107 (1), C.R.S. Those persons who receive taxpayer information under this subsection (14) shall be subject to the provisions of this section, including limitations in subsection (4) of this section and penalties in subsection (6) of this section regarding disclosure of taxpayer information.

(15) Notwithstanding the provisions of this section, the executive director shall provide the legislative council staff with any information that the staff deems necessary to make the calculation required in section 39-29-109.5 (2). Any information provided to the staff shall remain confidential, and all staff employees shall be subject to the limitations set forth in subsection (4) of this section and the penalties contained in subsection (6) of this section.

(16) Repealed.

(17) Notwithstanding any other provision of this section, the executive director may require that such detailed information regarding a claim for a credit for the donation of a conservation easement in gross pursuant to section 39-22-522 and any appraisal submitted in support of the credit claimed be given to the division of real estate in the department of regulatory agencies and the conservation easement oversight commission created pursuant to section 12-61-725 (1), C.R.S., as the executive director determines is necessary in the performance of the department's functions relating to the credit. The executive director may provide copies of any appraisal and may file a complaint regarding any appraisal as authorized pursuant to section 39-22-522 (3.3). Notwithstanding the provisions of part 2 of article 72 of title 24, C.R.S., in order to protect the confidential financial information of a taxpayer, the executive director shall deny the right to inspect any information or appraisal required in accordance with the provisions of this subsection (17).

(17.5) (a) Notwithstanding the provisions of this section, the executive director may provide such detailed information pertinent to a claim for a credit for the donation of a conservation easement pursuant to section 39-22-522 to taxpayers, including donors and transferees, with cases involving common or related issues of fact or law. The executive director or the executive director's duly authorized agents may also provide such information to the parties to a consolidated administrative hearing pursuant to section 39-22-522.5 (5)(a) as necessary and appropriate for the efficient and fair resolution of disputes.

(b) Persons who receive taxpayer information pursuant to paragraph (a) of this subsection (17.5) shall be subject to the provisions of this section, including the limitations in subsection (4) of this section and the penalties in subsection (6) of this section regarding disclosure of taxpayer information.

(17.7) (a) Notwithstanding any other provision of this section, the executive director may require that such detailed information regarding a claim for a credit for the approved environmental remediation of contaminated property pursuant to section 39-22-526 and any documentation submitted in support of the credit claimed be given to the department of public health and environment as the executive director determines is necessary in the performance of the department's functions relating to the credit. Notwithstanding the provisions of part 2 of article 72 of title 24, C.R.S., in order to protect the confidential financial information of a taxpayer, the executive director shall deny the right to inspect any information or documentation required in accordance with the provisions of this subsection (17.7).

(b) Notwithstanding the provisions of this section, the executive director may provide such detailed information pertinent to a claim for a credit for the approved environmental remediation of contaminated property pursuant to section 39-22-526 to taxpayers, including transferees, with cases involving common or related issues of fact or law. Persons who receive taxpayer information pursuant to the provision of this subsection (17.7) shall be subject to the provisions of this section, including the limitations in subsection (4) of this section and the penalties in subsection (6) of this section regarding disclosure of taxpayer information.

(18) Notwithstanding the provisions of this section, the executive director may provide to the department of local affairs information obtained pursuant to this section that is necessary to verify the information submitted to the department of local affairs pursuant to section 39-29-110 (1)(d)(I)(B) and that is sufficient to allow the department of local affairs to efficiently distribute moneys as required by section 39-29-110 (1)(c). The department shall not release any information to the department of local affairs that is not needed to verify information or distribute moneys. With the exception of taxpayer contact information, any information provided to the department of local affairs pursuant to this subsection (18) shall remain confidential, and all persons within the department of local affairs shall be subject to the limitations set forth in subsection (4) of this section and the penalties contained in subsection (6) of this section.

(19) Notwithstanding the provisions of this section, the executive director shall publish the lists of wholesalers as specified in section 39-28-115 and distributors as specified in section 39-28.5-112.

(20) Notwithstanding the provisions of this section, the executive director shall provide the Colorado office of economic development with information as required pursuant to section 24-48.5-112 (2)(d), C.R.S.

(21) Notwithstanding the provisions of this section, the executive director of the department of revenue shall provide information to other state agencies as required pursuant to section 39-21-108 (3).

(22) Notwithstanding the provisions of this section, the executive director shall supply the Colorado office of economic development with information relating to the actual amount of any enterprise zone tax credit claimed pursuant to article 30 of this title as well as information submitted to and aggregated by the department pursuant to section 39-30-111 (2) and (3) regarding the carryforward of such income tax credits. Any information provided to the office pursuant to this subsection (22) shall remain confidential, and all office employees shall be subject to the limitations set forth in subsection (4) of this section and the penalties contained in subsection (6) of this section. Nothing in this subsection (22) shall prevent the office from making aggregated data regarding enterprise zone tax credits available.

(23) Notwithstanding the provisions of this section:

(a) The executive director may provide such detailed taxpayer information pertinent to a claim for an income tax credit for the approved rehabilitation of a historic structure pursuant to section 39-22-514.5 to taxpayers, including owners and transferees, with cases involving common or related issues of fact or law. With the exception of taxpayer contact information, any information provided pursuant to this subsection (23) must remain confidential, and all persons are subject to the limitations specified in subsection (4) of this section and the penalties specified in subsection (6) of this section.

(b) The executive director may require that such detailed taxpayer information pertinent to a claim for an income tax credit for the approved rehabilitation of a historic structure pursuant to section 39-22-514.5 and any documentation in support of the credit claimed be given to the Colorado office of economic development and the state historical society of Colorado as the executive director determines is necessary in the performance of the department's functions relating to the credit. In resolving disputes regarding the credit, the executive director may disclose such detailed taxpayer information and consult with the Colorado office of economic development and the state historical society of Colorado. Notwithstanding part 2 of article 72 of title 24, C.R.S., in order to protect the confidential financial information of a taxpayer, the executive director shall deny the right to inspect any information or documentation required in accordance with this subsection (23).

(24) Notwithstanding any other provision of this section, the executive director, after receiving from the property tax administrator a list of individuals who are claiming the property tax exemptions for qualifying seniors and disabled veterans allowed under part 2 of article 3 of this title, shall provide to the property tax administrator information pertaining to the listed individuals, including their names, social security numbers, marital and income tax filing status, and residency status, needed by the administrator to verify that the exemption is allowed only to applicants who satisfy legal requirements for claiming it. The administrator and the administrator's agents, clerks, and employees shall keep all information received from the executive director confidential, and any individual who fails to do so is guilty of a misdemeanor and subject to punishment as specified in subsection (6) of this section.



§ 39-21-114. Methods of enforcing collection

(1) The executive director of the department of revenue may issue a warrant executed either with his manual signature or with his facsimile signature in accordance with the "Uniform Facsimile Signature of Public Officials Act", article 55 of title 11, C.R.S., directed to any employee, agent, or representative of the department, sometimes in this section referred to collectively as "agent", commanding him to distrain, seize, and sell the personal property of the taxpayer, except such personal property as is exempted from execution and sale by any statute of this state, for the payment of the tax due, together with any penalties and interest accrued thereon and the cost of execution:

(a) When any deficiency in tax is not paid within thirty days from the mailing of notice and final determination therefor and no appeal from such deficiency has been docketed with any district court of this state within said period; or

(b) When any other amount of tax, penalty, or interest is not paid within ten days from the mailing of demand for payment thereof; or

(c) Immediately upon making of a jeopardy assessment or of the issuance of a demand for payment, as provided in section 39-21-111.

(d) (Deleted by amendment, L. 2002, p. 1362, § 18, effective July 1, 2002.)

(2) (a) The agent charged with the collection shall make or cause to be made an account of the goods or effects distrained, a copy of which, signed by the agent making such distraint, shall be left with the owner or possessor, or at his usual place of abode with some member of his family over the age of eighteen years, or at his usual place of business with his stenographer, bookkeeper, or chief clerk, or, if the taxpayer is a corporation, shall be left with any officer, manager, general agent, or agent for process, with a note of the sum demanded and the time and place of sale; and shall forthwith cause to be published a notice of the time and place of sale, together with a description of the property to be sold, in some newspaper of general circulation within the county wherein distraint is made or, in lieu thereof and in the discretion of the executive director of the department of revenue, the agent shall cause such notice to be publicly posted at the courthouse of the county wherein such distraint is made, copies thereof to be posted in at least two other public places within said county. The time fixed for the sale shall not be less than ten days nor more than sixty days from the date of such notification to the owner or possessor of the property and the publication or posting of such notices. Said sale may be adjourned from time to time by said agent if he deems it advisable but not for a time to exceed in all ninety days from the date first fixed for the sale. When any personal property is advertised for sale under distraint as aforesaid, the agent making the seizure shall proceed to sell such property at public auction, offering the same at not less than a fair minimum price, including the expenses of making the seizure and of advertising the sale, and, if the amount bid for the property at the sale is not equal to the fair minimum price so fixed, the agent conducting the sale may declare the same to be purchased by him for the state. The property so purchased may be sold by the agent under such regulations as may be prescribed by the executive director. In any case of distraint for the payment of taxes, the goods, chattels, or effects so distrained shall be restored to the owner or possessor if, prior to the sale, the amount due is paid together with the fees and other charges or may be redeemed by any person holding a chattel paper or other evidence of right of possession.

(b) In all cases of sale, the agent making the sale shall issue a certificate of sale to each purchaser, and such certificate shall be prima facie evidence of the right of the agent to make such sale and conclusive evidence of the regularity of his proceedings in making the sale and shall transfer to the purchaser all right, title, and interest of such delinquent in and to the property sold; and, where such property consists of certificates of stock in the possession of the agent, the certificate of sale shall be notice, when received, to any corporation, company, or association of said transfer, and said certificate of such sale shall be authority for such corporation, company, or association to record the transfer on its books and records; and, where the subject of sale is securities or other evidences of debt in the possession of the agent, the certificate of sale shall be good and valid evidence of title in the person holding the same, as against any other person. Any surplus remaining above the taxes, penalties, interest, costs, and expenses of making the seizure and of advertising the sale shall be returned to the owner or such other person having a legal right thereto, and, on demand, the executive director of the department of revenue shall render an account in writing of the sale.

(3) The agent of the executive director of the department of revenue to whom a warrant has been issued may file with the clerk of any district court within this state a copy of said warrant, and thereupon the clerk shall enter in the judgment docket, in appropriate columns, the name of the taxpayer mentioned in the warrant, the amount of the tax, or a portion thereof, together with interest and penalties for which the warrant is issued, and the date upon which such copy is filed and shall issue and deliver a transcript of such judgment to the agent without cost. Said transcript so issued and delivered may be filed with the clerk and recorder of any county, and, from the time of such filing, such judgment shall become a lien upon all the real property of the judgment debtor in such county owned by him at the time or which he may afterwards acquire until said lien expires. The lien shall continue for six years from the entry of the judgment unless the judgment is previously satisfied, all in the same manner as is provided by statute for making a judgment of a court of record a lien on real property. The judgment so entered shall have the same force and effect as other judgments of a court of record, and execution upon the real and personal property of the judgment debtor and redemption thereof may be had as provided by law with respect to other judgments. The executive director and his agent may cause execution to be had thereon by the proper sheriff or other officer, and such sheriff or other officer shall be entitled to the same fees for his services to be collected in the same manner as in the case of other executions.

(4) Any employee, agent, or representative of the executive director of the department of revenue to whom warrant has been issued may file a notice of lien in such form as the executive director may prescribe with the person in possession of any personal property or rights to property belonging to the taxpayer, and the filing of such notice of lien shall operate as a lien upon such personal property or rights to property from the date of such filing. Any costs incurred by the person in possession of such property or rights to property by reason of compliance with said notice of lien shall be paid by the executive director and recovered by him out of any proceeds of sale of the property subject thereto. The executive director may release said lien as to any part or all of the property or rights to property covered by any such lien upon such terms as he may deem proper.

(5) Nothing in this section shall be construed to abrogate or diminish the rights of bona fide purchasers, lienors, or pledgees for value and without notice.

(6) The executive director of the department of revenue may be made a party defendant in an action at law or a suit in equity by any person aggrieved by the unlawful seizure or sale of his personal property, but only the state of Colorado shall be responsible for any final money judgment secured against said executive director; and said judgment, so secured, shall be paid or satisfied out of the tax refund provided by section 39-21-108 (2) upon presentation by the judgment creditor to the executive director of two certified copies of said final judgment.

(7) If any person, firm, or corporation liable for the payment of any tax covered by this article has repeatedly failed, neglected, or refused to pay the same within the time specified for such payment and the department has been required to issue distraint warrants to enforce the collection of any taxes due from such taxpayer, the executive director of the department of revenue is authorized to assess and collect the amount of such taxes due, together with all interest and penalties thereon provided by law, and also the following additional penalties for recurring distraint warrants:

(a) Three, four, or five consecutive distraint warrants issued: Fifteen percent of the delinquent taxes, interest, and penalties due or the sum of twenty-five dollars, whichever amount is greater;

(b) Six or more consecutive distraint warrants issued: Thirty percent of the delinquent taxes, interest, and penalties due or the sum of fifty dollars, whichever amount is greater.

(8) (a) In order to facilitate and expedite the collection of taxes more than six months overdue from a taxpayer who is not a resident of nor domiciled in the state of Colorado, the executive director may enter into a contract with a debt collection agency or an attorney for the collection of the taxes due from such taxpayer together with any penalties and interest accrued thereon.

(b) For purposes of paragraph (a) of this subsection (8), the executive director may contract with a debt collection agency or an attorney doing business in the state of Colorado or in any other state; except that, prior to entering into such contract with a debt collection agency, the executive director shall require that the debt collection agency file a bond in the amount of one hundred thousand dollars, which bond shall run to the state of Colorado for the purpose of guaranteeing compliance with the terms of the contract. Such bond shall be executed by the debt collection agency as principal and by a corporation, which is licensed to transact the business of fidelity and surety insurance, as surety.

(b.5) In order to facilitate and expedite the collection of taxes more than twelve months overdue from a taxpayer who is a resident of and domiciled in the state of Colorado, the executive director may enter into contracts with two or more debt collection agencies or attorneys for the collection of the taxes due from such taxpayer, together with any penalties and interest accrued thereon pursuant to the procurement provisions of article 103 of title 24, C.R.S. For the purposes of this paragraph (b.5), the executive director may contract with debt collection agencies or attorneys doing business in the state of Colorado or in any other state; except that, prior to entering into such a contract with a debt collection agency, the executive director shall require that the debt collection agency file a bond in the amount of no less than one hundred thousand dollars and no more than five hundred thousand dollars, which bond shall run to the state of Colorado for the purpose of guaranteeing compliance with the terms of the contract. Such bond shall be executed by a debt collection agency as principal and by a corporation, which is licensed to transact the business of fidelity and surety insurance, as surety.

(c) (I) Each contract entered into with a debt collection agency or an attorney shall specify that fees for services rendered shall be based on the total amount of delinquent taxes, including accrued penalties and interest, that is actually collected; however, under no circumstance shall the fees for services rendered exceed twenty percent of the total amount of delinquent taxes, including accrued penalties and interest, that is actually collected. Any fees for services rendered shall be collected by the agency or attorney in addition to the total amount of delinquent taxes, including accrued penalties and interest, actually collected. Such fees for services rendered shall be shown to the taxpayer as a separate and distinct item, and, when added, such fees for services rendered shall be a debt from the taxpayer to the agent or attorney until paid and shall be recoverable at law in the same manner as other debts.

(II) If the department enters into a contract with a debt collection agency or an attorney to collect delinquent taxes, including accrued penalties and interest, and any fees for services rendered as specified in subparagraph (I) of this paragraph (c) and the contract specifies that the department is required to collect the fees for services rendered if the taxpayer chooses to pay the total amount owed directly to the department, the department shall become the agent for the agency or attorney and collect the agency's or attorney's fees for services rendered on behalf of the agency or attorney.

(III) If a taxpayer makes a payment toward the total amount a debt collection agency or attorney is attempting to collect, including delinquent taxes, accrued penalties and interest, and any fees for services rendered as specified in subparagraph (I) of this paragraph (c), such payment shall be allocated among delinquent taxes, accrued penalties and interest, and fees for services rendered according to the rules or procedures of the department and the contract between the department and the agency or attorney. The taxpayer may not designate the allocation of the payment.

(IV) No costs except court costs shall be reimbursed unless authorized in such contract. If a debt collection agency or an attorney files a civil suit to collect delinquent taxes, including accrued penalties and interest, suit shall be brought in the name of the executive director of the department of revenue of the state of Colorado. When suit is brought by an agency or attorney, court costs are reimbursable by the department to the agency or attorney, but fees for services of legal representation incurred by such agency or attorney on behalf of the department for the purpose of such suit shall not be reimbursable.

(d) A debt collection agency or an attorney shall, pursuant to contract, remit the total amount of delinquent taxes, including accrued penalties and interest, collected, less allowable reimbursable costs, to the executive director within thirty days from the date the moneys are collected from the taxpayer.

(e) The executive director may prescribe forms to be used in implementing this subsection (8).

(9) The executive director, under such terms and conditions as he deems advisable, may enter into a reciprocal agreement with an agency of another state for the collection of delinquent taxes owed by individuals who are nonresidents of the state of Colorado. Under such an agreement, the agency would agree to collect delinquent taxes owed to the state of Colorado by taxpayers who are residing or domiciled in that state. In return, the executive director would undertake the collection of taxes of the same or similar type owed to the other state by taxpayers residing or domiciled in the state of Colorado.

(10) (a) The executive director is authorized to enter into an agreement with the controller for the purpose of collecting delinquent state taxes through the vendor offset program established pursuant to section 24-30-202.4 (3.5)(a), C.R.S.

(b) Each agreement entered into with the controller shall specify that fees for services rendered shall be based on the total amount of delinquent taxes, including accrued penalties and interest, that is actually collected through the vendor offset program established pursuant to section 24-30-202.4 (3.5)(a), C.R.S.

(c) The controller shall, pursuant to agreement, remit the total amount actually offset from a vendor's account pursuant to section 24-30-202.4 (3.5)(a), less fees for services rendered and allowable costs, to the executive director within thirty days after the date the moneys are offset from the vendor's account.



§ 39-21-115. Reciprocity with other states for collection of taxes provided

(1) Any state of the United States or any political subdivision thereof has the right to sue in the courts of the state of Colorado to recover any lawfully imposed taxes which may be owing it, whether or not the taxes have been reduced to judgment, when the like right is accorded to the state of Colorado and its political subdivisions by that state through statutory authority or granted as a matter of comity. The appropriate officials of such other states are authorized to bring action in the courts of this state for the collection of such taxes. The certificate of the secretary of state of such other state that such officials have the authority to collect the taxes to be collected by such action shall be the conclusive proof of authority.

(2) The attorney general or an appropriate official of any political subdivision of the state of Colorado may bring suit in the courts of other states to collect taxes legally due this state or any political subdivision thereof.

(3) "Taxes" as used in this section includes:

(a) Any tax assessments lawfully made, whether they are based upon a return or other disclosure of the taxpayer, or upon the information and belief of the taxing authority, or otherwise;

(b) Any penalties lawfully imposed pursuant to a taxing statute; and

(c) Interest charges lawfully added to the tax liability which constitutes the subject of the action.

(4) Repealed.



§ 39-21-116. Closing agreements

(1) For the purpose of facilitating the settlement and distribution of estates, trusts, receiverships, or other fiduciary relationships, corporations, limited liability companies, and partnerships in the process of dissolution or which have been dissolved, the executive director of the department of revenue may agree with the fiduciary or surviving directors or limited liability company members or partnership members upon the amount of taxes due from the decedent, or from the decedent's estate, the trust, receivership, or other fiduciary relationship or corporation or limited liability company or partnership, for any of his or its taxable periods, under the provisions of the taxes covered by this article; and, except upon a showing of fraud, malfeasance, or misrepresentation of a material fact, payment in accordance with such agreement shall be full satisfaction of the taxes for the taxable periods to which the agreement relates. In addition, the executive director or any person authorized in writing by him may agree to enter into an agreement with any person, or the person or estate for whom he acts, relating to the liability of such person in respect of any tax within the provisions of this article for any prior taxable period. Any such agreement shall be final and conclusive; and, except upon a showing of fraud, malfeasance, or misrepresentation of a material fact, the case shall not be reopened as to matters agreed upon or the agreement modified by any officer, employee, or agent of this state; and, in any suit, action, or proceeding, such agreement, or any determination, assessment, collection, payment, abatement, refund, or credit made in accordance therewith, shall not be annulled, modified, set aside, or disregarded.

(2) Except as provided in subsection (4) of this section, any personal representative of a decedent or of the estate of a decedent, or any trustee, receiver, or other person acting in a fiduciary capacity, or any director or officer of a corporation or any member of a partnership or limited liability company in the process of dissolution or which has been dissolved who distributes the estate or fund in his control without having first paid any taxes covered by this article due from such decedent, decedent's estate, trust estate, fund, corporation, partnership, or limited liability company shall be personally liable to the extent of the property so distributed for any unpaid taxes of the decedent, decedent's estate, trust estate, receivership, corporation, partnership, or limited liability company covered by this article which may be assessed within the time limited by section 39-21-107.

(3) The distributee of a decedent's estate or of a trust estate or fund, the stockholder of any dissolved corporation, or the member of any dissolved partnership or limited liability company who receives any of the property of such decedent's estate, trust estate, fund, corporation, partnership, or limited liability company shall be liable, to the extent of the property so received, for any unpaid income tax of the decedent, decedent's estate, trust estate, fund, corporation, partnership, or limited liability company covered by this article which may be assessed within the time limited by section 39-21-107. Notice to such distributee, stockholder, partnership member, or limited liability company member shall be given in the same manner and within the time limit which would have been applicable had there been no distribution.

(4) (a) In case a tax covered by this article is due from a decedent, or from his estate, or from a corporation, limited liability company, or partnership, in order for personal liability under subsection (2) of this section to remain in effect, determination of the tax due shall be made and notice and demand therefor shall issue within eighteen months after written request for such determination, filed after the filing of the decedent's final return or filed after the filing of the return of the decedent's estate with respect to which such request is applicable, by any personal representative of such decedent or by the corporation, limited liability company, or partnership, filed after the filing of its return; but a request under this provision shall not extend the period of limitation otherwise applicable.

(b) This subsection (4) shall not apply in the case of a corporation, limited liability company, or partnership unless:

(I) Such request notifies the executive director of the department of revenue that the corporation, limited liability company, or partnership contemplates dissolution at or before the expiration of such eighteen-month period;

(II) The dissolution is begun in good faith before the expiration of such eighteen-month period; and

(III) The dissolution is completed.

(c) Upon the expiration of said eighteen-month period, without determination being made and notice and demand being issued, the personal representative of the decedent, the directors and officers of the corporation, or the members of the limited liability company or partnership no longer will be liable under the provisions of subsection (2) of this section.



§ 39-21-116.5. Penalties

In addition to the personal liability provided in section 39-21-116, all officers of a corporation and all members of a partnership or a limited liability company required to collect, account for, and pay over any tax administered by this article who willfully fail to collect, account for, or pay over such tax or who willfully attempt in any manner to evade or defeat any such tax, or the payment thereof, are subject to, in addition to other penalties provided by law, a penalty equal to one hundred fifty percent of the total amount of the tax not collected, accounted for, paid over, or otherwise evaded. An officer of a corporation or a member of a partnership or a limited liability company shall be deemed to be subject to this section if the corporation, partnership, or limited liability company is subject to filing returns or paying taxes administered by this article and if such officers of corporations or members of partnerships or limited liability companies voluntarily or at the direction of their superiors assume the duties or responsibilities of complying with the provisions of any tax administered by this article on behalf of the corporation, partnership, or limited liability company.



§ 39-21-117. Saving clause

The provisions of section 13-52-108, C.R.S., shall not apply to methods of enforcing collections provided in this article.



§ 39-21-118. Criminal penalties

(1) Any person who willfully attempts in any manner to evade or defeat any tax administered by the department or the payment thereof, in addition to other penalties provided by law, is guilty of a class 5 felony and, upon conviction thereof, shall be punished as provided in section 18-1.3-401, C.R.S., or shall be punished by a fine of not more than one hundred thousand dollars, or five hundred thousand dollars in the case of a corporation, or by both such fine and imprisonment, together with the costs of prosecution.

(2) Any person required, or any person who purports to be required, under any title administered by the department to collect, account for, or pay over any tax, who willfully fails to collect or truthfully account for or pay over such tax, including, but not limited to, willfully making a materially false statement in connection with an application for a refund of any tax for the purpose of falsely obtaining a refund of such tax, in addition to other penalties provided by law, is guilty of a class 5 felony and, upon conviction thereof, shall be punished as provided in section 18-1.3-401, C.R.S., or shall be punished by a fine of not more than one hundred thousand dollars, or five hundred thousand dollars in the case of a corporation, or by both such fine and imprisonment, together with the costs of prosecution.

(2.5) Any person who through gross negligence or recklessness makes a materially false statement in applying for a refund pursuant to section 39-26-703 or any other person who makes a false statement in connection with an application for a refund is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.

(3) Any person required under any title administered by the department to pay any tax or estimated tax, or required under such title or by regulations made under authority thereof to make a return, keep any records, or supply any information, who willfully fails to pay such tax or estimated tax, make such return, keep such records, or supply such information, at the time or times required by law or regulations, in addition to other penalties provided by law, is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than fifty thousand dollars, or one hundred thousand dollars in the case of a corporation, or imprisoned not more than one year, or both, together with the costs of prosecution.

(4) Any person who willfully makes and subscribes any return, statement, or other document, which contains or is verified by a written declaration that it is made under the penalties of perjury, and which he or she does not believe to be true and correct as to every material matter, is guilty of a class 5 felony and, upon conviction thereof, shall be punished as provided in section 18-1.3-401, C.R.S., or shall be punished by a fine of not more than one hundred thousand dollars, or five hundred thousand dollars in the case of a corporation, or by both such fine and imprisonment, together with the costs of prosecution.

(5) Any person who willfully aids or assists in, or procures, counsels, or advises the preparation or presentation under, or in connection with any matter arising under any title administered by the department, or a return, affidavit, claim, or other document, which is fraudulent or is false as to any material matter, whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such return, affidavit, claim, or document, is guilty of a class 5 felony and, upon conviction thereof, shall be punished as provided in section 18-1.3-401, C.R.S., or shall be punished by a fine of not more than one hundred thousand dollars, or five hundred thousand dollars in the case of a corporation, or by both such fine and imprisonment, together with the costs of prosecution.



§ 39-21-119. Filing with executive director - when deemed to have been made

(1) (a) Any report, claim, tax return, statement, or other document required or authorized under articles 22, 26, 28, and 29 of this title and article 3 of title 42, C.R.S., to be filed with or any payment made to the executive director that is transmitted through the United States mail shall be deemed filed with and received by the executive director on the date shown by the cancellation mark stamped on the envelope or other wrapper containing the document required to be filed.

(b) Any such document which is mailed, but not received by the executive director, or is received and the cancellation mark is not legible, or is erroneous or omitted shall be deemed to have been filed and received on the date it was mailed if the sender establishes by competent evidence that the document was deposited in the United States mails on or before the date due for filing. In such cases of nonreceipt of a document by the executive director, the sender shall file a duplicate copy thereof within thirty days after written notification is given to the sender by the executive director of the failure to receive such document.

(2) If any report, claim, tax return, statement, remittance, or other document is sent by United States registered mail, certified mail, or certificate of mailing, a record authenticated by the United States postal service of such registration, certification, or certificate shall be considered competent evidence that the report, claim, tax return, statement, remittance, or other document was mailed to the executive director, to the state officer or state agency to which it was addressed, and the date of the registration, certification, or certificate shall be deemed to be the postmark date.

(3) If the date for filing any report, claim, tax return, statement, remittance, or other document falls upon a Saturday, Sunday, or legal holiday, it shall be deemed to have been timely filed if filed on the next business day.

(4) The date of receipt of returns or other documents made, filed, signed, subscribed, verified, transmitted, received, or stored under the alternative methods provided in section 39-21-120 shall be determined pursuant to rules and regulations adopted by the executive director pursuant to section 39-21-112 (1).



§ 39-21-120. Signature and filing alternatives for tax returns

(1) For the purposes of any returns or other documents made, filed, signed, subscribed, verified, transmitted, received, or stored pursuant to articles 22 to 31 of this title, articles 46 and 47 of title 12, article 60 of title 34, and article 3 of title 42, C.R.S., the executive director may prescribe voluntary alternative methods for the making, filing, signing, subscribing, verifying, transmitting, receiving, or storing of returns or other documents pursuant to the statutory provisions of this article and other articles referenced in this article. The executive director shall adopt rules as may be appropriate to define and implement acceptable alternatives for each article within the scope of this section.

(2) Any return or other document signed, subscribed, or verified under any method adopted under subsection (1) of this section shall be treated for all purposes, including penalties for perjury, in the same manner as if verified by signature.

(3) To enable alternative filing of tax returns, the executive director is hereby authorized to contract for communications services with governmental or private contractors. Such contractors shall be subject to the provisions of section 39-21-113 (4), and each contract entered into pursuant to this subsection (3) shall set forth the provisions of section 39-21-113 (4) and (6).



§ 39-21-121. Unclaimed property offset

(1) (a) The department shall periodically certify to the state treasurer, acting as the administrator of unclaimed property under the "Unclaimed Property Act", article 13 of title 38, C.R.S., information regarding persons who are liable for the payment of taxes, penalties, or interest imposed pursuant to articles 22 to 33 of this title that are delinquent and in distraint.

(b) The information described in paragraph (a) of this subsection (1) shall include the social security number or federal employer identification number, whichever is applicable, of the person owing the delinquent taxes, penalties, or interest, the amount owed, and any other identifying information required by the state treasurer.

(2) (a) Prior to the payment of a claim for unclaimed property pursuant to section 38-13-117, C.R.S., the state treasurer shall compare the social security number or federal employer identification number, whichever is applicable, of the claimant with those certified by the department pursuant to subsection (1) of this section. If the name and associated social security number or federal employer identification number of a claimant appears among those certified, the state treasurer shall obtain the current address of the claimant, suspend the payment of the claim, and notify the department. The notification shall include the name, home address, and social security number or federal employer identification number of the claimant.

(b) After receipt of the notification from the state treasurer that a person claiming unclaimed property pursuant to section 38-13-117, C.R.S., appears among those certified by the department pursuant to subsection (1) of this section, the department shall notify the person, in writing, that the state intends to offset the person's delinquent state taxes, penalties, or interest liability against the person's claim for unclaimed property.

(3) Except as otherwise provided in section 38-13-117.3 (2), C.R.S., upon notification by the state treasurer of the amounts of unclaimed property held pursuant to section 38-13-117.7, C.R.S., the department shall apply such amounts to the person's delinquent state tax liability.

(4) The department shall promulgate rules pursuant to article 4 of title 24, C.R.S., establishing procedures to implement this section.

(5) For purposes of this section, "claim for unclaimed property" means a cash claim submitted in accordance with section 38-13-117, C.R.S.






Part 2 - Tax Amnesty Program

§ 39-21-201. Program established

(1) Notwithstanding any other provision of this title, title 29, title 32, or title 42, C.R.S., the executive director shall conduct a tax amnesty program for any taxpayer liable for the payment of any of the taxes specified in subsection (2) of this section for which a return was required to be filed before December 31, 2010, including returns for which the department has granted an extension beyond said date. The taxpayer amnesty program shall be conducted from October 1, 2011, through November 15, 2011, and shall not extend to any other period.

(2) A taxpayer eligible to participate in the tax amnesty program shall include any taxpayer liable for payment of income taxes imposed pursuant to article 22 of this title, sales and use taxes imposed pursuant to article 26 of this title, gasoline and special fuel taxes imposed pursuant to part 1 of article 27 of this title, cigarette taxes imposed pursuant to article 28 of this title, taxes on tobacco products imposed pursuant to article 28.5 of this title, severance taxes imposed pursuant to article 29 of this title, county or municipal sales taxes collected by the executive director pursuant to article 2 of title 29, C.R.S., local marketing and promotion taxes collected by the department pursuant to section 29-25-112, C.R.S., county lodging taxes collected by the department pursuant to section 30-11-107.5, C.R.S., county rental taxes collected by the department pursuant to section 30-11-107.7, C.R.S., local improvement district sales taxes collected by the department pursuant to section 30-20-604.5, C.R.S., regional transportation district sales and use taxes imposed pursuant to article 9 of title 32, C.R.S., Denver metropolitan scientific and cultural facilities district sales and use taxes imposed pursuant to article 13 of title 32, C.R.S., metropolitan football stadium district sales and use taxes imposed pursuant to article 15 of title 32, C.R.S., and regional transportation authority sales and use taxes collected by the department pursuant to section 43-4-605 (1)(j), C.R.S.

(3) (a) Subject to the provisions of subsection (4) of this section, the tax amnesty program shall permit any taxpayer liable for payment of any taxes specified in subsection (2) of this section to report the amount of the taxes for which the taxpayer is liable and to pay the full amount of such taxes, including one-half of any interest due, as computed without the reduction pursuant to section 39-21-109 (1.5), on or before November 15, 2011, without the imposition of any fine or other civil or criminal penalty otherwise provided by law.

(b) Subject to the provisions of subsection (4) of this section, the tax amnesty program shall permit any taxpayer liable for payment of any taxes specified in subsection (2) of this section to report the amount of the taxes for which the taxpayer is liable and to sign an agreement to pay that shall be printed on the tax amnesty application form and deliver the application and signed agreement to pay to the department on or before November 15, 2011, without the imposition of any fine or other civil or criminal penalty otherwise provided by law. If the taxpayer fails to pay the full amount of taxes owed and all interest for which the taxpayer is liable pursuant to the terms of the tax amnesty agreement to pay, the waiver provision of this paragraph (b) is void.

(c) Payment of taxes pursuant to this article shall constitute a waiver of any right to file a claim for refund or an amended return for refund, or seek an administrative review, administrative hearing, or district court appeal pursuant to sections 39-21-103, 39-21-104, and 39-21-105.

(d) If a taxpayer fails to pay the full amount of the tax liability by November 15, 2011, or fails to sign and file the agreement to pay on the tax amnesty application by November 15, 2011, and remain in compliance with the agreement to pay, or commits willful fraud in filing pursuant to the terms of the tax amnesty program, the taxpayer shall be subject to civil or criminal penalty, or both.

(4) (a) A taxpayer liable for the payment of any taxes specified in subsection (2) of this section shall not be permitted to satisfy such liability through the tax amnesty program if a notice of deficiency for the liability has been mailed to the taxpayer before October 1, 2011.

(b) A taxpayer who is under investigation or being prosecuted for criminal or fraudulent activity as of October 1, 2011, for crimes related to any taxes collected by the department is not eligible to participate in the tax amnesty program, regardless of whether the taxes owed for which the taxpayer seeks amnesty are the taxes on which the investigation or prosecution is based.

(5) Notwithstanding the provisions of section 24-19.5-103, C.R.S., the department is authorized, at the discretion of the executive director, to accept department approved credit card payment for all payments due pursuant to this article and assess the taxpayer an amount equivalent to any service fee charged by the credit card company to the department. Such amount shall be collected by the department and used by the department for the purpose of paying such credit card fees.

(6) The executive director shall promulgate emergency rules necessary for the administration of this article in accordance with article 4 of title 24, C.R.S.

(6.5) The department may contract with one or more independent contractors to administer any part of the tax amnesty program on behalf of the department.

(7) The department shall conduct an advertising and publicity campaign concerning the tax amnesty program that shall include sufficient notice to potential participants that all information obtained pursuant to this article may be disclosed to the federal internal revenue service.

(8) The requirements of the Colorado "Procurement Code", articles 101 to 112 of title 24, C.R.S., shall not apply to services and products procured by the department pursuant to this section. The department shall award contracts for services and products in good faith and in a manner that encourages, to the extent practicable, competitive proposals. Offerors and potential offerors shall not have a right to protest, recover bid preparation costs, or pursue any other remedy provided by Colorado law for services and products procured by the department for purposes of this article.






Part 3 - Tax Profile and Expenditure Report

§ 39-21-301. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The general assembly uses both direct expenditure of government funds and special or selective tax relief, which is known as a tax expenditure, to further various public policy goals;

(b) A tax expenditure differs from a direct spending program because a direct spending program continues only if funds are appropriated for each budget period, while the continuation of a tax expenditure generally does not require any legislative action;

(c) In addition, a direct spending program is generally detailed on the expenditure side of the budget, but a tax expenditure is simply included on the revenue side of the budget without itemization;

(d) A tax expenditure should receive a periodic and comprehensive review as to its total cost and effectiveness in achieving its objectives;

(e) It is important that state government be accountable and transparent in such a way that the general public can understand the value of tax expenditures given by the state; and

(f) In the past, the department of revenue has published a Colorado tax profile study, which included a substantial amount of useful information about state and local taxes.

(2) In enacting this part 3, it is the intent of the general assembly to create a means for providing the general assembly and the public with this vital tax-related information in a biennial tax profile and tax expenditure report.

(3) The general assembly must spend its resources wisely and it is beneficial to the state to know whether the tax expenditures that are in place are accomplishing the goals they were intended to meet. In enacting section 39-21-305, it is the intent of the general assembly that the state auditor's evaluation will provide the state with factual evidence of whether the state's tax expenditures achieve the objectives they are intended to achieve, including economic development, assisting beneficiaries, and promoting the health, safety, and welfare of the public, including the business environment. Additionally, it is the intent of the general assembly that the state auditor's evaluation:

(a) Compares the state's tax expenditures with other state's tax expenditures;

(b) Compares the effect of the state's tax expenditures on competition;

(c) Measures the effect of the state's tax expenditures on business and stakeholder needs;

(d) Determines whether the state's tax expenditures are administered efficiently and transparently with defined performance measures that support accountability; and

(e) Analyzes how the state's tax expenditures serve the public's interests by protecting taxpayer dollars and how the state's tax expenditures ensure cost-effectiveness.



§ 39-21-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Colorado tax profile study 2001" means the "Colorado Tax Profile Study 2001 and Statistics of Income" prepared in May 2004 by the office of research and analysis in the department for the individual income tax returns tax year 2000 and the corporate income tax returns filed in fiscal year 2002.

(1.3) "Evaluation report" means the evaluation report that the state auditor is required to prepare pursuant to section 39-21-305.

(1.5) "State auditor" means the state auditor described in section 2-3-102, C.R.S.

(2) "Tax expenditure" means a tax provision that provides a gross or taxable income definition, deduction, exemption, credit, or rate for certain persons, types of income, transactions, or property that results in reduced tax revenue.

(3) "Tax profile and expenditure report" or "report" means the biennial report that the department is required to prepare pursuant to section 39-21-303 (1).



§ 39-21-303. Tax profile and expenditure report

(1) On or before January 1, 2013, and January 1 of every odd-numbered year thereafter, the department shall prepare a tax profile and expenditure report for the state that includes the information set forth in subsection (2) of this section.

(2) (a) A tax profile and expenditure report must include the following information for each tax expenditure for any tax levied and collected by the state that is administered by the department:

(I) A citation of the statutory or other legal authority for the tax expenditure;

(II) The year that the tax expenditure was enacted;

(III) A description of the tax expenditure;

(IV) An estimate of the tax expenditure's effect on revenue for the most recently completed tax or calendar year, as appropriate, for which such information is available;

(V) The estimate required pursuant to subparagraph (IV) of this paragraph (a) for the tax expenditure that was included in each of the three prior tax profile and expenditure reports, if available; and

(VI) For a tax expenditure that is subject to the requirement set forth in section 39-21-304, a statement of the intended purpose of the tax expenditure.

(b) For the state income tax only, the tax profile and expenditure report must include the effect of the tax expenditure by income class. The provisions of this paragraph (b) shall only apply to the extent that the department is capable of accessing the necessary information from its data system.

(c) The tax profile and expenditure report must include the sum of all estimates required pursuant to subparagraphs (IV) and (V) of paragraph (a) of this subsection (2) for each tax.

(d) (I) To the extent not otherwise included in the tax profile and expenditure report pursuant to this subsection (2), the report must also include any information that was included in the Colorado tax profile study 2001 for any taxes covered by such study, which includes but is not limited to information related to:

(A) State and local tax collections;

(B) Revenues, taxes, incidence, and equity;

(C) The distribution of state and local taxes among households; and

(D) Colorado statistics of income.

(II) The information required pursuant to subparagraph (I) of this paragraph (d) shall be for the most recent tax year for which such information is available.

(3) (a) The department shall provide a copy of the report to all members of the general assembly in accordance with section 24-1-136 (9), C.R.S.

(b) No later than February 1, 2013, and February 1 of every odd-numbered year thereafter, the executive director, or his or her designee, shall present the tax profile and expenditure report to the finance committees of the house of representatives and the senate, or any successor committees.

(c) The department shall make the tax profile and expenditure report available for public inspection and shall publish the report on the department website.

(4) The reporting requirement set forth in this section is exempt from the provisions of section 24-1-136 (11), C.R.S., and the biennial reporting requirement shall remain in effect until changed by the general assembly acting by bill.

(5) To the extent that the tax profile and expenditure report must include the distribution of tax burden by income class pursuant to paragraphs (b) and (d) of subsection (2) of this section, the department shall use at least as many income classes as the Colorado statistics of income in the Colorado tax profile study 2001, and the highest income class shall be at least as high as in such Colorado statistics of income.

(6) Repealed.



§ 39-21-304. Tax expenditure - statement of intended purpose

On and after January 1, 2012, any bill that creates a new tax expenditure or extends an expiring tax expenditure shall include a legislative declaration stating the intended purpose of the tax expenditure.



§ 39-21-305. Tax expenditure - state auditor evaluation

(1) (a) The state auditor shall evaluate the state's tax expenditures pursuant to the requirements in this section. In evaluating each tax expenditure, the state auditor shall consult with the intended beneficiaries or representatives of the intended beneficiaries of the tax expenditure. In addition, if the tax expenditure is intended to benefit a specific geographic region of the state, the state auditor shall consult with the intended beneficiaries in that specific geographic region of the state.

(b) The state auditor's tax expenditure evaluation must include the following:

(I) A summary description of the purpose, intent, or goal of the tax expenditure;

(II) The intended beneficiaries of the tax expenditure;

(III) Whether the tax expenditure is accomplishing its purpose, intent, or goal;

(IV) An explanation of the intended economic costs and benefits of the tax expenditure, with analyses to support the evaluation if they are available or reasonably possible;

(V) A comparison of the tax expenditure to other similar tax expenditures in other states;

(VI) Whether there are other tax expenditures, federal or state spending, or other government, nonprofit, commercial, volunteer, or philanthropic programs, to the extent the information is readily available, that have the same or similar purpose, intent, or goal as the tax expenditure, how those all are coordinated, and if coordination could be improved, or whether any redundancies can be eliminated;

(VII) If the evaluation of a particular tax expenditure's economic impact is made difficult because of data constraints, any suggestions for changes in administration or law that would facilitate such data collection; and

(VIII) An explanation of the performance measures used to determine the extent to which the tax expenditure is accomplishing its purpose, intent, or goal. The performance measures must be clear and relevant to the specific tax expenditure being evaluated, should be measurable and track actionable goals, and can be assessable and reportable over time. The state auditor shall consider the original legislative intent as well as subsequent developments in the state's economy, the national economy, and any changes in national, state, or local fiscal policies and conditions.

(c) To the extent it can be determined by the state auditor, the tax expenditure evaluation should also include the following:

(I) The extent to which the tax expenditure is a cost-effective use of resources compared to other options for using the same resources to address the same purpose, intent, or goal;

(II) An analysis of the tax expenditure's effect on competition and on business and stakeholder needs;

(III) Whether there are any opportunities to improve the effectiveness of the tax expenditure in meeting its purpose, intent, or goal; and

(IV) An analysis of the effect of the state tax policies connected to local taxing jurisdictions on the overall purpose, intent, or goal of the tax expenditure.

(d) No later than September 15, 2017, the state auditor shall develop and publish a multi-year schedule that lists all tax expenditures in law as of July 1, 2017, and indicates the year when the evaluation report will be published for each tax expenditure. In developing the multi-year schedule the state auditor shall endeavor to review the oldest tax expenditures first and shall endeavor to review a tax expenditure with a statutory repeal date so that the evaluation report for such tax expenditure is available during the legislative session held in the calendar year before the tax expenditure is scheduled to repeal. The state auditor may revise the schedule so long as the state auditor continues to provide for a systematic evaluation of all tax expenditures, including any new tax expenditures enacted by the general assembly since the publication of a previous evaluation report, and so long as each tax expenditure is reviewed at least once every five years.

(e) Notwithstanding section 2-3-103 (2), C.R.S., the state auditor shall present the results in the form of an evaluation report that the state auditor shall ensure is posted on the general assembly's website, and, notwithstanding section 24-1-136 (9), C.R.S., the state auditor shall deliver a copy of the report to the joint budget committee and the finance committees of the senate and the house of representatives. The state auditor shall ensure the first evaluation report is delivered and posted no later than September 14, 2018, and shall ensure subsequent evaluation reports are delivered and posted no later than September 15 of each year thereafter.

(2) (a) Any records, information, or documentation generated pursuant to this section are work papers of the state auditor and shall be open to public inspection only upon approval of a majority of members of the legislative audit committee created in section 2-3-101, C.R.S. Only the specific work papers that the legislative audit committee votes to approve for disclosure shall be open to public inspection. Work papers that have not been specifically approved for disclosure by a majority vote of the legislative audit committee shall remain confidential. Under no circumstances shall the work papers be open to public inspection prior to a completed report being posted as specified in paragraph (e) of subsection (1) of this section.

(b) The department of revenue must provide any requested information, analysis, or data, if available and under the control of the department, as requested by the state auditor; except that, if the request includes confidential information, such information must remain confidential in the hands of the state auditor, and the state auditor is subject to the same limitations specified in section 39-21-113.

(c) The state auditor's authority set forth in section 2-3-107, C.R.S., applies to the state auditor's evaluation set forth in this section.









Article 22 - Income Tax

Part 1 - General

§ 39-22-101. Short title

This article shall be known and may be cited as the "Colorado Income Tax Act of 1987".



§ 39-22-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that the purposes of the "Colorado Income Tax Act of 1987" include, but are not limited to:

(a) Simplifying the preparation of state income tax returns;

(b) Aiding in the interpretation of the state income tax law through increased use of federal judicial and administrative determinations and precedents;

(c) Improving the enforcement of the state income tax laws through better use of information obtained from federal income tax audits.



§ 39-22-103. Definitions - construction of terms

As used in this article, unless the context otherwise requires:

(1) "Assessment" means the filing of the return as to the tax, penalty, and interest shown to be due thereon and, as to any other tax imposed under this article, or any deficiency in tax, or any penalty or interest, means the mailing or issuance of a notice and demand for payment.

(2) "Basic date" means July 1, 1937.

(2.5) "C corporation" means any organization taxed as a corporation for federal income tax purposes.

(3) "Domestic corporation" means a corporation organized under the laws of this state.

(4) "Executive director" means the executive director of the department of revenue.

(5) "Foreign corporation" means a corporation other than a domestic corporation.

(5.3) "Internal revenue code" means the provisions of the federal "Internal Revenue Code of 1986", as amended, and other provisions of the laws of the United States relating to federal income taxes, as the same may become effective at any time or from time to time, for the taxable year.

(5.5) (Deleted by amendment, L. 95, p. 816, § 40, effective May 24, 1995.)

(5.6) "Partnership" means any group or organization that is a partnership, as defined by section 761 (a) of the internal revenue code, and is required to file a return under section 6031 (a) of the internal revenue code.

(5.8) "Qualified higher deductible health plan" has the same meaning as that set forth in section 39-22-504.6 (3.5).

(6) "Resident beneficiary" means a beneficiary of an estate or trust, which beneficiary is a resident individual, a domestic corporation, a resident estate, a resident trust, or a partnership or a limited liability company organized under the laws of this state. "Nonresident beneficiary" means a beneficiary other than a resident beneficiary.

(7) "Resident estate" means the estate of a deceased person which is administered in this state in a proceeding other than an ancillary proceeding. "Nonresident estate" means an estate other than a resident estate.

(8) (a) "Resident individual" means a natural person who is domiciled in this state and a natural person who maintains a permanent place of abode within this state and who spends in the aggregate more than six months of the taxable year within this state.

(b) (I) "Resident individual" does not include, for income tax years commencing on or after January 1, 2001, any individual domiciled in this state who:

(A) Is absent from the state for a period of at least three hundred five days of the tax year and is stationed outside of the United States of America for active military duty; and

(B) Elects not to file a Colorado individual income tax return as a resident individual.

(II) "Resident individual" does not include the spouse of an individual described in subparagraph (I) of this paragraph (b) who accompanies such individual for the period of such individual's absence and who elects not to file a tax return as a resident individual.

(c) A "nonresident individual" means an individual other than a resident individual and an individual described in paragraph (b) of this subsection (8) who elects treatment as a nonresident individual.

(8.5) (Deleted by amendment, L. 95, p. 816, § 40, effective May 24, 1995.)

(9) "Resident partner" means a partner who is a resident individual, a domestic corporation, a resident estate, a resident trust, or a partnership or a limited liability company organized under the laws of this state. "Nonresident partner" means a partner other than a resident partner.

(10) "Resident trust" means a trust which is administered in this state. "Nonresident trust" means a trust other than a resident trust.

(10.5) "S corporation" means a corporation for which a valid election is in effect pursuant to section 1362 (a) of the internal revenue code.

(10.8) "Withholding certificate" means a document, which may be in paper or electronic form, utilized by an employee to instruct his or her employer to withhold taxes at a specific rate.

(11) Any term used in this article, except as otherwise expressly provided or clearly appearing from the context, shall have the same meaning as when used in a comparable context in the internal revenue code, as amended, in effect for the taxable period. Due consideration shall be given in the interpretation of this article to applicable sections of the internal revenue code in effect from time to time and to federal rulings and regulations interpreting such sections if such statute, rulings, and regulations do not conflict with the provisions of this article.



§ 39-22-104. Income tax imposed on individuals, estates, and trusts - single rate - legislative declaration - definitions - repeal

(1) Subject to subsection (2) of this section, with respect to taxable years commencing on or after January 1, 1987, but prior to January 1, 1999, a tax of five percent is imposed on the federal taxable income, as determined pursuant to section 63 of the internal revenue code, of every individual, estate, and trust.

(1.5) Subject to subsection (2) of this section, with respect to taxable years commencing on or after January 1, 1999, but prior to January 1, 2000, a tax of four and three-quarters percent is imposed on the federal taxable income, as determined pursuant to section 63 of the internal revenue code, of every individual, estate, and trust.

(1.7) Except as otherwise provided in section 39-22-627, subject to subsection (2) of this section, with respect to taxable years commencing on or after January 1, 2000, a tax of four and sixty-three one hundredths percent is imposed on the federal taxable income, as determined pursuant to section 63 of the internal revenue code, of every individual, estate, and trust.

(2) Prior to the application of the rate of tax prescribed in subsection (1), (1.5), or (1.7) of this section, the federal taxable income shall be modified as provided in subsections (3) and (4) of this section.

(3) There shall be added to the federal taxable income:

(a) Any federal net operating loss deduction carried over from a taxable year beginning prior to January 1, 1987;

(b) An amount equal to the interest income which is excluded from gross income for federal income tax purposes pursuant to section 103 (a) of the internal revenue code less amortization of premium on obligations of any state or any political subdivision thereof, other than interest income on obligations of the state of Colorado or any political subdivision thereof which are issued on or after May 1, 1980, and other than interest income on obligations of the state of Colorado or any political subdivision thereof which were issued prior to May 1, 1980, to the extent that such interest is specifically exempt from income taxation under the laws of the state of Colorado authorizing the issuance of such obligations. The amount of such interest shall be the net amount after reduction by the amount of the deductions related thereto which are required by the internal revenue code to be allocated to such classes of interest.

(c) Repealed.

(d) (I) For income tax years beginning on and after January 1, 1992, for those taxpayers who deduct state income taxes pursuant to section 164 (a)(3) of the internal revenue code, an amount equal to the deduction claimed; except that such amount shall be limited to the amount required to reduce the federal itemized amount computed under section 161 of the internal revenue code to the amount of the standard deduction allowable under section 63 (c) of the internal revenue code.

(II) For income tax years beginning on or after January 1, 2000, for two individuals whose federal taxable income is determined on a joint federal return and who deduct state income taxes pursuant to section 164 (a)(3) of the internal revenue code, an amount equal to the deduction claimed; except that such amount shall be limited to the amount required to reduce the federal itemized amount computed under section 161 of the internal revenue code to an amount equal to double the amount of the basic standard deduction allowable under section 63 (c)(2) of the internal revenue code in the case of an individual federal return for an individual who is not the head of a household plus any additional standard deduction allowable under section 63 (c)(3) of the internal revenue code, if applicable.

(e) (I) Any expenses incurred by a taxpayer with respect to expenditures made at, or payments made to, a club licensed pursuant to section 12-47-416, C.R.S., which has a policy to restrict membership on the basis of sex, sexual orientation, marital status, race, creed, religion, color, ancestry, or national origin. Any such club shall provide on each receipt furnished to a taxpayer a printed statement as follows:

The expenditures covered by this receipt are

nondeductible for state income tax purposes.

(II) The general assembly finds, determines, and declares that the people of the state of Colorado desire to promote and achieve tax equity and fairness among all the state's citizens and further desire to conform to the public policy of nondiscrimination. The general assembly further declares that the provisions of this paragraph (e) are enacted for these reasons and for no other purpose.

(f) Any amount withdrawn from a medical savings account pursuant to section 39-22-504.7 (3)(b)(II) or (3)(b)(III);

(g) For the income tax years commencing on or after January 1, 2000, an amount equal to the charitable contribution deduction allowed by section 170 of the internal revenue code to the extent such deduction includes a contribution of real property to a charitable organization for a conservation purpose for which an income tax credit is claimed pursuant to section 39-22-522;

(h) Repealed.

(i) An amount equal to a business expense for labor services that is deducted pursuant to section 162 (a)(1) of the internal revenue code but that is prohibited from being claimed as a deductible business expense for state income tax purposes pursuant to section 39-22-529;

(j) For income tax years commencing on or after January 1, 2015, but before January 1, 2020, an amount equal to the charitable contribution deduction allowed by section 170 of the internal revenue code to the extent such deduction includes a food contribution during the tax year to a hunger-relief charitable organization for which an income tax credit is claimed pursuant to section 39-22-536;

(k) The amount recaptured in accordance with section 39-22-4705 (2).

(4) There shall be subtracted from federal taxable income:

(a) An amount equal to any interest income on obligations of the United States and its possessions to the extent included in federal taxable income;

(a.5) For income tax years commencing on and after January 1, 1990, an amount equal to any interest income earned on Colorado investment deposits issued by qualified financial institutions pursuant to article 37 of title 11, C.R.S., as that article existed prior to its repeal on July 1, 2004, to the extent included in federal taxable income, but not to exceed twenty thousand dollars in any taxable year;

(b) To the extent included in federal adjusted gross income, the portion of any gain or loss from the sale or other disposition of property having a higher adjusted basis for Colorado income tax purposes than for federal income tax purposes on the date such property was sold or disposed of in a transaction in which gain or loss was recognized for purposes of federal income tax that does not exceed such difference in basis;

(c) The amount necessary to prevent the taxation under this article of any annuity or other amount of income or gain which was properly included in income or gain and was taxed under the laws of this state for a prior tax year, to the taxpayer, or to a decedent by reason of whose death the taxpayer acquired the right to receive the income or gain, or to a trust or estate from which the taxpayer received the income or gain;

(d) The net operating loss deduction allowed under section 39-22-504 to the extent carried over from a taxable year beginning prior to January 1, 1987;

(e) The amount of any refund or credit for overpayment of income taxes imposed by this state or any other taxing jurisdiction to the extent included in gross income for federal income tax purposes but not previously allowed as a deduction for Colorado income tax purposes;

(f) (I) For income tax years commencing on or after January 1, 1989, amounts received as pensions or annuities from any source by any individual who is fifty-five years of age or older at the close of the taxable year, to the extent included in federal adjusted gross income;

(II) For income tax years commencing on or after January 1, 1989, amounts received as pensions or annuities from any source by any individual who is less than fifty-five years of age at the close of the taxable year if such benefits are received because of the death of the person originally entitled to receive such benefits and only to the extent such benefits are included in federal adjusted gross income;

(III) For income tax years commencing on or after January 1, 1989, amounts subtracted under this paragraph (f) shall not exceed twenty thousand dollars per tax year; except that, for income tax years commencing on or after January 1, 2000, amounts subtracted under subparagraph (I) of this paragraph (f) shall not exceed twenty-four thousand dollars per tax year for any individual who is sixty-five years of age or older at the close of the taxable year. For the purpose of determining the exclusion allowed by this paragraph (f), in the case of a joint return, social security benefits included in federal taxable income shall be apportioned in a ratio of the gross social security benefits of each taxpayer to the total gross social security benefits of both taxpayers. For the purposes of this paragraph (f), "pensions and annuities" means retirement benefits that are periodic payments attributable to personal services performed by an individual prior to his or her retirement from employment and that arise from an employer-employee relationship, from service in the uniformed services of the United States, or from contributions to a retirement plan which are deductible for federal income tax purposes. "Pensions and annuities" includes distributions from individual retirement arrangements and self-employed retirement accounts to the extent that such distributions are not deemed to be premature distributions for federal income tax purposes, amounts received from fully matured privately purchased annuities, social security benefits, and amounts paid from any such sources by reason of permanent disability or death of the person entitled to receive the benefits.

(g) Repealed.

(h) Any amount contributed to a medical savings account by an employer pursuant to section 39-22-504.7 (2)(e), to the extent such amount is not claimed as a deduction on the taxpayer's federal tax return;

(i) (I) For income tax years commencing on or after January 1, 1998, an amount equal to the portion attributable to interest and other income of a distribution under a qualified state tuition program that is distributed for the purpose of meeting qualified higher education expenses of a designated beneficiary, to the extent such amount is included in federal taxable income;

(II) For income tax years commencing on or after January 1, 2001, an amount equal to all payments or contributions made during the taxable year under an advance payment contract, to a savings trust account, or otherwise in connection with a qualified state tuition program established by collegeinvest created in section 23-3.1-203, C.R.S., or to a qualified state tuition program that is affiliated with an educational institution in the state and that is established and maintained pursuant to section 529 of the internal revenue code or any successor section;

(III) No exclusion shall be allowed pursuant to this paragraph (i) to the extent that such payments or contributions are excluded from the taxpayer's federal taxable income for the taxable year. Any exclusion taken under this paragraph (i) shall be subject to recapture in the taxable year or years in which any distribution, refund, or any other withdrawal is made pursuant to an advance payment contract, from a savings trust account, or otherwise in connection with a qualified state tuition program for any reason other than:

(A) To pay qualified higher education expenses;

(B) As a result of the beneficiary's death or disability; or

(C) As a result of receiving a scholarship and as long as the aggregate amount of distributions, refunds, or withdrawals made pursuant to this sub-subparagraph (C) do not exceed the amount of the scholarship provided during such tax year.

(IV) As used in this paragraph (i), "designated beneficiary" means a designated beneficiary as defined in section 529 (e)(1) of the internal revenue code, "qualified state tuition program" means a qualified state tuition program as defined in section 529 (b) of the internal revenue code, and "qualified higher education expenses" means qualified higher education expenses as defined in section 529 (e)(3) of the internal revenue code.

(j) For income tax years commencing on or after January 1, 2000, for two individuals whose federal taxable income is determined on a joint federal return and who claim the basic standard deduction allowable under section 63 (c)(2) of the internal revenue code, an amount equal to the difference between an amount equal to double the amount of the basic standard deduction allowable under section 63 (c)(2) of the internal revenue code in the case of an individual federal return for an individual who is not the head of a household and the amount of the basic standard deduction allowable under section 63 (c)(2) of the internal revenue code in the case of a joint federal return;

(k) For income tax years commencing on or after January 1, 2000, for two individuals whose federal taxable income is determined on a joint federal return and who claim itemized deductions in an amount that is greater than the amount of the basic standard deduction allowable under section 63 (c)(2) of the internal revenue code plus any additional standard deduction allowable under section 63 (c)(3) of the internal revenue code, if applicable, in the case of a joint federal return, but less than double the amount of the basic standard deduction allowable under section 63 (c)(2) of the internal revenue code plus any additional standard deduction allowable under section 63 (c)(3) of the internal revenue code, if applicable, in the case of an individual federal return for an individual who is not the head of a household, an amount equal to the difference between an amount equal to double the amount of such basic standard deduction allowable in the case of an individual federal return for an individual who is not the head of a household plus any additional standard deduction allowable to either individual and the amount of the itemized deductions claimed by the resident individuals;

(l) and (l.5) Repealed.

(m) (I) Except as provided in subparagraph (VII) of this paragraph (m), for any income tax year commencing on or after January 1, 2001, for any individual who claims the basic standard deduction allowed under section 63 (c)(2) of the internal revenue code on the individual's federal return and, therefore, cannot claim an itemized deduction for charitable contributions pursuant to section 170 of the internal revenue code, an amount equal to the amount of any deduction based upon the aggregate amount of charitable contributions in excess of five hundred dollars that the individual could have claimed pursuant to section 170 of the internal revenue code if the individual had not claimed the basic standard deduction.

(II) Any state income tax modification allowed pursuant to the provisions of subparagraph (I) of this paragraph (m) shall be published in rules promulgated by the executive director in accordance with article 4 of title 24, C.R.S., and shall be included in income tax forms for that taxable year.

(III) to (VI) Repealed.

(VII) For any income tax year commencing on or after January 1, 2015, but before January 1, 2020, any individual who claims an income tax credit allowed in section 39-22-536 may not claim the deduction set forth in this paragraph (m) for the food contribution to the hunger-relief charitable organization.

(n) Repealed.

(n.5) (I) (A) For income tax years commencing on or after January 1, 2014, but prior to January 1, 2017, and for income tax years commencing on or after January 1, 2020, but prior to January 1, 2025, an amount equal to fifty percent of a landowner's costs incurred in performing wildfire mitigation measures in that income tax year on his or her property located within the state; except that the amount of the deduction claimed in an income tax year shall not exceed two thousand five hundred dollars or the total amount of the landowner's federal taxable income for the income tax year for which the deduction is claimed, whichever is less.

(A.5) For income tax years commencing on or after January 1, 2017, but prior to January 1, 2020, an amount equal to one hundred percent of a landowner's costs incurred in performing wildfire mitigation measures in that income tax year on his or her property located within the state; except that the amount of the deduction claimed in an income tax year shall not exceed two thousand five hundred dollars or the total amount of the landowner's federal taxable income for the income tax year for which the deduction is claimed, whichever is less.

(B) In the case of two taxpayers filing a joint return, the amount subtracted from federal taxable income shall not exceed two thousand five hundred dollars in any taxable year. In the case of two taxpayers who may legally file a joint return but actually file separate returns, only one of the taxpayers may claim the deduction specified in this paragraph (n.5).

(C) In the case of real property owned as tenants in common, the deduction allowed pursuant to this paragraph (n.5) shall only be allowed to one of the individuals of the ownership group.

(II) A landowner who performs wildfire mitigation measures on his or her real property located within the state may claim the deduction authorized by this paragraph (n.5) if the wildfire mitigation measures are performed in a wildland-urban interface area.

(III) For purposes of this paragraph (n.5):

(A) "Colorado state forest service" means the Colorado state forest service identified in section 23-31-302, C.R.S.

(B) "Costs" means any actual out-of-pocket expense incurred and paid by the landowner, documented by receipt, for performing wildfire mitigation measures. "Costs" do not include any inspection or certification fees, in-kind contributions, donations, incentives, or cost sharing associated with performing wildfire mitigation measures. "Costs" do not include expenses paid by the landowner from any grants awarded to the landowner for performing wildfire mitigation measures.

(C) "Landowner" means any owner of record of private land located within the state, including any easement, right-of-way, or estate in the land, and includes the heirs, successors, and assigns of such land, and shall not include any partnership, S corporation, or other similar entity that owns private land as an entity.

(D) "Wildfire mitigation measures" means the creation of a defensible space around structures; the establishment of fuel breaks; the thinning of woody vegetation for the primary purpose of reducing risk to structures from wildland fire; or the secondary treatment of woody fuels by lopping and scattering, piling, chipping, removing from the site, or prescribed burning; so long as such activities meet or exceed any Colorado state forest service standards or any other applicable state rules.

(IV) This paragraph (n.5) is repealed, effective January 1, 2026.

(o) For income tax years commencing on or after January 1, 2011, an amount equal to any amount received as employer matching contributions to an adult learner's individual trust account or savings account made pursuant to part 3 of article 3.1 of title 23, C.R.S.;

(p) For income tax years commencing on or after January 1, 2014, any amount received as a grant from the military family relief fund created in section 28-3-1502, C.R.S., to the extent that it is included in federal taxable income;

(q) For income tax years commencing on or after January 1, 2013, an amount equal to any amount received as compensation for an exonerated person pursuant to section 13-65-103, C.R.S., on or after January 1, 2014, except as to those portions of the judgment awarded as attorney fees for bringing a claim under such section;

(r) For income tax years commencing on or after January 1, 2014, if a taxpayer is licensed under the "Colorado Medical Marijuana Code", article 43.3 of title 12, C.R.S., an amount equal to any expenditure that is eligible to be claimed as a federal income tax deduction but is disallowed by section 280E of the internal revenue code because marijuana is a controlled substance under federal law;

(s) For income tax years commencing on or after January 1, 2014, if a taxpayer is licensed under the "Colorado Retail Marijuana Code", article 43.4 of title 12, C.R.S., an amount equal to any expenditure that is eligible to be claimed as a federal income tax deduction but is disallowed by section 280E of the federal internal revenue code because marijuana is a controlled substance under federal law;

(t) (I) For income tax years commencing on or after January 1, 2015, compensation that would be subject to withholding under section 39-22-604, received by a nonresident individual for performing disaster-related work in the state during a disaster period.

(II) For purposes of this paragraph (t):

(A) "Declared state disaster emergency" means a disaster or emergency event for which the governor has issued an executive order declaring a disaster emergency.

(B) "Disaster period" means a period that begins with the day of the governor's executive order declaring a state disaster emergency and that extends for a period of sixty calendar days after the expiration of the governor's executive order.

(C) "Disaster-related work" means repairing, renovating, installing, building, or rendering services that relate to infrastructure that has been damaged, impaired, or destroyed by a declared state disaster emergency or providing emergency medical, firefighting, law enforcement, hazardous material, search and rescue, or other emergency service related to a declared state disaster emergency.

(D) "Infrastructure" means property and equipment owned or used by communications networks, gas and electric utilities, water pipelines, and public roads and bridges and related support facilities that service multiple customers or citizens, including but not limited to real and personal property such as buildings, offices, lines, poles, pipes, structures, and equipment.

(u) For income tax years commencing on or after January 1, 2016, an amount equal to any compensation received for active duty service in the armed forces of the United States by an individual who has reacquired residency in the state pursuant to section 39-22-110.5, to the extent that the compensation is included in federal taxable income;

(v) (I) The general assembly hereby finds and declares that:

(A) The state is seeing a continued trend of aging farmers and ranchers;

(B) The current average age of a family farm or ranch operator in Colorado is fifty-nine;

(C) There is a national and local focus on the benefits of local foods, and at the same time a new generation of farmer is emerging, but the beginning farmers or ranchers are having trouble finding land to lease; and

(D) The income tax deduction allowed in this paragraph (v) is intended to be an incentive for aging farmers or ranchers to lease their agricultural assets to beginning farmers or ranchers in order to give the beginners a chance to get started in the industry.

(II) For income tax years beginning on or after January 1, 2017, but before January 1, 2020, if a qualified taxpayer enters into a qualified lease with an eligible beginning farmer or rancher, an amount specified in a deduction certificate issued by the Colorado agricultural development authority that is equal to twenty percent of the lease payments received from an eligible beginning farmer or rancher as specified in the qualified lease, not to exceed the qualified taxpayer's income and not to exceed the amount specified in subparagraph (III) of this paragraph (v).

(III) The Colorado agricultural development authority may issue more than one deduction certificate to each qualified taxpayer if such qualified taxpayer enters into more than one qualified lease with more than one eligible beginning farmer or rancher; except that the total amount specified in all deduction certificates issued to a qualified taxpayer may not exceed twenty-five thousand dollars per income tax year for a maximum of three income tax years, and except that the Colorado agricultural development authority shall not issue more than the number of deduction certificates per income tax year set forth in section 35-75-107 (1)(u), C.R.S.

(IV) For purposes of this paragraph (v):

(A) "Agricultural asset" means land, crops, livestock and livestock facilities, farm equipment and machinery, grain storage, or irrigation equipment.

(B) "Colorado agricultural development authority" means the Colorado agricultural development authority created in section 35-75-104, C.R.S.

(C) "Deduction certificate" means a certificate issued by the Colorado agricultural development authority certifying that a qualified taxpayer qualifies for the income tax deduction authorized in this section and specifying the amount of the deduction allowed.

(D) "Eligible beginning farmer or rancher" means a farmer or rancher residing in the state who has a net worth of less than two million dollars, will provide the majority of the daily physical labor and management on the qualified taxpayer's agricultural asset or will use the qualified taxpayer's agricultural asset the majority of the time, has plans to farm or ranch full-time, has not been engaged in farming or ranching for more than ten years, has farming or ranching experience or education, and has participated in a financial management educational program approved by the Colorado agricultural development authority.

(E) "Qualified lease" means a lease entered into between a qualified taxpayer and an eligible beginning farmer or rancher for the qualified taxpayer's agricultural asset that is approved by the Colorado agricultural development authority and has a duration of at least three years.

(F) "Qualified taxpayer" means a taxpayer, including a partnership, S corporation, or other similar pass-through entity, who owns an agricultural asset located in the state.

(V) To claim the deduction allowed in this paragraph (v), the qualified taxpayer shall attach a copy of the deduction certificate issued by the Colorado agricultural development authority to the taxpayer's return. No tax deduction is allowed under this paragraph (v) unless the taxpayer provides the copy of the deduction certificate.

(VI) The Colorado agricultural development authority shall, in a sufficiently timely manner to allow the department of revenue to process returns claiming the deduction allowed by this section, provide the department of revenue with an electronic report of the qualified taxpayers receiving a deduction certificate as allowed in this section for the preceding calendar year that includes the following information:

(A) The qualified taxpayer's name;

(B) The qualified taxpayer's social security number; and

(C) The amount of the deduction allowed in this section.

(VII) This paragraph (v) is repealed, effective December 31, 2023.

(w) (I) For income tax years commencing on or after January 1, 2017, to the extent included in federal taxable income and as permitted under part 47 of this article, an amount equal to any interest and other income earned on the investment of the money in a first-time home buyer savings account during the taxable year.

(II) Any exclusion taken under subparagraph (I) of this paragraph (w) is subject to recapture under paragraph (k) of subsection (3) of this section as specified in section 39-22-4705.

(x) (I) Except as otherwise provided in subsection (4)(x)(II) of this section, for income tax years commencing on or after January 1, 2018, all income earned, to the extent included in federal taxable income except as otherwise provided in subsection (4)(x)(IV) of this section, as a direct result of winning a medal while competing for the United States of America at the olympic games.

(II) The subtraction provided for in subsection (4)(x)(I) of this section does not apply to a taxpayer whose federal adjusted gross income for the income tax year in which the taxpayer has income earned as a direct result of winning a medal, as determined prior to application of this subsection (4)(x), exceeds one million dollars or, if the taxpayer's filing status is married filing separately, exceeds five hundred thousand dollars.

(III) As used in this subsection (4)(x):

(A) "Income earned as a direct result of winning a medal" includes both the monetary value of the medal itself and any monetary award given for winning the medal by the United States olympic committee or any sport-specific national governing body or paralympic sport organization but does not include endorsement income or nonmonetary benefits.

(B) "Olympic games" means the summer and winter olympic games and the summer and winter paralympic games.

(IV) The monetary value of any medal won while competing for the United States of America at either the summer or winter olympic games or the summer or winter paralympic games shall be subtracted from federal taxable income regardless of whether or not said monetary value is included in federal taxable income.

(5) Any person who is required by the terms of this article to file a return whose only activities in Colorado consist of making sales, who does not own or rent real estate within the state of Colorado, and whose annual gross sales in or into this state amount to not more than one hundred thousand dollars may elect to pay a tax of one-half of one percent of his annual gross receipts derived from sales in or into Colorado in lieu of paying an income tax.



§ 39-22-104.5. Pretax payments - catastrophic health insurance

For income tax years commencing on or after January 1, 1995, amounts withheld from an individual's wages that are used to pay for catastrophic health insurance pursuant to and within the limitations prescribed by section 10-16-116, C.R.S., are excluded from the individual's federal taxable income for purposes of the state income tax imposed by section 39-22-104.



§ 39-22-104.6. Pretax payments - medical savings accounts

To the extent a taxpayer is not otherwise claiming deductions on federal income tax returns for contributions to medical savings accounts, amounts withheld from an individual's wages which are contributed to such individual's medical savings account, pursuant to section 39-22-504.7, are excluded from an individual's federal taxable income for purposes of the state income tax imposed by section 39-22-104.



§ 39-22-105. Alternative minimum tax

(1) With respect to each taxable year commencing on or after January 1, 1987, but prior to January 1, 2000, for every individual, estate, and trust, in addition to the tax imposed in section 39-22-104, a tax is imposed in an amount equal to the excess of:

(a) Three and seventy-five one-hundredths percent of the Colorado alternative minimum taxable income, as determined pursuant to subsection (2) of this section; over

(b) The tax imposed in section 39-22-104.

(1.5) With respect to each taxable year commencing on or after January 1, 2000, for every individual, estate, and trust, in addition to the tax imposed in section 39-22-104, a tax is imposed in an amount equal to the excess of:

(a) Three and forty-seven one-hundredths percent of the Colorado alternative minimum taxable income, as determined pursuant to subsection (2) of this section; over

(b) The tax imposed in section 39-22-104.

(2) (a) The Colorado alternative minimum taxable income shall be the federal alternative minimum taxable income, as determined pursuant to section 55 of the internal revenue code, minus the applicable federal exemptions allowed pursuant to such section, with the modifications provided in section 39-22-104; except that any state or local bond interest included in the federal alternative minimum taxable income shall not be added back in determining the Colorado alternative minimum taxable income, and any interest income from obligations of the state of Colorado or any political subdivision thereof which is exempt from the Colorado tax imposed pursuant to the provisions of section 39-22-104 (3)(b) shall be subtracted from the federal alternative minimum taxable income to the extent included therein in determining Colorado alternative minimum taxable income.

(b) In any case, should the tax determined under the provisions of this section for a taxable year beginning on or after January 1, 1987, but before January 1, 1988, exceed the tax imposed by this section as it existed on June 22, 1987, then only the smaller tax shall apply.

(3) (a) For taxable years beginning on or after January 1, 1988, but prior to January 1, 2000, each individual, estate, and trust shall be allowed a credit against the tax imposed by this part 1 in an amount equal to eighteen percent of the credit allowed for the same tax year by section 53 of the internal revenue code.

(b) For taxable years beginning on or after January 1, 2000, each individual, estate, and trust shall be allowed a credit against the tax imposed by this part 1 in an amount equal to twelve percent of the credit allowed for the same tax year by section 53 of the internal revenue code.

(4) In the case of a nonresident taxpayer, the tax imposed by subsections (1) and (1.5) of this section and the credit allowed by subsection (3) of this section shall be apportioned in the ratio of the modified federal alternative minimum taxable income from Colorado sources over the total modified federal alternative minimum taxable income.



§ 39-22-106. Colorado personal exemptions of a resident individual

A resident individual shall be entitled to a Colorado exemption of zero dollars.



§ 39-22-107. Income tax filing status

(1) If the federal taxable income of two taxpayers may legally be determined on a joint federal return but actually is determined on separate federal returns, such income for purposes of the Colorado income tax shall be separately determined.

(2) If the federal taxable income of two taxpayers is determined on a joint federal return, their tax shall be determined on their joint federal taxable income.

(3) Repealed.



§ 39-22-107.5. Income tax filing status - innocent spouse relief

In any case in which a taxpayer has been granted relief under section 6015 of the internal revenue code, such taxpayer shall also be granted comparable relief from joint and several liability for the tax imposed under this article and any interest, penalties, and other amounts related to such tax.



§ 39-22-108. Credit for tax paid other states

(1) With respect to all taxable years commencing on or after January 1, 1987, the amount of taxes on federal taxable income accrued to another state, the District of Columbia, or a territory or possession of the United States, on income derived by a resident individual, estate, or trust from sources in another state, the District of Columbia, or a territory or possession of the United States, shall be allowed as a credit against the tax computed under provisions of this article.

(2) The amount of credit taken under this section shall be subject to each of the following limitations:

(a) The amount of the credit for taxes on the federal taxable income taxed by another state, the District of Columbia, or a territory or possession of the United States shall not exceed the same proportion of the tax against which such credit is taken which the taxpayer's federal taxable income from the sources within such state, the District of Columbia, or a territory or possession of the United States bears to his entire federal taxable income for the same period;

(b) The total amount of the credit shall not exceed the same proportion of the tax against which such credit is taken which the taxpayer's federal taxable income from sources outside of Colorado bears to his entire federal taxable income for the same taxable year; and

(c) Federal taxable income shall be deemed to be from sources in another state in the same ratio as the modified federal adjusted gross income is from sources in such state.

(3) If accrued taxes when paid differ from the amounts claimed as credits by the taxpayer or if any tax paid is refunded in whole or in part, the taxpayer shall notify the executive director, who shall redetermine the amount of tax due for the years affected; the amount of tax, if any, found to be due upon such redetermination shall be paid by the taxpayer upon notice and demand or the amount of tax overpaid, if any, shall be credited or refunded to the taxpayer in accordance with the provisions of section 39-21-108. In the case of such a tax accrued but not paid, the executive director, as a condition precedent to the allowance of a credit, may require the taxpayer to deposit a surety bond or other security acceptable to the executive director in such amount as he may require, conditioned upon the payment by the taxpayer of any amount of tax found to be due upon any such redetermination.

(4) The credits provided for in this section, irrespective of the method of accounting employed by the taxpayer in keeping his books, shall be taken in the year in which the taxes of another state, the District of Columbia, or a territory or possession of the United States accrue, subject to the conditions prescribed in subsection (3) of this section.

(5) The credits provided by this section shall be allowed only if the taxpayer furnishes to the executive director all information necessary for the verification and computation of such credits as the executive director, by regulation, may prescribe.



§ 39-22-108.5. Dual resident trusts - income tax calculation

(1) With respect to a trust that is a resident of another state and becomes a resident of Colorado after May 25, 2006, and that is subject to income taxes in the other state and in Colorado by virtue of the trust's dual residence, the executive director shall, in lieu of the credit granted in section 39-22-108 (1), allow a credit to the Colorado income tax to be determined in accordance with this section.

(2) The credit amount shall be equal to the Colorado income tax imposed on the portion of the trust's income that is subject to tax in Colorado and the other state, multiplied by a percentage equal to the other state's income tax rate for the income tax year divided by the sum of the income tax rates of Colorado and the other state for the income tax year.

(3) If the credit amount in subsection (2) of this section is computed using more than one other state, the percentage used shall equal the combined total of all the other states' income tax rates for the income tax year divided by the combined income tax rates of Colorado and the other states for the income tax year.

(4) For purposes of this section, "state income tax rate" means the trust's state income tax liability divided by the trust's taxable income used to compute the state income tax liability.

(5) The provisions of section 39-22-108 (3), (4), and (5) shall apply to this section.



§ 39-22-109. Income of a nonresident individual for purposes of Colorado income tax

(1) In the case of a nonresident individual, the tax imposed by section 39-22-104 shall be apportioned in the ratio of Colorado nonresident federal adjusted gross income to total federal adjusted gross income, both modified as provided in section 39-22-104.

(2) (a) Colorado nonresident federal adjusted gross income means that part of the individual's federal adjusted gross income as determined pursuant to section 62 of the internal revenue code derived from sources within Colorado. Federal adjusted gross income of an individual shall be considered derived from sources within Colorado when such income is attributable to:

(I) The ownership of any interest in real or tangible personal property in Colorado;

(II) A business, trade, profession, or occupation carried on in Colorado;

(III) His distributive share of partnership or limited liability company income, gain, loss, and deduction determined under section 39-22-203;

(IV) His share of estate or trust income, gain, loss, and deduction determined under section 39-22-404;

(V) Income from intangible personal property, including annuities, dividends, interest, and gains from the disposition of intangible personal property to the extent that such income is from property employed in a business, trade, profession, or occupation carried on in Colorado. A nonresident, other than a dealer holding property primarily for sale to customers in the ordinary course of his trade or business, shall not be deemed to carry on a business, trade, profession, or occupation in Colorado solely by reason of the purchase and sale of property for his own account.

(VI) His share of subchapter S corporation income, gain, loss, credit, and deduction allocable or apportionable to Colorado.

(b) Compensation paid by the United States for service in the armed forces of the United States performed by an individual not domiciled in Colorado shall not constitute income derived from sources within Colorado.

(3) (a) If the federal taxable income of two taxpayers, both of whom are nonresidents, is determined on separate federal returns, their Colorado taxable incomes shall be separately determined.

(b) If the federal taxable income of two taxpayers, both of whom are nonresidents, is determined on a joint federal return, their tax shall be determined on their joint Colorado nonresident federal taxable income.

(c) Repealed.

(4) In any case, where the nature of income earned by a nonresident individual is such as to render the computations described in subsections (1) to (3) of this section impracticable and where the books of account and records of the taxpayer do not clearly reflect the income subject to tax by this article, apportionment shall be made in accordance with section 39-22-303.5.



§ 39-22-110. Apportionment of tax in the case of a part-year resident

(1) In the case of an individual who is a resident of Colorado for part of his taxable year, the tax imposed by section 39-22-104 shall be apportioned in the ratio of that part of his federal adjusted gross income which relates to the period of the year he was a Colorado resident to his total federal adjusted gross income, both modified as provided in section 39-22-104.

(2) A taxpayer filing a part-year resident return shall also file as a nonresident on the same return as provided in section 39-22-109 for the remaining portion of his federal taxable year in the event the taxpayer has income within such remaining portion derived from sources within Colorado, as defined in section 39-22-109 (2).

(3) Repealed.

(4) In determining apportioned federal adjusted gross income which relates to the period of the year a part-year resident was a resident as required in subsection (1) of this section, S corporation income shall be apportioned as provided in section 39-22-326.



§ 39-22-110.5. Reacquisition of residency during active duty military service

(1) An individual in active duty military service whose home of record is Colorado and whose state of legal residence commencing on or after January 1, 2016, is a state other than Colorado may reacquire legal residence in the state, regardless of whether the individual has a physical presence in the state, if the individual intends to make Colorado his or her state of legal residence. For purposes of this section, evidence of an intent to make this state an individual's state of legal residence must include one or more of the following:

(a) Registering to vote in the state;

(b) Purchasing residential property or an unimproved residential lot in the state;

(c) Titling and registering a motor vehicle in the state;

(d) Notifying the state of the individual's previous legal residence of the intent to make Colorado the individual's state of legal residence; or

(e) Preparing a new last will and testament that indicates Colorado as the individual's state of legal residence.



§ 39-22-111. Accounting periods and methods

(1) The taxpayer's taxable year under this article shall be the same as his taxable year for federal income tax purposes.

(2) If a taxpayer's taxable year is changed for federal income tax purposes, his taxable year for purposes of this article shall be similarly changed.

(3) The taxpayer's method of accounting under this article shall be the same as his method of accounting for federal income tax purposes.

(4) If a taxpayer's method of accounting is changed for federal income tax purposes, his method of accounting for purposes of this article shall be similarly changed.



§ 39-22-112. Persons and organizations exempt from tax under this article

(1) A person or organization exempt from federal income taxation under the provisions of the internal revenue code shall also be exempt from the tax imposed by this article in each year in which such person or organization satisfies the requirements of the internal revenue code for exemption from federal income taxation; except that insurance companies subject to the tax imposed on gross premiums by section 10-3-209, C.R.S., shall also be exempt from the tax imposed by this article. If the exemption applicable to any person or organization under the provisions of the internal revenue code is limited or qualified in any manner, the exemption from taxes imposed by this article shall be limited or qualified in a similar manner.

(2) Notwithstanding the provisions of subsection (1) of this section to the contrary, the unrelated business taxable income, as computed under the provisions of the internal revenue code, of any person or organization otherwise exempt from the tax imposed by this article and subject to the tax imposed on unrelated business income by the internal revenue code shall be subject to the tax which would have been imposed by this article but for the provisions of subsection (1) of this section.



§ 39-22-114.5. Tax credit for investment in technologies for recycling plastics

(1) There shall be allowed to each resident individual, as a credit against the income taxes imposed by this article, a plastic recycling credit equal to twenty percent of net expenditures to third parties for rent, wages, supplies, consumable tools, equipment, test inventory, and utilities up to ten thousand dollars made by the taxpayer for new plastic recycling technology in Colorado, with a maximum credit of two thousand dollars. The tax credit allowed in this section shall be applicable only to income related to the expenditures described in this subsection (1).

(2) If the credit allowed under this section exceeds the income taxes otherwise due on the claimant's income, the amount of the credit not used as an offset against income taxes may be carried forward as a tax credit against subsequent years' income tax liability for a period not exceeding five years and shall be applied first to the earliest years possible.

(3) Any form filed with the department of revenue for the purpose of claiming the credit allowed by this section shall be accompanied by copies of any receipts, bills, or other documentation of the qualified expenditures claimed for the purpose of receiving such credit.



§ 39-22-116. Tax tables for individuals

(1) In lieu of the tax imposed by section 39-22-104, there is hereby imposed for each taxable year on the federal taxable income of every individual for Colorado income tax purposes who does not itemize his deductions for the taxable year and whose federal taxable income for Colorado income tax purposes for such taxable year does not exceed the ceiling amount a tax determined under tables applicable to such taxable year, which shall be prescribed by the executive director and which shall be in such form as he deems appropriate. In the tables so prescribed, the amount of the tax shall be computed on the basis of the rate prescribed by section 39-22-104.

(2) For purposes of subsection (1) of this section, "ceiling amount" means, with respect to any taxpayer, the amount, not less than twenty thousand dollars, determined by the executive director for the tax rate category in which such taxpayer falls.

(3) Repealed.

(4) For purposes of this article, the tax imposed by this section shall be treated as the tax imposed by section 39-22-104.

(5) Whenever it is necessary to determine the federal taxable income of an individual for Colorado income tax purposes to whom this section applies, the federal taxable income for Colorado income tax purposes shall be determined under section 39-22-104.

(6) The executive director may provide that this section shall apply for any taxable year to individuals who itemize their deductions.



§ 39-22-119. Expenses related to child care - credits against state tax

(1) (a) For income tax years beginning on and after January 1, 1996, if a resident individual claims a credit for child care expenses on the individual's federal tax return, the individual shall be allowed a child care expenses credit against the income taxes due on the individual's income under this article calculated as follows:

(I) If the resident individual's federal adjusted gross income is twenty-five thousand dollars or less, the credit shall be in an amount equal to fifty percent of the credit for child care expenses claimed on the resident individual's federal tax return.

(II) If the resident individual's federal adjusted gross income is between twenty-five thousand one dollars and thirty-five thousand dollars, the credit shall be in an amount equal to thirty percent of the credit for child care expenses claimed on the resident individual's federal tax return.

(III) If the resident individual's federal adjusted gross income is between thirty-five thousand one dollars and sixty thousand dollars, the credit shall be in an amount equal to ten percent of the credit for child care expenses claimed on the resident individual's federal tax return.

(b) If the resident individual's federal adjusted gross income is sixty thousand one dollars or more, the resident individual shall not be allowed a credit under this subsection (1).

(1.5) Repealed.

(2) If the credits allowed under subsection (1) of this section exceed the income taxes due on the resident individual's income, the amount of the credits not used to offset income taxes shall not be carried forward as tax credits against the resident individual's subsequent years' income tax liability and shall be refunded to the individual.

(3) The child care expenses credits allowed under subsection (1) of this section shall not be allowed to a resident individual who is receiving child care assistance from the state department of human services except to the extent of the taxpayer's unreimbursed out-of-pocket expenses that result in a federal credit for child care expenses.

(4) In the case of a resident for part of a tax year, the credits allowed by this section shall be apportioned in the ratio determined under section 39-22-110 (1).

(5) to (9) Repealed.



§ 39-22-119.5. Child care expenses tax credit - legislative declaration - definitions - repeal

(1) (a) The general assembly hereby finds and declares that:

(I) Colorado families and the state economy thrive when parents are able to work;

(II) While research shows that high-quality child care contributes to economic mobility, child care can be cost prohibitive for low-income working parents;

(III) The general assembly created the child care expenses tax credit in section 39-22-119 in 1996 to make child care more affordable for working families;

(IV) The credit in section 39-22-119 is currently based on the amount claimed for a similar federal credit;

(V) As a result, some low-income families are not receiving the state child care expenses tax credit because they fail to file a federal return or, based on their income taxes owed, are ineligible for a federal credit; and

(VI) As a result, the state tax credit is unintentionally unfair and regressive.

(b) Now, therefore, the general assembly declares that the intended purpose for creating and extending the term of the tax credit in this section is to fix the Colorado child care expenses income tax credit so that all low-income working families are able to claim the credit regardless of the amount of their federal child care expenses credit.

(2) As used in this section, unless the context otherwise requires:

(a) "Credit" means the child care expenses tax credit created in this section.

(b) "Dependent" has the same meaning as in section 152 (a)(1) of the internal revenue code, or any successor section.

(3) (a) For income tax years beginning on and after January 1, 2014, but prior to January 1, 2017, and for income tax years specified in subsection (3)(a.5) of this section, a resident individual is allowed a credit against the taxes due under this article for child care expenses that the individual incurred during the taxable year if:

(I) The individual has an adjusted gross income of twenty-five thousand dollars or less;

(II) The individual has insufficient tax liability to claim any credit under section 39-22-119;

(III) The expenses are for the care of a dependent of the taxpayer who is less than thirteen years old; and

(IV) The individual would be allowed a credit for the expenses under section 21 of the internal revenue code, or any successor section, if he or she had sufficient tax liability to claim the credit.

(a.5) (I) If, based on the revenue estimate prepared by legislative council staff in June 2017, the general fund surplus for the 2016-17 state fiscal year is expected to be greater than or equal to two million nine hundred thousand dollars, then the credit is available for income tax years beginning on and after January 1, 2017, but prior to January 1, 2020.

(II) If the condition in subsection (3)(a.5)(I) of this section is not met, then the credit is available for income tax years beginning on and after January 1, 2018, but prior to January 1, 2021.

(III) For purposes of determining whether subsection (3)(a.5)(I) or (3)(a.5)(II) of this section applies, legislative council staff shall not take into account any reduction in revenue that would result from the credit applying for income tax years beginning on and after January 1, 2017, but prior to January 1, 2018.

(b) The credit is equal to twenty-five percent of the resident individual's child care expenses; except that the maximum amount of a credit that a resident individual is allowed under this section is:

(I) Five hundred dollars for a single dependent; or

(II) One thousand dollars for two or more dependents.

(c) The amount of the credit that exceeds the resident individual's income taxes due is refunded to the individual.

(4) The amount of an individual's child care expenses incurred during a taxable year that may be the basis of the credit shall not exceed:

(a) In the case of an individual who files a single return, the individual's earned income for the year; or

(b) In the case of two individuals who file a joint return, the lesser of either individual's earned income for the year.

(5) (a) Except as set forth in paragraph (b) of this subsection (5), a resident individual is not allowed a credit for any amount paid to any person who provides child care unless:

(I) The name, address, and taxpayer identification number of the person are included on the resident individual's return; or

(II) If the person is an organization described in section 501 (c)(3) of the internal revenue code, or any successor section, and exempt from tax under section 501 (a) of the internal revenue code, or any successor section, the name and address of the person are included on the resident individual's return.

(b) If the resident individual does not provide the taxpayer identification number but is able to show that he or she exercised due diligence in attempting to provide the required information, the individual may claim the credit.

(c) A resident individual may not claim a credit with respect to a dependent unless the resident individual includes the dependent's name and taxpayer identification number on the individual's return.

(6) In the case of a part-year resident, the credit is apportioned in the ratio determined under section 39-22-110 (1).

(7) This section is repealed, effective January 1, 2022.



§ 39-22-120. Legislative declaration - state sales tax refund - offset against state income tax

(1) The general assembly hereby finds and declares that:

(a) Section 20 of article X of the state constitution, which was approved by the registered electors of this state in 1992, limits the annual growth of state fiscal year spending;

(b) During the 1997-98 fiscal year, state revenues from sources not excluded from state fiscal year spending exceeded the limitation on state fiscal year spending;

(c) When revenues exceed the state fiscal year spending limitation for any given fiscal year, section 20 (7)(d) of article X of the state constitution requires that the excess revenues be refunded in the next fiscal year unless voters approve a revenue change allowing the state to keep the revenues;

(d) In addition, section 20 (1) of article X of the state constitution states that refunds need not be proportional when prior payments are impractical to identify or return and authorizes the use of any reasonable method for refunding excess revenues;

(e) The state is required to refund during the 1998-99 fiscal year all revenues in excess of the state fiscal year spending limitation for the 1997-98 fiscal year; except that, if at the 1998 general election voters statewide approve House Bill 98-1256, enacted at the second regular session of the sixty-first general assembly, the state is required to refund only that portion of the state excess revenues for the 1997-98 fiscal year that the voters have not authorized the state to retain;

(f) It is within the legislative prerogative of the general assembly to enact legislation to implement the refund of state excess revenues for the 1997-98 fiscal year in compliance with section 20 of article X of the state constitution;

(g) It is a reasonable and necessary exercise of the legislative prerogative to determine that, due to the impossibility of identifying or returning prior payments, it is not feasible to make proportional refunds of state excess revenues;

(h) It is also a reasonable and necessary exercise of the legislative prerogative to determine what constitutes a reasonable method of refunding state excess revenues after consideration of the best information available at the time regarding: The amount and source of excess revenues to be refunded; the qualifications for and number of eligible recipients; the amount of refund each recipient should receive; the necessary procedures to claim and make refunds; and the related administrative expenses;

(i) It is the considered judgment of the general assembly that:

(I) The state excess revenues for the 1997-98 fiscal year are derived from a wide variety of state taxes and fees ranging from state sales tax to severance and transportation taxes to health service fees to court fines to permit and license fees and to higher education fees and should, therefore, be returned to as large a group of Colorado residents as is identifiable and economically feasible;

(II) It is not feasible to make proportional refunds of state excess revenues for the 1997-98 fiscal year due to the impossibility of identifying or returning prior payments;

(III) It is reasonable and fair to refund state excess revenues for the 1997-98 fiscal year to a large group of individuals as a refund of state sales tax revenues since more Coloradans pay state sales tax than any other state tax;

(IV) The state collected over one billion four hundred fourteen million dollars in state sales tax revenues during the 1997-98 fiscal year from which the refund of state excess revenues may be made;

(V) Refunding state excess revenues for the 1997-98 fiscal year through the state income tax system in the manner set forth in this section is a reasonable method for refunding such excess revenues; and

(VI) The most cost-effective and expeditious method of refunding state excess revenues for the 1997-98 fiscal year is through the state income tax system but that a refund offset against state income tax liability is merely a mechanism for refunding said state excess revenues to a broad spectrum of persons.

(2) (a) As used in this section, "qualified individual" means:

(I) A natural person who is domiciled in this state for the entire taxable year commencing on January 1, 1998, and ending December 31, 1998, and who is required to file a Colorado individual income tax return for that tax year pursuant to section 39-22-601 (1)(a) or who files a Colorado individual income tax return to claim a refund of Colorado income tax withheld from wages for that tax year; or

(II) Any natural person who is domiciled in this state for the entire taxable year commencing on January 1, 1998, and ending December 31, 1998, and who is at least eighteen years of age as of December 31, 1997; or

(III) A natural person who died during the taxable year commencing on January 1, 1998, and ending December 31, 1998, who was domiciled in this state from January 1, 1998, until the date of death, and whose estate or spouse is required to file a Colorado individual income tax return for that tax year pursuant to section 39-22-601 (1)(a) or whose estate or spouse files a Colorado income tax return to claim a refund of Colorado income tax withheld from wages for that tax year; or

(IV) A natural person who died during the taxable year commencing on January 1, 1998, and ending December 31, 1998, who was domiciled in this state from January 1, 1998, until the date of death, and who was at least eighteen years of age as of December 31, 1997.

(b) "Qualified individual" does not include:

(I) Any natural person who was convicted of a felony and who served a sentence of incarceration in a correctional facility operated by or under contract with the department of corrections or in a county or municipal jail awaiting transfer to the department of corrections pursuant to section 16-11-308, C.R.S., or in both such facility and jail for a total of one hundred eighty days or more during the 1997-98 fiscal year, regardless of whether such person meets the qualifications set forth in paragraph (a) of this subsection (2);

(II) Any natural person who is convicted of a misdemeanor or is adjudicated for an offense that would constitute a misdemeanor if committed by an adult and who is incarcerated in a county or municipal jail for a total of one hundred eighty days or more during the 1997-98 fiscal year, regardless of whether such person meets the qualifications set forth in paragraph (a) of this subsection (2);

(III) Any person under eighteen years of age who is adjudicated for an offense that would constitute a felony if committed by an adult and who was committed to the department of human services for a total of one hundred eighty days or more during the 1997-98 fiscal year, regardless of whether such person meets the qualifications set forth in paragraph (a) of this subsection (2).

(3) With respect to the taxable year commencing on January 1, 1998, and ending December 31, 1998, there shall be allowed to each qualified individual a state sales tax refund in an amount specified in subsection (4) of this section with respect to the income taxes imposed by this article.

(4) The amount of the refund allowed under this section shall be as follows:

(a) For a qualified individual filing a single return for the 1998 tax year:

(I) If the qualified individual's federal adjusted gross income for the 1998 tax year is less than or equal to twenty thousand dollars, the refund shall be in the amount of one hundred forty-two dollars, unless, at the 1998 general election, voters statewide approve House Bill 98-1256, enacted at the second regular session of the sixty-first general assembly, in which case the refund shall be in the amount of ninety-two dollars;

(II) If the qualified individual's federal adjusted gross income for the 1998 tax year is greater than twenty thousand dollars but not more than fifty thousand dollars, the refund shall be in the amount of one hundred ninety-five dollars, unless, at the 1998 general election, voters statewide approve House Bill 98-1256, enacted at the second regular session of the sixty-first general assembly, in which case the refund shall be in the amount of one hundred twenty-six dollars;

(III) If the qualified individual's federal adjusted gross income for the 1998 tax year is greater than fifty thousand dollars but not more than ninety-five thousand dollars, the refund shall be in the amount of two hundred seventy-six dollars, unless, at the 1998 general election, voters statewide approve House Bill 98-1256, enacted at the second regular session of the sixty-first general assembly, in which case the refund shall be in the amount of one hundred seventy-eight dollars;

(IV) If the qualified individual's federal adjusted gross income for the 1998 tax year is greater than ninety-five thousand dollars, the refund shall be in the amount of three hundred eighty-four dollars, unless, at the 1998 general election, voters statewide approve House Bill 98-1256, enacted at the second regular session of the sixty-first general assembly, in which case the refund shall be in the amount of two hundred forty-eight dollars;

(b) For two qualified individuals filing a joint return for the 1998 tax year:

(I) If the qualified individuals' aggregate federal adjusted gross income for the 1998 tax year is less than or equal to twenty thousand dollars, the refund shall be in the amount of two hundred eighty-four dollars, unless, at the 1998 general election, voters statewide approve House Bill 98-1256, enacted at the second regular session of the sixty-first general assembly, in which case the refund shall be in the amount of one hundred eighty-four dollars;

(II) If the qualified individuals' aggregate federal adjusted gross income for the 1998 tax year is greater than twenty thousand dollars but not more than fifty thousand dollars, the refund shall be in the amount of three hundred ninety dollars, unless, at the 1998 general election, voters statewide approve House Bill 98-1256, enacted at the second regular session of the sixty-first general assembly, in which case the refund shall be in the amount of two hundred fifty-two dollars;

(III) If the qualified individuals' aggregate federal adjusted gross income for the 1998 tax year is greater than fifty thousand dollars but not more than ninety-five thousand dollars, the refund shall be in the amount of five hundred fifty-two dollars, unless, at the 1998 general election, voters statewide approve House Bill 98-1256, enacted at the second regular session of the sixty-first general assembly, in which case the refund shall be in the amount of three hundred fifty-six dollars;

(IV) If the qualified individuals' aggregate federal adjusted gross income for the 1998 tax year is greater than ninety-five thousand dollars, the refund shall be in the amount of seven hundred sixty-eight dollars, unless, at the 1998 general election, voters statewide approve House Bill 98-1256, enacted at the second regular session of the sixty-first general assembly, in which case the refund shall be in the amount of four hundred ninety-six dollars.

(5) (a) (I) Except as otherwise provided in subparagraph (II) of this paragraph (a), any refund allowed pursuant to this section shall be claimed by a qualified individual as defined in subparagraph (I) or (III) of paragraph (a) of subsection (2) of this section by filing a 1998 income tax return with the department of revenue no later than April 15, 1999.

(II) Any refund allowed pursuant to this section shall be claimed by a qualified individual as defined in subparagraph (I) or (III) of paragraph (a) of subsection (2) of this section who is granted an extension of time to file a 1998 income tax return by filing a 1998 income tax return with the department of revenue no later than October 15, 1999. Such qualified individual shall not be required to pay all or any portion of the qualified individual's net tax liability due prior to October 15, 1999, in order to be granted an extension of time to file said tax return; except that, pursuant to section 39-22-621, such qualified individual may be subject to a late payment penalty and interest on any net income tax liability not paid by April 15, 1999.

(III) The department of revenue shall not allow said refund claimed on any 1998 income tax return not filed in compliance with the provisions of this article. In no event shall the refund claimed by a qualified individual as defined in subparagraph (I) or (III) of paragraph (a) of subsection (2) of this section on any 1998 income tax return be:

(A) Disallowed if said return is filed on or before October 15, 1999; and

(B) Allowed if said return is filed after October 15, 1999.

(b) Any refund allowed pursuant to this section shall be claimed by a qualified individual as defined in subparagraph (II) or (IV) of paragraph (a) of subsection (2) of this section by filing a 1998 income tax return with the department of revenue no later than April 15, 1999. The department of revenue shall not allow said refund claimed by a qualified individual as defined in subparagraph (II) or (IV) of paragraph (a) of subsection (2) of this section on any 1998 income tax return filed with the department of revenue after April 15, 1999.

(c) (I) Notwithstanding any provision of paragraph (b) of this subsection (5) to the contrary, a qualified individual as defined in subparagraph (II) or (IV) of paragraph (a) of subsection (2) of this section who claims a property tax assistance grant pursuant to section 39-31-101 or a heat or fuel expenses assistance grant pursuant to section 39-31-104 may claim a refund authorized by this section on the assistance grant application form described in section 39-31-102 (2). Claiming a refund on such assistance grant application form shall be in lieu of claiming the refund on an income tax return pursuant to paragraph (b) of this subsection (5). Any refund claimed pursuant to this paragraph (c) shall be claimed on or before April 15, 1999.

(II) The department of revenue shall not allow a refund authorized by this section that is claimed on an assistance grant application form if:

(A) The assistance grant application form is filed after April 15, 1999; or

(B) The qualified individual has claimed the refund authorized by this section on an income tax form filed in accordance with paragraph (b) of this subsection (5) for the tax year for which the refund is allowed.

(5.5) (a) The department of revenue shall make a state sales tax refund of excess revenues for the 1996-97 fiscal year to any qualified individual, as defined in paragraph (a) of subsection (2) of this section as said section existed for purposes of refunding excess revenues for the 1996-97 fiscal year and prior to the amendments to said section contained in House Bill 98S-1003, enacted at the second extraordinary session of the sixty-first general assembly, who, pursuant to a rule of the department of revenue, was not allowed such state sales tax refund because of the failure to pay all or any portion of such qualified individual's net tax liability due prior to a certain date.

(b) The department of revenue shall notify each qualified individual described in paragraph (a) of this subsection (5.5) of the allowance of such refund and make payment of such refunds to such qualified individuals no later than September 30, 1999.

(c) The amount of any state sales tax refund made pursuant to this subsection (5.5) that is outstanding for more than six months after the date such refund was issued to the taxpayer by the department of revenue shall be added to and refunded with the state excess revenues pursuant to section 24-77-103.8, C.R.S.

(6) If the refund allowed under this section exceeds the income taxes otherwise due on the claimant's income, the amount of the refund not used as an offset against income taxes may not be carried forward as an offset against subsequent years' income tax liability and shall be refunded to the claimant.

(7) In addition to any other penalties allowed by law, any person who claims but is not eligible to claim the refund allowed pursuant to this section shall be subject to the criminal penalties imposed pursuant to section 39-21-118, as applicable.

(8) The state sales tax refund allowed to any qualified individual under this section shall not be reported by the department of revenue as a payment of a refund, credit, or offset of state income taxes to such qualified individual in any information return required to be filed pursuant to federal law.

(9) The executive director shall not print individual income tax forms for the 1998 taxable year until the results of the 1998 general election are known so that forms will reflect the impact of the results of said election on the amount of the refund to be allowed in accordance with subsection (4) of this section.

(10) The department of revenue shall identify any qualified individual who has been convicted of a felony and who, at the time of filing for a refund pursuant to this section, is incarcerated in a correctional facility operated by or under contract with the department of corrections or in a county or municipal jail awaiting transfer to a correctional facility pursuant to section 16-11-308, C.R.S. The department of revenue shall transfer the amount of any refund owed to said qualified individual to the department of corrections. The department of corrections shall transmit the amount of said refund to the clerk of the district court which issued an order for payment of restitution or an order for costs pursuant to section 18-1.3-701, C.R.S. Such refund shall be credited in the priority specified in section 16-11-101.6 (1), C.R.S.

(11) The department of corrections, the department of human services, and each county of the state, to the extent each such county has the capability within existing resources, shall provide in a timely manner the information requested by the department of revenue necessary to identify the persons specified in paragraph (b) of subsection (2) of this section and in subsection (10) of this section. The information shall be provided in the form requested by the department of revenue. The department of revenue shall maintain the confidentiality of any social security number received pursuant to this subsection (11).



§ 39-22-121. Credit for child care facilities - repeal

(1) For the income tax year commencing on or after January 1, 1999, but prior to January 1, 2000, any taxpayer who makes a monetary or in-kind contribution to promote child care in the state shall be allowed a credit against the income tax imposed by this article in an amount equal to twenty-five percent of the total value of the contribution except as otherwise provided in subsection (5) of this section.

(1.5) For income tax years commencing on or after January 1, 2000, any taxpayer who makes a monetary contribution to promote child care in the state shall be allowed a credit against the income tax imposed by this article in an amount equal to fifty percent of the total value of the contribution except as otherwise provided in subsections (5) and (6.7) of this section.

(1.7) As used in this section, unless the context otherwise requires, "child care" means care provided to a child twelve years of age or younger.

(2) Monetary or in-kind contributions to promote child care in the state shall include the following types of contributions:

(a) Donating money, real estate, or property for the establishment or operation of a child care facility that uses the donation to provide child care, a child care program that is not a child care facility but provides child care services similar to those provided by a child care center, as defined in section 26-6-102 (5), C.R.S., or any other program that received donations for which a credit was allowed to the donor pursuant to this section for any income tax year that ended before January 1, 2004, in the state;

(b) Donating money to establish a grant or loan program for a parent or parents in the state requiring financial assistance for child care;

(c) Pooling moneys of several businesses and donating such moneys for the establishment of a child care facility in the state;

(d) Donating money for the training of child care providers in the state; and

(e) Donating money, services, or equipment for the establishment of an information dissemination program in the state to provide information and referral services to assist a parent or parents in obtaining child care.

(3) In no event shall credits be allowed pursuant to this section for contributions that are not directly related to promoting child care in the state or for contributions that a taxpayer makes to a child care facility in which the taxpayer or a person related to the taxpayer has a financial interest.

(4) When a contribution for which a credit is claimed pursuant to this section is made to a for-profit business, such contribution shall be directly invested by the business for the acquisition or improvement of facilities, equipment, or services, including the improvement of staff salaries, staff training, or the quality of child care.

(5) The credit allowed by this section shall not exceed one hundred thousand dollars or the taxpayer's actual income tax liability for the tax year for which the credit is claimed, whichever is less. In-kind contributions shall not exceed fifty percent of the total amount of the credit claimed for a given tax year.

(6) If the amount of the credit allowed pursuant to the provisions of this section exceeds the amount of income taxes otherwise due on the taxpayer's income in the income tax year for which the credit is being claimed, the amount of the credit not used as an offset against income taxes in said income tax year may be carried forward and used as a credit against subsequent years' income tax liability for a period not to exceed five years and shall be applied first to the earliest income tax years possible. Any credit remaining after said period shall not be refunded or credited to the taxpayer.

(6.5) For the purposes of this section, "child care facility" means:

(a) Any facility required to be licensed pursuant to part 1 of article 6 of title 26, C.R.S., and shall include, but is not limited to:

(I) Child care centers;

(II) Child placement agencies;

(III) Family child care homes;

(IV) Foster care homes;

(V) Homeless youth shelters;

(VI) Residential child care facilities; and

(VII) Secure residential treatment centers; and

(b) For income tax years commencing on and after January 1, 2013, any approved facility school as such term is defined in section 22-2-402 (1), C.R.S., that is also affiliated with a licensed or certified hospital in the state and is also a nonprofit organization; except that, subject to the limitations specified in subsections (5) and (6) of this section and paragraph (d) of subsection (6.7) of this section, any credit for a monetary contribution made to an approved facility school in the income tax year commencing on or after January 1, 2013, but before January 1, 2014, shall not be claimed until the income tax year commencing on or after January 1, 2014.

(6.7) (a) If the revenue estimate prepared by the staff of the legislative council in December 2010 and December 2011 indicates that the amount of the total general fund revenues for that particular fiscal year will not be sufficient to grow the total state general fund appropriations by six percent over such appropriations for the previous fiscal year, then the credit authorized in this section shall not be allowed for any income tax year commencing during the calendar year following the year in which the estimate is prepared; except that any taxpayer who would have been eligible to claim a credit pursuant to this section in the income tax year in which the credit is not allowed shall be allowed to claim the credit earned in such income tax year in the next income tax year in which the estimate indicates that the amount of the total general fund revenues will be sufficient to grow the total state general fund appropriations by six percent over such appropriations for the previous fiscal year.

(b) The department of revenue shall, through its website, specify on or before January 1, 2011, and January 1, 2012, whether the credit authorized in this section shall be allowed for a given income tax year pursuant to paragraph (a) of this subsection (6.7).

(c) Notwithstanding any other provision, and subject to the limitations in subsections (5) and (6) of this section, in the income tax year commencing on January 1, 2013, a taxpayer may claim no more than fifty percent of any credit allowed pursuant to subsection (1.5) of this section and paragraph (a) of this subsection (6.7) and any credit carried forward pursuant to subsection (6) of this section. The remainder of all credits allowed as described in this paragraph (c) shall be carried forward to the income tax year commencing January 1, 2014.

(d) Notwithstanding any other provision, and subject to the limitations in subsections (5) and (6) of this section, in the income tax year commencing on January 1, 2014, a taxpayer may claim no more than seventy-five percent of any credit allowed pursuant to subsection (1.5) of this section and any credit carried forward pursuant to subsection (6) of this section and paragraph (c) of this subsection (6.7). The remainder of all credits allowed as described in this paragraph (d) shall be carried forward to the income tax year commencing January 1, 2015.

(7) This section is repealed, effective January 1, 2020.



§ 39-22-122. Long-term care insurance credit

(1) Any resident individual who incurs an expense in purchasing or making a payment upon a policy of long-term care insurance for the individual or the individual's spouse shall be allowed a credit against the income taxes due on the individual's income under this article. The credit shall be an amount equal to twenty-five percent of the amount expended for such insurance during the taxable year for which the credit is claimed. For the purposes of this section, "long-term care insurance" shall have the same meaning as in section 10-19-103 (5), C.R.S.

(2) Notwithstanding any other provision of this section to the contrary, a credit shall only be allowed to:

(a) An individual filing a single return with a federal taxable income of less than fifty thousand dollars for the tax year for which the credit is claimed;

(b) Two individuals filing a joint return with a federal taxable income of less than fifty thousand dollars for the tax year for which the credit is claimed if claiming the credit for one policy; or

(c) Two individuals filing a joint return with a federal taxable income of less than one hundred thousand dollars for the tax year for which the credit is claimed if claiming the credit for two policies or for a joint policy that covers each individual separately.

(3) Notwithstanding any other provision of this section to the contrary, the amount of credit claimed pursuant to this section shall not exceed one hundred fifty dollars for each policy for which a credit is claimed pursuant to this section.

(4) If the credit allowed under subsection (1) of this section exceeds the income taxes due on the resident individual's income, the amount of the credit not used to offset income taxes shall not be carried forward as tax credits against the resident individual's subsequent years' income tax liability and shall not be refunded to the individual.

(5) Any credit allowed pursuant to the provisions of this section shall be published in rules promulgated by the executive director of the department of revenue in accordance with article 4 of title 24, C.R.S., and shall be included in income tax forms for that taxable year.



§ 39-22-123. Earned income tax credit - refund of state excess revenues for fiscal years commencing on or after July 1, 1998

(1) (a) Repealed.

(b) Subject to the provisions of subsection (4) of this section, for any income tax year commencing on or after January 1, 2000, if, based on the financial report prepared by the controller in accordance with section 24-77-106.5, C.R.S., the controller certifies that the amount of state revenues for the state fiscal year ending in that income tax year exceeds the limitation on state fiscal year spending imposed by section 20 (7)(a) of article X of the state constitution and the voters statewide either have not authorized the state to retain and spend all of the excess state revenues or have authorized the state to retain and spend only a portion of the excess state revenues for that fiscal year, a resident individual or part-year resident individual who claims an earned income tax credit on the individual's federal tax return shall be allowed an earned income tax credit against the taxes due on the individual's income under this article. The amount of the credit shall be an amount equal to ten percent of the amount of the federal credit claimed on the resident individual's federal tax return or, in the case of a part-year resident individual, such amount as shall reflect ten percent of the federal earned income credit earned while a resident of Colorado.

(2) If the credit allowed under subsection (1) of this section exceeds the income taxes due on the resident individual's income, the amount of the credit not used to offset income taxes shall not be carried forward as tax credits against the resident individual's subsequent years' income tax liability and shall be refunded to the individual.

(3) Any earned income tax credit allowed for any given taxable year pursuant to this section shall be published in rules promulgated by the executive director of the department of revenue in accordance with article 4 of title 24, C.R.S., and shall be included in income tax forms for that taxable year.

(3.5) Any earned income tax credit allowed to any person pursuant to subsection (1) of this section shall not be considered as income or resources for the purpose of determining eligibility or for the payment of public assistance benefits and medical assistance benefits authorized under state law or for payments made under any other publicly funded programs.

(4) (a) If, based on the financial report prepared by the controller in accordance with section 24-77-106.5, C.R.S., the controller certifies that the amount of state revenues for the state fiscal year commencing on July 1, 1998, exceeds the limitation on state fiscal year spending imposed by section 20 (7)(a) of article X of the state constitution for that fiscal year by less than fifty million dollars, then the credit authorized by subsection (1) of this section shall not be allowed for the income tax year commencing on January 1, 1999.

(b) If, based on the financial report prepared by the controller in accordance with section 24-77-106.5, C.R.S., the controller certifies that the amount of state revenues for any state fiscal year commencing on or after July 1, 1999, exceeds the limitation on state fiscal year spending imposed by section 20 (7)(a) of article X of the state constitution for that fiscal year by less than fifty million dollars, as adjusted pursuant to paragraph (c) of this subsection (4), then the credit authorized by subsection (1) of this section shall not be allowed for the income tax year in which said state fiscal year ended.

(c) (I) No later than October 1 of any given calendar year commencing on or after January 1, 2000, the executive director of the department of revenue shall annually adjust the dollar amount specified in paragraph (b) of this subsection (4) to reflect the rate of growth of Colorado personal income for the calendar year immediately preceding the calendar year in which such adjustment is made. For purposes of this subparagraph (I), "the rate of growth of Colorado personal income" means the percentage change between the most recent published annual estimate of total personal income for Colorado, as defined and officially reported by the bureau of economic analysis in the United States department of commerce for the calendar year immediately preceding the calendar year in which the adjustment is made and the most recent published annual estimate of total personal income for Colorado, as defined and officially reported by the bureau of economic analysis in the United States department of commerce for the calendar year prior to the calendar year immediately preceding the calendar year in which the adjustment is made.

(II) Upon calculating the adjustment of said dollar amount in accordance with subparagraph (I) of this paragraph (c), the executive director shall notify in writing the executive committee of the legislative council created pursuant to section 2-3-301 (1), C.R.S., of the adjusted dollar amount and the basis for the adjustment. Such written notification shall be given within five working days after such calculation is completed, but such written notification shall be given no later than October 1 of the calendar year.

(III) It is the function of the executive committee to review and approve or disapprove such adjustment of said dollar amount within twenty days after receipt of such written notification from the executive director. Any adjustment that is not approved or disapproved by the executive committee within said twenty days shall be automatically approved; except that, if within said twenty days the executive committee schedules a hearing on such adjustment, such automatic approval shall not occur unless the executive committee does not approve or disapprove such adjustment after the conclusion of such hearing. Any hearing conducted by the executive committee pursuant to this subparagraph (III) shall be concluded no later than twenty-five days after receipt of such written notification from the executive director.

(IV) (A) If the executive committee disapproves any adjustment of said dollar amount calculated by the executive director pursuant to this paragraph (c), the executive committee shall specify such adjusted dollar amount to be utilized by the executive director. Any adjusted dollar amount specified by the executive committee pursuant to this sub-subparagraph (A) shall be calculated in accordance with the provisions of this paragraph (c).

(B) For the purpose of determining whether the credit authorized by subsection (1) of this section is to be allowed for any given income tax year, the executive director shall not utilize any adjusted dollar amount that has not been approved pursuant to subparagraph (III) of this paragraph (c) or otherwise specified pursuant to sub-subparagraph (A) of this subparagraph (IV).

(V) If one or more ballot questions are submitted to the voters at a statewide election to be held in November of any calendar year commencing on or after January 1, 1999, that seek authorization for the state to retain and spend all or any portion of the amount of excess state revenues for the state fiscal year ending during said calendar year, the executive director shall not determine whether the credit authorized by subsection (1) of this section shall be allowed and shall not promulgate rules containing said credit until the impact of the results of said election on the amount of the excess state revenues to be refunded is ascertained.

(5) The general assembly finds and declares that an earned income tax credit is a reasonable method of refunding a portion of the state excess revenues required to be refunded in accordance with section 20 (7)(d) of article X of the state constitution.

(6) No credit is allowed under this section for an income tax year for which a credit is allowed under section 39-22-123.5.



§ 39-22-123.5. Earned income tax credit - not a refund of excess state revenues - trigger - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The federal earned income tax credit is a refundable tax credit for low- and middle-income working individuals and families whose earnings are below an income threshold;

(b) The amount of the credit increases with income until the credit reaches a maximum level and then phases out, and this structure creates an incentive for people to work and earn more income;

(c) Since its establishment in 1975, the credit has increased family income, reduced child poverty, and promoted employment by supplementing the earnings of low-wage workers, including military families;

(d) The credit has a positive impact on the education and health of children living in poverty;

(e) The credit has a positive economic impact on local economies and businesses because it puts more money in the hands of low- and middle-income working people who spend the money on immediate needs, such as groceries, school supplies, car repairs, rent, and health care;

(f) The Colorado earned income tax credit created in section 39-22-123 is ten percent of the federal earned income tax credit, but it is a mechanism to refund excess state revenues as required by section 20 of article X of the state constitution;

(g) This existing credit has not been in effect since 2001 because the refund has not been triggered; and

(h) Now, therefore, it is the intent of the general assembly to establish a permanent and refundable state earned income tax credit for eligible Colorado taxpayers, which is equal to ten percent of the federal earned income tax credit. The intended purpose of this credit is to help individuals and families achieve greater financial security and to help Colorado's economy.

(2) For an income tax year specified in subsection (3) of this section, a resident individual who claims an earned income tax credit on the individual's federal tax return is allowed an earned income tax credit against the taxes due under this article that is equal to ten percent of the federal credit that the resident individual claimed on his or her federal tax return for the same tax year.

(3) If a credit is allowed under section 39-22-123 for an income tax year commencing on or after January 1, 2013, the credit allowed under this section may be claimed for any income tax year beginning with the income tax year after the income tax year that the credit is allowed under section 39-22-123.

(4) The amount of the credit allowed under this section that exceeds the resident individual's income taxes due is refunded to the individual.

(5) In the case of a part-year resident, the credit allowed under this section is apportioned in the ratio determined under section 39-22-110 (1).

(6) The credit allowed under this section is not considered to be income or resources for the purpose of determining eligibility for the payment of public assistance benefits and medical assistance benefits authorized under state law or for a payment made under any other publicly funded programs.



§ 39-22-129. Child tax credit - trigger - legislative declaration - definitions

(1) (a) The general assembly hereby finds and declares that:

(I) The federal child tax credit, which includes the refundable portion of the credit commonly known as the additional child tax credit, supports low- and middle-income working families whose earnings are below an income threshold and who have children under seventeen years of age;

(II) Since its establishment at the federal level in 1997, the credit has increased family income, reduced child poverty among families with children, and supported local economies; and

(III) The credit has a positive impact on the early childhood development and health of children whose families gain income from the credit.

(b) Now, therefore, it is the intent of the general assembly to establish a permanent and refundable state child tax credit for eligible Colorado taxpayers, which is equal to a percentage of the federal credit based on a family's adjusted gross income. The intended purpose of this credit is to support Colorado working families with young children, reduce child poverty, and to help Colorado's economy.

(2) As used in this section:

(a) "Eligible child" means a qualifying child for purposes of the federal child tax credit who is under six years of age at the end of the taxable year for which the credit is claimed.

(b) "Federal child tax credit" means the child tax credit allowed under section 24 of the internal revenue code, or any successor section, and includes the refundable portion of the tax credit, which portion is referred to as the additional child credit.

(3) (a) For an income tax year specified in subsection (4) of this section, a resident individual who claims a federal child tax credit for an eligible child on the individual's federal tax return is allowed a child tax credit against the income taxes due under this article for the same tax year.

(b) (I) For a resident individual who files a single return, the amount of the credit is equal to:

(A) Thirty percent of the federal child tax credit that the resident individual claimed on his or her federal tax return for each eligible child, if the individual's federal adjusted gross income is twenty-five thousand dollars or less;

(B) Fifteen percent of the federal child tax credit that the resident individual claimed on his or her federal tax return for each eligible child, if the individual's federal adjusted gross income is greater than twenty-five thousand dollars but less than or equal to fifty thousand dollars; and

(C) Five percent of the federal child tax credit that the resident individual claimed on his or her federal tax return for each eligible child, if the individual's federal adjusted gross income is greater than fifty thousand dollars but less than or equal to seventy-five thousand dollars.

(II) A resident individual who files a single return and whose federal adjusted gross income is greater than seventy-five thousand dollars is not allowed a credit under this section.

(c) (I) For two resident individuals who file a joint return, the amount of the credit is equal to:

(A) Thirty percent of the federal child tax credit that the resident individuals claimed on their federal tax return for each eligible child, if the individuals' federal adjusted gross income is thirty-five thousand dollars or less;

(B) Fifteen percent of the federal child tax credit that the resident individuals claimed on their federal tax return for each eligible child, if the individuals' federal adjusted gross income is greater than thirty-five thousand dollars but less than or equal to sixty thousand dollars; and

(C) Five percent of the federal child tax credit that the resident individuals claimed on their federal tax return for each eligible child, if the individuals' federal adjusted gross income is greater than sixty thousand dollars but less than or equal to eighty-five thousand dollars.

(II) Two resident individuals who file a joint return and whose federal adjusted gross income is greater than eighty-five thousand dollars are not allowed a credit under this section.

(4) No credit is allowed under this section until the United States congress has enacted the "Marketplace Fairness Act of 2013", or any other act with substantially similar requirements, and the general assembly has enacted a law to implement the minimum simplification requirements in the congressional act. The credit allowed under this section may be claimed for any income tax year beginning with the income tax year during which the last prerequisite bill under this subsection (4) becomes law; except that, if the last bill becomes law after October 1 of a given year, the credit is first available in the next income tax year, and in no case may the credit be claimed prior to the 2014 income tax year.

(5) The amount of the credit allowed under this section that exceeds the resident individual's income taxes due is refunded to the individual.

(6) In the case of a part-year resident, the credit allowed under this section is apportioned in the ratio determined under section 39-22-110 (1).

(7) The credit allowed under this section is not considered to be income or resources for the purpose of determining eligibility for the payment of public assistance benefits and medical assistance benefits authorized under state law or for a payment made under any other publicly funded programs.






Part 2 - Partners and Partnerships

§ 39-22-201. Partners, not partnership, subject to tax

A partnership as such shall not be subject to tax under this article. Persons carrying on business as partners shall be liable for the tax and the alternative minimum tax under this article only in their separate or individual capacities.



§ 39-22-202. Resident partners

(1) In determining the federal taxable income of a resident partner for Colorado income tax purposes, any modification described in section 39-22-104 which relates to an item of partnership income, gain, loss, or deduction shall be made in accordance with the partner's distributive share, for federal income tax purposes, of the item to which the modification relates. Where a partner's distributive share of any such item is not required to be taken into account separately for federal income tax purposes, the partner's distributive share of such item shall be determined in accordance with his distributive share, for federal income tax purposes, of partnership taxable income or loss generally.

(2) Each item of partnership income, gain, loss, deduction, or credit shall have the same character for a partner under this article as for federal income tax purposes.

(3) Where a partner's distributive share of an item of partnership income, gain, loss, deduction, or credit is determined for federal income tax purposes by special provision of the partnership agreement with respect to such item and where the principal purpose of such provision is the avoidance or evasion of tax under this article, the partner's distributive share of such item and any modification required with respect thereto shall be determined as if the partnership agreement made no special provision with respect to such item.



§ 39-22-203. Nonresident partners

(1) (a) In determining Colorado nonresident federal taxable income of a nonresident partner of any partnership, there shall be included only the portion of such partner's distributive share of items of partnership income, gain, loss, deduction, or credit derived from sources within Colorado determined in accordance with the provisions of section 39-22-109 or, at the partnership's election, apportioned or allocated to this state pursuant to section 39-22-303.5.

(b) Repealed.

(2) In determining the sources of a nonresident partner's income for the purposes of Colorado income tax, no effect shall be given to a provision in the partnership agreement which:

(a) Characterizes payments to the partner as being for services or for the use of capital; or

(b) Allocates to the partner, as income or gain from sources outside Colorado, a greater portion of his distributive share of partnership income or gain than the ratio of partnership income or gain from sources outside Colorado to partnership income or gain from all sources, except as authorized in subsection (4) of this section; or

(c) Allocates to the partner a greater proportion of a partnership item of loss or deduction connected with sources within Colorado than his proportionate share, for federal income tax purposes, of partnership loss or deduction generally, except as authorized in subsection (4) of this section.

(3) Repealed.

(4) The executive director may authorize the use of such other methods of determining a nonresident partner's portion of partnership items derived from or connected with sources within Colorado, and the modifications related thereto, as may be appropriate and equitable, on such terms and conditions as he may require.

(5) (a) A nonresident partner's distributive share of items shall be determined under section 39-22-202 (1).

(b) The character of partnership items for a nonresident partner shall be determined under section 39-22-202 (2).

(c) The effect of a special provision in a partnership agreement having the principal purpose of avoidance or evasion of tax under this article shall be determined under section 39-22-202 (3).



§ 39-22-204. Accounting periods and methods

The provisions of section 39-22-111 shall apply to partnerships to the extent not inconsistent with sections 39-22-201 to 39-22-203.



§ 39-22-206. Foreign source income of export taxpayers

If a partnership qualifies as an export taxpayer, its partners may exclude from gross income for Colorado income tax purposes such partners' distributive share of any such partnership income or gain which constitutes foreign source income for federal income tax purposes. For the purposes of this section, an "export taxpayer" means any partnership which is subject to the provisions of this article and which sells fifty percent or more of its product or products which are produced in Colorado in states other than Colorado or in foreign countries or, if the gross receipts of such partnership are derived from the performance of services, such services are performed in Colorado by a partner or employee of the partnership and fifty percent or more of such services provided by the partnership are sold or provided to persons outside of Colorado.






Part 3 - Corporations

Subpart 1 - C Corporations

§ 39-22-300.1. Short title - citation

This subpart 1 shall be comprised of sections 39-22-300.1 to 39-22-310 and may be cited as subpart 1. This subpart 1 shall be known and may be cited as the "Colorado C Corporation Income Tax Act".



§ 39-22-301. Corporate tax imposed

(1) (a) For income tax years commencing on or after January 1, 1983, but before July 1, 1986, a tax is imposed upon each domestic C corporation and foreign C corporation doing business in Colorado annually in an amount equal to five percent of the net income of such C corporation during the year derived from sources within Colorado. Income from sources within Colorado includes income from tangible or intangible property located or having a situs in this state and income from any activities carried on in this state, regardless of whether carried on in intrastate, interstate, or foreign commerce.

(b) For income tax years commencing on or after January 1, 1981, but before January 1, 1983, a tax is imposed upon each domestic C corporation and foreign C corporation doing business in Colorado annually in an amount equal to five percent of the net income of such C corporation during the year derived from sources within Colorado reduced pursuant to the reduction tables set forth in subsections (1.1) and (1.2) of this section. Income from sources within Colorado includes income from tangible or intangible property located or having a situs in this state and income from any activities carried on in this state, regardless of whether carried on in intrastate, interstate, or foreign commerce. In the case of a C corporation which is a component member of a controlled group of corporations as defined in section 1563 (a) of the internal revenue code, the sum of the Colorado net incomes of all the component members of the controlled group, but not the losses of each component member thereof, shall be used in computing the reduction for the controlled group. The reduction for the controlled group may be allocated between or among the component members thereof as agreed to by such members. If such an agreement is not reached, the executive director shall allocate the reduction based on the ratio of the Colorado net income of each component member to the total Colorado net incomes of all component members.

(c) For income tax years commencing on or after July 1, 1986, but before July 1, 1987, a tax is imposed upon each domestic C corporation and foreign C corporation doing business in Colorado annually in an amount equal to six percent of the net income of such C corporation during the year derived from sources within Colorado reduced pursuant to the reduction table set forth in subsection (1.3) of this section. Income from sources within Colorado includes income from tangible or intangible property located or having a situs in this state and income from any activities carried on in this state, regardless of whether carried on in intrastate, interstate, or foreign commerce. In the case of a C corporation which is a component member of a controlled group of corporations as defined in section 1563 (a) of the internal revenue code, the sum of the Colorado net incomes of all the component members of the controlled group, but not the losses of each component member thereof, shall be used in computing the reduction for the controlled group. The reduction for the controlled group may be allocated between or among the component members thereof as agreed to by such members. If such an agreement is not reached, the executive director shall allocate the reduction based on the ratio of the Colorado net income of each component member to the total Colorado net incomes of all component members.

(d) (I) A tax is imposed upon each domestic C corporation and foreign C corporation doing business in Colorado annually in an amount of the net income of such C corporation during the year derived from sources within Colorado as set forth in the following schedule of rates:

(A) For income tax years commencing on or after July 1, 1987, but before July 1, 1988:

(C) For income tax years commencing on or after July 1, 1989, but before July 1, 1990:

(D) For income tax years commencing on or after July 1, 1990, but before July 1, 1991:

(E) For income tax years commencing on or after July 1, 1991, but before July 1, 1992:

(F) For income tax years commencing on or after July 1, 1992, but before July 1, 1993:

(G) For income tax years commencing on or after July 1, 1993, but prior to January 1, 1999, five percent of the Colorado net income;

(H) For income tax years commencing on or after January 1, 1999, but prior to January 1, 2000, four and three-quarters percent of the Colorado net income;

(I) Except as otherwise provided in section 39-22-627, for income tax years commencing on or after January 1, 2000, four and sixty-three one hundredths percent of the Colorado net income.

(II) For purposes of this paragraph (d), income from sources within Colorado shall be determined in accordance with the provisions of this part 3 and includes income from tangible or intangible property located or having a situs in this state and income from any activities carried on in this state, regardless of whether carried on in intrastate, interstate, or foreign commerce. In the case of a C corporation which is a component member of a controlled group of corporations as defined in section 1563 (a) of the internal revenue code, the sum of the Colorado net incomes of all the component members of the controlled group, but not the losses of each component member thereof, shall be used in computing the tax bracket for the controlled group. The tax bracket for the controlled group may be allocated between or among the component members thereof as agreed to by such members. If such an agreement is not reached, the executive director shall allocate the tax bracket based on the ratio of the Colorado net income of each component member to the total Colorado net incomes of all component members.

(1.1) For income tax years commencing on or after January 1, 1981, but before January 1, 1982, the tax imposed by paragraph (b) of subsection (1) of this section shall be reduced in accordance with the following table:

(1.2) For income tax years commencing on or after January 1, 1982, but before January1, 1983, the tax imposed by paragraph (b) of subsection (1) of this section shall be reducedin accordance with the following table:

(1.3) For income tax years commencing on or after July 1, 1986, but before July 1,1987, the tax imposed by paragraph (c) of subsection (1) of this section shall be reduced inaccordance with the following table:

(1.4) and (1.5) Repealed.

(2) Any corporation which is required by the terms of this article to file a return, and whose only activities in Colorado consist of making sales, and which does not own or rent real estate within the state of Colorado, and whose annual gross sales in or into this state amount to not more than one hundred thousand dollars may elect to pay a tax of one-half of one percent of its annual gross receipts derived from sales in or into Colorado in lieu of paying an income tax.

(3) (a) As used in this section:

(I) "Charitable organization" means a charitable organization exempt from federal income taxation under the provisions of the internal revenue code.

(II) "Crop" means an agricultural crop, including but not limited to grains, fruits, and vegetables, which is usable as food for human beings.

(III) "Crop contribution" means a contribution of a crop or portion of a crop to a charitable organization by a taxpayer engaged in the trade or business of farming or processing of a crop.

(IV) "Livestock" means cattle, swine, poultry, or other animals raised for profit and usable as food for human beings.

(V) "Livestock contribution" means a contribution of livestock to a charitable organization by a taxpayer engaged in the trade or business of raising or processing of livestock.

(VI) "Most recent sale price" means an amount equal to the price which the taxpayer would have received for the crop or livestock contributed, determined as if the crop or livestock had been sold on the date of the most recent sale of such a crop or livestock and at the same price per unit as the crop or livestock which was sold on that date.

(VII) "Wholesale market price" means the average wholesale market price for the crop or livestock contributed in the nearest regional market during the month in which the contribution is made, determined without consideration of grade or quality of the crop or livestock and as if the quantity of the crop or livestock contributed were marketable.

(b) There shall be allowed to taxpayers, as a credit with respect to the income taxes imposed by this part 3, an amount equal to twenty-five percent of the wholesale market price or twenty-five percent of the most recent sale price of crop contributions or livestock contributions, or both, made to a tax-exempt charitable organization. Credit, as provided for in this subsection (3), may not exceed one thousand dollars per tax year.

(c) Unused portions of such credit may be carried forward to subsequent tax years as credit against income taxes due for those years. However, such credit must be used within five years of the end of the tax year in which the contribution was made.

(d) The credit under this section is available only if the following conditions are met:

(I) The crop is harvested or the livestock is slaughtered by or on behalf of the donee charitable organization;

(II) The use of the crop or livestock by the donee charitable organization is related to the purpose or function constituting the basis for the organization's tax-exempt status;

(III) The crop or livestock is not transferred by the donee charitable organization in exchange for money, other property, or services. This condition shall not apply in those cases where the donee charitable organization functions as a clearinghouse for distribution, without expectation of remuneration, of such crops or livestock, or both, to other charitable organizations. These secondary donees shall be subject to the provisions of this section in the same measure as if the contribution were received by that tax-exempt charitable organization directly from the original donor.

(IV) The taxpayer and any subsequent donors shall receive from the donee charitable organization a written statement declaring that its use and disposition of the crop or livestock will be in accordance with this section;

(V) No taxpayer who donates items of food to a tax-exempt charitable organization for use or distribution in providing assistance shall be liable for damages in any civil action or subject to prosecution in any criminal proceeding resulting from the nature, age, condition, or packaging of such crop contributions or livestock contributions, or both. However, the exemption shall not apply to the willful, wanton, or reckless acts of donors which result in injury to the recipients of such contributed foods.



§ 39-22-302. S corporations

An S corporation shall not be subject to taxation under this article.



§ 39-22-303. Dividends in a combined report - foreign source income - affiliated groups - definitions

(1) to (5) (Deleted by amendment, L. 2008, p. 955, § 7, effective January 1, 2009.)

(6) In the case of two or more C corporations, whether domestic or foreign, owned or controlled directly or indirectly by the same interests, the executive director may, to avoid abuse, on a fair and impartial basis, distribute or allocate the gross income and deductions between or among such C corporations in order to clearly reflect income.

(7) (Deleted by amendment, L. 2008, p. 955, § 7, effective January 1, 2009.)

(8) The executive director shall not require the inclusion in a combined report of the income of any C corporation which conducts business outside the United States if eighty percent or more of the C corporation's property and payroll, as determined by factoring pursuant to section 24-60-1301, C.R.S., is assigned to locations outside the United States. For the purpose of this subsection (8), "United States" shall be restricted to the fifty states and the District of Columbia.

(9) Dividends which a C corporation includable in a combined report receives from another C corporation also includable in the combined report shall be excluded from taxable income.

(10) As used in this subsection (10), "foreign source income" means taxable income from sources without the United States, as used in section 862 of the internal revenue code. In apportioning and allocating income pursuant to section 39-22-303.5 or 39-22-303.7, foreign source income shall be considered only to the extent provided in this subsection (10):

(a) If, for federal income tax purposes, the taxpayer has elected to claim foreign taxes paid or accrued as a deduction, then all foreign source income minus such deduction shall be considered;

(b) (I) If, for federal income tax purposes, the taxpayer has elected to claim foreign taxes paid or accrued as a credit, then foreign source income shall be considered only to the extent that such income exceeds the exclusion provided by this paragraph (b).

(II) For income tax years commencing prior to January 1, 2000, the amount to be excluded shall be determined by multiplying the foreign source income by a fraction, the numerator of which is the total of taxes paid or accrued to foreign countries and United States possessions by or on behalf of the C corporation pursuant to section 901 or 902 of the internal revenue code, deemed paid pursuant to section 902 or 960 of the internal revenue code for the tax year, or carried over or carried back to such tax year pursuant to section 904 (c) of the internal revenue code. The denominator of said fraction shall be forty-six percent of the foreign source income.

(III) For income tax years commencing on or after January 1, 2000, the amount to be excluded shall be determined by multiplying the foreign source income by a fraction, the numerator of which is the total of taxes paid or accrued to foreign countries and United States possessions by or on behalf of the C corporation pursuant to section 901 or 902 of the internal revenue code, deemed paid pursuant to section 902 or 960 of the internal revenue code for the tax year, or carried over or carried back to such tax year pursuant to section 904 (c) of the internal revenue code. The denominator of said fraction shall be the same percentage as the effective federal corporate income tax rate multiplied by the foreign source income. As used in this subsection (10), "effective federal corporate income tax rate" means the taxpayer's federal corporate income tax calculated in accordance with section 11 (a) and (b) of the internal revenue code for such tax year divided by the taxpayer's federal taxable income.

(c) Foreign source income from a foreign C corporation within an affiliated group of C corporations shall be determined without regard to section 882 (a)(2) of the internal revenue code.

(11) (a) In the case of an affiliated group of C corporations, the executive director may require, or the taxpayer may file, a combined report, but such report shall only include those members of an affiliated group of C corporations as to which any three of the following facts have been in existence in the tax year and the two preceding tax years:

(I) Sales or leases by one affiliated C corporation to another affiliated C corporation constitute fifty percent or more of the gross operating receipts of the C corporation making the sales or leases; or, purchases or leases from one affiliated C corporation by another affiliated C corporation constitute fifty percent or more of the cost of goods sold or leased by the C corporation making the purchases or leases. This subparagraph (I) shall not apply to the following transactions between affiliated C corporations: The issuance of commercial paper or other debt obligations and the use of the proceeds therefrom to make loans or to purchase receivables between affiliated C corporations.

(II) Five or more of the following services are provided by one or more affiliated C corporations for the benefit of another affiliated C corporation: Advertising and public relations services; accounting and bookkeeping services; legal services; personnel services; sales services; purchasing services; research and development services; insurance procurement and servicing exclusive of employee benefit programs; and employee benefit programs including pension, profit-sharing, and stock purchase plans. A service shall be deemed provided if fifty percent or more of the service is provided without provision for an "arm's length charge" within the meaning of the United States treasury regulation 1.482-2 (b)(3).

(III) Twenty percent or more of the long-term debt of one affiliated C corporation is owed to or guaranteed by another affiliated C corporation. For the purposes of this subparagraph (III), "long-term debt" means debt which becomes due more than one year after incurred.

(IV) One affiliated C corporation substantially uses the patents, trademarks, service marks, logo-types, trade secrets, copyrights, or other proprietary materials owned by another affiliated C corporation.

(V) Fifty percent or more of the members of the board of directors of one affiliated C corporation are members of the board of directors or are corporate officers of another affiliated C corporation.

(VI) Twenty-five percent or more of the twenty highest-ranking officers of an affiliated C corporation are members of the board of directors or are corporate officers of another affiliated C corporation.

(b) The net income of the affiliated C corporations which are to be included in a combined report shall be determined pursuant to the rules and regulations promulgated pursuant to section 1502 of the internal revenue code, as modified by section 39-22-304.

(c) If an affiliated C corporation is included in a combined report, section 39-22-303.5 or 39-22-303.7 shall be applied with the following modifications:

(I) Intercompany transactions among the affiliated C corporations shall be excluded from the numerator and denominator of the apportionment calculation set forth in section 39-22-303.5; and

(II) The numerator of the apportionment calculation set forth in section 39-22-303.5 shall be, to the extent applicable, the sum of the sales of those affiliated C corporations doing business in Colorado.

(d) The executive director shall not require returns to be made on a consolidated basis, but an affiliated group of C corporations may elect to file a consolidated return as otherwise provided in this article.

(e) (Deleted by amendment, L. 2008, p. 955, § 7, effective January 1, 2009.)

(12) (a) As used in subsections (10) and (11) of this section, the term "affiliated group" means one or more chains of includable C corporations connected through stock ownership with a common parent C corporation which is an includable C corporation if:

(I) Stock possessing more than fifty percent of the voting power of all classes of stock and more than fifty percent of each class of the nonvoting stock of each of the includable C corporations, except the common parent C corporation, is owned directly by one or more of the other includable C corporations; and

(II) The common parent C corporation owns directly stock possessing more than fifty percent of the voting power of all classes of stock and more than fifty percent of each class of the nonvoting stock of at least one of the other includable C corporations.

(b) As used in this subsection (12), the term "stock" does not include nonvoting stock which is limited and preferred as to dividends, employer securities, within the meaning of section 409(1) of the internal revenue code, while such securities are held under a tax credit employee stock ownership plan, or qualifying employer securities, within the meaning of section 4975(e)(8) of the internal revenue code, while such securities are held under an employee stock ownership plan which meets the requirements of section 4975(e)(7) of the internal revenue code.

(c) As used in this subsection (12), the term "includable C corporations" means any C corporation which has more than twenty percent of the C corporation's property and payroll as determined by factoring pursuant to section 24-60-1301, C.R.S., assigned to locations inside the United States.

(13) The executive director shall, within existing appropriations to the department of revenue, promulgate rules and regulations to apply and administer the provisions of this section. Such rules and regulations shall be available for public review and comment not later than July 1, 1990.

(14) (Deleted by amendment, L. 2008, p. 955, § 7, effective January 1, 2009.)



§ 39-22-303.1. Interstate banking or branching - nondiscriminatory tax treatment

(1) On or before June 1, 1997, the executive director shall promulgate regulations to ensure nondiscriminatory tax treatment of financial organizations engaged in interstate banking or interstate branching and, in connection therewith, shall consider:

(a) Any recommendations of the multistate tax commission established under the provisions of section 24-60-1301, C.R.S., regarding the taxation and allocation of income and expenses of financial organizations; and

(b) Applying the multistate tax compact, as set forth in part 13 of article 60 of title 24, C.R.S., to financial organizations.



§ 39-22-303.5. Single-factor apportionment of business income - allocation of nonbusiness income - rules - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Business income" means the net income of the taxpayer arising from the transactions and activity in the regular course of a taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations. For purposes of administration of this section, the income of the taxpayer is business income unless clearly classifiable as nonbusiness income.

(b) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(c) "Nonbusiness income" means all income other than business income.

(d) "Sales" means all gross receipts of the taxpayer not allocated under subsection (5) of this section and not otherwise excluded from the calculation of net income; except that, for the sale of intangible property, "sales" means the gain from the sale and not the gross receipts.

(e) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(f) "Taxpayer" means a C corporation or any nonresident individual, nonresident partner, or S corporation that is permitted or required pursuant to another provision of law to apportion and allocate revenue pursuant to this section.

(2) (a) For income tax years commencing prior to January 1, 2009, a taxpayer shall apportion and allocate income pursuant to section 24-60-1301, C.R.S., or apportion income pursuant to section 39-22-303, as those sections existed immediately prior to January 1, 2009.

(b) For income tax years commencing on or after January 1, 2009, a taxpayer shall apportion and allocate the taxpayer's entire net income as provided in this section.

(3) (a) If a taxpayer has no income from business activity outside of Colorado, the taxpayer's entire net income shall be allocated to Colorado.

(b) A taxpayer having income from business activity that is taxable both within and without Colorado shall apportion and allocate the taxpayer's net income as provided in this section.

(c) For purposes of apportionment and allocation of income under this section, a taxpayer is taxable in another state if:

(I) In that state, the taxpayer is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, a corporate stock tax, or any similar tax; or

(II) That state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state subjects the taxpayer to such tax.

(4) (a) A taxpayer's business income shall be apportioned to Colorado by multiplying such business income by a fraction, the numerator of which is the total sales of the taxpayer in Colorado during the tax period and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

(b) Sales of tangible personal property, including gross receipts from leases and other uses of tangible personal property, are in Colorado if:

(I) The property is delivered or shipped to a purchaser in Colorado regardless of the f.o.b. point or other conditions of the sale; or

(II) The property is shipped from an office, store, warehouse, factory, or other place of storage in Colorado and the taxpayer is not taxable in the state to which the property is shipped.

(c) Sales, other than sales of tangible personal property, are in Colorado as follows:

(I) Revenue from services rendered in Colorado;

(II) Rents and royalties from real property located in Colorado;

(III) Gross proceeds from the sale of real property located in Colorado;

(IV) Interest and dividend income to the extent included in taxable income, if the taxpayer's commercial domicile is in Colorado;

(V) Gain from the sale of intangible property if the taxpayer's commercial domicile is in Colorado;

(VI) Patent and copyright royalties, if and to the extent that:

(A) The patent or copyright is utilized by the payer in Colorado; or

(B) The patent or copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in Colorado; and

(VII) Revenue from the performance of purely personal services, if the income-producing activity is performed in Colorado.

(d) Notwithstanding any other provision of this subsection (4), in apportioning the income of a taxpayer engaged in the business of publishing magazines or periodicals either through print or electronic media, sales related to advertising in magazines or periodicals shall be part of the taxpayer's total sales in Colorado only to the extent that such magazines or periodicals are delivered within Colorado. The determination of the extent to which magazines or periodicals are delivered within Colorado shall be based upon the ratio that the delivery of magazines or periodicals by such taxpayer or tax-reporting entity in Colorado bears to the total delivery of magazines and periodicals by such taxpayer or tax-reporting entity.

(e) Notwithstanding any other provision of law, no foreign source income that is included in taxable income shall be included as sales of the taxpayer in Colorado for purposes of apportioning business income pursuant to this subsection (4).

(f) For purposes of subparagraph (VI) of paragraph (c) of this subsection (4) and paragraph (g) of subsection (5) of this section:

(I) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of the receipts from the patent royalties cannot be reasonably assigned to states or if the accounting procedures do not reflect the states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

(II) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties cannot be reasonably assigned to states or if the accounting procedures do not reflect the states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

(5) A taxpayer's rents and royalties from real or tangible personal property, capital gains, interest, dividends, patent or copyright royalties, or other income, to the extent that they constitute nonbusiness income, shall be allocated as follows:

(a) Net rents and royalties from real property located in Colorado shall be allocated to Colorado;

(b) (I) Net rents and royalties from tangible personal property shall be allocated to Colorado:

(A) If and to the extent that the property is utilized in Colorado; or

(B) In their entirety if the taxpayer's commercial domicile is in Colorado and the taxpayer is not organized under the laws of, or taxable in, the state in which the property is utilized.

(II) For purposes of this paragraph (b), the extent of utilization of tangible personal property in Colorado shall be determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in Colorado during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property shall be utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

(c) Capital gains and losses from sales of real property located in Colorado shall be allocated to Colorado;

(d) Capital gains and losses from sales of tangible personal property shall be allocated to Colorado if:

(I) The property had a situs in Colorado at the time of the sale; or

(II) The taxpayer's commercial domicile is in Colorado and the taxpayer is not taxable in the state in which the property had a situs;

(e) Capital gains and losses from sales of intangible property shall be allocated to Colorado if the taxpayer's commercial domicile is in Colorado;

(f) Interest and dividends shall be allocated to Colorado if the taxpayer's commercial domicile is in Colorado;

(g) Patent and copyright royalties shall be allocated to Colorado if and to the extent that:

(I) The patent or copyright is utilized by the payer in Colorado; or

(II) The patent or copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in Colorado; and

(h) Nonbusiness income that is not otherwise allocated pursuant to this subsection (5) shall be allocated pursuant to subsection (7) of this section.

(6) Notwithstanding any other provision of this section, for each taxable year commencing on or after January 1, 2009, a taxpayer may elect to treat all income as business income. This election shall be made in accordance with rules adopted by the department of revenue and shall be made by the extended due date of the tax return. Once made, the election shall be irrevocable for such tax year.

(7) (a) In the case of certain industries where unusual factual situations produce inequitable results under the apportionment and allocation provisions of this section, the executive director shall promulgate rules for determining the apportionment and allocation factors for each such industry, but such rules shall be applied uniformly.

(b) If the apportionment and allocation provisions of this section do not fairly represent the extent of the taxpayer's activities in Colorado, the taxpayer may petition for, or the executive director may require, with respect to all or any part of the taxpayer's business activities, if reasonable:

(I) Separate accounting;

(II) The inclusion of one or more additional factors that will fairly represent the taxpayer's business activity in Colorado; or

(III) The employment of any other method to effectuate an equitable apportionment or allocation of the taxpayer's income, fairly calculated to determine the net income derived from or attributable to sources in Colorado.

(c) If the executive director requires the taxpayer to change its present method of reporting, the executive director shall notify the taxpayer in writing of the reason for the required change. The notice shall be made by first-class mail as set forth in section 39-21-105.5 and shall be sufficiently particular to give the taxpayer adequate information as to the reasons for the change so that the taxpayer may frame an answer for and defend its present method of reporting if it decides to appeal.

(d) The department of revenue, from time to time, shall publish all rulings of general public interest with respect to any application of the provisions of this subsection (7).

(e) If requested by the director of research of the legislative council, the executive director shall require taxpayers to provide additional information related to apportionment and allocation of income to support an income tax return for the purpose of providing such information to legislative council staff to improve the accuracy of fiscal notes and reports to the legislature. The executive director shall aggregate such additional information so as to preserve the confidentiality of the taxpayer's information and comply with section 39-21-113.

(8) A bank, savings and loan, credit union, or other taxpayer making or purchasing loans whose only business activity within Colorado is the ownership of property acquired through the process of foreclosure, or was obtained through a procedure exercised in lieu of the entity exercising its right to foreclose, which property is later disposed of within twenty-four months after obtaining ownership, shall directly allocate net income for such property during such time and any gains or losses realized from the sale of such foreclosed property to the state where the property is located. Such limited activities shall not render a bank, savings and loan, credit union, or other entity subject to the other allocation and apportionment provisions of this section.

(9) The executive director shall promulgate rules in accordance with article 4 of title 24, C.R.S., to apply and administer the provisions of this section. Any rules that the executive director promulgated in order to apply and administer section 39-22-303 or 24-60-1301, C.R.S., that may be used to apply and administer the provisions of this section, including provisions to apply and administer the sales factor for special industries, which are set forth in 1 CCR 201-2, shall continue to be in effect unless inconsistent with the provisions of this section or specifically withdrawn by the executive director.

(10) On or before January 1, 2014, the director of the office of economic development shall prepare a report describing the economic impacts related to apportionment and allocation of taxable income pursuant to this section and deliver the report to the finance committees of the senate and house of representatives, or any successor committees.



§ 39-22-303.7. Sourcing of sales of mutual fund service corporations - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Administration services" includes, but is not limited to, clerical, fund, or shareholder accounting and participant record keeping, transfer agency, bookkeeping, data processing, custodial, internal auditing, legal, and tax services performed for a regulated investment company. Services qualify as "administrative services" only if the provider of such services during the taxable year also provides, or is affiliated with a person that provides, management or distribution services to a regulated investment company during the same taxable year.

(b) "Distribution services" includes, but is not limited to, the services of advertising, servicing, marketing, or selling shares of a regulated investment company. The services of advertising, servicing, or marketing shares qualify as "distribution services" only when the service is performed by a person that is, or in the case of a closed-end company was, either engaged in the business of selling regulated investment company shares or affiliated with a person that is engaged in the service of selling regulated investment company shares. In the case of an open-end company, such service of selling shares must be performed pursuant to a contract entered into pursuant to 15 U.S.C. sec. 80a-15 (b), as amended.

(c) "Domicile" presumptively means the shareholder's mailing address on the records of the regulated investment company. If, however, the regulated investment company or the mutual fund service corporation has actual knowledge that the shareholder's primary residence or principal place of business is different from the shareholder's mailing address, the presumption shall not control. If the shareholder of record is a company that holds the shares of the regulated investment company as depositor for the benefit of a separate account, then the shareholder shall be the contract owners or policyholders of the contracts or policies supported by the separate account determined using any reasonable basis, such as zip codes of underlying shareholders or United States census bureau data in order to determine the proper location for the assignment of these shares. If the regulated investment company or the mutual fund service corporation has actual knowledge that the shareholder's principal place of business is different from the shareholder's mailing address, the presumption shall not control.

(d) "Management services" includes, but is not limited to, any of the following: The rendering of investment advice, directly or indirectly, to a regulated investment company, making determinations as to when sales and purchases of securities are to be made on behalf of the regulated investment company, or providing services related to the selling or purchasing of securities constituting assets of a regulated investment company, and related activities. Services qualify as "management services" only when such activity or activities are performed pursuant to a contract with the regulated investment company entered into pursuant to 15 U.S.C. sec. 80a-15 (a), as amended, for a person that has entered into such contract with the regulated investment company or for a person that is affiliated with a person that has entered into such a contract with a regulated investment company.

(e) "Mutual fund sales" means gross receipts derived within the taxable year directly or indirectly from the rendering of management, distribution, or administration services to a regulated investment company, including gross receipts received directly or indirectly from trustees, sponsors, and participants of employee benefit plans that have accounts in a regulated investment company.

(f) "Mutual fund service corporation" means any corporation doing business in Colorado that derives gross income from the provision directly or indirectly of management, distribution, or administration services to or on behalf of a regulated investment company and from trustees, sponsors, and participants of employee benefit plans that have accounts in a regulated investment company.

(g) "Regulated investment company" means a regulated investment company as defined in section 851 of the federal "Internal Revenue Code of 1986", as amended.

(2) Notwithstanding any provision of section 39-22-303.5, for taxable years commencing on or after January 1, 2009, mutual fund sales by a mutual fund service corporation shall be considered Colorado sales for purposes of section 39-22-303.5 (4)(c), to the extent that shareholders of the regulated investment company are domiciled in Colorado as follows:

(a) (I) By multiplying the mutual fund service corporation's total dollar amount of mutual fund sales of such services on behalf of each regulated investment company by a fraction, the numerator of which shall be the average of the number of shares owned by the regulated investment company's shareholders domiciled in Colorado at the beginning of and at the end of the regulated investment company's taxable year that ends with or within the mutual fund service corporation's taxable year, and the denominator of which shall be the average of the number of shares owned by the regulated investment company shareholders everywhere at the beginning of and at the end of the regulated investment company's taxable year that ends with or within the mutual fund service corporation's taxable year.

(II) Notwithstanding subparagraph (I) of this paragraph (a), a mutual fund service corporation may use the year-end of the regulated investment company's fund advisor for this calculation, as long as the mutual fund service corporation consistently uses this method from year to year. For purposes of this paragraph (a), a regulated investment company's fund advisor is the person that is directly and primarily responsible for providing investment advice to the regulated investment company under a contract entered into pursuant to 15 U.S.C. sec. 80a-15 (a).

(b) If the domicile of a shareholder is unknown to the mutual fund service corporation because the shareholder of record is a person that holds the shares of a regulated investment company as a depositor for the benefit of others, the mutual fund service corporation may utilize any reasonable basis, such as zip codes of underlying shareholders or United States census bureau data, in order to determine the proper location for the assignment of the shares.

(c) A separate computation shall be made to determine the mutual fund sales for each regulated investment company, the sum of which shall equal the total mutual fund sales sourced to Colorado.



§ 39-22-303.9. Apportionment of the income of a taxpayer with enterprise data center operations in the state - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Capital investment" means the:

(I) Purchase and construction of real estate; or

(II) Purchase and deployment of capital equipment, machines, building systems, infrastructure, or other depreciable assets, including capital leases.

(b) "Enterprise data center operation" means a business that:

(I) Physically houses information technology equipment such as servers, switches, routers, data storage devices, or related equipment;

(II) Manages and processes digital data and information to provide application services or management for data processing, such as web hosting, internet, intranet, telecommunication, and information technology services;

(III) Is owned by a taxpayer; and

(IV) Is operated substantially for the taxpayer's own use.

(c) "Office of economic development" or "office" means the Colorado office of economic development created in section 24-48.5-101.

(d) "Person" has the same meaning as provided in section 39-21-101 (3).

(e) "Taxpayer" means a person or an affiliated group of C corporations authorized to elect to make a consolidated return under section 39-22-305, and an affiliated group as defined in section 39-22-303 (12).

(2) Notwithstanding any provision of section 39-22-303.5, for taxable years commencing on or after the July 1 in the year in which the office provides written certification to the taxpayer and to the department of revenue that the requirements described in subsection (3)(a) of this section have been met by the taxpayer, but no sooner than the taxable year commencing July 1, 2018, pursuant to the schedule set by the office as described in subsection (3)(c)(II) of this section, in apportioning the income of a taxpayer with enterprise data center operations in the state, sales from services are Colorado sales for purposes of section 39-22-303.5 (4)(c)(I) to the extent such sales constitute revenues from services that are delivered to the taxpayer's customer's location in the state, as demonstrated by the customer's billing address.

(3) (a) Except as provided in subsection (3)(d) of this section, if a taxpayer makes a capital investment in an enterprise data center operation in the state as described in subsection (3)(b) of this section and enters into a memorandum of understanding with the office as described in subsection (3)(c) of this section, then the taxpayer is authorized to use the apportionment method set forth in subsection (2) of this section pursuant to the schedule set forth in the memorandum of understanding when the capital investment is fully funded.

(b) The taxpayer shall make a capital investment in an enterprise data center in the state equal to at least one hundred fifty million dollars within any consecutive five-year period commencing on or after January 1, 2013.

(c) (I) The taxpayer shall enter into a memorandum of understanding with the office that sets forth:

(A) The amount of the capital investment;

(B) The specific consecutive five-year period in which the capital investment will occur;

(C) The minimum number of net new employees that will be hired by the taxpayer; and

(D) Any other investments or actions on the part of the taxpayer that will support the economic development of the state.

(II) The memorandum of understanding must include a schedule, to be set by the office, that incrementally transitions the taxpayer, over a period not to exceed eight years, to the apportionment method described in subsection (2) of this section.

(III) When negotiating the terms of the memorandum of understanding with the taxpayer, the office may seek input from the department of revenue. The department of revenue shall provide taxpayer-specific information that will assist the office in setting the terms of the memorandum of understanding. Notwithstanding section 39-21-113, it is lawful for the department of revenue to provide such taxpayer-specific information to the office. The office shall not disclose taxpayer-specific information to the public that it receives pursuant to this subsection (3)(c)(III) and subsection (3)(c)(V) of this section and shall keep such taxpayer-specific information confidential. All employees of the office are subject to the limitations set forth in section 39-21-113 (4) and the penalties set forth in section 39-21-113 (6).

(IV) (A) The memorandum of understanding must be signed by the office and the taxpayer no later than one year after the last year of the consecutive five-year capital investment period described in subsection (3)(b) of this section.

(B) When the taxpayer fully funds the capital investment and signs the memorandum of understanding, the office shall provide written certification to the taxpayer and the department of revenue that the requirements described in subsection (3)(a) of this section have been met by the taxpayer and the taxpayer shall attach a copy of the signed memorandum of understanding with its tax return in order to provide the department of revenue with the transition schedule described in subsection (3)(c)(II) of this section for the apportionment method.

(V) The taxpayer shall provide any information required by the office for the office to determine compliance with the terms of the memorandum of understanding.

(VI) The office and the department of revenue have the right to audit compliance with the memorandum of understanding and review any information provided by the taxpayer pursuant to the memorandum of understanding or requested by the office as allowed under subsection (3)(c)(V) of this section.

(d) If the taxpayer fails to fully fund the capital investment or fails to fulfill the obligations established in the memorandum of understanding, the taxpayer may no longer use the apportionment method set forth in subsection (2) of this section and apportionment shall be determined pursuant to section 39-22-303.5.

(4) Notwithstanding section 24-1-136 (11), on November 1, 2019, and each November 1 thereafter, the office and the department of revenue shall submit a report to the finance committee of the house of representatives and the finance committee of the senate, or any successor committees, that includes a summary of the use of this section, the capital investments made, and the number of memoranda of understanding entered into and that includes an update on the use of market-based apportionment in the state.



§ 39-22-304. Net income of corporation - legislative declaration - definitions - repeal

(1) The net income of a C corporation means the C corporation's federal taxable income, as defined in the internal revenue code, for the taxable year, with the modifications specified in this section.

(2) There shall be added to federal taxable income:

(a) Any income, war profits, or excess profits taxes paid or accrued to any foreign country or to any possession of the United States that were deducted on the federal income tax return;

(b) Interest income less amortization of premium on obligations of any state or any political subdivision thereof, other than interest income on obligations of this state or a political subdivision thereof which are issued on or after May 1, 1980. Interest income on obligations of this state or a political subdivision thereof which were issued before May 1, 1980, shall be exempt from income tax to the extent that such interest is specifically so exempt under the laws of this state authorizing the issuance of such obligations. The amount of such interest shall be the net amount after reduction by the amount of the deductions related thereto which are required by the internal revenue code to be allocated to such classes of interest.

(c) The federal net operating loss deduction;

(d) Income taxes imposed by this state to the extent deducted in determining federal taxable income, except the tax imposed by article 29 of this title;

(e) (I) Any expenses incurred by a taxpayer with respect to expenditures made at, or payments made to, a club licensed pursuant to section 12-47-416, C.R.S., which has a policy to restrict membership on the basis of sex, sexual orientation, marital status, race, creed, religion, color, ancestry, or national origin. Any such club shall provide on each receipt furnished to a taxpayer a printed statement as follows:

The expenditures covered by this receipt are nondeductible for state income tax purposes.

(II) The general assembly finds, determines, and declares that the people of the state of Colorado desire to promote and achieve tax equity and fairness among all the state's citizens and further desire to conform to the public policy of nondiscrimination. The general assembly further declares that the provisions of this paragraph (e) are enacted for these reasons and for no other purpose.

(f) For the income tax years commencing on or after January 1, 2000, an amount equal to the charitable contribution deduction allowed by section 170 of the internal revenue code to the extent such deduction includes a contribution of real property to a charitable organization for a conservation purpose for which an income tax credit is claimed pursuant to section 39-22-522;

(g) Repealed.

(h) An amount equal to a business expense for labor services that is deducted pursuant to section 162 (a)(1) of the internal revenue code but that is prohibited from being claimed as a deductible business expense for state income tax purposes pursuant to section 39-22-529.

(3) There shall be subtracted from federal taxable income:

(a) Interest income on obligations of the United States and its possessions to the extent included in federal taxable income;

(b) Interest or dividend income on obligations or securities of any authority, commission, or instrumentality of the United States to the extent included in federal taxable income but exempt from state income taxes under the laws of the United States;

(c) The portion of any gain or loss from the sale or other disposition of property having a higher adjusted basis for Colorado income tax purposes than for federal income tax purposes on the date such property was sold or disposed of in a transaction in which gain or loss was recognized for purposes of federal income tax that does not exceed such difference in basis, but, if a gain is considered a long-term capital gain for federal income tax purposes, the modification shall be limited to the portion of such gain which is included in federal taxable income;

(d) (I) The portion of any gain received during the taxable year from a qualified sale.

(II) As used in this paragraph (d), "qualified sale" means a sale, in good faith, of real or personal property to a buyer who initiates the transaction to purchase real or personal property of the seller and who had or could have obtained the power to condemn such property, if the transaction was not between persons defined in section 267 (b) of the internal revenue code.

(III) The purpose of this paragraph (d) is, for purposes of Colorado income tax, to accord a seller in a qualified sale the same treatment received by a taxpayer under section 1033 of the internal revenue code relating to gains from involuntary conversion, even though said seller does not qualify under said section 1033 due to the absence of condemnation or the threat or imminence thereof and the buyer of the property purchased initiates the transaction. The executive director shall promulgate such reasonable rules and regulations as are necessary to accomplish the purpose of this paragraph (d).

(e) The amount necessary to prevent the taxation under this article of any annuity or other amount of income or gain which was properly included in income or gain and was taxed under the laws of this state, for a taxable year prior to January 1, 1965, to the taxpayer, or to a decedent by reason of whose death the taxpayer acquired the right to receive the income or gain, or to a trust or estate from which the taxpayer received the income or gain;

(f) The amount of any refund or credit for overpayment of income taxes imposed by this state to the extent included in federal taxable income;

(g) The net operating loss deduction allowed under section 39-22-504;

(h) An amount equal to the difference between the depletion allowance permitted under the internal revenue code for oil shale and an amount which would be permitted as the depletion allowance for oil shale if: The percentage depletion rate were twenty-seven and one-half percent; and the crushing, retorting, condensing, and other processes by which oil, gas, or both oil and gas are removed from oil shale, were deemed to be treatment processes considered as mining;

(i) That portion of wages or salaries paid or incurred for the taxable year, the deduction for which is disallowed by section 280C of the internal revenue code;

(j) Any amount treated as a section 78 dividend under section 78 of the internal revenue code;

(k) Any amount contributed to a medical savings account pursuant to section 39-22-504.7 (2)(e), to the extent such amount is not claimed as a deduction on the taxpayer's federal tax return;

(l) Repealed.

(m) For income tax years commencing on or after January 1, 2014, if a taxpayer is licensed under the "Colorado Medical Marijuana Code", article 43.3 of title 12, C.R.S., an amount equal to any expenditure that is eligible to be claimed as a federal income tax deduction but is disallowed by section 280E of the internal revenue code because marijuana is a controlled substance under federal law;

(n) For income tax years commencing on or after January 1, 2014, if a taxpayer is licensed under the "Colorado Retail Marijuana Code", article 43.4 of title 12, C.R.S., an amount equal to any expenditure that is eligible to be claimed as a federal income tax deduction but is disallowed by section 280E of the federal internal revenue code because marijuana is a controlled substance under federal law;

(o) (I) The general assembly hereby finds and declares that:

(A) The state is seeing a continued trend of aging farmers and ranchers;

(B) The current average age of a family farm or ranch operator in Colorado is fifty-nine;

(C) There is a national and local focus on the benefits of local foods, and at the same time a new generation of farmer is emerging, but the beginning farmers or ranchers are having trouble finding land to lease; and

(D) The income tax deduction allowed in this paragraph (o) is intended to be an incentive for aging farmers or ranchers to lease their agricultural assets to beginning farmers or ranchers in order to give the beginners a chance to get started in the industry.

(II) For income tax years beginning on or after January 1, 2017, but before January 1, 2020, if a qualified taxpayer enters into a qualified lease with an eligible beginning farmer or rancher, an amount specified in a deduction certificate issued by the Colorado agricultural development authority that is equal to twenty percent of the lease payments received from an eligible beginning farmer or rancher as specified in the qualified lease, not to exceed the amount specified in subparagraph (III) of this paragraph (o).

(III) The Colorado agricultural development authority may issue more than one deduction certificate to each qualified taxpayer if such qualified taxpayer enters into more than one qualified lease with more than one eligible beginning farmer or rancher; except that the total amount specified in all deduction certificates issued to a qualified taxpayer may not exceed twenty-five thousand dollars per income tax year for a maximum of three income tax years, and except that the Colorado agricultural development authority shall not issue more than the number of deduction certificates per income tax year set forth in section 35-75-107 (1)(u), C.R.S.

(IV) For purposes of this paragraph (o):

(A) "Agricultural asset" means land, crops, livestock and livestock facilities, farm equipment and machinery, grain storage, or irrigation equipment.

(B) "Colorado agricultural development authority" means the Colorado agricultural development authority created in section 35-75-104, C.R.S.

(C) "Deduction certificate" means a certificate issued by the Colorado agricultural development authority certifying that a qualified taxpayer qualifies for the income tax deduction authorized in this section and specifying the amount of the deduction allowed.

(D) "Eligible beginning farmer or rancher" means a farmer or rancher residing in the state who has a net worth of less than two million dollars, will provide the majority of the daily physical labor and management on the qualified taxpayer's agricultural asset or will use the qualified taxpayer's agricultural asset the majority of the time, has plans to farm or ranch full-time, has not been engaged in farming or ranching for more than ten years, has farming or ranching experience or education, and has participated in a financial management educational program approved by the Colorado agricultural development authority.

(E) "Qualified lease" means a lease entered into between a qualified taxpayer and an eligible beginning farmer or rancher for the qualified taxpayer's agricultural asset that is approved by the Colorado agricultural development authority and has a duration of at least three years.

(F) "Qualified taxpayer" means a taxpayer who owns an agricultural asset located in the state.

(V) To claim the deduction allowed in this paragraph (o), the qualified taxpayer shall attach a copy of the deduction certificate issued by the Colorado agricultural development authority to the taxpayer's return. No tax deduction is allowed under this paragraph (o) unless the taxpayer provides the copy of the deduction certificate.

(VI) The Colorado agricultural development authority shall, in a sufficiently timely manner to allow the department of revenue to process returns claiming the deduction allowed by this section, provide the department of revenue with an electronic report of the qualified taxpayers receiving a deduction certificate as allowed in this section for the preceding calendar year that includes the following information:

(A) The qualified taxpayer's name;

(B) The qualified taxpayer's Colorado account number; and

(C) The amount of the deduction allowed in this section.

(VII) This paragraph (o) is repealed, effective December 31, 2023.



§ 39-22-305. Consolidated returns

(1) An affiliated group of C corporations, as defined in section 1504 of the internal revenue code, may elect to make a consolidated return with respect to the corporate income tax imposed by section 39-22-301 (1) for the taxable year in lieu of separate returns. The making of a consolidated return shall be upon the condition that all C corporations which at any time during the taxable year have been members of the affiliated group consent to be included in such return. The making of a consolidated return shall be considered as such consent. Such election may not be revoked in less than four years unless approved by the executive director.

(2) The executive director shall prescribe such regulations as the executive director may deem necessary in order that the tax liability of any affiliated group of C corporations making a consolidated return and of each C corporation in the group, both during and after the period of affiliation, may be returned, determined, computed, assessed, collected, and adjusted, in such manner as clearly to reflect the income tax liability and the various factors necessary for the determination of such liability and as the executive director may deem necessary in order to prevent avoidance of the tax liability.



§ 39-22-306. Accounting periods and methods

The provisions of section 39-22-111 shall apply to C corporations to the extent not inconsistent with sections 39-22-301 to 39-22-305.



§ 39-22-307. Credit allowed for prior payment of impact assistance

(1) For income tax years commencing on or after January 1, 1981, there shall be allowed, as a credit against any taxes imposed by this part 3 on income derived from a new mining, milling, or mining and milling operation or expansion of an existing mining, milling, or mining and milling operation, an amount equal to the value of eligible contributions by the taxpayer made prior to the commencement of operations by the new operation or by the expansion of an existing operation to assist in solving the impact problems of units of local government resulting from the initiation of a new operation or an expansion of an existing operation. The credit allowed by this section shall be allowed only on a new operation or an expansion of an existing operation located within Colorado which begins actual operations subsequent to June 30, 1980. Such credit shall be based on the ratio of the gross income attributable to such new operation or expansion to the total Colorado gross income multiplied by the Colorado income tax liability for the year for which the credit is claimed.

(2) Eligible contributions, for the purpose of such credit, shall include the donation of property or payments to units of local government for use in the planning or construction or expansion of public facilities, limited to roads, schools, water facilities, sewerage facilities, police and fire protection facilities, and hospitals, which are deemed to be necessitated by the initiation of a new operation or an expansion of an existing operation. In order to qualify as an eligible contribution for credit, the following requirements shall be fulfilled:

(a) Each contribution shall be based on an agreement between the taxpayer and a unit of local government specifying the need for such contribution and its nature, value, and purpose. Such agreement shall be submitted for review to each unit of local government which is impacted by the new operation or the expansion of an existing operation. Each impacted unit of local government may send comments on the agreement to the parties to the agreement and the energy impact assistance advisory committee pursuant to section 34-63-102 (5)(b), C.R.S.

(b) Each contribution must be determined to be eligible for credit, after joint submission by the taxpayer and the unit of local government, by the executive director of the department of local affairs upon the recommendation of the energy impact assistance advisory committee.

(c) Certification of eligibility for credit of a contribution of a specified value must be made by the executive director of the department of local affairs to the executive director of the department of revenue, the unit of local government, and the taxpayer. Certification of eligibility for credit shall not be made to the specified value of any contribution submitted, but to a prorated value of the contribution, if the total of all claims received by the department of local affairs exceeds one hundred thousand dollars.

(3) A taxpayer may claim credit against income tax liability during the first five years of operations by a new operation or an expansion of an existing operation in the amount of the total value of all contributions certified as eligible for credit by submitting with the annual declarations and returns required by section 39-29-112 the certifications of eligibility for such credit. Any unabsorbed credit may not be claimed as a refund or applied as a credit to estimated tax.



§ 39-22-308. Credit allowed for purchase of Colorado coal

(1) For income tax years commencing on or after January 1, 1989, but prior to January 1, 2005, there shall be allowed, as a credit against any taxes imposed on income by this part 3, an amount equal to one dollar per ton for each ton of Colorado coal purchased by and delivered to the taxpayer in excess of the number of tons of Colorado coal purchased by and delivered to the taxpayer in the income tax year commencing on or after January 1, 1988. If the amount of the tax credit allowed by this section exceeds the amount of income tax due for the taxable year, the excess amount may be carried forward as a credit against subsequent years' income tax liability for a period not exceeding three years and shall be applied first to the earliest income tax years possible. For purposes of this section, "Colorado coal" means coal mined in Colorado, as certified by the producer of such coal.

(2) (a) Any public or private corporate purchaser who is not liable for or subject to state income tax during the year the coal is purchased and who is otherwise eligible for the credit allowed by subsection (1) of this section may by written agreement transfer such credit to the producer of the coal. Said producer shall be allowed, as a credit against any taxes imposed on income by this part 3, an amount equal to the amount of credit for which the purchaser would otherwise have been eligible pursuant to subsection (1) of this section. Any such credit shall be subject to any limitations established in subsection (1) of this section. Said producer shall reduce the purchase price of said coal to such corporate purchaser by the amount of the credit so transferred.

(b) The corporate purchaser shall file a copy of the written agreement with the department of revenue. The agreement shall contain, but shall not be limited to, terms stipulating the number of tons of Colorado coal purchased by the corporate purchaser in the 1988 base income tax year and the number of tons of Colorado coal over and above that base amount which is being purchased pursuant to the agreement.



§ 39-22-310. Legislative declaration - statutory interpretation and construction

It is the intent of the general assembly that, in interpreting or construing the provisions of this part 3, statutes shall be given the strongest weight, then rules and regulations, and then the administrative interpretation or construction of said provisions by the executive director or the department of revenue; the administrative interpretation shall be given no greater weight than the interpretation of the taxpayer regardless of how long-standing such administrative interpretation or construction might be, unless such administrative interpretation or construction is set forth in rules and regulations promulgated by the executive director.






Subpart 2 - S Corporations

§ 39-22-320. Short title - citation

This subpart 2 shall be comprised of sections 39-22-320 to 39-22-330 and may be cited as subpart 2. This subpart 2 shall be known and may be cited as the "Colorado S Corporation Income Tax Act".



§ 39-22-321. Definitions

For the purposes of this subpart 2, unless the context otherwise requires:

(1) "Income attributable to the state" means items of income, loss, deduction, or credit of the S corporation apportioned or allocated to this state pursuant to section 39-22-303.5 or 39-22-303.7.

(2) "Income not attributable to the state" means all items of income, loss, deduction, or credit of the S corporation other than income attributable to the state.

(3) "Post-termination transition period" means that period defined in section 1377 (b)(1) of the internal revenue code.

(4) "Pro rata share" means the portion of any item attributable to an S corporation shareholder for a taxable period determined in the manner provided in, and subject to any election made under, section 1377 (a) or 1362 (e), as the case may be, of the internal revenue code.

(5) "Taxable period" means any taxable year or portion of a taxable year during which a corporation is an S corporation.



§ 39-22-322. Taxation of an S corporation and its shareholders

(1) An S corporation shall not be subject to the tax imposed by this article.

(2) For the purposes of section 39-22-104 (1), each shareholder's pro rata share of the S corporation's income attributable to the state and each resident shareholder's pro rata share of the S corporation's income not attributable to the state, all as modified pursuant to section 39-22-323, shall be taken into account by the shareholder in the manner provided in section 1366 of the internal revenue code.

(3) For the purposes of determining the amounts taken into account by the shareholders of an S corporation pursuant to subsection (2) of this section, the amount of any tax imposed on the S corporation under the internal revenue code shall proportionately reduce the S corporation's income attributable to the state and income not attributable to the state.



§ 39-22-323. Modification and characterization of income

(1) An S corporation's income attributable to the state shall, for the purposes of section 39-22-322, be subject to the modifications provided in section 39-22-304.

(2) Each resident shareholder's pro rata share of the S corporation's income not attributable to the state shall, for the purposes of section 39-22-322 (2), be subject to the modifications provided in section 39-22-104.

(3) The character of any S corporation item taken into account by a shareholder of an S corporation pursuant to section 39-22-322 (2) shall be determined as if such item were received or incurred by the S corporation and not its shareholder.



§ 39-22-324. Basis and adjustments

The basis in the hands of a shareholder of an S corporation in the stock of the S corporation and any indebtedness of the S corporation to the shareholder shall be determined in the manner provided under the internal revenue code.



§ 39-22-325. Carryforwards and carrybacks - loss limitation

(1) Carryforwards and carrybacks to and from taxable periods of an S corporation shall be restricted in the manner provided in section 1371 (b) of the internal revenue code.

(2) The aggregate amount of losses or deductions of an S corporation taken into account by a shareholder of the S corporation for a taxable period pursuant to section 39-22-323 (2) shall not exceed such shareholder's combined adjusted basis, as determined pursuant to section 39-22-324, in the stock of the S corporation and any indebtedness of the S corporation to such shareholder.

(3) Any loss or deduction of an S corporation which is disallowed for a taxable period pursuant to subsection (2) of this section shall be treated as incurred by the corporation in the succeeding taxable period with respect to that shareholder.

(4) (a) Any loss or deduction of an S corporation which is disallowed pursuant to subsection (2) of this section for the corporation's last taxable period as an S corporation shall be treated as incurred by a shareholder on the last day of any post-termination transition period.

(b) The aggregate amount of losses and deductions taken into account by a shareholder pursuant to paragraph (a) of this subsection (4) shall not exceed such shareholder's adjusted basis in the stock of the corporation, as such adjusted basis is determined pursuant to section 39-22-324 at the close of the last day of any post-termination transition period and without regard to this subsection (4).



§ 39-22-326. Part-year residence

For the purposes of this subpart 2, if a shareholder of an S corporation is both a resident and a nonresident of this state during any taxable period, such shareholder's pro rata share of the S corporation's income attributable to the state and income not attributable to the state for the taxable period shall be further prorated between such shareholder's periods of residence and nonresidence during the taxable period, in accordance with the number of days in each period.



§ 39-22-327. Distributions

A distribution made by an S corporation with respect to its stock to a shareholder shall be taken into account by such shareholder for the purposes of section 39-22-104 to the extent that the distribution is determined to be taxable under the internal revenue code.



§ 39-22-328. Returns

An S corporation which engages in activity in this state shall be subject to the requirements of section 39-22-601 (2.5).



§ 39-22-329. Tax credits

(1) For the purposes of section 39-22-108, each resident shareholder shall be considered to have paid a tax imposed on each resident shareholder in an amount equal to each resident shareholder's pro rata share of any net income tax paid by the S corporation to a state which does not measure the income of shareholders of an S corporation by reference to the income of the S corporation. For the purposes of this section, the term "net income tax" means any tax imposed on, or measured by, an S corporation's net income.

(2) Each shareholder of an S corporation shall be allowed a credit against the tax imposed by section 39-22-104 in an amount equal to each shareholder's pro rata share of the tax credits described in sections 39-30-103.5 to 39-30-105.6 earned by the S corporation.



§ 39-22-330. Uniformity of application and construction

This subpart 2 shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this subpart 2 among those states which enact the model S corporation income tax act.









Part 4 - Estates and Trusts

§ 39-22-401. Income of a resident estate or trust for purposes of Colorado income tax

(1) The income of a resident estate or trust subject to the tax imposed by this article shall be its federal taxable income as determined pursuant to section 63 of the internal revenue code with the following modifications:

(a) There shall be added or subtracted the modifications described in section 39-22-104 to the extent such items are excluded from federal distributable net income of the estate or trust.

(b) There shall be added or subtracted the share of the estate or trust in the Colorado fiduciary adjustment determined under section 39-22-402.



§ 39-22-402. Share of a resident estate, trust, or beneficiary in Colorado fiduciary adjustments

(1) (a) An adjustment shall be made in determining the federal taxable income subject to tax by Colorado of a resident estate or trust under section 39-22-401, or the federal taxable income subject to tax by Colorado of a resident beneficiary of any estate or trust under section 39-22-104, in the amount of the share of each in the Colorado fiduciary adjustment as determined in this section.

(b) Repealed.

(2) The Colorado fiduciary adjustment shall be the net amount of the modifications described in section 39-22-104, except to the extent such items are excluded from federal distributable net income of the estate or trust.

(3) (a) The respective shares of an estate or trust and its beneficiaries, including, solely for the purpose of this allocation, nonresident beneficiaries, in the Colorado fiduciary adjustment shall be in proportion to their respective shares of federal distributable net income of the estate or trust.

(b) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the Colorado fiduciary adjustment shall be in proportion to his share of the estate or trust income for such year, under local law or the governing instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of the Colorado fiduciary adjustment shall be allocated to the estate or trust.

(4) The executive director may, by regulation, establish such other method of determining to whom the items comprising the fiduciary adjustment shall be attributed, as may be appropriate and equitable. Such method may be used by the fiduciary in his discretion whenever the allocation of the fiduciary adjustment, pursuant to subsection (3) of this section, would result in an inequity which is substantial both in amount and in relation to the amount of the fiduciary adjustment.



§ 39-22-403. Income of a nonresident estate or trust subject to income tax

(1) In the case of a nonresident estate or trust, the tax imposed by section 39-22-104 shall be apportioned in the ratio of the Colorado-source federal taxable income to the total federal taxable income, both modified as provided in section 39-22-104.

(2) Colorado-source federal taxable income of an estate or trust means:

(a) Its share of the Colorado-source federal distributable net income as determined in section 39-22-404; and

(b) Its share of any Colorado-source income, gain, loss, and deduction recognized for federal income tax purposes but excluded from the definition of federal distributable net income of the estate or trust as determined under section 39-22-109, as in the case of a nonresident individual, and modified as provided in section 39-22-104.



§ 39-22-404. Share of a nonresident estate, trust, or beneficiary in income from sources within Colorado

(1) The share of a nonresident estate or trust under section 39-22-403 and the share of a nonresident beneficiary of any estate or trust under section 39-22-109 in estate or trust income, gain, loss, and deduction from sources within Colorado shall be determined as follows:

(a) There shall be determined the items of income, gain, loss, and deduction derived from sources within Colorado which enter into the definition of federal distributable net income of the estate or trust for the taxable year, including such items from another estate or trust of which the first estate or trust is a beneficiary. Such determination of source shall be made in accordance with the applicable rules of section 39-22-109 as in the case of a nonresident individual.

(b) There shall be added or subtracted the modifications described in section 39-22-104, to the extent relating to items of income, gain, loss, and deduction, derived from sources within Colorado, which enter into the definition of federal distributable net income, including such items from another estate or trust of which the first estate or trust is a beneficiary. No modification shall be made under this paragraph (b) which has the effect of duplicating an item already reflected in the definition of federal distributable net income.

(c) (I) The amounts determined under paragraphs (a) and (b) of this subsection (1) shall be allocated among the estate or trust and its beneficiaries, including, solely for the purpose of this allocation, resident beneficiaries, in proportion to their respective shares of federal distributable net income.

(II) The amounts so allocated shall have the same character under this article as for federal income tax purposes.

(2) (a) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary, including, solely for the purpose of this allocation, resident beneficiaries, in the net amount, determined under paragraphs (a) and (b) of subsection (1) of this section, shall be in proportion to his share of the estate or trust income for such year, under local law or the governing instrument which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of such net amount shall be allocated to the estate or trust.

(b) The executive director may, by regulation, establish such other method or methods of determining the respective shares of the beneficiaries and of the estate or trust in its income derived from sources within Colorado and in the modifications related thereto as may be appropriate and equitable. Such method may be used by the fiduciary in his discretion whenever the allocation of such respective shares under subsection (1) of this section or paragraph (a) of this subsection (2) would result in an inequity which is substantial both in amount and in relation to the total amount of the modifications referred to in paragraph (b) of subsection (1) of this section.



§ 39-22-407. Accounting periods and methods

The provisions of section 39-22-111 shall apply to trusts and estates to the extent not inconsistent with sections 39-22-401 to 39-22-404.






Part 5 - Special Rules

§ 39-22-501. Taxation of regulated investment companies

(1) (a) For purposes of this article, a "regulated investment company" shall have the same meaning as set forth in section 851 of the internal revenue code.

(b) For purposes of this article, the "net income" of a regulated investment company in each year in which the corporation is taxed as a regulated investment company for federal income tax purposes shall be the "investment company taxable income" of such corporation, adjusted as provided in section 39-22-304 (2) and (3).

(2) (a) For purposes of this article, a "captive regulated investment company" means a regulated investment company of which the shares or beneficial interests are not regularly traded on an established securities market and of which more than fifty percent of the voting power or value of the beneficial interests or shares are owned or controlled, directly, indirectly, or constructively, by a single entity that is:

(I) Treated as an association taxable as a corporation under the internal revenue code; and

(II) Not exempt from federal income tax pursuant to the provisions of section 501 (a) of the internal revenue code.

(b) Any voting stock in a regulated investment company that is held in a segregated asset account of a life insurance corporation, as described in section 817 of the internal revenue code, shall not be taken into account for purposes of determining whether a regulated investment company is a captive regulated investment company.



§ 39-22-503. Taxation of real estate investment trusts - definitions

(1) (a) For purposes of this article, a "real estate investment trust" shall have the same meaning as set forth in section 856 of the internal revenue code.

(b) For purposes of this article, the "net income" of a real estate investment trust in each year in which the trust is taxed as a real estate investment trust for federal income tax purposes shall be the "real estate investment trust taxable income" of the trust as computed for federal income tax purposes and adjusted as provided in section 39-22-304 (2) and (3).

(2) (a) For purposes of this article, a "captive real estate investment trust" means a real estate investment trust of which the shares or beneficial interests are not regularly traded on an established securities market and of which more than fifty percent of the voting power or value of the beneficial interests or shares are owned or controlled, directly, indirectly, or constructively, by a single entity that is:

(I) Treated as an association taxable as a corporation under the internal revenue code; and

(II) Not exempt from federal income tax pursuant to the provisions of section 501 (a) of the internal revenue code.

(b) A "captive real estate investment trust" shall not include a real estate investment trust that is intended to be regularly traded on an established securities market and that satisfies the requirements of section 856 (a)(5) and (a)(6) of the internal revenue code by reason of section 856 (h)(2) of the internal revenue code; except that, if such real estate investment trust does not become regularly traded on an established securities market within one year of the date on which it first becomes a real estate investment trust, such real estate investment trust shall be deemed to be a captive real estate investment trust.

(3) For purposes of this section, the constructive ownership rules of section 318 (a) of the internal revenue code, as modified by section 856 (d)(5) of the internal revenue code, shall apply in determining the ownership of stock, assets, or net profits of any person.

(4) For purposes of this section, unless the context otherwise requires:

(a) "Association taxable as a corporation under the internal revenue code" shall not include:

(I) Any real estate investment trust other than a captive real estate investment trust;

(II) Any qualified real estate investment trust subsidiary other than a qualified real estate investment trust subsidiary of a captive real estate investment trust;

(III) Any listed Australian property trust; or

(IV) Any qualified foreign entity.

(b) "Australian property trust" means an Australian unit trust registered as a managed investment scheme under the Australian corporations act in which the principal class of units is listed on a recognized stock exchange in Australia and is regularly traded on an established securities market or an entity organized as a trust, provided that a listed Australian property trust owns or controls, directly or indirectly, seventy-five percent or more of the voting power or value of the beneficial interests or shares of such trust.

(c) "Qualified foreign entity" means a corporation, trust, association, or partnership that is organized outside the laws of the United States and that satisfies the following criteria:

(I) At least seventy-five percent of the entity's total asset value at the close of its taxable year is represented by real estate assets as defined in section 856 (c)(5)(B) of the internal revenue code, cash and cash equivalents, or United States government securities;

(II) The entity is not subject to tax on amounts distributed to its beneficial owners or is exempt from entity-level taxation;

(III) The entity distributes at least eighty-five percent of its taxable income, as computed in the jurisdiction in which it is organized, to the holders of its shares or certificates of beneficial interest on an annual basis;

(IV) Not more than ten percent of the voting power or value in such entity is held, directly, indirectly, or constructively, by a single entity or individual, or the shares or beneficial interests of such entity are regularly traded on an established securities market; and

(V) The entity is organized in a country that has a tax treaty or agreement with the United States.

(d) "Qualified real estate investment trust subsidiary" has the same meaning as set forth in section 856 (i) of the internal revenue code.



§ 39-22-504. Net operating losses

(1) A net operating loss deduction shall be allowed in the same manner that it is allowed under the internal revenue code except as otherwise provided in this section. The amount of the net operating loss that may be carried forward and carried back for Colorado income tax purposes shall be that portion of the federal net operating loss allocated to Colorado under this article in the taxable year that the net operating loss is sustained.

(2) With respect to individuals, estates, and trusts:

(a) A net operating loss incurred in a taxable year beginning prior to January 1, 1987, may be carried forward the same number of years a federal net operating loss may be carried forward. Such net operating losses may not be carried back to an earlier tax year.

(b) Net operating losses incurred in taxable years beginning on or after January 1, 1987, may be carried back to the same years as is a federal net operating loss incurred in such year; except that no such loss may be carried to a taxable year beginning on or after January 1, 1987. Such losses may not be carried forward to subsequent tax years.

(3) Net operating losses of corporations may be carried forward for the same number of years as allowed for a federal net operating loss. Net operating losses of corporations may not be carried back to an earlier tax year.

(4) If a financial institution suffers a net operating loss for any taxable year beginning on or after January 1, 1984, the amount of the unused net operating loss may be carried forward to each of the fifteen years following the taxable year of such loss. For the purposes of this subsection (4), "financial institution" means any institution to which section 585 or 593 of the internal revenue code applies.

(5) No corporation may carry forward a net operating loss to an income tax year commencing prior to January 1, 2009, if, for such year, the corporation uses a different method of allocating or apportioning income from the one it used in the period in which the loss occurred, unless such different method is approved by the executive director. A corporation may carry forward a net operating loss to any income tax year commencing on or after January 1, 2009, regardless of the method of allocating or apportioning income for such year.

(6) (a) Notwithstanding any other provision of this section, the maximum amount of net operating loss that a corporation may subtract from federal taxable income pursuant to section 39-22-304 (3)(g) for a tax year commencing on or after January 1, 2011, but prior to January 1, 2014, is two hundred fifty thousand dollars.

(b) All net operating losses may be carried forward one additional year for each tax year that a corporation is prohibited pursuant to paragraph (a) of this subsection (6) from subtracting a portion of such net operating losses from the corporation's federal taxable income.

(c) An amount equal to the amount of all net operating losses that a corporation is prohibited pursuant to paragraph (a) of this subsection (6) from subtracting from federal taxable income multiplied by a rate of interest equal to three and one-quarter percent per annum for the period during which such net operating losses are prohibited shall be added to the allowable net operating loss that is carried forward by the corporation, and, for the purpose of section 39-22-304 (3)(g), shall be considered net operating loss.



§ 39-22-504.5. Short title

Sections 39-22-504.5 to 39-22-504.7 shall be known and may be cited as the "Medical Savings Account Act of 1994".



§ 39-22-504.6. Definitions

As used in sections 39-22-504.5 to 39-22-504.7, unless the context otherwise requires:

(1) "Account administrator" means:

(a) A state chartered bank, savings and loan association, credit union, or trust company authorized to act as a fiduciary and under the supervision of the financial institutions bureau of the United States department of commerce;

(b) A national banking association, federal savings and loan association, or credit union authorized to act as a fiduciary in this state;

(c) An insurance company; or

(d) An employer if such employer maintains a self-insured health plan meeting the requirements of the federal "Employee Retirement Income Security Act of 1974", as amended.

(1.3) "Account holder" means an employee on whose behalf a medical savings account is established.

(2) "Dependent child" means any person who is:

(a) Under the age of twenty-one years;

(b) Legally entitled to or the subject of a court order for the provision of proper or necessary subsistence, education, medical care, or any other care necessary for his or her health, guidance, or well-being and who is not otherwise emancipated, self-supporting, married, or a member of the armed forces of the United States; or

(c) So mentally or physically incapacitated that he or she cannot provide for himself or herself.

(2.4) "Eligible medical expense" means any medical expense that is deductible for purposes of section 213 (d) of the internal revenue code.

(2.5) "Employee" means the individual for whose benefit a medical savings account is established.

(2.6) "Employer" means a person or entity employing one or more persons in this state, excluding the federal government.

(3) "Medical savings account" means an account established to pay the eligible medical expenses of an account holder and his or her spouse and dependent children, if any.

(3.5) "Qualified higher deductible health plan" means a health coverage policy, certificate, or contract that provides for the payment of covered benefits that exceed the deductible, which shall be at least one thousand five hundred dollars but no more than two thousand two hundred fifty dollars for individual coverage or at least three thousand dollars but no more than four thousand five hundred dollars for family coverage, and that is purchased by an employer for the benefit of an employee who makes deposits into a medical savings account.

(4) (Deleted by amendment, L. 94, p. 2840, § 7, effective January 1, 1995.)



§ 39-22-504.7. Medical savings accounts - establishment - contributions - distributions - restrictions - taxation - portability

(1) (a) Establishment of accounts. On and after January 1, 1995, an employer may offer to establish medical savings accounts.

(b) An employee on whose behalf a medical savings account has not been established by his or her employer may establish such an account on his or her own behalf.

(2) (a) Each year an employer may contribute to an employee's medical savings account an amount that does not exceed three thousand dollars.

(b) If an employer establishes a medical savings account for an employee but contributes less than the maximum set forth in paragraph (a) of this subsection (2), the employee may contribute the difference in accordance with the provisions of paragraph (d) of this subsection (2).

(c) An employee who establishes his or her own medical savings account may contribute to such account an amount that does not exceed the maximum set forth in paragraph (a) of this subsection (2). Any such contribution is to be made in accordance with the provisions of paragraph (d) of this subsection (2).

(d) Employee contributions - pretax. (I) All employee contributions to medical savings accounts are made on a pretax basis, pursuant to section 39-22-104.6. Such contributions are subject to the same limitations as employer contributions.

(II) An employee shall elect to make contributions to his or her medical savings account by signing a written election. Such election is to be in the form prescribed by the executive director of the department of revenue and is to be signed prior to the date the employer withholds the first contribution.

(e) Employer contributions - tax deduction. Employer contributions to employee medical savings accounts constitute a deduction from the employer's federal taxable income, pursuant to sections 39-22-104 (4)(h) and 39-22-304 (3)(k).

(3) Distributions. (a) An account holder shall submit documentation of eligible medical expenses paid during the tax year to the account administrator, and the account administrator shall reimburse the account holder for such expenses.

(b) Moneys may be distributed from a medical savings account only for the purpose of:

(I) Reimbursing the eligible medical expenses of the account holder or his or her spouse or dependent child;

(II) Cashing out the balance in the account of a deceased account holder; or

(III) (A) Cashing out an account holder's prior years' balance.

(B) An account holder may withdraw the balance in his or her account for any reason if such withdrawal occurs after the end of the year in which the moneys were contributed; however, such distributed moneys are subject to state income tax pursuant to subsection (6) of this section.

(4) (Deleted by amendment, L. 94, p. 2841, § 8, effective January 1, 1995.)

(5) Restrictions. An account holder may not use account moneys to fund a policy that covers the deductible for a qualified higher deductible health plan, as defined in section 39-22-504.6 (3.5).

(6) Taxation of account moneys. (a) Account moneys, including interest income, are not to be taxed as Colorado adjusted gross income if they are:

(I) In an employee's medical savings account; or

(II) Withdrawn to pay eligible medical expenses.

(b) Account moneys are to be taxed as Colorado adjusted gross income when such moneys are withdrawn for purposes other than the payment of eligible medical expenses.

(c) Upon the death of the account holder, the account principal, as well as any accumulated interest, is to be distributed to and taxed as part of the decedent's estate, as provided by law.

(7) Portability. An account holder is the owner of his or her medical savings account and may change the account administrator of such account upon leaving the employ of his or her employer.



§ 39-22-507.5. Credits against tax - investment in certain property

(1) Except as otherwise provided in this section, there shall be allowed to any person as a credit against the tax imposed by this article, for income tax years commencing on or after January 1, 1979, an amount equal to the total of:

(a) Investment tax credit carryovers claimed by such person for such taxable year;

(b) Ten percent of that part of the credit allowed for the same income tax year by section 38 of the internal revenue code, as determined under the provisions of section 46 of the internal revenue code, without regard to the limitations imposed by said section 38, to the extent such part of such credit is determined by reference to property which is used in Colorado; and

(c) Investment tax credit carrybacks claimed by such person for such taxable year.

(1.5) For taxable years beginning on or after January 1, 1987, the provisions of paragraph (b) of subsection (1) of this section shall apply only with respect to taxes imposed by part 3 of this article.

(2) The executive director shall promulgate regulations which will prescribe the extent to which property must be used in Colorado to qualify for the credit allowed under the provisions of subsection (1) of this section, which regulations shall include a method or methods of determining what portion of the property shall qualify in the case of property which is used both within and without Colorado.

(3) The credit allowed by this section for any income tax year shall not exceed:

(a) The taxpayer's actual tax liability for the income tax year to the extent such liability does not exceed five thousand dollars; plus

(b) Twenty-five percent of that portion of said tax liability for the income tax year which exceeds five thousand dollars.

(4) Repealed.

(5) In the case of a "controlled group of corporations", as defined in section 1563 (a) of the internal revenue code, the five thousand dollars specified in subsection (3) of this section shall be apportioned among the members of the controlled group as they may elect. The election shall apply to the income tax year of the members of the controlled group ending with or including a common December 31. Should such members fail to agree on an allocation of the five thousand dollars, said five thousand dollars shall be divided equally among all members of the controlled group.

(6) In the case of a regulated investment company or a real estate investment trust, the five thousand dollars referred to in subsection (3) of this section shall be reduced to an amount which shall be five thousand dollars multiplied by the taxable income for the income tax year and divided by the taxable income for the income tax year plus the amount of the deduction for dividends paid.

(7) If the amount of the credit allowed by paragraph (b) of subsection (1) of this section exceeds the amount of the limitation imposed by subsection (3) of this section reduced by the credit allowed by paragraph (a) of subsection (1) of this section for any income tax year, referred to in this subsection (7) as the "unused credit year", such excess shall be:

(a) An investment tax credit carryback to each of the three income tax years preceding the unused credit year; except that no credit shall be carried back to an income tax year commencing prior to January 1, 1979; and

(b) An investment tax credit carryover to each of the seven income tax years following the unused credit year.

(8) No carryover or carryback of unused investment credit will be allowed in the case of a taxable cooperative as defined in section 1381 (a) of the internal revenue code.

(9) (a) For any income tax year beginning on or after January 1, 1979, if any taxpayer is required to redetermine the credit allowed by section 38 of the internal revenue code due to the provisions of section 47 of the internal revenue code, such taxpayer must redetermine the credit allowed by subsection (1) of this section for the same income tax year. If the redetermination results in a reduction of the credit allowed by this section for the income tax year or for any income tax year to which the credit was carried back or carried forward, the reduction shall constitute an increase in the tax imposed by this article for the income tax year during which the disposition or reclassification of the nature of the property occurs, and the amount of any unused investment tax credit carryback or carryover must be redetermined as appropriate. The increase in tax shall not be included as tax liability for the purposes of subsection (3) of this section.

(b) If, during any income tax year which commences on or after May 26, 1983, "section 38 property" which was first placed in service by the taxpayer in a taxable year beginning on or after January 1, 1982, is disposed of by or otherwise ceases to be such property with respect to the taxpayer before the close of the property's recapture period, as determined for federal income tax purposes, the credit allowed by this section and the decrease, if any, in the investment tax credit carryback or carryover with respect to the property shall be redetermined in accordance with the recapture percentage table contained in:

(I) Section 47 (a) of the internal revenue code, as it existed immediately prior to the enactment of the federal "Revenue Reconciliation Act of 1990", for such property which was disposed of by or otherwise ceased to be such property with respect to the taxpayer prior to January 1, 1991; or

(II) Section 50 (a) of the internal revenue code for such property which is disposed of by or otherwise ceases to be such property with respect to the taxpayer on or after January 1, 1991.

(10) and (11) Repealed.

(12) In lieu of the amount of the investment tax credit allowed by subsection (1) of this section, a person who has invested in property used in an enterprise zone, as designated pursuant to section 39-30-103, shall be allowed a credit in the amount designated in section 39-30-104, subject to the terms and conditions of that section.



§ 39-22-507.6. Credits against corporate tax - investment in certain property

(1) Except as otherwise provided in this section, there shall be allowed to any person as a credit against the tax imposed by part 3 of this article, for income tax years commencing on or after January 1, 1988, an amount equal to the total of:

(a) Investment tax credit carryovers claimed by such person for such taxable year; and

(b) Ten percent of that part of the credit that would have been allowed for the same income tax year by section 38 of the internal revenue code, as determined under the provisions of subsection (a) of section 46 of the internal revenue code without regard to the limitations imposed by said section 38, had section 49 of the internal revenue code not been enacted, to the extent such part of such credit is determined by reference to property which is used in Colorado. The references in this paragraph (b) to sections 38, 46, and 49 of the internal revenue code mean sections 38, 46, and 49 of the internal revenue code as they existed immediately prior to the enactment of the federal "Revenue Reconciliation Act of 1990".

(2) The executive director shall promulgate regulations which will prescribe the extent to which property must be used in Colorado to qualify for the credit allowed under the provisions of subsection (1) of this section, which regulations shall include a method or methods of determining what portion of the property shall qualify in the case of property which is used both within and without Colorado.

(3) The credit allowed by this section for any income tax year shall not exceed the taxpayer's actual tax liability for the income tax year to the extent that the liability does not exceed one thousand dollars.

(4) In the case of a "controlled group of corporations", as defined in section 1563 (a) of the internal revenue code, the one thousand dollars specified in subsection (3) of this section shall be apportioned among the members of the controlled group as they may elect. The election shall apply to the income tax year of the members of the controlled group ending with or including a common December 31. Should such members fail to agree on an allocation of the one thousand dollars, said one thousand dollars shall be divided equally among all members of the controlled group.

(5) If the amount of the credit allowed by paragraph (b) of subsection (1) of this section exceeds the amount of the limitation imposed by subsection (3) of this section reduced by the credit allowed by paragraph (a) of subsection (1) of this section for any income tax year, referred to in this subsection (5) as the "unused credit year", such excess shall be an investment tax credit carryover to each of the three income tax years following the unused credit year.

(6) The limitations on the credits allowed by this section shall be reduced by any credit allowed by section 39-22-507.5 for the same tax year.



§ 39-22-509. Mass transit and ridesharing arrangements - employer deductions

(1) There shall be allowed to corporate employers a deduction from Colorado gross income, to the extent not previously deducted in arriving at Colorado gross income, equal to the employer's contribution to:

(a) (I) Free or partially subsidized ridesharing arrangements for employees, including, but not limited to, providing vehicles for such arrangements, cash incentives (not to exceed the value of such transportation) for participation in ridesharing arrangements, and the payment of all or part of the administrative cost incurred in organizing, establishing, or administering a ridesharing program.

(II) For the purposes of this section, "ridesharing arrangement" means the vehicular transportation of passengers traveling together primarily to and from such passengers' places of business or work or traveling together on a regularly scheduled basis with a commonality of purposes if the vehicle used in such transportation is not operated for profit by an entity primarily engaged in the transportation business and if no charge is made therefor other than that reasonably calculated to recover the direct and indirect costs of the "ridesharing arrangement", including, but not limited to, a reasonable incentive to maximize occupancy of the vehicle. However, nothing in this subparagraph (II) shall be construed as excluding from this definition an arrangement by an employer engaged in the transportation business who provides ridesharing arrangements for its employees. The term includes "ridesharing arrangements" commonly known as carpools and vanpools; except that this term does not include school transportation vehicles operated by elementary and secondary schools when they are operated for the transportation of children to or from school or on school-related events.

(b) Free or partially subsidized mass transit tickets, tokens, passes, or fares for use by employees in going to and returning from their places of employment.



§ 39-22-510. State-employed chaplains - designation of rental allowance

(1) In the case of a chaplain, "salary" means the amount of money or credit received as compensation for services rendered, exclusive of mileage, traveling allowances, and other sums received for actual and necessary expenses incurred in the performance of the state's business.

(2) The state of Colorado, being a tax-exempt entity, designates a portion of the annual compensation of every chaplain who is employed full-time by this state, in the amount of four thousand two hundred dollars, as the payment of a rental allowance for the purpose of renting or providing a home for the chaplain and his family when such rent or home is not provided by the state.



§ 39-22-514. Tax credit for qualified costs incurred in preservation of historic properties

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), for income tax years commencing on or after January 1, 1991, but prior to January 1, 2020, there shall be allowed a credit with respect to the income taxes imposed pursuant to the provisions of this article to each taxpayer:

(I) Who is the owner or qualified tenant of qualified property and who incurs qualified costs in an amount equaling or exceeding five thousand dollars in the qualified rehabilitation of such qualified property; or

(II) Who is allowed a credit for costs incurred in the rehabilitation of property located in Colorado pursuant to the provisions of section 38 of the internal revenue code.

(b) Any taxpayer who is allowed a credit for qualified expenditures incurred in the rehabilitation of property pursuant to the provisions of section 39-30-105.6 shall not be allowed the credit provided in paragraph (a) of this subsection (1).

(2) (a) The credit provided for in paragraph (a) of subsection (1) of this section shall not exceed an aggregate of fifty thousand dollars per qualified property or an amount equal to twenty percent of the aggregate qualified costs incurred per qualified property, whichever is less.

(b) (Deleted by amendment, L. 99, p. 1278, § 1, effective June 3, 1999.)

(3) (a) Except as otherwise provided in paragraph (b) of this subsection (3) and subsection (6) of this section, in order for any taxpayer to qualify for the credit provided for in paragraph (a) of subsection (1) of this section, the taxpayer shall:

(I) Except as otherwise provided in this subparagraph (I), submit a fee of two hundred fifty dollars, the plans and specifications for such proposed restoration, rehabilitation, or preservation, and a signed agreement, if any, specified in subsection (4) of this section to the appropriate reviewing entity and receive preliminary approval, in writing, from said reviewing entity stating that such proposed restoration, rehabilitation, or preservation constitutes qualified rehabilitation. In the discretion of the reviewing entity, the fee imposed pursuant to this subparagraph (I) may be reduced or eliminated when the amount of qualified costs expected to be incurred in connection with the restoration, rehabilitation, or preservation is less than fifteen thousand dollars. If any restoration, rehabilitation, or preservation has commenced prior to the submission of the application fee, plans and specifications, and signed agreement, if any, pursuant to the provisions of this subparagraph (I), the taxpayer shall also submit documentation satisfactory to the reviewing entity indicating the condition of the qualified property prior to commencement of the rehabilitation, including, but not limited to, photographs of the property and written declarations from persons knowledgeable about the property. For the purposes of this subparagraph (I), any owners of qualified property and any qualified tenants leasing said qualified property who wish to qualify for the credit provided for in paragraph (a) of subsection (1) of this section for said qualified property may jointly submit the fee and the plans and specifications, or such owners may submit the fee, the plans and specifications, and a list of qualified tenants leasing said qualified property and, if such owners or tenants have commenced restoration, rehabilitation, or preservation prior to the submission of the application fee, plans and specifications, and signed agreement, if any, pursuant to the provisions of this subparagraph (I), they shall also jointly submit such documentation as is required pursuant to this subparagraph (I).

(II) Except as otherwise provided in subsection (5) of this section, complete the qualified rehabilitation of the qualified property within a period of twenty-four months from the date upon which preliminary approval was given pursuant to the provisions of subparagraph (I) of this paragraph (a);

(III) Obtain a form from the reviewing entity verifying compliance with the provisions of this subsection (3). If more than one of the taxpayers have complied with the provisions of this subsection (3) for the same qualified property, the reviewing entity shall issue such verification form to each such taxpayer, and such verification form shall specify the proportion of the amount of the tax credit allowed to such taxpayer as determined pursuant to the provisions of subsection (4) of this section. The reviewing entity shall issue said verification form only upon the submittal of an accounting of total qualified costs incurred in said qualified rehabilitation and the names of the owners and qualified tenants who incurred such qualified costs, the payment of a fee in an amount determined pursuant to the provisions of paragraph (a) of subsection (11) of this section, and the making of the determination that such completed qualified rehabilitation:

(A) Conforms to the plans and specifications approved pursuant to subparagraph (I) of this paragraph (a);

(B) Was completed within the appropriate period of time; and

(C) Preserves and maintains those qualities of such qualified property which made it eligible for inclusion individually or as a contributing property in a district in the state register of historic places or for designation as a landmark or as a contributing property in a historic district by a certified local government.

(IV) Submit the verification form obtained pursuant to the provisions of subparagraph (III) of this paragraph (a) with the income tax return being filed by the taxpayer for the income tax year in which such qualified rehabilitation is completed.

(b) The provisions of paragraph (a) of this subsection (3) shall not apply to any taxpayer who is allowed a credit for costs incurred in the rehabilitation of property located in Colorado pursuant to the provisions of section 38 of the internal revenue code.

(4) When more than one taxpayer qualify for the tax credit provided for in paragraph (a) of subsection (1) of this section for the same qualified property, the amount of the tax credit allowed pursuant to the provisions of this section shall be divided pro rata according to the number of such taxpayers unless a binding agreement has been filed with the reviewing entity, as specified in subparagraph (I) of paragraph (a) of subsection (3) of this section, that is signed by all of the taxpayers who qualify for said tax credit for the same qualified property and that specifies the manner in which the amount of the tax credit allowed is to be divided among such taxpayers. Nothing in this subsection (4) shall preclude the state income tax credit created pursuant to this section from being allocated among taxpayers in a different manner than the allocation of any credit claimed pursuant to section 38 of the internal revenue code.

(5) The reviewing entity may grant, upon request, a one-time extension of the completion deadline specified in subparagraph (II) of paragraph (a) of subsection (3) of this section. Such extension shall be for a period not to exceed twenty-four months and shall be granted only upon a showing of good cause.

(6) (a) (I) Any taxpayer who was given preliminary approval prior to January 1, 2020, pursuant to the provisions of subparagraph (I) of paragraph (a) of subsection (3) of this section; whose completion deadline as set forth in subparagraph (II) of paragraph (a) of subsection (3) and in subsection (5) of this section is subsequent to December 31, 2019; and who has not completed the qualified rehabilitation prior to January 1, 2020, shall, in order to qualify for the credit provided for in paragraph (a) of subsection (1) of this section, obtain a form from the reviewing entity verifying compliance with the provisions of subparagraph (I) of paragraph (a) of subsection (3) of this section and this subsection (6). If more than one of the taxpayers have complied with said provisions for the same qualified property, the reviewing entity shall issue such verification form to each such taxpayer, and such verification form shall specify the proportion of the amount of the tax credit allowed to such taxpayer as determined pursuant to subsection (4) of this section.

(II) The reviewing entity shall issue said verification form only upon the submittal of an accounting of total qualified costs incurred in said qualified rehabilitation prior to January 1, 2020, and the names of the owners and qualified tenants who incurred such qualified costs, the payment of a fee in an amount determined pursuant to the provisions of paragraph (a) of subsection (11) of this section, and the making of the determination that the portion of such qualified rehabilitation that was completed as of January 1, 2020:

(A) Conforms to the plans and specifications approved pursuant to subparagraph (I) of paragraph (a) of subsection (3) of this section; and

(B) Preserves and maintains those qualities of such qualified property which made it eligible for inclusion individually or as a contributing property in a district in the state register of historic places or for designation as a landmark or as a contributing property in a historic district by a certified local government.

(III) The taxpayer shall submit the verification form obtained pursuant to this paragraph (a) with the income tax return being filed by the taxpayer for the income tax year commencing on or after January 1, 2019, but prior to January 1, 2020.

(b) (Deleted by amendment, L. 99, p. 1278, § 1, effective June 3, 1999.)

(7) (a) Except as otherwise provided in paragraph (b) of this subsection (7), if the amount of the credit allowed pursuant to the provisions of this section exceeds the amount of income taxes otherwise due on the income of the taxpayer in the income tax year for which the credit is being claimed, the amount of the credit not used as an offset against income taxes in said income tax year may be carried forward as a credit against subsequent years' income tax liability for a period not exceeding ten years and shall be applied first to the earliest income tax years possible. Any amount of the credit that is not used after said period shall not be refundable to the taxpayer.

(b) Any taxpayer who has refunded an amount pursuant to the provisions of subsection (8) of this section shall no longer be eligible to carry forward any amount of the credit which had not been used as of the date such refund is made.

(8) Notwithstanding any other law to the contrary, if any taxpayer who is the owner of qualified property and who has claimed the credit pursuant to the provisions of this section sells such qualified property within five years of the completion of the qualified rehabilitation or if any taxpayer who is a qualified tenant leasing qualified property and who has claimed the credit pursuant to the provisions of this section terminates the lease of such qualified property within five years of the completion of the qualified rehabilitation, the taxpayer shall refund the amount of the credit which has been used to offset income taxes which exceeds the following amounts:

(a) Within the first year, an amount equal to zero percent of the amount of the credit allowed;

(b) Within the second year, an amount equal to twenty percent of the amount of the credit allowed;

(c) Within the third year, an amount equal to forty percent of the amount of the credit allowed;

(d) Within the fourth year, an amount equal to sixty percent of the amount of the credit allowed;

(e) Within the fifth year, an amount equal to eighty percent of the amount of the credit allowed.

(9) Within eight months after April 20, 1990, the state historical society shall create appropriate forms and shall establish and promulgate criteria and procedures by which the restoration, rehabilitation, and preservation of qualified properties shall be determined to be qualified rehabilitation for the purposes of the credit provided for in paragraph (a) of subsection (1) of this section.

(10) (a) Each certified local government shall adopt a resolution stating whether such certified local government will act as a reviewing entity for the purposes of subsections (3) and (6) of this section. A copy of such resolution shall be sent to the state historic preservation officer.

(b) Any certified local government which has decided to act as a reviewing entity for any given year for the purposes of subsections (3) and (6) of this section shall be required to perform all duties and responsibilities pursuant to said subsections (3) and (6) for all qualified rehabilitations which received preliminary approval from said reviewing entity during such year.

(11) (a) The amount of the fee required to be paid pursuant to the provisions of subparagraph (III) of paragraph (a) of subsection (3) and subparagraph (II) of paragraph (a) of subsection (6) of this section shall be an amount equal to the appropriate amount determined pursuant to the following schedule minus the amount of the fee paid pursuant to subparagraph (I) of paragraph (a) of subsection (3) of this section; except that, in the discretion of the reviewing entity, the fee imposed pursuant to this paragraph (a) may be reduced or eliminated where the amount of the qualified costs incurred is less than fifteen thousand dollars:

(b) (I) Any certified local government which has decided to act as a reviewing entity for the purposes of subsections (3) and (6) of this section shall create a preservation fund. All fees collected pursuant to the provisions of subparagraphs (I) and (III) of paragraph (a) of subsection (3) and subparagraph (II) of paragraph (a) of subsection (6) of this section by a certified local government shall be credited to the preservation fund of such certified local government. The moneys in such fund shall be used for expenditures of such certified government incurred in the performance of its duties pursuant to the provisions of this section.

(II) All fees collected pursuant to the provisions of subparagraphs (I) and (III) of paragraph (a) of subsection (3) and subparagraph (II) of paragraph (a) of subsection (6) of this section by the state historic preservation officer shall be transmitted to the state treasurer, who shall credit said fees to the state historic preservation fund, which fund is hereby created. The moneys in the state historic preservation fund shall be subject to annual appropriation by the general assembly to the state historical society for expenditures of the state historic preservation officer and the state historical society incurred in the performance of their duties pursuant to the provisions of this section and for expenditures incurred in the administration and general operations of the state historical society.

(11.5) Notwithstanding the amount specified for any fee in this section, the executive director by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(11.7) (a) If the revenue estimate prepared by the staff of the legislative council in December 2010 and each December thereafter indicates that the amount of the total general fund revenues for that particular fiscal year will not be sufficient to grow the total state general fund appropriations by six percent over such appropriations for the previous fiscal year, then the credit authorized in this section shall not be allowed for any income tax year commencing during the calendar year following the year in which the estimate is prepared; except that any taxpayer who would have been eligible to claim a credit pursuant to this section in the income tax year in which the credit is not allowed shall be allowed to claim the credit earned in such income tax year in the next income tax year in which the estimate indicates that the amount of the total general fund revenues will be sufficient to grow the total state general fund appropriations by six percent over such appropriations for the previous fiscal year.

(b) The department of revenue shall, through its website, specify on or before January 1, 2011, and on or before each January 1 thereafter, whether the credit authorized in this section shall be allowed for a given income tax year pursuant to paragraph (a) of this subsection (11.7).

(12) As used in this section, unless the context otherwise requires:

(a) "Certified local government" means any local government certified by the state historic preservation officer pursuant to the provisions of 16 U.S.C. sec. 470a (c) (1), as amended.

(b) "Contributing property" means property which by location, design, setting, materials, workmanship, feeling, and association adds to the sense of time, place, and historical development of a historic district.

(c) "Designated" means established by local preservation ordinance.

(d) "Property" means a building or structure or a unit of a multiunit building where such units are individually owned.

(e) "Qualified costs" means costs associated with the qualified rehabilitation of a qualified property. "Qualified costs" includes, but is not limited to, costs associated with demolition, carpentry, sheetrock, plaster, painting, ceilings, fixtures, doors and windows, fire sprinkler systems, roofing and flashing, exterior repair, cleaning, tuckpointing, and cleanup. "Qualified costs" does not include costs, commonly referred to as soft costs, which include, but are not limited to, costs associated with appraisals; architectural, engineering, and interior design fees; legal, accounting, and realtor fees; loan fees; sales and marketing; closing; building permit, use, and inspection fees; bids; insurance; project signs and phones; temporary power; bid bonds; copying; and rent loss during construction. "Qualified costs" also does not include, but shall not be limited, costs associated with acquisition; interior furnishings; new additions except as may be required to comply with building and safety codes; excavation; grading; paving; landscaping; routine or periodic maintenance; repairs to outbuildings which are associated with a qualified property and which are less than fifty years old; and repairs to additions made to a qualified property after such property was included individually or as a contributing property in a district in the state register of historic places or was designated as a landmark or as a contributing property in a historic district by a certified local government.

(f) "Qualified property" means property located in Colorado which is:

(I) At least fifty years old; and

(II) (A) Listed individually or as a contributing property in a district on the state register of historic properties pursuant to the provisions of article 80.1 of title 24, C.R.S.;

(B) Designated as a landmark by a certified local government; or

(C) Listed as a contributing property within a designated historic district of a certified local government.

(g) "Qualified rehabilitation" means any exterior improvements, structural improvements, mechanical improvements, plumbing improvements, or electrical improvements undertaken to restore, rehabilitate, or preserve the historic character of a qualified property which meets the standards of rehabilitation of the United States secretary of the interior as adopted by the state historic preservation officer and certified local governments pursuant to federal law; but shall not include any improvements undertaken due to normal wear and tear which occurred to a qualified property. As used in this paragraph (g), "exterior improvements" includes, but is not limited to, improvements made to the exterior of the qualified property and to the exterior of any historic outbuildings which are associated with the qualified property and which are fifty or more years old. "Exterior improvements" does not include enlargements, additions, landscaping, routine or periodic maintenance, paving, and site work.

(h) "Qualified tenant" means a taxpayer who holds a lease of five years or longer on qualified property or a portion of such qualified property.

(i) "Reviewing entity" means:

(I) A certified local government which has decided pursuant to the provisions of paragraph (a) of subsection (10) of this section to perform the duties specified in subparagraph (I) of paragraph (a) of subsection (3) of this section; or

(II) The state historic preservation officer when such qualified property either is not located within the jurisdiction of any certified local government or is located within the jurisdiction of any certified local government who has decided pursuant to the provisions of paragraph (a) of subsection (10) of this section not to perform the duties specified in subparagraph (I) of paragraph (a) of subsection (3) of this section.

(j) "State historic preservation officer" means the person designated and appointed pursuant to the provisions of 16 U.S.C. sec. 470a (b) (1) (A), as amended.

(k) "Taxpayer" means:

(I) A resident individual; or

(II) A domestic or foreign corporation subject to the provisions of part 3 of this article.



§ 39-22-514.5. Tax credit for qualified costs incurred in preservation of historic structures - short title - definitions

(1) This section is known and may be cited as the "Colorado Job Creation and Main Street Revitalization Act".

(2) As used in this section, unless the context otherwise requires:

(a) "Certified historic structure" means a property located in Colorado that has been certified by the historical society or other reviewing entity because it has been:

(I) Listed individually or as a contributing property in a district included within the national register of historic places;

(II) Listed individually or as a contributing property in a district that is included within the state register of historic properties pursuant to the provisions of article 80.1 of title 24, C.R.S.;

(III) Designated as a landmark by a certified local government; or

(IV) Listed as a contributing property within a designated historic district of a certified local government.

(b) "Certified local government" means any local government that has been certified by the historical society pursuant to 16 U.S.C. sec. 470a (c)(1), as amended.

(c) "Certified rehabilitation" means repairs or alterations to a certified historic structure that have been certified by the historical society or other reviewing entity as meeting the standards for rehabilitation of the United States secretary of the interior.

(d) "Contributing property" means property that adds to the sense of time, place, and historical development of a historic district as determined by the historical society or other reviewing entity.

(e) "Department" means the Colorado department of revenue or any successor entity.

(f) "Designated" means established by local preservation ordinance.

(g) "Historical society" means the state historical society of Colorado, also known as history Colorado, or any successor entity.

(h) "Office" means the Colorado office of economic development or any successor entity.

(i) "Owner" means any taxpayer filing a state tax return or any entity that is exempt from federal income taxation pursuant to section 501 (c) of the internal revenue code, as amended, that owns:

(I) Title to a qualified structure;

(II) Prospective title to a qualified structure in the form of a purchase agreement or an option to purchase;

(III) A leasehold interest in a qualified commercial structure for a term of not less than thirty-nine years; or

(IV) A leasehold interest in a qualified residential structure for a term of not less than five years.

(j) "Qualified commercial structure" means an income producing or commercial property located in Colorado that is:(I) At least fifty years old; and

(II) (A) Listed individually or as a contributing property in a district included within the state register of historic properties pursuant to article 80.1 of title 24, C.R.S.;

(B) Designated as a landmark by a certified local government; or

(C) Listed as a contributing property that is included within a designated historic district of a certified local government.

(k) "Qualified rehabilitation expenditures" means:

(I) With respect to a qualified commercial structure, any expenditure as defined under section 47 (c)(2)(A) of the internal revenue code, as amended, and the related regulations thereunder; and

(II) With respect to a qualified residential structure, exterior improvements and interior improvements undertaken to restore, rehabilitate, or preserve the historic character of a qualified property that meet the standards for rehabilitation of the United States secretary of the interior as adopted by the historical society or the certified local government pursuant to federal law. As used in this subparagraph (II), "exterior improvements" is limited to any one or more of the following: roof replacement or repair; exterior siding replacement or repair; masonry repair, re-pointing, or replacement; window repair or replacement; door repair or replacement; woodwork and trim repair or replacement; foundation repair or replacement; and excavation costs associated with foundation work. As used in this subparagraph (II), "interior improvements" is limited to one or more of the following: electrical repairs and upgrades; plumbing repairs and upgrades; heating, venting, and air conditioning repairs and upgrades; repair of existing interior walls and finishes; repair or replacement of existing woodwork and trim; insulation; refinishing or replacing historic floor materials in-kind, excluding carpeting; and reconstructing missing historic elements when there is sufficient historical documentation to guide the reconstruction.

(l) "Qualified residential structure" means a nonincome producing and owner-occupied residential property located in Colorado that is:

(I) At least fifty years old; and

(II) (A) Listed individually or as a contributing property in a district included within the state register of historic properties pursuant to article 80.1 of title 24, C.R.S.;

(B) Designated as a landmark by a certified local government; or

(C) Listed as a contributing property that is included within a designated historic district of a certified local government.

(m) "Qualified structure" means a structure that satisfies the definition of either a qualified residential structure or a qualified commercial structure.

(n) "Rehabilitation plan" means construction plans and specifications for the proposed rehabilitation of a qualified structure that is in sufficient detail to enable the office or the reviewing entity, as applicable, to evaluate whether the structure is in compliance with the standards developed under subsection (4) of this section.

(o) "Reviewing entity" means:

(I) A certified local government that has decided pursuant to subsection (10) of this section to perform the duties specified under this section; or

(II) The historical society if the qualified residential structure either is not located within the territorial boundaries of any certified local government or is located within the territorial boundaries of a certified local government that has decided pursuant to subsection (10) of this section not to perform the duties specified under this section.

(p) "Substantial rehabilitation" means:

(I) With respect to a qualified commercial structure, rehabilitation for which the qualified rehabilitation expenditures exceed twenty-five percent of the owner's original purchase price of the qualified commercial structure less the value attributed to the land; and

(II) With respect to a qualified residential structure, rehabilitation for which the qualified rehabilitation expenditures exceed five thousand dollars.

(3) For income tax years commencing on or after January 1, 2016, but prior to January 1, 2020, there shall be allowed a credit with respect to the income taxes imposed pursuant to this article to each owner of a qualified structure that complies with the requirements of this section.

(4) The office, in consultation with the historical society, shall develop standards for the approval of the substantial rehabilitation of qualified structures for which a tax credit under this section is being claimed. The standards must consider whether the substantial rehabilitation of a qualified structure is consistent with the standards for rehabilitation adopted by the United States department of the interior.

(5) (a) The owner shall submit an application and rehabilitation plan to the office for a qualified commercial structure or to the reviewing entity for a qualified residential structure, along with an estimate of the qualified rehabilitation expenditures under the rehabilitation plan. The owner, at the owner's own risk, may incur qualified rehabilitation expenditures no earlier than twenty-four months prior to the submission of the application and rehabilitation plan but only if satisfactory documentation is submitted to the office or the reviewing entity, as applicable, indicating the condition of the qualified structure prior to commencement of the rehabilitation, including but not limited to photographs of the qualified structure and written declarations from persons knowledgeable about the qualified structure. In connection with any application submitted on or after July 1, 2015, any expenses the owner incurs before July 1, 2015, shall not be counted towards the owner's qualified rehabilitation expenditures. An owner may submit an application and rehabilitation plan and may commence rehabilitation before the property:

(I) Is listed individually or as a contributing property in a district included within the national register of historic places;

(II) Is listed individually or as a contributing property in a district included within the state register of historic properties pursuant to article 80.1 of title 24, C.R.S.;

(III) Has been designated as a landmark by a certified local government; or

(IV) Is listed as a contributing property within a designated historic district of a certified local government.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (5), an owner may incur qualified rehabilitation expenditures at the owner's own risk.

(c) Within ninety days after receipt of the application and rehabilitation plan, the office and the historical society, in the case of a qualified commercial structure, and the reviewing entity, in the case of a qualified residential structure, shall notify the owner in writing if the rehabilitation plan is preliminarily determined to be a certified rehabilitation.

(6) (a) For a qualified commercial structure, the office may impose a reasonable application fee that does not exceed five hundred dollars.

(b) Notwithstanding any other provision of this section, the office shall not impose an application fee under paragraph (a) of this subsection (6) for a project for which the amount of tax credit requested under this section is two hundred fifty thousand dollars or less.

(c) The office may impose on the owner a reasonable issuance fee of up to three percent of the amount of the tax credit issued, which must be paid before the tax credit is issued to the owner. With respect to both an application fee and an issuance fee, the office shall share on an equal basis any such fees collected with the historical society and the department. Moneys collected from such fees must be applied to the administration of the tax credit created by this section.(d) In the case of a qualified residential structure, the reviewing entity may impose a reasonable application fee. However, the reviewing entity may reduce or eliminate the application fee if the qualified rehabilitation expenditures for the project are less than fifteen thousand dollars.

(7) (a) In the case of a qualified commercial structure, a reservation of tax credits is permitted in accordance with the provisions of this subsection (7). The office and the historical society shall review the application and rehabilitation plan for a qualified commercial structure to determine that the information contained in the application and plan is complete. If the office and the historical society determine that the application and rehabilitation plan are complete, the office shall reserve for the benefit of the owner an allocation of a tax credit as provided in paragraph (a) of subsection (12) of this section and the office shall notify the owner in writing of the amount of the reservation. The reservation of tax credits does not entitle the owner to an issuance of any tax credits until the owner complies with all of the other requirements specified in this section for the issuance of the tax credit. The office must reserve tax credits in the order in which it receives completed applications and rehabilitation plans. The office shall issue any such reservation of tax credits authorized by this subsection (7) within a reasonable time, not to exceed ninety days after the filing of a completed application and rehabilitation plan. The office shall use a lottery process to determine the order in which it will review applications and plans received by the office on the same day. The office shall only review an application and plan submitted in connection with a property for which a property address, legal description, or other specific location is provided in the application and plan. The owner shall not request the review of another property for approval in the place of the property that is the subject of the application and plan. Any application and plan disapproved by the office will be removed from the review process, and the office shall notify the owner in writing of the decision to remove the property from the review process. Disapproved applications and plans lose their priority in the review process. An owner may resubmit a disapproved application and plan, but such resubmitted application and plan is deemed to be a new submission for purposes of the priority procedures described in this paragraph (a). The office may charge a resubmitted application and plan a new application fee in an amount specified in accordance with subsection (6) of this section.

(b) If, for any calendar year, the aggregate amount of reservations for tax credits the office has approved is equal to the total amount of tax credits available for reservation during that calendar year, the office shall notify all owners who have submitted applications and rehabilitation plans then awaiting approval or submitted for approval after the calculation is made that no additional approvals of applications and plans for reservations of tax credits will be granted during that calendar year and the office shall additionally notify the owner of the priority number given to the owner's application and plan then awaiting approval. The applications and plans will remain in priority status for two years from the date of the original application and plan and will be considered for reservations of tax credits in the priority order established in this subsection (7) in the event that additional credits become available resulting from the rescission of approvals under paragraph (a) of subsection (8) of this section or because a new allocation of tax credits for a calendar year becomes available.

(c) Notwithstanding any other provision of this section, this subsection (7) does not apply to a qualified residential structure because no reservation of tax credits is necessary in the case of a qualified residential structure.

(8) (a) Any owner receiving a reservation of tax credits under paragraph (a) of subsection (7) of this section shall commence rehabilitation of the qualified commercial structure, if rehabilitation has not previously begun, within one year after the date of issuance of the written notice from the office to the owner granting the reservation of tax credits. Any owner receiving such reservation of tax credits shall incur not less than twenty percent of the estimated costs of rehabilitation contained in the application and rehabilitation plan not later than eighteen months after the date of issuance of the written notice from the office to the owner granting the reservation of tax credits. Any owner receiving a reservation of tax credits shall submit evidence of compliance with the provisions of this paragraph (a). If the office determines that an owner has failed to comply with the requirements of this paragraph (a), the office may rescind the issuance it previously gave the owner approving the reservation of tax credits and, if so, the total amount of tax credits made available for the calendar year for which reservations may be granted must be increased by the amount of the tax credits rescinded. The office shall promptly notify any owner whose reservation of tax credits has been rescinded and, upon receipt of the notice, the owner may submit a new application and plan for which the office may charge a new application fee in accordance with subsection (6) of this section.

(b) Following the completion of a rehabilitation of a qualified commercial structure, the owner shall notify the office that the rehabilitation has been completed and shall certify the qualified rehabilitation expenditures incurred by the owner under the rehabilitation plan. In addition, the owner shall provide the office with a cost and expense certification, prepared by a licensed certified public accountant that is not affiliated with the owner, certifying the total qualified rehabilitation expenditures and the total amount of tax credits for which the owner is eligible. If the total amount of the anticipated tax credits to be issued the owner exceeds two hundred fifty thousand dollars, the cost and expense certification must be audited by a licensed certified public accountant. The office and the historical society shall review the documentation of the rehabilitation and the historical society shall verify that the documentation satisfies the rehabilitation plan. Within ninety days after receipt of such documentation from the owner, the office shall issue a tax credit certificate in an amount equal to the following subject to paragraph (c) of this subsection (8):

(I) Twenty-five percent of the actual qualified rehabilitation expenditures that are less than two million dollars; plus

(II) Twenty percent of the actual qualified rehabilitation expenditures in excess of two million dollars.

(c) Notwithstanding paragraph (b) of this subsection (8):

(I) The total amount of the tax credit certificate issued for any particular project must not exceed the amount of the tax credit reservation issued for the project under paragraph (a) of subsection (7) of this section;

(II) The amount of a tax credit certificate to be issued for any one qualified commercial structure must not exceed one million dollars in any one calendar year; and

(III) With respect to a certified historic structure that is located in an area that the president of the United States has determined to be a major disaster area under section 102 (2) of the federal "Robert T. Stafford Disaster Relief and Emergency Assistance Act", 42 U.S.C. sec. 5121 et seq., or that is located in an area that the governor has determined to be a disaster area under the "Colorado Disaster Emergency Act", part 7 of article 33.5 of title 24, C.R.S., the tax credit amounts specified in subparagraphs (I) to (III) of paragraph (b) of this subsection (8) must be increased as follows for an application that is filed within six years after the disaster determination:

(A) The twenty-five percent credit amount specified in subparagraph (I) of paragraph (b) of this subsection (8) is increased to thirty percent; and

(B) The twenty percent credit amount specified in subparagraph (II) of paragraph (b) of this subsection (8) is increased to twenty-five percent.

(d) If the amount of qualified rehabilitation expenditures incurred by the owner would result in an owner being issued an amount of tax credits that exceeds the amount of tax credits reserved for the owner under paragraph (a) of subsection (7), the owner may apply to the office for the issuance of an amount of tax credits that equals the excess. The owner must submit its application for issuance of such excess tax credits on a form prescribed by the office. The office shall automatically approve the application, which it shall issue by means of a separate certificate, subject only to the availability of tax credits and the provisions concerning priority provided in paragraph (a) of subsection (7) of this section.

(e) (I) Following the completion of a rehabilitation of a qualified residential structure, the owner shall notify the reviewing entity that the rehabilitation has been completed and shall certify that the qualified rehabilitation expenditures incurred in connection with the rehabilitation plan. The owner shall also provide the reviewing entity with a cost and expense certification certifying the total qualified rehabilitation expenditures and the total amount of tax credits for which the owner is eligible. The reviewing entity shall review the documentation of the rehabilitation and verify its compliance with the rehabilitation plan. Except as otherwise provided in subparagraph (II) of this paragraph (e), within ninety days after receipt of the foregoing documentation from the owner, the reviewing entity shall issue a tax credit certificate in an amount equal to twenty percent of the actual qualified rehabilitation expenditures; except that the amount of the tax credit certificate shall not exceed fifty thousand dollars for each qualified residential structure, which amount is to be calculated over a ten-year rolling period that commences with each change in ownership of the qualified residential structure.

(II) With respect to a qualified residential structure located in an area that the president of the United States has determined to be a major disaster area under section 102 (2) of the federal "Robert T. Stafford Disaster Relief and Emergency Assistance Act", 42 U.S.C. sec. 5121 et seq., or that is located in an area that the governor has determined to be a disaster area under the "Colorado Disaster Emergency Act", part 7 of article 33.5 of title 24, C.R.S., the amount of the tax credit specified in subparagraph (I) of this paragraph (e) is increased to twenty-five percent for an application that is filed within six years after the disaster determination.

(9) In order to claim the credit authorized by this section, the owner shall file the tax credit certificate with the owner's state income tax return. The amount of the credit claimed that the owner may claim under this section is the amount stated on the tax credit certificate.

(10) For the purposes of this section, a certified local government may act as a reviewing entity only for a qualified residential structure. Each certified local government shall adopt a resolution or ordinance stating whether the government will act as a reviewing entity for the purposes of this section. The local government shall send a copy of the resolution or ordinance to the historical society. Any certified local government that decides to act as a reviewing entity for any given year for the purposes of this section shall perform all duties and responsibilities in connection with a certified rehabilitation that receives preliminary approval from such entity during the year.

(11) The entire tax credit to be issued under this section may be claimed by the owner in the taxable year in which the certified rehabilitation is placed in service. If the amount of the credit allowed under this section exceeds the amount of income taxes otherwise due on the income of the owner in the income tax year for which the credit is being claimed, the amount of the credit not used as an offset against income taxes in said income tax year may be carried forward as a credit against subsequent years' income tax liability for a period not to exceed ten years and will be applied to the earliest income tax years possible. Any amount of the credit that is not used after such period shall not be refunded to the owner.

(12) (a) Except as otherwise provided in this section, the aggregate amount of all tax credits in any tax year that may be reserved by the office upon the certification of all rehabilitation plans under paragraph (a) of subsection (7) of this section must not exceed:

(I) For qualified commercial structures estimating qualified rehabilitation expenditures in the amount of two million dollars or less, two and one-half million dollars in the aggregate for the 2016 calendar year, and five million dollars in the aggregate for each of the 2017, 2018, and 2019 calendar years, in addition to the amount of any previously reserved tax credits that were rescinded under paragraph (a) of subsection (8) of this section during the applicable calendar year;

(II) For qualified commercial structures estimating qualified rehabilitation expenditures in excess of two million dollars, two and one-half million dollars in the aggregate for the 2016 calendar year and five million dollars in the aggregate for each of the 2017, 2018, and 2019 calendar years, in addition to the amount of any previously reserved tax credits that were rescinded under paragraph (a) of subsection (8) of this section during the applicable calendar year.

(b) Notwithstanding any other provision of this subsection (12), if the entirety of the allowable tax credit amount for any tax year is not requested and reserved under subparagraphs (I) and (II) of paragraph (a) of this subsection (12), the office may use any such unreserved tax credits in issuing tax credits in another category for that same income tax year, and the office may also use any remaining unreserved tax credits for that tax year in issuing tax credits in subsequent income tax years.

(c) Any tax credits issued under this section to a partnership, a limited liability company taxed as a partnership, or multiple owners of a property must be passed through to the partners, members, or owners, including any nonprofit entity that is a partner, member, or owner, respectively, on a pro rata basis or pursuant to an executed agreement among the partners, members, or owners documenting an alternate distribution method.

(d) Any tax credits issued under this section for a qualified commercial structure are freely transferable and assignable, subject to any notice and verification requirements to be determined by the office; except that the owner or a subsequent transferee may only transfer the portion of the tax credit that has neither been applied against the income tax imposed by this article nor used to obtain a refund. Any transferee of a tax credit issued under this section may use the amount of tax credits transferred to offset against any other tax due under this article or the transferee may freely transfer and assign all or any portion of the tax credits that have neither been applied against the income taxes imposed by this article nor used to obtain a refund to any other person or entity, including an entity that is exempt from federal income taxation pursuant to section 501 (c) of the internal revenue code, as amended, and the other person or entity may freely transfer and assign all or any portion of the tax credits that have neither been applied against the income taxes imposed by this article nor used to obtain a refund to any other person or entity. The tax credits may be transferred or assigned on multiple occasions until such time as the credit is claimed on a state tax return. The transferor and the transferee of the tax credits shall jointly file a copy of the written transfer agreement with the office within thirty days after the transfer. Any filing of the written transfer agreement with the office perfects the transfer. The office shall develop a system to track the transfers of tax credits and to certify the ownership of tax credits. A certification by the office of the ownership and the amount of tax credits may be relied on by the department and the transferee as being accurate, and the office shall not adjust the amount of tax credits as to the transferee; except that the office retains any remedies it may have against the owner. The office shall promulgate rules to permit verification of the ownership and amount of the tax credits; except that, any rules promulgated shall not unduly restrict or hinder the transfer of the tax credits.

(e) (I) Notwithstanding any other provision of this section, the aggregate amount of tax credits issued under this section must not exceed:

(A) For the tax year beginning January 1, 2016, five million dollars;

(B) For the tax year beginning January 1, 2017, ten million dollars;

(C) For the tax year beginning January 1, 2018, ten million dollars; and

(D) For the tax year beginning January 1, 2019, ten million dollars.

(II) A tax credit authorized under this section may be earned before July 1, 2016, but the office shall not issue a tax credit under this section prior to July 1, 2016.

(13) Any owner or any duly authorized representative of an owner may appeal any final determination made by the office or the department, including, without limitation, any preliminary or final reservation, or any approval or denial, in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S. The owner or the owner's representative shall submit any such appeal within thirty days after receipt by the owner or the owner's representative of the final determination that is the subject of the appeal.

(14) Notwithstanding any other provision of this section, the tax credits authorized by this section for the substantial rehabilitation of a qualified structure are not available to an owner of a qualified structure that submits an application and rehabilitation plan after December 31, 2019. No action or inaction on the part of the general assembly has the effect of limiting or suspending the issuing of tax credits authorized by this section in any past or future income tax year with respect to a qualified structure if the owner of the structure submits an application and rehabilitation plan with the office on or prior to December 31, 2019, even if the qualified structure is placed into service after December 31, 2019.

(15) (a) The office shall, in consultation with the department, report to the general assembly by March 1, 2017, and by March 1, 2019, on the overall economic activity, usage, and impact to the state from the substantial rehabilitation of qualified structures for which tax credits have been allowed under this section. On or before March 15, 2016, and on a quarterly basis thereafter, the office shall provide a report to the department specifying the ownership and transfers of tax credits under this section.

(b) The office, in consultation with the historical society, shall promulgate any and all rules necessary to further implement this section and shall solicit advice from the department in promulgating rules for transfers. Any such rules must be promulgated in accordance with article 4 of title 24, C.R.S.

(c) Notwithstanding any other provision of law, a taxpayer shall not claim a credit under this section in connection with the rehabilitation of a historic structure for which the taxpayer is also claiming a credit under section 39-22-514.



§ 39-22-516.5. Tax credit for innovative motor vehicles - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Actual cost incurred" means the actual cost paid by the purchaser or lessee for the vehicle, conversion, or idling reduction technologies. The actual cost paid shall be calculated as the net of any credits, grants, or rebates, including federal credits, grants, or rebates for which the purchaser or lessee is eligible, but excluding the credit specified in this section.

(b) "Alternative fuel" means an alternative fuel as defined in section 25-7-106.8 (1)(a), C.R.S.

(c) "Category 1" means a motor vehicle that complies with bin 1 of the federal tier 2 emissions standards published by the federal environmental protection agency in the federal register at 65 FR 6698 (February 10, 2000), as amended.

(d) "Category 2" means light duty passenger vehicle diesel-electric hybrids with a minimum fuel economy of seventy miles per gallon.

(e) "Category 3" means light duty passenger vehicle, light duty truck, and medium duty truck diesel-electric hybrid conversions that increase the fuel economy of the original motor vehicle by forty percent or more.

(f) Repealed.

(g) "Category 5" means any idling reduction technologies.

(h) "Category 6" means a motor vehicle that complies with bin 2 or bin 3 of the federal tier 2 emissions standards published by the federal environmental protection agency in the federal register at 65 FR 6698 (February 10, 2000), as amended, with a minimum fuel economy of forty miles per gallon or miles per gallon gasoline equivalent or greater.

(i) "Gross vehicle weight rating" or "GVWR" shall have the same meaning as set forth in section 42-2-402 (6), C.R.S.

(j) "Hybrid vehicle" means a motor vehicle with a hybrid propulsion system that operates on both electricity and an alternative fuel or traditional fuel.

(k) "Idling reduction technologies" means idling reduction devices or advanced insulation, as those terms are defined in section 4053 of the internal revenue code, as amended, exempt from federal excise tax pursuant to said section 4053.

(l) "Light duty passenger vehicle" means a private passenger vehicle, including vans, capable of seating twelve passengers or less; except that the term does not include motor homes as defined in section 42-1-102 (57), C.R.S., or vehicles designed to travel on three or fewer wheels in contact with the ground.

(m) "Light duty truck" means a truck between zero and fourteen thousand pounds GVWR.

(n) "Medium duty truck" means a truck with a gross vehicle weight rating greater than fourteen thousand pounds up to twenty-six thousand pounds.

(o) "Miles per gallon gasoline equivalent" means the standard unit of measure that measures how many miles an alternative vehicle can travel on the equivalent energy of one United States gallon of traditional fuel.

(p) "Motor vehicle" means any self-propelled vehicle, including a vehicle that uses a hybrid propulsion system, that is:

(I) Titled and registered in the state; and

(II) Required to be licensed or subject to licensing for operation upon the highways of the state.

(q) "Plug-in hybrid electric vehicle" means:

(I) An original equipment manufacturer plug-in hybrid electric vehicle that can operate solely on electric power and that is capable of recharging its battery from an on-board generation source and an off-board electricity source; and

(II) A plug-in hybrid electric vehicle conversion that provides an increase in city fuel economy of seventy-five percent or more as compared to a comparable nonhybrid version vehicle for a minimum of twenty miles and that is capable of recharging its battery from an on-board generation source and an off-board electricity source. A vehicle shall be comparable if it is the same model year and the same vehicle class as established by the United States environmental protection agency and is comparable in weight, size, and use. Fuel economy comparisons shall be made using city fuel economy standards in a manner that is substantially similar to the manner in which city fuel economy is measured in accordance with procedures set forth in 40 CFR 600, as in effect on August 8, 2005.

(r) "Power source" means the engine or motor and associated wiring, fuel lines, engine coolant system, fuel storage containers, and miscellaneous components.

(s) "Traditional fuel" means a petroleum-based motor fuel commonly used on the highways of the state in the year 2008.

(t) "Uses an alternative fuel" or "to use an alternative fuel" means to operate solely on an alternative fuel, to operate on both an alternative fuel and a traditional fuel, or to operate alternately on a traditional fuel and an alternative fuel.

(2) (a) With respect to the tax years commencing on or after January 1, 2012, but prior to January 1, 2014, there shall be allowed to any person a credit against the tax imposed by this article, not to exceed six thousand dollars, for each motor vehicle purchased or leased by such person that:

(I) Uses or is converted to use an alternative fuel;

(II) Is a hybrid vehicle;

(III) Is a plug-in hybrid electric vehicle;

(IV) Has its power source replaced with a power source that uses an alternative fuel; or

(V) Is modified to include idling reduction technology.

(b) With respect to the tax years commencing on or after January 1, 2012, but prior to January 1, 2014, there shall be allowed to any person a credit against the tax imposed by this article, not to exceed seven thousand five hundred dollars, for each motor vehicle purchased or leased by such person that is converted to a plug-in hybrid electric vehicle.

(c) If a motor vehicle is leased, the lessee, not the lessor, is allowed to claim the credit allowed pursuant to this section.

(3) The amount of the credit allowed pursuant to this section shall be an amount equal to the percentage, as set forth in subsection (4) of this section, of the following:

(a) The difference between the actual cost incurred by such person during the tax year in purchasing or leasing a motor vehicle that uses an alternative fuel and the cost of the same motor vehicle that uses a traditional fuel or, if the same vehicle is not available, then the cost of the most similar vehicle, taking into account the model, make, engine size, and options, that uses a traditional fuel;

(b) The difference between the actual cost incurred by such person during the tax year in replacing an existing power source in a motor vehicle that uses a traditional fuel with a power source that uses an alternative fuel and the cost of replacing the existing power source in the motor vehicle with the same type of power source that uses a traditional fuel;

(c) The actual cost incurred by such person during the tax year in converting the motor vehicle to a fuel system that uses an alternative fuel;

(d) The actual cost incurred by such person in purchasing or leasing idling reduction technologies; or

(e) (I) The actual cost incurred by such person during the tax year in converting a hybrid vehicle to a plug-in hybrid electric vehicle.

(II) Persons who claimed a tax credit in previous years for the purchase or lease of model year 2004 and newer hybrid vehicles are eligible to claim an additional credit for the conversion of such a hybrid vehicle to a plug-in hybrid electric vehicle.

(4) For the purposes of subsection (3) of this section, the percentage of the difference in actual cost incurred or the percentage of the actual cost incurred that may be claimed as a credit pursuant to subsection (2) of this section shall be as follows:

Category:

(5) Except as provided in subparagraph (II) of paragraph (e) of subsection (3) of this section, and notwithstanding the allowance of credits for any tax years commencing on or after January 1, 2013, but prior to January 1, 2014, under this section and section 39-22-516.7, no more than one tax credit shall be granted pursuant to this section, section 39-22-516, and section 39-22-516.7 for any individual motor vehicle.

(6) If a credit authorized in this section exceeds the income tax due on the income of the taxpayer for the taxable year, the excess credit may not be carried forward and shall be refunded to the taxpayer.

(7) This section is repealed, effective December 31, 2018.



§ 39-22-516.7. Tax credit for innovative motor vehicles - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) (I) (A) "Actual cost incurred" means the actual cost paid by the purchaser for a used motor vehicle, conversion, or idling reduction technologies minus any credits, grants, or rebates, including federal credits, grants, or rebates for which the purchaser is eligible, but excluding the credit specified in this section.

(A) "Actual cost incurred" means the actual cost paid by the purchaser for a used motor vehicle or conversion minus any credits, grants, or rebates, including federal credits, grants, or rebates for which the purchaser is eligible, but excluding the credit specified in this section.

(B) "Actual cost incurred" means the manufacturer's suggested retail price for a new motor vehicle that a person purchases minus any credits, grants, or rebates, including federal credits, grants, or rebates for which the person is eligible, but excluding the credit specified in this section.

(II) For purposes of a lease, the "actual cost incurred" means the total of payments contracted in the lease for the motor vehicle minus:

(A) Any security deposit included in the total of payments;

(B) The rent charge included in the total of payments;

(C) Any sales tax included in the total of payments;

(D) Any titling and registration fees included in the total of payments;

(E) Any disposition fee included in the total of payments;

(F) Any administrative fee or any other fee that does not reflect the value of the motor vehicle included in the total of payments; and

(G) Any credits, grants, or rebates, including federal credits, grants, or rebates for which the lessee or lessor is eligible, but excluding the credit specified in this section.

(b) "Alternative fuel" means an alternative fuel as defined in section 25-7-106.8 (1)(a), C.R.S.

(c) "Battery capacity" means the quantity of electricity that a battery is capable of storing, expressed in kilowatt hours, as measured from a one hundred percent state of charge to a zero percent state of charge.

(d) "Category 1" means an electric motor vehicle and a plug-in hybrid electric motor vehicle.

(e) "Category 1 A" means a conversion of a motor vehicle to an electric motor vehicle or a plug-in hybrid electric motor vehicle.

(f) "Category 2" means light duty passenger motor vehicle diesel-electric hybrids with a minimum fuel economy of seventy miles per gallon.

(g) "Category 3" means light duty passenger motor vehicle, light duty truck, and medium duty truck diesel-electric hybrid conversions that increase the fuel economy of the original motor vehicle by forty percent or more.

(h) (I) "Category 4" means original equipment manufacturer light duty passenger motor vehicles, light duty trucks, and medium duty trucks that are equipped to operate on compressed natural gas or on liquefied petroleum gas. For purposes of this paragraph (h), "operate on compressed natural gas or on liquefied petroleum gas" means a motor vehicle that operates exclusively on compressed natural gas or on liquefied petroleum gas or a bi-fuel motor vehicle with a multi-fuel engine capable of running on either compressed natural gas or traditional fuel, or either liquefied petroleum gas or traditional fuel.

(II) This paragraph (h) is repealed, effective December 31, 2019.

(i) (I) "Category 4 A" means light duty passenger motor vehicle, light duty truck, and medium duty truck compressed natural gas or liquefied petroleum gas conversions certified by the United States environmental protection agency. For purposes of this paragraph (i), "compressed natural gas or liquefied petroleum gas conversions" means a conversion to a motor vehicle that operates exclusively on compressed natural gas or on liquefied petroleum gas or a bi-fuel motor vehicle with a multi-fuel engine capable of running on either compressed natural gas or traditional fuel, or either liquefied petroleum gas or traditional fuel.

(II) This paragraph (i) is repealed, effective December 31, 2019.

(j) (I) "Category 5" means the installation of any idling reduction technologies on or in a motor vehicle.

(II) This paragraph (j) is repealed, effective December 31, 2019.

(k) "Electric motor vehicle" or "plug-in hybrid electric motor vehicle" means a motor vehicle that:

(I) Has a gross vehicle weight rating that does not exceed eight thousand five hundred pounds;

(II) Has a maximum speed capability of at least fifty-five miles per hour; and

(III) Is propelled to a significant extent by an electric motor that draws electricity from a battery that:

(A) Has a battery capacity of not less than four kilowatt hours; and

(B) Is capable of being recharged from an external source of electricity.

(k.5) "Financing entity" means the entity that finances the purchase or lease of a category 1 or category 1 A vehicle eligible for a credit allowed by this section.

(l) "Gross vehicle weight rating" or "GVWR" shall have the same meaning as set forth in section 42-2-402 (6), C.R.S.

(m) "Hybrid motor vehicle" means a motor vehicle with a hybrid propulsion system that operates on both electricity and an alternative fuel or traditional fuel.

(n) (I) "Idling reduction technologies" means idling reduction devices or advanced insulation, as those terms are defined in section 4053 of the internal revenue code, as amended, exempt from federal excise tax pursuant to said section 4053.

(II) This paragraph (n) is repealed, effective December 31, 2019.

(o) "Light duty passenger motor vehicle" means a private passenger motor vehicle, including vans, capable of seating twelve passengers or less; except that the term does not include motor homes as defined in section 42-1-102 (57), C.R.S., or motor vehicles designed to travel on three or fewer wheels in contact with the ground.

(p) "Light duty truck" means a truck between zero and fourteen thousand pounds GVWR.

(q) "Medium duty truck" means a truck with a gross vehicle weight rating greater than fourteen thousand pounds up to twenty-six thousand pounds.

(r) (I) "Motor vehicle" means, for tax years commencing prior to January 1, 2017, a self-propelled vehicle with four wheels, including a truck and a hybrid motor vehicle, that is:

(A) Titled and registered in the state; and

(B) Required to be licensed or subject to licensing for operation upon the highways of the state.

(II) "Motor vehicle" means, for tax years commencing on or after January 1, 2017, but prior to January 1, 2022, a self-propelled vehicle with four wheels, including a truck and a hybrid motor vehicle, that is:

(A) New, not used, unless the motor vehicle is being converted;

(B) Titled and registered in the state; and

(C) Required to be licensed or subject to licensing for operation upon the highways of the state.

(r.3) "Purchaser" means the buyer or the lessee of a category 1 or category 1 A vehicle, but does not include the state or any political subdivision of the state. For tax years commencing on or after January 1, 2017, a lessee seeking to claim a credit allowed in this section must enter into a lease with a term of not less than two years.

(s) "Traditional fuel" means a petroleum-based motor fuel commonly used on the highways of the state in the year 2008.

(2) (a) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2022, there is allowed to any person a credit against the tax imposed by this article, not to exceed the amount specified in subsection (4) of this section, for the purchase or lease of a motor vehicle defined as category 1.

(a.3) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2017, there is allowed to any person a credit against the tax imposed by this article, not to exceed six thousand dollars, for the purchase, lease, or conversion of a motor vehicle defined as category 2 or category 3.

(a.5) (I) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2015, there is allowed to any person a credit against the tax imposed by this article, not to exceed six thousand dollars, for the purchase, lease, or conversion of a motor vehicle defined as category 4 or category 4 A.

(II) This paragraph (a.5) is repealed, effective December 31, 2019.

(b) (I) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2014, there shall be allowed to any person a credit against the tax imposed by this article, not to exceed seven thousand five hundred dollars, for the conversion of a motor vehicle defined as category 1 A.

(II) This paragraph (b) is repealed, effective December 31, 2018.

(c) With respect to the tax years commencing on or after January 1, 2014, but prior to January 1, 2022, there is allowed to any person a credit against the tax imposed by this article, not to exceed the amount specified in subsection (4) of this section, for the conversion of a motor vehicle defined as category 1 A.

(d) (I) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2015, there is allowed to any person a credit against the tax imposed by this article, not to exceed six thousand dollars, for category 5.

(II) This paragraph (d) is repealed, effective December 31, 2019.

(e) (I) A purchaser may assign the tax credit allowed in this section for the purchase or lease of a category 1 or category 1 A vehicle completed on or after January 1, 2017, to a financing entity as follows:

(A) The assignment to the financing entity must be completed at the time of purchase or lease by entering into an election statement as set forth in subparagraph (III) of this paragraph (e);

(B) The purchaser must title and register the vehicle in the state as required by state law;

(C) The purchaser must assign the tax credit to the financing entity and forfeit the right to claim the tax credit on the purchaser's tax return in exchange for good and valuable consideration; and

(D) The financing entity shall compensate the purchaser for the full nominal value of the tax credit; except that the financing entity may collect an administrative fee not to exceed one hundred fifty dollars for processing the assignment. The compensation paid to the purchaser is considered a refund of state taxes and is not income.

(II) Notwithstanding section 39-21-108 (3), if a purchaser assigns the tax credit to a financing entity pursuant to this paragraph (e), the financing entity receives the full amount of the tax credit that the purchaser is allowed in this section. Any unpaid balance or unpaid debt of the purchaser may not be credited from the amount of the tax credit allowed in this section.

(III) To complete the tax credit assignment, the purchaser and the financing entity must enter into an election statement that must:

(A) Identify the vehicle identification number of the category 1 or category 1 A vehicle for which a credit is allowed in this section; and

(B) Affirm that the requirements specified in subparagraph (I) of this paragraph (e) were met.

(IV) The financing entity may authorize an agent or a designee to sign the election statement on its behalf.

(V) The financing entity shall electronically submit a report containing the information contained in the election statement described in subparagraph (III) of this paragraph (e) to the department of revenue within thirty days of the purchase or lease of a category 1 or category 1 A vehicle in such a form and in such a manner as required by the department.

(VI) The financing entity shall also file the election statement described in subparagraph (III) of this paragraph (e) with the original tax return for the taxable year in which the category 1 or category 1 A vehicle is purchased or leased.

(VII) The department of revenue, in consultation with the Colorado energy office created in section 24-38.5-101, C.R.S., shall develop a model report and election statement no later than December 1, 2016.

(3) If a motor vehicle is leased, the lessee, not the lessor, is allowed to claim the credit allowed pursuant to this section. The lessee may elect to assign the tax credit allowed pursuant to this section for the lease of a category 1 or category 1 A vehicle to a financing entity as specified in paragraph (e) of subsection (2) of this section.

(4) The amount of the credit allowed pursuant to this section is calculated as follows:

(a) Category 1.

(I) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2017, the actual cost incurred by the taxpayer during the tax year for purchasing or leasing a category 1 motor vehicle multiplied by the battery capacity of the motor vehicle and divided by one hundred, not to exceed six thousand dollars;

(II) With respect to the tax years commencing on or after January 1, 2017, but prior to January 1, 2020, five thousand dollars for a purchase or two thousand five hundred dollars for a lease;

(III) With respect to the tax years commencing on or after January 1, 2020, but prior to January 1, 2021, four thousand dollars for a purchase or two thousand dollars for a lease;

(IV) With respect to the tax years commencing on or after January 1, 2021, but prior to January 1, 2022, two thousand five hundred dollars for a purchase or one thousand five hundred dollars for a lease.

(b) Category 1 A.

(I) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2017, seventy-five percent of the actual cost incurred by the taxpayer during the tax year for the conversion of a motor vehicle defined as category 1 A, not to exceed six thousand dollars;

(II) With respect to the tax years commencing on or after January 1, 2017, but prior to January 1, 2020, five thousand dollars;

(III) With respect to the tax years commencing on or after January 1, 2020, but prior to January 1, 2021, four thousand dollars;

(IV) With respect to the tax years commencing on or after January 1, 2021, but prior to January 1, 2022, two thousand five hundred dollars.

(c) Category 2.

(I) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2014, twenty-five percent of the difference between the actual cost incurred by such taxpayer during the tax year in purchasing or leasing a category 2 motor vehicle and the cost of the same motor vehicle that uses a traditional fuel or, if the same vehicle is not available, then the cost of the most similar vehicle, taking into account the model, make, engine size, and options, that uses a traditional fuel;

(II) With respect to the tax years commencing on or after January 1, 2014, but prior to January 1, 2017, fifteen percent of the difference between the actual cost incurred by such taxpayer during the tax year in purchasing or leasing a category 2 motor vehicle and the cost of the same motor vehicle that uses a traditional fuel or, if the same vehicle is not available, then the cost of the most similar vehicle, taking into account the model, make, engine size, and options, that uses a traditional fuel.

(III) to (V) (Deleted by amendment, L. 2016.)

(VI) This paragraph (c) is repealed, effective December 31, 2021.

(d) Category 3.

(I) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2014, thirty-five percent of the actual cost incurred by a taxpayer during the tax year for the conversion of a motor vehicle defined as category 3;

(II) With respect to the tax years commencing on or after January 1, 2014, but prior to January 1, 2017, twenty-five percent of the actual cost incurred by a taxpayer during the tax year for the conversion of a motor vehicle defined as category 3.

(III) to (V) (Deleted by amendment, L. 2016.)

(VI) This paragraph (d) is repealed, effective December 31, 2021.

(e) (I) Category 4.

(A) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2014, ten and one-half percent of the actual cost incurred by a taxpayer during the tax year in purchasing or leasing a category 4 motor vehicle;

(B) With respect to the tax years commencing on or after January 1, 2014, but prior to January 1, 2015, twelve and one-quarter percent of the actual cost incurred by a taxpayer during the tax year in purchasing or leasing a category 4 motor vehicle.

(II) This paragraph (e) is repealed, effective December 31, 2019.

(f) (I) Category 4 A.

(A) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2014, thirty-five percent of the actual cost incurred by a taxpayer during the tax year for the conversion of a motor vehicle defined as category 4 A;

(B) With respect to the tax years commencing on or after January 1, 2014, but prior to January 1, 2015, twenty-five percent of the actual cost incurred by a taxpayer during the tax year for the conversion of a motor vehicle defined as category 4 A.

(II) This paragraph (f) is repealed, effective December 31, 2019.

(g) Category 5.

(I) With respect to the tax years commencing on or after January 1, 2013, but prior to January 1, 2015, twenty-five percent of the actual cost incurred by a taxpayer during the tax year for category 5.

(II) This paragraph (g) is repealed, effective December 31, 2019.

(5) With respect to any model year 2004 and newer hybrid motor vehicle, notwithstanding the limitation set forth in subsection (6) of this section, a taxpayer that converts such a motor vehicle to a category 1 A motor vehicle shall be eligible for the category 1 A credit.

(6) Except as provided in subsection (5) of this section, and notwithstanding the allowance of credits for any tax years commencing on or after January 1, 2013, but prior to January 1, 2014, under this section and section 39-22-516.5, no more than one tax credit shall be granted pursuant to this section and sections 39-22-516, 39-22-516.5, and 39-22-516.8 for any individual motor vehicle.

(7) If a credit authorized in this section exceeds the income tax due on the income of the taxpayer for the taxable year, the excess credit may not be carried forward and shall be refunded to the taxpayer.

(8) With respect to tax years commencing on or after January 1, 2017, the taxpayer claiming a credit allowed in this section shall provide the department of revenue with, and the department shall commence tracking, the vehicle identification number of the motor vehicle for which a credit is claimed as allowed in this section.

(9) Making the purchaser aware of the income tax credit allowed in this section or helping the purchaser assign the income tax credit to a financing entity as allowed in this section does not rise to the level of providing the purchaser with unauthorized tax advice.

(10) This section is repealed, effective December 31, 2026.



§ 39-22-516.8. Tax credit for innovative trucks - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) (I) "Actual cost incurred" means the actual cost paid by the purchaser for a new or used truck or clean fuel refrigerated trailer, conversion of a truck or clean fuel refrigerated trailer, idling reduction technologies, or aerodynamic technologies, minus any credits, grants, or rebates, including federal credits, grants, or rebates for which the purchaser is eligible, but excluding the credit specified in this section.

(II) For purposes of a lease, "actual cost incurred" means the total of payments contracted in the lease for the truck minus:

(A) Any security deposit included in the total of payments;

(B) The rent charge included in the total of payments;

(C) Any sales tax included in the total of payments;

(D) Any titling and registration fees included in the total of payments;

(E) Any disposition fee included in the total of payments;

(F) Any administrative fee or any other fee that does not reflect the value of the truck included in the total of payments; and

(G) Any credits, grants, or rebates, including federal credits, grants, or rebates for which the lessee or lessor is eligible, but excluding the credit specified in this section.

(b) "Aerodynamic technologies" means a device on the United States environmental protection agency's smartway verified technology list that minimizes drag and improves air flow over a truck and trailer; except that "aerodynamic technologies" do not include tires.

(c) "Alternative fuel" means an alternative fuel as defined in section 25-7-106.8 (1)(a), C.R.S.

(d) "Battery capacity" means the quantity of electricity that a battery is capable of storing, expressed in kilowatt hours, as measured from a one hundred percent state of charge to a zero percent state of charge.

(e) "Bus" means a motor vehicle with a minimum seating capacity of thirty-three, including the driver.

(f) "Category 4" means original equipment manufacturer trucks that are equipped to operate on compressed natural gas or on liquefied petroleum gas. For purposes of this paragraph (f), "operate on compressed natural gas or on liquefied petroleum gas" means a truck that operates exclusively on compressed natural gas or on liquefied petroleum gas, or a bi-fuel truck with a multi-fuel engine capable of running on either compressed natural gas or traditional fuel, or on either liquefied petroleum gas or traditional fuel, or a dual-fuel truck with a multi-fuel engine capable of running on both compressed natural gas and traditional fuel, or on both liquefied petroleum gas and traditional fuel.

(g) "Category 4 A" means compressed natural gas or liquefied petroleum gas conversions certified by the United States environmental protection agency. For purposes of this paragraph (g), "compressed natural gas or liquefied petroleum gas conversions" means a conversion to a truck that operates exclusively on compressed natural gas or on liquefied petroleum gas, or a bi-fuel truck with a multi-fuel engine capable of running on either compressed natural gas or traditional fuel, or on either liquefied petroleum gas or traditional fuel, or a dual-fuel truck with a multi-fuel engine capable of running on both compressed natural gas and traditional fuel, or on both liquefied petroleum gas and traditional fuel.

(h) "Category 4 B" means original equipment manufacturer trucks that are equipped to operate on liquified natural gas or on hydrogen. For purposes of this paragraph (h), "operate on liquified natural gas or on hydrogen" means a truck that operates exclusively on liquified natural gas or on hydrogen, or a bi-fuel truck with a multi-fuel engine capable of running on either liquified natural gas or traditional fuel, or on either hydrogen or traditional fuel, or a dual-fuel truck with a multi-fuel engine capable of running on both liquified natural gas and traditional fuel, or on both hydrogen and traditional fuel.

(i) "Category 4 C" means liquefied natural gas or hydrogen conversions certified by the United States environmental protection agency. For purposes of this paragraph (i), "liquefied natural gas or hydrogen conversions" means a conversion to a truck that operates exclusively on liquefied natural gas or on hydrogen, or a bi-fuel truck with a multi-fuel engine capable of running on either liquefied natural gas or traditional fuel, or on either hydrogen or traditional fuel, or a dual-fuel truck with a multi-fuel engine capable of running on both liquified natural gas and traditional fuel, or on both hydrogen and traditional fuel.

(j) "Category 5" means the installation of any idling reduction technologies on or in a truck.

(k) "Category 6" means the installation of any aerodynamic technologies on or in a truck.

(l) "Category 7" means an original equipment manufacturer electric truck and plug-in hybrid electric truck.

(m) "Category 7 A" means a conversion of a truck to an electric truck or a plug-in hybrid electric truck.

(n) "Category 8" means a clean fuel refrigerated trailer.

(o) "Category 8 A" means a conversion of a refrigerated trailer to a clean fuel refrigerated trailer.

(p) "Category 9" means a hydraulic hybrid truck.

(q) "Clean fuel refrigerated trailer" means a trailer capable of being pulled by a truck with a gross vehicle weight rating greater than fourteen thousand pounds, with a power unit and fuel storage used for climate control that:

(I) (A) Is installed on the trailer by the original equipment manufacturer; or

(B) Is installed on the trailer through a conversion certified by the United States environmental protection agency; and

(II) Operates on either compressed natural gas, liquefied natural gas, liquefied petroleum gas, hydrogen, or electricity, or any combination thereof.

(r) "Electric truck" or "plug-in hybrid electric truck" means a truck that:

(I) Has a gross vehicle weight rating that exceeds eight thousand five hundred pounds;

(II) Has a maximum speed capability of at least fifty-five miles per hour; and

(III) Is propelled to a significant extent by an electric motor that draws electricity from a battery that:

(A) Has a battery capacity of not less than four kilowatt hours; and

(B) Is capable of being recharged from an external source of electricity.

(r.5) "Financing entity" means the entity that finances the purchase or lease of a category 4, category 4 A, category 4 B, category 4 C, category 7, category 7 A, or category 9 vehicle eligible for a credit allowed by this section.

(s) "Gross vehicle weight rating" or "GVWR" has the same meaning as set forth in section 42-2-402 (6), C.R.S.

(t) "Heavy duty truck" means a truck with a gross vehicle weight rating greater than twenty-six thousand pounds.

(u) "Hybrid truck" means a truck with a hybrid propulsion system that operates on both electricity and an alternative fuel or traditional fuel.

(v) "Hydraulic hybrid truck" means the conversion of a truck with a gross vehicle weight rating of more than fourteen thousand pounds to a truck with a hybrid propulsion system that operates on both pressurized fluid and either compressed natural gas, liquified natural gas, liquified petroleum gas, hydrogen, electricity, or a traditional fuel; except that the converted hydraulic hybrid truck must increase the fuel economy of the original truck.

(w) "Idling reduction technologies" means idling reduction devices or advanced insulation, as those terms are defined in section 4053 of the internal revenue code, as amended, that are exempt from federal excise tax pursuant to said section 4053.

(x) "Light duty electric truck" means an electric truck with a gross vehicle weight rating less than or equal to ten thousand pounds but does not include a light duty passenger motor vehicle.

(y) "Light duty passenger motor vehicle" means a private passenger motor vehicle, including vans, capable of seating twelve passengers or less; except that the term does not include motor homes as defined in section 42-1-102 (57), C.R.S., or motor vehicles designed to travel on three or fewer wheels in contact with the ground.

(z) "Light duty truck" means a truck with a gross vehicle weight rating less than or equal to fourteen thousand pounds but does not include a light duty passenger motor vehicle.

(aa) "Medium duty electric truck" means an electric truck with a gross vehicle weight rating greater than ten thousand pounds and up to twenty-six thousand pounds.

(bb) "Medium duty truck" means a truck with a gross vehicle weight rating greater than fourteen thousand pounds and up to twenty-six thousand pounds.

(bb.3) "Purchaser" means the buyer or the lessee of a category 4, category 4 A, category 4 B, category 4 C, category 7, category 7 A, or category 9 vehicle, but does not include the state or any political subdivision of the state. For tax years commencing on or after January 1, 2017, a lessee seeking to claim a credit allowed in this section must enter into a lease with a term of not less than two years.

(cc) "Traditional fuel" means a petroleum-based motor fuel commonly used on the highways of the state in the year 2008.

(dd) "Trailer" has the same meaning as in section 42-1-102 (105), C.R.S.

(ee) (I) "Truck", for tax years commencing prior to January 1, 2017, has the same meaning as in section 42-1-102 (108), C.R.S., includes a hybrid truck, a light duty passenger motor vehicle, and a bus, has a maximum speed capability of at least fifty-five miles per hour, is licensed or subject to licensing for operation upon the highways of the state, and is either:

(A) Titled and registered in the state; or

(B) Registered under the international registration plan and base plated in the state.

(II) "Truck", for tax years commencing on or after January 1, 2017, has the same meaning as in section 42-1-102 (108), C.R.S., and includes a hybrid truck, a light duty passenger motor vehicle, and a bus, has a maximum speed capability of at least fifty-five miles per hour, is licensed or subject to licensing for operation upon the highways of the state, is new, not used, unless the truck is being converted, and is either:

(A) Titled and registered in the state; or

(B) Registered under the international registration plan and base plated in the state.

(2) Category 4.

(a) With respect to the income tax years commencing on or after January 1, 2014, but before January 1, 2017, there is allowed to any person a credit against the tax imposed by this article as a percentage set forth in paragraph (b) of this subsection (2) of the actual cost incurred by the taxpayer during the tax year for each purchase or lease of a category 4 truck, not to exceed the amount set forth in paragraph (b) of this subsection (2). For purposes of the income tax year commencing on or after January 1, 2014, but before January 1, 2015, the purchase or lease of a category 4 truck must occur on or after July 1, 2014, but before January 1, 2015.

(b) Display Image

(2.3) Category 4 purchase.

(a) Except as provided in subsection (14) of this section, with respect to the income tax years commencing on or after January 1, 2017, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article in an amount set forth in paragraph (b) of this subsection (2.3) for each purchase of a category 4 truck during the tax year.

(b) Display Image

(2.5) Category 4 lease.

(a) Except as provided in subsection (14) of this section, with respect to the income tax years commencing on or after January 1, 2017, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article in an amount set forth in paragraph (b) of this subsection (2.5) for each lease of a category 4 truck during the tax year.

(b) Display Image

(3) Category 4 A.

(a) With respect to the income tax years commencing on or after January 1, 2014, but before January 1, 2017, there is allowed to any person a credit against the tax imposed by this article as a percentage set forth in paragraph (b) of this subsection (3) of the actual cost incurred by the taxpayer during the tax year for the conversion of a category 4 A truck, not to exceed the amount set forth in paragraph (b) of this subsection (3). For purposes of the income tax year commencing on or after January 1, 2014, but before January 1, 2015, the conversion of a category 4 A truck must occur on or after July 1, 2014, but before January 1, 2015.

(b) Display Image

(3.5) Category 4 A.

(a) Except as provided in subsection (14) of this section, with respect to the income tax years commencing on or after January 1, 2017, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article an amount set forth in paragraph (b) of this subsection (3.5) for the conversion of a category 4 A truck during the tax year.

(b) Display Image

(4) Category 4 B.

(a) With respect to the income tax years commencing on or after January 1, 2014, but before January 1, 2017, there is allowed to any person a credit against the tax imposed by this article as a percentage set forth in paragraph (b) of this subsection (4) of the actual cost incurred by the taxpayer during the tax year for each purchase or lease of a category 4 B truck, not to exceed the amount set forth in paragraph (b) of this subsection (4). For purposes of the income tax year commencing on or after January 1, 2014, but before January 1, 2015, the purchase or lease of a category 4 B truck must occur on or after July 1, 2014, but before January 1, 2015.

(b) Display Image

(4.3) Category 4 B purchase.

(a) Except as provided in subsection (14) of this section, with respect to the income tax years commencing on or after January 1, 2017, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article an amount set forth in paragraph (b) of this subsection (4.3) for each purchase of a category 4 B truck during the tax year.

(b) Display Image

(4.5) Category 4 B lease.

(a) Except as provided in subsection (14) of this section, with respect to the income tax years commencing on or after January 1, 2017, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article an amount set forth in paragraph (b) of this subsection (4.5) for each lease of a category 4 B truck during the tax year.

(b) Display Image

(5) Category 4 C.

(a) With respect to the income tax years commencing on or after January 1, 2014, but before January 1, 2017, there is allowed to any person a credit against the tax imposed by this article as a percentage set forth in paragraph (b) of this subsection (5) of the actual cost incurred by the taxpayer during the tax year for the conversion of a category 4 C truck, not to exceed the amount set forth in paragraph (b) of this subsection (5). For purposes of the income tax year commencing on or after January 1, 2014, but before January 1, 2015, the conversion of a category 4 C truck must occur on or after July 1, 2014, but before January 1, 2015.

(b) Display Image

(5.5) Category 4 C.

(a) Except as provided in subsection (14) of this section, with respect to the income tax years commencing on or after January 1, 2017, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article in the amount set forth in paragraph (b) of this subsection (5.5) for the conversion of a category 4 C truck during the tax year.

(b) Display Image

(6) Category 5. With respect to the income tax years commencing on or after January 1, 2015, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article of twenty-five percent of the actual cost incurred by the taxpayer during a tax year for category 5, not to exceed six thousand dollars.

(7) Category 6. With respect to the income tax years commencing on or after January 1, 2014, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article of twenty-five percent of the actual cost incurred by the taxpayer during a tax year for category 6, not to exceed six thousand dollars for each installed device and not to exceed fifty thousand dollars during a tax year for the installation of multiple devices. For purposes of the income tax year commencing on or after January 1, 2014, but before January 1, 2015, the installation must occur on or after July 1, 2014, but before January 1, 2015.

(8) Category 7.

(a) With respect to the income tax years commencing on or after January 1, 2014, but before January 1, 2017, there is allowed to any person a credit against the tax imposed by this article as a percentage set forth in paragraph (b) of this subsection (8) of the actual cost incurred by the taxpayer during the tax year for each purchase or lease of a category 7 truck, not to exceed the amount set forth in paragraph (b) of this subsection (8). For purposes of the income tax year commencing on or after January 1, 2014, but before January 1, 2015, the purchase or lease of a category 7 truck must occur on or after July 1, 2014, but before January 1, 2015.

(b) Display Image

(8.3) Category 7 purchase.

(a) Except as provided in subsection (14) of this section, with respect to the income tax years commencing on or after January 1, 2017, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article in an amount set forth in paragraph (b) of this subsection (8.3) for each purchase of a category 7 truck during the tax year.

(b) Display Image

(8.5) Category 7 lease.

(a) Except as provided in subsection (14) of this section, with respect to the income tax years commencing on or after January 1, 2017, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article in an amount set forth in paragraph (b) of this subsection (8.5) for each lease of a category 7 truck during the tax year.

(b) Display Image

(9) Category 7 A.

(a) With respect to the income tax years commencing on or after January 1, 2014, but before January 1, 2017, there is allowed to any person a credit against the tax imposed by this article as a percentage set forth in paragraph (b) of this subsection (9) of the actual cost incurred by the taxpayer during the tax year for the conversion of a category 7 A truck, not to exceed the amount set forth in paragraph (b) of this subsection (9). For purposes of the income tax year commencing on or after January 1, 2014, but before January 1, 2015, the conversion of a category 7 A truck must occur on or after July 1, 2014, but before January 1, 2015.

(b) Display Image

(9.5) Category 7 A.

(a) Except as provided in subsection (14) of this section, with respect to the income tax years commencing on or after January 1, 2017, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article in an amount set forth in paragraph (b) of this subsection (9.5) for the conversion of a category 7 A truck during the tax year.

(b) Display Image

(10) Category 8.

(a) With respect to the income tax years commencing on or after January 1, 2014, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article as a percentage set forth in paragraph (b) of this subsection (10) of the actual cost incurred by the taxpayer during the tax year for each purchase or lease of a category 8 trailer, not to exceed the amount set forth in paragraph (b) of this subsection (10). For purposes of the income tax year commencing on or after January 1, 2014, but before January 1, 2015, the purchase or lease of a category 8 trailer must occur on or after July 1, 2014, but before January 1, 2015.

(b) Display Image

(11) Category 8 A.

(a) With respect to the income tax years commencing on or after January 1, 2014, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article as a percentage set forth in paragraph (b) of this subsection (11) of the actual cost incurred by the taxpayer during the tax year for the conversion of a refrigerated trailer to a category 8 A trailer, not to exceed the amount set forth in paragraph (b) of this subsection (11). For purposes of the income tax year commencing on or after January 1, 2014, but before January 1, 2015, the conversion of a refrigerated trailer to a category 8 A trailer must occur on or after July 1, 2014, but before January 1, 2015.

(b) Display Image

(11.5) Category 9.

(a) With respect to the income tax years commencing on or after January 1, 2014, but before January 1, 2017, there is allowed to any person a credit against the tax imposed by this article as a percentage set forth in paragraph (b) of this subsection (11.5) of the actual cost incurred by the taxpayer during the tax year for the conversion of a category 9 truck, not to exceed the amount set forth in paragraph (b) of this subsection (11.5).

(b) Display Image

(11.6) Category 9.

(a) Except as otherwise provided in subsection (14) of this section, with respect to the income tax years commencing on or after January 1, 2017, but before January 1, 2022, there is allowed to any person a credit against the tax imposed by this article in an amount set forth in paragraph (b) of this subsection (11.6) for the conversion of a category 9 truck during the tax year.

(b) Display Image

(12) A taxpayer claiming the credit authorized by this section shall not claim the credit in an amount that exceeds the incremental cost of the actual cost incurred for the category 4, 4 A, 4 B, 4 C, 7, or 7 A truck or motor vehicle over the manufacturer's suggested retail price of a comparable traditional fuel truck or light duty passenger motor vehicle.

(13) If a credit authorized in this section exceeds the income tax due on the income of the taxpayer for the taxable year, the excess credit may not be carried forward and must be refunded to the taxpayer.

(13.5) (a) A purchaser may assign the tax credit allowed in this section for the purchase or lease of a category 4, category 4 A, category 4 B, category 4 C, category 7, category 7 A, or category 9 vehicle completed on or after January 1, 2017, to a financing entity as follows:

(I) The assignment to the financing entity must be completed at the time of purchase or lease by entering into an election statement as set forth in paragraph (c) of this subsection (13.5);

(II) The purchaser must title and register the vehicle in the state or register the vehicle under the international registration plan and base plate the vehicle in the state as required by state law;

(III) The purchaser must assign the tax credit to the financing entity and forfeit the right to claim the tax credit on the purchaser's tax return in exchange for good and valuable consideration; and

(IV) The financing entity shall compensate the purchaser for the full nominal value of the tax credit; except that the financing entity may collect an administrative fee not to exceed one hundred fifty dollars for processing the assignment. The compensation paid to the purchaser is considered a refund of state taxes and is not income.

(b) Notwithstanding section 39-21-108 (3), if a purchaser assigns the tax credit to a financing entity pursuant to this subsection (13.5), the financing entity receives the full amount of the tax credit that the purchaser is allowed in this section. Any unpaid balance or unpaid debt of the purchaser may not be credited from the amount of the tax credit allowed in this section.

(c) To complete the tax credit assignment, the purchaser and the financing entity must enter into an election statement that must:

(I) Identify the vehicle identification number of the category 4, category 4 A, category 4 B, category 4 C, category 7, category 7 A, or category 9 vehicle for which a credit is allowed in this section; and

(II) Affirm that the requirements specified in paragraph (a) of this subsection (13.5) were met.

(d) The financing entity may authorize an agent or a designee to sign the election statement on its behalf.

(e) The financing entity shall electronically submit a report containing the information contained in the election statement described in paragraph (c) of this subsection (13.5) to the department of revenue within thirty days of the purchase or lease of a category 4, category 4 A, category 4 B, category 4 C, category 7, category 7 A, or category 9 vehicle in such a form and in such a manner as required by the department.

(f) The financing entity shall also file the election statement described in paragraph (c) of this subsection (13.5) with the original tax return for the taxable year in which the category 4, category 4 A, category 4 B, category 4 C, category 7, category 7 A, or category 9 vehicle is purchased or leased.

(g) The department of revenue, in consultation with the Colorado energy office created in section 24-38.5-101, C.R.S., shall develop a model report and election statement no later than December 1, 2016.

(14) (a) During the calendar year ending December 31, 2018, the Colorado energy office created in section 24-38.5-101, C.R.S., shall determine whether category 4, 4 A, 4 B, 4 C, 7, 7 A, or 9 medium or heavy duty trucks generate life-cycle emissions materially greater than comparable medium or heavy duty trucks using traditional fuel. Such a life-cycle analysis must include the direct emissions regulated by the United States environmental protection agency or by the department of public health and environment that are associated with producing, transporting, and using the alternative or traditional fuels. The Colorado energy office shall consider the likely adoption of future technology at each stage of the life-cycle.

(b) In making the determinations described in paragraph (a) of this subsection (14), the Colorado energy office shall consider public input, any analysis or reports prepared by the department of public health and environment, other states, or the United States environmental protection agency, and any peer-reviewed studies conducted in the United States that evaluate similar matters.

(c) In the event that category 4, 4 A, 4 B, 4 C, 7, 7 A, or 9 medium or heavy duty trucks are shown to generate life-cycle emissions materially greater than comparable traditional fuel trucks, then the Colorado energy office shall notify the department of revenue that no tax credit specified in this section is available for such trucks for the income tax years commencing on or after January 1, 2019, but before January 1, 2022; except that the Colorado energy office may determine if a particular category 4, 4 A, 4 B, 4 C, 7, 7 A, or 9 truck model or engine does not generate life-cycle emissions materially greater than a comparable traditional fuel truck model or engine and is thus allowed a credit for a given income tax year, or the Colorado energy office may allow a credit if the taxpayer can demonstrate that the taxpayer has a long-term fuel contract for his or her category 4, 4 A, 4 B, 4 C, 7, 7 A, or 9 truck from a green fuel provider, such that the life-cycle emissions from such truck are not materially greater than the emissions of a comparable traditional fuel truck. For purposes of this paragraph (c), "green fuel provider" means the alternative fuel is produced and delivered by providers that have adopted best practices for low life-cycle emissions. On or before January 1, 2019, and on or before each January 1 thereafter through January 1, 2021, the Colorado energy office and the department of revenue shall, through their respective websites, specify which category 4, 4 A, 4 B, 4 C, 7, 7 A, or 9 medium or heavy duty trucks are not allowed a credit for a given income tax year.

(15) No more than one tax credit shall be granted pursuant to this section and sections 39-22-516, 39-22-516.5, and 39-22-516.7 for any individual motor vehicle or truck.

(16) With respect to tax years commencing on or after January 1, 2017, the taxpayer claiming a credit allowed in this section shall provide the department of revenue with, and the department shall commence tracking, the vehicle identification number of the motor vehicle or truck for which a credit is claimed as allowed in this section.

(17) Making the purchaser aware of the income tax credit allowed in this section or helping the purchaser assign the income tax credit to a financing entity as allowed in this section does not rise to the level of providing the purchaser with unauthorized tax advice.

(18) This section is repealed, effective December 31, 2026.



§ 39-22-517. Tax credit for child care center investments

(1) With respect to taxable years commencing on or after January 1, 1992, there shall be allowed to any person operating a child care center, family child care home, or foster care home licensed pursuant to the provisions of section 26-6-104, C.R.S., a credit against the tax imposed by this article in the amount of twenty percent of the taxpayer's annual investment in tangible personal property to be used in such child care center, family child care home, or foster care home. Such credit shall be in addition to any credit for which the taxpayer may be eligible pursuant to the provisions of section 39-22-507.5 or section 39-22-507.6.

(2) With respect to taxable years commencing on or after July 1, 1992, there shall be allowed to any sole proprietorship, partnership, limited liability corporation, subchapter S corporation, or regular corporation which provides child care facilities which are incidental to their business and are licensed pursuant to section 26-6-104, C.R.S., for the use of its employees a credit against the tax imposed by this article in the amount of ten percent of the taxpayer's annual investment in tangible personal property to be used in such child care facilities. Such credit shall be in addition to any credit for which the taxpayer may be eligible pursuant to the provisions of section 39-22-507.5 or section 39-22-507.6.

(3) The credit allowed by this section for any income tax year shall not exceed the taxpayer's actual tax liability for such taxable year. If the amount of the credit allowed by this section exceeds the taxpayer's actual tax liability for any income tax year in which the child care center investment credit is claimed, referred to in this subsection (3) as the "unused credit year", such excess shall be an investment tax credit carryover to each of the three income tax years following the unused credit year and shall be applied first to the earliest income tax years possible.



§ 39-22-518. Tax modification for net capital gains

(1) For income tax years commencing on or after July 1, 1995, a modification, in the form of a reduction of income taxable by the state of Colorado, shall be allowed to any qualified taxpayer for the amount of income attributable to qualifying gains receiving capital treatment earned by the qualified taxpayer during the taxable year and included in federal taxable income.

(2) For the purposes of this section:

(a) (I) "Qualified taxpayer" means any taxpayer with no overdue state tax liabilities and not in default on any contractual obligations owed to the state or to any local government within Colorado at the time the modification created under this section is claimed.

(II) For the purposes of this paragraph (a), "overdue state tax liabilities" includes uncollectible tax liabilities resulting from bankruptcy.

(b) (I) "Qualifying gains receiving capital treatment" means the amount of net capital gains, as defined in section 1222 (11) of the internal revenue code, included in any qualified taxpayer's federal income tax return and:

(A) and (B) Repealed.

(B.5) Earned by the qualified taxpayer on either real or tangible personal property located within Colorado that was acquired on or after May 9, 1994, but before June 4, 2009, or on tangible personal property only located either within or outside Colorado that was acquired on or after June 4, 2009, and either of which has been owned by the qualified taxpayer for a holding period of at least five years prior to the date of the transaction from which the net capital gains arise if the transaction from which the net capital gains arise occurred during an income tax year that commenced on or after January 1, 2010; except that no more than one hundred thousand dollars of net capital gains described in this sub-subparagraph (B.5) shall be qualifying gains receiving capital treatment for any single income tax year.

(C) to (F) Repealed.

(II) For purposes of this paragraph (b):

(A) "Colorado company, limited liability company, or partnership" means an entity with fifty percent or more of its property and payroll, as determined in accordance with article IV of the multistate tax compact, section 24-60-1301, C.R.S., assigned to locations within Colorado.

(B) "Holding period" means an uninterrupted period of time.

(3) Any reduction in Colorado taxable income caused by the modification allowed by this section shall not create any right to a cash refund for the year for which the modification is claimed, nor shall the reduction create any right to a financial or other tax benefit which may be carried forward by the qualified taxpayer.

(4) Any taxpayer claiming a modification pursuant to this section shall submit with the taxpayer's income tax return in which such modification is claimed an affidavit, signed under penalty of perjury, stating that the taxpayer meets the definition of a qualified taxpayer as stated in paragraph (a) of subsection (2) of this section.

(5) to (8) Repealed.



§ 39-22-520. Credit against tax - investment in school-to-career program - definitions

(1) The general assembly hereby recognizes that businesses and other aspects of the economy need trained, educated, and motivated workers. It is therefore the intent of the general assembly to encourage private investment in programs that integrate traditional education with on-the-job training. It is further the intent of the general assembly to foster and encourage cooperation among the private sector and the educational community in creating programs that will open doors of opportunity for students and enable them to develop the knowledge and skills that will empower them to become productive members of society.

(2) (a) For income tax years beginning on or after January 1, 1997, there shall be allowed to any person as a credit against the tax imposed by this article an amount equal to ten percent of the total qualified investment made in a qualified school-to-career program.

(b) For purposes of this subsection (2):

(I) "Qualified investment" means moneys directly expended for wages, workers' compensation insurance, unemployment insurance, and training expenses to employ a student to work or to allow a student to participate in an internship through a qualified school-to-career program.

(II) "Qualified school-to-career program" means a program that integrates school curriculum with job training, that encourages placement of students in jobs or internships that will teach them new skills and improve their school performance, and that is approved by:

(A) The board of education of the school district in which the program is operating;

(B) The state board for community colleges and occupational education;

(C) The private occupational school division created pursuant to section 23-64-105; or

(D) The Colorado commission on higher education.

(3) If the amount of the credit provided for pursuant to subsection (2) of this section exceeds the amount of income taxes due on the income of the taxpayer in the income tax year for which the credit is being claimed, the amount of the credit not used as an offset against income taxes in said income tax year shall not be allowed as a refund but may be carried forward as a credit against subsequent years' tax liability for a period not exceeding five years and shall be applied first to the earliest income tax years possible. Any amount of the credit that is not used during said period shall not be refundable to the taxpayer.



§ 39-22-521. Credits against tax - employer expenses - public assistance recipients

(1) With respect to taxable years commencing on or after January 1, 1998, there shall be allowed to an employer of any person receiving public assistance pursuant to the Colorado works program set forth in part 7 of article 2 of title 26, C.R.S., a credit, for not more than two years, against the tax imposed by this article in the amount of twenty percent of the employer's annual investment in any one or more of the following services that are incidental to the employer's business:

(a) The provision of child care services or the payment of the costs associated with child care services for children of employees receiving public assistance;

(b) The provision of health or dental insurance for employees receiving public assistance, which health or dental insurance coverage, if less than the coverage provided through medicaid, shall be supplemented by medicaid to provide full medicaid benefits to the employee;

(c) The provision of job training or basic education of employees receiving public assistance;(d) The provision of programs for the transportation of public assistance employees to and from work.

(2) The tax credit described in subsection (1) of this section shall be in addition to any other credits for which the employer may be eligible pursuant to the provisions of article 30 of this title.

(3) The credit allowed by this section for any income tax year shall not exceed the employer's actual tax liability for such taxable year. If the amount of the credit allowed by this section exceeds the employer's actual tax liability for any income tax year in which the credit authorized in this section is claimed, such excess shall be a tax credit carryover to each of the three income tax years following the unused credit year and shall be applied first to the earliest income tax years possible.



§ 39-22-522. Credit against tax - conservation easements

(1) For purposes of this section, "taxpayer" means a resident individual or a domestic or foreign corporation subject to the provisions of part 3 of this article, a partnership, S corporation, or other similar pass-through entity, estate, or trust that donates a conservation easement as an entity, and a partner, member, and subchapter S shareholder of such pass-through entity.

(2) (a) For income tax years commencing on or after January 1, 2000, but prior to January 1, 2014, and, with regard to any credit over the amount of one hundred thousand dollars, for income tax years commencing on or after January 1, 2003, subject to the provisions of subsections (4) and (6) of this section, there shall be allowed a credit with respect to the income taxes imposed by this article to each taxpayer who donates during the taxable year all or part of the value of a perpetual conservation easement in gross created pursuant to article 30.5 of title 38, C.R.S., upon real property the taxpayer owns to a governmental entity or a charitable organization described in section 38-30.5-104 (2), C.R.S. The credit shall only be allowed for a donation that is eligible to qualify as a qualified conservation contribution pursuant to section 170 (h) of the internal revenue code, as amended, and any federal regulations promulgated in connection with such section. The amount of the credit shall not include the value of any portion of an easement on real property located in another state.

(b) For income tax years commencing on or after January 1, 2014, and, with regard to any credit over the amount of one hundred thousand dollars, for income tax years commencing on or after January 1, 2003, subject to the provisions of subsections (4) and (6) of this section, there shall be allowed a credit with respect to the income taxes imposed by this article to each taxpayer who donates during the taxable year all or part of the value of a perpetual conservation easement in gross created pursuant to article 30.5 of title 38, C.R.S., upon real property the taxpayer owns to a governmental entity or a charitable organization described in section 38-30.5-104 (2), C.R.S. The credit shall only be allowed for a donation that meets the requirements of section 170 of the federal "Internal Revenue Code of 1986", as amended, and any federal regulations promulgated in accordance with such section. The amount of the credit shall not include the value of any portion of an easement on real property located in another state.

(2.5) Notwithstanding any other provision of this section and the requirements of section 12-61-727, C.R.S., for income tax years commencing on or after January 1, 2011, a taxpayer conveying a conservation easement and claiming a credit pursuant to this section shall, in addition to any other requirements of this section and the requirements of section 12-61-727, C.R.S., submit a claim for the credit to the division of real estate in the department of regulatory agencies. The division shall issue a certificate for the claims received in the order submitted. After certificates have been issued for credits that exceed an aggregate of twenty-two million dollars for all taxpayers for the 2011 and 2012 calendar years, thirty-four million dollars for the 2013 calendar year, and forty-five million dollars for each calendar year thereafter, any claims that exceed the amount allowed for a specified calendar year shall be placed on a wait list in the order submitted and a certificate shall be issued for use of the credit in the next year for which the division has not issued credit certificates in excess of the amounts specified in this subsection (2.5); except that no more than fifteen million dollars in claims shall be placed on the wait list in any given calendar year. The division shall not issue credit certificates that exceed twenty-two million dollars in each of the 2011 and 2012 calendar years, thirty-four million dollars for the 2013 calendar year, and forty-five million dollars for each calendar year thereafter. No claim for a credit is allowed for any income tax year commencing on or after January 1, 2011, unless a certificate has been issued by the division. If all other requirements under section 12-61-727, C.R.S., and this section are met, the right to claim the credit is vested in the taxpayer at the time a credit certificate is issued.(2.7) Notwithstanding any other provision, for income tax years commencing on or after January 1, 2014, no claim for a credit shall be allowed unless a tax credit certificate is issued by the division of real estate in accordance with sections 12-61-726 and 12-61-727, C.R.S., and the taxpayer files the tax credit certificate with the income tax return filed with the department of revenue.

(3) For conservation easements donated prior to January 1, 2014, in order for any taxpayer to qualify for the credit provided for in subsection (2) of this section, the taxpayer shall submit the following in a form approved by the executive director to the department of revenue at the same time as the taxpayer files a return for the taxable year in which the credit is claimed:

(a) A statement indicating whether a deduction was claimed on the taxpayer's federal income tax return for a conservation easement in gross;

(b) A statement that reflects the information included in the noncash charitable contributions form used to claim a deduction for a conservation easement in gross on a federal income tax return and whether the donation was made in order to get a permit or other approval from a local or other governing authority;

(c) A statement to be made available to the public by the department of revenue that includes a summary of the conservation purposes as defined in section 170 (h) of the internal revenue code that are protected by the easement; the county, township, and range where the easement is located; the number of acres subject to the easement; the amount of the tax credit claimed; and the name of the organization holding the easement;

(d) A summary of a qualified appraisal that meets the requirements set forth in subsection (3.3) of this section; however, if requested by the department of revenue, the taxpayer shall submit the appraisal itself;

(e) A copy of the appraisal and accompanying affidavit from the appraiser submitted to the division of real estate in the department of regulatory agencies in accordance with the provisions of section 12-61-719, C.R.S., as said section existed prior to its repeal on July 1, 2013;

(f) If the holder of the conservation easement is an organization to which the certification program in section 12-61-724 applies, a sworn affidavit from the holder of the conservation easement in gross that includes the following:

(I) Repealed.

(II) An acknowledgment of whether the transaction is part of a series of transactions by the same donor; and

(III) An acknowledgment that the holder has reviewed the completed Colorado gross conservation easement credit schedule to be filed by the taxpayer and that the property is accurately described in the schedule.

(3.3) The appraisal for a conservation easement in gross donated prior to January 1, 2014, and for which a credit is claimed shall be a qualified appraisal from a qualified appraiser, as those terms are defined in section 170 (f)(11) of the internal revenue code. The appraisal shall be in conformance with the uniform standards of professional appraisal practice promulgated by the appraisal standards board of the appraisal foundation and any other provision of law. The appraiser shall hold a valid license as a certified general appraiser in accordance with the provisions of part 7 of article 61 of title 12, C.R.S. The appraiser shall also meet any education and experience requirements established by the board of real estate appraisers in accordance with section 12-61-704 (1)(k), C.R.S. If there is a final determination, other than by settlement of the taxpayer, that an appraisal submitted in connection with a claim for a credit pursuant to this section is a substantial or gross valuation misstatement as such misstatements are defined in section 1219 of the federal "Pension Protection Act of 2006", Pub.L. 109-280, the department shall submit a complaint regarding the misstatement to the board of real estate appraisers for disciplinary action in accordance with the provisions of part 7 of article 61 of title 12, C.R.S.

(3.5) (a) For conservation easements donated prior to January 1, 2014:

(I) The executive director shall have the authority, pursuant to subsection (8) of this section, to require additional information from the taxpayer or transferee regarding the appraisal value of the easement, the amount of the credit, and the validity of the credit. In resolving disputes regarding the validity or the amount of a credit allowed pursuant to subsection (2) of this section, including the value of the conservation easement for which the credit is granted, the executive director shall have the authority, for good cause shown and in consultation with the division of real estate and the conservation easement oversight commission created in section 12-61-725 (1), C.R.S., to review and accept or reject, in whole or in part, the appraisal value of the easement, the amount of the credit, and the validity of the credit based upon the internal revenue code and federal regulations in effect at the time of the donation. If the executive director reasonably believes that the appraisal represents a gross valuation misstatement, receives notice of such a valuation misstatement from the division of real estate, or receives notice from the division of real estate that an enforcement action has been taken by the board of real estate appraisers against the appraiser, the executive director shall have the authority to require the taxpayer to provide a second appraisal at the expense of the taxpayer. The second appraisal shall be conducted by a certified general appraiser in good standing and not affiliated with the first appraiser that meets qualifications established by the division of real estate. In the event the executive director rejects, in whole or in part, the appraisal value of the easement, the amount of the credit, or the validity of the credit, the procedures described in sections 39-21-103, 39-21-104, 39-21-104.5, and 39-21-105 shall apply.

(II) In consultation with the division of real estate and the conservation easement oversight commission created in section 12-61-725 (1), C.R.S., the executive director shall develop and implement a separate process for the review by the department of revenue of gross conservation easements. The review process shall be consistent with the statutory obligations of the division and the commission and shall address gross conservation easements for which the department of revenue has been informed that an audit is being performed by the internal revenue service. The executive director shall share information used in the review of gross conservation easements with the division. Notwithstanding part 2 of article 72 of title 24, C.R.S., in order to protect the confidential financial information of a taxpayer, the division and the commission shall deny the right to inspect any information provided by the executive director in accordance with this subparagraph (II).

(b) For conservation easements donated on or after January 1, 2014, and subject to the restrictions of section 12-61-727 (4), C.R.S., the executive director shall have the authority, pursuant to subsection (8) of this section, to require additional information from the taxpayer or transferee regarding the amount of the credit and the validity of the credit. In resolving disputes regarding the validity or the amount of a credit allowed pursuant to subsection (2) of this section, the executive director shall have the authority, for good cause shown, to review and accept or reject, in whole or in part, the amount of the credit and the validity of the credit based upon the internal revenue code and federal regulations in effect at the time of the donation, except those requirements for which authority is granted to the division of real estate, the director of the division of real estate, or the conservation easement oversight commission pursuant to section 12-61-727, C.R.S.

(3.6) For conservation easements donated on or after January 1, 2014, in order for any taxpayer to qualify for the credit provided for in subsection (2) of this section, the taxpayer must submit the following in a form, approved by the executive director, to the department of revenue at the same time as the taxpayer files a return for the taxable year in which the credit is claimed:

(a) (I) A tax credit certificate issued under section 12-61-727, C.R.S.; and

(II) The information required in subsections (3)(a), (3)(b), (3)(d), and (3)(f)(II) of this section.

(b) Notwithstanding any other provisions of law, the executive director retains the authority to administer all issues related to the claim or use of a tax credit for the donation of a conservation easement that are not granted to the director of the division of real estate or the conservation easement oversight commission under section 12-61-727, C.R.S.

(c) The information required in paragraph (f) of subsection (3) of this section will no longer be required from the holder of the conservation easement.

(3.7) If the gain on the sale of a conservation easement in gross for which a credit is claimed pursuant to this section would not have been a long-term capital gain, as defined under the internal revenue code, if, at the time of the donation, the taxpayer had sold the conservation easement at its fair market value, then the value of the conservation easement in gross for the purpose of calculating the amount of the credit shall be reduced to the taxpayer's tax basis in the conservation easement in gross. The tax basis of a taxpayer in a conservation easement shall be determined and allocated pursuant to sections 170 (e) and 170 (h) of the internal revenue code, as amended, and any federal regulations promulgated in connection with such sections. This subsection (3.7) shall be applied in a manner that is consistent with the tax treatment of qualified conservation contributions under the internal revenue code and the federal regulations promulgated under the internal revenue code.

(4) (a) (I) For a conservation easement in gross created in accordance with article 30.5 of title 38, C.R.S., that is donated prior to January 1, 2007, to a governmental entity or a charitable organization described in section 38-30.5-104 (2), C.R.S., the credit provided for in subsection (2) of this section shall be an amount equal to one hundred percent of the first one hundred thousand dollars of the fair market value of the donated portion of such conservation easement in gross when created, and forty percent of all amounts of the donation in excess of one hundred thousand dollars; except that in no case shall the credit exceed two hundred sixty thousand dollars per donation.

(II) For a conservation easement in gross created in accordance with article 30.5 of title 38, C.R.S., that is donated on or after January 1, 2007, and prior to January 1, 2015, to a governmental entity or a charitable organization described in section 38-30.5-104 (2), C.R.S., the credit provided for in subsection (2) of this section shall be an amount equal to fifty percent of the fair market value of the donated portion of such conservation easement in gross when created; except that, in no case shall the credit exceed three hundred seventy-five thousand dollars per donation.

(II.5) For a conservation easement in gross created in accordance with article 30.5 of title 38, C.R.S., that is donated on or after January 1, 2015, to a governmental entity or a charitable organization described in section 38-30.5-104 (2), C.R.S., the credit provided for in subsection (2) of this section shall be an amount equal to seventy-five percent of the first one hundred thousand dollars of the fair market value of the donated portion of such conservation easement in gross when created, and fifty percent of all amounts of the donation in excess of one hundred thousand dollars; except that, in no case shall the credit exceed one million five hundred thousand dollars per donation.

(III) In no event shall a credit claimed by a taxpayer filing a joint federal return, or the sum of the credits claimed by taxpayers who may legally file a joint federal return but actually file separate federal returns, exceed the dollar limitations of this paragraph (a).

(b) For income tax years commencing on or after January 1, 2000, in the case of a joint tenancy, tenancy in common, partnership, S corporation, or other similar entity or ownership group that donates a conservation easement as an entity or group, the amount of the credit allowed pursuant to subsection (2) of this section shall be allocated to the entity's owners, partners, members, or shareholders in proportion to the owners', partners', members', or shareholders' distributive shares of income or ownership percentage from such entity or group. For income tax years commencing on or after January 1, 2000, but prior to January 1, 2003, the total aggregate amount of the credit allocated to such owners, partners, members, and shareholders shall not exceed one hundred thousand dollars, and, if any refund is claimed pursuant to subparagraph (I) of paragraph (b) of subsection (5) of this section, the aggregate amount of the refund and the credit claimed by such partners, members, and shareholders shall not exceed twenty thousand dollars for that income tax year. For income tax years commencing on or after January 1, 2003, but prior to January 1, 2007, the total aggregate amount of the credit allocated to such owners, partners, members, and shareholders shall not exceed two hundred sixty thousand dollars, and, if any refund is claimed pursuant to subparagraph (I) of paragraph (b) of subsection (5) of this section, the aggregate amount of the refund and the credit claimed by such owners, partners, members, and shareholders shall not exceed fifty thousand dollars for that income tax year. For income tax years commencing on or after January 1, 2007, the total aggregate amount of the credit allocated to such owners, partners, members, and shareholders shall not exceed three hundred seventy-five thousand dollars, and, if any refund is claimed pursuant to subparagraph (I) of paragraph (b) of subsection (5) of this section, the aggregate amount of the refund and the credit claimed by such owners, partners, members, and shareholders shall not exceed fifty thousand dollars for that income tax year.

(5) (a) If the tax credit provided in this section exceeds the amount of income tax due on the income of the taxpayer for the taxable year, the amount of the credit not used as an offset against income taxes in said income tax year and not refunded pursuant to paragraph (b) of this subsection (5) may be carried forward and applied against the income tax due in each of the twenty succeeding income tax years but shall be first applied against the income tax due for the earliest of the income tax years possible. Any amount of the credit that is not used after said period shall not be refundable.

(b) (I) Subject to the requirements specified in subparagraphs (II) and (III) of this paragraph (b), for income tax years commencing on or after January 1, 2000, if the amount of the tax credit allowed in or carried forward to any tax year pursuant to this section exceeds the amount of income tax due on the income of the taxpayer for the year, the taxpayer may elect to have the amount of the credit not used as an offset against income taxes in said income tax year refunded to the taxpayer.

(II) A taxpayer may elect to claim a refund pursuant to subparagraph (I) of this paragraph (b) only if, based on the financial report prepared by the controller in accordance with section 24-77-106.5, C.R.S., the controller certifies that the amount of state revenues for the state fiscal year ending in the income tax year for which the refund is claimed exceeds the limitation on state fiscal year spending imposed by section 20 (7)(a) of article X of the state constitution and the voters statewide either have not authorized the state to retain and spend all of the excess state revenues or have authorized the state to retain and spend only a portion of the excess state revenues for that fiscal year.

(III) If any refund is claimed pursuant to subparagraph (I) of this paragraph (b), then the aggregate amount of the refund and amount of the credit used as an offset against income taxes for that income tax year shall not exceed fifty thousand dollars for that income tax year. In the case of a partnership, S corporation, or other similar pass-through entity that donates a conservation easement as an entity, if any refund is claimed pursuant to subparagraph (I) of this paragraph (b), the aggregate amount of the refund and the credit claimed by the partners, members, or shareholders of the entity shall not exceed the dollar limitation set forth in this subparagraph (III) for that income tax year. Nothing in this subparagraph (III) shall limit a taxpayer's ability to claim a credit against taxes due in excess of fifty thousand dollars in accordance with subsection (4) of this section.

(6) (a) For conservation easements donated prior to January 1, 2014, a taxpayer may claim only one tax credit under this section per income tax year; except that a transferee of a tax credit under subsection (7) of this section may claim an unlimited number of credits. A taxpayer who has carried forward or elected to receive a refund of part of the tax credit in accordance with subsection (5) of this section shall not claim an additional tax credit under this section for any income tax year in which the taxpayer applies the amount carried forward against income tax due or receives a refund. A taxpayer who has transferred a credit to a transferee pursuant to subsection (7) of this section shall not claim an additional tax credit under this section for any income tax year in which the transferee uses such transferred credit.

(b) For conservation easements donated on or after January 1, 2014, a taxpayer may claim only one tax credit under this section per income tax year; except that a transferee of a tax credit under subsection (7) of this section may claim an unlimited number of credits.

(7) For income tax years commencing on or after January 1, 2000, a taxpayer may transfer all or a portion of a tax credit granted pursuant to subsection (2) of this section to another taxpayer for such other taxpayer, as transferee, to apply as a credit against the taxes imposed by this article subject to the following limitations:

(a) The taxpayer may only transfer such portion of the tax credit as the taxpayer has neither applied against the income taxes imposed by this article nor used to obtain a refund;

(b) The taxpayer may transfer a pro-rated portion of the tax credit to more than one transferee;

(c) A transferee may not elect to have any transferred credit refunded pursuant to paragraph (b) of subsection (5) of this section;

(d) For any tax year in which a tax credit is transferred pursuant to this subsection (7), both the taxpayer and the transferee shall file written statements with their income tax returns specifying the amount of the tax credit that has been transferred. A transferee may not claim a credit transferred pursuant to this subsection (7) unless the taxpayer's written statement verifies the amount of the tax credit claimed by the transferee.

(e) To the extent that a transferee paid value for the transfer of a conservation easement tax credit to such transferee, the transferee shall be deemed to have used the credit to pay, in whole or in part, the income tax obligation imposed on the transferee under this article, and to such extent the transferee's use of a tax credit from a transferor under this section to pay taxes owed shall not be deemed a reduction in the amount of income taxes imposed by this article on the transferee;

(f) The transferee shall submit to the department a form approved by the department. The transferee shall also file a copy of the form with the entity to whom the taxpayer donated the conservation easement.

(g) A transferee of a tax credit shall purchase the credit prior to the due date imposed by this article, not including any extensions, for filing the transferee's income tax return;

(h) A tax credit held by an individual either directly or as a result of a donation by a pass-through entity, but not a tax credit held by a transferee unless used by the transferee's estate for taxes owed by the estate, shall survive the death of the individual and may be claimed or transferred by the decedent's estate. This paragraph (h) shall apply to any tax credit from a donation of a conservation easement made on or after January 1, 2000.

(i) The donor of an easement for which a tax credit is claimed or the transferor of a tax credit transferred pursuant to this subsection (7) shall be the tax matters representative in all matters with respect to the credit. The tax matters representative shall be responsible for representing and binding the transferees with respect to all issues affecting the credit, including, but not limited to, the charitable contribution deduction, the appraisal, notifications and correspondence from and with the department of revenue, audit examinations, assessments or refunds, settlement agreements, and the statute of limitations. The transferee shall be subject to the same statute of limitations with respect to the credit as the transferor of the credit.

(j) Final resolution of disputes regarding the tax credit between the department of revenue and the tax matters representative, including final determinations, compromises, payment of additional taxes or refunds due, and administrative and judicial decisions, shall be binding on transferees.

(8) The executive director of the department of revenue may promulgate rules for the implementation of this section. Such rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(9) Any taxpayer who claims a credit for the donation of a conservation easement contrary to the provisions of this section shall be liable for such deficiencies, interest, and penalties as may be specified in this article or otherwise provided by law.

(10) On or before July 1, 2008, the department of revenue shall create a report, which shall be made available to the public, on the credits claimed in the previous year in accordance with this section. For each credit claimed for a conservation easement in gross, the report shall summarize by county where the easement is located, the acres under easement, the appraised value of the easement, the donated value of the easement, and the name of any holders of the easement; except that the department shall combine such information for multiple counties where necessary to ensure that the information for no fewer than three easements is summarized for any county or combination of counties in the report. The report shall be updated annually to reflect the same information for any additional credits that have been granted since the previous report. This report shall not be required for conservation easements donated on or after January 1, 2014.

(11) On or before December 31, 2007, the department of revenue shall create a report, which shall be made available to the public, with as much of the information specified in paragraph (c) of subsection (3) of this section as is available to the department, summarized by county, for each tax credit claimed for a conservation easement in gross for tax years commencing on or after January 1, 2000. This report shall not be required for conservation easements donated on or after January 1, 2014.



§ 39-22-522.5. Conservation easement tax credits - dispute resolution - legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Colorado's conservation easement program is an important preservation tool used to balance economic needs with natural resources such as land and water preservation. Colorado's conservation easement tax credit and the federal tax deduction have allowed many farmers and ranchers the opportunity to donate their development rights to preserve a legacy of open spaces in Colorado for wildlife, agriculture, and ranching.

(b) Citizens throughout Colorado believe good, sound conservation practices are important to Colorado's quality of life, agriculture, and wildlife heritage;

(c) Colorado's conservation easement tax credit program was designed to give landowners an incentive to conserve and preserve their land in a predominantly natural, scenic, or open condition;

(d) While the department of revenue has allowed the great majority of claimed conservation easement tax credits, hundreds of claimed credits have been denied but have not yet been finally adjudicated through the existing administrative process;

(e) Due to the unique issues of confidentiality and multiple interested and related parties involved in the litigation of disputed conservation easement tax credits, the general assembly determines that it is appropriate to enact procedural changes that will provide for equitable and expedited litigation or resolution of these cases;

(f) It is the intent of the general assembly to enact procedural changes that further important matters of public policy concerning the equitable and efficient resolution of disputes regarding claimed conservation easement tax credits. It is the intent of the general assembly that any appeal brought pursuant to subsection (2) of this section shall be expedited to the extent practicable and administered in the manner deemed most efficient and fair by the executive director or the district court.

(g) The procedural changes set forth in this section shall apply to any dispute regarding a tax credit from a donation of a conservation easement made on or after January 1, 2000, for which a final determination has not been issued;

(h) It is the intent of the general assembly to provide taxpayers with incentives to waive an administrative hearing and proceed directly to a de novo appeal to the district court in accordance with the procedures set forth in this section. The incentives include waiver of the bond requirement and waiver of accrual of interest and penalties during the time the matter is on appeal to the district court.

(i) The general assembly strongly encourages the executive director of the department of revenue to agree to waive interest and penalties for tax matters representatives and credit buyers who have acted in good faith to resolve disputed conservation easement tax credits; and

(j) This section is intended to effect changes to the law that are procedural or remedial in nature. The procedural changes set forth in this section shall not be construed to take away or impair any vested right acquired under existing law, or to create any new obligation, impose any new duty, or attach any new disability with respect to any past transaction or consideration. The provisions of this section are designed to address matters of public policy related to the fair and equitable resolution of conservation easement tax credit disputes in accordance with applicable laws and court rules.

(2) For any credit claimed pursuant to section 39-22-522, for which a notice of deficiency, notice of disallowance, or notice of rejection of refund claim has been mailed by the department of revenue as of May 1, 2011, but for which a final determination has not been issued before May 19, 2011, the tax matters representative may elect to waive the administrative process provided by section 39-21-103 and appeal the notice of deficiency, disallowance, or rejection of refund claim directly to a district court in accordance with the following provisions, which also apply to an appeal filed in accordance with subsection (6) of this section; except that paragraphs (a), (c), and (d) of this subsection (2) shall not apply to such an appeal:

(a) The tax matters representative shall make the election by mailing a written notice of appeal that includes the certified signature of the tax matters representative to the executive director and the district court for the county that has venue in the case as specified in paragraph (b) of this subsection (2) on or before October 1, 2011. The notice shall be sent by certified mail.

(b) Appeals brought pursuant to this section shall be filed in the district court for the county where the land encumbered by the easement is located. At the discretion of the chief justice, the state may be divided into three regions for purposes of consolidating appeals, with each region consisting of the following judicial districts: [see table in printed version]

(c) If a tax matters representative elects to waive the administrative process and appeal directly to a district court pursuant to this subsection (2), no surety bond or other deposit shall be required in connection with the appeal. This paragraph (c) shall not apply to tax matters representatives who do not elect to waive the administrative process.

(d) If the tax matters representative elects to waive the administrative process and appeal directly to a district court pursuant to this subsection (2), additional interest and penalties shall cease to accrue while the matter is on appeal before the district court, beginning with the date the notice of appeal is received by the district court. This paragraph (d) shall not apply to tax matters representatives who do not elect to waive the administrative process.

(e) Upon receipt of the notice of appeal by the court, the executive director shall be deemed to be a party to such appeal, and the clerk of the district court shall docket the cause as a civil action. The appellant shall cause summons to be issued and cause the same to be served upon the executive director in accordance with the manner provided by law in civil cases. The answer of the executive director shall contain a brief, plain statement of the legal issues, a detailed itemization of the total amount in controversy, and any proposal regarding the joinder or consolidation of related parties and appeals.

(f) Any transferee of the tax credit or any other person who has claimed a tax credit related to the tax matters representative's claimed conservation easement tax credit shall be allowed to intervene as a matter of right pursuant to the Colorado rules of civil procedure.

(g) Notice of the date of any hearing or any phase of the trial shall be mailed to the tax matters representative, any other party, and to the executive director at least thirty days prior thereto.

(h) Jurisdiction to hear and determine appeals pursuant to this section is conferred upon the district courts of this state. A court, in its discretion, may allow for the assertion, consolidation, and settlement of any claims at law or at equity, for the intervention of additional parties, and for such other matters as the court deems appropriate in accordance with any applicable laws or court rules governing such issues; except that resolution of disputes between private parties may be limited to the third phase of the case as described in paragraph (m) of this subsection (2). In determining matters regarding joinder or consolidation, the court may consider common issues of law and fact, including but not limited to ownership of the property subject to the easement, relationships of taxpayers, and location of the easements.

(i) Following the court's order identifying the parties and consolidating cases and parties, the court may hold a hearing to determine the validity of the conservation easement credit claimed pursuant to section 39-22-522 and to determine any other claims or defenses touching the regularity of the proceedings. The court shall determine whether the donation is eligible to qualify as a qualified conservation contribution. The court may set an expedited briefing schedule and give the matter priority on the docket. The court may order preliminary discovery, limited to validity of the easement credits and any other claims or defenses raised at this stage of the proceeding.

(j) Upon a determination of validity of the credit as claimed, the court may schedule a case management conference with all parties to the proceeding. Any case management conference shall address the proceedings as set forth in paragraph (m) of this subsection (2). Prior to the case management conference, the court may order all parties to make the following disclosures:

(I) The department of revenue shall disclose, consistent with any orders of the court, individuals with knowledge of, and documents related to:

(A) Notices to the tax matters representative disallowing the conservation easement credit;

(B) Notices to any taxpayer of deficiency or rejection of claim for refund;

(C) Correspondence with the tax matters representative or donee of the easement as well as any party to the conservation easement tax credit action;

(D) Appraisals and review appraisals or other expert reports used in connection with review of the tax matters representative's application for tax credit;

(E) Tax returns of the tax matters representative, transferee, or any party to the conservation easement tax credit action, for relevant tax years; and

(F) Statements of adjustment.

(II) The tax matters representative shall disclose individuals with knowledge of, and documents related to:

(A) Tax returns for the relevant tax years;

(B) The appraisal used to determine the value of the easement;

(C) The conservation easement deed and amendments;

(D) Agreements between the tax matters representative and the transferees; and

(E) Any other expert report, basis, or other evidence relating to the valuation and substantiation of the amount of the underlying easement or credit.

(III) Transferees or other persons claiming all or part of the conservation easement tax credit who are parties to the conservation easement tax credit action shall disclose individuals with knowledge of, and documents related to:

(A) Agreements related to the transfer of credits;

(B) Tax returns for the relevant tax years; and

(C) Any other expert report, basis, or other evidence relating to the valuation and substantiation of the amount of the underlying easement or credit.

(k) The court may make any order it deems appropriate to control and limit discovery to avoid unnecessary duplication between or among parties, including setting such limitations in accordance with the phases of the proceedings as set forth in paragraph (m) of this subsection (2).

(l) In advance of the trial date, the court may require the parties to confer and submit a proposed trial management order to the court.

(m) After a determination pursuant to paragraph (i) of this subsection (2) of the validity of the credit as claimed, the court shall resolve all remaining issues as follows:

(I) The first phase shall be limited to issues regarding the value of the easement.

(II) The second phase shall be limited to determinations of the tax, interest, and penalties due and apportionment of such tax liability among persons who claimed a tax credit in relation to the conservation easement. The conservation easement tax credit action shall be final at the conclusion of the second phase as to the department of revenue and as to any taxpayer, transferee, or other party with regard to that party's tax credit dispute with the department of revenue.

(III) The third phase shall address all other claims related to the conservation easement tax credit, including those between and among the tax matters representative, transferees, other persons claiming a tax credit in connection with the donation, and any third party joined as a party to the action. The department shall not be required to participate in or be a party to this third phase. Any participation in these proceedings by parties other than the tax matters representative, transferees, or other persons who have claimed all or part of a conservation easement tax credit is limited to this third phase.

(n) The district court shall hear the appeal in accordance with the Colorado rules of civil procedure and the rules of evidence.

(o) The chief justice of the supreme court may designate judges to hear appeals brought pursuant to this subsection (2), and may determine that only judges so designated may hear such appeals. For the convenience of the parties and in order to facilitate the use of available court facilities, hearings may be conducted at the discretion of the court in any county within the region for which venue has been established for a case pursuant to paragraph (b) of this subsection (2).

(p) The district court shall enter judgment on its findings. The court shall have the authority to establish the amount of any deficiency and to waive or otherwise modify the amount of any interest, penalties, or other amounts owed. The court shall indicate in any order whether the judgment of the court is a final judgment subject to appeal as to any party.

(q) It is the intent of the general assembly that any appeals brought pursuant to this subsection (2) shall be expedited to the extent practicable and administered in the manner deemed most efficient and fair by the courts.

(3) A tax matters representative who does not make an election to waive a hearing pursuant to subsection (2) of this section and appeal directly to a district court may send a written request for hearing and final determination by certified mail to the executive director on or before October 1, 2011. If a tax matters representative files a request pursuant to this subsection (3), the executive director shall issue a final determination on or before July 1, 2014, unless the executive director and the tax matters representative mutually agree in writing to extend such date to a specified date. The executive director shall send a copy of the final determination to the tax matters representative by certified mail on or before July 1, 2014. If the United States post office returns the final determination as undeliverable by certified mail, the department shall then mail the final determination in accordance with section 39-21-105.5. This subsection (3) shall apply only to those tax matters representatives for which a notice of deficiency, notice of disallowance, or notice of rejection of refund claim has been mailed by the department of revenue as of May 1, 2011, but for which a final determination has not been issued before May 19, 2011.

(4) The executive director shall issue a final determination on or before July 1, 2016, for any tax matters representative who does not make an election to waive a hearing pursuant to subsection (2) of this section or file a written request for final hearing and final determination with the executive director pursuant to subsection (3) of this section. The executive director shall send a copy of the final determination to the tax matters representative by certified mail on or before July 1, 2016. If the United States post office returns the final determination as undeliverable by certified mail, the department shall then mail the final determination in accordance with section 39-21-105.5. If a tax matters representative does not make an election to waive a hearing pursuant to subsection (2) of this section or file a written request for final hearing and final determination with the executive director pursuant to subsection (3) of this section, any person who has claimed a credit or who may be eligible to claim a tax credit in relation to the tax matters representative's donation may petition the department on or before November 1, 2011, to change the tax matters representative's designation. The executive director shall promulgate rules on or before September 1, 2011, specifying the procedures for a change to the tax matters representative's designation when the executive director determines that the tax matters representative is unavailable or unwilling to act as the tax matters representative. If the department grants the petition, the new tax matters representative may file an appeal pursuant to subsection (2) of this section or file a written request for final hearing and final determination with the executive director pursuant to subsection (3) of this section within thirty days of the department's order regarding the petition. This subsection (4) shall apply only to those tax matters representatives for which a notice of deficiency, notice of disallowance, or notice of rejection of refund claim has been mailed by the department of revenue as of May 1, 2011, but for which a final determination has not been issued before May 19, 2011.

(5) In order to expedite the equitable resolution of requests for an administrative hearing regarding any conservation easement tax credit, avoid inconsistent determinations, and allow the executive director or the executive director's designee to consider the full scope of applicable issues of law and fact, the executive director or the executive director's designee shall have discretion to issue orders as set forth in paragraphs (a) to (e) of this subsection (5) as follows:

(a) To consolidate cases involving common or related issues of fact or law. In identifying related cases, the executive director or the executive director's designee may consider any common issues of law or fact, including but not limited to common ownership of the property subject to the easement, relationships of the taxpayers, and location of the easements.

(b) To issue a final order finding that a case cannot reasonably be resolved through the administrative process and transferring jurisdiction of the case to the district court in accordance with subsection (2) of this section. Such a final order may issue for reasons including but not limited to a waiver of administrative process pursuant to paragraph (a) of subsection (2) of this section by another tax matters representative where consolidation would otherwise be appropriate pursuant to paragraph (a) of this subsection (5). Prior to issuance of such a final order, the parties shall have the opportunity to file written briefs addressing the proposed transfer.

(c) If a tax matters representative fails to appear at a hearing or the tax matters representative has failed to adequately participate in such hearing, including but not limited to a failure to file the required pleadings or to appear at a scheduled conference, the executive director may without further proceedings issue a final determination.

(d) To invite participation in the administrative process by any person who may be affected or aggrieved by a final determination, including but not limited to transferees. Such participation shall include the right to be admitted as a party to a hearing. Upon the person's filing of a written request setting forth a brief and plain statement of the facts that entitle the person to be admitted and the matters to be decided, the executive director or the executive director's designee shall have the authority to admit such person for limited purposes. This process shall be available only to persons who have claimed a credit or who may be eligible to claim a tax credit in relation to the conservation easement.(e) If a tax matters representative has not provided any document related to the credit that was required to be provided as part of the taxpayer's return, including the return itself, or, if requested by the department for conservation easements donated prior to January 1, 2014, a copy of the complete appraisal obtained at the time of donation, the department may send a written request to the taxpayer for such document. Failure to provide the requested documents within sixty days of any such request shall constitute grounds for the issuance of a final determination denying the credit.

(6) For any tax matters representative for which the executive director issued a final determination on or after May 1, 2011, the tax matters representative may appeal the final determination of the executive director pursuant to the provisions of section 39-21-105. The procedure governing such appeal shall be in accordance with the provisions of subsection (2) of this section; except that paragraphs (a), (c), and (d) of said subsection (2) shall not apply. If a tax matters representative fails to file a timely appeal pursuant to this subsection (6), any person who has claimed a credit or who may be eligible to claim a tax credit in relation to the tax matters representative's donation may petition the department to change the tax matters representative's designation within ten days after the final date for filing an appeal. The executive director shall promulgate rules on or before September 1, 2011, specifying the procedures for a change to the tax matters representative's designation when the executive director determines that the tax matters representative is unavailable or unwilling to act as the tax matters representative. If the department of revenue grants the petition, the new tax matters representative may file an appeal pursuant to the provisions of this subsection (6) within thirty days of the department's order regarding the petition.

(7) If the executive director fails to issue a final determination on or before the dates specified or agreed to in subsection (3) or (4) of this section, the authority of the executive director to dispute the claim of the credit shall be waived, the full amount of the credit in dispute shall be allowed, and no interest or penalties shall be imposed upon such amount.

(8) On or before August 1, 2011, the conservation easement oversight commission created in section 12-61-725 (1), C.R.S., shall review conservation easements for which a tax credit is claimed pursuant to sections 39-22-522 (3.5)(a) and 12-61-725 (3), C.R.S., and for which a notice of deficiency, notice of rejection of refund claim, or notice of disallowance issued on or before May 1, 2011, but for which a final determination has not been issued before May 19, 2011, and for which the commission has not already reviewed the credit. For each conservation easement tax credit claim so reviewed, the commission shall issue an initial recommendation to the executive director on whether each credit claimed by a taxpayer who is eligible to waive a hearing and appeal a notice of deficiency, notice of rejection of refund claim, or notice of disallowance may be denied or accepted. No other information shall be required of the commission on or before such date.

(9) The executive director shall send a notice to each tax matters representative eligible to waive a hearing and appeal a notice of deficiency, notice of rejection of refund claim, or notice of disallowance to a district court pursuant to subsection (2) of this section to notify the tax matters representative of the provisions of this section. The notice shall be sent by certified mail to the tax matters representative's last-known address on or before July 1, 2011. If the United States post office returns the notice as undeliverable by certified mail, the department shall then mail the notice in accordance with section 39-21-105.5. The notice shall not be included with any other mailing and shall include the words "Important Tax Document Enclosed" on the exterior of the mailing. The executive director shall further provide notice of the provisions of this section on the department of revenue's website and by such other means as the executive director deems appropriate. The executive director shall maintain adequate records to verify compliance with the provisions of this subsection (9).

(10) If the executive director makes a determination that the tax matters representative has transferred a disputed credit to another person who has not claimed the credit or that a person who claimed or may claim a disputed credit pursuant to section 39-22-522 cannot be identified or located, the executive director shall provide notice to such person as follows:

(a) The executive director shall file an affidavit with the district court having jurisdiction over an appeal of the credit setting forth that the executive director has made diligent inquiry and has been unable to locate such person.

(b) The district court shall then order a notice to be published by the department of revenue in some local newspaper of general circulation named by the judge and on the department's website. The notice shall identify the property that is subject to the conservation easement and the date of the donation, and shall explain the right of the person to request joinder in the action on the disputed credit before the court, the time and place at which such request must be filed, and the title and address of the court at which the request must be filed.

(11) If a tax matters representative proceeds with the hearing process before the executive director rather than appeal to a district court pursuant to subsection (2) of this section and either the tax matters representative or one or more transferees pays an amount on or before June 30, 2012, that satisfies a deficiency in an amount agreed to by the department of revenue for the tax owed by the tax matters representative or the transferee, all additional amounts of penalties and interest owed shall be waived.

(12) and (13) Repealed.

(14) Prior to the issuance of a final determination or the conclusion of an appeal of a notice of deficiency, notice of disallowance, or notice of rejection of refund claim for a tax credit claimed by a tax matters representative or a transferee pursuant to section 39-22-522, the executive director shall cease all actions to collect any amount of the disputed taxes, interest, or other charges asserted to be owed. The executive director shall provide notice of the provisions of this subsection (14) in accordance with subsection (9) of this section.



§ 39-22-526. Credit for environmental remediation of contaminated land - definition - repeal

(1) (a) For income tax years commencing on or after January 1, 2014, but prior to January 1, 2023, there is allowed a credit against the income taxes imposed by this article for any approved environmental remediation of contaminated property to any taxpayer who meets the following requirements:

(I) The property where the environmental remediation takes place must be located within the state; and

(II) The taxpayer seeking the credit must possess a certificate issued by the department of public health and environment pursuant to section 25-16-306 (5)(b), C.R.S., and subsection (3) of this section.

(b) The tax credit allowed in this section must not exceed forty percent of the first seven hundred fifty thousand dollars expended for the approved remediation, and must not exceed thirty percent of the next seven hundred fifty thousand dollars expended for the approved remediation. A tax credit is not allowed for expenditures exceeding one million five hundred thousand dollars on any individual project.

(c) A credit must be first applied to taxes due or transferred to another taxpayer pursuant to paragraph (d) of this subsection (1) no later than the tax year following the tax year in which the certification is provided to the department pursuant to section 25-16-306 (5)(a), C.R.S. If the credit allowed by this section exceeds the tax otherwise due, the excess credit may be carried forward and claimed on the earliest possible subsequent tax return for a period not to exceed five years.(d) A taxpayer may transfer all or a portion of a tax credit granted pursuant to this subsection (1) to another taxpayer for such other taxpayer, as transferee, to apply as a credit against the taxes imposed by this article subject to the following limitations:

(I) The taxpayer may only transfer a portion of the tax credit that the taxpayer has neither applied against the income taxes imposed by this article nor used to obtain a refund.

(II) The taxpayer may transfer a prorated portion of the tax credit to more than one transferee.

(III) For any tax year in which a tax credit is transferred pursuant to this paragraph (d), both the taxpayer and the transferee shall file written statements with their income tax returns specifying the amount of the tax credit transferred. A transferee may only claim a credit transferred pursuant to this paragraph (d) if the taxpayer's written statement verifies the amount of the tax credit claimed by the transferee.

(IV) A transferor may transfer a credit pursuant to this paragraph (d) regardless of whether the transferor receives value in exchange for the transfer. The transferee may use the credit to pay, in whole or in part, the income tax obligation imposed on the transferee under this article. The transferee's use of a tax credit from a transferor under this section to pay taxes owed is not deemed a reduction in the amount of income taxes imposed by this article on the transferee.

(V) The transferee shall submit to the department of revenue a form approved by the department establishing that the taxpayer has satisfied the requirements of this section. The transferee shall also file a copy of the form with the department of public health and environment.

(VI) The transfer of a tax credit must occur prior to the due date imposed by this article, not including any extensions, for filing the transferee's income tax return.

(VII) A tax credit held by an individual either directly or as a result of a donation by a pass-through entity, but not a tax credit held by a transferee unless used by the transferee's estate for taxes owed by the estate, survives the death of the individual and may be claimed or transferred by the decedent's estate.

(VIII) The transferor of a tax credit transferred pursuant to this paragraph (d) is the tax matters representative in all matters with respect to the credit. The tax matters representative is responsible for representing and binding the transferees with respect to all issues affecting the credit, including the amounts expended for the approved remediation, the certificate issued by the department of public health and environment, notifications and correspondence from and with the department of revenue, audit examinations, assessments or refunds, settlement agreements, and the statute of limitations. The transferee is subject to the same statute of limitations with respect to the credit as the transferor of the credit.

(IX) Final resolution of disputes regarding the tax credit between the department of revenue and the tax matters representative, including final determinations, compromises, payment of additional taxes or refunds due, and administrative and judicial decisions, is binding on transferees.

(X) Any person who has claimed a credit or who may be eligible to claim a tax credit either as a taxpayer or a transferee may petition the department of revenue to change the tax matters representative's designation. The executive director shall promulgate rules specifying the procedures for a change to the tax matters representative's designation when the executive director determines that the tax matters representative is unavailable or unwilling to act as the tax matters representative. If the department grants the petition, the new tax matters representative shall serve in that capacity on and after the date the department grants the petition.

(2) (a) For income tax years commencing on or after January 1, 2014, but prior to January 1, 2023, there is allowed to any qualified entity a transferable expense amount for expenses incurred by the qualified entity in performing approved environmental remediation. The transferable expense amount may only be transferred to a taxpayer to be claimed by the taxpayer as a credit pursuant to the provisions of this subsection (2). The transferrable expense amount is allowed to any qualified entity that meets the following requirements:

(I) The property where the environmental remediation takes place must be located within the state; and

(II) The department of public health and environment must have issued a certificate for the property pursuant to section 25-16-306 (5)(b), C.R.S., and subsection (3) of this section.

(b) The transferable expense amount allowed in this section must not exceed forty percent of the first seven hundred fifty thousand dollars expended by the qualified entity for the approved remediation, and must not exceed thirty percent of the next seven hundred fifty thousand dollars expended by the qualified entity for the approved remediation. A transferable expense amount is not allowed for expenditures exceeding one million five hundred thousand dollars on any individual project.

(c) A qualified entity may transfer all or a portion of a transferable expense amount allowed pursuant to this subsection (2) to a taxpayer for such taxpayer, as transferee, to apply as a credit against the taxes imposed by this article subject to the following limitations:

(I) The qualified entity may transfer a prorated portion of the transferable expense amount to more than one transferee.

(II) For any tax year in which a transferable expense amount is transferred pursuant to this subsection (2), the qualified entity shall file a written statement with the department of revenue on a form approved by the department of revenue and the transferee shall file a written statement with the transferee's income tax return specifying the amount transferred to the transferee to be claimed as a credit. A transferee may only claim a credit pursuant to this subsection (2) if the qualified entity's written statement verifies the amount of the tax credit claimed by the transferee.

(III) A qualified entity may transfer a transferable expense amount to be claimed as a credit by a transferee pursuant to this subsection (2) regardless of whether the qualified entity receives value in exchange for the transfer. The transferee may use the credit to pay, in whole or in part, the income tax obligation imposed on the transferee under this article. The transferee's use of a tax credit from a qualified entity under this section to pay taxes owed is not deemed a reduction in the amount of income taxes imposed by this article on the transferee.

(IV) The transferee shall submit to the department of revenue a form approved by the department establishing that the transferee has satisfied the requirements of this section. The transferee shall also file a copy of the form with the department of public health and environment.

(V) The transfer of a transferable expense amount to a transferee must occur prior to the due date imposed by this article, not including any extensions, for filing the transferee's income tax return.

(VI) A tax credit held by a transferee's estate for taxes owed by the estate, survives the death of the transferee and may be claimed or transferred by the decedent's estate.

(VII) The qualified entity that transfers a transferable expense amount to be claimed as a credit by a transferee pursuant to this subsection (2) is the tax matters representative in all matters with respect to the credit. The tax matters representative is responsible for representing and binding the transferees with respect to all issues affecting the credit, including the amounts expended for the approved remediation, the certificate issued by the department of public health and environment, notifications and correspondence from and with the department of revenue, audit examinations, assessments or refunds, settlement agreements, and the statute of limitations.

(VIII) Final resolution of disputes regarding the tax credit between the department of revenue and the tax matters representative, including final determinations, compromises, payment of additional taxes or refunds due, and administrative and judicial decisions, is binding on transferees.(d) For purposes of this subsection (2), "qualified entity" means a county, home rule county, city, town, home rule city, home rule city and county, or a private nonprofit entity that is exempt from the income taxes imposed by this article.

(3) In addition to any other requirements of this section, a taxpayer shall submit a claim for a credit and a qualified entity shall submit a claim for a transferrable expense amount to the department of public health and environment. The department shall issue certificates for the claims received in the order submitted. After certificates have been issued for credits and transferrable expense amounts in the aggregate amount of three million dollars for all taxpayers and qualified entities combined for the 2014 calendar years and three million dollars for each calendar year thereafter, any claims that exceed the amount allowed for the calendar year shall be placed on a wait list in the order submitted and a certificate shall be issued for use of the credit or transferrable expense amount in the next year for which the department has not issued credit certificates in excess of three million dollars; except that no more than one million dollars in claims shall be placed on the wait list for any given calendar year. The department shall not issue certificates for any calendar year, including certificates placed on a wait list for that year, in an aggregate amount that exceeds three million dollars. No claim for a credit or a transferrable expense amount is allowed for any income tax year commencing on or after January 1, 2014, unless a certificate has been issued by the department pursuant to this subsection (3).(4) This section is repealed, effective December 31, 2029.



§ 39-22-529. Business expense deduction - labor services - unauthorized alien - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Labor services" means the physical performance of services in this state.

(b) "Unauthorized alien" shall have the same meaning as set forth in 8 U.S.C. sec. 1324a (h)(3), as amended.

(2) On or after January 1, 2008, no wages or remuneration for labor services paid to an unauthorized alien of six hundred dollars or more in a year shall be claimed as a deductible business expense for state income tax purposes by a taxpayer who, at the time the taxpayer hired the unauthorized alien, knew of the unauthorized status of the alien. The provisions of this subsection (2) shall apply regardless of whether an internal revenue service form 1099-MISC is issued in conjunction with the wages or remuneration.

(3) This section shall not apply to:

(a) Any business domiciled in the state that is exempt from compliance with federal employment verification procedures under federal law that makes the employment of unauthorized aliens unlawful;

(b) Any individual hired by the taxpayer before December 31, 2006;

(c) Any taxpayer where the individual being paid is not directly compensated or employed by the taxpayer; or

(d) Wages or remuneration paid for labor services to any individual who holds and presents to the taxpayer a valid license or identification card issued by the department of revenue.

(4) The executive director is authorized to prescribe forms and promulgate rules that are necessary to administer this section.



§ 39-22-530. Credit for employers that hire persons with intellectual and developmental disabilities - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Designated county" means the counties of Adams, Arapahoe, El Paso, Jefferson, Logan, Montrose, and Morgan.

(b) "Developmental disability" has the same meaning as "intellectual and developmental disability" as set forth in section 25.5-10-202, C.R.S., and in the rules adopted by the department of health care policy and financing pursuant to section 25.5-10-204 (2), C.R.S.

(c) "Person with a developmental disability" has the same meaning as "person with an intellectual and developmental disability" as set forth in section 25.5-10-202, C.R.S.

(d) "Qualified employee" means an employee first hired on or after January 1, 2009, who is:

(I) A person with a developmental disability;

(II) Employed at a workplace located in a designated county; and

(III) Compensated in accordance with applicable minimum wage laws.

(e) "Taxpayer" means an employer that deducts and withholds amounts from the wages paid to a qualified employee pursuant to section 39-22-604 (3).

(2) (a) For the income tax years beginning January 1, 2009, through January 1, 2011, a credit against the tax imposed by this article shall be allowed to a taxpayer who hires a qualified employee during that period.

(b) The amount of the credit allowed by this section is fifty percent of the amount of gross wages paid to a qualified employee during the employee's first three months of continuous employment and thirty percent of the amount of gross wages paid to a qualified employee during the employee's subsequent nine months of continuous employment.

(3) A taxpayer may claim the credit allowed by this section for the income tax year in which the wages on which the credit is based are paid to a qualified employee. If the amount of the credit exceeds a taxpayer's actual tax liability for an income tax year, the amount of the credit not used to offset income tax liability for the income tax year shall not be allowed as a refund, but the taxpayer may claim the excess amount of the credit in a subsequent income tax year; except that the credit allowed by this section may not be claimed for any income tax year beginning after January 1, 2011. Any amount of the credit that is not used shall not be refunded to the taxpayer. A taxpayer may not claim the credit allowed by this section more than once for the same qualified employee.

(4) A partnership, S corporation, limited liability company, or other entity electing not to be taxed as a corporation may pass through the credit allowed by this section in a tax year to its participating partners, shareholders, or members, referred to in this subsection (4) as the "investors", in any percentage the entity chooses, up to the amount of the credit earned in the tax year. Credits earned but unclaimed in a tax year for which the entity elects to be taxed as a corporation may not be distributed to investors in a later tax year for which the entity elects not to be taxed as a corporation. In a tax year for which the entity elects not to be taxed as a corporation, all credits passed through to investors may be carried forward at the investor level for the carryover period specified in subsection (3) of this section.

(5) (a) If the revenue estimate prepared by the staff of the legislative council in December 2008, December 2009, or December 2010 indicates that the amount of total general fund revenues for the current fiscal year will not be sufficient to grow the total state general fund appropriations by six percent over such appropriations for the previous fiscal year, then the credit authorized by this section shall not be allowed for the income tax year following the year in which the estimate is prepared; except that a taxpayer who would have been eligible to claim a credit pursuant to this section in an income tax year in which the credit is not allowed may claim the credit in the next income tax year in which the revenue estimate indicates that the amount of total general fund revenues will be sufficient to grow the total state general fund appropriations by six percent over such appropriations for the previous fiscal year.

(b) On or before January 1, 2009, January 1, 2010, and January 1, 2011, the department of revenue shall publish a notice on its website indicating whether the credit authorized by this section is allowed pursuant to paragraph (a) of this subsection (5) for the income tax year beginning on that day.



§ 39-22-531. Colorado job growth incentive tax credit - rules - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) (I) "Affiliated group" means one or more chains of persons connected through stock or other ownership interests with a person if:

(A) One or more of the other persons in the chain owns interests possessing more than fifty percent of the voting power of all classes of ownership interests except ownership interests of the common parent and more than fifty percent of each class of nonvoting ownership interests of each of the persons except ownership interests of the common parent; and

(B) The common parent owns interests possessing more than fifty percent of the voting power of all classes of ownership interests and more than fifty percent of each class of the nonvoting ownership interests of at least one of the other persons in the chain.

(II) As used in this paragraph (a), the term "ownership interest" does not include nonvoting stock that is limited and preferred as to dividends; employer securities, within the meaning of section 409 (1) of the internal revenue code, while such securities are held under a tax credit employee stock ownership plan; or qualifying employer securities, within the meaning of section 4975 (e)(8) of the internal revenue code, while such securities are held under an employee stock ownership plan that meets the requirements of section 4975 (e)(7) of the internal revenue code.

(III) As used in this paragraph (a), the term "person" does not include natural persons.

(b) "Commission" means the Colorado economic development commission created in section 24-46-102, C.R.S.

(c) "Credit certificate" means a statement issued by the commission certifying that the project qualifies for the job growth incentive tax credit allowed in this section and specifying the amount of the credit allowed.

(d) (I) For income tax years commencing before January 1, 2014, "credit period" means a period not to exceed sixty consecutive months from the first month of the initial tax year in which a credit allowed pursuant to this section is first claimed, for which a taxpayer may claim a credit that is calculated annually by the commission.

(II) For income tax years commencing on or after January 1, 2014, "credit period" means a period not to exceed ninety-six consecutive months from the first month of the initial tax year in which a credit allowed pursuant to this section is first claimed, for which a taxpayer may claim a credit that is calculated annually by the commission.

(e) "Department" means the department of revenue.

(f) "Net job growth" means the difference between the total number of full-time equivalent employees employed by the taxpayer in the state for the project at the end of each calendar year of the project and the total number of full-time equivalent employees employed by the taxpayer in the state for the project at the commencement of the project.

(g) "Person" shall have the same meaning as provided in section 39-21-101 (3).

(h) "Project" means a project that encourages, promotes, and stimulates economic development in key economic sectors, including, but not limited to, aerospace, bioscience, life science, clean energy technology, tourism, film and television production, and information technology, and that is approved by the commission as specified in subsection (3) of this section.

(h.3) "Qualified partnership" means an agreement between the taxpayer and a state institution of higher education that aligns with or furthers the academic mission of the state institution of higher education, results in positive benefits for the community and the local economy, and allows a taxpayer to utilize the following for a project:

(I) The tangible intellectual property of the state institution of higher education;

(II) The body of academic knowledge and expert skills of the state institution of higher education; or

(III) Any specialized equipment owned or developed by the state institution of higher education.(h.5) "State institution of higher education" means a state institution of higher education as defined in section 23-18-102 (10), C.R.S., a local district college, or an area technical college.

(i) "Taxpayer" means any person doing business in the state. For purposes of this section, taxpayer includes an affiliated group.(2) For income tax years commencing on or after January 1, 2009, but prior to January 1, 2027, at the discretion of the commission as specified in subsection (3) of this section, there may be allowed to any taxpayer an annual job growth incentive tax credit with respect to the income taxes imposed by this article that a taxpayer may claim for a credit period in an amount determined by the commission pursuant to subsection (5) of this section.

(3) The commission may approve any job growth incentive tax credits allowed pursuant to subsection (2) of this section subject to the following:(a) During a credit period a project must:

(I) (A) For income tax years commencing before January 1, 2014, except as provided in sub-subparagraph (B) of this subparagraph (I), bring a net job growth of at least twenty new jobs to the state with an average yearly wage of at least one hundred ten percent of the average yearly wage of the county in which the taxpayer is located and, for income tax years commencing on or after January 1, 2014, except as provided in sub-subparagraphs (B) and (C) of this subparagraph (I), bring a net job growth of at least twenty new jobs to the state with an average yearly wage of at least one hundred percent of the average yearly wage of the county in which the taxpayer is located.

(B) For income tax years commencing before January 1, 2014, if the project will be located in a designated enhanced rural enterprise zone as such zone is described in section 39-30-103.2 (1) and the local community of the designated enhanced rural enterprise zone provides rationale to the commission outlining the project's economic importance to the community, the project shall, during a credit period, bring a net job growth of at least five new jobs to the state with an average yearly wage of at least one hundred ten percent of the average yearly wage of the enhanced rural enterprise zone in which the taxpayer is located. For income tax years commencing on or after January 1, 2014, if the project will be located in a designated enhanced rural enterprise zone as such zone is described in section 39-30-103.2 (1) and the local community of the designated enhanced rural enterprise zone provides rationale to the commission outlining the project's economic importance to the community, the project shall, during a credit period, bring a net job growth of at least five new jobs to the state with an average yearly wage of at least one hundred percent of the average yearly wage of the enhanced rural enterprise zone in which the taxpayer is located.

(C) For income tax years commencing on or after January 1, 2015, but prior to January 1, 2018, if the project is a qualified partnership the project must bring a net job growth of at least five new jobs to the state with an average yearly wage of at least one hundred percent of the statewide average yearly wage, be located on or within one mile of the campus of or on other property owned by the state institution of higher education, and include a description of the project's alignment with or furtherance of the academic mission of the state institution of higher education.

(II) Result in the retention of any new employees hired for the project for at least one year; and

(III) (A) For income tax years commencing before January 1, 2014, be approved by the commission only if the project would not occur but for the credit allowed in this section;

(B) For income tax years commencing on or after January 1, 2014, be approved by the commission only if the credit allowed in this section is a major factor in the decision to locate or retain the project in Colorado; except that, if the project is a qualified partnership, then the limitation in this sub-subparagraph (B) does not apply.

(b) A taxpayer shall submit a complete written application for a credit allowed in this section to the commission before the project commences in the state. The application must include:

(I) An identification of the specific jobs that will be created.

(II) An identification of the cost differential in the projected costs of the project compared to the projected costs were the project commenced in a competing state; except that, if the project is a qualified partnership, then the identification of the cost differential is not required. The cost differential shall include any impact of the competing state's incentive programs and may include:

(A) Specific costs for labor, utilities, taxes, and any other costs of a competing state's site; and

(B) The cost structure of the taxpayer's industry in the competing state.

(III) For income tax years commencing before January 1, 2014, documentation to demonstrate that without the credit allowed in this section, the project would not occur in this state. Such documentation shall include information that indicates that:

(A) The taxpayer could reasonably and efficiently locate the project outside of this state;

(B) At least one other state is being considered for the project;

(C) Receipt of the credit allowed in this section is a major factor in the taxpayer's decision; and

(D) Without the credit allowed in this section, the taxpayer is not likely to commence the project in the state.

(IV) For income tax years commencing on or after January 1, 2014, documentation to demonstrate that the credit allowed in this section is a major factor in the decision to locate the project in Colorado; except that, if the project is a qualified partnership, then such documentation is not required. Such documentation shall include information that indicates that:

(A) The taxpayer could reasonably and efficiently locate the project outside of this state;

(B) At least one other state is being considered for the project;

(C) Receipt of the credit allowed in this section is a major factor in the taxpayer's decision; and

(D) Without the credit allowed in this section, the taxpayer has a reduced probability of commencing the project in the state.

(c) In the exercise of the commission's discretion granted by this subsection (3), the commission shall only consider the following:

(I) The economic health of this state;

(II) The economic viability of the proposed new jobs;

(III) The economic benefits to the state of the new jobs; and

(IV) The maximum amount of the credit needed to attract the new jobs to this state.

(4) (a) (I) The commission shall review each application for a credit allowed in this section submitted by any taxpayer. Based on the application submitted, the commission may offer conditional approval to a taxpayer for a credit. The conditional approval shall include the maximum amount of the credit available to the taxpayer for the credit period calculated pursuant to paragraph (a) of subsection (5) of this section and the specific terms that shall be met to qualify for the credit.

(II) A taxpayer that receives conditional approval for a credit allowed in this section shall notify the commission promptly if the project is canceled or otherwise becomes ineligible for the estimated credit, in which case the conditional approval may be canceled. The conditional approval shall be void and any credit claimed shall be repaid if a taxpayer that receives conditional approval does not commence the project within one and a half years of the receipt of the conditional approval or fails to meet the terms of subsection (3) of this section.

(b) By March 1 of the calendar year after the commencement of the project, and each March 1 of any calendar year following a year of the credit period, a taxpayer that received conditional approval as specified in paragraph (a) of this subsection (4) shall submit an annual request for a credit certificate. The request shall include documents that detail the number of employees hired for the project, the net job growth for the taxpayer, all documentation necessary to calculate the credit as specified in subsection (5) of this section, and any other information requested by the commission.

(c) If the project has commenced and the project meets or exceeds the conditions of a project as specified in paragraphs (a) and (b) of subsection (3) of this section, the commission shall calculate the annual amount of the credit allowed in this section as specified in paragraph (b) of subsection (5) of this section and shall issue a credit certificate for that calendar year in that amount to the taxpayer. The credit certificate shall be submitted by the taxpayer to the department with the taxpayer's income tax return for the tax year that includes the December 31 of the calendar year for which the credit certificate is issued.

(5) The credit allowed in this section shall be calculated by the commission as follows:

(a) For the maximum amount of the credit allowed in this section available to the taxpayer for the credit period, the commission shall multiply the estimated net job growth for each of the years in the credit period by fifty percent of the taxpayer's total estimated taxes imposed on the employer each year for the new employees of the project under the "Federal Insurance Contributions Act", 26 U.S.C. sec. 3111 (a) and (b). The maximum amount of the credit shall be the result of this calculation or such lesser amount as the commission deems proper under its discretion as specified in paragraph (c) of subsection (3) of this section.

(b) For the annual amount of the credit allowed in this section available to the taxpayer, the commission shall multiply the actual net job growth for that year by fifty percent of the taxpayer's taxes imposed on the employer for the new employees of the project under the "Federal Insurance Contributions Act", 26 U.S.C. sec. 3111 (a) and (b). The amount of the credit allowed in this section shall be the result of this calculation; except that no credit certificate shall be issued if the aggregate of all credits claimed or to be claimed by the taxpayer, including the current credit certificate, exceeds the maximum amount of the credit as calculated pursuant to paragraph (a) of this subsection (5).

(6) Except as provided in section 24-46-104.3, if the amount of the credit allowed in this section exceeds the amount of income taxes otherwise due on the taxpayer's income in the income tax year for which the credit is being claimed, the amount of the credit not used as an offset against income taxes in the current income tax year may be carried forward and used as a credit against subsequent years' income tax liability for a period not to exceed ten years and shall be applied first to the earliest income tax years possible. Any credit remaining after said period shall not be refunded or credited to the taxpayer.

(7) The commission or its designee may audit the accounts of a taxpayer up to twelve months following the issuance of any credit certificate.

(8) The commission shall include information regarding all conditional approvals granted and credit certificates issued pursuant to this section, including the credits claimed, the names of the recipients of the credits, and the amounts claimed, in its annual report required to be presented to the general assembly pursuant to section 24-46-104 (2), C.R.S.

(9) If a taxpayer receiving a credit allowed in this section is a partnership, limited liability company, S corporation, or similar pass-through entity, the taxpayer may allocate the credit among its partners, shareholders, members, or other constituent taxpayers in any manner agreed to by such partners, shareholders, members, or other constituent taxpayers. The taxpayer shall certify to the commission and the department the amount of the credit allocated to each partner, shareholder, member, or other constituent taxpayer, and the commission shall issue credit certificates in the appropriate amounts to each partner, shareholder, member, or other constituent taxpayer. Each partner, shareholder, member, or other constituent taxpayer shall be allowed to claim such amount subject to any restrictions set forth in this section.

(10) No later than September 1, 2010, and no later than September 1 of each year thereafter through September 1, 2024, the commission shall provide the department with an electronic report of the taxpayers receiving a credit allowed in this section for the preceding calendar year or any fiscal year ending in the preceding calendar year, and any credits disallowed pursuant to subparagraph (II) of paragraph (a) of subsection (4) of this section for any year, that includes the following information:

(a) The taxpayer's name;

(b) The taxpayer's Colorado account number and federal employer identification number;

(c) The amount of the credit allowed in this section; and

(d) Any associated taxpayer's names, Colorado account numbers, and federal employer identification numbers or social security numbers, if the credit allowed in this section is allocated from a pass-through entity pursuant to subsection (9) of this section.

(11) The executive director of the department may promulgate rules as may be necessary to administer and enforce any provision of this section. The rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(12) Any taxpayer who offsets a tax deficiency with a credit allowed in this section that is disallowed pursuant to this section shall be liable for such tax deficiency, interest, and penalties as may be specified in this article or otherwise provided by law.

(13) This section is repealed, effective January 1, 2031.



§ 39-22-532. Advanced industry investment tax credit - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Advanced industry investment tax credit" or "tax credit" means the credit against income tax created in this section.

(b) "Qualified investment" shall have the same meaning as set forth in section 24-48.5-112 (1)(e), C.R.S.

(c) "Qualified investor" shall have the same meaning as set forth in section 24-48.5-112 (1)(f), C.R.S.

(d) "Qualified small business" shall have the same meaning as set forth in section 24-48.5-112 (1)(g), C.R.S.

(e) "Tax credit certificate" means a tax credit certificate issued to a qualified investor pursuant to section 24-48.5-112 (3), C.R.S.

(2) There shall be allowed an advanced industry investment tax credit against the income taxes imposed pursuant to this article for a qualified investment in a qualified small business. The amount of the credit is the amount determined and authorized by the Colorado office of economic development pursuant to section 24-48.5-112, C.R.S., and set forth in a tax credit certificate.

(3) To claim the advanced industry investment tax credit, the taxpayer shall attach to the taxpayer's tax return a copy of the tax credit certificate. No tax credit is allowed under this section unless the taxpayer provides the copy of the tax credit certificate.

(4) If the allowable advanced industry investment tax credit exceeds the amount of income tax due on the income of the taxpayer for the tax year during which the qualified investment was made, the amount of the tax credit not used as an offset against income taxes in such income tax year is not allowed as a refund. The taxpayer may carry forward and apply the unused credit against the income tax due in each of the five succeeding income tax years, but the taxpayer shall apply the credit against the income tax due for the earliest of the income tax years possible. Any amount of the tax credit that is not used after this period is not refundable.

(5) Individuals who are co-owners of a business, including partners in a partnership and shareholders of an S corporation, may each claim only their individual pro rata shares of the Colorado innovation investment tax credit allowed under this section based on their ownership interests. The total of the tax credits allowed to all such owners may not exceed the amount that would have been allowed to a sole owner.

(6) If the department of revenue determines that there has been a misrepresentation on an application submitted to the Colorado office of economic development pursuant to section 24-48.5-112, C.R.S., the department of revenue shall deny the advanced industry investment tax credit if the misrepresentation relates to whether the applicant was a qualified investor or made a qualified investment. If the misrepresentation relates to whether the investment was made to a qualified small business, the department of revenue shall deny the tax credit only if the applicant knew or should have known at any time before the certification that the representation was false.



§ 39-22-533. Instream flow incentive tax credit for water rights holders - rules - definitions - repeal

(1) As used in this section, unless the context otherwise requires:

(a) "Board" means the Colorado water conservation board created in section 37-60-102, C.R.S.

(b) "Credit certificate" means a statement issued by the board certifying that a given water right donation qualifies for the credit authorized in this section and specifying the amount of the credit allowed.

(c) "Department" means the department of revenue.

(d) "Owner of a water right" means a taxpayer who owns a water right.

(e) "Person" means any individual, firm, corporation, partnership, limited liability company, joint venture, estate, trust, or group or combination acting as a unit that donates during the taxable year all or part of a water right to the board with the intent that such right be converted to an instream flow right pursuant to section 37-92-102 (3), C.R.S.

(f) "Taxpayer" has the same meaning as set forth in section 39-21-101 (4).

(g) "Water right" means a right to use in accordance with its priority a certain portion of the waters of the state by reason of the appropriation of the same.

(h) "Waters of the state" means all surface and underground water in or tributary to all natural streams within the state of Colorado, except waters referred to in section 37-90-103 (6), C.R.S.(2) (a) Except as provided in subsection (6) of this section, for income tax years commencing on or after January 1, 2009, but prior to January 1, 2015, there may, at the discretion of the board, be allowed to any person an instream flow incentive tax credit with respect to the income taxes imposed by this article in the amount determined by the board pursuant to paragraph (b) of this subsection (2).

(b) The board shall have the exclusive authority to approve any instream flow incentive tax credits allowed pursuant to paragraph (a) of this subsection (2). The credit shall only be available for permanent transfers of water rights acquired pursuant to the board's public review process specified in 2 CCR 408-2, paragraphs 6m. and 11., and upon a finding by the board, in accordance with section 37-92-102 (3), C.R.S., that the proposed donation will preserve the environment to a reasonable degree. The credit shall not be available for a water right that is decreed for irrigation on land for which a conservation easement tax credit is claimed pursuant to section 39-22-522 unless such water right is specifically excluded from the terms of such conservation easement. The board shall approve a credit by issuing to the person a credit certificate on or before September 1 of the tax year in which the donation is accepted.

(c) The amount of a credit authorized in this section shall be determined by the board, subject to the following guidelines:

(I) The credit shall be in an amount equal to or less than one-half of the value of the water right proposed to be donated to the board;

(II) The value of the water right shall be determined by the board, in consultation with the proposed donor. In determining the value of the water right, the board may consider, in addition to other factors the board deems appropriate, the following:

(A) Any appraisal or other documentation submitted by the donor;

(B) The seniority, historic consumptive use, and decreed use of the water right;

(C) The location of the existing point of diversion of the water right; and(D) The extent to which aquatic and riparian habitat would be preserved by conversion of the water right to an instream flow.

(d) In no event shall the board issue a credit certificate if the aggregate sum of credits approved by the board pursuant to this section and not yet eligible to be taken as described in subsection (6) of this section exceeds two million dollars.

(e) No later than January 30, 2010, and no later than January 30 each year thereafter, the board shall report to the finance committees of the senate and house of representatives, the agriculture and natural resources committee of the senate, and the agriculture, livestock, and natural resources committee of the house of representatives, or any successor committees, regarding all instream flow rights acquired and tax credit certificates issued pursuant to this section.

(3) If a person receiving a credit authorized in this section is a partnership, limited liability company, S corporation, or similar pass-through entity, the person may allocate the credit among its partners, shareholders, members, or other constituent taxpayers in any manner agreed to by such persons. The person shall certify to the board and the department the amount of credit allocated to each constituent taxpayer, and the board shall issue credit certificates in the appropriate amounts to each partner, shareholder, member, or other constituent taxpayer. Each constituent taxpayer shall be allowed to claim such amount subject to any restrictions set forth in this section.

(4) If a credit authorized in this section approved by the board exceeds the income tax due on the income of the taxpayer for the taxable year, the excess credit may not be carried forward and shall be refunded to the taxpayer.

(5) No later than November 30, 2009, and no later than November 30 of each year thereafter, the board shall provide the department an electronic report of the taxpayers receiving a credit for that income tax year that includes the following information:

(a) The taxpayer's name;

(b) The taxpayer's Colorado account number or social security number;

(c) The amount of the credit allocated; and(d) The associated pass-through entity name and Colorado account number if the credit is allocated from a pass-through entity pursuant to subsection (3) of this section.

(6) If the revenue estimate prepared by the staff of the legislative council in June 2009 and each June thereafter indicates that the amount of the total general fund revenues for that particular fiscal year will not be sufficient to grow the total state general fund appropriations by six percent over such appropriations for the previous fiscal year, then the credit authorized in this section shall not be allowed for any income tax year commencing during the calendar year in which the forecast is prepared. The credit certificate shall remain valid for the next tax year in which the revenue estimate prepared by the staff of the legislative council indicates that the amount of the total general fund revenues will be sufficient to grow the total state general fund appropriations by six percent over such appropriations for the previous fiscal year.

(7) The executive director of the department may promulgate rules as may be necessary to administer and enforce any provision of this section. The rules shall be promulgated in accordance with article 4 of title 24, C.R.S., and shall be included in income tax forms.(8) Any taxpayer who offsets a tax deficiency with a credit that is disallowed pursuant to this section shall be liable for such tax deficiency, interest, and penalties as may be specified in this article or otherwise provided by law.(9) This section is repealed, effective December 31, 2024.



§ 39-22-534. Credit for estate taxes paid - agricultural land - recapture - definitions

(1) (a) Except as set forth in subsection (3) of this section, for income tax years specified in paragraph (b) of this subsection (1), a person who inherits agricultural land located within the state is allowed a credit in an amount equal to the amount of estate taxes paid pursuant to article 23.5 of this title that are attributable to the transfer of such agricultural land. A taxpayer must claim the credit for the income tax year in which the estate taxes are paid. For purposes of this section, the value of the agricultural land is the current assessed valuation. If more than one person inherits the agricultural land, the tax credit is apportioned among all beneficiaries.(b) The credit shall not apply until the first income tax year:

(I) After congress enacts a law delaying to a date after December 31, 2012, the sunset of the amendments to section 26 U.S.C. sec. 2011 that were included in the "Economic Growth and Tax Relief Reconciliation Act of 2001", Public Law 107-16; and

(II) That an estate tax is owed pursuant to article 23.5 of this title.

(2) If the amount of the credit exceeds the income taxes owed by the taxpayer, the department of revenue shall refund the excess amount to the taxpayer.

(3) (a) If, within ten years from the date the income tax credit created by this section is claimed, the property that was the basis of the credit is no longer classified as agricultural land for property tax purposes, the credit shall be disallowed and, within thirty days of the change in use, the taxpayer who received the tax credit shall file an amended Colorado income tax return for the tax year that the credit was claimed. Interest shall be due on the taxes owed from the due date of the original return. Notwithstanding any provision of law to the contrary, the annual rate of interest for an amount owed pursuant to this subsection (3) for a given year shall be equal to the rate of inflation for the prior year.

(b) Notwithstanding the provisions of section 39-21-107 (2), the assessment of the tax due as a result of any disallowance of the credit allowed by this section, plus any penalty or interest, shall be made within eleven years of the due date of the return claiming the credit. If the taxpayer does not file the amended return within the prescribed thirty-day period, then the statute of limitations shall be tolled from the end of such thirty-day period until the date that such amended return is filed with the executive director or until the executive director discovers such determination or change, whichever occurs first.

(4) As used in this section:

(a) "Agricultural land" has the same meaning as set forth in section 39-1-102.

(b) "Rate of inflation" means the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index.



§ 39-22-535. Credit for purchase of uniquely valuable motor vehicle registration numbers

(1) For tax years commencing on or after January 1, 2013, a person who buys a registration number under section 42-1-402, C.R.S., is allowed a credit against the income taxes imposed by this article for twenty percent of the portion of the purchase price that the license plate auction group, created in section 42-1-403, C.R.S., certifies exceeds the registration number's fair market value. This is the value the license plate auction group expects from the sale of the registration number, not the cost of registering the vehicle.

(2) If the credit allowed by this section exceeds the tax otherwise due, the taxpayer may carry it forward for up to five years but shall claim it on the earliest possible subsequent tax return.



§ 39-22-536. Credit for food contributed to hunger-relief charitable organizations - definitions - repeal

(1) As used in this section:

(a) "Food bank" means a charitable organization exempt from federal income taxation under the provisions of the internal revenue code that annually distributes over ten million pounds of food and nonfood essentials to hunger-relief programs.

(b) "Food contribution" means a contribution by a taxpayer of food usable for human beings, such as livestock, big game as defined in section 33-1-102 (2), C.R.S., that is processed at a processing facility certified by the United States department of agriculture, eggs, milk, or an agricultural crop, including but not limited to grains, fruits, and vegetables.

(c) "Hunger-relief charitable organization" means a charitable organization exempt from federal income taxation under the provisions of the internal revenue code that uses food contributions for hunger-relief in its community.

(d) "Most recent sale price" means an amount equal to the price that a taxpayer would have received for the food contribution, determined as if the food contribution had been sold on the date of the most recent sale of such food and at the same price per unit as such food that was sold on that date.

(e) "Taxpayer" means a resident individual or a domestic or foreign corporation subject to the provisions of part 3 of this article who files a schedule F with their federal income tax return.

(f) "Wholesale market price" means the average wholesale market price for the food contribution in the nearest regional market during the month in which the contribution is made, determined as if the food contribution were marketable.

(2) (a) Except as provided in subsection (4) of this section, for income tax years commencing on or after January 1, 2015, but before January 1, 2020, a taxpayer who makes a food contribution during the tax year to a hunger-relief charitable organization and receives a credit certificate as described in paragraph (b) of this subsection (2) is allowed a credit against the income taxes imposed by this article in an amount equal to either twenty-five percent, not to exceed five thousand dollars, of the wholesale market price or twenty-five percent, not to exceed five thousand dollars, of the most recent sale price of the food contribution.

(b) (I) A food bank shall issue a credit certificate to the taxpayer that:

(A) Indicates the food contribution was accepted by a hunger-relief charitable organization, and sets forth the name of the hunger-relief charitable organization;

(B) Certifies that the use of the food contribution is related to the purpose or function constituting the basis for the hunger-relief charitable organization's tax exempt status and that the food contribution will not be transferred by the hunger-relief charitable organization in exchange for money, other property, or services;

(C) Sets forth the quantity of the food contribution; and

(D) Determines either the wholesale market price or recent sale price of the food contribution.

(II) The taxpayer shall include the credit certificate with the income tax return filed with the department of revenue.

(c) A hunger-relief charitable organization has a right to refuse a food contribution from a taxpayer if the hunger-relief charitable organization believes that the food contribution is not usable for human beings or if the hunger-relief charitable organization does not believe it will be able to use the food contribution prior to the food spoiling. If a food contribution is refused, a credit certificate described in paragraph (b) of this subsection (2) may not be issued by a food bank.

(3) If the credit exceeds the amount of income tax due on the income of the taxpayer for the tax year during which the contribution was made, the amount of the tax credit not used as an offset against income taxes in such income tax year may not be allowed as a refund, but may be carried forward and applied against the income tax due in each of the five succeeding income tax years, but must first be applied against the income tax due for the earliest of the income tax years possible.

(4) (a) A taxpayer may not claim the credit allowed in this section if the taxpayer claims a deduction for charitable contributions as allowed in section 39-22-104 (4)(m) for the food contribution to the hunger-relief charitable organization.

(b) A taxpayer may not claim the credit allowed in this section if the taxpayer claims the corporate income tax credit for crop or livestock contributions allowed in section 39-22-301 (3) for the food contribution to the hunger-relief charitable organization.

(5) This section is repealed, effective January 1, 2025.



§ 39-22-537. Credit for personal property taxes paid - legislative declaration - definitions - repeal

(1) The general assembly declares that the purpose of the tax expenditure in this section is to assist small businesses in expanding their operations in Colorado.

(2) As used in this section, unless the context otherwise requires:

(a) "Federal marginal income tax rate" means the federal income tax rate at which an additional dollar of taxable income would be taxed.

(b) "Inflation" means the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index.

(c) "Property tax" means the ad valorem tax imposed pursuant to section 3 of article X of the state constitution but does not include the graduated annual specific ownership tax imposed pursuant to section 6 of article X of the state constitution.

(d) "Taxpayer" includes an organization exempt from federal taxation pursuant to section 501 (c) of the internal revenue code.

(3) (a) For any income tax year commencing on or after January 1, 2015, but prior to January 1, 2019, a taxpayer who qualifies under subsection (3)(b) of this section is allowed a credit against the tax imposed by this article 22 that is equal to a percentage of the property taxes paid for personal property in Colorado during the income tax year. For a given income tax year, a taxpayer's percentage is equal to one hundred percent minus the sum of the taxpayer's federal marginal income tax rate for the year and the state income tax rate for the year; except that the percentage is equal to one hundred percent for an organization that:

(I) Is exempt from federal taxation pursuant to section 501 (c) of the internal revenue code; and

(II) Does not have business personal property that is used in a trade or business on which the organization pays unrelated business income tax.

(b) To qualify for a tax credit under this section, a taxpayer must have fifteen thousand dollars or less worth of personal property on which property taxes are paid in Colorado during an income tax year commencing in 2015, or have less than an inflation-adjusted amount for each income tax year thereafter. These annual limits are based on the total actual value of the taxpayer's personal property.

(c) A taxpayer may not claim a tax credit under this section for the payment of delinquent property taxes that were owed for a prior property tax year.

(d) The amount of the credit under this section that exceeds the taxpayer's income taxes due is refunded to the taxpayer.

(4) To claim a credit under this section, a taxpayer must submit to the department of revenue a copy of a property tax statement described in section 39-10-103 for all of the taxpayer's personal property for the property tax year for which the credit is claimed.

(5) The department of revenue shall provide the joint budget committee with a copy of the portion of the 2017 tax profile and expenditure report created pursuant to section 39-21-303 that relates to the credit created in this section.

(6) This section is repealed, effective July 1, 2021.



§ 39-22-537.5. Credit for personal property taxes paid - legislative declaration - definitions - repeal

(1) The general assembly declares that the purpose of the tax expenditure in this section is to minimize the negative impact of the business personal property tax on businesses.

(2) As used in this section, unless the context otherwise requires:

(a) "Property tax" means the ad valorem tax imposed pursuant to section 3 of article X of the state constitution but does not include public utilities assessed pursuant to section 39-4-102, and does not include the graduated annual specific ownership tax imposed pursuant to section 6 of article X of the state constitution.

(b) "Taxpayer" includes an organization exempt from federal taxation pursuant to section 501 (c) of the internal revenue code.

(3) (a) For income tax years commencing on or after January 1, 2019, a taxpayer is allowed a credit against the tax imposed by this article 22 equal to the property tax paid in Colorado during the income tax year on up to eighteen thousand dollars of the total actual value of the taxpayer's personal property.

(b) A taxpayer may not claim a tax credit under this section for the payment of delinquent property taxes that were owed for a prior property tax year.

(c) The amount of the credit under this section that exceeds the taxpayer's income taxes due is refunded to the taxpayer.

(4) To claim a credit under this section, a taxpayer must submit to the department of revenue a copy of a property tax statement described in section 39-10-103 for all of the taxpayer's personal property for the property tax year for which the credit is claimed.



§ 39-22-538. Credit for health care preceptors working in health professional shortage areas - legislative declaration - definitions - repeal

(1) (a) The general assembly finds, determines, and declares that:

(I) It is vital to the well-being, quality of life, and economic development of the entire state that excellent health care be available in all regions of the state, including rural and frontier areas;

(II) Rural areas of the state currently suffer from a shortage of primary health care providers and, as a result, these communities experience reduced access to such providers and poorer health care outcomes; and

(III) A consistent problem is a lack of professional instruction, training, and supervision in rural and frontier areas that allows students studying primary care to obtain the requisite professional mentoring and supervision to allow them to practice in such areas upon obtaining a professional degree.

(b) The general assembly intends that the tax credit created in this section is to be used to provide sufficient financial incentives to encourage preceptors to offer professional instruction, training, and supervision to students seeking careers as primary health care providers in rural and frontier areas of the state.

(c) The general assembly further intends that the tax credit provide sufficient financial incentives to encourage preceptors to offer professional instruction, training, and supervision to students matriculating at Colorado institutions of higher education seeking careers as primary health care providers in rural and frontier areas of the state.

(2) As used in this section, unless the context otherwise requires:

(a) "AHEC" or "AHEC program" means the area health education center.

(b) "Frontier area" means a county in the state that has a population density of six or fewer individuals per one square mile.

(c) "Graduate student" means an individual matriculating at the graduate level at any accredited Colorado institution of higher education seeking a degree either in the areas of doctor of medicine, doctor of osteopathy, advanced nursing practice, doctor of dental surgery, or doctor of dental medicine, or as a physician assistant.

(d) "Preceptor" means a medical doctor, doctor of osteopathic medicine, advanced practice nurse, physician assistant, doctor of dental surgery, or doctor of dental medicine who has been licensed in his or her primary health care field in the state by the applicable licensing authority.

(e) "Preceptorship" means an uncompensated mentoring experience in which a preceptor provides a program of personalized instruction, training, and supervision for a total of not less than four weeks per calendar year that is offered to eligible graduate students to enable the students to obtain eligible professional degrees.

(f) "Primary health care" means health care provided by a health care professional with whom a patient has initial contact, who is the principal point of continuing care for the patient, and who coordinates other specialist care that the patient may need.

(g) "Rural area" means a county that is located in a nonmetropolitan area in the state that either has no municipality within its territorial boundaries with fifty thousand or more permanent residents based upon the most recent population estimates published by the United States census bureau or that satisfies alternate criteria for the designation of a rural area as may be promulgated by the federal office of management and budget.

(h) "Taxpayer" means a preceptor who files an income tax return under this article.

(3) (a) For income tax years commencing on or after January 1, 2017, but prior to January 1, 2020, and subject to the requirements of paragraph (b) of this subsection (3), a taxpayer is allowed a credit against the income taxes imposed by this article in an amount equal to one thousand dollars for a preceptorship provided by him or her during the applicable income tax year for which the credit is claimed.

(b) Notwithstanding any other provision of this section:

(I) The aggregate amount of the credit awarded to any one taxpayer under this section shall not exceed one thousand dollars for any one income tax year regardless of the number of preceptorships undertaken by the taxpayer during the applicable income tax year or the number of eligible graduate students the taxpayer instructs, trains, or supervises during the applicable income tax year;

(II) A taxpayer is eligible to claim the credit allowed by this section if he or she performs a preceptorship that lasts a total of not less than four weeks during the income tax year in which the credit is claimed and the preceptor is practicing in his or her primary health care field in a rural or frontier area; and

(III) Not more than two hundred preceptors are entitled to claim the credit authorized by this section for any one income tax year. The department shall promulgate by rule, in accordance with article 4 of title 24, C.R.S., a method for determining the manner in which taxpayers who have obtained certification under subsection (4) of this section are able to claim the tax credit.

(4) To qualify for the credit provided by this section, the taxpayer shall submit a certification form with each income tax return. Certification may be provided by either the institution for which the taxpayer teaches, whether it is an institution of higher education or a hospital, clinic, or other medical facility, or by the particular regional office of the AHEC program with jurisdiction over the area in which the preceptor's medical practice is located. In the case of certification by an institution for which the taxpayer teaches, the institution must execute the form certifying that the taxpayer has satisfied the requirements for allowance of the tax credit as specified in this section. In the case of certification by the AHEC program, the certification form must be obtained from the particular regional office of the AHEC program with jurisdiction over the area in which the preceptor is practicing, which office shall certify that the taxpayer has satisfied the requirements for allowance of the tax credit as specified in this section. The AHEC program may charge the taxpayer a reasonable fee for providing such certification, which fee shall not exceed the actual costs incurred by the AHEC in completing the certification.

(5) Where a taxpayer claims the credit provided by this section but fails to satisfy the requirements of this section during the income tax year for which the credit is claimed, the taxpayer shall repay the entire amount of the total credit that is attributed to him or her pursuant to this section. The taxpayer shall report the recapture required by this subsection (5) by increasing his or her income tax liability by the amount of the total credit claimed for the year in which the recapture occurs.

(6) If the amount of the credit allowed pursuant to this section exceeds the amount of the income tax otherwise due on the taxpayer's income in the income tax year for which the credit is being claimed, the amount of the credit not used as an offset against income taxes in the income tax year is not allowed as a refund but may be carried forward and applied against the income tax due in each of the five succeeding income tax years, but must first be applied against the income tax due for the earliest of the income tax years possible.

(7) Nothing in this section modifies or changes the definition of "public employee" specified in section 24-10-103 (4)(b)(II) and (4)(b)(V), C.R.S.

(8) This section is repealed, effective July 1, 2027.






Part 6 - Procedure and Administration

Subpart 1 - General

§ 39-22-601. Returns

(1) (a) (I) Whenever a resident individual or a nonresident individual with income from Colorado sources is required to file a federal income tax return under the provisions of section 6012 of the internal revenue code or whenever a resident individual or a nonresident individual has incurred any tax liability under any provision of this article, the individual shall make a return that shall contain a written declaration that it is made under the penalty of perjury in the second degree. The return shall set forth, in such detail as the executive director shall prescribe by regulations, the said individual's federal taxable income, the deductions, modifications, exemptions, and credits required or allowed under this article, and any other information necessary to carry out the purposes of this article. For the purpose of this section, the residence of the individual taxpayer shall be the address supplied by the taxpayer to the department of revenue on the return.

(II) For purposes of this paragraph (a), a nonresident individual whose only source of income from this state is compensation that is subtracted from federal taxable income under section 39-22-104 (4)(t) need not file a return.

(III) For purposes of this paragraph (a), an individual whose only source of income is compensation that is subtracted from federal taxable income under section 39-22-104 (4)(u) need not file a return.

(b) If any individual is unable to make his own return, the return shall be made by a duly authorized agent, guardian, executor, administrator, or other person charged with the care of the person or property of such taxpayer.

(c) Repealed.

(2) Every C corporation subject to taxation under this article shall make a return which shall contain a written declaration that it is made under the penalties of perjury in the second degree. Such return shall set forth, in such detail as the executive director shall prescribe by regulations, federal taxable income and the modifications and credits required or allowed under this article and any other information necessary to carry out the purposes of this article. The return shall be signed by the president, vice-president, treasurer, assistant treasurer, chief accounting officer, or other officer duly authorized to act. In cases where receivers, trustees in bankruptcy, or assignees are operating the property or business of corporations, such receivers, trustees, or assignees shall make returns for such corporations in the same manner and form as corporations are required to make returns. Any tax due on the basis of such returns shall be collected in the same manner as if collected from the corporation for which the return is made.

(2.5) (a) Every S corporation which engages in activities in this state which would subject a C corporation to the requirement to make a return under this section shall make a return which shall contain a written declaration that it is made under the penalties of perjury in the second degree. Such return shall set forth, in such detail as the executive director shall prescribe by regulations, federal taxable income and the modifications and credits required or allowed under this article and any other information necessary to carry out the purposes of this article. The return shall be signed by an officer of the S corporation duly authorized to act, which authorization shall be conclusively presumed by the signature.

(b) In addition to other information which the executive director may by regulation prescribe, the return shall set forth:

(I) The name, address, and social security or federal identification number of each shareholder of the S corporation;

(II) The income attributable to the state and the income not attributable to the state with respect to each shareholder of the S corporation as determined under subpart 2 of part 3 of this article; and

(III) The modifications required by section 39-22-323.

(c) The S corporation shall, on or before the day on which such return is filed, furnish to each person who was a shareholder of the S corporation during the year a copy of such information shown on the return as the executive director may by regulation prescribe.

(d) The department of revenue shall permit S corporations to file composite returns and to make composite payments of tax on behalf of some or all of its nonresident shareholders. The department of revenue may permit composite returns and payments to be made on behalf of resident shareholders.

(e) With respect to each of its nonresident shareholders, an S corporation shall, for each taxable period, either timely file with the department of revenue an agreement, as provided in paragraph (f) of this subsection (2.5), or make a payment to this state as provided in paragraph (h) of this subsection (2.5).

(f) The agreement referred to in paragraph (e) of this subsection (2.5) is an agreement of a nonresident shareholder of the S corporation:

(I) To file a return in accordance with the provisions of paragraph (a) of this subsection (2.5) and to make timely payment of all taxes imposed on the shareholder by this state with respect to the income of the S corporation; and

(II) To be subject to personal jurisdiction in this state for purposes of the collection of income taxes, together with related interest and penalties, imposed on the shareholder by this state with respect to the income of the S corporation.

(g) An S corporation that timely files an agreement as provided in paragraph (e) of this subsection (2.5) with respect to a nonresident shareholder of the S corporation for a taxable period shall be considered to have timely filed such an agreement for each subsequent taxable period. An S corporation that does not timely file such an agreement for a taxable period shall not be precluded from timely filing such an agreement for subsequent taxable periods. The agreement will be considered to be timely filed for a taxable period and for all subsequent taxable periods if it is filed at or before the time the annual return for such taxable period is required to be filed pursuant to paragraph (a) of this subsection (2.5).

(h) The payment referred to in paragraph (e) of this subsection (2.5) shall be in an amount equal to the highest marginal tax rate in effect under section 39-22-104 (1) multiplied by the shareholder's pro rata share of the income attributable to the state as reflected on the S corporation's return for the taxable period. An S corporation shall be entitled to recover a payment made pursuant to this paragraph (h) from the shareholder on whose behalf the payment was made. Any such payment for a taxable period must be made at or before the time the annual return for such taxable period is required to be filed pursuant to paragraph (a) of this subsection (2.5).

(i) Any amount paid by the S corporation to this state pursuant to paragraph (d) or paragraph (h) of this subsection (2.5) shall be considered to be a payment by the shareholder on account of the income tax imposed on the shareholder for the taxable period pursuant to section 39-22-104.

(3) Every fiduciary, except a receiver appointed by authority of law in possession of part only of the property of an individual, shall make a return for any individuals, estates, or trusts for which he acts, which return shall contain a declaration that it is made under the penalties of perjury in the second degree. Such return shall set forth, in such detail as the executive director shall prescribe by regulation, the federal taxable income and the deductions, modifications, exemptions, and credits required or allowed under this article and any other information necessary to carry out the purposes of this article. The individuals, estates, or trusts for which a fiduciary acts are as follows:

(a) Every individual for whom a return is required to be filed under subsection (1) of this section;

(b) Every resident estate or trust and every nonresident estate or trust with income from Colorado sources for which a federal income tax return is required to be filed and every resident estate or trust and every nonresident estate or trust which has incurred any tax liability under any provision of this article.

(c) Repealed.

(4) Every fiduciary of an estate or trust with a nonresident beneficiary which receives net income from real or tangible personal property within Colorado shall withhold and pay over to the executive director, out of the income to be distributed to such nonresident beneficiary, a tax upon the beneficiary's share of said income computed at the rate provided in section 39-22-104 unless the nonresident beneficiary files a timely return of his total income from sources within Colorado, in which case the fiduciary shall withhold and pay over only the amount of tax disclosed by the beneficiary's return. The nonresident beneficiary, at his option within the time limited by this article, may file a return of his income and may claim a refund for the amount of tax withheld in excess of the amount of tax due as shown by said return.

(4.5) Repealed.

(5) (a) Every partnership that engages in activities in this state that would subject a C corporation to the requirement to make a return under this section shall make a return that shall contain a written declaration that it is made under the penalties of perjury in the second degree. Such return shall set forth, in such detail as the executive director shall prescribe, federal ordinary income and the modifications and credits required or allowed under this article and any other information necessary to carry out the purposes of this article. The return shall be signed by any one of the partners.

(b) In addition to other information that the executive director may prescribe, the return shall set forth:

(I) The name, address, and social security or federal identification number of each partner of the partnership;

(II) The income attributable to the state and the income not attributable to the state with respect to each partner of the partnership as determined under section 39-22-203; and

(III) The modifications required by section 39-22-202.

(c) The partnership shall, on or before the day on which the return is filed, furnish to each person who was a partner of the partnership during the year a copy of such information shown on the return as the executive director may prescribe.

(d) The department of revenue shall permit partnerships to file composite returns and to make composite payments of tax on behalf of any or all of its nonresident partners.

(e) With respect to each of its nonresident partners, a partnership shall, for each taxable period, either timely file with the department of revenue an agreement, as provided in paragraph (f) of this subsection (5), or make payment to this state, as provided in paragraph (h) of this subsection (5).

(e.5) Paragraphs (d) and (e) of this subsection (5) shall not apply to a publicly traded partnership, as defined in section 7704 (b) of the internal revenue code, that meets any of the exceptions under section 7704 (c) of the internal revenue code and is not treated as a corporation under section 7704 (a) of the internal revenue code.

(f) The agreement referred to in paragraph (e) of this subsection (5) is an agreement of a nonresident partner of the partnership:

(I) To file a return in accordance with the provisions of paragraph (a) of this subsection (5) and to make timely payment of all taxes imposed on the member by this state with respect to the income of the partnership; and

(II) To be subject to personal jurisdiction in this state for purposes of the collection of income taxes, together with related interest and penalties, imposed on the partner by this state with respect to the income of the partnership.

(g) A partnership that timely files an agreement as provided in paragraph (e) of this subsection (5) with respect to a nonresident partner of the partnership for a taxable period shall be considered to have timely filed such an agreement for each subsequent taxable period. A partnership that does not timely file such an agreement for a taxable period shall not be precluded from timely filing such an agreement for subsequent taxable periods. The agreement will be considered to be timely filed for a taxable period and for all subsequent taxable periods if it is filed at or before the time the annual return for such taxable period is required to be filed pursuant to paragraph (a) of this subsection (5).

(h) The payment referred to in paragraph (e) of this subsection (5) shall be in an amount equal to the highest marginal tax rate in effect under section 39-22-104 (1) multiplied by the nonresident partner's share of the income attributable to the state as reflected on the partnership's return for the taxable period. A partnership shall be entitled to recover a payment pursuant to this paragraph (h) from the nonresident partner on whose behalf the payment was made. Any such payment for a taxable period must be made at or before the time the annual return for such taxable period is required to be filed pursuant to paragraph (a) of this subsection (5).

(i) Any amount paid by the partnership to this state pursuant to paragraph (d) or (h) of this subsection (5) shall be considered to be a payment by the nonresident partner on account of the income tax imposed on the nonresident partner for the taxable period pursuant to section 39-22-104 or 39-22-301.

(6) (a) Any final determination of federal taxable income made pursuant to the provisions of federal law under which federal taxable income is found to differ from the taxable income originally reported to the federal government shall be reported by the taxpayer to the executive director by making and filing a Colorado amended return within thirty days of such final determination with a statement of the reasons for the difference, in such detail as the executive director may require. In addition thereto, any taxpayer filing an amended return with the federal internal revenue service that reflects any change in income reportable to the state of Colorado shall, within thirty days of such federal filing, make and file a corresponding Colorado amended return.

(b) For purposes of this subsection (6), final determination means only the first of the following to occur:

(I) The taxpayer's execution of a waiver with and acceptance by the internal revenue service of restrictions on assessment and collection of deficiency in federal tax or acceptance of overassessment in said tax;

(II) The acceptance by the internal revenue service of an offer of waiver of restrictions on assessment and collection of deficiency in tax or acceptance of overassessment;

(III) The execution by the taxpayer of acceptance of an examining officer's findings by a partnership, limited liability company, or fiduciary;

(IV) The payment of any additional tax by the taxpayer; or

(V) Any judgment becoming final, whether by stipulation or otherwise, in any judicial proceeding affecting such change in reported federal taxable income.

(c) If, from such return or from investigation, it appears that the tax with respect to income imposed by this article has not been fully assessed, the executive director shall, within one year after the receipt of such return or within one year of discovery of such final determination, if unreported, assess the deficiency with interest at the rate prescribed in section 39-22-621.

(d) If the taxpayer does not file such amended return within the prescribed thirty-day period, then the statute of limitations shall be tolled from the end of such thirty-day period until the date that such amended return is filed with the executive director or until the executive director discovers such determination or change, whichever shall first occur.

(e) If any taxpayer agrees with the internal revenue service for an extension, or renewals thereof, of the period for assessing deficiencies or paying refunds in federal income tax or for changing reported federal taxable income of a partnership, limited liability company, or fiduciary for any year or if any taxpayer files a federal income tax refund claim or initiates administrative or judicial proceedings which have the effect of extending said period for any year, the period within which the executive director may issue a notice of deficiency for any such year shall be four years after the applicable Colorado return was filed or one year after the date of expiration of the extended period for assessing deficiencies in federal income tax or changing reported federal taxable income of a partnership, limited liability company, or fiduciary, whichever is later.

(f) Repealed.

(g) Notwithstanding any provision of this article or of article 21 of this title, any assessment made by reason of the applicability of the provisions of paragraphs (a) to (f) of this subsection (6), which could not have been made except for the extension or tolling, pursuant to said provisions, of the period of limitations otherwise applicable for assessing income taxes, shall be limited to deficiencies arising as a result of adjustments made by the commissioner of internal revenue in any final determination of federal taxable income, if the taxpayer has been audited by the department of revenue for the year in question and the issues raised in the audit have been settled by agreement for payment or payment of deficiencies arising therefrom.

(7) Every person or organization exempt from taxes pursuant to section 39-22-112 shall make and file a return only if said person or organization is required to file a federal return of unrelated business income, which Colorado return shall contain such information as the executive director may prescribe. All procedures of law relating to the determination, assessment, collection, and refund of tax shall apply to such return and the tax payable thereon.

(8) Repealed.

(9) (a) Any person who is required by section 6053 or 6041A of the internal revenue code to file annual information reports concerning tips or remunerations for services or remunerations for direct sales may be required, by rules promulgated by the executive director, to file copies of such reports or otherwise furnish the same to the executive director within the time required by the internal revenue service for the filing of such reports. Such reports shall show, in addition to the information required by the internal revenue service, any amounts deducted and withheld by the payor for income tax due to the state of Colorado from the payee listed on such reports.

(a.5) The executive director may require any magnetic media taxpayer to file the reports described in paragraph (a) of this subsection (9) by magnetic media or in other machine-readable form. For the purposes of this paragraph (a.5), "magnetic media taxpayer" means a taxpayer who is required to file information returns described in section 6041A, 6051, or 6053 of the internal revenue code by magnetic media or in other machine-readable form under section 6011 (e) of the internal revenue code.

(b) Any person required by paragraph (a) of this subsection (9) to file a report who fails to timely file such report shall be subject to a fine of fifty dollars for each such failure.

(10) For income tax years commencing on or after January 1, 1999, the executive director shall include on every income tax return form a statement explaining that prior to January 1, 1999, the income tax rate for an individual, estate, and trust was five percent of federal taxable income and the income tax rate for corporations was five percent of net income. The statement shall also explain that the income tax rate was reduced for income tax years commencing on or after January 1, 1999, but prior to January 1, 2000, to four and three-quarters percent and that the income tax rate was reduced for income tax years commencing on or after January 1, 2000, to four and sixty-three one hundredths percent.



§ 39-22-602. Failure to make return - director may make

(1) If any person fails or refuses to make any return required by this article, the executive director may make such return for such person from such information as may be available, and any assessment based on such return made by the executive director shall be as good and sufficient as if such return had been made and filed by the person liable therefor.

(2) If the executive director finds that any nonresident whose name and address were furnished by a county assessor pursuant to section 39-5-102 (3) has not made a return as required by this article, the executive director shall mail notice by first-class mail as set forth in section 39-21-105.5 to the nonresident setting a time within which the return shall be made and may thereafter proceed pursuant to subsection (1) of this section, as necessary.



§ 39-22-603. Returns not made under oath

Wherever in this article it is required that a return be made under oath, the signing of the return by the person therein required to make oath shall be sufficient compliance with the provisions of said sections if such return contains or is verified by a written declaration that it is made under the penalties of perjury in the second degree. Any individual who willfully makes and signs a return which he does not believe to be true and correct as to every material matter is guilty of perjury in the second degree.



§ 39-22-603.5. Frivolous returns

(1) As used in this part 6, unless the context otherwise requires, "frivolous return" means a return filed by any person that purports to be a return of the tax imposed by this article but that:

(a) Does not contain information on which the substantial correctness of the return may be judged; or

(b) Contains information that on its face indicates that the return is substantially incorrect; and

(c) The conduct described in either paragraph (a) or (b) of this subsection (1) is due to either:

(I) A position that is frivolous; or

(II) A desire, which appears on the purported return, to delay or impede the administration of state income tax laws.

(2) (a) If any person files a frivolous return, the executive director may calculate the person's Colorado taxable income and make an assessment based on such information as is available at the time the return is filed.

(b) If the tax calculated by the executive director is greater than the amount theretofore assessed or paid, a notice of deficiency shall be mailed to the taxpayer by first-class mail as set forth in section 39-21-105.5.



§ 39-22-604. Withholding tax - requirement to withhold - tax lien - exemption from lien - definitions

(1) All of the other provisions of this article shall apply to and be effective as to the provisions of this section to the extent to which they are not inconsistent with this section, and all of the remedies available to the department of revenue for the administration, assessment, enforcement, and collection of tax under other sections of this article and article 21 of this title shall be available to the department and shall apply to the amounts required to be deducted and withheld under the provisions of this section, and all of the penalties, both civil and criminal, shall apply to this section.

(2) As used in this section, unless the context otherwise requires:

(a) "Employee" means and includes every individual who is a resident or domiciled in the state of Colorado performing services for an employer, either within or without or both within and without the state of Colorado, or any individual performing services within the state of Colorado, the performance of which services constitutes, establishes, and determines the relationship between the parties as that of employer and employee, and includes officers of corporations and individuals, including elected officials, performing services for the United States government or any agency or instrumentality thereof or the state of Colorado or any county, city or municipality, or political subdivision thereof; except that the term shall not include an individual who is not a resident or domiciled in the state of Colorado and who performs services in connection with any phase of motion picture or television production or television commercials for less than one hundred twenty days during any calendar year.

(b) "Employer" means a person transacting business in or deriving any income from sources within the state of Colorado for whom an individual performs or performed any services, of whatever nature, who has control of the payment of wages for such services or is the officer, agent, or employee of the person having control of the payment of wages.

(b.5) "Magnetic media taxpayer" means a taxpayer who is required to file information returns described in section 6041A, 6051, or 6053 of the internal revenue code by magnetic media or in other machine-readable form under section 6011 (e) of the internal revenue code.

(c) "Wages" shall have the same meaning as is given in section 3401 (a) of the internal revenue code.

(3) (a) Every employer making payment of wages shall deduct and withhold from wages an amount measured by a percentage or percentages of the total amount required to be deducted and withheld by an employer from wages of an employee for federal income tax purposes, or measured by withholding tax tables promulgated by the executive director, or by such other methods as the executive director may prescribe if such percentage, percentages, tables, or other methods result in the withholding from the employee's wages during each pay period an amount which shall approximate as nearly as possible the income tax due to the state of Colorado by such employee.

(b) The executive director may, upon written application having been made to him, approve a method of withholding in lieu of the method provided in paragraph (a) of this subsection (3) to authorize a withholding based upon a percentage fixed by the executive director of the adjusted gross income, which percentage shall approximate as nearly as possible the amount of income tax due to the state of Colorado and as nearly as possible the amount so deducted and withheld in paragraph (a) of this subsection (3).

(c) Every employer, irrespective of whether or not said employer deducts and withholds the amounts as provided in this section, shall be liable for the amounts required to be deducted and withheld unless, in the case of any failure to deduct and withhold such amounts, it is shown that such failure was due to reasonable cause and not due to willful neglect. If the employer, in violation of the provisions of this section, fails to deduct and withhold the amounts as provided in this section and thereafter the tax against which such deducted and withheld amounts would have been credited is paid, the amounts so required by this section to be deducted and withheld shall not be collected from the employer; but in no such case, unless due to reasonable cause, shall the employer be relieved from liability for any penalties or additions to the amounts required under this section to be deducted and withheld otherwise applicable to any such failure to deduct and withhold.

(4) (a) The executive director may require any taxpayer who has an annual estimated withheld tax liability of more than fifty thousand dollars to remit withheld tax by electronic funds transfer. The executive director may promulgate rules to implement remittances by electronic funds transfer and shall promulgate rules prescribing withholding tax periods and the corresponding tax return filing and tax payment due dates. The executive director shall consult with the state treasurer regarding the formulation of such rules and regulations in order to minimize the amount of lost interest to the state general fund.(b) The rules and regulations promulgated pursuant to this section shall not prescribe filing or withholding requirements which are more frequent or more stringent than corresponding federal requirements.

(5) All amounts deducted and withheld shall be considered as tax collected under the provisions of this section and no employee shall have any right of action against his employer in respect to any moneys so deducted and withheld from his wages and paid over to the department in compliance or in intended compliance with this section.

(6) (a) Every employer shall, in accordance with such rules as shall be prescribed by the department of revenue, provide each employee with a statement of the amounts of moneys deducted and withheld from such employee's wages in accordance with the provisions of this section. Every employer shall also make an annual statement for each employee to the department of revenue, on such forms as are provided or approved by the department, a copy of which shall be provided each employee, summarizing the total compensation paid and the tax withheld for such employee during the preceding calendar year or any portion thereof, and the said annual statement shall be filed on or before the date established pursuant to section 6071 of the internal revenue code for filing similar federal statements. Failure to file the statements within the time prescribed therefor, unless shown to have been due to reasonable cause, or the willful filing or furnishing of false or fraudulent statements shall subject the employer to a penalty, at the discretion of the executive director, of not less than five dollars nor more than fifty dollars, which shall be in addition to any criminal penalty otherwise provided for failure to file a return or for filing a false or fraudulent return.

(b) The executive director may require any magnetic media taxpayer to file the annual statements described in paragraph (a) of this subsection (6) by magnetic media or in other machine-readable form.

(7) (a) Every employer who deducts and withholds any amounts under the provisions of this section shall hold the same in trust for the state of Colorado for the payment thereof to the department in the manner and at the time provided for in this section, and the state of Colorado and the department shall have a lien to secure the payment of any amounts withheld and not remitted as provided in this section upon all of the assets of the employer and all property, including stock in trade, business fixtures, and equipment, owned or used by the employer in the conduct of his business, so long as any delinquency continues, which lien shall be prior to any lien of any kind whatsoever, including existing liens for taxes.

(b) The owner, conditional vendor, or mortgagee of any property, real or personal, or any stock in trade, business fixtures, or equipment owned or used by an employer subject to the lien provided by this subsection (7), may exempt such property from the lien granted in this section to the state of Colorado and the department by requiring the employer to procure a certificate from the department certifying that such employer has posted with the department security for the payment of the amounts withheld under the provisions of this section. When such certificate is procured by the employer and transmitted to the owner, conditional vendor, or mortgagee of any of the assets of the employer, such assets shall thereafter be exempt from attachment under the lien granted to the state of Colorado and the department by this subsection (7).

(c) Any employer shall provide a copy of any lease with an owner to the department of revenue within ten days of seizure of the property and assets described in paragraph (a) of this subsection (7). The department shall verify that such lease is bona fide and notify the owner that such lease has been received by the department. The department shall use its best efforts to notify the owner of the real or personal property which might be subject to the lien created in paragraph (a) of this subsection (7). The real or personal property of an owner who has made a bona fide lease to an employer shall be exempt from the lien created in paragraph (a) of this subsection (7) if such property can reasonably be identified from the lease description or if the lessee is given an option to purchase in such lease and has not exercised such option to become the owner of the property leased. This exemption shall be effective from the date of the execution of the lease. Such exemption shall also apply if the lease is recorded with the county clerk and recorder of the county where the property is located or based or a memorandum of the lease is filed with the department of revenue on such forms as may be prescribed by said department after the execution of the lease at a cost for such filing of two dollars and fifty cents per document. Motor vehicles which are properly registered in this state, showing the lessor as owner thereof, shall be exempt from the lien created in paragraph (a) of this subsection (7); except that said lien shall apply to the extent that the lessee has an earned reserve, allowance for depreciation not to exceed fair market value, or similar interest which is or may be credited to the lessee. Where the lessor and lessee are blood relatives or relatives by law or have twenty-five percent or more common ownership, a lease between such lessee and such lessor shall not be considered as bona fide for purposes of this section.

(c.5) Any coin-operated vending machine or video or other game machine shall be exempt from the lien created in paragraph (a) of this subsection (7) if:

(I) The machine is placed on the premises of an employer under the terms of a lease or other agreement under which the employer is given no right to become the owner of the machine;

(II) The machine is plainly marked in a location accessible to agents of the department of revenue with information sufficient to permit identification of the owner of said machine; and

(III) The owner of the machine has filed with the executive director a schedule listing the machine by serial number and including thereon the owner's full name and the address of his business and such other information as the executive director may require. To protect the anonymity of owners of property, the executive director may permit property covered by this paragraph (c.5) to be marked using numbers or other coded identification.

(d) Any employer who is in possession of property under the terms of a lease, which property is exempt from lien as provided in paragraph (c) of this subsection (7), may be required by the executive director to remit tax funds collected at more frequent intervals than would otherwise be required, but no more frequently than the employer's payroll period, or may be required to furnish security for the proper payment of taxes whenever the collection of taxes appears to be in jeopardy.

(8) The entire amount of income from wages upon which tax was deducted and withheld shall be included in the gross income of the income tax return required to be made by the employee, the recipient of the wages, without exclusion of such amounts deducted and withheld under this section, and any tax so deducted and withheld shall be credited against the total income tax, as computed in the employee's return, made in accordance with the provisions of this section.

(9) Repealed.

(10) In the event the excess tax deducted and withheld is one dollar or less, no refund shall be made, unless a specific claim for refund is filed by the taxpayer at the time the return is filed. The excess, subject to being refunded, shall in no event and under no condition be allowed as a credit against any tax accruing on a return filed for a year subsequent to the year during which the wages were received, and can only be credited against a tax accruing upon a return of wages from which such excess was deducted and withheld.

(11) Separate refunds may be made by the department to two taxpayers who have filed a joint return, at the written request of either, the amount payable to each taxpayer being proportioned upon the gross earnings of each as shall be established to the satisfaction of the department. If an employee entitled to a refund dies, payment of such refund shall be made in such manner as provided for by law for distribution of moneys payable by the state of Colorado to a decedent.

(12) (a) (I) Moneys remitted by employers under this section shall be deposited with the state treasurer and by him or her credited to a fund hereby established, denominated the "income tax withholding fund". Refunds as provided for by this section shall be made from this fund in the same manner as refunds are made under section 39-21-108. Except for moneys to be transferred to the state treasurer pursuant to section 39-21-108 (5), all unexpended balances on hand in said fund on June 30, 1971, and each June 30 thereafter, or at any time as shall be determined by the controller, with the approval of the state treasurer, shall be credited to the general fund of the state. The unexpended balance shall include all moneys that for any reason cannot be refunded. All warrants that cannot be delivered to the taxpayer and that are not presented for payment within six months from the date of issuance thereof shall be void, and the moneys represented thereby shall be included in the unexpended balance in said fund at the expiration of said year. Except as provided in subparagraph (II) of this paragraph (a), persons entitled to the refund of moneys represented by warrants that cannot be delivered to the taxpayer and that are not presented for payment within six months from the date of issuance thereof may file claims for refund at any time within four years from the date the income tax return that establishes the right to the refund was required to be filed. Claims for refund not filed within the prescribed four-year period shall not be allowed or paid by the department of revenue.

(II) On and after October 1, 2002, if the department of revenue has cancelled a warrant pursuant to section 39-21-108 that has not been presented and has forwarded to the state treasurer information and an amount of money equal to the amount of the warrant as required by section 39-21-108 (5), the taxpayer must file the claim for the amount of the refund with the state treasurer pursuant to the "Unclaimed Property Act", article 13 of title 38, C.R.S. The department and the state treasurer shall cooperate to ensure that any taxpayer who contacts the department of revenue to claim the amount of a refund represented by a cancelled warrant is provided with the information or assistance necessary to obtain the refund from the state treasurer.

(b) All of the additional interest derived from moneys deposited in the income tax withholding fund created in paragraph (a) of this subsection (12) as a result of the enactment of House Bill 91S2-1027 at the second extraordinary session of the fifty-eighth general assembly shall be credited to the general fund.

(13) The department is empowered to make rules and regulations for the enforcement of the provisions of this section, including rules and regulations for determining the amount, up to but not exceeding the amount limited in this section, to be deducted and withheld by employers from wages of nonresident employees, only a part of whose wages are paid for services performed within the state of Colorado.

(14) Nothing in this section shall be construed to prevent any employee, with consent of his employer, from voluntarily subjecting himself to the provisions of this section, and in all such cases, same will be handled by the department of revenue in the same manner as those subjected by the provisions of this section.

(15) Repealed.

(16) (a) On or before the date of the commencement of employment with an employer, the employee shall furnish the employer with a signed withholding certificate. A comparable withholding certificate filed pursuant to the internal revenue code shall be deemed to satisfy the filing requirement under this subsection (16). Where necessary to cause the proper amount to be withheld, the executive director may adjust the employee's withholding to the amount properly allowable under the internal revenue code.

(b) (I) To enforce the provisions of this section, the executive director may file with the employer a withholding certificate on behalf of the employee. Prior to the filing of such certificate, the executive director shall first notify the employee that the certificate previously filed by the employee is being examined and that the employee may submit satisfactory evidence pursuant to the internal revenue code within ten days of receipt of said notice as to the correct number of withholding exemptions and allowances. Should the executive director, after reviewing any evidence so submitted, find the certificate filed by the employee to be defective, the employer shall accept the certificate filed by the director in lieu of any certificate previously filed by the employee, and such certificate filed by the executive director shall thereafter form the basis for withholding wages as required by this section. The executive director may also require from the employer a copy of any withholding certificate signed by the employee.

(II) Any employer who fails to provide a copy of any withholding certificate signed by the employee required by the executive director shall be subject to a civil penalty of not more than five hundred dollars. Such civil penalty may be assessed and collected by the executive director.

(c) Any employee may request a hearing to protest such certificate filed on his behalf by the executive director. Such hearing shall be conducted pursuant to section 39-21-103, and any final determination shall be appealable in the district court in accordance with section 39-21-105.

(17) Any person making any payment of winnings which are subject to withholding for federal income tax purposes shall deduct and withhold from such payment for Colorado income tax purposes a percentage of such winnings established by rule and regulation of the department of revenue. The amount withheld shall be remitted to the department of revenue in the manner required pursuant to rules and regulations authorized in subsection (4) of this section.

(18) (a) Any person who makes a payment for services to any natural person that is not otherwise subject to state income tax withholding but that requires an information return, including but not limited to any payment for which internal revenue service form 1099-B, 1099-DIV, 1099-INT, 1099-MISC, 1099-OID, or 1099-PATR, the issuance of any of which allows taxpayer identification number verification through the taxpayer identification number matching program administered by the internal revenue service, or any other version of form 1099 is required, shall deduct and withhold state income tax at the rate of four and sixty-three one-hundredths percent if the person who performed the services:

(I) Fails to provide a validated taxpayer identification number; or

(II) Provides an internal revenue service-issued taxpayer identification number issued for nonresident aliens.(b) Any person other than a natural person and any natural person who in the course of conducting a trade or business as a sole proprietor makes any payment for services to a natural person that is not reported on any information return shall deduct and withhold state income tax at the rate of four and sixty-three one-hundredths percent, unless the employer making payment has a validated taxpayer identification number from the person to whom payment is made.

(c) The requirement to withhold and deduct pursuant to paragraph (a) of this subsection (18) shall not apply to an individual who is exempt from federal withholding pursuant to a properly filed internal revenue service form 8233 if a copy of such form has been filed with the department of revenue.

(d) For purposes of all other provisions of this section, excluding paragraph (a) of subsection (3) of this section, a person who deducts and withholds state income tax from a person who performs services pursuant to the provisions of this subsection (18) shall be treated as an employer withholding and deducting wages from an employee, and such other provisions of this section shall apply accordingly. This paragraph (d) shall not be construed as making the person who performed the services an employee of the person who deducts and withholds state income tax for any other purpose in law.(e) The executive director may promulgate rules to authorize any amounts deducted and withheld pursuant to this subsection (18) to be paid to the department of revenue as part of the state income tax return.

(f) For purposes of this subsection (18), "validated taxpayer identification number" means a social security number or an internal revenue service individual taxpayer identification number that has been confirmed by the person or employer making a payment to a person through the portal described in section 24-37.5-107, C.R.S., or through any other equally effective form of third-party verification approved by the department of revenue as having been assigned by the social security administration or the internal revenue service to the person to whom payment is made and, in the case of an individual taxpayer identification number, as not having been assigned as a taxpayer identification number issued for nonresident aliens.

(g) This subsection (18) shall be enforced without regard to race, religion, gender, ethnicity, or national origin.

(19) No amount is required to be deducted and withheld from an employee's wages pursuant to this section for income tax due to the state if the employee's withholding certificate indicates that the compensation is eligible to be subtracted from federal taxable income pursuant to section 39-22-104 (4)(t).

(20) No amount is required to be deducted and withheld from an employee's wages pursuant to this section for income tax due to the state if the employee's withholding certificate indicates that the compensation is eligible to be subtracted from federal taxable income pursuant to section 39-22-104 (4)(u).



§ 39-22-604.3. Innovation reinvestment - withholding - transfers - bioscience - clean technology - short title - legislative declaration - definitions - repeal

(1) This section shall be known and may be cited as the "Colorado Bioscience and Clean Technology Innovation Reinvestment Act".

(2) (a) The general assembly hereby finds, determines, and declares that:

(I) Recent legislative initiatives to expand the bioscience and clean technology segments of the Colorado economy have been both economically successful and supportive of Colorado's higher education research institutions;

(II) Such initiatives have demonstrated the potential for establishing Colorado as a national leader in bioscience and clean technology;

(III) Colorado efforts have been recognized as best practices for economic development of these industry sectors;

(IV) Those efforts have also demonstrated the potential to expand the role of Colorado's higher education research institutions in these areas; and

(V) The partnerships created between higher education research institutions and industry through these initiatives provide a model for economic development.

(b) The general assembly therefore declares that it is in the best interest of the state to build on past successes and provide a long-term funding stream that enables the growth of the bioscience and clean technology industries in the state and to support Colorado's higher education research institutions.

(3) As used in this section, unless the context otherwise requires:

(a) "Bioscience and clean technology income tax withholding growth" means an amount equal to the withholding base subtracted from the prior year's withholding total.

(b) "Bioscience or clean technology industry code" means any of the following codes within the North American industry classification system established by the federal office of management and budget: 311221, 311222, 311223, 325193, 325199, 325221, 325311, 325312, 325314, 325320, 325411, 325412, 325413, 325414, 334510, 334516, 334517, 339111, 339112, 339113, 339114, 339115, 339116, 541380, 541710, 621511, 621512, 221111, 221114, 221115, 221116, 221117, 221118, 221330, 237110, 237130, 238220, 325188, 333414, 333611, 334413, 334512, 335312, 335911, 335999, 336111, 336510, 423720, 541620, 541690, 541712, and any successor codes.

(c) "Prior year's withholding total" means the total amount deducted and withheld from employees' wages and paid to the department of revenue pursuant to section 39-22-604 by employers with a clean technology industry code for the target year.

(d) "Target year" means 2013 with respect to the moneys required to be credited to the specified cash funds beginning on March 1, 2014, pursuant to subsection (4) of this section and one calendar year later for each successive year in which moneys are credited pursuant to said subsection (4).

(e) "Withholding base" means the annual average of the total amount deducted and withheld from employees' wages and paid to the department of revenue pursuant to section 39-22-604 by employers with a bioscience or clean technology industry code for the three calendar years prior to the target year.

(4) Notwithstanding any provision of law to the contrary, beginning March 1, 2014, and March 1 of the next nine years thereafter, the state treasurer shall credit an amount equal to one-half of the bioscience and clean technology income tax withholding growth from the moneys remitted by employers to the department of revenue pursuant to section 39-22-604 to the advanced industries acceleration cash fund created in section 24-48.5-117 (7), C.R.S.

(5) No later than February 1, 2014, and February 1 of the next nine years thereafter, the executive director shall notify the state treasurer of the withholding base and the prior year's withholding total that apply to the moneys required to be credited beginning on March 1 of that year.

(6) This section is repealed, effective July 1, 2024.



§ 39-22-604.5. Withholding tax - transfers of Colorado real property - nonresident transferors

(1) Except as otherwise provided in this section, in the case of any conveyance of a Colorado real property interest, the title insurance company or its authorized agent or any attorney, bank, savings and loan association, savings bank, corporation, partnership, association, joint stock company, trust, or unincorporated organization or any combination thereof, acting separately or in concert, that provides closing and settlement services as defined herein shall be required to withhold an amount equal to two percent of the sales price of the Colorado real property interest conveyed or the net proceeds resulting from such conveyance, whichever is less, when:

(a) The transferor is a person and either the return required to be filed with the secretary of the treasury pursuant to section 6045 (e) of the internal revenue code indicates or the authorization for the disbursement of the funds resulting from such transaction instructs that such funds be disbursed to a transferor with a last-known street address outside the boundaries of this state at the time of the transfer of the title to such Colorado real property interest or to the escrow agent of such transferor; or

(b) (I) The transferor is a corporation which immediately after the transfer of the title to the Colorado real estate interest has no permanent place of business in Colorado.

(II) For purposes of this section, a corporation has no permanent place of business in Colorado if all of the following apply:

(A) Such corporation is a foreign corporation;

(B) Such corporation does not qualify pursuant to law to transact business in Colorado; and

(C) Such corporation does not maintain and staff a permanent office in Colorado.

(2) No title insurance company or its authorized agent or any attorney, bank, savings and loan association, savings bank, corporation, partnership, association, joint stock company, trust, or unincorporated organization or any combination thereof, acting separately or in concert, that provides closing and settlement services as defined herein shall be required to withhold any amount pursuant to this section:

(a) If the sales price of the Colorado real property conveyed does not exceed one hundred thousand dollars;

(b) When the transferee is a bank or corporate beneficiary under a mortgage or beneficiary under a deed of trust and the Colorado real property interest is acquired in judicial or nonjudicial foreclosure or by deed in lieu of foreclosure;

(c) If the title insurance company or its authorized agent or any attorney, bank, savings and loan association, savings bank, corporation, partnership, association, joint stock company, trust, or unincorporated organization or any combination thereof, acting separately or in concert, that provides closing and settlement services as defined herein in good faith relies upon a written affirmation executed by the transferor, certifying under penalty of perjury one of the following:

(I) That the transferor, if a person, is a resident of Colorado;

(II) That the transferor, if a corporation, has a permanent place of business in Colorado;

(III) That the Colorado real property being conveyed is the principal residence of the transferor; or

(IV) That the transferor will not owe tax reasonably estimated to be due pursuant to this article from the inclusion of the actual gain required to be recognized on the transaction in the gross income of the transferor.

(3) Any title insurance company or its authorized agent which is required to withhold any amount pursuant to this section and fails to do so shall be liable for the greater of the following amounts for such failure to withhold:

(a) Five hundred dollars;

(b) Ten percent of the amount required to be withheld pursuant to this section, not to exceed two thousand five hundred dollars.

(4) (a) Amounts withheld and payments made in accordance with this section shall be reported and remitted to the department of revenue in such form and at such time as specified by rule and regulation of the executive director. Written affirmations executed pursuant to paragraph (c) of subsection (2) of this section shall be submitted to the department of revenue pursuant to procedures specified by rule and regulation of the executive director.

(b) All of the other provisions of this article shall apply to and be effective as to the provisions of this section to the extent to which they are not inconsistent with this section, and all of the remedies available to the department of revenue for the administration, assessment, enforcement, and collection of tax under other sections of this article and article 21 of this title shall be available to the department of revenue and shall apply to the amounts required to be deducted and withheld pursuant to the provisions of this section, and all of the penalties, both civil and criminal, shall apply to this section.

(5) Whenever a title insurance company or its authorized agent provides escrow services as directed by the parties in compliance with the withholding requirements of this section, such title insurance company or its authorized agent shall charge the parties pursuant to the rates in effect at the time and filed with the division of insurance of the department of regulatory agencies as required by law.

(6) For purposes of this section, unless the context otherwise requires:

(a) "Authorized agent" means a title insurance agent, as defined in section 10-11-102 (9), C.R.S., who is responsible for closing and settlement services in the transaction.

(b) "Closing and settlement services" means closing and settlement services as defined in section 10-11-102 (3.5), C.R.S., and section 38-35-125, C.R.S.

(c) "Colorado real property interest" means an interest in real property located in Colorado and defined in section 897 (c)(1)(A)(i) of the internal revenue code.

(d) "Escrow agent" means an agent for the purpose of receiving and transferring funds to a principal.

(e) "Person" means any individual, estate, or trust who may be subject to taxation pursuant to part 1 of this article.

(f) "Sales price" means the sum of all of the following:

(I) The cash paid or to be paid, but shall not include stated or unstated interest or original issue discount as determined pursuant to sections 1271 to 1275 of the internal revenue code;

(II) The fair market value of other property transferred or to be transferred;

(III) The outstanding amount of any liability assumed by the transferee to which the Colorado real property interest is subject immediately before and after the transfer.

(g) "Title insurance company" means the title insurance company, as defined in section 10-11-102 (10), C.R.S., responsible for closing and settlement services in the transaction.



§ 39-22-605. Failure by individual to pay estimated income tax

(1) Every individual subject to taxation under the provisions of this article shall make and file estimated payments in the amounts and as otherwise specified in this section.

(2) As used in this section, unless the context otherwise requires:

(a) An individual is a "farmer" or "fisherman" for any taxable year if:

(I) The individual's gross income from farming or fishing for the taxable year is at least two-thirds of the total gross income from all sources for the taxable year; or

(II) The individual's gross income from farming or fishing shown on the return of the individual for the preceding taxable year is at least two-thirds of the total gross income from all sources shown on such return.

(b) "Return" means a Colorado return required to be made or filed under section 39-22-601.

(c) "Tax" or "tax liability" means the tax imposed under this article minus the credits against tax provided by this article other than the credits against tax for withholding pursuant to sections 39-22-604 and 39-22-604.5 and credits against tax for the sales tax refund pursuant to section 39-22-2003.

(3) Except as otherwise provided in this section, in the case of any underpayment of estimated tax by an individual, there shall be added to the tax under this article for the taxable year an amount determined by applying the rate of interest established under section 39-21-110.5 to the amount of the underpayment for the period of the underpayment. The penalty imposed by this section shall be the only penalty imposed for underpayment of the estimated tax required by this section.

(4) For purposes of subsection (3) of this section:

(a) The amount of the underpayment shall be the excess of the required installment over the amount, if any, of the installment paid on or before the due date for the installment.

(b) The period of the underpayment shall run from the due date for the installment to whichever of the following dates is earlier:

(I) The fifteenth day of the fourth month following the close of the taxable year; or

(II) With respect to any portion of the underpayment, the date on which such portion is paid.

(c) For purposes of subparagraph (II) of paragraph (b) of this subsection (4), a payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.

(5) For purposes of this section:

(a) There shall be four required installments for each taxable year.

(b) Except as provided in paragraph (c) of this subsection (5), in the case of the following required installments, the due date shall be as follows:

(c) If the due date of any installment payment required pursuant to this section falls on a legal federal holiday, then the due date shall be delayed and due on the adjusted federal due date.

(6) For purposes of this section, the amount of the required installments shall be as follows:

(a) The amount of any required installment shall be twenty-five percent of the required annual payment.

(b) For purposes of paragraph (a) of this subsection (6), the term "required annual payment" means the lesser of:

(I) Seventy percent of the taxpayer's actual Colorado tax liability shown on the return for the taxable year or, if no return is filed, seventy percent of the tax for such year; or

(II) (A) One hundred percent of the taxpayer's actual Colorado tax liability shown on the return of the individual for the preceding taxable year.

(B) Sub-subparagraph (A) of this subparagraph (II) shall not apply if the preceding taxable year was not a taxable year of twelve months or if the individual did not file a Colorado return for such preceding taxable year.

(c) Limitation on use of preceding year's tax:

(I) If the taxpayer's federal adjusted gross income shown on the return of the individual for the preceding taxable year beginning in any calendar year exceeds one hundred fifty thousand dollars, sub-subparagraph (A) of subparagraph (II) of paragraph (b) of this subsection (6) shall be applied by substituting one hundred ten percent for one hundred percent.

(II) In the case of a taxpayer who may legally file a joint federal return but actually files a separate return for the taxable year for which the amount of the installment is being determined, subparagraph (I) of this paragraph (c) shall be applied by substituting seventy-five thousand dollars for one hundred fifty thousand dollars.

(III) For purposes of returns for the 2001 tax year, the limitation described in this paragraph (c) shall not apply.(d) When the taxpayer has elected annualized installments for the payment of federal income tax, the amount of the required installment pursuant to this section and the calculation of any addition to tax shall be determined under rules promulgated by the department of revenue.

(7) (a) No addition to tax shall be imposed under subsection (3) of this section for any taxable year if the tax shown on the return for such taxable year or, if no return is filed, the tax, reduced by the credits allowable under sections 39-22-604, 39-22-604.5, and 39-22-2003, is less than one thousand dollars.

(b) No addition to tax shall be imposed under subsection (3) of this section for any taxable year if:

(I) The preceding taxable year was a taxable year of twelve months;

(II) The individual did not have any liability for tax for the preceding taxable year; and

(III) The individual was a resident of Colorado throughout the preceding taxable year.

(c) No addition to tax shall be imposed under subsection (3) of this section with respect to any underpayment to the extent the executive director determines that the underpayment was due to good cause shown by the taxpayer.

(d) No addition to tax shall be imposed under subsection (3) of this section with respect to any underpayment if the executive director determines that:

(I) The taxpayer either retired after having attained age sixty-two or became disabled in the taxable year for which estimated payments were required to be made or in the taxable year preceding such taxable year; and

(II) Such underpayment was due to reasonable cause and not to willful neglect.

(8) (a) For purposes of applying this section, the amount of the credits allowed under sections 39-22-604, 39-22-604.5, and 39-22-2003 for the taxable year shall be deemed a payment of estimated tax and an equal part of such amount shall be deemed paid on each due date for such taxable year, unless the taxpayer establishes the dates on which all amounts were actually withheld, in which case the amounts so withheld shall be deemed payments of estimated tax on the dates on which such amounts were actually withheld.

(b) The taxpayer may apply paragraph (a) of this subsection (8) separately with respect to the following:

(I) Wage withholding; and

(II) All other amounts withheld for which credits are allowed under sections 39-22-604, 39-22-604.5, and 39-22-2003.

(9) If, on or before January 31 of the following taxable year, the taxpayer files a return for the taxable year and pays in full the amount computed on the return as payable, then no addition to tax shall be imposed under subsection (3) of this section with respect to any underpayment of the fourth required installment for the taxable year.

(10) For purposes of this section, if an individual is a farmer or fisherman for any taxable year:

(a) There shall be only one required installment for the taxable year;

(b) The due date for the installment shall be January 15 of the following taxable year;

(c) The amount of the installment shall be equal to the required annual payment determined under paragraph (b) of subsection (6) of this section by substituting fifty percent for seventy percent and without regard to paragraph (c) of said subsection (6); and

(d) Subsection (9) of this section shall be applied by:

(I) Substituting March 1 for January 31; and

(II) Treating the required installment described in paragraph (a) of this subsection (10) as the fourth required installment.

(11) (a) In applying this section to a taxable year beginning on any date other than January 1, there shall be substituted, for the months specified in this section, the months that correspond thereto.

(b) This section shall be applied to taxable years of less than twelve months in accordance with rules prescribed by the department of revenue.

(12) Two taxpayers who file a joint federal declaration of estimated tax shall file a joint Colorado declaration of estimated tax. In such case, if such taxpayers do not file a joint Colorado return for the taxable year, the estimated tax may be treated as the estimated tax of either taxpayer or may be divided between them.

(13) All of the provisions of this section shall also apply to nonresident or part-year resident taxpayers.

(14) All of the provisions of this article and article 21 of this title relating to the powers of the executive director for the administration, assessment, and enforcement of taxes required to be paid under this article shall apply to the provisions of this section.

(15) The department of revenue shall prescribe such rules as may be necessary to carry out the purposes of this section. Such rules shall be promulgated in accordance with article 4 of title 24, C.R.S.



§ 39-22-606. Failure by corporation to pay estimated income tax

(1) Every corporation subject to taxation under the provisions of this article and article 29 of this title shall make and file estimated payments in the amounts as specified in this section.(2) As used in this section, unless the context otherwise requires:(a) "Return" means a Colorado return required to be made or filed under section 39-22-601 or 39-29-112.(b) "Tax" or "tax liability" means:(I) (A) The tax imposed under this article; minus(B) The credits against tax provided by this article. For purposes of this section, credits include all credits without regard to whether they are prepayment credits or refunds of excess state revenue; and(II) (A) The tax imposed under article 29 of this title; minus(B) The credits against tax provided by article 29 of this title other than the credit against tax for withholding provided pursuant to section 39-29-111. For purposes of this section, credits include all credits without regard to whether they are prepayment credits.(3) (a) Except as otherwise provided in this section, in the case of any underpayment of estimated tax by a corporation, there shall be added to the tax under this article and article 29 of this title for the taxable year an amount determined by applying the rate of interest established under section 39-21-110.5 to the amount of the underpayment for the period of the underpayment.(b) For purposes of this subsection (3), the amount of the underpayment shall be the excess of the required installment over the amount, if any, of the installment paid on or before the due date for the installment.(c) The period of the underpayment shall run from the due date for the installment to whichever of the following dates is earlier:(I) The fifteenth day of the fourth month following the close of the taxable year; or(II) With respect to any portion of the underpayment, the date on which such portion is paid.(d) For purposes of subparagraph (II) of paragraph (c) of this subsection (3), a payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.(4) (a) Except as otherwise set forth in paragraph (b) of this subsection (4), for purposes of this section, there shall be four required installments for each taxable year. The due dates for such installments shall be as follows: Installment Due date 1stApril 15 2ndJune 15 3rdSeptember 15 4thDecember 15(b) (I) If the due date of any installment payment required pursuant to this section falls on a legal federal holiday, then the due date shall be delayed and due on the adjusted federal due date.(II) On and after July 1, 2007, for purposes of this section, there shall be twelve installments for the tax imposed pursuant to section 39-29-105 for each taxable year. The due date for such installments shall be the fifteenth day of each month, and the installments shall be paid electronically. The department of revenue shall promulgate rules in accordance with article 4 of title 24, C.R.S., governing electronic payment.(5) (a) For purposes of this section, the amount of the required installments set forth in paragraph (a) of subsection (4) of this section for the tax imposed under this article and for the tax imposed under article 29 of this title shall be twenty-five percent of the required annual payment for each such tax.(a.5) On and after July 1, 2007, for purposes of this section, the amount of the required installments set forth in paragraph (b) of subsection (4) of this section for the tax imposed pursuant to section 39-29-105 shall be one-twelfth of the required annual payment for the tax.(b) For purposes of paragraphs (a) and (a.5) of this subsection (5), "required annual payment" means the lesser of:(I) Seventy percent of the taxpayer's actual Colorado tax liability shown on the return for the taxable year or, if no return is filed, seventy percent of the tax for such year; or(II) (A) One hundred percent of the taxpayer's actual Colorado tax liability shown on the return of the corporation for the preceding taxable year.(B) Sub-subparagraph (A) of this subparagraph (II) shall not apply if the preceding taxable year was not a taxable year of twelve months or if the taxpayer did not file a Colorado return for such preceding taxable year.(c) (I) If the taxpayer is a large corporation as defined in section 6655 of the internal revenue code, sub-subparagraph (A) of subparagraph (II) of paragraph (b) of this subsection (5) shall not apply; except that the first required installment set forth in paragraph (a) of subsection (4) of this section for any taxable year may be based on twenty-five percent of the taxpayer's actual Colorado tax liability shown on the return of the corporation for the preceding year and except that the first required installment set forth in paragraph (b) of subsection (4) of this section for any taxable year may be based on one-twelfth of the taxpayer's actual Colorado tax liability shown on the return of the corporation for the preceding year. Any reduction in the first installment pursuant to this subparagraph (I) shall be recaptured by increasing the amount of the next required installment.(II) For purposes of returns and estimated payments for the 2001 tax year, the limitation on the use of the preceding year's tax liability pursuant to subparagraph (I) of this paragraph (c) shall not apply.(d) When the taxpayer has elected annualized installments or adjusted seasonal installments for the payment of federal income tax, the amount of the required installment pursuant to this section and the calculation of any addition to tax shall be determined under rules promulgated by the department of revenue.(6) (a) (I) No addition to tax shall be imposed under subsection (3) of this section for any taxable year if the tax imposed under part 3 of this article shown on the return for such taxable year or, if no return is filed, the tax, is less than five thousand dollars.(II) No addition to tax shall be imposed under subsection (3) of this section for any taxable year if the tax imposed under article 29 of this title shown on the return for such taxable year, or if no return is filed, the tax, reduced by the credit allowable under section 39-29-111, is less than five thousand dollars.(b) No addition to tax shall be imposed under subsection (3) of this section with respect to any underpayment to the extent the executive director determines that the underpayment was due to good cause shown by the taxpayer.(7) (a) Except as otherwise provided in paragraph (b) of this subsection (7), for purposes of applying this section, the amount of the credit allowed pursuant to section 39-29-111 for the taxable year shall be deemed a payment of estimated tax and an equal part of such amount shall be deemed paid on each due date for such taxable year.(b) If the taxpayer establishes the dates on which all amounts were actually withheld, the amounts so withheld shall be deemed payments of estimated tax on the dates on which such amounts were actually withheld.(8) (a) In applying this section to a taxable year beginning on any date other than January 1, the corresponding months shall be substituted for the months specified in this section.(b) This section shall be applied to taxable years of less than twelve months in accordance with rules prescribed by the department of revenue.(9) All of the provisions of this article, article 29 of this title, and article 21 of this title relating to the powers of the executive director for the administration, assessment, and enforcement of taxes required to be paid pursuant to said articles shall apply to the provisions of this section.(10) The department of revenue shall prescribe such rules as may be necessary to carry out the provisions of this section. Such rules shall be promulgated in accordance with article 4 of title 24, C.R.S.



§ 39-22-607. Estimated tax deposited with treasurer

All moneys remitted as payments of estimated tax shall be deposited daily with the state treasurer and shall be allocated in accordance with the provisions of section 39-22-623.



§ 39-22-608. Form, place, and date of filing return - extension - electronic filing

(1) All returns required by this article shall be made as nearly as practicable in the same form as the corresponding form of income tax return required by the United States.

(2) All returns shall be filed in the office of the executive director on or before the fifteenth day of the fourth month following the close of the taxable year. The executive director may grant a reasonable extension of time for filing returns and for paying the tax under such rules and regulations as he shall prescribe.

(3) Residents who are traveling or temporarily residing outside the United States at the time provided in subsection (2) of this section shall be allowed an automatic extension to and including the fifteenth day of the sixth month following the close of the taxable year in which to file returns.

(4) Notwithstanding subsection (2) of this section, if the time for electronic filing of a federal income tax return pursuant to the internal revenue code is changed to a date later than the date specified in subsection (2) of this section, the executive director may adopt a rule changing the time for electronic filing of a return required by this article to the same date.



§ 39-22-609. Payment of tax - applicable when

(1) All taxes imposed under the provisions of this article shall be paid on the fifteenth day of the fourth month following the close of the taxable year; but the executive director may grant any taxpayer, upon application therefor, an extension of time for the payment of the tax, or any portion thereof, with interest to be charged on the unpaid balance at a rate imposed under section 39-21-110.5 for the period of such extension. No extension of time shall be authorized for payment of amounts of tax due upon deficiency assessments, or on amended or delinquent returns.

(2) Payment of the estimated income tax or any installment thereof shall be considered payment on account of the income taxes imposed by this article.



§ 39-22-610. Relief for members of the armed forces of the United States - when

(1) The period of time commencing with the declaration of war by congress and ending twelve months after the termination of any such declared war during which an individual is a member of the armed forces of the United States, shall be disregarded in determining, under the provisions of this article, any income tax liability, including any interest, penalty, or additional tax, of any such individual, whether any act required of or permitted by such individual or the state of Colorado, in respect to the income tax liability, was performed within the time prescribed therefor; but this section shall not revive any right or liability previously barred by law.

(2) The period of time during which an individual is serving in the armed forces of the United States or in support thereof in an area designated by presidential order as a combat zone, and a period of one hundred eighty days after such service, shall be disregarded in determining under the provisions of this article any income tax liability, including any interest, penalty, or additional tax, of any such individual, whether any act required of or permitted by such individual or the state of Colorado, in respect to such income tax liability, was performed within the time prescribed therefor.



§ 39-22-611. Property exempt from ad valorem taxes

Notwithstanding any other provisions of law, all intangible personal property, whether or not owned by a resident of Colorado, and whether or not such property or evidence thereof is situated or held or has its legal situs within the state, shall be exempt from ad valorem tax imposed by the state of Colorado, or by any political subdivision thereof; but nothing in this section shall be construed to repeal, or in any way affect, the use or inclusion of intangible property other than licenses granted by the federal communications commission to a wireless carrier, as defined in section 29-11-101, C.R.S., as a factor in arriving at the valuation of public utility property assessed by the property tax administrator under provisions of articles 1 to 13 of this title.



§ 39-22-621. Interest and penalties

(1) If any tax due under this article is not paid when due, by reason of extension granted, or otherwise, interest shall be added thereto at the rate imposed under section 39-21-110.5 from the due date thereof, in addition to any penalties which may be imposed by other provisions of this section. Interest on any deficiency in tax shall begin to accrue on the date prescribed in this article for payment of the tax.

(2) (a) If any person fails to file a return at the time required by the provisions of this article and no intent to evade the tax exists, and if there is a balance due to be paid with such return, there shall be collected as a penalty the sum of five dollars for such failure or five percent of the proper amount of tax on such return if the failure is for not more than one month, with an additional one-half percent for each additional month or fraction thereof during which such failure continues, not exceeding twelve percent in the aggregate, whichever is greater.

(b) If any person fails to pay any tax by the due date under the provisions of this article, there shall be collected as a penalty the sum of five dollars for such failure or five percent of the amount of such tax if the failure is for not more than one month, with an additional five-tenths of one percent for each additional month or fraction thereof during which such failure continues, not exceeding twelve percent in the aggregate, whichever is greater.

(c) As used in paragraphs (a) and (b) of this subsection (2), "tax" means the net amount of tax required to be shown on the return reduced by any amount paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return. If the penalties provided for in paragraphs (a) and (b) of this subsection (2) both apply, then only the larger of the two penalties shall be assessed.

(d) If any person fraudulently or willfully fails to file any return, there shall be collected as a penalty for such failure the sum of seventy-five dollars or one hundred percent of the amount of the tax, if any, whichever is greater.

(e) If any person files a fraudulent, frivolous, or willfully false return, there shall be collected as a penalty the sum of one hundred fifty dollars or one hundred fifty percent of the amount of the tax, if any, whichever is greater.

(f) If, after determination and assessment of any tax imposed by this article, any person fails to pay the same within the time limited by any notice and demand sent to him by the executive director, there shall be collected as a penalty for such failure a sum equal to fifteen percent of the amount of the tax demanded.

(g) If any person fraudulently fails to pay any tax when due under the provisions of this article or willfully seeks to evade the payment thereof, there shall be collected as a penalty for such failure a sum equal to one hundred fifty percent of the amount of the tax.

(g.5) (I) If a tax return or a claim for refund is prepared, for compensation, by a person other than the taxpayer and if an understatement of liability with respect to such return or claim is due to the preparer's willful or reckless disregard of applicable laws or rules, as evidenced by the repeated assertion of a position that the preparer knew or should have known did not have a realistic possibility of being sustained on its merits, there shall be collected from the preparer a penalty of five hundred dollars. If the tax return preparer is employed by another person in the business of tax return preparation and if the employer either ordered the understatement of liability or had knowledge of the understatement of liability and did not attempt to prevent the tax return preparer from making the understatement of liability, an equivalent penalty may also be collected from the employer. A separate penalty shall be collected for each tax return or claim for refund prepared as described in this paragraph (g.5).

(II) This paragraph (g.5) shall not apply to:

(A) A certified public accountant who is permitted to practice under article 2 of title 12, C.R.S. If the executive director becomes aware of conduct by a tax return preparer exempted by this subparagraph (II) that would, but for such exemption, subject the tax return preparer to a penalty under subparagraph (I) of this paragraph (g.5), the executive director may disclose the name of such tax return preparer to the state board of accountancy.

(B) A person who is regularly or continuously employed by another and, acting at the direction of the employer, prepares that employer's return or claim for refund; or

(C) A person who furnishes only typing, reproducing, or other ministerial or administrative assistance to a tax return preparer.

(h) If any part of any deficiency is due to negligence or disregard of the laws or rules or regulations but without intent to defraud, twenty-five percent of the total amount of the deficiency, in addition to such deficiency, shall be assessed, collected, and paid in the same manner as if it were a deficiency.

(i) All of the penalties provided in paragraphs (a) to (h) of this subsection (2) shall be cumulative and shall be collected at the same time and in the same manner as the tax.

(j) The executive director, for good cause, may waive or reduce any penalties assessed pursuant to this article and interest imposed in excess of the rate imposed pursuant to section 39-21-110.5, upon making a record of his reasons therefor.

(k) The provisions of this section shall not apply to any estimated tax required to be paid by or under the provisions of sections 39-22-605 and 39-22-606.

(3) (a) Any person required under this article or required by regulations made under authority thereof, to make a return, keep any records, or supply any information, for the purpose of the computation, assessment, or collection of any tax imposed by this article, who willfully fails to make such return, keep such records, or supply such information at the time required by law or regulations, in addition to other penalties provided by law, shall be punished as provided in section 39-21-118.

(b) Any person required under this article to collect, account for, and pay over any tax imposed by this article, who willfully fails to collect or truthfully account for and pay over such tax, and any person who willfully fails to pay any tax, or in any manner evades or defeats any tax imposed by this article or the payment thereof, in addition to other penalties provided by law, shall be punished as provided in section 39-21-118.

(c) "Person", as used in this subsection (3), includes an officer or employee of a corporation or a member or employee of a partnership or limited liability company, who as such an officer, employee, or member is under a duty to perform the act in respect to which the violation occurs.



§ 39-22-622. Refunds

(1) A reserve, in an amount to be determined periodically by the controller, shall be set aside and maintained by the state treasurer from taxes collected under this article and held by the state treasurer for the prompt payment of all refunds.

(2) (a) The department of revenue shall pay refunds within the applicable time period specified in paragraph (b) of this subsection (2). For purposes of this subsection (2), the date of filing shall be the date of receipt of any income tax return by the department of revenue; except that the date of filing of any income tax return received during the month of April shall be deemed to be May 1.

(b) (I) Refunds for income tax returns filed by January 31 of any given year shall be made within fourteen calendar days of the date of filing.

(II) Refunds for income tax returns filed after January 31 but prior to or on the last day of February of any given year shall be made within twenty-one calendar days of the date of filing.

(III) Refunds for income tax returns filed after the last day of February but prior to or on March 31 of any given year shall be made within twenty-eight calendar days of the date of filing.

(IV) Refunds for income tax returns filed after March 31 of any given year shall be made within forty-five calendar days of the date of filing.

(3) If any refund due under this article is not paid when due, interest shall be added thereto at the rate imposed under section 39-21-110.5 from the due date of the refund, as prescribed in subsection (2) of this section, until the refund is mailed to the taxpayer by the department of revenue. In addition to the interest, a penalty equal to five percent of the amount of tax to be refunded shall be added.

(4) (a) The provisions of subsection (2) of this section shall not apply:

(I) To any return that is being audited;

(II) To any return that may take longer than normal to process due to the mathematical or clerical errors contained in said return;

(III) To unforeseen delays caused by the failure of processing equipment;

(IV) Because of a tax credit allowed in section 39-22-531;

(V) Because the taxpayer claimed an enterprise zone tax credit pursuant to article 30 of this title 39 and the department of revenue is awaiting confirmation from the Colorado office of economic development that the taxpayer is eligible for such credit; or

(VI) To any return where there is a suspicion of identity theft or other refund-related fraud.

(b) The department of revenue shall make a determination, in good faith, whether any of the exceptions set forth in subsection (4)(a) of this section apply.(5) Repealed.



§ 39-22-623. Disposition of collections

(1) The proceeds of all moneys collected under this article, less the reserve retained for refunds, shall be credited as follows:

(a) (I) Repealed.

(II) (A) Effective July 1, 1987, an amount equal to twenty-seven percent of the gross state cigarette tax shall be apportioned to incorporated cities and incorporated towns which levy taxes and adopt formal budgets and to counties. For the purposes of this section, a city and county shall be considered as a city. The city or town share shall be apportioned according to the percentage of state sales tax revenues collected by the department of revenue in an incorporated city or town as compared to the total state sales tax collections that may be allocated to all political subdivisions in the state; the county share shall be the same as that which the percentage of state sales tax revenues collected in the unincorporated area of the county bears to total state sales tax revenues which may be allocated to all political subdivisions in the state. The department of revenue shall certify to the state treasurer, at least annually, the percentage for allocation to each city, town, and county, and such percentage for allocation so certified shall be applied by said department in all distributions to cities, towns, and counties until changed by certification to the state treasurer. In order to qualify for distributions of state income tax moneys, units of local government are prohibited from imposing fees, licenses, or taxes on any person as a condition for engaging in the business of selling cigarettes or from attempting in any manner to impose a tax on cigarettes. For purposes of this paragraph (a), the "gross state cigarette tax" means the total tax before the discount provided for in section 39-28-104 (1).

(B) Moneys apportioned pursuant to this subparagraph (II) shall be included for informational purposes in the general appropriation bill or in supplemental appropriation bills for the purpose of complying with the limitation on state fiscal year spending imposed by section 20 of article X of the state constitution and section 24-77-103, C.R.S.

(b) Following apportionment of the city, town, and county shares pursuant to paragraph (a) of this subsection (1) and pursuant to section 29-21-101, C.R.S., all remaining funds, less the amount credited to the reserve created in section 39-29-107.8, in accordance with subsection (2) of said section, shall be credited to the general fund, and the general assembly shall make appropriations therefrom for the expenses of the administration of this article.

(c) Distribution to each city, town, and county shall be made monthly, no later than the fifteenth day of the second successive month after the month for which cigarette tax collections are made, commencing in October 1973.

(d) Each city, town, and county, upon request and at reasonable times, shall be entitled to verify with the executive director or his designated representative the proceeds to which the local government is entitled pursuant to the provisions of this section.

(e) Where, prior to July 1, 1973, a city or town has pledged the proceeds of all or a portion of its local cigarette tax or tax on the occupation of selling cigarettes for the payment of bonds or other obligations, the city or town shall pledge or place in trust an equivalent amount from its share of the proceeds of the state cigarette tax for the payment of such bonds or other obligations.

(f) Repealed.



§ 39-22-624. Prior rights and liabilities not affected

Nothing in this article shall be construed to affect any right, duty, or liability arising under statutes in effect immediately prior to January 1, 1965, but the same shall be continued and concluded under such prior statutes. Nothing in this article shall revive or reinstate any right or liability previously barred by statute.



§ 39-22-625. Application of article - effective date

This article shall apply only with respect to taxable years beginning after December 31, 1964, and became effective on January 1, 1965.



§ 39-22-626. Applicability of amendments to this article to income tax years

For purposes of determining the applicability of any addition to, modification of, or deletion from this article, an income tax year which varies from a fifty-two to a fifty-three week period shall be deemed to have commenced on the first day of the calendar month beginning nearest to the first day of the fifty-two or fifty-three week year.



§ 39-22-627. Temporary adjustment of rate of income tax - refund of excess state revenues - authority of executive director

(1) (a) Subject to the provisions of this section, if, for any state fiscal year commencing on or after July 1, 2010, the amount of state revenues in excess of the limitation on state fiscal year spending imposed by section 20 (7)(a) of article X of the state constitution that are required to be refunded for such state fiscal year exceeds the amount specified in paragraph (b) of this subsection (1), the executive director shall temporarily reduce the state income tax rate for the income tax year commencing during the calendar year in which the state fiscal year ended from four and sixty-three one-hundredths percent of the federal taxable income of every individual, estate, trust, and corporation, as specified in sections 39-22-104 (1.7) and 39-22-301 (1)(d)(I)(I), to four and one-half percent of the federal taxable income of every individual, estate, trust, and corporation to refund excess state revenues that are required to be refunded pursuant to section 20 (7)(d) of article X of the state constitution.

(b) In order for the provisions of subsection (1)(a) of this section to take effect, the amount of state revenues required to be refunded for the specified state fiscal year must exceed the total of the amount of reimbursement for property tax revenues lost as a result of the property tax exemptions allowed by part 2 of article 3 of this title 39 paid by the state treasurer to each county treasurer as required by section 39-3-207 (4) for the property tax year that commenced during the specified state fiscal year plus the estimated amount by which state revenues would be decreased as the result of a reduction in the state income tax rate from four and sixty-three one-hundredths percent to four and one-half percent of federal taxable income, as determined pursuant to this section.

(2) Except as otherwise provided in subsection (3) of this section, no later than October 1, 2011, and no later than each October 1 thereafter of any calendar year during which it is certified in accordance with the provisions of section 24-77-106.5, C.R.S., that state revenues exceed the limitation on state fiscal year spending imposed by section 20 (7)(a) of article X of the state constitution for the state fiscal year ending in that calendar year and exceed any amount that the voters statewide have authorized the state to retain and spend for the state fiscal year ending in that calendar year, the executive director shall estimate the amount by which state revenues would be decreased as the result of a reduction in the state income tax rate from four and sixty-three one-hundredths percent to four and one-half percent of federal taxable income for the income tax year commencing during the calendar year in which the state fiscal year ended.

(3) If one or more ballot questions are submitted to the voters at a statewide election to be held in November of any given calendar year that seek authorization for the state to retain and spend all or any portion of the amount of excess state revenues for the state fiscal year ending during said calendar year, the executive director shall not reduce the state income tax rate until the results of said election are known so that the state income tax rate may be reduced only if, after the results of said election, the amount of excess state revenues required to be refunded for the state fiscal year exceeds the total of the amount of reimbursement for property tax revenues lost as a result of the property tax exemptions allowed by part 2 of article 3 of this title 39 paid by the state treasurer to each county treasurer as required by section 39-3-207 (4) for the property tax year that commenced during the specified state fiscal year plus the estimated amount by which state revenues would be decreased as a result of a reduction in the state income tax rate from four and sixty-three one-hundredths percent to four and one-half percent of federal taxable income pursuant to this section.

(4) In estimating the amount by which state revenues would be decreased as the result of a reduction in the state income tax rate in accordance with the provisions of this section, the executive director shall utilize the most recent data available from the staff of the legislative council regarding the estimate of state revenues generated by the state income tax for the applicable income tax year.

(5) (a) Upon estimating the amount by which state revenues would be decreased as the result of a reduction in the state income tax rate for any income tax year in accordance with the provisions of this section, the executive director shall notify in writing the executive committee of the legislative council created pursuant to section 2-3-301 (1), C.R.S., of any amount so estimated and the basis for such estimate. Such written notification shall be given within five working days after such estimate is completed, but such written notification shall be given no later than October 1 of the calendar year.

(b) It is the function of the executive committee of the legislative council to review and approve or disapprove such estimated amount within twenty days of receipt of such written notification from the executive director. Any estimate of the amount by which state revenues would be decreased as the result of a reduction in the state income tax rate as estimated pursuant to the provisions of this section that is not approved or disapproved by the executive committee within said twenty days shall be automatically approved; except that, if within said twenty days the executive committee schedules a hearing on such estimated amount by which state revenues would be decreased as the result of a reduction in the state income tax rate reduction, such automatic approval shall not occur unless the executive committee does not approve or disapprove such estimated amount after the conclusion of such hearing. Any hearing conducted by the executive committee pursuant to the provisions of this paragraph (b) shall be held no later than twenty-five days after receipt of such written notification from the executive director.

(c) (I) If the executive committee of the legislative council disapproves the estimated amount by which state revenues would be decreased as the result of a reduction in the state income tax rate as estimated by the executive director, the executive committee shall specify the estimated amount by which state revenues would be decreased as the result of a reduction in the state income tax rate so that the executive director can determine whether to implement the reduced state income tax rate. Any estimated amount by which state revenues would be decreased as the result of a reduction in the state income tax rate as specified by the executive committee pursuant to this subparagraph (I) shall be estimated in accordance with the provisions of this section.

(II) The executive director shall not adjust the state income tax rate until the estimated amount by which state revenues would be decreased as the result of a reduction in the state income tax rate estimate has been approved pursuant to the provisions of paragraph (b) of this subsection (5).

(d) Any income tax rate adjustment made pursuant to the provisions of this section shall be made by rules promulgated by the executive director in accordance with article 4 of title 24, C.R.S.

(6) If, based on the financial report prepared by the controller in accordance with section 24-77-106.5, the controller certifies that the amount of the state revenues for any state fiscal year commencing on or after July 1, 2017, exceeds the limitation on state fiscal year spending imposed by section 20 (7)(a) of article X of the state constitution for that state fiscal year and exceeds the amount of excess state revenues that the voters statewide have authorized the state to retain and spend for that state fiscal year by less than the total of the amount of reimbursement for property tax revenues lost as a result of the property tax exemptions allowed by part 2 of article 3 of this title 39 paid by the state treasurer to each county treasurer as required by section 39-3-207 (4) for the property tax year that commenced during the specified state fiscal year plus the estimated amount by which state revenues would be decreased as the result of a reduction in the state income tax rate from four and sixty-three one-hundredths percent to four and one-half percent of federal taxable income as calculated by the executive director pursuant to subsection (2) of this section, then the reduction in the state income tax rate allowed pursuant to subsection (1) of this section shall not be allowed for the income tax year commencing during the calendar year in which the state fiscal year ended.

(7) Repealed.

(8) The general assembly finds and declares that a temporary state income tax rate reduction is a reasonable method of refunding a portion of the excess state revenues required to be refunded in accordance with section 20 (7)(d) of article X of the state constitution.(9) Repealed.



§ 39-22-628. Direct deposit of refund to collegeinvest savings accounts - modification of individual income tax return forms - legislative declaration - definition

(1) In addition to the rationale for creation of the college savings program set forth in section 23-3.1-301, C.R.S., the general assembly hereby finds, determines, and declares that it is in the best interest of Colorado citizens to provide them the option of making direct deposits to collegeinvest savings accounts through the Colorado state individual income tax return form.

(2) (a) For Colorado state individual income tax return forms used for tax years beginning on and after January 1, 2013, each such form must allow an individual taxpayer who is owed a refund the option of making a direct deposit to a collegeinvest savings account.

(b) Each form must permit the direct deposit to only a single collegeinvest savings account.

(3) The department of revenue shall collaborate with the department of higher education to:

(a) Modify the state individual income tax return form to enable an individual taxpayer to make a direct deposit of his or her refund to a collegeinvest savings account; and

(b) Include, in the portion of the form allowing direct deposit to a collegeinvest savings account, information or a means to obtain information describing collegeinvest savings accounts and how to establish such an account.

(4) As used in this section, "colleginvest savings account" means an account established pursuant to part 3 of article 3.1 of title 23, C.R.S.









Subpart 2 - Reportable Transactions

§ 39-22-651. Short title - citation

This subpart 2 shall be comprised of sections 39-22-651 to 39-22-659 and may be cited as subpart 2. This subpart 2 shall be known and may be cited as the "Colorado Reportable Transactions Act".



§ 39-22-652. Definitions

For purposes of this subpart 2, unless the context otherwise requires:

(1) "Colorado combined group" means a group of affiliated C corporations required or allowed to file a combined report pursuant to section 39-22-303.

(2) "Department" means the department of revenue.

(3) "Income tax" means a tax imposed under this article.

(4) "Income tax return" means a return filed under section 39-22-601.

(5) "Listed transaction" means a transaction that is:

(a) The same as, or substantially similar to, a transaction or arrangement specifically identified as a listed transaction by the United States secretary of the treasury in written materials interpreting the requirements of section 6011 of the internal revenue code;

(b) A transaction between a captive real estate investment trust as defined in section 39-22-503 (2) and its more than fifty percent beneficial owner as described in section 39-22-503 (2)(a); or

(c) A transaction between a captive regulated investment company as defined in section 39-22-501 (2) and its more than fifty percent beneficial owner as described in section 39-22-501 (2)(a).

(6) "Material advisor" shall have the same meaning as set forth in section 6111 of the internal revenue code.

(7) "Reportable transaction" means any transaction or arrangement that is the same as any transaction or arrangement described in 26 CFR 1.6011-4 (b)(2) to (b)(6) but shall not include any transactions specifically excluded by the internal revenue service.



§ 39-22-653. Taxpayer disclosure of reportable or listed transactions

(1) A taxpayer shall be subject to the provisions of this section for each taxable year in which the taxpayer participates in a reportable or listed transaction.

(2) A taxpayer subject to the provisions of this section shall disclose any reportable or listed transaction to the department in a disclosure statement as specified in subsection (5) of this section; except that, in the case of multiple transactions described in section 39-22-652 (5)(b) or (5)(c) that occur within a single tax year, in lieu of a disclosure for each transaction with a regulated investment company or a real estate investment trust, a taxpayer may file a disclosure for multiple transactions with a regulated investment company or real estate investment trust showing the name and ownership of each such entity and each such entity's total assets and total income earned prior to any dividend paid deduction.

(3) If a taxpayer participates in or has participated in any reportable or listed transaction for any period that is still open for assessment pursuant to section 39-21-107 as of the due date of the taxpayer's income tax return, then the taxpayer shall file a disclosure statement as specified in subsection (5) of this section with respect to the reportable or listed transaction.

(4) (a) Any statement that is required to be filed or disclosure required to be made by this section with respect to any tax year for which the return has already been filed by a date sixty days after April 2, 2009, and that is filed or made prior to or together with the taxpayer's next filed return shall be considered timely filed or made.(b) Any statement that is required to be filed or disclosure required to be made by this section with respect to any tax year the return for which has not been filed by a date sixty days after April 2, 2009, and that is filed or made on or before July 1, 2010, shall be considered timely filed or made.

(c) The statute of limitations with respect to any return for which a statement is required to be filed or disclosure required to be made by this section shall be tolled from April 2, 2009, until such statement or disclosure is filed or made, but in no event shall the statute of limitations be tolled for more than twenty-four months.

(5) (a) With respect to any reportable transaction or with respect to any listed transaction as specified in section 39-22-652 (5)(a), the taxpayer shall, at the taxpayer's discretion, file with the taxpayer's next filed return a copy of the federal disclosure form or a form specified by the department.

(b) With respect to any listed transaction not specified in section 39-22-652 (5)(a), the department may specify the form and manner of any statement required to be filed or disclosure required to be made, which statement shall be filed with the taxpayer's next filed return.



§ 39-22-654. Additional listed transactions - report

(1) The department shall submit a report to the finance committees of the senate and house of representatives, or any successor committees, by January 31, 2010, and on or before every January 31 thereafter, its recommendation for the inclusion of any additional listed transactions for purposes of this subpart 2.

(2) The department shall consult with any interested parties prior to the submission of the report as specified in subsection (1) of this section.



§ 39-22-655. Penalty for failure to disclose a reportable or listed transaction

(1) (a) Except as provided in paragraph (b) of this subsection (1), a taxpayer that fails to disclose a reportable transaction as required by section 39-22-653 shall be subject to a penalty of up to fifteen thousand dollars.(b) A taxpayer that fails to disclose a listed transaction as required by section 39-22-653 shall be subject to a penalty of up to fifty thousand dollars.

(2) Any penalty imposed by this section shall be in addition to any other penalty imposed by articles 21 and 22 of this title.

(3) For purposes of this section, if two or more members of the same combined report or consolidated return participate in the same reportable or listed transaction, the penalty imposed by subsection (1) of this section shall only be imposed once on the combined report or consolidated return.



§ 39-22-656. Material advisor - disclosure of reportable or listed transactions

(1) (a) A material advisor shall disclose any reportable or listed transaction to the department on a form provided by the department within six months of each transaction.

(b) The disclosure described in paragraph (a) of this subsection (1) shall include information identifying and describing the reportable or listed transaction and any potential tax benefits expected to result from the transaction, and the disclosure may include other information as required by the department by rules promulgated in accordance with section 39-21-112 (1).

(2) If a material advisor is required to file an income tax return disclosing a reportable transaction under section 6111 of the internal revenue code, the material advisor shall provide the department with a copy of the income tax return.



§ 39-22-657. Material advisor - maintenance of list

(1) For each reportable or listed transaction, a material advisor shall maintain a list of the persons to which the material advisor provides material aid, assistance, or advice with respect to organizing, managing, promoting, selling, implementing, insuring, or carrying out a reportable or listed transaction.

(2) The list required by subsection (1) of this section shall include:

(a) The name of each person described in subsection (1) of this section that is doing business in this state, a member of a Colorado combined group, or a member of an affiliated group as defined in section 1504 of the internal revenue code that includes a taxpayer doing business in this state;

(b) The same information required to be contained in the list described in 26 CFR 301.6112-1; and(c) Any additional information required by the department by rules promulgated in accordance with section 39-21-112 (1).

(3) The list required by subsection (1) of this section shall be maintained in the same form and manner as the list described in 26 CFR 301.6112-1.

(4) A material advisor required to maintain a list under subsection (1) of this section shall:

(a) Make the list available to the department upon written request by the department; and

(b) Retain the information that is required to be included on the list for seven years from the date that the information is included.

(5) The department shall promulgate rules in accordance with section 39-21-112 (1) establishing procedures to implement this section.



§ 39-22-658. Material advisor - penalties

(1) The penalty for the failure of a material advisor to disclose a reportable or listed transaction as required by section 39-22-656 (1)(a) shall be up to twenty thousand dollars.

(2) If a material advisor that is required to disclose a reportable or listed transaction in accordance with section 39-22-656 (1)(a) provides false or incomplete information to the department, then an additional penalty shall be imposed of up to twenty thousand dollars.

(3) If a material advisor that is required to maintain a list under section 39-22-657 (1) fails to make that list available to the department within a twenty-day period after the day on which the department mails a written request for that list, the material advisor shall be subject to a penalty of ten thousand dollars for each day that the material advisor fails to make that list available to the department after the expiration of the twenty-day period.

(4) A penalty imposed by this section shall be in addition to any other penalty imposed by articles 21 and 22 of this title.



§ 39-22-659. Waiver, reduction, or compromise of penalty for reasonable cause

Upon making a record of its actions, and upon reasonable cause shown, the department may waive, reduce, or compromise a penalty imposed by this subpart 2.






Part 7 - Colorado Nongame Conservation and Wildlife Restoration Voluntary Contribution

§ 39-22-701. Legislative declaration

(1) (a) The general assembly hereby declares that wildlife species that are endangered, threatened with extinction, or not commonly pursued, killed, or consumed either for sport or profit, referred to in this part 7 as "nongame and endangered wildlife", have need of special protection and that it is in the public interest to preserve, protect, perpetuate, and enhance nongame and endangered wildlife resources of this state through preservation of a satisfactory environment and an ecological balance. The general assembly specifically recognizes that such nongame and endangered wildlife includes protected wildlife, endangered and threatened wildlife, aquatic wildlife, specialized habitat wildlife, both terrestrial and aquatic types, and mollusks, crustaceans, and other invertebrates under the jurisdiction of the division of parks and wildlife.

(b) The general assembly further declares that wildlife rehabilitation helps Colorado's game and nongame and endangered wildlife species survive and represents responsible stewardship for the animals in need of assistance. The general assembly recognizes that little public or private funding or formal support exists to finance wildlife rehabilitation, and therefore wildlife rehabilitators provide their services free of charge. Because they perform a vital public service, providing a method by which some rehabilitators' activities may be funded or expenses defrayed is in the public interest.

(2) This part 7 is enacted to provide a means by which the conservation and restoration of wildlife in the state may be financed through a voluntary contribution designation on state income tax return forms. The intent of the general assembly is that this program is supplemental to any funding and in no way is intended to supplant funding that would otherwise be appropriated for this purpose.



§ 39-22-702. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 2017, but prior to January 1, 2022, the executive director shall ensure that each Colorado state individual income tax return form contains a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Colorado nongame conservation and wildlife restoration cash fund created in section 33-1-125.



§ 39-22-703. Contributions credited to Colorado nongame conservation and wildlife restoration cash fund - administration - transfer - repeal

(1) The department of revenue shall determine annually the total amount of voluntary contributions designated pursuant to section 39-22-702 and shall report the amount to the state treasurer, who shall credit that amount to the Colorado nongame conservation and wildlife restoration cash fund created in section 33-1-125. The general assembly shall appropriate annually from the Colorado nongame conservation and wildlife restoration cash fund to the department of revenue its costs of administering the moneys designated as contributions to the fund. After subtracting the appropriation to the department, all designated moneys in the fund are hereby continuously appropriated for the purposes of this part 7 and section 33-1-125. At the end of each fiscal year, the state treasurer shall transfer all designated moneys in the fund and all interest earned through the investment of fund moneys, after subtracting the appropriation to the department of revenue, as specified in section 33-1-125.

(2) (a) The division of parks and wildlife in the department of natural resources shall expend any moneys transferred to it under this part 7 for tax years commencing on or before January 1, 2016, in accordance with this part 7, as this part 7 existed prior to the enactment of House Bill 17-1250, enacted in 2017.

(b) This subsection (2) is repealed, effective January 1, 2019.



§ 39-22-704. Repeal of part

This part 7 is repealed, effective January 1, 2023, unless the voluntary contribution to the Colorado nongame conservation and wildlife restoration cash fund created in section 33-1-125 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 8 - Domestic Abuse Program Voluntary Contribution

§ 39-22-801. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 2010, but prior to January 1, 2020, each Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the taxpayer wishes to make to the Colorado domestic abuse program fund created in section 39-22-802.



§ 39-22-802. Contributions credited to Colorado domestic abuse program fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-801 and shall report such amount to the state treasurer. The state treasurer shall credit such amount to the Colorado domestic abuse program fund, a cash fund hereby established in the state treasury. The controller, upon presentation of vouchers properly drawn and signed by the executive director of the department of human services, pursuant to section 26-7.5-105, C.R.S., shall issue warrants drawn on the Colorado domestic abuse program fund. All moneys in the Colorado domestic abuse program fund at the end of a fiscal year, after appropriations made pursuant to subsection (3) of this section, shall remain in the fund to be used for the purposes set forth in article 7.5 of title 26, C.R.S., and shall not revert to the general fund. Any interest earned on moneys in the fund shall remain in the fund to be used for the purposes of article 7.5 of title 26, C.R.S.

(2) The executive director of the department of human services shall sign vouchers to draw on the Colorado domestic abuse program fund exclusively for the purpose of exercising his authority under section 26-7.5-104, C.R.S.

(3) The general assembly shall appropriate annually from the Colorado domestic abuse program fund:(a) To the department of human services such amount as is necessary for carrying out the purposes set forth in article 7.5 of title 26, C.R.S., including the department's administrative costs in connection therewith;(b) To the department of revenue its costs of administering the income tax refunds designated as contributions to the fund.

(4) Notwithstanding any provision of subsection (1) of this section to the contrary, on June 30, 2011, the state treasurer shall deduct two hundred thousand dollars from the Colorado domestic abuse program fund and transfer such sum to the general fund. The transfer required by this subsection (4) shall be from moneys deposited in the Colorado domestic abuse program fund that were generated from fees collected pursuant to sections 13-32-101 (1)(a) and (1)(b) and 14-2-106 (1)(a), C.R.S., and such transfer shall not include any moneys that were voluntary contributions received pursuant to section 39-22-801.



§ 39-22-803. Repeal of part

This part 8 is repealed, effective January 1, 2021, unless the voluntary contribution to the Colorado domestic abuse program fund established in section 39-22-802 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 9 - United States Olympic Committee Voluntary Contribution



Part 10 - Limitation on Voluntary Contribution Programs

§ 39-22-1001. Limitation on the duration of voluntary contribution programs - queue - notice - reestablishment of certain programs

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), it is the intent of the general assembly that any program funded by voluntary contributions of income tax refunds that is created on or after June 2, 1985, shall have a sunset clause providing that the program shall apply to no more than three income tax years, unless the program is continued or reestablished by the general assembly acting by bill prior to the date that the program is scheduled to sunset.

(b) There shall be no requirement for a sunset clause for the homeless prevention activities program fund voluntary contribution established in part 13 of this article or the western slope military veterans' cemetery voluntary contribution established in part 19 of this article. All other voluntary contribution programs shall remain on Colorado income tax returns for the income tax years specified in the part in which the voluntary contribution is established and shall be repealed or reestablished as directed in such part.

(2) to (4) (Deleted by amendment, L. 2003, p. 2060, § 2, effective May 22, 2003.)

(5) Every voluntary contribution established in this article 22 must receive a minimum dollar amount of contributions in each income tax year as follows:

(a) Except as otherwise provided in paragraphs (b) and (c) of this subsection (5), for each period running from January 1 through September 30, if the amount designated on Colorado income tax returns as contributed to any voluntary contribution established in this article does not equal or exceed fifty thousand dollars according to the records of the department of revenue, then such voluntary contribution is no longer effective and shall not be reflected on the Colorado income tax returns made for any subsequent income tax year, unless the voluntary contribution is reestablished by the general assembly pursuant to subsection (1) of this section.

(b) (I) (A) Notwithstanding subsection (5)(a) of this section, for any voluntary contribution that appears on Colorado income tax returns for the first time in the 2002 income tax year or any income tax year thereafter, the amount designated on Colorado income tax returns as contributed under any voluntary contribution established in this article 22 must equal or exceed fifty thousand dollars according to the records of the department of revenue during the January 1 through September 30 period for which moneys are collected for the third income tax year in which the voluntary contribution appears on Colorado income tax returns. Any such voluntary contribution shall not be required to collect fifty thousand dollars in either the first or the second year that it appears on Colorado income tax returns.

(B) For the purposes of sub-subparagraph (A) of this subparagraph (I), a voluntary contribution that previously appeared on income tax returns and was removed for failure to receive the requisite amount of contributions pursuant to either paragraph (a) of this subsection (5) or subparagraph (II) of this paragraph (b) is deemed to be appearing on the form "for the first time" if three income tax years or more elapses between the last year the voluntary contribution appeared on the form and the first year it is replaced on the form.

(II) If any voluntary contribution subject to the requirements of subparagraph (I) of this paragraph (b) does not equal or exceed the requisite amount of contributions for the third income tax year for which it appears on Colorado income tax returns, then the voluntary contribution shall no longer be effective and shall not be reflected on Colorado income tax returns for any subsequent income tax year, regardless of whether the voluntary contribution is reestablished by the general assembly pursuant to subsection (1) of this section.

(III) After any voluntary contribution subject to the requirements of this paragraph (b) has been on Colorado income tax returns for three years, the provisions of paragraph (a) of this subsection (5) shall apply to such voluntary contribution and the provisions of this paragraph (b) shall no longer apply.

(c) (I) Paragraphs (a) and (b) of this subsection (5) shall not apply to the western slope military veterans' cemetery voluntary contribution established in part 19 of this article. Such voluntary contribution shall not be required to receive a minimum amount of contributions in any income tax year.

(II) (Deleted by amendment, L. 2005, p. 738, § 1, effective August 8, 2005.)

(6) Repealed.

(7) (a) No more than twenty voluntary contributions are permitted to appear on the Colorado income tax return form in any income tax year. If the general assembly, acting by bill in any year, requires more voluntary contributions to appear on the income tax return form than there are lines available on the form, an existing voluntary contribution that is renewed or continued takes precedence and must be placed on the form over a voluntary contribution that does not appear on the form. Any voluntary contribution that does not appear on the form and is not being renewed or continued but does not take effect pursuant to this subsection (7) must be placed in the queue created by subsection (8) of this section and only becomes effective in any year in which there is a line available on the income tax return form, as specified in subsection (8) of this section.

(b) Repealed.

(8) (a) If the general assembly, acting by bill in any year, requires more voluntary contributions to appear on the income tax return form than there are lines available on the form, any voluntary contribution that is to appear on the form for the first time shall, notwithstanding the language in or the effective date of the bill creating the voluntary contribution, be placed in a queue, which queue is hereby created. The order of voluntary contributions that are placed in the queue shall be determined by the date and time on which the governor signs the bill creating the voluntary contribution, or at such time that the bill becomes law without the governor's signature, with the bill that was signed or becomes law without a signature first in time being first in the queue, the bill that was signed or becomes law without a signature next in time being second in the queue, and so on.

(b) On November 1 of each year, the executive director shall certify to the revisor of statutes the amount of lines available for voluntary contributions on the income tax return form for the state income tax year commencing on January 1 of the following year.

(c) If a line becomes available on the income tax return form, and notwithstanding the language in or the effective date of the bill creating the voluntary contribution, the voluntary contribution first in the queue shall appear on the form for the number of consecutive tax years specified in the part creating the voluntary contribution beginning with the tax year immediately following the year in which the executive director certifies that there is a line available as specified in paragraph (b) of this subsection (8). If there are two lines available on the form, the voluntary contribution that is second in the queue shall appear on the form for the number of consecutive tax years specified in the part creating the voluntary contribution beginning with the tax year immediately following the year in which the executive director certifies that there are lines available as specified in paragraph (b) of this subsection (8), and so on.

(9) The department of revenue shall post and periodically update on its official website the amount of donations received for each voluntary contribution appearing on the Colorado state individual income tax return form.

(10) One year prior to the date on which a voluntary contribution program is scheduled to repeal pursuant to its sunset clause, the department of revenue shall electronically notify the organization to which that voluntary contribution program's moneys are transferred of the upcoming repeal.






Part 11 - Colorado Veterans' Memorial Fund Voluntary Contribution



Part 12 - Special Reserve Fund for Payment of Certain Refunds



Part 13 - Homeless Prevention Activities Program Fund - Voluntary Contribution

§ 39-22-1301. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 1989, each Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, he wishes to make to the homeless prevention activities program fund.



§ 39-22-1302. Contributions credited to homeless prevention activities program fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-1301 and shall report such amount to the state treasurer. The state treasurer shall credit such amount to the homeless prevention activities program fund, a cash fund hereby established in the state treasury. All moneys in the homeless prevention activities program fund at the end of a fiscal year, after appropriations made pursuant to subsection (3) of this section, are designated for the purposes set forth in article 7.8 of title 26, C.R.S., and shall not revert to the general fund. Any interest earned on moneys in the fund shall remain in the fund to be used for the purposes of article 7.8 of title 26, C.R.S. At the end of each fiscal year, the state treasurer shall transfer all designated moneys in the fund and all interest earned through the investment of fund moneys to the division of housing within the department of local affairs created in section 24-32-704, C.R.S., for distribution as directed by the advisory committee pursuant to article 7.8 of title 26, C.R.S.

(2) (Deleted by amendment, L. 91, p. 1947, § 6, effective April 17, 1991.)

(3) The general assembly shall appropriate annually from the homeless prevention activities program fund:

(a) (Deleted by amendment, L. 91, p. 1947, § 6, effective April 17, 1991.)

(b) To the department of revenue its costs of administering the income tax refunds designated as contributions to the fund.

(c) Repealed.

(4) The amount of administrative and indirect costs assessed under this section shall be based on the number of FTE allocated by each department referenced in this section for the administration of this part 13, expressed as a percentage of the total FTE of that department. In no case shall the administrative and indirect costs assessed exceed this percentage.

(5) The division of housing within the department of local affairs created in section 24-32-704, C.R.S., is authorized to spend up to five percent of all voluntary contributions to the homeless prevention activities program fund or fifteen thousand dollars, whichever is greater, for costs incurred in administering such program.






Part 14 - Operation Desert Storm Active Duty Military Voluntary Contribution



Part 15 - Action Older American Volunteer Programs - Voluntary Contribution



Part 16 - Drug Abuse Resistance Education (d.a.r.e.) Voluntary Contribution



Part 17 - Child Care Voluntary Contribution



Part 18 - Special Olympics Colorado Voluntary Contribution

§ 39-22-1801. Legislative declaration

The general assembly hereby finds, determines, and declares that Special Olympics Colorado provides children and adults with developmental disabilities with a unique opportunity to build confidence and social skills through athletic competition. The general assembly recognizes that Special Olympics Colorado benefits all Coloradans by helping children and adults with developmental disabilities successfully integrate into society and become useful and productive citizens. The general assembly further recognizes that citizens of Colorado would be willing to provide additional funds to the Special Olympics Colorado program if given the opportunity. Therefore, the general assembly has enacted this part 18 to provide funding to the Special Olympics Colorado program through voluntary contributions on state individual income tax returns.



§ 39-22-1802. Voluntary contribution designation - procedure - effective date

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Special Olympics Colorado fund voluntary contribution is next in the queue, the Colorado state individual income tax return form must contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Special Olympics Colorado fund created in section 39-22-1803.



§ 39-22-1803. Contributions credited to the Special Olympics Colorado fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-1802 and shall report such amount to the state treasurer. The state treasurer shall credit such amount to the Special Olympics Colorado fund, which fund is hereby created in the state treasury. At the end of each fiscal year, the state treasurer shall transfer all designated moneys in the fund and all interest derived from the deposit and investment of such moneys to Special Olympics Colorado. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) Special Olympics Colorado shall use moneys received pursuant to subsection (1) of this section only for equipment, training, competitions, and awards for participants in the Special Olympics Colorado program.



§ 39-22-1804. Repeal of part

This part 18 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Special Olympics Colorado fund voluntary contribution is next in the queue, unless the voluntary contribution to the Special Olympics Colorado fund established by this part 18 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 19 - Western Slope Military Veterans' Cemetery Voluntary Contribution

§ 39-22-1901. Legislative declaration

The general assembly hereby finds and declares that there is no veterans' cemetery to serve the military veterans who reside on the western slope of Colorado. The general assembly believes that the state owes a duty to all of its military veterans to assist in providing adequate burial facilities close to where surviving relatives of deceased military veterans reside. The general assembly further finds that the federal department of veterans affairs will reimburse the state for one hundred percent of the costs to establish, expand, or improve a state veterans' cemetery. The general assembly further recognizes that citizens of Colorado may be willing to provide additional funds for the operation and maintenance of such cemetery if given the opportunity. Therefore, the general assembly has enacted this part 19 to provide funding to the western slope military veterans' cemetery fund through voluntary contributions on state individual income tax returns.



§ 39-22-1902. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 2001, each Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, such individual wishes to make to the western slope military veterans' cemetery fund created in section 28-5-708 (1)(a), C.R.S. Such moneys credited to the fund shall be used for the operation and maintenance of a western slope military veterans' cemetery pursuant to section 28-5-708, C.R.S.



§ 39-22-1903. Contributions credited to the fund - appropriation

The department of revenue shall determine annually the total amount designated pursuant to section 39-22-1902 and shall report such amount to the state treasurer. The state treasurer shall credit such amount to the western slope military veterans' cemetery fund created in section 28-5-708 (1)(a), C.R.S.






Part 20 - Refund of Revenues in Excess of State Fiscal Year Spending Limitation

§ 39-22-2001. Legislative declaration - revenues exceeding TABOR limit - sales tax refund

(1) The general assembly hereby finds and declares that:

(a) Section 20 of article X of the state constitution, which was approved by the registered electors of this state in 1992, limits the annual growth of state fiscal year spending;

(b) It is estimated that for fiscal years commencing on or after July 1, 1998, state revenues from sources not excluded from state fiscal year spending will exceed the limitation on state fiscal year spending;

(c) When revenues exceed the state fiscal year spending limitation for any given fiscal year, section 20 (7)(d) of article X of the state constitution requires that the excess revenues be refunded in the next fiscal year unless voters approve a revenue change allowing the state to keep the revenues;

(d) In addition, section 20 (1) of article X of the state constitution states that refunds need not be proportional when prior payments are impractical to identify or return and authorizes the use of any reasonable method for refunding excess revenues;

(e) If voters statewide either do not authorize the state to retain and spend all of the excess revenues for that fiscal year or authorize the state to retain and spend only a portion of the excess revenues for that fiscal year, the state is required to refund the revenues in excess of the state fiscal year spending limitation for that fiscal year that voters have not authorized the state to retain and spend;

(f) It is within the legislative prerogative of the general assembly to enact legislation to implement the refund of state excess revenues for fiscal years commencing on or after July 1, 1998, in compliance with section 20 of article X of the state constitution;

(g) It is a reasonable and necessary exercise of the legislative prerogative to determine that, due to the impossibility of identifying or returning prior payments, it is not feasible to make proportional refunds of state excess revenues;

(h) It is also a reasonable and necessary exercise of the legislative prerogative to determine what constitutes a reasonable method of refunding state excess revenues after consideration of the best information available at the time regarding: The amount and source of excess revenues to be refunded; the qualifications for and number of eligible recipients; and the related administrative expenses;

(i) It is the considered judgment of the general assembly that:

(I) The state excess revenues that are subject to the state fiscal year spending limitation under section 20 of article X of the state constitution for fiscal years commencing on or after July 1, 1998, will be derived from a wide variety of state taxes and state fees ranging from state sales tax to severance and transportation taxes to health service fees to court fines to permit and license fees to higher education fees and should, therefore, be returned to as large a group of Colorado residents as is identifiable and economically feasible;

(II) It is not feasible to make proportional refunds of state excess revenues for fiscal years commencing on or after July 1, 1998, due to the impossibility of identifying or returning prior payments;

(III) It is reasonable and fair to refund state excess revenues, if any, for fiscal years commencing on or after July 1, 1998, to a large group of individuals as a refund of state sales tax revenues since more Coloradans pay state sales tax than any other state tax;

(IV) Notwithstanding the provisions of subparagraphs (I) to (III) of this paragraph (i), it is reasonable and fair to simplify the process used to refund state excess revenues for any fiscal year for which the amount of such state excess revenues falls below a certain threshold by allowing an identical refund of state sales tax revenues to each qualified individual; and

(V) Refunding state excess revenues for fiscal years commencing on or after July 1, 1998, through the state income tax system in the manner set forth in sections 39-22-2002 and 39-22-2003 is a reasonable method for refunding such excess revenues.



§ 39-22-2002. Fiscal years commencing on or after July 1, 1998 - state sales tax refund - authority of executive director

(1) If, for any state fiscal year commencing on or after July 1, 1998, the amount of state revenues exceeds the limitation on state fiscal year spending imposed by section 20 (7)(a) of article X of the state constitution and voters statewide either have not authorized the state to retain and spend all of the excess revenues for that fiscal year or have authorized the state to retain and spend only a portion of the excess revenues for that fiscal year, the executive director shall, if the amount of the identical individual refund calculated pursuant to paragraph (a) of subsection (2) of this section exceeds fifteen dollars, for the taxable year commencing on or after January 1 of the calendar year in which that fiscal year ended, but prior to January 1 of the subsequent calendar year, calculate a temporary state sales tax refund in accordance with the provisions of this section to refund the amount of excess state revenues that is not refunded by another method established by law.

(2) (a) Subject to the provisions of paragraph (b) of subsection (7) of this section, as applicable, for the taxable year commencing on or after January 1 of the calendar year in which that fiscal year ended, but prior to January 1 of the subsequent calendar year, the executive director shall divide the total amount of excess state revenues that is not refunded by another method established by law and is required to be refunded by the number of qualified individuals expected to claim a refund in order to determine the amount of the refund that each such qualified individual would receive if each individual received an identical refund.

(b) If the amount of the identical individual refund calculated pursuant to paragraph (a) of this subsection (2) is less than or equal to fifteen dollars, the executive director shall allow each qualified individual an identical refund in the manner set forth in section 39-22-2003 (3)(a) and (3)(b).

(3) As used in this section, unless the context otherwise requires, "excess state revenues" means the total combined amount of:

(a) Excess revenues that voters statewide have not authorized the state to retain and spend and that are required to be refunded pursuant to section 20 (7)(d) of article X of the state constitution and that are not refunded by another method established by law for said fiscal year ending in that calendar year;

(b) Excess revenues that voters statewide did not authorize the state to retain and spend and were required to be refunded pursuant to section 20 (7)(d) of article X of the state constitution for any other fiscal year and that were not refunded by another method established by law prior to said fiscal year, but that were not refunded by the state as required; and

(c) Repealed.

(4) No later than October 1 of any given calendar year commencing on or after January 1, 1999, during which the controller certifies, in accordance with the provisions of section 24-77-106.5, C.R.S., that state revenues exceed the limitation on state fiscal year spending imposed by section 20 (7)(a) of article X of the state constitution for the fiscal year ending in that calendar year, the executive director shall, if the amount of the identical individual refund calculated pursuant to subsection (2) of this section exceeds fifteen dollars, calculate the income classifications and the amount of the refund allowed for each income classification pursuant to section 39-22-2003 (3) for the taxable year commencing during said fiscal year that would refund the amount of excess state revenues that is not refunded by another method established by law.

(5) If one or more ballot questions are submitted to the voters at a statewide election to be held in November of any given calendar year commencing on or after January 1, 1999, that seek authorization for the state to retain and spend all or any portion of the amount of excess revenues for the fiscal year ending during said calendar year, no later than October 1 of said calendar year, the executive director shall, in addition to the calculations required by subsection (4) of this section:

(a) (I) Calculate the amount of the state sales tax refund that each qualified individual would receive if each individual received an identical refund by dividing the total amount of excess state revenues required to be refunded if one or more of such ballot questions are approved by voters statewide and that is not refunded by another method established by law by the number of qualified individuals expected to claim a refund;

(II) Calculate the amount of the state sales tax refund that each qualified individual would receive if each individual received an identical refund by dividing the total amount of excess state revenues required to be refunded if all of such ballot questions are not approved by voters statewide and that is not refunded by another method established by law by the number of qualified individuals expected to claim a refund;

(b) If the amount of any identical refund calculated pursuant to subparagraph (I) of paragraph (a) of this subsection (5) exceeds fifteen dollars, calculate income classifications and the amount of the refund to be allowed for each income classification pursuant to section 39-22-2003 (3) for the taxable year commencing during said fiscal year that would refund the amount of excess state revenues, if any, required to be refunded if one or more of such ballot questions are approved by voters statewide and that is not refunded by another method established by law;

(c) If the amount of the identical refund calculated pursuant to subparagraph (II) of paragraph (a) of this subsection (5) exceeds fifteen dollars, calculate income classifications and the amount of the refund to be allowed for each income classification pursuant to section 39-22-2003 (3) for the taxable year commencing during said fiscal year that would refund the amount of excess state revenues, if any, required to be refunded if all of such ballot questions are not approved by voters statewide and that is not refunded by another method established by law.

(6) (a) Upon calculating the amount of any identical individual sales tax refund and, if necessary, income classifications and the amount of the refund for each income classification in accordance with the provisions of this section, the executive director shall notify in writing the executive committee of the legislative council created pursuant to section 2-3-301 (1), C.R.S., of any such calculations and the basis for such calculations. Such written notification shall be given within five working days after such calculations are completed, but such written notification shall be given no later than October 1 of the calendar year.

(b) It is the function of the executive committee to review and approve or disapprove such calculated identical individual sales tax refund or such calculated income classifications and refund amount for each income classification within twenty days after receipt of such written notification from the executive director. Any such income classification or refund amount calculated pursuant to the provisions of this section that is not approved or disapproved by the executive committee within said twenty days shall be automatically approved; except that, if within said twenty days the executive committee schedules a hearing on such income classification or refund amount, such automatic approval shall not occur unless the executive committee does not approve or disapprove such income classification or refund amount after the conclusion of such hearing. Any hearing conducted by the executive committee pursuant to the provisions of this paragraph (b) shall be concluded no later than twenty-five days after receipt of such written notification from the executive director.

(c) (I) If the executive committee disapproves any income classification or refund amount calculated by the executive director pursuant to this section, the executive committee shall specify such income classification or refund amount to be implemented by the executive director. Any income classification or refund amount specified by the executive committee pursuant to this subparagraph (I) shall be calculated or adjusted in accordance with the provisions of this section.

(II) The executive director shall not adjust any income classification or refund amount that has not been approved pursuant to the provisions of paragraph (b) of this subsection (6) or otherwise specified pursuant to subparagraph (I) of this paragraph (c).

(7) (a) The amount of any sales tax refund calculated pursuant to the provisions of this section shall be published in rules promulgated by the executive director in accordance with article 4 of title 24, C.R.S., and shall be included in income tax forms for that taxable year.

(b) If one or more ballot questions are submitted to the voters at a statewide election to be held in November of any calendar year commencing on or after January 1, 1999, that seek authorization for the state to retain and spend all or any portion of the amounts of excess state revenues for the fiscal year ending during said calendar year, the executive director shall not publish rules or income tax forms containing any sales tax refund calculated pursuant to this section until such rules and forms may be published to reflect the impact of the results of said election on the amount of the refund to be allowed pursuant to section 39-22-2003 and that is not refunded by another method established by law.



§ 39-22-2003. State sales tax refund - offset against state income tax - qualified individuals

(1) (a) For purposes of this section, "qualified individual" means:

(I) A natural person who is domiciled in this state for the entire taxable year commencing January 1 and ending December 31 of such taxable year and who has state income tax liability under section 39-22-104 for the taxable year or who files a Colorado individual income tax return to claim a refund of Colorado income tax withheld from wages for that tax year;

(II) A natural person who is domiciled in this state for the entire taxable year commencing January 1 and ending December 31 of such taxable year and who is at least eighteen years of age as of December 31 of the taxable year preceding such taxable year;

(III) A natural person who died during the taxable year commencing January 1 and ending December 31, who was domiciled in this state from January 1 of the taxable year until the date of death, and whose estate or spouse has state income tax liability under section 39-22-104 for the taxable year or whose estate or spouse files a Colorado income tax return to claim a refund of Colorado income tax withheld from wages for that tax year; or

(IV) A natural person who died during the taxable year commencing on January 1 and ending December 31, who was domiciled in this state from January 1 of the taxable year until the date of death, and who was at least eighteen years of age as of December 31 immediately prior to that taxable year.

(b) "Qualified individual" does not include:

(I) Any natural person who was convicted of a felony and who served a sentence of incarceration in a correctional facility operated by or under contract with the department of corrections or in a county or municipal jail awaiting transfer to the department of corrections pursuant to section 16-11-308, C.R.S., or in both such facility and jail for a total of one hundred eighty days or more during the fiscal year ending during the taxable year, regardless of whether such person meets the qualifications set forth in paragraph (a) of this subsection (1);

(II) Any natural person who is convicted of a misdemeanor or is adjudicated for an offense that would constitute a misdemeanor if committed by an adult and who is incarcerated in a county or municipal jail for a total of one hundred eighty days or more during the fiscal year ending during the taxable year, regardless of whether such person meets the qualifications set forth in paragraph (a) of this subsection (1);

(III) Any natural person under eighteen years of age who is adjudicated for an offense that would constitute a felony if committed by an adult and who was committed to the department of human services for a total of one hundred eighty days or more during the fiscal year ending during the taxable year, regardless of whether such person meets the qualifications set forth in paragraph (a) of this subsection (1).

(1.5) For purposes of this section, "adjusted gross income" means:

(a) For the taxable year commencing on January 1, 1999, and ending December 31, 1999, and for the taxable year commencing on January 1, 2000, and ending December 31, 2000, the combined total of:

(I) Federal adjusted gross income; and

(II) Social security benefits excluded from federal adjusted gross income for the tax year.

(b) For the taxable year commencing on January 1, 2001, and ending December 31, 2001, and for each subsequent taxable year thereafter, the combined total of:

(I) Federal adjusted gross income;

(II) Social security benefits excluded from federal adjusted gross income for the tax year; and

(III) Repealed.

(IV) The amount of interest income from state and local bonds added to federal taxable income pursuant to section 39-22-104 (3)(b).

(2) With respect to the taxable year commencing on January 1, 1999, and ending December 31, 1999, and for each subsequent taxable year, there shall be allowed to each qualified individual a state sales tax refund in an amount specified in subsection (3) of this section to be claimed in the manner specified in subsection (4) of this section if there were excess state revenues for the fiscal year ending in that tax year that voters statewide have not authorized the state to retain and spend and that are required to be refunded pursuant to section 20 (7)(d) of article X of the state constitution.

(3) The amount of the refund allowed under this section shall be as follows:

(a) For a qualified individual filing a single return, the amount of the identical individual sales tax refund calculated pursuant to section 39-22-2002 (2) or (5)(a) if the amount of such identical individual refund is less than or equal to fifteen dollars;

(b) For any two qualified individuals filing a joint return, double the amount of the identical individual sales tax refund calculated pursuant to section 39-22-2002 (2) or (5)(a) if the amount of such identical individual refund is less than or equal to fifteen dollars;

(c) For a qualified individual filing a single return, if the amount of the identical individual sales tax refund calculated pursuant to section 39-22-2002 (2) or (5)(a) exceeds fifteen dollars:

(I) If the qualified individual's adjusted gross income for the tax year is less than or equal to twenty-five thousand dollars, the refund shall be in an amount equal to the amount of excess state revenues required to be refunded pursuant to subsection (1) of this section, multiplied by twenty-five percent, divided by the estimated number of said qualified individuals expected to claim the credit for that taxable year;

(II) If the qualified individual's adjusted gross income for the tax year is greater than twenty-five thousand dollars but not more than fifty thousand dollars, the refund shall be in an amount equal to the amount of excess state revenues required to be refunded pursuant to subsection (1) of this section, multiplied by twenty-three percent, divided by the estimated number of said qualified individuals expected to claim the credit for that taxable year;

(III) If the qualified individual's adjusted gross income for the tax year is greater than fifty thousand dollars but not more than seventy-five thousand dollars, the refund shall be in an amount equal to the amount of excess state revenues required to be refunded pursuant to subsection (1) of this section, multiplied by nineteen percent, divided by the estimated number of said qualified individuals expected to claim the credit for that taxable year;

(IV) If the qualified individual's adjusted gross income for the tax year is greater than seventy-five thousand dollars but not more than one hundred thousand dollars, the refund shall be in an amount equal to the amount of excess state revenues required to be refunded pursuant to subsection (1) of this section, multiplied by twelve percent, divided by the estimated number of said qualified individuals expected to claim the credit for that taxable year;

(V) If the qualified individual's adjusted gross income for the tax year is greater than one hundred thousand dollars but not more than one hundred twenty-five thousand dollars, the refund shall be in an amount equal to the amount of excess state revenues required to be refunded pursuant to subsection (1) of this section, multiplied by six percent, divided by the estimated number of said qualified individuals expected to claim the credit for that taxable year;

(VI) If the qualified individual's adjusted gross income for the tax year is greater than one hundred twenty-five thousand dollars, the refund shall be in an amount equal to the amount of excess state revenues required to be refunded pursuant to subsection (1) of this section, multiplied by fifteen percent, divided by the estimated number of said qualified individuals expected to claim the credit for that taxable year;

(d) For two qualified individuals filing a joint return, if the amount of the identical individual sales tax refund calculated pursuant to section 39-22-2002 (2) or (5)(a) exceeds fifteen dollars, the amount of the refund shall be based upon the aggregate adjusted gross income of the qualified individuals and shall be an amount equal to double the amount of the refund allowed under paragraph (c) of this subsection (3) for such aggregate income amount.

(4) (a) The amount of the refund allowed under subsection (2) of this section for the taxable year commencing January 1, 2000, and ending December 31, 2000, and for each subsequent taxable year, shall be the same as provided in subsection (3) of this section; except that, for each such taxable year, the executive director shall adjust:

(I) The amount of adjusted gross income, to the nearest thousand dollars, for each income classification such that the percentage of all qualified individuals who are expected to claim a refund under each income classification for such taxable year remains the same as the percentage of all qualified individuals who claimed a refund under such income classification for the 1999 tax year; and

(II) The amount of the refund allowed for each income classification such that the percentage of excess state revenues to be refunded to all qualified individuals for such income classification for such taxable year remains the same as the percentage of excess state revenues refunded to all qualified individuals for such income classification for the 1999 tax year.

(b) In calculating income classifications or the amount of refund allowed for a given income classification in accordance with the provisions of this section, the executive director shall use the most recent estimate of general fund revenues for the applicable taxable year prepared by the staff of the legislative council of the general assembly.

(5) (a) (I) Except as otherwise provided in subparagraph (II) of this paragraph (a), any refund allowed pursuant to this section shall be claimed by a qualified individual as defined in subparagraph (I) or (III) of paragraph (a) of subsection (1) of this section by timely filing an income tax return with the department of revenue for a taxable year for which the refund is allowed in compliance with the provisions of this article.

(II) Any refund allowed pursuant to this section shall be claimed by a qualified individual as defined in subparagraph (I) or (III) of paragraph (a) of subsection (1) of this section or by a qualified individual that is required to file a Colorado individual income tax return for that tax year pursuant to section 39-22-601 (1)(a) who is granted an extension of time to file an income tax return by filing an income tax return with the department of revenue no later than October 15 of the calendar year following the taxable year for which the refund is being claimed. Such qualified individual shall not be required to pay all or any portion of the qualified individual's net tax liability due prior to October 15 of said calendar year in order to be granted an extension of time to file said tax return; except that, pursuant to section 39-22-621, such qualified individual may be subject to a late payment penalty and interest on any net income tax liability not paid by April 15 of said calendar year.

(III) The department of revenue shall not allow said refund claimed on any income tax return not filed in compliance with the provisions of this article. In no event shall the refund claimed by a qualified individual as defined in subparagraph (I) or (III) of paragraph (a) of subsection (1) of this section on any income tax return be:

(A) Disallowed if said return is filed on or before October 15 of the calendar year following the tax year for which the refund is being claimed; and

(B) Allowed if said return is filed after October 15 of the calendar year following the tax year for which the refund is being claimed.

(b) Except as otherwise provided in subparagraph (II) of paragraph (a) of this subsection (5), any refund allowed pursuant to this section shall be claimed by a qualified individual as defined in subparagraph (II) or (IV) of paragraph (a) of subsection (1) of this section by filing an income tax return for the taxable year for which the refund is allowed with the department of revenue no later than April 15 of the calendar year following the tax year for which the refund is being claimed. The department of revenue shall not allow said refund claimed by a qualified individual as defined in subparagraph (II) or (IV) of paragraph (a) of subsection (1) of this section on any income tax return filed with the department of revenue after April 15 of the calendar year following the tax year for which the refund is being claimed.

(c) (I) Notwithstanding any provision of paragraph (b) of this subsection (5) to the contrary, a qualified individual as defined in subparagraph (II) or (IV) of paragraph (a) of subsection (1) of this section who claims a property tax assistance grant pursuant to section 39-31-101 or a heat or fuel expenses assistance grant pursuant to section 39-31-104 may claim a refund authorized by this section on the assistance grant application form described in section 39-31-102 (2). Claiming a refund on such assistance grant application form shall be in lieu of claiming the refund on an income tax return pursuant to paragraph (b) of this subsection (5). Any refund claimed pursuant to this paragraph (c) shall be claimed on or before April 15 of the calendar year following the tax year for which the refund is being claimed.

(II) The department of revenue shall not allow a refund authorized by this section that is claimed on an assistance grant application form if:

(A) The assistance grant application form is filed after April 15 of the calendar year following the tax year for which the refund is being claimed; or

(B) The qualified individual has claimed the refund authorized by this section on an income tax form filed in accordance with paragraph (b) of this subsection (5) for the tax year for which the refund is allowed.

(6) Except as otherwise provided in this subsection (6), if the refund allowed under this section exceeds the income taxes otherwise due on the claimant's income, the amount of the refund shall be refunded to the claimant. The claimant may elect to carry forward the amount of the refund not used as an offset against income taxes or as an offset against subsequent years' income tax liability.

(7) In addition to any other penalties allowed by law, any person who claims but is not eligible to claim the refund allowed pursuant to this section shall be subject to the criminal penalties imposed pursuant to section 39-21-118, as applicable.

(8) The state sales tax refund allowed to any qualified individual under this section shall not be reported by the department of revenue as a payment of a refund, credit, or offset of state income taxes to such qualified individual in any information return required to be filed pursuant to federal law.

(9) (a) The department of revenue shall identify any qualified individual who has been convicted of a felony and who, at the time of filing for a refund pursuant to this section, is incarcerated in a correctional facility operated by or under contract with the department of corrections or in a county or municipal jail awaiting transfer to a correctional facility pursuant to section 16-11-308, C.R.S. The department of revenue shall transfer the amount of any refund owed to said qualified individual to the department of corrections.

(b) The department of corrections shall transmit the amount of said refund as follows:

(I) Except as otherwise provided in paragraph (c) of this subsection (9), if the qualified individual is under a valid court order to pay restitution or costs and under a valid court order or administrative order to pay child support then:

(A) One-half of the refund to the clerk of the district court that issued an order for payment of restitution entered pursuant to article 18.5 of title 16, C.R.S., or an order for costs pursuant to section 18-1.3-701, C.R.S. Such refund shall be credited in the priority specified in section 16-11-101.6 (1), C.R.S.; and

(B) One-half of the refund to the department of human services for application toward the qualified individual's child support obligation for individuals receiving services pursuant to section 26-13-106, C.R.S.; or

(II) If the qualified individual is not under a valid court order or administrative order to pay child support but is under a valid court order to pay restitution or costs, then to the clerk of the district court that issued an order for payment of restitution entered pursuant to article 18.5 of title 16, C.R.S., or an order for costs pursuant to section 18-1.3-701, C.R.S., whereupon such refund shall be credited in the priority specified in section 16-11-101.6 (1), C.R.S.; or

(III) If the qualified individual is not under a valid court order to pay restitution or costs but is under a valid court order or administrative order to pay child support, then to the department of human services for application toward the qualified individual's child support obligation for individuals receiving services pursuant to section 26-13-106, C.R.S.; or

(IV) If the qualified individual is not under a valid court order or administrative order to pay child support and is not under a valid court order to pay restitution or costs, then to the qualified individual subject to other applicable provisions of law.

(c) If a refund is transmitted in accordance with the provisions of subparagraph (I), (II), or (III) of paragraph (b) of this subsection (9) and results in excess refund moneys remaining after satisfaction of the qualified individual's restitution or child support obligation, the excess refund moneys shall be first applied toward any outstanding restitution obligation or child support obligation of the qualified individual before being returned to the qualified individual.

(10) The department of corrections, the department of human services, and each county of the state, to the extent each such county has the capability within existing resources, shall provide in a timely manner the information requested by the department of revenue necessary to identify the persons specified in paragraph (b) of subsection (1) of this section and in subsection (9) of this section. The information shall be provided in the form requested by the department of revenue. The department of revenue shall maintain the confidentiality of any social security number received pursuant to this subsection (10).






Part 21 - Colorado Low-Income Housing Tax Credit

§ 39-22-2101. Definitions

As used in this part 21, unless the context otherwise requires:

(1) "Allocation certificate" means a statement issued by the authority certifying that a given development qualifies for the credit and specifying the amount of the credit allowed.

(2) "Authority" means the Colorado housing and finance authority created pursuant to section 29-4-704, C.R.S.

(3) "Compliance period" means the period of fifteen years beginning with the first taxable year of the credit period.

(4) "Credit" means the Colorado low-income housing tax credit allowed pursuant to section 39-22-2102.

(5) "Credit period" means the period of six taxable years beginning with the taxable year in which a qualified development is placed in service. If a qualified development is comprised of more than one building, the development shall be deemed to be placed in service in the taxable year during which the last building of the qualified development is placed in service.

(6) "Department" means the Colorado department of revenue.

(7) "Federal tax credit" means the federal low-income housing tax credit provided by section 42 of the internal revenue code.

(8) "Qualified allocation plan" means the qualified allocation plan adopted by the authority pursuant to section 42 (m) of the internal revenue code.

(9) "Qualified basis" means the qualified basis of the development as determined pursuant to section 42 of the internal revenue code.

(10) "Qualified development" means a "qualified low-income housing project", as that term is defined in section 42 of the internal revenue code, that is located in Colorado and is determined by the authority to be eligible for a federal tax credit whether or not a federal tax credit is allocated with respect to said development.

(11) "Qualified taxpayer" means an individual, a person, firm, corporation, or other entity that owns an interest, direct or indirect, in a qualified development and is subject to the taxes imposed by this article.



§ 39-22-2102. Credit against tax - low-income housing developments

(1) For income tax years during the credit period, there shall be allowed to any qualified taxpayer a credit with respect to the income taxes imposed by this article in the amount determined by the authority pursuant to this part 21.

(2) The authority may allocate a credit to an owner of a qualified development by issuing to the owner an allocation certificate. The authority may determine the time at which such allocation certificate is issued. The credit shall be in an amount determined by the authority, subject to the following guidelines:

(a) The credit shall be necessary for the financial feasibility of such development;

(b) In no event shall a credit exceed thirty percent of the qualified basis of the qualified development;

(c) All allocations shall be made pursuant to the qualified allocation plan; and

(d) The aggregate sum of credits allocated annually shall not exceed the limits set forth in subsection (7) of this section, except for credits allocated in 2015 and 2016 for qualified developments that are located in a county that is designated by the qualified allocation plan as having been impacted by a natural disaster.

(3) If an owner of a qualified development receiving an allocation of a credit is a partnership, limited liability company, S corporation, or similar pass-through entity, the owner may allocate the credit among its partners, shareholders, members, or other constituent taxpayers in any manner agreed to by such persons. The owner shall certify to the department the amount of credit allocated to each constituent taxpayer. Each constituent taxpayer shall be allowed to claim such amount subject to any restrictions set forth in this part 21.

(4) No credit shall be allocated pursuant to this part 21 unless the qualified development is the subject of a recorded restrictive covenant requiring the development to be maintained and operated as a qualified development, and is in accordance with the accessibility and adaptability requirements of the federal tax credits and Title VIII of the "Civil Rights Act of 1968", as amended by the "Fair Housing Amendments Act of 1988", for a period of fifteen taxable years, or such longer period as may be agreed to between the authority and the owner, beginning with the first taxable year of the credit period.

(5) The authority shall not allocate a credit pursuant to this part 21 unless:

(a) The developer of the proposed qualified development has conducted a public hearing in the community in which the proposed qualified development is located concerning the project for which the allocation has been applied. At such hearing, the developer of the proposed qualified development shall specify the total cost of the project, the estimated present value of the allocation, and the estimated total amount of the allocation. Public comments and other information shall be solicited at the hearing. The hearing shall be recorded by the developer of the proposed qualified development and the developer shall make copies of the recording available to interested parties. The authority shall consider any comments or other information provided at the hearing when ranking an application for a credit pursuant to this section.

(b) The authority has obtained a written commitment approved by a public vote of the governing body of a local government to provide some monetary, in-kind, or other contribution benefitting the qualified development.

(6) The allocated credit amount may be taken against the taxes imposed by this article for each taxable year of the credit period. Any amount of credit that exceeds the tax due for a taxable year may be carried forward as a tax credit against subsequent years' income tax liability up to eleven tax years following the tax year in which the allocation was made and must be applied first to the earliest years possible. Any amount of the credit that is not used shall not be refunded to the taxpayer.

(7) During each calendar year of the five-year period beginning January 1, 2015, and ending December 31, 2019, the authority may allocate a credit, the full amount of which may be claimed against the taxes imposed by this article for each taxable year of the six-year credit period. The aggregate amount of all credits allocated by the authority in each calendar year of the five-year period beginning January 1, 2015, and ending December 31, 2019, shall not exceed the amount of:

(a) Five million dollars for credits allocated pursuant to subsection (1) of this section and section 39-22-2105 combined, except for credits allocated in 2015 and 2016 for qualified developments that are located in a county that is designated by the qualified allocation plan as having been impacted by a natural disaster;

(b) Unallocated credits, if any, for the preceding calendar years; and

(c) Any credit recaptured or otherwise returned to the authority in the calendar year.

(8) Unless otherwise provided in this part 21 or the context clearly requires otherwise, the authority shall determine eligibility for a credit and allocate credits in accordance with the standards and requirements set forth in section 42 of the internal revenue code; however, any combination of federal and state credits allowed shall be the least amount necessary to ensure the financial feasibility of a qualified development.



§ 39-22-2103. Recapture

(1) As of the last day of any taxable year during the compliance period, if the amount of the qualified basis of a qualified development with respect to a taxpayer is less than the amount of the qualified basis as of the last day of the prior taxable year, then the amount of the taxpayer's state income tax liability for that taxable year shall be increased by the credit recapture amount.

(2) For purposes of subsection (1) of this section, the credit recapture amount is an amount equal to the aggregate decrease in the credit allowed to the taxpayer pursuant to this part 21 for all prior taxable years that would have resulted if the accelerated portion of the credit allowable by reason of this part 21 were not allowed for all prior taxable years with respect to the reduced amount of qualified basis described in subsection (1) of this section.

(3) For purposes of subsection (2) of this section, the accelerated portion of the credit for the prior taxable years with respect to any amount of qualified basis is the difference between:

(a) The aggregate credit allowed pursuant to this part 21, notwithstanding this subsection (3), for the years with respect to such qualified basis; and

(b) The aggregate credit that would be allowable pursuant to this part 21 for such years with respect to the qualified basis if the aggregate credit that would have been allowable, but for this subsection (3), for the entire compliance period were allowable ratably over fifteen years.

(4) In the event that recapture of any credit is required in any tax year, the return submitted for that tax year to the department shall include the proportion of credit required to be recaptured, the identity of each taxpayer subject to the recapture, and the amount of credit previously allocated to such taxpayer.



§ 39-22-2104. Filing requirements

An owner of a qualified development to which a credit has been allocated and each qualified taxpayer to which such owner has allocated a portion of said credit, if any, shall file with their state income tax return a copy of the allocation certificate issued by the authority with respect to such development and a copy of the owner's certification to the department as to the allocation of the credit among the qualified taxpayers having ownership interests in such development.



§ 39-22-2105. Parallel credits - insurance premium taxes

(1) Any taxpayer who is subject to the tax on insurance premiums established by sections 10-3-209, 10-5-111, and 10-6-128, C.R.S., and who is therefore exempt from the payment of income tax and who is otherwise eligible to claim a credit pursuant to this part 21 may claim such credit and carry such credit forward against such insurance premium tax to the same extent as the taxpayer would have been able to claim or carry forward such credit or refund against income tax. All other provisions of this part 21 with respect to the credit, including the amount, allocation, and recapture of the credit and the years for which the credit may be claimed shall apply to a credit claimed pursuant to this section.

(2) For purposes of administering this section, any reference in this article to "income tax year" means calendar year.



§ 39-22-2106. Rules

The authority and the executive director of the department, in consultation with each other, shall promulgate rules necessary for their respective administration of this part 21. Rules of the executive director of the department shall be promulgated in accordance with article 4 of title 24, C.R.S. Rules of the authority shall be adopted pursuant to section 29-4-708, C.R.S.



§ 39-22-2107. Compliance monitoring

The authority, in consultation with the department, shall monitor and oversee compliance with the provisions of this part 21 and shall report specific occurrences of noncompliance to the department.



§ 39-22-2108. Report to the general assembly

(1) For each allocation year, the authority shall, by December 31 of that year, provide a written report to the general assembly and shall further make the report available to the public. With respect to allocated state low-income housing tax credits under section 39-22-2102, the report must:

(a) Specify the number of qualified developments that have been allocated such tax credits during the allocation year and the total number of units supported by each development;

(b) Describe each qualified development that has been allocated such credits including, without limitation, the geographic location of the development, the household type and any specific demographic information available about residents intended to be served by the development, the income levels intended to be served by the development, and the rents or set-asides authorized for each development; and

(c) Provide housing market and demographic information that demonstrates how the qualified developments supported by the tax credits are addressing the need for affordable housing within the communities they are intended to serve as well as information about any remaining disparities in the affordability of housing within those communities.






Part 22 - Pet Overpopulation Fund Voluntary Contribution

§ 39-22-2201. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 2010, but prior to January 1, 2020, each Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the taxpayer wishes to make to the pet overpopulation fund.



§ 39-22-2202. Contributions credited to the fund - administration - transfer

The department of revenue shall determine annually the total amount designated pursuant to section 39-22-2201 and shall report the amount to the state treasurer, who shall credit such amount to the pet overpopulation fund created in section 35-80-116.5 (5), C.R.S. The general assembly shall appropriate annually from the pet overpopulation fund to the department the department's costs of administering the moneys designated as contributions to the fund. After subtracting the appropriation to the department, all designated moneys in the fund are hereby continuously appropriated for the purposes of this part 22. At the end of each fiscal year, the state treasurer shall transfer all designated moneys in the fund and all interest earned through the investment of fund moneys, after subtracting the appropriation to the department, as specified in section 35-80-116.5 (5)(b), C.R.S.



§ 39-22-2203. Repeal of part

This part 22 is repealed, effective January 1, 2021, unless the voluntary contribution to the pet overpopulation fund established by section 39-22-2201 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 23 - Court-Appointed Special Advocates Voluntary Contribution



Part 24 - Colorado Healthy Rivers Fund Voluntary Contribution

§ 39-22-2401. Legislative declaration

The general assembly hereby finds and declares that the natural heritage and quality of life in Colorado are of fundamental importance to the citizens of the state, and the protection of this natural heritage and quality of life are essential to sustainable economic development in the state. The general assembly further finds and declares that locally based watershed groups have emerged around the state over the past decade that are committed to collaborative approaches to the restoration and protection of lands and natural resources within Colorado's watersheds in concert with economic development. The general assembly recognizes that the Colorado watershed assembly, a nonprofit corporation, serves as a state-level umbrella organization for such local groups. The general assembly further recognizes that the citizens of Colorado may be willing to provide funds to assist in the restoration and protection of lands and natural resources within watersheds in the state. It is therefore the intent of the general assembly enacting this part 24 to provide Colorado citizens the opportunity to support local watershed efforts by allowing citizens to make a voluntary contribution on their state income tax returns for such purpose.



§ 39-22-2402. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 2016, but prior to January 1, 2021, the Colorado state individual income tax return form must contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Colorado healthy rivers fund created in section 39-22-2403.



§ 39-22-2403. Contributions credited to Colorado healthy rivers fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-2402 and shall report such amount to the state treasurer and to the general assembly. The state treasurer shall credit such amount to the Colorado healthy rivers fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Colorado healthy rivers fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of a fiscal year, after subtracting the appropriation to the department, shall be transferred to the Colorado water conservation board in the department of natural resources. Two designees of the board, in cooperation with two designees of the water quality control commission in the department of public health and environment and upon consultation with the Colorado watershed assembly, shall administer the moneys in accordance with the provisions of subsection (3) of this section. Moneys in the fund may be used to cover all reasonable costs incurred in administering the moneys in the fund.

(3) The water quality control commission and the Colorado water conservation board shall use the moneys transferred pursuant to subsection (2) of this section to award grants, on a competitive basis and in a manner to be determined jointly by such commission and board, to any qualified resident of Colorado to work toward the restoration and protection of land and natural resources within watersheds in Colorado. Qualifications for such grants shall be determined jointly by the commission and the board in cooperation with the Colorado watershed assembly.

(4) Moneys granted pursuant to subsection (3) of this section shall not be used for lobbying or for any other political purpose, the costs of litigation, or to remove any diversion or improvement structure.



§ 39-22-2404. Repeal of part

This part 24 is repealed, effective January 1, 2022, unless the voluntary contribution to the Colorado healthy rivers fund created in section 39-22-2403 is continued or reestablished by the general assembly acting by bill prior to that date.






Part 25 - Family Resource Centers Fund Voluntary Contribution



Part 26 - Colorado State Fair Voluntary Contribution



Part 27 - Organ Donor Awareness Voluntary Contribution



Part 28 - Dropout Prevention Activity Programs Voluntary Contribution



Part 29 - Alzheimer's Association Voluntary Contribution

§ 39-22-2901. Voluntary contribution designation - procedure

For income tax years that commence on or after January 1, 2016, but before January 1, 2021, the Colorado state individual income tax return form must contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Alzheimer's Association fund created in section 39-22-2902.



§ 39-22-2902. Contributions credited to the Alzheimer's Association fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-2901 and shall report such amount to the state treasurer and to the general assembly. The state treasurer shall credit such amount to the Alzheimer's Association fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Alzheimer's Association fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of a fiscal year, after subtracting the appropriation to the department, shall be transferred to the Alzheimer's Association Colorado chapter, a Colorado nonprofit agency. The Alzheimer's Association Colorado chapter shall administer such moneys in furtherance of the work of the association in providing family support services and caregiver education.



§ 39-22-2903. Repeal of part

This part 29 is repealed, effective January 1, 2022, unless the voluntary contribution to the Alzheimer's Association fund established by section 39-22-2902 is continued or reestablished by the general assembly acting by bill prior to that date.






Part 30 - Military Family Relief Voluntary Contribution

§ 39-22-3001. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 2016, but prior to January 1, 2021, the Colorado state individual income tax return form must contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the military family relief fund created in section 28-3-1502, C.R.S.



§ 39-22-3002. Contributions credited to the military family relief fund - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-3001 and shall report such amount to the state treasurer, the adjutant general, and the house and senate state, veterans and military affairs committees. The state treasurer shall credit such amount to the military family relief fund.

(2) The general assembly shall appropriate annually from the military family relief fund to the department of revenue its costs of administering moneys designated as contributions to the fund.



§ 39-22-3003. Repeal of part

This part 30 is repealed, effective January 1, 2022, unless the voluntary contribution to the military family relief fund is continued or reestablished by the general assembly acting by bill prior to said date.






Part 31 - Colorado Easter Seals Voluntary Contribution



Part 32 - National Multiple Sclerosis Society Voluntary Contribution

§ 39-22-3201. Legislative declaration

The general assembly hereby finds and declares that the quality of life for individuals with multiple sclerosis, and their families, is of fundamental importance to the citizens of the state. The general assembly further declares that the state has one of the highest prevalence rates for multiple sclerosis in the United States: One in five hundred and eighty citizens, of which seventy-three percent are women. The general assembly recognizes that there are many costs associated with the care of individuals with multiple sclerosis because it is a disease that starts in young adulthood and usually becomes progressively disabling, thereby significantly impacting people's lives for many years. The general assembly further declares that the Colorado chapter of the National Multiple Sclerosis Society was founded in 1959 and provides programs and services across the state for people with multiple sclerosis, their families, and friends. The general assembly recognizes that the National Multiple Sclerosis Society funds research in Colorado toward finding the cause of and cure for multiple sclerosis. The general assembly further recognizes that the Colorado chapter of the National Multiple Sclerosis Society has regional offices in the Denver metro area, Fort Collins, Grand Junction, and Colorado Springs. The general assembly further recognizes that many Colorado citizens would be willing to provide funds for multiple sclerosis programs if given the opportunity. It is therefore the intent of the general assembly in enacting this part 32 to provide those committed and concerned Colorado citizens the opportunity to financially foster the growth and success of the National Multiple Sclerosis Society by allowing citizens to make voluntary contributions on their state income tax returns for such purpose.



§ 39-22-3202. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 2016, but prior to January 1, 2021, the Colorado state individual income tax return form must contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Colorado multiple sclerosis fund created in section 39-22-3203.



§ 39-22-3203. Contributions credited to the Colorado multiple sclerosis fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-3202 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the Colorado multiple sclerosis fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Colorado multiple sclerosis fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of a fiscal year, after subtracting the appropriation to the department, shall be transferred to the National Multiple Sclerosis Society, Colorado chapter, a Colorado nonprofit organization. The National Multiple Sclerosis Society, Colorado chapter, shall administer the moneys in furtherance of the work of the National Multiple Sclerosis Society statewide.



§ 39-22-3204. Repeal of part

This part 32 is repealed, effective January 1, 2022, unless the voluntary contribution to the Colorado multiple sclerosis fund established by section 39-22-3203 is continued or reestablished by the general assembly acting by bill prior to that date.






Part 33 - Colorado Cancer Fund Voluntary Contribution

§ 39-22-3301. Legislative declaration

(1) The general assembly hereby finds and declares that the eradication of all cancers is essential to the quality of life of Coloradans. The general assembly recognizes that the mission of the Colorado Cancer Coalition is to bring together and coordinate cancer prevention, early detection, treatment support, and research efforts to improve the quality of life of every person in Colorado.

(2) The general assembly further finds and declares that the Colorado Cancer Coalition is a network of organizations and individuals that provide leadership and coordination of services for cancer patients and their families. The general assembly further finds and declares that the coalition serves as a catalyst for cancer prevention and control activities throughout the state. The general assembly further recognizes that the coalition partners with many organizations that strive to ensure that adequate prevention, early detection, treatment, and survivorship care are available and accessible to all Coloradans.

(3) The general assembly further finds and declares that cancer affects not only those who are diagnosed but also their families, friends, communities, and places of work. Education, awareness, and personal advocacy are essential to the eradication of all cancers. The general assembly further finds and declares that the Colorado Cancer Coalition strives to achieve the goals and objectives set forth in the coalition's Colorado cancer plan throughout the state, which are integral in addressing the needs of cancer patients, survivors, and health care providers.

(4) In order to assist the Colorado Cancer Coalition in fulfilling its mission, the general assembly recognizes that the citizens of Colorado may be willing to provide moneys to assist in the coalition's education, personal advocacy, treatment, and health promotion efforts. The general assembly further recognizes that the Colorado cancer fund advisory board, consisting of appropriate members and partners of the Colorado Cancer Coalition, will be established to ensure moneys are distributed in a fair and equitable manner. It is therefore the intent of the general assembly to provide Colorado citizens the opportunity to support the efforts of the Colorado Cancer Coalition and its partners by allowing citizens to make a voluntary contribution on their state income tax returns for such purpose.



§ 39-22-3302. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 2016, but prior to January 1, 2021, the Colorado state individual income tax return form must contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Colorado cancer fund created in section 39-22-3303.



§ 39-22-3303. Contributions credited to the Colorado cancer fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-3302 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the Colorado cancer fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Colorado cancer fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of a fiscal year, after subtracting the appropriation to the department, shall be transferred to the Colorado Cancer Coalition, an organization under the direction of the Colorado Foundation for Public Health and the Environment, a Colorado nonprofit organization. The coalition shall administer the moneys in furtherance of its work on behalf of the cancer community.



§ 39-22-3304. Repeal of part

This part 33 is repealed, effective January 1, 2022, unless the voluntary contribution to the Colorado cancer fund established by section 39-22-3303 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 34 - 9health Fair Voluntary Contribution

§ 39-22-3401. Legislative declaration

(1) The general assembly hereby finds and declares that 9Health Fair, a nonprofit entity, offers free and low-cost health screenings and education through volunteer-run, community-initiated programs and provides needed services for thousands of people in Colorado. The general assembly further finds that, for some people, their only contact with a health care professional is at a 9Health Fair location, and 9Health Fair provides free vouchers to those who could not otherwise afford important health screenings. 9Health Fair's mission is to promote health awareness and to encourage individuals to assume responsibility for their own health. The general assembly further finds that 9Health Fair impacts lives and communities, identifying thousands of previously undetected health issues each year, and contributes to improvement in the health of the state's population. Eighty-seven thousand individuals participated in the 2007 9Health Fair at over one hundred sixty locations in fifty counties. Since 1980, with the help of volunteer forces from religious institutions, schools, recreation centers, service organizations, and hospitals and with the support of the Colorado national guard, 9Health Fair has directly impacted over one and a half million lives.

(2) In order to assist 9Health Fair in fulfilling its mission, the general assembly recognizes that the citizens of Colorado may be willing to provide moneys to assist in 9Health Fair's health promotion efforts. It is therefore the intent of the general assembly to provide Colorado citizens the opportunity to support the efforts of 9Health Fair by allowing citizens to make a voluntary contribution on their state income tax returns for such purpose.



§ 39-22-3402. Voluntary contribution designation - procedure

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the 9Health Fair fund voluntary contribution is next in the queue, the Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the 9Health Fair fund created in section 39-22-3403.



§ 39-22-3403. Contributions credited to the 9Health Fair fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-3402 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the 9Health Fair fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the 9Health Fair fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of a fiscal year, after subtracting the appropriation to the department, shall be transferred to 9Health Fair, a Colorado nonprofit organization.



§ 39-22-3404. Repeal of part

This part 34 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the 9Health Fair fund voluntary contribution is next in the queue, unless the voluntary contribution to the 9Health Fair fund established by section 39-22-3403 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 35 - Adult Stem Cells Cure Fund Voluntary Contribution



Part 36 - Make-a-Wish Foundation of Colorado Voluntary Contribution

§ 39-22-3601. Legislative declaration

(1) The general assembly hereby finds and declares that the Make-A-Wish Foundation of Colorado, a nonprofit entity, grants the wishes of children with life-threatening medical conditions to enrich the human experience with hope, strength, and joy. The general assembly further finds that the Make-A-Wish Foundation of Colorado will consider the wish of any child diagnosed with a life-threatening medical condition who is between the ages of two and a half and eighteen and lives anywhere in the state. The general assembly further finds that the Make-A-Wish Foundation of Colorado uses volunteers who meet with an eligible child and his or her family to determine the child's truest wish, and the entire family participates in the child's wish. The general assembly further finds that a child's wish provides joy, respite, and family healing and provides relief from the child's illness. The general assembly further finds that the happiness the Make-A-Wish Foundation of Colorado provides by granting wishes gets whole families out of hospitals and offers them a time of fun and togetherness. The general assembly further finds that the average cost of granting a wish is six thousand dollars, although some wishes cost much less, and some cost much more, and the Make-A-Wish Foundation of Colorado relies on in-kind gifts and donations from individuals, groups, and corporations as well as the generous donation of time from many volunteers.

(2) In order to assist the Make-A-Wish Foundation of Colorado in fulfilling its mission, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to assist in the Make-A-Wish Foundation of Colorado's efforts. It is therefore the intent of the general assembly to provide Colorado citizens the opportunity to support the efforts of the Make-A-Wish Foundation of Colorado by allowing citizens to make a voluntary contribution on their state income tax returns for such purpose.



§ 39-22-3602. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 2016, but prior to January 1, 2021, the Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Make-A-Wish Foundation of Colorado fund created in section 39-22-3603 (1).



§ 39-22-3603. Contributions credited to the Make-A-Wish Foundation of Colorado fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-3602 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the Make-A-Wish Foundation of Colorado fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Make-A-Wish Foundation of Colorado fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of a fiscal year, after subtracting the appropriation to the department, shall be transferred to the Make-A-Wish Foundation of Colorado, a Colorado nonprofit organization.



§ 39-22-3604. Repeal of part

This part 36 is repealed, effective January 1, 2022, unless the voluntary contribution to the Make-A-Wish Foundation of Colorado fund established by section 39-22-3602 is continued or reestablished by the general assembly acting by bill prior to that date.






Part 37 - Colorado 2-1-1 First Call for Help Fund Voluntary Contribution

§ 39-22-3701. Legislative declaration

(1) The general assembly hereby finds and declares that 2-1-1 Colorado is a public service collaborative of several organizations and that Mile High United Way is the official fiscal manager for the collaborative. The general assembly further finds and declares that 2-1-1 Colorado:

(a) Especially in times of economic need, provides a valuable service to Colorado citizens searching for assistance;

(b) Provides streamlined access to existing health and human services information and eliminates confusing and frustrating searches;

(c) Provides emergency response to natural disasters so as not to overload other public systems;

(d) Provides elderly, disabled, non-English speaking, illiterate, and new Colorado citizens and those incapacitated by crisis the opportunity to help themselves;

(e) Expands civic involvement and provides a forum for matching volunteers and donors with community organizations that need their help; and

(f) Provides an effective social barometer for assessing where need is greatest in the community.

(2) In order to assist 2-1-1 Colorado in fulfilling its mission, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to assist in 2-1-1 Colorado's efforts. It is therefore the intent of the general assembly to provide Coloradans the opportunity to support the efforts of 2-1-1 Colorado by allowing citizens to make a voluntary contribution on their state income tax returns to the Colorado 2-1-1 first call for help fund for such purpose.



§ 39-22-3702. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 2010, but prior to January 1, 2020, the Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Colorado 2-1-1 first call for help fund created in section 39-22-3703 (1).



§ 39-22-3703. Contributions credited to the Colorado 2-1-1 first call for help fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-3702 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the Colorado 2-1-1 first call for help fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Colorado 2-1-1 first call for help fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of the fiscal year, after subtracting the appropriation to the department, shall be transferred to Mile High United Way, a nonprofit organization, solely for use in operating 2-1-1 Colorado.



§ 39-22-3704. Repeal of part

This part 37 is repealed, effective January 1, 2021, unless the voluntary contribution to the Colorado 2-1-1 first call for help fund established by this part 37 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 38 - Unwanted Horse Fund Voluntary Contribution

§ 39-22-3801. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Horses are a cherished part of our western heritage and an important aspect of Colorado's culture and economy;

(b) Colorado is facing a growing threat of an increasing number of unwanted horses;

(c) Approximately six thousand horses become unwanted in Colorado each year;

(d) Most of Colorado's horse rescue facilities are operating at capacity and, as such, their ability to care for additional unwanted horses is limited;

(e) Documented incidences of horse abuse and neglect are rising; and

(f) The Colorado unwanted horse alliance, a registered nonprofit organization pursuant to section 501 (c)(3) of the internal revenue code, exists to help find solutions to the problem.

(2) In order to assist the Colorado unwanted horse alliance in fulfilling its mission, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to assist in its efforts. It is therefore the intent of the general assembly to provide Coloradans the opportunity to support the efforts of the Colorado unwanted horse alliance by allowing citizens to make a voluntary contribution on their state income tax returns to the unwanted horse fund for such purpose.



§ 39-22-3802. Voluntary contribution designation - procedure

For income tax years commencing on or after January 1, 2016, but prior to January 1, 2021, the Colorado state individual income tax return form must contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the unwanted horse fund created in section 39-22-3803 (1).



§ 39-22-3803. Contributions credited to the unwanted horse fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-3802 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the unwanted horse fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the unwanted horse fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of the fiscal year, after subtracting the appropriation to the department, shall be transferred to the Colorado unwanted horse alliance, a registered nonprofit organization pursuant to section 501 (c)(3) of the internal revenue code.



§ 39-22-3804. Repeal of part

This part 38 is repealed, effective January 1, 2022, unless the voluntary contribution to the unwanted horse fund established by this part 38 is continued or reestablished by the general assembly acting by bill prior to that date.






Part 39 - Goodwill Industries Voluntary Contribution

§ 39-22-3901. Legislative declaration

(1) The general assembly hereby finds and declares that Goodwill - Colorado is a public service collaborative of Goodwill Industries of Denver and Goodwill Industries of Colorado Springs and that Goodwill - Colorado:

(a) Especially in times of economic need, provides valuable opportunities for Colorado citizens to develop critical workforce skills, find employment, and advance their careers;

(b) Helps Colorado citizens with disabilities or disadvantaging work conditions to reach their highest level of personal and economic independence through job training and workforce development programs;

(c) Offers career development programs, mentoring, and internship opportunities to thousands of at-risk youth in Colorado;

(d) Makes available low-cost clothing and household items to Colorado citizens in thirty retail stores that also create new jobs and generate sales tax revenue for local communities and the state; and

(e) Annually recycles tens of millions of pounds of clothing and household items, keeping these items out of Colorado's landfills.

(2) In order to assist Goodwill - Colorado, a collaboration of Goodwill Industries of Colorado Springs and Goodwill Industries of Denver, which are both registered nonprofit organizations pursuant to section 501 (c)(3) of the internal revenue code, in fulfilling its mission, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to assist in its efforts. It is therefore the intent of the general assembly to provide Coloradans the opportunity to support the efforts of Goodwill - Colorado by allowing citizens to make a voluntary contribution on their state income tax return form to the Goodwill Industries fund for such a purpose.



§ 39-22-3902. Voluntary contribution designation - procedure - effective date

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Goodwill Industries fund voluntary contribution is next in the queue, the Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Goodwill Industries fund created in section 39-22-3903 (1).



§ 39-22-3903. Contributions credited to the Goodwill Industries fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-3902 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the Goodwill Industries fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Goodwill Industries fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of the fiscal year, after subtracting the appropriation to the department, shall be transferred to Goodwill - Colorado.



§ 39-22-3904. Repeal of part

This part 39 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Goodwill Industries fund voluntary contribution is next in the queue, unless the voluntary contribution to the Goodwill Industries fund established by this part 39 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 40 - Roundup River Ranch Voluntary Contribution

§ 39-22-4001. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) There are over thirty-four thousand children between the ages of seven and seventeen suffering from serious diseases and medical conditions in the Rocky Mountain region;

(b) Eighty-six percent of these children are unable to attend a camp because there is not a children's camp that can accommodate serious medical conditions in the Rocky Mountain region;

(c) Roundup River Ranch is a Colorado 501 (c)(3) nonprofit organization that has completed a twenty-million-dollar capital campaign and is constructing a state-of-the-art children's camp in Eagle county, Colorado, to accommodate children with serious medical conditions;

(d) Roundup River Ranch is a member of the Association of Hole in the Wall Camps, the world's largest family of children's medical specialty camps;

(e) Beginning in 2011, Roundup River Ranch will provide free, year-round programs to children between the ages of seven and seventeen years who suffer from a wide variety of life-threatening illnesses, including, but not limited to, asthma, blood disorders, cancer, diabetes, solid organ transplants, and other serious medical conditions;

(f) The camp will annually accommodate seven hundred fifty children suffering from serious medical conditions;

(g) Roundup River Ranch has the capacity and strategic plan to expand to annually accommodate one thousand five hundred campers; and

(h) Roundup River Ranch will provide positive recreational experiences for children with serious illnesses in an environment where the children are understood, accepted, and cared for. Juvenile-oriented health camps have proven to reduce anxiety and depression related to illness and lower annual medical costs.

(2) In order to assist the Roundup River Ranch in fulfilling its mission, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to assist in its efforts. It is therefore the intent of the general assembly to provide Coloradans the opportunity to support the efforts of Roundup River Ranch by allowing citizens to make a voluntary contribution on their state income tax return form to the Roundup River Ranch fund for such a purpose.



§ 39-22-4002. Voluntary contribution designation - procedure - effective date

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Roundup River Ranch voluntary contribution is next in the queue, the Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Roundup River Ranch fund created in section 39-22-4003 (1).



§ 39-22-4003. Contributions credited to the Roundup River Ranch fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-4002 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the Roundup River Ranch fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Roundup River Ranch fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of the fiscal year, after subtracting the appropriation to the department, shall be transferred to Roundup River Ranch, a registered nonprofit organization pursuant to section 501 (c)(3) of the internal revenue code.



§ 39-22-4004. Repeal of part

This part 40 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Roundup River Ranch voluntary contribution is next in the queue, unless the voluntary contribution to the Roundup River Ranch fund established by this part 40 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 41 - Families in Action for Mental Health Voluntary Contribution

§ 39-22-4101. Legislative declaration

(1) The general assembly finds and declares that:

(a) Families in Action for Mental Health is a collaboration of mental health advocacy organizations including Mental Health America of Colorado, which serves as the fiscal manager for Families in Action for Mental Health;

(b) A lack of access to mental health services is often cited as one of the top five health threats within Colorado;

(c) Colorado has been ranked as the eighteenth most depressed state in the United States by Mental Health America;

(d) Colorado has the sixth highest suicide rate in the United States;

(e) Substance use, behavioral, and mental health disorders are Colorado's most prevalent chronic illnesses; and

(f) Children and adolescents make up nearly twenty-five percent of Colorado's population, yet they account for thirty-three percent of the severe mental health needs in the state.

(2) The general assembly further finds and declares that Families in Action for Mental Health:

(a) Offers statewide mental health education, advocacy, information and referrals, support groups, and family programs to all Coloradans in need;

(b) Promotes suicide prevention efforts and education;

(c) Increases access to appropriate mental health services, thus strengthening and enhancing Colorado's mental health safety net system;

(d) Ensures that families obtain community support and services so that children grow up healthy and are able to maximize their potential;

(e) Educates Coloradans about mental health to reduce stigmas; and

(f) Empowers those living with mental health conditions to achieve greater levels of wellness and recovery.

(3) In order to assist Families in Action for Mental Health in fulfilling its mission, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to assist in its efforts. It is therefore the intent of the general assembly to provide Coloradans the opportunity to support the efforts of Families in Action for Mental Health by allowing citizens to make a voluntary contribution on their state income tax return form to the Families in Action for Mental Health fund for such a purpose.



§ 39-22-4102. Voluntary contribution designation - procedure - effective date

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Families in Action for Mental Health fund voluntary contribution is next in the queue, the Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Families in Action for Mental Health fund created in section 39-22-4103 (1).



§ 39-22-4103. Contributions credited to the Families in Action for Mental Health fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-4102 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the Families in Action for Mental Health fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Families in Action for Mental Health fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of the fiscal year, after subtracting the appropriation to the department, shall be transferred to Mental Health America of Colorado, the nonprofit organization that acts as fiscal manager for Families in Action for Mental Health.



§ 39-22-4104. Repeal of part

This part 41 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Families in Action for Mental Health fund voluntary contribution is next in the queue, unless the voluntary contribution to the Families in Action for Mental Health fund established by this part 41 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 42 - Public Education Fund Voluntary Contribution

§ 39-22-4201. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Of all of the services provided by state and local governments, public education, beginning with preschool, exercises the most widespread, direct influence on the citizens of the state, ensuring them a wider range of opportunities and a greater likelihood of economic success;

(b) In providing a well-educated citizenry, a well-funded, effective preschool and public education system also increases the likelihood that the state will enjoy a strong economy that attracts investment by businesses and industries that further improve the standard of living for the people of the state; and

(c) During periods of budgetary reductions, it is crucial that the state maintains funding for preschool to the greatest extent possible.

(2) In order to assist in funding preschool, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to aid the preschool and public education system in its efforts. It is therefore the intent of the general assembly to provide Coloradans with the opportunity to support preschool and public education by allowing citizens to make a voluntary contribution on their state income tax return form to the public education fund for such a purpose.



§ 39-22-4202. Voluntary contribution designation - procedure

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the public education fund voluntary contribution is next in the queue, the Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the public education fund created in section 39-22-4203 (1).



§ 39-22-4203. Contributions credited to the public education fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-4202 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the public education fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the public education fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of the fiscal year, after subtracting the appropriation to the department of revenue, shall be appropriated to the department of education for use in the Colorado preschool program created in article 28 of title 22, C.R.S.



§ 39-22-4204. Repeal of part

This part 42 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the public education fund voluntary contribution is next in the queue, unless the voluntary contribution to the public education fund established by this part 42 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 43 - American Red Cross Colorado Disaster Response, Readiness, and Preparedness Fund Voluntary Contribution

§ 39-22-4301. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The American Red Cross is a humanitarian organization that brings together well-trained and dedicated volunteers and paid staff to help prevent, prepare for, and respond to emergencies;

(b) The American Red Cross:

(I) Helps military families deliver messages to their loved ones serving our nation in foreign countries; and

(II) Has been instrumental in assisting victims of disasters around the world, including fires, floods, earthquakes, wars, and hurricanes;

(c) Under the leadership of the American Red Cross, thousands of volunteers stand ready to assist those displaced by disaster, wherever and whenever it may strike;

(d) In Colorado, the American Red Cross has trained tens of thousands of citizens in first aid, cardiopulmonary resuscitation, water safety, and other life-saving techniques; and

(e) In the 2011 fiscal year alone, the American Red Cross Colorado Chapters:

(I) Responded to more than four hundred disasters;

(II) Assisted nearly eight hundred families affected by disaster;

(III) Assisted more than five thousand members of the United States armed forces via emergency communications and other services;

(IV) Trained more than ninety-eight thousand individuals in cardiopulmonary resuscitation, first aid, and other health and safety techniques;

(V) Gave preparedness presentations at events attended by more than thirty thousand individuals; and

(VI) Relied on more than three thousand volunteers to fulfill the American Red Cross mission.

(2) In order to assist the American Red Cross Colorado Chapters in fulfilling the mission of the American Red Cross, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to assist in its efforts. It is therefore the intent of the general assembly to provide Coloradans the opportunity to support the efforts of the American Red Cross Colorado Chapters by allowing citizens to make a voluntary contribution on their state income tax return form to the American Red Cross Colorado disaster response, readiness, and preparedness fund for such a purpose.



§ 39-22-4302. Voluntary contribution designation - procedure - effective date

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the American Red Cross Colorado disaster response, readiness, and preparedness fund voluntary contribution is next in the queue, the Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the American Red Cross Colorado disaster response, readiness, and preparedness fund created in section 39-22-4303 (1).



§ 39-22-4303. Contributions credited to the American Red Cross Colorado disaster response, readiness, and preparedness fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-4302 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the American Red Cross Colorado disaster response, readiness, and preparedness fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the American Red Cross Colorado disaster response, readiness, and preparedness fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of the fiscal year, after subtracting the appropriation to the department, shall be transferred to the American Red Cross Colorado Chapters.



§ 39-22-4304. Repeal of part

This part 43 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the American Red Cross Colorado disaster response, readiness, and preparedness fund voluntary contribution is next in the queue, unless the voluntary contribution to the American Red Cross Colorado disaster response, readiness, and preparedness fund established by this part 43 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 44 - Colorado for Healthy Landscapes Fund Voluntary Contribution

§ 39-22-4401. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Colorado for Healthy Landscapes is a collaboration of noxious weed and invasive species control advocacy organizations including the Colorado Weed Management Association, the nonprofit organization that serves as the fiscal manager for Colorado for Healthy Landscapes;

(b) A lack of access to noxious weed and invasive species control services is often cited as one of the leading threats to Colorado's natural resources;

(c) The control efforts to counter the impacts of invasive species cost Americans approximately one hundred twenty billion dollars annually; and

(d) In Colorado:

(I) Stands of tamarisk have decreased bird populations along the Colorado river by ninety-seven percent;

(II) In the flat tops wilderness, yellow toadflax has caused declines in native plant populations, thereby degrading wildlife habitat;

(III) Cheatgrass increases the frequency and intensity of wildfires;

(IV) Leafy spurge has decreased elk habitat usage by over eighty percent and native bird nesting and species numbers by forty-two and thirty-seven percent, respectively;

(V) Diffuse knapweed replaces traditional wildlife forage and degrades wildlife habitat;

(VI) Canada thistle infestations threaten endangered species such as the Colorado butterfly plant; and

(VII) Russian knapweed produces chemicals that displace native plants and degrades wildlife habitat.

(2) The general assembly further finds and declares that Colorado for Healthy Landscapes:

(a) Promotes noxious weed and invasive species prevention efforts and education;

(b) Increases access to appropriate noxious weed and invasive species funding, thus strengthening and enhancing Colorado's noxious weed and invasive species control system;

(c) Ensures that controlling entities obtain community support and services so that landscapes evolve in a healthy manner and are able to maximize their potential; and

(d) Educates Coloradans about noxious weed and invasive species to reduce careless acts that encourage unwanted spread of such species.

(3) In order to assist Colorado for Healthy Landscapes in fulfilling its mission, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to assist in its efforts. It is therefore the intent of the general assembly to provide Coloradans the opportunity to support the efforts of the Colorado Weed Management Association by allowing citizens to make a voluntary contribution on their state income tax return form to the Colorado for Healthy Landscapes fund for such a purpose. The Colorado Weed Management Association shall administer the moneys in furtherance of its mission to protect Colorado's natural resources from the degrading effects of invasive species of terrestrial and aquatic vegetation.



§ 39-22-4402. Voluntary contribution designation - procedure - effective date

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line on the income tax return form has become available and the Colorado for Healthy Landscapes fund voluntary contribution is next in the queue established pursuant to said section 39-22-1001 (8), the Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Colorado for Healthy Landscapes fund created in section 39-22-4403 (1).



§ 39-22-4403. Contributions credited to the Colorado for Healthy Landscapes fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-4402 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the Colorado for Healthy Landscapes fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Colorado for Healthy Landscapes fund to the department of revenue its costs of administering moneys designated as contributions to the fund. All moneys remaining in the fund at the end of the fiscal year, after subtracting the appropriation to the department, shall be transferred to the Colorado Weed Management Association, a Colorado nonprofit organization that acts as fiscal manager for Colorado for Healthy Landscapes.



§ 39-22-4404. Repeal of part

This part 44 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Colorado for Healthy Landscapes fund voluntary contribution is next in the queue, unless the voluntary contribution to the Colorado for Healthy Landscapes fund established by this part 44 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 45 - Habitat for Humanity of Colorado Voluntary Contribution

§ 39-22-4501. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:(a) Habitat for Humanity is an organization that welcomes all people, regardless of race, religion, ethnicity, or any other difference, to build and repair simple, decent, affordable houses for those who lack adequate shelter; and(b) Habitat for Humanity of Colorado supports organization affiliates across the state that provide home ownership to low-income families that commit to a partnership that includes sweat equity, financial training, and a no-interest mortgage.

(2) In order to assist Habitat for Humanity of Colorado in fulfilling the mission of Habitat for Humanity, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to assist in its efforts. It is therefore the intent of the general assembly to provide Coloradans the opportunity to support the efforts of Habitat for Humanity of Colorado by allowing citizens to make a voluntary contribution on their state income tax return form to the Habitat for Humanity of Colorado fund for that purpose.



§ 39-22-4502. Voluntary contribution designation - procedure - effective date

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line on the income tax return form has become available and the Habitat for Humanity of Colorado fund voluntary contribution is next in the queue established pursuant to said section 39-22-1001 (8), the Colorado state individual income tax return form shall contain a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Habitat for Humanity of Colorado fund created in section 39-22-4503 (1).



§ 39-22-4503. Contributions credited to the Habitat for Humanity of Colorado fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-4502 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the Habitat for Humanity of Colorado fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Habitat for Humanity of Colorado fund to the department of revenue its costs of administering moneys designated as contributions to the fund. After subtracting the appropriation to the department, the state treasurer shall transfer all moneys remaining in the fund at the end of the fiscal year to Habitat for Humanity of Colorado, a Colorado nonprofit organization.



§ 39-22-4504. Repeal of part

This part 45 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Habitat for Humanity of Colorado fund voluntary contribution is next in the queue, unless the Habitat for Humanity of Colorado fund established by this part 45 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 46 - Colorado Youth Corps Association Voluntary Contribution

§ 39-22-4601. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that the Colorado Youth Corps Association promotes youth development through conservation and advances the youth conservation corps accredited by the Colorado Youth Corps Association in the state that engage youth and young adults to address land, water, and energy challenges while they chart their educational and employment futures.

(2) In order to assist Colorado in fulfilling the mission of the Colorado Youth Corps Association, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to assist in its efforts. It is therefore the intent of the general assembly to provide Coloradans the opportunity to support the efforts of the Colorado Youth Corps Association by allowing citizens to make a voluntary contribution on their state income tax return form to the Colorado Youth Conservation Corps fund for that purpose.



§ 39-22-4602. Voluntary contribution designation - procedure - effective date

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line on the income tax return form has become available and the Colorado Youth Conservation Corps fund voluntary contribution is next in the queue established pursuant to said section 39-22-1001 (8), the executive director shall ensure that the Colorado state individual income tax return form contains a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Colorado Youth Conservation Corps fund created in section 39-22-4603 (1).



§ 39-22-4603. Contributions credited to the Colorado Youth Conservation Corps fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-4602 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the Colorado Youth Conservation Corps fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Colorado Youth Conservation Corps fund to the department of revenue its costs of administering moneys designated as contributions to the fund. After subtracting the appropriation to the department, the state treasurer shall transfer all moneys remaining in the fund at the end of the fiscal year to the Colorado Youth Corps Association, a Colorado nonprofit organization.



§ 39-22-4604. Repeal of part

This part 46 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Colorado Youth Conservation Corps fund voluntary contribution is next in the queue, unless the Colorado Youth Conservation Corps fund established by this part 46 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 47 - First-Time Home Buyer Savings Account

§ 39-22-4701. Short title

The short title of this part 47 is the "First-time Home Buyer Savings Account Act".



§ 39-22-4702. Legislative declaration

The general assembly declares that the purpose for allowing taxable income to be reduced by earnings from a first-time home buyer savings account is to encourage first-time home ownership through incentivizing saving for a down payment and closing costs because of the significant financial and civic benefits home ownership provides for our state.



§ 39-22-4703. Definitions

As used in this part 47, unless the context otherwise requires:

(1) "Account holder" means an individual who establishes an account with a financial institution that is designated as a first-time home buyer savings account in accordance with section 39-22-4704.

(2) "Department" means the department of revenue.

(3) "Eligible expenses" means a down payment and any closing costs included on a real estate settlement statement, including, but not limited to, appraisal fees, mortgage origination fees, and inspection fees.

(4) "Financial institution" means any state bank, state trust company, savings and loan association, federally chartered credit union doing business in Colorado, credit union chartered by the state of Colorado, national bank, broker-dealer, mutual fund, insurance company, or other similar financial entity qualified to do business in the state of Colorado.

(5) "First-time home buyer" means an individual who:

(a) Has never owned or purchased under contract for deed, either individually or jointly, a single-family, owner-occupied primary residence, including, but not limited to, a condominium unit or a manufactured or mobile home that is assessed and taxed as real property; or

(b) As a result of the individual's dissolution of marriage, has not been listed on a property title for at least three consecutive years or more.

(6) "First-time home buyer savings account" or "account" means an account with a financial institution designated as such in accordance with section 39-22-4704 (1).

(7) "Qualified beneficiary" means a first-time home buyer designated by an account holder for whom the money in a first-time home buyer savings account is or will be used for eligible expenses for the purchase of his or her primary residence in the state.



§ 39-22-4704. First-time home buyer savings account

(1) Beginning January 1, 2017, any individual may open an account with a financial institution and designate the account, in its entirety, as a first-time home buyer savings account to be used to pay or reimburse a qualified beneficiary's eligible expenses for the purchase of a primary residence in Colorado. An individual may be the account holder of multiple accounts, and an individual may jointly own the account with another person if they file a joint income tax return. To be eligible for the subtraction under section 39-22-104 (4)(w)(I), an account holder must comply with the requirements of this section.

(2) An account holder must designate, no later than April 15 of the year following the taxable year during which the account is established, a first-time home buyer as the qualified beneficiary of the first-time home buyer savings account. The account holder may designate himself or herself as the qualified beneficiary. The account holder may change the designated qualified beneficiary at any time, but there may not be more than one qualified beneficiary at any time. An account holder cannot have multiple accounts with the same qualified beneficiary, but an individual may be designated as the qualified beneficiary of multiple accounts.

(3) (a) The following limits apply to a first-time home buyer savings account:

(I) The maximum contribution to a first-time home buyer savings account for a taxable year is fourteen thousand dollars for an individual and twenty-eight thousand dollars for account holders who file a joint return;

(II) The maximum amount of all contributions for all taxable years to a first-time home buyer savings account is fifty thousand dollars; and

(III) The maximum total amount in an account is one hundred fifty thousand dollars.

(b) If a limit in paragraph (a) of this subsection (3) is exceeded, then thereafter no interest or other income earned on the investment of money in a first-time home buyer savings account may be subtracted from taxable income under section 39-22-104 (4)(w)(I).

(c) Money may remain in a first-time home buyer savings account for unlimited duration without the interest or income being subject to recapture or penalty.

(4) The account holder shall not use money in an account to pay expenses of administering the account; except that a service fee may be deducted from the account by a financial institution. The account holder is responsible for maintaining documentation for the first-time home buyer savings account and for eligible expenses related to the qualified beneficiary's purchase of his or her primary residence.



§ 39-22-4705. Eligible expenses - penalties for other uses

(1) (a) For purposes of the income tax benefit conferred under this part 47, the money in a first-time home buyer savings account may be:

(I) Used for eligible expenses related to a qualified beneficiary's purchase of his or her primary residence in the state;

(II) Used for eligible expenses related to a qualified beneficiary's purchase of his or her primary residence in or outside the state, if the qualified beneficiary is active-duty military and was stationed in Colorado for any time after the creation of the account;

(III) Used for expenses that would have qualified under subparagraph (I) or (II) of this paragraph (a), but the contract for purchase did not close;

(IV) Transferred to another newly created first-time home buyer savings account; or

(V) Used to pay a service fee that is deducted by the financial institution.

(b) Paragraph (a) of this subsection (1) applies regardless of whether the qualified beneficiary is the sole owner of the primary residence or joint owner with another person who does not qualify as qualified beneficiary. The money in a first-time home buyer account may not be used for the purposes in subparagraphs (I), (II), and (III) of paragraph (a) of this subsection (1) related to the purchase of a manufactured or mobile home that is not taxed as real property.

(2) Money withdrawn from a first-time home buyer savings account is subject to recapture in the taxable year in which it is withdrawn based on a proportion from the account subtracted under section 39-22-104 (4)(w)(I) to the total amount in the account, if:

(a) At the time of the withdrawal, it has been less than a year since the first deposit in the first-time home buyer savings account; or

(b) The money is used for any purpose other than those specified in subsection (1) of this section.

(3) If any money is subject to recapture under paragraph (b) of subsection (2) of this section, the account holder shall pay to the department a penalty in the same taxable year as the recapture. If the withdrawal was made ten or fewer years after the first deposit in the first-time home buyer savings account, then the penalty is equal to five percent of the amount subject to recapture, and if the withdrawal was made more than ten years after the first deposit in the account, then the penalty is equal to ten percent of the amount subject to recapture. But these penalties do not apply if:

(a) The money is used for eligible expenses related to a qualified beneficiary's purchase of his or her primary residence outside of the state; or

(b) The money is from a first-time home buyer savings account for which the qualified beneficiary dies and the account holder does not designate a new qualified beneficiary during the same taxable year.

(4) If the account holder or, if the first-time home buyer savings account is jointly owned, account holders die, then all of the money in the account that was subtracted from taxable income is subject to recapture in the taxable year of the death or deaths, but no penalty is due to the department.



§ 39-22-4706. Forms

The department shall establish forms for an account holder to annually report information about a first-time home buyer savings account, including, but not limited to, how the money from the fund is used, and identify any supporting documentation that is required to be maintained. To be eligible for the subtraction in section 39-22-104 (4)(w), an account holder must annually file with his or her state income tax return the completed form, the form 1099 for the account issued by the financial institution, and any other supporting documentation the department requires.



§ 39-22-4707. Financial institutions

(1) A financial institution is not required to:

(a) Designate an account as a first-time home buyer savings account, or designate the beneficiaries of an account, in the financial institution's account contracts or systems or in any other way;

(b) Track the use of money withdrawn from a first-time home buyer savings account; or

(c) Report any information to the department or any other governmental agency that is not otherwise required by law.

(2) A financial institution is not responsible or liable for:

(a) Determining or ensuring that an account holder is eligible for a subtraction under section 39-22-104 (4)(w)(I);

(b) Determining or ensuring that money in the account is used for an eligible expense; or

(c) Reporting or remitting taxes or penalties related to use of money in a first-time home buyer savings account.

(3) In implementing this part 47 and section 39-22-104 (3)(k) and (4)(w), the department shall not establish any administrative, reporting, or other requirements on financial institutions that are outside the scope of normal account procedures.






Part 48 - Urban Peak Housing and Support Services for Youth Experiencing Homelessness Fund Voluntary Contribution

§ 39-22-4801. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Urban Peak is a humanitarian organization that provides supportive housing and comprehensive support services to youths age fifteen to twenty-four who are experiencing homelessness in Colorado;

(b) Urban Peak serves more than two thousand five hundred youths experiencing homelessness each year;

(c) Urban Peak provides street outreach six days a week and provides hygiene materials, clothing and food, referrals, assistance in obtaining personal documentation, and an adult lifeline to more than one thousand one hundred youths a year living on the streets;

(d) Urban Peak provides the following to one thousand five hundred youths per year in a low-barrier, drop-in center:

(I) Temporary respite from outdoor elements;

(II) Hot breakfasts;

(III) Lockers;

(IV) Laundry service;

(V) Showers;

(VI) Individualized case management;

(VII) Harm reduction; and

(VIII) Life skills classes;

(e) Urban Peak also provides sixty shelter beds three hundred sixty-five days per year to youths experiencing homelessness in Colorado, providing five hundred youths ages fifteen to twenty-one a safe place to sleep, three meals per day, medical and mental health care, family mediation, individualized case management, and access to numerous other support services;

(f) Urban Peak provides supportive housing, which places youths in their own apartments, to one hundred fifty-five youths per year, which supportive housing includes individualized, strength-based case management, education and employment services, and skill development to increase their ability to achieve self-sufficiency; and

(g) Urban Peak provides education and employment support services to nearly six hundred youths each year, including GED tutoring and testing, individualized case management, high school reengagement support, post-secondary educational opportunities, job readiness training, job retention support, and food safety and retail certifications.

(2) In order to assist Colorado in fulfilling the mission of Urban Peak Housing and Support Services for Youth Experiencing Homelessness, the general assembly recognizes that many citizens of Colorado may be willing to provide moneys to assist in its efforts. It is therefore the intent of the general assembly to provide Coloradans the opportunity to support the efforts of Urban Peak Housing and Support Services for Youth Experiencing Homelessness by allowing citizens to make a voluntary contribution on their state income tax return form to the Urban Peak Housing and Support Services for Youth Experiencing Homelessness fund for that purpose.



§ 39-22-4802. Voluntary contribution designation - procedure - effective date

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line on the income tax return form has become available and the Urban Peak Housing and Support Services for Youth Experiencing Homelessness fund voluntary contribution is next in the queue established pursuant to said section 39-22-1001 (8), the executive director shall ensure that the Colorado state individual income tax return form contains a line whereby each individual taxpayer may designate the amount of the contribution, if any, the individual wishes to make to the Urban Peak Housing and Support Services for Youth Experiencing Homelessness fund created in section 39-22-4803 (1).



§ 39-22-4803. Contributions credited to the Urban Peak Housing and Support Services for Youth Experiencing Homelessness fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-4802 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the Urban Peak Housing and Support Services for Youth Experiencing Homelessness fund, which fund is hereby created in the state treasury. All interest derived from the deposit and investment of moneys in the fund shall be credited to the fund.

(2) The general assembly shall appropriate annually from the Urban Peak Housing and Support Services for Youth Experiencing Homelessness fund to the department of revenue its costs of administering moneys designated as contributions to the fund. After subtracting the appropriation to the department, the state treasurer shall transfer all moneys remaining in the fund at the end of the fiscal year to Urban Peak, a Colorado nonprofit organization.



§ 39-22-4804. Repeal of part

This part 48 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the Urban Peak Housing and Support Services for Youth Experiencing Homelessness fund voluntary contribution is next in the queue, unless the Urban Peak Housing and Support Services for Youth Experiencing Homelessness fund established by this part 48 is continued or reestablished by the general assembly acting by bill prior to said date.






Part 49 - Family Caregiver Support Fund Voluntary Contribution

§ 39-22-4901. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) Approximately one million two hundred thousand Coloradans, or nearly one in four, live with a chronic disease or disability;

(b) One in six, or an estimated fifteen percent of, children ages three to seventeen years have at least one developmental disability;

(c) More than one and one-half million, or three in ten, Coloradans require mental health treatment each year;

(d) The older adult population is growing at a faster rate than the general population;

(e) By the year 2040, the number of residents aged sixty or older in Colorado is expected to double from one in eight persons to one in four, or an estimated one million three hundred thousand older adults, and the rapid expansion within that demographic may create a strain on the health care sector, long-term services and supports, and the state;

(f) Family caregivers, including family members and friends, are the main providers of long-term services and supports to older adults and to individuals living with chronic health care needs or disability;

(g) By using community programs, services, and supports that reduce or defer health care expenses or out-of-home placement, family caregivers, family care recipients, and Colorado taxpayers can all benefit;

(h) Helping Coloradans "age in place", safely and independently, is a priority for the state's long-term sustainability; and

(i) Easter Seals Colorado provides support to individuals and families with programs and services to:

(I) Enhance individuals' quality of life;

(II) Create opportunities for individuals living with chronic health care challenges to achieve greater independence; and

(III) Empower and support family caregivers as they work to assist family members living with challenges posed by chronic disease, disability, aging, or other special needs.

(2) Therefore, it is the intent of the general assembly to provide Colorado citizens the opportunity to support the efforts of Easter Seals Colorado, a registered nonprofit organization pursuant to section 501 (c)(3) of the internal revenue code, and support services for individuals living with chronic health care needs and family caregivers by allowing citizens to make voluntary contributions on their state income tax return forms for that purpose.



§ 39-22-4902. Voluntary contribution designation - procedure - effective date

For the five consecutive income tax years immediately following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line on the income tax return form has become available and the family caregiver support fund voluntary contribution is next in the queue established pursuant to said section 39-22-1001 (8), the executive director shall ensure that the Colorado state individual income tax return form contains a line whereby each individual taxpayer may designate the amount of the contribution, if any, that the individual wishes to make to the family caregiver support fund created in section 39-22-4903 (1).



§ 39-22-4903. Contributions credited to the family caregiver support fund - creation - appropriation

(1) The department of revenue shall determine annually the total amount designated pursuant to section 39-22-4902 and shall report that amount to the state treasurer and to the general assembly. The state treasurer shall credit that amount to the family caregiver support fund, which is hereby created in the state treasury. The state treasurer shall credit all interest and income derived from the deposit and investment of money in the family caregiver support fund to the fund.

(2) The general assembly shall appropriate annually from the family caregiver support fund to the department of revenue its costs of administering moneys designated as contributions to the fund. After subtracting the appropriation to the department, the state treasurer shall transfer all money remaining in the fund at the end of the fiscal year to Easter Seals Colorado, a registered nonprofit organization pursuant to section 501 (c)(3) of the internal revenue code.



§ 39-22-4904. Repeal of part

This part 49 is repealed, effective January 1 of the sixth income tax year following the year in which the executive director files written certification with the revisor of statutes as specified in section 39-22-1001 (8) that a line has become available and the family caregiver support fund voluntary contribution is next in the queue, unless the family caregiver support fund established by this part 49 is continued or reestablished by the general assembly acting by bill before that date.









Article 23 - Inheritance and Succession Tax



Article 23.5 - Colorado Estate Tax

§ 39-23.5-101. Short title

This article shall be known and may be cited as the "Colorado Estate Tax Law".



§ 39-23.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Alien" means a decedent who, at the time of the decedent's death, was not domiciled in Colorado or any other state of the United States and was not a citizen of the United States.

(2) "Colorado return" means the Colorado estate tax return with respect to the credit allowable under section 2011 of the internal revenue code and the Colorado generation-skipping transfer tax return with respect to the credit allowable under section 2604 of the internal revenue code.

(3) "Decedent" means a deceased natural person.

(4) "Department" means the department of revenue.

(4.5) Repealed.

(5) "Domiciliary" means a decedent who was domiciled in Colorado at the time of such decedent's death.

(5.5) "Federal additional estate tax return" means any federal estate tax return designated for reporting the recapture of estate tax under section 2032A of the internal revenue code, the additional estate tax imposed for failure to materially participate in a business, dispositions of interests, or other noncompliance under section 2057 of the internal revenue code, and the additional estate tax imposed for failure to implement the agreement under section 2031 of the internal revenue code.

(6) "Federal credit" means the maximum amount of the credit for state death taxes allowable under section 2011 of the internal revenue code or, in the case of an alien, under section 2102 of the internal revenue code.

(7) "Federal return" means the federal estate tax return with respect to the credit allowable under section 2011 of the internal revenue code and the federal generation-skipping transfer tax return with respect to the credit allowable under section 2604 of the internal revenue code.

(8) "Generation-skipping transfer" means every transfer for which a credit for state taxes is allowable under section 2604 of the internal revenue code.

(9) "Gross estate" means gross estate as defined in section 2031 of the internal revenue code or, in the case of an alien, in section 2103 of the internal revenue code.

(9.5) "Internal revenue code" means the "Internal Revenue Code of 1986", as amended, and any regulations thereunder. The change of references in this article from the "Internal Revenue Code of 1954" to the "Internal Revenue Code of 1986" shall not affect any act done or any right accrued or accruing before or after such change, but all rights and liabilities shall continue and may be enforced in the same manner as if such references had not been changed.

(10) "Nondomiciliary" means a decedent, other than an alien decedent, who was not domiciled in Colorado at the time of such decedent's death.

(11) "Other state" means any of the fifty states in the United States (other than Colorado), the District of Columbia, or any possession or territory of the United States.

(12) "Person" includes any natural person, corporation, association, limited liability company, partnership, joint venture, syndicate, estate, trust, or other entity under which business or other activities may be conducted.

(13) "Personal representative" means the personal representative of a decedent's estate, as defined by the "Colorado Probate Code", articles 10 to 17 of title 15, C.R.S., or, if there is no personal representative appointed, qualified, and acting within this state, any person in actual or constructive possession of any property of the decedent within the meaning of section 2203 of the internal revenue code.

(13.3) "Person required to file" means any person, including a personal representative, qualified heir, distributee, or trustee required or permitted to file a federal return or a Colorado return pursuant to the provisions of the internal revenue code or this article.

(13.6) "Qualified heir" means a qualified heir as defined in section 2032A (e)(1) of the internal revenue code or as defined in section 2057 (i)(1) of the internal revenue code if the family-owned business deduction provisions of the internal revenue code are applicable.

(14) to (16) Repealed.

(17) "Transfer" means a transfer within the meaning of section 2001 of the internal revenue code.

(17.5) Repealed.

(17.7) "Unified credit" means the credit against federal estate tax under sections 2010 and 2102 (c)(1) of the internal revenue code.

(18) Except as provided in section 39-23.5-108 (5)(c)(I), "value" means gross value as finally determined for purposes of the federal estate tax or generation-skipping transfer tax.



§ 39-23.5-103. Tax on transfer of gross estate of domiciliaries - amount - credit - property of a domiciliary defined

(1) A tax in the amount of the federal credit is imposed on the transfer of the gross estate of every domiciliary. For Colorado estate tax purposes, no credit for taxes is allowable in determining such federal credit other than the unified credit.

(2) If any property of a domiciliary is subject to a death tax imposed by another state or states for which a credit is allowable under section 2011 of the internal revenue code, the amount of the tax due under this article shall be reduced by the lesser of:

(a) The amount of the death tax paid the other state which is allowed as a credit against the federal estate tax; or

(b) An amount determined by multiplying the federal credit by a fraction, the numerator of which is the value of the domiciliary's gross estate less the value of the property of a domiciliary, as defined in subsection (3) of this section, that is included in the domiciliary's gross estate and the denominator of which is the value of the domiciliary's gross estate.

(3) Property of a domiciliary includes real property held in trust or otherwise that is not situated in some other state; tangible personal property except that which has an actual situs in some other state; and all intangible personal property, wherever the notes, bonds, stock certificates, or other evidence, if any, thereof may be physically located or wherever the banks or other debtors thereof may be located or domiciled; except that real property in a personal trust shall not be taxed if such real property has an actual situs in some other state.



§ 39-23.5-104. Tax on transfer of gross estate of nondomiciliaries - amount - property of a nondomiciliary defined

(1) A tax in an amount determined as provided in this section is imposed on the transfer of the gross estate located in Colorado of every nondomiciliary.

(2) The tax shall be an amount determined by multiplying the federal credit by a fraction, the numerator of which is the value of the property located in Colorado which is included in the gross estate and the denominator of which is the value of the nondomiciliary's gross estate. For Colorado estate tax purposes, no credit for taxes is allowable in determining such federal credit under this subsection (2) other than the unified credit.

(3) Property located in Colorado of a nondomiciliary includes real property situated in this state held in trust or otherwise and tangible personal property which has an actual situs in this state, but intangibles that have acquired an actual or business situs in this state shall not be taxable.



§ 39-23.5-105. Tax upon transfer of gross estate of aliens - amount - property of alien defined

(1) A tax in an amount determined as provided in this section is imposed on the transfer of the gross estate located in Colorado of every alien.

(2) The tax shall be an amount determined by multiplying the federal credit by a fraction, the numerator of which is the value of the property located in Colorado which is included in the gross estate and the denominator of which is the value of the alien's gross estate. For Colorado estate tax purposes, no credit for taxes is allowable in determining such federal credit under this subsection (2) other than the unified credit.

(3) Property located in Colorado of an alien includes real property situated in this state held in trust or otherwise; tangible personal property which has an actual situs in this state; and intangible personal property if the physical evidence of such property is located within this state or if such property is directly or indirectly subject to protection, preservation, or regulation under the laws of this state, to the extent such property is included in the decedent's gross estate.



§ 39-23.5-106. Tax on generation-skipping transfer - amount - property included in generation-skipping transfer

(1) A tax in an amount determined as provided in this section is imposed on every generation-skipping transfer.

(2) The tax shall be an amount determined by multiplying the maximum amount allowable under section 2604 of the internal revenue code by a fraction, the numerator of which is the value of the property located in Colorado included in the generation-skipping transfer and the denominator of which is the value of all property included in the generation-skipping transfer.

(3) Property located in Colorado includes real property situated in this state held in trust or otherwise; tangible personal property which has an actual situs in this state; and intangible personal property owned by a trust having its principal place of administration in this state at the time of the generation-skipping transfer.



§ 39-23.5-107. Tax returns - date to be filed - extension

(1) With respect to every gross estate or generation-skipping transfer, the person required to file a federal return shall file with the department on or before the date the federal return is required to be filed:

(a) A Colorado return for the tax due under this article; and(b) A true copy of the federal return.

(2) If the person required to file has obtained an extension of time for filing the federal return, the filing required by subsection (1) of this section shall be similarly extended until the end of the time period granted in the extension of time for filing the federal return. A true copy of said extension shall be filed with the department within thirty days of issuance.

(3) No Colorado return need be filed if the gross estate or generation-skipping transfer does not require the filing of a federal return.

(4) If the gross estate or generation-skipping transfer does not require the filing of a Colorado return, the person who would otherwise be required to file a Colorado return may apply to the department for the issuance of a certificate of tax determination. If the department is satisfied that the gross estate or generation-skipping transfer is not subject to the tax imposed by this article or that the tax liability has been fully discharged, it shall issue a certificate of tax determination. Such certificate, when issued, shall indicate it has been determined, based upon the Colorado return as filed, that the person who filed the Colorado return is free of any claim by the state for taxes owed under this article.

(5) No tax waiver, consent to transfer, certificate of tax determination, or similar document shall be required for the transfer of any real or personal property located in Colorado included in a gross estate or generation-skipping transfer in the case of decedents dying and generation-skipping transfers occurring on or after July 1, 1980.

(6) If any person fails or refuses to make any return required by this article, the executive director may make such return for such person from such information as may be available, and any assessment based on such return made by the executive director shall be as good and sufficient as if such return had been made and filed by the person liable therefor.

(7) Any person who makes a special use valuation election in a federal return and who is required to file a federal additional estate tax return as a result of a premature disposition of property or premature cessation of the qualified use shall file with the department on or before the date the federal additional estate tax return is required to be filed:

(a) A Colorado return for the estate tax due under this article; and

(b) A true copy of the federal additional estate tax return.

(8) Any person who makes a family-owned business deduction election in a federal return and who is required to file a federal additional estate tax return as a result of failure to materially participate in the business, disposition of interest, or other noncompliance with the requirements of section 2057 of the internal revenue code shall file with the department on or before the date the federal additional estate tax return is required to be filed:

(a) A Colorado return for the estate tax due under this article; and

(b) A true and correct copy of the federal additional estate tax return.

(9) Any person who elects a qualified conservation easement exclusion in a federal return as allowed under section 2031 of the internal revenue code and who is required to file a federal additional estate tax return as a result of failure to implement the agreement described in section 2031 of the internal revenue code shall file with the department on or before the date the federal additional estate tax return is required to be filed:

(a) A Colorado return for the estate tax due under this article; and

(b) A true and correct copy of the federal additional estate tax return.



§ 39-23.5-108. Payment date - extension - installment

(1) The tax due under this section shall be paid to the department by the person required to file not later than the date the Colorado return is required to be filed under section 39-23.5-107.

(2) If the person required to file has obtained an extension of time for payment of the federal tax or has elected to pay such tax in installments, such person may elect to extend the time for payment of the tax due under this article in accordance with such extension, or to pay such tax in installments, in the same manner as provided for payment of the federal tax. Such election shall be made by:

(a) Filing with the department at the time such tax is due a true copy of the application for extension of time for payment or the election to pay the federal tax in installments with the returns required under section 39-23.5-107; and

(b) In the case of installment payments, an agreement consenting to the creation of a special lien under subsection (5) of this section filed with the department on or before the due date for filing the Colorado return, including extensions of time for filing such return. The department may also grant extensions for the filing of such an agreement.

(3) Any person making an estimated federal estate tax payment with the federal application for extension of time for payment shall make an estimated Colorado estate tax payment to the department not later than the date the application for extension of time for payment is filed under subsection (2) of this section. A true copy of the federal extension of time for payment indicating the action taken by the internal revenue service shall be filed with the department within thirty days of issuance.

(4) Any person making the election to pay the Colorado estate tax in installments under subsection (2) of this section may not defer a percentage of such tax exceeding the percentage of federal tax actually deferred and may not defer an amount of tax greater than the tax attributable to the interest in the closely held business subject to such tax. Proof of the federal estate tax installment payment shall be submitted annually with the Colorado estate tax installment payment.

(5) (a) As used in this subsection (5):

(I) "Deferral period" means the period for which the payment of tax under this article is deferred pursuant to the election to pay such tax in installments under subsection (2) of this section.

(II) "Deferred amount" means the amount of tax under this article that is deferred pursuant to subsection (2) of this section.

(III) "Required interest amount" means the interest payable to the department over the first four years that taxes are deferred pursuant to subsection (2) of this section.

(IV) "Section 6166 lien property" means interests in real and other property to the extent that such interests can be expected to survive the deferral period and are designated in the agreement required by paragraph (b) of subsection (2) of this section consenting to the creation of a special lien under this subsection (5).

(b) In the case of installment payments, the deferred amount, plus any interest, penalties, and costs attributable to such deferred amount, shall be a special lien in favor of the state on the section 6166 lien property. Except as otherwise provided in this subsection (5) and subsection (2) of this section, such special lien shall be subject to the same conditions, limitations, definitions, terms, and other provisions of the internal revenue code as the special lien in favor of the United States under section 6324A of such code for federal estate tax deferred under section 6166 of such code. For the purpose of applying the provisions of such code to the special lien under this subsection (5), the terms defined in paragraph (a) of this subsection (5) shall have the meanings given them in such paragraph, and the term "secretary" shall refer to the department.

(c) (I) As used in this paragraph (c), "value" shall have the same meaning as it has when it is used in section 6324A(b) of the internal revenue code.

(II) The value required as section 6166 lien property shall be the deferred amount and the required interest amount. For this purpose, the deferred amount and the required interest amount shall be determined as of the date prescribed for the payment of the tax imposed by this article, and the value required as section 6166 lien property shall be determined by taking into account any encumbrances including any federal tax liens. Only property subject to the jurisdiction of the courts of this state shall be recognized in determining the value of section 6166 lien property required by this subsection (5).

(d) Except as otherwise provided in this subsection (5), the agreement referred to in this subsection (5) shall meet the requirements of the agreement referred to in section 6324A of the internal revenue code. The personal representative shall be named as agent in the agreement consenting to the special lien unless another person is named as the agent in a similar agreement filed with and accepted by the federal tax authorities. In the case that such other person is named in both such agreements, the department shall deal with such other person in matters relating to the installment payments and the special lien.

(e) The special lien shall arise when the department files notice thereof in accordance with the applicable provisions of the internal revenue code and shall continue until the deferred amount, plus any interest, penalties, and costs attributable to the deferred amount, is satisfied or such lien is released. The department may release such lien in whole or in part.

(f) (I) In the event of any default in the payment of the tax due under this article or any other act or failure to act permitting the acceleration of the payment of installments, the executive director of the department, through the attorney general, may bring and prosecute an action in the name of the state as plaintiff for the purpose of enforcing such lien against all or any of the property subject thereto in all cases where any tax has become a lien upon any property under the provisions of this article. In any such action the owner of any property, or of any interest in the property, against which the lien of any such tax is sought to be enforced, and any predecessor in interest of any such owner whose title or interest was deraigned through any such decedent by will or succession or by decree of distribution of the estate of such decedent or any lien or encumbrance subsequent to the lien of such tax may be made a party defendant.

(II) Actions may be brought against the state by any interested person for the purpose of quieting the title to any property against the lien or claim of lien of any taxes under this article or for the purpose of having it determined that any property is not subject to any lien for taxes, nor chargeable with any tax under this article. An action shall not be maintained where any proceedings are pending in any court of this state wherein the taxability of such transfer and the liability therefor, and the amount thereof, may be determined. All parties interested in said transfer and in the taxability thereof shall be made parties thereto, and any interested person who refuses to join as plaintiff therein may be a defendant. Summons for the state in such action shall be served upon the attorney general. Should the court determine that the property described in the complaint is subject to the lien of said tax and that such property has been transferred within the meaning of this article, the court shall award affirmative relief to the state, and judgment shall be rendered therein in favor of the state ascertaining and determining the amount of such tax, the person liable, and the property chargeable or subject to the lien.

(6) The personal representative shall file notice with the department of any default in the payment of amounts or other act or failure to act with respect to the payment of the corresponding amounts of federal tax or with respect to any bonds or special liens thereon which could or do result in the termination of the extension or deferral of the payment of the federal tax under the internal revenue code. Such notice shall specify the name and account number of the estate and the nature and circumstances of such default, act, or failure to act and shall be filed within ten days of such default, act, or failure to act. The department may accelerate the payment of tax, and interest and penalties thereon, extended or deferred under subsection (2) of this section when:

(a) Any default, other act, or failure to act with respect to the payment of the corresponding amounts of federal tax results in the termination of the extension or of the deferral of the payment of such federal tax; or

(b) Any similar default, act, or failure to act occurs with respect to the payment of the tax due under this article, including any failure to timely file the notice required by this subsection (6) or, in the case of installment payments, with respect to the special lien under subsection (5) of this section, including any failure to add property as required and within the time allowed under the applicable internal revenue code provisions.



§ 39-23.5-109. Interest

(1) Any tax due under this article which is not paid within nine months after the date of the decedent's death or the generation-skipping transfer shall bear interest on the unpaid balance due at the rate prescribed by section 39-21-110.5 from nine months after such death or transfer until such tax is paid. The interest imposed by this section shall apply regardless of any extension of time to pay the tax or of any election to use an installment method of payment of the tax.

(2) If a special use valuation election was made in a federal return and thereafter additional Colorado estate tax is due as a result of a premature disposition of property or premature cessation of the qualified use, interest shall accrue from the due date of the federal additional estate tax return regardless of any federal extension of time for payment.

(3) If a qualified family-owned business deduction election was made in a federal return and thereafter additional Colorado estate tax is due as a result of failure to materially participate in the business, disposition of interests, or other noncompliance with the requirements of section 2057 of the internal revenue code, interest shall accrue from the due date of the federal additional estate tax return regardless of any federal extension of time for payment.

(4) If a qualified conservation easement election was made on a federal return and thereafter additional Colorado estate tax is due as a result of any failure to implement the agreement described in section 2031 of the internal revenue code, interest shall accrue from the due date of the federal additional estate tax return regardless of any federal extension of time for payment.



§ 39-23.5-110. Penalty

(1) If any person fails to pay any tax by the date due under the provisions of this article, there shall be collected as a penalty for such failure the greater of the sum of fifteen dollars or five percent of the amount of such tax if the failure is for not more than one month, with an additional five percent for each additional month or fraction thereof during which such failure continues, not exceeding twenty percent in the aggregate. The executive director may reduce or waive the penalty imposed by this subsection (1) for reasonable cause.

(2) If any person fraudulently or willfully fails to file any return under the provision of this article, there shall be collected as a penalty for such failure the sum of seventy-five dollars or one hundred percent of the amount of the tax, if any, whichever is greater.

(3) If any person files a fraudulent or willfully false return under the provisions of this article, there shall be collected as a penalty the sum of one hundred dollars or one hundred fifty percent of the amount of the tax, if any, whichever is greater.

(4) If, after determination and assessment of any tax imposed by this article, any person fails to pay the same within the time specified by any notice and demand sent to him by the executive director, there shall be collected as a penalty for such failure a sum equal to fifteen percent of the amount of the tax demanded.

(5) If any person fraudulently fails to pay any tax when due under the provisions of this article or willfully seeks to evade the payment thereof, there shall be collected as a penalty for such failure a sum equal to one hundred fifty percent of the amount of the tax.

(6) In the case of failure to file the Colorado return on the date prescribed by section 39-23.5-107, determined with regard to any extension of time for filing, there shall be collected as a penalty for such failure an amount equal to five percent of the amount of the tax due under this article, with an additional five percent per month or portion thereof, during which such failure continues, not exceeding twenty percent in the aggregate. If a similar penalty for failure to file timely the federal return for estate taxes is waived, such waiver shall be deemed to constitute reasonable cause for purposes of this section. The executive director may reduce or waive the penalty imposed by this subsection (6) for reasonable cause.

(7) All of the penalties provided in subsections (1) to (6) of this section shall be cumulative and shall be collected at the same time and in the same manner as the tax, with the exception that, if the penalties provided for in subsections (1) and (6) of this section both apply, then only the larger of the two penalties shall be assessed, or, if equal, only one penalty shall apply.



§ 39-23.5-111. Amended returns - final determination

(1) If the person required to file files an amended federal return, he shall immediately file with the department an amended Colorado return and a true copy of the amended federal return. If the person required to file is required to pay an additional tax under this article pursuant to such amended return, he shall pay such additional tax, together with interest as provided in section 39-23.5-109, at the same time he files the amended return, subject, however, to any extension or installment election under section 39-23.5-108.

(2) Upon final determination or redetermination of the federal tax due in respect of any gross estate or generation-skipping transfer, the person required to file shall, within sixty days after such determination or redetermination, give written notice of it to the department, in such form as may be prescribed by regulation. If any additional tax is due under this article by reason of such determination or redetermination, the person required to file shall pay the same, together with interest as provided in section 39-23.5-109, at the same time he files such notice, subject, however, to any extension or installment election under section 39-23.5-108.



§ 39-23.5-112. Refund for overpayment

(1) Whenever the department determines that the tax due under this article has been overpaid, the department is authorized to refund the amount of the overpayment, together with interest at the rate prescribed by section 39-21-110.5 from the date of the overpayment or from nine months after the date of the decedent's death or the generation-skipping transfer, whichever is later, pursuant to a claim for refund for the same filed by the person required to file the return or the person who paid the tax. No claim for refund may be filed after the later of either:

(a) The last day provided under the internal revenue code for filing a claim for refund for the corresponding federal tax, taking into account any extensions and suspensions of the period for making such a filing; or

(b) The last date that an assessment could be made by the department with respect to such tax under section 39-23.5-115 (4).



§ 39-23.5-113. Criminal acts relating to returns

Any person who willfully fails to file a Colorado return when required by this article, or who willfully files a false return, or who willfully fails to pay any tax required by this article shall be punished as provided by section 39-21-118.



§ 39-23.5-114. Liability for payment

(1) The tax imposed by this article shall be paid by the person required to file. No person required to file shall be liable for a sum greater than the value of the property actually received by him.

(2) If the tax imposed by this article is not paid when due, the spouse, qualified heir, distributee, transferee, trustee (except the trustee of an employees' trust which meets the requirement of section 401 (a) of the internal revenue code), surviving tenant, person in possession of the property by reason of the exercise, nonexercise, or release of a power of appointment, or beneficiary who receives, or has on the date of the decedent's death, property included in the gross estate or the generation-skipping transfer shall, to the extent of the value of such property for Colorado tax purposes, be personally liable for such tax. The personal liability imposed by this subsection (2) shall, with respect to estates of decedents dying or generation-skipping transfers occurring on or after July 1, 1980, not be valid as against any purchaser, mortgagee, pledgee, or transferee of, or a holder of a security interest in, such property if acquired by him for a full and adequate consideration in money or money's worth. A recorded instrument on which a state documentary fee is noted pursuant to section 39-13-103 shall be prima facie evidence that the transfer described in such instrument was for full and adequate consideration in money or money's worth.



§ 39-23.5-115. Administration by department - action for collection of tax - appeals - limitations

(1) The department is charged with the administration and enforcement of this article and may promulgate such rules and regulations under the "State Administrative Procedure Act", article 4 of title 24, C.R.S., as may be required to effectuate the purposes of this article.

(2) The department is authorized to collect the tax provided for in this article, including applicable interest and penalties, and shall represent this state in all matters pertaining to the same, either before courts or in any other manner. The department may institute proceedings for the collection of this tax and any interest and penalties on the tax under the provisions of sections 24-4-106 and 24-35-109, C.R.S., or any other applicable law, in the probate court of Denver or in any other court of competent jurisdiction. The mailing of a notice of final agency action shall be considered a final agency action or a final order of such an agency for the purposes of judicial review under section 24-4-106, C.R.S., and such action or order shall become effective sixty days after the mailing of said notice. No distraint and sale proceedings under the provisions of section 24-35-109, C.R.S., shall be commenced until such final agency action or final order of such agency is no longer subject to judicial review under the provisions of section 24-4-106, C.R.S.

(3) Nothing in this article shall be construed to deny the right of appellate review as provided by law and the Colorado appellate rules.

(4) (a) As used in this subsection (4) and subsections (5) and (6) of this section, the term "tax" includes penalty.

(b) Except as otherwise provided in paragraphs (c) to (e) of this subsection (4) and subsection (6) of this section, the assessment of any tax imposed by this article shall be made within the later of either:

(I) Three years after the filing of the applicable Colorado return; or

(II) One year after the expiration of the period of time provided under the internal revenue code, together with any extensions and suspensions of such period under such code, for assessing a deficiency in the corresponding federal tax or changing the reported federal gross estate or generation-skipping transfer.

(c) Where, before the expiration of the period of limitations on assessment, both the department and the person required to file have consented in writing to an assessment after such time, the tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(d) A written proposed adjustment by the department of any tax liability under this article sent to the person required to pay the tax or the representative of such person before the expiration of the period of limitation on assessment under this subsection (4) shall extend such period with respect to such proposed adjustment for one year after a final determination, with respect to such proposed adjustment, or assessment is made.

(e) In the event that a federal amended return is filed, the running of the period of limitations on assessment under this subsection (4) shall be suspended with respect to any additional tax due under this article by reason of such amended return until the date that an amended Colorado return with a true copy of such amended federal return is filed with the department of revenue as required by section 39-23.5-111 (1). In the event that a final determination of federal tax due is made, the running of the period of limitations on assessment under this subsection (4) shall be suspended with respect to any additional tax due under this article by reason of such determination until written notice of such determination, in the form required by regulation, is given to the department as required by subsection (2) of this section.

(f) For the purposes of this subsection (4) and section 39-23.5-112, a tax return filed before the last day prescribed by law or by regulation promulgated pursuant to law for the filing thereof shall be considered as filed on such last day.

(5) (a) Except as provided in paragraph (b) of this subsection (5) and subsection (6) of this section, an assessment of any tax imposed under this article having been made according to law shall be good and valid, and collection thereof and interest thereon may be enforced at any time within six years from the date of said assessment.

(b) The running of the period of limitations for collection of any such tax shall be suspended for the period of any extension of time for payment thereof under the provisions of section 39-23.5-108 (2).

(6) In the case of failure to file a return or the filing of a false or fraudulent return with the intent to evade tax, the tax may be assessed and collected at any time.

(7) In the event that the federal tax authorities collect or otherwise receive payment of the gross federal tax with respect to which the federal credit would be allowable but for the failure to pay the amount of such federal credit to the department as tax under this article by the person required to file the return or to provide such authorities with acceptable proof of such payment, the Denver probate court or other court of competent jurisdiction shall, on motion of the department:

(a) Order such person to secure the refund of the amount of tax from the federal tax authorities attributable to such federal credit on the behalf of the department in payment of the tax under this article; or

(b) Appoint any qualified person or the department as special administrator for the purpose of securing such refund on behalf of the department in payment of the tax under this article.



§ 39-23.5-116. Deposit of moneys collected - legislative finding

(1) In order to provide revenue for the old age pension fund created and established by article XXIV of the state constitution in an amount at least equal to that presently provided by the inheritance tax laws of this state, which laws shall not apply to estates of decedents dying on or after January 1, 1980, all moneys collected by the department under this article are hereby allocated to and shall be deposited in the old age pension fund created and established by article XXIV of the state constitution.

(2) The general assembly finds that subsection (1) of this section repeals no law which provides revenue for the old age pension fund and amends no law so as to reduce the revenue provided for the old age pension fund, except as is allowed by article XXIV of the state constitution.



§ 39-23.5-117. Estate tax - effective date - applicability

This article shall take effect January 1, 1980, and shall apply to the estates of decedents dying on or after said date.






Article 24 - Interstate Compromise, Arbitration - Inheritance Tax

§ 39-24-101. Short title

This article shall be known and may be cited as the "Uniform Act on Interstate Compromise and Arbitration of Inheritance Taxes".



§ 39-24-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "State" means any state, territory, or possession of the United States and the District of Columbia.



§ 39-24-103. Interpretation

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 39-24-104. Compromise agreement - filing - penalty

(1) When the executive director of the department of revenue claims that a decedent was domiciled in this state at the time of his death and the taxing authorities of another state make a like claim on behalf of their state, the said executive director may make a written agreement of compromise with the other taxing authorities and the executor or administrator of such decedent that a certain sum shall be accepted in full satisfaction of all inheritance taxes imposed by this state, including any interest or penalties to the date of signing the agreement. The agreement shall also fix the amount to be accepted by the other states in full satisfaction of inheritance taxes. The executor or administrator of such decedent is authorized to make such agreement. Such agreement shall finally and conclusively fix and determine the amount of tax payable to this state without regard to any other provision of the laws of this state.

(2) Unless the tax so agreed upon is paid within sixty days after the signing of such agreement, interest or penalties shall thereafter accrue upon the amount fixed in the agreement, but the time between the decedent's death and the signing of such agreement shall not be included in computing the interest or penalties. In the event the aggregate amount payable under such agreement to the states involved is less than the maximum credit allowable to the estate against the United States estate tax imposed with respect thereto, the personal representatives forthwith shall also pay to the department of revenue so much of the difference between such aggregate amount and the amount of such credit as the amount payable to the department under the agreement bears to such aggregate amount. A copy of any such agreement shall be filed in the court having jurisdiction of the administration of the estate and any existing appraisement shall be deemed modified according to said agreement.

(3) In the event no appraisement has been made and filed prior to said agreement, the executive director of the department of revenue shall direct an appraisement to be made and filed in the court having jurisdiction of the administration of the estate in accordance with said agreement.



§ 39-24-105. Arbitration agreement - board of arbitrators

When the executive director of the department of revenue claims that a decedent was domiciled in this state at the time of his death and the taxing authorities of another state make a like claim on behalf of their state, the said executive director may make a written agreement with the other taxing authorities and with the executor or administrator of such decedent to submit the controversy to the decision of a board consisting of one or any uneven number of arbitrators, referred to in this article as the "board". The executor or administrator of such decedent is authorized to make the agreement. The parties to the agreement shall select the arbitrator or arbitrators.



§ 39-24-106. Hearings

The board shall hold hearings at such times and places as it may determine upon reasonable notice to the parties to the agreement, all of whom shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses.



§ 39-24-107. Powers of board

The board has power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of books, papers, and documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, any judge of a court of record of this state, upon application by the board, may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt.



§ 39-24-108. Determination of domicile

The board, by majority vote, shall determine the domicile of the decedent at the time of his death. This determination shall be final for purposes of imposing and collecting inheritance taxes but for no other purpose.



§ 39-24-109. Majority vote

Except as provided in section 39-24-107 in respect to the issuance of subpoenas, all questions arising in the course of the proceedings shall be determined by a majority vote of the board.



§ 39-24-110. Filing of determination

The executive director of the department of revenue, the board, or the executor or administrator of such decedent shall file the determination of the board as to domicile, the record of the board's proceedings, and the agreement or a duplicate made pursuant to section 39-24-105, with the authority having jurisdiction to assess or determine the inheritance taxes in the state determined by the board to be the domicile of the decedent, and shall file copies of such documents with the authorities that would have been empowered to assess or determine the inheritance taxes in each of the other states involved.



§ 39-24-111. Penalties for nonpayment

If it is determined by the board that the decedent died domiciled in this state, interest or penalties, if otherwise imposed by law for nonpayment of inheritance taxes between the date of the agreement and of filing of the determination of the board as to domicile, shall not exceed ten percent per annum.



§ 39-24-112. Compromise by parties

Nothing in this article shall prevent at any time a written compromise, if otherwise lawful, by all parties to the agreement made pursuant to section 39-24-104, fixing the amounts to be accepted by this and any other state involved in full satisfaction of inheritance taxes.



§ 39-24-113. Compensation and expenses

The compensation and expenses of the members of the board and its employees may be agreed upon among such members and the executor or administrator and, if they cannot agree, shall be fixed by any court having jurisdiction over probate matters of the state determined by the board to be the domicile of the decedent. The amounts so agreed upon or fixed shall be deemed an administration expense and shall be paid by the executor or administrator.



§ 39-24-114. Reciprocal application

The provisions of this article relative to arbitration shall apply only to cases in which and so far as each of the states involved has a law identical or substantially similar to this article.






Article 25 - Gift Tax



Article 26 - Sales and Use Tax

Part 1 - Sales Tax

§ 39-26-101. Short title

This article shall be known and may be cited as the "Emergency Retail Sales Tax Act of 1935".



§ 39-26-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agricultural commodity" means any agricultural commodity as defined in section 35-28-104 (1), C.R.S.; except that, for purposes of this article, "agricultural commodity" shall also include sugar beets, timber and timber products, oats, malting barley, barley, hops, rice, milo, and any other feed grain.

(1.3) "Auction sale" means any sale conducted or transacted at a permanent place of business operated by an auctioneer or a sale conducted and transacted at any location where tangible personal property is sold by an auctioneer when such auctioneer is acting either as agent for the owner of such personal property or is in fact the owner thereof. The auctioneer at any sale defined in subsection (11) of this section, except when acting as an agent for a duly licensed retailer or vendor or when selling only tangible personal property that is exempt under the provisions of section 39-26-716 (4)(a) and (4)(b), is a retailer or vendor as defined in subsection (8) of this section and the sale made by the auctioneer is a retail sale as defined in subsection (9) of this section, and the business conducted by said auctioneer in accomplishing such sale is the transaction of a business as defined by subsection (2) of this section.

(2) "Business" includes all activities engaged in or caused to be engaged in with the object of gain, benefit, or advantage, direct or indirect.

(2.5) "Charitable organization" means any entity organized and operated exclusively for religious, charitable, scientific, testing for public safety, literary, or educational purposes, or to foster national or international amateur sports competition (but only if no part of its activities involve the provision of athletic facilities or equipment), or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, no substantial part of the activities of which is carrying on propaganda, or otherwise attempting, to influence legislation, and which does not participate in, or intervene in (including the publishing or distributing of statements), any political campaign on behalf of any candidate for public office, or any veterans' organization registered under section 501 (c)(19) of the "Internal Revenue Code of 1986", as amended, for the purpose of sponsoring a special event, meeting, or other function in the state of Colorado so long as such event, meeting, or function is not part of such organization's regular activities in the state.

(2.6) "Coins" means monetized bullion or other forms of money manufactured from gold, silver, platinum, palladium, or other such metals now, in the future, or heretofore designated as a medium of exchange under the laws of this state, the United States, or any foreign nation.

(2.7) "Cooperative direct mail advertising" means advertising for one or more businesses which is in the form of discount coupons, advertising leaflets, or other printed advertising which are delivered by mail in a single package or bundle to potential customers of such businesses participating in such advertising.

(2.8) "Direct mail advertising materials" means discount coupons, advertising leaflets, and other printed advertising, including, but not limited to, accompanying envelopes and labels.

(3) "Doing business in this state" means the selling, leasing, or delivering in this state, or any activity in this state in connection with the selling, leasing, or delivering in this state, of tangible personal property or taxable services by a retail sale as defined in this section, for use, storage, distribution, or consumption within this state. This subsection (3) affects the imposition, application, or collection of sales and use taxes only. "Doing business in this state" includes, but shall not be limited to, the following acts or methods of transacting business:

(a) The maintaining within this state, directly or indirectly or by a subsidiary, of an office, distribution facility, salesroom, warehouse, storage place, or other similar place of business, including the employment of a resident of this state who works from a home office in this state.

(b) The soliciting, either by direct representatives, indirect representatives, manufacturers' agents, or by distribution of catalogues or other advertising, or by use of any communication media, or by use of the newspaper, radio, or television advertising media, or by any other means whatsoever, of business from persons residing in this state and by reason thereof receiving orders from, or selling or leasing tangible personal property to, such persons residing in this state for use, consumption, distribution, and storage for use or consumption in this state.

(c) A remote seller doing business in this state with respect to any remote sale subject to tax in accordance with section 39-26-104 (2).

(d) Presumptive physical presence - component member with physical presence. (I) A person is presumed to be doing business in this state if such person is part of a controlled group of corporations, and that controlled group has a component member, other than a common carrier acting in its capacity as such, that has physical presence in this state and such component member with physical presence:

(A) Sells under the same or a similar business name tangible personal property or taxable services similar to that sold by the person against whom the presumption is asserted;

(B) Maintains an office, distribution facility, salesroom, warehouse, storage place, or other similar place of business in this state to facilitate the delivery of tangible personal property or taxable services sold by the person against whom the presumption is asserted to such person's in-state customers;

(C) Uses trademarks, service marks, or trade names in this state that are the same or substantially similar to those used by the person against whom the presumption is asserted;

(D) Delivers, installs, or assembles tangible personal property in this state, or performs maintenance or repair services on tangible personal property in this state, which tangible personal property is sold to in-state customers by the person against whom the presumption is asserted; or

(E) Facilitates the delivery of tangible personal property to in-state customers of the person against whom the presumption is asserted by allowing such customers to pick up tangible personal property sold by such person at an office, distribution facility, salesroom, warehouse, storage place, or other similar place of business maintained in this state.

(II) For purposes of this paragraph (d), "controlled group of corporations" has the same meaning as set forth in section 1563 (a) of the federal "Internal Revenue Code of 1986", as amended, and "component member" has the same meaning as set forth in section 1563 (b) of the federal "Internal Revenue Code of 1986", as amended. "Controlled group of corporations" and "component member" also include any entity that, notwithstanding its form of organization, bears the same ownership relationship to the person against whom the presumption is asserted as a corporation that would qualify as a component member of the same controlled group of corporations as the person against whom the presumption is asserted.

(III) The presumption set forth in subparagraph (I) of this paragraph (d) may be rebutted by proof that, during the calendar year in question, the component member with physical presence did not engage in any activities in this state that are sufficient under United States constitutional standards to establish nexus in this state on behalf of the person against whom the presumption is asserted.

(e) Presumptive physical presence - agreement or arrangement with a person with physical presence. (I) Except as provided in subparagraph (III) of this paragraph (e), a person is presumed to be doing business in this state if such person against whom the presumption is asserted enters into an agreement or arrangement with a person who has physical presence in this state, other than a common carrier acting in its capacity as such, for that person who has physical presence to:

(A) Sell under the same or a similar business name tangible personal property or taxable services similar to that sold by the person against whom the presumption is asserted;

(B) Maintain an office, distribution facility, salesroom, warehouse, storage place, or other similar place of business in this state to facilitate the delivery of tangible personal property or taxable services sold by the person against whom the presumption is asserted to such person's in-state customers;

(C) Deliver, install, or assemble tangible personal property in this state, or perform maintenance or repair services on tangible personal property in this state, which tangible personal property is sold to in-state customers by the person against whom the presumption is asserted; or

(D) Facilitate the delivery of tangible personal property to in-state customers of the person against whom the presumption is asserted by allowing such customers to pick up tangible personal property sold by such person at an office, distribution facility, salesroom, warehouse, storage place, or other similar place of business maintained in this state.

(II) The presumption set forth in subparagraph (I) of this paragraph (e) may be rebutted by proof that, during the calendar year in question, the person who has physical presence in this state did not engage in any activities in this state that are sufficient under United States constitutional standards to establish nexus in this state on behalf of the person against whom the presumption is asserted.

(III) Activity to which presumption does not apply. The presumption established in subparagraph (I) of this paragraph (e) does not apply to the following agreements or arrangements:

(A) Advertising. An agreement or arrangement under which a person without direct in-state physical presence purchases advertisements from a person to be delivered in this state on television, radio, newspapers, magazines, the internet, or any other mass-market medium;

(B) Affiliate marketing agreements. An agreement or arrangement between an in-state independent contractor or other representative and a person without direct in-state physical presence under which such independent contractor or other representative, for a cost per action, including but not limited to a commission or other consideration based on completed sales, directly or indirectly refers potential customers through internet promotional methods to the person without direct in-state physical presence; or

(C) Small businesses. An agreement or arrangement between an in-state person and a person without direct in-state physical presence if the cumulative gross receipts from sales by the person without direct in-state physical presence to in-state customers in the prior calendar year is less than fifty thousand dollars.

(4) "Farm close-out sale" means a sale by auction or private treaty of all tangible personal property of a farmer or rancher previously used by him in carrying on his farming or ranching operations. Unless said farmer or rancher is making or attempting to make full and final disposition of all property used in his farming or ranching operations and is abandoning the said operations on the premises whereon they were previously conducted, such sale shall not be deemed a "farm close-out sale" within the meaning of this article.

(4.5) (a) "Food" means food for domestic home consumption as defined in 7 U.S.C. sec. 2012 (k), as amended, for purposes of the federal food stamp program, or any successor program, as defined in 7 U.S.C. sec. 2012 (l), as amended; except that "food" does not include carbonated water marketed in containers; chewing gum; seeds and plants to grow foods; prepared salads and salad bars; packaged and unpackaged cold sandwiches; deli trays; and hot or cold beverages served in unsealed containers or cups that are vended by or through machines or non-coin-operated coin-collecting food and snack devices on behalf of a vendor.

(b) In determining whether a food product is for domestic home consumption, unless the vendor is described in section 39-26-104 (1)(e), no inference shall be drawn from the type of vendor selling the product, the location of the product within a store, or the manner in which the product is marketed.

(5) "Gross taxable sales" means the total amount received in money, credits, or property, excluding the fair market value of exchanged property which is to be sold thereafter in the usual course of the retailer's business, or other consideration valued in money from sales and purchases at retail within this state, and embraced within the provisions of this article. The taxpayer may take credit in this report of gross sales for an amount equal to the sale price of property returned by the purchaser when the full sale price thereof is refunded whether in cash or by credit. The fair market value of any exchanged property which is to be sold thereafter in the usual course of the retailer's business, if included in the full price of a new article, shall be excluded from the gross sales. On all sales at retail, valued in money, when such sales are made under conditional sales contract, or under other forms of sale where the payment of the principal sum thereunder is extended over a period longer than sixty days from the date of sale thereof, only such portion of the sale amount thereof may be counted for the purpose of imposition of the tax imposed by this article as has actually been received in cash by the taxpayer during the period for which the tax imposed by this article is due and payable. Taxes paid on gross sales represented by accounts found to be worthless and actually charged off for income tax purposes may be credited upon a subsequent payment of the tax provided in this article, but if any such accounts are thereafter collected by the taxpayer, a tax shall be paid upon the amounts so collected.

(5.5) "Livestock" means cattle, horses, mules, burros, sheep, lambs, poultry, swine, ostrich, llama, alpaca, and goats, regardless of use, and any other animal which is raised primarily for food, fiber, or hide production. "Livestock" shall also mean "alternative livestock" as defined under section 35-41.5-102, C.R.S. "Livestock" shall not mean a pet animal as defined under section 35-80-102 (10), C.R.S.

(5.6) "Livestock production facility" means any structure used predominately for the housing, containing, sheltering, or feeding of livestock, including, without limitation, barns, corrals, feedlots, and swine houses.

(5.7) (a) "Local taxing jurisdiction" means a city, town, municipality, county, special district, or authority authorized to levy a sales tax pursuant to title 24, 25, 29, 30, 31, 32, 37, 42, or 43, C.R.S., and any municipality governed by a home rule charter that passes an ordinance, resolution, or charter provision accepting the state's administration and distribution of its local sales tax on remote sales that is collected and remitted by remote sellers in conformance with the provisions of House Bill 13-1295.

(b) Any municipality governed by a home rule charter that passes an ordinance, resolution, or charter provision accepting the state's administration and distribution of its local sales tax on remote sales that is collected and remitted by remote sellers in conformance with the provisions of House Bill 13-1295 must provide a copy of such ordinance, resolution, or charter provision to the department of revenue no later than thirty days after its adoption.

(5.8) "Medical marijuana" shall have the same meaning as set forth in section 12-43.3-104 (7), C.R.S.

(6) "Person" includes any individual, firm, limited liability company, partnership, joint venture, corporation, estate, or trust or any group or combination acting as a unit, and the plural as well as the singular number.

(6.5) "Precious metal bullion" means any precious metal, including, but not limited to, gold, silver, platinum, and palladium, that has been put through a process of refining and is in such a state or condition that its value depends upon its precious metal content and not its form.

(6.7) "Pre-press preparation printing materials" means those tangible products converted to use for a specific print job that are subsequently saved but can only be reused for that same print client on rerun. Title to such pre-press preparation printing materials must pass to an independent customer with the sale of the printed materials, and they must be reusable for their original purpose or a similar purpose after the press run. Examples of "pre-press preparation printing materials" include, but are not limited to, photos, color keys, dies, engravings, light sensitive film or paper, masking sheets of any material, plates, rotogravure cylinders, and proofing samples of any material. No disposable materials or materials consumed to a significant degree are pre-press preparation printing materials for the purposes of this article. Examples of disposable or consumable materials include, but are not limited to, tape, alcohol, glues, adhesives, washes, silicon solutions, pens, markers, and cleaners.

(6.8) "Public school" means a public school of a school district in this state or an institute charter school.

(7) (a) "Purchase price" means the price to the consumer, exclusive of any direct tax imposed by the federal government or by this article, and, in the case of all retail sales involving the exchange of property, also exclusive of the fair market value of the property exchanged at the time and place of the exchange, if:

(I) Such exchanged property is to be sold thereafter in the usual course of the retailer's business; or

(II) Such exchanged property is a vehicle and is exchanged for another vehicle and both vehicles are subject to licensing, registration, or certification under the laws of this state, including, but not limited to, vehicles operating upon public highways, off-highway recreation vehicles, watercraft, and aircraft.

(b) In the case of the sale or transfer of wireless telecommunication equipment as an inducement to a consumer to enter into or continue a contract for telecommunication services that are taxable pursuant to this part 1, "purchase price" means and shall be limited to the monetary amount paid by the consumer and shall not reflect any sales commission or other compensation received by the retailer as a result of the consumer entering into or continuing a contract for such telecommunication services. Nothing in this paragraph (b) shall be construed to define "purchase price" as it applies to the amount a retailer collects from a consumer who defaults or terminates a contract for telecommunication services.

(c) With respect to the purchase price of a heavy truck, trailer, or tractor, the price to the consumer shall also be exclusive of the federal excise tax on the first retail sale of the heavy truck, trailer, or tractor for which the retailer is liable.

(7.5) "Qualified purchaser" means a person domiciled in Colorado who has been issued a direct payment permit number pursuant to section 39-26-103.5.

(7.6) "Remote sale" means a sale into this state as specified in subsection (9) of this section in which the retailer would not legally be required to pay, collect, or remit state or local sales taxes unless provided by an act of congress.

(7.7) "Remote seller" means a person who makes a remote sale; except that a remote seller does not include a small seller as defined in an act of congress that authorizes states to require certain retailers to pay, collect, or remit state or local sales taxes.

(8) "Retailer" or "vendor" means a person doing business in this state, including a remote seller, known to the trade and public as such, and selling to the user or consumer, and not for resale.

(9) "Retail sale" includes all sales made within the state except wholesale sales.(9) "Retail sale" includes all sales made within the state except wholesale sales. For items delivered by the retailer, a retail sale is made at the location where the item sold is received by the purchaser, based on the location indicated by instructions for delivery that the purchaser furnishes to the retailer. When no delivery location is specified, the retail sale is sourced to the customer's address that is either known to the retailer or, if not known, obtained by the retailer during the consummation of the transaction, including the address of the customer's payment instrument if no other address is available. If an address is unknown and a billing address cannot be obtained, the retail sale is sourced to the address of the retailer from which the retail sale was made.

(10) "Sale" or "sale and purchase" includes installment and credit sales and the exchange of property as well as the sale thereof for money; every such transaction, conditional or otherwise, for a consideration, constituting a sale; and the sale or furnishing of electrical energy, gas, steam, telephone, or telegraph services taxable under the terms of this article. Neither term includes:

(a) A division of partnership or limited liability company assets among the partners or limited liability company members according to their interests in the partnership or limited liability company;

(b) The formation of a corporation by the owners of a business and the transfer of their business assets to the corporation in exchange for all the corporation's outstanding stock, except qualifying shares, in proportion to the assets contributed;

(c) The transfer of assets of shareholders in the formation or dissolution of professional corporations;

(d) The dissolution and the pro rata distribution of the corporation's assets to its stockholders;

(e) The transfer of assets from a parent corporation to a subsidiary corporation or corporations which are owned at least eighty percent by the parent corporation, which transfer is solely in exchange for stock or securities of the subsidiary corporation;

(f) The transfer of assets from a subsidiary corporation or corporations which are owned at least eighty percent by the parent corporation to a parent corporation or to another subsidiary which is owned at least eighty percent by the parent corporation, which transfer is solely in exchange for stock or securities of the parent corporation or the subsidiary which received the assets;

(g) A transfer of a limited liability company or partnership interest;

(h) The transfer in a reorganization qualifying under section 368 (a)(1) of the "Internal Revenue Code of 1986", as amended;

(i) The formation of a limited liability company or partnership by the transfer of assets to the limited liability company or partnership or transfers to a limited liability company or partnership in exchange for proportionate interests in the limited liability company or partnership;

(j) The repossession of personal property by a chattel mortgage holder or foreclosure by a lienholder;

(k) The transfer of assets between parent and closely held subsidiary corporations, or between subsidiary corporations closely held by the same parent corporation, or between corporations which are owned by the same shareholders in identical percentage of stock ownership amounts, computed on a share-by-share basis, when a tax imposed by this article was paid by the transferor corporation at the time it acquired such assets, except to the extent provided by subsection (12) of this section. For the purposes of this paragraph (k), a closely held subsidiary corporation is one in which the parent corporation owns stock possessing at least eighty percent of the total combined voting power of all classes of stock entitled to vote and owns at least eighty percent of the total number of shares of all other classes of stock.

(11) "Sale" or "sale and purchase", in addition to the items included in subsection (10) of this section, includes the transaction of furnishing rooms or accommodations by any person, partnership, limited liability company, association, corporation, estate, receiver, trustee, assignee, lessee, or person acting in a representative capacity or any other combination of individuals by whatever name known to a person who for a consideration uses, possesses, or has the right to use or possess any room in a hotel, apartment hotel, lodging house, motor hotel, guesthouse, guest ranch, trailer coach, mobile home, auto camp, or trailer court and park, under any concession, permit, right of access, license to use, or other agreement, or otherwise.

(12) Except as otherwise provided in this subsection (12), the sales tax is imposed on the full purchase price of articles sold after manufacture or after having been made to order and includes the full purchase price for material used and the service performed in connection therewith, excluding, however, such articles as are otherwise exempted in this article. In connection with the transactions referred to in paragraph (k) of subsection (10) of this section, the sales tax is imposed only on the amount of any increase in the fair market value of such assets resulting from the manufacturing, fabricating, or physical changing of the assets by the transferor corporation. Except as otherwise provided in this subsection (12), the sales price is the gross value of all materials, labor, and service, and the profit thereon, included in the price charged to the user or consumer.

(13) "School" means an educational institution having a curriculum comparable to grade, grammar, junior high, high school, or college, or any combination thereof, requiring daily attendance, having an enrollment of at least forty students, and charging a tuition fee.

(13.5) (Deleted by amendment, L. 2011, (HB 11-1293), ch. 299, p. 1437, § 4, effective July 1, 2012.)

(14) "State treasurer" or "treasurer" means the state treasurer of the state of Colorado.

(15) (a) (I) "Tangible personal property" means corporeal personal property. The term shall not be construed to include newspapers, as legally defined by section 24-70-102, C.R.S., preprinted newspaper supplements that become attached to or inserted in and distributed with such newspapers, or direct mail advertising materials that are distributed in Colorado by any person engaged solely and exclusively in the business of providing cooperative direct mail advertising; except that, commencing March 1, 2010, for purposes of the state sales or use tax, "tangible personal property" shall include direct mail advertising materials that are distributed in Colorado by any person engaged solely and exclusively in the business of providing cooperative direct mail advertising.

(II) No funding received from revenues received as a result of the passage of House Bill 10-1189, enacted in 2010, shall be used to fund additional full-time equivalent state employees.

(b) (Deleted by amendment, L. 2011, (HB 11-1293), ch. 299, p. 1437, § 4, effective July 1, 2012.)

(c) (I) "Tangible personal property", commencing July 1, 2012, shall include computer software if the computer software meets all of the following criteria:

(A) The computer software is prepackaged for repeated sale or license;

(B) The use of the computer software is governed by a tear-open nonnegotiable license agreement; and

(C) The computer software is delivered to the customer in a tangible medium. Computer software is not delivered to the customer in a tangible medium if it is provided through an application service provider, delivered by electronic computer software delivery, or transferred by load and leave computer software delivery.

(II) As used in this paragraph (c), unless the context otherwise requires:

(A) "Application service provider" or "ASP" means an entity that retains custody over or hosts computer software for use by third parties. Users of the computer software hosted by an ASP typically will access the computer software via the internet. The ASP may or may not own or license the computer software, but generally will own and maintain hardware and networking equipment required for the user to access the computer software. Where the ASP owns the computer software, the ASP may charge the user a license fee for the computer software or a fee for maintaining the computer software or hardware used by its customer.

(B) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(C) "Electronic computer software delivery" means computer software transferred by remote telecommunications to the purchaser's computer, where the purchaser does not obtain possession of any tangible medium in the transaction.

(D) "Load and leave computer software delivery" means delivery of computer software to the purchaser by use of a tangible medium where the title to or possession of the tangible medium is not transferred to the purchaser, and where the computer software is manually loaded by the vendor, or the vendor's representative, at the purchaser's location.

(E) "Prepackaged for repeated sale or license" means computer software that is prepackaged for repeated sale or license in the same form to multiple users without modification, and is typically sold in a shrink-wrapped box.

(F) "Tangible medium" means a tape, disk, compact disc, card, or comparable physical medium.

(G) "Tear-open nonnegotiable license agreement" means a license agreement contained on or in the package, which by its terms becomes effective upon opening of the package and accepting the licensing agreement. "Tear-open nonnegotiable license agreement" does not include a written license agreement or contract signed by the licensor and the licensee.

(III) The internalized instruction code that controls the basic operations, such as arithmetic and logic, of the computer causing it to execute instructions contained in system programs is an integral part of the computer and is not normally accessible or modifiable by the user. Such internalized instruction code is considered part of the hardware and considered tangible personal property that is taxable pursuant to section 39-26-104 (1)(a). The fact that the vendor does or does not charge separately for such code is immaterial.

(IV) If a retailer sells computer software to a Colorado purchaser that is considered tangible personal property taxable pursuant to section 39-26-104 (1)(a) and the Colorado purchaser pays the retailer for a quantity of computer software licenses with the intent to distribute the computer software to any of the purchaser's locations outside of Colorado, the measure of Colorado sales tax due is the total of the license fees associated only with the licenses that are actually used in Colorado. The Colorado purchaser shall provide a written statement to the retailer, attesting to the amount of the license fees associated with Colorado and with points outside of Colorado. The written statement shall relieve the retailer of any liability associated with the proration.

(16) "Tax" means either the tax payable by the purchaser of a commodity or service subject to tax, or the aggregate amount of taxes due from the vendor of such commodities or services during the period for which he is required to report his collections, as the context may require.

(17) "Taxpayer" means any person obligated to account to the executive director of the department of revenue for taxes collected or to be collected under the terms of this article.

(18) "Wholesaler" means a person doing a regularly organized wholesale or jobbing business, and known to the trade as such and selling to retail merchants, jobbers, dealers, or other wholesalers, for the purpose of resale.

(19) (a) "Wholesale sale" means a sale by wholesalers to retail merchants, jobbers, dealers, or other wholesalers for resale and does not include a sale by wholesalers to users or consumers not for resale, and the latter sales shall be deemed retail sales and subject to the provisions of this article.

(b) "Wholesale sale" includes sales of all pre-press preparation printing materials, as defined in subsection (6.7) of this section, that are used by a printer for a specific printing contract where the printed product is sold at retail to a customer accepting delivery within this state.

(c) (I) "Wholesale sale" includes sales of agricultural compounds and spray adjuvants to be consumed by, administered to, or otherwise used in caring for livestock and all sales of semen for agricultural or ranching purposes.

(II) For purposes of this paragraph (c), "agricultural compounds" means:

(A) Insecticides, fungicides, growth-regulating chemicals, enhancing compounds, vaccines, and hormones;

(B) Drugs, whether dispensed in accordance with a prescription or not, that are used for the prevention or treatment of disease or injury in livestock;

Animal pharmaceuticals that have been approved by the food and drug administration.

(III) For purposes of this paragraph (c), "spray adjuvants" means products that are used to increase the effectiveness of a pesticide.

(d) "Wholesale sale" includes sales of pesticides that are registered by the commissioner of agriculture for use in the production of agricultural and livestock products pursuant to the "Pesticide Act", article 9 of title 35, C.R.S., and offered for sale by dealers licensed to sell such pesticides pursuant to section 35-9-115, C.R.S.

(20) (a) Sales to and purchases of tangible personal property by a person engaged in the business of manufacturing, compounding for sale, profit, or use, any article, substance, or commodity, which tangible personal property enters into the processing of or becomes an ingredient or component part of the product or service which is manufactured, compounded, or furnished, and the container, label, or the furnished shipping case thereof, shall be deemed to be wholesale sales and shall be exempt from taxation under this part 1.

(b) As used in paragraph (a) of this subsection (20) with regard to food products, tangible personal property enters into the processing of such products and is therefore exempt from taxation when:

(I) It is intended that such property become an integral or constituent part of a food product which is intended to be sold ultimately at retail for human consumption; or

(II) Such property, whether or not it becomes an integral or constituent part of a food product, is a chemical, solvent, agent, mold, skin casing, or other material; is used for the purpose of producing or inducing a chemical or physical change in a food product or is used for the purpose of placing a food product in a more marketable condition; and is directly utilized and consumed, dissipated, or destroyed, to the extent it is rendered unfit for further use, in the processing of a food product which is intended to be sold ultimately at retail for human consumption.

(21) (a) Sales and purchases of electricity, coal, gas, fuel oil, steam, coke, or nuclear fuel, for use in processing, manufacturing, mining, refining, irrigation, construction, telegraph, telephone, and radio communication, street and railroad transportation services, and all industrial uses, and newsprint and printer's ink for use by publishers of newspapers and commercial printers shall be deemed to be wholesale sales and shall be exempt from taxation under this part 1.

(b) Repealed.

(22) Should a dispute arise between the purchaser and seller as to whether or not any such sale is exempt from taxation, nevertheless the seller shall collect and the purchaser shall pay such tax, and the seller shall thereupon issue to the purchaser a receipt or certificate, on forms prescribed by the executive director of the department of revenue, showing the names of the seller and purchaser, the items purchased, the date, price, amount of tax paid, and a brief statement of the claim of exemption. The purchaser thereafter may apply to the said executive director for a refund of such taxes, and it is his duty to determine the question of exemption, subject to review by the courts, as provided in section 39-21-105. It is a misdemeanor, punishable as provided in this article, for any seller to fail to collect or purchaser to fail to pay the tax levied by this article and on sales on which exemption is disputed.

(23) Except as provided in section 39-26-713 (1)(a), when right to continuous possession or use for more than three years of any article of tangible personal property is granted under a lease or contract and such transfer of possession would be taxable if outright sale were made, such lease or contract shall be considered the sale of such article, and the tax shall be computed and paid by the vendor upon the rentals paid.



§ 39-26-102.5. Change of references from "Internal Revenue Code of 1954" to "Internal Revenue Code of 1986"

The change of references in this article from the "Internal Revenue Code of 1954" to the "Internal Revenue Code of 1986" shall not affect any act done or any right accrued or accruing before or after such change, but all rights and liabilities shall continue and may be enforced in the same manner as if such references had not been changed.



§ 39-26-103. Licenses - fee - revocation - definition

(1) (a) Except as otherwise provided in sub-subparagraph (A) of subparagraph (IV) of paragraph (b.5) of subsection (9) of this section, it is unlawful for any person to engage in the business of selling at retail without first having obtained a license therefor, which license shall be granted and issued by the executive director of the department of revenue and shall be in force and effect until December 31 of the year following the year in which it is issued, unless sooner revoked. Such license shall be granted or renewed only upon application stating the name and address of the person desiring such a license, the name of such business and the location, including the street number of such business, and such other facts as the executive director may require.

(b) It is the duty of each such licensee on or before January 1 of the second year following the year in which his license is issued or renewed to obtain a renewal thereof if the licensee remains in retail business or liable to account for the tax provided in this part 1. Unless evidence is submitted to the contrary, any account for which a license has been issued which shows no retail sales activity for any period of twelve consecutive months shall not be renewed. Such inactivity shall be considered prima facie evidence that the licensee is not in the business of selling at retail.

(c) For each license issued, a fee of sixteen dollars shall be paid, which fee shall accompany the application together with an additional fifty-dollar deposit; except that the additional deposit may not be required of a remote seller. A further fee of sixteen dollars shall be paid for each two-year period or fraction thereof for which said license is renewed. Payment of a fee for such a license issued after June 30 shall be prorated in increments of six months. The fifty-dollar deposit shall be allowed as a credit against the Colorado sales tax to be remitted. Except for licenses issued pursuant to paragraph (b) of subsection (9) of this section, all licenses issued pursuant to this section shall be renewed on a biennial basis, effective January 1, 1986.

(2) (a) If a retailer makes retail sales at two or more separate places of business in the state, a separate license for each place of business shall be required.

(b) A remote seller is only required to have a single license.

(2.5) (a) If a retailer obtains a license as required in this section in good faith, the retailer provides an address that correctly indicates the location of the business, the department of revenue assigns an incorrect location code to the retailer, and the retailer in good faith collects and remits sales taxes for the local jurisdictions represented by the assigned location code, then notwithstanding this section, section 39-26-105, or section 39-26-118, the retailer is held harmless for any tax, charge, penalty, interest, or fee payable as a result of failing to collect and remit sales taxes for a local jurisdiction due to the incorrect location code.

(b) For purposes of this subsection (2.5), "location code" means the code assigned by the department of revenue to a retailer, based on the business address, when the retailer obtains a sales tax license as required in this section and represents the geographic region of the state and the local sales taxes that the retailer is required to collect and remit for such region, or means any successor system used by the department to identify the local sales taxes that a retailer is required to collect and remit based on the business location.

(3) Each license shall be numbered and shall show the name, residence, and place and character of business of the licensee and shall be posted in a conspicuous place in the place of business for which it is issued. No license shall be transferable.

(4) The executive director of the department of revenue, after reasonable notice and a full hearing, may revoke the license of any person found by him or her to have violated any provision of this article. Any retailer who makes retail sales without securing a license therefor commits a class 3 misdemeanor and shall be punished according to section 18-1.3-501, C.R.S. Any retailer who makes retail sales without a license may also be subject to a civil penalty of fifty dollars per day to a maximum penalty of one thousand dollars. Such penalty shall be assessed by the executive director or his or her authorized agent and shall be waived or reduced if such failure to obtain such license is due to reasonable cause and not willful neglect or intent to defraud.

(5) Any finding and order of the executive director revoking the license of any person shall be subject to review by the district court of the district where the business of the licensee is conducted, upon application of the aggrieved party. The procedure for review shall be, as nearly as possible, the same as provided for the review of findings as provided by proceedings in the nature of certiorari.

(6) No license shall be required for any person engaged exclusively in the business of selling commodities which are exempt from taxation under this part 1.

(7) It is the duty of the executive director of the department of revenue, at the time of issuance of any new license for a retailer who makes retail sales, except for a remote seller, to notify the county treasurer of the county where the new licensee is located, of the name and address of the licensee.

(8) (a) Any person operating exclusively as a wholesaler may apply to the department of revenue for a license to engage in the business of selling at wholesale. The application shall state the name and address of the person applying for such license, the name and location of the person's business, including the street number of such business, and such other information as the executive director of the department of revenue may require.

(b) A person shall pay a fee of sixteen dollars for each license issued under this subsection (8). If the licensee remains in the wholesale business, the licensee shall renew such license on or before January 1 of the second year following the year of issuance or renewal, but nothing in this section shall be construed to empower the executive director to refuse such renewal except revocation for cause of the licensee's prior license. Payment of a fee for a license issued after June 30 of any year shall be prorated in increments of six months. All licenses issued shall be renewed on a biennial basis, effective January 1, 1986.

(9) (a) A person operating as a charitable organization, as defined in section 39-26-102 (2.5), may apply to the department of revenue for a license to engage in the business of selling at retail. The application shall state the name and address of the person applying for such license, the name and location of the person's organization, including the street number of such organization, and such other information as the executive director of the department of revenue may require.

(b) A person conducting a singular sales event may apply to the department of revenue for a license to engage in the business of selling at retail for a temporary period of time. The application shall state the name and address of the person applying for such license, the name and location of the person's organization, including the street number of such organization, and such other information as the executive director of the department of revenue may require.

(b.5) (I) A person engaged in retail sales at more than one special sales event in any two-year period may apply to the department of revenue for a license to engage in selling at retail at such special sales event over a two-year period. Such special sales event license shall only apply to retail sales made by the person to whom the license is issued at such special sales events and shall not apply to sales at such person's business location or to any other sales. The application for such license shall state the name and address of the person desiring such a license and such other information as the executive director of the department of revenue may require. Except as otherwise provided in sub-subparagraph (A) of subparagraph (IV) of this paragraph (b.5), a person to whom a special sales event license has been issued shall file a separate return and payment of sales taxes for each special sales event at which retail sales are made by such person, which return shall be filed on the twentieth day of the month following the month in which such special sales event began.

(II) Any person who organizes a special sales event shall inform each person making any retail sales at such special sales event of the various taxes and tax rates that apply to retail sales at the special sales event and shall mail to the department within ten days of the last day of such special sales event a list of the name, address, and special sales event license number, if any, of each person making any retail sales at the special sales event.

(III) For purposes of this paragraph (b.5), "special sales event" means an event where retail sales are made by more than three persons at a location other than their normal business location, which event occurs no more than three times in any calendar year.

(IV) (A) Any person engaged in retail sales at a special sales event shall obtain a special sales event license pursuant to the provisions of subparagraph (I) of this paragraph (b.5) unless the person who organizes such special sales event elects to obtain a special sales event license pursuant to sub-subparagraph (B) of this subparagraph (IV) and such person who engages in retail sales at such special sales event elects to remit such sales tax collected to the person who organized such special sales event. Any person engaged in retail sales at a special sales event who has obtained a special sales event license pursuant to the provisions of subparagraph (I) of this paragraph (b.5) may elect to remit sales tax collected at such special sales event to the person who organized such special sales event and to whom a special sales event license has been issued pursuant to sub-subparagraph (B) of this subparagraph (IV).

(B) Any person who organizes a special sales event may apply to the department of revenue for a license for retail sales made at such special sales event. Such special sales event license shall only apply to retail sales made at such special sales event organized by the person to whom the license is issued and shall not apply to any other special sales events or sales. The application for such license shall state the name and address of the person desiring such a license and such other information as the executive director of the department of revenue may require. A person to whom a special sales event license has been issued pursuant to this sub-subparagraph (B) shall file a separate return and shall make payment of sales tax collected by persons making retail sales at such special sales event who have elected to remit such sales tax collections to the person licensed pursuant to the provisions of this sub-subparagraph (B). Such return shall be filed on the twentieth day of the month following the month in which such special sales event began. In addition to the information specified in subparagraph (II) of this paragraph (b.5), any person issued a special sales event license pursuant to this sub-subparagraph (B) shall maintain, at his place of business, a list showing the name and address of each person making any retail sales at such special sales event, the amount of gross retail sales made by such person at such special sales event, and the amount of sales tax collected by such person on such retail sales which are remitted by such licensee.

(c) A person who sells only products which are subject to city or county, but no state, sales tax may petition the department to waive the deposit established in paragraph (c) of subsection (1) of this section.

(d) An individual having an occasional or isolated sale of tangible personal property is not required to have a Colorado retail sales tax license. Such sales must be made from the private residences of such individuals, and the aggregate dollar amount of such sales may not exceed one thousand dollars for any one calendar year. In addition the following conditions must be met:

(I) Neither the seller nor any member of his household may be engaged in a trade or business where similar items are sold;

(II) An annual report of casual sales must be filed with the department by every individual making such sales, and the sales tax due must be remitted at the time the Colorado income tax return of such person is due as provided in article 22 of this title, on forms provided by the director, showing in detail all such sales made during the year; and

(III) All such returns shall be subscribed by the taxpayer or his agent and shall contain a written declaration that they are being made under the penalties of perjury in the second degree.

(e) In addition, when in the opinion of the executive director it is necessary for the efficient administration of this section to treat any salesman, representative, peddler, or canvasser as the agent of the vendor, distributor, supervisor, or employer under whom he operates or from whom he obtains tangible personal property sold by him or for whom he solicits business, the director may, in his discretion, treat such agent as the vendor jointly responsible with his principal, distributor, supervisor, or employer for the collection and payment over of the tax.

(f) Except as otherwise provided in this paragraph (f), a person shall pay a fee of eight dollars for each license issued under this subsection (9); except that a person shall pay a fee of sixteen dollars for a license issued or renewed under subparagraph (I) of paragraph (b.5) of this subsection (9). Any person to whom a sales tax license has been issued pursuant to paragraph (a) of subsection (1) of this section and to whom a special sales events license has been issued or renewed pursuant to paragraph (b.5) of this subsection (9) shall pay no fee for such new or renewed special sales events license. Payment of a fee for a license issued under paragraph (b.5) of this subsection (9) after June 30 of any year shall be prorated in increments of six months.

(10) Notwithstanding the amount specified for any fee in this section, the executive director of the department of revenue by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department of revenue by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 39-26-103.5. Qualified purchaser - direct payment permit number - qualifications

(1) The executive director of the department of revenue may issue a direct payment permit number to any person that submits an application to the executive director demonstrating that:

(a) For the preceding twelve-month period, such person has purchased in Colorado in the aggregate at least seven million dollars of commodities, services, or tangible personal property that are subject to the tax imposed by this article. Purchases of commodities or tangible personal property to be erected upon or affixed to real property, including, but not limited to, building and construction materials and fixtures, shall be excluded from the aggregate total of purchases of commodities, services, or tangible personal property described in this paragraph (a).

(b) (I) Except as provided in subsection (2) of this section, if such person has been subject to the collection, remittance, or reporting requirements imposed by this article or any other article in this title administered by the department of revenue for the preceding three years, such person timely filed the required returns and timely remitted the tax shown due on such returns during said three-year period; or

(II) If such person has been subject to the collection, remittance, or reporting requirements imposed by this article or any other article in this title administered by the department of revenue for less than the three preceding years, for the period beginning on the date when such person became subject to such requirements, such person timely filed the required returns and timely remitted the tax shown due on such returns; and

(c) Such person has in place an accounting system, acceptable to the executive director of the department of revenue, that will enable the department to fully and accurately collect and allocate to municipalities, counties, and other local taxing entities all sales taxes that the department collects for such municipalities, counties, and other local taxing entities.

(2) The executive director may waive the requirements of paragraph (b) of subsection (1) of this section if the person submitting the application can show that any failure to comply with such collection, remittance, or reporting requirements was due to reasonable cause.

(3) Nothing in subsection (1) of this section shall be construed to require that a person must be subject to the collection, remittance, or reporting requirements imposed by this article in order to obtain a direct payment permit number.

(4) A person shall become a qualified purchaser upon receipt of a direct payment permit number.

(5) A direct payment permit number shall be in force and effect until December 31 of the third year following the year in which it is issued, unless sooner revoked. Such permit number shall be granted or renewed only upon the filing of an application stating the information described in subsection (1) of this section.

(6) The executive director of the department of revenue may revoke the direct payment permit number of a qualified purchaser that has violated any provision of this article. The executive director shall give a notice of revocation to such qualified purchaser by first-class mail pursuant to section 39-21-105.5. Any such revocation may be appealed by the qualified purchaser within thirty days of receipt of the notice of revocation together with a request for a hearing on such revocation before the executive director or the executive director's designee. The executive director shall promulgate rules specifying the procedures for a revocation appeal hearing. A revocation appeal hearing shall take place within a reasonable time after receipt of the request for hearing by the executive director. The executive director shall issue a finding upholding the revocation or reinstating the direct payment permit number within a reasonable time after the revocation appeal hearing.



§ 39-26-104. Property and services taxed

(1) Except as provided in subsection (2), there is levied and there shall be collected and paid a tax in the amount stated in section 39-26-106 as follows:

(a) On the purchase price paid or charged upon all sales and purchases of tangible personal property at retail;

(b) (I) In the case of retail sales involving the exchange of property, on the purchase price paid or charged, including the fair market value of the property exchanged at the time and place of the exchange, excluding, however, from the consideration or purchase price, the fair market value of the exchanged property if:

(A) Such exchanged property is to be sold thereafter in the usual course of the retailer's business; or

(B) Such exchanged property is a vehicle and is exchanged for another vehicle and both vehicles are subject to licensing, registration, or certification under the laws of this state, including, but not limited to, vehicles operating upon public highways, off-highway recreation vehicles, watercraft, and aircraft.

(II) The exchange of three or more vehicles of the same type by any person in any calendar year in transactions subject to the provisions of this article shall be prima facie evidence that such person is engaged in the business of selling vehicles of the type involved in such transactions and that he is thereby subject to any licensing requirements necessary to engage in such activity.

(c) (I) Upon telephone and telegraph services, whether furnished by public or private corporations or enterprises for all intrastate telephone and telegraph service. On or after August 1, 2002, mobile telecommunications service shall be subject to the tax imposed by this section only if the service is provided to a customer whose place of primary use is within Colorado and the service originates and terminates within the same state. In accordance with the "Mobile Telecommunications Sourcing Act", 4 U.S.C. secs. 116 to 126, as amended, on or after August 1, 2002, mobile telecommunications service provided to a customer whose place of primary use is outside the borders of the state of Colorado is exempt from the tax imposed by this section.

(II) (A) If a customer believes that a tax, charge, or fee assessed by the state in the customer's bill for a mobile telecommunications service is erroneous, or that an assignment of place of primary use or taxing jurisdiction on said bill is incorrect, the customer shall notify the home service provider in writing within two years after the date the bill was issued. The notification from the customer shall include the street address for the customer's place of primary use, the account name and number for which the customer seeks a correction, a description of the alleged error, and any other information that the home service provider may require.

(B) No later than sixty days after receipt of notice from a customer pursuant to sub-subparagraph (A) of this subparagraph (II), the home service provider shall review the information submitted by the customer and any other relevant information and documentation to determine whether an error was made. If the home service provider determines that an error was made, the home service provider shall refund or credit to the customer any tax, fee, or charge erroneously collected from the customer for a period not to exceed two years. If the home service provider determines that no error was made, the home service provider shall provide a written explanation of its determination to the customer.

(C) Any customer that believes a tax, charge, or fee assessed by the state in the customer's bill for mobile telecommunications services is erroneous, or that an assignment of place of primary use or taxing jurisdiction on said bill is incorrect, may file a claim in the appropriate district court only after complying with the provisions of this subparagraph (II).

(III) As used in this paragraph (c), unless the context otherwise requires:

(A) "Act" means the federal "Mobile Telecommunications Sourcing Act", 4 U.S.C. secs. 116 to 126, as amended.

(B) "Customer" means customer as defined in section 124 (2) of the act.

(C) "Home service provider" means home service provider as defined in section 124 (5) of the act.

(D) "Mobile telecommunications service" means mobile telecommunications service as defined in section 124 (7) of the act.

(E) "Place of primary use" means the place of primary use as defined in section 124 (8) of the act.

(F) "Taxing jurisdiction" means taxing jurisdiction as defined in section 124 (12) of the act.

(IV) For telephone and telegraph services provided on or after July 1, 2003, when nontaxable services are aggregated with and not separately stated from taxable services, the provider of such services shall collect the tax imposed by this article only on intrastate telephone and telegraph services. The provider of such services shall maintain for three years documentation of the services provided that are taxable and nontaxable. Such documentation is subject to audit, and the service provider shall be liable for any uncollected tax. A service provider shall notify the executive director of the department of revenue of the percentages of taxable and nontaxable services in a package of aggregated services within thirty days of use on any invoice.

(d) Repealed.

(d.1) Effective July 1, 1980, for gas and electric service, whether furnished by municipal, public, or private corporations or enterprises, for gas and electricity furnished and sold for commercial consumption and not for resale, upon steam when consumed or used by the purchaser and not resold in original form whether furnished or sold by municipal, public, or private corporations or enterprises;

(d.2) Repealed.

(e) Upon the amount paid for food or drink served or furnished in or by restaurants, cafes, lunch counters, cafeterias, hotels, social clubs, nightclubs, cabarets, resorts, snack bars, caterers, carryout shops, and other like places of business at which prepared food or drink is regularly sold, including sales from pushcarts, motor vehicles, and other mobile facilities. Cover charges shall be included as part of the amount paid for such food or drink. However, meals provided to employees of the places mentioned in this paragraph (e) at no charge or at a reduced charge shall be exempt from taxation under the provisions of this part 1.

(f) On the entire amount charged to any person for rooms or accommodations as designated in section 39-26-102 (11).

(2) Upon the effective date of an act of congress that authorizes states to require certain retailers to pay, collect, or remit state or local sales taxes:

(a) (I) With respect to remote sales there is levied and there shall be collected and paid by remote sellers on every incident subject to tax as set forth in subsection (1) of this section, but not including the incidents set forth in paragraph (e) of this subsection (2), a tax at the rate specified in section 39-26-106. Any exemptions with respect to part 1 of this article as set forth in this title are applicable.

(II) In addition to subparagraph (I) of this paragraph (a), every remote seller shall collect and remit, as provided in section 39-26-122.7, the sales tax at the general sales tax rate levied by a local taxing jurisdiction; except that such sales tax shall only be collected on every incident subject to tax as set forth in subsection (1) of this section. Any exemptions with respect to part 1 of this article as set forth in this title are applicable.

(b) Notwithstanding any provision of law, a local taxing jurisdiction may not collect a sales or use tax on remote sales except as provided in this subsection (2).

(c) Notwithstanding any provision of law, with respect to a local taxing jurisdiction, the effective date of any change in the general sales tax rate of the local taxing jurisdiction shall be either January 1 or July 1 following the date of the election in which such a sales tax proposal is approved; and notice of the adoption of any sales tax proposal shall be submitted by the local taxing jurisdiction to the executive director of the department of revenue at least one hundred days prior to the effective date of such tax. If such a sales tax proposal is approved at an election held less than one hundred five days prior to the January 1 or July 1 following the date of election, such sales tax proposal shall not be effective until the next succeeding January 1 or July 1.

(d) For the purpose of the administration by the state of the provisions of this subsection (2), each local taxing jurisdiction shall file, pursuant to section 29-2-109, C.R.S., with the executive director of the department of revenue a copy of each sales tax ordinance or resolution, or any amendment thereto, that changes the general sales tax rate described in paragraph (a) of this subsection (2), and a copy of any ordinance or resolution that changes the local taxing jurisdiction's boundaries, no later than one hundred days before the effective date thereof.

(e) Notwithstanding any provisions of law, the following incidents are not subject to the collection and payment of sales tax by remote sellers as set forth in paragraph (a) of this subsection (2):

(I) Direct mail advertising materials as defined in section 39-26-102 (2.8);

(II) Candy as defined in section 39-26-707 (1.5)(b)(I);

(III) Soft drinks as defined in section 39-26-707 (1.5)(b)(II);

(IV) Nonessential articles as described in section 39-26-707 (1)(c); and

(V) Nonessential containers or bags as described in section 39-26-707 (1)(d).



§ 39-26-105. Vendor liable for tax - repeal

(1) (a) (I) (A) Except as provided in sub-subparagraph (B) of this subparagraph (I) and in subparagraph (II) of this paragraph (a), every retailer shall, irrespective of the provisions of section 39-26-106, be liable and responsible for the payment of an amount equivalent to two and ninety one-hundredths percent of all sales made on or after January 1, 2001, by the retailer of commodities or services as specified in section 39-26-104.

(B) A retailer who has received in good faith from a qualified purchaser a direct payment permit number issued pursuant to section 39-26-103.5 shall not be liable or responsible for the collection and remittance of the tax imposed by this article on any sale made to the qualified purchaser that is paid for directly from such qualified purchaser's funds and not the personal funds of any individual.

(II) A remote seller shall be liable and responsible for the payment of the amounts specified in section 39-26-104 (2)(a).

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), every retailer shall, before the twentieth day of each month, make a return to the executive director of the department of revenue for the preceding calendar month. The executive director shall determine what information the returns must contain, how the returns must be made, and the type of forms that must be used.

(II) Every remote seller shall make a return to the executive director of the department of revenue as specified in section 39-26-122.7.

(c) (I) (A) Except as provided in sub-subparagraph (B) of this subparagraph (I), every retailer shall remit, along with the return required in paragraph (b) of this subsection (1), an amount equivalent to the percentage on sales as specified in subparagraph (I) of paragraph (a) of this subsection (1) to the executive director of the department of revenue, less an amount as set forth in subparagraph (II) of this paragraph (c) to cover the retailer's expense in the collection and remittance of said tax.

(B) Every remote seller shall remit, along with the return required in paragraph (b) of this subsection (1), the amounts specified in section 39-26-104 (2)(a), less an amount as set forth in subparagraph (II) of this paragraph (c) to cover the retailer's expense in the collection and remittance of said tax.

(II) Except as provided in section 39-26-105.3 (8)(b)(III):

(A) Except as provided in sub-subparagraph (B), the amount retained by a retailer to cover the retailer's expense in collecting and remitting tax pursuant to this section shall be three and one-third percent of all sales tax reported.

(B) For a twelve-month period commencing upon the first day of the third month following the effective date of any act of congress authorizing states to require certain retailers to pay, collect, or remit state or local sales tax, the percentage of all sales tax reported as specified in sub-subparagraph (A) of this subparagraph (II) shall be reduced by one hundred five one-thousandths percentage points.

(III) If any retailer is delinquent in remitting said tax, other than in unusual circumstances shown to the satisfaction of the executive director of the department of revenue, the retailer shall not be allowed to retain any amounts to cover such retailer's expense in collecting and remitting said tax, and an amount equivalent to the said percentage, plus the amount of any local vendor expense that may be allowed by the local government to the vendor, shall be remitted to the executive director by any such delinquent vendor. Any local vendor expense remitted to the executive director shall be deposited to the state general fund.

(2) The executive director of the department of revenue may extend the time for making a return and paying the taxes due under such reasonable rules as the executive director may prescribe, but no such extension shall be for a greater period than is provided for in section 39-26-109.

(3) The burden of proving that any retailer is exempt from collecting the tax on any goods sold and paying the same to the executive director of the department of revenue, or from making such returns, shall be on the retailer under such reasonable requirements of proof as the executive director may prescribe.

(4) Every retailer conducting a business in which the transaction between the retailer and the consumer consists of the supplying of tangible personal property and services in connection with the maintenance or servicing of the same shall be required to pay the taxes levied under this article upon the full contract price, unless application is made to the executive director of the department of revenue for permission to use a percentage basis of reporting the tangible personal property sold and the services supplied under such contract. The executive director is authorized to determine the percentage based upon the ratio of the tangible personal property included in the consideration as it bears to the total of the consideration paid under said combination contract or sale that is subject to the sales tax levied under the provisions of this part 1. This section shall not be construed to include items upon which the sales tax is imposed on the full purchase price as designated in section 39-26-102 (12).

(5) (a) A qualified purchaser may provide a direct payment permit number to a retailer that is liable and responsible for collecting and remitting the tax imposed by this article on any sale made to the qualified purchaser. A qualified purchaser holding a direct payment permit number shall, before the twentieth day of each month subsequent to the month in which any sale to the qualified purchaser was made for which the qualified purchaser's direct payment permit number was used, make a return and remit directly to the executive director of the department of revenue the amount of such tax owing on all such sales to the qualified purchaser made in the preceding month. Such returns of the qualified purchaser or duly authorized agent shall contain such information and be made in such manner and upon such forms as the executive director shall prescribe.

(b) Notwithstanding the provisions of section 39-21-113 (4), the department of revenue shall make available to all qualified purchasers an electronic list of all remote sellers and their Colorado account numbers in order to facilitate the qualified purchaser's appropriate remittance of tax pursuant to paragraph (a) of this subsection (5). Such list must remain confidential in the hands of the qualified purchaser, and the qualified purchaser is subject to the same limitations specified in section 39-21-113 (4) that apply to the department of revenue, including the requirement that such list be used only for the purpose of proper administration of the tax.

(c) From the amount of the tax required to be remitted pursuant to paragraph (a) of this subsection (5), a qualified purchaser shall be entitled to retain the amount specified in subparagraph (II) of paragraph (c) of subsection (1) of this section that a retailer would otherwise be entitled to retain to cover the retailer's expense in collecting and remitting the tax imposed by this article if the qualified purchaser had not provided a direct payment permit number to the retailer.



§ 39-26-105.3. Remittance of tax - electronic database - vendor held harmless

(1) Any vendor that collects and remits sales tax to the department of revenue as provided by law may use an electronic database of state addresses that is certified by the department pursuant to subsection (3) of this section to determine the jurisdictions to which tax is owed.

(2) Any vendor that uses the data contained in an electronic database certified by the department of revenue pursuant to subsection (3) of this section to determine the jurisdictions to which tax is owed shall be held harmless for any tax, charge, or fee liability to any taxing jurisdiction that otherwise would be due solely as a result of an error or omission in the database.

(3) Any electronic database provider may apply to the department of revenue to be certified for use by Colorado vendors pursuant to this section. Such certification shall be valid for three years. In order to be certified, an electronic database provider shall have a database that satisfies the following criteria:

(a) The database shall designate each address in the state, including, to the extent practicable, any multiple postal address applicable to one location and the taxing jurisdictions that have the authority to impose a tax on purchases made by purchasers at each address in the state.

(b) The information contained in the electronic database shall be updated as necessary and maintained in an accurate condition. In order to keep the database accurate, the database provider shall provide a convenient method for taxing jurisdictions that may be affected by the use of the database to inform the provider of apparent errors in the database. The provider shall have a process in place to promptly correct any errors brought to the provider's attention.

(c) The database shall be at least ninety-five percent accurate based on a statistically valid sample of addresses from the database tested for accuracy by the department of revenue.

(d) The database shall satisfy any additional criteria that the executive director of the department of revenue establishes pursuant to subsection (7) of this section.

(4) The department of revenue shall have the authority to designate an entity to examine electronic databases and report to the department as to the accuracy and suitability of the databases for use by vendors. The entity may impose a fee on each electronic database provider applying for certification in an amount necessary to cover the reasonable and documented costs of examining the database.

(5) The department of revenue shall have the authority to waive the certification process specified in subsection (4) of this section and certify an electronic database as suitable for use by vendors if the database has been previously certified by a public or private entity and the certification criteria of the certifying entity are the same or more stringent than the criteria specified in subsection (3) of this section. The department shall have the discretion to accept or reject a previously certified database, and under no circumstance shall the department be required to waive the certification process pursuant to this subsection (5).

(6) The department of revenue shall have the right to deny or revoke the certification of any electronic database for just cause.

(7) The executive director of the department of revenue shall promulgate rules for the administration of this section. Such rules shall be promulgated in accordance with article 4 of title 24, C.R.S.



§ 39-26-105.4. Remittance of tax - determination of address - dealer held harmless

(1) Any licensed motor vehicle dealer that collects and remits tax to the department of revenue as specified in this part 1 for any sale of a motor vehicle shall be held harmless for any tax, charge, or fee liability to any taxing jurisdiction that the dealer proves was not collected solely because an address that does not meet the requirements of section 42-6-139, C.R.S., was provided by the purchaser for purposes of calculating the amounts of tax either due on the sale and purchase of such vehicle pursuant to this part 1 or section 29-2-106, C.R.S., if the dealer:

(a) Informs the purchaser of a motor vehicle of the key requirements of motor vehicle titling and registration as specified in sections 42-3-103 (4)(a), 42-6-134, 42-6-139, and 42-6-140, C.R.S.; and

(b) Obtains an affidavit signed by the purchaser stating that the purchaser's address is true and correct.



§ 39-26-105.5. Remittance of sales taxes - electronic funds transfers

For any calendar year, the executive director may require any vendor whose liability for state sales tax only for the previous calendar year was more than seventy-five thousand dollars to use electronic funds transfers to remit all state and local sales taxes required to be remitted to the executive director of the department of revenue. The executive director may promulgate rules to implement this section, but shall first consult with the state treasurer to ensure that any rules promulgated do not adversely affect the ability of the state treasurer to optimize sales tax investment earnings. Such rules shall be promulgated in accordance with article 4 of title 24. The executive director shall not require any taxpayer required to remit sales taxes by electronic funds transfers to remit sales tax prior to the deadline specified in section 39-26-105 for taxpayers who remit sales taxes by other means.



§ 39-26-106. Schedule of sales tax

(1) (a) (I) Except as otherwise provided in subparagraph (II) of this paragraph (a), there is imposed upon all sales of commodities and services specified in section 39-26-104 a tax at the rate of three percent of the amount of the sale, to be computed in accordance with schedules or systems approved by the executive director of the department of revenue. Said schedules or systems shall be designed so that no such tax is charged on any sale of seventeen cents or less.

(II) On and after January 1, 2001, there is imposed upon all sales of commodities and services specified in section 39-26-104 a tax at the rate of two and ninety one-hundredths percent of the amount of the sale to be computed in accordance with schedules or systems approved by the executive director of the department of revenue. Said schedules or systems shall be designed so that no such tax is charged on any sale of seventeen cents or less.

(b) Notwithstanding the three percent rate provisions of paragraph (a) of this subsection (1), for the period May 1, 1983, through July 31, 1984, the rate of the tax imposed pursuant to this subsection (1) shall be three and one-half percent.

(2) (a) Except as provided in paragraph (b) of this subsection (2), retailers shall add the tax imposed, or the average equivalent thereof, to the sale price or charge, showing such tax as a separate and distinct item, and when added such tax shall constitute a part of such price or charge and shall be a debt from the consumer or user to the retailer until paid and shall be recoverable at law in the same manner as other debts. The retailer shall be entitled, as collecting agent of the state, to apply and credit the amount of the retailer's collections against the rate to be paid by the retailer under the provisions of section 39-26-105, remitting any excess of collections over said rate, less the fee retained by the retailer for the collection and remittance of the tax pursuant to said section, to the executive director of the department of revenue in the retailer's next monthly sales tax return.

(b) Any retailer selling malt, vinous, or spirituous liquors by the drink or any vendor selling individual items of personal property through coin-operated vending machines may include in his sales price the tax levied under this part 1; except that no such retailer shall advertise or hold out to the public in any manner, directly or indirectly, that such tax is not included as a part of the sales price to the consumer. The schedule set forth in subsection (1) of this section shall be used by such retailer in determining amounts to be included in such sales price. No such retailer shall gain any benefit from the collection or payment of such tax, except as permitted in section 39-26-105 (1), nor shall the use of the schedule set forth in subsection (1) of this section relieve such retailer from liability for payment of the full amount of the tax levied by this part 1.

(3) Repealed.



§ 39-26-107. Rules and regulations

To provide uniform methods of adding the tax, or the average equivalent thereof, to the selling price, it is the duty of the executive director of the department of revenue to formulate and promulgate after hearing appropriate rules and regulations to effectuate the purpose of sections 39-26-105 to 39-26-113.



§ 39-26-108. Tax cannot be absorbed

It is unlawful for any retailer to advertise or hold out or state to the public or to any customer, directly or indirectly, that the tax or any part thereof imposed by this part 1 will be assumed or absorbed by the retailer or that it will not be added to the selling price of the property sold or if added that it or any part thereof will be refunded. Any person violating any of the provisions of sections 39-26-105 to 39-26-113 is guilty of a misdemeanor.



§ 39-26-109. Reports of vendor

If the accounting methods regularly employed by the vendor in the transaction of his business, or other conditions, are such that reports of sales made on a calendar-month basis will impose unnecessary hardship, the executive director of the department of revenue, upon written request of the vendor, may accept reports at such intervals as will in his opinion better suit the convenience of the taxpayer and will not jeopardize the collection of the tax. The executive director may by rule permit taxpayers whose monthly tax collected is less than three hundred dollars to make returns and pay taxes at intervals not greater than every three months.



§ 39-26-110. Retailer - multiple locations

A retailer doing business in two or more places or locations, taxable under this part 1, may file each return covering all such business activities engaged within this state.



§ 39-26-111. Credit sales

(1) In case of a sale upon credit, or a contract for sale wherein it is provided that the price shall be paid in installments and title does not pass until a future date, or a chattel mortgage or a conditional sale, there shall be paid upon each payment, upon the account of purchase price, that portion of the total tax which the amount paid bears in the total purchase price. Notwithstanding any other provision of this subsection (1), a retailer doing business wholly or partly on a credit basis may, at his election, make a return, and remit sales tax on credit sales, on the basis of the aggregate amount of cash received during the month from taxable credit sales. The retailer may determine the tax to be remitted on the basis of his reasonable estimate of the aggregate amount of tax which he has collected from his credit customers during the month. A retailer's estimate of the taxes collected on credit sales made in any month (referred to in this section as "base month") shall be deemed reasonable if the cumulative sum of the monthly amounts of taxes on such credit sales remitted by the retailer on or before the close of the third, sixth, ninth, twelfth, and fifteenth calendar months following the base month is not less than twenty-five percent, forty-three and seventy-five one-hundredths percent, sixty-two and five-tenths percent, eighty-one and twenty-five one-hundredths percent, and one hundred percent, respectively, of the total taxes due on the aggregate credit sales made by the retailer in the base month. In no event, however, shall the amount of taxes remitted by the retailer in any month be less than the amount which the retailer actually estimates to have been collected in that month.

(2) If a retailer transfers, sells, assigns, or otherwise disposes of an account receivable, he shall be deemed to have received the full balance of the consideration for the original sale and shall be liable for the remittance of the sales tax on the balance of the total sale price not previously reported; except that such transfer, sale, assignment, or other disposition of an account receivable by a retailer to a closely held subsidiary, as defined in section 39-26-102 (10)(k), shall not be deemed to require the retailer to pay the sales tax on the credit sale represented by the account transferred prior to the time the customer makes payment on said account.



§ 39-26-112. Excess tax - remittance

If any vendor, during any reporting period, collects as a tax an amount in excess of three percent of all taxable sales made prior to January 1, 2001, and two and ninety one-hundredths percent of all taxable sales made on or after January 1, 2001, such vendor shall remit to the executive director of the department of revenue the full net amount of the tax imposed in this part 1 and also such excess. The retention by the retailer or vendor of any excess of tax collections over the said percentage of the total taxable sales of such retailer or vendor or the intentional failure to remit punctually to the executive director the full amount required to be remitted by the provisions of this part 1 is declared to be unlawful and constitutes a misdemeanor.



§ 39-26-113. Collection of sales tax - motor vehicles - off-highway vehicles - exemption - process for motor vehicles sold at auction - exception - definition

(1) The department of revenue or its authorized agent shall not register a motor or other vehicle for which registration is required or issue a certificate of title for a motor vehicle, off-highway vehicle as defined in section 42-6-102, C.R.S., or manufactured home as defined in section 38-29-106, C.R.S., until any tax due on the sale and purchase of the vehicle under section 29-2-106, C.R.S., or section 39-26-106 or imposed by ordinance of any home rule city has been paid.

(2) If an applicant for registration and certificate of title for any motor or other vehicle or for a certificate of title for a mobile home fails to show payment of the sales taxes applicable to the sale and purchase thereof by means of proper receipts therefor, the department of revenue or its authorized agent shall collect all such applicable taxes at the time such application is made.

(3) Revenues due the state and collected pursuant to this section shall be distributed as are other revenues under this part 1, and revenues due any county, city, or town so collected shall be distributed in accordance with the provisions of section 29-2-106, C.R.S., or as specified by contract entered into with the department of revenue pursuant to section 24-35-110, C.R.S.

(4) To facilitate collection of sales taxes as provided in this section, the governing body of each city or town which has imposed a sales tax shall certify to the department of revenue and to the county clerk of the county in which such city or town is located a true copy of its current sales tax ordinances, and shall likewise certify any subsequent changes therein.

(5) (a) The sale of a new or used automobile to a purchaser who is a nonresident of Colorado and who purchases such automobile for use outside this state is exempt from all sales taxes, the collection of which is provided for by this section.

(b) The executive director of the department of revenue shall attempt to negotiate agreements of reciprocity concerning the collection of sales taxes on motor vehicles with adjacent states.

(c) Repealed.

(6) (a) In a seller-financed sale in which the seller has added the sales tax due on the sale to the financed sales price of the motor or off-highway vehicle and the purchaser has failed to make payments due to the seller, the seller may deduct all portions of the unreceived payments that are attributable to the sales tax due on the sale from the next sales tax return made by the seller under this article. If the amount to be so deducted exceeds the amount of sales tax to be remitted by the seller for the next reporting period, the seller may carry forward the remaining amount of the deduction to future sales tax returns. This subsection (6) does not create a right to a refund or any other payment by the department of revenue to the seller.

(b) For purposes of this subsection (6), "seller-financed sale" means a retail sale of a motor or off-highway vehicle by a seller licensed under article 6 of title 12, C.R.S., in which the seller, or a wholly-owned affiliate or subsidiary of the seller, collects all or part of the total consideration paid for the vehicle in periodic payments and retains a lien on the vehicle until all payments have been received. Except as otherwise provided in this paragraph (b), "seller-financed sale" does not include a retail sale of a vehicle in which a person other than the seller provides the consideration for the sale and retains a lien on the vehicle until all payments have been made.

(c) The department of revenue may promulgate rules and regulations for the implementation of this subsection (6).

(7) (a) Notwithstanding any provision of law to the contrary, for any motor vehicle sold through an auction sale, unless paragraph (b) of this subsection (7) applies, all sales tax due for the purchase of the motor vehicle shall not be collected by the auctioneer, but shall be collected by the county clerk or other authorized agent of the county or city and county in which the motor vehicle is to be registered.

(b) The method of sales tax collection specified by paragraph (a) of this subsection (7) does not apply to the sale of a motor vehicle at auction sale if the auctioneer is also an automobile dealer licensed under part 1 of article 6 of title 12, C.R.S.

(8) Subsections (1) and (2) of this section do not apply to the sale or transfer of off-highway vehicles before July 1, 2014. For an off-highway vehicle that was first purchased or transferred before July 1, 2014, and is being issued its first certificate of title for the first time after this date, the department shall not verify that the person paid any tax due on the vehicle.



§ 39-26-113.5. Refund of state sales taxes for vehicles used in interstate commerce - fund

(1) (a) Except as provided in subsection (3) of this section, for the calendar year commencing on January 1, 2011, and for each calendar year thereafter, a taxpayer may claim a refund of a percentage of all state sales and use taxes paid by the taxpayer pursuant to this part 1 and part 2 of this article on the sale, storage, or use of a model year 2010 or newer truck tractor or semitrailer with a gross vehicle weight rating of fifty-four thousand pounds or greater that is purchased on or after July 1, 2011.

(b) The total refund shall be calculated by the division of motor vehicles in the department of revenue in the same manner as the division calculates the proration of the annual specific ownership tax payable on Class A personal property as specified in section 42-3-107 (4), C.R.S.

(c) The total refund shall be claimed as follows:

(I) For the calendar year in which the truck tractor or semitrailer was purchased, stored, or used, thirty-three percent of the total amount of the refund if the model year of the truck tractor or semitrailer was sold as new during such calendar year;

(II) For the first calendar year after the calendar year in which the truck tractor or semitrailer was purchased, stored, or used, thirty-three percent of the total amount of the refund if the model year of the truck tractor or semitrailer was sold as new during such calendar year; and

(III) For the second calendar year after the calendar year in which the truck tractor or semitrailer was purchased, stored, or used, thirty-three percent of the total amount of the refund if the model year of the truck tractor or semitrailer was sold as new during such calendar year.

(IV) and (V) (Deleted by amendment, L. 2010, (HB 10-1285), ch. 423, p. 2190, § 4, effective July 1, 2010.)

(2) To claim a refund allowed by subsection (1) of this section, a taxpayer shall submit a refund application to the department of revenue on a form provided by the department. The application shall be accompanied by proof of payment of state sales and use taxes paid by the taxpayer. The application shall also include any additional information that the department of revenue may require by rule.

(3) (a) The department of revenue shall deny a claimant the sales tax refund or a portion of such refund granted in this section if the claim results in more than the amount allocated for the credit pursuant to section 42-1-225, C.R.S.

(b) To implement this section, the department of revenue shall track the amount of the refunds granted under this section.



§ 39-26-115. Deficiency due to negligence

If any part of the deficiency is due to negligence or intentional disregard of authorized rules and regulations with knowledge thereof, but without intent to defraud, there shall be added ten percent of the total amount of the deficiency, and interest in such case shall be collected at the rate imposed under section 39-21-110.5, in addition to the interest provided by section 39-21-109, on the amount of such deficiency from the time the return was due, from the person required to file the return, which interest and addition shall become due and payable ten days after written notice and demand to him by the executive director of the department of revenue. If any part of the deficiency is due to fraud with the intent to evade the tax, then there shall be added one hundred percent of the total amount of the deficiency, and, in such case, the whole amount of the tax unpaid, including the additions, shall become due and payable ten days after written notice and demand by the executive director, and an additional three percent per month on said amount shall be added from the date the return was due until paid.



§ 39-26-116. Record of sales

It is the duty of every person engaging or continuing in business in this state, for the transaction of which a license is required under this part 1 to keep and preserve suitable records of all sales made by him and such other books or accounts as may be necessary to determine the amount of tax for the collection of which he is liable under this part 1. It is the duty of every such person to keep and preserve for a period of three years all invoices of goods and merchandise purchased for resale and all such books, invoices, and other records shall be open for examination at any time by the executive director of the department of revenue or his duly authorized agent.



§ 39-26-117. Tax lien - exemption from lien

(1) (a) Except as provided in paragraphs (b) and (f) of this subsection (1), the tax imposed by this part 1 shall be a first and prior lien upon the goods and business fixtures of or used by any retailer or qualified purchaser under lease, title retaining contract, or other contract arrangement, excepting stock of goods sold or for sale in the ordinary course of business, and shall take precedence on all such property over other liens or claims of whatsoever kind or nature.

(b) Any retailer or person in possession shall provide a copy of any lease pertaining to the assets and property described in paragraph (a) of this subsection (1) to the department of revenue within ten days after seizure by the department of such assets and property. The department shall verify that such lease is bona fide and notify the owner that such lease has been received by the department. The department shall use its best efforts to notify the owner of the real or personal property which might be subject to the lien created in paragraph (a) of this subsection (1). The real or personal property of an owner who has made a bona fide lease to a retailer shall be exempt from the lien created in paragraph (a) of this subsection (1) if such property can reasonably be identified from the lease description or if the lessee is given an option to purchase in such lease and has not exercised such option to become the owner of the property leased. This exemption shall be effective from the date of the execution of the lease. Such exemption shall also apply if the lease is recorded with the county clerk and recorder of the county where the property is located or based or a memorandum of the lease is filed with the department of revenue on such forms as may be prescribed by said department after the execution of the lease at a cost for such filing of two dollars and fifty cents per document. Motor vehicles which are properly registered in this state, showing the lessor as owner thereof, shall be exempt from the lien created in paragraph (a) of this subsection (1); except that said lien shall apply to the extent that the lessee has an earned reserve, allowance for depreciation not to exceed fair market value, or similar interest which is or may be credited to the lessee. Where the lessor and lessee are blood relatives or relatives by law or have twenty-five percent or more common ownership, a lease between such lessee and such lessor shall not be considered as bona fide for purposes of this section.

(b.5) Any coin-operated vending machine or video or other game machine shall be exempt from the lien created in paragraph (a) of this subsection (1) if:

(I) The machine is placed on the retailer's premises under the terms of a lease or other agreement under which the retailer is given no right to become the owner of the machine;

(II) The machine is plainly marked in a location accessible to agents of the department of revenue with information sufficient to permit identification of the owner of said property; and

(III) The owner of the machine has filed with the department of revenue a schedule listing the machine by serial number and including thereon the owner's full name and the address of his business and such other information as the executive director of the department of revenue may require. To protect the anonymity of owners of property, the executive director of the department of revenue may permit property covered by this paragraph (b.5) to be marked using numbers or other coded identification.

(c) Any retailer who is in possession of property under the terms of a lease, which property is exempt from lien as provided in this section, may be required by the executive director of the department of revenue to remit taxes collected at more frequent intervals than monthly, but no more frequently than semimonthly, or may be required to furnish security for the proper payment of taxes whenever the collection of taxes appears to be in jeopardy.

(d) Any retailer who sells out his business or stock of goods, or quits business, shall be required to make out the return as provided in this part 1, within ten days after the date he sold his business or stock of goods or quit business, and his successor in business shall be required to withhold sufficient purchase money to cover the amount of said taxes due and unpaid until such time as the former owner produces a receipt from the executive director of the department of revenue showing that the taxes have been paid or a certificate that no taxes are due.

(e) If the purchaser of a business or stock of goods fails to withhold the purchase money as provided in paragraph (d) of this subsection (1), and the taxes are due and unpaid after the ten-day period allowed, he, as well as the vendor, shall be personally liable for the payment of the taxes unpaid by the former owner. Likewise, anyone who takes any stock of goods or business fixtures of or used by any retailer under lease, title retaining contract, or other contract arrangement, by purchase, foreclosure sale, or otherwise, takes same subject to the lien for any delinquent sales taxes owed by such retailer and shall be liable for the payment of all delinquent sales taxes of such prior owner, not, however, exceeding the value of property so taken or acquired.

(f) Any qualified purchaser that provides a direct payment permit number issued pursuant to section 39-26-103.5 to a vendor or retailer shall be subject to the lien created in paragraph (a) of this subsection (1) to the extent of any tax owed as a result of purchases made by the qualified purchaser plus any penalty and interest assessed pursuant to this article or article 21 of this title.

(2) Whenever the business or property of any taxpayer subject to this part 1 shall be placed in receivership, bankruptcy, or assignment for the benefit of creditors, or seized under distraint for property taxes, all taxes, penalties, and interest imposed by this part 1, and for which said retailer is in any way liable under the terms of this part 1, shall be a prior and preferred claim against all the property of said taxpayer, except as to preexisting claims or liens of a bona fide mortgagee, pledgee, judgment creditor, or purchaser whose rights shall have attached prior to the filing of the notice as provided in section 39-26-118 on the property of the taxpayer, other than the goods, stock in trade, and business fixtures of such taxpayer. No sheriff, receiver, assignee, or other officer shall sell the property of any person subject to this part 1 under process or order of any court without first ascertaining from the executive director the amount of any taxes due and payable under this part 1, and, if there are any such taxes due, owing, or unpaid, it is the duty of such officer to first pay the amount of said taxes out of the proceeds of said sale before making payment of any moneys to any judgment creditor or other claims of whatsoever kind or nature, except the costs of the proceedings and other preexisting claims or liens as provided in this section. For the purposes of this part 1, "taxpayer" includes "retailer".



§ 39-26-118. Recovery of taxes, penalty, and interest

(1) All sums of money paid by the purchaser to the retailer as taxes imposed by this article shall be and remain public money, the property of the state of Colorado, in the hands of such retailer, and he shall hold the same in trust for the sole use and benefit of the state of Colorado until paid to the executive director of the department of revenue, and, for failure to so pay to the executive director, such retailer shall be punished as provided by law.

(2) (a) If a person neglects or refuses to make a timely return in payment of the tax or to pay or correctly account for any tax as required by this article, the executive director of the department of revenue shall make an estimate, based upon the information that may be available, of the amount of taxes due or not accounted for or incorrectly accounted for on a return for the period for which the taxpayer is delinquent and shall add thereto a penalty equal to the sum of fifteen dollars for the failure or ten percent of such unpaid, unaccounted, or incorrectly accounted amount plus one-half percent per month from the date when due, not exceeding eighteen percent in the aggregate, and interest if applicable on the delinquent taxes at the rate imposed under section 39-21-110.5. Promptly thereafter, the executive director shall give to the delinquent taxpayer written notice of the estimated taxes, penalty, and interest, which notice shall be sent by first-class mail as set forth in section 39-21-105.5.

(b) Such estimate shall thereupon become a notice of deficiency as provided in section 39-21-103. A hearing may be held and the executive director shall make a final determination pursuant to that section. The taxpayer may appeal the said final determination in the manner provided in section 39-21-105.

(3) (a) If any taxes, penalty, or interest imposed by this article and shown due by returns filed by the taxpayer or as shown by assessments duly made as provided in this section are not paid within five days after the same are due, the executive director shall issue a notice, setting forth the name of the taxpayer, the amount of the tax, penalties, and interest, the date of the accrual thereof, and that the state of Colorado claims a first and prior lien therefor on the real and tangible personal property of the taxpayer except as to preexisting claims or liens of a bona fide mortgagee, pledgee, judgment creditor, or purchaser whose rights have attached prior to the filing of the notice as provided in this section on property of the taxpayer, other than the goods, stock in trade, and business fixtures of such taxpayer.

(b) Said notice shall be on forms prepared by the executive director, and shall be verified by him or his duly qualified deputy, or any duly qualified agent of the executive director, whose duties are the collection of such tax, and may be filed in the office of the county clerk and recorder of any county in the state in which the taxpayer owns real or tangible personal property, and the filing of such notice shall create such lien on such property in that county and constitute notice thereof. After said notice has been filed, or concurrently therewith, or at any time when taxes due are unpaid, whether such notice is filed or not, the executive director may issue a warrant directed to any duly authorized revenue collector, or to the sheriff of any county of the state, commanding him to levy upon, seize, and sell sufficient of the real and personal property of the tax debtor found within his county for the payment of the amount due, together with interest, penalties, and costs, as may be provided by law, subject to valid preexisting claims or liens.

(4) Such revenue collector or the sheriff shall forthwith levy upon sufficient of the property of the taxpayer, or any property used by such taxpayer in conducting his retail business, except property made exempt from lien pursuant to the provisions of section 39-26-117 (1)(b), and said property so levied upon shall be sold in all respects with like effect and in the same manner as is prescribed by law in respect to executions against property upon judgment of a court of record, and the remedies of garnishments shall apply. The sheriff shall be entitled to such fees in executing such warrant as are allowed by law for similar services.

(5) Any lien for taxes as shown on the records of the county clerk and recorders as provided in this section, upon payment of all taxes, penalties, and interest covered thereby, shall be released by the executive director in the same manner as mortgages and judgments are released.

(6) It is the duty of any county clerk and recorder to whom such notices are sent to file and record the same without cost or charge.

(7) (a) The executive director may also treat any such taxes, penalties, or interest due and unpaid as a debt due the state from the vendor. In case of failure to pay the tax or any portion thereof, or any penalty or interest thereon when due, the executive director may receive at law the amount of such taxes, penalties, and interest in such county or district court of the county wherein the taxpayer resides or has his principal place of business having jurisdiction of the amounts sought to be collected. The return of the taxpayer or the assessment made by the executive director, as provided in this article, shall be prima facie proof of the amount due.

(b) Such actions may be actions in attachment, and writs of attachment may be issued to the sheriff, and in any such proceeding no bond shall be required of the executive director, nor shall any sheriff require of the executive director an indemnifying bond for executing the writ of attachment or writ of execution upon any judgment entered in such proceedings; and the executive director may prosecute appeals in such cases without the necessity of providing bond therefor. It is the duty of the attorney general or any district attorney, when requested by the executive director, to commence action for the recovery of taxes due under this article, and this remedy shall be in addition to all other existing remedies or remedies provided in this article and article 21 of this title.

(8) In any action affecting the title to real estate or the ownership or rights to possession of personal property, the state of Colorado may be made a party defendant for the purpose of obtaining an adjudication or determination of its lien upon the property involved therein. In any such action, service of summons upon the executive director or any person in charge of the office of the executive director shall be sufficient service and binding upon the state of Colorado.

(9) The executive director is authorized to waive, for good cause shown, any penalty or interest assessed as provided in this article and article 21 of this title, and interest imposed in excess of the rate imposed under section 39-21-110.5 shall be deemed a penalty.



§ 39-26-119. License and tax additional

The license and tax imposed by this part 1 shall be in addition to all other licenses and taxes imposed by law, except as otherwise provided in this part 1.



§ 39-26-120. False or fraudulent return, statement - penalty

(1) It is unlawful for any retailer or vendor to refuse to make any return required to be made in this part 1 or to make any false or fraudulent return or false statement on any return, or fail and refuse to make payment to the executive director of the department of revenue of any taxes collected or due the state, or in any manner evade the collection and payment of the tax, or any part thereof, or for any person or purchaser to fail or refuse to pay such tax, or evade the payment thereof, or to aid or abet another in any attempt to evade the payment of the tax.

(2) Any person willfully violating any of the provisions of this section is guilty of a felony. Any corporation willfully making a false return or a return willfully containing a false statement, is guilty of a felony. Any court of competent jurisdiction of the county in which the offender resides, or, if a corporation, then the county of its principal place of business, shall have jurisdiction to enforce this section.

(3) In addition to the foregoing penalties, any person who knowingly and willfully swears to or verifies any false statement is guilty of perjury in the second degree and, upon conviction thereof, shall be punished in the manner provided by law.



§ 39-26-121. Penalty

Unless otherwise provided in this part 1, any person guilty of a felony, as defined and declared in this part 1, upon conviction thereof, shall be punished as provided by section 39-21-118.



§ 39-26-122. Administration

The administration of this part 1 is vested in and shall be exercised by the executive director of the department of revenue who shall prescribe forms and reasonable rules and regulations in conformity with this part 1 for the making of returns, for the ascertainment, assessment, and collection of the taxes imposed under this part 1, and for the proper administration and enforcement of this part 1.



§ 39-26-122.5. Collection of sales tax - enhanced efficiencies - intergovernmental agreements with local governments - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is in the best interest of the state, local governments, and taxpayers to have sales tax collected in the most efficient and effective manner feasible;

(b) Sales taxes can be administered and collected most efficiently when the governmental entities that collect the taxes cooperate and share responsibilities to collect and distribute revenues from the taxes;

(c) The administrative burden on taxpayers is lessened when governmental entities cooperate and agree on the processes used to administer and collect sales taxes;

(d) Broad authority and precedent exist for governmental entities to operate more efficiently and effectively by contracting with each other to cooperate in carrying out their respective responsibilities;

(e) The purpose of this section is to encourage the state to work cooperatively with counties and other local governments in the administration and collection of sales taxes in the state to enhance efficiencies and procedures for the benefit of both the department of revenue and local governments.

(2) The executive director of the department of revenue may enter into an intergovernmental agreement with any county for the purpose of enhancing the systemic efficiencies and procedures used in the collection of state and local sales taxes. Such agreement shall be entered into on behalf of and for the benefit of both the county and the department. In addition, a municipality may be included as a party to the agreement to further the same efficiencies and procedures to be enhanced by the agreement between the executive director and a county. The agreement may allow the parties to share in providing any function or service lawfully authorized to each of the parties, including the sharing of costs, information, or duties related to the collection of sales taxes within the boundaries of the county.

(3) The executive director of the department of revenue shall annually provide information to the finance committees of the house of representatives and the senate, or any successor committees, on any agreements entered into in accordance with the provisions of this section and any enhanced effectiveness or procedures that have been achieved as result of the agreements. Such information shall be incorporated into an existing report provided on annual basis by the executive director to the committees.



§ 39-26-122.7. Filing and remittance of remote sales - standard sales tax reporting form for remote sales - delayed distributions - central audit bureau - creation

(1) Every remote seller shall, on or before the twentieth day of each month, make an electronic return to the executive director of the department of revenue for the preceding calendar month and electronically make such remittance as specified in section 39-26-105 (1)(c)(I)(B). A remote seller's returns, or the returns of a remote seller's duly authorized agent, must contain such information and be made in such manner and upon such forms as specified in this section.

(2) (a) The collection, administration, and enforcement of the local taxing jurisdiction sales tax under section 39-26-104 (2) shall be performed by the executive director of the department of revenue in the same manner as the collection, administration, and enforcement of the Colorado state sales tax.

(b) (I) The central audit bureau created in subparagraph (II) of this paragraph (b) shall be the sole entity within the state that is responsible for auditing remote sellers. Notwithstanding any other provision of law, no local taxing authority shall have the authority to audit any remote seller.

(II) The department of revenue and local taxing jurisdictions shall coordinate in the development of the central audit bureau and shall share in the costs and staffing of the bureau. The funding and staffing of the central audit bureau shall be sufficient to audit remote sellers.

(3) The executive director of the department of revenue shall at no charge administer, collect, and distribute any sales tax imposed by any local taxing jurisdiction on a remote sale authorized by section 39-26-104 (2). The executive director shall make monthly distributions of sales tax collections to the appropriate official in each local taxing jurisdiction.

(4) (a) Notwithstanding the provisions of section 39-21-113, the executive director of the department of revenue shall report monthly to each local taxing jurisdiction for which the department of revenue collects a sales tax, information identifying remote sellers making sales within the local taxing jurisdiction and, where the chief administrative officer or his designee has executed a memorandum of understanding with the department of revenue providing for control of confidential data, the status of each remote seller's account including the amount of such local taxing jurisdiction's sales tax collected and paid by each such remote seller. The executive director of the department of revenue may, in his or her discretion, provide additional information to a local taxing jurisdiction concerning collection and administration of such local taxing jurisdiction's sales tax if such a memorandum has been executed.

(b) Except in accordance with judicial order or as otherwise provided by law, no official or employee of a local taxing jurisdiction receiving sales tax information from the department of revenue pursuant to this subsection (4) shall divulge or make known to any person not an official or employee of such local taxing jurisdiction any information that identifies or permits the identification of the amount of sales taxes collected or paid by any individual remote seller. The officials or employees of any local taxing jurisdiction charged with the custody of such sales tax information shall not be required to produce any such information in any action or proceeding in any court except in an action or proceeding under the provisions of this article to which the local taxing jurisdiction having custody of the information is a party, in which event the court may require the production of, and may admit in evidence, so much of said sales tax information as is pertinent to the action or proceeding. Any official or employee of the local taxing jurisdiction who willfully violates any of the provisions of this subsection (4) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars and shall be dismissed from office.

(5) The executive director of the department of revenue shall prescribe a standard electronic sales tax reporting form for remote sales. Such form shall be separate from the state form and shall be the only sales tax reporting form required to be used by any remote seller. Such form shall allow a remote seller to report all sales and use taxes collected for a local government on such form.

(6) If any sales tax to be distributed pursuant to this section is not distributed within sixty days after the processing date, interest shall be added to the undistributed amount from the sixtieth day after the processing date until the date such sales tax is distributed. The rate of said interest shall be equal to the average rate, rounded to one one-thousandth of a percent, being earned by the investment of moneys in the state treasury for the same period.



§ 39-26-123. Receipts - disposition - transfers of general fund surplus - sales tax holding fund - creation - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Net revenue" means the gross amount of sales and use tax receipts collected under the provisions of this article, less a fee retained by vendors for the collection and remittance of the tax pursuant to section 39-26-105 (1) and less refunds and adjustments made by the department of revenue in conjunction with its collection and enforcement duties under this article.

(a.5) (Deleted by amendment, L. 2011, (HB 11-1043), ch. 266, p. 1213, § 24, effective July 1, 2011.)

(b) (I) "Sales and use taxes attributable to sales or use of vehicles and related items" means the net revenue raised from the state sales and use taxes imposed pursuant to this article on the sales or use of new or used motor vehicles, including motor homes, motor vehicle batteries, tires, parts, or accessories, utility trailers, camper coaches, or camper trailers.

(II) With respect to sales tax, "related items" includes only items sold by persons whose primary business activity is the sale or service of motor vehicles or related items.

(2) The sales and use tax holding fund is hereby created in the state treasury and shall be administered by the state treasurer. The fund shall consist of moneys transferred to the fund pursuant to subsection (3.5) of this section. Interest and income earned on the deposit and investment of moneys in the fund shall be credited to the fund and shall not revert to the general fund of the state or to any other fund. Moneys in the fund shall be transferred from the fund only to the highway users tax fund created in section 43-4-201, C.R.S., and the general fund and only in the manner specified in subsection (4) of this section.

(3) For any state fiscal year commencing on or after July 1, 2013, the state treasurer shall credit eighty-five percent of all net revenue collected under the provisions of this article to the old age pension fund created in section 1 of article XXIV of the state constitution. The state treasurer shall credit to the general fund the remaining fifteen percent of the net revenue, less ten million dollars, which the state treasurer shall credit to the older Coloradans cash fund created in section 26-11-205.5 (5), C.R.S.

(3.5) For each state fiscal year commencing on or after the first state fiscal year in which an appropriation or transfer is permitted pursuant to section 24-75-219 (2)(d), C.R.S., the general assembly may appropriate or transfer, in its sole discretion, moneys from the general fund to the sales and use tax holding fund.

(4) (a) Except as otherwise provided in sub-subparagraph (B) of subparagraph (VI) of this paragraph (a), all moneys in the sales and use tax holding fund shall be transferred to the highway users tax fund, as follows:

(I) to (III) (Deleted by amendment, L. 2009, (SB 09-228), ch. 410, p. 2266, § 21, effective July 1, 2009.)

(IV) If the revenue estimate prepared by the staff of the legislative council in December of state fiscal year 2017-18 or in December of any succeeding state fiscal year indicates that the amount of total general fund revenues for the state fiscal year will be sufficient to maintain the four percent or higher reserve required by section 24-75-201.1 (1), C.R.S., on February 1 of the fiscal year the state treasurer shall transfer from the sales and use tax holding fund to the highway users tax fund an amount equal to the lesser of:

(A) Fifty percent of the amount estimated in the December revenue estimate to be accrued and transferred to the highway users tax fund pursuant to this section for the entire fiscal year; or

(B) The balance of the sales and use tax holding fund.

(V) If the revenue estimate prepared by the staff of the legislative council in March of state fiscal year 2017-18 or in March of any succeeding state fiscal year indicates that the amount of total general fund revenues for the state fiscal year will be sufficient to maintain the four percent or higher reserve required by section 24-75-201.1 (1), C.R.S., on April 15 of the fiscal year the state treasurer shall transfer from the sales and use tax holding fund to the highway users tax fund the lesser of:

(A) The amount needed to ensure that the cumulative amount transferred from the sales and use tax holding fund to the highway users tax fund through April 15 equals seventy-five percent of the amount estimated in the March revenue estimate to be accrued and transferred to the highway users tax fund pursuant to this section for the entire fiscal year; or

(B) The balance of the sales and use tax holding fund.

(VI) (A) Effective June 30 of state fiscal year 2006-07, and effective June 30 of each state fiscal year thereafter, the state controller shall accrue all moneys in the sales and use tax holding fund as of that date to the highway users tax fund.

(B) Notwithstanding the provisions of sub-subparagraph (A) of this subparagraph (VI), the state controller shall reduce the amount accrued to the highway users tax fund pursuant to said sub-subparagraph and accrue moneys in the sales and use tax holding fund to the general fund to the extent necessary to ensure that the amount of general fund revenues for the state fiscal year is sufficient to maintain the four percent reserve required by section 24-75-201.1 (1), C.R.S.

(C) The state treasurer shall transfer, out of the amounts accrued by the state controller pursuant to sub-subparagraphs (A) and (B) of this subparagraph (VI), on September 20, 2007, and on September 20 of each succeeding fiscal year, the amounts needed to ensure that the cumulative amounts required to be accrued and transferred from the sales and use tax holding fund to the highway users tax fund and, if applicable to the general fund, equal ninety percent of the aggregate amounts required to be accrued and transferred to the funds pursuant to this section for the entire preceding fiscal year. The state treasurer shall transfer the remainder of the amounts accrued pursuant to said sub-subparagraphs on the date on which the state controller distributes the comprehensive annual financial report of the state.

(b) If a change in tax policy resulting in a significant reduction of general fund revenues is implemented, the general assembly shall:

(I) Examine the exception set forth in sub-subparagraph (B) of subparagraph (VI) of paragraph (a) of this subsection (4) to the general requirement set forth in paragraph (a) of this subsection (4) that all moneys in the sales and use tax holding fund be accrued and transferred to the highway users tax fund and determine whether the exception should be modified in light of the change.

(II) (Deleted by amendment, L. 2009, (SB 09-228), ch. 410, p. 2266, § 21, effective July 1, 2009.)

(4.5) Repealed.

(5) (Deleted by amendment, L. 2009, (SB 09-228), ch. 410, p. 2266, § 21, effective July 1, 2009.)

(6) Repealed.



§ 39-26-124. Applicability to banks

The provisions of this part 1 shall apply to national banking associations and to banks organized and chartered under the laws of this state.



§ 39-26-125. Limitations

The taxes for any period, together with the interest thereon and penalties with respect thereto, imposed by this part 1 shall not be assessed, nor shall any notice of lien be filed, or distraint warrant issued, or suit for collection be instituted, nor any other action to collect the same be commenced, more than three years after the date on which the tax was or is payable, except as set forth in section 29-2-106.1 (5)(b); nor shall any lien continue after such period, except for taxes assessed before the expiration of such period, notice of lien with respect to which has been filed prior to the expiration of such period, in which cases such lien shall continue only for one year after the filing of notice thereof. In the case of a false or fraudulent return with intent to evade tax, the tax, together with interest and penalties thereon, may be assessed, or proceedings for the collection of such taxes, may be begun, at any time. Before the expiration of such period of limitation, the taxpayer and the executive director of the department of revenue may agree in writing to an extension thereof, and the period so agreed on may be extended by subsequent agreements in writing.



§ 39-26-126. Legislative finding as to revenues for old age pension fund

The general assembly finds that sections 39-26-105 (1), 39-26-106 (2)(a), 39-26-109, 39-26-112, 39-26-717 (1), and 39-26-714 (1) repeal no law that provides revenue for the old age pension fund and amend no law so as to reduce the revenue provided for the old age pension fund, except as is allowed by article XXIV of the state constitution.



§ 39-26-127. Legislation modifying the state sales tax base - no impact on local government sales tax bases - no expansion of local authority to levy sales tax

(1) Notwithstanding the provisions of section 29-2-105 (1)(d), C.R.S., any provision of title 32, C.R.S., or any other provision of law, and except as set forth in subsection (3) of this section, the levying of sales tax on, exemption from sales tax for, or local option to levy sales tax on or provide an exemption from sales tax for any tangible personal property or services under the sales tax ordinance or resolution of any county, municipality, special district, authority, or other local government or political subdivision of the state shall not be affected in any way by the elimination, suspension, or modification of any sales tax exemption or any other legislative modification of the state sales tax base resulting from the enactment of any of the following bills:

(a) House Bill 10-1189, enacted in 2010;

(b) House Bill 10-1190, enacted in 2010;

(c) House Bill 10-1191, enacted in 2010;

(d) House Bill 10-1194, enacted in 2010;

(e) House Bill 10-1195, enacted in 2010.

(2) Except as set forth in subsection (3) of this section, this section does not create or expand, and shall not be construed to create or expand, any authority of any county, municipality, special district, authority, or other local government or political subdivision of the state to levy sales tax.

(3) Beginning January 1, 2014, subsection (1) of this section does not apply to the regional transportation district established by article 9 of title 32, C.R.S., and the scientific and cultural facilities district established by article 13 of title 32, C.R.S., which levy sales and use tax upon every transaction or other incident with respect to which a sales and use tax is levied by the state.



§ 39-26-128. Uniform sales and use tax base - definition

(1) (a) The department of revenue shall make recommendations to the general assembly regarding the establishment of a revenue neutral uniform sales and use tax base throughout the state. In developing the recommendations, the department shall consult with representatives of the Colorado municipal league, or its successor entity, and Colorado counties, incorporated, or its successor entity. Such representatives must have experience in writing sales and use tax policy and must represent constituents of local taxing jurisdictions. The recommendations shall include:

(I) A uniform definition of tangible personal property;

(II) A uniform list of items that are exempt from taxation by the state and local taxing jurisdictions;

(III) Uniform definitions of the tax-exempt items;

(IV) Rate changes, including consideration of rates of zero percent that would be necessary to achieve revenue neutrality for the state and any local taxing jurisdiction; and

(V) Any other recommendations deemed appropriate by the department of revenue regarding the establishment of a revenue neutral uniform sales and use tax base.

(b) (I) For purposes of this subsection (1), a uniform sales and use tax base is revenue neutral if, when substituted for a jurisdiction's prior sales and use tax base, the result is no more than a de minimis change in tax revenue for the substituting jurisdiction.

(II) In estimating revenue neutrality, the department of revenue shall use the best information it has available.

(c) For purposes of this subsection (1), a "local taxing jurisdiction" means a city, town, municipality, county, special district, or authority authorized to levy a sales tax pursuant to title 24, 25, 29, 30, 31, 32, 37, or 42, C.R.S., and cities, cities and counties, or towns governed by a home rule charter that impose a sales or use tax in the state.

(2) The department of revenue shall include the recommendations made pursuant to subsection (1) of this section in a report to the general assembly pursuant to section 24-1-136 (9), C.R.S. The report must be submitted to the general assembly no later than December 31, 2013, and made available to the public on a website maintained by the department of revenue.

(3) Members of the general assembly are encouraged to consider the recommendations of the department of revenue pursuant to this section and, if viewed favorably, to introduce legislation and, if appropriate, a house or senate concurrent resolution, during the second regular session of the sixty-ninth general assembly to establish a revenue neutral uniform statewide sales and use tax base.



§ 39-26-129. Refund for property used in rural broadband service - legislative declaration - definitions

(1) The general assembly declares that the intended purpose of the tax refund created in this section is to encourage broadband providers to deploy broadband infrastructure in rural areas of the state.

(2) As used in this section, unless the context otherwise requires:

(a) "Broadband provider" means a person that provides broadband service.

(b) "Broadband service" means any communications service having the capacity to transmit data to enable a subscriber to the service to originate and receive high-quality voice, data, graphics, and video at speeds of at least four megabits per second for download and one megabit per second for upload or the federal communications commission's definition of broadband service, whichever is faster.

(c) "Target area" means the unincorporated part of a county or a municipality with a population of less than thirty thousand people, according to the most recently available population statistics of the United States bureau of the census.

(3) Except as provided in subsection (5) of this section, for the calendar year commencing January 1, 2014, and for each calendar year thereafter, a broadband provider is allowed to claim a refund of all the state sales and use tax the provider pays pursuant to parts 1 and 2 of this article for tangible personal property that is installed in a target area for the provision of broadband service.

(4) To claim the refund allowed by subsection (3) of this section, a taxpayer must submit a refund application to the department of revenue, on a form provided by the department, no earlier than January 1 and no later than April 1 of the calendar year following the calendar year in which the tax is paid. Along with the application, the taxpayer must provide proof of the state sales and use taxes paid by the broadband provider in the immediately preceding calendar year and proof that the tangible personal property was deployed in a target area for the provision of broadband service. A taxpayer must also provide any additional information with the application that the department of revenue requires by rule, which may include, without limitation, a detailed list of all expenditures that support a claim for a refund, the name and addresses of an individual who maintains records of such expenditures, and a statement that the taxpayer agrees to furnish records of all such expenditures to the department of revenue upon request. The department shall not refund any moneys to a taxpayer unless the taxpayer has complied with this subsection (4).

(5) The total amount of the refunds made under this section may not exceed one million dollars for a calendar year. The department of revenue shall not pay a refund for a calendar year until after the application deadline set forth in subsection (4) of this section has passed. If the total amount of approved refunds exceeds one million dollars, the department shall prorate the refunds made to all taxpayers.






Part 2 - Use Tax

§ 39-26-201. Definitions

In addition to the definitions in section 39-26-102, as used in this part 2, unless the context otherwise requires:

(1) "Acquisition charges or costs" includes "purchase price", as defined in section 39-26-102 (7).

(2) "Person" means an individual, corporation, limited liability company, partnership, firm, joint venture, association, estate, trust, receiver, or group acting as a unit and includes the plural as well as the singular number.

(3) "Storage" or "storing" means any keeping or retention of, or exercise of dominion or control over, tangible personal property in this state.



§ 39-26-202. Authorization of tax

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1) and in subsection (3) of this section, there is imposed and shall be collected from every person in this state a tax or excise at the rate of three percent of storage or acquisition charges or costs for the privilege of storing, using, or consuming in this state any articles of tangible personal property purchased at retail.

(b) On and after January 1, 2001, there is imposed and shall be collected from every person in this state a tax or excise at the rate of two and ninety one-hundredths percent of storage or acquisition charges or costs for the privilege of storing, using, or consuming in this state any articles of tangible personal property purchased at retail.

(c) Such tax shall be payable to and shall be collected by the executive director of the department of revenue and shall be computed in accordance with schedules or systems approved by said executive director. The transfer of wireless telecommunication equipment as an inducement to enter into or continue a contract for telecommunication services that are taxable pursuant to part 1 of this article shall not be construed to be storage, use, or consumption of such equipment by the transferor.

(2) Notwithstanding the three percent rate provisions of subsection (1) of this section, for the period May 1, 1983, through July 31, 1984, the rate of the tax imposed pursuant to this section shall be three and one-half percent.

(3) (a) Notwithstanding the rate provisions of paragraphs (a) and (b) of subsection (1) of this section, for any fiscal year commencing on or after July 1, 2000, if the revenue estimate prepared by the staff of the legislative council in June of the calendar year in which that fiscal year ends indicates that the aggregate amount of state revenues will exceed the limitation on state fiscal year spending imposed by section 20 (7)(a) of article X of the state constitution for that fiscal year by three hundred fifty million dollars or more, as adjusted pursuant to paragraph (b) of this subsection (3), and voters statewide either have not authorized the state to retain and spend all of the excess state revenues or have authorized the state to retain and spend only a portion of the excess state revenues for that fiscal year, the tax imposed pursuant to subsection (1) of this section shall be imposed upon any sale of a new or used commercial truck, truck tractor, tractor, semitrailer, or vehicle used in combination therewith that has a gross vehicle weight rating in excess of twenty-six thousand pounds for the period commencing on July 1 of the calendar year in which that fiscal year ends through June 30 of the immediately subsequent calendar year, at a rate of one one-hundredth of one percent.

(b) (I) No later than October 1 of any given calendar year commencing on or after January 1, 2001, the executive director shall annually adjust the dollar amount specified in paragraph (a) of this subsection (3) to reflect the rate of growth of Colorado personal income for the calendar year immediately preceding the calendar year in which such adjustment is made. For purposes of this subparagraph (I), "the rate of growth of Colorado personal income" means the percentage change between the most recent published annual estimate of total personal income for Colorado, as defined and officially reported by the bureau of economic analysis in the United States department of commerce for the calendar year immediately preceding the calendar year in which the adjustment is made and the most recent published annual estimate of total personal income for Colorado, as defined and officially reported by the bureau of economic analysis in the United States department of commerce for the calendar year prior to the calendar year immediately preceding the calendar year in which the adjustment is made.

(II) Upon calculating the adjustment of said dollar amount in accordance with subparagraph (I) of this paragraph (b), the executive director shall notify in writing the executive committee of the legislative council created pursuant to section 2-3-301 (1), C.R.S., of the adjusted dollar amount and the basis for the adjustment. Such written notification shall be given within five working days after such calculation is completed, but such written notification shall be given no later than October 1 of the calendar year.

(III) It is the function of the executive committee of the legislative council to review and approve or disapprove such adjustment of said dollar amount within twenty days after receipt of such written notification from the executive director. Any adjustment that is not approved or disapproved by the executive committee within said twenty days shall be automatically approved; except that, if within said twenty days the executive committee schedules a hearing on such adjustment, such automatic approval shall not occur unless the executive committee does not approve or disapprove such adjustment after the conclusion of such hearing. Any hearing conducted by the executive committee pursuant to this subparagraph (III) shall be concluded no later than twenty-five days after receipt of such written notification from the executive director.

(IV) (A) If the executive committee of the legislative council disapproves any adjustment of said dollar amount calculated by the executive director pursuant to this paragraph (b), the executive committee shall specify such adjusted dollar amount to be utilized by the executive director. Any adjusted dollar amount specified by the executive committee pursuant to this sub-subparagraph (A) shall be calculated in accordance with the provisions of this paragraph (b).

(B) For the purpose of determining whether the use tax rate reduction authorized by paragraph (a) of this subsection (3) is to be allowed for any given income tax year, the executive director shall not utilize any adjusted dollar amount that has not been approved pursuant to subparagraph (III) of this paragraph (b) or otherwise specified pursuant to sub-subparagraph (A) of this subparagraph (IV).

(V) If one or more ballot questions are submitted to the voters at a statewide election to be held in November of any calendar year commencing on or after January 1, 2001, that seek authorization for the state to retain and spend all or any portion of the amount of excess state revenues for the state fiscal year ending during said calendar year, the executive director shall not determine whether the use tax rate reduction authorized by paragraph (a) of this subsection (3) shall be allowed and shall not promulgate rules containing said use tax rate reduction until the impact of the results of said election on the amount of the excess state revenues to be refunded is ascertained.

(c) The general assembly finds and declares that reducing the rate of the use tax imposed on the storage, use, or consumption of a new or used commercial truck, truck tractor, tractor, semitrailer, or vehicle used in combination therewith that has a gross vehicle weight rating in excess of twenty-six thousand pounds is a reasonable method of refunding excess state revenues required to be refunded in accordance with section 20 (7)(d) of article X of the state constitution.

(d) Any state use tax rate reduction allowed pursuant to this section shall be published in rules promulgated by the executive director of the department of revenue in accordance with article 4 of title 24, C.R.S., and shall be included in such notices and publications as are customarily issued by the department of revenue on at least a quarterly basis concerning exemptions from the state sales and use tax.



§ 39-26-204. Periodic return - collection

(1) (a) Every person subject to the provisions of this part 2 who uses, stores, or consumes tangible personal property in the conduct of a business in this state, which property is purchased either inside or outside this state, and who has not paid the sales or use tax imposed by this article to a retailer shall make a return and remit the tax imposed by this part 2 to the executive director of the department of revenue for the preceding period covered by the remittance on forms prescribed by him, showing in detail the tangible personal property stored, used, or consumed by said person in the conduct of his business within the state in the preceding period covered by the remittance and on which property the said sales or use tax has not been paid. Every person subject to the provisions of this part 2 shall maintain monthly records of the amount of tax due. At such time as the cumulative tax due at the end of any month is in excess of three hundred dollars, such person shall make a return and remit the tax due before the twentieth day of the following month. If the total tax due in a calendar year is less than three hundred dollars, such person shall make a single return and remittance for such calendar year before January 20 of the following calendar year.

(b) Every person who is subject to the provisions of this part 2 who uses, stores, or consumes tangible personal property not in the conduct of a business, which is purchased either inside or outside this state, who has not paid the sales or use tax imposed by this article to a retailer, shall make a return and remit the tax annually, at the time the Colorado income tax of such person is due and payable as provided in article 22 of this title, on forms prescribed by the executive director, showing in detail the tangible personal property stored, used, or consumed by said persons within this state for the preceding taxable year.

(c) All such returns shall be subscribed by the taxpayer or his agent and shall contain a written declaration that it is made under the penalties of perjury in the second degree.

(2) Every retailer doing business in this state and making sales of tangible personal property for storage, use, or consumption in the state, and not exempted as provided in part 7 of this article, at the time of making such sales or taking the orders therefor, or, if the storage, use, or consumption of such tangible personal property is not then taxable under this part 2, then at the time such storage, use, or consumption becomes taxable under this part 2, shall collect the tax imposed by section 39-26-202, from the purchaser and give to the purchaser a receipt therefor, which receipt shall identify the property, the date sold or the date ordered, and the tax collected and paid. The tax required to be collected by such retailer from such purchaser shall be displayed separately from the advertised price listed on the forms or advertising matter on all sales checks, orders, sales slips, or other proof of sales.

(3) It is unlawful for such retailer or agent to advertise or hold out or state to the public or to any customer, directly or indirectly, that the tax or any part thereof will be assumed or absorbed by such retailer or agent, or that it will not be added to the selling price of the property sold, or, if added, that it or any part thereof will be refunded. The tax required to be collected by such retailer or agent shall be remitted to the state in like manner as otherwise provided in this article for the remittance of sales taxes collected by retailers, and all such retailers or agents collecting the tax imposed by section 39-26-202 shall make returns on forms provided by the executive director at such times and in such manner as is provided for the making of returns in the payment of the sales taxes. The procedure for assessing and collecting said taxes from such retailers or agents, or from the user when not paid to a retailer or agent, shall be the same as provided in this article and article 21 of this title for the collection of sales taxes, including collection by distraint warrant, and said taxes due and owing from any retailer or agent for the storage, use, or consumption of tangible personal property shall bear interest and be subject to the same penalties as is provided in this article and article 21 of this title for nonpayment or delinquencies of sales taxes.

(4) All sums of money paid by the purchaser to the retailer as taxes imposed by this article shall be and remain public money, the property of the state in the hands of such retailer, and he shall hold the same in trust for the sole use and benefit of the state until paid to the executive director of the department of revenue. For failure to so pay to the executive director, such retailer shall be punished as provided by law.

(5) (a) If a person neglects or refuses to make a return in payment of the tax or to pay any tax as required by this article, the executive director of the department of revenue shall make an estimate, based upon the information that may be available, of the amount of taxes due for the period for which the taxpayer is delinquent and shall add thereto a penalty equal to ten percent thereof and interest on the delinquent taxes at the rate imposed under section 39-21-110.5, plus one-half of one percent per month from the date when due. Promptly thereafter, the executive director shall give to the delinquent taxpayer written notice of the estimated taxes, penalty, and interest, which notice shall be sent by first-class mail as set forth in section 39-21-105.5.

(b) Such estimate shall thereupon become a notice of deficiency as provided in section 39-21-103. At the delinquent taxpayer's request, a hearing shall be held and the executive director shall make a final determination pursuant to said section. The taxpayer may appeal said final determination in the manner provided in section 39-21-105.



§ 39-26-204.5. Remittance of tax - electronic database - retailer held harmless

The provisions of section 39-26-105.3 allowing vendors to be held harmless for collecting the incorrect amount of tax due on a purchase when relying on a certified database to determine the jurisdictions to which tax is owed shall apply to any retailer doing business in this state and making sales of tangible personal property for storage, use, or consumption in the state that collects and remits use tax to the department of revenue as provided by law.



§ 39-26-204.6. Remittance of tax - determination of address - motor vehicle dealer held harmless

The hold harmless provisions of section 39-26-105.4 shall apply to any licensed motor vehicle dealer doing business in this state and making sales of motor vehicles for storage, use, or consumption in the state that collects and remits use tax to the department of revenue as provided by law.



§ 39-26-205. Tax constitutes lien - exemption from lien

(1) The tax imposed by section 39-26-202 shall be a first and prior lien on the tangible personal property stored, used, or consumed, subject only to any valid mortgage or other liens of record on and prior to the recording of notice as required by section 39-26-118 (3), and, when such tax is collected by retailers or agents, shall be a first and prior lien on all the stock of goods or business fixtures of or used by such retailer, excepting goods sold in the ordinary course of business, which lien shall have precedence over all other liens of whatsoever kind or nature, except as to preexisting claims or liens of a bona fide mortgagee, pledgee, judgment creditor, or purchaser whose rights have attached prior to the filing of the notice on property of the taxpayer, other than the goods, stock in trade, and business fixtures of such taxpayer.

(2) Upon default of payment thereof, the executive director of the department of revenue, after demand upon the person owing such tax, may bring an action in his name as executive director in attachment and seize property as authorized by this section to secure the payment of said tax, interest, and penalties. In any such proceeding, no bond shall be required of the executive director, nor shall any sheriff require from the executive director an indemnifying bond for executing the writ of attachment or levy, and no sheriff shall be liable in damages when acting in accordance with such writs. The remedies provided in this section shall be in addition to all other remedies.

(3) Any taxpayer or person in possession shall provide a copy of any lease pertaining to the assets and property described in subsection (1) of this section to the department of revenue within ten days after seizure by the department of such assets and property. The department shall verify that such lease is bona fide and notify the owner that such lease has been received by the department. The department shall use its best efforts to notify the owner of the real or personal property which might be subject to the lien created in subsection (1) of this section. The real or personal property of an owner who has made a bona fide lease to any taxpayer described in subsection (1) of this section shall be exempt from the lien created therein if such property can reasonably be identified from the lease description or if the lessee is given an option to purchase in such lease and has not exercised such option to become the owner of the property leased. This exemption shall be effective from the date of the execution of the lease. Such exemption shall also apply if the lease is recorded with the county clerk and recorder of the county where the property is located or based or a memorandum of the lease is filed with the department of revenue on such forms as may be prescribed by said department after the execution of the lease at a cost for such filing of two dollars and fifty cents per document. Motor vehicles which are properly registered in this state, showing the lessor as owner thereof, shall be exempt from the lien created in subsection (1) of this section; except that said lien shall apply to the extent that the lessee has an earned reserve, allowance for depreciation not to exceed fair market value, or similar interest which is or may be credited to the lessee. Where the lessor and lessee are blood relatives or relatives by law or have twenty-five percent or more common ownership, a lease between such lessee and such lessor shall not be considered as bona fide for purposes of this section.

(3.5) Any coin-operated vending machine or video or other game machine shall be exempt from the lien created in subsection (1) of this section if:

(a) The machine is placed on the retailer's premises under the terms of a lease or other agreement under which the retailer is given no right to become the owner of the machine;

(b) The machine is plainly marked in a location accessible to agents of the department of revenue with information sufficient to permit identification of the owner of said property; and

(c) The owner of the machine has filed with the department of revenue a schedule listing the machine by serial number and including thereon the owner's full name and the address of his business and such other information as the executive director of the department of revenue may require. To protect the anonymity of owners of property, the executive director of the department of revenue may permit the marking of property covered by this subsection (3.5) to be marked using numbers or other coded identification.

(4) Any retailer who is in possession of property under the terms of a lease, which property is exempt from the lien as provided in this section, may be required by the executive director to remit tax funds due at more frequent intervals than monthly, but no more frequently than semimonthly, or may be required to furnish security for the proper payment of taxes whenever the collection of taxes appears to be in jeopardy.



§ 39-26-206. Failure to make return

Any person who willfully fails or refuses to make the return required in section 39-26-204, or who makes a false or fraudulent return, or who willfully fails to pay any tax owing by him, and any person who aids or abets another in an attempt to evade such tax, shall be punished as provided by section 39-21-118.



§ 39-26-207. Penalty interest on unpaid tax

Any tax due and unpaid under this part 2 shall be a debt to the state, and shall draw interest at the rate imposed under section 39-21-110.5, in addition to the interest provided by section 39-21-109, from the time when due until paid. The executive director of the department of revenue may recover at law the amount of such tax and interest in a suit instituted by the attorney general in the name of the executive director of the department of revenue, and this remedy shall be in addition to all other remedies.



§ 39-26-208. Collection of use tax - motor vehicles

(1) No registration shall be made of a motor or other vehicle for which registration is required and no certificate of title shall be issued for such vehicle or for a mobile home by the department of revenue or its authorized agent until any tax due upon the storage, use, or consumption thereof pursuant to section 39-26-202 or imposed by ordinance of any municipality or resolution of any county has been paid.

(2) If an applicant for registration and certificate of title for any motor or other vehicle or for a certificate of title for a mobile home fails to show payment of the taxes applicable under this section by means of proper receipts therefor, the department of revenue or its authorized agent shall collect all such applicable taxes at the time such application is made.

(3) Revenues due the state and collected pursuant to this section shall be distributed as are other revenues under this part 2, and revenues due any municipality so collected shall be distributed as specified by contract entered into with the department of revenue pursuant to section 24-35-110, C.R.S.

(4) To facilitate collection of taxes as provided in this section, the governing body of each municipality which has imposed a tax upon storage, use, or consumption shall certify to the department of revenue and to the county clerk and recorder of the county in which such municipality is located a true copy of its current applicable tax ordinances and shall likewise certify any subsequent changes therein.



§ 39-26-209. Rules and regulations

The administration of this part 2 is vested in the executive director of the department of revenue, and he shall prescribe forms, rules, and regulations for the administration and enforcement of this part 2.



§ 39-26-210. Limitations

The taxes for any period, together with the interest thereon and penalties with respect thereto, imposed by this part 2 shall not be assessed, nor shall any notice of lien be filed, or distraint warrant issued, or suit for collection be instituted, nor any other action to collect the same be commenced, more than three years after the date on which the tax was or is payable, except as set forth in section 29-2-106.1 (5)(b); nor shall any lien continue after such period, except for taxes assessed before the expiration of such period, notice of lien with respect to which has been filed prior to the expiration of such period, in which cases such lien shall continue only for one year after the filing of notice thereof. In the case of a false or fraudulent return with intent to evade tax, the tax, together with interest and penalties thereon, may be assessed, or proceedings for the collection of such taxes may be begun at any time. Before the expiration of such period of limitation, the taxpayer and the executive director of the department of revenue may agree in writing to an extension thereof, and the period so agreed on may be extended by subsequent agreements in writing.



§ 39-26-211. Applicability to banks

The provisions of this part 2 shall apply to national banking associations and to banks organized and chartered under the laws of this state.



§ 39-26-212. Legislation modifying the state use tax base - no impact on local government use tax bases - no expansion of local authority to levy use tax

(1) Notwithstanding the provisions of section 29-2-105 (1)(d), C.R.S., any provision of title 32, C.R.S., or any other provision of law, and except as set forth in subsection (3) of this section, the levying of use tax on, exemption from use tax for, or local option to levy use tax on or provide an exemption from use tax for any tangible personal property or services under the use tax ordinance or resolution of any county, municipality, special district, authority, or other local government or political subdivision of the state shall not be affected in any way by the elimination, suspension, or modification of any use tax exemption or any other legislative modification of the state use tax base resulting from the enactment of any of the following bills:

(a) House Bill 10-1189, enacted in 2010;

(b) House Bill 10-1190, enacted in 2010;

(c) House Bill 10-1191, enacted in 2010;

(d) House Bill 10-1194, enacted in 2010;

(e) House Bill 10-1195, enacted in 2010.

(2) Except as set forth in subsection (3) of this section, this section does not create or expand, and shall not be construed to create or expand, any authority of any county, municipality, special district, authority, or other local government or political subdivision of the state to levy use tax.

(3) Beginning January 1, 2014, subsection (1) of this section does not apply to the regional transportation district established by article 9 of title 32, C.R.S., and the scientific and cultural facilities district established by article 13 of title 32, C.R.S., which levy sales and use tax upon every transaction or other incident with respect to which a sales and use tax is levied by the state.






Part 3 - Sales and Use Tax - Collection of Tax by Out-of-State Retailers



Part 4 - Sales and Use Tax Refund for Biotechnology, Clean Technology, and Medical Devices

§ 39-26-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Biotechnology" means:

(a) The application of technologies to produce or modify products, to develop microorganisms for specific uses, to identify targets for small pharmaceutical development, or to transform biological systems into useful processes or products; and

(b) The potential endpoints of the resulting products, processes, microorganisms, or targets are for improving human or animal health care outcomes.

(2) "Clean technology" means:

(a) Renewable energy generation technologies, including but not limited to solar, wind, biofuel, and geothermal energy generation technologies;

(b) Products and technologies used in renewable energy development and generation on a commercial scale; or

(c) Products and technologies that enhance the efficient extraction, collection, storage, distribution, production, or consumption of energy from any type of source.

(d) Repealed.

(3) "Medical technology" means a therapeutic or diagnostic machine or tool used to improve human or animal health.

(4) "Qualified biotechnology taxpayer" means a C corporation, as defined in section 39-22-103 (2.5), a partnership, as defined in section 39-22-103 (5.6), a limited liability company that is not a C corporation, an S corporation, as defined in section 39-22-103 (10.5), or a sole proprietorship that purchases, stores, uses, or consumes tangible personal property to be used in Colorado directly and predominately in research and development of biotechnology.

(5) "Qualified medical technology or clean technology taxpayer" means a taxpayer that:

(a) Is a C corporation, as defined in section 39-22-103 (2.5); a partnership, as defined in section 39-22-103 (5.6); a limited liability company that is not a C corporation; an S corporation, as defined in section 39-22-103 (10.5); or a sole proprietorship;

(b) Employs thirty-five or fewer full-time employees in Colorado;

(c) Is headquartered in Colorado or has more than fifty percent of its employees in Colorado; and

(d) Conducts research and development of medical technology or clean technology.

(6) "Research and development" means qualified research as defined by 26 U.S.C. sec. 41 (d)(1).

(7) "Tangible personal property" includes capital equipment, instruments, apparatus, and supplies used in laboratories, including, but not limited to, microscopes, machines, glassware, chemical reagents, computers, computer software, and technical books and manuals.



§ 39-26-402. Refund of state sales and use tax for biotechnology - application requirements and procedures

(1) For the calendar year commencing January 1, 1999, and for each calendar year thereafter, each qualified biotechnology taxpayer shall be allowed to claim a refund of all state sales and use tax paid by the qualified biotechnology taxpayer, pursuant to parts 1 and 2 of this article, on the sale, storage, use, or consumption of tangible personal property to be used in Colorado directly and predominately in research and development of biotechnology during that calendar year.

(2) To claim the refund allowed by subsection (1) of this section, a qualified biotechnology taxpayer shall submit a refund application to the department of revenue on a form provided by the department. Such application shall be submitted no earlier than January 1 and no later than April 1 of the calendar year following the calendar year for which the refund is claimed. The application shall be accompanied by proof of payment of state sales and use taxes paid by the qualified biotechnology taxpayer in the immediately preceding calendar year. The application shall also include any additional information that the department of revenue may require by rule, which may include, without limitation, a detailed list of all expenditures that support a claim for a refund, the name and addresses of an individual who maintains records of such expenditures, and a statement that the qualified biotechnology taxpayer agrees to furnish records of all such expenditures to the department of revenue upon request. No refund shall be allowed if the qualified biotechnology taxpayer has not complied with this subsection (2).



§ 39-26-403. Refund of state sales and use tax for medical technology and clean technology - application requirements and procedures - legislative declaration - repeal

(1) (a) The general assembly finds and declares that:

(I) Colorado's medical technology and clean technology industries directly employ over thirty-three thousand highly skilled workers and contribute billions of dollars to the state's economy;

(II) These industries are capital intensive with the need for steady investments in research and development in order to produce the products that compete in a global economy;

(III) While the medical technology and clean technology industries are currently thriving here, there is strong competition from other states, which are creating tax breaks to attract and grow these innovative companies; and

(IV) A sales and use tax refund for items used in research and development for medical technology and clean technology would help the state retain, grow, and attract companies to Colorado and potentially allow these companies to reinvest these funds to purchase additional needed equipment and hire more employees.

(b) Now, therefore, the general assembly declares that the intended purpose of the tax refund created in this section is to create an incentive to retain, grow, and attract businesses in the medical technology and clean technology industries.

(2) (a) For the 2015 calendar year and each calendar year thereafter prior to January 1, 2018, a qualified medical technology or clean technology taxpayer is allowed to claim a refund in an amount up to the limit established in paragraph (b) of this subsection (2) for state sales and use tax paid by the taxpayer under parts 1 and 2 of this article for tangible personal property used in Colorado directly and predominately in research and development of medical technology or clean technology.

(b) The maximum sales and use tax refund that a qualified medical technology or clean technology taxpayer is eligible to receive in a calendar year under this section is fifty thousand dollars.

(3) To claim the refund allowed by subsection (2) of this section, a qualified medical technology or clean technology taxpayer must submit a refund application to the department of revenue on a form provided by the department no earlier than January 1 and no later than April 1 of the calendar year following the calendar year in which the tax is paid. Along with the application, the taxpayer must provide proof of the state sales and use taxes the taxpayer paid in the immediately preceding calendar year. A taxpayer must also provide any additional information with the application that the department of revenue requires by rule, which may include, without limitation, a detailed list of all expenditures that support a claim for a refund, the name and addresses of an individual who maintains records of the expenditures, a statement that the taxpayer agrees to furnish records of all the expenditures to the department of revenue upon request, and the number of persons who are employed on a full-time basis by the taxpayer. The department shall not refund any moneys to a taxpayer unless the taxpayer has complied with this subsection (3).

(4) This section is repealed, effective January 1, 2019.






Part 5 - Sales and Use Tax Refund for Pollution Control Equipment



Part 6 - Sales and Use Tax Refund for Tangible Personal Property Used for Research and Development



Part 7 - Sales and Use Tax Exemptions

§ 39-26-701. Definitions

In addition to the definitions in section 39-26-102, as used in this part 7, unless the context otherwise requires:

(1) "Storage" or "storing" means any keeping or retention of, or exercise of dominion or control over, tangible personal property in this state.



§ 39-26-702. Department of revenue - rules

The department of revenue shall adopt rules for the administration and enforcement of this part 7.



§ 39-26-703. Disputes and refunds

(1) Should a dispute arise between the purchaser and seller as to whether or not any sale, service, or commodity is exempt from taxation pursuant to this part 7, nevertheless the seller shall collect and the purchaser shall pay the tax, and the seller shall thereupon issue to the purchaser a receipt showing the tax paid.

(2) (a) (Deleted by amendment, L. 2011, (HB 11-1265), ch. 228, p. 978, § 3, effective May 27, 2011.)

(b) The right of any person to a refund under this article shall not be assignable, and, except as provided in paragraph (c) of this subsection (2) and subsection (2.5) of this section, such application for refund shall be made by the same person who purchased the goods and paid the tax thereon as shown in the invoice of the sale.

(c) A refund shall be made or a credit allowed by the executive director of the department of revenue to any person entitled to an exemption where the person establishes: That a tax was paid by another on a purchase made on behalf of such person or that a tax was paid by an independent contractor on or before July 1, 1979, on tangible personal property incorporated into realty for the sole use, benefit, and ownership of any person entitled to an exemption; that a refund has not been granted to the person making the purchase; and that the person entitled to exemption paid or reimbursed the purchaser for such tax. No such refund shall be made or credit allowed in an amount greater than the tax paid less the expense allowance on the purchase retained by the vendor pursuant to section 39-26-105 (1).

(c.5) The executive director of the department of revenue shall make a refund or allow a credit to any person who establishes that he or she has overpaid the tax due pursuant to this article. No such refund shall be made or credit allowed in an amount greater than the tax paid less the expense allowance on the purchase retained by the vendor pursuant to section 39-26-105 (1).

(d) An application for refund under subsection (2)(c) or (2)(c.5) of this section shall be made within the applicable deadline and shall be made on forms prescribed and furnished by the executive director of the department of revenue, which form shall contain, in addition to the foregoing information, such pertinent data as the executive director prescribes. Except as set forth in section 29-2-106.1 (5)(b), the deadline for a sales tax refund or a refund of any use tax collected by a vendor is three years after the twentieth day of the month following the date of purchase and the deadline for any other use tax refund is three years after the twentieth day of the month following the initial date of the storage, use, or consumption in the state by the person applying for the refund.

(d.5) Upon receipt of the application and proof of the matters contained therein, the executive director of the department of revenue shall give notice to the applicant by order in writing of the executive director's decision. Aggrieved applicants, within thirty days after such decision is mailed to them, may petition the executive director for a hearing on the claim in the manner provided in section 39-21-103 and may appeal to the district courts in the manner provided in section 39-21-105.

(e) The proceeds of any claim for refund shall first be applied by the department of revenue to any tax deficiencies or liabilities existing against the claimant before allowance of the claim by the department; except that, if such excess payment of tax moneys in any period is discovered as a result of audit by the department and deficiencies are discovered and assessed against the taxpayer as a result of the audit, the excess moneys shall be first applied against any deficiencies outstanding to the date of the assessment but shall not be applied to any future tax liabilities.

(2.5) (a) Except as set forth in section 29-2-106.1 (5)(b), within three years after the due date of the return showing the overpayment or one year after the date of overpayment, whichever is later, a vendor shall file any claim for refund with the executive director of the department of revenue. The executive director shall promptly examine such claim and shall make a refund or allow a credit to any vendor who establishes that such vendor overpaid the tax due pursuant to this article.

(b) (I) A vendor may claim a refund on behalf of any purchaser of the vendor if:

(A) The purchaser could timely file a claim for a refund on his or her own behalf; and

(B) The vendor establishes to the satisfaction of the executive director of the department of revenue that the amount claimed, including any interest payable pursuant to section 39-21-110, has been or will actually be paid by the vendor to the purchaser.

(II) Nothing in this paragraph (b) shall prohibit a vendor from taking a credit that the vendor believes to be due on a subsequent period return for an overpayment or for tax collected in error and subsequently refunded to a purchaser; except that such credit shall be subject to audit and shall not bear any interest pursuant to section 39-21-110.

(c) No vendor shall be compelled by any party to file a refund claim pursuant to paragraph (b) of this subsection (2.5). It shall be a complete defense to any claim by a purchaser against a vendor for tax collected in error that the vendor has paid the tax over to the department of revenue. Any action by a purchaser for tax collected by a vendor in error that has been remitted to the department must be made pursuant to subsection (2) of this section and section 39-21-108.

(3) If any person is convicted under the provisions of section 39-21-118, the convictions shall be prima facie evidence that all refunds received by the person during the current year were obtained unlawfully, and the executive director of the department of revenue is empowered to bring appropriate action for recovery of such refunds. A brief summary statement of the above mentioned penalties shall be printed on each form application for refund.

(4) The burden of proving that sales, services, and commodities on which tax refunds are claimed are exempt from taxation under this part 7, or were not at retail, shall be on the one making such claim under such reasonable requirements of proof as the executive director of the department of revenue prescribes. Should the applicant for refund be aggrieved at the final decision of the executive director, the applicant may proceed to have the same reviewed by the district courts in the manner provided for review of other decisions of the executive director as provided in section 39-21-105.



§ 39-26-704. Miscellaneous sales tax exemptions - governmental entities - hotel residents - schools - exchange of property

(1) All sales to the United States government and to the state of Colorado, its departments and institutions, and the political subdivisions thereof in their governmental capacities only shall be exempt from taxation under the provisions of part 1 of this article.

(1.5) All transactions specified in section 29-4-227 (1), C.R.S., are exempt from taxation under the provisions of parts 1 and 2 of this article.

(2) There shall be exempt from taxation under the provisions of part 1 of this article all sales that the state of Colorado is prohibited from taxing under the constitution or laws of the United States or the state of Colorado and all retail sales within a distance of twenty miles within the boundaries of this state to persons resident, excluding corporations, of adjoining states, which adjoining states do not impose or levy a retail sales tax on such sales, if the residents of the adjoining states are in this state for the express purpose of making purchases and not as tourists.

(3) There shall be exempt from taxation under the provisions of part 1 of this article all sales and purchases of commodities and services under the provisions of section 39-26-102 (11) to any occupant who is a permanent resident of any hotel, apartment hotel, lodging house, motor hotel, guesthouse, guest ranch, trailer coach, mobile home, auto camp, or trailer court or park and who enters into or has entered into a written agreement for occupancy of a room or accommodations for a period of at least thirty consecutive days during the calendar year or preceding year.

(4) All sales made to schools, other than schools held or conducted for private or corporate profit, shall be exempt from taxation under the provisions of part 1 of this article.

(5) There shall be exempt from taxation under the provisions of part 1 of this article all transactions specified in section 39-26-104 (1)(b)(I) in which the fair market value of the exchanged property is excluded from the consideration or purchase price because the exchanged property is covered by section 39-26-104 (1)(b)(I)(A) or (1)(b)(I)(B), and in which, because there is no additional consideration involved in the transaction, there is no purchase price within the meaning of section 39-26-102 (7).



§ 39-26-705. Miscellaneous use tax exemptions - printers ink and newsprint - manufactured goods

(1) The storage, use, or consumption of printers ink and newsprint shall be exempt from taxation under the provisions of part 2 of this article.

(2) There shall be exempt from taxation under the provisions of part 2 of this article the storage, use, or consumption of manufactured goods, including, but not limited to, high technology goods, donated by the manufacturer of such goods to the United States government; the state of Colorado or any department, institution, or political subdivision thereof; or any organization exempt from federal income taxes pursuant to section 501 (c)(3) of the "Internal Revenue Code of 1986", as amended, to the extent that the aggregate value of all such goods included in a single donation exceeds one thousand dollars.



§ 39-26-706. Miscellaneous sales and use tax exemptions - internet access - refractory materials - precious metal bullion and coins

(1) (a) and (b) (Deleted by amendment, L. 2013.)

(c) (I) Notwithstanding any provision of law to the contrary, but except as set forth in subparagraph (II) of this paragraph (c), for any local government or political subdivision of the state that levies a sales or use tax based on the sales or use tax levied by the state pursuant to this article, the sale or storage, use, or consumption of cigarettes is exempt from the sales or use tax of such local government or political subdivision.

(II) Subparagraph (I) of this paragraph (c) does not apply to the regional transportation district established by article 9 of title 32, C.R.S., and the scientific and cultural facilities district established by article 13 of title 32, C.R.S., which, beginning January 1, 2014, levy sales and use tax upon every transaction or other incident with respect to which a sales and use tax is levied by the state.

(2) (a) On and after May 1, 1998, internet access services, as defined in section 24-79-102 (2)(b), C.R.S., shall be exempt from taxation under the provisions of part 1 of this article.

(b) From May 1, 1998, internet access services, as defined in section 24-79-102 (2)(b), C.R.S., shall be exempt from taxation under the provisions of part 2 of this article.

(3) All sales and purchases of and the storage, use, or consumption of refractory materials and carbon electrodes used by a person manufacturing iron and steel for sale or profit and all sales and purchases of and the storage, use, or consumption of inorganic chemicals used in the processing of vanadium-uranium ores shall be exempt from taxation under parts 1 and 2 of this article.

(4) (a) All sales of precious metal bullion and coins, as defined in section 39-26-102 (2.6) and (6.5), shall be exempt from taxation under the provisions of part 1 of this article.

(b) The storage, use, or consumption of precious metal bullion and coins, as defined in section 39-26-102 (2.6) and (6.5), shall be exempt from taxation under the provisions of part 2 of this article.

(5) On and after July 1, 2010, the collection of the waste tire fee pursuant to section 30-20-1403, C.R.S., is exempt from taxation under part 1 of this article.



§ 39-26-707. Food, meals, beverages, and packaging - definitions

(1) The following shall be exempt from taxation under the provisions of part 1 of this article:

(a) All sales of food purchased with food stamps. For the purposes of this paragraph (a), "food" shall have the same meaning as provided in 7 U.S.C. sec. 2012 (g), as such section exists on October 1, 1987, or is thereafter amended.

(b) All sales of food purchased with funds provided by the special supplemental food program for women, infants, and children, as provided for in 42 U.S.C. sec. 1786. For the purposes of this paragraph (b), "food" shall have the same meaning as provided in 42 U.S.C. sec. 1786, as such section exists on October 1, 1987, or is thereafter amended.

(c) Any sale of any article to a retailer or vendor of food, meals, or beverages, which article is to be furnished to a consumer or user for use with articles of tangible personal property purchased at retail, if a separate charge is not made for the article to the consumer or user, if such article becomes the property of the consumer or user, together with the food, meals, or beverages purchased, and if a tax is paid on the retail sale as required by section 39-26-104 (1)(a) or (1)(e); except that, on or after March 1, 2010, any such article that is nonessential to the consumer or user, as determined by rules of the department of revenue promulgated in accordance with article 4 of title 24, C.R.S., shall be subject to state sales taxation;

(d) Any sale of any container or bag to a retailer or vendor of food, meals, or beverages, which container or bag is to be furnished to a consumer or user for the purpose of packaging or bagging articles of tangible personal property purchased at retail, if a separate charge is not made for the container or bag to the consumer or user, if such container or bag becomes the property of the consumer or user, together with the food, meals, or beverages purchased, and if a tax is paid on the retail sale as required by section 39-26-104 (1)(a) or (1)(e); except that, on and after March 1, 2010, any such container or bag that is nonessential to the consumer or user, as determined by rules of the department of revenue promulgated in accordance with article 4 of title 24, C.R.S., shall be subject to state sales taxation;

(e) Commencing January 1, 1980, all sales of food; and

(f) (I) (A) On and after July 1, 2016, all sales of food, food products, snacks, beverages, and meals provided for consumption by residents on the premises of a retirement community;

(B) On and after July 1, 2016, all sales to a retirement community of food, food products, snacks, beverages, and meals for purposes of a sale described in sub-subparagraph (A) of this subparagraph (I);

(C) On and after July 1, 2016, all sales of any container, bag, or article used by or furnished to a consumer for the purpose of packaging, bagging, or use with food, food products, snacks, beverages, and meals provided for consumption by residents on the premises of a retirement community; and

(D) On and after July 1, 2016, all sales to a retirement community of any container, bag, or article used by or furnished to a consumer for purposes of a sale described in sub-subparagraph (A) of this subparagraph (I).

(II) For purposes of this paragraph (f), "food" includes prepared salads, salad bars, and packaged and unpackaged cold sandwiches.

(1.5) (a) Notwithstanding the provisions of paragraph (e) of subsection (1) of this section, on and after May 1, 2010, sales of candy and soft drinks shall be subject to state sales taxation.

(b) For the purposes of this subsection (1.5):

(I) "Candy" means a preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruit, nuts, or other ingredients or flavorings in the form of bars, drops, or pieces. "Candy" shall not include any preparation containing flour and shall require no refrigeration.

(II) "Soft drinks" means nonalcoholic beverages that contain natural or artificial sweeteners. "Soft drinks" do not include beverages that contain milk or milk products, soy, rice, or similar milk substitutes, or greater than fifty percent of vegetable or fruit juice by volume.

(2) The following shall be exempt from taxation under the provisions of part 2 of this article:

(a) Effective January 1, 1980, the storage, use, or consumption of food or meals that are provided to employees of the places described in section 39-26-104 (1)(e), if such are provided to such employees at no charge or at a reduced charge;

(b) The storage, use, or consumption of any article by a retailer or vendor of food, meals, or beverages, which article is to be furnished to a consumer or user for use with articles of tangible personal property purchased at retail, if a separate charge is not made for the article to the consumer or user, if the article becomes the property of the consumer or user, together with the food, meals, or beverages purchased, and if a tax is paid on the retail sale as required by section 39-26-104 (1)(a) or (1)(e); except that, on and after March 1, 2010, any such article stored, used, or consumed that is nonessential to the end consumer or user, as determined by rules of the department of revenue promulgated in accordance with article 4 of title 24, C.R.S., shall be subject to state use taxation;

(c) The storage, use, or consumption of any container or bag by a retailer or vendor of food, meals, or beverages, which container or bag is to be furnished to a consumer or user for the purpose of packaging or bagging articles of tangible personal property purchased at retail, if a separate charge is not made for the container or bag to the consumer or user, if the container or bag becomes the property of the consumer or user, together with the food, meals, or beverages purchased, and if a tax is paid on the retail sale as required by section 39-26-104 (1)(a) or (1)(e); except that, on and after March 1, 2010, any such container or bag stored, used, or consumed that is nonessential to the end consumer or user, as determined by rules of the department of revenue promulgated in accordance with article 4 of title 24, C.R.S., shall be subject to state use taxation;

(d) (I) Effective January 1, 1980, the storage, use, or consumption of food as defined in section 39-26-102 (4.5); except that, on and after May 1, 2010, the storage, use, or consumption of candy and soft drinks shall be subject to state use taxation.

(II) For the purposes of this paragraph (d):

(A) "Candy" means a preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruit, nuts, or other ingredients or flavorings in the form of bars, drops, or pieces. "Candy" shall not include any preparation containing flour and shall require no refrigeration.

(B) "Soft drinks" means nonalcoholic beverages that contain natural or artificial sweeteners. "Soft drinks" do not include beverages that contain milk or milk products, soy, rice, or similar milk substitutes, or greater than fifty percent of vegetable or fruit juice by volume.

(e) (I) (A) On and after July 1, 2016, the storage, use, or consumption of food, food products, snacks, beverages, and meals provided for consumption by residents on the premises of a retirement community;

(B) On and after July 1, 2016, the storage, use, or consumption by a retirement community of food, food products, snacks, beverages, and meals for purposes of a sale described in sub-subparagraph (A) of subparagraph (I) of paragraph (f) of subsection (1) of this section;

(C) On and after July 1, 2016, the storage, use, or consumption of any container, bag, or article used by or furnished to a consumer for the purpose of packaging, bagging, or use with food, food products, snacks, beverages, and meals provided for consumption by residents on the premises of a retirement community; and

(D) On and after July 1, 2016, the storage, use, or consumption by a retirement community of any container, bag, or article used by or furnished to a consumer for purposes of a sale described in sub-subparagraph (A) of subparagraph (I) of paragraph (f) of subsection (1) of this section.

(II) For purposes of this paragraph (e), "food" includes prepared salads, salad bars, and packaged and unpackaged cold sandwiches.

(2.5) For purposes of this section, "retirement community" means:

(a) An assisted living residence as defined in section 25-27-102 (1.3), C.R.S.;

(b) An independent living facility designed and operated specifically to serve as the primary residence for persons aged fifty-five or older that provides meals and other services to residents as part of a comprehensive fee, including a facility that qualifies as housing for older persons as defined in section 24-34-502 (7)(b) and a life care institution subject to article 49 of title 11; or

(c) A nursing care facility licensed under the authority of section 25-1.5-103 (1)(a)(I)(A), C.R.S., that provides services to persons who, due to physical condition, mental condition, or disability, require continuous or regular inpatient nursing care.

(3) The department of revenue may promulgate rules, in accordance with article 4 of title 24, C.R.S., to provide a means by which a person who sells candy or soft drinks at retail may, if necessary, reasonably estimate the amount of sales taxes due on such candy and soft drinks. For any return made prior to August 1, 2010, a person who sells candy or soft drinks at retail shall not be liable for any interest or other penalty imposed as a result of an error made in connection with the elimination of the exemption from state sales tax for sales of candy and soft drinks, as defined in paragraph (b) of subsection (1.5) of this section, by House Bill 10-1191, enacted in 2010.

(4) For any return made prior to June 1, 2010, a person who sells or stores, uses, or consumes items described in paragraphs (c) and (d) of subsection (1) and paragraphs (b) and (c) of subsection (2) of this section that are nonessential to the end consumer or user shall not be liable for any interest or other penalty imposed as a result of an error made in connection with the elimination of the exemption for such nonessential items from state sales and use tax by House Bill 10-1194, enacted in 2010.



§ 39-26-708. Construction and building materials

(1) There shall be exempt from taxation under the provisions of part 1 of this article all sales of construction and building materials to contractors and subcontractors for use in the building, erection, alteration, or repair of structures, highways, roads, streets, and other public works owned and used by:

(a) The United States government, the state of Colorado, its departments and institutions, and the political subdivisions thereof in their governmental capacities only;

(b) Charitable organizations in the conduct of their regular charitable functions and activities; or

(c) Schools, other than schools held or conducted for private or corporate profit.

(2) There shall be exempt from taxation under the provisions of part 2 of this article the storage, use, or consumption by a contractor or subcontractor of construction and building materials for use in the building, erection, alteration, or repair of structures, highways, roads, streets, and other public works owned and used by:

(a) The United States government, the state of Colorado, its departments and institutions, and the political subdivisions thereof in their governmental capacities only;

(b) Charitable organizations in the conduct of their regular charitable functions and activities; or

(c) Schools, other than schools held or conducted for private or corporate profit.

(3) On application by a purchaser or seller, the department of revenue shall issue to a contractor or subcontractor a certificate of exemption indicating that the contractor's or subcontractor's purchase of construction or building materials is for a purpose stated in subsection (1) of this section and is, therefore, free from sales tax. The department shall provide forms for the application and certificate and shall have the authority to verify that the contractor or subcontractor is, in fact, entitled to the issuance of the certificate prior to such issuance.



§ 39-26-709. Machinery and machine tools - definitions

(1) (a) The following shall be exempt from taxation under the provisions of part 1 of this article:

(I) (Deleted by amendment, L. 2004, p. 1022, § 2, effective July 1, 2004.)

(II) Except as allowed in section 39-30-106, on or after July 1, 1996, purchases of machinery or machine tools, or parts thereof, in excess of five hundred dollars to be used in Colorado directly and predominantly in manufacturing tangible personal property, for sale or profit, including any machinery or machine tools purchased by a business listed in the inventory prepared by the department of public health and environment pursuant to section 30-20-122 (1)(a)(V), C.R.S.; and

(III) (Deleted by amendment, L. 2008, p. 1323, § 8, effective May 27, 2008.)

(IV) Purchases of machinery and machine tools, or parts thereof, used in the production of electricity in a facility for which a long-term power purchase agreement was fully executed between February 5, 2001, and November 7, 2006, whether or not such purchases are capitalized or expensed.

(b) A parent corporation and all closely held subsidiary corporations, as defined in section 39-26-102 (10)(k), shall be considered one person for the purposes of this section and, as a group, shall be subject to the provisions of paragraph (a) of this subsection (1).

(c) As used in this subsection (1):

(I) "Long-term power purchase agreement" means an agreement executed between one or more independent power producers and a provider of retail electric service for a term of no less than ten years, pursuant to which the independent power producer or producers agree to sell all of the production offered for sale from a particular power generation facility for a specified price over a specified term.

(II) "Machinery" means any apparatus consisting of interrelated parts used to produce an article of tangible personal property. The term includes both the basic unit and any adjunct or attachment necessary for the basic unit to accomplish its intended function.

(III) "Manufacturing" means the operation of producing a new product, article, substance, or commodity different from and having a distinctive name, character, or use from raw or prepared materials, including the processing of recovered materials.

(III.5) "Recovered materials" means those materials that have been separated, diverted, or removed from the waste stream for the purpose of remanufacturing, reuse, or recycling.

(IV) "Specified price" means a price set by a long-term power purchase agreement that is not dependent on either the cost of production or the market price of electricity; except that a specified price may provide for a percentage increase over time so long as the percentage increase is specified in the original long-term power purchase agreement and is also not dependent on either the cost of production or the market price of electricity.

(d) For purposes of this subsection (1), direct use in manufacturing is deemed to begin for items normally manufactured from inventoried raw material at the point at which raw material is moved from plant inventory on a contiguous plant site and to end at a point at which manufacturing has altered the raw material to its completed form, including packaging, if required. Machinery used during the manufacturing process to move material from one direct production step to another in a continuous flow and machinery used in testing during the manufacturing process is deemed to be directly used in manufacturing.

(e) In order to qualify for the exemption provided in this subsection (1), a purchase shall be of such nature that it would have qualified for the investment tax credit against federal income tax as was provided by section 38 of the federal "Internal Revenue Code of 1954", as amended.

(f) An exemption may not be claimed under this section for sales tax paid in another state that is credited against Colorado sales tax or use tax or both.

(g) To receive an exemption under this subsection (1), a declaration of entitlement shall be filed by the purchaser with the vendor of the machinery or machine tools, or parts thereof, and with the executive director of the department of revenue.

(2) Effective July 1, 1979, the storage, use, or consumption of machinery or machine tools, or parts thereof, exempt from sales tax by subsection (1) of this section shall be exempt from taxation under the provisions of part 2 of this article.



§ 39-26-710. Railroads - construction and building materials - tangible personal property - work equipment - rolling stock

(1) The following shall be exempt from taxation under the provisions of part 1 of this article:

(a) The sale of construction and building materials to a common carrier by rail operating in interstate or foreign commerce for use by the common carrier in construction and maintenance of its railroad tracks; however, any actual use of such construction and building materials shall, at the time of the actual use, be subject to the tax imposed by part 2 of this article and any use tax imposed pursuant to article 2 of title 29, C.R.S.;

(b) The sale of tangible personal property that is to be affixed or attached as a component part of a locomotive, a freight car, railroad work equipment, or other railroad rolling stock; and

(c) The sale of locomotives, freight cars, railroad work equipment, and other railroad rolling stock used or purchased for use in interstate commerce by a railroad company.

(2) The following shall be exempt from taxation under the provisions of part 2 of this article:

(a) The storage, use, or consumption of any tangible personal property that is to be affixed or attached as a component part of a locomotive, a freight car, railroad work equipment, or other railroad rolling stock; and

(b) The storage, use, or consumption of locomotives, freight cars, railroad work equipment, and other railroad rolling stock used or purchased for use in interstate commerce by a railroad company.



§ 39-26-711. Aircraft - tangible personal property

(1) The following shall be exempt from taxation under the provisions of part 1 of this article:

(a) Effective July 1, 1984, the sale of aircraft used or purchased for use in interstate commerce by a commercial airline; and

(b) The sale of tangible personal property that is to be permanently affixed or attached as a component part of an aircraft.

(2) The following shall be exempt from taxation under the provisions of part 2 of this article:

(a) Effective July 1, 1984, the storage, use, or consumption of aircraft used or purchased for use in interstate commerce by a commercial airline; and

(b) The storage, use, or consumption of any tangible personal property that is to be permanently affixed or attached as a component part of an aircraft.



§ 39-26-711.5. Aircraft - use outside state

(1) The sale of a new or used aircraft shall be exempt from taxation under the provisions of part 1 of this article if:

(a) The aircraft is sold to a person who is not a resident of the state;

(b) The aircraft will be removed from the state within the longer of the following periods:

(I) One hundred twenty days after the date of the sale; or

(II) Thirty days after the completion of maintenance, interior refurbishment, paint, or engine work associated with the sale of the aircraft; and

(c) The aircraft will not be in the state more than seventy-three days in any of the three calendar years following the calendar year in which the aircraft is removed from the state pursuant to paragraph (b) of this subsection (1).

(2) A purchaser of an aircraft who claims the exemption allowed by this section shall, at the time of purchase, provide to the seller an affidavit that the purchaser is not a resident of the state and that the purchaser agrees to pay the tax imposed by part 1 of this article if the purchaser fails to comply with the requirements of paragraphs (b) and (c) of subsection (1) of this section.

(3) An aircraft that is hangared or parked overnight shall be considered to be in the state for purposes of this section.



§ 39-26-711.8. Aircraft - use outside state - on-demand air carriers

(1) Notwithstanding section 39-26-711.5, on and after July 1, 2014, but prior to July 1, 2019, the sale of a new or used aircraft shall be exempt from taxation under the provisions of part 1 and part 2 of this article if:

(a) The aircraft is purchased for use by an on-demand air carrier, regardless of whether the purchaser is a resident of the state;

(b) The aircraft will remain in the state only for the purpose of final assembly, maintenance, modification, or completion;

(c) The aircraft will be removed from the state within the longer of the following periods:

(I) One hundred twenty days after the date of the sale; or

(II) Thirty days after the completion of maintenance, interior refurbishment, paint, or engine work associated with the sale of the aircraft; and

(d) The aircraft will not be in the state more than seventy-three days in any of the three calendar years following the calendar year in which the aircraft is removed from the state pursuant to paragraph (c) of this subsection (1).

(2) A purchaser of an aircraft who claims the exemption allowed by this section shall, at the time of purchase, provide to the seller an affidavit that the aircraft will be used by an on-demand air carrier and that the purchaser agrees to pay the tax imposed by part 1 or part 2 of this article, as applicable, if the purchaser fails to comply with the requirements of paragraphs (b), (c) and (d) of subsection (1) of this section.

(3) An aircraft that is hangared or parked overnight shall be considered to be in the state for purposes of this section.



§ 39-26-711.9. Historic aircraft on loan for public display - definition

(1) On and after August 9, 2017, a historic aircraft that is on loan for public display, demonstration, educational, or museum promotional purposes is exempt from taxation under the provisions of parts 1 and 2 of this article 26 if:

(a) The historic aircraft is on loan for public display, demonstration, educational, or museum promotional purposes to a publicly owned museum in the state or to a nonprofit museum in the state that operates under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended;

(b) The historic aircraft will be used only for public display, demonstration, educational, or museum promotional purposes while within the state but away from the museum to which the historic aircraft is on loan; and

(c) The museum to which the historic aircraft is on loan for public display, demonstration, educational, or museum promotional purposes is open to the public for at least twenty hours every week.

(2) For purposes of this section, "historic aircraft" means any original, restored, or replica of a heavier-than-air aircraft that is at least thirty-five years old.



§ 39-26-712. Trailers and trucks

(1) The following shall be exempt from taxation under the provisions of part 1 of this article:

(a) The sale of a new or used trailer, semitrailer, truck, truck tractor, or truck body manufactured within this state if such vehicle is purchased from the manufacturer for use exclusively outside this state or in interstate commerce and is delivered by the manufacturer to the purchaser within this state, if the purchaser drives or moves such vehicle to any point outside this state within thirty days after the date of delivery, and if the purchaser furnishes an affidavit to the manufacturer that such vehicle will be permanently licensed and registered outside this state and will be removed from this state within thirty days after the date of delivery; and

(b) The sale of a new or used trailer, semitrailer, truck, truck tractor, or truck body if such vehicle is purchased for use exclusively outside this state or in interstate commerce and is delivered by the manufacturer or licensed Colorado dealer to the purchaser within this state, if the purchaser drives or moves such vehicle to any point outside this state within thirty days after the date of delivery, and if the purchaser furnishes an affidavit to the seller that such vehicle will be permanently licensed and registered outside this state and will be removed from this state within thirty days after the date of delivery.

(2) The following shall be exempt from taxation under the provisions of part 2 of this article:

(a) The storage or use of a new or used trailer, semitrailer, truck, truck tractor, or truck body manufactured within this state if such vehicle is purchased from the manufacturer for use exclusively outside this state or in interstate commerce and is delivered by the manufacturer to the purchaser within this state, if the purchaser drives or moves such vehicle to any point outside this state within thirty days after the date of delivery, and if the purchaser furnishes an affidavit to the manufacturer that such vehicle will be permanently licensed and registered outside this state and will be removed from this state within thirty days after the date of delivery;

(b) The storage or use of a new or used trailer, semitrailer, truck, truck tractor, or truck body if such vehicle is purchased for use exclusively outside this state or in interstate commerce and is delivered by the manufacturer or licensed Colorado dealer to the purchaser within this state, if the purchaser drives or moves such vehicle to any point outside this state within thirty days after the date of delivery, and if the purchaser furnishes an affidavit to the seller that such vehicle will be permanently licensed and registered outside this state and will be removed from this state within thirty days after the date of delivery; and

(c) The storage or use of a new or used trailer, semitrailer, truck, truck tractor, or truck body if the vehicle has been relocated within this state, was used in interstate commerce, and the owner can provide evidence of the vehicle being previously registered in another state for at least six months.



§ 39-26-713. Tangible personal property

(1) The following shall be exempt from taxation under the provisions of part 1 of this article:

(a) Any right to the continuous possession or use for three years or less of any article of tangible personal property under a lease or contract, if the lessor has paid to the state of Colorado a sales or use tax on such tangible personal property upon its acquisition. The department of revenue may permit a lessor of tangible personal property leased for a period of three years or less to acquire the property free of sales or use tax if the lessor agrees to collect sales tax on all lease payments received on the property.

(b) The transfer of tangible personal property without consideration, other than the purchase, sale, or promotion of the transferor's product, to an out-of-state vendee for use outside of this state in selling products normally sold at wholesale by the transferor;

(c) The sale of tangible personal property for testing, modification, inspection, or similar type of activities in this state if the ultimate use of the property in manufacturing or similar type of activities occurs outside of this state and if the test, modification, or inspection period does not exceed ninety days; and

(d) All sales and purchases of tangible personal property by a manufacturer that uses the property as a component part of goods that it manufactures, including, but not limited to, high technology goods, and that donates such goods to the United States government; the state of Colorado or any department, institution, or political subdivision thereof; or any organization exempt from federal income taxes pursuant to section 501 (c)(3) of the "Internal Revenue Code of 1986", as amended, to the extent that the aggregate value of the goods included in a single donation exceeds one thousand dollars.

(2) The following are exempt from taxation under part 2 of this article 26:

(a) The storage, use, or consumption of any tangible personal property the sale of which is subject to the retail sales tax imposed by part 1 of this article, including transactions that are exempt from taxation under section 39-26-704 (5);

(b) (I) The storage, use, or consumption of any tangible personal property purchased for resale in this state, either in its original form or as an ingredient of a manufactured or compounded product, in the regular course of a business.

(II) For purposes of this subsection (2)(b), any motor vehicle purchased and held for resale in this state by a licensed motor vehicle dealer, as defined in section 12-6-102, who meets the eligibility requirements to receive a full-use dealer plate set forth in section 42-3-116 (6)(a)(I) shall be considered to be in the regular course of business and shall not be subject to taxation under part 2 of this article 26. A motor vehicle shall be considered to be purchased and held for resale if:

(A) The manufacturer's certificate of origin or certificate of title for the motor vehicle is assigned to the motor vehicle dealer;

(B) The motor vehicle is included in a current list of vehicles for retail sale that is prepared by the motor vehicle dealer in the ordinary course of business; and

(C) At any given time, the motor vehicle is available to be purchased and delivered to a retail customer within three business days.

(c) The storage, use, or consumption of tangible personal property brought into this state by a nonresident for his or her own storage, use, or consumption while temporarily within this state;

(d) The storage, use, consumption, or loan of tangible personal property by or to the United States government, the state of Colorado or its institutions or political subdivisions in their governmental capacities only, or any charitable organization in the conduct of its regular charitable functions and activities; except that any veterans' organization that qualifies as a charitable organization pursuant to section 39-26-102 (2.5) shall be exempt from taxation under the provisions of part 2 of this article only for the purpose of sponsoring a special event, meeting, or other function in the state of Colorado that is not part of such organization's regular activities in the state;

(e) (I) The storage, use, or consumption of tangible personal property by a person engaged in the business of manufacturing or compounding for sale, profit, or use any article, substance, or commodity, which tangible personal property enters into the processing of or becomes an ingredient or component part of the product or service that is manufactured, compounded, or furnished, and the container, label, or the furnished shipping case.

(II) As used in subparagraph (I) of this paragraph (e) with regard to food products, tangible personal property enters into the processing of such products and is therefore exempt from taxation when:

(A) It is intended that such property become an integral or constituent part of a food product that is intended to be sold ultimately at retail for human consumption; or

(B) Such property, whether or not it becomes an integral or constituent part of a food product, is a chemical, solvent, agent, mold, skin casing, or other material; is used for the purpose of producing or inducing a chemical or physical change in a food product or is used for the purpose of placing a food product in a more marketable condition; and is directly utilized and consumed, dissipated, or destroyed, to the extent it is rendered unfit for further use, in the processing of a food product that is intended to be sold ultimately at retail for human consumption.

(f) The storage, use, or consumption of any article of tangible personal property the sale or use of which has already been subjected to a tax equal to or in excess of that imposed by part 2 of this article. A credit shall be granted against the use tax imposed by part 2 of this article with respect to a person's storage, use, or consumption in this state of tangible personal property purchased by the person in another state. The amount of the credit shall be equal to the tax paid by the person to another state by reason of the imposition of a similar tax on the purchase or use of the property. The amount of the credit shall not exceed the tax imposed by part 2 of this article.

(g) The storage, use, or consumption of tangible personal property and household effects acquired outside of this state and brought into it by a nonresident acquiring residency;

(h) The storage, use, or consumption of tangible personal property purchased by a resident of Colorado while outside the state in amounts of one hundred dollars or less;

(i) The storage, use, or consumption of tangible personal property that is thereafter transferred to an out-of-state vendee without consideration, other than the purchase, sale, or promotion of the transferor's product, for use outside of this state in selling products normally sold at wholesale by the corporation or person storing, using, or consuming said property; and

(j) The testing, modification, inspection, or similar type activities of tangible personal property acquired for ultimate use outside of this state in manufacturing or similar type of activities if the test, modification, or inspection period does not exceed ninety days.



§ 39-26-714. Vending machines - definitions

(1) (a) Every vendor selling individual items of personal property through vending machines shall pay a sales tax pursuant to section 39-26-106 (2)(b) on the personal property sold in excess of fifteen cents through the vending machines unless the sale is otherwise exempt under the provisions of this part 7.

(b) To be eligible for the exemption provided for in this subsection (1), each vendor shall:

(I) Be licensed under section 39-26-103;

(II) Maintain a record of the identification number, ownership, location, and disposition of every vending machine used by the vendor in his or her operation as a vendor;

(III) Within sixty days after commencing business as such vendor, submit to the department of revenue an accurate list containing the information required under subparagraph (II) of this paragraph (b) and submit such list annually thereafter on January 1, commencing in 1971;

(IV) Make application to the department of revenue for identification numbers to be affixed to every such vending machine, in accordance with rules promulgated by the executive director of the department of revenue;

(V) Remit a fee of ten cents per machine with the application submitted under subparagraph (IV) of this paragraph (b), to defray the expenses of the department of revenue in furnishing the identification numbers; except that the executive director of the department of revenue by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(c) Any unregistered vending machine found being used for retail sales at any place in this state without the prescribed identification number affixed thereto may be seized without warrant by the department of revenue, its agents, or employees or by any peace officer when directed or requested by the department. At the time of seizure, written notice of seizure shall be given to the proprietor or person in charge of the business, or to the agents or employees of the proprietor or person in charge of the business, where the vending machine is seized. The department shall also give notice by first-class mail as set forth in section 39-21-105.5 to the person whose name and mailing address appear on the machine. The department shall not be required to seize and confiscate any unregistered vending machine or assess a penalty when there is reason to believe that the owner is not intentionally evading the tax imposed by this article.

(d) In addition to any other penalty provided by law, the department of revenue is authorized to assess and collect a penalty of twenty-five dollars for each unregistered vending machine being operated in this state.

(e) Upon proof of ownership, the department of revenue shall deliver to the owner any vending machine seized under paragraph (c) of this subsection (1) after payment of the twenty-five-dollar penalty and seizure costs, if the owner is liable therefor, and upon registration of the machine. At the expiration of sixty days after the date of notice, any unregistered vending machine and the contents therein still in the possession of the department may be sold at public sale to the highest bidder, but, prior to any such sale, ten days' notice of the sale shall be given by first-class mail as set forth in section 39-21-105.5 to those entitled to notice under paragraph (c) of this subsection (1).

(2) On and after January 1, 2000, all sales and purchases of food, as defined in section 39-26-102 (4.5), by or through vending machines shall be exempt from taxation under the provisions of part 1 of this article; except that, on and after May 1, 2010, sales and purchases of candy and soft drinks by or through vending machines shall be subject to state sales taxation. Absent an express provision in the contract to the contrary, any vending machine contract that references the price at which products shall be sold from a vending machine shall be interpreted to include any applicable sales tax as an addition to the referenced price.

(3) On and after January 1, 2000, the storage, use, or consumption of food, as defined in section 39-26-102 (4.5), purchased by or through vending machines shall be exempt from taxation under the provisions of part 2 of this article; except that, on and after May 1, 2010, the storage, use, or consumption of candy and soft drinks purchased by or through vending machines shall be subject to state use taxation.

(4) For the purposes of this section:

(a) "Candy" means a preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruit, nuts, or other ingredients or flavorings in the form of bars, drops, or pieces. "Candy" shall not include any preparation containing flour and shall require no refrigeration.

(b) "Soft drinks" means nonalcoholic beverages that contain natural or artificial sweeteners. "Soft drinks" do not include beverages that contain milk or milk products, soy, rice, or similar milk substitutes, or greater than fifty percent of vegetable or fruit juice by volume.

(5) The department of revenue shall promulgate rules, in accordance with article 4 of title 24, C.R.S., to provide a means by which a person who sells candy or soft drinks purchased by and through vending machines may, if necessary, reasonably estimate the amount of sales taxes due on such candy and soft drinks. For any return made prior to August 1, 2010, a person who sells candy or soft drinks at retail shall not be liable for any interest or other penalty imposed as a result of an error made in connection with the elimination of the exemption from state sales tax for sales of candy and soft drinks, as defined in subsection (4) of this section, by House Bill 10-1191, enacted in 2010.



§ 39-26-715. Fuel and oil - definitions

(1) (a) The following are exempt from taxation under the provisions of part 1 of this article:

(I) All commodities that are taxed under the provisions of article 27 of this title; and all commodities that are taxed under said provisions and the tax is refunded; and all sales and purchases of aviation fuel upon which no Colorado sales tax was in fact collected and retained prior to July 1, 1963; except that aviation fuel used in turbo-propeller or jet engine aircraft and upon which a sales tax was collected prior to January 1, 1989, shall not be exempt.

(II) On and after June 10, 2016, all sales and purchases of electricity, coal, wood, gas, fuel oil, or coke sold for residential use. Residential use is presumed when a utility company charges a residential utility rate and such utility company may conclusively rely on such presumption. For purposes of this subparagraph (II):

(A) "Gas" includes natural, manufactured, and liquefied petroleum gas.

(B) "Residence" means a separate dwelling in a multi-unit apartment, condominium, townhouse, or mobile trailer home park, or a separate single-unit dwelling, that is either billed under a single utility meter or a master utility meter and either charged at a residential, commercial, or other nonresidential utility rate. "Residence" includes minor buildings associated with the residence that are billed under the residential utility meter, such as a shed, garage, or barn.

(C) "Residential use" means the use of electricity, coal, wood, gas, fuel oil, or coke for domestic purposes, including powering lights, refrigerators, stoves, water heaters, space heaters, air conditioners, or other domestic items that require power or fuel in a residence.

(III) All sales of dyed diesel.

(b) Based upon reports submitted by retailers pursuant to the provisions of part 1 of this article, the department of revenue shall compile a monthly report showing the amount of sales taxes collected on aviation fuel used in turbo-propeller or jet engine aircraft during the previous month by each retailer. The monthly report shall be transmitted to the aeronautics division created in section 43-10-103, C.R.S., for use by the division in distributing moneys in the aviation fund in accordance with section 43-10-110, C.R.S.

(2) The following are exempt from taxation under the provisions of part 2 of this article:

(a) (I) The storage, use, or consumption of gasoline that is taxed under the provisions of part 1 of article 27 of this title and all gasoline that is taxed under said provisions and the tax on which is refunded and special fuel, as defined in section 39-27-101 (29), used for the operation of farm vehicles when the same are being used on farms or ranches; except that aviation fuel used in turbo-propeller or jet engine aircraft and upon which a tax was collected pursuant to the provisions of part 2 of this article prior to January 1, 1989, shall not be exempt.

(II) Based upon reports submitted by users or consumers pursuant to the provisions of part 2 of this article, the department of revenue shall compile a monthly report showing the amount of use taxes collected on aviation fuel used in turbo-propeller or jet engine aircraft during the previous month by each user or consumer. The monthly report shall be transmitted to the aeronautics division created in section 43-10-103, C.R.S., for use by the division in distributing moneys in the aviation fund in accordance with section 43-10-110, C.R.S.

(b) (I) The storage, use, or consumption of electricity, coal, coke, fuel oil, steam, nuclear fuel, or gas for use in processing, manufacturing, mining, refining, irrigation, building construction, telegraph, telephone, and radio communication, street and railroad transportation services, and all industrial uses.

(II) and (III) Repealed.

(c) On and after June 10, 2016, the storage, use, or consumption of electricity, coal, wood, gas, fuel oil, or coke sold for residential use. Residential use is presumed when a utility company charges a residential utility rate and such utility company may conclusively rely on such presumption. For purposes of this paragraph (c):

(I) "Gas" includes natural, manufactured, and liquefied petroleum gas.

(II) "Residence" means a separate dwelling in a multi-unit apartment, condominium, townhouse, or mobile trailer home park, or a separate single-unit dwelling, that is either billed under a single utility meter or a master utility meter and either charged at a residential, commercial, or other nonresidential utility rate. "Residence" includes minor buildings associated with the residence that are billed under the residential utility meter, such as a shed, garage, or barn.

(III) "Residential use" means the use of electricity, coal, wood, gas, fuel oil, or coke for domestic purposes, including powering lights, refrigerators, stoves, water heaters, space heaters, air conditioners, or other domestic items that require power or fuel in a residence.

(d) The storage, use, or consumption of dyed diesel.

(3) In any case in which a sales tax has been imposed under part 1 of this article on lubricating oil used other than in motor vehicles, the purchaser shall be entitled to a refund equal to the amount of the state sales tax paid on that portion of the sale price that is attributable to the federal excise tax imposed on the sale of such lubricating oil. In any case in which a use tax has been imposed under part 2 of this article on lubricating oil used other than in motor vehicles, the payer of such tax is entitled to a refund equal to the amount of such use tax paid on that portion of the amount upon which the use tax was imposed that is attributable to the federal excise tax paid on such lubricating oil. The refund allowed under this subsection (3) shall be paid by the executive director of the department of revenue upon receiving evidence that the purchaser has received under section 6424 of the federal "Internal Revenue Code of 1986", as amended, a refund of the federal excise tax paid on the sale of such lubricating oil. The claim for a refund shall be made upon such forms as shall be prescribed and furnished by the executive director, which forms shall contain such information as the executive director may prescribe.

(4) As used in this section, "dyed diesel" has the same meaning as set forth in section 39-27-101 (8).



§ 39-26-716. Agriculture and livestock - special fuels - definitions

(1) For purposes of this section, unless the context otherwise requires:

(a) "Agricultural compounds" means:

(I) Insecticides, fungicides, growth-regulating chemicals, enhancing compounds, vaccines, and hormones;

(II) Drugs, whether dispensed in accordance with a prescription or not, that are used for the prevention or treatment of disease or injury in livestock; and

(III) Animal pharmaceuticals that have been approved by the food and drug administration.

(b) "Attachments" means any equipment or machinery added to an exempt farm tractor or implement of husbandry that aids or enhances the performance of such tractor or implement.

(c) "Dairy equipment" means any item that is used at a farm dairy in connection with the production of raw milk and not at a commercial dairy in connection with the production of pasturized, separated milk products for retail sale, including, without limitation, milking claws, shells, inflators, pulsators, meters, cow identification systems, transponders, automatic takeoffs, piping, receiver jars, pumps, filter assemblies, milk containment tanks, cooling compressors, wash vats, clean in place assemblies, wash lines, wash control units, pulsator controls, milking system controls, programmable logical control systems, vacuum pumps, vacuum distribution tanks, backflush and related valves, rubber and similar hoses, rubber and similar gaskets, and any other similar or related item used in any farm dairy facility or farm dairy operation or in the production of raw milk, regardless of whether or not the item has become a fixture. To the extent the farm dairy is also involved in the production of pasturized, separated milk products for retail sale, only the equipment used exclusively in the production of raw milk constitutes dairy equipment for purposes of this section.

(d) "Farm equipment" means any farm tractor, as defined in section 42-1-102 (33), C.R.S., any implement of husbandry, as defined in section 42-1-102 (44), C.R.S., and irrigation equipment having a per unit purchase price of at least one thousand dollars. "Farm equipment" also includes, regardless of purchase price, attachments and bailing wire, binders twine, and surface wrap used primarily and directly in any farm operation. On and after July 1, 2000, "farm equipment" also includes, regardless of purchase price, parts that are used in the repair or maintenance of the farm equipment described in this paragraph (d), all shipping pallets, crates, or aids paid for by a farm operation, and aircraft designed or adapted to undertake agricultural applications. On and after July 1, 2001, "farm equipment" also includes, regardless of purchase price, dairy equipment. Except for shipping pallets, crates, or aids used in the transfer or shipping of agricultural products, "farm equipment" does not include:

(I) Vehicles subject to the registration requirements of section 42-3-103, C.R.S., regardless of the purpose for which such vehicles are used;

(II) Machinery, equipment, materials, and supplies used in a manner that is incidental to a farm operation;

(III) Maintenance and janitorial equipment and supplies; and

(IV) Tangible personal property used in any activity other than farming, such as office equipment and supplies and equipment and supplies used in the sale or distribution of farm products, research, or transportation.

(e) "Farm operation" means the production of any of the following products for profit, including, but not limited to, a business that hires out to produce or harvest such products:

(I) Agricultural, viticultural, fruit, and vegetable products;

(II) Livestock, as defined in section 39-26-102 (5.5);

(III) Milk;

(IV) Honey; and

(V) Poultry and eggs.

(2) The following shall be exempt from taxation under the provisions of part 1 of this article:

(a) The sale of special fuel, as defined in section 39-27-101 (29), used for the operation of farm vehicles when such vehicles are being used on farms and ranches;

(b) All sales and purchases of farm equipment;

(c) (I) Any farm equipment under lease or contract, if the fair market value of the equipment is at least one thousand dollars and the equipment is rented or leased for use primarily and directly in any farm operation.

(II) The lessor or seller of such farm equipment shall obtain a signed affidavit from the lessee, renter, or purchaser affirming that the farm equipment will be used primarily and directly in a farm operation.

(d) and (e) Repealed.

(3) The following shall be exempt from taxation under the provisions of part 2 of this article:

(a) The storage and use of neat cattle, sheep, lambs, swine, and goats within this state, or the storage and use within this state of mares and stallions kept, held, and used for breeding purposes only;

(b) The storage, use, or consumption of farm equipment;

(c) (I) Any farm equipment under lease or contract if the fair market value of such equipment is at least one thousand dollars and the equipment is rented or leased for storage, use, or consumption primarily and directly in any farm operation.

(II) The lessor shall obtain a signed affidavit from the lessee or renter affirming that the farm equipment will be stored, used, or consumed primarily and directly in a farm operation.

(d) and (e) Repealed.

(4) The following shall be exempt from taxation under the provisions of parts 1 and 2 of this article:

(a) All sales and purchases of livestock, all sales and purchases of live fish for stocking purposes, and all farm close-out sales and the storage, use, or consumption of such property;

(b) All sales and purchases of feed for livestock, all sales and purchases of seeds, and all sales and purchases of orchard trees and the storage, use, or consumption of such property; and

(c) All sales and purchases of straw and other bedding for use in the care of livestock or poultry and the storage, use, or consumption of straw and other bedding for use in the care of livestock or poultry.

(5) (Deleted by amendment, L. 2011, (HB 11-1005), ch. 194, p. 755, § 3, effective July 1, 2011.)



§ 39-26-717. Drugs and medical and therapeutic devices - definitions

(1) The following shall be exempt from taxation under the provisions of part 1 of this article:

(a) All sales of prescription drugs dispensed in accordance with a prescription by a licensed provider or furnished by a licensed provider as part of professional services provided to a patient or client;

(b) All sales of insulin in all its forms dispensed pursuant to the direction of a licensed provider;

(c) All sales of glucose useable for treatment of insulin reactions;

(d) All sales of urine- and blood-testing kits and materials;

(e) All sales of insulin measuring and injecting devices, including hypodermic syringes and needles;

(f) All sales of prosthetic devices;

(g) (I) All sales of oxygen delivery equipment and disposable medical supplies related to oxygen delivery dispensed pursuant to a prescription.

(II) For purposes of this paragraph (g), "prescription" means any order in writing, dated and signed by a licensed physician, physician assistant, or advanced practice nurse with prescriptive authority, or given orally by such a person and immediately reduced to writing by the pharmacist, assistant pharmacist, or pharmacy intern, or by a representative of a business licensed to sell items described in subparagraph (I) of this paragraph (g) so long as such order is also followed by an electronic submission of the order to the business, specifying the name and address of the person for whom an item described in subparagraph (I) of this paragraph (g) is ordered and directions, if any, to be included with such item.

(h) (I) All sales of medical, feeding, and disposable supplies, including any related accessories, for incontinence, infusion, enteral nutrition, ostomy, urology, diabetic care, and wound care dispensed pursuant to a prescription.

(II) For purposes of this paragraph (h), "prescription" means any order in writing, dated and signed by a licensed physician, physician assistant, or advanced practice nurse with prescriptive authority, or given orally by such a person and immediately reduced to writing by the pharmacist, assistant pharmacist, or pharmacy intern, or by a representative of a business licensed to sell items described in subparagraph (I) of this paragraph (h) so long as such order is also followed by an electronic submission of the order to the business, specifying the name and address of the person for whom an item described in subparagraph (I) of this paragraph (h) is ordered and directions, if any, to be included with such item.

(i) (I) All sales of equipment and related accessories for sleep therapy, inhalation therapy, and electrotherapy dispensed pursuant to a prescription.

(II) For purposes of this paragraph (i), "prescription" means any order in writing, dated and signed by a licensed physician, physician assistant, or advanced practice nurse with prescriptive authority, or given orally by such a person and immediately reduced to writing by the pharmacist, assistant pharmacist, or pharmacy intern, or by a representative of a business licensed to sell items described in subparagraph (I) of this paragraph (i) so long as such order is also followed by an electronic submission of the order to the business, specifying the name and address of the person for whom an item described in subparagraph (I) of this paragraph (i) is ordered and directions, if any, to be included with such item.

(j) All sales of durable medical equipment and mobility enhancing equipment;

(k) All sales of nonprescription drugs or materials when furnished by a licensed provider as part of professional services provided to a patient; and

(l) All sales of corrective eyeglasses, contact lenses, or hearing aids.

(2) As used in this section, unless the context otherwise requires:

(a) (I) "Durable medical equipment" means equipment, including repair and replacement parts for such equipment, dispensed pursuant to a prescription, that:

(A) Can withstand repeated use;

(B) Is primarily and customarily used to serve a medical purpose;

(C) Is generally not useful to a person in the absence of illness or injury; and

(D) Is not worn in or on the body.

(II) "Durable medical equipment" includes, but is not limited to, hospital beds, intravenous poles and pumps, trapeze bars, toileting aids, bath and shower aids, standing aids, adaptive car seats, communication devices, and any related accessories for such items.

(III) For purposes of this paragraph (a), "prescription" means any order in writing, dated and signed by a licensed physician, physician assistant, or advanced practice nurse with prescriptive authority, or given orally by such a person and immediately reduced to writing by the pharmacist, assistant pharmacist, or pharmacy intern, or by a representative of a business licensed to sell items of durable medical equipment so long as such order is also followed by an electronic submission of the order to the business, specifying the name and address of the person for whom an item of durable medical equipment is ordered and directions, if any, to be included with the equipment.

(b) (I) "Mobility enhancing equipment" means equipment, including repair and replacement parts for such equipment, dispensed pursuant to a prescription, that:

(A) Is primarily and customarily used to provide or increase the ability to move from one place to another;

(B) Is appropriate for use in a home, in a person's community, or in a motor vehicle;

(C) Is not generally used by persons with normal mobility; and

(D) Does not include any motor vehicle or equipment on a motor vehicle normally provided by a motor vehicle manufacturer.

(II) "Mobility enhancing equipment" includes, but is not limited to, wheelchairs and wheelchair components or accessories, walking aids such as crutches, canes, or walkers, grab bars, trapeze bars, lift chairs, patient lifts, motorized carts, scooters, controls that are installed on motor vehicles, and any related accessories for such items.

(III) For purposes of this paragraph (b), "prescription" means any order in writing, dated and signed by a licensed physician, physician assistant, or advanced practice nurse with prescriptive authority, or given orally by such a person and immediately reduced to writing by the pharmacist, assistant pharmacist, or pharmacy intern, or by a representative of a business licensed to sell items of mobility enhancing equipment so long as such order is also followed by an electronic submission of the order to the business, specifying the name and address of the person for whom an item of mobility enhancing equipment is ordered and directions, if any, to be included with the equipment.

(3) For purposes of this section, "licensed provider" means any person authorized to prescribe drugs under the provisions of title 12, C.R.S.



§ 39-26-718. Charitable organizations - association or organization of parents and teachers of public school students

(1) The following shall be exempt from taxation under the provisions of part 1 of this article:

(a) All sales made to charitable organizations, in the conduct of their regular charitable functions and activities; except that any veterans' organization that qualifies as a charitable organization pursuant to section 39-26-102 (2.5) shall be exempt from taxation under the provisions of part 1 of this article only for the purpose of sponsoring a special event, meeting, or other function in the state of Colorado that is not part of the organization's regular activities in the state;

(b) (I) Effective July 1, 1995, all occasional sales by a charitable organization.

(II) For purposes of this paragraph (b), "occasional sales" means retail sales of tangible personal property, including concessions, for fund-raising purposes if:

(A) The sale of tangible personal property or concessions by the charitable organization takes place no more than twelve days, whether consecutive or not, during any one calendar year;

(B) The funds raised by the charitable organization through these sales are retained by the organization to be used in the course of the organization's charitable service; and

(C) The funds raised by the charitable organization through these sales do not exceed twenty-five thousand dollars during any one calendar year.

(c) On or after September 1, 2008, a sale by an association or organization of parents and teachers of public school students that is a charitable organization, if the association or organization uses the funds raised through the sale for the benefit of a public school or an organized public school activity or to pay the reasonable expenses of the association or organization.



§ 39-26-719. Motor vehicles

(1) (a) There shall be exempt from taxation under the provisions of part 1 of this article the sale of any motor vehicle, power source for any motor vehicle, or parts used for converting the power source for any motor vehicle, if:

(I) Repealed.

(II) For sales occurring on or after July 1, 2014:

(A) The gross vehicle weight rating of the motor vehicle is greater than twenty-six thousand pounds and if the power source or parts used for converting the power source are certified by the United States environmental protection agency as provided in the federal heavy-duty national program that includes new greenhouse gas emissions standards as established by the United States environmental protection agency; or

(B) The gross vehicle weight rating of the motor vehicle is greater than ten thousand pounds and if the motor vehicle, power source, or parts used for converting the power source meets the definition of a category 4, 4 A, 4 B, 4 C, 7, or 7 A truck as defined in section 39-22-516.8.

(b) For purposes of this subsection (1), unless the context otherwise requires:

(I) "Motor vehicle" means any self-propelled vehicle required to be licensed or subject to licensing for operation upon the highways of this state, including a vehicle that uses a hybrid propulsion system.

(II) "Parts used for converting" shall mean the wiring, fuel lines, engine coolant system, fuel storage containers, fuel control system, and other components associated with reducing the emissions characteristics of an engine or motor.

(III) "Power source" means the engine or motor and associated wiring, fuel lines, engine coolant system, fuel storage containers, and miscellaneous components.

(2) The following shall be exempt from taxation under the provisions of part 2 of this article:

(a) The storage, use, or consumption of a motor vehicle, if the owner is or was, at the time of purchase, a nonresident of Colorado and the owner purchased the vehicle outside of this state for use outside this state and actually so used it for a substantial and primary purpose for which it was acquired and the owner registered, titled, and licensed said motor vehicle outside of Colorado.

(b) (I) The storage, use, or consumption of a motor vehicle, power source for a motor vehicle, and parts used for converting the power source of a motor vehicle, if:

(A) For sales occurring on or before June 30, 2014, the gross vehicle weight rating of the motor vehicle is greater than ten thousand pounds and if the motor vehicle, power source, or parts used for converting the power source are certified by the United States environmental protection agency or any state as provided in the federal "Clean Air Act" as meeting an emission standard equal to or more stringent than the low-emitting vehicle emission standard;

(B) For sales occurring on or after July 1, 2014, the gross vehicle weight rating of the motor vehicle is greater than twenty-six thousand pounds and if the power source or parts used for converting the power source are certified by the United States environmental protection agency as provided in the federal heavy-duty national program that includes new greenhouse gas emissions standards as established by the United States environmental protection agency; or

(C) For sales occurring on or after July 1, 2014, the gross vehicle weight rating of the motor vehicle is greater than ten thousand pounds and if the motor vehicle, power source, or parts used for converting the power source meets the definition of a category 4, 4 A, 4 B, 4 C, 7, or 7 A truck as defined in section 39-22-516.8.

(II) For purposes of this paragraph (b), unless the context otherwise requires:

(A) "Motor vehicle" means any self-propelled vehicle required to be licensed or subject to licensing for operation upon the highways of this state, including a vehicle that uses a hybrid propulsion system.

(B) "Parts used for converting" shall mean the wiring, fuel lines, engine coolant system, fuel storage containers, fuel control system, and other components associated with reducing the emissions characteristics of an engine or motor.

(C) "Power source" means the engine or motor and associated wiring, fuel lines, engine coolant system, fuel storage containers, and miscellaneous components.



§ 39-26-720. Bingo equipment

(1) All sales of equipment, as defined in section 12-9-102 (5), C.R.S., to a bingo-raffle licensee, as defined in section 12-9-102 (1.2), C.R.S., shall be exempt from taxation under part 1 of this article.

(2) The storage, use, or consumption of equipment, as defined in section 12-9-102 (5), C.R.S., by a bingo-raffle licensee, as defined in section 12-9-102 (1.2), C.R.S., shall be exempt from taxation under part 2 of this article.



§ 39-26-721. Manufactured homes

(1) Forty-eight percent of the purchase price of factory-built housing, as such housing is defined in section 24-32-3302 (10), C.R.S., shall be exempt from taxation under part 1 of this article; except that the entire purchase price in any subsequent sale of a manufactured home, as such vehicle is defined in section 42-1-102 (106)(b), C.R.S., after such manufactured home has been once subject to the payment of sales tax by virtue of section 39-26-113, shall be exempt from taxation under part 1 of this article.

(2) The storage, use, or consumption of a manufactured home, as such vehicle is defined in section 42-1-102 (106)(b), C.R.S., after such manufactured home has been once subject to the payment of use tax by virtue of section 39-26-208, shall be exempt from taxation under the provisions of part 2 of this article.



§ 39-26-722. Cleanrooms - definitions - repeal

(1) Except as provided in subsection (3) of this section, for fiscal years commencing on or after July 1, 2007, but prior to the fiscal year commencing on July 1, 2017, all sales, storage, and use of machinery that comprises a cleanroom, in excess of five hundred dollars, that is used to produce tangible property, including but not limited to computer components, microprocessors, blank and written software media, other high-tech manufacturing products, biotechnological products, nanotechnological products, photonics products, and pharmaceuticals shall be exempt from taxation under the provisions of parts 1 and 2 of this article.

(2) (a) As used in this section, "cleanrooms" means an environment with a level of environmental pollutants such as dust, airborne microbes, aerosol particles, and chemical vapors equal to or less than the maximum number of particles per cubic meter as specified by ISO 14644-1, class 6, or such other succeeding definition adopted by the international organization for standardization.

(b) (I) As used in this section, "machinery that comprises a cleanroom" shall include, but shall not be limited to, the following machinery without regard to whether the machinery is affixed to or incorporated into real property or actually contained within the cleanroom: Integrated systems, fixtures, process piping, valves, electrical components, chillers, pumps, ducts, air management systems, tanks, motors, computers, or any other related apparatus that constitutes an assemblage of interrelated machines with separate functions and that collectively operate in a continuous process to reduce contamination or to control airflow, temperature, humidity, chemical purity, other environmental conditions, or manufacturing tolerances. "Machinery that comprises a cleanroom" also includes production equipment, moveable cleanroom partitions, and cleanroom lighting.

(II) As used in this section, "machinery that comprises a cleanroom" shall not include a building or a permanent, nonremovable component of a building that houses the cleanroom.

(3) If the revenue estimate prepared by the staff of the legislative council in June 2008 and each June thereafter through June 2016 indicates that the amount of the total general fund revenues for the fiscal year will not be sufficient to grow the total state general fund appropriations by six percent over such appropriations for the previous fiscal year, then the exemption as specified in subsection (1) of this section for the fiscal year commencing immediately following the June revenue estimate shall not be allowed.

(4) This section is repealed, effective July 1, 2018.



§ 39-26-723. Colorado wood products - repeal

(1) For fiscal years commencing on or after July 1, 2008, but prior to the fiscal year commencing on July 1, 2020, all sales, storage, and use of wood from salvaged trees killed or infested in Colorado by mountain pine beetles or spruce beetles, including but not limited to products such as lumber, furniture built from the salvaged trees, and wood chips or wood pellets generated from the salvaged trees, are exempt from taxation under the provisions of parts 1 and 2 of this article.

(2) For purposes of the exemption specified in subsection (1) of this section, a wholesaler shall certify on a form prescribed by the department of revenue that a product is from salvaged trees killed or infested in Colorado by mountain pine beetles or spruce beetles.

(3) This section is repealed, effective July 1, 2021.



§ 39-26-724. Components used to produce energy from a renewable energy source - definitions - repeal

(1) (a) For fiscal years commencing on or after July 1, 2006, all sales, storage, and use of components used in the production of alternating current electricity from a renewable energy source, including but not limited to wind, shall be exempt from taxation under parts 1 and 2 of this article.

(b) For state fiscal years 2009-10 through 2016-17, all sales, storage, and use of components used in solar thermal systems shall be exempt from taxation under parts 1 and 2 of this article.

(c) (I) On and after May 17, 2014, all sales, storage, and use of components used in biogas production systems for the production of biogas for sale to a power generator, as a transportation fuel, or as renewable natural gas are exempt from taxation under parts 1 and 2 of this article.

(II) This paragraph (c) is repealed, effective July 1, 2019.

(2) As used in this section:

(a) (I) "Components used in biogas production systems" includes all tangible personal property used in connection with the production of biogas and related solid by-products and liquid by-products, including but not limited to:

(A) Anaerobic digestion systems, including but not limited to truck weighing equipment, truck unloading equipment, manure receiving pits, substrate storage tanks, substrate receiving pits, dosing tanks, anaerobic digester tanks, natural gas-fired boilers, blowers, pumps, electrical equipment, control systems, piping, valves, and related tangible personal property;

(B) Biogas upgrade systems, including but not limited to pressurized gas processing technology systems, oxygen removal gas systems, booster compressors, ground flares, dryers, pumps, electrical equipment, control systems, gas pipeline interconnection equipment, piping, valves, hydrogen sulfide gas clean up systems, and related tangible personal property; and

(C) Digested solids systems, including but not limited to holding pits, centrifuges, other dewatering equipment, pumps, electrical equipment, control systems, conveyors, water storage ponds and related equipment, piping, valves, and related tangible personal property.

(II) This paragraph (a) is repealed, effective July 1, 2019.

(a.5) "Components used in solar thermal systems" include, but are not limited to:

(I) Solar collectors, including flat-plate collectors, evacuated tube collectors, solar air collectors, and concentrating solar thermal collectors;

(II) Tanks for the storage of gases or liquids that have been heated or cooled by solar-generated energy;

(III) Pumps, impellers, and fans for the circulation of gases or liquids that have been heated or cooled by solar-generated energy;

(IV) Heat exchangers used to transfer solar-generated energy;

(V) Support structures, racks, and foundations for any components listed in subparagraphs (I) to (IV) of this paragraph (a.5); and

(VI) Any other system components such as piping, valves, gauges, fittings, insulation, and controls for any components listed in subparagraphs (I) to (IV) of this paragraph (a.5).

(b) (I) "Components used in the production of alternating current electricity from a renewable energy source" shall include, but shall not be limited to, wind turbines, rotors and blades, solar modules, trackers, generating equipment, supporting structures or racks, inverters, towers and foundations, balance of system components such as wiring, control systems, switchgears, and generator step-up transformers, and concentrating solar power components that include, but are not limited to, mirrors, plumbing, and heat exchangers.

(II) "Components used in the production of alternating current electricity from a renewable energy source" shall not include any components beyond the point of generator step-up transformers located at the production site, labor, energy storage devices, or remote monitoring systems.

(c) "Solar thermal system" means a system whose primary purpose is to use energy from the sun to produce heat or cold for:

(I) Heating or cooling a residential or commercial building;

(II) Heating or cooling water; or

(III) Any industrial, commercial, or manufacturing process.



§ 39-26-725. Sales related to a school - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "Parent" means a parent of a student as defined in paragraph (d) of this subsection (1).

(b) "Sale that benefits a Colorado school" means a sale of a commodity or service from which all proceeds of the sale, less only the actual cost of the commodity or service to the person or entity described in subsection (2) of this section, are donated to a school or a school-approved student organization.

(c) "School" means a public or nonpublic school for students in kindergarten through twelfth grade or any portion thereof.

(d) "Student" means any person enrolled in a school as defined in paragraph (c) of this subsection (1).

(2) On or after September 1, 2008, a sale that benefits a Colorado school shall be exempt from taxation under the provisions of part 1 of this article, if the sale is made by any of the following:

(a) A school;

(b) An association or organization of parents and school teachers;

(c) A booster club or other club, group, or organization whose primary purpose is to support a school activity; or

(d) A school class or student club, group, or organization.

(3) Nothing in this section shall be construed as creating an exemption, or otherwise affecting an existing exemption, for a sale to a person or entity described in subsection (2) of this section.



§ 39-26-726. Medical marijuana - debilitating conditions and ability to purchase

All sales of medical marijuana to a patient who is determined to be indigent for purposes of waiving the fee required by section 25-1.5-106, C.R.S., shall be exempt from taxation under part 1 of this article. If the patient is determined to be indigent the state health agency shall mark his or her registry identification card as such and the patient shall present the card to the licensed medical marijuana center to receive the tax exemption.



§ 39-26-727. Tribal exemption - motor vehicles - partial interest - definition - legislative declaration

(1) The general assembly hereby declares that on-reservation sales to the Ute Indian Tribes and tribal members are exempt from state and local sales and use tax under federal law and that the purpose of the tax exemption created in this section is to:

(a) Codify this exemption so that it generally reflects the department of revenue's interpretation of current law;

(b) Ensure consistent application of the state tax and applicable Indian taxation rules;

(c) Provide guidance for tribes, tribal members, vendors, and the department of revenue; and

(d) Continue the department of revenue's practice of not requiring the delivery of a motor vehicle for the exemption to apply.

(2) As used in this section, with respect to a particular sale to a tribe or tribal member, "reservation" means either the Southern Ute Indian Reservation or the Reservation of the Ute Mountain Ute Tribe.

(3) (a) All sales of tangible personal property or services to the Southern Ute Indian Tribe, Ute Mountain Ute Tribe, or an enrolled member of either tribe, are exempt from taxation under part 1 of this article if the vendor is located:

(I) On a reservation; or

(II) Outside of a reservation but the property or service is delivered by the vendor and received by the tribe or the tribal member on a reservation.

(b) All sales of motor vehicles to the Southern Ute Indian Tribe or Ute Mountain Ute Tribe, or to an enrolled member of either tribe who resides on a reservation, are exempt from taxation under part 1 of this article if the motor vehicle is to be registered to an address on a reservation. A vendor may reasonably rely on a tribal member's certification of his or her enrolled membership status and residence.

(4) The storage, use, or consumption of tangible personal property or a service on a reservation that is exempt from sales tax pursuant to subsection (3) of this section is exempt from the use tax levied pursuant to part 2 of this article; except that this use tax exemption only applies to a motor vehicle that is registered to an address on a reservation.

(5) If the Southern Ute Indian Tribe, Ute Mountain Ute Tribe, or an enrolled member of either tribe has a partial or undivided interest in any type of legal entity, the exemptions created in this section apply to a sale of goods or services to such entity in proportion to the interest. To be eligible for the exemption, the tribe or tribal member must file a declaration with the department of revenue that identifies the entity, each tribe and tribal member that has an interest in the entity, and the amount of each interest.



§ 39-26-728. Property for use in space flight - definitions

(1) For the state fiscal years commencing on or after July 1, 2014, all sales, storage, and use of qualified property for use in space flight is exempt from taxation under parts 1 and 2 of this article.

(2) As used in this section:

(a) "Qualified property for use in space flight" means any of the following:

(I) A space vehicle and any component thereof;

(II) Tangible personal property to be placed or used aboard a space vehicle, regardless of whether such personal property is to be ultimately returned to the state for subsequent use, storage, or other consumption; and

(III) Fuel of a quality that is not adaptable for use in an ordinary motor vehicle and that is produced, sold, and used exclusively for space flight.

(b) "Space flight" means any flight designed for suborbital, orbital, or interplanetary travel by a space vehicle.

(c) "Space vehicle" means any tangible personal property that has space flight capability and is intended for space flight and includes, but is not limited to, an orbital space facility, space propulsion system, satellite, or space station of any kind.

(3) The tax exemption established by this section may not be denied to a taxpayer because of a failure, postponement, destruction, or cancellation of a launch of a space vehicle.

(4) The executive director of the department of revenue shall annually provide information to the finance committees of the house of representatives and the senate, or any successor committees, on the number of exemptions claimed pursuant to this section. Such information may be incorporated into an existing report provided on an annual basis by the executive director to the committees.



§ 39-26-729. Retail sales of marijuana

On and after July 1, 2017, all retail sales of marijuana upon which the retail marijuana sales tax is imposed pursuant to section 39-28.8-202 are exempt from taxation under part 1 of this article 26.






Part 8 - Sales and Use Tax Simplification Task Force

§ 39-26-801. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Colorado has a unique and complex state and local sales tax system;

(b) Home rule jurisdictions have exercised their constitutional authority to establish their own sales and use tax systems, including their own licensing requirements, rates, taxable and nontaxable items, and definitions;

(c) The resulting lack of uniformity can be especially cumbersome for businesses operating in multiple jurisdictions in Colorado; and

(d) It is time that a group of knowledgeable citizens come together to study options of further simplifying our tax system.



§ 39-26-802. Sales and use tax simplification task force - creation

(1) (a) Notwithstanding section 2-3-303.3, there is created the sales and use tax simplification task force, referred to in this part 8 as the "task force", which shall meet as necessary during any legislative session or any interim between legislative sessions to study the necessary components of a simplified sales and use tax system for both the state and local governments, including home rule municipalities and counties.

(b) The task force shall study sales and use tax simplification between the state and local governments, including home rule municipalities, to identify opportunities and challenges within existing fiscal frameworks to adopt innovative revenue-neutral solutions that do not require constitutional amendments or voter approval. The task force shall consider the feasibility of:

(I) Having a third-party entity responsible for state or local sales and use tax administration, return processing, and audits;

(II) Making audits of retailers more uniform for all state and local taxing jurisdictions in the state;

(III) Utilization of certified software for sales and use tax administration and collection of state and local sales and use tax; and

(IV) Utilization of a single sales and use tax return for state and local taxing jurisdictions.

(2) The task force consists of:

(a) Two members from the house of representatives, one appointed by the speaker of the house of representatives and one appointed by the minority leader of the house of representatives;

(b) Two members from the senate, one appointed by the president of the senate and one appointed by the minority leader of the senate;

(c) A representative of the department of revenue who is well versed in sales and use tax collection and distribution issues and who is knowledgeable of the policy statements and resolutions regarding sales and use tax collection and uniformity of the multistate tax commission, of which Colorado is a member;

(d) A representative of the Colorado municipal league;

(e) A representative of Colorado counties, incorporated;

(f) A member of a statewide association of small businesses that is addressing the simplification of sales and use tax collection, appointed by the governor;

(g) A member of the statewide chamber of commerce, appointed by the governor;

(h) A state and local sales and use tax law practitioner who is not employed by a home rule or statutory city or city and county, appointed by the governor;

(i) A member with state and local sales and use tax accounting experience who is not employed by a home rule or statutory city or city and county, appointed by the governor; and

(j) One manager, mayor, council-person, finance officer, or tax administrator of a home rule or statutory city or city and county, appointed by the Colorado municipal league from each of its four population membership categories, according to its bylaws.

(3) The task force shall meet at least eight times, with the first meeting occurring no later than July 12, 2017. Task force meetings shall be open to the public and the task force shall solicit the testimony of the members of the public.

(4) (a) The members of the task force appointed pursuant to subsections (2)(a) and (2)(b) of this section are entitled to receive compensation and reimbursement of expenses as provided in section 2-2-326.

(b) The legislative council staff and the office of legislative legal services shall be available to assist the task force in carrying out its duties.

(5) No later than November 1, 2017, and no later than each November 1 thereafter, the task force shall make a report to the legislative council created in section 2-3-301 that may or may not include recommendations for legislation.



§ 39-26-803. Gifts, grants, or donations

The task force may seek, accept, and expend gifts, grants, or donations from private or public sources for the purposes of this part 8.



§ 39-26-804. Sunset of task force

This part 8 is repealed, effective July 1, 2020. Before its repeal, this part 8 is scheduled for review in accordance with section 2-3-1201.









Article 26.1 - Colorado Tourism Promotion Fund Tax

§ 39-26. 1-101 to 39-26.1-113. (Repealed)






Article 27 - Gasoline and Special Fuel Tax

Part 1 - Gasoline Tax

§ 39-27-101. Definitions - construction

As used in this part 1, unless the context otherwise requires:

(1) "Air carrier" means any domestic or foreign aircraft carrying passengers or cargo for hire.

(1.5) "Biodiesel fuel" means a motor vehicle fuel that is produced from plant or animal products or wastes, as opposed to fossil fuel sources.

(2) "Blended gasoline" means any mixture of taxable or tax-exempt gasoline with any other liquid on which the excise tax has not been imposed pursuant to this section.

(3) "Blended special fuel" means any mixture of taxable or tax-exempt special fuel with any other liquid on which the excise tax has not been imposed pursuant to this section, other than special fuel that has been dyed in accordance with federal regulations.

(4) "Blender" means a person who produces blended gasoline or blended special fuel outside of the gasoline or special fuel distribution system consisting of refineries, pipelines, vessels, and terminals. For purposes of this subsection (4), gasoline in a refinery, pipeline, vessel, or terminal is in the gasoline distribution system, and special fuel in a refinery, pipeline, vessel, or terminal is in the special fuel distribution system. Gasoline or special fuel in the tank of any vehicle or in any railcar, trailer, truck, or other equipment suitable for ground transportation is not in the gasoline or special fuel distribution system, respectively.

(4.3) "Cargo tank" means a bulk packaging that:

(a) Is a tank intended primarily for the carriage of liquids, gases, solids, or semi-solids and includes appurtenances, reinforcements, fittings, and closures;

(b) Is permanently attached to or forms a part of a motor vehicle, or is not permanently attached to a motor vehicle but that, by reason of its size, construction, or attachment to a motor vehicle, is loaded or unloaded without being removed from the motor vehicle;

(c) Is not fabricated under a specification for cylinders, intermediate bulk containers, multi-unit tank car tanks, portable tanks, or tank cars; and

(d) Is not primarily intended to provide fuel for the propulsion of the motor vehicle.

(4.7) "Cargo tank motor vehicle" means a motor vehicle with one or more cargo tanks permanently attached to or forming an integral part of the motor vehicle.

(5) "Common carrier" or "carrier" means a person, including a railroad operator, who transports gasoline or special fuel from a terminal located in this state or transports gasoline or special fuel imported into this state and who does not own the gasoline or special fuel.

(6) "Direct air carrier" means a person who provides or offers to provide air transportation and who has control over the operational functions performed in providing that transportation. A direct air carrier that provides air transportation services to a public charter operator as defined in subsection (24) of this section has a binding commitment to furnish air transportation to the public charter operator via a charter contract pursuant to 14 CFR 380.29 and shall actively provide such air transportation services to the public charter operator.

(7) (a) "Distributor" means:

(I) A gasoline or special fuel broker, any person who sells special fuel to another distributor, broker, or vendor, and any vendor of liquefied petroleum gas or natural gas;

(II) Any person who acquires gasoline or special fuel from a supplier, importer, blender, or another distributor for the subsequent sale and distribution by tank cars, tank trucks, or both;

(III) Any person who refines, manufactures, produces, compounds, blends, or imports special fuel or gasoline;

(IV) A private commercial fleet operator that uses natural gas from a public utility, as defined in section 40-1-103 (1), C.R.S., if:

(A) The public utility is not a distributor with respect to the sale of the natural gas; and

(B) The commercial fleet operator has not contracted with another person to be a distributor under subparagraph (V) of this paragraph (a);

(V) Any person who contracts with a private commercial fleet operator to be a distributor on behalf of the operator; or

(VI) A private commercial fleet operator that uses liquefied petroleum gas, if the operator has not contracted with a person to be a distributor on behalf of the operator.

(b) "Distributor" includes every person importing gasoline or special fuel by means of a pipeline or in any other manner but does not include persons importing gasoline or special fuel contained only in the fuel tank of a motor vehicle.

(c) Notwithstanding any provision of this subsection (7) to the contrary, a public utility as defined in section 40-1-103 (1), C.R.S., is only a distributor if it sells special fuel as a vendor through an alternative fuel vehicle charging or fueling facility that is unregulated under section 40-1-103.3, C.R.S., but only with respect to those sales.

(d) Notwithstanding any provision of this subsection (7) to the contrary, a person who meets the requirements of section 39-27-104 (5)(a) is not a distributor.

(8) "Dyed diesel" means diesel fuel that is dyed under the rules of the United States environmental protection agency or the internal revenue service for high sulphur diesel fuel or low sulphur diesel fuel or under any other requirements subsequently set by such agencies for special fuel sold for nontaxable uses.

(9) "Exporter" means a person who acquires gasoline or special fuel in this state exclusively for delivery to another state in which he or she is licensed.

(10) "Fuel tank" means any receptacle on a motor vehicle from which fuel is supplied for the propulsion of the vehicle, exclusive of a cargo tank, and includes any separate compartment of a cargo tank used as a fuel tank and any auxiliary tank or receptacle of any kind from which fuel is supplied for the propulsion of the vehicle, whether or not such tank or receptacle is directly connected to the fuel supply line of the vehicle.

(11) "Gallons" means gallons as measured on a gross gallons basis, as defined in section 8-20-201 (3), C.R.S.; except that:

(a) (I) For a vendor who sells compressed natural gas at retail, "gallons" means gallons as measured in accordance with the mass labeling requirements for gasoline equivalents that are included in section 3-3 of the rules promulgated by the division of oil and public safety in the department of labor and employment, or any successor rule;

(II) For all distributors of compressed natural gas other than those specified in subparagraph (I) of this paragraph (a), "gallons" means gallons as measured in accordance with whichever of the following was the basis for the sale of the gas to the distributor:

(A) The volumetric reporting requirements that are included in the federal excise tax return, form 720, established by the federal internal revenue service, or any successor form that is used for paying the federal fuel tax;

(B) The mass labeling requirements for gasoline equivalents that are included in section 3-3 of the rules promulgated by the division of oil and public safety in the department of labor and employment, or any successor rule; or

(C) The energy measure included in the definition for gasoline gallon equivalent in section 1-6 of the rules promulgated by the division of oil and public safety in the department of labor and employment, or any successor rule; and

(b) For purposes of liquefied petroleum gas, "gallons" means gallons as measured on a net gallon basis as defined in section 8-20-201 (5), C.R.S.

(12) "Gasoline" means any flammable liquid used primarily as a fuel for the propulsion of motor vehicles, motor boats, or aircraft. "Gasoline" does not include diesel engine fuel, kerosene, liquefied petroleum gas, natural gas, and products, including kerosene, specially prepared, sold, and used in aircraft operated by scheduled air carriers or commuter airline operators exempt from the federal aviation fuels tax; except that "gasoline" does include products, including kerosene, specially prepared, sold, and used in any other aircraft. Except as otherwise provided in this subsection (12), any product blended with gasoline shall be considered gasoline for purposes of the excise tax imposed pursuant to this part 1.

(13) "Highway" means any way or place in this state of whatever nature, open to the use of the public, for purposes of traffic, including highways under construction.

(14) "Importer" means a person who imports gasoline or special fuel in bulk or by transport load into this state from another state by truck, rail, or pipeline.

(15) "In this state" means within the exterior limits of the state of Colorado and includes all territories within these limits owned by or ceded to the United States of America.

(16) "Indirect air carrier" means any person who engages directly in air transportation operations and who uses the services of a direct air carrier for such transportation services.

(17) "Licensee" means any person holding a valid license issued by the department of revenue pursuant to section 39-27-104, to act as a supplier, importer, exporter, distributor, carrier, or blender.

(18) "Motor vehicle" means any self-propelled vehicle required to be licensed or subject to licensing for operation upon the highways of this state.

(19) "Part 121 air carrier" means an aircraft operator that conducts operations pursuant to 14 CFR 121 between any two points within the forty-eight contiguous states of the United States or within the United States and a specifically authorized point located outside the United States, operating any of the following:

(a) A turbojet-powered airplane;

(b) An airplane having a passenger-seat configuration of more than nine passenger seats, excluding each crewmember seat; or

(c) An airplane having a payload capacity of more than seven thousand five hundred pounds.

(20) "Part 135 commuter air carrier" means an aircraft operator that conducts operations pursuant to 14 CFR 135, operating a minimum of five round trips per week on at least one route between two or more points according to the published flight schedules, operating either of the following:

(a) Any airplane, other than a turbojet-powered airplane, that has a maximum passenger-seat configuration of nine seats or fewer and a payload capacity of seven thousand five hundred pounds or fewer; or

(b) A rotorcraft.

(21) "Part 135 on-demand operator" means an aircraft operator that conducts operations for hire or compensation pursuant to 14 CFR 135 in an aircraft with nine or fewer passenger seats and a payload capacity of seven thousand five hundred pounds or fewer. A part 135 on-demand operator operates on an on-demand basis and does not meet the flight scheduled qualifications of a part 135 commuter air carrier.

(22) (a) "Person" means every individual, firm, association, joint stock company, syndicate, limited liability company, partnership, joint venture, corporation, estate, trust, or any group or combination thereof acting as a unit, this state, any county, city and county, municipality, special district, or other political subdivision of this state, or any group or combination of such governmental entities acting as a unit.

(b) Whenever used in any clause in this part 1 prescribing or imposing a fine, imprisonment, or both, "person":

(I) As applied to a firm, association, limited liability company, partnership, joint venture, joint stock company, receiver, or syndicate, means the partners or members thereof;

(II) As applied to a corporation, means the officers or resident managing agent thereof; and

(III) As applied to an estate, trust, or business trust, means the administrator or trustee thereof.

(23) "Public charter" means a one way or round trip charter flight performed by one or more direct air carriers as defined pursuant to subsection (6) of this section and that is arranged and sponsored by a public charter operator pursuant to 14 CFR 380.

(24) "Public charter operator" means a United States or foreign indirect air carrier as defined in subsection (16) of this section that is authorized to engage in the formation of groups for transportation on public charters in accordance with 14 CFR 380.

(25) "Refiner" means a person who processes crude oil or who produces, refines, prepares, distills, or manufactures gasoline or special fuel in this state.

(26) "Refinery" means any place where gasoline, special fuel, or crude oil is produced, refined, compounded, blended, or manufactured.

(27) "Retailer" means every person selling gasoline in this state at the retail level of trade.

(28) "Sell" means to transfer title or possession, exchange, or barter in any manner or by any means whatsoever.

(29) "Special fuel" means diesel engine fuel, kerosene, liquefied petroleum gas, and natural gas used for the generation of power to propel a motor vehicle on the highways of this state. "Special fuel" does not include gasoline as defined in subsection (12) of this section.

(30) "Supplier" means a person who owns and stores gasoline or special fuel in a pipeline terminal, terminal, or refinery in or outside of this state for sale or use within or outside the boundaries of this state.

(31) "Tank farm" means any collection of tanks for storage of gasoline or special fuel located at or appurtenant to any refinery or pipeline terminal for storage of gasoline or special fuel before the sale thereof in this state.

(32) "Terminal" means a gasoline or special fuel storage and distribution facility that is supplied by a pipeline, vessel, or refinery or a tank farm from which gasoline or special fuel may be removed for distribution.

(33) "Terminal operator" means the person who by ownership or contractual agreement controls the operation of a terminal.

(34) "Use" or "uses" means the placing of special fuel into any fuel tank, unless it is established to the satisfaction of the executive director of the department of revenue that the fuel was consumed for a purpose other than to propel a motor vehicle on the highways of this state. With respect to fuel brought into this state in a fuel tank, "use" means the consumption of the fuel in this state. A vendor placing special fuel other than liquefied petroleum gas into a fuel tank of a motor vehicle not owned by the vendor is not deemed to have used the fuel.

(35) "User" means any person who uses special fuel.

(36) "Vendor" means any person who sells special fuel in this state and places the fuel, or causes the fuel to be placed, into any fuel tank or receptacle from which a fuel tank is supplied; including service station dealers, brokers, and users who sell special fuel to others and distributors who sell special fuel to users. For the purposes of this part 1, a vendor of liquefied petroleum gases shall be deemed a distributor and shall comply with all of the requirements imposed upon distributors in this part 1.



§ 39-27-102. Tax imposed on gasoline and special fuel - deposits - penalties

(1) (a) (I) (A) An excise tax is imposed and shall be collected on all gasoline or special fuel acquired, sold, offered for sale, or used in this state for any purpose whatsoever, but only one tax shall be paid upon the same gasoline or special fuel in this state. Except as otherwise provided in this subparagraph (I), no more than three tax-deferred transactions shall take place after the gasoline or special fuel has left the terminal of its origin, either within or outside of this state; except that, for purposes of counting the applicable transactions in order to collect the tax imposed by this subparagraph (I), counting shall begin when the gasoline or special fuel first enters this state, whether by truck or by rail. If more than three distributors acquire the gasoline or special fuel, the third distributor shall be liable for payment of the tax imposed. Nothing in this paragraph (a) shall preclude previous distributors from paying the tax. A distributor shall not be required to pay tax on gasoline or special fuel that is exempt pursuant to section 39-27-103 (2). The tax imposed shall be computed upon the total amount of gasoline or special fuel, measured in gallons, acquired by each distributor in this state and shall be paid in the manner provided in this section. For purposes of this sub-subparagraph (A), "special fuel" does not include liquefied petroleum gas.

(B) An excise tax is imposed on liquefied petroleum gas when it is placed in a fuel tank, unless the use of the special fuel is exempt. The tax imposed is computed upon the total amount of liquefied petroleum gas, measured in gallons, that is placed in the fuel tank. If the liquefied petroleum gas is placed in the fuel tank by a distributor, the distributor shall pay the tax to the department of revenue in accordance with this section.

(C) If a distributor uses liquefied petroleum gas from a cargo tank to propel a cargo tank motor vehicle on the highways in this state, an excise tax is imposed on the liquefied petroleum gas that is used as special fuel. The liquefied petroleum gas that is carried in the cargo tank but not used as special fuel is not subject to the excise tax. The tax imposed is computed upon an estimate of the total amount of liquefied petroleum gas, measured in gallons, used to propel the cargo tank motor vehicle based on the number of miles that the vehicle traveled. A distributor shall report to the department of revenue the number of miles that the vehicle traveled based on odometer readings. The department shall establish the form to be used to report this information.

(II) (A) The excise tax imposed on gasoline by subparagraph (I) of this paragraph (a) shall be twenty cents per gallon or fraction thereof from August 1, 1989, through December 31, 1990, and twenty-two cents per gallon or fraction thereof for calendar years beginning on and after January 1, 1991.

(B) The excise tax imposed on special fuel by subparagraph (I) of this paragraph (a) is twenty and one-half cents per gallon or a fraction thereof for calendar years beginning on and after January 1, 1992. This sub-subparagraph (B) does not apply to any special fuel specified in subparagraphs (VI), (VII), and (VIII) of this paragraph (a).

(III) (Deleted by amendment, L. 2005, p. 863, § 1, effective July 1, 2005.)

(IV) (A) The excise tax imposed by subparagraph (I) of this paragraph (a) shall be six cents per gallon or fraction thereof on gasoline used as fuel for the propulsion of nonturbo-propeller or nonjet engine aircraft and shall be four cents per gallon or fraction thereof on gasoline used as fuel for the propulsion of turbo-propeller or jet engine aircraft.

(B) The provisions of this subparagraph (IV) shall not apply to domestic or foreign part 121 air carriers as defined in section 39-27-101 (19) or part 135 commuter air carriers as defined in section 39-27-101 (20) authorized to provide passenger and cargo air transportation services pursuant to the regulations of the office of the secretary of transportation and federal aviation administration of the United States department of transportation. The provisions of this subparagraph (IV) also shall not apply to direct air carriers as defined in section 39-27-101 (6), providing air transportation to authorized public charter operators pursuant to 14 CFR 380. For those air carriers that are certificated by the United States department of transportation for both part 121 air carrier operations and part 135 on-demand operations, the provisions of this sub-subparagraph (B) shall not apply to the air carrier's part 135 on-demand operations.

(C) Based upon reports submitted by wholesalers or distributors pursuant to the provisions of this article, the department of revenue shall compile a monthly report showing the amount of excise taxes collected on gasoline pursuant to the provisions of this subparagraph (IV). Such monthly report shall be transmitted to the division of aeronautics created in section 43-10-103, C.R.S., for use by the division in distributing moneys in the aviation fund in accordance with section 43-10-110, C.R.S.

(V) In the case of a user, the tax imposed by this section shall be measured by the gallons of special fuel imported into this state or acquired without payment of the tax imposed by this section and used in the propulsion of a motor vehicle on the highways of this state.

(VI) The excise tax imposed on compressed natural gas by subparagraph (I) of this paragraph (a) is:

(A) Three cents per gallon or a fraction thereof for the 2014 calendar year;

(B) Six cents per gallon or a fraction thereof for the 2015 calendar year;

(C) Nine cents per gallon or a fraction thereof for the 2016 calendar year;

(D) Twelve cents per gallon or a fraction thereof for the 2017 calendar year;

(E) Fifteen cents per gallon or a fraction thereof for the 2018 calendar year; and

(F) Eighteen and three-tenths cents per gallon or a fraction thereof for calendar years beginning on and after January 1, 2019.

(VII) The excise tax imposed on liquefied natural gas by subparagraph (I) of this paragraph (a) is:

(A) Three cents per gallon or a fraction thereof for the 2014 calendar year;

(B) Five cents per gallon or a fraction thereof for the 2015 calendar year;

(C) Seven cents per gallon or a fraction thereof for the 2016 calendar year;

(D) Eight cents per gallon or a fraction thereof for the 2017 calendar year;

(E) Ten cents per gallon or a fraction thereof for the 2018 calendar year; and

(F) Twelve cents per gallon or a fraction thereof for calendar years beginning on and after January 1, 2019.

(VIII) The excise tax imposed on liquefied petroleum gas by subparagraph (I) of this paragraph (a) is:

(A) Three cents per gallon or a fraction thereof for the 2014 calendar year;

(B) Five cents per gallon or a fraction thereof for the 2015 calendar year;

(C) Seven cents per gallon or a fraction thereof for the 2016 calendar year;

(D) Nine cents per gallon or a fraction thereof for the 2017 calendar year;

(E) Eleven cents per gallon or a fraction thereof for the 2018 calendar year; and

(F) Thirteen and one-half cents per gallon or a fraction thereof for calendar years beginning on and after January 1, 2019.

(b) (I) In the case of gasoline or special fuel shipped to a distributor from a terminal, the amount of gasoline or special fuel acquired is deemed to be the amount shipped from the terminal, as shown by the terminal manifest; except that an allowance of two percent of the total amount of gasoline or special fuel acquired during any calendar month, as shown by terminal manifests, shall be deducted by the licensed distributor to cover losses in transit and in unloading the gasoline or special fuel and costs of collection and payment to the state of the tax imposed by this section, out of which allowance the distributor shall make to each retailer an allowance of one percent of the amount of gasoline or special fuel delivered during each calendar month by the distributor to the retailer, as shown by delivery invoices signed by the retailer, but there is no allowance for liquefied petroleum gas.

(II) The tax imposed by this section is exempted on each recorded and reported sale by a distributor to the United States, or any of its agencies, and to any town, city, county, city and county, special district, or school district when the gasoline or special fuel is used exclusively by the governmental entity in performing its governmental functions and activities. The exemption applies solely to machines owned or operated by the United States or any of its agencies, by the state, or by any town, city, county, city and county, school district, or other political division of the state. Exemptions for persons conducting business for such governmental entities on a contract basis using an aircraft must be based solely on the applicable operating certificate of the aircraft operator pursuant to sub-subparagraph (B) of subparagraph (IV) of paragraph (a) of this subsection (1). Any governmental entity referred to in this paragraph (b) shall obtain an exemption certificate from the executive director of the department of revenue. Upon receipt of an exemption certificate, a governmental entity may:

(A) Purchase gasoline or special fuel from a distributor without payment of the excise tax imposed pursuant to this part 1 if the gasoline or special fuel is used exclusively by the governmental entity in performing its governmental functions and activities.

(B) Sell to or purchase gasoline or special fuel from another governmental entity that has a fuel tax exemption certificate, and the transaction is exempt from the excise tax imposed pursuant to this part 1 if the gasoline or special fuel is used exclusively by the governmental entity in performing its governmental functions and activities. The governmental entity is required to keep a copy of the fuel tax exemption certificate on file for any entity to which it resells or distributes fuel. A governmental entity that sells gasoline or special fuel pursuant to this sub-subparagraph (B) is not required to be a licensee pursuant to the provisions of section 39-27-104. Sales authorized pursuant to this sub-subparagraph (B) are intended to facilitate intergovernmental efficiencies with respect to sales for individual vehicles or equipment. It is not the intent of this sub-subparagraph (B) for intergovernmental sales to include purchases in excess of five hundred gallons in a single transaction unless required for unusual, unforseen, or emergency circumstances.

(1.5) (Deleted by amendment, L. 2000, p. 1916, § 2, effective October 1, 2000.)

(2) (a) Except as set forth in section 39-27-102.5 (9), every person who uses any gasoline or special fuel for propelling a motor vehicle on the public highways of this state or who is licensed to import any gasoline or special fuel into this state for use or sale in this state, upon which gasoline or special fuel a licensed distributor has not paid or is not liable to pay the tax imposed in this section, is deemed to be a distributor and is liable for and shall pay an excise tax at a rate established by paragraph (a) of subsection (1) of this section on all such gasoline or special fuel so used, or imported for use or sale, in this state. Such person shall pay such tax to the department of revenue, pursuant to section 39-27-105.3, on or before the twenty-sixth day of the calendar month following the month in which such gasoline or special fuel was used or imported and shall, at the time of payment, render to the department, on forms provided by it, an itemized statement, signed under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S., of all such gasoline or special fuel so used or imported during such preceding calendar month. When such gasoline or special fuel is delivered from a terminal in a carload lot, the quantity thereof and the amount of tax thereon shall be computed in the same manner as in the case of a distributor.

(b) A person operating a passenger car into this state may bring into the state, for the operation of such passenger car, not more than the capacity for gasoline or special fuel in the ordinary fuel tank attached to such passenger car without being liable for payment of the tax on such gasoline or special fuel. Any person operating a motor truck or motor bus into this state, except those persons operating a qualified motor vehicle pursuant to motor fuel tax cooperative agreement entered into under part 3 of this article, may bring into this state, for the operation of such motor truck or motor bus, not more than the capacity for gasoline or special fuel in the ordinary fuel tank attached to such motor truck or motor bus without being liable for payment of the tax on such gasoline or special fuel. Any person operating an aircraft into this state, other than an aircraft operated by scheduled air carriers or commuter airline operators, may bring into this state, for the operation of such aircraft, not more than the capacity for gasoline or special fuel in the ordinary fuel tank attached to such aircraft without being liable for payment of the tax on such gasoline or special fuel. In the event of a disagreement between the operator, driver, or owner of any vehicle, truck, or bus and any officer or inspector of this state regarding the capacity of the ordinary fuel tank of any vehicle traveling upon the highways, the operator, driver, or owner shall be required, at his or her own expense, to prove to the satisfaction of the officer or inspector the capacity of the ordinary fuel tank attached to such vehicle, and, in the event it exceeds that exempted by law, he or she shall be required to pay the tax on any additional gallonage then and there, securing a receipt from the officer or inspector with whom such disagreement occurred.

(c) and (d) Repealed.

(2.5) Except as otherwise provided in paragraph (b) of subsection (2) of this section, every person who imports gasoline or special fuel other than liquefied petroleum gas into this state for use or sale in this state without a valid importer, supplier, blender, or distributor license is liable for and shall pay an excise tax pursuant to paragraph (a) of subsection (1) of this section on all gasoline or special fuel such person imports for use or sale in this state. In addition to the excise tax, such person shall be subject to the civil penalties set forth in subsection (9) of this section. Every person who imports liquefied petroleum gas into this state without a valid importer, supplier, or distributor license is subject to the civil penalties set forth in subsection (9) of this section. Immediately upon discovery of a violation of this subsection (2.5), the department of revenue and agents thereof may demand payment of such excise tax, if owed, and all applicable fines associated with the unlicensed importation of gasoline or special fuel and may detain the shipment of gasoline or special fuel until such excise tax and fines are collected.

(3) to (8) Repealed.

(9) (a) Any person who imports or distributes gasoline or special fuel into this state without a license shall be subject to the following civil penalties:

(I) A five-thousand-dollar fine for the first violation;

(II) A ten-thousand-dollar fine for the second violation;

(III) A fifteen-thousand-dollar fine for a third or subsequent violation.

(b) The executive director of the department of revenue is authorized to waive, for good cause shown, any civil penalty assessed pursuant to this subsection (9).

(c) All moneys collected pursuant to this subsection (9) shall be credited to the highway users tax fund, created in section 43-4-201, C.R.S., and allocated and expended as specified in section 43-4-205 (5.5)(a), C.R.S.

(10) Nothing in this section shall be construed to prohibit the criminal prosecution of any person who commits a criminal offense in connection with or as a result of violating any provision of this part 1.



§ 39-27-102.5. Exemptions on tax imposed - ex-tax purchases

(1) (Deleted by amendment, L. 2005, p. 866, § 2, effective July 1, 2005.)

(1.5) Except as otherwise provided in paragraphs (a) and (b) of subsection (2) of this section, paragraph (b) of subsection (3) of this section, and section 39-27-102 (1)(b), indelible dye meeting federal regulations must be added to special fuel before or upon withdrawal at a terminal or refinery rack for that special fuel to be exempt from the excise tax imposed pursuant to this part 1. Such tax-exempt special fuel shall not be used for taxable purposes; except that dyed special fuel may be used for a taxable purpose to the extent that such use is allowed under federal law or regulations with such fuel being subject to the excise tax imposed pursuant to this part 1. For purposes of this subsection (1.5), "taxable purpose" means any use on which an excise tax on special fuel is imposed pursuant to this part 1. The terminal operator shall ensure that tax-exempt special fuel is dyed before it leaves the terminal. The seller shall give notice to the purchaser in accordance with federal regulations that the dyed special fuel is not legal for taxable use.

(2) (a) Dyed diesel fuel purchased to propel farm vehicles, when the same are being used on farms and ranches, farm tractors, and implements of husbandry only incidentally operated or moved on a highway, when operated off the public highways, and vehicles or construction equipment operated within the confines of highway construction projects when the same are actually being used in the construction of such highways shall be exempt from the excise tax imposed pursuant to this part 1. In accordance with section 39-27-104 (1)(d.5), dyed diesel fuel may be blended by a licensed distributor with biodiesel fuel after withdrawal at a terminal or refinery rack up to the maximum federally allowable blend. Such blended special fuel shall be exempt from the excise tax imposed pursuant to this part 1, so long as it is purchased for the purposes set forth in this paragraph (a). A person who purchases undyed special fuel for the purposes set forth in this paragraph (a) may, in accordance with section 39-27-103, apply to the department of revenue for a refund of the excise tax paid thereon.

(b) (I) (Deleted by amendment, L. 2005, p. 866, § 2, effective July 1, 2005.)

(II) Dyed diesel purchased by the state of Colorado, any of its agencies, any town, city, county, city and county, school district of this state, or any other political subdivision of this state shall be exempt from the excise tax imposed pursuant to this part 1 if the special fuel is used exclusively by the governmental entity in performing its governmental functions and activities. A person who purchases dyed diesel fuel for the purposes set forth in this subparagraph (II) may, in accordance with section 39-27-103, apply to the department of revenue for a refund of the excise tax paid thereon.

(III) Any state or local governmental entity referred to in subparagraph (II) of this paragraph (b) may obtain an exemption certificate from the executive director of the department of revenue pursuant to subsection (3) of this section. Upon receipt of an exemption certificate, such governmental entity may purchase from a distributor undyed special fuel without payment of the excise tax imposed pursuant to this part 1 if the special fuel is used exclusively by the governmental entity in performing its governmental functions and activities.

(c) Any person operating a vehicle other than a qualified motor vehicle pursuant to the motor fuel tax cooperative agreement entered into under part 3 of this article may bring into this state for the operation of such vehicle only the amount of special fuel that is in the ordinary fuel tank attached to such vehicle without being liable for the payment of the tax under this part 1.

(3) (a) The tax collected by the distributor pursuant to this section is deemed to have been received by the distributor at the time the fuel is acquired or, in the case of liquefied petroleum gas, at the time the fuel is placed in a fuel tank or used to propel a cargo tank motor vehicle, irrespective of when payment is received by the distributor for the amount of the invoice, including the tax, and the tax required to be collected by the distributor constitutes a debt owed by the distributor to this state.

(b) The executive director of the department of revenue shall issue an exemption certificate to a user of special fuel to purchase undyed special fuel from a distributor without payment of the tax if such user is exempt under the provisions of paragraph (b) of subsection (2) of this section.

(c) With each sale of special fuel made without payment of the tax pursuant to this subsection (3), the distributor shall secure evidence that the user has authorization from the executive director of the department of revenue to purchase special fuel ex-tax, together with the distributor's name and address and such other information as the executive director may require.

(4) (Deleted by amendment, L. 2000, p. 1932, § 15, effective October 1, 2000.)

(5) and (6) Repealed.

(7) Motor vehicles that are owned or operated by a nonprofit transit agency that receives public funds and that are used exclusively in performing the agency's nonprofit functions and activities shall be exempt from the special fuel tax imposed by section 39-27-102 (1)(a) upon liquefied petroleum gas and natural gas. A person who purchases special fuel for the purposes set forth in this subsection (7) may, in accordance with section 39-27-103, apply to the department of revenue for a refund of the excise tax paid thereon.

(8) Repealed.

(9) Compressed natural gas used to propel a motor vehicle on the highways of this state that is supplied to the user at a residential home is exempt from the special fuel tax imposed by this article.



§ 39-27-103. Refunds - penalties - checkoff - limits on collections

(1) A credit or refund shall be allowed for the tax paid or accrued on gasoline or special fuel that is lost or destroyed by fire, lightning, flood, windstorm, explosion, accident, or other cause beyond the control of the distributor or transporter of such gasoline or special fuel. This credit or refund shall be allowed only on gasoline or special fuel in quantities of one hundred gallons or more lost or destroyed at any one time. Any loss of gasoline or special fuel while in transit or while being loaded or unloaded shall be subject to credit or refund under this section. After any such loss or destruction, the distributor or transporter shall notify the executive director of the department of revenue within thirty days of such loss or destruction and, within the same deadline, shall file with the executive director proof sufficient to establish the loss or destruction as the executive director may require.

(1.5) A refund shall be allowed to a distributor for the tax paid on gasoline or special fuel pursuant to the provisions of this part 1 that was erroneously paid due to mistake of fact, law, or computation. A distributor who has paid any such tax may, within three years from the date of payment thereof, file with the department of revenue an application for refund of such tax so erroneously paid. Such application shall be on such forms as prescribed by the department of revenue.

(2) A refund shall be made or credit allowed for the tax paid on all gasoline or special fuel that is purchased and used exclusively, pursuant to section 39-27-102 (1)(b) by the United States or any of its agencies or by the state or by any town, city, county, or other political subdivision of the state, including specifically any school district therein, solely in any machines owned or operated by the United States or any of its agencies or by the state or by such town, city, county, school district, or other political subdivision of the state. Except as provided in section 39-27-102 (1)(b)(II), for purchases between governmental entities holding gasoline or special fuel exemption certificates, any other use or any resale for any other use is a violation of paragraph (c) of subsection (3) of this section.

(3) (a) (I) Any person who purchases gasoline or special fuel and pays the tax thereon at the time of such purchase shall be entitled to a refund by the controller, upon voucher certified by the department of revenue of the amount of such tax paid by him or her upon complying with the applicable conditions and provisions of this section, if the gasoline or special fuel is used for the purpose of:

(A) Operating a stationary gas engine;

(B) Operating a motor vehicle on or over fixed rails;

(C) Operating a tractor, truck, or other farm implement or machine for agricultural purposes on a farm or ranch;

(D) Operating a state-licensed agricultural applicator aircraft from a private landing facility used solely and exclusively for agricultural applications, to the extent of fifty percent of taxes payable pursuant to section 39-27-102 (1)(a)(IV);

(E) Operating a motor boat;

(F) Operating an aircraft by a part 121 air carrier as defined in section 39-27-101 (19), a part 135 commuter air carrier as defined in section 39-27-101 (20), or a direct air carrier as defined in section 39-27-101 (6) providing transportation to an authorized public charter operator pursuant to 14 CFR 380;

(G) Cleaning or dyeing;

(H) Any commercial use other than the operation of a motor vehicle upon the highways of this state and the operation of any aircraft other than the operation of aircraft specified in sub-subparagraphs (D) and (F) of this subparagraph (I); or

(I) Any other use that entitles a person to a refund under the provisions of this part 1 or federal law.

(II) Notwithstanding any other provision of this section, no person shall be entitled to a refund on purchases of gasoline or special fuel in quantities of less than twenty gallons.

(III) The executive director of the department of revenue shall calculate the amount of the refund allowed by subparagraph (I) of this paragraph (a) for gasoline or special fuel use in accordance with the industry-specific percentages of such fuel use exempted by said subparagraph (I) that can be justified by studies done by industries that use the fuel for such exempt purposes, studies done by other states for refunds of tax imposed on the fuel used for such exempt purposes, or studies done by the department about the historical fuel usage for such exempt purposes. The executive director shall set such percentages by rule promulgated in accordance with article 4 of title 24, C.R.S.

(a.1) Repealed.

(a.3) (I) Any person who purchases or uses gasoline for the propulsion of an aircraft shall be entitled to a refund by the controller if:

(A) The use of such gasoline in such aircraft is subject to the excise tax levied pursuant to section 39-27-102 (1)(a)(IV)(A); and

(B) The excise tax actually paid was the excise tax levied pursuant to any provision of section 39-27-102 (1)(a), excluding section 39-27-102 (1)(a)(IV)(A).

(II) The amount of such refund shall be the difference between the amount actually paid and the amount that should have been paid pursuant to section 39-27-102 (1)(a)(IV) as certified by the department of revenue.

(b) All applicants claiming a refund under the provisions of this section shall obtain a refund permit from the department of revenue by application therefor on such forms as it prescribes. Such permits shall be obtained before or at the time the first application for refund is made. The application shall be made under oath and shall contain, among other things, the name, address, and occupation of the applicant, and the nature of the business, and a sufficient description of the machines and equipment in which the gasoline or special fuel is to be used for which a refund may be claimed. Upon approval of the application, the department of revenue shall issue to the applicant a refund permit number, and refund claim forms with the approved exemption percentage to calculate the amount of the refund allowed. The department shall make additional copies of the application for refund forms available to dealers. It is the duty of the department of revenue to keep a record for twenty-four months of all permits issued and cumulative records of the amount of refund claimed and paid thereon.

(c) Refund permits shall be cancelled by the department of revenue if no claim is filed by the permit holder for a period of twenty-four months. If any person makes any false statement in an application for a permit or upon any claim for refund or submits with any claim for refund an invoice that does not represent a bona fide purchase of gasoline or special fuel at the time and place and in the quantity indicated on the invoice, or if any dealer or other person prepares an invoice that does not represent a bona fide sale of gasoline or special fuel at the time and place and in the quantity indicated in the invoice, or if any person uses gasoline or special fuel on which refunds are claimed in any motor vehicle on the public highways of this state, except as provided in subsection (2) of this section, said person or dealer is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment. In addition, the executive director shall forthwith cancel the permit of such person, and such person shall not be issued a new permit within one year after such cancellation.

(d) Application for a refund under this section shall be made within twelve months after the date of purchase of the gasoline or special fuel but not more than once each calendar quarter. Such application shall be made on forms prescribed and furnished by the executive director, which shall contain such information as the executive director may deem necessary. At the time of making each sale and delivery of gasoline or special fuel upon which a refund of tax may be claimed, the dealer shall prepare an invoice, in duplicate, in a form approved by the executive director and containing such information as the executive director may deem necessary and carrying a serial number that shall not be repeated through any one calendar year. No additional invoices covering the same sale and delivery of gasoline or special fuel shall be issued by the dealer. The original copy of such invoice shall be delivered to the purchaser of the gasoline or special fuel, and, upon payment in full of such invoice, the dealer shall enter thereon the dealer's full name and a notation showing payment thereof. With respect to invoices covering the sale and delivery of gasoline or special fuel to the state or those political subdivisions of the state specified in subsection (2) of this section, it shall not be necessary for the dealer to enter the dealer's name and the notation showing payment thereof. Upon proper application, refund shall be made directly to such political subdivisions upon presentation of the completed refund claim form. Original invoices together with a certification of the date and number of the warrant by which such invoices were paid shall be retained by such political subdivisions for a period of twenty-four months. The duplicate copy of the invoice shall be retained by the dealer for a period of twenty-four months at the place of business where issued, and such duplicate invoices and other records of the dealer shall be available for examination by the executive director or the executive director's representatives. The executive director shall make demand for repayment of any refund of tax that has been illegally or erroneously made to any person, and the executive director is authorized to request the attorney general or any district attorney of the state to institute a suit for collection of any money illegally or erroneously refunded to any person.

(e) No refund shall be claimed by or allowed to any person on account of any gasoline or special fuel carried from this state in the ordinary fuel tank of a motor vehicle or aircraft. The application for a refund shall be made by the same person who purchased the gasoline or special fuel and paid the tax thereon as shown in the invoice of the seller thereof. The right of any person to a refund under this part 1 shall not be assignable. No refund of the gasoline or special fuel tax shall be claimed by or allowed to any person on any gasoline or special fuel used for propelling motor vehicles operated in whole or in part during the calendar year upon public highways of the state or upon the streets of any city or town in the state, except as otherwise provided in this subsection (3) or subsection (2) of this section.

(f) (Deleted by amendment, L. 2002, p. 553, § 2, effective May 24, 2002.)

(4) Any applicant for refund under the provisions of this section who willfully makes any false statement in connection with an application for a permit or an application for a refund of any taxes, or who uses the gasoline or special fuel other than as stated in the permit and application, shall be punished as provided by section 39-21-118, and by suspension or revocation of his or her permit or license. These penalties shall be in addition to any other penalty imposed by this part 1. If any applicant for refund under the provisions of this section makes any false statement on any application for permit or credit for refund, or submits any invoices on which erasures, changes, alterations, or additions have been made, or that are otherwise incorrect, the executive director shall cancel all or part of any pending claim for refund of such applicant and shall also deduct from any subsequent claims an amount equal to one hundred percent of the amount claimed on any altered or incorrect invoice.

(5) If any person is convicted under the provisions of this section, such conviction shall be prima facie evidence that all refunds received by such person during the current year were obtained unlawfully, and the executive director is empowered to bring appropriate action for recovery of such refunds. A brief summary statement of the above mentioned penalties shall be printed on each form of permit and application for refund.

(6) Repealed.

(7) Notwithstanding any provision of law to the contrary, the department of revenue shall not collect any penalties or interest related to the tax imposed under this part 1 for liquefied petroleum gas that, from January 1, 2014, until January 1, 2016, is acquired, sold, offered for sale, or used in this state for any purpose whatsoever. The department shall refund any of these prohibited penalties or interest that were collected prior to August 5, 2015.



§ 39-27-104. License and deposit - exception

(1) (a) It is unlawful for any person to act as a distributor, supplier, importer, exporter, carrier, or blender of gasoline or special fuel in this state without being licensed as such. Any person who acts as a distributor, supplier, importer, exporter, carrier, or blender of gasoline or special fuel within this state without being licensed as such is guilty of a misdemeanor. Each day of operation without a license shall be considered a separate offense. Such person shall also be subject to the civil penalties imposed pursuant to section 39-27-105 (5).

(b) Each applicant for the gasoline or special fuel distributor, supplier, importer, exporter, carrier, or blender license required by this section shall file with the executive director of the department of revenue an application in such form and manner as the executive director shall prescribe, stating the name and address of the applicant and such other information as may be required by this section or by the executive director. The application shall include a statement that such application is signed under oath and under the penalty of perjury in the second degree, as defined in section 18-8-503, C.R.S. An applicant for a license to export gasoline or special fuel from this state shall provide verification as required by the executive director that the applicant has an appropriate license valid in any state into which the gasoline will be exported. Each application for a gasoline or special fuel distributor, supplier, importer, exporter, carrier, or blender license shall be accompanied by a ten-dollar filing fee.

(c) The executive director of the department of revenue shall issue a license to an applicant if the application for a gasoline or special fuel distributor, supplier, importer, exporter, carrier, or blender license is in proper form, has been accepted for filing, and meets the other conditions and requirements of this section. The license shall be valid until surrendered, suspended, or revoked.

(d) A person who engages in the business of blending or compounding any products to make gasoline or special fuel thereof shall obtain a blender license and set forth in his or her application the kind and general characteristics of the products to be blended, the place where such blending is done, the purpose of such blending, and the intended disposition of such blended products and any other information as the executive director of the department of revenue deems necessary or advisable for the enforcement of this part 1.

(d.5) No person shall blend exempt dyed diesel fuel with biodiesel fuel after withdrawal at a terminal rack or refinery rack unless such person is a licensed blender in accordance with paragraph (d) of this subsection (1) who has a valid federal blending permit. Any person who violates the provisions of this paragraph (d.5) or the reporting or other requirements of this section relating to such blending or who misrepresents the amount of biodiesel fuel that is blended with dyed diesel fuel shall be subject to the following civil penalties:

(I) A five-thousand-dollar fine for the first violation;

(II) A ten-thousand-dollar fine for the second or subsequent violation; and

(III) In accordance with rules promulgated pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., revocation of any license issued in accordance with the provisions of this section for the third violation.

(e) When any person ceases to be a distributor, supplier, importer, exporter, carrier, or blender of gasoline or special fuel by reason of discontinuance, sale, or transfer of such person's business at any location, such person shall notify the executive director of the department of revenue in writing at the time the discontinuance, sale, or transfer takes effect. The notice shall state the date of discontinuance and, in the event of sale or transfer, the name and address of the purchaser or transferee. All taxes, penalties, and interest not yet due and payable under the provisions of this part 1 shall, notwithstanding any other provisions of this part 1, become due and payable concurrently with the discontinuance, sale, or transfer; and the distributor shall make a report and pay all taxes, penalties, and interest and shall surrender to the executive director of the department of revenue the gasoline distributor, supplier, importer, exporter, carrier, or blender license together with all duplicates issued to him or her.

(f) The gasoline or special fuel distributor, supplier, importer, exporter, carrier, or blender license issued under the provisions of this section shall be conspicuously displayed in the established place of business of the licensee. A licensee shall obtain a duplicate license for each established branch office or location, which shall be displayed in a like manner as the original license. Each such duplicate license shall be issued by the executive director of the department of revenue upon payment of a five-dollar fee.

(g) (I) No person shall export gasoline or special fuel out of this state without a valid license pursuant to this section. Any person who violates the reporting requirements of this part 1, exports gasoline or special fuel out of this state without a valid license, or imports gasoline or special fuel into this state without a license shall be subject to the following civil penalties:

(A) A five-thousand-dollar fine for the first violation;

(B) A ten-thousand-dollar fine for the second violation;

(C) A fifteen-thousand-dollar fine for a third or subsequent violation.

(II) The executive director of the department of revenue is authorized to waive, for good cause shown, any civil penalty assessed pursuant to this paragraph (g).

(III) All moneys collected pursuant to this paragraph (g) shall be credited to the highway users tax fund, created in section 43-4-201, C.R.S., and allocated and expended as specified in section 43-4-205 (5.5)(a), C.R.S.

(IV) Nothing in this paragraph (g) shall be construed to prohibit the criminal prosecution of any person who commits a criminal offense in connection with or as a result of violating any provision of this part 1.

(V) Immediately upon discovery of a violation of this paragraph (g), the department of revenue and agents thereof:

(A) May require payment of the excise tax imposed pursuant to section 39-27-102 (1)(a) and all applicable civil penalties imposed pursuant to this paragraph (g) from any person who violates the provisions of this paragraph (g); and

(B) May detain the shipment of gasoline or special fuel until payment is collected.

(h) The executive director of the department of revenue may refuse to issue a gasoline or special fuel distributor, supplier, importer, exporter, carrier, or blender license if the executive director finds, after affording the applicant due notice and an opportunity to be heard, that the application:

(I) Was filed by any person whose license has previously been suspended or revoked for cause by the executive director of the department of revenue;

(II) Contains any misrepresentation, misstatement, or omission of material information required by the application;

(III) Was filed by some person other than the real person in interest whose license has been previously suspended or revoked for cause by the executive director of the department of revenue;

(IV) Was filed by any person who is or has been delinquent in the payment of any fee, tax, penalty, or other amount due to the department of revenue for more than two taxable periods; or

(V) Was submitted by a person who the executive director of the department of revenue determines is unable or unwilling to perform the duties and responsibilities of a licensed gasoline or special fuel distributor, supplier, importer, exporter, carrier, or blender, as applicable, based upon evidence furnished to him or her.

(2) (a) (I) (A) No license to act as a distributor, refiner, or terminal operator of gasoline or special fuel shall be issued until the applicant therefor has deposited with the department of revenue evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or a surety bond or a negotiable certificate of deposit issued by a commercial bank doing business in this state acceptable to the executive director of the department of revenue. When such deposit is a surety bond, such bond shall be in the sum of approximately three times the monthly tax liability estimated by the executive director to become due by the licensee, except as otherwise limited in sub-subparagraph (B) of this subparagraph (I). If the deposit is a surety bond, it shall also be conditioned upon compliance by the distributor or refiner with all provisions of this part 1 and payment of all taxes and penalties to become due and payable thereunder; if it is a negotiable certificate of deposit, it shall be subject to forfeiture upon failure of the distributor or refiner to comply with said provisions or to pay all said taxes and penalties. Upon approval by the executive director of the application, a license to act as a distributor or refiner shall be issued to the applicant.

(B) For gasoline and special fuel other than liquefied petroleum gas, the amount of the surety bond must never be less than twenty-five thousand dollars nor more than two hundred thousand dollars. For liquefied petroleum gas, the amount of the surety bond must never be more than two hundred thousand dollars.(II) The total amount of bond required of a distributor shall be fixed by the executive director of the department of revenue and may be increased or decreased by such director at any time, subject to the limitations imposed by this subsection (2).(b) If at any time after issuance of the license the executive director of the department of revenue finds that the licensee is using liquefied petroleum gas or acquiring gasoline or special fuel other than liquefied petroleum gas in a quantity that makes the licensee liable for payment of excise tax, for the preceding and current month in an amount greater than the amount of the deposit, the executive director shall, by written notice to the licensee, demand an additional surety bond or negotiable certificate of deposit to be deposited in an amount determined necessary to secure payment of a greater amount of taxes, but the aggregate amount of deposit shall in no event exceed two hundred thousand dollars. If the licensee fails or refuses within ten days after receipt of the written notice and demand to deposit an additional surety bond or negotiable certificate of deposit in the amount determined, the executive director may by written notice suspend or revoke the license held by the licensee. The requirements of this section relative to making a deposit shall apply only to distributors who are liable to the state for payment of the tax imposed by section 39-27-102.

(c) If the surety upon any surety bond so elects, said surety bond may be conditionally cancelled by the filing by said surety with the licensee and the executive director of the department of revenue of written notices of such conditional cancellation, but said surety shall not be discharged from any liability already accrued or that may accrue under said bond before the expiration of sixty days after the filing of said notices; if the licensee fails or refuses within sixty days after receiving said notice to deposit a new surety bond or a negotiable certificate of deposit acceptable to the executive director, then such license shall be revoked and cancelled.

(d) When a new surety bond or a negotiable certificate of deposit is deposited by a licensee, the executive director of the department of revenue shall surrender the old surety bond as soon as such director shall be satisfied that all liability thereunder has been fully discharged. When the liability upon a surety bond deposited by a licensee is discharged or reduced, whether by judgment rendered, payment made, or otherwise, or when a surety bond deposited by a licensee becomes insufficient by reason of the insolvency of the surety, or when for any other cause such surety bond is found to be insufficient, the executive director shall require the licensee to deposit a new surety bond or a negotiable certificate of deposit, in default of which the executive director may revoke and cancel said license. The validity of any surety bond and the liability of the surety thereon shall not be affected by the revocation of a license, or by partial recovery upon said surety bond, or by the deposit of a new surety bond or a negotiable certificate of deposit, but all such surety bonds shall continue in force and effect until surrendered by the executive director.

(e) Any surety on a bond furnished by a distributor pursuant to this subsection (2), upon written request to the executive director of the department of revenue, shall be discharged from any liability to this state accruing on the bond after expiration of sixty days from the date of filing the request but not from liability already accrued or accruing before the expiration of the sixty-day period. The executive director, upon receipt of such a request, shall promptly notify the distributor who furnished the bond in question and, unless such distributor, prior to the expiration of the sixty-day period, files a new bond satisfactory to the executive director, the executive director shall forthwith revoke such distributor's license.

(2.1) (a) No person, unless qualified as a distributor or exempt from payment of the special fuel tax imposed by this part 1, shall be issued authorization to purchase special fuel ex-tax from a distributor for use as the propulsion source for a motor vehicle that is operated upon the highways of this state, as provided in section 39-27-102.5 (3), until such person has filed a surety bond with the executive director of the department of revenue. The terms and conditions of such surety bond shall be the same as those provided under subsection (2) of this section for the bonding of distributors; except that the amount of such bond shall never be less than one hundred dollars nor more than fifty thousand dollars. The executive director may accept cash or certificates of deposits in lieu of surety meeting the requirements of section 11-35-101, C.R.S., or an irrevocable letter of credit meeting the requirements of section 11-35-101.5, C.R.S.

(b) Any person who fails or refuses to furnish additional bond or file a new bond upon the request of the executive director of the department of revenue or who has authorization to purchase special fuel ex-tax from a distributor revoked by the executive director and who continues to use such authorization is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of fifty dollars for each such offense.

(c) If an examination of the financial responsibility of a person who has been issued authorization to purchase special fuel ex-tax from a distributor indicates that a financial guarantee is necessary to guarantee payment of the tax, such person may be required to deposit a surety bond. The terms and conditions of such surety bond shall be the same as those provided in subsection (2) of this section for the bonding of distributors; except that the amount of such bond shall never be less than one hundred dollars nor more than fifty thousand dollars. In lieu of a surety bond, the executive director of the department of revenue may accept cash or certificates of deposit meeting the requirements of section 11-35-101, C.R.S., or an irrevocable letter of credit meeting the requirements of section 11-35-101.5, C.R.S.

(2.2) (a) The executive director of the department of revenue, in accordance with rules promulgated pursuant to the "State Administrative Procedure Act", article 4 of title 24, C.R.S., may revoke or suspend the license of any licensee who:

(I) Fails to timely file any report required under this part 1 or files a false report;

(II) Fails to pay the tax imposed pursuant to this part 1 together with any applicable penalty and interest;

(III) Fails to pay any civil penalty assessed pursuant to this part 1;

(IV) Is convicted of any criminal offense related to a violation of the provisions of this part 1;

(V) Abuses the privileges for which the license was issued;

(VI) Fails to produce records requested or otherwise fails to cooperate with the department in the administration of the provisions of this part 1.

(b) The executive director of the department of revenue may reinstate a license, terminate a suspension, or grant a new license to a person whose license has been revoked if no fact or condition exists that would constitute grounds for the executive director to refuse to reinstate, grant, or terminate a suspension of a license.

(2.5) (a) Notwithstanding the provisions of subsection (2) of this section, a distributor or refiner who has been licensed in this state for five consecutive years and who, during this period, has not been delinquent in the payment of taxes imposed under this part 1 shall be exempt from the requirement to file a bond or any other evidence of financial responsibility meeting the requirements of section 11-35-101, C.R.S.

(b) If any delinquency in the payment of taxes imposed under this part 1 subsequently occurs, the executive director may reinstate the requirement of a bond or any other evidence of financial responsibility meeting the requirements of section 11-35-101, C.R.S., as a condition of licensure.

(3) In addition to all other applicable penalties and fines set forth in this part 1, each day on which any person engages in the business of a distributor, supplier, importer, exporter, carrier, or blender within this state without a license as required by this part 1 shall constitute a separate offense, and for each such offense, such person commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.

(4) Notwithstanding the amount specified for any fee in subsection (1) of this section, the executive director of the department of revenue, by rule or as otherwise provided by law, may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director, by rule or as otherwise provided by law, may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(5) (a) A person who sells liquefied petroleum gas at the retail level of trade that is not used as special fuel does not act as a distributor and does not need to be licensed as one under this section if the person:

(I) Submits an affidavit, signed under penalty of perjury, stating that the person will not place liquefied petroleum gas in a fuel tank as part of any sale and that, if the person does place the fuel in a fuel tank, the person is subject to the penalties set forth in this section; and

(II) Conspicuously posts at the distribution point a sign indicating that the liquefied petroleum gas is not for sale for use in motor vehicles.

(b) The department of revenue shall establish the form of the affidavit required under subparagraph (I) of this subsection (5).



§ 39-27-105. Collection of tax on gasoline and special fuel

(1) In addition to the reporting requirements set forth in subsection (1.5) of this section, every distributor, supplier, carrier, exporter, importer, blender, refiner, or terminal operator of gasoline or special fuel other than liquefied petroleum gas on or before the twenty-sixth day of each calendar month shall file with the executive director of the department of revenue, on forms prescribed and furnished by the department, an itemized statement made under penalty of perjury in the second degree, showing the following:

(a) The number of gallons of gasoline or special fuel acquired by the distributor in this state from any source whatsoever during the preceding calendar month;

(b) The quantity of the different kinds of gasoline or special fuel so acquired;

(c) The amount of gasoline or special fuel exported from this state, with the date of shipment, the car number and initials, and the number of invoiced gallons of gasoline or special fuel contained in each tank car if exported by rail, and the name of the owner and the make and license number of the tank truck or tank wagon if such transportation is used, and the name of the person to whom such exported gasoline or special fuel was sold, the point of shipment, and the point of delivery;

(d) The date of acquisition of each shipment of gasoline or special fuel acquired by the distributor, the name of the person from whom purchased or acquired, the point of origin and point of destination of each shipment, the quantity in gallons of each of said purchases or shipments, the name of the carrier, the number of each tank car, its initial, and the number of invoiced gallons contained in each tank car if shipped by rail, and the name of the owner and the make, license number, and capacity in gallons of the tank truck or tank wagon if such transportation was used;

(e) Further information pertaining to the acquisition of gasoline or special fuel and its disposition as the executive director of the department of revenue may reasonably require. In the case of a distributor duly licensed as a blender of gasoline or special fuel, the report shall show the amount and character of the unblended products and the blended products on hand on the last day of the preceding calendar month, the amount of unblended products acquired and the amount of products blended during said calendar month, and any other information relative to the disposition of the blended products as the executive director may deem necessary or advisable for the correct determination of the amount of excise tax applicable to gasoline or special fuel acquired, used, or offered for sale by the distributor.

(f) The information required for reporting acquisition or disposition of gasoline or special fuel pursuant to this article shall be submitted electronically in the manner prescribed by the department of revenue by rule. The department, in consultation with distributors, shall promulgate rules regarding filing of information that includes, but is not limited to, the data elements, the format of the data elements, and the method and medium of transmission to the department.

(1.2) (a) Every distributor, exporter, or importer of liquefied petroleum gas on or before the twenty-sixth day of each calendar month shall file with the executive director of the department of revenue, on forms prescribed and furnished by the department, a statement made under penalty of perjury in the second degree, showing the following aggregated amounts:

(I) The number of gallons of liquefied petroleum gas that the distributor placed in a fuel tank and that are subject to the excise tax under this part 1;

(II) The number of gallons of liquefied petroleum gas that the distributor placed in a fuel tank and that are exempt from the excise tax under this part 1;

(III) The number of gallons of liquefied petroleum gas, not placed in a fuel tank, that are sold to the state of Colorado, any of its agencies, any town, city, county, city and county, school district of this state, or any other political subdivision of this state;

(IV) The number of gallons of liquefied petroleum gas sold to a nonprofit transit agency that are not placed in a fuel tank;

(V) The number of gallons of liquefied petroleum gas imported into the state; and

(VI) The number of gallons of liquefied petroleum gas exported from this state.

(b) Subsection (1.5) of this section does not apply to a licensee with respect to liquefied petroleum gas.

(1.3) (a) (Deleted by amendment, L. 2005, p. 869, § 5, effective July 1, 2005.)

(b) The executive director of the department of revenue, if said executive director deems it necessary in order to ensure payment of the tax imposed by this part 1 or to facilitate the administration of this part 1, may require a report of a distributor and payment of the tax due by the distributor to be made for other than, or in addition to, the monthly period. When such option is authorized, the amount of surety bond required by section 39-27-104 (2) may be adjusted by the executive director proportionately with the change in liability.

(c) Distributors may aggregate figures stated in the reports required by this part 1 for natural gas for all service stations or other facilities that dispense natural gas for sale to users and that are owned or operated by the same distributor.

(d) Distributors may aggregate figures stated in the reports required by this part 1 for natural gas for sales of such fuels to a particular class or type of individual user. Distributors of natural gas shall not be required to separately report the amount of sales to individual users.

(e) Any inventory reporting requirements established pursuant to this subsection (1.3) shall not apply to distributors of natural gas whose service stations or other facilities receive special fuel for sale through a pipeline and have a maximum special fuel storage capacity of less than one-thousand-gallon equivalents at the site where sales are made to users.

(f) Distributors of liquefied petroleum gas shall aggregate figures stated in the reports required by this part 1.

(1.5) On or before the twenty-sixth day of each calendar month, every licensee shall file with the executive director of the department of revenue, on forms prescribed and furnished by the department, a report made under penalty of perjury in the second degree specifying any information that the executive director of the department of revenue shall require. The executive director shall consult with persons in the gasoline or special fuel industry to determine such reporting requirements and promulgate said requirements by rule in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(2) It is the duty of every distributor of gasoline or special fuel other than liquefied petroleum gas to compute the amount of tax payable on all gasoline or special fuel acquired during the preceding calendar month at the rate of tax per gallon imposed thereon in section 39-27-102 (1), and, in computing the amount of tax, the allowance of two percent provided for in section 39-27-102 (1) shall be taken into account. It is the duty of every distributor of liquefied petroleum gas to compute the amount of tax payable on the liquefied petroleum gas placed in a fuel tank or used to propel a cargo tank motor vehicle in the preceding calendar month at the rate of tax per gallon imposed thereon. From the amount of tax so computed, the distributor of gasoline or special fuel shall deduct one-half of one percent to cover expenses of collection of the tax and bad debt losses and shall pay the remaining balance to the department of revenue at the time of filing the statement required to be filed by the provisions of this section. A penalty of thirty dollars or ten percent of the tax due, plus one-half of one percent per month from the date when due, not to exceed eighteen percent in the aggregate, whichever is greater, shall be imposed for failure to file any statement when due or pay the tax as provided in this section, in addition to any other penalties provided by this part 1.

(3) If any distributor of gasoline or special fuel fails or refuses to make and file the sworn statement and pay the tax due for any calendar month or if any distributor of gasoline or special fuel makes and files any incorrect or fraudulent statement or return for any calendar month as required by this part 1, the executive director of the department of revenue, upon such information as is available in his or her office or elsewhere, shall determine the amount of gasoline or special fuel taxes due from said distributor and shall add to said amount a penalty of thirty percent thereof for failure to file such report or for filing such false or fraudulent report and collect the amount of said tax and penalty plus interest on the whole amount due from said distributor at the rate imposed under section 39-21-110.5 from the date due until paid. The executive director may waive, for good cause shown, any penalty assessed as provided in this article and article 21 of this title.

(4) (a) (I) Every person who has obtained a passenger-mile tax permit pursuant to section 42-3-309, C.R.S., where such permit relates to a motor vehicle that is powered by special fuel, shall, on or before the last day of the month following the end of the quarter, file with the executive director of the department of revenue a report stating the amount of special fuel subject to the tax imposed by this part 1 consumed by such person during the prior quarter and such other information relating to the use of special fuel for the propulsion of a motor vehicle on the highways of this state as the executive director may require. The executive director, under rules and procedures established by said executive director, may exempt from the reporting requirement of this subsection (4) any motor vehicle used exclusively within this state. Failure to receive the authorized report form does not relieve such person from the obligation of submitting a report to the executive director setting forth all information required on the prescribed report form. The report shall contain or be accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S.

(II) The tax due pursuant to subparagraph (I) of this paragraph (a) shall be computed by multiplying the rate per gallon as set forth in section 39-27-102 (1)(a)(II)(B) by the number of gallons of special fuel used in this state.(b) From the tax due, an authorized user may claim credit for tax paid on purchases of special fuel from vendors within this state. Any credit in excess of the tax due from a user under this part 1 may be claimed on a consolidated report authorized under paragraph (c) of this subsection (4) as a credit against the taxes imposed under sections 42-3-304 to 42-3-306, C.R.S. Otherwise, such credit is refundable under the provisions of section 39-27-103 and such rules and procedures as the executive director of the department of revenue may adopt.

(c) The executive director of the department of revenue may authorize, under rules and procedures established by said executive director, the consolidation of the report required by this subsection (4) and the report required by section 42-3-308, C.R.S., into a single report.

(d) Notwithstanding any other provision of this section to the contrary, any owner or operator of a motor vehicle required to pay a special fuel tax imposed by the provisions of paragraph (a) of this subsection (4) may pay the tax and file the statement required by said paragraph (a) on a quarterly basis. The executive director of the department of revenue, under rules and procedures established by the executive director, may exempt from the reporting requirement of this subsection (4) any motor vehicle used exclusively within this state.

(5) (a) Except as provided in paragraph (a) of subsection (4) of this section and in section 39-27-102.5 (2)(c), every person who imports into this state special fuel within the fuel tank of a motor vehicle and who is not required to report special fuel usage under the provisions of subsection (4) of this section shall obtain from the port of entry, from the office of the department of revenue nearest the point of entry into this state, or from any officer of the Colorado state patrol a single trip permit that shall contain a description of the motor vehicle, a description of the points of travel within the state of Colorado, and such other information as the executive director of the department of revenue may require. At the time of issuance of such single trip permit, a tax will be computed and paid based on the consumption rate of four miles per gallon for special fuel consumed within Colorado at the special fuel tax rate provided by section 39-27-102.5. A fee of one dollar shall be paid for each single trip permit and the permit shall be valid for a period of seventy-two hours.

(b) (I) The holder of a single trip permit shall be entitled to a refund of any tax imposed by this part 1 paid to a vendor within this state if:

(A) The special fuel, upon which such tax is paid, is placed into the fuel tank of the motor vehicle described within the permit; and

(B) The sale and delivery of such special fuel is within the seventy-two-hour period for which the permit is valid.

(II) The refund allowed by this paragraph (b) shall be issued under the provisions of section 39-27-103 and such rules and procedures as the executive director of the department of revenue may adopt.

(c) Any person whose use of special fuel is for the propulsion of a privately operated automobile shall be exempt from the provisions of this subsection (5). A privately operated passenger automobile does not include a motor vehicle used for the transportation of persons for hire or for compensation or designed, used, or maintained primarily for the transportation of property. A motor vehicle exempt from the mileage taxes of article 3 of title 42, C.R.S., is deemed to be a privately operated passenger automobile for purposes of this subsection (5).

(d) Any person who violates this subsection (5) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of seventy-five dollars, which shall be in addition to the civil penalties imposed by section 39-27-104 (1)(g).

(6) (a) Every person who imports special fuel into this state for use or sale in this state without a single trip permit or a valid importer's, supplier's, or distributor's license is liable for and shall pay an excise tax pursuant to section 39-27-102 (1) on all undyed special fuel other than liquefied petroleum gas such person imports for use or sale in this state.

(b) Immediately upon discovering a violation of this subsection (6), the department of revenue and agents thereof:

(I) May demand payment of such excise tax and all applicable fines associated with the unlicensed importation of special fuel, as set forth in this subsection (6); and

(II) May detain the shipment of special fuel until such excise tax and fines are collected.

(c) Any person who imports special fuel into this state without a valid license pursuant to section 39-27-104 shall be subject to the civil penalties set forth in section 39-27-104 (1)(g).

(7) (a) If any person other than a licensed distributor or supplier physically diverts to one or more destinations within the boundaries of this state all or any portion of a shipment of gasoline or special fuel that is claimed as an export on the bill of lading or other affidavit, such person shall report to the department of revenue the destinations within this state to which the diverted gasoline or special fuel shipment was delivered within one working day after such diversion. Such person shall be liable for payment of the excise tax established in this part 1 on the amount of gasoline or special fuel other than liquefied petroleum gas diverted to a destination within this state.

(b) Any licensed distributor or supplier who diverts gasoline or special fuel for use or sale within this state after claiming such shipment as an export shall report such diversion to the department of revenue within one working day after the diversion.

(c) Any person who violates the reporting requirements of this subsection (7) shall be subject to the civil penalties set forth in section 39-27-104 (1)(g).

(d) Immediately upon discovery of a violation of this section, the department of revenue and agents thereof may require payment of the excise tax and all applicable civil penalties from any person who violates the provisions of this section and may detain the shipment of special fuel until payment is collected.

(8) to (10) (Deleted by amendment, L. 2005, p. 869, § 5, effective July 1, 2005.)

(11) Distributors who sell natural gas exclusively to distributors, vendors, or other retailers of special fuels shall be exempt from the reporting and tax collection and remittance requirements of this section. This subsection (11) shall not apply to any distributor who sells natural gas to a user.



§ 39-27-105.3. Remittance of tax on gasoline and special fuel - electronic funds transfers

For any calendar month, the executive director may require any distributor, supplier, carrier, exporter, importer, blender, refiner, licensee, or terminal operator to use electronic funds transfers to remit all taxes required to be remitted to the department of revenue on or before the twenty-sixth day of each calendar month. The executive director may promulgate rules to implement this section, but shall first consult with the state treasurer to ensure that any rules promulgated do not adversely affect the ability of the state treasurer to optimize gasoline and special fuel tax investment earnings. Such rules shall be promulgated in accordance with article 4 of title 24.



§ 39-27-105.5. Lien to secure payment of taxes - exemption - recovery

(1) (a) The state of Colorado and the department of revenue shall have a lien to secure the payment of the taxes, penalties, and interest imposed pursuant to this part 1 upon all the assets and property of the distributor owing such tax, including the stock in trade, business fixtures, and equipment owned or used by the distributor in the conduct of his business, as long as a delinquency in the payment of such tax continues. Such lien shall be prior to any lien of any kind whatsoever, including existing liens for taxes.

(b) Any distributor or person in possession shall provide a copy of any lease pertaining to the assets and property described in paragraph (a) of this subsection (1) to the department of revenue within ten days after seizure by the department of such assets and property. The department shall verify that such lease is bona fide and notify the owner that such lease has been received by the department. The department shall use its best efforts to notify the owner of the real or personal property which might be subject to the lien created in paragraph (a) of this subsection (1). The real or personal property of an owner who has made a bona fide lease to a distributor shall be exempt from the lien created in paragraph (a) of this subsection (1) if such property can reasonably be identified from the lease description or if the lessee is given an option to purchase in such lease and has not exercised such option to become the owner of the property leased. This exemption shall be effective from the date of the execution of the lease. Such exemption shall also apply if the lease is recorded with the county clerk and recorder of the county where the property is located or based or a memorandum of the lease is filed with the department of revenue on such forms as may be prescribed by said department after the execution of the lease at a cost for such filing of two dollars and fifty cents per document. Motor vehicles which are properly registered in this state, showing the lessor as owner thereof, shall be exempt from the lien created in paragraph (a) of this subsection (1); except that said lien shall apply to the extent that the lessee has an earned reserve, allowance for depreciation not to exceed fair market value, or similar interest which is or may be credited to the lessee. Where the lessor and lessee are blood relatives or relatives by law or have twenty-five percent or more common ownership, a lease between such lessee and such lessor shall not be considered as bona fide for the purposes of this section.

(2) If a distributor fails to comply with the provisions of section 39-27-105, the executive director of the department of revenue may seek to enforce collection of the unpaid taxes, penalties, and interest in accordance with the provisions of article 21 of this title.



§ 39-27-106. Distributor trustee of tax

Every distributor who sells any gasoline or special fuel for any purpose that is subject to the tax imposed by this part 1 shall collect from the purchaser the amount of excise tax thereon, and any sums of money paid by the purchaser to the distributor as gasoline or special fuel taxes shall be and remain public money, the property of the state in the hands of such distributor, and such distributor shall hold the same in trust for the sole use and benefit of the state until paid to the executive director of the department of revenue as provided in this part 1. Any distributor who willfully fails or refuses upon demand to pay over to the executive director the moneys paid to the distributor as gasoline or special fuel taxes that are by this part 1 declared to be trust funds in the distributor's hands and the property of the state of Colorado or who fraudulently withholds, converts to such distributor's own use, or appropriates or otherwise uses such moneys or any part thereof belonging to the state shall be punished as provided by section 39-21-118.



§ 39-27-107. When users other than distributors must report

Except as otherwise provided in section 39-27-102 for persons that export gasoline, every person not a licensed distributor who uses any gasoline in this state or who has in his or her possession any gasoline, other than that contained in the ordinary fuel tank attached to a motor vehicle or aircraft, upon which a licensed distributor has not paid or is not liable for the tax imposed in this part 1 shall file a sworn statement with the executive director of the department of revenue on or before the twenty-sixth day of the calendar month on such form as the executive director prescribes and furnishes, showing the amount of gasoline so used and held, and shall pay to the executive director the tax imposed on all such gasoline. This section does not apply to a user who is exempt from taxation under section 39-27-102.5 (9).



§ 39-27-108. Penalty for failure to report or pay tax

Any person who willfully fails or refuses to make the report or payment of tax due to the executive director of the department of revenue as provided in sections 39-27-105 to 39-27-108, for which no penalty is expressly provided, and any person who willfully makes any false report or statement as to the amount of gasoline or special fuel acquired, sold, or used or any false statement relative to the kind or character and the amount of the gasoline or special fuel received by such person and required to be reported, with intent to evade the payment of the tax imposed in this part 1 on gasoline or special fuel, shall be punished as provided by section 39-21-118. The making and filing of any false statement shall be deemed prima facie evidence of intent to evade the payment of tax imposed in this part 1 on gasoline or special fuel by that means.



§ 39-27-109.7. Data collection services

In order to track the movement of gasoline or special fuel within this state and thereby facilitate and expedite the collection of excise taxes imposed pursuant to this part 1, the executive director of the department of revenue may enter into a contract with one or more private entities for the provision of a computer-based program to monitor and track the data that licensees are required to report to the department pursuant to this part 1. Such computer-based program shall be funded solely with moneys from the highway users tax fund; except that, for the state fiscal year 2009-10, up to thirty-seven thousand six hundred thirty dollars for the computer-based program to monitor and track exempt dyed diesel fuel that is blended with biodiesel fuel after withdrawal at a terminal rack or refinery rack pursuant to section 39-27-102.5 (2)(a) may be funded by moneys received by the governor's energy office created in section 24-38.5-101, C.R.S., as said office existed prior to July 1, 2012, from the United States department of energy. The department shall update the computer-based program to monitor and track the data that liquefied petroleum licensees are required to report to the department pursuant to this part 1 based on the changes in House Bill 15-1228, enacted in 2015.



§ 39-27-110. Inspection of records

(1) Every distributor of gasoline shall keep a true and complete record of all purchases, acquisitions, sales, and distribution of each kind of gasoline handled by the distributor, as to which a record of the total volume of sales and deliveries shall be kept for each calendar month. Every person carrying, transporting, importing, or delivering into or within this state gasoline shall keep true and correct records of shipments of gasoline for each calendar month. Every blender of gasoline shall keep true and accurate records of all blended gasoline on hand, acquired, sold, used, or otherwise disposed of. All the books, records, papers, receipts, invoices, and equipment of every distributor, carrier, or blender that pertain to the acquisition, sale, or shipment of gasoline shall be retained for a period of three years and shall be subject to inspection at any time during ordinary business hours by the executive director or representatives of the department of revenue. Any information gained by the executive director or the director's representatives by the investigation shall be confidential and any person divulging the information, except as such disclosure may be rendered necessary by law, shall be subject to penalties provided in this part 1.

(2) In order that the amount of taxable gasoline may be accurately determined by the department of revenue, every refiner or blender of gasoline in the state of Colorado shall maintain full and complete records of all purchases of whatever kind and of all crude runs, still charges, pumping operations, distillation processes, blending operations, treating operations, transfers of stock, invoices, and any other records as are necessary to determine the correct gallonage, and such additional information as the department of revenue may from time to time require. Every refiner of gasoline shall keep a complete record of all sales made and copies of all refinery invoices and shall submit to the executive director of the department of revenue a report of all such invoices in a form and manner as is prescribed by the executive director. Such records shall be available for inspection by authorized employees of the department of revenue during ordinary business hours.

(3) (a) Every distributor of special fuel shall keep a true and complete record of all purchases, receipts, sales, and distribution of each kind of special fuel handled by such distributor. Every person authorized by the executive director of the department of revenue to purchase special fuel ex-tax from a distributor shall keep a true and complete record of all purchases of each kind of special fuel consumed by motor vehicles operating on the highways of this state and the miles traveled by such vehicles on highways, both within and outside this state. Every person carrying, transporting, importing, or delivering into or within this state special fuel shall keep true and correct records of such shipments for each calendar month. Every refiner in this state shall keep a true and complete record of all sales made of special fuel and copies of all refiner invoices detailing such sales.

(b) Each sale or transfer of special fuel by a distributor to any person shall be recorded upon a preprinted, serially numbered invoice, which shall contain at least the following information:

(I) The name and address of the distributor;

(II) The name and department of revenue identification of the purchaser;

(III) The date of sale or transfer;

(IV) The amount of special fuel sold, price per unit volume, and total amount of the sale.

(c) Each sale or transfer of special fuel by a vendor into the tank of a motor vehicle weighing more than ten thousand pounds shall be recorded upon a preprinted, serially numbered invoice, a copy of which shall be furnished the purchaser and shall contain at least the following information:

(I) The name and address of the vendor;

(II) The date of sale;

(III) The amount of special fuel sold, price per unit volume, and total amount of the sale;

(IV) A description of the motor vehicle sufficiently detailed to identify the motor vehicle into which such special fuel was delivered.

(d) A serially numbered invoice for the sale or transfer of liquefied petroleum gas required under paragraphs (b) and (c) of this subsection (3) does not have to be preprinted.

(4) All the books, records, papers, receipts, invoices, and equipment of every vendor, distributor, carrier, user, refiner, or other person that pertain to the receipt, sale, or shipment of special fuel shall be subject to inspection at any time during regular business hours by the executive director of the department of revenue or the executive director's representative. Any information gained by the executive director or the director's representatives by the investigation shall be confidential and any person divulging the information, except as such disclosure may be rendered necessary by law, shall be subject to penalties provided in this part 1.

(5) The executive director of the department of revenue may, under rules and procedures adopted by the executive director, establish the format under which the records required by this section are to be maintained, adjust the record-keeping requirements of distributors of liquefied petroleum gases, and require such other information as the executive director deems necessary for the proper administration of this part 1. The records required by this section shall be retained for a period of at least three years.

(6) The fact that any books, papers, records, and equipment required to be maintained by this section are not maintained in this state shall not cause the executive director of the department of revenue or representatives of the executive director to lose any right of such examination.



§ 39-27-111. Tax in lieu of all other taxes imposed

The tax imposed by this part 1 shall be in lieu of all other taxes imposed upon gasoline or special fuel by this state or any political subdivision thereof, except for the tax on aviation fuel used in turbo-propeller or jet engine aircraft imposed pursuant to sections 39-26-104 and 39-26-202.



§ 39-27-112. Payment of expenses and distribution of funds

(1) Out of the funds thus obtained, the state treasurer shall pay such warrants as may be drawn from time to time by the controller upon vouchers issued by the executive director of the department of revenue for the purpose of making refunds to distributors and others provided for in this part 1.(2)

(a) Repealed.

(b) Effective January 1, 1989, the balance of such funds thus obtained and remaining with the state treasurer shall be placed in the highway users tax fund and distributed in accordance with the provisions of the statute governing that fund; except that, in accordance with section 18 of article X of the Colorado constitution, any moneys included in the balance of such funds which are attributable to the provisions of section 39-27-102 (1)(a)(IV) and which are remaining with the state treasurer on the twentieth day of each month shall be placed in the aviation fund created in section 43-10-109, C.R.S., and distributed in accordance with the provisions of section 43-10-110, C.R.S. The general assembly shall make proportionate appropriations from the highway users tax fund and the aviation fund for the expenses of the administration of this part 1.

(3) (Deleted by amendment, L. 91, 1st Ex. Sess., p. 7, § 13, effective July 1, 1991.)



§ 39-27-113. Tax lien - priority

(1) If any person fails, neglects, or refuses to pay the tax imposed by this part 1, the amount of the tax, together with any penalties or interest or any costs that accrue in addition thereto, shall be a lien in favor of the state upon all franchises, property, and rights to property, whether real or personal, tangible or intangible, belonging to or thereafter acquired by that person, whether the property is employed by that person in the operation of a business or is in possession of an assignee, trustee, or receiver for the benefit of creditors.

(2) When the property of any distributor is seized upon any mesne or final process of any court of this state or when the business of any distributor is suspended by the action of creditors or put into the hands of any assignee, receiver, or trustee, then in all such cases all gasoline or special fuel tax moneys collected by such distributor under the provisions of this part 1 and due and owing to the state shall be considered and treated as preferred claims, and the state of Colorado shall be a preferred creditor and shall be paid in full.

(3) (a) Notwithstanding the provisions of subsection (1) of this section, the tax imposed by this part 1, except when paid by the user to a vendor, together with penalties and interest thereon, constitutes a lien against any motor vehicle in connection with which the taxable use is made. The lien shall not be removed until the tax, together with penalties and interest, is paid or the motor vehicle subject to the lien is sold in payment of the tax, penalty, and interest. The lien shall be prior to all private liens and encumbrances and to the rights of a conditional vendor or other holder of the legal or equitable title to the motor vehicle.

(b) If ownership of a motor vehicle subject to lien under this subsection (3) is transferred by operation of law or otherwise, no registration or title with respect to such vehicle shall be issued until the lien has been removed.



§ 39-27-114. False oath

Any person who makes any oath, affirmation, affidavit, return, or deposition required to be made or taken under any of the provisions of this part 1 and who, upon such oath, affirmation, affidavit, return, or deposition, swears or affirms willfully and falsely in a matter material to any issue, point, or subject matter in question, in addition to any other penalties provided in this part 1, is guilty of perjury in the second degree, as defined in section 18-8-503, C.R.S.



§ 39-27-116. Authority of executive director - enforcement

(1) (a) It is the duty of the executive director of the department of revenue to see that all of the provisions of this part 1 are enforced and obeyed, and that all violations thereof are promptly prosecuted, and that all taxes and penalties are collected. To that end, the executive director has the power to make and adopt such rules and regulations relating to the administration and enforcement of the provisions of this part 1 as may be deemed proper and rules and regulations to govern his proceedings and to regulate the mode and manner of all investigations and hearings and to alter and amend the same.

(b) It is the duty of officers of the Colorado state patrol, and sheriffs, county police officers, city, village, and town police officers, and all other officers whose duty it is to see to the enforcement of state laws to aid the executive director in the enforcement of this part 1. Upon request of the executive director, it is the duty of the attorney general or any district attorney to commence and prosecute to final determination in any court of competent jurisdiction all necessary actions to enforce the provisions of this part 1.

(c) All the remedies and penalties provided by this part 1 shall be cumulative, and no action or suit for recovery of one penalty, or of the tax, shall be a bar to the recovery of any other penalty or to any criminal prosecution under this part 1. The inspectors, investigators, or other persons designated by the executive director have all the powers conferred by law to serve warrants, summons, and other processes, to conduct sales in any county or city and county of this state, and to require the operator of any vehicle to stop and upon demand to exhibit any permits, licenses, registration cards, or other papers or documents required to be in his possession and to submit to a complete inspection of such vehicle and the equipment, cargo, fuel tanks, interior, and license plates.

(d) If the owner or operator of any vehicle is in violation of any of the provisions of this part 1, officers of the Colorado state patrol, sheriffs, county police officers, and city, village, and town police officers and the inspectors, investigators, or other persons designated by the executive director have the power to detain such vehicle until such time as the violation ceases.

(2) It is the duty of the executive director of the department of revenue, at the time of issuance of any new license to a refiner or distributor under this part 1, to notify the county treasurer of the county where the new licensee is located of the name and address of such licensee.



§ 39-27-117. Filing with executive director - when deemed to have been made

(1) Any report, claim, tax return, statement, or other document required or authorized under this part 1 to be filed with, or any payment made to, the executive director of the department of revenue, which:

(a) Is transmitted through the United States mails, shall be deemed filed with and received by the executive director on the date shown by the cancellation mark stamped on the envelope or other wrapper containing the document required to be filed;

(b) Is mailed, but not received by the executive director, or where received and the cancellation mark is not legible, or is erroneous or omitted, shall be deemed to have been filed and received on the date it was mailed if the sender establishes by competent evidence that the document was deposited in the United States mails on or before the date due for filing. In such cases of nonreceipt of a document by the executive director, the sender shall file a duplicate copy thereof within thirty days after written notification is given to the sender by the executive director of the failure to receive such document.

(2) If any report, claim, tax return, statement, remittance, or other document is sent by United States registered mail, certified mail, or certificate of mailing, a record authenticated by the United States post office department of such registration, certification, or certificate shall be considered competent evidence that the report, claim, tax return, statement, remittance, or other document was mailed to the executive director, to the state officer or state agency to which it was addressed, and the date of the registration, certification, or certificate shall be deemed to be the postmark date.

(3) If the date for filing any report, claim, tax return, statement, remittance, or other document, falls upon a Saturday, Sunday, or a legal holiday, it shall be deemed to have been timely filed if filed on the next business day.

(4) Any report, claim, tax return, statement, or other document required or authorized under this part 1 to be filed with the executive director of the department of revenue that is filed electronically shall be treated for all purposes in the same manner as any other report or other document filed electronically pursuant to section 39-21-120.



§ 39-27-119. Not applicable to interstate commerce

No provision of this part 1 shall apply or be construed to apply to interstate commerce.



§ 39-27-120. Penalties

Any person who in any way violates any of the provisions of this part 1 for which no penalty is expressly provided shall be punished as provided by section 39-21-118. In addition to the foregoing penalties, the executive director of the department of revenue may suspend or revoke the license of any distributor who violates any of the provisions of this part 1 and shall notify such distributor of such suspension or revocation and, upon application to any court of competent jurisdiction without furnishing bond, shall be entitled to an injunction restraining any such distributor from operating, transporting, using, selling, delivering, or transferring any gasoline or special fuel in this state while the license or permit of such distributor has been suspended or revoked. The attorney general shall institute an action on behalf of the state against any person required to collect or pay the tax imposed by this part 1, or the sureties of such person, to collect or recover the amount of tax due from such person, together with penalties and interest thereon.



§ 39-27-121. State treasurer custodian of deposits

All surety bonds and negotiable certificates of deposit deposited in compliance with the provisions of this part 1 shall be delivered into the custody of the state treasurer and held by the treasurer subject to further order of the executive director of the department of revenue. In the event any licensee ceases operations, voluntarily or otherwise, the deposit made by the licensee, or any balance thereof, shall be returned to the licensee after all taxes, penalties, fees, and charges owing by said licensee, pursuant to this part 1, have been paid.



§ 39-27-122. Measurement - liquefied petroleum gas and natural gas - director of division of oil and public safety - rules

Prior to January 1, 2014, the director of the division of oil and public safety shall promulgate reasonable rules related to the accurate measurement of liquefied petroleum gas and natural gas. Thereafter, the director may modify or update the rules in his or her discretion.



§ 39-27-123. Department of transportation - special fuels - impact - report

(1) On or before January 1, 2017, the department of transportation, the department of revenue, the division of oil and public safety in the department of labor and employment, and the Colorado energy office shall jointly prepare and submit a report to the transportation legislation review committee created in section 43-2-145 (1), C.R.S. The report must include:

(a) An evaluation of the effectiveness of any statutory provision included in House Bill 13-1110, enacted in 2013;

(b) An analysis of the impact of alternative fuels for propelling a motor vehicle on the public roads and highways of this state and on the amount of excise taxes collected related to those vehicles;

(c) A recommendation on whether the tax levied pursuant to this part 1 should be collected when the special fuel is supplied to the user at a residential home, including compressed natural gas that is exempt from taxation under section 39-27-102.5 (9), and if so, any recommendations for how to collect this tax; and

(d) Recommendations for a tax system that fairly and equitably taxes all fuels and methods for propelling motor vehicles on the public roads and highways of this state and that helps pay for the construction, improvement, repair, and maintenance of those public roads and highways.

(2) Section 24-1-136 (11), C.R.S., does not apply to the report required by subsection (1) of this section.






Part 2 - Special Fuel Tax



Part 3 - Motor Fuels Agreements

§ 39-27-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Agreement" means a motor fuel tax agreement under this part 3.

(2) "Base jurisdiction" means the jurisdiction in which the motor carrier is legally domiciled or, in the case of a motor carrier who has no legal domicile, the jurisdiction from or in which the motor carrier's vehicles are most frequently dispatched, garaged, serviced, maintained, operated, or otherwise controlled.

(3) "Department" means the department of revenue.

(3.5) "Jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, or a foreign country, including a state, province, territory, or possession of a foreign country.

(4) "Licensee" means a motor carrier who has been issued a fuel tax license under a motor fuel tax agreement.

(5) "Motor carrier" means an individual, limited liability company, partnership, firm, association, or private or public corporation engaged in commercial operation of motor vehicles involving two or more jurisdictions, any part of which is within this state or any other jurisdiction that is party to an agreement under this part 3.

(6) "Motor fuel" means all fuel subject to tax under this article.

(7) (Deleted by amendment, L. 98, p. 1093, § 1, effective June 1, 1998.)



§ 39-27-302. Agreements between jurisdictions

The department may enter into a motor fuel tax cooperative agreement with another jurisdiction or jurisdictions that provide for the administration, collection, and enforcement of each jurisdiction's motor fuel taxes on motor fuel used by motor carriers. The agreement shall not contain any provision that exempts any motor vehicle, owner, or operator from complying with the laws, rules, and regulations pertaining to motor vehicle licensing, size, weight, load, or operation upon the public highways of this state.



§ 39-27-303. Tax imposed

The amount of the tax imposed and collected on behalf of this state under an agreement entered into under this part 3 shall be determined as provided in part 1 of this article.



§ 39-27-304. Provisions of agreements

(1) An agreement entered into under this part 3 may provide for:

(a) Defining the classes of motor vehicles upon which taxes are to be collected under the agreement;

(b) Establishing methods for base jurisdiction fuel tax licensing, license revocation, and tax collection from motor carriers on behalf of the jurisdictions that are parties to the agreement;

(c) Establishing procedures for the granting of credits or refunds on the purchase of excess tax-paid fuel;

(d) Defining conditions and criteria relative to bonding requirements, including criteria for exemption from bonding;

(e) Establishing tax reporting periods not to exceed one calendar quarter and tax report due dates not to exceed one calendar month after the close of the reporting period;

(f) Penalties and interest for filing of tax reports after the due dates prescribed by the agreement;

(g) Establishing procedures for the forwarding of fuel taxes, penalties, and interest collected on behalf of another jurisdiction to such jurisdiction;

(h) Record-keeping requirements for licensees; and

(i) Any additional provisions which facilitate the administration of the agreement.



§ 39-27-305. Credit for purchases

Any licensee purchasing more tax-paid motor fuel in this state than the licensee uses in this state during the course of a reporting period shall be permitted a credit against future tax liability for the excess tax-paid fuel purchased. Upon request, this credit may be refunded to the licensee by the department in accordance with the agreement.



§ 39-27-306. Tax collection

(1) The agreement may require the department to perform audits of licensees or persons required to be licensed and who are based in this state to determine whether motor fuel taxes to be collected under the agreement have been reported properly and paid to each jurisdiction that is a party to the agreement. The agreement may authorize other jurisdictions to perform audits on licensees or persons required to be licensed and who are based in such other jurisdictions on behalf of the state of Colorado and forward the audit findings to the department. Such findings may be served upon the licensee or such other person in the same manner as audits performed by the department.

(2) The agreement shall not preclude the department from auditing the records of any person who has used motor fuels in this state. Any licensee or person required to be licensed from whom the department has requested records shall make the records available at the location designated by the department or may request the department to audit such records at that licensee's or person's place of business. If the place of business is located outside this state, the department may require the licensee or such other person to reimburse the department for authorized per diem and travel expenses.



§ 39-27-307. Compliance

(1) The department may initiate and conduct investigations as may be reasonably necessary to establish the existence of any alleged violations of or noncompliance with this part 3 or any rules or regulations issued pursuant to section 39-27-310 (2).

(2) For the purpose of any investigation or proceeding under this part 3, the director or any officer designated by the director may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the director deems relevant or material to the inquiry.



§ 39-27-308. Appeals

The agreement shall specify procedures by which a licensee may appeal a license revocation or audit assessment by the department.



§ 39-27-309. Exchange of information

The agreement may require each jurisdiction to forward to other jurisdictions that are a party to the agreement any information available relating to the acquisition, sales, use, or movement of motor fuels by any licensee or person required to be licensed. The department may further disclose to other jurisdictions that are a party to the agreement information relating to the persons, offices, motor vehicles, and other real and personal property of persons licensed or required to be licensed under the agreement.



§ 39-27-310. Construction of this part 3 - rules and regulations

(1) This part 3 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this part 3 among jurisdictions enacting it for the purpose of participating in a multijurisdictional motor fuel tax agreement.

(2) The department shall adopt such rules and regulations as are necessary to implement this part 3 and any agreement entered into under this part 3.









Article 28 - Cigarette Tax

Part 1 - Cigarette Tax

§ 39-28-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Consumer" means any person, firm, limited liability company, partnership, or corporation who has title to or possession of cigarettes in storage for use or consumption in this state.

(2) "Department" means the department of revenue.

(2.5) "Master settlement agreement" shall have the same meaning as section 39-28-202 (5).

(3) "Sale" or "resale" includes installment, credit, and conditional sales and means any exchange, barter, or transfer of title or possession, or both, for a consideration to any other person, firm, partnership, limited liability company, or corporation within this state. It includes a gift by a person engaged in the business of selling cigarettes for advertising as a means of evading provisions of this article or for any other purpose whatsoever.

(4) "Wholesaler" means any person, firm, limited liability company, partnership, or corporation who imports cigarettes into this state for sale or resale.

(5) "Wholesale subcontractor" means any person, firm, limited liability company, partnership, or corporation who purchases cigarettes from a wholesaler for resale to a retailer in this state.



§ 39-28-102. Licensing of wholesalers - rules - fines

(1) It is unlawful for any wholesaler to sell or offer for sale in this state cigarettes without first obtaining a license therefor, granted and issued by the department, which license shall be in effect until June 30 following the date of issue, unless sooner revoked. Such licenses shall be granted only to such wholesalers who own or operate the places from which such sales are to be made, and, in case sales are made from two or more separate places by any such wholesaler, a separate license for each place of business shall be required. Such licenses shall be renewed only upon timely application and payment of the required fee prior to expiration. Such licenses may be transferred in the discretion of and pursuant to the rules adopted by the department. The license fee shall be ten dollars per year, and such license fees shall be credited to the general fund. Such license fees shall be reduced at the rate of two dollars and fifty cents for each expired quarter of the license year. The department shall, on reasonable notice and after a hearing, suspend or revoke the license of any wholesaler violating any provision of this article, and no license shall be issued to such wholesaler within a period of two years thereafter. The department may share information on the names and addresses of persons who purchased cigarettes for resale with the department of public health and environment and county and district public health agencies. The department shall refuse to issue a new or renewal wholesaler license, and shall revoke a wholesaler's license, if the wholesaler owes the state any delinquent taxes administered by the department or interest thereon pursuant to this title that have been determined by law to be due and unpaid, unless the wholesaler has entered into an agreement approved by the department to pay the amount due.

(1.3) (a) In addition to the requirements set forth in subsection (1) of this section, no license shall be issued to a wholesaler unless the wholesaler:

(I) Has a current license issued pursuant to section 39-26-103;

(II) Provides evidence to the satisfaction of the executive director of the department demonstrating that the wholesaler will buy cigarettes from at least one manufacturer that is either part of the master settlement agreement or that places funds into a qualified escrow account pursuant to section 39-28-203 (2); and

(III) Has filed with the department evidence of a surety bond issued by a company authorized to do business in this state in an amount equal to the wholesaler's anticipated total monthly purchase of stamps pursuant to section 39-28-104 for the benefit of the department. The amount of a wholesaler's anticipated total monthly purchase shall be determined solely in the discretion of the wholesaler. A wholesaler may file a replacement surety bond if the wholesaler's anticipated total monthly purchase of stamps changes after the wholesaler has been issued a license pursuant to this section.

(b) In addition to the requirements set forth in subsection (1) of this section, no license shall be renewed unless a wholesaler:

(I) Has a current license issued pursuant to section 39-26-103;

(II) Provides evidence to the satisfaction of the executive director of the department demonstrating that the wholesaler has bought and will continue to buy cigarettes from at least one manufacturer that is either part of the master settlement agreement or places funds into a qualified escrow account pursuant to section 39-28-203 (2); and

(III) Has filed with the department evidence of a surety bond issued by a company authorized to do business in this state in an amount equal to the wholesaler's anticipated total monthly purchase of stamps pursuant to section 39-28-104 for the benefit of the department. The amount of a wholesaler's anticipated total monthly purchase shall be solely in the discretion of the wholesaler. For each consecutive preceding year that a wholesaler has not been delinquent in the payment of taxes imposed under this part 1, as determined by the executive director of the department, the amount of the bond required shall be reduced by twenty percentage points of the wholesaler's anticipated total monthly purchase of stamps. A wholesaler may file a replacement surety bond if the wholesaler's anticipated total monthly purchase of stamps changes after the wholesaler's license has been renewed pursuant to this section. A wholesaler that has not been delinquent in the payment of such taxes for five consecutive years shall be exempt from the requirement to file a surety bond with the department.

(1.5) (Deleted by amendment, L. 2008, p. 182, § 1, effective August 5, 2008.)

(2) Repealed.



§ 39-28-102.5. Licensing of wholesale subcontractors - rules - fines

(1) It is unlawful for any wholesale subcontractor to sell or offer for sale cigarettes to a retailer in this state without first obtaining a license therefor, granted and issued by the department, which license shall be in effect until June 30 following the date of issue, unless sooner revoked. Such licenses shall be granted only to such wholesale subcontractors who own or operate the places from which such sales are to be made, and, in case sales are made from two or more separate places by any such wholesale subcontractor, a separate license for each place of business shall be required. No license shall be issued to a wholesale subcontractor unless the wholesale subcontractor has a current license issued pursuant to section 39-26-103. Such licenses shall be renewed only upon timely application and payment of the required fee prior to expiration. Such licenses may be transferred in the discretion of and pursuant to rules adopted by the department. The license fee shall be ten dollars per year, and such license fees shall be credited to the wholesale and distributing subcontractor license fund, which is hereby created in the state treasury. All moneys in the fund shall be subject to annual appropriation by the general assembly to the department for costs incurred in administering this section and section 39-28.5-104.5. Such license fees shall be reduced at the rate of two dollars and fifty cents for each expired quarter of the license year. The department shall, on reasonable notice and after a hearing, suspend or revoke the license of any wholesale subcontractor violating any provision of this article, and no license shall be issued to such wholesale subcontractor within a period of two years thereafter. The department may share information on the names and addresses of persons who purchased cigarettes from a wholesale subcontractor for resale with the department of public health and environment and county and district public health agencies. The department shall refuse to issue a new or renewal wholesale subcontractor license and shall revoke a wholesale subcontractor's license, if the wholesaler owes the state any delinquent taxes administered by the department or interest thereon pursuant to this title that have been determined by law to be due and unpaid, unless the wholesaler has entered into an agreement approved by the department to pay the amount due.

(2) (Deleted by amendment, L. 2008, p. 183, § 2, effective August 5, 2008.)



§ 39-28-103. Tax levied

There is levied and shall be collected and paid to the department a tax upon the sale of cigarettes by wholesalers of ten mills on each cigarette.



§ 39-28-103.5. Tax levied - state constitution

Pursuant to section 21 of article X of the state constitution, there is levied, in addition to the tax levied pursuant to section 39-28-103, a tax on the sale of cigarettes by wholesalers, at a rate of three and two-tenths cents per cigarette. The tax shall be paid to and collected by the department.



§ 39-28-104. Evidence of payment of tax - credits - redemptions

(1) (a) Payment of the taxes imposed by the provisions of this article and section 21 of article X of the state constitution shall be evidenced by the affixing of stamps to, or by an imprint or impression by suitable metering machines approved by the department on, packages containing cigarettes. The department shall procure stamps of such design and legend as it deems necessary and suitable for the purpose. Except as provided in paragraph (b) of this subsection (1), the department shall sell such stamps for cash to licensed wholesalers at a discount of four percent of their face value for sales occurring prior to July 1, 2003, or on or after July 1, 2005, and three percent of their face value for sales occurring on or after July 1, 2003, but before July 1, 2005, if payment is made on or before the tenth day of the month following the month in which the purchase is made to cover the licensed wholesaler's expense in the collection and remittance of such tax; but, if any licensed wholesaler is delinquent in remitting such payment, other than in unusual circumstances shown to the satisfaction of the executive director of the department, the licensed wholesaler shall not be allowed to retain any amounts to cover his or her expense in collecting and remitting said tax, and, in addition, the penalty imposed under section 39-28-108 (2) shall apply. The department shall keep accurate records of all stamps sold to each wholesaler. No wholesaler shall sell or transfer any stamps purchased pursuant to the provisions of this article.

(b) The tax imposed pursuant to section 39-28-103.5 and section 21 of article X of the state constitution shall not be subject to the discount provided for in paragraph (a) of this subsection (1).

(c) The department may require wholesalers to use electronic funds transfers to remit tax payments due pursuant to this article 28 and section 21 of article X of the state constitution to the department and may require wholesalers to file tax returns electronically. The department may promulgate rules governing electronic payment and filing.

(1.5) In any month that a wholesaler purchases an amount of stamps that is greater than the wholesaler's anticipated total monthly purchase of stamps, which shall be determined from the surety bond filed pursuant to section 39-28-102 (1.3)(a)(III) and (1.3)(b)(III), the wholesaler shall be required to pay cash or certified funds or use one of the electronic payment options offered by the department for the stamps that exceed the anticipated total monthly purchase of stamps upon the delivery of the stamps. This subsection (1.5) shall not apply if the wholesaler is exempt from the surety bond requirement pursuant to section 39-28-102 (1.3)(b)(III).

(2) Each wholesaler shall affix stamps or cause them to be affixed, in such manner as the department may specify, to each individual package of cigarettes sold or distributed by such wholesaler or, in lieu thereof, an imprint or impression by means of a suitable metering machine approved by the department. Such stamps or imprints or impressions may be affixed by the wholesaler at any time before the cigarettes are transferred out of his possession.

(3) Credit shall be given by the department for all taxes levied pursuant to the provisions of this article on unsalable merchandise when the department is satisfied that the same has been returned to the manufacturer or has been destroyed by the wholesaler. The department shall redeem any unused and uncancelled stamps presented by any wholesaler within one year after the date of issue of said stamps at the price paid therefor by such wholesaler.

(4) (a) Credit shall be given by the department to a wholesaler for all taxes levied pursuant to this article and section 21 of article X of the state constitution and paid pursuant to the provisions of this article that are bad debts. Such credit shall offset taxes levied pursuant to this article and section 21 of article X of the state constitution and paid pursuant to the provisions of this article only. No credit shall be given unless the bad debt has been charged off as uncollectible on the books of the wholesaler. Subsequent to receiving the credit, if the wholesaler receives a payment for the bad debt, the wholesaler shall be liable to the department for the amount received and shall remit this amount in the next payment to the department under this section or section 39-28-105.

(b) Any claim for a bad debt credit under this subsection (4) shall be supported by all of the following:

(I) A copy of the original invoice issued by the wholesaler;

(II) Evidence that the cigarettes described in the invoice were delivered to the person who ordered them; and

(III) Evidence that the person who ordered and received the cigarettes did not pay the wholesaler for them and that the wholesaler used reasonable collection practices in attempting to collect the debt.

(c) If credit is given to a wholesaler for a bad debt, the person who ordered and received the cigarettes but did not pay the wholesaler for them shall be liable in an amount equal to the credit for the tax imposed in this article on the cigarettes. Subsequent to receiving the credit, if the wholesaler receives a payment for the bad debt and the wholesaler makes a payment to the department, the amount of taxes owed by such person shall be reduced by the amount paid to the department.

(d) As used in this subsection (4), "bad debt" means the taxes attributable to any portion of a debt that is related to a sale of cigarettes subject to tax under this article, that is not otherwise deductible or excludable, that has become worthless or uncollectible in the time after the tax has been paid pursuant to this section or section 39-28-105, and that is eligible to be claimed as a deduction pursuant to section 166 of the federal "Internal Revenue Code of 1986", as amended. A bad debt shall not include any interest on the wholesale price of cigarettes, uncollectible amounts on property that remain in the possession of the wholesaler until the full purchase price is paid, expenses incurred in attempting to collect any account receivable or any portion of the debt recovered, an account receivable that has been sold to a third party for collection, or repossessed property.



§ 39-28-104.5. Federal requirements - placement of labels - penalty

(1) No person shall import into this state any package of cigarettes that violates any federal requirement for the placement of labels, warnings, or other information, including health hazards, required to be placed on the container or individual package.

(2) No person shall sell or offer to sell a package of cigarettes or affix the stamp or imprint required by section 39-28-104 on a package of cigarettes unless that package of cigarettes complies with all federal tax laws, federal trademark and copyright laws, and federal laws regarding the placement of labels, warnings, or any other information upon a package of cigarettes.

(3) No person shall sell or offer to sell a package of cigarettes or affix the stamp or imprint required by section 39-28-104 on a package of cigarettes if the package is marked as manufactured for use outside of the United States or if any label or language has been altered from the manufacturer's original packaging and labeling to conceal the fact that the package was manufactured for use outside of the United States.

(4) (a) No person shall affix a stamp, label, or decal on a package of cigarettes to conceal the fact that the package was manufactured for use outside of the United States.

(b) No person shall sell or offer to sell a package of cigarettes on which a stamp, label, or decal was affixed to conceal the fact that the package was manufactured for use outside of the United States.

(5) The violation of any provision of this section is a class 1 misdemeanor.

(6) (a) Any package of cigarettes found for sale at retail or wholesale at any place in this state that is marked for use outside of the United States is declared to be contraband goods and may be seized without a warrant by the department, by its agents or employees, or by any peace officer in this state when directed or requested by the department to do so. Nothing in this section shall be construed to require the department to confiscate packages of cigarettes that are so marked in quantities less than ten cartons when the packages are held for personal consumption and not for resale.

(b) Any cigarettes seized by virtue of the provisions of this subsection (6) shall be confiscated, and the department shall destroy such confiscated goods.



§ 39-28-105. Use of metering machines

(1) The department, if it determines that it is practicable to stamp by imprint or impression on packages of cigarettes by means of a metering machine, may authorize any licensed wholesaler to use any metering machine approved by the department in lieu of requiring the wholesaler to affix stamps to such packages. Such metering machines shall be sealed by the department and shall be used in accordance with rules and regulations prescribed by it. Any wholesaler authorized to use a metering machine shall file with the department evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or a bond issued by a surety company authorized to do business in this state in the amount of one thousand dollars, conditioned upon the payment of the tax upon cigarettes so imprinted.

(2) (a) The department may cause each metering machine approved by it to be read and inspected at least once each month. The department shall set the machine to the number of units requested by the wholesaler and shall determine as of the time of setting the amount of tax due from the wholesaler using such machine, after allowing the discount provided in section 39-28-104. The tax for each unit placed on the machine at the time of setting, less any discount that is not otherwise prohibited by paragraph (b) of this subsection (2) to cover the licensed wholesaler's expense in the collection and remittance of such tax, shall be due and payable to the department on or before the tenth day of the month following the month in which the meter is set. If any licensed wholesaler is delinquent in remitting such payment, other than in unusual circumstances shown to the satisfaction of the executive director, the licensed wholesaler shall not be allowed to retain any amounts to cover his or her expense in collecting and remitting said tax, and, in addition, the penalty imposed under section 39-28-108 (2) shall apply.

(b) The tax imposed pursuant to section 39-28-103.5 and section 21 of article X of the state constitution shall not be subject to the discount provided for in paragraph (a) of this subsection (2).



§ 39-28-106. Nonresident wholesalers

(1) When the department determines that the collection of the tax imposed by the provisions of this article and section 21 of article X of the state constitution would be facilitated thereby, it may authorize any person, firm, limited liability company, partnership, or corporation outside of this state and engaged in the business of selling and shipping into this state cigarettes, upon complying with the requirements of this article, to affix or cause to be affixed the stamps, imprints, or impressions required by this article on behalf of the wholesalers within this state. The department may sell such stamps and approve the use of metering machines to such nonresident wholesalers as provided in this article; except that the nonresident wholesaler shall agree in writing to submit his or her books, accounts, and records to examination during reasonable business hours by any duly authorized agent of the department. Each such nonresident wholesaler shall appoint in writing the secretary of state of the state of Colorado to be his or her agent in this state for service of process, pursuant to part 7 of article 90 of title 7, C.R.S., with respect to foreign corporations.

(2) Any nonresident wholesaler complying with the requirements and provisions of this section shall be deemed a licensed wholesaler within the meaning of this article and shall be subject to all provisions of this article applicable to wholesalers.



§ 39-28-107. Unstamped packages - tax collected - fines - subject to confiscation - tobacco tax enforcement cash fund - creation

(1) (a) Any package of cigarettes found at any place in this state without a stamp or imprint affixed thereto as provided in this article, unless such cigarettes are in the possession of a licensed wholesaler in the original unopened shipping package or in transit to such wholesaler, are declared to be contraband goods and may be seized without a warrant by the department, its agents or employees, or by any peace officer in this state when directed or requested by the department to do so. Nothing in this section shall be construed to require the department to confiscate unstamped packages of cigarettes when it has reason to believe that the owner thereof is not willfully or intentionally evading the taxes imposed by the provisions of this article and section 21 of article X of the state constitution. The executive director may impose a civil penalty on any person, firm, limited liability company, partnership, or corporation for the purchase or possession of unstamped cigarettes, regardless of whether the cigarettes have been confiscated, in an amount that does not exceed twenty-five cents per cigarette purchased or possessed; except that the penalty shall not apply if the cigarettes are in the possession of a licensed wholesaler in the original unopened shipping package or in transit to such wholesaler. Any civil penalties received pursuant to this paragraph (a) shall be remitted to the state treasurer for deposit in the tobacco tax enforcement cash fund created in paragraph (b) of this subsection (1).

(b) There is hereby created in the state treasury the tobacco tax enforcement cash fund. The fund shall consist of moneys deposited therein pursuant to paragraph (a) of this subsection (1) and section 39-28.5-106 (4). The moneys in the fund shall be subject to annual appropriation by the general assembly to the department for the purpose of enforcing the provisions of this article and article 28.5 of this title. Any moneys not appropriated by the general assembly shall remain in the fund and shall not be transferred or revert to the general fund at the end of any fiscal year.

(c) The provisions of this section shall not apply to cigarettes purchased from a United States military exchange or commissary, so long as the cigarettes are not for resale in this state.

(2) Any cigarettes seized by virtue of the provisions of this section shall be confiscated, and the department shall sell such confiscated goods at a public sale to a licensed wholesaler to the best advantage of this state. The proceeds from such sale shall be remitted to the state treasurer and distributed as provided in section 39-28-110 (1). Such sale by the state shall not relieve the purchaser at such sale from paying the tax and stamping the articles so sold to him or her in the manner provided in this article. The act or omission of any officer, agent, or other person acting for or employed by any person, firm, limited liability company, partnership, or corporation shall be deemed to be the act or omission of such person, firm, limited liability company, partnership, or corporation, as well as his or her own.



§ 39-28-108. Penalty

(1) Any person, firm, limited liability company, partnership, or corporation or agent thereof who at retail sells or offers for sale, displays for sale, or possesses with intent to sell any cigarettes, the package of which does not bear the stamp, or an imprint or impression by a suitable metering machine approved by the department, evidencing the payment of the taxes imposed by this article and section 21 of article X of the state constitution, shall be punished as provided in section 39-21-118.

(2) (a) If a person neglects or refuses to make a return as required by this article, the executive director of the department shall impose a penalty of one hundred dollars.

(b) If a person fails to pay the tax in the time allowed for the discount in section 39-28-104 (1), a penalty equal to ten percent thereof plus one-half of one percent per month from the date when due, not to exceed eighteen percent in the aggregate, together with interest on such delinquent taxes at the rate computed under section 39-21-110.5, shall apply.

(c) In computing and assessing the penalty, penalty interest, and interest pursuant to paragraph (b) of this subsection (2), the executive director of the department may make an estimate, based upon such information as may be available, of the amount of taxes due for the period for which the taxpayer is delinquent.



§ 39-28-109. Records - examination - returns

Each wholesaler shall keep and preserve complete and accurate records of all cigarettes purchased and sold by him in accordance with the provisions of section 39-21-113. Any nonresident wholesaler, authorized pursuant to section 39-28-106, shall make available to the department, in the city and county of Denver, said records or, in the alternative, shall bear the cost of examination by an agent authorized by the executive director of the department of revenue at the place where such books, accounts, and records are kept. Such cost shall consist of a charge of twenty-five dollars per diem for the period required to make such examination, with a minimum charge of seventy-five dollars. The department may investigate and examine the stock of cigarettes upon any premises where the same are possessed, stored, or sold for the purpose of determining whether the provisions of this article have been complied with. The records which the wholesaler keeps shall be of such kind and in such form as the department prescribes. Each wholesaler shall make a return to the department each month containing, among other things, the total number of packages of cigarettes sold by him during the preceding month and the tax due thereon, which return shall be upon forms prescribed and furnished by the department and shall be filed by the tenth day of the month following the month reported.



§ 39-28-110. Distribution of tax collected

(1) All sums of money received and collected in payment of the tax imposed by the provisions of this article, except license fees received under section 39-28-102 and the moneys collected pursuant to section 39-28-103.5, shall be transmitted to the state treasurer who shall distribute the money as follows: Fifteen percent to the general fund, and eighty-five percent to the old age pension fund.

(2) All moneys received and collected in payment of the tax imposed pursuant to section 39-28-103.5 shall be transmitted to the state treasurer for deposit in the tobacco tax cash fund created in section 24-22-117, C.R.S.



§ 39-28-111. Exempt sales

The sales of cigarettes to the United States government or any of its agencies, sales in interstate commerce, or transactions the taxation of which is prohibited by the constitution of the United States are exempted from the provisions of this article. Such exempt sales shall be reported to the department with such information as the department shall require.



§ 39-28-112. Taxation by cities and towns

No provision of this article shall be construed to prevent the imposing, levying, and collecting of any tax upon sales of cigarettes or upon the occupation or privilege of selling cigarettes by any city or town in this state, nor shall the provisions of this article be interpreted to affect any existing authority of local municipalities to impose a tax on cigarettes to be used for local and municipal purposes.



§ 39-28-114. Prohibited acts - penalties

It is unlawful for any wholesaler to sell and distribute any cigarettes in this state without a license or without first affixing the stamp, imprint, or impression upon each package of cigarettes, as provided for in this article, or to willfully make any false or fraudulent return, or false statement on any return, or to willfully evade the payment of the tax, or any part thereof, as imposed by this article. Any wholesaler, or agent thereof, who willfully violates any provision of this article shall be punished as provided by section 39-21-118.



§ 39-28-115. List of licensed wholesalers - published on website

On or before December 31, 2009, the department shall publish on its website a list of the names and addresses of all licensed wholesalers. The list shall be updated within seven days of any changes to the list.






Part 2 - Tobacco Escrow Funds

§ 39-28-201. Legislative declaration

(1) The general assembly hereby finds, determines, and declares:

(a) That cigarette smoking presents serious public health concerns to the state and to the citizens of the state. The surgeon general has determined that smoking causes lung cancer, heart disease and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

(b) That cigarette smoking also presents serious financial concerns for the state. Under certain health-care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

(c) That under these programs, the state pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.

(d) That it is the policy of the state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the state to the extent that such manufacturers either determine to enter into a settlement with the state or are found culpable by the courts.

(e) That on November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "master settlement agreement," with the state. The master settlement agreement obligates these manufacturers, in return for a release of past, present and certain future claims against them as described therein, to pay substantial sums to the state, tied in part to their volume of sales; to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(f) That it would be contrary to the policy of the state if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the state to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.



§ 39-28-202. Definitions

As used in this part 2:

(1) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in exhibit C to the master settlement agreement.

(2) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned," and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons.

(3) "Allocable share" means allocable share as that term is defined in the master settlement agreement.

(4) (a) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(I) Any roll of tobacco wrapped in paper or in any substance not containing tobacco; or

(II) Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(III) Any roll of tobacco wrapped in any substance containing tobacco that, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subparagraph (I) of this paragraph (a).

(b) The term "cigarette" includes roll-your-own, i.e., any tobacco that, because of its appearance, type, packaging, or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes.

(c) For purposes of this definition of "cigarettes", 0.09 ounces of roll-your-own tobacco shall constitute one individual "cigarette".

(5) "Master settlement agreement" means the settlement agreement and related documents dated November 23, 1998, entered into by the state and leading United States tobacco product manufacturers and attached as exhibit A to the consent decree approved by the district court for the city and county of Denver on November 25, 1998, in civil action no. 97CV3432.

(6) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars, where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with section 39-28-203 (2).

(7) "Released claims" means released claims as that term is defined in the master settlement agreement.

(8) "Releasing parties" means releasing parties as that term is defined in the master settlement agreement.

(9) (a) "Tobacco product manufacturer" means an entity that, after July 1, 1999, directly and not exclusively through any affiliate:

(I) Manufactures anywhere cigarettes which the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer; provided, however, that an entity that manufactures cigarettes that it intends to be sold in the United States shall not be considered a tobacco product manufacturer under this paragraph (a) if:

(A) Such cigarettes are sold in the United States exclusively through an importer that is an original participating manufacturer, as that term is defined in the master settlement agreement, that will be responsible for the payments under the master settlement agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the master settlement agreement and that pays the taxes specified in section II(z) of the master settlement agreement; and

(B) The manufacturer of such cigarettes does not market or advertise such cigarettes in the United States;

(II) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(III) Becomes a successor of an entity described in subparagraph (I) or (II) of this paragraph (a).

(b) "Tobacco product manufacturer" does not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within subparagraphs (I) through (III) of paragraph (a) of this subsection (9).

(10) "Units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question, as measured by excise taxes collected by the state on containers of roll-your-own tobacco, and on packs of cigarettes bearing the excise tax stamp of the state. The department shall promulgate such rules as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.



§ 39-28-203. Requirements

Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, after July 1, 1999, shall either:

(1) Become a participating manufacturer as that term is defined in section II(jj) of the master settlement agreement and generally perform its financial obligations under the master settlement agreement; or

(2) (a) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts as such amounts are adjusted for inflation:

(I) 1999: $.0094241 per unit sold after July 1, 1999;

(II) 2000: $.0104712 per unit sold;

(III) For each of 2001 and 2002: $.0136125 per unit sold;

(IV) For each of 2003 through 2006: $.0167539 per unit sold;

(V) For each of 2007 and each year thereafter: $.0188482 per unit sold.

(b) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (a) of this subsection (2) shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(I) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subparagraph (I):

(A) In the order in which they were placed into escrow; and

(B) Only to the extent and at the time necessary to make payments required under such judgment or settlement;

(II) (A) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the master settlement agreement payments, as determined pursuant to section IX(i) of that agreement including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer;

(B) If Senate Bill 04-182, enacted at the second regular session of the sixty-fourth general assembly, or any portion of the amendment to sub-subparagraph (A) of this subparagraph (II) made by Senate Bill 04-182 is held by a court of competent jurisdiction to be unconstitutional, then sub-subparagraph (A) of this subparagraph (II) shall be deemed to be repealed in its entirety. If this paragraph (b) shall thereafter be held by a court of competent jurisdiction to be unconstitutional, then Senate Bill 04-182 shall be deemed repealed, and sub-subparagraph (A) of this subparagraph (II) shall be restored as if no such amendments had been made. Neither any holding of unconstitutionality nor the repeal of sub-subparagraph (A) of this subparagraph (II) shall affect, impair, or invalidate any other portion of this section, and such remaining portions of this section shall at all times continue in full force and effect.

(III) To the extent not released from escrow under subparagraph (I) or (II) of this paragraph (b), funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which the funds were placed into escrow.

(c) (I) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection (2) shall annually certify to the attorney general that it is in compliance with this subsection (2). The attorney general may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(A) Be required within fifteen days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this subsection (2), may impose a civil penalty, to be paid to the general fund of the state, in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent of the original amount improperly withheld from escrow;

(B) In the case of a knowing violation, be required within fifteen days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this subsection (2), may impose a civil penalty, to be paid to the general fund of the state, in an amount not to exceed fifteen percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent of the original amount improperly withheld from escrow; and

(C) In the case of a second or subsequent knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, for a period not to exceed two years.

(II) Each failure to make an annual deposit required under this section shall constitute a separate violation.






Part 3 - Additional Requirements for Tobacco Product Manufacturers and Stamping Agents

§ 39-28-301. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) Violations of the tobacco escrow funds act threaten the integrity of the master settlement agreement, the fiscal soundness of the state, and the public health.

(b) Enacting procedural enhancements will aid the enforcement of the tobacco escrow funds act and thereby safeguard the master settlement agreement, the fiscal soundness of the state, and the public health.

(c) The provisions of this part 3 are not intended to and shall not be interpreted to amend the tobacco escrow funds act.



§ 39-28-302. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Brand family" means all styles of cigarettes sold under the same trade mark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, "menthol", "lights", "kings", and "100s", and includes any brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.

(2) "Cigarette" has the same meaning as set forth in section 39-28-202 (4).

(3) "Department" means the department of revenue.

(4) "Master settlement agreement" has the same meaning as set forth in section 39-28-202 (5).

(5) "Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

(6) "Participating manufacturer" has the same meaning as set forth in section II (jj) of the master settlement agreement and all amendments thereto.

(7) "Qualified escrow fund" has the same meaning as set forth in section 39-28-202 (6).

(8) "Stamping agent" means a person that is authorized to affix tax stamps to packages or other containers of cigarettes or tobacco products under section 39-28-104 or a person that is required to pay the tobacco products tax imposed pursuant to section 39-28.5-102 on roll-your-own tobacco for cigarettes.

(9) "Tobacco control special fund" means a separate fund created by this part 3, the revenues of which do not pass through the general fund, and that will by used by the department for the enforcement of this part 3 and the tobacco escrow funds act.

(10) "Tobacco escrow funds act" or "act" means those provisions that are referred to as the model act in the master settlement agreement and that are codified as part 2 of this article.

(11) "Tobacco product manufacturer" has the same meaning as set forth in section 39-28-202 (9).

(12) "Units sold" has the same meaning as set forth in section 39-28-202 (10).



§ 39-28-303. Certifications - directory - tax stamps

(1) Certification. (a) Every tobacco product manufacturer whose cigarettes are sold in this state whether directly or through a distributor, retailer, or similar intermediary or intermediaries shall execute and deliver in the manner prescribed by the department a certification to the executive director of the department no later than the thirtieth day of April each year certifying under penalty of perjury that, as of the date of such certification, the tobacco product manufacturer either is a participating manufacturer or is in full compliance with the tobacco escrow funds act and all implementing regulations.

(b) A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update the list thirty days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the department.

(c) A nonparticipating manufacturer shall include in its certification a complete list of all of its brand families, and the list shall:

(I) Separately list:

(A) Brand families of cigarettes and the number of units sold for each brand family that were sold in the state during the preceding calendar year; and

(B) All of the nonparticipating manufacturer's brand families that have been sold in the state at any time during the current calendar year;

(II) Indicate by an asterisk, any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of such certification; and

(III) Identify by name and address any other manufacturer of such brand families in the preceding calendar year.

(d) A nonparticipating manufacturer shall update a certification thirty days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the department.

(e) A certification of a nonparticipating manufacturer shall further certify:

(I) That the nonparticipating manufacturer is registered to do business in the state or has appointed a resident agent for service of process and provided notice thereof as required by section 39-28-304;

(II) That the nonparticipating manufacturer has:

(A) Established and continues to maintain a qualified escrow fund, as defined in section 39-28-202 (6); and

(B) Executed a qualified escrow agreement that has been reviewed and approved by the attorney general and that governs the qualified escrow fund;

(III) That the nonparticipating manufacturer is in full compliance with the tobacco escrow funds act, this part 3, and any rules promulgated pursuant to the tobacco escrow funds act or this part 3; and

(IV) That information pertaining to the qualified escrow fund, including:

(A) The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required by section 39-28-203 and all rules promulgated thereto;

(B) The account number of the qualified escrow fund and sub-account number for the state of Colorado;

(C) The amount the nonparticipating manufacturer placed in the fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each deposit, and such evidence or verification as may be deemed necessary by the department to confirm the foregoing; and

(D) The amounts of and dates of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to the tobacco escrow funds act and all rules promulgated thereto.

(f) (I) A tobacco product manufacturer may not include a brand family in its certification unless:

(A) In the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the master settlement agreement for the relevant year in the volume and shares determined pursuant to the master settlement agreement; and

(B) In the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of the tobacco escrow funds act.

(II) Nothing in this paragraph (f) shall be construed as limiting or otherwise affecting the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the master settlement agreement or for purposes of part 2 of this article.

(g) Tobacco product manufacturers shall maintain all invoices and documentation of sales and other such information relied upon for such certification for a period of five years, unless otherwise required by law to maintain them for a greater period.

(2) Directory of cigarettes approved for stamping and sale. (a) Not later than June 1, 2003, the department shall develop and publish on its website a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of subsection (1) of this section and all brand families that are listed in such certifications; except that:

(I) The department shall not include or retain in the directory the name or brand families of any nonparticipating manufacturer that has failed to provide the required certification or whose certification the department determines is not in compliance with paragraphs (c) and (d) of subsection (1) of this section, unless the department has determined that the violation has been cured to the satisfaction of the department.

(II) Neither a tobacco product manufacturer nor brand family shall be included or retained in the directory if the executive director of the department concludes that:

(A) In the case of a nonparticipating manufacturer, any escrow payment required pursuant to the tobacco escrow funds act for any period for any brand family, whether or not listed by the nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general; or

(B) Any outstanding final judgment, including interest thereon, for violations of the tobacco escrow funds act has not been fully satisfied for the brand family and the manufacturer.

(b) The department shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this part 3.

(c) The department shall transmit by electronic mail or other practicable means to each stamping agent notice of any addition to or removal from the directory of a tobacco product brand manufacturer or brand family. In addition, the department shall transmit by electronic mail or other practical means to each stamping agent notice of the potential removal from the directory of a tobacco product brand manufacturer or brand family three calendar days before the tobacco product brand manufacturer or brand family is actually removed from the directory. Unless otherwise provided by agreement between a stamping agent and a tobacco product manufacturer, a stamping agent shall be entitled to a refund from a tobacco product manufacturer of any money paid by the stamping agent to the tobacco product manufacturer for any cigarettes of the tobacco product manufacturer still held by the stamping agent on the date of notice by the department of the removal from the directory of the tobacco product manufacturer or the brand family of the cigarettes. The department shall not restore to the directory a tobacco product manufacturer or a brand family until the tobacco product manufacturer has paid the stamping agent any refund due.

(d) Every stamping agent shall provide and update as necessary an electronic mail address to the department for the purpose of receiving any notifications that may be required by this part 3.

(3) Prohibition against stamping or sale of cigarettes not in the directory. It shall be unlawful for any person to:

(a) Affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory; or

(b) Sell, offer, or possess for sale in this state cigarettes of a tobacco product manufacturer or brand family not included in the directory.



§ 39-28-304. Agent for service of process

(1) A nonresident or foreign nonparticipating manufacturer that has not registered to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory, appoint and continually engage without interruption the services of an agent in the state to act as an agent for the service of process on whom all process, and any action or proceeding against the nonparticipating manufacturer concerning or arising out of the enforcement of this part 3 and the tobacco escrow funds act, may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of the agent to and to the satisfaction of the executive director of the department and the attorney general.

(2) A nonparticipating manufacturer shall provide notice to the executive director of the department and the attorney general at least thirty calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the attorney general of the appointment of a new agent at least five calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the executive director and the attorney general of the termination within five calendar days and shall include proof to the satisfaction of the attorney general of the appointment of a new agent.

(3) A nonparticipating manufacturer whose products are sold in this state without appointing or designating an agent as herein required shall be deemed to have appointed the secretary of state as the agent and may be proceeded against in the courts of this state by service of process upon the secretary of state. However, the appointment of the secretary of state as the agent shall not satisfy the condition precedent to having the nonparticipating manufacturer's brand families listed or retained in the directory.



§ 39-28-305. Reporting of information - escrow installments

(1) Reporting by stamping agents. Not later than twenty days after the end of each month, each stamping agent shall submit to the department such information as the department requires to facilitate compliance with this part 3, including, but not limited to, a list by brand family of the total number of cigarettes, or in the case of roll-your-own, the equivalent stick count for which the stamping agent affixed stamps during the previous calendar month or otherwise paid the tax due for such cigarettes. The stamping agent shall maintain and make available to the department all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the department for a period of five years.

(2) Disclosure of information. The department is authorized to disclose to the attorney general any information received under this part 3 and requested by the attorney general for purposes of determining compliance with and enforcing the provisions of this part 3. The department and the attorney general shall share with each other the information received under this part 3 and may share the information with other federal, state, or local agencies only for purposes of enforcement of this part 3, the tobacco escrow funds act, or corresponding laws of other states.

(3) Verification of qualified escrow fund. The attorney general may require at any time from a nonparticipating manufacturer, proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with the tobacco escrow funds act of the amount of money in the fund, exclusive of interest, being held on behalf of the state, the dates of deposits, and the dates and amounts of all withdrawals from such fund.

(4) Requests for additional information. In addition to the information required to be submitted pursuant to regulation number 39-28-202 (3) and (4) or any successor rule of the department (1 CCR 201-7), the department or the attorney general may require a stamping agent, distributor, or tobacco product manufacturer to submit any additional information, including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the department or the attorney general to determine whether a tobacco product manufacturer is in compliance with this part 3.

(5) Quarterly escrow installments. To promote compliance with the provisions of this part 3, the department may promulgate rules requiring a tobacco product manufacturer subject to the requirements of section 39-28-303 (1)(c) to make the escrow deposits required in quarterly installments during the year in which the sales covered by such deposits are made. The department may require production of information sufficient to enable the department to determine the adequacy of the amount of the installment deposit.



§ 39-28-306. Penalties and other remedies

(1) License revocation and civil penalty. In addition to or in lieu of any other civil or criminal remedy provided by law, upon a determination that a stamping agent has violated section 39-28-303 (3) or any rule adopted pursuant thereto, the executive director of the department may revoke or suspend the license of any stamping agent in the manner provided by sections 39-28-102 (1) and 39-28.5-104. Each stamp affixed and each offer to sell cigarettes in violation of section 39-28-303 (3) shall constitute a separate violation. For each violation, the executive director may also impose a civil penalty in an amount not to exceed the greater of five hundred percent of the retail value of the cigarettes sold or five thousand dollars upon a determination of a violation of section 39-28-303 (3) or any rules adopted pursuant thereto.

(2) Contraband and seizure. Any cigarettes that have been sold, offered for sale, or possessed for sale in this state in violation of section 39-28-303 (3) shall be deemed a contraband article as defined by section 16-13-502 (1), C.R.S. The cigarettes shall be subject to seizure and forfeiture as provided in the "Colorado Contraband Forfeiture Act", part 5 of article 13 of title 16, C.R.S., and any cigarettes so seized and forfeited shall be destroyed and not resold.

(3) Injunction. The attorney general, on behalf of the department, may seek an injunction to restrain a threatened or actual violation of section 39-28-303 (3) or 39-28-305 (1) or (4) by a stamping agent and to compel the stamping agent to comply with those statutory provisions.

(4) Unlawful sale and distribution. It is unlawful for a person to sell, distribute, acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of section 39-28-303 (3). A violation of this section is a class 2 misdemeanor.

(5) Colorado consumer protection act. A person who violates section 39-28-303 (3) engages in an unfair and deceptive trade practice in violation of section 6-1-105, C.R.S.

(6) Disgorgement of profits for violations of this part 3. If a court determines that a person has violated this part 3, the court shall order any profits, gain, gross receipts, or other benefit from the violation to be disgorged and paid to the state treasurer for deposit into the tobacco control special fund, which is hereby created. Unless otherwise expressly provided, the remedies or penalties provided by this part 3 are cumulative to each other and to the remedies or penalties available under all other laws of this state.



§ 39-28-307. Miscellaneous provisions

(1) Notice and review of determination. A determination of the department to not list or to remove from the directory a brand family or tobacco product manufacturer shall be subject to review in the manner prescribed by the "State Administrative Procedure Act", article 4 of title 24, C.R.S.

(2) Applicants for licenses. No stamping agent for a license shall be issued a license or granted a renewal of a license unless the stamping agent has certified in writing, under penalty of perjury, that the stamping agent has in the past and will continue to comply fully with this part 3. No applicant for a license shall be issued a license unless the applicant has certified in writing, under penalty of perjury, that the stamping agent will fully comply with this section.

(3) Repealed.

(4) Promulgation of rules. The department may promulgate rules necessary to effect the purposes of this statute. The department shall promulgate such rules in accordance with article 4 of title 24, C.R.S.

(5) Recovery of costs and fees by attorney general. In any action brought by the state to enforce this part 3, the state shall be entitled to recover the costs of investigation, expert witness fees, costs of the action, and reasonable attorney fees.

(6) Construction and severability. If a court of competent jurisdiction finds that the provisions of this part 3 and of the tobacco escrow funds act conflict and cannot be harmonized, then the provisions of the tobacco escrow funds act shall control. If any provision of this part 3 causes the tobacco escrow funds act to no longer constitute a qualifying or model statute, as those terms are defined in the master settlement agreement, then that portion of this part 3 shall not be valid. If any provision of this part 3 is for any reason held to be invalid, unlawful, or unconstitutional, the decision shall not affect the validity of the remaining portions of this part 3 or any part thereof.









Article 28.5 - Tax on Tobacco Products

§ 39-28.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Department" means the department of revenue.

(1.5) "Distributing subcontractor" means every person, firm, limited liability company, partnership, or corporation who purchases tobacco products from a distributor for resale to a retailer in this state.

(2) "Distributor" means every person who first receives tobacco products in this state, every person who sells tobacco products in this state who is primarily liable for the tobacco products tax on such products, and every person who first sells or offers for sale in this state tobacco products imported into this state from any other state or country.

(3) "Manufacturer's list price" means the invoice price for which a manufacturer or supplier sells a tobacco product to a distributor exclusive of any discount or other reduction.

(4) "Sale" means any transfer, exchange, or barter, in any manner or by any means whatsoever, for a consideration, including all sales made by any person. The term includes a gift by a person engaged in the business of selling tobacco products, for advertising, as a means of evading the provisions of this article or for any other purposes whatsoever.

(5) "Tobacco products" means cigars, cheroots, stogies, periques, granulated, plug cut, crimp cut, ready rubbed, and other smoking tobacco, snuff, snuff flour, cavendish, plug and twist tobacco, fine-cut and other chewing tobaccos, shorts, refuse scraps, clippings, cuttings and sweepings of tobacco, and other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or for smoking in a pipe or otherwise, or both for chewing and smoking, but does not include cigarettes which are taxed separately pursuant to article 28 of this title.



§ 39-28.5-102. Tax levied

(1) There is levied and shall be collected a tax upon the sale, use, consumption, handling, or distribution of all tobacco products in this state at the rate of twenty percent of the manufacturer's list price of such tobacco products. Such tax shall be imposed at the time the distributor:

(a) Brings, or causes to be brought, into this state from without the state tobacco products for sale;

(b) Makes, manufactures, or fabricates tobacco products in this state for sale in this state; or

(c) Ships or transports tobacco products to retailers in this state to be sold by those retailers.



§ 39-28.5-102.5. Tax levied - state constitution

Pursuant to section 21 of article X of the state constitution, there is levied, in addition to the tax levied pursuant to section 39-28.5-102, a tax on the sale, use, consumption, handling, or distribution of tobacco products by distributors, at a rate of twenty percent of the manufacturer's list price. The tax shall be paid to and collected by the department. The tax shall be imposed in the same manner as the tax described in section 39-28.5-102.



§ 39-28.5-103. Exempt sales

The tax imposed by section 39-28.5-102 shall not apply with respect to any tobacco products which, under the constitution and laws of the United States, may not be made the subject of taxation by this state. Such exempt sales shall be reported to the department with such information as the department shall require.



§ 39-28.5-104. Licensing required - rules - fines

(1) It is unlawful for any person to engage in the business of a distributor of tobacco products at any place of business without first obtaining a license granted and issued by the department, which license shall be in effect until June 30 following the date of issue, unless sooner revoked. Such license shall be granted only to a person who owns or operates the place from which the person engages in the business of a distributor of tobacco products, and, if such business is operated in two or more separate places by any such person, a separate license for each place of business shall be required. Such license shall be renewed only upon timely application and payment of the required fee prior to expiration. Such licenses may be transferred in the discretion of and pursuant to the rules adopted by the department. The fee for a license shall be ten dollars per year, and such fee shall be credited to the general fund. Such fee shall be reduced at the rate of two dollars and fifty cents for each expired quarter of the license year. The department shall, on reasonable notice and after a hearing, suspend or revoke the license of any person violating any provision of this article, and no license shall be issued to such person within a period of two years thereafter. The department may share information on the names and addresses of persons who purchased tobacco products for resale with the department of public health and environment and county and district public health agencies. The department shall refuse to issue a new or renewal distributor license, and shall revoke a distributor's license, if the distributor owes the state any delinquent taxes administered by the department or interest thereon pursuant to this title that have been determined by law to be due and unpaid, unless the distributor has entered into an agreement approved by the department to pay the amount due. The department shall only issue a new or renewal distributor license to a distributor that has a current license issued pursuant to section 39-26-103.

(2) (Deleted by amendment, L. 2008, p. 184, § 3, effective August 5, 2008.)



§ 39-28.5-104.5. Licensing of distributing subcontractors - rules - fines

(1) It is unlawful for any person to engage in the business of a distributing subcontractor of tobacco products at any place of business without first obtaining a license granted and issued by the department, which license shall be in effect until June 30 following the date of issue, unless sooner revoked. Such license shall be granted only to a person who owns or operates the place from which the person engages in the business of a distributing subcontractor of tobacco products, and, if such business is operated in two or more separate places by any such person, a separate license for each place of business shall be required. Such license shall be renewed only upon timely application and payment of the required fee prior to expiration. Such licenses may be transferred in the discretion of and pursuant to the rules adopted by the department. The fee for a license shall be ten dollars per year, and such fee shall be credited to the wholesale and distributing subcontractor license fund created in section 39-28-102.5. Such fee shall be reduced at the rate of two dollars and fifty cents for each expired quarter of the license year. The department shall, on reasonable notice and after a hearing, suspend or revoke the license of any person violating any provision of this article, and no license shall be issued to such person within a period of two years thereafter. The department may share information on the names and addresses of persons who purchased tobacco products for resale with the department of public health and environment and county and district public health agencies. The department shall refuse to issue a new or renewal distributor license and shall revoke a distributor's license, if the distributor owes the state any delinquent taxes administered by the department or interest thereon pursuant to this title that have been determined by law to be due and unpaid, unless the distributor has entered into an agreement approved by the department to pay the amount due. The department shall only issue a new or renewal distributing subcontractor license to a distributing subcontractor that has a current license issued pursuant to section 39-26-103.

(2) (Deleted by amendment, L. 2008, p. 185, § 4, effective August 5, 2008.)



§ 39-28.5-105. Books and records to be preserved

(1) Every distributor shall keep at each licensed place of business complete and accurate records for that place of business, including itemized invoices of tobacco products held, purchased, manufactured, brought in or caused to be brought in from without the state, or shipped or transported to retailers in this state, and of all sales of tobacco products made, except sales to the ultimate consumer.

(2) These records shall show the names and addresses of purchasers, the inventory of all tobacco products on hand, and other pertinent papers and documents relating to the purchase, sale, or disposition of tobacco products.

(3) When a licensed distributor sells tobacco products exclusively to the ultimate consumer at the address given in the license, no invoice of those sales shall be required, but itemized invoices shall be made of all tobacco products transferred to other retail outlets owned or controlled by that licensed distributor. All books, records, and other papers and documents required by this section to be kept shall be preserved for a period of at least three years after the date of the documents, unless the department, in writing, authorizes their destruction or disposal at an earlier date.

(4) (a) Every retailer that is not also a licensed distributor shall keep at its place of business complete and accurate records to show that all tobacco products received by the retailer were purchased from a licensed distributor. The retailer shall provide a copy of such records to the department if so requested. The department may establish the acceptable form of such records.

(b) Any expenses incurred by the department related to enforcing paragraph (a) of this subsection (4) shall be paid from the tobacco settlement defense account, created in section 24-22-115 (2)(a), C.R.S., for the state fiscal year 2009-10, and from the tobacco tax enforcement cash fund created in section 39-28-107 (1)(b), for each state fiscal year thereafter.



§ 39-28.5-106. Returns and remittance of tax - civil penalty

(1) Every distributor shall file a return with the department each quarter. The return, which shall be upon forms prescribed and furnished by the department, shall contain, among other things, the total amount of tobacco products purchased by the distributor during the preceding quarter and the tax due thereon.

(2) Every distributor shall file a return with the department by the twentieth day of the month following the month reported and shall therewith remit the amount of tax due, less three and one-third percent of any sum so remitted that consists of tax collected before July 1, 2003, or on or after July 1, 2005, and less two and one-third percent of any sum so remitted that consists of tax collected on or after July 1, 2003, but before July 1, 2005, to cover the distributor's expense in the collection and remittance of said tax; except that no part of the tax imposed pursuant to section 39-28.5-102.5 and section 21 of article X of the state constitution shall be subject to the discount provided for in this subsection (2). If any distributor is delinquent in remitting said tax, other than in unusual circumstances shown to the satisfaction of the executive director of the department, the distributor shall not be allowed to retain any amounts to cover his or her expense in collecting and remitting said tax, and in addition the penalty imposed under section 39-28.5-110 (2)(b) shall apply.

(3) The department may require distributors to use electronic funds transfers to remit tax payments due pursuant to this article 28.5 and section 21 of article X of the state constitution to the department and may require distributors to file tax returns electronically. The department may promulgate rules governing electronic payment and filing.

(4) (a) Any person, firm, limited liability company, partnership, or corporation, other than a distributor, in possession of tobacco products for which taxes have not otherwise been remitted pursuant to this section shall be liable and responsible for the uncollected tax that is levied pursuant to section 39-28.5-102 and section 21 of article X of the state constitution on behalf of the distributor who failed to pay the tax. The person or entity shall make the payment to the department within thirty days of first taking possession of the tobacco product. The department shall establish a form to be used for remittance of the payment. The department shall remit the proceeds it receives pursuant to this paragraph (a) to the state treasurer for distribution as follows:

(I) For all moneys received and collected in payment of the tax imposed pursuant to section 39-28.5-102, fifteen percent shall be credited to the tobacco tax enforcement cash fund created in section 39-28-107 (1)(b), and eighty-five percent shall be credited to the old age pension fund; and

(II) All moneys received and collected in payment of the tax imposed pursuant to section 39-28.5-102.5 shall be credited to the tobacco tax cash fund created in section 24-22-117, C.R.S.

(b) The executive director of the department may impose a civil penalty on any person, firm, limited liability company, partnership, or corporation in possession of tobacco products that fails to make a payment required pursuant to paragraph (a) of this subsection (4) or who is a distributor by virtue of being the first person who receives the tobacco products in the state and who fails to make a payment required pursuant to this section in an amount that does not exceed five hundred percent of such payment. Any moneys received pursuant to this paragraph (b) shall be remitted to the state treasurer for deposit in the tobacco tax enforcement cash fund created in section 39-28-107 (1)(b).



§ 39-28.5-107. When credit may be obtained for tax paid

(1) Where tobacco products, upon which the tax imposed by this article has been reported and paid, are shipped or transported by the distributor to retailers without the state to be sold by those retailers, are shipped or transported by the distributor to a consumer without the state on or after September 1, 2015, but prior to September 1, 2018, or are returned to the manufacturer by the distributor or destroyed by the distributor, credit of such tax may be made to the distributor in accordance with regulations prescribed by the department.

(2) (a) Credit shall be given by the department to a distributor for all taxes levied pursuant to this article and section 21 of article X of the state constitution and paid pursuant to the provisions of this article that are bad debts. Such credit shall offset taxes levied pursuant to this article and section 21 of article X of the state constitution and paid pursuant to the provisions of this article only. No credit shall be given unless the bad debt has been charged off as uncollectible on the books of the distributor. Subsequent to receiving the credit, if the distributor receives a payment for the bad debt, the distributor shall be liable to the department for the amount received and shall remit this amount in the next payment to the department under section 39-28.5-106.

(b) Any claim for a bad debt credit under this subsection (2) shall be supported by all of the following:

(I) A copy of the original invoice issued by the distributor;

(II) Evidence that the tobacco products described in the invoice were delivered to the person who ordered them; and

(III) Evidence that the person who ordered and received the tobacco products did not pay the distributor for them and that the distributor used reasonable collection practices in attempting to collect the debt.

(c) If credit is given to a distributor for a bad debt, the person who ordered and received the tobacco products but did not pay the distributor for them shall be liable in an amount equal to the credit for the tax imposed in this article on the tobacco products. Subsequent to receiving the credit, if the distributor receives a payment for the bad debt and the distributor makes a payment to the department, the amount of taxes owed by such person shall be reduced by the amount paid to the department.

(d) As used in this subsection (2), "bad debt" means the taxes attributable to any portion of a debt that is related to a sale of tobacco products subject to tax under this article, that is not otherwise deductible or excludable, that has become worthless or uncollectible in the time after the tax has been paid pursuant to section 39-28.5-106, and that is eligible to be claimed as a deduction pursuant to section 166 of the federal "Internal Revenue Code of 1986", as amended. A bad debt shall not include any interest on the wholesale price of tobacco products, uncollectible amounts on property that remain in the possession of the distributor until the full purchase price is paid, expenses incurred in attempting to collect any account receivable or any portion of the debt recovered, an account receivable that has been sold to a third party for collection, or repossessed property.



§ 39-28.5-108. Distribution of tax collected

(1) All sums of money received and collected in payment of the tax imposed by the provisions of this article, except license fees received under section 39-28.5-104 and the moneys collected pursuant to section 39-28.5-102.5, shall be transmitted to the state treasurer, who shall distribute such money as follows: Fifteen percent to the general fund and eighty-five percent to the old age pension fund.

(2) All moneys received and collected in payment of the tax imposed pursuant to section 39-28.5-102.5 and section 21 of article X of the state constitution shall be transmitted to the state treasurer for deposit in the tobacco tax cash fund created in section 24-22-117, C.R.S.



§ 39-28.5-109. Taxation by cities and towns

No provision of this article shall be construed to prevent the imposing, levying, and collecting of any tax upon sales of tobacco products or upon the occupation or privilege of selling such products by any city or town in this state, nor shall the provisions of this article be interpreted to affect any existing authority of local municipalities to impose a tax on tobacco products to be used for local and municipal purposes.



§ 39-28.5-110. Prohibited acts - penalties

(1) It is unlawful for any distributor to sell and distribute any tobacco products in this state without a license as required in section 39-28.5-104, or to willfully make any false or fraudulent return or false statement on any return, or to willfully evade the payment of the tax, or any part thereof, as imposed by this article. Any distributor or agent thereof who willfully violates any provision of this article shall be punished as provided by section 39-21-118.

(2) (a) If a person neglects or refuses to make a return as required by this article and no amount of tax is due, the executive director of the department shall impose a penalty in the amount of twenty-five dollars.

(b) If a person fails to pay the tax in the time allowed in section 39-28.5-106 (2), a penalty equal to ten percent of such tax plus one-half of one percent per month from the date when due, not to exceed eighteen percent in the aggregate, together with interest on such delinquent taxes at the rate computed under section 39-21-110.5, shall apply.

(c) In computing and assessing the penalty, penalty interest, and interest pursuant to paragraph (b) of this subsection (2), the executive director of the department may make an estimate, based upon such information as may be available, of the amount of taxes due for the period for which the taxpayer is delinquent.



§ 39-28.5-111. Federal requirements - affixing labels - penalty

(1) No person shall import into this state any tobacco product that violates any federal requirement for the placement of labels, warnings, or other information, including health hazards, required to be placed on the container or individual package.

(2) No person shall sell or offer to sell any tobacco product unless the package or container of the tobacco product complies with all federal tax laws, federal trademark and copyright laws, and federal laws regarding the placement of labels, warnings, or any other information upon a package or container of tobacco products.

(3) No person shall sell or offer to sell any tobacco product if the package or container is marked as manufactured for use outside of the United States or if any label or language has been altered from the manufacturer's original packaging and labeling to conceal the fact that the package or container of tobacco products was manufactured for use outside of the United States.

(4) (a) No person shall affix a stamp, label, or decal on a package or container of tobacco products to conceal the fact that the package or container of tobacco products was manufactured for use outside of the United States.

(b) No person shall sell or offer to sell any tobacco product on which a stamp, label, or decal was affixed to conceal the fact that the package or container of tobacco products was manufactured for use outside of the United States.

(5) The violation of any provision of this section is a class 1 misdemeanor.

(6) (a) Any package or container of tobacco products found at any place in this state that is marked for use outside of the United States is declared to be contraband goods and may be seized without a warrant by the department, its agents or employees, or by any peace officer in this state when directed or requested by the department to do so. Nothing in this section shall be construed to require the department to confiscate packages or containers of tobacco products that are so marked when it has reason to believe that the owner possesses the tobacco products for personal use and not for resale.

(b) Any tobacco products seized by virtue of the provisions of this subsection (6) shall be confiscated, and the department shall destroy such confiscated goods.



§ 39-28.5-112. List of licensed distributors - published on website

On or before December 31, 2009, the department shall publish on its website a list of the names and addresses of all licensed distributors. The list shall be updated within seven days of any changes to the list.






Article 28.7 - Controlled Substances Tax



Article 28.8 - Taxes on Marijuana and Marijuana Products

Part 1 - Definitions

§ 39-28.8-101. Definitions

Unless the context otherwise requires, any terms not defined in this article 28.8 have the meanings set forth in article 26 of this title 39. As used in this article 28.8, unless the context otherwise requires:

(1) "Affiliated marijuana business licensees" means marijuana business licensees that are owned or controlled by the same or related interests, where "related interests" includes individuals who are related by blood or marriage or entities that are directly or indirectly controlled by an entity or individual or related individuals.

(1.5) "Average market rate" means the average price, as determined by the department on a quarterly basis, of all unprocessed retail marijuana that is sold or transferred from retail marijuana cultivation facilities in the state to retail marijuana product manufacturing facilities or retail marijuana stores, less taxes paid on the sales or transfers. An "average market rate" may be based on the purchaser or transferee of unprocessed retail marijuana or on the nature of the unprocessed retail marijuana that is sold or transferred. The "average market rate" must include one or more rates that cover unprocessed marijuana that is allocated to extractions, and the initial rates for these product types must be lower than the rate for unprocessed marijuana that is allocated for direct sale to consumers.

(2) "Consumer" means a person twenty-one years of age or older who purchases retail marijuana or retail marijuana products for personal use by persons twenty-one years of age or older but not for resale to others.

(2.5) "Contract price" means the invoice price charged by a retail marijuana cultivation facility to each licensed purchaser for each sale or transfer of unprocessed retail marijuana, exclusive of any tax that is included in the written invoice price, and exclusive of any discount or other reduction. In the case of multiple invoices reflecting multiple prices for the same transaction, "contract price" is the highest such price.

(3) "Department" means the department of revenue.

(4) "Industrial hemp" means the plant of the genus cannabis and any part of such plant, whether growing or not, with a delta-9 tetrahydrocannabinol concentration that does not exceed three-tenths percent on a dry weight basis.

(5) "Local government" means a county, municipality, or city and county.

(6) "Medical marijuana center" means an entity licensed by the department to sell marijuana and marijuana products pursuant to section 14 of article XVIII of the state constitution and the "Colorado Medical Marijuana Code", article 43.3 of title 12, C.R.S.

(7) "Retail marijuana" means all parts of the plant of the genus cannabis whether growing or not, the seeds thereof, the resin extracted from any part of the plant, and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds, or its resin, including marijuana concentrate. "Retail marijuana" does not include industrial hemp, nor does it include fiber produced from the stalks, oil, cake made from the seeds of the plant, sterilized seed of the plant that is incapable of germination, or the weight of any other ingredient combined with marijuana to prepare topical or oral administrations, food, drink, or other product.

(8) "Retail marijuana cultivation facility" means an entity licensed to cultivate, prepare, and package retail marijuana and sell retail marijuana to retail marijuana stores, to retail marijuana product manufacturing facilities, and to other retail marijuana cultivation facilities, but not to consumers.

(9) "Retail marijuana products" means concentrated retail marijuana products and retail marijuana products that are comprised of retail marijuana and other ingredients and are intended for use or consumption, such as, but not limited to, edible products, ointments, and tinctures.

(10) "Retail marijuana product manufacturing facility" means an entity licensed to purchase retail marijuana; manufacture, prepare, and package retail marijuana products; and sell retail marijuana and retail marijuana products to other retail marijuana product manufacturing facilities and to retail marijuana stores, but not to consumers.

(11) "Retail marijuana sales tax" means the sales tax imposed on retail marijuana and retail marijuana products pursuant to part 2 of this article.

(12) "Retail marijuana store" means an entity licensed by the department to purchase retail marijuana from retail marijuana cultivation facilities and retail marijuana and retail marijuana products from retail marijuana product manufacturing facilities and to sell retail marijuana and retail marijuana products to consumers.

(12.5) "Retail marijuana taxes" means the retail marijuana excise tax imposed under section 39-28.8-302 and the retail marijuana sales tax imposed under section 39-28.8-202.

(13) "Sale" means any exchange or barter, in any manner or by any means whatsoever, for consideration.

(14) "Transfer" means to grant, convey, hand over, assign, sell, exchange, or barter, in any manner or by any means, with or without consideration.

(15) "Unprocessed retail marijuana" means marijuana at the time of the first transfer or sale from a retail marijuana cultivation facility to a retail marijuana product manufacturing facility or a retail marijuana store.






Part 2 - Retail Marijuana Sales Tax

§ 39-28.8-201. Retail marijuana sales tax - administration - enforcement

The tax imposed pursuant to this part 2 shall be administered and enforced in accordance with the provisions of article 21 of this title and part 1 of article 26 of this title, including, without limitation, any penalties for failure to make any return or to collect or pay any tax; except that, in the event of a conflict between the provisions of this part 2 and the provisions of article 21 of this title or part 1 of article 26 of this title, the provisions of this part 2 shall control.



§ 39-28.8-202. Retail marijuana sales tax

(1) (a) (I) In addition to the tax imposed pursuant to part 1 of article 26 of this title 39 and the sales tax imposed by a local government pursuant to title 29, 30, 31, or 32, but except as otherwise set forth in subsections (1)(a)(II) and (1)(a)(III) of this section, beginning January 1, 2014, and through June 30, 2017, there is imposed upon all sales of retail marijuana and retail marijuana products by a retailer a tax at the rate of ten percent of the amount of the sale. Beginning July 1, 2017, there is imposed upon all sales of retail marijuana and retail marijuana products by a retailer a tax at the rate of fifteen percent of the amount of the sale. The tax imposed by this section is computed in accordance with schedules or forms prescribed by the executive director of the department; except that a retail marijuana store is not allowed to retain any portion of the retail marijuana sales tax collected pursuant to this part 2 to cover the expenses of collecting and remitting the tax and except that the department of revenue may require a retailer to make returns and remit the tax described in this part 2 by electronic funds transfers. The executive director may promulgate rules to implement this section.

(II) If, for the fiscal year 2014-15, fiscal year spending is greater than twelve billion eighty million dollars or if the revenue from retail marijuana taxes is greater than sixty-seven million dollars, then on September 16, 2015, the rate of the tax imposed under subparagraph (I) of this paragraph (a) is reduced as specified in section 20 (3)(c) of article X of the state constitution. On September 17, 2015, in accordance with paragraph (b) of this subsection (1) and the authority that the voters conferred through their approval of proposition AA at the November 2013 election, the rate is increased back to ten percent.

(III) (A) If the ballot issue referred to the voters in accordance with section 39-28.8-603 (1) is placed on the November 3, 2015, ballot and a majority of the electors voting thereon vote "No/Against", then on January 1, 2016, the rate of the tax imposed under subparagraph (I) of this paragraph (a) is reduced to one-tenth of one percent as a method to refund revenues that exceed an estimate included in the ballot information booklet for proposition AA.

(B) If the retail marijuana sales tax rate is reduced in accordance with sub-subparagraph (A) of this subparagraph (III), then on March 3, 2016, and on the third business day of the next three months thereafter, if necessary, the executive director of the department shall determine whether the amount refunded to that date through the rate reduction is greater than or equal to the required retail marijuana sales tax refund. If so, then the rate reduction expires on the fifth day after the determination. If, as of June 3, 2016, the amount refunded through the rate reduction is still less than the required retail marijuana sales tax refund, then the rate reduction expires on June 30, 2016. The executive director shall estimate the amount of the refund for the time included in a determination for which the actual revenue is unknown.

(C) On the day after the temporary retail marijuana rate reduction expires in accordance with sub-subparagraph (B) of this subparagraph (III), the retail marijuana tax rate is increased back to ten percent.

(D) As used in this subparagraph (III), "required retail marijuana sales tax refund" means an amount equal to the total proposition AA blue book refund amount calculated under section 39-28.8-602 (1) minus the sum of the amounts refunded through section 39-28.8-605 (3) and (4).

(b) The maximum tax rate that may be imposed pursuant to this section is fifteen percent. At any time on or after January 1, 2014, the general assembly may, by a bill enacted by the general assembly and that becomes law:

(I) Establish a tax rate to be imposed pursuant to this subsection (1) that is lower than fifteen percent of the sale of retail marijuana or retail marijuana products; or

(II) After establishing a tax rate that is lower than fifteen percent pursuant to subparagraph (I) of this paragraph (b), increase the tax rate to be imposed pursuant to this subsection (1); except that, in no event shall the general assembly increase the tax rate above fifteen percent of the sale of retail marijuana or retail marijuana products. Notwithstanding any other provision of law, an increase in the tax rate pursuant to this subparagraph (II) shall not require voter approval subsequent to the voter approval required pursuant to part 4 of this article.

(2) Nothing in this section shall be construed to impose a tax on the sale of marijuana or marijuana products to any person by a medical marijuana center.

(3) The department may require retail marijuana stores to file tax returns electronically and to remit payments due pursuant to this part 2 by electronic funds transfers. The department may promulgate rules governing electronic payment and filing.



§ 39-28.8-203. Disposition of collections - definitions

(1) The proceeds of all money collected from the retail marijuana sales tax are initially credited to the old age pension fund created in section 1 of article XXIV of the state constitution in accordance with paragraphs (a) and (f) of section 2 of article XXIV of the state constitution and thereafter are transferred to the general fund in accordance with section 7 of article XXIV of the state constitution. For each fiscal year in which a tax is collected pursuant to this part 2, an amount shall be appropriated or distributed from the general fund as follows:

(a) (I) Before July 1, 2017, an amount equal to fifteen percent of the gross retail marijuana sales tax revenue collected by the department is apportioned to local governments. On and after July 1, 2017, an amount equal to ten percent of the gross retail marijuana sales tax revenue collected by the department is apportioned to local governments. The city or town share is apportioned according to the percentage that retail marijuana sales tax revenue collected by the department within the boundaries of the city or town bear to the total retail marijuana sales tax revenue collected by the department. The county share is apportioned according to the percentage that retail marijuana sales tax revenue collected by the department in the unincorporated area of the county bear to total retail marijuana sales tax revenue collected by the department.

(I.5) Repealed.

(II) The department of revenue shall certify to the state treasurer, at least annually, the percentage for apportionment to each local government, and the percentage for apportionment so certified shall be applied by said department in all distributions to local governments until changed by certification to the state treasurer.

(III) Distribution to each local government pursuant to this paragraph (a) shall be made monthly, no later than the fifteenth day of the second successive month after the month for which retail marijuana sales tax collections are made.

(IV) Each local government, upon request and during established business hours, shall be entitled to verify with the executive director of the department or the executive director's designee the proceeds to which the local government is entitled pursuant to the provisions of this paragraph (a).

(V) Moneys apportioned pursuant to this paragraph (a) shall be included for informational purposes in the general appropriation bill or in supplemental appropriation bills for the purpose of complying with the limitation on state fiscal year spending imposed by section 20 of article X of the state constitution and section 24-77-103, C.R.S.

(VI) Nothing in this paragraph (a) shall be construed to prevent a local government from imposing, levying, and collecting any fee or any tax upon the sale of retail marijuana or retail marijuana products or upon the occupation or privilege of selling retail marijuana products, nor shall the provisions of this paragraph (a) be interpreted to affect any existing authority of a local government to impose a tax on retail marijuana or retail marijuana products to be used for local and municipal purposes; however, any local tax imposed at other than the local jurisdiction's general sales tax rate shall not be collected, administered, and enforced by the department of revenue pursuant to section 29-2-106, C.R.S., but shall instead be collected, administered, and enforced by the local government itself.

(b) (I) Until July 1, 2017, the state treasurer shall transfer from the general fund to the marijuana tax cash fund an amount equal to eighty-five percent of the gross retail marijuana sales tax revenue collected by the department.

(I.3) On and after July 1, 2017, but before July 1, 2018, of the ninety percent of the gross retail marijuana sales tax revenue in the general fund remaining after the allocation to local governments required by subsection (1)(a)(I) of this section is made, the state treasurer shall retain twenty-eight and fifteen one-hundredths percent less thirty million dollars in the general fund for use for any lawful purpose and shall transfer from the general fund:(

A) Seventy-one and eighty-five one-hundredths percent to the marijuana tax cash fund; and

(B) Thirty million dollars to the state public school fund created in section 22-54-114 (1) for use as specified in section 22-54-139 (2).

(I.5) On and after July 1, 2018, of the ninety percent of the gross retail marijuana sales tax revenue in the general fund remaining after the allocation to local governments required by subsection (1)(a)(I) of this section is made, the state treasurer shall retain fifteen and fifty-six one-hundredths percent in the general fund for use for any lawful purpose and shall transfer from the general fund:

(A) Seventy-one and eighty-five one-hundredths percent to the marijuana tax cash fund; and

(B) Twelve and fifty-nine one-hundredths percent to the state public school fund created in section 22-54-114 (1) for use as specified in section 22-54-139 (3).

(II) Repealed.

(III) The general assembly shall make appropriations from the marijuana tax cash fund for the expenses of the administration of this section.

(2) Repealed.

(3) As used in this section:

(a) "Ballot issue" means the ballot issue referred to the voters in accordance with section 39-28.8-603 (1).

(b) "Marijuana tax cash fund" is the cash fund created in section 39-28.8-501 (1).



§ 39-28.8-204. Revenue and spending limitations

Notwithstanding any limitations on revenue, spending, or appropriations contained in section 20 of article X of the state constitution or any other provision of law, any revenues generated by the retail marijuana sales tax imposed pursuant to this part 2 as approved by the voters at the statewide election in November 2013, may be collected and spent as voter-approved revenue changes and shall not require voter approval subsequent to the voter approval required pursuant to part 4 of this article.



§ 39-28.8-205. Rules

The department shall promulgate rules for the implementation of this part 2 in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.






Part 3 - Retail Marijuana Excise Tax

§ 39-28.8-301. Retail marijuana excise tax - administration - enforcement

The tax imposed pursuant to this part 3 shall be administered and enforced in accordance with the provisions of article 21 of this title and part 1 of article 26 of this title, including, without limitation, any penalties for failure to make any return or to collect or pay any tax; except that, in the event of a conflict between the provisions of this part 3 and the provisions of article 21 of this title or part 1 of article 26 of this title, the provisions of this part 3 shall control.



§ 39-28.8-302. Retail marijuana - excise tax levied at first transfer from retail marijuana cultivation facility - tax rate

(1) (a) (I) Except as otherwise provided in subsection (1)(b) of this section, there is levied and shall be collected, in addition to the sales tax imposed pursuant to part 1 of article 26 of this title 39 and part 2 of this article 28.8, a tax on the first sale or transfer of unprocessed retail marijuana by a retail marijuana cultivation facility, at a rate of fifteen percent of the average market rate of the unprocessed retail marijuana if the transaction is between affiliated retail marijuana business licensees. Except as otherwise provided in subsection (1)(b) of this section, there is levied and shall be collected, in addition to the sales tax imposed pursuant to part 1 of article 26 of this title 39 and part 2 of this article 28.8, a tax on the first sale or transfer of unprocessed retail marijuana by a retail marijuana cultivation facility, at a rate of fifteen percent of the contract price for unprocessed retail marijuana if the transaction is between unaffiliated retail marijuana business licensees. The tax shall be imposed at the time when the retail marijuana cultivation facility first sells or transfers unprocessed retail marijuana from the retail marijuana cultivation facility to a retail marijuana product manufacturing facility or a retail marijuana store.

(II) If, for the fiscal year 2014-15, fiscal year spending is greater than twelve billion eighty million dollars or if the revenue from retail marijuana taxes is greater than sixty-seven million dollars, then on September 16, 2015, the rate of the tax imposed under subparagraph (I) of this paragraph (a) is reduced as specified in section 20 (3)(c) of article X of the state constitution. On September 17, 2015, in accordance with paragraph (b) of this subsection (1) and the authority that the voters conferred through their approval of proposition AA at the November 2013 election, the rate is increased back to fifteen percent.

(b) The fifteen percent tax rate specified in paragraph (a) of this subsection (1) is the maximum tax rate that may be imposed pursuant to this section. At any time on or after January 1, 2014, the general assembly may, by a bill enacted by the general assembly and that becomes law:

(I) Establish a tax rate to be imposed pursuant to this subsection (1) that is lower than fifteen percent of the average market rate of unprocessed retail marijuana at the time that it is sold or transferred; or

(II) After establishing a tax rate that is lower than fifteen percent pursuant to subparagraph (I) of this paragraph (b), increase the tax rate to be imposed pursuant to this subsection (1); except that, in no event shall the general assembly increase the tax rate above fifteen percent of the average market rate of unprocessed retail marijuana at the time that it is sold or transferred. Notwithstanding any other provision of law, an increase in the tax rate pursuant to this subparagraph (II) shall not require voter approval subsequent to the voter approval required pursuant to part 4 of this article.

(2) The tax imposed pursuant to subsection (1) of this section shall not be levied on the sale or transfer of unprocessed marijuana by a marijuana cultivation facility to a medical marijuana center.

(3) The department of revenue shall provide local governments with information regarding the tax collected pursuant to this section under a confidential shared-use agreement.



§ 39-28.8-303. Books and records to be preserved

(1) Every retail marijuana cultivation facility shall keep at each licensed place of business complete and accurate electronic records for that place of business, including itemized invoices of all retail marijuana grown, held, shipped, or otherwise transported or sold to retail marijuana product manufacturing facilities, retail marijuana stores, or other retail marijuana cultivation facilities in this state.

(2) The records required by subsection (1) of this section shall include the names and addresses of retail marijuana product manufacturing facilities, retail marijuana stores, or other retail marijuana cultivation facilities to which unprocessed retail marijuana is sold or transferred, the inventory of all unprocessed retail marijuana on hand, and other pertinent papers and documents relating to the sale or transfer of unprocessed retail marijuana.

(3) A retail marijuana cultivation facility shall keep itemized invoices of all unprocessed marijuana transferred to retail marijuana stores owned or controlled by the owners of the retail marijuana cultivation facility.

(4) Every retail marijuana store shall keep at its place of business complete and accurate records to show that all retail marijuana received by the retail marijuana store was purchased from a retail marijuana cultivation facility. The retail marijuana store shall provide a copy of such records to the department if so requested. The department may establish the acceptable form of such records.



§ 39-28.8-304. Returns and remittance of tax - civil penalty

(1) Every retail marijuana cultivation facility shall file a return with the department each month. The return, which shall be upon forms prescribed and furnished by the department, shall contain, among other things, the total amount of unprocessed retail marijuana sold or transferred during the preceding month and the tax due thereon.

(2) Every retail marijuana cultivation facility shall file a return with the department by the twentieth day of the month following the month reported and with the report shall remit the amount of tax due.

(3) The department may require retail marijuana cultivation facilities to file tax returns electronically and to remit payments due pursuant to this part 3 by electronic funds transfers. The department may promulgate rules governing electronic payment and filing.

(4) Repealed.



§ 39-28.8-305. Distribution of tax collected

(1) All moneys received and collected in payment of the tax imposed by the provisions of this part 3 shall be transmitted to the state treasurer, who shall distribute the money as follows:

(a) The first forty million dollars received and collected annually shall be transferred to the public school capital construction assistance fund created by article 43.7 of title 22, C.R.S., or to any successor fund dedicated to a similar purpose; and

(b) Any amount remaining after the transfer pursuant to paragraph (a) of this subsection (1) shall be transferred to the public school fund created in section 3 of article IX of the state constitution, which is the same as the public school fund described in section 22-41-102, C.R.S.



§ 39-28.8-306. Prohibited acts - penalties

It is unlawful for any retail marijuana cultivation facility to sell or transfer retail marijuana without a license as required by law, or to willfully make any false or fraudulent return or false statement on any return, or to willfully evade the payment of the tax, or any part thereof, as imposed by this part 3. Any retail marijuana cultivation facility or agent thereof who willfully violates any provision of this part 3 shall be punished as provided by section 39-21-118.



§ 39-28.8-307. Revenue and spending limitations

Notwithstanding any limitations on revenue, spending, or appropriations contained in section 20 of article X of the state constitution or any other provision of law, any revenues generated by the retail marijuana excise tax imposed pursuant to this part 3 as approved by the voters at the statewide election in November 2013 may be collected and spent as voter-approved revenue changes and shall not require voter approval subsequent to the voter approval required pursuant to part 4 of this article.



§ 39-28.8-308. Rules

The department shall promulgate rules for the implementation of this part 3 in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S.






Part 4 - Submission of Ballot Questions Regarding Retail Marijuana Sales and Excise Tax

§ 39-28.8-401. Submission of ballot questions regarding imposition of retail marijuana sales and excise tax

(1) The secretary of state shall submit a ballot question to a vote of the registered electors of the state of Colorado at the statewide election to be held in November 2013, for their approval or rejection. For purposes of title 1, C.R.S., the ballot question is a proposition. Each elector voting at said November election shall cast a vote as provided by law either "Yes/For" or "No/Against" on the proposition: "Shall state taxes be increased by $70,000,000 annually in the first full fiscal year and by such amounts as are raised annually thereafter by imposing an excise tax of 15% when unprocessed retail marijuana is first sold or transferred by a retail marijuana cultivation facility with the first $40,000,000 of tax revenues being used for public school capital construction as required by the state constitution, and by imposing an additional sales tax of 10% on the sale of retail marijuana and retail marijuana products with the tax revenues being used to fund the enforcement of regulations on the retail marijuana industry and other costs related to the implementation of the use and regulation of retail marijuana as approved by the voters, with the rate of either or both taxes being allowed to be decreased or increased without further voter approval so long as the rate of either tax does not exceed 15%, and with the resulting tax revenue being allowed to be collected and spent notwithstanding any limitations provided by law?"

(2) The votes cast for the adoption or rejection of the question submitted pursuant to subsection (1) of this section shall be canvassed and the result determined in the manner provided by law for the canvassing of votes for representatives in congress.






Part 5 - Marijuana Tax Cash Fund

§ 39-28.8-501. Marijuana tax cash fund - creation - distribution - legislative declaration

(1) The marijuana tax cash fund, referred to in this part 5 as the "fund", is created in the state treasury. The fund consists of any applicable retail marijuana sales tax transferred pursuant to section 39-28.8-203 (1)(b) on or after July 1, 2014, and any revenues transferred to the fund from any sales tax imposed pursuant to section 39-26-106 on the retail sale of products under articles 43.3 and 43.4 of title 12, C.R.S.

(2) (a) The general assembly shall not appropriate the moneys in the fund for the fiscal year in which they were received by the state; except that:

(I) The general assembly may appropriate moneys in the fund to the department of revenue for the fiscal years in which they were received by the state for the direct and indirect costs associated with implementing this article and articles 43.3 and 43.4 of title 12, C.R.S.; and

(II) Repealed.

(b) (I) The general assembly hereby finds and declares that the retail marijuana excise tax and sales tax created a new revenue stream for the state, and the basis of these taxes is the legalization of marijuana, which presents unique issues and challenges for the state and local governments. Thus, there is a need to use some of the sales tax revenue for marijuana-related purposes. But, as this is revenue from a tax, the general assembly may appropriate this money for any purpose.

(II) The general assembly further declares that the new retail marijuana tax revenue presents an opportunity to invest in services, support, intervention, and treatment related to marijuana and other drugs.

(III) Therefore, the purposes identified in this subsection (2) prioritize appropriations related to legalized marijuana, such as drug use prevention and treatment, protecting the state's youth, and ensuring the public peace, health, and safety.

(IV) Subject to the limitation in subsection (5) of this section, the general assembly may annually appropriate any money in the fund for any fiscal year following the fiscal year in which it was received by the state for the following purposes:

(A) To educate people about marijuana to prevent its illegal use or legal abuse;

(B) To provide services for adolescents and school-aged children in school settings or through community-based organizations;

(C) To treat and provide related services to people with any type of substance use or mental health disorder, including those with co-occurring disorders, or to evaluate the effectiveness and sufficiency of behavioral health services;

(D) For jail-based and other behavioral health services for persons involved in or diverted from the criminal justice system;

(E) For state regulatory enforcement, policy coordination, or litigation defense costs related to retail or medical marijuana;

(F) For law enforcement and law enforcement training, including any expenses for the police officers standards and training board training or certification;

(G) For the promotion of public health, including poison control, prescription drug take-back programs, the creation of a marijuana laboratory testing reference library, and other public health services related to controlled substances;

(H) To study the use of marijuana and other drugs, their health effects, and other social impacts related to them;

(I) To research, regulate, study, and test industrial hemp or hemp seeds;

(J) For the start-up expenses of the division of financial services related to the regulation of marijuana financial services cooperatives pursuant to article 33 of title 11, C.R.S., until the state commissioner of financial services first collects assessments on such cooperatives;

(K) For grants to local governments for documented retail marijuana impacts through the local government retail marijuana impact grant program created in section 24-32-117;

(L) For the Colorado veterans' service-to-career pilot program created in part 2 of article 14.3 of title 8;

(M) For the expenses of the department of education and the department of public health and environment in developing and maintaining the resource bank for educational materials on marijuana and providing technical assistance as required in section 22-2-127.7; and

(N) For housing, rental assistance, and supportive services, including reentry services, pursuant to section 24-32-721.

(c) Subject to the limitations in subsection (5) of this section and in addition to the purposes for which the general assembly may appropriate moneys in the fund specified in paragraphs (a) and (b) of this subsection (2), the general assembly may also direct the state treasurer to transfer moneys in the fund to the general fund as specified in subsection (4) of this section. The general assembly may direct the state treasurer to make such transfers only for a fiscal year following the fiscal year in which the moneys in the fund were received by the state.

(3) Any moneys in the fund not expended for the purposes specified in subsection (2) of this section may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of a fiscal year remain in the fund and shall not be credited or transferred to the general fund or another fund. All interest and income derived from the investment and deposit of moneys in the fund are subject to annual appropriation by the general assembly for any fiscal year following the fiscal year in which they were received by the state.

(4) The state treasurer shall make the following transfers from the fund to the general fund:

(a) Repealed.

(b) On June 30, 2015, thirty million eight hundred eight thousand three hundred sixty-nine dollars;

(c) On August 15, 2015, one hundred thirty-eight thousand four hundred sixty-six dollars;

(d) On July 1, 2016, twenty-six million two hundred seventy-seven thousand six hundred sixty-one dollars;

(e) On June 30, 2018, thirty-seven thousand five hundred dollars for the purpose specified in section 25.5-4-214.

(5) Beginning with appropriations made for the 2015-16 state fiscal year, the total amount that the general assembly appropriates from the fund shall not exceed ninety-three and one-half percent of the amount of moneys in the fund available for appropriation.

(6) To increase transparency, the marijuana enforcement division in the department shall include a link on its website that describes the disposition of the retail marijuana excise tax revenue and how the revenue from the fund was appropriated for the fiscal year 2015-16 and each fiscal year thereafter.



§ 39-28.8-502. Marijuana tax cash fund - budget requests

(1) Beginning with the budget request required to be submitted to the joint budget committee by November 1, 2014, and for the budget request required to be submitted each November thereafter, the governor shall include the governor's requested expenditures of moneys in the fund and the purposes of such expenditures for the fiscal year following the fiscal year in which the moneys were received by the state.

(2) Beginning with the budget request required to be submitted to the joint budget committee by November 1, 2014, and for each budget request required to be submitted each November thereafter, the executive director of the department of revenue shall include in its budget request for the direct and indirect costs associated with implementing this article and articles 43.3 and 43.4 of title 12, C.R.S., the amount that the department requests from the moneys in the marijuana cash fund created in section 12-43.3-501, C.R.S., and the amount that the department requests from the marijuana tax cash fund.






Part 6 - Ballot Issue Related to Proposition Aarefunds - Permitted Uses

§ 39-28. 8-601 to 39-28.8-607. (Repealed)









Article 29 - Severance Tax

§ 39-29-101. Legislative declaration

(1) The general assembly hereby finds and declares that, when nonrenewable natural resources are removed from the earth, the value of such resources to the state of Colorado is irretrievably lost. Therefore, it is the intent of the general assembly to recapture a portion of this lost wealth through a special excise tax, in addition to other business taxes, on the nonrenewable natural resources removed from the soil of this state and sold for private profit.

(2) The general assembly further finds and declares that the severance of nonrenewable resources provides a potential source of revenue to the state and its political subdivisions. Therefore, it is the intent of the general assembly to impose a tax on the process of severance in addition to other business taxes.

(3) It additionally is the intent of the general assembly that a portion of the revenues derived from such a severance tax be used by the state for public purposes, that a portion be held by the state in a perpetual trust fund, and that a portion be made available to local governments to offset the impact created by nonrenewable resource development.



§ 39-29-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Coal" means coal which has been processed into the form in which it is sold or otherwise used. Such processing includes, but is not limited to, cleaning and washing.

(1.5) "Commercial production", for a commercial oil shale facility, means production from such facility in excess of the first fifteen thousand tons per day of oil shale or ten thousand barrels per day of shale oil, whichever is greater. The calculation of the daily production shall be determined by dividing the total production of a calendar month by the total number of days in such month.

(2) "Executive director" means the executive director of the department of revenue.

(2.5) For tax years commencing on or after January 1, 2000, "gas" means natural gas, coalbed methane, and carbon dioxide.

(3) "Gross income" means:

(a) For oil and gas, the net amount realized by the taxpayer for sale of the oil or gas, whether the sale occurs at the wellhead or after transportation, manufacturing, and processing of the product. Net amount shall be calculated on the basis of the gross lease revenues, less deductions for any transportation, manufacturing, and processing costs borne by the taxpayer. Where the parties to the sale are related parties and the sales price is lower than the price for which that oil or gas could otherwise have been sold to a ready, willing, and able buyer and where the taxpayer was legally able to sell the oil or gas to such a buyer, gross income shall be determined by reference to comparable arms-length sales of like kind, quality, and quantity in the same field or area, less deductions for transportation, manufacturing, and processing done prior to the sale. For purposes of this paragraph (a), "related parties" shall be defined by the department of revenue pursuant to rules and regulations.

(b) For metallic minerals, the value of ore immediately after its removal from the mine, and does not include any value added subsequent to mining by any treatment processes, such as crushing, grinding or concentration, by transportation from the mine, or by marketing of such ore or any products derived therefrom, but does not include income from the extraction or processing of ores or minerals from mine waste or residue of previously processed ores.

(4) "Gross proceeds", for oil shale, means the value of the oil shale at the point of severance. Such value shall be determined by deducting from the first sales price of the shale oil all costs, including direct and indirect expenditures, for:

(a) Equipment and machinery;

(b) Fragmenting, crushing, conveying, beneficiating, pyrolysis, retorting, refining, and transporting; and

(c) Royalty payments.

(4.5) "Local units of government locally impacted" means units of government in the geographic area wherein reside employees of the operation producing the minerals and mineral fuels taxed pursuant to this article. The geographic area shall be determined on the basis of residence as reported in accordance with section 39-29-110 (1)(d).

(5) "Metallic minerals" means all minerals except molybdenum, oil and gas, carbon dioxide, coal, oil shale, rock, sand, gravel, stone products, earths, limestone, and dolomite.

(6) "Molybdenum ore" means ore which is mined primarily for the extraction of molybdenum therefrom.

(6.5) For tax years commencing on or after January 1, 2000, "oil" means crude oil and condensate.

(7) "Transportation" means the cost of moving identifiable, measurable oil or gas, including gas that is not in need of initial separation, from the point at which it is first identifiable and measurable to the sales point or other point where value is established. Any compression downstream of the meter or measurement point is deductible as a component of transportation. "Gathering" means the movement of an unseparated, bulk production stream to a point, on or off the lease, where the production stream undergoes initial separation into identifiable oil, gas, or free water and is not deductible as transportation. This definition shall not be construed to affect the legal relationship between royalty owners and lessees.



§ 39-29-103. Tax on severance of metallic minerals

(1) In addition to any other tax, there shall be levied, collected, and paid for each taxable year a tax upon the severance from the earth in this state of all metallic minerals as to all such severance occurring on and after January 1, 1978. Such tax shall be levied against every mining operation engaged in the severance of metallic minerals and shall be based upon the gross income of such mining operation. The rate of the tax for all metallic minerals shall be as follows:

(a) For taxable years commencing prior to July 1, 1999:

(2) There shall be allowed, as a credit against the tax computed in accordance with subsection (1) of this section, an amount equal to all ad valorem taxes assessed during the taxable year in the case of accrual basis taxpayers or paid during the taxable year in the case of cash basis taxpayers on producing mines valued for assessment pursuant to section 39-6-106. Such credit shall not exceed fifty percent of the tax computed in accordance with subsection (1) of this section.



§ 39-29-104. Tax on severance of molybdenum ore

(1) In addition to any other tax, there shall be levied, collected, and paid for each calendar quarter a tax upon the severance of all molybdenum ore in this state. Such tax shall be levied against every person engaged in the severance of molybdenum ore. The rate of the tax for each calendar quarter shall be five cents per ton of molybdenum ore. On and after July 1, 1999, no tax provided for in this section shall be imposed on the first six hundred twenty-five thousand tons of molybdenum ore produced each quarter of the taxable year.

(2) Such actual severance shall be reported on quarterly declaration forms prescribed by the executive director. Such forms shall be filed with and the tax owed shall be paid to the department of revenue on or before the fifteenth day following the end of each such quarter.



§ 39-29-105. Tax on severance of oil and gas

(1) (a) In addition to any other tax, there shall be levied, collected, and paid for each taxable year commencing prior to January 1, 2000, a tax upon the gross income of crude oil, natural gas, carbon dioxide, and oil and gas severed from the earth in this state; except that oil produced from any wells that produce ten barrels per day or less of crude oil for the average of all producing days during the taxable year shall be exempt from the tax. Nothing in this paragraph (a) shall exempt a producer of oil and gas from submitting a production employee report as required by section 39-29-110 (1)(d)(I). The tax for crude oil, natural gas, carbon dioxide, and oil and gas shall be at the following rates of the gross income:

(b) In addition to any other tax, there shall be levied, collected, and paid for each taxable year commencing on or after January 1, 2000, a tax upon the gross income attributable to the sale of oil and gas severed from the earth in this state; except that oil produced from any wells that produce fifteen barrels per day or less of oil and gas produced from wells that produce ninety thousand cubic feet or less of gas per day for the average of all producing days for such oil or gas production during the taxable year shall be exempt from the tax. The tax for oil and gas shall be at the following rates of the gross income:

(2) (a) With respect to crude oil, natural gas, carbon dioxide, and oil and gas, there shall be allowed, as a credit against the tax computed in accordance with the provisions of paragraph (a) of subsection (1) of this section for each taxable year commencing prior to January 1, 2000, an amount equal to eighty-seven and one-half percent of all ad valorem taxes assessed during the taxable year in the case of accrual basis taxpayers or paid during the taxable year in the case of cash basis taxpayers upon crude oil, natural gas, carbon dioxide, and oil and gas leaseholds and leasehold interests and oil and gas royalties and royalty interests for state, county, municipal, school district, and special district purposes, except such ad valorem taxes assessed or paid for such purposes upon equipment and facilities used in the drilling for, production of, storage of, and pipeline transportation of crude oil, natural gas, and carbon dioxide. However, no credit shall be allowed for ad valorem taxes paid or assessed on oil wells that produce ten barrels per day or less of crude oil for the average of all producing days during the taxable year.

(b) With respect to oil and gas, there shall be allowed, as a credit against the tax computed in accordance with the provisions of paragraph (b) of subsection (1) of this section for each taxable year commencing on or after January 1, 2000, an amount equal to eighty-seven and one-half percent of all ad valorem taxes assessed during the taxable year in the case of accrual basis taxpayers or paid during the taxable year in the case of cash basis taxpayers upon oil and gas leaseholds and leasehold interests and oil and gas royalties and royalty interests for state, county, municipal, school district, and special district purposes, except such ad valorem taxes assessed or paid for such purposes upon equipment and facilities used in the drilling for, production of, storage of, and pipeline transportation of oil and gas. However, no credit shall be allowed for ad valorem taxes paid or assessed on oil and gas production that is exempt from the state severance tax pursuant to subsection (1) of this section.



§ 39-29-106. Tax on the severance of coal

(1) In addition to any other tax, there shall be levied, collected, and paid for each taxable year a tax upon the severance of all coal in this state. Such tax shall be levied against every person engaged in the severance of coal. Subject to the exemption and credits authorized in subsections (2), (3), and (4) of this section, the rate of the tax shall be thirty-six cents per ton of coal.

(2) (a) Repealed.

(b) On and after July 1, 1999, no tax provided for in subsection (1) of this section shall be imposed on the first three hundred thousand tons of coal produced in each quarter of the taxable year.

(c) Repealed.

(3) There shall be allowed, as a credit against the tax imposed by subsection (1) of this section, an amount equal to fifty percent of such tax for coal produced from underground mines.

(4) There shall be allowed, as an additional credit against the tax imposed by subsection (1) of this section, an amount equal to fifty percent of such tax for the production of lignitic coal, as such coal is classified by the American society for testing and materials (ASTM) in their D 388 standard for the classification of coals by rank.

(5) For every full one and one-half percent change in the index of producers' prices for all commodities prepared by the bureau of labor statistics of the United States department of labor, the tax rate provided in subsection (1) of this section shall be increased or decreased one percent. The executive director shall determine such adjustments to the rate of tax based upon changes in the index of producers' prices from the level of such index as of January, 1978, to the level of such index as of the last month of the quarter immediately preceding the quarter for which any taxes are due.



§ 39-29-107. Tax on severance of oil shale

(1) In addition to any other tax, there shall be levied, collected, and paid for each taxable year a tax upon the severance of oil shale as to all such severance occurring on and after January 1, 1978. Such tax shall be levied against every person engaged in the severance of oil shale. Subject to the provisions of subsections (2) and (3) of this section, such tax shall be levied on the gross proceeds from each commercial oil shale facility at a rate of four percent of such gross proceeds.

(2) The tax shall only have application to a commercial oil shale facility one hundred eighty days after the facility commences commercial production, as follows:

(3) The production of the first fifteen thousand tons per day of oil shale or ten thousand barrels per day of shale oil, whichever is greater, shall be exempt from the tax.

(3.1) The calculation of the daily production subject to the tax and to the exemption in subsection (3) of this section shall be determined by dividing the total production of a calendar month by the total number of days in such month.

(4) Repealed.



§ 39-29-107.5. Credit allowed for prior payment of impact assistance

(1) (a) There shall be allowed, as a credit against any taxes imposed by this article on the severance of minerals or mineral fuels from or for a new operation from or for which first severance occurs subsequent to June 30, 1979, an amount equal to the value of approved contributions by the taxpayer made prior to first severance of such minerals or mineral fuels to assist in solving the impact problems of units of local government resulting from the initiation of such new operation.

(b) There shall be allowed, as a credit against any taxes imposed by this article on the severance of minerals or mineral fuels from or for an operation which has an increase in production from or for which increased severance occurs subsequent to June 30, 1980, an amount equal to the value of approved contributions by the taxpayer made to assist in solving the impact problems of units of local government or local units of government locally impacted by the increase in production of an operation.

(c) There shall be allowed, pursuant to an agreement between or on behalf of the taxpayer and the unit of local government specified in subparagraph (I) of paragraph (a) of subsection (2) of this section as a credit against any taxes imposed by this article on the severance of minerals or mineral fuels, in addition to any amounts determined under paragraphs (a) and (b) of this subsection (1) and subsection (2) of this section, an amount equal to three-fourths of one percent per month times the amount of approved contributions by a taxpayer for each month that any approved contribution precedes the month in which said approved contribution is credited against a taxpayer's yearly severance tax liability. Any amounts of approved contributions credited against a taxpayer's yearly severance tax liability shall be applied to reduce the amount, if any, of approved contributions not previously credited, and the additional percentage provided in this paragraph (c) shall apply solely to said reduced amount of approved contributions.

(2) (a) Approved contributions, for the purpose of such credits, shall include the contribution of property or payment of money to units of local government or local units of government locally impacted, for use in planning, including financial, architectural, and engineering services, construction, or expansion of public facilities, including but not limited to county or municipal roads, schools, recreation facilities, water facilities, sewage facilities, police and fire protection facilities, and hospitals, which are deemed to be necessitated by the initiation of a new operation or increase in production of an existing operation. In addition, subject to the agreement reached pursuant to paragraph (c) of subsection (1) of this section, approved contributions may also include any loss sustained by reason of the sale of any bonds by the taxpayer who purchased such bonds, the proceeds of which bonds are used in the planning, construction, or expansion of any such public facilities by a unit of local government or local unit of government locally impacted, and any loss by reason of the default on loans made by a taxpayer or satisfaction of a guaranty obligation of the taxpayer arising out of the issuance of such bonds, whether or not such bonds are purchased by the taxpayer. Such losses shall be approved contributions as of the date of the making of a loan, the date of issuance of the bonds, or the date of entering into the guaranty obligation; except that, for purposes of the additional credit allowed pursuant to paragraph (c) of subsection (1) of this section, the date of the approved contribution shall be the date of default on any such loan, the date of loss on any such bond, or the date of satisfaction of any such guaranty obligation. In no event shall the total amount of approved contributions by a taxpayer exceed fifty percent of the severance tax liability which the taxpayer anticipates will be incurred during the first ten years of severance from a new operation or fifty percent of the increased severance tax liability which the taxpayer anticipates will be incurred during the first ten years of severance from an expanded existing operation plus the amounts calculated pursuant to paragraph (c) of subsection (1) of this section. In order for an approved contribution to qualify for credit, the following requirements shall be fulfilled:

(I) Each contribution shall be based on an agreement between or on behalf of the taxpayer and a unit of local government or local unit of government locally impacted, specifying the need for such contribution and its nature, value or amount, and purpose;

(II) Each contribution must be acted upon for credit and, if approved, a certificate of eligibility issued, within ninety days after joint submission by the taxpayer and the unit of local government, or local unit of government locally impacted, by the executive director of the department of local affairs upon the recommendation of the energy impact assistance advisory committee created by section 34-63-102 (5)(b), C.R.S., and failure to act upon the eligibility within said ninety days shall be deemed as approval and certification of the contribution; and

(III) Certification of eligibility for credit of a contribution of a specified value or amount must be transmitted by the executive director of the department of local affairs to the executive director of the department of revenue, the unit of local government or local unit of government locally impacted, and the taxpayer.

(b) In the event that the taxpayer purchases any bonds relating to public facilities as provided in this subsection (2) or makes any loans or guaranty arising out of the issuance of such bonds, the contribution, for purposes of subparagraphs (I) and (II) of paragraph (a) of this subsection (2), shall be the purchase price of any bonds purchased, the face value of any bonds guaranteed, or the amount loaned; except that the taxpayer shall be entitled to claim as a credit pursuant to subsection (3) of this section only the amount of loss on any such bonds, the amount paid in satisfaction of any such guaranty, or the amount of default on any such bonds.

(c) In order for a loss from the purchase and sale of bonds to qualify as an approved contribution:

(I) The purchase must arise out of the original distribution of such bonds; and

(II) The sale of such bonds must be made through a registered broker; and

(III) The sale must take place within five business days of the purchase.

(3) A taxpayer shall be entitled to credit against its severance tax liability in an amount equal to the total of all contributions made and certified as eligible for credit plus the amounts calculated pursuant to paragraph (c) of subsection (1) of this section. The taxpayer may claim such credit by submitting with the annual declarations and returns required by section 39-29-112 the certifications of eligibility for such credit or evidence regarding deemed certification, and in the case of losses sustained by reason of the sale of any bonds purchased by the taxpayer, by reason of satisfaction of a guaranty obligation of the taxpayer arising out of the issuance of bonds, or by reason of loans made by the taxpayer, evidence of such losses. The amount of credit available in any one taxable year, including carry-overs, shall not exceed the taxpayer's severance tax liability in such year. Any excess shall be carried over and shall be available as a credit in the next succeeding year or years subject to the same annual limitation.

(4) For the purposes of this section, minerals or mineral fuels shall include, but not be limited to, oil shale, crude oil, natural gas, and oil and gas.

(5) The executive director of the department of local affairs, or his or her designee; the executive director of the department of natural resources, or his or her designee; the executive director of the department of revenue, or his or her designee; and the energy impact assistance advisory committee created in section 34-63-102 (5)(b)(I), C.R.S., shall work together with the executive director, or his or her designee, of the Colorado municipal league, or its successor organization; the executive director, or his or her designee, of Colorado counties, incorporated, or its successor organization; representatives of the energy and mineral industry; and any other stakeholders to determine how best to improve the impact assistance credit established in this section so that any major infrastructure needs of communities impacted by the energy and mineral industry are addressed. The group specified in this subsection (5) shall recommend any proposed legislation to the agriculture, livestock, and natural resources committee of the house of representatives and the agriculture, natural resources, and energy committee of the senate, or any successor committees, no later than January 31, 2009.



§ 39-29-107.8. Refunds

(1) Prior to the allocation in section 39-29-108, the state treasurer shall set aside and maintain all revenue from the tax imposed pursuant to this article in a reserve that is available for the payment of refunds related to the tax in accordance with section 39-21-108. At the end of each month, any moneys in the reserve that are not required for a refund are the total gross receipts realized that are available for allocation under section 39-29-108.

(2) (a) Prior to July 1, 2016, if the amount in the reserve is less than the amount of refunds that are required to be made from the reserve, then the state treasurer shall credit to the reserve from the proceeds of the money collected under article 22 of this title an amount equal to the deficit.

(b) On or after July 1, 2016, but prior to July 1, 2017, the state treasurer shall credit to the reserve from the proceeds of the money collected under article 22 of this title an amount equal to the amount by which the refunds for the tax imposed pursuant to this article that are made for a month exceed fifteen percent of the gross severance tax revenues for the same month.

(3) The state treasurer shall credit money to the reserve in accordance with subsection (2) of this section on a monthly basis. If there is insufficient revenue available to be credited, the state controller may authorize an advance under section 24-75-203 (2), C.R.S., to the reserve to be used for the refunds. There is no limit on the amount of an advance that the state controller may make for this purpose.



§ 39-29-108. Allocation of severance tax revenues - definitions

(1) Except as provided in subsections (2) and (3) of this section, the total gross receipts realized from the severance taxes imposed on minerals and mineral fuels under the provisions of this article shall be credited as follows:

(a) For oil and gas, one hundred percent to the state general fund;

(b) For oil shale, forty percent to the state general fund, forty percent to the state severance tax trust fund created by section 39-29-109, and twenty percent to the local government severance tax fund created by section 39-29-110;

(c) For molybdenum, as follows:

(I) For fiscal years ending on or before June 30, 1979, seventy percent to the state general fund, twenty percent to the state severance tax trust fund created by section 39-29-109, and ten percent to the local government severance tax fund created by section 39-29-110;

(II) For the fiscal year ending June 30, 1980, sixty percent to the state general fund, thirty percent to the state severance tax trust fund created by section 39-29-109, and ten percent to the local government severance tax fund created by section 39-29-110;

(III) For the fiscal year ending June 30, 1981, fifty percent to the state general fund, forty percent to the state severance tax trust fund created by section 39-29-109, and ten percent to the local government severance tax fund created by section 39-29-110;

(d) For coal and metallic minerals, as follows:

(I) For fiscal years ending on or before June 30, 1979, forty percent to the state general fund, fifteen percent to the state severance tax trust fund created by section 39-29-109, and forty-five percent to the local government severance tax fund created by section 39-29-110;

(II) For the fiscal year ending June 30, 1980, thirty percent to the state general fund, twenty-five percent to the state severance tax trust fund created by section 39-29-109, and forty-five percent to the local government severance tax fund created by section 39-29-110;

(III) For the fiscal year ending June 30, 1981, twenty percent to the state general fund, thirty-five percent to the state severance tax trust fund created by section 39-29-109, and forty-five percent to the local government severance tax fund created by section 39-29-110.

(2) (a) Repealed.

(b) Of the total gross receipts realized from the severance taxes imposed on minerals and mineral fuels under the provisions of this article after June 30, 2017, fifty percent shall be credited to the state severance tax trust fund created by section 39-29-109, and fifty percent shall be credited to the local government severance tax fund created by section 39-29-110.

(c) Repealed.

(2.5) Repealed.

(3) Effective July 1, 1981, the total gross receipts from any taxpayer who has previously claimed the full amount of the credit for an approved contribution under section 39-29-107.5 shall be allocated solely to the state severance tax trust fund until such time as there is allocated to such fund, in addition to any current allocation to such fund, an amount equal to what would have been allocated to such fund during the time the taxpayer claimed such credit.

(4) (a) Notwithstanding any provisions of this section to the contrary, for the 1987-88, 1988-89, 1989-90, 1990-91, 1991-92, 1992-93, and 1993-94 fiscal years, those gross receipts realized from the severance taxes imposed on minerals and mineral fuels which would otherwise be credited to the state severance tax trust fund under the provisions of this section shall be credited to the state general fund.

(b) Notwithstanding any provisions of this section to the contrary, for the 1994-95 fiscal year, those gross receipts realized from the severance taxes imposed on minerals and mineral fuels which would otherwise be credited to the state severance tax trust fund under the provisions of this section shall be credited to the uranium mill tailings remedial action program fund created in section 39-29-116 (2); except that the amount credited to such fund during the 1994-95 fiscal year shall not exceed five million dollars. Any receipts in excess of five million dollars shall be credited to the state severance tax trust fund.

(c) Notwithstanding any provisions of this section to the contrary, for the 1995-96 and 1996-97 fiscal years, those gross receipts realized from the severance taxes imposed on minerals and mineral fuels which would otherwise be credited to the state severance tax trust fund under the provisions of this section shall be credited to the uranium mill tailings remedial action program fund created in section 39-29-116 (2); except that the amount credited to such fund during the 1995-96 and 1996-97 fiscal years shall not exceed two and one-half million dollars per fiscal year. Any receipts in excess of two and one-half million dollars shall be credited to the state severance tax trust fund.

(5) (a) To assist in the preparation of state budgets, the consensus revenue estimate group shall prepare a quarterly forecast of severance revenues, including price and production volume.

(b) As used in this subsection (5):

(I) "Consensus revenue estimate group" means the staff of the legislative council appointed pursuant to section 2-3-304, C.R.S., in consultation with the office of state planning and budgeting created in section 24-37-102, C.R.S.

(II) "Price insurance contract" means a written agreement between the state treasurer and a qualified counterparty relating to a commodity price for crude oil and natural gas based on levels of floor transactions or forward rate transactions executed through standard financial industry mechanisms.

(III) "Qualified counterparty" means a person whose long-term obligations are rated, at the time a price insurance contract is executed, in one of the two top rating categories of a nationally recognized rating agency.

(IV) "Severance revenues" means:

(A) The revenues generated from taxes levied pursuant to this article; and

(B) The state share of federal mineral leasing royalties received pursuant to section 34-63-102, C.R.S.

(c) Repealed.



§ 39-29-109. Severance tax trust fund - created - administration - distribution of money - repeal

(1) There is hereby created in the state treasury the severance tax trust fund, also referred to in this section as the "fund", which the department of natural resources shall administer. The fund is to be perpetual and held in trust as a replacement for depleted natural resources, for the development and conservation of the state's water resources pursuant to sections 37-60-106 (1)(j) and (1)(l), 37-60-119, and 37-60-122, C.R.S., for the use in funding programs that promote and encourage sound natural resource planning, management, and development related to minerals, energy, geology, and water and for the use in funding programs to reduce the burden of increasing home energy costs on low-income households.

(2) State severance tax receipts shall be credited to the severance tax trust fund as provided in section 39-29-108. Except as otherwise set forth in section 39-29-109.5, all income derived from the deposit and investment of the money in the fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered money in the fund remains in the fund and shall not be credited or transferred to the general fund or any other fund. All money in the fund is subject to appropriation by the general assembly for the following purposes:

(a) The severance tax perpetual base fund. (I) Repealed.

(I.5) There is hereby created in the state treasury the severance tax perpetual base fund, also referred to in this paragraph (a) as the "fund", which the Colorado water conservation board, also referred to in this paragraph (a) as the "board", shall administer. The state treasurer shall transfer moneys to the fund from the severance tax trust fund, as specified in this section. The moneys in the fund are continuously appropriated to the board for purposes authorized by this paragraph (a).

(II) One-half of the severance tax receipts credited to the fund for fiscal years commencing on or after July 1, 2009, shall be credited to the severance tax perpetual base fund and used for state water projects pursuant to sections 37-60-119 and 37-60-122, C.R.S.; except that the total amount of severance tax receipts credited to the severance tax perpetual base fund during the fiscal year shall not exceed fifty million dollars unless the cap established in subparagraph (III) of this paragraph (a) is exceeded. The authorization and contract for each project must require repayment of principal and interest to the fund, and moneys so repaid shall be credited to the severance tax perpetual base fund.

(III) For fiscal years commencing on or after July 1, 2009, the state treasurer shall transfer the moneys credited to the fund that are not credited to either the severance tax perpetual base fund or the severance tax operational fund to the small communities water and wastewater grant fund created in section 25-1.5-208 (4), C.R.S.; except that the maximum amount of moneys annually credited to the small communities water and wastewater grant fund shall not exceed ten million dollars.

(IV) to (IX) Repealed.

(X) (A) Notwithstanding any provision of this subsection (2)(a) to the contrary, the state treasurer shall transfer to the Colorado water conservation board construction fund, for use by the Colorado water conservation board, also referred to in this subsection (2)(a)(X) as the "board", thirty million dollars for the planning, design, and construction of the Rio Grande cooperative project. Of this amount, the board shall allocate up to ten million dollars for improvements associated with the Beaver Park reservoir, owned and operated by the division of parks and wildlife, and up to twenty million dollars for improvements to the Rio Grande reservoir, owned and operated by the San Luis valley irrigation district. The state treasurer shall transfer the money in two consecutive annual installments of fifteen million dollars on July 1, 2012, and July 1, 2013. On July 1, 2017, the state treasurer shall transfer an additional ten million dollars from the fund to the Colorado water conservation board construction fund for use by the board for improvements to the Rio Grande reservoir, owned and operated by the San Luis valley irrigation district.

(B) Pursuant to section 37-60-122 (1)(b), the board may loan money in an amount up to ten million dollars to the division of parks and wildlife and up to twenty-five million dollars to the San Luis valley irrigation district.

(C) Pursuant to section 37-60-121 (1)(b)(IV) and for the installments authorized for improvements to the Rio Grande reservoir pursuant to subsection (2)(a)(X)(A) of this section, the board may determine the amount of loan, or loan-to-grant ratio, for the fifteen-million-dollar installment commencing on July 1, 2013, and the ten-million-dollar installment commencing on July 1, 2017.

(D) All interest earned from the investment of moneys in the fund shall be credited to, and made a part of, the Colorado water conservation board construction fund. All funds not expended remain and are part of the Colorado water conservation board construction fund.

(E) This subsection (2)(a)(X) is repealed, effective September 1, 2018.

(XI) Repealed.

(XII) (A) Notwithstanding any provision of this paragraph (a) to the contrary, on July 1, 2013, the state treasurer shall transfer two million dollars from the fund to the Colorado water conservation board construction fund, and on July 1, 2016, the state treasurer shall transfer two hundred thousand dollars from the fund to the Colorado water conservation board construction fund, for use by the board to make a grant to the municipal subdistrict of the northern Colorado water conservancy district for the planning, design, and construction of the Windy Gap reservoir bypass channel project, as part of the Windy Gap firming project on the Colorado river.

(B) This subparagraph

(XII) is repealed, effective July 1, 2020.

(XIII) Repealed.

(XIV) Notwithstanding any provision of this paragraph (a) to the contrary, on July 1, 2015, the state treasurer shall transfer five hundred thousand dollars from the fund to the Colorado water conservation board construction fund, created in section 37-60-121 (1)(a), C.R.S., for use by the Colorado water conservation board, created in section 37-60-102, C.R.S., to continue the watershed restoration program.

(XV) (A) Notwithstanding any provision of this subsection (2)(a) to the contrary, on July 1, 2017, the state treasurer shall transfer five million dollars from the fund to the Colorado water conservation board construction fund, created in section 37-60-121 (1)(a), for use by the Colorado water conservation board, created in section 37-60-102, to continue the watershed restoration program.

(B) This subsection (2)(a)(XV) is repealed, effective September 1, 2018.

(XVI) Notwithstanding any provision of this subsection (2)(a) to the contrary, on July 1, 2017, and each year thereafter on July 1, the state treasurer shall transfer ten million dollars from the fund to the Colorado water conservation board construction fund, created in section 37-60-121 (1)(a), for use by the Colorado water conservation board, created in section 37-60-102, for the board to fund studies, programs, or projects that assist in implementing the state water plan adopted pursuant to section 37-60-106 (1)(u).

(XVII) Notwithstanding any provision of this paragraph (a) to the contrary, an amount equal to nineteen million one hundred thousand dollars in the fund is restricted from being used for any purpose whatsoever, until such time that the joint budget committee, by a majority vote, releases the restriction on some or all of the money.

(XVIII) Notwithstanding any provision of this subsection (2)(a) to the contrary, on June 30, 2018, the state treasurer shall transfer eleven million four hundred twenty-five thousand dollars from the fund to the general fund.

(XIX) (A) Notwithstanding any provision of this subsection (2)(a) to the contrary, on July 1, 2017, the state treasurer shall transfer ten million dollars from the fund to the water supply reserve fund created in subsection (2)(c) of this section for use by the Colorado water conservation board created in section 37-60-102.

(B) This subsection (2)(a)(XIX) is repealed, effective September 1, 2018.

(XX) (A) Notwithstanding any provision of this subsection (2)(a) to the contrary, except as provided in subsection (2)(a)(XX)(B) of this section, on July 1, 2017, the state treasurer shall transfer thirty million dollars from the fund to the loan guarantee fund created in section 37-60-121.5 for use by the Colorado water conservation board for the purpose of guaranteeing the repayment of loans made for water projects with multiple participants.

(B) If the Colorado water conservation board, on or before June 30, 2017, notifies the state treasurer that an amount less than thirty million dollars should be transferred pursuant to subsection (2)(a)(XX)(A) of this section, the state treasurer shall transfer that lesser amount from the fund to the loan guarantee fund on July 1, 2017.

(C) This subsection (2)(a)(XX) is repealed, effective September 1, 2018.

(b) The severance tax operational fund. There is hereby created in the state treasury the severance tax operational fund, also referred to in this paragraph (b) as the "fund", which the department of natural resources shall administer. The state treasurer shall transfer one-half of the severance tax receipts credited to the severance tax trust fund for tax years commencing on and after July 1, 1995, to the fund. Moneys in the fund shall be distributed as set forth in section 39-29-109.3.

(c) The water supply reserve fund. (I) There is hereby created in the office of the state treasurer the water supply reserve fund, also referred to in this paragraph (c) as the "fund", which shall be administered by the Colorado water conservation board. The state treasurer shall transfer moneys to the fund from the severance tax operational fund as specified in section 39-29-109.3 (2)(a). The moneys in the fund are hereby continuously appropriated, for purposes authorized by this paragraph (c), to the Colorado water conservation board, also referred to in this paragraph (c) as the "board". All interest derived from the investment of moneys in the fund shall be credited to the statewide account of the fund, which account is hereby created. Repayments of both the principal and interest on loans from the fund shall be credited to the fund. Any balance remaining in the fund at the end of any fiscal year remains in the fund. The board shall allocate moneys by grant or loan from the fund only for water activities approved by a roundtable pursuant to article 75 of title 37, C.R.S. The approving roundtable is the roundtable for the basin in which a proposed water diversion or nonstructural activity would occur. If the applicant is a covered entity, as defined in section 37-60-126, C.R.S., the board shall allocate moneys by grant or loan from the fund only if the applicant has adopted a water conservation plan, as defined in section 37-60-126, C.R.S. The board, in consultation with the interbasin compact committee created in section 37-75-105, C.R.S., shall establish criteria and guidelines for allocating moneys from the fund, including criteria that ensure that the allocations will assist in meeting water supply needs identified under section 37-75-104 (2)(c), C.R.S., in a manner consistent with section 37-75-102, C.R.S., and shall facilitate both structural and nonstructural projects or methods. Eligible water activities include the following:

(A) Competitive grants for environmental compliance and feasibility studies;

(B) Technical assistance regarding permitting, feasibility studies, and environmental compliance;

(C) Studies or analyses of structural, nonstructural, consumptive, and nonconsumptive water needs, projects, or activities; and

(D) Structural and nonstructural water projects or activities.

(II) On or before October 31 of each year, commencing with the year 2010, the board shall consult with the interbasin compact committee to produce the annual report required by section 37-75-105 (4), C.R.S., regarding how moneys in the fund were allocated in the previous twelve-month period.

(III) If the board notifies the state treasurer that a water storage study has been authorized pursuant to section 37-60-115 (11), C.R.S., on October 15, 2016, the state treasurer shall transfer two hundred eleven thousand one hundred sixty-eight dollars from the fund to the Colorado water conservation board construction fund, created in section 37-60-121 (1)(a), C.R.S., for use by the Colorado water conservation board, created in section 37-60-102, C.R.S., to implement the South Platte river water storage study pursuant to section 37-60-115 (11), C.R.S.



§ 39-29-109.3. Severance tax operational fund - repeal

(1) For fiscal years commencing on and after July 1, 1997, the executive director of the department of natural resources shall submit with the department's budget request for each fiscal year a list and description of the programs the executive director recommends to be funded from the severance tax operational fund created in section 39-29-109 (2)(b), referred to in this section as the "operational fund". The general assembly may appropriate moneys from the total moneys available in the operational fund to fund recommended programs as follows:

(a) (I) For programs or projects within the Colorado oil and gas conservation commission, up to thirty-five percent of the moneys in the operational fund for fiscal years commencing on or after July 1, 2009.

(II) Moneys appropriated for programs or projects pursuant to subparagraph (I) of this paragraph (a) shall be used by the Colorado oil and gas conservation commission for plugging and abandonment projects, for well-site location reclamation projects, or for regulatory and environmental programs or projects as specifically appropriated by the general assembly for use on such programs or projects; except that, if the commission determines that an emergency exists, the commission may expend any moneys received for the emergency without any further appropriation. In determining the uses of these moneys, the commission shall give priority to uses that reduce industry fees and mill levies.

(b) For programs within the Colorado geological survey, up to fifteen percent of the moneys in the operational fund;

(b.5) For the avalanche information center, up to five percent of the moneys in the operational fund;

(c) For programs within the division of reclamation, mining, and safety, up to thirty percent of the moneys in the operational fund for fiscal years commencing before July 1, 2008, and up to twenty-five percent of the moneys in the operational fund for fiscal years commencing on or after July 1, 2008. As part of any appropriation made, five hundred thousand dollars, or so much as may be available, shall be transferred to the abandoned mine reclamation fund created in section 34-34-102 (1), C.R.S.

(d) For programs within the Colorado water conservation board and for purposes authorized by article 75 of title 37, C.R.S., up to five percent of the moneys in the operational fund;

(e) For fiscal years commencing on or after July 1, 2008, only, for programs within the division of parks and wildlife that monitor, manage, or mitigate the impacts of mineral or mineral fuel production activities on wildlife in any region of the state in which production activity is occurring or, from any location in the state, research such impacts, up to five percent of the moneys in the operational fund, which moneys shall not supplant moneys that would otherwise be made available for such programs;

(f) For fiscal years commencing on or after July 1, 2009, for programs within the division of parks and wildlife that operate, maintain, or improve state parks in any region of the state in which production activity is occurring, up to ten percent of the moneys in the operational fund.

(1.5) Notwithstanding any provision of this section to the contrary, an amount equal to ten million dollars in the operational fund is restricted from being used for any purpose whatsoever, until such time that the joint budget committee, by a majority vote, releases the restriction on some or all of the money.

(1.7) Notwithstanding any provision of this section to the contrary, on June 30, 2018, the state treasurer shall transfer eleven million four hundred twenty-five thousand dollars from the operational fund to the general fund.

(2) Subject to the requirements of subsections (3) and (4) of this section, if the general assembly chooses not to spend up to one hundred percent of the money in the operational fund as specified in subsection (1) of this section, the state treasurer shall transfer the following:

(a) (I) To the water supply reserve fund created in section 39-29-109 (2)(c), the following amounts:

(A) to (D) Repealed.

(E) For each state fiscal year commencing on or after July 1, 2012, ten million dollars.(II) (Deleted by amendment, L. 2009, (SB 09-106), ch. 386, p. 2090, § 2, effective July 1, 2009.)

(b) To fund the conservation district grant fund created in section 35-1-106.7, C.R.S., for soil and water conservation, the following amounts:

(I) to (III) Repealed.

(IV) (A) For the state fiscal year commencing July 1, 2011, through the state fiscal year commencing on July 1, 2021, four hundred fifty thousand dollars.

(B) This subparagraph (IV) is repealed, effective July 1, 2023.

(c) (I) To the water efficiency grant program cash fund created in section 37-60-126 (12), C.R.S., for use in accordance with that section, the following amounts:

(A) For each state fiscal year commencing on or after July 1, 2012, five hundred fifty thousand dollars.

(B) (Deleted by amendment, L. 2009, (SB 09-293), ch. 370, p. 2008, § 1, effective June 1, 2009.)

(II) Moneys transferred pursuant to this paragraph (c) shall be in addition to and shall not replace any moneys appropriated to the Colorado water conservation board pursuant to paragraph (d) of subsection (1) of this section.

(III) This paragraph (c) is repealed, effective July 1, 2020.

(d) Repealed.

(e) To the species conservation trust fund created in section 24-33-111 (2)(a), C.R.S., the following amounts:

(I) to (VIII) Repealed.

(IX) (A) For the state fiscal year commencing July 1, 2016, five million dollars.

(B) This subparagraph (IX) is repealed, effective July 1, 2018.

(X) (A) For the state fiscal year commencing July 1, 2017, five million dollars.

(B) This subparagraph (X) is repealed, effective July 1, 2019.

(XI) (A) For the state fiscal year commencing July 1, 2018, five million dollars.

(B) This subparagraph (XI) is repealed, effective July 1, 2020.

(f) For providing energy-related assistance to low-income households as specified in section 40-8.7-112:

(I) to (IV) Repealed.

(V) (A) For the state fiscal year commencing July 1, 2012, and each state fiscal year thereafter, through the state fiscal year commencing July 1, 2023, thirteen million dollars as follows: Twenty-five percent to the department of human services low-income energy assistance fund created in section 40-8.7-112 (1); twenty-five percent to the energy outreach Colorado low-income energy assistance fund created in section 40-8.7-112 (2)(a); and fifty percent to the Colorado energy office low-income energy assistance fund created in section 40-8.7-112 (3)(a).

(B) This subsection (2)(f)(V) is repealed, effective July 1, 2025.

(g) Repealed.

(h) (I) To the agriculture value-added cash fund created in section 35-75-205 (1), C.R.S., to promote agricultural energy-related projects and research, for the state fiscal year commencing July 1, 2008, through the state fiscal year commencing July 1, 2016, five hundred thousand dollars.

(II) This paragraph (h) is repealed, effective July 1, 2018.

(i) To the interbasin compact committee operation fund created in section 37-75-107, C.R.S., the following amounts:

(I) Repealed.

(II) For the state fiscal year commencing July 1, 2009, and for each state fiscal year thereafter, seven hundred forty-five thousand sixty-seven dollars.

(j) Repealed.

(k) (I) For seven state fiscal years, beginning with the state fiscal year commencing on July 1, 2017, one million fifty thousand dollars per year to the forest restoration and wildfire risk mitigation grant program cash fund created in section 23-31-310 (8.5).

(II) This subsection (2)(k) is repealed, effective September 1, 2023.

(l) Repealed.

(m) For the mitigation of aquatic nuisance species as specified in article 10.5 of title 33, C.R.S.:

(I) Repealed.

(II) For the state fiscal year commencing July 1, 2009, and every state fiscal year thereafter, four million six thousand five dollars as follows: Two million seven hundred one thousand four hundred sixty-one dollars to the division of parks and outdoor recreation aquatic nuisance species fund created in section 33-10.5-108 (1), C.R.S.; and one million three hundred four thousand five hundred forty-four dollars to the division of wildlife aquatic nuisance species fund created in section 33-10.5-108 (2), C.R.S.

(n) (I) For seven fiscal years commencing on or after July 1, 2017, the state treasurer shall transfer:

(A) One million three hundred five thousand dollars to the healthy forests and vibrant communities fund created in section 23-31-313 (10);

(B) Fifty thousand dollars to the wildland-urban interface training fund created in section 24-33.5-1212 (5);

(C) Ninety-five thousand dollars to the wildfire preparedness fund created in section 24-33.5-1227 (1).

(II) This subsection (2)(n) is repealed, effective September 1, 2023.(o) For the state fiscal year commencing July 1, 2015, and for each state fiscal year thereafter, one hundred twenty-seven thousand dollars to the special account in the general fund established pursuant to section 34-32-122 (1)(a), C.R.S., by the mined land reclamation board established in section 34-32-105, C.R.S., for the purpose of reclaiming lands that were obligated to be reclaimed under permits upon which financial warranties have been forfeited;

(p) Repealed.

(q) For the state fiscal year commencing July 1, 2015, one million dollars to the Colorado water conservation board construction fund, created in section 37-60-121 (1)(a), C.R.S., for the Colorado water conservation board to continue to provide planning and engineering studies, including implementation measures, to address: Technical needs for watershed restoration and flood mitigation projects throughout the state; aquatic habitat protection; flexible operations for multiple uses; restoration work; quantification of environmental flow needs; and monitoring efforts to support watershed health goals outlined in the Colorado water plan. The money remains available for the designated purposes until June 30, 2019, at which time any unused money will revert to the operational fund.

(r) For the state fiscal year commencing July 1, 2015, one million two hundred thousand dollars to the Colorado water conservation board construction fund, created in section 37-60-121 (1)(a), C.R.S., for the Colorado water conservation board to participate in the development of modern tools and methods for determining large rain events for regulating and designing dam spillways in the state. The money remains available for the designated purposes until June 30, 2019, at which time any unused money will revert to the operational fund.

(s) (I) To the Colorado water conservation board construction fund for the implementation of the invasive phreatophyte control program created in section 37-60-132, C.R.S., for the two fiscal years commencing on July 1, 2015, two million dollars; except that, for the fiscal year commencing on July 1, 2016, the state treasurer shall not transfer any moneys to the Colorado water conservation board construction fund under this paragraph (s) if the proportional reduction set forth in paragraph (b) of subsection (4) of this section is triggered for the other transfers listed in this subsection (2).

(II) This paragraph (s) is repealed, effective July 1, 2018.

(3) (a) Except as provided in paragraph (b) of this subsection (3), it is the intent of the general assembly that the operational fund maintain a reserve equal to the current state fiscal year's operating appropriations for the programs specified in subsection (1) of this section plus fifteen percent of the current fiscal year's transfers specified in subsection (2) of this section. Moneys may be transferred from the reserve to offset temporary revenue reductions in the programs specified in subsection (1) of this section and to offset reductions for programs specified in subsection (2) of this section, up to fifteen percent of the current fiscal year's transfers specified in subsection (2) of this section; except that, if the general assembly determines that transfers of moneys from the reserve are needed during a state revenue crisis, the transfers shall be a loan from the reserve to be repaid as soon as moneys are available. This provision is intended to mitigate the impact of fluctuations in the amount of revenue credited to the fund from year to year so as to maintain current levels of service for the programs specified in subsection (1) of this section.

(b) and (c) Repealed.

(4) (a) Except as provided in paragraphs (b) and (c) of this subsection (4), all transfers specified in subsection (2) of this section shall be made by the state treasurer in three installments, as follows:

(I) Forty percent on July 1;

(II) Thirty percent on January 4;

(III) Thirty percent on April 1.

(b) (I) If the revenue estimate prepared by the staff of the legislative council in June of any fiscal year indicates that the amount of severance tax revenues to be credited to the operational fund in the next fiscal year as specified in section 39-29-109 (2)(b) is insufficient for the state treasurer to make the transfers set forth in subsection (2) of this section and to meet the reserve requirement specified in subsection (3) of this section, all transfers scheduled to be made on July 1 shall be proportionally reduced. The July 1 proportional reduction shall be calculated based on the size of the annual transfers as specified in subsection (2) of this section and shall be made to the extent necessary to cover forty percent of the projected shortfall between total moneys available in the operational fund and the sum of the total operating appropriations for the programs specified in subsection (1) of this section, the total fiscal year's transfers specified in subsection (2) of this section, and the reserve requirement specified in subsection (3) of this section; except that up to one-third of the fifteen percent of the current fiscal year's transfers specified as part of the reserve set forth in subsection (3) of this section shall be used to offset any proportional reduction required by this subparagraph (I) in any fiscal year.

(II) If the revenue estimate prepared by the staff of the legislative council in December of any fiscal year indicates that the amount of severance tax revenues credited to the operational fund as specified in section 39-29-109 (2)(b) is insufficient for the state treasurer to make the transfers set forth in subsection (2) of this section and to meet the reserve requirement specified in subsection (3) of this section, all transfers scheduled to be made on January 4 of the fiscal year shall be proportionally reduced. The January 4 proportional reduction shall be calculated based on the size of the annual transfers as specified in subsection (2) of this section and shall be made to the extent necessary to cover seventy percent of the projected shortfall between total moneys available in the operational fund and the sum of the total operating appropriations for the programs specified in subsection (1) of this section, the total fiscal year's transfers specified in subsection (2) of this section, and the reserve requirement specified in subsection (3) of this section; except that up to one-third of the fifteen percent of the current fiscal year's transfers specified as part of the reserve set forth in subsection (3) of this section shall be used to offset any proportional reduction required by this subparagraph (II) in any fiscal year.

(III) If the revenue estimate prepared by the staff of the legislative council in March of any fiscal year indicates that the amount of severance tax revenues credited to the operational fund as specified in section 39-29-109 (2)(b) is insufficient for the state treasurer to make the transfers set forth in subsection (2) of this section and to meet the reserve requirement specified in subsection (3) of this section, all transfers scheduled to be made on April 1 of the fiscal year shall be proportionally reduced. The April 1 proportional reduction shall be calculated based on the size of the annual transfers as specified in subsection (2) of this section and shall be made to the extent necessary to cover the projected shortfall between total moneys available in the operational fund and the sum of the total operating appropriations for the programs specified in subsection (1) of this section, the total fiscal year's transfers specified in subsection (2) of this section, and the reserve requirement specified in subsection (3) of this section; except that any moneys remaining of the fifteen percent of the current fiscal year's transfers specified as part of the reserve set forth in subsection (3) of this section shall be used to offset any proportional reduction required by this subparagraph (III) in any fiscal year.

(IV) If proportional reductions are made to either the July 1 or January 4 installments, the April 1 installment may be increased to offset proportional reductions made earlier in the current fiscal year to the maximum extent allowable under the revenue estimate prepared by the staff of the legislative council in March of any fiscal year. The April 1 installment shall only be increased if the revenue estimate indicates that the amount of severance tax revenues credited to the operational fund as specified in section 39-29-109 (2)(b) is sufficient to fund the increased installments and still meet the reserve requirement specified in subsection (3) of this section.

(c) Repealed.

(5) In addition to the distributions specified in paragraph (a) of subsection (4) of this section, if there were any proportional reductions required in a fiscal year as specified in paragraph (b) of said subsection (4), after the reserve specified in subsection (3) of this section is made whole if any portion of the reserve was used as specified in paragraph (b) of subsection (4) of this section to offset any proportional reduction required by said paragraph (b) of subsection (4), the state treasurer shall make proportional distributions on August 20 of the following fiscal year to the programs specified in subsection (2) of this section if the revenues actually received in the operational fund for the previous fiscal year were sufficient for the state treasurer to more fully make the transfers set forth in subsection (2) of this section and to fully meet the reserve requirement specified in subsection (3) of this section.

(6) Repealed.



§ 39-29-110. Local government severance tax fund - creation - administration - definitions

(1) (a) (I) There is hereby created in the department of local affairs a local government severance tax fund. In accordance with section 39-29-108, portions of the state severance tax receipts shall be credited to the local government severance tax fund. Except as otherwise provided in section 39-29-109.5, all income derived from the deposit and investment of the moneys in the local government severance tax fund shall be credited to the local government severance tax fund.

(II) Repealed.

(III) The executive director of the department of local affairs shall distribute any moneys and make loans from such fund in accordance with the purposes and priorities provided in paragraph (b) of this subsection (1).

(b) (I) Seventy percent of the funds from the local government severance tax fund shall be distributed to those political subdivisions socially or economically impacted by the development, processing, or energy conversion of minerals and mineral fuels subject to taxation under this article and used for the planning, construction, and maintenance of public facilities and for the provision of public services. Such funds shall also be distributed to political subdivisions to compensate them for loss of property tax revenue resulting from the deduction of severance taxes paid in the determination of the valuation for assessment of producing mines. The executive director of the department of local affairs shall consider the economic needs of a political subdivision for purposes of making distributions pursuant to this subparagraph (I).

(II) (A) In addition to the distribution of moneys authorized under subparagraph (I) of this paragraph (b), the executive director may distribute moneys or make loans, or any combination thereof, to such political subdivisions for the planning, design, construction, erection, building, acquisition, alteration, modernization, reconstruction, improvement, or expansion of domestic wastewater treatment works or potable water treatment facilities. Any loan made by the executive director under the authority of this section shall only be made under such terms as will insure repayment of the loan with interest assessed and collected at an interest rate of not less than five percent.

(B) As used in this subparagraph (II), "domestic wastewater treatment works" means a system or facility of a political subdivision for treating, neutralizing, stabilizing, collecting, or disposing of domestic wastewater, which system or facility has a designed capacity to receive more than two thousand gallons of domestic wastewater per day, and "domestic wastewater treatment works" includes appurtenances to such system or facility, such as outfall sewers, pumping stations, and collection and interceptor lines, and the equipment related to such appurtenances.

(C) As used in this subparagraph (II), "potable water treatment facilities" means a system or facility of a political subdivision for treating water to be supplied to the public for domestic use, and "potable water treatment facilities" includes water treatment plants, treated water storage facilities, water mains, water distribution lines, pumps, and appurtenances.

(III) In addition to the distribution of moneys authorized under subparagraphs (I) and (II) of this paragraph (b), the executive director shall distribute:

(A) Moneys to the uranium mill tailings remedial action program fund in accordance with the provisions of section 39-29-116 (3);

(B) Moneys to the department of public health and environment for any direct and indirect costs associated with the monitoring, notification, and handling of designated uranium mill tailings that are authorized in section 25-11-303, C.R.S., and the amount of the distribution made pursuant to this sub-subparagraph (B) shall be equal to the amount appropriated to the department of public health and environment by the general assembly for such direct and indirect costs; and

(C) Up to fifty thousand dollars each state fiscal year to political subdivisions that include mill sites designated for cleanup pursuant to federal Public Law 95-604 for reimbursement of actual, documented costs related to the cleanup of uranium mill tailings.

(IV) In addition to the distribution of moneys authorized under subparagraphs (I), (II), and (III) of this paragraph (b), the executive director may distribute moneys to those privately organized volunteer fire departments serving areas socially or economically impacted by the development, processing, or energy conversion of minerals and mineral fuels subject to taxation under this article, for the purpose of purchasing equipment to fight fires.

(V) In addition to the distribution of moneys authorized under subparagraphs (I), (II), (III), and (IV) of this paragraph (b), the executive director of the department of local affairs may distribute moneys for planning, analyses, public engagement, and coordination and collaboration with federal land managers and stakeholders, or for similar or related local government processes needed by local governments for engagement in federal land management decision-making.

(c) (I) For state fiscal years commencing prior to July 1, 2008, an amount equal to thirty percent of said gross receipts credited to the local government severance tax fund shall be distributed to counties or municipalities on the basis of the proportion of employees of the mine or related facility or crude oil, natural gas, or oil and gas operation who reside in any such county's unincorporated area or in any such municipality to the total number of employees of the mine or related facility or crude oil, natural gas, or oil and gas operation. Such distribution shall be made on the basis of the report required in paragraph (d) of this subsection (1). For state fiscal years commencing on or after July 1, 2008, thirty percent of said gross receipts credited to the local government severance tax fund shall be allocated to counties based upon the following factors:

(A) On the basis of the report required in paragraph (d) of this subsection (1), the proportion of employees of mines or related facilities or crude oil, natural gas, or oil and gas operations who reside in a county to the total number of employees of mines or related facilities or crude oil, natural gas, or oil and gas operations who reside in the state;

(B) The proportion of the mine and well permits issued in a county to the total number of such permits issued in the state; and

(C) The proportion of the overall quantity of mineral production within a county to the total overall quantity of production within the state.

(II) (A) For the state fiscal year commencing on July 1, 2008, the factor set forth in sub-subparagraph (A) of subparagraph (I) of this paragraph (c) shall be weighted fifty percent and the factors set forth in sub-subparagraphs (B) and (C) of subparagraph (I) of this paragraph (c) shall be weighted twenty-five percent each.

(B) For state fiscal years commencing on or after July 1, 2009, each of the three factors set forth in subparagraph (I) of this paragraph (c) shall be weighted thirty percent, and the executive director of the department of local affairs, in consultation with the energy impact assistance advisory committee established pursuant to section 34-63-102 (5)(b)(I), C.R.S., shall establish guidelines that set forth the factor or factors under which the remaining ten percent shall be weighted.

(III) Except as otherwise set forth in subparagraph (IV) of this paragraph (c), the moneys allocated to each county pursuant to this paragraph (c) shall be further distributed to the county and to each municipality within the county based upon the following factors:

(A) The proportion of employees reported as residents under paragraph (d) of this subsection (1) in any such county's unincorporated area or in any such municipality within the county to the total number of employees reported as residents in the county as a whole under paragraph (d) of this subsection (1);

(B) The proportion of the population in any such county's unincorporated area or in any such municipality within the county to the total population in the county, as such population is reported in the most recently published population estimate from the state demographer appointed by the executive director of the department of local affairs; and

(C) The proportion of road miles in any such county's unincorporated area or in any such municipality within the county to the total road miles in the county, as such miles are certified by the department of transportation to the state treasurer pursuant to sections 43-4-207 (2)(d) and 43-4-208 (3), C.R.S.

(IV) With respect to the distribution made pursuant to subparagraph (III) of this paragraph (c), the executive director of the department of local affairs, in consultation with the energy impact assistance advisory committee established pursuant to section 34-63-102 (5)(b)(I), C.R.S., shall establish guidelines that set forth the weight that each of the factors in sub-subparagraphs (A) to (C) of subparagraph (III) of this paragraph (c) shall be given. These guidelines shall apply uniformly across the state; except that the executive director may:

(A) Accept a memorandum of understanding from a county and all municipalities contained therein that establishes an alternative distribution that shall be effective within such county; and

(B) After consultation with the energy impact advisory committee established pursuant to section 34-63-102 (5)(b)(I), C.R.S., vary the weight that each of the factors in sub-subparagraphs (A) to (C) of subparagraph (III) of this paragraph (c) receives in an individual county, in order to more fairly distribute the gross receipts among the county and all municipalities contained therein.

(V) Moneys distributed from the local government severance tax fund pursuant to this paragraph (c) shall be distributed no later than August 31 of each year. Counties and municipalities shall utilize revenues received under this subsection (1) only for the purposes of capital expenses and general operating expenses.

(VI) On or before January 1, 2010, and every second January 1 thereafter, the executive director of the department of local affairs shall submit to each member of the general assembly a report that evaluates the effectiveness of the allocation and distribution of moneys pursuant to this paragraph (c) to counties and municipalities impacted by the development, processing, or energy conversion of minerals and mineral fuels subject to taxation under this article, and, if appropriate, that proposes changes to the allocation and distribution. The provisions of section 24-1-136 (11)(a)(I), C.R.S., shall not apply to the report.

(c.5) (Deleted by amendment, L. 2008, p. 1680, § 6, effective August 5, 2008.)

(d) (I) (A) Ninety days prior to the end of each fiscal year, for each taxable year to which this sub-subparagraph (A) applies, the executive director of the department of revenue shall send every producer who is subject to the severance tax and whose payment is subject to the distribution formula provided in this subsection (1) a form on which the producer shall submit a report to the department of revenue indicating the following: The name and address of the producer, the name of the mine, related facility, or operation, the names of the municipalities or counties in which its employees maintain their actual residences as given by the employees, giving the number of employees for each such municipality or unincorporated area of each such county, and the total number of employees of the mine or related facility or crude oil, natural gas, or oil and gas operation. The producer may use and submit any other report form in lieu of the state form sent by the executive director of the department of revenue that contains the same information as prescribed in the state form. The report shall be due April 30 of each year. The executive director of the department of revenue shall submit a copy of the report required by this paragraph (d) to the executive director of the department of local affairs. In the case of failure of any producer to submit the report on or before the date required by this paragraph (d) to the department of revenue, a written notice shall be sent to the producer by the department of revenue by first-class mail as set forth in section 39-21-105.5 stating that the producer has failed to submit a copy of the report required by this paragraph (d) and informing the producer of the penalty provision contained in this paragraph (d). If the producer fails within forty-five days after receipt of the written notice to submit the required report, there shall be levied and collected a penalty for the failure in the amount of fifty dollars for each day, or portion thereof, during which the failure continues. Any moneys and interest collected under this paragraph (d) shall be added to the fifteen percent of gross receipts from the local government severance tax fund and distributed to counties or municipalities in the manner prescribed by paragraph (c) of this subsection (1). Moneys distributed from the local government severance tax fund pursuant to paragraph (c) of this subsection (1) shall be distributed no later than August 31 of each year. Any producer not liable for severance tax under this section shall not be required to submit a report under this subsection (1). This sub-subparagraph (A) shall apply to any report for a taxable year commencing prior to January 1, 2008.

(B) Every party that registers exempt production with the department of revenue, withholds income pursuant to section 39-29-111 (1), or files a declaration pursuant to section 39-29-104 (2) or 39-29-112 (2) shall submit a report to the department of local affairs in a format specified by the executive director of the department indicating the following: The name and address of the party; the name of the mine, related facility, or operation; the names of the municipalities or counties in which the party's employees maintain their actual residences as given by the employees, giving the number of the employees for each such municipality or unincorporated area of each such county; and the total number of the employees of the mine or related facility or crude oil, natural gas, or oil and gas operation. The report shall be due April 30 of each year. This sub-subparagraph (B) shall apply to any report for a taxable year commencing on or after January 1, 2008.

(II) (A) (Deleted by amendment, L. 2008, p. 1680, § 6, effective August 5, 2008.)

(B) For purposes of this paragraph (d), an "employee of a crude oil, natural gas, or oil and gas operation" means any individual who is employed and compensated for at least five hundred hours of work in any six months during the calendar year preceding the due date of the report by a producer, interest owner, or party who contracts with a producer or interest owner for the purposes of extracting such crude oil, natural gas, or oil and gas out of the ground and at point of first sale.

(C) In the case of failure of any party to submit the report required pursuant to sub-subparagraph (B) of subparagraph (I) of this paragraph (d) on or before the required date to the department of local affairs, a written notice shall be sent to the party by the department by first-class mail stating that the party has failed to submit a copy of the report required by sub-subparagraph (B) of subparagraph (I) of this paragraph (d) and informing the party of the penalty provision contained in this sub-subparagraph (C). If the party fails within forty-five days after receipt of the written notice to submit the required report, there shall be levied and collected a penalty for the failure in the amount of fifty dollars for each day, or portion thereof, during which the failure continues. Any moneys and interest collected under this sub-subparagraph (C) shall be added to the thirty percent of gross receipts from the local government severance tax fund distributed to counties or municipalities in the manner prescribed by paragraph (c) of this subsection (1). The notice required pursuant to this sub-subparagraph (C) shall be sent in accordance with the provisions of section 39-21-105.5, and the provisions of that section shall otherwise apply to the notice.

(e) and (f) (Deleted by amendment, L. 2008, p. 1680, § 6, effective August 5, 2008.)

(2) Repealed.

(2.5) In accordance with the provisions of section 34-63-102 (5)(b)(I), C.R.S., the energy impact assistance advisory committee established pursuant to said section shall make recommendations to the executive director of the department of local affairs regarding the distribution of moneys authorized pursuant to this section.

(3) Notwithstanding section 24-1-136 (11)(a)(I), the executive director of the department of local affairs shall deliver to the state auditor and file with the general assembly annually before February 1 a detailed report accounting for the distribution of all funds for the previous year. The energy impact assistance advisory committee shall review the report prior to it being delivered and filed.

(4) Repealed.

(5) Notwithstanding any provision of this section to the contrary, on June 1, 2009, the state treasurer shall deduct seven million five hundred thousand dollars from the local government severance tax fund and transfer such sum to the general fund.

(6) Notwithstanding any provision of this section to the contrary, on April 15, 2010, the state treasurer shall deduct fifty million three hundred twenty-seven thousand seven hundred ninety-six dollars from the local government severance tax fund and transfer such sum to the general fund.

(7) Notwithstanding any provision of this section to the contrary:

(a) On June 30, 2011, the state treasurer shall deduct seventy million dollars from the local government severance tax fund and transfer such sum to the general fund.

(b) Due to the transfer made pursuant to paragraph (a) of this subsection (7), for the state fiscal year commencing on July 1, 2010, the amount of the gross receipts credited to the local government severance tax fund that are distributed pursuant to paragraph (b) of subsection (1) of this section shall be decreased by three million dollars and the amount of gross receipts that are distributed pursuant to paragraph (c) of subsection (1) of this section shall be increased by three million dollars.

(c) On June 30, 2012, the state treasurer shall deduct forty-one million dollars from the local government severance tax fund and transfer such sum to the general fund.

(d) On June 30, 2018, the state treasurer shall transfer twenty-two million eight hundred fifty thousand dollars from the local government severance tax fund to the general fund.

(8) Notwithstanding any provision of this section to the contrary, an amount equal to forty-eight million three hundred thousand dollars in the local government severance tax fund that would otherwise be distributed under paragraph (b) of subsection (1) of this section is restricted from being used for any purpose whatsoever, until such time that the joint budget committee, by a majority vote, releases the restriction on some or all of the money. It is the general assembly's intent that the restriction of money in the fund shall not affect the distributions made under paragraph (c) of subsection (1) of this section.



§ 39-29-111. Withholding of income from oil and gas interest

(1) (a) Every producer or purchaser who disburses funds that are owed to any person owning a working interest, a royalty interest, a production payment, or any other interest in any oil or gas produced in Colorado shall, unless such production is exempt under section 39-29-105 (1) and the producer or purchaser has registered such exempt production with the department of revenue in accordance with rules promulgated by the department, withhold from the amount owed to such person an amount equal to one percent of the gross income from such interest, except for income accruing to the United States or the state of Colorado or to any political subdivision of the state of Colorado. The amount withheld shall be based on gross income as defined in section 39-29-102 (3)(a). On or before each March 1, June 1, September 1, and December 1 prior to July 1, 2007, the aggregate of all such amounts withheld during the prior calendar quarter shall be paid to the department; and, no later than such dates, a report covering the withholding of such amounts shall be filed with the department upon forms prescribed by the executive director. On the first day of each month beginning with July 1, 2007, the aggregate of all such amounts withheld during the calendar month that was three months prior thereto shall be paid to the department in the manner set forth in paragraph (b) of this subsection (1). Nothing in this section shall be so construed as to reduce the tax imposed by this article.

(b) On and after July 1, 2007, all amounts paid to the department of revenue pursuant to paragraph (a) of this subsection (1) shall be remitted electronically. The department shall promulgate rules in accordance with article 4 of title 24, C.R.S., governing electronic payment.

(2) Every person making a return as required by section 39-29-112 may take credit for the amount withheld by the producer or the first purchaser against the tax shown to be due upon such return, and any overpayment shown on such return shall be refunded to the taxpayer.

(3) For the purposes of subsection (1) of this section, "producer" means every person producing or extracting oil shale or oil and gas deposits located within this state or the first purchaser of oil shale or oil and gas produced from deposits located within this state.

(4) On or before March 1 of each year, every producer or purchaser shall provide each person holding any interest pursuant to subsection (1) of this section with a statement of the amounts deducted and withheld pursuant to this section from disbursements made to such person during the preceding calendar year. Such statements shall be retained in the records of every producer or purchaser for a period of three years and shall be made available to the department of revenue upon the written request of the department.



§ 39-29-112. Procedures and reports

(1) Except as set forth in subsections (6) and (7) of this section, every person subject to taxation under the provisions of this article shall make an annual return to the department of revenue, separate and apart from other returns required to be made under the provisions of articles 20 to 28 of this title, upon a form to be prescribed by the executive director. Such return shall be filed with the department of revenue on or before the fifteenth day of the fourth month following the end of the taxable year. Payment of the tax shown to be due shall be made at the time such return is filed. The executive director may grant a reasonable extension of time for filing returns and for paying the tax under such rules as he may prescribe. In the event of the failure to file the return within the time required or the extension of the time granted by the executive director, there shall be added to the tax a penalty as provided for in section 39-29-115.

(2) Every corporation subject to taxation under the provisions of this article shall make a declaration and payment of estimated tax if the tax imposed by this article for the taxable year can reasonably be expected to exceed one thousand dollars. Such declaration and payment shall be made to the department of revenue, separate and apart from other returns required under the provisions of articles 20 to 28 of this title, upon a form prescribed by the executive director. Such declaration shall be filed with and payment made to the department of revenue in accordance with the provisions of section 39-22-606.

(3) All unexpended balances in any oil shale and oil and gas severance tax withholding fund established to carry out the purposes of this article as of June 30, 1978, and on each June 30 thereafter, or at any time determined by the controller with the approval of the state treasurer shall be credited to the general fund of the state. Such unexpended balances shall include all moneys which for any reason cannot be refunded. All warrants covering refunds from said severance tax withholding fund which cannot for any reason be delivered to the taxpayer to whom due and which are not presented for payment within six months after the date of issuance thereof shall be void, and the moneys represented thereby shall be included in the unexpended balance in said fund at the expiration of any fiscal year. Persons entitled to the refunds of moneys represented by warrants which cannot be delivered to the taxpayer and which are not presented for payment within six months after the date of issuance thereof may file claims for refund at any time within four years after the date the tax return which establishes the right to the refund was required to be filed. Claims for refund not filed within the prescribed four-year period shall not be allowed or paid.

(4) The tax imposed by this article is hereby declared to be a special classified and limited tax in accordance with the provisions of section 17 of article X of the state constitution.

(5) The taxpayer's taxable year under this article shall be the same as his taxable year for federal income tax purposes.

(6) The provisions of subsections (1) to (3) and subsection (5) of this section shall not apply to persons filing quarterly declaration forms and making quarterly payments of tax pursuant to the provisions of section 39-29-104.

(7) A person is not required to make a separate, annual return to the department of revenue for a taxable year pursuant to subsection (1) of this section if:

(a) The person has less than two hundred fifty dollars withheld by all unit operators or first purchasers pursuant to section 39-29-111 (1) for the taxable year; and

(b) The amount of withholding is greater than or equal to the amount of tax levied pursuant to this article that is owed by the person for the taxable year.



§ 39-29-113. Exemption prohibited - when

(1) If any person likely to be liable for taxes imposed pursuant to the provisions of this article transfers all or part of his property to another person controlled, directly or indirectly, by the transferor before or after the transfer, the executive director may disallow to the transferee any exemption from tax otherwise authorized pursuant to this article unless such transferee establishes by a clear preponderance of the evidence that the securing of such an exemption was not a major purpose of such transfer.

(2) As used in this section, "control" means:

(a) The ownership, directly or indirectly, of more than fifty percent of the voting stock of the transferee corporation; or

(b) With respect to a transferee other than a corporation, that the transferor owns, during any part of the transferee's taxable year, a greater economic interest than any other owner of the transferee.



§ 39-29-114. Component members of a controlled group treated as one taxpayer

(1) For the purposes of this article, persons who are members of the same controlled group of corporations shall be treated as one taxpayer.

(2) If fifty percent or more of the beneficial interest in two or more corporations, trusts, or estates is owned by the same or related persons (taking into account only persons who own at least five percent of such beneficial interest), the exemptions allowed under this article shall be allocated among all such entities in proportion to their respective quantities of production from the property of such entities.

(3) In the case of individuals who are members of the same family, the exemptions allowed under this article shall be allocated among such individuals in proportion to their respective quantities of production from the property of such individuals. For the purposes of this article, the family of an individual shall be deemed to include only his spouse and children.

(4) For the purposes of this section, the term "controlled group of corporations" has the meaning given to such term by the "Internal Revenue Code of 1986", in section 613A, as of January 1, 1987. The change of the reference in this section from the "Internal Revenue Code of 1954" to the "Internal Revenue Code of 1986" shall not affect any act done or any right accrued or accruing before or after such change, but all rights and liabilities shall continue and may be enforced in the same manner as if such references had not been changed.



§ 39-29-115. Penalties and interest

(1) Any person who fails to file a report or to pay the tax due thereon shall pay a penalty of thirty percent of the tax assessed or thirty dollars, whichever is greater, and the interest due under the provisions of section 39-21-110.5.

(1.5) Any person who fails to withhold income and make a payment required pursuant to section 39-29-111 shall pay a penalty of up to thirty percent of the required payment or thirty dollars, whichever is the greater amount, and the interest due under the provisions of section 39-21-110.5. Any person who withholds income pursuant to section 39-29-111 and who fails to file the annual report required by the rules promulgated by the department of revenue related to such withholding shall pay a penalty of up to fifteen percent of the amount of withholding that should have been reflected in the report or one thousand five hundred dollars, whichever is the lesser amount. The penalty set forth in this subsection (1.5) for failing to withhold income and make a payment shall not apply if the income was from a well that qualified for the exemption set forth in section 39-29-105 (1)(b) for the prior taxable year.

(2) Tax assessed pursuant to an error contained on a previously filed return which was due to negligence or disregard of the law shall have added thereto:

(a) A penalty of ten percent of the tax assessed; and

(b) Penalty interest of one-half of one percent per month, in addition to the interest due under section 39-21-110.5, on the tax assessed.

(3) (a) Except as set forth in paragraph (b) of this subsection (3), if any person fails, neglects, or refuses to file a report required by this article, the executive director may, upon such information as may be available to him, estimate the amount of tax due for the period for which no report was filed, with applicable penalties and interest, and mail such estimate to the last-known address of such person. The amount so estimated, together with the penalties and interest, shall become fixed, due, and payable, as if such person had filed a report showing such amounts unless, within ten days after receiving the estimate, such person files a true and correct report for the period and pays the tax, penalty, and interest due thereon.

(b) The executive director shall not send an estimate for a taxable year pursuant to paragraph (a) of this subsection (3) to a person who has less than two hundred fifty dollars withheld by all unit operators or first purchasers for the taxable year pursuant to section 39-29-111 (1), unless the executive director has good cause to believe that such person does not qualify for the exception to the filing requirement set forth in section 39-29-112 (7).

(4) The executive director may waive, for good cause shown, any of the penalties authorized by this section.



§ 39-29-116. Uranium mill tailings remedial action program fund - creation - oversight committee - repeal

(1) The general assembly hereby declares that the purpose of creating the uranium mill tailings remedial action program fund is to provide a funding source to match federal funds available under the federal "Uranium Mill Tailings Radiation Control Act of 1978", 42 U.S.C. 7901 et seq., for the purpose of cleaning up certain sites designated in Colorado for cleanup. The general assembly states that its intent in enacting this section is to assure that Colorado has those state moneys set aside in order to obtain the federal funds before those federal funds are completely used in cleaning up other sites or are no longer available. The general assembly further intends that the amount of moneys transferred into this new fund from the severance tax trust fund and the amounts which will be awarded from the local government severance tax fund and the local government mineral impact fund should be sufficient to clean up all of the federal designated sites in Colorado without additional appropriation, transfers, or awards.

(2) There is hereby created in the office of the state treasurer the uranium mill tailings remedial action program fund for the sole purpose of providing a state match to federal funds available for the cleanup of uranium mill tailing sites as designated for cleanup under the federal "Uranium Mill Tailings Radiation Control Act of 1978", 42 U.S.C. sec. 7901 et seq. The fund shall consist of moneys transferred to the fund from the severance tax trust fund in accordance with section 39-29-109 (5) as it existed prior to its repeal and any other moneys made available or appropriated into the uranium mill tailings remedial action program fund pursuant to subsection (3) of this section. The moneys in the uranium mill tailings remedial action program fund available for remedial costs only shall not exceed fifty-seven million dollars. Moneys in the fund shall be subject to annual appropriation. All interest derived from the deposit and investment of moneys in the uranium mill tailings remedial action program fund shall be credited to such fund. Any unexpended and unencumbered moneys in the uranium mill tailings remedial action program fund at the end of the 1998-99 fiscal year shall be credited and transferred to the local government severance tax fund established pursuant to section 39-29-110.

(3) (a) The state treasurer may accept and credit to the uranium mill tailings remedial action program fund any donations received by the state for the express purpose of projects for the cleanup of uranium mill tailings. The donations may include any amounts made available from the local government severance tax fund and the local government mineral impact fund as directed by the executive director of the department of local affairs pursuant to section 39-29-110 and section 34-63-102, C.R.S. It is the intent of the general assembly that a minimum of six million dollars be retained in the local government severance tax fund and the local government mineral impact fund for grants and loans to local communities.

(b) Before or during fiscal year 1993-94, the executive director of the department of local affairs shall distribute not less than five million dollars to the uranium mill tailings remedial action program fund from the local government mineral impact fund, the local government severance tax fund, or a combination thereof. The executive director shall determine the amount of moneys, if any, to be distributed from each fund.

(c) Before or during fiscal years 1994-95, 1995-96, and 1996-97, the executive director of the department of local affairs shall distribute in the aggregate not less than five million dollars to the uranium mill tailings remedial action program fund from the local government mineral impact fund, the local government severance tax fund, or a combination thereof; except that at least two and one-half million dollars shall be distributed before or during fiscal year 1995-96. The executive director shall determine the amount of moneys, if any, to be distributed from each fund.

(d) For fiscal years after 1996-97, the executive director of the department of local affairs may distribute moneys from the local government mineral impact fund and the local government severance tax fund pursuant to sections 34-63-102 and 39-29-110 (1)(b)(III)(A), C.R.S., respectively.

(4) Repealed.

(5) No new sites may be added to the uranium mill tailings remedial action program without the approval of the general assembly acting by bill.

(6) This section is repealed, effective July 1, 2027.






Article 30 - Urban and Rural Enterprise Zone Act

§ 39-30-101. Short title

This article shall be known and may be cited as the "Urban and Rural Enterprise Zone Act".



§ 39-30-102. Legislative declaration

(1) The general assembly hereby finds and declares:

(a) That the health, safety, and welfare of the people of this state are dependent upon the continued encouragement, development, and expansion of opportunities for employment in the private sector in this state;

(b) That there currently exist in this state both rural and urban areas which require new employment opportunities to overcome conditions of unemployment, underemployment, net out-migration of the population, chronic economic distress, deterioration of main street business districts, or sudden and severe economic dislocations and that such conditions may well exist, from time to time, in other areas of the state; and

(c) That some rural counties in this state continue to have difficulty in promoting economic growth despite the existence of enterprise zones and their associated tax credits.

(2) It is, therefore, declared to be the policy of the state, in order to provide incentives for private enterprise to expand and for new businesses to locate in such economically depressed areas and to provide more job opportunities for residents of such areas, to establish a pilot program for tax incentives and other assistance for enterprises in designated areas to be known as enterprise zones.

(3) (a) It is the intent of the general assembly that state agencies, including but not limited to the division of local government in the department of local affairs, the department of labor and employment, the department of revenue, the state board for community colleges and occupational education in the department of higher education, and the Colorado office of economic development created in the office of the governor, place special emphasis on providing assistance to designated enterprise zones.

(b) It is further declared to be the intent of the general assembly that areas so designated also be eligible to apply for designation under federal enterprise zone legislation that may be enacted.



§ 39-30-103. Zones established - review - termination - repeal

(1) Any municipality, county, or group of contiguous municipalities or counties may propose an area of such municipality, county, or group of municipalities or counties to be designated as an enterprise zone if the area has a population of no more than one hundred fifteen thousand persons as calculated pursuant to subsection (1.3) of this section, or one hundred fifty thousand persons as calculated pursuant to subsection (1.3) of this section if the area is a rural area, and meets at least one of the following additional criteria:

(a) An unemployment rate at least twenty-five percent above the state average for the most recent period of twelve consecutive months for which data is available from the United States census bureau or the department of local affairs;

(b) A population growth rate less than twenty-five percent of the state average rate for the most recent five-year period for which data are available from the United States census bureau or the department of local affairs, or, if such data is not available for any five-year period, for the most recent period of not less than five nor more than ten years for which such data is available; or

(c) A per capita income less than seventy-five percent of the state average for the most recent period for which data is available from the United States census bureau or the department of local affairs.

(1.3) For the purposes of this article, the population of an enterprise zone shall be calculated using data from the United States census bureau or the department of local affairs at the county, municipal, or block levels. Such calculations that require the use of block level data shall include the entire population of each block in which the enterprise zone is located.

(1.5) As used in this section, "rural area" means:

(a) A county with a population of less than fifty thousand people, according to the most recently available population statistics of the United States bureau of the census;

(b) A municipality with a population of less than fifty thousand people, according to the most recently available population statistics of the United States bureau of the census, that is located ten miles or more from a municipality with a population of more than fifty thousand people; or

(c) The unincorporated part of a county located ten miles or more from a municipality with a population of more than fifty thousand people, according to the most recently available population statistics of the United States bureau of the census.

(2) (a) Except as provided in paragraph (c) of this subsection (2), the director of the Colorado office of economic development shall determine whether an area meets the criteria specified in subsection (1) of this section based on the most recent statistics available. Except as provided in paragraph (c) of this subsection (2), all decisions concerning the designation or termination of an enterprise zone or any portion of an enterprise zone shall be made by the Colorado economic development commission created in section 24-46-102, C.R.S., upon the recommendations of the director of the Colorado office of economic development.

(b) Repealed.

(c) (I) Commencing January 1, 2014, the director of the Colorado office of economic development and the Colorado economic development commission shall review the enterprise zone designations no less frequently than once every ten years to ensure that the existing zones continue to meet the criteria specified in subsection (1) of this section. The director and the commission may modify existing enterprise zone designations based on the review specified in this paragraph (c). If it is determined that existing enterprise zone designations need to be modified, such modification shall not be undertaken in a high unemployment period, but the director and the commission shall review the need for such modifications again as soon as the state is no longer in a high unemployment period. Any modification shall be reported to the legislative audit committee in conjunction with the annual presentation described in paragraph (b.7) of subsection (4) of this section and shall also be reported to the finance committees of the house of representatives and the senate, or any successor committees.

(II) For purposes of this section, "high unemployment period" means a period in which the average of the seasonally adjusted U-3 unemployment rate, or successor index, for Colorado as determined by the United States secretary of labor, for the most recent three months for which data for Colorado is published, equals or exceeds eight percent.

(3) In proposing an area for designation as an enterprise zone, the local government shall submit to the director of the Colorado office of economic development a development plan. This plan shall include information describing the following items:

(a) The boundaries of the proposed zone;

(b) The proposed zone's potential for business development and job creation;

(c) How the proposed zone will support and be consistent with maintenance of an economically viable central business district;

(d) The specific economic development objectives, to be achieved in the zone, including specific objectives that have measurable outcomes, and the measures that local government and the private sector will undertake to support those objectives;

(e) The person or agency to be designated as administrator of the proposed zone;

(e.5) How the specific economic development objectives of the zone that have measurable outcomes will be measured and the specific, verifiable data that will be used to measure such outcomes;

(f) Any other pertinent information the director of the Colorado office of economic development or the Colorado economic development commission may require.

(4) (a) The Colorado economic development commission, after consultation with the executive directors of the department of labor and employment and the department of revenue, may approve the designation of not more than sixteen areas as enterprise zones. The commission shall designate administrative entities for enterprise zones.

(b) The Colorado economic development commission shall work with the zone administrators of each enterprise zone to ensure that each zone has specific economic development objectives with outcomes that can be measured with specific, verifiable data. The director of the Colorado office of economic development shall require the zone administrators for each zone to submit annual documentation of efforts to improve conditions in areas designated as enterprise zones and the results of those efforts. Such annual documentation shall include specific, verifiable data that can be used to measure whether the zone has achieved the specific economic development objectives for the zone that have measurable outcomes. In order for the commission to determine if the enterprise zones or portions thereof are achieving the specific economic development objectives submitted pursuant to this paragraph (b) or to paragraph (d) of subsection (3) of this section, such annual documentation shall include, but need not be limited to, the most recent statistics available for companies claiming enterprise zone tax credits on:

(I) The number of jobs created in the enterprise zone and the North American industry classification system (NAICS) code of each company reporting the creation of jobs within the zone;

(II) The number of jobs retained in the zone;

(III) The average annual compensation level, including benefits, of the jobs created or retained within the zone, categorized by full time permanent, part time, temporary, and contract jobs;

(IV) (Deleted by amendment, L. 99, p. 725, § 2, effective May 20, 1999.)

(V) The number of employees from outside the zone transferred to a facility within the zone;

(VI) (Deleted by amendment, L. 99, p. 725, § 2, effective May 20, 1999.)

(VII) An analysis of capital investment in the enterprise zone, including:

(A) The number and amount of qualified rehabilitation expenses made on rehabilitated vacant buildings;

(B) The amount of investment in qualifying property for which tax credits were claimed pursuant to section 39-30-104;

(VIII) The number of employees trained and the amount of investment in job training programs pursuant to section 39-30-104 (4);

(IX) The number of employees employed in new or expanded business facilities for which a credit is claimed pursuant to section 39-30-105 and the number of business facility employees for which a credit is claimed pursuant to section 39-30-105.1;

(X) The amount of investment tax credits claimed pursuant to section 39-30-104, the amount of credits claimed for new business facility employees pursuant to section 39-30-105, and the amount of credits claimed pursuant to section 39-30-105.1;

(XI) Any other information reasonably required by the zone administrator, the director of the Colorado office of economic development, or the Colorado economic development commission to evaluate the effectiveness of each zone in accomplishing the specific measurable objectives of the zone.

(b.5) In addition to the annual documentation required pursuant to paragraph (b) of this subsection (4), the director of the Colorado office of economic development shall require the zone administrators for each enterprise zone to submit, to the extent practicable, annual documentation on the most recent statistics available on:

(I) Any change in the unemployment rate in the zone;

(II) Any change in per capita income in the zone;

(III) Any change in population in the zone;

(IV) The amount of all monetary or in-kind contributions for the purpose of implementing the economic development plan for the zone and the specific purpose of the contributions as provided in section 39-30-103.5.

(b.7) The director of the Colorado office of economic development, or the director's designee, on behalf of the Colorado economic development commission, shall submit an annual report to the general assembly on or before November 1 of each year summarizing the annual documentation submitted by zone administrators to the director of the Colorado office of economic development each year pursuant to paragraphs (b) and (b.5) of this subsection (4). The director of the Colorado office of economic development, or the director's designee, on behalf of the commission, shall make an annual presentation to the legislative audit committee that reviews and summarizes the information in the report submitted to the general assembly pursuant to this paragraph (b.7).

(c) (I) (Deleted by amendment, L. 2004, p. 364, § 1, effective August 4, 2004.)

(II) The state auditor shall submit a report to the governor and the general assembly, at the discretion of the state auditor and the legislative audit committee, evaluating the implementation of the enterprise zone program, making recommendations for statutory changes, if any, and including any other information requested by the governor or the general assembly. The evaluation shall be based upon the data included in the annual reports submitted by the director of the Colorado office of economic development on behalf of the Colorado economic development commission to the general assembly pursuant to paragraph (b.7) of this subsection (4) and objective verifiable data submitted by the enterprise zone administrators and maintained by the Colorado office of economic development, local governments, and enterprise zone administrators. The report shall also include information concerning the amounts of tax credits claimed and allowed under the program. For purposes of preparing the report required by this paragraph (c), the state auditor shall have access to all records and documents applicable to the program, whether maintained by the Colorado office of economic development, local governments, or enterprise zone administrators.

(c.5) Companies claiming enterprise zone credits shall provide information reasonably required by zone administrators, the director of the Colorado office of economic development, and the Colorado economic development commission to evaluate the effectiveness of each zone in accomplishing the measurable economic development objectives to be achieved in the zone. Such information shall be considered public records as defined in section 24-72-202 (6), C.R.S., shall be preserved for at least five years by the zone administrator who collected the information, who shall be the custodian of such information, and shall be made available by the zone administrator for inspection by any person at reasonable times. Nothing in this paragraph (c.5) shall be construed to require the disclosure to the public of any information that reveals the amount of compensation paid to any individual employee of a company, any Colorado income tax return, or any information regarding expenditures on research and development.

(d) Repealed.

(e) (Deleted by amendment, L. 2008, p. 216, § 2, effective March 26, 2008.)

(5) No later than March 1, 1997, the Colorado economic development commission created in section 24-46-102, C.R.S., shall report to the governor and the general assembly the results of a competitive benchmarking study, performed by a private consultant with experience in evaluation of state business assistance programs in multiple states, comparing Colorado's business climate, as it affects the retention and growth of basic employers and their investment, with the business climate of other states. In addition, the study shall assess long term economic development strategies, including but not limited to encouraging primary job creation throughout Colorado. Along with the report, the commission shall provide the governor and the general assembly its recommendations for additional study or modifications to Colorado's public policy concerning the state's business climate and its recommendations concerning specific business development and job creation objectives that should be used as minimum requirements or standards for future designation of enterprise zones or portions of enterprise zones consistent with statewide economic development targets and objectives.

(6) (a) When the termination of an enterprise zone or portion of an enterprise zone would prevent a taxpayer from qualifying for tax benefits under this article and the taxpayer can identify job creation or capital expansion activities that were planned prior to the termination announcement and that would have otherwise entitled the taxpayer to claim tax benefits under section 39-30-103.5, 39-30-104, 39-30-105, or 39-30-105.1, the enterprise zone administrator and the taxpayer shall jointly certify detailed information about such planned activities. A taxpayer who files such certification with the taxpayer's state income tax return may claim tax benefits otherwise actually earned up to the limits of such certified information for a period not to exceed the ten tax years following the year in which the enterprise zone or portion of an enterprise zone was terminated. It is the intent of this subsection (6) only to permit taxpayers to claim tax benefits on which they demonstrably relied in making business planning decisions, and, except as specifically provided in this subsection (6), nothing in this subsection (6) shall be construed to authorize the commission or any enterprise zone administrator to grant tax benefits that have been repealed by the general assembly or to grant tax benefits in excess of the limits established by law.

(b) Notwithstanding any date restriction set forth in its text, any certification that was prepared pursuant to paragraph (a) of this subsection (6) prior to June 3, 2002, that extends the right of a taxpayer to claim tax benefits for the maximum period that was allowed by law at the time the certification was prepared, and that allows the taxpayer to claim tax benefits for one or more income tax years that end on or after June 3, 2002, shall extend the right of the taxpayer to claim tax benefits for the maximum period specified in paragraph (a) of this subsection (6).

(7) (a) Beginning on January 1, 2012, before a taxpayer engages in any activity for which the taxpayer intends to claim an income tax credit pursuant to section 39-30-104, 39-30-105, 39-30-105.1, 39-30-105.5, or 39-30-105.6, an authorized company official of the taxpayer's business or the taxpayer who is the owner of the business shall submit a pre-certification form to the enterprise zone administrator as specified in this subsection (7). A taxpayer that completes an activity prior to January 1, 2012, for which the taxpayer intends to claim an income tax credit pursuant to this article shall submit to the zone administrator on or before December 31, 2012, any information related to such completed activity that is necessary to receive certification from the zone administrator that the taxpayer's business is located in the enterprise zone. Nothing in this subsection (7) shall be construed to require a taxpayer to submit a pre-certification form to the zone administrator for activities completed prior to January 1, 2012. In connection with the pre-certification, the taxpayer shall be required to:

(I) Obtain verification from the enterprise zone administrator that the taxpayer's business is located in an enterprise zone;

(II) Certify that the taxpayer is aware of the enterprise zone income tax credits allowed pursuant to this article;

(III) Certify that the enterprise zone income tax credits allowed pursuant to this article are a contributing factor to the start-up, expansion, or relocation of the taxpayer's business in the enterprise zone; and

(IV) Certify that the taxpayer acknowledges that the pre-certification required pursuant to this section is for activities that shall commence after the date that the pre-certification form is executed by the enterprise zone administrator through the end of the business's then-current income tax year.

(b) The department of revenue shall amend the current certification forms that a taxpayer is required to complete in connection with claiming an income tax credit pursuant to this article, to include a section through which the taxpayer or an authorized company official of the taxpayer's business may provide the information required pursuant to subparagraphs (II) to (IV) of paragraph (a) of this subsection (7).

(8) Notwithstanding any other provision to the contrary, for tax years commencing on or after January 1, 2014, only a taxpayer that is engaged in a business that is legal under both state and federal law is eligible to claim a credit pursuant to the provisions of this article.



§ 39-30-103.2. Enhanced rural enterprise zones - criteria - termination

(1) The portion of any county within an enterprise zone designated pursuant to section 39-30-103 shall be designated as an enhanced rural enterprise zone if the county that contains the area to be so designated meets two or more of the following criteria:

(a) The county has an unemployment rate at least fifty percent above the state average unemployment rate for the most recent period of twelve consecutive months for which data are available from the department of labor and employment;

(b) The county has a population growth rate less than twenty-five percent of the state average population growth rate for the most recent five-year period for which data are available from the United States census bureau or the department of local affairs, or if such data are not available for any five-year period, for the most recent period of not less than five nor more than ten years for which such data are available;

(c) The average per capita income in the county is less than seventy-five percent of the state average per capita income for the most recent period for which data are available from the United States census bureau or the department of local affairs;

(d) The total assessed value of all nonresidential property within the county ranks in the lower one-half of all counties based on the total value of nonresidential property for the most recent year for which such data are available from the department of local affairs;

(e) The county has a population of five thousand or less as estimated by the department of local affairs.

(2) By December 1, 2002, and every two years thereafter, the director of the Colorado office of economic development shall determine whether each county meets two or more of the criteria specified in subsection (1) of this section. Such determination shall be based on the most recent statistics available. The director of the Colorado office of economic development shall provide to each enterprise zone administrator and to the board of county commissioners of each eligible county a list of the counties that meet two or more of the criteria specified in subsection (1) of this section.

(3) If a county containing a previously designated enhanced rural enterprise zone does not appear on the biennial list of eligible counties provided by the director of the Colorado office of economic development, the enterprise zone within such county shall be terminated as an enhanced rural enterprise zone as of January 1 following the issuance of such list. If the county appears again on a subsequent list of eligible counties, the portion of the county within an enterprise zone shall be designated as an enhanced rural enterprise zone.

(4) The termination of an enhanced rural enterprise zone shall not restrict, curtail, terminate, or otherwise cut off any tax credits that were earned by any taxpayer based on transactions completed while a county was designated as an enhanced rural enterprise zone. In addition, the director of the Colorado office of economic development shall establish procedures for recognizing and allowing credits to taxpayers who have taken actions in reliance on agreements reached with enhanced rural enterprise zone administrators or local governments for long-term investments.

(5) If the termination of an enhanced rural enterprise zone would prevent a taxpayer from qualifying for tax benefits under this article and the taxpayer can identify job creation or capital expansion activities that were planned before the director of the Colorado office of economic development issued the list of eligible counties and that would have otherwise entitled the taxpayer to claim tax benefits under section 39-30-105 or 39-30-105.1, the enterprise zone administrator and the taxpayer shall jointly certify detailed information about such planned activities. A taxpayer who files such certification with the taxpayer's state income tax return may claim tax benefits otherwise actually earned up to the limits of such certified information for a period not to exceed the five tax years following the year in which the enhanced rural enterprise zone was terminated. It is the intent of this subsection (5) to permit taxpayers to claim only those tax benefits on which they demonstrably relied in making business planning decisions, and, except as specifically provided in this subsection (5), nothing in this subsection (5) shall be construed to authorize any enterprise zone administrator to grant tax benefits that have been repealed by law or to grant tax benefits in excess of the limits established by law.



§ 39-30-103.5. Credit against tax - contributions to enterprise zone administrators to implement economic development plans

(1) (a) (I) Except as otherwise provided in subparagraph (II) of this paragraph (a), for income tax years commencing on or after January 1, 1989, any taxpayer who makes a monetary or in-kind contribution for the purpose of implementing the economic development plan for the enterprise zone to the person or agency designated as the enterprise zone administrator by the department of local affairs, and on or after July 1, 2008, by the person or agency designated as the enterprise zone administrator by the Colorado economic development commission, shall be allowed a credit against the income tax imposed by article 22 of this title in an amount equal to fifty percent of the total value of the contribution as certified by the enterprise zone administrator.

(II) For income tax years commencing on or after January 1, 1996, the amount of the credit allowed for contributions made pursuant to this paragraph (a) shall be twenty-five percent of the total value of the contribution as certified by the enterprise zone administrator; except that nothing in this subparagraph (II) shall be construed to affect the amount of the credit:

(A) For contributions made prior to July 1, 1997: To an enterprise zone administrator for a project, program, or organization that was originally approved by an enterprise zone administrator in writing prior to May 1, 1996; or directly to a project, program, or organization that was originally approved by an enterprise zone administrator prior to May 1, 1996, and that is certified by the enterprise zone administrator pursuant to subsection (5) of this section; or

(B) For contributions made on or after July 1, 1997, through December 31, 2000, pursuant to a written agreement executed prior to July 1, 1997, between a taxpayer and an enterprise zone administrator in which the taxpayer pledges to make future contributions to a project, program, or organization that was approved by the enterprise zone administrator pursuant to this section prior to May 1, 1996.

(b) The credit allowed by paragraph (a) of this subsection (1) shall not exceed one hundred thousand dollars or the total amount of the income tax imposed on the taxpayer's income by article 22 of this title for the tax year for which the credit is claimed, whichever is less. In-kind contributions shall not exceed fifty percent of the total credit claimed.

(c) Upon request, the enterprise zone administrator, acting on behalf of the department of revenue, shall provide the taxpayer with a form to be filed with the department of revenue for the purpose of claiming the credit allowed by this section which shall be accompanied by a copy of the certification of the value and purpose of the contribution furnished to the taxpayer by the enterprise zone administrator.

(d) If the amount of the credit allowed pursuant to the provisions of this section exceeds the amount of income taxes otherwise due on the income of the taxpayer in the income tax year for which the credit is being claimed, the amount of the credit not used as an offset against income taxes in said income tax year may be carried forward as a credit against subsequent years' income tax liability for a period not exceeding five years and shall be applied first to the earliest income tax years possible. Any credit remaining after said period shall not be refunded or credited to the taxpayer.

(e) On or before November 1, 2000, and November 1 of each year thereafter, each zone administrator shall provide to the director of the Colorado office of economic development on behalf of the Colorado economic development commission a list of all programs, projects, and organizations to which taxpayers may contribute during the next calendar year for the purpose of implementing the economic development plan of the zone and receiving a tax credit pursuant to this section. The list shall be accompanied by a description of each program, project, or organization, including the purpose and relationship of the program, project, or organization to the economic development goals of the enterprise zone, the expected benefits of the program, project, or organization to the enterprise zone, and an estimate of the amount of potential contributions to the program, project, or organization during the next calendar year. Any modifications to a list, including programs, projects, or organizations that are to be added thereto, shall be submitted to the director of the office of economic development on behalf of the commission by the zone administrator no later than thirty days after the modification is made. Commencing July 1, 1999, the commission is authorized to hold hearings and review any new program, project, or organization included on a list that is submitted to the director of the Colorado office of economic development on behalf of the commission pursuant to this section, any modification to a list, and any other program, project, or organization that the commission determines has changed materially. A list or modification of a list that is submitted to the director of the Colorado office of economic development on behalf of the commission pursuant to this section shall not be considered final until thirty days after the commission has received such information. The commission shall approve any program, project, or organization that it determines is eligible under the requirements of this section or is essential to the mission of the enterprise zone upon a majority vote of the members of the commission present at a meeting at which such approval is considered. The director of the Colorado office of economic development on behalf of the commission shall notify the zone administrator of any program, project, or organization that is not approved within thirty days of receipt of the list or modification of the list. Any program, project, or organization not approved by the commission may request that the commission reconsider its decision within thirty days after the date the notice indicating that the program, project, or organization was not approved was provided to the zone administrator. A zone administrator may accept contributions for any program, project, or organization it has submitted pursuant to this paragraph (e).

(2) (a) For income tax years commencing prior to January 1, 1999, monetary or in-kind contributions to promote child care in enterprise zones shall be deemed to be for the purpose of implementing the economic development plan for the enterprise zone and shall include but shall not be limited to the following types of contributions:

(I) Donating money, real estate, or property to the enterprise zone for the establishment of a child care facility;

(II) Donating money to the enterprise zone to establish a grant or loan program for a parent or parents requiring financial assistance for child care;

(III) Pooling moneys of several businesses and donating such moneys to the enterprise zone for the establishment of a child care facility;

(IV) Donating money to the enterprise zone for the training of child care providers; and

(V) Donating money, services, or equipment to the enterprise zone for the establishment of an information dissemination program to provide information and referral services to assist a parent or parents in obtaining child care.

(b) Notwithstanding any other provision to the contrary, nothing in this subsection (2) shall be construed to limit the ability of a taxpayer to claim a credit under this subsection (2) for contributions made on or after January 1, 1999, pursuant to the terms of an agreement entered into prior to such date between the taxpayer and an enterprise zone administrator.

(3) (a) Monetary or in-kind contributions to promote temporary, emergency, or transitional housing programs for the homeless that offer or provide referrals to child care, job placement, and counseling services for the purpose of promoting employment for homeless persons in enterprise zones shall be deemed to be for the purpose of implementing the economic development plan for the enterprise zone and shall include but not be limited to the following types of contributions:

(I) Donating money, real estate, or property to the enterprise zone for the establishment of temporary, emergency, or transitional housing for the homeless to include child care and job placement services;

(II) Donating money to the enterprise zone to establish a grant or loan program for homeless individuals requiring financial assistance for temporary, emergency, or transitional housing or child care;

(III) Pooling moneys of several businesses and donating those moneys to the enterprise zone for the establishment of temporary, emergency, or transitional housing programs for the homeless that offer or provide referrals to child care, job placement, and counseling services for the purpose of promoting employment for homeless persons;

(IV) Donating money to the enterprise zone for the training of homeless individuals to obtain employment; and

(V) Donating money, services, or equipment to the enterprise zone for the establishment of an information dissemination program to provide information and referral services to assist a homeless individual in obtaining temporary, emergency, or transitional housing, child care, or employment.

(b) Repealed.

(3.5) For income tax years commencing on and after January 1, 2003, monetary or in-kind contributions to promote nonprofit or government-funded community development projects in enterprise zones shall be deemed to be for the purpose of implementing the economic development plan for the enterprise zone.

(4) In no event shall credits be allowed pursuant to this section for contributions that directly benefit the contributor or that are not directly related to job creation, job preservation, or other purposes specified in subsections (2), (3), and (3.5) of this section.

(5) (a) (I) Contributions pursuant to this section may be made directly to programs, projects, or organizations certified by the enterprise zone administrator. The enterprise zone administrator shall only certify programs, projects, or organizations that meet the criteria set forth in this section for the purpose of receiving direct contributions.

(II) Each program, project, and organization certified by the enterprise zone administrator pursuant to this paragraph (a) shall submit a report at least once per year, or more often if required by the enterprise zone administrator, indicating the total value of contributions received for which tax credits would be allowed pursuant to this section and the source of the contribution.

(b) For income tax years commencing on and after January 1, 2013, contributions pursuant to this section may be made directly to an organization that has attained tax exempt status under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, if such organization is obligated to disburse the contribution as directed by the taxpayer to a recipient organization that has attained tax exempt status under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended, or to such recipient organization's program or project, so long as either the recipient organization, program, or project is certified by the enterprise zone administrator as meeting the criteria set forth in this section for the purpose of receiving direct contributions as allowed in paragraph (a) of this subsection (5).

(6) No later than ninety days after making a certification of value pursuant to subsection (1) of this section, the enterprise zone administrator making the certification shall report to the director of the Colorado office of economic development on behalf of the Colorado economic development commission the total value of the contribution as certified by the administrator, the source of the contribution, the purpose of the contribution, and the relationship of the stated purpose of the contribution to the enterprise zone's goals or job creation objectives.

(7) The director of the Colorado office of economic development on behalf of the Colorado economic development commission or the enterprise zone administrator may release information concerning the source and amount of contributions made pursuant to this section, as well as the amount of the credits allowed pursuant to this section.

(8) (a) Any enterprise zone administrator that provides oversight, management, or other administrative services to a program, project, or organization that has been approved by the economic development commission for purposes of the contribution tax credit as defined in this section is authorized to charge reasonable fees to programs, projects, and organizations as defined in this section. Each enterprise zone administrator that charges administrative fees pursuant to this paragraph (a) shall establish a reasonable policy regarding the imposition of such fees and shall submit the policy to the Colorado economic development commission for review and approval.

(b) The Colorado economic development commission shall review the administrative fee policy established by an enterprise zone administrator and shall approve the policy or require that the enterprise zone administrator make modifications to the policy as specified by the commission before approving the policy.



§ 39-30-104. Credit against tax - investment in certain property - definitions

(1) (a) In lieu of any credit allowable under section 39-22-507.5, there shall be allowed to any person as a credit against the tax imposed by article 22 of this title, for income tax years commencing on or after January 1, 1986, an amount equal to the total of three percent of the total qualified investment, as determined under section 46 (c)(2) of the federal "Internal Revenue Code of 1986", as amended, in such taxable year in qualified property as defined in section 48 of the internal revenue code to the extent that such investment is in property that is used solely and exclusively in an enterprise zone for at least one year. The references in this subsection (1) to sections 46 (c)(2) and 48 of the internal revenue code mean sections 46 (c)(2) and 48 of the internal revenue code as they existed immediately prior to the enactment of the federal "Revenue Reconciliation Act of 1990".

(b) (I) Except as provided in subparagraph (IV) of this paragraph (b), for income tax years commencing on or after January 1, 2011, and for each income tax year thereafter, a commercial truck, truck tractor, tractor, or semitrailer with a gross vehicle weight rating of fifty-four thousand pounds or greater that is model year 2010 or newer and is designated as Class A personal property as specified in section 42-3-106 (2)(a), C.R.S., as well as any parts associated with the vehicle at the time of purchase, shall be deemed to be used solely and exclusively in an enterprise zone if it is licensed and registered within the state and predominantly housed and based at the taxpayer's business trucking facility within an enterprise zone for the twelve-month period following its purchase.

(II) The income tax credit for a qualified investment in a commercial truck, truck tractor, tractor, or semitrailer with a gross vehicle weight rating of fifty-four thousand pounds or greater that is model year 2010 or newer and is designated as Class A personal property as specified in section 42-3-106 (2)(a), C.R.S., as well as any parts associated with the vehicle at the time of purchase, shall be allowed in an amount equal to one and one-half of one percent of the total qualified investment if the model year of the commercial truck, truck tractor, tractor, or semitrailer was sold as new during such income tax year;

(III) For purposes of this paragraph (b), "facility" means any factory, mill, plant, refinery, warehouse, feedlot, building, or complex of buildings located within the state, including the land on which such facility is located and all machinery, equipment, and other real and tangible personal property located at or within such facility and used in connection with the operation of such facility, which facility the taxpayer owns, rents, or leases in the business's name at which continuous and ongoing operational activities of the business are maintained and at which at least one full-time employee of the business is employed.

(IV) To qualify for the tax credit granted under this paragraph (b), a claimant shall be certified by the Colorado economic development commission created in section 24-46-102, C.R.S.

(V) The Colorado economic development commission shall certify people eligible for the income tax credit granted in this paragraph (b) but shall not certify the income tax credit granted in this paragraph (b) if the certification results in more credits being claimed than are allocated pursuant to section 42-1-225, C.R.S.

(VI) To implement this section, the Colorado economic development commission shall track the amount of the credits authorized and, by January 30 of each year, transmit to the state treasurer a statement of the amount of tax credits certified pursuant to this paragraph (b) for the previous year.

(VII) No later than September 1, 2012, and no later than September 1 of each year thereafter through September 1, 2014, the Colorado economic development commission shall provide the department of revenue with an electronic report of the taxpayers receiving a credit allowed in this paragraph (b) for the preceding calendar year or any fiscal year ending in the preceding calendar year and any credits disallowed pursuant to subparagraph (V) of this paragraph (b). The report shall contain the following information:

(A) The taxpayer's name;

(B) The taxpayer's Colorado account number and federal employer identification number;

(C) The amount of the credit allowed in this section; and

(D) Any associated taxpayers' names, Colorado account numbers, and federal employer identification numbers or social security numbers, if the credit allowed in this section is allocated from a pass-through entity.

(2) (a) For income tax years commencing prior to January 1, 2014, the amount of the credit set forth in subsection (1) of this section shall be subject to the limitations of section 39-22-507.5; except that, in computing the limitations on credit pursuant to section 39-22-507.5 (3), a taxpayer's actual tax liability for the income tax year shall not be reduced by the amount of credits allowed by section 39-30-105 and the limit on that portion of a taxpayer's tax liability that exceeds five thousand dollars shall be fifty percent.

(b) In addition to the limitations set forth in paragraph (a) of this subsection (2), for income tax years commencing on or after January 1, 2011, but prior to January 1, 2014, any taxpayer that is eligible to claim a credit pursuant to subsection (1) of this section in excess of five hundred thousand dollars shall defer claiming any amount of the credit allowed pursuant to this section that exceeds five hundred thousand dollars until an income tax year commencing on or after January 1, 2014. The five hundred thousand dollar limitation specified in this paragraph (b) shall apply to any credit allowed in the income tax years commencing on or after January 1, 2011, but prior to January 1, 2014, including any amount carried forward from a prior year.

(c) (I) For income tax years commencing on or after January 1, 2014, except as provided in subparagraph (II) of this paragraph (c), the amount that may be claimed by a taxpayer for an income tax year is limited to the lesser of:

(A) The sum of up to five thousand dollars of the taxpayer's actual tax liability for the income tax year plus fifty percent of any portion of the tax liability for the income tax year that exceeds five thousand dollars; or

(B) Seven hundred fifty thousand dollars plus any investment tax credit carryovers previously allowed in subsection (2.5) of this section.

(II) (A) A taxpayer may seek a waiver of the limitation specified in subparagraph (I) of this paragraph (c) by completing a written application to the Colorado economic development commission for permission to claim a credit in excess of such limit for the income tax year in which the total qualified investment is made. The application must include an identification of the substantial positive impact the waiver of the limitation would have on investments and on well-paying jobs in the enterprise zone, documentation that demonstrates that without the waiver of the limitation the substantial positive impact on investments and on well-paying jobs in the enterprise zone is not likely to occur, and information that the waiver of the limitation is a substantial factor to the start-up, expansion, or relocation of the taxpayer's business, that receipt of the waiver of the limitation is a major factor in the taxpayer's decision, and that without the waiver of the limitation the taxpayer is not likely to make the qualified investment. In deciding whether to grant the waiver of the limitation, the commission must consider the overall economic health of this state and the economic viability of the arguments made by the taxpayer in support of the taxpayer's application. The Colorado economic development commission may require the taxpayer to provide an independent analysis, at the taxpayer's expense, substantiating the taxpayer's arguments in support of the application. The taxpayer's application must be considered at a regularly scheduled meeting of the Colorado economic development commission where the public is allowed to comment.

(B) The Colorado economic development commission may allow all, part, or none of a taxpayer's application to waive the limitation specified in subparagraph (I) of this paragraph (c). The Colorado economic development commission shall issue a credit certificate that sets forth the amount of the credit that the taxpayer may claim for the income tax year in which the total qualified investment is made. The credit certificate shall be submitted by the taxpayer to the department of revenue with the taxpayer's income tax return for the tax year for which the credit certificate is issued.

(C) In the event the Colorado economic development commission approves a taxpayer's application to waive the limitation specified in subparagraph (I) of this paragraph (c), the Colorado economic development commission shall include its decision in the enterprise zone annual report to the general assembly specified in section 39-30-103 (4)(b.7), including the taxpayer's name, the amount of the credit that the commission allowed the taxpayer to claim, and the Colorado economic development commission's justification for approving the application.

(III) (A) Except as provided in sub-subparagraph (B) of this subparagraph (III), any excess credit allowed pursuant to this paragraph (c) shall be an investment tax credit carryover to each of the fourteen income tax years following the unused credit year.

(B) Any excess credit allowed pursuant to this paragraph (c) for a renewable energy investment made in an income tax year commencing before January 1, 2018, shall be an investment tax credit carryover for twenty-two income tax years following the year the credit was originally allowed.

(IV) The limitation contained in this paragraph (c) on the amount a taxpayer may claim for the income tax year in which the total qualified investment is made does not limit the total amount of the credit allowed under subsection (1) of this section, nor does it limit the ability of a taxpayer to carryover a credit to subsequent tax years as allowed in subparagraph (III) of this paragraph (c) or previously allowed in subsection (2.5) of this section.

(V) In computing the amount that may be claimed by a taxpayer pursuant to this paragraph (c), a taxpayer's actual tax liability for the income tax year shall be derived from the calculated tax before any reduction of credits.

(2.5) (a) (I) Notwithstanding section 39-22-507.5 (7)(b), and except as otherwise provided in section 24-46-104.3 and subsections (2.5)(a)(II) and (2.5)(b) of this section, any excess credit allowed pursuant to this section shall be an investment tax credit carryover to each of the twelve income tax years following the unused credit year.

(II) Any excess credit claimed pursuant to this section for a renewable energy investment made in an income tax year commencing before January 1, 2018, shall be an investment tax credit carryover for twenty income tax years following the year the credit was originally allowed.

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), a taxpayer that deferred claiming any credit in excess of five hundred thousand dollars during an income tax year commencing on or after January 1, 2011, but prior to January 1, 2014, pursuant to paragraph (b) of subsection (2) of this section shall be allowed to claim the deferred credit as an investment tax credit carryover for twelve income tax years following the year the credit was originally allowed plus one additional income tax year for each income tax year that the credit was deferred pursuant to paragraph (b) of subsection (2) of this section.

(II) A taxpayer is allowed to claim the deferred credit described in subparagraph (I) of this paragraph (b) for a renewable energy investment made in an income tax year commencing before January 1, 2018, as an investment tax credit carryover for twenty income tax years following the year the credit was originally allowed plus one additional income tax year for each income tax year that the credit was deferred pursuant to paragraph (b) of subsection (2) of this section.

(2.6) (a) Except as provided in section 24-46-104.3 and subsection (2.6)(b) of this section and notwithstanding any other provision in this section, in each income tax year commencing on or after January 1, 2015, but before January 1, 2021, a taxpayer who places a new renewable energy investment in service on or after January 1, 2015, but before January 1, 2021, that results in a credit pursuant to subsection (1) of this section may elect to receive a refund of eighty percent of the amount of such credit as specified in this subsection (2.6)(a) and forego the remaining twenty percent as a cost of such election. If eighty percent of the amount of the credit in subsection (1) of this section is:

(I) Seven hundred fifty thousand dollars or less, the taxpayer receives the full refund in the first tax year; or

(II) More than seven hundred fifty thousand dollars, the taxpayer annually receives a refund not to exceed seven hundred fifty thousand dollars per income tax year until eighty percent of the amount of the credit in subsection (1) of this section for the new renewable energy investment described in the final certification is completely refunded to the taxpayer.

(b) A taxpayer may make the election allowed in paragraph (a) of this subsection (2.6) for more than one new renewable energy investment per income tax year. If a taxpayer makes an election allowed in paragraph (a) of this subsection (2.6) for more than one new renewable energy investment, then the taxpayer may only receive the refund allowed in said paragraph (a) for any subsequent new renewable energy investment after the eighty percent of the amount of the credit for the previous new renewable energy investment is completely refunded to the taxpayer. Under no circumstances may a taxpayer making the required election specified in paragraph (a) of this subsection (2.6) receive refunds allowed pursuant to this subsection (2.6) totaling more than seven hundred fifty thousand dollars per income tax year.

(c) The taxpayer makes an election described in paragraph (a) of this subsection (2.6) by filing an election statement on such form as prescribed by the department of revenue not later than the due date, including extensions, for filing the tax return for the taxable year during which the new renewable energy investment described in the final certification is placed into service.

(d) The election described in paragraph (a) of this subsection (2.6) only applies to the renewable energy investment described in the final certification.

(e) The limitations on investment tax credit carryovers specified in subsections (2) and (2.5) of this section do not apply to any credit for which a taxpayer elects to seek a refund pursuant to this subsection (2.6). The refund specified in this subsection (2.6) is in addition to any other credits that a taxpayer may claim for other renewable energy investments pursuant to this section.

(f) For purposes of this subsection (2.6), unless the context otherwise requires:

(I) "Final certification" means a document prepared by the Colorado office of economic development and provided to the taxpayer granting approval for a project after it is placed in service.

(II) "Taxpayer" means the entire affiliated group if the taxpayer is part of an affiliated group.

(2.7) (a) The Colorado economic development commission shall annually post on its website or on the Colorado office of economic development's website the following information regarding any enterprise zone investment tax credit certified under this section:

(I) The enterprise zone for the certified credit;

(II) The name of the taxpayer or business;

(III) The type of business;

(IV) The tax year for which the credit is certified;

(V) The total qualified investment reported;

(VI) Whether the credit is for a renewable energy investment as defined in subsection (2.8) of this section;

(VII) The number of employees or contractors hired for a qualified investment;

(VIII) The number of construction personnel hired for a qualified investment;

(IX) The average salary or hourly wage of the employees, contractors, and construction personnel hired for a qualified investment;

(X) Any landowner lease payments made or land purchased for a qualified investment;

(XI) The estimated tax revenues the state and local governments will receive as a result of the qualified investment;

(XII) Any other economic benefits resulting from the qualified investment;

(XIII) The amount of the qualified investment that qualifies for the credit;

(XIV) The calculated credit; and

(XV) The county where the qualified investment is made.

(b) The taxpayer who made the qualified investment shall use reasonable efforts to obtain, estimate, and provide to the Colorado economic development commission the information required to be reported pursuant to this subsection (2.7).

(c) Notwithstanding section 24-1-136 (11), C.R.S., no later than November 1, 2020, and every November 1 thereafter, the Colorado economic development commission shall post on its website or on the Colorado office of economic development's website the level of renewable energy investment on and after June 5, 2015.

(2.8) For purposes of this section, "renewable energy investment" means an investment that qualifies for the credit specified in paragraph (a) of subsection (1) of this section for projects that generate electricity from eligible energy resources as defined in section 40-2-124 (1), C.R.S.

(3) (Deleted by amendment, L. 96, p. 1127, § 4, effective July 1, 1996.)

(4) (a) (I) In addition to any other credit allowed under this section, for income tax years commencing on or after January 1, 1997, but prior to January 1, 2014, there shall be allowed to any person as a credit against the tax imposed by article 22 of this title an amount equal to ten percent of the total investment made during the taxable year in a qualified job training program.

(II) In addition to any other credit allowed under this section, for income tax years commencing on or after January 1, 2014, there shall be allowed to any person as a credit against the tax imposed by article 22 of this title an amount equal to twelve percent of the total investment made during the taxable year in a qualified job training program.

(b) For purposes of this subsection (4):

(I) "Qualified job training program" means a structured training or basic education program conducted on-site or off-site by the taxpayer or another entity to improve the job skills of employees employed by the taxpayer working predominantly within an enterprise zone.

(II) "Total investment" means:

(A) Land, building, real property improvement, leasehold improvement, or space lease costs and the costs of any capital equipment purchased or leased by the taxpayer and used entirely within an enterprise zone primarily for qualified job training program purposes or to make a training site accessible, when such costs are not the subject of a credit under subsection (1) of this section; and

(B) Expenses of a qualified job training program, whether incurred within or outside of an enterprise zone, including expensed equipment, supplies, training staff wages or fees, training contract costs, temporary space rental, travel expenses, and other expense costs of qualified job training programs for employees working predominantly within an enterprise zone.

(5) Repealed.

(6) For credits claimed for income tax years commencing on or after January 1, 1997, no credit shall be allowed pursuant to this section if the investment resulted from the relocation of a business operation from within the state to an enterprise zone, regardless of whether the original location of the operation was within an enterprise zone, except to the extent such relocation meets the criteria for an expansion pursuant to section 39-30-105 (7)(c)(II) and (7)(c)(III).



§ 39-30-105. Credit for new business facility employees - definitions - repeal

(1) (a) (I) (A) For any income tax year commencing on or after January 1, 1993, but prior to January 1, 2014, any taxpayer who establishes a new business facility in an enterprise zone shall be allowed a credit against the income tax imposed by article 22 of this title in an amount equal to five hundred dollars per income tax year for each new business facility employee, pursuant to subsection (6) of this section, who is working within the zone, prorated according to the number of months the employee was employed by the taxpayer during the income tax year. An employee whose primary duties consist of operating a commercial motor vehicle with a commercial driver's license shall be deemed to be working one hundred percent within the zone if the employee spends no more than five percent of his or her total time at any facility of the employer other than the facility within the zone.

(B) Repealed.

(II) (Deleted by amendment, L. 2002, p. 1107, § 5, effective August 7, 2002.)

(III) For any income tax year commencing on or after January 1, 2003, but prior to January 1, 2014, any taxpayer who establishes a new business facility in an enhanced rural enterprise zone shall be allowed an additional credit against the income tax imposed by article 22 of this title in an amount equal to two thousand dollars per income tax year for each new business facility employee who is working within the enhanced rural enterprise zone, prorated according to the number of months such employee was employed by the taxpayer during the income tax year.

(IV) A new business facility qualifying for credit shall be allowed the credit for each subsequent tax year for each additional new business facility employee in excess of the maximum number employed in any prior tax year. Any credit shall be allowed for a maximum of twelve consecutive months for each new business facility employee employed by the taxpayer.

(b) (I) For any income tax year commencing prior to January 1, 2014, in addition to the credit available under sub-subparagraph (A) of subparagraph (I) of paragraph (a) of this subsection (1) and subparagraph (III) of paragraph (a) of this subsection (1), a taxpayer qualified for such credits shall be allowed for the first two full income tax years while located in an enterprise zone a credit in an amount equal to two hundred dollars for each new business facility employee who is insured under a health insurance plan or program provided through his or her employer. To be eligible for such credit, the employer must contribute fifty percent or more of the total cost of a health insurance plan or program, and such plan or program must be in accordance with the provisions of article 8 of title 10 or part 1, 2, 3, or 4 of article 16 of title 10, C.R.S., or be a self-insurance program and include partial or complete coverage for hospital and physician services.

(II) Repealed.

(2) For new business facilities in enterprise zones or enhanced rural enterprise zones, the number of new business facility employees engaged or maintained in employment at the new business facility for each taxable year for which the credit is claimed must equal or exceed one person.

(3) (a) For any income tax year commencing prior to January 1, 2014, any taxpayer who operates a business within an enterprise zone that adds value through manufacturing or processing to agricultural commodities shall be allowed in addition to the credit allowed under subsection (1) of this section, while located in the enterprise zone, a credit against the income tax imposed by article 22 of this title in an amount equal to five hundred dollars for each additional new business facility employee in excess of the maximum number employed in any prior tax year.

(b) For any income tax year commencing on or after January 1, 2003, but prior to January 1, 2014, any taxpayer who operates a business within an enhanced rural enterprise zone that adds value through manufacturing or processing to agricultural commodities shall be allowed in addition to the credit allowed under paragraph (a) of this subsection (3) a credit against the income tax imposed by article 22 of this title in an amount equal to five hundred dollars for each additional new business facility employee in excess of the maximum number employed in any prior tax year.

(4) Repealed.

(5) (a) (I) For taxable years beginning on or after January 1, 1993, but prior to January 1, 2014, if the total amount of the credits claimed by a taxpayer pursuant to the provisions of subparagraph (I) of paragraph (a) of subsection (1), paragraph (b) of subsection (1), and paragraph (a) of subsection (3) of this section exceeds the amount of income taxes due on the income of the taxpayer in the income tax year for which the credits are being claimed, the amount of the credits not used as an offset against income taxes in said income tax year shall not be allowed as a refund but may be carried forward as a credit against subsequent years' tax liability for a period not exceeding five years and shall be applied first to the earliest income tax years possible. Any amount of the credit that is not used during said period shall not be refundable to the taxpayer.

(II) For taxable years beginning on or after January 1, 2003, but prior to January 1, 2014, if the total amount of credits claimed by a taxpayer pursuant to subparagraph (III) of paragraph (a) of subsection (1) of this section and paragraph (b) of subsection (3) of this section exceeds the amount of income taxes due on the income of the taxpayer in the income tax year for which the credits are being claimed, the amount of credits not used as an offset against income taxes in said income tax year shall not be allowed as a refund but may be carried forward as a credit against subsequent years' tax liability for a period not exceeding seven years and shall be applied first to the earliest income tax years possible. Any amount of the credit which is not used during said period shall not be refundable to the taxpayer.

(b) (I) Subparagraph (I) of paragraph (a) of this subsection (5) is effective for income tax years commencing on or after January 1, 1993, but prior to January 1, 2014; except that application of subparagraph (I) of paragraph (a) of this subsection (5) to the credit described in paragraph (b) of subsection (1) of this section shall be effective for income tax years commencing on or after January 1, 1996, but prior to January 1, 2014.

(II) Subparagraph (II) of paragraph (a) of this subsection (5) is effective for income tax years commencing on or after January 1, 2003, but prior to January 1, 2014.

(c) For purposes of this section, a partnership, S corporation, limited liability company, or other entity electing not to be taxed as a corporation may pass through the credits earned under this section in any tax year to its participating partners, shareholders, or members, hereinafter referred to as the "investors" of the entity, in any percentage the entity chooses, up to the amount of the credit earned in the tax year. Credits earned but unclaimed in a tax year for which the entity elects to be taxed as a corporation may not be distributed to investors in a later tax year for which the entity elects not to be taxed as a corporation. In any tax year for which the entity elects not to be taxed as a corporation, all credits passed through to investors may be carried forward at the investor level for the carryover periods specified in this section.

(d) For purposes of this section, a taxpayer may only claim the new business facility employee credit for employees for whom:

(I) The taxpayer withholds social security, medicare, and income taxes under the taxpayer's own federal and state taxpayer identification numbers; or

(II) The taxpayer is the work-site employer, as defined in section 8-70-114 (2)(a)(VII), C.R.S., and an employee leasing company, as defined in section 8-70-114 (2)(a)(V), C.R.S., as the employing unit for, or co-employer with, the taxpayer, withholds social security, medicare, and income taxes under the employee leasing company's own federal and state taxpayer identification numbers.

(6) (a) The number of new business facility employees during any taxable year shall be determined by dividing by twelve the sum of the number of new business facility employees on the last business day of each month of such taxable year. If the new business facility is in operation for less than the entire taxable year, the number of new business facility employees shall be determined by dividing the sum of the number of new business facility employees on the last business day of each full calendar month during the portion of the taxable year during which the new business facility was in operation by the number of full calendar months during the period.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (6), for the purpose of determining the credit allowed by this section in the case of a facility that qualifies as a new business facility but is a replacement business facility, the number of new business facility employees employed in the operation of the facility shall be reduced by the average number, determined pursuant to paragraph (a) of this subsection (6), of individuals employed in the operation of the facility that the new business facility replaces during the three taxable years preceding the taxable year in which commencement of commercial operations occurs at the new business facility.

(7) As used in this section, unless the context otherwise requires:

(a) "Building" means only structures within which individuals are customarily employed or that are customarily used to house machinery, equipment, or other property.

(b) "Commencement of commercial operations" means the first taxable year that the new business facility is first available for use by the taxpayer, or first capable of being used by the taxpayer, in the revenue-producing enterprise in which the taxpayer intends to use the new business facility.

(c) (I) "Facility" means any factory, mill, plant, refinery, warehouse, feedlot, building, or complex of buildings located within the state, including the land on which the facility is located and all machinery, equipment, and other real and tangible personal property located at or within the facility and used in connection with the operation of the facility.

(II) (A) If a facility that does not constitute a new business facility is expanded by the taxpayer, the expansion shall be considered a separate facility eligible for the credit allowed by this section if: The taxpayer's investment in the expansion exceeds one million dollars or the investment is less than one million dollars but the investment in the expansion exceeds one hundred percent of the investment in the original facility prior to expansion; and the expansion otherwise constitutes a new business facility.

(B) The taxpayer's investment in the expansion and in the original facility prior to expansion shall be determined in the manner provided in paragraph (g) of this subsection (7).

(III) If a facility that does not constitute a new business facility is expanded by the taxpayer, the expansion shall be considered a separate facility for purposes of the credit allowed by this section if:

(A) The expansion results in the employment of ten or more new business facility employees or, for income tax years commencing on or after January 1, 1996, but prior to January 1, 2014, a ten percent increase in the number of new business facility employees resulting in the employment of at least one full-time new business facility employee, whichever is less, during the taxable year over and above the average number of employees employed in the enterprise zone by the taxpayer during the twelve months immediately prior to the expansion, determined pursuant to subsection (6) of this section; and

(B) The expansion otherwise constitutes a new business facility.

(d) "Net annual rental rate" means the annual rental rate paid by the taxpayer on real and tangible personal property, less any annual rental rate received by the taxpayer from subrentals.

(e) "New business facility" means a facility that satisfies the following requirements:

(I) The facility is operated by the taxpayer in the operation of a revenue-producing enterprise. A facility shall not be considered a new business facility in the hands of the taxpayer if the taxpayer's only activity with respect to the facility is to lease it to another person. If the taxpayer operates only a portion of the facility in the operation of a revenue-producing enterprise and leases another portion of the facility to another person or does not otherwise use the other portions in the operation of a revenue-producing enterprise, the portion operated by the taxpayer in the operation of a revenue-producing enterprise shall be considered a new business facility if the requirements of subparagraphs (II) and (III) of this paragraph (e) are satisfied.

(II) If the facility was acquired by the taxpayer from another person, the facility was not operated immediately prior to the transfer of title to the facility to the taxpayer or immediately prior to the commencement of the term of the lease of the facility to the taxpayer by any other person in the operation of a revenue-producing enterprise, and the taxpayer continues the operation of the same or a substantially identical revenue-producing enterprise at the facility.

(III) The facility is not a replacement business facility.

(f) "New business facility employee" means a person employed by the taxpayer in the operation of a new business facility during the taxable year for which the credit allowed by this section is claimed. A person shall be deemed an employee if the person performs duties in connection with the operation of the new business facility on:

(I) A regular, full-time basis;

(II) A part-time basis if the person is customarily performing his or her duties at least twenty hours per week throughout the taxable year; or

(III) A seasonal basis if the person performs his or her duties for substantially all of the season customary for the position in which the person is employed.

(g) "New business facility investment" means the value of the real and tangible personal property, except inventory or property held for sale to customers in the ordinary course of the taxpayer's business, that constitutes the new business facility or that is used by the taxpayer in the operation of the new business facility during the taxable year for which the credit allowed by this section is claimed. The value of the property during the taxable year shall be:

(I) The original cost of the real and tangible personal property if owned by the taxpayer; or

(II) Eight times the net annual rental rate of the real and tangible personal property if leased by the taxpayer.

(h) (I) "Related taxpayer" means:

(A) A corporation, partnership, limited liability company, trust, or association controlled by the taxpayer;

(B) An individual, corporation, limited liability company, partnership, trust, or association under the control of the taxpayer; or(C) A corporation, limited liability company, partnership, trust, or association controlled by an individual, corporation, limited liability company, partnership, trust, or association under the control of the taxpayer.

(II) For the purposes of this paragraph (h), unless the context otherwise requires:

(A) "Control of a corporation" means ownership, directly or indirectly, of stock possessing at least eighty percent of the total combined voting power of all classes of stock entitled to vote and at least eighty percent of all other classes of stock of the corporation.

(B) "Control of a partnership, limited liability company, or association" means ownership of at least eighty percent of the capital or profits interest in the partnership, limited liability company, or association.

(C) "Control of a trust" means ownership, directly or indirectly, of at least eighty percent of the beneficial interest in the principal or income of the trust.

(i) (I) "Replacement business facility" means a facility, otherwise described in paragraph (e) of this subsection (7) and referred to in this paragraph (i) as a "new facility", which replaces another facility, referred to in this paragraph (i) as an "old facility", located within the state that the taxpayer or a related taxpayer previously operated but discontinued operating on or before the close of the first taxable year in which the credit allowed by this section is claimed. A new facility shall be deemed to replace an old facility if the following conditions are met:

(A) The old facility was operated by the taxpayer or a related taxpayer for more than three full taxable years out of the five taxable years next preceding the taxable year in which commencement of commercial operations occurs at the new facility; and

(B) The old facility was operated by the taxpayer or a related taxpayer in the operation of a revenue-producing enterprise and the taxpayer continues the operation of the same or a substantially identical revenue-producing enterprise at the new facility.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (i), a facility shall not be considered a replacement business facility if the taxpayer's investment in the new facility exceeds three million dollars or the investment is less than three million dollars but the investment in the new facility exceeds three hundred percent of the investment in the old facility by the taxpayer or related taxpayer. The investment in the new facility and in the old facility shall be determined in the manner provided in paragraph (g) of this subsection (7).

(j) "Revenue-producing enterprise" means an enterprise that engages in the following:

(I) The production, assembly, fabrication, manufacturing, or processing of any agricultural, mineral, or manufactured product;

(II) The storage, warehousing, distribution, or sale of any products of agriculture, mining, or manufacturing;

(III) The feeding of livestock at a feedlot;

(IV) The operation of laboratories or other facilities for scientific, agricultural, animal husbandry, or industrial research, development, or testing;

(V) The performance of services of any type;

(VI) The administrative management of any of the activities listed in subparagraphs (I) to (V) of this paragraph (j); or

(VII) Any combination of any of the activities referred to in subparagraphs (I) to (VI) of this paragraph (j).

(k) "Same or a substantially identical revenue-producing enterprise" means a revenue-producing enterprise in which the products produced or sold, services performed, or activities conducted are the same in character and use and are produced, sold, performed, or conducted in the same manner and to or for the same types of customers as the products, services, or activities produced, sold, performed, or conducted in another revenue-producing enterprise.

(8) This section is repealed, effective December 31, 2019.



§ 39-30-105.1. Credit for new enterprise zone business employees - definitions

(1) (a) (I) For any income tax year commencing on or after January 1, 2014, any taxpayer who operates a business facility in an enterprise zone is allowed a credit against the income tax imposed by article 22 of this title in an amount equal to one thousand one hundred dollars per income tax year for each business facility employee, pursuant to subsection (5) of this section, who is working within the zone, prorated according to the number of months the employee was employed by the taxpayer during the income tax year. An employee whose primary duties consist of operating a commercial motor vehicle with a commercial driver's license shall be deemed to be working one hundred percent within the zone if the employee spends no more than five percent of his or her total time at any business of the employer other than the business within the zone.

(II) For any income tax year commencing on or after January 1, 2014, any taxpayer who operates a business facility in an enhanced rural enterprise zone is allowed an additional credit against the income tax imposed by article 22 of this title in an amount equal to two thousand dollars per income tax year for each business facility employee who is working within the enhanced rural enterprise zone, prorated according to the number of months such employee was employed by the taxpayer during the income tax year.

(III) A business facility qualifying for the credit is allowed the credit for each subsequent tax year for each business facility employee over the number employed in any prior tax year. Any credit is allowed for a maximum of twelve consecutive months for each business facility employee employed by the taxpayer.

(b) In addition to the credit available under paragraph (a) of this subsection (1), for any income tax year commencing on or after January 1, 2014, a taxpayer qualified under said paragraph (a) is allowed for the first two full income tax years while located in an enterprise zone a credit in an amount equal to one thousand dollars for each business facility employee who is insured under a health insurance plan or program provided through his or her employer. To be eligible for the credit, the employer must contribute fifty percent or more of the total cost of a health insurance plan or program, and such plan or program must be in accordance with the provisions of article 8 of title 10 or part 1, 2, 3, or 4 of article 16 of title 10, C.R.S., or be a self-insurance program and include partial or complete coverage for hospital and physician services.

(2) For business facilities established in an enterprise zone or an enhanced rural enterprise zone, the number of business facility employees engaged or maintained in employment at the business facility for each taxable year for which the credit is claimed must equal or exceed one person.

(3) (a) For any income tax year commencing on or after January 1, 2014, any taxpayer who operates a business within an enterprise zone that adds value through manufacturing or processing to agricultural commodities is allowed in addition to the credit allowed under subsection (1) of this section, while located in the enterprise zone, a credit against the income tax imposed by article 22 of this title in an amount equal to five hundred dollars for each additional business facility employee in excess of the maximum number employed in any prior tax year.

(b) For any income tax year commencing on or after January 1, 2014, any taxpayer who operates a business within an enhanced rural enterprise zone that adds value through manufacturing or processing to agricultural commodities is allowed in addition to the credit allowed under paragraph (a) of this subsection (3) a credit against the income tax imposed by article 22 of this title in an amount equal to five hundred dollars for each additional business facility employee in excess of the maximum number employed in any prior tax year.

(4) (a) (I) Except as provided in section 24-46-104.3, for any income tax year commencing on or after January 1, 2014, if the total amount of the credits claimed by a taxpayer pursuant to subsections (1)(a)(I), (1)(b), and (3)(a) of this section exceeds the amount of income taxes due on the income of the taxpayer in the income tax year for which the credits are being claimed, the amount of the credits not used as an offset against income taxes in said income tax year is not allowed as a refund but may be carried forward as a credit against subsequent years' tax liability for a period not exceeding five years and is applied first to the earliest income tax years possible. Any amount of the credit that is not used during said period is not refundable to the taxpayer.

(II) Except as provided in section 24-46-104.3, for any income tax year commencing on or after January 1, 2014, if the total amount of credits claimed by a taxpayer pursuant to subsections (1)(a)(III) and (3)(b) of this section exceeds the amount of income taxes due on the income of the taxpayer in the income tax year for which the credits are being claimed, the amount of credits not used as an offset against income taxes in said income tax year is not allowed as a refund but may be carried forward as a credit against subsequent years' tax liability for a period not exceeding seven years and is applied first to the earliest income tax years possible. Any amount of the credit that is not used during said period is not refundable to the taxpayer.

(b) For purposes of this section, a partnership, S corporation, limited liability company, or other entity electing not to be taxed as a corporation may pass through the credits earned under this section in any tax year to its participating partners, shareholders, or members, hereinafter referred to as the "investors" of the entity, in any percentage the entity chooses, up to the amount of the credit earned in the tax year. Credits earned but unclaimed in a tax year for which the entity elects to be taxed as a corporation may not be distributed to investors in a later tax year for which the entity elects not to be taxed as a corporation. In any tax year for which the entity elects not to be taxed as a corporation, all credits passed through to investors may be carried forward at the investor level for the carryover periods specified in this section.

(c) For purposes of this section, a taxpayer may only claim the business facility employee credit for employees for whom:

(I) The taxpayer withholds social security, medicare, and income taxes under the taxpayer's own federal and state taxpayer identification numbers; or

(II) The taxpayer is the work-site employer, as defined in section 8-70-114 (2)(a)(VII), C.R.S., and an employee leasing company, as defined in section 8-70-114 (2)(a)(V), C.R.S., as the employing unit for, or coemployer with, the taxpayer, and withholds social security, medicare, and income taxes under the employee leasing company's own federal and state taxpayer identification numbers.

(5) (a) The number of business facility employees during any taxable year is determined by dividing by twelve the sum of the number of business facility employees on the last business day of each month of such taxable year. If the business facility is in operation for less than the entire taxable year, the number of business facility employees is determined by dividing the sum of the number of business facility employees on the last business day of each full calendar month during the portion of the taxable year during which the business facility was in operation by the number of full calendar months during the period.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (5), for the purpose of determining the credit allowed by this section in the case of a facility that qualifies as a business facility but is a replacement business facility, the number of business facility employees employed in the operation of the facility is reduced by the average number, determined pursuant to paragraph (a) of this subsection (5), of individuals employed in the operation of the facility that the business facility replaces during the three taxable years preceding the taxable year in which commencement of commercial operations occurs at the business facility.

(6) As used in this section, unless the context otherwise requires:

(a) "Building" means only structures within which individuals are customarily employed or that are customarily used to house machinery, equipment, or other property.

(b) "Business facility" means a facility that is operated by the taxpayer in the operation of a revenue-producing enterprise. A facility is not considered a business facility in the hands of the taxpayer if the taxpayer's only activity with respect to the facility is to lease it to another person. If the taxpayer operates only a portion of the facility in the operation of a revenue-producing enterprise and leases another portion of the facility to another person or does not otherwise use the other portions in the operation of a revenue-producing enterprise, the portion operated by the taxpayer in the operation of a revenue-producing enterprise is considered a business facility.

(c) "Business facility employee" means a person employed by the taxpayer in the operation of a business facility during the taxable year for which the credit allowed by this section is claimed. A person is deemed an employee if the person performs duties in connection with the operation of the business facility on:

(I) A regular, full-time basis;

(II) A part-time basis if the person is customarily performing his or her duties at least twenty hours per week throughout the taxable year; or

(III) A seasonal basis if the person performs his or her duties for substantially all of the season customary for the position in which the person is employed.

(d) "Commencement of commercial operations" means the first taxable year that the business facility is first available for use by the taxpayer, or first capable of being used by the taxpayer, in the revenue-producing enterprise in which the taxpayer intends to use the business facility.

(e) "Facility" means any factory, mill, plant, refinery, warehouse, feedlot, building, or complex of buildings located within the state, including the land on which the facility is located and all machinery, equipment, and other real and tangible personal property located at or within the facility and used in connection with the operation of the facility.

(f) "Revenue-producing enterprise" means an enterprise that engages in the following:

(I) The production, assembly, fabrication, manufacturing, or processing of any agricultural, mineral, or manufactured product;

(II) The storage, warehousing, distribution, or sale of any products of agriculture, mining, or manufacturing;

(III) The feeding of livestock at a feedlot;

(IV) The operation of laboratories or other facilities for scientific, agricultural, animal husbandry, or industrial research, development, or testing;

(V) The performance of services of any type;

(VI) The administrative management of any of the activities listed in subparagraphs (I) to (V) of this paragraph (f); or

(VII) Any combination of any of the activities referred to in subparagraphs (I) to (VI) of this paragraph (f).



§ 39-30-105.5. Credit against Colorado income taxes based on expenditures for research and experimental activities

(1) Any taxpayer who makes expenditures in research and experimental activities, as defined in section 174 of the federal "Internal Revenue Code of 1986", as amended, which activities are conducted in an enterprise zone for the purpose of carrying out a trade or business, shall be allowed a credit against the income tax imposed by article 22 of this title as follows:

(a) For income tax years commencing on or after January 1, 1989, an amount equal to three percent of the amount by which the amount expended for research and experimental activities in the enterprise zone in the income tax year of the taxpayer exceeds the taxpayer's average of the total actual expenditures for such purposes made in the same area as that which comprises the enterprise zone in the next preceding two income tax years.

(b) Repealed.

(2) Except as provided in section 24-46-104.3, in any one tax year, the amount of such credit allowable for deduction from the taxpayer's tax liability shall be the total of:

(a) Twenty-five percent of the total amount of such credit, with the balance carrying forward to the next tax year; and

(b) Any applicable carryforward amount, which amount shall be twenty-five percent of the original amount of such credit. The amount by which the credit allowed by subsection (1) of this section in any one taxable year exceeds the credit allowed to be deducted pursuant to paragraph (a) of this subsection (2) may be carried forward until the total amount of the credit is used.

(3) As used in this section, the term "expenditures in research and experimental activities" means expenditures made for such purposes, other than expenditures of moneys made available to the taxpayer pursuant to federal or state law, which are paid as expenses under the provisions of the federal "Internal Revenue Code of 1986", as amended.



§ 39-30-105.6. Credit against tax - rehabilitation of vacant buildings

(1) For income tax years commencing on or after January 1, 1989, any taxpayer who is the owner or tenant of a building which is located in an enterprise zone, which is at least twenty years old, and which has been unoccupied for at least two years and who makes qualified expenditures for the purpose of rehabilitating said building shall be allowed a credit against the income tax imposed by article 22 of this title in an amount equal to twenty-five percent of the aggregate qualified expenditures per building or fifty thousand dollars per building, whichever is less.

(2) Any taxpayer who is allowed a credit for costs incurred in the rehabilitation of property pursuant to the provisions of section 38 of the federal "Internal Revenue Code of 1986", as amended, shall not be allowed the credit provided for in subsection (1) of this section.

(3) If the amount of the credit allowed pursuant to the provisions of this section exceeds the amount of income taxes otherwise due on the income of the taxpayer in the income tax year for which the credit is being claimed, the amount of the credit not used as an offset against income taxes in said income tax year may be carried forward as a credit against subsequent years' income tax liability for a period not exceeding five years and shall be applied first to the earliest income tax years possible. Any credit remaining after said period shall not be refunded or credited to the taxpayer.

(4) As used in this section, unless the context otherwise requires: "Qualified expenditures" means expenditures associated with any exterior improvements, structural improvements, mechanical improvements, or electrical improvements necessary to rehabilitate for commercial use a building which meets the requirements established in subsection (1) of this section. "Qualified expenditures" includes, but shall not be limited to, expenditures associated with demolition, carpentry, sheetrock, plaster, painting, ceilings, fixtures, doors, windows, sprinkler systems installed for fire protection purposes, roofing and flashing, exterior repair, cleaning, tuckpointing, and cleanup. "Qualified expenditures" does not include expenditures, commonly referred to as soft costs, which include, but are not limited to, costs associated with appraisals; architectural, engineering, and interior design fees; legal, accounting, and realtor fees; loan fees; sales and marketing; closing; building permit, use, and inspection fees; bids; insurance; project signs and phones; temporary power; bid bonds; copying; and rent loss during construction. "Qualified expenditures" also does not include costs associated with acquisition; interior furnishings; new additions except as may be required to comply with building and safety codes; excavation; grading; paving; landscaping; and repairs to outbuildings.

(5) Any form filed with the department of revenue for the purpose of claiming the credit allowed by this section shall be accompanied by a copy of the certification of the qualified nature of the expenditures furnished to the taxpayer by the enterprise zone administrator and by copies of any receipts, bills, or other documentation of the qualified expenditures claimed for the purpose of receiving the credit.



§ 39-30-106. Sales and use tax - machinery and equipment exempted

(1) (a) On or after July 1, 1995, purchases of machinery or machine tools, or parts thereof, and materials for the construction or repair of machinery or machine tools, in excess of five hundred dollars to be used solely and exclusively in an enterprise zone in manufacturing tangible personal property, for sale or profit, whether or not such purchases are capitalized or expensed, are exempt from taxation under article 26 of this title.

(b) The provisions of section 39-26-709 (1) shall govern the administration of this subsection (1), except to the extent that such section and this subsection (1) are inconsistent. For purposes of this section, in addition to the definition of "manufacturing" found in section 39-26-709 (1)(c)(III), "manufacturing" shall include refining, blasting, exploring, mining and mined land reclamation, quarrying for, processing and beneficiation, or otherwise extracting from the earth or from waste or stockpiles or from pits or banks any natural resource.

(2) Repealed.



§ 39-30-107. Zoning regulations and labor agreements not affected

Nothing in this article shall affect any zoning measure or labor-management agreement in effect when an enterprise zone is established or adopted or entered into after the establishment.



§ 39-30-107.5. Taxable property valuations - sales taxes - incentives - definitions

(1) (a) Notwithstanding any law to the contrary, any special district, county, municipality, or city and county within an enterprise zone may negotiate with any taxpayer who qualifies for a credit pursuant to section 39-30-105 or 39-30-105.1 for an incentive payment or credit equal to not more than the amount of the taxes levied upon the taxable property of the taxpayer; but in no instance shall any such negotiation result in such an incentive payment or credit which is greater than the difference between the current property tax liability and the tax liability for the same property for the year preceding the year in which the enterprise zone was approved.

(b) A special district shall not enter into an agreement pursuant to the provisions of this subsection (1) unless, prior to or simultaneous with the execution of the agreement, the taxpayer also enters into an agreement with a municipality or county pursuant to this section.

(2) Notwithstanding any law to the contrary, any county, municipality, or city and county within an enterprise zone may negotiate with any taxpayer who qualifies for a credit pursuant to section 39-30-105 or 39-30-105.1 a refund of the sales taxes levied by such county, municipality, or city and county for the purchase of equipment, machinery, machine tools, or supplies used in the taxpayer's business in the enterprise zone.

(3) As used in this section, unless the context otherwise requires:

(a) and (b) Repealed.

(c) "Special district" means a special district as defined in section 32-1-103 (20), C.R.S.



§ 39-30-107.6. Parallel credits and refunds - insurance premium taxes

(1) Any taxpayer who is subject to the tax on insurance premiums established by sections 10-3-209, 10-5-111, and 10-6-128, C.R.S., and who is therefore exempt from the payment of income tax and who is otherwise eligible to claim a credit or refund pursuant to this article may claim such credit or refund against such insurance premium tax to the same extent as the taxpayer would have been able to claim such credit or refund against income tax.

(2) For purposes of administering this section, any reference in this article to "income tax year" means the calendar year.



§ 39-30-108. Rules and regulations

(1) In accordance with article 4 of title 24, C.R.S., the executive director of the department of revenue shall promulgate rules and regulations for the implementation of sections 39-30-103.5 to 39-30-107.5.

(2) In accordance with article 4 of title 24, C.R.S., the commissioner of insurance shall promulgate rules and regulations for the implementation of section 39-30-107.6.



§ 39-30-110. Electronic submissions

(1) The Colorado office of economic development shall collaborate with the Colorado economic development commission and the department of revenue to develop the capability to allow taxpayers that intend to claim one or more income tax credits pursuant to this article to obtain any necessary certification, including pre-certification requirements, from the enterprise zone administrator in an electronic format. The Colorado office of economic development shall implement the electronic submission system by January 1, 2013. If the Colorado office of economic development is unable to implement an electronic submission system by January 1, 2013, the office shall submit a report to the Colorado economic development commission and the general assembly that explains the reasons that the implementation of such system has not been accomplished.

(2) Nothing in subsection (1) of this section shall be construed to prohibit a taxpayer that intends to claim one or more income tax credits pursuant to this article from submitting printed copies of certification forms, including precertification requirements.



§ 39-30-111. Department of revenue - enterprise zone data - electronic filing - submission of carryforward schedule

(1) For the 2012 income tax year and each income tax year thereafter, any taxpayer that claims one or more income tax credits pursuant to this article shall file a state income tax return with the department of revenue in an electronic format, unless filing in an electronic format would cause undue hardship to the taxpayer because the taxpayer does not have access to a computer, or does not have sufficient internet access, internet capability, or computer knowledge to file income taxes electronically.

(2) For the 2012 income tax year and each income tax year thereafter, any taxpayer that claims one or more income tax credits pursuant to this article shall submit to the department of revenue, along with the taxpayer's state income tax return, a full carryforward schedule for each income tax credit claimed pursuant to this article.

(3) For the 2012 income tax year and each income tax year thereafter, the department of revenue shall aggregate and report data on all of the income tax credits that are claimed pursuant to this article for each income tax year. The department shall categorize such aggregated data by the date that the income tax credit was certified by an enterprise zone administrator, the specific income tax credit allowed pursuant to this article that each taxpayer was authorized to claim, and the total amount of the income tax credits claimed for each income tax credit allowed pursuant to this article.

(4) The department of revenue shall submit the data collected pursuant to subsection (2) of this section and aggregated pursuant to subsection (3) of this section to the Colorado office of economic development on August 1, 2013, and on August 1 each year thereafter.



§ 39-30-112. Data provided to department of revenue

(1) On or before September 30 of each calendar year, the director of the Colorado office of economic development or the director's designee shall transmit to the department of revenue the data regarding income tax credits allowed pursuant to this article that are certified by enterprise zone administrators from January 1 through June 30 of the same calendar year.

(2) On or before March 31 of each calendar year, the director of the Colorado office of economic development or the director's designee shall transmit to the department of revenue the data regarding income tax credits allowed pursuant to this article that are certified by enterprise zone administrators from July 1 through December 31 of the previous calendar year.






Article 30.5 - Rural Jump-Start Zone Act

§ 39-30.5-101. Short title

This article shall be known and may be cited as the "Rural Jump-start Zone Act".



§ 39-30.5-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) While overall there are improvements to the Colorado economy, there still exists a significant contraction of local economies in certain areas of the state;

(b) Importantly, those areas are experiencing increased economic downturn as measured by changes in such factors as population, employment, weekly wage, assessed value of all property, and concentration of pupils eligible for free lunch; and

(c) Colorado's many diverse aspects are what make it such a unique and wonderful state, with varying economic sectors and regions making its strength greater than the sum of its parts. It is imperative that all sectors of the state be kept independently strong and be given the chance to improve, prosper, and contribute to the whole, from which all benefit. The general assembly is committed to reaching out to all such areas to ensure this goal is met.

(2) The general assembly further finds and declares that establishing certain rural jump-start zones is best suited to bring about the economic vitality so critically needed in those regions.

(3) The general assembly finds that, by attracting businesses that are completely new to Colorado, economic growth will occur in distressed counties without negatively impacting other areas of the state and, while certain taxes, such as business personal property taxes, will not be collected within the rural jump-start zone, the net impact of those uncollected taxes will result in a net positive impact to the state, the distressed county, and the interested municipality.



§ 39-30.5-103. Definitions

As used in this article, unless the context otherwise requires:(1) "Colorado economic development commission" or "commission" means the Colorado economic development commission created in section 24-46-102, C.R.S.

(2) "Credit certificate" means a statement issued by the commission certifying that the new business or new hire qualifies for an income tax credit allowed in section 39-30.5-105. The credit certificate shall not specify the amount of the credit, but must specify that the new business or new hire is eligible for the credit.

(3) "Department" means the department of revenue.

(4) "Distressed county" means a county with a population of less than two hundred fifty thousand and that reflects indicators of economic distress such as:

(a) Per capita income that is substantially below the statewide average;

(b) Local gross domestic product or similar performance measures that are substantially below the statewide average over the preceding five-year period;

(c) Unemployment levels that are substantially above the statewide average over the preceding five-year period;

(d) A net loss of people of workforce age measured over the preceding five-year period, or a failure to recover from a loss over the preceding ten-year period; or

(e) A countywide concentration of pupils eligible for free lunch pursuant to the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq., greater than the statewide average concentration of pupils eligible for free lunch.

(5) "Guidelines" means the guidelines developed by the commission as specified in section 39-30.5-104 (1).

(6) "Municipality" means a municipality as defined in section 31-1-101 (6), C.R.S., with boundaries wholly or partly within the distressed county's boundaries.

(7) "New business" means a business that:

(a) Is not operating in the state at the time it submits its application to a state institution of higher education to participate in the rural jump-start zone program;

(b) Is not moving existing jobs into the rural jump-start zone from another area in the state;

(c) Hires at least five new hires;

(d) Is not substantially similar in operation to and does not directly compete with the core function of a business that is operating in the state at the time the new business submits its application to a state institution of higher education to participate in the rural jump-start zone program; and

(e) Adds to the economic base and exports goods and services outside the distressed county.

(8) "New hire" means an individual who has performed labor or services in the rural jump-start zone for the new business for more than six months from the date hired and for which such individual receives a federal form W-2 and where the job performed by the individual:

(a) Is either a full-time, wage-paying job or is equivalent to a full-time, wage-paying job requiring at least thirty-five hours per week; and

(b) Has a salary or compensation equal to or greater than the county average annual wage.

(9) "Rural jump-start zone" means an area within the boundaries of a distressed county that is either:

(a) In one or more incorporated portions of the distressed county if the municipality provides the commission with a general resolution as described in section 39-30.5-106 agreeing to provide incentive payments, exemptions, or credits to offset the imposition of business personal property tax on and, if the municipality wishes, to offset the imposition of any other municipal tax on all new businesses in order to be a participant in the rural jump-start zone program;

(b) In one or more incorporated portions of the distressed county if the municipality provides the commission with a limited resolution as described in section 39-30.5-106 that indicates the municipality agrees to only provide incentive payments, exemptions, or credits to offset the imposition of business personal property tax on and, if the municipality wishes, to offset the imposition of any other municipal tax on a specific new business in order to be a limited participant in the rural jump-start zone program; or

(c) In the unincorporated portions of the distressed county.

(10) "Rural jump-start zone program" means the rural jump-start zone program created in this article.

(11) "State institution of higher education" means a state institution of higher education as defined in section 23-18-102 (10), C.R.S., a local district college, or an area technical college that:

(a) Has a campus located in the distressed county; or

(b) Includes a distressed county in the community college's service area or the regional education provider's service area.



§ 39-30.5-104. Rural jump-start zone program requirements - commission guidelines - definitions

(1) (a) The commission shall develop guidelines for the administration of the rural jump-start zone program created in this article, including, but not limited to:

(I) Application requirements;

(II) Guidelines regarding the issuing of credit certificates; and

(III) Guidelines concerning the process by which the commission will determine whether a new business is not substantially similar in operation to and does not directly compete with the core function of a business that is operating in the state at the time the new business submits its application to a state institution of higher education to participate in the rural jump-start zone program.

(b) The guidelines must be posted on the Colorado office of economic development's website no later than December 1, 2015.

(c) In developing the guidelines, the commission shall follow the policies of the Colorado commission on higher education regarding service areas and regional education providers.

(2) No later than December 1, 2015, the commission shall determine which of the state's counties are distressed counties. If a distressed county is interested in participating in the rural jump-start zone program, the distressed county shall provide the commission with a resolution described in section 39-30.5-106.

(3) Each distressed county shall retain its designation as a distressed county for three years from the date of the designation. After the three-year period, the commission shall review the designation. If the commission determines that the county is no longer distressed, the new business and the new hires retain the benefits specified in section 39-30.5-105 for the remaining portion of the four-year period outlined in that section, or the remaining extended period if the commission grants an extension of the period pursuant to section 39-30.5-105 (1)(a)(II), (2)(a)(II), or (3)(b).

(4) (a) A state institution of higher education intending to participate in the rural jump-start zone program shall adopt a conflict of interest policy. The conflict of interest policy must provide that:

(I) A representative of the state institution of higher education may not use the relationship between the state institution of higher education and the new business as a means for inurement or private benefit to the representative of the state institution of higher education, any relative of such representative, or any business interests of such representative;

(II) A person who engages in the business of selling goods or services to a state institution of higher education, an employee of such person, or a person with a business interest in such person's business shall not vote on or participate in the administration by the state institution of higher education of any transaction with such business; and

(III) (A) Upon becoming aware of an actual or potential conflict of interest, a representative of the state institution of higher education shall advise the chief academic officers or executive director of the institution of the conflict.

(B) Each state institution of higher education shall maintain a written record of all disclosures made pursuant to sub-subparagraph (A) of this subparagraph (III).

(C) By January 31, 2016, and by January 31 of each year thereafter, a state institution of higher education shall provide the record maintained under sub-subparagraph (B) of this subparagraph (III) to the commission.

(b) For the purposes of a conflict-of-interest policy developed under paragraph (a) of this subsection (4):

(I) "Business interest" means that a representative:

(A) Owns or controls ten percent or more of the stock of the entity; or

(B) Serves as an officer, director, or partner of the entity.

(II) "Relative" means any person living in the same household as the representative of the state institution of higher education, any person who is a direct descendant of the representative's grandparents, or the spouse of such representative.

(III) "Representative of the state institution of higher education" means any employee with decision-making authority over the rural jump-start zone program.

(5) A new business shall apply to a state institution of higher education to participate in a rural jump-start zone program. The state institution of higher education shall require the new business to provide documentation that the new business meets the definition of new business as specified in section 39-30.5-103 (7) and that the new hires will meet the definition of new hire as specified in section 39-30.5-103 (8). If the state institution of higher education approves the new business, then the state institution of higher education shall apply to the commission for the approval of a rural jump-start zone as specified in subsection (6) of this section and approval of the new business for the rural jump-start zone program benefits as specified in subsection (7) of this section.

(6) (a) Upon approving a new business as specified in subsection (5) of this section, the state institution of higher education shall submit a complete written application for approval for a rural jump-start zone to the commission by the deadline established in the commission's guidelines. The application must include:

(I) Identification of the state institution of higher education and identification of either the distressed county in which a campus is located or the distressed county that is included in the community college's service area or the regional education provider's service area;

(II) Identification of the new business and documentation indicating that requirements for the new business have been met, including an estimate of the number of new hires that the new business anticipates it will hire;

(III) Satisfactory documentation that there exists a relationship between the new business and the state institution of higher education. Such documentation must show that:

(A) The relationship will result in positive benefits to the community and the local economy; and

(B) The mission and activities of the new business align with or further the academic mission of the state institution of higher education.

(IV) Identification of the municipalities with boundaries wholly or partly within the distressed county's boundaries;

(V) A resolution as described in section 39-30.5-106 from each interested municipality;

(VI) A description of the rural jump-start zone boundaries; and

(VII) Any other information that the commission deems necessary as specified in the commission's guidelines.

(b) A state institution of higher education may also submit a complete written application for approval for a rural jump-start zone to the commission by the deadlines established in the commission's guidelines when such state institution of higher education has not yet approved a new business as specified in subsection (5) of this section. In this case, the application must include:

(I) Identification of the state institution of higher education and identification of either the distressed county in which a campus is located or the distressed county that is included in the community college's service area or the regional education provider's service area;

(II) Identification of the municipalities with boundaries wholly or partly within the distressed county's boundaries;

(III) A resolution as described in section 39-30.5-106 from each interested municipality;

(IV) A description of the rural jump-start zone boundaries; and

(V) Any other information that the commission deems necessary as specified in the commission's guidelines.

(7) (a) The commission shall, at a public meeting properly noticed, review each application for a rural jump-start zone submitted by a state institution of higher education. Based on the application submitted and the commission's guidelines, the commission may approve the rural jump-start zone and may approve the new business for the rural jump-start zone program benefits specified in section 39-30.5-105; except that the commission may not approve more than three rural jump-start zones for the 2016 calendar year and may not approve any rural jump-start zones or approve any new businesses for the rural jump-start zone program benefits on and after January 1, 2021. The commission may only approve a new business for the rural jump-start zone program benefits if the commission is satisfied that the new business meets the definition of new business as specified in section 39-30.5-103 (7), that the new hires will meet the definition of new hire as specified in section 39-30.5-103 (8), and that the new business will be located in the rural jump-start zone for which the state institution of higher education sought approval.

(b) (I) A new business that receives approval as specified in paragraph (a) of this subsection (7) for the rural jump-start zone program benefits must submit a request for the issuance of a credit certificate by the deadlines established in the commission's guidelines. The request must include an estimated amount, as calculated by the new business, of the income tax credits for the new business and any new hires and the sales and use tax refunds allowed in section 39-30.5-105 and an estimated amount, as calculated by the new business, of incentive payments, exemptions, or refunds provided by local governments as specified in section 39-30.5-106.

(II) The commission shall not issue more than a total of two hundred credit certificates in one income tax year for all new hires employed by all new businesses in each rural jump-start zone that receive approval as specified in paragraph (a) of this subsection (7); except that the commission has the discretion to increase this limit to three hundred credit certificates if the new business is in one of the fourteen industries that the commission targets for economic development in the state.

(III) If the benefit is for new hires, the commission shall provide the credit certificates for such new hires directly to the new business, and the new business shall provide a copy of the credit certificate to the new hire with their federal form W-2.

(IV) If the commission determines the new business or new hire no longer meets the requirements set forth in this article, the commission shall not issue credit certificates for the income tax credits allowed in section 39-30.5-105 (1) and (2) and shall not notify the department that the new business is eligible for the sales and use tax refund allowed in section 39-30.5-105 (3).

(8) The commission may review a new business or new hire up to twelve months following the issuance of any credit certificates to ensure the requirements in this article are being met.

(9) The Colorado office of economic development created in section 24-48.5-101, C.R.S., may make recommendations to the commission regarding any of the commission's duties and responsibilities outlined in this article, may provide staff assistance to the commission, and may assist the commission in administering the provisions of this article.



§ 39-30.5-105. Rural jump-start zone program benefits

(1) New business income tax credit. (a) (I) If a new business locates in a rural jump-start zone during the income tax years commencing on or after January 1, 2016, but before January 1, 2021, and the commission has approved the new business for the rural jump-start zone program benefits as specified in section 39-30.5-104 (7)(a), then except as provided in subparagraph (II) of this paragraph (a), the new business is entitled to receive an annual income tax credit in an amount equal to one hundred percent of the income taxes imposed by article 22 of this title on the income derived from its activities in the rural jump-start zone for four consecutive income tax years beginning with the first income tax year designated by the commission in the first credit certificate. The commission shall conduct an annual review to verify that the new business continues to meet the requirements set forth in this article and shall issue a credit certificate to the new business for every income tax year during the four-year period only if the commission is satisfied the requirements are being met.

(II) A new business may seek an extension of the four-year benefits period specified in subparagraph (I) of this paragraph (a) by completing a written application to the commission. The extension may not exceed an additional four years. The application for extension must include an explanation of the new business' need for the extension and any other information the commission deems necessary. In deciding whether to grant the extension, the commission must consider the state of the economy in the rural jump-start zone, the estimated demand for tax credits allowed in this section for other new businesses, and the importance of these credits in incentivizing the new business. The extension application must be considered at a regularly scheduled meeting of the commission where the public is allowed to comment.

(b) To claim the income tax credit allowed in this section, the new business shall attach a copy of the credit certificate to its state income tax return. No tax credit is allowed under this section unless the new business provides the copy of the credit certificate with its filed state income tax return.

(c) If a new business has income both from operations within the rural jump-start zone and operations outside of the rural jump-start zone, the new business shall apportion its income between the operations within and outside the rural jump-start zone in accordance with rules promulgated by the department in order to calculate the amount of income tax credit. Such rules shall calculate the value of the credit, as nearly as practicable, to be equal to the tax due on the income generated by the new business that relates to its activities in the rural jump-start zone on the basis of the new business' property and payroll in the rural jump-start zone relative to its property and payroll everywhere.

(d) The commission shall, in a sufficiently timely manner to allow the department to process returns claiming the income tax credits allowed by this section, provide the department with an electronic report of each new business that the commission approved for the rural jump-start zone program benefits as specified in section 39-30.5-104 (7)(a) for the preceding calendar year that includes the following information:

(I) The taxpayer's name; and

(II) The taxpayer's social security number or the taxpayer's Colorado account number and federal employer identification number.

(e) If a new business receiving an income tax credit allowed in this subsection (1) is a partnership, limited liability company, S corporation, or similar pass-through entity, the commission shall issue credit certificates that allocate the credit among the new business' partners, shareholders, members, or other constituent entities in accordance with their ownership interests. The new business shall certify to the commission, and the commission shall provide to the department no later than the January 15 following each income tax year for which the new business is claiming a credit, the identity and ownership percentage, including such identifying information as the department may require, of each partner, shareholder, member, or other constituent entity of the new business.

(2) New hire income tax credit. (a) (I) Except as provided in section 39-30.5-104 (7)(b)(II) and subparagraph (II) of this paragraph (a), if a new hire is employed by a new business, and the commission has approved the new business for the rural jump-start zone program benefits as specified in section 39-30.5-104 (7)(a), for income tax years commencing on or after January 1, 2016, but before January 1, 2021, new hires are entitled to receive an income tax credit in an amount equal to one hundred percent of the income taxes imposed by article 22 of this title on the new hire's wages paid by the new business for work performed in the rural jump-start zone for four consecutive income tax years beginning with the first income tax year in which the new hire is employed by the new business. The commission shall conduct an annual review to verify that the new hire and the new business continue to meet the requirements set forth in this article and shall issue a credit certificate to the new business for each new hire for every income tax year during the four-year period only if the commission is satisfied the requirements are being met.

(II) A new business may seek an extension of the four-year benefits period specified in subparagraph (I) of this paragraph (a) by completing a written application to the commission. The extension may not exceed an additional four years. The application for extension must include an explanation of the new business' need for the extension and any other information the commission deems necessary. In deciding whether to grant the extension, the commission must consider the state of the economy in the rural jump-start zone, the estimated demand for tax credits allowed in this section for other new businesses, and the importance of these credits in incentivizing the new business. The extension application must be considered at a regularly scheduled meeting of the commission where the public is allowed to comment.

(b) To claim the income tax credit allowed in this section, the new hire shall attach a copy of the credit certificate to the new hire's state income tax return. No tax credit is allowed under this section unless the new hire provides the copy of the credit certificate with his or her filed state income tax return.

(c) The commission shall, in a sufficiently timely manner to allow the department to process returns claiming the credit allowed by this section, provide the department with an electronic report of each new hire receiving a credit certificate as allowed in this section for the preceding calendar year that includes the following information:

(I) The new hire's name; and

(II) The new hire's social security number.

(3) New business sales and use tax refund. (a) Each new business is eligible for a refund for all sales and use taxes imposed under parts 1 and 2 of article 26 of this title on the purchase of all tangible personal property acquired by the new business and used exclusively within the rural jump-start zone. Except as provided in paragraph (b) of this subsection (3), the new business is eligible for the refund allowed in this paragraph (a) for four consecutive years beginning with the date the commission approved the new business for the rural jump-start zone program benefits as specified in section 39-30.5-104 (7)(a).

(b) A new business may seek an extension of the four-year period specified in paragraph (a) of this subsection (3) by completing a written application to the commission. The extension may not exceed an additional four years. The application for extension must include an explanation of the new business' need for the extension and any other information the commission deems necessary. In deciding whether to grant the extension, the commission must consider the state of the economy in the rural jump-start zone, the estimated demand for sales and use tax refunds allowed in this section for other new businesses, and the importance of the refund in incentivizing the new business. The extension application must be considered at a regularly scheduled meeting of the commission where the public is allowed to comment.

(c) The commission shall provide the department with a list of every new business eligible for the sales and use tax refund allowed in this subsection (3).

(4) Restrictions on other credits. Notwithstanding any law to the contrary, if a new business claims the rural jump-start zone program benefits allowed in this section, the new business may not claim any other tax incentive that the new business is eligible for in this title as a result of establishing the new business in the state, including tax incentives for the new hires hired by the new business.



§ 39-30.5-106. Rural jump-start zone - local government requirements

(1) Before the commission may approve a rural jump-start zone as specified in section 39-30.5-104, the following must occur:

(a) An interested distressed county must adopt a resolution affirming that it will provide incentive payments, exemptions, or refunds, as appropriate, to new businesses to eliminate the business personal property tax imposed on all new businesses by the distressed county. The distressed county may adopt an additional resolution affirming that it chooses to provide incentive payments, exemptions, or refunds, as appropriate, to all new businesses to eliminate any other tax imposed on or paid by such new businesses in the distressed county.

(b) Interested municipalities within an interested distressed county must adopt either:

(I) A general resolution affirming that it will provide incentive payments, exemptions, or refunds, as appropriate, to all new businesses to eliminate the business personal property tax imposed on new businesses by the interested municipality. The interested municipality may adopt an additional resolution affirming that it chooses to provide incentive payments, exemptions, or refunds, as appropriate, to all new businesses to eliminate any other tax imposed on or paid by such new businesses in the interested municipality.

(II) A limited resolution affirming that it will provide incentive payments, exemptions, or refunds, as appropriate, to a specific new business to eliminate the business personal property tax imposed on the specific new business by the interested municipality. The interested municipality may adopt an additional resolution affirming that it chooses to provide incentive payments, exemptions, or refunds, as appropriate, to the specific business to eliminate any other tax imposed on or paid by the specific business in the interested municipality.



§ 39-30.5-107. Rural jump-start zone reporting requirements

(1) The commission shall annually post on the Colorado office of economic development's website, and include in the commission's annual report required to be presented to the general assembly pursuant to section 24-46-104 (2), C.R.S., the following information regarding any rural jump-start zone program benefits allowed under this article:

(a) The distressed county and interested municipalities that make up the rural jump-start zone;

(b) The state institution of higher education that submitted the application;

(c) The name of the new business;

(d) The type of new business;

(e) The tax year for which the first credit certificate is issued or the date the sales and use tax refund is authorized;

(f) The number of new hires hired;

(g) The average salary or hourly wage of each new hire;

(h) An estimated amount, as calculated by the new business, of the income tax credits for the new business and any new hires and the sales and use tax refunds allowed in section 39-30.5-105, and an estimated amount, as calculated by the new business, of incentive payments, exemptions, or refunds provided by local governments as allowed in section 39-30.5-106; and

(i) Any other economic benefits resulting from the rural jump-start zone program.

(2) Any new business located in a rural jump-start zone must submit an annual report to the commission in a form and at such time and with such information as prescribed by the commission in its guidelines. Such information shall be sufficient for the commission to monitor the continued eligibility of the new business and the new hires to continue to participate in the rural jump-start zone program and to receive the rural jump-start zone program benefits.



§ 39-30.5-108. Severability

If any provision of this article or the application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this article that can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.






Article 31 - Property Tax - Rent - Heat or Fuel - Assistance for the Elderly or Disabled

§ 39-31-101. Real property tax assistance - eligibility - applicability - definitions

(1) (a) Individuals having resided within this state for the entire taxable year who are sixty-five years of age or older during the taxable year shall be eligible for a grant to be determined with respect to the income taxes imposed by article 22 of this title based upon the payment by such persons of real estate taxes, including taxes on mobile homes, or trailer coach specific ownership tax on, or tax-equivalent payments with respect to, such residences occupied by such persons, subject to the additional qualification requirements of this section.

(b) (I) Spouses are treated as jointly qualifying for the grant under paragraph (a) of this subsection (1) if either spouse meets the age requirement and they jointly meet all the limitations of subsection (3) of this section. In all cases spouses must file one joint claim.

(II) A surviving spouse fifty-eight years of age or older shall be treated as qualifying for the grant under paragraph (a) of this subsection (1) if such surviving spouse meets all the limitations imposed by subsection (3) of this section.

(c) (I) The grant authorized by this section shall also be allowed to individuals having resided in this state for the entire taxable year and coming within the limitations imposed by subsection (3) of this section who, regardless of age, have a disability during the entire taxable year to a degree sufficient to qualify for the payment to them of full benefits from any bona fide public or private plan or source based solely upon such disability.

(II) An individual has a disability for the purposes of subparagraph (I) of this paragraph (c) if such individual is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or that has lasted for a continuous period of not less than twelve months.

(d) Eligibility under more than one provision of this subsection (1) shall not operate to increase the amount of any grant available to an individual or spouses under subsection (2) of this section.

(2) A grant is the amount of the general property taxes actually paid on the residence or the amount of taxes actually paid on a mobile home, plus any tax-equivalent payments computed pursuant to subsection (4) of this section, with respect to the rent of a trailer space during the year for which the grant is claimed, the amount of the specific ownership tax actually paid on a trailer coach, or the amount of the tax-equivalent payments, computed pursuant to subsection (4) of this section, actually made during the year for which such grant is claimed, but in no event may it exceed:

(a) In the case of an individual:

(I) and (II) (Deleted by amendment, L. 2014.)

(III) For grants claimed for years commencing on or after January 1, 2008, but before January 1, 2014, six hundred dollars reduced by ten percent of the amount by which the individual's income exceeds six thousand dollars in 2008, and, each year thereafter, the amount for the prior year adjusted for inflation.

(a.5) Except as set forth in subsection (2.3) of this section, for grants claimed for years commencing on or after January 1, 2014, in the case of an individual whose income is less than or equal to twelve thousand seven hundred twenty dollars, seven hundred dollars reduced by ten percent of the amount by which the individual's income exceeds six thousand six hundred thirty-nine dollars or two hundred twenty-seven dollars, whichever amount is greater.

(b) In the case of spouses:

(I) and (II) (Deleted by amendment, L. 2014.)

(III) For grants claimed for years commencing on or after January 1, 2008, but before January 1, 2014, six hundred dollars reduced by ten percent of their income over nine thousand seven hundred dollars in 2008, and, each year thereafter, the amount for the prior year adjusted for inflation.

(c) Except as set forth in subsection (2.3) of this section, for grants claimed for years commencing on or after January 1, 2014, in the case of spouses whose income is less than or equal to seventeen thousand one hundred forty-six dollars, seven hundred dollars reduced by ten percent of their income over ten thousand seven hundred thirty-one dollars, or two hundred twenty-seven dollars, whichever amount is greater.

(2.3) For grants claimed for years commencing on or after January 1, 2015, the income thresholds used to determine the eligibility for and amount of a grant pursuant to subsection (2) of this section are equal to the income thresholds for the prior year adjusted for inflation.

(2.5) In 2000 and in every even-numbered year thereafter, the finance committees of the senate and the house of representatives shall examine the grant amounts and reduction percentages set forth in subsection (2) of this section, considering the level of the federal poverty index and such other information as is available to the committees, and shall determine whether said amounts and percentages should be modified.

(3) Such grant shall be allowed to such persons as described in subsection (1) of this section who meet the following requirements:

(a) Are not claimed as an exemption for purposes of Colorado income tax by any other person for the taxable year;

(b) Have income from all sources for the taxable year of less than the maximum amount for which such persons are eligible to receive a grant based on the operation of paragraphs (a), (a.5), (b), and (c) of subsection (2) of this section, including, but not limited to, for this purpose, alimony, support money, cash public assistance and relief, pension or annuity benefits, federal social security benefits, veterans' benefits, nontaxable interest, workers' compensation, and unemployment compensation benefits. For the purposes of this paragraph (b), the following shall not be considered income:

(I) Outright gifts;

(II) Medicaid payments specifically provided for the payment of medicare premiums;

(II.5) Payments from or income received by a special needs trust; and

(III) Those specific veterans' benefits that are service-connected disability compensation payments. For the purposes of this subparagraph (III), "service-connected disability compensation payments" means those payments made for permanent disability, which disability shall be limited to loss of or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; loss of use of both hands; blindness in both eyes, including such blindness with only light perception; or loss of one lower extremity together with residuals or organic disease or injury that so affects the functions of balance or propulsion as to preclude locomotion without the use of a wheelchair.

(4) (a) The tax-equivalent amount for persons otherwise qualified who paid rent for the right to occupy premises, upon which ad valorem taxes were levied, as a residence during the taxable year shall be considered as twenty percent of the actual rent paid during the taxable year, not including any charge for utilities or food.

(b) To qualify as a tax-equivalent payment, rent must have been paid as a part of a bona fide tenancy or leasing agreement and shall not include any portion of payments made to institutions or facilities commonly known as nursing homes but shall include rent paid to a public housing authority and rent paid for the use of a mobile home or paid on trailer space if paid as a part of a bona fide tenancy.

(5) As used in this section, "inflation" means the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index.



§ 39-31-102. Procedures to obtain grant - department of revenue - responsibilities

(1) (a) A grant authorized by section 39-31-101 or 39-31-104 shall be paid from the reserve for refunds created by section 39-22-622. Payments shall be made on a quarterly basis, with the amount of each payment equal to the total amount of the grant divided by the number of quarters remaining in the calendar year in which the grant is awarded, with the calculation including the quarter in which the grant is awarded. Claimants meeting all qualification requirements for an entire taxable year shall be entitled to a grant allowable pursuant to section 39-31-101 or 39-31-104. Grants paid pursuant to this subsection (1) shall be included for informational purposes in the general appropriation bill or in supplemental appropriation bills for the purpose of complying with the limitation on state fiscal year spending imposed by section 20 of article X of the state constitution and section 24-77-103, C.R.S.

(b) The department of revenue shall update its database on a periodic basis as necessary to ensure that all eligible claimants are receiving the grants.

(2) The executive director shall prescribe the forms to be used for the grants authorized by section 39-31-101 or 39-31-104 and prepare any instructions related to the forms. The executive director may create an electronic form to be used in addition to the paper form. If a sales tax refund is allowed for any given income tax year in accordance with section 39-22-2002, the executive director shall include provisions on the forms to allow qualified individuals to apply for the refund pursuant to section 39-22-2003 (5)(c). To receive a grant, an individual must claim the grant on the executive director's form.

(3) (a) If two or more persons, other than spouses, are entitled to a grant authorized by section 39-31-101 or 39-31-104, it may be claimed by either or any of such persons meeting the qualifications therefor. When two or more persons claim the grant for the same residence, the executive director is authorized to determine the proper allocation of such grant.

(b) No grant received pursuant to this section shall be treated as income for purposes of determining the eligibility of any person for old age pension benefits under article 2 of title 26, C.R.S.

(4) The property tax assistance grant shall in no case exceed the amount of the general property taxes actually paid. A grant for property taxes or tax-equivalent amounts paid under section 39-31-101 shall not be made unless properly claimed on or before the expiration of twenty-four months after the end of the income tax year during which such taxes or tax-equivalent amounts were actually paid.

(5) Any person who is claimed as an exemption for purposes of the Colorado income tax by any other person for the taxable year shall be ineligible for the grant authorized by this section.

(6) The grant for heat or fuel expenses shall in no case exceed the amount of the heat or fuel expenses actually paid and shall not be made unless the appropriate form claiming the same is filed with the department of revenue on or before the expiration of twenty-four months after the end of the taxable year for which such credit or refund is claimed.



§ 39-31-103. Department of human services - outreach - departmental information sharing

(1) The department of human services shall conduct outreach for the grants available under this article. As part of this duty, the department shall:

(a) Target the outreach to participants in other state benefit programs;

(b) Incorporate the outreach into existing media campaigns;

(c) Work with county departments of human or social services;

(d) Collaborate with interested community-based organizations, including sharing of outreach expenses; and

(e) Undertake any other measures that it deems necessary to ensure collaboration and cost-effective outreach that improves program participation.

(2) The department of human services may solicit, receive, and expend gifts, grants, or donations from any person, including community-based organizations, for the purpose of paying any part of the outreach.

(3) (a) On or before July 1, 2015, and July 1 of every odd-numbered year thereafter, the department of human services shall report to the public health care and human services committee of the house of representatives and the health and human services committee of the senate, or any successor committees, about its outreach conducted pursuant to this section. In the report, the department shall include a description of:

(I) The types of outreach undertaken by the department;

(II) The success of the outreach as measured by public participation, including the participation by eligible members of racial and ethnic minority populations, or other indicators that the department can evaluate;

(III) Any recommendations for statutory changes that would help improve program participation; and

(IV) Any other recommendations related to the grants made under this article.

(b) This subsection (3) is exempt from the provisions of section 24-1-136 (11), C.R.S., and the periodic reporting requirements of this section are effective until changed by the general assembly acting by bill.

(4) Nothing in this section changes the department of revenue's responsibility to create the grant forms and to pay the grants under this article.

(5) The department of revenue and the department of human services shall share information and collaborate as is necessary for each department to efficiently administer this article.



§ 39-31-104. Heat or fuel expenses assistance - eligibility - applicability - definitions

(1) (a) (I) Individuals having resided within this state for the entire taxable year who are sixty-five years of age or older during the taxable year shall be eligible for a grant to be determined with respect to the income taxes imposed by article 22 of this title to aid in the payment by such persons of heat or fuel expenses for residences occupied by such persons, subject to the additional qualification requirements of this section.

(II) For persons otherwise qualified who paid heat or fuel expenses indirectly as part of their rental payments, it shall be presumed that ten percent of the actual rent paid during the taxable year was for heat or fuel expenses. For rental payments to qualify under this subparagraph (II), they must have been paid as a part of a bona fide tenancy or lease agreement. Rental payments made to institutions or facilities commonly known as nursing homes shall not qualify, but rental payments made to a public housing authority or for the use of a mobile home shall qualify if paid as a part of a bona fide tenancy or lease agreement.

(b) (I) Spouses are treated as jointly qualifying for the grant under paragraph (a) of this subsection (1) if either spouse meets the age requirement and they jointly meet all the limitations of subsection (3) of this section. In all cases, spouses must file one joint claim.

(II) A surviving spouse fifty-eight years of age or older shall be treated as qualifying for the grant under paragraph (a) of this subsection (1) if such surviving spouse meets all the limitations imposed by subsection (3) of this section.

(c) (I) The grant authorized by this section shall also be allowed to individuals having resided in this state for the entire taxable year and coming within the limitations imposed by subsection (3) of this section who, regardless of age, have a disability during the entire taxable year to a degree sufficient to qualify for the payment to them of full benefits from any bona fide public or private plan or source based solely upon such disability.

(II) An individual has a disability for the purposes of subparagraph (I) of this paragraph (c) if such individual is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or that has lasted for a continuous period of not less than twelve months.

(d) Eligibility under more than one provision of this subsection (1) shall not operate to increase the amount of any grant available to an individual or spouses under subsection (2) of this section.

(e) The grant provided by this section shall apply to income tax years commencing on or after January 1, 1987.

(2) The grant shall be as follows:

(a) In the case of an individual:

(I) and (II) (Deleted by amendment, L. 2014.)

(III) For grants claimed for years commencing on or after January 1, 2008, but before January 1, 2014, one hundred ninety-two dollars reduced by three and two-tenths percent of the amount by which the individual's income exceeds six thousand dollars in 2008, and, each year thereafter, the amount for the prior year adjusted for inflation.

(a.5) Except as set forth in subsection (2.3) of this section, for grants claimed for years commencing on or after January 1, 2014, in the case of an individual whose income is less than or equal twelve thousand seven hundred twenty dollars, one hundred ninety-two dollars reduced by three and two-tenths percent of the amount by which the individual's income exceeds six thousand six hundred thirty-nine dollars or seventy-three dollars, whichever amount is greater.

(b) In the case of spouses:

(I) and (II) (Deleted by amendment, L. 2014.)

(III) For grants claimed for years commencing on or after January 1, 2008, but before January 1, 2014, one hundred ninety-two dollars reduced by three and two-tenths percent of their income over nine thousand seven hundred dollars in 2008, and, each year thereafter, the amount for the prior year adjusted for inflation.

(c) Except as set forth in subsection (2.3) of this section, for grants claimed for years commencing on or after January 1, 2014, in the case of spouses whose income is less than or equal to seventeen thousand one hundred forty-six dollars, one hundred ninety-two dollars reduced by three and two-tenths percent of their income over ten thousand seven hundred thirty-one dollars or seventy-three dollars, whichever amount is greater.

(2.3) For grants claimed for years commencing on or after January 1, 2015, the income thresholds used to determine the eligibility for and amount of a grant pursuant to subsection (2) of this section are equal to the income thresholds for the prior year adjusted for inflation.

(2.5) In 2000 and in every even-numbered year thereafter, the finance committees of the senate and the house of representatives shall examine the grant amounts and reduction percentages set forth in subsection (2) of this section, considering the level of federal poverty index and such other information as is available to the committees, and shall determine whether said amounts and percentages should be modified.

(3) Such grant shall be allowed to such persons as described in subsection (1) of this section who meet the following requirements:

(a) Are not claimed as an exemption for purposes of Colorado income tax by any other person for the taxable year;

(b) Have income from all sources for the taxable year of less than the maximum amount for which such persons are eligible to receive a grant based on the operation of paragraphs (a), (a.5), (b), and (c) of subsection (2) of this section, including, but not limited to, for this purpose, alimony, support money, cash public assistance and relief, pension or annuity benefits, federal social security benefits, veterans' benefits, nontaxable interest, workers' compensation, and unemployment compensation benefits. For the purposes of this paragraph (b), the following shall not be considered income:

(I) Outright gifts;

(II) Medicaid payments specifically provided for the payment of medicare premiums;

(II.5) Payments from or income received by a special needs trust; and

(III) Those specific veterans' benefits that are service-connected disability compensation payments. For the purposes of this subparagraph (III), "service-connected disability compensation payments", as used in this paragraph (b), means those payments made for permanent disability, which disability shall be limited to loss of or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; loss of use of both hands; blindness in both eyes, including such blindness with only light perception; or loss of one lower extremity together with residuals or organic disease or injury that so affects the functions of balance or propulsion as to preclude locomotion without the use of a wheelchair.

(4) As used in this section, "inflation" means the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder-Greeley, all items, all urban consumers, or its successor index.



§ 39-31-105. Executive director - rule-making - collection of erroneous payments - waiver

(1) The executive director of the department of revenue may promulgate rules necessary for the administration of this article. Such rules shall be promulgated in accordance with article 4 of title 24, C.R.S.

(2) If the department of revenue incorrectly pays a grant under section 39-31-101 or 39-31-104 as a result of a departmental error, the executive director of the department may waive the reimbursement of the grant and any related interest or penalties that accrue.






Article 32 - Rural Technology Enterprise Zone Act

§ 39-32-101. Short title

This article shall be known and may be cited as the "Rural Technology Enterprise Zone Act".



§ 39-32-102. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The ability of the people in all parts of this state to access the internet, also known as the information superhighway, is an important component in the ability of the state to remain competitive in the fields of business and education as well as the ability of government to provide services to these people both now and in the future; and

(b) A disparity currently exists in the state between the ability of people living in urban areas and people living in rural areas to access the internet because of a lack of adequate technology, infrastructure, and advance telecommunications service in rural areas.

(2) The general assembly further finds and declares that it is the policy of the state, in order to provide incentives for private businesses to invest in the infrastructure needed to improve the ability of the people living in rural areas to access the internet, to establish a program to provide a tax incentive to enterprises that provide such infrastructure in designated areas to be known as rural technology enterprise zones.



§ 39-32-103. Needs assessment and inventory - public hearing

(1) In order to determine the extent to which the internet can be accessed in rural areas of the state, the public utilities commission shall conduct a technology infrastructure needs assessment and inventory in such areas to determine the status of internet access in rural areas. Such needs assessment and inventory shall specifically examine the following:

(a) The need and ability to provide or improve internet access in rural areas in the state;

(b) The existence and identification of any barriers that prevent or reduce internet access in rural areas; and

(c) The types of technology infrastructure, including advanced and emerging technologies, that would improve internet access in rural areas.

(2) After conducting the needs and assessment inventory pursuant to subsection (1) of this section, the public utilities commission shall conduct a public hearing on the designation of rural technology enterprise zones pursuant to section 39-32-104. The commission shall provide public notice of such hearing to residents living within any proposed rural technology enterprise zone and to any other interested parties the commission may identify. The commission shall consider any testimony or other evidence presented at such hearing in designating any rural technology enterprise zone pursuant to section 39-32-104.



§ 39-32-104. Zones established

(1) Based upon the needs and assessment inventory and the evidence received during the public hearing conducted pursuant to section 39-32-103, the public utilities commission may designate rural areas in the state as rural technology enterprise zones. In designating such zones, the commission shall specify by rule, based upon the needs and assessment inventory and the evidence received at the public hearing, the specific technology infrastructure needs of each rural technology enterprise zone and the types of investments that will meet those needs. For each rural technology enterprise zone designated pursuant to this section, the commission shall further specify the following:

(a) The boundaries of the rural technology enterprise zone;

(b) The potential for increasing internet access within the rural technology enterprise zone;

(c) The specific technology infrastructure required to provide adequate internet access within the zone and any unique needs or characteristics of the zone;

(d) The specific investments in technology infrastructure that will qualify for income tax credits in the zone pursuant to section 39-32-105; and

(e) Any other information the commission deems pertinent.



§ 39-32-105. Credit against tax - investment in technology infrastructure

(1) There shall be allowed to any person as a credit against the tax imposed by article 22 of this title, for income tax years commencing on or after January 1, 1999, but prior to January 1, 2005, an amount equal to ten percent of the amount of the total investment made during such years in technology infrastructure required to provide internet access in rural technology enterprise zones. Such credit may be claimed only for specific capital investments in technology infrastructure that will qualify for income tax credits in such zone as specified by the public utilities commission pursuant to section 39-32-104 (1)(d). The credit claimed by a person pursuant to this section shall not exceed one hundred thousand dollars in any one tax year.

(2) If the credit allowed under this section exceeds the income taxes otherwise due on the claimant's income, the amount of the credit not used as an offset against income taxes may be carried forward as a tax credit against subsequent years' income tax liability for a period not to exceed ten years and shall be applied first to the earliest years possible.



§ 39-32-107. Rules

The public utilities commission shall promulgate rules necessary for the administration of sections 39-32-103 and 39-32-104. The department of revenue shall promulgate rules necessary for the administration of section 39-32-105. Rules promulgated pursuant to this section shall be promulgated in accordance with article 4 of title 24, C.R.S.






Article 33 - Alternative Fuels Rebate



Article 34 - Colorado Commission on Taxation



Article 35 - Aviation Development Zone Act

§ 39-35-101. Short title

This article shall be known and may be cited as the "Aviation Development Zone Act".



§ 39-35-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Aircraft manufacturer" means a business involved in the production of aircraft parts specifically used in the manufacture of aircraft or a business involved in the development of a proof of concept or prototype aircraft, a test and evaluation aircraft, a certification aircraft, or a production aircraft. For income tax years commencing before January 1, 2013, "aircraft manufacturer" excludes a business or any portion of a business that is involved in the maintenance of aircraft. For income tax years commencing on or after January 1, 2013, "aircraft manufacturer" includes a business or any portion of a business that is involved in the maintenance and repair, completion, or modification of aircraft.

(2) "Airport" means any public-use facility so designated or licensed by the federal aviation administration and listed in the national plan of integrated airport systems in accordance with section 47103 of title 49 of the United States Code.

(3) "Facility" means any factory or other building in which an aircraft manufacturer conducts business and in which employees of the aircraft manufacturer work on a regular basis.

(4) "New employee" means a full-time employee hired by an aircraft manufacturer to work at a facility that is located in an aviation development zone in the state. For purposes of this subsection (4), an employee shall work for at least thirty-five hours per week on a regular basis throughout the year performing duties at a facility in an aviation development zone in order to be considered a full-time employee.

(5) "Office" means the Colorado office of economic development created in section 24-48.5-101, C.R.S.



§ 39-35-103. Zones established

Any airport in the state may register with the office to become an aviation development zone. Only the area included within the boundaries of the airport shall be included in the aviation development zone. The office may establish procedures for the registration of airports as aviation development zones pursuant to this article.



§ 39-35-104. Aircraft manufacturer - credit for new employees

(1) For any income tax year commencing on or after January 1, 2006, but before January 1, 2023, any aircraft manufacturer that is located in an aviation development zone in the state, that employs at least ten full-time employees within the zone, and that hires one or more new employees during the income tax year shall be allowed a credit against the income tax imposed by article 22 of this title in an amount equal to one thousand two hundred dollars for each new employee who is working within the zone, prorated according to the number of months the new employee was employed by the aircraft manufacturer during the income tax year.

(2) An aircraft manufacturer that qualifies for the credit allowed pursuant to this section shall be allowed the credit for each subsequent tax year for each additional new employee. Any credit shall be allowed for a maximum of twelve consecutive months for each new employee employed by the aircraft manufacturer.

(3) (a) The number of new employees employed during any income tax year shall be determined by dividing by twelve the sum of the number of new employees on the last business day of each month of the income tax year. If the aircraft manufacturer is in operation for less than the entire income tax year, the number of new employees shall be determined by dividing the sum of the number of new employees on the last business day of each full calendar month during the portion of such income tax year during which the aircraft manufacturer was in operation by the number of full calendar months in such income tax year.

(b) For the purpose of determining the amount of the credit allowed pursuant to this section in the case of an aircraft manufacturer that already operates a facility in an aviation development zone on January 1, 2006, or that opens a facility in an aviation development zone to replace another facility in or outside of an aviation development zone at which the aircraft manufacturer discontinued operations before the close of the first income tax year in which the credit is allowed pursuant to this section, the number of new employees for which the credit is claimed shall not exceed the difference between the average number of employees employed during the income tax year less the average number of employees employed at the existing facility or the replacement facility, as determined pursuant to paragraph (a) of this subsection (3), during the two income tax years preceding the income tax year in which the credit is claimed.

(4) If the total amount of the credits claimed by an aircraft manufacturer pursuant to the provisions of this section exceeds the amount of income taxes due on the income of the aircraft manufacturer in the income tax year for which the credits are being claimed, the amount of the credits not used as an offset against income taxes in said income tax year shall not be allowed as a refund but may be carried forward as a credit against subsequent years' tax liability for a period not to exceed five years and shall be applied first to the earliest income tax years possible. Any amount of the credit that is not used during said period shall not be refundable to the aircraft manufacturer.

(5) For purposes of this section, a partnership, S corporation, limited liability company, or other entity electing not to be taxed as a corporation may pass through the credits earned under this section in any tax year to its participating partners, shareholders, or members, referred to in this section as the "investors", in any percentage the entity chooses, up to the amount of the credit earned in the tax year. Credits earned but unclaimed in a tax year for which the entity elects to be taxed as a corporation may not be distributed to investors in a later tax year for which the entity elects not to be taxed as a corporation. In any tax year for which the entity elects not to be taxed as a corporation, all credits passed through to investors may be carried forward at the investor level for the carryover periods specified in this section.

(6) For purposes of this section, an aircraft manufacturer may only claim the new employee credit for employees for whom:

(a) The aircraft manufacturer withholds social security, medicare, and income taxes under the aircraft manufacturer's own federal and state taxpayer identification numbers; or

(b) The aircraft manufacturer is the work-site employer, as defined in section 8-70-114 (2)(a)(VII), C.R.S., and an employee leasing company, as defined in section 8-70-114 (2)(a)(V), C.R.S., as the employing unit for, or co-employer with, the aircraft manufacturer, withholds social security, medicare, and income taxes under the employee leasing company's own federal and state taxpayer identification numbers.

(7) The executive director of the department of revenue shall promulgate rules necessary for the administration of this section in accordance with article 4 of title 24, C.R.S.



§ 39-35-105. Reporting requirements

(1) Any aircraft manufacturer that claims a new employee income tax credit pursuant to section 39-35-104 shall file an annual progress report with the office and the department of revenue within ninety days of the end of the manufacturer's income tax year.

(2) The annual progress report shall include, but shall not be limited to, the following:

(a) (I) If the aircraft manufacturer is a corporation, the corporate name of the aircraft manufacturer and the name of the chief officer of the aircraft manufacturer; or

(II) If the aircraft manufacturer is one or more individuals doing business as a partnership or other pass-through entity under a distinct business name, the business name used by the partnership or other pass-through entity.

(b) The business address and phone number of the aircraft manufacturer;

(c) A statement of the number of new employees for which the aircraft manufacturer claimed an income tax credit pursuant to section 39-35-104 and the total amount of the income tax credit claimed for the income tax year for which the report is prepared;

(d) Payroll or other data to verify the number of full-time employees employed by the aircraft manufacturer during the income tax year in which the aircraft manufacturer claimed an income tax credit pursuant to section 39-35-104 and data to verify the number of full-time employees employed by the aircraft manufacturer for the two income tax years immediately preceding such income tax year;

(e) The average annual compensation level, including benefits, of the full-time employees employed by the aircraft manufacturer;

(f) A statement of the total number of new employees retained during the income tax year for which the report is prepared if the aircraft manufacturer claimed an income tax credit pursuant to section 39-35-104 for the prior income tax year;

(g) A statement as to whether the aircraft manufacturer reduced employment at any other site in the state that is controlled by the aircraft manufacturer as a result of automation, merger, acquisition, corporate restructuring, or other business activity; and

(h) Any other information reasonably required by the office or the department of revenue to evaluate the progress and effectiveness of the incentives allowed to aircraft manufacturers pursuant to section 39-35-104.

(3) An annual progress report submitted to the office and the department of revenue shall include a signed certification as to the accuracy of the report by the chief officer of the aircraft manufacturer.

(4) The office shall include the annual progress reports submitted to the office pursuant to this section in an annual report to the general assembly.

(5) The department of revenue may review the annual progress reports submitted pursuant to this section and, on the basis of any information contained in such reports, conduct an audit of the taxpayer pursuant to section 24-35-108 (1)(c), C.R.S.

(6) The information submitted in the annual progress report to the office and the department of revenue shall be considered public records as defined in section 24-72-202 (6), C.R.S., and shall be preserved for at least five years by the office. The office shall be the custodian of the reports and shall make the reports available for inspection by any person at reasonable times. Nothing in this subsection (6) shall be construed to permit the disclosure to the public of any Colorado income tax return or of any information that reveals the amount of compensation paid to any individual employee.



§ 39-35-106. Repeal of article

This article is repealed, effective January 1, 2024, unless it is continued or reestablished by the general assembly acting by bill prior to said date.












Title 40 - Utilities

Public Utilities

Article 1 - Definitions

§ 40-1-101. Public utilities law

Articles 1 to 7 of this title shall be known and may be cited as the "Public Utilities Law" and shall apply to the public utilities and public services described in said articles 1 to 7 and to the commission referred to in article 2 of this title.



§ 40-1-102. Definitions

As used in articles 1 to 7 of this title, unless the context otherwise requires:

(1) "Alternative fuel vehicle" means any automobile, truck, motor bus, boat, airplane, train, tractor, or other type of motorized off-highway equipment or other self-propelled device or vessel that is capable of moving itself or being moved from place to place utilizing, in whole or in part, liquefied petroleum gas, natural gas, electricity, or a combination of natural gas and electricity as transportation fuel, whether or not the vehicle is used in agricultural, commercial, domestic, or industrial operations.

(1.5) "Commission" means the public utilities commission of the state of Colorado.

(2) "Commissioner" means one of the members of the commission.

(3) (a) "Common carrier" means:

(I) Every person directly or indirectly affording a means of transportation, or any service or facility in connection therewith, within this state by motor vehicle or other vehicle whatever by indiscriminately accepting and carrying passengers for compensation; and

(II) Every person affording a means of transportation within this state by railroad by indiscriminately accepting and carrying for compensation passengers or property.

(b) "Common carrier" does not include a motor carrier that provides transportation not subject to regulation pursuant to section 40-10.1-105, a motor carrier that is subject to part 3, 4, or 5 of article 10.1 of this title, a transportation network company, as defined in section 40-10.1-602 (3), or a transportation network company driver, as defined in section 40-10.1-602 (4).

(4) "Compensation" means any money, property, service, or thing of value charged or received, or to be charged or received, whether directly or indirectly.

(5) (a) "Cost-effective", with reference to a natural gas or electric demand-side management program or related measure, means having a benefit-cost ratio greater than one.

(b) In calculating the benefit-cost ratio, the benefits shall include, but are not limited to, the following, as applicable:

(I) The utility's avoided generation, transmission, distribution, capacity, and energy costs;

(II) The valuation of avoided emissions; and

(III) Nonenergy benefits as determined by the commission.

(c) In calculating the benefit-cost ratio, the costs shall include, but are not limited to, utility and participant expenditures for the following, as applicable:

(I) Program design, administration, evaluation, advertising, and promotion;

(II) Customer education;

(III) Incentives and discounts;

(IV) Capital costs; and

(V) Operation and maintenance expenses.

(6) "Demand-side management programs" or "DSM programs" means energy efficiency, conservation, load management, and demand response programs or any combination of these programs.

(7) "Education program" means a program, including, but not limited to, an energy audit, that contributes indirectly to a cost-effective demand-side management program. Education programs shall not be subject to independent cost-effectiveness requirements.

(8) "Full service customer" means a residential or commercial customer that purchases natural gas or electric supply from an investor-owned utility.

(9) "Net present value of revenue requirements" means the current worth of the expected stream of future revenue requirements associated with a particular resource portfolio, expressed in dollars in the year the plan is filed. To determine the current worth of the expected stream of future revenue requirements, a discount rate at the utility's weighted average cost of capital shall be applied to the expected stream of future revenue requirements.

(10) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, and other legal entity.

(11) "Renewable energy" means useful electrical, thermal, or mechanical energy converted directly or indirectly from resources of continuous energy flow or that are perpetually replenished and whose utilization is sustainable indefinitely. The term includes, without limitation, sunlight, the wind, geothermal energy, hydrodynamic forces, and organic matter available on a renewable basis such as forest residues, agricultural crops and wastes, wood and wood wastes, animal wastes, livestock operation residue, aquatic plants, and municipal wastes.



§ 40-1-103. Public utility defined

(1) (a) (I) The term "public utility", when used in articles 1 to 7 of this title, includes every common carrier, pipeline corporation, gas corporation, electrical corporation, telephone corporation, water corporation, person, or municipality operating for the purpose of supplying the public for domestic, mechanical, or public uses and every corporation, or person declared by law to be affected with a public interest, and each of the preceding is hereby declared to be a public utility and to be subject to the jurisdiction, control, and regulation of the commission and to the provisions of articles 1 to 7 of this title.

(II) As used in this paragraph (a), "water corporation" includes a combined water and sewer corporation, whether as a single entity or as different entities under common ownership.

(b) Nothing in articles 1 to 7 of this title shall be construed to apply to:

(I) Irrigation systems, the chief or principal business of which is to supply water for the purpose of irrigation;

(II) Exemptions provided for in the constitution of the state of Colorado relating to municipal utilities;

(III) Hotels, motels, or other lodging-type entities that resell intrastate toll services to their lodging patrons and not to the general public;

(IV) Any consumer who owns pay telephone terminal equipment and who resells local exchange and toll service paid for by coin deposit, credit card, or otherwise by using the tariff services and facilities of regulated telephone utilities;

(V) The provision or resale to the general public of communications services over a cellular radio system. For purposes of this subparagraph (V), a "cellular radio" means a mobile communications system in which the radio frequency spectrum is divided into discrete channels which are assigned in groups to geographic cells within a service area and which are capable of being reused in different cells within that service area.

(VI) Providers of telephone or telecommunications service from inmates at penal institutions.

(2) (a) Every cooperative electric association, or nonprofit electric corporation or association, and every other supplier of electric energy, whether supplying electric energy for the use of the public or for the use of its own members, is hereby declared to be affected with a public interest and to be a public utility and to be subject to the jurisdiction, control, and regulation of the commission and to the provisions of articles 1 to 7 of this title.

(b) (I) Paragraph (a) of this subsection (2) requiring regulation by the commission shall not be applicable to a cooperative electric association which has voted to exempt itself from regulation pursuant to the provisions of section 40-9.5-103. Regulation of such cooperative electric associations shall be in the manner provided in part 1 of article 9.5 of this title.

(II) Repealed.

(c) The supply of electricity or heat to a consumer of the electricity or heat from solar generating equipment located on the site of the consumer's property, which equipment is owned or operated by an entity other than the consumer, shall not subject the owner or operator of the on-site solar generating equipment to regulation as a public utility by the commission if the solar generating equipment is sized to supply no more than one hundred twenty percent of the average annual consumption of electricity by the consumer at that site. For purposes of this paragraph (c), the consumer's site shall include all contiguous property owned or leased by the consumer, without regard to interruptions in contiguity caused by easements, public thoroughfares, transportation rights-of-way, or utility rights-of-way.

(3) For the purposes of articles 1 to 7 of this title, a motor carrier that provides transportation not subject to regulation pursuant to section 40-10.1-105 or that is subject to part 3, 4, or 5 of article 10.1 of this title is not a public utility.

(4) Repealed.



§ 40-1-103.3. Alternative fuel vehicles - definition

(1) As used in this section, "property or premises", with respect to an electric, natural gas, or liquefied petroleum gas extension or connection of service, includes alternative fuel vehicle charging and fueling facilities in addition to buildings and other improvements.

(2) For the purposes of articles 1 to 7 of this title, persons generating electricity for use in alternative fuel vehicle charging or fueling facilities as authorized by subsection (4) of this section, persons reselling electricity supplied by a public utility, or persons reselling compressed or liquefied natural gas, liquefied petroleum gas, or any component parts or by-products to governmental entities or to the public for use as fuel in alternative fuel vehicles or buying electricity stored in such vehicles for resale are not subject to regulation as a public utility. Electric and natural gas public utilities may provide the services described in this subsection (2) as unregulated services, and these unregulated services may not be subsidized by the regulated services of the electric or natural gas public utility.

(3) Owners or operators of property or premises containing an alternative fuel vehicle charging or fueling facility, or the owners or operators of the facility, shall purchase the electricity required for the facility from a public utility with the right to sell electricity to the property, premises, or facility except when the owners or operators of the property, premises, or facility generate electricity on the property or premises for use in alternative fuel vehicles as authorized by subsection (4) of this section.

(4) The owner or operator of a facility that generates electricity for use in alternative fuel vehicle charging or fueling facilities is not subject to regulation as a public utility, if:

(a) The electricity is generated on the property or premises where the charging or fueling facilities are located; and

(b) The electricity is generated from a renewable resource that:

(I) Qualifies as "retail distributed generation" as defined in section 40-2-124 (1)(a)(VIII), if located on the system of an entity subject to the requirements of section 40-2-124. The electric power requirements for the property pursuant to section 40-2-124 (1) include the demand for existing or proposed alternative fuel vehicle charging or fueling facilities in addition to buildings and other improvements.

(II) Complies with section 40-9.5-118, if located on the system of a cooperative electric association; or

(III) Complies with section 40-2-124 (7), if located on the system of a municipally owned utility.

(5) Sale of electricity or natural gas by a public utility to the owner or operator of an alternative fuel vehicle charging or fueling facility is a retail transaction.

(6) The regulated expenditures and investments made by a public utility to accommodate alternative fuel vehicle charging and fueling facilities are equal in priority to all other infrastructure necessary to serve any customer of the public utility in its service territory, but are subordinate to the safety and reliability obligations of the utility.



§ 40-1-103.5. Limited exemption of master meter operators - conditions - rules

(1) Upon its own motion or upon application by any person who purchases gas or electric service from a regulated public utility for the purpose of delivery of such service to end users whose aggregate usage is to be measured by a master meter or other composite measurement device, the commission may exempt such person from regulation of rates under the "Public Utilities Law", articles 1 to 7 of this title, as the commission deems appropriate, so long as all of the following conditions are met:

(a) Such person, referred to in this section as a "master meter operator" or "MMO", does not charge the end users, as part of its billing for utility service, for any costs in addition to the actual cost billed to the MMO by the serving utility, including without limitation costs of construction, maintenance, financing, administration, metering, or billing for the utility distribution system owned by the MMO;

(b) If the MMO bills the end users separately for service, the sum of such billings does not exceed the amount billed to the MMO by the serving utility;

(c) If the MMO bills the end users separately for service, the MMO passes on to the end users any refunds, rebates, rate reductions, or similar adjustments it receives from the serving utility;

(d) Any other conditions deemed necessary by the commission.

(2) In passing on refunds, rebates, rate reductions, or similar adjustments to end users, the MMO shall notify its current end users, either by first-class mail with a certificate of mailing or by inclusion in any monthly or more frequent regular written communication, of such adjustments and inform the end users that they may claim the adjustments within ninety days after receipt of the notice. The MMO may retain any portion of such adjustments which rightfully belongs to the MMO. Upon the expiration of the ninety-day claims period, the MMO shall identify any such adjustments which are unclaimed and, if the aggregate amount unclaimed exceeds one hundred dollars, the MMO shall contribute such unclaimed amount to the fund established by the commission on low-income energy assistance pursuant to section 40-8.5-104.

(3) The commission shall adopt such rules as it deems necessary to implement this section.



§ 40-1-104. Securities - issuance

(1) (a) The term "securities", when used in articles 1 to 7 of this title, includes stocks, bonds, notes, and other evidences of indebtedness.(b) The requirements of this section apply only to public utilities providing electricity or gas service.

(2) The power of every gas corporation and of every electrical corporation operating as a public utility as defined in section 40-1-103 that derives more than five percent of its consolidated gross revenues in the state of Colorado as a public utility, or derives a lesser percentage if said revenues are realized by supplying an amount of energy which equals five percent or more of this state's consumption, to issue or assume securities and to create liens on its property situated within this state is a special privilege, hereby subjected to the supervision and control of the commission. Such public utility, when authorized by order of the commission and not otherwise, may issue or assume securities with a maturity date of more than twelve months after the date of issuance for the following purposes: The acquisition of property; the construction, completion, extension, or improvement of its facilities; the improvement or maintenance of its service; the discharge or lawful refunding of its obligations; the reimbursement of moneys actually expended for said purposes from income or from any other moneys in the treasury not secured by or obtained from the issue of securities within five years next prior to the filing of an application with the commission for the required authorization; or any of such purposes or any other lawful purpose authorized by the commission.

(3) Such public utility, by written petition filed with the commission setting forth the pertinent facts involved, shall make application to the commission for an order authorizing the proposed issue or assumption of securities and the application of the proceeds therefrom to the purpose specified. The commission, with or without a hearing and upon such notice as the commission may prescribe, shall enter its written order approving the petition and authorizing the proposed securities transactions unless the commission finds that such transactions are inconsistent with the public interest or that the purpose thereof is not permitted or is inconsistent with the provisions of this section.

(4) Such public utility may issue or renew, extend, or assume liability on securities, other than stocks, with a maturity date of not more than twelve months after the date of issuance and secured or unsecured, without application to or order of the commission; but no such securities so issued shall in whole or in part be refunded by any issue of securities having a maturity of more than twelve months except on application to and approval of the commission.

(5) All applications for the issuance or assumption of securities shall be placed at the head of the commission's docket and shall be disposed of promptly, within thirty days after the petition is filed with the commission unless it is necessary for good cause to continue the same for a longer period. Whenever such application is continued beyond thirty days after the time it is filed, the commission shall enter an order making such continuance and stating fully the facts necessitating the continuance.

(6) No provision of this section nor any act or deed performed in connection therewith shall be construed to obligate the state of Colorado to pay or guarantee in any manner whatsoever any security authorized, issued, or assumed under the provisions of this section.

(7) All securities issued or assumed without application to and approval of the commission, except the securities mentioned in subsection (4) of this section, shall be void.

(8) The commission shall provide for a serial number or other device to be placed on the face of any such securities for the proper and easy identification thereof.

(9) Notwithstanding any provision of law to the contrary, the commission may approve a petition from a public utility proposing an investment in any of the following if the commission determines that such investment is not otherwise inconsistent with the public interest or that such investment is not otherwise inconsistent with this section:

(a) Any public-private initiative with the department of transportation, as defined in section 43-1-1201 (3), C.R.S.;

(b) Bonds issued for turnpikes in accordance with part 2 of article 3 of title 43, C.R.S.; or

(c) Repealed.

(d) Any other public-private initiative program for transportation system projects in Colorado authorized by law.






Article 1.1 - People Service Transportation

§ 40-1.1-101. Legislative declaration

In order to promote improved transportation for the elderly, for persons with disabilities, and for the residents of rural areas and small towns through an expanded and coordinated transportation network, the general assembly hereby declares it to be the policy of the state to legally define and to recognize people service transportation and volunteer transportation as separate but contributing components of the transportation system. Therefore, it is the policy of the state to remove barriers to low-cost people service transportation and volunteer transportation. For this purpose, transportation systems meeting the criteria prescribed in this article will not be classified as public utilities or as any form of carrier subject to regulation by the commission but as people service transportation and volunteer transportation subject to appropriate regulation and administration.



§ 40-1.1-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Charitable organization" means any charitable unit primarily supported by private donation and not for profit, including but not limited to churches, civic groups, clubs, scout troops, or the American red cross.

(2) "Nonprofit" as applied to people service transportation or volunteer transportation means motor vehicle transportation provided for purposes other than for pecuniary gain, whether or not compensation is paid in connection with such transportation.

(3) "People service agency" means any people service unit primarily supported by public funds and not for profit, such as clinics, day care centers, job programs, congregate meal centers, senior citizen programs, and other government funded bodies.

(4) "People service organization" means a people service agency or a charitable organization.

(5) "People service transportation" means motor vehicle transportation provided on a nonprofit basis by a people service organization generally for the purpose of transporting clients or program beneficiaries in connection with people service programs sponsored by the organization, or by another people service organization. The motor vehicle may be owned, leased, borrowed, or contracted for use by the people service organization.

(6) "Volunteer transportation" means motor vehicle transportation provided on a nonprofit basis by an individual, company, firm, partnership, agency, or corporation under the direction, sponsorship, or supervision of a people service organization. The volunteers may receive an allowance to defray the expected cost of operating the vehicle but may not receive compensation for their time.



§ 40-1.1-103. Classification of transportation

People service transportation and volunteer transportation, as defined in section 40-1.1-102, shall be classified as such for purposes of regulation, insurance, and general administration.



§ 40-1.1-104. Inapplicable laws and regulations

(1) People service transportation and volunteer transportation shall not be considered transportation for compensation, commercial transportation, or any form of carrier. Thus, the following laws and regulations do not apply to motor vehicles while being used for the purpose of people service transportation or volunteer transportation:

(a) Articles 1 and 2 to 9 of this title, concerning public utilities and common carriers;

(b) Article 10.1 of this title, concerning motor carriers; and

(c) and (d) (Deleted by amendment, L. 2011, (HB 11-1198), ch. 127, p. 419, § 13, effective August 10, 2011.)

(e) Articles 20 to 33 of this title, concerning railroads.



§ 40-1.1-105. Insurance for volunteers

People service agencies of the state or any political subdivision thereof are authorized to purchase insurance to cover volunteers when they provide volunteer transportation.



§ 40-1.1-106. Safety and insurance regulation

(1) The provisions of parts 2, 3, and 5 of article 4 of title 42, C.R.S., shall be applicable to motor vehicles used in people service transportation or volunteer transportation.

(2) Before a motor vehicle designed to transport more than sixteen passengers and used in people service transportation or volunteer transportation is operated or permitted to operate on any public highway of this state, the owner of such vehicle shall file with the department of revenue a certificate, in a form as approved by said department, evidencing a motor vehicle liability insurance policy issued by an insurance carrier or insurer authorized to do business in the state of Colorado or a surety bond issued by a company authorized to do a surety business in the state of Colorado with a minimum sum of fifty thousand dollars for damages to property of others, a minimum sum of one hundred thousand dollars for damages for or on account of bodily injury or death of one person as a result of any one accident, and, subject to such limit as to one person, a minimum sum of three hundred thousand dollars for or on account of bodily injury to or death of all persons as a result of any one accident.

(3) Any state agency which provides public funds to a people service agency may establish insurance and safety requirements which are in addition to and consistent with any other applicable insurance and safety requirements and which shall apply to people service transportation or volunteer transportation which it funds.






Article 2 - Public Utilities Commission - Renewable Energy Standard

§ 40-2-101. Creation - appointment - term - subject to termination - repeal of article

(1) A public utilities commission is hereby created, which shall be known as the public utilities commission of the state of Colorado, to consist of three members who shall be appointed by the governor with the consent of the senate. Persons holding office on July 1, 1993, shall continue to serve in such office, but the term of one of these persons shall expire on the Monday preceding the second Tuesday of January, 1995, of another, the Monday preceding the second Tuesday of January, 1996, and of the third, the Monday preceding the second Tuesday of January, 1997, all as the governor shall designate; except that such designation shall not result in the extension of the term of any member to more than four years' duration. Thereafter, appointments shall be made for terms of four years.

(2) No more than two members of the public utilities commission shall be affiliated with the same political party, and any appointment to fill a vacancy shall be for the unexpired term. Each commissioner shall be a qualified elector of this state. The governor shall designate one member of the commission as chair of the commission. The commissioners shall devote their entire time to the duties of their office to the exclusion of any other employment and shall receive such compensation as is designated by law. A majority of the commission shall constitute a quorum for the transaction of its business.

(3) (a) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the public utilities commission created by this section.

(b) (I) This article is repealed, effective July 1, 2019.

(II) Prior to its repeal, the public utilities commission shall be reviewed as provided for in section 24-34-104, C.R.S.



§ 40-2-102. Oath - qualifications

Each commissioner, before entering upon the duties of his office, shall take the constitutional oath of office. No person in the employ of or holding any official relation to any corporation or person, which said corporation or person is subject in whole or in part to regulation by the commission, and no person owning stocks or bonds of any such corporation or who is in any manner pecuniarily interested therein shall be appointed to or hold the office of commissioner or be appointed or employed by the commission; but if any such person becomes the owner of such stocks or bonds or becomes pecuniarily interested in such corporation otherwise than voluntarily, he shall divest himself of such ownership or interest within six months; failing to do so, his office or employment shall become vacant.



§ 40-2-103. Director - duties

(1) The executive director of the department of regulatory agencies, pursuant to section 13 of article XII of the state constitution, and with the approval of the commission, shall appoint a director of the commission. The director shall manage the operations of the agency in order to carry out the public utilities law, to carry out and implement policies, procedures, and decisions made by the commission, and to meet the requirements of the commission concerning any matters within the authority of an agency transferred by a type 1 transfer, as defined in section 24-1-105, C.R.S., and which requirements are under the jurisdiction of the commission. The director has all the powers and responsibilities of the division director for this purpose, including the power to issue all necessary process, writs, warrants, and notices. The director has the requisite power to serve warrants and other process in any county or city and county of this state and to delegate such actions to duly authorized employees or agents of the agency as appropriate.

(2) Repealed.



§ 40-2-104. Assistants and employees

(1) The director of the commission may appoint such experts, engineers, statisticians, accountants, investigative personnel, clerks, and other employees as are necessary to carry out the provisions of this title or to perform the duties and exercise the powers conferred by law upon the commission.

(2) (Deleted by amendment, L. 93, p. 2058, § 6, effective July 1, 1993.)

(3) The director of the commission shall hire and designate employees of the commission as administrative law judges who shall have the power to administer oaths, examine witnesses, receive evidence, and conduct hearings, investigations, and other proceedings on behalf of the commission.



§ 40-2-105. Office - sessions - seal - supplies

(1) The office of the commission shall be in the city and county of Denver. The office shall be open every day, legal holidays, Saturdays, and Sundays excepted. Hearings under this title may be held in such places within this state as shall be determined by the commission. It is the duty of the office of state planning and budgeting to provide suitable quarters for the commission and its employees.

(2) The commission shall have a seal bearing the following inscription: "The public utilities commission of the state of Colorado". The seal shall be affixed to all writs and authentications of copies of records and to such other instruments as the commission shall direct. All courts shall take judicial notice of said seal.

(3) Necessary expenses of the commission shall be paid from appropriations made by the general assembly to the commission.



§ 40-2-106. Reports and decisions of the commission

Whenever an investigation is made, a hearing is held, or a decision is entered by the commission, it is the duty of the commission to make a report or decision in writing in respect thereto which shall state its findings of fact and conclusions thereon, together with its decision or requirement in the premises. All such reports and decisions shall be entered of record and a copy thereof shall be furnished to all parties to the proceedings and to such other persons as the commission may deem advisable.



§ 40-2-107. Compensation and expenses of employees

(1) All employees of the commission shall receive such compensation as may be fixed pursuant to law.

(2) Repealed.

(3) All expenses incurred by the commission pursuant to the provisions of this title, including the actual and necessary traveling expenses and other expenses and disbursements of the commissioners, their officers, and employees shall be paid by the controller from the funds appropriated for the use of the commission upon vouchers of the commission therefor.



§ 40-2-108. Rules

(1) The commission shall promulgate such rules as are necessary for the proper administration and enforcement of this title and shall furnish, without charge, copies of the appropriate rules to each public utility under its jurisdiction and, upon request, to any public officer, agency, political subdivision, association of officers, agencies, or political subdivisions and to any representative of twenty-five or more consumers. The commission shall be governed by the provisions of article 4 of title 24, C.R.S., for the promulgation and adoption of rules; except that, notwithstanding any provision of the said article 4 of title 24, C.R.S., to the contrary, the commission shall issue a decision whenever it adopts rules in accordance with this section.

(2) Notwithstanding section 24-4-103 (6), C.R.S., any temporary or emergency rule adopted by the commission shall be effective until a permanent rule that replaces the temporary or emergency rule is effective but not for more than two hundred ten days after the date of adoption.



§ 40-2-109. Report to executive director of the department of revenue

(1) Repealed.

(2) (a) On March 1 of each year, the public utilities commission shall furnish the executive director of the department of revenue with a list of those public utilities subject to its jurisdiction, supervision, and regulation on January 1 of each year. The provisions of this subsection (2) shall not apply to:

(I) Motor carriers subject to the passenger-mile tax imposed by sections 42-3-304 to 42-3-306, C.R.S., so long as the cost of regulation of such motor carriers is defrayed from the proceeds of such passenger-mile tax; and

(II) Rail fixed guideway systems that are regulated by the public utilities commission pursuant to part 1 of article 18 of this title.

(b) The director of the public utilities commission shall provide written notice to the revisor of statutes once the federal grant moneys made available under the "Moving Ahead for Progress in the 21st Century Act", 49 U.S.C. sec. 5329, have been awarded to the state. This subsection (2) takes effect upon the receipt by the revisor of statutes of such written notice.



§ 40-2-109.5. Incentives for distributed generation - definition

(1) The commission shall develop a policy to establish incentives for consumers who produce distributed generation, including, but not limited to, small wind turbines, thermal biomass, electric biomass, and solar thermal energy. The commission shall consider whether a credit program similar to the renewable energy standard set forth in section 40-2-124 would work for consumers who produce distributed generation. The commission shall present the policy and findings regarding a credit program to the house of representatives transportation and energy committee and the senate agriculture, natural resources, and energy committee, or their successor committees.

(2) As used in this section, "distributed generation" means a system by which a consumer generates heat or electricity using renewable energy resources for his or her own needs and may also send surplus electrical power back into the power grid.

(3) Effective January 1, 2012, all photovoltaic installations funded wholly or partially through financial incentives under this section shall be subject to the requirements set forth in section 40-2-128.



§ 40-2-110. Appropriation and fees

(1) At each regular session, the general assembly shall determine the amounts to be expended by the public utilities commission for its administrative expenses in supervising and regulating the public utilities which are under its jurisdiction, a list of which the commission is required by section 40-2-109 to furnish to the department of revenue, and shall appropriate to the public utilities commission from the public utilities commission fixed utility fund, established in section 40-2-114, the full amount so determined, and such amount shall be defrayed out of the fees to be paid by such public utilities, as provided in section 40-2-112.

(2) (a) (I) At each regular session, the general assembly shall determine the amounts to be expended by the public utilities commission for its administrative expenses in the supervision and regulation of motor carriers as provided by law and shall appropriate such amounts from the public utilities commission motor carrier fund established in section 40-2-110.5 as are necessary to be expended by the commission to accomplish said purposes.

(II) Repealed.

(b) Repealed.



§ 40-2-110.5. Annual fees - motor carriers - public utilities commission motor carrier fund - created

(1) (Deleted by amendment, L. 2011, (HB 11-1198), ch. 127, p. 419, § 15, effective August 10, 2011.)

(2) (a) (Deleted by amendment, L. 2003, p. 2380, § 2, effective August 6, 2003.)

(b) to (e) (Deleted by amendment, L. 93, p. 2059, § 9, effective July 1, 1993.)

(2.5) (Deleted by amendment, L. 2005, p. 31, § 1, effective August 8, 2005.)

(3) Repealed.

(4) and (5) (Deleted by amendment, L. 2011, (HB 11-1198), ch. 127, p. 419, § 15, effective August 10, 2011.)

(6) The public utilities commission motor carrier fund is hereby created in the state treasurer's office. The moneys in the fund shall be subject to annual appropriation by the general assembly for the purposes specified in section 40-2-110 (2)(a)(I). Any unexpended balance remaining in said fund at the end of any fiscal year shall remain in the fund.

(6.5) and (7) Repealed.

(8) Notwithstanding the amount specified for any fee in section 40-10.1-111, the commission by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the commission by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(9) (a) For the 2013-14 fiscal year and for each fiscal year thereafter, if the amount of uncommitted reserves in the motor carrier fund at the conclusion of any given fiscal year exceeds ten percent of the fund's expenditures during that fiscal year, the amount of the excess that is attributable to revenues received from any motor carrier, motor private carrier, broker, freight forwarder, leasing company, or any other person required to register with the United States department of transportation under the unified carrier registration system as authorized by federal law and as provided for in section 40-10.5-102 shall be transferred to the motor carrier safety fund created in section 42-4-235 (6), C.R.S.

(b) The distribution required by paragraph (a) of this subsection (9) is in lieu of, and shall supersede, any provision to the contrary in section 24-75-402, C.R.S.



§ 40-2-111. Report of utilities to department of revenue

Each public utility required to pay such fees shall, on or before May 15 of each year, file a return with the department of revenue on such forms as shall be prescribed by the executive director of the department of revenue and the public utilities commission setting forth the gross operating revenues of such public utility from intrastate utility business only transacted in the state of Colorado during the preceding calendar year. Such return shall be executed and verified by two of the executive officers of the utility making the return and shall contain or be verified by a written declaration that it is made under the penalties of perjury in the second degree, and any officer who knowingly and willfully makes and signs a false return is guilty of perjury in the second degree.



§ 40-2-112. Computation of fees

(1) On or before June 1 of each year, the executive director of the department of revenue shall ascertain the aggregate amount of gross operating revenues of all public utilities filing returns as provided in section 40-2-111. The executive director shall then compute the percentage which the full amount determined by the general assembly for administrative expenses of the public utilities commission for the supervision and regulation of such public utilities is of the aggregate amount of gross operating revenues of such public utilities derived from intrastate utility business transacted during the preceding calendar year, and the percentage so computed shall be the basis upon which fees for the ensuing year shall be fixed.

(2) In recognition of the fact that nonprofit generation and transmission electric corporations or associations may be subject to less regulation and to no rate regulation by the commission, the executive director of the department of revenue shall disregard any revenues reported by such entities in making the computations required under subsection (1) of this section. In addition, the executive director of the department of revenue shall, in consultation with the director of the commission, enter into an agreement with each nonprofit generation and transmission electric corporation or association whereby such entity agrees to pay an amount equal to the administrative expenses reasonably anticipated to be incurred by the commission for the regulation of such entity. Said agreement shall be made by May 1 of the year in which it is to become effective and shall remain effective for not less than two and not more than five years. In the event that the anticipated amount set forth in the agreement proves to be substantially higher or lower than the commission's actual expenses incurred, the agreement for the next following year or years shall be adjusted so as to take such fact into account. If no such agreement is made as provided in this subsection (2), the commission, on its own motion or upon application by the executive director of the department of revenue or by such entity, shall set the matter for hearing and determine the amount to be paid by the entity. Amounts paid under agreements as contemplated by this subsection (2) or by order of the commission shall be used to reduce amounts paid by other utilities under subsection (1) of this section.



§ 40-2-113. Collection of fees - limitation

On or before June 15 of each year, the department of revenue shall notify each public utility subject to this article of the amount of its fee for the ensuing fiscal year beginning July 1, computed by multiplying its gross intrastate utility operating revenues for the preceding calendar year, as set forth in its return filed for that purpose, by the percentage determined in accordance with section 40-2-112; but the department of revenue shall not require a public utility that is a telephone corporation to pay a fee in excess of one-fifth of one percent of its gross intrastate utility operating revenues for the preceding calendar year and shall not require any other public utility to pay a fee in excess of one-quarter of one percent of its gross intrastate utility operating revenues for the preceding calendar year. Each public utility shall pay the fee assessed against it to the department of revenue in equal quarterly installments on or before July 15, October 15, January 15, and April 15 in each fiscal year. If a public utility does not make a payment by one of the quarterly deadlines, the department of revenue shall charge the public utility a penalty of ten percent of the installment due, together with interest at the rate of one percent per month on the amount of the unpaid installment until the full amount of the installment, penalty, and interest has been paid. Upon failure, refusal, or neglect of any public utility to pay the fee, or any penalty or interest, the attorney general shall bring suit in the name of the state to collect the amount due.



§ 40-2-114. Disposition of fees collected - telecommunications utility fund - fixed utility fund

(1) (a) Three percent of the fees collected under section 40-2-113 by the department of revenue shall be remitted to the state treasurer and credited by the state treasurer as follows:

(I) Notwithstanding any other provision of this paragraph (a), for the 2016-17 fiscal year and for any fiscal year thereafter in which a grant match is required for the receipt of federal money under the federal "Moving Ahead for Progress in the 21st Century Act", Pub.L. 112-141, 126 Stat. 405, for rail fixed guideway system safety oversight responsibilities under article 18 of this title, the lesser of all of the fees or up to one hundred fifty thousand dollars of the fees, or as much thereof as the commission deems necessary, to the public utilities commission fixed utility fund created in paragraph (b) of this subsection (1);

(II) For the 2017-18 fiscal year and for each fiscal year thereafter, the lesser of all of the fees remaining after fees are credited as required by subparagraph (I) of this paragraph (a) or an amount of the fees equal to two hundred forty thousand dollars plus a cumulative inflation adjustment of two percent for each fiscal year beginning with the 2017-18 fiscal year to the highway-rail crossing signalization fund created in section 40-29-116 (1); and

(III) Any remaining fees to the general fund.

(b) For the remaining ninety-seven percent of the fees collected, the state treasurer shall credit:

(I) Fees paid by public utilities that are telephone corporations to the telecommunications utility fund, which fund is hereby created; and

(II) Fees paid by other public utilities to the public utilities commission fixed utility fund, which fund is hereby created.

(2) Moneys in the funds created in subsection (1) of this section shall be expended only to defray the full amount determined by the general assembly for the administrative expenses of the commission for the supervision and regulation of the public utilities paying the fees and for the financing of the office of consumer counsel created in article 6.5 of this title. The state treasurer shall retain any unexpended balance remaining in either fund at the end of any fiscal year to defray the administrative expenses of the commission during subsequent fiscal years, and the executive director of the department of revenue shall take any such unexpended balance into account when computing the percentage upon which fees for the ensuing fiscal year will be based.



§ 40-2-115. Cooperation with other states and with the United States

(1) The commission is authorized to confer with or hold joint hearings with the authorities of any state or any agency of the United States in connection with any matter arising in proceedings under this title, under the laws of any state, or under the laws of the United States; to avail itself of the cooperation, services, records, and facilities of authorities of this state, any other state, or any agency of the United States as may be practicable in the enforcement or administration of the provisions of this title; and to enter into cooperative agreements with the various states and with any agency of the United States to enforce the economic and safety laws and rules of this state and of the United States. The commission is authorized to provide for the exchange of information concerning the enforcement of the economic and safety laws and rules of this state, any other state, and the United States relating to public utilities or to safety of transportation of gas by any person including a municipality; and, in particular, the commission may enforce the rules of the United States department of transportation concerning pipeline safety drug testing promulgated under the federal "Natural Gas Pipeline Safety Act", 49 U.S.C. sec. 60101 et seq., and may adopt such rules as are necessary and proper to comply with federal requirements under said act.

(1.5) The commission is authorized to adopt such rules as may be necessary to enforce and administer, in cooperation with the United States department of transportation, the provisions of the "Natural Gas Pipeline Safety Act", 49 U.S.C. sec. 60101 et seq., for the purpose of gas pipeline safety. Such rules shall apply to all public utilities and all municipal or quasi-municipal corporations transporting natural gas or providing natural gas service, all operators of master meter systems, as defined in 49 CFR 191.3, and all operators of pipelines transporting gas in intrastate commerce.

(2) As used in this section:

(a) "Transportation of gas" means the gathering, transmission, or distribution of gas by pipeline or its storage as defined in 49 CFR 192.3.

(b) "Gas" means natural gas, flammable gas, or gas which is toxic or corrosive.

(c) "Manufacturing goods" does not include farming or activities associated with the production of oil or natural gas.



§ 40-2-119. Exemption of rail carrier transportation

(1) The commission shall by rule or regulation establish standards and procedures to be used in determining whether certain transportation provided by a rail carrier in this state should be exempted, in whole or in part, from one or more provisions of this title. Such rules and regulations shall provide for such exemption when the commission finds that:

(a) Jurisdiction, regulation, and control by the commission are not necessary to carry out the transportation policy of this title; and

(b) Either the transaction or service is of limited scope or the application of a provision of this title is not needed to protect shippers from the abuse of market power.



§ 40-2-120. Rail transportation policy

In regulating rail carriers, the state of Colorado hereby adopts the rail transportation policy of 49 U.S.C. sec. 10101; except that the references therein to the United States government and its agencies shall refer to the state of Colorado and its agencies.



§ 40-2-122. Natural gas - deregulation of supply - voluntary separation of service offerings - consumer protection - legislative declaration

(1) The general assembly finds, determines, and declares that natural gas service is essential to the health and well-being of all Colorado natural gas customers. The general assembly further finds, determines, and declares that natural gas is traded in competitive markets at the wellhead and in downstream markets for sale to utilities, industrial customers, and large commercial customers and there may be the potential for natural gas also to be traded competitively for sale to all other classes of consumers. As a result, it may be predicted that competition in the natural gas supply market may increase the choices available to consumers and reduce the price of such service. Accordingly, it is the policy of the state of Colorado to encourage competition after a reasonable transition period during which consumers are educated about choices in natural gas supply that are now available or will be available in the future. The commission is authorized to approve voluntary plans consistent with this section that separate the sale of natural gas to retail customers into natural gas delivery and natural gas supply and, after a transition period, deregulate the charge for natural gas supply where the commission finds that the plan provides customers with adequate choices, ensures the provision of reliable natural gas supply on a fallback basis on terms and conditions that are just and reasonable to all customers, promotes the development of a competitive market for gas supply, limits the unreasonable exercise of market power, and retains and enhances programs to support low-income consumers.

(2) (a) Natural gas public utilities shall continue to be regulated with respect to their delivery functions and shall be required to continue to offer nondiscriminatory natural gas delivery services over their pipeline systems so that Colorado natural gas consumers, both individually and on an aggregated basis, shall have ready access to natural gas supply from among competing sources.

(b) Any natural gas public utility providing for individual consumer choice between competing suppliers shall implement a separately stated distribution charge, applicable to all customers regardless of the identity of the natural gas supplier and denoted as a "public benefits charge", to help defray the costs associated with funding low-income energy assistance programs such as bill assistance and weatherization for residential energy consumers in Colorado, subject to the following conditions:

(I) The total amount collected annually through such public benefits charge shall be at least three-quarters of one percent of the real dollar equivalent of each utility's 1998 nominal-dollar regulated gas revenues received for the geographic area or group of customers that is subject to the plan. Additionally, within one year following the implementation of the first natural gas supplier choice program by a natural gas utility that affects a significant number of low-income households, the public benefits charges for all natural gas public utilities that have implemented a voluntary plan shall be set at a level sufficient to raise a total additional sum of one hundred fifty thousand dollars to fund the study provided for in subsection (12) of this section.

(II) The public benefits charge shall be separately stated on each customer's bill for natural gas delivery service in the same manner and with the same prominence as is the charge to defray the utility's transition costs; and

(III) The public benefits charge shall be imposed on all natural gas delivered by the utility in a manner that is competitively neutral and nonbypassable.

(c) The governing body of each municipal utility providing natural gas service shall have the authority to consider and approve or reject a voluntary plan submitted by the natural gas municipal utility, for all or a portion of its service territory, that provides for:

(I) The separation of natural gas service into natural gas supply service and natural gas delivery service; and

(II) The deregulation of municipal natural gas supply service. In making a determination to approve or reject the voluntary plan submitted, the governing body shall apply the criteria set forth in paragraph (c) of subsection (3) of this section, but only to the extent applicable to municipal utility operations.

(d) (I) If the governing body of a municipality approves a plan for the voluntary separation of natural gas service offerings and the deregulation of natural gas supply, the municipal utility may request authority from the governing body of the municipality to treat any proposed contracts or agreements for natural gas supply service being negotiated by the municipal utility as confidential information until such contracts or agreements are formally executed. Upon such request, the governing body of the municipality shall hold a hearing to determine whether confidential treatment of such contracts is warranted in order to allow the municipal utility to compete effectively as a provider of natural gas supply service.

(II) If, after a hearing pursuant to subparagraph (I) of this paragraph (d), the governing body determines that confidential treatment of the contracts is warranted, then:

(A) Such contracts shall not be subject to public disclosure under section 24-72-203, C.R.S., until formally executed by the parties; and

(B) Discussion by the governing body of such contracts or the contents thereof prior to execution may properly be the subject of an executive session, as the term is used in section 24-6-402, C.R.S. This paragraph (d) shall not be construed to limit or condition the governing body's authority to meet in executive session for any other reason enumerated in section 24-6-402, C.R.S.

(e) The commission or other governing body shall retain the authority to establish guidelines regarding gas transportation service. Such guidelines may include, but are not limited to, provisions concerning the establishment of rates, terms, and conditions for the provisioning of gas transportation services by a natural gas public utility, regardless of whether the utility has an approved voluntary plan.

(3) (a) The commission is hereby granted the authority to consider and approve, reject, or approve with modifications a voluntary plan submitted by a natural gas public utility, for all or a portion of its service territory, that:

(I) Provides for the separation of natural gas service into natural gas supply service and natural gas delivery service; and

(II) Allows for competition in natural gas supply service.

(b) The commission may also consider and approve, reject, or approve with modifications as a part of any plan submitted in accordance with paragraph (a) of this subsection (3), the proposal of a natural gas public utility to participate as a competing supplier of natural gas. If the commission finds that a utility's plan meets the criteria set forth in paragraph (c) of this subsection (3) and is in the public interest, the commission shall approve the plan. If the plan is approved or approved with modifications, the commission shall determine the requirements or conditions under which the natural gas public utility shall be permitted to offer supply service. The commission may, without limitation, determine that the natural gas public utility shall be permitted to compete as a supplier of natural gas on an unregulated basis or determine that the natural gas public utility shall be permitted to compete as a supplier of natural gas on an unregulated basis only through an affiliate. Alternatively, the commission may establish such requirements or conditions as are in the public interest considering the market position of the natural gas public utility. After the plan is approved, all natural gas supply service, other than fallback service, established under the plan as a competitive service shall thereafter be sold on an unregulated basis without an obligation to serve.

(c) The commission shall not approve a plan submitted pursuant to paragraph (a) of this subsection (3) unless the price charged for natural gas delivery services does not subsidize natural gas supply service under the plan and, in addition, the plan:

(I) Provides for nondiscriminatory natural gas delivery service over the public utility's pipelines so that all natural gas consumers covered by the plan, including those who are currently transportation customers of the natural gas public utility, shall have ready access to natural gas supply service from competing sources;

(II) Does not present any unnecessary barriers that prevent or reduce ready access to natural gas supply service for all classes of consumers, including ensuring nondiscriminatory access to upstream capacity and storage services by all competitors;

(III) Establishes safeguards to eliminate the unreasonable exercise of market power by any person to the detriment of consumers or competitors;

(IV) Provides for consumer protection deemed necessary by the commission to assure reliable natural gas supply service, taking into consideration the needs of consumers. Such protections may include, but shall not be limited to, backup gas supply availability, excess peak day supply margins, standards of conduct, and full-rate recovery of any prudent costs incurred by a natural gas public utility related to any reasonable efforts the utility may undertake to avoid gas supply interruptions to consumers served by its delivery system.

(V) Further provides for those consumer protections deemed necessary by the commission to assure that fallback retail natural gas supply service, on a firm basis with adequate backup, is available to customers under reasonable terms and conditions. Such fallback retail natural gas supply service protection may or may not be provided by the incumbent natural gas public utility. These protections shall include, but are not limited to, the development of a commission-approved standard offer gas supply service or the use of a commission-approved competitive bidding process to assure that natural gas supply is available at fair and reasonable prices for those customers who do not receive supply offers, who do not select a competitive natural gas provider, who are refused service by a supplier, whose service is canceled by a supplier, who need service while moving or during other transitions, or whose supplier fails to supply service. If a utility provides regulated fallback service, the utility shall be allowed to recover all prudently incurred costs related to the provision of fallback supplies through regulated standard offer gas supply service.

(VI) Provides for consumer education concerning the natural gas public utility's restructuring of its rates and the choices that will be made available to consumers in the competitive supply market;

(VII) Does not degrade the integrity or reliability of natural gas delivery service or of any upstream third-party pipeline and storage services that are necessary to maintain such reliability and that may be held by the public utility as part of the plan; except that this subparagraph (VII) shall not preclude the necessary upstream third-party pipeline and storage services from being held by competitive natural gas providers unless the commission finds that such condition results in a degradation of the integrity or reliability of natural gas distribution service;

(VIII) Provides for funding of low-income energy assistance programs such as bill assistance and weatherization through the assessment of a separately stated distribution charge, denoted a "public benefits charge", consistent with the authority of the utility to collect the public benefits charge as established in this section. The moneys received through the implementation of the public benefits charge shall be administered by the Colorado energy assistance foundation, which is the entity created under section 40-8.5-104, or its successor, to be used for the purposes of low-income energy assistance payments and programs, low-income weatherization assistance and programs, low-income energy education, and energy conservation. The Colorado energy assistance foundation shall file a report with the commission annually showing amounts of money collected under the public benefits charge and demonstrating that the moneys were used to fund low-income energy assistance programs as established herein.

(IX) Contains all terms and conditions that the commission deems necessary to protect the public interest and to foster competition in the supply of natural gas, including, without limitation, terms and conditions that address the following issues:

(A) The manner in which price and terms and conditions should be disclosed;

(B) The extent to which natural gas utilities and suppliers are obligated to serve all customers;

(C) Appropriate credit and collection practices;

(D) The terms under which service may be discontinued;

(E) How partial payments are allocated;

(F) Protecting customer privacy;

(G) Prohibiting unfair and deceptive marketing practices; and

(H) The degree of access to customer information needed by suppliers to promote competition;

(X) Provides that, as an aspect of implementing the plan, no consumer's natural gas supplier may be changed without the consumer's prior express consent except as ordered by the commission. Either through rule-making or through consideration of methodology proposed in the plan, the commission shall establish allowable express consent verification methods which may include written confirmation, third-party oral confirmation, or other appropriate procedures. The commission shall also establish and determine the extent to which a supplier who causes consumers to be changed without their consent is liable to those consumers and their chosen providers.

(XI) Provides for funding of the commission and the office of consumer counsel based upon a charge to end-use customers, as determined by the commission, as a part of the natural gas delivery function, regardless of the identity of the natural gas supplier. Such new funding method shall be competitively neutral and shall be designed to generate annual revenues equivalent to the average annual revenues generated under sections 40-2-109 to 40-2-114 during calendar years 1994 to 1998 associated with the sale of natural gas service from the geographic area or group of customers affected by the plan. Whenever such new funding method is instituted for any specific geographic area or group of customers, the natural gas public utilities serving such area or group shall no longer pay the fees that would otherwise have been required under said sections.

(XII) (A) Maintains regulated, cost-based rates for gas supply service from the public utility until such time as, in the aggregate, no less than thirty-three and one-third percent of the customers covered by a plan are served by competitive natural gas providers, which may include affiliates of the public utility; there are a minimum of five competitive natural gas providers not affiliated with the public utility unless the commission determines that, in geographic areas covered by the plan, less than five competitive natural gas suppliers provide effective competition; and the competitive natural gas suppliers not affiliated with the public utility serve no less than eighteen percent of the customers covered by a plan. When these conditions are met, the public utility supply service to the geographic area or to customers covered by a plan may be deregulated and the fallback supply provision of the plan shall become effective.

(B) For purposes of this subparagraph (XII), the number of customers served by competitive natural gas suppliers shall be determined based on the number of natural gas meters served by competitive natural gas suppliers in the geographic area covered by the plan, other than those meters served under the natural gas utility's gas transportation tariffs at the time the plan is implemented, whether directly or through a marketer or broker, compared to the total number of natural gas meters in the geographic area covered by the plan.

(4) If the commission approves a natural gas public utility's voluntary plan with modifications, the utility shall have the option to reject the modified plan and continue to be regulated as before. However, if a natural gas public utility exercises this option, it may not file another voluntary plan for a minimum of two years unless otherwise permitted by the commission and it may not recover in rates the costs and administrative charges incurred associated with the design and litigation of its voluntary plan proposal.

(5) The department of revenue is hereby authorized to collect funding for the commission and the office of consumer counsel in accordance with subparagraph (XI) of paragraph (c) of subsection (3) of this section.

(6) The commission shall establish, by rule or by alternative filing by natural gas public utilities or gas supply companies, such certification requirements, terms and conditions for gas supply service, reporting requirements, and compliance procedures for competitive suppliers, aggregators other than municipalities or counties operating as aggregators within their jurisdictional boundaries, or brokers as the commission deems necessary to provide Colorado retail consumers with reliable natural gas supply service. Such requirements may include, without limitation, complaint procedures for enforcement of the commission's rules and procedures for the suspension or revocation of certification and operating authority of competitive suppliers, aggregators other than municipalities or counties operating as aggregators within their jurisdictional boundaries, or brokers for violation of commission rules as well as the assessment of fines and penalties for violations of commission rules and standards of conduct, in addition to other commission rules and enforcement mechanisms. In the certification requirements the commission shall require natural gas suppliers to operate a customer service location in the state and provide customers with a toll-free telephone number to reach the natural gas supplier.

(7) (a) The commission shall permit each natural gas public utility recovery, through its tariff rates for delivery of natural gas, of all or a portion of the utility's transition costs as may be just and reasonable if such recovery, for transition costs other than costs identified in sub-subparagraphs (G) and (H) of subparagraph (II) of paragraph (b) of this subsection (7), does not increase the annual charges for regulated gas delivery service in excess of one percent of the utility's jurisdictional gas revenues booked or recorded in calendar year 1998 unless the utility is thereby unable to recover such transition costs as may be approved by the commission pursuant to this subsection (7) within fifteen years. In such a case, the commission shall ensure that the recovery of the utility's transition costs, excluding those identified in sub-subparagraphs (G) and (H) of subparagraph (II) of paragraph (b) of this subsection (7), does not increase the annual charges for regulated gas delivery service in excess of two percent of the utility's jurisdictional gas revenues booked or recorded in calendar year 1998. To the extent the commission approves the recovery of transition costs identified in sub-subparagraphs (G) and (H) of subparagraph (II) of paragraph (b) of this subsection (7), those costs shall be recovered over a reasonable period of time, as determined by the commission.

(b) (I) As used in this subsection (7), "transition costs" means all costs determined by the commission to be legitimate, verifiable, and prudently incurred in the provision of natural gas service to customers in Colorado that arise from or are related to contracts, investments, or other obligations existing on or before the date of implementation of the voluntary plan and no longer recoverable under the plan, whether such costs are in the form of direct expenditures for capital assets, operating expenses, investments, long-term supply contracts or other future obligations, or any other form.

(II) Transition costs may include, but are not limited to, the following:

(A) Costs and administrative charges incurred by a natural gas public utility resulting from the design and implementation of its voluntary plan;

(B) Costs incurred before, on, or after the date of implementation of the voluntary plan and that are related to preexisting gas supply, transportation, or storage service contracts, including any contract buyout or buy-down costs, contract reformation or termination costs, contract litigation costs, fees, judgments, or settlements, other than those costs that have been the subject of litigation prior to January 1, 1999, as identified in sub-subparagraph (H) of this subparagraph (II);

(C) Investments in assets that are stranded by competition for natural gas supply service;

(D) Interstate or intrastate third-party pipeline costs;

(E) Balancing costs;

(F) Underground storage costs;

(G) Deferred or prior-period gas costs not yet recovered at the time of conversion to competition in the provision of natural gas supply service;

(H) Costs incurred before, on, or after the date of implementation of the voluntary plan and that are related to preexisting gas supply contracts that have been the subject of litigation prior to January 1, 1999, including any above market costs, contract buyout, buy-down, reformation, or termination costs, litigation costs, fees, judgments, or settlements; and

(I) Any other costs that the commission determines to be recoverable transition costs.

(III) Transition costs shall not include:

(A) Costs that are or could be included within the existing rates of the natural gas public utility and that would result in double recovery of such costs if they were so included; or

(B) Costs committed to or incurred after the implementation date of the voluntary plan unless the commission determines that allowing recovery of such costs is in the public interest or that the incurrence of such costs is reasonable and prudent for the purpose of resolving or mitigating other transition costs.

(IV) A natural gas public utility shall not be entitled to recover its transition costs unless the commission finds that the utility has made reasonable efforts to mitigate transition costs. The commission shall determine the appropriate method and amortization period for a utility's recovery of transition costs and may establish such other reasonable procedures and conditions for the recovery of transition costs as the commission may determine are consistent with this section and in the public interest.

(c) Except to the extent provided in plan provisions or rules adopted by the commission governing the relationship between the public utility and its affiliates, the commission shall not impose on a natural gas public utility or its affiliate, with respect to competitive natural gas supply services, any requirement that is not imposed upon competing, non-utility providers of natural gas supply services, unless the commission determines that the imposition of such requirement is necessary to protect the public interest.

(8) The public benefits charge and its funding method shall continue in effect until at least December 31, 2005, and shall remain in effect thereafter until and unless replaced with a different legislatively adopted funding mechanism for statewide low-income energy assistance programs that assures the availability of adequate resources and that is consistent with the recommendations of the 1998 governor's energy assistance reform task force for the purpose of defraying the costs of low-income energy assistance. On or before December 1, 2004, the Colorado energy assistance foundation, which is the entity created under section 40-8.5-104, or its successor, in conjunction with any interested natural gas utility or natural gas supplier, shall recommend such a different funding mechanism for low-income energy assistance programs to the general assembly for adoption.

(9) Repealed.

(10) The general assembly determines that a new funding formula should be devised to adequately fund the commission's and office of consumer counsel's administrative expenses. On or before December 1, 2000, the commission and the office of consumer counsel shall recommend to the general assembly those legislative changes needed to develop appropriate funding mechanisms for the public utilities commission and the office of consumer counsel. This provision is intended to provide a comprehensive replacement for the funding method contained in the utility plan under subparagraph (XI) of paragraph (c) of subsection (3) of this section.

(11) The commission is specifically authorized at its sole discretion to adopt all necessary rules in furtherance of this section, including, but not limited to, standards of conduct, unfair and deceptive marketing practices, and consumer protections.

(12) Repealed.

(13) In any area where competitive gas supply choices are afforded to customers, any municipality or county or combination thereof may serve as a competitive supplier or, without buying and selling gas, act as an aggregator of the loads of its residents and businesses and contract with a certified supplier for its gas supply needs and the gas supply needs of its residents or businesses or both such residents and businesses; except that nothing in this subsection (13) shall require either a resident or business to buy natural gas supply service from a municipality serving as a supplier or acting as an aggregator of the loads of its residents or businesses.

(14) Each provider of natural gas supply service and natural gas delivery service shall collect and remit all applicable sales and use taxes. In a transaction involving the sale or furnishing of natural gas service, the transaction shall be deemed to occur where the natural gas is used or consumed.

(15) The commission shall undertake an investigation into natural gas public utilities' supply acquisition practices. The investigation shall examine, among other items, how public utilities currently acquire supply and their ability to manage the risk of price spikes in natural gas markets. Based on the investigation's findings, the commission may provide recommendations as to how natural gas portfolios might be structured in the future so as to provide greater long-term natural gas price stability for consumers. Information from the investigation shall be made available to interested parties at the commission's office. Such portfolio shall include a comparison of costs of natural gas contracts to the cost of coal syngas contracts that may become available in the future.



§ 40-2-123. New energy technologies - consideration by commission - incentives - demonstration projects - definitions - legislative declaration

(1) (a) The commission shall give the fullest possible consideration to the cost-effective implementation of new clean energy and energy-efficient technologies in its consideration of generation acquisitions for electric utilities, bearing in mind the beneficial contributions such technologies make to Colorado's energy security, economic prosperity, insulation from fuel price increases, and environmental protection, including risk mitigation in areas of high wildfire risk as designated by the state forest service. The commission shall consider utility investments in energy efficiency to be an acceptable use of ratepayer moneys.

(b) The commission may give consideration to the likelihood of new environmental regulation and the risk of higher future costs associated with the emission of greenhouse gases such as carbon dioxide when it considers utility proposals to acquire resources. Where utilities eliminate or reduce carbon dioxide emissions through the use of capture and sequestration, the commission may consider the benefits of using carbon dioxide for enhanced oil recovery or other uses.

(c) The commission shall give the fullest possible consideration to proposals under the reenergize Colorado program, created in section 24-33-115, C.R.S., with particular attention to those projects offering the prospect of job creation and local economic growth.

(2) (a) The commission shall consider proposals by Colorado electric utilities to propose, fund, and construct integrated gasification combined cycle generation facilities to demonstrate the feasibility of this clean coal technology with the use of western coal and with carbon dioxide capture and sequestration.

(b) As used in this subsection (2):

(I) "IGCC project" means an IGCC facility that:

(A) Demonstrates the use of IGCC technology to generate electricity using Colorado or other western coal;

(B) Does not exceed three hundred fifty megawatts nameplate capacity; except that it may exceed this capacity if the commission determines that a larger size is necessary to obtain the benefits of federal cost-sharing, financial grants or tax benefits, or other financial opportunities or arrangements benefitting the project, including opportunities to jointly develop the project with other electric utilities;

(C) Demonstrates the capture and sequestration of a portion of the project's carbon dioxide emissions;

(D) Includes methods and procedures to monitor the fate of the carbon dioxide captured and sequestered from the facility; and

(E) Is located in Colorado.

(II) "Integrated gasification combined cycle generation facility" or "IGCC facility" means a facility that converts coal to a gaseous fuel from which impurities are removed prior to combustion, uses the gaseous fuel in a combustion turbine to produce electricity, and captures the waste heat from the combustion turbine to drive a steam turbine to produce more electricity. An IGCC facility may also use natural gas, in addition to gasified coal, as a fuel in the combustion turbine.

(c) A public utility may apply under this subsection (2) to the commission for a certificate of public convenience and necessity and for cost recovery for one IGCC project. The utility's application shall demonstrate why the utility should be granted a waiver of the commission's rules requiring competitive resource acquisition. In addition, in its application, the utility shall set forth information concerning:

(I) The proposed IGCC project's economic and technical feasibility;

(II) Its near-term and future commercial development potential;

(III) Its projected efficiency;

(IV) The projected cost of the project, the projected incremental average rate impact expected from the project, and the form of rate recovery requested by the utility; and

(V) Other relevant information as the commission may require.

(d) In its application, the public utility seeking to build an IGCC project shall also provide information concerning the following environmental matters:

(I) The IGCC project's projected water savings, emission rates, and other environmental benefits;

(II) Any environmental and public safety impacts of the project;

(III) The capture and sequestration of a portion of the project's carbon dioxide emissions and the proposed level of carbon dioxide to be captured and sequestered from the IGCC project;

(IV) An analysis of the economic implications and technical feasibility of different levels of carbon capture and sequestration; and

(V) Other relevant information as may be required by the commission.

(e) (I) The commission shall provide an opportunity for public comment and evidentiary hearing on the public utility's application. The commission shall determine whether the purposes of this section and the public interest are served by waiving the commission's rules to grant the utility a certificate of public convenience and necessity to construct the IGCC project instead of requiring the utility to acquire resources in accordance with the commission's rules requiring competitive resource acquisition. If the commission grants the utility a certificate of public convenience and necessity for the proposed IGCC project, the commission shall issue a declaratory order for cost recovery in accordance with paragraphs (f) and (g) of this subsection (2). In making its determination, the commission shall consider whether the project can be constructed for reasonable cost and rate impact, taking into account the breakthrough nature of the project.

(II) In evaluating a project under this section, in addition to the considerations set forth in subsection (1) of this section, the commission shall consider the factors set forth in paragraphs (c) and (d) of this subsection (2) and the amount of federal, state, or other moneys available for the project. Nothing in this section shall be construed to require the commission to monetize the potential environmental benefits associated with a proposed IGCC project.

(f) (I) A public utility shall be entitled to fully recover, through a separate rate adjustment clause from its Colorado retail customers, the costs that it prudently incurs in planning, developing, constructing, and operating an approved IGCC project, net of any federal or state funds received for such IGCC project. The rate adjustment clause may be terminated by the commission if all of the planning, development, construction, and operating costs of the IGCC project have been included in the public utility's base rates as a result of a rate case filed after the IGCC plant commences operation. Capital investments made by a utility in connection with an approved IGCC project shall be recoverable over the useful life of the project. To provide additional encouragement to utilities to pursue the development of an IGCC project, the commission shall approve current recovery by the utility through the rate adjustment clause of the utility's weighted average cost of capital, including its most recently authorized rate of return on equity, for expenditures on an IGCC project during the construction, startup, and implementation phases of the IGCC project.

(II) If a public utility's wholesale sales are subject to regulation by the federal energy regulatory commission, and if the public utility sells power on the wholesale market from an IGCC project developed pursuant to paragraph (a) of this subsection (2), the commission shall determine whether to assign a portion of the IGCC project's cost of service to be recovered from the public utility's wholesale customers. The commission may make such assignment to the extent that it does not conflict with the public utility's wholesale contracts entered into before April 1, 2006.

(III) If the commission makes an assignment of costs pursuant to subparagraph (II) of this paragraph (f), the public utility may apply to the federal energy regulatory commission for recovery, effective on the date of filing of the application, of the portion of the IGCC project's costs assigned to the public utility's wholesale customers. During the pendency of such application, the commission shall permit the public utility to recover the portion of costs assigned to the public utility's wholesale customers from its retail customers.

(IV) Notwithstanding subparagraph (III) of this paragraph (f), if the public utility fails to apply to the federal energy regulatory commission within six months after the commission's final order assigning a portion of the IGCC project's costs to the public utility's wholesale customers, or if the public utility fails to make a diligent, good faith effort to persuade the federal energy regulatory commission to approve the cost recovery from the public utility's wholesale customers, the public utility shall not be entitled to recover the assigned portion of the IGCC project costs from its retail customers.

(V) All revenues that a public utility receives from its wholesale customers for the IGCC project's costs shall be credited as an offset to the IGCC project's costs charged to the public utility's retail customers.

(g) If the commission approves the utility's application, the utility shall be entitled to recover the full life-cycle capital and operating costs associated with an IGCC project unless the commission finds such costs to be imprudent after fully taking into account the technical and financial challenges and uncertainties associated with the project. During the initial startup and testing period, to be determined by the commission as part of the application for a certificate of public convenience and necessity, the utility shall be entitled to recover through an adjustment clause any additional costs for electricity purchased as a result of planned and unplanned outages of an IGCC project. In structuring the adjustment clause, the utility's return on investment in an IGCC project from time to time shall be limited to the utility's most recent commission-approved return on investment in other utility generation facilities.

(h) Following the initial startup and testing period, the public utility shall be entitled to recover through an adjustment clause any additional costs for electricity purchased as a result of planned and unplanned outages of an IGCC project in the same manner, and under the same terms and conditions, as are applicable to non-IGCC projects. After the IGCC project achieves commercial operation, the public utility shall report on the cost and performance of the IGCC project. After investigation and public hearing, the commission may, on its own motion, order shutdown, decommissioning, or repowering of the IGCC project if it finds that continued operation would be contrary to the public interest. The public utility shall be entitled to full recovery of the prudently incurred costs associated with the shutdown, decommissioning, or repowering of the IGCC project.

(i) If the commission determines that the public utility should be granted a waiver of the commission's rules requiring competitive resource acquisition and that the incremental cost and rate impact of the IGCC facility to be reasonable, taking into account the breakthrough nature of the project, the factors set forth in paragraphs (c) and (d) of this subsection (2), and the amount of federal, state, or other moneys available for the project, the commission shall authorize the project as an appropriate component of a utility's resource plan.

(j) In order to reduce the cost to Colorado consumers of an IGCC project, the department of public health and environment, the governor's office of economic development, and the Colorado energy office may provide public utilities with reasonable assistance in seeking and obtaining financial and other support and sponsorship for a project from the United States congress, the United States department of energy, and other appropriate federal and state agencies and institutions. To obtain this assistance, the utility may provide to these state agencies copies of its IGCC project proposal. The Colorado energy office shall manage and distribute to the utility some or all of any funds provided by the state of Colorado or by the United States government to the state of Colorado for purposes of study or development of an IGCC project.

(k) Repealed.

(l) To facilitate financing of an IGCC project, one or more public utilities may develop, construct, or own an IGCC facility through a special purpose entity or other affiliated partnership or corporation. If such an ownership structure is employed, the utility or utilities may apply to the commission for a waiver of the commission's rules requiring competitive resource acquisition. If the commission determines that the purposes of this section and the public interest are served by granting the waiver, the utility or utilities may enter into a power purchase agreement with the owner of the IGCC facility that provides compensation to the facility owner for its costs and provides a reasonable return on investment. Public utility payments made under such a power purchase agreement shall be recoverable through a rate adjustment clause on a timely basis.

(m) (I) Nothing in this subsection (2) shall be construed to prohibit a utility from proposing to acquire, through the commission-approved resource planning and acquisition processes, power and energy derived from an IGCC facility developed by the utility or by contract from an affiliate of the utility or from an owner of an IGCC facility not affiliated with the utility. Nothing in this section shall prevent a utility from applying for a certificate of public convenience and necessity to construct more than one IGCC facility.

(II) Notwithstanding any provision of subparagraph (I) of this paragraph (m), a utility may request a waiver of the commission's rules requiring competitive resource acquisition pursuant to this subsection (2) for only one IGCC project.

(3) (a) (I) Energy is critically important to Colorado's welfare and development and its use has a profound impact on the economy and environment. In order to diversify Colorado's energy resources, attract new businesses and jobs, promote development of rural economies, minimize water use for electric generation, reduce the impact of volatile fuel prices, and improve the natural environment of the state, the general assembly finds it in the best interests of the citizens of Colorado to develop and utilize solar energy resources in increasing amounts.

(II) For purposes of this subsection (3), "utility-scale" means projects with nameplate ratings in excess of two megawatts.

(b) The commission may consider whether acquisition of utility-scale solar resources is in the public interest, taking into account the associated costs and benefits, and, if so, the appropriate amount of utility-scale solar resources that should be acquired. In making this determination, the commission may consider the following potential attributes of utility-scale solar electric generation:

(I) Whether the proposed generation could provide energy storage to match the times during which utility generation is generally higher cost;

(II) Whether the proposed generation, due to modularity, scalability, and rapid deployment, could result in reduction of performance and financial risk for the utility;

(III) Whether utility-scale solar electric generation could reduce the consumption of water for electric generation;

(IV) Whether future costs can be stabilized through mitigation of the impact of unpredictable fossil fuel prices; and

(V) Whether carbon-free generation reduces long-term costs and risks related to potential carbon regulation or taxation.

(3.2) In its consideration of generation acquisitions for electric utilities, the commission may give the fullest possible consideration, at a utility's request, to the cost-effective implementation of new energy technologies for the generation of electricity from:

(a) Geothermal energy;

(b) The combustion of biomass, biosolids derived from the treatment of wastewater, and municipal solid waste. For purposes of this paragraph (b), "biomass" has the meaning established in section 40-2-124 (1)(a), as clarified by the commission.

(c) Hydroelectricity and pumped hydroelectricity, taking into account the associated costs and benefits. For purposes of this paragraph (c):

(I) "Hydroelectricity" means the generation and delivery to the interconnection meter of any source of electrical or mechanical energy by harnessing the kinetic energy of water that is:

(A) A new facility that is an addition to water infrastructure such as a reservoir, ditch, or pipeline that existed before January 1, 2011, and does not result in any change in the quantity or timing of diversions or releases for purposes of peak power generation; or

(B) A new facility that is placed into production as part of new water infrastructure such as a reservoir, ditch, or pipeline constructed on or after January 1, 2011, and operated for primary beneficial uses of water other than solely for production of electricity.

(II) "Pumped hydroelectricity" means electricity that is generated during periods of high electrical demand from water that has been pumped during periods of low electrical demand from a lower-elevation reservoir to a higher-elevation reservoir taking into account the potential benefits or impacts of the proposed facility on fishery health.

(3.3) In its consideration of generation acquisitions for electric utilities, the commission may give the fullest possible consideration to the cost-effective implementation of new energy technologies for the generation of electricity from methane produced biogenically in geologic strata as a result of human intervention.

(3.5) Repealed.

(4) This section does not expand or contract the commission's jurisdiction over cooperative electric associations under this title.



§ 40-2-124. Renewable energy standard - definitions - net metering

(1) Each provider of retail electric service in the state of Colorado, other than municipally owned utilities that serve forty thousand customers or fewer, is a qualifying retail utility. Each qualifying retail utility, with the exception of cooperative electric associations that have voted to exempt themselves from commission jurisdiction pursuant to section 40-9.5-104 and municipally owned utilities, is subject to the rules established under this article by the commission. No additional regulatory authority is provided to the commission other than that specifically contained in this section. In accordance with article 4 of title 24, C.R.S., the commission shall revise or clarify existing rules to establish the following:

(a) Definitions of eligible energy resources that can be used to meet the standards. "Eligible energy resources" means recycled energy and renewable energy resources. In addition, resources using coal mine methane and synthetic gas produced by pyrolysis of municipal solid waste are eligible energy resources if the commission determines that the electricity generated by those resources is greenhouse gas neutral. The commission shall determine, following an evidentiary hearing, the extent to which such electric generation technologies utilized in an optional pricing program may be used to comply with this standard. A fuel cell using hydrogen derived from an eligible energy resource is also an eligible electric generation technology. Fossil and nuclear fuels and their derivatives are not eligible energy resources. For purposes of this section:

(I) "Biomass" means:

(A) Nontoxic plant matter consisting of agricultural crops or their byproducts, urban wood waste, mill residue, slash, or brush;

(B) Animal wastes and products of animal wastes; or

(C) Methane produced at landfills or as a by-product of the treatment of wastewater residuals.

(II) "Coal mine methane" means methane captured from active and inactive coal mines where the methane is escaping to the atmosphere. In the case of methane escaping from active mines, only methane vented in the normal course of mine operations that is naturally escaping to the atmosphere is coal mine methane for purposes of eligibility under this section.

(III) "Distributed renewable electric generation" or "distributed generation" means:

(A) Retail distributed generation; and

(B) Wholesale distributed generation.

(IV) "Greenhouse gas neutral", with respect to electricity generated by a coal mine methane or synthetic gas facility, means that the volume of greenhouse gases emitted into the atmosphere from the conversion of fuel to electricity is no greater than the volume of greenhouse gases that would have been emitted into the atmosphere over the next five years, beginning with the planned date of operation of the facility, if the fuel had not been converted to electricity, where greenhouse gases are measured in terms of carbon dioxide equivalent.

(V) "Pyrolysis" means the thermochemical decomposition of material at elevated temperatures without the participation of oxygen.

(VI) "Recycled energy" means energy produced by a generation unit with a nameplate capacity of not more than fifteen megawatts that converts the otherwise lost energy from the heat from exhaust stacks or pipes to electricity and that does not combust additional fossil fuel. "Recycled energy" does not include energy produced by any system that uses energy, lost or otherwise, from a process whose primary purpose is the generation of electricity, including, without limitation, any process involving engine-driven generation or pumped hydroelectricity generation.

(VII) "Renewable energy resources" means solar, wind, geothermal, biomass, new hydroelectricity with a nameplate rating of ten megawatts or less, and hydroelectricity in existence on January 1, 2005, with a nameplate rating of thirty megawatts or less.

(VIII) "Retail distributed generation" means a renewable energy resource that is located on the site of a customer's facilities and is interconnected on the customer's side of the utility meter. In addition, retail distributed generation shall provide electric energy primarily to serve the customer's load and shall be sized to supply no more than one hundred twenty percent of the average annual consumption of electricity by the customer at that site. For purposes of this subparagraph (VIII), the customer's "site" includes all contiguous property owned or leased by the customer without regard to interruptions in contiguity caused by easements, public thoroughfares, transportation rights-of-way, or utility rights-of-way.

(IX) "Wholesale distributed generation" means a renewable energy resource with a nameplate rating of thirty megawatts or less and that does not qualify as retail distributed generation.

(b) Standards for the design, placement, and management of electric generation technologies that use eligible energy resources to ensure that the environmental impacts of such facilities are minimized.

(c) Electric resource standards:

(I) Except as provided in subparagraph (V) of this paragraph (c), the electric resource standards shall require each qualifying retail utility to generate, or cause to be generated, electricity from eligible energy resources in the following minimum amounts:

(A) Three percent of its retail electricity sales in Colorado for the year 2007;

(B) Five percent of its retail electricity sales in Colorado for the years 2008 through 2010;

(C) Twelve percent of its retail electricity sales in Colorado for the years 2011 through 2014, with distributed generation equaling at least one percent of its retail electricity sales in 2011 and 2012 and one and one-fourth percent of its retail electricity sales in 2013 and 2014;

(D) Twenty percent of its retail electricity sales in Colorado for the years 2015 through 2019, with distributed generation equaling at least one and three-fourths percent of its retail electricity sales in 2015 and 2016 and two percent of its retail electricity sales in 2017, 2018, and 2019; and

(E) Thirty percent of its retail electricity sales in Colorado for the years 2020 and thereafter, with distributed generation equaling at least three percent of its retail electricity sales.

(II) (A) Of the amounts of distributed generation in sub-subparagraphs (C), (D), and (E) of subparagraph (I), sub-subparagraph (D) of subparagraph (V), and subparagraph (V.5) of this paragraph (c), at least one-half must be derived from retail distributed generation; except that this sub-subparagraph (A) does not apply to a qualifying retail utility that is a municipal utility.

(A.5) Notwithstanding sub-subparagraph (A) of this subparagraph (II), a qualifying retail utility that is a cooperative electric association may subtract industrial retail sales from total retail sales in calculating its minimum retail distributed generation requirement.

(B) Solar generating equipment located on-site at customers' facilities shall be sized to supply no more than one hundred twenty percent of the average annual consumption of electricity by the consumer at that site. For purposes of this sub-subparagraph (B), the consumer's "site" shall include all contiguous property owned or leased by the consumer, without regard to interruptions in contiguity caused by easements, public thoroughfares, transportation rights-of-way, or utility rights-of-way.

(C) Distributed generation amounts in the electric resource standard for the years 2015 and thereafter may be changed by the commission for the period after December 31, 2014, if the commission finds, upon application by a qualifying retail utility, that these percentage requirements are no longer in the public interest. If such a finding is made, the commission may set the lower distributed generation requirements, if any, that shall apply after December 31, 2014. If the commission finds that the public interest requires an increase in the distributed generation requirements, the commission shall report its findings to the general assembly.

(D) For purposes of a cooperative electric association's compliance with the retail distributed generation requirement set forth in sub-subparagraph (A) of this subparagraph (II), an electric generation facility constitutes retail distributed generation if it uses only renewable energy resources; has a nameplate rating of two megawatts or less; is located within the service territory of a cooperative electric association; generates electricity for the beneficial use of subscribers who are members of the cooperative electric association in the service territory in which the facility is located; and has at least four subscribers if the facility has a nameplate rating of fifty kilowatts or less and at least ten subscribers if the facility has a nameplate rating of more than fifty kilowatts. A subscriber's share of the production from the facility may not exceed one hundred twenty percent of the subscriber's average annual consumption. Each cooperative electric association may establish, in the manner it deems appropriate, the: Subscriber; subscription; pricing, including consideration of low-income members; metering; accounting; renewable energy credit ownership; and other requirements and terms associated with electric generation facilities described in this sub-subparagraph (D).

(III) Each kilowatt-hour of electricity generated from eligible energy resources, other than retail distributed generation and other than eligible energy resources beginning operation on or after January 1, 2015, counts as one and one-fourth kilowatt-hours for the purposes of compliance with this standard.

(IV) To the extent that the ability of a qualifying retail utility to acquire eligible energy resources is limited by a requirements contract with a wholesale electric supplier, the qualifying retail utility shall acquire the maximum amount allowed by the contract. For any shortfalls to the amounts established by the commission pursuant to subparagraph (I) of this paragraph (c), the qualifying retail utility shall acquire an equivalent amount of either renewable energy credits; documented and verified energy savings through energy efficiency and conservation programs; or a combination of both. Any contract entered into by a qualifying retail utility after December 1, 2004, shall not conflict with this section.

(V) Notwithstanding any other provision of law but subject to subsection (4) of this section, the electric resource standards must require each cooperative electric association that is a qualifying retail utility and that provides service to fewer than one hundred thousand meters, and each municipally owned utility that is a qualifying retail utility, to generate, or cause to be generated, electricity from eligible energy resources in the following minimum amounts:

(A) One percent of its retail electricity sales in Colorado for the years 2008 through 2010;

(B) Three percent of retail electricity sales in Colorado for the years 2011 through 2014;

(C) Six percent of retail electricity sales in Colorado for the years 2015 through 2019; and

(D) Ten percent of retail electricity sales in Colorado for the years 2020 and thereafter.

(V.5) Notwithstanding any other provision of law, each cooperative electric association that provides electricity at retail to its customers and serves one hundred thousand or more meters shall generate or cause to be generated at least twenty percent of the energy it provides to its customers from eligible energy resources in the years 2020 and thereafter.

(VI) Each kilowatt-hour of electricity generated from eligible energy resources at a community-based project must be counted as one and one-half kilowatt-hours. For purposes of this subparagraph (VI), "community-based project" means a project:

(A) That is owned by individual residents of a community, by an organization or cooperative that is controlled by individual residents of the community, or by a local government entity or tribal council;

(B) The generating capacity of which does not exceed thirty megawatts; and

(C) For which there is a resolution of support adopted by the local governing body of each local jurisdiction in which the project is to be located.

(VII) (A) For purposes of compliance with the standards set forth in subparagraphs (V) and (V.5) of this paragraph (c), each kilowatt-hour of renewable electricity generated from solar electric generation technologies shall be counted as three kilowatt-hours.

(B) For each qualifying retail utility that is a cooperative electric association, sub-subparagraph (A) of this subparagraph (VII) applies only to solar electric technologies that begin producing electricity prior to July 1, 2015, and for solar electric technologies that begin producing electricity on or after July 1, 2015, each kilowatt-hour of renewable electricity shall be counted as one kilowatt-hour for purposes of compliance with the renewable energy standard.

(C) For each qualifying retail utility that is a municipally owned utility, sub-subparagraph (A) of this subparagraph (VII) applies only to solar electric technologies that are under contract for development prior to August 1, 2015, and begin producing electricity prior to December 31, 2016, and for solar electric technologies that are not under contract for development prior to August 1, 2015, and begin producing electricity on or after December 31, 2016, each kilowatt-hour of renewable electricity shall be counted as one kilowatt-hour for purposes of compliance with the renewable energy standard.

(VIII) Electricity from eligible energy resources shall be subject to only one of the methods for counting kilowatt-hours set forth in subparagraphs (III), (VI), and (VII) of this paragraph (c).

(IX) For purposes of stimulating rural economic development and for projects up to thirty megawatts of nameplate capacity that have a point of interconnection rated at sixty-nine kilovolts or less, each kilowatt hour of electricity generated from renewable energy resources that interconnects to electric transmission or distribution facilities owned by a cooperative electric association or municipally owned utility may be counted for the life of the project as two kilowatt hours for compliance with the requirements of this paragraph (c) by qualifying retail utilities. This multiplier shall not be claimed for interconnections that first occur after December 31, 2014, and shall not be used in conjunction with another compliance multiplier. For qualifying retail utilities other than investor-owned utilities, the benefits described in this subparagraph (IX) apply only to the aggregate first one hundred megawatts of nameplate capacity of projects statewide that report having achieved commercial operations to the commission pursuant to the procedure described in this subparagraph (IX). To the extent that a qualifying retail utility claims the benefit described in this subparagraph (IX), those kilowatt-hours of electricity do not qualify for satisfaction of the distributed generation requirement of subparagraph (I) of this paragraph (c). The commission shall analyze the implementation of this subparagraph (IX) and submit a report to the senate local government and energy committee and the house of representatives committee on transportation and energy, or their successor committees, by December 31, 2011, regarding implementation of this subparagraph (IX), including how many megawatts of electricity have been installed or are subject to a power purchase agreement pursuant to this subparagraph (IX) and whether the commission recommends that the multiplier established by this subparagraph (IX) should be changed either in magnitude or expiration date. Any entity that owns or develops a project that will take advantage of the benefits of this subparagraph (IX) shall notify the commission within thirty days after signing a power purchase agreement and within thirty days after beginning commercial operations of an applicable project.

(X) Of the minimum amounts of electricity required to be generated or caused to be generated by qualifying retail utilities in accordance with subparagraph (V.5) and sub-subparagraph (D) of subparagraph (V) of this paragraph (c), one-tenth, or one percent of total retail electricity sales, must be from distributed generation; except that:

(A) For a cooperative electric association that is a qualifying retail utility and that provides service to fewer than ten thousand meters, the distributed generation component may be three-quarters of one percent of total retail electricity sales; and

(B) This subparagraph (X) does not apply to a qualifying retail utility that is a municipal utility.

(d) A system of tradable renewable energy credits that may be used by a qualifying retail utility to comply with this standard. The commission shall also analyze the effectiveness of utilizing any regional system of renewable energy credits in existence at the time of its rule-making process and determine whether the system is governed by rules that are consistent with the rules established for this article. The commission shall not restrict the qualifying retail utility's ownership of renewable energy credits if the qualifying retail utility complies with the electric resource standard of paragraph (c) of this subsection (1), uses definitions of eligible energy resources that are limited to those identified in paragraph (a) of this subsection (1), as clarified by the commission, and does not exceed the retail rate impact established by paragraph (g) of this subsection (1). Once a qualifying retail utility either receives a permit pursuant to article 7 or 8 of title 25, C.R.S., for a generation facility that relies on or is affected by the definitions of eligible energy resources or enters into a contract that relies on or is affected by the definitions of eligible energy resources, such definitions apply to the contract or facility notwithstanding any subsequent alteration of the definitions, whether by statute or rule. For purposes of compliance with the renewable energy standard, if a generation system uses a combination of fossil fuel and eligible renewable energy resources to generate electricity, a qualified retail utility that is not an investor-owned utility may count as eligible renewable energy only the proportion of the total electric output of the generation system that results from the use of eligible renewable energy resources.

(e) A standard rebate offer program, under which:

(I) (A) Each qualifying retail utility, except for cooperative electric associations and municipally owned utilities, shall make available to its retail electricity customers a standard rebate offer of a specified amount per watt for the installation of eligible solar electric generation on customers' premises up to a maximum of one hundred kilowatts per installation.

(B) The standard rebate offer shall allow the customer's retail electricity consumption to be offset by the solar electricity generated. To the extent that solar electricity generation exceeds the customer's consumption during a billing month, such excess electricity shall be carried forward as a credit to the following month's consumption. To the extent that solar electricity generation exceeds the customer's consumption during a calendar year, the customer shall be reimbursed by the qualifying retail utility at its average hourly incremental cost of electricity supply over the prior twelve-month period unless the customer makes a one-time election, in writing, to request that the excess electricity be carried forward as a credit from month to month indefinitely until the customer terminates service with the qualifying retail utility, at which time no payment shall be required from the qualifying retail utility for any remaining excess electricity supplied by the customer. The qualifying retail utility shall not apply unreasonably burdensome interconnection requirements in connection with this standard rebate offer. Electricity generated under this program shall be eligible for the qualifying retail utility's compliance with this article.

(I.5) The amount of the standard rebate offer shall be two dollars per watt; except that the commission may set the rebate at a lower amount if the commission determines, based upon a qualifying retail utility's renewable resource plan or application, that market changes support the change.

(II) Sales of electricity to a consumer may be made by the owner or operator of the solar electric generation facilities located on the site of the consumer's property if the solar generating equipment is sized to supply no more than one hundred twenty percent of the average annual consumption of electricity by the consumer at that site. For purposes of this subparagraph (II), the consumer's site shall include all contiguous property owned or leased by the consumer, without regard to interruptions in contiguity caused by easements, public thoroughfares, transportation rights-of-way, or utility rights-of-way. If the solar electric generation facility is not owned by the consumer, then the qualifying retail utility shall not be required by the commission to pay for the renewable energy credits generated by the facility on any basis other than a metered basis. The owner or operator of the solar electric generation facility shall pay the cost of installing the production meter.

(III) The qualifying retail utility may establish one or more standard offers to purchase renewable energy credits generated from the eligible solar electric generation on the customer's premises so long as the generation meets the size and location requirements set forth in subparagraph (II) of this paragraph (e) and so long as the generation is five hundred kilowatts or less in size. When establishing the standard offers, the prices for renewable energy credits should be set at levels sufficient to encourage increased customer-sited solar generation in the size ranges covered by each standard offer, but at levels that will still allow the qualifying retail utility to comply with the electric resource standards set forth in paragraph (c) of this subsection (1) without exceeding the retail rate impact limit in paragraph (g) of this subsection (1). The commission shall encourage qualifying retail utilities to design solar programs that allow consumers of all income levels to obtain the benefits offered by solar electricity generation and shall allow programs that are designed to extend participation to customers in market segments that have not been responding to the standard offer program.

(f) Policies for the recovery of costs incurred with respect to these standards for qualifying retail utilities that are subject to rate regulation by the commission. These policies must provide incentives to qualifying retail utilities to invest in eligible energy resources and must include:

(I) Allowing a qualifying retail utility to develop and own as utility rate-based property up to twenty-five percent of the total new eligible energy resources the utility acquires from entering into power purchase agreements and from developing and owning resources after March 27, 2007, if the new eligible energy resources proposed to be developed and owned by the utility can be constructed at reasonable cost compared to the cost of similar eligible energy resources available in the market. The qualifying retail utility shall be allowed to develop and own as utility rate-based property more than twenty-five percent but not more than fifty percent of total new eligible energy resources acquired after March 27, 2007, if the qualifying retail utility shows that its proposal would provide significant economic development, employment, energy security, or other benefits to the state of Colorado. The qualifying retail utility may develop and own these resources either by itself or jointly with other owners, and, if owned jointly, the entire jointly owned resource shall count toward the percentage limitations in this subparagraph (I). For the resources addressed in this subparagraph (I), the qualifying retail utility shall not be required to comply with the competitive bidding requirements of the commission's rules; except that nothing in this subparagraph (I) shall preclude the qualifying retail utility from bidding to own a greater percentage of new eligible energy resources than permitted by this subparagraph (I). In addition, nothing in this subparagraph (I) shall prevent the commission from waiving, repealing, or revising any commission rule in a manner otherwise consistent with applicable law.

(II) Allowing qualifying retail utilities to earn an extra profit on their investment in eligible energy resource technologies if these investments provide net economic benefits to customers as determined by the commission. The allowable extra profit in any year shall be the qualifying retail utility's most recent commission authorized rate of return plus a bonus limited to fifty percent of the net economic benefit.

(III) Allowing qualifying retail utilities to earn their most recent commission authorized rate of return, but no bonus, on investments in eligible energy resource technologies if these investments do not provide a net economic benefit to customers.

(IV) Considering, when the qualifying retail utility applies for a certificate of public convenience and necessity under section 40-5-101, rate recovery mechanisms that provide for earlier and timely recovery of costs prudently and reasonably incurred by the qualifying retail utility in developing, constructing, and operating the eligible energy resource, including:

(A) Rate adjustment clauses until the costs of the eligible energy resource can be included in the utility's base rates; and

(B) A current return on the utility's capital expenditures during construction at the utility's weighted average cost of capital, including its most recently authorized rate of return on equity, during the construction, startup, and operation phases of the eligible energy resource.

(V) If the commission approves the terms and conditions of an eligible energy resource contract between the qualifying retail utility and another party, the contract and its terms and conditions shall be deemed to be a prudent investment, and the commission shall approve retail rates sufficient to recover all just and reasonable costs associated with the contract. All contracts for acquisition of eligible energy resources shall have a minimum term of twenty years; except that the contract term may be shortened at the sole discretion of the seller. All contracts for the acquisition of renewable energy credits from solar electric technologies located on site at customer facilities shall also have a minimum term of twenty years; except that such contracts for systems of between one hundred kilowatts and one megawatt may have a different term if mutually agreed to by the parties.

(VI) A requirement that qualifying retail utilities consider proposals offered by third parties for the sale of renewable energy or renewable energy credits. The commission may develop standard terms for the submission of such proposals.

(VII) A requirement that all distributed renewable electric generation facilities with a nameplate rating of one megawatt or more be registered with a renewable energy generation information tracking system designated by the commission.

(g) Retail rate impact rule:

(I) (A) Except as otherwise provided in subparagraph (IV) of this paragraph (g), for each qualifying utility, the commission shall establish a maximum retail rate impact for this section for compliance with the electric resource standards of two percent of the total electric bill annually for each customer. The retail rate impact shall be determined net of new alternative sources of electricity supply from noneligible energy resources that are reasonably available at the time of the determination.

(B) If the retail rate impact does not exceed the maximum impact permitted by this paragraph (g), the qualifying utility may acquire more than the minimum amount of eligible energy resources and renewable energy credits required by this section. At the request of the qualifying retail utility and upon the commission's approval, the qualifying retail utility may advance funds from year to year to augment the amounts collected from retail customers under this paragraph (g) for the acquisition of more eligible energy resources. Such funds shall be repaid from future retail rate collections, with interest calculated at the qualifying retail utility's after-tax weighted average cost of capital, so long as the retail rate impact does not exceed two percent of the total annual electric bill for each customer.

(C) As between residential and nonresidential retail distributed generation, the commission shall direct the utility to allocate its expenditures according to the proportion of the utility's revenue derived from each of these customer groups; except that the utility may acquire retail distributed generation at levels that differ from these group allocations based upon market response to the utility's programs.

(II) Each wholesale energy provider shall offer to its wholesale customers that are cooperative electric associations the opportunity to purchase their load ratio share of the wholesale energy provider's electricity from eligible energy resources. If a wholesale customer agrees to pay the full costs associated with the acquisition of eligible energy resources and associated renewable energy credits by its wholesale provider by providing notice of its intent to pay the full costs within sixty days after the wholesale provider extends the offer, the wholesale customer shall be entitled to receive the appropriate credit toward the renewable energy standard as well as any associated renewable energy credits. To the extent that the full costs are not recovered from wholesale customers, a qualifying retail utility shall be entitled to recover those costs from retail customers.

(III) Subject to the maximum retail rate impact permitted by this paragraph (g), the qualifying retail utility shall have the discretion to determine, in a nondiscriminatory manner, the price it will pay for renewable energy credits from on-site customer facilities that are no larger than five hundred kilowatts.

(IV) (A) For cooperative electric associations, the maximum retail rate impact for this section is two percent of the total electric bill annually for each customer.

(B) Notwithstanding subparagraph (I) of this paragraph (g), the commission may ensure that customers who install distributed generation continue to contribute, in a nondiscriminatory fashion, their fair share to their utility's renewable energy program fund or equivalent renewable energy support mechanism even if such contribution results in a charge that exceeds two percent of such customers' annual electric bills.

(h) Annual reports. Each qualifying retail utility shall submit to the commission an annual report that provides information relating to the actions taken to comply with this article including the costs and benefits of expenditures for renewable energy. The report shall be within the time prescribed and in a format approved by the commission.

(i) Rules necessary for the administration of this article including enforcement mechanisms necessary to ensure that each qualifying retail utility complies with this standard, and provisions governing the imposition of administrative penalties assessed after a hearing held by the commission pursuant to section 40-6-109. The commission shall exempt a qualifying retail utility from administrative penalties for an individual compliance year if the utility demonstrates that the retail rate impact cap described in paragraph (g) of this subsection (1) has been reached and the utility has not achieved full compliance with paragraph (c) of this subsection (1). The qualifying retail utility's actions under an approved compliance plan shall carry a rebuttable presumption of prudence. Under no circumstances shall the costs of administrative penalties be recovered from Colorado retail customers.

(1.5) Notwithstanding any provision of law to the contrary, paragraph (e) of subsection (1) of this section shall not apply to a municipally owned utility or to a cooperative electric association.

(2) (Deleted by amendment, L. 2007, p. 257, § 1, effective March 27, 2007.)

(3) Each municipally owned electric utility that is a qualifying retail utility shall implement a renewable energy standard substantially similar to this section. The municipally owned utility shall submit a statement to the commission that demonstrates such municipal utility has a substantially similar renewable energy standard. The statement submitted by the municipally owned utility is for informational purposes and is not subject to approval by the commission. Upon filing of the certification statement, the municipally owned utility shall have no further obligations under subsection (1) of this section. The renewable energy standard of a municipally owned utility shall, at a minimum, meet the following criteria:

(a) The eligible energy resources shall be limited to those identified in paragraph (a) of subsection (1) of this section;

(b) The percentage requirements shall be equal to or greater in the same years than those identified in subparagraph (V) of paragraph (c) of subsection (1) of this section, counted in the manner allowed by said paragraph (c); and

(c) The utility must have an optional pricing program in effect that allows retail customers the option to support through utility rates emerging renewable energy technologies.

(4) For municipal utilities that become qualifying retail utilities after December 31, 2006, the percentage requirements identified in subparagraph (V) of paragraph (c) of subsection (1) of this section shall begin in the first calendar year following qualification as follows:

(a) Years one through three: One percent of retail electricity sales;

(b) Years four through seven: Three percent of retail electricity sales;

(c) Years eight through twelve: Six percent of retail electricity sales; and

(d) Years thirteen and thereafter: Ten percent of retail electricity sales.

(5) Procedure for exemption and inclusion - election.

(a) (Deleted by amendment, L. 2007, p. 257, § 1, effective March 27, 2007.)

(b) The board of directors of each municipally owned electric utility not subject to this section may, at its option, submit the question of its inclusion in this section to its consumers on a one meter equals one vote basis. Approval by a majority of those voting in the election shall be required for such inclusion, providing that a minimum of twenty-five percent of eligible consumers participates in the election.

(5.5) Each cooperative electric association that is a qualifying retail utility shall submit an annual compliance report to the commission no later than June 1 of each year in which the cooperative electric association is subject to the renewable energy standard requirements established in this section. The annual compliance report shall describe the steps taken by the cooperative electric association to comply with the renewable energy standards and shall include the same information set forth in the rules of the commission for jurisdictional utilities. Cooperative electric associations shall not be subject to any part of the compliance report review process as provided in the rules for jurisdictional utilities. Cooperative electric associations shall not be required to obtain commission approval of annual compliance reports, and no additional regulatory authority of the commission other than that specifically contained in this subsection (5.5) is created or implied by this subsection (5.5).

(6) (Deleted by amendment, L. 2007, p. 257, § 1, effective March 27, 2007.)

(7) (a) Definitions. For purposes of this subsection (7), unless the context otherwise requires:

(I) "Customer-generator" means an end-use electricity customer that generates electricity on the customer's side of the meter using eligible energy resources.

(II) "Municipally owned utility" means a municipally owned utility that serves five thousand customers or more.

(b) Each municipally owned utility shall allow a customer-generator's retail electricity consumption to be offset by the electricity generated from eligible energy resources on the customer-generator's side of the meter that are interconnected with the facilities of the municipally owned utility, subject to the following:

(I) Monthly excess generation. If a customer-generator generates electricity in excess of the customer-generator's monthly consumption, all such excess energy, expressed in kilowatt-hours, shall be carried forward from month to month and credited at a ratio of one to one against the customer-generator's energy consumption, expressed in kilowatt-hours, in subsequent months.

(II) Annual excess generation. Within sixty days after the end of each annual period, or within sixty days after the customer-generator terminates its retail service, the municipally owned utility shall account for any excess energy generation, expressed in kilowatt-hours, accrued by the customer-generator and shall credit such excess generation to the customer-generator in a manner deemed appropriate by the municipally owned utility.

(III) Nondiscriminatory rates. A municipally owned utility shall provide net metering service at nondiscriminatory rates.

(IV) Interconnection standards. Each municipally owned utility shall adopt and post small generation interconnection standards and insurance requirements that are functionally similar to those established in the rules promulgated by the public utilities commission pursuant to this section; except that the municipally owned utility may reduce or waive any of the insurance requirements. If any customer-generator subject to the size specifications specified in subparagraph (V) of this paragraph (b) is denied interconnection by the municipally owned utility, the utility shall provide a written technical or economic explanation of such denial to the customer.

(V) Size specifications. Each municipally owned utility may allow customer-generators to generate electricity subject to net metering in amounts in excess of those specified in this subparagraph (V), and shall allow:

(A) Residential customer-generators to generate electricity subject to net metering up to ten kilowatts; and

(B) Commercial or industrial customer-generators to generate electricity subject to net metering up to twenty-five kilowatts.

(8) Qualifying wholesale utilities - definition - electric resource standard - tradable credits - reports. (a) Definition. Each generation and transmission cooperative electric association that provides wholesale electric service directly to Colorado electric associations that are its members is a qualifying wholesale utility. Commission rules adopted under subsections (1) to (7) of this section do not apply directly to qualifying wholesale utilities, and this subsection (8) does not provide the commission with additional regulatory authority over qualifying wholesale utilities.

(b) Electric resource standard. Notwithstanding any other provision of law, each qualifying wholesale utility shall generate, or cause to be generated, at least twenty percent of the energy it provides to its Colorado members at wholesale from eligible energy resources in the year 2020 and thereafter. If, and to the extent that, the purchase of energy generated from eligible energy resources by a Colorado member from a qualifying wholesale utility would cause an increase in rates for the Colorado member that exceeds the retail rate impact limitation in sub-subparagraph (A) of subparagraph (IV) of paragraph (g) of subsection (1) of this section, the obligation imposed on the qualifying wholesale utility is reduced by the amount of such energy necessary to enable the Colorado member to comply with the rate impact limitation.

(c) A qualifying wholesale utility may count the energy generated or caused to be generated from eligible energy resources by its Colorado members or by the qualifying wholesale utility on behalf of its Colorado members pursuant to subparagraph (V) of paragraph (c) of subsection (1) of this section toward compliance with the energy resource standard established in this subsection (8).

(d) Preferences for certain eligible energy resources and the limit on their applicability established in subparagraph (VIII) of paragraph (c) of subsection (1) of this section may be used by a qualifying wholesale utility in meeting the energy resource standard established in this subsection (8).

(e) Tradable renewable energy credits. A qualifying wholesale utility shall use a system of tradable renewable energy credits to comply with the electric resource standard established in this subsection (8); except that a renewable energy credit acquired under this subsection (8) expires at the end of the fifth calendar year following the calendar year in which it was generated.

(f) In implementing the electric resource standard established in this subsection (8), a qualifying wholesale utility shall assure that the costs, both direct and indirect, attributable to compliance with the standard are recovered from its Colorado members. The qualifying wholesale utility shall employ such cost allocation methods as are required to assure that any direct or indirect costs attributable to compliance with the standard established in this subsection (8) do not affect the cost or price of the qualifying wholesale utility's sales to customers outside of Colorado.

(g) Reports. Each qualifying wholesale utility shall submit an annual report to the commission no later than June 1, 2014, and June 1 of each year thereafter. In addition, the qualifying wholesale utility shall post an electronic copy of each report on its website and shall provide the commission with an electronic copy of the report. In each report, the qualifying wholesale utility shall:

(I) Describe the steps it took during the immediately preceding twelve months to comply with the electric resource standard established in this subsection (8);

(II) In the years before 2020, describe whether it is making sufficient progress toward meeting the standard in 2020 or is likely to meet the 2020 standard early. If it is not making sufficient progress toward meeting the standard in 2020, it shall explain why and shall indicate the steps it intends to take to increase the pace of progress; and

(III) In 2020 and thereafter, describe whether it has achieved compliance with the electric resource standard established in this subsection (8) and whether it anticipates continuing to do so. If it has not achieved such compliance or does not anticipate continuing to do so, it shall explain why and shall indicate the steps it intends to take to meet the standard and by what date.

(h) Nothing in this subsection (8) amends or waives any provision of subsections (1) to (7) of this section.



§ 40-2-125. Eminent domain restrictions

(1) A qualifying retail utility shall not have the authority to condemn or exercise the power of eminent domain over any real estate, right-of-way, easement, or other right pursuant to section 38-2-101, C.R.S., to site the generation facilities of a renewable energy system used in whole or in part to meet the electric resource standards set forth in section 40-2-124. This section shall not be construed to limit the authority of a home rule municipality under article XX of the Colorado constitution.

(2) Section 3 of this initiated measure provides that this section and section 40-2-124 shall be effective December 1, 2004.



§ 40-2-126. Transmission facilities - biennial review - energy resource zones - definitions - plans - approval - cost recovery

(1) As used in this section, "energy resource zone" means a geographic area in which transmission constraints hinder the delivery of electricity to Colorado consumers, the development of new electric generation facilities to serve Colorado consumers, or both.

(2) Biennially, on or before a date determined by the commission, commencing in 2016, each Colorado electric utility subject to rate regulation by the commission shall:

(a) Designate energy resource zones;

(b) Develop plans for the construction or expansion of transmission facilities necessary to deliver electric power consistent with the timing of the development of beneficial energy resources located in or near such zones;

(c) Consider how transmission can be provided to encourage local ownership of renewable energy facilities, whether through renewable energy cooperatives as provided in section 7-56-210, C.R.S., or otherwise; and

(d) Submit proposed plans, designations, and applications for certificates of public convenience and necessity to the commission for review pursuant to subsection (3) of this section.

(3) The commission shall approve a utility's application for a certificate of public convenience and necessity for the construction or expansion of transmission facilities pursuant to paragraph (b) of subsection (2) of this section if the commission finds that:

(a) The construction or expansion is required to ensure the reliable delivery of electricity to Colorado consumers or to enable the utility to meet the renewable energy standards set forth in section 40-2-124; and

(b) The present or future public convenience and necessity require such construction or expansion.

(4) Repealed.



§ 40-2-127. Community energy funds - community solar gardens - definitions - rules - legislative declaration

(1) Legislative declaration. The general assembly hereby finds and declares that:

(a) Local communities can benefit from the further development of renewable energy, energy efficiency, conservation, and environmental improvement projects, and the general assembly hereby encourages electric utilities to establish community energy funds for the development of such projects;

(b) It is in the public interest that broader participation in solar electric generation by Colorado residents and commercial entities be encouraged by the development and deployment of distributed solar electric generating facilities known as community solar gardens, in order to:

(I) Provide Colorado residents and commercial entities with the opportunity to participate in solar generation in addition to the opportunities available for rooftop solar generation on homes and businesses;

(II) Allow renters, low-income utility customers, and agricultural producers to own interests in solar generation facilities;

(III) Allow interests in solar generation facilities to be portable and transferrable; and

(IV) Leverage Colorado's solar generating capacity through economies of scale.

(2) Definitions. As used in this section, unless the context otherwise requires:

(a) The definitions in section 40-2-124 apply; and

(b) In addition:

(I) (A) "Community solar garden" means a solar electric generation facility with a nameplate rating of two megawatts or less that is located in or near a community served by a qualifying retail utility where the beneficial use of the electricity generated by the facility belongs to the subscribers to the community solar garden. There shall be at least ten subscribers. The owner of the community solar garden may be the qualifying retail utility or any other for-profit or nonprofit entity or organization, including a subscriber organization organized under this section, that contracts to sell the output from the community solar garden to the qualifying retail utility. A community solar garden shall be deemed to be "located on the site of customer facilities".

(B) A community solar garden shall constitute "retail distributed generation" within the meaning of section 40-2-124, as amended by House Bill 10-1001, enacted in 2010.

(C) Notwithstanding any provision of this section or section 40-2-124 to the contrary, a community solar garden constitutes retail distributed generation for purposes of a cooperative electric association's compliance with the applicable renewable energy standard under section 40-2-124.

(II) "Subscriber" means a retail customer of a qualifying retail utility who owns a subscription and who has identified one or more physical locations to which the subscription is attributed. Such physical locations must be within the service territory of the same qualifying retail utility and also in the same county as, or a county adjacent to, that of the community solar garden. The subscriber may change from time to time the premises to which the community solar garden electricity generation shall be attributed, so long as the premises are within the geographical limits allowed for a subscriber.

(III) "Subscription" means a proportional interest in solar electric generation facilities installed at a community solar garden, together with the renewable energy credits associated with or attributable to such facilities under section 40-2-124. Each subscription shall be sized to represent at least one kilowatt of the community solar garden's generating capacity and to supply no more than one hundred twenty percent of the average annual consumption of electricity by each subscriber at the premises to which the subscription is attributed, with a deduction for the amount of any existing solar facilities at such premises. Subscriptions in a community solar garden may be transferred or assigned to a subscriber organization or to any person or entity who qualifies to be a subscriber under this section.

(3) Subscriber organization - subscriber qualifications - transferability of subscriptions. (a) The community solar garden may be owned by a subscriber organization, whose sole purpose shall be beneficially owning and operating a community solar garden. The subscriber organization may be any for-profit or nonprofit entity permitted by Colorado law. The community solar garden may also be built, owned, and operated by a third party under contract with the subscriber organization.

(b) On or before October 1, 2010, the commission shall commence a rule-making proceeding to adopt rules as necessary to implement this section, including but not limited to rules to facilitate the financing of subscriber-owned community solar gardens. Such rules shall include:

(I) Minimum capitalization;

(II) The share of a community solar garden's eligible solar electric generation facilities that a subscriber organization may at any time own in its own name; and

(III) Authorizing subscriber organizations to enter into leases, sale-and-leaseback transactions, operating agreements, and other ownership arrangements with third parties.

(c) If a subscriber ceases to be a customer at the premises on which the subscription is based but, within a reasonable period as determined by the commission, becomes a customer at another premises in the service territory of the qualifying retail utility and within the geographic area served by the community solar garden, the subscription shall continue in effect but the bill credit and other features of the subscription shall be adjusted as necessary to reflect any differences between the new and previous premises' customer classification and average annual consumption of electricity.

(4) Community solar gardens not subject to regulation. Neither the owners of nor the subscribers to a community solar garden shall be considered public utilities subject to regulation by the commission solely as a result of their interest in the community solar garden. Prices paid for subscriptions in community solar gardens shall not be subject to regulation by the commission.

(5) Purchases of the output from community solar gardens. (a) (I) Each qualifying retail utility shall set forth in its plan for acquisition of renewable resources a plan to purchase the electricity and renewable energy credits generated from one or more community solar gardens over the period covered by the plan.

(II) For the first three compliance years commencing with the 2011 compliance year, each qualifying retail utility shall issue one or more standard offers to purchase the output from community solar gardens of five hundred kilowatts or less at prices that are comparable to the prices offered by the qualifying retail utility under standard offers issued for on-site solar generation. During these three compliance years, the qualifying retail utility shall acquire, through these standard offers, one-half of the solar garden generation it plans to acquire, to the extent the qualifying retail utility receives responses to its standard offers. Notwithstanding any provision of this subparagraph (II) to the contrary, renewable energy credits generated from solar gardens shall not be used to achieve more than twenty percent of the retail distributed generation standard in years 2011 through 2013.

(III) For the first three compliance years commencing with the 2011 compliance year, a qualifying retail utility shall not be obligated to purchase the output from more than six megawatts of newly installed community solar garden generation.

(IV) For each qualifying retail utility's compliance years commencing in 2014 and thereafter, the commission shall determine the minimum and maximum purchases of electrical output from newly installed community solar gardens of different output capacity that the qualifying retail utility shall plan to acquire, without regard to the six-megawatt ceiling of the first three compliance years. In addition, as necessary, the commission shall formulate and implement policies consistent with this section that simultaneously encourage:

(A) The ownership by customers of subscriptions in community solar gardens and of other forms of distributed generation, to the extent the commission finds there to be customer demand for such ownership;

(B) Ownership in community solar gardens by residential retail customers and agricultural producers, including low-income customers, to the extent the commission finds there to be demand for such ownership;

(C) The development of community solar gardens with attributes that the commission finds result in lower overall total costs for the qualifying retail utility's customers;

(D) Successful financing and operation of community solar gardens owned by subscriber organizations; and

(E) The achievement of the goals and objectives of section 40-2-124.

(b) (I) The output from a community solar garden shall be sold only to the qualifying retail utility serving the geographic area where the community solar garden is located. Once a community solar garden is part of a qualifying retail utility's plan for acquisition of renewable resources, as approved by the commission, the qualifying retail utility shall purchase all of the electricity and renewable energy credits generated by the community solar garden. The amount of electricity and renewable energy credits generated by each community solar garden shall be determined by a production meter installed by the qualifying retail utility or third-party system owner and paid for by the owner of the community solar garden.

(II) The purchase of the output of a community solar garden by a qualifying retail utility shall take the form of a net metering credit against the qualifying retail utility's electric bill to each community solar garden subscriber at the premises set forth in the subscriber's subscription. The net metering credit shall be calculated by multiplying the subscriber's share of the electricity production from the community solar garden by the qualifying retail utility's total aggregate retail rate as charged to the subscriber, minus a reasonable charge as determined by the commission to cover the utility's costs of delivering to the subscriber's premises the electricity generated by the community solar garden, integrating the solar generation with the utility's system, and administering the community solar garden's contracts and net metering credits. The commission shall ensure that this charge does not reflect costs that are already recovered by the utility from the subscriber through other charges. If, and to the extent that, a subscriber's net metering credit exceeds the subscriber's electric bill in any billing period, the net metering credit shall be carried forward and applied against future bills. The qualifying retail utility and the owner of the community solar garden shall agree on whether the purchase of the renewable energy credits from subscribers will be accomplished through a credit on each subscriber's electricity bill or by a payment to the owner of the community solar garden.

(c) The owner of the community solar garden shall provide real-time production data to the qualifying retail utility to facilitate incorporation of the community solar garden into the utility's operation of its electric system and to facilitate the provision of net metering credits.

(d) The owner of the community solar garden shall be responsible for providing to the qualifying retail utility, on a monthly basis and within reasonable periods set by the qualifying retail utility, the percentage shares that should be used to determine the net metering credit to each subscriber. If the electricity output of the community solar garden is not fully subscribed, the qualifying retail utility shall purchase the unsubscribed renewable energy and the renewable energy credits at a rate equal to the qualifying retail utility's average hourly incremental cost of electricity supply over the immediately preceding calendar year.

(e) Each qualifying retail utility shall set forth in its plan for acquisition of renewable resources a proposal for including low-income customers as subscribers to a community solar garden. The utility may give preference to community solar gardens that have low-income subscribers.

(f) Qualifying retail utilities shall be eligible for the incentives and subject to the ownership limitations set forth in section 40-2-124 (1)(f) for utility investments in community solar gardens and may recover through rates a margin, in an amount determined by the commission, on all energy and renewable energy credits purchased from community solar gardens. Such incentive payments shall be excluded from the cost analysis required by section 40-2-124 (1)(g).

(6) Nothing in this section shall be construed to waive or supersede the retail rate impact limitations in section 40-2-124 (1)(g). Utility expenditures for unsubscribed energy and renewable energy credits generated by community solar gardens shall be included in the calculations of retail rate impact required by that section.

(7) Applicability to cooperative electric associations and municipally owned utilities. This section shall not apply to cooperative electric associations or to municipally owned utilities.



§ 40-2-128. Solar photovoltaic installations - supervision by certified practitioners - qualifications of electrical contractors

(1) For all photovoltaic installations funded wholly or partially through ratepayer-funded incentives as part of the renewable energy standard adjustment allowed under section 40-2-124:

(a) (I) (A) The performance of all photovoltaic electrical work, the installation of photovoltaic modules, and the installation of photovoltaic module mounting equipment is subject to on-site supervision by a certified photovoltaic energy practitioner, as designated by the North American board of certified energy practitioners (NABCEP), or a licensed master electrician, licensed journeyman electrician, or licensed residential wireman, as defined in section 12-23-101, C.R.S.

(B) In the case of building-integrated photovoltaic technology, if the type of building-integrated photovoltaic technology installed or the scope of the building-integrated photovoltaic installation involved does not require a licensed master electrician, licensed journeyman electrician, or licensed residential wireman to perform the installation work and the installation work concerns the installation of roofing materials, the on-site supervision may be performed by a certified solar energy installer, as designated by NABCEP or roof integrated solar energy (RISE).

(C) For a building-integrated photovoltaic installation, a licensed master electrician, licensed journeyman electrician, or licensed residential wireman must perform the installation work for any stage of the installation after the installation materials penetrate the roof, a structural wall, or another part of the building, or any stage of the installation in which the building-integrated photovoltaic materials transition to a surface-mounted junction box and utilize types of conduit and building wire that are approved by the national electrical code, as defined in section 12-23-101 (3.2), C.R.S.

(D) By submitting an initial application for funding or an initial contract proposal, the applicant assumes responsibility for employing or contracting with one or more certified energy practitioners or licensed master electricians, licensed journeyman electricians, or licensed residential wiremen to supervise the installation and as necessary to maintain the three-to-one ratio required by paragraphs (b) and (c) of this subsection (1), including during any off-site, preinstallation assembly. Payment of any incentives for the work shall not be approved until the applicant supplies the name and certification number of each certified energy practitioner or the license number of each master electrician, journeyman electrician, or residential wireman who actually provided on-site supervision or was present to maintain the three-to-one ratio required by paragraphs (c) and (d) of this subsection (1).

(II) Neither the commission nor the utility shall have responsibility for monitoring or enforcing compliance with this section. It shall be the responsibility of the applicant to obtain the information required by subparagraph (I) of this paragraph (a), and it shall be the responsibility of the qualifying retail utility to obtain from the applicant and retain, for at least one year after completion of the installation, copies of all documentation submitted by the applicant in connection with the installation.

(b) All work performed on the alternating-current side of the inverter will be performed by an electrical contractor who employs a licensed journeyman electrician or a licensed residential wireman who will perform the work. All electrical work that pertains to article 23 of title 12, C.R.S., will be performed by an electrical apprentice registered with the appropriate state regulatory agency, a licensed journeyman electrician, or a licensed residential wireman. The appropriate ratio of no less than one journeyman or residential wireman for every three electrical apprentices will be maintained.

(c) On a system with a direct current design capacity of more than five hundred kilowatts:

(I) During any photovoltaic electrical work, the ratio of the number of persons who are assisting with the work and who are neither licensed electricians nor registered electrical apprentices to the number of persons who are certified as provided in paragraph (a) of this subsection (1) shall never exceed three to one, and a person who is both licensed and certified shall not count double for purposes of measuring this ratio; and

(II) There shall be at least one on-site supervisor who is certified as provided in paragraph (a) of this subsection (1) during the following stages; except that, if at any time during any of the following stages, there are more than twelve persons on the work site who are neither licensed electricians nor registered electrical apprentices and who are not certified as provided in paragraph (a) of this subsection (1), there shall be at least two persons who are certified as provided in paragraph (a) of this subsection (1) present on the work site and providing direct supervision of:

(A) The installation of photovoltaic modules;

(B) The installation of photovoltaic module mounting equipment; and

(C) Any photovoltaic electrical work.

(d) On a system with a direct current design capacity of five hundred kilowatts or less:

(I) The ratio of the number of persons who are assisting with the work and who are neither licensed electricians nor registered electrical apprentices to the number of persons who are certified as provided in paragraph (a) of this subsection (1) shall never exceed three to one, and a person who is both licensed and certified shall not count double for purposes of measuring this ratio, during the following stages:

(A) The installation of photovoltaic modules;

(B) The installation of photovoltaic module mounting equipment; and

(C) Any photovoltaic electrical work; and

(II) There shall be, at all times, at least one on-site supervisor who is certified as provided in paragraph (a) of this subsection (1).

(2) As used in this section, unless the context otherwise requires:

(a) (I) "Photovoltaic electrical work" means wiring, grounding, or repairing electrical apparatus and equipment in a photovoltaic distributed generation system.

(II) "Photovoltaic electrical work" includes the preinstallation assembly of photovoltaic modules to photovoltaic module mounting equipment for installation on-site.

(III) "Photovoltaic electrical work" does not include site preparation, trenching or excavating, hauling, or other work that is not specifically described in subparagraph (I) or (II) of this paragraph (a).

(b) "Photovoltaic module" means the module or panel that generates electricity through a photovoltaic process.

(c) "Photovoltaic module mounting equipment" means the racking, mounting, apparatus, equipment, or structure that physically supports and secures one or more photovoltaic modules in place or to a roof, wall, foundation, or pedestal.



§ 40-2-129. New resource acquisitions - factors in determination - local employment - "best value" metrics

When evaluating electric resource acquisitions and requests for a certificate of convenience and necessity for construction or expansion of generating facilities, including but not limited to pollution control or fuel conversion upgrades and conversion of existing coal-fired plants to natural gas plants, the commission shall consider, on a qualitative basis, factors that affect employment and the long-term economic viability of Colorado communities. To this end, the commission shall require utilities to request the following information regarding "best value" employment metrics: The availability of training programs, including training through apprenticeship programs registered with the United States department of labor, office of apprenticeship and training; employment of Colorado workers as compared to importation of out-of-state workers; long-term career opportunities; and industry-standard wages, health care, and pension benefits. When a utility proposes to construct new facilities of its own, the utility shall supply similar information to the commission.






Article 2.1 - Transportation of Hazardous Materials



Article 2.2 - Transportation of Nuclear Materials



Article 3 - Regulation of Rates and Charges

§ 40-3-101. Reasonable charges - adequate service

(1) All charges made, demanded, or received by any public utility for any rate, fare, product, or commodity furnished or to be furnished or any service rendered or to be rendered shall be just and reasonable. Every unjust or unreasonable charge made, demanded, or received for such rate, fare, product or commodity, or service is prohibited and declared unlawful. Rates and charges demanded or received by any public utility for gas transportation service furnished or to be furnished shall not be deemed to be unjust or unreasonable so long as said rate or charge is no greater than a maximum rate and no lower than a minimum rate determined by the commission (or, in the case of a municipal utility, by the governing body of the municipal utility in accordance with sections 40-3-102 and 40-3.5-102) to be just and reasonable, and the provision of such gas transportation service at such rates or charges shall not constitute per se unjust discrimination or the granting of a preference. Nothing in this subsection (1) shall limit or restrict the commission's authority to regulate rates and charges, correct abuses, or prevent unjust discrimination.

(2) Every public utility shall furnish, provide, and maintain such service, instrumentalities, equipment, and facilities as shall promote the safety, health, comfort, and convenience of its patrons, employees, and the public, and as shall in all respects be adequate, efficient, just, and reasonable.



§ 40-3-102. Regulation of rates - correction of abuses

The power and authority is hereby vested in the public utilities commission of the state of Colorado and it is hereby made its duty to adopt all necessary rates, charges, and regulations to govern and regulate all rates, charges, and tariffs of every public utility of this state to correct abuses; to prevent unjust discriminations and extortions in the rates, charges, and tariffs of such public utilities of this state; to generally supervise and regulate every public utility in this state; and to do all things, whether specifically designated in articles 1 to 7 of this title or in addition thereto, which are necessary or convenient in the exercise of such power, and to enforce the same by the penalties provided in said articles through proper courts having jurisdiction; except that nothing in this article shall apply to municipal natural gas or electric utilities for which an exemption is provided in the constitution of the state of Colorado, within the authorized service area of each such municipal utility except as specifically provided in section 40-3.5-102.



§ 40-3-103. Utilities to file rate schedules - rules

(1) Under the rules prescribed by the commission, each public utility shall file with the commission, within the time and in the form designated by the commission, and shall print and keep open to public inspection, schedules showing all rates, tolls, rentals, charges, and classifications collected or enforced, or to be collected and enforced, together with all rules, regulations, contracts, privileges, and facilities that in any manner affect or relate to rates, tolls, rentals, classifications, or service.

(2) (a) On or after January 1, 2018, on a schedule determined by the commission, each investor-owned electric utility shall file for the commission's review a comprehensive billing format that the investor-owned electric utility has developed for its monthly billing of customers. The comprehensive billing format must include the following components of a customer's monthly bill:

(I) A line-item representation of all monthly charges and credits applied to the customer and an indication of whether the charges have changed from the prior month as a result of changes in fuel costs;

(II) For months in which tiered rates are applied, a breakdown of the tiered rates and the amount of usage to which each rate was applied for the month;

(III) The daily average cost for the current month compared to the same month in the previous calendar year;

(IV) A glossary of terms used by the utility in the monthly bill;

(V) A description of each of the monthly fees that the utility may charge the customer;

(VI) The usage for the current month and each of the previous twelve months, as shown in a bar graph or similar visual format; and

(VII) For customers to which demand rates apply, a listing of the applicable demand charge, the peak demand during the billing period, and, provided the utility can reasonably ascertain such data, the date and time at which the peak demand occurred.

(b) Each investor-owned electric utility shall provide its customers, on a biannual basis, with either an onsert or an insert that indicates, as a percentage, each fuel source used in power generation and purchased for that utility, including renewable energy sources, natural gas, and coal.

(c) (I) The commission shall review a filing submitted pursuant to subsection (2)(a) of this section within thirty days after the filing. If the commission determines that the filing does not meet the comprehensive billing format requirements set forth in subsection (2)(a) of this section, the commission may require the investor-owned electric utility to resubmit a comprehensive billing format in compliance with the requirements. The commission shall notify the investor-owned electric utility in writing of the reasons for the deficiency, and the investor-owned electric utility shall resubmit a comprehensive billing format in compliance with the requirements of subsection (2)(a) of this section within sixty days after the date of the commission's notice of deficiency; except that the commission may, upon request, extend the deadline.

(II) After the commission has approved a comprehensive billing format submitted by an investor-owned electric utility pursuant to subsection (2)(a) of this section, the investor-owned electric utility need not resubmit a comprehensive billing format unless the investor-owned electric utility makes changes to its comprehensive billing format.



§ 40-3-103.5. Medical exemption - tiered electricity rates - rules

(1) Notwithstanding any provision of articles 1 to 7 of this title to the contrary, the commission shall adopt rules by January 31, 2014, to create an exemption from any tiered electricity rate plan based on a customer's medical condition. The rules must implement the medical exemption by June 1, 2014. The commission's rules must provide a mechanism for the recovery of costs associated with implementing and providing the medical exemption.

(2) The commission may determine the definition of "medical condition"; except that the definition must include multiple sclerosis, epilepsy, quadriplegia, and paraplegia. The medical exemption is for individuals who have the verification of a physician licensed in Colorado of a heat-sensitive medical condition or the need for the use of an essential life support device.

(3) If the commission determines that a means test is necessary for the medical exemption, the commission shall use no less than two hundred fifty percent of the federal poverty level for the customer's household as the maximum income to be eligible for the medical exemption.

(4) If the low-income energy assistance program is used to certify eligibility, the medical exemption under this section must be distinguishable from the heat assistance benefits offered under the low-income energy assistance program because these programs may have different eligibility requirements.



§ 40-3-104. Changes in rates - notice

(1) (a) In the case of a public utility other than a rail carrier, subject to the provisions of paragraph (c) of this subsection (1), no change shall be made by any public utility in any rate, fare, toll, rental, charge, or classification or in any rule, regulation, or contract relating to or affecting any rate, fare, toll, rental, charge, classification, or service or in any privilege or facility, except after thirty days' notice to the commission and the public. Notwithstanding the provisions of this paragraph (a), changes in intrastate telecommunications services which have been determined by the commission to be competitive in nature, pursuant to the provisions of article 15 of this title, shall not be subject to any notice requirement, including, but not limited to, any requirement in this section whether or not denoted as a notice requirement.

(b) Repealed.

(c) (I) A public utility shall provide the notice required under paragraph (a) of this subsection (1) by filing with the commission and keeping open for public inspection new schedules stating plainly the changes to be made in the schedules then in force and the time when the changes will go into effect. The commission may require transportation and water utilities to give additional notice in a manner set forth by order or rule. For public utilities other than transportation and water utilities, the commission shall require additional notice prior to an increase or other change in any rate, fare, toll, rental, charge, classification, or service, which additional notice may be made, at the option of the public utility, by any of the following methods:

(A) Publication of a notice in each newspaper of general circulation in each county in which the public utility provides service, which notice shall be four columns wide and eleven inches high stating plainly the changes and shall be published once each week for two successive weeks during the first twenty days of the thirty-day period prior to the effective date of the increase or change. If notice is given by publication, public utilities other than those providing intrastate telecommunications services pursuant to section 40-15-104 (1) shall also be required to include, with each regular billing statement mailed to affected customers during the first regular billing cycle following the filing of the application for an increase or other change, a bill insert containing the same information contained in the notice by newspaper publication.

(B) Mailing of a notice to each affected customer of the public utility during the first twenty days of the thirty-day period prior to the effective date of the increase or change;

(C) Inclusion of an insert in the bill mailed to each affected customer of the public utility during a regular billing cycle not later than the twentieth day of the thirty-day period prior to the effective date of the increase or change; or

(D) At the request of the public utility, such other manner as the commission may prescribe.

(II) Such additional notice shall be sufficient if it states the total dollar amount sought to be raised by such increased rates or other changes and, if determinable at the time of filing, the average monthly increase, by dollar amount or percentage, to customers served under residential and small business tariffs; states the effective date or dates thereof; contains a general description of the types of services to be affected thereby; informs affected customers, other than residential and small business customers, where they may call to obtain information during the thirty-day period prior to the effective date of the proposed increases or changes concerning how such increases or changes will affect them; and includes the telephone number and address of the commission with instructions regarding the registration of a protest to the proposed increases or changes. Proof of additional notice shall be filed by the public utility with the commission.

(III) Increases in rates, fares, tolls, rentals, or charges associated with electric and gas utility adjustment clauses are subject only to the provisions of subsection (2) of this section.

(IV) For public utilities other than transportation and water utilities, where increases or changes in any rate, fare, toll, rental, charge, classification, or service result from requested increases in revenue requirements and rate restructuring and are contained in a single advice letter or application, the additional notice required under subparagraphs (I) and (II) of this paragraph (c) shall be deemed sufficient if a single notice is given even if more than one proceeding is established by the commission with respect to the increases or changes.

(V) In the case of a public utility that provides regulated intrastate telecommunications services:

(A) Notice of a decrease in a rate or charge for any regulated telecommunications service shall be given by filing with the commission and keeping open for public inspection for a period of fourteen days the new schedule stating plainly the decrease to be made and the time that the decrease will become effective. Such decreases shall not be subject to any additional notice requirements.

(B) Notice of changes in terms and conditions for any regulated telecommunications service shall be given by filing with the commission and keeping open for public inspection for a period of fourteen days the new schedule stating plainly the changes to be made in the terms and conditions and the time that the changes will become effective. Such changes in the terms and conditions shall not be subject to any additional notice requirements unless the commission determines that such additional notice is in the public interest. Any such additional notice shall be given in a manner specified by the commission.

(2) The commission, for good cause shown, may allow changes with less notice than is required by subsection (1) of this section by an order specifying the changes so to be made and the time when they shall take effect and the manner in which they shall be filed and published.

(3) When any change is proposed in any rate, fare, toll, rental, charge, or classification or in any form of contract or agreement or in any rule, regulation, or contract relating to or affecting any rate, fare, toll, rental, charge, classification, or service or in any privilege or facility, attention shall be directed to such change on the schedule filed with the commission immediately preceding or following the item.

(4) and (5) Repealed.



§ 40-3-104.3. Manner of regulation - competitive responses

(1) (a) Upon application by any public utility providing electric, natural gas, or steam service, the commission shall authorize such public utility to provide utility services to a specific customer or potential customer by contract without reference to its tariffs on file with the commission if the commission finds that:

(I) For contracts with a specific customer or potential customer involving electric and steam service:

(A) The price of any such service is not below that service's variable cost;

(B) The customer, or potential customer, has expressed its intention to decline or discontinue, or partially discontinue, service, to provide its own service, or to pursue the purchase of alternate services from another provider;

(C) The approval of the application will not adversely affect the remaining customers of the public utility; and

(D) The approval of the application is in the public interest;

(II) For contracts with existing customers involving natural gas service:

(A) The customer has the ability to provide its own service or has competitive alternatives available from other providers of the same or substitutable service, except from another public utility providing or proposing to provide the same type of service;

(B) The customer will discontinue using the services of the public utility if the authorization is not granted;

(C) Approval of the application will not as adversely affect the remaining customers of the public utility as would the alternative;

(D) The price of any such service provided pursuant to this subparagraph (II) shall be justified and shall not be less than the marginal cost of the service to the public utility. If the price is less than marginal cost, this shall be deemed to be an illegal restraint of trade subject to the provisions of article 4 of title 6, C.R.S.; and

(E) The approval of the application is in the public interest.

(b) Following a notice period of five days after the filing of an application under this section, the commission shall approve or deny the application within thirty days. All applications filed with the commission pursuant to this section shall be placed at the head of the commission's docket and shall be disposed of promptly within the time periods set forth in this paragraph (b); except that, for good cause shown, the commission may extend the period in which it must act for an additional fifteen days, or, in extraordinary circumstances, including but not limited to the existence of numerous pending applications under this section, the commission may extend the period in which it must act for an additional thirty days beyond the fifteen days provided for in this paragraph (b). Whenever such application is continued as provided in this paragraph (b), the commission shall enter an order making such continuance and stating fully the facts necessitating the continuance. If the commission has not approved or denied any such application within the time periods set forth in this paragraph (b), the application shall be deemed approved. If the commission denies any such application for approval within the permitted period, the subject contract shall not become effective. Any contract submitted pursuant to this section shall be filed under seal and treated as confidential by the commission; except that at the time the applicant files an application or contract with the commission, the applicant shall also furnish a copy of the application to any public utility then providing electric, gas, or steam service in the state of Colorado to the customer, and also furnish a copy to the office of consumer counsel, and the office of consumer counsel shall also treat said contract as confidential.

(c) An application filed by a public utility pursuant to this section shall contain the name of the customer, a description of the services proposed to be provided under contract, evidence that the requirements of paragraph (a) of this subsection (1) have been met, and any additional information required by the commission. The commission may dismiss an application if the applicant fails to provide information necessary to enable the commission to make the findings required by paragraph (a) of this subsection (1).

(d) (Deleted by amendment, L. 92, p. 2138, § 1, effective April 23, 1992.)

(e) Within ten days after the execution of such contract, the public utility shall file with the commission under seal and as a confidential document the final contract or other description of the price and terms of service, together with any additional information required by the commission. The applicant shall also furnish a copy of such information to the office of consumer counsel, who shall treat the information as confidential. The commission shall have no authority to disapprove the contract if the contract complies with the conditions contained in paragraph (a) of this subsection (1), but the commission may consider the contract for general regulatory purposes and to ensure compliance with the requirements of this section.

(2) (a) For contracts involving electric and steam service, at the time of any proceeding in which a utility's overall rate levels are determined, the commission shall specify a fully distributed cost methodology to be used to segregate rate base, expenses, and revenues associated with utility service provided by contract pursuant to this section from other regulated utility operations. For contracts involving electric and steam service, if revenues from a service provided pursuant to this section are less than the cost of service as determined by the fully distributed cost methodology specified by the commission, the rates of other regulated utility operations may not be increased to recover such difference between costs and revenues.

(b) For contracts involving natural gas service, the commission may require a public utility to segregate investments, expenses, and revenues associated with utility service provided pursuant to subparagraph (II) of paragraph (a) of subsection (1) of this section to ensure that such services are not subsidized by revenues from other utility operations. If the commission requires such segregation of such investment and expenses, it shall specify a fully distributed cost allocation methodology.

(3) (a) This section shall neither enlarge nor diminish the rights and obligations of a public utility operating under a certificate issued by the commission to serve customers within a territory pursuant to the provisions of article 3.5, 5, or 9.5 of this title.

(b) Nothing in this section shall be construed to permit any public utility to provide electric, natural gas, or steam service to a customer of another public utility located in or for use in the service territory of such other public utility providing or proposing to provide the same type of service.

(4) (a) The commission has the right to inspect the books and records of any affiliate of a public utility to the extent that the affiliate uses any plant, or incurs any cost, or provides any service or product which is joint and common to the provision of public utility services and products subject to the jurisdiction of the commission. Upon application and for good cause shown, the commission may enter an appropriate protective order which directs the manner in which proprietary information shall be treated.

(b) For purposes of this subsection (4), unless the context otherwise requires, "affiliate of a public utility" means a subsidiary of a public utility, a parent corporation of a public utility, a joint venture organized as a separate corporation or partnership to the extent of the individual public utility's involvement with the joint venture, or a subsidiary of a parent corporation of a public utility.

(5) Nothing in this section shall limit or restrict the commission's authority to regulate rates and charges, correct abuses, or prevent unjust discrimination except as specifically provided in this section.



§ 40-3-104.4. Simplified regulatory treatment for small, privately owned water companies

The commission, with due consideration to public interest, quality of service, financial condition, and just and reasonable rates, shall grant regulatory treatment that is less comprehensive than otherwise provided for under this article to small, privately owned water companies that serve fewer than one thousand five hundred customers. The commission, when considering policy statements and rules, shall balance reasonable regulatory oversight with the cost of regulation in relation to the benefit derived from such regulation.



§ 40-3-104.5. Special provisions for rail carrier rate increases

Notwithstanding section 40-3-105 and any other provision of this title to the contrary, the commission shall not exercise any jurisdiction over rates with respect to intrastate rail carriers.



§ 40-3-105. Free and reduced service or transportation prohibited - exceptions

(1) No public utility shall, directly or indirectly, issue, give, or tender any free service, ticket, frank, free pass, or other gratuity of services or any free or reduced rate transportation for passengers or property between points within this state unless a tariff so providing is first filed with and approved by the commission.

(2) Except as otherwise provided in this section, no public utility shall charge, demand, collect, or receive a greater or lesser or different compensation for any product or commodity furnished or to be furnished, or for any service rendered or to be rendered, than the rates, tolls, rentals, and charges applicable to such product or commodity or service as specified in its schedules on file and in effect at the time, nor shall any such public utility refund or remit, directly or indirectly, in any manner or by any device, any portion of the rates, tolls, rentals, and charges so specified, nor extend to any corporation or person any form of contract or agreement or rule or regulation or any facility or privilege except those which are regularly and uniformly extended to all corporations and persons; but the commission may by rule or order establish such exceptions from the operation of this prohibition as it may consider just and reasonable as to each public utility.

(3) (a) Nothing in this article shall prohibit or restrict any public utility from furnishing its service, product, or commodity to, or the receiving of its service, product, or commodity by, its employees, pensioners, officers, directors, or board members at no charge or at charges less than those prescribed in the utility's published schedules or tariffs.

(b) No revenue shall accrue or be credited in the accounts of such utility with respect to such service, product, or commodity furnished at no charge nor with respect to any amounts by which charges for such service, product, or commodity are less than those prescribed in the utility's published schedules or tariffs.



§ 40-3-106. Advantages prohibited - graduated schedules - consideration of household income and other factors - definitions

(1) (a) Except when operating under paragraph (c) or (d) of this subsection (1), a public utility, as to rates, charges, service, or facilities, or in any other respect, shall not make or grant any preference or advantage to a corporation or person or subject a corporation or person to any prejudice or disadvantage. A public utility shall not establish or maintain any unreasonable difference as to rates, charges, service, facilities, or between localities or class of service. The commission may determine any question of fact arising under this section.

(b) Repealed.

(c) A local exchange provider, as defined in section 40-15-102 (18), may enter into a contract, when necessary, specifying non-cost-based rates and conditions particular to that contract with one or more purchasers of services for applications of interactive video technology for purposes of distance learning, video arraignment of defendants in criminal cases, or examination, diagnosis, or treatment of patients in the course of medical practice. When an application is subject to a bidding process by the end user of the service, the local exchange providers offering component elements of interactive video technology pursuant to this paragraph (c) shall offer the component elements relating to a specific application to a specific end user to all bidders, including themselves, if bidding, at the same rates, terms, and conditions. This exception shall not apply to any other regulated service. A provider other than a local exchange provider may offer such interactive video services if such services are provided under the same terms and conditions as specified in this paragraph (c). Each contract entered into under this paragraph (c) shall be filed with the commission for information only.

(d) (I) Notwithstanding any provision of articles 1 to 7 of this title to the contrary, the commission may approve any rate, charge, service, classification, or facility of a gas or electric utility that makes or grants a reasonable preference or advantage to low-income customers, and the implementation of such commission-approved rate, charge, service, classification, or facility by a public utility shall not be deemed to subject any person or corporation to any prejudice, disadvantage, or undue discrimination.

(II) As used in this paragraph (d), a "low-income utility customer" means a utility customer who:

(A) Has a household income at or below one hundred eighty-five percent of the current federal poverty line; and

(B) Otherwise meets the eligibility criteria set forth in rules of the department of human services adopted pursuant to section 40-8.5-105.

(III) When considering whether to approve a rate that makes or grants a reasonable preference or advantage to low-income utility customers, the commission shall take into account the potential impact on, and cost-shifting to, utility customers other than low-income utility customers.

(2) Nothing in articles 1 to 7 of this title shall be taken to prohibit a public utility engaged in the production, generation, transmission, or furnishing of heat, light, gas, water, power, or telephone service from establishing a graduated scale of charges subject to the provisions of this title.

(3) Nothing in this section shall prevent the commission from revoking its approval at any time and fixing other rates and charges for the product or commodity or service as authorized by articles 1 to 7 of this title.

(4) The commission shall order a fixed public utility, except a municipally owned utility, to increase its rates only to its customers in a municipality by adding a surcharge to recover the amount such fixed public utility pays to that municipality as a cost of doing business within that municipality under a franchise or pursuant to a license or occupation tax levied by the municipality, so long as the increase in rates by such fixed public utility is pursuant to a method of surcharge approved by the commission. Occupation tax as used in this subsection (4) does not include the employer and employee tax imposed by a municipality for the privilege of employment within that municipality.

(5) Repealed.



§ 40-3-107. Transmission of business of other companies

Every telephone public utility operating in this state shall receive, transmit, and deliver, without discrimination or delay, the conversations and messages of every other telephone public utility with whose line a physical connection may have been made.



§ 40-3-107.5. Interconnection with renewable energy cooperatives

Electric utilities shall interconnect with renewable energy cooperatives organized pursuant to section 7-56-210, C.R.S. Every renewable energy cooperative that desires to interconnect its system with any facilities owned or operated by a public utility shall comply with applicable interconnection rules and with reasonable standards and policies related to the reliability of the public utility system. All such standards and policies, as well as all costs for the interconnection, shall be fair, reasonable, and nondiscriminatory to each renewable energy cooperative.



§ 40-3-108. Rates for long and short distances

No telephone public utility subject to articles 1 to 7 of this title shall charge or receive any greater compensation in the aggregate for the transmission of any long distance message or conversation for a shorter than for a longer distance over the same line or route in the same direction within this state, the shorter being included within the longer distance, or charge any greater compensation for a through service than the aggregate of the intermediate rates or tolls subject to articles 1 to 7 of this title. Upon application to the commission, a telephone public utility may be authorized by the commission to charge less for a longer than a shorter distance service for the transmission of messages or conversations in special cases, after investigation; and the commission may from time to time prescribe the extent to which such telephone public utility may be relieved from the operation and requirements of this section.



§ 40-3-109. Street transportation public utility - transfers

Every street transportation public utility shall, upon such terms as the commission finds to be just and reasonable, furnish to its passengers transfers entitling them to one continuous trip in the same general direction over and upon the portions of its lines within the same city and county, city, or town not reached by the originating vehicle.



§ 40-3-110. Information furnished commission - reports

Every public utility shall furnish to the commission at such time and in such form as the commission may require a report in which the utility shall specifically answer all questions propounded by the commission upon or concerning which the commission may desire information. The commission has the authority to require any public utility to file monthly reports of earnings and expenses and to file periodical or special or both periodical and special reports concerning any matter about which the commission is authorized by articles 1 to 7 of this title or in any other law to inquire or to keep itself informed or which it is required to enforce. All reports shall be under oath.



§ 40-3-111. Rates determined after hearing

(1) Whenever the commission, after a hearing upon its own motion or upon complaint, finds that the rates, tolls, fares, rentals, charges, or classifications demanded, observed, charged, or collected by any public utility for any service, product, or commodity, or in connection therewith, including the rates or fares for excursion or commutation tickets, or that the rules, regulations, practices, or contracts affecting such rates, fares, tolls, rentals, charges, or classifications are unjust, unreasonable, discriminatory, or preferential, or in any way violate any provision of law, or that such rates, fares, tolls, rentals, charges, or classifications are insufficient, the commission shall determine the just, reasonable, or sufficient rates, fares, tolls, rentals, charges, rules, regulations, practices, or contracts to be thereafter observed and in force and shall fix the same by order. In making such determination, the commission may consider current, future, or past test periods or any reasonable combination thereof and any other factors which may affect the sufficiency or insufficiency of such rates, fares, tolls, rentals, charges, or classifications during the period the same may be in effect, and may consider any factors which influence an adequate supply of energy, encourage energy conservation, or encourage renewable energy development.

(1.5) (a) If the commission considers environmental effects when comparing the costs and benefits of potential utility resources, it shall also make findings and give due consideration to the effect that acquiring such resources will have on the state's economy and employment, including, but not limited to, the effect on the mining, electric, natural gas, energy efficiency, and renewable resource industries.

(b) If the commission considers factors which encourage renewable energy development, it shall also make findings and give due consideration to the effect of such factors on the utility's ability to recover its capital and operating costs.

(2) (a) The commission has the power, after a hearing upon its own motion or upon complaint, to investigate a single rate, fare, toll, rental, charge, classification, rule, contract, or practice, or the entire schedule of rates, fares, tolls, rentals, charges, classifications, rules, contracts, and practices of any public utility; and to establish new rates, fares, tolls, rentals, charges, classifications, rules, contracts, practices, or schedules, in lieu thereof.

(b) As part of any inquiry or investigation into rate structures of regulated electric utilities undertaken on or before July 1, 2009, the commission shall consider whether to adopt retail rate structures that enable the use of solar or other renewable energy resources in agricultural applications, including, but not limited to, irrigation pumping.



§ 40-3-112. Commission to provide local government with avoided cost information

(1) The general assembly hereby finds that it is in the interest of the people of this state to promote the production of energy and the disposal of solid waste in a manner designed to protect the environment; therefore, the general assembly hereby declares that it is the policy of this state to promote the development of systems which generate energy through the burning of solid waste in a manner designed to insure the maintenance of clean air standards.

(2) Prior to the construction of a solid waste-to-energy incineration facility, any unit of local government contemplating construction of such a facility may, by written request, require the commission to calculate the avoided cost to a specified electric utility for the purchase of energy and capacity by said utility from said contemplated facility. Pursuant to such request the utility shall provide the commission with all data necessary to calculate said cost.

(3) As used in this section, "solid waste-to-energy incineration facility" means a facility where flammable waste material is used as a primary fuel for the production of electrical power the total output of which exceeds one hundred kilowatts.



§ 40-3-114. Cost allocation - effect on competitive markets

The commission shall ensure that regulated electric and gas utilities do not use ratepayer funds to subsidize nonregulated activities.



§ 40-3-115. Recovery of utility relocation costs

(1) As used in this section, unless the context otherwise requires:

(a) "Political subdivision" means a county, city and county, city, town, home rule city, home rule town, service authority, school district, local improvement district, law enforcement authority, water, sanitation, fire protection, metropolitan, irrigation, drainage, or other special district, or any other kind of municipal, quasi-municipal, or public organization organized pursuant to law.

(b) "State" means the state government, any state agency, state department, state institution, or state-level authority.

(2) (a) Notwithstanding the provisions of section 40-15-502 (3)(b)(I) to (3)(b)(V), local exchange providers of basic local exchange service subject to regulation pursuant to part 2, part 3, or part 5 of article 15 of this title may request authorization from the commission to recover the actual costs incurred for the relocation of infrastructure or facilities requested by the state or a political subdivision. Actual costs are the nonfacility costs incurred in the relocation plus the undepreciated amount of the facilities being replaced. Recovery of actual costs incurred for relocation is intended for those state and political subdivision requests that are determined by the commission to be beyond the normal course of business.

(b) The commission shall verify the actual costs that may be recovered, determine the allocation of costs to various customers and services, and prescribe the method of such recovery. In no event shall the period of recovery of the relocation costs exceed three years.

(c) In determining the allocation of the costs to be recovered, the commission shall consider the jurisdiction requiring the relocation and the geographic area that most directly benefits from the required relocation to determine the customers or services that will bear the costs.






Article 3.2 - Air Quality Improvement Costs

Part 1 - General Provisions

§ 40-3.2-101. Legislative declaration

The general assembly hereby finds, determines, and declares that cost-effective natural gas and electricity demand-side management programs will save money for consumers and utilities and protect Colorado's environment. The general assembly further finds, determines, and declares that providing funding mechanisms to encourage Colorado's public utilities to reduce emissions or air pollutants and to increase energy efficiency are matters of statewide concern and that the public interest is served by providing such funding mechanisms. Such efforts will result in an improvement in the quality of life and health of Colorado citizens and an increase in the attractiveness of Colorado as a place to live and conduct business.



§ 40-3.2-102. Recovery of air quality improvement costs

(1) A public utility shall be entitled to fully recover from its retail customers the air quality improvement costs that it prudently incurs as a result of a voluntary agreement entered into pursuant to part 12 of article 7 of title 25, C.R.S., after July 1, 1998, except as provided in subsection (7) of this section.

(2) For the purposes of this article, "air quality improvement costs" means the incremental life-cycle costs including capital, operating, maintenance, fuel, and financing costs incurred or to be incurred by a public utility at electric generating facilities located in Colorado. To account for the timing differences between various costs and revenue recovery, life-cycle costs shall be calculated using net present value analysis.

(3) Upon application by a public utility for cost recovery, the commission shall determine an appropriate method of cost recovery that assures full cost recovery for the public utility. The air quality improvement costs recovered by the public utility shall not cause an average rate impact greater than the equivalent of one and one-half mills per kilowatt hour in any period, nor shall such costs exceed a total of two hundred eleven million dollars calculated using 1998 net present value dollars. The air quality improvement costs for a generating facility shall be recovered over a period of fifteen years or less.

(4) Any revenues a public utility receives from transferring, selling, banking, or otherwise using allowances established under Title IV of the federal "Clean Air Act" or under any other trading program of regional or national applicability shall be credited to the public utility's customers to offset air quality improvement costs if such revenues are a result of a voluntary agreement entered into under part 12 of article 7 of title 25, C.R.S.

(5) To the extent that a voluntary agreement entered into under part 12 of article 7 of title 25, C.R.S., does not increase the public utility's electric generating capacity, the voluntary agreement shall not be subject to any restrictions that arise from the commission's integrated resources planning rules.

(6) The commission shall assure that any future industry restructuring does not adversely affect the ability of the public utility to recover its air quality improvement costs. Nothing in this section shall prevent the commission from considering the appropriate value, including market value, of a public utility's generation assets in any future industry restructuring proceeding.

(7) (a) If a public utility's wholesale sales are subject to regulation by the federal energy regulatory commission and the public utility sells power on the wholesale market from generating facilities that are subject to a voluntary agreement under part 12 of article 7 of title 25, C.R.S., the public utilities commission shall determine whether to assign a portion of the air quality improvement costs to be recovered from the public utility's wholesale customers. The public utilities commission may assign a portion of the air quality improvement costs to the public utility's wholesale customers to the extent that such portion of such cost recovery does not conflict with the public utility's wholesale contracts entered into prior to April 1, 1998.

(b) If the public utilities commission assigns a portion of the public utility's air quality improvement costs to be recovered from the public utility's wholesale customers, the public utility may apply to the federal energy regulatory commission for recovery, effective on the date of filing, of the portion of costs assigned to the public utility's wholesale customers. The public utilities commission shall permit the public utility to recover the portion of costs assigned to the public utility's wholesale customers from its retail customers pending the federal energy regulatory commission's approval of recovery from the public utility's wholesale customers.

(c) Notwithstanding paragraph (b) of this subsection (7), if the public utility fails to apply to the federal energy regulatory commission within six months after the public utilities commission's final order assigning a portion of the air quality improvement costs to the public utility's wholesale customers or fails to make a diligent, good faith effort to persuade the federal energy regulatory commission to approve the cost recovery from the public utility's wholesale customers, the public utility shall not be entitled to recover said portion of the costs from its retail customers.

(d) All revenues that a public utility receives from its wholesale customers for air quality improvement costs shall be credited as an offset to the air quality improvement costs charged to the public utility's retail customers.



§ 40-3.2-103. Gas distribution utility demand-side management programs - rules - recovery of costs

(1) On or before September 30, 2007, the commission shall commence a rule-making proceeding, as described in subsection (2) of this section, to develop expenditure and natural gas savings targets, funding and cost-recovery mechanisms, and a financial bonus structure for demand-side management programs implemented by an investor-owned gas distribution utility, also referred to in this section as a "gas utility".

(2) As part of the rule-making proceeding required by subsection (1) of this section, the commission shall:

(a) Adopt DSM program expenditure targets equal to at least one-half of one percent of a natural gas utility's revenues from its full service customers in the year prior to setting such targets;

(b) Establish DSM program savings targets that are commensurate with program expenditures and expressed in terms of an amount of gas saved per unit of program expenditures;

(c) (I) Adopt procedures for allowing gas utilities to recover their prudently incurred costs of DSM programs without having to file a rate case. Such costs shall include, but are not limited to, facility investments; rebates; interest rate buy-downs; incremental labor costs, employee benefits, carrying costs, and employee-related administrative costs; and other administrative costs. All such costs shall be recovered through a cost adjustment mechanism that is set on an annual basis, or more frequently if deemed appropriate.

(II) Cost adjustment procedures shall give gas utilities the option of obtaining cost recovery either through expensing DSM program expenditures or adding them to base rates, with an amortization period to be determined by the commission. In addition, such procedures shall provide that cost recovery for programs directed at residential customers are to be collected from residential customers only and that cost recovery for programs directed at nonresidential customers are to be collected from nonresidential customers only.

(d) Adopt a bonus structure to reward gas utilities for investments in cost-effective DSM programs. For each year of operation, the bonus shall be capped at twenty-five percent of the expenditures or twenty percent of the net economic benefits of the DSM programs, whichever amount is lower. The amount of the bonus awarded each year shall be determined based on the extent to which the gas utility has achieved the targets established by the commission in accordance with paragraphs (a) and (b) of this subsection (2). The bonus shall not count against a gas utility's authorized rate of return or be considered in rate proceedings.

(e) Consider the fact that implementing the new DSM programs may require a phase-in period before a gas utility is able to achieve the funding level determined by the commission pursuant to paragraph (a) of this subsection (2). A gas utility that implements a new DSM program in phases shall be eligible to receive a bonus under the bonus structure adopted pursuant to paragraph (d) of this subsection (2) during its phase-in period.

(f) Not adopt any measure authorizing a financial penalty against a gas utility that fails to meet the targets in any particular year.

(3) Within twelve months after the completion of the rule-making required by subsection (1) of this section, each gas utility shall:

(a) Develop and begin implementing a set of cost-effective DSM programs for its full service customers. Such programs shall be of the gas utility's choosing, taking into account the characteristics of the gas utility and its customers. One or more programs may be targeted to low-income customers and, if so, may be provided directly by the gas utility or indirectly through financial support of conservation programs for low-income households administered by the state.

(b) In implementing DSM programs, use reasonable efforts to maximize energy savings consistent with the annual energy efficiency budget.

(4) In implementing DSM programs, gas utilities may spend a disproportionate share of total expenditures on one or more classes of customers.

(5) The commission shall authorize each gas utility to recover moneys spent for education programs, impact and process evaluations, and program planning related to natural gas DSM programs offered by the gas utility without having to show that such expenditures, on an independent basis, are cost-effective. The commission may limit the amount spent for these activities.

(6) (a) Gas utilities shall submit annual reports to the commission, as determined by the commission by rule. The annual report shall describe the gas utility's DSM programs and shall document program expenditures, energy savings impacts and the techniques used to estimate these impacts, the estimated cost-effectiveness of program expenditures, and any other information the commission may require.

(b) The commission shall review each report submitted pursuant to paragraph (a) of this subsection (6) and shall determine the level of bonus, if any, that the gas utility is eligible to collect on the basis of the information included in the report. The commission's determination shall be made within three months after receiving the report. Any such bonus shall be authorized as a supplement to the cost adjustment mechanism or alternative mechanism approved by the commission and shall be applied over a twelve-month period after approval of the bonus.

(7) Gas utilities may continue DSM programs that were in existence on or before May 22, 2007, and shall not be required to obtain approval from the commission for such programs.

(8) This section shall not be construed to extend the commission's authority to any nonregulated utility businesses or affiliates of a gas utility.



§ 40-3.2-104. Electricity utility demand-side management programs - rules - annual report - definition

(1) It is the policy of the state of Colorado that a primary goal of electric utility least-cost resource planning is to minimize the net present value of revenue requirements. The commission may adopt rules as necessary to implement this policy.

(2) (a) The commission shall establish energy savings and peak demand reduction goals to be achieved by an investor-owned electric utility, taking into account the utility's cost-effective demand-side management potential, the need for electricity resources, the benefits of demand-side management investments, and other factors as determined by the commission.

(b) The energy savings and peak demand reduction goals must be at least five percent of the utility's retail system peak demand, measured in megawatts, in the base year and at least five percent of the utility's retail energy sales, measured in megawatt-hours, in the base year. The base year is 2006. The goals shall be met in 2018, counting savings in 2018 from demand-side management measures installed starting in 2006. The commission may establish interim goals and may revise the goals as it deems appropriate.

(c) Commencing January 1, 2019, the energy savings and peak demand reduction goals must be at least five percent of the utility's retail system peak demand, measured in megawatts, in the base year and at least five percent of the utility's retail energy sales, measured in megawatt-hours, in the base year. The base year is 2018. The goals shall be met in 2028, counting savings in 2028 from demand-side management measures installed starting in 2019. The commission may establish interim goals and may revise the goals as it deems appropriate.

(3) The commission shall permit electric utilities to implement cost-effective electricity DSM programs to reduce the need for additional resources that would otherwise be met through a competitive acquisition process.

(4) The commission shall ensure that utilities develop and implement DSM programs that give all classes of customers an opportunity to participate and shall give due consideration to the impact of DSM programs on nonparticipants and on low-income customers.

(5) The commission shall allow an opportunity for a utility's investments in cost-effective DSM programs to be more profitable to the utility than any other utility investment that is not already subject to special incentives. In complying with this subsection (5), the commission shall consider, without limitation, the following incentive mechanisms, which shall take into consideration the performance of the DSM program:

(a) An incentive to allow a rate of return on DSM investments that is higher than the utility's rate of return on other investments;

(b) An incentive to allow the utility to accelerate the depreciation or amortization period for DSM investments;

(c) An incentive to allow the utility to retain a portion of the net economic benefits associated with a DSM program for its shareholders;

(d) An incentive to allow the utility to collect the costs of DSM programs through a cost adjustment clause;

(e) Other incentive mechanisms that the commission deems appropriate.

(6) Each investor-owned electric utility shall submit an annual report to the commission describing the DSM programs implemented by the electric utility in the previous year. The report shall document the following:

(a) Program expenditures, including incentive payments;

(b) Peak demand and energy savings impacts and the techniques used to estimate those impacts;

(c) Avoided costs and the techniques used to estimate those costs;

(d) The estimated cost-effectiveness of the DSM programs;

(e) The net economic benefits of the DSM programs; and

(f) Any other information required by the commission.

(7) For purposes of this section, "electric utility" or "utility" means "investor-owned utility".






Part 2 - Coordinated Utility Planto Reduce Air Emissions

§ 40-3.2-201. Short title

This part 2 shall be known and may be cited as the "Clean Air - Clean Jobs Act".



§ 40-3.2-202. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that the federal "Clean Air Act", 42 U.S.C. sec. 7401 et seq., will likely require reductions in emissions from coal-fired power plants operated by rate-regulated utilities in Colorado. A coordinated plan of emission reductions from these coal-fired power plants will enable Colorado rate-regulated utilities to meet the requirements of the federal act and protect public health and the environment at a lower cost than a piecemeal approach. A coordinated plan of reduction of emissions for Colorado's rate-regulated utilities will also result in reductions in many air pollutants and promote the use of natural gas and other low-emitting resources to meet Colorado's electricity needs, which will in turn promote development of Colorado's economy and industry.

(2) The general assembly further finds that the use of natural gas to reduce coal-fired emissions may require rate-regulated utilities to enter into long-term contracts for natural gas in a manner that protects electricity consumers. Even though such long-term contracts might be beneficial to consumers, financial rating agencies could find that such long-term contracts increase the financial risk to rate-regulated utilities, which in turn could increase the cost of capital to these utilities. The general assembly finds that it is important to give financial markets confidence that utilities will be able to recover the costs of long-term gas contracts without the risk of future regulators disallowing contracts.

(3) The general assembly further finds and declares that Colorado rate-regulated utilities require timely and forward-looking reviews of their costs of providing utility service in order to undertake the comprehensive and extensive planning and changes to their business operations contemplated by this part 2. In order to allow these utilities to continue to provide reliable electric service, alter their operations in the manner described by this part 2, and meet other state public policy goals, it is imperative that Colorado rate-regulated utilities continue in sound financial condition and remain attractive investments so that sufficient capital is provided to achieve the state's goals. To that end, the general assembly finds that the commission should have additional tools and more flexibility in its regulatory authority to ensure the continued financial health of these utilities. The general assembly also finds and declares that the actions provided for in this part 2 be implemented in a manner to address the sound economic, health, and environmental conditions of energy producing communities.



§ 40-3.2-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Air quality control commission" means the commission created in section 25-7-104, C.R.S.

(2) "Department" means the department of public health and environment.

(3) "Federal act" means the federal "Clean Air Act", 42 U.S.C. sec. 7401 et seq., as amended.

(4) "State act" means the "Colorado Air Pollution Prevention and Control Act", article 7 of title 25, C.R.S.

(5) "State implementation plan" means the plan required by and described in section 110 (a) and other provisions of the federal act.



§ 40-3.2-204. Emission control plans - role of the department of public health and environment - timing of emission reductions - approval

(1) On or before August 15, 2010, and in coordination with current or expected requirements of the federal act and the state act, all rate-regulated utilities that own or operate coal-fired electric generating units located in Colorado shall submit to the commission an emission reduction plan for emissions from those units.

(2) (a) The plan filed under this section shall cover a minimum of nine hundred megawatts or fifty percent of the utility's coal-fired electric generating units in Colorado, whichever is smaller. Except as set forth in section 40-3.2-206, the coal-fired capacity covered under the plan filed under this section shall not include any coal-fired capacity that the utility has already announced that it plans to retire prior to January 1, 2015. At the utility's discretion, the plan may include some or all of the following elements:

(I) New emission control equipment for oxides of nitrogen and other pollutants;

(II) Retirement of coal-fired units, if the retired coal-fired units are replaced by natural gas-fired electric generation or other low-emitting resources as defined in section 40-3.2-206, including energy efficiency;

(III) Conversion of coal-fired generation to run on natural gas;

(IV) Long-term fuel supply agreements;

(V) New natural gas pipelines and other supporting gas infrastructure;

(VI) Increased utilization of existing gas-fired generating capacity;

(VII) New transmission lines and other supporting transmission infrastructure;

(VIII) Emission control equipment that is required to be installed at affected units prior to or in conjunction with any retirement, conversion, or emission control equipment retrofit set forth under the plan in order to limit any pollutant other than oxides of nitrogen; and

(IX) Any other capital, fuel, and operations and maintenance expenditures appropriate to support the implementation of the plan.

(b) (I) Prior to filing the plan, the utility shall consult with the department and shall work with the department in good faith to design a plan to meet the current and reasonably foreseeable requirements of the federal act and state law in a cost-effective and flexible manner.

(II) The commission shall provide the department an opportunity to:

(A) Comment on the air quality, all other air pollutants, and other emission reductions of the plan; and

(B) Evaluate and determine whether the plan is consistent with the current and reasonably foreseeable requirements of the federal act.

(III) In commenting upon the utility's plan, the department shall determine whether any new or repowered electric generating unit proposed under the plan, other than a peaking facility utilized less than twenty percent on an annual basis or a facility that captures and sequesters more than seventy percent of emissions not subject to a national ambient air quality standard or a hazardous air pollutant standard, will achieve emission rates equivalent to or less than a combined-cycle natural gas generating unit.

(IV) The commission shall not approve a plan except after an evidentiary hearing and unless the department has determined that the plan is consistent with the current and reasonably foreseeable requirements of the federal act.

(c) The plan shall include a schedule that would result in full implementation of the plan on or before December 31, 2017. The schedule may include interim milestones. The utility shall design the schedule to protect system reliability, control overall cost, and assure consistency with the requirements of the federal act.

(d) The plan shall set forth the costs associated with activities identified in the plan, including the planning, development, construction, and operation of elements identified pursuant to subparagraphs (I) to (IX) of paragraph (a) of this subsection (2), as well as the costs of any shutdown, decommissioning, or repowering of existing coal-fired electric generating units that are set forth in the plan.



§ 40-3.2-205. Review - approval

(1) In evaluating the plan, the commission shall consider the following factors:

(a) Whether the department reports that the plan is likely to achieve at least a seventy to eighty percent reduction, or greater, in annual emissions of oxides of nitrogen as necessary to comply with current and reasonably foreseeable requirements of the federal act and the state act. The reduction in emissions under this paragraph (a) shall be measured from 2008 levels at coal-fired power plants identified in the plan. In determining the reduction in emissions under this paragraph (a), the department shall include:

(I) Emissions from coal-fired power plants identified in the plan and continuing to operate after retrofit with emission control equipment; and

(II) Emissions from any facilities constructed to replace any retired coal-fired power plants identified in the plan.

(b) Whether the department has made the determination under section 40-3.2-204 (2)(b)(III);

(c) The degree to which the plan will result in reductions in other air pollutant emissions;

(d) The degree to which the plan will increase utilization of existing natural gas-fired generating capacity;

(e) The degree to which the plan enhances the ability of the utility to meet state or federal clean energy requirements, relies on energy efficiency, or relies on other low-emitting resources;

(f) Whether the plan promotes Colorado economic development;

(g) Whether the plan preserves reliable electric service for Colorado consumers;

(h) Whether the plan is likely to help protect Colorado customers from future cost increases, including costs associated with reasonably foreseeable emission reduction requirements; and

(i) Whether the cost of the plan results in reasonable rate impacts. In evaluating the rate impacts of the plan, the commission shall examine the impact of the rates on low-income customers.

(2) The commission shall review the plan and enter an order approving, denying, or modifying the plan by December 15, 2010. Any modifications required by the commission shall result in a plan that the department determines is likely to meet current and reasonably foreseeable federal and state act requirements.

(3) All actions taken by the utility in furtherance of, and in compliance with, an approved plan are presumed to be prudent actions, the costs of which are recoverable in rates as provided in section 40-3.2-207.

(4) If the utility disagrees with the commission's modifications to its proposed plan with respect to resource selection, the utility may withdraw its application.



§ 40-3.2-206. Coal plant retirements - replacement resources

(1) (a) The general assembly finds that, in designing a coordinated emission reduction plan as described in section 40-3.2-204 and to expeditiously accelerate coal plant retirements, it is in the public interest for utilities to give primary consideration to replacing or repowering their coal generation with natural gas generation and that utilities shall also consider other low-emitting resources, including energy efficiency, if this replacement or repowering can be accomplished prudently and for reasonable rate impacts compared with placing additional emission controls on coal-fired generating units, and if electric system reliability can be preserved. To that end, in the plan required under section 40-3.2-204, each utility shall include an evaluation of the following proposals:

(I) The cost and system reliability impacts of retiring a minimum of nine hundred megawatts of coal-fired electric generating capacity, or fifty percent of the utility's coal-fired generating units in Colorado, whichever is less, by January 1, 2015, and repowering the affected coal-fired facilities with natural gas or replacing them with natural gas-fired generation or other low-emitting resources, including energy efficiency. The coal-fired capacity evaluated under this subparagraph (I) shall not include any coal-fired capacity that the utility has already announced that it plans to retire prior to January 1, 2015. The utility may also prepare evaluations of additional scenarios, including scenarios that result in the retirement of less than nine hundred megawatts of coal-fired electric generating capacity or the retirement of some portion of the nine hundred megawatts of capacity after January 1, 2015, but before January 1, 2018.

(II) Retirements of a portion of its coal-fired generating capacity in the period after April 19, 2010, but prior to January 1, 2015. At a minimum, the utility shall evaluate whether to retire a portion of its coal-fired capacity on or before January 1, 2013, or whether the retirements of coal-fired generating facilities that have already been announced could be advanced to an earlier retirement date.

(b) (I) For all evaluations required by this subsection (1), the utility shall report:

(A) The estimated overall impacts on the utility's emissions of oxides of nitrogen and other pollutants;

(B) The feasibility of the retirement, repowering, or replacement on the schedule proposed in the evaluation;

(C) The costs and impact on electric rates from these proposals; and

(D) The impact of the retirements on the reliability of the utility's electric service.

(II) All evaluations required by this subsection (1) shall contrast the costs of replacing coal generation with natural gas generation and other low-emitting resources, including energy efficiency, with the costs of installing additional emission controls on the coal plants.

(2) The utility shall set forth in its plan the utility's proposal for the best way of timely meeting the emission reduction requirements required by federal and state law, given the need to preserve electric system reliability, to avoid unreasonable rate increases, and the economic and environmental benefits of coordinated emission reductions.

(3) In reviewing the reasonableness of the utility's proposed plan, the commission shall:

(a) Compare the relative costs of repowering or replacing coal facilities with natural gas generation or other low-emitting resources, including energy efficiency, to an alternative that incorporates emission controls on the existing coal-fired units;

(b) Use reasonable projections of future coal and natural gas costs;

(c) Incorporate a reasonable estimate for the cost of reasonably foreseeable emission regulation consistent with the commission's existing practice;

(d) Consider the degree to which the plan will increase utilization of existing natural gas-fired generating resources available to the utility, together with increased utilization of other low-emitting resources including energy efficiency; and

(e) Consider the economic and environmental benefits of a coordinated emissions reduction strategy.

(4) The utility may enter into long-term gas supply agreements to implement the requirements of this part 2. A long-term gas supply agreement is an agreement with a term of not less than three years or more than twenty years. All long-term gas supply agreements may be filed with the commission for review and approval. The commission shall determine whether the utility acted prudently by entering into the specific agreement, whether the proposed agreement appears to be beneficial to consumers, and whether the agreement is in the public interest. If an agreement is approved, the utility is entitled to recover through rates the costs it incurs under the approved agreement, and any approved amendments to the agreement, notwithstanding any change in the market price of natural gas during the term of the agreement. The commission shall not reverse its approval of the long-term gas agreement even if the agreement price is higher than a future market price of natural gas.



§ 40-3.2-207. Cost recovery - legislative declaration

(1) (a) A utility is entitled to fully recover the costs that it prudently incurs in executing an approved emission reduction plan, including the costs of planning, developing, constructing, operating, and maintaining any emission control or replacement capacity constructed pursuant to the plan, as well as any interim air quality emission control costs the utility incurs while the plan is being implemented.

(b) The general assembly finds that the emissions reductions under this part 2 are being made to assist the state of Colorado to comply with current and reasonably foreseeable emission restrictions under federal law. To provide this assistance, the utility is being asked to make substantial capital investments and to enter into substantial contractual commitments in an expedited time period outside of the normal resource planning process.

(2) (a) If a public utility's wholesale sales are subject to regulation by the federal energy regulatory commission, and if the public utility sells power on the wholesale market from a project developed pursuant to the plan, the commission shall determine whether to assign a portion of the plan cost to be recovered from the public utility's wholesale customers. The commission may make such assignment to the extent that it does not conflict with the public utility's wholesale contracts entered into before April 19, 2010.

(b) Except as specified in paragraph (c) of this subsection (2), if the commission makes an assignment of costs pursuant to paragraph (a) of this subsection (2) and if the utility applies to the federal energy regulatory commission for recovery and pursues that application in good faith, then:

(I) To the extent that the federal energy regulatory commission does not permit recovery of the allocated wholesale portion of plan-related investment, the commission shall approve retail rates sufficient to recover such disallowed wholesale portion of the investment through the recovery mechanism detailed in this section; and

(II) The public utility may not recover any revenue shortfall caused by a delay in making any filing with the federal energy regulatory commission or due to any rate suspension period employed by the federal energy regulatory commission or because the public utility failed to pursue recovery of the amounts at the federal energy regulatory commission in good faith.

(c) If the public utility fails to apply to the federal energy regulatory commission within six months after the commission's final order assigning a portion of the plan's costs to the public utility's wholesale customers, the public utility is not entitled to recover the assigned portion of the costs from its retail customers.

(3) Current recovery shall be allowed on construction work in progress at the utility's weighted average cost of capital, including its most recently authorized rate of return on equity, for expenditures on projects associated with the plan during the construction, startup, and preservice implementation phases of the projects.

(4) To the extent that an approved plan includes the early conversion or closure of coal-based generation capacity by January 1, 2015, and to the extent that the utility demonstrates that a lag in the recovery of the costs of the plan related to the investment required by such plan contributes to a utility earning less than its authorized return on equity, the commission shall employ rate-making mechanisms, in addition to allowing a current return on construction work in progress, that permit rate adjustments, no less frequently than once per year, without requiring the utility to file a general rate case to allow recovery of the approved plan's costs. Such rate-making mechanisms may include a separate rate adjustment clause, regular make-whole rate increases, or other appropriate mechanisms as determined by the commission.

(5) During the time any special regulatory practice is in effect, the utility shall file a new rate case at least every two years or file a base rate recovery plan that spans more than one year.

(6) The commission shall allow, but not require, the utility to develop and own as utility rate-based property any new electric generating plant constructed primarily to replace any coal-fired electric generating unit retired pursuant to the plan filed under this part 2.



§ 40-3.2-208. Air quality planning

(1) The air quality provisions of the emission reduction plan filed under this part 2 are intended to fulfill the requirements of the state and federal acts and shall be proposed by the department to the air quality control commission after the utility files the plan with the commission to be considered for incorporation into the regional haze element of the state implementation plan.

(2) (a) Upon the utility's filing of the utility plan with the commission pursuant to section 40-3.2-204, the air quality control commission, in response to the proposal by the department, shall initiate a proceeding to incorporate the air quality provisions of the utility plan into the regional haze element of the state implementation plan. Except as set forth in this subsection (2), the air quality control commission shall not act on the utility plan or the provisions of the regional haze element of the state implementation plan that would establish controls for those units covered by the utility plan until after the commission's approval of the utility plan.

(b) The air quality control commission shall vacate the entire proceeding related to the utility plan and shall initiate a new proceeding for the consideration of alternative proposals for the appropriate controls for those units covered by the utility plan for inclusion in the regional haze element of the state implementation plan if:

(I) The commission does not approve the utility plan by December 15, 2010;

(II) The utility withdraws its application pursuant to section 40-3.2-205 (4); or

(III) The air quality control commission rejects any portion of the utility plan as approved by the commission.

(c) The air quality control commission shall conduct the proceedings specified in this subsection (2) after public notice and an opportunity for the public to participate in accordance with the air quality control commission's procedures.

(3) If the final approved provisions of the state implementation plan are not consistent with the air quality provisions of the utility plan, the utility may file a revised utility plan with the commission that modifies the original plan to be consistent with the final approved state implementation plan. The revised utility plan is subject to all of the review and cost recovery provisions contained in this part 2. Notwithstanding any revision required to the utility plan, the utility is entitled to fully recover any costs it prudently incurred or contracted to incur under the originally approved plan prior to the plan's revision and any costs incurred as a result of any enforceable state implementation plan or other air quality requirements.



§ 40-3.2-209. Early reductions

Reductions in emissions achieved pursuant to this part 2 through a compliance strategy before such reductions are mandated under federal law are voluntary for purposes of determining early reduction credits under federal law.



§ 40-3.2-210. Exemption from limits on voluntary emission reductions

The limits on utility expenditures on voluntary emission reductions in section 40-3.2-102 do not apply to utility expenditures under a plan approved by the commission under this part 2.









Article 3.4 - Emergency Telephone Access



Article 3.5 - Regulation of Rates and Charges by Municipal Utilities

§ 40-3.5-101. Application - reasonable charges - adequate service

(1) This article shall be applicable within the authorized electric and natural gas service areas of each municipal utility that lie outside the jurisdictional limits of such municipality. Insofar as municipal utilities establish rates, charges, and tariffs and any regulations pertaining thereto in accordance with the provisions of this article, the provisions of section 40-1-104 and articles 4, 6, and 7 of this title shall not apply; except that section 40-4-105 shall apply with respect to the crossing of railroad rights-of-way. Nothing in this article shall be construed as limiting the applicability of article 5 of this title.

(2) All charges made, demanded, or received by any municipal utility for any rate, product, or commodity furnished or to be furnished or any service rendered or to be rendered shall be just, reasonable, and sufficient.

(3) Every municipal utility shall furnish, provide, and maintain such service, instrumentalities, equipment, and facilities as shall promote the safety, health, comfort, and convenience of its patrons, its employees, and the public, and as shall in all respects be adequate, efficient, just, and reasonable.

(4) For the purposes of this article, "municipal utility" means a municipal natural gas or electric utility.



§ 40-3.5-102. Regulation of rates

The power and authority is hereby vested in the governing body of each municipal utility and it is hereby made the duty of each such governing body to adopt all necessary rates, charges, and regulations to govern and regulate all rates, charges, and tariffs of its municipal utility within its authorized electric and natural gas service areas which lie outside the jurisdictional limits of the municipality. No rate, charge, tariff, or voluntary plan approved pursuant to section 40-2-122 shall unjustly discriminate between or among those customers or recipients of any commodity, service, or product of the municipal utility within the authorized service area. In the event that any rate, charge, tariff, or voluntary plan established within the authorized service area which lies outside the jurisdictional limits of the municipality varies from the rate, charge, tariff, or voluntary plan established for the same class of customers or recipients of any such service within the authorized service area which lies inside the jurisdictional limits of the municipality, such rate, charge, tariff, or voluntary plan shall not become effective until reviewed and approved by the commission. Such review and approval shall be in accordance with the provisions of article 3 of this title; except that in no event shall the commission modify or establish such rate, charge, or tariff to an amount lower than that established by the municipality, or approve a voluntary plan that differs from the voluntary plan, for the same class of customers or recipients of any utility service within the authorized service area which lies inside the jurisdictional limits of the municipality.



§ 40-3.5-103. Rate schedules

Municipal utilities shall print and keep open for public inspection schedules showing all rates and charges collected or enforced, or to be collected or enforced, together with all rules, regulations, contracts, privileges, and facilities which in any manner affect or relate to rates and service within the authorized electric and natural gas service areas of the municipal utility which lie outside the jurisdictional limits of the municipality.



§ 40-3.5-104. Changes in rates - notice and public hearing

(1) (a) No change shall be made by any municipal utility in any rate or charge or in any rule, regulation, or contract relating to or affecting any base rate, charge, or service, or in any privilege or facility, except after thirty days' notice to the public. Such notice shall be given by keeping open for public inspection new schedules stating plainly the changes to be made in the schedules then in force and the time when the changes will go into effect. In addition, such notice shall be given by publishing the proposed new schedule, or if that is impractical due to the size or bulk of the proposed new schedule, by publishing a notice of the availability of the proposed new schedule for public inspection, at least once in at least one newspaper of general circulation in the authorized service area at least thirty days and no more than sixty days prior to the date set for public hearing on and adoption of the new schedule.

(b) In addition to the notice provided for in paragraph (a) of this subsection (1), if a municipal utility serves customers who live outside the municipal corporate boundaries, notice of any change in any rate or charge or in any rule, regulation, or contract relating to or affecting any base rate, charge, or service or any change in any privilege or facility shall be given by mailing to such customer notification of any such change.

(2) The notice required by subsection (1) of this section shall also specify the date, time, and place at which the public hearing shall be held by the governing body of the municipal utility to consider the proposed new schedule. The notice shall specify that each municipal utility customer shall have the right to appear, personally or through counsel, at such hearing for the purpose of providing testimony regarding the proposed new schedule. Said public hearing shall be held on the date and time and at the place set forth in the notice; except that the governing body of the municipal utility may adjourn and reconvene said hearing as it deems necessary.

(3) The governing body of the municipal utility, for good cause shown, may allow changes without requiring the thirty days' notice and public hearing by an order specifying the changes to be made, the circumstances necessitating the change without requiring the thirty days' notice and public hearing, the time when the changes shall take effect, and the manner in which the changes shall be published.

(4) Insofar as municipal utilities establish rates, charges, and tariffs and any regulations pertaining thereto in accordance with the provisions of this article, any conflict shall be resolved by the commission in accordance with the procedures contained in article 6 of this title upon the filing of a complaint by no less than five percent of the affected electric or natural gas customers outside the corporate limits of the municipality or by five such customers, whichever number is greater. Any such complaint shall be filed with the commission within thirty days after the final decision by the governing body of the municipality to change a rate, charge, or tariff or any regulation pertaining thereto. If such complaint is heard by the commission and is deemed not frivolous, all reasonable costs as determined by the commission, including reasonable attorney fees, shall be paid by the utility. In any hearing conducted pursuant to the provisions of this section, the burden of proof shall be sustained by the municipal utility.



§ 40-3.5-105. Free and reduced service prohibited - exceptions

Except as otherwise provided in this section, no municipal utility shall charge, demand, collect, or receive a greater or lesser or different compensation for any product or commodity furnished or to be furnished, or for any service rendered or to be rendered, than the rates and charges applicable to such product, commodity, or service as specified in its schedules on file and in effect at the time, nor shall any such municipal utility refund or remit, directly or indirectly or in any manner or by any device, any portion of the rates and charges so specified nor extend to any corporation or person any form of contract or agreement or rule or regulation or any facility or privilege except one which is regularly and uniformly extended to all corporations and persons. The governing body of the municipal utility may by rule or order establish such exceptions from the operation of this prohibition as it may consider just and reasonable.



§ 40-3.5-106. Advantages prohibited - graduated schedules

(1) No municipal utility, as to rates, charges, service, facilities, or in any other respect, shall make or grant any preference or advantage to any corporation or person or subject any corporation or person to any prejudice or disadvantage. No municipal utility shall establish or maintain any unreasonable difference as to rates, charges, service, facilities, or in any other respect, either between localities or between any class of service. The governing body of each municipal utility shall determine the reasonableness of any such difference.

(2) Nothing in this article shall prohibit a municipal utility engaged in the production, generation, transmission, distribution, or furnishing of heat, light, gas, or power from establishing a graduated scale of charges subject to the provisions of this article.

(3) Nothing contained in this article shall exempt from the public utilities commission of the state of Colorado the power and authority to regulate the rates, charges, tariffs and any regulations pertaining thereto of the sale of natural gas by a municipal utility to another public utility.



§ 40-3.5-107. Fees

Municipal utilities authorized to serve areas which lie outside their municipal corporate limits shall be subject to providing annual reports of gross operating revenues, computation of fees, and payment of such fees relating to those areas.






Article 4 - Service and Equipment

§ 40-4-101. Regulations, service, and facilities prescribed

(1) Whenever the commission, after a hearing upon its own motion or upon complaint, finds that the rules, regulations, practices, equipment, facilities, or service of any public utility or the methods of manufacture, distribution, transmission, storage, or supply employed by it are unjust, unreasonable, unsafe, improper, inadequate, or insufficient, the commission shall determine the just, reasonable, safe, proper, adequate, or sufficient rules, regulations, practices, equipment, facilities, service, or methods to be observed, furnished, constructed, enforced, or employed and shall fix the same by its order, rule, or regulation.

(2) The commission shall prescribe rules and regulations for the performance of any service or the furnishing of any commodity of the character furnished or supplied by any public utility, and upon proper tender of rates, such public utility shall furnish such commodity or render such service within the time and upon the conditions provided in such rules.

(3) The commission shall prescribe rules and regulations for the termination of gas and electric service to residential customers. Said rules and regulations shall require that the customer be given reasonable notice and an opportunity to be heard by the terminating utility company before termination of gas or electric service and that such service may not be terminated during certain periods if the customer establishes that termination of the service would be especially dangerous to the health or safety of the customer and that he is unable to pay for the service as regularly billed by the utility, or that he is able to pay but only in reasonable installments.



§ 40-4-102. Extensions and improvements prescribed - when

(1) Whenever the commission, after a hearing upon its own motion, upon appeal by a public utility or power authority from a local government action pursuant to section 29-20-108 (5), C.R.S., or upon complaint, finds that the additions, extensions, repairs, or improvements to or change in the existing plant, equipment, facilities, or other physical property of any public utility or of any two or more public utilities ought reasonably to be made, that a new structure should be erected to promote the security or convenience of its employees or the public or in any other way to secure adequate service or facilities, or that the conditions imposed by a local government action unreasonably impair the ability of a public utility or power authority to provide safe, reliable, and economical service, the commission shall make and serve an order directing that such additions, extensions, repairs, improvements, or changes be made or such structure be erected in the manner and within the time specified in such order. If the commission orders the erection of a new structure, the selection of the site for such structure shall be subject to the approval of the commission. If a public utility or power authority appeals an order from a local government action under section 29-20-108, C.R.S., the commission may require that the public utility or power authority reimburse the commission for the reasonable expenses, attorney fees, and expert witness fees the commission incurs in reviewing the appeal. Any fee collected pursuant to this section shall be remitted to the state treasurer, who shall credit such fee to the public utilities commission fixed utility fund created pursuant to section 40-2-114.

(2) If any additions, extensions, repairs, improvements, or changes or any new structures which the commission has ordered to be erected require joint action of two or more public utilities, the commission shall notify the public utilities that such additions, repairs, improvements, or changes or new structures have been ordered and that the same shall be made at their joint cost, whereupon the public utilities shall have such reasonable time as the commission may grant within which to agree upon the portion or division of cost of such additions, repairs, extensions, improvements, or changes or new structures which each shall bear. If, at the expiration of such time, such public utilities fail to file with the commission a statement that an agreement has been made for a division or apportionment of the cost or expense of such additions, extensions, repairs, improvements, or changes or new structures, the commission has the authority, after further hearing, to make an order fixing the proportion of such expense to be borne by each public utility and the manner in which the same shall be paid or secured.



§ 40-4-103. Increased transportation facilities prescribed

Whenever the commission, after a hearing upon its own motion or upon complaint, finds that any common carrier does not run a sufficient number of trains or vehicles or does not possess or operate sufficient motive power to reasonably accommodate the traffic, whether passenger or freight, or both, transported by or offered to it for transportation, or does not run its trains or vehicles with sufficient frequency or at a reasonable or proper time having regard to safety, or does not stop the same at proper places or does not run any train or vehicle upon a reasonable time schedule for the run, the commission has the power to make an order directing any such common carrier to increase the number of its trains or of its vehicles or its motive power or to change the time of starting its train or vehicle or to change the time schedule for the run of any train or vehicle, or to change the stopping places thereof, or to make any other change the commission may determine to be reasonably necessary to accommodate and transport the traffic, whether passenger or freight, or both, transported or offered to it for transportation.



§ 40-4-104. Connection of noncompetitive lines - costs and rates apportioned

Whenever the commission, after a hearing upon its own motion or upon complaint, finds that a physical connection can reasonably be made between the lines of two or more noncompetitive telephone public utilities whose lines can be made to form a continuous line of communication by the construction and maintenance of suitable connections for the transmission of messages or conversations and that the public convenience and necessity will be served or finds that two or more telephone public utilities have failed to establish joint rates, tolls, or charges for service by or over said lines and that joint rates, tolls, or charges ought to be established, the commission may by its order require that such connections be made and that conversations be transmitted and messages transferred over such connection under such rules as the commission may establish and prescribe through lines and joint rates, tolls, and charges to be made and used, observed, and in force in the future. If such telephone public utilities do not agree upon the division between them of the joint cost of the physical connection or connections or the division of the joint rates, tolls, or charges established by the commission over such through lines, the commission has authority, after further hearing, to establish the division by supplemental order.



§ 40-4-105. Joint use of equipment and facilities

(1) Whenever the commission, after a hearing upon its own motion or upon complaint of a public utility affected, finds that the public convenience and necessity require the use by one public utility of the conduits, subways, tracks, wires, poles, pipes, or other equipment, or any part thereof on, over, or under any street or highway that belongs to another public utility, or the crossing of a railroad right-of-way by a public utility for installation of its own facilities in a manner and in a location that is compatible with the use for railroad purposes, and that such use will not result in irreparable injury to the owners or other users of such conduits, subways, wires, tracks, poles, pipes, or other equipment or to the railroad's use of the right-of-way, or in any substantial detriment to the service, and that such public utilities have failed to agree upon such use or the terms and conditions or compensation for the same, the commission by order may direct that such use be permitted and prescribe reasonable compensation and reasonable terms and conditions for the joint use. If such use is directed, the public utility to whom the use is permitted shall be liable to the owner or other users of such conduits, subways, tracks, wires, poles, pipes, other equipment, or railroad right-of-way, for such damage as may result therefrom to the property of such owners or other users thereof.

(2) In proceedings arising out of a complaint requesting the commission to authorize and determine appropriate compensation to be paid by a public utility to install its own facilities across a railroad right-of-way in a manner and location compatible with railroad use of the right-of-way, the commission may require the parties involved in the proceeding to reimburse the commission for the reasonable expenses, attorney fees, and expert witness fees the commission incurs in making its determination. Any fee collected pursuant to this section shall be remitted to the state treasurer, who shall credit such fee to the public utilities commission fixed utility fund created pursuant to section 40-2-114.

(3) Nothing in this section shall be construed to limit the right of a public utility to exercise the power of eminent domain to acquire property pursuant to applicable law.

(4) For purposes of this section, with respect to crossing of railroad rights-of-way by a public utility, the term "public utility" shall include power authorities organized under section 29-1-204, C.R.S. The term "public utility" shall also include municipal utilities and cooperative electric associations otherwise exempt from this article.



§ 40-4-106. Rules for public safety - crossings - allocation of expenses

(1) The commission shall have power, after hearing on its own motion or upon complaint, to make general or special orders, rules, or regulations or otherwise to require each public utility to maintain and operate its lines, plant, system, equipment, electrical wires, apparatus, tracks, and premises in such manner as to promote and safeguard the health and safety of its employees, passengers, customers, subscribers, and the public and to require the performance of any other act which the health or safety of its employees, passengers, customers, subscribers, or the public may demand.

(2) (a) The commission has the power to determine, order, and prescribe, in accordance with the plans and specifications to be approved by it, the just and reasonable manner including the particular point of crossing at which the tracks or other facilities of any public utility may be constructed across the facilities of any other public utility at grade, or above or below grade, or at the same or different levels, or at which the tracks or other facilities of any railroad corporation may be constructed across any public highway at grade, or above or below grade, or at which any public highway may be constructed across the tracks or other facilities of any railroad corporation at grade, or above or below grade and to determine, order, and prescribe the terms and conditions of installation and operation, maintenance, and warning at all such crossings that may be constructed, including the posting of personnel or the installation and regulation of lights, block, interlocking, or other system of signaling, safety appliance devices, or such other means or instrumentalities as may to the commission appear reasonable and necessary to the end, intent, and purpose that accidents may be prevented and the safety of the public promoted.

(b) Whenever the commission orders in any proceeding before it, regardless of by whom or how such proceeding was commenced, that automatic or other safety appliance signals or devices be installed, reconstructed, or improved and operated at any crossing at grade of any public highway or road over the tracks of any railroad corporation, the commission shall also determine and order, after notice and hearing, how the cost of installing, reconstructing, or improving such signals or devices shall be divided between and paid by the interested railroad corporation whose tracks are located at the crossing on the one hand and the chief engineer and the interested city, city and county, town, county, or other political subdivision of the state on the other hand. In determining how much of the cost shall be paid by the railroad corporation, consideration shall be given to the benefit, if any, that will accrue from the signals or devices to the railroad corporation, but in every case the part to be paid by the railroad corporation shall be not less than twenty percent of the total cost of the signals or devices at any crossing, and the orders shall provide that every signal or device installed will be maintained by the railroad corporation for the life of the crossing to be so signalized. In order to compensate for the use of the crossings by the public generally, the commission shall also order that such part of the cost of installing, reconstructing, or improving the signals or devices as will not be paid by the railroad corporation be divided between the highway-rail crossing signalization fund and the city, town, city and county, county, or other political subdivision in which the crossing is located, and the commission shall fix in each case the amount to be paid from the highway-rail crossing signalization fund and the amount to be paid by the city, town, city and county, county, or other political subdivision. Any order of the commission under this section for the payment of any part of any such costs from the highway-rail crossing signalization fund is authority for the state treasurer to pay out of said fund to the person, firm, or corporation entitled thereto under the commission's order the amount so determined to be paid from said fund. The requirement of notice and hearing in this section is deemed to have been complied with by the commission's giving notice of and holding a hearing upon the question of whether any such signals or devices are required at any crossing; but in such cases the notice shall state that the question of how the costs will be borne and paid will be considered at and determined as a result of the hearing for which the notice is given. This paragraph (b) shall not apply to any grade crossing when all or any part of the cost of the installation, reconstruction, or improvement of the signals or devices at the crossing will be paid from funds available under any federal or federal-aid highway act.

(3) (a) (I) The commission also has power upon its own motion or upon complaint and after hearing, of which all the parties in interest including the owners of adjacent property shall have due notice, to order any crossing constructed at grade or at the same or different levels to be relocated, altered, or abolished, according to plans and specifications to be approved and upon just and reasonable terms and conditions to be prescribed by the commission, and to prescribe the terms upon which the separation should be made and the proportion in which the expense of the alteration or abolition of the crossing or the separation of the grade should be divided between the railroad corporations affected or between the corporation and the state, county, municipality, or public authority in interest.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (a), the affected railroad corporation, the commission, the department of transportation, or the local government responsible for supervising and maintaining the intersecting public highway or road may abolish any crossing at grade of any public highway or road over the tracks of a corporation if:

(A) The crossing is without gates, signals, alarm bells, or warning personnel and is located within one-quarter mile of a crossing with gates, signals, alarm bells, or warning personnel or a separated grade crossing;

(B) The crossing is not the only crossing that provides access to property;

(C) No less than sixty days prior to the proposed abolition date, the railroad corporation, commission, department of transportation, or local government posts conspicuous notice of the proposed abolition at the crossing and gives written notice of the proposed abolition to all other entities authorized to initiate abolition of the crossing pursuant to this subparagraph (II); and

(D) Neither any entity given notice nor any other interested party files an objection to the abolition pursuant to subparagraph (III) of this paragraph (a).

(III) A crossing shall not be abolished pursuant to subparagraph (II) of this paragraph (a) if an entity given notice pursuant to sub-subparagraph (C) of subparagraph (II) of this paragraph (a) or any other interested party, within sixty days of receiving such notice, files with the commission and provides to the entity that gave notice of the proposed abolition a written objection to the abolition. The written objection shall include a statement by a professional engineer licensed to practice in Colorado that indicates that the engineer is familiar with the requirements of subparagraph (II) of this paragraph (a) and all relevant aspects of the crossing and has examined the crossing and believes that it is safe as designed. However, nothing in this subparagraph (III) shall preclude the abolition of the crossing pursuant to subparagraph (I) of this paragraph (a).

(b) (I) (A) The commission is authorized to approve individual projects wherein the allocation of the total expenses of the separation of grades to be paid by the railroad corporation or railroad corporations may exceed two million five hundred thousand dollars. The commission may approve more than one project, the sum totals of which may exceed the two-million-five-hundred-thousand-dollar cap set forth in this subparagraph (I), but in no event shall an individual class I railroad corporation pay more than two million five hundred thousand dollars of the cost of a single project or the cost of more than one project in any calendar year. Nothing in this subparagraph (I) shall preclude any railroad corporation from voluntarily contributing more than its allotted share for grade separation construction in one year, and, in such event, all amounts contributed by such railroad exceeding its allotted share in any one year shall be credited to and shall serve to reduce any payment for grade separation construction expenses by that railroad in subsequent years.

(B) Repealed.

(II) If the cost of a project is such that it calls for payment by a railroad corporation in more than one calendar year or if the amount due from the railroad corporation exceeds two million five hundred thousand dollars and thus must be made in consecutive calendar years, nothing in this section shall be construed to require that the approved project must be subjected to reapplication or rereview by the commission.

(III) In determining how much of the total expense of the separation of grades shall be paid by the railroad corporation or railroad corporations and by the state, county, municipality, or public authority in interest, consideration shall be given to the benefits, if any, which accrue from the grade separation project and the responsibility for need, if any, for such project. The railroad corporation or railroad corporations and the state, county, municipality, or public authority in interest shall share the costs for that portion of the project which separates the grades and constructs the approaches thereto. The commission shall consider the costs of obtaining rights-of-way, the costs of construction, and the costs of engineering. To the extent that the requirements of the railroad corporation or railroad corporations and the state, county, municipality, or public authority in interest generate additional costs beyond that necessary to provide the grade separation, such costs shall be borne by the responsible entity.

(IV) This paragraph (b) shall not apply to any project for the elimination of hazards at any railway-highway crossing when all or any part of the cost of such project will be paid from moneys made available for expenditure under title 23, U.S.C.; except that any amount paid by a railroad corporation for such an exempt project shall be credited against the two-million-five-hundred-thousand-dollar cap set forth in subparagraph (I) of this paragraph (b).

(c) (I) The state, county, municipality, or public authority, at its discretion, may withdraw its request for allocation determination at any time prior to the issue of the final order of the commission.

(II) The state, county, municipality, or public authority, at its discretion, after the hearing and prior to final order of the commission, may make a motion for a declaratory ruling on the cost allocation. In response to such a request, the commission shall make a declaratory ruling and shall provide the movant reasonable time to withdraw the request for allocation determination.

(III) After the final order is issued, the project shall proceed, unless the commission revises the order after consideration of a request for change by the state, county, municipality, or public authority in interest.

(d) The commission shall not order the abolition of any crossing for which a grade separation is determined to be necessary until this separation is constructed.

(e) and (f) Repealed.

(4) Repealed.



§ 40-4-108. Standards for electricity, gas, and water

The commission has power, after hearing upon its own motion or upon complaint, to ascertain and fix just and reasonable standards, classifications, regulations, practices, measurements, or service to be furnished, imposed, observed, and followed by all electric, gas, and water public utilities; to ascertain and fix adequate and serviceable standards for the measurement of quantity, quality, pressure, initial voltage, or other condition pertaining to the supply of the product, commodity, or service furnished or rendered by any such public utility; to prescribe reasonable regulations for the examination and testing of such product, commodity, or service and for the measurement thereof; to establish reasonable rules, regulations, specifications, and standards to secure the accuracy of all meters and equipment for measurement and weighing; and to provide for the examination and testing of any and all equipment used for the measurement or weighing of any product, commodity, or service of any such public utility.



§ 40-4-109. Entry to premises - testing meters

(1) The commissioners and their officers and employees have power to enter upon any premises occupied by any public utility for the purpose of making the examination and tests and exercising any of the other powers provided for in articles 1 to 7 of this title and to set up and use on such premises any equipment necessary therefor. The agents and employees of such public utility have the right to be present at the making of such examinations and tests.

(2) Any consumer or user of any product, commodity, or service of a public utility may have any equipment used in the measurement thereof tested upon paying the fees fixed by the commission. The commission shall establish and fix reasonable fees to be paid for testing such equipment on the request of the consumer or user, the fee to be paid by the consumer or user at the time of his request but to be paid by the public utility and repaid to the consumer or user if the equipment is found defective or incorrect to the disadvantage of the consumer or user under such rules and regulations as may be prescribed by the commission.



§ 40-4-110. Valuations of property

The commission has power to ascertain the value of the property of every public utility in this state and the facts which in its judgment have or may have any bearing on such value. The commission has power to make revaluations from time to time and to ascertain all new construction, extensions, and additions to the property of every public utility.



§ 40-4-111. Uniform system of accounts prescribed

The commission has power to establish a system of accounts to be kept by all public utilities, or to classify said public utilities and to establish a system of accounts for each class, and to prescribe the manner in which such accounts shall be kept. It may also in its discretion prescribe the forms of accounts, records, and memoranda to be kept by such public utilities, including the accounts, records, and memoranda of the movement of traffic as well as the receipts and expenditures of moneys and any other forms, records, and memoranda that in the judgment of the commission may be necessary to carry out the provisions of articles 1 to 7 of this title. The system of accounts established by the commission and the forms of accounts, records, and memoranda prescribed by it shall not be inconsistent in the case of corporations subject to the provisions of the federal "Interstate Commerce Act", Part I, 49 U.S.C., sec. 1 et seq., with the systems and forms from time to time established for such corporations by the surface transportation board; but nothing contained in this section shall affect the power of the commission to prescribe forms of accounts, records, and memoranda covering information in addition to that required by the surface transportation board. The commission, after hearing upon its own motion or upon complaint, may prescribe by order the accounts in which particular outlays and receipts shall be entered, charged, or credited. Where the commission has prescribed the forms of accounts, records, or memoranda to be kept by any public utility for any of its business, it shall thereafter be unlawful for such public utility to keep any accounts, records, or memoranda for such business other than those so prescribed, or those prescribed by or under the authority of any other state or of the United States, excepting such accounts, records, or memoranda as are explanatory of and supplemental to the accounts, records, or memoranda prescribed by the commission.



§ 40-4-112. Depreciation account - rules

The commission has power, after hearing, to require any or all public utilities to carry a proper and adequate depreciation account in accordance with such rules, regulations, and forms of accounts as the commission may prescribe. The commission, from time to time, may determine and by order fix the proper and adequate rates of depreciation of the several classes of property of each public utility, and each public utility shall conform its depreciation accounts to the rates so determined.






Article 5 - New Construction - Extension

§ 40-5-101. New construction - extension - compliance with local zoning rules

(1) (a) A public utility shall not begin the construction of a new facility, plant, or system or the extension of its facility, plant, or system without first obtaining from the commission a certificate that the present or future public convenience and necessity require, or will require, the construction or extension. For purposes of this subsection (1), the present or future public convenience and necessity does not include the consideration of land use rights or siting issues related to the location or alignment of the proposed electric transmission lines or associated facilities, which issues are under the jurisdiction of a local government's land use regulation. Sections 40-5-101 to 40-5-104 do not require a corporation to secure a certificate for the following:

(I) An extension within any city and county, city, or town within which it has already lawfully commenced operations;

(II) An extension into territory, either within or outside of a city and county, city, or town, contiguous to its facility, line, plant, or system and not already served by a public utility providing the same commodity or service; or

(III) An extension within or to territory already served by the corporation, as is necessary in the ordinary course of its business.

(b) If a public utility, in constructing or extending its line, plant, or system, interferes, or is about to interfere, with the operation of the line, plant, or system of any other public utility already constructed, the commission, upon complaint of the public utility claiming to be injuriously affected, after hearing, may prohibit the construction or extension or prescribe just and reasonable terms and conditions for the location of the lines, plants, or systems affected.

(2) Whenever the commission, after a hearing upon its own motion or upon complaint, finds that there is or will be a duplication of service by public utilities in any area, the commission may issue a certificate of public convenience and necessity assigning specific territories to one or to each of said utilities or, by certificate of public convenience and necessity, otherwise define the conditions of rendering service and constructing extensions within those territories and may order the elimination of the duplication upon such terms as are just and reasonable, having due regard to due process of law and to all the rights of the respective parties and to public convenience and necessity.

(3) Except as otherwise provided in section 29-20-108, C.R.S., a public utility shall not construct or install a new facility, plant, or system within the territorial boundaries of a local government unless the construction or installation complies with the local government's zoning rules, resolutions, or ordinances. Nothing in this subsection (3) prohibits a local government from granting a variance from its zoning rules, resolutions, or ordinances for such uses of the property. Nothing in this subsection (3) grants the commission any additional authority to restrict a siting application. For purposes of this section, "local government" means a county, home rule or statutory city, town, territorial charter city, or city and county. Nothing in this subsection (3) restricts the right of a public utility or power authority to appeal to the public utilities commission a local government action under section 29-20-108, C.R.S.

(4) (a) A public utility is entitled to recover, through a separate rate adjustment clause, the costs that it prudently incurs in planning, developing, and completing the construction or expansion of transmission facilities for which the utility has been granted a certificate of public convenience and necessity, or for which the commission has determined that no certificate of public convenience and necessity is required. The transmission rate adjustment clause is subject to annual changes, which are effective on January 1 of each year.

(b) To provide additional encouragement to utilities to pursue the construction and expansion of transmission facilities, the commission shall approve current recovery by the utility through the annual rate adjustment clause of the utility's weighted average cost of capital, including its most recently authorized rate of return on equity, on the total balance of construction work in progress related to such transmission facilities as of the end of the immediately preceding year. The rate adjustment clause shall be reduced to the extent that the prudently incurred costs being recovered through the adjustment clause have been included in the public utility's base rates as a result of the commission's final order in a rate case.



§ 40-5-101.5. Investor-owned utilities' service extension policies - commission review - rules

(1) Within one hundred eighty days after August 9, 2017, the commission shall open a nonadjudicatory proceeding to evaluate investor-owned utilities' current service extension policies for serving new load applications; except that gas-only, investor-owned utilities are not subject to the commission's nonadjudicatory proceeding. Based on the commission's evaluation, the commission shall issue a decision containing recommendations to investor-owned utilities for potential implementation.

(2) In the commission's nonadjudicatory proceeding, the commission shall consider, without limitation, the following information from investor-owned utilities:

(a) The utilities' general load extension procedures used by the utility and requesting customers, including:

(I) The use of construction agreements, revenue assurance agreements, assignment of estimated costs, predevelopment system investment protocols, and options for cost and schedule transparency; and

(II) Potential system automation benefits to enhance clarity of the requirements and process;

(b) Equitable allocation of costs associated with an extension of facilities and any other factors affecting the cost of an extension of facilities; and

(c) Variables that affect time lines for construction and implementation of an extension of facilities.

(3) Within ninety days after the conclusion of the nonadjudicatory proceeding, the commission may promulgate rules consistent with the findings of the nonadjudicatory proceeding.



§ 40-5-102. Certificate of public convenience and necessity

No public utility shall exercise any right or privilege under any franchise, permit, ordinance, vote, or other authority granted after April 12, 1913, or under any franchise, permit, ordinance, vote, or other authority granted before April 12, 1913, but not actually exercised before said date or the exercise of which has been suspended for more than one year without first having obtained from the commission a certificate that public convenience and necessity require the exercise of such right or privilege. When the commission finds, after hearing, that a public utility has, before April 12, 1913, begun actual construction work and is prosecuting such work, in good faith, uninterruptedly, and with reasonable diligence in proportion to the magnitude of the undertaking, under any franchise, permit, ordinance, vote, or other authority granted before April 12, 1913, but not actually exercised before said date, such public utility may proceed, under such rules and regulations as the commission may prescribe, to the completion of such work and after such completion, may exercise such right or privilege. Sections 40-5-101 to 40-5-104 shall not be construed to validate any right or privilege invalid on April 12, 1913, or becoming invalid after said date under any law of this state.



§ 40-5-103. Certificate - application for - issuance

(1) Before any certificate may issue under sections 40-5-101 to 40-5-104, a certified copy of its articles of incorporation or charter, if the applicant is a corporation, shall be filed in the office of the commission. Every applicant for a certificate to exercise franchise rights under section 40-5-102 shall file in the office of the commission such evidence as shall be required by the commission to show that such applicant has received the required consent, franchise, permit, ordinance, vote, or other authority of the proper county, city and county, or municipal or other public authority. The commission has the power to issue a certificate to exercise franchise rights after hearing, to refuse to issue the same, or to issue it for the partial exercise only of said right or privilege and may attach to the exercise of the rights granted by such certificate such terms and conditions as in its judgment the public convenience and necessity may require. Nothing contained in this subsection (1) shall be construed to limit or restrict the power and authority of the commission: To regulate, issue, or refuse to issue certificates of public convenience and necessity for construction of a new facility, plant, or system or of any extension thereof as provided in section 40-5-101; and to attach to the exercise of the rights granted by such certificate such terms and conditions as in the commission's judgment may be required by the public convenience and necessity.

(2) If such public utility desires to exercise a right or privilege under a franchise, permit, ordinance, vote, or other authority which it contemplates securing but which has not yet been granted to it, such public utility may apply to the commission for an order preliminary to the issue of the certificate. The commission may thereupon make an order declaring that it will thereafter, upon application, under such rules and regulations as it may prescribe issue the desired certificate upon such terms and conditions as it may designate after such public utility has obtained the contemplated franchise, permit, ordinance, vote, or other authority. Upon the presentation to the commission of evidence satisfactory to it that such franchise, permit, ordinance, vote, or other authority has been secured by such public utility, the commission shall thereupon issue such certificate.



§ 40-5-104. Acquisition by municipality

(1) Any municipality which has acquired or constructed any public utility plant, property, or facility has the power to contract with a public utility for the operation of any part or the whole thereof, subject to the provisions of articles 1 to 7 of this title and to exercise, in respect to such public utility, the powers of regulation and supervision conferred upon it by the commission.

(2) Sections 40-5-101 to 40-5-104 shall not apply to railroads.



§ 40-5-105. Certificate or assets may be sold, assigned, or leased

(1) The assets of any public utility, including any certificate of public convenience and necessity or rights obtained under any such certificate held, owned, or obtained by any public utility, may be sold, assigned, or leased as any other property, but only upon authorization by the commission and upon such terms and conditions as the commission may prescribe; except that this section does not apply to assets that are sold, assigned, or leased:

(a) In the normal course of business; or

(b) That are owned by a telecommunications service provider and:

(I) Are not used in the provision of regulated telecommunications services; or

(II) (A) Are land and support assets and are not directly used in the provision of regulated telecommunications services.

(B) A telecommunications service provider shall provide notice to the commission of transactions subject to this subparagraph (II), along with the associated accounting entries on the provider's books and records, to permit the commission to determine, if necessary, the disposition of any gain or loss from the transaction.



§ 40-5-106. Designation for service of process

(1) It is the duty of every public utility operating in, through, or into the state of Colorado to file with the commission a designation in writing, under oath, of the name and post office address of a person upon whom service of notices or orders in proceedings pending before the commission may be made. Such designation may from time to time be changed by like writing similarly filed. In default of such designation, service of any notice or order may be made by posting such order or notice in the office of the director of the commission and by mailing a copy of such notice or order to such public utility by certified mail, return receipt requested, at its last-known address.

(2) Every public utility operating in, through, or into the state of Colorado shall also file with the director of the commission a designation in writing, under oath, of the name and post office address of a person in the state of Colorado upon whom process issued by or under the authority of any court or board having jurisdiction of the subject matter may be served in any judicial or other proceeding brought against such public utility in this state. Such designation may from time to time be changed by like writing similarly filed. In default of such designation, service may be made upon any agent, representative, or employee of such public utility found within the state. Nothing in this article shall apply to railroad corporations.






Article 6 - Hearings and Investigations

§ 40-6-101. Proceedings - delegation of duties - rules

(1) The commission shall conduct its proceedings in such manner as will best conduce the proper dispatch of business and the ends of justice. All of the provisions of article 4 of title 24, C.R.S., shall apply to the work, business, proceedings, and functions of the commission, or any individual commissioner or administrative law judge; but where there is a specific statutory provision in this title applying to the commission, such specific statutory provision shall control as to the commission. For this purpose, any administrative law judge, as provided in this title, shall be deemed to be a hearing commissioner as that term is used in said article 4 of title 24, C.R.S. The commission may from time to time make or amend such general rules or orders as may be requisite for the order and regulation of proceedings before it, or before any individual commissioner or administrative law judge, including forms of notices and the service thereof. Any party to the proceeding may appear before the commission or any individual commissioner or administrative law judge and be heard. Every vote and official act of the commission, any individual commissioner, or an administrative law judge shall be entered of record and such record shall be made public upon the request of any party interested. All hearings before the commission, any individual commissioner, or an administrative law judge shall be public.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), the commission may by order direct that any of its work, business, or functions under any provision of law, except functions vested solely in the commission under this title, be assigned or referred to an individual commissioner or to an administrative law judge to be designated by order for action thereon, and the commission may by order at any time amend, modify, supplement, or rescind any such assignment or reference. When an individual commissioner or an administrative law judge is unable to act upon any matter so assigned or referred because of absence or other cause, the chairman of the commission may designate another commissioner or administrative law judge, as the case may be, to serve temporarily until the commission otherwise orders.

(b) Every case submitted to the commission for adjudication shall in the first instance be heard by an administrative law judge unless the commission, by minute order, assigns the case to the commission or to an individual commissioner for hearing.

(3) An individual commissioner or an administrative law judge has authority to hear and determine, order, certify, report, or otherwise act as to any work, business, or functions assigned or referred to such officer under the provisions of this title and, with respect thereto, has all the jurisdiction and powers conferred by law upon the commission and is subject to the same duties and obligations. The seal of the commission shall be the seal of an individual commissioner or administrative law judge. Except as otherwise provided in this title, any order, decision, or requirement of an individual commissioner or an administrative law judge with respect to any matter assigned or referred to such officer under subsection (2) of this section has the same force and effect and may be made and evidenced in the same manner as if made or taken by the commission.

(4) All hearings and investigations before the commission, any individual commissioner, or any administrative law judge shall be governed by this title and by rules of practice and procedure adopted by the commission; and, in the conduct thereof, neither the commission, nor any individual commissioner, nor any administrative law judge shall be bound by the technical rules of evidence. No informality in any proceeding or in the manner of taking testimony before the commission, any commissioner, or any administrative law judge shall invalidate any order, decision, rule, or regulation made, approved, or confirmed by the commission.



§ 40-6-102. Service - fees - depositions - examination of witnesses

(1) The commission, each commissioner, an administrative law judge with respect to matters referred to such judge, and the director of the commission have power to issue notices, orders to satisfy or answer, summonses, subpoenas, and commissions to take the deposition of any witness whose testimony is required in any proceeding pending before the commission in like manner and to the same extent as courts of record. The process issued by the commission, any commissioner, an administrative law judge, or the director of the commission shall extend to all parts of the state and beyond the boundaries thereof as may be provided by law or the Colorado rules of civil procedure and may be served by any person authorized to serve process of courts of record, by any person designated for that purpose by the commission or a commissioner, or by first-class mail, postage prepaid, as provided in section 40-6-108. The person executing any such process shall receive such compensation as may be allowed by the commission, not to exceed the fees now prescribed by law for similar services, and such fees shall be paid in the same manner as provided for payment of the fees of witnesses.

(2) In any investigation, inquiry, hearing, or other proceeding pending before the commission, any commissioner, or any administrative law judge of the commission, the depositions of witnesses may be taken, both within and without the state of Colorado, under the same circumstances and in the same manner as provided by the Colorado rules of civil procedure for the taking of depositions in courts of record.

(3) A party to the record of any investigation, inquiry, hearing, or other proceeding pending before the commission, any commissioner, any administrative law judge of the commission, or a person for whose immediate benefit such investigation, hearing, or other proceeding is prosecuted or defended, or the directors, officers, superintendent, or managing agent of any corporation which is a party to the record in such investigation, hearing, or other proceeding may be examined upon the hearing thereof, or upon deposition, or both, as if under cross-examination at the instance of the commission or any adverse party, and for that purpose may be compelled, in the same manner and subject to the same rules for examination as any other witness, to testify; but the party calling for such examination shall not be concluded thereby but may rebut it by counter testimony.



§ 40-6-103. Administration of oaths - compulsion of testimony - fees

(1) The commission, each commissioner, the director, and any administrative law judge as to matters referred to such judge have power to administer oaths, certify to all official acts, and issue subpoenas for the attendance of witnesses and the production of records, documents, and testimony in any inquiry, investigation, hearing, or proceeding in any part of the state. No subpoena shall be issued except upon good cause shown. Good cause shown shall consist of an affidavit stating with specificity the testimony, records, or documents sought and the relevance of such testimony, records, or documents to the proceedings of the commission. Each witness who appears by order of the commission, a commissioner, the director, or any administrative law judge shall receive for the witness' attendance the same fees and mileage allowed by law to a witness in civil cases, which amount shall be paid by the party at whose request such witness is subpoenaed. When any witness who has not been required to attend at the request of any party is subpoenaed, the witness' fees and mileage shall be paid from the funds appropriated for the use of the commission in the same manner as other expenses of the commission are paid. Any witness subpoenaed except one whose fees and mileage may be paid from the funds of the commission, at the time of service, may demand the fees to which the witness is entitled for travel to and from the place at which the witness is required to appear, and one day's attendance. If such witness demands such fees at the time of service, and they are not at that time paid or tendered, the witness shall not be required to attend, as directed in the subpoena. All fees and mileage to which any witness is entitled under the provisions of this section may be collected by action therefor instituted by the person to whom such fees are payable. No witness furnished with free transportation shall receive mileage for the distance the witness may have traveled on such free transportation.

(2) The district court in and for the county or city and county in which any inquiry, investigation, hearing, or proceeding may be held by the commission, or any individual commissioner or administrative law judge, has the power to compel the attendance of witnesses, the giving of testimony, and the production of records or documents as required by any subpoenas issued by the commission, or any individual commissioner, the director, or any administrative law judge. The commission, individual commissioner, or an administrative law judge before whom the testimony is to be given or produced, in case of the failure or refusal of any witness to attend or testify or produce any records or documents required by such subpoena, may report to the district court in and for the county or city and county in which the proceeding is pending, by petition, setting forth that due notice has been given of the time and place of attendance of said witness or the production of said records or documents, that the witness has been subpoenaed in the manner prescribed in this title, and that the witness has failed or refused to attend or produce the records or documents required by the subpoena or has failed or refused to answer questions propounded to the witness in the course of such proceeding; and the commission, individual commissioner, or an administrative law judge may ask for an order of the court compelling the witness to attend and testify or produce or cause to be produced documentary evidence. No person so testifying shall be exempt from prosecution or punishment for any perjury in the first degree committed by such person in this testimony. Nothing in this section shall be construed as in any manner giving to any public utility immunity of any kind.



§ 40-6-104. Certified copies - evidence - orders

(1) Copies of all official documents, commission decisions, and orders on file with the commission, or documents filed or deposited according to law in the office of the commission, certified by a commissioner or by the director under the official seal of the commission to be true copies of the originals, shall be evidence in like manner as the originals and shall be treated and recognized as such by all courts of the state of Colorado.

(2) Any order, decision, authorization, certificate, or entry, or a copy thereof, certified by a commissioner or by the director under the official seal of the commission to be a true copy of the original order, decision, authorization, certificate, or entry, may be filed for record in the office of the county clerk and recorder of any county or city and county in which is located the principal place of business of any public utility affected thereby or in which is situated any property of any such public utility, and such record shall impart notice of its provisions to all persons. A certificate under the seal of the commission that any such order, decision, authorization, or certificate has not been modified, stayed, suspended, or revoked may also be recorded in the same offices in the same manner and with like effect.



§ 40-6-105. Fees - copies of records - disposition

(1) The commission shall charge the following fees: For copies of papers and records not required to be certified or otherwise authenticated by the commission, twenty cents for each page; for certified copies of official documents and orders filed in its office, twenty cents for each page; and one dollar for every certificate under seal affixed thereto.

(2) No fees shall be charged for copies of papers, records, or official documents furnished to public officers for use in their official capacity, but the commission may fix reasonable charges for publications issued under its authority. All fees charged under this section shall be collected by the commission, paid to the department of revenue, deposited in the office of the state treasurer, and credited to the public utilities commission fixed utility fund or the public utilities commission motor carrier fund, as the case may be.



§ 40-6-106. Power to inspect books and accounts

The commission, each commissioner, and any person employed by the commission shall have the right to inspect the records and documents of any public utility; and the commission, each commissioner, or any employee authorized to administer oaths has the power to examine under oath any officer, agent, or employee of such public utility in relation to the business and affairs of said public utility. Any person other than a commissioner demanding such inspection shall produce under the hand and seal of the commission his authority to make such inspection; and a written record of the testimony or statement so given under oath shall be made and filed with the commission.



§ 40-6-107. Production of documents - transparency in planning for future acquisitions - rules

(1) The commission may require, by order served on any public utility in the manner provided in section 40-6-102 for the service of orders, the production within this state at such time and place as it may designate of any records and documents kept by the public utility in any office or place outside of this state, or, at its option, verified copies in lieu thereof, so that an examination of the records or documents may be made by the commission or under its direction.

(2) (a) To ensure transparency in the acquisition of power generation resources for the benefit of Colorado ratepayers and to promote fairness in electric utility competitive bidding processes, the commission shall, within ninety days after March 29, 2011, commence a rule-making proceeding to adopt rules, applicable after March 29, 2011, to require an investor-owned electric utility that is evaluating or has evaluated an existing or proposed electric generating facility as a potential resource, whether in connection with a commission proceeding or otherwise, to provide the owner or developer of the generating facility, upon request, with reasonable and timely access to the modeling inputs and assumptions that were used by the investor-owned public utility to evaluate the facility and that reasonably relate to that facility or to the transmission of electricity from that facility to the investor-owned public utility. Bidders in a competitive electric resource bidding process shall be permitted access to those modeling inputs and assumptions, as the modeling inputs and assumptions apply to the bidders' particular facility, in time to ensure that errors or omissions may be corrected before the competitive bidding process is completed. If it is determined that an error or omission, as defined by commission rule-making, exists in the investor-owned public utility's modeling, the commission shall require the investor-owned public utility to perform additional modeling to confirm that electric generating facilities are fairly and accurately represented in the results of any computer modeling performed by the investor-owned public utility.

(b) In any commission proceeding regarding electric resource planning or otherwise relating to the acquisition of, contracting for, or retirement of electric generation facilities, the commission shall establish procedures regarding the designation and approval of information as highly confidential that protect the public interest and assure that ratepayers receive the benefits of competition and transparency while protecting the trade secrets of computer modeling software producers, independent bidders, and the investor-owned public utility.



§ 40-6-108. Complaints - service - notice of hearing

(1) (a) Complaint may be made by the commission on its own motion or by any corporation, person, chamber of commerce, or board of trade, or by any civic, commercial, mercantile, traffic, agricultural, or manufacturing association or organization, or by any body politic or municipal corporation by petition or complaint in writing, setting forth any act or thing done or omitted to be done by any public utility, including any rule, regulation, or charge heretofore established or fixed by or for any public utility, in violation, or claimed to be in violation, of any provision of law or of any order or rule of the commission.

(b) No complaint shall be entertained by the commission, except upon its own motion, as to the reasonableness of any rates or charges of any gas, electric, water, or telephone public utility, unless the same is signed by the mayor or the president or chairman of the board of trustees or a majority of the council, commission, or other legislative body of the county, city and county, city, or town, if any, within which the alleged violation occurred, or not less than twenty-five customers or prospective customers of such public utility.

(c) All matters upon which complaint may be founded may be joined in one hearing, and no motion shall be entertained against a complaint for misjoinder of causes of action or grievances or misjoinder or nonjoinder of parties. In any review by the courts of orders or decisions of the commission, the same rule shall apply with regard to the joinder of causes and parties.

(d) The commission is not required to dismiss any complaint because of the absence of direct damage to the complainant.

(e) Upon the filing of any complaint, the commission shall cause a copy thereof to be served upon the person complained of, together with an order requiring such defendant to satisfy or answer said complaint within a time to be fixed by the commission.

(2) (a) Notice of all applications, petitions, and orders instituting investigations or inquiries shall be given to all persons, firms, or corporations who, in the opinion of the commission, are interested in, or who would be affected by, the granting or denial of any such application, petition, or other proceeding. Except for good cause shown, any person desiring to file an objection or intervene in or participate as a party in any such proceeding shall file his or her objection or petition for leave to intervene or, under such rules as the commission may prescribe, file other appropriate pleadings to become a party, within thirty days after the date of the notice, or such lesser time as the commission may prescribe. No final action shall be taken by the commission in any proceeding during the time any such filing is permitted.

(b) Any public utility giving notice of a proposed gas or electric tariff shall serve such notice upon the Colorado energy office or its successor agency. The office shall be granted leave to intervene as a matter of right, upon a timely filing of a petition or other pleading in accordance with this section, in adjudicatory matters affecting gas or electric utilities; except that the office shall not be a party to any individual complaint between a utility and an individual.

(3) Service in all applications, petitions, complaints, hearings, investigations, and other proceedings pending before the commission may be made upon any person upon whom a summons may be served in accordance with the provisions of the Colorado rules of civil procedure, or may be made personally or by first-class mail. In all cases wherein service is obtained by mail by the commission, the certificate of the director of the commission of such mailing shall be prima facie evidence that service has been obtained, and the time fixed in any order or notice shall commence to run from the date of mailing as shown in such certificate. The mailing of any notice or other paper by any other party to a proceeding shall be evidenced by the certificate of the person mailing such notice or other paper, and the time fixed in any such notice or other paper shall commence to run from the date of mailing as shown in such certificate.

(4) The commission shall fix the time when and place where any hearing required by this title or by article 4 of title 24, C.R.S., will be had upon any application, complaint, petition, investigation, or other proceeding, and shall serve notice thereof to the parties not less than ten days before the time set for such hearing, unless the commission finds that public interest or necessity requires that any such hearing be held at an earlier date. The commission shall hold a hearing and issue a final order in complaint cases within two hundred ten days after the filing of testimony and exhibits by the complainant. In extraordinary circumstances, the commission may extend the time an additional ninety days following a hearing in which such extraordinary circumstances are established. The complainant may waive the time limits established in this section, in which case the time limits are not binding on the commission.



§ 40-6-109. Hearings - orders - record - review - representation of entities in nonadjudicatory proceedings

(1) At the time fixed for any hearing before the commission, any commissioner, or an administrative law judge, or, at the time to which the same may have been continued, the applicant, petitioner, complainant, the person, firm, or corporation complained of, and such persons, firms, or corporations as the commission may allow to intervene and such persons, firms, or corporations as will be interested in or affected by any order that may be made by the commission in such proceeding and who shall have become parties to the proceeding shall be entitled to be heard, examine and cross-examine witnesses, and introduce evidence. A full and complete record of all proceedings had before the commission, any commissioner, or an administrative law judge in any formal hearing and all testimony shall be taken down by any reporter appointed by the commission or, as deemed appropriate by the commission, a commissioner, or an administrative law judge, as applicable, recorded electronically. All parties in interest shall be entitled to be heard in person or by attorney.

(2) Whenever any hearing, investigation, or other proceeding is assigned to an administrative law judge or individual commissioner for hearing, the administrative law judge or individual commissioner, after the conclusion of said hearing, shall promptly transmit to the commission the record and exhibits of said proceeding together with a written recommended decision which shall contain his findings of fact and conclusions thereon, together with the recommended order or requirement. Copies thereof shall be served upon the parties, who may file exceptions thereto; but if no exceptions are filed within twenty days after service upon the parties, or within such extended period of time as the commission may authorize in writing (copies of any such extension to be served upon the parties), or unless such decision is stayed within such time by the commission upon its own motion, such recommended decision shall become the decision of the commission and subject to the provisions of section 40-6-115. The commission upon its own motion may and where exceptions are filed shall reconsider the matter, either upon the same record or after further hearing, and such recommended decision shall thereupon be stayed or postponed pending final determination thereof by the commission. The commission may adopt, reject, or modify the findings of fact and conclusions of such individual commissioner or administrative law judge or, after examination of the record of any such proceeding, enter its decision and order therein without regard to the findings of fact and conclusions of any individual commissioner or administrative law judge. Any commissioner to whom a proceeding may be so assigned shall not be disabled thereby from participating with the commission in the final decision.

(3) After the conclusion of any hearing, investigation, or proceeding before the commission, the commission shall make and file its decision. The decision shall be a report in writing in which the commission shall state its findings of fact and conclusions thereon together with its order or requirement. The decision, under the seal of the commission, shall be served upon all parties and made available to all participants in the proceeding.

(4) Unless otherwise provided in this title, all decisions of the commission shall become effective upon a day to be fixed by the commission in any such decision and shall continue in force either for a period which may be designated therein or until changed or abrogated by the commission. Decisions containing negative orders shall be effective on the date of entry thereof, unless otherwise provided in any such decision. If an order or requirement cannot, in the judgment of the commission, be complied with within the time prescribed therein, the commission, on application made within such time and for good cause shown, may extend the time for compliance fixed in its decision.

(5) The commission may by general rule or regulation provide for the taking of evidence in uncontested or unopposed proceedings by affidavit or otherwise, without the necessity of a formal oral hearing. Such shortened or informal proceedings shall otherwise be subject to all of the provisions of this title. Upon its own motion the commission may and upon request of a party timely made the commission shall assign any such uncontested or unopposed proceeding for hearing.

(6) The commission may make the initial decision in cases where it has not presided at the taking of evidence, and the recommended decision of the individual commissioner or administrative law judge may be omitted in any case in which the commission finds upon the record that due and timely execution of its functions imperatively and unavoidably so requires.

(7) The commission may by general rule or regulation provide for appearances pro se by, or for representation by authorized officers or regular employees of, the commission's staff, corporations, partnerships, limited liability companies, sole proprietorships, and other legal entities in certain nonadjudicatory matters before the commission.



§ 40-6-109.5. Hearings on applications - time limits for decisions

(1) Whenever an application of any kind is filed with the commission and is accompanied by the applicant's supporting testimony or a detailed summary thereof, together with exhibits, if any, the commission shall issue its decision on such application no later than one hundred twenty days after the application is deemed complete as prescribed by rules promulgated by the commission. If the commission finds that additional time is required, it may, by separate order, extend the time for decision by an additional period not to exceed ninety days.

(2) In the case of any application not accompanied by prefiled testimony and exhibits, the commission shall issue its decision no later than two hundred ten days after the application is deemed complete as prescribed by the commission's rules.

(3) The time limits specified in subsections (1) and (2) of this section may be waived by the applicant and, if so waived, shall not be binding on the commission.

(4) The commission, in particular cases, under extraordinary conditions and after notice and a hearing at which the existence of such conditions is established, may extend the time limits specified in subsections (1) and (2) of this section for a period not to exceed an additional ninety days.



§ 40-6-110. Complaint by utility

Any public utility has a right to complain on any grounds upon which complaints are allowed to be filed by other parties, and the same procedure shall be adopted and followed as in other cases.



§ 40-6-111. Hearing on schedules - suspension - new rates - rejection of tariffs

(1) (a) Whenever there is filed with the commission any tariff or schedule stating any new or changed individual or joint rate, fare, toll, rental, charge, classification, contract, practice, rule, or regulation, the commission has power, either upon complaint or upon its own initiative and without complaint, at once, and, if it so orders, without answer or other formal pleadings by the interested public utilities, but upon reasonable notice, to have a hearing concerning the propriety of such rate, fare, toll, rental, charge, classification, contract, practice, rule, or regulation if it believes that such a hearing is required and that such rate, fare, toll, rental, charge, classification, contract, practice, rule, or regulation may be improper.

(b) Pending the hearing and decision thereon, in the case of a public utility other than a rail carrier, such rate, fare, toll, rental, charge, classification, contract, practice, rule, or regulation shall not go into effect; but the period of suspension of such rate, fare, toll, rental, charge, classification, contract, practice, rule, or regulation shall not extend beyond one hundred twenty days beyond the time when such rate, fare, toll, rental, charge, classification, contract, practice, rule, or regulation would otherwise go into effect unless the commission, in its discretion, and by separate order, extends the period of suspension for a further period not exceeding ninety days.

(c) Repealed.

(d) Notwithstanding any order of suspension of a proposed increase in electric, gas, or steam rates under this subsection (1), after January 1, 2012, the commission may order, without hearing, interim rates, at any level up to the proposed new rates, to take effect not later than sixty days after the filing for the proposed rate increase. In making a determination as to whether to allow interim rates, the commission shall consider the amount of the revenue deficiency presented by the utility and the extent to which this deficiency would adversely affect the utility during the time period required to hold hearings on the suspended rates.

(2) (a) (I) If a hearing is held thereon, whether completed before or after the expiration of the period of suspension, the commission shall establish the rates, fares, tolls, rentals, charges, classifications, contracts, practices, or rules proposed, in whole or in part, or others in lieu thereof, that it finds just and reasonable. In making such finding in the case of a public utility other than a rail carrier, the commission may consider current, future, or past test periods or any reasonable combination thereof and any other factors that may affect the sufficiency or insufficiency of such rates, fares, tolls, rentals, charges, or classifications during the period the same may be in effect and may consider any factors that influence an adequate supply of energy, encourage energy conservation, or encourage renewable energy development. The commission shall consider the reasonableness of the test period revenue requirements presented by the utility.

(II) If the rates established by the commission after hearing are lower than any interim rates established under paragraph (d) of subsection (1) of this section, then the commission shall order the utility to return to customers on their utility bills through a negative rate rider the difference between the total amount that would have been collected under the final approved rates and the amount collected under the interim rates for the period that the interim rates were in effect, with interest at a rate established by the commission.

(III) All such rates, fares, tolls, rentals, charges, classifications, contracts, practices, or rules not so suspended, on the effective date thereof, which, in the case of a public utility other than a rail carrier, shall not be less than thirty days after the time of filing the same with the commission, or of such lesser time as the commission may grant, shall go into effect and be the established and effective rates, fares, tolls, rentals, charges, classifications, contracts, practices, and rules subject to the power of the commission, after a hearing on its own motion or upon complaint, as provided in this article, to alter or modify the same.

(b) Repealed.

(c) If the commission considers factors which encourage renewable energy development, it shall also make findings and give due consideration to the effect of such factors on the utility's ability to recover its capital and operating costs.

(3) The tariffs and schedules required by this title shall contain such information, and shall be published, filed, and posted in such form and manner, as the commission by regulation shall prescribe; and the commission is authorized to reject any tariff or schedule filed with it which is not in the form required by this section and by such regulations. Any tariff or schedule so rejected by the commission shall be void and its use shall be unlawful.

(4) (a) The provisions of this section relating to suspension of rates, fares, tolls, rentals, charges, classifications, contracts, practices, rules, or regulations pending the hearing and decision thereon shall not apply to cooperative electric associations, but this subsection (4) shall not be construed to exempt such associations from any other provision of this section. Notwithstanding any other provision of law, no cooperative electric association shall establish, charge, or collect a discriminatory or preferential rate, charge, rule, or regulation which would be violative of section 40-3-106 (1) or section 40-3-111. Upon complaint filed by any member or customer of a cooperative electric association or by any affected public utility, the commission shall determine whether the rate, charge, rule, or regulation in question is contrary to this section, section 40-3-106 (1), or section 40-3-111.

(b) (I) Paragraph (a) of this subsection (4) shall not be applicable to a cooperative electric association which has voted to exempt itself from regulation pursuant to the provisions of section 40-9.5-103. Regulation of such cooperative electric associations shall be in the manner provided in article 9.5 of this title.

(II) Repealed.

(c) and (c.1) Repealed.



§ 40-6-112. Alteration or amendment of decision - decisions final in collateral actions

(1) The commission, at any time upon notice to the public utility affected, and after opportunity to be heard as provided in the case of complaints, may rescind, alter, or amend any decision made by it. Any decision rescinding, altering, or amending a prior decision, when served upon the public utility affected, shall have the same effect as original decisions.

(2) In all collateral actions or proceedings, the decisions of the commission which have become final shall be conclusive.



§ 40-6-113. Transcripts - record on review

(1) In any proceeding the commission, any single commissioner, or any administrative law judge may order a transcript of all or any part of such proceeding. The cost of preparing the transcript shall be paid by the commission. If any party to any proceeding seeks to reverse, modify, or annul a recommended decision of a single commissioner or administrative law judge, or a decision of the commission, in the manner as provided in this section, then such party, and not the commission, shall pay the cost of the transcript of such proceeding or the applicable portion thereof in accordance with the provisions of this section.

(2) Any party who seeks to reverse, modify, or annul the recommended decision of a single commissioner or administrative law judge or the decision of the commission shall promptly notify the official reporter of the parts of the transcript of the proceedings which shall be prepared and certified by the official reporter. A copy of this notification shall be served upon the commission and all parties. Within ten days thereafter any other party or the commission may serve and file a designation of additional parts of the transcript of proceedings which is to be included. The transcript or the parts thereof which may be designated by the parties or the commission shall be prepared by the official reporter and certified by such reporter, and when completed shall be filed with the commission. The transcript, as so prepared, shall be filed with the commission on or before the time the first pleading is required to be filed with the commission by the party, whether such pleading is exceptions or a petition for rehearing, reconsideration, or reargument. The commission, upon request timely made, may extend the time within which to file the transcript, and if the transcript cannot reasonably be prepared within the time prescribed, the commission shall extend the time for filing both the transcript and the first pleading of the party.

(3) The cost of preparing the transcript shall be advanced by the party seeking to reverse, annul, or modify the recommended decision of a commissioner or administrative law judge, or the decision of the commission; except that the commission may upon objections by such party order any other party to advance payment forthwith for the cost of preparing such parts of the transcripts designated by them, as the commission shall determine.

(4) It is not necessary for a party to cause a transcript to be filed as provided in this section in any case where the party does not seek to amend, modify, annul, or reverse basic findings of fact which shall be set forth in the recommended decision of a commissioner or administrative law judge or in the decision of the commission. If such transcript is not filed pursuant to the provisions of this section for consideration with the party's first pleading, it shall be conclusively presumed that the basic findings of fact, as distinguished from the conclusions and reasons therefor and the order or requirements thereon, are complete and accurate.

(5) Instead of designating portions of the transcript as provided in subsection (2) of this section, the parties, by written stipulation filed with the commission and acceptable to the commission, may designate the portions of the transcript to be filed with the commission. The transcript, as agreed upon and subject to the approval of the commission, shall be filed with the commission.

(6) In case of an action to review an order or decision of the commission, a transcript of such testimony or the affidavits or other evidence under the shortened or informal procedure, together with all exhibits or copies thereof introduced and all information secured by the commission on its own initiative and considered by it in rendering its order or decision, and the pleadings, record, and proceedings in the case, shall constitute the record of the commission. On review of an order or decision of the commission, the party seeking such review and the commission may stipulate that a certain question alone or a particular portion only of the evidence shall be certified to the district court for its judgment, whereupon such stipulation and the question and the evidence specified shall constitute the record on review.



§ 40-6-114. Reconsideration, reargument, or rehearing - application - basis of review - order - exception

(1) After a decision has been made by the commission or after a decision recommended by an individual commissioner or administrative law judge has become the decision of the commission, as provided in this article, any party thereto may within twenty days thereafter, or within such additional time as the commission may authorize upon request made within such period, make application for rehearing, reargument, or reconsideration of the same or of any matter determined therein. Such application shall be governed by such general rules as the commission may establish and shall specify with particularity the grounds upon which the applicant considers the decision unlawful. Any such application shall, within thirty days after the filing thereof, be considered and acted upon by the commission. Failure to act upon the application within such period shall constitute a denial thereof. Rehearing, reargument, or reconsideration may be granted if sufficient reason therefor is shown.

(2) An application for rehearing, reargument, or reconsideration of a decision of the commission made in accordance with the provisions of this section and the rules and regulations of the commission shall not stay or postpone such decision unless the commission, upon motion by the party seeking such stay or postponement or the commission upon its own motion, so orders; except that orders of the commission issued for the installation of automatic or other safety appliance signals or devices at railroad crossings shall be processed and handled to completion when such application deals solely with the matter of allocation of the costs thereof among the railroad company and the state and the political subdivisions pursuant to section 40-4-106.

(3) If after rehearing, reargument, or reconsideration of a decision of the commission it appears that the original decision is in any respect unjust or unwarranted, the commission may reverse, change, or modify the same accordingly. Any decision made after rehearing, reargument, or reconsideration, reversing, changing, or modifying the original decision may be subject to the same provisions with respect to rehearing, reargument, or reconsideration as an original decision or any such decision may be subject to judicial review as provided in section 40-6-115, at the option of the party seeking review. If the commission denies said application, the original order shall become effective according to its terms, unless the commission otherwise orders, except as provided in section 40-6-116.

(4) If no application for rehearing, reargument, or reconsideration has been made or, if made, is withdrawn, a suit to enforce, enjoin, suspend, modify, or set aside any final decision of the commission, in whole or in part, may be brought in a district court of the state of Colorado as set forth in this article; except that, if any party to a proceeding applies for reconsideration, reargument, or rehearing, no other party may appeal until the commission has ruled on the application. For purposes of judicial review, a decision on an application for rehearing, reargument, or reconsideration shall be deemed final on the date said decision is served on the parties to the proceeding.

(5) Any court may stay or suspend, in whole or in part, the operation of any commission decision under section 40-6-116, even though the commission had not been previously requested to suspend or stay such decision.

(6) (Deleted by amendment, L. 93, p. 2065, § 20, effective July 1, 1993.)



§ 40-6-115. Review by district court - mandamus

(1) Within thirty days after a final decision by the commission in any proceeding, any party to the proceeding before the commission may apply to the district court for a writ of certiorari or review for the purpose of having the lawfulness of the final decision inquired into and determined. Such writ shall be made returnable not later than thirty days after the date of issuance and shall direct the commission to certify its record in the proceeding to said court. On the return day, the cause shall be heard by the district court unless, for a good reason shown, the same be continued. No new or additional evidence may be introduced in the district court, but the cause shall be heard on the record of the commission as certified by it. The commission and each party to the action or proceeding before the commission shall have the right to appear in the review proceedings.

(2) The findings and conclusions of the commission on disputed questions of fact shall be final and shall not be subject to review, except that, in any proceeding wherein the validity of any order or decision is challenged on the ground that it violates any right of a petitioner under the constitution of the United States or the constitution of the state of Colorado, the district court shall exercise an independent judgment on the law and the facts, and the findings or conclusions of the commission material to the determination of the said constitutional question shall not be final.

(3) Upon review, the district court shall enter judgment either affirming, setting aside, or modifying the decision of the commission. So far as necessary to the decision and where presented, the district court shall decide all relevant questions of law and interpret all relevant constitutional and statutory provisions. The review shall not extend further than to determine whether the commission has regularly pursued its authority, including a determination of whether the decision under review violates any right of the petitioner under the constitution of the United States or of the state of Colorado, and whether the decision of the commission is just and reasonable and whether its conclusions are in accordance with the evidence.

(4) The provisions of the Colorado rules of civil procedure relating to writs of certiorari or review, so far as applicable and not in conflict with the provisions of this title, shall apply to proceedings had in the district court under the provisions of this section. No court of this state, except the district court to the extent specified, shall have jurisdiction to review, reverse, correct, or annul any order or decision of the commission, or to suspend or delay the execution or operation thereof, or to enjoin, restrain, or interfere with the commission in the performance of its official duties; but an action in the nature of mandamus shall lie from the district court to the commission in all proper cases.

(5) All actions for review shall be commenced and tried in the district court in and for the county in which the petitioner resides, or if a corporation or partnership in the county in which it maintains its principal office or place of business, or in the district court of the city and county of Denver, at the option of the petitioner. Appellate review may be obtained in the supreme court concerning any final judgment of the district court on review, affirming, setting aside, or modifying any decision of the commission, in the same manner and with the same effect as appellate review of judgments of the district court in other civil actions.



§ 40-6-116. Suspension of decision - notice - bond - accounting pending review

(1) The pendency of a writ of certiorari or review shall not of itself stay or suspend the operation of the decision of the commission; but, during the pendency of such writ, the district court, in its discretion, may stay or suspend, in whole or in part, the operation of the commission's decision.

(2) No order so staying or suspending any decision of the commission shall be made other than upon three days' notice and after hearing; and if the decision of the commission is suspended, the order suspending the same shall contain a specific finding based upon evidence submitted to the court and identified by reference thereto that great or irreparable damage would otherwise result to the petitioner and specifying the nature of the damage.

(3) In case the decision of the commission is stayed or suspended, the order of the court shall not become effective until a suspending bond has been filed with and approved by the district court, and sufficient in amount and security to insure the prompt payment, by the party petitioning for the review, of all damages caused by the delay in the enforcement of the decision of the commission, and of all moneys which any person may be compelled to pay, pending the review proceedings, for transportation, transmission, product, commodity, or service in excess of the charges fixed by the decision of the commission in case said decision is sustained. The district court, in case it stays or suspends the decision of the commission in any matter affecting rates, fares, tolls, rentals, charges, or classifications, by order, shall direct the public utility affected to pay into court from time to time, there to be impounded until the final decision of the case, or into some bank or trust company under such conditions as the court may prescribe all sums of money which it may collect from any person in excess of the sum such person would have been compelled to pay if the decision of the commission had not been stayed or suspended.

(4) In case the district court stays or suspends any decision lowering any rate, fare, toll, rental, charge, or classification, the commission, upon the filing and approval of said suspending bond, shall forthwith require the public utility affected, under penalty of the immediate enforcement of the decision of the commission, pending review and notwithstanding the suspending order, to keep such accounts, verified by oath, as may, in the judgment of the commission, suffice to show the amounts being charged or received by such public utility, pending review, in excess of the charges allowed by the decision of the commission, together with the names and addresses of the persons to whom overcharges will be refundable in case the charges made by the public utility, pending review, are not sustained by the district court. The court, from time to time, may require the party petitioning for a review to give additional security on, or to increase, the suspending bond, whenever in the opinion of the court the same may be necessary to insure the prompt payment of said damages and said overcharges.

(5) Upon the final decision by the district court, all moneys which the public utility may have collected, pending the appeal, in excess of those authorized by such final decision, together with interest, in case the court ordered the deposits of such moneys in a bank or trust company, shall be promptly paid to the persons entitled thereto, in such manner and through such methods of distribution as may be prescribed by the commission. If any moneys are not claimed by the persons entitled thereto within one year from the final decision of the district court, the commission shall cause notice to such persons to be given by publication once a week for two successive weeks in a newspaper of general circulation printed and published in the city and county of Denver and in such other newspapers as may be designated by the commission, said notice to state the names of persons entitled to such moneys and the amounts due each person. All moneys not claimed within ninety days after publication of such notice shall be paid by the public utility, under the direction of the commission, into the state treasury and credited to the general fund.



§ 40-6-117. Priority on court calendar

All actions and proceedings under this title, and all actions or proceedings to which the commission or the people of the state of Colorado may be parties, and in which any question arises under this title or under or concerning any decision of the commission, shall be preferred over all other civil causes except election causes and shall be heard and determined in preference to all other civil business except election causes, irrespective of position on the calendar. The same preference shall be granted upon application of the attorney general in any action or proceeding in which he may be allowed to intervene.



§ 40-6-118. Valuations - hearings - findings - review

(1) For the purpose of ascertaining the matters and things specified in section 40-4-110, concerning the value of the property of public utilities, the commission may cause a hearing to be held at such time and place as the commission may designate. Before any hearing is had, the commission shall give the public utility affected thereby at least thirty days' written notice, specifying the time and place of such hearing, and such notice shall be sufficient to authorize the commission to inquire into the matters designated in this section and pursuant to section 40-6-111, but this provision shall not prevent the commission from making any preliminary examination or investigation into the matters herein referred to or from inquiring into such matters in any other investigation or hearing. All public utilities affected shall be entitled to be heard and to introduce evidence at such hearing. The commission is empowered to resort to any other source of information available. The evidence introduced at such hearing shall be reduced to writing and certified under the seal of the commission. The commission shall make and file its findings of fact in writing upon all matters concerning which evidence has been introduced before it which in its judgment have bearing on the value of the property of the public utility affected. Such findings shall be subject to review by the district court in the same manner and within the same time as other orders and decisions of the commission.

(2) The findings of the commission so made and filed, when properly certified under the seal of the commission, shall be admissible in evidence in any action, proceeding, or hearing before the commission or any court, in which the commission, the state, or any officer, department, or institution thereof, or any county, city and county, municipality, or other body politic and the public utility affected may be interested, whether arising under the provisions of this title, or otherwise, and such findings, when so introduced, shall be conclusive evidence of the facts therein stated as of the date therein stated under conditions then existing, and such facts can only be controverted by showing a subsequent change in conditions bearing upon the facts therein determined. The commission, from time to time, may cause further hearings and investigations to be had for the purpose of making revaluations or ascertaining the value of any betterments, improvements, additions, or extensions made by any public utility subsequent to any prior hearing or investigation, and may examine into all matters which may change, modify, or affect any finding of fact previously made, and at such time may make findings of fact supplementary to those theretofore made. Such hearings shall be had upon the same notice and be conducted in the same manner, and the findings so made shall have the same force and effect as is provided for such original notice, hearing, and findings. Such findings made at such supplemental hearings or investigations shall be considered in connection with and as a part of the original findings except insofar as such supplemental findings shall change or modify the findings made at the original hearing or investigation.



§ 40-6-119. Excess charges - reparation - actions - limitation

(1) When complaint has been made to the commission concerning any rate, fare, toll, rental, or charge for any product or commodity furnished or service performed by any public utility and the commission has found, after investigation, that the public utility has charged an excessive or discriminatory amount for such product, commodity, or service, the commission may order that the public utility make due reparation to the complainant therefor, with interest from the date of collection, provided no discrimination will result from such reparation.

(2) If the public utility does not comply with the order for the payment of reparation within the specified time in such order, suit may be instituted in any court of competent jurisdiction to recover the same. All complaints concerning excessive or discriminatory charges shall be filed with the commission within two years from the time the cause of action accrues, and the petition for the enforcement of the order shall be filed in the court within one year from the date of the order of the commission. The remedy provided in this section shall be cumulative and in addition to any other remedy in articles 1 to 7 of this title provided in case of failure of a public utility to obey the order or decision of the commission.



§ 40-6-121. Computation of time

When the day for the performance of any act under this title, the effective date of any commission decision or order, the effective date of any administrative law judge's or commissioner's recommended decision, or the day upon which any document is required to be filed with the commission falls on any Saturday or Sunday, or on any day when the commission office is lawfully closed, the same shall be continued until 5 p.m. on the first full business day following such Saturday, Sunday, or day of lawful closing.



§ 40-6-122. Ex parte communications - disclosure

(1) Commissioners and administrative law judges shall file memoranda, in accordance with this section, of all private communications to or from interested persons concerning matters under the commissioners' or judges' jurisdiction.

(2) For purposes of this section, "interested person" means any person or entity, or any agent or representative of a person or entity:

(a) Whose operations are within the jurisdiction of the commission; or

(b) Who has participated in a proceeding before the commission within one year prior to the communication; or

(c) Who anticipates participating in a proceeding before the commission within one year after the communication.

(3) Each memorandum filed pursuant to subsection (1) of this section shall set forth the time and place at which the communication was made, the persons who were present at that time and place, a statement of the subject matter of the communication, other than proprietary information, and a statement that the subject matter of the communication did not relate to any pending adjudicatory proceeding before the commission. It shall not be necessary for the memorandum to be prepared by the commissioner or judge, but it shall be signed or otherwise authenticated by the commissioner or judge, whose signature or authentication shall constitute a certificate by such commissioner or judge that the memorandum is complete and accurate. All such memoranda shall be filed with the director of the commission, who shall keep them on file and available for public inspection for a minimum of three years after their submission.

(4) Any public utility may request that the commission conduct a public meeting at which communications otherwise subject to this section may be made without the necessity of filing memoranda. The commission shall adopt reasonable rules and regulations to govern such requests. In addition, the commission may adopt such other rules as are necessary and proper to govern ex parte communications generally.

(5) As used in this section, an "adjudicatory proceeding" does not include a rule-making proceeding or discussions on pending legislative proposals.



§ 40-6-123. Standards of conduct

(1) Members and staff of the commission shall conduct themselves in such a manner as to ensure fairness in the discharge of the duties of the commission, to provide equitable treatment of the public, utilities, and other parties, to maintain public confidence in the integrity of the commission's actions, and to prevent the appearance of impropriety or of conflict of interest. The standards set forth in this section apply at all times to the commissioners, to their staff, including administrative law judges, and to parties under contract with the commission for state business.

(2) The commissioners, staff who act in an advisory capacity to the commissioners, and administrative law judges shall refrain from financial, business, and social dealings that adversely affect their impartiality or interfere with the proper performance of their official duties.

(3) Neither commissioners, staff members, parties under contract for state work, or members of the immediate families of such persons shall request or accept any gift, bequest, or loan from persons who appear before the commission; except that commissioners and staff members may participate in meetings, conferences, or educational programs which are open to other persons.

(4) Commissioners shall not lend the prestige of their office to advance the private interests of others, nor shall they convey the impression that special influence can be brought to bear upon them.

(5) Commissioners and presiding administrative law judges shall not own any stock, securities, or other financial interest in any company regulated by the commission.

(6) Violation of this section by a commissioner shall be grounds for the immediate removal of such commissioner by the governor.



§ 40-6-124. Disqualification

(1) Commissioners and presiding administrative law judges shall disqualify themselves in any proceeding in which their impartiality may reasonably be questioned, including, but not limited to, instances in which they:

(a) Have a personal bias or prejudice concerning a party;

(b) Have served as an attorney or other representative of any party concerning the matter at issue, or were previously associated with an attorney who served, during such association, as an attorney or other representative of any party concerning the matter at issue;

(c) Know that they or any member of their family, individually or as a fiduciary, has a financial interest in the subject matter at issue, is a party to the proceeding, or otherwise has any interest that could be substantially affected by the outcome of the proceeding; or

(d) Have engaged in conduct which conflicts with their duty to avoid the appearance of impropriety or of conflict of interest.






Article 6.5 - Office of Consumer Counsel

§ 40-6.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Agricultural consumer" means a public utility customer whose utility service is classified as an agricultural user or an irrigation user pursuant to a utility tariff established by the commission or a public utility customer who is seeking such tariff status.

(2) "Commission" means the public utilities commission created in article 2 of this title.

(3) "Public utility" means an electric utility or gas utility.

(4) "Residential consumer" means a public utility customer whose utility service is limited to his residence.

(5) "Small business consumer" means a public utility customer whose utility service is classified as a small business user or a small commercial user pursuant to a utility tariff established by the commission or a public utility customer who is seeking such tariff status.



§ 40-6.5-102. Office of consumer counsel - creation - appointment - attorney general to represent

(1) There is hereby created, as a division within the department of regulatory agencies, the office of consumer counsel, the head of which shall be the consumer counsel, who shall be appointed by the executive director of the department of regulatory agencies pursuant to section 13 of article XII of the state constitution.

(2) (a) The office of consumer counsel shall exercise its powers and perform its duties and functions specified in this article under the department of regulatory agencies as if the same were transferred to the department by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(b) Repealed.

(3) (a) The utility consumers' board, which is hereby created, shall guide the policy of the office of consumer counsel. The board shall exercise its powers and perform its duties and functions specified in this article under the department of regulatory agencies and the executive director of the department of regulatory agencies as if the same were transferred to the department by a type 1 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(b) The board consists of eleven members, seven of whom the governor shall appoint. The governor shall appoint at least one member who is actively engaged in agriculture as a business and at least two members who are owners of small businesses with one hundred or fewer employees. In making appointments to the board, the governor shall ensure that the membership of the board represents each of the seven congressional districts of the state and that no more than four of the governor's appointments are affiliated with the same political party. The president of the senate, the speaker of the house of representatives, the minority leader of the senate, and the minority leader of the house of representatives shall each appoint one member of the board. Members of the board shall be appointed for terms of four years. If a person has any conflict of interest with the duties required of a member of the board, the person shall not be appointed as a member of the board. The official who appointed a board member may remove that board member for misconduct, incompetence, or neglect of duty. Board members serve without compensation, but members who reside outside the counties of Denver, Jefferson, Adams, Arapahoe, Boulder, Broomfield, and Douglas are entitled to reimbursement for reasonable actual expenses to attend board meetings in Denver. The board shall meet at least six times per year.

(c) It is the duty of the board to represent the public interest of Colorado utility users and, specifically, the interests of residential, agricultural, and small business users, by providing general policy guidance and oversight for the office of consumer counsel and the consumer counsel in the performance of their statutory duties and responsibilities as specified in this article. The powers and duties of the board shall include, but not be limited to, the following:

(I) Providing general policy guidance to the office of consumer counsel regarding rule-making matters, legislative projects, general activities, and priorities of the office;

(II) Gathering data and information and formulating policy positions to advise the office of consumer counsel in preparing analysis and testimony in legislative hearings on proposed legislation affecting the interests of residential, small business, and agricultural utility users;

(III) Reviewing the performance of the office of consumer counsel annually;

(IV) Conferring with the executive director of the department of regulatory agencies on the hiring of the consumer counsel and consulting with such executive director on the annual performance evaluation of the office of consumer counsel and the consumer counsel.

(4) It is the duty of the attorney general to advise the office of consumer counsel and the board in all legal matters and to provide representation in proceedings in which the office of consumer counsel participates.



§ 40-6.5-103. Qualifications - conflict of interest

The consumer counsel shall have at least five years of experience in consumer related utility issues or in the operation, management, or regulation of utilities as either an attorney, an engineer, an economist, an accountant, a financial analyst, or an administrator or any combination thereof. No person owning stocks or bonds in a corporation subject in whole or in part to regulation by the commission or who has any pecuniary interest in such corporation shall be appointed as consumer counsel.



§ 40-6.5-104. Representation by consumer counsel

(1) The consumer counsel shall represent the public interest and, to the extent consistent therewith, the specific interests of residential consumers, agricultural consumers, and small business consumers by appearing in proceedings before the commission and appeals therefrom in matters which involve proposed changes in a public utility's rates and charges, in matters involving rule-making which have an impact on the charges, the provision of services, or the rates to consumers, and in matters which involve certificates of public convenience and necessity for facilities employed in the provision of utility service, the construction of which would have a material effect on the utility's rates and charges.

(2) In exercising his discretion whether or not to appear in a proceeding, the consumer counsel shall consider the importance and the extent of the public interest involved. In evaluating the public interest, the consumer counsel shall give due consideration to the short- and long-term impact of the proceedings upon various classes of consumers, so as not to jeopardize the interest of one class in an action by another. If the consumer counsel determines that there may be inconsistent interests among the various classes of the consumers he represents in a particular matter, he may choose to represent one of the interests or to represent no interest. Nothing in this section shall be construed to limit the right of any person, firm, or corporation to petition or make complaint to the commission or otherwise intervene in proceedings or other matters before the commission.

(3) The consumer counsel shall be served with notices of all proposed gas and electric tariffs, and he or she shall be served with copies of all orders of the commission affecting the charges of agricultural consumers, residential consumers, and small business consumers.



§ 40-6.5-105. Intervenors other than the office of consumer counsel

(1) If the office of consumer counsel intervenes and there are other intervenors in proceedings before the commission, the determination of said commission with regard to the payment of expenses of intervenors, other than the office of consumer counsel, and the amounts thereof shall be based on the following considerations:

(a) Any reimbursements may be awarded only for expenses related to issues not substantially addressed by the office of consumer counsel;

(b) The testimony and participation of other intervenors must have addressed issues of concern to the general body of users or consumers concerning, directly or indirectly, rates or charges;

(c) The testimony and participation of other intervenors must have materially assisted the commission in rendering its decision;

(d) The expenses of other intervenors must be reasonable in amount;

(e) The testimony and participation of other intervenors must be of significant quality;

(f) The participation of other intervenors must be active during the proceeding and not merely an appearance for purposes of establishing legal standing; and

(g) The payment of expenses of other intervenors who are in direct competition with a public utility involved in proceedings before the commission is prohibited.

(2) The commission shall promptly report the award of any intervenors' expenses to the executive director of the department of regulatory agencies.



§ 40-6.5-106. Powers of consumer counsel

(1) The consumer counsel:

(a) May employ such attorneys, engineers, economists, accountants, or other employees as may be necessary to carry out his duties and shall employ a maximum of sixteen full-time employees or the equivalent thereof;

(b) Shall be granted, by the commission, leave to intervene in all cases where such request is made in conformance with rules of the commission;

(c) May contract for the services of technically qualified persons to perform research and to appear as expert witnesses before the commission, such persons to be paid from funds appropriated for the use of the consumer counsel;

(d) May have access to the files of the commission when conducting research.

(2) The consumer counsel may petition for, request, initiate, and appear and intervene as a party in any proceeding before the commission concerning rate changes, rule-making, charges, tariffs, modifications of service, and matters involving certificates of public convenience and necessity. Notwithstanding any provision of this article to the contrary, the consumer counsel shall not be a party to any individual complaint between a utility and an individual.

(2.5) The consumer counsel may petition for, request, initiate, or seek to intervene in any proceeding before a federal agency which regulates utility rates or service, or federal court when the matter before such agency or court will affect a rate, charge, tariff, or term of service for a utility product or service for a residential, small business, or agricultural utility consumer in the state of Colorado. The phrase "federal agency which regulates utility rates or service" does not include any federal lending agency.

(3) (a) The consumer counsel and any member of his or her staff directly involved in a specific adjudicatory proceeding before the commission shall refrain from ex parte communications with members of the commission. The counsel or his or her staff shall have all rights and be governed by the same ex parte rules as all other intervenors.

(b) As used in this subsection (3), an "adjudicatory proceeding" does not include a rule-making proceeding or discussions on pending legislative proposals.



§ 40-6.5-107. Financing of office

At each regular session, the general assembly shall determine the amounts to be expended by the office of consumer counsel for the direct and indirect costs of administration in performing its duties and responsibilities required by this article and shall appropriate to the office of consumer counsel from the public utilities commission fixed utility fund created in section 40-2-114 the full amount so determined. No general fund moneys shall be appropriated to the office of consumer counsel for the performance of its duties and responsibilities under this article.



§ 40-6.5-108. Office of consumer counsel subject to termination

(1) Unless continued by the general assembly:

(a) (Deleted by revision.)

(b) and (b.5) Repealed.

(c) The office of consumer counsel shall terminate on September 1, 2021.

(2) The provisions of section 24-34-104, C.R.S., concerning the termination schedule for regulatory bodies of the state unless extended as provided in that section, are applicable to the office of consumer counsel.






Article 7 - Enforcement - Penalties

§ 40-7-101. Enforcement of laws

It is the duty of the commission to see that the constitution and statutes of this state affecting public utilities, and persons subject to article 10.1 or 10.5 of this title, the enforcement of which is not specifically vested in some other officer or tribunal, are enforced and obeyed and that violations thereof are promptly prosecuted and penalties due the state are recovered and collected, and to this end it may sue in the name of the people of the state of Colorado. Upon the request of the commission, the attorney general or the district attorney acting for the proper county or city and county shall aid in any investigation, hearing, or trial had under articles 1 to 7 of this title and institute and prosecute actions or proceedings for the enforcement of the constitution and statutes of this state affecting public utilities and persons subject to article 10.1 or 10.5 of this title and for the punishment of all violations thereof.



§ 40-7-102. Liability for violations - punitive damages

(1) In case any public utility does, causes to be done, or permits to be done any act, matter, or thing prohibited, forbidden, or declared to be unlawful, or omits to do any act, matter, or thing required to be done, either by the state constitution, any law of this state, or any order or decision of the commission, such public utility shall be liable to the persons or corporations affected thereby for all loss, damage, or injury caused thereby or resulting therefrom. If the court finds that the act or omission was willful, the court, in addition to the actual damages, may award exemplary damages. An action to recover such loss, damage, or injury may be brought in any court of competent jurisdiction by any corporation or person.

(2) No recovery as provided in this section shall in any manner affect the recovery by the state of the penalties provided in articles 1 to 7 of this title.



§ 40-7-103. Not to affect other rights - penalties cumulative

(1) The provisions of articles 1 to 7 of this title shall not have the effect of releasing or waiving any right of action by the state, the commission, or any person or corporation for any right, penalty, or forfeiture which may have arisen or accrued under any law of this state.

(2) All penalties accruing under articles 1 to 7 of this title shall be cumulative of each other, and a suit for the recovery of one penalty shall not be a bar to nor affect the recovery of any other penalty or forfeiture nor be a bar to any criminal prosecution against any public utility, or any officer, director, agent, or employee thereof, or any other corporation or person.



§ 40-7-104. Actions to restrain violations

(1) Whenever the commission is of the opinion that any public utility is failing or omitting to do anything required of it by law or by any order, decision, rule, direction, or requirement of the commission or is doing anything or about to do anything or permitting anything or about to permit anything to be done contrary to or in violation of law or of any order, decision, rule, direction, or requirement of the commission, it shall direct the attorney general to commence an action or proceeding in the district court in and for the county or city and county in which the cause or some part thereof arose, or in which the corporation or person complained of, if any, has its principal place of business, or in which the person, if any, complained of, resides, in the name of the people of the state of Colorado, for the purpose of having such violations or threatened violations stopped and prevented, either by mandamus or injunction.

(2) The attorney general shall begin such action or proceeding by petition to such district court, alleging the violation or threatened violation complained of, and praying for appropriate relief by way of mandamus or injunction. It is the duty of the court to specify a time, not exceeding twenty days after the service of the copy of the petition, within which the public utility complained of must answer the petition, and in the meantime said public utility may be restrained. In case of default in answer or after answer, the court shall immediately inquire into the facts and circumstances of the case.

(3) Such corporations or persons as the court may deem necessary or proper to be joined as parties, in order to make its judgment or order effective, may be joined as parties. The final judgment in any such action or proceeding shall either dismiss the action or proceeding or direct that an order in the nature of mandamus or injunction issue or be made permanent as prayed for in the petition or in such modified or other form as will afford appropriate relief. An appeal may be taken to the supreme court from such final judgment in the same manner and with the same effect, subject to the provisions of articles 1 to 7 of this title as appeals are taken from judgments of the district court in other actions for mandamus or injunction.



§ 40-7-105. Violations - penalty - separate offenses

(1) Any public utility which violates or fails to comply with any provision of the state constitution or of articles 1 to 7 of this title or which fails, omits, or neglects to obey, observe, or comply with any order, decision, decree, rule, direction, demand, or requirement of the commission or any part or provision thereof, except an order for the payment of money, in a case in which a penalty has not been provided for such public utility, is subject to a penalty of not more than two thousand dollars for each offense.

(2) Every violation of the provisions of articles 1 to 7 of this title or of any order, decision, decree, rule, direction, demand, or requirement of the commission or any part or portion thereof, except an order for the payment of money, by any corporation or person is a separate and distinct offense, and, in case of a continuing violation, each day's continuance thereof shall be deemed a separate and distinct offense.

(3) In construing and enforcing the provisions of articles 1 to 7 of this title relating to penalties, the act, omission, or failure of any officer, agent, or employee of any public utility, acting within the scope of his official duties or employment, in every case shall be deemed the act, omission, or failure of such public utility.



§ 40-7-106. Violations by agents - penalty

Every officer, agent, or employee of any public utility who violates or fails to comply with or who procures, aids, or abets any violation by any public utility of any provision of the constitution of this state or of articles 1 to 7 of this title, or who fails to obey, observe, or comply with any order, decision, rule, direction, demand, or requirement of the commission or any part or provision thereof, except an order for the payment of money, or who procures, aids, or abets any public utility in its failure to obey, observe, and comply with any such order, decision, rule, direction, demand, or requirement or any part or provision thereof in a case in which a penalty has not been provided for such officer, agent, or employee commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 40-7-107. Violations by corporations not public utilities - penalty

Every corporation other than a public utility which violates any provision of articles 1 to 7 of this title or which fails to obey, observe, or comply with any order, decision, rule, direction, demand, or requirement of the commission or any part or provision thereof, except an order for the payment of money, in a case in which a penalty has not been provided for such corporation is subject to a penalty of not more than two thousand dollars for each offense.



§ 40-7-108. Violations by individuals - penalty

Every person who, either individually or acting as an officer, agent, or employee of a corporation other than a public utility, violates any provision of articles 1 to 7 of this title or who fails to observe, obey, or comply with any order, decision, rule, direction, demand, or requirement of the commission or any part or portion thereof, or who procures, aids, or abets any such public utility in its violation of articles 1 to 7 of this title or in its failure to obey, observe, or comply with any such order, decision, rule, direction, demand, or requirement or any part or portion thereof in a case in which a penalty has not been provided for such person commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 40-7-109. Action to recover penalties - fines paid to general fund

Actions to recover penalties under this title may be brought in the name of the people of the state of Colorado in the district court in and for the county or city and county in which the cause or some part thereof arose, or in which the corporation complained of, if any, has its principal place of business, or in which the person, if any, complained of resides. Such action shall be commenced and prosecuted to final judgment by the attorney general as directed by the commission. In any such action, all penalties incurred up to the time of commencing the same may be sued for and recovered. In all such actions, the procedure and rules of evidence shall be the same as in ordinary civil actions, except as otherwise provided in this article. All fines and penalties recovered by the state in any such action, together with the costs thereof, shall be paid into the state treasury. Any such action may be compromised or discontinued on application of the commission upon such terms as the court shall approve and order.



§ 40-7-110. Commission to represent people - when

(1) Repealed.

(2) The commission has the power to appear and represent the interests and welfare of the people of the state of Colorado in all matters and proceedings involving any public utility or carrier pending before any officer, department, board, commission, or court of the United States, of any other state, or of this state and to intervene in, protest, resist, or advocate the granting or denial of any petition, application, complaint, or other proceeding, to examine witnesses and offer evidence in any proceeding affecting the people of this state or some portion thereof, as the public interest, convenience, or necessity may appear, and to initiate or participate in judicial proceedings involving the order or decision of any such officer, department, board, or commission.



§ 40-7-111. Not to affect interstate or foreign commerce

None of the provisions of articles 1 to 7 of this title, except when specifically so stated, shall apply or be construed to apply to commerce with foreign nations or commerce among the several states, except insofar as the same may be permitted under the provisions of the constitution of the United States and the acts of congress.



§ 40-7-112. Applicability of civil penalties

(1) (a) A person who operates or offers to operate as a motor carrier as defined in section 40-10.1-101; a motor carrier, motor private carrier, broker, freight forwarder, leasing company, or other person required to register under section 40-10.5-102; or a transportation network company required to obtain a permit under section 40-10.1-606 is subject to civil penalties as provided in this section and sections 40-7-113 to 40-7-116, in addition to any other sanctions that may be imposed pursuant to law.

(b) The commission shall transmit all penalties it collects to the state treasurer, who shall credit them to the legal services offset fund created in section 40-7-118; except that the state treasurer shall credit one-half of any civil penalty imposed upon a motor carrier of household goods to the moving outreach fund created in section 40-10.1-509.

(2) Subsections (3) to (5) of this section and the civil penalties provided in section 40-7-113 do not apply to persons transporting nuclear materials who commit violations of section 42-20-406 (3), 42-20-407, or 42-20-505, C.R.S., or to persons transporting hazardous materials who commit violations of section 42-20-204, C.R.S.

(3) An owner or other person allowing a driver to operate a motor vehicle upon a highway in violation of a statute or rule for which a civil penalty may be imposed under section 40-7-113 (1) is subject to the civil penalties provided in section 40-7-113 if he or she knows or has reason to know that the driver is engaged in a violation.

(4) An owner or other person who directs a driver to operate a motor vehicle upon a highway in violation of a statute or rule for which a civil penalty may be imposed under section 40-7-113 (1) is subject to the civil penalties provided in section 40-7-113.

(5) Any civil penalty assessed against an owner or other person pursuant to subsection (3) or (4) of this section is in addition to, and not in lieu of, any civil penalty against the actual driver of the vehicle, and any such penalty may be assessed upon the initial violation by the person.



§ 40-7-113. Civil penalties - fines

(1) In addition to any other penalty otherwise authorized by law and except as otherwise provided in subsections (3) and (4) of this section, any person who violates article 10.1 or 10.5 of this title 40 or any rule promulgated by the commission pursuant to article 10.1 or 10.5, which article or rule is applicable to the person, may be subject to fines as specified in the following paragraphs:

(a) Any person who fails to carry the insurance required by law may be assessed a civil penalty of not more than eleven thousand dollars.

(b) Any person who violates section 40-10.1-201 (1), 40-10.1-202 (1)(a), 40-10.1-302 (1)(a), 40-10.1-401 (1)(a), or 40-10.1-502 (1)(a) may be assessed a civil penalty of not more than one thousand one hundred dollars.

(c) and (d) (Deleted by amendment, L. 2011, (HB 11-1198), ch. 127, p. 421, § 18, effective August 10, 2011.)

(e) A person subject to section 40-10.1-111 who operates a motor vehicle without having paid the annual identification fee for any motor vehicle operated as required by section 40-10.1-111 may be assessed a civil penalty of not more than four hundred dollars.

(f) and (f.5) (Deleted by amendment, L. 2011, (HB 11-1198), ch. 127, p. 421, § 18, effective August 10, 2011.)

(g) A person who violates any provision of article 10.1 or 10.5 of this title 40 not enumerated in subsection (1)(a), (1)(b), or (1)(e) of this section, any rule promulgated by the commission pursuant to this title 40, or any safety rule adopted by the department of public safety relating to motor carriers as defined in section 40-10.1-101 may be assessed a civil penalty of not more than one thousand one hundred dollars; except that any person who violates a safety rule promulgated by the commission is subject to the civil penalties authorized pursuant to 49 CFR 386, subpart G, and associated appendices to part 386, as the subpart existed on January 1, 2017.

(h) (Deleted by amendment, L. 2011, (HB 11-1198), ch. 127, p. 421, § 18, effective August 10, 2011.)

(2) The commission shall set the amount of the civil penalties to be assessed pursuant to subsection (1) of this section in rules.

(3) If a person is assessed a civil penalty for a violation referenced in subsection (1) of this section occurring on a date within twenty-four months after a previous violation, the civil penalty assessed for the second violation may be up to two times the amount specified by rule for the violation.

(4) If a person violates subsection (1) of this section three times within twenty-four months, the person may be assessed a civil penalty up to three times the amount specified by rule for the third violation and for each subsequent violation.

(5) (a) A person who fails to pay in full all civil penalties assessed by commission order under this section, subject to article 4 of title 24, C.R.S., within thirty days after the due date established by the order may have his or her vehicle registration cancelled by the department of revenue as specified in section 42-3-120 (4), C.R.S. Registration of a vehicle owned by the person for which the penalty was assessed may be denied until all penalties are paid or collected. Upon written notice from the commission, the department of revenue shall cancel the registration as specified in section 42-3-120 (4), C.R.S.

(b) This subsection (5) applies to all vehicles, regardless of when purchased, on or after August 10, 2011.



§ 40-7-113.5. Civil penalties applicable to public utilities - exclusion from rate base

(1) (a) In addition to any other penalty otherwise authorized by law and except as otherwise provided in subsections (3), (4), and (5) of this section, a public utility furnishing electric, gas, water, water and sewer, or telecommunications service that intentionally violates any provision of articles 1 to 7 or 15 of this title or of any rule or order of the commission pursuant to such articles, which provision is applicable to such utility, may be assessed a civil penalty of not more than two thousand dollars; except that nothing in this subsection (1) shall be construed to authorize the imposition of civil penalties upon:

(I) A cooperative electric association that has voted to exempt itself from regulation pursuant to section 40-9.5-103;

(II) A cooperative telephone association;

(III) A municipally owned utility; or

(IV) A nonprofit generation and transmission electric corporation or association.

(b) Civil penalties assessed pursuant to this section shall be paid and credited to the general fund, in addition to any other sanctions that may be imposed pursuant to law. The amount of any such penalties paid shall not be an allowable expense for rate-making purposes.

(2) (a) The commission shall adopt rules specifying the particular violations, and the amount of the civil penalties to be assessed for each violation, pursuant to subsection (1) of this section.

(b) No public utility shall be assessed a civil penalty if the utility is already subject to an existing reparation due to a commission order, commission rule, or statutory provision for the same violation.

(3) If any public utility receives a second civil penalty assessment for a violation of the same statute, rule, or order within one year after the first violation, the civil penalty assessed for the second violation shall be no greater than twice the amount specified by rule for such violation.

(4) If any public utility receives more than two civil penalty assessments for violation of the same statute, rule, or order within one year, the civil penalty assessed for each such subsequent violation shall be no greater than three times the amount specified by rule for such violation.

(5) Notwithstanding any provision of this section to the contrary, the total amount of civil penalties assessed against one public utility under this section shall not exceed the lesser of the following:

(a) One hundred fifty thousand dollars in any six-month period; or

(b) In any twelve-month period, one percent of the utility's gross annual revenues from services regulated by the commission, based on the most recent fiscal year for which final revenue figures are available.



§ 40-7-115. Each day a separate offense

Each day in which a person violates any statute, rule, or order of the commission for which a civil penalty may be imposed under section 40-7-113 or 40-7-113.5 may constitute a separate offense.



§ 40-7-116. Enforcement of civil penalties against carriers

(1) (a) Investigative personnel of the commission, Colorado state patrol officers, and port of entry officers as defined in section 42-8-102 (3), C.R.S., have the authority to issue civil penalty assessments for the violations enumerated in sections 40-7-112 and 40-7-113. When a person is cited for the violation, the person operating the motor vehicle involved shall be given notice of the violation in the form of a civil penalty assessment notice.

(b) The notice shall be tendered by the enforcement official, either in person or by certified mail, or by personal service by a person authorized to serve process under rule 4(d) of the Colorado rules of civil procedure, and shall contain:

(I) The name and address of the person cited for the violation;

(II) A citation to the specific statute or rule alleged to have been violated;

(III) A brief description of the alleged violation, the date and approximate location of the alleged violation, and the maximum penalty amounts prescribed for the violation;

(IV) The date of the notice;

(V) A place for the person to execute a signed acknowledgment of receipt of the civil penalty assessment notice;

(VI) A place for the person to execute a signed acknowledgment of liability for the violation; and

(VII) Such other information as may be required by law to constitute notice of a complaint to appear for hearing if the prescribed penalty is not paid within ten days.

(c) A cited person shall execute the signed acknowledgment of receipt of the civil penalty assessment notice. The acknowledgment of liability shall be executed at the time the person cited pays the prescribed penalty. The person cited shall pay the civil penalty specified for the violation involved at the office of the commission, either in person or by depositing the payment postpaid in the United States mail within ten days after the issuance of the citation.

(d) (I) If the person cited does not pay the prescribed penalty within ten days after the issuance of the notice, the civil penalty assessment notice constitutes a complaint to appear before the commission. The person cited shall contact the commission on or before the time and date specified in the notice to set the complaint for a hearing on the merits in accordance with section 40-6-109. If the person cited fails to contact the commission on or before the time and date specified, the commission shall set the complaint for hearing.

(II) At the hearing, the commission has the burden of demonstrating a violation by a preponderance of the evidence.

(2) A civil penalty assessment notice shall not be considered defective so as to provide cause for dismissal solely because of a defect in the content of such civil penalty assessment notice. Any defect in the content of a civil penalty assessment notice issued as described in subsection (1) of this section may be cured by a motion to amend the same filed with the commission prior to hearing on the merits. No such amendment shall be permitted if substantial rights of the person cited are prejudiced.



§ 40-7-116.5. Enforcement of civil penalties against public utilities

(1) (a) The director of the commission or his or her designee shall have the authority to issue civil penalty assessments for the violations enumerated in section 40-7-113.5, subject to hearing before the commission as set forth in this section. When a public utility is cited for a violation, the public utility shall be given notice of the violation in the form of a civil penalty assessment notice.

(b) The notice shall be tendered by the director or his or her designee, either in person or by certified mail, or by personal service by any person authorized to serve process under rule 4 (d) of the Colorado rules of civil procedure, and shall contain:

(I) The name and address of the person cited for the violation;

(II) A citation to the specific statute or rule alleged to have been violated;

(III) A brief description of the alleged violation;

(IV) The date and approximate location of the alleged violation;

(V) The maximum penalty amounts prescribed for the violation;(VI) The date of the notice;

(VII) A place for the public utility to execute a signed acknowledgment of receipt of the civil penalty assessment notice;

(VIII) A place for the public utility to execute a signed acknowledgment of liability for the violation; and

(IX) Any other information as may be required by law to constitute notice of a complaint to appear for hearing if the prescribed penalty is not paid within ten days.

(c) Every cited public utility shall execute the signed acknowledgment of receipt of the civil penalty assessment notice. The acknowledgment of liability shall be executed at the time the public utility cited pays the prescribed penalty. The public utility cited shall pay the civil penalty specified for the violation involved at the office of the commission, either in person or by depositing the payment postpaid in the United States mail within ten days after the issuance of the citation.

(d) If the public utility cited does not pay the prescribed penalty within ten days after the issuance of the notice, the civil penalty assessment notice shall constitute a complaint to appear before the commission. The public utility cited shall contact the commission on or before the time and date specified in the notice to set the complaint for a hearing on the merits in accordance with section 40-6-109. If the public utility cited fails to contact the commission on or before the time and date specified, the commission shall set the complaint for hearing. At the hearing, the commission shall have the burden of demonstrating a violation by a preponderance of the evidence.

(2) A civil penalty assessment notice shall not be considered defective so as to provide cause for dismissal solely because of a defect in the content of the civil penalty assessment notice. Any defect in the content of a civil penalty assessment notice issued as described in subsection (1) of this section may be cured by a motion to amend the same filed with the commission prior to hearing on the merits; except that no such amendment shall be permitted if substantial rights of the public utility cited are prejudiced.

(3) In the case of an alleged continuing violation for which daily penalties would accrue under section 40-7-115, the issuance of a civil penalty assessment notice shall toll the accrual of daily penalties until the later to occur of the expiration of the ten-day period provided for payment pursuant to subsection (1) of this section or, if the matter is set for hearing, upon the conclusion of the proceedings through issuance of an order, dismissal of the complaint, or other final agency action, including judicial review and appeal, if any.

(4) Nothing in this section shall be construed to authorize the assessment of a civil penalty against an individual employee of a public utility.



§ 40-7-117. Gas pipeline safety rules - civil penalty for violations - compromise - other remedies

(1) Any person violating any rule adopted or order issued by the commission pursuant to the authority granted in section 40-2-115 (1.5) shall be subject to a civil penalty not to exceed one hundred thousand dollars per violation; except that, in the case of a group or series of related violations, the aggregate amount of such penalties shall not exceed one million dollars. Each day of a continuing violation shall constitute a separate violation.

(2) Any civil penalty authorized by this section may be compromised by the commission. In determining the amount of the penalty or of the amount to be agreed upon in compromise, the commission shall consider the gravity of the violation, the size of the business of the violator, and the amount of effort expended by the violator in any attempts made in good faith to remedy the violation or prevent future similar violations. The penalty or any lesser amount agreed upon in compromise may be recovered by the commission in a civil action in any court of competent jurisdiction.

(3) The remedy provided in this section is in addition to any other remedies available to the commission under the constitution or laws of this state or of the United States.



§ 40-7-118. Legal services offset fund - creation - exemption from maximum reserve

(1) (a) The legal services offset fund is hereby created in the state treasury. The fund consists of the civil penalties that are collected and credited to the fund pursuant to section 40-7-112 (1)(b) for violations of article 10.1 of this title 40 or commission rules promulgated pursuant to article 10.1. The money in the fund is continuously appropriated to the department of law for use to offset the costs of legal representation of the staff of the commission in proceedings before the commission concerning the enforcement of article 10.1 of this title 40. The department of law shall use the money in the legal services offset fund only to supplement appropriations made to the department of regulatory agencies that are used for legal representation of the staff of the commission in proceedings concerning the enforcement of article 10.1 of this title 40 when the appropriations are insufficient to cover the costs of such representation.

(b) The money in the fund and any interest earned on money in the fund at the end of any fiscal year remains in the fund and shall not be transferred to the general fund or any other fund; except that, if the balance in the fund exceeds two hundred fifty thousand dollars, the state treasurer shall transfer the money in excess of two hundred fifty thousand dollars to the general fund.

(2) In accordance with section 24-75-402 (2)(a) and for each fiscal year, the alternative maximum reserve for the legal services offset fund is two hundred fifty thousand dollars.






Article 7.5 - Civil Remedies Available to Utilities

§ 40-7.5-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Bypassing" means the act of attaching, connecting, or in any manner affixing any wire, cord, socket, motor, pipe, or other instrument, device, or contrivance to the utility supply system or any part thereof in such a manner as to transmit, supply, or use any utility service without passing through an authorized meter or other device provided for measuring, registering, determining, or limiting the amount of electricity, gas, or water consumed.

(2) "Customer" means the person responsible for payment for utility services for the premises, and such term includes employees and agents of the customer.

(3) "Person" means any individual, firm, partnership, corporation, company, association, joint-stock association, or other legal entity.

(4) "Tampering" means the act of damaging, altering, adjusting, or in any manner interfering with or obstructing the action or operation of any meter or other device provided for measuring, registering, determining, or limiting the amount of electricity, gas, or water consumed.

(5) "Unauthorized metering" means the act of removing, moving, installing, connecting, reconnecting, or disconnecting any meter or metering device for utility service by a person other than an authorized contractor, employee, or agent of such utility.

(6) "Utility" means any pipeline corporation, gas corporation, electrical corporation, water corporation, irrigation system, cooperative association, nonprofit corporation, nonprofit association, municipality, or person operating in whole or in part for the purpose of supplying electricity, gas, steam, or water, or any combination thereof, to the public or to any person.

(7) "Utility service" means the provision of electricity, gas, steam, water, or any other service or commodity furnished by the utility for compensation.

(8) "Utility supply system" includes all wires, conduits, pipes, cords, sockets, motors, meters, instruments, and other devices whatsoever used by the utility for the purpose of providing utility services.



§ 40-7.5-102. Civil action allowed

(1) A utility may bring a civil action for damages against any person who commits, authorizes, solicits, aids, abets, or attempts any of the following acts resulting in damages to the utility: Bypassing, tampering, or unauthorized metering. In addition, a utility may bring a civil action for damages pursuant to this section against any person who knowingly receives utility service through means of bypassing, tampering, or unauthorized metering. An action brought pursuant to this section shall be commenced within three years after the cause of action accrues.

(2) In any civil action brought pursuant to this section, the utility shall be entitled, upon proof of willful or intentional bypassing, tampering, or unauthorized metering, to recover as damages three times the amount of the actual damages, if any, plus all reasonable expenses and costs incurred on account of the bypassing, tampering, or unauthorized metering, including, but not limited to, costs and expenses for investigation, disconnection, reconnection, service calls, employees and equipment, and expert witnesses; costs of the suit; and reasonable attorney fees.



§ 40-7.5-103. Presumptions

(1) There is a rebuttable presumption that a tenant or occupant of any premises where bypassing, tampering, or unauthorized metering is proven to exist caused or had knowledge of such bypassing, tampering, or unauthorized metering if the tenant or occupant had controlled access to the part of the utility supply system on the premises where the bypassing, tampering, or unauthorized metering is proven to exist and if said tenant or occupant was responsible or partially responsible for payment, either directly or indirectly, to the utility or to any other person for utility services provided for the premises.

(2) There is a rebuttable presumption that a utility customer at any premises where bypassing, tampering, or unauthorized metering is proven to exist caused or had knowledge of such bypassing, tampering, or unauthorized metering if the customer had controlled access to the part of the utility supply system on the premises where the bypassing, tampering, or unauthorized metering is proven to exist.

(3) The presumptions provided in this section shall only shift the burden of going forward with evidence and shall in no event shift the burden of proof to the defendant in any action brought pursuant to this article.



§ 40-7.5-104. Remedies cumulative

It is the purpose of this article to provide additional remedies to avoid the wrongful use of the facilities of utilities, and nothing in this article shall abridge or alter rights of action or remedies existing prior to July 1, 1983, or created on or after said date.






Article 8 - Unclaimed Funds for Overcharges

§ 40-8-101. Undistributed overcharges turned over to municipality

(1) Except as provided in subsection (2) of this section, in all cases where there has been an overcharge by a public utility for any commodity or service on account of which rights to refunds have accrued to any municipality or the inhabitants thereof by reason of services or commodities received through the use of the streets of such municipality, with or without a franchise, and a refund of the amount overcharged has been directed by any court or other authorized governmental tribunal, and a part of such refund has not been made because of inability to find the persons entitled thereto within the time limit fixed by such court or tribunal, the court or tribunal shall direct that any such undistributed balance shall be turned over to the municipality.

(2) For gas, electric, and steam utilities, the public utilities commission may order that all or part of the undistributed balance of a refund be paid by the utility in an equitable manner to the general body of utility customers and the public utilities commission may order a gas or electric utility to pay up to ninety percent of the undistributed balance of a refund into the fund established by the Colorado commission on low income energy assistance pursuant to section 40-8.5-104.



§ 40-8-102. Undistributed balance to county commissioners - when

Subject to the provisions of section 40-8-101, in all cases where rights to refunds from a similar overcharge have accrued to the inhabitants of any county, outside of a municipality therein, the undistributed balance shall be turned over to the county commissioners of such county.



§ 40-8-103. Due and payable by escheat

The payment to such municipality or county, as set forth in sections 40-8-101 and 40-8-102, shall become due and payable by escheat, where not otherwise due and payable by operation of law.



§ 40-8-104. Municipality or county liable for three years

The municipality or county receiving such moneys shall be liable therefor for three years from the date when received and shall pay them out to any person entitled thereto proving his claim through court action or in any other method satisfactory to the municipality or county. At the end of such period, the fund shall become the property of the municipality or county.



§ 40-8-105. Authority of commission unaffected

Except as provided in section 40-8-101 (2), nothing in this article shall affect the authority of the public utilities commission, as otherwise provided by law, to determine the manner in which overcharges by a public utility shall be returned to the customers of that utility.






Article 8.5 - Unclaimed Utility Deposits

§ 40-8.5-101. Legislative declaration

In enacting this article, the general assembly finds and declares that there is a need to make distributions of moneys to provide aid and assistance to the indigent, the elderly, and persons with disabilities, who do not otherwise have the financial resources to meet their heating and other energy needs. The general assembly further finds and declares that the low-income energy assistance program of the department of human services is the most appropriate entity to determine those most in need of such aid and assistance. Therefore, this article shall authorize the commission on low-income energy assistance to establish a fund from which to collect and distribute moneys to accomplish the goals set forth in this section. The moneys for such fund shall be based in part on unclaimed utility deposits.



§ 40-8.5-102. Applicability

This article shall apply to any electric or gas utility, as defined by section 40-8.5-103; except that this article shall apply only to those cooperative electric associations, as defined by section 40-9.5-102, which notify the commission that they elect to come under this article.



§ 40-8.5-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commission" means the legislative commission on low income energy assistance, established in section 40-8.5-103.5.

(2) "Deposit" means moneys deposited by a subscriber with a utility to secure payment for services or any other amount which is paid in advance for electric or gas utility services to be furnished.

(3) "Electric utility" means every electrical corporation operating for the purpose of supplying electricity to the public for domestic, mechanical, or public uses and includes every public utility supplying electricity; except that this definition includes only those cooperative electric associations which notify the commission that they elect to come under this article.

(4) "Gas utility" means every gas corporation operating for the purpose of supplying gas to the public for domestic, mechanical, or public uses and includes every public utility supplying gas.

(5) (a) "Unclaimed moneys" means:

(I) Deposits, including any interest thereon, less any lawful deductions or amounts owed to a utility, that the utility has been directed to return to the subscriber by an administrative or judicial order or that is due the subscriber through the utility's security or construction deposit policy and that remains unclaimed by the subscriber for more than two years;

(II) Moneys which shall be deemed unclaimed and presumed abandoned when left with the utility for more than two years after termination of the services for which the deposit or advance was made or for more than two years after the deposit becomes payable and the utility has made reasonable efforts to locate the owner of the unclaimed moneys or distribution is attempted pursuant to a final order of an administrative agency or judicial body having jurisdiction to establish the terms and conditions of such deposit or advance.

(b) This term shall not include credits to existing subscribers through cost-adjustment mechanisms, and this term shall not include unclaimed patronage capital held by cooperative electric associations.



§ 40-8.5-103.5. Commission created - duties

(1) There is hereby created the legislative commission on low-income energy assistance. The commission shall be composed of eleven members to be appointed by the governor, each to serve a term of two years; except that the governor shall select seven of the initially appointed members to serve for one-year terms. Of the eleven members, five members shall be from private sector energy-related enterprises, one member shall be the director of the low-income energy assistance program in the state department of human services, one member shall be from the Colorado office of energy conservation, two members shall be consumers who are low-income energy assistance recipients, and two members shall be from the general public. Any interim appointment necessary to fill a vacancy which has occurred by any reason other than expiration of term shall be for the remainder of the term of the individual member whose office has become vacant.

(2) The governor may remove any commission member for cause, which shall include but need not be limited to misconduct, incompetence, or neglect of duty.

(3) Any commission member shall be immune from liability in any civil action brought against such member for acts occurring while acting in the capacity of a commission member if such member was acting in good faith, made reasonable efforts to obtain the facts of the matter as to which action was taken, and acted in the reasonable belief that the action taken was warranted by the facts.

(4) (a) No later than December 15, 2008, the commission shall make recommendations to the governor, the speaker of the house of representatives, and the president of the senate regarding any necessary legislative changes to improve the effectiveness and efficiency of the state's low-income energy assistance services provided pursuant to article 8.7 of this title and section 26-1-109, C.R.S. With assistance and consultation from representatives from two counties chosen by the executive director, or his or her designee, of Colorado counties, incorporated, or its successor organization, the commission shall assess the strengths and weaknesses of the current service delivery systems within the state and shall review effective service delivery systems and models of other states that may be appropriate for utilization in this state. The commission's recommendations shall build upon the positive aspects of the current service delivery system, including, but not limited to, the effective and efficient management of current funding to maximize assistance to the state's low-income population, infrastructure that is already in place to efficiently distribute benefits to eligible clients in a timely manner, and coordination already established between energy conservation measures and direct assistance. The commission's recommendations shall include, but shall not be limited to:

(I) How best to target the state's low-income energy assistance resources toward the identified needs;

(II) How best to coordinate public and private energy assistance activities with the objective of minimizing the financial burden of energy costs for the state's most needy;

(III) How best to streamline administrative processes; and

(IV) Suggested changes to state statutes, rules, or policies related to low-income energy consumers in the state.

(b) The commission may seek and receive public and private funding to assist in the conduct of the assessment and review required by paragraph (a) of this subsection (4), including but not limited to assistance from the existing resources of the department of human services created in section 24-1-120, C.R.S., the Colorado energy office created in section 24-38.5-101, C.R.S., and energy outreach Colorado, a Colorado nonprofit corporation, as described in section 40-8.7-103 (4).



§ 40-8.5-104. Commencement of program - establishment of system for distribution of moneys to eligible recipients

The commission shall establish a fund through a nonprofit corporation established for the purpose of collecting and distributing moneys to eligible recipients, who shall be designated by the administrator of the low-income energy assistance program in the department of human services, for use in the payment of electric and gas utility bills for services received.



§ 40-8.5-105. Eligibility

The department of human services shall promulgate rules and regulations establishing the criteria for eligibility for recipients of assistance pursuant to this article, which criteria shall be based in part on household size and income and the energy costs of the household residence for the preceding year.



§ 40-8.5-106. Unclaimed deposits

Unclaimed deposits shall be paid by the electric and gas utilities into the fund designated by the commission pursuant to section 40-8.5-104.



§ 40-8.5-107. Disbursement of moneys

The nonprofit corporation designated by the commission pursuant to section 40-8.5-104 shall disburse moneys to the state department of human services to make energy assistance payments on behalf of or to persons determined by the department to be eligible for such assistance in accordance with section 40-8.5-105.






Article 8.7 - Low-Income Energy Assistance

§ 40-8.7-101. Short title

This article shall be known and may be cited as the "Low-income Energy Assistance Act".



§ 40-8.7-102. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that, in order to serve the best interests of the citizens of Colorado and, in particular, to aid low-income citizens of Colorado, there is a need for an energy assistance program to collect an optional low-income energy assistance contribution from utility customers in Colorado.

(2) The general assembly further finds that the most efficient way to support such a program is for gas and electric utilities to provide the opportunity for each utility customer to contribute an optional amount on the customer's billing statement for low-income energy assistance that will be displayed monthly on the utility bill until the customer indicates otherwise and that the moneys collected shall be most economically and equitably disbursed through a system in which the contributions collected by electric utilities and gas utilities are transmitted to energy outreach Colorado.



§ 40-8.7-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Alternative energy assistance program" means a program operated by a municipally owned electric and gas utility or cooperative electric association that is not part of the energy assistance program established pursuant to this article.

(2) "Customer" means the named holder of an individually metered account upon which charges for electricity or gas are paid to a utility. "Customer" shall not include a customer that receives electricity or gas for the sole purpose of reselling the electricity or gas to others.

(3) "Energy assistance program" or "program" means the low-income energy assistance program created by section 40-8.7-104 and designed to provide financial assistance, residential energy efficiency, and energy conservation assistance.

(4) "Organization" means energy outreach Colorado, a Colorado nonprofit corporation, formerly known as the Colorado energy assistance foundation.

(5) "Remittance device" means the section of a customer's utility billing statement that is returned to the utility company for payment.

(6) "Utility" means a corporation, association, partnership, cooperative electric association, or municipally owned entity that provides retail electric service or retail gas service to customers in Colorado. "Utility" does not mean a propane company.



§ 40-8.7-104. Energy assistance program - creation - energy assistance charge - rules

(1) There is hereby created the low-income energy assistance program to collect and disburse an optional energy assistance contribution in Colorado in accordance with this article.

(2) Except as otherwise provided in this article, every utility doing business in Colorado shall participate in the energy assistance program and shall provide the opportunity for utility customers to make an optional energy assistance contribution on the monthly remittance device on their utility billing statement beginning September 1, 2006. Each utility shall provide the opportunity for customers to donate the optional energy assistance contribution as provided in section 40-8.7-105 (2).

(3) Any reasonable costs that a utility incurs in connection with the program, including the initial costs of setting up the collection mechanism and reformatting its billing systems to solicit the optional contribution, shall be reimbursed from the moneys collected by the program, and this amount shall be approved for each utility by the public utilities commission. The reimbursed amounts shall be transmitted to the utilities before the remaining moneys are distributed to the organization.



§ 40-8.7-105. Customer opt-in provision

(1) The public utilities commission shall determine the mechanism for an opt-in provision whereby the energy assistance contributions described in section 40-8.7-104 will be collected from those customers who give notice of their intent to participate in the energy assistance program.

(2) Each utility shall solicit voluntary donations through a check-off mechanism displayed on the monthly remittance device. Recommended check-off categories of five dollars, ten dollars, twenty dollars, and "other amount" shall be displayed.

(3) Once a customer voluntarily opts into the program, the appropriate contribution shall be assessed on a monthly basis until the customer notifies the utility of his or her desire to remove the contribution. Each utility shall establish procedures to notify customers about their ability to cancel any voluntary contribution.

(4) Once the utility customer opts into the program, the energy assistance contribution shall appear as a separate line item and shall be identified in the billing statement as a contribution. The line item shall identify the optional low-income contribution, state the amount of the optional contribution, and be included in the total amount due.

(5) In accordance with article 4 of title 24 C.R.S., on or before November 1, 2005, the public utilities commission shall initiate at least one rule-making proceeding to accomplish the following:

(a) Establish a program whereby customers will be solicited to contribute a flat amount on the monthly remittance device on the utility billing statement;

(b) Encourage each utility to provide notification, where feasible, to customers participating in the program about the customer's ability to continue to contribute when the customer changes his or her address within the service territory;

(c) Require the utility to make additional efforts to inform utility customers about the program to ensure that adequate notice of the opt-in provision is given to all customers;

(d) In addition to notification on the monthly remittance device on the billing statement, require each utility to notify its customers about the opt-in provision prior to September 1, 2006, and require each utility to provide clear, periodic notice of the opt-in provision at least twice per year through bill inserts, in a statement on the bill or envelope, or in other utility communication pieces or through an alternative method approved by the commission. The costs of the insert and any other notification efforts will be considered in the utility's cost of service.

(e) Require each utility to consider the most cost-effective method possible when implementing the program; and

(f) Ensure that there is a mechanism for customers who make electronic payments to the utility to remove the optional charge from their monthly payments.



§ 40-8.7-106. Municipally owned gas, electric, and gas and electric utilities and cooperative electric associations

(1) If a municipally owned gas, electric, or gas and electric utility or a cooperative electric association operates an alternative energy assistance program to support its low-income customers with their home energy needs, then the governing body of the municipally owned gas, electric, or gas and electric utility or cooperative electric association may self-certify its alternative energy assistance program and, upon self-certification, shall have no obligations under this article. The municipally owned utility or cooperative electric association shall submit a statement to the organization that such utility or cooperative electric association has an alternative energy assistance program. In order for such utility or cooperative electric association to self-certify, such alternative energy assistance program shall meet the following criteria:

(a) The amount and method for funding of the program shall be determined by the governing body.

(b) Program moneys shall be collected and distributed in a manner and under eligibility criteria determined by the governing body for the purpose of residential energy assistance to customers who are challenged with paying energy bills for financial reasons, including to seniors on fixed incomes, individuals with disabilities, and low-income individuals.

(2) If the governing body of a municipally owned gas, electric, or gas and electric utility or a cooperative electric association determines that the service area of such utility or cooperative has a limited number of people who qualify for energy assistance, such utility or cooperative electric association may be exempt from the obligations of this article.

(3) If a municipally owned gas, electric, or gas and electric utility or cooperative electric association has not self-certified an alternative energy assistance program pursuant to subsection (1) of this section or has not exempted itself pursuant to subsection (2) of this section, such utility or cooperative electric association shall collect an optional energy assistance charge from its customers as provided in section 40-8.7-104 (1) and (2) or pursuant to a procedure approved by the governing municipal utility or cooperative, which procedure shall be designed to notify all customers at least twice each year of the option to contribute by means of a monthly energy assistance charge and shall provide a convenient means for customers to exercise that option. In such circumstances, the governing body of such utility or cooperative shall determine the disposition and delivery of the optional energy assistance charge that it collects on the following basis:

(a) The governing body may elect to deliver the optional charge that it collects to the organization for distribution in accordance with this article.

(b) If the governing body does not make such election pursuant to paragraph (a) of this subsection (3), the energy assistance moneys collected shall be distributed under eligibility criteria determined by the governing body for the purpose set forth in paragraph (b) of subsection (1) of this section.

(4) A municipally owned gas, electric, or gas and electric utility or cooperative electric association may provide funding for energy assistance to the organization by using a source of funding other than the optional customer contribution on each bill. If the amount of such assistance approximates the amount reasonably expected to be collected from an optional charge on customer bills, a municipal utility or cooperative need not certify its own program pursuant to subsection (1) of this section and need not collect an optional energy assistance charge but shall be entitled to participate in the organization's program.

(5) Any reasonable costs that a municipally owned gas, electric, or gas and electric utility or cooperative electric association incurs in connection with the program, including the initial costs of setting up the collection mechanism, may be reimbursed at the discretion of the governing body from the energy assistance moneys collected.



§ 40-8.7-107. Disposition of moneys

(1) Each gas and electric utility shall transfer the moneys from the energy assistance contributions collected under this article to the organization on the following schedule:

(a) For the moneys collected during the period of January 1 to March 31 of each year, the utility shall transfer the collected moneys to the organization before May 1 of such year;

(b) For the moneys collected during the period of April 1 to June 30 of each year, the utility shall transfer the collected moneys to the organization before August 1 of such year;

(c) For moneys collected during the period of July 1 to September 30 of each year, the utility shall transfer the collected moneys to the organization before November 1 of such year; and

(d) For moneys collected during the period of October 1 to December 31 of each year, the utility shall transfer the collected moneys to the organization before February 1 of the next year.

(2) Each utility shall provide the organization with a summary of how the moneys collected were generated, including the number of customers participating in the program.

(3) The organization shall pay the public utilities commission from the moneys transferred to the organization pursuant to subsection (1) of this section for any administrative costs incurred pursuant to this article.



§ 40-8.7-108. Energy outreach Colorado - administration of the energy assistance charge

(1) The organization shall hold and administer all moneys collected pursuant to this article delivered to it by the utilities pursuant to section 40-8.7-107 in a separately identifiable account, which shall be restricted to the purposes set forth in this article. The organization shall maintain its books and records pertaining to the energy assistance contributions in accordance with generally accepted accounting principles and, in addition, shall maintain records adequate to identify the moneys collected by each utility. If the organization commingles the moneys collected and delivered with other assets of the organization for investment purposes, the organization shall maintain accurate accounts of the investment moneys and shall credit or charge a pro rata portion of all investment earnings, gains, or losses to the account that holds the energy assistance charges.

(2) The organization shall use the energy assistance contribution to provide low-income energy assistance and to improve energy efficiency. The financial assistance moneys shall be paid to each utility as vendor payments. The moneys shall not be used for propane, gas, or electric assistance for customers whose propane, gas, electric, or gas and electric companies or cooperative electric associations do not participate in the program. The organization may use up to five percent of the moneys collected for administration of the energy assistance program in accordance with generally accepted accounting principles.

(3) The organization shall, on an annual basis, develop a budget for the energy assistance program to determine the allocation of the energy assistance contributions collected under this article.



§ 40-8.7-109. Low-income energy assistance program - eligibility

(1) The organization shall provide energy assistance to individuals and organizations in Colorado. Individuals eligible for low-income energy assistance shall be current or prospective utility customers who:

(a) Are certified by the department of human services as qualified to receive financial assistance payments;

(b) Are citizens or legal residents of the United States and residents of Colorado; and

(c) Have a monthly household gross income at or below one hundred eighty-five percent of the federal poverty line.

(2) The department of human services shall periodically recertify an individual's eligibility to receive low-income energy assistance.

(3) In providing low-income energy assistance, the organization shall give priority to households where one or more persons are recipients of:

(a) An old age pension as set forth in section 26-2-111 (2), C.R.S.;

(b) Aid to the needy disabled as set forth in section 26-2-111 (4), C.R.S.;

(c) Aid to the blind as set forth in section 26-2-111 (5), C.R.S.;

(d) Supplemental social security disability benefits under 42 U.S.C. sec. 1396 et seq.; or

(e) Colorado works program assistance as set forth in section 26-2-706.6, C.R.S.



§ 40-8.7-110. Reports

(1) The organization shall submit a written report to the general assembly, the legislative audit committee, and the office of the state auditor on or before March 31 of each year, beginning in 2007, that covers the immediately preceding calendar year. The report shall include:

(a) An itemized account of moneys received by the organization from each utility;

(b) The amount of moneys distributed, the type of assistance provided, the geographic area of the state served, and an itemization of the programs through which the moneys are expended;

(c) The number of low-income households served, by utility and by type of assistance provided;

(d) An audited financial statement from the organization; and

(e) A summary of how the moneys collected were generated, including the number of customers participating in the program.

(1.5) To the extent applicable, the organization shall include in the report the information required by paragraphs (b) and (c) of subsection (1) of this section for moneys received from the Colorado energy office pursuant to section 40-8.7-112 (2)(a).

(2) The report shall be made available to the public for review.



§ 40-8.7-111. Jurisdiction of the public utilities commission

Nothing in this article shall be construed to expand or alter the jurisdiction of the public utilities commission.



§ 40-8.7-112. Department of human services low-income energy assistance fund - creation - energy outreach Colorado low-income energy assistance fund - creation - Colorado energy office low-income energy assistance fund - creation - definitions

(1) There is hereby created in the state treasury the department of human services low-income energy assistance fund, which shall be administered by the department of human services and shall consist of all moneys transferred by the treasurer as specified in section 39-29-109.3 (2)(f), C.R.S. All moneys in the fund are continuously appropriated to the department of human services for the purpose of increasing available funds under the low-income energy assistance program specified in section 26-1-109, C.R.S. All moneys in the fund at the end of each fiscal year shall be retained in the fund and shall not revert to the general fund or any other fund.

(2) (a) There is hereby created in the state treasury the energy outreach Colorado low-income energy assistance fund, which shall be administered by the Colorado energy office and shall consist of all moneys transferred by the state treasurer as specified in section 39-29-109.3 (2)(f), C.R.S. All moneys in the fund are continuously appropriated to the Colorado energy office for distribution to the organization to be used for the purposes set forth in this subsection (2). All moneys in the fund at the end of each fiscal year shall be retained in the fund and shall not revert to the general fund or any other fund.

(b) The organization shall use moneys it receives from the Colorado energy office pursuant to paragraph (a) of this subsection (2) to provide direct bill payment assistance to low-income households when the department of human services is not accepting client applications for the program specified in section 26-1-109, C.R.S. Bill payments shall be paid to each utility as vendor payments. The organization may use up to five percent of the moneys for administration of the direct bill payment assistance in accordance with generally accepted accounting principles.

(c) The organization shall hold and administer all moneys it receives from the Colorado energy office pursuant to paragraph (a) of this subsection (2) in a separately identifiable account, the use of which shall be restricted to the purposes set forth in paragraph (b) of this subsection (2). The organization shall maintain its books and records pertaining to any moneys received from the Colorado energy office in accordance with generally accepted accounting principles. If the organization commingles the moneys with other assets of the organization for investment purposes, the organization shall maintain accurate accounts of the investment moneys and shall credit or charge a pro rata portion of all investment earnings, gains, or losses to the account that holds the moneys received from the Colorado energy office pursuant to paragraph (a) of this subsection (2).

(d) The organization shall develop an annual budget for the direct bill payment assistance program to determine the allocation of the moneys received from the Colorado energy office pursuant to paragraph (a) of this subsection (2).

(e) The organization shall include information related to any moneys received from the Colorado energy office pursuant to paragraph (a) of this subsection (2) in the report it prepares pursuant to section 40-8.7-110.

(3) (a) There is hereby created in the state treasury the Colorado energy office low-income energy assistance fund, which shall be administered by the Colorado energy office and shall consist of all moneys transferred by the treasurer as specified in section 39-29-109.3 (2)(f), C.R.S., all moneys transferred to the fund, all moneys received as a result of contracts entered into by the Colorado energy office for the office's program to improve the home energy efficiency of low-income households, and all moneys received by the Colorado energy office from gifts, grants, and donations for the office's program to improve the home energy efficiency of low-income households. All moneys in the fund are continuously appropriated to the Colorado energy office to be used for the purposes set forth in this subsection (3). All moneys in the fund at the end of each fiscal year shall be retained in the fund and shall not revert to the general fund or any other fund.

(b) The Colorado energy office shall use moneys it receives pursuant to paragraph (a) of this subsection (3) for a program to provide home energy efficiency improvements for low-income households, which shall include any of the following services:

(I) Providing low-cost and cost-effective energy efficiency measures and energy education to low-income households in general;

(II) Retrofitting households with low-cost and cost-effective energy efficiency measures through the state weatherization assistance program;

(III) Providing heating system and other appliance replacement;

(IV) Providing cost-effective renewable energy measures;

(V) Supplementing the funding for any energy efficiency measures or services offered to low-income households through electric or gas utility energy efficiency or renewable energy programs; or

(VI) Paying a portion of the cost for energy efficiency upgrades to new housing built for low-income families.

(c) Households eligible for the home energy efficiency program described in paragraph (b) of this subsection (3) shall be at or below one hundred percent of the area median income guidelines adjusted for family size based on the most recently published area median income limits established by the United States department of housing and urban development.

(d) In carrying out the program to improve the home energy efficiency of low-income households, the Colorado energy office shall:

(I) Serve as many low-income households throughout the state as possible;

(II) Achieve the maximum lifetime energy savings per dollar expended;

(III) Use competitive bidding procedures to hire contractors; and

(IV) Whenever feasible, contract with Colorado accredited youth corps to provide labor.

(e) The Colorado energy office may use up to five percent of the moneys transferred pursuant to paragraph (a) of this subsection (3) for planning, overseeing, and evaluating the program to improve the home energy efficiency of low-income households. The Colorado energy office shall not hire additional state employees using moneys transferred pursuant to paragraph (a) of this subsection (3) to implement the program but may contract with nonprofit organizations, for-profit organizations, and governmental entities as is necessary to carry out the program.

(f) For any fiscal year in which moneys are expended as part of the program to improve the home energy efficiency of low-income households, the Colorado energy office shall prepare and submit to the general assembly an annual report that specifies:

(I) How the moneys were expended;

(II) The number of households served;

(III) The expected energy savings and other nonenergy benefits; and

(IV) Recommendations for any future programs of this nature.

(g) If the governor's energy office, as it existed prior to July 1, 2012, cannot use all of the moneys it receives for the state fiscal year commencing July 1, 2008, pursuant to paragraph (a) of this subsection (3) for the program described in paragraph (b) of this subsection (3), at the end of the fiscal year the state treasurer shall transfer the moneys that the governor's energy office cannot use to the clean energy fund created in section 24-75-1201 (1), C.R.S., as said fund existed prior to July 1, 2012.

(4) For purposes of this section, unless the context otherwise requires:

(a) "Colorado accredited youth corps" means a youth corps organization that is accredited by the Colorado youth corps association or the national association of service and conservation corps, or any successor organization.(a.5) "Colorado energy office" means the Colorado energy office created in section 24-38.5-101, C.R.S.

(b) "Cost-effective" means energy efficiency measures whose monetary benefits exceed costs over the lifetime of the measures.

(c) "Energy efficiency measures" means measures that reduce consumption of fossil fuels or electricity.

(d) Repealed.






Article 9 - Carriers Generally

§ 40-9-101. Application of sections

The provisions of sections 40-9-101 to 40-9-108 shall apply to any person who is held to be a common carrier within the meaning and purpose of said sections and to any common carrier engaged in the transportation of passengers or property by railroad from one point within the state to any other point within the state. These sections shall not apply to the ownership or operation of street transportation public utilities conducted solely as common carriers in the transportation of passengers.



§ 40-9-102. Definitions

As used in sections 40-9-101 to 40-9-105, unless the context otherwise requires:

(1) "Common carriers" also includes express companies, private freight car lines, and pipe lines.

(2) "Railroad" includes all bridges used or operated in connection with any railroad; all the roads in use by any corporation operating a railroad, whether owned or operated under a contract, agreement, or lease; all switches, spurs, tracks, and terminal facilities of every kind used or necessary in transportation of persons or property; all freight depots, yards, and grounds used or necessary in the transportation of persons or property; and all freight depots, yards, and grounds, used or necessary in the transportation or delivery of any of said property.

(3) "Transportation" includes all cars, and all other vehicles and instrumentalities and facilities of a shipment or carriage, irrespective of ownership or of any contract, express or implied, for the use thereof, and all service in connection with the receipt, delivery, elevation, and transfer in transit, ventilation, refrigeration or icing, demurrage, storing, or handling of property transported. It is the duty of every common carrier, subject to the provisions of sections 40-9-101 to 40-9-105, to provide such transportation upon reasonable request therefor, and to establish through routes and just and reasonable rates applicable thereto, and to provide a sufficient number of cars and a reasonable time schedule for trains.



§ 40-9-103. Liability for damages

(1) In case any common carrier subject to the provisions of sections 40-9-101 to 40-9-105 does, causes, or permits any act, matter, or thing prohibited or declared to be unlawful in said sections or omits any act, matter, or thing required to be done in said sections such common carrier shall be liable to the person injured thereby for the full amount of damages sustained in consequence of any violation of the provisions of sections 40-9-101 to 40-9-105.

(2) Every common carrier receiving property for transportation between points within this state shall issue a receipt or a bill of lading therefor and shall be liable to the lawful holder thereof for all loss, damage, or injury to such property caused by it or by any common carrier to which such property may be delivered or over whose lines such property may pass. No contract, receipt, rule, or regulation shall exempt such common carrier from any liability imposed in this section, but the carrier shall not be responsible for any greater sum than the value as fixed in the contract, receipt, or bill of lading where such valuation is stated. Nothing in this section shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he has under existing law. The common carrier issuing such receipt or bill of lading shall be entitled to recover from the common carrier on whose lines the loss, damage, or injury has been sustained the amount of such loss, damage, or injury as it may be required to pay to the owners of such property, as may be evidenced by any receipt, judgment, or transcript thereof.

(3) Notwithstanding subsection (2) of this section, a rail carrier may establish rates for the transportation of property under which the liability of the carrier for such property is limited to a value established by a written declaration of the shipper or by a written agreement between the shipper and the rail carrier, and such carrier may provide in such written declaration or agreement for specified amounts to be deducted from any claim against the rail carrier for loss or damage to the property or for delay in the transportation of such property.



§ 40-9-104. Violation - penalty

Any common carrier subject to the provisions of sections 40-9-101 to 40-9-105, or, whenever such common carrier is a corporation, any director or officer thereof or any receiver, trustee, lessee, agent, or person acting for or employed by such corporation, or any shipper, consignee, or applicant for cars who alone or with any other corporation, company, person, or party willfully does or causes to be done or willfully suffers or permits to be done any act, matter, or thing prohibited by sections 40-9-101 to 40-9-105 or declared to be unlawful or who aids or abets therein, or willfully omits or fails to do any act, matter, or thing required to be done in said sections, or aids or abets any such omission or failure, or is guilty of any infraction of said sections, or aids or abets therein, or fails or refuses or neglects to obey any order of the commission made under the provisions of said sections is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars for each offense.



§ 40-9-105. Diligence in transporting - penalty for failure

(1) It is the duty of every common carrier to transport all shipments between points in this state with the utmost diligence and to move perishable products toward their destination continuously without unnecessary delays or longer stops than regular stops at stations or stops for icing or watering and at a minimum speed of not less than ten miles per hour; but excessive storms, unavoidable accidents, or damage to roadbeds which delay such shipments beyond the power of the common carrier to immediately overcome shall exempt such common carrier from compliance with the minimum speed limit, until such storms subside or such damage can be expeditiously repaired.

(2) For failure of any common carrier to receive and transport such shipments with the utmost diligence, such common carrier issuing the receipt or bill of lading therefor shall pay to the owner, consignee, or other interested party whose interests may appear, such actual damages as the owner, consignee, or other interested party may sustain, and the same may be sued for and be recovered in any court of competent jurisdiction in the district in which the plaintiff resides.



§ 40-9-106. Transportation of livestock - not less than ten miles per hour

Every common carrier in this state must transport livestock from the initial point of shipment in this state to the point of destination in this state at an average rate of speed of not less than ten miles an hour and within such time, from the hour of loading at the initial point to the hour of arrival at the destination, that the point of destination shall be reached in not more than one-tenth as many hours as there were miles required to be traveled in the transportation of such shipment; except only that necessary stops of reasonable duration for feeding purposes, when required by the length of the journey, or necessary and imperative delays caused only by an act of God or inevitable accident shall not be computed in determining such minimum requirements as to speed.



§ 40-9-107. Damages for failure to comply

For failure of any common carrier to transport any such shipment within the time required by section 40-9-106, the common carrier issuing the receipt or bill of lading shall pay to the owner, consignee, or other interested party whose interest may appear such actual damages as the owner, consignee, or other interested party may sustain, together with exemplary damages in a sum of not less than one hundred dollars nor more than one thousand dollars, to be fixed by the jury or by the court if the cause is tried without a jury, and such actual and exemplary damages may be sued for and recovered in any court of competent jurisdiction in the district in which the plaintiff resides.



§ 40-9-108. Accidents - notice - investigation

(1) Every railroad, whenever an accident attended by bodily injury or loss of human life occurs in this state on its line of road or on its ground or in its yards, shall give immediate written notice thereof to the public utilities commission. In the event of any such accident, the commission, if it deems the public interest to require it, shall cause a suitable investigation to be made forthwith and shall give written notice thereof to the person and railroad primarily interested.

(2) The expense of such investigation shall be certified by a majority of the commission and shall be audited and paid by the state in the same manner as other expenses are audited and paid. The commission is empowered to make and enforce such rules as, in its judgment, will tend to prevent accidents in the operation of the railroads of this state.



§ 40-9-109. Transportation of service animals accompanying individuals with disabilities

When an individual with a disability is accompanied by a service animal or an animal that is being trained as a service animal, as defined in section 24-34-301, C.R.S., for such individual with a disability, neither the individual with a disability nor the service animal shall be denied the facilities of any common carrier, nor shall the individual with a disability be denied the immediate custody of the service animal while riding upon a common carrier. The provisions of this section also apply to a trainer of a service animal, as defined in section 24-34-301, C.R.S., for use by a qualified individual with a disability, unless the service animal presents an imminent danger to the public health or safety. The individual with a disability or the trainer of the service animal shall be liable for any damage done to the premises or facilities of the common carrier by the service animal. An animal being individually trained for the purpose of aiding an individual with a disability shall be visibly and prominently identified as a service animal in training.






Article 9.5 - Cooperative Electric Associations

Part 1 - Generally

§ 40-9.5-101. Legislative declaration

The general assembly hereby finds and declares that cooperative electric associations which are owned by the member-consumers they serve are regulated by the member-consumers themselves acting through an elected governing body. It is further declared that the regulation by the public utilities commission under the "Public Utilities Law", articles 1 to 7 of this title, may be duplicative of the self-regulation by the association and may be neither necessary nor cost-effective. It is therefore the purpose of this part 1 to determine the necessity of regulation by the public utilities commission by allowing cooperative electric associations to exempt themselves from regulation by the public utilities commission.



§ 40-9.5-102. Definitions

For the purposes of this part 1, "cooperative electric association" includes a nonprofit electric corporation or association but does not include nonprofit generation and transmission electric corporations or associations.



§ 40-9.5-103. Exemption from "Public Utilities Law"

Except as otherwise provided in this part 1, the provisions of the "Public Utilities Law", articles 1 to 7 of this title, shall not apply to cooperative electric associations which have, by an affirmative vote of the members and consumers pursuant to section 40-9.5-104, voted to exempt themselves from such provisions and to be subject to the provisions of this part 1. The period of exemption shall begin on the date the election results are filed with the public utilities commission.



§ 40-9.5-104. Procedure for exemption - election

(1) (a) The board of directors of each cooperative electric association may, at its option, submit the question of its exemption from the "Public Utilities Law", articles 1 to 7 of this title, to its members and its consumers. Approval by a majority of those voting in the election shall be required for such exemption.

(b) The board of directors of the cooperative electric association shall be responsible for mailing the ballots to all members and consumers of the association, for counting the returned ballots, and for determining the result of the election and shall also be responsible for insuring that the election is not held in a dishonest, corrupt, or fraudulent manner. The ballot shall contain the following language: "Shall ..... (name of the cooperative electric association) be exempt from regulation by the public utilities commission of the state of Colorado? ( ) Yes( ) No"

(c) The ballot must be postmarked or returned in an envelope accompanying the ballot with return postage paid within thirty days after it was mailed to the member or consumer.

(d) The results of the election held pursuant to this subsection (1) shall be certified by the secretary of the board of directors of the cooperative electric association no later than sixty days after the ballots are mailed to the members and consumers, and said secretary shall file the results with the director of the public utilities commission.

(2) Upon an affirmative vote of the members and consumers of the cooperative electric association on the question of exempting said association, the association shall be exempt from the "Public Utilities Law", articles 1 to 7 of this title, beginning on the date the election results are filed with the public utilities commission.



§ 40-9.5-105. Certificate of public convenience and necessity

(1) A certificate of public convenience and necessity issued by the public utilities commission prior to July 1, 1983, assigning specific service territories to a cooperative electric association shall remain in full force and effect and shall be subject to such rights and limitations as other certificates of public convenience and necessity held by other electric public utilities subject to regulation of the public utilities commission.

(2) After giving simultaneous notice by certified mail to other electric public utilities serving areas adjacent to an unserved, uncertificated territory and to the public utilities commission of its intent to extend service, a cooperative electric association shall have the right to extend service into such unserved, uncertificated territory unless the public utilities commission receives a complaint concerning such extension. Such complaint must be received by the commission no later than thirty days following the commission's receipt of the notice of extension. Upon the filing of a complaint, the commission shall determine whether to issue a certificate of public convenience and necessity authorizing such extension.

(3) Whenever the public utilities commission, after a hearing upon complaint, finds that an electric public utility, including a cooperative electric association, is unwilling or unable to serve an existing or newly developing load within its certificated territory and that the public convenience and necessity requires a change, said commission may, in its discretion, delete from the certificate of said public utility or association that portion of said territory which the public utility or association is unwilling or unable to serve and incorporate said territory into the certificated territory of another electric public utility, including another cooperative electric association, upon such terms as are just and reasonable, having due regard to due process of law and to all the rights of the respective parties and to public convenience and necessity.

(4) Upon complaint filed by an electric public utility, including a cooperative electric association, the public utilities commission shall determine whether any construction or extension made or proposed to be made by another such public utility or association will interfere with or duplicate the line, plant, system, or service of the complainant, in which event the public utilities commission may make such order prohibiting such construction or extension or prescribing the terms and conditions thereof as to it may seem just and reasonable.

(5) The provisions of articles 6 and 7 of this title shall apply to any proceeding of the public utilities commission required by this section.

(6) Except as otherwise provided in this part 1, the enactment of this part 1 shall neither enlarge nor diminish the rights and obligations of electric public utilities, including cooperative electric associations, under certificates of public convenience and necessity issued by the public utilities commission. Nothing in this part 1 shall enlarge or diminish the respective rights and obligations of electric public utilities, including cooperative electric associations, or municipalities under franchise or other contractual agreements.



§ 40-9.5-106. Prohibited acts

(1) No cooperative electric association shall make a change in any rate charged for electric service or in any rule or regulation in connection therewith unless such association shall provide public notice of such proposed change at least thirty days prior to the day the proposed change is to take effect.

(2) No cooperative electric association, as to rates, charges, service, or facilities or as to any other matter, shall make or grant any preference or advantage to any corporation or person or subject any corporation or person to any prejudice or disadvantage. No cooperative electric association shall establish or maintain any unreasonable difference as to rates, charges, service, or facilities or as to any other matter, either between localities or between any class of service. Notwithstanding section 40-6-108 (1)(b), any complaint arising out of this subsection (2) signed by one or more customers of such association shall be resolved by the public utilities commission in accordance with the hearing and enforcement procedures established in articles 6 and 7 of this title. A cooperative electric association may approve any reasonable rate, charge, service, classification, or facility that establishes a graduated rate for increased energy consumption, for energy conservation and energy efficiency purposes, by residential customers that is revenue-neutral for the class, where revenue includes margins, expenses, riders, or charges as approved by the cooperative electric association. The implementation of such rate, charge, service, classification, or facility by a cooperative electric association shall not be deemed to subject any person or corporation to any prejudice, disadvantage, or undue discrimination. In adopting such rate, a cooperative electric association shall give due consideration to the impact of such rates on low-income customers. A cooperative electric association may utilize a community energy fund as contemplated by section 40-2-127 for energy efficiency, energy conservation, weatherization, and renewable energy purposes. A cooperative electric association shall not apply such rate to consumers that have single meters that record energy consumption for combined residential and agricultural uses.

(3) No rates, charges, rules, or regulations of a cooperative electric association shall be unjust or unreasonable. Any complaint under this subsection (3) shall be resolved by the public utilities commission in accordance with the hearing and enforcement procedures established in articles 6 and 7 of this title if the complaint alleging a violation is signed by the mayor, the president or chairman of the board of trustees, or a majority of the council, commission, or other legislative body of an affected county, city and county, city, or town, an affected public utility, or any one or more affected entities constituting a separate rate class of the association or is signed by not less than twenty-five customers or prospective customers of such association.



§ 40-9.5-107. Duties of cooperative electric associations

(1) Cooperative electric associations shall provide reasonably continuous and adequate electric utility service to all members and consumers within their certificated service areas.

(2) Cooperative electric associations shall provide and maintain reasonably adequate facilities for the provision of electric utility service within their certificated service areas.

(3) All cooperative electric associations shall cooperate with each other and with other electric utilities in avoiding unnecessary construction of facilities and cooperate in the joint use of facilities for generation, transmission, and distribution of electric energy.

(4) Cooperative electric associations shall construct and maintain their facilities in a careful and safe fashion so as to minimize hazards to either persons or property.

(5) Cooperative electric associations shall continue to file with the public utilities commission those items required by sections 40-2-111, 40-3-110, and 40-5-106 (2) and shall comply with section 40-2-124 (3) and (4). The records and accounts of cooperative electric associations shall be kept in accordance with procedures established by the commission pursuant to section 40-4-111.

(6) If a cooperative electric association has an immediate shutoff policy, such association shall have provisions for an immediate appeal of such policy to the board of directors.

(7) The board of directors of a cooperative electric association shall adopt all necessary rules and regulations to comply with the provisions of this part 1.

(8) Any conflict arising out of this section shall be resolved by the public utilities commission in accordance with the hearing procedures established in article 6 of this title.



§ 40-9.5-108. Public meetings

(1) All meetings of a cooperative electric association are declared to be open meetings and open to the members, consumers, and news media at all times; but such association, by a two-thirds affirmative vote of the board members present, may go into executive session for consideration of documents or testimony given in confidence, but such association shall not make final policy decisions or adopt or approve any resolution, rule, regulation, or formal action, any contract, or any action calling for the payment of money at any session which is closed to the members, consumers, and news media.

(2) (a) Before the board of directors convenes in executive session, the board shall announce the general topic of the executive session.

(b) At every regular meeting of the board of directors, members of the association shall be given an opportunity to address the board on any matter concerning the policies and business of the association. The board may place reasonable, viewpoint-neutral restrictions on the amount and duration of public comment.

(c) Written minutes shall be made of all meetings of the board of directors. The minutes shall be posted on the website of the association as soon as they have been approved and shall remain posted until at least six months after the date of the meeting. Upon request by a member of the board, that member's own vote on any issue shall be noted in the minutes.

(3) Any action taken contrary to the provisions of this section shall be null and void and without force or effect.



§ 40-9.5-109. Regulations governing consumer complaints

The board of directors of each cooperative electric association shall adopt regulations which specify a procedure for members and consumers to register complaints about and be given an opportunity to be heard by the board on the rates charged by such association, the manner in which the electric service is provided, and proposed changes in the rates or regulations. Such regulations may be amended whenever deemed appropriate by the board.



§ 40-9.5-109.5. Election policy - adoption - publication - contents

(1) The board of directors of each cooperative electric association shall adopt a written policy governing the election of directors. The election policy shall be posted on the association's website. The election policy shall contain true and complete information on the following subjects:

(a) The procedure and timing for a member to become a candidate for the board of directors and the process by which elections for the board of directors are held;

(b) The qualifications for candidates and requirements for appearing on the ballot;

(c) The date of the election, which shall be fixed, posted on the association's website, and otherwise publicized no less than six months before the election.

(2) In addition to the posting required in subsection (1) of this section, information on how to become a candidate and the schedule for elections shall be communicated to each member in a mailing and on the association's website no less than two months before petitions to become a candidate are due.

(3) The ballot mailing deadline shall be posted on the website at least three months before the deadline and shall remain so posted until after the election.



§ 40-9.5-110. Board of directors of cooperative electric associations - nomination - elections

(1) (a) A nomination for director on the board of directors of a cooperative electric association may be made by written petition signed by at least fifteen members of such association, and filed with the board of directors of such association no later than forty-five days prior to the date of the election. Any petition so filed shall designate the name of the nominee and the term for which nominated. The name of a nominee shall appear on the ballot if the nominating petition is in apparent conformity with this section as determined by the secretary of the board. Nomination and election of directors by districts, if provided for in the bylaws of the association, shall be permitted.

(b) Candidates for positions on the board of directors shall be entitled to receive membership lists, in a usable format, on the same basis and at the same time as such lists are made available to incumbent directors running for reelection. Candidates shall use such lists only for purposes of the election and shall return or destroy them immediately after the election.

(c) All board members shall make available to association members some means for direct contact, whether by telephone, electronic mail, or regular mail. Information on how to contact each board member by one or more of these methods shall be available on the association website.

(2) (a) (I) Each member of the association is entitled to vote in the election of directors on the board of directors either at a meeting held for such purpose or by mail, but not both. A member who has voted by mail is not entitled to vote at the meeting.

(II) Mail voting must be in writing on ballots provided by the association. The mail ballot shall be voted by the member, placed in a special secrecy sleeve or inner envelope provided for the purpose so as to conceal the marking on the ballot, deposited in a return envelope, which must be signed by the voting member, and mailed back to the association or to an independent third party with whom the association has contracted for the storage and counting of ballots in accordance with paragraph (c) of this subsection (2).

(III) A mail ballot received in a signed return envelope but without a secrecy sleeve or inner envelope is nonetheless valid and shall be counted.

(b) The order of names on the ballot shall be determined randomly in a manner that does not automatically assign the top line to the incumbent.

(c) The board of directors shall, when practicable, arrange for an independent third party to oversee the storage and counting of ballots. If this is not practicable, then ballots shall be collected and stored in a manner that protects the privacy of their content. All candidates for the board of directors shall be given the opportunity to be present to observe the counting of the ballots; except that, if the association has contracted with an independent third party to collect and count ballots, the ballots must be delivered to the association under seal promptly after the count and, upon the request of any candidate, made available to the candidate for inspection.

(3) Voting for directors on the board of directors by proxy or cumulative voting is prohibited.

(4) Neither the association nor the board of directors shall endorse or oppose the candidacy of an incumbent board member or other candidate for a position on the board. During the two months immediately preceding the election, board members shall not send individual newsletters using the association's resources.



§ 40-9.5-111. Notice of meeting - agenda

(1) Notice of the time and place of a meeting of the board of directors and a copy of the agenda for such meeting shall be posted in every service office maintained by the association at least ten days before the meeting. The agenda shall specifically designate the issues or questions to be discussed, or the actions to be taken, at the meeting. Copies of the agenda shall be available at each service office for members and consumers.

(2) The date, time, location, and agenda of every meeting of the board of directors shall be posted on the association's website no less than ten days before the meeting in the case of regular meetings and as soon as the meeting is scheduled in the case of special meetings. If a meeting is postponed or cancelled, notice of the postponement or cancellation shall immediately be posted on the website.



§ 40-9.5-112. Provisions applicable to cooperative electric associations

Except as otherwise provided in this part 1, the provisions of article 55 of title 7, C.R.S., shall apply to cooperative electric associations. In the case of any irreconcilable conflict between said article and this part 1, this part 1 shall control. Section 40-4-105 shall apply to cooperative electric associations with respect to crossing of railroad rights-of-way.



§ 40-9.5-113. Method of reimposing public utilities commission regulation

Any cooperative electric association may vote no more than once a year to place said association under the regulation of the public utilities commission, as provided in the "Public Utilities Law", articles 1 to 7 of this title. Said question shall only be submitted to the member-consumers of the association if at least five percent of the member-consumers of the association sign a petition requesting such an election and if such signatures are gathered within a six-month period immediately preceding the submission of the petition to the association's board of directors. No petition circulated pursuant to this section shall be valid unless the petition sponsor notifies the board in writing prior to circulation for signatures. Such petition shall be submitted to, and signatures certified by, the board at a regular scheduled meeting. Such certification shall include a determination as to whether the signatures on the petition were gathered within a six-month period immediately preceding the submission of the petition to the board. After the petition has been certified by the board, the commission shall conduct an election within forty-five days on the question. If a majority of the persons voting at the election vote in favor of placing their association under commission regulation, the commission shall reassert its regulation upon determination of the election results.



§ 40-9.5-114. Public utilities commission - fees

No cooperative electric association which has voted to exempt itself from the "Public Utilities Law", articles 1 to 7 of this title, and to be subject to the provisions of this part 1 shall be required to pay to the public utilities commission the fees imposed by the provisions of article 2 of this title; except that, for any year in which the commission is required, pursuant to section 40-9.5-105 or 40-9.5-113, to act with respect to an exempt cooperative electric association, such exempt association shall pay to the commission actual and necessary costs not to exceed twenty-five percent of the fees that it would have been liable for under the provisions of article 2 of this title if regulated by the commission.



§ 40-9.5-114.5. Applicability of sections 40-9.5-108 to 40-9.5-112

The provisions of sections 40-9.5-108 to 40-9.5-112 shall be applicable to all cooperative electric associations with membership of more than twenty-five thousand members whether regulated under this part 1 or the "Public Utilities Law", articles 1 to 7 of this title.



§ 40-9.5-116. Investment in public-private transportation facilities

(1) Notwithstanding any provision of law to the contrary, the board of directors of a cooperative electric association may consider investing in one or more of the following:

(a) Any public-private initiative with the department of transportation, as defined in section 43-1-1201 (3), C.R.S.;

(b) Bonds issued for turnpikes in accordance with part 2 of article 3 of title 43, C.R.S.;

(c) Repealed.

(d) Any other public-private initiative program for transportation system projects in Colorado authorized by law.

(2) The board of directors of a cooperative electric association may give preference to the investments described in subsection (1) of this section if such investments are in the interest of the cooperative electric association's members and are consistent with sound investment policy.



§ 40-9.5-117. Surcharge for underground conversion of facilities

The board of directors of a cooperative electric association may adopt a resolution to impose a surcharge on those consumers within the service area of the cooperative electric association who derive a direct benefit from the conversion of overhead electric and communication facilities to underground locations. Such surcharge shall be limited to costs related to the conversion of overhead electric and communication facilities to underground locations.



§ 40-9.5-118. Net metering - rules

(1) Definitions. For purposes of this section, unless the context otherwise requires:

(a) "Customer-generator" means an end-use electricity customer that generates electricity on the customer's side of the meter using eligible energy resources.

(b) "Eligible energy resources" has the meaning established in section 40-2-124.

(2) Each cooperative electric association shall allow a customer-generator's retail electricity consumption to be offset by the electricity generated from eligible energy resources on the customer-generator's side of the meter that are interconnected with the facilities of the cooperative electric association, subject to the following:

(a) Monthly excess generation. If a customer-generator generates electricity in excess of the customer-generator's monthly consumption, all such excess energy, expressed in kilowatt-hours, shall be carried forward from month to month and credited at a ratio of one to one against the customer-generator's energy consumption, expressed in kilowatt-hours, in subsequent months.

(b) Annual excess generation. Within sixty days after the end of each annual period, or within sixty days after the customer-generator terminates its retail service, the cooperative electric association shall account for any excess energy generation, expressed in kilowatt-hours, accrued by the customer-generator and shall credit such excess generation to the customer-generator in a manner deemed appropriate by the cooperative electric association.

(c) Nondiscriminatory rates. A cooperative electric association shall provide net metering service at nondiscriminatory rates.

(d) Interconnection standards. A cooperative electric association and a customer-generator shall comply with the interconnection standards and insurance requirements established in the rules promulgated by the public utilities commission pursuant to section 40-2-124; except that the cooperative electric association may reduce or waive any of the insurance requirements, and except that the public utilities commission shall initiate a rule-making proceeding no later than October 1, 2008, for the purpose of addressing cooperative electric association system issues in its small generator interconnection procedures. A cooperative electric association shall not prevent or unreasonably burden the installation of a net metering system if such system includes protective equipment that prevents any export of customer-generated electricity from the customer's side of the meter.

(e) (I) Size specifications. Each cooperative electric association shall allow:

(A) Residential customer-generators to generate electricity subject to net metering up to ten kilowatts; and

(B) Commercial or industrial customer-generators to generate electricity subject to net metering up to twenty-five kilowatts.

(II) Each cooperative electric association may allow customer-generators to generate electricity subject to net metering in amounts in excess of the minimum amounts specified in subparagraph (I) of this paragraph (e). If the cooperative electric association denies interconnection to a customer-generator that has requested interconnection of a system with a capacity of twenty-five kilowatts or larger, the association shall provide a written technical or economic explanation of such denial to the customer.

(3) The cooperative electric association and the customer-generator shall indemnify, defend, and save the other party harmless from any and all damages, losses, or claims, including claims and actions relating to injury to or death of any person or damage to property, demand, suits, recoveries, costs and expenses, court costs, attorney fees, and all other obligations by or to third parties, arising out of or resulting from the other party's action or failure to act in relation to any obligations under this section, except in cases of gross negligence or intentional wrongdoing by the indemnified party.






Part 2 - Service Territories Within Municipalities Owning and Operating Electric Utilities

§ 40-9.5-201. Legislative declaration

The general assembly hereby finds and declares that the provisions of article XXV of the Colorado constitution allow the public utilities commission to establish exclusive service territories for utilities as provided in article 5 of this title and that it has been the policy of the state of Colorado to establish exclusive service territories for cooperative electric associations. The general assembly further finds and declares that, if a cooperative electric association has been granted an exclusive service territory that is within a municipality that operates an electric utility or within an area annexed by a municipality that operates an electric utility, the municipality has taken private property and shall pay just compensation for the electric distribution facilities and certificate of public convenience and necessity of the association located within the municipality. Therefore, it is declared to be a matter of statewide concern and to be the purpose of this part 2 to establish a procedure to be followed when the certificated service territory of a cooperative electric association is included within a municipality that operates an electric utility or within an area annexed by a municipality that operates an electric utility.



§ 40-9.5-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Cooperative electric association" shall have the same meaning as in section 40-9.5-102.

(2) "Electric distribution facilities" means all or any portion of the electric lines and facilities of a cooperative electric association used or capable of being used in serving ultimate consumers, but the term does not include transmission lines, feeder lines, and substation facilities, or portions thereof, which are necessary for the integration and operation of portions of the association's electric system which are located outside a municipality or the area annexed by a municipality, nor does the term include transformers, meters, and associated metering equipment.

(3) "Municipality" means a statutory or home rule town, city, or city and county.



§ 40-9.5-203. Service rights and facilities of cooperative electric associations within municipalities or within areas to be annexed by municipalities which own and operate electric utilities

(1) Notwithstanding any provision to the contrary, if a cooperative electric association has certificated service territory within a municipality which after May 27, 1986, commences operation of its own electric utility or has certificated service territory within an area annexed after May 27, 1986, by a municipality which owns and operates an electric utility, the municipality shall pay just compensation for the electric distribution facilities of the cooperative electric association located within the territory, together with the association's certificate of public convenience and necessity constituting its rights to serve such territory.

(2) No later than thirty days prior to final action on each annexation ordinance, the municipality shall notify the affected cooperative electric association in writing of the boundaries of the municipality or the annexed area within which certificated service territory of the association is included and shall indicate such boundaries or area on appropriate maps.



§ 40-9.5-204. Just compensation for service rights and facilities by municipality

(1) The just compensation for electric distribution facilities and service rights shall be:

(a) The present-day reproduction cost, new, of the electric distribution facilities being acquired, less depreciation computed on a straight-line basis over thirty-five years with such depreciation being limited to one-half of such cost; and

(b) An amount equal to the cost of constructing any necessary facilities to reintegrate the system of the cooperative electric association located outside the municipality or the area annexed by the municipality after detaching the electric distribution facilities to be sold; and

(c) An annual amount, payable each year for a period of ten years following the date of purchase, equal to twenty-five percent of the revenues received by the municipality from the sale of electric power to the services within such municipality which were previously served by the cooperative electric association; and

(d) An annual amount equal to five percent of the revenues received by the municipality from the sale of electric power to the additional services that come into existence in the affected area, for each year for a period of ten years following the date of acquisition.

(2) If the cooperative electric association and the municipality cannot agree on the amount to be paid pursuant to subsection (1) of this section, either party may bring an action for condemnation or inverse condemnation in the district court for the county in which the property is located to determine the amount to be paid pursuant to the factors stated in subsection (1) of this section. During the pendency of any such action, the municipality shall deposit with the court the amount the municipality has offered to be paid the cooperative electric association, and, upon said payment, the municipality shall have the right to serve all electric customers within the annexed area.



§ 40-9.5-205. Purchase by cooperative electric association of electric distribution facilities and service rights of municipality

If any municipality changes its boundaries so as to exclude from its corporate limits any territory previously served by a cooperative electric association, such municipality shall give, within thirty days, written notice to the association of such exclusion of territory, and the cooperative electric association, within one hundred twenty days after receipt of such notice, shall purchase the municipality's electric distribution facilities and service rights within the excluded area. Section 40-9.5-204 shall apply to acquisitions by a cooperative electric association pursuant to this section.



§ 40-9.5-206. Provisions on purchase nonexclusive - no effect on existing contracts

(1) Nothing contained in this part 2 shall prohibit a municipality and a cooperative electric association from buying, selling, or exchanging electric distribution facilities, service rights, and other rights, property, and assets by mutual agreement.

(2) Nothing in this part 2 shall impair the obligations of existing contracts.



§ 40-9.5-207. Applicability

(1) This part 2 shall apply to all cooperative electric associations which have electric distribution facilities, franchises, certificates of public convenience and necessity, rights-of-way, or appurtenances to facilities which are included in the boundaries of a municipality which after May 27, 1986, commences operation of its own electric utility or are included in an area annexed by a municipality which owns and operates an electric utility.

(2) Notwithstanding any statutory provision to the contrary, the procedures in this part 2 relating to the allocation and conveyance of property and property rights of any cooperative electric association to any municipality or of any municipality to any cooperative electric association shall be exclusively available to such municipality and to such cooperative electric association.






Part 3 - Net Metering for Customer-Generators of Cooperative Electric Associations






Article 9.7 - Colorado Clean Energy Development Authority



Article 10 - Motor Vehicle Carriers



Article 10.1 - Motor Carriers

Part 1 - General Provisions

§ 40-10.1-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Advertise" means to advise, announce, give notice of, publish, or call attention to by use of any oral, written, or graphic statement made in a newspaper or other publication, on radio, television, or any electronic medium, or contained in any notice, handbill, sign, including signage on a vehicle, flyer, catalog, or letter, or printed on or contained in any tag or label attached to or accompanying any article of personal property.

(2) "Certificate" means the certificate of public convenience and necessity issued to a common carrier under part 2 of this article.

(3) "Commission" means the public utilities commission of the state of Colorado.

(4) "Common carrier" means a common carrier as defined in section 40-1-102; except that the term does not include a contract carrier as defined in this section or a motor carrier of passengers under part 3 of this article.

(5) "Compensation" means any money, property, service, or thing of value charged or received or to be charged or received, whether directly or indirectly.

(6) "Contract carrier" means every person, other than a common carrier or a motor carrier of passengers under part 3 of this article, who, by special contract, directly or indirectly affords a means of passenger transportation over any public highway of this state; except that the term does not include a transportation network company, as defined in section 40-10.1-602 (3), or a transportation network company driver, as defined in section 40-10.1-602 (4).

(7) "Fixed points" and "established route" mean points or a route between or over which any common carrier usually or ordinarily operates or holds out to operate any motor vehicle, even though there may be departures from such points or route, whether such departures are periodic or irregular.

(8) "Household goods" means the personal effects and property used or to be used in a dwelling, when a part of the equipment or supply of such dwelling, and similar property if the transportation of such effects and property is:

(a) Arranged and paid for by the householder; except that "household goods" does not include property moving from a factory or store, other than property that the householder has purchased with intent to use in his or her dwelling and that is transported at the request of, and the transportation charges are paid to the mover by, the householder; or

(b) Arranged and paid for by another party.

(9) "Intrastate commerce" means transportation for compensation by motor vehicles over the public highways between points in this state.

(10) "Motor carrier" means any person owning, controlling, operating, or managing a motor vehicle that provides transportation in intrastate commerce pursuant to this article; except that the term does not include a transportation network company, as defined in section 40-10.1-602 (3), or a transportation network company driver, as defined in section 40-10.1-602 (4).

(11) "Motor vehicle" means any automobile, truck, tractor, motor bus, or other self-propelled vehicle or any trailer drawn thereby.

(12) "Mover" means a motor carrier that provides the transportation or shipment of household goods.

(13) "Nonconsensual towing" or "nonconsensual tow" means the transportation of a motor vehicle by tow truck if such transportation is performed without the prior consent or authorization of the owner or operator of the motor vehicle.

(14) "Permit" means the permit issued to a contract carrier under part 2 of this article or to a motor carrier under part 3, 4, or 5 of this article.

(15) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or other legal entity and any person acting as or in the capacity of lessee, trustee, or receiver thereof, whether appointed by a court or otherwise.

(16) "Public highway" means every street, road, or highway in this state over which the public generally has a right to travel.

(17) "Shipper" means a person who uses the services of a mover to transport or ship household goods.

(18) "Taxicab" means a motor vehicle with a seating capacity of eight or less, including the driver, operated in taxicab service.

(19) "Taxicab service" means passenger transportation in a taxicab on a call-and-demand basis, with the first passenger therein having exclusive use of the taxicab unless such passenger agrees to multiple loading.

(20) "Towing carrier" means a motor carrier that:

(a) Provides, as one of its primary functions, the towing of motor vehicles by use of a tow truck; and

(b) May also provide storage of towed vehicles.

(21) "Tow truck" means a motor vehicle specially designed or equipped for transporting another motor vehicle by means of winches, cables, pulleys, or other equipment for towing, pulling, or lifting such other motor vehicle from one place to another.



§ 40-10.1-102. Powers of commission

(1) The commission has the power to and shall administer and enforce this article, including the right to inspect the motor vehicles, facilities, and records and documents, regardless of the format, of the motor carriers and persons involved.

(2) The Colorado state patrol has the power to monitor and enforce compliance with the certificate and permit requirements of this article and article 10.5 of this title.



§ 40-10.1-103. Subject to control by commission

(1) All common carriers and contract carriers are declared to be public utilities within the meaning of articles 1 to 7 of this title and are declared to be affected with a public interest and subject to this article and articles 1 to 7 of this title, including the regulation of all rates and charges pertaining to public utilities, so far as applicable, and other laws of this state not in conflict therewith.

(2) Except as provided in subsection (1) of this section, motor carriers are not public utilities under this title, but are declared to be affected with a public interest and are subject to regulation to the extent provided in this article, in section 40-2-110.5, in article 6 of this title, and in article 7 of this title except sections 40-7-113.5, 40-7-116.5, and 40-7-117. The term "public utility", when used in articles 6 and 7 of this title, includes all motor carriers.

(3) Transportation network companies, as defined in section 40-10.1-602 (3), are not common carriers, contract carriers, or motor carriers under this title, but are declared to be affected with a public interest and are subject to regulation to the extent provided in part 6 of this article.



§ 40-10.1-104. Compliance

A person shall not operate or offer to operate as a motor carrier in this state except in accordance with this article.



§ 40-10.1-105. Transportation not subject to regulation

(1) The following types of transportation are not subject to regulation under this article:

(a) A ridesharing arrangement, as defined in section 39-22-509 (1)(a)(II), C.R.S.;

(b) The transportation of children to and from school, school-related activities, and school-sanctioned activities to the extent that such transportation is provided by a school or school district or the school or school district's transportation contractors;

(c) A private individual who transports a neighbor or friend on a trip;

(d) Transportation by hearses, ambulances, or other emergency vehicles;

(e) Transportation by motor vehicles designed and used for the nonemergency transportation of individuals with disabilities as defined in section 42-7-510 (2)(b), C.R.S.;

(f) An amusement ride consisting of a towed vehicle that is incapable of operating under its own power, the principal purpose of which is to carry individuals over short distances for their enjoyment and by which the provision of a transportation service is only incidental;

(g) People service transportation and volunteer transportation pursuant to article 1.1 of this title;

(h) Transportation by vehicles operated upon fixed rails;

(i) Transportation of property, except transportation provided by a towing carrier or a mover;

(j) Transportation performed by the federal government, a state, or any agency or political subdivision of either, whether through an intergovernmental agreement, contractual arrangement, or otherwise; and

(k) Transportation of repossessed property by a secured creditor or assignee, or by a repossessor on behalf of a secured creditor or assignee, when repossessing pursuant to section 4-9-629, C.R.S.



§ 40-10.1-106. Commission to make rules and prescribe rates

(1) The commission has the authority and duty to prescribe such reasonable rules covering the operations of motor carriers as may be necessary for the effective administration of this article, including rules on the following subjects:

(a) Ensuring public safety, financial responsibility, consumer protection, service quality, and the provision of services to the public;

(b) The circumstances under which a towing carrier may perform a nonconsensual tow of a motor vehicle, the responsibilities and facilities of the towing carrier for the care or storage of the motor vehicle and its contents, and the minimum and maximum rates and charges to be collected by the towing carrier for the nonconsensual towing and storage of the motor vehicle. In setting the rates and charges pursuant to this section, the commission may require towing carriers performing nonconsensual tows to submit financial statements or other financial information to determine the costs associated with the performance of nonconsensual towing and any motor vehicle storage incident thereto.

(c) The administration of the fingerprint-based criminal history record checks required by section 40-10.1-110.



§ 40-10.1-107. Financial responsibility - filing

(1) Each motor carrier shall maintain and file with the commission evidence of financial responsibility in such sum, for such protection, and in such form as the commission may by rule require as the commission deems necessary to adequately safeguard the public interest.

(2) The financial responsibility required by subsection (1) of this section must be in the form of a liability insurance policy issued by an insurance carrier or insurer authorized to do business in this state, or a surety bond issued by a company authorized to do business in this state, or proof of self-insurance.

(3) An insurance policy, surety bond, or self-insurance pursuant to subsection (2) of this section shall be kept continuously effective during the life of a certificate or permit and the commission shall require such evidence of continued validity as the commission deems necessary.

(4) No termination of an insurance policy or surety bond is valid unless the insurer or surety has notified both the holder of the policy or bond and the commission at least thirty days before the effective date of the termination.



§ 40-10.1-108. Commission to make safety rules

(1) The commission has the authority and duty to establish, for motor carriers subject to parts 2 and 3 of this article, reasonable rules to promote safety of operation.

(2) For the purpose of carrying out this section pertaining to safety, the commission may obtain the assistance of any agency of the United States or of this state having special knowledge of any matter necessary to promote the safety of operation and equipment of motor vehicles. In adopting such rules, the commission shall use as general guidelines the standards contained in the current rules and regulations of the United States department of transportation relating to safety regulations, qualifications of drivers, driving of motor vehicles, parts and accessories, recording and reporting of accidents, hours of service of drivers, and inspection and maintenance of motor vehicles.



§ 40-10.1-109. Motor carrier compliance with safety rules

(1) A motor carrier subject to part 2 or 3 of this article shall comply with the safety rules adopted by the commission pursuant to section 40-10.1-108.

(2) A motor carrier operating a motor vehicle that is defined as a commercial vehicle in section 42-4-235 (1)(a), C.R.S., shall comply with the safety rules adopted by the department of public safety pursuant to section 24-33.5-203 (1)(b), C.R.S., in addition to the rules adopted by the commission under subsection (1) of this section.

(3) Nothing in subsection (1) or (2) of this section diminishes the authority of the commission, the department of public safety, a peace officer, or any other agent of government to enforce the laws of this state.



§ 40-10.1-110. Criminal history record check - rules

(1) An individual who wishes to drive either a taxicab for a motor carrier that is the holder of a certificate to provide taxicab service issued under part 2 of this article or a motor vehicle for a motor carrier that is the holder of a permit to operate as a charter bus, children's activity bus, luxury limousine, medicaid client transport, or off-road scenic charter under part 3 of this article shall submit a set of his or her fingerprints to the commission. The commission shall forward the fingerprints to the Colorado bureau of investigation for the purpose of obtaining a fingerprint-based criminal history record check. Upon receipt of fingerprints and payment for the costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check using records of the Colorado bureau of investigation and the federal bureau of investigation. The commission is the authorized agency to receive information regarding the result of a national criminal history record check. The individual whose fingerprints are checked shall pay the actual costs of the state and national fingerprint-based criminal history record check.

(2) An individual whose fingerprints are checked in accordance with subsection (1) of this section may, pending the results of the criminal history record check, drive the motor vehicles for the motor carrier described in subsection (1) of this section for up to ninety days after the commission forwards the fingerprints to the Colorado bureau of investigation or until the commission receives the results of the check, whichever occurs first. The commission may temporarily extend the ninety-day period, in accordance with section 24-33.5-412 (7), C.R.S., based on a delay in processing criminal history record checks by the Colorado bureau of investigation or on other exigent circumstances beyond the commission's control. Upon the commission's receipt of the results, the individual may resume driving motor vehicles for the motor carrier described in subsection (1) of this section, so long as the driving does not violate applicable law and does not occur while the individual has a criminal conviction that disqualifies him or her from driving a motor vehicle in accordance with subsection (3) of this section.

(3) An individual whose criminal history record is checked pursuant to this section is disqualified and prohibited from driving motor vehicles for the motor carrier described in subsection (1) of this section if the criminal history record check reflects that:

(a) The individual is not of good moral character, as determined by the commission based on the results of the check;

(b) (I) The individual has been convicted of a felony or misdemeanor involving moral turpitude.

(II) As used in this paragraph (b), "moral turpitude" includes any unlawful sexual offense against a child, as defined in section 18-3-411, C.R.S., or a comparable offense in any other state or in the United States.

(c) Within the two years immediately preceding the date the criminal history record check is completed, the individual was:

(I) Convicted in this state of driving under the influence, as defined in section 42-4-1301 (1)(f), C.R.S.; driving with excessive alcoholic content, as described in section 42-4-1301 (2)(a), C.R.S.; or driving while ability impaired, as defined in section 42-4-1301 (1)(g), C.R.S.; or

(II) Convicted of a comparable offense in any other state or in the United States.

(4) The commission shall consider the information resulting from the criminal history record check in its determination as to whether the individual has met the standards set forth in section 24-5-101 (2), C.R.S.

(5) An individual whose fingerprints were checked pursuant to subsection (1) of this section shall, as a condition of continued qualification to drive a motor vehicle for a motor carrier, resubmit a set of his or her fingerprints to the commission in accordance with the commission's rules.

(6) Each motor carrier described in subsection (1) of this section shall ensure driver compliance with this section and with commission rules promulgated pursuant to this section. Nothing in this subsection (6) makes a driver an employee of the motor carrier.

(7) The commission shall, consistent with the requirements of this section, promulgate rules concerning the employment of, contracting with, and retention of an individual whose criminal history record is checked pursuant to this section, and the frequency and circumstances requiring resubmission of fingerprints.



§ 40-10.1-111. Filing, issuance, and annual fees

(1) A motor carrier shall pay the commission the following fees in amounts prescribed in this section or, if not so prescribed, as set administratively by the commission with approval of the executive director of the department of regulatory agencies:

(a) Except as otherwise provided in paragraph (b) of this subsection (1), the filing fee for an application for a temporary authority, certificate, or permit under part 2 of this article or for an extension, amendment, transfer, or lease of a temporary authority, certificate, or permit is thirty-five dollars, and the fee for issuance of a temporary authority, certificate, or permit under part 2 of this article is five dollars.

(b) The commission shall administratively set the filing fee for an application under part 2 of this article to provide taxicab service within and between the counties of Adams, Arapahoe, Boulder, Broomfield, Denver, Douglas, El Paso, and Jefferson.

(c) (I) The filing fee for a permit to operate under part 4 of this article is one hundred fifty dollars.

(II) Repealed.

(d) The commission shall administratively set the annual filing fee for a permit to operate under part 5 of this article; except that the fee may not exceed three hundred twenty-five dollars.

(e) The filing fee for a temporary permit to operate as a mover pursuant to section 40-10.1-502 (5)(a) is one hundred fifty dollars.

(f) The commission shall administratively set the annual fee for each motor vehicle a motor carrier owns, controls, operates, or manages.

(2) Except for a mover holding a permit issued under part 5 of this article and a motor carrier that has paid a fee pursuant to article 10.5 of this title, a motor carrier shall not operate any motor vehicle in intrastate commerce unless the annual fees required by paragraph (f) of subsection (1) of this section have been paid. Such fees apply on a calendar year basis and are creditable only to the specific vehicles for which the fees have been paid.

(3) Administratively set fees must be based on the appropriation made for the purposes specified in section 40-2-110 (2)(a)(I), subject to the approval of the executive director of the department of regulatory agencies, such that the revenue generated from all motor carrier fees approximates the direct and indirect costs of the commission in the supervision and regulation of motor carriers.

(4) The commission shall transmit all fees collected under this section to the state treasurer, who shall credit them to the public utilities commission motor carrier fund created in section 40-2-110.5.



§ 40-10.1-112. Commission may take action against certificate or permit

(1) Except as specified in subsection (3) of this section, the commission, at any time, by order duly entered, after hearing upon notice to the motor carrier and upon proof of violation, may issue an order to cease and desist or may suspend, revoke, alter, or amend any certificate or permit issued to the motor carrier under this article for the following reasons:

(a) A violation of this article or of any term or condition of the motor carrier's certificate or permit;

(b) Exceeding the authority granted by a certificate or permit;

(c) A violation or refusal to observe any of the proper orders or rules of the commission;

(d) For a towing carrier, a violation of any of the provisions set forth in part 18 or 21 of article 4 of title 42, C.R.S., or a conviction, guilty plea, or plea of nolo contendere to a felony;

(e) For a mover, failure or refusal to abide by the terms of an arbitrator's award under section 40-10.1-507, or failure to satisfy the requirements for a new or renewed permit under section 40-10.1-502.

(2) Any person may file a complaint against a motor carrier for a violation of this article or a rule adopted under this article. The complainant may request any relief that the commission, in its authority, may grant, including an order to cease and desist, suspension or revocation of the motor carrier's certificate or permit, or assessment of civil penalties. Upon proof of violation, the commission may issue an order to cease and desist, suspend or revoke the motor carrier's certificate or permit, assess civil penalties as provided in article 7 of this title, or take any other action within the commission's authority. In assessing civil penalties under this subsection (2), the commission is not constrained by the procedural requirements of section 40-7-116.

(3) Notwithstanding the notice and hearing provisions of subsection (1) of this section, the commission shall summarily suspend the certificate or permit of any motor carrier for failure to maintain effective insurance or surety bond coverage and file evidence of the same in accordance with section 40-10.1-107 and rules adopted pursuant thereto. The commission shall reinstate such summarily suspended certificate or permit within a time period specified in, and in accordance with, the rules of the commission.

(4) A motor carrier whose certificate or permit has been revoked for cause more than twice is not eligible for another such certificate or permit for at least two years after the date of the third such revocation. In the case of an entity, the two-year period of ineligibility also applies to all principals, officers, and directors of the entity, whether or not any such principal, officer, or director applies individually or as a principal, officer, or director of the same or a different entity. As used in this subsection (4), "revoked for cause" does not include a revocation for failure to carry the required insurance unless it is shown that the person knowingly operated without insurance.

(5) Any commission action under subsection (1) or (2) of this section must conform to the provisions and procedures specified in article 6 of this title. The motor carrier has all the rights to the opportunity for a hearing, review, and appeal as to such order or ruling of the commission as are now provided by articles 1 to 7 of this title. No appeal from or review of any order or ruling of the commission supersedes or suspends such order or rulings unless specifically ordered by the proper court.



§ 40-10.1-113. Penalty for violations

Any person who provides transportation in intrastate commerce without first obtaining a certificate or permit, violates any of the terms thereof, fails or refuses to make any return or report required by the commission, denies to the commission access to the books and records of such person, or makes any false return or report commits a misdemeanor and, upon conviction thereof, shall be punished as provided in section 40-10.1-114.



§ 40-10.1-114. Penalty for violation of article

(1) Every motor carrier and every officer, agent, or employee of a motor carrier and every other person who violates or fails to comply with or who procures, aids, or abets in the violation of this article, who fails to obey, observe, or comply with any order, decision, or rule of the commission adopted under this article, or who procures, aids, or abets any person in such failure to obey or observe such order, decision, or rule commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) An individual who is employed by or who contracts with a motor carrier and who operates a motor vehicle for the motor carrier's business in violation of section 40-10.1-110 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(3) Each day of a continuing violation of this article constitutes a separate offense.



§ 40-10.1-115. Jurisdiction of courts

The district court or, within its jurisdiction, the county court of any county in or through which a motor carrier operates has jurisdiction in all matters arising under this article on account of the operations of such motor carrier except as otherwise provided in this article and excepting those matters expressly delegated to the commission; and it is the duty of the district attorney for the county having jurisdiction to prosecute all violations of this article.



§ 40-10.1-116. Commission to notify local authorities - procedure

(1) Whenever the commission is of the opinion that a motor carrier is failing or omitting to do anything required of it by law or by any order, decision, rule, direction, or requirement of the commission or is acting or is about to act or permitting an act or about to permit an act in violation of the law or of any order, decision, rule, direction, or requirement of the commission, the commission shall request the attorney general of the state or the district attorney of any district to commence an action or proceeding in the district court in and for the county or city and county in which the cause or some part thereof arose or in which the motor carrier complained of maintains a principal place of business or resides. Such action or proceeding must be conducted in accordance with section 40-7-104; except that references in section 40-7-104 to the attorney general include any district attorney bringing the action or proceeding.

(2) Appellate review may be obtained in the supreme court concerning a final judgment in an action or proceeding under this section in the same manner and with the same effect, subject to this article, as appellate review of judgments of the district court in other actions for mandamus or injunction.

(3) A person injured by the noncompliance of a motor carrier with this article or any other provision of law or an order, decision, rule, direction, or requirement of the commission may apply to a court of competent jurisdiction for the enforcement thereof, and the court has jurisdiction to enforce obedience thereto by injunction or other proper process, mandatory or otherwise, and to restrain the motor carrier and its officers, agents, employees, or representatives from further disobedience thereof, or to enjoin upon them obedience to the same, and any person so injured has cause of action in damages and is privileged to pursue the usual and proper remedies as in any other case.



§ 40-10.1-117. Limited regulation of transportation network companies

Notwithstanding any other provision of law, transportation network companies, as defined in section 40-10.1-602 (3), are governed exclusively under part 6 of this article.






Part 2 - Motor Carriers of Passengers - Common Carriers and Contract Carriers

§ 40-10.1-201. Certificate required

(1) A person shall not operate or offer to operate as a common carrier in intrastate commerce without first having obtained from the commission a certificate declaring that the present or future public convenience and necessity requires or will require such operation.

(2) The fact that a person carries on operations, in whole or in part, between substantially fixed points or over established routes, or under contracts with more than one person, or by making repeated or periodic trips is prima facie evidence that the person is a common carrier and subject to this part 2 and part 1 of this article.



§ 40-10.1-202. Permit required - legislative declaration

(1) (a) A person shall not operate or offer to operate as a contract carrier in intrastate commerce without first obtaining a permit for such operation from the commission. As used in this part 2, "permit" does not include a permit under part 3, 4, or 5 of this article.

(b) The general assembly hereby declares that the business of contract carriers is affected with a public interest and that the safety and welfare of the public traveling upon the highways, the preservation and maintenance of the highways, and the proper regulation of common carriers using the highways require the regulation of contract carriers to the extent provided in this article, for which purposes the commission is vested with the authority to issue a permit to a contract carrier and may attach to such permit and to the exercise of the rights and privileges granted by the permit such terms and conditions as are reasonable.

(2) No permit, nor any extension or enlargement of an existing permit, shall be granted by the commission if, in the commission's judgment, the proposed operation of any such contract carrier will impair the efficient public service of any authorized common carrier then adequately serving the same territory over the same general highway route. The commission shall give written notice of any application for a permit to all persons interested in or affected by the issuance of the permit or any extension or enlargement thereof, pursuant to section 40-6-108 (2).

(3) Nothing contained in this article compels a contract carrier to be or become a common carrier or subjects a contract carrier to the laws or liability applicable to a common carrier.



§ 40-10.1-203. Rules for issuance of certificate - standing to protest - judicial review - legislative declaration

(1) The commission has the power to issue a certificate to a common carrier or to issue it for the partial exercise only of the privilege sought, and may attach to the exercise of the rights granted by the certificate such terms and conditions as, in the commission's judgment, the public convenience and necessity may require.

(2) (a) The granting of a certificate to operate a taxicab service within and between counties with a population of less than seventy thousand, based on the most recent available federal census figures, is governed by the doctrine of regulated monopoly.

(b) (I) Except as otherwise provided in subparagraph (II) of this paragraph (b), the granting of a certificate to operate a taxicab service within and between counties with a population of seventy thousand or greater, based on the most recent available federal census figures, is not an exclusive grant or monopoly, and the doctrine of regulated competition applies.

(II) (A) The general assembly hereby finds, determines, and declares that House Bill 15-1316 may open the door to multiple taxicab companies entering the taxicab service market within the metropolitan areas of Colorado and will lead to free market competition, expanded consumer choice, and improved quality of service.

(B) The general assembly further finds, determines, and declares that nothing in this subparagraph (II) requires or prohibits a taxicab company applying for a certificate to form a labor union nor requires any taxicab driver to join a labor union.

(C) In an application for a certificate to provide taxicab service within and between the counties of Adams, Arapahoe, Boulder, Broomfield, Denver, Douglas, El Paso, and Jefferson, the applicant has the burden of proving that it is operationally and financially fit to provide the proposed service. The commission shall not consider the applicant's corporate structure when determining whether to approve or disapprove the application for a certificate. The applicant need not prove the inadequacy of existing taxicab service, if any, within the applicant's proposed geographic area of operation. If the commission determines that the applicant has proved its operational and financial fitness, the commission shall grant the applicant a certificate.

(c) (I) (A) The holder of a certificate that contains authority to operate a taxicab service between points in the city and county of Denver also holds taxicab service authority from points in the city and county of Denver to all points in this state.

(B) Notwithstanding any provision of this section to the contrary, the holder of a certificate of public convenience and necessity that contains authority to operate as a taxicab between points within the state of Colorado shall also be deemed to hold taxicab authority to pick up passengers from any point in the state of Colorado and transport the passengers back to the certificate holder's authorized area when the certificate holder has dropped off passengers in close proximity to that point. The provisions of this sub-subparagraph (B) do not apply when a taxicab drops off a passenger at any airport in this state.

(II) The holder of a certificate that contains authority to operate a taxicab service to points in the city and county of Denver also holds taxicab service authority from points in the city and county of Denver to all points within the common carrier's base area, defined as that geographic area in which such common carrier may provide point-to-point taxicab service.

(III) The commission shall amend, by order and without notice or hearing, any existing taxicab service certificate as described in subparagraph (I) or (II) of this paragraph (c) to allow service from points in the city and county of Denver to either all points in this state or all points within the common carrier's base area to conform with the directives contained in said subparagraph (I) or (II).

(3) When an appeal of a commission decision under this section has been made by filing exceptions pursuant to section 40-6-109 and the commission has rendered a final decision on such exceptions as provided in article 6 of this title, any party thereto may, within thirty days after the final decision, apply directly to a district court in this state for judicial review pursuant to section 40-6-115. For purposes of judicial review, a decision of the commission on exceptions is final on the date the decision is served on the parties to the proceeding.



§ 40-10.1-204. Temporary authority

(1) To enable the provision of common carrier or contract carrier service for which there appears to be an immediate and urgent need to any point or within a territory having no such service capable of meeting the need, the commission may, in its discretion and without hearings or other proceedings, grant temporary authority for such service by a common carrier or a contract carrier, as the case may be. Such temporary authority, unless suspended or revoked for good cause, is valid for such time as the commission specifies, but for not more than an aggregate of one hundred eighty days, unless for good cause shown the commission extends the temporary authority for a period which may extend until a final administrative decision is rendered. A grant of temporary authority or an extension thereof creates no presumption that corresponding permanent authority will be granted thereafter.

(2) Pending the determination of an application filed with the commission for approval of an acquisition of stock of a common carrier or contract carrier, a consolidation or merger of two or more such carriers, or a purchase, lease, or contract to operate the properties of one or more such carriers, the commission may, in its discretion and without hearings or other proceedings, grant temporary approval for a period not exceeding one hundred eighty days for the operation of the carrier or its properties sought to be acquired by the person proposing in such pending application to acquire the properties or stock, if it appears that failure to grant such temporary approval may result in destruction of or injury to the carrier or its properties sought to be acquired, or may interfere substantially with their future usefulness in the performance of adequate and continuous service to the public. For good cause shown, the commission may extend such temporary approval for a period which may extend until a final administrative decision is rendered. Temporary approval or an extension thereof does not create a presumption that the application will be granted.

(3) Common carrier or contract carrier service rendered under temporary authority or approval is subject to all applicable provisions of this title and to the rules and requirements of the commission. The maximum time period of any temporary authority or approval is not subject to extension or renewal.

(4) The commission shall not issue a temporary authority or approval unless, under such general rules as the commission may prescribe governing the application and notice thereof to interested or affected common carriers, all interested or affected carriers have been given at least five days' notice of the filing of the application and an opportunity to protest the granting thereof. If the commission determines that an emergency exists, it may issue temporary authority or approval at once by making specific reference in its order to the circumstances constituting the emergency, in which case no notice need be given, but any such emergency authority or approval expires no later than thirty days after it was issued.



§ 40-10.1-205. Transfer of certificate or permit

(1) A certificate or permit, or rights obtained under a certificate or permit, that are held, owned, or obtained by any common carrier or contract carrier may be sold, assigned, leased, encumbered, or transferred as other property, subject to prior authorization by the commission.

(2) Absent other facts, the fact that a common carrier or contract carrier conducts operations with independent contractors does not in and of itself constitute a lease or transfer of the certificate.

(3) An existing certificate or permit shall not be transferred unless the fitness of the transferee is established to the satisfaction of the commission.



§ 40-10.1-206. Rates - limitations

(1) It is unlawful for any common carrier to carry or advertise that it will carry any individuals at rates different from those it has on file with the commission for such carriage.

(2) A contract carrier shall not destroy or impair, through discrimination or unfair competition, the service or business of any common carrier or the integrity of the state's regulation of any such service or business; and to that end, the commission is authorized and directed to prescribe minimum rates, fares, and charges to be collected by contract carriers when competing with duly authorized common carriers, which rates, fares, and charges must not be less than the rates prescribed for common carriers for substantially the same or similar service.

(3) In accordance with this article and such rules as the commission may prescribe, every contract carrier subject to this article shall file with the commission, within such time and in such form as the commission may designate, and shall keep on file with the commission, at all times, schedules showing rates, charges, and collections, collected or enforced or to be collected or enforced, that in any manner affect or relate to the operations of any such contract carrier; and the commission has full power to change, amend, or alter any such tariff or, after hearing, fix the rates of any contract carrier subject to this article that competes with a common carrier.



§ 40-10.1-207. Taxicab license plates - rules

(1) (a) The commission shall either:(I) Create a document that a person authorized to provide taxicab services under this article may use to verify to the department of revenue or the department's authorized agent that the person is so authorized; or

(II) Create a system to electronically verify to the department of revenue or the department's authorized agent that the person is authorized to provide taxicab services under this part 2.

(b) Upon request, the commission shall provide the document to the person with such authority or the electronic verification to the department of revenue or the department's authorized agent.

(2) The commission may promulgate rules to implement this section and to enforce section 42-3-236, C.R.S.

(3) Repealed.






Part 3 - Motor Carriers of Passengers - Limited Regulation

§ 40-10.1-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Charter basis" means on the basis of a contract for transportation whereby a person agrees to provide exclusive use of a motor vehicle to a single chartering party for a specific period of time during which the chartering party has the exclusive right to direct the operation of the vehicle, including selection of the origin, destination, route, and intermediate stops.

(2) "Charter bus" means a motor vehicle with a minimum seating capacity of thirty-three, including the driver, that is hired to transport a person or group of persons traveling from one location to another for a common purpose. A charter bus does not provide regular route service from one location to another.

(3) "Chartering party" means a person or group of persons who share a personal or professional relationship whereby all such persons are members of the same affiliated group, including a family, business, religious group, social organization, or professional organization. "Chartering party" does not include groups of unrelated persons brought together by a carrier, transportation broker, or other third party.

(4) "Children's activity bus" means a motor vehicle that transports groups of eight or more children, eighteen years of age or younger, and any adults over eighteen years of age accompanying or participating with the group, to or from activities that are sponsored by nonprofit organizations entitled to a tax exemption under the federal "Internal Revenue Code of 1986", as amended, or the transportation of children to and from school, school-related activities, or school-sanctioned activities to the extent that such transportation is not provided by the school or school district or the school or school district's transportation contractors.

(5) "Commercial location" means a place where goods or services are bought, sold, or exchanged.

(6) "Fire crew transport" means a motor vehicle that transports people engaged in fighting wildfires.

(7) "Luxury limousine" means a chauffeur-driven, luxury motor vehicle as defined by the commission by rule.

(8) "Luxury limousine service" means a specialized, luxurious transportation service provided on a prearranged, charter basis. "Luxury limousine service" does not include taxicab service or any service provided between fixed points over regular routes at regular intervals.

(9) "Medicaid client transport" means a motor vehicle that transports passengers who are recipients of medicaid pursuant to articles 4 to 6 of title 25.5, C.R.S., and are being transported under a medicaid nonemergent medical transportation contract or a medicaid nonmedical transportation contract.

(10) "Medicaid nonemergent medical transportation contract" means a contract or provider agreement with the department of health care policy and financing or its approved agent for the purpose of providing nonemergent medical transportation to approved recipients of medicaid.

(11) "Medicaid nonmedical transportation contract" means a contract or provider agreement with the department of health care policy and financing or its approved agent for the purpose of providing nonmedical transportation to approved recipients of medicaid.

(12) "Off-road scenic charter" means a motor vehicle that transports passengers, on a charter basis, to scenic points within Colorado, originating and terminating at the same location and using a route that is wholly or partly off of paved roads. "Off-road scenic charter" does not include the transport of passengers to commercial locations.



§ 40-10.1-302. Permit requirements

(1) (a) A person shall not operate or offer to operate a charter bus, children's activity bus, fire crew transport, luxury limousine, medicaid client transport, or off-road scenic charter in intrastate commerce without first having obtained a permit therefor from the commission in accordance with this part 3.

(b) A person may apply for a permit under this part 3 to the commission in such form and with such information as the commission may require. A permit is valid for one year after the date of issuance.

(2) (a) Except as otherwise provided in subsection (3) of this section, the commission shall issue a permit to a motor carrier of passengers under this part 3 upon completion of the application and compliance with the financial responsibility requirements of this article.

(b) (I) In addition to the requirements of paragraph (a) of this subsection (2), a person applying for a medicaid client transport permit shall provide the commission proof of a medicaid client transport agreement with the department of health care policy and financing or its approved agent in such form and with such information as the commission may require.

(II) The department of health care policy and financing may transfer medicaid money to the commission to assist the commission in its regulation of medicaid transport under this article. Any money that the commission receives from the department of health care policy and financing is continuously appropriated to the commission.

(3) A person whose permit has been revoked for cause is not eligible for another permit for two years after the date of revocation. If an entity's permit has been revoked, the two-year ineligibility also applies to the entity's principals, officers, directors, and members of the entity, except for a revocation for failure to carry insurance unless the person knowingly operated a motor carrier without insurance.

(4) In order to obtain a permit under this section, an applicant must have each vehicle operated under the permit inspected within the immediately preceding twenty days by a qualified mechanic in accordance with rules promulgated by the commission. The applicant must also attach a report showing each vehicle passed inspection.

(5) Effective July 1, 2016, any existing permit issued pursuant to this part 3 expires on the anniversary of its issuance.



§ 40-10.1-303. Livery license plates - rules

(1) The commission shall either:

(a) Create a document that a person authorized to provide luxury limousine service under this article may use to verify to the department of revenue or its authorized agent that the person provides such service; or

(b) Create a system to electronically verify to the department of revenue or its authorized agent that the person is authorized to provide luxury limousine service under this article.

(2) Upon request, the commission shall provide the document to the person with such authority or the electronic verification to the department of revenue or its authorized agent.

(3) The commission may promulgate rules to implement this section and to enforce section 42-3-235, C.R.S.



§ 40-10.1-304. Revocation of permit for failure to pay fine

(1) If a carrier that holds a permit under this part 3 fails to pay a fine or civil penalty imposed under this article 10.1 or a rule issued under this article 10.1 within the time prescribed for payment, and not before the decision imposing the fine or civil penalty becomes a final decision by the commission, the carrier's permit is revoked immediately. Any of the following are disqualified from applying for a permit for thirty-six months after the date the fine or civil penalty is due:

(a) The carrier;

(b) Any owner, principal, officer, member, partner, or director of the carrier; and

(c) Any other entity owned or operated by that owner, principal, officer, member, partner, or director.

(2) This disqualification is in addition to and not in lieu of any other penalty or disqualification, including the period of disqualification specified in section 40-10.1-112 (4).






Part 4 - Motor Carriers of Towed Motor Vehicles

§ 40-10.1-401. Permit requirements

(1) (a) A person shall not operate or offer to operate as a towing carrier in intrastate commerce without first having obtained a permit therefor from the commission in accordance with this article.

(b) A person may apply for a permit under this part 4 to the commission in such form and with such information as the commission may require. Permits are valid for one year after the date of issuance.

(2) The commission may deny an application under this part 4 of a person who has, within the immediately preceding five years, been convicted of, or pled guilty or nolo contendere to, a felony. The commission may also deny an application under this part 4 or refuse to renew the permit of a towing carrier based upon a determination that the towing carrier or any of its owners, principals, officers, members, partners, or directors has not satisfied a civil penalty arising out of any administrative or enforcement action brought by the commission.

(3) (a) Except as otherwise provided in subsection (2) of this section and section 40-10.1-112 (4), the commission shall issue a permit to a towing carrier upon completion of the application and the filing of proof of workers' compensation insurance coverage in accordance with the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., and with the financial responsibility requirements of this article and may attach to the permit and to the exercise of the rights granted by the permit such restrictions, terms, and conditions, including altering the rates and charges of the applicant, as are reasonably deemed necessary for the protection of the property of the public.

(b) If a towing carrier violates this article 10.1, any other applicable provision of law, or any rule or order of the commission issued under this article 10.1 and as a result is ordered by a court or by the commission to pay a fine or civil penalty that the towing carrier subsequently fails to pay in full within the time prescribed for payment, and not before the decision imposing the fine or civil penalty becomes a final decision by the commission, then:

(I) The towing carrier's permit is revoked immediately; and

(II) The towing carrier, its owners, principals, officers, members, partners, and directors, and any other entity owned or operated by one or more of those owners, principals, officers, members, partners, or directors, may be disqualified from obtaining or renewing any operating authority under this article for a period of five years after the date on which the fine or civil penalty was due. The period of disqualification pursuant to this subparagraph (II) is in addition to, and not in lieu of, and does not affect, any other penalty or period of disqualification, including the period of disqualification specified in section 40-10.1-112 (4).

(c) A towing carrier's facilities and vehicles are subject to inspection by the commission and by authorized personnel of the Colorado state patrol, which shall promptly report to the commission concerning any violations revealed by an inspection.



§ 40-10.1-402. Verification of authority - notice of requirement for designated license plates - rules

(1) (a) The commission shall either:

(I) Create a document that a person authorized to operate as a towing carrier under this article may use to verify to the department of revenue or the department's authorized agent that the person is so authorized; or

(II) Create a system to electronically verify to the department of revenue or the department's authorized agent that the person is authorized to provide towing services under this part 4.

(b) Upon request, the commission shall provide the document to the person with such authority or the electronic verification to the department of revenue or the department's authorized agent.

(2) The commission may promulgate rules to implement this section and to enforce section 42-3-235.5, C.R.S.

(3) Repealed.



§ 40-10.1-403. Towing task force - creation - rules - repeal

(1) The towing task force is hereby created within the department of regulatory agencies.

(2) The task force consists of nine members, appointed as follows:

(a) One member, or the member's designee, appointed by the governor to represent the commission;

(b) One member, or the member's designee, appointed by the chief of the Colorado state patrol;

(c) One member, or the member's designee, appointed by the governor to represent a towing association within the state;

(d) One member, or the member's designee, appointed by the governor to represent towing carriers within the state but who does not represent a towing association;

(e) One member, or the member's designee, appointed by the governor to represent an association of automobile owners within the state;

(f) One member who insures towing operations, or the member's designee, appointed by the governor to represent insurance companies within the state;

(g) One member, or the member's designee, appointed by the governor to represent an association of motor carriers within Colorado;

(h) One member, or the member's designee, appointed by the governor to represent local law enforcement agencies; and

(i) One member who owns private property and contracts for towing services, or the member's designee, appointed by the governor to represent consumers of towing services.

(3) (a) The members of the task force serve four-year terms; except that the members appointed under paragraphs (a) to (d) of subsection (2) of this section serve initial terms of two years.

(b) The members shall elect a chair from among their membership. The chair shall set the times and frequency of the task force's meetings.

(4) (a) When promulgating or amending rules concerning rate regulation of tow carriers, the commission shall consult with the task force.

(b) At the discretion of the commission, the staff of the commission shall consult with the task force concerning investigations of overcharges made by towing carriers in violation of this title.

(c) The commission need not accept the recommendations of the task force.

(5) The task force has the following duties and powers:

(a) To make comprehensive recommendations to the commission about the maximum rates that may be charged for the recovery, towing, and storage of a vehicle that has been towed without the owner's consent. The task force shall make its first comprehensive recommendations to the commission about the maximum rates by September 1, 2015.

(b) To advise the commission or the staff of the commission concerning investigations of overcharges made by towing carriers in violation of this title.

(6) This section is repealed, effective September 1, 2024. Prior to the repeal, the department of regulatory agencies shall review the task force in accordance with section 2-3-1203, C.R.S.






Part 5 - Motor Carriers of Household Goods

§ 40-10.1-501. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Accessorial service" means any service performed by a mover that results in a charge to the shipper and is incidental to the transportation service, including valuation coverage; preparation of written inventory; equipment, including dollies, hand trucks, pads, blankets, and straps; storage, packing, unpacking, or crating of articles; hoisting or lowering; waiting time; long carry, which is defined as carrying articles excessive distances between the mover's vehicle and the residence; overtime loading and unloading; reweighing; disassembly or reassembly; elevator or stair carrying; boxing or servicing of appliances; and furnishing of packing or crating materials. "Accessorial service" also includes services not performed by the mover but by a third party at the request of the shipper or mover if the charges for such services are to be paid to the mover by the shipper at or prior to the time of delivery.

(2) "Contract" means a written document, approved by the shipper in writing before the performance of any service, that authorizes services from the named mover and lists the services and all costs associated with the transportation of household goods and accessorial services to be performed.

(3) "Estimate" means a written document that sets forth the total cost and the basis of such costs related to a shipper's move, including transportation or accessorial services.

(4) "Storage" means warehousing of the shipper's goods while under the care, custody, and control of the mover.



§ 40-10.1-502. Permit requirements - issuance by ports of entry

(1) (a) A person shall not operate or offer to operate as a mover in intrastate commerce pursuant to this article, or advertise services as a mover, without first having obtained a permit from the commission in accordance with this part 5.

(b) A mover shall annually apply for a permit under this part 5 to the commission in such form and with such information as the commission may require.

(2) The commission may deny an application under this part 5 or refuse to renew the permit of any mover based upon a determination that the mover, or any of its directors, officers, owners, or general partners has not satisfied a civil penalty arising out of any administrative or enforcement action brought by the commission.

(3) Except as otherwise provided in subsection (2) of this section and section 40-10.1-112 (4), the commission shall issue a permit to a mover upon completion of the application and compliance with the financial responsibility requirements of this article.

(4) A permit is not valid for a mover transacting business at any location other than those designated in its application unless the mover first notifies the commission in writing of any change of location. A permit issued under this section is not assignable, and the mover is not permitted to conduct business under more than one name except as shown on its permit. A mover desiring to change its name or location at a time other than upon renewal of a permit shall notify the commission of such change.

(5) (a) The Colorado state patrol may issue, through a port of entry weigh station created pursuant to article 8 of title 42, C.R.S., a temporary household goods mover permit. The temporary permit is valid for fifteen consecutive days and is not renewable. A mover or its successor who has been issued a temporary permit is not eligible for a subsequent temporary permit.

(b) A temporary permit shall not be approved until the applicant:

(I) Provides evidence of financial responsibility as required by section 40-10.1-107;

(II) Signs a verification, under penalty of perjury as specified in section 24-4-104 (13)(a), C.R.S., that the applicant meets the financial responsibility required by section 40-10.1-107; and

(III) Pays the fees required by section 40-10.1-111 (1)(e) and (1)(f). The Colorado state patrol shall transmit the fees to the state treasurer, who shall credit them to the public utilities commission motor carrier fund pursuant to section 40-10.1-111 (4).

(c) If a mover applied for and received a temporary permit pursuant to this subsection (5), the mover is not subject, during the period covered by the temporary permit, to a penalty for failure to have a permanent permit.



§ 40-10.1-503. Enforcement of carrier's lien

A mover without a current and valid permit issued under this part 5 is not entitled to acquire or enforce a carrier's lien under section 4-7-307 or 4-7-308, C.R.S.



§ 40-10.1-504. Advertising

(1) No mover, nor any officer, agent, employee, or representative of the mover, shall advertise a transportation service in a name other than that in which the mover's permit is held.

(2) Each advertisement of a mover shall include the phrase "CO PUC permit no. ---" and the physical address of the mover.



§ 40-10.1-505. Contracts for service

(1) At or before the time of commencing work, a mover that provides any moving or accessorial services shall leave with the shipper a contract as specified by the commission containing the information listed in this subsection (1). The contract must be signed and dated by the shipper and the mover and must include:

(a) The name, telephone number, and physical address where the mover's employees are available during normal business hours;

(b) The date the document is prepared and the proposed date of the move;

(c) The name and address of the shipper, the addresses where the goods are to be picked up and delivered, and a telephone number where the shipper may be reached;

(d) The name, telephone number, and physical address of a location where the goods will be held pending further transportation, including situations where the mover retains possession of goods pending resolution of a fee dispute with the shipper;

(e) An itemized breakdown and description of costs or rates and services for transportation and accessorial services to be provided during a move or storage of household goods;

(f) Acceptable forms of payment. A mover shall accept a minimum of two of the following four forms of payment:

(I) Cash;

(II) Cashier's check, money order, or traveler's check;

(III) A valid personal check, showing upon its face the name and address of the shipper or authorized representative; or

(IV) A valid credit card.

(g) Any other items as designated by the rules of the commission.

(2) A mover shall clearly and conspicuously disclose to the shipper in the contract the forms of payments the mover will accept from those categories described in paragraph (f) of subsection (1) of this section.

(3) Each contract must include the phrase "(name of mover) is permitted with the public utilities commission of the state of Colorado as a mover. Permit no. ---."

(4) At or before the time of commencing work, the mover shall leave with the shipper a consumer advisement. The mover shall retain a copy of the consumer advisement, signed and dated by the shipper, for at least three years and shall make the copy available to the commission upon request. The consumer advisement shall be in substantially the following form:

Consumer Advisement

Intrastate movers in Colorado are regulated by the Colorado public utilities commission (PUC). Each mover should have a PUC permit number. You are encouraged to contact the PUC to confirm that the mover you are using is indeed permitted in Colorado.

A mover that is not permitted may not withhold any of your property to enforce payment of money due under the contract ("carrier's lien").

A mover must include its PUC permit number, true name, and physical (street) address in all advertisements.

You should be aware that the total price of any household move can change, based on a number of factors that may include at least the following:

.Additional services you request at the time of the move;---

.Additional items to be moved that were not included in the mover's original estimate;---

.Changes to the location or accessibility of building entrances, at either end of the move, that were not included in the mover's original estimate; and---

.Changes to the previously agreed date of pickup or delivery.

You should also be aware that, in case of a dispute between you and the mover, Colorado has an arbitration process available to resolve the dispute without going to court.

If you have any questions, you are encouraged to call the PUC for guidance on your rights and obligations.

I acknowledge that I have been given a copy of this consumer advisement to keep for my records.

Signed -------------------------- (shipper).



§ 40-10.1-506. Delivery and storage of household goods

(1) A mover shall relinquish household goods to a shipper and shall place the goods inside a shipper's dwelling unless the shipper has not tendered payment in the amount specified in a contract signed and dated by the shipper. A mover shall not refuse to relinquish prescription medicines, medical equipment, medical devices, or goods for use by children, including children's furniture, clothing, or toys, under any circumstances.

(2) A mover shall not refuse to relinquish household goods to a shipper or fail to place the goods inside a shipper's dwelling based on the mover's refusal to accept an acceptable form of payment.

(3) A mover that lawfully refuses to relinquish a shipper's household goods may place the goods in storage until payment is tendered; however, the mover shall notify the shipper of the location where the goods are stored and the amount due within five days after receipt of a written request for that information from the shipper, which request shall include the address where the shipper may receive the notice. A mover shall not require a prospective shipper to waive any rights or requirements under this section.



§ 40-10.1-507. Binding arbitration

In the event of a dispute between a mover and a shipper concerning the amount charged for services or concerning lost or damaged goods, the mover shall offer the shipper the opportunity to participate in binding arbitration under the uniform rules for better business bureau binding arbitration or a substantially similar binding arbitration process promulgated by the council of better business bureaus, incorporated, or its successor organization. If the shipper accepts the offer to arbitrate, the mover shall participate in good faith in the arbitration process and shall agree to be bound by the arbitrator's award.



§ 40-10.1-508. Revocation of permit for failure to pay fine

(1) If a mover that holds a permit under this section fails to pay a fine or civil penalty imposed under this part 5 or a rule issued under this article 10.1 within the time prescribed for payment, and not before the decision imposing the fine or civil penalty becomes a final decision by the commission, the permit is revoked immediately. Any of the following are disqualified from applying for a permit for thirty-six months after the date the fine or civil penalty is due:

(a) The mover;

(b) Any owner, principal, officer, member, partner, or director of the mover; and

(c) Any other entity owned or operated by that owner, principal, officer, member, partner, or director.

(2) This disqualification is in addition to and not in lieu of any other penalty or disqualification, including the period of disqualification specified in section 40-10.1-112 (4).



§ 40-10.1-509. Outreach - fund

The moving outreach fund is hereby created in the state treasury. The fund consists of one-half the penalties collected from movers and credited to the fund under section 40-7-112. The commission shall use the fund to educate consumers about their rights and the responsibilities of movers under this part 5. This outreach includes public service announcements about the licensing of movers. The moneys in the fund and any interest earned on moneys in the fund remain in the fund and do not revert to the general fund at the end of any fiscal year.






Part 6 - Transportation Network Companies

§ 40-10.1-601. Short title

This article shall be known and may be cited as the "Transportation Network Company Act".



§ 40-10.1-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Personal vehicle" means a vehicle that is used by a transportation network company driver in connection with providing services for a transportation network company that meets the vehicle criteria set forth in this part 6.

(2) "Prearranged ride" means a period of time that begins when a driver accepts a requested ride through a digital network, continues while the driver transports the rider in a personal vehicle, and ends when the rider departs from the personal vehicle.

(3) "Transportation network company" means a corporation, partnership, sole proprietorship, or other entity, operating in Colorado, that uses a digital network to connect riders to drivers for the purpose of providing transportation. A transportation network company does not provide taxi service, transportation service arranged through a transportation broker, ridesharing arrangements, as defined in section 39-22-509 (1)(a)(II), C.R.S., or any transportation service over fixed routes at regular intervals. A transportation network company is not deemed to own, control, operate, or manage the personal vehicles used by transportation network company drivers. A transportation network company does not include a political subdivision or other entity exempted from federal income tax under section 115 of the federal "Internal Revenue Code of 1986", as amended.

(4) "Transportation network company driver" or "driver" means an individual who uses his or her personal vehicle to provide services for riders matched through a transportation network company's digital network. A driver need not be an employee of a transportation network company.

(5) "Transportation network company rider" or "rider" means a passenger in a personal vehicle for whom transport is provided, including:

(a) An individual who uses a transportation network company's online application or digital network to connect with a driver to obtain services in the driver's vehicle for the individual and anyone in the individual's party; or

(b) Anyone for whom another individual uses a transportation network company's online application or digital network to connect with a driver to obtain services in the driver's vehicle.

(6) "Transportation network company services" or "services" means the provision of transportation by a driver to a rider with whom the driver is matched through a transportation network company. The term does not include services provided either directly by or under contract with a political subdivision or other entity exempt from federal income tax under section 115 of the federal "Internal Revenue Code of 1986", as amended.



§ 40-10.1-603. Limited regulation

Notwithstanding any other provision of law, transportation network companies are governed exclusively by this part 6. A transportation network company is not subject to the commission's rate, entry, operational, or common carrier requirements, other than those requirements expressly set forth in this part 6.



§ 40-10.1-604. Registration - financial responsibility of transportation network companies - insurance

(1) A transportation network company shall comply with the filing requirements of part 3 and the registered agent requirement of part 7 of article 90 of title 7, C.R.S.

(2) A transportation network company shall file with the commission documentation evidencing that the transportation network company or the driver has secured primary liability insurance coverage for the driver for incidents involving the driver during a prearranged ride. Coverage for incidents involving a driver during a prearranged ride must be in the amount of at least one million dollars per occurrence. The insurance policy must provide coverage at all times the driver is engaged in a prearranged ride. This subsection (2) becomes effective ninety days after June 5, 2014.

(3) For the period of time when a driver is logged into a transportation network company's digital network but is not engaged in a prearranged ride, the following insurance requirements apply:

(a) Repealed.

(b) On or before January 15, 2015, and thereafter, a driver or a transportation network company on the driver's behalf shall maintain a primary automobile insurance policy that:

(I) Recognizes that the driver is a transportation network company driver and covers the driver's provision of transportation network company services while the driver is logged into the transportation network company's digital network;

(II) Meets at least the minimum coverage of at least fifty thousand dollars to any one person in any one accident, one hundred thousand dollars to all persons in any one accident, and for property damage arising out of the use of the motor vehicle to a limit, exclusive of interest and costs, of thirty thousand dollars in any one accident; and

(III) Is one of the following:

(A) Full-time coverage similar to the coverage required by commission rules promulgated under section 40-10.1-107 (1);

(B) An insurance rider to, or endorsement of, the driver's personal automobile insurance policy required by the "Motor Vehicle Financial Responsibility Act", article 7 of title 42, C.R.S.; or

(C) A corporate liability insurance policy purchased by the transportation network company that provides primary coverage for the period of time in which a driver is logged into the digital network.

(c) The division of insurance shall conduct a study of whether the levels of coverage provided for in this subsection (3) are appropriate for the risk involved with transportation network company services. In conducting the study, the division of insurance shall convene one or more stakeholder meetings to evaluate the choices of coverage set forth in subparagraph (III) of paragraph (b) of this subsection (3). On or before January 15, 2015, the division of insurance shall present its findings and any recommendations to the business, labor, economic and workforce development committee in the house of representatives, the business, labor, and technology committee in the senate, the transportation and energy committee in the house of representatives, and the transportation committee in the senate.

(d) If a transportation network company purchases an insurance policy under this subsection (3), it shall provide documentation to the commission evidencing that the transportation network company has secured the policy. If the responsibility is placed on a driver to purchase insurance under this subsection (3), the transportation network company shall verify that the driver has purchased an insurance policy under this subsection (3).

(4) A driver's personal automobile insurance policy that complies with part 6 of article 4 of title 10, C.R.S., is sufficient to satisfy the compulsory insurance requirements thereof. An insurance policy required by subsection (2) or subsection (3) of this section:

(a) May be placed with an insurer licensed under title 10, C.R.S., or with a surplus lines insurer authorized under article 5 of title 10, C.R.S.; and

(b) Need not separately satisfy the requirements of part 6 of article 4 of title 10, C.R.S.

(5) Nothing in this section requires a personal automobile insurance policy to provide coverage for the period of time in which a driver is logged into a transportation network company's digital network.

(6) If more than one insurance policy provides valid and collectible coverage for a loss arising out of an occurrence involving a motor vehicle operated by a driver, the responsibility for the claim must be divided on a pro rata basis among all of the applicable policies. This equal division of responsibility may only be modified by the written agreement of all of the insurers of the applicable policies and the owners of those policies.

(7) In a claims coverage investigation, a transportation network company shall cooperate with a liability insurer that also insures the driver's transportation network company vehicle, including the provision of relevant dates and times during which an incident occurred that involved the driver while the driver was logged into a transportation network company's digital network.

(8) Nothing in this section modifies or abrogates any otherwise applicable insurance requirements set forth in title 10, C.R.S.

(9) If a transportation network company's insurer makes a payment for a claim covered under comprehensive coverage or collision coverage, the transportation network company shall cause its insurer to issue the payment directly to the business repairing the vehicle or jointly to the owner of the vehicle and the primary lienholder on the covered vehicle. The commission shall not assess any fines as a result of a violation of this subsection (9).



§ 40-10.1-605. Operational requirements

(1) The following requirements apply to the provision of services:

(a) A driver shall not provide services unless a transportation network company has matched the driver to a rider through a digital network. A driver shall not solicit or accept the on-demand summoning of a ride, otherwise known as a "street hail".

(b) A transportation network company shall make available to prospective riders and drivers the method by which the transportation network company calculates fares or the applicable rates being charged and an option to receive an estimated fare.

(c) Upon completion of a prearranged ride, a transportation network company shall transmit to the rider an electronic receipt, either by electronic mail or via text message, documenting:

(I) The point of origin and destination of the prearranged ride;

(II) The total duration and distance of the prearranged ride;

(III) The total fare paid, including the base fare and any additional charges incurred for distance traveled or duration of the prearranged ride; and

(IV) The driver's first name and telephone number.

(d) Before permitting a person to act as a driver on its digital network, a transportation network company shall confirm that the person is at least twenty-one years of age and possesses:

(I) A valid driver's license;

(II) Proof of automobile insurance;

(III) Proof of a Colorado vehicle registration; and

(IV) Within ninety days of June 5, 2014, and pursuant to commission rules, proof that the person is medically fit to drive.

(e) A driver shall not offer or provide transportation network company services for more than twelve consecutive hours.

(f) A transportation network company shall implement an intoxicating substance policy for drivers that disallows any amount of intoxication of the driver while providing services. The transportation network company shall include on its website and mobile device application software a notice concerning the transportation network company's intoxicating substance policy.

(g) (I) A transportation network company shall conduct or have a certified mechanic conduct a safety inspection of a prospective driver's vehicle before it is approved for use as a personal vehicle and shall have periodic inspections of personal vehicles conducted thereafter, at intervals of at least one inspection per year. A safety inspection shall include an inspection of:

(A) Foot brakes;

(B) Emergency brakes;

(C) Steering mechanism;

(D) Windshield;

(E) Rear window and other glass;

(F) Windshield wipers;

(G) Headlights;

(H) Tail lights;

(I) Turn indicator lights;

(J) Stop lights;

(K) Front seat adjustment mechanism;

(L) The opening, closing, and locking capability of the doors;

(M) Horn;

(N) Speedometer;

(O) Bumpers;

(P) Muffler and exhaust system;

(Q) Tire conditions, including tread depth;

(R) Interior and exterior rear-view mirrors; and

(S) Safety belts.

(II) Effective ninety days after June 5, 2014, the commission may also conduct inspections of personal vehicles.

(h) A personal vehicle must:

(I) Have at least four doors; and

(II) Be designed to carry no more than eight passengers, including the driver.

(i) A transportation network company shall make the following disclosure to a prospective driver in the prospective driver's terms of service:

While operating on the transportation network company's digital network, your

personal automobile insurance policy might not afford liability coverage, depending on the policy's terms.

(j) (I) A transportation network company shall make the following disclosure to a prospective driver in the prospective driver's terms of service:

If the vehicle that you plan to use to provide transportation network company

services for our transportation network company has a lien against it, you must notify the lienholder that you will be using the vehicle for transportation services that may violate the terms of your contract with the lienholder.

(II) The disclosure set forth in subparagraph (I) of this paragraph (j) must be placed prominently in the prospective driver's written terms of service, and the prospective driver must acknowledge the terms of service electronically or by signature.

(k) A transportation network company shall make available to a rider a customer support telephone number on its digital network or website for rider inquiries.

(l) The disclosure requirements set forth in this subsection (1) take effect on July 1, 2014.

(m) (I) A transportation network company shall not disclose to a third party any personally identifiable information concerning a user of the transportation network company's digital network unless:

(A) The transportation network company obtains the user's consent to disclose personally identifiable information;

(B) Disclosure is necessary to comply with a legal obligation; or

(C) Disclosure is necessary to protect or defend the terms and conditions for use of the service or to investigate violations of the terms and conditions.

(II) The limitation on disclosure does not apply to the disclosure of aggregated user data and other information about the user that is not personally identifiable.

(n) Any taxicab company or shuttle company authorized by the commission under this article may convert to a transportation network company model or may set up a subsidiary or affiliate transportation network company. In converting to a transportation network company model or setting up a transportation network company subsidiary or affiliate, a taxicab company or shuttle company authorized by the commission under this article may completely or partially suspend its certificate of public convenience and necessity issued under section 40-10.1-201. During the period of suspension of its certificate of public convenience and necessity, a taxicab company, shuttle company, or a subsidiary or affiliate of a taxicab company or shuttle company is exempt from taxi or shuttle standards under this article, the standards concerning the regulation of rates and charges under article 3 of this title, and any commission rules regarding common carriers promulgated under this article or article 3 of this title.

(o) Each transportation network company shall require that each personal vehicle providing transportation network company services display an exterior marking that identifies the personal vehicle as a vehicle for hire.

(2) A transportation network company or a third party shall retain true and accurate inspection records for at least fourteen months after an inspection was conducted for each personal vehicle used by a driver.

(3) (a) Before a person is permitted to act as a driver through use of a transportation network company's digital network, the person shall:

(I) Obtain a criminal history record check pursuant to the procedures set forth in section 40-10.1-110 as supplemented by the commission's rules promulgated under section 40-10.1-110 or through a privately administered national criminal history record check, including the national sex offender database; and

(II) If a privately administered national criminal history record check is used, provide a copy of the criminal history record check to the transportation network company.

(b) A driver shall obtain a criminal history record check in accordance with subparagraph (I) of paragraph (a) of this subsection (3) every five years while serving as a driver.

(c) (I) A person who has been convicted of or pled guilty or nolo contendere to driving under the influence of drugs or alcohol in the previous seven years before applying to become a driver shall not serve as a driver. If the criminal history record check reveals that the person has ever been convicted of or pled guilty or nolo contendere to any of the following felony offenses, the person shall not serve as a driver:

(A) An offense involving fraud, as described in article 5 of title 18, C.R.S.;

(B) An offense involving unlawful sexual behavior, as defined in section 16-22-102 (9), C.R.S.;

(C) An offense against property, as described in article 4 of title 18, C.R.S.; or

(D) A crime of violence, as described in section 18-1.3-406, C.R.S.

(II) A person who has been convicted of a comparable offense to the offenses listed in subparagraph (I) of this paragraph (c) in another state or in the United States shall not serve as a driver.

(III) A transportation network company or a third party shall retain true and accurate results of the criminal history record check for each driver that provides services for the transportation network company for at least five years after the criminal history record check was conducted.

(IV) A person who has, within the immediately preceding five years, been convicted of or pled guilty or nolo contendere to a felony shall not serve as a driver.

(4) (a) Before permitting an individual to act as a driver on its digital network, a transportation network company shall obtain and review a driving history research report for the individual.

(b) An individual with the following moving violations shall not serve as a driver:

(I) More than three moving violations in the three-year period preceding the individual's application to serve as a driver; or

(II) A major moving violation in the three-year period preceding the individual's application to serve as a driver, whether committed in this state, another state, or the United States, including vehicular eluding, as described in section 18-9-116.5, C.R.S., reckless driving, as described in section 42-4-1401, C.R.S., and driving under restraint, as described in section 42-2-138, C.R.S.

(c) A transportation network company or a third party shall retain true and accurate results of the driving history research report for each driver that provides services for the transportation network company for at least three years.

(5) If any person files a complaint with the commission against a transportation network company or driver, the commission may inspect the transportation network company's records as reasonably necessary to investigate and resolve the complaint.

(6) (a) A transportation network company shall provide services to the public in a nondiscriminatory manner, regardless of geographic location of the departure point or destination, once the driver and rider have been matched through the digital network; race; ethnicity; gender; sexual orientation, as defined in section 2-4-401 (13.5), C.R.S.; gender identity; or disability that could prevent customers from accessing transportation. A driver shall not refuse to transport a passenger unless:

(I) The passenger is acting in an unlawful, disorderly, or endangering manner;

(II) The passenger is unable to care for himself or herself and is not in the charge of a responsible companion; or

(III) The driver has already committed to providing a ride for another rider.

(b) A transportation network company shall not impose additional charges for providing services to persons with physical or mental disabilities because of those disabilities.

(c) A driver shall permit a service animal to accompany a rider on a prearranged ride.

(d) If a rider with physical or mental disabilities requires the use of the rider's mobility equipment, a driver shall store the mobility equipment in the vehicle during a prearranged ride if the vehicle is reasonably capable of storing the mobility equipment. If the driver is unable to store a rider's mobility equipment in the driver's vehicle, the driver shall refer the rider to another driver or transportation service provider with a vehicle that is equipped to accommodate the rider's mobility equipment.

(7) (a) A transportation network company is not liable for a driver's violation of subsection (6) of this section unless the driver's violation has been previously reported to the transportation network company in writing, and the transportation network company has failed to reasonably address the alleged violation. The commission shall afford a transportation network company the same due process rights afforded transportation providers in defending against civil penalties assessed by the commission.

(b) The commission may assess a civil penalty up to five hundred fifty dollars under this subsection (7).

(8) Within ten days of receiving a complaint about a driver's alleged violation of subsection (6) of this section, the commission shall report the complaint to the transportation network company for which the driver provides services.

(9) A driver shall immediately report to the transportation network company any refusal to transport a passenger pursuant to paragraph (a) of subsection (6) of this section, and the transportation network company shall annually report all such refusals to the commission in a form and manner determined by the commission.



§ 40-10.1-606. Permit required for transportation network companies - penalty for violation - rules

(1) A person shall not operate a transportation network company in Colorado without first having obtained a permit from the commission.

(2) The commission shall issue a permit to each transportation network company that meets the requirements of this part 6 and pays an annual permit fee of one hundred eleven thousand two hundred fifty dollars to the commission. The commission may adjust the annual permit fee by rule to cover the commission's direct and indirect costs associated with implementing this part 6.

(3) The commission shall determine the form and manner of application for a transportation network company permit.

(4) The commission may take action against a transportation network company as set forth in section 40-10.1-112, including issuing an order to cease and desist and suspending, revoking, altering, or amending a permit issued to the transportation network company.

(5) (a) For a violation of this part 6 or a failure to comply with a commission order, decision, or rule issued under this part 6, a transportation network company is subject to the commission's authority under sections 40-7-101, 40-7-112, 40-7-113, 40-7-115, and 40-7-116.

(b) The commission shall not assess a penalty against a driver.

(6) The commission may deny an application under this part 6 or refuse to renew the permit of a transportation network company based on a determination that the transportation network company has not satisfied a civil penalty arising out of an administrative or enforcement action brought by the commission.



§ 40-10.1-607. Fees - transportation network company fund - creation

The commission shall transmit all fees collected pursuant to this part 6 to the state treasurer, who shall credit the fees to the transportation network company fund, which is hereby created in the state treasury. The moneys in the fund are continuously appropriated to the commission for the purposes set forth in this part 6. All interest earned from the investment of moneys in the fund is credited to the fund. Any moneys not expended at the end of the fiscal year remain in the fund and do not revert to the general fund or any other fund.



§ 40-10.1-608. Rules

(1) The commission may promulgate rules consistent with this part 6, including rules concerning administration, fees, and safety requirements.

(2) The commission may promulgate rules requiring a transportation network company to maintain and file with the commission evidence of financial responsibility and proof of the continued validity of the insurance policy, surety bond, or self-insurance, but shall not require a transportation network company to file a copy of the insurance policy.









Article 10.5 - Unified Carrier Registration System

§ 40-10.5-101. Definitions

As used in this article, unless the context otherwise requires:(1) "Commission" means the public utilities commission of the state of Colorado.(2) "Unified carrier registration system" means the unified carrier registration system authorized by section 4305 of the federal "Unified Carrier Registration Act of 2005", 49 U.S.C. sec. 14504a, as amended.



§ 40-10.5-102. Registration required - rules of commission

(1) On and after the repeal of sections 40-10-120 and 40-11-115, which occurred on September 25, 2007, a motor carrier, motor private carrier, broker, freight forwarder, leasing company, or other person required to register with the United States department of transportation under the unified carrier registration system:

(a) Shall not engage in, or contract for, any interstate transportation of persons or property on any public highway in this state without first so registering; and

(b) Shall comply with all applicable rules of the commission.

(2) For purposes of carrying out the provisions of this article and relevant federal statutes and rules, the commission:

(a) Shall participate in the uniform carrier registration system;

(b) Is vested with the legal authority to administer the unified carrier registration agreement for the state of Colorado; and

(c) Has the power to promulgate such rules as are necessary for the proper administration and enforcement of this article. Such rules may include, without limitation, rules establishing registration fees and other fees sufficient to cover the direct and indirect costs of administration and enforcement of this article. All fees collected under this article shall be transmitted to the state treasurer, who shall credit them to the public utilities commission motor carrier fund, created in section 40-2-110.5.






Article 11 - Contract Motor Carriers



Article 11.5 - Independent Contractors - Motor Carriers

§ 40-11.5-101. Independent contractors - motor carriers

Notwithstanding article 10.1 of this title, common carriers and contract carriers may use independent contractors.



§ 40-11.5-102. Lease provisions

(1) Leases between motor carriers or contract carriers and independent contractors may contain, but need not be limited to, the following provisions:

(a) (I) The independent contractor, working with a certificated taxi or limousine carrier, may either lease a motor vehicle owned by the certificated carrier or may own the motor vehicle and lease it to the certificated carrier, who may release the vehicle to the independent contractor.

(II) The independent contractor, working with a certificated common carrier or contract carrier, other than a certificated taxi or limousine carrier, may own the motor vehicle and lease it to the certificated carrier.

(b) The lease may require the independent contractor to be instructed in the method of the carrier's operation, and to be familiar with federal, state, and municipal statutes, ordinances, and regulations. The lease may further require the certificated carrier or contract carrier to enforce compliance with such federal, state, and municipal statutes, ordinances, and regulations by the independent contractor. Compliance with the provisions of this paragraph (b) shall not affect the status of the independent contractor as an independent contractor for purposes of this article.

(c) The lease may provide for the transportation services to be accomplished personally by the independent contractor.

(d) The lease may provide for uniformity, on the body of the motor vehicle being used, of color and any written displays.

(e) The lease may provide for periodic driver safety training.

(f) The lease may provide for some control over any assistant working with the independent contractor relating to the enforcement of, and compliance with, federal, state, and municipal statutes, ordinances, and regulations.

(g) The lease may establish a specific number of hours to complete a particular shipment of goods and may provide for the creation of shifts which are primarily created to make available transportation equipment on a basis established to meet public need and necessity, and to provide adequate service to the public at all times.

(h) The lease may provide for certain regulations in the event radio telecommunication procedures are used between the certificated carrier or contract carrier and the driver of the vehicle.

(i) The lease may provide that the independent contractor only work for the certificated carrier or contract carrier as a driver during the time the independent contractor is operating the motor vehicle pursuant to the lease.

(j) The lease may prohibit the independent contractor from individually advertising the services being offered while driving for the certificated carrier or contract carrier pursuant to the terms of the lease.

(k) The lease may provide for the carrier to pay the independent contractor's fees when the carrier accepts charge vouchers for services rendered to customers.

(2) The lease may be terminated by any party, but nothing in this section shall be construed as relieving an independent contractor from the obligation of completing an accepted trip.

(3) The lease need not be for a term certain.

(4) Leases containing provisions pursuant to paragraphs (a), (b), (e), (f), (g), (h), and (i) of subsection (1) of this section shall be presumed prima facie evidence of an independent contractor relationship between the parties to the lease. This presumption may be overcome by clear and convincing evidence of an employment relationship between the parties to the lease considering only factors not in the lease. Leases containing the other optional provisions shall not change the characterization of the relationship evidenced by the lease.

(5) (a) Any lease or contract executed pursuant to this section shall provide for coverage under workers' compensation or a private insurance policy that provides similar coverage.

(b) For purposes of this subsection (5), "similar coverage" means disability insurance for on and off the job injury, health insurance, and life insurance. The specifications of such insurance, including the amount of any deductible, shall meet or exceed standards set by the division of insurance in the department of regulatory agencies, and such standards shall specify that the benefits offered by such insurance coverage shall be at least comparable to the benefits offered under the workers' compensation system.

(c) The lease shall provide for the payment of such coverage by either the lessor or lessee. If the lease provides for the lessee to pay for such coverage, proof of coverage shall be maintained by the lessor for the duration of the lease and the lessor shall not have liability for failure of compliance by the lessee.






Article 12 - Commercial Carriers - Motor Vehicles



Article 13 - Towing Carriers - Motor Vehicles



Article 14 - Carriers of Household Goods



Article 15 - Intrastate Telecommunications Services

Part 1 - General Provisions

§ 40-15-101. Legislative declaration

The general assembly hereby finds, determines, and declares that it is the policy of the state of Colorado to promote a competitive telecommunications marketplace while protecting and maintaining the wide availability of high-quality telecommunications services. Such goals are best achieved by legislation that brings telecommunications regulation into the modern era by guaranteeing the affordability of basic telephone service while fostering free market competition within the telecommunications industry. The general assembly further finds that the technological advancements and increased customer choices for telecommunications services generated by such market competition will enhance Colorado's economic development and play a critical role in Colorado's economic future. However, the general assembly recognizes that the strength of competitive force varies widely between markets and products and services. Therefore, to foster, encourage, and accelerate the continuing emergence of a competitive telecommunications environment, the general assembly declares that flexible regulatory treatments are appropriate for different telecommunications services.



§ 40-15-102. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(2) "Advanced features" means custom calling features known as speed dialing, 3-way calling, call forwarding, and call waiting.

(3) "Basic local exchange service" or "basic service" means the telecommunications service that provides:

(a) A local dial tone;

(b) Local usage necessary to place or receive a call within an exchange area; and

(c) Access to emergency, operator, and interexchange telecommunications services.

(3.3) "Broadband" or "broadband service" means broadband internet service provided over a broadband network.

(3.5) "Broadband internet service" means a retail service that transmits and receives data from the customer's property or determined point of presence to substantially all internet endpoints. The term includes any capabilities that are incidental to and enable the operation of the broadband service.

(3.7) "Broadband network" means the plant, equipment, components, facilities, hardware, and software used to provide broadband internet service at measurable speeds of at least four megabits per second downstream and one megabit per second upstream or at measurable speeds at least equal to the federal communications commission's definition of high-speed internet access or broadband, whichever is faster, with:

(a) Sufficiently low latency to enable the use of real-time communications, including voice-over-internet-protocol service; and

(b) Either no usage limits or usage limits that are reasonably comparable to those found in urban areas for the same technology.

(4) "Centron and centron-like services" means services which provide custom switching features which include but are not limited to distributive dial tone, select number screening, toll restriction and screening, nonattendant busy out, nonattend and call transfer, and select trunk hunting and screening.

(4.5) "Commercial mobile radio service" or "CMRS" means cellular or wireless service, personal communications service, paging service, radio common carrier service, radio mobile service, or enhanced specialized mobile radio service.

(5) "Commission" means the public utilities commission of the state of Colorado.

(5.5) "Competitive local exchange carrier" or "CLEC" means a local exchange provider that is not the incumbent local exchange carrier in an identified exchange area.

(6) "Deregulated telecommunications services" means telecommunications services not subject to the jurisdiction of the commission pursuant to part 4 of this article.

(6.5) "Distributed equitably" means that distribution by the commission of high cost support mechanism funding to eligible providers shall be accomplished using regulatory principles that are neutral in their effect, that do not favor one class of providers over another, and that do not cause any eligible telecommunications provider to experience a reduction in its high cost support mechanism support revenue requirement based upon commission rules that are not applicable to other telecommunications providers.

(6.7) "Eligible applicant" means an applicant seeking grant funding for a proposed broadband project under section 40-15-509.5 with a sufficient business track record to indicate that the applicant's operations will be sustainable after receiving infrastructure support under section 40-15-509.5. The term is limited to for-profit entities; except that a nonprofit telephone cooperative, including its affiliates and subsidiaries, or a nonprofit rural electric association that existed on May 10, 2014, qualifies as an "eligible applicant". The term is not limited to a current recipient of high cost support mechanism funds.

(7) "Emerging competitive telecommunications services" means telecommunications services subject to regulation by the commission pursuant to part 3 of this article.

(8) "Exchange area" means a geographic area established by the commission that is used in providing basic local exchange service.

(8.5) "FCC" means the federal communications commission.

(9) "Functionally equivalent" refers to services or products which perform the same or similar tasks or functions to obtain substantially the same result at reasonably comparable prices.

(9.3) "Incumbent local exchange carrier" or "ILEC" has the meaning set forth in 47 U.S.C. sec. 251 (h).

(9.5) "Incumbent provider" means a provider that offers broadband internet service in an unserved area, but that is not providing a broadband network in that area.

(10) "Information services" has the same meaning as set forth in 47 U.S.C. sec. 153.

(10.5) "Infrastructure" means the facilities or equipment used in the deployment of broadband service.

(11) "Interexchange provider" means a person who provides interexchange telecommunications service.

(12) "Interexchange telecommunications service" means telephone service between exchange areas that is not included in basic local exchange service.

(13) "InterLATA" means telecommunications services between LATAs.

(14) "InterLATA interexchange telecommunications service" means long-distance service between LATAs.

(14.5) "Internet-protocol-enabled service" or "IP-enabled service" means a service, functionality, or application, other than voice-over-internet protocol, that uses internet protocol or a successor protocol and enables an end user to send or receive a voice, data, or video communication in internet protocol format or a successor format, utilizing a broadband connection at the end user's location.

(15) "IntraLATA" means telecommunications service provided within one LATA.

(16) "IntraLATA interexchange telecommunications service" means long-distance service within a LATA.

(17) "LATA" means each local access and transport area which has been designated in this state by the commission. A LATA may encompass more than one contiguous local exchange area in this state which serves common social, economic, or other purposes, even where such area transcends municipal or other local governmental boundaries.

(17.5) "Local entity" means elected members of a county government, municipal government, school district, or board of cooperative educational services in an unserved area.

(18) "Local exchange provider" or "local exchange carrier" means any person authorized by the commission to provide basic local exchange service.

(19) "New products and services" means any new product or service introduced separately or in combination with other products and services after January 1, 1988, which is not functionally required to provide basic local exchange service and any new product or service which is introduced after January 1, 1988, which is not a repackaged current product or service or a direct replacement for a regulated product or service. Repackaging any product or service deregulated under part 4 of this article with any service regulated under part 2 or 3 of this article shall not be considered a new product or service.

(19.3) "Nondiscriminatory and competitively neutral basis" means that decisions by the commission concerning the distribution of high cost support mechanism funding to eligible providers shall be made using regulatory principles that are neutral in their effect, that do not favor one class of providers over another, and that do not result in the imposition of regulatory requirements or costs on one class of eligible providers that are not imposed on others.

(19.5) "Nonoptional operator services" means operator services requiring an operator for individualized call processing or specialized or alternative billing, including, without limitation, credit card calls, calls billed to a third number, collect calls, and person-to-person calls.

(20) "Operator services" means services, other than directory assistance, provided either by live operators or by the use of recordings or computer-voice interaction to enable customers to receive individualized and select telephone call processing or specialized or alternative billing functions. "Operator services" includes nonoptional operator services, optional operator services, and operator services necessary for the provision of basic local exchange service.

(20.3) "Operator services necessary for the provision of basic local exchange service" means operator services provided when operator intervention is required to complete a local call or obtain access to emergency services or to directory assistance.

(20.6) "Optional operator services" means operator services not defined in subsection (19.5) or (20.3) of this section, including, without limitation, operator services provided in connection with conference calling, foreign language translation, operator services to provide telephone service to inmates at penal institutions, and voice messaging.

(21) "Premium services" means any enhanced or improved product or service offered by a telecommunications service provider that is not functionally required for the provision of basic local exchange or interexchange service and that the customer may purchase at his or her option.

(22) "Private line service" means any point-to-point or point-to-multipoint service dedicated to the exclusive use of an end user for the transmission of any telecommunications services.

(23) (a) "Private telecommunications network" means a system, including the construction, maintenance, or operation of such system, for the provision of telecommunications service, or any portion of such service, by a person or entity for the sole and exclusive use of such person or entity and not for resale, directly or indirectly.

(b) Repealed.

(c) Construction, maintenance, or operation of a private telecommunications network shall not constitute the provision of public utility service, and such network shall not be subject to any of the provisions of this article or of articles 1 to 7 of this title.

(24) "Regulated telecommunications services" means telecommunications services treated as public utility services subject to the jurisdiction of the commission.

(24.5) "Rural telecommunications provider" means a local exchange provider that meets one or more of the following conditions:

(a) Provides common carrier service to any local exchange carrier study area, as defined by the commission, that does not include either:

(I) Any incorporated place of ten thousand inhabitants or more, or any part thereof, based on the most recently available population statistics of the United States bureau of the census; or

(II) Any territory, incorporated or unincorporated, included in an urbanized area, as defined by the United States bureau of the census as of August 10, 1993;

(b) Provides telephone exchange service, including exchange access, to fewer than fifty thousand access lines;

(c) Provides telephone exchange service to any local exchange carrier study area, as defined by the commission, with fewer than one hundred thousand access lines; or

(d) Has less than fifteen percent of its access lines in communities of more than fifty thousand inhabitants.

(25) "Special access" means any point-to-point or point-to-multipoint service provided by a local exchange provider dedicated to the exclusive use of any interexchange provider for the transmission of any telecommunications services.

(26) "Special arrangements" means custom assemblies of optional manufactured products which allow users to select nonstandard interfaces and switched or dedicated facilities in combinations for select, specialized custom applications, including but not limited to combinations of microwave, coaxial or copper cable, fiber optics, multiplexing equipment, or specialized electronics. "Special arrangements" does not include access.

(27) "Special assemblies" means services provided to customers who require special or nonstandard conditioning for interoffice or intraoffice connections or image-data use interruptions for combination lines.

(28) "Switched access" means the services or facilities furnished by a telecommunications provider to interexchange providers that allow them to use the basic exchange network for origination or termination of interexchange telecommunications service.

(29) "Telecommunications service" and "telecommunications" have the same meaning as set forth in 47 U.S.C. sec. 153.

(30) Repealed.

(31) "Toll service" means a type of telecommunications service, commonly known as long-distance service, that is provided on an intrastate basis and that is:

(a) Not included as a part of basic local exchange service;

(b) Provided between local calling areas; and

(c) Billed to the customer separately from basic local exchange service.

(32) (a) "Unserved area" means an area of the state that:

(I) Lies outside of municipal boundaries or is a city with a population of fewer than five thousand inhabitants; and

(II) Consists of one or more contiguous census blocks in which a majority of the households lack access to at least one provider of a broadband network that uses satellite technology and at least one provider of a broadband network that uses nonsatellite technology.

(b) "Unserved area" also means any portion of a state or interstate highway corridor that lacks access to a provider of a broadband network.

(33) "Voice-over-internet protocol service" or "VoIP service" means a service that:

(a) Enables real-time, two-way voice communications originating from or terminating at a user's location in internet protocol or a successor protocol;

(b) Utilizes a broadband connection from the user's location; and

(c) Permits a user to generally receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network.



§ 40-15-103. Application of part

The provisions of this part 1 shall apply throughout this article, unless specifically otherwise stated.



§ 40-15-104. Powers of local government

Nothing in this article shall be construed to supersede any existing powers of a local government.



§ 40-15-105. Nondiscriminatory access charges

(1) No local exchange provider shall, as to its pricing and provision of access, make or grant any preference or advantage to any person providing telecommunications service between exchanges nor subject any such person to, nor itself take advantage of, any prejudice or competitive disadvantage for providing access to the local exchange network. Access charges by a local exchange provider shall be cost-based, as determined by the commission, but shall not exceed its average price by rate element and by type of access in effect in the state of Colorado on July 1, 1987.

(2) At its option, any rural telecommunications provider may, in lieu of the provisions of subsection (1) of this section, remain under the jurisdiction of the commission pursuant to part 2 of this article. A rural telecommunications provider operating under this subsection (2) may at any time apply to the commission for regulatory relief under section 40-15-203 or 40-15-207. Such rural telecommunications provider, upon the granting of regulatory relief, shall provide access services under the conditions established in subsection (1) of this section; except that the commission shall set the maximum price for access services for such provider.

(3) Contracts for access pursuant to subsection (1) of this section shall be filed with the commission and open to review by other purchasers of such access to assure compliance with the provisions of this section. Prior to such review, the purchaser desiring such review shall execute a nondisclosure agreement as determined by the commission for the protection of business and trade secrets.



§ 40-15-106. Cross-subsidization prohibited - illegal restraint of trade

The price of telecommunications services or products which are not subject to the jurisdiction of the commission shall not be priced below cost by use of subsidization from customers of services and products subject to the jurisdiction of the commission, and any such cross-subsidization is deemed to be an illegal restraint of trade subject to the provisions of article 4 of title 6, C.R.S.



§ 40-15-107. Powers of commission - inspection of books and documents - confidentiality of information obtained through audit

(1) The commission shall administer and enforce all provisions of this article, and, in addition to any other powers under articles 1 to 7 of this title, the commission has the right to inspect the books and documents of the local exchange provider. The local exchange provider shall supply additional relevant and material information to the commission as needed. In addition, the commission has the right to inspect the books and records of any affiliate of a local exchange provider which provides telecommunications service under part 2, 3, or 4 of this article, if, in the provision of such service, the affiliate uses a plant or incurs costs that are joint and common to the provision of any basic local exchange service of the local exchange provider regulated under part 2 of this article.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), all information, documents, and copies thereof provided to the commission, a commissioner, or any person employed by the commission in connection with an audit, whether such audit is conducted pursuant to this section or pursuant to any other authority granted to the commission by law, shall be given confidential treatment and shall not be made public by the commission or any other person without either:

(I) The prior written consent of the person providing such information, documents, or copies; or

(II) A court order issued pursuant to section 24-72-204 (5), C.R.S.

(b) This subsection (2) shall not be construed to shield from disclosure information, documents, and copies thereof that are in the commission's possession through the exercise of the commission's audit authority and that are otherwise subject to disclosure under the Colorado open records law, part 2 of article 72 of title 24, C.R.S. The commission may consider whether to change the status of reports provided to it on a nonconfidential basis.

(3) The commission shall have no authority to regulate telephone or telecommunications service from inmates at penal institutions.



§ 40-15-108. Cost methodologies

(1) Any local exchange provider which provides facilities or equipment for use by interstate users or providers of telecommunications services shall separate all investments and expenses associated therewith according to applicable federal separations procedures and agreements.

(2) Any provider of telecommunications service which offers both regulated and deregulated telecommunications service shall segregate its intrastate investments and expenses in accordance with allocation methodologies as prescribed by the commission to ensure that deregulated telecommunications services are not subsidized by regulated telecommunications services.



§ 40-15-109. Assurance of interconnections - averaging of rates

(1) If a local exchange provider does not have interconnection with an interexchange provider, the commission may order any provider of interexchange service in the state to interconnect with the local exchange provider. Nothing in this subsection (1) shall require a rural telecommunications provider to provide interexchange telecommunications service.

(2) All providers of interexchange voice grade telecommunications service shall average their interexchange voice grade rates on a statewide basis. Nothing in this section shall be construed to prohibit volume discounts or other discounts in promotional offerings.

(3) The commission may provide for just and equitable compensation upon application of an interexchange provider subject to subsection (1) or (2) of this section.



§ 40-15-110. Provision of regulated and deregulated service

Nothing in this article shall be construed to preclude a single entity from offering and providing services under parts 2, 3, and 4 of this article.



§ 40-15-111. Regulation of the discontinuation or rearrangement of basic local exchange service - measured or message rate service not required

(1) Every local exchange provider shall continue to offer and provide basic local exchange service in any exchange area it serves immediately prior to July 2, 1996, unless the commission determines that an alternative provider offers or provides functionally equivalent service to the customers in such exchange area.

(2) Rearrangements of exchange areas shall require a determination by the commission that such rearrangement will promote the public interest and welfare and will not adversely impact the public switched network of the affected local exchange provider or such provider's financial integrity.

(3) Measured or message rate service for end user customers shall not be required in order for such customers to obtain basic local exchange service unless the commission so orders.

(4) A telecommunications provider shall not base its charges for basic local exchange service on the volume or amount of data or voice traffic of an individual subscriber except with the prior approval of the commission following notice and the opportunity for a hearing.



§ 40-15-112. Unauthorized change of telecommunications provider

(1) No provider of telecommunications service shall request the transfer of a customer's account, wholly or in part, to another provider of the same or a similar telecommunications service unless one or more of the following conditions has been met:

(a) The provider to whom the customer's account is to be transferred has obtained from the customer a document, signed by the customer, that contains a clear, conspicuous, and unequivocal request by the customer for a change of provider; or

(b) The provider to whom the customer's account is to be transferred has obtained the customer's oral authorization for the transfer and can furnish proof of such authorization through verification by an independent third party, electronic records, or any other manner prescribed by the commission by rule.

(2) (a) If the customer is not an individual, a document, authorization, or request referenced in subsection (1) of this section shall be valid only if given by an authorized representative of the customer, who shall provide proof of such authority.

(b) A document shall not be valid under paragraph (a) of subsection (1) of this section if it is presented to the customer for signature in connection with a sweepstakes or other game of chance.

(3) A telecommunications provider who initiates an unauthorized change in a customer's telecommunications provider in violation of this section is liable:

(a) To the customer, the customer's previously selected provider, or both, as determined by the commission, for all intrastate long distance charges, interstate long distance charges, local exchange service charges, provider switching fees, the value of any premiums to which the customer would have been entitled, and other relevant charges incurred by the customer during the period of the unauthorized change; and

(b) To the customer's local exchange provider for the change fees for the unauthorized change and reinstating the customer to the original provider.



§ 40-15-113. Unauthorized charge for services

(1) A provider of telecommunications service shall not engage in the following activities:

(a) Charging a customer for goods or services without the customer's authorization;

(b) Adding charges for goods or services to the customer's bill without the customer's authorization; or

(c) When providing billing services for a telecommunications provider, knowingly or recklessly participating in charging or billing a customer for goods or services without the customer's authorization to add the goods or services to the customer's bill; except that, in accordance with federal law, this paragraph (c) does not apply to a provider of CMRS services.

(2) A customer is not liable for an amount charged in violation of this section.

(3) The commission shall maintain and keep available data on the incidence of complaints in violation of this section.






Part 2 - Regulated Telecommunications Services

§ 40-15-201. Regulation by commission

(1) For purposes of this part 2, except as otherwise provided in this title, each provider of basic local exchange service is declared to be affected with a public interest and a public utility subject to the provisions of articles 1 to 7 of this title, so far as applicable, including the regulation of all rates and charges pertaining to local exchange companies; except that, if a provider applies for and receives commission approval of an alternative form of regulation, or if a provider is a rural telecommunications provider subject to simplified regulatory treatment under section 40-15-203.5 or 40-15-503 (2)(d), the commission shall not consider the provider's overall rate of return or overall revenue requirements when determining the just and reasonable rate for a particular product or service. The commission may promulgate rules as necessary to implement this part 2.

(2) Basic emergency service is declared to be subject to regulation under this part 2 and subject to potential reclassification under section 40-15-207.



§ 40-15-202. Certificate required

(1) No provider of services regulated in this part 2 shall operate in this state except in accordance with the provisions of this part 2.

(2) No provider of services regulated in this part 2 shall operate within this state without first having obtained from the commission a certificate declaring that the present or future public convenience and necessity requires or will require such operation, unless such operation is authorized by section 40-5-102.

(3) The commission is authorized to issue a certificate of public convenience and necessity to a provider of services regulated in this part 2, and the commission may attach to the exercise of the rights granted by said certificate such terms and conditions as, in its judgment, the public convenience and necessity may require.

(4) A provider of services regulated in this part 2 holding a certificate of public convenience and necessity to offer or provide basic local exchange service or a provider of services regulated in this part 2 that had authority lawfully to offer or provide basic local exchange service immediately prior to July 2, 1987, without a certificate of public convenience and necessity shall continue to have such authority without having to make application to the commission for additional or continued authority.



§ 40-15-203. Manner of regulation - refraining from regulation

(1) to (5) Repealed.

(6) (a) Upon its own motion or application of a provider of telecommunications service regulated under this part 2, the commission may, in lieu of reclassification of a service under section 40-15-207, examine whether it should refrain from regulation and may refrain from regulation for competitive need for specific telecommunications service otherwise subject to its jurisdiction.

(b) The commission shall approve or deny any such application for refraining from regulation for competitive need within one hundred eighty days after the filing of the application; except that the commission may, by order, defer the period within which it must act for one additional period of sixty days. If the commission has not acted on any such application within the appropriate time period permitted, the application shall be deemed granted.

(7) The authority granted the commission pursuant to this section is in addition to, and not a limitation upon, other powers of the commission, and such authority shall not be construed to be the sole or exclusive means by which the commission may refrain from regulation under this title.

(8) Notwithstanding the provisions of this section, no expenses incurred in the solicitation and the provision of services under this section shall be paid, directly or indirectly, by the subscribers of the applicant's regulated services.



§ 40-15-203.5. Simplified regulatory treatment for rural telecommunications providers

The commission, with due consideration of the public interest, quality of service, financial condition, and just and reasonable rates, shall grant regulatory treatment that is less comprehensive than otherwise provided for under this article to rural telecommunications providers as defined in section 40-15-102 (24.5). The commission shall issue policy statements and rules and regulations that maintain reasonable regulatory oversight and that consider the cost of regulation in relation to the benefit derived from such regulation. These rules and regulations shall encourage the cost effective deployment and use of modern telecommunications technology. All proposed rules applicable to rural telecommunications providers that come before the commission shall consider the economic impact on rural telecommunications providers and their subscribers. The commission and rural telecommunications providers are encouraged to work together in a cooperative and proactive fashion to implement this section.



§ 40-15-204. Transfer of certificate

Any certificate of public convenience and necessity issued pursuant to this part 2 may be sold, assigned, leased, encumbered, or transferred as other property only upon authorization by the commission.



§ 40-15-205. Violations

Violations of this part 2 by a telecommunications provider are subject to enforcement and penalties as provided in article 7 of this title.



§ 40-15-207. Reclassification of services and products

(1) (a) Notwithstanding any other provision of this title, upon its own motion or upon application by any person, the commission shall regulate, pursuant to part 3 of this article, specific telecommunications services regulated under this part 2 upon a finding that there is effective competition in the relevant market for such service and that such regulation under part 3 of this article will promote the public interest and the provision of adequate and reliable service at just and reasonable rates.

(b) In determining whether effective competition for a specific telecommunications service exists, the commission shall make findings, after notice and opportunity for hearing, and shall issue an order based upon consideration of the following factors:

(I) The extent of economic, technological, or other barriers to market entry and exit;

(II) The number of other providers offering similar services in the relevant geographic area;

(III) The ability of consumers in the relevant geographic area to obtain the service from other providers at reasonable and comparable rates, on comparable terms, and under comparable conditions;

(IV) The ability of any provider of such telecommunications service to affect prices or deter competition; and

(V) Such other factors as the commission deems appropriate.

(c) In determining geographic areas under paragraph (b) of this subsection (1), the commission shall not be unduly restrictive.



§ 40-15-208. High cost support mechanism - Colorado high cost administration fund - creation - purpose - operation - rules - report - repeal

(1) (Deleted by amendment, L. 2008, p. 1703, § 3, effective June 2, 2008.)

(2) (a) (I) The commission is hereby authorized to establish a mechanism for the support of universal service, also referred to in this section as the "high cost support mechanism", which must operate in accordance with rules adopted by the commission. The primary purpose of the high cost support mechanism is to provide financial assistance as a support mechanism to:

(A) Local exchange providers in areas without effective competition to help make basic local exchange service affordable and allow the providers to be fully reimbursed for the difference between the reasonable costs incurred in making basic service available to their customers within a rural, high cost geographic support area and a reasonable benchmark rate for basic service, as determined by the commission, after taking into account any amounts that the providers have received under price support mechanisms established by the federal government and by this state, regardless of the classification of basic service under part 2, 3, or 4 of this article; and

(B) Provide access to broadband service through broadband networks in unserved areas pursuant to section 40-15-509.5 only.

(II) The commission shall ensure that no local exchange provider is receiving funds from this or any other source that, together with local exchange service revenues, exceeds the cost of providing local exchange service to the provider's customers. The high cost support mechanism shall be supported and distributed equitably and on a nondiscriminatory, competitively neutral basis through a neutral assessment on all telecommunications providers in Colorado.

(III) The commission, at its regularly scheduled meetings to establish the high cost support mechanism surcharge and surcharge rate shall reduce the amount of the high cost support mechanism surcharge by the following percentages of the new broadband funds allocated in that year pursuant to section 40-15-509.5 (3) from the high cost support mechanism to the broadband fund, created in section 40-15-509.5 (4):

(A) In years 2016 and 2017, five percent;

(B) In years 2018 and 2019, ten percent;

(C) In years 2020 and 2021, fifteen percent; and

(D) In years 2022 and 2023, twenty percent.

(b) Notwithstanding section 24-1-136 (11)(a)(I), on or before December 1 of each year, the commission shall submit a written report to the committees of reference in the senate and house of representatives that are assigned to hear telecommunications issues, in accordance with section 24-1-136, C.R.S., accounting for the operation of the high cost support mechanism during the preceding calendar year and containing the following information, at a minimum:

(I) The total amount of money that the commission determined should constitute the high cost support mechanism from which distributions would be made;

(II) The total amount of money ordered to be contributed through a neutral assessment collected by each telecommunications service provider;

(III) The basis on which the contribution of each telecommunications service provider was calculated;

(IV) The benchmarks used and the basis on which the benchmarks were determined;

(V) The total amount of money that the commission determined should be distributed from the high cost support mechanism;

(VI) The total amount of money distributed to each telecommunications service provider from the high cost support mechanism;

(VII) The basis on which the distribution to telecommunications service providers was calculated;

(VIII) As to each telecommunications service provider receiving a distribution, the amount received by geographic support area and type of customer, the way in which the benefit of the distribution was applied or accounted for;

(IX) The proposed benchmarks, the proposed contributions to be collected through a neutral assessment on each telecommunications provider, and the proposed total amount of the high cost support mechanism from which distributions are to be made for the following calendar year; and

(X) The total amount of distributions made from the high cost support mechanism, directly or indirectly, and how they are balanced by rate reductions by all providers for the same period and a full accounting of and justification for any difference.

(c) If the report submitted pursuant to paragraph (b) of this subsection (2) contains a proposal for an increase in any of the amounts listed in subparagraph (IX) of said paragraph (b), such increase shall be suspended until March 31 of the following year.

(d) Repealed.

(e) In addition to the annual report submitted under paragraph (b) of this subsection (2) by the commission, the department of regulatory agencies shall include in its presentation to the appropriate legislative committee under the requirements of part 2 of article 7 of title 2, C.R.S., an update on the implementation and administration of the high cost support mechanism.

(3) (a) There is hereby created, in the state treasury, the Colorado high cost administration fund, referred to in this section as the "fund", which shall be used to reimburse the commission and its contractors for reasonable expenses incurred in the administration of the high cost support mechanism, including administrative costs incurred in association with broadband service, as determined by rules of the commission. The general assembly shall appropriate annually the moneys in the fund that are to be used for the direct and indirect administrative costs incurred by the commission and its contractors. At the end of any fiscal year, all unexpended and unencumbered moneys in the fund remain in the fund and shall not be credited or transferred to the general fund or any other fund. Based upon the high cost support mechanism, the balance remaining in the fund, and the amount appropriated annually by the general assembly for use by the commission, each year the commission shall determine the nondiscriminatory, competitively neutral assessment on all telecommunications service providers in Colorado that will be necessary to cover the cost of implementing and administering the high cost support mechanism. Only the moneys from the assessment for administering the high cost support mechanism shall be transmitted to the state treasurer, who shall credit the same to the fund. All interest derived from the deposit and investment of moneys in the fund remain in the fund and do not revert to the general fund.

(b) Repealed.

(c) Notwithstanding any provision of paragraph (a) of this subsection (3) to the contrary, on July 31, 2009, the state treasurer shall deduct from the fund an amount equal to the amount transferred to the fund pursuant to Senate Bill 09-272, enacted in 2009, and transfer such amount to the general fund.






Part 3 - Emerging Competitive Telecommunications Service

§ 40-15-301. Regulation by the commission

(1) The commission shall regulate the terms and conditions, including rates and charges, under which telecommunications service pursuant to this part 3 is offered and provided to customers exclusively in accordance with the provisions of sections 40-4-101 (1), 40-4-111, 40-4-112, and 40-5-105 and articles 2, 3, 6, and 7 of this title, unless otherwise specified in this article.

(2) Switched access is declared to be initially subject to regulation under this part 3, subject to section 40-15-307.



§ 40-15-302. Manner of regulation - rules

(1) (a) The commission shall promulgate rules as may be appropriate to regulate services and products provided pursuant to this part 3. In promulgating such rules, the commission shall consider such alternatives to traditional rate of return regulations as flexible pricing, detariffing, and other such manner and methods of regulation as are deemed consistent with the general assembly's expression of intent pursuant to section 40-15-101. If a provider applies for and receives commission approval of an alternative form of regulation, or if a provider is a rural telecommunications provider subject to simplified regulatory treatment under section 40-15-203.5 or 40-15-503 (2)(d), the commission shall not consider the provider's overall rate of return or overall revenue requirements when determining the just and reasonable rate for a particular product or service. A local exchange provider that does not elect an alternative form of regulation and that is subject to rate of return regulation shall furnish such rate of return information as requested by the commission.

(b) (I) For a rural telecommunications provider subject to simplified regulatory treatment under section 40-15-203.5 or 40-15-503 (2)(d), price ceilings shall be established for all products and services regulated under this part 3 as follows:

(A) For switched access service, prices shall not rise above the level in effect on March 31, 1999; except that price ceilings may be adjusted by the commission to conform to its rules concerning the high cost support mechanism established under section 40-15-208 or to conform to any company filing that is subject to the commission's rate-of-return jurisdiction.

(B) For all other products and services, price ceilings shall be established by reference to the prices for such products and services in effect under an alternative form of regulation approved by the commission.

(II) This paragraph (b) shall not be construed to preclude a rural telecommunications provider from electing traditional rate-of-return regulation or requesting price regulation or another alternative form of regulation under part 5 of this article; and the fact of such election or request shall not be considered in connection with a proceeding to adjust prices for products or services offered under any alternative form of regulation.

(2) The commission shall promulgate rules and regulations for the certification of providers of emerging competitive telecommunications services, but nothing in this part 3 shall require the commission to certificate providers of telecommunications service regulated in this part 3.

(3) Repealed.

(4) A provider of telecommunications service holding a certificate of public convenience and necessity to offer or provide services and products regulated pursuant to this part 3 immediately prior to July 2, 1987, shall continue to have such authority without having to make application to the commission for additional or continued authority.

(5) Consistent with section 40-15-301 (1), rates for nonoptional operator services must allow the provider of the services the opportunity to earn a just and reasonable return on the associated used and useful investment, including equipment costs incurred to originate the services. The rates shall be set at or below a single statewide benchmark rate as determined by the commission that is applicable to all providers, unless the commission approves a higher rate. The statewide benchmark rate must apply to all nonoptional operator services regardless of whether the services are provided in connection with a local exchange or interexchange telecommunications service. If the commission approves a rate higher than the benchmark rate, and the commission determines that disclosure of the rate to customers is in the public interest, the commission may require the nonoptional operator services provider to orally disclose, to the person responsible for payment of the telephone call, the total charges for the call and that the charges are higher than the benchmark rate. The nonoptional operator services provider shall make the disclosure at no charge to the caller and before the call is connected, allowing the caller to disconnect before incurring any charges. If the commission finds, after notice and opportunity for a hearing, that a nonoptional operator services provider has violated this subsection (5), the commission may, in addition to other enforcement powers as may be authorized in this title, order any regulated telecommunications service provider to block access to the nonoptional operator services provider for all intrastate operator-handled calls. A regulated telecommunications provider that blocks the access of a nonoptional operator services provider in compliance with an order of the commission and incurs attorney fees or costs to defend the action is entitled to recover its costs and attorney fees in each proceeding. The commission shall promulgate rules necessary to implement this subsection (5).



§ 40-15-302.5. Resellers of toll services - registration required

(1) Interexchange providers shall register with the commission in a form satisfactory to the commission. A registration must include, at a minimum, the following information updated within fifteen days after any change:

(a) The interexchange provider's name and complete address;

(b) All names under which the interexchange provider does business;

(c) All names and identification numbers under which the interexchange provider has registered with the Colorado secretary of state or the Colorado department of revenue;

(d) The name, title, address, and telephone number of an authorized representative to whom the commission may make inquiries; and(e) A toll-free telephone number to which consumer inquiries or complaints may be made.

(2) An interexchange provider that registers in accordance with subsection (1) of this section is exempt from regulation by the commission except as otherwise provided in this section.

(3) For the purpose of enforcing section 40-15-112, the commission may exercise any of the powers conferred under articles 1 to 7 of this title against an interexchange provider and, in cases of complaints filed under section 40-6-108, may order an interexchange provider to make due reparations to the complaining party.

(4) Pursuant to section 24-50-504 (2)(a), C.R.S., the commission shall enter into personal services contracts that create an independent contractor relationship for the administration of this section and section 40-15-112.



§ 40-15-303. Transfer of certificate

Any certificate of public convenience and necessity issued pursuant to this part 3 may be sold, assigned, leased, encumbered, or transferred as other property only upon authorization by the commission.



§ 40-15-304. Violations

Violations of this part 3 by a telecommunications provider are subject to enforcement and penalties as provided in article 7 of this title.



§ 40-15-305. Time period for consideration of deregulation of emerging competitive telecommunications service

(1) (a) Notwithstanding any other provision of this title, upon its own motion or upon application by any person, the commission shall deregulate, pursuant to part 4 of this article, specific telecommunications services subject to this part 3 upon a finding that there is effective competition in the relevant market for such service and that such deregulation will promote the public interest and the provision of adequate and reliable service at just and reasonable rates.

(b) In determining whether effective competition for a specific telecommunications service exists, the commission shall make findings, after notice and opportunity for hearing, and shall issue an order based upon consideration of the following factors as the commission deems applicable in particular cases:

(I) The extent of economic, technological, or other barriers to market entry and exit;

(II) The number of other entities offering similar services;

(III) The ability of consumers to obtain the service from other providers at reasonable and comparable rates, on comparable terms, and under comparable conditions;

(IV) The ability of any provider of such telecommunications service to affect prices or deter competition;

(V) Such other relevant and necessary factors, including but not limited to relevant geographic areas, as the commission deems appropriate.

(c) The commission shall approve or deny any such application for deregulation within one hundred eighty days after the filing of the application; except that the commission may, by order, defer the period within which it must act for one additional period of ninety days upon a finding that the proceeding cannot be completed within one hundred eighty days and that the additional time period is necessary for the commission to adequately and completely fulfill its duty under this subsection (1). If the commission has not acted on any such application within the appropriate time period permitted, the application shall be deemed granted.

(d) In determining geographic areas under paragraph (b) of this subsection (1), the commission shall not be unduly restrictive.

(2) Any telecommunications service or product not defined in part 1 of this article or not already classified pursuant to parts 2 to 4 of this article shall be classified as an emerging competitive telecommunications service under this part 3.



§ 40-15-307. Switched access

Switched access shall not be deregulated pursuant to section 40-15-305 prior to the enactment of enabling legislation authorizing such deregulation.






Part 4 - Deregulation

§ 40-15-401. Services, products, and providers exempt from regulation - definition

(1) The following products, services, and providers are exempt from regulation under this article or under the "Public Utilities Law" of the state of Colorado:

(a) Cable services as defined by section 602(5) of the federal "Cable Communications Policy Act of 1984";

(b) Basic service; except that:

(I) The high cost support mechanism, as described in sections 40-15-208 and 40-15-502, remains effective to support basic service regardless of the classification of basic service or voice-over-internet protocol service in this part 4;

(II) (A) Until July 1, 2016, each incumbent local exchange carrier shall charge a uniform price for basic service throughout its service territory; except that an incumbent local exchange carrier shall not charge a price for basic service that is more than the price that the carrier charged on December 31, 2013, unless the price charged is lower than the urban rate floor prescribed by the federal communications commission. If a carrier charges less than the urban rate floor, the carrier may increase the price to equal but not exceed the urban rate floor; except that, if the commission orders reductions in intercarrier compensation rates, an incumbent local exchange carrier may increase local rates to recover some or all of the lost revenues associated with the commission's action.

(B) As used in this subparagraph (II), "urban rate floor" means the basic local exchange service rate required to be charged in order to prevent a reduction in federal high cost support.

(III) Until July 1, 2016, each incumbent local exchange carrier remains subject to any obligations as provider of last resort, as established by the commission under section 40-15-502 (6), throughout its service territory;

(IV) On and after July 1, 2016, throughout each geographic area for which the commission provides high cost support mechanism distributions for basic service under sections 40-15-208 and 40-15-502 (5), the commission retains the authority to:

(A) Designate providers of last resort under section 40-15-502 (6);

(B) Determine a maximum price for basic service under section 40-15-502 (3)(b);

(C) Prohibit providers from discontinuing basic service, notwithstanding section 40-15-111; and

(D) Audit, investigate, and enforce compliance with regulation permitted in sections 40-15-208, 40-15-401, and 40-15-502 (5);

(V) Providers of basic service remain subject to the following fees and surcharges:

(A) High cost support mechanism assessments calculated under section 40-15-502 (5)(a);

(B) Emergency service surcharges assessed under part 1 of article 11 of title 29, C.R.S., to support 911 service; and

(C) Telecommunications relay service charges assessed under article 17 of this title; and

(VI) If, after July 1, 2018, the commission finds that re-regulation of basic local exchange service is necessary to protect the public interest following a hearing and upon findings of fact and conclusions of law, the commission may regulate basic local exchange service under part 3 of this article.

(c) Commercial mobile radio services;

(d) Repealed.

(e) New products and services other than those included in the definition of basic local exchange service;

(f) Centron and centron-like services;

(g) Special arrangements;

(h) Special assemblies;

(i) Information services;

(j) Optional operator services;

(k) Advanced features;

(l) Special access;

(m) Public coin telephone service;

(n) Retail digital private line service;

(o) Retail private line service with a capacity of at least twenty-four voice grade circuits;

(p) Retail directory assistance;

(p.5) Private telecommunications networks;

(q) Internet-protocol-enabled services;

(r) Voice-over-internet protocol service;

(s) InterLATA toll, except with respect to interexchange carrier registration under section 40-15-302.5, complaints of unauthorized charges on a subscriber's bill, or complaints of changing a subscriber's service without his or her consent; and

(t) IntraLATA toll, except with respect to interexchange carrier registration under section 40-15-302.5, complaints of unauthorized charges on a subscriber's bill, or complaints of changing a subscriber's service without his or her consent.

(2) Nothing in this section affects, modifies, or expands:

(a) An entity's obligations under sections 251 and 252 of the federal "Communications Act of 1934", as amended, and codified in 47 U.S.C. secs. 251 and 252;

(b) Any commission authority over wholesale telecommunications rates, services, agreements, providers, or tariffs;

(c) Any commission authority addressing or affecting the resolution of disputes regarding intercarrier compensation; or

(d) The requirements for the receipt of state or federal financial assistance through a high cost support mechanism.

(3) If a telecommunications service or product is not defined in part 1 of this article and is not classified under part 2 or 3 of this article, the telecommunications service or product is classified as a deregulated telecommunications service under this part 4.

(4) Nothing in this part 4 shall be construed to affect, modify, limit, or expand the commission's authority to regulate basic emergency service.

(5) This section does not affect the establishment or enforcement of standards, requirements, procedures, or procurement policies, applicable to any department, agency, commission, or political subdivision of the state, or to the employees, agents, or contractors of a department, agency, commission, or political subdivision of the state, relating to the protection of intellectual property.



§ 40-15-402. No regulation by the commission - no certificate required

(1) Nothing in articles 1 to 7 of this title or parts 2 and 3 of this article shall apply to deregulated services and products pursuant to this part 4.

(2) No certificate of public convenience and necessity shall be required for the provision of services under this part 4.

(3) The commission may not reclassify deregulated services or products under this part 4 or services and products deregulated by the commission pursuant to section 40-15-305 (1).



§ 40-15-403. General assembly may reregulate

Any telecommunications service or product deregulated pursuant to this part 4 may be reregulated by action of the general assembly.



§ 40-15-404. Dispute - interconnection or access

In the event of a dispute between providers of telecommunications services or products deregulated pursuant to this part 4 concerning the terms, conditions, quality, or compensation for the interconnection or access of lines or facilities between providers, any such provider may apply to the commission for resolution of such dispute. After notice and hearing, the commission shall enter its decision resolving any such interconnection or access dispute.






Part 5 - Telecommunications Policy and Planning

§ 40-15-501. Legislative declaration - purpose and scope of part

(1) The general assembly hereby finds, determines, and declares that competition in the market for basic local exchange service will increase the choices available to customers and reduce the costs of such service. Accordingly, it is the policy of the state of Colorado to encourage competition in this market and strive to ensure that all consumers benefit from such increased competition. The commission is encouraged, where competition is not immediately possible, to utilize other interim marketplace mechanisms wherever possible, with the ultimate goal of replacing the regulatory framework established in part 2 of this article with a fully competitive telecommunications marketplace statewide as contemplated in this part 5.

(2) The general assembly further finds, determines, and declares that:

(a) Wise public policy relating to the telecommunications industry and the other crucial services it provides is in the interest of Colorado and its citizens;

(b) Sound and well-informed decisions need to be made on a continuing basis to ensure that the benefits of existing and new telecommunications services continue to be available to the greatest number of Colorado citizens;

(c) The involvement of telecommunications providers and others with experience and expertise in the area of telecommunications is essential to keep legislators informed of developing technology and evolving markets, thus to avoid costly errors and enhance the efficiency of the state's growing telecommunications network; and

(d) The rural nature of Colorado requires that special rules and support mechanisms be adopted to achieve the goal of ensuring that universal basic local exchange service be available to all residents of the state at reasonable rates. Rules adopted by the commission under this part 5 shall be designed to achieve this goal.

(3) This part 5 is enacted for the following purposes:

(a) To set forth, in concise fashion, the policy of this state in specific subject matter areas within the general topic of telecommunications, both for the guidance of the commission in carrying out its duties under this article and for the information of the citizens of Colorado;

(b) To create a framework for the identification of other subject matter areas should the need arise, the formulation of suggested policies in areas in which a policy direction has not yet been stated, and the reaching of consensus, wherever possible, among parties affected by such policies so as to minimize conflicts, ease the commission's considerable workload, and enhance the efficient delivery of telecommunications services to the public; and

(c) To adapt the regulatory structure of parts 2, 3, and 4 of this article to accommodate multiple providers of telecommunications services and to permit alternate forms of regulation for providers of local exchange service.



§ 40-15-502. Expressions of state policy

(1) Competitive local exchange market. Local exchange telecommunications markets shall be open to competition, under conditions determined by the commission by rule pursuant to this part 5, on or before July 1, 1996.

(2) Basic service. Basic service is the availability of high quality, minimum elements of local exchange telecommunications service, as defined by the commission, at just, reasonable, and affordable rates to all people of the state of Colorado. The commission shall conduct a proceeding no less frequently than every three years to consider the revision of the definition of basic service, with the goal that every citizen of this state shall have access to a wider range of services at rates that are reasonably comparable as between urban and rural areas.

(3) Universal basic service - affordability of basic service.

(a) The commission shall require the furtherance of universal basic service, toward the ultimate goal that basic service be available and affordable to all citizens of the state of Colorado. The general assembly acknowledges the use of low-income telephone assistance programs, including "life-line" and "link-up", and telecommunications relay services for disabled telephone users to further the goal of universal service. The commission may regulate providers of telecommunications services to the extent necessary to assure that universal basic service is available to all consumers in the state at fair, just, and reasonable rates.

(b) (I) Consistent with the public interest goal of maintaining affordable, just, and reasonably priced basic local exchange service for all citizens of the state, the commission shall structure telecommunications regulation to achieve a transition to a fully competitive telecommunications market with the policy that prices for residential basic local exchange service, including zone charges, if any, do not rise above the levels determined by the commission.

(I.5) In determining the appropriate maximum price for residential basic service for each regulated provider, the commission:

(A) Shall consider the changes since May 24, 1995, in the costs of providing such service;

(B) Shall consider the changes since May 24, 1995, in the nationwide average price for comparable service;

(C) Shall consider flexible-pricing tariff options; and

(D) May, for any affected provider, consider the net revenues derived from other services regulated under part 2 or 3 of this article, with the exception of switched access service, notwithstanding any provision of section 40-15-201 to the contrary. Nothing in this sub-subparagraph (D) shall permit the commission to limit the affected provider's overall rate of return or overall revenues when determining the appropriate maximum price for residential basic service for that provider.

(II) The commission may delay or deny a price increase for residential basic service if a provider is in substantial violation of the commission's rules governing quality of service or held service orders.

(III) This section shall not be construed to prohibit the commission from granting an increase in residential basic local exchange service rates for local exchange carriers under rate-of-return regulation if such increase was approved before May 24, 1995, or if, and to the extent that, such increase is necessary to recover a provider's costs associated with investments for network upgrades made for the purpose of provisioning residential basic local exchange service if such investments are approved or required by the commission and not previously included in the calculation of residential basic local exchange service rates.

(IV) (A) For service provided to residential customers outside the base rate area of a local exchange provider, the commission shall limit rate increases to maintain rates at affordable levels and shall employ universal service funding mechanisms as contemplated in subsection (5) of this section to compensate for the high cost of serving such customers in preference to allowing rate increases.

(B) If there are areas within a provider's base rate area, as determined by the commission, that are receiving subsidies, those areas may continue to receive subsidies or be eligible for funding under the universal service support funding mechanisms at the commission's discretion.

(V) If and when additional elements are included in the definition of basic service as a result of review by the commission under subsection (2) of this section, prices may increase as is reasonably necessary to cover the cost and account for the inclusion of such additional elements.

(4) Universal access to advanced service. The general assembly acknowledges the goal of universal access to advanced service to all citizens of this state. The commission shall consider the impact of opening entry to the local exchange market and shall determine whether additional support mechanisms may be necessary to promote this goal if competition for local exchange services fails to deliver advanced services in all areas of the state.

(5) Universal service support mechanisms.

(a) In order to accomplish the goals of universal basic service, universal access to advanced service under section 40-15-509.5, and any revision of the definition of basic service under subsection (2) of this section, the commission shall create a system of support mechanisms to assist in the provision of basic service in high-cost areas that are without effective competition for basic service, applying the factors stated in section 40-15-207; except that support provided in a particular geographic support area is not affected until the commission makes a finding applying the factors listed in section 40-15-207. The commission shall fund these support mechanisms equitably and on a nondiscriminatory, competitively neutral basis through assessments, which may include a rate element, on all telecommunications service providers in Colorado, and the commission shall distribute the funds equitably and on a nondiscriminatory, competitively neutral basis. For purposes of administering the support mechanisms, the commission shall divide the state into reasonably compact, competitively neutral geographic support areas. A provider's eligibility to receive support under the support mechanisms is conditioned upon the provider's offering basic service throughout an entire support area. The commission shall review the costs of basic service and shall administer the support mechanisms.

(b) A provider that offers basic local exchange service throughout an entire support area through use of its own facilities or on a resale basis may be qualified as a provider of last resort or may be eligible to receive universal service support, as determined by the commission. Resale shall be made available on a nondiscriminatory basis, as determined by the commission.

(c) A provider that fails to pay an assessment due and payable under paragraph (a) of this subsection (5) shall have its certificate revoked after notice and the opportunity for a hearing as provided in article 6 of this title.

(6) Provider of last resort - duty to follow evolving definition of basic service.

(a) In all relevant geographic areas of the state, as defined by the commission, the commission shall designate at least one provider as the provider of last resort and adopt procedures for changing or terminating such designations. A provider of last resort designation carries the responsibility to offer basic local exchange service to all consumers who request it.

(b) A person holding a certificate of public convenience and necessity to provide basic service shall be subject to the evolving definition of basic service developed by the commission under subsection (2) of this section and the system of financial support for universal service established by the commission under subsection (5) of this section.

(7) Barriers to entry. It is the policy of this state that all barriers to entry into the provision of telecommunications services in Colorado be removed as soon as is practicable, subject to the commission's authority to ensure quality of service and other matters as provided in this article.



§ 40-15-503. Opening of competitive local exchange market - process of negotiation and rule-making - issues to be considered by commission - definition

(1) Repealed.

(2) (a) and (b) Repealed.

(c) (I) The commission shall consider changing to forms of price regulation other than rate-of-return regulation for any telecommunications provider that provides services regulated under part 2 or 3 of this article and shall consider the conditions under which such a change may take place to ensure that telecommunications services continue to be available to all consumers in the state at fair, just, and reasonable rates. This paragraph (c) shall not be construed to limit the manner and methods of regulation available under section 40-15-302.

(II) As used in this paragraph (c), "price regulation" means a form of regulation that may contain, without limitation, any of the following elements:

(A) Regulation of the price and quality of services;

(B) Price floors and price ceilings;

(C) Flexibility in pricing between price floors and price ceilings;

(D) Modified tariff requirements;

(E) Incentives for increased efficiency, productivity, and quality of service.

(d) The commission shall adopt rules providing for simplified regulatory treatment for rural telecommunications providers as defined in section 40-15-102 (24.5). Such simplified treatment may include, but shall not be limited to, optional methods of regulatory treatment that reduce regulatory requirements, reduce the financial burden of regulation, and allow pricing flexibility. Such simplified treatment may also allow extensions of time for the implementation of requirements under this part 5 in rural exchanges for which there are no competing basic local exchange providers certified.

(e) Applications for certificates of public convenience and necessity to provide basic local exchange service may be filed with the commission at any time. A person that, on or before January 1, 1995, held a certificate of public convenience and necessity to provide basic local exchange service under part 2 of this article and who still holds the certificate need not reapply to the commission for additional or continued authority. A provider of local exchange services shall not operate in this state without a certificate of public convenience and necessity.

(f) A telecommunications provider that is granted a certificate of public convenience and necessity to provide local exchange telecommunications service in competition with an incumbent provider of local exchange service shall be regulated under part 3 of this article unless the commission determines that the services of such provider are not subject to effective competition from the incumbent local exchange provider.

(g) (I) to (III) Repealed.

(IV) (A) Repealed.

(B) In adopting commission tariffs, the commission shall determine whether the rates, terms, and conditions of sale to be set forth in such tariffs are based on cost and are nondiscriminatory. Such rates, terms, and conditions of sale may include a reasonable profit.

(V) As used in this paragraph (g), "true-up" means recovery of the difference between:

(A) The rates paid under temporary interim tariffs before the adoption of commission tariffs or, if interconnection agreements as contemplated in subparagraph (III) of this paragraph (g) are in effect, the rates paid under temporary interim tariffs before the effective dates of such agreements; and

(B) The rates that would have been paid during the same time period had the commission tariffs or interconnection agreements been in effect instead of such temporary interim tariffs.

(VI) True-up shall be accomplished by means of lump-sum cash payments unless the commission orders another method of payment. If the commission orders a refund or an additional payment to be made at the time of true-up, such refund or additional payment shall be paid with interest at a rate to be determined by the commission.

(VII) Repealed.

(VIII) In all proceedings initiated pursuant to this paragraph (g), the burden of proof shall be on the telecommunications service provider.

(IX) The following entities shall be exempt from the requirements of this paragraph (g):

(A) A basic local exchange provider that serves only rural exchanges of ten thousand or fewer access lines;

(B) As to the interim rates, a college or vocational school as defined in section 23-3-103, C.R.S.

(h) The commission shall require by rule that any telecommunications service provider required to file temporary interim tariffs pursuant to paragraph (g) of this subsection (2) and, to the extent such a requirement is permissible under federal law, any basic local exchange provider that serves only rural exchanges of ten thousand or fewer access lines and that has received a bona fide request for interconnection shall file advice letters with the commission to place into effect temporary interim tariffs and commission tariffs for unbundled facilities or functions, interconnection, services for resale, or local number portability by such dates certain as the commission may determine by rule.

(3) During the period of negotiation and rule-making as contemplated in this section, the director of the commission may request, on a case-by-case basis, and the commission may grant, extensions to the statutorily directed times for completion of proceedings before the commission; except that no such extension shall be requested for proceedings under this section. During rule-making under this section, the commission may, on its own motion and on a case-by-case basis, grant such extensions; except that no such extension shall be granted for proceedings under this section.



§ 40-15-503.5. Financial assurance

(1) The commission may require regulated telecommunications service providers to post a bond or provide other security as a condition of obtaining a certificate, registration, or operating authority, whichever instrument or instruments apply. In setting the amount of the bond or security, the commission may consider the following criteria:

(a) The financial viability of the service provider, as evidenced by its audited financial statements and its general credit history;

(b) The total amount of deposits made by customers to the provider to obtain service and the aggregate amount of prepayments made by customers for monthly regulated service; and

(c) The history of the provider's statutory payment obligations, including those to the Colorado high cost support mechanism, the Colorado telephone relay system, and the Colorado fixed utility fund.

(2) The commission may promulgate rules to implement this section and may impose additional criteria consistent with this section.



§ 40-15-509. Transfer of certificate

Any certificate of public convenience and necessity to provide local exchange service may be sold, assigned, leased, encumbered, or transferred as other property only upon authorization by the commission.



§ 40-15-509.5. Broadband service - report - broadband deployment board - broadband administrative fund - creation - repeal

(1) Short title. This section shall be known and may be cited as the "Connect Colorado to Enhance Economic Development, Telehealth, Education, and Safety Act".

(2) The general assembly hereby finds, determines, and declares that to promote the state policy of providing universal access to broadband service, as set forth in section 40-15-502 (4), it may be necessary to provide financial assistance through additional support mechanisms if competition for local exchange services fails to deliver broadband service throughout the state. "Advanced service" includes "broadband service" for purposes of this section only.

(3) The commission may allocate the Colorado high cost support mechanism, established under section 40-15-208 and referred to in this section as the "HCSM", for the deployment of broadband service in unserved areas of the state pursuant to this section only. The commission may fund the deployment of broadband service in unserved areas of the state through use of the HCSM surcharge and surcharge rate in effect on May 10, 2014. Pursuant to subsection (4) of this section and consistent with sections 40-15-207 and 40-15-208, the commission shall determine funds available for broadband deployment and the administration of the board only from the HCSM money that it determines is no longer required by the HCSM to support universal basic service through an effective competition determination. The money available for broadband deployment shall be maintained by the HCSM third-party contractor and held in a separate account from money used for basic voice service. Money held for broadband deployment shall not be disbursed for basic voice service, and money held for basic voice service shall not be disbursed for broadband deployment. The commission shall only disburse money for broadband deployment grants from the HCSM as directed by the board. Nothing in this section increases any surcharge rate charged to help fund the HCSM.

(4) (a) There is hereby created in the state treasury the broadband administrative fund, referred to in this section as the "fund". The fund consists of all money allocated from the HCSM for the administration of the board and all money that the general assembly may appropriate to the fund. The money in the fund is subject to annual appropriation by the general assembly for the purposes set forth in this section. All interest earned from the investment of money in the fund is credited to the fund. All money not expended at the end of the fiscal year remains in the fund and does not revert to the general fund or any other fund.

(b) The broadband deployment board shall dedicate two hundred thousand dollars of the moneys in the fund to cover the direct and indirect costs incurred by the board, its employees, and its contractors in funding the deployment of broadband service in unserved areas of the state.

(5) (a) There is hereby created in the department of regulatory agencies the broadband deployment board, referred to in this section as the "board". The board is an independent board created to implement and administer the deployment of broadband service in unserved areas from the fund. The department of regulatory agencies shall staff the board. The board has the powers and duties specified in this section.

(b) The board consists of sixteen members. The members of the board shall be selected on the basis of their knowledge of and interest in broadband service and shall serve for four-year terms; except that, of the members first appointed to the board, eight members shall serve for terms of two years and eight members shall serve for terms of four years. A member of the board shall not serve more than two consecutive full four-year terms.

(c) No more than eight members of any one major political party may serve on the board at the same time. Members of the board are entitled to seventy-five dollars per diem for attendance at official meetings plus actual and necessary expenses incurred in the conduct of official business. Members of the board shall be appointed as follows:

(I) At least one member from the commission; one member from the Colorado office of economic development and international trade in the office of the governor; one member from the department of local affairs, created in section 24-1-125, C.R.S.; and one member from the office of information technology, created in section 24-37.5-103, C.R.S., as appointed by the governor. The governor shall select three of these four appointees to serve as voting members of the board.

(II) Three voting members representing local entities:

(A) One of whom is a county commissioner, as appointed by the president of the senate in consultation with Colorado Counties, Inc.;

(B) One of whom is a mayor or city councilperson, as appointed by the speaker of the house of representatives in consultation with the Colorado municipal league; and

(C) One of whom is any other representative of a local entity, as appointed by the minority leader of the senate;

(III) Six voting members representing the broadband industry:

(A) One of whom represents a wireless provider, as appointed by the minority leader of the house of representatives;

(B) One of whom represents a wireline provider, as appointed by the minority leader of the senate;

(C) One of whom represents a broadband satellite provider, as appointed by the governor;

(D) One of whom represents a cable provider, as appointed by the president of the senate;

(E) One of whom represents a rural local exchange carrier, as appointed by the governor; and

(F) One of whom represents a competitive local exchange carrier, as appointed by the speaker of the house of representatives;

(IV) Three voting members of the public:

(A) One of whom resides in an unserved area of the western slope of the state, as appointed by the president of the senate;

(B) One of whom resides in an unserved area of the eastern slope of the state, as appointed by the minority leader of the house of representatives; and

(C) One of whom resides in an unserved urban area of the state, as appointed by the speaker of the house of representatives.

(d) The board shall meet as often as necessary to carry out its duties as defined in this section.

(e) The term of any member of the board who misses more than two consecutive regular board meetings without good cause shall be terminated, and his or her successor shall be appointed in the manner provided for appointments under this section.

(f) If a board member has a conflict of interest with respect to any matter addressed by the board, including a financial interest in the matter, the member shall recuse himself or herself from any discussion or decisions on the matter.

(6) The board's powers and duties commence three months after moneys are first allocated from the HCSM to the fund.

(7) For a period of at least six months before accepting applications for proposed projects, the board shall provide notice to and requests for proposals from incumbent providers and local entities about the broadband fund and its purpose to deploy broadband service in unserved areas. The board shall ensure that both the manner and amount of notice provided under this subsection (7) are adequate and equitable for all potentially eligible applicants.

(8) The board shall direct the commission to transfer money, in a manner consistent with this section, from the account for broadband deployment established in the HCSM to approved grant applicants. The board shall develop criteria for awarding money for new projects expanding broadband networks into unserved areas, including:

(a) Developing a project application process that places the burden on an eligible applicant to demonstrate that its proposed project meets the project eligibility criteria established in this subsection (8), including a requirement that the proposal concern a new project, and not a project already in progress, and a requirement to prove that the area to be served by the proposed project is an unserved area. To prove that the area to be served is an unserved area, the applicant must submit a map demonstrating the insufficient availability of broadband service in the area. The applicant must submit the application and map to the board; the board of county commissioners, city council, or other local entity with authority over the area to be served; and an incumbent provider. The board shall establish a notice and comment period of at least sixty days within which the local entity may review and comment on the application.

(b) Developing a methodology for determining whether a proposed project will serve unserved areas;

(c) Minimizing conflicts with, or duplication of, federal sources of high cost support or federal broadband grants so as to maximize the total available state and federal support for rural broadband development;

(d) Ensuring that a proposed project includes:

(I) Access to a broadband network;

(II) Independent funding secured for at least twenty-five percent of the total cost of the proposed project; and

(III) A requirement to utilize any award granted from the fund for infrastructure purposes only and not for operations;

(e) Providing additional consideration for proposed projects that include at least some of the following factors:

(I) Proposed projects that are endorsed by local entities interested in obtaining broadband internet service in unserved areas of the state;

(II) Proposed projects that have downstream and upstream speeds in excess of the minimum required under this section;

(III) Proposed projects for which the applicant has an established record of operation in the area of the grant application; and

(IV) Proposed projects providing last-mile broadband service, which is defined as the portion of broadband service that delivers an internet connection to an end user that lacks access to broadband service at measurable speeds greater than fifty-six kilobits per second;

(f) Providing an assessment of the following factors:

(I) Whether the proposed project will provide services via a licensed or unlicensed means of transmission;

(II) The cost-effectiveness of the proposed project's proposed method for expanding broadband internet service into unserved areas; and

(III) The reliability of the network providing broadband services;

(g) With regard to an applicant that has submitted a proposed project to the board, affording each incumbent provider in the area that is not providing access to a broadband network in the unserved area a right of first refusal regarding the implementation of a project in the unserved area. If an incumbent provider proposes a project for the area, the incumbent provider commits to providing access to a broadband network within one year after the applicant's submission of a proposed project.

(h) Ensuring that broadband service grant awards are not provided in areas other than unserved areas;

(i) In the case of a franchise agreement, ensuring that broadband service grant awards are not provided in areas with a population density large enough to require service under an existing franchise agreement;

(j) Establishing a grant award process that:

(I) Allows for only one grant to be awarded per applicant per year;

(II) Ensures the geographically equitable distribution of grant awards; and

(III) Provides for an appeals process for any party aggrieved by an award or denial of grant moneys;

(k) Establishing reporting and accountability requirements for a project receiving financial support from the fund, including contractual requirements that:

(I) The applicant secure a performance bond for the project, as appropriate;

(II) The applicant demonstrate an ability to provide broadband service at a reasonable cost per household in the area to be served by the proposed project;

(III) The applicant demonstrate an ability to complete the proposed project within a reasonable time, not to exceed two years, unless delayed by a government entity; and

(IV) Prohibit an applicant from using grant award moneys to offer, provide, or sell broadband services in an area not meeting the definition of unserved area.

(9) (a) The board shall report annually to the transportation and energy committee and business, labor, and economic and workforce development committee in the house of representatives and to the agriculture, natural resources, and energy committee and business, labor, and technology committee in the senate, or their successor committees, on the projects supported by moneys from the fund in a given year, including information on:

(I) The number of projects;

(II) The location of each project;

(III) The amount of funding received for each project; and

(IV) A description of each project.

(b) Notwithstanding section 24-1-136 (11), C.R.S., the report required under this subsection (9) continues indefinitely.

(10) Local entities are encouraged to cooperate with respect to time lines and permit fees concerning projects in their geographic area.

(11) This section is repealed, effective September 1, 2024. Before the repeal, the department of regulatory agencies shall review the powers, duties, and functions of the board regarding the administration of the broadband fund in accordance with section 24-34-104, C.R.S.



§ 40-15-510. Violations

Violations of this part 5 by a telecommunications provider are subject to enforcement and penalties as provided in article 7 of this title.









Article 16 - Motor Vehicle Carriers Exempt From Regulation as Public Utilities



Article 16.5 - Carriers of Sludge



Article 17 - Telecommunications Relay Services for Telephone Users With Disabilities

§ 40-17-101. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that many of Colorado's residents are unable to utilize telecommunications facilities without assistance and are therefore telephone users with disabilities. Telephone users with disabilities include people who are deaf, hard of hearing, speech-impaired, deaf-blind, blind and visually impaired, and those with central nervous system disabilities. Telephone users with disabilities constitute a substantial and valuable resource within the United States and the state of Colorado, and this segment of our population needs access to telecommunications facilities in order to be contributing and productive members of our society. The role of telecommunications in our world today is inestimable. Telecommunications is the primary vehicle of commerce and industry, the means to convey and receive information and knowledge, and is one of the ways we communicate with others on a personal as well as business level. Telecommunications results in greater independence and self-sufficiency by expanding the channels for employment opportunities, the market for goods and services, human contact, and fellowship. Telephone users with disabilities should have equal access to this critical tool, not only for their own sake, but for the benefit of society at large. The ability to use telecommunications will enhance the business and personal lives of telephone users with disabilities while stimulating and promoting economic development in Colorado. The general assembly recognizes the vitality and potential of Colorado's individuals with disabilities, including telephone users with disabilities. Telecommunications is vital to our society, and supporting its availability to telephone users with disabilities is a beneficial investment for all of Colorado.

(2) The general assembly therefore concludes that it is appropriate to provide access to telecommunications for telephone users with disabilities by establishing telecommunications relay services that replace and expand the dual party relay system required pursuant to this article as the article existed prior to July 1, 1992.



§ 40-17-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commission" means the public utilities commission of the state of Colorado.

(2) Repealed.

(3) "Telecommunications relay services" means any telecommunications transmission services that allow a person who has a hearing or speech disability to communicate by wire or radio in a manner that is functionally equivalent to the ability of a person who does not have a hearing or speech disability. Such term includes any service that enables two-way communication between a person who uses a telecommunications device or other nonvoice terminal device and a person who does not use such a device.

(4) "Telephone access line" means each voice grade channel or its equivalent assigned to a residential or commercial end user customer by a voice service provider, regardless of the technology used to provide the service.

(5) "Voice service provider"means a company that provides telephone access lines to members of the general public who are its customers for voice service.



§ 40-17-103. Commission - powers and duties - rules

(1) The commission shall administer and contract for telecommunications relay services.

(2) The commission shall adopt rules for the implementation of this article. The rules shall:

(a) Conform with section 401 of the federal "Americans with Disabilities Act of 1990", 47 U.S.C. sec. 225, including provision for state application to the federal communications commission for certification;

(b) Be consistent with the commission's quality of service rules;

(c) Require that providers relay communicated messages promptly and accurately, maintain the privacy of persons who receive telecommunications relay services, and preserve confidentiality of all parties in connection with relayed messages;

(d) Specify the types of calls that are included as telecommunications relay services, specifically requiring that the costs of any long-distance service or any other service that is not a basic local exchange service be borne by the telephone user with disabilities.

(3) The commission shall, through the promulgation of rules, develop and implement a mechanism to recover its costs and the cost to voice service providers in implementing and administering telecommunications relay services required by this article. The mechanism must, at a minimum, provide for the following:

(a) (I) The assessment of a monthly surcharge not to exceed fifteen cents on each telephone access line, whereby each voice grade channel of a multiline voice communications service that is capable of simultaneous outbound calling constitutes a separate telephone access line; however, the number of telephone access lines for which a customer may be assessed a monthly surcharge cannot exceed the number of outbound voice calls that the voice service provider has enabled and activated to be made simultaneously.

(II) The monthly surcharge may be adjusted by the commission in accordance with paragraph (d) of this subsection (3).

(III) Without exceeding the maximum monthly surcharge set forth in subparagraph (I) of this paragraph (a), the monthly surcharge must be an amount sufficient to:

(A) Reimburse the commission for its costs in developing, implementing, and administering telecommunications relay services;

(B) Reimburse voice service providers for their administrative costs in imposing and collecting the surcharge;

(C) Cover the costs of providers in rendering the service;

(D) Pursuant to section 40-17-104, cover annual appropriations to the reading services for the blind cash fund and the Colorado commission for the deaf and hard of hearing cash fund; and

(E) Reimburse the department of revenue for its administrative costs in collecting prepaid wireless TRS charges on prepaid wireless phones pursuant to section 29-11-102.7, C.R.S.

(b) A requirement that the monthly surcharge be imposed upon and collected from each individual telephone access line provided by a voice service provider;

(b.5) With respect to prepaid wireless service, a requirement that a seller collect a prepaid wireless TRS charge from a consumer, as those terms are defined in section 29-11-102.7, C.R.S., and remit the charge to the department of revenue, which shall transmit the money to the state treasurer for deposit into the Colorado telephone users with disabilities fund created in section 40-17-104 (1);

(c) A requirement that the surcharge be listed or included as a separate item that appears on each customer's monthly billing statement;

(d) An annual adjustment to the surcharge by the commission when necessary to accurately reflect a change in the cost of providing telecommunications relay services;

(e) The authority of a voice service provider to deduct and retain as reimbursement for its administrative costs an amount not to exceed three-quarters of one percent of the amount of total monthly surcharges collected by a voice service provider. In addition, the mechanism must include a requirement that any remaining amount of money be transmitted to the state treasurer, who shall credit the money to the Colorado telephone users with disabilities fund created by section 40-17-104.

(f) A requirement that each voice service provider maintain a record of the monthly surcharge imposed on each customer and collected by the voice service provider. The record of any monthly surcharge imposed and collected shall be maintained for three years from the date of billing. The commission may require an audit of a voice service provider's records, which audit must be at the commission's expense.

(g) The surcharge imposed by this section shall not be imposed on the provider or the consumer with respect to federally supported lifeline service.

(4) Repealed.



§ 40-17-104. Colorado telephone users with disabilities fund - creation - purpose

(1) Except as otherwise authorized to be retained by section 40-17-103 (3)(e), all money collected by the voice service providers in accordance with section 40-17-103 shall be transmitted to the state treasurer, who shall credit the money to the Colorado telephone users with disabilities fund, which fund is hereby created and is referred to in this article as the "fund". The general assembly shall make annual appropriations out of the fund for the administration of the fund and shall make annual appropriations to the reading services for the blind cash fund, created in section 24-90-105.5 (5), C.R.S., for use by the state librarian in support of privately operated reading services for people who are blind. The money in the fund not used for administration of the fund, not used for the reading services for the blind cash fund, and not used for the Colorado commission for the deaf and hard of hearing cash fund created in section 26-21-107, C.R.S., is hereby continuously appropriated to the public utilities commission for the reimbursement of providers who render telecommunications services authorized by this article.

(2) and (3) Repealed.

(4) (a) Notwithstanding any provision of subsection (1) of this section to the contrary, the general assembly shall make annual appropriations from the Colorado telephone users with disabilities fund to the Colorado commission for the deaf and hard of hearing cash fund, created in section 26-21-107, C.R.S.

(b) to (d) Repealed.

(5) and (6) (Deleted by amendment, L. 2006, p. 1170, § 1, effective May 25, 2006.)



§ 40-17-105. Effect of article on method of regulation

(1) Nothing in this article:

(a) Affects the method of regulation of providers of telecommunications or voice-over-internet-protocol service by the commission, as set forth in article 15 of this title; or

(b) Grants to the commission any ability to assert jurisdiction regarding any telecommunications or voice-over-internet-protocol service provider for any purpose other than the purposes specifically described in this article.









Railroads

Article 18 - Rail Fixed Guidewaysystem Safety Oversight

§ 40-18-101. Definitions

As used in this article, unless the context otherwise requires:

(1) Repealed.

(2) "Commission" means the public utilities commission of the state of Colorado.

(3) "Rail fixed guideway system" means any light, heavy, or rapid rail system, monorail, inclined plane, funicular, trolley, or automated guideway used to transport passengers that is not regulated by the federal railroad administration. The term "rail fixed guideway system" does not include funiculars that are passenger tramways as defined in section 25-5-702 (4)(c), C.R.S., and are subject to the jurisdiction of the Colorado passenger tramway safety board created in section 25-5-703, C.R.S.

(4) "System safety program plan" means a document adopted by a transit agency that details its safety policies, objectives, responsibilities, and procedures.

(5) "System safety program standard" means a safety standard developed by the commission in conformance with 49 CFR 659, "Rail Fixed Guideway Systems; State Safety Oversight".

(6) "Transit agency" means an entity operating a rail fixed guideway system.



§ 40-18-102. Rail fixed guideway system safety oversight program - commission may establish

The commission is authorized to establish an oversight program for the safety and security of rail fixed guideway systems in accordance with section 28 of the "Intermodal Surface Transportation Efficiency Act of 1991", 49 U.S.C. sec. 5330, and the "Moving Ahead for Progress in the 21st Century Act", 49 U.S.C. sec. 5329.



§ 40-18-103. Commission to promulgate rules

(1) The commission shall promulgate rules as are necessary to:

(a) Require, review, approve, and monitor the creation and implementation of a system safety program plan for each rail fixed guideway system operating in Colorado;

(b) Investigate hazardous conditions and accidents on rail fixed guideway systems;

(c) Require corrective action by a transit agency to correct or eliminate hazardous conditions;

(d) Require that system safety program standards comply with the requirements of 49 CFR 659, "Rail Fixed Guideway Systems; State Safety Oversight", at a minimum, and also adequately address the issue of personal security.

(2) The commission shall promulgate rules to establish a system safety oversight program for rail fixed guideway systems operating within the state that, at a minimum, meets the requirements of 49 CFR 659, "Rail Fixed Guideway Systems; State Safety Oversight".



§ 40-18-104. Confidential investigative reports

Investigative reports of the commission compiled under this article shall be confidential and shall not be discoverable nor used as evidence in any court or administrative action.



§ 40-18-105. Calculation and assessment of fees - repeal

(1) Repealed.

(2) (a) At each regular session, the general assembly shall determine the amounts to be expended by the commission from the public utilities commission fixed utility fund created in section 40-2-114 for its administrative expenses under this article, including any additional FTE that may be necessary.

(b) The director of the public utilities commission shall provide written notice to the revisor of statutes once the federal grant moneys made available under the "Moving Ahead for Progress in the 21st Century Act", 49 U.S.C. sec. 5329, have been awarded to the state. This subsection (2) takes effect upon the receipt by the revisor of statutes of such written notice.






Article 20 - Organization and Government

Part 1 - General

§ 40-20-101. Certificate of incorporation

(1) Any number of persons, not less than five, may associate to form a company for the purpose of constructing and operating a railroad.

(2) The certificate of incorporation, in addition to the matter otherwise required, shall specify as follows:

(a) The places from and to which it is intended to construct the proposed railway;

(b) The time of the commencement and the period of the continuance of such proposed corporation;

(c) The names and places of residence of the several persons forming the association for incorporation; and

(d) In what officers or persons the government of the proposed corporation and the management of its affairs shall be vested.



§ 40-20-102. Powers of corporation

(1) Every such corporation, in addition to the powers conferred in articles 101 to 117 of title 7, C.R.S., has the power:

(a) To lay out its road, not exceeding two hundred feet in width, and to construct the same; and for the purpose of cuttings and embankments to take as much more land as may be necessary for the proper construction and security of the railway; and to cut down any standing trees that may be in danger of falling or obstructing the railway, making proper compensation therefor;

(b) To cross, intersect, or connect its railway with any other railway;

(c) To connect at the state line with railroads of other states and territories;

(d) To receive and convey persons and property on its railway;

(e) To erect and maintain all buildings and stations, fixtures, and machinery necessary and convenient for the accommodation, and use of passengers, freights, and business interests or which may be necessary for the construction or operation of said railway;

(f) To regulate the time and manner in which passengers and property shall be transported and the compensation to be paid therefor;

(g) From time to time, to borrow such sums of money as may be necessary for completing, finishing, improving, or operating any such railway, and to issue and dispose of its bonds for any amount so borrowed, and to mortgage its corporate property and franchise to secure the payment of any debt contracted by such corporation for such purposes, in such manner as the shareholders representing a majority of the stock of any such corporation may direct;

(h) Notwithstanding any provision of law to the contrary, to invest in any of the following if such investment is consistent with sound investment policy:

(I) Any public-private initiative with the department of transportation, as defined in section 43-1-1201 (3), C.R.S.;

(II) Bonds issued for turnpikes in accordance with part 2 of article 3 of title 43, C.R.S.;

(III) Repealed.

(IV) Any other public-private initiative program for transportation system projects in Colorado authorized by law.



§ 40-20-103. Right-of-way for changed line - sale of right-of-way for public passenger rail service - definitions

(1) Any railroad company having located its line of road, whether the same is completed or not, may make a new location of its line and may acquire the right-of-way for such new line in the same manner as is now provided for acquiring the right-of-way by the statutes of Colorado; but in acquiring said new right-of-way, the previous right-of-way shall revert to the owner of the land through which said previous right-of-way was granted upon the payment or tendering payment to the railroad company of the amount assessed by the board of appraisers and paid by said railroad company for said previous right-of-way.

(2) (a) Any railroad company may sell its right-of-way for the operation of a public passenger rail service. In such case, the right-of-way shall continue to be used as a public highway only for operation of public passenger rail service for purposes of section 4 of article XV of the state constitution if ownership of the right-of-way is transferred to a public passenger rail service provider, regardless of:

(I) Whether or not an order of abandonment has been issued for the right-of-way by the federal surface transportation board, any successor federal agency, or any court of competent jurisdiction;

(II) The technology used to operate the public passenger rail service; or

(III) Whether ownership of the railroad is public or private.(b) No rail service provider operating public passenger rail service as authorized by paragraph (a) of this subsection (2) shall be required to offer its right-of-way for use by any other rail service provider by operation of Colorado law after an order of abandonment has been issued.

(3) Nothing in this section shall be construed to affect any vested right of any party.

(4) For purposes of this section, "public passenger rail service" means any passenger service that runs on rails or electromagnetic guideways, including but not limited to:

(a) Commuter or other short-haul railroad passenger service in a metropolitan or suburban area;

(b) High-speed ground transportation systems that connect metropolitan areas; or

(c) Rapid transit operations in an urban area that are not connected to the general railroad system of transportation.



§ 40-20-104. May guarantee bonds and interest

It is lawful for any railroad company organized, existing, or doing business in the state of Colorado under the laws of the state of Colorado, upon good consideration, to guarantee the payment of any mortgage, mortgage bonds, or interest coupons of any other railroad connecting with said first named railroad. It is also lawful for any such railroad, upon good consideration, to guarantee to said road the payment of interest upon its capital stock.



§ 40-20-105. Construction started within two years

If any railway corporation, within two years after its articles of association have been filed and recorded, does not begin the construction of its road and expend thereon twenty percent of the amount of its capital within five years after the date of its organization, its corporate existence and power shall cease; but any such railway corporation at any time may reduce its capital stock in the manner and form provided by the laws of this state, and if twenty percent of the amount of its capital, as so reduced, has at any time been expended in good faith in the construction of its road, then its corporate existence and power shall not cease or be deemed to have ceased.



§ 40-20-106. Directors - election

At any meeting of the stockholders of any railroad corporation formed under the laws of this state for the election of directors, managers, or trustees, the stockholders may classify the directors in three equal classes, as near as may be, one of which classes shall hold office for one year, one for two years, and one for three years until its successors are respectively elected; and at all subsequent elections, in the event such classification is made, directors shall be elected for three years to fill the places made vacant by the class whose term of office expires at that time.



§ 40-20-107. Stockholders to fix interest and loans

At all general meetings of the stockholders, those holding a majority in the value of the stock of any such corporation may fix the rates of interest which shall be paid by the corporation for loans for the construction of such railway and its appendages and the amount of such loans.



§ 40-20-108. Purchase or lease of other lines - sale

Any railroad company owning or operating, or formed to own or operate, a line of railroad in this state may lease or purchase other lines of railroad within or without this state which shall connect with the road operated or to be operated by such company, directly or by means of any other line which such company has the right by contract or otherwise, when constructed, to use or operate, and may acquire and may hold the obligations and stock of other companies owning or operating any such line of railroad which such company is so authorized to lease or purchase or with which, under the laws of the state of Colorado, it may be authorized to consolidate, and any railroad corporation may lease or sell its line of railroad to any other company authorized to lease or purchase the same. No line of railroad shall be so leased, purchased, or sold until a meeting of the stockholders of the companies party to such agreement of lease or sale has been called for that purpose in such manner as provided for the annual stockholders' meeting, and the holders of at least two-thirds of the stock of such companies consent thereto or, in the case of a foreign corporation, unless the consent thereto of the stockholders has been obtained to the extent required and in the manner provided by the laws of the place of incorporation. Nothing in this section shall be deemed to authorize the lease, purchase, or sale of competing or parallel lines or to exclude the jurisdiction of this state over the control or regulation of all railroads or parts of the same as are situated within the boundaries of this state.



§ 40-20-109. Dining cars need no license

No person or corporation shall be required to obtain or pay any town, city, county, or state license or tax within the state of Colorado by reason of furnishing or serving to passengers upon any railroad train meals, luncheons, or refreshments in any hotel car, dining car, or buffet car operated by such person or corporation.



§ 40-20-110. Title to equipment

In any written contract for the sale of railroad equipment or rolling stock, deliverable immediately or subsequently, at stipulated periods, by the terms of which the purchase money, in whole or in part, is to be paid in the future, it may be agreed that the title to the property so sold or contracted to be sold shall not pass to or vest in the vendee until the purchase money has been fully paid or that the vendor shall retain a lien thereon for the unpaid purchase money, notwithstanding delivery thereof to and possession by the vendee for a period not to exceed twenty-five years in any one contract, which terms shall be expressed in said contract; but the situs or location of all such property shall, for the purposes of taxation and revenue, be deemed to be within the state of Colorado.



§ 40-20-111. Lease may stipulate sale

In any written contract for the leasing or renting of railroad equipment or rolling stock, it is lawful to stipulate for a conditional sale thereof at the termination of such lease and to stipulate that the rentals received, as paid or when paid in full, may be applied and treated as purchase money and that the title to such property shall not vest in such lessee or vendee until the purchase money has been paid in full, notwithstanding delivery to and possession by such lessee or vendee.



§ 40-20-112. Execution of contract

(1) Every such contract, specified in sections 40-20-110 and 40-20-111, shall be good, valid, and effectual, both in law and equity, against all purchasers and creditors, provided:

(a) The contract is acknowledged by the vendee or lessee before some officer authorized by law to take acknowledgments of deeds;

(b) Such instrument is recorded or a copy thereof filed in the office of the secretary of state and in the office of the county clerk and recorder of each of the counties in which the railroad may be operated in this state;

(c) Each locomotive engine or car so sold or contracted to be sold or leased has the name of the vendor or lessor or the assignee of such vendor or lessor plainly placed or marked on each side thereof or otherwise marked so as to indicate the ownership thereof or that the same is covered by such special contract.



§ 40-20-113. Acknowledgments

The acknowledgments of such contracts may be made in the form required as to conveyances of real estate.



§ 40-20-114. Term of existence - renewal

No such corporation shall be formed to continue more than fifty years in the first instance, but such corporation may be renewed from time to time, in such manner as may be provided by law, for periods not longer than fifty years.






Part 2 - Abandonment of Railroad Rights-of-Way






Article 21 - General Offices

§ 40-21-101. Domestic railroads - headquarters

Every railroad company chartered by this state shall keep and maintain permanently its general offices within the state of Colorado at the place named in its charter for the location of its general offices; and, if no certain place is named in its charter where its general offices shall be located and maintained, said railroad company shall keep and maintain its general offices at the place within this state where it contracts or agrees for a valuable consideration to locate its general offices; and, if said railroad company has not contracted or agreed for a valuable consideration to maintain its general offices at any certain place within this state, such general offices shall be located and maintained at such place on its line in this state as said railroad company may designate.



§ 40-21-102. Officials at general offices

It is the duty of said railroad company to keep and maintain at the place within this state where its said general offices are located the office of its president or vice-president, secretary, treasurer, local treasurer, auditor, general freight agent, traffic manager, general manager, general superintendent, general passenger and ticket agent, chief engineer, superintendent of motive power and machinery, master mechanic, master of transportation, fuel agent, and general claim agent; and each of its general offices, by whatsoever name known, shall be so kept and maintained at said place. This article shall apply to every person who performs the duties of any of said offices, by whatever title known, and the railroad company shall not be allowed to have any of the offices usually known as general offices at any other place than the place where it is required by this article to keep its general offices. Where the principal shops of any company are situated on its line in the state at a place other than the place where its general offices are located, the superintendent of motive power and machinery and the master mechanic, either or both, may have his office and residence at the place where such principal shops are located. The public utilities commission of the state of Colorado, where it is made to appear that any officer other than the general officers of any railroad company can more conveniently perform his duties by residing at some place on the line in Colorado other than the place where the general offices are situated, by order entered on its record may authorize any such officer so to reside and keep his office at such place.



§ 40-21-103. Violation of article - penalty

Each railroad company chartered by this state or owning, operating, or controlling any line of railroad within this state which violates any of the provisions of this article shall forfeit to the state of Colorado the charter or right by which it operates its railroad in this state and be subject to a penalty of not less than five hundred dollars nor more than five thousand dollars for each and every day in which it violates any of the provisions of this article, to be recovered by suit in the name of the state of Colorado prosecuted by the district attorney of any judicial district in which any violation occurs to recover the penalty provided in this section for such violation. Any money recovered from any railroad company under the provisions of this article shall be paid into the state treasury and become a part of the available public school fund.






Article 22 - Consolidation

§ 40-22-101. Consolidation of roads - restrictions

It is lawful for any railroad company or corporation, organized or existing under the laws of this state, and whose line or road is made or is in the process of construction to the boundary line of the state or to any point either in or out of the state, under authority of its laws, to merge and consolidate its capital stock, franchises, and property into and with the capital stock, franchises, and property of any other railroad company or corporation organized and existing under the laws of any adjoining state whenever the two or more railroads of the companies or corporations so to be consolidated form a continuous line of railroad with each other or by means of any intervening railroad; and roads running to the bank of a river which is not bridged shall be held to be continuous. Nothing in this article shall be taken to authorize the consolidation of any company or corporation of this state with that of any other state, unless the laws of such other state authorize such consolidation; but parallel or competing lines of railroad shall not be consolidated.



§ 40-22-102. Conditions necessary for consolidation

(1) Said consolidation shall be made under the conditions, provisions, and restrictions and with the powers as follows:

(a) The directors of the several corporations proposing to consolidate may enter into a joint agreement, under the corporate seal of each company, for the consolidation of said companies and railroads, and prescribing the terms and conditions thereof, the mode of carrying the same into effect, the name of the new corporation, the number and names of the directors and other officers thereof, who shall be the first directors and officers and their places of residence, the number of shares of the capital stock, the principal place of business of the new company in each state or territory traversed by its line of railway, and such other provisions as may be required by law to be inserted in an original certificate of incorporation, the manner of converting the capital stock of each of said companies into that of the new corporation, and how and when directors and officers shall be chosen, with such other details as they shall deem necessary to perfect such new organization and the consolidation of said companies and railroads.

(b) Said agreement shall be submitted to the stockholders of each of the companies or corporations, at a meeting thereof, called separately, for the purpose of taking the same into consideration; due notice of the time and place of holding such meeting, and the object thereof, shall be given by written or printed notices, addressed to each of the persons in whose names the capital stock of said companies stands on the books thereof, and delivered to such persons respectively or sent to them by mail when their post-office addresses are known to the company and also by a general notice published in some newspaper in the city, town, or county where such company has its principal office or place of business. At the said meeting of stockholders, the agreement of the said directors shall be considered and a vote by ballot taken for the adoption or rejection of the same, each share entitling the holder thereof to one vote; and said ballots shall be cast in person or by proxy, and, if a majority of all the votes of all the stockholders are for the adoption of said agreement, that fact shall be certified thereon by the secretaries of the respective companies under the seals thereof. The agreement so adopted, or a certified copy thereof, shall be filed in the office of the secretary of state and shall be deemed the agreement and act of consolidation of the said companies. A copy of said agreement and act of consolidation, duly certified by the secretary of state under the seal thereof, shall be evidence of the existence of said new corporation; but, if the mode of ratifying said agreement of consolidation in such other state or territory varies from the mode prescribed in this section, such agreement may be ratified by the railroad company or corporation of such other state or territory in the mode prescribed by the laws thereof.



§ 40-22-103. Result of consolidation

Upon making and perfecting the agreement and act of consolidation and filing the same or a copy with the secretary of state, the several corporations which are parties thereto shall be deemed to be one corporation by the name provided in said agreement, possessing within this state all the rights, privileges, and franchises, and subject to all the restrictions, disabilities, and duties of each of such corporations so consolidated.



§ 40-22-104. Property of each transferred

(1) Upon the consummation of said act of consolidation, all the rights, privileges, and franchises of each of said corporations, parties to the same, and all the property, real, personal, and mixed, and all debts due on whatever account, as well as stock subscriptions and other things in action, belonging to each of such corporations shall be deemed to be transferred to and vested in such new corporation without further act or deed. All property, all rights-of-way, and every other interest shall be as effectually the property of the new corporation as they were of the former corporations.

(2) The title to real estate, either by deed or otherwise, under the laws of this state or of the United States, vested in any of such corporations, shall not be deemed to revert or be in any way impaired by reason of this article, nor shall the lien, operation, or effect of any trust deed or mortgage executed by any of the corporations so consolidating be in any way divested, impaired, or affected. The new corporation shall have the right to execute any future trust deed or mortgage upon its property, as shall be provided in the agreement of consolidation, not inconsistent with the laws of this state, and all debts, liabilities, and duties of either of said companies shall attach to said new corporation, and be enforced against it, to the same extent as if said debts, liabilities, and duties had been incurred or contracted by it.



§ 40-22-105. Offices - one in this state

Such new company, as soon as convenient after such consolidation, shall establish such offices as may be desired, one of which shall be at some point in this state on the line of its road, and may change the same to any other point in this state at pleasure, giving public notice thereof in some newspaper published in this state.



§ 40-22-106. Consolidation of domestic and foreign corporation

If any railroad company organized under the laws of this state consolidates with any railroad company organized under the laws of any other state or of the United States, the same shall not become a foreign corporation, and the courts of this state shall retain jurisdiction in all cases which may arise, as if said consolidation had not taken place.



§ 40-22-107. Taxation

The portion of the road of such consolidated company in this state and all its real estate and other property shall be subject to like taxation and assessed in the same manner and with like effect as property of other railroad companies within this state.






Article 23 - Reorganization

§ 40-23-101. Right to reorganize

Whenever the railroads, property, and franchises of any railroad company, organized and existing under the laws of this state, are sold and conveyed under or by virtue of any power contained in any trust deed or mortgage or pursuant to the judgment or decree of any court of competent jurisdiction, it is lawful to organize a railroad company under the laws of this state for the purpose of purchasing, maintaining, operating, extending, or completing the railroads, property, and franchises so sold and conveyed.



§ 40-23-102. Power of company so organized

The railroad company so organized has the power to acquire and purchase the property and franchises so sold and conveyed, and to take, hold, exercise, and enjoy all the estate, franchises, rights, powers, privileges, and claims or demands at law or in equity of the corporation whose property and franchises have been so sold and conveyed; and, in payment of the price therefor, such railroad company may issue its capital stock and bonds and may mortgage its property and franchises with such classification of capital stock and bonds as may be agreed upon by and between such railroad company and the parties who may be beneficially interested or who may have the ownership and control of such property and franchises.






Article 24 - Electric and Street Railroads

§ 40-24-101. Street railway - consent necessary

Nothing in articles 20 to 33 of this title shall be construed to allow the construction of any street or other railroad or other structure or substructure for any purpose on, below, or elevated above the surface of the ground of any street or alley within the limits of any such city or town by any corporation or person without the consent of the local authorities of such city or town; but no such consent, however enacted or expressed, on any consideration whatever shall operate to relieve or protect any person or corporation constructing any such street or other railroad or structure or substructure against any claim for damages to private property which otherwise, without such consent, might be lawfully maintained against such person or corporation.



§ 40-24-102. Grant right-of-way - condemnation

The boards of county commissioners in their respective counties in the state of Colorado, with the written consent of a majority of the holders of property (measured by the front foot) abutting on each side of such county roads, have the power to grant to any person, company, corporation, or association outside of cities and towns the right-of-way and franchise for the construction, operation, or maintenance of any electric railroad over, along, and across any county road in their respective counties, upon the terms and conditions provided in section 40-24-103; and, when necessary to enter upon and use private property in the construction and operation of such roads, such person, company, corporation, or association has the same power of operation and condemnation that the railroad companies have.



§ 40-24-103. Petition for right-of-way

Any person, company, corporation, or association desiring in good faith to construct, maintain, and operate an electric railroad over, along, or across any county road within any county in this state may petition the board of county commissioners of such county for a franchise and right-of-way for the construction, maintenance, and operation of an electric railroad. The board of county commissioners, in accordance with the conditions provided in this section, may grant said right-of-way and franchise for a period not exceeding twenty years. Before any such person, company, association, or corporation commences the construction of any such electric railroad, there shall be filed with and approved by the board of county commissioners of any such county specifications and surveys with maps, showing all grades and curves of such proposed line of road, together with the exact location and description of all tracks, culverts, bridges, and poles, and the difference, if any, in all grades between such county road and the said proposed line of railroad. Before such specifications, surveys, or maps shall be so approved, at least ten days' public notice of the filing thereof shall be given by such board of county commissioners by publication in some newspaper of general circulation in such county and by the posting of a copy thereof in the office of the county clerk and recorder of such county.



§ 40-24-104. Railroad to maintain and keep joint road and bridges in good repair

Any person, company, corporation, or association to whom any such right-of-way and franchise is granted shall construct and maintain its railroad on either side of the county road, and, at its own expense and in good substantial manner, shall strengthen and repair all bridges and culverts on said county road which are used or occupied jointly by said electric railroad and the traveling public, and, thereafter during the existence of said franchise, shall contribute and pay not less than one-half of the necessary expense of keeping said bridges and culverts in good repair, and shall pay all expense of keeping public and private crossings planked and in good repair, and, at its own expense, shall widen to not less than twenty-four feet all bridges, culverts, cuts, and embankments on said public highway which are used or occupied jointly by said electric railroad and the traveling public.



§ 40-24-105. New bridges - construction and maintenance

Whenever it becomes necessary to build or construct any new bridges or culverts on any county road over or along which any person, company, corporation, or association is operating and maintaining an electric railroad, said person, company, corporation, or association shall pay to the party constructing or erecting the same one-half of the expense for the erection and construction of the bridges or culverts which are used jointly by the public and said railroad and shall thereafter pay one-half of the necessary expense of keeping said bridges or culverts used jointly by the public and said railroad in good repair; and the county in which said county road is situated shall contribute and pay out of the county road fund the other one-half of the expense for the construction and maintenance thereafter of any such culverts or bridges. Said bridges or culverts shall be constructed under the joint supervision of the owner or operator of said electric railroad and the board of county commissioners of such county.



§ 40-24-106. Width of joint bridges

Any bridge or culvert constructed upon any county road or public highway which is to be used jointly by any electric railroad and the traveling public shall not be less than twenty-four feet in width.



§ 40-24-107. Forfeiture of right-of-way - cause

Whenever any person, company, corporation, or association obtains a franchise and right-of-way to operate an electric railroad over or along any county road in any county in this state and fails, refuses, or neglects, for a period of six months after the granting of any such franchise, to commence the work of constructing such electric railroad and in good faith to continuously prosecute the construction thereof to a final completion or fails, refuses, or neglects to operate or maintain said railroad in good condition and in good faith, for a period of one year at any one time after the granting of said franchise or right-of-way, such person, company, corporation, or association or its assigns shall forfeit all its right, title, and interest in and to such franchise and right-of-way, and the same shall become null and void; and it shall be the duty of the board of county commissioners of the county granting such franchise and the district attorney of the judicial district in which the county is situated to immediately institute the proper legal proceedings to cancel said franchise and all right, title, and interest of said person, company, corporation, or association or its assigns to use or occupy any portion of said county road.



§ 40-24-108. Railroad subject to assignment

Any person, company, corporation, or association obtaining any right-of-way or franchise to construct, operate, and maintain an electric railroad along, over, and across any county road within such county has the right to assign and transfer such franchise and right-of-way to any other person, company, corporation, or association, and the person, company, corporation, or association taking such franchise and right-of-way shall be subject to all the requirements and provisions of sections 40-24-102 to 40-24-108.






Article 25 - Express Business



Article 26 - Railroad Tickets



Article 27 - Killing Stock - Fencing

§ 40-27-101. Owner driving stock on track

If the owner of any stock drives any stock on the line of the track of any railway company or corporation, with intent to injure such company or corporation, and if said stock is killed or injured, the owner shall not receive any damages from the railroad company or corporation therefor, and shall be liable to such company or corporation for all damage such company or corporation may suffer in consequence of said act, and commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.; but nothing in this section shall be construed to prevent any person from allowing his or her stock to pasture on the lands adjacent to the line of such railroads or to drive his or her stock over or across any such track at suitable times and places.



§ 40-27-102. Fence right-of-way - cattle guards

(1) Every railway company or corporation whose lines or roads, or any part thereof, are open for use, within six months after the lines of such railways or any part thereof are open, except at the crossings of public roads and highways and within the limits of incorporated towns and cities or the yard limits of established stations, shall erect and thereafter maintain fences on the sides of their roads, or the part thereof open to use, where the same pass through, along, or adjoining enclosed or cultivated fields or unenclosed lands, with openings and gates therein to be hung and have latches and hinges, so that they may be opened and shut at all necessary farm crossings of the road, for the use of the proprietors or owners of the land adjoining such railroad, and shall construct and maintain at all public road crossings good and sufficient cattle guards.

(2) Such fences, gates, and cattle guards for the protection of livestock shall be constructed as defined in section 35-46-101 (1), C.R.S., and shall be amply sufficient to prevent horses, mules, asses, and cattle from getting on said railroads; and, so long as such fences and guards, or any part thereof, are not sufficient or not in sufficiently good repair to accomplish the objective for which they are intended, such railroad corporation shall be liable for any and all damages which are done by the agent, employees, engines, trains, or cars of any other corporation permitted and running over and upon their said railroad to any such cattle, horses, asses, or mules thereon. When such fences, gates, and guards have been built and duly made and are kept in good and sufficient repair, such railroad corporation shall not be liable for any such damages unless the same were occasioned by the negligence or carelessness of such railway company or corporation or the assignee or lessee thereof.

(3) Where gates are constructed and maintained at farm crossings, opening into enclosed pastures or cultivated fields, it is the duty of the owner or occupant of such fields or pastures so provided with gates to see that such gates are kept closed at all times when not actually in use, and where it is shown that any such gate has been left open, the owner or occupant of such lands shall be held responsible for any stock killed or damaged because of such open gate.



§ 40-27-103. Liability for injury to stock

Any railroad company running or operating its roads in this state and failing to fence on both sides thereof against livestock running at large at all points shall be absolutely liable to the owners of any such livestock killed, injured, or damaged by their agents, employees, engines, or cars or by the agents, employees, engines, or cars belonging to any other railroad company or corporation running over and upon such road.



§ 40-27-104. Compliance prima facie defense

Any railway company or corporation or the assignee or lessee thereof whose road is enclosed with good and sufficient fences, gates, and cattle guards, as provided in section 40-27-102, capable of keeping such animals from being upon such road may plead and prove the same as a defense to any action under sections 40-27-102 to 40-27-113 for any killing, damaging, or injury to such animals occurring within such enclosure; but such plea or fact shall not be held to preclude the owner or his agent from showing that such killing, damage, or injury was caused by the negligence or carelessness of such railway company or corporation or the assignee or lessee thereof, for the purpose of showing liability notwithstanding such fencing.



§ 40-27-105. Burden of proof

The killing or injury of any animal by a railway company or corporation shall be prima facie evidence of the negligence of said railway company or corporation, and every railway company or corporation in this state and every assignee or lessee thereof shall be liable to pay to the owner the full value of each animal killed and all damages to each animal injured by the engines or cars of such railway company or corporation in this state or the assignee or lessee thereof unless the railway company or corporation, by competent evidence, shall affirmatively show that such killing or wounding was not caused by the negligence of such railway company or corporation or the assignee or lessee thereof. On the trial of all actions for damages arising under this article, in order to admit evidence of absence of negligence, the defendants shall first be held to show a compliance with sections 40-27-102 to 40-27-113 in relation to the erection and maintenance of fences, gates, and cattle guards.



§ 40-27-106. Engineer to notify agent - inspection

(1) Whenever any cattle, sheep, horses, mules, or asses are killed or injured by any train, engine, or car upon any railway in this state, it is the duty of the engineer operating the engine, train, or car to notify the station agent at the first station at which the train stops after the killing or wounding or the superintendent or other proper official at the end of the division where the engineer's run ends. Should none of the employees of the train be aware of such killing or wounding, then it is the duty of any employee of the railway who becomes aware of such accident to notify the station agent at the nearest station to the point where the accident occurred.

(2) It is the duty of the railroad company, through its station agent or such other official as may be designated, upon receipt of the information of the killing or wounding of any such livestock by any engine, train, or car, as soon as may be, to notify the section foreman upon whose section the accident occurred and also the nearest inspector of the state board of stock inspection commissioners.

(3) It is the duty of the section foreman upon receiving the information to go to the point where the animal was killed or injured as soon as may be and there inspect the same, securing a full description of the animal together with any brands or marks that are upon the same and such other details as may serve to determine the ownership of such animal.

(4) It is the duty of said stock inspector, as soon as may be after receiving said notice, to go to the point where the animal was killed or injured and there inspect the same, securing a full description of the animal together with any brands or marks that may be on the same and such other details as may serve to determine ownership of such animal. It is also the duty of the inspector to estimate as nearly as possible the probable value of said animal if killed or the amount of damages if injured.

(5) Should the animal be so badly injured that it is in great suffering and cannot live or recover, it is the duty of either the stock inspector or the section foreman upon inspection to immediately kill the animal. If through any cause such an authorized inspector does not appear to inspect such animal so killed within thirty-six hours after such killing, it is the duty of the section foreman to remove the hide of said animal and preserve the same until it has been inspected by such inspector, and thereafter the carcass of such animal shall be disposed of by the railroad company, without prejudice to its rights, in such manner as it may determine.



§ 40-27-107. Reports of inspector and foreman

After making such examination it is the duty of the stock inspector to immediately forward a report to the secretary of the state board of stock inspection commissioners showing all the facts in regard to the killing or wounding of said animal, together with a full description and the estimated value of same, and it is the duty of the foreman of the section to likewise make a similar report to the claim agent of said railroad company or corporation or the assignee or lessee thereof.



§ 40-27-108. Notification of owner and claim agent

(1) Upon receipt of the information from any authorized stock inspector of the killing or wounding of any animal by any railroad company or by its engine, cars, or trains, it is the duty of the secretary of the state board of stock inspection commissioners to notify the owner of said animal so killed or injured, informing him of the facts and the estimated value placed upon said animal by the stock inspector, and he shall also send a copy of this report to the claim agent or other authorized official of the railway company responsible for said killing or injuring.

(2) Should the secretary be unable to determine from the description furnished by the stock inspector the owner or probable owner of such animal so killed or injured, he shall cause an advertisement to be placed in a newspaper published in the county where said killing or wounding occurred, describing the animal so killed or injured, giving the marks or brands appearing on said animal, if any, and notifying the owner to appear within six months of the date of such killing or injuring and make claim for said animal. Said advertisement shall appear for two consecutive weeks. The cost of such advertisement shall be paid out of the brand inspection fund of the state board of stock inspection commissioners and shall be deducted from the amount of damages that may be awarded against the railway company or corporation. Should no claim be made for any animal so advertised, the cost of such advertising shall be paid by the railroad company responsible for such killing or injuring and shall be deposited in the brand inspection fund of said board.



§ 40-27-109. Proof of ownership and value

(1) The owner or duly authorized agent of the owner of any animal so killed or injured by any railway company within this state, within thirty days after notice of such killing or injuring, shall make proof that he was the owner or authorized agent of the owner of the animal so killed or injured or that he is the owner of the recorded brand found upon the animal so killed or damaged at the time of such killing or damaging, and said proof may be delivered to the secretary of the state board of stock inspection commissioners who shall notify said railway company or corporation or the assignee or lessee thereof and make demand that said railway company pay to the said state board of stock inspection commissioners for the benefit of the owner the estimated value of said animal if killed or the estimated amount of damages if injured, which shall be settlement in full of all claim for such damage. The secretary of the state board of stock inspection commissioners shall give a receipt in full of said money when received and shall deposit the same in the brand inspection fund of said board, and after paying any advertising charges that may be due against said amount, the balance shall be paid out on voucher to the owner or authorized agent of the owner entitled to receive same.

(2) Should the owner or authorized agent of the owner of any such animal so killed or injured be dissatisfied with the estimated value placed upon such animal by the stock inspector, he may file with the said state board of stock inspection commissioners a claim for such amount of damage he thinks is justly due, and he has the right to produce such evidence in support of his claim as he may think necessary at any regular meeting of said board. Should the railroad company or corporation against whom such claim is made be dissatisfied with the estimated value placed upon any animal so killed or injured, it also has the right, through its claim agent or other authorized officer, to appear before the said state board of stock inspection commissioners at any regular meeting of said board and present such evidence as it may desire in support of its contention.



§ 40-27-110. Value of animal - finding of board

Whenever any owner of any animal so killed or wounded or any railroad company or corporation or the assignee or lessee thereof submits any such claim for killing or damaging of livestock to the state board of stock inspection commissioners for determination as to what damage if any shall be paid by said railroad company, the finding of said state board of stock inspection commissioners in regard thereto shall be considered as an arbitration thereof. The finding of said board shall be final and shall also be so accepted by the said owner or his authorized agent or by said railroad company or corporation, and the state board of stock inspection commissioners shall have the right to make such investigation, through its inspectors or otherwise, as it may think necessary in order to determine the just and equitable amount that should be paid as damages or it may determine that no damages shall be paid, as the facts may warrant.



§ 40-27-111. Owner declining estimate

Should any owner of any animal so killed or wounded by any railroad company decline to accept the estimated value of such animal or the estimated amount of such damage as fixed by the stock inspector or to submit the same to the arbitration of the said board, within six months he shall file sworn proof and affidavit of his claim with the station agent of such railroad company or corporation, and the railway company or corporation or the assignee or lessee thereof shall pay to such person delivering such demand the actual value of said animal if killed or the actual amount of damage if injured. If such claim for damages and such proof of ownership is not presented to the station agent of said railway company or corporation within six months of the date of such killing or injuring, it shall thereafter be forever barred.



§ 40-27-112. Time for payment and suit

In case such railway company or corporation or the assignee or lessee thereof fails for thirty days after demand made therefor by the owner of any animal or his agent or attorney to pay such owner or his agent or attorney the value of said animal as claimed, then such owner, within six months from date of filing claim, may sue and recover the same from such railroad company or corporation or the assignee or lessee thereof in any court of competent jurisdiction in the county in which said animal was killed or injured, together with the legal interest thereon from the date such animal was killed or injured. Any person having a claim arising under the provisions of sections 40-27-102 to 40-27-113 may assign same in writing to any other claimant or person for value or for the purpose of suit, who shall thereupon have all the rights and remedies of the assignor; but, in case it becomes necessary on the part of any owner to establish claim for any animal so killed or injured in a court of competent jurisdiction, he shall have the right to establish the actual and market value of such animal or the actual damage so sustained.



§ 40-27-113. Evidence destroyed - penalty

Any person who in any way conceals the evidence of the killing or wounding of any animal by any railroad train, engine, or cars on any railroad in this state or who in any way destroys or covers up the evidence that may lead to the identification of any animal so killed or injured is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than two hundred dollars for each offense, or by imprisonment in the county jail for not more than thirty days, or by both such fine and imprisonment.



§ 40-27-114. Care of animals injured

Whenever any horse, cow, or other animal is injured by a train or otherwise on the right-of-way of any railroad company, it is the duty of trackwalkers, section men, brakemen, conductors, firefighters, engineers, and other employees of said company to care for such animal at once and report the facts to the nearest station agent and then notify the state board of stock inspection commissioners. It is the duty of the agent to give immediate notice, when possible, of the condition of such animal to the owner or the owner's agent whose duty it is forthwith upon receipt of notice to have such animal properly cared for. When immediate notice to the owner is not possible, it is the duty of the station agent to have such injured animal properly cared for without delay.



§ 40-27-115. Admission of liability - waiver of claim

No act of the said railroad company, its employees or agent, or the owner of such injured animal shall be held to be an admission of liability or responsibility on the part of the said company for the injury of the said animal nor a waiver or relinquishment by said owner of any right or claim to damages from said company.






Article 28 - Crossings



Article 29 - Safety Appliances

§ 40-29-101. Switch lights

Any railroad or railway company owning or operating within this state any line or branch of railroad connecting with any main line of railroad by means of a switch shall provide such switch with a reflector signal or with a suitable light such as is commonly used for such purposes and, if a light is provided, shall keep the same lighted from sunset on each and every calendar day of the year until sunrise on the following day.



§ 40-29-102. Violation - penalty

Any railroad or railway company which violates, or permits to be violated, any of the provisions of section 40-29-101, or any officer, agent, or employee of such railroad or railway company who violates, or permits to be violated, any of the provisions of said section shall be fined not more than three hundred dollars for each violation.



§ 40-29-103. Jurisdiction of county courts

The county court has jurisdiction of any offense under sections 40-29-101 and 40-29-102.



§ 40-29-106. Locomotive headlights - exceptions

It is the duty of every railroad corporation, receiver, or lessee thereof operating any line of railroad in this state to equip all locomotive engines used in the transportation of trains over said railroad with headlights of not less than twelve hundred candle power, measured without the aid of a reflector; but this section and section 40-29-107 shall not apply to locomotive engines which are regularly employed in yard service, known as switch engines; engines running for a distance of not more than sixteen miles within the limits of this state to complete their runs; those used exclusively between sunrise and sunset; nor engines going to or returning from repair shops when ordered to such shops for repair.



§ 40-29-107. Violation - penalty

Any railroad company or the receiver or lessee thereof doing business in the state of Colorado which violates the provisions of section 40-29-106 shall be liable to the state of Colorado for a penalty of not less than one hundred dollars nor more than one thousand dollars for each and every locomotive not so equipped, counting each train hauled by such locomotive a separate and distinct offense, and such penalties shall be recovered and suit brought in the name of the state of Colorado in a court of proper jurisdiction in any county in or through which such line of railroad may be operated.



§ 40-29-110. Duties of commission

For the purpose of protecting the health and safety of employees of railroads, the public utilities commission of Colorado shall prescribe standards of safety.



§ 40-29-111. Compliance

(1) It is the duty of all persons engaged in the operation of railroads to comply with any regulation or order of the commission issued under the provisions of section 40-29-110 and to furnish any information required by the commission for purposes of section 40-29-110. The provisions of said section shall not apply to any caboose operated on tracks of less than standard gauge nor to any caboose used only in yard service.

(2) The commission or its authorized agent may, during reasonable hours, enter the place of operation of any person engaged in the operation of railroads for the purpose of ascertaining whether the standards prescribed by authority of section 40-29-110 are being complied with.



§ 40-29-116. Highway-rail crossing signalization fund created - annual appropriation

(1) The highway-rail crossing signalization fund is hereby created in the state treasury, in order to promote the public safety and to provide for the payment of the costs of installing, reconstructing, and improving automatic and other safety appliance signals or devices at crossings at grade of public highways or roads over the tracks of any railroad or street railway corporation in this state. None of the moneys in the highway-rail crossing signalization fund shall be used to pay any part of the cost of the installation, reconstruction, or improvement of any such signals or devices at any crossing when any part of such cost will be paid from moneys available under any federal or federal-aid highway act.

(2) For the 2016-17 fiscal year, the sum of two hundred forty thousand dollars is appropriated from the highway users tax fund created in section 43-4-201 (1)(a), C.R.S., to the highway-rail crossing signalization fund as authorized by section 43-4-201 (3)(a)(VI), C.R.S. Pursuant to section 40-2-114 (1)(a)(II), for the 2017-18 fiscal year and for each fiscal year thereafter, the lesser of three percent of the fees collected under section 40-2-113 or an amount of the fees equal to two hundred forty thousand dollars plus a cumulative inflation adjustment of two percent for each fiscal year beginning with the 2017-18 fiscal year is credited to the highway-rail crossing signalization fund. Notwithstanding section 24-36-114 (1), C.R.S., any interest earned on the deposit and investment of moneys in the highway-rail crossing signalization fund shall remain in the fund and shall not be credited or transferred to the general fund or any other fund. Such earned interest moneys are hereby continuously appropriated to the public utilities commission for use for the purposes of the highway-rail crossing signalization fund.






Article 30 - Fire Guards

§ 40-30-101. Fire guard by plowing

Every railroad corporation operating its lines of road or any part thereof within this state, between the fifteenth day of July and the first day of November of each and every year, upon each side of its line of road, shall plow as a fire guard a continuous strip of not less than six feet in width, which said strip of land shall run parallel with said line of railroad and be plowed in such a good and workmanlike manner as to effectually destroy and cover up the vegetation thereon and be sufficient to prevent the spread of fire. In addition thereto all such railroad corporations shall cause to be burned, between said dates, all the grass and vegetation lying between the said plowed strips and the track of said road, and the outer line of said strip of plowed land shall be upon the outer line of such corporation's right-of-way or, if upon land owned by said corporation, one hundred feet on either side from the center of the road. Such fire guard to be so plowed need not be constructed within the limits of any town or city, nor along the line of a railroad running through the mountains, nor in other lands where plowing would be impracticable, but the provisions respecting the burning of a strip on each side shall be duly conformed with whenever any vegetation is found along such line of road. The boards of county commissioners of the various counties of the state shall prescribe for their respective counties where the plowing of such fire guard and burning shall be done.



§ 40-30-102. Penalty for noncompliance

Any railroad company failing to comply with the provisions of section 40-30-101 shall be liable to pay a penalty of two hundred dollars for each and every mile or fractional part thereof of such strip of land it neglects to plow on either side of the line of its road in this state, in each and every year, the same to be collected in an action of debt in any court of competent jurisdiction in the name of the people of the state of Colorado, and when collected it shall be paid into the school fund of the county wherein the cause of action accrued. The action shall be brought within the time period prescribed in section 13-80-101, C.R.S.



§ 40-30-103. Liability of railroad company

Every railroad company operating its line of road, or any part thereof, within this state shall be liable for all damages by fires that are set out or caused by operating any such line of road, or any part thereof, in this state, whether negligently or otherwise. Such damages may be recovered by the party damaged by a proper action in any court of competent jurisdiction; but said action shall be brought by the party injured within two years next ensuing after it accrues. The liability imposed in this section shall inure solely in favor of the owner or mortgagee of the property so damaged or destroyed by fire, and the same shall not pass by assignment or subrogation to any insurance company that has written a policy thereon.






Article 31 - Overcharges

§ 40-31-101. Railroad company claim agent

Every railroad corporation or the lessee or receiver thereof or other person operating the same doing business in this state shall have and keep an agent or other person residing and having his office in the principal city or town along its line within the state whose duty it is and who is fully authorized by such railroad company to adjust and settle all claims for overcharge collected within this state and for all loss or damage. Any railroad corporation or the lessee or receiver thereof or other person so doing business in this state who fails to have and keep such agent or representative within such city or town shall be subject to a penalty of three thousand dollars for each and every month during which said railroad company or the lessee or receiver thereof or other person fails to have and keep said agent, which said penalty shall be recovered by the attorney general for the use of the state in an action commenced for that purpose in any court of competent jurisdiction of this state.



§ 40-31-102. Overcharges - recovery - damages

(1) All overcharges made by any such railroad corporation or the lessee or receiver thereof or other person operating the same and all claims for loss or damage shall be paid by the representative of such railroad corporation or the lessee or receiver thereof or other person operating the same, appointed as provided in section 40-31-101, within sixty days after the same has been duly presented to such representative or agent for settlement accompanied by the expense bill of the freight on which such overcharge has been made or loss or damage suffered, together with a statement, properly verified, of the amount of such overcharge, loss, or damage. If any such railroad corporation or the lessee or receiver thereof or other person operating the same fails to refund the amount of such overcharge, loss, or damage within the time aforesaid, the person or corporation so suffering the same may recover from the railroad company or the lessee or receiver thereof or other person operating the same so in default the sum of one hundred dollars for each month and fraction of a month during which said company or the lessee or receiver thereof or other person operating the same is in default, which said sum may be recovered by the parties so aggrieved or their assignees in any court of competent jurisdiction.

(2) In any suit brought under this section, service upon such agent or representative of said railroad company or the lessee or receiver thereof or other person operating the same shall be deemed and held proper service upon such railroad company or the lessee or receiver thereof or other person operating the same; but the claimant shall not recover such penalty unless he recovers a larger amount in a court than the sum tendered him by such railroad corporation, agent, representative, lessee, or receiver or other person.






Article 32 - Employees

§ 40-32-104.5. Railroad peace officer - defined - scope of authority - responsibility and liability of railroad

(1) As used in this section, "railroad peace officer" means any person who is employed by a class I railroad corporation operating within the state of Colorado to protect and investigate offenses against the railroad corporation.

(2) A class I railroad corporation may employ a railroad peace officer to protect and investigate offenses against the corporation. Such railroad peace officer, while engaged in the conduct of his or her employment, shall possess and exercise all the powers vested in a peace officer of this state, pursuant to sections 16-2.5-101 and 16-2.5-142, C.R.S. Such authority shall be exercised only in the protection of persons, including on-duty employees, who are located on the class I railroad corporation's property and in the protection of all real and personal property in the current physical possession of such railroad corporation. Such authority may include engaging in immediate pursuit. In the exercise of his or her duties, the railroad peace officer shall have the power to arrest for violation of laws upon railroad property; except that he or she shall be required to notify the appropriate local law enforcement agency before applying for any warrant or lodging any criminal complaint unless the arrest is pursuant to section 40-32-107.

(3) The class I railroad corporation employing the railroad peace officer shall be solely responsible for any liability resulting from acts or omissions of the railroad peace officer which arise within the scope and course of his employment.



§ 40-32-106. Eject disorderly passengers

When any passenger is guilty of disorderly conduct, or uses any obscene language to the annoyance and vexation of passengers and refuses to desist therefrom when requested by the conductor, the conductor is authorized to stop the train at any station and eject such passenger from the train, using only such force as may be necessary, and may command the assistance of the employees of the railroad company to assist in such removal; but nothing in this section shall relieve any railroad company from liability for damages to any passenger for an unwarranted exercise of such power by any such conductor.



§ 40-32-107. Arrest and take before county court

When any passenger is guilty of any crime or misdemeanor upon any train, a railroad peace officer of such train may arrest such passenger, take such passenger before any county court in any county in which such crime or misdemeanor was committed, and file a complaint charging such passenger with such crime or misdemeanor.



§ 40-32-108. Duties of commission

The commission shall establish standards for the employment of railroad peace officers relating to education or experience in law enforcement.






Article 33 - Damages to Employees

§ 40-33-101. Damages for injury of employee

Every common carrier by railroad in the state of Colorado shall be liable in damages to any person suffering injury while he is employed by such carrier in or about the transporting or handling of any freight, property, passengers, engine, locomotive, or other vehicle upon the tracks of such carrier, or in case of the death of such employee, to his personal representative for the benefit of the surviving widow, or husband, children, parents, or dependents of such employee, for such injury or death resulting in whole or in part from the negligence of any of the officers, agents, or employees of such employer, or by reason of any defect or insufficiency due to the employer's negligence.



§ 40-33-102. Contributory negligence no bar

In all actions brought against any such common carrier under or by virtue of any of the provisions of this article to recover damages for personal injury to the employee, or where such injuries have resulted in his death, the fact that the employee may have been guilty of contributory negligence shall not bar a recovery, but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to such employee; but no such employee who may be injured or killed shall be held to have been guilty of contributory negligence in any case where the violation by such employer of any state or federal statute enacted for the safety of employees contributed to the injury or death of such employee.



§ 40-33-103. Employee does not assume risks

In any action brought against any common carrier under or by virtue of any of the provisions of this article to recover damages for injuries to, or the death of, any of its employees, such employee shall not be held to have assumed the risks of his employment in any case where such injury or death resulted in whole or in part from the negligence of any of the officers, agents, or employees of such carrier, or by reason of any defect or insufficiency, due to its negligence, in its cars, engines, appliances, machinery, track, roadbed, works, boats, wharves, or other equipment.



§ 40-33-104. Jury question

In any action brought against any such common carrier under or by virtue of any of the provisions of this article, to recover damages for injury to, or the death of, any of its employees, the question as to whether the negligence or violation of law claimed to have caused or contributed to the injury or death of such employee did in substance cause or contribute to such injury or death, and the question as to whether such negligence or violation of law was the proximate cause of such injury or death shall, in all cases, be for the determination of the jury.



§ 40-33-105. Presumptive evidence

In all actions brought against any such common carrier under or by virtue of any of the provisions of this article to recover damages for personal injury to the employee, or where such injuries have resulted in his death, the fact of any such injury or death occurring to such employee and arising out of and in the course of his employment shall be presumptive evidence of the want of reasonable skill and care on the part of such carrier and its agents, servants, and employees in reference to such injury or death unless and until rebutted.



§ 40-33-106. Attempts to exempt carrier from liability void

Any contract, rule, regulation, or stratagem whatsoever, the purpose or intent of which is to enable any common carrier to exempt itself from any liability created by this article, shall to that extent be void; but in any action brought against any such common carrier under or by virtue of any of the provisions of this article, such carrier may set off therein any sum it has contributed or paid to any insurance, relief benefit, or indemnity that may have been paid to the injured employee, or the person entitled thereto on account of the injury or death for which said action was brought.



§ 40-33-107. Definitions

As used in this article, unless the context otherwise requires:(1) "Common carrier" includes the receiver or other persons or corporations charged with the duty of management and operation of the business of a common carrier.



§ 40-33-108. Right of action survives

Any right of action given by this article, to a person suffering injury shall survive to his personal representative, for the benefit of the surviving widow or husband and children of such employee, and, if none, then of such employee's parents; and, if none, then of the next of kin dependent upon such employee, but in such cases there shall be only one recovery for the same injury.



§ 40-33-109. Right of action limited

No action shall be maintained under this article, unless commenced within the time period prescribed in section 13-80-102, C.R.S.









Geothermal Heat

Article 40 - Geothermal Heat Suppliers

§ 40-40-101. Short title

This article shall be known and may be cited as the "Geothermal Heat Suppliers Act".



§ 40-40-102. Legislative declaration

The general assembly hereby declares that geothermal heat is a valuable, indigenous resource, the development of which will enhance local economies, and that it is in the public interest of the state to promote the development of geothermal heat supply systems. Therefore, it is the policy of this state to remove the barriers to such development which might result from the imposition of comprehensive regulation by the public utilities commission.



§ 40-40-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commission" means the public utilities commission of the state of Colorado.

(2) "Geothermal heat supplier" means any person who supplies geothermally heated groundwater or other substances to the public or other customers for industrial process heat, commercial use, space heating, or other purposes. The term includes systems which enhance the thermal content of the substance supplied through the use of heat pumps, solar assistance, or other means.



§ 40-40-104. Public utility status - exceptions

(1) Geothermal heat suppliers are found to be affected with the public interest and subject to the limited jurisdiction and regulation of the commission as described in this article only.

(2) Geothermal heat suppliers which are selling at wholesale to other entities which are reselling the heat or converting it to electricity are exempt from the provisions of this article and any other provisions which might subject such geothermal heat suppliers to the jurisdiction of the commission.

(3) Municipal and county geothermal heat suppliers acting alone, together, or in concert with private parties are exempt from the provisions of this article and any other provisions which might subject such entities to the jurisdiction of the commission, except as to service provided outside of their boundaries.



§ 40-40-105. Operating permits

(1) The commission shall establish a system of operating permits for geothermal heat suppliers. Before commencing construction of distribution facilities, a geothermal heat supplier must obtain an operating permit from the commission. An operating permit:

(a) May not be denied because the area which the applicant proposes to serve is already being served by a gas or electric utility;

(b) May not convey an exclusive right to supply geothermal heat in the area which the applicant proposes to serve;

(c) Shall describe the area the applicant intends to serve and the nature of such service;

(d) Shall require the applicant to enter into a contract with each customer. The contract, of which only the form and scope are subject to commission review, must specify, at least:

(I) The period of time during which service will be provided;

(II) The rates or the method for determining rates to be charged during the term of the contract, as negotiated by the parties and not subject to commission approval;

(III) That the geothermal heat supplier will submit to the complaint procedures contained in section 40-6-108.

(2) Before issuing an operating permit, the commission must find that:

(a) The applicant is fit, willing, and able to provide the proposed services; and

(b) The applicant has made an adequate showing that the geothermal heat supply and distribution system appears reasonably capable of delivering the proposed services.



§ 40-40-106. Continuing review

The commission has continuing authority over geothermal heat suppliers to enforce the provisions of this article and to ensure that a geothermal heat supplier adheres to the conditions of its operating permit.












Title 41 - Aeronautics: Aircraft and Airports

Aircraft

Article 1 - Aeronautics Act of 1937

§ 41-1-101. Short title

This article shall be known and may be cited as the "Aeronautics Act of 1937".



§ 41-1-102. Interpretation

This article shall be so interpreted and construed as to effect its general purpose and to make uniform the law of those states which enact it and to harmonize, as far as possible, with federal laws and regulations on the subject of aeronautics.



§ 41-1-103. Navigation of aircraft

The public safety requiring and the advantages of uniform regulation making it desirable in the interest of aeronautical progress that aircraft operating within this state should conform with respect to design, construction, and airworthiness to the standards prescribed by the United States government with respect to navigation of aircraft subject to its jurisdiction, it is unlawful for any person to navigate an aircraft within the state unless it is licensed and registered by the department of commerce of the United States in the manner prescribed by the lawful rules and regulations of the United States government then in force.



§ 41-1-104. License for navigation

The public safety requiring and the advantages of uniform regulations making it desirable in the interest of aeronautical progress that a person engaging within this state in navigating aircraft designated in section 41-1-103 in any form of navigation for which license to operate such aircraft would be required by the United States government shall have the qualifications necessary for obtaining and holding the class of license required by the United States government. It is unlawful for any person to engage in operating such aircraft within this state in any form of navigation unless he has such a license.



§ 41-1-105. Display of license

The certificate of the license shall be kept in the personal possession of the licensee when he is operating aircraft within this state, and must be presented for inspection upon the demand of any passenger, any official of the United States department of commerce, any peace officer of this state, or any official, manager, or person in charge of any airport or landing field in this state upon which he lands.



§ 41-1-106. Sovereignty in space in state

Sovereignty in the space above the lands and waters of this state is declared to rest in the state, except where assumed by United States law.



§ 41-1-107. Ownership of space

The ownership of space above the lands and waters of this state is declared to be vested in the several owners of the surface beneath, subject to the right of flight of aircraft.



§ 41-1-108. Penalty for violation

Any person who violates any provision of this article is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.






Article 2 - Operating an Aircraft Under the Influence of Alcohol or Drugs

§ 41-2-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Aircraft" means any vehicle used or designed for carrying any person, persons, or freight and used or designed for aviation or flight in the air in control of a crew member, whether it is or is not a certificated vehicle under the rules of the federal aviation administration, and the federal department of transportation, or its successor.

(2) "Controls" means the wheel, yoke, stick, cyclic, collective, throttle, mixture, propeller, lever, switch, gage, circuit breaker, doors, emergency exits, or any other thing that pertains to the safe operation of an aircraft.

(3) "Crewmember" means any person assigned to perform any duty in an aircraft during flight time.

(4) "Flight time" means any time from the moment an aircraft is occupied and in control.

(5) "Operating an aircraft" means being in actual physical control or having immediate access to the controls of an aircraft, or being involved in the safe operation of any part of an aircraft as a crewmember.



§ 41-2-102. Operating an aircraft under the influence - operating an aircraft with excessive alcohol content - tests - penalties - useful public service program

(1) (a) It is a misdemeanor for any person who is under the influence of alcohol or one or more drugs, or a combination of both alcohol and one or more drugs, to operate any aircraft in this state.

(b) It is a misdemeanor for any person who is an habitual user of any controlled substance, as defined in section 18-18-102 (5), C.R.S., to operate any aircraft in this state.

(c) For the purposes of this subsection (1), "one or more drugs" shall mean all substances defined as a drug in section 27-80-203 (13), C.R.S., and all controlled substances, as defined in section 18-18-102 (5), C.R.S.

(d) The fact that any person charged with a violation of this subsection (1) is or has been entitled to use one or more drugs under the laws of this state shall not constitute a defense against any charge of violating this subsection (1).

(e) "Operating an aircraft under the influence" means operating an aircraft when a person has consumed alcohol or one or more drugs, or a combination of alcohol and one or more drugs, which alcohol alone, or one or more drugs alone, or alcohol combined with one or more drugs affects him to a degree that he is substantially incapable, either mentally or physically, or both mentally and physically, to exercise clear judgment, sufficient physical control, or due care in the safe operation of an aircraft.

(f) Pursuant to section 16-2-106, C.R.S., in charging a violation of paragraph (a) of this subsection (1), it shall be sufficient to describe the offense charged as "operated an aircraft under the influence of alcohol or drugs or both".

(2) (a) It is a misdemeanor for any person to operate any aircraft in this state when the amount of alcohol in such person's blood, as shown by analysis of the person's blood or breath, is 0.04 or more grams of alcohol per hundred milliliters of blood or 0.04 or more grams of alcohol per two hundred ten liters of breath at the time of operating an aircraft or within two hours after such operation. During a trial, if the state's evidence raises the issue, or if a defendant presents some credible evidence, that he consumed alcohol between the time that he stopped operating an aircraft and the time that testing occurred, such issue shall be an affirmative defense, and the prosecution must establish beyond a reasonable doubt that the minimum 0.04 blood or breath alcohol content required in this paragraph (a) was reached as a result of alcohol consumed by the defendant before he stopped operating an aircraft.

(b) In any prosecution for a violation of this subsection (2), the defendant shall be entitled to offer direct and circumstantial evidence to show that there is a disparity between what the tests show and other facts so that the trier of fact could infer that the tests were in some way defective or inaccurate. Such evidence may include testimony of nonexpert witnesses relating to the absence of any or all of the common symptoms or signs of intoxication for the purpose of impeachment of the accuracy of the analysis of the person's blood or breath.

(c) Pursuant to section 16-2-106, C.R.S., in charging a violation of this subsection (2), it shall be sufficient to describe the offense charged as "operated an aircraft with excessive alcohol content".

(3) Notwithstanding the provisions of section 18-1-408, C.R.S., during a trial of any person accused of violating subsection (1) and subsection (2) of this section, the court shall not require the prosecution to elect between the two violations. The court or a jury may consider and convict the person of a violation of either subsection (1) or subsection (2), or both subsection (1) and subsection (2) of this section. If the person is convicted of more than one violation, the sentences imposed shall run concurrently.

(4) (a) In any prosecution for a violation of subsection (1) of this section, the amount of alcohol in the defendant's blood or breath at the time of the commission of the alleged offense or within a reasonable time thereafter, as shown by analysis of the defendant's blood or breath, shall give rise to the presumption that the defendant was under the influence of alcohol if:

(I) There was at such time 0.04 or more grams of alcohol per one hundred milliliters of blood as shown by analysis of such person's blood; or

(II) There was at such time 0.04 or more grams of alcohol per two hundred ten liters of breath as shown by analysis of such person's breath.

(b) The limitations of this subsection (4) shall not be construed as limiting the introduction, reception, or consideration of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol or whether or not his ability to operate an aircraft was impaired by the consumption of alcohol.

(5) Following the lawful contact with a person who has been operating an aircraft, and when a law enforcement officer reasonably suspects that a person was operating an aircraft while under the influence of alcohol, such law enforcement officer may conduct a preliminary screening test using a device approved by the executive director of the department of public health and environment after first advising the operator that the operator may either refuse or agree to provide a sample of the operator's breath for such preliminary test. The results of this preliminary screening test may be used by a law enforcement officer in determining whether probable cause exists to believe such person was operating an aircraft in violation of subsection (1) or (2) of this section and whether to administer a test pursuant to paragraph (a) of subsection (6) of this section. Neither the results of such preliminary screening test nor the fact that the person refused such test shall be used in any court action except in a hearing outside of the presence of a jury, when such hearing is held to determine if a law enforcement officer had probable cause to believe that the operator committed a violation of subsection (1) or (2) of this section. The results of such preliminary screening test shall be made available to the operator or his attorney on request. The preliminary screening test shall not substitute for or qualify as the test or tests required by paragraph (a) of subsection (6) of this section.

(6) (a) (I) On and after July 1, 1990, any person who operates an aircraft anywhere in this state shall be deemed to have expressed his consent to the provisions of this paragraph (a).

(II) Any person who operates an aircraft anywhere in this state shall be required to take and complete, and to cooperate in the taking and completing of, any test or tests of his breath or blood for the purpose of determining the alcoholic content of his blood or breath when so requested and directed by a law enforcement officer having probable cause to believe that the person was operating an aircraft in violation of subsection (1) or (2) of this section. Except as otherwise provided in this section, if such person requests that said test be a blood test, then the test shall be of his blood; but, if such person requests that a specimen of his blood not be drawn, then a specimen of his breath shall be obtained and tested. If such person elects either a blood test or a breath test, such person shall not be permitted to change such election, and, if such person fails to take and complete, and to cooperate in the completing of, the test elected, such failure shall be deemed to be a refusal to submit to testing. If such person is unable to take, or to complete, or to cooperate in the completing of a breath test because of injuries, illness, disease, physical infirmity, or physical incapacity, or if such person is receiving medical treatment at a location at which a breath testing instrument certified by the department of public health and environment is not available, the test shall be of such person's blood.

(III) Any person who operates an aircraft anywhere in this state shall be required to submit to and to complete, and to cooperate in the completing of, a test or tests of his blood, saliva, and urine for the purpose of determining the drug content within his system when so requested and directed by a law enforcement officer having probable cause to believe that the person was operating an aircraft in violation of subsection (1) of this section and when it is reasonable to require such testing of blood, saliva, and urine to determine whether such person was under the influence of, or impaired by, one or more drugs, or one or more controlled substances, or a combination of both alcohol and one or more drugs, or a combination of both alcohol and one or more controlled substances.

(IV) Any person who is required to take and to complete, and to cooperate in the completing of, any test or tests shall cooperate with the person authorized to obtain specimens of his blood, breath, saliva, or urine, including the signing of any release or consent forms required by any person, hospital, clinic, or association authorized to obtain such specimens. If such person does not cooperate with the person, hospital, clinic, or association authorized to obtain such specimens, including the signing of any release or consent forms, such noncooperation shall be considered a refusal to submit to testing. No law enforcement officer shall physically restrain any person for the purpose of obtaining a specimen of his blood, breath, saliva, or urine for testing except when the officer has probable cause to believe that the person has committed a violation of section 18-3-105, 18-3-106, 18-3-204, 18-3-205, or 18-3-208, C.R.S., and the person is refusing to take or to complete, or to cooperate in the completing of, any test or tests, then, in such event, the law enforcement officer may require a blood test. Evidence acquired through such involuntary blood test shall be admissible in any prosecution for a violation of subsection (1) or (2) of this section and for a violation of section 18-3-105 or 18-3-204, C.R.S.(b) (I) The tests shall be administered at the direction of a law enforcement officer having probable cause to believe that the person had been operating an aircraft in violation of subsection (1) or (2) of this section and in accordance with rules and regulations prescribed by the state board of health concerning the health of the person being tested and the accuracy of such testing. Strict compliance with such rules and regulations shall not be a prerequisite to the admissibility of test results at trial unless the court finds that the extent of noncompliance with a board of health rule has so impaired the validity and reliability of the testing method and the test results as to render the evidence inadmissible. In all other circumstances, failure to strictly comply with such rules and regulations shall only be considered in the weight to be given to the test results and not to the admissibility of such test results. It shall not be a prerequisite to the admissibility of test results at trial that the prosecution present testimony concerning the composition of any kit used to obtain blood, urine, saliva, or breath specimens. A sufficient evidentiary foundation concerning the compliance of such kits with the rules and regulations of the department of public health and environment shall be established by the introduction of a copy of the manufacturer's or supplier's certificate of compliance with such rules and regulations if such certificate specifies the contents, sterility, chemical makeup, and amounts of chemicals contained in such kit.

(II) No person except a physician, a registered nurse, an emergency medical service provider, as defined in part 1 of article 3.5 of title 25, C.R.S., and as certified in part 2 of article 3.5 of title 25, C.R.S., or a person whose normal duties include withdrawing blood samples under the supervision of a physician or registered nurse shall withdraw blood to determine the alcoholic or drug content of the blood for purposes of this section. In a trial for a violation of subsection (1) or (2) of this section, the testimony of a law enforcement officer that he or she witnessed the taking of a blood specimen by a person who he or she reasonably believed was authorized to withdraw a blood specimen is sufficient evidence that the person was authorized, and testimony from the person who obtained the blood specimens concerning the person's authorization to obtain blood specimens is not a prerequisite to the admissibility of test results concerning the blood specimen obtained. No civil liability attaches to a person authorized to obtain blood, breath, saliva, or urine specimens or to a hospital, clinic, or association in or for which the specimens are obtained as provided in this subsection (6) as a result of the act of obtaining the specimens from any person submitting thereto if the specimens were obtained according to the rules and regulations of the state board of health; except that this provision shall not relieve the person from liability for negligence in the obtaining of any specimen sample.

(c) Any person who is dead or unconscious shall be tested to determine the alcohol or drug content of his blood or any drug content within his system as provided in this subsection (6). If a test cannot be administered to a person who is unconscious, hospitalized, or undergoing medical treatment because the test would endanger such person's life or health, the law enforcement agency shall be allowed to test any blood, urine, or saliva which was obtained and not utilized by a health care provider and shall have access to that portion of the analysis and results of any tests administered by such provider which shows the alcohol or drug content of the person's blood, urine, or saliva or any drug content within his system. Such test results shall not be considered privileged communications, and the provisions of section 13-90-107, C.R.S., relating to the physician-patient privilege shall not apply. Any person who is dead, in addition to the tests prescribed, shall also have his blood checked for carbon monoxide content and for the presence of drugs, as prescribed by the department of public health and environment. Such information obtained shall be made a part of the accident report.

(d) If a person refuses to take or to complete, or to cooperate with the completing of, any test or tests as provided in this subsection (6) and such person subsequently stands trial for a violation of subsection (1) of this section, the refusal to take or to complete, or to cooperate with the completing of, any test or tests shall be admissible into evidence at the trial, and a person may not claim the privilege against self-incrimination with regard to admission of refusal to take or to complete, or to cooperate with the completing of, any test or tests.

(7) (a) (I) Every person who is convicted of a violation of subsection (1) or subsection (2) of this section shall be punished by imprisonment in the county jail for not less than five days nor more than one year, and, in addition, the court may impose a fine of not less than three hundred dollars nor more than one thousand dollars. Except as provided in subparagraph (II) of paragraph (d) of this subsection (7), the minimum period of imprisonment provided for such violation shall be mandatory. In addition to any other penalty which is imposed, every person who is convicted of a violation to which this subparagraph (I) applies shall perform not less than forty-eight hours nor more than ninety-six hours of useful public service. The performance of the minimum period of service shall be mandatory, and the court shall have no discretion to suspend the mandatory minimum period of performance of such service.

(II) Upon a conviction of a violation of subsection (1) or subsection (2) of this section, which violation occurred within five years of the date of a previous violation, for which there has been a conviction, of subsection (1) or (2) of this section, the offender shall be punished by imprisonment in the county jail for not less than ninety days nor more than one year, and, in addition, the court may impose a fine of not less than five hundred dollars nor more than one thousand five hundred dollars. The minimum period of imprisonment as provided for such violation shall be mandatory, but the court may suspend up to eighty-three days of the period of imprisonment if the offender complies with the provisions of subparagraph (I) of paragraph (d) of this subsection (7). In addition to any other penalty which is imposed, every person who is convicted of a violation to which this subparagraph (II) applies shall perform not less than sixty hours nor more than one hundred twenty hours of useful public service. The performance of the minimum period of service shall be mandatory, and the court shall have no discretion to suspend the mandatory minimum period of performance of such service.

(b) The provisions of this subsection (7) relating to the performance of useful public service are also applicable to any defendant who receives a diversion in accordance with section 18-1.3-101, C.R.S., or who receives a deferred sentence in accordance with section 18-1.3-102, C.R.S., and the completion of any stipulated amount of useful public service hours to be completed by the defendant shall be ordered by the court in accordance with the conditions of such deferred prosecution or deferred sentence as stipulated to by the prosecution and the defendant.

(c) For the purposes of paragraph (a) of this subsection (7), a person shall be deemed to have a previous conviction of subsection (1) or (2) of this section if such person has been convicted of an act under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States which, if committed within this state, would be a violation of subsection (1) or (2) of this section.

(d) (I) Upon conviction of a violation of subsection (1) or (2) of this section, the court shall sentence the defendant in accordance with the provisions of paragraph (a) of this subsection (7). The court shall consider the alcohol and drug evaluation required pursuant to subsection (8) of this section prior to sentencing; except that the court may proceed to immediate sentencing without considering such alcohol and drug evaluation if the defendant has no prior or pending charges under this section and neither the defendant nor the prosecuting attorney objects. If the court proceeds to immediate sentencing, without considering such alcohol and drug evaluation, such alcohol and drug evaluation shall be conducted after sentencing, and the court shall order the defendant to complete the education and treatment program recommended in such alcohol and drug evaluation. If the defendant disagrees with the education and treatment program recommended in such alcohol and drug evaluation, he may request the court to hold a hearing to determine which education and treatment program should be completed by the defendant.

(II) For sentencing purposes concerning convictions for second and subsequent offenses, prima facie proof of a defendant's previous convictions shall be established when the prosecuting attorney and the defendant stipulate to the existence of the prior conviction or convictions or the prosecuting attorney presents to the court a copy of the court record of such conviction in this state or some other state. The court shall not proceed to immediate sentencing when there is not a stipulation to prior convictions or if the prosecution requests an opportunity to obtain a conviction record. The prosecuting attorney shall not be required to plead or prove any previous convictions at trial, and sentencing concerning convictions for second and subsequent offenses shall be a matter to be determined by the court at sentencing.

(e) The sentence of any person subject to the provisions of subparagraph (II) of paragraph (a) of this subsection (7) may be suspended to the extent provided for in said subparagraph (II) if the offender receives a presentence alcohol and drug evaluation; based on that evaluation, satisfactorily completes an appropriate level I or level II alcohol and drug education or treatment program; and abstains from the use of alcohol for a period of one year from the date of sentencing. Such abstinence shall be monitored by the treatment facility by the administration of disulfiram or by any other means that the director of the treatment facility deems appropriate. If, at any time during the one-year period, the offender does not satisfactorily comply with the conditions of the suspension, that sentence shall be reimposed, and the offender shall spend that portion of his sentence which was suspended in the county jail.

(f) In addition to the penalties prescribed in this subsection (7), persons convicted of violations of subsection (1) or (2) of this section are subject to the costs imposed by section 24-4.1-119 (1)(c), C.R.S., relating to the crime victim compensation fund.

(g) In addition to any other penalty provided by law, the court may sentence a defendant who is convicted pursuant to this section to a period of probation for purposes of treatment not to exceed two years. As a condition of probation, the defendant shall be required to make restitution in accordance with the provisions of section 18-1.3-205, C.R.S.

(h) The provisions of section 42-4-1301.4, C.R.S., shall apply to this article.

(8) The office of behavioral health in the department of human services shall provide presentence alcohol and drug evaluations on all persons convicted of a violation of subsection (1) or (2) of this section, in the same manner as described in section 42-4-1301.3.

(9) Upon a plea of guilty, or a verdict of guilty by the court or a jury, to any offense specified in subsection (1) or (2) of this section, the court shall order the defendant to immediately report to the sheriff's department in the county where the defendant was convicted, at which time the defendant's fingerprints and photographs shall be taken and returned to the court, which fingerprints and photographs shall become a part of the court's official documents and records pertaining to the defendant's conviction and the defendant's identification in association with such conviction. On any trial for a violation of any of the offenses specified in subsection (1) or (2) of this section, a duly authenticated copy of the record of former convictions and judgments of any court of record for any of said crimes against the party indicted or informed against shall be prima facie evidence of such convictions and may be used in evidence against such party. Identification photographs and fingerprints that are part of the record of such former convictions and judgments of any court of record or that are part of the record at the place of such party's incarceration after sentencing for any of such former convictions and judgments shall be prima facie evidence of the identity of such party and may be used in evidence against him. Any person who fails to immediately comply with the court's order to report to the sheriff's department, to furnish fingerprints, or to have his photographs taken may be held in contempt of court.

(10) As used in this section, "convicted" includes a plea of no contest accepted by the court.









Airports

Article 3 - Public Airport Authority Law

§ 41-3-101. Short title

This article shall be known and may be cited as the "Public Airport Authority Act".



§ 41-3-102. Legislative declaration

The purpose of this article is to authorize the creation by cities and towns, and counties, and the state of Colorado, through their joint action, and by counties acting by independent action or jointly with the state, of airport authorities, corporate and politic, and constituting political subdivisions of the state of Colorado, for the purpose of acquiring and improving airports, air navigation facilities, and related facilities, and the financing of the cost of such acquisition by the issuance of bonds or other obligations of such authorities payable from the income of any such authorities and otherwise secured to the extent permitted by law without the incurrence of an indebtedness by the state of Colorado, or by any of its political subdivisions, thereby promoting and facilitating transportation by air from or to points located within the state of Colorado, all to the benefit and general welfare of the state of Colorado, its political subdivisions, and the inhabitants thereof.



§ 41-3-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Air navigation facility" means any facility, other than one owned and operated by the United States, used in, available for use in, or designed for use in aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

(2) "Airport" means any area of land or water which is used, or intended for use, for the landing and takeoff of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or rights-of-way, together with all airport buildings and facilities located thereon however financed. Such facilities may also include land and buildings, together with all appurtenances necessary or convenient thereto for the accommodation or convenience of the public, whether or not the members of the public so accommodated are directly or indirectly engaged in transportation by air, including, but not limited to, parking, dining, recreational, and hotel facilities.

(3) "Airport hazard" means any structure, object of natural growth, or use of land which obstructs the airspace required for the flight of aircraft in landing or taking off at an airport, or is otherwise hazardous to such landing or taking off of aircraft.

(4) "Authority" means a body corporate and politic and constituting a political subdivision of the state created for airport purposes under the provisions of this article.

(5) "Board", as distinguished from the governing board defined in subsection (11) of this section, means the board of commissioners of any airport authority created pursuant to the provisions of this article.

(6) "Bonds" means any bonds, notes, interim certificates, debentures, or similar obligations issued by an authority pursuant to this article.

(7) "Clerk" means the custodian of the official records of a municipality or county.

(8) "Combination" means any combination comprised of two or more municipalities, two or more counties, or any combination of one or more municipalities and one or more counties.

(9) "County" means any county organized under the laws of the state of Colorado or an adjoining state and includes public entities which are both cities and counties.

(10) "Federal government" means the United States, or any of its officers, agencies, boards, or commissions.

(11) "Governing board" means the officials authorized by law to exercise by ordinance or resolution the lawmaking powers of a municipality or county.

(12) "Income of the authority" means all revenues derived directly or indirectly by the authority from the use and operation of the airport, including, but not limited to, interest on investments and all rentals, fees, rates, or other charges for the use of the airport, or for any services rendered by the authority in the operation thereof, but excluding, if necessary or appropriate, money received as grants or gifts from the federal government or the state or other sources, the use of which is limited by the grantor or donor to the construction of capital improvements to an airport.

(13) "Municipality" means any city or town, whether incorporated under the general laws of the state of Colorado or an adjoining state, article XX of the state constitution, or acts of the council and house of representatives of the territory of Colorado, but does not include local entities which are both cities and counties.

(14) "Person" means any individual, firm, partnership, corporation, company, association, joint-stock association, or body politic; and the term includes any trustee, receiver, assignee, or other similar representative thereof.

(15) "Resolution" means a resolution of the board of county commissioners of a county or ordinance of a city, city and county, or town, whichever form of action is necessary or appropriate under the laws of the state of Colorado or an adjoining state, or under the charter of a city, or city and county, incorporated pursuant to article XX of the state constitution.

(16) "State" means the state of Colorado or any of its agencies.



§ 41-3-104. Creation of authorities

(1) Any combination, or any county in this state acting independently, may create an authority that is authorized to operate an airport in this state and exercise the functions conferred by the provisions of this article, upon the issuance by the director of the division of local government in the department of local affairs of a certificate reciting that the authority has been duly organized according to the laws of the state of Colorado. Such certificate shall be issued by the director of said division upon the filing with him or her of a certified copy of the resolution of the county acting independently and, in the case of a combination, of each county or municipality joining therein, duly certified as correct by the clerk of the municipality or county. In the case of a combination, there shall also be filed with the director of said division a joint certificate of the clerks of any county or municipality joining therein, certifying that such counties or municipalities, and listing them, constitute all of the counties or municipalities joining in the formation of the authority. At the time of filing such resolutions, there shall also be filed a designation of the official name of the authority.

(2) Any combination creating an authority may be increased from time to time to include one or more additional counties or municipalities, if each additional municipality or county and the members then included in the authority and the board of commissioners of the authority, respectively, adopt a resolution consenting thereto. Any authority which was created by a county acting independently may be increased from time to time to include one or more additional counties or municipalities, if each additional municipality or county and the county creating the authority and the board of commissioners of the authority, respectively, adopt a resolution consenting thereto. Upon the inclusion of any county or municipality in an authority initially created by a county acting independently, such authority shall be deemed to have been created by a combination for purposes of this article. Upon the inclusion of any county or municipality in the authority so created, either initially or as an additional member later, all rights, contracts, obligations, and property, both real and personal, of such municipality or county used for or in relation to transportation by air shall vest in the authority created pursuant to this section, unless otherwise specifically provided by the resolution including such municipality or county in the authority.

(3) Any combination formed to create an authority may be decreased if each of the members then included therein and the board of the authority consent to the decrease and make provision for the retention or disposition of the assets and liabilities of the county or municipality, as the case may be; but, if the authority has any bonds outstanding, no such decrease shall be effective until at least seventy-five percent of the holders of the outstanding bonds of the authority consent thereto in writing, or unless the board determines that such decrease will not affect adversely the rights of the holders of such outstanding bonds.

(4) A municipality or a county in this state shall not adopt a resolution authorized by this section without a public hearing thereon. Notice shall be given at least ten days prior to the date of the hearing in a newspaper having a general circulation in the municipality or county, as the case may be.

(5) All commissioners of an authority shall be appointed for a term of four years each; except that a vacancy occurring other than by the expiration of term shall be filled for the unexpired term in the same manner as the original appointments.

(6) Any authority created pursuant to the provisions of this article shall cease to exist upon the filing with the director of the division of local government of a certified resolution of each county or municipality composing the authority requesting the termination of such authority; but adequate provisions shall be made for the payment of the outstanding bonds of the authority.

(7) Notwithstanding any other provision of this article to the contrary, the general assembly may, by law, authorize the governor, on behalf of the state, to join in the creation of any airport authority authorized by this article or to join any existing airport authority created pursuant to this article.



§ 41-3-105. Board of commissioners

(1) All powers, privileges, and duties vested in or imposed upon any authority organized pursuant to the provisions of this article shall be exercised and performed by and through the board except as otherwise provided by law; but the exercise of any and all executive, administrative, and ministerial powers may be by said board delegated and redelegated to any of the officers created or by the board acting under this article.

(2) The board of commissioners of an authority created by the formation of a combination shall consist of at least five members, but no more than nine members, representing the counties or municipalities participating in the combination. The authorizing resolution, filed with the director of the division of local government in the department of local affairs, as provided in section 41-3-104 (1), shall contain a provision as to the representation of the counties and municipalities participating in the combination. The members of the board of an authority created by a combination shall be appointed by resolution of the governing boards of the counties or municipalities that are members of the combination, the initial appointments, at the election of such municipality or county, to be made by the authorizing resolution filed with the director of said division. If the county in which the airport is to be located is not a member of the combination, then the member or members, if any, to which such county is entitled shall be appointed by the board of county commissioners of such county. The board created by the independent action of a county shall consist of five members who shall be appointed by the board of county commissioners of the county, and initial appointments to such board, at the election of the board of county commissioners, may be made in the authorizing resolution filed with the director of said division. Board members from municipalities and counties in this state shall be taxpaying electors, as defined in section 1-1-104 (49), C.R.S., at the time of their appointment, residing in the municipality or county from which appointed. After an authority is organized by the formation of a combination, the inclusion of additional counties or municipalities shall entitle the included municipalities or counties to representation on the same basis as other counties or municipalities. Each member of the board may receive as compensation for his or her services a sum not in excess of sixty dollars per year. No member of the board shall receive any compensation as an employee of the authority or otherwise, other than that provided in this section, and no member of the board shall be interested in any contract or transaction with the authority except in his or her official respective capacity.

(3) The term of each member shall be for four years; except that the terms of the members of the first board shall be adjusted so that the terms of one-half of the members shall expire two years thereafter. At the first meeting of the board of a newly formed authority the commissioners shall determine by lot which members shall serve for two-year terms and which shall serve for four-year terms. At the expiration of the term of any commissioner, a new appointment shall be made by the appropriate governing board, and any member may be appointed to succeed himself.

(4) A change of residence of a member of the board from a municipality or county in the state to a place outside the municipality that he or she represents, or the county from which he or she is appointed, automatically creates a vacancy on the board as to such municipality or county. Vacancies which may occur on the board through death or resignation of one of the members, or for any other reason, shall be filled in the same manner as provided for the appointment of original members of the board.

(5) The board, in addition to any other powers conferred by this article, has the following powers:

(a) To fix the time and place at which its regular meetings shall be held, which place may be located within any municipality or county forming a part of an authority created by a combination, or within the county independently creating such authority, and shall provide for the calling and holding of special meetings; to organize, adopt bylaws and rules of procedure, and select a chairman and pro tem chairman. Notice of time and place designated for all regular meetings shall be posted in at least three places within each municipality and county forming a part of the authority if created by the formation of a combination, and, in addition, one such notice shall be posted, irrespective of the procedure under which the authority is created, in the county courthouse in the county wherein the airport is located and in the county creating the authority. Such notices shall remain posted and shall be changed in the event that the time or place of such regular meeting is changed. Special meetings may be called by any officer or member of the board by informing the other members of the date, time, and place of such meeting and the purpose for which it is called, and by posting as provided in this paragraph (a) at least three days previous to said meeting. All business of the board shall be conducted only during such regular or special meetings, and all of such meetings shall be open to the public.

(b) To make and pass resolutions and orders not repugnant to the constitution of the United States; the state; an adjoining state, if a combination includes a municipality or county from the adjoining state; or other provisions of this article, necessary for the government and management of the affairs of the authority, and the execution of the powers vested in the authority and for carrying into effect the provisions of this article. On all resolutions the rolls shall be called and the ayes and nays recorded. Resolutions and orders may be adopted by viva voce vote, but on demand of any member the roll shall be called.

(c) To record all resolutions, as soon as may be after their passage, in a book kept for that purpose and authenticate them by the signature of the presiding officer of the board and the clerk thereof. Any resolution may at the election of the board be published in a newspaper of general circulation in the county wherein the airport is located within ten days of the date of passage and adoption, and shall become effective, if so provided, upon the date of such publication.

(d) To transact business only if a quorum of sixty percent of the board is present at a regular or special meeting; but all questions involving the inclusion or exclusion of a municipality or county in or from the authority or authorizing any expenditures in excess of ten thousand dollars shall require the affirmative majority vote of the board, and all other questions shall require the affirmative vote of not less than fifty percent of the board;

(e) To fix the location of the principal place of business of the authority and the location of all offices and departments maintained thereunder, the location thereof to be at such place as the board deems best;

(f) To prescribe by resolution a system of business administration; to create any and all necessary offices; to establish and reestablish the powers and duties and compensation of all officers and employees; and to require and fix the amount of all official bonds necessary for the protection of the funds and property of the authority;

(g) To employ clerical, legal, consulting, and engineering assistance and labor, and to delegate and redelegate to such employees the powers conferred by this article, under such conditions and restrictions as shall be fixed by the board to authorize such employees to bind the authority by contract;

(h) To prescribe a method of auditing and allowing or rejecting claims and demands and a method for the letting of contracts on a fair and competitive basis for the construction of works, structures, or equipment or the performance or furnishing of labor, materials, or supplies as required for the carrying out of any of the purposes of this article; but, in cases where the amount involved is fifty thousand dollars or more, the board shall provide for the letting of contracts to the lowest responsible bidder after publication in the official newspaper of notices inviting bids, subject to the right of said board to reject any and all proposals and to readvertise for bids as provided in this section. The procedures above described shall be subject to the approval of the board of county commissioners of any county independently creating an authority under the provisions of this article, and any action on the part of the board to raise or increase revenue from any source whatsoever for the purposes of the authority shall also be subject to such approval. The board shall be bound to carry out any action requested by the board of county commissioners.

(i) To constitute and appoint an official newspaper in this state to be used for the official publications of the authority; but nothing in this section shall prevent the board from directing publication in additional newspapers or other periodicals which public necessity may so require or indicate.

(6) Where the state, pursuant to section 41-3-104 (7), joins in the creation of an airport authority authorized by this article or joins an existing airport authority created pursuant to this article, the state shall be entitled to such number of members of the board of commissioners as may be agreed upon by the creating parties or present parties of the authority and the state, as the case may be, but in no case shall the state be entitled to less than one member of the board of commissioners. The state member or members of the board of commissioners shall be appointed by the governor, with the consent of the senate.



§ 41-3-106. Powers of an authority

(1) An authority has the following powers:

(a) To have perpetual existence;

(b) To have and use a corporate seal;

(c) To sue and be sued, and be a party to suits, actions, and proceedings;

(d) To enter into contracts and agreements affecting the affairs of the authority, including, but not limited to, contracts with the United States, the state of Colorado, and an adjoining state, if a combination includes a municipality or county from the adjoining state;

(e) To borrow money and to issue bonds payable in whole or in part from the income of the authority and otherwise secured to the extent permitted by law; but, before any money shall be borrowed or any bonds issued, such borrowing or sale shall first be approved by the board of county commissioners of any county independently creating an authority under the provisions of this article. Said bonds shall be authorized by resolution of said board without the necessity of submitting the question of their issuance to the qualified electors of the municipalities or counties constituting members of the authority. Said resolution shall prescribe the form of said bonds, the manner of their execution, which may be effected by the use of the facsimile signatures of the officers of the authority in accordance with the laws of the state in effect at the time of their execution, shall provide for the terms thereof, including the maximum net effective interest rate for the issue of bonds, and the security for their payment, may authorize the issuance of additional bonds having a lien on a parity with or junior thereto on the income of the authority, provide for the redemption of said bonds prior to their respective maturities with or without premium, and direct that said bonds shall be sold at public or private sale at or below par, but such bonds shall not be sold at a price such that the net effective interest rate of the issue of bonds exceeds the maximum net effective interest rate authorized. The board shall prescribe other details in connection with the issue of bonds. The bonds so authorized shall mature serially over a period not exceeding thirty years and shall bear interest at a net effective interest rate not exceeding the maximum net effective interest rate authorized. Said resolution and bonds may also include such other terms or recitals which in the judgment of the board are necessary or proper to render the same marketable. Nothing in this article shall be construed as authorizing the authority or any county to assess and levy taxes for the payment of said bonds, nor shall said bonds be construed to be an indebtedness of the municipalities or counties constituting members of the authority or of the county independently creating such authority within the meaning of any constitutional, charter, or statutory limitation.

(f) To purchase, trade, exchange, acquire, buy, sell, and otherwise dispose of and encumber real and personal property of the authority and any interest therein, including leases and easements;

(g) To refund any bonds of the authority as the same become due at stated maturities, or as a result of the exercise of the privilege of calling bonds for prior redemption, and to refund any such bonds in advance of such maturities or redemption dates in accordance with the laws of the state then in effect and applicable to municipalities. The terms and conditions of refunding bonds shall be substantially the same as those of an original issue of bonds.

(h) To regulate, when acting singly, or by agreement, when acting jointly with any other municipality or county, the receiving, deposit, and removal and the embarkation of passengers or property to or from the airport; to regulate or prohibit any airport hazard; to exact and require charges, fees, and rentals, together with a lien to enforce the payment; to lease or assign for operation such space or area, appurtenances, appliances, or other conveniences necessary or useful in connection therewith; to own and operate aircraft; to employ pilots; to provide rules and regulations governing the use of such airport and facilities and the use of other property and means of transportation within or over said airport, landing field, and navigation facilities; to perform any duties, necessary or consistent with the regulation of air traffic; to enter into contracts or otherwise cooperate with the United States, the state, an adjoining state, if a combination includes a municipality or county from the adjoining state, or other public or private agencies; and to exercise such powers as may be required or consistent with the promotion of aeronautics and the furtherance of commerce and navigation by air;

(i) To pledge all or a part of the income of the authority to the payment of the bonds authorized to be issued pursuant to the terms of this article and to otherwise secure the payment of said bonds to the extent permitted by law including, but not limited to, a conveyance in trust of any or all of the properties or facilities of the authority as a part of such security;

(j) To have and exercise the power of eminent domain in the manner provided by law for the condemnation of private property for public use and to take any property necessary to exercise the powers in this article granted, either within or without the boundaries of the municipalities or counties constituting members of the authority. In exercising the power of eminent domain, the procedure established and prescribed by articles 1 to 7 of title 38, C.R.S., shall be followed. Nothing in this article shall be construed to limit the power of a county otherwise to acquire property through the exercise of the power of eminent domain under and in accordance with the laws of the state.

(k) To construct and maintain works and establish and maintain facilities, within or without the boundaries of the municipalities or counties constituting members of the authority or within or without the boundaries of the county independently creating an authority pursuant to the provisions of this article, across or along any public street or highway or in, upon, under, or over any vacant public lands, which public lands are now, or may become, the property of the state; but the authority shall promptly restore any such street or highway to its former state of usefulness as nearly as may be and shall not use the same in such manner as to completely or unnecessarily impair the usefulness thereof;

(l) To invest any surplus money in the treasury of the authority, including such money in any sinking or trust fund established for the purpose of retiring bonds at or prior to maturity not required for the immediate necessities of the authority, in securities meeting the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such investment may be made by direct purchase of any issue of such securities, or part thereof, at the original sale of the same or by the subsequent purchase of such securities. Any securities thus purchased and held may be sold, unless such sale is prohibited by any agreement under which the same have been or shall be deposited and the proceeds thereof reinvested in securities as provided in this paragraph (l). Sales of any securities thus purchased and held shall be made at such time so that the proceeds may be applied to the purposes for which the money with which the securities were originally purchased was placed in the treasury of the authority.



§ 41-3-107. Legal status of authorities - tax exemption

(1) An authority created pursuant to this article is hereby declared to be a political subdivision of the state, exercising essential governmental powers for a public purpose. The general assembly, therefore, finds:

(a) That no authority, or county independently creating an authority, shall be required to pay any general ad valorem taxes upon an airport or any facilities connected therewith located within the state nor upon the interest of the authority therein;

(b) That bonds issued under this article and the income therefrom shall be free and exempt from taxation by the state, or any political subdivision of the state, with the exception of transfer, inheritance, and estate taxes.



§ 41-3-108. Legal investments and securities

It shall be legal for any bank, trust company, banker, savings bank, or banking institution, any building and loan association, savings and loan association, investment company, and other person carrying on a banking or investment business, any insurance company, insurance association, or other person carrying on an insurance business, and any executor, administrator, trustee, or fiduciary to invest funds or moneys in their custody in any of the bonds authorized to be issued pursuant to the provisions of this article. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S. Such bonds shall be authorized security for public deposit. Nothing in this section shall be construed as relieving any public body or other person of any duty of exercising reasonable care in selecting securities.






Article 4 - Airports

Part 1 - County Airports

§ 41-4-101. Operation a governmental function

The acquisition of any lands for the purpose of establishing airports or other air navigation facilities; the acquisition of airport protection privileges; the acquisition, establishment, construction, enlargement, improvement, maintenance, equipment, and operation of airports and other air navigation facilities; and the exercise of any other powers granted in this part 1 to any county, city and county, city, or town are hereby declared to be public governmental functions, exercised for a public purpose, and matters of public necessity; and such lands and other property, easements, and privileges acquired and used in the manner and for the purposes enumerated in this part 1 are hereby declared to be acquired and used for public purposes and as a matter of public necessity.



§ 41-4-102. Authority to establish

The board of county commissioners in any county in this state either singly or jointly with any other county, city and county, city, or town has the power to acquire, establish, construct, own, control, lease, equip, improve, maintain, operate, and regulate airports and landing fields for the use of airplanes and other aircraft and to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard, or the removal or the relocation of all private structures, railways, mains, pipes, conduits, wires, cables, poles, and all other facilities and equipment which may interfere with the location, expansion, development, or improvement of such airports, restricted landing areas, and other air navigation facilities or with the safe approach thereto or takeoff therefrom by aircraft, and to pay the cost of removal or relocation.



§ 41-4-103. Joint action by corporate authority

(1) All of the powers, rights, and authority granted to counties by this part 1 and to cities and towns by any other law may be exercised and enjoyed by such counties, cities and counties, cities, and towns, acting jointly, either within or without the territorial limits thereof, without regard to the distance said airport may be located from the boundary of any such city or town.

(2) (a) Any two or more of such counties, cities and counties, cities, or towns may enter into agreements with each other duly authorized by resolution or ordinance for joint action pursuant to the provisions of this part 1. Each such agreement shall specify the proportionate interest which each county, city and county, city, or town has in the property, facilities, and privileges involved and the proportion of costs of acquisition, establishment, construction, enlargement, improvement, equipment, and expenses of maintenance, operation, and regulation to be borne by each, and it shall make such other provisions as may be necessary to carry out the provisions of this part 1 for the amendment thereof and the conditions and terms upon which such agreement may be terminated.

(b) A county or two or more of such counties, cities and counties, cities, or towns that entered into an agreement under paragraph (a) of this subsection (2) may enter into an agreement under section 29-1-203, C.R.S., with a county or municipality of an adjoining state to jointly operate an airport in this state created pursuant to this part 1. The agreement must include the same information for an agreement described in said paragraph (a).



§ 41-4-104. Acquisition

Real property needed by any county, either acting singly or jointly, shall be acquired by purchase or by condemnation in the manner provided by law for acquiring real property for public purposes. The political subdivision exercising such power in addition to the damage for the taking, injury, or destruction of property shall also pay the cost of the removal and relocation of any structures, railways, mains, pipes, conduits, wires, cables, or poles of any public utility which is required to be moved to a new location.



§ 41-4-105. Authority to incur indebtedness

The board of county commissioners of any county, either acting singly or jointly with any other county, city and county, city, or town, has the power to incur indebtedness on its behalf for any of the purposes mentioned in this part 1 and to issue bonds for the acquisition, construction, and improvement of airports, landing fields, air navigation facilities, and airport protection privileges in the same form and manner as debt is incurred and bonds issued for other county purposes; except that such indebtedness may also be approved at a special election called for that purpose by the board of county commissioners, which election shall be conducted insofar as practicable in the manner set forth in section 30-26-101, C.R.S.



§ 41-4-106. Operation of airports

In connection with the erection, maintenance, and operation of any such airport or navigation facilities, any county has the power and jurisdiction, when acting singly, or by agreement, when acting jointly with any other county, city and county, city, or town, to regulate the receipt, deposit, and removal and the embarkation of passengers or property to or from such airports; to exact and require charges, fees, and tolls, together with a lien to enforce their payment; to lease or assign for operation such space or area, appurtenances, appliances, or other conveniences necessary or useful in connection therewith; to own and operate aircraft; to employ pilots; to provide rules and regulations governing the use of such airport and facilities and the use of other property and means of transportation within or over said airport, landing field, and navigation facilities; to perform any duties necessary or consistent for the regulation of air traffic; to enter into contracts or otherwise cooperate with the federal government or other public or private agencies; and to exercise such powers as may be required or consistent in the promotion of aeronautics and the furtherance of commerce and navigation by air.



§ 41-4-107. Appropriation for airports

The board of county commissioners of any county is hereby authorized to annually appropriate from the county general fund the sum sufficient to carry out the provisions of this part 1 relating to airports.



§ 41-4-108. Removal of airport hazards

Where necessary, in order to provide unobstructed airspace for the landing and taking off of aircraft utilizing airports or landing fields acquired or operated under the provisions of this part 1, any such county, city and county, city, or town, either singly or jointly, is authorized to contract or otherwise provide, by condemnation if necessary, for the removal of any airport hazard or the removal or the relocation of all private structures, railways, mains, pipes, conduits, wires, cables, poles, and other facilities and equipment which may interfere with the location, expansion, development, or improvement of such airports, restricted landing areas, and other air navigation facilities or with the safe approach thereto or takeoff therefrom by aircraft and to pay the cost of removal or relocation. A county, city and county, city, or town may acquire, in the same manner as is provided for the acquisition of property for airport purposes, easements through or other interests in airspaces over land or water, interests in airport hazards outside the boundaries of the airports or landing fields, and such other airport protection privileges as are necessary to ensure safe approaches to the landing areas of said airports or landing fields and the safe and efficient operation thereof. It is also hereby authorized to acquire, in the same manner, the right or easement, for a term of years or perpetually, to place or maintain suitable marks for the daytime markings and suitable lights for the nighttime markings of airport hazards, and including the right of ingress and egress to or from such airport hazards, for the purpose of maintaining and repairing such lights and marks. This authority shall not be so construed as to limit any right, power, or authority to zone property adjacent to airports and landing fields, under the provisions of any law of this state.



§ 41-4-109. Encroachment a nuisance

It is unlawful for anyone to build, rebuild, create, or cause to be built, rebuilt, or created any object or plant or cause to be planted or permit to grow higher any tree or other vegetation which shall encroach upon any airport protection privileges acquired pursuant to the provisions of section 41-4-108, but it is lawful to make maintenance repairs to or to replace parts of existing structures which do not enlarge or increase the height of an existing structure. Any such encroachment is declared to be a public nuisance and may be abated in the manner prescribed by law for the abatement of public nuisances; or the county, city and county, city, or town or the board in charge of the airport or landing field for which airport protection privileges have been acquired may go upon the land of others and remove any such encroachment without being liable for damages.



§ 41-4-110. Previous acts legalized

Any acquisition of property made prior to April 3, 1945, by any county for the purposes specified in this part 1 and any bonds issued before said date by any such county for such purposes or any election held before said date by such county for the purpose of authorizing the issuance of bonds for any of the provisions specified in this part 1 are hereby legalized and made valid and effective.



§ 41-4-111. Federal aid

Any county, city and county, city, or town is authorized to accept, receive, and receipt for federal moneys for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports, landing fields, air navigation facilities, or airport protection privileges under such terms and conditions as may be agreed to by such county, city and county, city, or town.



§ 41-4-112. Additional powers

The board of county commissioners of any county is authorized to rent or lease or lease and convey any lands or interest in lands acquired by the county for the purposes set forth in this part 1 to any person, partnership, association, or corporation, either public or private, for commercial, industrial, or other purposes, for such periods of years and upon such terms and conditions as are deemed in the best interests of the county by the board of county commissioners, and the terms thereof shall be binding upon succeeding boards of county commissioners. Any such instruments made and entered into before March 25, 1963, by the board of county commissioners of any county are hereby confirmed, validated, and declared to be legal and valid insofar as the authority of such board is concerned.



§ 41-4-113. County airport fund

(1) A fund to be known as the county airport fund is hereby created and established in each of the counties of the state of Colorado, to which shall be credited all moneys received from state and federal sources, and appropriations thereto by the board of county commissioners, and any levies imposed by the board of county commissioners for the construction or maintenance of airports.

(2) The board of county commissioners shall appropriate from said fund for construction, maintenance, and operation of either a county airport or a municipal airport in the manner which in its judgment shall best serve the public interest.






Part 2 - Airports - Cities and Towns

§ 41-4-201. Power to establish airports

The city councils and boards of trustees in towns have the power to acquire, establish, construct, own, control, lease, equip, improve, maintain, operate, and regulate airports and landing fields for the use of airplanes and other aircraft either within or without such municipalities or may set apart and use for such purpose real property owned by such cities and towns. Any lands previously acquired by any town or city in the state of Colorado for park purposes may be used for any of the purposes specified in this section. On any airports so established, city councils and boards of trustees in towns shall grant no exclusive concession, license, or lease agreement relating to the business of servicing, repairing, or furnishing supplies for aircraft.



§ 41-4-202. How lands acquired

Real property needed by a city or town for an airport or landing field shall be acquired by purchase if the city or town is able to agree with the owners on the terms thereof and otherwise by condemnation in the manner provided by law for acquiring real property for public purposes.



§ 41-4-203. Power to incur indebtedness and issue bonds

The city councils or boards of trustees in towns have the power to incur indebtedness for any of the purposes mentioned in this part 2 and to issue bonds for the acquisition, construction, and improvements of airports and landing fields and appurtenances thereto, in the same form and manner as debt is incurred and bonds are issued for other municipal purposes.



§ 41-4-204. Jurisdiction to regulate use

In connection with the erection or maintenance of any such airport or air navigation facilities, any city or town, or any municipal corporation, has the power and jurisdiction to regulate the receipt, deposit, and removal and the embarkation of passengers or property to and from such landing places or moorage as may be provided; to exact and require charges, fees, and tolls, together with a lien to enforce their payment; to lease or assign for operation such space or area, appurtenances, appliances, or other conveniences necessary or useful in connection therewith; to own and operate municipal aircraft; to employ pilots; to provide rules and regulations covering the use of such airport and facilities and the use of other property or means of transportation within or over the airport; to perform any duties necessary or convenient for the regulation of air traffic; to enter into contracts or otherwise cooperate with the federal government or other public or private agencies; and otherwise to exercise such powers as may be required or convenient in the promotion of aeronautics and the furtherance of commerce and navigation by air.



§ 41-4-205. Funds may be raised by taxation

The city council or board of trustees may annually appropriate and cause to be raised by taxation in such city or town a sum sufficient to carry out the provisions of this part 2.









Article 5 - Airport Revenue Bonds - County

§ 41-5-101. Powers

(1) In addition to the powers which it may now have, any county without any election of the taxpaying or qualified electors thereof has the power under this article:

(a) To acquire by gift, purchase, lease, or exercise of the right of eminent domain, to construct, to reconstruct, to improve, to better, and to extend airport facilities, including any of them within the boundaries of any said county, and to acquire by gift, purchase, or the exercise of the right of eminent domain lands, easements, and rights in land in connection therewith;

(b) To accept loans or grants or both from the United States under any federal law in force to aid in financing the cost of engineering, architectural, or economic investigations or studies, surveys, designs, plans, working drawings, specifications, procedures, or other action preliminary to the construction of an airport;

(c) To accept loans or grants or both from the United States under any federal law in force for the construction or improvement of such airport or airport facilities or both;

(d) To prescribe, revise, and collect in advance or otherwise from any user of such facility or occupant of any real property connected therewith rentals, rates, fees, tolls, and charges, or any combination thereof, for the use of such airport facilities, including, without limiting the generality of the foregoing, landing fees, office rentals, franchise fees, and land and airport rentals; and, in anticipation of the collection of the revenues of such airport facilities, to issue revenue bonds to finance in whole or in part the cost of acquisition, construction, reconstruction, improvement, betterment, or extension of an airport;

(e) To pledge to the punctual payment of said bonds and interest thereon all or any part of the gross revenues arising from such airport facilities;

(f) To enter into and perform contracts or agreements concerning the planning, construction, lease, or other acquisition and the financing of airport facilities, and the maintenance and operation thereof;

(g) To make all contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted in this section or in the performance of its duties or in order to secure the payment of its bonds; but no encumbrance, mortgage, or other pledge of property, excluding any pledged revenues, of the county is created thereby no property, other than money, of the county is liable to be forfeited or taken in payment of said bonds, and no debt on the credit of the county is thereby incurred in any manner for any purpose.



§ 41-5-102. Authorization - airport facilities and bonds

(1) The acquisition, construction, reconstruction, lease, improvement, or betterment of any airport or airport facilities, or both, and the issuance of bonds in anticipation of the collection of revenues of such facility to provide funds to pay the cost thereof may be authorized by a vote of a majority of the members of the board of county commissioners at a regular or special meeting thereof. The board shall establish a maximum net effective interest rate for the issue of bonds.

(2) The board of county commissioners, in determining such cost, may include all costs and estimated costs of the issuance of said bonds, all engineering, inspection, fiscal, and legal expenses, all preliminary planning expenses and interest which it is estimated will accrue during the construction or other acquisition period or a period not exceeding two years thereafter on money borrowed or which it is estimated will be borrowed pursuant to this article; any discount on the sale of the bonds; costs of financial, professional, and other estimates and advice; contingencies; any administrative, operating, and other expenses of the county prior to and during such acquisition period and for a period not exceeding two years thereafter, as may be determined by the board of county commissioners; and all such other expenses as may be necessary or incident to the financing, acquisition, improvement, and completion of any airport facility, and the placing of the same in operation, and also such provision or reserves for working capital, operation, or maintenance, or for payment or security of principal of or interest on any bonds during or after such an acquisition or improvement as the board of county commissioners may determine, and also reimbursements to the federal government, or any agency, instrumentality, or corporation thereof, of any moneys theretofore expended for or in connection with any such airport facilities.

(3) All revenue bonds issued under the provisions of this article shall bear interest at a rate such that the net effective interest rate for the issue of bonds does not exceed the maximum net effective interest rate authorized, and shall be executed in such a manner and be payable serially in annual installments beginning not later than two years and extending not more than forty years from the date thereof, and may be made payable at such place as the board of county commissioners determines. Said bonds may be made callable for redemption prior to maturity in such manner, at such time, and in such amounts, upon payment of a premium not exceeding three percent of the principal, as may be determined by the board of county commissioners.

(4) Said bonds may be sold at, above, or below their par values, but they may not be sold at a price such that the net effective interest rate of the issue of bonds exceeds the maximum net effective interest rate authorized.

(5) Said bonds may be sold at private sale to the United States or any agency, instrumentality, or corporation thereof or to the state of Colorado or any agency or instrumentality thereof. Unless sold to the United States or any agency, instrumentality, or corporation thereof or to the state of Colorado or any agency or instrumentality thereof, said bonds shall be sold at public sale after notice of such sale published once at least five days prior to such sale in a newspaper of general circulation in said county or in a financial newspaper.

(6) The revenue bonds issued under this article shall be serially numbered and shall be paid off and retired in the order in which they were issued, but such order of payment shall not apply to warrants or bonds made callable for redemption prior to maturity in the inverse order of their numbers.

(7) Subject to the payment provisions in this article specifically provided, said bonds and any interest coupons thereto attached shall be fully negotiable within the meaning of and for all purposes of article 8 of title 4, C.R.S., pertaining to investment securities, except as the governing body may otherwise provide; and each holder of each such security, by accepting such security, shall be conclusively deemed to have agreed that such security, except as otherwise provided, is fully negotiable within the meaning and for all purposes of article 8 of title 4, C.R.S., pertaining to investment securities.

(8) If lost or completely destroyed, any security authorized by this article may be reissued in the form and tenor of the lost or destroyed security upon the owner's furnishing, to the satisfaction of the governing body, the following: Proof of ownership; proof of loss or destruction; a surety bond in twice the face amount of the security, including any unmatured coupons appertaining thereto; and payment of the cost of preparing and issuing the new security.

(9) The resolution authorizing any bonds or other instrument appertaining thereto may contain any agreement or provision customarily contained in instruments securing revenue bonds.



§ 41-5-103. Sinking fund - indebtedness

(1) The board of county commissioners of any county is authorized to set aside a special sinking fund in the office of the county treasurer for the payment of revenue bonds authorized by and issued under the provisions of this article and for the payment of interest due on such bonds, but the general income of the county shall not be pledged for the payment of the principal of the bonds and interest thereon. The county treasurer shall deposit in said sinking fund all rents, royalties, fees, rates, and charges derived from or rendered by the airport or airport facilities, and the board of county commissioners of any county may pledge any or all moneys in said sinking fund to the payment of bonds authorized under this article and the interest thereon.

(2) Revenue bonds issued under this article shall not constitute an indebtedness of the county within the meaning of any constitutional or statutory limitations. Each bond issued under this article shall recite in substance that said bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that said bond does not constitute a debt of the county within the meaning of any constitutional or statutory limitations.



§ 41-5-104. Signatures of county commissioners

The bonds and any coupons bearing the signatures of county commissioners in office on the date of the signing thereof shall be valid and binding obligations of the county, notwithstanding that, before the delivery thereof and payment thereof, any of the persons whose signatures appear thereon have ceased to be county commissioners of the county issuing the same.



§ 41-5-105. Bonds - exempt from taxation

The bonds and the income therefrom shall be exempt from taxation, except inheritance, estate, and transfer taxes.



§ 41-5-106. Rights of holders

(1) Any holder of any issue of bonds or any holder of bonds, subject to any contractual limitations therein, and for the equal benefit and protection of all holders of bonds similarly situated, has the following rights and powers:

(a) By mandamus or other suit, action, or proceeding at law or in equity, to enforce his and other such holders' rights against the county and its governing body to require and compel such county or governing body to perform and carry out its duties and obligations under this article and its covenants and agreements with the bondholders; and

(b) By action or suit in equity, to require the county and the governing body thereof to account as if they were the trustee of an express trust.

(2) No right or remedy conferred by this article upon any holder of bonds is intended to be exclusive of any other right or remedy, but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by this article or by any other law.



§ 41-5-107. Powers supplemental

The powers conferred by this article shall be in addition and supplemental to, and not in substitution for, any other law, and the limitations imposed by this article shall not affect any powers conferred by any other such law. Bonds may be issued under this article without regard to the provisions of any other law. The airport facilities may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under this article for said purposes, notwithstanding that any law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, and extension of an airport, and without regard to the requirements, restrictions, debt, or other limitations or other provisions contained in any other law, including, but not limited to, any requirement for any restriction or limitation on the incurring of indebtedness or the issuance of bonds. Insofar as the provisions of this article are inconsistent with the provisions of any other law, the provisions of this article shall be controlling.



§ 41-5-108. Refunding

Revenue bonds issued pursuant to the provisions of this article may be refunded in the manner provided by the "Refunding Revenue Securities Law", as set forth in article 54 of title 11, C.R.S.



§ 41-5-109. Citation to this article - incontestability of bonds

Any resolution authorizing any bonds under this article may provide that each bond therein authorized shall recite that it is issued under authority of this article. Such recital shall conclusively impart full compliance with all of the provisions of this article, and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.









Aerospace

Article 6 - Aerospace

§ 41-6-101. Limited liability for spaceflight activities - definitions - agreement and warning

(1) As used in this article, unless the context otherwise requires:

(a) "Spaceflight activity" means launch services or reentry services as those terms are defined in 51 U.S.C. sec. 50902.

(b) "Spaceflight entity" means any public or private entity holding a United States federal aviation administration launch, reentry, operator, or launch site license for spaceflight activities. The term also includes any manufacturer or supplier of components, services, or vehicles, which manufacturer or supplier has been reviewed by the United States federal aviation administration as part of issuing such a license, permit, or authorization.

(c) "Spaceflight participant" means any spaceflight participant as that term is defined in 51 U.S.C. sec. 50902.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), a spaceflight entity is not liable for injury to or death of a spaceflight participant resulting from the inherent risks of spaceflight activities so long as the agreement and warning contained in paragraph (b) of subsection (3) of this section is distributed and signed as required. Except as provided for in paragraph (b) of this subsection (2), a spaceflight participant or his or her representative may not maintain an action against or recover from a spaceflight entity for any loss, damage, injury, or death of the spaceflight participant resulting exclusively from any of the inherent risks of spaceflight activities.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2) to the contrary, this subsection (2) does not limit liability if the spaceflight entity does one or more of the following:

(I) Commits an act or omission that constitutes gross negligence or willful or wanton disregard for the safety of the spaceflight participant and that act or omission proximately causes loss, damage, injury, or death to the spaceflight participant;

(II) Has actual knowledge or reasonably should have known of a dangerous condition on the land or in the facilities or equipment used in the spaceflight activities and the danger proximately causes injury, damage, or death to the spaceflight participant; or

(III) Intentionally injures the spaceflight participant.

(3) (a) Every spaceflight entity providing spaceflight activities to a spaceflight participant, whether such activities occur on or off the site of a facility capable of launching a suborbital flight, shall have each spaceflight participant sign the agreement and warning statement specified in paragraph (b) of this subsection (3).

(b) The agreement shall include the following language and any other language required by federal law:

AGREEMENT AND WARNING

Under Colorado law, there is no liability for any loss, damage, injury to, or death of a spaceflight participant in a spaceflight activity provided by a spaceflight entity if such loss, damage, injury, or death results from the inherent risks of the spaceflight activity to the spaceflight participant. Injuries caused by the inherent risks of spaceflight activities may include, among others, death or injury to person or property. I, the undersigned spaceflight participant, assume the inherent risk of participating in this spaceflight activity.

------------------(signed)

------------------(witnessed)

(c) Failure to comply with the warning statement requirements in this section prevents a spaceflight entity from invoking the privileges of immunity provided by this section.












Title 42 - Vehicles and Traffic

General and Administrative

Article 1 - General and Administrative

Part 1 - Definitions and Citation

§ 42-1-101. Short title

Articles 1 to 4 of this title shall be known and may be cited as the "Uniform Motor Vehicle Law".



§ 42-1-102. Definitions

As used in articles 1 to 4 of this title 42, unless the context otherwise requires:

(1) "Acceleration lane" means a speed-change lane, including tapered areas, for the purpose of enabling a vehicle entering a roadway to increase its speed to a rate at which it can more safely merge with through traffic.

(2) "Administrator" means the property tax administrator.

(3) "Alley" means a street or highway intended to provide access to the rear or side of lots or buildings in urban areas and not intended for the purpose of through vehicular traffic.

(4) "Apportioned registration" means registration of a vehicle pursuant to a reciprocal agreement under which the fees paid for registration of such vehicle are ultimately divided among the several jurisdictions in which the vehicle travels, based upon the number of miles traveled by the vehicle in each jurisdiction or upon some other agreed criterion.

(4.5) "Appurtenance" means a piece of equipment that is affixed or attached to a motor vehicle or trailer and is used for a specific purpose or task, including awnings, support hardware, and extractable equipment. "Appurtenance" does not include any item or equipment that is temporarily affixed or attached to the exterior of a motor vehicle for the purpose of transporting such vehicle.

(5) "Authorized agent" means the county clerk and recorder in each county in the state of Colorado, the clerk and recorder in the city and county of Broomfield, and the manager of revenue or such other official of the city and county of Denver as may be appointed by the mayor to perform functions related to the registration of, titling of, or filing of liens on motor vehicles, wheeled trailers, semitrailers, trailer coaches, special mobile machinery, off-highway vehicles, and manufactured homes.

(6) "Authorized emergency vehicle" means such vehicles of the fire department, police vehicles, ambulances, and other special-purpose vehicles as are publicly owned and operated by or for a governmental agency to protect and preserve life and property in accordance with state laws regulating emergency vehicles; said term also means the following if equipped and operated as emergency vehicles in the manner prescribed by state law:

(a) Privately owned vehicles as are designated by the state motor vehicle licensing agency necessary to the preservation of life and property; or(b) Privately owned tow trucks approved by the public utilities commission to respond to vehicle emergencies.

(7) "Authorized service vehicle" means such highway or traffic maintenance vehicles as are publicly owned and operated on a highway by or for a governmental agency the function of which requires the use of service vehicle warning lights as prescribed by state law and such other vehicles having a public service function, including, but not limited to, public utility vehicles and tow trucks, as determined by the department of transportation under section 42-4-214 (5). Some vehicles may be designated as both an authorized emergency vehicle and an authorized service vehicle.

(7.5) "Autocycle" means a three-wheeled motorcycle that does not use handlebars or any other device that is directly connected to a single front wheel to steer and in which the driver and each passenger ride in a fully or partly enclosed seating area that is equipped with safety belts for all occupants that constitute a safety belt system, as defined in section 42-4-237 (1)(b). For purposes of this subsection (7.5), "partly enclosed seating area" means a seating area that is entirely or partly surrounded on the sides by the frame or body of a vehicle but is not fully enclosed.

(7.7) "Automated driving system" means hardware and software that are collectively capable, without any intervention or supervision by a human operator, of performing all aspects of the dynamic driving task for a vehicle on a part-time or full-time basis, described as levels 4 and 5 automation in SAE International's standard J3016, as it existed in September 2016.

(8) "Automobile" means any motor vehicle.

(8.5) "BAC" means either:

(a) A person's blood alcohol content, expressed in grams of alcohol per one hundred milliliters of blood as shown by analysis of the person's blood; or

(b) A person's breath alcohol content, expressed in grams of alcohol per two hundred ten liters of breath as shown by analysis of the person's breath.

(9) "Base jurisdiction" means the state, province, or other jurisdiction which receives, apportions, and remits to other jurisdictions moneys paid for registration of a vehicle pursuant to a reciprocal agreement governing registration of vehicles.

(10) "Bicycle" means a vehicle propelled by human power applied to pedals upon which a person may ride having two tandem wheels or two parallel wheels and one forward wheel, all of which are more than fourteen inches in diameter.

(10.5) "Bulk electronic transfer" means the mass electronic transfer of files, updated files, or portions thereof, in the same form as those files exist within the department.

(11) "Business district" means the territory contiguous to and including a highway when within any six hundred feet along such highway there are buildings in use for business or industrial purposes, including but not limited to motels, banks, office buildings, railroad stations, and public buildings which occupy at least three hundred feet of frontage on one side or three hundred feet collectively on both sides of the highway.

(12) "Calendar year" means the twelve calendar months beginning January 1 and ending December 31 of any year.

(13) "Camper coach" means an item of mounted equipment, weighing more than five hundred pounds, which when temporarily or permanently mounted on a motor vehicle adapts such vehicle for use as temporary living or sleeping accommodations.

(14) "Camper trailer" means a wheeled vehicle having an overall length of less than twenty-six feet, without motive power, which is designed to be drawn by a motor vehicle over the public highways and which is generally and commonly used for temporary living or sleeping accommodations.

(15) "Chauffeur" means every person who is employed for the principal purpose of operating a motor vehicle and every person who drives a motor vehicle while in use as a public or common carrier of persons or property.

(16) "Classified personal property" means any personal property which has been classified for the purpose of imposing thereon a graduated annual specific ownership tax.

(16.5) "Colorado DRIVES" is an acronym that stands for "Colorado driver's license, record, identification, and vehicle enterprise solution" and means the driver and vehicle services information technology system that the department uses to provide driver, identification, and vehicle title and registration services to Colorado residents.

(17) "Commercial carrier" means any owner of a motor vehicle, truck, laden or unladen truck tractor, trailer, or semitrailer used in the business of transporting persons or property over the public highways for profit, hire, or otherwise in any business or commercial enterprise.

(17.5) "Commercial vehicle" means a vehicle used to transport cargo or passengers for profit, hire, or otherwise to further the purposes of a business or commercial enterprise. This subsection (17.5) shall not apply for purposes of sections 42-4-235 and 42-4-707 (1).

(18) "Controlled-access highway" means every highway, street, or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street, or roadway.

(19) "Convicted" or "conviction" means:

(a) A plea of guilty or nolo contendere;

(b) A verdict of guilty;

(c) An adjudication of delinquency under title 19, C.R.S.;

(d) The payment of a penalty assessment under section 42-4-1701 if the summons states clearly the points to be assessed for the offense; and

(e) As to a holder of a commercial driver's license as defined in section 42-2-402 or the operator of a commercial motor vehicle as defined in section 42-2-402:

(I) An unvacated adjudication of guilt or a determination by an authorized administrative hearing that a person has violated or failed to comply with the law;

(II) An unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court;

(III) The payment of a fine or court cost or violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended, or probated; or

(IV) A deferred sentence.

(20) "Court" means any municipal court, county court, district court, or any court having jurisdiction over offenses against traffic regulations and laws.

(21) "Crosswalk" means that portion of a roadway ordinarily included within the prolongation or connection of the lateral lines of sidewalks at intersections or any portion of a roadway distinctly indicated for pedestrian crossing by lines or other marking on the surface.

(22) "Dealer" means every person engaged in the business of buying, selling, or exchanging vehicles of a type required to be registered under articles 1 to 4 of this title and who has an established place of business for such purpose in this state.

(23) "Deceleration lane" means a speed-change lane, including tapered areas, for the purpose of enabling a vehicle that is to make an exit to turn from a roadway to slow to the safe speed on the ramp ahead after it has left the mainstream of faster-moving traffic.

(23.5) "Declared gross vehicle weight" means the combined weight of the vehicle or combination vehicle and its cargo when operated on the public highways of this state. Such weight shall be declared by the vehicle owner at the time the vehicle is registered. Accurate records shall be kept of all miles operated by each vehicle over the public highways of this state by the owner of each vehicle.

(24) "Department" means the department of revenue of this state acting directly or through its duly authorized officers and agents.

(24.5) "Distinctive special license plate" means a special license plate that is issued to a person because such person has an immutable characteristic or special achievement honor. Such special achievement honor shall not include a common achievement such as graduating from an institution of higher education. Such special achievement shall include honorable service in the armed forces of the United States. "Distinctive special license plate" shall include a license plate that is issued to a person or the person's family to honor such person's service in the armed forces.

(25) "Divided highway" means a highway with separated roadways usually for traffic moving in opposite directions, such separation being indicated by depressed dividing strips, raised curbings, traffic islands, or other physical barriers so constructed as to impede vehicular traffic or otherwise indicated by standard pavement markings or other official traffic control devices as prescribed in the state traffic control manual.

(26) "Drive-away transporter" or "tow-away transporter" means every person engaged in the transporting of vehicles which are sold or to be sold and not owned by such transporter, by the drive-away or tow-away methods, where such vehicles are driven, towed, or transported singly, or by saddlemount, towbar, or fullmount methods, or by any lawful combination thereof.

(27) "Driver" means every person, including a minor driver under the age of twenty-one years, who drives or is in actual physical control of a vehicle.

(27.3) "DUI" means driving under the influence, as defined in section 42-4-1301 (1)(f), and use of the term shall incorporate by reference the offense described in section 42-4-1301 (1)(a).

(27.5) "DUI per se" means driving with a BAC of 0.08 or more, and use of the term shall incorporate by reference the offense described in section 42-4-1301 (2)(a).

(27.7) "DWAI" means driving while ability impaired, as defined in section 42-4-1301 (1)(g), and use of the term shall incorporate by reference the offense described in section 42-4-1301 (1)(b).

(27.8) (a) "Dynamic driving task" means all of the following aspects of driving:

(I) Operational aspects, including steering, braking, accelerating, and monitoring the vehicle and the roadway; and

(II) Tactical aspects, including responding to events, determining when to change lanes, turning, using signals, and other related actions.

(b) "Dynamic driving task" does not include strategic aspects, including determining destinations or way points, of driving.

(28) "Effective date of registration period certificate" means the month in which a fleet owner must register all fleet vehicles.

(28.5) "Electrical assisted bicycle" means a vehicle having two or three wheels, fully operable pedals, and an electric motor not exceeding seven hundred fifty watts of power. Electrical assisted bicycles are further required to conform to one of three classes as follows:

(a) "Class 1 electrical assisted bicycle" means an electrical assisted bicycle equipped with a motor that provides assistance only when the rider is pedaling and that ceases to provide assistance when the bicycle reaches a speed of twenty miles per hour.

(b) "Class 2 electrical assisted bicycle" means an electrical assisted bicycle equipped with a motor that provides assistance regardless of whether the rider is pedaling but ceases to provide assistance when the bicycle reaches a speed of twenty miles per hour.

(c) "Class 3 electrical assisted bicycle" means an electrical assisted bicycle equipped with a motor that provides assistance only when the rider is pedaling and that ceases to provide assistance when the bicycle reaches a speed of twenty-eight miles per hour.

(28.7) "Electric personal assistive mobility device" or "EPAMD" means a self-balancing, nontandem two-wheeled device, designed to transport only one person, that is powered solely by an electric propulsion system producing an average power output of no more than seven hundred fifty watts.

(29) "Empty weight" means the weight of any motor vehicle or trailer or any combination thereof, including the operating body and accessories, as determined by weighing on a scale approved by the department.

(30) "Essential parts" means all integral parts and body parts, the removal, alteration, or substitution of which will tend to conceal the identity or substantially alter the appearance of the vehicle.

(31) "Established place of business" means the place actually occupied either continuously or at regular periods by a dealer or manufacturer where such dealer's or manufacturer's books and records are kept and a large share of his or her business transacted.

(31.5) "Exceptions processing" means the procedures the department uses to assist persons who are unable for reasons beyond their control to present all the necessary documents required by the department and must rely on alternative documents to establish identity, date of birth, or United States citizenship in lieu of lawful presence in the United States.

(32) "Explosives and hazardous materials" means any substance so defined by the code of federal regulations, title 49, chapter 1, parts 173.50 through 173.389.

(33) "Farm tractor" means every implement of husbandry designed and used primarily as a farm implement for drawing plows and mowing machines and other implements of husbandry.

(34) "Flammable liquid" means any liquid which has a flash point of seventy degrees Fahrenheit or less, as determined by a Tagliabue or equivalent closed-cup test device.

(35) "Fleet operator" means any resident who owns or leases ten or more motor vehicles, trailers, or pole trailers and who receives from the department a registration period certificate in accordance with article 3 of this title.

(36) "Fleet vehicle" means any motor vehicle, trailer, or pole trailer owned or leased by a fleet operator and registered pursuant to section 42-3-125.

(37) "Foreign vehicle" means every motor vehicle, trailer, or semitrailer which is brought into this state otherwise than in the ordinary course of business by or through a manufacturer or dealer and which has not been registered in this state.

(38) "Fullmount" means a vehicle which is mounted completely on the frame of the first vehicle or last vehicle in a saddlemount combination.

(39) "Garage" means any public building or place of business for the storage or repair of automobiles.

(39.5) "Golf car" means a self-propelled vehicle not designed primarily for operation on roadways and that has:

(a) A design speed of less than twenty miles per hour;

(b) At least three wheels in contact with the ground;

(c) An empty weight of not more than one thousand three hundred pounds; and

(d) A carrying capacity of not more than four persons.

(40) "Graduated annual specific ownership tax" means an annual tax imposed in lieu of an ad valorem tax upon the personal property required to be classified by the general assembly pursuant to the provisions of section 6 of article X of the state constitution.

(41) "Gross dollar volume" means the total contracted cost of work performed or put in place in a given county by the owner or operator of special mobile machinery.

(41.5) "Group special license plate" means a special license plate that is not a distinctive plate and is issued to a group of people because such people have a common interest or affinity.

(41.7) Repealed.

(42) "High occupancy vehicle lane" means a lane designated pursuant to the provisions of section 42-4-1012 (1).

(43) "Highway" means the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel or the entire width of every way declared to be a public highway by any law of this state.

(43.3) "Human operator" means a natural person in the vehicle with immediate access to controls for steering, braking, and acceleration.

(43.5) "Immediate family" means a person who is related by blood, marriage, or adoption.

(44) (a) On and after July 1, 2000, "implement of husbandry" means every vehicle that is designed, adapted, or used for agricultural purposes. It also includes equipment used solely for the application of liquid, gaseous, and dry fertilizers. Transportation of fertilizer, in or on the equipment used for its application, shall be deemed a part of application if it is incidental to such application. It also includes hay balers, hay stacking equipment, combines, tillage and harvesting equipment, agricultural commodity handling equipment, and other heavy movable farm equipment primarily used on farms or in a livestock production facility and not on the highways. Trailers specially designed to move such equipment on highways shall, for the purposes of part 5 of article 4 of this title, be considered as component parts of such implements of husbandry.

(b) Effective July 1, 2013, for purposes of this section, "implements of husbandry" includes personal property valued by the county assessor as silvicultural.

(45) "Intersection" means the area embraced within the prolongation of the lateral curb lines or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict. Where a highway includes two roadways thirty feet or more apart, every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event such intersecting highway also includes two roadways thirty feet or more apart, every crossing of two roadways of such highways shall be regarded as a separate intersection. The junction of an alley with a street or highway does not constitute an intersection.

(45.5) "Kit vehicle" means a passenger-type motor vehicle assembled, by other than a licensed manufacturer, from a manufactured kit that includes a prefabricated body and chassis and is accompanied by a manufacturer's statement of origin.

(46) "Lane" means the portion of a roadway for the movement of a single line of vehicles.

(47) "Laned highway" means a highway the roadway of which is divided into two or more clearly marked lanes for vehicular traffic.

(47.3) "Last-known address" means:

(a) For notifications regarding motor vehicles, the most recent mailing address provided on a vehicle registration or vehicle registration mailing address change notification provided in accordance with section 42-3-113 or the corrected address as reported by an address correction service licensed by the United States postal service;

(b) For notifications regarding driving privileges, driver's licenses, or identification cards when there is a driver's license or identification card on file with the department, the most recent of either:

(I) The mailing address provided by an applicant for a driver's license or identification card;

(II) The mailing address stated on an address change notification provided to the department pursuant to subsection (47.3)(a) of this section; or

(III) The corrected address as reported by an address correction service licensed by the United States postal service;

(c) For notifications regarding driving privileges or identification cards when there is no driver's license or identification card on file with the department, the most recent address shown on any other record on file with the department pursuant to this article 1 and as may be corrected by an address correction service licensed by the United States postal service.

(47.5) "Lien" means a security interest in a motor or off-highway vehicle under article 9 of title 4, C.R.S., and this article.

(48) "Local authorities" means every county, municipal, and other local board or body having authority to adopt local police regulations under the constitution and laws of this state.

(48.5) (a) "Low-power scooter" means a self-propelled vehicle designed primarily for use on the roadways with not more than three wheels in contact with the ground, no manual clutch, and either of the following:

(I) A cylinder capacity not exceeding fifty cubic centimeters if powered by internal combustion; or

(II) A wattage not exceeding four thousand four hundred seventy-six if powered by electricity.

(b) "Low-power scooter" shall not include a toy vehicle, bicycle, electrical assisted bicycle, wheelchair, or any device designed to assist mobility-impaired people who use pedestrian rights-of-way.

(48.6) "Low-speed electric vehicle" means a vehicle that:

(a) Is self-propelled utilizing electricity as its primary propulsion method;

(b) Has at least three wheels in contact with the ground;

(c) Does not use handlebars to steer; and

(d) Exhibits the manufacturer's compliance with 49 CFR 565 or displays a seventeen-character vehicle identification number as provided in 49 CFR 565.

(49) "Manufacturer" means any person, firm, association, corporation, or trust, whether resident or nonresident, who manufactures or assembles new and unused motor vehicles of a type required to be registered under articles 1 to 4 of this title.

(50) "Manufacturer's suggested retail price" means the retail price of such motor vehicle suggested by the manufacturer plus the retail price suggested by the manufacturer for each accessory or item of optional equipment physically attached to such vehicle prior to the sale to the retail purchaser.

(51) "Markings" means all lines, patterns, words, colors, or other devices, except signs, set into the surface of, applied upon, or attached to the pavement or curbing or to objects within or adjacent to the roadway, conforming to the state traffic control manual and officially placed for the purpose of regulating, warning, or guiding traffic.

(52) "Metal tires" means all tires the surface of which in contact with the highway is wholly or partly of metal or other hard, nonresilient material.

(52.5) "Military vehicle" means a vehicle of any size or weight that is valued for historical purposes, that was manufactured for use by any nation's armed forces, and that is maintained in a condition that represents its military design and markings.

(53) "Minor driver's license" means the license issued to a person who is at least sixteen years of age but who has not yet attained the age of twenty-one years.

(54) (Deleted by amendment, L. 2010, (HB 10-1172), ch. 320, p. 1486, § 1, effective October 1, 2010.)

(55) "Motorcycle" means an autocycle or a motor vehicle that uses handlebars or any other device connected to the front wheel to steer and that is designed to travel on not more than three wheels in contact with the ground; except that the term does not include a farm tractor, low-speed electric vehicle, or low-power scooter.

(56) (Deleted by amendment, L. 2009, (HB 09-1026), ch. 281, p. 1260, § 22, effective October 1, 2009.)

(57) "Motor home" means a vehicle designed to provide temporary living quarters and which is built into, as an integral part of or a permanent attachment to, a motor vehicle chassis or van.

(58) "Motor vehicle" means any self-propelled vehicle that is designed primarily for travel on the public highways and that is generally and commonly used to transport persons and property over the public highways or a low-speed electric vehicle; except that the term does not include electrical assisted bicycles, low-power scooters, wheelchairs, or vehicles moved solely by human power. For the purposes of the offenses described in sections 42-2-128, 42-4-1301, 42-4-1301.1, and 42-4-1401 for farm tractors and off-highway vehicles, as defined in section 33-14.5-101 (3), operated on streets and highways, "motor vehicle" includes a farm tractor or an off-highway vehicle that is not otherwise classified as a motor vehicle. For the purposes of sections 42-2-127, 42-2-127.7, 42-2-128, 42-2-138, 42-2-206, 42-4-1301, and 42-4-1301.1, "motor vehicle" includes a low-power scooter.

(59) (Deleted by amendment, L. 2009, (HB 09-1026), ch. 281, p. 1260, § 22, effective October 1, 2009.)

(60) "Mounted equipment" means any item weighing more than five hundred pounds that is permanently mounted on a vehicle, including mounting by means such as welding or bolting the equipment to a vehicle.

(60.3) "Multipurpose trailer" means a wheeled vehicle, without motive power, that is designed to be drawn by a motor vehicle over the public highways. A "multipurpose trailer" is generally and commonly used for temporary living or sleeping accommodation and transporting property wholly upon its own structure and is registered as a vehicle.

(60.5) (Deleted by amendment, L. 2009, (SB 09-075), ch. 418, p. 2320, § 4, effective August 5, 2009.)

(61) "Noncommercial or recreational vehicle" means a truck, or unladen truck tractor, operated singly or in combination with a trailer or utility trailer or a motor home, which truck, or unladen truck tractor, or motor home is used exclusively for personal pleasure, enjoyment, other recreational purposes, or personal or family transportation of the owner, lessee, or occupant and is not used to transport cargo or passengers for profit, hire, or otherwise to further the purposes of a business or commercial enterprise.

(62) "Nonresident" means every person who is not a resident of this state.

(63) "Off-highway vehicle" shall have the same meaning as set forth in section 33-14.5-101 (3), C.R.S.

(64) "Official traffic control devices" means all signs, signals, markings, and devices, not inconsistent with this title, placed or displayed by authority of a public body or official having jurisdiction, for the purpose of regulating, warning, or guiding traffic.

(65) "Official traffic control signal" means any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and to proceed.

(66) "Owner" means a person who holds the legal title of a vehicle; or, if a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee or if a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of articles 1 to 4 of this title. The term also includes parties otherwise having lawful use or control or the right to use or control a vehicle for a period of thirty days or more.

(67) "Park" or "parking" means the standing of a vehicle, whether occupied or not, other than very briefly for the purpose of and while actually engaged in loading or unloading property or passengers.

(68) "Pedestrian" means any person afoot or any person using a wheelchair.

(68.5) (a) "Persistent drunk driver" means any person who:

(I) Has been convicted of or had his or her driver's license revoked for two or more alcohol-related driving violations;

(II) Continues to drive after a driver's license or driving privilege restraint has been imposed for one or more alcohol-related driving offenses;

(III) Drives a motor vehicle while the amount of alcohol in such person's blood, as shown by analysis of the person's blood or breath, was 0.15 or more grams of alcohol per one hundred milliliters of blood or 0.15 or more grams of alcohol per two hundred ten liters of breath at the time of driving or within two hours after driving; or

(IV) Refuses to take or complete, or to cooperate in the completing of, a test of his or her blood, breath, saliva, or urine as required by section 18-3-106 (4) or 18-3-205 (4), C.R.S., or section 42-4-1301.1 (2).

(b) Nothing in this subsection (68.5) shall be interpreted to affect the penalties imposed under this title for multiple alcohol- or drug-related driving offenses, including, but not limited to, penalties imposed for violations under sections 42-2-125 (1)(g) and (1)(i) and 42-2-202 (2).

(69) "Person" means a natural person, estate, trust, firm, copartnership, association, corporation, or business entity.

(70) "Pneumatic tires" means all tires inflated with compressed air.

(71) "Pole", "pipe trailer", or "dolly" means every vehicle of the trailer type having one or more axles not more than forty-eight inches apart and two or more wheels used in connection with a motor vehicle solely for the purpose of transporting poles or pipes and connected with the towing vehicle both by chain, rope, or cable and by the load without any part of the weight of said dolly resting upon the towing vehicle. All the registration provisions of articles 1 to 4 of this title shall apply to every pole, pipe trailer, or dolly.

(72) "Police officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.

(72.2) "Power takeoff equipment" means equipment that is attached to a motor vehicle and is powered by the motor that powers the locomotion of the motor vehicle.

(72.5) "Primary user" means an organization that collects bulk data for the purpose of in-house business use.

(72.7) "Principal office" means the office in this state designated by a fleet owner as its principal place of business.

(73) "Private road" or "driveway" means every road or driveway not open to the use of the public for purposes of vehicular travel.

(74) Repealed.

(75) "Railroad sign or signal" means any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

(76) "Reciprocal agreement" or "reciprocity" means an agreement among two or more states, provinces, or other jurisdictions for coordinated, shared, or mutual enforcement or administration of laws relating to the registration, operation, or taxation of vehicles and other personal property in interstate commerce. The term includes without limitation the "international registration plan" and any successor agreement providing for the apportionment, among participating jurisdictions, of vehicle registration fees or taxes.

(77) "Reconstructed vehicle" means any vehicle which has been assembled or constructed largely by means of essential parts, new or used, derived from other vehicles or makes of vehicles of various names, models, and types or which, if originally otherwise constructed, has been materially altered by the removal of essential parts or by the addition or substitution of essential parts, new or used, derived from other vehicles or makes of vehicles.

(78) "Registration period" or "registration year" means any consecutive twelve-month period.

(79) "Registration period certificate" means the document issued by the department to a fleet owner, upon application of a fleet owner, which states the month in which registration is required for all motor vehicles owned by the fleet owner.

(80) "Residence district" means the territory contiguous to and including a highway not comprising a business district when the frontage on such highway for a distance of three hundred feet or more is mainly occupied by dwellings or by dwellings and buildings in use for business.

(81) "Resident" means any person who owns or operates any business in this state or any person who has resided within this state continuously for a period of ninety days or has obtained gainful employment within this state, whichever shall occur first.

(82) "Right-of-way" means the right of one vehicle operator or pedestrian to proceed in a lawful manner in preference to another vehicle operator or pedestrian approaching under such circumstances of direction, speed, and proximity as to give rise to danger of collision unless one grants precedence to the other.

(83) "Road" means any highway.

(84) "Road tractor" means every motor vehicle designed and used for drawing other vehicles and not so constructed as to carry any load thereon independently or any part of the weight of a vehicle or load so drawn.

(85) "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the sidewalk, berm, or shoulder even though such sidewalk, berm, or shoulder is used by persons riding bicycles or other human-powered vehicles and exclusive of that portion of a highway designated for exclusive use as a bicycle path or reserved for the exclusive use of bicycles, human-powered vehicles, or pedestrians. In the event that a highway includes two or more separate roadways, "roadway" refers to any such roadway separately but not to all such roadways collectively.

(86) "Saddlemount combination" means a combination of vehicles in which a truck or laden or unladen truck tractor tows one or more additional trucks or laden or unladen truck tractors and in which each such towed truck or laden or unladen truck tractor is connected by a saddle to the frame or fifth wheel of the vehicle immediately in front of such truck or laden or unladen truck tractor. For the purposes of this subsection (86), "saddle" means a mechanism which connects the front axle of a towed vehicle to the frame or fifth wheel of a vehicle immediately in front of such towed vehicle and which functions like a fifth wheel kingpin connection. A saddlemount combination may include one fullmount.

(87) "Safety zone" means the area or space officially set aside within a highway for the exclusive use of pedestrians and which is so plainly marked or indicated by proper signs as to be plainly visible at all times while set apart as a safety zone.

(88) "School bus" means a motor vehicle that is designed and used specifically for the transportation of school children to or from a public or private school or a school-related activity, whether the activity occurs within or without the territorial limits of any district and whether or not the activity occurs during school hours. "School bus" does not include informal or intermittent arrangements, such as sharing of actual gasoline expense or participation in a car pool, for the transportation of school children to or from a public or private school or a school-related activity.

(88.5) (a) "School vehicle" means a motor vehicle, including but not limited to a school bus, that is owned by or under contract to a public or private school and operated for the transportation of school children to or from school or a school-related activity.

(b) "School vehicle" does not include:

(I) Informal or intermittent arrangements, such as sharing of actual gasoline expense or participation in a car pool, for the transportation of school children to or from a public or private school or a school-related activity; or

(II) A motor vehicle that is owned by or under contract to a child care center, as defined in section 26-6-102 (5), C.R.S., and that is used for the transportation of children who are served by the child care center.

(89) "Semitrailer" means any wheeled vehicle, without motor power, designed to be used in conjunction with a laden or unladen truck tractor so that some part of its own weight and that of its cargo load rests upon or is carried by such laden or unladen truck tractor and that is generally and commonly used to carry and transport property over the public highways.

(90) "Sidewalk" means that portion of a street between the curb lines or the lateral lines of a roadway and the adjacent property lines intended for the use of pedestrians.

(91) "Snowplow" means any vehicle originally designed for highway snow and ice removal or control or subsequently adapted for such purposes which is operated by or for the state of Colorado or any political subdivision thereof.

(92) "Solid rubber tires" means every tire made of rubber other than a pneumatic tire.

(93) "Specially constructed vehicle" means any vehicle which has not been originally constructed under a distinctive name, make, model, or type by a generally recognized manufacturer of vehicles.

(93.5) (a) "Special mobile machinery" means machinery that is pulled, hauled, or driven over a highway and is either:

(I) A vehicle or equipment that is not designed primarily for the transportation of persons or cargo over the public highways; or

(II) A motor vehicle that may have been originally designed for the transportation of persons or cargo over the public highways, and has been redesigned or modified by the addition of mounted equipment or machinery, and is only incidentally operated or moved over the public highways.

(b) "Special mobile machinery" includes vehicles commonly used in the construction, maintenance, and repair of roadways, the drilling of wells, and the digging of ditches.

(94) "Stand" or "standing" means the halting of a vehicle, whether occupied or not, other than momentarily for the purpose of and while actually engaged in receiving or discharging passengers.

(95) "State" means a state, territory, organized or unorganized, or district of the United States.

(96) "State motor vehicle licensing agency" means the department of revenue.

(97) "State traffic control manual" means the most recent edition of the "Manual on Uniform Traffic Control Devices for Streets and Highways", including any supplement thereto, as adopted by the transportation commission.

(98) "Steam and electric trains" includes:

(a) "Railroad", which means a carrier of persons or property upon cars, other than street cars, operated upon stationary rails;

(b) "Railroad train", which means a steam engine, electric, or other motor, with or without cars coupled thereto, operated upon rails, except streetcars;

(c) "Streetcar", which means a car other than a railroad train for transporting persons or property upon rails principally within a municipality.

(99) "Stinger-steered" means a semitrailer combination configuration wherein the fifth wheel is located on a drop frame located behind and below the rearmost axle of the power unit.

(100) "Stop" or "stopping" means, when prohibited, any halting, even momentarily, of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or official traffic control device.

(101) "Stop line" or "limit line" means a line which indicates where drivers shall stop when directed by an official traffic control device or a police officer.

(101.5) "Street rod vehicle" means a vehicle manufactured in 1948 or earlier with a body design that has been modified for safe road use.

(102) "Supervisor" means the executive director of the department of revenue or head of a group, division, or subordinate department appointed by the executive director in accordance with article 35 of title 24, C.R.S.

(102.5) "Surge brakes" means a system whereby the brakes of a trailer are actuated as a result of the forward pressure of the trailer against the tow vehicle during deceleration.

(102.7) "Temporary special event license plate" means a special license plate valid for a limited time period that is issued to a person or group of people in connection with a special event. "Temporary special event license plate" does not mean a special plate for the purposes of section 42-3-207.

(103) "Through highway" means every highway or portion thereof on which vehicular traffic is given preferential right-of-way and at the entrances to which other vehicular traffic from intersecting highways is required by law to yield the right-of-way to vehicles on such through highway in obedience to a stop sign, yield sign, or other official traffic control device when such signs or devices are erected as provided by law.

(103.5) (a) "Toy vehicle" means any vehicle that has wheels and is not designed for use on public highways or for off-road use.

(b) "Toy vehicle" includes, but is not limited to, gas-powered or electric-powered vehicles commonly known as mini bikes, "pocket" bikes, kamikaze boards, go-peds, and stand-up scooters.

(c) "Toy vehicle" does not include off-highway vehicles or snowmobiles.

(104) "Traffic" means pedestrians, ridden or herded animals, and vehicles, streetcars, and other conveyances either singly or together while using any highway for the purposes of travel.

(105) "Trailer" means any wheeled vehicle, without motive power, which is designed to be drawn by a motor vehicle and to carry its cargo load wholly upon its own structure and that is generally and commonly used to carry and transport property over the public highways. The term includes, but is not limited to, multipurpose trailers as defined in subsection (60.3) of this section.

(106) (a) "Trailer coach" means a wheeled vehicle having an overall length, excluding towing gear and bumpers, of not less than twenty-six feet, without motive power, that is designed and generally and commonly used for occupancy by persons for residential purposes, in temporary locations, and that may occasionally be drawn over the public highways by a motor vehicle and is licensed as a vehicle.

(b) "Manufactured home" means any preconstructed building unit or combination of preconstructed building units, without motive power, where such unit or units are manufactured in a factory or at a location other than the residential site of the completed home, which is designed and commonly used for occupancy by persons for residential purposes, in either temporary or permanent locations, and which unit or units are not licensed as a vehicle.

(107) "Transporter" means every person engaged in the business of delivering vehicles of a type required to be registered under articles 1 to 4 of this title from a manufacturing, assembling, or distributing plant to dealers or sales agents of a manufacturer.

(108) "Truck" means any motor vehicle equipped with a body designed to carry property and which is generally and commonly used to carry and transport property over the public highways.

(109) "Truck tractor - laden" or "laden truck tractor" means any motor vehicle carrying cargo that is generally and commonly designed and used to draw, and is drawing, a semitrailer or trailer and its cargo load over the public highways.

(109.5) "Truck tractor - unladen" or "unladen truck tractor" means any motor vehicle not carrying cargo that is generally used to draw a semitrailer or trailer and its cargo load over the public highways.

(109.7) "UDD" means underage drinking and driving, and use of the term shall incorporate by reference the offense described in section 42-4-1301 (2)(d).

(110) "Used vehicle" means every motor vehicle which has been sold, bargained for, exchanged, or given away, or has had the title transferred from the person who first acquired it from the manufacturer or importer, and has been so used as to have become what is commonly known as "secondhand" within the ordinary meaning thereof.

(111) "Utility trailer" means any wheeled vehicle weighing two thousand pounds or less, without motive power, which is designed to be drawn by a motor vehicle and which is generally and commonly used to carry and transport personal effects, articles of household furniture, loads of trash and rubbish, or not to exceed two horses over the public highways.

(112) "Vehicle" means a device that is capable of moving itself, or of being moved, from place to place upon wheels or endless tracks. "Vehicle" includes, without limitation, a bicycle, electrical assisted bicycle, or EPAMD, but does not include a wheelchair, off-highway vehicle, snowmobile, farm tractor, or implement of husbandry designed primarily or exclusively for use and used in agricultural operations or any device moved exclusively over stationary rails or tracks or designed to move primarily through the air.

(112.5) "Vendor" means an organization that collects bulk data for the purpose of reselling the data.

(113) "Wheelchair" means a motorized or nonmotorized wheeled device designed for use by a person with a physical disability.






Part 2 - Administration

§ 42-1-201. Administration - supervisor

The executive director of the department is empowered to administer and enforce the provisions of articles 1 to 4 of this title. There shall be at least one supervisor who shall be employed under section 13 of article XII of the state constitution.



§ 42-1-202. Have charge of all divisions

The supervisor shall have charge of all divisions as provided in articles 1 to 4 of this title to carry out the purposes of said articles.



§ 42-1-203. Executive director to cooperate with others - local compliance required

(1) The executive director of the department shall coordinate motor vehicle enforcement throughout the state by cooperating with other officials connected with traffic enforcement, as may appear to the executive director as advantageous. The executive director shall bring to the attention of proper officials information and statistics in connection with enforcement and shall urge the desirability and necessity of uniformity. It is the executive director's duty to cooperate and confer with officials of other states charged with like duties, and the executive director is authorized to attend conferences called among said officials, and the executive director's necessary traveling expenses in attending said meetings shall be paid as are other traveling expenses of said department.

(2) In the coordination of motor vehicle law enforcement reporting throughout the state, the executive director, upon the failure of any local jurisdiction to take the necessary steps to achieve uniformity, may order such local jurisdiction to come into conformity with state coordination plans, including all information and statistics relating thereto.



§ 42-1-204. Uniform rules and regulations

The executive director of the department has the power to make uniform rules and regulations not inconsistent with articles 1 to 4 of this title and to enforce the same.



§ 42-1-205. Record of official acts - seal

The executive director of the department shall keep a record of all the executive director's official acts and shall preserve a copy of all decisions, rules, and orders made by the executive director, and the executive director shall adopt an official seal for the department. Copies of any act, rule, order, or decision made by the executive director or of any paper or papers filed in the executive director's office may be authenticated by the executive director or the executive director's deputy under said seal at a cost not exceeding one dollar for each authentication and when so authenticated shall be evidence equally with and in like manner as the originals and may be received by the courts of this state as evidence of the contents.



§ 42-1-206. Records open to inspection - furnishing of copies - rules

(1) (a) Except as provided in part 2 of article 72 of title 24, C.R.S., and subsection (6) of this section, all records made public records by any provision of this title and kept in the office of the department shall be open to inspection by the public during business hours under such reasonable rules relating thereto as the executive director of the department may prescribe.

(b) (I) For purposes of subsections (1) to (3) and (5) of this section, "law" shall mean the federal "Driver's Privacy Protection Act of 1994", 18 U.S.C. sec. 2721 et seq., the federal "Fair Credit Reporting Act", 15 U.S.C. sec. 1681 et seq., part 2 of article 72 of title 24, C.R.S., and this section. The department shall prepare a requester release form and make such form available to the department's authorized agents. The form shall include the following:

(A) A statement indicating whether the requester will use the motor vehicle or driver records or transfer or resell such records to another person for any purpose prohibited by law;

(B) A warning that any person using motor vehicle or driver records, or obtaining, reselling, or transferring the same, for purposes prohibited by law may be subject to civil penalties under federal and state law; and

(C) An affidavit of intended use that states that such requester shall not obtain, use, resell, or transfer the information for any purpose prohibited by law.

(II) The department or an authorized agent shall require any person, other than a person in interest as defined in section 24-72-202 (4), C.R.S., or a federal, state, or local government agency carrying out its official functions, requesting inspection of a motor vehicle or driver record from the department or agent individually or in bulk, to sign a requester release form and, under penalty of perjury, an affidavit of intended use prior to providing the record to such person. The department or authorized agent may allow inspection of motor vehicle and driver records only as authorized under section 24-72-204 (7), C.R.S.

(2) (a) Except as provided in subsection (6) of this section, upon written application and the payment of a fee per copy, or a record search for each copy requested, the department shall furnish to any person a photostatic copy of any specified record or accident report specifically made a public record by this title and shall, if requested, certify the same. The department shall set the fee in accordance with section 42-2-114.5. The department shall transfer the fee to the state treasurer, who shall credit the fee to the licensing services cash fund; except that the treasurer shall credit:

(I) Ten cents of each fee collected by the authorized agent to the special purpose account established under section 42-1-211; and

(II) The entire fee for vehicle and manufactured home records, if collected directly by the department, to the special purpose account established under section 42-1-211.

(b) An authorized agent of the department shall not provide the service of furnishing copies of certain records to members of the public if copies of such records are available to the public directly from the department.

(3) Repealed. / (Deleted by amendment, L. 99, p. 345, § 3, effective April 16, 1999.)

(3.5) (a) The department shall not sell, permit the sale of, or otherwise release to anyone other than the person in interest any photograph, electronically stored photograph, digitized image, fingerprint, or social security number filed with, maintained by, or prepared by the department of revenue pursuant to section 42-2-121 (2)(c)(I)(F) or (2)(c)(I)(H).

(b) Nothing in this subsection (3.5) shall prevent the department from sharing any information with a criminal justice agency as defined in section 24-72-302 (3), C.R.S.

(c) (Deleted by amendment, L. 2000, p. 1340, § 2, effective May 30, 2000.)

(d) The department of revenue shall make every effort to retrieve all copies of photographs, electronically stored photographs, or digitized images that may have been sold by the department under subsection (3), as said subsection existed prior to its repeal in 1999, of this section.

(e) Notwithstanding subsection (3.5)(a) of this section or part 3 of article 72 of title 24, the department may transmit the driver or cardholder image from its driver's license and identification card records to the driver licensing agency of any other state for the purposes of identifying driver's license applicants and violators. The department may promulgate rules to implement this provision.

(3.7) (a) The department shall establish a system to allow bulk electronic transfer of information to primary users and vendors who are permitted to receive such information pursuant to section 24-72-204 (7), C.R.S. Bulk transfers to vendors shall be limited strictly to vendors who transfer or resell such information for purposes permitted by law. Such information shall consist of the information contained in a driver's license application under section 42-2-107, a driver's license renewal application under section 42-2-118, a duplicate driver's license application under section 42-2-117, a commercial driver's license application under section 42-2-403, an identification card application under section 42-2-302, a motor vehicle title application under section 42-6-116, a motor vehicle registration application under section 42-3-113, or other official record or document maintained by the department under section 42-2-121.

(b) The department shall promulgate rules governing annual contracts with primary users and vendors for the purpose of establishing bulk electronic transfer of information to primary users and vendors pursuant to an annual affidavit and release form and shall require that the contracts include, at a minimum:

(I) A provision for a reasonable fee that encompasses all direct costs of the department related to the bulk electronic transfer of information to that primary user or vendor;

(II) A provision that prohibits any use not otherwise authorized by law;

(III) A provision that requires the primary user or vendor to specify the designated use and recipients of the information; and

(IV) A provision that prohibits any resale or transfer of the information other than as specified in the contract or in a manner that is prohibited by law.

(c) Repealed.

(d) The department shall provide bulk electronic transfer in accordance with the limitations and restrictions regarding release of information in this section as well as section 24-72-204, C.R.S. The department shall not release photographs, electronically stored photographs, digitized images, or fingerprints filed with, maintained by, or prepared by the department through bulk electronic transfer.

(e) The department shall forward all fees collected pursuant to contracts entered into with primary users or vendors pursuant to this subsection (3.7) to the state treasurer, who shall credit the same to the highway users tax fund. The general assembly shall make annual appropriations from the general fund for the costs associated with the administration of this subsection (3.7).

(f) The executive director of the department shall promulgate rules as are consistent with current law and necessary to carry out the provisions of this subsection (3.7).

(4) Notwithstanding the amount specified for any fee in this section, the executive director of the department by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(5) Any person who willfully and knowingly obtains, resells, transfers, or uses information in violation of law shall be liable to any injured party for treble damages, reasonable attorney fees, and costs.

(6) The record of conviction and actions taken by the department for violating section 18-13-122 or 12-47-901 (1)(c), C.R.S., held by the department of revenue, shall not be a public record after the period of revocation imposed under such sections has been concluded; except that this subsection (6) shall not prevent the department from sharing such information with a criminal justice agency as defined in section 24-72-302 (3), C.R.S.



§ 42-1-207. No supplies for private purposes - penalty

No officer or employee at any time shall use for private or pleasure purposes any of the equipment or supplies furnished for the discharge of such officer or employee's duties. The use of such equipment for private or personal use is declared to be a misdemeanor, and, upon conviction thereof, the violator shall be punished by a fine of not more than three hundred dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment and by dismissal from office.



§ 42-1-208. Information on accidents - published

The department shall receive accident reports required to be made by law and shall tabulate and analyze such reports and publish annually, or at more frequent intervals, statistical information based thereon as to the number, cause, and location of highway accidents. The statistical information shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 42-1-210. Authorized agents - legislative declaration - fee

(1) (a) (I) Authorized agents are hereby designated as the authorized agents of the department, under direction of the executive director of the department, for the administration of articles 1, 3, 4, 6, and 12 of this title and rules adopted under those articles relating to the performance of their duties; for the enforcement of section 42-6-139 relating to the registering and titling of motor vehicles; and for the enforcement of section 38-29-120 relating to the titling of manufactured homes.

(II) An authorized agent may appoint and employ such motor vehicle registration and license clerks as are actually necessary in the issuance of motor vehicle licenses and may retain for the purpose of defraying such expenses, including mailing, a sum equal to four dollars per paid motor vehicle registration and registration requiring a license plate or plates; individual temporary registration number plates; or a validation tab, sticker, decal, or certificate as provided in sections 42-3-201 and 42-3-203. This fee of four dollars applies to every registration of a motor vehicle except motor vehicles that are specifically exempted from payment of any registration fee by article 3 of this title 42, and is required in addition to the annual registration fee prescribed by law for a motor vehicle. The fee of four dollars, when collected by the department, shall be credited to the same fund as registration fees collected by the department. Authorized agents serve under this part 2 without additional remuneration or fees, except as otherwise provided in articles 1 to 6 of this title 42.

(b) The fee established by subsection (1)(a) of this section does not apply to a shipping and handling fee for the mailing of a license plate, individual temporary registration number plate, and certificate, decal, or validation tab or sticker pursuant to section 42-3-105 (1)(a).

(2) The general assembly hereby finds that, since it is the government that requires citizens to register, license, and undertake other actions concerning their motor vehicles, it is thus the duty of government to provide convenient and easily accessible motor vehicle services to the public.

(3) (a) An authorized agent is responsible for the preservation of title and registration paperwork processed in the agent's office until each document has been converted to a digital image and verified by the department.

(b) The department is responsible for the preservation of title and registration paperwork digitally stored in Colorado DRIVES.



§ 42-1-211. Driver's license, record, identification, and vehicle enterprise solution - repeal

(1) The department is hereby authorized to coordinate the management of a statewide system, referred to as Colorado DRIVES. The department shall provide the necessary hardware, software, and support and training to aid the authorized agents in the performance of their duties.

(1.5) and (1.7) Repealed.

(1.9) (a) In accordance with section 12-55-104 (6), C.R.S., the department of revenue and the department of state shall allow for the exchange of information on legal names and signatures between the systems used by the department of revenue and the notary public filing system maintained by the department of state for the purpose of electronic filing of notary applications and renewals.

(a) In accordance with section 24-21-521 (2), the department of revenue and the department of state shall allow for the exchange of information on legal names and signatures between the systems used by the department of revenue and the notary public filing system maintained by the department of state for the purpose of electronic filing of notary applications and renewals.

(b) For purposes of this subsection (1.9), "systems used by the department of revenue" means Colorado DRIVES.

(2) (a) (I) There is hereby created the Colorado state titling and registration account in the highway users tax fund for the purpose of providing funds: For the development and operation of the Colorado state titling and registration system, including operations performed under articles 3, 4, 6, 7, and 12 of this title 42; to cover the costs of administration and enforcement of the motorist insurance identification database program created in section 42-7-604; and to purchase and issue license plates, decals, and validating tabs in accordance with article 3 of this title 42. Money received from the fees imposed by sections 38-29-138 (1), (2), (4), and (5), 42-1-206 (2)(a), 42-3-107 (22), 42-3-213 (1)(b)(IV), 42-6-137 (1), (2), (4), (5), and (6), and 42-3-304 (18)(d), as well as any money received through gifts, grants, and donations to the account from private or public sources for the purposes of this section, shall be credited by the state treasurer to the account until September 1, 2018. The general assembly shall appropriate annually the money in the account for the purposes of this subsection (2). If any unexpended and unencumbered money remains in the account at the end of a fiscal year, the balance remains in the fund and is not transferred to the general fund or any other fund; except that the state treasurer shall transfer thirty-three percent of the unexpended and unencumbered money in the Colorado state titling and registration account to the Colorado DRIVES vehicle services account on September 1, 2018, and all unexpended and unencumbered money remaining in the Colorado state titling and registration account to the Colorado DRIVES vehicle services account at the end of fiscal year 2018-19.

(II) This subsection (2)(a) is repealed, effective July 1, 2019.

(b) (I) There is hereby created the Colorado DRIVES vehicle services account in the highway users tax fund for the purpose of providing funds for the development and operation of Colorado DRIVES, including operations performed under articles 3, 4, 6, 7, and 12 of this title 42, to cover the costs of administration and enforcement of the motorist insurance identification database program created in section 42-7-604, and to purchase and issue license plates, decals, and validating tabs in accordance with article 3 of this title 42. Money received from the fees imposed by section 38-29-138 (1), (2), (4), and (5) and sections 42-1-206 (2)(a), 42-1-231, 42-3-107 (22), 42-3-213 (1)(b)(IV), 42-3-304 (18), 42-3-306 (14), 42-3-313 (2)(c)(I), and 42-6-137 (1), (2), (4), (5), and (6), as well as any money received through gifts, grants, and donations to the account from private or public sources for the purposes of this section, shall be credited by the state treasurer to the Colorado DRIVES vehicle services account. The general assembly shall appropriate annually the money in the account for the purposes of this subsection (2). If any unexpended and unencumbered money remains in the account at the end of a fiscal year, the balance remains in the account and is not transferred to the general fund or any other fund.

(II) (A) This subsection (2)(b) takes effect September 1, 2018.

(B) This subsection (2)(b)(II) is repealed, effective July 1, 2019.

(3) Repealed.

(4) (a) There is hereby created the Colorado state titling and registration system advisory committee comprised of seven authorized agents who must be county clerk and recorders, the clerk and recorder in the city and county of Broomfield, or the manager of revenue for the city and county of Denver or such other official of the city and county of Denver as may be appointed by the mayor to perform functions related to the registration of motor vehicles, and shall be appointed by the executive director of the department. The committee shall:

(I) Assist in the development of annual operational plans and budget proposals regarding the Colorado state titling and registration system and the special purpose account;

(II) Give final approval of all plans for the development and operation of the Colorado state titling and registration system and the annual budget and any supplemental budget requests funded by the special purpose account; and

(III) Make presentations with the department to the appropriate legislative committees regarding the use of funds in the special purpose account.

(a) There is hereby created the Colorado DRIVES county governance committee. The committee consists of the following nine members:

(I) Six authorized agents appointed by the executive director of the department of revenue based on recommendations of an association representing authorized agents, which agents have the following qualifications:

(A) Two authorized agents from a category I or category II county as established in section 30-2-102 (1)(a) and (1)(b);

(B) Two authorized agents from a category III or category IV county as established in section 30-2-102 (1)(c) and (1)(d);

(C) Two authorized agents from a category V or category VI county as established in section 30-2-102 (1)(e) and (1)(f);

(II) Two employees of the department of revenue, appointed by the executive director of the department of revenue; and

(III) One employee of the governor's office of information technology who is familiar with the division of motor vehicle systems and process and who is appointed by the executive director of the governor's office of information and technology.

(b) Repealed.

(b) Notwithstanding subsections (4)(a)(I)(A) to (4)(a)(I)(C) of this section, the executive director of the department of revenue may appoint, at the discretion of the executive director, an authorized agent to represent a category of county that the authorized agent is not from if an authorized agent from that category of county is not recommended or available for appointment or for other reasons as determined by the executive director.

(c) An act of the committee is void unless a majority of the appointed members has voted in favor of the act.

(d) The committee has the following powers and duties:

(I) To approve the annual operation budget proposal for the appropriations for the following categories of Colorado DRIVES:

(A) Personal services;

(B) Operating expenses;

(C) County office asset maintenance; and

(D) County office improvements;

(II) To fix the time when and place where meetings are held; and

(III) To establish subcommittees and working groups to report to the committee.

(5) (a) The department and the authorized agents' advisory committee shall develop procedures and provide a formula for the reimbursement of expenditures made by any county that has a data processing system for the registration and titling of motor vehicles. Such reimbursement shall not commence until July 1, 1984, and shall not exceed an amount that would be required to establish and maintain such system as if it were a component of the Colorado state titling and registration system established pursuant to this section.

(b) This subsection (5) is repealed, effective July 30, 2018.

(6) (a) After July 1, 1983, all counties, except those operating data processing systems for motor vehicle registration and titling on such date or having a data processing system on such date which will be operational for such registration and titling purposes by January 1, 1984, shall utilize the data processing system established pursuant to this section.

(b) This subsection (6) is repealed, effective July 30, 2018.

(7) (Deleted by amendment, L. 2001, p. 815, § 3, effective July 1, 2001.)

(8) Repealed.



§ 42-1-213. Commission of authorized agents

Authorized agents may retain fifty cents out of the money collected by them on each transaction in which specific ownership tax is collected, which fifty cents is the only remuneration an authorized agent is allowed to retain for collecting specific ownership taxes and issuing receipts. In counties of the fifth class, the authorized agent shall use the retained funds to defray the necessary expenses in connection with the collection and administration of specific ownership taxes as directed by articles 1 to 4 of this title 42. Authorized agents in all other counties above the fifth class shall deposit in the general fund of said city and county, or of said county, all such sums so retained under this section.



§ 42-1-214. Duties of authorized agents

(1) Every authorized agent, on or before the fifteenth day of each calendar month, shall transmit to the department all fees and money collected by the agent under articles 1 to 4 (except part 3 of article 2) of this title 42 during the preceding calendar month, except such sums as are specifically authorized to be retained by the authorized agent.

(2) The authorized agents shall deposit all money received in the administration of any motor vehicle license law with the county treasurers of their respective counties and take a receipt. The authorized agent shall deposit the money in a separate fund administered by the county treasurers, and the authorized agents are not liable for the safekeeping of the funds after depositing them. The county treasurers shall accept all money tendered to them by the authorized agents for deposit as provided in this section.

(3) On or before the fifteenth day of each calendar month, the county treasurer shall send the money collected for the department by the authorized agent to the department by:

(a) An electronic funds transfer covering the funds that have been deposited with the county treasurer during the previous month; or

(b) A warrant drawn on the county treasurer of their county, payable to the department on demand, covering the amount of the funds that may have been deposited with the county treasurer during the previous month, and the county treasurer shall pay the warrant on demand and presentation.



§ 42-1-215. Oaths

The executive director of the department, the deputy director of the department, the supervisor, and the authorized agents of the department are empowered to administer oaths or affirmations as provided in articles 1 to 4 of this title.



§ 42-1-216. Destruction of obsolete records

The department is empowered to destroy or otherwise dispose of all obsolete motor and other vehicle records, number plates, and badges after the same have been in its possession for twelve calendar months; but all records of accidents must be preserved by the department for a period of six years.



§ 42-1-217. Disposition of fines and surcharges

(1) All judges, clerks of a court of record, or other officers imposing or receiving fines, penalties, or forfeitures, except those moneys received pursuant to sections 42-4-313 (3), 42-4-413, 42-4-1409, 42-4-1701 (5)(a), 42-8-105, and 42-8-106, collected pursuant to or as a result of a conviction of any persons for a violation of articles 1 to 4 (except part 3 of article 2) of this title, shall transmit, within ten days after the date of receipt of any such fine, penalty, or forfeiture, all such moneys so collected in the following manner:

(a) The aggregate amount of such fines, penalties, or forfeitures, except for a violation of section 42-4-1301 or 42-4-237, shall be transmitted to the state treasurer, credited to the highway users tax fund, and allocated and expended as specified in section 43-4-205 (5.5)(a), C.R.S.

(b) Fifty percent of any fine, penalty, or forfeiture for a violation of section 42-4-1301 occurring within the corporate limits of a city or town shall be transmitted to the treasurer or chief financial officer of said city or town, and the remaining fifty percent shall be transmitted to the state treasurer, credited to the highway users tax fund, and allocated and expended as specified in section 43-4-205 (5.5)(a), C.R.S.; except that twenty-five percent of any fine, penalty, or forfeiture for a violation of section 42-4-1301 occurring on a state or federal highway shall be transmitted to the treasurer or chief financial officer of said city or town, and the remaining seventy-five percent shall be transmitted to the state treasurer, credited to the highway users tax fund, and allocated and expended as specified in section 43-4-205 (5.5)(a), C.R.S.

(c) Any other provision of law notwithstanding, all moneys collected pursuant to section 42-4-1301.3 shall be transmitted to the state treasurer to be credited to the account of the alcohol and drug driving safety program fund.

(d) Fifty percent of any fine, penalty, or forfeiture for a violation of section 42-4-1301 occurring outside the corporate limits of a city or town shall be transmitted to the treasurer of the county in which the city or town is located, and the remaining fifty percent shall be transmitted to the state treasurer, credited to the highway users tax fund, and allocated and expended as specified in section 43-4-205 (5.5)(a), C.R.S.; except that twenty-five percent of any fine, penalty, or forfeiture for a violation of section 42-4-1301 occurring on a state or federal highway shall be transmitted to the treasurer of the county in which the city or town is located, and the remaining seventy-five percent shall be transmitted to the state treasurer, credited to the highway users tax fund, and allocated and expended as specified in section 43-4-205 (5.5)(a), C.R.S.

(e) Any fine, penalty, or forfeiture collected for a violation of section 42-4-237 shall be transmitted to the treasurer of the local jurisdiction in which the violation occurred; except that:

(I) If the citing officer was an officer of the Colorado state patrol, the fine, penalty, or forfeiture shall be transmitted to the state treasurer, credited to the highway users tax fund, and allocated and expended as specified in section 43-4-205 (5.5)(a), C.R.S.; or

(II) If the violation occurred on a state or federal highway, fifty percent of the fine, penalty, or forfeiture shall be transmitted to the treasurer of the local jurisdiction in which the violation occurred and the remaining fifty percent shall be transmitted to the state treasurer, credited to the highway users tax fund, and allocated and expended as specified in section 43-4-205 (5.5)(a), C.R.S.

(2) Except for the first fifty cents of any penalty for a traffic infraction, which shall be retained by the department and used for administrative purposes, moneys collected by the department pursuant to section 42-4-1701 (5)(a) shall be transmitted to the state treasurer, who shall credit the same to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(a), C.R.S.; except that moneys collected pursuant to section 42-4-1701 (5)(a) for a violation of section 42-4-237 shall be allocated pursuant to paragraph (e) of subsection (1) of this section.

(3) Failure, refusal, or neglect on the part of any judicial or other officer or employee to comply with the provisions of this section shall constitute misconduct in office and shall be grounds for removal therefrom.

(4) (a) All moneys collected by the department as surcharges on penalty assessments issued for violations of a class A or a class B traffic infraction or a class 1 or a class 2 misdemeanor traffic offense, pursuant to section 42-4-1701, shall be transmitted to the court administrator of the judicial district in which the offense or infraction was committed and credited fifty percent to the victims and witnesses assistance and law enforcement fund established in that judicial district and fifty percent to the crime victim compensation fund established in that judicial district.

(b) Repealed.



§ 42-1-218.5. Electronic hearings

(1) Notwithstanding any other provision of this title to the contrary, at the discretion of the department, any hearing held by the department pursuant to this title may be conducted in whole or in part, in real time, by telephone or other electronic means.

(2) The general assembly recognizes that there is an increase in the number of hearings conducted by the department; that a licensee has the right to appear in person at a hearing; and that a licensee or a law enforcement officer may not be able to appear in person at a hearing. The general assembly therefore directs the department to consider the circumstances of the licensee when a licensee requests to appear in person, and grant the request whenever possible. The general assembly further directs the department to consider the circumstances of the licensee and the law enforcement officer when either may not be able to appear in person, and allow the appearance by electronic means whenever possible.

(3) and (4) Repealed.



§ 42-1-219. Appropriations for administration of title

The general assembly shall make appropriations for the expenses of administration of this title.



§ 42-1-222. Motor vehicle investigations unit

The department shall establish a motor vehicle investigations unit to investigate and prevent fraud concerning the use of driver's licenses, identification cards, motor vehicle titles and registrations, and other motor vehicle documents issued by the department. Such unit shall also assist victims of identity theft by means of such documents.



§ 42-1-224. Criminal history check

The department may submit fingerprints of an employee or prospective employee to the Colorado bureau of investigation to obtain a fingerprint-based criminal history record check if the employee's duties do or will provide them with access to Colorado driver's licenses and identification cards issued pursuant to article 2 of this title or personal identifying information collected or stored by the department in order to issue driver's licenses or identification cards. The department of revenue shall require all such employees hired on or after April 15, 2010, to obtain a fingerprint-based criminal history record check prior to performing their official duties, and shall require all such employees hired before April 15, 2010, to obtain a fingerprint-based criminal history record check by July 1, 2011. The department may use this information to make employment decisions concerning such employees. Upon receipt of fingerprints and payment for the costs, the Colorado bureau of investigation shall conduct a state and national fingerprint-based criminal history record check utilizing records of the Colorado bureau of investigation and the federal bureau of investigation. The department shall be the authorized agency to receive information regarding the result of the national criminal history record check. The Colorado bureau of investigation shall charge the department a fee for record checks conducted pursuant to this section. The Colorado bureau of investigation shall set such fee at a level sufficient to cover the direct and indirect costs of processing requests made pursuant to this section. Moneys collected by the bureau pursuant to this section shall be subject to annual appropriation by the general assembly for the administration of this section.



§ 42-1-225. Commercial vehicle enterprise tax fund - creation

(1) The commercial vehicle enterprise tax fund is hereby created in the state treasury. The fund consists of moneys collected and transmitted to the fund pursuant to section 42-4-1701 (4)(a)(II). The general assembly shall annually appropriate the moneys in the fund to cover the actual cost of administering sections 39-26-113.5 and 39-30-104 (1)(b), C.R.S. Moneys in the fund are continuously appropriated to the department of revenue for the payment of sales and use tax refunds pursuant to section 39-26-113.5, C.R.S. After receiving the statement pursuant to section 39-30-104 (1)(b)(VI), C.R.S., the state treasurer shall credit the total cost of the amount of the tax credits stated therein to the general fund. Any moneys remaining in the commercial vehicle enterprise tax fund at the end of the fiscal year shall not revert to the general fund.

(2) (a) On July 1, 2011, and each July 1 thereafter, the department shall allocate one-third of the fund balance, not including the amount appropriated to cover the actual cost of administering sections 39-26-113.5 and 39-30-104 (1)(b), C.R.S., to make the sales tax refunds granted in section 39-26-113.5, C.R.S.

(b) On July 1, 2011, and each July 1 thereafter, the department shall allocate two-thirds of the fund balance, not including the amount appropriated to cover the actual cost of administering sections 39-26-113.5 and 39-30-104 (1)(b), C.R.S., to offset the income tax credit granted in section 39-30-104 (1)(b), C.R.S. By January 1, 2012, the department shall notify the Colorado economic development commission created in section 24-46-102, C.R.S., of the amount allocated for such purposes.



§ 42-1-226. Disabled parking education and enforcement fund - created

There is hereby created in the state treasury the disabled parking education and enforcement fund, which consists of moneys collected pursuant to this section and section 42-4-1208 (6) and (7). The general assembly shall appropriate the moneys in the fund for the purposes specified in sections 42-1-227, 42-3-204, and 42-4-1208. Unexpended and unencumbered moneys in the fund at the end of a fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or another fund. The department may accept gifts, grants, or donations from private or public sources for the purposes of this section. All private and public funds received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the moneys to the fund.



§ 42-1-227. Disabled parking education program

(1) Subject to the availability of funds appropriated under section 42-1-226, the Colorado advisory council for persons with disabilities, created in section 24-45.5-103, C.R.S.:

(a) May make grants or develop, implement, or deliver education programs for the purpose of providing peace officers, local governments, medical providers, drivers, and persons with disabilities with education concerning eligibility standards for reserved parking available to a person with a disability affecting mobility, appropriate use of the reserved parking, the legal standards and violations contained in sections 42-3-204 and 42-4-1208, and the advantages of creating a volunteer enforcement program; and

(b) Shall create or make available a training program to assist professionals in understanding the standards that need to be met to obtain an identifying license plate or placard.



§ 42-1-228. Revocation hearings - right of driver to challenge validity of initial traffic stop

In any administrative proceeding for a revocation of a driver's license pursuant to article 2 of this title, where the hearing officer is engaged in finding facts and applying law for an incident or offense reported directly to the department by a law enforcement officer, and where the revocation was not triggered in whole or in part by a record of a conviction, the driver may challenge the validity of the law enforcement officer's initial contact with the driver and subsequent arrest of the driver. If a driver so challenges the validity of the law enforcement officer's initial contact, and the evidence does not establish that the initial contact or arrest was constitutionally and statutorily valid, the driver is not subject to license revocation.



§ 42-1-229. Report - repeal

(1) On or before July 1, 2015, and every year thereafter, the department shall submit to the transportation legislation review committee a report concerning the effectiveness of exceptions processing, including:

(a) The number of individuals issued or denied an identification card or driver's license on his or her first visit to an office and the number of individuals advised to provide more documents;

(b) The average length of time between an unsuccessful first visit and ultimate approval;

(c) The number of individuals who fail to return;

(d) The breakdown by each office of approval and denial rates;

(e) The number of individuals who request exceptions processing each month and the outcomes of those requests by each office;

(f) The number of hearings requested after notice of denial and the outcomes of the hearings; and

(g) A summary of the main reasons for denial under exceptions processing.

(2) Pursuant to section 24-1-136 (11)(a)(I), this section is repealed, effective July 2, 2018.



§ 42-1-230. Exceptions processing - rules

Beginning September 1, 2014, the department of revenue shall provide the opportunity for exceptions processing in person at a minimum of four regional offices that are actually operated by the department of revenue and that issue driver's licenses. The department shall promulgate rules to implement exceptions processing for documents issued under parts 1, 2, 3, and 5 of article 2 of this title. The department shall not use exceptions processing for noncitizens to establish lawful status in the United States.



§ 42-1-231. Kiosk pilot program - repeal

(1) An authorized agent may conduct a kiosk pilot program using a private provider to provide services concerning motor vehicle registration, issuing certificates of title, or issuing driver's licenses, using the offices of an authorized agent.

(2) (a) The authorized agent may use a competitive bid process to select the private provider.

(b) The authorized agent may assess a convenience fee, not to exceed three dollars, for the services provided in the kiosk pilot program. The authorized agent may authorize the private provider to retain a portion or all of the convenience fee.

(3) (a) The department may accept financial assistance from an authorized agent or a private party to implement this program, so long as the financial assistance is directly related to the kiosk pilot program and does not stipulate a condition that conflicts with state law.

(b) (I) The department shall transfer any money accepted under this subsection (3) to the state treasurer, who shall credit it to the Colorado state titling and registration account created in section 42-1-211. The department shall use any money accepted under this subsection (3) to implement this section.

(II) This subsection (3)(b) is repealed, effective September 1, 2018

.(c) (I) The department shall transfer any money accepted under this subsection (3) to the state treasurer, who shall credit it to the Colorado DRIVES vehicle services account created in section 42-1-211. The department shall use any money accepted under this subsection (3) to implement this section.

(II) (A) This subsection (3)(c) takes effect September 1, 2018.

(B) This subsection (3)(c)(II) is repealed, effective July 1, 2019.

(4) To implement this pilot program, the authorized agent and the department of revenue shall coordinate with each other to ensure that the pilot program will operate successfully and in accordance with state law.

(5) Any private provider participating in the kiosk pilot program is not excluded from any competitive bid process associated with motor vehicle registration, issuing certificates of title, or issuing driver's licenses.



§ 42-1-232. VIN inspection pilot program - rules - repeal

(1) For the purposes of this section:

(a) "Chief" means the chief of the Colorado state patrol.

(b) "Convicted" includes a conviction of, or pleading guilty or nolo contendere to, a violation of the law.

(c) "Permit" means authority for an organization to employ people to verify information, including a VIN, that may be required to register a commercial vehicle under article 3 of this title 42 or to be issued a certificate of title under article 6 of this title 42.

(d) "VIN" means vehicle identification number.

(2) By January 1, 2018, the chief shall create a pilot program that authorizes a transportation association or organization to verify commercial vehicle information, including a VIN, as a vehicle-related entity if the transportation association or organization demonstrates to the satisfaction of the chief that it and any individuals it may employ to verify information meet the requirements of this section and any rules promulgated to implement this section. Upon determining that a transportation association or organization meets the requirements of this section and any rules promulgated to implement this section, the chief may issue a permit to the applicant.

(3) To be issued a permit to verify information, including a VIN, as a vehicle-related entity, an applicant must:

(a) Employ verifiers who demonstrate knowledge of the process and standards and who have not been convicted of violating article 4 of title 18 within the last ten years;

(b) Submit the name, background, experience, location of operation, contact information, and any other information required by the chief of each employed verifier;

(c) Furnish evidence of a savings account or deposit in a certificate of deposit meeting the requirements of section 11-35-101 or a surety bond that:

(I) Holds harmless any person who suffers loss or damage arising from the issuance of a certificate of title that included a verification done by the permit holder; and

(II) Is in the amount of at least ten thousand dollars.

(4) A vehicle-related entity shall not employ a verifier until the chief has approved the verifier. The permit holder shall submit to the chief the name, background, experience, location of operation, contact information, and any other information required by the chief of each verifier. Within seven days after ceasing to employ a verifier, the vehicle-related entity shall notify the chief that the individual no longer verifies information for the vehicle-related entity.

(5) A vehicle-related entity shall not charge more than twenty-five dollars per transaction to verify information.

(6) The chief may deny or cancel a permit for:

(a) Failing to comply with this section;

(b) Failing to maintain in full force the savings account, deposit in a certificate of deposit, or surety bond required by subsection (3) of this section;

(c) Misrepresentations in applying for a permit;

(d) Being convicted under, or employing a verifier who is convicted under, article 4 of title 18;

(e) Incompetence or failing to adequately verify information, including a VIN, as a vehicle-related entity.

(7) The chief may promulgate rules reasonably necessary to implement this section, including establishing application procedures and any required forms and establishing procedures, in compliance with article 4 of title 24, for canceling a permit. The chief may summarily suspend a permit for up to sixty days pending a hearing to cancel a permit if the chief determines that irreparable harm may occur if the permit holder continues to verify information, including a VIN, as a vehicle-related entity.

(8) For the purposes of verifying information in accordance with articles 1 to 5 of this title 42, a permit holder is a vehicle-related entity.

(9) This section is repealed, effective January 1, 2020.






Part 3 - Green Truck Grant Program



Part 4 - License Plate Auctions









Drivers' Licenses

Article 2 - Drivers' Licenses

Part 1 - Drivers' Licenses

§ 42-2-101. Licenses for drivers required

(1) Except as otherwise provided in part 4 of this article for commercial drivers, no person shall drive any motor vehicle upon a highway in this state unless such person has been issued a currently valid driver's or minor driver's license or an instruction permit by the department under this article.

(2) No person shall drive any motor vehicle upon a highway in this state if such person's driver's or minor driver's license has been expired for one year or less and such person has not been issued another such license by the department or by another state or country subsequent to such expiration.

(3) No person shall drive any motor vehicle upon a highway in this state unless such person has in his or her immediate possession a current driver's or minor driver's license or an instruction permit issued by the department under this article.

(4) No person who has been issued a currently valid driver's or minor driver's license or an instruction permit shall drive a type or general class of motor vehicle upon a highway in this state for which such person has not been issued the correct type or general class of license or permit.

(5) No person who has been issued a currently valid driver's or minor driver's license or an instruction permit shall operate a motor vehicle upon a highway in this state without having such license or permit in such person's immediate possession.

(6) A charge of a violation of subsection (2) of this section shall be dismissed by the court if the defendant elects not to pay the penalty assessment and, at or before the defendant's scheduled court appearance, exhibits to the court a currently valid driver's or minor driver's license.

(7) A charge of a violation of subsection (5) of this section shall be dismissed by the court if the defendant elects not to pay the penalty assessment and, at or before the defendant's scheduled court appearance, exhibits to the court a currently valid license or permit issued to such person or an officially issued duplicate thereof if the original is lost, stolen, or destroyed.

(8) The conduct of a driver of a motor vehicle which would otherwise constitute a violation of this section is justifiable and not unlawful when:

(a) It is necessary as an emergency measure to avoid an imminent public or private injury which is about to occur by reason of a situation occasioned or developed through no conduct of said driver and which is of sufficient gravity that, according to ordinary standards of intelligence and morality, the desirability and urgency of avoiding the injury clearly outweigh the desirability of avoiding the injury sought to be prevented by this section; or

(b) The applicable conditions for exemption, as set forth in section 42-2-102, exist.

(9) The issue of justification or exemption is an affirmative defense. As used in this subsection (9), "affirmative defense" means that, unless the state's evidence raises the issue involving the particular defense, the defendant, to raise the issue, shall present some credible evidence on that issue. If the issue involved in an affirmative defense is raised, then the liability of the defendant must be established beyond a reasonable doubt as to that issue as well as all other elements of the traffic infraction.

(10) Any person who violates any provision of subsection (1) or (4) of this section is guilty of a class 2 misdemeanor traffic offense. Any person who violates any provision of subsection (2), (3), or (5) of this section commits a class B traffic infraction.

(11) Notwithstanding any law to the contrary, a second or subsequent conviction under subsection (1) or (4) of this section, when a person receiving such conviction has not subsequently obtained a valid Colorado driver's license or the correct type or general class of license, shall result in the assessment by the department of six points against the driving privilege of the person receiving such second or subsequent conviction.



§ 42-2-102. Persons exempt from license

(1) The following persons need not obtain a Colorado driver's license:(a) Any person who operates a federally owned military motor vehicle while serving in the armed forces of the United States;

(b) Any person who temporarily drives or operates any road machine, farm tractor, or other implement of husbandry on a highway;

(c) Any nonresident who is at least sixteen years of age and who has in his or her immediate possession a valid driver's license issued to such nonresident by his or her state or country of residence. A nonresident who is at least sixteen years of age and whose state or country of residence does not require the licensing of drivers may operate a motor vehicle as a driver for not more than ninety days in any calendar year, if said nonresident is the owner of the vehicle driven and if the motor vehicle so operated is duly registered in such nonresident's state or country of residence and such nonresident has in his or her immediate possession a registration card evidencing such ownership and registration in his or her own state or country.

(d) A nonresident on active duty in the armed forces of the United States if that person has in his or her possession a valid driver's license issued by such nonresident's state of domicile or, if returning from duty outside the United States, has a valid driver's license in his or her possession issued by the armed forces of the United States in foreign countries, but such armed forces license shall be valid only for a period of forty-five days after the licensee has returned to the United States;

(e) The spouse of a member of the armed forces of the United States who is accompanying such member on military or naval assignment to this state, who has a valid driver's license issued by another state, and whose right to drive has not been suspended or revoked in this state;

(f) Any nonresident who is temporarily residing in Colorado for the principal purpose of furthering such nonresident's education, is at least sixteen years of age, has a valid driver's license from his or her state of residence, and is considered a nonresident for tuition purposes by the educational institution at which such nonresident is furthering his or her education.

(2) Any person who has in his or her possession a valid driver's license issued by such person's previous state of residence shall be exempt, for thirty days after becoming a resident of the state of Colorado, from obtaining a license, as provided in section 42-2-101.



§ 42-2-103. Motorcycles - low-power scooters - driver's license required

(1) (a) The department shall establish a motorcycle endorsement program for driver's licenses, minor driver's licenses, and instruction permits issued pursuant to this article.

(b) The department shall require an applicant for a general motorcycle endorsement to demonstrate the applicant's ability to exercise ordinary and reasonable care and control in the operation of a motorcycle that is not an autocycle. The department shall also require an applicant for a limited three-wheel motorcycle endorsement to demonstrate the applicant's ability to exercise ordinary and reasonable care and control in the operation of a three-wheel motorcycle that is not an autocycle.

(c) Except as provided in paragraph (e) of this subsection (1), a person shall not drive a two-wheel motorcycle on a roadway without a general motorcycle endorsement, but a person who possesses a general motorcycle endorsement may drive any motorcycle on the roadway.

(d) Except as provided in subsection (1)(e) of this section, a person with only a limited three-wheel motorcycle endorsement may drive a three-wheel motorcycle that is not an autocycle but shall not drive a two-wheel motorcycle on a roadway.

(e) The driver of a motorcycle need not obtain a two- or three-wheel motorcycle endorsement if the motorcycle is an autocycle or if the motorcycle has:

(I) Three wheels;

(II) A maximum design speed of twenty-five miles per hour or less;

(III) A windshield; and

(IV) Seat belts.

(2) (a) An operator of a low-power scooter shall possess a valid driver's license or minor driver's license.

(b) No low-power scooter shall be operated on any interstate system as described in section 43-2-101 (2), C.R.S., except where a bicycle may be operated on such interstate system, on any limited-access road of the state highway system as described in section 43-2-101 (1), C.R.S., or on any sidewalk, unless such operation is specifically designated. Low-power scooters may be operated upon roadways, except as provided in this section, and in bicycle lanes included within such roadways.

(2.5) An operator of an autocycle shall possess a valid driver's license or minor driver's license.

(3) A person who operates a motorcycle in violation of subsection (1) of this section commits the offense of driving a motor vehicle without the correct class of license in violation of section 42-2-101 (4) and shall be punished as provided in section 42-2-101 (10).



§ 42-2-104. Licenses issued - denied

(1) Except as otherwise provided in this article, the department may license the following persons in the manner prescribed in this article:

(a) Any person twenty-one years of age or older, as a driver;

(b) (Deleted by amendment, L. 2000, p. 1348, § 11, effective July 1, 2001.)

(c) Any person sixteen years of age or older who has not reached his or her twenty-first birthday, as a minor driver.

(1.5) Repealed.

(2) Except as otherwise provided in this article 2, the department shall not license a person to operate any motor vehicle in this state:

(a) and (b) (Deleted by amendment, L. 2007, p. 504, § 2, effective July 1, 2007.)

(b.5) While the person's privilege to drive is under restraint;

(c) Who has been adjudged or determined by a court of competent jurisdiction to have an alcohol use disorder, as defined in section 27-81-102, or a substance use disorder, as defined in section 27-82-102, with respect to a controlled substance, as defined in section 18-18-102 (5);

(d) Who has been adjudged or determined by a court of competent jurisdiction to be afflicted with or suffering from any mental disability or disease and who has not at the time of application been restored to competency in the manner prescribed by law.

(3) The department shall not issue a license to:

(a) Any person required by this article to take an examination until such person has successfully passed the examination;

(b) Any person required under the provisions of any motor vehicle financial safety or responsibility law to deposit or furnish proof of financial responsibility until such person has deposited or furnished such proof;

(c) Any person whose license is subject to suspension or revocation or who does not have a license but would be subject to suspension or revocation pursuant to section 42-2-125, 42-2-126, or 42-2-127;

(d) Any person not submitting proof of age or proof of identity, or both, as required by the department;

(e) A person whose presence in the United States is in violation of federal immigration laws;

(f) A person who, while under the age of sixteen, was convicted of any offense that would have subjected the person to a revocation of driving privileges under section 42-2-125 for the period of such revocation if such person had possessed a driver's license.

(4) (a) The department shall not issue a driver's license, including, without limitation, a temporary driver's license pursuant to section 42-2-106 (2), to a person under eighteen years of age, unless the person has:

(I) Applied for, been issued, and possessed an appropriate instruction permit for at least twelve months;

(II) Submitted a log or other written evidence on a standardized form approved by the department that is signed by his or her parent or guardian or other responsible adult who signed the affidavit of liability or the instructor of a driver's education course approved by the department, certifying that the person has completed not less than fifty hours of actual driving experience, of which not less than ten hours shall have been completed while driving at night.

(b) In no event shall the department issue a minor driver's license to anyone under sixteen years of age.

(5) The department shall not issue a driver's license to a person under sixteen years and six months of age unless the person has either:

(a) Received a minimum of twelve hours of driving-behind-the-wheel training directed by a parent, a legal guardian, or an alternate permit supervisor, which training shall be in addition to the driving experience required by subsection (4) of this section, if no entity offers approved behind-the-wheel driver training at least twenty hours a week from a permanent location with an address that is within thirty miles of the permit holder's residence; or

(b) Received a minimum of six hours of driving-behind-the-wheel training with a driving instructor employed or associated with an approved driver education course.

(6) The department shall not issue a driver's license, minor driver's license, or instruction permit to an individual whose authorization to be present in the United States is temporary unless the individual applies under and complies with part 5 of this article.



§ 42-2-105. Special restrictions on certain drivers

(1) A person under the age of eighteen years shall not drive any motor vehicle used to transport explosives or inflammable material or any motor vehicle used as a school vehicle for the transportation of pupils to or from school. A person under the age of eighteen years shall not drive a motor vehicle used as a commercial, private, or common carrier of persons or property unless such person has experience in operating motor vehicles and has been examined on such person's qualifications in operating such vehicles. The examination shall include safety regulations of commodity hauling, and the driver shall be licensed as a driver or a minor driver who is eighteen years of age or older.

(2) Notwithstanding the provisions of subsection (1) of this section, no person under the age of twenty-one years shall drive a commercial motor vehicle as defined in section 42-2-402 (4) except as provided in section 42-2-404 (4).

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-2-105.5. Restrictions on minor drivers under eighteen years of age - penalties - legislative declaration

(1) The general assembly finds, determines, and declares that:

(a) Teenage drivers, in order to become safe and responsible drivers, need behind-the-wheel driving experience before they can begin to drive without restrictions;

(b) Providing additional behind-the-wheel training with a parent, guardian, or other responsible adult before obtaining a minor driver's license is the beginning of the young driver's accumulation of experience;

(c) Once a teenage driver begins to drive without a parent, guardian, or other responsible adult in the vehicle, it is necessary to place restrictions on a teenage driver who holds a minor driver's license until such driver turns eighteen years of age in order to give that driver time to exercise good judgment in the operation of a vehicle while keeping that driver, his or her passengers, and the public safe;

(d) Penalties for the violation of these restrictions on minor drivers under eighteen years of age, including the assessment of points where they may not otherwise be assessed, should be sufficient to ensure that chronic violations would result in swift and severe repercussions to reinforce the importance of obeying the driving laws in order to keep the minor driver, his or her passengers, and the public safe.

(2) Repealed.

(3) Occupants in motor vehicles driven by persons under eighteen years of age shall be properly restrained or wear seat belts as required in sections 42-4-236 and 42-4-237.

(4) No more than one passenger shall occupy the front seat of the motor vehicle driven by a person under eighteen years of age, and the number of passengers in the back seat of such vehicle shall not exceed the number of seat belts.

(5) (a) Except as otherwise provided in paragraph (b) of this subsection (5), any person who violates this section commits a class A traffic infraction.

(b) A violation of subsection (3) of this section is a traffic infraction, and, notwithstanding the provisions of section 42-4-1701 (4)(a)(I)(D), a person convicted of violating subsection (3) of this section shall be punished as follows:

(I) By the imposition of not less than eight hours nor more than twenty-four hours of community service for a first offense and not less than sixteen hours nor more than forty hours of community service for a subsequent offense;

(II) By the levying of a fine of not more than sixty-five dollars for a first offense, a fine of not more than one hundred thirty dollars for a second offense, and a fine of one hundred ninety-five dollars for a subsequent offense; and

(III) By an assessment of two license suspension points pursuant to section 42-2-127 (5)(hh).



§ 42-2-106. Instruction permits and temporary licenses

(1) (a) (I) A person who is sixteen years of age or older and who, except for the person's lack of instruction in operating a motor vehicle or motorcycle, would otherwise be qualified to obtain a license under this article may apply for a temporary instruction permit in accordance with sections 42-2-107 and 42-2-108. The department shall issue a permit entitling an applicant, who is sixteen years of age or older but under eighteen years of age, while having the permit in the applicant's immediate possession, to drive a motor vehicle or motorcycle upon the highways when accompanied by the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who signed the affidavit of liability pursuant to section 42-2-108 (1)(a), who holds a valid Colorado driver's license, and who occupies the front seat in close proximity to the driver or, in the case of a motorcycle, under the immediate proximate supervision of a licensed driver, who holds a valid Colorado driver's license and is twenty-one years of age or older, authorized under this article to drive a motorcycle. In addition, the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who is authorized pursuant to this section to supervise the minor driver while the minor is driving, may allow the minor, while having the permit in the applicant's immediate possession, to drive with an individual who holds a valid driver's license and is twenty-one years of age or older for additional driving experience, but such additional driving experience shall not count toward the requirement established in section 42-2-104. The permit shall expire three years after issuance. The department shall issue a permit entitling the applicant, who is eighteen years of age or older, while having the permit in the applicant's immediate possession, to drive a motor vehicle or motorcycle upon the highways when accompanied by a driver, who holds a valid Colorado driver's license and is twenty-one years of age or older, who occupies the front seat of the motor vehicle, or if the vehicle is a motorcycle under the immediate proximate supervision of a driver, who is authorized under this article to drive a motorcycle. The permit shall expire three years after issuance.

(II) If the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who signed the affidavit of liability pursuant to section 42-2-108 (1)(a), does not hold a valid Colorado driver's license, the parent, stepparent, grandparent with power of attorney, or guardian or foster parent may appoint an alternate permit supervisor. An alternate permit supervisor shall hold a valid Colorado driver's license and be twenty-one years of age or older or, if the vehicle is a motorcycle, is authorized under this article to drive a motorcycle. A minor who is issued a permit under this paragraph (a) may drive a motor vehicle, including a motorcycle, under the supervision of the alternate permit supervisor if the minor has the permit in the minor's immediate possession and the alternate permit supervisor occupies the front seat of the motor vehicle or, if the vehicle is a motorcycle, is in close proximity to the driver.

(III) If the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who signed the affidavit of liability pursuant to section 42-2-108 (1)(a), does not hold a valid Colorado driver's license but holds a valid driver's license from another state and is authorized to drive a motor vehicle or motorcycle and has proper military identification, then the applicant, while having the permit in the applicant's immediate possession, shall be authorized to drive a motor vehicle, including a motorcycle, under the supervision of the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who cosigned the application for the minor's instruction permit, if the parent, stepparent, grandparent with power of attorney, or guardian or foster parent occupies the front seat of the motor vehicle or, if the vehicle is a motorcycle, is in close proximity to the driver while the minor is driving.

(b) (I) A minor who is fifteen years of age or older and has completed a department-approved driver education course within the last six months may apply for a minor's instruction permit, pursuant to sections 42-2-107 and 42-2-108. Nothing in this subparagraph (I) shall require a minor who is fifteen years of age or older and in the foster care system to complete and present an affidavit of liability to register for a department-approved driver education course prior to applying for a minor's instruction permit. Upon presentation of a written or printed statement signed by the parent, stepparent, grandparent with power of attorney, or guardian or foster parent and the instructor of the driver education course that the minor has passed an approved driver education course, and a signed affidavit of liability pursuant to section 42-2-108, the department shall issue the permit entitling the applicant, while having the permit in the applicant's immediate possession, to drive a motor vehicle, including a motorcycle, under the supervision of the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who cosigned the application for the minor's instruction permit, if the parent, stepparent, grandparent with power of attorney, or guardian or foster parent holds a valid Colorado driver's license and occupies the front seat of the motor vehicle or, if the vehicle is a motorcycle, is authorized under this article to drive a motorcycle and is in close proximity to the driver while the minor is driving. In addition, the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who is authorized pursuant to this section to supervise the minor driver while the minor is driving, may allow the minor, while having the permit in the applicant's immediate possession, to drive with an individual who holds a valid driver's license and is twenty-one years of age or older for additional driving experience, but such additional driving experience shall not count toward the requirement established in section 42-2-104. The permit shall also entitle the applicant to drive a motor vehicle, including a motorcycle, that is marked to indicate that it is a motor vehicle used for instruction and that is properly equipped for instruction, upon the highways when accompanied by or under the supervision of an approved driver education instructor who holds a valid Colorado driver's license. Driver education instructors giving instruction in motorcycle safety shall have a valid motorcycle driver's license from Colorado and shall have successfully completed an instruction program in motorcycle safety approved by the department. The permit shall expire three years after issuance.

(II) If the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who signed the affidavit of liability pursuant to section 42-2-108 (1)(a), does not hold a valid Colorado driver's license, the parent, stepparent, grandparent with power of attorney, or guardian or foster parent may appoint an alternate permit supervisor. An alternate permit supervisor shall hold a valid Colorado driver's license and be twenty-one years of age or older or, if the vehicle is a motorcycle, is authorized under this article to drive a motorcycle. A minor who is issued a permit under this paragraph (b) may drive a motor vehicle, including a motorcycle, under the supervision of the alternate permit supervisor if the minor has the permit in the minor's immediate possession and the alternate permit supervisor occupies the front seat of the motor vehicle or, if the vehicle is a motorcycle, is in close proximity to the driver.

(III) If the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who signed the affidavit of liability pursuant to section 42-2-108 (1)(a), does not hold a valid Colorado driver's license but holds a valid driver's license from another state and is authorized to drive a motor vehicle or motorcycle and has proper military identification, then the applicant, while having the permit in the applicant's immediate possession, shall be authorized to drive a motor vehicle, including a motorcycle, under the supervision of the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who cosigned the application for the minor's instruction permit, if the parent, stepparent, grandparent with power of attorney, or guardian or foster parent occupies the front seat of the motor vehicle or, if the vehicle is a motorcycle, is in close proximity to the driver while the minor is driving.

(c) A person sixteen years of age or older who, except for his or her lack of instruction in operating a motorcycle would otherwise be qualified to obtain a driver's license under this article to drive a motorcycle may apply for a temporary instruction permit, pursuant to sections 42-2-107 and 42-2-108. The department shall issue the permit entitling the applicant, while having the permit in the applicant's immediate possession, to drive a motorcycle upon the highways while under the immediate supervision of a licensed driver, who holds a valid Colorado driver's license and is twenty-one years of age or older, authorized under this article to drive a motorcycle. The permit shall expire three years after issuance.

(d) (I) A minor fifteen and one-half years of age but less than sixteen years of age who has completed a four-hour prequalification driver awareness program approved by the department may apply for a minor's instruction permit pursuant to sections 42-2-107 and 42-2-108. Upon presenting a written or printed statement signed by the parent, stepparent, grandparent with power of attorney, or guardian or foster parent of the applicant and documentation that the minor completed the driver awareness program, the department shall issue a permit entitling the applicant, while having the permit in the applicant's immediate possession, to drive a motor vehicle, including a motorcycle, under the supervision of the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who cosigned the application for the minor's instruction permit, if the parent, stepparent, grandparent with power of attorney, or guardian or foster parent holds a valid Colorado driver's license and occupies the front seat of the motor vehicle or, if the vehicle is a motorcycle, is authorized under this article to drive a motorcycle and is in close proximity to the driver while he or she is driving. In addition, the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who is authorized pursuant to this section to supervise the minor driver while the minor is driving, may allow the minor, while having the permit in the applicant's immediate possession, to drive with an individual who holds a valid driver's license and is twenty-one years of age or older for additional driving experience, but such additional driving experience shall not count toward the requirement established in section 42-2-104. The permit shall expire three years after issuance.

(II) If the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who signed the affidavit of liability pursuant to section 42-2-108 (1)(a), does not hold a valid Colorado driver's license, the parent, stepparent, grandparent with power of attorney, or guardian or foster parent may appoint an alternate permit supervisor. An alternate permit supervisor shall hold a valid Colorado driver's license and be twenty-one years of age or older or, if the vehicle is a motorcycle, is authorized under this article to drive a motorcycle. A minor who is issued a permit under this paragraph (d) may drive a motor vehicle, including a motorcycle, under the supervision of the alternate permit supervisor if the minor has the permit in the minor's immediate possession and the alternate permit supervisor occupies the front seat of the motor vehicle or, if the vehicle is a motorcycle, is in close proximity to the driver.

(III) If the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who signed the affidavit of liability pursuant to section 42-2-108 (1)(a), does not hold a valid Colorado driver's license but holds a valid driver's license from another state and is authorized to drive a motor vehicle or motorcycle and has proper military identification, then the applicant, while having the permit in the applicant's immediate possession, shall be authorized to drive a motor vehicle, including a motorcycle, under the supervision of the parent, stepparent, grandparent with power of attorney, or guardian or foster parent, who cosigned the application for the minor's instruction permit, if the parent, stepparent, grandparent with power of attorney, or guardian or foster parent occupies the front seat of the motor vehicle or, if the vehicle is a motorcycle, is in close proximity to the driver while the minor is driving.

(e) Repealed.

(f) Notwithstanding paragraphs (a) to (d) of this subsection (1), a temporary instruction permit to operate a commercial motor vehicle as defined in section 42-2-402 shall expire one year after issuance.

(g) A person who qualifies for a permit under subsection (1)(a), (1)(b), (1)(c), or (1)(d) of this section and who has a disability that requires the person to use a special vehicle or qualifies the person for parking privileges under section 42-3-204 may apply for an instruction permit in accordance with the subsection under which the person qualifies for a permit. Upon determining that a person is qualified for the permit, the department shall issue a permit entitling an applicant to drive a motor vehicle or motorcycle upon the highways in accordance with the requirements of the subsection under which the person qualifies for the permit and any further requirements the department may reasonably require due to the person's disability. The permit expires three years after issuance.

(2) (a) The department, in its discretion, may issue a temporary driver's license to an applicant, who is not a first time applicant in Colorado or who is under eighteen years of age and is accompanied by a responsible party meeting the requirements of section 42-2-108 (1), for a minor driver's or driver's license which will permit such applicant to operate a motor vehicle while the department completes its verification of all facts relative to such applicant's right to receive a minor driver's or driver's license.

(b) The department shall issue a temporary driver's license to a first time applicant in Colorado for a minor driver's or driver's license that will permit such applicant to operate a motor vehicle while the department completes its verification of all facts relative to such applicant's right to receive a minor driver's or driver's license including the age, identity, and residency of the applicant, unless such applicant is under eighteen years of age and is accompanied by a responsible adult meeting the requirements of section 42-2-108 (1). Such verification shall include a comparison of existing driver's license and identification card images in department files with the applicant's images to ensure such applicant has only one identity.

(c) A temporary license is valid for up to one year as determined by the department, unless extended by the department, and must be in such applicant's immediate possession while operating a motor vehicle. It shall be invalid when the permanent license has been issued or has been refused for good cause.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-2-107. Application for license or instruction permit - anatomical gifts - donations to Emily Keyes - John W. Buckner organ and tissue donation awareness fund - legislative declaration - rules - annual report - repeal

(1) (a) (I) To be acceptable, every application for an instruction permit or for a driver's or minor driver's license must be made upon forms furnished by the department and accompanied by the required fee. The department shall set the fee in accordance with section 42-2-114.5 (2). The department shall transfer the fee to the state treasurer, who shall credit it to the licensing services cash fund created in section 42-2-114.5 (1). Every applicant shall submit with the application proof of age or proof of identity, or both, as the department may require.

(II) If an applicant is applying for an instruction permit or driver's or minor driver's license for the first time in Colorado and the applicant otherwise meets the requirements for such license or permit, the applicant shall receive a temporary license or instruction permit pursuant to section 42-2-106 (2) until the department verifies all facts relative to such applicant's right to receive an instruction permit or minor driver's or driver's license including the age, identity, and residency of the applicant.

(b) (I) An applicant who submits proof of age or proof of identity issued by an entity other than a state or the United States shall also submit such proof as the department may require that the applicant is lawfully present in the United States.

(II) An applicant who submits, as proof of age or proof of identity, a driver's license or identification card issued by a state that issues drivers' licenses or identification cards to persons who are not lawfully present in the United States shall also submit such proof as the department may require that the applicant is lawfully present in the United States.

(c) The department shall not issue a driver's or minor driver's license to a person who is not lawfully present in the United States.

(d) The department may not issue a driver's or minor driver's license to any person who is not a resident of the state of Colorado. The department shall issue such a license only upon the furnishing of such evidence of residency as the department may require.

(2) (a) (I) Every application shall state the full name, date of birth, sex, and residence address of the applicant; briefly describe the applicant; be signed by the applicant with such applicant's usual signature; have affixed thereon the applicant's fingerprint; and state whether the licensee has ever been licensed as a minor driver or driver and, if so, when and by what state or country and whether any such license has ever been denied, suspended, or revoked, the reasons therefor, and the date thereof. These statements shall be verified by the applicant's signature thereon.

(II) In addition to the information required by subparagraph (I) of this paragraph (a), every application shall include the opportunity for the applicant to self-identify his or her race or ethnicity. The race or ethnicity information that may be identified on the application shall not be printed on the driver's license but shall be maintained in the stored information as defined by section 42-2-114 (1)(b). That information must be accessible to a law enforcement officer through magnetic or electronic readers.

(b) (I) In addition to the requirements of paragraph (a) of this subsection (2), an application shall state that:

(A) The applicant understands that, as a resident of the state of Colorado, any motor vehicle owned by the applicant must be registered in Colorado pursuant to the laws of the state and the applicant may be subject to criminal penalties, civil penalties, cancellation or denial of the applicant's driver's license, and liability for any unpaid registration fees and specific ownership taxes if the applicant fails to comply with such registration requirements; and

(B) The applicant agrees, within thirty days after the date the applicant became a resident, to register in Colorado any vehicle owned by the applicant.

(II) The applicant shall verify the statements required by this paragraph (b) by the applicant's signature on the application.

(2.5) (a) Any male United States citizen or immigrant who applies for an instruction permit or a driver's license or a renewal of any such permit or license and who is at least eighteen years of age but less than twenty-six years of age shall be registered in compliance with the requirements of section 3 of the "Military Selective Service Act", 50 U.S.C. App. sec. 453, as amended.

(b) The department shall forward in an electronic format the necessary personal information of the applicants identified in paragraph (a) of this subsection (2.5) to the selective service system. The applicant's submission of an application shall serve as an indication that the applicant either has already registered with the selective service system or that he is authorizing the department to forward to the selective service system the necessary information for such registration. The department shall notify the applicant that his submission of an application constitutes consent to registration with the selective service system, if so required by federal law.

(3) (a) Except as otherwise provided in paragraph (b) of this subsection (3), an application for a driver's or minor driver's license shall include the applicant's social security number, which shall remain confidential and shall not be placed on the applicant's driver's or minor driver's license; except that such confidentiality shall not extend to the state child support enforcement agency, the department, or a court of competent jurisdiction when requesting information in the course of activities authorized under article 13 of title 26, C.R.S., or article 14 of title 14, C.R.S. If the applicant does not have a social security number, the applicant shall submit a sworn statement made under penalty of law, together with the application, stating that the applicant does not have a social security number.

(b) If federal law is changed to prohibit the collection of social security numbers on driver's license applications, the department shall automatically stop its practice of including applicants' social security numbers on applications for driver's and minor driver's licenses as specified in paragraph (a) of this subsection (3).

(c) A sworn statement that is made under penalty of perjury shall be sufficient evidence of the applicant's social security number required by this subsection (3) and shall authorize the department to issue a driver's or minor driver's license to the applicant. Nothing in this paragraph (c) shall be construed to prevent the department from cancelling, denying, recalling, or updating a driver's or minor driver's license if the department learns that the applicant has provided a false social security number.

(4) (a) (Deleted by amendment, L. 2004, p. 1891, § 4, effective August 4, 2004.)

(b) (I) (A) The general assembly hereby finds, determines, and declares that the availability of human organs and tissue by voluntary designation of donors under the provisions of the "Revised Uniform Anatomical Gift Act", part 2 of article 19 of title 15, is critical for advancements in medical science to occur and for the successful use of various medical treatments to save and prolong lives.

(B) The general assembly further finds, determines, and declares that state government should play a role in increasing the availability of human organs and tissue to procurement organizations, as defined in section 15-19-202, by acting as a conduit to make money available for promoting organ and tissue donation and that this role constitutes a public purpose.

(II) There is hereby created in the state treasury the Emily Keyes - John W. Buckner organ and tissue donation awareness fund, which shall consist of all moneys credited thereto from all sources including but not limited to moneys collected from voluntary contributions for organ and tissue donation pursuant to subparagraph (V) of this paragraph (b) and section 42-2-118 (1)(a)(II). All moneys in the fund are hereby continuously appropriated to the department of the treasury and shall remain in the fund to be used for the purposes set forth in subparagraph (III) of this paragraph (b) and shall not revert to the general fund or any other fund. All interest derived from the deposit and investment of this fund shall be credited to the fund. At least quarterly, the state treasurer shall transfer all available moneys in the Emily Keyes - John W. Buckner organ and tissue donation awareness fund to Donor Alliance, Inc., or its successor organization, as directed by sub-subparagraph (A) of subparagraph (III) of this paragraph (b).

(III) At least quarterly, the state treasurer shall transfer all available money from the Emily Keyes - John W. Buckner organ and tissue donation awareness fund:

(A) To donor alliance, inc., or its successor organization, to provide funding for activities to promote organ and tissue donation through the creation and dissemination, by means of electronic media and otherwise, of educational information including public service announcements and information to increase awareness in the medical professions and related fields. Donor Alliance, Inc., or its successor organization, shall create, by amendment to its articles of incorporation or bylaws or otherwise, as appropriate, an advisory group to allocate moneys received pursuant to this sub-subparagraph (A). Such advisory body shall include a representative of any qualified transplant organization. Such organizations shall include those for organs, tissue, and living donations. The advisory body created under this sub-subparagraph (A) shall report in writing in a form and manner determined by the department and at such intervals as required by the department on the use of moneys received under this sub-subparagraph (A). No moneys made available pursuant to this paragraph (b) shall be used to encourage fetal tissue donation.

(B) (Deleted by amendment, L. 98, p. 1172, § 9, effective June 1, 1998.)

(C) Before any payment to donor alliance, inc., or its successor organization, from the Emily Keyes - John W. Buckner organ and tissue donation awareness fund may be made for any purpose, to the department for the reasonable costs associated with the initial installation of the organ and tissue donor registry, the setup for electronic transfer of the donor information for the organ and tissue donor registry to the federally designated organ procurement organization, and computer programming, reprogramming, and form changes necessary as a result of the creation or modification of the organ and tissue donor registry.

(D) To donor alliance, inc., or its successor organization, for the costs associated with educating the public about the organ and tissue donor registry pursuant to section 15-19-220.

(IV) Appropriations made by the general assembly pursuant to subparagraph (III) of this paragraph (b) shall not exceed moneys in the Emily Keyes - John W. Buckner organ and tissue donation awareness fund that are available for appropriation.(V) An applicant may make a donation of one dollar or more to the Emily Keyes - John W. Buckner organ and tissue donation awareness fund, created in subsection (4)(b)(II) of this section, to promote the donation of organs and tissues under the "Revised Uniform Anatomical Gift Act", part 2 of article 19 of title 15. The department shall collect the financial donations and transmit them to the state treasurer, who shall credit them to the Emily Keyes - John W. Buckner organ and tissue donation awareness fund. The donation prescribed in this subsection (4)(b)

(V) is voluntary and may be refused by the applicant. The department shall make available informational booklets or other informational sources on the importance of organ and tissue donations to applicants as designed and approved by the advisory body created under subsection (4)(b)(III)(A) of this section. The department shall inquire of each applicant at the time the completed application is presented whether the applicant is interested in making a donation of one dollar or more and shall also specifically inform the applicant of the option for organ and tissue donations. The department shall also provide written information designed and approved by the advisory body created under subsection (4)(b)(III)(A) of this section to each applicant volunteering to become an organ and tissue donor. The written information shall disclose that the applicant's name shall be transmitted to the organ and tissue donor registry authorized in section 15-19-220, and that the applicant shall notify the federally designated organ procurement organization of any changes to the applicant's donor status. The issuance of an identification card, a driver's license, or an instruction permit with a donor's designation completes the donation process and is effective unless revoked pursuant to section 15-19-206 of the "Revised Uniform Anatomical Gift Act", part 2 of article 19 of title 15.

(V.5) Designation on a donor's driver's license or permit shall fulfill the release requirements set forth in section 24-72-204 (7)(b), C.R.S.

(VI) The provisions of article 16 of title 6, C.R.S., shall not apply to the activities of the department under this paragraph (b).

(VII) By October 1, 2017, and by each October 1 thereafter, Donor Alliance, Inc., or its successor organization, shall submit to the department an annual report detailing the amounts and specific uses of all funds received by Donor Alliance, Inc., from the Emily Keyes - John W. Buckner organ and tissue donation awareness fund.

(VIII) This subsection (4)(b) is repealed, effective September 1, 2027.(5) (a) (I) Prior to the issuance of a driver's or minor driver's license, the department shall determine if there are any outstanding judgments or warrants entered or issued against the applicant pursuant to section 42-4-1709 (7).

(II) For the purposes of this subsection (5), "outstanding judgments or warrants" does not include any judgment or warrant reported to the department in violation of the provisions of section 42-4-110.5 (2)(c).

(b) If the department determines that there are no outstanding judgments or warrants entered or issued against the applicant and if all other conditions for issuance required by articles 1 to 4 of this title are met, the department shall issue the license.

(c) If the department determines that there are outstanding judgments or warrants entered or issued against the applicant and the applicant is subject to the provisions of section 42-4-1709 (7), the license shall not be issued until the applicant has complied with the requirements of that section. Any person who satisfies an outstanding judgment or warrant entered pursuant to section 42-4-1709 (7) shall pay to the court a thirty-dollar administrative processing fee for each such judgment or warrant in addition to all other penalties, costs, or forfeitures. The court shall remit fifty percent of the administrative processing fee to the department of revenue, and the other fifty percent shall be retained by the issuing court.

(6) Notwithstanding the amount specified for any fee in this section, the executive director of the department by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 42-2-108. Application of minors

(1) (a) The application of any person under eighteen years of age for an instruction permit or minor driver's license shall be accompanied by an affidavit of liability signed and verified by the parent, stepparent, grandparent with power of attorney, guardian, spouse of the applicant if the spouse is eighteen years of age or older, or, in the event there is no such person, guardian, or spouse, any other responsible adult who is willing to assume the obligation imposed under this article 2 upon an adult signing the affidavit of liability for a minor. When an applicant has been made a ward of any court in the state for any reason and has been placed in a foster home, the foster parents or parent may sign the affidavit of liability for the minor. If the parent or foster parent is unwilling or unable to sign the affidavit of liability, a guardian ad litem, a designated official of the county department of social services having custody of the applicant, or a designated official of the division of youth services in the department of human services having custody of the applicant may sign the application for an instruction permit without signing the affidavit of liability for the minor if the requirements of subsection (1)(b) of this section are met; except that, prior to signing the application for an instruction permit, the guardian ad litem or other designated official shall notify the court of his or her intent to sign the application, and except that, the guardian ad litem or designated official shall not sign the application for an instruction permit for a minor who is placed in a foster care home and is under seventeen and one-half years of age without first obtaining the consent of the foster parent. If the minor is seventeen and one-half years of age or older and is in the care of a foster parent, in order to prepare the minor for emancipation from foster care and to assist the minor in obtaining important life skills, the guardian ad litem or designated official shall consult with the foster parent of the minor about the opportunity for the minor to learn driving skills under the restrictions provided in subsection (1)(b) of this section prior to signing an application for an instruction permit. The guardian ad litem or designated official shall solicit the opinion of the minor's foster parent concerning the minor's ability to exercise good judgment and make decisions as well as the minor's overall capacity to drive. When a minor to whom an instruction permit or minor driver's license has been issued is required to appear before the department for a hearing pursuant to any provision of this article 2, the minor must be accompanied by the person who signed the affidavit of liability for the minor or by the guardian ad litem or designated official who signed the application for an instruction permit for the minor. If the person who signed the minor's affidavit of liability or application for an instruction permit is unable to attend the hearing, he or she shall submit to the department a verified signed statement certifying under oath that he or she is aware of the purpose of the hearing but cannot attend.

(b) The department shall issue an instruction permit to an applicant under the age of eighteen years who is otherwise eligible to obtain an instruction permit and who has been made a ward of the court and who is in out-of-home placement without the requirement of a parent, guardian, stepparent, or foster parent signing an affidavit of liability if the following requirements are met:

(I) The guardian ad litem, a designated official of the county department of social services having custody of such applicant, or a designated official of the division of youth services in the department of human services having custody of such applicant signs the application for an instruction permit;(II) (A) If the minor is in the care of a foster parent and is under seventeen and one-half years of age, the foster parent consents to the minor learning driving skills under the restrictions provided in this subsection (1); or

(B) If the minor is in the care of a foster parent and is at least seventeen and one-half years of age, the guardian ad litem or the designated official has consulted with the foster parent prior to signing the application for an instruction permit;

(III) The applicant is enrolled in or will be enrolled in a commercial driving course that insures the motor vehicles in which the applicant will be driving as a student for property damage and personal injury; and

(IV) The commercial driving course maintains possession of the applicant's instruction permit at all times.

(1.5) (a) The application of any person under the age of eighteen years for an instruction permit or minor driver's license shall include the option for a minor to be an organ or tissue donor.

(b) Repealed.

(c) Any person under the age of eighteen years who volunteers to donate anatomical gifts by designation on an instructional permit or minor driver's license shall include a notice of consent signed and verified by the father or the mother of the applicant, or, in the event neither parent is living, by the person or guardian having proof of legal custody of such minor, or by the spouse of the applicant if the spouse of the applicant is eighteen years of age or older.(d) If the person under the age of eighteen years who volunteers to donate anatomical gifts by designation on an instructional permit or minor driver's license is an emancipated minor, a notice of consent is not necessary for an anatomical gift to be valid.

(2) Any negligence or willful misconduct of a minor under the age of eighteen years who drives a motor vehicle upon a highway is imputed to the person who signed the affidavit of liability which accompanied the application of such minor for a permit or license. Such person is jointly and severally liable with such minor for any damages caused by such negligence or willful misconduct, except as otherwise provided in subsection (3) of this section.

(3) In the event this state requires a minor under the age of eighteen years to deposit, or there is deposited upon such minor's behalf, proof of financial responsibility with respect to the operation of a motor vehicle owned by such minor or, if such minor is not the owner of a motor vehicle, with respect to the operating of any motor vehicle, in form and in amounts as required under the motor vehicle financial responsibility laws of this state, then the department may accept the application of such minor when accompanied by an affidavit of liability signed by one parent or the guardian of such minor, except as otherwise provided in subsection (1) of this section. While such proof is maintained, such parent or guardian is not subject to the liability imposed under subsection (2) of this section. Nothing in this section requires a foster parent to sign an affidavit of liability for a foster child and nothing in this section precludes a foster parent from obtaining a named driver's exclusion on the foster parent's insurance policy.

(4) Repealed.



§ 42-2-109. Release from liability

(1) Any person who has signed the affidavit of liability which accompanied the application of a minor for a minor driver's license or permit may thereafter file with the department a verified written request that the license of said minor be cancelled. Upon receipt of such request, the department shall cancel the license of said minor, unless the minor has already reached the age of eighteen years, and the person who signed the affidavit of liability for such minor shall be relieved from all liability imposed by section 42-2-108 (2).

(2) When such minor reaches the age of eighteen years, the person who signed the minor's affidavit of liability is relieved of all liability imposed by section 42-2-108 (2).



§ 42-2-110. Revocation upon death of signer for minor

(1) The department, upon receipt of satisfactory evidence of the death of the person who signed the affidavit of liability which accompanied the application for a license of such minor, shall cancel such license, unless the minor has already reached the age of eighteen years, and shall not issue a new license until such time as a new application is made pursuant to the provisions of this article.

(2) In the event of the death of the signer, a licensee under the age of eighteen years shall notify the department and secure the necessary new signer.



§ 42-2-111. Examination of applicants and drivers - when required

(1) (a) The department shall examine every applicant for a driver's or minor driver's license. The executive director of the department, in the director's discretion, may conduct the examination in any county convenient for the applicant. The examination shall include a test of the applicant's eyesight, his or her ability to read and understand highway signs that regulate, warn, and direct traffic, and his or her knowledge of the traffic laws of this state, an actual demonstration of the applicant's ability to exercise ordinary and reasonable care and control in the operation of a motor vehicle, and such further physical and mental examination as the department finds necessary to determine the applicant's fitness to operate a motor vehicle safely upon the highways; except that an applicant seeking renewal of a driver's license by mail under section 42-2-118 need only submit the information required by that section.

(b) The department, in issuing the drivers' licenses for certain types or general classes of vehicles, may waive any examination required by paragraph (a) of this subsection (1) for applicants and may certify certain employers, governmental agencies, or other appropriate organizations to train and examine all applicants for such certain types or general classes of licenses, if such training and examination is equal to the training and examination of the department.

(2) Repealed.

(3) (a) If the department has evidence that indicates that a licensed driver or minor driver is incompetent or otherwise not qualified to be licensed, it may, upon written notice of at least ten days to the licensee, require such driver to submit to an examination.

(b) If a fatal motor vehicle accident involving one or more licensed drivers or minor drivers occurs, the department, if deemed appropriate, shall mail a written notice to all such drivers involved in the accident requiring such drivers to submit to examination. If the department has not mailed a written notice to any driver involved in a fatal accident within ninety days after the department receives notice regarding such accident, the department shall not require an examination of such driver based upon such accident.

(c) Upon the conclusion of an examination required under this subsection (3), the department shall take such action as it deems appropriate and may deny, cancel, suspend, or revoke the license of such person or permit that person to retain such license subject to the restrictions under section 42-2-116. Refusal or failure of the licensee to submit to such examination shall be grounds for suspension or revocation of such person's license. Such decision of the department shall be reviewed by a court of record upon appeal to that court by the party aggrieved.

(4) The department shall prepare and print rules, requirements, and regulations for the mandatory use of license examiners, and the same shall be strictly adhered to in the examination of all drivers.



§ 42-2-112. Medical advice - use by department - provider immunity

(1) In order to determine whether any licensed driver or any applicant for a driver's license is physically or mentally able to operate a motor vehicle safely upon the highways of this state, the department is authorized, pursuant to this section and upon the adoption of rules concerning medical criteria for driver licensing, to seek and receive a written medical opinion from any physician, physician assistant, or optometrist licensed in this state. Such written medical opinion may also be used by the department in regard to the renewal, suspension, revocation, or cancellation of drivers' licenses pursuant to this article. No written medical opinion shall be sought pursuant to this section unless the department has reason to believe that the driver or applicant is physically or mentally unable to operate a motor vehicle safely upon the highways of this state.

(2) In addition to the written medical opinion sought and received pursuant to subsection (1) of this section, the department may consider a written medical opinion received from the personal physician, physician assistant, or optometrist of an individual driver or applicant. Any written medical opinion requested by the applicant or driver from a personal physician, physician assistant, or optometrist shall be provided to the department at the expense of the applicant or driver. Any written medical opinion required by the department shall also be at the expense of the applicant or driver.

(3) No civil or criminal action shall be brought against any physician, physician assistant, or optometrist licensed to practice in this state for providing a written medical or optometric opinion pursuant to subsection (1) or (2) of this section if the physician, physician assistant, or optometrist acts in good faith and without malice.

(4) A written medical opinion received by the department which relates to an individual applicant or driver is for the confidential use of the department in making decisions on the individual's qualifications as a driver, and the written medical opinion shall not be divulged to any person, except to the applicant or driver, or used in evidence in any trial or proceeding except in matters concerning the individual's qualifications to receive or retain a driver's license.

(5) Written medical opinions received by the department pursuant to this section, in addition to other sources of information, may be used by the department in the adoption of administrative rules concerning medical criteria for driver licensing.



§ 42-2-113. License examiners appointed

The department may appoint license examiners for any county in this state to conduct local examinations for all types of drivers' licenses. The officers of the department shall conduct the examination as prescribed by law for all drivers in the county and collect the fees as provided in section 42-2-114 and remit the same to the department, which shall transfer the same to the credit of the highway users tax fund; except that, for fiscal years 2012-13 through 2014-15, to the state treasurer, who shall credit the fees to the licensing services cash fund created in section 42-2-114.5.



§ 42-2-114. License issued - fees - rules - repeal

(1) (a) (I) The department, upon payment of the required fee and the surrender or cancellation of any previously issued Colorado identification card, shall issue to every applicant, who is not a first time applicant in Colorado or who is under eighteen years of age and is accompanied by a responsible adult meeting the requirements of section 42-2-108 (1), qualifying therefor either a driver's or minor driver's license according to the qualification for either license.

(II) The department, after payment of the required fee and the surrender or cancellation of any previously issued Colorado identification card, shall issue an instruction permit or minor driver's or driver's license to a first time applicant in Colorado only after the department completes its verification of all facts relative to such applicant's right to receive an instruction permit or minor driver's or driver's license including the age, identity, and residency of the applicant, unless such applicant is under eighteen years of age and is accompanied by a responsible adult meeting the requirements of section 42-2-108 (1). By July 1, 2002, such verification shall utilize appropriate and accurate technology and techniques. Such verification shall include a comparison of existing driver's license and identification card images in department files with the applicant's images to ensure such applicant has only one identity. Only one fee shall be assessed for the issuance of a temporary license and a subsequent minor driver's or driver's license issued as a result of the same application.

(III) Such license shall bear thereon the following:

(A) The photograph of the licensee, which shall be taken and processed with equipment leased or owned by the department;

(B) A distinguishing number assigned to the licensee;

(C) The full name, date of birth, and residence address and a brief description of the licensee;

(D) The type or general class of vehicles the licensee may drive;

(E) Any restrictions applicable to the licensee;

(F) The expiration date of the license;

(G) The official seal of the department;

(H) A reference to the previous license issued to the licensee;

(I) The usual signature of the licensee;

(J) Repealed.

(K) One or more security features that are not visible and are capable of authenticating such license and any information contained therein.

(IV) The department shall promulgate rules that shall not allow the access and use of images, unless such images are used for the following:

(A) To aid a federal, state, or local government agency in carrying out such agency's official functions pursuant to section 24-72-204 (7), C.R.S.;

(B) To aid the department to ascertain a person's correct identity; or

(C) To aid the department to prevent the issuance of multiple driver's licenses or identification cards to the same person.

(V) The department shall promulgate rules that shall not allow the access and use of image comparison technology, unless such technology is used for the following:

(A) To aid a federal, state, or local government agency in carrying out such agency's official functions pursuant to section 24-72-204 (7), C.R.S., so long as such federal, state, or local government agency has a reasonable suspicion that a crime has been committed or will be committed and a reasonable suspicion that the image requested is either the perpetrator of such crime or a victim of such crime;

(B) To aid the department to ascertain a person's correct identity when there is reasonable suspicion that the person has used a driver's license or identification card to create a false identity. Nothing in this sub-subparagraph (B) shall be construed to prohibit the department from ascertaining an applicant's correct identity upon application for a driver's license or identification card.

(C) To aid the department to prevent the issuance of multiple driver's licenses or identification cards to the same person.

(VI) Nothing in subparagraph (IV) or (V) of this paragraph (a) shall be construed to require the department to purchase or implement a system that can be used by a person who is not an employee, officer, or agent of the department to access image comparison technology.

(b) (I) In the event the department issues a driver's license that contains stored information, such license may include only the information that is specifically referenced in paragraph (a) of this subsection (1) and that appears in printed form on the face of the license issued by the department to the licensee and any race or ethnicity information identified on the application pursuant to section 42-2-107 (2)(a)(II); except that such stored information shall not include the licensee's social security number.

(II) As used in this paragraph (b), "stored information" includes information that is stored on the driver's license by means of magnetic or electronic encoding, or by any other technology designed to store retrievable information.

(2) (a) A fee is required for the issuance of a driver's license to a person twenty-one years of age or older. The department shall set the fee in accordance with section 42-2-114.5. Except as provided in subsection (3) of this section, the license expires on the applicant's birthday in the fifth year after issuance of the license.

(b) The department shall transfer the fee to the state treasurer, who shall credit the fee to the licensing services cash fund created in section 42-2-114.5.

(c) Notwithstanding paragraph (b) of this subsection (2):

(I) If the driver's license is issued by the office of a county clerk and recorder in a county with a population of at least one hundred thousand individuals, the county clerk and recorder shall retain the sum set forth in subparagraph

(I.5) of this paragraph (c) and forward the remainder to the department for transmission to the state treasurer, who shall credit the remainder of the fee to the licensing services cash fund.(I.5) The county clerk and recorder shall retain the following amounts under subparagraph (I) of this paragraph (c):

(A) For a driver's license issued prior to July 1, 2016, eight dollars;

(B) For a driver's license issued on or after July 1, 2016, but prior to July 1, 2017, ten dollars;

(C) For a driver's license issued on or after July 1, 2017, but prior to July 1, 2018, twelve dollars; and

(D) For a driver's license issued on or after July 1, 2018, thirteen dollars.

(II) If the driver's license is issued by an office of a county clerk and recorder in a county with a population of fewer than one hundred thousand individuals, the county clerk and recorder shall retain the sum set forth in subparagraph (II.5) of this paragraph (c) and forward the remainder to the department for transmission to the state treasurer, who shall credit the remainder of the fee to the licensing services cash fund.

(II.5) The county clerk and recorder shall retain the following amounts under subparagraph (II) of this paragraph (c):

(A) For a driver's license issued prior to July 1, 2016, thirteen dollars and sixty cents;

(B) For a driver's license issued on or after July 1, 2016, but prior to July 1, 2017, fifteen dollars;

(C) For a driver's license issued on or after July 1, 2017, but prior to July 1, 2018, seventeen dollars; and

(D) For a driver's license issued on or after July 1, 2018, eighteen dollars.

(d) In addition to the fee established in paragraph (a) of this subsection (2), a surcharge of two dollars is added for issuance of a driver's or minor driver's license with a motorcycle endorsement. The department shall transfer the surcharge to the state treasurer, who shall credit it to the motorcycle operator safety training fund, created in section 43-5-504, C.R.S.

(e) In addition to the fee established in paragraph (a) of this subsection (2), a surcharge is added for issuance of a driver's or minor driver's license, or instruction permit, when an applicant retakes either the examination of knowledge of the traffic laws of this state or the demonstration of the applicant's ability to exercise ordinary and reasonable care and control in the operation of a motor vehicle. The surcharge applies regardless of whether the applicant retakes the examination or demonstration with the department or a vendor approved by the department. The department shall set the surcharge by rule in an amount to offset the direct and indirect cost of giving the failed examination or demonstration. The department shall transfer the surcharge to the state treasurer, who shall credit it to the licensing services cash fund, created in section 42-2-114.5.

(2.5) The department shall charge a fee for issuing any probationary license. Such fee shall be set by rule by the department.

(3) Driver's licenses required by the "Commercial Motor Vehicle Safety Act of 1986", Public Law 99-570, shall expire on the birthday of the applicant in the fourth year after the issuance thereof.

(4) (a) A fee is required for the issuance of a minor driver's license, which expires twenty days after the twenty-first birthday of the licensee. The department shall set the fee in accordance with section 42-2-114.5 (2). The department shall transfer the fee to the state treasurer, who shall credit it to the licensing services cash fund created in section 42-2-114.5 (1). In the case of the issuance of any minor driver's license by the office of the county clerk and recorder, the fee for the minor driver's license is apportioned in the same manner as for the issuance of a driver's license in accordance with paragraph (c) of subsection (2) of this section.

(b) Repealed.

(5) (Deleted by amendment, L. 2007, p. 1571, § 3, effective July 1, 2007.)

(6) (a) A photograph showing the full face of the licensee shall be affixed to every driver's license and minor driver's license issued under this section.

(b) Every minor driver's license issued shall graphically emphasize the age group of the licensee on the face of such license, as prescribed by the department.

(7) Any other provision of law to the contrary notwithstanding, no liability or other sanctions shall be imparted to any person who relies upon the date of birth or identification as set out on any license issued pursuant to this article if such date of birth or identification should be later proved incorrect or fraudulently entered upon said license.

(8) Repealed.

(9) Notwithstanding the amount specified for any fee in this section, the executive director of the department by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(10) (a) At the applicant's voluntary request, the department shall issue a driver's license bearing an identifier of a branch of the United States armed forces, such as "Marine Corps", "Navy", "Army", "Air Force", or "Coast Guard", if the applicant possesses a currently valid military identification document, a DD214 form issued by the United States government, or any other document accepted by the department that demonstrates that the applicant is an active member or a veteran of the branch of service that the applicant has requested be placed on the driver's license. The applicant shall not be required to provide documentation that the applicant is an active member or a veteran of a branch of the United States armed forces to renew or be reissued a driver's license bearing an identifier issued pursuant to this subsection (10). The department shall not place more than one branch of the United States armed forces identifier on an applicant's driver's license.

(b) and (c) Repealed.

(11) (a) Upon the applicant presenting a DD214 form issued by the United States government or any other document accepted by the department that demonstrates that the applicant is a veteran of the United States armed forces, the department shall print the word "Veteran" on the driver's license.

(b) The holder of a driver's license bearing the word "Veteran" need not present documentation that the holder is a veteran of the United States armed forces to renew or reissue the driver's license.

(c) The department shall not issue a driver's license bearing the word "Veteran" if the applicant's documentation shows that the applicant received a dishonorable discharge.



§ 42-2-114.5. Licensing services cash fund - fee setting procedures - rules

(1) The licensing services cash fund is hereby created in the state treasury. The general assembly shall appropriate moneys in the fund to the department for the cost of implementing this article.

(2) Except as provided in subsection (3) of this section, the following fees must be paid for the following functions:

(a) The fee for a driving record under section 42-1-206 (2) is nine dollars;

(b) The fee for a certified driving record under section 42-1-206 (2) is ten dollars;

(c) The application fee for an instruction permit under section 42-2-107 is fourteen dollars;

(d) The fee for a driver's license or minor driver's license under section 42-2-114 (2)(a) or (4)(a), respectively, is:

(I) Twenty-six dollars beginning July 1, 2016, but before July 1, 2017;

(II) Twenty-seven dollars beginning July 1, 2017, but before July 1, 2018; and

(III) Twenty-eight dollars beginning July 1, 2018;

(e) The fee for retaking either the examination of knowledge or the demonstration of ability under section 42-2-114 (2)(e) is set by the department not to exceed fifteen dollars;

(f) The fee for a duplicate permit or minor driver's license under section 42-2-117 (1) is twelve dollars for the first duplicate and fourteen dollars for a subsequent duplicate;

(g) The fee for a driver's license extension under section 42-2-118 (1)(b)(I) is six dollars and fifty cents;

(h) The fee for the return of a license under section 42-2-127.7 (4)(d)(II) is five dollars;

(i) The fee for a replacement license under section 42-2-133 (2) is five dollars;

(j) The fee for issuing or renewing an identification card under section 42-2-306 (1)(a) is ten dollars and fifty cents;

(k) The fee for reissuance of an identification card that has been cancelled or denied under section 42-2-306 (1)(b) is twenty dollars;

(l) The fee for issuing a commercial driver's license under section 42-2-406 (1) and (2) is thirty-five dollars;

(m) The fee for administering driving tests under section 42-2-406 (3) is one hundred dollars;

(n) The fee for licensing testing units under section 42-2-406 (4) is three thousand ninety-four dollars for the initial license and one thousand fifty-two dollars for each subsequent annual license renewal;

(o) The fee for licensing driving testers under section 42-2-406 (3) is one hundred forty-eight dollars for the initial license and one hundred forty dollars for each subsequent annual license renewal; and

(p) The fee for issuing an identification document under part 5 of this article.

(3) (a) Except as set forth in paragraph (b) of this subsection (3), beginning July 1, 2015, the department may raise or lower the fees listed in subsection (2) of this section, but the department shall not increase the fee by more than twenty percent before July 1, 2016, or by more than five percent per year on or after July 1, 2016.

(b) The department shall not raise or lower the fees listed in paragraphs (a), (b), (f), (g), (n), and (o) of subsection (2) of this section before July 1, 2017, and the fee listed in paragraph (d) of subsection (2) of this section before July 1, 2019.

(4) A rule promulgated under this section that increases fees shall not take effect until thirty days after the department has issued a report to the joint budget committee. The report must:

(a) List the fees being changed and the amounts of the changes; and

(b) Provide an explanation of the reasons for the changes and an analysis of why the changes are needed.



§ 42-2-115. License, permit, or identification card to be exhibited on demand

(1) No person who has been issued a driver's or minor driver's license or an instruction permit or an identification card as defined in section 42-2-301 (2), who operates a motor vehicle in this state, and who has such license, permit, or identification card in such person's immediate possession shall refuse to remove such license, permit, or identification card from any billfold, purse, cover, or other container and to hand the same to any peace officer who has requested such person to do so if such peace officer reasonably suspects that such person is committing, has committed, or is about to commit a violation of article 2, 3, 4, 5, 6, 7, or 8 of this title.

(2) Any person who violates any provision of this section commits a class 2 misdemeanor traffic offense.



§ 42-2-116. Restricted license

(1) The department, upon issuing a driver's or minor driver's license or an instruction permit, has authority, whenever good cause appears, to impose restrictions, limitations, or conditions which are suitable to the licensee's driving ability with respect to the type of special mechanical control device required on a motor vehicle which the licensee may operate or which limit the right of the licensee to drive a motor vehicle except when such licensee is required to drive to and from the licensee's place of employment or to perform duties within the course of employment or to impose such other restrictions applicable to the licensee as the department may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

(2) The department either may issue a special restricted license or must set forth such restrictions, limitations, or conditions upon the usual license form issued to the applicant.

(3) The department, upon receiving satisfactory evidence of any violation of the restrictions, limitations, or conditions of such license, may cancel or suspend such restricted license, but the licensee shall be entitled to a hearing as upon a suspension or revocation under this article.

(4) No person shall operate a motor vehicle upon a highway or elsewhere within this state in any manner in violation of the restrictions, limitations, or conditions imposed in a special restricted license, in a driver's or minor driver's license, or in an instruction permit issued to such person by the department or by another state or country.

(5) The department is authorized after examination to issue a restricted license to a person with a behavioral or mental health disorder or an intellectual and developmental disability, containing such restrictions as may be imposed upon said person by a court pursuant to part 3 or part 4 of article 14 of title 15 or section 27-65-109 (4) or 27-65-127.

(6) (a) A person who violates any provision of this section commits a class A traffic infraction.(b) (Deleted by amendment, L. 2012.)

(7) and (8) Repealed.



§ 42-2-117. Duplicate permits and minor licenses - replacement licenses

(1) If an instruction permit or a minor driver's license issued under this article is lost, stolen, or destroyed, the person to whom it was issued, upon request and the payment of a fee to the department, may obtain a duplicate or substitute upon furnishing satisfactory proof to the department that the permit or minor license was lost, stolen, or destroyed and that the applicant is qualified to have a permit or license. The department shall set the fees for a first duplicate and for any subsequent duplicate in accordance with section 42-2-114.5. The department shall transfer either fee to the state treasurer, who shall credit it to the licensing services cash fund created in section 42-2-114.5.

(1.5) Upon furnishing satisfactory proof to the department that a driver's license issued under the provisions of this article has been lost, stolen, or destroyed, the person to whom the same was issued shall apply for renewal of the license pursuant to section 42-2-118. The new driver's license shall expire as provided in section 42-2-114.

(2) Notwithstanding the amount specified for the fee in this section, the executive director of the department by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.



§ 42-2-118. Renewal of license in person or by mail - donations to Emily Keyes - John W. Buckner organ and tissue donation awareness fund - repeal

(1) (a) (I) Every license issued under section 42-2-114 shall be renewable prior to its expiration, upon application in person, by mail as provided in subsection (1.3) of this section, or by electronic means as provided in subsection (1.5) of this section, payment of the required fee, passing of an eye test, passing of such other examinations as the applicant's physical limitations or driver's record indicates to be desirable, and payment of any penalty assessment, fine, cost, or forfeiture as prescribed by subsection (3) of this section. If a person renews his or her license pursuant to this subparagraph (I) by electronic means, the person shall attest under penalty of perjury that he or she has had an eye examination by any optometrist or an ophthalmologist within three years before the date of application.

(II) (A) An applicant may make a donation of one dollar or more to the Emily Keyes - John W. Buckner organ and tissue donation awareness fund, created in section 42-2-107 (4)(b)(II), to promote the donation of organs and tissues under the provisions of the "Revised Uniform Anatomical Gift Act", part 2 of article 19 of title 15. The department shall collect the donations and transmit them to the state treasurer, who shall credit the same to the Emily Keyes - John W. Buckner organ and tissue donation awareness fund. The donation prescribed in this subsection (1)(a)(II)(A) is voluntary and may be refused by the applicant. The department shall make available informational booklets or other informational sources on the importance of organ and tissue donations to applicants as designed and approved by the advisory body created under section 42-2-107 (4)(b)(III)(A). The department shall inquire of each applicant at the time the completed application is presented whether the applicant is interested in making a donation of one dollar or more to the fund. If the applicant has not already made a donor designation, the department shall also specifically inform the applicant of the option for organ and tissue donations by having a "Y" placed in the donor field on the front of the document. The department shall advise each applicant volunteering to become an organ and tissue donor that the applicant's name shall be transmitted to the organ and tissue donor registry authorized in section 15-19-220, and that the applicant shall notify the federally designated organ procurement organization of any changes to the applicant's donation.

(B) This subsection (1)(a)(II) is repealed, effective September 1, 2027.

(b) (I) Any license referred to in section 42-2-114 that, at the time of its expiration, is held by a resident of this state who is temporarily outside of this state or is prevented by disability from complying with paragraph (a) of this subsection (1) may be extended for a period of one year if the licensee applies to the department for an extension of the expiration date prior to the date the license expires and pays a fee set by the department in accordance with section 42-2-114.5 (2). The department shall transfer the fee to the state treasurer, who shall credit it to the licensing services cash fund, created in section 42-2-114.5 (1). This extension becomes null and void ninety days after the licensee renews his or her residency in the state or otherwise becomes able to comply with the provisions of paragraph (a) of this subsection (1). The department shall grant no more than one extension under this paragraph (b) unless a resident of this state is temporarily residing in a foreign country, in which case the department may grant no more than two extensions.

(II) A surcharge of one dollar shall be added to any extension sought for a license for which a motorcycle endorsement is requested which shall be credited to the motorcycle operator safety training fund created in section 43-5-504, C.R.S.

(1.3) (a) The department may, in its discretion, allow renewal of a driver's license issued under section 42-2-114 by mail subject to the following requirements:

(I) Renewal by mail shall be available only to drivers twenty-one years of age or older;

(II) Renewal by mail shall only be available every other driver's license renewal period as provided in section 42-2-114 (2)(a) and (3);

(III) A person who is less than sixty-six years of age renewing by mail shall attest under penalty of law that he or she has had an eye examination by an optometrist or ophthalmologist within three years before the renewal. A person who is sixty-six years of age or older renewing by mail shall obtain, on a form as required by the department, a signed statement from an optometrist or ophthalmologist attesting that he or she has had an eye examination within the last six months and attesting to the results of the applicant's eye examination; and

(IV) A person renewing by mail who requires vision correction shall attest under penalty of law to his or her prescription for vision correction.

(b) Every applicant for renewal of a driver's license by mail shall submit the following to the department:

(I) Payment of the required fee;

(II) Repealed.

(III) Payment of any penalty assessment, fine, cost, or forfeiture as prescribed by subsection (3) of this section.

(c) The department may promulgate rules necessary for the implementation of this subsection (1.3).

(1.5) (a) The department may, in its discretion, allow renewal of a driver's license issued under section 42-2-114 by electronic means subject to the following requirements:

(I) Electronic renewal shall be available only to drivers twenty-one years of age or older and less than sixty-six years of age;

(II) A person may renew a driver's license electronically only for two consecutive driver's license renewal periods as provided in section 42-2-114 (2)(a) and (3);

(III) A person renewing electronically shall attest under penalty of law that he or she has had an eye examination by an optometrist or ophthalmologist within three years before the renewal; and

(IV) A person renewing electronically who requires vision correction shall attest under penalty of law to his or her prescription for vision correction.

(b) Pursuant to sections 24-19.5-103 (3) and 29-11.5-103 (3), C.R.S., the department shall not allow any third-party charges that may be assessed to complete the electronic transaction to reduce the amount of revenue that would otherwise be required to be distributed to the highway users tax fund or the licensing services cash fund.

(c) Every applicant for renewal of a driver's license by electronic means shall submit the following to the department:

(I) Payment of the required fee; and

(II) Payment of any penalty assessment, fine, cost, or forfeiture as prescribed by subsection (3) of this section.

(d) To implement electronic renewal of a driver's license pursuant to this section, the department shall:

(I) Submit to the office of information technology created in the office of the governor for review and approval the department's plan for the renewal of a driver's license by electronic means;

(II) Develop and implement electronic renewal of a driver's license in a manner that is consistent with the nation's policy on national security and in conformance with federal and state law for homeland security;

(III) Develop and implement an information security program and utilize a layered security approach, which shall consist of the following:

(A) A business impact analysis that assesses the criticality of services;

(B) A risk or security assessment that identifies vulnerabilities of the system;

(C) A risk management process;

(D) A contingency plan for disaster recovery of information and services and business continuity;

(E) Procedures that identify security safeguards for asset protection;

(F) A secure architectural design;

(G) Security awareness and training programs; and

(H) Monitoring and audit systems for back-end reviews to evaluate efficiency and efficacy;

(IV) Develop security policies that address, at a minimum, the following:

(A) System protection from viruses and system virus detection;

(B) Firewall security;

(C) Logging capability;

(D) Server security;

(E) Intrusion detection;

(F) Encryption;

(G) Physical security; and

(H) Secure remote access communication, if applicable; and

(V) Develop a migration plan that sets out the department's goals and objectives and establishes priorities and the department's timeline for achieving such requirements.

(e) Failure to comply with the requirements of paragraph (d) of this subsection (1.5) may result in the department being removed from or denied access to the state network or mainframe computer until all of the provisions of paragraph (d) of this subsection (1.5) are demonstrated by the department.

(f) Repealed.

(g) The department may promulgate any necessary rules for the implementation of this subsection (1.5).

(2) Every license referred to in this section which is at the time of its expiration, as provided in subsection (1) of this section, held by a member of the armed forces of the United States, then serving on active duty outside of this state, shall not expire as provided in subsection (1) of this section, but such expiration date shall be extended for a period of three years or until ninety days after such licensee returns to this state, whichever occurs first.

(3) (a) (I) Prior to the renewal of a permanent driver's license or the issuance or renewal of a probationary license, the department shall determine if the applicant has any outstanding judgments or warrants entered or issued against the applicant or if the applicant has issued a check or order to the department for the payment of a penalty assessment and such check or order was returned for insufficient funds or a closed account and remains unpaid as set forth in section 42-4-1709 (7).

(II) For the purposes of this subsection (3), "outstanding judgments or warrants" does not include any judgment or warrant reported to the department in violation of the provisions of section 42-4-110.5 (2)(c).(b) (I) If there are no outstanding judgments or warrants entered or issued against the applicant and the applicant has not issued a check or order to the department that was returned for insufficient funds or a closed account and that remains unpaid as set forth in section 42-4-1709 (7) and if all other conditions for renewal pursuant to articles 1 to 4 of this title are met, the department shall renew the applicant's permanent driver's license.(II) If there are no outstanding judgments or warrants entered or issued against the applicant and the defendant has not issued a check or order to the department that was returned for insufficient funds or a closed account and that remains unpaid as set forth in section 42-4-1709 (7) and if all other conditions for renewal pursuant to articles 1 to 4 of this title are met, the department may issue or renew the applicant's probationary license.

(c) If the department determines that the applicant is subject to the requirements of section 42-4-1709 (7), the permanent driver's license shall not be renewed or the probationary license may not be issued or renewed until such applicant has complied with said section. Any person who pays any outstanding judgments, who has any warrants entered, or who makes payment for a check or order to the department that had been returned for insufficient funds or a closed account pursuant to section 42-4-1709 (7) shall pay to the court or to the department a thirty-dollar administrative processing cost for each such judgment, warrant, check, or order in addition to all other penalties, costs, or forfeitures. If the court collects an administrative processing fee, the court shall remit fifty percent of the administrative processing fee to the department of revenue, and the other fifty percent of that fee is to be retained by the issuing court. If the department collects an administrative processing fee, the department shall retain the fee.

(d) Beginning January 1, 1986, the executive director shall ascertain whether the administrative fee established in paragraph (c) of this subsection (3) adequately compensates the department for administration of this subsection (3).

(e) The department of revenue shall coordinate the design and implementation of the necessary delinquency notification forms, satisfaction forms, and time requirements for utilization of such forms by the courts.

(f) There shall be a twenty-day period to appeal any penalty under this section when it can be shown by the applicant or defendant that sufficient funds were in the financial institution and the error was that of the financial institution. In this event the department shall review the documentation and, if it was the fault of the financial institution that the check or order was returned, no penalty or fee shall be imposed.

(4) Notwithstanding the amount specified for any fee in this section, the executive director of the department by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 42-2-119. Notices - change of address or name

(1) (a) Whenever any person, after applying for or receiving a driver's license or identification card, moves from the address named in such application or in the license or identification card issued to such person or when the name of the licensee is changed, such person shall, within thirty days, provide notice to the department of such person's old and new address and the number of any license or identification card held by such person. Such notice shall be provided to the department in writing or in electronic form on the department's official website. A licensee who changes his or her name shall, within thirty days, apply in person to renew such license pursuant to section 42-2-118 and in compliance with sections 42-2-107 and 42-2-305.

(b) Repealed. / (Deleted by amendment, L. 2005, p. 645, § 11, effective May 27, 2005.)

(2) All notices and orders required to be given to any licensee or registered owner under the provisions of the motor vehicle laws shall be in writing; and, if mailed, postpaid by first-class mail, to him or her at the last-known address shown by the records kept by the department pursuant to this article. Such mailing shall be sufficient notice in accord with the motor vehicle laws. Any notice or order of the department mailed first-class under the provisions of this title creates a presumption for administrative purposes that such notice or order was received if the department maintains a copy of the notice or order and maintains a certification that the notice or order was deposited in the United States mail by an employee of the department. Evidence of a copy of the notice mailed to the last-known address of the licensee as shown by the records kept by the department pursuant to this article and a certification of mailing by a department employee, or evidence of delivery of notice in person to the last-known address of the licensee as shown by the records kept by the department pursuant to this article, or evidence of personal service upon the licensee or upon any attorney appearing on the licensee's behalf of the order of denial, cancellation, suspension, or revocation of the license by the executive director of the department, or by the executive director's duly authorized representative, is prima facie proof that the licensee received personal notice of said denial, cancellation, suspension, or revocation.

(2.5) Repealed.

(3) Any person who violates subsection (1) of this section commits a class B traffic infraction.



§ 42-2-120. Methods of service

(1) Any notice or order required to be served under the provisions of the motor vehicle laws may be served in any manner reasonably designed to notify the person to be served of the material provisions of such notice or order. A person has been served with a notice or order when such person has knowledge of the material provisions of such notice or order, regardless of the manner in which such knowledge was acquired. Any irregularity in the form or manner of service or documentation of the proof of service or the means by which knowledge of the material provisions of a notice or order is acquired shall not affect the validity of such notice or order.

(2) For purposes of notices or orders relating to driving restraints only, "material provisions" means those provisions which identify the affected person, and those provisions which state that a restraint against the person's license or privilege to drive in this state has been, or will be, entered on the records of the department, or those provisions which advise the person that he or she has a right to request a hearing regarding the imposition of a restraint against such person's license or privilege to drive.

(3) The department shall develop proof of service forms which may be used to document proof of service under this subsection (3). Such forms shall include but need not be limited to the following:

(a) The name and date of birth of the person served;

(b) The date and time of service;

(c) The identification number of the notice or order served, if any, or, in the event the notice or order is not available, a description of the information relayed to the person served;

(d) The name, title, signature, and employing agency of the person making service;

(e) The signature of the person served; and

(f) The right index fingerprint of the person served.

(4) In addition to service by mail or any other means, service of notices or orders may be personally made by any employee of the department, any peace officer, any municipal, county, or state prosecutor, or any municipal, county or district court judge, magistrate, or judicial officer. If service is personally made under this subsection (4), proof of such service of any notice or order may be made by sending a written notification of service in any form to the department. Such notification shall be an official record of the department under section 42-2-121. It shall not be necessary that the written notification is on a form supplied by the department, but the department may refuse to accept as an official record a written notification which does not provide substantially the same information as specified in subsection (3) of this section.

(5) Peace officers and employees of the department shall serve notices and orders relating to driving restraints upon the affected person anytime the affected person is contacted by a peace officer or employee of the department, when such peace officer or employee believes that the affected person may not have been previously personally served with any notice or order affecting such person's license or privilege to drive a motor vehicle in this state.



§ 42-2-121. Records to be kept by department - admission of records in court

(1) The department shall file every completed application for a license received by it and shall maintain suitable indexes containing in alphabetical order:

(a) All applications denied and on each thereof note the reasons for such denial;

(b) All applications granted; and

(c) The name of every licensee whose license has been suspended or revoked by the department and after each such name note the reasons for such action in each case.

(2) (a) The department shall also file all accident reports, abstracts of court records of convictions received by it under the laws of this state, departmental actions, suspensions, restrictions, revocations, denials, cancellations, reinstatements, and other permanent records and, in connection therewith, maintain a driver's history by making suitable notations in order that an individual record of each licensee showing the convictions of such licensee, the departmental actions, and the traffic accidents in which the licensee has been involved, except those accidents not resulting in a conviction and those traffic violations which occur outside of the boundaries of this state, shall be readily ascertainable and available for the consideration of the department upon any application for renewal of license and at other suitable times.

(b) The department shall also keep a separate file of all abstracts of court records of dismissals of DUI, DUI per se, DWAI, and UDD charges and all abstracts of records in cases where the original charges were for DUI, DUI per se, DWAI, and UDD and the convictions were for nonalcohol- or nondrug-related traffic offenses. This file shall be made available only to criminal justice agencies, as defined in section 24-72-302 (3), C.R.S.

(c) (I) The following records and documents filed with, maintained by, or prepared by the department are official records and documents of the state of Colorado:

(A) Accident reports;

(B) Abstracts of court records of convictions received by the department under the laws of the state of Colorado;

(C) Records of and documents relating to departmental actions pertaining to the driving privileges of any person concerning licensing, restrictions, probationary conditions, suspensions, revocations, denials, cancellations, or reinstatements of such driving privileges;

(D) Records of and documents relating to the status of any person's privilege to drive a vehicle in the state of Colorado on a specific date or dates;

(E) Drivers' histories;

(F) Records of and documents relating to the identification of persons, including, but not limited to, photographs, fingerprints, handwriting, physical features, physical characteristics, dates of birth, and addresses;

(G) Records of and documents relating to the ownership, registration, transfer, and licensing of vehicles;

(H) All other records and documents required by law or rule and regulation to be kept by the department;

(I) Written summaries and data compilations, if prepared by the department from records and documents filed with, maintained by, or prepared by the department, as defined in sub-subparagraphs (A) to (H) of this subparagraph (I);

(J) Written guidelines, procedures, policies, and rules and regulations of the department.

(II) In any trial or hearing, all official records and documents of the state of Colorado, as defined in subparagraph (I) of this paragraph (c), shall be admissible in all municipal, county, and district courts within the state of Colorado without further foundation, shall be statutory exceptions to rule 802 of the Colorado rules of evidence, and shall constitute prima facie proof of the information contained therein, if such record or document is accompanied by a certificate stating that the executive director of the department or the executive director's appointee has custody of such record or document and is accompanied by and attached to a cover page which:

(A) Specifies the number of pages, exclusive of such cover page, which constitutes the record or document being submitted; and

(B) Bears the signature of the executive director of the department or the executive director's appointee attesting to the genuineness of such record or document; and

(C) Bears the official seal of the department or a stamped or printed facsimile of such seal.

(III) For purposes of subparagraph (II) of this paragraph (c), "official records and documents" shall include any mechanically or electronically reproduced copy, photograph, or printout of any record or document or any portion of any record or document filed with, maintained by, or prepared by the department pursuant to this paragraph (c). The department may also permit the electronic transmission of information for direct recording in the department's records and systems. Information transmitted by an electronic means that is approved by the department constitutes an official record for the purposes of this section whether or not an original source document for such information exists or ever existed.

(III.5) The certificate and cover page and its contents required by subparagraph (II) of this paragraph (c) may be electronically produced and transmitted. An electronic reproduction of the certificate and cover page, including an electronic signature of the executive director of the department or of the executive director's appointee and an electronic reproduction of the official seal of the department, shall be admissible in court as provided in subparagraph (II) of this paragraph (c).

(IV) For purposes of subparagraph (II) of this paragraph (c), a record or document shall not be required to include every page of a record or document filed with, maintained by, or prepared by the department pursuant to this paragraph (c) to be an official record or document, if such official record or document includes all of those portions of such record or document relevant to the trial or hearing for which it is prepared. There shall be a presumption that such official record or document contains all that is relevant to such trial or hearing.

(d) Notwithstanding the provisions of paragraph (a) of this subsection (2), the department shall not maintain records of convictions of traffic offenses defined in this title for which no points are assessed pursuant to section 42-2-127 (5) other than convictions pursuant to sections 42-2-134, 42-2-138, 42-2-206, and 42-7-422.

(e) Records or documents filed with, maintained by, or prepared by another state that are equivalent to the records maintained in Colorado under paragraph (a) of this subsection (2) shall be admissible in a trial or hearing in accordance with this section.

(3) The department seal required under subsection (2) of this section and under section 42-1-205 may also consist of a rubber stamp producing a facsimile of the seal stamped upon the document.

(4) (a) The department shall place a confidentiality notice on any driver's license application form under section 42-2-107, driver's license renewal application under section 42-2-118, duplicate driver's license application under section 42-2-117, commercial driver's license application under section 42-2-404, identification card application form under section 42-2-302, motor vehicle title application form under section 42-6-116, or motor vehicle registration application form under section 42-3-113. The department shall indicate in such notice that, unless the person waives his or her confidentiality, the information contained in the person's motor vehicle or driver record shall not be used for any purpose other than a purpose authorized by law.

(b) The department shall prepare a confidentiality waiver form and shall provide the form to the designated agents of the department. The department and the designated agents shall make such form available to any person on request. The department and the designated agents shall be the sole distributors of such form. The form shall contain instructions for filing the form with the department.

(I) to (IV) (Deleted by amendment, L. 2000, p. 1341, § 3, effective May 30, 2000.)

(c) Any person executing a waiver under this subsection (4) that information in motor vehicle or driver records may be used for any purpose shall provide the information requested by the department in the confidentiality waiver form and file the form directly with the department. The department shall process such forms and shall notify the designated agents regarding which motor vehicle and driver records are subject to confidentiality waivers.

(d) A confidentiality waiver expires upon a request by the person to rescind the confidentiality waiver or upon the renewal of the motor vehicle or driver record; except that a confidentiality waiver form filed in connection with a motor vehicle registration application shall remain in force until the motor vehicle is transferred or the person requests that the confidentiality waiver be rescinded.

(e) The department shall make reasonable efforts to ensure that confidential records are not visible or accessible to the public and shall establish procedures to protect the contents of the records against inadvertent disclosure.

(5) (a) Upon application by a person, the department shall expunge all records concerning a conviction of a person for UDD with a BAC of at least 0.02 but not more than 0.05 and any records concerning an administrative determination resulting in a revocation under section 42-2-126 (3)(b) or (3)(e) if:

(I) Such person presents a request for expungement to the department and provides all information required by the department to process such request;

(II) Such person is over twenty-one years of age and any department action regarding the offense or administrative determination has been concluded;

(III) The person has not been convicted for any other DUI, DUI per se, DWAI, or UDD offense that was committed while such person was under twenty-one years of age and is not subject to any other administrative determination resulting in a revocation under section 42-2-126 for any other occurrence while such person was under twenty-one years of age;

(IV) Such person pays the fine and surcharge for such conviction and completes any other requirements of the court with regard to such conviction, including, but not limited to, any order to pay restitution to any party;

(V) Such person has never held a commercial driver's license as defined in section 42-2-402; and

(VI) Such person was not operating a commercial motor vehicle as defined in section 42-2-402.

(b) Upon receiving a request for expungement, the department may delay consideration of the request until sufficient time has elapsed to ensure that the person is not convicted for any additional offense under section 42-4-1301 committed while the person was under twenty-one years of age and that there is no additional administrative determination resulting in a revocation under section 42-2-126 (3)(b) or (3)(e) for actions taken while the person was under twenty-one years of age.

(6) The department shall electronically transmit the name, address, telephone number, date of birth, and gender of each individual who has volunteered to donate organs or tissue upon death on an instructional permit, a minor driver's license, a driver's license, an identification card, or any other license application received by it to the organ and tissue donor registry authorized in section 15-19-220.



§ 42-2-121.5. Emergency contact information - website form - license application - driver's license database

(1) (a) No later than January 1, 2009, the department shall create and make available on its official website an electronic form that allows a person with a driver's license, minor driver's license, instruction permit, or temporary driver's license issued pursuant to this part 1 or an identification card issued pursuant to part 3 of this article to input the names, addresses, and telephone numbers of up to two persons to be contacted in an emergency pursuant to subsection (3) of this section. The form shall include a statement that the information may be disclosed only to authorized law enforcement or public safety personnel for the purpose of notifying the persons listed in an emergency and a place for the person entering the information to assent to the use of the information for this purpose.

(b) The department shall add the emergency contact information received from a person in accordance with paragraph (a) of this subsection (1) to the person's record in the driver's license database.

(2) (a) On and after January 1, 2009, the department shall include on the application form for a driver's license, minor driver's license, or instruction permit used pursuant to section 42-2-107, the driver's license renewal application used pursuant to section 42-2-118, the duplicate driver's license application used pursuant to section 42-2-117, and the identification card application form used pursuant to section 42-2-302 a place for the applicant to specify the names, addresses, and telephone numbers of up to two persons to be contacted in an emergency pursuant to subsection (3) of this section. The application shall include a statement that the information will be disclosed only to authorized law enforcement or public safety personnel for the purpose of notifying the persons listed in an emergency and a place for the person providing the information to assent to the use of the information for this purpose.(b) The department shall add the emergency contact information specified on an application in accordance with paragraph (a) of this subsection (2) to the person's record in the driver's license database.

(3) An officer of a law enforcement or public safety agency who is authorized to access the driver's license database may obtain a person's emergency contact information from the database if the person is injured or killed as a result of an accident, criminal act, or other emergency situation. The officer may contact the persons listed in the emergency contact information and notify them of the emergency situation and the condition and location of the person who has been injured or killed.

(4) The department shall not disclose the information received in accordance with this section to any person except as authorized by subsection (3) of this section and section 24-72-204 (7)(d), C.R.S.



§ 42-2-122. Department may cancel license - limited license for physical or mental limitations

(1) The department has the authority to cancel, deny, or deny the reissuance of any driver's or minor driver's license upon determining that the licensee was not entitled to the issuance for any of the following reasons:

(a) Failure to give the required or correct information in an application, or commission of any fraud in making such application or in submitting any proof allowed under this section;

(b) Inability to operate a motor vehicle because of physical or mental incompetence;

(c) Permission of an unlawful or fraudulent use or conviction of misuse of license, titles, permits, or license plates;

(d) That such license would have been subject to denial under the provisions of section 42-2-104;

(e) Failure of the licensee to register in Colorado all vehicles owned by the licensee under the requirements of section 42-3-103;

(f) The person is not lawfully present in the United States;

(g) The person is not a resident of the state of Colorado;

(h) (I) The person has an outstanding judgment or warrant referred to in section 42-4-1709 (7) issued against such person; except that, as used in this paragraph (h), "judgment or warrant" shall not include any judgment or warrant reported to the department in violation of section 42-4-110.5 (2)(c).

(II) Upon receipt of a judgment or warrant from a court clerk on or after September 1, 2000, the department shall send written notice to the person identified in the court order that such person is required to provide the department with proof that the judgment or warrant is no longer outstanding within thirty days after the date such notice is sent or such person's driver's license shall be canceled or any application for a new license shall be denied. Proof that the judgment or warrant is no longer outstanding shall be in the form of a certificate issued by the clerk of the court entering the judgment or issuing the warrant in a form approved by the executive director.

(III) If acceptable proof is not received by the department within thirty days after notice was sent, the department shall cancel the driver's license or deny any application for a license of the person against whom the judgment was entered or the warrant was issued.

(IV) The general assembly finds that the department currently has record of a large number of outstanding judgments and warrants and that it does not know whether such judgments and warrants are still outstanding. All outstanding judgments and warrants that are in the department's records as of August 31, 2000, shall be deemed void for purposes of this section effective September 1, 2005.

(i) Failure of the person to complete a level II alcohol and drug education and treatment program certified by the office of behavioral health in the department of human services pursuant to section 42-4-1301.3, as required by section 42-2-126 (4)(d)(II)(A) or 42-2-132 (2)(a)(II). The failure must be documented pursuant to section 42-2-144.

(2) The department has the authority to cancel any driver's or minor driver's license if, subsequent to the issuance of such license, the department has authentic information that a condition developed or an act was committed which places such licensee in one of the categories for which cancellation is authorized.

(2.5) (a) Any person who has had a driver's or minor driver's license or driving privilege cancelled pursuant to paragraph (b) of subsection (1) of this section who is receiving or has received therapy treatment for physical or mental incompetence or an evaluation for such incompetence through a rehabilitation provider or licensed physician certified by the department to provide rehabilitative driving instruction may receive a limited license with such limitations as the department deems necessary after consultation with and upon the recommendation of the rehabilitation provider or licensed physician.

(b) (I) Any person licensed pursuant to this subsection (2.5) shall be subject to the examination requirements set forth in section 42-2-111.

(II) Rehabilitation providers and licensed physicians shall be subject to the provisions governing medical advice in section 42-2-112.

(c) The department shall adopt rules as necessary to carry out this subsection (2.5).

(3) Upon such cancellation, the licensee must surrender the license so cancelled to the department, and thereafter such licensee shall be entitled to a hearing by the department if such license is returned and if such request is made within thirty days from the date of such cancellation; except that a denial or cancellation under paragraph (h) or (i) of subsection (1) of this section shall be deemed to be final agency action for judicial review purposes under section 24-4-104, C.R.S. Such hearing, if requested, shall be held no later than thirty days from the date of such cancellation. Notification of such cancellation shall be given as provided in section 42-2-119.

(4) (a) Upon the holding of a hearing as provided in subsection (3) of this section or upon determination by the department, the license shall be returned if the licensee is able to prove that cancellation should not have been made. When the original cancellation is sustained by the department, such licensee may apply for and receive a new license whenever the licensee can show that the reason for the original cancellation no longer applies. The licensee may also appeal the decision of the department after the hearing to the district court as provided in section 42-2-135.

(b) A licensee who has proved that cancellation should not have been made shall not be required to give proof of financial responsibility pursuant to article 7 of this title.



§ 42-2-123. Suspending privileges of nonresidents and reporting convictions

(1) The privilege of driving a motor vehicle on the highways of this state given to a nonresident is subject to suspension or revocation by the department in like manner and for like cause as a driver's license may be suspended or revoked.

(2) The department is further authorized, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense under the motor vehicle laws of this state, to forward a certified copy of such record to the motor vehicle administrator in the state wherein the person so convicted is a resident.



§ 42-2-124. When court to report convictions

(1) (a) Except as otherwise provided, whenever any person is convicted of any offense for which this article makes mandatory the revocation or suspension of the driver's or minor driver's license of such person by the department, the court in which such conviction is had shall require the offender to immediately surrender such driver's or minor driver's license or any instruction permit to the court at the time of conviction, and the court shall, not later than ten days after such conviction, forward the license to the department, together with a record of such conviction on the form prescribed by the department. Any person who does not immediately surrender such person's license or permit to the court commits a class 2 misdemeanor traffic offense, unless such person swears or affirms under oath administered by the court and subject to the penalties of perjury that the license or permit has been lost, destroyed, or is not in said person's immediate possession. Any person who swears or affirms that the license or permit is not in the immediate possession of said person shall surrender said license or permit to the court within five days of the sworn or affirmed statement, and if not surrendered within such time, said person commits a class 2 misdemeanor traffic offense.

(b) Whenever the driver's history of any person shows that such driver is required to maintain financial responsibility for the future and is unable to show to the court that the driver is maintaining the required financial responsibility for the future, the court shall require the immediate surrender to it of the driver's, minor driver's, or temporary driver's license or any instruction permit held by such person, and the court, within forty-eight hours after receiving the license, shall forward the license to the department with the form prescribed by the department.

(2) Every court having jurisdiction over offenses committed under this article or any other law of this state regulating the operation of motor vehicles on highways and every military authority having jurisdiction over offenses substantially the same as those set forth in section 42-2-127 (5) which occur on a federal military installation in this state shall forward to the department a record of the conviction of any person in said court or by said authority for a violation of any said laws not later than ten days after the day of sentencing for such conviction and may recommend the suspension or retention of the driver's, minor driver's, or temporary driver's license or any instruction permit of the person so convicted.

(3) For the purposes of this section, the term "convicted" or "conviction" means a sentence imposed following a plea of guilty or nolo contendere, a verdict of guilty by the court or a jury, or an adjudication of a delinquency under title 19, C.R.S. The payment of a penalty assessment under the provisions of section 42-4-1701 shall also be considered a conviction if the summons states clearly the points to be assessed for that offense. Whenever suspension or revocation of a license is authorized or required for conviction of any offense under state law, a final finding of guilty of a violation of a municipal ordinance governing a substantially equivalent offense in a city, town, or city and county shall, for purposes of such suspension or revocation, be deemed and treated as a conviction of the corresponding offense under state law. A stay of sentence, pending appeal, shall not deprive the department of the authority to suspend, revoke, or deny a driver's or minor driver's license pending any final determination of a conviction on appeal.

(4) An expungement of an adjudication of delinquency shall not result in a rescission of the revocation or suspension of the driving privilege unless said expungement is a result of a reversal of the adjudication on appeal.



§ 42-2-125. Mandatory revocation of license and permit

(1) The department shall immediately revoke the license or permit of any driver or minor driver upon receiving a record showing that the driver has:

(a) Been convicted of vehicular homicide or vehicular assault as described in sections 18-3-106 and 18-3-205, C.R.S., or of criminally negligent homicide as described in section 18-3-105, C.R.S., while driving a motor vehicle;

(b) Been convicted of driving a motor vehicle while under the influence of a controlled substance, as defined in section 18-18-102 (5), C.R.S.;

(b.5) In the case of a driver twenty-one years of age or older, been convicted of an offense described in section 42-4-1301 (1)(a) or (2)(a). Except as provided in section 42-2-132.5, the period of revocation based upon this paragraph (b.5) shall be nine months. The provisions of this paragraph (b.5) shall not apply to a person whose driving privilege was revoked pursuant to section 42-2-126 (3)(a)(I) for a first offense based on the same driving incident.

(c) Been convicted of any felony in the commission of which a motor vehicle was used;

(d) Been convicted of failing to stop and render aid as required by section 42-4-1601;

(e) Been convicted of perjury in the first or second degree or the making of a false affidavit or statement under oath to the department under any law relating to the ownership or operation of a motor vehicle;

(f) Been three times convicted of reckless driving of a motor vehicle for acts committed within a period of two years;

(g) (I) Been twice convicted of any combination of DUI, DUI per se, or DWAI for acts committed within a period of five years;

(II) In the case of a minor driver, been convicted of DUI, DUI per se, or DWAI committed while such driver was under twenty-one years of age;

(g.5) In the case of a minor driver, been convicted of UDD committed when such driver was under twenty-one years of age;

(h) Been determined to be mentally incompetent by a court of competent jurisdiction and for whom a court has entered, pursuant to part 3 or part 4 of article 14 of title 15, C.R.S., or section 27-65-109 (4) or 27-65-127, C.R.S., an order specifically finding that the mental incompetency is of such a degree that the person is incapable of safely operating a motor vehicle;

(i) Been convicted of DUI, DUI per se, or DWAI and has two previous convictions of any of those offenses. The department shall revoke the license of any driver for an indefinite period and only reissue it upon proof to the department that the driver has completed a level II alcohol and drug education and treatment program certified by the office of behavioral health in the department of human services pursuant to section 42-4-1301.3 and that the driver has demonstrated knowledge of the laws and driving ability through the regular motor vehicle testing process. The department shall not reissue the license in less than two years.

(j) Been required to file and maintain proof of financial responsibility for the future as provided by section 42-4-1410 or article 7 of this title and who, at the time of a violation of any provision of this title, had not filed or was not maintaining such proof;

(k) Repealed.

(l) Been found to have knowingly and willfully left the scene of an accident involving a commercial motor vehicle driven by the person;

(m) (I) Been convicted of violating section 12-47-901 (1)(b) or (1)(c) or 18-13-122 (3), C.R.S., or any counterpart municipal charter or ordinance offense to such sections and having failed to complete an alcohol evaluation or assessment, an alcohol education program, or an alcohol treatment program ordered by the court in connection with such conviction; or

(II) Been convicted of violating section 12-47-901 (1)(b) or (1)(c) or 18-13-122 (3), C.R.S., or any counterpart municipal charter or ordinance offense to such sections and has a previous conviction for such offenses;

(n) (Deleted by amendment, L. 2009, (HB 09-1266), ch. 347, p. 1816, § 8, effective August 5, 2009.)

(o) Been:

(I) (Deleted by amendment, L. 2009, (HB 09-1266), ch. 347, p. 1816, § 8, effective August 5, 2009.)

(II) Convicted of, or has received a deferred judgment for, an offense described in section 18-4-409 or 18-4-503 (1)(c), C.R.S., or a comparable municipal charter or ordinance offense.

(III) (Deleted by amendment, L. 2007, p. 504, § 3, effective July 1, 2007.)

(2) Unless otherwise provided in this section, the period of revocation shall be not less than one year; except that the period of revocation based on paragraphs (b) and (c) of subsection (1) of this section involving a commercial motor vehicle transporting hazardous materials as defined under section 42-2-402 (7) shall result in a revocation period of three years.

(2.3) (Deleted by amendment, L. 2007, p. 504, § 3, effective July 1, 2007.)

(2.4) After the expiration of the period of revocation pursuant to this section and any subsequently imposed periods of revocation, any person whose license is revoked under subparagraph (I) of paragraph (g) or paragraph (i) of subsection (1) of this section shall be required to have a restricted license pursuant to the provisions of section 42-2-132.5.

(2.5) The period of revocation under paragraph (g.5) of subsection (1) of this section for a person who is less than twenty-one years of age at the time of the offense and who is convicted of driving with an alcohol content of at least 0.02 but not more than 0.05 under section 42-4-1301 (2)(d) is as follows:

(a) Except as provided in subsection (2.7) of this section, three months for a first offense;

(b) Six months for a second offense;

(c) One year for a third or subsequent offense.

(2.7) (a) A person whose license is revoked for a first offense under paragraph (g.5) of subsection (1) of this section may request that, in lieu of the three-month revocation, the person's license be revoked for a period of not less than thirty days, to be followed by a suspension period of such length that the total period of revocation and suspension equals three months. If the hearing officer approves such request, the hearing officer may grant such person a probationary license that may be used only for the reasons provided in section 42-2-127 (14)(a).

(b) The hearing to consider a request under paragraph (a) of this subsection (2.7) may be held at the same time as the hearing held under subsection (4) of this section; except that a probationary license may not become effective until at least thirty days have elapsed since the beginning of the revocation period.

(2.8) Repealed.

(3) Upon revoking the license of any person as required by this section, the department shall immediately notify the licensee as provided in section 42-2-119 (2). Where a minor driver's license is revoked under paragraph (m) of subsection (1) of this section, such revocation shall not run concurrently with any previous or subsequent suspension, revocation, cancellation, or denial that is provided for by law.

(4) Upon receipt of the notice of revocation, the licensee or the licensee's attorney may request a hearing in writing, if the licensee has returned said license to the department in accordance with the provisions of section 42-2-133. The department, upon notice to the licensee, shall hold a hearing at the district office of the department closest to the residence of the licensee; except that, at the discretion of the department, all or part of the hearing may be conducted in real time, by telephone or other electronic means in accordance with section 42-1-218.5. The department shall hold the hearing not less than thirty days after receiving such license and request through a hearing commissioner appointed by the executive director of the department, which hearing shall be conducted in accordance with the provisions of section 24-4-105, C.R.S. After such hearing, the licensee may appeal the decision of the department to the district court as provided in section 42-2-135. Should a driver who has had his or her license revoked under this section be subsequently acquitted of such charge by a court of record, the department shall immediately, in any event not later than ten days after the receipt of such notice of acquittal, reinstate said license to the driver affected.

(5) Except where more than one revocation occurs as a result of the same episode of driving, license revocations made pursuant to this section shall not run concurrently with any previous or subsequent revocation or denial in lieu of revocation which is provided for by law. Any revocation unused pursuant to this section shall not preclude other actions which the department is required to take pursuant to the provisions of this title, and unless otherwise provided by law, this subsection (5) shall not prohibit revocations from being served concurrently with any suspension or denial in lieu of suspension of driving privileges.

(6) (a) Any person who has a license revoked pursuant to paragraph (m) of subsection (1) of this section shall be subject to the following revocation periods:

(I) After a first conviction and failure to complete an ordered evaluation, assessment, or program, three months;

(II) After a second conviction, six months;

(III) After any third or subsequent conviction, one year.

(b) (Deleted by amendment, L. 2007, p. 504, § 3, effective July 1, 2007.)

(c) Repealed.

(7) (Deleted by amendment, L. 2009, (HB 09-1266), ch. 347, p. 1816, § 8, effective August 5, 2009.)

(8) If a suspension or revocation of a license is authorized or required for conviction of an offense under state law, a final finding of guilt for a violation of a municipal ordinance governing a substantially equivalent offense in a municipality, county, or another state for purposes of a suspension or revocation shall be deemed as a conviction of the corresponding offense under state law. A stay of sentence or a pending appeal shall not deprive the department of the authority to suspend, revoke, or deny a driver's license or minor driver's license pending a final determination of a conviction on appeal.



§ 42-2-126. Revocation of license based on administrative determination

(1) Legislative declaration. The purposes of this section are:

(a) To provide safety for all persons using the highways of this state by quickly revoking the driver's license of any person who has shown himself or herself to be a safety hazard by driving with an excessive amount of alcohol in his or her body and any person who has refused to submit to an analysis as required by section 42-4-1301.1;

(b) To guard against the potential for any erroneous deprivation of the driving privilege by providing an opportunity for a full hearing; and

(c) Following the revocation period, to prevent the relicensing of a person until the department is satisfied that the person's alcohol problem is under control and that the person no longer constitutes a safety hazard to other highway users.

(2) Definitions. As used in this section, unless the context otherwise requires:

(a) "Excess BAC" means that a person had a BAC level sufficient to subject the person to a license revocation for excess BAC 0.08, excess BAC underage, excess BAC CDL, or excess BAC underage CDL.

(b) "Excess BAC 0.08" means that a person drove a vehicle in this state when the person's BAC was 0.08 or more at the time of driving or within two hours after driving.

(c) "Excess BAC CDL" means that a person drove a commercial motor vehicle in this state when the person's BAC was 0.04 or more at the time of driving or at any time thereafter.

(d) "Excess BAC underage" means that a person was under the age of twenty-one years and the person drove a vehicle in this state when the person's BAC was in excess of 0.02 but less than 0.08 at the time of driving or within two hours after driving.

(e) "Excess BAC underage CDL" means that a person was under the age of twenty-one years and the person drove a commercial motor vehicle in this state when the person's BAC was in excess of 0.02 but less than 0.04 at the time of driving or at any time thereafter.

(f) "Hearing officer" means the executive director of the department or an authorized representative designated by the executive director.

(g) "License" includes driving privilege.

(h) "Refusal" means refusing to take or complete, or to cooperate in the completing of, a test of the person's blood, breath, saliva, or urine as required by section 18-3-106 (4) or 18-3-205 (4), C.R.S., or section 42-4-1301.1 (2).

(i) "Respondent" means a person who is the subject of a hearing under this section.

(3) Revocation of license. (a) Excess BAC 0.08. (I) The department shall revoke the license of a person for excess BAC 0.08 for:

(A) Nine months for a first violation committed on or after January 1, 2009; except that such a person may apply for a restricted license pursuant to the provisions of section 42-2-132.5;

(B) One year for a second violation; and

(C) Two years for a third or subsequent violation occurring on or after January 1, 2009, regardless of when the prior violations occurred; except that such a person may apply for a restricted license pursuant to the provisions of section 42-2-132.5.

(II) (Deleted by amendment, L. 2008, p. 833, § 3, effective January 1, 2009.)

(b) Excess BAC underage. (I) The department shall revoke the license of a person for excess BAC underage for three months for a first violation, for six months for a second violation, and for one year for a third or subsequent violation.

(II) (A) Notwithstanding the provisions of subparagraph (I) of this paragraph (b), a person whose license is revoked for a first offense under subparagraph (I) of this paragraph (b) and whose BAC was not more than 0.05 may request that, in lieu of the three-month revocation, the person's license be revoked for a period of not less than thirty days, to be followed by a suspension period of such length that the total period of revocation and suspension equals three months. If the hearing officer approves the request, the hearing officer may grant the person a probationary license that may be used only for the reasons provided in section 42-2-127 (14)(a).

(B) The hearing to consider a request under this subparagraph (II) may be held at the same time as the hearing held under subsection (8) of this section; except that a probationary license may not become effective until at least thirty days have elapsed since the beginning of the revocation period.

(c) Refusal. (I) Except as provided in section 42-2-132.5 (4), the department shall revoke the license of a person for refusal for one year for a first violation, two years for a second violation, and three years for a third or subsequent violation; except that the period of revocation shall be at least three years if the person was driving a commercial motor vehicle that was transporting hazardous materials as defined in section 42-2-402 (7).

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (c), such a person whose license has been revoked for two years for a second violation or for three years for a third or subsequent violation may apply for a restricted license pursuant to the provisions of section 42-2-132.5.

(d) Excess BAC CDL. The department shall revoke for the disqualification period provided in 49 CFR 383.51 the commercial driving privilege of a person who was the holder of a commercial driver's license or was driving a commercial motor vehicle for a violation of excess BAC 0.08, excess BAC CDL, or refusal.

(e) Excess BAC underage CDL. The department shall revoke the commercial driving privilege of a person for excess BAC underage CDL for three months for a first violation, six months for a second violation, and one year for a third or subsequent violation.

(4) Multiple restraints and conditions on driving privileges. (a) (I) Except as otherwise provided in this paragraph (a), a revocation imposed pursuant to this section for an offense committed before January 1, 2014, shall run consecutively and not concurrently with any other revocation imposed pursuant to this section.

(II) If a license is revoked for excess BAC and the person is also convicted on criminal charges arising out of the same occurrence for DUI, DUI per se, DWAI, or UDD, both the revocation under this section and any suspension, revocation, cancellation, or denial that results from the conviction shall be imposed, but the periods shall run concurrently, and the total period of revocation, suspension, cancellation, or denial shall not exceed the longer of the two periods

.(III) (A) If a license is revoked for refusal for an offense committed before January 1, 2014, the revocation shall not run concurrently, in whole or in part, with any previous or subsequent suspensions, revocations, or denials that may be provided for by law, including but not limited to any suspension, revocation, or denial that results from a conviction of criminal charges arising out of the same occurrence for a violation of section 42-4-1301.

(B) If a license is revoked for refusal for an offense committed on or after January 1, 2014, and the person is also convicted on criminal charges arising out of the same occurrence for DUI, DUI per se, DWAI, or UDD, both the revocation under this section and any suspension, revocation, cancellation, or denial that results from the conviction shall be imposed, but the periods shall run concurrently. The total period of revocation, suspension, cancellation, or denial shall not exceed the longer of the two periods.

(IV) The revocation of the commercial driving privilege under excess BAC CDL may run concurrently with another revocation pursuant to this section arising out of the same incident.

(V) Any revocation for refusal shall not preclude other action that the department is required to take in the administration of this title.

(b) (I) The periods of revocation specified in subsection (3) of this section are intended to be minimum periods of revocation for the described conduct. Except as described in section 42-2-132.5, a license shall not be restored under any circumstances, and a probationary license shall not be issued, during the revocation period.

(II) Notwithstanding the provisions of subparagraph (I) of this paragraph (b), a person whose privilege to drive a commercial motor vehicle has been revoked because of excess BAC CDL and who was twenty-one years of age or older at the time of the offense may apply for a driver's license of another class or type as long as there is no other statutory reason to deny the person a license. The department may not issue the person a probationary license that would authorize the person to operate a commercial motor vehicle.

(c) Upon the expiration of the period of revocation under this section, if a person's license is still suspended on other grounds, the person may seek a probationary license as authorized by section 42-2-127 (14) subject to the requirements of paragraph (d) of this subsection (4).

(d) (I) Following a license revocation, the department shall not issue a new license or otherwise restore the driving privilege unless the department is satisfied, after an investigation of the character, habits, and driving ability of the person, that it will be safe to grant the privilege of driving a motor vehicle on the highways to the person; except that the department may not require a person to undergo skills or knowledge testing prior to issuance of a new license or restoration of the person's driving privilege if the person's license was revoked for a first violation of excess BAC 0.08 or excess BAC underage.

(II) (A) If a person was driving with excess BAC and the person had a BAC that was 0.15 or more or if the person's driving record otherwise indicates a designation as a persistent drunk driver as defined in section 42-1-102 (68.5), the department shall require the person to complete a level II alcohol and drug education and treatment program certified by the office of behavioral health in the department of human services pursuant to section 42-4-1301.3 as a condition to restoring driving privileges to the person and, upon the restoration of driving privileges, shall require the person to hold a restricted license requiring the use of an ignition interlock device pursuant to section 42-2-132.5 (1)(a)(II).(B) If a person seeking reinstatement is required to complete, but has no

t yet completed, a level II alcohol and drug education and treatment program, the person shall file with the department proof of current enrollment in a level II alcohol and drug education and treatment program certified by the office of behavioral health in the department of human services pursuant to section 42-4-1301.3, on a form approved by the department.

(5) Actions of law enforcement officer. (a) If a law enforcement officer has probable cause to believe that a person should be subject to license revocation for excess BAC or refusal, the law enforcement officer shall forward to the department an affidavit containing information relevant to the legal issues and facts that shall be considered by the department to determine whether the person's license should be revoked as provided in subsection (3) of this section. The executive director of the department shall specify to law enforcement agencies the form of the affidavit to be used under this paragraph (a) and the types of information needed in the affidavit and may specify any additional documents or copies of documents needed by the department to make its determination in addition to the affidavit. The affidavit shall be dated, signed, and sworn to by the law enforcement officer under penalty of perjury, but need not be notarized or sworn to before any other person.

(b) (I) A law enforcement officer, on behalf of the department, shall personally serve a notice of revocation on a person who is still available to the law enforcement officer if the law enforcement officer determines that, based on a refusal or on test results available to the law enforcement officer, the person's license is subject to revocation for excess BAC or refusal.

(II) When a law enforcement officer serves a notice of revocation, the law enforcement officer shall take possession of any driver's license issued by this state or any other state that the person holds. When the law enforcement officer takes possession of a valid driver's license issued by this state or any other state, the law enforcement officer, acting on behalf of the department, shall issue a temporary permit that is valid for seven days after the date of issuance.

(III) A copy of the completed notice of revocation form, a copy of any completed temporary permit form, and any driver's, minor driver's, or temporary driver's license or any instruction permit taken into possession under this section shall be forwarded to the department by the law enforcement officer along with an affidavit as described in paragraph (a) of this subsection (5) and any additional documents or copies of documents as described in said paragraph (a).

(IV) The department shall provide to law enforcement agencies forms for notice of revocation and for temporary permits. The law enforcement agencies shall use the forms for the notice of revocation and for temporary permits and shall follow the form and provide the information for affidavits as provided by the department pursuant to paragraph (a) of this subsection (5).

(V) A law enforcement officer shall not issue a temporary permit to a person who is already driving with a temporary permit issued pursuant to subparagraph (II) of this paragraph (b).

(6) Initial determination and notice of revocation. (a) Upon receipt of an affidavit of a law enforcement officer and the relevant documents required by paragraph (a) of subsection (5) of this section, the department shall determine whether the person's license should be revoked under subsection (3) of this section. The determination shall be based upon the information contained in the affidavit and the relevant documents submitted to the department, and the determination shall be final unless a hearing is requested and held as provided in subsection (8) of this section. The determination of these facts by the department is independent of the determination of a court of the same or similar facts in the adjudication of any criminal charges arising out of the same occurrence. The disposition of the criminal charges shall not affect any revocation under this section.

(b) (I) If the department determines that the person is subject to license revocation, the department shall issue a notice of revocation if a notice has not already been served upon the person by the law enforcement officer as provided in paragraph (b) of subsection (5) of this section. A notice of revocation shall clearly specify the reason and statutory grounds for the revocation, the effective date of the revocation, the right of the person to request a hearing, the procedure for requesting a hearing, and the date by which a request for a hearing must be made.

(II) In sending a notice of revocation, the department shall mail the notice in accordance with the provisions of section 42-2-119 (2) to the person at the last-known address shown on the department's records, if any, and to any address provided in the law enforcement officer's affidavit if that address differs from the address of record. The notice shall be deemed received three days after mailing.

(c) If the department determines that the person is not subject to license revocation, the department shall notify the person of its determination and shall rescind any order of revocation served upon the person by the law enforcement officer.

(d) A license revocation shall become effective seven days after the person has received the notice of revocation as provided in subsection (5) of this section or is deemed to have received the notice of revocation by mail as provided in paragraph (b) of this subsection (6). If the department receives a written request for a hearing pursuant to subsection (7) of this section within that same seven-day period and the department issues a temporary permit pursuant to paragraph (d) of subsection (7) of this section, the effective date of the revocation shall be stayed until a final order is issued following the hearing; except that any delay in the hearing that is caused or requested by the person or counsel representing the person shall not result in a stay of the revocation during the period of delay.

(7) Request for hearing. (a) A person who has received a notice of revocation may make a written request for a review of the department's determination at a hearing. The request may be made on a form available at each office of the department.

(b) A person must request a hearing in writing within seven days after the day the person receives the notice of revocation as provided in subsection (5) of this section or is deemed to have received the notice by mail as provided in paragraph (b) of subsection (6) of this section. If the department does not receive the written request for a hearing within the seven-day period, the right to a hearing is waived, and the determination of the department that is based on the documents and affidavit required by subsection (5) of this section becomes final.

(c) If a person submits a written request for a hearing after expiration of the seven-day period and if the request is accompanied by the person's verified statement explaining the failure to make a timely request for a hearing, the department shall receive and consider the request. If the department finds that the person was unable to make a timely request due to lack of actual notice of the revocation or due to factors of physical incapacity such as hospitalization or incarceration, the department shall waive the period of limitation, reopen the matter, and grant the hearing request. In such a case, the department shall not grant a stay of the revocation pending issuance of the final order following the hearing.

(d) At the time a person requests a hearing pursuant to this subsection (7), if it appears from the record that the person is the holder of a valid driver's or minor driver's license or of an instruction permit or of a temporary permit issued pursuant to paragraph (b) of subsection (5) of this section and that the license or permit has been surrendered, the department shall stay the effective date of the revocation and issue a temporary permit that shall be valid until the scheduled date for the hearing. If necessary, the department may later extend the temporary permit or issue an additional temporary permit in order to stay the effective date of the revocation until the final order is issued following the hearing, as required by subsection (8) of this section. If the person notifies the department in writing at the time that the hearing is requested that the person desires the law enforcement officer's presence at the hearing, the department shall issue a written notice for the law enforcement officer to appear at the hearing. A law enforcement officer who is required to appear at a hearing may, at the discretion of the hearing officer, appear in real time by telephone or other electronic means in accordance with section 42-1-218.5.

(e) At the time that a person requests a hearing, the department shall provide to the person written notice advising the person:

(I) Of the right to subpoena the law enforcement officer for the hearing and that the subpoena must be served upon the law enforcement officer at least five calendar days prior to the hearing;

(II) Of the person's right at that time to notify the department in writing that the person desires the law enforcement officer's presence at the hearing and that, upon receiving the notification, the department shall issue a written notice for the law enforcement officer to appear at the hearing;

(III) That, if the law enforcement officer is not required to appear at the hearing, documents and an affidavit prepared and submitted by the law enforcement officer will be used at the hearing; and

(IV) That the affidavit and documents submitted by the law enforcement officer may be reviewed by the person prior to the hearing.

(f) Any subpoena served upon a law enforcement officer for attendance at a hearing conducted pursuant to this section shall be served at least five calendar days before the day of the hearing.

(8) Hearing. (a) (I) The hearing shall be scheduled to be held as quickly as practicable but not more than sixty days after the date the department receives the request for a hearing; except that, if a hearing is rescheduled because of the unavailability of a law enforcement officer or the hearing officer in accordance with subsection (8)(a)(III) or (8)(a)(IV) of this section, the hearing may be rescheduled more than sixty days after the date the department receives the request for the hearing, and the department shall continue any temporary driving privileges held by the person until the date to which the hearing is rescheduled. At least ten days prior to the scheduled or rescheduled hearing, the department shall provide in the manner specified in section 42-2-119 (2) a written notice of the time and place of the hearing to the respondent unless the parties agree to waive this requirement. Notwithstanding the provisions of sections 42-1-102 and 42-2-119, the last-known address of the respondent for purposes of notice for any hearing pursuant to this section is the address stated on the hearing request form.

(II) A law enforcement officer who submits the documents and affidavit required by subsection (5) of this section need not be present at the hearing unless the hearing officer requires that the law enforcement officer be present and the hearing officer issues a written notice for the law enforcement officer's appearance or unless the respondent or the respondent's attorney determines that the law enforcement officer should be present and serves a timely subpoena upon the law enforcement officer in accordance with paragraph (f) of subsection (7) of this section.

(III) If a law enforcement officer, after receiving a notice or subpoena to appear from either the department or the respondent, is unable to appear at the original or rescheduled hearing date due to a reasonable conflict, including but not limited to training, vacation, or personal leave time, the law enforcement officer or the law enforcement officer's supervisor shall contact the department not less than forty-eight hours prior to the hearing and reschedule the hearing to a time when the law enforcement officer will be available. If the law enforcement officer cannot appear at the original or rescheduled hearing because of medical reasons, a law enforcement emergency, another court or administrative hearing, or any other legitimate, just cause as determined by the department, and the law enforcement officer or the law enforcement officer's supervisor gives notice of the law enforcement officer's inability to appear to the department prior to the dismissal of the revocation proceeding, the department shall reschedule the hearing following consultation with the law enforcement officer or the law enforcement officer's supervisor at the earliest possible time when the law enforcement officer and the hearing officer will be available.

(IV) If a hearing officer cannot appear at an original or rescheduled hearing because of medical reasons, a law enforcement emergency, another court or administrative hearing, or any other legitimate, just cause, the hearing officer or the department may reschedule the hearing at the earliest possible time when the law enforcement officer and the hearing officer will be available.

(b) The hearing shall be held in the district office nearest to where the violation occurred, unless the parties agree to a different location; except that, at the discretion of the department, all or part of the hearing may be conducted in real time, by telephone or other electronic means in accordance with section 42-1-218.5.

(c) The department shall consider all relevant evidence at the hearing, including the testimony of any law enforcement officer and the reports of any law enforcement officer that are submitted to the department. The report of a law enforcement officer shall not be required to be made under oath, but the report shall identify the law enforcement officer making the report. The department may consider evidence contained in affidavits from persons other than the respondent, so long as the affidavits include the affiant's home or work address and phone number and are dated, signed, and sworn to by the affiant under penalty of perjury. The affidavit need not be notarized or sworn to before any other person.

(d) The hearing officer shall have authority to:

(I) Administer oaths and affirmations;

(II) Compel witnesses to testify or produce books, records, or other evidence;

(III) Examine witnesses and take testimony;

(IV) Receive and consider any relevant evidence necessary to properly perform the hearing officer's duties as required by this section;

(V) Take judicial notice as defined by rule 201 of article II of the Colorado rules of evidence, subject to the provisions of section 24-4-105 (8), C.R.S., which shall include:

(A) Judicial notice of general, technical, or scientific facts within the hearing officer's knowledge;

(B) Judicial notice of appropriate and reliable scientific and medical information contained in studies, articles, books, and treatises; and

(C) Judicial notice of charts prepared by the department of public health and environment pertaining to the maximum BAC levels that people can obtain through the consumption of alcohol when the charts are based upon the maximum absorption levels possible of determined amounts of alcohol consumed in relationship to the weight and gender of the person consuming the alcohol;

(VI) Issue subpoenas duces tecum to produce books, documents, records, or other evidence;

(VII) Issue subpoenas for the attendance of witnesses;

(VIII) Take depositions or cause depositions or interrogatories to be taken;

(IX) Regulate the course and conduct of the hearing; and

(X) Make a final ruling on the issues.

(e) When an analysis of the respondent's BAC is considered at a hearing:

(I) If the respondent establishes, by a preponderance of the evidence, that the respondent consumed alcohol between the time that the respondent stopped driving and the time of testing, the preponderance of the evidence must also establish that the minimum required BAC was reached as a result of alcohol consumed before the respondent stopped driving; and

(II) If the evidence offered by the respondent shows a disparity between the results of the analysis done on behalf of the law enforcement agency and the results of an analysis done on behalf of the respondent, and a preponderance of the evidence establishes that the blood analysis conducted on behalf of the law enforcement agency was properly conducted by a qualified person associated with a laboratory certified by the department of public health and environment using properly working testing devices, there shall be a presumption favoring the accuracy of the analysis done on behalf of the law enforcement agency if the analysis showed the BAC to be 0.096 or more. If the respondent offers evidence of blood analysis, the respondent shall be required to state under oath the number of analyses done in addition to the one offered as evidence and the names of the laboratories that performed the analyses and the results of all analyses.

(f) The hearing shall be recorded. The hearing officer shall render a decision in writing, and the department shall provide a copy of the decision to the respondent.

(g) If the respondent fails to appear without just cause, the right to a hearing shall be waived, and the determination of the department which is based upon the documents and affidavit required in subsection (5) of this section shall become final.

(h) Pursuant to section 42-1-228, a driver may challenge the validity of the law enforcement officer's initial contact with the driver and the driver's subsequent arrest for DUI, DUI per se, or DWAI. If a driver so challenges the validity of the law enforcement officer's initial contact, and the evidence does not establish that the initial contact or arrest was constitutionally and statutorily valid, the driver is not subject to license revocation.

(9) Appeal. (a) Within thirty-five days after the department issues its final determination under this section, a person aggrieved by the determination has the right to file a petition for judicial review in the district court in the county of the person's residence.

(b) Judicial review of the department's determination shall be on the record without taking additional testimony. If the court finds that the department exceeded its constitutional or statutory authority, made an erroneous interpretation of the law, acted in an arbitrary and capricious manner, or made a determination that is unsupported by the evidence in the record, the court may reverse the department's determination.

(c) A filing of a petition for judicial review shall not result in an automatic stay of the revocation order. The court may grant a stay of the order only upon a motion and hearing and upon a finding that there is a reasonable probability that the person will prevail upon the merits.

(10) Notice to vehicle owner. If the department revokes a person's license pursuant to paragraph (a), (c), or (d) of subsection (3) of this section, the department shall mail a notice to the owner of the motor vehicle used in the violation informing the owner that:

(a) The motor vehicle was driven in an alcohol-related driving violation; and

(b) Additional alcohol-related violations involving the motor vehicle by the same driver may result in a requirement that the owner file proof of financial responsibility under the provisions of section 42-7-406 (1.5).

(11) Applicability of "State Administrative Procedure Act". The "State Administrative Procedure Act", article 4 of title 24, C.R.S., shall apply to this section to the extent it is consistent with subsections (7), (8), and (9) of this section relating to administrative hearings and judicial review.



§ 42-2-126.5. Revocation of license based on administrative actions taken under tribal law - repeal

(1) As used in this section:

(a) "Indian" means a person who is a member of a federally recognized Indian tribe.

(b) "Reservation" means the Southern Ute Indian reservation, the exterior boundaries of which were confirmed in the Act of May 21, 1984, Pub.L. 98-290, 98 Stat. 201, 202 (found at "Other Provisions" note to 25 U.S.C. sec. 668).

(c) "Reservation driving privilege" means the driving privilege of an Indian that arises under and is governed by the tribal code when the Indian is operating a motor vehicle within the boundaries of the reservation.

(d) "Tribal code" means the laws adopted by the tribe pursuant to the tribe's constitution.

(e) "Tribe" means the Southern Ute Indian tribe.

(2) Legislative declaration. (a) The general assembly finds that:

(I) The tribal code, including traffic provisions, governs the conduct of Indians within the reservation;

(II) The tribal code grants reservation driving privileges to Indians based on possession of a state-issued driver's license but does not authorize application of state driver's license revocation laws based on the conduct of Indians within the reservation; and(III) When Indians drive outside of the reservation, state and municipal traffic laws apply to their state driving privileges.

(b) In enacting this section, the general assembly intends to provide safety for all persons using the highways of the state by authorizing a process whereby the state shall revoke the Colorado driving privileges of a person after the tribe has entered a final order under the tribal code revoking the reservation driving privileges of that person, in a manner similar to how the state revokes the state driving privileges of a Colorado licensee whose driving privileges are revoked for an action occurring and adjudicated in a foreign jurisdiction.

(3) When the tribe initially revokes the reservation driving privilege of an Indian pursuant to the tribal code pending a tribal hearing, the tribe shall take possession of the person's Colorado driver's license. The tribe is authorized to issue a temporary permit which shall provide temporary Colorado driving privileges to the person until the tribe enters a final order of revocation of the person's reservation driving privileges.

(4) If the tribe enters a final order of revocation of the person's reservation driving privileges, the tribe shall send notice of such revocation to the department via fax, mail, or electronic means.

(5) The state shall give full faith and credit to a tribal administrative or judicial determination related to the tribe's revocation of the reservation driving privileges of an Indian.

(6) Upon receiving notice of revocation from the tribe pertaining to any Indian, the department shall immediately revoke the Colorado driving privileges of that person. The period of the state revocation shall run concurrently with the revocation action taken by the tribe. The state's driver record for the revoked individual shall indicate concurrent dates for the revocation period. The department shall send notice of revocation by first-class mail to the person at the address last shown on the department's records.

(7) The department's revocation of the person's Colorado driving privileges shall be a final agency action of the department. Any appeal of the state's final revocation action may be taken in accordance with section 42-2-135 and section 24-4-106, C.R.S. Because the state is giving full faith and credit to the tribal determination, the department's revocation action shall be affirmed if, upon review, the reviewing court determines that the tribe's revocation of tribal driving privileges met both of the following conditions:

(a) The revocation occurred after providing the person whose driving privilege was revoked reasonable notice and an opportunity to be heard sufficient to protect due process rights; and

(b) The tribal administrative or judicial tribunal that made the determination had jurisdiction over the parties and over the subject matter.

(8) When a person whose license is revoked under this section has completed the terms and conditions of the tribal revocation order, the tribe shall provide the person with written notification of the completion and shall also send written notice to the department. When the department receives the tribe's written notification of the completion, the person may seek reinstatement of his or her Colorado driving privileges. The person must comply with sections 42-2-126 (4)(d), 42-2-132, and 42-7-406 to obtain a new license or otherwise restore his or her Colorado driving privileges.

(9) The provisions of this section do not apply to the department's revocation, suspension, cancellation, or denial of a Colorado driver's license of an Indian for any driving offense that occurs while operating a motor vehicle outside the boundaries of the reservation.

(10) This section shall automatically repeal on the occurrence of any one or more of the following events:

(a) The tribe repeals the express consent law of the tribal code;

(b) Either the tribe or the state terminates any intergovernmental agreement between the parties pertaining to driver's license revocations of Indians; or

(c) A repeal of this section by the general assembly acting by separate bill.



§ 42-2-127. Authority to suspend license - to deny license - type of conviction - points

(1) (a) Except as provided in paragraph (b) of subsection (8) of this section, the department has the authority to suspend the license of any driver who, in accordance with the schedule of points set forth in this section, has been convicted of traffic violations resulting in the accumulation of twelve points or more within any twelve consecutive months or eighteen points or more within any twenty-four consecutive months, or, in the case of a minor driver eighteen years of age or older, who has accumulated nine points or more within any twelve consecutive months, or twelve points or more within any twenty-four consecutive months, or fourteen points or more for violations occurring after reaching the age of eighteen years, or, in the case of a minor driver under the age of eighteen years, who has accumulated more than five points within any twelve consecutive months or more than six points for violations occurring prior to reaching the age of eighteen years; except that the accumulation of points causing the subjection to suspension of the license of a chauffeur who, in the course of employment, has as a principal duty the operation of a motor vehicle shall be sixteen points in one year, twenty-four points in two years, or twenty-eight points in four years, if all the points are accumulated while said chauffeur is in the course of employment. Any provision of this section to the contrary notwithstanding, the license of a chauffeur who is convicted of DUI, DUI per se, DWAI, UDD, or leaving the scene of an accident shall be suspended in the same manner as if the offense occurred outside the course of employment. Whenever a minor driver under the age of eighteen years receives a summons for a traffic violation, the minor's parent or legal guardian or, if the minor is without parents or guardian, the person who signed the minor driver's application for a license shall immediately be notified by the court from which the summons was issued.

(b) If any applicant for a license to operate a motor vehicle has illegally operated a motor vehicle in this state prior to the issuance of a valid driver's or minor driver's license or instruction permit or in violation of the terms of any instruction permit within thirty-six months prior to said application, the department has the authority to deny the issuance of said license for not more than twelve months.

(c) For the purpose of this section, any points accumulated by a minor under an instruction permit shall apply to the minor driver's license subsequently issued to or applied for by such minor.

(d) No suspension or denial shall be made until a hearing has been held or the driver has failed to appear for a hearing scheduled in accordance with this section. This section shall not be construed to prevent the issuance of a restricted license pursuant to section 42-2-116.

(2) (a) The time periods provided in subsection (1) of this section for the accumulation of points shall be based on the date of violation, but points shall not be assessed until after conviction for any such traffic violation.

(b) The accumulation of points within the time periods provided in subsection (1) of this section shall not be affected by the issuance or renewal of any driver's or minor driver's license issued under the provisions of this article or the anniversary date thereof.

(3) Nothing in subsections (1) and (2) of this section shall affect or prevent any proceedings to suspend any license under the provisions of law existing prior to July 1, 1974.

(4) Statutory provisions for cancellation and mandatory revocation of drivers' licenses shall take precedence over this section.

(5) Point system schedule:

Type of conviction Points

(a) Leaving scene of accident..........12

(b) (I) DUI or DUI per se..............12

(II) Repealed.

(III) DWAI..............................8

(IV) UDD................................4

(c) (I) Engaging in a speed contest in violation of section 42-4-1105 (1)........................................12

(II) Aiding or facilitating engaging in a speed contest in violation of section 42-4-1105 (3)......................12

(III) Engaging in a speed exhibition in violation of section 42-4-1105 (2) ............................................5

(IV) Aiding or facilitating engaging in a speed exhibition in violation of section 42-4-1105 (3).......................5

(d) Reckless driving.....................8

(e) Careless driving.....................4

(e.5) Careless driving resulting in death..........12

(f) Speeding:

(I) One to four miles per hour over the reasonable and prudent speed or one to four miles per hour over the maximum lawful speed limit of seventy-five miles per hour....................................0

(II) Five to nine miles per hour over the reasonable and prudent speed or five to nine miles per hour over the maximum lawful speed limit of seventy-five miles per hour..........1

(III) Ten to nineteen miles per hour over the reasonable and prudent speed or ten to nineteen miles per hour over the maximum lawful speed limit of seventy-five miles per hour..........4

(IV) Twenty to thirty-nine miles per hour over the reasonable and prudent speed or twenty to thirty-nine miles per hour over the maximum lawful speed limit of seventy-five miles per hour..........6

(IV.5) Forty or more miles per hour over the reasonable and prudent speed or forty or more miles per hour over the maximum lawful speed limit of seventy-five miles per hour..........12

(V) Failure to reduce speed below an otherwise lawful speed when a special hazard exists..........3

(VI) One to four miles per hour over the maximum lawful speed limit of forty miles per hour driving a low-power scooter..........0

(VII) Five to nine miles per hour over the maximum lawful speed limit of forty miles per hour driving a low-power scooter..........2

(VIII) Greater than nine miles per hour over the maximum lawful speed limit of forty miles per hour driving a low-power scooter..........4

(g) Failure to stop for school signals..........6

(h) Driving on wrong side of road or driving on wrong side of divided or controlled-access highway in violation of section 42-4-1010..........4

(i) Improper passing..........4

(j) Failure to stop for school bus..........6

(k) Following too closely..........4

(l) Failure to observe traffic sign or signal, except as provided in paragraph (ff) of this subsection (5)..........4

(m) Failure to yield to emergency vehicle..........4

(n) Failure to yield right-of-way, except as provided in paragraphs (y) to (bb) of this subsection (5)..........3

(o) Improper turn..........3

(p) Driving in wrong lane or direction on one-way street..........3

(q) Driving through safety zone..........3

(r) Conviction of violations not listed in this subsection (5) while driving a moving vehicle, which are violations of a state law or municipal ordinance other than violations classified as class B traffic infractions under section 42-4-1701 or having an equivalent classification under any municipal ordinance..........3

(s) Failure to signal or improper signal..........2

(t) Improper backing..........2

(u) Failure to dim or turn on lights..........2

(v) (I) Except as provided in subparagraph (II) of this paragraph (v), operating an unsafe vehicle..........2

(II) Operating a vehicle with defective head lamps..........1

(w) Eluding or attempting to elude a police officer..........12

(x) Alteration of suspension system..........3

(y) Failure to yield right-of-way to pedestrian..........4

(z) Failure to yield right-of-way to pedestrian at walk signal..........4

(aa) Failure to yield right-of-way to pedestrian upon emerging from alley, driveway, or building in a commercial or residential area..........4

(bb) Failure to yield right-of-way to person with a disability pursuant to section 42-4-808..........6

(cc) Failure to exercise due care for pedestrian pursuant to section 42-4-807..........4

(dd) A second or subsequent violation of section 42-2-101 (1) and (4)..........6

(ee) Failure to maintain or show proof of insurance pursuant to section 42-4-1409..........4

(ff) Failure to observe high occupancy vehicle lane restrictions pursuant to section 42-4-1012..........0

(gg) (Deleted by amendment, L. 2005, p. 334, § 2, effective July 1, 2005.)

(hh) Driving a motor vehicle while not wearing a seat belt in violation of section 42-2-105.5 (3)..........2

(ii) Driving with more passengers than seat belts in violation of section 42-2-105.5 (4)..........2

(jj) A violation of section 42-4-239 (2)..........1

(jj.5) A violation of section 42-4-239 (3)..........4

(kk) Driving with a passenger who is under twenty-one years of age or driving between 12 midnight and 5 a.m. in violation of section 42-4-116..........2

(ll) (I) Except as provided in subsection (5)(ll)(II) or (5)(ll)(III) of this section, failure to exercise due care when approaching a stationary vehicle pursuant to section 42-4-705 (2)..........3

(II) Failure to exercise due care when approaching a stationary vehicle resulting in bodily injury..........6

(III) Failure to exercise due care when approaching a stationary vehicle resulting in death..........8

(mm) Driving under restraint in violation of section 42-2-138 (1.5)..........3

(5.5) If a person receives a penalty assessment notice for a violation under section 42-4-1701 (5) and such person pays the fine and surcharge for the violation on or before the date the payment is due, the points assessed for the violation are reduced as follows:

(a) For a violation having an assessment of three or more points under subsection (5) of this section, the points are reduced by two points;

(b) For a violation having an assessment of two points under subsection (5) of this section, the points are reduced by one point.

(5.6) (a) Any municipality may elect to have the provisions of subsection (5.5) of this section apply to penalty assessment notices issued by the municipality pursuant to counterpart municipal ordinances. Whenever a municipality reduces a traffic offense, the reduced offense and the points assessed for such reduced offense shall conform to the point assessment schedule under subsection (5) of this section.

(b) Any county may elect to have the provisions of subsection (5.5) of this section apply to penalty assessment notices issued by the county pursuant to counterpart county ordinances. Whenever a county reduces a traffic offense, the reduced offense and the points assessed for such reduced offense shall conform to the point assessment schedule under subsection (5) of this section.

(5.7) Notwithstanding any other provision of the statutes to the contrary, if a penalty assessment for a traffic infraction is not personally served on the defendant or the defendant has not accepted the jurisdiction of the court for such penalty assessment, then the traffic infraction is a class B traffic infraction and the department has no authority to assess any points under this section upon entry of judgment for such traffic infraction.

(5.8) Notwithstanding any other provision of this section, the department may not assess any points for a violation if such assessment of points is prohibited under section 42-4-110.5 (3).

(6) (a) "Convicted" and "conviction", as used in this section, include conviction in any court of record or municipal court, or by the Southern Ute Indian tribal court, or by any military authority for offenses substantially the same as those set forth in subsection (5) of this section which occur on a military installation in this state and also include the acceptance and payment of a penalty assessment under the provisions of section 42-4-1701 or under the similar provisions of any town or city ordinance and the entry of a judgment or default judgment for a traffic infraction under the provisions of section 42-4-1701 or 42-4-1710 or under the similar provisions of any municipal ordinance.

(b) For the purposes of this article, a plea of no contest accepted by the court or the forfeiture of any bail or collateral deposited to secure a defendant's appearance in court or the failure to appear in court by a defendant charged with DUI, DUI per se, or UDD who has been issued a summons and notice to appear pursuant to section 42-4-1707 as evidenced by records forwarded to the department in accordance with the provisions of section 42-2-124 shall be considered as a conviction.

(c) The provisions of paragraph (r) of subsection (5) of this section shall not be applicable to violations of sections 42-2-115, 42-3-121, and 42-4-314.

(7) Upon the accumulation by a licensee of half as many points as are required for suspension, the department may send such licensee a warning letter in accordance with section 42-2-119 (2) or order a preliminary hearing, but the failure of the department to send such warning letter or hold such preliminary hearing shall not be grounds for invalidating the licensee's subsequent suspension as a result of accumulating additional points as long as the suspension is carried out under the provisions of this section. Should a preliminary hearing be ordered by the department and should the licensee fail to attend or show good cause for failure to attend, the department may suspend such license in the same way as if the licensee had accumulated sufficient points for suspension and had failed to attend such suspension hearing.

(8) (a) Whenever the department's records show that a licensee has accumulated a sufficient number of points to be subject to license suspension, the department shall notify the licensee that a hearing will be held not less than twenty days after the date of the notice to determine whether the licensee's driver's license should be suspended. The notification shall be given to the licensee in writing by regular mail, addressed to the address of the licensee as shown by the records of the department.

(b) (I) If the department's records indicate that a driver has accumulated a sufficient number of points to cause a suspension under subsection (1) of this section and the driver is subject to a current or previous license restraint with a determined reinstatement date for the same offense or conviction that caused the driver to accumulate sufficient points to warrant suspension, the department may not order a point suspension of the license of the driver unless the license or driving privilege of the driver was revoked pursuant to section 42-2-126 (3)(c).

(II) If the department does not order a point suspension against the license of a driver because of the existence of a current or previous license restraint with a determined reinstatement date under the provisions of subparagraph (I) of this paragraph (b), the department shall utilize the points that were assessed against the driver in determining whether to impose any future license suspension if the driver accumulates any more points against the driver's license.

(9) Repealed.

(10) Suspension hearings when ordered by the department shall be held at the district office of the department closest to the residence of the licensee; except that all or part of the hearing may, at the discretion of the department, be conducted in real time, by telephone or other electronic means in accordance with section 42-1-218.5. A hearing delay shall be granted by the department only if the licensee presents the department with good cause for such delay. Good cause shall include absence from the state or county of residence, personal illness, or any other circumstance which, in the department's discretion, constitutes sufficient reason for delay. In the event that a suspension hearing is delayed, the department shall set a new date for such hearing no later than sixty days after the date of the original hearing.

(11) Upon such hearing, the department or its authorized agent may administer oaths, issue subpoenas for the attendance of witnesses and the production of books and papers, apply to the district court for the enforcement thereof by contempt proceedings, and require a reexamination of the licensee.

(12) If at the hearing held pursuant to subsection (8) of this section it appears that the record of the driver sustains suspension as provided in this section, the department shall immediately suspend such driver's license, and such license shall then be surrendered to the department. If at such hearing it appears that the record of the driver does not sustain suspension, the department shall not suspend such license and shall adjust the accumulated-point total accordingly. In the event that the driver's license is suspended, the department may issue a probationary license for a period not to exceed the period of suspension, which license may contain such restrictions as the department deems reasonable and necessary and which may thereafter be subject to cancellation as a result of any violation of the restrictions imposed therein. The department may also order any driver whose license is suspended to take a complete driving reexamination. After such hearing, the licensee may appeal the decision to the district court as provided in section 42-2-135.

(13) If the driver fails to appear at such hearing after proper notification as provided in subsections (7) and (8) of this section and a delay or continuance has not been requested and granted as provided in subsection (10) of this section, the department shall immediately suspend the license of the driver. A driver who failed to appear may request a subsequent hearing, but the request shall not postpone the effectiveness of the restraint.

(14) (a) (I) If there is no other statutory reason for denial of a probationary license, any individual who has had a license suspended by the department because of, at least in part, a conviction of an offense specified in subsection (5)(b) of this section may be entitled to a probationary license pursuant to subsection (12) of this section for the purpose of driving for reasons of employment, education, health, or alcohol and drug education or treatment, but:

(A) If ordered by the court that convicted the individual, the individual shall enroll in a program of driving education or alcohol and drug education and treatment certified by the office of behavioral health in the department of human services; and

(B) If the individual is an interlock-restricted driver or is a persistent drunk driver, as defined in section 42-1-102 (68.5), any probationary license shall require the use of an approved ignition interlock device, as defined in section 42-2-132.5 (9)(a), and the time that the individual holds a probationary license under this section shall be credited against the time that the individual may be required to hold an interlock-restricted license pursuant to section 42-2-132.5.

(II) A probationary license issued pursuant to this subsection (14) shall contain any other restrictions as the department deems reasonable and necessary, shall be subject to cancellation for violation of any such restrictions, including but not limited to absences from alcohol and drug education or treatment sessions or failure to complete alcohol and drug education or treatment programs, and shall be issued for the entire period of suspension.

(b) The department may refuse to issue a probationary license if the department finds that the driving record of the individual is such that the individual has sufficient points, in addition to those resulting from the conviction referred to in this subsection (14), to require the suspension or revocation of a license to drive on the highways of this state, or if the department finds from the record after a hearing conducted in accordance with subsection (12) of this section that aggravating circumstances exist to indicate the individual is unsafe for driving for any purpose. In refusing to issue a probationary license, the department shall make specific findings of fact to support such refusal.

(c) No district attorney shall enter into, nor shall any judge approve, a plea bargaining agreement entered into solely for the purpose of permitting the defendant to qualify for a probationary license under this subsection (14).

(15) Repealed.



§ 42-2-127.5. Authority to suspend license - violation of child support order

(1) The department shall suspend the license of any driver who is not in compliance with a child support order pursuant to the provisions of this section.

(2) Upon receipt of a notice of failure to comply from the state child support enforcement agency pursuant to section 26-13-123 (4), C.R.S., the department shall send written notice to the person identified in the court order that such person shall be required to provide the department with proof of compliance with the child support order. Such proof shall be in the form of a notice of compliance as defined in section 26-13-123 (1)(c), C.R.S.

(3) (a) If a notice of compliance is not received by the department within thirty days after the date written notice is sent pursuant to subsection (2) of this section, the department shall suspend the driver's license of the person from whom proof is required and may not reinstate such license until proof in the form of a notice of compliance is provided.

(b) The driver shall not have a right to a hearing before license suspension pursuant to this subsection (3), and the driver's right to any hearing shall be limited to the rights set forth in section 26-13-123, C.R.S.

(4) In the event that a driver's license is suspended pursuant to subsection (3) of this section, the department may issue a probationary license for a period not to exceed ninety days from the date of issuance, which probationary license shall restrict the driver to driving to and from the place of employment or to performing duties within the course of the driver's employment. The department is authorized to charge a fee for such probationary license that covers the direct and indirect costs of issuing the license. The department may not issue a probationary license to an individual unless at the time of license restraint such individual has a valid driver's privilege and has no outstanding judgments or warrants issued against such individual pursuant to the requirements of section 42-2-118 (3).

(5) Repealed.



§ 42-2-127.6. Authority to suspend license - providing alcohol to an underage person

(1) (a) Whenever the department receives notice that a person, other than a business licensed pursuant to article 46, 47, or 48 of title 12, C.R.S., or an employee or agent of the business acting in the scope of his or her employment, has been convicted of an offense pursuant to section 12-47-901 (1)(a.5) or (1)(k), C.R.S., the department shall immediately suspend the license of the person for a period of not less than six months.

(b) For purposes of this subsection (1), a person has been convicted when the person has been found guilty by a court or a jury, entered a plea of guilty or nolo contendere, or received a deferred sentence for an offense.

(2) (a) Upon suspension of a person's license as required by this section, the department shall immediately notify the person as provided in section 42-2-119 (2).

(b) Upon receipt of the notice of suspension, the person or the person's attorney may request a hearing in writing. The department shall hold a hearing not less than thirty days after receiving the request through a hearing commissioner appointed by the executive director of the department, which hearing shall be conducted in accordance with the provisions of section 24-4-105, C.R.S. The hearing shall be held at the district office of the department closest to the residence of the person; except that all or part of the hearing may, at the discretion of the department, be conducted in real time by telephone or other electronic means in accordance with section 42-1-218.5, unless the person requests to appear in person at the hearing. After the hearing, the person may appeal the decision of the department to the district court as provided in section 42-2-135. If a person who has had a license suspended under this section is subsequently acquitted of the conviction that required the suspension by a court of record, the department shall immediately, in any event not later than ten days after the receipt of the notice of acquittal, reinstate said license to the person affected, unless the license is under other restraint.

(3) (a) If there is no other statutory reason for denial of a probationary license, a person who has had a license suspended by the department because of, in whole or in part, a conviction of an offense specified in subsection (1) of this section shall be entitled to a probationary license for the purpose of driving for reasons of employment, education, health, or compliance with the requirements of probation. Such a probationary license shall:

(I) Contain any other restrictions the department deems reasonable and necessary;

(II) Be subject to cancellation for violation of any such restrictions; and

(III) Be issued for the entire period of suspension.

(b) The department may refuse to issue a probationary license if the department finds that the driving record of the person is such that the person has sufficient points to require the suspension or revocation of a license to drive on the highways of this state pursuant to section 42-2-127 or if the department finds from the record after a hearing conducted in accordance with this section that aggravating circumstances exist to indicate the person is unsafe for driving for any purpose. In refusing to issue a probationary license, the department shall make specific findings of fact to support the refusal.



§ 42-2-127.7. Authority to suspend driver's license - uninsured motorists - legislative declaration

(1) The general assembly hereby finds, determines, and declares that the purpose of this section is to induce and encourage all motorists to provide for their financial responsibility for the protection of others and to assure the widespread availability to the insuring public of insurance protection against financial loss caused by negligent, financially irresponsible, motorists.

(2) (a) The department may suspend the driver's license of any person upon its determination that the person drove a vehicle in this state without having in full force and effect a complying policy or certificate of self-insurance as required by sections 10-4-619 and 10-4-624, C.R.S., as follows:

(I) Upon the first determination that a person operated a motor vehicle in this state without having in full force and effect a complying policy or certificate of self-insurance as required pursuant to section 10-4-619 or 10-4-624, C.R.S., the department shall suspend the driver's license of a person until the person furnishes proof of financial responsibility, as defined in section 42-7-103 (14), in the manner contemplated by section 42-7-301 (1), in the amount specified in section 10-4-620, C.R.S.

(II) Upon the second determination that the person operated a motor vehicle in this state without having in full force and effect a complying policy or certificate of self-insurance as required by sections 10-4-619 and 10-4-624, C.R.S., within five years, the department shall suspend the person's driver's license for a period of four months.

(III) Upon the third or subsequent determination that the person operated a motor vehicle in this state without having in full force and effect a complying policy or certificate of self-insurance as required by sections 10-4-619 and 10-4-624, C.R.S., the department shall suspend the person's driver's license for a period of eight months.

(b) The department shall make a determination of such facts on the basis of the documents and affidavit of a law enforcement officer as specified in subsection (3) of this section, and this determination shall be final unless a hearing is requested and held as provided in subsection (7) of this section.

(c) The determination of the facts specified in this subsection (2) by the department is independent of the suspension taken under article 7 of this title.

(d) For purposes of this section, "license" includes any driving privilege.

(3) Whenever a law enforcement officer determines, by checking the motorist insurance identification database created in section 42-7-604, and by any other means authorized by law, that a driver violates section 42-4-1409 by not having a complying policy or certificate of self-insurance in full force and effect as required by sections 10-4-619 and 10-4-624, C.R.S., the law enforcement officer making such determination shall forward to the department an affidavit that includes a statement of the officer's probable cause that the person committed such violation, and a copy of the citation and complaint, if any, filed with the court. The affidavit shall be dated, signed, and sworn to by the law enforcement officer under penalty of perjury, but need not be notarized or sworn to before any other person.

(4) (a) Upon receipt by the department of the affidavit of the law enforcement officer and the relevant documents required by subsection (3) of this section, the department shall make the determination described in subsection (2) of this section. The determination shall be based upon the information contained in the affidavit and the relevant documents. If the department determines that the person is subject to license suspension, the department may issue a notice of suspension if such notice has not already been served upon the person by the law enforcement officer as required in subsection (5) of this section.

(b) The notice of suspension sent by the department shall be mailed in accordance with the provisions of section 42-2-119 (2) to the person at the last-known address shown on the department's records, if any, and to any address provided in the law enforcement officer's affidavit if that address differs from the address of record. The notice shall be deemed received three days after mailing.

(c) The notice of suspension shall clearly specify the reason and statutory grounds for the suspension, the effective date of the suspension, the right of the person to request a hearing, the procedure for requesting a hearing, and the date by which that request for a hearing must be made. The notice shall also state that the person may avoid suspension by filing with the department proof of financial responsibility for the future, or by compliance with section 42-7-302 on the first determination. For subsequent offenses, a person's driver's license shall be suspended in accordance with the provisions of subsection (2) of this section. If the person files proof of financial responsibility for the future, such proof of financial responsibility for the future shall be maintained for three years from the date such proof of financial responsibility for the future is received by the department and after any applicable suspension period.

(d) If the department determines that the person is not subject to license suspension:

(I) The department shall notify the person of its determination and shall rescind any order of suspension served upon the person by the law enforcement officer;

(II) The person whose driver's license was taken possession of by a law enforcement officer under this section may obtain the license by the payment of a fee to the department. The department shall determine the fee in accordance with section 42-2-114.5.

(5) (a) Whenever a law enforcement officer determines, by checking the motorist insurance identification database created in section 42-7-604, and by any other means authorized by law, that a driver violates section 42-4-1409 by not having a complying policy or certificate of self-insurance as required by sections 10-4-619 and 10-4-624, C.R.S., the officer, acting on behalf of the department, may serve the notice of suspension personally on such driver. If the law enforcement officer serves the notice of suspension, the officer shall take possession of any driver's license issued by this state or any other state that is held by the person. When the officer takes possession of a valid license, the officer, acting on behalf of the department, shall issue a temporary permit that is valid for seven days after its date of issuance.

(b) A copy of the completed notice of suspension form, a copy of any completed temporary permit form, and any driver's, minor driver's, or temporary driver's license or any instruction permit taken into possession under this section shall be forwarded to the department by the law enforcement officer along with the affidavit and documents required in subsections (2) and (3) of this section.

(c) The department shall provide forms for notice of suspension and for temporary permits to law enforcement agencies. The department shall establish a format for the affidavits required by this section and shall give notice of such format to all law enforcement agencies which submit affidavits to the department. Such law enforcement agencies shall follow the format determined by the department.

(d) A temporary permit may not be issued to any person who is already driving with a temporary permit issued pursuant to paragraph (a) of this subsection (5).

(6) (a) The license suspension shall become effective seven days after the subject person has received the notice of suspension as provided in subsection (5) of this section or is deemed to have received the notice of suspension by mail as provided in subsection (4) of this section unless the person files with the department proof of financial responsibility for the future or complies with section 42-7-302 prior to the effective date of the suspension. If the person files proof of financial responsibility for the future, such proof of financial responsibility for the future must be maintained for three years from the date such proof of financial responsibility for the future is received by the department. If a written request for a hearing and evidence of current liability insurance in the respondent's name is received by the department within that same seven-day period, the effective date of the suspension shall be stayed until a final order is issued following the hearing; except that any delay in the hearing that is caused or requested by the subject person or counsel representing that person shall not result in a stay of the suspension during the period of delay.

(b) The period of license suspension under paragraph (a) of subsection (2) of this section shall be for an indefinite period. The person may reinstate at any time by complying with section 42-7-302 or by filing with the department proof of financial responsibility for the future and paying the required reinstatement fee pursuant to section 42-2-132. If the person files proof of financial responsibility for the future, such proof of financial responsibility for the future must be maintained for three years from the date such proof of financial responsibility for the future is received by the department.

(7) (a) Any person who has received a notice of suspension may make a written request for a review of the department's determination at a hearing. The request may be made on a form available at each office of the department. Evidence of current liability insurance in the respondent's name and the person's driver's license, if the license has not been previously surrendered, shall be submitted at the time the request for a hearing is made.

(b) The request for a hearing shall be made in writing within seven days after the day the person received the notice of suspension as provided in subsection (5) of this section or is deemed to have received the notice by mail as provided in subsection (4) of this section. If written request for a hearing and evidence of current liability insurance in the respondent's name is not received within the seven-day period, the right to a hearing is waived, and the determination of the department that is based upon the documents and affidavit required by subsections (2) and (3) of this section becomes final.

(c) If a written request for a hearing is made after expiration of the seven-day period and if it is accompanied by the applicant's verified statement explaining the failure to make a timely request for a hearing, the department shall receive and consider the request. If the department finds that the person was unable to make a timely request due to lack of actual notice of the suspension or due to factors of physical incapacity such as hospitalization or incarceration, the department shall waive the period of limitation, reopen the matter, and grant the hearing request upon receipt of evidence of current liability insurance in the respondent's name. In such a case, a stay of the suspension pending issuance of the final order following the hearing shall not be granted.

(d) At the time the request for a hearing is made, if it appears from the record that the person is the holder of a valid driver's or minor driver's license or any instruction permit issued by this state or temporary permit issued pursuant to subsection (5) of this section and that the license has been surrendered as required pursuant to subsection (5) of this section, the department shall issue a temporary permit upon the receipt of evidence of current liability insurance in the respondent's name. The temporary permit will be valid until the scheduled date for the hearing. If necessary, the department may later issue an additional temporary permit or permits in order to stay the effective date of the suspension until the final order is issued following the hearing, as required by subsection (6) of this section.

(e) (I) The hearing shall be scheduled to be held as quickly as practicable but not more than sixty days after the day that the request for a hearing is received by the department; except that, if a hearing is rescheduled because of the unavailability of the hearing officer in accordance with subparagraph (II) of this paragraph (e), the hearing may be rescheduled more than sixty days after the day that the request for the hearing is received by the department, and the department shall continue any temporary driving privileges held by the respondent until the date that such hearing is rescheduled. The department shall provide a written notice of the time and place of the hearing to the respondent in the manner provided in section 42-2-119 (2) at least ten days prior to the scheduled or rescheduled hearing, unless the parties agree to waive this requirement. Notwithstanding the provisions of section 42-2-119, the last-known address of the respondent for purposes of notice for any hearing pursuant to this section shall be the address stated on the hearing request form.

(II) If a hearing officer cannot appear at any original or rescheduled hearing because of medical reasons, another administrative hearing, or any other legitimate just cause, such hearing officer or the department may reschedule the hearing at the earliest possible time when the hearing officer will be available.

(f) If a hearing is held pursuant to this subsection (7), the department shall review the matter and make a final determination on the basis of the documents and affidavit submitted to the department pursuant to subsections (2) and (3) of this section. The law enforcement officer who submitted the affidavit need not be present at the hearing. The department shall consider all other relevant evidence at the hearing, including the reports of law enforcement officers that are submitted to the department. The reports of law enforcement officers shall not be required to be made under oath, but such reports shall identify the officers making the reports. The department may consider evidence contained in affidavits from persons other than the respondent, so long as such affidavits include the affiant's home or work address and telephone number and are dated, signed, and sworn to by the affiant under penalty of perjury. The affidavit need not be notarized or sworn to before any other person. The respondent must present evidence in person.

(8) (a) The hearing shall be held in the district office of the department closest to the residence of the driver; except that all or part of the hearing may, at the discretion of the department, be conducted in real time, by telephone or other electronic means in accordance with section 42-1-218.5. The person requesting the hearing may be referred to as the respondent.

(b) The presiding hearing officer shall be the executive director of the department or an authorized representative designated by the executive director. The presiding hearing officer shall have authority to administer oaths and affirmations; to consider the affidavit of the law enforcement officer filing such affidavit as specified in subsection (3) of this section; to consider other law enforcement officers' reports that are submitted to the department, which reports need not be under oath but shall identify the officers making the reports; to examine and consider documents and copies of documents containing relevant evidence; to consider other affidavits that are dated, signed, and sworn to by the affiant under penalty of perjury, which affidavits need not be notarized or sworn to before any other person but shall contain the affiant's home or work address and telephone number; to take judicial notice as defined by rule 201 of article II of the Colorado rules of evidence, subject to the provisions of section 24-4-105 (8), C.R.S., which shall include judicial notice of general, technical, or scientific facts within the hearing officer's knowledge; to compel witnesses to testify or produce books, records, or other evidence; to examine witnesses and take testimony; to receive and consider any relevant evidence necessary to properly perform the hearing officer's duties as required by this section; to issue subpoenas duces tecum to produce books, documents, records, or other evidence; to issue subpoenas for the attendance of witnesses; to take depositions, or cause depositions or interrogatories to be taken; to regulate the course and conduct of the hearing; and to make a final ruling on the issues.

(c) (I) When a license is suspended under paragraph (a) of subsection (2) of this section, the sole issue at the hearing shall be whether by a preponderance of the evidence the person drove a vehicle in this state without having in force a complying policy or certificate of self-insurance as required by sections 10-4-619 and 10-4-624, C.R.S. If the presiding hearing officer finds the affirmative of the issue, the suspension order shall be sustained. If the presiding hearing officer finds the negative of the issue, the suspension order shall be rescinded.

(II) Under no circumstances shall the presiding hearing officer consider any issue not specified in this paragraph (c).

(d) The hearing shall be recorded. The decision of the presiding hearing officer shall be rendered in writing, and a copy shall be provided to the person who requested the hearing.

(e) If the person who requested the hearing fails to appear without just cause, the right to a hearing shall be waived, and the determination of the department which is based upon the documents and affidavit required in subsections (2) and (3) of this section shall become final.

(9) (a) Within thirty-five days of the issuance of the final determination of the department under this section, a person aggrieved by the determination has the right to file a petition for judicial review in the district court in the county of the person's residence.

(b) The review shall be on the record without taking additional testimony. If the court finds that the department exceeded its constitutional or statutory authority, made an erroneous interpretation of the law, acted in an arbitrary and capricious manner, or made a determination which is unsupported by the evidence in the record, the court may reverse the department's determination.

(c) The filing of a petition for judicial review shall not result in an automatic stay of the suspension order. The court may grant a stay of the order only upon motion and hearing and upon a finding that there is a reasonable probability that the petitioner will prevail upon the merits and that the petitioner will suffer irreparable harm if the order is not stayed.

(10) The "State Administrative Procedure Act", article 4 of title 24, C.R.S., shall apply to this section to the extent it is consistent with subsections (7), (8), and (9) of this section relating to administrative hearings and judicial review.

(11) This section shall take effect when the motorist insurance identification database, created in section 42-7-604, has been developed and is operational, but not later than January 1, 1999.



§ 42-2-127.9. Authority to suspend driver's license - leaving the scene of an accident

(1) (a) The department may suspend the driver's license of any person upon the department's determination that there is proof by a preponderance of the evidence that the person was the driver of a vehicle directly involved in an accident resulting in serious bodily injury to or death of any person and failed to immediately stop the vehicle at the scene of the accident, or as close to the scene as possible, or immediately return to the scene of the accident, as required by section 42-4-1601.

(b) The department shall make a determination of the facts on the basis of the documents and affidavit of an officer as specified in subsection (2) of this section, and this determination shall be final unless a hearing is requested and held as provided in subsections (6) and (7) of this section.

(c) For purposes of this section:(I) "License" includes any driving privilege.

(II) "Officer" means a law enforcement officer.

(2) Whenever an officer determines that a person has violated section 42-4-1601, the officer making the determination shall forward to the department an affidavit that includes a statement of the officer's probable cause that the person committed the violation and a copy of the citation and complaint, if any, filed with the court. The affidavit shall be dated, signed, and sworn to by the officer under penalty of perjury, but need not be notarized or sworn to before any other person.

(3) (a) Upon receipt by the department of the affidavit of the officer and the relevant documents required by subsection (2) of this section, the department shall make the determination described in subsection (1) of this section based upon the information contained in the affidavit and the relevant documents. If the department determines that the person is subject to license suspension, the department may issue a notice of suspension if such notice has not already been served upon the person by the officer in accordance with subsection (4) of this section.

(b) The department shall mail the notice of suspension in accordance with section 42-2-119 (2) to the person at the last-known address shown on the department's records, if any, and to any address provided in the officer's affidavit if that address differs from the address of record. The notice is deemed received three days after mailing.

(c) The notice of suspension must clearly specify the reason and statutory grounds for the suspension, the effective date of the suspension, the right of the person to request a hearing, the procedure for requesting a hearing, and the date by which that request for a hearing must be made.

(d) If the department determines that the person is not subject to license suspension:

(I) The department shall notify the person of its determination and shall rescind any order of suspension served upon the person by the officer;

(II) If the person's license was confiscated by an officer under subsection (4) of this section, the person may obtain the license by the payment of a fee to the department pursuant to subsection (5)(b) of this section. The department shall determine the fee in accordance with section 42-2-114.5.

(4) (a) If an officer determines that a person has violated section 42-4-1601, the officer, acting on behalf of the department, may serve the notice of suspension personally on the person. If the law enforcement officer serves the notice of suspension, the officer shall confiscate any driver's license issued by this state or any other state that is held by the person. When the officer takes possession of a valid license, the officer, acting on behalf of the department, shall issue a temporary permit that is valid for seven days after its date of issuance.

(b) The officer shall forward a copy of the completed notice of suspension form, a copy of any completed temporary permit form, and any driver's, minor driver's, or temporary driver's license or any instruction permit taken into possession under this section along with the affidavit and documents required in subsections (1) and (2) of this section.

(c) The department shall provide forms for notice of suspension and for temporary permits to law enforcement agencies. The department shall establish a format for the affidavits required by this section and shall give notice of such format to all law enforcement agencies that submit affidavits to the department. Law enforcement agencies shall follow the format determined by the department.

(d) A temporary permit shall not be issued to any person who is already driving with a temporary permit issued pursuant to subsection (4)(a) of this section.

(5) (a) A license suspension is effective seven days after the subject person has received the notice of suspension as provided in subsection (4) of this section or is deemed to have received the notice of suspension by mail as provided in subsection (3) of this section. If a written request for a hearing is received by the department within that same seven-day period, the effective date of the suspension is stayed until a final order is issued following the hearing; except that any delay in the hearing that is caused or requested by the subject person or counsel representing that person shall not result in a stay of the suspension during the period of delay.

(b) The period of license suspension under subsection (1)(a) of this section is one year. After the suspension period is complete, the person may have his or her driver's license restored by paying the required restoration fee pursuant to section 42-2-132 (4).

(6) (a) Any person who has received a notice of suspension may make a written request for a review of the department's determination at a hearing. The request may be made on a form available at each office of the department. A person who has received a notice of suspension may also request a hearing for a probationary license issued in accordance with subsection (9) of this section.

(b) The request for a hearing must be made in writing within seven days after the day the person received the notice of suspension as provided in subsection (4) of this section or is deemed to have received the notice by mail as provided in subsection (3) of this section. If written request for a hearing is not received within the seven-day period, the right to a hearing is waived, and the determination of the department that is based upon the documents and affidavit required by subsections (1) and (2) of this section becomes final.

(c) At the time that a person requests a hearing, the department shall provide to the person written notice advising the person:

(I) Of the right to subpoena the law enforcement officer for the hearing and that the subpoena must be served upon the law enforcement officer at least five calendar days prior to the hearing;

(II) Of the person's right to notify the department in writing that the person desires the law enforcement officer's presence at the hearing and that, upon receiving the notification, the department shall issue a written notice for the law enforcement officer to appear at the hearing;

(III) That, if the law enforcement officer is not required to appear at the hearing, documents and an affidavit prepared and submitted by the law enforcement officer will be used at the hearing; and

(IV) That the affidavit and documents submitted by the law enforcement officer may be reviewed by the person prior to the hearing.

(d) If a written request for a hearing is made after expiration of the seven-day period and is accompanied by the person's verified statement explaining the failure to make a timely request for a hearing, the department shall receive and consider the request. If the department finds that the person was unable to make a timely request due to lack of actual notice of the suspension, factors of physical incapacity such as hospitalization, or incarceration, the department shall waive the period of limitation, reopen the matter, and grant the hearing request. In such case, a stay of the suspension pending issuance of the final order following the hearing shall not be granted.

(e) (I) The hearing shall be scheduled to be held as soon as practicable but not more than sixty days after the day that the request for a hearing is received by the department; except that, if a hearing is rescheduled because of the unavailability of a hearing officer in accordance with subsection (6)(e)(II) of this section, the hearing may be rescheduled more than sixty days after the day that the request for the hearing is received by the department, and the department shall continue any temporary driving privileges held by the person who requested the hearing until the date that such hearing is rescheduled. The department shall provide a written notice of the time and place of the hearing to the person who requested the hearing in the manner provided in section 42-2-119 (2) at least ten days before the scheduled or rescheduled hearing unless the parties agree to waive this requirement. Notwithstanding section 42-2-119, the last-known address of the person who requested the hearing for purposes of notice for any hearing pursuant to this section is the address stated on the hearing request form.

(II) If a hearing officer cannot appear at any original or rescheduled hearing because of medical reasons, a conflicting obligation to conduct another administrative hearing, or any other legitimate just cause, the hearing officer or the department may reschedule the hearing at the earliest possible time when the hearing officer will be available.

(f) If a hearing is held pursuant to this subsection (6), the department shall review the matter and make a final determination on the basis of the documents and affidavit submitted to the department pursuant to subsections (1) and (2) of this section. The officer who submitted the affidavit need not be present at the hearing unless requested in accordance with subsection (6)(c) of this section. The department shall consider all other relevant evidence at the hearing, including the reports of other officers that are submitted to the department. The reports of other officers are not required to be made under oath, but each such report must identify the officer making the report. The department may consider evidence contained in affidavits from persons other than the person requesting the hearing, so long as each such affidavit includes the affiant's home or work address and telephone number and is dated, signed, and sworn to by the affiant under penalty of perjury. The affidavit need not be notarized or sworn to before any other person. The person requesting the hearing must present evidence in person.

(7) (a) The hearing shall be held in the district office of the department closest to the residence of the person; except that all or part of the hearing may, at the discretion of the department, be conducted by telephone or other electronic means, in real time, in accordance with section 42-1-218.5.

(b) The presiding hearing officer shall be the executive director of the department or an authorized representative designated by the executive director. The presiding hearing officer may administer oaths and affirmations; consider the affidavit of the officer filing such affidavit as specified in subsection (2) of this section; consider other officers' reports submitted to the department pursuant to subsection (6)(f) of this section; examine and consider documents and copies of documents containing relevant evidence; consider other affidavits submitted pursuant to subsection (6)(f) of this section; take judicial notice as defined by rule 201 of article II of the Colorado rules of evidence, subject to section 24-4-105 (8), including judicial notice of general, technical, or scientific facts within the hearing officer's knowledge; compel witnesses to testify or produce books, records, or other evidence; examine witnesses and take testimony; receive and consider any relevant evidence necessary to properly perform the hearing officer's duties as required by this section; issue subpoenas duces tecum to produce books, documents, records, or other evidence; issue subpoenas for the attendance of witnesses; take depositions, or cause depositions or interrogatories to be taken; regulate the course and conduct of the hearing; and make a final ruling on the issues.

(c) (I) When a license is suspended under subsection (1)(a) of this section, the sole issue at the hearing shall be whether, based on a preponderance of the evidence, the person was the driver of a vehicle directly involved in an accident resulting in serious bodily injury to or death of any person and failed to immediately stop the vehicle at the scene of the accident, or as close to the scene as possible, or immediately return to the scene of the accident as required by section 42-4-1601. If the presiding hearing officer finds in the affirmative on that issue, the suspension order shall be sustained and the presiding hearing officer shall then consider whether or not to issue a probationary license in accordance with subsection (9) of this section. If the presiding hearing officer finds in the negative on that issue, the suspension order shall be rescinded.

(II) The presiding hearing officer shall not consider any issue not specified in this subsection (7)(c).

(d) The hearing shall be recorded. The presiding hearing officer shall render an opinion in writing, and a copy shall be provided to the person who requested the hearing.

(e) If the person who requested the hearing fails to appear without just cause, the right to a hearing is waived, and the determination of the department based upon the documents and affidavit required in subsections (1) and (2) of this section is final.

(8) (a) Within thirty-five days after the issuance of the final determination of the department under this section, a person aggrieved by the determination has the right to file a petition for judicial review in the district court in the county of the person's residence.

(b) Judicial review shall be based on the record without taking additional testimony. If the court finds that the department exceeded its constitutional or statutory authority, made an erroneous interpretation of the law, acted in an arbitrary and capricious manner, or made a determination that is unsupported by the evidence in the record, the court may reverse the department's determination.

(c) The filing of a petition for judicial review does not result in an automatic stay of the suspension order. The court may grant a stay of the order only upon motion and hearing and upon a finding that there is a reasonable probability that the person will prevail on the merits and that the person will suffer irreparable harm if the order is not stayed.

(9) A presiding hearing officer may issue a probationary license for a period not to exceed the period of suspension for the purpose of driving for reasons of employment, education, health, or other necessities as determined by the presiding hearing officer, which license may contain such restrictions as the department deems reasonable and necessary and which may thereafter be subject to cancellation as a result of any violation of the restrictions imposed therein. The presiding hearing officer may refuse to issue a probationary license if the department finds that aggravating circumstances exist to indicate the individual is unsafe for driving for any purpose. In refusing to issue a probationary license, the department shall make specific findings of fact to support such refusal. Such aggravating circumstances must be matters other than the facts and circumstances of the case giving rise to suspension under this section.

(10) The "State Administrative Procedure Act", article 4 of title 24, applies to this section to the extent it is consistent with subsections (6), (7), and (8) of this section relating to administrative hearings and judicial review.



§ 42-2-128. Vehicular homicide - revocation of license

The department shall revoke the driver's license of any person convicted of vehicular homicide, including the driver's license of any juvenile who has been adjudicated a delinquent upon conduct which would establish the crime of vehicular homicide if committed by an adult.



§ 42-2-129. Mandatory surrender of license or permit for driving under the influence or with excessive alcoholic content

Upon a plea of guilty or nolo contendere, or a verdict of guilty by the court or a jury, to DUI or DUI per se, or, for a person under twenty-one years of age, to DUI, DUI per se, DWAI, or UDD, the court shall require the offender to immediately surrender the offender's driver's, minor driver's, or temporary driver's license or instruction permit to the court. The court shall forward to the department a notice of plea or verdict, on the form prescribed by the department, together with the offender's license or permit, not later than ten days after the surrender of the license or permit. Any person who does not immediately surrender the license or permit to the court, except for good cause shown, commits a class 2 misdemeanor traffic offense.



§ 42-2-131. Revocation of license or permit for failing to comply with a court order relating to nondriving alcohol convictions

Upon a plea of guilty or nolo contendere or a verdict of guilty by the court or a jury to an offense under section 12-47-901 (1)(b) or (1)(c) or 18-13-122 (3), C.R.S., or any counterpart municipal charter or ordinance offense to such section and upon a failure to complete an alcohol evaluation or assessment, an alcohol education program, or an alcohol treatment program ordered by the court in connection with such plea or verdict, the court shall forward to the department a notice of plea or verdict or such failure to complete on the form prescribed by the department. Any revocation pursuant to section 42-2-125 (1)(m) shall begin when the department gives notice of the revocation to the person in accordance with section 42-2-119 (2).



§ 42-2-132. Period of suspension or revocation

(1) The department shall not suspend a driver's or minor driver's license to drive a motor vehicle on the public highways for a period of more than one year, except as permitted under section 42-2-138 and except for noncompliance with the provisions of subsection (4) of this section or section 42-7-406, or both.

(2) (a) (I) Any person whose license or privilege to drive a motor vehicle on the public highways has been revoked is not entitled to apply for a probationary license, and, except as provided in sections 42-2-125, 42-2-126, 42-2-132.5, 42-2-138, 42-2-205, and 42-7-406, the person is not entitled to make application for a new license until the expiration of one year from the effective date of the revocation; then the person may make application for a new license as provided by law.

(II) (A) Following the period of revocation set forth in this subsection (2), the department shall not issue a new license unless and until it is satisfied that the person has demonstrated knowledge of the laws and driving ability through the appropriate motor vehicle testing process, and that the person whose license was revoked pursuant to section 42-2-125 for a second or subsequent alcohol- or drug-related driving offense has completed not less than a level II alcohol and drug education and treatment program certified by the office of behavioral health in the department of human services pursuant to section 42-4-1301.3.

(B) If the person was in violation of section 42-2-126 (3)(a) and the person had a BAC that was 0.15 or more at the time of driving or within two hours after driving, or if the person's driving record otherwise indicates a designation as a persistent drunk driver as defined in section 42-1-102 (68.5), the department shall require the person to complete a level II alcohol and drug education and treatment program certified by the office of behavioral health in the department of human services pursuant to section 42-4-1301.3, and, upon the restoration of driving privileges, shall require the person to hold a restricted license requiring the use of an ignition interlock device pursuant to section 42-2-132.5 (1)(a)(II).

(C) If a person seeking reinstatement has not completed the required level II alcohol and drug education and treatment program, the person shall file with the department proof of current enrollment in a level II alcohol and drug education and treatment program certified by the office of behavioral health in the department of human services pursuant to section 42-4-1301.3, on a form approved by the department.

(III) In the case of a minor driver whose license has been revoked as a result of one conviction for DUI, DUI per se, DWAI, or UDD, the minor driver, unless otherwise required after an evaluation made pursuant to section 42-4-1301.3, must complete a level I alcohol and drug education program certified by the office of behavioral health in the department of human services.

(IV) Any person whose license or privilege to drive a motor vehicle on the public highways has been revoked under section 42-2-125 (1)(g)(I) or (1)(i) or 42-2-203 where the revocation was due in part to a DUI, DUI per se, or DWAI conviction shall be required to present an affidavit stating that the person has obtained at the person's own expense a signed lease agreement for the installation and use of an approved ignition interlock device, as defined in section 42-2-132.5 (9)(a), in each motor vehicle on which the person's name appears on the registration and any other vehicle that the person may drive during the period of the interlock-restricted license.

(V) The department shall take into consideration any probationary terms imposed on such person by any court in determining whether any revocation shall be continued.

(b) Repealed.

(c) A person whose driving privilege is restored prior to a hearing on the merits of any driving restraint waives the person's right to a hearing on the merits of the driving restraint.

(3) Any person making false application for a new license before the expiration of the period of suspension or revocation commits a class 2 misdemeanor traffic offense. The department shall notify the district attorney's office in the county where such violation occurred, in writing, of all violations of this section.

(4) (a) (I) Any person whose license or other privilege to operate a motor vehicle in this state has been suspended, cancelled, or revoked, pursuant to either this article or article 4 or 7 of this title, shall pay a restoration fee of ninety-five dollars to the executive director of the department prior to the issuance to the person of a new license or the restoration of the license or privilege.

(II) Notwithstanding the amount specified for the fee in subparagraph (I) of this paragraph (a), the executive director of the department by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(b) The department shall transmit the restoration fees collected under this subsection (4) to the state treasurer, who shall credit:

(I) (A) Seventy-three dollars to the driver's license administrative revocation account in the highway users tax fund, which account is hereby created and referred to in this subparagraph (I) as the "account".

(B) The moneys in the account shall be subject to annual appropriation by the general assembly for the direct and indirect costs incurred by the department in the administration of driver's license restraints pursuant to either this article or article 4 or article 7 of this title, including, but not limited to, the direct and indirect costs of providing administrative hearings under this title, without the use of moneys from the general fund. At the end of each fiscal year, any unexpended and unencumbered moneys remaining in the account shall be transferred out of the account, credited to the highway users tax fund, and allocated and expended as specified in section 43-4-205 (5.5)(c), C.R.S.; and(II) (A) Twenty-two dollars to the first time drunk driving offender account in the highway users tax fund, which account is hereby created and referred to in this subparagraph (II) as the "account".(B) The moneys in the account shall be subject to annual appropriation by the general assembly on and after January 1, 2009, first to the department of revenue to pay its costs associated with the implementation of House Bill 08-1194, as enacted in 2008, and to pay its costs associated with the implementation of House Bill 13-1240, enacted in 2013; second, to the department of revenue to pay a portion of the costs for an ignition interlock device as described by section 42-2-132.5 (4)(a)(II)(C) for a first time drunk driving offender who is unable to pay the costs of the device; third, to the department of revenue to pay a portion of the costs for an ignition interlock device for a persistent drunk driver who is unable to pay the costs of the device and who installs the ignition interlock device on his or her vehicle on or after January 1, 2014; and then to provide two million dollars to the department of transportation for high visibility drunk driving enforcement pursuant to section 43-4-901, C.R.S. Any moneys in the account not expended for these purposes may be invested by the state treasurer as provided by law. All interest and income derived from the investment and deposit of moneys in the account shall be credited to the account. At the end of each fiscal year, any unexpended and unencumbered moneys remaining in the account shall remain in the account and shall not be credited or transferred to the general fund, the highway users tax fund, or another fund.



§ 42-2-132.5. Mandatory and voluntary restricted licenses following alcohol convictions - rules

(1) Persons required to hold an interlock-restricted license. (a) The following persons shall hold an interlock-restricted license pursuant to this section for at least one year following reinstatement prior to being eligible to obtain any other driver's license issued under this article:

(I) A person whose license has been revoked for excess BAC pursuant to the provisions of section 42-2-126 when the person's BAC was 0.15 or more at the time of driving or within two hours after driving or whose driving record otherwise indicates a designation of persistent drunk driver as defined in section 42-1-102 (68.5);

(II) A person whose privilege to drive was revoked as an habitual offender under section 42-2-203 in which the revocation was due in part to a DUI, DUI per se, or DWAI conviction; or

(III) A person whose privilege to drive was revoked for interlock circumvention pursuant to paragraph (a) or (b) of subsection (7) of this section.(b) A person whose privilege to drive was revoked for multiple convictions for any combination of a DUI, DUI per se, or DWAI pursuant to section 42-2-125 (1)(g)(I) or (1)(i) shall hold an interlock-restricted license pursuant to this section for at least two years, but not more than five years, following reinstatement prior to being eligible to obtain any other driver's license issued under this article.

(2) Posting the interlock restriction to driving record prior to reinstatement of driving privileges. As soon as a person meets the conditions of subsection (1) of this section, the department shall note on the driving record of a person required to hold an interlock-restricted license under this section that the person is required to have an approved ignition interlock device. A person whose driving record contains the notation required by this subsection (2) shall not operate a motor vehicle without an approved ignition interlock device until the restriction is removed pursuant to this section.

(3) Minimum interlock restriction requirement for persistent drunk drivers. A person required to hold an interlock-restricted license pursuant to this section who is a persistent drunk driver as defined in section 42-1-102 (68.5), based on an offense that occurred on or after July 1, 2004, shall be required to hold the interlock-restricted license for at least two years following reinstatement before being eligible to obtain any other driver's license issued under this article.

(4) Persons who may acquire an interlock-restricted license prior to serving a full-term revocation. (a) (I) A person whose privilege to drive has been revoked for one year or more because of a DUI, DUI per se, or DWAI conviction or has been revoked for one year or more for excess BAC under any provision of section 42-2-126 may apply for an early reinstatement with an interlock-restricted license under the provisions of this section after the person's privilege to drive has been revoked for one month; except that a person who is less than twenty-one years of age at the time of the offense may not apply for early reinstatement until his or her license has been revoked for one year. A person whose privilege to drive has been revoked for one year or more because of a refusal may apply for an early reinstatement with an interlock-restricted license under the provisions of this section after the person's privilege to drive has been revoked for two months; except that a person who is less than twenty-one years of age at the time of the offense may not apply for early reinstatement until his or her license has been revoked for one year. Except for first-time offenders as provided in subparagraph (II) of this paragraph (a) or for persistent drunk drivers as provided in subsection (3) of this section, the restrictions imposed pursuant to this section shall remain in effect for the longer of one year or the total time period remaining on the license restraint prior to early reinstatement.

(II) (A) First-time offender eligibility. For revocations for convictions for DUI or DUI per se under section 42-2-125 (1)(b.5) or for excess BAC 0.08 under section 42-2-126 (3)(a)(I) for a first violation that requires only a nine-month revocation, a person twenty-one years of age or older at the time of the offense may apply for an early reinstatement with an interlock-restricted license under the provisions of this section after the person's privilege to drive has been revoked for at least one month. Except as provided in subsection (3) of this section and sub-subparagraph (B) of this subparagraph (II), the restrictions imposed pursuant to this subparagraph (II) shall remain in effect for at least eight months.

(B) First-time offender interlock removal. A person with an interlock-restricted license issued pursuant to sub-subparagraph (A) of this subparagraph (II) shall be eligible for a license without the restriction required by this section if the department's monthly monitoring reports required in subsection (6) of this section show that, for four consecutive monthly reporting periods, the approved ignition interlock device did not interrupt or prevent the normal operation of the motor vehicle due to an excessive breath alcohol content or did not detect that there has been tampering with the device, there have been no other reports of circumvention or tampering, and there are no grounds to extend the restriction pursuant to paragraph (d) of subsection (7) of this section. If the department determines that a person is eligible for a license without the restriction required by this section pursuant to this sub-subparagraph (B), the department shall serve upon the person a notice of such eligibility. A person who has not been served but who believes he or she is eligible for a license without the restriction required by this section pursuant to this sub-subparagraph (B) may request a hearing on his or her eligibility. The provisions of this sub-subparagraph (B) do not apply to a person covered by subsection (3) of this section.

(C) Financial assistance for first-time offenders and persistent drunk drivers. The department shall establish a program to assist persons who apply for an interlock-restricted license pursuant to this subparagraph (II) or pursuant to subparagraph (I) of paragraph (a) of this subsection (4) and who are unable to pay the full cost of an approved ignition interlock device. The program shall be funded from the first time drunk driving offender account in the highway users tax fund established pursuant to section 42-2-132 (4)(b)(II).

(b) Early reinstatement eligibility requirement. (I) To be eligible for early reinstatement with an interlock-restricted license pursuant to this subsection (4), a person shall have satisfied all conditions for reinstatement imposed by law including time periods for non-alcohol-related restraints; except that a person whose license was also restrained for driving under restraint pursuant to section 42-2-138 may be eligible for early reinstatement under this section so long as the restraint was caused in part by driving activity occurring after an alcohol-related offense and the length of any license restriction under this section includes the period of restraint under section 42-2-138.

(II) Before being eligible for early reinstatement with an interlock-restricted license under this section, a person shall provide proof of financial responsibility to the department pursuant to the requirements of the "Motor Vehicle Financial Responsibility Act", article 7 of this title. The person shall maintain such proof of financial responsibility with the department for the longer of three years or the period that the person's license is restricted under this section; except that, for an offender subject to section 42-7-408 (1)(c)(I), the period of time that the person must maintain such proof of financial responsibility is the period of time that the person's license is restricted under this section.

(c) In order to be eligible for early reinstatement pursuant to this subsection (4), a person who has been designated an habitual offender under the provisions of section 42-2-202 must have at least one conviction for DUI, DUI per se, or DWAI under section 42-4-1301 and no contributing violations other than violations for driving under restraint under section 42-2-138 or reckless driving under section 42-4-1401.

(5) Requirements for issuing the interlock-restricted license. (a) The department may issue an interlock-restricted license under this section if the department receives from a person described in this section an affidavit stating that the person has obtained:

(I) A signed lease agreement for the installation and use of an approved ignition interlock device in each motor vehicle on which the person's name appears on the registration and any other vehicle that the person may drive during the period of the interlock-restricted license; and

(II) The written consent of all other owners, if any, of each motor vehicle in which the approved ignition interlock device is installed.

(b) (I) Notwithstanding the requirements of paragraph (a) of this subsection (5), the department may issue an interlock-restricted license to any person not seeking early reinstatement but who is required to hold an interlock-restricted license pursuant to subsection (1) of this section who is not the registered owner or co-owner of a motor vehicle if the person submits an affidavit stating that the person is not the owner or co-owner of a motor vehicle and has no access to a motor vehicle in which to install an approved ignition interlock device.

(II) If a person holding an interlock-restricted license issued pursuant to this paragraph (b) becomes an owner or co-owner of a motor vehicle or otherwise has access to a motor vehicle in which an approved ignition interlock device may be installed, he or she shall enter into a lease agreement for the installation and use of an approved ignition interlock device on the vehicle for a period equal to the remaining period of the interlock-restricted license and submit the affidavit described in paragraph (a) of this subsection (5).

(c) The terms of the interlock-restricted license shall prohibit the person from driving a motor vehicle other than a vehicle in which an approved ignition interlock device is installed.

(d) The department shall not issue a license under this section that authorizes the operation of a commercial motor vehicle as defined in section 42-2-402 (4) during the restriction required by this section.

(6) Interlock monitoring device - reports. The leasing agency for any approved ignition interlock device shall provide monthly monitoring reports for the device to the department to monitor compliance with the provisions of this section. The leasing agency shall check the device at least once every sixty days to ensure that the device is operating and that there has been no tampering with the device. If the leasing agency detects that there has been tampering with the device, the leasing agency shall notify the department of that fact within five days of the detection.

(7) Licensing sanctions for violating the interlock restrictions. (a) Due to circumvention - conviction. Upon receipt of notice of a conviction under subsection (10) of this section, the department shall revoke any interlock-restricted license issued to the convicted person pursuant to this section. The department shall not reinstate the interlock-restricted license for a period of one year or the remaining period of license restraint imposed prior to the issuance of an interlock-restricted license pursuant to this section, whichever is longer. A person is entitled to a hearing on the question of whether the revocation is sustained and the calculation of the length of the ineligibility.

(b) Due to circumvention - administrative record. Upon receipt of an administrative record other than a notice of a conviction described in paragraph (a) of this subsection (7) establishing that a person who is subject to the restrictions of this section has operated a motor vehicle without an approved ignition interlock device or has circumvented or attempted to circumvent the proper use of an approved ignition interlock device, the department may revoke any license issued to the person pursuant to this section and not reinstate the license for a period of one year or the remaining period of license restraint imposed prior to the issuance of an interlock-restricted license pursuant to this section, whichever is longer. A person is entitled to a hearing on the question of whether the license should be revoked and the calculation of the length of the ineligibility.

(c) Due to a lease violation. If a lease for an approved ignition interlock device is terminated for any reason before the period of the interlock restriction expires and the licensee provides no other such lease, the department shall notify the licensee that the department shall suspend the license until the licensee enters into a new signed lease agreement for the remaining period of the interlock restriction.

(d) Extending the interlock license restriction. If the monthly monitoring reports required by subsection (6) of this section show that the approved ignition interlock device interrupted or prevented the normal operation of the vehicle due to excessive breath alcohol content in three of any twelve consecutive reporting periods, the department shall extend the interlock restriction on the person's license for an additional twelve months after the expiration of the existing interlock restriction. The department shall notify the person that the ignition interlock restriction is being extended and that his or her license shall be suspended unless the person enters into a new signed lease agreement for the use of an approved ignition interlock device for the extended period. The person is entitled to a hearing on the extension of the restriction. Based upon findings at the hearing, including aggravating and mitigating factors, the hearing officer may sustain the extension, rescind the extension, or reduce the period of extension.

(8) Rules. The department may promulgate rules to implement the provisions of this section.

(9) Approved ignition interlock device definition - rules. (a) For the purposes of this section, "approved ignition interlock device" means a device approved by the department of public health and environment that is installed in a motor vehicle and that measures the breath alcohol content of the driver before a vehicle is started and that periodically requires additional breath samples during vehicle operation. The device may not allow a motor vehicle to be started or to continue normal operation if the device measures an alcohol level above the level established by the department of public health and environment.

(b) The state board of health may promulgate rules to implement the provisions of this subsection (9) concerning approved ignition interlock devices.

(10) Operating vehicle after circumventing interlock device. (a) A person whose privilege to drive is restricted to the operation of a motor vehicle equipped with an approved ignition interlock device and who operates a motor vehicle other than a motor vehicle equipped with an approved ignition interlock device or who circumvents or attempts to circumvent the proper use of an approved ignition interlock device commits a class 1 traffic misdemeanor.

(b) If a peace officer issues a citation pursuant to paragraph (a) of this subsection (10), the peace officer shall immediately confiscate the offending driver's license, shall file an incident report on a form provided by the department, and shall not permit the driver to continue to operate the motor vehicle.

(c) A court shall not accept a plea of guilty to another offense from a person charged with a violation of paragraph (a) of this subsection (10); except that the court may accept a plea of guilty to another offense upon a good-faith representation by the prosecuting attorney that the attorney could not establish a prima facie case if the defendant were brought to trial on the offense.

(11) Tampering with an approved ignition interlock device. (a) A person shall not intercept, bypass, or interfere with or aid any other person in intercepting, bypassing, or interfering with an approved ignition interlock device for the purpose of preventing or hindering the lawful operation or purpose of the approved ignition interlock device required under this section.

(b) A person whose privilege to drive is restricted to the operation of a motor vehicle equipped with an approved ignition interlock device shall not drive a motor vehicle in which an approved ignition interlock device is installed pursuant to this section if the person knows that any person has intercepted, bypassed, or interfered with the approved ignition interlock device.

(c) A person violating any provision of this subsection (11) commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 42-2-133. Surrender and return of license

(1) The department, upon suspending or revoking a license, shall require that such license be surrendered to the department.(2) At the end of the period of suspension, the licensee may apply for and receive a replacement license upon payment of a fee. The department shall set the fee in accordance with section 42-2-114.5

(2). The department shall transfer the fee to the state treasurer, who shall credit it to the licensing services cash fund created by section 42-2-114.5 (1).



§ 42-2-134. Foreign license invalid during suspension

No resident or nonresident whose driver's license or right or privilege to operate a motor vehicle in this state has been suspended or revoked as provided in this article shall operate a motor vehicle in this state under a license, permit, or registration certificate issued by any other jurisdiction or otherwise during such suspension or after such revocation until a new license is obtained when and as permitted under this article.



§ 42-2-135. Right to appeal

(1) Every person finally denied a license or identification card, whose identification card has been finally cancelled, or whose license has been finally cancelled, suspended, or revoked by or under the authority of the department may, within thirty-five days thereafter, obtain judicial review in accordance with section 24-4-106, C.R.S.; except that the venue for such judicial review shall be in the county of residence of the person seeking judicial review.

(2) The district attorney of the judicial district in which review is applied for pursuant to this section, upon request of the attorney general, shall represent the department.



§ 42-2-136. Unlawful possession or use of license

(1) (a) No person shall have in such person's possession a lawfully issued driver's, minor driver's, or temporary driver's license or instruction permit, knowing that such license or permit has been falsely altered by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or any other means so that such license or permit in its thus altered form falsely appears or purports to be in all respects an authentic and lawfully issued license or permit.

(b) No person shall fraudulently obtain a driver's, minor driver's, or temporary driver's license or an instruction permit.

(2) No person shall have in such person's possession a paper, document, or other instrument which falsely appears or purports to be in all respects a lawfully issued and authentic driver's, minor driver's, or temporary driver's license or instruction permit, knowing that such instrument was falsely made and was not lawfully issued.

(3) No person shall display or represent as being such person's own any driver's, minor driver's, or temporary driver's license or any instruction permit which was lawfully issued to another person.

(4) No person shall fail or refuse to surrender to the department upon its lawful demand any driver's, minor driver's, or temporary driver's license or any instruction or temporary permit issued to such person which has been suspended, revoked, or cancelled by the department. The department shall notify the district attorney's office in the county where such violation occurred, in writing, of all violations of this subsection (4).

(5) No person shall permit any unlawful use of a driver's license issued to such person.

(5.5) No person shall photograph, photostat, duplicate, or in any way reproduce any driver's license or facsimile thereof for the purpose of distribution, resale, reuse, or manipulation of the data or images contained in such driver's license unless authorized by the department or otherwise authorized by law.

(6) (a) Any person who violates any provision of subsections (1) to (5) of this section commits a class 2 misdemeanor traffic offense.

(b) Any person who violates any provision of subsection (5.5) of this section commits a class 3 misdemeanor and, upon conviction thereof, shall be punished as provided in section 18-1.3-501, C.R.S.



§ 42-2-137. False affidavit - penalty

Any person who makes any false affidavit or knowingly swears or affirms falsely to any matter or thing required by the terms of this part 1 to be sworn to or affirmed commits a class 2 misdemeanor traffic offense. The department shall notify the district attorney's office in the county where such violations occurred, in writing, of all violations of this section.



§ 42-2-138. Driving under restraint - penalty

(1) (a) Except as provided in subsection (1.5) of this section, any person who drives a motor vehicle or off-highway vehicle upon any highway of this state with knowledge that the person's license or privilege to drive, either as a resident or a nonresident, is under restraint for any reason other than conviction of DUI, DUI per se, DWAI, or UDD is guilty of a misdemeanor. A court may sentence a person convicted of this misdemeanor to imprisonment in the county jail for a period of not more than six months and may impose a fine of not more than five hundred dollars.

(b) Upon a second or subsequent conviction under paragraph (a) of this subsection (1) within five years after the first conviction thereunder, in addition to any penalty imposed pursuant to said paragraph (a) of this subsection (1), except as may be permitted by section 42-2-132.5, the defendant shall not be eligible to be issued a driver's or minor driver's license or extended any driving privilege in this state for a period of three years after such second or subsequent conviction.

(c) This subsection (1) shall apply only to violations committed on or after July 1, 1974.

(d) (I) A person who drives a motor vehicle or off-highway vehicle upon any highway of this state with knowledge that the person's license or privilege to drive, either as a resident or nonresident, is restrained under section 42-2-126 (3), is restrained solely or partially because of a conviction of DUI, DUI per se, DWAI, or UDD, or is restrained in another state solely or partially because of an alcohol-related driving offense is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail for not less than thirty days nor more than one year and, in the discretion of the court, by a fine of not less than five hundred dollars nor more than one thousand dollars. Upon a second or subsequent conviction, the person shall be punished by imprisonment in the county jail for not less than ninety days nor more than two years and, in the discretion of the court, by a fine of not less than five hundred dollars nor more than three thousand dollars. The minimum county jail sentence imposed by this subparagraph (I) shall be mandatory, and the court shall not grant probation or a suspended sentence thereof; but, in a case where the defendant is convicted although the defendant established that he or she had to drive the motor vehicle in violation of this subparagraph (I) because of an emergency, the mandatory jail sentence, if any, shall not apply, and, for a first conviction, the court may impose a sentence of imprisonment in the county jail for a period of not more than one year and, in the discretion of the court, a fine of not more than one thousand dollars, and, for a second or subsequent conviction, the court may impose a sentence of imprisonment in the county jail for a period of not more than two years and, in the discretion of the court, a fine of not more than three thousand dollars.

(II) In any trial for a violation of subparagraph (I) of this paragraph (d), a duly authenticated copy of the record of the defendant's former convictions and judgments for DUI, DUI per se, DWAI, or UDD or an alcohol-related offense committed in another state from any court of record or a certified copy of the record of any denial or revocation of the defendant's driving privilege under section 42-2-126 (3) from the department shall be prima facie evidence of the convictions, judgments, denials, or revocations and may be used in evidence against the defendant. Identification photographs and fingerprints that are part of the record of the former convictions, judgments, denials, or revocations and the defendant's incarceration after sentencing for any of the former convictions, judgments, denials, or revocations shall be prima facie evidence of the identity of the defendant and may be used in evidence against the defendant.

(e) Upon a second or subsequent conviction under subparagraph (I) of paragraph (d) of this subsection (1) within five years after the first conviction thereunder, in addition to the penalty prescribed in said subparagraph (I), except as may be permitted by section 42-2-132.5, the defendant shall not be eligible to be issued a driver's or minor driver's license or extended any driving privilege in this state for a period of four years after such second or subsequent conviction.

(f) Upon a verdict or judgment of guilt for a violation of paragraph (a) or (d) of this subsection (1), the court shall require the offender to immediately surrender his or her driver's license, minor driver's license, provisional driver's license, temporary driver's license, or instruction permit issued by this state, another state, or a foreign country. The court shall forward to the department a notice of the verdict or judgment of guilt on the form prescribed by the department, together with the offender's surrendered license or permit. Any person who violates the provisions of this paragraph (f) by failing to surrender his or her license or permit to the court commits a class 2 misdemeanor traffic offense.

(1.5) Any person who drives a motor vehicle or off-highway vehicle upon any highway of this state with knowledge that the person's license or privilege to drive, either as a resident or a nonresident, is under restraint for an outstanding judgment is guilty of a class A traffic infraction as defined in section 42-4-1701 (3).

(2) (a) In a prosecution for a violation of this section, the fact of the restraint may be established by certification that a notice was mailed by first-class mail pursuant to section 42-2-119 (2) to the last-known address of the defendant, or by the delivery of such notice to the last-known address of the defendant, or by personal service of such notice upon the defendant.

(b) In a prosecution for a violation of this section, the fact of restraint in another state may be established by certification that notice was given in compliance with such state's law.

(2.5) A municipality may enforce violations of subsection (1.5) of this section in municipal court. A municipal court shall not waive or reduce the three-point penalty.

(3) The department, upon receiving a record of conviction or accident report of any person for an offense committed while operating a motor vehicle, shall immediately examine its files to determine if the license or operating privilege of such person has been restrained. If it appears that said offense was committed while the license or operating privilege of such person was restrained for a reason other than an outstanding judgment, except as permitted by section 42-2-132.5, the department shall not issue a new license or grant any driving privileges for an additional period of one year after the date such person would otherwise have been entitled to apply for a new license or for reinstatement of a suspended license and shall notify the district attorney in the county where such violation occurred and request prosecution of such person under subsection (1) of this section.

(4) For purposes of this section, the following definitions shall apply:

(a) "Knowledge" means actual knowledge of any restraint from whatever source or knowledge of circumstances sufficient to cause a reasonable person to be aware that such person's license or privilege to drive was under restraint. "Knowledge" does not mean knowledge of a particular restraint or knowledge of the duration of restraint.

(b) "Restraint" or "restrained" means any denial, revocation, or suspension of a person's license or privilege to drive a motor vehicle in this state or another state.

(5) It shall be an affirmative defense to a violation of this section, based upon a restraint in another state, that the driver possessed a valid driver's license issued subsequent to the restraint that is the basis of the violation.



§ 42-2-139. Permitting unauthorized minor to drive

(1) No parent or guardian shall cause or knowingly permit his or her child or ward under the age of eighteen years to drive a motor vehicle upon any highway when such minor has not been issued a currently valid minor driver's license or instruction permit or shall cause or knowingly permit such child or ward to drive a motor vehicle upon any highway in violation of the conditions, limitations, or restrictions contained in a license or permit which has been issued to such child or ward.

(2) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-2-140. Permitting unauthorized person to drive

(1) No person shall authorize or knowingly permit a motor vehicle owned by such person or under such person's hire or control to be driven upon any highway by any person who has not been issued a currently valid driver's or minor driver's license or an instruction permit or shall cause or knowingly permit such person to drive a motor vehicle upon any highway in violation of the conditions, limitations, or restrictions contained in a license or permit which has been issued to such other person.

(2) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-2-141. Renting or loaning a motor vehicle to another

(1) Except as provided in subsection (4) of this section, no person shall rent or loan a motor vehicle to any other person unless the latter person is then duly licensed under this article or, in the case of a nonresident, duly licensed under the laws of the state or country of that person's residence except a nonresident whose home state or country does not require that an operator be licensed.

(2) Except as provided in subsection (4) of this section, no person shall rent a motor vehicle to another until that person has inspected the driver's license of the person to whom the vehicle is to be rented and compared and verified the signature thereon with the signature of such person written in his or her presence.

(3) Every person renting a motor vehicle to another shall keep a record of the registration number of the motor vehicle so rented, the name and address of the person to whom the vehicle is rented, the number of the license of said latter person or any authorized driver under subsection (4) of this section, and the date and place when and where said license was issued. Such record shall be open to inspection by any police officer or officer or employee of the department.

(4) A person may rent a motor vehicle to a person who is blind, as defined in section 26-2-103 (3), C.R.S., subject to all of the following conditions:

(a) The blind person is accompanied by at least one person with a valid license issued under this article or, in the case of a nonresident, a valid license issued under the laws of the state or country of such person's residence.

(b) The person renting the motor vehicle to a blind person:

(I) Inspects the license of each person who accompanies the blind person and wishes to be authorized to drive the motor vehicle; and

(II) Compares and verifies the signatures thereon with the signatures of such persons written in his or her presence.

(c) Only persons whose licenses and signatures have been compared and verified by the person renting the motor vehicle to the blind person are authorized to drive the motor vehicle, and the names of such persons are listed in the rental agreement.

(d) The renter and the driver of the motor vehicle pursuant to this subsection (4) shall have the same financial or insurance responsibilities under Colorado law as other renters of motor vehicles.



§ 42-2-142. Violation - penalty

Any person who violates any provision of this part 1 for which no other penalty is provided in this part 1 commits a class B traffic infraction and shall be punished as provided in section 42-4-1701 (3)(a).



§ 42-2-143. Legislative declaration

The general assembly declares that the provisions of this article as enacted in Senate Bill No. 318 by the forty-ninth general assembly in its first regular session shall not supersede, unless in direct conflict, and shall be harmonized with, the provisions of any other act enacted in the same session which also amends, in any way, this article.



§ 42-2-144. Reporting by certified level II alcohol and drug education and treatment program providers - notice of administrative remedies against a driver's license - rules

(1) The department shall require all providers of level II alcohol and drug education and treatment programs certified by the office of behavioral health in the department of human services pursuant to section 42-4-1301.3 to provide quarterly reports to the department about each person who is enrolled and who has filed proof of such enrollment with the department as required by section 42-2-126 (4)(d)(II).

(2) A person determined not to be in compliance with level II alcohol and drug education and treatment pursuant to subsection (1) of this section shall be sent a letter from the department notifying the person of such noncompliance, any administrative remedies that may be taken against the person's privilege to drive, and the time period the person has to comply with the requirements for level II alcohol and drug education and treatment before administrative remedies will be exercised against the person's driving privilege.

(3) The department may promulgate rules necessary for the implementation of this section.






Part 2 - Habitual Offenders

§ 42-2-201. Legislative declaration concerning habitual offenders of motor vehicle laws

(1) It is declared to be the policy of this state:

(a) To provide maximum safety for all persons who travel or otherwise use the public highways of this state;

(b) To deny the privilege of operating motor vehicles on such highways to persons who by their conduct and record have demonstrated their indifference to the safety and welfare of others and their disrespect for the laws of this state, the orders of its courts, and the statutorily required acts of its administrative agencies; and

(c) To discourage repetition of criminal acts by individuals against the peace and dignity of this state and its political subdivisions and to impose increased and added deprivation of the privilege to operate motor vehicles upon habitual offenders who have been convicted repeatedly of violations of the traffic laws.



§ 42-2-202. Habitual offenders - frequency and type of violations

(1) An habitual offender is any person, resident or nonresident, who has accumulated convictions for separate and distinct offenses described in subsection (2) of this section committed during a seven-year period or committed during a five-year period for separate and distinct offenses described in subsection (3) of this section; except that, where more than one included offense is committed within a one-day period, such multiple offenses shall be treated for the purposes of this part 2 as one offense. The record as maintained in the office of the department shall be considered prima facie evidence of the said convictions.

(2) (a) An habitual offender is a person having three or more convictions of any of the following separate and distinct offenses arising out of separate acts committed within a period of seven years:

(I) DUI, DUI per se, or DWAI;

(II) Driving a motor vehicle in a reckless manner, in violation of section 42-4-1401;

(III) Driving a motor vehicle upon a highway while such person's license or privilege to drive a motor vehicle has been denied, suspended, or revoked, in violation of section 42-2-138 (1);

(IV) Knowingly making any false affidavit or swearing or affirming falsely to any matter or thing required by the motor vehicle laws or as to information required in the administration of such laws;

(V) Vehicular assault or vehicular homicide, or manslaughter or criminally negligent homicide which results from the operation of a motor vehicle, or aggravated motor vehicle theft, as such offenses are described in title 18, C.R.S.;

(VI) Conviction of the driver of a motor vehicle involved in any accident involving death or personal injuries for failure to perform the duties required of such person under section 42-4-1601.

(b) The offenses included in subparagraphs (I), (II), (III), and (V) of paragraph (a) of this subsection (2) shall be deemed to include convictions under any federal law, any law of another state, or any ordinance of a municipality that substantially conforms to the statutory provisions of this state regulating the operation of motor vehicles. For purposes of this paragraph (b), the term "municipality" means any home rule or statutory city or town, a territorial charter city, or a city and county.

(3) A person is also an habitual offender if such person has ten or more convictions of separate and distinct offenses arising out of separate acts committed within a period of five years involving moving violations which provide for an assessment of four or more points each or eighteen or more convictions of separate and distinct offenses arising out of separate acts committed within a period of five years involving moving violations which provide for an assessment of three or less points each in the operation of a motor vehicle, which convictions are required to be reported to the department and result in the assessment of points under section 42-2-127, including any violations specified in subsection (2) of this section.

(4) For the purpose of this section, the term "conviction" has the meaning specified in section 42-2-127 (6) and includes entry of judgment for commission of a traffic infraction as set forth in section 42-4-1701.



§ 42-2-203. Authority to revoke license of habitual offender

The department shall immediately revoke the license of any person whose record brings such person within the definition of an habitual offender in section 42-2-202. The procedure specified in section 42-2-125 (3) and (4) shall be employed for the revocation.



§ 42-2-204. Appeals

An appeal may be taken from any action entered under the provisions of this part 2 as provided in section 42-2-135.



§ 42-2-205. Prohibition

(1) No license to operate motor vehicles in this state shall be issued to an habitual offender, nor shall an habitual offender operate a motor vehicle in this state:

(a) For a period of five years from the date of the order of the department finding such person to be an habitual offender except as may be permitted by section 42-2-132.5; and

(b) Until such time as financial responsibility requirements are met.



§ 42-2-206. Driving after revocation prohibited

(1) (a) (I) It is unlawful for any person to operate any motor vehicle in this state while the revocation of the department prohibiting the operation remains in effect. Any person found to be an habitual offender, who operates a motor vehicle in this state while the revocation of the department prohibiting such operation is in effect, commits a class 1 misdemeanor.

(II) Notwithstanding the provisions of section 18-1.3-501, C.R.S., any person convicted of violating subparagraph (I) of this paragraph (a) shall be sentenced to a mandatory minimum term of imprisonment in the county jail for thirty days, or a mandatory minimum fine of three thousand dollars, or both. The minimum jail sentence and fine required by this subparagraph (II) shall be in addition to any other penalty provided in section 18-1.3-501, C.R.S. The court may suspend all or a portion of the mandatory jail sentence or fine if the defendant successfully completes no less than forty hours, and no greater than three hundred hours, of useful public service. In no event shall the court sentence the convicted person to probation. Upon the defendant's successful completion of the useful public service, the court shall vacate the suspended sentence. In the event the defendant fails or refuses to complete the useful public service ordered, the court shall impose the jail sentence, fine, or both, as required under this subparagraph (II).

(b) (I) A person commits the crime of aggravated driving with a revoked license if he or she is found to be an habitual offender and thereafter operates a motor vehicle in this state while the revocation of the department prohibiting such operation is in effect and, as a part of the same criminal episode, also commits any of the following offenses:

(A) and (B) Repealed.

(C) Reckless driving, as described in section 42-4-1401;

(D) Eluding or attempting to elude a police officer, as described in section 42-4-1413;

(E) Violation of any of the requirements specified for accidents and accident reports in sections 42-4-1601 to 42-4-1606; or

(F) Vehicular eluding, as described in section 18-9-116.5, C.R.S.

(II) Aggravated driving with a revoked license is a class 1 misdemeanor, punishable as provided in section 18-1.3-501, C.R.S.; except that a court shall sentence the offender to a mandatory minimum term of imprisonment of sixty days in the custody of a county jail.

(III) If a defendant is convicted of aggravated driving with a revoked license based upon the commission of DUI, DUI per se, or DWAI pursuant to sub-subparagraph (A) or (B) of subparagraph (I) of this paragraph (b), as that crime existed before August 5, 2015:

(A) The court shall convict and sentence the offender for each offense separately;

(B) The court shall impose all of the penalties for the alcohol-related driving offense, as such penalties are described in section 42-4-1307;

(C) The provisions of section 18-1-408, C.R.S, shall not apply to the sentences imposed for either conviction;

(D) Any probation imposed for a conviction under this section may run concurrently with any probation required by section 42-4-1307; and

(E) The department shall reflect both convictions on the defendant's driving record.

(2) For the purpose of enforcing this section in any case in which the accused is charged with driving a motor vehicle while such person's license, permit, or privilege to drive is revoked or is charged with driving without a license, the court, before hearing such charges, shall require the district attorney to determine whether such person has been determined to be an habitual offender and by reason of such determination is barred from operating a motor vehicle on the highways of this state. If the district attorney determines that the accused has been so held, the district attorney shall cause the appropriate criminal charges to be lodged against the accused.



§ 42-2-207. No existing law modified

Nothing in this part 2 shall be construed as amending, modifying, or repealing any existing law of this state or any existing ordinance of any political subdivision relating to the operation of motor vehicles or the providing of penalties for the violation thereof; nor shall anything in this part 2 be construed as precluding the exercise of the regulatory powers of any division, agency, department, or political subdivision of this state having the statutory authority to regulate such operation or licensing.



§ 42-2-208. Computation of number of convictions

With respect to persons charged as habitual offenders, in computing the number of convictions, all convictions must result from offenses occurring on or after July 1, 1973.






Part 3 - Identification Cards

§ 42-2-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Department" means the department of revenue.

(2) "Identification card" means the identification card issued under this article.

(3) "Registrant" means a person who acquires an identification card under the provisions of this part 3.



§ 42-2-302. Department may or shall issue - limitations - rules

(1) (a) (I) A person who is a resident of Colorado may be issued an identification card by the department, attested by the applicant and department as to true name, date of birth, current address, and other identifying data the department may require.

(II) An application for an identification card shall contain the applicant's fingerprint.

(III) An application for an identification card shall include the applicant's social security number or a sworn statement made under penalty of law that the applicant does not have a social security number.

(IV) An identification card shall not be issued until any previously issued instruction permit or minor driver's or driver's license is surrendered or cancelled.

(V) The applicant's social security number shall remain confidential and shall not be placed on the applicant's identification card. Such confidentiality shall not extend to the state child support enforcement agency, the department, or a court of competent jurisdiction when requesting information in the course of activities authorized under article 13 of title 26, C.R.S., or article 14 of title 14, C.R.S.

(VI) Every application shall include the opportunity for the applicant to self-identify his or her race or ethnicity. The race or ethnicity information that may be identified on the application shall not be printed on the identification card but shall be maintained in the stored information as defined by section 42-2-303 (1)(b)(II). That information must be accessible to a law enforcement officer through magnetic or electronic readers.

(b) (I) In addition to the requirements of paragraph (a) of this subsection (1), an application for an identification card shall state that:

(A) The applicant understands that, as a resident of the state of Colorado, any motor vehicle owned by the applicant must be registered in Colorado pursuant to the laws of the state and the applicant may be subject to criminal penalties, civil penalties, cancellation or denial of the applicant's identification card, and liability for any unpaid registration fees and specific ownership taxes if the applicant fails to comply with such registration requirements; and

(B) The applicant agrees, within thirty days after the date the applicant became a resident, to register in Colorado any vehicle owned by the applicant.

(II) The applicant shall verify the statements required by this paragraph (b) by the applicant's signature on the application.

(c) A sworn statement that is made under penalty of perjury shall be sufficient evidence of the applicant's social security number required by this subsection (1) and shall authorize the department to issue an identification card to the applicant. Nothing in this paragraph (c) shall be construed to prevent the department from cancelling, denying, recalling, or updating an identification card if the department learns that the applicant has provided a false social security number.

(2) (a) The department shall issue an identification card only upon the furnishing of a birth certificate or other documentary evidence of identity that the department may require. An applicant who submits a birth certificate or other documentary evidence issued by an entity other than a state or the United States shall also submit such proof as the department may require that the applicant is lawfully present in the United States. An applicant who submits as proof of identity a driver's license or identification card issued by a state that issues drivers' licenses or identification cards to persons who are not lawfully present in the United States shall also submit such proof as the department may require that the applicant is lawfully present in the United States. The department may assess a fee under section 42-2-306 (1)(b) if the department is required to undertake additional efforts to verify the identity of the applicant.

(b) The department may not issue an identification card to any person who is not lawfully present in the United States.

(c) The department may not issue an identification card to any person who is not a resident of the state of Colorado. The department shall issue an identification card only upon the furnishing of such evidence of residency that the department may require.

(3) (a) The department has the authority to cancel, deny, or deny the reissuance of the identification card of a person upon determining that the person is not entitled to issuance of the identification card for the following reasons:

(I) Failure to give the required or correct information in an application or commission of any fraud in making such application;

(II) Permission of an unlawful or fraudulent use or conviction of misuse of an identification card;

(III) The person is not lawfully present in the United States; or

(IV) The person is not a resident of the state of Colorado.

(b) If the department cancels, denies, or denies the reissuance of the identification card of a person, such person may request a hearing pursuant to section 24-4-105, C.R.S.

(4) (a) Any male United States citizen or immigrant who applies for an identification card or a renewal or duplicate of any such card and who is at least eighteen years of age but less than twenty-six years of age shall be registered in compliance with the requirements of section 3 of the "Military Selective Service Act", 50 U.S.C. App. sec. 453, as amended.

(b) The department shall forward in an electronic format the necessary personal information of the applicants identified in paragraph (a) of this subsection (4) to the selective service system. The applicant's submission of an application shall serve as an indication that the applicant either has already registered with the selective service system or that he is authorizing the department to forward to the selective service system the necessary information for such registration. The department shall notify the applicant that his submission of an application constitutes consent to registration with the selective service system, if so required by federal law.

(5) The department shall not issue an identification card to a first time applicant in Colorado until the department completes its verification of all facts relative to such applicant's right to receive an identification card including the residency, identity, age, and current licensing status of the applicant. Such verification shall utilize appropriate and accurate technology and techniques. Such verification shall include a comparison of existing driver's license and identification card images in department files with the applicant's images to ensure such applicant has only one identity.

(6) The department shall not issue an identification card to a person who holds a valid minor driver's or driver's license.

(7) The department shall not issue an identification card to an individual whose authorization to be present in the United States is temporary unless the individual applies under and complies with part 5 of this article.

(8) The department shall promulgate rules establishing procedures for resolving minor spelling inconsistencies and accepting alternative documents to birth certificates to establish lawful presence.

(9) (a) In accordance with rules promulgated by the department and upon the applicant's submission, either electronically or by mail, of an application and payment of the required fee, the department may issue an identification card to the holder of a driver's license issued under section 42-2-114 or renewed under 42-2-118 if the applicant holds a valid license or if no more than one year has passed since the expiration of the applicant's driver's license.

(b) Once the department issues an identification card under this subsection (9), the department shall cancel any valid driver's license held by the applicant.

(c) Repealed.



§ 42-2-303. Contents of identification card

(1) (a) The identification card shall be the same size as a driver's license issued pursuant to parts 1 and 2 of this article. The card shall adequately describe the registrant, bear the registrant's picture, and bear the following: "State of Colorado", "Identification Card No. ....", and "This is not a driver's license." Each identification card issued to an individual under this section shall show a photograph of the registrant's full face.

(b) (I) In the event the department issues an identification card that contains stored information, such card may include only the information that is specifically referenced in paragraph (a) of this subsection (1), and that appears in printed form on the face of the card issued by the department to the registrant and any race or ethnicity information identified on an application pursuant to section 42-2-302 (1)(a)(VI); except that such stored information shall not include the registrant's social security number.

(II) As used in this paragraph (b), "stored information" includes information that is stored on the identification card by means of magnetic or electronic encoding, or by any other technology designed to store retrievable information.

(2) Repealed.

(3) An identification card shall contain one or more security features that are not visible and are capable of authenticating such card and any information contained therein.

(4) (a) At the applicant's voluntary request, the department shall issue an identification card bearing an identifier of a branch of the United States armed forces, such as "Marine Corps", "Navy", "Army", "Air Force", or "Coast Guard", if the applicant possesses a currently valid military identification document, a DD214 form issued by the United States government, or any other document accepted by the department that demonstrates that the applicant is an active member or a veteran of the branch of service that the applicant has requested be placed on the identification card. The applicant shall not be required to provide documentation that the applicant is an active member or a veteran of a branch of the United States armed forces to renew or be reissued an identification card bearing an identifier issued pursuant to this subsection (4). The department shall not place more than one branch of the United States armed forces identifier on an applicant's identification card.

(b) and (c) Repealed.

(5) (a) Upon the applicant presenting a DD214 form issued by the United States government or any other document accepted by the department that demonstrates that the applicant is a veteran of the United States armed forces, the department shall print the word "Veteran" on the identification card.

(b) The holder of an identification card bearing the word "Veteran" need not present documentation that the holder is a veteran of the United States armed forces to renew or reissue the identification card.

(c) The department shall not issue an identification card bearing the word "Veteran" if the applicant's documentation shows that the applicant received a dishonorable discharge.



§ 42-2-304. Validity of identification card - rules

(1) Except as provided in subsection (2) of this section, an identification card issued pursuant to this part 3 expires on the birthday of the registrant in the fifth year after issuance of the identification card. The department may purge its records of such cards twelve years after issuance; except that any records concerning identification cards issued prior to April 16, 1996, may not be purged until October 1, 2003.

(1.5) (a) Any individual who has been issued an identification card pursuant to this section may renew the card prior to the expiration of the card upon application in person and payment of the required fee.

(b) The department may not renew an identification card for a person if the person would not be eligible for an identification card pursuant to section 42-2-302 (2)(b) or (2)(c).

(1.7) (a) If allowed under federal law, the department shall allow renewal of an identification card issued under section 42-2-302 by mail subject to the following requirements:

(I) Renewal by mail shall be available to qualifying individuals as determined by the department of revenue including but not limited to persons with disabilities and individuals who are sixty-five years of age or older.

(II) Renewal by mail is only available every other renewal period; except that renewal by mail is available every renewal period if the applicant is sixty-five years of age or older.

(III) A person renewing by mail shall attest under penalty of perjury that he or she is lawfully present in the United States.

(IV) A person renewing by mail shall attest under penalty of perjury that he or she is a resident of the state of Colorado.

(b) Every applicant for renewal of an identification card by mail shall submit the required fee or surcharge, if any.

(c) The department may promulgate rules necessary for the implementation of this subsection (1.7).

(1.8) (a) The department shall allow an applicant to renew an identification card issued under section 42-2-302 by electronic means if the applicant:

(I) Is sixty-five years of age or older;

(II) Attests under penalty of perjury to being lawfully present in the United States;

(III) Attests under penalty of perjury to being a resident of Colorado; and

(IV) Pays any required fee or surcharge.

(b) Applicants who meet the qualifications of paragraph (a) of this subsection (1.8) may electronically renew every renewal period.

(1.9) (a) The department may allow an applicant to renew an identification card issued under section 42-2-302 by electronic means if the applicant:

(I) Is twenty-one years of age or older, but not older than sixty-four years of age;

(II) Attests under penalty of perjury to being lawfully present in the United States;

(III) Attests under penalty of perjury to being a resident of Colorado; and

(IV) Pays any required fee or surcharge.

(b) Applicants who meet the qualifications of paragraph (a) of this subsection (1.9) may electronically renew only for two consecutive renewal periods.

(2) (a) An identification card issued on or before June 30, 2001, to a person less than eighteen years of age shall expire on the registrant's eighteenth birthday. Such person may renew the card prior to its expiration upon application in person and by paying the required fee. The renewed card for such person shall expire on the registrant's twenty-first birthday.

(b) An identification card issued to an individual prior to April 16, 1996, does not expire unless the true name or social security number, if any, of the individual changes. An individual who has been issued a card prior to April 16, 1996, may voluntarily surrender such card to the department and, upon payment of the fee required for an identification card application, may request issuance of a new identification card containing an expiration date pursuant to the provisions of subsection (1) of this section.

(b.5) An identification card issued on or after July 1, 2001, to a person less than twenty-one years of age shall expire on the registrant's twenty-first birthday.

(c) An identification card issued to an individual sixty-five years of age or older expires on the birthday of the registrant in the fifth year after issuance of the identification card.



§ 42-2-304.5. Cancellation or denial of identification card - failure to register vehicles in Colorado

The department may cancel, deny, or deny reissuance of an identification card upon determining that the registrant has failed to register in Colorado all vehicles owned by the registrant under the requirements of section 42-3-103. Upon such cancellation, the registrant shall surrender the identification card to the department. The registrant is entitled to a hearing under the procedures provided in section 42-2-122.



§ 42-2-305. Lost, stolen, or destroyed cards

If an identification card is lost, destroyed, or mutilated or a new name is acquired, the registrant may obtain a new identification card upon furnishing satisfactory proof of such fact to the department. Any registrant who loses an identification card and who, after obtaining a new identification card, finds the original card shall immediately surrender the original card to the department. The same documentary evidence shall be furnished for a new identification card as for an original identification card. A new identification card issued pursuant to this section shall expire on the birthday of the registrant in the fifth year after the issuance of the new identification card; except that, if the registrant is under the age of twenty-one years at the time the application for the new identification card is made, the new identification card shall expire on the registrant's twenty-first birthday.



§ 42-2-306. Fees - disposition

(1) The department shall charge and collect the following fees:

(a) (I) (Deleted by amendment, L. 2007, p. 1572, § 5, effective July 1, 2007.)

(II) Except as provided in subparagraph (III.5) of this paragraph (a), a fee as determined by the department under section 42-2-114.5 for an identification card or renewal of an identification card.

(III) Repealed.

(III.5) The department shall not charge a fee to an applicant who is:

(A) Sixty years of age or older;

(B) Referred by a county department of social services pursuant to section 25.5-4-205 (3), 26-2-106 (3), or 26-5-101 (3)(o), C.R.S.; or

(C) Referred by the department of corrections, the division of youth services, or a county jail.

(IV) and (V) Repealed.

(b) A fee as determined by the department under section 42-2-114.5 to cover the costs incurred for the reissuance of an identification card that has been cancelled or denied under section 42-2-302 (3), or to verify the identity of the applicant.

(2) Fees collected under this section shall be remitted monthly to the state treasurer, who shall deposit the fee in the licensing services cash fund created in section 42-2-114.5.



§ 42-2-307. Change of address

Any registrant who acquires an address different from the address shown on the identification card issued to the registrant shall, within thirty days thereafter, notify the department of such change as specified in section 42-2-119 (1)(a). The department may thereupon take any action deemed necessary to ensure that the identification card reflects the proper address of the registrant.



§ 42-2-308. No liability on public entity

No public entity shall be liable for any loss or injury directly or indirectly resulting from false or inaccurate information contained in identification cards provided for in this part 3.



§ 42-2-309. Unlawful acts

(1) It is unlawful for any person:

(a) To display, cause or permit to be displayed, or have in that person's possession any surrendered, fictitious, fraudulently altered, or fraudulently obtained identification card;

(b) To lend that person's identification card to any other person or knowingly permit the use thereof by another;

(c) To display or represent any identification card not issued to that person as being that person's card;

(d) To permit any unlawful use of an identification card issued to that person;

(e) To do any act forbidden or fail to perform any act required by this part 3, which would not include use of such card after the expiration date;

(f) To photograph, photostat, duplicate, or in any way reproduce any identification card or facsimile thereof in such a manner that it could be mistaken for a valid license, or to display or have in that person's possession any such photograph, photostat, duplicate, reproduction, or facsimile unless authorized by law;

(g) To photograph, photostat, duplicate, or in any way produce any identification card as defined in section 42-2-301 (2), or facsimile thereof, unless authorized by law, in such a manner that it could be mistaken for a valid identification card or to display or possess any such photograph, photostat, duplicate, production, or facsimile;

(h) To photograph, photostat, duplicate, or in any way reproduce any identification card or facsimile thereof for the purpose of distribution, resale, reuse, or manipulation of the data or images contained in such identification card unless authorized by the department or otherwise authorized by law.



§ 42-2-310. Violation

Any person who violates any of the provisions of this part 3 commits a class 3 misdemeanor, as provided in section 18-1.3-501, C.R.S.



§ 42-2-313. Department consult with counties on county jail identification processing unit

The department shall meet with representatives of Adams, Arapahoe, Boulder, Douglas, and Jefferson counties, the city and county of Denver, and the city and county of Broomfield on a regular basis to discuss future implementation of a county jail identification processing unit that would travel to county jails to process identification cards for prisoners, as well as to discuss intergovernmental agreements for cost-sharing solutions to fund the unit, solutions to technical and equipment issues that the department has identified, and implementation of program timelines.






Part 4 - Commercial Drivers' Licenses

§ 42-2-401. Short title

This part 4 shall be known and may be cited as the "Commercial Driver's License Act".



§ 42-2-402. Definitions

As used in this part 4, unless the context otherwise requires:(1) "Commercial driver's license" means a license issued to an individual in accordance with the requirements of the federal "Commercial Motor Vehicle Safety Act of 1986", 49 App. U.S.C. sec. 2701 et seq., and any rules or regulations promulgated thereunder, that authorizes such individual to drive a commercial motor vehicle.

(2) "Commercial driver's license driving tester" or "driving tester" means an individual licensed by the department under the provisions of section 42-2-407 to perform commercial driver's license driving tests.

(3) "Commercial driver's license testing unit" or "testing unit" means a business, association, or governmental entity licensed by the department under the provisions of section 42-2-407 to administer the performance of commercial driver's license driving tests.

(4) (a) "Commercial motor vehicle" means a motor vehicle designed or used to transport passengers or property, if the vehicle:

(I) Has a gross vehicle weight rating of 26,001 or more pounds or such lesser rating determined by federal regulation; or

(II) Is designed to transport sixteen or more passengers, including the driver; or

(III) Is transporting hazardous materials and is required to be placarded in accordance with 49 CFR part 172, subpart F.

(b) "Commercial motor vehicle" does not include:

(I) Recreational vehicles;

(II) Military vehicles that are driven by military personnel;

(III) Any farm vehicles:

(A) Controlled and operated by a farmer;

(B) Used to transport agriculture products, farm machinery, or farm supplies to or from a farm;

(C) Not used in the operations of a common or contract motor carrier; or

(D) Used within one hundred fifty miles of the person's farm;

(IV) Firefighting equipment.

(5) "Department" means the department of revenue.

(6) "Gross vehicle weight rating" or "GVWR" means the value specified by the manufacturer as the maximum loaded weight of a single or a combination (articulated) vehicle, or registered gross weight, whichever is greater. The GVWR of a combination (articulated) vehicle, commonly referred to as the "gross combination weight rating" or "GCWR" is the GVWR of the power unit plus the GVWR of any towed unit.

(7) "Hazardous materials" means materials as defined under section 103 of the federal "Hazardous Materials Transportation Act of 1987", 49 App. U.S.C. sec. 1801, as may be amended from time to time.

(8) "Out-of-service order" means an "out-of-service order" as defined by 49 CFR 383.5.



§ 42-2-403. Department authority - rules - federal requirements

(1) The department shall develop, adopt, and administer a procedure for licensing drivers of commercial motor vehicles in accordance with applicable federal law governing commercial motor vehicle safety and any rules promulgated thereunder. The department is hereby specifically authorized to adopt and effectuate, whether by rule, policy, or administrative custom or practice, any licensing sanction imposed by federal statutes or rules governing commercial motor vehicle safety.

(2) (a) The department shall promulgate such rules and regulations as are necessary for the implementation of this part 4. Such rules and regulations shall govern all aspects of licensing commercial drivers, including, but not limited to, testing procedures, license issuance procedures, out-of-service regulations, denial procedures, including suspensions, revocations, cancellations and denials, records maintenance, reporting requirements, and cooperation with the commercial driver's license information system.

(b) The department, with the advice of the commissioner of education, shall develop testing and license issuance procedures for school bus drivers who are employed by any Colorado school district.

(c) (I) In addition to any other requirements, an application for a commercial driver's license shall state that:

(A) The applicant understands that, as a resident of the state of Colorado, any motor vehicle owned by the applicant must be registered in Colorado pursuant to the laws of the state and the applicant may be subject to criminal penalties, civil penalties, cancellation or denial of the applicant's driver's license, and liability for any unpaid registration fees and specific ownership taxes if the applicant fails to comply with such registration requirements; and

(B) The applicant agrees, within thirty days after the date the applicant became a resident, to register in Colorado any vehicle owned by the applicant.

(II) The applicant shall verify the statements required by this paragraph (c) by the applicant's signature on the application.(d) The department may not consider the following with regard to an application from a person for a commercial driver's license:(I) A conviction for UDD;(II) A license revocation imposed under section 42-2-126 (3)(b) if the person was under twenty-one years of age at the time of the offense and such person drove a motor vehicle while such person's BAC was at least 0.02 but not more than 0.05; or

(III) A license revocation imposed under section 42-2-126 (3)(e) if the person was under twenty-one years of age at the time of the offense and such person drove a commercial motor vehicle while such person's BAC was at least 0.02 but less than 0.04.

(e) With regard to every person who holds or applies for a commercial driver's license in this state, the department shall maintain, for at least three years, records of such person's application and of any convictions, disqualifications, and licensing actions for violation of state or local laws relating to motor vehicle traffic control, other than parking violations, committed while the person was operating a commercial motor vehicle or that would affect the person's commercial driving privilege, and shall make such records available to the specified persons and entities as follows:

(I) To law enforcement officers, courts, prosecutors, administrative adjudicators, and motor vehicle licensing authorities in Colorado or any other state, all information on all such persons;

(II) To the federal secretary of transportation, all information on all such persons;

(III) To the individual to whom such information pertains, all such information pertaining to that individual;

(IV) To the motor carrier employer or prospective motor carrier employer of the individual to whom such information pertains, all such information pertaining to that individual.

(2.5) Any application for the issuance or renewal of a license pursuant to this section shall include the applicant's social security number as required in section 14-14-113, C.R.S.

(3) Nothing in this part 4 shall be construed to prevent the state of Colorado from complying with federal requirements in order to qualify for funds under the federal "Commercial Motor Vehicle Safety Act of 1986" or other applicable federal law.

(4) (a) Any male United States citizen or immigrant who applies for a commercial driver's license, or a renewal of any such license, and who is at least eighteen years of age but less than twenty-six years of age shall be registered in compliance with the requirements of section 3 of the "Military Selective Service Act", 50 U.S.C. App. sec. 453, as amended.

(b) The department shall forward in an electronic format the necessary personal information of the applicants identified in paragraph (a) of this subsection (4) to the selective service system. The applicant's submission of an application shall serve as an indication that the applicant either has already registered with the selective service system or that he is authorizing the department to forward to the selective service system the necessary information for such registration. The department shall notify the applicant that his signature serves as consent to registration with the selective service system, if so required by federal law.

(5) Notwithstanding any law or rule to the contrary, upon presentation of satisfactory evidence by an applicant, the department:

(a) Shall consider the training, education, or experience obtained by an applicant as a member of the United States armed forces or reserves, the National Guard of any state, the military reserves of any state, or the naval militia of any state; and

(b) May credit the training, education, or experience toward the qualifications to receive a license, certification, or registration.



§ 42-2-404. License for drivers - limitations

(1) Except as provided in subsection (4) of this section, no person shall operate a commercial motor vehicle upon the highways in this state on or after April 1, 1992, unless such person has attained the age of twenty-one years and has been issued and is in immediate possession of a commercial driver's license.

(1.5) (a) The department shall not issue a commercial driver's license to, and shall immediately cancel the commercial driver's license of, any person subject to a federal disqualification order on the basis of imminent hazard to public safety pursuant to 49 CFR 383.52.

(b) A person who is subject to a federal disqualification order on the basis of imminent hazard, or whose commercial or noncommercial driver's privilege is under restraint, shall not be eligible for a restricted, probationary, or hardship license that would permit the person to operate a commercial motor vehicle during the period of such disqualification or restraint.

(c) (I) The department shall not issue, renew, upgrade, or transfer a hazardous materials endorsement for a commercial driver's license that would have the effect of authorizing a person to operate a commercial motor vehicle transporting hazardous material in commerce unless the federal transportation security administration has determined that the person does not pose a security risk warranting a denial of the endorsement.

(II) Fingerprinting for the purpose of a criminal history record check for a hazardous materials endorsement on a commercial driver's license may be conducted by a state or local law enforcement agent or any other person who has the authorization or approval of a federal agency including, without limitation, the transportation safety administration or the federal bureau of investigation.

(III) A person enrolled in a commercial driver training school or holding a commercial driving learner's permit shall not be eligible to apply for or receive a hazardous materials endorsement and is prohibited from operating a commercial motor vehicle transporting hazardous material at any time.

(2) No person who drives a commercial motor vehicle may have more than one driver's license.

(3) In addition to any applicable federal penalty concerning commercial motor vehicle operators, any person who violates subsection (1) or (2) of this section, or any rule or regulation promulgated by the department pursuant to this part 4, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(4) The provisions of this part 4 shall not apply to any person who is at least eighteen years of age but less than twenty-one years of age and who operates a commercial motor vehicle upon the highways of this state solely in intrastate operations. Pursuant to the provisions of section 42-2-101 (4), no such person of such age shall operate any commercial motor vehicle upon the highways of this state unless such person has been issued and is in immediate possession of a minor driver's license of the correct type of general class for the type or general class of motor vehicle which is issued.



§ 42-2-405. Driver's license disciplinary actions - grounds for denial - suspension - revocation - disqualification

(1) A person who holds a commercial driver's license or who drives a commercial motor vehicle, as defined under this part 4, shall be subject, in addition to this part 4, to disciplinary actions, penalties, and the general provisions under parts 1, 2, and 3 of this article and article 7 of this title.

(2) In addition to applicable penalties imposed under the sections listed in subsection (1) of this section:

(a) A person who drives, operates, or is in physical control of a commercial motor vehicle while having any alcohol in his or her system, or who refuses to submit to a test to determine the alcoholic content of the driver's blood or breath while driving a commercial motor vehicle, shall be placed out of service as defined in section 42-2-402 (8).

(b) (I) If any person possesses or knowingly transports a schedule I drug or other substance identified in 49 CFR chapter III, subchapter B, appendix D, an amphetamine, a narcotic drug, a formulation of an amphetamine, or a derivative of a narcotic drug while operating a commercial vehicle during on-duty time, the department shall cancel such person's commercial driver's license for a period of six months or, if such person does not have a commercial driver's license, the department shall not issue a commercial driver's license to such person until at least six months have elapsed since the date of the latest such occurrence.

(II) If any person makes unlawful use of a schedule I drug or other substance identified in 49 CFR chapter III, subchapter B, appendix D, an amphetamine, a narcotic drug, a formulation of an amphetamine, or a derivative of a narcotic drug while operating a commercial vehicle during on-duty time, the department shall cancel such person's commercial driver's license for a period of one year or, if such person does not have a commercial driver's license, the department shall not issue a commercial driver's license to such person until at least one year has elapsed since the date of the latest such occurrence.

(3) For purposes of the imposition of restraints and sanctions against commercial driving privileges:

(a) A conviction for DUI, DUI per se, or DWAI, or a substantially similar law of any other state pertaining to drinking and driving, or an administrative determination of a violation of section 42-2-126 (3)(a) or (3)(b) shall be deemed driving under the influence; and

(b) A conviction for violating section 42-4-706, 42-4-707, 42-4-708, or a substantially similar law of any other state pertaining to conduct at or near railroad crossings, shall be deemed a railroad crossing offense.

(4) A commercial driver whose privilege to drive a commercial motor vehicle has been cancelled or denied pursuant to this section may, following any applicable revocation period, apply for another type or class of driver's license in accordance with section 42-2-104, as long as there is no other statutory reason to deny such person such a license.



§ 42-2-405.5. Violations of out-of-service order

(1) A person who operates a commercial motor vehicle in violation of an out-of-service order commits a class 1 traffic misdemeanor.

(2) No court shall accept a plea of guilty to another offense from a person charged with a violation of subsection (1) of this section; except that the court may accept such a plea upon a good faith representation by the prosecuting attorney that there is not a prima facie case for the original offense.

(3) Upon receipt of notice of a conviction or deferred sentence under subsection (1) of this section, the department shall immediately suspend the commercial driver's license for the maximum period set forth in the United States federal regulations governing violations of out-of-service orders for commercial drivers and section 42-2-403 (1).

(4) Notice of suspension under subsection (3) of this section shall be mailed to the person by the department in compliance with section 42-2-119 (2).

(5) (a) Upon receipt of the notice of suspension, the person may request a hearing in writing if the person has surrendered to the department a commercial driver's license issued by any state. The department, upon notice to the person, shall hold a hearing as soon as practicable at the district office of the department closest to the residence of the person; except that, at the discretion of the department, all or part of the hearing may be conducted in real time by telephone or other electronic means in accordance with section 42-1-218.5.

(b) The only issues at such hearing are whether the driver was convicted of or received a deferred sentence for a violation of subsection (1) of this section and the appropriate length of suspension. If the driver was convicted, the license shall be suspended. The hearing officer may reduce the period of suspension based on findings at the hearing, including without limitation the circumstances of the violation, the prior driving record, and aggravating and mitigating factors. A hearing officer shall not reduce the suspension period below the minimum disqualification period imposed by 49 CFR 383.51.

(c) (I) The order of the hearing officer is the final agency action and may be appealed under section 42-2-135. A petition for judicial review must be filed within thirty-five days after the date of the order.

(II) Judicial review shall be on the record of the hearing without taking additional testimony. If the court finds that the department exceeded its constitutional or statutory authority, made an erroneous interpretation of the law, acted in an arbitrary and capricious manner, or made a determination that is unsupported by the evidence in the record, the court may reverse the department's determination.

(III) The court may grant a stay of the order only upon motion, after a hearing, and upon a finding that there is a reasonable probability that the petitioner will prevail upon the merits and that the petitioner will suffer irreparable harm if the order is not stayed.



§ 42-2-406. Fees - rules

(1) A fee is required for the issuance of a commercial driver's license. The department shall set the fee in accordance with section 42-2-114.5. The department shall transfer the fee to the state treasurer, who shall credit it to the licensing services cash fund created in section 42-2-114.5. The license expires on the birthday of the applicant in the fourth year after its issuance. When issuing a commercial driver's license, the office of the county clerk and recorder shall retain eight dollars and shall forward the remainder to the department for transmission to the state treasurer, who shall credit it to the licensing services cash fund.

(2) The fee for a person eighteen years of age or older for issuance of a minor driver's license that authorizes operation of a commercial motor vehicle upon the highways is the same as for a commercial driver's license issued under subsection (1) of this section. The department shall transfer the fee to the state treasurer, who shall credit it to the licensing services cash fund created in section 42-2-114.5. When issuing a minor driver's license, the office of the county clerk and recorder shall retain eight dollars and shall forward the remainder to the department for transmission to the state treasurer, who shall credit it to the licensing services cash fund created in section 42-2-114.5.

(3) (a) (I) The fee for the administration by commercial driver's license testing units of the driving test for licensing commercial drivers shall not exceed the fee set by rule.

(II) The department shall promulgate rules setting a limit on the amount that may be charged for the administration of the driving test by commercial driver's license testing units for licensing commercial drivers. The rules shall also provide for a lower fee limit for the administration of the driving test to an employee or volunteer of a nonprofit organization that provides specialized transportation services for the elderly and for persons with disabilities, to any individual employed by a school district, or to any individual employed by a board of cooperative services. The department shall promulgate such rules by December 1, 2008, and every three years thereafter.

(b) A fee is required for the administration of driving tests by the department. The department shall set the fee in accordance with section 42-2-114.5; except that the fee for the administration of the driving test to an employee or volunteer of a nonprofit organization that provides specialized transportation services for the elderly and for persons with disabilities, to any individual employed by a school district, or to any individual employed by a board of cooperative services shall not exceed forty dollars.

(c) The department may provide by rule for reduced fees for applicants who are retested after failing all or any part of the driving test.

(d) The department shall forward all fees collected for the administration of driving tests to the state treasurer, who shall credit them to the licensing services cash fund.

(4) An annual license fee is required for a commercial driver's license testing unit. The department shall set the fee in accordance with section 42-2-114.5. The department may provide by rule for reduced license fees for testing units operated by nonprofit organizations that provide specialized transportation services for the elderly and for persons with disabilities, by school districts, or by boards of cooperative services. The provisions of this subsection (4) do not apply to any public transportation system.

(5) An annual license fee is required for a commercial driver's license driving tester. The department shall set the fee in accordance with section 42-2-114.5. The department may provide by rule for reduced license fees for employees or volunteers of nonprofit organizations that provide specialized transportation services for the elderly and for persons with disabilities, for individuals employed by school districts, or for individuals employed by boards of cooperative services. The provisions of this subsection (5) do not apply to any public transportation system.

(6) The department shall forward all fees collected for the issuance of testing unit licenses and driving test licenses under subsections (4) and (5) of this section to the state treasurer, who shall credit the fees to the licensing services cash fund.

(7) Notwithstanding the amount specified for any fee in this section, the executive director of the department by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 42-2-407. Licensing of testing units and driving testers - hearings - regulations

(1) Commercial driver's license driving tests may be performed only by employees of the department or by commercial driver's license driving testers employed by commercial driver's license testing units.

(2) The department is hereby authorized to issue, deny, suspend, or revoke licenses for the operation of commercial driver's license testing units. The department shall furnish all necessary instructions and forms to such testing units.

(3) The department is hereby authorized to issue, deny, suspend, or revoke licenses for commercial driver's license driving testers. The department shall furnish all necessary instructions and forms to such driving testers.

(4) The department shall supervise the activities of testing units and driving testers. The department shall provide for the inspection of testing units. Testing units shall be open for business at reasonable hours to allow inspection of the operations of such testing units.

(5) Testing units shall keep records as required by the department and shall make such records available to the department for inspection.

(6) The department shall require the surrender of the license of any commercial driver's license testing unit or commercial driver's license driving tester upon the suspension or revocation of such license.

(7) Any person aggrieved by the denial of issuance, denial of renewal, suspension, or revocation of a testing unit license or driving tester license shall be entitled to a hearing. Hearings held under this subsection (7) shall be conducted by a hearing officer before the department. Such hearing shall be held within thirty days after a written request for a hearing is received by the department. Such hearing shall be held before a hearing officer of the department and shall be held at the district office of the department which is nearest to the residence of the licensee, unless the hearing officer and the licensee agree that such hearing may be held at some other district office. Such hearing officer may administer oaths and may issue subpoenas for the attendance of witnesses and the production of relevant books, records, and papers at such hearing. The aggrieved person shall not perform any act under the license pending the outcome of such hearing.

(8) The department shall adopt regulations for the administration and operation of commercial driver's license testing units and the conduct of commercial driver's license driving testers.



§ 42-2-408. Unlawful acts - penalty

(1) It is unlawful for any person other than an employee of the department to perform commercial driver's license driving tests, to act as a commercial driver's license testing unit, or to act as a commercial driver's license driving tester unless such person has been duly licensed by the department under the provisions of section 42-2-407.

(2) Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.



§ 42-2-409. Unlawful possession or use of a commercial driver's license

(1) (a) A person shall not have in his or her possession a lawfully issued commercial driver's license knowing that the license has been falsely altered by means of erasure, obliteration, deletion, insertion of new information, transposition of information, or any other means so that the license in its altered form falsely appears or purports to be in all respects an authentic and lawfully issued license.

(b) A person shall not fraudulently obtain a commercial driver's license.

(c) A person shall not have in his or her possession a paper, document, or other instrument that falsely appears or purports to be in all respects a lawfully issued and authentic commercial driver's license knowing that the instrument was falsely made and was not lawfully issued.

(d) A person shall not display, or represent as being his or her own, a commercial driver's license that was lawfully issued to another person.

(e) A person shall not fail or refuse to surrender to the department upon its lawful demand a commercial driver's license issued to the person that has been suspended, revoked, or cancelled by the department. The department shall notify in writing the district attorney's office in the county where the violation occurred of all violations of this paragraph (e).

(f) A person shall not permit the unlawful use of a commercial driver's license issued to the person.

(g) A person shall not photograph, photostat, duplicate, or in any way reproduce a commercial driver's license or facsimile thereof for the purpose of distribution, resale, reuse, or manipulation of the data or images contained in the commercial driver's license unless authorized by the department or otherwise authorized by law.

(2) A person who violates a provision of subsection (1) of this section commits a misdemeanor and shall be punished as follows:

(a) Imposition of a fine of not less than five hundred dollars and not more than one thousand dollars for a first offense; or(b) Imposition of a fine of not less than one thousand dollars and not more than two thousand dollars for a second or subsequent offense within five years after the first offense.

(3) (a) Upon receipt of a notice of conviction under this section, the department shall permanently revoke the person's right to receive a commercial driver's license.

(b) A notice of revocation under this section shall be mailed to the person by the department in compliance with section 42-2-119 (2).

(c) Upon receipt of the notice of revocation, the person or the person's attorney may request a hearing in writing. The department, upon notice to the person as provided in section 42-2-119 (2), shall hold a hearing as soon as practicable at the district office of the department closest to the residence of the person; except that, at the discretion of the department, all or part of the hearing may be conducted in real time by telephone or other electronic means in accordance with section 42-1-218.5.

(d) The order of the hearing officer is the final agency action and may be appealed under section 42-2-135. A petition for judicial review must be filed within thirty-five days after the date of the order.

(4) A court shall not accept a plea of guilty to another offense from a person charged with a violation of this section; except that the court may accept a plea of guilty to another offense upon a good faith representation by the prosecuting attorney that the attorney cannot establish a prima facie case if the defendant is brought to trial on the original offense.






Part 5 - Colorado Road and Community Safety Act

§ 42-2-501. Short title

This part 5 may be known and cited as the "Colorado Road and Community Safety Act".



§ 42-2-502. Legislative declaration

The purpose of this part 5 is to authorize an individual to qualify for a driver's license, minor driver's license, instruction permit, or identification card despite the individual not being lawfully present or being temporarily lawfully present in the United States. This part 5 is not intended to change other qualifications, requirements, or consequences of holding the document under parts 1 to 3 of this article, article 7 of this title, or any other provision of law. The suspension or revocation of driving privileges, the required fees, financial responsibility requirements, rules of the road, administrative procedures and hearings, qualifications for a driver's license, violations and penalties, and other provisions that apply to driver's licenses, minor driver's licenses, instruction permits, and identification cards are not intended to be affected by this part 5.



§ 42-2-503. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Identification document" means a driver's license, minor driver's license, instruction permit, or identification card issued by the department of revenue under parts 1 and 3 of this article.

(2) "Proof of return filing" means the document issued under section 39-21-113 (4)(b), C.R.S., that certifies that the applicant filed a Colorado resident income tax return.

(3) "Temporarily present" means a person whose authority to lawfully remain in the United States is temporary and who qualifies for a temporary identification document card under Pub.L. 109-13, Division B, Title II, sec. 202 (c)(2)(C).



§ 42-2-504. Applicability

(1) This part 5 applies to identification documents for individuals who are not citizens of the United States and who do not have permanent residency status.

(2) Other provisions. Parts 1 to 4 of this article and article 7 of this title apply to identification documents issued under this part 5, but this part 5 supercedes parts 1 to 3 of this article and article 7 of this title for identification documents issued in compliance with this part 5.

(3) Commercial driver's licenses. This part 5 does not authorize the issuance of a commercial driver's license or commercial driving learner's permit under part 4 of this article to a person who is not lawfully present in the United States.



§ 42-2-505. Identification documents - individuals not lawfully present

(1) Documents issued. An individual who is not lawfully present may apply for an identification document in accordance with this part 5. The department shall issue an identification document to an applicant who:

(a) Qualifies for the document applied for except for qualifications that conflict with this section; and

(b) (I) Signs an affidavit that the applicant is currently a resident and presents proof of return filing for the immediately preceding year and evidence of residence in Colorado that conforms to the standards of Pub.L. 109-13, Division B, Title II, sec. 201 et seq. or any rules promulgated under Pub.L. 109-13, Division B, Title II, sec. 201 et seq.; or(II) Signs an affidavit that the applicant has continuously been a resident in Colorado for the immediately preceding twenty-four months and presents evidence of residence in Colorado for the immediately preceding twenty-four months that conforms to the standards of Pub.L. 109-13, Division B, Title II, sec. 201 et seq. or any rules promulgated under Pub.L. 109-13, Division B, Title II, sec. 201 et seq.; and

(c) Documents an individual taxpayer identification number issued by the United States internal revenue service; and

(d) Affirms in an affidavit signed by the applicant that the applicant has applied to be lawfully present within the United States or will apply to be lawfully present as soon as the applicant is eligible; and

(e) Presents one of the following from the applicant's country of origin:

(I) A passport;(II) A consular identification card; or(III) A military identification document.

(2) Document contents. (a) On an identification document issued under this section, the department shall place the phrase "Not valid for federal identification, voting, or public benefit purposes" clearly displayed on the face and incorporated into the machine readable zone. The department may use a substantially similar phrase if required by federal law.

(b) The department shall design the identification document issued under this section to be distinguishable from another identification document issued under this article in compliance with federal law.

(3) Graduated driver's license requirements. To be issued a minor driver's license under this section, an applicant who is under eighteen years of age must comply with section 42-2-104 (4).



§ 42-2-506. Identification documents - individuals temporarily lawfully present

(1) An individual who is temporarily present in the United States may apply for an identification document under this section. The department shall issue an identification document if:

(a) The individual:

(I) Qualifies for the document applied for except for qualifications that conflict with this section; and

(II) Produces documents that satisfy the department that the individual is lawfully present in the United States; and

(b) The federal government confirms the individual's status, including electronically through the SAVE system.



§ 42-2-507. Taxpayer identification number - confidentiality

The department shall keep the applicant's individual taxpayer identification number confidential and shall not place it on the applicant's document; except that this confidentiality requirement does not extend to the state child support enforcement agency, the department, or a court of competent jurisdiction when requesting information in the course of activities authorized under article 13 of title 26, C.R.S., or article 14 of title 14, C.R.S.



§ 42-2-508. Fees - rule

The department may promulgate a rule imposing an additional fee for issuance of a document issued under this part 5 to cover the direct and indirect cost of implementing this part 5. The department shall set the fee in accordance with section 42-2-114.5 (2). The department shall transfer the fees to the state treasurer, who shall credit the fees to the licensing services cash fund, created in section 42-2-114.5 (1).



§ 42-2-509. Renewal

An identification document issued under this part 5 expires three years after issuance. The holder of the document must apply for renewal to continue to hold a valid identification document.



§ 42-2-510. Peace officers - arrest authority

An immigration status violation is a federal offense. A peace officer is not authorized to arrest an individual merely for possessing an identification document issued under this part 5.



§ 42-2-511. Driving test - third-party option - definition

(1) As used in this section, "driving test" means the demonstration of ordinary and reasonable care in the operation of a motor vehicle in accordance with section 42-2-111.

(2) To use the procedure set forth in subsection (3) of this section, an applicant for an identification document must fulfill the applicable requirements of this part 5 and part 1 of this article other than the driving test.

(3) If an applicant for an identification document under this part 5 fails the driving test, the applicant may retake the driving test from a vendor approved by the department to conduct the test. If the applicant passes the driving test within sixty days after failing the driving test, the applicant may reopen the application for a driver's license at any office authorized to issue identification documents to the applicant. To be issued the license under this part 5, the applicant must present evidence of passing the test.






Part 6 - Commercial Driving Schools

§ 42-2-601. Definitions

As used in this part 6, unless the context otherwise requires:(1) "Commercial driving instructor" means an individual who has been employed by a commercial driving school.

(2) "Commercial driving school" means any business or any person who, for compensation, provides or offers to provide instruction in the operation of a motor vehicle, with the exceptions of secondary schools and institutions of higher education offering programs approved by the department of education and private occupational schools offering programs approved by the private occupational school division. The term shall not include any motorcycle operator safety training program established pursuant to section 43-5-502.

(3) "Department" means the department of revenue.



§ 42-2-602. Equipment of vehicles

(1) Every motor vehicle used by a commercial driving school in the conduct of its course of driver training shall be equipped as follows:

(a) The vehicle shall be equipped as provided in article 4 of this title 42.

(b) The vehicle shall be equipped with dual controls on the foot brake that will enable the commercial driving instructor to bring the car under control in case of emergency.

(c) The vehicle shall have an outside rear vision mirror on the commercial driving instructor's side of the vehicle.

(d) The vehicle shall be equipped with four-way emergency flashers.

(e) The vehicle shall be equipped with seat belts for the operator of the vehicle and for the commercial driving instructor.



§ 42-2-603. Rules

(1) The department is authorized to promulgate rules as necessary to carry out the provisions of this part 6.

(2) Specifically, the department shall have power to adopt rules upon the following matters:

(a) Prescribe the content of courses of instruction;

(b) Prescribe the type of equipment to be used in said courses of instruction;

(c) Prescribe records to be kept by a commercial driving school;

(d) Prescribe the form of contracts and agreements used by commercial driving schools.

(3) In adopting the rules, the department shall use the guidelines concerning commercial driving schools promulgated by the United States department of transportation.

(4) Rules adopted pursuant to this section shall be adopted in accordance with section 24-4-103.



§ 42-2-604. Violations - penalty

Any person who violates any of the provisions of this part 6 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than thirty days, or by both fine and imprisonment.












Taxation

Article 3 - Registration, Taxation, and License Plates

Part 1 - Registration and Taxation

§ 42-3-101. Legislative declaration

(1) The general assembly declares that its purpose in enacting this article is to implement by law the purpose and intent of section 6 of article X of the state constitution, wherein it is provided that "The general assembly shall enact laws classifying motor vehicles and also wheeled trailers, semitrailers, trailer coaches, and mobile and self-propelled construction equipment, prescribing methods of determining the taxable value of such property, and requiring payment of a graduated annual specific ownership tax thereon, which tax shall be in lieu of all ad valorem taxes upon such property; ...".

(2) The general assembly further declares that it intends to classify in this article the personal property so specified, to prescribe methods by which the taxable value of such classified property shall be determined, to require payment of a graduated annual specific ownership tax upon each item of such classified personal property, and to provide for the administration and collection of such tax, and for the apportionment and distribution of the revenue derived therefrom.



§ 42-3-102. Periodic registration - rules

(1) The department may establish by rule a periodic vehicle registration program whereby certain vehicles shall be registered at:

(a) Subject to the provisions of subsection (3) of this section, twelve-month intervals, in which case the registration of such vehicles shall expire on the last day of the month of each twelve-month registration period;

(b) Five-year intervals upon payment of a five-year registration fee and any five-year specific ownership tax that may be due. An owner of any of the following motor vehicles may elect a five-year registration pursuant to this paragraph (b), which registration shall expire on the last day of the last month of each five-year registration period:

(I) A utility trailer; or(II) Special mobile machinery.

(2) (a) Except for motor vehicles of model year 1981 or older and except for motorcycles of any model year, the department may register motor vehicles at two-year intervals upon payment of a two-year registration fee and a two-year specific ownership tax. The owner of a motor vehicle that is eligible as determined by the department for two-year registration may elect a two-year registration pursuant to this subsection (2), which registration shall expire on the last day of the last month of each two-year registration period.

(b) This subsection (2) shall not apply to class A property that is registered through the international registration plan. Such vehicles shall continue to be registered every twelve months.

(3) (a) The department may register vehicles at intervals of less than one year upon payment of the appropriate registration fee and specific ownership tax in order to allow the owner of more than one vehicle to provide for the owner's vehicle registrations to expire simultaneously. The owner of a vehicle that is eligible as determined by the authorized agent may elect a registration pursuant to this subsection (3). The department may adopt such rules as deemed necessary for the administration of this subsection (3).

(b) This subsection (3) shall not apply to class A property that is registered through the international registration plan. Such vehicles shall continue to be registered every twelve months.

(4) (a) (I) In lieu of registering under subsections (1) to (3) of this section, an applicant may register a commercial trailer or semitrailer under this paragraph (a) if:

(A) The trailer or semitrailer qualifies as Class A personal property;

(B) The owner is based outside Colorado in accordance with the international registration plan; and(C) The owner complies with this section and sections 42-3-107 (28) and 42-3-313.

(II) A trailer or semitrailer registration issued under this subsection (4) does not expire except when the vehicle changes ownership in accordance with this article. The registration expires upon the sale or transfer of the trailer or semitrailer.

(III) The department shall issue a license plate to a trailer or semitrailer registered under this paragraph (a), but a validating sticker or tab is not issued nor required for the license plate.

(b) (I) In lieu of registering under subsections (1) to (3) of this section, an applicant may register a commercial trailer or semitrailer under this paragraph (b) if:

(A) The trailer or semitrailer qualifies as Class A personal property;

(B) The owner is based in Colorado in accordance with the international registration plan;

(C) The trailer or semitrailer is in at least its tenth year of service; and(D) The owner complies with this section and sections 42-3-107 (28) and 42-3-313.

(II) A trailer or semitrailer registration issued under this paragraph (b) does not expire except when the vehicle changes ownership in accordance with this article. The registration expires upon the sale or transfer of the trailer or semitrailer.

(III) The department shall issue a license plate to a trailer or semitrailer registered under this paragraph (b), but a validating sticker or tab is not issued nor required for the license plate.

(c) Upon the sale or transfer of ownership of a trailer or semitrailer registered under this section, the owner shall notify the department of the sale or transfer. Upon registering a trailer or semitrailer under this section, the department shall notify the owner of this provision. The department shall also notify the public of the requirements of this section on its web page.

(d) Notwithstanding any other provision of this article or article 6 of this title, a person may register a trailer or semitrailer under this subsection (4) with a valid certificate of title from another jurisdiction of the United States without filing for a certificate of title in Colorado.

(e) The department shall issue a report to the transportation legislation review committee created in section 43-2-145, C.R.S., by July 1, 2014, detailing the number of trailers and semitrailers registered under paragraphs (a) and (b) of this subsection (4) and making recommendations as to the cost-effectiveness of the permanent registration.



§ 42-3-103. Registration required - exemptions

(1) (a) Within sixty days after purchase, every owner of a motor vehicle, trailer, semitrailer, or vehicle that is primarily designed to be operated or drawn upon any highway of this state or any owner of a trailer coach or of special mobile machinery whether or not it is operated on the highways, shall register such vehicle with the department. A person who violates this subsection (1) commits a class B traffic infraction.

(b) This subsection (1) does not apply to the following:

(I) A bicycle, electrical assisted bicycle, or other human-powered vehicle;

(II) Vehicles specifically exempted by section 42-3-104; and

(III) Any vehicle whose owner is permitted to operate it under provisions of this article concerning lienholders, manufacturers, dealers, nonresidents, and fleet owners.

(c) A person who violates this subsection (1) two or more times in five years commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) An owner of a foreign vehicle operated within this state for the transportation of persons or property for compensation or for the transportation of merchandise shall register such vehicle and pay the same fees and tax required by this article with reference to like vehicles. This provision shall not be construed to require registration or reregistration in this state of any motor vehicle, truck, bus, trailer, semitrailer, or trailer coach that is used in interstate commerce, but registration or reregistration shall be required in accordance with or to the extent that reciprocity exists between the state of Colorado and a foreign country or another state, territory, or possession of the United States.

(3) Every nonresident person who operates a business within this state and owns and operates in such business any motor vehicle, trailer, semitrailer, or trailer coach within this state shall be required to register each such vehicle and pay the same fees and tax therefor as are required with reference to like vehicles owned by residents of this state. This provision shall not be construed to require registration or reregistration in this state of any motor vehicle, trailer, or trailer coach that is used in interstate commerce, but registration or reregistration shall be required in accordance with or to the extent that reciprocity exists between the state of Colorado and a foreign country or another state, territory, or possession of the United States.

(4) (a) Within ninety days after becoming a resident of Colorado, an owner of a motor vehicle required to be registered by subsection (1) of this section shall register such vehicle with the department, irrespective of such vehicle being registered within another state or country. A person who violates this paragraph (a) is subject to the penalties provided in sections 42-6-139 and 43-4-804 (1)(d), C.R.S.

(b) Within forty-five days after the owner has returned to the United States, the provisions of this title relative to the registration of motor vehicles and the display of number plates shall not apply to motor vehicles registered with and displaying plates issued by the armed forces of the United States in foreign countries for vehicles owned by military personnel.

(c) (I) Notwithstanding paragraph (a) of this subsection (4) and section 42-1-102 (62) and (81), a nonresident shall be exempt from registering a motor vehicle owned by such person if the motor vehicle is a private passenger vehicle weighing less than sixty-five hundred pounds and the person is:

(A) A nonresident, gainfully employed within the boundaries of this state, who uses a motor vehicle in commuting daily from such person's home in another state to and from such person's place of employment within this state; or(B) A nonresident student who is enrolled in a full-time course of study at an institution of higher education located within this state, if the motor vehicle owned by such person displays a valid nonresident student identification tag issued by the institution where the student is enrolled.

(II) Any person who is exempt from the provisions of this title concerning the registration of a motor vehicle pursuant to this paragraph (c) shall comply with the applicable provisions of the motor vehicle registration laws of such person's state of residence.

(III) This paragraph (c) shall apply only if the state in which the owner resides extends the same privileges to Colorado residents gainfully employed or enrolled in an institution of higher education within the boundaries of that state.

(5) The provisions of this title concerning the registration of motor vehicles and the display of number plates or of other identification shall not apply to manufactured homes.



§ 42-3-104. Exemptions - specific ownership tax - registration - domicile and residency - rules - definitions

(1) Only those items of classified personal property that are owned by the United States government or an agency or instrumentality thereof, by the state of Colorado or a political subdivision thereof, or by a service member either individually or jointly with a dependent shall be exempt from payment of the annual specific ownership tax imposed in this article.

(2) An item of classified personal property that is leased by the state of Colorado or a political subdivision thereof may be exempted by the department from payment of the annual specific ownership tax imposed in this article if the agreement under which such item is leased is first submitted to the department and approved by it. Such item shall remain exempt only if used and operated in strict conformance with the terms of such approved agreement.

(3) Registration shall not be required for the following:

(a) Vehicles owned by the United States government or by an agency thereof;

(b) Fire-fighting vehicles;

(c) Police ambulances and patrol wagons;

(d) Farm tractors and implements of husbandry designed primarily for use and used in agricultural operations;

(e) Special mobile machinery used solely on property owned or leased by the owner of such machinery and equipment and not operated on the public highways of the state, if the owner lists all of the machinery or equipment for assessment and taxation under part 1 of article 5 of title 39, C.R.S.;

(f) Special mobile machinery not operated on the highways of this state owned by a public utility and taxed under article 4 of title 39, C.R.S.

(4) At the request of the appropriate authority, motor vehicles owned and operated by the state of Colorado or any agency or institution thereof or by a town, city, county, or city and county may be assigned, in lieu of the distinct registration number specified in this article, a special registration number indicating that such vehicle is owned and operated by the state of Colorado or any agency or institution thereof or by a town, city, county, or city and county, but only one such special registration number shall be assigned to each vehicle. An application for the special registration provided in this section that is made by the state of Colorado or any agency or institution thereof shall be made to the department only. An application for the special registration provided in this section that is made by any town, city, county, or city and county shall be made only to the authorized agent in the county wherein the applicant local government entity is located, and any such special registration shall be obtained directly from such authorized agent. Special registrations obtained under this subsection (4) shall be renewed annually pursuant to the requirements prescribed by the department.

(5) One Class B or Class C motor vehicle weighing less than sixteen thousand pounds empty weight owned by a person who is a veteran and has established rights to benefits under the provisions of Public Law 663, 79th Congress, as amended, and Public Law 187, 82nd Congress, as amended, or is a veteran of the armed forces of the United States who incurred a disability and is receiving compensation from the veterans administration or any branch of the armed forces of the United States for a fifty percent or more, service-connected, permanent disability, or for loss of use of one or both feet or one or both hands, or for permanent impairment or loss of vision in both eyes that constitutes virtual blindness shall be exempt from the imposition of the annual specific ownership tax imposed by this article. Only one such Class B or Class C motor vehicle per veteran shall be exempted.

(6) One Class B or Class C motor vehicle weighing less than sixteen thousand pounds empty weight owned by a natural person who, while serving in the armed forces of the United States, was incarcerated by an enemy of the United States during armed conflict with the United States or who survived the attack on Pearl Harbor shall be exempt from the imposition of the annual specific ownership tax imposed by this article. Only one such Class B or Class C motor vehicle per former prisoner of war shall be exempted. A person who survived the attack on Pearl Harbor shall be exempt from the imposition of specific ownership tax under this subsection (6) only if the person qualifies for a survivor's of the attack on Pearl Harbor license plate issued pursuant to section 42-3-213 (6).

(7) Those items of classified personal property that are owned or leased by an individual or organization that is exempt from payment of Colorado ad valorem taxes shall be exempt from imposition of the annual specific ownership tax imposed by this article.

(8) Either one Class B or one Class C motor vehicle weighing less than sixteen thousand pounds empty weight owned by a natural person who received a purple heart or medal of valor and who is authorized to use the purple heart or military valor special license plate pursuant to section 42-3-213 shall be exempt from the imposition of the annual specific ownership tax imposed by this article. Only one such Class B or Class C motor vehicle per purple heart or medal of valor recipient shall be exempted.

(9) (a) Notwithstanding that a service member has registered to vote in Colorado or paid or not paid taxes in the service member's state of residence, personal property owned by the service member, either individually or jointly with a dependent, while the service member is a resident of another state but domiciled in Colorado in compliance with military orders, shall be exempt from the imposition of the annual specific ownership tax imposed by this article.

(b) The personal property of a service member who is a resident of another state but domiciled in Colorado in compliance with military orders shall be not be deemed to be located in, be present in, or have a situs in the local jurisdiction of Colorado.

(c) A service member shall neither lose nor acquire residency or domicile in Colorado for the purpose of taxation, with regard to personal property of the service member in any tax jurisdiction of Colorado, if the domicile is in compliance with military orders.

(d) The residency of a service member shall not be established solely for the purpose of taxation. A service member shall be deemed to be a resident of Colorado when the service member is not domiciled in Colorado if the domicile is in compliance with military orders and the service member is a resident as defined by section 42-1-102 (81).

(e) For the purpose of voting in a federal, state, or local election, a service member who is in Colorado in compliance with military orders shall not:

(I) Be deemed to have lost residence or domicile in another state regardless of whether the person intends to return to the other state;

(II) Be deemed to have acquired residence or domicile in another state; or(III) Be deemed to become a resident of another state.

(f) The executive director of the department may issue forms and promulgate rules necessary to implement this subsection (9).

(10) For the purposes of this section:

(a) "Dependent" means a service member's spouse, child, or an individual for whom the service member has provided more than one-half of the individual's support for at least one hundred eighty days immediately preceding an application for specific ownership tax exemption.

(b) "Service member" means a member of the United States armed forces.

(11) A Class A commercial vehicle that was registered in Colorado under the international registration plan, subsequently registered in another state, and then reregistered in Colorado is not subject to the specific ownership tax or registration fees during the period of time that the motor vehicle was registered in another state; except that the owner of a motor vehicle with an apportioned registration may be liable for the portion of the miles traveled in Colorado.



§ 42-3-105. Application for registration - tax

(1) (a) Application for the registration of a vehicle required to be registered under this article shall be made by the owner or the owner's agent and, if applicable, simultaneously with the application for certificate of title, as required by this section. The application for registration, which shall be in writing and signed by the owner of the vehicle or the owner's duly authorized agent, shall include:

(I) The name of the applicant;

(II) The name and correct address of the owner determined pursuant to section 42-6-139, designating the county, school district, and city or town within the limits of which the owner resides;

(III) A description of the motor vehicle in a form required by the department;

(IV) The purpose for which the vehicle is used;

(V) Whether the vehicle is a commercial vehicle;

(VI) The notice described in subsection (2) of this section;

(VII) Whether the applicant requests that the department should, if it approves the application, mail to the owner the license plate required under this article; and

(VIII) Any other pertinent information as required by the department, including but not limited to a class B, class C, class D, or class F vehicle owner's or registrant's personal identification number as provided on a state-issued driver's license or assigned by the department.

(b) An application for new registration of a vehicle shall include the primary body color of the motor vehicle. A motor vehicle registration application submitted in person to an authorized agent or department office for a previously registered motor vehicle shall include the primary body color of the motor vehicle.

(c) (I) Except as provided in subsection (1)(c)(I.5) of this section, the department may require those vehicle-related entities specified by rule to verify information concerning any vehicle through the physical inspection of the vehicle. The information required to be verified by a physical inspection must include:

(A) The vehicle identification number or numbers;

(B) The make of vehicle;

(C) The vehicle model;

(D) The type of vehicle;

(E) The year of manufacture of such vehicle;

(F) The primary body color of such vehicle;

(G) The type of fuel used by such vehicle;

(H) The odometer reading of such vehicle; and

(I) Such other information as required by the department.

(I.5) The department shall not require a physical inspection as a condition for registration of a vehicle if:

(A) The applicant for a new registration for the vehicle presents either a copy of a manufacturer's certificate of origin or a purchase receipt from the dealer or the out-of-state seller from whom the applicant purchased the vehicle and either document indicates that the applicant purchased the vehicle as new; or(B) At the time of application, the vehicle is currently registered in another county of the state.

(II) For the purposes of this subsection (1)(c), "vehicle-related entity" means an authorized agent, designated employee of an authorized agent, any Colorado law enforcement officer, any licensed Colorado dealer, any licensed inspection and readjustment station, or any licensed diesel inspection station.

(d) (I) The department or its authorized agents shall not register a motor vehicle or low-power scooter unless the applicant has a complying motor vehicle insurance policy pursuant to part 6 of article 4 of title 10, C.R.S., or a certificate of self-insurance in full force and effect as required by sections 10-4-619 and 10-4-624, C.R.S. The requirements of this paragraph (d) apply only to motor vehicles classified as Class C personal property under section 42-3-106 (2)(c), to light trucks that do not exceed sixteen thousand pounds empty weight, to sports utility vehicles that are classified as Class B personal property under section 42-3-106 (2)(b), or to low-power scooters. The applicant shall provide the department or its authorized agents with the proof of insurance certificate or insurance identification card provided to the applicant by the applicant's insurer pursuant to section 10-4-604.5, C.R.S., or provide proof of insurance in such other media as is authorized by the department. Nothing in this paragraph (d) shall be interpreted to preclude the department from electronically transmitting insurance information to designated agents pursuant to section 42-7-604 for the purpose of ensuring compliance with mandatory insurance requirements.

(II) Any person who knowingly provides fraudulent information or documents under subparagraph (I) of this paragraph (d) to obtain registration of a motor vehicle or low-power scooter is guilty of a misdemeanor and is subject to the criminal and civil penalties provided under section 42-6-139 (3) and (4).

(e) The department shall establish a set of standard color descriptions for use in identifying the primary body color of a motor vehicle. An application that specifies the primary body color shall use the standard color descriptions of the department to identify the primary body color of the motor vehicle.

(f) The owner of a motor vehicle that is required to be registered under this article need not comply with subparagraph (I) of paragraph (d) of this subsection (1) if such owner signs and submits to the department in compliance with this paragraph (f) a written statement of nonuse. Such written statement of nonuse shall include:

(I) The name, date of birth, driver's license number, and address of the motor vehicle's owner;

(II) The make, year, and vehicle identification number of the motor vehicle;

(III) The time period during which such vehicle will not be operated and a statement that the owner is neither operating such vehicle nor permitting any other person to operate such vehicle during the time period stated; and

(IV) Proof that the owner currently has insurance coverage under subparagraph (I) of paragraph (d) of this subsection (1).

(2) Upon applying for registration, the owner of a motor vehicle or low-power scooter shall receive a written notice printed on the application for registration in type that is larger than the other information contained on the application for registration. The department shall advise the applicant in the notice that motor vehicle insurance or operator's coverage is compulsory in Colorado, that noncompliance is a misdemeanor traffic offense, that the minimum penalty is a five-hundred-dollar fine, that the maximum penalty is one year's imprisonment and a one-thousand-dollar fine, and that the owner is required as a condition of registering the vehicle to either:

(a) Sign a statement of nonuse under paragraph (f) of subsection (1) of this section; or(b) Provide proof of insurance under paragraph (d) of subsection (1) of this section.

(3) The owner of such vehicle or the owner's agent shall, upon filing the application for registration, pay such fees as are prescribed by sections 42-3-304 to 42-3-306, together with the annual specific ownership tax on the motor vehicle, trailer, semitrailer, or trailer coach for which the license is to be issued.

(4) (a) A motor vehicle dealer or used motor vehicle dealer licensed under article 6 of this title may act as an authorized agent of the department for the purposes of compliance with this section and collection of fees required for the registration of low-power scooters required by this article. When the owner of the low-power scooter complies with this section, the dealer shall forward to the department an affidavit swearing that the owner has insurance, the statement required by subsection (2) of this section, and the fees required by part 3 of this article for the registration of a low-power scooter.

(b) Notwithstanding any provision of law to the contrary, in a civil action for damages or indemnification resulting from the operation of a motor vehicle, a motor vehicle dealer, used motor vehicle dealer, or employee thereof shall not be liable for an act or omission arising as a result of the dealer or employee performing the functions of an agent pursuant to this subsection (4).

(c) Upon finding a pattern of failure to comply with the requirements of paragraph (a) of this subsection (4), the department may withdraw a motor vehicle dealer's or used motor vehicle dealer's authorization to act as an agent of the department.



§ 42-3-106. Tax imposed - classification - taxable value

(1) The owner of each item of classified personal property shall pay an annual specific ownership tax unless exempted by this article. Such specific ownership tax shall be annually computed in accordance with section 42-3-107 in lieu of all annual ad valorem taxes.

(2) For the purpose of imposing graduated annual specific ownership taxes, the personal property specified in section 6 of article X of the state constitution is classified as follows:

(a) Every motor vehicle, truck, laden or unladen truck tractor, trailer, and semitrailer used in the business of transporting persons or property over any public highway in this state as an interstate commercial carrier for which an application is made for apportioned registration, regardless of base jurisdiction, shall be Class A personal property.

(b) Every truck, laden or unladen truck tractor, trailer, and semitrailer used for the purpose of transporting property over any public highway in this state and not included in Class A shall be Class B personal property; except that multipurpose trailers shall be Class D personal property.

(c) Every motor vehicle not included in Class A or Class B shall be Class C personal property.

(d) Every utility trailer, camper trailer, multipurpose trailer, and trailer coach shall be Class D personal property.

(e) Every item of special mobile machinery, except power takeoff equipment, that is required to be registered under this article is Class F personal property. If a farm tractor, meeting the definition of special mobile machinery, is used for any purpose other than agricultural production for more than a seventy-two-hour period at the site where it is used for nonagricultural purposes, it is Class F personal property, but it is granted a prorated registration under section 42-3-107 to cover the use. The authorized agent shall notify the owner of the farm tractor of the prorated registration. Storing a farm tractor at a site does not give rise to a presumption that the tractor was used for the same purposes that other equipment is used for at the site.

(3) (a) An owner of a vehicle shall not permanently attach to the vehicle mounted equipment unless:

(I) The owner applies for registration of the mounted equipment to the authorized agent in the county where the equipment is required to be registered within twenty days after the equipment is mounted to the vehicle; or(II) The mounted equipment is power takeoff equipment.

(b) The application shall be on forms prescribed by the department and shall describe the equipment to be mounted, including serial number, make, model, year of manufacture, weight, and cost.

(4) The taxable value of every item of classified personal property shall be the value determined for the year of its manufacture or the year it is designated by the manufacturer as a current model, and such determined taxable value shall not change. Regardless of the date of acquisition by an owner, the year of manufacture or the year for which designated by the manufacturer as a current model shall be considered as the first year of service. The maximum rate of specific ownership taxation shall apply to the taxable value in the first year of service, and annual downward graduations from such maximum rate shall apply to such taxable value for the number of later years of service specified for each class of personal property.

(5) Manufactured homes shall not be classified for purposes of imposing specific ownership taxes but shall be subject to the imposition of ad valorem taxes in the manner provided in part 2 of article 5 of title 39, C.R.S.

(6) (a) If a vehicle and the equipment mounted on the vehicle are the same model year:

(I) The owner of the vehicle and the mounted equipment may register both as Class F personal property; or(II) The owner of the vehicle may register the vehicle as Class A, Class B, Class C, or Class D personal property and the mounted equipment may be registered as Class F personal property.

(b) If a vehicle and the equipment mounted on the vehicle are different model years:

(I) The owner of the vehicle shall register the vehicle as Class A, Class B, Class C, or Class D personal property; and

(II) The owner of the vehicle shall register the mounted equipment as Class F personal property.



§ 42-3-107. Taxable value of classes of property - rate of tax - when and where payable - department duties - apportionment of tax collections - definitions - rules - repeal

(1) (a) (I) Except as provided in subparagraph (I.5) of this paragraph (a), the taxable value of every item of Class A or Class B personal property greater than sixteen thousand pounds declared empty vehicle weight shall be the actual purchase price of such property. Such price shall not include any applicable federal excise tax, including the excise tax on the first retail sale of a heavy truck, trailer, or tractor for which the seller is liable, transportation or shipping costs, or preparation and delivery costs. The taxable value of every item of Class A or Class B personal property less than or equal to sixteen thousand pounds declared empty vehicle weight shall be seventy-five percent of the manufacturer's suggested retail price.

(I.5) (A) The taxable value of every item of Class A or Class B personal property greater than sixteen thousand pounds declared empty vehicle weight that meets the definition of category 4, category 4 A, category 4 B, category 4 C, category 7, category 7 A, and category 9 trucks as defined in section 39-22-516.8, C.R.S., is seventy-five percent of the actual purchase price of such property.

(B) This subparagraph (I.5) is repealed, effective December 31, 2026.

(II) For the purposes of this section, the actual purchase price used to set taxable value shall be the price of the vehicle when the vehicle is initially purchased at the retail level by a person who intends to put the vehicle into initial use. The taxable value shall not change for the life of the vehicle.

(III) For the purposes of this section, "actual purchase price" means the gross selling price, including all property traded to the seller in exchange for credit toward the purchase of a vehicle.

(b) Every licensed motor vehicle dealer in Colorado shall furnish on the application for title the manufacturer's suggested retail price and the actual purchase price on each new motor vehicle sold and delivered in Colorado.

(c) If a motor vehicle purchased outside Colorado is registered for the first time in Colorado and neither the manufacturer's suggested retail price nor the actual purchase price is available, the agent of the department shall establish the taxable value of such vehicle through the use of a compilation of values furnished by the department.

(2) The annual specific ownership tax payable on every item of Class A personal property shall be computed in accordance with the following schedule: Year of service Rate of tax First year2.10% of taxable value Second year1.50% of taxable value Third year1.20% of taxable value Fourth year.90% of taxable value Fifth, sixth, seventh, eighth, and ninth years.45% of taxable value or $10,whichever is greater Tenth and each later year$ 3 (3) The owner of any Class A personal property shall file a list with the department describing each item owned, reciting the year of manufacture or model designation, and stating the original sale price of any mounted equipment mounted on or attached to such item after its manufacture or first retail sale. As soon thereafter as practicable, the department shall compute the annual specific ownership tax payable on each item shown on such list and shall send to the owner a statement showing the aggregate amount of specific ownership tax payable by such owner.

(4) In computing the amount of annual specific ownership tax payable on an item of Class A or Class B personal property, the department may take into account the length of time such item may be operated in intrastate or interstate commerce within Colorado, giving due consideration to any reciprocal agreements concerning general property taxation of such item as may exist between Colorado and other states, and also to the number of miles traveled by such item in each state.

(5) The annual specific ownership tax on Class A personal property shall become due and payable to the department on the last day of the month at the end of each twelve-month registration period and shall be renewed, upon application by the owner and payment of required fees, no later than one month after the date of expiration.

(6) The aggregate amount of specific ownership taxes to be collected by the department on Class A personal property during a registration period shall be apportioned to each county of the state in the proportion that the mileage of the state highway system located within the boundaries of each county bears to the total mileage of the state highway system.

(7) The department shall transmit all specific ownership taxes collected on items of Class A and Class F personal property to the state treasurer and shall advise the treasurer on the last day of each month of the amounts apportioned to each county from the preceding month's collections. The state treasurer shall pay such amounts to the respective treasurers of each county.

(8) (a) Except as provided in paragraph (b) of this subsection (8), the annual specific ownership tax payable on every item of Class B personal property is: Year of service Rate of tax First year2.10% of taxable value Second year1.50% of taxable value Third year1.20% of taxable value Fourth year.90% of taxable value Fifth, sixth, seventh, eighth, and ninth years.45% of taxable value or $10,whichever is greater Tenth and each later year$ 3 (b) (I) In lieu of paying the specific ownership tax required in paragraph (a) of this subsection (8), an owner who qualifies may pay ownership tax under this paragraph (b). The specific ownership tax payable on Class B personal property under sixteen thousand pounds empty weight is one dollar for each full year while the owner is a member of the United States armed forces and has orders to serve outside the United States. If the owner serves less than a full year outside the United States, the tax is the amount established by paragraph (a) of this subsection (8), prorated according to the number of months the owner was in the United States.

(II) In order to qualify for the tax rate imposed by this paragraph (b), the owner must:

(A) Show the department military orders to serve outside the United States or any evidence acceptable to the department that the owner served outside the United States; and

(B) File a signed affidavit that the motor vehicle will not be operated on a highway when the tax rate applies.

(III) If a person has already paid taxes at the rate required in paragraph (a) of this subsection (8) but is eligible to pay taxes under this paragraph (b), the department shall credit the person the difference between the rate in paragraph (a) of this subsection (8) and the prorated rate imposed in this paragraph (b) towards the person's specific ownership taxes for succeeding years.

(IV) This paragraph (b) only applies to a motor vehicle that is less than ten model-years old and less than sixteen thousand pounds empty weight.

(9) (a) The taxable value of every item of Class C or Class D personal property shall be eighty-five percent of the manufacturer's suggested retail price, not including applicable federal excise tax, transportation or shipping costs, or preparation and delivery costs.

(b) Every licensed motor vehicle dealer in Colorado shall furnish on the application for title the manufacturer's suggested retail price of each new motor vehicle sold and delivered in Colorado.

(c) If a motor vehicle purchased outside of Colorado is registered for the first time in Colorado and the manufacturer's suggested retail price is not available, the agent of the department shall establish the taxable value of such vehicle through the use of a compilation of values furnished by the department.

(d) The computation of taxable values as set forth in this subsection (9) shall apply to each motor vehicle sold on or after September 1, 1981, and shall not apply to a motor vehicle sold or registered prior to that date.

(10) (a) Except as provided in paragraph (b) of this subsection (10), the annual specific ownership tax payable on every item of Class C personal property is: Year of service Rate of tax First year2.10% of taxable value Second year1.50% of taxable value Third year1.20% of taxable value Fourth year .90% of taxable value Fifth, sixth, seventh, eighth, and ninth years .45% of taxable value Tenth and each later year$ 3 (b) (I) In lieu of paying the specific ownership tax required in paragraph (a) of this subsection (10), an owner who qualifies may pay ownership tax under this paragraph (b). The specific ownership tax payable on Class C personal property is one dollar for each full year while the owner is a member of the United States armed forces and has orders to serve outside the United States. If the owner serves less than a full year outside the United States, the tax is the amount established by paragraph (a) of this subsection (10), prorated according to the number of months the owner was in the United States.

(II) In order to qualify for the tax rate imposed by this paragraph (b), the owner must:

(A) Show the department military orders to serve outside the United States or any evidence acceptable to the department that the owner served outside the United States; and

(B) File a signed affidavit that the motor vehicle will not be operated on a highway when the tax rate applies.

(III) If a person has already paid taxes at the rate required in paragraph (a) of this subsection (10) but is eligible to pay taxes under this paragraph (b), the department shall credit the person the difference between the rate in paragraph (a) of this subsection (10) and the prorated rate imposed in this paragraph (b) towards the person's specific ownership taxes for succeeding years.

(IV) This paragraph (b) only applies to a motor vehicle that is less than ten model-years old.

(11) (a) In lieu of payment of the annual specific ownership tax in the manner specified in subsections (2), (8), and (10) of this section, a person who owns vehicles that are based in Colorado for rental purposes and whose primary business is the rental of such vehicles for periods of less than forty-five days, including renewals, to another person may elect to pay specific ownership tax as authorized in this subsection (11).

(b) To obtain authorization to pay specific ownership tax pursuant to this subsection (11), an owner shall apply to the authorized agent in the county in which the principal place of business of the owner of such rental vehicles in Colorado is located. Such authorization shall apply to all rental vehicles of the owner that satisfy the requirements set forth in this section.

(c) Upon receiving authorization as provided in paragraph (b) of this subsection (11), the owner shall collect from the user of a rental vehicle the specific ownership tax in an amount equivalent to two percent of the amount of the rental payment, or portion thereof, that is subject to the imposition of sales tax pursuant to part 1 of article 26 of title 39, C.R.S. Such specific ownership tax shall be collected on vehicles that are based in Colorado for rental purposes and rented from a place of business in Colorado. No later than the twentieth day of each month, the owner shall submit a report, using forms furnished by the department, to the authorized agent in the county where the vehicles are rented and the remittance for all specific ownership taxes collected for the preceding month. A copy of the report shall be submitted simultaneously by the owner to the department. The department may also require, by rule, the owner to submit a copy of the owner's monthly sales tax collection form to the authorized agent when the owner's monthly report is submitted.

(d) Failure to submit the report or to remit the specific ownership tax collected for the preceding month by the last day of each month shall be grounds for the termination of the right of an owner to pay specific ownership tax under this subsection (11). If an owner fails to remit specific ownership tax received pursuant to this subsection (11), the authorized agent may collect such delinquent taxes in the manner authorized in subsection (21) of this section.

(e) A person who owns vehicles and whose primary business is the rental of such vehicles as specified in paragraph (a) of this subsection (11) shall be exempt from payment of the specific ownership tax at the time of registration if such tax is collected and remitted pursuant to this subsection (11). Such owner shall pay a fee of one dollar per rental vehicle registered at the time of registration. Such fee shall be in addition to other registration fees and shall be distributed pursuant to subsection (22) of this section.

(f) Every person who owns vehicles and whose primary business is the rental of such vehicles as specified in paragraph (a) of this subsection (11) shall register and pay all applicable taxes and fees for all vehicles rented from a place of business located in Colorado. If the owner of such vehicles fails to register or to pay such taxes and fees, the owner shall, upon conviction, be punished by a fine equal to two percent of the annual gross dollar volume of the primary business of such person that is attributable to the rental of vehicles from a place of business in Colorado.

(12) (a) In lieu of payment of the annual specific ownership tax in the manner specified in subsections (2), (8), and (10) of this section, any person who owns vehicles that are based in a state other than Colorado for rental purposes and whose primary business is the rental of such vehicles for periods of less than forty-five days, including renewals, to another person shall pay specific ownership tax as prescribed in this subsection (12).

(b) The owner shall collect from the user of a rental vehicle the specific ownership tax in an amount equivalent to two percent of the amount of the rental payment, or portion thereof, that is subject to the imposition of sales tax pursuant to part 1 of article 26 of title 39, C.R.S. Such specific ownership tax shall be collected on all vehicles based in a state other than Colorado for rental purposes that are rented from a place of business in Colorado. By the twentieth day of each month, the owner shall submit a report, using forms furnished by the department, to the authorized agent in the county where the vehicles are rented, together with the remittance for all specific ownership taxes collected for the preceding month. A copy of the report shall be submitted simultaneously by the owner to the department. The department may also require, by rule, the owner to submit a copy of the owner's monthly sales tax collection form to the authorized agent when the owner's monthly report is submitted.

(c) If any owner fails to remit specific ownership tax received pursuant to this subsection (12), the authorized agent may proceed to collect such delinquent taxes in the manner authorized in subsection (21) of this section.

(d) Every person who owns vehicles and whose primary business is the rental of such vehicles as specified in paragraph (a) of this subsection (12) shall pay all applicable taxes for all vehicles based in a state other than Colorado and rented from a place of business located in Colorado. If the owner of such vehicles fails to pay such taxes, the owner shall, upon conviction, be punished by a fine in an amount equal to two percent of the annual gross dollar volume of the primary business of such person that is attributable to the rental of vehicles from a place of business in Colorado.

(13) The annual specific ownership tax payable on every item of Class D personal property shall be computed in accordance with the following schedule: Year of service Rate of tax First year2.10% of taxable value Second year1.50% of taxable value Third year1.20% of taxable value Fourth year .90% of taxable value Fifth, sixth, seventh, eighth, and ninth years .45% of taxable value Tenth and each later year .45% of taxable value or $ 3,whichever is greater (14) The department shall designate suitable compilations of the manufacturer's suggested retail price or actual purchase price of all items of Class A, Class B, Class C, and Class D personal property and shall provide each authorized agent with copies. Unless the actual purchase price is used as the taxable value, such compilation shall be uniformly used to compute the annual specific ownership tax payable on any item of such classified personal property purchased outside Colorado and registered for the first time in Colorado. Such actual purchase price shall not be used unless the department receives or has received a manufacturer's statement or certificate of origin for such vehicle. The department shall provide continuing supplements of such compilation to each authorized agent in order that the agent may have available current information relative to the manufacturer's suggested retail price of newly manufactured items.

(15) (a) The property tax administrator shall compile and have printed a comprehensive schedule of all vehicles defined and designated as Class F personal property, wherein all such vehicles shall be listed according to make, model, year of manufacture, capacity, weight, and any other terms that serve to describe such vehicles.

(b) Except as provided in paragraph (c) of this subsection (15) for property acquired prior to January 1, 1997, the taxable value of Class F personal property shall be determined by the property tax administrator and shall be either:

(I) The factory list price and, in case any equipment has been mounted on or attached to such vehicle subsequent to its manufacture, the factory list price plus seventy-five percent of the original price of such mounted equipment, exclusive of any state and local sales taxes; or(II) When the factory list price of such vehicle is not available, then seventy-five percent of its original retail delivered price, exclusive of any state and local taxes, and, in case any equipment has been mounted on or attached to such vehicle subsequent to its first retail sale, then seventy-five percent of such original retail delivered price plus seventy-five percent of the original retail delivered price of such mounted equipment, exclusive of any state and local sales taxes; or(III) When neither the factory list price of such vehicle nor the original retail delivered price of the vehicle or any equipment subsequently mounted thereon is ascertainable, then such value as the property tax administrator shall establish based on the best information available to the property tax administrator.

(c) The taxable value of Class F personal property acquired on or after January 1, 1997, shall be determined by the property tax administrator and shall be either:

(I) Eighty-five percent of the manufacturer's suggested retail price and, in case any equipment has been mounted on or attached to such vehicle subsequent to its manufacture, eighty-five percent of the manufacturer's suggested retail price plus eighty-five percent of the manufacturer's suggested retail price of such mounted equipment, exclusive of any state and local sales taxes; or(II) When the manufacturer's suggested retail price of such vehicle is not available, then one hundred percent of its original retail delivered price to the customer, exclusive of any state and local taxes, and, in case any equipment has been mounted on or attached to such vehicle subsequent to its first retail sale, then one hundred percent of such original retail delivered price to the customer plus one hundred percent of the original retail delivered price to the customer of such mounted equipment, exclusive of any state and local taxes; or(III) When neither the manufacturer's suggested retail price of such vehicle nor the original retail delivered price of either the vehicle or any equipment subsequently mounted thereon is ascertainable, then such value as the property tax administrator shall establish based on eighty-five percent of the value set forth in a nationally recognized standard or reference for such figures or, if such a standard or reference for the figures is not available, then on the best information available to the property tax administrator.

(d) By whichever of the above three methods determined, the taxable value of each item of Class F personal property shall be listed opposite its description in the schedule required by this subsection (15) to be compiled by the property tax administrator.

(e) The annual specific ownership tax payable on each item of Class F personal property shall be computed in accordance with the following schedule: Year of service Rate of tax First year2.10% of taxable value Second year1.50% of taxable value Third year1.25% of taxable value Fourth year1.00% of taxable value Fifth year .75% of taxable value Sixth and each later year .50% of taxable value,but not less than $ 5 (f) The authorized agent shall include the value of all equipment that has been mounted on or attached to Class F personal property in the calculation of the annual specific ownership tax. The registrations for such personal property and equipment shall be made available to the county assessor.

(16) (a) In lieu of payment of the annual specific ownership tax in the manner provided in subsection (15) of this section, the owner of special mobile machinery who is an equipment dealer regularly engaged in the sale or rental of special mobile machinery and who rents or leases such equipment to another person in which the owner has not held an interest for at least thirty days may elect to pay specific ownership tax as prescribed in this subsection (16).

(b) Authorization for payment of specific ownership tax under this subsection (16) shall be obtained from the authorized agent in the county in which the owner's principal place of business is located. The owner shall also apply for an identifying decal for each item of equipment to be rented or leased that shall be affixed to the item when it is rented or leased. The owner shall keep records of each identifying decal issued and a description of the item of equipment to which it is affixed. The fee for each identifying decal shall be five dollars, paid upon application to the authorized agent. An identifying decal shall expire when the registration of the special mobile machinery to which it is affixed expires pursuant to section 42-3-114. An identifying decal shall not be issued to special mobile machinery unless the machinery is registered, but a decal may be issued concurrently with the registration and shall expire pursuant to section 42-3-114. The owner shall be required to remove an identifying decal upon the sale or change of ownership of such item of equipment. The fee of five dollars for each identifying decal as required by this section shall be distributed as follows:

(I) Two dollars shall be retained by the authorized agent issuing such decal; and

(II) Three dollars shall be available upon appropriation by the general assembly to fund the administration and enforcement of this section.

(c) (I) Upon receiving authorization under paragraph (b) of this subsection (16), the owner shall collect from the user the specific ownership tax in the amount equivalent to two percent of the amount of the rental or lease payment.

(II) No later than the twentieth day of each month, the owner shall submit a report, using forms furnished by the department, to the authorized agent in each county where the equipment is used, together with the remittance of the taxes collected for the use in the county for the preceding month. The owner shall simultaneously submit a copy of each report to the department. This subparagraph (II) does not apply when modified by subparagraph (III) of paragraph (d) of this subsection (16).

(d) (I) Except as modified by subparagraph (III) of this paragraph (d), the owner shall make the report monthly to the department and to the authorized agent in the county where the equipment is located with a user, even if no specific ownership taxes were collected by the owner in the previous month.

(II) Failure to make such report in a period of sixty days is grounds for the termination of the owner's right to pay the specific ownership taxes on the owner's Class F personal property in the manner provided under this subsection (16). If the owner fails to remit specific ownership taxes received from a renter or lessee during such sixty-day period, the authorized agent may proceed to collect the delinquent taxes in the manner authorized in subsection (21) of this section.

(III) The department shall allow the owner to file the report electronically with the department of revenue either by electronic transmission or by electronically readable media as determined by rule. If the filing is made under this subparagraph (III), the owner need not file with the authorized agent. The department shall make the information in the report available to the authorized agents in the counties where the equipment is rented or used. This subparagraph (III) does not relieve the owner of the requirement to remit payment of the tax to the county in accordance with subparagraph (II) of paragraph (c) of this subsection (16).

(e) The owner of an item of special mobile machinery that is required to be registered for highway use under section 42-3-304 (14) shall be exempt from payment of the specific ownership tax at the time of registration if such tax is collected and remitted under this subsection (16).

(f) (I) If the owner of special mobile machinery who is paying specific ownership tax under this subsection (16) regularly has more than ten pieces of special mobile machinery in the state, the department may issue to the owner a registration period certificate. The owner must present the registration period certificate to the appropriate authorized agent no later than the tenth day after the month when registration of any motor vehicle is required by this article. When so presented, the twelve-month period stated in the registration period certificate governs the date when registration is required for each fleet vehicle owned or leased by the owner.

(II) Notwithstanding any provision of this title, the department may promulgate rules to establish requirements for an owner to register a special mobile machinery fleet that is identified by special license plates or an identifying decal. The department shall not require the plates to have an annual validating tab or sticker. Registration fees payable on the machinery under a multi-year agreement are not discounted below the otherwise applicable annual registration fees.

(III) Special mobile machinery registered under this paragraph (f) or after the issuance of a registration period certificate or the execution of a multi-year agreement are subject to section 42-3-109.

(IV) (A) The owner shall pay the annual registration fees required by sections 42-3-304 to 42-3-306 for special mobile machinery, reduced by twenty-five percent for each elapsed quarter, before applying for the balance of the registration period.

(B) The fees and taxes for special mobile machinery registered under this paragraph (f) prior to the effective date of the registration period certificate or multi-year agreement must be apportioned in the manner required by subparagraph (III) of this paragraph (f).

(C) An authorized agent may issue individual registration number plates, an identifying decal, or certificates upon application by an owner of special mobile machinery or the owner's agent and the payment of a registration fee of seven dollars. Of the seven-dollar fee, three dollars and sixty cents is to be retained by the authorized agent or department issuing the plates, identifying decal, or certificates; forty cents is to be remitted monthly to the department, which shall then transmit it to the state treasurer for credit to the highway users tax fund; and three dollars is available upon appropriation by the general assembly to fund the administration and enforcement of this paragraph (f). The owner or the owner's agent may then affix the plate, identifying decal, or certificate to special mobile machinery purchased or brought into the state pending registration.

(V) An owner issued a registration period certificate under subparagraph (I) of this paragraph (f) may register and pay registration fees and other license fees due for the special mobile machinery no later than the twentieth day of each quarter for all new special mobile machinery delivered into the state during the preceding quarter. The owner shall submit a report identifying new equipment, using forms furnished by the department, to the authorized agent in the county where the machinery was first delivered into the state, together with the remittance for all fees due for the preceding quarter. The owner shall simultaneously submit a copy of each report to the department. The machinery is deemed registered pending the timely filing of the report so long as the machinery displays the numbered plate, identifying decal, or certificate required by the department.

(17) (a) For purposes of this subsection (17), unless the context otherwise requires:

(I) "Owner" means an owner, as defined in section 42-1-102 (66), that owns an item of special mobile machinery. The term includes any person authorized to act on the owner's behalf.

(II) "Prorated specific ownership tax" means the prorated special mobile machinery specific ownership tax assessed pursuant to this subsection (17).

(III) "Special mobile machinery" means every item of Class F personal property described in section 42-3-106 (2)(e) that is required to be registered under section 42-3-103.

(b) In lieu of payment of the annual specific ownership tax in the manner provided in subsection (15) of this section, an owner may apply for and pay prorated specific ownership tax in accordance with this subsection (17).

(c) To be eligible for prorated specific ownership tax, an owner shall have entered into a written contract to perform a service requiring use of the special mobile machinery for which specific ownership tax under this section is required.

(d) (I) An owner who desires prorated specific ownership tax shall submit an application to the department. The application shall include the terms of the owner's service, which shall be evidenced by a copy of the written contract specified in paragraph (c) of this subsection (17) and signed by the owner. The validity of the contract shall be evidenced either by sufficient documentation to substantiate its validity or by the fact that such owner is an established business in Colorado, as shown by registration with the Colorado secretary of state or department of revenue as required by law.

(II) An owner of special mobile machinery that is not registered in Colorado shall submit the application upon the arrival in Colorado of the special mobile machinery for which specific ownership tax under this section is required.

(III) An owner of special mobile machinery that is registered in Colorado shall submit the application when the owner renews the registration of the special mobile machinery for which specific ownership tax under this section is required.

(IV) When satisfied as to the genuineness and regularity of the application submitted, the department shall assess, and the owner shall pay, the prorated specific ownership tax in an amount equal to the annual specific ownership tax that would otherwise be imposed pursuant to subsection (15) of this section, prorated by the number of months during which the owner is expected to use the special mobile machinery in Colorado.

(V) (A) Prorated specific ownership taxes shall be assessed for a period of not less than two months nor more than eleven months in a twelve-month period.

(B) After a prorated specific ownership tax has been assessed and paid, an owner may have the prorated specific ownership tax assessment period adjusted for between two and eleven months upon the owner's request to the department that the owner requires additional time to complete the contract referred to in paragraph (c) of this subsection (17) and upon payment of any additional prorated specific ownership tax pursuant to this subsection (17).

(e) (I) A person who, in an application made under this subsection (17), uses a false or fictitious name or address, knowingly makes a false statement, knowingly conceals a material fact, or otherwise perpetrates a fraud commits a class 2 misdemeanor traffic offense. Such person continues to be liable for any unpaid specific ownership taxes.

(II) A person shall not operate special mobile machinery in Colorado unless the owner has paid the specific ownership tax assessed pursuant to this article, and a person shall not operate special mobile machinery in Colorado after the expiration of the period for which the specific ownership tax was paid. A person who violates this subparagraph (II) is subject to, in addition to any other penalty, an administrative penalty of the lesser of five hundred dollars or double the amount of the specific ownership tax. The penalty may be levied by an authorized agent or a peace officer under the authority granted by section 42-8-104 (2). The violation is to be determined by, paid to, and retained by the municipality or county where the motor vehicle is or should have been registered, subject to judicial review pursuant to rule 106 (a)(4) of the Colorado rules of civil procedure.

(18) (a) The annual specific ownership tax provided in subsection (15) of this section for Class F personal property registered in Colorado shall be determined and collected by the authorized agent in the county in which the owner of such Class F personal property resides.

(b) (I) The owner of any Class F personal property shall, within sixty days after the purchase of new or used Class F personal property, apply for registration with the authorized agent.

(II) No person shall operate Class F personal property unless the property is registered with the authorized agent or exempt from registration pursuant to section 42-3-104 (3).

(c) The property tax administrator shall furnish each authorized agent with a printed copy of the schedule of taxable values of Class F personal property compiled as provided in subsection (15) of this section, and such schedule shall be uniformly used by every authorized agent in computing the amount of annual specific ownership tax payable on any Class F personal property. The property tax administrator shall also furnish continuing supplements of such schedule to each authorized agent in order that the agent may have available current information relative to the taxable value of newly manufactured Class F personal property.

(19) The annual specific ownership tax on each item of Class B, Class C, Class D, and Class F personal property shall become due and payable to the authorized agent in the county where such item is to be registered, shall be paid at the time of registration of such item, and if not paid within one month after the date a registration expires, shall become delinquent.

(20) Except as provided in subsection (27) of this section, it is the duty of each authorized agent to collect the registration fee on every item of classified personal property located in the agent's county when registered and to collect the specific ownership taxes payable on each such item registered, except those items classified as Class A upon which the specific ownership tax is collected by the department and except those items classified as Class F when such tax is collected under subsection (16) of this section, at the time of registration. The failure of any authorized agent to collect the registration fee and specific ownership tax on any item of classified personal property shall not release the owner thereof from liability for the registration of such vehicle.

(21) Each authorized agent shall advise the owner of any item of Class F personal property upon which the annual specific ownership tax is due, by notice mailed to such owner indicating the amount of tax due. If payment is not made, the authorized agent shall report such fact to the county treasurer, who shall thereupon proceed to collect the amount of delinquent tax by distraint, seizure, and sale of the item upon which the tax is payable, in the same manner as is provided in section 39-10-113, C.R.S., for the collection of ad valorem taxes on personal property.

(22) Each authorized agent shall retain, out of the amount of annual specific ownership tax collected on each item of classified personal property, the sum of fifty cents, which sum shall constitute remuneration for the collection of such tax. The sums so retained shall be transmitted to the county treasurer and credited in the manner provided by law. In addition, each authorized agent shall retain, out of the amount of annual specific ownership tax collected on each item of classified personal property, the sum of fifty cents, which sum shall be transmitted to the state treasurer, who shall credit the same to the special purpose account established under section 42-1-211.

(23) Each authorized agent shall transmit to the county treasurer, at least once each week, all specific ownership taxes collected on items of classified personal property, reporting the aggregate amount collected for each class.

(24) (a) Each January, the treasurer of each county shall calculate the percentages that the dollar amount of ad valorem taxes levied in the treasurer's county during the preceding calendar year for county purposes and for the purposes of each political and governmental subdivision located within the boundaries of the treasurer's county were of the aggregate dollar amount of ad valorem taxes levied in such county during the preceding calendar year for said purposes. The percentages so calculated shall be used for the apportionment between the county itself and each political and governmental subdivision located within its boundaries of the aggregate amount of specific ownership tax revenue to be paid over to the treasurer during the current calendar year.

(b) On the tenth day of each month, the aggregate amount of specific ownership taxes on Class A, B, C, D, and F personal property received or collected by the county treasurer during the preceding calendar month shall be apportioned between the county and each political and governmental subdivision located within the boundaries of the county according to the percentages calculated in the manner prescribed in paragraph (a) of this subsection (24), and the respective amounts so determined shall be credited or paid over to the county and each such subdivision.

(c) The fee for the collection of specific ownership taxes having been charged when collected by the authorized agent, the treasurer shall make no further charge against the amount of specific ownership taxes credited or paid over to any political or governmental subdivision located in the treasurer's county.

(d) An insolvent taxing district, as defined in section 32-1-1402 (2), C.R.S., that has increased its mill levy for the purpose of paying for maturing bonds of the district, interest on bonds of the district, or prior deficiencies of the district shall not be entitled to receive any larger proportion of the specific ownership taxes collected in the county in which such district is located as the result of such increase in the district's mill levy. For the purpose of apportioning specific ownership tax revenues in a county, dollar amounts from the levying of ad valorem taxes by an insolvent taxing district located in the county for the purpose of paying for maturing bonds of the district, interest on bonds of the district, or prior deficiencies of the district shall be excluded from the calculation of the percentages required by paragraph (a) of this subsection (24).

(25) A credit shall be allowed for taxes paid on any item of Class A, Class B, Class C, Class D, or Class F personal property if the owner disposes of the vehicle during the registration period or if the owner converts the vehicle from any class of personal property to Class F property. The credit may apply to payments of taxes on a subsequent application by the owner for registration of an item of Class A, Class B, Class C, Class D, or Class F personal property made during the registration period or may be assigned by the owner to the transferee of the property for which taxes were paid; except that, when the transferee is a dealer in new or used vehicles, the transferee shall account to the owner for any assignment of the credit. The credit shall be prorated based on the number of months remaining in the registration period after the transfer and disposal of the vehicle. The calculation for the credit shall be determined by using the period beginning with the first day of the month following the date of transfer through the last day of the month for the period for which the vehicle was registered. Specific ownership tax credit will be allowed only if the total ownership tax credit due exceeds ten dollars.

(26) Notwithstanding the amount specified for the fees in paragraph (e) of subsection (11) and paragraph (b) of subsection (16) of this section, the executive director of the department by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(27) (a) Notwithstanding any provision in this article to the contrary, a fleet owner may process the registration renewal for any fleet vehicle, with the exception of Class A personal property, in the county in which the fleet owner's principal office or principal fleet management facility is located instead of in the county in which the fleet vehicle is located at the time of registration. A fleet vehicle for which the registration renewal is processed pursuant to this subsection (27) shall continue to be registered in the county in which it is located at the time of registration. This subsection (27) shall not apply to a fleet vehicle that was not previously registered in Colorado at the time of registration.

(b) If a fleet owner chooses to process the registration renewal of a fleet vehicle in the county in which the owner's principal office or principal fleet management facility is located instead of in the county in which the vehicle is located, the authorized agent in the county where the owner's principal office or principal fleet management facility is located shall collect the registration fee and specific ownership tax payable on each fleet vehicle for which the registration renewal is processed by the fleet owner in such county.

(c) The authorized agent in a county in which a fleet vehicle registration renewal is processed pursuant to this section shall retain and not disburse the sum authorized pursuant to section 42-1-210 (1)(a) to defray the costs associated with vehicle registration. The authorized agent in the county in which a fleet vehicle registration renewal is processed pursuant to this section shall transmit to the department all fees and moneys collected by the agent pursuant to section 42-1-214.

(d) The authorized agent in the county in which a fleet vehicle registration renewal is processed pursuant to this section shall transmit the registration fees collected pursuant to section 42-3-310 to the department. The department shall then transmit such fees to the authorized agent in the county in which the fleet vehicle is located at the time of registration, and the authorized agent shall transmit such fees to the county treasurer pursuant to section 42-3-310.

(e) The annual specific ownership tax on each fleet vehicle for which the registration renewal is processed in the county in which the fleet owner's principal office or principal fleet management facility is located shall become due and payable to the authorized agent in such county pursuant to this article. The authorized agent in such county shall apportion the specific ownership taxes collected for all fleet vehicles for which the registration renewal is processed in such county pursuant to this subsection (27) to the counties in which the fleet vehicles are located at the time of registration in proportion to the number of fleet vehicles located in each county.

(f) (I) This subsection (27) applies to registration renewal for fleet vehicles.

(II) Repealed.

(g) Nothing in this section shall be construed to affect the allocation of highway users tax fund moneys to counties or municipalities pursuant to sections 43-4-207 and 43-4-208, C.R.S.

(28) The prepaid annual specific ownership tax for a registration issued under section 42-3-102 (4) is ninety-five dollars and fifty cents.



§ 42-3-108. Determination of year model - tax lists

All vehicles of the current year model, as designated by the manufacturer, shall, for the payment of the specific ownership tax, be considered in the first year of service regardless of the date of purchase, and those charged with the collection of annual specific ownership taxes on vehicles subject to specific ownership taxation shall use the year that the model was manufactured or constructed as the basis of computation of the annual specific ownership tax.



§ 42-3-109. Tax for registration period

Except as provided in sections 42-3-110, 42-3-304 (10), and 42-4-305 (5), the owner shall pay upon a purchased vehicle subject to registration under this article the prescribed fee for a twelve-month registration. In no event shall the specific ownership tax collected on any classified personal property be less than one dollar and fifty cents.



§ 42-3-110. Payment of motor vehicle registration fees and specific ownership taxes in installments

(1) An owner of a motor vehicle, other than a trailer or semitrailer, classified as Class A or Class B personal property under section 42-3-106 (2)(b) may apply to the department to pay the twelve-month registration fee and specific ownership tax for the owner's fleet of such vehicles in installments. The department shall approve an application from a fleet owner to make payments for a fleet in installments if all the following requirements are met:

(a) The total of the twelve-month registration fee and the twelve-month specific ownership tax for the fleet equals one thousand dollars or more;

(b) The applicant pays one-third of the total amount due for registration and specific ownership tax with the application;

(c) The fleet owner does not owe past due motor vehicle registration fees or specific ownership taxes or outstanding penalties imposed for nonpayment of such fees or taxes;

(d) The owner is not denied the privilege of paying in installments pursuant to paragraph (b) of subsection (3) of this section; and

(e) The fleet owner has a performance bond issued by a surety company authorized to do business in Colorado, a bank letter of credit, or a certificate of deposit in an amount equal to no less than the remaining amount of the annual registration fee and specific ownership tax that will be paid in installments. The performance bond, letter of credit, or certificate of deposit shall be payable to the department if the owner fails to pay the required installments.

(2) If an application to pay in installments is approved pursuant to subsection (1) of this section, the applicant shall pay the remainder of the registration fee and specific ownership tax in two equal installments as follows:

(a) The first installment on or before the first day of the fifth month of the registration period; and

(b) The second installment on or before the first day of the ninth month of the registration period.

(3) (a) If a fleet owner fails to pay an installment under this section on or before the date the installment was due, the remaining amount of the unpaid registration fee and specific ownership tax for the fleet is due in full immediately. Such owner shall not operate the vehicles in such fleet on the highways of the state until the owner has paid such amount.

(b) If a fleet owner fails to pay an installment for a motor vehicle under this section within thirty days after the installment was due, the department may deny such owner the privilege of paying registration fees and specific ownership taxes in installments under this section.

(4) The provisions of this section do not modify the amount of the registration fee or specific ownership tax owed by an owner for a motor vehicle during a registration period.

(5) The department may promulgate rules to implement the installment payment process established by this section.



§ 42-3-111. Tax year - disposition

(1) The annual specific ownership tax shall attach and apply to motor vehicles, trailers, semitrailers, or trailer coaches operated upon the highways of this state for the registration period within which it is levied and collected.

(2) Payment of an annual specific ownership tax on a trailer coach to the authorized agent of a county of this state in which the situs of the trailer coach is established at the time of registration for all of a registration period shall constitute the entire tax payable on such vehicle.



§ 42-3-112. Failure to pay tax - penalty - rules

(1) If a vehicle subject to taxation under this article is not registered when required by law, the vehicle owner shall pay a late fee of twenty-five dollars for each month or portion of a month following the expiration of the registration period, or, if applicable, the expiration of the grace period described in section 42-3-114 for which the vehicle is unregistered; except that the amount of the late fee shall not exceed one hundred dollars. The late fee shall be due when the vehicle is registered.

(1.5) (a) Notwithstanding the provisions of subsection (1) of this section, the executive director of the department shall promulgate rules in accordance with article 4 of title 24, C.R.S., that establish circumstances in addition to the circumstances described in subsection (3) of this section in which a vehicle owner shall be exempted from paying the late fee described in said subsection (1). The rules shall apply uniformly throughout the state and shall include, but shall not be limited to, exemptions for:

(I) Acts of God and weather-related delays;

(II) Office closures and furloughs;

(III) Temporary registration number plates, tags, or certificates that have expired;

(IV) Medical hardships; and

(V) Information technology failures.

(b) The executive director of the department shall also promulgate rules in accordance with article 4 of title 24, C.R.S., that allow the department or an authorized agent to reduce or waive the late fee that would otherwise be due upon the registration of a trailer that is a commercial or farm vehicle, as part of the normal operation, if the owner can establish, in accordance with criteria specified in the rules, that the trailer was idled so that it was not operated on any public highway in this state for at least a full registration period. Nothing in this paragraph (b) shall be construed to exempt the owner of an idled trailer from paying any fees imposed pursuant to this article other than the late fee before again operating the trailer on a public highway in this state or from paying any taxes imposed pursuant to this article. The owner shall provide to the department or authorized agent a sworn affidavit that states that the trailer has not been operated on the public highways during the period for which it was not registered as required and describes the nature of the business conditions that resulted in the removal of the trailer from service.

(c) The executive director of the department shall consult with the authorized agents in promulgating the rules required by subsection (1.5)(a) of this section.

(1.7) Notwithstanding the provisions of subsection (1) of this section, on and after July 1, 2010, the amount of the late fee payable by the owner of a vehicle without motive power that weighs sixteen thousand pounds or less or a camper trailer or a multipurpose trailer regardless of its weight, that is subject to taxation under this article, and that is not registered when required by law shall be ten dollars. For purposes of this subsection (1.7), the weight of a trailer of any kind is the empty weight.

(2) Ten dollars of the late registration fee shall be retained by the department or the authorized agent who registers the motor vehicle. Each authorized agent shall remit to the department no less frequently than once a month, but otherwise at the time and in the manner required by the executive director of the department, the remainder of the late registration fees collected by the authorized agent. The executive director shall forward all late registration fees remitted by authorized agents plus the remainder of the late registration fees collected directly by the department to the state treasurer, who shall credit the fees to the highway users tax fund in accordance with section 43-4-804 (1)(e), C.R.S.

(3) The late fee described in subsection (1) of this section shall not be imposed on a vehicle subject to taxation under this article if:

(a) The person who owns the vehicle uses the vehicle in operating a commercial business and, as part of the normal operation of the business, idles the vehicle so that it is not operated on any public highway in this state for at least one full registration period. Nothing in this paragraph (a) shall be construed to exempt the owner of an idled vehicle from paying any fees imposed pursuant to this article other than the late fee before again operating the vehicle on a public highway in this state or from paying any taxes imposed pursuant to this article.

(b) The person who owns the vehicle is in the active military service of the United States and is serving outside the state when a registration period and grace period for renewal of registration for the vehicle end and the vehicle is not operated on any public highway of the state between the time the registration period and grace period end and the time the vehicle is reregistered. Nothing in this paragraph (b) shall be construed to exempt the owner of such a vehicle from paying any fees imposed pursuant to this article other than the late fee before again operating the vehicle on a public highway in this state or from paying any taxes imposed pursuant to this article.

(c) The vehicle registration expired during the period the vehicle was reported stolen.



§ 42-3-113. Records of application and registration - definitions

(1) The department shall file each application received and, when satisfied that the applicant is entitled to register the vehicle, shall register the vehicle and its owner as follows:

(a) The owner and vehicle are assigned a distinct registration number, referred to in this article as the "registration number". Each registration number assigned to a vehicle and its owner is designated "urban" if the owner resides within the limits of a city or incorporated town. Each registration number assigned to a vehicle and its owner is designated "rural" if the owner resides outside the limits of a city or incorporated town. The authorized agent of each county shall certify to the department as soon as possible after the end of the calendar year, but not later than May 1 of the following year, the total number of vehicles classified as "urban" and the total number of vehicles classified as "rural".

(b) The registration shall be filed alphabetically under the name of the owner.

(c) The registration shall be filed numerically and alphabetically under the identification number and name of the vehicle.

(2) Except as provided in subsection (2.5) of this section, the department, upon registering a vehicle, shall issue to the owner two registration cards, each of which contains upon its face the following:

(a) The date issued;

(b) The registration number assigned to the owner and vehicle;

(c) The name and address of the owner;

(d) A notice, in type that is larger than the other information contained on the registration card:

(I) That motor vehicle insurance coverage is compulsory in Colorado;

(II) That noncompliance is a misdemeanor traffic offense;

(III) to (V) Repealed.

(d.5) A notice containing the minimum and maximum penalties for failing to have motor vehicle insurance coverage under section 42-4-1409;

(e) A notice that Colorado law provides for a one-month grace period after a registration is due for renewal;

(f) A description of the registered vehicle, including the identification number;

(g) If it was a new vehicle sold in this state after January 1, 1932, the date of sale by the manufacturer or dealer to the person first operating such vehicle; and

(h) Such other statements of fact as may be determined by the department, but not the owner's signature.

(2.5) Notwithstanding subsection (2) of this section, the department shall print one registration card without the owner's address and issue the card to the owner; except that, if the motor vehicle is a commercial vehicle, the department shall print both registration cards issued to the owner with the owner's address. The department shall print the following statement on each registration card that is printed without an address:

"Thieves have been known to use the address from a registration card to steal from the vehicle's owner. For added security, you are encouraged to keep only this registration card in your vehicle. It does not contain your address."(3) A notice for renewal of registration shall include a notice, in type that is larger than the other information contained in the notice, that specifies that motor vehicle insurance coverage is compulsory in Colorado, that noncompliance is a misdemeanor traffic offense, that the minimum penalty for such offense is a five-hundred-dollar fine, and that the maximum penalty for such offense is one year's imprisonment and a one-thousand-dollar fine.

(4) The department shall notify all registered owners of the provisions and requirements of subsection (2) and (3) of this section.

(5) The department shall not require the owner to sign the registration card.

(6) The registration card issued for a vehicle required to be registered under this article shall, at all times while the vehicle is being operated upon a highway, be in the possession of the driver or carried in the vehicle and subject to inspection by any peace officer.

(7) Within thirty days after moving from an address listed upon a vehicle registration, a person shall notify the county of residence in which the vehicle is to be registered.

(8) (a) As used in this subsection (8):

(I) "Eligible vehicle" means a motor vehicle that has a valid certificate of registration issued by the department of revenue to a person whose address of record is within the boundaries of the program area, as defined in section 42-4-304 (20). The term "eligible vehicle" does not include motor vehicles held for lease or rental to the general public, motor vehicles held for sale by motor vehicle dealers, including demonstration vehicles, motor vehicles used for motor vehicle manufacturer product evaluations or tests, law enforcement and other emergency vehicles, or nonroad vehicles, including farm and construction vehicles.

(II) "Program area fleet" means a person who owns ten or more eligible vehicles. In determining the number of vehicles owned or operated by a person for purposes of this subsection (8), all motor vehicles owned, operated, leased, or otherwise controlled by such person shall be treated as owned by such person.

(b) (I) Upon the registration of an eligible vehicle, the owner shall report on forms provided by the department:

(A) The types of fuel used by such vehicle; and

(B) Whether such vehicle is dual-fueled or dedicated to one fuel.

(II) The forms provided by the department shall include spaces for the following fuels: Gasoline, diesel, propane, electricity, natural gas, methanol or M85, ethanol or E85, biodiesel, and other.

(c) Upon registration of a vehicle that is a part of a program area fleet, the owner shall report on forms provided by the department that such vehicle is owned by a program area fleet and shall list the owner's tax identification number.

(d) Within a reasonable period of time and upon the request of a political subdivision or the state of Colorado or any institution of the state or the state's political subdivisions, the department shall provide a report listing the owners of eligible vehicles that use fuels other than gasoline or diesel, listing the fuel type of each such eligible vehicle, and identifying whether or not such eligible vehicles are part of a program area fleet.

(9) Except for vehicles owned by a trust created for the benefit of a person with a disability, for purposes of enforcing disabled parking privileges granted pursuant to section 42-4-1208, the department, when issuing a registration card under this section, shall clearly indicate on the card if an owner of a vehicle is a person with a disability as defined in section 42-3-204. If the vehicle is owned by more than one person and the registration reflects that joint ownership, the department shall clearly indicate on the registration card which of the owners are persons with disabilities and which of the owners are not.

(10) (a) Whenever a person asks the department or any other state department or agency for the name or address of the owner of a motor vehicle registered under this section, the department or agency shall require the person to disclose if the purpose of the request is to determine the name or address of a person suspected of a violation of a state or municipal law detected through the use of an automated vehicle identification system as described in section 42-4-110.5. If the purpose of the request is to determine the name or address of such a suspect, the department or agency shall release such information only if the county or municipality for which the request is made complies with section 42-4-110.5.

(b) No person who receives the name or address of the registered owner of a motor vehicle from the department or from a person who receives the information from the department shall release such information to a county or a municipality unless the county or municipality complies with state laws concerning the use of automated identification devices.

(11) The department shall not place an expiration date on the registration card for a Class A commercial trailer or semitrailer registered in Colorado.



§ 42-3-113.5. Electronic vehicle registration and titling - electronic transmission of vehicle lien information - authority - rules - cash fund - gifts, grants, and donations

(1) The department may establish a system to allow the electronic transmission of registration, lien, and titling information for motor or off-highway vehicles. The department may adopt rules necessary for the implementation of this section. If the department promulgates a rule requiring lien and title documents to be filed electronically, a financial institution with less than fifty transactions per year need not file electronically.

(2) (a) The department is authorized to seek and accept gifts, grants, or donations from private or public sources for the purposes of this section; except that the department may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this section or any other law of the state. The department shall ensure that any funds contributed to the department for the implementation of the system for the electronic transmission of registration, lien, and titling information for motor and off-highway vehicles are tracked separately and used only for the implementation of the system.

(b) Repealed.

(c) No vendor who responds to a request for proposal from the department concerning a system for the electronic transmission of registration, lien, and titling information for motor or off-highway vehicles may contribute a gift, grant, or donation for the purposes of this section.



§ 42-3-114. Expiration

Every vehicle registration under this article shall expire on the last day of the month at the end of each twelve-month registration period and shall be renewed, upon application by the owner, the payment of the fees required by law, and in accordance with section 42-3-113 (3), not later than the last day of the month following the date of expiration. No license plates other than those of the registration period to which they pertain shall be displayed on a motor vehicle operated on the highways of Colorado. A person who violates any provision of this section commits a class B traffic infraction.



§ 42-3-115. Registration upon transfer

(1) Whenever the owner of a motor vehicle registered under this article transfers or assigns the owner's title or interest, the registration of such vehicle shall expire, and such owner shall remove the number plates. The owner, upon applying for registration in such owner's name during the same registration period of another motor vehicle, may receive credit upon the fees due for such new registration for such portion of the fees paid for the cancelled registration as the department may determine to be proper and proportionate to the unexpired part of the original term of registration. A transfer fee of one dollar shall be paid in all cases.

(2) (a) Except as provided in paragraph (b) of this subsection (2), the transferee, before operating or permitting the operation of a motor vehicle upon a highway, shall register the vehicle.

(b) A transferee may operate a motor vehicle on the highway before registering it if:

(I) The vehicle is exempt from registration pursuant to section 42-3-103 or 42-3-104; or(II) The vehicle has been temporarily registered pursuant to section 42-3-203 (3); or(III) (A) The transferee has purchased the motor vehicle within the last thirty-six hours from a person who is not a motor vehicle dealer under part 1 of article 6 of title 12;

(B) The vehicle was purchased either on a Saturday, on a Sunday, on a legal holiday, or between 5 p.m. and 8 a.m.;

(C) The vehicle is being driven from the place where the transferor stored the vehicle to the place where the transferee intends to store the vehicle;

(D) The owner possesses, in the vehicle, a bill of sale that shows the time and date of sale and that is signed by both the buyer and seller; and

(E) The owner possesses, in the vehicle, proof of insurance as required by section 42-4-1409.

(3) If a title to or interest in a motor vehicle is transferred by operation of law, as upon inheritance, devise, or bequest, order in bankruptcy of insolvency, execution, sale, repossession upon default in performing the terms of a lease or executory sales contract, chattel mortgage, secured transaction, or otherwise, the registration thereof shall expire, and the vehicle shall not be operated upon the highways unless the vehicle is registered; except that a person repossessing the vehicle pursuant to rights granted by a mortgage or applicable law may operate the vehicle upon the highways from the place of repossession to the vehicle's new place of storage, either upon displaying upon such vehicle the number plates issued to the former owner or without displaying number plates but under a written permit obtained from the department or the police authorities with jurisdiction over such highways and upon displaying upon such vehicle a placard bearing the name and address of the person authorizing and directing such movement, plainly readable from a distance of one hundred feet during daylight.

(4) The owner of a motor vehicle who has made a bona fide sale or transfer of such owner's title or interest and who has delivered possession of such vehicle and the certificate of title, properly endorsed, to the purchaser or transferee shall not be liable for any damages thereafter resulting from negligent operation of such vehicle by another.



§ 42-3-116. Manufacturers or dealers

(1) Upon application using the proper form and payment of the fees required by law, a manufacturer of, drive-away or tow-away transporter of, or dealer in, motor vehicles, trailers, special mobile machinery, or semitrailers operating such vehicle upon any highway, in lieu of registering each vehicle, may obtain from the department and attach to each such vehicle one number plate, as required in this article for different classes of vehicles. Such plate shall bear a distinctive number; the name of this state, which may be abbreviated; the year issued; and a distinguishing word or symbol indicating that such plate was issued to a manufacturer, drive-away or tow-away transporter, or dealer. Such plates may, during the registration period for which they were issued, be transferred from one such vehicle to another when owned and operated by or with the authority of such manufacturer or representative of such manufacturer or operated by such drive-away or tow-away transporter or dealer.

(2) No manufacturer of or dealer in motor vehicles, trailers, or semitrailers shall cause or permit a vehicle owned by such person to be operated or moved upon a public highway without displaying upon such vehicle a number plate, except as otherwise authorized in this article.

(3) A manufacturer of motor vehicles, trailers, or semitrailers may operate or move upon the highways any such vehicle from the factory where manufactured to a railway depot, vessel, or place of shipment or delivery, without registering the same and without an attached number plate, under a written permit first obtained from the police authorities with jurisdiction over such highways and upon displaying upon each such vehicle a placard bearing the name and address of the manufacturer authorizing or directing such movement, plainly readable from one hundred feet away during daylight.

(4) (a) Any dealer in motor vehicles, trailers, or semitrailers may operate, move, or transport a vehicle owned by such dealer on the streets and highways of this state without registering such vehicle and without an attached numbered plate if there is displayed on such vehicle a depot tag issued by the department. Such tag may be purchased from the department for a fee of five dollars. Such tags shall only be used for moving authorized vehicles for purposes of testing, repairs, or transporting them from the point of delivery to the dealer's place of business and for similar legitimate business purposes; but nothing in this section shall be construed to allow the use of such tag for private purposes.

(b) The executive director of the department shall promulgate rules for the use of depot tags and dealer plates, and a violation of such rules shall subject the violator to a suspension or revocation of the violator's depot tag and dealer plates after a hearing pursuant to article 4 of title 24, C.R.S.

(5) A manufacturer or dealer, upon transferring a motor vehicle, trailer, or semitrailer, whether by sale, lease, or otherwise, to any person other than a manufacturer or dealer shall immediately give written notice of such transfer to the department upon the form provided by the department. Such notice shall contain the date of such transfer, the names and addresses of the transferor and transferee, and such description of the vehicle as may be required by the department.

(6) (a) (I) An application for a full-use dealer plate may be submitted by a motor vehicle dealer or wholesaler who:

(A) Has sold more than twenty-five motor vehicles in the twelve-month period preceding application;

(B) Purchases an existing motor vehicle dealership or wholesale business that has sold more than twenty-five vehicles during the twelve-month period preceding application; or(C) Obtains a license to operate a new or used motor vehicle dealership or wholesale business with an inventory of fifty or more motor vehicles.

(II) Full-use dealer plates may be used in lieu of, in the same manner as, and to the same extent as number plates issued pursuant to section 42-3-201.

(b) (I) The department shall issue full-use dealer plates upon payment of the fee specified in subparagraph (II) of this paragraph (b) and upon application of a motor vehicle dealer or wholesaler accompanied by satisfactory evidence that the applicant is entitled to the plate in accordance with the criteria established in subparagraph (I) of paragraph (a) of this subsection (6).

(II) The annual fee for full-use dealer plates shall be established and adjusted annually by the department based on the average of specific ownership taxes and registration fees paid for passenger vehicles and light duty trucks that are seven model years old or newer and that were registered during the one-year period preceding January 1 of each year. Such annual fee shall be prorated on a monthly basis. The annual fee for full-use dealer plates for motorcycles shall be established and adjusted annually by the department based on the average of specific ownership taxes and registration fees paid for motorcycles that are seven model years old or newer and that were registered during the one-year period preceding January 1 of each year. Such annual fee for motorcycles shall be prorated on a monthly basis.

(III) Full-use dealer plates shall be valid for a period not to exceed one year.

(IV) Each full-use dealer plate shall be returned to the department within ten days after the sale or closure of a motor vehicle dealership or wholesale business listed in an application submitted pursuant to subparagraph (I) of this paragraph (b).

(c) Full-use dealer plates may be used only for vehicles owned and offered for sale by the dealer or wholesaler. Full-use dealer plates shall not be used on vehicles owned by dealerships or wholesalers that are commonly used by that dealer as tow trucks or vehicles commonly used by that dealer to pick up or deliver parts. At the dealer's or wholesaler's discretion, the full-use plate may be transferred from one motor vehicle to another motor vehicle. The dealer or wholesaler shall not be required to report any such transfer to the department.

(d) A motor vehicle dealer or wholesaler may assign a full-use dealer plate only to the following persons:

(I) Owners or co-owners of the licensed dealership or wholesale motor vehicle business;

(II) An employee of the motor vehicle dealer or wholesaler;

(III) To any person, including former, current, and prospective customers, in order to serve the legitimate business interest of the motor vehicle dealership or motor vehicle wholesale business; and

(IV) A spouse or dependent child living in the same household as the licensed dealer or wholesaler.

(e) As used in this subsection (6), "motor vehicle dealer or wholesaler" includes motor vehicle dealers, used motor vehicle dealers, and wholesalers as those terms are defined in section 12-6-102.

(7) (a) A person who sells special mobile machinery in the ordinary course of business may submit an application for a demonstration plate.

(b) (I) The department shall issue a demonstration plate upon payment of the fee specified in subparagraph (II) of this paragraph (b) and upon application of a motor vehicle dealer or wholesaler accompanied by satisfactory evidence that the applicant is entitled to the plate in accordance with this subsection (7).

(II) The department shall establish and adjust the annual fee for a demonstration plate based on the average of specific ownership taxes and registration fees paid for items of special mobile machinery that are seven model years old or newer during the previous year.

(III) A demonstration plate shall be valid for one year.

(IV) The owner of a demonstration plate shall return the plate to the department within ten days after the sale or closure of the business that sells special mobile machinery in the ordinary course of business.

(c) No person shall operate special mobile machinery with a demonstration plate unless the machinery is offered for sale and being demonstrated for the purposes of a sale. The owner may transfer the plate from one item of special mobile machinery to another and without reporting the transfer to the department.

(d) A person who violates this subsection (7) commits a class 2 misdemeanor, and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 42-3-117. Nonresidents

(1) A nonresident owner, except as otherwise provided in this section, owning a foreign motor vehicle may operate or permit such vehicle to operate within this state without registering such vehicle or paying fees so long as the vehicle is currently registered in the state, country, or other place of which the owner is a resident, and the motor vehicle displays the number plate or plates issued for such vehicle in the place of residence of such owner.

(2) An owner or operator of a foreign vehicle operated within this state for the transportation of persons or property for compensation or for the transportation of merchandise shall register such vehicle and pay the same fees as required for similar vehicles owned by residents of this state; except that a motor vehicle, truck, semitractor, truck tractor, bus, trailer, or semitrailer registered in a foreign state or country that has a registration reciprocity agreement with Colorado shall be registered in accordance with such agreement.



§ 42-3-118. Registration suspended upon theft - recovery - rules

(1) Repealed.

(2) (a) After receiving an application for a motor vehicle registration, the department or its authorized agent shall electronically verify with the department of public safety that the motor vehicle has not been reported stolen. The department or its authorized agent shall not register a motor vehicle reported stolen in the system until the vehicle is recovered by the owner. The department shall promulgate rules setting forth procedures to notify the local law enforcement agency upon discovery that a person is attempting to register a stolen motor vehicle.

(b) This subsection (2) is effective July 1, 2009.



§ 42-3-119. No application for registration granted - when

(1) The department shall not grant an application for the registration of a vehicle in any of the following events:

(a) When the applicant for registration is not entitled thereto under this article;

(b) When the applicant has neglected or refused to furnish the department with the information required on the appropriate official form or reasonable additional information required by the department;

(c) When the registration fees required by law have not been paid;

(d) When a certification of emissions control is required pursuant to part 4 of article 4 of this title, and such certification has not been obtained.



§ 42-3-120. Department may cancel or deny registration

(1) The department shall cancel the registration of any vehicle that the department determines is unsafe or unfit to be operated or is not equipped as required by law.

(2) The department shall cancel the registration of a vehicle whenever the person to whom registration number plates have been issued unlawfully uses or permits the unlawful use of the same.

(3) (a) Upon receiving written notice from the Colorado state patrol that a motor carrier has failed to timely pay civil penalties imposed in accordance with section 42-4-235 (2), the department shall cancel the registration of any vehicle that is owned by the carrier and shall deny the registration of any vehicle that is owned by the carrier until the department receives notice from the Colorado state patrol that the penalty has been paid in full.

(b) Repealed.

(4) (a) Upon receiving written notice from the public utilities commission that a person has failed to timely pay civil penalties imposed in accordance with section 40-7-113, the department shall cancel the registration of any vehicle that is owned by the person for which the penalty was assessed and shall deny the registration of any such vehicle until the department receives written notice from the public utilities commission that the penalty has been paid in full.

(b) On or after August 10, 2011, this subsection (4) applies to all vehicles regardless of when the vehicles were purchased.



§ 42-3-121. Violation of registration provisions - penalty

(1) It is unlawful to commit any of the following acts:

(a) To operate or permit the operation, upon a highway, of a motor vehicle subject to registration under this article or to possess or control a trailer coach or trailer that is not registered and does not display the number plates issued for such vehicle or trailer coach for the current year, except for trailer coaches or trailers owned by a licensed dealer or licensed manufacturer while being held for sale or resale or while operated on the streets or highways with dealer plates or depot tags authorized pursuant to section 42-3-116;

(b) To display or permit to be displayed, to have in possession, or to offer for sale a certificate of title, validation tab or sticker, or registration number plate knowing the same to be fictitious or to have been stolen, cancelled, revoked, suspended, or altered;

(c) To lend to or knowingly permit the use by one not entitled thereto a certificate of title, registration card, or registration number plate issued to the lending or permitting person;

(d) To fail or refuse to surrender to the department, upon demand, a certificate of title, registration card, or registration number plate that has been suspended, cancelled, or revoked;

(e) To use a false name or address, to knowingly make a false statement, or to knowingly conceal a material fact in an application for the registration, renewal registration, or duplicate registration of a motor vehicle;

(f) To use or permit the use of a noncommercial or recreational vehicle to transport cargo or passengers for profit or hire or in a business or commercial enterprise;

(g) To use or permit the use of a truck or truck tractor registered as a collector's item pursuant to section 42-12-401 (1)(c) to transport cargo or passengers for profit or hire or in a business or commercial enterprise;

(h) To drive or permit to be driven a truck or truck tractor registered as a collector's item pursuant to section 42-12-401 (1)(c) for any purpose other than those purposes allowed in section 42-12-401 (1)(c).

(2) (a) A person who violates paragraph (a) or (c) of subsection (1) of this section commits a class B traffic infraction.

(b) A person who violates paragraph (b), (d), or (e) of subsection (1) of this section commits a class 2 misdemeanor traffic offense.

(c) A person who violates paragraph (f) or (g) of subsection (1) of this section commits a class B traffic infraction.



§ 42-3-122. Perjury on a motor vehicle registration application

(1) A person commits perjury on a motor vehicle registration application if such person knowingly makes a materially false statement, other than those prohibited by sections 18-8-502 and 18-8-503, C.R.S., on a motor vehicle registration application that such person does not believe to be true, under an oath required or authorized by law.

(2) Perjury on a motor vehicle registration application is a class 1 petty offense.



§ 42-3-123. Dishonored payment - recovery of taxes, fees, and plates

(1) If the registration of a vehicle required to be registered under this article is procured or perfected by the owner, or by a person or agent in the owner's behalf, and the registration fee and specific ownership tax are paid by check, money order, draft, bill of exchange, or other negotiable instrument that is dishonored and not paid by the person upon whom drawn, the registration shall be revoked as soon as the dishonored or unpaid instrument is returned to the authorized agent. Upon the return of such check, money order, draft, bill of exchange, or other negotiable instrument to the authorized agent, evidencing nonpayment or dishonor of same, the authorized agent shall notify the owner in writing, at the address appearing on the person's ownership tax receipt, by registered or certified mail, of the revoked registration resulting from such nonpayment or dishonor. The notice shall request the return to the authorized agent of the tax receipt, license fee receipt, and registration number plates issued under such revoked registration within ten days after the date of mailing of the notice.

(2) If the owner fails to return any requested documents or license plates to the authorized agent within a reasonable time, as specified by the authorized agent, after the date of mailing of the notice, the authorized agent may immediately repossess the tax receipt, license fee receipt, and license plates that were issued under the canceled registration, and the county sheriff or the Denver manager of safety, or an equivalent person in the city and county of Broomfield, upon request by an authorized agent, shall sequester or recover possession of the receipts and license plates within his or her jurisdiction. The sheriff, manager, or equivalent who has recovered possession of a receipt or license plate shall transfer the receipt or license plate to the authorized agent. An owner who attaches or uses license plates acquired under a canceled registration is subject to the penalties provided in section 42-3-121.

(3) The authorized agent, upon accounting for repossessed plates, shall receive a refund of any sum paid over to the county treasurer, or such equivalent position in the city and county of Broomfield, or to the department, as provided by sections 42-3-304 to 42-3-306, in each case where an owner or the owner's agent has issued a check, money order, draft, bill of exchange, or other negotiable instrument that has been dishonored and not paid by the person upon whom drawn; and, likewise, the county treasurer, or such equivalent position in the city and county of Broomfield, and the department making such refund shall further effect appropriate refunds and deductions as may be necessary to adjust and balance the books and records of the county treasurer and the department after making the initial refund to the authorized agent.



§ 42-3-124. Violation - penalty

A person who violates a provision of this article for which no other penalty is provided in this article commits a class B traffic infraction and shall be punished as provided in section 42-4-1701 (3)(a).



§ 42-3-125. Fleet operators - registration period certificates - multi-year registrations

(1) (a) The department may issue to a fleet operator, upon application of the fleet operator, a registration period certificate. Such registration period certificate shall be presented to the appropriate authorized agent no later than the tenth day of the month in which registration of any motor vehicle is required by this article. When so presented, the twelve-month period stated in the registration period certificate shall govern the date on which registration is required for all fleet vehicles owned or leased by the fleet operator.

(b) Notwithstanding section 42-3-207 (1)(b), the department may promulgate rules to establish requirements for a fleet operator to register the operator's fleet vehicles and have them identified by special license plates that do not require an annual validating tab or sticker. Registration fees payable on fleet vehicles under a multi-year agreement shall not be discounted below the otherwise applicable annual registration fees.

(2) (a) Vehicles registered by a fleet operator after the issuance of a registration period certificate or the execution of a multi-year agreement shall be subject to section 42-3-109.

(b) The annual registration fees prescribed in sections 42-3-304 to 42-3-306 for fleet vehicles shall be reduced by twenty-five percent at the end of each successive quarter of the registration period that has elapsed prior to making application for the balance of the registration period.

(3) The fees and taxes for vehicles registered prior to the effective date of the registration period certificate or multi-year agreement shall be apportioned in the manner prescribed in subsection (2) of this section.

(4) This section shall not apply to vehicles registered under reciprocal agreements between the state of Colorado and any foreign country or another state or territory or a possession of the United States.



§ 42-3-126. Notice - primary body color

(1) If the primary body color of a motor vehicle is subsequently changed from the primary body color that is identified in the application for registration for the motor vehicle, the owner of the motor vehicle shall notify the department in writing, within thirty days after the color of such motor vehicle is changed, of the new primary body color of the motor vehicle. The primary body color of a motor vehicle shall be identified using the standard color descriptions of the department that are established pursuant to section 42-3-105 (1)(e).

(2) Any person who violates subsection (1) of this section commits a class B traffic infraction.



§ 42-3-127. Sale of special mobile machinery

A person who sells special mobile machinery in the ordinary course of business shall notify in writing the buyer of the machinery that the machinery is required to be registered under this article. A person who violates this section commits a class B traffic infraction for each item of special mobile machinery sold without such a notice.






Part 2 - License Plates

§ 42-3-201. Number plates furnished - style - periodic reissuance - tabs - rules

(1) (a) (I) The department shall issue to every owner whose vehicle is registered two number plates; except that the department shall issue one number plate for the following:

(A) A motorcycle;

(B) A street rod vehicle;

(C) A trailer or semitrailer;

(D) A vehicle drawn by a motor vehicle; or(E) An item of special mobile machinery.

(F) Repealed.

(II) At the discretion of the executive director of the department, the department may issue one number plate for any vehicle not listed in subparagraph (I) of this paragraph (a).

(III) The department may require the return to the department of all number plates upon termination of the lawful use of such plates by the owner.

(b) (I) The department may issue the number plates required in this section for one or more registration periods. If the number plates are issued for multi-year use, the department may issue a validating tab or sticker to indicate the year of registration of the vehicle.

(II) Any validating tab or sticker that evidences the receipt of taxes under this article may be obtained by the department through normal purchasing procedures and may be produced and issued by the department through its authorized agents. Such validation tab or sticker shall be produced in accordance with the minimum specifications of the department, and such specifications shall reflect, at a minimum, the same quality control standards employed by the department of corrections in the production of such validation tab or sticker as those standards existed on January 1, 1999.

(2) Except as provided in subsection (7) of this section, the owner shall display on every number plate the registration number assigned to the vehicle and owner, the year number for which it is issued, the month in which it expires, and any other appropriate symbol, word, or words designated by the department. The department may adopt rules for the issuance of permanent number plates that do not display the year number for which it is issued or the month in which it expires. Such plate and the required letters and numerals, except the year number for which issued, must be of sufficient size to be plainly readable from a distance of one hundred feet during daylight.

(3) The department shall issue for every passenger motor vehicle, rented without a driver, the same type of number plates as the type of plates issued for private passenger vehicles.

(4) The department shall issue, for every noncommercial or recreational vehicle registered as such pursuant to this article, numbered plates or other insignia of a color or design different from any other Colorado plates, to be determined by the department, in order that such numbered plates or other insignia may be plainly recognized at a distance of at least one hundred feet during daylight.

(5) (a) A new or replacement license plate issued by the department shall, to the extent that it is practical, have standardized coloring and identifying characters limited to no more than a total of six numbers and letters; except that such character limitation does not apply to personalized license plates issued under section 42-3-211.

(b) The department of revenue may require the replacement of any license plate as necessary to ensure that license plates are legible as required by section 42-3-202 (2).

(6) (a) The department shall promulgate rules that require the destruction, recycling, or other permanent disposal of license plates that are no longer used to evidence registration of a motor vehicle and are voluntarily given to the department, an authorized agent, or a person who receives license plates in the ordinary course of business.

(b) The department, an authorized agent, or a person who receives license plates in the ordinary course of business shall destroy, recycle, or dispose of a license plate in accordance with rules promulgated by the department under this subsection (6).

(7) Notwithstanding subsections (1) and (2) of this section, the department shall issue license plates to a Class A commercial trailer or semitrailer registered in Colorado that do not contain the month and year the trailer expires, and a validating sticker or tab is not issued nor required for the license plates.



§ 42-3-202. Number plates furnished to be attached

(1) (a) The owner shall attach the number plates assigned to a self-propelled vehicle, other than a motorcycle or street rod vehicle, to the vehicle with one in the front and the other in the rear. The owner shall attach the number plate assigned to a motorcycle, street rod vehicle, trailer, semitrailer, other vehicle drawn by a motor vehicle, or special mobile machinery to the rear of the vehicle. The owner shall display number plates during the current registration year, except as otherwise provided in this article 3.

(b) If the department issues a validating tab or sticker to a motor vehicle pursuant to section 42-3-201, the current month validating tab or sticker shall be displayed in the bottom left corner of the rear license plate. The current year validating tab or sticker shall be displayed in the bottom right corner of the rear license plate. The tabs or stickers shall be visible at all times.

(2) (a) (I) The owner or driver of a motor vehicle shall securely fasten the license plate to the vehicle to which it is assigned so as to prevent the plate from swinging.

(II) Except when authorized by this article or rule of the department, each license plate must be:

(A) Horizontal at a height not less than twelve inches from the ground, measuring from the bottom of the plate;

(B) In a place and position to be clearly visible;

(C) Maintained free from foreign materials and clearly legible; and

(D) At the approximate center of the vehicle measured horizontally.

(III) Except when authorized by this article or rule of the department, the rear license plate must be mounted on or within eighteen inches of the rear bumper.

(b) A person shall not operate a motor vehicle with an affixed device or a substance that causes all or a portion of a license plate to be unreadable by a system used to automatically identify a motor vehicle. Such a device includes, without limitation, a cover that distorts angular visibility; alters the color of the plate; or is smoked, tinted, scratched, or dirty so as to impair the legibility of the license plate.

(3) (a) A person who violates any provision of this section commits a class B traffic infraction.

(b) A person who violates paragraph (b) of subsection (2) of this section commits a class A traffic infraction and shall be punished by a fine of one hundred dollars.

(4) Notwithstanding subsections (1) to (3) of this section, the owner of a military vehicle may elect to not display the vehicle's assigned license plate if the license plate is physically in the military vehicle and is available for inspection to any peace officer who requests the plate.



§ 42-3-203. Standardized plates - notice of funding through gifts, grants, and donations - rules - repeal

(1) (a) Unless otherwise authorized by statute, the department shall issue all Class C vehicles a single type of standardized license plate. Unless otherwise authorized by statute, the department shall issue all Class B vehicles, except recreational trucks, a single type of standardized license plate.

(b) Repealed.

(2) An owner who has applied for renewal of registration of a vehicle but who has not received the number plates or plate for the ensuing registration period may operate or permit the operation of such vehicle upon the highways, upon displaying the number plates or plate issued for the preceding registration period, for such time as determined by the department as it may find necessary for issuance of such new plates.

(3) (a) (I) The department may issue individual temporary registration number plates and certificates good for a period not to exceed sixty days upon application by an owner of a motor vehicle or the owner's agent and the payment of a registration fee of two dollars, one dollar and sixty cents to be retained by the authorized agent or department issuing the plates and certificates and the remainder to be remitted monthly to the department to be transmitted to the state treasurer for credit to the highway users tax fund.

(II) The authorized agent may issue individual temporary registration number plates and certificates good for a period not to exceed sixty days upon application by an owner of special mobile machinery or the owner's agent and the payment of a registration fee of two dollars, one dollar and sixty cents to be retained by the authorized agent or department issuing the plates and certificates and the remainder to be remitted monthly to the department to be transmitted to the state treasurer for credit to the highway users tax fund.

(III) It is unlawful for a person to use a number plate and certificate after it expires. A person who violates any provision of this paragraph (a) commits a class B traffic infraction.

(b) The department may issue to licensed motor vehicle dealers temporary registration number plates and certificates in blocks of twenty-five upon payment of a fee of six dollars and twenty-five cents for each block of twenty-five. The department shall transmit any money it receives from this sale to the state treasurer for credit to the highway users tax fund and allocation and expenditure as specified in section 43-4-205 (5.5)(b), C.R.S. The department may promulgate rules creating a system for the dealer to:

(I) Print on the temporary plates the temporary registration number, vehicle identification number, and other information required by the department; and

(II) Print temporary registration certificates with the information required by the department.

(c) (I) Subject to subparagraph (III) of this paragraph (c), the department shall not issue more than two temporary registration number plates and certificates per year to a Class A or Class B motor vehicle.

(II) Beginning July 1, 2008, the department shall track by vehicle identification number the number of temporary registration number plates and certificates issued to a motor vehicle.

(III) The department may promulgate rules authorizing the issuance of more than two temporary registration number plates and certificates per year if the motor vehicle title work or lien perfection has caused the need for such issuance.

(d) (I) By July 1, 2016, the department shall make temporary registration number plates or certificates so that each complies with the requirements of section 42-3-202, including being fastened, visible, and readable; except that a temporary plate is affixed only to the rear of the vehicle. The department shall implement an electronic issuance system for temporary license plates. The department may promulgate rules to implement this system.

(II) and (III) Repealed.

(e) A dealer may issue a second temporary registration number plate in accordance with this subsection (3) if the dealer:

(I) Has issued a temporary plate to the owner when selling the motor vehicle to the owner;

(II) Has not delivered or facilitated the delivery of the certificate of title to the purchaser or the holder of a chattel mortgage as required in section 42-6-112 or 42-6-119 (3) within sixty days after the motor vehicle was purchased; and

(III) Has taken every reasonable action necessary to deliver or facilitate the delivery of the certificate of title.

(4) All or part of the face of the license plates furnished pursuant to this section shall be coated with a reflective material.



§ 42-3-204. Reserved parking for persons with disabilities - applicability - definitions - rules

(1) Definitions. As used in this section:

(a) "Disability" or "disabled" means a physical impairment that meets the standards of 23 CFR 1235.

(b) "Extended" means a condition that is not expected to change within thirty months after the issuance of an identifying figure, given the current state of medical or adaptive technology.

(c) "Holder" means a person with a disability who has lawfully obtained an identifying plate or placard.

(d) "Identification number" means the number on a Colorado driver's license, a Colorado identification document, or an identification document issued by the United States.

(e) "Identifying figure" means a figure that provides notice that a person is authorized to use a reserved parking space.

(f) "Identifying placard" means a placard bearing an identifying figure issued under this section or a similar provision in another state and refers to a ninety-day, three-year, or permanent placard.

(g) "Identifying plate" means a license plate bearing an identifying figure issued under this section or a similar provision in another state and refers to either a three-year or permanent license plate.

(h) "Permanent" means a condition that is not expected to change within a person's lifetime, given the current state of medical or adaptive technology.

(i) "Professional" means a physician licensed to practice medicine or practicing medicine under section 12-36-106 (3)(i), C.R.S., a physician assistant licensed under section 12-36-107.4, C.R.S., a podiatrist licensed under article 32 of title 12, C.R.S., an advanced practice nurse registered under section 12-38-111.5, C.R.S., or a physician, physician assistant, podiatrist, or advanced practice nurse authorized to practice professionally by another state that shares a common border with Colorado. For the purposes of issuance of a ninety-day placard only, "professional" includes a chiropractor or physical therapist.

(j) "Reserved parking" means a parking space reserved for a person with a disability as set forth in paragraph (a) of this subsection (1).

(k) "Temporary" means a condition that is expected to last less than thirty months after the issuance of an identifying plate or placard, given the current state of medical or adaptive technology.

(2) Administration by the department. (a) Records. The department shall maintain in its records for at least three years:

(I) The registration information used to issue an identifying plate or placard;

(II) Any violations of section 42-4-1208 by the holder of an identifying plate or placard; and

(III) The application for an identifying plate or placard or an electronic or digital reproduction of the application.

(b) Peace officers may access records. Upon the moneys being available and appropriated from the disabled parking education and enforcement fund created in section 42-1-226, the department shall provide immediate electronic access to the records under this subsection (2) to a peace officer working within the course and scope of the officer's official duties.

(c) Records confidential. Identifying information about the person with the disability for whom an identifying plate or placard is issued is strictly confidential and only available to:

(I) A peace officer, parking authority, or tolling authority acting within the course and scope of the official's duties; or(II) Personnel within the department for official business related to the identifying plate or placard.

(d) Department to establish forms - rules. The department, in consultation with the Colorado advisory council for persons with disabilities, created in section 24-45.5-103, C.R.S., shall promulgate a rule creating an application and renewal form that:

(I) Is signed by a professional, under penalty of perjury, to affirm that an applicant meets the eligibility requirements for an identifying plate or placard and setting out the penalties for authorizing an identifying plate or placard when an applicant is ineligible or before verifying that a person has a disability; and

(II) Contains a notice of the eligibility requirements to obtain an identifying plate or placard.

(3) Types of plates or placards. (a) Authorization. The department may issue the following registration type for issuing disabled plates and placards that notify the public that the vehicle transports a person who may use reserved parking:

(I) A ninety-day identifying placard;

(II) A three-year identifying placard;

(III) A permanent identifying placard;

(IV) A three-year identifying plate;

(V) A permanent identifying plate;

(VI) A military license plate, issued under section 42-3-213 or 42-3-218 (3), with an additional identifying figure to indicate that the owner of the vehicle is authorized to make use of reserved parking for persons with disabilities.

(b) Number of placards and license plates allowed. (I) The department may issue two identifying placards, two identifying plates, or one plate and one placard to an eligible individual.

(II) The department may issue two military license plates under section 42-3-213 or 42-3-218 (3) with identifying figures or one military license plate under section 42-3-213 or 42-3-218 (3) with an additional identifying figure and one placard to a qualified individual.

(III) The department may issue one identifying plate or placard to each parent or guardian of a child with a disability who is under sixteen years of age, but the department shall not issue more than two identifying placards, two identifying plates, or one plate and one placard for the child.

(4) Cost. The cost for issuance of an identifying plate is the same as for a standard plate. There is no fee for an identifying placard.

(5) Issuance of plate or placard - rules. (a) Department to issue. The department shall issue an identifying plate or placard to an applicant that pays any required fees and is qualified for the plate or placard under paragraph (h) of this subsection (5).

(b) Identification number on placard. The department shall place the last four digits of the holder's identification number on the face of an identifying placard. If an entity that transports persons with disabilities obtains a placard, the placard shall bear the true name of the entity providing the service rather than the identification number.

(c) Expiration date on placard. The department shall place the expiration date on an identifying placard using a date system that removes a portion of the placard to indicate the expiration date. The department shall affix to an identifying placard a validating sticker indicating the expiration date.

(d) Department to give notice of rights and responsibilities. When a person files an application for issuance or renewal of an identifying plate or placard under this section, the department shall provide to the applicant an informational pamphlet or other informational source that describes reserved parking and the rights and responsibilities of the holders of identifying plates or placards. The pamphlet or other informational source shall be developed by the department in consultation with the Colorado advisory council for persons with disabilities, created in section 24-45.5-103, C.R.S.

(e) Personalized and other specialty plates authorized. An applicant may apply for a personalized identifying plate. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of identifying plates for the vehicle upon payment of the fee imposed by section 42-3-211 (6) and upon turning in the existing plates to the department. A person who has obtained personalized identifying plates under this paragraph (e) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of personalized plates. The fees under this paragraph (e) are in addition to all other taxes and fees imposed for personalized identifying plates.

(f) Trusts may use. A person may use an identifying plate or placard on a motor vehicle that is owned by a trust created for the benefit of and in the name of a person who is eligible for reserved parking.

(g) Placards issued by other states. An identifying placard issued in another state or country is not valid for more than ninety days after the holder becomes a resident of Colorado. A person must surrender any currently held identifying placard issued in another state or country to be issued an identifying placard in Colorado.

(h) Requirements for issuance of identifying placards or plates. (I) To qualify for an identifying placard or plate, an individual must submit:

(A) A written statement, made by a professional on a form published by the department, that the person has a physical impairment meeting the standards of 23 CFR 1235 and that the impairment is expected to be temporary, last thirty months, or be permanent, as the case may be;

(B) A signed affidavit affirming: Knowledge of the eligibility requirements; that the person to whom the placard or plate is issued is and remains eligible to use the placard or plate; and knowledge of the penalties for obtaining a plate or placard when ineligible; and

(C) A Colorado driver's license or identification document, or an identification document issued by the United States government, for the person who is entitled to use reserved parking.

(II) To qualify for a ninety-day identifying placard, a resident of another state who becomes disabled while in this state must submit a driver's license or identification document issued by the state of residence or the United States government along with the documents required by sub-subparagraphs (A) and (B) of subparagraph (I) of this paragraph (h).

(III) A placard issued for a person under sixteen years of age may bear the parent's or guardian's identification number in lieu of the holder's number. If the placard bears the last four digits of a parent's or guardian's identification number, the department shall also place the letter "C" as a designator on the placard.

(IV) A state agency or business entity that transports persons with disabilities may obtain a permanent identifying plate or placard for reserved parking. To qualify for a three-year or permanent identifying plate or placard, the agency or business entity must:

(A) Show that it transports persons with disabilities;

(B) Provide a driver's license or identification document of its chief operations officer within Colorado;

(C) Provide its employee identification number; and

(D) Provide any other information required by the department by rule.

(i) Requirements for identifying figure on military license plate. To qualify for a military license plate with an identifying figure, the applicant must qualify for a permanent identifying plate under subparagraph (I) of paragraph (h) of this subsection (5) and meet the eligibility criteria in section 42-3-213 or 42-3-218 (3) for a military license plate. A military license plate with an identifying figure expires in accordance with the schedule established by the department for periodic registration under section 42-3-102 (1)(a).

(6) Expiration and renewal. (a) Ninety-day placards. A ninety-day identifying placard expires on the last day of the month in which the ninetieth day after issuance occurs. The holder may apply for or renew the placard by meeting the requirements of paragraph (h) of subsection (5) of this section to qualify for the placard.

(b) Three-year placards. A three-year identifying placard expires on the last day of the thirty-sixth full month after the date of issuance or renewal. The holder may apply for or renew the placard by meeting the requirements of subparagraph (I) of paragraph (h) of subsection (5) of this section to qualify for the placard.

(c) Permanent placards. (I) A permanent identifying placard expires on the last day of the thirty-sixth full month after the date of issuance or renewal. The holder may renew the placard by submitting:

(A) A written statement required by sub-subparagraph (A) of subparagraph (I) of paragraph (h) of subsection (5) of this section to qualify for the placard by mail or a Colorado driver's license, a Colorado identification document, or an identification document issued by the United States in person in the office of the department;

(B) An affidavit, made under penalty of perjury, that the person to whom the placard is issued remains eligible to use the placard;

(C) The date of birth and Colorado driver's license or identification card number of the person who may use reserved parking; and

(D) Every third renewal, a written statement required by sub-subparagraph (A) of subparagraph (I) of paragraph (h) of subsection (5) of this section to qualify for the placard.

(II) If the holder is an entity, the holder may renew the placard upon resubmitting and updating the information necessary to be issued the placard under subparagraph (IV) of paragraph (h) of subsection (5) of this section.

(d) Three-year identifying plates. (I) A three-year identifying plate expires in accordance with the schedule established by the department for periodic registration under section 42-3-102 (1)(a). Eligibility for a three-year identifying plate expires on the last day of the thirty-sixth full month after the date of issuance or renewal. The holder may renew the plate by meeting the requirements of subparagraph (I) of paragraph (h) of subsection (5) of this section to qualify for the plate.

(II) If a three-year identifying plate is issued for a person under sixteen years of age using a parent's or guardian's identification document, the department shall place a "C" on the registration card issued under section 42-3-113 (2).

(e) Permanent identifying plates. (I) A permanent identifying plate or military license plate with an identifying figure expires in accordance with the schedule established by the department for periodic registration under section 42-3-102 (1)(a). Eligibility for a permanent identifying plate or identifying figure for a military license plate expires on the last day of the thirty-sixth full month after the date of issuance or renewal. The holder may renew the plate by submitting:

(A) A current verification form as required by sub-subparagraph (A) of subparagraph (I) of paragraph (h) of subsection (5) of this section by mail or a Colorado driver's license, Colorado identification document, or identification document issued by the United States in person in the office of an authorized agent;

(B) An affidavit, made under penalty of perjury, that the person to whom the plate is issued remains eligible to use the plate;

(C) The date of birth and Colorado driver's license or identification card number of the person who may use reserved parking; and

(D) Every third renewal, a written statement required by sub-subparagraph (A) of subparagraph (I) of paragraph (h) of subsection (5) of this section to qualify for the plate.

(II) If the plate is issued for a person under sixteen years of age using a parent's or guardian's identification document, the department shall place a "C" on the registration card issued under section 42-3-113 (2).

(III) If the holder is an entity, the holder may renew the plate upon resubmitting and updating the information necessary to be issued the plate under subparagraph (IV) of paragraph (h) of subsection (5) of this section.

(f) Placards issued before January 1, 2005. Any identifying placard issued before January 1, 2005, expires on July 1, 2014.

(7) Violations - department may revoke. (a) (I) Upon receipt of a sworn statement from a peace officer or an authorized parking enforcement official that a person has improperly used reserved parking in violation of section 42-4-1208, an identifying plate or placard may be revoked by the department. To be accepted by the department, the peace officer or authorized parking enforcement official must include with the statement the name of the person who misused the identifying plate or placard and either the identifying plate or placard number or the last four digits of the driver's license or identification document number printed on the placard.

(II) The revocation is effective forty-five days after the department receives the sworn statement unless a hearing is requested in accordance with paragraph (e) of this subsection (7).

(b) Upon receipt of a notice that the holder of an identifying plate or placard was convicted of, or pled nolo contendere to, a violation of section 42-4-1208, the department shall revoke each identifying placard or plate held by the person.

(c) Revocation period. (I) Upon a first violation of section 42-4-1208, the department shall deny reissuance of the identifying plate or placard for twelve months after the date of revocation.

(II) Upon a second or subsequent violation of section 42-4-1208, the department shall deny reissuance of the identifying plate or placard for a period of at least five years after the date of the second or most recent subsequent revocation.

(d) Written notice of revocation. The department shall notify in writing the person issued the identifying plate or placard of the revocation. The department shall include in the notice:

(I) A demand for the return of the identifying plate or placard;

(II) A warning that continued use of the identifying plate or placard by any person is subject to the penalty set forth in section 42-4-1701; and

(III) A statement that the person may appeal the revocation by filing a written request with the department within thirty days after the department issued the notice.

(e) Request for hearing. If a person requests a hearing on the revocation of an identifying plate or placard within thirty days after the department issued the notice, the department shall hold a hearing before revoking the plate or placard. If a hearing is held and the hearing officer upholds the revocation, the revocation takes effect immediately.

(f) Penalties. (I) A person who fails to return a revoked identifying placard or plate commits a class B traffic infraction.

(II) A person who attempts to obtain an identifying plate or placard when under revocation in accordance with this subsection (7) is subject to the penalties in section 42-4-1701 (4)(a)(VIII).



§ 42-3-205. Substitute plates - waiting period for reissuance of identical combination of numbers and letters

(1) If a number or personalized license plate issued under this article becomes lost, stolen, mutilated, or illegible, the person who is entitled thereto shall immediately apply for a substitute. Such application shall include evidence satisfactory to the department that such plate is lost, stolen, mutilated, or illegible and payment of the required fees. If the plate to be replaced is in the possession of the applicant, the plate shall be surrendered to the department along with the application.

(2) If an application made pursuant to subsection (1) of this section is accompanied by the personalized plate to be replaced, the department shall reissue a substitute plate bearing the identical sequential combination of letters and numbers that appears on the original plate.



§ 42-3-206. Remanufacture of certain license plates

Persons who have been approved to be issued a license plate before July 1, 2003, pursuant to this section as it existed on July 1, 2003, shall be issued such plate, shall be authorized to continue using such plate, and shall not be required to pay additional fees beyond the existing taxes and fees imposed for motor vehicle registration. Such issuance of license plates that contain only two alphabetic figures and up to four numeric figures shall be issued as personalized license plates pursuant to section 42-3-211, which are a flat-style license plate. If the same alphanumeric combination is issued to multiple vehicles, the department shall compare the last four numbers of the vehicle identification number of the motor vehicles to which such plates are issued and issue such alphanumeric combination only to the vehicle with the lowest last four numbers.



§ 42-3-207. Special plates - rules - new plates - retirement

(1) (a) Neither the department nor an authorized agent of the department shall collect any fee for the privilege of using a special plate unless such fee is expressly authorized by statute. The department or an authorized agent of the department shall not transfer money collected for the privilege of using a special plate unless such transfer is expressly authorized by statute.

(b) (I) A special license plate shall not be issued pursuant to this section unless such license plate was approved prior to January 1, 2001.

(II) Special license plates that have been approved pursuant to this section shall be retired, effective March 1, 2008, unless such plates are issued for at least three thousand vehicles. The executive director of the department shall promulgate rules to provide standards for the retirement of special license plates not issued for at least three thousand vehicles.

(2) Repealed.

(3) The department shall not issue an approval notification letter to any business entity conducted for profit.

(4) The amount of taxes and fees for special license plates issued pursuant to this section shall be the same as the amount of taxes and fees specified for regular motor vehicle registration plus an additional one-time fee of twenty-five dollars. The additional fee shall be transmitted to the state treasurer, who shall credit the same to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(b), C.R.S.

(5) Before seeking legislative action to authorize a new group special license plate, the nonprofit organization requesting the new plate shall obtain, from the director of the department of revenue, written notification that the group has complied with the requirements for a group special license plate.

(6) The department shall verify that the nonprofit organization proposing a group special license plate has collected the signatures of at least three thousand persons committed to purchasing the proposed license plate.

(7) The remaining inventory of any group special license plate or alumni association license plate that has not been issued to the minimum number of vehicles specified in law may continue to be issued until the inventory of the plates is exhausted.



§ 42-3-208. Special plates - qualifications for issuance of special license plates

(1) The following special license plates created by rule by the department under section 42-3-207, as it existed when the plates were created, are subject to the following requirement:

(a) Repealed.

(b) The department or an authorized agent shall not issue a raptor education special license plate to an applicant until such applicant has provided to the department or an authorized agent sufficient evidence to demonstrate that the applicant is a member in good standing of the raptor education foundation and qualified by such foundation to receive a special license plate or the applicant is a member of the rocky mountain raptor program and qualified by such program to receive a special license plate.

(c) (Deleted by amendment, L. 2008, p. 228, § 1, effective August 5, 2008.)(d) Repealed.

(e) (I) The "10th mountain division" license plate is hereby converted to a "support the 10th mountain division" license plate. The department shall place the word "support" prominently on the plate to indicate that the owner supports the 10th mountain division. When the registration of a motor vehicle assigned a "10th mountain division" license plate expires, the department shall replace the plate with a "support the 10th mountain division" license plate unless the owner qualifies for a "10th mountain division" license plate under section 42-3-213. The department shall not charge the fees imposed in section 42-3-207 or section 42-3-312 to replace the current "10th mountain division" license plate with the "support the 10th mountain division" license plate.

(II) The department shall not issue a "support the 10th mountain division" license plate unless an applicant provides a certificate issued by the 10th mountain division foundation, inc., or a successor organization, confirming that the person meets the qualifications established by the foundation for the license plate. The 10th mountain division foundation, inc., may require specific levels of contributions to a 10th-mountain-division grant fund of not less than fifteen dollars and not more than one hundred dollars to qualify for the plate.

(III) On or after January 1, 2016, the department shall not renew the registration of a "support the 10th mountain division" license plate that was issued after August 6, 2014, unless the person meets the qualifications established by the 10th mountain division foundation, inc., or a successor organization, to renew the license plate. The 10th mountain division foundation, inc., may require specific levels of contributions to a 10th-mountain-division grant fund of not less than fifteen dollars and not more than one hundred dollars to renew the plate.

(IV) (A) The 10th Mountain Division Foundation, Inc., or its successor organization shall award grants from the 10th-mountain-division grant fund to fund programs, activities, and events that support veterans and preserve and promote the history and spirit of public service of the 10th mountain division.

(B) The 10th Mountain Division Foundation, Inc., or its successor organization shall file an annual statement verifying that it is a nonprofit organization. The statement is made under penalty of perjury with the department.

(C) If the department gives at least seven days' notice, the department of revenue may audit, during normal business hours, the records and books of the 10th mountain division foundation, inc., concerning the 10th-mountain-division grant fund. The audit must take place where the records are normally kept or at a place agreeable to both the department and the foundation.

(2) (Deleted by amendment, L. 2008, p. 228, § 1, effective August 5, 2008.)(3) Special license plates subject to the requirements of this section shall be retired, effective January 1, 2009, unless such plates are issued to at least three thousand vehicles.

(4) The department shall issue firefighter license plates, created by rule by the department under section 42-3-207 as it existed when the plates were created, for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.



§ 42-3-209. Legislative license plates

(1) Upon the application of the owner of a passenger car, truck, or trailer classified as Class B or Class C personal property, as defined in section 42-3-106, or the duly authorized agent of such owner showing that such owner is a member of congress from the state of Colorado, the department may assign to such owner registration plates bearing a number together with appropriate words or letters indicating that such owner is a member of the congress of the United States, and a separate number series shall be used to further identify such license plates. Said license plates shall not be issued by the counties but shall be issued directly by the department.

(2) (a) (I) Upon application of an owner of either a passenger car or a truck not over sixteen thousand pounds empty weight showing that the owner is a member of the general assembly of the state of Colorado, the department may specially register the vehicle and assign to the owner registration plates bearing:

(A) The letter "H" if the member is a representative or the letter "S" if the member is a senator; and

(B) The number of the senatorial or representative district of the member.

(II) The letter and number combination in subparagraph (I) of this paragraph (a) is the owner's registration number.

(b) A member of the general assembly is eligible for special registration and license plates issued under this subsection (2) for the term that the member is elected to serve in office; except that the registration and plates expire when the person leaves office for any reason.



§ 42-3-210. Radio and television license plates

(1) A person who is the holder of a valid renewable amateur radio, standard radio, FM, or television license issued by the federal communications commission shall, upon application and payment of the additional registration fee prescribed in subsection (4) of this section, be entitled to have passenger cars or trucks that do not exceed sixteen thousand pounds empty weight registered under the call sign letters assigned to such station by said commission and shall be furnished license plates bearing such call sign letters in lieu of the distinct registration number specified in section 42-3-113.

(2) A holder of an amateur radio license shall not be entitled to purchase more than one set of such special license plates for a registration period. A holder of a standard radio, FM, or television license shall not be entitled to purchase more than ten sets of such special license plates for a registration period.

(3) Such special registration and license plates shall be valid until the end of the registration period and may be renewed for the same term as any other renewal of registration upon application and payment of the prescribed registration fee so long as the holder of such radio or television license is licensed by the federal communications commission.

(4) An additional fee of two dollars shall be collected for each vehicle annually registered that is furnished amateur radio call plates, and an additional fee of five dollars shall be collected for each vehicle annually registered that is furnished standard radio, FM, and television call plates.



§ 42-3-211. Issuance of personalized plates authorized

(1) The department may issue personalized license plates for motor vehicles in accordance with this section.

(2) (a) "Personalized license plates", as used in this section, means license plates that have displayed upon them the registration number assigned to the motor vehicle for which such registration number was issued in a combination of letters or numbers requested by the owner of the vehicle, subject to the limitations of this section.

(b) "Personalized license plates", as used in this section, includes special license plates that bear the words "street rod" and that may be issued only to a street rod vehicle.

(3) (a) Personalized license plates must be the same color and design as regular motor vehicle license plates, must consist of any combination of numbers or letters not exceeding seven positions and not less than two positions except as otherwise provided in section 24-30-2210, C.R.S., and must not conflict with existing passenger, commercial, trailer, motorcycle, or other special license plates series; except that personalized license plates bearing the words "street rod" shall be of a design determined by the executive director of the department, which design shall be different from those used by the state for regular motor vehicle license plates.

(b) If number plates issued for vehicles include the county of vehicle registration, a vehicle owner shall have the option of obtaining a personalized license plate that does not include such county designation.

(4) Any person who is the registered owner of a motor vehicle registered with the department or who applies to register a motor vehicle or renew personalized license registration of a motor vehicle, upon payment of the fee prescribed in subsection (6) of this section, may apply to the department for personalized license plates in the manner prescribed in this section. Personalized license plates shall be issued for the annual registration period immediately following the year in which the application is made.

(5) An applicant for issuance of personalized license plates or renewal of such plates shall apply in such form and by such date as the department may require, indicating thereon the combination of letters or numbers requested as a registration number. There shall be no duplication of registration numbers, and the department may refuse to issue any combination of letters or numbers that carry connotations offensive to good taste and decency, are misleading, or duplicate any other license plates provided for in this article.

(6) (a) A fee of thirty-five dollars shall be charged in addition to the registration fee normally due upon the vehicle for the issuance of the same number of personalized license plates for a vehicle as are specified in section 42-3-201 for the issuance of number plates. Upon reissuance of the same personalized license plates in subsequent years, the additional fee shall be twenty-five dollars. Such fee shall be due upon the original issuance or reissuance of personalized license plates other than a renewal of registration under paragraph (b) of this subsection (6).

(b) The department may provide for renewals of personalized license plates whereby such plates are retained by the applicant in subsequent years upon the payment, in addition to the normal registration fee, of an annual renewal fee of twenty-five dollars for which the department shall provide a distinctive tag or insignia to be affixed to such plates to signify that such vehicle has been properly registered for the year for which such license plate was renewed.

(c) The fee for transferring previously issued personalized license plates to another vehicle shall be twelve dollars in addition to other applicable fees.

(d) A person who fails to apply for the renewal or transfer of issued personalized license plates according to subsection (5) of this section shall lose the priority right to use the combination of letters or numbers displayed on the personalized license plates.

(e) Notwithstanding paragraphs (a) to (d) of this subsection (6), in lieu of such fees, the fee for a license plate that contains only two alphabetic figures and up to four numeric figures shall be the actual cost of issuing such plate.

(7) All applications for special registration of motor vehicles shall be made directly to the department, and shall be administered by the department. All fees received from special registrations shall be credited to the highway users tax fund created in section 43-4-201, C.R.S., and allocated and expended as specified in section 43-4-205 (5.5)(b), C.R.S.; except that two dollars of each such special registration fee collected pursuant to paragraphs (a) to (d) of subsection (6) of this section shall be remitted to the county general fund.

(8) The executive director of the department may prepare any special forms and issue any rules necessary to implement this section.

(9) (a) A person who has been issued personalized license plates may retain the unique combination of letters or numbers of such plate, notwithstanding that the person no longer has a registered motor vehicle, if the person pays an annual fee of twenty-five dollars, which shall be transferred to the highway users tax fund.

(b) This subsection (9) shall not be construed to authorize a person to reserve license plates for which no motor vehicle has ever been registered according to this article. This subsection (9) shall not be construed to require the department to send a renewal notice to the person who retains the unique combination of letters or numbers.



§ 42-3-212. Issuance of optional plates authorized - retirement

(1) The department may issue optional license plates for passenger cars or trucks not over sixteen thousand pounds empty weight.

(2) Optional license plates shall have a background consisting of a graphic design representing the state flag of Colorado and shall consist of numbers or letters approved in accordance with rules of the department.

(3) An applicant may apply for personalized optional license plates. If the applicant complies with section 42-3-211, the department may issue such plates upon payment of the additional fee required by section 42-3-211 (6) for personalized license plates. If the applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of optional license plates for the vehicle upon paying the fee imposed by section 42-3-211 (6)(a) and upon turning in such existing plates to the department as required by the department. A person who has obtained personalized optional license plates under this subsection (3) shall pay the annual fee imposed by section 42-3-211 (6)(b) to renew such plates. The fees imposed by this subsection (3) shall be in addition to all other taxes and fees imposed for optional license plates.

(4) The amount of the taxes and fees for optional license plates shall be the same as the amount of the taxes and fees specified for regular motor vehicle plates plus an additional annual fee of twenty-five dollars. The additional fee shall be transmitted to the state treasurer, who shall credit the same to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(b), C.R.S.

(5) All applications for optional license plates shall be made directly to the department.

(6) The executive director of the department may prepare any special forms and issue any rules necessary to implement this section.

(7) The optional license plates authorized by this section shall be retired unless such plates have been issued for at least three thousand vehicles by July 1, 2007.



§ 42-3-213. License plates - military veterans - rules - retirement

(1) (a) The department shall issue one or more sets of license plates to the following persons who own a truck that does not exceed sixteen thousand pounds empty weight, a passenger car, a motorcycle, or a noncommercial or recreational vehicle:

(I) A recipient of the purple heart;

(II) A former prisoner of war;

(III) An honorably discharged or retired veteran of the armed forces of the United States;

(IV) A disabled veteran of the armed forces of the United States;

(V) A survivor of the attack on Pearl Harbor;

(VI) A recipient of the medal of honor;

(VII) An honorably discharged, retired, reserve, or active member of the United States Marine Corps;

(VIII) A veteran of the Korean war;

(IX) A recipient of a military award for valor;

(X) A veteran of the Vietnam war;

(XI) An honorably discharged, retired, reserve, or active member of the United States Army;

(XII) Effective July 1, 2006, an honorably discharged, retired, reserve, or active member of the United States Navy;

(XIII) A recipient of a bronze star medal;

(XIV) The current or past spouse, child, sibling, grandparent, or parent of a person who died in the line of duty while serving in the armed forces;

(XV) An honorably discharged, retired, reserve, auxiliary, or active member of the United States Coast Guard;

(XVI) A serving member or honorably discharged or retired member of any component of the United States Air Force;

(XVII) An honorably discharged, retired, reserve, or active member of the special forces of the United States armed forces;

(XVIII) A person who supports the North American aerospace defense command;

(XIX) On or after January 1, 2009, a person who supports the United States Army fourth infantry division;

(XX) A veteran of the Afghanistan war;

(XXI) A veteran of the Iraq war;

(XXII) A veteran of world war II;

(XXIII) A veteran of operation desert shield or desert storm;

(XXIV) A recipient of the distinguished flying cross;

(XXV) An honorably discharged, retired, reserve, or active member of the Navy SEALs;

(XXVI) A natural person who supports the civil air patrol;

(XXVII) A natural person who supports the USS Colorado (SSN 788); or(XXVIII) An honorably discharged, retired, reserve, or active member of the 10th mountain division of the United States Army.

(b) (I) Except as provided in subparagraph (II) of this paragraph (b), the amount of taxes and fees for license plates issued under this section are the same as that specified for regular motor vehicle registration plus an additional one-time issuance or replacement fee. The additional one-time fee is twenty-five dollars and shall be transmitted to the state treasurer, who shall credit it to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(b), C.R.S.

(II) Notwithstanding subparagraph (I) of this paragraph (b):

(A) No fee shall be charged for one set of prisoner of war special license plates issued pursuant to subsection (3) of this section for a passenger car, a truck, a motorcycle, or a noncommercial or recreational vehicle.

(B) No fee shall be charged for one set of disabled veteran license plates issued under subsection (5) of this section for a passenger car, truck, motorcycle, or noncommercial or recreational vehicle.

(C) No fee shall be charged for one set of medal of honor special license plates issued pursuant to subsection (7) of this section for a passenger car, a truck, a motorcycle, or a noncommercial or recreational vehicle.

(D) No fee shall be charged for one set of purple heart special license plates issued pursuant to subsection (2) of this section.

(E) No fee shall be charged for one set of military valor special license plates issued pursuant to subsection (10) of this section.

(F) No fee shall be charged for one set of survivors of the attack on Pearl Harbor special license plates issued pursuant to subsection (6) of this section.

(G) The one-time issuance fee imposed pursuant to subparagraph (I) of this paragraph (b) shall not be charged for one set, per applicant, of fallen service member special license plates issued pursuant to subsection (15) of this section.

(H) The department shall not charge the one-time issuance fee imposed pursuant to subparagraph (I) of this paragraph (b) for one set, per applicant, of world war II special license plates issued pursuant to subsection (23) of this section.

(I) The department shall not charge a fee for one set of distinguished flying cross special license plates issued under subsection (25) of this section if the cross was awarded for valor.

(III) Except as provided in subparagraphs (IV) and (V) of this paragraph (b), the fees collected pursuant to this paragraph (b) shall be transmitted to the state treasurer, who shall credit the fees to the highway users tax fund.

(IV) One dollar of each additional fee collected from purchasers of license plates issued under subsections (4) and (5) of this section shall be retained by the authorized agent, and one dollar and fifteen cents of each additional fee shall be credited to the special purpose account established under section 42-1-211.

(V) One dollar of each additional fee collected from purchasers of license plates issued under subsection (8) of this section shall be retained by the authorized agent.

(c) All applications for the license plates described in this section shall be made directly to the department and shall include such information as the department may require.

(d) The executive director of the department may prepare such special forms and issue such rules as may be necessary to carry out the provisions of this section.

(e) Notwithstanding the weight limitation imposed by paragraph (a) of this subsection (1), a natural person eligible for a military veteran special license plate issued pursuant to this section may apply for such a license plate for a motor home, as defined in section 42-1-102 (57), upon the payment of the fees or taxes required by this article.

(f) A person who meets the conditions stated in subparagraph (XIV) of paragraph (a) of this subsection (1) is authorized to be issued a fallen service member special license plate. Except as provided by sub-subparagraph (G) of subparagraph (II) of paragraph (b) of this subsection (1), this paragraph (f) shall not be construed to authorize the spouse, child, sibling, grandparent, or parent to receive a license plate without paying the applicable fees or if such plate signifies more than that the deceased served in a branch of the armed forces.

(g) The department shall issue a license plate authorized under this section for a motor vehicle owned by a trust if:

(I) The trust is created for the benefit of a natural person who is qualified to receive the license plate under paragraph (a) of this subsection (1); and

(II) The trust name includes a natural person who is qualified to receive the license plate under paragraph (a) of this subsection (1).

(h) If an applicant for a military license plate issued under this section demonstrates a physical impairment affecting mobility under the standards provided in section 42-3-204 (1), the department shall issue a military license plate with an additional identifying figure, as defined in section 42-3-204 (1)(e), to indicate that the vehicle is authorized to transport a person who is eligible to use reserved parking under section 42-4-1208.

(2) Recipient of a purple heart. (a) The purple heart special license plate shall be designed to indicate that an owner of a motor vehicle to which such license plate is attached is a recipient of the purple heart.

(b) A natural person who has been awarded a purple heart for wounds received in combat at the hands of an enemy of the United States may use a purple heart special license plate. When applying for such a license plate, the applicant shall submit to the department a letter of verification from the appropriate branch of the armed forces of the United States that the applicant has been awarded a purple heart.

(3) Former prisoner of war. (a) The former prisoner of war special license plate shall be designed to indicate that an owner of a motor vehicle to which such license plate is attached is a former prisoner of war.

(b) A natural person who, while serving in the armed forces of the United States, was incarcerated by an enemy of the United States during a period of conflict with the United States may use the former prisoner of war special license plate.

(c) If a deceased former prisoner of war was authorized under this section to use a former prisoner of war special license plate, the surviving spouse of such former prisoner of war may apply to the department to retain any set or sets of such special plates that such former prisoner of war had obtained. Such surviving spouse shall be eligible to use such special plates upon the payment of any fees or taxes required by this article.

(4) Honorably discharged or retired veteran of the U.S. armed forces. (a) The veteran of the United States armed forces special license plate shall indicate that an owner of a motor vehicle to which such plate is attached is a veteran of the armed forces of the United States.

(b) A natural person who has received an honorable discharge or is retired from a branch of the armed services of the United States may use a veteran of the United States armed forces special license plate. When applying for such a license plate, an applicant shall submit as proof of honorable discharge either a department of defense form 214 or an honorable discharge from an armed forces branch of the United States.

(5) Disabled veterans. (a) (I) The disabled veteran license plate shall indicate that the owner of the motor vehicle to which the license plate is attached is a disabled veteran of the United States armed forces.

(II) Repealed.

(b) A natural person who has received an honorable discharge from a branch of the armed services of the United States and meets the requirements of section 42-3-304 (3)(a) may use a disabled veteran license plate. When applying for such a license plate, the applicant shall submit proof of honorable discharge from an armed forces branch of the United States.

(c) License plates qualifying for the exemption granted in sub-subparagraph (B) of subparagraph (II) of paragraph (b) of subsection (1) of this section shall be issued only by the department and shall bear the inscription "D.V.", and a separate number series shall be used for such license plates. Additional license plates bearing such inscription may be issued by the department to eligible persons upon the payment of any fees or taxes required by this article.

(6) Survivors of the attack on Pearl Harbor. (a) The survivors of the attack on Pearl Harbor special license plates shall be designed to indicate that the owner of the motor vehicle to which such license plates are attached is a survivor of the attack on Pearl Harbor.

(b) Any natural person may use a survivors of the attack on Pearl Harbor special license plate if such person:

(I) Was a member of the United States armed forces on December 7, 1941;

(II) Was on station on December 7, 1941, during the hours of 7:55 a.m. to 9:45 a.m. Hawaii time at Pearl Harbor, the island of Oahu, or offshore at a distance not to exceed three miles therefrom;

(III) Received an honorable discharge from the United States armed forces; and

(IV) Holds a current membership in a national organization of survivors of the attack on Pearl Harbor.

(7) Recipient of a medal of honor. (a) The department shall design the medal of honor special license plate to indicate that an owner of a motor vehicle to which such license plate is attached is a recipient of the medal of honor.

(b) A natural person who has been awarded a medal of honor may use a medal of honor special license plate. When applying for such a license plate, the applicant shall submit to the department a letter of verification from the appropriate branch of the armed forces of the United States that the applicant has been awarded a medal of honor.

(8) Honorably discharged, retired veteran, or active member of the U.S. Marine Corps. (a) The United States Marine Corps special license plate shall indicate that an owner of a motor vehicle to which such plate is attached is a veteran, reserve member, or an active member of the United States Marine Corps.

(b) A natural person who has received an honorable discharge, is retired, or is an active or reserve member of the United States Marine Corps may use a United States Marine Corps special license plate. When applying for such a license plate, an applicant shall submit proof of an honorable discharge or proof that the applicant is currently an active or reserve member of the United States Marine Corps.

(9) Veteran of the Korean war. (a) The veteran of the Korean war special license plate shall be designed to indicate that the owner of the motor vehicle to which such license plate is attached is a veteran of the Korean war.

(b) A natural person may use a veteran of the Korean war special license plate if such person was a member of the United States armed forces between June 27, 1950, and January 31, 1955.

(10) Recipient of a military valor award. (a) The military valor special license plate shall be designed to indicate that an owner of a motor vehicle bearing such license plate has received a military award for valor.

(b) A natural person who has been awarded a military award for valor may use a military valor special license plate. When applying for such a license plate, the applicant shall submit to the department a copy of the military order awarding the military award for valor.

(c) For the purposes of this section,"military award for valor" or "military valor award" means the following awards:

(I) Navy cross;

(II) Distinguished service cross;

(III) Air Force cross; or(IV) Silver star.

(11) Veteran of the Vietnam war. (a) The veteran of the Vietnam war special license plate shall be designed to indicate that the owner of the motor vehicle to which such license plate is attached is a veteran of the Vietnam war.

(b) A natural person may use a veteran of the Vietnam war special license plate if such person was a member of the United States armed services between August 7, 1964, and January 27, 1973.

(c) The department or an authorized agent shall not issue a veteran of the Vietnam war special license plate to an applicant until the applicant provides a DD214 form issued by the United States government or other evidence sufficient to demonstrate that the applicant is a veteran of the armed services who served between August 7, 1964, and January 27, 1973.

(12) Honorably discharged, retired veteran, reserve, or active member of the United States Army. (a) The United States Army special license plate shall be designed to indicate that the owner of the motor vehicle to which such license plate is attached is an honorably discharged, retired, reserve, or active member of the United States Army.

(b) A natural person may use a United States Army special license plate if such person is an honorably discharged, retired, reserve, or active member of the United States Army.

(c) The department or an authorized agent shall not issue an United States Army special license plate to an applicant until the applicant provides a DD214 form issued by the United States government or other evidence sufficient to demonstrate that the applicant is an honorably discharged, retired, reserve, or active member of the United States Army.

(d) Repealed.

(13) Honorably discharged, retired veteran, or active member of the United States Navy. (a) The United States Navy special license plate shall indicate that an owner of a motor vehicle to which such plate is attached is a veteran, a reserve member, or an active member of the United States Navy.

(b) A natural person who has received an honorable discharge, is retired, or is an active or reserve member of the United States Navy shall be authorized to use a United States Navy special license plate. When applying for such a license plate, an applicant shall submit a DD214 form issued by the United States government or other evidence sufficient to demonstrate that the applicant has an honorable discharge or proof that the applicant is currently an active or reserve member of the United States Navy.

(c) This subsection (13) shall take effect July 1, 2006.

(14) Recipient of a bronze star medal. (a) The bronze star special license plate shall be designed to indicate that an owner of a motor vehicle bearing such license plate has received a bronze star medal. The bronze star for valor license plate shall be designed to indicate that an owner of a motor vehicle bearing such license plate has received the bronze star medal with the "V" for valor distinction.

(b) On or after January 1, 2007, a natural person who has been awarded a bronze star may use a bronze star special license plate. A natural person who has been awarded a bronze star with the "V" for valor distinction may use a bronze star for valor special license plate. When applying for such a license plate, the applicant shall submit to the department a copy of the military order awarding the bronze star and a DD214 form issued by the United States government showing that the award was received by the applicant.

(15) Fallen service member special license plate. (a) The fallen service member special license plate shall be designed to indicate that the owner of the motor vehicle to which the plate is attached is a family member of a person who died in the line of duty while serving in the armed forces. The plate shall bear the word "fallen" and the title of a person who serves in the branch of the armed forces in which the deceased served.

(b) A person who meets the conditions stated in subparagraph (XIV) of paragraph (a) of subsection (1) of this section may use a fallen service member special license plate. The department or an authorized agent shall not issue a fallen service member special license plate to an applicant until the applicant provides a DD214 form issued by the United States government and other evidence sufficient to demonstrate that the applicant is qualified to be issued the plate as determined by the department.

(16) Honorably discharged, retired veteran, auxiliary, or active member of the United States Coast Guard. (a) The United States Coast Guard special license plate shall indicate that an owner of a motor vehicle to which such plate is attached is a veteran, a reserve member, an auxiliary member, or an active member of the United States Coast Guard.

(b) On or after January 1, 2008, a natural person who has received an honorable discharge, is retired, or is an active, auxiliary, or reserve member of the United States Coast Guard shall be authorized to use a United States Coast Guard special license plate.

(c) When applying for such a license plate, an applicant shall submit a DD214 form issued by the United States government or other evidence sufficient to demonstrate that the applicant has an honorable discharge or proof that the applicant is currently an active, auxiliary, or reserve member of the United States Coast Guard.

(17) Honorably discharged, retired veteran, or active member of the United States Air Force. (a) Beginning January 1, 2008, the United States Air Force special license plate shall indicate that an owner of a motor vehicle to which such plate is attached is a veteran, reserve member, or active member of the United States Air Force.

(b) A natural person who has received an honorable discharge, is retired, or is an active or reserve member of any component of the United States Air Force shall be authorized to use a United States Air Force special license plate.

(c) When applying for such a license plate, an applicant shall submit a DD214 form issued by the United States government or other evidence sufficient to demonstrate that the applicant is a veteran, reserve member, or active member of any component of the United States Air Force.

(18) Honorably discharged, retired veteran, or active member of the United States Army special forces. (a) The United States Army special forces license plate shall indicate that an owner of a motor vehicle to which such plate is attached is a veteran, a reserve member, or an active member of the special forces of the United States Army.

(b) Beginning January 1, 2008, a natural person who has received an honorable discharge or is an active or reserve member of the United States Army special forces may use a United States Army special forces license plate. When applying for such a license plate, an applicant shall submit:

(I) Proof of an honorable discharge or retirement or proof that the applicant is currently an active or reserve member of the United States Army special forces;

(II) Orders or a DD214 form that shows an awarded prefix "3" or a designation of "5G", 18/180 series MOS, special forces tab, OSS, or UNPIK-8240.

(19) North American aerospace defense command commemorative special license plate. (a) The North American aerospace defense command commemorative special license plate shall be designed to indicate that the owner of the motor vehicle to which the license plate is attached wishes to commemorate the North American aerospace defense command's fiftieth anniversary.

(b) The department shall issue North American aerospace defense command commemorative special license plates until January 1, 2010, or when the available inventory is depleted, whichever is later. This paragraph (b) shall not be deemed to prohibit the use of the plate after January 1, 2010, nor to require the plate to be recalled by the department.

(20) Honorably discharged, retired veteran, reserve, or active member of the United States Army - fourth infantry division. The United States Army fourth infantry division special license plate shall be designed to indicate that the owner of the motor vehicle to which such license plate is attached supports the United States Army fourth infantry division.

(21) Veteran of the Afghanistan war. (a) The veteran of the Afghanistan war special license plate shall be designed to indicate that the owner of the motor vehicle to which such license plate is attached is a veteran of the Afghanistan war.

(b) Effective January 1, 2011, a natural person may use a veteran of the Afghanistan war special license plate if such person was a member of the United States armed services between October 7, 2001, and the end of the conflict.

(c) The department or an authorized agent shall not issue a veteran of the Afghanistan war special license plate to an applicant until the applicant provides a DD214 form issued by the United States government or other evidence sufficient to demonstrate that the applicant is a veteran of the armed services who served between October 7, 2001, and the end of the conflict.

(22) Veteran of the Iraq war. (a) The veteran of the Iraq war special license plate shall be designed to indicate that the owner of the motor vehicle to which such license plate is attached is a veteran of the Iraq war.

(b) Effective January 1, 2011, a natural person may use a veteran of the Iraq war special license plate if such person was a member of the United States armed services between March 20, 2003, and the end of the conflict.

(c) The department or an authorized agent shall not issue a veteran of the Iraq war special license plate to an applicant until the applicant provides a DD214 form issued by the United States government or other evidence sufficient to demonstrate that the applicant is a veteran of the armed services who served between March 20, 2003, and the end of the conflict.

(23) Veteran of world war II. (a) The department shall design the veteran of world war II special license plate to indicate that the owner of the motor vehicle to which the license plate is attached is a veteran of world war II.

(b) Effective January 1, 2012, a natural person may use a world war II special license plate if the person was a member of the United States armed services between September 16, 1940, and July 25, 1947.

(c) The department or an authorized agent shall not issue a world war II special license plate to an applicant until the applicant provides a DD214 form issued by the United States government or other evidence sufficient to demonstrate that the applicant is a veteran of the armed services who served between September 16, 1940, and July 25, 1947.

(24) Veteran of operation desert shield or desert storm. (a) The department shall design the veteran of operation desert shield or desert storm license plate to indicate that the owner of the motor vehicle to which the license plate is attached is a veteran of operation desert shield or desert storm.

(b) Effective January 1, 2013, a natural person may use an operation desert shield or desert storm license plate if the person was a member of the United States armed services between August 2, 1990, and February 28, 1991.

(c) The department or an authorized agent shall not issue an operation desert shield or desert storm license plate to an applicant until the applicant provides a DD214 form issued by the United States government or other evidence sufficient to demonstrate that the applicant is a veteran of the armed services who served between August 2, 1990, and February 28, 1991.

(25) Recipient of a distinguished flying cross. (a) The department shall design a special license plate to indicate that the owner of a motor vehicle to which the license plate is attached has received the distinguished flying cross.

(b) A natural person who has been awarded a distinguished flying cross may use a distinguished flying cross special license plate. When applying for the license plate, the applicant shall submit to the department a copy of the military order awarding the distinguished flying cross or any other evidence the department may accept.

(26) Honorably discharged, retired veteran, or active member of the Navy SEALs. (a) The department shall design the Navy SEAL license plate to indicate that an owner of a motor vehicle to which the plate is attached is a veteran, a reserve member, or an active member of the United States Navy SEALs.

(b) A natural person who has received an honorable discharge, is retired, or is an active or reserve member of the United States Navy SEALs may use a United States Navy SEALs license plate. To qualify for the license plate, an applicant must submit a DD214 form issued by the United States government and a certification from the UDT/SEAL association, inc., the Rocky Mountain chapter of the UDT/SEAL association, inc., or a successor organization that the applicant has an honorable discharge from, is retired from, or is currently an active or reserve member of the Navy SEALs.

(27) Member of the Civil Air Patrol. (a) The department of military affairs may design the civil air patrol license plate if the design conforms with standards established by the department and indicates that an owner of a motor vehicle to which the plate is attached supports the civil air patrol.

(b) A natural person who supports the civil air patrol may use a civil air patrol license plate.

(28) USS Colorado. (a) The department of military affairs may design the USS Colorado (SSN 788) license plate if the design conforms with standards established by the department. The plate must indicate that an owner of a motor vehicle to which the plate is attached supports the USS Colorado submarine.

(b) A natural person who supports the USS Colorado (SSN 788) may use USS Colorado license plate.

(29) Veteran, reserve member, or active member of the 10th mountain division of the United States Army. (a) The department shall design the "10th mountain division" license plate to indicate that an owner of a motor vehicle to which the plate is attached is a veteran, a reserve member, or an active member of the 10th mountain division of the United States Army.

(b) A natural person who meets the conditions established in subparagraph (XXVIII) of paragraph (a) of subsection (1) of this section may use a "10th mountain division" license plate. To qualify for the license plate, an applicant must submit a DD214 form issued by the United States government or other evidence sufficient to demonstrate that the applicant is a veteran, a reserve member, or an active member of the 10th mountain division of the United States Army.

(c) By January 1, 2016, the department shall require each holder of a "10th mountain division" license plate to either submit the evidence of qualification required by paragraph (b) of this subsection (29) or return the plate to the department.



§ 42-3-214. Special plates - alumni associations - retirement

(1) The department shall issue one or more sets of special alumni license plates to applicants under this section for passenger cars or trucks that do not exceed sixteen thousand pounds empty weight. For the purposes of this section, recreational vehicles that do not exceed sixteen thousand pounds empty weight shall be classified as passenger cars.

(2) (a) An alumni association for a private or public college or university located within Colorado may apply directly to the department for the establishment of a special license plate for the alumni association. The department shall accept applications to establish special alumni license plates annually according to the schedule established by the department. An alumni association shall not apply for a license plate until the alumni association has commitments for license plate purchases from at least five hundred persons and provides a list of the names and addresses of such persons to the department.

(b) An alumni association applying for the establishment of a special alumni license plate is responsible for all costs of designing such plate and shall pay such costs before the license plate is produced. Any design for a special alumni license plate shall conform with standards established by the department and shall be approved by the department.

(c) For the purpose of this section, "college or university" means an institution of higher education that offers at least a bachelor degree in an educational program and that is accredited by a nationally recognized accrediting agency or association.

(3) (a) A person may apply for a special alumni license plate for a motor vehicle if the person pays the taxes and fees required under this section and provides the department or authorized agent a certificate issued by the alumni association confirming that such person meets the qualifications for the license plate established by the alumni association pursuant to paragraph (b) of this subsection (3). The department shall prepare a certificate form to be used by alumni associations when confirming that a person is eligible to obtain special alumni license plates.

(b) An alumni association may establish the following qualifications to use the special alumni license plates:

(I) Membership in the alumni association; or(II) Specified levels of contributions to the college or university.

(III) (Deleted by amendment, L. 2008, p. 1286, § 1, effective May 27, 2008.)(c) An alumni association establishing qualifications to use special license plates shall set a one-time fee to qualify for the special license plates, which fee shall be used for the following purposes:

(I) Scholarships for students attending the university or college; or(II) Support of academic programs at the university or college.

(4) The amount of the taxes and fees for special alumni license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates plus a one-time fee of twenty-five dollars for each motor vehicle to issue or replace such license plates. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(b), C.R.S.

(5) An applicant may apply for personalized special alumni license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If any applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of special alumni license plates for the vehicle upon paying the fee imposed by section 42-3-211 (6)(a) and upon turning such existing plates in to the department as required by the department. A person who has obtained personalized special alumni license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (5) are in addition to all other taxes and fees imposed for the special alumni license plates.

(6) Special alumni license plates shall be renewed in the same manner as other license plates under section 42-3-113 or, for personalized plates, under section 42-3-211.

(7) The department shall retire the special alumni license plates authorized by this section unless the plates have been issued for at least five hundred vehicles by July 1, 2016. A person who was issued a special alumni license plate on or before July 1, 2016, may continue to use the plate after July 1, 2016.



§ 42-3-217. Special plates - Colorado commission of Indian affairs

(1) The department shall issue one or more sets of special license plates to applicants under this section for passenger cars, motorcycles, or trucks that do not exceed sixteen thousand pounds empty weight. The American Indian special license plate shall not be issued for motorcycles until January 1, 2007.

(2) (a) There is hereby established the American Indian special license plate. The department may begin issuance of such special license plate when the Rocky Mountain Indian chamber of commerce has commitments for special license plate purchases for at least two thousand special license plates and provides a list of the names and addresses of persons purchasing such plates to the department.

(b) The Rocky Mountain Indian chamber of commerce is responsible for the costs of designing the special license plate and shall pay such costs before the license plate is produced. The design for the special license plate shall conform with standards established by the department.

(3) (a) A person may apply for an American Indian special license plate for a motor vehicle if the person pays the taxes and fees required under this section and provides a certificate issued by the Rocky Mountain Indian chamber of commerce confirming that such person meets the qualifications for the license plate established pursuant to this subsection (3).

(b) The Colorado commission of Indian affairs shall establish a specific level of contribution to a scholarship fund that qualifies a person to obtain special license plates under this section and shall set appropriate qualifications in order for an applicant to receive a scholarship. The scholarship fund shall be administered by a nonprofit organization, association, or corporation selected and supervised by the Colorado commission of Indian affairs. Such scholarship shall not be awarded to an applicant unless the applicant can demonstrate that he or she is a Colorado resident and such scholarship will be used to attend an institution of higher education within Colorado. Such nonprofit organization shall issue a report to the Colorado commission of Indian affairs accounting for revenues and expenditures at least every other year.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates plus a one-time fee of twenty-five dollars for each motor vehicle for issuing or replacing such license plates. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the same to the highway users tax fund, created in section 43-4-201, C.R.S., for allocation and expenditure as specified in section 43-4-205 (5.5)(b), C.R.S.

(5) On or after January 1, 2007, an applicant may apply for personalized American Indian special license plates. If the applicant complies with section 42-3-211, the department may issue such plates upon payment of the additional fee required by section 42-3-211 (6) for personalized license plates. If the applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of American Indian special license plates for the vehicle upon paying the fee imposed by section 42-3-211 (6)(a) and upon turning such existing plates in to the department as required by the department. A person who has obtained personalized license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) to renew such plates. The fees imposed by this subsection (5) shall be in addition to all other taxes and fees imposed for license plates issued pursuant to this section.

(6) Special license plates issued under this section shall be renewed in the same manner as other license plates under section 42-3-113 or, for personalized plates, under section 42-3-211.



§ 42-3-217.5. Special plates - breast cancer awareness - retirement

(1) There is hereby established the breast cancer awareness special license plate. The department shall issue breast cancer special license plates to applicants for passenger cars, trucks, or motorcycles that do not exceed sixteen thousand pounds empty weight.

(2) The department shall work with interested parties to design the breast cancer awareness special license plate. The design for the special license plate shall conform with standards established by the department.

(3) (a) A person may apply for a breast cancer awareness special license plate if the person pays the taxes and fees required under this section.

(b) The amount of the taxes and fees for special license plates issued under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuing or replacing each such special license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the same to the highway users tax fund for allocation and expenditure as specified in section 43-4-201, C.R.S.

(c) In addition to the taxes and fees specified in paragraph (b) of this subsection (3), a person applying for a new or replacement breast cancer awareness special license plate shall pay a surcharge of twenty-five dollars. A person applying on or before June 30, 2012, to renew a breast cancer awareness special license plate shall have the option to pay the twenty-five dollar surcharge but shall not be required to pay the surcharge in order to renew the special plate. On or after July 1, 2012, a person applying to renew a breast cancer awareness special license plate shall pay the twenty-five dollar surcharge required by this paragraph (c). The department shall transmit the surcharge to the state treasurer, who shall credit the surcharge to the breast and cervical cancer prevention and treatment fund created in section 25.5-5-308 (8)(a), C.R.S.

(4) Any renewal of a special license plate issued under this section shall be handled in the same manner as other license plates under the provisions of section 42-3-113 or, for personalized plates, under the provisions of section 42-3-211.

(5) An applicant may apply for personalized breast cancer awareness special plates. If the applicant complies with the requirements of section 42-3-211, the department may issue such plates upon payment of the additional fee required by section 42-3-211 (6) for personalized license plates. If the applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of breast cancer awareness special license plates for the vehicle upon paying the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6) to renew such plates. The fees imposed by this subsection (5) shall be in addition to all other taxes and fees imposed for breast cancer awareness special license plates.

(6) and (7) Repealed.



§ 42-3-218. Special plates - active and retired members of the Colorado National Guard - retirement

(1) The department shall issue special license plates for a passenger car or a truck that does not exceed sixteen thousand pounds empty weight owned by an active or retired member of the Colorado National Guard, as defined in section 28-3-101 (12), C.R.S.

(2) (a) The special license plates must have a white background with blue lettering and must be of a design determined by the executive director of the department. The plates indicate that the owner of the motor vehicle is a member of the Colorado National Guard.

(b) If an applicant for a Colorado National Guard license plate under this section demonstrates a physical impairment affecting mobility under the standards provided in section 42-3-204 (1), the department shall issue a Colorado National Guard license plate with an additional identifying figure, as defined in section 42-3-204 (1)(e), to indicate that the vehicle is authorized to transport a person who is eligible to use reserved parking under section 42-4-1208.

(3) A natural person who is an active or retired member of the Colorado National Guard may use the special license plates provided for by this section.

(4) The amount of taxes and fees for such special license plates shall be the same as the amount of taxes and fees specified for regular motor vehicle registration plus an additional one-time fee of twenty-five dollars. The additional fee shall be transmitted to the state treasurer, who shall credit the fee to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(b), C.R.S.

(5) Applications for special license plates provided for in this section shall include such information as the department may require. At the time of application, the applicant shall submit a proof of eligibility form prepared by the department of military and veterans affairs verifying active or retired status. If the owner of a vehicle registered pursuant to this section ceases to be an active member of the Colorado National Guard and has not qualified for retirement from the Colorado National Guard, such person shall return the special license plates to the department upon expiration of the registration. Upon retiring from the Colorado National Guard, a person wishing to retain such special license plates shall submit a verification of retired status that is issued by the department of military and veterans affairs to establish eligibility for retention of the plates. A retired member of the Colorado National Guard is required to verify retired status only once under this section.

(6) The executive director of the department may prepare any special forms and issue such rules as may be necessary to implement this section.



§ 42-3-220. Temporary special event license plates

(1) The department may issue a temporary special event license plate to a person or group of people in connection with a special event for a passenger vehicle or a truck that does not exceed sixteen thousand pounds empty weight.

(2) An applicant for a special event license plate shall submit to the department the name, date or dates, and location of the special event to which the request for the license plate is connected; the dates the license plate is needed; the quantity of license plates requested; a list of vehicle information including the vehicle identification number, make, model, and year of each vehicle; a certified letter stating that insurance coverage will be in place for each vehicle during its use for the period for which the temporary plate is issued; and any other information required by the department.

(3) The department may determine the amount of an application fee for special event license plates and determine the fee, not to exceed twenty-five dollars, for the issuance of each temporary special event license plate. Such fee shall be transmitted to the state treasurer, who shall credit the same to the license plate cash fund, created in section 42-3-301 (1).

(4) The executive director of the department may prepare any special forms and issue any rules necessary to carry out the purposes of this section.



§ 42-3-221. Special plates - Denver Broncos

(1) Beginning January 1, 2007, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the Denver Broncos special license plate.

(b) The Denver Broncos may design the special license plate. The design for the special license plate shall conform with standards established by the department and shall be subject to the department's approval.

(3) A person may apply for a Denver Broncos special license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by the Denver Broncos Charities or a successor organization, confirming that such person has donated thirty dollars to the Denver Broncos Charities.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized Denver Broncos special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Denver Broncos special license plates for the vehicle upon payment of the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized Denver Broncos special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (5) are in addition to all other taxes and fees imposed for personalized Denver Broncos special license plates.

(6) The Denver Broncos license plate shall be retired if three thousand plates are not issued by July 1, 2009.



§ 42-3-222. Special plates - support public education

(1) Beginning January 1, 2007, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, and noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the support public education special license plate.

(b) The design for the special license plate shall conform with standards established by the department and shall be subject to the department's approval.

(3) (a) A person may apply for a support public education special license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by impact on education, inc., Colorado legacy foundation, or either entity's successor, confirming that the person has donated twenty dollars to either organization or either entity's successor. When receiving the donation, impact on education, inc., Colorado legacy foundation, or either entity's successor shall ask the donor to specify in writing which nonprofit education organization qualified under paragraph (c) of this subsection (3) should receive the moneys. Impact on education, inc., Colorado legacy foundation, or either entity's successor shall compile and provide to the donor and the department a list of organizations that the entity has verified qualify for donations under paragraph (c) of this subsection (3).

(b) Impact on education, inc., Colorado legacy foundation, or either entity's successor shall use the moneys collected under this subsection (3) to support programs that focus on student learning in public schools located in Colorado.

(c) Impact on education, inc., Colorado legacy foundation, or either entity's successor shall transmit the entire donation to the nonprofit education organization pursuant to paragraph (a) of this subsection (3) if the organization:

(I) Exists;

(II) Is affiliated with a school district or the state charter institute;

(III) Is a nonprofit entity exempt from federal income taxes pursuant to section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended; and

(IV) Agrees to spend all of the donation on programs that focus on student learning in Colorado.

(d) Impact on education, inc., Colorado legacy foundation, or either entity's successor shall not use the moneys collected under this subsection (3) to support political parties, candidates for public office, ballot initiatives, referenda, or any other political activities.

(4) The amount of the taxes and fees for the support public education special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized support public education special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of support public education special license plates for the vehicle upon payment of the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized support public education special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6) for renewal of such personalized plates. The fees under this subsection (5) are in addition to all other taxes and fees imposed for personalized support public education special license plates.

(6) The department may stop issuing the support public education special license plate if three thousand license plates are not issued by July 1, 2016. A person who was issued a support public education special license plate on or before July 1, 2016, may continue to use the plate after July 1, 2016.



§ 42-3-223. Special plates - support the troops - retirement

(1) On or after July 1, 2007, the department shall issue one or more sets of support the troops special license plates to applicants under this section for passenger cars, trucks, motorcycles, and noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) There is hereby established the United States support the troops special license plate. The plate shall conform with standards established by the department, and the plate shall feature the statement "Support The Troops".

(3) (a) A person may apply for and shall be issued a support the troops special license plate for a motor vehicle if the person pays the taxes and fees required under this subsection (3) and provides a certificate issued by the nonprofit organization selected by the adjutant general pursuant to subsection (4) of this section showing that the person has donated twenty-five dollars to such organization.

(b) The amount of the taxes and fees for support the troops special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates plus a one-time fee of twenty-five dollars for each motor vehicle for issuance of such license plates. The department shall transmit the additional one-time fee to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(b), C.R.S.

(c) Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue personalized support the troops special license plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of special license plates for the vehicle upon paying the fee imposed by section 42-3-211 (6)(a) and upon turning such existing plates in to the department as required by the department. A person who has obtained personalized support the troops special license plates under this paragraph (c) is required to pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this paragraph (c) are in addition to all other taxes and fees imposed for the special license plates.

(4) The adjutant general, appointed pursuant to section 28-3-105, C.R.S., shall select a nonprofit organization that aids veterans, active service members, and the families thereof to administer the donations collected pursuant to subsection (3) of this section. The adjutant general shall select the organization in consultation with the Colorado board of veterans affairs, created in section 28-5-702, C.R.S. The organization shall use the moneys to aid veterans, active service members, and the families thereof but may keep up to seven percent of the moneys for administrative costs. The organization may use the moneys to aid veterans, active service members, and the families thereof by making grants to or selecting other nonprofit organizations to provide the aid so long as no more than seven percent of the moneys are used for administrative costs. Once an organization is selected, it shall continue to administer the funds unless good cause is shown for removal.

(5) Special license plates issued under this section shall be renewed in the same manner as other license plates under section 42-3-113 or, for personalized plates, under section 42-3-211.

(6) The special license plates authorized by this section shall not be renewed unless such plates have been issued for at least three thousand vehicles by July 1, 2009.



§ 42-3-224. Special plates - Colorado "Kids First"

(1) The department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the Colorado "Kids First" special license plate. The department may stop issuing the Colorado "Kids First" special license plate if three thousand license plates are not issued by July 1, 2016. A person who was issued a Colorado "Kids First" special license plate on or before July 1, 2016, may continue to use the plate after July 1, 2016.

(b) (Deleted by amendment, L. 2009, (SB 09-175), ch. 226, p. 1027, § 3, effective July 1, 2009.)(c) The Rocky Mountain research and prevention institute may design the special license plate. The design for the special license plate shall conform with standards established by the department and shall be subject to the department's approval.

(3) (a) A person may apply for a Colorado "Kids First" special license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by the Rocky Mountain research and prevention institute or a successor organization, confirming that such person meets the qualifications for the license plate established pursuant to this section.

(b) The Rocky Mountain research and prevention institute or a successor organization may establish a specific level of contribution to a health promotion and injury prevention fund that qualifies a person to obtain special license plates under this section. Such fund shall be used to fund programs, activities, and events that help promote the health of children and prevent injury to children.

(c) The Rocky Mountain research and prevention institute or its successor organization shall file an annual statement verifying that it is a nonprofit organization. The statement shall be filed under penalty of perjury with the department.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized Colorado "Kids First" license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Colorado "Kids First" license plates for the vehicle upon paying the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized Colorado "Kids First" license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (5) are in addition to all other taxes and fees imposed for Colorado "Kids First" license plates.



§ 42-3-225. Special plates - Italian-American heritage

(1) Beginning January 1, 2008, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the Italian-American heritage special license plate, which shall be issued to any person who pays the taxes and fees required under this section.

(b) The department may stop issuing the Italian-American heritage special license plate if at least three thousand plates are not issued by July 1, 2016. A person who was issued an Italian-American heritage special license plate on or before July 1, 2016, may continue to use the plate after July 1, 2016.

(c) The Italian-American heritage special license plate shall be designed:

(I) To celebrate Italian-American heritage; and

(II) In accordance with standards established by the department and be subject to the department's approval.

(3) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(4) An applicant may apply for personalized Italian-American heritage special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Colorado Italian-American heritage license plates for the vehicle upon paying the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized Italian-American heritage special license plates under this subsection (4) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (4) are in addition to all other taxes and fees imposed for the Italian-American heritage special license plates.



§ 42-3-226. Special plates - share the road

(1) Beginning January 1, 2008, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the share the road special license plate. The department may stop issuing the share the road special license plate if three thousand license plates are not issued by July 1, 2011. A person may continue to use the share the road special license plate after July 1, 2011.

(b) (Deleted by amendment, L. 2009, (SB 09-175), ch. 226, p. 1028, § 5, effective July 1, 2009.)(c) The design for the special license plate shall conform with standards established by the department and shall be subject to approval by bicycle Colorado, inc.

(3) (a) A person may apply for a share the road special license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by bicycle Colorado, inc., or a successor organization, confirming that such person meets the qualifications for the license plate established pursuant to this section.

(b) Bicycle Colorado, inc., or a successor organization, may establish a specific level of contribution to a share the road education fund that qualifies a person to obtain special license plates under this section. Such fund shall be used to fund programs, activities, and events that educate bicyclists, motorists, law enforcement, and transportation officials on the rights and responsibilities of bicycling, safely sharing the road, and reducing bicycle crashes.

(c) Bicycle Colorado, inc., or its successor organization, shall file with the department an annual statement verifying that it is a nonprofit organization.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized share the road license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of share the road license plates for the vehicle upon paying the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized share the road license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (5) are in addition to all other taxes and fees imposed for share the road license plates.



§ 42-3-227. Special plates - Colorado horse development authority

(1) On or after January 1, 2009, the department shall issue Colorado horse development authority special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) The Colorado horse development authority may design the special license plates. The design for the special license plates shall conform with standards established by the department and shall be subject to the department's approval.

(3) A person may apply for Colorado horse development authority special license plates if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by the Colorado horse development authority or a successor organization, confirming that the person has donated thirty dollars to the Colorado horse development authority.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized Colorado horse development authority special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such license plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Colorado horse development authority special license plates for the vehicle upon payment of the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized Colorado horse development authority special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized license plates. The fees imposed under this subsection (5) are in addition to all other taxes and fees imposed for personalized Colorado horse development authority special license plates.

(6) The department may stop issuing the Colorado horse development authority special license plate if three thousand license plates are not issued by July 1, 2016. A person who was issued a Colorado horse development authority special license plate on or before July 1, 2016, may continue to use the plate after July 1, 2016.



§ 42-3-228. Special plates - Colorado carbon fund

(1) The department shall issue Colorado carbon fund special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) The Colorado carbon fund, established by the Colorado energy office, may design the Colorado carbon fund special license plates. The design for the special license plates shall conform with standards established by the department and shall be subject to the department's approval.

(3) A person may apply for the Colorado carbon fund special license plates if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by the Colorado energy office, or a successor office, confirming that such person has made to the Colorado carbon fund, or its successor, the donation required to qualify for the special license plates.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized Colorado carbon fund special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such personalized license plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Colorado carbon fund special license plates for the vehicle upon payment of the fee imposed by section 42-3-211 (6)(a) and upon turning in the existing license plates to the department. A person who has obtained personalized Colorado carbon fund special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized license plates. The fees under this subsection (5) are in addition to all other taxes and fees imposed for personalized Colorado carbon fund special license plates.

(6) The department may stop issuing the Colorado carbon fund special license plate if three thousand license plates are not issued by July 1, 2016. A person who was issued a Colorado carbon fund special license plate on or before July 1, 2016, may continue to use the plate after July 1, 2016.



§ 42-3-229. Special plates - boy scouts

(1) Beginning July 15, 2009, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the boy scouts centennial special license plate, which shall be issued from July 15, 2009, to June 30, 2016, or so long as the department has the special license plates in stock, whichever occurs later.

(b) A person may continue to use the boy scouts centennial special license plate after June 30, 2011, in accordance with this section.

(c) The department is authorized to begin issuance of the special license plate authorized by this subsection (2) if the boy scouts obtain commitments for the purchase of at least three thousand special license plates and provide to the department a list of the names and addresses of persons requesting such plates by January 15, 2009.

(d) Repealed.

(e) The design for the special license plate shall conform with standards established by the department.

(3) A person may apply for a special license plate created by this section if the person pays the taxes and fees required under this section.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized special license plates created by this section. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of special license plates created by this section for the vehicle upon paying the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (5) are in addition to all other taxes and fees imposed for the special license plates created by this section.



§ 42-3-230. Special plates - "Alive at Twenty-five"

(1) Beginning January 1, 2010, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the "Alive at Twenty-five" special license plate.

(b) The Colorado state patrol family foundation may design the special license plate. The design for the special license plate shall conform with standards established by the department and shall be subject to the department's approval.

(3) A person may apply for an "Alive at Twenty-five" special license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by the Colorado state patrol family foundation or a successor organization, confirming that such person has donated thirty dollars to the Colorado state patrol family foundation.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized "Alive at Twenty-five" special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of "Alive at Twenty-five" special license plates for the vehicle upon payment of the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized "Alive at Twenty-five" special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (5) are in addition to all other taxes and fees imposed for personalized "Alive at Twenty-five" special license plates.

(6) The department shall retire the "Alive at Twenty-five" license plate if three thousand plates are not issued by July 1, 2016. A person who was issued an "Alive at Twenty-five" license plate on or before July 1, 2016, may continue to use the plate after July 1, 2016.



§ 42-3-231. Special plates - Colorado ski country

(1) On or after January 1, 2010, the department shall issue Colorado ski country special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) Colorado ski country USA, inc., may design the special license plates. The plate shall conform with standards established by the department and be subject to approval by the department. The plate shall feature the tagline "Ski Country USA".

(3) A person shall be issued Colorado ski country special license plates if the person pays the taxes and fees required under this section.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized Colorado ski country special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such license plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Colorado ski country special license plates for the vehicle upon payment of the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized Colorado ski country special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized license plates. The fees imposed under this subsection (5) are in addition to all other taxes and fees imposed for personalized Colorado ski country special license plates.

(6) (a) The department shall retire the Colorado ski country special license plate if three thousand license plates are not issued by July 1, 2016. A person who was issued a Colorado ski country special license plate on or before July 1, 2016, may continue to use the plate after July 1, 2016.

(b) (Deleted by amendment, L. 2011, (HB 11-1236), ch. 98, p. 288, § 10, effective April 8, 2011.)



§ 42-3-232. Special plates - donate life

(1) On or after January 1, 2010, the department shall issue donate life special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) The American transplant foundation, inc., may design the special license plates. The design for the special license plates shall conform with standards established by the department and shall be subject to the department's approval.

(3) A person shall be issued donate life special license plates if the person pays the taxes and fees required under this section.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized donate life special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such license plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of donate life special license plates for the vehicle upon payment of the fee imposed by section 42-3-211 (6) and upon turning in the existing plates to the department. A person who has obtained personalized donate life special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of personalized license plates. The fees imposed under this subsection (5) are in addition to all other taxes and fees imposed for personalized donate life special license plates.

(6) (a) The department shall retire the donate life special license plate if three thousand license plates are not issued by July 1, 2016. A person who was issued a donate life special license plate on or before July 1, 2016, may continue to use the plate after July 1, 2016.

(b) (Deleted by amendment, L. 2011, (HB 11-1236), ch. 98, p. 289, § 11, effective April 8, 2011.)



§ 42-3-233. Special plates - Colorado state parks

(1) On or after January 1, 2011, the department shall issue Colorado state parks special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) The foundation for Colorado state parks may design the special license plates. The design for the special license plates shall conform with standards established by the department and shall be subject to the department's approval.

(3) A person may apply for Colorado state parks special license plates if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by the foundation for Colorado state parks or a successor organization, confirming that the person has donated forty-four dollars to the foundation for Colorado state parks or a successor organization. All moneys collected pursuant to this subsection (3) and all interest and income earned on the investment of such moneys shall be expended on Colorado state parks projects and shall not be used for the administration of the foundation for Colorado state parks or a successor organization. The foundation for Colorado state parks or a successor organization shall hold the moneys collected pursuant to this subsection (3) in a separate account from all other moneys and retain the records of the expenditures of moneys collected pursuant to this subsection (3) for at least three years after the expenditure is made.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized Colorado state parks special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such license plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Colorado state parks special license plates for the vehicle upon payment of the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized Colorado state parks special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized license plates. The fees imposed under this subsection (5) are in addition to all other taxes and fees imposed for personalized Colorado state parks special license plates.

(6) The department may stop issuing the Colorado state parks special license plate if three thousand license plates are not issued by July 1, 2016. A person who was issued a Colorado state parks special license plate on or before July 1, 2016, may continue to use the plate after July 1, 2016.



§ 42-3-234. Special plates - adopt a shelter pet

(1) Beginning the earlier of January 1, 2011, or when the department is able to issue the plates created by this section, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, and noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the adopt a shelter pet special license plate.

(b) The design for the special license plate shall conform with standards established by the department and shall be subject to the department's approval.

(3) A person may apply for an adopt a shelter pet special license plate if the person pays the taxes and fees required under this section.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect the following fees and donations:

(a) A one-time, twenty-five-dollar fee for issuance or replacement of the license plate, which fee shall be transmitted to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.;

(b) A one-time, thirty-dollar donation for issuance or replacement of the license plate, which donation shall be transmitted to the state treasurer, who shall credit the same to the adopt a shelter pet account in the pet overpopulation fund created in section 35-80-116.5, C.R.S.; and

(c) An annual twenty-five-dollar license plate renewal donation, which donation shall be transmitted to the state treasurer, who shall credit the same to the adopt a shelter pet account in the pet overpopulation fund created in section 35-80-116.5, C.R.S.; except that the department and its authorized agents may retain the portion of the donation necessary to offset implementing this paragraph (c), up to a maximum of two dollars.

(5) An applicant may apply for personalized adopt a shelter pet special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of adopt a shelter pet special license plates for the vehicle upon payment of the fee imposed by section 42-3-211 (6) and upon turning in such existing plates to the department. A person who has obtained personalized adopt a shelter pet special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (5) are in addition to all other taxes and fees imposed for personalized adopt a shelter pet special license plates.

(6) (a) The department shall retire the adopt a shelter pet license plate if three thousand plates are not issued by July 1, 2016. A person who was issued an adopt a shelter pet license plate on or before July 1, 2016, may continue to use the plate after July 1, 2016.

(b) (Deleted by amendment, L. 2011, (HB 11-1236), ch. 98, p. 289, § 13, effective April 8, 2011.)



§ 42-3-235. Livery license plates - luxury limousines

(1) The livery license plate is hereby established. The plate consists of red letters on a white background and features the words "Colorado" across the top and "Livery" across the bottom of the plate.

(2) (a) Except as provided in paragraphs (b) to (d) of this subsection (2), a person providing luxury limousine service under article 10.1 of title 40, C.R.S., shall register the motor vehicle used for such purposes pursuant to this article and display livery license plates on the vehicle. Upon registration, the department shall issue livery license plates for the vehicles in accordance with this section. The department shall not issue a livery license plate unless the person either submits a verification document issued pursuant to section 40-10.1-303, C.R.S., or the public utilities commission electronically verifies the authorization to provide luxury limousine service under section 40-10.1-303, C.R.S.

(b) A person providing luxury limousine service under article 10.1 of title 40, C.R.S., may provide such services without registering the motor vehicle or using livery license plates if the motor vehicle is rented, but the person shall not provide such services using a rented motor vehicle for more than thirty days.

(c) Repealed.

(d) If a motor vehicle is used to provide both taxicab services and luxury limousine services, the department shall issue the motor vehicle a taxicab license plate in accordance with section 42-3-236.

(3) Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue personalized livery license plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates, the applicant may transfer the combination of letters or numbers to a new set of special livery license plates upon paying the fee imposed by section 42-3-211 (6)(a) and upon turning the existing plates in to the department. A person who has obtained personalized livery license plates under this subsection (3) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (3) are in addition to all other taxes and fees imposed for the livery license plates.

(4) No person shall operate a motor vehicle with a livery license plate or temporary livery license plate unless the motor vehicle to which the plates are attached is required by subsection (2) of this section to bear livery license plates. A person who violates this section commits a class B traffic infraction, punishable by a fine of seventy-five dollars.

(5) If the person who owns the motor vehicle with livery plates is not the same person under whose authority the motor vehicle operates pursuant to article 10.1 of title 40, C.R.S., the person with such authority may request that the department of revenue require the plate to be replaced. Upon a request being made, the department shall require the owner to return the livery license plate and be issued a new license plate.

(6) This section is effective January 1, 2011.



§ 42-3-235.5. Tow truck license plates - conditions for use - transitional provisions

(1) The tow truck license plate is hereby established. The plate consists of black letters on a yellow background and features the words "Colorado" across the top and "Tow Truck" across the bottom of the plate.

(2) A person who is authorized to operate as a towing carrier under article 10.1 of title 40, C.R.S., shall register a motor vehicle used for towing purposes under this article and display either tow truck license plates or apportioned plates on the vehicle. Upon registration, the department shall issue tow truck license plates for the vehicle in accordance with this section. The department shall not issue tow truck license plates unless the person either submits a verification document or the public utilities commission electronically verifies the authorization as provided in section 40-10.1-402, C.R.S.

(3) Repealed.

(4) A person shall not operate a motor vehicle with tow truck license plates or temporary tow truck license plates unless the motor vehicle to which the plates are attached is required by subsection (2) of this section to bear tow truck license plates.

(5) If the person who owns the motor vehicle with tow truck license plates is not the person under whose authority the motor vehicle operates under article 10.1 of title 40, C.R.S., the person with the authority may request that the department require the plates to be replaced. Within thirty days after receiving the request, the department shall require the owner of the motor vehicle to return the tow truck license plates and be issued new license plates. The owner of the motor vehicle shall surrender the tow truck license plates to the department within ten days after receiving notice from the department unless the owner of the motor vehicle obtains authority to operate a tow truck under part 4 of article 10.1 of title 40, C.R.S., either directly or as an agent, and either the person submits a verification document or the public utilities commission electronically verifies the authorization as provided in section 40-10.1-402, C.R.S.

(6) A person who violates this section commits a class B traffic infraction, punishable by a fine of seventy-five dollars.

(7) This section is effective January 1, 2013.



§ 42-3-236. Taxicab license plates - taxicabs

(1) The taxicab license plate is hereby established. The plate consists of black letters on a yellow background and features the words "Colorado" across the top and "taxicab" across the bottom of the plate.

(2) A person who is authorized to provide taxicab service under article 10.1 of title 40, C.R.S., shall register a motor vehicle used for taxicab purposes under this article and display taxicab license plates on the vehicle. Upon registration, the department shall issue taxicab license plates for the vehicle in accordance with this section. The department shall not issue a taxicab license plate unless the person either submits a verification document or the public utilities commission electronically verifies the authorization as provided in section 40-10.1-207, C.R.S.

(3) Repealed.

(4) A person shall not operate a motor vehicle with a taxicab license plate or temporary taxicab license plate unless the motor vehicle to which the plates are attached is required by subsection (2) of this section to bear taxicab license plates.

(5) If the person who owns the motor vehicle with taxicab license plates is not the person under whose authority the motor vehicle operates under article 10.1 of title 40, C.R.S., the person with the authority may request that the department of revenue require the plate to be replaced. Within thirty days after receiving the request, the department shall require the owner of the motor vehicle to return the taxicab license plate and be issued a new license plate. The owner of the motor vehicle shall surrender the taxicab license plate to the department within ten days after receiving notice from the department unless the owner of the motor vehicle obtains authority to operate a taxicab under part 2 of article 10.1 of title 40, C.R.S., either directly or as an agent, and either the person submits a verification document or the public utilities commission electronically verifies the authorization as provided in section 40-10.1-207, C.R.S.

(6) A person who violates this section commits a class B traffic infraction, punishable by a fine of seventy-five dollars.

(7) This section is effective January 1, 2012.



§ 42-3-237. Special plates - girl scouts

(1) Beginning January 1, 2012, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the girl scouts centennial special license plate.

(b) The girl scouts of Colorado may design the girl scouts centennial special license plate, but the plate must conform with standards established by the department.

(3) A person may apply for a special license plate under this section if the person pays the taxes and fees required by this section.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for the issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized special license plates created by this section. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of special license plates created by this section for the vehicle upon paying the fee imposed by section 42-3-211 (6)(a) and upon turning in such existing plates to the department. A person who has obtained personalized special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (5) are in addition to all other taxes and fees imposed for the special license plates created by this section.

(6) The department may stop issuing the girl scouts centennial special license plate if three thousand license plates are not issued by July 1, 2017. A person who was issued the plate on or before July 1, 2017, may continue to use the plate after July 1, 2017.



§ 42-3-238. Special plates - juvenile diabetes

(1) Beginning the earlier of January 1, 2012, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants under this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the juvenile diabetes special license plate. The department may stop issuing the juvenile diabetes special license plate if three thousand license plates are not issued by July 1, 2014. A person may continue to use the juvenile diabetes special license plate after July 1, 2014.

(b) The juvenile diabetes research foundation may design the special license plate. The design for the special license plate must conform with standards established by the department and is subject to the department's approval.

(3) A person may apply for a juvenile diabetes special license plate if the person pays the taxes and fees required under this section.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized juvenile diabetes special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of juvenile diabetes special license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized juvenile diabetes special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-239. Special plates - Colorado Avalanche or Denver Nuggets

(1) Beginning the earlier of January 1, 2012, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants under this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the Colorado Avalanche and Denver Nuggets special license plates. The department may stop issuing either the Colorado Avalanche or Denver Nuggets special license plate if a total of three thousand license plates, of either design, are not issued by July 1, 2016. A person may continue to use either the Colorado Avalanche or Denver Nuggets special license plate after July 1, 2016.

(b) Kroenke sports charities may design the special license plates, but the design must conform with standards established by the department.

(3) (a) A person may apply for a Colorado Avalanche or Denver Nuggets special license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by Kroenke sports charities or its successor organization, confirming that the applicant has donated forty-five dollars to Kroenke sports charities.

(b) Kroenke sports charities, or its successor organization, shall file with the department an annual statement verifying that it is a nonprofit organization.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized Colorado Avalanche or Denver Nuggets special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Colorado Avalanche or Denver Nuggets special license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized Colorado Avalanche or Denver Nuggets special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-240. Special plates - Craig hospital

(1) Beginning the earlier of January 1, 2012, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants under this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the Craig hospital special license plate. The department may stop issuing the Craig hospital special license plate if three thousand license plates are not issued by July 1, 2016. A person may continue to use the Craig hospital special license plate after July 1, 2016.

(b) Craig hospital may design the special license plates, but the design must conform with standards established by the department.

(3) (a) A person may apply for a Craig hospital special license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by Craig hospital or its successor organization, confirming that the applicant has donated twenty dollars to Craig hospital.

(b) Craig hospital, or its successor organization, shall file with the department an annual statement verifying that it is a nonprofit organization.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each such license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized Craig hospital license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue such plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Craig hospital special license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in such existing plates to the department. A person who has obtained personalized Craig hospital special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of such personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-241. Special plates - Colorado Rockies

(1) Beginning the earlier of January 1, 2013, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants under this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the Colorado Rockies special license plate. The department may stop issuing the Colorado Rockies special license plate if a total of three thousand license plates are not issued by July 1, 2017. A person who was issued a Colorado Rockies special license plate on or before July 1, 2017, may continue to use the Colorado Rockies special license plate after July 1, 2017, regardless of whether the department stops issuing the special license plate.

(b) The Colorado Rockies baseball club foundation may design the special license plate if the plate conforms with standards established by the department.

(3) (a) A person may apply for a Colorado Rockies special license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by the Colorado Rockies baseball club foundation, or its successor organization, confirming that the applicant has donated fifty-two dollars and eighty cents to the foundation.

(b) The Colorado Rockies baseball club foundation, or its successor organization, shall file with the department an annual statement verifying that it is a nonprofit organization.

(4) The amount of the taxes and fees for special license plates under this section are the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of the license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized Colorado Rockies special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Colorado Rockies special license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized Colorado Rockies license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-242. Special plates - fallen heroes

(1) Beginning the earlier of January 1, 2013, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants under this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the fallen heroes special license plate. The department may stop issuing the fallen heroes special license plate if a total of three thousand license plates are not issued by July 1, 2017. A person who was issued a fallen heroes special license plate on or before July 1, 2017, may continue to use the fallen heroes special license plate after July 1, 2017, regardless of whether the department stops issuing the special license plate.

(b) The Colorado chapter of the concerns of police survivors, inc., may design the special license plate if the plate conforms with standards established by the department.

(3) (a) A person may apply for a fallen heroes license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by the Colorado chapter of the concerns of police survivors, inc., or its successor organization, confirming that the applicant has donated fifty dollars to the Colorado chapter of the concerns of police survivors, inc.

(b) The Colorado chapter of the concerns of police survivors, inc., or its successor organization, shall file with the department an annual statement verifying that it is a nonprofit organization.

(4) The amount of the taxes and fees for special license plates under this section are the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of the license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized fallen heroes special license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of fallen heroes special license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized fallen heroes special license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-243. Special plates - child loss awareness

(1) Beginning the earlier of January 1, 2013, or when the department is able to issue the plates, the department shall issue special license plates to applicants under this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the child loss awareness license plate. The department may stop issuing the child loss awareness special license plate if a total of three thousand license plates are not issued by July 1, 2017. A person who was issued a child loss awareness special license plate on or before July 1, 2017, may continue to use the child loss awareness special license plate after July 1, 2017, regardless of whether the department stops issuing the special license plate.

(b) The Rowan tree foundation may design the special license plates if the design conforms with standards established by the department.

(3) A person may apply for a child loss awareness license plate if the person pays the taxes and fees required under this section.

(4) The amount of the taxes and fees for special license plates under this section are the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of the license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized child loss awareness license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of child loss awareness license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized child loss awareness license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-244. Special plates - flight for life Colorado

(1) Beginning the earlier of January 1, 2013, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants under this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the flight for life Colorado license plate. The department may stop issuing the flight for life Colorado license plate if a total of three thousand license plates are not issued by July 1, 2017. A person who was issued a flight for life Colorado license plate on or before July 1, 2017, may continue to use the plate after July 1, 2017, regardless of whether the department stops issuing the license plate.

(b) Flight for life Colorado may design the special license plate if the plate conforms with standards established by the department.

(3) (a) A person may apply for a flight for life Colorado license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate issued by flight for life Colorado, or its successor organization, confirming that the applicant has donated twenty-five dollars to flight for life Colorado.

(b) Flight for life Colorado, or its successor organization, shall file with the department an annual statement verifying that it is a nonprofit organization.

(4) The amount of the taxes and fees for special license plates under this section are the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of the license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized flight for life Colorado license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of flight for life Colorado license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized flight for life Colorado license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-245. Special plates - wildlife sporting

(1) Beginning the earlier of January 1, 2013, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants under this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight; except that the department shall not issue the license plate until the proponents comply with section 42-3-207 (6).

(2) (a) There is hereby established the wildlife sporting license plate. The department may stop issuing the license plate if a total of three thousand license plates are not issued by July 1, 2017. A person who was issued a license plate on or before July 1, 2017, may continue to use the license plate after July 1, 2017, regardless of whether the department stops issuing the special license plate.

(b) The division of parks and wildlife may design the special license plate in consultation with sportsmen's advisory groups. The plate must conform with standards established by the department.

(3) A person may apply for a wildlife sporting license plate if the person pays the taxes and fees required under this section.

(4) (a) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees specified for regular motor vehicle license plates; except that the department shall collect the following fees:

(I) A one-time, twenty-five-dollar fee for issuance or replacement of the license plate, which fee the department shall transmit to the state treasurer, who shall credit the same to the highway users tax fund created in section 43-4-201, C.R.S.;

(II) A one-time, ten-dollar fee for issuance or replacement of the wildlife sporting license plate, which fee the department shall transmit to the state treasurer, who shall credit the same to the wildlife cash fund created in section 33-1-112, C.R.S.; and

(III) An annual twenty-five-dollar renewal fee, which the department shall transmit to the state treasurer, who shall credit the same to the wildlife cash fund created in section 33-1-112, C.R.S.; except that the department and its authorized agents may retain the portion of the fee necessary to offset implementing this subparagraph (III), up to a maximum of two dollars.

(b) The division of parks and wildlife shall use the money from fees paid under subparagraphs (II) and (III) of paragraph (a) of this subsection (4) for the following purposes:

(I) Providing grants to create and enhance shooting ranges and areas throughout Colorado to increase public recreational shooting opportunities, including hunter education, marksmanship training, and youth shooting;

(II) Providing grants to local and county governments, park and recreation departments, water districts, angling organizations, and others for projects to improve fishing opportunities in Colorado.

(5) An applicant may apply for personalized wildlife sporting license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of wildlife sporting license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized wildlife sporting license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-246. Special plates - "Protect Our Rivers"

(1) Beginning the earlier of January 1, 2014, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants under this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the "Protect Our Rivers" license plate. The department may stop issuing the "Protect Our Rivers" license plate if three thousand license plates are not issued by July 1, 2017. A person may continue to use the "Protect Our Rivers" license plate after July 1, 2017.

(b) Colorado trout unlimited may design the special license plates, but the design must conform with standards established by the department.

(3) (a) A person may apply for a "Protect Our Rivers" license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate, issued by Colorado trout unlimited or its successor organization, confirming that the applicant has donated twenty-five dollars to Colorado trout unlimited.

(b) Colorado trout unlimited shall file with the department an annual statement verifying that it is a nonprofit organization unless the department stops issuing the license plate pursuant to paragraph (a) of subsection (2) of this section.

(c) Colorado trout unlimited shall not use any moneys from a donation made under paragraph (a) of this subsection (3) for litigation or lobbying.

(4) The amount of the taxes and fees for special license plates under this section are the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of each license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized "Protect Our Rivers" license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of "Protect Our Rivers" license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized "Protect Our Rivers" license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-247. Special plates - emergency medical services (EMS)

(1) Beginning the earlier of January 1, 2015, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the EMS license plate. The department may stop issuing the EMS license plate if three thousand license plates are not issued by July 1, 2019. A person who was issued an EMS license plate on or before July 1, 2019, may continue to use the license plate after July 1, 2019, regardless of whether the department stops issuing the special license plate.

(b) The emergency medical services association of Colorado may design the special license plate, but the plate must conform with standards established by the department.

(3) (a) A person may apply for an EMS license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate issued by the emergency medical services association of Colorado, or its successor organization, confirming that the applicant has donated ten dollars to the emergency medical services association of Colorado.

(b) The emergency medical services association of Colorado, or its successor organization, shall file with the department an annual statement verifying that it is a nonprofit organization unless the department stops issuing the license plate.

(4) The amount of the taxes and fees for special license plates under this section are the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of the license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized EMS license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of EMS license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized EMS license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-248. Special plates - Amyotrophic lateral sclerosis (ALS)

(1) Beginning the later of January 1, 2016, or when the Rocky Mountain Chapter of the ALS Association has complied with section 42-3-207 (6), the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the ALS license plate. The department may stop issuing the ALS license plate if three thousand license plates are not issued by July 1, 2020. A person who was issued an ALS license plate on or before July 1, 2020, may continue to use the license plate after July 1, 2020, regardless of whether the department stops issuing the special license plate.

(b) The Rocky Mountain Chapter of the ALS Association may design the special license plate, but the plate must conform to standards established by the department.

(3) A person may apply for an ALS license plate if the person pays the taxes and fees required under this section.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect a one-time fee of twenty-five dollars for issuance or replacement of the license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized ALS license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of ALS license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized ALS license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-249. Special plates - Rocky Mountain National Park

(1) Beginning the earlier of November 15, 2015, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the Rocky Mountain National Park license plate. The department may stop issuing the Rocky Mountain National Park license plate if three thousand license plates are not issued by July 1, 2020. A person who was issued a Rocky Mountain National Park license plate on or before July 1, 2020, may continue to use the license plate after July 1, 2020, regardless of whether the department stops issuing the special license plate.

(b) The Rocky Mountain Conservancy may design the special license plate, but the plate must conform with standards established by the department.

(3) (a) At least once every five years, the department shall designate an organization to qualify applicants to be issued the Rocky Mountain National Park license plate. The organization must:

(I) Be based in Colorado;

(II) Have been in existence for at least ten years;

(III) Manage a conservation program for the benefit of the park;

(IV) Help promote the stewardship of the park;

(V) Fund trail building and maintenance within the park;

(VI) Provide interns or volunteers to staff visitor centers or deliver education programs to visitors; and

(VII) Have provided at least five hundred thousand dollars' worth of support annually to the park for the last five years.

(b) A person may apply for a Rocky Mountain National Park license plate if the person pays the taxes and fees required under this section and provides to the department or an authorized agent a certificate issued by the organization chosen in accordance with this subsection (3) confirming that the applicant has made a donation to the organization. The organization may establish a minimum donation amount to qualify for the plate. The amount must neither be less than twenty-five dollars nor more than seventy-five dollars. The organization shall use the donation to support Rocky Mountain National Park in a manner specified by the national park service.

(c) The organization chosen in accordance with this subsection (3) shall file with the department an annual statement verifying that it is a nonprofit organization unless the department stops issuing the license plate.

(4) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect an additional one-time fee of twenty-five dollars for issuance or replacement of the license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201, C.R.S.

(5) An applicant may apply for personalized Rocky Mountain National Park license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Rocky Mountain National Park license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized license plates under this subsection (5) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (5) are in addition to all other applicable taxes and fees.



§ 42-3-250. Special plates - Pueblo chile license plate

(1) Beginning on the earlier of September 1, 2018, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the Pueblo chile license plate. The department may stop issuing the Pueblo chile license plate if fewer than three thousand license plates are issued by July 1, 2022. A person who was issued a Pueblo chile license plate on or before July 1, 2022, may continue to use the license plate after July 1, 2022, regardless of whether the department stops issuing the special license plate.

(b) The department shall use a design from an association of Pueblo chile growers, but the design must conform to department standards and be approved by the department.

(3) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect an additional one-time fee of twenty-five dollars for issuance or replacement of the license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201.

(4) An applicant may apply for personalized Pueblo chile license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of Pueblo chile license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized license plates under this subsection (4) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (4) are in addition to all other applicable taxes and fees.



§ 42-3-251. Special plates - aviation license plate

(1) Beginning on the earlier of September 1, 2018, or when the department is able to issue the plates, the department shall issue special license plates to qualified applicants in accordance with this section for motorcycles, passenger cars, trucks, or noncommercial or recreational motor vehicles that do not exceed sixteen thousand pounds empty weight.

(2) (a) There is hereby established the aviation license plate. The department may stop issuing the aviation license plate if fewer than three thousand license plates are issued by July 1, 2022. A person who was issued an aviation license plate on or before July 1, 2022, may continue to use the license plate after July 1, 2022, regardless of whether the department stops issuing the special license plate.

(b) The department shall use a design of the Colorado Aviation Business Association, but the design must conform to department standards and be approved by the department.

(3) The amount of the taxes and fees for special license plates under this section is the same as the amount of the taxes and fees for regular motor vehicle license plates; except that the department shall collect an additional one-time fee of twenty-five dollars for issuance or replacement of the license plate. The department shall transmit the additional one-time fee to the state treasurer, who shall credit the fee to the highway users tax fund created in section 43-4-201.

(4) An applicant may apply for personalized aviation license plates. Upon payment of the additional fee required by section 42-3-211 (6)(a) for personalized license plates, the department may issue the plates if the applicant complies with section 42-3-211. If an applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of aviation license plates for the vehicle upon paying the fee required by section 42-3-211 (6)(a) and upon turning in the existing plates to the department. A person who has obtained personalized license plates under this subsection (4) shall pay the annual fee imposed by section 42-3-211 (6)(b) for renewal of the personalized plates. The fees under this subsection (4) are in addition to all other applicable taxes and fees.






Part 3 - Fees and Cash Funds

§ 42-3-301. License plate cash fund - license plate fees

(1) (a) In addition to the payment of any fees for motor vehicle registration or for the issuance of license plates, decals, or validating tabs, each owner of a motor vehicle issued a license plate, decal, or validating tab for a motor vehicle pursuant to this article shall also pay a fee to cover the direct costs of such plates, decals, or tabs. The amount of the fee imposed pursuant to this section shall be as specified in paragraph (b) of subsection (2) of this section.

(b) Fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the license plate cash fund, which fund is hereby created. The fund shall be administered by the state treasurer. Moneys in the fund shall be appropriated by the general assembly for the direct costs incurred by the department in purchasing, as provided in section 17-24-109.5 (2), C.R.S., license plates, decals, and validating tabs from the division of correctional industries, referred to in this section as the "division", in the department of corrections, and issuing license plates pursuant to this article. At the end of each fiscal year, any unexpended and unencumbered moneys in the fund remain in the fund.

(2) (a) The fees imposed pursuant to subsection (1) of this section shall be limited to the amount necessary to recover the costs of the production and distribution of any license plates, decals, or validating tabs issued pursuant to this article 3 and the related support functions provided to the department of revenue by the division. The correctional industries advisory committee, established pursuant to section 17-24-104 (2), shall annually review and recommend to the director of the division the amounts of the fees to be imposed pursuant to subsection (1) of this section. The director of the division, in cooperation and consultation with the department of revenue and the office of state planning and budgeting, shall annually establish the amounts of the fees imposed pursuant to subsection (1) of this section to recover the division's costs pursuant to this subsection (2).

(b) Notwithstanding any other provision of this article, with the exception of special license plates issued pursuant to section 42-3-213 for purple heart recipients, medal of valor recipients, former prisoners of war, survivors of the attack on Pearl Harbor, disabled veterans, or recipients of a medal of honor, the fees imposed by this subsection (2) shall apply to all other special license plates issued in accordance with this article.

(c) The department may seek and accept gifts, grants, or donations from private or public sources for the purposes of this section; except that the department may not accept a gift, grant, or donation that is subject to conditions that are inconsistent with this section or any other law of the state.



§ 42-3-302. Special plate fees

(1) The fees collected pursuant to sections 42-3-213 and 42-3-217 for the issuance of a license plate pursuant to sections 42-3-213 (9) and 42-3-217 shall be transmitted to the state treasurer, who shall credit the same to the license plate cash fund created in section 42-3-301.

(2) Repealed.



§ 42-3-303. Persistent drunk driver cash fund - programs to deter persistent drunk drivers

(1) There is hereby created in the state treasury the persistent drunk driver cash fund, which shall be composed of moneys collected for penalty surcharges under section 42-4-1307 (10)(b). The moneys in the fund are subject to annual appropriation by the general assembly:

(a) To pay the costs incurred by the department concerning persistent drunk drivers under sections 42-2-126 (10) and 42-7-406 (1.5);

(b) To pay for costs incurred by the department for computer programing changes related to treatment compliance for persistent drunk drivers pursuant to section 42-2-144;

(c) (I) To support programs that are intended to deter persistent drunk driving or intended to educate the public, with particular emphasis on the education of young drivers, regarding the dangers of persistent drunk driving.

(II) The departments of transportation, revenue, and human services and the judicial branch shall coordinate programs intended to accomplish the goals described in subparagraph (I) of this paragraph (c).

(d) On and after July 1, 2007, to pay a portion of the costs for intervention or treatment services required under sections 42-2-125, 42-2-126, 42-2-132, 42-2-132.5, and 42-4-1301.3 for a persistent drunk driver, as defined in section 42-1-102 (68.5), who is unable to pay for the required intervention or treatment services;

(e) To assist in providing court-ordered alcohol treatment programs for indigent and incarcerated offenders;

(f) To assist in providing approved ignition interlock devices, as defined in section 42-2-132.5 (9)(a), for indigent offenders; and

(g) To assist in providing continuous monitoring technology or devices for indigent offenders.



§ 42-3-304. Registration fees - passenger and passenger-mile taxes - clean screen fund - definitions - repeal

(1) (a) In addition to other fees specified in this section, an applicant shall pay a motorist insurance identification fee in an amount determined by paragraph (d) of subsection (18) of this section when applying for registration or renewal of registration of a motor vehicle under this article.

(b) The following vehicles are exempt from the motorist insurance identification fee:

(I) Vehicles that are exempt from registration fees under this section or are owned by persons who have qualified as self-insured pursuant to section 10-4-624, C.R.S.

(II) Repealed.

(c) (Deleted by amendment, L. 2009, (SB 09-274), ch. 210, p. 955, § 8, effective May 1, 2009.)(2) With respect to passenger-carrying motor vehicles, the weight used in computing annual registration fees shall be that weight published by the manufacturer in approved manuals, and, in case of a dispute over the weight of such vehicle, the actual weight determined by weighing such vehicle on a certified scale, as provided in section 35-14-122 (6), C.R.S., shall be conclusive. With respect to all other vehicles, the weight used in computing annual registration fees shall be the empty weight, determined by weighing such vehicle on a certified scale or in the case of registration fees imposed pursuant to section 42-3-306 (5), the declared gross vehicle weight of the vehicle declared by the owner at the time of registration.

(3) No fee shall be payable for the annual registration of a vehicle when:

(a) The owner of such vehicle is a veteran who in an application for registration shows that the owner has established such owner's rights to benefits under the provisions of Public Law 663, 79th Congress, as amended, and Public Law 187, 82nd Congress, as amended, or is a veteran of the armed forces of the United States who incurred a disability and who is, at the date of such application, receiving compensation from the veterans administration or any branch of the armed forces of the United States for a fifty percent or more, service-connected, permanent disability, or for loss of use of one or both feet or one or both hands, or for permanent impairment or loss of vision in both eyes that constitutes virtual or actual blindness. The exemption provided in this paragraph (a) shall apply to the original qualifying vehicle and to any vehicle subsequently purchased and owned by the same veteran but shall not apply to more than one vehicle at a time.

(b) The application for registration shows that the owner of such vehicle is a foreign government or a consul or other official representative of a foreign government duly recognized by the department of state of the United States government. License plates for the vehicles qualifying for the exemption granted in this paragraph (b) shall be issued only by the department and shall bear such inscription as may be required to indicate their status.

(c) The owner of such vehicle is the state or a political or governmental subdivision thereof; but any such vehicle that is leased, either by the state or any political or governmental subdivision thereof, shall be exempt from payment of an annual registration fee only if the agreement under which it is leased has been first submitted to the department and approved, and such vehicle shall remain exempt from payment of an annual registration fee only so long as it is used and operated in strict conformity with such approved agreement.

(d) The owner of such vehicle is a former prisoner of war being issued special plates pursuant to section 42-3-213 (3) or is the surviving spouse of a former prisoner of war retaining the special plates that were issued to such former prisoner of war pursuant to section 42-3-213 (3).

(e) The owner of such vehicle is the recipient of a purple heart being issued special plates pursuant to section 42-3-213 (2).

(f) The owner of such vehicle is a recipient of a medal of honor issued special plates pursuant to section 42-3-213 (7).

(g) The owner of the vehicle is a recipient of a medal of valor and is issued special license plates pursuant to section 42-3-213 (10).

(h) The owner of the vehicle survived the attack on Pearl Harbor and is issued special license plates pursuant to section 42-3-213 (6).

(4) Upon registration, the owner of each motorcycle shall pay a surcharge of four dollars, which shall be credited to the motorcycle operator safety training fund created in section 43-5-504, C.R.S.

(5) In lieu of registering each vehicle separately, a dealer in motorcycles shall pay to the department an annual registration fee of twenty-five dollars for the first license plate issued pursuant to section 42-3-116 (1), a fee of seven dollars and fifty cents for each additional license plate so issued up to and including five such plates, and a fee of ten dollars for each license plate so issued in excess of five.

(6) In lieu of registering each vehicle separately:

(a) A dealer in motor vehicles, trailers, and semitrailers, except dealers in motorcycles, shall pay to the department an annual fee of thirty dollars for the first license plate issued pursuant to section 42-3-116 (1), and a fee of seven dollars and fifty cents for each additional license plate so issued up to and including five, and a fee of ten dollars for each license plate so issued in excess of five; and

(b) A manufacturer of motor vehicles shall pay to the department an annual fee of thirty dollars for the first license plate issued pursuant to section 42-3-116 (1), and a fee of seven dollars and fifty cents for each additional license plate so issued up to and including five, and a fee of ten dollars for each additional license plate issued.

(7) (a) Every drive-away or tow-away transporter shall apply to the department for the issuance of license plates that may be transferred from one vehicle or combination to another vehicle or combination for delivery without further registration. The annual fee payable for the issuance of such plates shall be thirty dollars for the first set and ten dollars for each additional set. No transporter shall permit such license plates to be used upon a vehicle that is not in transit, or upon a work or service vehicle, including a service vehicle utilized regularly to haul vehicles, or by any other person.

(b) Each such transporter shall keep a written record of all vehicles transported, including the description thereof and the names and addresses of the consignors and consignees, and a copy of such record shall be carried in every driven vehicle; except that, when a number of vehicles are being transported in convoy, such copy, listing all the vehicles in the convoy, may be carried in only the lead vehicle in the convoy.

(c) This subsection (7) shall not apply to a nonresident engaged in interstate or foreign commerce if such nonresident is in compliance with the in-transit laws of the state of his or her residence and if such state grants reciprocal exemption to Colorado residents. The department may enter into reciprocal agreements with any other state or states containing such reciprocal exemptions or may issue written declarations as to the existence of any such reciprocal agreements.

(8) (a) Subsections (5), (6)(a), and (7) of this section shall not apply to a motor vehicle, trailer, or semitrailer operated by a dealer or transporter for such dealer's or transporter's private use or to a motor vehicle bearing full-use dealer plates issued pursuant to section 42-3-116 (6)(d).

(b) Paragraph (b) of subsection (6) of this section shall only apply to a motor vehicle if owned and operated by a manufacturer, a representative of a manufacturer, or a person so authorized by the manufacturer. A motor vehicle bearing manufacturer plates shall be of a make and model of the current or a future year and shall have been manufactured by or for the manufacturer to which such plates were issued.

(9) In addition to the registration fees imposed by section 42-3-306 (4)(a), the following additional registration fee shall be imposed on such vehicles:

(a) For farm trucks less than seven years old, twelve dollars;

(b) For farm trucks seven years old but less than ten years old, ten dollars;

(c) For farm trucks ten years old or older, seven dollars.

(10) (a) In addition to the registration fees imposed by section 42-3-306 (5)(a) and (13), for motor vehicles described in section 42-3-306 (5)(a) and (13), the following additional registration fee shall be imposed:

(I) For light trucks and recreational vehicles less than seven years old, twelve dollars;

(II) For light trucks and recreational vehicles seven years old but less than ten years old, ten dollars;

(III) For light trucks and recreational vehicles ten years old or older, seven dollars.

(b) In addition to the registration fees imposed by section 42-3-306 (5)(b), (5)(c), or (12)(b), an additional registration fee of ten dollars shall be assessed.

(c) The department shall adopt rules that allow a vehicle owner or a vehicle owner's agent to apply for apportioned registration for a vehicle that is used in interstate commerce and that qualifies for the registration fees provided in section 42-3-306 (5). In establishing the amount of such apportioned registration, such rules shall take into account the length of time such item may be operated in Colorado or the number of miles such item may be driven in Colorado. The apportioned registration, if based upon the length of time such item may be operated in Colorado, shall be valid for a period of between two and eleven months. Such rules shall also allow for extensions of apportioned registration periods. During such rule-making, the department shall confer with its authorized agents regarding enhanced communications with the authorized agents and the coordination of enforcement efforts.

(11) The additional fees collected pursuant to section 42-3-306 (2)(b)(II) and subsection (9) of this section and paragraphs (a) and (b) of subsection (10) of this section shall be transmitted to the state treasurer, who shall credit the same to the highway users tax fund to be allocated pursuant to section 43-4-205 (6)(b), C.R.S.

(12) An owner or operator that desires to make an occasional trip into this state with a truck, truck tractor, trailer, or semitrailer that is registered in another state shall obtain a permit from the public utilities commission as provided in article 10.1 of title 40, C.R.S. This subsection (12) does not apply to the vehicles of a public utility that are temporarily in this state to assist in the construction, installation, or restoration of utility facilities used in serving the public.

(13) In addition to the annual registration fees prescribed in this section for vehicles with a seating capacity of more than fourteen and operated for the transportation of passengers for compensation, the owner or operator of every such vehicle operated over the public highways of this state shall pay a passenger-mile tax equal to one mill for each passenger transported for a distance of one mile. The tax shall be credited to the highway users tax fund created in section 43-4-201, C.R.S., as required by section 43-4-203 (1)(c), C.R.S., and allocated and expended as specified in section 43-4-205 (5.5)(d), C.R.S. The tax assessed by this subsection (13) shall not apply to passenger service rendered within the boundaries of a city, city and county, or incorporated town by a company engaged in the mass transportation of persons by buses or trolley coaches.

(14) (a) The owner or operator of special mobile machinery having an empty weight not in excess of sixteen thousand pounds that the owner or operator desires to operate over the public highways of this state shall register such vehicle under section 42-3-306 (5)(a).

(b) The owner or operator of special mobile machinery with an empty weight exceeding sixteen thousand pounds that the owner or operator desires to operate over the public highways of this state shall register the vehicle under section 42-3-306 (5)(b).

(15) The owner of special mobile machinery, except that mentioned in sections 42-1-102 (44) and 42-3-104 (3), that is not registered for operation on the highway shall pay a fee of one dollar and fifty cents, which shall not be subject to any quarterly reduction.

(16) Nothing in this section shall be construed to prevent a farmer or rancher from occasionally exchanging transportation with another farmer or rancher when the sole consideration involved is the exchange of personal services and the use of vehicles.

(17) (a) At the time of registration of such vehicle, the owner of a truck subject to registration under section 42-3-306 (5) having a weight in excess of four thousand five hundred pounds, but not in excess of ten thousand pounds, including mounted equipment other than that of a recreational type, shall present to the authorized agent a copy of the manufacturer's statement or certificate of origin that specifies the shipping weight of such vehicle, or if such documentation is not available, a certified scale ticket showing the weight of such vehicle.

(b) The department shall furnish appropriate identification, by means of tags or otherwise, to indicate that a vehicle registered under this section is not subject to clearance by a port of entry weigh station.

(18) (a) In addition to any other fee imposed by this section, the owner shall pay, at the time of registration, a fee of fifty cents on every item of Class A, B, or C personal property required to be registered pursuant to this article. Such fee shall be transmitted to the state treasurer, who shall credit the same to a special account within the highway users tax fund, to be known as the AIR account, and such moneys shall be used, subject to appropriation by the general assembly, to cover the direct costs of the motor vehicle emissions activities of the department of public health and environment in the presently defined nonattainment area, and to pay for the costs of the commission in performing its duties under section 25-7-106.3, C.R.S. In the program areas within counties affected by this article, the authorized agent shall impose and retain an additional fee of up to seventy cents on every such registration to cover reasonable costs of administration of the emissions compliance aspect of vehicle registration. The department of public health and environment may accept and expend grants, gifts, and moneys from any source for the purpose of implementing its duties and functions under this section or section 25-7-106.3, C.R.S.

(b) In addition to any other fee imposed by this section, at the time of registration of any motor vehicle in the program area subject to inspection and not exempt from registration, the owner shall pay a fee of one dollar and fifty cents. Such fee shall be transmitted to the state treasurer, who shall credit the same to the AIR account within the highway users tax fund, and such moneys shall be expended only to cover the costs of administration and enforcement of the automobile inspection and readjustment program by the department of revenue and the department of public health and environment, upon appropriation by the general assembly. For such purposes, the revenues attributable to one dollar of such fee shall be available for appropriation to the department of revenue, and the revenues attributable to the remaining fifty cents of such fee shall be available for appropriation to the department of public health and environment.

(c) There shall be established two separate subaccounts within the AIR account, one for the revenues available for appropriation to the department of public health and environment pursuant to paragraphs (a) and (b) of this subsection (18) and one for the revenues available for appropriation to the department of revenue pursuant to paragraph (b) of this subsection (18) and section 42-4-305. After the state treasurer transfers moneys in the department of revenue subaccount to the department of revenue equal to the amount appropriated to the department of revenue from the AIR account for the fiscal year, the state treasurer shall transfer from the balance in the department of revenue subaccount to the department of public health and environment subaccount any amount needed to cover appropriations made to the department of public health and environment from the AIR account for that fiscal year for the administration and enforcement of the automobile inspection and readjustment program. Transfers from the department of revenue subaccount to the department of public health and environment subaccount shall be made on a monthly basis after the transfers to the department of revenue equal to the department of revenue's appropriation for that fiscal year have been made. The state treasurer shall not transfer to the department of public health and environment an amount that exceeds the amount of the appropriation made to the department of public health and environment from the AIR account for the fiscal year. Any transfer made pursuant to this paragraph (c) shall be subject to any limits imposed or appropriations made by the general assembly for other purposes and any limitations imposed by section 18 of article X of the state constitution.

(d) (I) (A) In addition to any other fee imposed by this section, the owner, in order to register a motor vehicle or low-power scooter, must pay a motorist insurance identification fee. The department shall annually adjust the fee based upon appropriations made by the general assembly for the operation of the motorist insurance identification database program. The department shall transmit the fee to the state treasurer, who shall credit it to the Colorado state titling and registration account created in section 42-1-211 (2). This subsection (18)(d)(I)(A) is repealed, effective September 1, 2018.

(B) In addition to any other fee imposed by this section, the owner, in order to register a motor vehicle or low-power scooter, must pay a motorist insurance identification fee. The department shall annually adjust the fee based upon appropriations made by the general assembly for the operation of the motorist insurance identification database program. The department shall transmit the fee to the state treasurer, who shall credit it to the Colorado DRIVES vehicle services account created in section 42-1-211 (2). This subsection (18)(d)(I)(B) takes effect September 1, 2018.

(II) (Deleted by amendment, L. 2009, (SB 09-274), ch. 210, p. 955, § 8, effective May 1, 2009; (HB 09-1026), ch. 281, p. 1268, § 30, effective July 1, 2010.)(19) (a) If the air quality control commission determines pursuant to section 42-4-306 (23)(b) to implement an expanded clean screen program in the enhanced emissions program area, on and after the specific dates determined by the commission for each of the following subparagraphs:

(I) In addition to any other fee imposed by this section, authorized agents, acting as agents for the clean screen authority, shall collect at the time of registration an emissions inspection fee in an amount determined by section 42-4-311 (6)(a) on every motor vehicle that the department of revenue has determined from data provided by its contractor to have been clean screened; except that the motorist need not pay the emissions inspection fee if the authorized agent determines that a valid certification of emissions compliance has already been issued for the vehicle being registered indicating that the vehicle passed the applicable emissions test at an enhanced inspection center, inspection and readjustment station, motor vehicle dealer test facility, or fleet inspection station.

(II) Authorized agents may retain three and one-third percent of the fee so collected to cover the agent's expenses in the collection and remittance of the fee. County treasurers shall, no later than ten days after the last business day of each month, remit the remainder of the fee to the clean screen authority created in section 42-4-307.5. The clean screen authority shall transmit the fee to the state treasurer, who shall deposit the remainder in the clean screen fund, which fund is hereby created. The clean screen fund is a pass-through trust account to be held in trust solely for the purposes and the beneficiaries specified in this subsection (19). Money in the clean screen fund is not fiscal year spending of the state for purposes of section 20 of article X of the state constitution and is a custodial fund that is not subject to appropriation by the general assembly. Interest earned from the deposit and investment of money in the clean screen fund shall be credited to the clean screen fund, and the clean screen authority may also expend interest earned on the deposit and investment of the clean screen fund to pay for its costs associated with the implementation of House Bill 01-1402, enacted at the first regular session of the sixty-third general assembly. The clean screen authority may also expend interest earned on the deposit and investment of the clean screen fund to pay for its costs associated with the implementation of House Bill 06-1302, enacted at the second regular session of the sixty-fifth general assembly.

(III) The clean screen authority shall transmit moneys from the clean screen fund monthly to the contractor in accordance with the fees determined by section 42-4-311 (6)(a) within one week after receipt by the authority from the department of revenue of a notification of the number of registrations of clean-screened vehicles during the previous month.

(IV) Repealed.

(b) In specifying dates for the implementation of the clean screen program pursuant to paragraph (a) of this subsection (19), the commission may specify different dates for the enhanced and basic emissions program areas.

(c) This subsection (19) shall not apply to El Paso county if the commission has excluded such county from the clean screen program pursuant to section 42-4-306 (23)(a).

(d) Any moneys remaining in the clean screen fund upon termination of the AIR program shall revert to the AIR account established in paragraph (a) of subsection (18) of this section.

(20) In addition to any other fee imposed by this section, there shall be collected, at the time of registration, a fee of ten dollars on every light and heavy duty diesel-powered motor vehicle in the program area registered pursuant to this article in Colorado. Such fee shall be transmitted to the state treasurer, who shall credit the same to the AIR account in the highway users tax fund, and such moneys shall be used, subject to appropriation by the general assembly, to cover the costs of the diesel-powered motor vehicle emissions control activities of the departments of public health and environment and revenue.

(21) In order to promote an effective emergency medical network and thus the maintenance and supervision of the highways throughout the state, in addition to any other fees imposed by this section, there shall be assessed an additional fee of two dollars at the time of registration of any motor vehicle. Such fee shall be transmitted to the state treasurer, who shall credit the same to the emergency medical services account created by section 25-3.5-603, C.R.S., within the highway users tax fund.

(22) In addition to any other fees imposed by this section, the authorized agent may collect and retain, and an applicant for registration shall pay at the time of registration, a reasonable fee, as determined from time to time by the authorized agent, that approximates the direct and indirect costs incurred, not to exceed five dollars, by the authorized agent in shipping and handling those license plates that the applicant has, pursuant to section 42-3-105 (1)(a), requested that the department mail to the owner.

(23) Repealed.

(24) In addition to any other fee imposed by this section, at the time of registration, the owner shall pay a fee of one dollar on every item of Class A, B, or C personal property required to be registered by this article. Notwithstanding section 43-4-203, the department shall transmit the fee to the state treasurer, who shall credit it to the peace officers standards and training board cash fund, created in section 24-31-303 (2)(b); except that authorized agents may retain five percent of the fee collected to cover the agents' expenses in the collection and remittance of the fee. All of the money in the fund that is collected under this subsection (24) shall be used by the peace officers standards and training board for the purposes specified in section 24-31-310.

(25) (a) In addition to any other fee imposed by this section, each authorized agent shall annually collect a fee of fifty dollars at the time of registration on every plug-in electric motor vehicle. The authorized agent shall transmit the fee to the state treasurer, who shall credit thirty dollars of each fee to the highway users tax fund created in section 43-4-201, and twenty dollars of each fee to the electric vehicle grant fund created in section 24-38.5-103.

(b) The department of revenue shall create an electric vehicle decal, which an authorized agent shall give to each person who pays the fee charged under subsection (25)(a) of this section. The decal must be attached to the upper right-hand corner of the front windshield on the motor vehicle for which it was issued. If there is a change of vehicle ownership, the decal is transferable to the new owner.

(c) As used in this section, "plug-in electric motor vehicle" means:

(I) A motor vehicle that has received an acknowledgment of certification from the federal internal revenue service that the vehicle qualifies for the plug-in electric drive vehicle credit set forth in 26 U.S.C. sec. 30D, or any successor section; or(II) Any motor vehicle that can be recharged from any external source of electricity and the electricity stored in a rechargeable battery pack propels or contributes to propel the vehicle's drive wheels.



§ 42-3-306. Registration fees - passenger and passenger-mile taxes - fee schedule - repeal

(1) This section shall apply in any fiscal year beginning on or after July 1, 2010.

(2) Fees for the annual registration of passenger-carrying motor vehicles shall be as follows:

(a) Motorcycles, three dollars;

(b) (I) Passenger cars, station wagons, taxicabs, ambulances, motor homes, and hearses:

(A) Weighing two thousand pounds or less, six dollars;

(B) Weighing forty-five hundred pounds or less, six dollars plus twenty cents per one hundred pounds, or fraction thereof, of weight over two thousand pounds;

(C) Weighing more than forty-five hundred pounds, twelve dollars and fifty cents plus sixty cents per one hundred pounds, or fraction thereof, of weight over forty-five hundred pounds; except that, for motor homes weighing more than sixty-five hundred pounds, such fees shall be twenty-four dollars and fifty cents plus thirty cents per one hundred pounds, or fraction thereof, of weight over sixty-five hundred pounds.

(II) In addition to the registration fees imposed by subparagraph (I) of this paragraph (b), an additional registration fee shall be imposed on the motor vehicles described in the introductory portion to this paragraph (b), based on the age of the motor vehicle, as follows:

(A) For motor vehicles less than seven years old, twelve dollars;

(B) For motor vehicles seven years old but less than ten years old, ten dollars;

(C) For motor vehicles ten years old or older, seven dollars.

(III) The additional fees collected pursuant to subparagraph (II) of this paragraph (b) shall be transmitted to the state treasurer, who shall credit the same to the highway users tax fund to be allocated pursuant to section 43-4-205 (6)(b), C.R.S.

(IV) If a regional transportation plan is implemented within the regional transportation district, residents of the E-470 highway authority area shall be exempt from the first ten dollars of any motor vehicle registration fee increase in such plan.

(c) Passenger buses:

(I) All such vehicles used for the transportation of passengers for compensation having a seating capacity of fourteen or less passengers, twenty-five dollars plus one dollar and seventy cents for each seat capacity; and all such vehicles having a seating capacity of more than fourteen passengers, twenty-five dollars plus one dollar and twenty-five cents for each seat capacity in excess of fourteen;

(II) All such vehicles owned by a private owner and used for the transportation of school pupils having a juvenile seating capacity (meaning fourteen lineal inches of seat space) of twenty-five or less, fifteen dollars; and for all such vehicles having a juvenile seating capacity of more than twenty-five, fifteen dollars plus fifty cents for each juvenile seat capacity in excess of twenty-five.

(3) Fees for the annual registration of the following vehicles shall be:

(a) Trailer coaches, three dollars;

(b) Trailers, utility trailers, and camper trailers having an empty weight of two thousand pounds or less, three dollars;

(c) Trailers, utility trailers, and camper trailers having an empty weight exceeding two thousand pounds, seven dollars and fifty cents;

(d) Semitrailers, seven dollars and fifty cents.

(4) (a) The annual registration fee for trucks and truck tractors owned by a farmer or rancher that are operated over the public highways and are only commercially used to transport to market or place of storage raw agricultural products actually produced or livestock actually raised by such farmer or rancher or to transport commodities and livestock purchased by such farmer or rancher for personal use and used in such person's farming or ranching operations, shall be as follows:

(I) Each such vehicle having an empty weight of five thousand pounds or less, an amount computed to the nearest pound of the empty weight of such vehicle, according to the following schedule: Empty Weight Registration (Pounds) Range Fee 2,000andunder$ 6.20 2,001but not more than2,1006.40 2,101but not more than2,2006.60 2,201but not more than2,3006.80 2,301but not more than2,4007.00 2,401but not more than2,5007.20 2,501but not more than2,6007.40 2,601but not more than2,7007.60 2,701but not more than2,8007.80 2,801but not more than2,9008.00 2,901but not more than3,0008.20 3,001but not more than3,1008.40 3,101but not more than3,2008.60 3,201but not more than3,3008.80 3,301but not more than3,4009.00 3,401but not more than3,5009.20 3,501but not more than3,6009.40 3,601but not more than3,7009.60 3,701but not more than3,8009.80 3,801but not more than3,90010.00 3,901but not more than4,00010.20 4,001but not more than4,10010.40 4,101but not more than4,20010.60 4,201but not more than4,30010.80 4,301but not more than4,40011.00 4,401but not more than4,50011.20 4,501but not more than4,60013.10 4,601but not more than4,70013.70 4,701but not more than4,80014.30 4,801but not more than4,90014.90 4,901but not more than5,00015.50 (II) Each such vehicle having an empty weight of ten thousand pounds or less but more than five thousand pounds, fifteen dollars and fifty cents plus forty-five cents per one hundred pounds, or fraction thereof, of empty weight over five thousand pounds;

(III) Each such vehicle having an empty weight of more than ten thousand pounds but not more than sixteen thousand pounds, thirty-eight dollars plus one dollar and twenty cents per one hundred pounds, or fraction thereof, of empty weight exceeding ten thousand pounds;

(IV) Each such vehicle having an empty weight of more than sixteen thousand pounds, one hundred ten dollars, plus one dollar and fifty cents per one hundred pounds, or fraction thereof, of empty weight exceeding sixteen thousand pounds.

(b) Nothing in this subsection (4) shall be construed to prevent a farmer or rancher from occasionally exchanging transportation with another farmer or rancher, but only if the sole consideration involved is the exchange of personal services or the use of equipment.

(c) A person applying for registration under this subsection (4) shall certify to the licensing authority on forms furnished by the department that the vehicle will be used in conformity with paragraph (a) of this subsection (4).

(d) No vehicle carrying mounted equipment other than a camper or other purely recreational equipment shall be registered under this subsection (4), and a vehicle registered under this subsection (4) shall be reregistered under the proper classification whenever equipment designed for commercial use is mounted upon such vehicle.

(e) The department or its authorized agent shall not require a person registering a farm truck or truck tractor under this subsection (4) to demonstrate that the owner's primary business or source of income is agriculture if the farm truck or truck tractor is used primarily for agricultural production on a farm or ranch owned or leased by the owner of the truck or truck tractor, and the land on which it is used is classified as agricultural land for the purposes of levying and collecting property tax under section 39-1-103, C.R.S.

(5) The annual registration fee for those trucks and truck tractors operated over the public highways of this state, except trucks that are registered under subsections (4) and (13) of this section and section 42-12-401 (1)(c), is as follows:

(a) For each such vehicle having an empty weight of up to and including sixteen thousand pounds, such registration fee shall be based upon the empty weight of such vehicle, computed to the nearest pound, according to the following schedule: Empty Weight Registration (Pounds) Range Fee 2,000and under $ 7.60 2,001but not more than 2,1007.80 2,101but not more than 2,2008.00 2,201but not more than 2,3008.20 2,301but not more than 2,4008.40 2,401but not more than 2,5008.60 2,501but not more than 2,6008.80 2,601but not more than 2,7009.00 2,701but not more than 2,8009.20 2,801but not more than 2,9009.40 2,901but not more than 3,0009.60 3,001but not more than 3,10010.20 3,101but not more than 3,20010.40 3,201but not more than 3,30010.60 3,301but not more than 3,40010.80 3,401but not more than 3,50011.00 3,501but not more than 3,60016.10 3,601but not more than 3,70016.70 3,701but not more than 3,80017.30 3,801but not more than 3,90017.90 3,901but not more than 4,00018.50 4,001but not more than 4,10019.10 4,101but not more than 4,20019.70 4,201but not more than 4,30020.30 4,301but not more than 4,40020.90 4,401but not more than 4,50021.50 4,501but not more than 4,60035.00 4,601but not more than 4,70037.00 4,701but not more than 4,80039.00 4,801but not more than 4,90041.00 4,901but not more than 5,00043.00 5,001but not more than 5,10045.00 5,101but not more than 5,20047.00 5,201but not more than 5,30049.00 5,301but not more than 5,40051.00 5,401but not more than 5,50053.00 5,501but not more than 5,60055.00 5,601but not more than 5,70057.00 5,701but not more than 5,80059.00 5,801but not more than 5,90061.00 5,901but not more than 6,00063.00 6,001but not more than 6,10065.00 6,101but not more than 6,20067.00 6,201but not more than 6,30069.00 6,301but not more than 6,40071.00 6,401but not more than 6,50073.00 6,501but not more than 6,60075.00 6,601but not more than 6,70077.00 6,701but not more than 6,80079.00 6,801but not more than 6,90081.00 6,901but not more than 7,00083.00 7,001but not more than 7,10085.00 7,101but not more than 7,20087.00 7,201but not more than 7,30089.00 7,301but not more than 7,40091.00 7,401but not more than 7,50093.00 7,501but not more than 7,60095.00 7,601but not more than 7,70097.00 7,701but not more than 7,80099.00 7,801but not more than 7,900101.00 7,901but not more than 8,000103.00 8,001but not more than 8,100105.00 8,101but not more than 8,200107.00 8,201but not more than 8,300109.00 8,301but not more than 8,400111.00 8,401but not more than 8,500113.00 8,501but not more than 8,600115.00 8,601but not more than 8,700117.00 8,701but not more than 8,800119.00 8,801but not more than 8,900121.00 8,901but not more than 9,000123.00 9,001but not more than 9,100125.00 9,101but not more than 9,200127.00 9,201but not more than 9,300129.00 9,301but not more than 9,400131.00 9,401but not more than 9,500133.00 9,501but not more than 9,600135.00 9,601but not more than 9,700137.00 9,701but not more than 9,800139.00 9,801but not more than 9,900141.00 9,901but not more than10,000 143.00 10,001but not more than10,100 144.50 10,101but not more than10,200 146.00 10,201but not more than10,300 147.50 10,301but not more than10,400 149.00 10,401but not more than10,500 150.50 10,501but not more than10,600 152.00 10,601but not more than10,700 153.50 10,701but not more than10,800 155.00 10,801but not more than10,900 156.50 10,901but not more than11,000 158.00 11,001but not more than11,100 159.50 11,101but not more than11,200 161.00 11,201but not more than11,300 162.50 11,301but not more than11,400 164.00 11,401but not more than11,500 165.50 11,501but not more than11,600 167.00 11,601but not more than11,700 168.50 11,701but not more than11,800 170.00 11,801but not more than11,900 171.50 11,901but not more than12,000 173.00 12,001but not more than12,100 174.50 12,101but not more than12,200 176.00 12,201but not more than12,300 177.50 12,301but not more than12,400 179.00 12,401but not more than12,500 180.50 12,501but not more than12,600 182.00 12,601but not more than12,700 183.50 12,701but not more than12,800 185.00 12,801but not more than12,900 186.50 12,901but not more than13,000 188.00 13,001but not more than13,100 189.50 13,101but not more than13,200 191.00 13,201but not more than13,300 192.50 13,301but not more than13,400 194.00 13,401but not more than13,500 195.50 13,501but not more than13,600 197.00 13,601but not more than13,700 198.50 13,701but not more than13,800 200.00 13,801but not more than13,900 201.50 13,901but not more than14,000 203.00 14,001but not more than14,100 204.50 14,101but not more than14,200 206.00 14,201but not more than14,300 207.50 14,301but not more than14,400 209.00 14,401but not more than14,500 210.50 14,501but not more than14,600 212.00 14,601but not more than14,700 213.50 14,701but not more than14,800 215.00 14,801but not more than14,900 216.50 14,901but not more than15,000 218.00 15,001but not more than15,100 219.50 15,101but not more than15,200 221.00 15,201but not more than15,300 222.50 15,301but not more than15,400 224.00 15,401but not more than15,500 225.50 15,501but not more than15,600 227.00 15,601but not more than15,700 228.50 15,701but not more than15,800 230.00 15,801but not more than15,900 231.50 15,901but not more than16,000 233.00 (b) (I) Except as provided in subparagraphs (II) and (III) of this paragraph (b), for each vehicle registered under this subsection (5) having an empty weight exceeding sixteen thousand pounds, the registration fee shall be based upon the declared gross vehicle weight of the vehicle registered, according to the following schedule: Declared Gross Vehicle Weight (Pounds) Registration Fee 16,001 but not more than 20,000$ 330 20,001 but not more than 24,000 410 24,001 but not more than 30,000 490 30,001 but not more than 36,000 630 36,001 but not more than 42,000 770 42,001 but not more than 48,000 940 48,001 but not more than 54,000 1,150 54,001 but not more than 60,000 1,370 60,001 but not more than 66,000 1,570 66,001 but not more than 74,000 1,850Over 74,000 1,975 (II) For each vehicle registered under this subsection (5) that has an empty weight exceeding sixteen thousand pounds and that is used in the operations of a common or contract carrier for hire, such registration fee shall be based upon the declared gross vehicle weight of the vehicle registered, according to the following schedule: Declared Gross Vehicle Weight (Pounds) Registration Fee 16,001 but not more than 20,000$ 440 20,001 but not more than 24,000 550 24,001 but not more than 30,000 660 30,001 but not more than 36,000 770 36,001 but not more than 42,000 930 42,001 but not more than 48,000 1,130 48,001 but not more than 54,000 1,430 54,001 but not more than 60,000 1,700 60,001 but not more than 66,000 1,980 66,001 but not more than 74,000 2,260Over 74,000 2,350 (III) (A) For each vehicle registered under this subsection (5) that has an empty weight exceeding sixteen thousand pounds and that is operated less than ten thousand miles in all jurisdictions during each year, such registration fee shall be based upon the declared gross vehicle weight of the vehicle registered, according to the following schedule: Declared Gross Vehicle Weight (Pounds) Registration Fee 16,001 but not more than 20,000$ 330 20,001 but not more than 24,000 360 24,001 but not more than 30,000 380 30,001 but not more than 36,000 440 36,001 but not more than 42,000 500 42,001 but not more than 48,000 580 48,001 but not more than 54,000 600 54,001 but not more than 60,000 640 60,001 but not more than 66,000 660 66,001 but not more than 74,000 690Over 74,000 710 (B) If a vehicle qualifies for both a registration fee provided in this subparagraph (III) and a registration fee provided in subparagraph (I) or (II) of this paragraph (b), the lesser registration fee shall apply.

(C) If a person replaces a registered vehicle with another vehicle, the mileage history of the vehicle being replaced may be used to qualify the new vehicle for the fees assessed under this subparagraph (III).

(D) If a person purchases an established business that is located in this state and the purchase of the business includes the purchase of vehicles, the mileage history of a vehicle so purchased may be used to qualify for the fees assessed under this subparagraph (III) if the business operations remain the same after the purchase and if, during the twelve-month period immediately preceding the date of purchase, the vehicle has been registered in Colorado and has been in operation in the business. A person purchasing a business shall present a copy of the current vehicle registration of the previous owner for each vehicle to be registered pursuant to this sub-subparagraph (D).

(E) If a truck or truck tractor having an empty weight exceeding sixteen thousand pounds is purchased by a person owning one or more other such vehicles and the other such vehicles owned by the purchaser all qualify for the fees assessed under this subparagraph (III), the purchased truck or truck tractor also qualifies for the fees assessed under this subparagraph (III). A person seeking to register a truck or truck tractor pursuant to this sub-subparagraph (E) shall present a copy of the current vehicle registration for each of the other trucks and truck tractors with empty weights exceeding sixteen thousand pounds that are owned by such person.

(c) For each vehicle registered under this subsection (5) that is exempt from the registration fees assessed under paragraph (b) of this subsection (5) under paragraph (d), (f), (g), or (h) of subsection (9) of this section and that weighs more than sixteen thousand pounds empty weight, the registration fee shall be one hundred seventy-five dollars plus one dollar and fifteen cents for each one hundred pounds, or fraction thereof, in excess of sixteen thousand pounds.

(d) For each vehicle registered under this subsection (5) that is exempt from the registration fees assessed under paragraph (b) of this subsection (5) pursuant to paragraph (d), (f), or (g) of subsection (9) of this section and that weighs more than sixteen thousand pounds empty weight, the registration fee shall be two hundred thirty-three dollars plus one dollar and fifty cents for each one hundred pounds, or fraction thereof, in excess of sixteen thousand pounds.

(e) Each vehicle registered under this subsection (5) having an empty weight not in excess of sixteen thousand pounds that is operated in combination with a trailer or semitrailer, which is commonly referred to as a tractor-trailer, shall be assessed according to paragraph (b) of this subsection (5).

(6) In lieu of the payment of registration fees specified in subsections (3) and (5) of this section, the owner of a truck, truck tractor, trailer, or semitrailer operating in interstate commerce may apply to the department for a special unladen weight registration. The registration shall be valid for a period of thirty days from issuance and shall authorize the operation of the vehicle only when empty. The fee for registration of a truck or truck tractor shall be five dollars. The fee for registration of a trailer or semitrailer shall be three dollars. The moneys from the fees shall be transmitted to the state treasurer, who shall credit the same to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(c), C.R.S.

(7) In lieu of the payment of registration fees specified in subsections (3) and (5) of this section, the owner of a truck or truck tractor operating in interstate commerce shall apply to the department for a special laden weight registration. The registration shall be valid for seventy-two hours after issuance and shall authorize the operation of the vehicle when loaded. The moneys collected by the department from the fees shall be transmitted to the state treasurer, who shall credit the same to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(c), C.R.S. The fee for the special registration of a truck or a truck tractor shall be based on the actual gross vehicle weight of the vehicle and its cargo, computed to the nearest pound, according to the following schedule: Declared Gross Vehicle Weight (Pounds) Registration Fee 10,001 but not more than 30,000$ 60 30,001 but not more than 60,000 70Over 60,000 80 (8) (a) The owner or operator of a motor vehicle that is exempt from the registration fees assessed under paragraph (b) or (c) of subsection (9) of this section may apply to the department for a temporary commercial registration permit for such motor vehicle. Such temporary commercial registration permit shall authorize the operation of such motor vehicle in commerce so long as the motor vehicle is operated solely in agricultural harvest operations within Colorado.

(b) A temporary commercial registration permit issued pursuant to this subsection (8) shall be valid for a period not to exceed sixty days. A maximum of two such temporary commercial registration permits may be issued for a motor vehicle in a twelve-month period. The fee for issuance of a temporary commercial registration permit for a motor vehicle shall be based upon the configuration and number of axles of such motor vehicle according to the following schedule: Configuration Registration permit Single unit (two axles)$ 80.00Single unit (three or more axles)120.00Combination unit (any number of axles)200.00 (c) The moneys collected by the department from the fees for temporary commercial registration permits shall be transmitted to the state treasurer, who shall credit the same to the highway users tax fund.

(d) This subsection (8) shall not be interpreted to affect the authority of a dealer in motor vehicles to use a dealer plate obtained under section 42-3-116 to demonstrate a truck or truck tractor by allowing a prospective buyer to operate such truck or truck tractor when loaded.

(9) The registration fees imposed by paragraph (b) of subsection (5) of this section shall not apply:

(a) To a motor vehicle operated by a manufacturer, dealer, or transporter issued plates pursuant to section 42-3-304 (6) and (7);

(b) To a farm truck or truck tractor registered under subsection (4) of this section;

(c) To a farm tractor or to a farm tractor and trailer or wagon combination;

(d) To a vehicle specially constructed for towing, wrecking, and repairing that is not otherwise used for transporting cargo;

(e) To a vehicle owned by the state or any political or governmental subdivision thereof;

(f) To an operator-owned vehicle transporting racehorses to and from the stud or to and from a racing meet in Colorado;

(g) To a veterinary mobile truck unit;

(h) To a mobile mixing concrete truck or trash compacting truck or to trucks designated by the executive director of the department as special use trucks;

(i) To a noncommercial or recreational vehicle registered under subsection (13) of this section.

(10) The owner or operator of a truck, truck tractor, trailer, or semitrailer operating over the public highways of this state and rendering service pursuant to a temporary certificate of public convenience and necessity issued by the public utilities commission shall pay for the issuance or renewal of such temporary certificate a fee of ten dollars.

(11) (a) The owner or operator of a passenger bus operating over the public highways of this state and rendering service pursuant to a temporary certificate of public convenience and necessity issued by the public utilities commission shall pay for the issuance or renewal of such temporary certificate a fee of ten dollars, which fee shall be in lieu of the tax assessed under this subsection (11), shall be credited to the highway users tax fund created in section 43-4-201, C.R.S., as required by section 43-4-203 (1)(c), C.R.S., and shall be allocated and expended as specified in section 43-4-205 (5.5)(d), C.R.S.

(b) The owner or operator of a passenger bus that is registered in another state and that is used to make an occasional trip into this state need not obtain a permit from the public utilities commission as provided in article 10.1 of title 40, C.R.S., but may instead apply to the department for the issuance of a trip permit and shall pay to the department for the issuance of such trip permit a fee of twenty-five dollars or the amount of passenger-mile tax becoming due and payable under paragraph (a) of this subsection (11) by reason of such trip, whichever amount is greater. The fee or passenger-mile tax shall be credited to the highway users tax fund created in section 43-4-201, C.R.S., as required by section 43-4-203 (1)(c), C.R.S., and allocated and expended as specified in section 43-4-205 (5.5)(d), C.R.S.

(12) (a) In lieu of registration under section 42-3-304 (14), the owner or operator of special mobile machinery that the owner or operator desires to operate over the public highways of this state may elect to pay an annual fee computed at the rate of two dollars and fifty cents per ton of vehicle weight for operation not to exceed a distance of two thousand five hundred miles in any registration period.

(b) In lieu of registration under section 42-3-304 (14), a public utility, as defined by section 40-1-103, C.R.S., owning or operating a utility truck having an empty weight in excess of ten thousand pounds that it desires to operate over the public highways of this state may elect to pay an annual registration fee for such a vehicle computed at the rate of ten dollars per ton of vehicle weight.

(13) The annual registration fee for a noncommercial or recreational vehicle, except a motor home, operated on the public highways of this state with an empty weight of ten thousand pounds or less shall be computed according to the schedule provided in subsection (5) of this section, and, for a noncommercial or recreational vehicle exceeding ten thousand pounds, the fee shall be twenty-four dollars and fifty cents plus sixty cents for each one hundred pounds in excess of four thousand five hundred pounds.

(14) (a) In addition to any other fee required by this section, on and after July 1, 2011, each authorized agent shall collect a fee of:

(I) Fifty cents per paid registration of any motor vehicle that is not exempt from the motor insurance identification fee pursuant to section 42-3-304 (1)(b); or(II) Ten cents per paid registration of any motor vehicle that is exempt from the motor insurance identification fee pursuant to section 42-3-304 (1)(b).

(b) (I) (A) The fee required by subsection (14)(a) of this section is required for every registration of a motor vehicle that is designed primarily to be operated or drawn on any highway in the state and is required in addition to the annual registration fee for the vehicle; except that the fee does not apply to a vehicle that is exempt from payment of the registration fees imposed by this article 3. The department shall credit the fee to the Colorado state titling and registration account in the highway users tax fund created in section 42-1-211 (2).

(B) This subsection (14)(b) is repealed, effective September 1, 2018.

(II) (A) The fee required by subsection (14)(a) of this section is required for every registration of a motor vehicle that is designed primarily to be operated or drawn on any highway in the state and is required in addition to the annual registration fee for the vehicle; except that the fee does not apply to a vehicle that is exempt from payment of the registration fees imposed by this article 3. The department shall credit the fee to the Colorado DRIVES vehicle services account in the highway users tax fund created in section 42-1-211 (2).

(B) This subsection (14)(b)(II) takes effect September 1, 2018. This subsection (14)(b)(II)(B) is repealed, effective July 1, 2019.



§ 42-3-307. Enforcement powers of department

(1) The department may administer and enforce sections 42-3-304 and 42-3-306, including the right to inspect and audit the books, records, and documents of an owner or operator of a vehicle operated upon the public highways who is required to pay any registration fee or tax imposed, and the executive director of the department may promulgate such reasonable rules as the director deems necessary or suitable for such administration and enforcement.

(2) The powers granted in this section shall be separate, apart, and distinct from any powers or duties conferred prior to January 1, 1955, upon the public utilities commission with respect to the issuance of certificates of public convenience and necessity, contract carrier permits, and the regulation and supervision of motor carriers.



§ 42-3-308. Taxpayer statements - payment of tax - estimates - penalties - deposits - delinquency proceedings

(1) (a) Every owner or operator of a motor vehicle operated on a public highway of this state and required to pay the passenger-mile tax imposed by sections 42-3-304 and 42-3-306 shall, on or before the twenty-fifth day of each month, file with the department, on forms prescribed by the department and the public utilities commission, a statement, subject to the penalties for perjury in the second degree, showing the name and address of the owner of the motor vehicle, total miles traveled, and total number of passengers carried in this state during the preceding month and such other information as required by the department and the commission and shall compute and pay such tax; except that the executive director of the department may authorize the filing of statements and the payment of tax for periods in excess of one month but not to exceed a period of twelve months.

(b) If payment of the tax so computed is not made on or before the due date, there shall be added a penalty of three percent per month until such time as the full amount has been paid; but the executive director of the department may waive all or any portion of the penalty for good cause.

(2) If the owner or operator of a motor vehicle, required to file a statement as provided in subsection (1) of this section, fails, neglects, or refuses to file the statement and to pay the tax due, the department may estimate the amount of tax due for the period for which no statement was filed, add a penalty of ten percent plus one-half of one percent per month after the date when due, not to exceed eighteen percent in the aggregate, and mail the estimate to the last-known address of such owner or operator. The amount so estimated, together with the penalty, shall become fixed, due, and payable ten days after the date of mailing, unless such owner or operator, within the ten days, files and pays a true and correct statement of the tax due for the period.

(3) (a) If an owner or operator of a vehicle knowingly makes and files with the department a false or fraudulent statement with intent to evade payment of any passenger-mile tax due, the department shall, as soon as it discovers the false or fraudulent nature of such statement, make an investigation and determine the correct amount of tax due, add a penalty of one hundred percent, and proceed to collect the total amount by distraint and sale as provided in section 39-21-114, C.R.S. If an owner or operator disputes the amount asserted to be due and payable, that owner or operator shall be entitled to a hearing before the executive director of the department, and the decision of the executive director shall be subject to judicial review.

(b) A person who willfully fails or refuses to make the report required by this section, or who makes a false or fraudulent return, or who willfully fails to pay any tax owed by such person, shall be punished as provided by section 39-21-118, C.R.S.

(4) All passenger-mile taxes and penalties determined to be due from an owner or operator of a motor vehicle and not paid on the date when the same are due and payable shall become and remain a prior and perpetual lien upon all the personal property of such owner or operator until the full amount of the tax determined to be due, together with all penalties, has been paid. Nothing in this section shall be construed to abrogate or diminish the rights of bona fide purchasers, lienors, or pledgees for value and without notice.

(5) Taxes collected pursuant to this section and any penalties or interest charges imposed pursuant to this section shall be credited to the highway users tax fund created in section 43-4-201, C.R.S., as required by section 43-4-203 (1)(c), C.R.S., and allocated and expended as specified in section 43-4-205 (5.5)(d), C.R.S.



§ 42-3-309. Permit to be secured - records kept - penalties

(1) Every owner or operator of a motor vehicle operated over any public highway of this state who is required to pay the passenger-mile tax imposed by sections 42-3-304 and 42-3-306 shall apply to the department and secure a passenger-mile tax permit and shall keep and maintain true and correct records of the operations of such motor vehicles, including the number of miles operated and the number of passengers carried, in such form as to reflect the actual activity of all such motor vehicles and as may be prescribed by the department and the public utilities commission. Such owner or operator shall preserve all such records for a period of four years. The passenger-mile tax permit shall remain effective until the owner advises the department of a change in ownership or a discontinuance of business or until such owner has failed to file tax reports and pay any applicable passenger-mile tax for four successive tax periods.

(2) For failure to apply for and secure a permit, the executive director of the department may impose a penalty in an amount equal to twenty-five percent of any tax found to be due and payable or twenty-five dollars, whichever is greater.

(3) Failure or refusal of an owner or operator to keep and maintain such records shall, upon certification by the department to the public utilities commission, be cause for suspension or revocation of a certificate of public convenience and necessity or a contract carrier permit.

(4) (a) If an examination of the financial responsibility of an owner or operator of a motor vehicle subject to the payment of the passenger-mile tax indicates that a financial guarantee in the form of cash, a certified check, a bank money order, a bond, or a negotiable certificate of deposit issued by a commercial bank doing business in this state and acceptable to the executive director is necessary to guarantee payment of the tax, the owner or operator may be required to deposit such guarantee with the department in an amount no greater than twice the amount of tax estimated by the executive director to become due and payable each tax period. If the deposit is in cash or a negotiable certificate of deposit, it shall be subject to forfeiture upon failure of the owner or operator to comply with sections 42-3-304 to 42-3-308, this section, articles 10 and 11 of title 40, C.R.S., or the rules of the department or the public utilities commission; if it is a surety bond, it shall be conditioned upon the insured's faithful compliance with all applicable statutes and rules.

(b) Failure or refusal of an owner or operator to provide or to continue in effect the guarantee when required in paragraph (a) of this subsection (4) shall, upon certification by the department to the public utilities commission, be cause for denial, suspension, or revocation of a certificate of public convenience and necessity or a contract carrier permit.

(c) All cash, certified checks, bank money orders, negotiable certificates of deposit, and surety bonds deposited in compliance with this section shall be delivered into the custody of the state treasurer and held by the state treasurer subject to further order of the department. If an owner or operator ceases operations, the deposit or any balance thereof shall be returned to the owner or operator after all taxes, penalties, fees, and charges owed by such owner or operator pursuant to this article have been paid.

(5) The following penalties shall be imposed if a person negligently or knowingly includes an error in records required by subsection (1) of this section and such error is contained in a previously filed statement under section 42-3-308:

(a) Twenty-five percent of the deficiency assessed; and

(b) Interest of one-half of one percent per month on the deficiency assessed, which shall be in addition to the interest due under section 39-21-109, C.R.S.



§ 42-3-310. Additional registration fees - apportionment of fees

(1) Every owner of a motor vehicle, trailer, or semitrailer that is primarily designed to be operated or drawn upon a highway, except the vehicles specifically exempted from payment of registration fees by this article, shall, within the registration period prescribed by law or within ten days after the date of purchase of any such vehicle, pay an annual registration fee of one dollar and fifty cents, which annual fee shall be in addition to the annual registration fee prescribed by law for such vehicle.

(2) The additional registration fee provided for in this section shall not be transmitted to the department, but the aggregate amount of all such fees paid over by the authorized agent to the county treasurer shall be retained by the treasurer and allocated by the treasurer to the county and to the cities and incorporated towns located within the boundaries of the county on the basis of the record of rural and urban registrations that indicates the place of residence of each vehicle owner paying registration fees.

(3) The owner of a vehicle specified in subsection (1) of this section who is required to pay an annual registration fee for such vehicle to the department shall also pay the additional annual registration fee provided for in this section to the department, and the department shall transmit such additional fee to the proper county treasurer, as indicated by the place of residence of such owner, and such county treasurer shall allocate such fee in the manner prescribed in subsection (2) of this section.

(4) Two dollars and fifty cents of each annual vehicle registration fee imposed by sections 42-3-304 to 42-3-306, exclusive of the annual registration fees prescribed for motorcycles, trailer coaches, special mobile machinery, and trailers having an empty weight of two thousand pounds or less and exclusive of a registration fee paid for a fractional part of a year, shall not be transmitted to the department but shall be paid over by the authorized agent, as collected, to the county treasurer, who shall credit the same to an account entitled "apportioned vehicle registration fees". On the tenth day of each month, the county treasurer shall apportion the balance in the account existing on the last day of the immediately preceding month between the county and the cities and incorporated towns located within the boundaries of the county on the basis of the record of rural and urban registrations that indicates the place of residence of each vehicle owner.

(5) All amounts allocated to the county shall be credited to the county road and bridge fund, and all amounts allocated to a city or incorporated town shall be credited to an appropriate fund and expended by such city or incorporated town only for the construction and maintenance of highways, roads, and streets located within its boundaries.



§ 42-3-311. Low-power scooter registration - fee

(1) Every low-power scooter sold in this state shall have an identification number stamped on its frame, which number shall be recorded upon registration. A low-power scooter shall be registered with the department, which registration shall be evidenced by a number decal that is securely affixed to the low-power scooter frame in a conspicuous place. Registration shall be valid for a period of three years, and the fee for such registration shall be five dollars. Retail sellers of low-power scooters shall retain one dollar from each such fee, and four dollars of each such fee shall be forwarded monthly to the department for deposit in the state treasury to the credit of the highway users tax fund.

(2) The general assembly shall make appropriations from the fund for the expenses of the administration of this section, and any fees credited to the fund pursuant to subsection (1) of this section in excess of the amount of the appropriations shall be allocated and expended as specified in section 43-4-205 (5.5)(f), C.R.S. The department shall promulgate rules authorizing retail sellers of low-power scooters to be agents of the department for such registration.



§ 42-3-312. Special license plate surcharge

In addition to any other fee imposed by this article 3, an applicant for a special license plate created by rule in accordance with section 42-3-207, as the section existed when the plate was created, or license plates issued pursuant to sections 42-3-211 to 42-3-218, sections 42-3-221 to 42-3-234, and sections 42-3-237 to 42-3-251 shall pay an issuance fee of twenty-five dollars; except that the fee is not imposed on special license plates exempted from additional fees for the issuance of a military special license plate by section 42-3-213 (1)(b)(II). The department shall transfer the fee to the state treasurer, who shall credit it to the licensing services cash fund created in section 42-2-114.5.



§ 42-3-313. Fee for long-term or permanent registration - trailers and semitrailers

(1) In lieu of any other fee imposed for registration, the fee for registration issued under section 42-3-102 (4) is twenty-four dollars and fifty cents.

(2) (a) The department or authorized agent who registered the commercial trailer or semitrailer may retain two dollars of the registration fee.

(b) The department or authorized agent shall retain one dollar and fifty cents of the fee, which the department shall transfer to the county, if applicable, and the county shall allocate to the county road and bridge fund.

(c) The department shall transfer the remainder of the fee to the state treasurer, who shall credit the following amounts to the following funds:

(I) Fifty cents to the Colorado state titling and registration account created in section 42-1-211 (2) within the highway users tax fund until September 1, 2018, and thereafter to the Colorado DRIVES vehicle services account created in section 42-1-211 (2) within the highway users tax fund;

(II) Two dollars and fifty cents to the license plate cash fund created in section 42-3-301 (1)(b);

(III) Five dollars to the statewide bridge enterprise special revenue fund created in section 43-4-805 (3)(a), C.R.S.; and

(IV) The remainder of the fee to the highway users tax fund.



§ 42-3-314. Military deployment

(1) Motor vehicle fees exempted. If the owner is a member of the United States armed forces and has orders to serve outside the United States, the owner may exempt the Class C personal property or Class B personal property under sixteen thousand pounds empty weight from the registration fees imposed under this part 3 during the time the owner is serving. If the owner serves less than one year outside the United States, the fees are exempt for the portion of the year that the owner served outside the United States, prorated according to the number of months the owner was in the United States.

(2) Qualifications. In order for a motor vehicle to qualify for the exemption from registration fees under this section, the owner must:

(a) Show the department military orders to serve outside the United States or any evidence acceptable to the department that the owner served outside the United States; and

(b) File a signed affidavit that the motor vehicle will not be operated on a highway during the exemption period.

(3) If a person has already paid the normal fees under this part 3 for a motor vehicle that is eligible for an exemption under this section, the department shall credit the person the exempted portion of the fee amount towards the person's fees for succeeding years.

(4) Violations. A person shall not operate the motor vehicle during the time covered by the affidavit filed under subsection (2) of this section. A violation of this section is a class B traffic infraction.












Regulation of Vehicles and Traffic

Article 4 - Regulation of Vehicles and Traffic

Part 1 - Traffic Regulation - Generally

§ 42-4-101. Short title

Parts 1 to 3, 5 to 19, and 21 of this article, part 1 of article 2 of this title, and part 5 of article 5 of title 43, C.R.S., shall be known and may be cited as the "Uniform Safety Code of 1935".



§ 42-4-102. Legislative declaration

The general assembly recognizes the many conflicts which presently exist between the state's traffic laws and many of the municipal traffic codes, which conflicts lead to uncertainty in the movement of traffic on the state's highways and streets. These conflicts are compounded by the fact that today's Americans are extremely mobile and that while this state enjoys a large influx of traffic from many areas, there is some lack of uniformity existing between the "rules of the road" of this state and those of other states of the nation. The general assembly, therefore, declares it the purpose of this article to alleviate these conflicts and lack of uniformity by conforming, as nearly as possible, certain of the traffic laws of this state with the recommendations of the national committee of uniform traffic laws and ordinances as set forth in the committee's "Uniform Vehicle Code".



§ 42-4-103. Scope and effect of article - exceptions to provisions

(1) This article constitutes the uniform traffic code throughout the state and in all political subdivisions and municipalities therein.

(2) The provisions of this article relating to the operation of vehicles and the movement of pedestrians refer exclusively to the use of streets and highways except:

(a) Where a different place is specifically referred to in a given section;

(b) For provisions of sections 42-2-128, 42-4-1301 to 42-4-1303, 42-4-1401, 42-4-1402, and 42-4-1413 and part 16 of this article which shall apply upon streets and highways and elsewhere throughout the state.



§ 42-4-104. Adoption of traffic control manual

The department of transportation shall adopt a manual and specifications for a uniform system of traffic control devices consistent with the provisions of this article for use upon highways within this state. Such uniform system shall correlate with and insofar as possible conform to the system set forth in the most recent edition of the "Manual on Uniform Traffic Control Devices for Streets and Highways" and other related standards issued or endorsed by the federal highway administrator. For compliance with this section, the said department shall either publish and distribute a state manual and specifications approved by the transportation commission or shall, by the issuance of a traffic control manual supplement approved by the transportation commission, adopt the said national manual and other related standards subject to such exceptions, additions, and adaptations as are necessary for lawful and uniform application in this state. Said state manual or supplement shall be made available to all municipal and county road authorities and to other concerned agencies in the state.



§ 42-4-105. Local traffic control devices

Local authorities in their respective jurisdictions shall place and maintain such traffic control devices upon highways under their jurisdiction as they may deem necessary to indicate and to carry out the provisions of this article or local traffic ordinances or to regulate, warn, or guide traffic, subject in the case of state highways to the provisions of sections 42-4-110 and 43-2-135 (1)(g), C.R.S. All such traffic control devices shall conform to the state manual and specifications for statewide uniformity as provided in section 42-4- 104.



§ 42-4-106. Who may restrict right to use highways

(1) Local authorities with respect to highways under their jurisdiction may by ordinance or resolution prohibit the operation of vehicles upon any such highway or impose restrictions as to the weight of vehicles to be operated upon any such highway, for a total period of not to exceed ninety days in any one calendar year, whenever any said highway by reason of deterioration, rain, snow, or other climatic conditions will be seriously damaged or destroyed unless the use of vehicles thereon is prohibited or the permissible weights thereof reduced.

(2) The local authority enacting any such ordinance or resolution shall erect or cause to be erected and maintained signs designating the permissible weights.

(3) Local authorities, with respect to highways under their jurisdiction, may also, by ordinance or resolution, prohibit the operation of trucks or commercial vehicles on designated highways or may impose limitations as to the weight thereof, which prohibitions and limitations shall be designated by appropriate signs placed on such highways.

(4) The department of transportation shall likewise have authority as granted in this section to local authorities to determine by resolution and to impose restrictions as to the weight of vehicles operated upon any highway under the jurisdiction of said department, and such restrictions shall be effective when signs giving notice thereof are erected upon the highways or portion of any highway affected by such resolution.

(4.5) (a) The department of transportation has authority to close any portion of a state highway to public travel.

(b) (I) A person who operates a motor vehicle or vehicle combination over thirty-five feet in length on state highway 82 between mile markers 47 and 72 in violation of a closure under paragraph (a) of this subsection (4.5) is subject to an enhanced penalty as set forth in section 42-4-1701 (4)(a)(I)(F).

(II) A person who operates a motor vehicle or vehicle combination over thirty-five feet in length on state highway 82 between mile markers 47 and 72 in violation of a closure under paragraph (a) of this subsection (4.5), where the result of the violation is an incident that causes the closure of a travel lane in one or both directions, is subject to an enhanced penalty as set forth in section 42-4-1701 (4)(a)(I)(F).

(c) Repealed.

(5) (a) (I) The department of transportation shall also have authority to close any portion of a state highway to public travel or to prohibit the use thereof unless motor vehicles using the same are equipped with tire chains, four-wheel drive with adequate tires for the existing conditions, or snow tires with a "mud and snow" or all weather rating from the manufacturer having a tread of sufficient abrasive or skid-resistant design or composition and depth to provide adequate traction under existing driving conditions during storms or when other dangerous driving conditions exist or during construction or maintenance operations whenever the department considers such closing or restriction of use necessary for the protection and safety of the public. Such prohibition or restriction of use shall be effective when signs, including temporary or electronic signs, giving notice thereof are erected upon such portion of said highway, and it shall be unlawful to proceed in violation of such notice. The Colorado state patrol shall cooperate with the department of transportation in the enforcement of any such closing or restriction of use. "Tire chains", as used in this subsection (5), means metal chains which consist of two circular metal loops, one on each side of the tire, connected by not less than nine evenly spaced chains across the tire tread and any other traction devices differing from such metal chains in construction, material, or design but capable of providing traction equal to or exceeding that of such metal chains under similar conditions. The operator of a commercial vehicle with four or more drive wheels other than a bus shall affix tire chains to at least four of the drive wheel tires of such vehicle when such vehicle is required to be equipped with tire chains under this subsection (5). The operator of a bus shall affix tire chains to at least two of the drive wheel tires of such vehicle when such vehicle is required to be equipped with tire chains under this subsection (5).

(II) Any person who operates a motor vehicle in violation of restrictions imposed by the department of transportation or the state patrol under subparagraph (I) of this paragraph (a), where the result of the violation is an incident that causes the closure of a travel lane in one or both directions, shall be subject to an enhanced penalty as set forth in section 42-4-1701 (4)(a)(I)(F).

(III) A person who violates subparagraph (I) of this paragraph (a) while operating a commercial vehicle shall be subject to an enhanced penalty as set forth in section 42-4-1701 (4)(a)(I)(F).

(IV) A person who violates subparagraph (I) of this paragraph (a) while operating a commercial vehicle and the violation causes a closure in a travel lane shall be subject to an enhanced penalty as set forth in section 42-4-1701 (4)(a)(I)(F).

(V) If a fine is enhanced under subparagraphs (III) and (IV) of this paragraph (a), the portion of the fine that exceeds the fine imposed under subparagraph (I) for an enhancement under subparagraph (III), or subparagraph (II) for an enhancement under subparagraph (IV), that is allocated to the state by sections 42-1-217 and 43-4-205, C.R.S., shall be transferred to the state treasurer, who shall deposit it in the highway construction workers' safety account within the highway users tax fund created by section 42-4-1701 (4)(c)(II)(B), to be continuously appropriated to the department of transportation for work zone safety equipment, signs, and law enforcement.

(VI) Subparagraphs (III) and (IV) of this paragraph (a) shall not apply to a tow operator who is towing a motor vehicle or traveling to a site from which a motor vehicle shall be towed.

(VII) The Colorado department of transportation shall identify an appropriate place for commercial vehicles to apply chains, if necessary, to comply with subparagraph (I) of this paragraph (a) and provide adequate notice to commercial vehicle operators of such places.

(b) The transportation commission may promulgate rules to implement the provisions of this subsection (5).

(6) (a) The department of transportation and local authorities, within their respective jurisdictions, may, for the purpose of road construction and maintenance, temporarily close to through traffic or to all vehicular traffic any highway or portion thereof for a period not to exceed a specified number of workdays for project completion and shall, in conjunction with any such road closure, establish appropriate detours or provide for an alternative routing of the traffic affected when, in the opinion of said department or concerned local authorities, as evidenced by resolution or ordinance, such temporary closing of the highway or portion thereof and such rerouting of traffic is necessary for traffic safety and for the protection of work crews and road equipment. Such temporary closing of the highway or portion thereof and the routing of traffic along other roads shall not become effective until official traffic control devices are erected giving notice of the restrictions, and, when such devices are in place, no driver shall disobey the instructions or directions thereof.

(b) Local authorities, within their respective jurisdictions, may provide for the temporary closing to vehicular traffic of any portion of a highway during a specified period of the day for the purpose of celebrations, parades, and special local events or civic functions when in the opinion of said authorities such temporary closing is necessary for the safety and protection of persons who are to use that portion of the highway during the temporary closing.

(c) The department of transportation, local municipal authorities, and local county authorities shall enter into agreements with one another for the establishment, signing, and marking of appropriate detours and alternative routes which jointly affect state and local road systems and which are necessary to carry out the provisions of paragraphs (a) and (b) of this subsection (6). Any temporary closing of a street which is a state highway and any rerouting of state highway traffic shall have the approval of the department of transportation before such closing and rerouting becomes effective.

(7) (a) The transportation commission may also by resolution and within the reasonable exercise of the police power of the state adopt rules and regulations concerning the operation of any motor vehicle in any tunnel which is a part of the state highway system.

(b) In promulgating such rules and regulations, the transportation commission shall consider the regulations of the public utilities commission and the United States department of transportation relating to the transportation of dangerous articles and may prohibit or regulate the operation of any motor vehicle which transports any article, deemed to be dangerous, in any tunnel which is a part of the state highway system.

(8) (a) Except as provided in paragraph (b) of this subsection (8), a person who violates any provision of this section commits a class B traffic infraction.

(b) A person who violates paragraph (a) of subsection (5) of this section while operating a commercial vehicle commits a class B traffic infraction and shall be punished as provided in section 42-4-1701 (4)(a)(I)(F); except that this paragraph (b) shall not apply to a tow operator who is towing a motor vehicle or traveling to a site from which a motor vehicle shall be towed.



§ 42-4-107. Obedience to police officers

No person shall willfully fail or refuse to comply with any lawful order or direction of any police officer invested by law with authority to direct, control, or regulate traffic. Any person who violates any provision of this section commits a class 2 misdemeanor traffic offense.



§ 42-4-108. Public officers to obey provisions - exceptions for emergency vehicles

(1) The provisions of this article applicable to the drivers of vehicles upon the highways shall apply to the drivers of all vehicles owned or operated by the United States, this state, or any county, city, town, district, or other political subdivision of the state, subject to such specific exceptions as are set forth in this article with reference to authorized emergency vehicles.

(2) The driver of an authorized emergency vehicle, when responding to an emergency call, or when in pursuit of an actual or suspected violator of the law, or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in this section, but subject to the conditions stated in this article. The driver of an authorized emergency vehicle may:

(a) Park or stand, irrespective of the provisions of this title;

(b) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(c) Exceed the lawful speeds set forth in section 42-4- 1101 (2) or exceed the maximum lawful speed limits set forth in section 42-4- 1101 (8) so long as said driver does not endanger life or property;

(d) Disregard regulations governing directions of movement or turning in specified directions.

(3) The exemptions and conditions provided in paragraphs (b) to (d), in their entirety, of subsection (2) of this section for an authorized emergency vehicle shall continue to apply to section 24-10-106 (1)(a), C.R.S., only when such vehicle is making use of audible or visual signals meeting the requirements of section 42-4-213, and the exemption granted in paragraph (a) of subsection (2) of this section shall apply only when such vehicle is making use of visual signals meeting the requirements of section 42-4-213 unless using such visual signals would cause an obstruction to the normal flow of traffic; except that an authorized emergency vehicle being operated as a police vehicle while in actual pursuit of a suspected violator of any provision of this title need not display or make use of audible or visual signals so long as such pursuit is being made to obtain verification of or evidence of the guilt of the suspected violator. Nothing in this section shall be construed to require an emergency vehicle to make use of audible signals when such vehicle is not moving, whether or not the vehicle is occupied.

(4) The provisions of this section shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall such provisions protect the driver from the consequences of such driver's reckless disregard for the safety of others.

(5) The state motor vehicle licensing agency shall designate any particular vehicle as an authorized emergency vehicle upon a finding that the designation of that vehicle is necessary to the preservation of life or property or to the execution of emergency governmental functions. Such designation shall be in writing, and the written designation shall be carried in the vehicle at all times, but failure to carry the written designation shall not affect the status of the vehicle as an authorized emergency vehicle.



§ 42-4-109. Low-power scooters, animals, skis, skates, and toy vehicles on highways

(1) A person riding a low-power scooter upon a roadway where low-power scooter travel is permitted shall be granted all of the rights and shall be subject to all of the duties and penalties applicable to the driver of a vehicle as set forth in this article except those provisions of this article that, by their very nature, can have no application.

(2) A person riding a low-power scooter shall not ride other than upon or astride a permanent and regular seat attached thereto.

(3) No low-power scooter shall be used to carry more persons at one time than the number for which it is designed and equipped.

(4) No person riding upon any low-power scooter, coaster, roller skates, sled, or toy vehicle shall attach the same or himself or herself to any vehicle upon a roadway.

(5) A person operating a low-power scooter upon a roadway shall ride as close to the right side of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction.

(6) Persons riding low-power scooters upon a roadway shall not ride more than two abreast.

(6.5) A person under the age of eighteen years may not operate or carry a passenger who is under eighteen years of age on a low-power scooter unless the person and the passenger are wearing protective helmets in accordance with the provisions of section 42-4-1502 (4.5).

(7) For the sake of uniformity and bicycle, electrical assisted bicycle, and low-power scooter safety throughout the state, the department in cooperation with the department of transportation shall prepare and make available to all local jurisdictions for distribution to bicycle, electrical assisted bicycle, and low-power scooter riders a digest of state regulations explaining and illustrating the rules of the road, equipment requirements, and traffic control devices that are applicable to such riders and their bicycles, electrical assisted bicycles, or low-power scooters. Local authorities may supplement this digest with a leaflet describing any additional regulations of a local nature that apply within their respective jurisdictions.

(8) Persons riding or leading animals on or along any highway shall ride or lead such animals on the left side of said highway, facing approaching traffic. This shall not apply to persons driving herds of animals along highways.

(9) No person shall use the highways for traveling on skis, toboggans, coasting sleds, skates, or similar devices. It is unlawful for any person to use any roadway of this state as a sled or ski course for the purpose of coasting on sleds, skis, or similar devices. It is also unlawful for any person upon roller skates or riding in or by means of any coaster, toy vehicle, or similar device to go upon any roadway except while crossing a highway in a crosswalk, and when so crossing such person shall be granted all of the rights and shall be subject to all of the duties applicable to pedestrians. This subsection (9) does not apply to any public way which is set aside by proper authority as a play street and which is adequately roped off or otherwise marked for such purpose.

(10) Every person riding or leading an animal or driving any animal-drawn conveyance upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this article, except those provisions of this article which by their very nature can have no application.

(11) Where suitable bike paths, horseback trails, or other trails have been established on the right-of-way or parallel to and within one-fourth mile of the right-of-way of heavily traveled streets and highways, the department of transportation may, subject to the provisions of section 43-2-135, C.R.S., by resolution or order entered in its minutes, and local authorities may, where suitable bike paths, horseback trails, or other trails have been established on the right-of-way or parallel to it within four hundred fifty feet of the right-of-way of heavily traveled streets, by ordinance, determine and designate, upon the basis of an engineering and traffic investigation, those heavily traveled streets and highways upon which shall be prohibited any bicycle, electrical assisted bicycle, animal rider, animal-drawn conveyance, or other class or kind of nonmotorized traffic that is found to be incompatible with the normal and safe movement of traffic, and, upon such a determination, the department of transportation or local authority shall erect appropriate official signs giving notice thereof; except that, with respect to controlled access highways, section 42-4-1010 (3) shall apply. When such official signs are erected, no person shall violate any of the instructions contained thereon.

(12) The parent of any child or guardian of any ward shall not authorize or knowingly permit any child or ward to violate any provision of this section.

(13) (a) Except as otherwise provided in paragraph (b) of this subsection (13), any person who violates a provision of this section commits a class B traffic infraction.

(b) Any person who violates subsection (6.5) of this section commits a class A traffic infraction.



§ 42-4-109.5. Low-speed electric vehicles

(1) (a) A low-speed electric vehicle may be operated only on a roadway that has a speed limit equal to or less than thirty-five miles per hour; except that it may be operated to directly cross a roadway that has a speed limit greater than thirty-five miles per hour at an at-grade crossing to continue traveling along a roadway with a speed limit equal to or less than thirty-five miles per hour.

(b) Notwithstanding paragraph (a) of this subsection (1), a low-speed electric vehicle may be operated on a state highway that has a speed limit equal to forty miles per hour or cross a roadway with a speed limit equal to forty miles per hour to cross at-grade, if:

(I) Such roadway's lane width is eleven feet or greater;

(II) Such roadway provides two or more lanes in either direction; and

(III) The department determines, in consultation with local government and law enforcement, upon the basis of a traffic investigation, survey, appropriate design standards, or projected volumes, that the operation of a low-speed electric vehicle on the roadway poses no substantial safety risk or hazard to motorists, bicyclists, pedestrians, or other persons.

(c) The department may waive the necessity of a traffic investigation or survey pursuant to section 42-4- 1102 or may conduct a traffic investigation or survey to determine where low-speed electric vehicles can be driven safely on state highways or portions thereof. The department shall conduct this traffic investigation or survey using existing appropriations.

(2) No person shall operate a low-speed electric vehicle on a limited-access highway.

(3) Any person who violates subsection (1) or (2) of this section commits a class B traffic infraction.

(4) (Deleted by amendment, L. 2009, (SB 09-075), ch. 418, p. 2321, § 5, effective August 5, 2009.)

(5) The Colorado department of transportation may regulate the operation of a low-speed electric vehicle on a state highway located outside of a municipality. The regulation shall take effect when the Colorado department of transportation places an appropriate sign that provides adequate notice of the regulation.



§ 42-4-109.6. Class B low-speed electric vehicles - effective date - rules

(1) A class B low-speed electric vehicle may be operated only on a roadway that has a speed limit equal to or less than forty-five miles per hour; except that it may be operated to directly cross a roadway that has a speed limit greater than forty-five miles per hour at an at-grade crossing to continue traveling along a roadway with a speed limit equal to or less than forty-five miles per hour.

(2) No person shall operate a class B low-speed electric vehicle on a limited-access highway.

(3) Any person who violates subsection (1) or (2) of this section commits a class B traffic infraction.

(4) For the purposes of this section, "class B low-speed electric vehicle" means a low-speed electric vehicle that is capable of traveling at greater than twenty-five miles per hour but less than forty-five miles per hour.

(5) (a) The department of revenue shall not register or issue a title for a class B low-speed electric vehicle until after the United States department of transportation, through the national highway traffic safety administration, has adopted a federal motor vehicle safety standard for low-speed electric vehicles that authorizes operation at greater than twenty-five miles per hour but less than forty-five miles per hour.

(b) After the United States department of transportation, through the national highway traffic safety administration, has adopted a federal motor vehicle safety standard for low-speed electric vehicles that authorizes operation at greater than twenty-five miles per hour but less than forty-five miles per hour, the department of revenue shall promulgate rules authorizing the operation of class B low-speed electric vehicles in compliance with this section and shall notify the revisor of statutes in writing. Upon the promulgation of rules authorizing the operation of such vehicles, subsections (1) to (3) of this section shall take effect.

(6) The Colorado department of transportation may regulate the operation of a class B low-speed electric vehicle on a state highway located outside of a municipality. The regulation shall take effect when the Colorado department of transportation places an appropriate sign that provides adequate notice of the regulation.



§ 42-4-110. Provisions uniform throughout state

(1) The provisions of this article shall be applicable and uniform throughout this state and in all political subdivisions and municipalities therein. Cities and counties, incorporated cities and towns, and counties shall regulate and enforce all traffic and parking restrictions on streets which are state highways as provided in section 43-2-135 (1)(g), C.R.S., and all local authorities may enact and enforce traffic regulations on other roads and streets within their respective jurisdictions. All such regulations shall be subject to the following conditions and limitations:

(a) All local authorities may enact, adopt, or enforce traffic regulations which cover the same subject matter as the various sections of this article and such additional regulations as are included in section 42-4-111, except as otherwise stated in paragraphs (c) to (e) of this subsection (1).

(b) All local authorities may, in the manner prescribed in article 16 of title 31, C.R.S., or in article 15 of title 30, C.R.S., adopt by reference all or any part of a model traffic code which embodies the rules of the road and vehicle requirements set forth in this article and such additional regulations as are provided for in section 42-4-111; except that, in the case of state highways, any such additional regulations shall have the approval of the department of transportation.

(c) No local authority shall adopt, enact, or enforce on any street which is a state highway any ordinance, rule, or resolution which alters or changes the meaning of any of the "rules of the road" or is otherwise in conflict with the provisions of this article. For the purpose of this section, the "rules of the road" shall be construed to mean any of the regulations on the operation of vehicles set forth in this article which drivers throughout the state are required to obey without the benefit or necessity of official traffic control devices as declared in section 42-4- 603 (2).

(d) In no event shall local authorities have the power to enact by ordinance regulations governing the driving of vehicles by persons under the influence of alcohol or of a controlled substance, as defined in section 18-18-102 (5), C.R.S., or under the influence of any other drug to a degree that renders any such person incapable of safely operating a vehicle, or whose ability to operate a vehicle is impaired by the consumption of alcohol or by the use of a controlled substance, as defined in section 18-18-102 (5), C.R.S., or any other drug, the registration of vehicles and the licensing of drivers, the duties and obligations of persons involved in traffic accidents, and vehicle equipment requirements in conflict with the provisions of this article; but said local authorities within their respective jurisdictions shall enforce the state laws pertaining to these subjects, and in every charge of violation the complaint shall specify the section of state law under which the charge is made and the state court having jurisdiction.

(e) Pursuant to section 43-2-135 (1)(g), C.R.S., no regulation of a local authority shall apply to or become effective for any streets which are state highways, including any part of the national system of interstate and defense highways, until such regulation has been presented to and approved in writing by the department of transportation; except that such regulations shall become effective on such streets sixty days after receipt for review by the department of transportation if not disapproved in writing by said department during that sixty-day period.

(2) The municipal courts have jurisdiction over violations of traffic regulations enacted or adopted by municipalities. However, the provisions of sections 42-4-1701, 42-4-1705, and 42-4-1707 shall not be applicable to municipalities, except for the provisions of section 42-4-1701 (4)(e)(II).

(3) No person convicted of or pleading guilty to a violation of a municipal traffic ordinance shall be charged or tried in a state court for the same or a similar offense.

(4) (a) Any municipality, city, county, or city and county located within the program area of the AIR program area as defined in section 42-4-304 may adopt ordinances or resolutions pertaining to the enforcement of the emissions control inspection requirements set forth in section 42-4-310.

(b) An officer coming upon an unattended vehicle in the program area which is in apparent violation of an ordinance or resolution adopted as authorized in paragraph (a) of this subsection (4) may place upon such vehicle a penalty assessment notice indicating the offense and directing the owner or operator of such vehicle to remit the penalty assessment as set forth in such ordinance to the local jurisdiction in whose name the penalty assessment notice was issued.

(c) The aggregate amount of fines, penalties, or forfeitures collected pursuant to ordinances or resolutions adopted as authorized in paragraph (a) of this subsection (4) shall be retained by the local jurisdiction in whose name such penalty notice was issued.(5) The general assembly declares that the adjudication of class A and class B traffic infractions through the county court magistrate system was not intended to create a conflict between the provisions of this article and municipal ordinances covering the same subject matter as this article nor was it intended to require or prohibit the decriminalization of municipal ordinances covering the same subject matter as this article. Municipalities may continue to enforce violations of such ordinances through municipal court even though similar state offenses are enforced through the magistrate system established under this article.

(6) (a) The general assembly hereby finds that the use of automated driving systems will help people who may have difficulty driving, including people who are elderly and people with disabilities, gain access to goods and services essential to daily life. This access requires traveling across and in multiple jurisdictions. Therefore, the regulation of automated driving systems is a matter of statewide concern.

(b) A state agency or a political subdivision of the state shall not adopt or enforce a policy, rule, or ordinance that sets standards for an automated driving system that are different from the standards set for a human driver.



§ 42-4-110.5. Automated vehicle identification systems - definition

(1) The general assembly hereby finds and declares that the enforcement of traffic laws through the use of automated vehicle identification systems under this section is a matter of statewide concern and is an area in which uniform state standards are necessary.

(1.5) Except for the authorization contained in subsection (1.7) of this section, nothing in this section shall apply to a violation detected by an automated vehicle identification device for driving twenty-five miles per hour or more in excess of the reasonable and prudent speed or twenty-five miles per hour or more in excess of the maximum speed limit of seventy-five miles per hour detected by the use of an automated vehicle identification device.

(1.7) (a) Upon request from the department of transportation, the department of public safety shall utilize an automated vehicle identification system to detect speeding violations under part 11 of this article within a highway maintenance, repair, or construction zone designated pursuant to section 42-4- 614 (1)(a), if the department of public safety complies with subsections (2) to (6) of this section. An automated vehicle identification system shall not be used under this subsection (1.7) unless maintenance, repair, or construction is occurring at the time the system is being used. The department of public safety may contract with a vendor to implement this subsection (1.7). If the department of public safety contracts with a vendor, the contract shall incorporate the processing elements specified by the department of public safety. The department of public safety may contract with the vendor to notify violators, collect and remit the penalties and surcharges to the state treasury less the vendor's expenses, reconcile payments against outstanding violations, implement collection efforts, and notify the department of public safety of unpaid violations for possible referral to the judicial system. No penalty assessment or summons and complaint or a penalty or surcharge for a violation detected by an automated vehicle identification system under this subsection (1.7) shall be forwarded to the department for processing.

(b) The department of transportation shall reimburse the department of public safety for the direct and indirect costs of complying with this subsection (1.7).

(2) A municipality may adopt an ordinance authorizing the use of an automated vehicle identification system to detect violations of traffic regulations adopted by the municipality, or the state, a county, a city and county, or a municipality may utilize an automated vehicle identification system to detect traffic violations under state law, subject to the following conditions and limitations:

(a) (I) (Deleted by amendment, L. 2002, p. 570, § 1, effective May 24, 2002.)

(II) If the state, a county, a city and county, or a municipality detects any alleged violation of a municipal traffic regulation or a traffic violation under state law through the use of an automated vehicle identification system, then the state, county, city and county, or municipality shall serve the penalty assessment notice or summons and complaint for the alleged violation on the defendant no later than ninety days after the alleged violation occurred. If a penalty assessment notice or summons and complaint for a violation detected using an automated vehicle identification system is personally served, the state, a county, a city and county, or a municipality may only charge the actual costs of service of process that shall be no more than the amount usually charged for civil service of process.

(b) Notwithstanding any other provision of the statutes to the contrary, the state, a county, a city and county, or a municipality may not report to the department any conviction or entry of judgment against a defendant for violation of a municipal traffic regulation or a traffic violation under state law if the violation was detected through the use of an automated vehicle identification system.

(c) The state, a county, a city and county, or a municipality may not report to the department any outstanding judgment or warrant for purposes of section 42-2-107 (5) or 42-2-118 (3) based upon any violation or alleged violation of a municipal traffic regulation or traffic violation under state law detected through the use of an automated vehicle identification system.

(d) (I) The state, a county, a city and county, or a municipality may not use an automated vehicle identification system to detect a violation of part 11 of this article or a local speed ordinance unless there is posted an appropriate temporary sign in a conspicuous place not fewer than three hundred feet before the area in which the automated vehicle identification device is to be used notifying the public that an automated vehicle identification device is in use immediately ahead. The requirement of this subparagraph (I) shall not be deemed satisfied by the posting of a permanent sign or signs at the borders of a county, city and county, or municipality, nor by the posting of a permanent sign in an area in which an automated vehicle identification device is to be used, but this subparagraph (I) shall not be deemed a prohibition against the posting of such permanent signs.

(II) Except as provided in subparagraph (I) of this paragraph (d), an automated vehicle identification system designed to detect disobedience to a traffic control signal or another violation of this article or a local traffic ordinance shall not be used unless the state, county, city and county, or municipality using such system conspicuously posts a sign notifying the public that an automated vehicle identification device is in use immediately ahead. The sign shall:

(A) Be placed in a conspicuous place not fewer than two hundred feet nor more than five hundred feet before the automated vehicle identification system; and

(B) Use lettering that is at least four inches high for upper case letters and two and nine-tenths inches high for lower case letters.

(e) The state, a county, a city and county, or a municipality may not require a registered owner of a vehicle to disclose the identity of a driver of the vehicle who is detected through the use of an automated vehicle identification system. However, the registered owner may be required to submit evidence that the owner was not the driver at the time of the alleged violation.

(f) The state, a county, a city and county, or a municipality shall not issue a penalty assessment notice or summons for a violation detected using an automated vehicle identification system unless, at the time the violation is alleged to have occurred, an officer or employee of the state, the county, the city and county, or the municipality is present during the operation of the automated vehicle identification device; except that this paragraph (f) shall not apply to an automated vehicle identification system designed to detect violations for disobedience to a traffic control signal.

(g) (I) The state, a county, a city and county, or a municipality shall not issue a penalty assessment notice or summons for a violation detected using an automated vehicle identification system unless the violation occurred within a school zone, as defined in section 42-4- 615; within a residential neighborhood; within a maintenance, construction, or repair zone designated pursuant to section 42-4- 614; or along a street that borders a municipal park.

(II) For purposes of this paragraph (g), unless the context otherwise requires, "residential neighborhood" means any block on which a majority of the improvements along both sides of the street are residential dwellings and the speed limit is thirty-five miles per hour or less.

(III) This paragraph (g) shall not apply to an automated vehicle identification system designed to detect disobedience to a traffic control signal.

(3) The department has no authority to assess any points against a license under section 42-2-127 upon entry of a conviction or judgment for a violation of a municipal traffic regulation or a traffic violation under state law if the violation was detected through the use of an automated vehicle identification system. The department may not keep any record of such violation in the official records maintained by the department under section 42-2-121.

(4) (a) If the state, a county, a city and county, or a municipality detects a speeding violation of less than ten miles per hour over the reasonable and prudent speed under a municipal traffic regulation or under state law through the use of an automated vehicle identification system and the violation is the first violation by such driver that the state, county, city and county, or municipality has detected using an automated vehicle identification system, then the state, county, city and county, or municipality shall mail such driver a warning regarding the violation and the state, county, city and county, or municipality may not impose any penalty or surcharge for such first violation.

(b) (I) If the state, a county, a city and county, or a municipality detects a second or subsequent speeding violation under a municipal traffic regulation or under state law by a driver, or a first such violation by the driver if the provisions of paragraph (a) of this subsection (4) do not apply, through the use of an automated vehicle identification system, then, except as may be permitted in subparagraph (II) of this paragraph (b), the maximum penalty that the state, county, city and county, or municipality may impose for such violation, including any surcharge, is forty dollars.(II) If any violation described in subparagraph (I) of this paragraph (b) occurs within a school zone, as defined in section 42-4- 615, the maximum penalty that may be imposed shall be doubled.

(III) Subparagraph (I) of this paragraph (b) shall not apply within a maintenance, construction, or repair zone designated pursuant to section 42-4- 614.(4.5) If the state, a county, a city and county, or a municipality detects a violation under a municipal traffic regulation or under state law for disobedience to a traffic control signal through the use of an automated vehicle identification system, the maximum penalty that the state, a county, a city and county, or a municipality may impose for such violation, including any surcharge, is seventy-five dollars.

(4.7) If a driver fails to pay a penalty imposed for a violation detected using an automated vehicle identification device, the state, a county, a city and county, or a municipality shall not attempt to enforce such a penalty by immobilizing the driver's vehicle.

(5) If the state, a county, a city and county, or a municipality has established an automated vehicle identification system for the enforcement of municipal traffic regulations or state traffic laws, then no portion of any fine collected through the use of such system may be paid to the manufacturer or vendor of the automated vehicle identification system equipment. The compensation paid by the state, county, city and county, or municipality for such equipment shall be based upon the value of such equipment and may not be based upon the number of traffic citations issued or the revenue generated by such equipment.

(6) As used in this section, the term "automated vehicle identification system" means a system whereby:

(a) A machine is used to automatically detect a violation of a traffic regulation and simultaneously record a photograph of the vehicle, the operator of the vehicle, and the license plate of the vehicle; and

(b) A penalty assessment notice or summons and complaint is issued to the registered owner of the motor vehicle.



§ 42-4-111. Powers of local authorities

(1) Except as otherwise provided in subsection (2) of this section, this article 4 does not prevent local authorities, with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power, from:

(a) Regulating or prohibiting the stopping, standing, or parking of vehicles, consistent with the provisions of this article;

(b) Establishing parking meter zones where it is determined upon the basis of an engineering and traffic investigation that the installation and operation of parking meters is necessary to aid in the regulation and control of the parking of vehicles during the hours and on the days specified on parking meter signs;

(c) Regulating traffic by means of police officers or official traffic control devices, consistent with the provisions of this article;

(d) Regulating or prohibiting processions or assemblages on the highways, consistent with the provisions of this article;

(e) Designating particular highways or roadways for use by traffic moving in one direction, consistent with the provisions of this article;

(f) Designating any highway as a through highway or designating any intersection as a stop or yield intersection, consistent with the provisions of this article;

(g) Designating truck routes and restricting the use of highways, consistent with the provisions of this article;

(h) Regulating the operation of bicycles or electrical assisted bicycles and requiring the registration and licensing of same, including the requirement of a registration fee, consistent with the provisions of this article;

(i) Altering or establishing speed limits, consistent with the provisions of this article;

(j) Establishing speed limits for vehicles in public parks, consistent with the provisions of this article;

(k) Determining and designating streets, parts of streets, or specific lanes thereon upon which vehicular traffic shall proceed in one direction during one period and the opposite direction during another period of the day, consistent with the provisions of this article;

(l) Regulating or prohibiting the turning of vehicles, consistent with the provisions of this article;

(m) Designating no-passing zones, consistent with the provisions of this article;

(n) Prohibiting or regulating the use of controlled-access roadways by nonmotorized traffic or other kinds of traffic, consistent with the provisions of this article;

(o) Establishing minimum speed limits, consistent with the provisions of this article;

(p) Designating hazardous railroad crossings, consistent with the provisions of this article;

(q) Designating and regulating traffic on play streets, consistent with the provisions of this article;

(r) Prohibiting or restricting pedestrian crossing, consistent with the provisions of this article;

(s) Regulating the movement of traffic at school crossings by official traffic control devices or by duly authorized school crossing guards, consistent with the provisions of this article;

(t) Regulating persons propelling push carts;

(u) Regulating persons upon skates, coasters, sleds, or similar devices, consistent with the provisions of this article;

(v) Adopting such temporary or experimental regulations as may be necessary to cover emergencies or special conditions;

(w) Adopting such other traffic regulations as are provided for by this article;

(x) Closing a street or portion thereof temporarily and establishing appropriate detours or an alternative routing for the traffic affected, consistent with the provisions of this article;

(y) Regulating the local movement of traffic or the use of local streets where such is not provided for in this article;

(z) Regulating the operation of low-power scooters, consistent with the provisions of this article; except that local authorities shall be prohibited from establishing any requirements for the registration and licensing of low-power scooters;

(aa) Regulating the operation of low-speed electric vehicles, including, without limitation, establishing a safety inspection program, on streets and highways under their jurisdiction by resolution or ordinance of the governing body, if such regulation is consistent with the provisions of this title;

(bb) Authorizing and regulating the operation of golf cars on roadways by resolution or ordinance of the governing body, if the authorization or regulation is consistent with this title and does not authorize:

(I) An unlicensed driver of a golf car to carry a passenger who is under twenty-one years of age;

(II) Operation of a golf car by a person under sixteen years of age; or

(III) Operation of a golf car on a state highway; except that the ordinance or resolution may authorize a person to drive a golf car directly across a state highway at an at-grade crossing to continue traveling along a roadway that is not a state highway;

(cc) Authorizing, prohibiting, or regulating the use of an EPAMD on a roadway, sidewalk, bike path, or pedestrian path consistent with section 42-4-117 (1) and (3);

(dd) Authorizing or prohibiting the use of an electrical assisted bicycle on a bike or pedestrian path in accordance with section 42-4-1412;

(ee) Enacting the idling standards in conformity with section 42-14- 103.(2) (a) An ordinance or regulation enacted under paragraph (a), (b), (e), (f), (g), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (v), (x), (y), (aa), or (cc) of subsection (1) of this section may not take effect until official signs or other traffic control devices conforming to standards as required by section 42-4- 602 and giving notice of the local traffic regulations are placed upon or at the entrances to the highway or part thereof affected as may be most appropriate.

(b) Subsection (1) of this section does not authorize a local authority to regulate or authorize the use of vehicles and motor vehicles on the state highway system that is subject to section 43-2-135, C.R.S., except in at-grade crossings where the roadway subject to the local authority's jurisdiction crosses the state highway. The local authority may regulate vehicles within such crossings only to the extent necessary to effect the local authority's power to regulate the roadway under the local authority's jurisdiction and only if the regulation or authorization does not interfere with the normal operation of the state highway.

(3) (a) A board of county commissioners may by resolution authorize the use of designated portions of unimproved county roads within the unincorporated portion of the county for motor vehicles participating in timed endurance events and for such purposes shall make such regulations relating to the use of such roads and the operation of vehicles as are consistent with public safety in the conduct of such event and with the cooperation of county law enforcement officials.

(b) Such resolution by a board of county commissioners and regulations based thereon shall designate the specific route which may be used in such event, the time limitations imposed upon such use, any necessary restrictions in the use of such route by persons not participating in such event, special regulations concerning the operation of vehicles while participating in such event in which case any provisions of this article to the contrary shall not apply to such event, and such requirements concerning the sponsorship of any such event as may be reasonably necessary to assure adequate responsibility therefor.



§ 42-4-112. Noninterference with the rights of owners of realty

Subject to the exception provided in section 42-4- 103 (2), nothing in this article shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner and not as matter of right from prohibiting such use, or from requiring other or different or additional conditions than those specified in this article, or from otherwise regulating such use as may seem best to such owner.



§ 42-4-113. Appropriations for administration of article

The general assembly shall make appropriations from the highway users tax fund for the expenses of the administration of this article.



§ 42-4-114. Removal of traffic hazards

(1) The department of transportation and local authorities, within their respective jurisdictions, may by written notice sent by certified mail require the owner of real property abutting on the right-of-way of any highway, sidewalk, or other public way to trim or remove, at the expense of said property owner, any tree limb or any shrub, vine, hedge, or other plant which projects beyond the property line of such owner onto or over the public right-of-way and thereby obstructs the view of traffic, obscures any traffic control device, or otherwise constitutes a hazard to drivers or pedestrians.

(2) It is the duty of the property owner to remove any dead, overhanging boughs of trees located on the premises of such property owner that endanger life or property on the public right-of-way.

(3) In the event that any property owner fails or neglects to trim or remove any such tree limb or any such shrub, vine, hedge, or other plant within ten days after receipt of written notice from said department or concerned local authority to do so, said department or local authority may do or cause to be done the necessary work incident thereto, and said property owner shall reimburse the state or local authority for the cost of the work performed.



§ 42-4-116. Restrictions for minor drivers - definitions

(1) (a) Except as provided in paragraph (c) of this subsection (1), a minor driver shall not operate a motor vehicle containing a passenger who is under twenty-one years of age and who is not a member of the driver's immediate family until such driver has held a valid driver's license for at least six months.

(b) Except as provided in paragraph (c) of this subsection (1), a minor driver shall not operate a motor vehicle containing more than one passenger who is under twenty-one years of age and who is not a member of the driver's immediate family until such driver has held a valid driver's license for at least one year.

(c) Paragraphs (a) and (b) of this subsection (1) shall not apply if:

(I) The motor vehicle contains the minor's parent or legal guardian or other responsible adult described in section 42-2-108;

(II) The motor vehicle contains an adult twenty-one years of age or older who currently holds a valid driver's license and has held such license for at least one year;

(III) The passenger who is under twenty-one years of age is in the vehicle on account of a medical emergency;

(IV) All passengers who are under twenty-one years of age are members of the driver's immediate family and all such passengers are wearing a seatbelt.

(2) (a) Except as provided in paragraph (b) of this subsection (2), a minor driver shall not operate a motor vehicle between 12 midnight and 5 a.m. until such driver has held a driver's license for at least one year.

(b) This subsection (2) shall not apply if:

(I) The motor vehicle contains the minor's parent or legal guardian or other responsible adult described in section 42-2-108;

(II) The motor vehicle contains an adult twenty-one years of age or older who currently holds a valid driver's license and has held such license for at least one year;

(III) The minor is driving to school or a school-authorized activity when the school does not provide adequate transportation, so long as the driver possesses a signed statement from the school official containing the date the activity will occur;

(IV) The minor is driving on account of employment when necessary, so long as the driver possesses a signed statement from the employer verifying employment;

(V) The minor is driving on account of a medical emergency; or

(VI) The minor is an emancipated minor.(3) A violation of this section is a traffic infraction, and, upon conviction, the violator may be punished as follows:

(a) By the imposition of not less than eight hours nor more than twenty-four hours of community service for a first offense and not less than sixteen hours nor more than forty hours of community service for a subsequent offense;

(b) By the levying of a fine of not more than fifty dollars for a first offense, a fine of not more than one hundred dollars for a second offense, and a fine of one hundred fifty dollars for a subsequent offense;

(c) By an assessment of two license suspension points pursuant to section 42-2-127 (5)(kk).

(4) For the purposes of this section:

(a) "Emancipated minor" means an individual under eighteen years of age whose parents or guardian has surrendered parental responsibilities, custody, and the right to the care and earnings of such person, and are no longer under a duty to support such person.

(b) "Minor driver" means a person who is operating a motor vehicle and who is under eighteen years of age.

(5) No driver in a motor vehicle shall be cited for a violation of this section unless such driver was stopped by a law enforcement officer for an alleged violation of articles 1 to 4 of this title other than a violation of this section.



§ 42-4-117. Personal mobility devices

(1) A rider of an EPAMD shall have all the same rights and duties as an operator of any other vehicle under this article, except as to those provisions that by their nature have no application.

(2) Unless prohibited under section 42-4-111 (1)(cc), an EPAMD may be operated on a roadway in conformity with vehicle use.

(3) An EPAMD shall not be operated:

(a) On a limited-access highway;

(b) On a bike or pedestrian path; or

(c) At a speed of greater than twelve and one-half miles per hour.

(4) A person who violates this section commits a class B traffic infraction.



§ 42-4-118. Establishment of wildlife crossing zones - report

(1) The department of transportation created in section 43-1-103, C.R.S., in consultation with both the Colorado state patrol created pursuant to section 24-33.5-201, C.R.S., and the division of parks and wildlife created pursuant to section 33-9-104, C.R.S., in the department of natural resources, may establish areas within the public highways of the state as wildlife crossing zones.

(2) (a) If the department of transportation establishes an area within a public highway of the state as a wildlife crossing zone, the department of transportation may erect signs:

(I) Identifying the zone in accordance with the provisions of section 42-4-616; and

(II) Establishing a lower speed limit for the portion of the highway that lies within the zone.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (2) to the contrary, the department of transportation shall not establish a lower speed limit for more than one hundred miles of the public highways of the state that have been established as wildlife crossing zones.

(3) (a) The department of transportation may establish an area within the federal highways of the state as a wildlife crossing zone if the department of transportation receives authorization from the federal government.

(b) If the department of transportation establishes an area within the federal highways of the state as a wildlife crossing zone pursuant to paragraph (a) of this subsection (3), the department of transportation may erect signs:

(I) Identifying the zone in accordance with the provisions of section 42-4-616; and

(II) Establishing a lower speed limit for the portion of the highway that lies within the zone.(4) If the department of transportation erects a new wildlife crossing zone sign pursuant to subsection (2) or (3) of this section, it shall ensure that the sign indicates, in conformity with the state traffic control manual, that increased traffic penalties are in effect within the wildlife crossing zone. For the purposes of this section, it shall be sufficient that the sign states "increased penalties in effect".

(5) In establishing a lower speed limit within a wildlife crossing zone, the department of transportation shall give due consideration to factors including, but not limited to, the following:

(a) The percentage of traffic accidents that occur within the area that involve the presence of wildlife on the public highway;

(b) The relative levels of traffic congestion and mobility in the area; and

(c) The relative numbers of traffic accidents that occur within the area during the daytime and evening hours and involve the presence of wildlife on the public highway.

(6) As used in this section, unless the context otherwise requires, "wildlife" shall have the same meaning as "big game" as set forth in section 33-1-102 (2), C.R.S.

(7) Repealed.

(8) Notwithstanding any other provision of this section, the department of transportation shall not establish any area of any interstate highway as a wildlife crossing zone.






Part 2 - Equipment

§ 42-4-201. Obstruction of view or driving mechanism - hazardous situation

(1) No person shall drive a vehicle when it is so loaded or when there are in the front seat such number of persons, exceeding three, as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

(2) No person shall knowingly drive a vehicle while any passenger therein is riding in any manner which endangers the safety of such passenger or others.

(3) A person shall not drive a motor vehicle equipped with a video display visible to the driver while the motor vehicle is in motion. This subsection (3) does not prohibit the usage of a computer, data terminal, or safety equipment in a motor vehicle so long as the computer, data terminal, or safety equipment is not used to display visual entertainment, including internet browsing, social media, and e-mail, to the driver while the motor vehicle is in motion.

(4) No vehicle shall be operated upon any highway unless the driver's vision through any required glass equipment is normal and unobstructed.

(5) No passenger in a vehicle shall ride in such position as to create a hazard for such passenger or others, or to interfere with the driver's view ahead or to the sides, or to interfere with the driver's control over the driving mechanism of the vehicle; nor shall the driver of a vehicle permit any passenger therein to ride in such manner.

(6) No person shall hang on or otherwise attach himself or herself to the outside, top, hood, or fenders of any vehicle, or to any other portion thereof, other than the specific enclosed portion of such vehicle intended for passengers or while in a sitting position in the cargo area of a vehicle if such area is fully or partially enclosed on all four sides, while the same is in motion; nor shall the operator knowingly permit any person to hang on or otherwise attach himself or herself to the outside, top, hood, or fenders of any vehicle, or any other portion thereof, other than the specific enclosed portion of such vehicle intended for passengers or while in a sitting position in the cargo area of a vehicle if such area is fully or partially enclosed on all four sides, while the same is in motion. This subsection (6) shall not apply to parades, caravans, or exhibitions which are officially authorized or otherwise permitted by law.

(7) The provisions of subsection (6) of this section shall not apply to a vehicle owned by the United States government or any agency or instrumentality thereof, or to a vehicle owned by the state of Colorado or any of its political subdivisions, or to a privately owned vehicle when operating in a governmental capacity under contract with or permit from any governmental subdivision or under permit issued by the public utilities commission of the state of Colorado, when in the performance of their duties persons are required to stand or sit on the exterior of the vehicle and said vehicle is equipped with adequate handrails and safeguards.

(8) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-202. Unsafe vehicles - penalty - identification plates

(1) It is unlawful for any person to drive or move or for the owner to cause or knowingly permit to be driven or moved on any highway any vehicle or combination of vehicles which is in such unsafe condition as to endanger any person, or which does not contain those parts or is not at all times equipped with such lamps and other equipment in proper condition and adjustment as required in this section and sections 42-4-204 to 42-4-231 and part 3 of this article, or which is equipped in any manner in violation of said sections and part 3 or for any person to do any act forbidden or fail to perform any act required under said sections and part 3.

(2) The provisions of this section and sections 42-4-204 to 42-4-231 and part 3 of this article with respect to equipment on vehicles shall not apply to implements of husbandry or farm tractors, except as made applicable in said sections and part 3.

(3) Nothing in this article shall be construed to prohibit the use of additional parts and accessories on any vehicle, consistent with the provisions of this article.

(4) (a) Upon its approval, the department shall issue an identification plate for each vehicle, motor vehicle, trailer, or item of special mobile machinery, or similar implement of equipment, used in any type of construction business which shall, when said plate is affixed, exempt any such item of equipment, machinery, trailer, or vehicle from all or part of this section and sections 42-4-204 to 42-4-231 and part 3 of this article.

(b) The department is authorized to promulgate written rules and regulations governing the application for, issuance of, and supervision, administration, and revocation of such identification plates and exemption authority and to prescribe the terms and conditions under which said plates may be issued for each item as set forth in paragraph (a) of this subsection (4), and the department, in so doing, shall consider the safety of users of the public streets and highways and the type, nature, and use of such items set forth in paragraph (a) of this subsection (4) for which exemption is sought.

(c) Each exempt item may be moved on the roads, streets, and highways during daylight hours and at such time as vision is not less than five hundred feet. No cargo or supplies shall be hauled upon such exempt item except cargo and supplies used in normal operation of any such item.

(d) The identification plate shall be of a size and type designated and approved by the department. A fee of one dollar shall be charged and collected by the department for the issuance of each such identification plate. All such fees so collected shall be paid to the state treasurer who shall credit the same to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(b), C.R.S.

(e) Each such identification plate shall be issued for a calendar year. Application for such identification plates shall be made by the owner, and such plates shall be issued to the owner of each such item described in paragraph (a) of this subsection (4). Whenever the owner transfers, sells, or assigns the owner's interest therein, the exemption of such item shall expire and the owner shall remove the identification plate therefrom and forward the same to the department.

(f) An owner shall report a lost or damaged identification plate to the department, and, upon application to and approval by the department, the department shall issue a replacement plate upon payment to it of a fee of fifty cents.

(g) Notwithstanding the amount specified for any fee in this subsection (4), the executive director of the department by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(5) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-203. Unsafe vehicles - spot inspections

(1) Uniformed police officers, at any time upon reasonable cause, may require the driver of a vehicle to stop and submit such vehicle and its equipment to an inspection and such test with reference thereto as may be appropriate. The fact that a vehicle is an older model vehicle shall not alone constitute reasonable cause. In the event such vehicle is found to be in an unsafe condition or the required equipment is not present or is not in proper repair and adjustment, the officer may give a written notice and issue a summons to the driver. Said notice shall require that such vehicle be placed in safe condition and properly equipped or that its equipment be placed in proper repair and adjustment, the particulars of which shall be specified on said notice.

(2) In the event any such vehicle is, in the reasonable judgment of such police officer, in such condition that further operation would be hazardous, the officer may require, in addition to the instructions set forth in subsection (1) of this section, that the vehicle be moved at the operator's expense and not operated under its own power or that it be driven to the nearest garage or other place of safety.

(3) Every owner or driver upon receiving the notice and summons issued pursuant to subsection (1) of this section or mailed pursuant to paragraph (b) of subsection (4) of this section shall comply therewith and shall secure a certification upon such notice by a law enforcement officer that such vehicle is in safe condition and its equipment has been placed in proper repair and adjustment and otherwise made to conform to the requirements of this article. Said certification shall be returned to the owner or driver for presentation in court as provided for in subsection (4) of this section.

(4) (a) (I) Except as provided for in subparagraph (II) or subparagraph (III) of this paragraph (a), any owner receiving written notice and a summons pursuant to this section is guilty of a misdemeanor traffic offense and, upon conviction thereof, shall be punished by a fine of one hundred dollars, payable within thirty days after conviction.

(II) If the owner repairs the unsafe condition or installs or adjusts the required equipment within thirty days after issuance of the notice and summons and presents the certification required in subsection (3) of this section to the court of competent jurisdiction, the owner shall be punished by a fine of five dollars.

(III) If the owner submits to the court of competent jurisdiction within thirty days after the issuance of the summons proof that the owner has disposed of the vehicle for junk parts or immobilized the vehicle and also submits to the court the registration and license plates for the vehicle, the owner shall be punished by a fine of five dollars. If the owner wishes to relicense the vehicle in the future, the owner must obtain the certification required in subsection (3) of this section.

(b) (I) Except as provided for in subparagraph (II) of this paragraph (b), any nonowner driver receiving written notice and a summons pursuant to this section is guilty of a misdemeanor traffic offense and, upon conviction thereof, shall be punished by a fine of one hundred dollars, payable within thirty days after conviction.

(II) If the driver submits to the court of competent jurisdiction within thirty days after the issuance of the summons proof that the driver was not the owner of the car at the time the summons was issued and that the driver mailed, within five days of issuance thereof, a copy of the notice and summons by certified mail to the owner of the vehicle at the address on the registration, the driver shall be punished by a fine of five dollars.

(c) Upon a showing of good cause that the required repairs or adjustments cannot be made within thirty days after issuance of the notice and summons, the court of competent jurisdiction may extend the period of time for installation or adjustment of required equipment as may appear justified.

(d) The owner may, in lieu of appearance, submit to the court of competent jurisdiction, within thirty days after the issuance of the notice and summons, the certification specified in subsection (3) of this section and the fine of five dollars.



§ 42-4-204. When lighted lamps are required

(1) Every vehicle upon a highway within this state, between sunset and sunrise and at any other time when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernible at a distance of one thousand feet ahead, shall display lighted lamps and illuminating devices as required by this article for different classes of vehicles, subject to exceptions with respect to parked vehicles.

(2) Whenever requirement is declared by this article as to distance from which certain lamps and devices shall render objects visible or within which such lamps or devices shall be visible, said provisions shall apply during the times stated in subsection (1) of this section in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions, unless a different time or condition is expressly stated.

(3) Whenever requirement is declared by this article as to the mounted height of lamps or devices, it shall mean from the center of such lamp or device to the level ground upon which the vehicle stands when such vehicle is without a load.

(4) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-205. Head lamps on motor vehicles

(1) Every motor vehicle other than a motorcycle shall be equipped with at least two head lamps with at least one on each side of the front of the motor vehicle, which head lamps shall comply with the requirements and limitations set forth in sections 42-4-202 and 42-4-204 to 42-4-231 and part 3 of this article where applicable.

(2) Every motorcycle shall be equipped with at least one and not more than two head lamps that shall comply with the requirements and limitations of sections 42-4-202 and 42-4-204 to 42-4-231 and part 3 of this article where applicable.

(3) Every head lamp upon every motor vehicle, including every motorcycle, shall be located at a height measured from the center of the head lamp of not more than fifty-four inches nor less than twenty-four inches, to be measured as set forth in section 42-4-204 (3).

(4) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-206. Tail lamps and reflectors

(1) To be operated on a road, every motor vehicle, trailer, semitrailer, and pole trailer and any other vehicle that is being drawn at the end of a train of vehicles must be equipped with at least one tail lamp mounted on the rear, which, when lighted as required in section 42-4-204, emits a red light plainly visible from a distance of five hundred feet to the rear; except that, in the case of a train of vehicles, only the tail lamp on the rear-most vehicle need actually be seen from the distance specified, except as provided in section 42-12-204. Furthermore, every vehicle registered in this state and manufactured or assembled after January 1, 1958, must be equipped with at least two tail lamps mounted on the rear, on the same level and as widely spaced laterally as practicable, which, when lighted as required in section 42-4-204, comply with this section.

(2) Every tail lamp upon every vehicle shall be located at a height of not more than seventy-two inches nor less than twenty inches, to be measured as set forth in section 42-4-204 (3).

(3) Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of fifty feet to the rear. Any tail lamp, together with any separate lamp for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted.

(4) To be operated on a road, every motor vehicle must carry on the rear, either as part of a tail lamp or separately, one red reflector meeting the requirements of this section; except that vehicles of the type mentioned in section 42-4-207 must be equipped with reflectors as required by law unless otherwise provided in section 42-12-204.

(5) Every new motor vehicle sold and operated on and after January 1, 1958, upon a highway shall carry on the rear, whether as a part of the tail lamps or separately, two red reflectors; except that every motorcycle shall carry at least one reflector meeting the requirements of this section, and vehicles of the type mentioned in section 42-4-207 shall be equipped with reflectors as required in those sections applicable thereto.

(6) Every reflector shall be mounted on the vehicle at a height of not less than twenty inches nor more than sixty inches, measured as set forth in section 42-4-204 (3) and shall be of such size and characteristics and so mounted as to be visible at night from all distances within three hundred fifty feet to one hundred feet from such vehicle when directly in front of lawful upper beams and head lamps; except that visibility from a greater distance is required by law of reflectors on certain types of vehicles.

(7) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-207. Clearance and identification

(1) Every vehicle designed or used for the transportation of property or for the transportation of persons shall display lighted lamps at the times mentioned in section 42-4-204 when and as required in this section.

(2) Clearance lamps.

(a) Every motor vehicle or motor-drawn vehicle having a width at any part in excess of eighty inches shall be equipped with four clearance lamps located as follows:

(I) Two on the front and one at each side, displaying an amber light visible from a distance of five hundred feet to the front of the vehicle;

(II) Two on the rear and one at each side, displaying a red light visible only to the rear and visible from a distance of five hundred feet to the rear of the vehicle, which said rear clearance lamps shall be in addition to the rear red lamp required in section 42-4-206.

(b) All clearance lamps required shall be placed on the extreme sides and located on the highest stationary support; except that, when three or more identification lamps are mounted on the rear of a vehicle on the vertical center line and at the extreme height of the vehicle, rear clearance lamps may be mounted at optional height.

(c) Any trailer, when operated in conjunction with a vehicle which is properly equipped with front clearance lamps as provided in this section, may be, but is not required to be, equipped with front clearance lamps if the towing vehicle is of equal or greater width than the towed vehicle.

(d) All clearance lamps required in this section shall be of a type approved by the department.

(3) Side marker lamps.

(a) Every motor vehicle or motor-drawn vehicle or combination of such vehicles which exceeds thirty feet in overall length shall be equipped with four side marker lamps located as follows:

(I) One on each side near the front displaying an amber light visible from a distance of five hundred feet to the side of the vehicle on which it is located;

(II) One on each side near the rear displaying a red light visible from a distance of five hundred feet to the side of the vehicle on which it is located; but the rear marker light shall not be so placed as to be visible from the front of the vehicle.

(b) Each side marker lamp required shall be located not less than fifteen inches above the level on which the vehicle stands.

(c) If the clearance lamps required by this section are of such a design as to display lights visible from a distance of five hundred feet at right angles to the sides of the vehicles, they shall be deemed to meet the requirements as to marker lamps in this subsection (3).

(d) All marker lamps required in this section shall be of a type approved by the department.

(4) Clearance reflectors.

(a) Every motor vehicle having a width at any part in excess of eighty inches shall be equipped with clearance reflectors located as follows:

(I) Two red reflectors on the rear and one at each side, located not more than one inch from the extreme outside edges of the vehicle;

(II) All such reflectors shall be located not more than sixty inches nor less than fifteen inches above the level on which the vehicle stands.

(b) One or both of the required rear red reflectors may be incorporated within the tail lamp or tail lamps if any such tail lamps meet the location limits specified for reflectors.

(c) All such clearance reflectors shall be of a type approved by the department.

(5) Side marker reflectors.

(a) Every motor vehicle or motor-drawn vehicle or combination of vehicles which exceeds thirty feet in overall length shall be equipped with four side marker reflectors located as follows:

(I) One amber reflector on each side near the front;

(II) One red reflector on each side near the rear.

(b) Each side marker reflector shall be located not more than sixty inches nor less than fifteen inches above the level on which the vehicle stands.

(c) All such side marker reflectors shall be of a type approved by the department.

(6) Any person who violates any provision of this section commits a class B traffic infraction.

(7) Nothing in this section shall be construed to supersede any federal motor vehicle safety standard established pursuant to the "National Traffic and Motor Vehicle Safety Act of 1966", Public Law 89-563, as amended.



§ 42-4-208. Stop lamps and turn signals

(1) Every motor vehicle or motor-drawn vehicle shall be equipped with a stop light in good working order at all times and shall meet the requirements of section 42-4-215 (1).

(2) No person shall sell or offer for sale or operate on the highways any motor vehicle registered in this state and manufactured or assembled after January 1, 1958, unless it is equipped with at least two stop lamps meeting the requirements of section 42-4-215 (1); except that a motorcycle manufactured or assembled after said date shall be equipped with at least one stop lamp meeting the requirements of section 42-4-215 (1).

(3) No person shall sell or offer for sale or operate on the highways any motor vehicle, trailer, or semitrailer registered in this state and manufactured or assembled after January 1, 1958, and no person shall operate any motor vehicle, trailer, or semitrailer on the highways when the distance from the center of the top of the steering post to the left outside limit of the body, cab, or load of such motor vehicle exceeds twenty-four inches, unless it is equipped with electrical turn signals meeting the requirements of section 42-4-215 (2). This subsection (3) shall not apply to any motorcycle or low-power scooter.

(4) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-209. Lamp or flag on projecting load

Whenever the load upon any vehicle extends to the rear four feet or more beyond the bed or body of such vehicle, there shall be displayed at the extreme rear end of the load, at the time specified in section 42-4-204, a red light or lantern plainly visible from a distance of at least five hundred feet to the sides and rear. The red light or lantern required under this section shall be in addition to the red rear light required upon every vehicle. At any other time, there shall be displayed at the extreme rear end of such load a red flag or cloth not less than twelve inches square and so hung that the entire area is visible to the driver of a vehicle approaching from the rear. Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-210. Lamps on parked vehicles

(1) Whenever a vehicle is lawfully parked upon a highway during the hours between sunset and sunrise and in the event there is sufficient light to reveal any person or object within a distance of one thousand feet upon such highway, no lights need be displayed upon such parked vehicle.

(2) Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during the hours between sunset and sunrise and there is not sufficient light to reveal any person or object within a distance of one thousand feet upon such highway, such vehicle so parked or stopped shall be equipped with one or more operating lamps meeting the following requirements: At least one lamp shall display a white or amber light visible from a distance of five hundred feet to the front of the vehicle, and the same lamp or at least one other lamp shall display a red light visible from a distance of five hundred feet to the rear of the vehicle, and the location of said lamp or lamps shall always be such that at least one lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle that is closer to passing traffic. This subsection (2) shall not apply to a low-power scooter.

(3) Any lighted head lamps upon a parked vehicle shall be depressed or dimmed.

(4) Any person who violates any provision of this section commits a class B traffic infraction.

(5) This section shall not apply to low-speed electric vehicles.



§ 42-4-211. Lamps on farm equipment and other vehicles and equipment

(1) Every farm tractor and every self-propelled farm equipment unit or implement of husbandry not equipped with an electric lighting system shall, at all times mentioned in section 42-4-204, be equipped with at least one lamp displaying a white light visible from a distance of not less than five hundred feet to the front of such vehicle and shall also be equipped with at least one lamp displaying a red light visible from a distance of not less than five hundred feet to the rear of such vehicle.

(2) Every self-propelled unit of farm equipment not equipped with an electric lighting system shall, at all times mentioned in section 42-4-204, in addition to the lamps required in subsection (1) of this section, be equipped with two red reflectors visible from all distances within six hundred feet to one hundred feet to the rear when directly in front of lawful upper beams of head lamps.

(3) Every combination of farm tractor and towed unit of farm equipment or implement of husbandry not equipped with an electric lighting system shall, at all times mentioned in section 42-4-204, be equipped with the following lamps:

(a) At least one lamp mounted to indicate as nearly as practicable to the extreme left projection of said combination and displaying a white light visible from a distance of not less than five hundred feet to the front of said combination;

(b) Two lamps each displaying a red light visible when lighted from a distance of not less than five hundred feet to the rear of said combination or, as an alternative, at least one lamp displaying a red light visible from a distance of not less than five hundred feet to the rear thereof and two red reflectors visible from all distances within six hundred feet to one hundred feet to the rear thereof when illuminated by the upper beams of head lamps.

(4) Every farm tractor and every self-propelled unit of farm equipment or implement of husbandry equipped with an electric lighting system shall, at all times mentioned in section 42-4-204, be equipped with two single-beam head lamps meeting the requirements of section 42-4-216 or 42-4-218, respectively, and at least one red lamp visible from a distance of not less than five hundred feet to the rear; but every such self-propelled unit of farm equipment other than a farm tractor shall have two such red lamps or, as an alternative, one such red lamp and two red reflectors visible from all distances within six hundred feet to one hundred feet when directly in front of lawful upper beams of head lamps.

(5) (a) Every combination of farm tractor and towed farm equipment or towed implement of husbandry equipped with an electric lighting system shall, at all times mentioned in section 42-4-204, be equipped with lamps as follows:

(I) The farm tractor element of every such combination shall be equipped as required in subsection (4) of this section.

(II) The towed unit of farm equipment or implement of husbandry element of such combination shall be equipped with two red lamps visible from a distance of not less than five hundred feet to the rear or, as an alternative, two red reflectors visible from all distances within six hundred feet to the rear when directly in front of lawful upper beams of head lamps.

(b) Said combinations shall also be equipped with a lamp displaying a white or amber light, or any shade of color between white and amber, visible from a distance of not less than five hundred feet to the front and a lamp displaying a red light visible when lighted from a distance of not less than five hundred feet to the rear.

(6) The lamps and reflectors required in this section shall be so positioned as to show from front and rear as nearly as practicable the extreme projection of the vehicle carrying them on the side of the roadway used in passing such vehicle. If a farm tractor or a unit of farm equipment, whether self-propelled or towed, is equipped with two or more lamps or reflectors visible from the front or two or more lamps or reflectors visible from the rear, such lamps or reflectors shall be so positioned that the extreme projections, both to the right and to the left of said vehicle, shall be indicated as nearly as practicable.

(7) Every vehicle, including animal-drawn vehicles and vehicles referred to in section 42-4-202 (2), not specifically required by the provisions of this article to be equipped with lamps or other lighting devices shall at all times specified in section 42-4-204 be equipped with at least one lamp displaying a white light visible from a distance of not less than five hundred feet to the front of said vehicle and shall also be equipped with two lamps displaying red lights visible from a distance of not less than five hundred feet to the rear of said vehicle or, as an alternative, one lamp displaying a red light visible from a distance of not less than five hundred feet to the rear and two red reflectors visible for distances of one hundred feet to six hundred feet to the rear when illuminated by the upper beams of head lamps.

(8) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-212. Spot lamps and auxiliary lamps

(1) Any motor vehicle may be equipped with not more than two spot lamps, and every lighted spot lamp shall be so aimed and used upon approaching another vehicle that no part of the high-intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle nor more than one hundred feet ahead of the vehicle.

(2) Any motor vehicle may be equipped with not more than two fog lamps mounted on the front at a height of not less than twelve inches nor more than thirty inches above the level surface upon which the vehicle stands and so aimed that, when the vehicle is not loaded, none of the high-intensity portion of the light to the left of the center of the vehicle shall at a distance of twenty-five feet ahead project higher than a level of four inches below the level of the center of the lamp from which it comes. Lighted fog lamps meeting the requirements of this subsection (2) may be used with lower head-lamp beams as specified in section 42-4-216 (1)(b).

(3) Any motor vehicle may be equipped with not more than two auxiliary passing lamps mounted on the front at a height of not less than twenty inches nor more than forty-two inches above the level surface upon which the vehicle stands. The provisions of section 42-4-216 shall apply to any combination of head lamps and auxiliary passing lamps.

(4) Any motor vehicle may be equipped with not more than two auxiliary driving lamps mounted on the front at a height of not less than sixteen inches nor more than forty-two inches above the level surface upon which the vehicle stands. The provisions of section 42-4-216 shall apply to any combination of head lamps and auxiliary driving lamps.

(5) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-213. Audible and visual signals on emergency vehicles

(1) Except as otherwise provided in this section or in section 42-4-222 in the case of volunteer fire vehicles and volunteer ambulances, every authorized emergency vehicle shall, in addition to any other equipment and distinctive markings required by this article, be equipped as a minimum with a siren and a horn. Such devices shall be capable of emitting a sound audible under normal conditions from a distance of not less than five hundred feet.

(2) Every authorized emergency vehicle, except those used as undercover vehicles by governmental agencies, shall, in addition to any other equipment and distinctive markings required by this article, be equipped with at least one signal lamp mounted as high as practicable, which shall be capable of displaying a flashing, oscillating, or rotating red light to the front and to the rear having sufficient intensity to be visible at five hundred feet in normal sunlight. In addition to the required red light, flashing, oscillating, or rotating signal lights may be used which emit blue, white, or blue in combination with white.

(3) A police vehicle, when used as an authorized emergency vehicle, may but need not be equipped with the red lights specified in this section.

(4) Any authorized emergency vehicle, including those authorized by section 42-4-222, may be equipped with green flashing lights, mounted at sufficient height and having sufficient intensity to be visible at five hundred feet in all directions in normal daylight. Such lights may only be used at the single designated command post at any emergency location or incident and only when such command post is stationary. The single command post shall be designated by the on-scene incident commander in accordance with local or state government emergency plans. Any other use of a green light by a vehicle shall constitute a violation of this section.

(5) The use of either the audible or the visual signal equipment described in this section shall impose upon drivers of other vehicles the obligation to yield right-of-way and stop as prescribed in section 42-4- 705.

(6) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-214. Visual signals on service vehicles

(1) Except as otherwise provided in this section, on or after January 1, 1978, every authorized service vehicle shall, in addition to any other equipment required by this article, be equipped with one or more warning lamps mounted as high as practicable, which shall be capable of displaying in all directions one or more flashing, oscillating, or rotating yellow lights. Only yellow and no other color or combination of colors shall be used as a warning lamp on an authorized service vehicle; except that an authorized service vehicle snowplow operated by a general purpose government may also be equipped with and use no more than two flashing, oscillating, or rotating blue lights as warning lamps. Lighted directional signs used by police and highway departments to direct traffic need not be visible except to the front and rear. Such lights shall have sufficient intensity to be visible at five hundred feet in normal sunlight.

(2) The warning lamps authorized in subsection (1) of this section shall be activated by the operator of an authorized service vehicle only when the vehicle is operating upon the roadway so as to create a hazard to other traffic. The use of such lamps shall not relieve the operator from the duty of using due care for the safety of others or from the obligation of using any other safety equipment or protective devices that are required by this article. Service vehicles authorized to operate also as emergency vehicles shall also be equipped to comply with signal requirements for emergency vehicles.

(3) Whenever an authorized service vehicle is performing its service function and is displaying lights as authorized in subsection (1) of this section, drivers of all other vehicles shall exercise more than ordinary care and caution in approaching, overtaking, or passing such service vehicle and, in the case of highway and traffic maintenance equipment engaged in work upon the highway, shall comply with the instructions of section 42-4-712.

(4) On or after January 1, 1978, only authorized service vehicles shall be equipped with the warning lights authorized in subsection (1) of this section.

(5) The department of transportation shall determine by rule which types of vehicles render an essential public service when operating on or along a roadway and warrant designation as authorized service vehicles under specified conditions, including, without limitation, vehicles that sell or apply chains or other equipment to motor vehicles necessary to enable compliance with section 42-4- 106.

(6) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-215. Signal lamps and devices - additional lighting equipment

(1) To be operated on a road, any motor vehicle may be equipped, and when required under this article must be equipped, with a stop lamp or lamps on the rear of the vehicle that, except as provided in section 42-12-204, display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than one hundred feet to the rear in normal sunlight, that are actuated upon application of the service (foot) brake, and that may but need not be incorporated with one or more other rear lamps. Such stop lamp or lamps may also be automatically actuated by a mechanical device when the vehicle is reducing speed or stopping. If two or more stop lamps are installed on any motor vehicle, any device actuating such lamps must be so designed and installed that all stop lamps are actuated by such device.

(2) Any motor vehicle may be equipped, and when required under this article must be equipped, with lamps showing to the front and rear for the purpose of indicating an intention to turn either to the right or to the left. The lamps showing to the front must be located on the same level and as widely spaced laterally as practicable and when in use display a white or amber light, or any shade of color between white and amber, visible from a distance of not less than one hundred feet to the front in normal sunlight, and the lamps showing to the rear must be located at the same level and as widely spaced laterally as practicable and, except as provided in section 42-12-204, when in use must display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than one hundred feet to the rear in normal sunlight. When actuated, the lamps must indicate the intended direction of turning by flashing the light showing to the front and rear on the side toward which the turn is made.

(3) No stop lamp or signal lamp shall project a glaring or dazzling light.

(4) Any motor vehicle may be equipped with not more than two side cowl or fender lamps which shall emit an amber or white light without glare.

(5) Any motor vehicle may be equipped with not more than one runningboard courtesy lamp on each side thereof, which shall emit a white or amber light without glare.

(6) Any motor vehicle may be equipped with not more than two back-up lamps either separately or in combination with other lamps, but no such back-up lamp shall be lighted when the motor vehicle is in forward motion.

(7) Any vehicle may be equipped with lamps that may be used for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking, or passing and, when so equipped and when the vehicle is not in motion or is being operated at a speed of twenty-five miles per hour or less and at no other time, may display such warning in addition to any other warning signals required by this article. The lamps used to display such warning to the front must be mounted at the same level and as widely spaced laterally as practicable and display simultaneously flashing white or amber lights, or any shade of color between white and amber. The lamps used to display the warning to the rear must be mounted at the same level and as widely spaced laterally as practicable and, except as provided in section 42-12-204, show simultaneously flashing amber or red lights, or any shade of color between amber and red. These warning lights must be visible from a distance of not less than five hundred feet under normal atmospheric conditions at night.

(8) Any vehicle eighty inches or more in overall width may be equipped with not more than three identification lamps showing to the front which shall emit an amber light without glare and not more than three identification lamps showing to the rear which shall emit a red light without glare. Such lamps shall be mounted horizontally.

(9) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-216. Multiple-beam road lights

(1) Except as provided in this article, the head lamps or the auxiliary driving lamp or the auxiliary passing lamp or combination thereof on motor vehicles, other than motorcycles or low-power scooters, shall be so arranged that the driver may select at will between distributions of light projected to different elevations, and such lamps may, in addition, be so arranged that such selection can be made automatically, subject to the following limitations:

(a) There shall be an uppermost distribution of light or composite beam so aimed and of such intensity as to reveal persons and vehicles at a distance of at least three hundred fifty feet ahead for all conditions of loading.

(b) There shall be a lowermost distribution of light or composite beam so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least one hundred feet ahead; and on a straight level road under any condition of loading, none of the high-intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

(1.5) Head lamps arranged to provide a single distribution of light not supplemented by auxiliary driving lamps shall be permitted for low-speed electric vehicles in lieu of multiple-beam, road-lighting equipment specified in this section if the single distribution of light complies with paragraph (b) of subsection (1) of this section.

(2) A new motor vehicle, other than a motorcycle or low-power scooter, that has multiple-beam road-lighting equipment, shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the head lamps is in use and shall not otherwise be lighted. Said indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

(3) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-217. Use of multiple-beam lights

(1) Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in section 42-4-204, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

(a) Whenever a driver of a vehicle approaches an oncoming vehicle within five hundred feet, such driver shall use a distribution of light or composite beam so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light or composite beam specified in section 42-4-216 (1)(b) shall be deemed to avoid glare at all times, regardless of road contour and loading.

(b) Whenever the driver of a vehicle follows another vehicle within two hundred feet to the rear, except when engaged in the act of overtaking and passing, such driver shall use a distribution of light permissible under this title other than the uppermost distribution of light specified in section 42-4-216 (1)(a).

(c) A low-speed electric vehicle may use the distribution of light authorized in section 42-4-216 (1.5).

(2) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-218. Single-beam road-lighting equipment

(1) Head lamps arranged to provide a single distribution of light not supplemented by auxiliary driving lamps shall be permitted on motor vehicles manufactured and sold prior to July 15, 1936, in lieu of multiple-beam road-lighting equipment specified in section 42-4-216 if the single distribution of light complies with the following requirements and limitations:

(a) The head lamps shall be so aimed that when the vehicle is not loaded none of the high-intensity portion of the light shall, at a distance of twenty-five feet ahead, project higher than a level of five inches below the level of the center of the lamp from which it comes and in no case higher than forty-two inches above the level on which the vehicle stands at a distance of seventy-five feet ahead.

(b) The intensity shall be sufficient to reveal persons and vehicles at a distance of at least two hundred feet.

(2) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-219. Number of lamps permitted

Whenever a motor vehicle equipped with head lamps as required in this article is also equipped with any auxiliary lamps or a spot lamp or any other lamp on the front thereof projecting a beam of an intensity greater than three hundred candlepower, not more than a total of four of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway. Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-220. Low-power scooters - lighting equipment - department control - use and operation

(1) (a) A low-power scooter when in use at the times specified in section 42-4-204 shall be equipped with a lamp on the front that shall emit a white light visible from a distance of at least five hundred feet to the front and with a red reflector on the rear, of a type approved by the department, that shall be visible from all distances from fifty feet to three hundred feet to the rear when directly in front of lawful upper beams of head lamps on a motor vehicle. A lamp emitting a red light visible from a distance of five hundred feet to the rear may be used in addition to the red reflector.

(b) No person shall operate a low-power scooter unless it is equipped with a bell or other device capable of giving a signal audible for a distance of at least one hundred feet; except that a low-power scooter shall not be equipped with nor shall any person use upon a low-power scooter a siren or whistle.

(c) A low-power scooter shall be equipped with a brake that will enable the operator to make the braked wheels skid on dry, level, clean pavement.

(2) (Deleted by amendment, L. 2009, (HB 09-1026), ch. 281, p. 1274, § 44, effective October 1, 2009.)

(3) (a) Any lighted lamp or illuminating device upon a motor vehicle, other than head lamps, spot lamps, auxiliary lamps, flashing turn signals, emergency vehicle warning lamps, and school bus warning lamps, which projects a beam of light of an intensity greater than three hundred candlepower shall be so directed that no part of the high-intensity portion of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than seventy-five feet from the vehicle.

(b) Repealed.

(c) This subsection (3) shall not be construed to prohibit the use on any vehicle of simultaneously flashing hazard warning lights as provided by section 42-4-215 (7).

(4) No person shall have for sale, sell, or offer for sale, for use upon or as a part of the equipment of a motor vehicle, trailer, or semitrailer or for use upon any such vehicle, any head lamp, auxiliary or fog lamp, rear lamp, signal lamp, or reflector, which reflector is required under this article, or parts of any of the foregoing which tend to change the original design or performance thereof, unless of a type which has been approved by the department.

(5) No person shall have for sale, sell, or offer for sale, for use upon or as a part of the equipment of a motor vehicle, trailer, or semitrailer, any lamp or device mentioned in this section which has been approved by the department unless such lamp or device bears thereon the trademark or name under which it is approved so as to be legible when installed.

(6) No person shall use upon any motor vehicle, trailer, or semitrailer any lamps mentioned in this section unless said lamps are mounted, adjusted, and aimed in accordance with instructions of the department.

(7) The department is authorized to approve or disapprove lighting standards and specifications for the approval of such lighting devices and their installation, adjustment, and aiming and their adjustment when in use on motor vehicles.

(8) The department is required to approve or disapprove any lighting device, of a type on which approval is specifically required in this article, within a reasonable time after such device has been submitted.

(9) The department is authorized to provide the procedure which shall be followed when any device is submitted for approval.

(10) The department upon approving any such lamp or device shall issue to the applicant a certificate of approval, together with any instructions determined by the department to be reasonably necessary.

(11) The department shall provide lists of all lamps and devices by name and type which have been approved by it.

(12) When the department has reason to believe that an approved device as being sold commercially does not comply with the requirements of this article, the executive director of the department or the director's designated representatives may, after giving thirty days' previous notice to the person holding the certificate of approval for such device in the state, conduct a hearing upon the question of compliance of said approved device. After said hearing, said executive director shall determine whether said approved device meets the requirements of this article. If said device does not meet the requirements of this article, the director shall give notice to the person holding the certificate of approval for such device in this state.

(13) If, at the expiration of ninety days after such notice, the person holding the certificate of approval for such device has failed to establish to the satisfaction of the executive director of the department that said approved device as thereafter to be sold meets the requirements of this article, said executive director shall suspend or revoke the approval issued therefor and may require that all said devices sold since the notification following the hearing be replaced with devices that do comply with the requirements of this article, until or unless such device, at the sole expense of the applicant, shall be resubmitted to and retested by an authorized testing agency and is found to meet the requirements of this article. The department may, at the time of the retest, purchase in the open market and submit to the testing agency one or more sets of such approved devices, and, if such device upon such retest fails to meet the requirements of this article, the department may refuse to renew the certificate of approval of such device.

(14) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-221. Bicycle and personal mobility device equipment

(1) No other provision of this part 2 and no provision of part 3 of this article shall apply to a bicycle, electrical assisted bicycle, or EPAMD or to equipment for use on a bicycle, electrical assisted bicycle, or EPAMD except those provisions in this article made specifically applicable to such a vehicle.

(2) Every bicycle, electrical assisted bicycle, or EPAMD in use at the times described in section 42-4-204 shall be equipped with a lamp on the front emitting a white light visible from a distance of at least five hundred feet to the front.

(3) Every bicycle, electrical assisted bicycle, or EPAMD shall be equipped with a red reflector of a type approved by the department, which shall be visible for six hundred feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle.

(4) Every bicycle, electrical assisted bicycle, or EPAMD when in use at the times described in section 42-4-204 shall be equipped with reflective material of sufficient size and reflectivity to be visible from both sides for six hundred feet when directly in front of lawful lower beams of head lamps on a motor vehicle or, in lieu of such reflective material, with a lighted lamp visible from both sides from a distance of at least five hundred feet.

(5) A bicycle, electrical assisted bicycle, or EPAMD or its rider may be equipped with lights or reflectors in addition to those required by subsections (2) to (4) of this section.

(6) A bicycle or electrical assisted bicycle shall not be equipped with, nor shall any person use upon a bicycle or electrical assisted bicycle, any siren or whistle.

(7) Every bicycle or electrical assisted bicycle shall be equipped with a brake or brakes that will enable its rider to stop the bicycle or electrical assisted bicycle within twenty-five feet from a speed of ten miles per hour on dry, level, clean pavement.

(8) A person engaged in the business of selling bicycles or electrical assisted bicycles at retail shall not sell any bicycle or electrical assisted bicycle unless the bicycle or electrical assisted bicycle has an identifying number permanently stamped or cast on its frame.

(9) (a) On or after January 1, 2018, every manufacturer or distributor of new electrical assisted bicycles intended for sale or distribution in this state shall permanently affix to each electrical assisted bicycle, in a prominent location, a label that contains the classification number, top assisted speed, and motor wattage of the electrical assisted bicycle. The label must be printed in the arial font in at least nine-point type.

(b) A person shall not knowingly modify an electrical assisted bicycle so as to change the speed capability or motor engagement of the electrical assisted bicycle without also appropriately replacing, or causing to be replaced, the label indicating the classification required by subsection (9)(a) of this section.

(10) (a) An electrical assisted bicycle must comply with the equipment and manufacturing requirements for bicycles adopted by the United States consumer product safety commission and codified at 16 CFR 1512 or its successor regulation.

(b) A class 2 electrical assisted bicycle must operate in a manner so that the electric motor is disengaged or ceases to function when the brakes are applied. Class 1 and class 3 electrical assisted bicycles must be equipped with a mechanism or circuit that cannot be bypassed and that causes the electric motor to disengage or cease to function when the rider stops pedaling.

(c) A class 3 electrical assisted bicycle must be equipped with a speedometer that displays, in miles per hour, the speed the electrical assisted bicycle is traveling.

(11) A person who violates this section commits a class B traffic infraction.



§ 42-4-222. Volunteer firefighters - volunteer ambulance attendants - special lights and alarm systems

(1) (a) All members of volunteer fire departments regularly attached to the fire departments organized within incorporated towns, counties, cities, and fire protection districts and all members of a volunteer ambulance service regularly attached to a volunteer ambulance service within an area that the ambulance service would be reasonably expected to serve may have their private automobiles equipped with a signal lamp or a combination of signal lamps capable of displaying flashing, oscillating, or rotating red lights visible to the front and rear at five hundred feet in normal sunlight. In addition to the red light, flashing, oscillating, or rotating signal lights may be used that emit white or white in combination with red lights. At least one of such signal lamps or combination of signal lamps shall be mounted on the top of the automobile. Said automobiles may be equipped with audible signal systems such as sirens, whistles, or bells. Said lights, together with any signal systems authorized by this subsection (1), may be used only as authorized by subsection (3) of this section or when a member of a fire department is responding to or attending a fire alarm or other emergency or when a member of an ambulance service is responding to an emergency requiring the member's services. Except as authorized in subsection (3) of this section, neither such lights nor such signals shall be used for any other purpose than those set forth in this subsection (1). If used for any other purpose, such use shall constitute a violation of this subsection (1), and the violator commits a class B traffic infraction.

(b) Notwithstanding the provisions of paragraph (a) of this subsection (1), a member of a volunteer fire department or a volunteer ambulance service may equip his or her private automobile with the equipment described in paragraph (a) of this subsection (1) only after receiving a permit for the equipment from the fire chief of the fire department or chief executive officer of the ambulance service through which the volunteer serves.

(2) (Deleted by amendment, L. 96, p. 957, § 3, effective July 1, 1996.)

(3) A fire engine collector or member of a fire department may use the signal system authorized by subsection (1) of this section in a funeral, parade, or for other special purposes if the circumstances would not lead a reasonable person to believe that such vehicle is responding to an actual emergency.



§ 42-4-223. Brakes

(1) Brake equipment required:

(a) Every motor vehicle, other than a motorcycle, when operated upon a highway shall be equipped with brakes adequate to control the movement of and to stop and hold such vehicle, including two separate means of applying the brakes, each of which means shall be effective to apply the brakes to at least two wheels. If these two separate means of applying the brakes are connected in any way, they shall be so constructed that failure of any one part of the operating mechanism shall not leave the motor vehicle without brakes on at least two wheels.

(b) Every motorcycle and low-power scooter, when operated upon a highway, shall be equipped with at least one brake, which may be operated by hand or foot.

(c) Every trailer or semitrailer of a gross weight of three thousand pounds or more, when operated upon a highway, shall be equipped with brakes adequate to control the movement of and to stop and to hold such vehicle and so designed as to be applied by the driver of the towing motor vehicle from the cab, and said brakes shall be so designed and connected that in case of an accidental breakaway of the towed vehicle the brakes shall be automatically applied. The provisions of this paragraph (c) shall not be applicable to any trailer which does not meet the definition of "commercial vehicle" as that term is defined in section 42-4-235 (1)(a) and which is owned by a farmer when transporting agricultural products produced on the owner's farm or supplies back to the farm of the owner of the trailer, tank trailers not exceeding ten thousand pounds gross weight used solely for transporting liquid fertilizer or gaseous fertilizer under pressure, or distributor trailers not exceeding ten thousand pounds gross weight used solely for transporting and distributing dry fertilizer when hauled by a truck capable of stopping within the distance specified in subsection (2) of this section.

(d) Every motor vehicle, trailer, or semitrailer constructed or sold in this state or operated upon the highways shall be equipped with service brakes upon all wheels of every such vehicle; except that:

(I) Any trailer or semitrailer of less than three thousand pounds gross weight, or any horse trailer of a capacity of two horses or less, or any trailer which does not meet the definition of "commercial vehicle" as that term is defined in section 42-4-235 (1)(a) and which is owned by a farmer when transporting agricultural products produced on the owner's farm or supplies back to the farm of the owner of the trailer, or tank trailers not exceeding ten thousand pounds gross weight used solely for transporting liquid fertilizer or gaseous fertilizer under pressure, or distributor trailers not exceeding ten thousand pounds gross weight used solely for transporting and distributing dry fertilizer when hauled by a truck capable of stopping with loaded trailer attached in the distance specified by subsection (2) of this section need not be equipped with brakes, and any two-wheel motor vehicle need have brakes on only one wheel.

(II) Any truck or truck tractor, manufactured before July 25, 1980, and having three or more axles, need not have brakes on the wheels of the front or tandem steering axles if the brakes on the other wheels meet the performance requirements of subsection (2) of this section.

(III) Every trailer or semitrailer of three thousand pounds or more gross weight must have brakes on all wheels.(e) Provisions of this subsection (1) shall not apply to manufactured homes.(2) Performance ability of brakes:

(a) The service brakes upon any motor vehicle or combination of vehicles shall be adequate to stop such vehicle when traveling twenty miles per hour within a distance of forty feet when upon dry asphalt or concrete pavement surface free from loose material where the grade does not exceed one percent.

(b) Under the conditions stated in paragraph (a) of this subsection (2), the hand brakes shall be adequate to stop such vehicle within a distance of fifty-five feet, and said hand brake shall be adequate to hold such vehicle stationary on any grade upon which operated.

(c) Under the conditions stated in paragraph (a) of this subsection (2), the service brakes upon a motor vehicle equipped with two-wheel brakes only, when permitted under this section, shall be adequate to stop the vehicle within a distance of fifty-five feet.

(d) All braking distances specified in this section shall apply to all vehicles mentioned, whether such vehicles are not loaded or are loaded to the maximum capacity permitted under this title.

(e) All brakes shall be maintained in good working order and shall be so adjusted as to operate as equally as possible with respect to the wheels on opposite sides of the vehicle.

(2.5) The department of public safety is specifically authorized to adopt rules relating to the use of surge brakes.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-224. Horns or warning devices

(1) Every motor vehicle, when operated upon a highway, shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than two hundred feet, but no horn or other warning device shall emit an unreasonably loud or harsh sound, except as provided in section 42-4-213 (1) in the case of authorized emergency vehicles or as provided in section 42-4-222. The driver of a motor vehicle, when reasonably necessary to ensure safe operation, shall give audible warning with the horn but shall not otherwise use such horn when upon a highway.

(2) No vehicle shall be equipped with nor shall any person use upon a vehicle any audible device except as otherwise permitted in this section. It is permissible but not required that any vehicle be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as a warning signal unless the alarm device is a required part of the vehicle. Nothing in this section is meant to preclude the use of audible warning devices that are activated when the vehicle is backing. Any authorized emergency vehicle may be equipped with an audible signal device under section 42-4-213 (1), but such device shall not be used except when such vehicle is operated in response to an emergency call or in the actual pursuit of a suspected violator of the law or for other special purposes, including, but not limited to, funerals, parades, and the escorting of dignitaries. Such device shall not be used for such special purposes unless the circumstances would not lead a reasonable person to believe that such vehicle is responding to an actual emergency.

(3) No bicycle, electrical assisted bicycle, or low-power scooter shall be equipped with nor shall any person use upon such vehicle a siren or whistle.

(4) Snowplows and other snow-removal equipment shall display flashing yellow lights meeting the requirements of section 42-4-214 as a warning to drivers when such equipment is in service on the highway.

(5) (a) When any snowplow or other snow-removal equipment displaying flashing yellow lights is engaged in snow and ice removal or control, drivers of all other vehicles shall exercise more than ordinary care and caution in approaching, overtaking, or passing such snowplow.

(b) The driver of a snowplow, while engaged in the removal or control of snow and ice on any highway open to traffic and while displaying the required flashing yellow warning lights as provided by section 42-4-214, shall not be charged with any violation of the provisions of this article relating to parking or standing, turning, backing, or yielding the right-of-way. These exemptions shall not relieve the driver of a snowplow from the duty to drive with due regard for the safety of all persons, nor shall these exemptions protect the driver of a snowplow from the consequences of a reckless or careless disregard for the safety of others.

(6) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-225. Mufflers - prevention of noise

(1) Every motor vehicle subject to registration and operated on a highway shall at all times be equipped with an adequate muffler in constant operation and properly maintained to prevent any excessive or unusual noise, and no such muffler or exhaust system shall be equipped with a cut-off, bypass, or similar device. No person shall modify the exhaust system of a motor vehicle in a manner which will amplify or increase the noise emitted by the motor of such vehicle above that emitted by the muffler originally installed on the vehicle, and such original muffler shall comply with all of the requirements of this section.(1.5) Any commercial vehicle, as defined in section 42-4-235 (1)(a), subject to registration and operated on a highway, that is equipped with an engine compression brake device is required to have a muffler.

(2) A muffler is a device consisting of a series of chamber or baffle plates or other mechanical design for the purpose of receiving exhaust gas from an internal combustion engine and effective in reducing noise.

(3) Any person who violates subsection (1) of this section commits a class B traffic infraction. Any person who violates subsection (1.5) of this section shall, upon conviction, be punished by a fine of five hundred dollars. Fifty percent of any fine for a violation of subsection (1.5) of this section occurring within the corporate limits of a city or town, or within the unincorporated area of a county, shall be transmitted to the treasurer or chief financial officer of said city, town, or county, and the remaining fifty percent shall be transmitted to the state treasurer, credited to the highway users tax fund, and allocated and expended as specified in section 43-4-205 (5.5)(a), C.R.S.

(4) This section shall not apply to electric motor vehicles.



§ 42-4-226. Mirrors - exterior placements

(1) Every motor vehicle shall be equipped with a mirror or mirrors so located and so constructed as to reflect to the driver a free and unobstructed view of the highway for a distance of at least two hundred feet to the rear of such vehicle.

(2) Whenever any motor vehicle is not equipped with a rear window and rear side windows or has a rear window and rear side windows composed of, covered by, or treated with any material or component that, when viewed from the position of the driver, obstructs the rear view of the driver or makes such window or windows nontransparent, or whenever any motor vehicle is towing another vehicle or trailer or carrying any load or cargo or object that obstructs the rear view of the driver, such vehicle shall be equipped with an exterior mirror on each side so located with respect to the position of the driver as to comply with the visual requirement of subsection (1) of this section.

(3) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-227. Windows unobstructed - certain materials prohibited - windshield wiper requirements

(1) (a) (I) Except as otherwise provided in this paragraph (a), no person shall operate a motor vehicle registered in Colorado on which any window, except the windshield, is composed of, covered by, or treated with any material or component that presents an opaque, nontransparent, or metallic or mirrored appearance in such a way that it allows less than twenty-seven percent light transmittance. The windshield shall allow at least seventy percent light transmittance.

(II) Notwithstanding subparagraph (I) of this paragraph (a), the windows to the rear of the driver, including the rear window, may allow less than twenty-seven percent light transmittance if the front side windows and the windshield on such vehicles allow at least seventy percent light transmittance.

(III) A law enforcement vehicle may have its windows, except the windshield, treated in such a manner so as to allow less than twenty-seven percent light transmittance only for the purpose of providing a valid law enforcement service. A law enforcement vehicle with such window treatment shall not be used for any traffic law enforcement operations, including operations concerning any offense in this article. For purposes of this subparagraph (III), "law enforcement vehicle" means a vehicle owned or leased by a state or local law enforcement agency. The treatment of the windshield of a law enforcement vehicle is subject to the limits described in paragraph (b) of this subsection (1).

(b) Notwithstanding any provision of paragraph (a) of this subsection (1), nontransparent material may be applied, installed, or affixed to the topmost portion of the windshield subject to the following:

(I) The bottom edge of the material extends no more than four inches measured from the top of the windshield down;

(II) The material is not red or amber in color, nor does it affect perception of primary colors or otherwise distort vision or contain lettering that distorts or obstructs vision;

(III) The material does not reflect sunlight or headlight glare into the eyes of occupants of oncoming or preceding vehicles to any greater extent than the windshield without the material.

(c) Nothing in this subsection (1) shall be construed to prevent the use of any window which is composed of, covered by, or treated with any material or component in a manner approved by federal statute or regulation if such window was included as a component part of a vehicle at the time of the vehicle manufacture, or the replacement of any such window by such covering which meets such guidelines.

(d) No material shall be used on any window in the motor vehicle that presents a metallic or mirrored appearance.

(e) Nothing in this subsection (1) shall be construed to deny or prevent the use of certificates or other papers which do not obstruct the view of the driver and which may be required by law to be displayed.

(2) The windshield on every motor vehicle shall be equipped with a device for cleaning rain, snow, or other moisture from the windshield, which device shall be so constructed as to be controlled or operated by the driver of the vehicle.

(3) (a) Except as provided in paragraph (b) of this subsection (3), any person who violates any provision of this section commits a class B traffic infraction.

(b) Any person who installs, covers, or treats a windshield or window so that the windshield or window does not meet the requirements of paragraph (a) of subsection (1) of this section is guilty of a misdemeanor and shall be punished by a fine of not less than five hundred dollars nor more than five thousand dollars.

(4) This section shall apply to all motor vehicles; except that subsection (2) of this section shall not apply to low-speed electric vehicles.



§ 42-4-228. Restrictions on tire equipment

(1) Every solid rubber tire on a vehicle shall have rubber on its entire traction surface at least one inch thick above the edge of the flange of the entire periphery.

(2) No person shall operate or move on any highway any motor vehicle, trailer, or semitrailer having any metal tire in contact with the roadway, and it is unlawful to operate upon the highways of this state any motor vehicle, trailer, or semitrailer equipped with solid rubber tires.

(3) No tire on a vehicle moved on a highway shall have on its periphery any block, stud, flange, cleat, or spike or any other protuberances of any material other than rubber which projects beyond the tread on the traction surface of the tire; except that, on single-tired passenger vehicles and on other single-tired vehicles with rated capacities up to and including three-fourths ton, it shall be permissible to use tires containing studs or other protuberances which do not project more than one-sixteenth of an inch beyond the tread of the traction surface of the tire; and except that it shall be permissible to use farm machinery with tires having protuberances which will not injure the highway; and except also that it shall be permissible to use tire chains of reasonable proportions upon any vehicle when required for safety because of snow, ice, or other conditions tending to cause a vehicle to skid.

(4) The department of transportation and local authorities in their respective jurisdictions, in their discretion, may issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugations upon the periphery of such movable tracks or farm tractors or other farm machinery, the operation of which upon a highway would otherwise be prohibited under this article.

(5) (a) No person shall drive or move a motor vehicle on any highway unless such vehicle is equipped with tires in safe operating condition in accordance with this subsection (5) and any supplemental rules and regulations promulgated by the executive director of the department.

(b) The executive director of the department shall promulgate such rules as the executive director deems necessary setting forth requirements of safe operating conditions for tires. These rules shall be utilized by law enforcement officers for visual inspection of tires and shall include methods for simple gauge measurement of tire tread depth.

(c) A tire shall be considered unsafe if it has:

(I) Any bump, bulge, or knot affecting the tire structure;

(II) A break which exposes a tire body cord or is repaired with a boot or patch;

(III) A tread depth of less than two thirty-seconds of an inch measured in any two tread grooves at three locations equally spaced around the circumference of the tire, or, on those tires with tread wear indicators, a tire shall be considered unsafe if it is worn to the point that the tread wear indicators contact the road in any two-tread grooves at three locations equally spaced around the circumference of the tire; except that this subparagraph (III) shall not apply to tires on a commercial vehicle as such term is defined in section 42-4-235 (1)(a); or

(IV) Such other conditions as may be reasonably demonstrated to render it unsafe.

(6) No passenger car tire shall be used on any motor vehicle which is driven or moved on any highway if such tire was designed or manufactured for nonhighway use.

(7) No person shall sell any motor vehicle for highway use unless the vehicle is equipped with tires that are in compliance with subsections (5) and (6) of this section and any rules of safe operating condition promulgated by the department.

(8) (a) Any person who violates any provision of subsection (1), (2), (3), (5), or (6) of this section commits a class A traffic infraction.

(b) Any person who violates any provision of subsection (7) of this section commits a class 2 misdemeanor traffic offense.



§ 42-4-229. Safety glazing material in motor vehicles

(1) No person shall sell any new motor vehicle, nor shall any new motor vehicle be registered, unless such vehicle is equipped with safety glazing material of a type approved by the department for any required front windshield and wherever glazing material is used in doors and windows of said motor vehicle. This section shall apply to all passenger-type motor vehicles, including passenger buses and school vehicles, but, in respect to camper coaches and trucks, including truck tractors, the requirements as to safety glazing material shall apply only to all glazing material used in required front windshields and that used in doors and windows in the drivers' compartments and such other compartments as are lawfully occupied by passengers in said vehicles.

(2) The term "safety glazing materials" means such glazing materials as will reduce substantially, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from exterior sources or by these safety glazing materials when they may be cracked or broken.

(3) The department shall compile and publish a list of types of glazing material by name approved by it as meeting the requirements of this section, and the department shall not, after January 1, 1958, register any motor vehicle which is subject to the provisions of this section unless it is equipped with an approved type of safety glazing material, and the department shall suspend the registration of any motor vehicle subject to this section which is found to be not so equipped until it is made to conform to the requirements of this section.

(4) A person shall not operate a motor vehicle on a highway unless the vehicle is equipped with a front windshield as provided in this section, except as provided in section 42-4-232 (1) and except for motor vehicles registered as collector's items under section 42-12- 301 or 42-12- 302.

(5) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-230. Emergency lighting equipment - who must carry

(1) No motor vehicle carrying a truck license and weighing six thousand pounds or more and no passenger bus shall be operated over the highways of this state at any time without carrying in an accessible place inside or on the outside of the vehicle three bidirectional emergency reflective triangles of a type approved by the department, but the use of such equipment is not required in municipalities where there are street lights within not more than one hundred feet.

(2) Whenever a motor vehicle referred to in subsection (1) of this section is stopped upon the traveled portion of a highway or the shoulder of a highway for any cause other than necessary traffic stops, the driver of the stopped motor vehicle shall immediately activate the vehicular hazard warning signal flashers and continue the flashing until the driver places the bidirectional emergency reflective triangles as directed in subsection (3) of this section.

(3) Except as provided in subsection (2) of this section, whenever a motor vehicle referred to in subsection (1) of this section is stopped upon the traveled portion of a highway or the shoulder of a highway for any cause other than necessary traffic stops, the driver shall, as soon as possible, but in any event within ten minutes, place the bidirectional emergency reflective triangles in the following manner:

(a) One at the traffic side of the stopped vehicle, within ten feet of the front or rear of the vehicle;

(b) One at a distance of approximately one hundred feet from the stopped vehicle in the center of the traffic lane or shoulder occupied by the vehicle and in the direction toward traffic approaching in that lane; and

(c) One at a distance of approximately one hundred feet from the stopped vehicle in the opposite direction from those placed in accordance with paragraphs (a) and (b) of this subsection (3) in the center of the traffic lane or shoulder occupied by the vehicle; or

(d) If the vehicle is stopped within five hundred feet of a curve, crest of a hill, or other obstruction to view, the driver shall place the emergency equipment required by this subsection (3) in the direction of the obstruction to view at a distance of one hundred feet to five hundred feet from the stopped vehicle so as to afford ample warning to other users of the highway; or

(e) If the vehicle is stopped upon the traveled portion or the shoulder of a divided or one-way highway, the driver shall place the emergency equipment required by this subsection (3), one at a distance of two hundred feet and one at a distance of one hundred feet in a direction toward approaching traffic in the center of the lane or shoulder occupied by the vehicle, and one at the traffic side of the vehicle within ten feet of the rear of the vehicle.

(4) No motor vehicle operating as a tow truck, as defined in section 40-10.1-101 (21), C.R.S., at the scene of an accident shall move or attempt to move any wrecked vehicle without first complying with those sections of the law concerning emergency lighting.

(5) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-231. Parking lights

When lighted lamps are required by section 42-4-204, no vehicle shall be driven upon a highway with the parking lights lighted except when the lights are being used as signal lamps and except when the head lamps are lighted at the same time. Parking lights are those lights permitted by section 42-4-215 and any other lights mounted on the front of the vehicle, designed to be displayed primarily when the vehicle is parked. Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-232. Minimum safety standards for motorcycles and low-power scooters

(1) (a) Except as provided in paragraph (b) of this subsection (1), a person shall not drive a motorcycle or low-power scooter on a public highway unless the person and any passenger thereon is wearing goggles or eyeglasses with lenses made of safety glass or plastic; except that this subsection (1) does not apply to a person wearing a helmet containing eye protection made of safety glass or plastic.

(b) A person driving or riding a motorcycle need not wear eye protection if the motorcycle has:

(I) Three wheels;

(II) A maximum design speed of twenty-five miles per hour or less;

(III) A windshield; and

(IV) Seat belts.

(2) The department shall adopt standards and specifications for the design of goggles and eyeglasses.

(3) Any motorcycle carrying a passenger, other than in a sidecar or enclosed cab, shall be equipped with footrests for such passengers.

(4) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-233. Alteration of suspension system

(1) No person shall operate a motor vehicle of a type required to be registered under the laws of this state upon a public highway with either the rear or front suspension system altered or changed from the manufacturer's original design except in accordance with specifications permitting such alteration established by the department. Nothing contained in this section shall prevent the installation of manufactured heavy duty equipment to include shock absorbers and overload springs, nor shall anything contained in this section prevent a person from operating a motor vehicle on a public highway with normal wear of the suspension system if normal wear shall not affect the control of the vehicle.

(2) This section shall not apply to motor vehicles designed or modified primarily for off-highway racing purposes, and such motor vehicles may be lawfully towed on the highways of this state.

(3) Any person who violates any provision of this section commits a class 2 misdemeanor traffic offense.



§ 42-4-234. Slow-moving vehicles - display of emblem

(1) (a) All machinery, equipment, and vehicles, except bicycles, electrical assisted bicycles, and other human-powered vehicles, designed to operate or normally operated at a speed of less than twenty-five miles per hour on a public highway shall display a triangular slow-moving vehicle emblem on the rear.

(b) The department shall set standards for a triangular slow-moving emblem for use on low-speed electric vehicles.

(c) Bicycles, electrical assisted bicycles, and other human-powered vehicles shall be permitted but not required to display the emblem specified in this subsection (1).

(2) The executive director of the department shall adopt standards and specifications for such emblem, position of the mounting thereof, and requirements for certification of conformance with the standards and specifications adopted by the American society of agricultural engineers concerning such emblems. The requirements of such emblem shall be in addition to any lighting device required by law.

(3) The use of the emblem required under this section shall be restricted to the use specified in subsection (1) of this section, and its use on any other type of vehicle or stationary object shall be prohibited.

(4) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-235. Minimum standards for commercial vehicles - motor carrier safety fund - created - definition - rules

(1) As used in this section, unless the context otherwise requires:

(a) "Commercial vehicle" means:

(I) A self-propelled or towed vehicle:

(A) Bearing an apportioned plate;

(B) Having a manufacturer's gross vehicle weight rating or gross combination rating of at least sixteen thousand one pounds and used in commerce on public highways; or

(C) Having a manufacturer's gross vehicle weight rating or gross combination rating of at least sixteen thousand one pounds and used to transport sixteen or more passengers, including the driver, unless the vehicle is a school bus regulated in accordance with section 42-4-1904 or a vehicle that does not have a gross vehicle weight rating of twenty-six thousand one or more pounds and that is owned or operated by a school district so long as the school district does not receive remuneration, other than reimbursement of the school district's costs, for the use of the vehicle;

(II) Any motor vehicle designed or equipped to transport other motor vehicles from place to place by means of winches, cables, pulleys, or other equipment for towing, pulling, or lifting, when such motor vehicle is used in commerce on the public highways of this state; and

(III) A motor vehicle that is used on the public highways and transports materials determined by the secretary of transportation to be hazardous under 49 U.S.C. sec. 5103 in such quantities as to require placarding under 49 CFR parts 172 and 173.

(b) Repealed.

(c) "Motor carrier" means every person, lessee, receiver, or trustee appointed by any court whatsoever owning, controlling, operating, or managing any commercial vehicle as defined in paragraph (a) of this subsection (1).

(2) (a) No person shall operate a commercial vehicle, as defined in subsection (1) of this section, on any public highway of this state unless such vehicle is in compliance with the rules adopted by the chief of the Colorado state patrol pursuant to subsection (4) of this section. Any person who violates the rules, including any intrastate motor carrier, shall be subject to the civil penalties authorized pursuant to 49 CFR part 386, subpart G, as such subpart existed on October 1, 2001. Persons who utilize an independent contractor shall not be liable for penalties imposed on the independent contractor for equipment, acts, and omissions within the independent contractor's control or supervision. All civil penalties collected pursuant to this article by a state agency or by a court shall be transmitted to the state treasurer, who shall credit them to the highway users tax fund created in section 43-4-201, C.R.S., for allocation and expenditure as specified in section 43-4-205 (5.5)(a), C.R.S.

(b) Notwithstanding paragraph (a) of this subsection (2):

(I) Intrastate motor carriers shall not be subject to any provisions in 49 CFR, part 386, subpart G that relate the amount of a penalty to a violator's ability to pay, and such penalties shall be based upon the nature and gravity of the violation, the degree of culpability, and such other matters as justice and public safety may require;

(II) When determining the assessment of a civil penalty for safety violations, the period of a motor carrier's safety compliance history that a compliance review officer may consider shall not exceed three years;

(III) The intrastate operation of implements of husbandry shall not be subject to the civil penalties provided in 49 CFR, part 386, subpart G. Nothing in this subsection (2) shall be construed to repeal, preempt, or negate any existing regulatory exemption for agricultural operations, intrastate farm vehicle drivers, intrastate vehicles or combinations of vehicles with a gross vehicle weight rating of not more than twenty-six thousand pounds that do not require a commercial driver's license to operate, or any successor or analogous agricultural exemptions, whether based on federal or state law.

(IV) This section does not apply to a motor vehicle or motor vehicle and trailer combination:

(A) With a gross vehicle weight, gross vehicle weight rating, or gross combination rating of less than twenty-six thousand one pounds;

(B) Not operated in interstate commerce;

(C) Not transporting hazardous materials requiring placarding;

(D) Not transporting either sixteen or more passengers including the driver or eight or more passengers for compensation; and

(E) If the motor vehicle or combination is being used solely for agricultural purposes.

(c) The Colorado state patrol shall have exclusive enforcement authority to conduct safety compliance reviews, as defined in 49 CFR 385.3, as such section existed on October 1, 2001, and to impose civil penalties pursuant to such reviews. Nothing in this paragraph (c) shall expand or limit the ability of local governments to conduct roadside safety inspections.

(d) (I) Upon notice from the Colorado state patrol, the department shall, pursuant to section 42-3-120, cancel the registration of a motor carrier who fails to pay in full a civil penalty imposed pursuant to this subsection (2) within thirty days after notification of the penalty.

(II) Repealed.

(3) Any motor carrier operating a commercial vehicle within Colorado must declare knowledge of the rules adopted by the chief of the Colorado state patrol pursuant to subsection (4) of this section. The declaration of knowledge shall be in writing on a form provided by the Colorado state patrol. The form must be signed and returned by a motor carrier according to rules adopted by the chief.

(4) (a) (I) The chief of the Colorado state patrol shall adopt rules for the operation of all commercial vehicles and, as specified in subsection (4)(a)(II) of this section, vehicles that would be commercial vehicles but for the fact that they have a manufacturer's gross vehicle weight rating or gross combination rating of ten thousand one pounds or more but not more than sixteen thousand pounds. In adopting the rules, the chief shall use as general guidelines the standards contained in the current rules and regulations of the United States department of transportation relating to safety regulations, qualifications of drivers, driving of motor vehicles, parts and accessories, notification and reporting of accidents, hours of service of drivers, inspection, repair and maintenance of motor vehicles, financial responsibility, insurance, and employee safety and health standards; except that rules regarding financial responsibility and insurance do not apply to a commercial vehicle as defined in subsection (1) of this section that is also subject to regulation by the public utilities commission under article 10.1 of title 40. On and after September 1, 2003, all commercial vehicle safety inspections conducted to determine compliance with rules promulgated by the chief pursuant to this paragraph (a) must be performed by an enforcement official, as defined in section 42-20- 103 (2), who has been certified by the commercial vehicle safety alliance, or any successor organization thereto, to perform level I inspections.

(II) With respect to the operation of all vehicles that would be commercial vehicles but for the fact that they have a manufacturer's gross vehicle weight rating or gross combination rating of ten thousand one pounds or more but not more than sixteen thousand pounds, the chief of the Colorado state patrol may adopt rules that authorize the Colorado state patrol to:

(A) Annually inspect these vehicles;

(B) Enforce with respect to these vehicles all requirements for the securing of loads that apply to commercial vehicles; and

(C) Enforce with respect to these vehicles all requirements relating to the use of coupling devices for commercial vehicles.

(b) The Colorado public utilities commission may enforce safety rules of the chief of the Colorado state patrol governing commercial vehicles described in subparagraphs (I) and (II) of paragraph (a) of subsection (1) of this section pursuant to his or her authority to regulate motor carriers as defined in section 40-10.1-101, C.R.S., including the issuance of civil penalties for violations of the rules as provided in section 40-7-113, C.R.S.

(5) Any person who violates a rule promulgated by the chief of the Colorado state patrol pursuant to this section or fails to comply with subsection (3) of this section commits a class 2 misdemeanor traffic offense.

(6) The motor carrier safety fund is created in the state treasury. The fund consists of moneys transferred from the public utilities commission motor carrier fund pursuant to section 40-2-110.5 (9)(a), C.R.S. Moneys in the fund are subject to appropriation by the general assembly for the direct and indirect costs of the advancement of highway safety relating to commercial carrier operations pursuant to this section. All interest derived from the deposit and investment of moneys in the fund are credited to the fund, and any moneys not appropriated remain in the fund and do not transfer or revert to the general fund or any other fund.



§ 42-4-236. Child restraint systems required - definitions - exemptions

(1) As used in this section, unless the context otherwise requires:

(a) "Child care center" means a facility required to be licensed under the "Child Care Licensing Act", article 6 of title 26, C.R.S.

(a.3) (Deleted by amendment, L. 2010, (SB 10-110), ch. 294, p. 1365, § 3, effective August 1, 2010.)

(a.5) "Child restraint system" means a specially designed seating system that is designed to protect, hold, or restrain a child in a motor vehicle in such a way as to prevent or minimize injury to the child in the event of a motor vehicle accident that is either permanently affixed to a motor vehicle or is affixed to such vehicle by a safety belt or a universal attachment system, and that meets the federal motor vehicle safety standards set forth in section 49 CFR 571.213, as amended.

(a.7) (Deleted by amendment, L. 2010, (SB 10-110), ch. 294, p. 1365, § 3, effective August 1, 2010.)

(a.8) "Motor vehicle" means a passenger car; a pickup truck; or a van, minivan, or sport utility vehicle with a gross vehicle weight rating of less than ten thousand pounds. "Motor vehicle" does not include motorcycles that are not autocycles, low-power scooters, motorscooters, motorbicycles, motorized bicycles, and farm tractors and implements of husbandry designed primarily or exclusively for use in agricultural operations.

(b) "Safety belt" means a lap belt, a shoulder belt, or any other belt or combination of belts installed in a motor vehicle to restrain drivers and passengers, except any such belt that is physically a part of a child restraint system. "Safety belt" includes the anchorages, the buckles, and all other equipment directly related to the operation of safety belts. Proper use of a safety belt means the shoulder belt, if present, crosses the shoulder and chest and the lap belt crosses the hips, touching the thighs.

(c) "Seating position" means any motor vehicle interior space intended by the motor vehicle manufacturer to provide seating accommodation while the motor vehicle is in motion.

(2) (a) (I) Unless exempted pursuant to subsection (3) of this section and except as otherwise provided in subparagraphs (II) and (III) of this paragraph (a), every child who is under eight years of age and who is being transported in this state in a motor vehicle or in a vehicle operated by a child care center, shall be properly restrained in a child restraint system, according to the manufacturer's instructions.

(II) If the child is less than one year of age and weighs less than twenty pounds, the child shall be properly restrained in a rear-facing child restraint system in a rear seat of the vehicle.

(III) If the child is one year of age or older, but less than four years of age, and weighs less than forty pounds, but at least twenty pounds, the child shall be properly restrained in a rear-facing or forward-facing child restraint system.

(b) Unless excepted pursuant to subsection (3) of this section, every child who is at least eight years of age but less than sixteen years of age who is being transported in this state in a motor vehicle or in a vehicle operated by a child care center, shall be properly restrained in a safety belt or child restraint system according to the manufacturer's instructions.

(c) If a parent is in the motor vehicle, it is the responsibility of the parent to ensure that his or her child or children are provided with and that they properly use a child restraint system or safety belt system. If a parent is not in the motor vehicle, it is the responsibility of the driver transporting a child or children, subject to the requirements of this section, to ensure that such children are provided with and that they properly use a child restraint system or safety belt system.

(3) Except as provided in section 42-2-105.5 (4), subsection (2) of this section does not apply to a child who:

(a) Repealed.

(b) Is less than eight years of age and is being transported in a motor vehicle as a result of a medical or other life-threatening emergency and a child restraint system is not available;

(c) Is being transported in a commercial motor vehicle, as defined in section 42-2- 402 (4)(a), that is operated by a child care center;

(d) Is the driver of a motor vehicle and is subject to the safety belt requirements provided in section 42-4-237;

(e) (Deleted by amendment, L. 2011, (SB 11-227), ch. 295, p. 1399, § 1, effective June 7, 2011.)

(f) Is being transported in a motor vehicle that is operated in the business of transporting persons for compensation or hire by or on behalf of a common carrier or a contract carrier as those terms are defined in section 40-10.1-101, C.R.S., or an operator of a luxury limousine service as defined in section 40-10.1-301, C.R.S.

(4) The division of highway safety shall implement a program for public information and education concerning the use of child restraint systems and the provisions of this section.

(5) No person shall use a safety belt or child restraint system, whichever is applicable under the provisions of this section, for children under sixteen years of age in a motor vehicle unless it conforms to all applicable federal motor vehicle safety standards.

(6) Any violation of this section shall not constitute negligence per se or contributory negligence per se.

(7) (a) Except as otherwise provided in paragraph (b) of this subsection (7), any person who violates any provision of this section commits a class B traffic infraction.

(b) A minor driver under eighteen years of age who violates this section shall be punished in accordance with section 42-2-105.5 (5)(b).

(8) The fine may be waived if the defendant presents the court with satisfactory evidence of proof of the acquisition, purchase, or rental of a child restraint system by the time of the court appearance.

(9) (Deleted by amendment, L. 2010, (SB 10-110), ch. 294, p. 1365, § 3, effective August 1, 2010.)

(10) and (11) Repealed.



§ 42-4-237. Safety belt systems - mandatory use - exemptions - penalty

(1) As used in this section:

(a) "Motor vehicle" means a self-propelled vehicle intended primarily for use and operation on the public highways, including passenger cars, station wagons, vans, taxicabs, ambulances, motor homes, and pickups. The term does not include motorcycles, low-power scooters, passenger buses, school buses, and farm tractors and implements of husbandry designed primarily or exclusively for use in agricultural operations.

(b) "Safety belt system" means a system utilizing a lap belt, a shoulder belt, or any other belt or combination of belts installed in a motor vehicle or an autocycle to restrain drivers and passengers, which system conforms to federal motor vehicle safety standards.

(2) Unless exempted pursuant to subsection (3) of this section, every driver of and every front seat passenger in a motor vehicle and every driver of and every passenger in an autocycle equipped with a safety belt system shall wear a fastened safety belt while the motor vehicle is being operated on a street or highway in this state.

(3) Except as provided in section 42-2-105.5, the requirement of subsection (2) of this section shall not apply to:

(a) A child required by section 42-4-236 to be restrained by a child restraint system;

(b) A member of an ambulance team, other than the driver, while involved in patient care;

(c) A peace officer as described in section 16-2.5-101, C.R.S., while performing official duties so long as the performance of said duties is in accordance with rules and regulations applicable to said officer which are at least as restrictive as subsection (2) of this section and which only provide exceptions necessary to protect the officer;

(d) A person with a physically or psychologically disabling condition whose physical or psychological disability prevents appropriate restraint by a safety belt system if such person possesses a written statement by a physician certifying the condition, as well as stating the reason why such restraint is inappropriate;

(e) A person driving or riding in a motor vehicle not equipped with a safety belt system due to the fact that federal law does not require such vehicle to be equipped with a safety belt system;

(f) A rural letter carrier of the United States postal service while performing duties as a rural letter carrier; and

(g) A person operating a motor vehicle which does not meet the definition of "commercial vehicle" as that term is defined in section 42-4-235 (1)(a) for commercial or residential delivery or pickup service; except that such person shall be required to wear a fastened safety belt during the time period prior to the first delivery or pickup of the day and during the time period following the last delivery or pickup of the day.

(4) (a) Except as otherwise provided in paragraph (b) of this subsection (4), any person who operates a motor vehicle while such person or any passenger is in violation of the requirement of subsection (2) of this section commits a class B traffic infraction. Penalties collected pursuant to this subsection (4) shall be transmitted to the appropriate authority pursuant to the provisions of section 42-1-217 (1)(e) and (2).

(b) A minor driver under eighteen years of age who violates this section shall be punished in accordance with section 42-2-105.5 (5)(b).

(5) No driver in a motor vehicle shall be cited for a violation of subsection (2) of this section unless such driver was stopped by a law enforcement officer for an alleged violation of articles 1 to 4 of this title other than a violation of this section.

(6) Testimony at a trial for a violation charged pursuant to subsection (4) of this section may include:

(a) Testimony by a law enforcement officer that the officer observed the person charged operating a motor vehicle while said operator or any passenger was in violation of the requirement of subsection (2) of this section; or

(b) Evidence that the driver removed the safety belts or knowingly drove a vehicle from which the safety belts had been removed.

(7) Evidence of failure to comply with the requirement of subsection (2) of this section shall be admissible to mitigate damages with respect to any person who was involved in a motor vehicle accident and who seeks in any subsequent litigation to recover damages for injuries resulting from the accident. Such mitigation shall be limited to awards for pain and suffering and shall not be used for limiting recovery of economic loss and medical payments.

(8) The office of transportation safety in the department of transportation shall continue its program for public information and education concerning the benefits of wearing safety belts and shall include within such program the requirements and penalty of this section.



§ 42-4-238. Blue and red lights - illegal use or possession

(1) A person shall not be in actual physical control of a vehicle, except an authorized emergency vehicle as defined in section 42-1- 102 (6), that the person knows contains a lamp or device that is designed to display, or that is capable of displaying if affixed or attached to the vehicle, a red or blue light visible directly in front of the center of the vehicle.

(2) It shall be an affirmative defense that the defendant was:

(a) A peace officer as described in section 16-2.5-101, C.R.S.; or

(b) In actual physical control of a vehicle expressly authorized by a chief of police or sheriff to contain a lamp or device that is designed to display, or that is capable of displaying if affixed or attached to the vehicle, a red or blue light visible from directly in front of the center of the vehicle; or

(c) A member of a volunteer fire department or a volunteer ambulance service who possesses a permit from the fire chief of the fire department or chief executive officer of the ambulance service through which the volunteer serves to operate a vehicle pursuant to section 42-4-222 (1)(b); or

(d) A vendor who exhibits, sells, or offers for sale a lamp or device designed to display, or that is capable of displaying, if affixed or attached to the vehicle, a red or blue light; or

(e) A collector of fire engines, fire suppression vehicles, or ambulances and the vehicle to which the red or blue lamps were affixed is valued for the vehicle's historical interest or as a collector's item.

(3) A violation of this section is a class 1 misdemeanor.



§ 42-4-239. Misuse of a wireless telephone - definitions - penalty - preemption

(1) As used in this section, unless the context otherwise requires:

(a) "Emergency" means a situation in which a person:

(I) Has reason to fear for such person's life or safety or believes that a criminal act may be perpetrated against such person or another person, requiring the use of a wireless telephone while the car is moving; or

(II) Reports a fire, a traffic accident in which one or more injuries are apparent, a serious road hazard, a medical or hazardous materials emergency, or a person who is driving in a reckless, careless, or otherwise unsafe manner.

(b) "Operating a motor vehicle" means driving a motor vehicle on a public highway, but "operating a motor vehicle" shall not mean maintaining the instruments of control while the motor vehicle is at rest in a shoulder lane or lawfully parked.

(c) "Use" means talking on or listening to a wireless telephone or engaging the wireless telephone for text messaging or other similar forms of manual data entry or transmission.

(d) "Wireless telephone" means a telephone that operates without a physical, wireline connection to the provider's equipment. The term includes, without limitation, cellular and mobile telephones.

(2) A person under eighteen years of age shall not use a wireless telephone while operating a motor vehicle. This subsection (2) does not apply to acts specified in subsection (3) of this section.

(3) A person shall not use a wireless telephone for the purpose of engaging in text messaging or other similar forms of manual data entry or transmission while operating a motor vehicle.

(4) Subsection (2) or (3) of this section shall not apply to a person who is using the wireless telephone:

(a) To contact a public safety entity; or

(b) During an emergency.

(5) (a) A person who operates a motor vehicle in violation of subsection (2) of this section commits a class A traffic infraction as defined in section 42-4-1701 (3), and the court or the department of revenue shall assess a fine of fifty dollars.

(b) A second or subsequent violation of subsection (2) of this section is a class A traffic infraction as defined in section 42-4-1701 (3), and the court or the department of revenue shall assess a fine of one hundred dollars.

(5.5) (a) Except as provided in subsections (5.5)(b) and (5.5)(c) of this section, a person who operates a motor vehicle in violation of subsection (3) of this section commits a class 2 misdemeanor traffic offense, and the court or the department shall assess a fine of three hundred dollars.

(b) If the person's actions are the proximate cause of bodily injury to another, the person commits a class 1 misdemeanor traffic offense and shall be punished as provided in section 42-4-1701 (3)(a)(II).

(c) If the person's actions are the proximate cause of death to another, the person commits a class 1 misdemeanor traffic offense and shall be punished as provided in section 42-4-1701 (3)(a)(II).

(6) (a) An operator of a motor vehicle shall not be cited for a violation of subsection (2) of this section unless the operator was under eighteen years of age and a law enforcement officer saw the operator use, as defined in paragraph (c) of subsection (1) of this section, a wireless telephone.

(b) An operator of a motor vehicle shall not be cited for a violation of subsection (3) of this section unless a law enforcement officer saw the operator use a wireless telephone for the purpose of engaging in text messaging or other similar forms of manual data entry or transmission, in a manner that caused the operator to drive in a careless and imprudent manner, without due regard for the width, grade, curves, corners, traffic, and use of the streets and highways and all other attendant circumstances, as prohibited by section 42-4-1402.

(7) The provisions of this section shall not be construed to authorize the seizure and forfeiture of a wireless telephone, unless otherwise provided by law.

(8) This section does not restrict operation of an amateur radio station by a person who holds a valid amateur radio operator license issued by the federal communications commission.

(9) The general assembly finds and declares that use of wireless telephones in motor vehicles is a matter of statewide concern.



§ 42-4-240. Low-speed electric vehicle equipment requirements

A low-speed electric vehicle shall conform with applicable federal manufacturing equipment standards. Any person who operates a low-speed electric vehicle in violation of this section commits a class B traffic infraction.



§ 42-4-241. Unlawful removal of tow-truck signage - unlawful usage of tow-truck signage42-4-241. Unlawful removal of tow-truck signage - unlawful usage of tow-truck signage

(1) (a) A person, other than a towing carrier or peace officer as described in section 16-2.5-101, C.R.S., commits the crime of unlawful removal of tow-truck signage if:

(I) A towing carrier has placed a tow-truck warning sign on the driver-side window of a vehicle to be towed or, if window placement is impracticable, in another location on the driver-side of the vehicle; and

(II) The vehicle to be towed is within fifty feet of the towing carrier vehicle; and

(III) The person removes the tow-truck warning sign from the vehicle before the tow is completed.

(b) A person commits the crime of unlawful usage of tow-truck signage if the person places a tow-truck warning sign on a vehicle when the vehicle is not in the process of being towed or when the vehicle is occupied.

(c) A towing carrier may permit an owner of the vehicle to be towed to retrieve any personal items from the vehicle before the vehicle is towed.

(2) A person who violates subsection (1) of this section commits a class 3 misdemeanor.

(3) For purposes of this section, "tow-truck warning sign" means a sign that is at least eight inches by eight inches, is either yellow or orange, and states the following:

WARNING: This vehicle is in tow. Attempting to operate or operating this vehicle may result in criminal prosecution and may lead to injury or death to you or another person.



§ 42-4-242. Automated driving systems - safe harbor

(1) A person may use an automated driving system to drive a motor vehicle or to control a function of a motor vehicle if the system is capable of complying with every state and federal law that applies to the function that the system is operating.

(2) Any provision in articles 1 to 3 of this title 42 and this article 4 that by its nature regulates a human driver, including section 42-2- 101, does not apply to an automated driving system, except for laws regulating the physical driving of a vehicle.

(3) (a) If an automated driving system is not capable of complying with every state and federal law that applies to the function the system is operating, a person shall not test the system unless approved by the Colorado state patrol and the Colorado department of transportation, in accordance with a process overseen by the Colorado state patrol and the Colorado department of transportation.

(b) A person who violates this subsection (3) commits a class B traffic infraction. Upon determining that there is probable cause to believe that a motor vehicle was used to violate this subsection (3), a peace officer of the state patrol may impound or immobilize the motor vehicle until the person who violated this section has obtained the required approval in accordance with subsection (3)(a) of this section or signed an affidavit, under penalty of perjury, stating the person's intention to cease using the automated driving system in Colorado without the required approval.

(4) The Colorado department of transportation shall report to the transportation legislation review committee by September 1 of each year, concerning the testing of automated driving systems in Colorado. The first report is due by September 1, 2018. Notwithstanding the provisions of section 24-1-136, the reporting requirement contained in this subsection (4) continues indefinitely.

(5) Liability for a crash involving an automated driving system driving a motor vehicle that is not under human control is determined in accordance with applicable state law, federal law, or common law.






Part 3 - Emissions Inspection

§ 42-4-301. Legislative declarations - enactment of enhanced emissions program not waiver of state right to challenge authority to require specific loaded mode transient dynamometer technology in automobile emissions testing

(1) The general assembly hereby finds and declares that sections 42-4- 301 to 42-4-316 are enacted pursuant to, and that the program created by said sections is designed to meet, the requirements of the federal "Clean Air Act", as amended by the federal "Clean Air Act Amendments of 1990", 42 U.S.C. sec. 7401 et seq., as the same is in effect on November 15, 1990.

(2) (a) The general assembly further finds and declares that:

(I) The provisions of sections 42-4- 301 to 42-4-316 related to the enhanced emissions program are enacted to comply with administrative requirements of rules and regulations of the federal environmental protection agency;

(II) Insofar as such rules and regulations require the use of loaded mode transient dynamometer technology utilizing a system commonly known as the IM 240 in motor vehicle emissions testing, the general assembly finds that reliable scientific data questions the effectiveness of such technology to measure motor vehicle emissions at the high altitude of the Denver metropolitan area;

(III) Less costly automobile emission testing systems may be available which are as effective or more effective at a lower cost to consumers than the loaded mode transient dynamometer test required by the federal environmental protection agency.

(b) (I) The general assembly, therefore, declares that the enactment of sections 42-4- 301 to 42-4-316 in no way forecloses or limits the rights of the general assembly or any other appropriate entity of the state of Colorado to retain legal counsel as provided by law to request the federal environmental protection agency to consider alternative automobile emission inspection technology which may relieve Colorado of the requirements of the federal rules and regulations or change such rules and regulations to require a different technology in automobile emissions testing at a substantial savings in cost to consumers and jobs for Coloradans employed in the testing of motor vehicles for emissions compliance.

(II) If the federal agency refuses to alter its policies related to this issue, the general assembly hereby declares that it or any other appropriate entity of the state of Colorado does not waive the right to bring appropriate legal action in a court of competent jurisdiction to determine the validity of the federal environmental protection agency's authority to require the use of the loaded mode transient dynamometer test for automobile emissions inspection commonly known as the IM 240 when such requirement may be in excess of the federal agency's authority under the federal "Clean Air Act Amendments of 1990".



§ 42-4-302. Commencement of basic emissions program - authority of commission

Notwithstanding the provisions of sections 42-4- 301 to 42-4-316, if the commission is unable to implement the basic emissions program by January 1, 1994, the commission by rule and regulation shall establish the date for the commencement of said program as soon as practicable after January 1, 1994, and the provisions of sections 42-4- 301 to 42-4-316 applicable to the basic emissions program shall be effective on and after the date determined by the commission by rule and regulation. Until such date, emission inspection activity in El Paso, Larimer, and Weld counties shall comply with the requirements applicable to inspection and readjustment stations in sections 42-4- 301 to 42-4-316, and El Paso, Larimer, and Weld counties shall be deemed to continue to be included in the inspection and readjustment program until implementation of the basic emissions program by the commission pursuant to this section.



§ 42-4-304. Definitions relating to automobile inspection and readjustment program

As used in sections 42-4- 301 to 42-4-316, unless the context otherwise requires:

(1) "AIR program" or "program" means the automobile inspection and readjustment program until replaced as provided in sections 42-4- 301 to 42-4-316, the basic emissions program, and the enhanced emissions program established pursuant to sections 42-4- 301 to 42-4-316.

(2) "Basic emissions program" means the inspection and readjustment program, established pursuant to the federal act, in the counties set forth in paragraph (b) of subsection (20) of this section.

(3) (a) "Certification of emissions control" means one of the following certifications, to be issued to the owner of a motor vehicle which is subject to the automobile inspection and readjustment program to indicate the status of inspection requirement compliance of said vehicle:

(I) "Certification of emissions waiver", indicating that the emissions of other than chlorofluorocarbons from the vehicle do not comply with the applicable emissions standards and criteria after inspection, adjustment, and emissions-related repairs in accordance with section 42-4-310.

(II) "Certification of emissions compliance", indicating that the emissions from said vehicle comply with applicable emissions and opacity standards and criteria at the time of inspection or after required adjustments or repairs.

(b) (I) The certification of emissions control will be issued to the vehicle owner at the time of sale or transfer except as provided in section 42-4-310 (1)(a)(I). The certification of emissions control will be in effect for twenty-four months for 1982 and newer model vehicles. 1981 and older model vehicles and all vehicles inspected by the fleet-only air inspection stations shall be issued certifications of emissions control valid for twelve months.

(II) Except as provided in section 42-4-309, the executive director shall establish a biennial inspection schedule for 1982 and newer model vehicles, an annual inspection schedule for 1981 and older model vehicles, and a five-year inspection schedule for a 1976 or newer motor vehicle registered as a collector's item.

(c) Repealed.

(d) Subject to section 42-4-310 (4), the certification of emissions control shall be obtained by the seller and transferred to the new owner at the time of vehicle sale or transfer.

(e) For purposes of this subsection (3), "sale or transfer" shall not include a change only in the legal ownership as shown on the vehicle's documents of title, whether for purposes of refinancing or otherwise, that does not entail a change in the physical possession or use of the vehicle.

(3.5) "Clean screen program" means the remote sensing system or other emission profiling system established and operated pursuant to sections 42-4-305 (12), 42-4-306 (23), 42-4-307 (10.5), and 42-4-310 (5).

(4) "Commission" means the air quality control commission, created in section 25-7-104, C.R.S.

(5) "Contractor" means any person, partnership, entity, or corporation that is awarded a contract by the state of Colorado through a competitive bid process conducted by the division in consultation with the executive director and in accordance with the "Procurement Code", articles 101 to 112 of title 24, C.R.S., and section 42-4-306, to provide inspection services for vehicles required to be inspected pursuant to section 42-4-310 within the enhanced program area, as set forth in subsection (9) of this section, to operate enhanced inspection centers necessary to perform inspections, and to operate the clean screen program within the program area.

(6) "Division" means the division of administration in the department of public health and environment.

(7) "Emissions inspector" means:

(a) An individual trained and licensed in accordance with section 42-4-308 to inspect motor vehicles at an inspection-only facility, fleet inspection station, or motor vehicle dealer test facility subject to the enhanced emissions program set forth in this part 3; or

(b) An individual employed by an enhanced inspection center who is authorized by the contractor to inspect motor vehicles subject to the enhanced emissions program set forth in this part 3 and subject to the direction of said contractor.

(8) "Emissions mechanic" means an individual licensed in accordance with section 42-4-308 to inspect and adjust motor vehicles subject to the automobile inspection and readjustment program until such program is replaced as provided in sections 42-4- 301 to 42-4-316 and to the basic emissions program after such replacement.

(8.5) "Enhanced emissions inspection" means a motor vehicle emissions inspection conducted pursuant to the enhanced emissions program, including a detection of high emissions by remote sensing, an identification of high emitters, a clean screen inspection, or an inspection conducted at an enhanced inspection center.

(9) (a) "Enhanced emissions program" means the emissions inspection program established pursuant to the federal requirements set forth in the federal performance standards, 40 CFR, part 51, subpart S, in the locations set forth in paragraph (c) of subsection (20) of this section.(b) (Deleted by amendment, L. 2009, (SB 09-003), ch. 322, p. 1714, § 1, effective June 1, 2009.)

(10) "Enhanced inspection center" means a strategically located, single- or multi-lane, high-volume, inspection-only facility operated in the enhanced emissions program area by a contractor not affiliated with any other automotive-related service, which meets the requirements of sections 42-4-305 and 42-4-306, which is equipped to enable vehicle exhaust gas and evaporative and chlorofluorocarbon emissions inspections, and which the owner or operator is authorized to operate by the executive director as an inspection-only facility.

(11) "Environmental protection agency" means the federal environmental protection agency.

(12) "Executive director" means the executive director of the department of revenue or the designee of such executive director.

(13) "Federal act" means the federal "Clean Air Act", 42 U.S.C. sec. 7401 et seq., as in effect on November 15, 1990, and any federal regulation promulgated pursuant to said act.

(14) "Federal requirements" means regulations of the environmental protection agency pursuant to the federal act.

(15) "Fleet inspection station" means a facility which meets the requirements of section 42-4-308, which is equipped to enable appropriate emissions inspections as prescribed by the commission and which the owner or operator is licensed to operate by the executive director as an inspection station for purposes of emissions testing on vehicles pursuant to section 42-4-309.

(15.5) Repealed.

(16) "Inspection and readjustment station" means:

(a) Repealed.

(b) (I) A facility within the basic emissions program area as defined in subsection (20) of this section which meets the requirements of section 42-4-308, which is equipped to enable vehicle exhaust, evaporative, and chlorofluorocarbon emissions inspections and any necessary adjustments and repairs to be performed, and which facility the owner or operator is licensed by the executive director to operate as an inspection and readjustment station.

(II) This paragraph (b) is effective January 1, 1994.

(17) (a) "Inspection-only facility" means a facility operated by an independent owner-operator within the enhanced program area as defined in subsection (20) of this section which meets the requirements of section 42-4-308 and which is equipped to enable vehicle exhaust, evaporative, and chlorofluorocarbon emissions inspections and which facility the operator is licensed to operate by the executive director as an inspection-only facility. Such inspection-only facility shall be authorized to conduct inspections on model year 1981 and older vehicles.

(b) This subsection (17) is effective January 1, 1995.

(18) "Motor vehicle", as applicable to the AIR program, includes only a motor vehicle that is operated with four wheels or more on the ground, self-propelled by a spark-ignited engine burning gasoline, gasoline blends, gaseous fuel, blends of liquid gasoline and gaseous fuels, alcohol, alcohol blends, or other similar fuels, having a personal property classification of A, B, or C pursuant to section 42-3- 106, and for which registration in this state is required for operation on the public roads and highways or which motor vehicle is owned or operated or both by a nonresident who meets the requirements set forth in section 42-4-310 (1)(c). "Motor vehicle" does not include kit vehicles; vehicles registered pursuant to section 42-12- 301 or 42-3-306 (4); vehicles registered pursuant to section 42-12- 401 that are of model year 1975 or earlier or that have two-stroke cycle engines manufactured prior to 1980; or vehicles registered as street-rods pursuant to section 42-3- 201.

(19) (a) "Motor vehicle dealer test facility" means a stationary or mobile facility which is operated by a state trade association for motor vehicle dealers which is licensed to operate by the executive director as a motor vehicle dealer test facility to conduct emissions inspections.

(b) (I) Inspections conducted pursuant to section 42-4-309 (3) by a motor vehicle dealer test facility shall only be conducted on used motor vehicles inventoried or consigned in this state for retail sale by a motor vehicle dealer that is licensed pursuant to part 1 of article 6 of title 12 and that is a member of the state trade association operating the motor vehicle dealer test facility.

(II) Inspection procedures used by a motor vehicle dealer test facility pursuant to this paragraph (b) shall include a loaded mode transient dynamometer test cycle in combination with appropriate idle short tests pursuant to rules and regulations of the commission.

(20) (a) "Program area" means the counties of Adams, Arapahoe, Boulder, Douglas, El Paso, Jefferson, Larimer, and Weld, and the cities and counties of Broomfield and Denver, excluding the following areas and subject to paragraph (d) of this subsection (20):

(I) That portion of Adams county that is east of Kiowa creek (Range sixty-two west, townships one, two, and three south) between the Adams-Arapahoe county line and the Adams-Weld county line;

(II) That portion of Arapahoe county that is east of Kiowa creek (Range sixty-two west, townships four and five south) between the Arapahoe-Elbert county line and the Arapahoe-Adams county line;

(III) That portion of El Paso county that is east of the following boundary, defined on a south-to-north axis: From the El Paso-Pueblo county line north (upstream) along Chico creek (Ranges 63 and 64 West, Township 17 South) to Hanover road, then east along Hanover road (El Paso county route 422) to Peyton highway, then north along Peyton highway (El Paso county route 463) to Falcon highway, then west on Falcon highway (El Paso county route 405) to Peyton highway, then north on Peyton highway (El Paso county route 405) to Judge Orr road, then west on Judge Orr road (El Paso county route 108) to Elbert road, then north on Elbert road (El Paso county route 91) to the El Paso-Elbert county line;

(IV) That portion of Larimer county that is west of the boundary defined on a north-to-south axis by Range seventy-one west and north of the boundary defined on an east-to-west axis by township five north, that portion that is west of the boundary defined on a north-to-south axis by range seventy-three west, and that portion that is north of the boundary latitudinal line 40 degrees, 42 minutes, 47.1 seconds north;

(V) That portion of Weld county that is north of the boundary defined on an east-to-west axis by Weld county road 78; that portion that is east of the boundary defined on a north-to-south axis by Weld county road 43 and north of the boundary defined on an east-to-west axis by Weld county road 62; that portion that is east of the boundary defined on a north-to-south axis by Weld county road 49, south of the boundary defined on an east-to-west axis by Weld county road 62 and north of the boundary defined on an east-to-west axis by Weld county road 46; that portion that is east of the boundary defined on a north-to-south axis by Weld county road 27, south of the boundary defined on an east-to-west axis by Weld county road 46 and north of the boundary defined on an east-to-west axis by Weld county road 36; that portion that is east of the boundary defined on a north-to-south axis by Weld county road 19, south of the boundary defined on an east-to-west axis by Weld county road 36 and north of the boundary defined on an east-to-west axis by Weld county road 20; and that portion that is east of the boundary defined on a north-to-south axis by Weld county road 39 and south of the boundary defined on an east-to-west axis by Weld county road 20.

(b) Effective January 1, 2010, the basic emissions program area shall consist of the county of El Paso, as described in paragraph (a) of this subsection (20).

(c) (I) Effective January 1, 2010, the enhanced emissions program area shall consist of the counties of Adams, Arapahoe, Boulder, Douglas, Jefferson, Larimer, and Weld, and the cities and counties of Broomfield and Denver as described in paragraph (a) of this subsection (20) and subject to paragraph (d) of this subsection (20). Notwithstanding any other provision of this section, vehicles registered in the counties of Larimer and Weld shall not be required to obtain a certificate of emissions control prior to July 1, 2010, in order to be registered or reregistered.

(II) (Deleted by amendment, L. 2003, p. 1357, 1, effective August 6, 2003.)

(III) Only those counties included in the basic emissions program area pursuant to paragraph (b) of this subsection (20) that violate national ambient air quality standards for carbon monoxide or ozone as established by the environmental protection agency may, on a case-by-case basis, be incorporated into the enhanced emissions program by final order of the commission.

(d) The commission shall review the boundaries of the program area and may, by rule promulgated on or before December 31, 2011, adjust such boundaries to exclude particularly identified regions from either the basic program area, the enhanced area, or both, based on an analysis of the applicable air quality science and the effects of the program on the population living in such regions.

(21) "Registered repair facility or technician" means an automotive repair business which has registered with the division, agrees to have its emissions-related cost effectiveness monitored based on inspection data, and is periodically provided performance statistics for the purpose of improving emissions-related repairs. Specific repair effectiveness information shall subsequently be provided to motorists at the time of inspection failure.

(22) "State implementation plan" or "SIP" means the plan required by and described in section 110 (a) of the federal act.

(23) "Technical center" means any facility operated by the division or its designee to support AIR program activities including but not limited to licensed emissions inspectors or emissions mechanics, motorists, repair technicians, or small business technical assistance.

(23.5) "Vehicle" means a motor vehicle as defined in subsection (18) of this section.

(24) "Verification of emissions test" means a certificate to be attached to a motor vehicle's windshield verifying that the vehicle has been issued a valid certification of emissions control.



§ 42-4-305. Powers and duties of executive director - automobile inspection and readjustment program - basic emissions program - enhanced emissions program - clean screen program - rules

(1) (a) The executive director is authorized to issue, deny, cancel, suspend, or revoke licenses for, and shall furnish instructions to, inspection and readjustment stations, inspection-only facilities, fleet inspection stations, motor vehicle dealer test facilities, and enhanced inspection centers. The executive director shall provide all necessary forms for inspection and readjustment stations, inspection-only facilities, and fleet inspection stations. Motor vehicle dealer test facilities and enhanced inspection centers shall purchase necessary inspection forms from the vendor or vendors identified by the executive director. Said inspection and readjustment stations, inspection-only facilities, fleet inspection stations, motor vehicle dealer test facilities, and enhanced inspection centers shall be responsible for the issuance of certifications of emissions control. The executive director is authorized to furnish forms and instructions and issue or deny licenses to, or cancel, suspend, or revoke licenses of, emissions inspectors and emissions mechanics. The initial biennial fee for an inspection and readjustment station license, an inspection-only facility license, a fleet inspection station license, a motor vehicle dealer test facility license, and an enhanced inspection center authorization shall be thirty-five dollars, and the biennial renewal fee shall be twenty dollars. The initial biennial fee for issuance of an emissions inspector license or an emissions mechanic license shall be fifteen dollars, and the biennial renewal fee shall be ten dollars. The fee for each transfer of an emissions inspector license or an emissions mechanic license shall be ten dollars. The moneys received from such fees shall be deposited to the credit of the AIR account in the highway users tax fund, and such moneys shall be expended by the department of revenue only for the administration of the inspection and readjustment program upon appropriation by the general assembly.

(b) Notwithstanding the amount specified for any fee in paragraph (a) of this subsection (1), the executive director of the department by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.(2) The executive director shall supervise the activities of licensed inspection and readjustment stations, inspection-only facilities, fleet inspection stations, motor vehicle dealer test facilities, authorized enhanced inspection centers, licensed emissions inspectors, and licensed emissions mechanics and shall cause inspections to be made of such stations, facilities, centers, inspectors, and mechanics and appropriate records for compliance with licensing requirements.

(3) The executive director shall require the surrender of any license issued under section 42-4-308 upon cancellation, suspension, or revocation action taken for a violation of any of the provisions of sections 42-4- 301 to 42-4-316 or of any of the regulations promulgated pursuant thereto. In any such actions affecting licenses, the executive director may conduct hearings as a result of which such action is to be taken. Any such hearing may be conducted by a hearing officer appointed at the request of the executive director in accordance with the "State Administrative Procedure Act", article 4 of title 24, C.R.S., which shall govern the conduct of such hearings and action on said licenses, except as provided in section 42-4-312 (4).

(4) The executive director shall promulgate rules and regulations consistent with those of the commission for the administration and operation of inspection and readjustment stations, inspection-only facilities, fleet inspection stations, motor vehicle dealer test facilities, and enhanced inspection centers and for the issuance, identification, and use of certifications of emissions control and shall promulgate such rules and regulations as may be necessary to the effectiveness of the automobile inspection and readjustment program.

(5) The executive director shall promulgate rules and regulations which require that each licensed inspection and readjustment station, inspection-only facility, or enhanced inspection center post in a clearly legible fashion in a conspicuous place in such station, facility, or center the fee charged by such station, facility, or center for performing an emissions inspection and, within the basic program area, the fee charged by any such inspection and readjustment station for performing the adjustments and any repairs required for the issuance of a certification of emissions waiver.

(6) (a) The executive director shall promulgate such rules and regulations as may be necessary to implement an ongoing quality assurance program to discover, correct, and prevent fraud, waste, and abuse and to determine whether proper procedures are being followed, whether the emissions test equipment is calibrated as specified, and whether other problems exist which would impede the success of the program.

(b) (I) The department shall conduct overt performance audits as follows:

(A) At least twice per year at each inspection and readjustment station, inspection-only facility, and motor vehicle dealer test facility;

(B) At least twice per year at each fleet inspection station;

(C) At least twice per year for each test lane at each enhanced inspection center.

(II) In addition to regularly scheduled overt performance audits, the department may perform additional risk-based overt performance audits for stations and facilities employing inspectors or mechanics suspected of violating rules as a result of an audit, data analysis, or consumer complaint.

(c) (I) The department shall conduct covert audits using unmarked motor vehicles at least once per year per number of inspectors at each inspection-only facility and enhanced inspection center;

(II) In addition to regularly scheduled covert audits, the department may perform additional risk-based covert audits for stations and facilities employing inspectors or mechanics suspected of violating rules as a result of an audit, data analysis, or consumer complaint.

(d) Record audits to review the performance of inspection-only facilities, motor vehicle dealer test facilities, and enhanced inspection centers, including compliance with record-keeping and reporting requirements, shall be performed on a monthly basis.

(e) (I) The department shall perform equipment audits to verify quality control and calibration of the required test equipment as follows:

(A) At least twice per year at each inspection and readjustment station;

(B) At least twice per year on each test lane at each inspection-only facility, motor vehicle dealer test facility, and enhanced inspection center, to be performed contemporaneously with the overt performance audit;

(C) At least twice per year at each fleet inspection station.

(II) In addition to regularly scheduled equipment audits, the department may perform additional risk-based equipment audits for stations and facilities employing inspectors or mechanics suspected of violating rules as a result of an audit, data analysis, or consumer complaint.

(f) The executive director shall transfer quality assurance activity results to the department of public health and environment at least quarterly.

(7) The executive director shall implement and enforce the emissions test requirements as prescribed in section 42-4-310 by utilizing a registration denial-based enforcement program as required in the federal act including an electronic data transfer of inspection data through the use of a computer modem or similar technology for vehicle registration and program enforcement purposes. All inspection data generated at licensed inspection and readjustment stations, inspection-only facilities, fleet inspection stations, motor vehicle dealer test facilities, and enhanced inspection centers shall be provided to the department of public health and environment on a timely basis.

(8) The executive director shall, by regulation, establish a method for the owners of motor vehicles which are exempt pursuant to section 42-4-304 (20) from the AIR program to establish their entitlement to such exemption. No additional fee or charge for establishing entitlement to such exemption shall be collected by the department.

(9) The executive director shall be responsible for the issuance of certifications of emissions waiver as prescribed by section 42-4-310 and shall be responsible for the resolution of all formal public complaints concerning test results or test requirements in the most convenient and cost-effective manner possible.

(10) (a) The executive director and the department of public health and environment are authorized to enter into a contract or service agreement with a contractor to provide inspection services at enhanced inspection centers for vehicles within the enhanced program area required to be inspected pursuant to section 42-4-310. Any such contract or service agreement shall include such terms and conditions as are necessary to ensure that the contractor shall operate enhanced inspection centers in accordance with the requirements of this article and the federal act, shall include provisions establishing liquidated damages and penalties for failure to comply with the terms and conditions of the contract, and shall be in accordance with regulations adopted by the commission and the department of revenue. Any such contract or service agreement shall include provisions specifying that inspection and readjustment stations, inspection-only facilities, fleet inspection stations, and motor vehicle dealer test facilities shall have complete access to electronic data transfer of inspection data through computer services of the contractor at a cost equal to that of enhanced inspection centers.

(b) Upon the approval of the executive director and the department of public health and environment, the contractor shall provide inspection services for vehicles within the enhanced program area required to be inspected pursuant to section 42-4-310.

(11) Repealed.

(12) The executive director shall promulgate rules, consistent with those of the commission, as necessary for implementation, enforcement, and quality assurance and for procedures and policies that allow data collected from the clean screen program to be matched with vehicle ownership information and for the information to be transferred to authorized agents. The rules must set forth the procedures for the executive director to inform authorized agents of the emission inspection status of vehicles up for registration renewal.



§ 42-4-306. Powers and duties of commission - automobile inspection and readjustment program - basic emissions program - enhanced emissions program - clean screen program

(1) The commission shall develop and evaluate motor vehicle inspection and readjustment programs for the enhanced program area and basic program area and may promulgate such regulations as may be necessary to implement and maintain the necessary performance of said programs consistent with the federal act.

(2) The commission shall develop and formulate training and qualification programs for state-employed motor vehicle emissions compliance officers to include annual auditor proficiency evaluations.

(3) (a) (I) (A) The commission shall promulgate rules and regulations for the training, testing, and licensing of emissions inspectors and emissions mechanics and the licensing of inspection and readjustment stations, inspection-only facilities, fleet inspection stations, motor vehicle dealer test facilities, and the authorization of enhanced inspection centers; the standards and specifications for the approval, operation, calibration, and certification of exhaust gas and evaporative emissions measuring instrumentation or test analyzer systems; and the procedures and practices to ensure the proper performance of inspections, adjustments, and required repairs.

(B) Specifications adopted by the commission for exhaust gas measuring instrumentation in the program areas shall conform to the federal act and federal requirements, including electronic data transfer, and may include bar code capabilities.

(C) Upon the adoption of specifications for measuring instruments and test analyzer systems, the division in consultation with the executive director may let bids for the procurement of instruments that meet federal requirements or guidelines and the standards of the federal act. The invitation for bids for test analyzer systems for the basic program and the inspection-only facilities in the enhanced program shall include, but shall not be limited to, the requirements for data collection and electronic transfer of data as established by the commission, service and maintenance requirements for such instruments for the period of the contract, requirements for replacement or loan instruments in the event that the purchased or leased instruments do not function, and the initial purchase or lease price. On and after June 5, 2001, each contract for the purchase of such instruments shall have a term of no more than four years.

(II) Points of no greater than five percent shall be assigned to those respondents that make the greatest use of Colorado goods, services, and the participation of small business. Licensed inspection and readjustment stations, inspection-only facilities, fleet inspection stations, and motor vehicle dealer test facilities, if applicable, which are required to purchase commission-approved test analyzer systems shall purchase them pursuant to the bid procedure of the department of personnel.

(III) Mobile test analyzer systems for motor vehicle dealer test facilities shall comply with commission specifications developed pursuant to subparagraph (I) of this paragraph (a).

(b) (I) For the enhanced emissions program, the commission shall develop system design standards, performance standards, and contractor requirements. Upon the adoption of such criteria, the division in consultation with the executive director may, according to procedures and protocol established in the "Procurement Code", articles 101 to 112 of title 24, C.R.S., enter into a contract for the design, construction, equipment, maintenance, and operation of enhanced inspection centers to serve affected motorists. The criteria for the award of such contract shall include, but shall not be limited to, such criteria as the contractor's qualifications and experience in providing emissions inspection services, financial and personnel resources available for start-up, technical or management expertise, and capacity to satisfy such requirements for the life of the contract.

(II) Inspection procedures, equipment calibration and maintenance, and data storage and transfer shall comply with federal requirements and may include bar code capability. The system shall provide reasonable convenience to the public.

(III) Points of no greater than five percent shall be assigned to those respondents who make the greatest use of Colorado goods, services, and participation of small businesses.

(IV) On and after May 26, 1998, any contract for inspection services shall have a term of no more than five years and shall be subject to rebidding under the provisions of this paragraph (b).

(V) (A) Notwithstanding any contrary provision in the "Procurement Code", articles 101 to 112 of title 24, C.R.S., or this article, any contract for inspection services may be renewed for a term not to exceed two years, after which the contract may be renewed for a single term of up to four years or rebid; except that inspection fees during any such four-year renewal contract shall be as determined under section 42-4-311 (6).

(B) The commission shall have rule-making authority to implement any environmental protection agency-approved alternative emissions inspection services or technologies, including on-board diagnostics, so long as such inspection technologies provide SIP credits equal to or greater than those currently in the SIP.

(4) (a) The commission shall develop a program to train and examine all applicants for an emissions inspector or emissions mechanic license. Training of emissions inspectors who are employed at enhanced inspection centers within the enhanced emissions program area shall be administered by the contractor subject to the commission's oversight. Emissions mechanic training shall be performed by instructors certified in accordance with commission requirements. Training classes shall be funded by tuition charged to the participants unless private or federal funds are available for such training. The qualifications and licensing examination for emissions inspectors, excluding such inspectors at enhanced inspection centers, who shall be authorized by and under the direction of the contractor, shall include a test of the applicant's knowledge of the technical and legal requirements for emissions testing, knowledge of data and emissions testing systems, and an actual demonstration of the applicant's ability to perform emissions inspection procedures.

(b) Emissions inspector and emissions mechanic licenses shall expire two years after issuance. The commission shall establish technical standards for renewing emissions inspector and emissions mechanic licenses to include requirements for retraining on a biennial schedule.

(c) The commission shall establish minimum performance criteria for licensed emissions inspectors and emissions mechanics.

(5) The commission shall perform its duties, as provided in sections 42-4- 301 to 42-4-316, with the cooperation and aid of the division.

(6) (a) The commission shall develop and adopt, and may from time to time revise, regulations providing inspection procedures for detection of tampering with emissions-related equipment and on-board diagnostic systems and emissions standards for vehicle exhaust and evaporative gases, the detection of chlorofluorocarbons, and smoke opacity, as prescribed in section 42-4- 412, with which emissions standards vehicles inspected in accordance with section 42-4-310 would be required to comply prior to issuance of certification of emissions compliance. Such inspection procedures and emissions standards shall be proven cost-effective and air pollution control-effective on the basis of detailed research conducted by the department of public health and environment in accordance with section 25-7-130, C.R.S., and shall be designed to assure compliance with the federal act, federal requirements, and the state implementation plan. Emissions standards shall be established for carbon monoxide, exhaust and evaporative hydrocarbons, oxides of nitrogen, and chlorofluorocarbons.

(b) (I) The commission shall adopt regulations which provide standards for motor vehicles and shall adopt by December 1 of each subsequent year standards for motor vehicles of one additional model year.

(II) Standards for carbon monoxide, exhaust and evaporative hydrocarbons, and oxides of nitrogen shall be no more stringent than those established pursuant to the federal act and federal requirements. The cut-points established for such standards prior to December 1, 1998, shall not be increased until on or after January 1, 2000.

(c) Repealed.

(d) Test procedures may authorize emissions inspectors or emissions mechanics to refuse testing of a vehicle that would be unsafe to test or that cannot physically be inspected, as specified by the commission; except that refusal to test a vehicle for such reasons shall not excuse or exempt such vehicle from compliance with all applicable requirements of this part 3.

(7) (a) The commission shall by regulation require the owner of a motor vehicle for which a certification of emissions control is required to obtain such certification. Such regulation shall provide:

(I) That a certification of emissions compliance be issued for the vehicle if, at the time of inspection or, after completion of required adjustments or repairs, the exhaust and evaporative gases and visible emissions from said vehicle comply with the applicable emissions standards adopted pursuant to subsection (6) of this section, and that applicable emissions control equipment and diagnostic systems are intact and operable, and, for model year 1995 and later vehicles, compliance with each applicable emissions-related recall campaign, or remedial action, as defined by the federal act, has been demonstrated.

(II) (A) That a certification of emissions waiver be issued for the motor vehicle if, at the time of inspection, the exhaust gas or evaporative emissions from said vehicle do not comply with the applicable emissions standards but said vehicle is adjusted or repaired by a registered repair technician or at a registered repair facility within the enhanced program area, or at a licensed inspection and repair station within the basic program area, whichever is appropriate, to motor vehicle manufacturer specifications and repair procedures as provided by regulation of the commission.

(B) Such specifications shall require that such motor vehicles be retested for exhaust gas emissions and evaporative emissions, if applicable, after such adjustments or repairs are performed, but, except as provided in section 42-4-310 (1)(d), no motor vehicle shall be required to receive additional repairs, maintenance, or adjustments beyond such specifications or repairs following such retest as a condition for issuance of a certification of emissions waiver.

(C) A time extension not to exceed the period of one inspection cycle may be granted in accordance with commission regulation to obtain needed repairs on a vehicle in the case of economic hardship when waiver requirements pursuant to commission regulation have not been met, but such extension may be granted only once per vehicle.

(D) Notwithstanding any provisions of this section, a temporary certificate of emissions control may be issued by state AIR program personnel for vehicles required to be repaired, if such repairs are delayed due to unavailability of needed parts.

(E) The results of the initial test, retests, and final test shall be given to the owner of the motor vehicle.

(F) The issuance of temporary certificates shall be entered into the main computer data base for the AIR program through the use of electronic records.

(G) The commission is authorized to reduce the emissions-related repair expenditure limit established in section 42-4-310 (1)(d)(III) for hydrocarbons and oxides of nitrogen if applicable federal requirements are met, and the environmental protection agency has approved a maintenance plan submitted by the state to ensure continued compliance with such federal requirements.

(b) (I) The commission shall by regulation provide that no vehicle shall be issued a certificate of emissions compliance or waiver if emissions control equipment and diagnostic or malfunction indicator systems, including microprocessor control systems, are not present, intact, and operational, if repairs were not appropriate and did not address the reason for the emissions failure, or if the vehicle emits visible smoke.

(II) The commission shall provide by regulation that no model year 1995 or later vehicle shall be issued a certificate of emissions control unless compliance with each applicable emissions-related recall campaign or remedial action, as defined in the federal act, has been demonstrated.

(8) (a) The commission may exempt motor vehicles of any make, model, or model year from the periodic inspection requirements of section 42-4-310.

(b) Pursuant to section 42-4-310 (1), the commission may increase the effective duration of certifications of emissions compliance issued for new motor vehicles without inspection.

(9) (a) (I) The commission shall continuously evaluate the entire AIR program to ensure compliance with the state implementation plan and federal law. Such evaluation shall be based on continuing research conducted by the department of public health and environment in accordance with section 25-7-130, C.R.S. Such evaluation shall include assessments of the cost-effectiveness and air pollution control-effectiveness of the program.

(II) The commission shall establish on a case-by-case basis and pursuant to final order any area of a county included in the basic emissions program area pursuant to section 42-4-304 (2) which shall be incorporated into the enhanced emissions program because it violates national ambient air quality standards on or after January 1, 1996, as established by the environmental protection agency.

(b) Such evaluation shall include a determination of the number of motor vehicles that fail to meet the applicable emissions standards after the adjustments and repairs required by subsection (7) of this section are made. If the commission finds that a significant number of motor vehicles do not meet the applicable emissions standards after such adjustments or repairs are made, the commission shall develop recommendations designed to improve the air pollution control-effectiveness of the program in a cost-effective manner.

(c) The evaluation shall also include an assessment of the methods of controlling or reducing exhaust gas emissions from motor vehicles of the model year 1981 or a later model year that are equipped with microprocessor-based emissions control systems and on-board diagnostic systems. Such evaluation shall include, if necessary for such motor vehicles, the development of more accurate alternative procedures to include the adjustments and repairs specified in subparagraph (II) of paragraph (a) of subsection (7) of this section, and such alternative procedures may require the replacement of inoperative or malfunctioning emissions control components. Such alternative procedures shall be designed to achieve control of emissions from such motor vehicles which is equivalent to or greater than the control performance level provided by performance standards established pursuant to the federal act.

(d) Such evaluation shall also include an annual assessment of in-use vehicle emissions performance levels by random testing of a representative sample of at least one-tenth of one percent of the vehicles subject to the enhanced emissions program requirements.

(10) The commission shall develop and implement, and shall revise as necessary, inspection procedures to detect tampering, poor maintenance, mis-fueling, and contamination of emissions control systems to include proper operation of on-board diagnostic systems.

(11) (a) The commission, with the cooperation of the department of public health and environment, the department of revenue, the contractor, and the owners or operators of the inspection and readjustment stations, inspection-only facilities, and motor vehicle dealer test facilities, shall implement an ongoing project designed to inform the public concerning the operation of the program and the benefits to be derived from such program.

(b) (I) The commission shall, as part of such project and with the cooperation of the department of public health and environment, the department of revenue, the contractor, and the owners or operators of the inspection and readjustment stations and inspection-only facilities prepare and cause the distribution of consumer protection information for the benefit of the owners of vehicles required to be inspected pursuant to section 42-4-310.

(II) This information shall include an explanation of the program, the owner's responsibilities under the program, the procedures to be followed in performing the inspection, the adjustments and repairs required for vehicles to pass inspection, cost expenditure limits pursuant to section 42-4-310 (1)(d) for such adjustments or repairs, the availability of diagnostic information to aid repairs, and a listing of registered repair facilities and technicians, and the package may include information on other aspects of the program as the commission determines to be appropriate.

(c) In addition to distribution of such information, the commission shall actively seek the assistance of the electronic and print media in communicating such information to the public and shall utilize such other means and manners of disseminating the information as are likely to effectuate the purpose of the program.

(12) (a) The commission, with the cooperation of the executive director of the department of public health and environment, shall conduct or cause to be conducted research concerning the presence of pollutants in the ambient air, which research shall include continuous monitoring of ambient air quality and modeling of sources concerning their impacts on air quality. Such research shall identify pollutants in the ambient air which originate from motor vehicle exhaust gas emissions and shall identify, quantify, and evaluate the ambient air quality benefit derived from the automobile inspection and readjustment program, from the federal new motor vehicle exhaust emissions standards, and from changes in vehicle miles traveled due to economic or other factors. Each such evaluation shall be reported separately to assess the air pollution control-effectiveness and cost-effectiveness of the pollution control strategy.

(b) Repealed.

(13) The commission shall identify vehicle populations contributing significantly to ambient pollution inventories utilizing mobile source computer models approved by the environmental protection agency. The commission shall develop and implement more stringent or frequent, or both, inspection criteria for those vehicles with such significant pollution contributions.

(14) (a) Consistent with section 42-4-305, the commission shall promulgate technical rules and regulations governing quality control and audit procedures to be performed by the department of revenue as provided in section 42-4-305. Such regulations shall address all technical aspects of program oversight and quality assurance to include covert and overt performance audits and state implementation plan compliance.

(b) To ensure compliance with the state implementation plan and federal requirements the commission shall promulgate technical rules and regulations to address motor vehicle fleet and motor vehicle dealer inspection protocol and quality control and audit procedures.

(15) The commission shall provide for additional enforcement of the inspection programs by encouraging the adoption of local ordinances and active participation by local law enforcement personnel, parking control, and code enforcement officers against vehicles suspected to be out of compliance with inspection requirements.

(16) (a) (I) The commission shall promulgate rules and regulations governing the issuance of emissions-related repair waivers consistent with section 42-4-310.

(II) Within the enhanced program area waivers shall only be issued by authorized state personnel and enhanced inspection center personnel specifically authorized by the executive director.

(b) The issuance of all waivers shall be controlled and accountable to the main computer database for the AIR program by electronic record to ensure that maximum allowable waiver rate limits for both program types, as defined by the federal act, are not exceeded.

(17) For the enhanced emissions program, the commission shall promulgate rules and regulations establishing a network of enhanced inspection centers and inspection-only facilities within the enhanced emissions program area consistent with the following:

(a) (I) Owners, operators, and employees of enhanced inspection centers and independent inspection-only facilities within the enhanced program area are prohibited from engaging in any motor vehicle repair, service, parts sales, or the sale or leasing of motor vehicles and are prohibited from referring vehicle owners to particular providers of motor vehicle repair services; except that minor repair of components damaged by center or facility personnel during inspection at the center or facility, such as the reconnection of hoses, vacuum lines, or other measures pursuant to commission regulation that require no more than five minutes to complete, may be undertaken at no charge to the vehicle owner or operator if authorized.

(II) The operation of a motor vehicle dealer test facility shall not be considered to be engaging in any motor vehicle repair service, parts sales, or the sale or leasing of motor vehicles by a member of the state trade association operating such motor vehicle dealer test facility.

(b) Owners, operators, and employees of enhanced inspection centers shall ensure motorists and other affected parties reasonable convenience. Inspection services shall be available prior to, during, and after normal business hours on weekdays, and at least five hours on a weekend day.

(c) Owners, operators, and employees of enhanced inspection centers shall take appropriate actions, such as opening additional lanes, to avoid exceeding average motorist wait times of greater than fifteen minutes by designing optimized single- or multi-lane high-volume throughput systems.

(d) Owners or operators of enhanced inspection centers may develop, and are encouraged to develop, and implement alternate strategies including but not limited to off-peak pricing to reduce end-of-the-month wait times.

(e) The network of enhanced inspection centers shall be located to provide adequate coverage and convenience. At a minimum, the number of enhanced inspection centers shall be equivalent to the network that existed on January 1, 2000, and the hours of operation shall be determined by the contract.

(f) Within the enhanced emissions program area the commission shall provide for the operation of licensed inspection-only facilities. Applicable facility and inspector licensing, inspection procedures, and criteria shall be pursuant to rule and regulation of the commission and compliance with federal requirements. Inspection-only facilities shall be authorized to provide inspection services for all classes of motor vehicles as defined in section 42-4-304 (18) of the model year 1981 and older. Inspection-only owners or operators, or both, shall comply with paragraph (a) of this subsection (17).

(18) For the basic emissions program, inspection stations within the basic emissions program area which are licensed in accordance with section 42-4-308 may conduct inspections or provide motor vehicle repairs as well as offer emissions inspection services.

(19) The commission shall give at least sixty days' notice to the executive director prior to conducting any rule-making hearing pursuant to this article, except where the commission finds that an emergency exists under section 24-4-103 (6), C.R.S. The executive director shall participate as a party in any such hearing. Prior to promulgating any rule under this article, the commission shall consider the potential budgetary and personnel impacts any such rule may have on the department of revenue.

(20) (a) The commission shall develop and maintain a small business technical assistance program through the automobile inspection and repair program to provide information and to aid automotive businesses and technicians. As an element of this program, the commission shall develop a voluntary program for the training of registered repair technicians, to be funded by tuition charged to the participants, unless federal or private funds are made available for such training.

(b) For the enhanced emissions program, the commission shall provide for the voluntary registration of repair facilities and repair technicians within the enhanced emissions program area. Emissions-related repair effectiveness shall be monitored and periodically reported to participating facilities and technicians. Technical assistance shall be provided to those repair technicians and repair facilities needing improvement in repair effectiveness. The commission shall require that emissions-related repair effectiveness information regarding registered repair facilities be made available to the public.

(21) (a) The commission shall investigate and develop other supplemental or alternative motor vehicle related emissions reduction strategies, including but not limited to "cash for clunkers", which may complement or enhance the performance of the AIR program. Such strategies must be creditable under the state implementation plan and be proven cost-effective.

(b) (Deleted by amendment, L. 2002, p. 870, § 5, effective August 7, 2002.)

(22) The commission shall develop rules and regulations with respect to emissions inspection procedures and standards of motor vehicles which operate on alternative motor fuels including but not limited to compressed natural gas, liquid petroleum gas, methanol, and ethanol. Such rules and regulations shall be developed for both the basic emissions program and the enhanced emissions program. The commission shall evaluate whether dual fuel motor vehicles should be inspected on both fuels and whether such vehicles shall be charged for one or two inspections.

(23) (a) The commission shall promulgate rules governing the operation of the clean screen program. Such rules shall authorize the division to commence the clean screen program in the basic emissions program area commencing as expeditiously as possible. Such rules shall authorize the division to extend, if feasible, the clean screen program to other parts of the state upon request of the lead air quality planning agencies for each respective area. Such rules shall govern operation of the clean screen program pursuant to the contract or service agreement entered into under section 42-4-307 (10.5). Such rules shall determine the percentage of the vehicle fleet targeted for the clean screen program, which percentage shall develop a target of the eligible vehicle fleet that meets air quality needs. Such rules shall specify emission levels for vehicles in the same manner as for other vehicles in the emissions program. The commission may, upon written request of the Pikes Peak area council of governments, exclude the El Paso county portion of the basic emissions program area from the clean screen program if the department of public health and environment receives written notification from the Pikes Peak area council of governments to such effect by June 1, 2001.

(b) The rules promulgated pursuant to paragraph (a) of this subsection (23) may also authorize the division to commence the clean screen program in the enhanced emissions program area commencing January 1, 2002, or as soon thereafter as is practical. The clean screen program may be implemented in the enhanced emissions program area only if the commission makes such a determination on or after July 1, 2001.



§ 42-4-307. Powers and duties of the department of public health and environment - division of administration - automobile inspection and readjustment program - basic emissions program - enhanced emissions program - clean screen program

(1) The division shall establish and provide for the operation of a system, which may include a telephone answering service, to answer questions concerning the automobile inspection and readjustment programs from emissions inspectors, emissions mechanics, repair technicians, and the public.

(2) The division shall administer the licensing test for emissions inspectors, except for such inspectors at enhanced inspection centers, and emissions mechanics and shall oversee training.

(3) The division shall establish and operate such technical or administrative centers as may be necessary for the proper administration and ongoing support of the automobile inspection and readjustment program, for enhanced inspection centers, for the small business technical assistance program, and for the state smoking vehicle programs provided for in sections 42-4- 412 to 42-4- 414, and for affected motorists. The division is authorized to enter into a contract or service agreement in accordance with paragraph (a) of subsection (10) of this section for this purpose.

(4) The division shall develop and recommend to the commission, as necessary, vehicle emissions inspection procedure requirements to ensure compliance with the state implementation plan and the federal act.

(5) The division shall identify and recommend to the commission, as necessary, revisions to vehicle eligibility and the schedule of inspection frequency.

(6) (a) (I) The division shall administer, in accordance with federal requirements, the on-road remote sensing program.

(II) Pursuant to commission rule and based on confirmatory tests at an emissions technical center or emissions inspection facility that identify such vehicles as exceeding applicable emissions standards, off-cycle repairs may be required for noncomplying vehicles.

(b) Additional studies of the feasibility and appropriateness of on-road remote sensing technology as a potential emissions control strategy shall be pursued as available funding permits.

(c) The division is authorized to enter into a contract or service agreement in accordance with paragraph (a) of subsection (10) of this section for the purpose of this subsection (6).

(7) The division shall monitor and periodically report to the commission on the performance of the mobile sources state implementation plan provisions as they pertain to the basic emissions program area and the enhanced emissions program area.

(8) (a) The division shall administer the emissions inspector, emissions mechanic, and repair technician qualification and periodic requalification procedures, if applicable, and remedial training provisions in a manner consistent with department of revenue enforcement activities.

(b) The division, in consultation with the executive director, is authorized to bring enforcement actions in accordance with article 7 of title 25, C.R.S., for violations of regulations promulgated pursuant to section 42-4-306 which would cause violations of the state implementation plan.

(9) The division shall maintain inspection data from the AIR program pursuant to the federal act. Data analysis and reporting shall be submitted to the commission by the departments of public health and environment and revenue by July 1 of each year for the period of January through December of the previous year. Data analysis, state implementation plan compliance, and program performance reporting shall be submitted to the environmental protection agency by the department of public health and environment by July 1 of each year for the period of January through December of the previous year. The division shall develop and maintain the data processing system necessary for the AIR program in compliance with federal reporting requirements.

(10) (a) For the enhanced emissions program, the department of public health and environment and the executive director are authorized to enter into a contract or service agreement with a contractor to provide inspection services at enhanced inspection centers for vehicles required to be inspected pursuant to section 42-4-310 within the enhanced program area. Any such contract or service agreement shall include such terms and conditions as are necessary to ensure that such contractor will operate any such enhanced inspection center in compliance with this article and the federal act. Any such contract or service agreement shall also include provisions establishing liquidated damages and penalties for failure to comply with the terms and conditions of the contract and shall be in accordance with regulations adopted by the commission.

(b) Upon approval by the department of public health and environment and the executive director, the contractor shall provide inspection services for vehicles within the enhanced program area required to be inspected pursuant to section 42-4-310. Notwithstanding any contrary provision in the "Procurement Code", articles 101 to 112 of title 24, C.R.S., or this article, any contract for inspection services may be renewed for a term not to exceed two years to ensure that, on or after December 31, 2001, inspection services in the enhanced program area will not be interrupted by the expiration of the previous contract, after which the contract may be renewed for a single term of up to four years as provided in section 42-4-306 (3)(b)(V)(A). Any new contract entered into or renewed after the two-year renewal shall require the contractor to provide any necessary alternative inspection services or technologies so approved.

(10.5) (a) For the clean screen program and the Denver clean screening pilot study, the department of public health and environment and the department of revenue may, pursuant to the "Procurement Code", articles 101 to 112 of title 24, C.R.S., enter into a contract with a contractor for the purchase of equipment, the collection of remote sensing and other data and operation of remote sensing and support equipment, data processing and vehicle ownership matching in cooperation with the executive director, and collection of remote sensing and other data for the Denver clean screening pilot study, including analysis of the results of such study and report preparation. Under any such contract the department of public health and environment and the department of revenue may purchase approved remote sensing and support equipment or authorize the use of a qualified contractor or contractors to purchase approved remote sensing and support equipment for use in the clean screen program. Notwithstanding any contrary provision in the "Procurement Code", articles 101 to 112 of title 24, C.R.S., the clean screen contract may be incorporated into any contract or renewed contract pursuant to subsection (10) of this section. The contractor retained pursuant to this subsection (10.5) shall be the same as the contractor retained pursuant to subsection (10) of this section. The contractor shall make one-time transfers into the clean screen fund created in section 42-3-304 (19) in a total amount necessary to cover computer programming costs associated with implementation of House Bill 01-1402, enacted at the first regular session of the sixty-third general assembly, in the following order:

(I) Up to thirty thousand dollars from the contractor's revenues;

(II) Up to thirty thousand dollars from the public relations account provided for in the contract; and

(III) Up to forty thousand dollars from the technical center account provided for in the contract.

(b) Repealed.

(11) The department of public health and environment shall conduct studies on the development, effectiveness, and cost of evolving technologies in mobile source emission inspection for consideration by March of each even-numbered year. In the event that alternative technologies become available, cost and air quality effectiveness shall be considered prior to adoption by the commission as inspection technology.

(12) to (15) Repealed.



§ 42-4-307.5. Clean screen authority - enterprise - revenue bonds

(1) If the commission determines pursuant to section 42-4-306 (23)(b) to implement an expanded clean screen program in the enhanced emissions program area, there shall be created a clean screen authority consisting of the executive director of the department of public health and environment and executive director of the department of revenue or their designees and any necessary support staff. The authority shall constitute an enterprise for the purposes of section 20 of article X of the state constitution so long as it retains the authority to issue revenue bonds and receives less than ten percent of its total annual revenues in grants, as defined in section 24-77-102 (7), C.R.S., from all Colorado state and local governments combined. So long as it constitutes an enterprise pursuant to the provisions of this section, the authority shall not be a district for purposes of section 20 of article X of the state constitution.

(2) (a) The authority may, by resolution that meets the requirements of subsection (3) of this section, authorize and issue revenue bonds in an amount not to exceed five million dollars in the aggregate for expenses of the authority. Such bonds may be issued only after approval by both houses of the general assembly acting either by bill or joint resolution and after approval by the governor in accordance with section 39 of article V of the state constitution. Such bonds shall be payable only from moneys allocated to the authority for expenses of the division and the commission pursuant to sections 42-4-306 and 42-4-307.

(b) All bonds issued by the authority shall provide that:

(I) No holder of any such bond may compel the state or any subdivision thereof to exercise its appropriation or taxing power; and

(II) The bond does not constitute a debt of the state and is payable only from the net revenues allocated to the authority for expenses as designated in such bond.

(3) (a) Any resolution authorizing the issuance of bonds under the terms of this section shall state:

(I) The date of issuance of the bonds;

(II) A maturity date or dates during a period not to exceed thirty years from the date of issuance of the bonds;

(III) The interest rate or rates on, and the denomination or denominations of, the bonds; and

(IV) The medium of payment of the bonds and the place where the bonds will be paid.

(b) Any resolution authorizing the issuance of bonds under the terms of this section may:

(I) State that the bonds are to be issued in one or more series;

(II) State a rank or priority of the bonds; and

(III) Provide for redemption of the bonds prior to maturity, with or without premium.

(4) Any bonds issued pursuant to the terms of this section may be sold at public or private sale. If bonds are to be sold at a public sale, the authority shall advertise the sale in such manner as the authority deems appropriate. All bonds issued pursuant to the terms of this section shall be sold at a price not less than the par value thereof, together with all accrued interest to the date of delivery.

(5) Notwithstanding any provisions of law to the contrary, all bonds issued pursuant to this section are negotiable.

(6) (a) A resolution pertaining to issuance of bonds under this section may contain covenants as to:

(I) The purpose to which the proceeds of sale of the bonds may be applied and to the use and disposition thereof;

(II) Such matters as are customary in the issuance of revenue bonds including, without limitation, the issuance and lien position of other or additional bonds; and

(III) Books of account and the inspection and audit thereof.

(b) Any resolution made pursuant to the terms of this section shall be deemed a contract with the holders of the bonds, and the duties of the authority under such resolution shall be enforceable by any appropriate action in a court of competent jurisdiction.

(7) Bonds issued under this section and bearing the signatures of the authority in office on the date of the signing shall be deemed valid and binding obligations regardless of whether, prior to delivery and payment, any or all of the persons whose signatures appear thereon have ceased to be members of the authority.

(8) (a) Except as otherwise provided in the resolution authorizing the bonds, all bonds of the same issue under this section shall have a prior and paramount lien on the net revenues pledged therefor. The authority may provide for preferential security for any bonds, both principal and interest, to be issued under this section to the extent deemed feasible and desirable by such authority over any bonds that may be issued thereafter.

(b) Bonds of the same issue or series issued under this section shall be equally and ratably secured, without priority by reason of number, date, sale, execution, or delivery, by a lien on the net revenue pledged in accordance with the terms of the resolution authorizing the bonds.

(9) The clean screen authority shall be a government-owned business that provides financial services to all entities providing inspection services, the department, and the department of public health and environment with regard to the revenues subject to section 42-3-304 (19).

(10) The clean screen authority may accept grants from any source and shall deposit such moneys in the clean screen fund created in section 42-3-304 (19).

(11) The clean screen authority may contract with the department and expend moneys from the clean screen fund for computer programming costs associated with implementation of House Bill 01-1402, enacted at the first regular session of the sixty-third general assembly. The department is authorized to expend moneys pursuant to such contract, subject to annual appropriation by the general assembly, effective the fiscal year commencing July 1, 2000.

(12) Repealed.



§ 42-4-307.7. Vehicle emissions testing - remote sensing

(1) and (2) Repealed.

(3) The Colorado department of transportation shall work with the department of public health and environment to identify locations that may accommodate unmanned remote sensing devices without causing a safety hazard.

(4) The commission shall evaluate options for increasing the number of vehicles passing a test under the clean screen program, including, but not limited to:

(a) The reduction of the number of remote sensing measurements per vehicle;

(b) Additional remote sensing devices and sites;

(c) Expanded hours of operation; and

(d) Additional staffing.

(5) The department of public health and environment shall work with the contractor to minimize false test results and shall track and report to the commission its progress in minimizing false test results on or before March 31 of each year.

(6) The commission shall determine the criteria used for the measurement of vehicle emissions needed to comply with the clean screen program, which criteria shall include, but are not limited to, the pollutants measured, acceptable levels of the measured pollutants, and failure rates. Criteria adopted by the commission for the clean screen program shall meet environmental protection agency requirements.

(7) to (11) Repealed.

(12) Photographs of a vehicle taken by a remote sensing device in order to capture an image of a vehicle's license plate shall be limited to the rear of the vehicle. No attempts shall be made by a remote sensing device to photograph a vehicle's driver.

(13) Repealed.



§ 42-4-308. Inspection and readjustment stations - inspection-only facilities - fleet inspection stations - motor vehicle dealer test facilities - contractor - emissions inspectors - emissions mechanics - requirements

(1) (a) Applications for an inspection and readjustment station license, an inspection-only facility license, a fleet inspection station license, a motor vehicle dealer test facility license, an emissions inspector license, an enhanced inspection center license, or an emissions mechanic's license shall be made on forms prescribed by the executive director.

(b) No inspection and readjustment station license, inspection-only facility license, fleet inspection station license, motor vehicle dealer test facility license, or enhanced inspection center license shall be issued unless the executive director finds that the facilities of the applicant are of adequate size and properly equipped as provided in subsection (3) of this section, that a licensed inspector or emissions mechanic, whichever is applicable, is or will be available to make such inspection, and that the inspection and readjustment procedures will be properly followed based upon established performance criteria pursuant to section 42-4-306 (4)(c).

(2) No inspection or adjustments shall be made pursuant to the automobile inspection and readjustment program nor certification of emissions control issued unless the owner or operator of the inspection and readjustment station, inspection-only facility, fleet inspection station, motor vehicle dealer test facility, or enhanced inspection center at which such inspection is made or such adjustments or repairs are performed as required has been issued, and is then operating under, a valid inspection and readjustment station license, inspection-only facility license, fleet inspection station license, motor vehicle dealer test facility license, or a contract for an authorized enhanced inspection center and has one or more licensed emissions inspectors or emissions mechanics employed as required, one of whom shall have made the inspection for which said certification has been issued.

(3) No inspection and readjustment station license, inspection-only facility license, fleet inspection station license, motor vehicle dealer test facility license, or contractor's contract shall be issued or executed unless the station or contractor has proper equipment to meet licensing, facility, or contractor approval requirements. Such equipment shall include all test equipment approved by the commission to perform emissions inspections corresponding to the type of licensed or approved facility together with such auxiliary tools, equipment, and testing devices as are required by the commission by rule.

(4) (a) No emissions inspector license or emissions mechanic license shall be issued to any applicant unless said applicant has completed the required training, has demonstrated necessary skills and competence in the inspection of motor vehicles by passing the written certification test developed by the commission and administered by the department of public health and environment, and has demonstrated such skill and competence as a prerequisite to initial licensing by the department of revenue.

(b) The department of revenue shall monitor emissions inspector and emissions mechanic activities at inspection and readjustment stations, inspection-only facilities, fleet inspection stations, motor vehicle dealer test facilities, and enhanced inspection centers during periodic performance audits conducted as prescribed by section 42-4-305.

(c) An emissions inspector or emissions mechanic license may be revoked in accordance with section 42-4-305 if the licensee is not in compliance with the minimum performance criteria set forth by the commission or the department of revenue.

(d) Licenses shall be valid for two years.

(e) Emissions inspector and emissions mechanic license renewal shall be subject to the requirements set forth by the commission through rule and regulation.



§ 42-4-309. Vehicle fleet owners - motor vehicle dealers - authority to conduct inspections - fleet inspection stations - motor vehicle dealer test facilities - contracts with licensed inspection-only entities

(1) (a) Any person in whose name twenty or more motor vehicles, required to be inspected, are registered in this state or to whom said number of vehicles are leased for a period of not less than six continuous months and who operates a motor vehicle repair garage or shop adequately equipped and manned, as required by section 42-4-308 and the rules and regulations issued pursuant thereto, may be licensed to perform said inspections as a fleet inspection station. Said inspections shall be made by licensed emissions inspectors or emissions mechanics. Such stations shall be subject to all licensing regulations and supervision applicable to inspection and readjustment stations. Fleet inspection stations shall inspect fleet vehicles in accordance with applicable requirements pursuant to rules and regulations promulgated by the commission. No person licensed pursuant to this section may conduct emissions inspections on motor vehicles owned by employees of such person or the general public, but only on those vehicles owned or operated by the person subject to the fleet inspection requirements. Any such motor vehicles are not eligible for a certificate of emissions waiver and shall be inspected annually. The commission shall promulgate such rules as may be necessary to establish non-loaded mode static idle inspection procedures, standards, and criteria under this section.

(b) Each fleet operator licensed or operating within the enhanced program area who is also licensed to operate a fleet inspection station shall assure that a representative sample of one-half of one percent or one vehicle, whichever is greater, of such operator's vehicle fleet is inspected annually at an inspection-only facility or enhanced inspection center. An analysis of the data gathered from any such inspection shall be performed by the department of public health and environment and provided to the department of revenue to determine compliance by such fleet with the self-inspection requirements of this section. An inspection is not required prior to the sale of a motor vehicle with at least twelve months remaining before the vehicle's certification of emissions compliance expires if such certification was issued when the vehicle was new.

(2) (a) As an alternative to subsection (1) of this section, any person having twenty or more vehicles registered in this state that are required to be inspected pursuant to section 42-4-310 may contract for periodic inspection services with a contractor or an inspection-only facility. Such inspections shall be in compliance with non-fleet vehicle requirements as specified in this part 3 and shall be performed by an authorized or licensed emissions inspector who shall be subject to all requirements and oversight as applicable.

(b) Upon retail sale of any vehicle subject to fleet inspection to a party other than a fleet operator, such vehicle shall be inspected at an authorized enhanced inspection center, licensed inspection-only facility, or licensed inspection and readjustment station, as applicable. A certificate of emissions compliance shall be required as a condition of the retail sale of any such vehicle.

(3) (a) Any person licensed as a motor vehicle dealer pursuant to part 1 of article 6 of title 12 in whose name twenty or more motor vehicles are registered or inventoried or consigned for retail sale in this state that are required to be inspected shall comply with the requirements of section 42-4-310 for the issuance of a certificate of emissions compliance at the time of the retail sale of any such vehicle.

(b) Within the enhanced emissions program, motor vehicle dealers licensed pursuant to part 1 of article 6 of title 12 may contract for used motor vehicle inspection services by a licensed motor vehicle dealer test facility. Pursuant to rules of the commission, inspection procedures shall include a loaded mode transient dynamometer test cycle in combination with appropriate idle short tests pursuant to rules of the commission.

(c) 1981 and older model vehicles held in inventory and offered for retail sale by a used vehicle dealer may be inspected by a licensed inspection-only facility.

(d) Within the basic emissions program, any person licensed as a motor vehicle dealer pursuant to part 1 of article 6 of title 12 may be licensed to conduct inspections pursuant to subsections (1) and (2) of this section.

(4) Nothing in this section shall preclude a fleet or motor vehicle dealer test facility from participating in the basic or enhanced emissions program pursuant to this part 3 with the requirements of such program being determined by the county of residence or operation.

(5) (a) Motor vehicle dealers selling any vehicle to be registered in the enhanced program area shall comply with the enhanced program requirements.

(b) Motor vehicle dealers selling any vehicle to be registered in the basic program area shall comply with the basic program requirements.

(c) If used motor vehicles for sale have been inspected by a motor vehicle dealer test facility, the motor vehicle dealer shall comply with the standards and requirements established for motor vehicle dealer test facilities.

(6) (a) On and after June 1, 1996, a motor vehicle dealer or a used motor vehicle dealer licensed pursuant to part 1 of article 6 of title 12 that sells any vehicle subject to the enhanced emissions program may comply with sections 42-4-304 (3)(d) and 42-4-310 by providing the consumer of the vehicle a voucher purchased by the dealer from the contractor for the centralized enhanced emissions program, with or without charge to the consumer, up to the maximum amount charged for an emissions inspection at an enhanced inspection center. The voucher shall cover the cost of an emissions inspection of the vehicle at an enhanced inspection center and shall entitle the consumer to such an emissions inspection.

(b) If a vehicle inspected with a voucher as authorized in this paragraph (b) fails a test at an enhanced inspection center and is returned within three business days after its purchase, the dealer, at its option, shall repair the motor vehicle to pass the emissions test, pay the consumer to obtain such repairs to pass the emissions test from a third party, or repurchase the vehicle at the vehicle's purchase price. After such payment, repair, or repurchase, a dealer shall have no further liability to the consumer for compliance with the requirements of the enhanced emissions program.

(c) The voucher to be delivered at time of sale shall set forth the conditions described in paragraph (b) of this subsection (6) on a form prescribed by the department of revenue.

(7) A motor vehicle dealer shall have a motor vehicle inspected annually pursuant to section 42-4-310, but shall not be required to have such vehicle inspected more than once a year.



§ 42-4-310. Periodic emissions control inspection required

(1) (a) (I) Subject to subsection (4) of this section, a motor vehicle that is required to be registered in the program area shall not be sold, registered for the first time without a certification of emissions compliance, or reregistered unless such vehicle has passed a clean screen test or has a valid certification of emissions control as required by the appropriate county. The provisions of this subsection (1)(a) do not apply to motor vehicle transactions at wholesale between motor vehicle dealers licensed pursuant to part 1 of article 6 of title 12. An inspection is not required prior to the sale of a motor vehicle with at least twelve months remaining before the vehicle's certification of emissions compliance expires if such certification was issued when the vehicle was new.

(II) (A) If title to a roadworthy motor vehicle, as defined in section 42-6- 102 (15), for which a certification of emissions compliance or emissions waiver must be obtained pursuant to this paragraph (a) is being transferred to a new owner, the new owner may require at the time of sale that the prior owner provide said certification as required for the county of residence of the new owner.

(B) The new owner shall submit such certification to the department of revenue or an authorized agent thereof with application for registration of the motor vehicle.

(C) If such vehicle is being registered in the program area for the first time, the owner shall obtain any certification required for the county where registration is sought and shall submit such certification to the department of revenue or an authorized agent thereof with such owner's application for the registration of the motor vehicle. A motor vehicle being registered in the program area for the first time may be registered without an inspection or certification if the vehicle has not yet reached its fourth model year or a later model year established by the commission pursuant to section 42-4-306 (8)(b).

(D) Except for a motor vehicle that was registered as a collector's item before September 1, 2009, and meets the requirements of sections 42-12- 101 (2)(b) and 42-12- 404 (2), to be sold or transferred or to renew the registration, a 1976 or newer model motor vehicle registered as a collector's item under article 12 of this title must be inspected and have a certification of emissions control. The certification of emissions control is valid for sixty months.

(b) (I) (A) Repealed.

(B) New motor vehicles owned by the United States government or an agency thereof or by the state of Colorado or any agency or political subdivision thereof that would be registered in the program area shall be issued a certification of emissions compliance without inspection that shall expire on the anniversary of the day of the issuance of such certification when such vehicle has reached its fourth model year or a later model year established by the commission pursuant to section 42-4-306 (8)(b). Prior to the expiration of such certification such vehicle shall be inspected and a certification of emissions control shall be obtained therefor.

(C) Effective May 28, 1999, 1982 and newer model motor vehicles that are owned by the United States government or an agency thereof or by the state of Colorado or any agency or political subdivision thereof that would be registered in the program area shall be inspected every two years, and shall be issued a certification of emissions compliance that shall be valid for twenty-four months; except that vehicles owned or operated by any agency or political subdivision that is authorized and licensed pursuant to section 42-4-309 to inspect fleet vehicles shall be inspected annually.

(D) Effective May 28, 1999, 1981 and older model motor vehicles that are owned by the United States government or an agency thereof or by the state of Colorado or any agency or political subdivision thereof that would be registered in the program area shall be inspected once each year, and shall be issued a certification of emissions compliance that shall be valid for twelve months.

(E) Any vehicle subject to this subparagraph (I) that is suspected of having an emissions problem may undergo a voluntary inspection as provided in subparagraph (IV) of paragraph (c) of this subsection (1).

(II) (A) Motor vehicle dealers shall purchase verification of emissions test forms for the sum of twenty-five cents per form from the department or persons authorized by the department to make such sales to be used only on new motor vehicles. No refund or credit shall be allowed for any unused verification of emissions test forms. New motor vehicles required under this section to have a verification of emissions test form shall be issued a certification of emissions compliance without inspection, which shall expire on the anniversary of the day of the issuance of such certification when such vehicle has reached its fourth model year or a later model year established by the commission pursuant to section 42-4-306 (8)(b). Prior to the expiration of such certification such vehicle shall pass a clean screen test or be inspected and a certification of emissions control shall be obtained therefor.

(B) 1982 and newer model motor vehicles required pursuant to this section to have a certification of emissions control shall be inspected at the time of the sale or transfer of any such vehicle and, prior to registration renewal, shall be issued a certification of emissions control that shall be valid for twenty-four months except as provided under section 42-4-309. An inspection is not required prior to the sale of a motor vehicle with at least twelve months remaining before the vehicle's certification of emissions compliance expires if such certification was issued when the vehicle was new. This sub-subparagraph (B) does not apply to the sale of a motor vehicle that is inoperable or otherwise cannot be tested in accordance with regulations promulgated by the department of revenue if the seller of the motor vehicle provides a written notice to the purchaser pursuant to the requirements of subsection (4) of this section.

(C) 1981 and older model motor vehicles required pursuant to this section to have a certification of emissions control shall be inspected at the time of the sale or transfer of any such vehicle and, prior to registration renewal, shall be issued a certification of emissions control that shall be valid for twelve months. This sub-subparagraph (C) does not apply to the sale of a motor vehicle which is inoperable or otherwise cannot be tested in accordance with regulations promulgated by the department of revenue if the seller of the motor vehicle provides a written notice to the purchaser pursuant to the requirements of subsection (4) of this section.

(III) Upon registration or renewal of registration of a motor vehicle required to have a certification of emissions control, the department shall issue a tab identifying the vehicle as requiring certification of emissions control. The tab shall be displayed from the time of registration. The verification of emissions test shall also be displayed on the motor vehicle in a location prescribed by the department of revenue consistent with federal regulations.

(c) (I) Effective October 1, 1989, those motor vehicles owned by nonresidents who reside in either the basic or enhanced emissions program areas or by residents who reside outside the program area who are employed for at least ninety days in any twelve-month period in a program area or who are attending school in a program area, and are operated in either the basic or enhanced emissions program areas for at least ninety days, shall be inspected as required by this section and a valid certification of emissions compliance or emissions waiver shall be obtained as required for the county where said person is employed or attends school. Such nonresidents include, but are not limited to, all military personnel, temporarily assigned employees of business enterprises, and persons engaged in activities at the olympic training center.

(II) Any person owning or operating a business and any postsecondary educational institution located in a program area shall inform all persons employed by such business or attending classes at such institution that they are employed or attending classes in a program area and are required to comply with the provisions of subparagraph (I) of this paragraph (c).

(III) Vehicles that are registered in a program area and are being operated outside such area but within another program area shall comply with all program requirements of the area where such vehicles are being operated. Vehicles registered in a program area that are being temporarily operated outside the state at the time of registration or registration renewal may apply to the department of revenue for a temporary exemption from program requirements. Upon return to the program area, such vehicles must be in compliance with all requirements within fifteen days. A temporary exemption shall not be granted if the vehicle will be operated in an emissions testing area in another state unless proof of emissions from that area is submitted.

(IV) Nothing in this section shall be deemed to prevent or shall be interpreted so as to hinder the voluntary inspection of any motor vehicle in the enhanced emissions program. A certificate of emissions control issued under the provisions of the enhanced emissions program shall be acceptable as a demonstration of compliance within the basic program for vehicle registration purposes. In order to provide motorist protection, those vehicles voluntarily inspected and that fail said inspection but that are warrantable under manufacturers' emissions control warranties pursuant to section 207 (A) and (B) of the federal act shall comply with the emissions-related repair requirements of this part 3.

(V) Motor vehicles operated in the enhanced emissions program area, and required to be inspected pursuant to subparagraph (I) of this paragraph (c), shall comply with the inspection requirements of the enhanced emissions program area and are not required to comply with the inspection requirements of the basic emissions program area.

(d) (I) Repealed.

(II) (A) For the basic emissions program, effective January 1, 1994, for businesses which operate nineteen or fewer motor vehicles and for 1981 or older private motor vehicles required to be registered in the basic emissions program area, after any adjustments or repairs required pursuant to section 42-4-306, if total expenditures of at least seventy-five dollars have been made to bring the vehicle into compliance with applicable emissions standards and the vehicle still does not meet such standards, a certification of emissions waiver shall be issued for such vehicle.

(B) (Deleted by amendment, L. 2011, (SB 11-031), ch. 86, p. 246, § 11, effective August 10, 2011.)

(III) Repealed.

(IV) For the basic emissions program, effective January 1, 1994, for businesses that operate nineteen or fewer vehicles and for private motor vehicles only of a model year 1982 or later required to be registered in the basic emissions program area, after any adjustments or repairs required pursuant to section 42-4-306, if total expenditures of at least two hundred dollars have been made to bring the vehicle into compliance with the applicable emissions standards and the vehicle still does not meet such standards, a certification of emissions waiver shall be issued for such vehicle. For vehicles not older than two years or that have not more than twenty-four thousand miles, or such period of time and mileage as established for warranty protection by amendments to federal regulations, no emissions-related repair waivers shall be issued due to the provisions and enforcement of section 207 (A) and (B) of the federal act relating to emissions control systems components and performance warranties. Vehicles that are owned by the state of Colorado or any agency or political subdivision thereof are not eligible for emissions-related repair waivers under this subparagraph (IV).

(V) Repealed.

(VI) For the enhanced emissions program, effective January 1, 1995, for businesses that operate nineteen or fewer vehicles and for private motor vehicles only of a model year 1968 and later required to be registered in the enhanced emissions program area, after any adjustments or repairs required pursuant to section 42-4-306, if total expenditures of at least four hundred fifty dollars have been made to bring the vehicle into compliance with applicable emissions standards and the vehicle does not meet such standards, a certification of emissions waiver shall be issued for such vehicle except as prescribed in subparagraph (XII) of this paragraph (d) pertaining to vehicle warranty. The four-hundred-fifty-dollar minimum expenditure may be adjusted annually by an amount not to exceed the percentage, if any, by which the consumer price index for all urban consumers (CPIU) for the Denver-Boulder metropolitan statistical area for the preceding year differs from such index for 1989. Vehicles that are owned by the state of Colorado or any agency or political subdivision thereof are not eligible for emissions-related repair waivers under this subparagraph (VI).

(VII) Repealed.

(VIII) (A) For the enhanced emissions program except as provided in sub-subparagraph (B) of this subparagraph (VIII), for businesses that operate nineteen or fewer vehicles and for private motor vehicles only of a model year 1967 or earlier required to be registered in the enhanced emissions program area, after any adjustments or repairs required under section 42-4-306, if total expenditures of at least seventy-five dollars have been made to bring the vehicle into compliance with applicable emissions standards and the vehicle still does not meet the standards, a certification of emissions waiver shall be issued for the vehicle.

(B) This subparagraph (VIII) shall apply in Boulder county, effective July 1, 1995.

(IX) (A) For the enhanced emissions program except as provided in sub-subparagraph (B) of this subparagraph (IX) effective January 1, 1995, for vehicles subject to a transient, loaded mode dynamometer inspection procedure under the enhanced program as determined by the commission, a certificate of waiver may be issued by an authorized state representative, if after failing a retest, at which point the minimum repair cost limit of four hundred fifty dollars has not been met, a complete and documented physical and functional diagnosis of the vehicle performed at an emissions technical center indicates that no additional emissions-related repairs would be effective or needed.

(B) This subparagraph (IX) shall apply in Boulder county, effective July 1, 1995.

(X) Subject to the provisions of subparagraph (V) of this paragraph (d), a certificate of emissions control shall not be issued for vehicles in the program area exhibiting smoke or indications of tampering with or poor maintenance of emissions control systems including on-board diagnostic systems.

(XI) As used in this paragraph (d), "total expenditures" means those expenditures directly related to adjustment or repair of a motor vehicle to reduce exhaust or evaporative emissions to a level which complies with applicable emissions standards. The term does not include an inspection fee, or any costs of adjustment, repair, or replacement necessitated by the disconnection of, tampering with, or abuse of air pollution control equipment, improper fuel use, or visible smoke.

(XII) No certification of emissions waiver shall be issued for vehicles not older than two years or which have not more than twenty-four thousand miles, or are of such other age and mileage as established for warranty protection under the federal act in accordance with the provisions and enforcement of section 207 (A) and (B) of the federal act relating to emissions control component and systems performance warranties.

(2) (a) The emissions inspection required under this section shall include an analysis of tail pipe and evaporative emissions. After January 1, 1994, such inspection shall include an analysis of emissions control equipment including on-board diagnostic systems, chlorofluorocarbons, and visible smoke emissions for the basic emissions program area and the enhanced emissions program area and emissions testing that meets the performance standards set by federal requirements for the enhanced emissions program area by means of procedures specified by regulation of the commission to determine whether the motor vehicle qualifies for issuance of a certification of emissions compliance. For motor vehicles of the model year 1975 or later, not tested under a transient load on a dynamometer, said inspection shall also include a visual inspection of emissions control equipment pursuant to rules of the commission.

(b) and (c) Repealed.

(d) (I) In the basic emissions program area, effective January 1, 1994, in order to be issued a certificate of emissions waiver, appropriate adjustments and repairs must have been performed at a licensed inspection and readjustment station by a licensed emissions mechanic.

(II) In the enhanced emissions program area, effective January 1, 1995, in order to be issued a certificate of emissions waiver, appropriate adjustments and repairs must have been performed by a technician at a registered repair facility within the enhanced emissions program area.

(III) Adjustments and repairs performed by a registered repair facility and technician within the enhanced emissions program area shall be sufficient for compliance with the provisions of this paragraph (d) in the basic program area.

(3) (a) Effective July 1, 1993, any home rule city, city, town, or county shall, after holding a public hearing and receiving public comment and upon request by the governing body of such local government to the department of public health and environment and the department of revenue and after approval by the general assembly acting by bill pursuant to paragraph (e) of this subsection (3), be included in the program area established pursuant to sections 42-4- 301 to 42-4-316. When such a request is made, said departments and governing body shall agree to a start-up date for the program in such area, and, on or after such date, all motor vehicles, as defined in section 42-4-304 (18), which are registered in the area shall be inspected and required to comply with the provisions of sections 42-4- 301 to 42-4-316 and rules and regulations adopted pursuant thereto as if such area was included in the program area. Except as provided in paragraph (c) of this subsection (3), the department of public health and environment and the department of revenue, the executive director, and the commission shall perform all functions and exercise all powers related to the program in areas included in the program pursuant to this subsection (3) that they are otherwise required to perform under sections 42-4- 301 to 42-4-316.

(b) Effective July 1, 1993, notwithstanding the provisions of section 42-4-304 (20), a local government with jurisdiction over an area excluded from the program area pursuant to section 42-4-304 (20) may request inclusion in the program area, and the exclusion under section 42-4-304 (20) shall not apply to vehicles registered within such area.

(c) Effective July 1, 1993, the inclusion pursuant to paragraph (a) or (b) of this subsection (3) of any home rule city, city, town, or county in the program area shall not be submitted to the United States environmental protection agency as a revision to the state implementation plan or otherwise included in such plan. Any governing body which requests inclusion of an area pursuant to paragraph (a) or (b) of this subsection (3) in the program area may, after a minimum period of five years, request termination of the program in such area, and the program in such area shall be terminated thirty days after the receipt by the department of revenue of such a request.

(d) Effective January 1, 1994, except for those entities included within the program area pursuant to section 42-4-304 (20), for inclusion in the program area, any home rule city, city, town, or county shall have the basic emissions program test requirements and standards implemented as its emissions inspection program.

(e) Unless a home rule city, city, town, or county violates national ambient air quality standards as established by the environmental protection agency, the inclusion pursuant to paragraph (a) or (b) of this subsection (3) of any home rule city, city, town, or county in the program area shall be contingent upon approval by the general assembly acting by bill to include any such home rule city, city, town, or county in the program area.

(4) (a) The seller of a motor vehicle that is inoperable or otherwise cannot be tested in accordance with rules promulgated by the department of revenue or that is being sold pursuant to part 18 or part 21 of this article is not required to obtain a certification of emissions control prior to the sale of the vehicle if the seller provides a written notice to the purchaser prior to completion of the sale that clearly indicates the following:

(I) The vehicle does not currently comply with the emissions requirements for the program area;

(II) The seller does not warrant that the vehicle will comply with emissions requirements; and

(III) The purchaser is responsible for complying with emissions requirements prior to registering the vehicle in the emissions program area.

(b) The department shall prepare a form to comply with the provisions of paragraph (a) of this subsection (4) and shall make such form available to dealers and other persons who are selling motor vehicles which are inoperable or otherwise cannot be tested in accordance with regulations promulgated by the department of revenue.

(c) If a motor vehicle is exempted from the requirement for obtaining a certification of emissions control prior to sale pursuant to this subsection (4), the new owner of the motor vehicle is required to obtain a certification of emissions control for such motor vehicle before registering it in the program area.

(5) (a) Notwithstanding any other provision of this section, any eligible motor vehicle registered in a clean screen program county that complies with the requirements of the clean screen program under the provisions of sections 42-4-305 (12), 42-4-306 (23), and 42-4-307 (10.5)(a), by passing the requirements of such program and applicable rules shall be deemed to have complied with the inspection requirements of this section for the applicable emissions inspection cycle. For purposes of this subsection (5), "eligible motor vehicle" means a motor vehicle, including trucks, for model years 1978 and earlier having a gross vehicle weight rating of six thousand pounds or less and for model years 1979 and newer having a gross vehicle weight rating of eight thousand five hundred pounds or less.

(b) (I) If the commission does not specify a date for authorized agents in the basic emissions program area to begin collecting emissions inspection fees at the time of registration pursuant to section 42-3-304 (19)(a), or if the contractor determines that a motor vehicle required to be registered in the basic program area has complied with the inspection requirements pursuant to this subsection (5), a notice shall be sent to the owner of the vehicle identifying the owner of the vehicle, the license plate number, and other pertinent registration information, and stating that the vehicle has successfully complied with the applicable emission requirements. The notice must also include a notification that the registered owner of the vehicle may return the notice to the authorized agent with the payment as set forth on the notice to pay for the clean screen program. The receipt of the payment from the motor vehicle owner is notice that the motor vehicle has complied with the inspection requirements pursuant to this subsection (5).

(II) For vehicles with registration renewals coming due on or after the dates specified by the commission for authorized agents to collect emissions inspection fees at the time of registration, if the contractor determines that a motor vehicle required to be registered in the program area has complied with the inspection requirements pursuant to this subsection (5), the contractor shall send a notice to the department of revenue identifying the owner of the vehicle, the license plate number, and any other pertinent registration information, stating that the vehicle has successfully complied with the applicable emission requirements.

(c) The department shall, by contract with a private vendor or by rule, establish a procedure for a vehicle owner to obtain the necessary emissions-related documents for the registration and operation of a vehicle that has complied with the inspection requirements pursuant to this subsection (5).



§ 42-4-311. Operation of inspection and readjustment stations - inspection-only facilities - fleet inspection stations - motor vehicle dealer test facilities - enhanced inspection centers

(1) (a) No inspection and readjustment station license, inspection-only facility license, fleet inspection station license, motor vehicle dealer test facility license, or enhanced inspection center contract may be assigned or transferred or used at any other than the station, facility, or center therein designated, and every such license or authorization for an enhanced inspection center shall be posted in a conspicuous place at the facility designated.

(b) Beginning January 1, 1995, no emissions inspector license or authorization shall be assigned or transferred except to a licensed inspection-only facility, fleet inspection station, or enhanced inspection center.

(c) No emissions inspector or emissions mechanic license or authorization may be assigned or transferred, nor shall the inspection and adjustment be made by such emissions inspector or emissions mechanic except at a licensed inspection and readjustment station, inspection-only facility, fleet inspection station, or motor vehicle dealer test facility or authorized enhanced inspection center.

(2) A licensed inspection and readjustment station, inspection-only facility, fleet inspection station, motor vehicle dealer test facility, or authorized enhanced inspection center shall not issue a certification of emissions control to a motor vehicle except upon forms prescribed by the executive director. Such station, facility, or center shall not issue a certification of emissions compliance or emission waiver unless the licensed or authorized emissions inspector or emissions mechanic performing the inspection determines that:

(a) The exhaust gas and, if applicable, evaporative emissions from the motor vehicle comply with the applicable emissions standards and there is no evidence of emissions system tampering nor visible smoke, in which case a certification of emissions compliance shall be issued;

(b) The exhaust gas and, if applicable, evaporative emissions from the motor vehicle do not comply with the applicable emissions standards after the adjustments and repairs required by section 42-4-306 have been performed and there is no evidence of emissions system tampering or visible smoke, in which case a certification of emissions waiver shall be issued. A fleet emission inspector shall not issue a certification of emissions waiver within the enhanced program area.

(3) (a) (I) A verification of emissions test shall be issued to a motor vehicle by a licensed inspection and readjustment station, inspection-only facility, fleet inspection station, or motor vehicle dealer test facility or authorized enhanced inspection center at the time such vehicle is issued a certification of emissions control.

(II) Except as required by section 42-12- 404, no verification of emissions test is required to be issued to or required for any motor vehicle that is registered as a collector's item under section 42-12- 401.

(III) (A) Repealed.

(B) Commencing July 1, 2001, every inspection and readjustment station, fleet inspection station, and inspection-only facility shall monthly transmit to the department the sum of twenty-five cents per motor vehicle inspection performed by such entity pursuant to this part 3 if the motor vehicle passes such inspection or is granted a waiver. No refund or credit shall be allowed for any unused verification of emissions test forms.

(C) The contractor shall monthly transmit to the department the sum of twenty-five cents per motor vehicle inspection performed by the contractor pursuant to this part 3 if the motor vehicle passes such inspection or is granted a waiver. No refund or credit shall be allowed for any unused verification of emissions test forms.

(b) The moneys collected by the department from the sale of verification forms shall be transmitted to the state treasurer, who shall credit such moneys to the AIR account, which account is created within the highway users tax fund. Moneys from the AIR account, upon appropriation by the general assembly, shall be expended only to pay the costs of administration and enforcement of the automobile inspection and readjustment program by the department and the department of public health and environment.

(4) (a) (I) A licensed inspection and readjustment station, inspection-only facility, or motor vehicle dealer test facility shall charge a fee not to exceed fifteen dollars for the inspection of vehicles, model year 1981 and older, at facilities licensed or authorized within either the basic or enhanced emissions program; except that for 1982 model and newer vehicles a test facility may charge a fee not to exceed twenty-five dollars.

(II) In no case shall any such fee exceed the maximum fee established by and posted by the station or facility pursuant to section 42-4-305 (5) for the inspection of any motor vehicle required to be inspected under section 42-4-310.

(b) A licensed emissions inspection and readjustment station shall charge a fee for performing the adjustments or repairs required for issuance of a certification of emissions waiver not to exceed the maximum charge established in section 42-4-310 and posted by the station pursuant to section 42-4-305.

(5) The fee charged in paragraph (a) of subsection (4) or subsection (6) of this section will be charged to all nonresident vehicle owners subject to the inspection requirement of section 42-4-310 and depending on the county of operation.

(6) (a) The fee charged for enhanced emissions inspections performed within the enhanced emissions program area on 1982 and later motor vehicles shall not be any greater than that determined by the contract and in no case greater than twenty-five dollars. The fee charged for clean screen inspections performed on vehicles registered in the basic area shall not be any greater than that determined by the contract and in no case greater than fifteen dollars. Such fee shall not exceed the maximum fee required to be posted by the enhanced inspection center pursuant to section 42-4-305 for the inspection of any motor vehicle required to be inspected under section 42-4-310.

(b) During the two-year renewal of the contract entered into pursuant to section 42-4-307 (10), the commission shall hold a hearing to determine the maximum fee that may be charged pursuant to the contract for inspections during any subsequent renewal term. The maximum fee must be based on estimated actual operating costs during the life of the contract, determined pursuant to the proceeding, plus a percentage to be determined by the commission, not to exceed ten percent and not to exceed twenty-five dollars.

(c) Repealed.

(7) At least one free reinspection shall be provided for those vehicles initially failed at the inspection and readjustment station, inspection-only facility, or enhanced inspection center which conducted the initial inspection, within ten calendar days of such initial inspection.



§ 42-4-312. Improper representation as emissions inspection and readjustment station - inspection-only facility - fleet inspection station - motor vehicle dealer test facility - enhanced inspection center

(1) No person shall in any manner represent any place as an inspection and readjustment station, inspection-only facility, fleet inspection station, motor vehicle dealer test facility, or enhanced inspection center or shall claim to be a licensed emissions inspector or licensed emissions mechanic unless such station, facility, center, or person has been issued and operates under a valid license issued by the department or contract with the state. If the license or contract is cancelled, suspended, or revoked, all evidence designating the station, facility, or center as a licensed inspection and readjustment station, inspection-only facility, fleet inspection station, or motor vehicle dealer test facility or authorized enhanced inspection center and indicative of licensed status of the station, facility, or center or emissions inspector or emissions mechanic shall be removed within five days after receipt of notice of such action.

(2) (a) The department shall have authority to suspend or revoke the inspection and readjustment station license, inspection-only facility license, fleet inspection license, or motor vehicle dealer test facility license or to seek termination of the contractor's contract and require surrender of said license and unused certification of emissions control forms and verification of emissions test forms held by such licensee or contractor when such station, facility, or center is not equipped as required, when such station, facility, or center is not operating from a location for which the license or contract was issued, when the approved location has been altered so that it will no longer qualify as a licensed station or facility or authorized center, or when inspections, repairs, or adjustments are not being made in accordance with applicable laws and the rules and regulations of the department or commission.

(b) The department shall also have authority to suspend or revoke the license of an emissions inspector or emissions mechanic and require surrender of said license when it determines that said inspector or mechanic is not qualified to perform the inspections, repairs, or adjustments or when inspections, repairs, or adjustments are not being made in accordance with applicable laws and the rules and regulations of the department or the commission.

(3) In addition to any other grounds for revocation or suspension, authority to suspend and revoke inspection and readjustment station licenses, inspection-only facility licenses, fleet inspection station licenses, motor vehicle dealer test facility licenses, or enhanced inspection center contracts, or to seek termination of a contractor's contract or an emissions inspector's or emissions mechanic's license and to require surrender of said licenses and unused certification of inspection forms and records of said station shall also exist upon a showing that:

(a) A vehicle which had been inspected and issued a certification of emissions compliance by said station, facility, or center or by said inspector or mechanic was in such condition that it did not, at the time of such inspection, comply with the law or the rules and regulations for issuance of such a certification; or

(b) An inspection and readjustment station, or emissions mechanic has demonstrated a pattern of issuing certifications of emissions waivers to vehicles which, at the time of issuance of such certifications, did not comply with the law or the rules and regulations for issuance of such certifications.

(4) Upon suspending the license of an inspection and readjustment station, inspection-only facility, fleet inspection station, or motor vehicle dealer test facility or an enhanced inspection center contract or of an emissions inspector or emissions mechanic as authorized in this section, the executive director shall immediately notify the licensee or contractor in writing and, upon request therefor, shall grant the licensee or contractor a hearing within thirty days after receipt of such request, such hearing to be held in the county wherein the licensee or contractor resides, unless the executive director and the licensee or contractor agree that such hearing may be held in some other county. The executive director may request a hearing officer to act in the executive director's behalf. Upon such hearing, the executive director or the hearing officer may administer oaths and may issue subpoenas for the attendance of witnesses and the production of relevant books, records, and papers. Upon such hearing, the order of suspension or revocation may be rescinded, or, for good cause shown, the suspension may be extended for such period of time as the hearing person or body may determine, not exceeding one year, or the revocation order may be affirmed or reversed. The licensee shall not perform under the license pending the hearing and decision.

(5) Upon the final cancellation or termination of a contractor's contract, the executive director shall invoke the provisions of such contract to continue service until a new contract can be secured with qualified persons as supervised by the department of revenue.



§ 42-4-313. Penalties

(1) (a) No person shall make, issue, or knowingly use any imitation or deceptively similar or counterfeit certification of emissions control form.

(b) No person shall possess a certification of emissions control if such person knows the same is fictitious, or was issued for another motor vehicle, or was issued without an emissions inspection having been made when required.

(c) Any person who violates any provision of this subsection (1) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.

(2) (a) No emissions inspector or emissions mechanic shall issue a certification of emissions control for a motor vehicle which does not qualify for the certification or verification issued.

(b) Any emissions inspector or emissions mechanic who issues a certification of emissions control in violation of paragraph (a) of this subsection (2) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.

(3) (a) No person shall operate a motor vehicle registered or required to be registered in this state, nor shall any person allow such a motor vehicle to be parked on public property or on private property available for public use, without such vehicle having passed any necessary emissions test. The owner of any motor vehicle that is in violation of this paragraph (a) shall be responsible for payment of any penalty imposed under this section unless such owner proves that the motor vehicle was in the possession of another person without the owner's permission at the time of the violation.

(b) (Deleted by amendment, L. 2001, p. 1025, § 11, effective June 5, 2001.)

(c) Any vehicle owner who violates any provision of this section is guilty of a misdemeanor traffic offense and, upon conviction thereof, shall be punished by a fine of fifty dollars payable within thirty days after conviction.

(d) Any nonowner driver who violates any provision of this section is guilty of a misdemeanor traffic offense and, upon conviction thereof, shall be punished by a fine of fifteen dollars, payable within thirty days after conviction.

(e) The owner or driver may, in lieu of appearance, submit to the court of competent jurisdiction, within thirty days after the issuance of the notice and summons, the certification or proof of mailing specified in this subsection (3).

(f) Any fine collected pursuant to the provisions of this subsection (3) shall be retained by the jurisdiction in whose name such penalty was assessed.

(g) Nothing in this section shall be construed to limit the authority of any municipality, city, county, or city and county to adopt and enforce an ordinance or resolution pertaining to the enforcement of emissions control inspection requirements.

(h) to (j) Repealed.

(4) (a) For the emissions program, a contractor who is awarded a contract to perform emissions inspections within the emissions program area shall be held accountable to the department of public health and environment and the department of revenue. Any such contractor shall be subject to civil penalties in accordance with this section or article 7 of title 25, C.R.S., as appropriate, for any violation of applicable laws or rules and regulations of the department of revenue or the commission.

(b) (I) Pursuant to the provisions of article 4 of title 24, C.R.S., the executive director may suspend for a period not less than six months the license of any operator or employee operating an inspection-only facility, fleet inspection station, or motor vehicle dealer test facility or may impose an administrative fine pursuant to subparagraph (II) of this paragraph (b), or may both suspend a license and impose a fine, if any such operator or employee, inspection-only facility, fleet inspection station, or motor vehicle dealer test facility engages in any of the following:

(A) Intentionally passing a failing vehicle;

(B) Performing any test by an unlicensed inspector;

(C) Performing a test on falsified test equipment;

(D) Failing a passing vehicle;

(E) Flagrantly misusing control documents; or

(F) Engaging in a pattern of noncompliance with any regulations of the department of revenue or the commission.

(II) The contract for operation of enhanced inspection centers shall specify administrative fines to be imposed for the violations enumerated in subparagraph (I) of this paragraph (b).

(c) Pursuant to the provisions of article 4 of title 24, C.R.S., the executive director shall impose administrative fines in amounts set by the executive director of not less than twenty-five dollars and not more than one thousand dollars against any operator or employee operating an inspection and readjustment station, an inspection-only facility, or a motor vehicle dealer test facility, or any contractor operating an enhanced inspection center or clean screen contractor that engages in two or more incidents per person, station, facility, or center, of any of the following:

(I) Test data entry violations;

(II) Test sequence violations;

(III) Emission retest procedural violations;

(IV) Vehicle emissions tag replacement test procedural violations;

(V) Performing any emissions test on noncertified equipment;

(VI) Wait-time and lane availability violations;

(VII) Physical emissions test examination violations;

(VIII) Knowingly passing failing vehicles; or

(IX) Knowingly failing passing vehicles.



§ 42-4-314. Automobile emissions control systems - tampering - operation of vehicle

(1) No person shall knowingly disconnect, deactivate, or otherwise render inoperable any air pollution control system which has been installed by the manufacturer of any automobile of a model year of 1968 or later, except to repair or replace a part or all of the system.

(2) No person shall operate on any highway in this state any automobile described in subsection (1) of this section knowing that any air pollution control system installed on such automobile has been disconnected, deactivated, or otherwise rendered inoperable.

(3) (a) A person who violates subsection (1) or (2) of this section commits a class A traffic infraction and shall be fined thirty-five dollars pursuant to section 42-4-1701 (4)(a)(I)(N). The department shall not assess any points under section 42-2-127 for a conviction pursuant to subsection (1) or (2) of this section.

(b) A person who violates subsection (6) of this section commits a class A traffic infraction and shall be fined one hundred dollars pursuant to section 42-4-1701 (4)(a)(I)(N). The department shall not assess any points under section 42-2-127 for a conviction pursuant to subsection (6) of this section.

(4) The air quality control commission may adopt rules and regulations pursuant to sections 25-7-109 and 25-7-110, C.R.S., which permit or allow for the alteration, modification, or disconnection of manufacturer-installed air pollution control systems or manufacturer tuning specifications on motor vehicles for the purpose of controlling vehicle emissions. Nothing in this section shall prohibit the alteration or the conversion of a motor vehicle to operate on a gaseous fuel, if the resultant emissions are at levels complying with state and federal standards for that model year of motor vehicle.

(5) Nothing in this section shall be construed to prevent the adjustment or modification of motor vehicles to reduce vehicle emissions pursuant to section 215 of the federal "Clean Air Act", as amended, 42 U.S.C. sec. 7549.

(6) (a) Nuisance exhibition of motor vehicle exhaust - prohibition. A person shall not engage in a nuisance exhibition of motor vehicle exhaust, which is the knowing release of soot, smoke, or other particulate emissions from a motor vehicle with a gross vehicle weight rating of fourteen thousand pounds or less into the air and onto roadways, other motor vehicles, bicyclists, or pedestrians, in a manner that obstructs or obscures another person's view of the roadway, other users of the roadway, or a traffic control device or otherwise creates a hazard to a driver, bicyclist, or pedestrian.

(b) The prohibition set forth in subsection (6)(a) of this section does not apply to:

(I) A commercial vehicle, as defined in section 42-1- 102 (17.5);

(II) A common carrier, as defined in section 40-1- 102 (3)(a)(I);

(III) A motor carrier, as defined in section 40-10.1- 101 (10);

(IV) A motor carrier of passengers, permitted pursuant to section 40-10.1- 302;

(V) A motor carrier of towed motor vehicles, permitted pursuant to section 40-10.1- 401;

(VI) A motor carrier of household goods, permitted pursuant to section 40-10.1- 502;

(VII) A motor vehicle used for agricultural purposes; or

(VIII) Any other vehicle used for commercial activities.



§ 42-4-315. Warranties

No provision of sections 42-4- 301 to 42-4-316 shall be deemed to prevent, or interpreted so as to hinder, the enforcement of any applicable motor vehicle part or emissions control systems performance warranty.



§ 42-4-316. AIR program - demonstration of compliance with ambient air quality standards and transportation conformity

(1) If the commission and the lead air quality planning agency of any portion of the program area agree that it has been demonstrated that any portion of the program meets ambient air quality standards and transportation conformity requirements, in compliance with federal acts, the commission may specify that the AIR program will no longer apply in that portion of the program area.

(2) The legislative audit committee shall cause to be conducted performance audits of the program, including the clean screen program. The audits must be completed not later than January 1, 2018, and January 1 of each fifth year thereafter. Upon completion of the audit report, the legislative audit committee shall hold a public hearing to review the report.

(3) (a) (Deleted by amendment, L. 2001, p. 1022, § 9, effective June 5, 2001.)

(b) In such audits, the determination as to whether an ongoing public need for the program has been demonstrated shall take into consideration the following factors, among others:

(I) The demonstrable effect on ambient air quality of the program;

(II) The cost to the public of the program;

(III) The cost-effectiveness of the program relative to other air pollution control programs;

(IV) The need, if any, for further reduction of air pollution caused by mobile sources to attain or maintain compliance with national ambient air quality standards;

(V) The application of the program to assure compliance with legally required warranties covering air pollution control equipment.



§ 42-4-316.5. Termination of vehicle emissions testing program

The commission shall have the authority to eliminate all requirements for regularly scheduled basic or enhanced emissions inspections of motor vehicles if the commission finds that this action does not violate federal air quality standards.






Part 4 - Diesel Inspection Program

§ 42-4-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Certification of emissions control" means one of the following certifications, issued to the owner of a diesel vehicle which is subject to the diesel inspection program in order to indicate the status of inspection requirement compliance of such vehicle:

(a) "Certification of diesel smoke opacity compliance" is a document which indicates that the smoke emissions from the vehicle comply with applicable smoke opacity limits at the time of inspection or after required adjustments or repairs;

(b) "Certification of diesel smoke opacity waiver" is a document which indicates that the smoke emissions from the vehicle does not comply with the applicable smoke opacity limits after inspection, adjustment, and emissions related repairs.

(2) "Commission" means the air quality control commission.

(3) "Diesel emissions inspection station" means a facility which meets the requirements established by the commission, is licensed by the executive director, and is so equipped as to enable a diesel vehicle emissions-opacity inspection to be performed.

(4) "Diesel emissions inspector" means a person possessing a valid license to perform diesel emissions-opacity inspections in compliance with the requirements of the commission.

(5) "Diesel powered motor vehicle" or "diesel vehicle" as applicable to opacity inspections, includes only a motor vehicle with four wheels or more on the ground, powered by an internal combustion, compression ignition, diesel fueled engine, and also includes any motor vehicle having a personal property classification of A, B, or C, pursuant to section 42-3- 106, as specified on its vehicle registration, and for which registration in this state is required for operation on the public roads and highways. "Diesel vehicle" does not include: Vehicles registered under section 42-12- 301; vehicles taxed under section 42-3-306 (4); or off-the-road diesel powered vehicles or heavy construction equipment.

(6) "Executive director" means the executive director of the department of revenue or the executive director's designee.

(6.3) "Heavy-duty diesel vehicle" means a vehicle that is greater than fourteen thousand pounds gross vehicle weight rating.

(6.7) "Light-duty diesel vehicle" means a vehicle that is less than or equal to fourteen thousand pounds gross vehicle weight rating.

(7) "Opacity meter" means an optical instrument that is designed to measure the opacity of diesel exhaust gases.

(8) "Program area" means the counties of Adams, Arapahoe, Boulder, Douglas, El Paso, Jefferson, Larimer, and Weld, and the cities and counties of Broomfield and Denver, excluding the following areas:

(a) That portion of Adams county which is east of Kiowa creek (Range 62 West, Townships 1, 2, and 3 South) between the Adams-Arapahoe county line and the Adams-Weld county line;

(b) That portion of Arapahoe county which is east of Kiowa creek (Range 62 West, Townships 4 and 5 South) between the Arapahoe-Elbert county line and the Arapahoe-Adams county line;

(c) That portion of El Paso county which is east of the following boundary, defined on a south-to-north axis: From the El Paso-Pueblo county line north (upstream) along Chico creek (Ranges 63 and 64 West, Township 17 South) to Hanover road, then east along Hanover road (El Paso county route 422) to Peyton highway, then north along Peyton highway (El Paso county route 463) to Falcon highway, then west on Falcon highway (El Paso county route 405) to Peyton highway, then north on Peyton highway (El Paso county route 405) to Judge Orr road, then west on Judge Orr road (El Paso county route 108) to Elbert road, then north on Elbert road (El Paso county route 91) to the El Paso-Elbert county line;

(d) That portion of Larimer county which is west of the boundary defined on a north-to-south axis by Range 71 West and that portion which is north of the boundary defined on an east-to-west axis by Township 10 North;

(e) That portion of Weld county which is outside the corporate boundaries of Greeley, Evans, La Salle, and Garden City and, in addition, is outside the following boundary: Beginning at the point of intersection of the west boundary line of section 21, township six north, range sixty-six west and state highway 392, east along state highway 392 to the point of intersection with Weld county road 37; then south along Weld county road 37 to the point of intersection with Weld county road 64; then east along Weld county road 64 to the point of intersection with Weld county road 43; then south along Weld county road 43 to the point of intersection with Weld county road 62; then east along Weld county road 62 to the point of intersection with Weld county road 49; then south along Weld county road 49 to the point of intersection with the south boundary line of section 13, township five north, range sixty-five west; then west along the south boundary line of section 13, township five north, range sixty-five west, section 14, township five north, range sixty-five west, and section 15, township five north, range sixty-five west; then, from the southwest corner of section 15, township five west, range sixty-five west, south along the east boundary line of section 21, township five north, range sixty-five west, and section 28, township five north, range sixty-five west; then west along the south boundary line of section 28, township five north, range sixty-five west; then south along the east boundary line of section 32, township five north, range sixty-five west, and section 5, township four north, range sixty-five west; then west along the south boundary line of section 5, township four north, range sixty-five west, section 6, township four north, range sixty-five west, and section 1, township four north, range sixty-six west; then north along the west boundary line of section 1, township four north, range sixty-six west, and section 36, township five north, range sixty-six west; then, from the point of intersection of the west boundary line of section 36, township five north, range sixty-six west and Weld county road 52, west along Weld county road 52 to the point of intersection with Weld county road 27; then north along Weld county road 27 to the point of intersection with the south boundary line of section 18, township five north, range sixty-six west; then west along the south boundary line of section 18, township five north, range sixty-six west, section 13, township five north, range sixty-seven west, and section 14, township five north, range sixty-seven west; then north along the west boundary line of section 14, township five north, range sixty-seven west, section 11, township five north, range sixty-seven west, and section 2, township five north, range sixty-seven west; then east along the north boundary line of section 2, township five north, range sixty-seven west, section 1, township five north, range sixty-seven west, section 6, township five north, range sixty-six west, and section 5, township five north, range sixty-six west; then, from the northeast corner of section 5, township five north, range sixty-six west, north along the west boundary line of section 33, township six north, range sixty-six west, section 28, township six north, range sixty-six west, and section 21, township six north, range sixty-six west, to the point of beginning.

(9) "Smoke limit" means the maximum amount of allowable smoke opacity level as established by the commission.



§ 42-4-402. Administration of inspection program

The department shall have responsibility for administering the diesel inspection program in accordance with the authority exercised by the executive director under the provisions of this part 4.



§ 42-4-403. Powers and duties of the commission

(1) The commission shall be responsible for the adoption of rules and regulations which are necessary to implement the diesel inspection program including:

(a) Regulations governing procedures for:

(I) Testing and licensing of diesel emissions inspectors;

(II) Licensure of diesel emission inspection stations;

(III) Standards and specifications for the approval, operation, calibration, and certification of exhaust smoke opacity meters;

(IV) Proper performance of diesel opacity inspections and emissions system control inspections;

(b) Issuance of the following types of certifications of emissions control by licensed diesel emission inspectors:

(I) A certification of diesel smoke opacity compliance if, at the time of inspection, the smoke opacity from a diesel vehicle is in compliance with the applicable smoke opacity limits;

(II) A certification of diesel smoke opacity waiver if, at the time of inspection, the smoke opacity from a diesel vehicle does not comply with the applicable smoke opacity limits but such vehicle is adjusted or repaired to specifications as provided by regulation of the commission;

(III) A temporary certification of diesel smoke opacity compliance for diesel vehicles required to be repaired, if such repairs are delayed due to the unavailability of needed parts. The results of the initial smoke opacity test and final test shall be given to the owner of the diesel vehicle and reported to the department of public health and environment.

(2) (a) The commission shall promulgate and from time to time revise regulations on inspection procedures and smoke opacity limits when such procedures and limits have been proven cost-effective and air pollution control-effective on the basis of best available scientific research.

(b) Smoke limits shall not require unreasonable levels of emissions performance for a properly operated and maintained diesel vehicle of a given model year and technology, and such smoke limits shall be no less than twenty percent for five seconds minimum.

(c) The commission may also develop peak smoke opacity limits, but such limits shall not be less than forty percent for less than one second.

(d) Notwithstanding any other provisions of this subsection (2), for inspections conducted between January 1, 1990, and December 31, 1990, the smoke opacity limits shall be forty percent for five seconds minimum, and no diesel vehicle shall fail the smoke opacity inspection for peak limits.

(3) (a) The commission shall annually evaluate the diesel inspection program to determine but not limit the number of diesel vehicles which fail to meet the applicable smoke opacity limits after adjustments and repairs.

(b) If the commission finds that a significant number of diesel vehicles do not meet the applicable smoke opacity limits after adjustments or repairs are made, the commission shall develop recommendations designed to improve the air pollution control-effectiveness of the diesel inspection program in a cost-effective manner and shall submit such recommendations to the general assembly.

(4) In addition to any other authority granted under this section, the commission shall adopt regulations requiring each licensed diesel emissions inspection station to post, at the station, in a clearly legible manner and in a conspicuous place, the fee which shall be charged for performing a diesel emission-opacity inspection.

(5) The commission may exempt diesel vehicles of any make, model, or model year from the provisions of the diesel inspection program when inspection would be inappropriate for such vehicles. The exemption may include diesel vehicles which are required to be registered and inspected January, 1990.

(6) (a) Notwithstanding any other provisions to the contrary, the commission shall not have authority to adopt emission standards or implement an inspection and maintenance program that would result in emission requirements or an in-use testing or compliance demonstration that would be more stringent than the emission standards and test procedures adopted by the United States environmental protection agency for the corresponding model year and class of vehicle or engine.

(b) The commission shall determine by accepted scientific analysis that any emission standards and in-use test procedures it may adopt shall be designed so that any engine or vehicle which would pass the appropriate federal certification test shall also pass the inspection and maintenance test adopted by the commission for that engine or vehicle.



§ 42-4-404. Powers and duties of the executive director of the department of public health and environment

(1) (a) The executive director of the department of public health and environment, referred to in this section as the "executive director", shall develop a program for the training, testing, and retesting of diesel emissions inspectors, which program may be funded by tuition charged to the participants.

(b) Those persons who successfully complete the testing set forth in paragraph (a) of this subsection (1) shall be recommended to the department of revenue for licensure.

(2) The executive director shall instruct the department of revenue to issue a license as a diesel inspection station to one or more parties with either new or existing diesel emissions inspection facilities. Such instruction shall be based on, among other factors:

(a) Any requirements for licensure set by the commission by rule and regulation pursuant to section 42-4- 403;

(b) The requirements set forth in section 42-4- 407;

(c) The geographical coverage which would result for licensing the station.

(d) Repealed.

(3) (a) The executive director shall continuously evaluate the diesel emissions inspection program. Such evaluation shall be based on continuing research conducted by the department of public health and environment and other engineering data and shall include assessments of the cost-effectiveness and air pollution control effectiveness of the program.

(b) The executive director shall submit such evaluation and any recommendations for program changes to the general assembly by December 1 of each year, in order that the general assembly may annually review the diesel emissions inspection program.

(4) The executive director shall implement an ongoing project designed to inform the public concerning the operation of the diesel emissions inspection program and the benefits to be derived from such program. The executive director shall also prepare a handbook which shall explain the diesel emissions inspection program, the owner's or operator's responsibilities under the program, the licensure of stations and inspectors, and any other aspects of the program which the executive director determines would be beneficial to the public. In addition to the distribution of such handbook, the executive director shall actively seek the assistance of the electronic and print media in communicating information to the public on the operation of the inspection program and shall utilize any other means of disseminating such information which may be likely to effectuate the purpose of such program.

(5) The executive director may establish and operate technical or administrative centers, if necessary, for the proper administration of the diesel inspection program or may utilize existing centers established for the AIR program pursuant to section 42-4-307.

(6) Repealed.



§ 42-4-405. Powers and duties of executive director

(1) The executive director is authorized to issue, deny, cancel, suspend, or revoke licensure for, and shall furnish instructions and all necessary forms to, diesel emissions inspection stations and inspectors. Fees for such licenses shall be established by regulations promulgated by the executive director.

(2) The executive director shall supervise the activities of licensed diesel emissions inspection stations and inspectors and shall cause inspections to be made of such stations and records and such inspectors for compliance with licensure requirements. The accuracy of a licensed station's smoke opacity meters shall be inspected not less than once every sixty days.

(3) The executive director shall require the surrender of any license which has been issued upon the cancellation, suspension, or revocation of the license for a violation of any of the provisions or of any of the regulations of the diesel emissions inspection program established pursuant to this part 4.

(4) The executive director shall adopt regulations for the administration and operation of diesel emissions inspection stations and for the issuance, identification, and use of certifications of emissions control and shall adopt such rules and regulations as may be necessary to improve the effectiveness of the diesel emissions inspection program.

(5) (a) On and after January 1, 1991, the executive director shall hold hearings annually concerning the maximum inspection fee in order to ascertain whether such fee provides fair compensation for performing diesel emission-opacity inspections and represents an equitable charge to the consumer for such inspection.

(b) Repealed.



§ 42-4-406. Requirement of certification of emissions control for registration - testing for diesel smoke opacity compliance

(1) (a) A diesel vehicle in the program area that is registered or required to be registered pursuant to article 3 of this title, routinely operates in the program area, or is principally operated from a terminal, maintenance facility, branch, or division located within the program area shall not be sold, registered for the first time, or reregistered unless such vehicle has been issued a certification of emissions control within:

(I) The past twelve months if the motor vehicle is a heavy-duty diesel vehicle that is over ten model years old;

(II) The last twenty-four months if the motor vehicle is a heavy-duty diesel vehicle that is ten model years old or newer;

(III) The last twelve months if the motor vehicle is a light-duty diesel vehicle that is at least ten model years old or that is model year 2003 or older; or

(IV) The last twenty-four months if the motor vehicle is a light-duty diesel vehicle that is ten model years old or newer and that is model year 2004 or newer.

(b) (I) A certification of emissions control shall be issued to any diesel vehicle that has been inspected and tested pursuant to subsection (2) of this section for diesel smoke opacity compliance and was found at such time to be within the smoke opacity limits established by the commission.

(II) Notwithstanding subparagraph (I) of this paragraph (b), new diesel vehicles, required under this section to have a certification of emissions control, shall be issued a certification of emissions compliance without inspection or testing. Prior to the expiration of the certification, the owner shall have the vehicle inspected and shall obtain a certification of emissions control for diesel smoke opacity compliance. The certificate shall expire on the earliest to occur of the following:

(A) The anniversary of the day of the issuance of the certification when the vehicle has reached its fourth model year if it is a light-duty diesel vehicle;

(B) The anniversary of the day of the issuance of the certification when the vehicle has reached its fourth model year if it is a heavy-duty diesel vehicle;

(C) The anniversary of the day of the issuance of the certification when the vehicle has reached its sixth model year if the vehicle has a gross vehicle weight rating of twenty-six thousand pounds or more and it is of a model year of 2014 or newer; or

(D) On the date of the transfer of ownership if the date is within twelve months before the certification would expire under sub-subparagraph (A), (B), or (C) of this subparagraph (II), unless the transfer of ownership is a transfer from the lessor to the lessee.

(2) (a) On or after January 1, 1990, all heavy duty diesel vehicles in the program area not subject to the provisions of section 42-4- 414, with fleets of nine or more, shall be required to be tested for diesel smoke opacity compliance at a licensed diesel inspection station by submitting to loaded mode opacity testing utilizing dynamometers or on-road tests as prescribed by the commission.

(b) Light-duty diesel vehicles in the program area shall be required to be tested for diesel smoke opacity compliance at a licensed diesel inspection station by submitting to loaded mode opacity testing utilizing dynamometers.



§ 42-4-407. Requirements for a diesel emission-opacity inspection - licensure as diesel emissions inspection station - licensure as emissions inspector

(1) Unless a diesel emissions inspector performs an inspection at a licensed diesel inspection station or self-certification fleet station, as described in section 42-4- 414, a diesel emission-opacity inspection shall not be performed and a certification of diesel emissions control shall not be issued; except that a certification of diesel emissions control may be issued for a heavy-duty fleet vehicle maintained in compliance with any rules the commission promulgates under section 42-4- 414 (2)(b.5).

(2) No station shall be licensed as a diesel emissions inspection station unless the executive director finds that:

(a) The facilities of the station are of adequate size and the station is properly equipped. Such equipment shall include:

(I) A smoke opacity meter which may be owned or leased and which has been approved as being in good working order by the executive director and has been registered with the department of public health and environment;

(II) Any other equipment or testing devices which are required by rule or regulation of the commission;

(b) The owner or operator of the station has one or more licensed diesel emission inspectors employed or under contract and such inspectors are responsible for all diesel emission-opacity inspections and the issuance of all certifications of emissions control;

(c) Inspection procedures shall be properly conducted and shall include a smoke opacity inspection. For model years 1991 and newer, inspection procedures shall include evaluation of applicable emissions control systems.

(3) Applications for licensure as a diesel inspection station shall be made on forms prescribed by the executive director.(4) No person shall be licensed as a diesel emissions inspector unless the person has demonstrated necessary skills and competence in the performance of diesel inspection by passing a qualification test developed and administered by the executive director of the department of public health and environment.



§ 42-4-408. Operation of diesel inspection station

(1) (a) A licensed diesel inspection station shall issue a certification of diesel emissions control to a diesel vehicle only upon forms issued by the executive director.

(b) A certification of diesel emissions control shall be issued by a licensed diesel inspection station to a diesel vehicle only after the licensed diesel emission inspector performing the inspection determines that:

(I) The smoke opacity levels from the diesel vehicle comply with the applicable smoke opacity limits, in which case a certification of diesel emission compliance shall be issued;

(II) The smoke opacity levels from the diesel vehicle do not comply with the applicable smoke opacity limits after adjustment or repair required in accordance to commission rules have been performed, in which case a certification of diesel smoke opacity waiver shall be issued.

(2) Notwithstanding the provisions of subsection (1) of this section, no certification of diesel emissions control may be issued to a diesel vehicle of model year 1991 and newer if there is evidence of diesel emissions control system tampering.

(3) A licensed diesel emissions inspection station shall charge a fee as set by the commission for the inspection of any diesel vehicle pursuant to this section. Such fee shall be intended to encompass all costs related to the inspection, including those costs incurred by the inspection station, the department of revenue, and the department of public health and environment. No fee that is charged pursuant to this section shall exceed the posted hourly shop rate for one hour. Such fee shall be posted by the inspection station pursuant to regulations set by the commission. Personnel within the testing inspection station shall notify the owner of the diesel vehicle to be tested of the fee before commencing any testing activities.



§ 42-4-409. Improper representation of a diesel inspection station

(1) The executive director shall have the authority to suspend or revoke the diesel inspection license and unused certification of diesel emissions control forms held by a licensed inspection station for the following reasons:

(a) The station is not equipped as required;

(b) The station is not operating from a location for which licensure was granted;

(c) The licensed location has been altered so that it no longer qualifies as a diesel inspection station;

(d) Diesel inspections are not being performed with applicable laws, rules, or regulations of the commission or the executive director.

(2) The executive director shall also have authority to suspend or revoke the license of a diesel emissions inspector and require surrender of such license when the executive director determines that the inspector is not qualified to perform the diesel inspection or when inspections do not comply with applicable laws and the rules and regulations of the executive director or commission.



§ 42-4-410. Inclusion in the diesel inspection program

(1) (a) Any home rule city, town, or county shall be included in the diesel inspection program set forth in this part 4 upon request by the governing body of such local government to the department of revenue and the department of public health and environment.

(b) When such a request is made, the departments and governing body shall agree to a start-up date for the diesel inspection program in such areas. Such a date shall be administratively practical and agreed to by the departments.

(c) On or after the dates agreed to pursuant to paragraph (b) of this subsection (1), diesel vehicles which are registered in the area shall be inspected and shall be required to comply with the provisions of this part 4 and rules and regulations adopted pursuant thereto as if such area was included in the program area.

(2) The executive directors of the departments of revenue and health and the commission shall perform all functions and exercise all phases related to the diesel emissions inspection program that they are otherwise required to perform under this part 4 in areas included in the program pursuant to this section.



§ 42-4-411. Applicability of this part to heavy-duty diesel fleets of nine or more

Diesel-powered motor vehicles subject to the provisions of section 42-4- 414 shall not be subject to the diesel emissions inspection program set forth in this part 4 unless the conditions set forth in section 42-4- 414 (3)(c) have been met.



§ 42-4-412. Air pollution violations

(1) (a) A person commits a class 2 petty offense, as specified in section 18-1.3-503, C.R.S., if the person causes or permits the emission into the atmosphere from:

(I) Any motor vehicle, including a motorcycle, powered by gasoline or any fuel except diesel of any visible air pollutant as defined in section 25-7-103 (1.5), C.R.S.;(II) Any diesel-powered motor vehicle, of any visible air pollutant, as defined in section 25-7-103 (1.5), C.R.S., which creates an unreasonable nuisance or danger to the public health, safety, or welfare.

(b) Violations of this section may be determined by visual observations, including the snap acceleration opacity test, or by test procedures using opacity measurements.

(c) The provisions of paragraph (a) of this subsection (1) shall not apply to emissions caused by cold engine start-up.

(2) (a) The air quality control commission shall determine the minimum emission level of visible air pollutants from diesels which shall be considered to create an unreasonable nuisance or danger to the public health, safety, and welfare. Such minimum emission level shall be based on smoke levels attainable by correctly operated and maintained in-use diesel vehicles, considering altitude and other reasonable factors affecting visible smoke levels. In no case shall such level be less than twenty percent opacity when observed for five seconds or more. On interstate highways, opacity may be observed for ten seconds. Standards for transient conditions with no time limit shall also be established. Not later than December 1, 1979, the division shall develop a training course and qualification test designed to enable peace officers and environmental officers to ascertain violations of such standards without reference to opacity levels and to distinguish between air pollutants as defined in section 25-7-103 (1.5), C.R.S., and steam or water vapor.

(b) (I) The Colorado state patrol of the department of public safety shall offer the training course and qualification test.

(II) (Deleted by amendment, L. 96, p. 1263, § 171, effective August 7, 1996.)

(3) (a) This section shall apply only to motor vehicles intended, designed, and manufactured primarily for use in carrying passengers or cargo on roads, streets, and highways.

(b) Subparagraph (II) of paragraph (a) of subsection (1) of this section shall apply to all areas of the state except the program area, which program area shall be subject to section 42-4- 413.

(4) (a) Effective January 1, 1980, the offense of causing air pollution pursuant to this section, upon conviction, is punishable by a fine of twenty-five dollars.

(b) Subsequent offenses involving the same motor vehicle within one year of a conviction under the provisions of paragraph (a) of this subsection (4), upon conviction, shall be punishable by a fine of one hundred dollars.

(c) Any owner who receives a citation under the provisions of this section may continue to use the vehicle for which the offense is alleged, without restriction, until such owner's conviction.

(d) Any fines collected pursuant to the provisions of this subsection (4) shall be divided in equal amounts and transmitted to the treasurer of the local jurisdiction in whose name the penalty was assessed and to the state treasurer for credit to the general fund.



§ 42-4-413. Visible emissions from diesel-powered motor vehicles unlawful - penalty

(1) (a) Effective January 1, 1987, no owner or operator of a diesel-powered vehicle shall cause or knowingly permit the emission from the vehicle of any visible air contaminants that exceed the emission level as described in section 42-4- 412 (2)(a) within the program area.

(b) As used in this section:

(I) "Air contaminant" means any fume, odor, smoke, particulate matter, vapor, gas, or combination thereof, except water vapor or steam condensate.

(II) "Emission" means a discharge or release of one or more air contaminants into the atmosphere.

(III) "Opacity" means the degree to which an air contaminant emission obscures the view of a trained observer, expressed in percentage of the obscuration or the percentage to which transmittance of light is reduced by an air contaminant emission.

(IV) "Trained observer" means a person who is certified by the department of public health and environment as trained in the determination of opacity.

(2) (a) A police officer or other peace officer who is a trained observer, or an environmental officer employed by a local government and certified by the department of public health and environment to determine opacity, at any time upon reasonable cause, may issue a summons personally to the operator of a motor vehicle emitting visible air contaminants in violation of paragraph (a) of subsection (1) of this section.

(b) (I) Any owner or operator of a diesel-powered motor vehicle receiving the summons issued pursuant to paragraph (a) of this subsection (2) or mailed pursuant to subparagraph (II) of paragraph (d) of this subsection (2) shall comply therewith and shall secure a certification of opacity compliance from a state emissions technical center that such vehicle conforms to the requirements of this section. Said certification shall be returned to the owner or operator for presentation in court as provided in paragraph (c) of this subsection (2).

(II) A fee of not more than six dollars and fifty cents shall be charged by emission technical centers for a certification of opacity compliance inspection and the certificate of no-smoke. Such fee shall be transmitted to the state treasurer, who shall credit the same to the AIR account established in section 42-4-311 (3)(b).

(c) (I) Any owner who violates any provision of this section is guilty of a misdemeanor traffic offense and, upon conviction thereof, except as provided in subparagraph (II) of this paragraph (c), shall be punished by a fine of one hundred dollars, payable within thirty days after conviction.

(II) If the owner submits to the court of competent jurisdiction within thirty days after the issuance of the summons proof that the owner has disposed of the vehicle for junk parts or immobilized the vehicle and if the owner also submits to the court within such time the registration and license plates for the vehicle, the owner shall be punished by a fine of twenty-five dollars. If the owner wishes to relicense the vehicle in the future, the owner shall obtain the certification required in paragraph (b) of this subsection (2).

(d) (I) Any nonowner operator who violates any provision of this section is guilty of a misdemeanor traffic offense and, upon conviction thereof, except as provided in subparagraph (II) of this paragraph (d), shall be punished by a fine of one hundred dollars, payable within thirty days after conviction.

(II) If the operator submits to the court of competent jurisdiction within thirty days after the issuance of the summons proof that the operator was not the owner of the vehicle at the time the summons was issued and that the operator mailed, within five days after issuance thereof, a copy of the notice and summons by certified mail to the owner of the vehicle at the address on the registration, the operator shall be punished by a fine of twenty-five dollars.

(e) Upon a showing of good cause that compliance with this section cannot be made within thirty days after issuance of the notice and summons, the court of competent jurisdiction may extend the period of time for compliance as may appear justified.

(f) The owner or operator, in lieu of appearance, may submit to the court of competent jurisdiction, within thirty days after the issuance of the notice and summons, the certification or proof of mailing specified in this subsection (2) together with the fine of twenty-five dollars.

(3) Any fine collected pursuant to the provisions of this section shall be transmitted to the treasurer of the local jurisdiction in which the violation occurred.



§ 42-4-414. Heavy-duty diesel fleet inspection and maintenance program - penalty - rules

(1) The commission shall develop and implement, effective January 1, 1987, a fleet inspection and maintenance program for diesel-powered motor vehicles of more than fourteen thousand pounds gross vehicle weight rating. Regional transportation district buses, state, county, and municipal vehicles, and private diesel fleets shall participate in the program through self-certification inspection procedures as developed by the commission.

(2) (a) The commission shall promulgate rules that:

(I) Require owners of diesel-powered motor vehicles, registered in the program area, routinely operated in the program area, or principally operated from a terminal, maintenance facility, branch, or division located within the program area, and subject to the provisions of this section, to bring the vehicles into compliance with existing opacity standards set forth in section 42-4- 412;

(II) Are strictly construed;

(III) Except as provided in paragraph (b.5) of this subsection (2), do not require more than normal and reasonable maintenance practices; and

(IV) Do not require additional fees or loaded mode testing equipment.

(b) Fleet owners shall test opacity standards on a periodic basis. Fleet owners shall use an opacity meter to test vehicles that are greater than ten model years old, but may use an automated opacity metering protocol to test vehicles that are less than or equal to ten model years old.(b.5) As an alternative to automated or visual opacity testing, the commission may promulgate rules that establish an alternative method for operators of heavy-duty diesel vehicles to demonstrate compliance with opacity standards by following and submitting proof of exemplary maintenance practices. Any commission rules promulgated under this paragraph (b.5) must contain eligibility requirements for enrollment of heavy-duty diesel vehicles in the alternative method, including when vehicles or fleets should be discontinued from enrollment.

(c) (I) Except as provided in subparagraph (II) of this paragraph (c), the commission shall exempt a new diesel vehicle enrolled in the fleet inspection and maintenance program from testing until the vehicle has reached its fourth model year or, if ownership of the vehicle is transferred after the vehicle has reached its third model year, until the date of the transfer of ownership.

(II) If a new diesel vehicle has a gross vehicle weight rating of at least twenty-six thousand pounds and is of a model year of 2014 or newer, the commission shall exempt the vehicle from testing until the vehicle has reached its sixth model year or, if ownership of the vehicle is transferred after the vehicle has reached its fifth model year, until the date of the transfer of ownership.

(d) The commission shall promulgate rules providing for the testing of diesel vehicles every:

(I) Twelve months unless subparagraph (II) of this paragraph (d) applies; or

(II) Twenty-four months if the vehicle is equal to or less than ten model years old.(2.5) An owner of a fleet registered in the program area may certify to the executive director or the executive director's designee, in a form and manner required by the executive director, that a diesel vehicle registered in the program area is physically based and principally operated from a terminal, division, or maintenance facility outside the program area. Any diesel vehicle registered in the program area, but certified to be physically based and principally operated from a terminal, division, or maintenance facility outside the program area, is exempt from this section. The commission shall promulgate rules to administer this subsection (2.5).

(3) (a) and (b) (Deleted by amendment, L. 2003, p. 1023, § 1, effective August 6, 2003.)

(c) On or after January 1, 1990, in addition to any other penalty set forth in this subsection (3), any owner who is subject to the provisions of this section and who commits an excessive violation of this section twice in a twelve-month period shall be subject to the provisions of this part 4. For purposes of this paragraph (c), "excessive violation" shall be that definition recommended by the governor's blue ribbon diesel task force in 1988 and thereafter adopted by the air quality control commission, or, if such task force does not make a recommendation, "excessive violation" shall be that definition adopted by the air quality control commission.

(4) As used in this section, "fleet" means nine or more diesel-powered motor vehicles.






Part 5 - Size - Weight - Load

§ 42-4-501. Size and weight violations - penalty

Except as provided in section 42-4-509, it is a traffic infraction for any person to drive or move or for the owner to cause or knowingly permit to be driven or moved on any highway any vehicle or vehicles of a size or weight exceeding the limitations stated in sections 42-4- 502 to 42-4-512 or otherwise in violation of said sections or section 42-4-1407, except as permitted in section 42-4-510. The maximum size and weight of vehicles specified in said sections shall be lawful throughout this state, and local authorities shall have no power or authority to alter said limitations, except as express authority may be granted in section 42-4- 106.



§ 42-4-502. Width of vehicles

(1) The total outside width of any vehicle or the load thereon shall not exceed eight feet six inches, except as otherwise provided in this section.

(2) (a) A load of loose hay, including loosely bound, round bales, whether horse drawn or by motor, shall not exceed twelve feet in width.

(b) A vehicle and trailer may transport a load of rectangular hay bales if such vehicle and load do not exceed ten feet six inches in width.

(3) It is unlawful for any person to operate a vehicle or a motor vehicle which has attached thereto in any manner any chain, rope, wire, or other equipment which drags, swings, or projects in any manner so as to endanger the person or property of another.

(4) The total outside width of buses and coaches used for the transportation of passengers shall not exceed eight feet six inches.

(5) (a) The total outside width of vehicles as included in this section shall not be construed so as to prohibit the projection beyond such width of clearance lights, rearview mirrors, or other accessories required by federal, state, or city laws or regulations.

(b) The width requirements imposed by subsection (1) of this section shall not include appurtenances on recreational vehicles, including but not limited to motor homes, travel trailers, fifth wheel trailers, camping trailers, recreational park trailers, multipurpose trailers, and truck campers, all as defined in section 24-32-902, C.R.S., so long as such recreational vehicle, including such appurtenances, does not exceed a total outside width of nine feet six inches.

(6) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-503. Projecting loads on passenger vehicles

No passenger-type vehicle, except a motorcycle, a bicycle, or an electrical assisted bicycle shall be operated on any highway with any load carried thereon extending beyond the line of the fenders on the left side of such vehicle nor extending more than six inches beyond the line of the fenders on the right side thereof. Any person who violates this section commits a class B traffic infraction.



§ 42-4-504. Height and length of vehicles

(1) A driver shall not drive a vehicle either unladen or with load that exceeds a height of fourteen feet six inches. The department of transportation shall designate highways with overhead highway structures that have less than fourteen feet six inches of vertical clearance. A driver shall not drive a vehicle under a structure if the vehicle's height exceeds the department's designated vertical clearance for the structure.

(2) No single motor vehicle shall exceed a length of forty-five feet extreme overall dimension, inclusive of front and rear bumpers. The length of vehicles used for the mass transportation of passengers wholly within the limits of a town, city, or municipality or within a radius of fifteen miles thereof may extend to sixty feet. The length of school buses may extend to forty feet.

(3) Buses used for the transportation of passengers between towns, cities, and municipalities in the state of Colorado may be sixty feet extreme overall length, inclusive of front and rear bumpers but shall not exceed a height of thirteen feet six inches, if such buses are equipped to conform with the load and weight limitations set forth in section 42-4-508; except that buses with a height of fourteen feet six inches which otherwise conform to the requirements of this subsection (3) shall be operated only on highways designated by the department of transportation.

(4) No combination of vehicles coupled together shall consist of more than four units, and no such combination of vehicles shall exceed a total overall length of seventy feet. Said length limitation shall not apply to unladen truck tractor-semitrailer combinations when the semitrailer is fifty-seven feet four inches or less in length or to unladen truck tractor-semitrailer-trailer combinations when the semitrailer and the trailer are each twenty-eight feet six inches or less in length. Said length limitations shall also not apply to vehicles operated by a public utility when required for emergency repair of public service facilities or properties or when operated under special permit as provided in section 42-4-510, but, in respect to night transportation, every such vehicle and the load thereon shall be equipped with a sufficient number of clearance lamps on both sides and marker lamps upon the extreme ends of any projecting load to clearly mark the dimensions of such load.

(4.5) Notwithstanding subsection (4) of this section, drivers shall not drive the following combinations of vehicles:

(a) Saddlemount combinations consisting of more than four units or saddlemount combinations exceeding ninety-seven feet in overall length;

(b) Laden truck tractor-semitrailer combinations exceeding seventy-five feet in overall length;

(c) Stinger-steered vehicle combinations for transporting automobiles or boats and whose total overall length exceeds eighty feet; except that the overall length of these combinations excludes:

(I) Safety devices that are not designed or used for carrying cargo;

(II) Automobiles or boats being transported;

(III) Any extension device that may be used for loading beyond the extreme front or rear ends of a vehicle or combination of vehicles; except that the projection of a load, including any extension devices loaded to the front of the vehicle, must not extend more than four feet beyond the extreme front of the grille of the vehicle and the load or extension device must not extend more than six feet beyond the extreme rear of the vehicle; and

(d) Towaway trailer transporter combinations that:

(I) Exceed eighty-two feet in overall length;

(II) Carry property;

(III) Exceed an overall weight of twenty-six thousand pounds;

(IV) Consist of more than a single towing unit and two trailers or semitrailers; or

(V) Do not constitute inventory property of a manufacturer, distributor, or dealer of the trailer or semitrailer.

(5) The load upon any vehicle operated alone or the load upon the front vehicle of a combination of vehicles shall not extend beyond the front wheels of such vehicles or vehicle or the front most point of the grille of such vehicle; but a load may project not more than four feet beyond the front most point of the grille assembly of the vehicle engine compartment of such a vehicle at a point above the cab of the driver's compartment so long as that part of any load projecting ahead of the rear of the cab or driver's compartment shall be so loaded as not to obscure the vision of the driver to the front or to either side.

(6) The length limitations of vehicles and combinations of vehicles provided for in this section as they apply to vehicles being operated and utilized for the transportation of steel, fabricated beams, trusses, utility poles, and pipes shall be determined without regard to the projection of said commodities beyond the extreme front or rear of the vehicle or combination of vehicles; except that the projection of a load to the front shall be governed by the provisions of subsection (5) of this section, and no load shall project to the rear more than ten feet.

(7) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-505. Longer vehicle combinations - rules

(1) (a) Notwithstanding any other provision of this article to the contrary, the department of transportation, in the exercise of its discretion, may issue permits for the use of longer vehicle combinations. An annual permit for such use may be issued to each qualified carrier company. The carrier company shall maintain a copy of such annual permit in each vehicle operating as a longer vehicle combination; except that, if a peace officer, as described in section 16-2.5-101, C.R.S., or an authorized agent of the department of transportation may determine that the permit can be electronically verified at the time of contact, a copy of the permit need not be in each vehicle. The fee for the permit shall be two hundred fifty dollars per year.

(b) Notwithstanding the amount specified for the fee in paragraph (a) of this subsection (1), the executive director of the department by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(c) The department shall provide the option to a company filing for a permit under this section to file an express consent waiver that enables the company to designate a company representative to be a party of interest for a violation of this section. The appearance of the company representative in a court hearing without the operator when the operator has signed such waiver shall not be deemed the practice of law in violation of article 93 of title 13.

(2) The permits shall allow operation, over designated highways, of the following vehicle combinations of not more than three cargo units and neither fewer than six axles nor more than nine axles:

(a) An unladen truck tractor, a semitrailer, and two trailers. A semitrailer used with a converter dolly shall be considered a trailer. Semitrailers and trailers shall be of approximately equal lengths not to exceed twenty-eight feet six inches in length.

(b) An unladen truck tractor, a semitrailer, and a single trailer. A semitrailer used with a converter dolly shall be considered a trailer. Semitrailers and trailers shall be of approximately equal lengths not to exceed forty-eight feet in length. Notwithstanding any other restriction set forth in this section, such combination may have up to eleven axles when used to transport empty trailers.

(c) An unladen truck tractor, a semitrailer, and a single trailer, one trailer of which is not more than forty-eight feet long, the other trailer of which is not more than twenty-eight feet six inches long. A semitrailer used with a converter dolly shall be considered a trailer. The shorter trailer shall be operated as the rear trailer.

(d) A truck and single trailer, having an overall length of not more than eighty-five feet, the truck of which is not more than thirty-five feet long and the trailer of which is not more than forty feet long. For the purposes of this paragraph (d), a semitrailer used with a converter dolly shall be considered a trailer.

(3) (a) The long combinations are limited to interstate highway 25, interstate highway 76, interstate highway 70 west of its intersection with state highway 13 in Garfield county, interstate highway 70 east of its intersection with U.S. 40 and state highway 26, the circumferential highways designated I-225 and I-270, and state highway 133 in Delta county from mile marker 8.9 to mile marker 9.7. The department of transportation shall promulgate rules to provide carriers with reasonable ingress to and egress from such designated highway segments.

(b) Upon action by the congress of the United States to lift the freeze imposed by the federal "Intermodal Surface Transportation Efficiency Act of 1991", Pub.L. 102-240, as amended, concerning the use of longer vehicle combinations, either by the total freeze being lifted by congress or by the approval of pilot projects to expand the use of longer vehicle combinations by the states, the department of transportation shall undertake a process to evaluate both interstate and state highways for possible authorization by the department of additional highway segments for inclusion by the general assembly in paragraph (a) of this subsection (3). During the review process, the department shall solicit input from all relevant stakeholders and shall work within existing statutory and regulatory guidelines. The department shall commence the review process within ninety days after action by congress that would allow expansion of the longer vehicle combination route network in Colorado.

(4) The department of transportation shall promulgate rules and regulations governing the issuance of the permits, including, but not limited to, selection of carriers, driver qualifications, equipment selection, hours of operation, and safety considerations; except that they shall not include hazardous materials subject to regulation by the provisions of article 20 of this title.

(5) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-506. Trailers and towed vehicles

(1) When one vehicle is towing another, the drawbar or other connection shall be of sufficient strength to pull all weight towed thereby, and said drawbar or other connection shall not exceed fifteen feet from one vehicle to the other, except the connection between any two vehicles transporting poles, pipe, machinery, or other objects of a structural nature which cannot readily be dismembered and except connections between vehicles in which the combined lengths of the vehicles and the connection does not exceed an overall length of fifty-five feet and the connection is of rigid construction included as part of the structural design of the towed vehicle.

(2) When one vehicle is towing another and the connection consists of a chain, rope, or cable, there shall be displayed upon such connection a white flag or cloth not less than twelve inches square.

(3) Whenever one vehicle is towing another, in addition to the drawbar or other connection, except a fifth wheel connection meeting the requirements of the department of transportation, safety chains or cables arranged in such a way that it will be impossible for the vehicle being towed to break loose from the vehicle towing in the event the drawbar or other connection were to be broken, loosened, or otherwise damaged shall be used. This subsection (3) shall apply to all motor vehicles, to all trailers, except semitrailers connected by a proper fifth wheel, and to any dolly used to convert a semitrailer to a full trailer.

(4) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-507. Wheel and axle loads

(1) The gross weight upon any wheel of a vehicle shall not exceed the following:

(a) When the wheel is equipped with a solid rubber or cushion tire, eight thousand pounds;

(b) When the wheel is equipped with a pneumatic tire, nine thousand pounds.

(2) The gross weight upon any single axle or tandem axle of a vehicle shall not exceed the following:

(a) When the wheels attached to said axle are equipped with solid rubber or cushion tires, sixteen thousand pounds;

(b) Except as provided in paragraph (b.5) of this subsection (2), when the wheels attached to a single axle are equipped with pneumatic tires, twenty thousand pounds;

(b.5) When the wheels attached to a single axle are equipped with pneumatic tires and the vehicle or vehicle combination is a digger derrick or bucket boom truck operated by an electric utility on a highway that is not on the interstate system as defined in section 43-2-101 (2), C.R.S., twenty-one thousand pounds;

(c) When the wheels attached to a tandem axle are equipped with pneumatic tires, thirty-six thousand pounds for highways on the interstate system and forty thousand pounds for highways not on the interstate system.

(3) (a) Vehicles equipped with a self-compactor and used solely for the transporting of trash are exempted from the provisions of paragraph (b) of subsection (2) of this section.

(b) After January 1, 1987, the provisions of this subsection (3) shall be reviewed at a joint meeting of the senate transportation committee and the house transportation and energy committee in order to determine the effects of such provisions.

(c) A vehicle contracted by or owned and operated by a city, county, municipal utility, or special district is exempt from paragraph (c) of subsection (2) of this section if the vehicle:

(I) Is equipped with a vacuum or jet equipment to load or unload solid, semisolid, or liquid waste for water or wastewater treatment or transportation systems or for the removal of storm water; and

(II) Is not operated on the interstate system as defined by section 43-2-101, C.R.S.(4) For the purposes of this section:

(a) A single axle is defined as all wheels, whose centers may be included within two parallel transverse vertical planes not more than forty inches apart, extending across the full width of the vehicle.

(b) A tandem axle is defined as two or more consecutive axles, the centers of which may be included between parallel vertical planes spaced more than forty inches and not more than ninety-six inches apart, extending across the full width of the vehicle.

(5) The gross weight upon any one wheel of a steel-tired vehicle shall not exceed five hundred pounds per inch of cross-sectional width of tire.

(6) Any person who drives a vehicle or owns a vehicle in violation of any provision of this section commits a class 2 misdemeanor traffic offense.



§ 42-4-508. Gross weight of vehicles and loads

(1) (a) Except as provided in subsection (1.5) of this section, a person shall not move or operate a vehicle or combination of vehicles on any highway or bridge when the gross weight upon any one axle of a vehicle exceeds the limits prescribed in section 42-4-507.

(b) Subject to the limitations prescribed in section 42-4-507, the maximum gross weight of any vehicle or combination of vehicles shall not exceed that determined by the formula W = 1,000 (L + 40), where W represents the gross weight in pounds and L represents the length in feet between the centers of the first and last axles of such vehicle or combination of vehicles; except that, in computation of this formula, the gross vehicle weight must not exceed eighty-five thousand pounds. For the purposes of this section, where a combination of vehicles is used, a vehicle must not carry a gross weight of less than ten percent of the overall gross weight of the combination of vehicles; except that these limitations shall not apply to specialized trailers of fixed public utilities whose axles may carry less than ten percent of the weight of the combination. The limitations provided in this section must be strictly construed and enforced.

(c) Notwithstanding any other provisions of this section, except as may be authorized under section 42-4-510, a person shall not move or operate a vehicle or combination of vehicles on any highway or bridge that is part of the national system of interstate and defense highways, also known as the interstate system, when the gross weight of such vehicle or combination of vehicles exceeds the amount determined by the formula W = 500 [(LN/N-1) + 12N + 36], up to a maximum of eighty thousand pounds, where W represents the overall gross weight on any group of two or more consecutive axles to the nearest five hundred pounds, L represents the distance in feet between the extreme of any group of two or more consecutive axles, and N represents the number of axles in the group.

(d) For the purposes of this subsection (1), where a combination of vehicles is used, a vehicle must not carry a gross weight of less than ten percent of the overall gross weight of the combination of vehicles; except that this limitation does not apply to specialized trailers whose specific use is to haul poles and whose axles may carry less than ten percent of the weight of the combination.

(1.5) The gross weight limits provided in subsection (1) of this section increase, but by no more than two thousand pounds, for any vehicle or combination of vehicles if the vehicle or combination of vehicles contains an alternative fuel system and operates on alternative fuel or both alternative and conventional fuel. For the purposes of this subsection (1.5), "alternative fuel" has the same meaning provided in section 25-7-106.8 (1)(a), C.R.S.

(2) The department upon registering any vehicle under the laws of this state, which vehicle is designed and used primarily for the transportation of property or for the transportation of ten or more persons, may acquire such information and may make such investigation or tests as necessary to enable it to determine whether such vehicle may safely be operated upon the highways in compliance with all the provisions of this article. The department shall not register any such vehicle for a permissible gross weight exceeding the limitations set forth in sections 42-4- 501 to 42-4-512 and 42-4-1407. Every such vehicle shall meet the following requirements:

(a) It shall be equipped with brakes as required in section 42-4-223;

(b) Every motor vehicle to be operated outside of business and residence districts shall have motive power adequate to propel at a reasonable speed such vehicle and any load thereon or to be drawn thereby.

(3) If the federal highway administration or the United States congress prescribes or adopts vehicle size or weight limits greater than those now prescribed by the "Federal-Aid Highway Act of 1956", which limits exceed in full or in part the provisions of section 42-4-504 or paragraph (b) or (c) of subsection (1) of this section, the transportation commission, upon determining that Colorado highways have been constructed to standards which will accommodate such additional size or weight and that the adoption of said size and weight limitations will not jeopardize any distribution of federal highway funds to the state, may adopt size and weight limits comparable to those prescribed or adopted by the federal highway administration or the United States congress and may authorize said limits to be used by owners or operators of vehicles while said vehicles are using highways within this state; but no vehicle size or weight limit so adopted by the commission shall be less in any respect than those now provided for in section 42-4-504 or paragraph (b) or (c) of subsection (1) of this section.

(4) Any person who drives a vehicle or owns a vehicle in violation of any provision of this section commits a class 2 misdemeanor traffic offense.



§ 42-4-509. Vehicles weighed - excess removed

(1) Any police or peace officer, as described in section 16-2.5-101, C.R.S., having reason to believe that the weight of a vehicle and load is unlawful is authorized to require the driver to stop and submit to a weighing of the same by means of either portable or stationary scales or shall require that such vehicle be driven to the nearest public scales in the event such scales are within five miles.

(2) (a) Except as provided in paragraph (b) of this subsection (2), whenever an officer upon weighing a vehicle and load as provided in subsection (1) of this section determines that the weight is unlawful, such officer shall require the driver to stop the vehicle in a suitable place and remain standing until such portion of the load is removed as may be necessary to reduce the gross weight of such vehicle to such limit as permitted under sections 42-4- 501 to 42-4-512 and 42-4-1407. All material so unloaded shall be cared for by the owner or operator of such vehicle at the risk of such owner or operator.

(b) Whenever an officer upon weighing a vehicle and load as provided in subsection (1) of this section determines that the weight is unlawful and the load consists solely of either explosives or hazardous materials as defined in section 42-1- 102 (32), such officer shall permit the driver of such vehicle to proceed to the driver's destination without requiring the driver to unload the excess portion of such load.

(3) Any driver of a vehicle who fails or refuses to stop and submit the vehicle and load to a weighing or who fails or refuses when directed by an officer upon a weighing of the vehicle to stop the vehicle and otherwise comply with the provisions of this section commits a class 2 misdemeanor traffic offense.



§ 42-4-510. Permits for excess size and weight and for manufactured homes - rules

(1) (a) The department of transportation, the Colorado state patrol with respect to highways under its jurisdiction, or any local authority with respect to highways under its jurisdiction may, upon application in writing and good cause being shown therefor, issue a single trip, a special, or an annual permit in writing authorizing the applicant to operate or move a vehicle or combination of vehicles of a size or weight of vehicle or load exceeding the maximum specified in this article or otherwise not in conformity with the provisions of this article upon any highway under the jurisdiction of the party granting such permit and for the maintenance of which said party is responsible; except that permits for the movement of any manufactured home shall be issued as provided in subsection (2) of this section.

(b) (I) The application for any permit shall specifically describe the vehicle and load to be operated or moved and the particular highways for which the permit to operate is requested, and whether such permit is for a single trip, a special, or an annual operation, and the time of such movement. All state permits shall be issued in the discretion of the department of transportation, subject to rules adopted by the transportation commission in accordance with this section and section 42-4-511. All local permits shall be issued in the discretion of the local authority pursuant to ordinances or resolutions adopted in accordance with section 42-4-511. Any ordinances or resolutions of local authorities shall not conflict with this section.

(II) An overweight permit issued pursuant to this section shall be available for overweight divisible loads if:

(A) The vehicle has a quad axle grouping and the maximum gross weight of the vehicle does not exceed one hundred ten thousand pounds; or

(B) The vehicle is operated in combination with a trailer or semitrailer, the trailer has two or three axles, and the maximum gross weight of the vehicle does not exceed ninety-seven thousand pounds; and

(C) The owner and operator of the motor vehicle are in compliance with the federal "Motor Carrier Safety Improvement Act of 1999", Pub.L. 106-159, as amended, as applicable to commercial vehicles; and

(D) The vehicle complies with rules promulgated by the department of transportation concerning the distribution of the load upon the vehicle's axles.

(III) A permit issued pursuant to this paragraph (b) shall not authorize the operation or movement of a motor vehicle on the interstate highway in violation of federal law.

(c) (I) A single trip or annual permit shall be issued pursuant to this section for a self-propelled fixed load crane that exceeds legal weight limits if it does not exceed the weight limits authorized by the department of transportation. A boom trailer or boom dolly shall not be permitted unless the boom trailer or boom dolly is attached to the crane in a manner and for the purpose of distributing load to meet the weight requirements established by the department. A self-propelled fixed load crane may be permitted with counterweights when a boom trailer or boom dolly is used if the counterweights do not exceed the manufacturer's rated capacity of the self-propelled fixed load crane and do not cause the vehicle to exceed permitted axle or gross weight limits. A permit issued pursuant to this paragraph (c) shall not authorize movement on interstate highways if not approved by federal law.

(II) For the purposes of this paragraph (c), "self-propelled fixed load crane" means a self-powered mobile crane designed with equipment or parts permanently attached to the body of the crane. A self-propelled fixed load crane includes, without limitation, the crane's shackles and slings.

(1.5) (a) The department of transportation may, upon application in writing or electronically made and good cause being shown therefor, issue an annual fleet permit authorizing the applicant to operate or move any two or more vehicles owned by the applicant of a size or weight of vehicle or load exceeding the maximum specified in this article or otherwise not in conformity with the provisions of this article upon any highway.

(b) The application for any annual fleet permit shall specifically describe the vehicles, loads, and estimated number of loads to be operated or moved and the particular highways for which the permit to operate is requested, as defined by rules of the department of transportation. Permits issued pursuant to this subsection (1.5) shall not authorize the operation of vehicles that exceed the maximum dimensions allowed for vehicles operating under annual permits issued pursuant to the rules of the department pertaining to transport permits for the movement of extra-legal vehicles or loads.

(c) The department shall provide the option to a company filing for a permit under this subsection (1.5) to file an express consent waiver that enables the company to designate a company representative to be a party of interest for a violation of this section. The appearance of the company representative in a court hearing without the operator when the operator has signed such waiver shall not be deemed the practice of law in violation of article 93 of title 13.

(1.7) (a) The department of transportation may issue super-load permits for:

(I) A combination vehicle with a weight of five hundred thousand pounds or more that occupies two lanes to haul the load; or

(II) An unladen combination vehicle with an expandable dual-lane transport trailer that occupies two lanes.

(b) (I) The department of transportation may place restrictions on the use of a permit. A person shall obey the restrictions contained in a permit.

(II) (A) The department of transportation may refuse to issue a permit to a person who has been held by an administrative law judge to have disobeyed permit restrictions or to have violated this section or rules promulgated under this section in a hearing held in accordance with article 4 of title 24, C.R.S.

(B) The department shall create a system that tracks the compliance of permit holders and use the system to determine if a permit holder has a pattern of noncompliance. The department shall promulgate rules establishing standards to deny permits to persons who show a pattern of noncompliance, which standards include the length of time a permit is denied based upon the number and type of noncomplying events.

(III) The department of transportation shall include in a super-load permit a speed restriction, not to exceed twenty-five miles per hour on the highway and ten miles per hour on structures; except that the department of transportation may modify the speed restriction when necessary for safety or to prevent structural damage.

(c) When filing an application, an applicant for a super-load permit shall provide the department of transportation with documentation, acceptable to the department of transportation, from a third party establishing the gross weight of the load. The driver shall carry the documentation in the vehicle during the permitted move and produce, upon request, the documentation for any state agency or law enforcement personnel.

(d) The department of transportation may refuse to issue a super-load permit under this section for an unladen combination vehicle unless the applicant breaks the load down to the smallest dimensions possible. The department of transportation may refuse to issue a super-load permit under this section for an unladen vehicle unless the applicant renders the dual lane trailer into legal loads.

(e) The department of transportation, Colorado state patrol, or port of entry shall inspect the load of a super-load permit holder, at the permit holder's expense, at the nearest point where the shipment enters the state, at a location specified by the department of transportation, or at the load's point of origin to ensure compliance with the permit requirements and safety statutes and rules, including:

(I) Height, width, and length;

(II) Number of axles;

(III) Date of move;

(IV) Correct route;

(V) Documentation of load weight;

(VI) Use of signs and pilot cars; and

(VII) Weight, if the vehicle can be weighed within two hours.

(f) The department of transportation shall notify the port of entry of the permit's issuance and the location and date of the move.

(g) Repealed.

(2) (a) An authentication of paid ad valorem taxes, after notification of such movement to the county treasurer, may serve as a permit for movement of manufactured homes on public streets or highways under the county's jurisdiction. An authentication of paid ad valorem taxes from the county treasurer of the county from which the manufactured home is to be moved, after notification of such movement has been provided to the county assessor of the county to which the manufactured home is to be moved, pursuant to section 39-5-205, C.R.S., may also serve as a permit for the movement of manufactured homes from one adjoining county to an adjoining county on streets and highways under local jurisdiction. The treasurer shall issue along with the authentication of paid ad valorem taxes a transportable manufactured home permit. The treasurer may establish and collect a fee, which shall not exceed ten dollars, for issuing the authentication of paid ad valorem taxes and the transportable manufactured home permit. Such transportable manufactured home permit shall be printed on an eleven inch by six inch fluorescent orange card and shall contain the following information: The name and address of the owner of the mobile home; the name and address of the mover; the transport number of the mover, a description of the mobile home including the make, year, and identification or serial number; the county authentication number; and an expiration date. The expiration date shall be set by the treasurer, but in no event shall the expiration date be more than thirty days after the date of issue of the permit. Such transportable manufactured home permit shall be valid for a single trip only. The transportable manufactured home permit shall be prominently displayed on the rear of the mobile home during transit of the mobile home. Peace officers and local tax and assessment officials may request, and upon demand shall be shown, all moving permits, tax receipts, or certificates required by this subsection (2). Nothing in this section shall require a permit from a county treasurer for the movement of a new manufactured home. For the purposes of this section, a new manufactured home is one in transit under invoice or manufacturer's statement of origin which has not been previously occupied for residential purposes.

(b) All applications for permits to move manufactured homes over state highways shall comply with the following special provisions:

(I) Each such application shall be for a single trip, a special permit, an annual permit, or, subject to the requirements of paragraph (a) of subsection (1.5) of this section, an annual fleet permit. The application shall be accompanied by a certificate or other proof of public liability insurance in amounts of not less than one hundred thousand dollars per person and three hundred thousand dollars per accident for all manufactured homes moved within this state by the permit holder during the effective term of the permit. Each application for a single trip permit shall be accompanied by an authentication of paid ad valorem taxes on the used manufactured home.

(II) Holders of permits shall keep and maintain, for not less than three calendar years, records of all manufactured homes moved in whole or in part within this state, which records shall include the plate number of the towing vehicle; the year, make, serial number, and size of the unit moved, together with date of the move; the place of pickup; and the exact address of the final destination and the county of final destination and the name and address of the landowner of the final destination. These records shall be available upon request within this state for inspection by the state of Colorado or any of its ad valorem taxing governmental subdivisions.

(III) Holders of permits shall obtain an authentication of paid ad valorem taxes through the date of the move from the owner of a used manufactured home or from the county treasurer of the county from which the used manufactured home is being moved. Permit holders shall notify the county treasurer of the county from which the manufactured home is being moved of the new exact address of the final destination and the county of final destination of the manufactured home and the name and address of the landowner of the final destination, and, if within the state, the county treasurer shall forward copies of the used manufactured home tax certificate to the county assessor of the destination county. County treasurers may compute ad valorem manufactured home taxes due based upon the next preceding year's assessment prorated through the date of the move and accept payment of such as payment in full.

(IV) No owner of a manufactured home shall move the manufactured home or provide for the movement of the manufactured home without being the holder of a paid ad valorem tax certificate and a transportable manufactured home permit thereon, and no person shall assist such an owner in the movement of such owner's manufactured home, including a manufactured home dealer. Except as otherwise provided in this paragraph (b), a permit holder who moves any manufactured home within this state shall be liable for all unpaid ad valorem taxes thereon through the date of such move if movement is made prior to payment of the ad valorem taxes due on the manufactured home moved.

(V) In the event of an imminent natural or man-made disaster or emergency, including, but not limited to, rising waters, flood, or fire, the owner, owner's representative or agent, occupant, or tenant of a manufactured home or the mobile home park owner or manager, lienholder, or manufactured home dealer is specifically exempted from the need to obtain a permit pursuant to this section and may move the endangered manufactured home out of the danger area to a temporary or new permanent location and may move such manufactured home back to its original location without a permit or penalty or fee requirement. Upon any such move to a temporary location as a result of a disaster or emergency, the person making the move or such person's agent or representative shall notify the county assessor in the county to which the manufactured home has been moved, within twenty days after such move, of the date and circumstances pertaining to the move and the temporary or permanent new location of the manufactured home. If the manufactured home is moved to a new permanent location from a temporary location as a result of a disaster or emergency, a permit for such move shall be issued but no fee shall be assessed.

(3) The department of transportation, the Colorado state patrol, or any local authority is authorized to issue or withhold a permit, as provided in this section, and, if such permit is issued, to limit the number of trips, or to establish seasonal or other time limitations within which the vehicles described may be operated on the highways indicated, or otherwise to limit or prescribe conditions of operation of such vehicles, when necessary to protect the safety of highway users, to protect the efficient movement of traffic from unreasonable interference, or to protect the highways from undue damage to the road foundations, surfaces, or structures and may require such undertaking or other security as may be deemed necessary to compensate for any injury to any highway or highway structure.

(4) The original or a copy of every such permit shall be carried in the vehicle or combination of vehicles to which it refers and shall be open to inspection by any police officer or authorized agent of any authority granting such permit; except that, if a peace officer, as described in section 16-2.5-101, C.R.S., or an authorized agent of the authority that granted a permit may determine that the permit can be electronically verified at the time of contact, a copy of the permit need not be carried in the vehicle or combination of vehicles to which it refers. No person shall violate any of the terms or conditions of such permit.

(5) The department of transportation or the Colorado state patrol shall, unless such action will jeopardize distribution of federal highway funds to the state, authorize the operation or movement of a vehicle or combination of vehicles on the interstate highway system of Colorado at a maximum weight of eighty-five thousand pounds.

(6) No vehicle having a permit under this section shall be remodeled, rebuilt, altered, or changed except in such a way as to conform to those specifications and limitations established in sections 42-4- 501 to 42-4-507 and 42-4-1407.

(7) Any person who has obtained a valid permit for the movement of any oversize vehicle or load may attach to such vehicle or load or to any vehicle accompanying the same not more than three illuminated flashing yellow signals as warning devices.

(8) (a) The department of transportation shall have a procedure to allow those persons who are transporting loads from another state into Colorado and who would require a permit under the provisions of this section to make advance arrangements by telephone or other means of communication for the issuance of a permit if the load otherwise complies with the requirements of this section.

(b) The Colorado state patrol shall have available for issuance at each fixed port of entry weigh station permits for extralegal vehicles or loads; except that special permits for extralegal vehicles or loads that are considered extraordinary in dimensions or weight, or both, and that require additional safety precautions while in transit shall be issued only by the department of transportation. A port of entry may issue such special permits if authorized to do so by the department of transportation and under such rules as the department of transportation may establish, and may deliver from a fixed port of entry weigh station any permit issued by the department of transportation.

(c) Repealed.

(9) No permit shall be necessary for the operation of authorized emergency vehicles, public transportation vehicles operated by municipalities or other political subdivisions of the state, county road maintenance and county road construction equipment temporarily moved upon the highway, implements of husbandry, and farm tractors temporarily moved upon the highway, including transportation of such tractors or implements by a person dealing therein to such person's place of business within the state or to the premises of a purchaser or prospective purchaser within the state; nor shall such vehicles or equipment be subject to the size and weight provisions of this part 5.

(10) The Colorado state patrol, the personnel in any port of entry weigh station, and local law enforcement officials shall verify the validity of permits issued under this section whenever feasible. Upon determination by any of such officials or by any personnel of a county assessor's or county treasurer's office indicating that a manufactured home has been moved without a valid permit, the district attorney shall investigate and prosecute any alleged violation as authorized by law.

(11) (a) The department of transportation or the Colorado state patrol may charge permit applicants permit fees as follows:

(I) For overlength, overwidth, and overheight permits on loads or vehicles which do not exceed legal weight limits:

(A) Annual permit, two hundred fifty dollars;

(B) Single trip permit, fifteen dollars;

(II) For overlength, including front or rear overhang, annual fleet permits on loads or vehicles which do not exceed legal weight limits, one thousand five hundred dollars plus fifteen dollars per fleet vehicle. For purposes of this subparagraph (II), "fleet" means any group of two or more vehicles owned by one person. This subparagraph (II) shall only apply for public utility vehicles and loads.

(III) For overweight permits for vehicles or loads exceeding legal weight limits up to two hundred thousand pounds:

(A) Annual permit, four hundred dollars;

(B) Single trip permit, fifteen dollars plus five dollars per axle;

(C) Annual fleet permits, one thousand five hundred dollars plus twenty-five dollars per vehicle to be permitted. For purposes of this sub-subparagraph (C), "fleet" means any group of two or more vehicles owned by one person. This sub-subparagraph (C) shall apply only to longer vehicle combinations as defined in section 42-4-505.

(IV) Special permits for structural, oversize, or overweight moves requiring extraordinary action or moves involving weight in excess of two hundred thousand pounds, one hundred twenty-five dollars for a permit for a single trip, including a super-load permit issued under subsection (1.7) of this section; except that a super-load permit fee is four hundred dollars;

(V) The fee for an annual fleet permit issued pursuant to subsection (1.5) or (2) of this section is three thousand dollars for a fleet of from two to ten vehicles plus three hundred dollars for each additional vehicle in the fleet;

(VI) For overweight permits for vehicles that have a quad axle grouping for divisible vehicles or loads exceeding legal weight limits issued pursuant to subparagraph (II) of paragraph (b) of subsection (1) of this section:

(A) Annual permit, five hundred dollars;

(B) Single trip permit, thirty dollars plus ten dollars per axle; and

(C) Annual fleet permits, two thousand dollars plus thirty-five dollars per vehicle to be permitted;

(D) (Deleted by amendment, L. 2009, (HB 09-1318), ch. 316, p. 1704, § 2, effective January 1, 2010.)

(VII) For overweight permits for vehicle combinations with a trailer that has two or three axles for divisible vehicles or loads exceeding legal weight limits established by sub-subparagraph (B) of subparagraph (II) of paragraph (b) of subsection (1) of this section:

(A) Annual permit, five hundred dollars;

(B) Six-month permit, two hundred fifty dollars;

(C) Single-trip permit, fifteen dollars plus ten dollars per axle; and

(D) Effective January 1, 2015, annual fleet permit, two thousand dollars plus thirty-five dollars per vehicle to be permitted.

(b) Any local authority may impose a fee, in addition to but not to exceed the amounts required in subparagraphs (I) and (III) of paragraph (a) of this subsection (11), as provided by the applicable local ordinance or resolution; and, in the case of a permit under subparagraph (IV) of paragraph (a) of this subsection (11), the amount of the fee shall not exceed the actual cost of the extraordinary action.

(12) (a) Any person holding a permit issued pursuant to this section or any person operating a vehicle pursuant to such permit who violates any provision of this section, any ordinance or resolution of a local authority, or any standards or rules or regulations promulgated pursuant to this section, except the provisions of subparagraph (IV) of paragraph (b) of subsection (2) of this section, commits a class 2 misdemeanor traffic offense.

(b) Any person who violates the provisions of subparagraph (IV) of paragraph (b) of subsection (2) of this section commits a class 2 petty offense and, upon conviction thereof, shall be fined two hundred dollars; except that, upon conviction of a second or subsequent such offense, such person commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(c) The department of transportation with regard to any state permit and the local authority with regard to a local permit may, after a hearing under section 24-4-105, C.R.S., revoke, suspend, refuse to renew, or refuse to issue any permit authorized by this section upon a finding that the holder of the permit has violated the provisions of this section, any ordinance or resolution of a local authority, or any standards or rules promulgated pursuant to this section.

(d) A driver or holder of a permit issued under subsection (1.7) of this section who fails to comply with the terms of the permit or subsection (1.7) of this section commits a class 1 misdemeanor traffic offense and shall be punished as provided in section 42-4-1701 (3)(a)(II).



§ 42-4-511. Permit standards - state and local

(1) The transportation commission shall adopt such rules and regulations as are necessary for the proper administration and enforcement of section 42-4-510 with regard to state permits.

(2) (a) Any permits which may be required by local authorities shall be issued in accordance with ordinances and resolutions adopted by the respective local authorities after a public hearing at which testimony is received from affected motor vehicle owners and operators. Notice of such public hearing shall be published in a newspaper having general circulation within the local authority's jurisdiction. Such notice shall not be less than eight days prior to the date of hearing. The publication shall not be placed in that portion of the newspaper in which legal notices or classified advertisements appear. Such notice shall state the purpose of the hearing, the time and place of the hearing, and that the general public, including motor vehicle owners and operators to be affected, may attend and make oral or written comments regarding the proposed ordinance or resolution. Notice of any subsequent hearing shall be published in the same manner as for the original hearing.

(b) At least thirty days prior to such public hearing, the local authority shall transmit a copy of the proposed ordinance or resolution to the department of transportation for its comments, and said department shall make such comments in writing to the local authority prior to such public hearing.

(c) A local authority that adopts or has adopted an ordinance or resolution governing permits for the movement of oversize or overweight vehicles or loads shall file a copy of the ordinance or resolution with the department of transportation.



§ 42-4-511.2. Authority for cooperative agreements with regional states on excess size or weight vehicles - regulations

(1) Purpose. The purpose of this section is to authorize the negotiation and execution of agreements in cooperation with other states to:

(a) Establish a regional permit system to allow nondivisible oversize or overweight vehicles to operate between and among two or more states under one single trip permit, instead of requiring such vehicles to stop and obtain a separate permit before entering each state;

(b) Promote uniformity concerning administrative and enforcement procedures for applicable vehicle size and weight standards to facilitate regional movement of such vehicles, to eliminate unnecessary bureaucratic barriers, and to improve the highway operating environment and vehicle safety under the applicable laws of the respective states; and

(c) Encourage and utilize research that will facilitate the achievement of the purposes described in this subsection (1).

(2) Authority.

(a) In addition to any other powers granted by law, the executive director of the department of transportation, or the executive director's designee, is hereby authorized to negotiate and enter into appropriate agreements with other states concerning the regional operation or movement of nondivisible oversize or overweight vehicles and to facilitate the uniform application, administration, and enforcement of applicable laws concerning such vehicles.

(b) A cooperative agreement under this section may include, but shall not be limited to, the establishment of a regional permit system authorizing the operation or movement of nondivisible oversize or overweight vehicles from one state in the region to or through another state or states in the region under a single trip permit in accordance with the applicable requirements of each of the states.

(c) For the purposes of a regional permit agreement, the department of transportation is authorized to:

(I) Delegate to other states its authority under section 42-4-510 (1) to issue permits for nondivisible oversize or overweight vehicles to operate on Colorado state highways; except that any such issuance by another state shall conform, at a minimum, to the applicable Colorado permit standards and legal requirements as described in this part 5 and to the regulations implementing this part 5. The department of transportation may also impose additional standards concerning such regional permits as it deems appropriate.

(II) Accept a delegation of authority from other states to issue permits for the operation of vehicles on the highways of such states in accordance with the applicable standards and requirements of such states, pursuant to the terms of the regional permit agreement; and

(III) Collect any fees, taxes, and penalties on behalf of other states that are parties to the regional permit agreement and to remit such fees, taxes, and penalties to such states. Such fees, taxes, and penalties shall not be considered taxes or funds of the state of Colorado for any purpose.

(d) For the purposes of a regional permit agreement, the Colorado state patrol, ports of entry, and local law enforcement authorities are authorized to enforce the terms of any regional permit concerning the operation of the permitted vehicle on state highways in Colorado. The Colorado state patrol, ports of entry, and local law enforcement authorities are also permitted to take necessary actions in Colorado to enforce the applicable requirements of the permitting state or states which shall include, but shall not be limited to, monitoring licenses and other credential usage; enforcing tax restraint, distraint, or levy orders; issuing civil citations; and conducting necessary safety and equipment inspections.

(e) The executive director of the department of transportation, or the executive director's designee, is hereby authorized to appoint employees and officials of other states as agents of the department for the limited purpose of enforcing the laws of Colorado under the terms of the cooperative agreements entered into under the provisions of this section. The executive director or the designee may promulgate such regulations as are necessary for the implementation of the provisions of this section.

(f) Any agreement entered into under the provisions of this section shall contain provisions that express the understanding that any employees and officials of any other state who enforce the laws of Colorado under the terms of such agreement, or who otherwise act under the terms of such agreement, shall not be eligible for compensation, employee rights, or benefits from the state of Colorado and shall not be considered to be employees or officials of the state of Colorado.

(g) A cooperative agreement under this section may also provide for uniformity concerning enforcement procedures, safety inspection standards, operational standards, permit and application form procedures, driver qualifications, and such other matters that may be pertinent to said matters.

(h) Notwithstanding any provision of this section to the contrary, all existing statutes and rules and regulations prescribing size or weight vehicle requirements, or relating to permits for such vehicles, shall continue to be in full force and effect until amended or repealed by law, and any cooperative agreement must comply with such statutes and rules and regulations. The transportation commission shall ratify any cooperative agreement entered into under the provisions of this section.



§ 42-4-512. Liability for damage to highway

(1) No person shall drive, operate, or move upon or over any highway or highway structure any vehicle, object, or contrivance in such a manner so as to cause damage to said highway or highway structure. When the damage sustained to said highway or highway structure is the result of the operating, driving, or moving of such vehicle, object, or contrivance weighing in excess of the maximum weight authorized by sections 42-4- 501 to 42-4-512 and 42-4-1407, it shall be no defense to any action, either civil or criminal, brought against such person that the weight of the vehicle was authorized by special permit issued in accordance with sections 42-4- 501 to 42-4-512 and 42-4-1407.

(2) Every person violating the provisions of subsection (1) of this section shall be liable for all damage which said highway or highway structure may sustain as a result thereof. Whenever the driver of such vehicle, object, or contrivance is not the owner thereof but is operating, driving, or moving such vehicle, object, or contrivance with the express or implied consent of the owner thereof, then said owner or driver shall be jointly and severally liable for any such damage. The liability for damage sustained by any such highway or highway structure may be enforced by a civil action by the authorities in control of such highway or highway structure. No satisfaction of such civil liability, however, shall be deemed to be a release or satisfaction of any criminal liability for violation of the provisions of subsection (1) of this section.

(3) Any person who violates any provision of this section commits a class A traffic infraction.






Part 6 - Signals - Signs - Markings

§ 42-4-601. Department to sign highways, where

(1) The department of transportation shall place and maintain such traffic control devices, conforming to its manual and specifications, upon state highways as it deems necessary to indicate and to carry out the provisions of this article or to regulate, warn, or guide traffic.

(2) No local authority shall place or maintain any traffic control device upon any highway under the jurisdiction of the department of transportation except by the latter's permission.



§ 42-4-602. Local traffic control devices

(1) No local authority shall erect or maintain any stop sign or traffic control signal at any location so as to require the traffic on any state highway to stop before entering or crossing any intersecting highway unless approval in writing has first been obtained from the department of transportation.

(2) Where practical no local authority shall maintain three traffic control signals located on a roadway so as to be within one minute's driving time (to be determined by the speed limit) from any one of the signals to the other without synchronizing the lights to enhance the flow of traffic and thereby reduce air pollution.



§ 42-4-603. Obedience to official traffic control devices

(1) No driver of a vehicle shall disobey the instructions of any official traffic control device including any official hand signal device placed or displayed in accordance with the provisions of this article unless otherwise directed by a police officer subject to the exceptions in this article granted the driver of an authorized emergency vehicle.

(2) No provision of this article for which official traffic control devices are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official device is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that official traffic control devices are required, such section shall be effective even though no devices are erected or in place.

(3) Whenever official traffic control devices are placed in position approximately conforming to the requirements of this article, such devices shall be presumed to have been so placed by the official act or direction of lawful authority unless the contrary is established by competent evidence.

(4) Any official traffic control device placed pursuant to the provisions of this article and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this article unless the contrary is established by competent evidence.

(5) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-604. Traffic control signal legend

(1) If traffic is controlled by traffic control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination as declared in the traffic control manual adopted by the department of transportation, only the colors green, yellow, and red shall be used, except for special pedestrian-control signals carrying a word or symbol legend as provided in section 42-4- 802, and said lights, arrows, and combinations thereof shall indicate and apply to drivers of vehicles and pedestrians as follows:

(a) Green indication:

(I) Vehicular traffic facing a circular green signal may proceed straight through or turn right or left unless a sign at such place prohibits such turn; but vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection and to pedestrians lawfully within an adjacent crosswalk at the time such signal is exhibited.

(II) Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(III) Unless otherwise directed by a pedestrian-control signal as provided in section 42-4- 802, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(b) Steady yellow indication:

(I) Vehicular traffic facing a steady circular yellow or yellow arrow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter.

(II) Pedestrians facing a steady circular yellow or yellow arrow signal, unless otherwise directed by a pedestrian-control signal as provided in section 42-4- 802, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown, and no pedestrian shall then start to cross the roadway.

(c) Steady red indication:

(I) Vehicular traffic facing a steady circular red signal alone shall stop at a clearly marked stop line but, if none, before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and shall remain standing until an indication to proceed is shown; except that:

(A) Such vehicular traffic, after coming to a stop and yielding the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection, may make a right turn, unless state or local road authorities within their respective jurisdictions have by ordinance or resolution prohibited any such right turn and have erected an official sign at each intersection where such right turn is prohibited.

(B) Such vehicular traffic, when proceeding on a one-way street and after coming to a stop, may make a left turn onto a one-way street upon which traffic is moving to the left of the driver. Such turn shall be made only after yielding the right-of-way to pedestrians and other traffic proceeding as directed. No turn shall be made pursuant to this sub-subparagraph (B) if local authorities have by ordinance prohibited any such left turn and erected a sign giving notice of any such prohibition at each intersection where such left turn is prohibited.

(C) To promote uniformity in traffic regulation throughout the state and to protect the public peace, health, and safety, the general assembly declares that no local authority shall have any discretion other than is expressly provided in this subparagraph (I).

(II) Pedestrians facing a steady circular red signal alone shall not enter the roadway, unless otherwise directed by a pedestrian-control signal as provided in section 42-4- 802.

(III) Vehicular traffic facing a steady red arrow signal may not enter the intersection to make the movement indicated by such arrow and, unless entering the intersection to make such other movement as is permitted by other indications shown at the same time, shall stop at a clearly marked stop line but, if none, before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and shall remain standing until an indication to make the movement indicated by such arrow is shown.

(IV) Pedestrians facing a steady red arrow signal shall not enter the roadway, unless otherwise directed by a pedestrian-control signal as provided in section 42-4- 802.

(d) Nonintersection signal: In the event an official traffic control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or pavement marking indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

(e) Lane-use-control signals: Whenever lane-use-control signals are placed over the individual lanes of a street or highway, as declared in the traffic control manual adopted by the department of transportation, such signals shall indicate and apply to drivers of vehicles as follows:

(I) Downward-pointing green arrow (steady): A driver facing such signal may drive in any lane over which said green arrow signal is located.

(II) Yellow "X" (steady): A driver facing such signal is warned that the related green arrow movement is being terminated and shall vacate in a safe manner the lane over which said steady yellow signal is located to avoid if possible occupying that lane when the steady red "X" signal is exhibited.

(III) Yellow "X" (flashing): A driver facing such signal may use the lane over which said flashing yellow signal is located for the purpose of making a left turn or a passing maneuver, using proper caution, but for no other purpose.

(IV) Red "X" (steady): A driver facing such signal shall not drive in any lane over which said red signal is exhibited.

(2) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-605. Flashing signals

(1) Whenever an illuminated flashing red or yellow signal is used in conjunction with a traffic sign or a traffic signal or as a traffic beacon, it shall require obedience by vehicular traffic as follows:

(a) When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop at a clearly marked stop line but, if none, before entering the crosswalk on the near side of the intersection or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(b) When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed past such signal and through the intersection or other hazardous location only with caution.

(2) This section shall not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad crossings shall be governed by the provisions of sections 42-4- 706 to 42-4-708.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-606. Display of unauthorized signs or devices

(1) No person shall place, maintain, or display upon or in view of any highway any unauthorized sign, signal, marking, or device which purports to be or is an imitation of or resembles an official traffic control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of any official traffic control device or any railroad sign or signal, and no person shall place or maintain nor shall any public authority permit upon any highway any traffic sign or signal bearing thereon any commercial advertising. The provisions of this section shall not be deemed to prohibit the use of motorist services information of a general nature on official highway guide signs if such signs do not indicate the brand, trademark, or name of any private business or commercial enterprise offering the service, nor shall this section be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

(2) Every such prohibited sign, signal, or marking is declared to be a public nuisance, and the authority having jurisdiction over the highway is empowered to remove the same or cause it to be removed without notice.

(3) Any person who violates any provision of this section commits a class A traffic infraction.

(4) The provisions of this section shall not be applicable to informational sites authorized under section 43-1-405, C.R.S.

(5) The provisions of this section shall not be applicable to specific information signs authorized under section 43-1-420, C.R.S.



§ 42-4-607. Interference with official devices

(1) (a) No person shall, without lawful authority, attempt to or in fact alter, deface, injure, knock down, remove, or interfere with the effective operation of any official traffic control device or any railroad sign or signal or any inscription, shield, or insignia thereon or any other part thereof. Except as otherwise provided in subsection (2) of this section, any person who violates any provision of this paragraph (a) commits a class B traffic infraction.

(b) No person shall possess or sell, without lawful authority, an electronic device that is designed to cause a traffic light to change. A person who violates any provision of this paragraph (b) commits a class B traffic infraction.

(2) (a) No person shall use an electronic device, without lawful authority, that causes a traffic light to change. Except as otherwise provided in paragraph (b) of this subsection (2), a person who violates any provision of this paragraph (a) commits a class A traffic infraction.

(b) A person who violates any provision of paragraph (a) of this subsection (2) and thereby proximately causes bodily injury to another person commits a class 1 misdemeanor traffic offense. In addition to any other penalty imposed by law, the court shall impose a fine of one thousand dollars.



§ 42-4-608. Signals by hand or signal device

(1) Any stop or turn signal when required as provided by section 42-4- 903 shall be given either by means of the hand and arm as provided by section 42-4- 609 or by signal lamps or signal device of the type approved by the department, except as otherwise provided in subsection (2) of this section.

(2) Any motor vehicle in use on a highway shall be equipped with, and the required signal shall be given by, signal lamps when the distance from the center of the top of the steering post to the left outside limit of the body, cab, or load of such motor vehicle exceeds twenty-four inches or when the distance from the center of the top of the steering post to the rear limit of the body or load thereof exceeds fourteen feet. The latter measurement shall apply to any single vehicle, also to any combination of vehicles.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-609. Method of giving hand and arm signals

(1) All signals required to be given by hand and arm shall be given from the left side of the vehicle in the following manner, and such signals shall indicate as follows:

(a) Left-turn, hand and arm extended horizontally;

(b) Right-turn, hand and arm extended upward;

(c) Stop or decrease speed, hand and arm extended downward.

(2) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-610. Unauthorized insignia

No owner shall display upon any part of the owner's vehicle any official designation, sign, or insignia of any public or quasi-public corporation or municipal, state, or national department or governmental subdivision without authority of such agency or any insignia, badge, sign, emblem, or distinctive mark of any organization or society of which the owner is not a bona fide member or otherwise authorized to display such sign or insignia. Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-611. Paraplegic persons or persons with disabilities - distress flag

(1) Any paraplegic person or person with a disability when in motor vehicle distress is authorized to display by the side of such person's disabled vehicle a white flag of approximately seven and one-half inches in width and thirteen inches in length, with the letter "D" thereon in red color with an irregular one-half inch red border. Said flag shall be of reflective material so as to be readily discernible under darkened conditions, and said reflective material must be submitted to and approved by the department of transportation before the same is used.

(2) Any person desiring to use such display shall make application to the department, and the department may in its discretion issue to such person with a disability upon application a card that sets forth the applicant's name, address, and date of birth, the physical apparatus needed to operate a motor vehicle, if any, and any other pertinent facts that the department deems desirable, and in its discretion the department may issue a permit for the use of and issue to such person a display flag. Each such flag shall be numbered, and in the event of loss or destruction, a duplicate may be issued upon the payment of the sum of one dollar by such applicant. The department shall maintain a list of such applicants and persons to whom permits and flags have been issued and furnish a copy thereof to the Colorado state patrol upon request.

(3) Any person who is not a paraplegic person or a person with a disability who uses such flag as a signal or for any other purpose is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than three hundred dollars, or by imprisonment in the county jail for not less than ten days nor more than ninety days, or by both such fine and imprisonment.



§ 42-4-612. When signals are inoperative or malfunctioning

(1) Whenever a driver approaches an intersection and faces a traffic control signal which is inoperative or which remains on steady red or steady yellow during several time cycles, the rules controlling entrance to a through street or highway from a stop street or highway, as provided under section 42-4- 703, shall apply until a police officer assumes control of traffic or until normal operation is resumed. In the event that any traffic control signal at a place other than an intersection should cease to operate or should malfunction as set forth in this section, drivers may proceed through the inoperative or malfunctioning signal only with caution, as if the signal were one of flashing yellow.

(2) Whenever a pedestrian faces a pedestrian-control signal as provided in section 42-4- 802 which is inoperative or which remains on "Don't Walk" or "Wait" during several time cycles, such pedestrian shall not enter the roadway unless the pedestrian can do so safely and without interfering with any vehicular traffic.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-613. Failure to pay toll established by regional transportation authority

Any person who fails to pay a required fee, toll, rate, or charge established by a regional transportation authority created pursuant to part 6 of article 4 of title 43, C.R.S., for the privilege of traveling on or using any property included in a regional transportation system pursuant to part 6 of article 4 of title 43, C.R.S., commits a class A traffic infraction.



§ 42-4-614. Designation of highway maintenance, repair, or construction zones - signs - increase in penalties for speeding violations

(1) (a) If maintenance, repair, or construction activities are occurring or will occur within four hours on a portion of a state highway, the department of transportation may designate such portion of the highway as a highway maintenance, repair, or construction zone. Any person who commits certain violations listed in section 42-4-1701 (4) in a maintenance, repair, or construction zone that is designated pursuant to this section is subject to the increased penalties and surcharges imposed by section 42-4-1701 (4)(c).

(b) If maintenance, repair, or construction activities are occurring or will occur within four hours on a portion of a roadway that is not a state highway, the public entity conducting the activities may designate such portion of the roadway as a maintenance, repair, or construction zone. A person who commits certain violations listed in section 42-4-1701 (4) in a maintenance, repair, or construction zone that is designated pursuant to this section is subject to the increased penalties and surcharges imposed by section 42-4-1701 (4)(c).

(2) The department of transportation or other public entity shall designate a maintenance, repair, or construction zone by erecting or placing an appropriate sign in a conspicuous place before the area where the maintenance, repair, or construction activity is taking place or will be taking place within four hours. Such sign shall notify the public that increased penalties for certain traffic violations are in effect in such zone. The department of transportation or other public entity shall erect or place a second sign after such zone indicating that the increased penalties for certain traffic violations are no longer in effect. A maintenance, repair, or construction zone begins at the location of the sign indicating that increased penalties are in effect and ends at the location of the sign indicating that the increased penalties are no longer in effect.

(3) Signs used for designating the beginning and end of a maintenance, construction, or repair zone shall conform to department of transportation requirements. The department of transportation or other public entity may display such signs on any fixed, variable, or movable stand. The department of transportation or other public entity may place such a sign on a moving vehicle if required for certain activities, including, but not limited to, highway painting work.



§ 42-4-615. School zones - increase in penalties for moving traffic violations

(1) Any person who commits a moving traffic violation in a school zone is subject to the increased penalties and surcharges imposed by section 42-4-1701 (4)(d).

(2) For the purposes of this section, "school zone" means an area that is designated as a school zone and has appropriate signs posted indicating that the penalties and surcharges will be doubled. The state or local government having jurisdiction over the placement of traffic signs and traffic control devices in the school zone area shall designate when the area will be deemed to be a school zone for the purposes of this section. In making such designation, the state or local government shall consider when increased penalties are necessary to protect the safety of school children.

(3) This section does not apply if the penalty and surcharge for a violation has been doubled pursuant to section 42-4- 614 because such violation also occurred within a highway maintenance, repair, or construction zone.



§ 42-4-616. Wildlife crossing zones - increase in penalties for moving traffic violations

(1) Except as described by subsection (4) of this section, a person who commits a moving traffic violation in a wildlife crossing zone is subject to the increased penalties and surcharges imposed by section 42-4-1701 (4)(d.5).

(2) For the purposes of this section, "wildlife crossing zone" means an area on a public highway that:

(a) Begins at a sign that conforms to the state traffic control manual, was erected by the department of transportation pursuant to section 42-4-118, and indicates that a person is about to enter a wildlife crossing zone; and

(b) Extends to:

(I) A sign that conforms to the state traffic control manual, was erected by the department of transportation pursuant to section 42-4-118, and indicates that a person is about to leave a wildlife crossing zone; or

(II) If no sign exists that complies with subparagraph (I) of this paragraph (b), the distance indicated on the sign indicating the beginning of the wildlife crossing zone; or(III) If no sign exists that complies with subparagraph (I) or (II) of this paragraph (b), one-half mile beyond the sign indicating the beginning of the wildlife crossing zone.

(3) (a) If the department of transportation erects a sign that indicates that a person is about to enter a wildlife crossing zone pursuant to section 42-4-118, the department of transportation shall:

(I) Establish the times of day and the periods of the calendar year during which the area will be deemed to be a wildlife crossing zone for the purposes of this section; and

(II) Ensure that the sign indicates the times of day and the periods of the calendar year during which the area will be deemed to be a wildlife crossing zone for the purposes of this section.

(b) In erecting signs as described in paragraph (a) of this subsection (3), the department of transportation, pursuant to section 42-4-118, shall not erect signs establishing a lower speed limit for more than one hundred miles of the public highways of the state that have been established as wildlife crossing zones.

(4) This section shall not apply if:

(a) The person who commits a moving traffic violation in a wildlife crossing zone is already subject to increased penalties and surcharges for said violation pursuant to section 42-4- 614 or 42-4- 615;

(b) The sign indicating that a person is about to enter a wildlife crossing zone does not indicate that increased traffic penalties are in effect in the zone; or

(c) The person who commits a moving traffic violation in a wildlife crossing zone commits the violation during a time that the area is not deemed by the department of transportation to be a wildlife crossing zone for the purposes of this section.






Part 7 - Rights-of-Way

§ 42-4-701. Vehicles approaching or entering intersection

(1) When two vehicles approach or enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(2) The foregoing rule is modified at through highways and otherwise as stated in sections 42-4- 702 to 42-4- 704.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-702. Vehicle turning left

The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road, or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard. Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-703. Entering through highway - stop or yield intersection

(1) The department of transportation and local authorities, within their respective jurisdictions, may erect and maintain stop signs, yield signs, or other official traffic control devices to designate through highways or to designate intersections or other roadway junctions at which vehicular traffic on one or more of the roadways is directed to yield or to stop and yield before entering the intersection or junction. In the case of state highways, such regulations shall be subject to the provisions of section 43-2-135 (1)(g), C.R.S.

(2) Every sign erected pursuant to subsection (1) of this section shall be a standard sign adopted by the department of transportation.

(3) Except when directed to proceed by a police officer, every driver of a vehicle approaching a stop sign shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After having stopped, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time when such driver is moving across or within the intersection or junction of roadways.

(4) The driver of a vehicle approaching a yield sign, in obedience to such sign, shall slow to a speed reasonable for the existing conditions and, if required for safety to stop, shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After slowing or stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection or junction of roadways; except that, if a driver is involved in a collision with a vehicle in the intersection or junction of roadways after driving past a yield sign without stopping, such collision shall be deemed prima facie evidence of the driver's failure to yield right-of-way.

(5) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-704. Vehicle entering roadway

The driver of a vehicle about to enter or cross a roadway from any place other than another roadway shall yield the right-of-way to all vehicles approaching on the roadway to be entered or crossed. Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-705. Operation of vehicle approached by emergency vehicle - operation of vehicle approaching stationary emergency vehicle, stationary towing carrier vehicle, or stationary public utility service vehicle

(1) Upon the immediate approach of an authorized emergency vehicle making use of audible or visual signals meeting the requirements of section 42-4-213 or 42-4-222, the driver of every other vehicle shall yield the right-of-way and where possible shall immediately clear the farthest left-hand lane lawfully available to through traffic and shall drive to a position parallel to, and as close as possible to, the right-hand edge or curb of a roadway clear of any intersection and shall stop and remain in that position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

(2) (a) A driver in a vehicle shall exhibit due care and caution and proceed as described in subsections (2)(b) and (2)(c) of this section when approaching or passing:

(I) A stationary authorized emergency vehicle that is giving a visual signal by means of flashing, rotating, or oscillating red, blue, or white lights as permitted by section 42-4-213 or 42-4-222;

(II) A stationary towing carrier vehicle that is giving a visual signal by means of flashing, rotating, or oscillating yellow lights; or

(III) A stationary public utility service vehicle that is giving a visual signal by means of flashing, rotating, or oscillating amber lights.

(b) On a highway with at least two adjacent lanes proceeding in the same direction on the same side of the highway where a stationary authorized emergency vehicle, stationary towing carrier vehicle, or stationary public utility service vehicle is located, the driver of an approaching or passing vehicle shall proceed with due care and caution and yield the right-of-way by moving into a lane at least one moving lane apart from the stationary authorized emergency vehicle, stationary towing carrier vehicle, or stationary public utility service vehicle unless directed otherwise by a peace officer or other authorized emergency personnel. If movement to an adjacent moving lane is not possible due to weather, road conditions, or the immediate presence of vehicular or pedestrian traffic, the driver of the approaching vehicle shall proceed in the manner described in subsection (2)(c) of this section.

(c) On a highway that does not have at least two adjacent lanes proceeding in the same direction on the same side of the highway where a stationary authorized emergency vehicle, stationary towing carrier vehicle, or stationary public utility service vehicle is located, or if movement by the driver of the approaching vehicle into an adjacent moving lane, as described in subsection (2)(b) of this section, is not possible, the driver of an approaching vehicle shall reduce and maintain a safe speed with regard to the location of the stationary authorized vehicle, stationary towing carrier vehicle, or stationary public utility service vehicle; weather conditions; road conditions; and vehicular or pedestrian traffic and proceed with due care and caution, or as directed by a peace officer or other authorized emergency personnel.

(2.5) (a) A driver in a vehicle that is approaching or passing a maintenance, repair, or construction vehicle that is moving at less than twenty miles per hour shall exhibit due care and caution and proceed as described in paragraphs (b) and (c) of this subsection (2.5).

(b) On a highway with at least two adjacent lanes proceeding in the same direction on the same side of the highway where a stationary or slow-moving maintenance, repair, or construction vehicle is located, the driver of an approaching or passing vehicle shall proceed with due care and caution and yield the right-of-way by moving into a lane at least one moving lane apart from the vehicle, unless directed otherwise by a peace officer or other authorized emergency personnel. If movement to an adjacent moving lane is not possible due to weather, road conditions, or the immediate presence of vehicular or pedestrian traffic, the driver of the approaching vehicle shall proceed in the manner described in paragraph (c) of this subsection (2.5).

(c) On a highway that does not have at least two adjacent lanes proceeding in the same direction on the same side of the highway where a stationary or slow-moving maintenance, repair, or construction vehicle is located, or if movement by the driver of the approaching vehicle into an adjacent moving lane, as described in paragraph (b) of this subsection (2.5), is not possible, the driver of an approaching vehicle shall reduce and maintain a safe speed with regard to the location of the stationary or slow-moving maintenance, repair, or construction vehicle, weather conditions, road conditions, and vehicular or pedestrian traffic, and shall proceed with due care and caution, or as directed by a peace officer or other authorized emergency personnel.

(2.6) (a) A driver in a vehicle that is approaching or passing a motor vehicle where the tires are being equipped with chains on the side of the highway shall exhibit due care and caution and proceed as described in paragraphs (b) and (c) of this subsection (2.6).

(b) On a highway with at least two adjacent lanes proceeding in the same direction on the same side of the highway where chains are being applied to the tires of a motor vehicle, the driver of an approaching or passing vehicle shall proceed with due care and caution and yield the right-of-way by moving into a lane at least one moving lane apart from the vehicle, unless directed otherwise by a peace officer or other authorized emergency personnel. If movement to an adjacent moving lane is not possible due to weather, road conditions, or the immediate presence of vehicular or pedestrian traffic, the driver of the approaching vehicle shall proceed in the manner described in paragraph (c) of this subsection (2.6).

(c) On a highway that does not have at least two adjacent lanes proceeding in the same direction on the same side of the highway where chains are being applied to the tires of a motor vehicle, or if movement by the driver of the approaching vehicle into an adjacent moving lane, as described in paragraph (b) of this subsection (2.6), is not possible, the driver of an approaching vehicle shall reduce and maintain a safe speed with regard to the location of the motor vehicle where chains are being applied to the tires, weather conditions, road conditions, and vehicular or pedestrian traffic, and shall proceed with due care and caution, or as directed by a peace officer or other authorized emergency personnel.

(3) (a) Any person who violates subsection (1) of this section commits a class A traffic infraction.

(b) (I) Except as otherwise provided in subsections (3)(b)(II) and (3)(b)(III) of this section, any person who violates subsection (2), (2.5), or (2.6) of this section commits careless driving as described in section 42-4-1402.

(II) If the person violates subsection (2) of this section and the person's actions are the proximate cause of bodily injury to another person, the person commits a class 1 misdemeanor and shall be punished as described in section 18-1.3- 501.

(III) If the person violates subsection (2) of this section and the person's actions are the proximate cause of the death of another person, the person commits a class 6 felony and shall be punished as described in section 18-1.3- 401.



§ 42-4-706. Obedience to railroad signal

(1) Any driver of a motor vehicle approaching a railroad crossing sign shall slow down to a speed that is reasonable and safe for the existing conditions. If required to stop for a traffic control device, flagperson, or safety before crossing the railroad grade crossing, the driver shall stop at the marked stop line, if any. If no such stop line exists, the driver shall:

(a) Stop not less than fifteen feet nor more than fifty feet from the nearest rail of the railroad grade crossing and shall not proceed until the railroad grade can be crossed safely; or

(b) In the event the driver would not have a reasonable view of approaching trains when stopped pursuant to paragraph (a) of this subsection (1), stop before proceeding across the railroad grade crossing at the point nearest such crossing where the driver has a reasonable view of approaching trains and not proceed until the railroad grade can be crossed safely.

(2) No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed, nor shall any pedestrian pass through, around, over, or under any crossing gate or barrier at a railroad grade crossing while such gate or barrier is closed or is being opened or closed.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-707. Certain vehicles must stop at railroad grade crossings

(1) Except as otherwise provided in this section, the driver of a school bus, as defined in paragraph (b) of subsection (5) of this section, carrying any schoolchild, the driver of a vehicle carrying hazardous materials that is required to be placarded in accordance with regulations issued pursuant to section 42-20-108, or the driver of a commercial vehicle, as defined in section 42-4-235, that is transporting passengers, before crossing at grade any tracks of a railroad, shall stop such vehicle within fifty feet but not less than fifteen feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train and shall not proceed until the driver can do so safely. After stopping as required in this section and upon proceeding when it is safe to do so, the driver of any said vehicle shall cross only in such gear of the vehicle that there will be no necessity for changing gears while traversing such crossing, and the driver shall not manually shift gears while crossing the tracks.

(2) This section shall not apply at street railway grade crossings within a business district.

(3) When stopping as required at such railroad crossing, the driver shall keep as far to the right of the roadway as possible and shall not form two lanes of traffic unless the roadway is marked for four or more lanes of traffic.

(4) Subsection (1) of this section shall not apply at:

(a) (Deleted by amendment, L. 2006, p. 42, § 1, effective July 1, 2006.)

(b) Any railroad grade crossing at which traffic is regulated by a traffic control signal;

(c) Any railroad grade crossing at which traffic is controlled by a police officer or human flagperson;

(d) Any railroad crossing where state or local road authorities within their respective jurisdictions have determined that trains are not operating during certain periods or seasons of the year and have erected an official sign carrying the legend "exempt", which shall give notice when so posted that such crossing is exempt from the stopping requirement provided for in this section.

(5) For the purposes of this section:

(a) The definition of hazardous materials shall be the definition contained in the rules adopted by the chief of the Colorado state patrol pursuant to section 42-20-108.

(b) "School bus" means a school bus that is required to bear on the front and rear of such school bus the words "SCHOOL BUS" and display visual signal lights pursuant to section 42-4-1903 (2)(a).

(6) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-708. Moving heavy equipment at railroad grade crossing

(1) No person shall operate or move any crawler-type tractor, steam shovel, derrick, or roller or any equipment or structure having a normal operating speed of ten or less miles per hour or a vertical body or load clearance of less than nine inches above the level surface of a roadway upon or across any tracks at a railroad grade crossing without first complying with this section.

(2) Notice of any such intended crossing shall be given to a superintendent of such railroad and a reasonable time be given to such railroad to provide proper protection at such crossing.

(3) Before making any such crossing, the person operating or moving any such vehicle or equipment shall first stop the same not less than fifteen feet nor more than fifty feet from the nearest rail of such railroad, and while so stopped shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train, and shall not proceed until the crossing can be made safely.

(4) No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagperson or otherwise of the immediate approach of a railroad train or car.

(5) Subsection (3) of this section shall not apply at any railroad crossing where state or local road authorities within their respective jurisdictions have determined that trains are not operating during certain periods or seasons of the year and have erected an official sign carrying the legend "exempt", which shall give notice when so posted that such crossing is exempt from the stopping requirement provided in this section.

(6) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-709. Stop when traffic obstructed

No driver shall enter an intersection or a marked crosswalk or drive onto any railroad grade crossing unless there is sufficient space on the other side of the intersection, crosswalk, or railroad grade crossing to accommodate the vehicle the driver is operating without obstructing the passage of other vehicles, pedestrians, or railroad trains, notwithstanding the indication of any traffic control signal to proceed. Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-710. Emerging from or entering alley, driveway, or building

(1) The driver of a vehicle emerging from an alley, driveway, building, parking lot, or other place, immediately prior to driving onto a sidewalk or into the sidewalk area extending across any such alleyway, driveway, or entranceway, shall yield the right-of-way to any pedestrian upon or about to enter such sidewalk or sidewalk area extending across such alleyway, driveway, or entranceway, as may be necessary to avoid collision, and when entering the roadway shall comply with the provisions of section 42-4- 704.

(2) The driver of a vehicle entering an alley, driveway, or entranceway shall yield the right-of-way to any pedestrian within or about to enter the sidewalk or sidewalk area extending across such alleyway, driveway, or entranceway.

(3) No person shall drive any vehicle other than a bicycle, electric assisted bicycle, or any other human-powered vehicle upon a sidewalk or sidewalk area, except upon a permanent or duly authorized temporary driveway.

(4) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-711. Driving on mountain highways

(1) The driver of a motor vehicle traveling through defiles or canyons or on mountain highways shall hold such motor vehicle under control and as near to the right-hand edge of the highway as reasonably possible and, except when driving entirely to the right of the center of the roadway, shall give audible warning with the horn of such motor vehicle upon approaching any curve where the view is obstructed within a distance of two hundred feet along the highway.

(2) On narrow mountain highways with turnouts having a grade of six percent or more, ascending vehicles shall have the right-of-way over descending vehicles, except where it is more practicable for the ascending vehicle to return to a turnout.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-712. Driving in highway work area

(1) The driver of a vehicle shall yield the right-of-way to any authorized vehicle or pedestrian engaged in work upon a highway within any highway construction or maintenance work area indicated by official traffic control devices.

(2) The driver of a vehicle shall yield the right-of-way to any authorized service vehicle engaged in work upon a highway whenever such vehicle displays flashing lights meeting the requirements of section 42-4-214.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-713. Yielding right-of-way to transit buses - definitions - penalty

(1) As used in this section, unless the context otherwise requires:

(a) "Public mass transit operator" has the same meaning as in section 43-1-102 (5), C.R.S.

(b) "Transit bus" means a bus operated by a public mass transit operator.

(2) Drivers of vehicles in the same lane of traffic and behind a transit bus shall yield the right-of-way to the bus if:

(a) The driver of the transit bus, after stopping to allow passengers to board or exit, is signaling an intention to enter a traffic lane; and

(b) A yield sign as described in subsection (3) of this section is displayed and illuminated on the back of the transit bus.

(3) The yield sign referred to in paragraph (b) of subsection (2) of this section shall:

(a) Warn a driver of a vehicle behind the transit bus that the driver is required to yield when the bus is entering a traffic lane; and

(b) Be illuminated when the driver of the transit bus is attempting to enter a traffic lane.

(4) This section does not require a public mass transit operator to install yield signs as described in subsection (3) of this section on transit buses operated by the public mass transit operator.

(5) This section does not relieve a driver of a transit bus from the duty to drive with due regard for the safety of all persons using the roadway.






Part 8 - Pedestrians

§ 42-4-801. Pedestrian obedience to traffic control devices and traffic regulations

(1) A pedestrian shall obey the instructions of any official traffic control device specifically applicable to the pedestrian, unless otherwise directed by a police officer.

(2) Pedestrians shall be subject to traffic and pedestrian-control signals as provided in sections 42-4- 604 and 42-4- 802 (5).

(3) At all other places, pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this title.

(4) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-802. Pedestrians' right-of-way in crosswalks

(1) When traffic control signals are not in place or not in operation, the driver of a vehicle shall yield the right-of-way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

(2) Subsection (1) of this section shall not apply under the conditions stated in section 42-4- 803.

(3) No pedestrian shall suddenly leave a curb or other place of safety and ride a bicycle, ride an electrical assisted bicycle, walk, or run into the path of a moving vehicle that is so close as to constitute an immediate hazard.

(4) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

(5) Whenever special pedestrian-control signals exhibiting "Walk" or "Don't Walk" word or symbol indications are in place, as declared in the traffic control manual adopted by the department of transportation, such signals shall indicate and require as follows:

(a) "Walk" (steady): While the "Walk" indication is steadily illuminated, pedestrians facing such signal may proceed across the roadway in the direction of the signal indication and shall be given the right-of-way by the drivers of all vehicles.

(b) "Don't Walk" (steady): While the "Don't Walk" indication is steadily illuminated, no pedestrian shall enter the roadway in the direction of the signal indication.

(c) "Don't Walk" (flashing): Whenever the "Don't Walk" indication is flashing, no pedestrian shall start to cross the roadway in the direction of such signal indication, but any pedestrian who has partly completed crossing during the "Walk" indication shall proceed to a sidewalk or to a safety island, and all drivers of vehicles shall yield to any such pedestrian.

(d) Whenever a signal system provides for the stopping of all vehicular traffic and the exclusive movement of pedestrians and "Walk" and "Don't Walk" signal indications control such pedestrian movement, pedestrians may cross in any direction between corners of the intersection offering the shortest route within the boundaries of the intersection while the "Walk" indication is exhibited, if signals and other official devices direct pedestrian movement in such manner consistent with section 42-4- 803 (4).

(6) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-803. Crossing at other than crosswalks

(1) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

(2) Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

(3) Between adjacent intersections at which traffic control signals are in operation, pedestrians shall not cross at any place except in a marked crosswalk.

(4) No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic control devices; and, when authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic control devices pertaining to such crossing movements.

(5) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-805. Pedestrians walking or traveling in a wheelchair on highways

(1) Pedestrians walking or traveling in a wheelchair along and upon highways where sidewalks are not provided shall walk or travel only on a road shoulder as far as practicable from the edge of the roadway. Where neither a sidewalk nor road shoulder is available, any pedestrian walking or traveling in a wheelchair along and upon a highway shall walk as near as practicable to an outside edge of the roadway and, in the case of a two-way roadway, shall walk or travel only on the left side of the roadway facing traffic that may approach from the opposite direction; except that any person lawfully soliciting a ride may stand on either side of such two-way roadway where there is a view of traffic approaching from both directions.

(2) No person shall stand in a roadway for the purpose of soliciting a ride from the driver of any private vehicle. For the purposes of this subsection (2), "roadway" means that portion of the road normally used by moving motor vehicle traffic.

(3) It is unlawful for any person who is under the influence of alcohol or of any controlled substance, as defined in section 18-18-102 (5), C.R.S., or of any stupefying drug to walk or be upon that portion of any highway normally used by moving motor vehicle traffic.

(4) This section applying to pedestrians shall also be applicable to riders of animals.

(5) Any city or town may, by ordinance, regulate the use by pedestrians of streets and highways under its jurisdiction to the extent authorized under subsection (6) of this section and sections 42-4-110 and 42-4-111, but no ordinance regulating such use of streets and highways in a manner differing from this section shall be effective until official signs or devices giving notice thereof have been placed as required by section 42-4-111 (2).

(6) No person shall solicit a ride on any highway included in the interstate system, as defined in section 43-2-101 (2), C.R.S., except at an entrance to or exit from such highway or at places specifically designated by the department of transportation; or, in an emergency affecting a vehicle or its operation, a driver or passenger of a disabled vehicle may solicit a ride on any highway.

(7) Pedestrians shall only be picked up where there is adequate road space for vehicles to pull off and not endanger and impede the flow of traffic.

(8) Upon the immediate approach of an authorized emergency vehicle making use of audible or visual signals meeting the requirements of section 42-4-213 or of a police vehicle properly and lawfully making use of an audible signal only, every pedestrian shall yield the right-of-way to the authorized emergency vehicle and shall leave the roadway and remain off the same until the authorized emergency vehicle has passed, except when otherwise directed by a police officer. This subsection (8) shall not relieve the driver of an authorized emergency vehicle from the duty to use due care as provided in sections 42-4-108 (4) and 42-4- 807.

(9) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-806. Driving through safety zone prohibited

No vehicle at any time shall be driven through or within a safety zone. Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-807. Drivers to exercise due care

Notwithstanding any of the provisions of this article, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any obviously confused or incapacitated person upon a roadway. Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-808. Drivers and pedestrians, other than persons in wheelchairs, to yield to individuals with disabilities

(1) Any pedestrian, other than a person in a wheelchair, or any driver of a vehicle who approaches an individual who has an obviously apparent disability shall immediately come to a full stop and take such precautions before proceeding as are necessary to avoid an accident or injury to said individual. A disability shall be deemed to be obviously apparent if, by way of example and without limitation, the individual is using a mobility device, is assisted by a service animal, as defined in section 24-34-301, C.R.S., is being assisted by another person, or is walking with an obvious physical impairment. Any person who violates any provision of this section commits a class A traffic offense.

(2) The department has no authority to assess any points under section 42-2-127 to any pedestrian who is convicted of a violation of subsection (1) of this section.






Part 9 - Turning - Stopping

§ 42-4-901. Required position and method of turning

(1) The driver of a motor vehicle intending to turn shall do so as follows:

(a) Right turns. Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(b) Left turns. The driver of a vehicle intending to turn left shall approach the turn in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle. Whenever practicable, the left turn shall be made to the left of the center of the intersection so as to leave the intersection or other location in the extreme left-hand lane lawfully available to traffic moving in the same direction as such vehicle on the roadway being entered.

(c) Two-way left-turn lanes. Where a special lane for making left turns by drivers proceeding in opposite directions has been indicated by official traffic control devices in the manner prescribed in the state traffic control manual, a left turn shall not be made from any other lane, and a vehicle shall not be driven in said special lane except when preparing for or making a left turn from or into the roadway or when preparing for or making a U-turn when otherwise permitted by law.

(2) The department of transportation and local authorities in their respective jurisdictions may cause official traffic control devices to be placed and thereby require and direct that a different course from that specified in this section be traveled by turning vehicles, and, when such devices are so placed, no driver shall turn a vehicle other than as directed and required by such devices. In the case of streets which are a part of the state highway system, the local regulation shall be subject to the approval of the department of transportation as provided in section 43-2-135 (1)(g), C.R.S.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-902. Limitations on turning around

(1) No vehicle shall be turned so as to proceed in the opposite direction upon any curve or upon the approach to or near the crest of a grade where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within such distance as is necessary to avoid interfering with or endangering approaching traffic.

(2) The driver of any vehicle shall not turn such vehicle at an intersection or any other location so as to proceed in the opposite direction unless such movement can be made in safety and without interfering with or endangering other traffic.

(3) Local and state authorities, within their respective jurisdictions, subject to the provisions of section 43-2-135 (1)(g), C.R.S., in the case of streets which are state highways, may erect "U-turn" prohibition or restriction signs at intersections or other locations where such movements are deemed to be hazardous, and, whenever official signs are so erected, no driver of a vehicle shall disobey the instructions thereof.

(4) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-903. Turning movements and required signals

(1) No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in section 42-4- 901, or turn a vehicle to enter a private road or driveway, or otherwise turn a vehicle from a direct course or move right or left upon a roadway unless and until such movement can be made with reasonable safety and then only after giving an appropriate signal in the manner provided in sections 42-4- 608 and 42-4- 609.

(2) A signal of intention to turn right or left shall be given continuously during not less than the last one hundred feet traveled by the vehicle before turning in urban or metropolitan areas and shall be given continuously for at least two hundred feet on all four-lane highways and other highways where the prima facie or posted speed limit is more than forty miles per hour. Such signals shall be given regardless of existing weather conditions.

(3) No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided in sections 42-4- 608 and 42-4- 609 to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

(4) The signals provided for in section 42-4- 608 (2) shall be used to indicate an intention to turn, change lanes, or start from a parked position and shall not be flashed on one side only on a parked or disabled vehicle or flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear.

(5) Any person who violates any provision of this section commits a class A traffic infraction.






Part 10 - Driving - Overtaking - Passing

§ 42-4-1001. Drive on right side - exceptions

(1) Upon all roadways of sufficient width, a vehicle shall be driven upon the right half of the roadway, except as follows:

(a) When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(b) When an obstruction exists making it necessary to drive to the left of the center of the highway; but any person so doing shall yield the right-of-way to all vehicles traveling in the proper direction upon the unobstructed portion of the highway within such distance as to constitute an immediate hazard;

(c) Upon a roadway divided into three lanes for traffic under the rules applicable thereon; or

(d) Upon a roadway restricted to one-way traffic as indicated by official traffic control devices.

(2) Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

(3) Upon any roadway having four or more lanes for moving traffic and providing for two-way movement of traffic, no vehicle shall be driven to the left of the center line of the roadway, except when authorized by official traffic control devices designating certain lanes to the left side of the center of the roadway for use by traffic not otherwise permitted to use such lanes or except as permitted under subsection (1)(b) of this section. However, this subsection (3) does not prohibit the crossing of the center line in making a left turn into or from an alley, private road, or driveway when such movement can be made in safety and without interfering with, impeding, or endangering other traffic lawfully using the highway.

(4) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1002. Passing oncoming vehicles

(1) Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and, upon roadways having width for not more than one lane of traffic in each direction, each driver shall give to the other at least one-half of the main-traveled portion of the roadway as nearly as possible.

(2) A driver shall not pass a bicyclist moving in the same direction and in the same lane when there is oncoming traffic unless the driver can simultaneously:

(a) Allow oncoming vehicles at least one-half of the main-traveled portion of the roadway in accordance with subsection (1) of this section; and

(b) Allow the bicyclist at least a three-foot separation between the right side of the driver's vehicle, including all mirrors or other projections, and the left side of the bicyclist at all times.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1003. Overtaking a vehicle on the left

(1) The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to the limitations, exceptions, and special rules stated in this section and sections 42-4- 1004 to 42-4- 1008:

(a) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left of the vehicle at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle.

(b) The driver of a motor vehicle overtaking a bicyclist proceeding in the same direction shall allow the bicyclist at least a three-foot separation between the right side of the driver's vehicle, including all mirrors or other projections, and the left side of the bicyclist at all times.

(c) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of the driver's vehicle until completely passed by the overtaking vehicle.

(2) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1004. When overtaking on the right is permitted

(1) The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(a) When the vehicle overtaken is making or giving indication of making a left turn;

(b) Upon a street or highway with unobstructed pavement not occupied by parked vehicles and marked for two or more lanes of moving vehicles in each direction; or

(c) Upon a one-way street or upon any roadway on which traffic is restricted to one direction of movement where the roadway is free from obstructions and marked for two or more lanes of moving vehicles.

(1.5) The driver of a motor vehicle upon a one-way roadway with two or more marked traffic lanes, when overtaking a bicyclist proceeding in the same direction and riding on the left-hand side of the road, shall allow the bicyclist at least a three-foot separation between the left side of the driver's vehicle, including all mirrors or other projections, and the right side of the bicyclist at all times.

(2) The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety. In no event shall such movement be made by driving off the pavement or main-traveled portion of the roadway.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1005. Limitations on overtaking on the left

(1) No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless authorized by the provisions of this article and unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completed without interfering with the operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to an authorized lane of travel as soon as practicable and, in the event the passing movement involves the use of a lane authorized for vehicles approaching from the opposite direction, before coming within two hundred feet of any approaching vehicle.

(2) No vehicle shall be driven on the left side of the roadway under the following conditions:

(a) When approaching or upon the crest of a grade or a curve in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(b) When approaching within one hundred feet of or traversing any intersection or railroad grade crossing; or

(c) When the view is obstructed upon approaching within one hundred feet of any bridge, viaduct, or tunnel.

(3) The department of transportation and local authorities are authorized to determine those portions of any highway under their respective jurisdictions where overtaking and passing or driving on the left side of the roadway would be especially hazardous and may by appropriate signs or markings on the roadway indicate the beginning and end of such zones. Where such signs or markings are in place to define a no-passing zone and such signs or markings are clearly visible to an ordinarily observant person, no driver shall drive on the left side of the roadway within such no-passing zone or on the left side of any pavement striping designed to mark such no-passing zone throughout its length.

(4) The provisions of this section shall not apply:

(a) Upon a one-way roadway;

(b) Under the conditions described in section 42-4- 1001 (1)(b);

(c) To the driver of a vehicle turning left into or from an alley, private road, or driveway when such movement can be made in safety and without interfering with, impeding, or endangering other traffic lawfully using the highway; or

(d) To the driver of a vehicle passing a bicyclist moving the same direction and in the same lane when such movement can be made in safety and without interfering with, impeding, or endangering other traffic lawfully using the highway.

(5) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1006. One-way roadways and rotary traffic islands

(1) Upon a roadway restricted to one-way traffic, a vehicle shall be driven only in the direction designated at all or such times as shall be indicated by official traffic control devices.

(2) A vehicle passing around a rotary traffic island shall be driven only to the right of such island.

(3) The department of transportation and local authorities with respect to highways under their respective jurisdictions may designate any roadway, part of a roadway, or specific lanes upon which vehicular traffic shall proceed in one direction at all or such times as shall be indicated by official traffic control devices. In the case of streets which are a part of the state highway system, the regulation shall be subject to the approval of the department of transportation pursuant to section 43-2-135 (1)(g), C.R.S.

(4) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1007. Driving on roadways laned for traffic

(1) Whenever any roadway has been divided into two or more clearly marked lanes for traffic, the following rules in addition to all others consistent with this section shall apply:

(a) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety.

(b) Upon a roadway which is divided into three lanes and provides for two-way movement of traffic, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle traveling in the same direction where the roadway is clearly visible and such center lane is clear of traffic within a safe distance, or in preparation for a left turn, or where such center lane is at the time allocated exclusively to the traffic moving in the direction the vehicle is proceeding and is designated by official traffic control devices to give notice of such allocation. Under no condition shall an attempt be made to pass upon the shoulder or any portion of the roadway remaining to the right of the indicated right-hand traffic lane.

(c) Official traffic control devices may be erected directing specified traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway, and drivers of vehicles shall obey the directions of every such device.

(d) Official traffic control devices may be installed prohibiting the changing of lanes on sections of roadway, and drivers of vehicles shall obey the directions of every such device.

(2) (a) The department of transportation may designate with signage an area on a roadway not otherwise laned for traffic for use by commercial vehicles, as defined in section 42-4-235 (1)(a), that are designed to transport sixteen or more passengers, including the driver, and that are operated by a governmental entity or government-owned business that transports the general public or by a contractor on behalf of such an entity or government-owned business. Use of such an area is limited to vehicles authorized by the department operating under conditions of use established by the department but, subject to the conditions of use, the driver of an authorized vehicle has sole discretion to decide whether or not to drive on such an area based on the driver's assessment of the safety of doing so. The department shall consult with the Colorado state patrol before granting authorization for use of the area and establishing conditions of use. The department shall impose and each authorized user shall acknowledge the conditions of use by written agreement, and the department need not note the conditions of use in roadway signage. An authorized user does not violate this section or section 42-4- 1004 when operating in accordance with the conditions of use for an area imposed by the department and acknowledged by the user in a written agreement.

(b) The department of transportation shall work with local governmental agencies in implementing the provisions of this subsection (2).

(3) A person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1008. Following too closely

(1) The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.

(2) The driver of any motor truck or motor vehicle drawing another vehicle when traveling upon a roadway outside of a business or residence district and which is following another motor truck or motor vehicle drawing another vehicle shall, whenever conditions permit, leave sufficient space so that an overtaking vehicle may enter and occupy such space without danger; except that this shall not prevent a motor truck or motor vehicle drawing another vehicle from overtaking and passing any like vehicle or other vehicle.

(3) Motor vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger. This provision shall not apply to funeral processions.

(4) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1008.5. Crowding or threatening bicyclist

(1) The driver of a motor vehicle shall not, in a careless and imprudent manner, drive the vehicle unnecessarily close to, toward, or near a bicyclist.

(2) Any person who violates subsection (1) of this section commits careless driving as described in section 42-4-1402.



§ 42-4-1009. Coasting prohibited

(1) The driver of any motor vehicle when traveling upon a downgrade shall not coast with the gears or transmission of such vehicle in neutral.

(2) The driver of a truck or bus when traveling upon a downgrade shall not coast with the clutch disengaged.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1010. Driving on divided or controlled-access highways

(1) Whenever any highway has been divided into separate roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway, unless directed or permitted to use another roadway by official traffic control devices. No vehicle shall be driven over, across, or within any such dividing space, barrier, or section, except through an opening in such physical barrier or dividing section or space or at a crossover or intersection as established, unless specifically prohibited by official signs and markings or by the provisions of section 42-4- 902. However, this subsection (1) does not prohibit a left turn across a median island formed by standard pavement markings or other mountable or traversable devices as prescribed in the state traffic control manual when such movement can be made in safety and without interfering with, impeding, or endangering other traffic lawfully using the highway.

(2) (a) No person shall drive a vehicle onto or from any controlled-access roadway except at such entrances and exits as are established by public authority.

(b) Wherever an acceleration lane has been provided in conjunction with a ramp entering a controlled-access highway and the ramp intersection is not designated or signed as a stop or yield intersection as provided in section 42-4- 703 (1), drivers may use the acceleration lane to attain a safe speed for merging with through traffic when conditions permit such acceleration with safety. Traffic so merging shall be subject to the rule governing the changing of lanes as set forth in section 42-4- 1007 (1)(a).

(c) Wherever a deceleration lane has been provided in conjunction with a ramp leaving a controlled-access highway, drivers shall use such lane to slow to a safe speed for making an exit turn after leaving the mainstream of faster-moving traffic.

(3) The department of transportation may by resolution or order entered in its minutes and local authorities may by ordinance consistent with the provisions of section 43-2-135 (1)(g), C.R.S., with respect to any controlled-access highway under their respective jurisdictions, prohibit the use of any such highway by any class or kind of traffic which is found to be incompatible with the normal and safe movement of traffic. The department of transportation or the local authority adopting such prohibitory regulations shall install official traffic control devices in conformity with the standards established by sections 42-4- 601 and 42-4- 602 at entrance points or along the highway on which such regulations are applicable. When such devices are so in place, giving notice thereof, no person shall disobey the restrictions made known by such devices. This subsection (3) shall not be construed to give the department authority to regulate pedestrian use of highways in a manner contrary to the provisions of section 42-4- 805.

(4) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1011. Use of runaway vehicle ramps

(1) No person shall use a runaway vehicle ramp unless such person is in an emergency situation requiring use of the ramp to stop such person's vehicle.

(2) No person shall stop, stand, or park a vehicle on a runaway vehicle ramp or in the pathway of the ramp.

(3) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1012. High occupancy vehicle (HOV) and high occupancy toll (HOT) lanes

(1) (a) The department of transportation and local authorities, with respect to streets and highways under their respective jurisdictions, may designate exclusive or preferential lanes for vehicles that carry a specified number of persons. The occupancy level of vehicles and the time of day when lane usage is restricted to high occupancy vehicles, if applicable, shall be designated by official traffic control devices.

(b) (I) On or before July 1, 2001, the department shall issue a request for proposals to private entities for the purpose of entering into a contract with such an entity for the conversion of an existing high occupancy vehicle lane described in paragraph (a) of this subsection (1) to a high occupancy toll lane and for the purpose of entering into a contract for the operation of the high occupancy toll lane by a private entity; except that the department may convert or operate the high occupancy toll lane, or both, in the event that no proposal by a private entity for such conversion or operation, or both, is acceptable.

(II) The high occupancy toll lane shall be a lane for use by vehicles carrying less than the specified number of persons for such high occupancy vehicle lane that pay a specified toll or fee.

(III) Any contract entered into between the department and a private entity pursuant to subparagraph (I) of this paragraph (b) shall:

(A) Authorize the private entity to impose tolls for use of the high occupancy toll lane;

(B) Require that over the term of such contract only toll revenues be applied to payment of the private entity's capital outlay costs for the project, the costs associated with operations, toll collection, administration of the high occupancy toll lane, if any, and a reasonable return on investment to the private entity, as evidenced by and consistent with the returns on investment to private entities on similar public and private projects;

(C) Require that any excess toll revenue either be applied to any indebtedness incurred by the private entity with respect to the project or be paid into the state highway fund created pursuant to section 43-1-219, C.R.S., for exclusive use in the corridor where the high occupancy toll lane is located including for maintenance and enforcement purposes in the high occupancy toll lane and for other traffic congestion relieving options including transit. Such contract shall define or provide a method for calculating excess toll revenues and shall specify the amount of indebtedness that the private entity may incur and apply excess toll revenues to before such revenues must be paid into the state highway fund. It is not the intent of the general assembly that the conversion of a high occupancy vehicle lane to a high occupancy toll lane shall detract in any way from the possible provision of mass transit options by the regional transportation district or any other agency in the corridor where the high occupancy toll lane is located.

(IV) The department shall structure a variable toll or fee to ensure a level of service C and unrestricted access to the lanes at all times by eligible vehicles, including buses, carpools, and EPA certified low-emitting vehicles with a gross vehicle weight rating over ten thousand pounds.

(V) The department shall not enter into a contract for the conversion of a high occupancy vehicle lane to a high occupancy toll lane if such a conversion will result in the loss or refund of federal funds payable, available, or paid to the state for construction, reconstruction, repairs, improvement, planning, supervision, and maintenance of the state highway system and other public highways.

(VI) The department shall require the private entity entering into a contract pursuant to this section to provide such performance bond or other surety for the project as the department may reasonably require.

(c) Whenever practicable, a high occupancy toll lane described in paragraph (b) of this subsection (1) shall be physically separated from the other lanes of a street or highway so as to minimize the interference between traffic in the designated lanes and traffic in the other lanes.

(d) The department shall develop and adopt functional specifications and standards for an automatic vehicle identification system for use on high occupancy vehicle lanes, high occupancy toll lanes, any public highway constructed and operated under the provisions of part 5 of article 4 of title 43, C.R.S., and any other street or highway where tolls or charges are imposed for the privilege of traveling upon such street or highway. The specifications and standards shall ensure that:

(I) Automatic vehicle identification systems utilized by the state, municipality, or other entity having jurisdiction over the street or highway are compatible with one another;

(II) A vehicle owner shall not be required to purchase or install more than one device to use on all toll facilities;

(III) Toll facility operators have the ability to select from different manufacturers and vendors of automatic vehicle identification systems; and

(IV) There is compatibility between any automatic vehicle identification system in operation on August 4, 1999, and any automatic vehicle identification system designed and installed on and after said date; except that the operator of an automatic vehicle identification system in operation on August 4, 1999, may replace such system with a different system that is not compatible with the system in operation on August 4, 1999, subject to the approval of the department. After the department approves such replacement, the specifications and standards developed pursuant to this paragraph (d) shall be amended to require compatibility with the replacement system.

(2) A motorcycle may be operated upon high occupancy vehicle lanes pursuant to section 163 of Public Law 97-424 or upon high occupancy toll lanes, unless prohibited by official traffic control devices.

(2.5) (a) (I) Except as otherwise provided in paragraph (d) of this subsection (2.5), a motor vehicle with a gross vehicle weight of twenty-six thousand pounds or less that is either an inherently low-emission vehicle or a hybrid vehicle may be operated upon high occupancy vehicle lanes without regard to the number of persons in the vehicle and without payment of a special toll or fee. The exemption relating to hybrid vehicles shall apply only if such exemption does not affect the receipt of federal funds and does not violate any federal laws or regulations.

(II) As used in this subsection (2.5), "inherently low-emission vehicle" or "ILEV" means:

(A) A light-duty vehicle or light-duty truck, regardless of whether such vehicle or truck is part of a motor vehicle fleet, that has been certified by the federal environmental protection agency as conforming to the ILEV guidelines, procedures, and standards as published in the federal register at 58 FR 11888 (March 1, 1993) and 59 FR 50042 (September 30, 1994), as amended from time to time; and

(B) A heavy-duty vehicle powered by an engine that has been certified as set forth in sub-subparagraph (A) of this subparagraph (II).

(III) As used in this subsection (2.5), "hybrid vehicle" means a motor vehicle with a hybrid propulsion system that uses an alternative fuel by operating on both an alternative fuel, including electricity, and a traditional fuel.

(b) No person shall operate a vehicle upon a high occupancy vehicle lane pursuant to this subsection (2.5) unless the vehicle:

(I) Meets all applicable federal emission standards set forth in 40 CFR sec. 88.311-93, as amended from time to time, or, subject to subparagraph (I) of paragraph (a) of this subsection (2.5), is a hybrid vehicle; and

(II) Is identified by means of a circular sticker or decal at least four inches in diameter, made of bright orange reflective material, and affixed either to the windshield, to the front of the side-view mirror on the driver's side, or to the front bumper of the vehicle. Said sticker or decal shall be approved by the Colorado department of transportation.

(c) The department of transportation and local authorities, with respect to streets and highways under their respective jurisdictions, shall provide information via official traffic control devices to indicate that ILEVs and, subject to subparagraph (I) of paragraph (a) of this subsection (2.5), hybrid vehicles may be operated upon high occupancy vehicle lanes pursuant to this section. Such information may, but need not, be added to existing printed signs, but as existing printed signs related to high occupancy vehicle lane use are replaced or new ones are erected, such information shall be added. In addition, whenever existing electronic signs are capable of being reprogrammed to carry such information, they shall be so reprogrammed by September 1, 2003.

(d) (I) In consultation with the regional transportation district, the department of transportation and local authorities, with respect to streets and highways under their respective jurisdictions, shall, in connection with their periodic level-of-service evaluation of high occupancy vehicle lanes, perform a level-of-service evaluation of the use of high occupancy vehicle lanes by ILEVs and hybrid vehicles. If the use of high occupancy vehicle lanes by ILEVs or hybrid vehicles is determined to cause a significant decrease in the level of service for other bona fide users of such lanes, then the department of transportation or a local authority may restrict or eliminate use of such lanes by ILEVs or hybrid vehicles.

(II) If the United States secretary of transportation makes a formal determination that, by giving effect to paragraph (a) of this subsection (2.5) on a particular highway or lane, the state of Colorado would disqualify itself from receiving federal highway funds the state would otherwise qualify to receive or would be required to refund federal transportation grant funds it has already received, then said paragraph (a) shall not be effective as to such highway or lane.

(3) (a) Any person who uses a high occupancy vehicle lane in violation of restrictions imposed by the department of transportation or local authorities commits a class A traffic infraction.

(b) Any person convicted of a third or subsequent offense of paragraph (a) of this subsection (3) committed within a twelve-month period shall be subject to an increased penalty pursuant to section 42-4-1701 (4)(a)(I)(K).



§ 42-4-1013. Passing lane - definitions - penalty

(1) A person shall not drive a motor vehicle in the passing lane of a highway if the speed limit is sixty-five miles per hour or more unless such person is passing other motor vehicles that are in a nonpassing lane or turning left, or unless the volume of traffic does not permit the motor vehicle to safely merge into a nonpassing lane.

(2) For the purposes of this section:

(a) "Nonpassing lane" means any lane that is to the right of the passing lane if there are two or more adjacent lanes of traffic moving in the same direction in one roadway.

(b) "Passing lane" means the farthest to the left lane if there are two or more adjacent lanes of traffic moving in the same direction in one roadway; except that, if such left lane is restricted to high occupancy vehicle use or is designed for left turns only, the passing lane shall be the lane immediately to the right of such high occupancy lane or left-turn lane.

(3) A person who violates this section commits a class A traffic infraction.






Part 11 - Speed Regulations

§ 42-4-1101. Speed limits

(1) No person shall drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions then existing.(2) Except when a special hazard exists that requires a lower speed, the following speeds shall be lawful:

(a) Twenty miles per hour on narrow, winding mountain highways or on blind curves;

(b) Twenty-five miles per hour in any business district, as defined in section 42-1- 102 (11);

(c) Thirty miles per hour in any residence district, as defined in section 42-1- 102 (80);

(d) Forty miles per hour on open mountain highways;

(e) Forty-five miles per hour for all single rear axle vehicles in the business of transporting trash that exceed twenty thousand pounds, where higher speeds are posted, when said vehicle is loaded as an exempted vehicle pursuant to section 42-4-507 (3);

(f) Fifty-five miles per hour on other open highways which are not on the interstate system, as defined in section 43-2-101 (2), C.R.S., and are not surfaced, four-lane freeways or expressways;

(g) Sixty-five miles per hour on surfaced, four-lane highways which are on the interstate system, as defined in section 43-2-101 (2), C.R.S., or are freeways or expressways;

(h) Any speed not in excess of a speed limit designated by an official traffic control device.

(3) No driver of a vehicle shall fail to decrease the speed of such vehicle from an otherwise lawful speed to a reasonable and prudent speed when a special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions.

(4) Except as otherwise provided in paragraph (c) of subsection (8) of this section, any speed in excess of the lawful speeds set forth in subsection (2) of this section shall be prima facie evidence that such speed was not reasonable or prudent under the conditions then existing. As used in this subsection (4), "prima facie evidence" means evidence which is sufficient proof that the speed was not reasonable or prudent under the conditions then existing, and which will remain sufficient proof of such fact, unless contradicted and overcome by evidence bearing upon the question of whether or not the speed was reasonable and prudent under the conditions then existing.

(5) In every charge of violating subsection (1) of this section, the complaint, summons and complaint, or penalty assessment notice shall specify the speed at which the defendant is alleged to have driven and also the alleged reasonable and prudent speed applicable at the specified time and location of the alleged violation.

(6) The provisions of this section shall not be construed to relieve the party alleging negligence under this section in any civil action for damages from the burden of proving that such negligence was the proximate cause of an accident.

(7) Notwithstanding paragraphs (a), (b), and (c) of subsection (2) of this section, any city or town may by ordinance adopt absolute speed limits as the maximum lawful speed limits in its jurisdiction, and such speed limits shall not be subject to the provisions of subsection (4) of this section.(8) (a) (Deleted by amendment, L. 96, p. 578, § 2, effective May 25, 1996.)

(b) Notwithstanding any other provisions of this section, no person shall drive a vehicle on a highway at a speed in excess of a maximum lawful speed limit of seventy-five miles per hour.

(c) The speed limit set forth in paragraph (b) of this subsection (8) is the maximum lawful speed limit and is not subject to the provisions of subsection (4) of this section.

(d) State and local authorities within their respective jurisdictions shall not authorize any speed limit which exceeds seventy-five miles per hour on any highway.

(e) The provisions of this subsection (8) are declared to be matters of both local and statewide concern requiring uniform compliance throughout the state.

(f) In every charge of a violation of paragraph (b) of this subsection (8), the complaint, summons and complaint, or penalty assessment notice shall specify the speed at which the defendant is alleged to have driven and also the maximum lawful speed limit of seventy-five miles per hour.

(g) Notwithstanding any other provision of this section, no person shall drive a low-power scooter on a roadway at a speed in excess of forty miles per hour. State and local authorities shall not authorize low-power scooters to exceed forty miles per hour on a roadway.

(9) The conduct of a driver of a vehicle which would otherwise constitute a violation of this section is justifiable and not unlawful when:

(a) It is necessary as an emergency measure to avoid an imminent public or private injury which is about to occur by reason of a situation occasioned or developed through no conduct of said driver and which is of sufficient gravity that, according to ordinary standards of intelligence and morality, the desirability and urgency of avoiding the injury clearly outweigh the desirability of avoiding the consequences sought to be prevented by this section; or

(b) With respect to authorized emergency vehicles, the applicable conditions for exemption, as set forth in section 42-4-108, exist.

(10) The minimum requirement for commission of a traffic infraction or misdemeanor traffic offense under this section is the performance by a driver of prohibited conduct, which includes a voluntary act or the omission to perform an act which said driver is physically capable of performing.

(11) It shall not be a defense to prosecution for a violation of this section that:

(a) The defendant's conduct was not performed intentionally, knowingly, recklessly, or with criminal negligence; or

(b) The defendant's conduct was performed under a mistaken belief of fact, including, but not limited to, a mistaken belief of the defendant regarding the speed of the defendant's vehicle; or

(c) The defendant's vehicle has a greater operating or fuel-conserving efficiency at speeds greater than the reasonable and prudent speed under the conditions then existing or at speeds greater than the maximum lawful speed limit.

(12) (a) A violation of driving one to twenty-four miles per hour in excess of the reasonable and prudent speed or in excess of the maximum lawful speed limit of seventy-five miles per hour is a class A traffic infraction.

(b) A violation of driving twenty-five or more miles per hour in excess of the reasonable and prudent speed or in excess of the maximum lawful speed limit of seventy-five miles per hour is a class 2 misdemeanor traffic offense; except that such violation within a maintenance, repair, or construction zone, designated pursuant to section 42-4- 614, is a class 1 misdemeanor traffic offense.

(c) A violation under subsection (3) of this section is a class A traffic infraction.



§ 42-4-1102. Altering of speed limits

(1) (a) Whenever the department of transportation determines upon the basis of a traffic investigation or survey or upon the basis of appropriate design standards and projected traffic volumes in the case of newly constructed highways or segments thereof that any speed specified or established as authorized under sections 42-4- 1101 to 42-4-1104 is greater or less than is reasonable or safe under the road and traffic conditions at any intersection or other place or upon any part of a state highway under its jurisdiction, said department shall determine and declare a reasonable and safe speed limit thereat which shall be effective when appropriate signs giving notice thereof are erected at such intersection or other place or upon the approaches thereto; except that no speed limit in excess of seventy-five miles per hour shall be authorized by said department.

(b) Repealed.

(2) Whenever county or municipal authorities within their respective jurisdictions determine upon the basis of a traffic investigation or survey, or upon the basis of appropriate design standards and projected traffic volumes in the case of newly constructed highways or segments thereof, that any speed specified or established as authorized under sections 42-4- 1101 to 42-4-1104 is greater or less than is reasonable or safe under the road and traffic conditions at any intersection or other place or upon any part of a street or highway in its jurisdiction, said local authority shall determine and declare a reasonable and safe speed limit thereat which shall be effective when appropriate signs giving notice thereof are erected at such intersection or other place or upon the approaches thereto. No such local authority shall have the power to alter the basic rules set forth in section 42-4- 1101 (1) or in any event to authorize by resolution or ordinance a speed in excess of seventy-five miles per hour.

(3) Local municipal authorities within their respective jurisdictions shall determine upon the basis of a traffic investigation or survey the proper speed for all arterial streets and shall declare a reasonable and safe speed limit thereon which may be greater or less than the speed specified under section 42-4- 1101 (2)(b) or (2)(c). Such speed limit shall not exceed seventy-five miles per hour and shall become effective when appropriate signs are erected giving notice thereof. For purposes of this subsection (3), an "arterial street" means any United States or state-numbered route, controlled-access highway, or other major radial or circumferential street or highway designated by local authorities within their respective jurisdictions as part of a major arterial system of streets or highways.

(4) No alteration of speed limits on state highways within cities, cities and counties, and incorporated towns is effective until it has been approved in writing by the department of transportation. Upon the request of any incorporated city or town, the department of transportation shall conduct any traffic investigation or survey that is deemed to be warranted for determination of a safe and reasonable speed limit on any street or portion thereof that is a state highway. In conducting such a traffic investigation, the department may receive and consider traffic and engineering data provided by the city or county engineer of any requesting local government that will be impacted by a proposed alteration of speed limits. Any speed limit so determined by the department becomes effective when declared by the local authority and made known by official signs conforming to the state traffic control manual.

(5) Whenever the department of transportation or local authorities, within their respective jurisdictions, determine upon the basis of a traffic investigation or survey that a reduced speed limit is warranted in a school or construction area or other place during certain hours or periods of the day when special or temporary hazards exist, the department or the concerned local authority may erect or display official signs of a type prescribed in the state traffic control manual giving notice of the appropriate speed limit for such conditions and stating the time or period the regulation is effective. When such signs are erected or displayed, the lawful speed limit at the particular time and place shall be that which is then indicated upon such signs; except that no such speed limit shall be less than twenty miles per hour on a state highway or other arterial street as defined in subsection (3) of this section nor less than fifteen miles per hour on any other road or street, nor shall any such reduced speed limit be made applicable at times when the special conditions for which it is imposed cease to exist. Such reduced speed limits on streets which are state highways shall be subject to the written approval of the department of transportation before becoming effective.

(6) In its discretion, a municipality, by ordinance, or a county, by resolution of the board of county commissioners, may impose and enforce stop sign regulations and speed limits, not inconsistent with the provisions of sections 42-4- 1101 to 42-4-1104, upon any way which is open to travel by motor vehicles and which is privately maintained in mobile home parks, when appropriate signs giving notice of such enforcement are erected at the entrances to such ways. Unless there is an agreement to the contrary, the jurisdiction ordering the regulations shall be responsible for the erection and maintenance of the signs.

(7) Any powers granted in this section to county or municipal authorities may be exercised by such authorities or by any municipal officer or employee who is designated by ordinance to exercise such powers.

(8) The department of transportation shall not set a speed limit on interstate 70 for commercial vehicles or any other motor vehicle that differs from the highest authorized speed for any other type of motor vehicle on the same portion of a highway by more than twenty-five miles per hour.



§ 42-4-1103. Minimum speed regulation

(1) No person shall drive a motor vehicle on any highway at such a slow speed as to impede or block the normal and reasonable forward movement of traffic, except when a reduced speed is necessary for safe operation of such vehicle or in compliance with law.

(2) Whenever the department of transportation or local authorities within their respective jurisdictions determine, on the basis of an engineering and traffic investigation as described in the state traffic control manual, that slow speeds on any part of a highway consistently impede the normal and reasonable movement of traffic, said department or such local authority may determine and declare a minimum speed limit below which no person shall drive a vehicle, except when necessary for safe operation or in compliance with law.

(3) Notwithstanding any minimum speed that may be authorized and posted pursuant to this section, if any person drives a motor vehicle on a highway outside an incorporated area or on any controlled-access highway at a speed less than the normal and reasonable speed of traffic under the conditions then and there existing and by so driving at such slower speed impedes or retards the normal and reasonable movement of vehicular traffic following immediately behind, then such driver shall:

(a) Where the width of the traveled way permits, drive in the right-hand lane available to traffic or on the extreme right side of the roadway consistent with the provisions of section 42-4- 1001 (2) until such impeded traffic has passed by; or

(b) Pull off the roadway at the first available place where such movement can safely and lawfully be made until such impeded traffic has passed by.

(4) Wherever special uphill traffic lanes or roadside turnouts are provided and posted, drivers of all vehicles proceeding at less than the normal and reasonable speed of traffic shall use such lanes or turnouts to allow other vehicles to pass or maintain normal traffic flow.

(5) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1104. Speed limits on elevated structures

(1) No person shall drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to such bridge or structure, when such structure is signposted as provided in this section.

(2) The department of transportation upon request from any local authority shall, or upon its own initiative may, conduct an investigation of any bridge or other elevated structure constituting a part of a highway, and, if it finds that such structure cannot with safety to itself withstand vehicles traveling at the speed otherwise permissible under sections 42-4- 1101 to 42-4-1104, said department shall determine and declare the maximum speed of vehicles which such structure can withstand and shall cause or permit suitable standard signs stating such maximum speed to be erected and maintained before each end of such structure in conformity with the state traffic control manual.

(3) Upon the trial of any person charged with a violation of this section, proof of said determination of the maximum speed by said department and the existence of said signs shall constitute conclusive evidence of the maximum speed which can be maintained with safety to such bridge or structure.

(4) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1105. Speed contests - speed exhibitions - aiding and facilitating - immobilization of motor vehicle - definitions

(1) (a) Except as otherwise provided in subsection (4) of this section, it is unlawful for a person to knowingly engage in a speed contest on a highway.

(b) For purposes of this section, "speed contest" means the operation of one or more motor vehicles to conduct a race or a time trial, including but not limited to rapid acceleration, exceeding reasonable and prudent speeds for highways and existing traffic conditions, vying for position, or performing one or more lane changes in an attempt to gain advantage over one or more of the other race participants.

(c) A person who violates any provision of this subsection (1) commits a class 1 misdemeanor traffic offense.

(2) (a) Except as otherwise provided in subsection (4) of this section, it is unlawful for a person to knowingly engage in a speed exhibition on a highway.

(b) For purposes of this section, "speed exhibition" means the operation of a motor vehicle to present a display of speed or power. "Speed exhibition" includes, but is not limited to, squealing the tires of a motor vehicle while it is stationary or in motion, rapid acceleration, rapid swerving or weaving in and out of traffic, producing smoke from tire slippage, or leaving visible tire acceleration marks on the surface of the highway or ground.

(c) A person who violates any provision of this subsection (2) commits a class 2 misdemeanor traffic offense.

(3) (a) Except as otherwise provided in subsection (4) of this section, a person shall not, for the purpose of facilitating or aiding or as an incident to any speed contest or speed exhibition upon a highway, in any manner obstruct or place a barricade or obstruction, or assist or participate in placing any such barricade or obstruction, upon a highway.

(b) A person who violates any provision of this subsection (3) commits, pursuant to section 42-4-1703, the offense that the person aided in or facilitated the commission of. Nothing in this subsection (3) shall be construed to preclude charging a person under section 42-4-1703 for otherwise being a party to the crime of engaging in a speed contest or engaging in a speed exhibition.

(4) The provisions of this section shall not apply to the operation of a motor vehicle in an organized competition according to accepted rules on a designated and duly authorized race track, race course, or drag strip.

(5) (a) In addition to a sentence imposed pursuant to this section or pursuant to any other provision of law:

(I) Upon the second conviction for an offense specified in subsection (1) or (2) of this section, or any other crime, the underlying factual basis of which has been found by the court to include an act of operating a motor vehicle in violation of subsection (1) or (2) of this section, the court may, in its discretion, order the primary law enforcement agency involved with the case to place an immobilization device on the motor vehicle or motor vehicles so operated for a period of up to fourteen days.

(II) Upon the third or subsequent conviction for an offense specified in subsection (1) or (2) of this section, or any other crime, the underlying factual basis of which has been found by the court to include an act of operating a motor vehicle in violation of subsection (1) or (2) of this section, the court may, in its discretion, order the primary law enforcement agency involved with the case to place an immobilization device on the motor vehicle or motor vehicles so operated for a period of up to thirty days but more than fourteen days.

(b) The period during which a motor vehicle may be fitted with an immobilization device pursuant to paragraph (a) of this subsection (5) shall be in addition to any period during which the motor vehicle was impounded prior to sentencing.

(c) An order issued under this subsection (5) shall state the requirements included in subsections (7) and (8) of this section.

(d) For purposes of this section, "immobilization device" means a device locked into place over a wheel of a motor vehicle that prevents the motor vehicle from being moved. "Immobilization device" includes but is not limited to a device commonly referred to as a "traffic boot" or "boot".

(6) (a) Except as otherwise provided in subsection (9) of this section, a law enforcement agency that is ordered to place an immobilization device on a motor vehicle pursuant to subsection (5) of this section shall attempt to locate the motor vehicle within its jurisdiction. The law enforcement agency may, in its discretion, attempt to locate the motor vehicle outside of its jurisdiction.

(b) Nothing in this subsection (6) shall be construed to:

(I) Prohibit a law enforcement agency from seeking the assistance of another law enforcement agency for the purpose of placing an immobilization device on a motor vehicle or removing the device in accordance with this section; or

(II) Require a law enforcement agency to expend excessive time or commit excessive staff to the task of locating a motor vehicle subject to immobilization under this section.

(c) The time spent by a law enforcement agency in locating a motor vehicle in accordance with this subsection (6) shall not alter the immobilization period ordered by the court under subsection (5) of this section.

(d) A law enforcement agency that places an immobilization device on a motor vehicle pursuant to this section shall affix a notice to the immobilized motor vehicle stating the information described in subsections (7) and (8) of this section.

(e) A peace officer who locates or attempts to locate a motor vehicle, or who places or removes, or assists with the placement or removal of, an immobilization device in accordance with the provisions of this section shall be immune from civil liability for damages, except for damages arising from willful and wanton conduct.

(7) (a) The owner of a motor vehicle immobilized under this section shall be assessed a fee of thirty-five dollars for each day the motor vehicle is ordered immobilized and, except as otherwise provided in paragraph (d) of this subsection (7), thirty-five dollars for each day up to fourteen days after the immobilization period that the fee for the immobilization period is not paid. The owner shall pay the fee to the law enforcement agency that places the immobilization device on the motor vehicle.

(b) The owner, within fourteen days after the end of the immobilization period ordered by the court, may obtain removal of the immobilization device by the law enforcement agency that placed it by requesting the removal and paying the fee required under paragraph (a) of this subsection (7).

(c) The failure of the owner of the immobilized motor vehicle to request removal of the immobilization device and pay the fee within fourteen days after the end of the immobilization period ordered by the court or within the additional time granted by the court pursuant to paragraph (d) of this subsection (7), whichever is applicable, shall result in the motor vehicle being deemed an "abandoned motor vehicle", as defined in sections 42-4-1802 (1)(d) and 42-4-2102 (1)(d), and subject to the provisions of part 18 or 21 of this article, whichever is applicable. The law enforcement agency entitled to payment of the fee under this subsection (7) shall be eligible to recover the fee if the abandoned motor vehicle is sold, pursuant to section 42-4-1809 (2)(b.5) or 42-4-2108 (2)(a.5).

(d) Upon application of the owner of an immobilized motor vehicle, the court that ordered the immobilization may, in its discretion, grant additional time to pay the immobilization fee required under paragraph (a) of this subsection (7). If additional time is granted, the court shall notify the law enforcement agency that placed the immobilization device.

(8) (a) A person may not remove an immobilization device that is placed on a motor vehicle pursuant to this section during the immobilization period ordered by the court.

(b) No person may remove the immobilization device after the end of the immobilization period except the law enforcement agency that placed the immobilization device and that has been requested by the owner to remove the device and to which the owner has properly paid the fee required by subsection (7) of this section. Nothing in this subsection (8) shall be construed to prevent the removal of an immobilization device in order to comply with the provisions of part 18 or 21 of this article.

(c) A person who violates any provision of this subsection (8) commits a class 2 misdemeanor traffic offense.

(9) (a) A law enforcement agency that is ordered to place an immobilization device on a motor vehicle pursuant to subsection (5) of this section shall inform the court at sentencing if it is unable to comply with the court's order either because the law enforcement agency is not yet equipped with an immobilization device or because it does not have a sufficient number of immobilization devices. The court, upon being so informed, shall, in lieu of ordering immobilization, order the law enforcement agency to impound the motor vehicle for the same time period that the court initially ordered the motor vehicle to be immobilized.

(b) If a motor vehicle is ordered to be impounded pursuant to paragraph (a) of this subsection (9), the provisions of subsections (6) to (8) of this section shall not apply.



§ 42-4-1106. Minimum speed in left lane - interstate 70

(1) Where the average grade is six percent or more uphill for at least one mile, no person shall operate a motor vehicle in the far left lane of traffic of interstate 70 at a speed of less than the lower of ten miles per hour below the speed limit or the minimum speed set by the department of transportation, except if:

(a) Necessary to obey traffic control devices;

(b) Necessary to exit or enter interstate 70;

(c) Weather or traffic conditions require speeds slower than the speed limit necessary under section 42-4- 1101; or

(d) Necessary because of a lane closure or blockage.

(2) The department of transportation shall post signs giving the public notice of this section.






Part 12 - Parking

§ 42-4-1201. Starting parked vehicle

No person shall start a vehicle which is stopped, standing, or parked unless and until such movement can be made with reasonable safety. Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1202. Parking or abandonment of vehicles

(1) No person shall stop, park, or leave standing any vehicle, either attended or unattended, outside of a business or a residential district, upon the paved or improved and main-traveled part of the highway. Nothing contained in this section shall apply to the driver of any vehicle which is disabled while on the paved or improved and main-traveled portion of a highway in such manner and to such extent that it is impossible to avoid stopping and temporarily leaving such disabled vehicle in such position, subject, when applicable, to the emergency lighting requirements set forth in section 42-4-230.

(2) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-1203. Ski areas to install signs

(1) Colorado ski areas shall install traffic control signs as provided in this section on both sides of that segment of every highway which is within one mile of and which leads to the recognized entrances to the ski area parking lots if it is found that:

(a) The ski area has insufficient parking capacity as evidenced by the practice of parking by motor vehicles on such highways; and

(b) Such parking constitutes a hazard to traffic or an obstacle to snow removal or the movement or passage of emergency equipment.

(2) The findings required by subsection (1) of this section shall be made by the department of transportation for the state highway system, by the chairman of the board of county commissioners for county roads, and by the chief executive officer of a municipality for a municipal street system. Such findings shall be based upon a traffic investigation.

(3) Such signs shall conform to any and all specifications of the department of transportation adopted pursuant to section 42-4- 601. All such signs shall contain a statement that there is no parking allowed on a highway right-of-way so as to obstruct traffic or highway maintenance and that offending vehicles will be towed away.



§ 42-4-1204. Stopping, standing, or parking prohibited in specified places

(1) Except as otherwise provided in subsection (4) of this section, no person shall stop, stand, or park a vehicle, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or an official traffic control device, in any of the following places:

(a) On a sidewalk;

(b) Within an intersection;

(c) On a crosswalk;

(d) Between a safety zone and the adjacent curb or within thirty feet of points on the curb immediately opposite the ends of a safety zone, unless the traffic authority indicates a different length by signs or markings;

(e) Alongside or opposite any street excavation or obstruction when stopping, standing, or parking would obstruct traffic;

(f) On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

(g) Upon any bridge or other elevated structure upon a highway or within a highway tunnel;

(h) On any railroad tracks;

(i) On any controlled-access highway;

(j) In the area between roadways of a divided highway, including crossovers;

(k) At any other place where official signs prohibit stopping.

(2) Except as otherwise provided in subsection (4) of this section, in addition to the restrictions specified in subsection (1) of this section, no person shall stand or park a vehicle, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or an official traffic control device, in any of the following places:

(a) Within five feet of a public or private driveway;

(b) Within fifteen feet of a fire hydrant;

(c) Within twenty feet of a crosswalk at an intersection;

(d) Within thirty feet upon the approach to any flashing beacon or signal, stop sign, yield sign, or traffic control signal located at the side of a roadway;

(e) Within twenty feet of the driveway entrance to any fire station or, on the side of a street opposite the entrance to any fire station, within seventy-five feet of said entrance when properly signposted;

(f) At any other place where official signs prohibit standing.

(3) In addition to the restrictions specified in subsections (1) and (2) of this section, no person shall park a vehicle, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or official traffic control device, in any of the following places:

(a) Within fifty feet of the nearest rail of a railroad crossing;

(b) At any other place where official signs prohibit parking.

(4) (a) Paragraph (a) of subsection (1) of this section shall not prohibit persons from parking bicycles or electrical assisted bicycles on sidewalks in accordance with the provisions of section 42-4-1412 (11)(a) and (11)(b).

(b) Paragraph (f) of subsection (1) of this section shall not prohibit persons from parking two or more bicycles or electrical assisted bicycles abreast in accordance with the provisions of section 42-4-1412 (11)(d).

(c) Paragraphs (a), (c), and (d) of subsection (2) of this section shall not apply to bicycles or electrical assisted bicycles parked on sidewalks in accordance with section 42-4-1412 (11)(a) and (11)(b).

(5) No person shall move a vehicle not lawfully under such person's control into any such prohibited area or away from a curb such distance as is unlawful.

(6) The department of transportation, with respect to highways under its jurisdiction, may place official traffic control devices prohibiting, limiting, or restricting the stopping, standing, or parking of vehicles on any highway where it is determined, upon the basis of a traffic investigation or study, that such stopping, standing, or parking is dangerous to those using the highway or where the stopping, standing, or parking of vehicles would unduly interfere with the free movement of traffic thereon. No person shall stop, stand, or park any vehicle in violation of the restrictions indicated by such devices.

(7) Any person who violates any provision of this section commits a class B traffic infraction; except that, if a person violates paragraph (b) of subsection (2) of this section and the violation occurs in an unincorporated area of a county, the penalty is fifty dollars.

(8) A political subdivision may not adopt or enforce an ordinance or regulation that prohibits the parking of more than one motorcycle within a space served by a single parking meter.



§ 42-4-1205. Parking at curb or edge of roadway

(1) Except as otherwise provided in this section, every vehicle stopped or parked upon a two-way roadway shall be so stopped or parked with the right-hand wheels parallel to and within twelve inches of the right-hand curb or as close as practicable to the right edge of the right-hand shoulder.

(2) Except as otherwise provided by local ordinance, every vehicle stopped or parked upon a one-way roadway shall be so stopped or parked parallel to the curb or edge of the roadway in the direction of authorized traffic movement, with its right-hand wheels within twelve inches of the right-hand curb or as close as practicable to the right edge of the right-hand shoulder or with its left-hand wheels within twelve inches of the left-hand curb or as close as practicable to the left edge of the left-hand shoulder.

(3) Local authorities may by ordinance permit angle parking on any roadway; except that angle parking shall not be permitted on any state highway unless the department of transportation has determined by resolution or order entered in its minutes that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

(4) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-1206. Unattended motor vehicle - definitions

(1) A person driving or in charge of an unlocked motor vehicle shall not permit it to stand unattended without first stopping the engine, locking the ignition, removing the key from the ignition, and effectively setting the brake thereon. When the vehicle is standing upon any grade, the person shall turn the front wheels to the curb or side of the highway in such a manner as to prevent the vehicle from rolling onto the traveled way.

(2) Any person who violates any provision of this section commits a class B traffic infraction.

(3) The use or operation of a remote starter system and adequate security measures is sufficient to comply with subsection (1) of this section.

(4) As used in this section:

(a) "Adequate security measures" includes, but is not limited to:

(I) Using a vehicle that requires a key to put the vehicle into gear and move the vehicle;

(II) Keeping a keyless start fob out of proximity of the vehicle; or

(III) Employing steering wheel security devices.

(b) "Remote starter system" means a device installed in a motor vehicle that allows the engine of the vehicle to be started by remote or radio control.

(5) Nothing in this section preempts or otherwise impairs the power of local authorities to enforce or enact ordinances or resolutions concerning time limits on the idling of motor vehicles within one year after the effective date of subsection (3) of this section.



§ 42-4-1207. Opening and closing vehicle doors

No person shall open the door of a motor vehicle on the side available to moving traffic unless and until it is reasonably safe to do so and can be done without interfering with the movement of other traffic; nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers. Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-1208. Reserved parking for persons with disabilities - applicability - rules

(1) Definitions. As used in this section:

(a) "Disability" or "disabled" has the same meaning as set forth in section 42-3-204.

(b) "Holder" means a person with a disability who has lawfully obtained an identifying plate or placard.

(c) "Identifying figure" has the same meaning as set forth in section 42-3-204.

(d) "Identifying placard" has the same meaning as set forth in section 42-3-204.

(e) "Identifying plate" has the same meaning as set forth in section 42-3-204.

(f) "Professional" has the same meaning as set forth in section 42-3-204.

(g) "Reserved parking" means a parking space reserved for a person with a disability.

(2) Use of plate or placard.

(a) A person with a disability may use reserved parking on public property or private property if the person displays an identifying plate or placard while using reserved parking.

(b) When an identifying placard is used for reserved parking, the driver of the parked motor vehicle shall ensure that the front of the identifying placard is legible and visible through the windshield when viewed from outside the vehicle. The driver shall hang the placard from the rear-view mirror unless a rear-view mirror is not available or the individual is physically unable to hang the placard from the rear-view mirror. If the tag is not hung from the rear-view mirror, the driver shall display it on the dashboard.

(c) A person with a disability who is a resident of a state other than Colorado may use reserved parking in Colorado if the motor vehicle displays an identifying plate or placard issued by a state other than Colorado, and if:

(I) The identifying plate or placard is currently valid in the state of issuance and meets the requirements of 23 CFR 1235; and

(II) The holder has not been a resident in Colorado for more than ninety days.

(d) A motor vehicle with an identifying plate or a placard may be parked in public parking areas along public streets or in private parking lots regardless of any time limitation imposed upon parking in the area; except that a jurisdiction may specifically limit reserved parking on any public street to no less than four hours. To limit reserved parking, the jurisdiction must clearly post the appropriate time limits in the area. The ability to park notwithstanding parking limitations does not apply to areas in which:

(I) Stopping, standing, or parking of all vehicles is prohibited;

(II) Only special vehicles may be parked; or

(III) Parking is not allowed during specific periods of the day in order to accommodate heavy traffic.

(e) (I) The owner of public or private property may request the installation of official signs or pavement markings identifying reserved parking spaces. The request operates as a waiver of any objection the owner may assert concerning enforcement of this section by a peace officer. An officer may enforce this section on private property notwithstanding any provision of law to the contrary.

(II) (A) The number and placement of accessible parking spaces should meet or exceed section 1106 of chapter 11 of the 2012 (second printing) version of the international building code, or any succeeding standard, published by the international code council.

(B) The technical standards for accessible parking spaces should meet or exceed section 502, or any successor section, of the "Accessible and Usable Buildings and Facilities" standard, or any succeeding standard, promulgated and amended from time to time by the international code council (commonly cited as ICC/ANSI A117.1).

(C) Access aisles should post "Wheelchair Access Aisle Absolutely No Parking" sign, which blocks neither the access aisle nor accessible routes.

(D) The technical standards for post- or wall-mounted signs indicating accessible parking spaces and van-accessible parking spaces should meet or exceed section 2B.46 concerning parking, standing, and stopping signs and section 2B.47 concerning design of parking, standing, and stopping of the 2009 version of the manual on uniform traffic control devices, or any succeeding standard, published by the United States federal highway administration.

(III) The owner of real property with multiple-family dwellings affixed and with reserved parking shall retain the reserved parking as commonly owned for the tenants, owners, or visitors of the individual units within the dwellings. This subparagraph (III) does not prohibit the sale of all commonly owned property so long as the reserved parking is not severed from the other elements.

(IV) A person shall not impose restrictions on the use of disabled parking unless specifically authorized by a statute of Colorado and a resolution of or ordinance of a political subdivision of Colorado and notice of the restriction is prominently posted by a sign clearly visible at the parking space.

(3) Misuse of reserved parking.

(a) A person without a disability shall not park in a parking space on public or private property that is clearly identified by an official sign or by visible pavement markings as being reserved parking or as being a passenger loading zone unless:

(I) The person is parking the vehicle for the direct benefit of a person with a disability to enter or exit the vehicle while it is parked in the reserved parking space; and

(II) An identifying plate or placard obtained under or authorized by section 42-3-204 is displayed in or on the vehicle if the license plate or placard is currently valid or has expired less than one month before the day the person used the reserved parking.

(b) (I) A person, after using a reserved parking space that has a time limit, shall not switch motor vehicles or move the motor vehicle to another reserved parking space within one hundred yards of the original parking space within the same eight hours in order to exceed the time limit.

(II) (A) Parking in a time-limited reserved parking space for more than three hours for at least three days a week for at least two weeks creates a rebuttable presumption that the person is violating this paragraph (b).

(B) This subparagraph (II) does not apply to privately owned parking spaces.

(c) A person shall not use reserved parking for a commercial purpose unless:

(I) The purpose relates to transacting business with a business the reserved parking is intended to serve; or

(II) The owner of private property consents to allow the use.

(d) (I) An employee of an entity shall not use an identifying placard issued to the entity unless the employee is transporting persons with disabilities.

(II) For a violation of this paragraph (d), the chief operations officer within Colorado of the entity to whom the placard or plate was issued and the offending employee are each subject to the penalties in section 42-4-1701 (4)(a)(I)(M).

(III) (A) It is an affirmative defense to a violation of this paragraph (d) for the chief operations officer within Colorado that the entity enforces an internal policy controlling access to and use of identifying placards issued to the entity.

(B) If the placard used is expired by operation of section 42-3-204 (6)(f), it is an affirmative defense to a violation of this paragraph (d) that the person did not know the placard was expired if the person who used the placard was the person to whom it was issued.

(e) (I) A person who violates paragraph (a) of this subsection (3) is subject to the penalties in section 42-4-1701 (4)(a)(VIII) and (IX).

(II) A person who violates paragraphs (b) to (d) of this subsection (3) is subject to the penalties in section 42-4-1701 (4)(a)(I)(M).

(4) Blocking access.

(a) Regardless of whether a person displays an identifying plate or placard, a person shall not park a vehicle so as to block reasonable access to curb ramps, passenger loading zones, or accessible routes, as identified in 28 CFR part 36 appendix A, that are clearly identified unless the person is actively loading or unloading a person with a disability.

(b) A person who violates this subsection (4) is subject to the penalties in section 42-4-1701 (4)(a)(VIII).

(5) Fraud and trafficking. A person is subject to the penalties in section 42-4-1701 (4)(a)(X) if the person:

(a) Knowingly and fraudulently obtains, possesses, uses, or transfers an identifying placard issued to a person with a disability;

(b) Knowingly makes, possesses, uses, alters, or transfers what purports to be, but is not, an identifying placard; or

(c) Knowingly creates or uses a device intended to give the impression that it is an identifying placard when viewed from outside the vehicle.

(6) Enforcement of reserved parking.

(a) A peace officer or authorized and uniformed parking enforcement official may check the identification of a person using an identifying plate or placard in order to determine whether the use is authorized.

(b) (I) A peace officer or authorized and uniformed parking enforcement official may confiscate an identifying placard that is being used in violation of this section.

(II) The peace officer or parking enforcement official shall send a confiscated placard to the department unless it is being held as evidence for prosecution of a violation of this section. If the tag is being held as evidence, the peace officer or parking enforcement official shall notify the department of the confiscation and pending charges.

(III) The department shall hold a confiscated placard for thirty days and may dispose of the placard after thirty days. The department shall release the placard to the person with a disability to whom it was issued when the person signs a statement under penalty of perjury that he or she was unaware that the violator used, or intended to use, the placard in violation of this section.

(c) A peace officer and the department may investigate an allegation that a person is violating this section.

(d) A person who observes a violation of this section may submit evidence, including a sworn statement, concerning the violation to any law enforcement agency.

(e) (I) A peace officer may issue a penalty assessment notice for a violation of paragraph (b), (c), or (d) of subsection (3) of this section by sending it by certified mail to the registered owner of the motor vehicle. The peace officer shall include in the penalty assessment notice the offense or infraction, the time and place where it occurred, and a statement that the payment of the penalty assessment and a surcharge is due within twenty days after the issuance of the notice. The department receives payment of the penalty assessment by the due date if the payment is received or postmarked by the twentieth day after the vehicle owner received the penalty assessment notice.

(II) If the penalty assessment and surcharge are not paid within twenty days after the date the vehicle owner receives the assessment notice specified in subparagraph (I) of this paragraph (e), the peace officer who issued the original penalty assessment notice shall file a complaint with a court having jurisdiction and issue and serve upon the registered owner of the vehicle a summons to appear in court at the time and place specified.

(f) (I) The entering court shall send certification of the entry of judgment for each violation of paragraph (b), (c), or (d) of subsection (3) of this section to the department.

(II) Upon receipt of certification of an entry of judgment for a violation of paragraph (b), (c), or (d) of subsection (3) of this section, the department shall not register the person's vehicle until all fines imposed for the violations have been paid.

(III) Upon receipt of certification or independent verification of an entry of judgment, the department shall revoke an identifying plate or placard as provided in section 42-3-204 (7)(d).

(g) (I) Notwithstanding any other provision of this section to the contrary, a holder is liable for any penalty or fine as set forth in this section or section 42-3-204 or for any misuse of an identifying plate or placard, including the use of such plate or placard by any person other than a holder, unless the holder furnishes sufficient evidence that the identifying plate or placard was, at the time of the violation, in the care, custody, or control of another person without the holder's knowledge or consent.

(II) A holder may avoid the liability described in subparagraph (I) of this paragraph (g) if, within a reasonable time after notification of the violation, the holder furnishes to the prosecutorial division of the appropriate jurisdiction the name and address of the person who had the care, custody, or control of the identifying plate or placard at the time of the violation or the holder reports the license plate or placard lost or stolen to both the appropriate local law enforcement agency and the department.

(h) An employer shall not forbid an employee from reporting violations of this section. A person shall not initiate or administer any disciplinary action against an employee because the employee notified the authorities of a possible violation of this section if the employee has a good-faith belief that a violation has occurred.

(i) A landlord shall not retaliate against a tenant because the tenant notified the authorities of a possible violation of this section if the tenant has a good-faith belief that a violation has occurred.

(j) In order to stop a vehicle from blocking access or illegally using reserved parking, a peace officer may order a vehicle that is used to violate this subsection (4) to be towed to an impound lot or a vehicle storage location. The peace officer shall verify that the vehicle has not been stolen and report the fact of the tow to the department of revenue in accordance with section 42-4-1804.

(k) The state or local authority issuing a citation under this section, or under any local ordinance defining a substantially equivalent offense, shall transfer one-half of the fine to the state treasurer, who shall credit the fine to the disabled parking education and enforcement fund created in section 42-1-226.

(7) Statewide concern.

(a) The general assembly finds that access to reserved parking by persons with disabilities ensures that those persons have equal access to goods and services essential for daily life.

(b) The general assembly determines that:

(I) Reserved parking for persons with disabilities is a state-administered program and that identifying license plates and placards are issued under state law;

(II) Because local regulations regarding reserved parking for persons with disabilities vary significantly across jurisdictions, they are inconsistent and confusing for persons with disabilities, medical professionals, peace officers, and members of the general public;

(III) Modern life requires travel across multiple local jurisdictions. Inconsistent local marking and enforcement of reserved parking for persons with disabilities confuses people, which prevents them from fully obeying disabled parking regulations;

(IV) A message disseminated by one political subdivision of the state using modern communication methods will be received by individuals from multiple political subdivisions. Any attempt to use modern communication methods to educate the public on local regulations governing reserved parking for persons with disabilities will result in public exposure to multiple inconsistent, confusing regulations, so education requires uniform regulation across the state, and a statewide effort is needed to educate the public about disabled parking. This effort is funded by fines that are typically issued by local authorities.

(c) The general assembly therefore declares that access to reserved parking by persons with disabilities is a matter of statewide concern and that the provisions set forth in this section preempt any action contrary to this section if the action is adopted by a political subdivision of the state.



§ 42-4-1209. Owner liability for parking violations

(1) In addition to any other liability provided for in this article, the owner of a motor vehicle who is engaged in the business of leasing or renting motor vehicles is liable for payment of a parking violation fine unless the owner of the leased or rented motor vehicle can furnish sufficient evidence that the vehicle was, at the time of the parking violation, in the care, custody, or control of another person. To avoid liability for payment the owner of the motor vehicle is required, within a reasonable time after notification of the parking violation, to furnish to the prosecutorial division of the appropriate jurisdiction the name and address of the person or company who leased, rented, or otherwise had the care, custody, or control of such vehicle. As a condition to avoid liability for payment of a parking violation, any person or company who leases or rents motor vehicles to another person shall attach to the leasing or rental agreement a notice stating that, pursuant to the requirements of this section, the operator of the vehicle is liable for payment of a parking violation fine incurred when the operator has the care, custody, or control of the motor vehicle. The notice shall inform the operator that the operator's name and address shall be furnished to the prosecutorial division of the appropriate jurisdiction when a parking violation fine is incurred by the operator.

(2) The provisions of this section may be adopted by local authorities pursuant to section 42-4-110 (1).



§ 42-4-1210. Designated areas on private property for authorized vehicles

(1) The owner or lessee of any private property available for public use in the unincorporated areas of a county may request in writing that specified areas on such property be designated by the board of county commissioners for use only by authorized vehicles and that said areas, upon acceptance in writing by the board of county commissioners, shall be clearly marked by the owner or lessee with official traffic control devices, as defined in section 42-1- 102 (64). Such a request shall be a waiver of any objection the owner or lessee may assert concerning enforcement of this section by peace officers of this state, and such officers are hereby authorized and empowered to so enforce this section, provisions of law to the contrary notwithstanding. When the owner or lessee gives written notice to the board of county commissioners that said request is withdrawn, and the owner or lessee removes all traffic control devices, the provisions of this section shall no longer be applicable.

(2) It is unlawful for any person to park any vehicle other than an authorized vehicle in any area designated and marked for such use as provided in this section.

(3) Any person who violates the provisions of subsection (2) of this section is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of twenty-five dollars. The disposition of fines and forfeitures shall be paid into the treasury of the county at such times and in such manner as may be prescribed by the board of county commissioners.



§ 42-4-1211. Limitations on backing

(1) (a) The driver of a vehicle, whether on public property or private property which is used by the general public for parking purposes, shall not back the same unless such movement can be made with safety and without interfering with other traffic.

(b) The driver of a vehicle shall not back the same upon any shoulder or roadway of any controlled-access highway.

(2) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1212. Pay parking access for disabled

(1) Unless the method of remuneration is reasonably accessible to a person with a disability as defined in section 42-3-204, no person who owns, operates, or manages a parking space that requires remuneration shall tow, boot, or otherwise take adverse action against a person or motor vehicle parking in such space for failure to pay the remuneration if the motor vehicle bears a placard or license plate bearing an identifying figure issued pursuant to section 42-3-204 or a similar law in another state that is valid under 23 CFR 1235.

(2) Notwithstanding any statute, resolution, or ordinance of the state of Colorado or a political subdivision thereof, parking in a space without paying the required remuneration shall not be deemed a violation of such statute, resolution, or ordinance if:

(a) The motor vehicle bears a placard or license plate bearing the identifying figure issued pursuant to section 42-3-204 or a similar law in another state that is valid under 23 CFR 1235; and

(b) The method of remuneration is not reasonably accessible to a person with a disability as defined in section 42-3-204.

(3) A law enforcement agency shall withdraw any penalty assessment notice or summons and complaint that is deemed not to be a violation under subsection (2) of this section.

(4) For the purposes of this section, "reasonably accessible" means meeting the standards of 28 CFR 36 (appendix A) or substantially similar standards.






Part 13 - Alcohol and Drug Offenses

§ 42-4-1301. Driving under the influence - driving while impaired - driving with excessive alcoholic content - definitions - penalties

(1) (a) A person who drives a motor vehicle or vehicle under the influence of alcohol or one or more drugs, or a combination of both alcohol and one or more drugs, commits driving under the influence. Driving under the influence is a misdemeanor, but it is a class 4 felony if the violation occurred after three or more prior convictions, arising out of separate and distinct criminal episodes, for DUI, DUI per se, or DWAI; vehicular homicide, as described in section 18-3-106 (1)(b), C.R.S.; vehicular assault, as described in section 18-3-205 (1)(b), C.R.S.; or any combination thereof.

(b) A person who drives a motor vehicle or vehicle while impaired by alcohol or by one or more drugs, or by a combination of alcohol and one or more drugs, commits driving while ability impaired. Driving while ability impaired is a misdemeanor, but it is a class 4 felony if the violation occurred after three or more prior convictions, arising out of separate and distinct criminal episodes, for DUI, DUI per se, or DWAI; vehicular homicide, as described in section 18-3-106 (1)(b), C.R.S.; vehicular assault, as described in section 18-3-205 (1)(b), C.R.S.; or any combination thereof.

(c) Repealed.

(d) As used in this section, one or more drugs means any drug, as defined in section 27-80-203 (13), C.R.S., any controlled substance, as defined in section 18-18-102 (5), C.R.S., and any inhaled glue, aerosol, or other toxic vapor or vapors, as defined in section 18-18-412, C.R.S.

(e) The fact that any person charged with a violation of this subsection (1) is or has been entitled to use one or more drugs under the laws of this state, including, but not limited to, the medical use of marijuana pursuant to section 18-18-406.3, C.R.S., shall not constitute a defense against any charge of violating this subsection (1).

(f) "Driving under the influence" means driving a motor vehicle or vehicle when a person has consumed alcohol or one or more drugs, or a combination of alcohol and one or more drugs, that affects the person to a degree that the person is substantially incapable, either mentally or physically, or both mentally and physically, to exercise clear judgment, sufficient physical control, or due care in the safe operation of a vehicle.

(g) "Driving while ability impaired" means driving a motor vehicle or vehicle when a person has consumed alcohol or one or more drugs, or a combination of both alcohol and one or more drugs, that affects the person to the slightest degree so that the person is less able than the person ordinarily would have been, either mentally or physically, or both mentally and physically, to exercise clear judgment, sufficient physical control, or due care in the safe operation of a vehicle.

(h) Pursuant to section 16-2-106, C.R.S., in charging the offense of DUI, it shall be sufficient to describe the offense charged as "drove a vehicle under the influence of alcohol or drugs or both".

(i) Pursuant to section 16-2-106, C.R.S., in charging the offense of DWAI, it shall be sufficient to describe the offense charged as "drove a vehicle while impaired by alcohol or drugs or both".

(j) For the purposes of this section, a person is deemed to have a prior conviction for DUI, DUI per se, or DWAI; vehicular homicide, as described in section 18-3-106 (1)(b), C.R.S.; or vehicular assault, as described in section 18-3-205 (1)(b), C.R.S., if the person has been convicted under the laws of this state or under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States, of an act that, if committed within this state, would constitute any of these offenses. The prosecution shall set forth such prior convictions in the indictment or information.

(k) Repealed.

(2) (a) A person who drives a motor vehicle or vehicle when the person's BAC is 0.08 or more at the time of driving or within two hours after driving commits DUI per se. During a trial, if the state's evidence raises the issue, or if a defendant presents some credible evidence, that the defendant consumed alcohol between the time that the defendant stopped driving and the time that testing occurred, such issue shall be an affirmative defense, and the prosecution must establish beyond a reasonable doubt that the minimum 0.08 blood or breath alcohol content required in this paragraph (a) was reached as a result of alcohol consumed by the defendant before the defendant stopped driving. DUI per se is a misdemeanor, but it is a class 4 felony if the violation occurred after three or more prior convictions, arising out of separate and distinct criminal episodes, for DUI, DUI per se, or DWAI; vehicular homicide, as described in section 18-3-106 (1)(b), C.R.S.; vehicular assault, as described in section 18-3-205 (1)(b), C.R.S.; or any combination thereof.

(a.5) Repealed.

(b) In any prosecution for the offense of DUI per se, the defendant shall be entitled to offer direct and circumstantial evidence to show that there is a disparity between what any tests show and other facts so that the trier of fact could infer that the tests were in some way defective or inaccurate. Such evidence may include testimony of nonexpert witnesses relating to the absence of any or all of the common symptoms or signs of intoxication for the purpose of impeachment of the accuracy of the analysis of the person's blood or breath.

(c) Pursuant to section 16-2-106, C.R.S., in charging the offense of DUI per se, it shall be sufficient to describe the offense charged as "drove a vehicle with excessive alcohol content".

(d) (I) It is a class A traffic infraction for any person under twenty-one years of age to drive a motor vehicle or vehicle when the person's BAC, as shown by analysis of the person's breath, is at least 0.02 but not more than 0.05 at the time of driving or within two hours after driving. The court, upon sentencing a defendant pursuant to this subparagraph (I), may order, in addition to any penalty imposed under a class A traffic infraction, that the defendant perform up to twenty-four hours of useful public service, subject to the conditions and restrictions of section 18-1.3-507, C.R.S., and may further order that the defendant submit to and complete an alcohol evaluation or assessment, an alcohol education program, or an alcohol treatment program at such defendant's own expense.

(II) A second or subsequent violation of this paragraph (d) is a class 2 traffic misdemeanor.

(3) The offenses described in subsections (1) and (2) of this section are strict liability offenses.

(4) No court shall accept a plea of guilty to a non-alcohol-related or non-drug-related traffic offense or guilty to the offense of UDD from a person charged with DUI or DUI per se; except that the court may accept a plea of guilty to a non-alcohol-related or non-drug-related traffic offense or to UDD upon a good faith representation by the prosecuting attorney that the attorney could not establish a prima facie case if the defendant were brought to trial on the original alcohol-related or drug-related offense.

(5) Notwithstanding the provisions of section 18-1-408, C.R.S., during a trial of any person accused of both DUI and DUI per se, the court shall not require the prosecution to elect between the two violations. The court or a jury may consider and convict the person of either DUI or DWAI, or DUI per se, or both DUI and DUI per se, or both DWAI and DUI per se. If the person is convicted of more than one violation, the sentences imposed shall run concurrently.

(6) (a) In any prosecution for DUI or DWAI, the defendant's BAC or drug content at the time of the commission of the alleged offense or within a reasonable time thereafter gives rise to the following presumptions or inferences:

(I) If at such time the defendant's BAC was 0.05 or less, it shall be presumed that the defendant was not under the influence of alcohol and that the defendant's ability to operate a motor vehicle or vehicle was not impaired by the consumption of alcohol.

(II) If at such time the defendant's BAC was in excess of 0.05 but less than 0.08, such fact gives rise to the permissible inference that the defendant's ability to operate a motor vehicle or vehicle was impaired by the consumption of alcohol, and such fact may also be considered with other competent evidence in determining whether or not the defendant was under the influence of alcohol.

(III) If at such time the defendant's BAC was 0.08 or more, such fact gives rise to the permissible inference that the defendant was under the influence of alcohol.

(IV) If at such time the driver's blood contained five nanograms or more of delta 9-tetrahydrocannabinol per milliliter in whole blood, as shown by analysis of the defendant's blood, such fact gives rise to a permissible inference that the defendant was under the influence of one or more drugs.

(b) The limitations of this subsection (6) shall not be construed as limiting the introduction, reception, or consideration of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol or whether or not the defendant's ability to operate a motor vehicle or vehicle was impaired by the consumption of alcohol.

(c) (I) In all actions, suits, and judicial proceedings in any court of this state concerning alcohol-related or drug-related traffic offenses, the court shall take judicial notice of methods of testing a person's alcohol or drug level and of the design and operation of devices, as certified by the department of public health and environment, for testing a person's blood, breath, saliva, or urine to determine such person's alcohol or drug level. The department of public health and environment may, by rule, determine that, because of the reliability of the results from certain devices, the collection or preservation of a second sample of a person's blood, saliva, or urine or the collection and preservation of a delayed breath alcohol specimen is not required.

(II) Nothing in this paragraph (c) prevents the necessity of establishing during a trial that the testing devices used were working properly and were properly operated. Nothing in this paragraph (c) precludes a defendant from offering evidence concerning the accuracy of testing devices.

(III) The database compiled by the department of public health and environment containing personal identifying information relating to the results of tests of persons' breath alcohol content, and all personal identifying information thereof, are not public information. The department of public health and environment shall disclose such information only to:

(A) The individual who is the subject of the test, or to his or her legal representative;

(B) A named interested party in a civil or criminal action in which the test results are directly related, or to his or her legal representative;

(C) Any prosecuting attorney, law enforcement officer, state agency, or state and local public official legally authorized to utilize such information to carry out his or her duties; or

(D) Any party who obtains an order in a pending civil or criminal case if the court finds the party has shown good cause to have the information. In determining whether there is good cause, the court shall consider whether the materials sought exist; whether the materials sought are evidentiary and relevant; whether the materials are not otherwise procurable reasonably in advance of the proceeding by the exercise of due diligence; whether the party cannot properly prepare for the proceeding without such production and inspection in advance of the proceeding, and the failure to obtain such inspection may tend to unreasonably delay the proceeding; and whether the request for the information is made in good faith and is not for the purposes of general discovery.

(IV) The department of public health and environment may release nonpersonal identifying information from the database in accordance with sections 24-72-101 to 24-72-402, C.R.S.(d) If a person refuses to take or to complete, or to cooperate with the completing of, any test or tests as provided in section 42-4-1301.1 and such person subsequently stands trial for DUI or DWAI, the refusal to take or to complete, or to cooperate with the completing of, any test or tests shall be admissible into evidence at the trial, and a person may not claim the privilege against self-incrimination with regard to admission of refusal to take or to complete, or to cooperate with the completing of, any test or tests.

(e) Involuntary blood test - admissibility. Evidence acquired through an involuntary blood test pursuant to section 42-4-1301.1 (3) shall be admissible in any prosecution for DUI, DUI per se, DWAI, or UDD, and in any prosecution for criminally negligent homicide pursuant to section 18-3-105, C.R.S., vehicular homicide pursuant to section 18-3-106 (1)(b), C.R.S., assault in the third degree pursuant to section 18-3-204, C.R.S., or vehicular assault pursuant to section 18-3-205 (1)(b), C.R.S.

(f) Chemical test - admissibility. Strict compliance with the rules and regulations prescribed by the department of public health and environment shall not be a prerequisite to the admissibility of test results at trial unless the court finds that the extent of noncompliance with a board of health rule has so impaired the validity and reliability of the testing method and the test results as to render the evidence inadmissible. In all other circumstances, failure to strictly comply with such rules and regulations shall only be considered in the weight to be given to the test results and not to the admissibility of such test results.

(g) It shall not be a prerequisite to the admissibility of test results at trial that the prosecution present testimony concerning the composition of any kit used to obtain blood, urine, saliva, or breath specimens. A sufficient evidentiary foundation concerning the compliance of such kits with the rules and regulations of the department of public health and environment shall be established by the introduction of a copy of the manufacturer's or supplier's certificate of compliance with such rules and regulations if such certificate specifies the contents, sterility, chemical makeup, and amounts of chemicals contained in such kit.

(h) In any trial for a violation of this section, the testimony of a law enforcement officer that he or she witnessed the taking of a blood specimen by a person who the law enforcement officer reasonably believed was authorized to withdraw blood specimens shall be sufficient evidence that such person was so authorized, and testimony from the person who obtained the blood specimens concerning such person's authorization to obtain blood specimens shall not be a prerequisite to the admissibility of test results concerning the blood specimens obtained.

(i) (I) Following the lawful contact with a person who has been driving a motor vehicle or vehicle and when a law enforcement officer reasonably suspects that a person was driving a motor vehicle or vehicle while under the influence of or while impaired by alcohol, the law enforcement officer may conduct a preliminary screening test using a device approved by the executive director of the department of public health and environment after first advising the driver that the driver may either refuse or agree to provide a sample of the driver's breath for such preliminary test; except that, if the driver is under twenty-one years of age, the law enforcement officer may, after providing such advisement to the person, conduct such preliminary screening test if the officer reasonably suspects that the person has consumed any alcohol.

(II) The results of this preliminary screening test may be used by a law enforcement officer in determining whether probable cause exists to believe such person was driving a motor vehicle or vehicle in violation of this section and whether to administer a test pursuant to section 42-4-1301.1 (2).

(III) Neither the results of such preliminary screening test nor the fact that the person refused such test shall be used in any court action except in a hearing outside of the presence of a jury, when such hearing is held to determine if a law enforcement officer had probable cause to believe that the driver committed a violation of this section. The results of such preliminary screening test shall be made available to the driver or the driver's attorney on request.

(j) In any trial for a violation of this section, if, at the time of the alleged offense, the person possessed a valid medical marijuana registry identification card, as defined in section 25-1.5-106 (2)(e), C.R.S., issued to himself or herself, the prosecution shall not use such fact as part of the prosecution's case in chief.

(k) In any traffic stop, the driver's possession of a valid medical marijuana registry identification card, as defined in section 25-1.5-106 (2)(e), C.R.S., issued to himself or herself shall not, in the absence of other contributing factors, constitute probable cause for a peace officer to require the driver to submit to an analysis of his or her blood.

(7) Repealed.

(8) A second or subsequent violation of this section committed by a person under eighteen years of age may be filed in juvenile court.



§ 42-4-1301.1. Expressed consent for the taking of blood, breath, urine, or saliva sample - testing - fund - rules - repeal

(1) Any person who drives any motor vehicle upon the streets and highways and elsewhere throughout this state shall be deemed to have expressed such person's consent to the provisions of this section.

(2) (a) (I) A person who drives a motor vehicle upon the streets and highways and elsewhere throughout this state shall be required to take and complete, and to cooperate in the taking and completing of, any test or tests of the person's breath or blood for the purpose of determining the alcoholic content of the person's blood or breath when so requested and directed by a law enforcement officer having probable cause to believe that the person was driving a motor vehicle in violation of the prohibitions against DUI, DUI per se, DWAI, or UDD. Except as otherwise provided in this section, if a person who is twenty-one years of age or older requests that the test be a blood test, then the test shall be of his or her blood; but, if the person requests that a specimen of his or her blood not be drawn, then a specimen of the person's breath shall be obtained and tested. A person who is under twenty-one years of age shall be entitled to request a blood test unless the alleged violation is UDD, in which case a specimen of the person's breath shall be obtained and tested, except as provided in subparagraph (II) of this paragraph (a).

(II) Except as otherwise provided in paragraph (a.5) of this subsection (2), if a person elects either a blood test or a breath test, the person shall not be permitted to change the election, and, if the person fails to take and complete, and to cooperate in the completing of, the test elected, the failure shall be deemed to be a refusal to submit to testing. If the person is unable to take, or to complete, or to cooperate in the completing of a breath test because of injuries, illness, disease, physical infirmity, or physical incapacity, or if the person is receiving medical treatment at a location at which a breath testing instrument certified by the department of public health and environment is not available, the test shall be of the person's blood.

(III) If a law enforcement officer requests a test under this paragraph (a), the person must cooperate with the request such that the sample of blood or breath can be obtained within two hours of the person's driving.

(a.5) (I) If a law enforcement officer who requests a person to take a breath or blood test under paragraph (a) of this subsection (2) determines there are extraordinary circumstances that prevent the completion of the test elected by the person within the two-hour time period required by subparagraph (III) of paragraph (a) of this subsection (2), the officer shall inform the person of the extraordinary circumstances and request and direct the person to take and complete the other test described in paragraph (a) of this subsection (2). The person shall then be required to take and complete, and to cooperate in the completing of, the other test.

(II) A person who initially requests and elects to take a blood or breath test, but who is requested and directed by the law enforcement officer to take the other test because of the extraordinary circumstances described in subparagraph (I) of this paragraph (a.5), may change his or her election for the purpose of complying with the officer's request. The change in the election of which test to take shall not be deemed to be a refusal to submit to testing.

(III) If the person fails to take and complete, and to cooperate in the completing of, the other test requested by the law enforcement officer pursuant to subparagraph (I) of this paragraph (a.5), the failure shall be deemed to be a refusal to submit to testing.

(IV) (A) As used in this paragraph (a.5), "extraordinary circumstances" means circumstances beyond the control of, and not created by, the law enforcement officer who requests and directs a person to take a blood or breath test in accordance with this subsection (2) or the law enforcement authority with whom the officer is employed.

(B) "Extraordinary circumstances" includes, but shall not be limited to, weather-related delays, high call volume affecting medical personnel, power outages, malfunctioning breath test equipment, and other circumstances that preclude the timely collection and testing of a blood or breath sample by a qualified person in accordance with law.

(C) "Extraordinary circumstances" does not include inconvenience, a busy workload on the part of the law enforcement officer or law enforcement authority, minor delay that does not compromise the two-hour test period specified in subparagraph (III) of paragraph (a) of this subsection (2), or routine circumstances that are subject to the control of the law enforcement officer or law enforcement authority.

(b) (I) Any person who drives any motor vehicle upon the streets and highways and elsewhere throughout this state shall be required to submit to and to complete, and to cooperate in the completing of, a test or tests of such person's blood, saliva, and urine for the purpose of determining the drug content within the person's system when so requested and directed by a law enforcement officer having probable cause to believe that the person was driving a motor vehicle in violation of the prohibitions against DUI or DWAI and when it is reasonable to require such testing of blood, saliva, and urine to determine whether such person was under the influence of, or impaired by, one or more drugs, or one or more controlled substances, or a combination of both alcohol and one or more drugs, or a combination of both alcohol and one or more controlled substances.

(II) If a law enforcement officer requests a test under this paragraph (b), the person must cooperate with the request such that the sample of blood, saliva, or urine can be obtained within two hours of the person's driving.

(3) Any person who is required to take and to complete, and to cooperate in the completing of, any test or tests shall cooperate with the person authorized to obtain specimens of such person's blood, breath, saliva, or urine, including the signing of any release or consent forms required by any person, hospital, clinic, or association authorized to obtain such specimens. If such person does not cooperate with the person, hospital, clinic, or association authorized to obtain such specimens, including the signing of any release or consent forms, such noncooperation shall be considered a refusal to submit to testing. No law enforcement officer shall physically restrain any person for the purpose of obtaining a specimen of such person's blood, breath, saliva, or urine for testing except when the officer has probable cause to believe that the person has committed criminally negligent homicide pursuant to section 18-3-105, C.R.S., vehicular homicide pursuant to section 18-3-106 (1)(b), C.R.S., assault in the third degree pursuant to section 18-3-204 , C.R.S., or vehicular assault pursuant to section 18-3-205 (1)(b), C.R.S., and the person is refusing to take or to complete, or to cooperate in the completing of, any test or tests, then, in such event, the law enforcement officer may require a blood test.

(4) Any driver of a commercial motor vehicle requested to submit to a test as provided in paragraph (a) or (b) of subsection (2) of this section shall be warned by the law enforcement officer requesting the test that a refusal to submit to the test shall result in an out-of-service order as defined under section 42-2- 402 (8) for a period of twenty-four hours and a revocation of the privilege to operate a commercial motor vehicle for one year as provided under section 42-2-126.

(5) The tests shall be administered at the direction of a law enforcement officer having probable cause to believe that the person had been driving a motor vehicle in violation of section 42-4-1301 and in accordance with rules and regulations prescribed by the department of public health and environment concerning the health of the person being tested and the accuracy of such testing.

(6) (a) No person except a physician, a registered nurse, a paramedic, as certified in part 2 of article 3.5 of title 25, C.R.S., an emergency medical service provider, as defined in part 1 of article 3.5 of title 25, C.R.S., or a person whose normal duties include withdrawing blood samples under the supervision of a physician or registered nurse shall withdraw blood to determine the alcoholic or drug content of the blood for purposes of this section.

(b) No civil liability shall attach to any person authorized to obtain blood, breath, saliva, or urine specimens or to any hospital, clinic, or association in or for which such specimens are obtained as provided in this section as a result of the act of obtaining such specimens from any person submitting thereto if such specimens were obtained according to the rules and regulations prescribed by the department of public health and environment; except that this provision shall not relieve any such person from liability for negligence in the obtaining of any specimen sample.

(7) A preliminary screening test conducted by a law enforcement officer pursuant to section 42-4-1301 (6)(i) shall not substitute for or qualify as the test or tests required by subsection (2) of this section.

(8) Any person who is dead or unconscious shall be tested to determine the alcohol or drug content of the person's blood or any drug content within such person's system as provided in this section. If a test cannot be administered to a person who is unconscious, hospitalized, or undergoing medical treatment because the test would endanger the person's life or health, the law enforcement agency shall be allowed to test any blood, urine, or saliva that was obtained and not utilized by a health care provider and shall have access to that portion of the analysis and results of any tests administered by such provider that shows the alcohol or drug content of the person's blood, urine, or saliva or any drug content within the person's system. Such test results shall not be considered privileged communications, and the provisions of section 13-90-107, C.R.S., relating to the physician-patient privilege shall not apply. Any person who is dead, in addition to the tests prescribed, shall also have the person's blood checked for carbon monoxide content and for the presence of drugs, as prescribed by the department of public health and environment. Such information obtained shall be made a part of the accident report.

(9) (a) There is created in the state treasury the evidential breath-testing cash fund, referred to in this section as the "fund", for the collection of moneys to purchase breath-testing devices for law enforcement agencies. The fund includes any moneys appropriated to the fund by the general assembly and any moneys credited to the fund pursuant to paragraph (c) of this subsection (9). The moneys in the fund are subject to annual appropriation by the general assembly to the department of public health and environment created in section 25-1-102, C.R.S., for the purposes described in this subsection (9).

(b) All interest derived from the deposit and investment of moneys in the fund must remain in the fund. Any unexpended or unencumbered moneys remaining in the fund at the end of a fiscal year must remain in the fund and not be transferred or credited to the general fund or another fund; except that any such unexpended and unencumbered moneys in excess of two million dollars must be credited to the general fund.

(c) The department of public health and environment is authorized to accept any gifts, grants, or donations from any private or public source on behalf of the state for the purposes described in this section. The department of public health and environment shall transmit all such gifts, grants, and donations to the state treasurer, who shall credit the same to the fund.

(d) The state board of health created in section 25-1-103, C.R.S., may promulgate rules for the administration of the fund for the purposes described in this subsection (9).

(e) This subsection (9) is repealed, effective September 1, 2024. Before repeal, the department of regulatory agencies, pursuant to 24-34- 104, shall review the use of the fund by the department of public health and environment for the purposes described in this subsection (9).



§ 42-4-1301.3. Alcohol and drug driving safety program - definition

(1) (a) Upon conviction of a violation of section 42-4-1301, the court shall sentence the defendant in accordance with the provisions of this section and other applicable provisions of this part 13. The court shall consider the alcohol and drug evaluation required pursuant to this section prior to sentencing; except that the court may proceed to immediate sentencing without considering such alcohol and drug evaluation:

(I) (A) If the defendant has no prior convictions or pending charges under this section; or

(B) If the defendant has one or more prior convictions, the prosecuting attorney and the defendant have stipulated to such conviction or convictions; and

(II) If neither the defendant nor the prosecuting attorney objects.

(b) If the court proceeds to immediate sentencing, without considering an alcohol and drug evaluation, the alcohol and drug evaluation shall be conducted after sentencing, and the court shall order the defendant to complete the education and treatment program recommended in the alcohol and drug evaluation. If the defendant disagrees with the education and treatment program recommended in the alcohol and drug evaluation, the defendant may request the court to hold a hearing to determine which education and treatment program should be completed by the defendant.

(2) (Deleted by amendment, L. 2011, (HB 11-1268), ch. 267, p. 1217, § 1, effective June 2, 2011.)

(3) (a) The judicial department shall administer in each judicial district an alcohol and drug driving safety program that provides presentence and postsentence alcohol and drug evaluations on all persons convicted of a violation of section 42-4-1301. The alcohol and drug driving safety program shall further provide supervision and monitoring of all such persons whose sentences or terms of probation require completion of a program of alcohol and drug driving safety education or treatment.

(b) The presentence and postsentence alcohol and drug evaluations shall be conducted by such persons determined by the judicial department to be qualified to provide evaluation and supervision services as described in this section.

(c) (I) An alcohol and drug evaluation shall be conducted on all persons convicted of a violation of section 42-4-1301, and a copy of the report of the evaluation shall be provided to such person. The report shall be made available to and shall be considered by the court prior to sentencing unless the court proceeds to immediate sentencing pursuant to the provisions of subsection (1) of this section.

(II) The report shall contain the defendant's prior traffic record, characteristics and history of alcohol or drug problems, and amenability to rehabilitation. The report shall include a recommendation as to alcohol and drug driving safety education or treatment for the defendant.

(III) The alcohol evaluation shall be conducted and the report prepared by a person who is trained and knowledgeable in the diagnosis of chemical dependency. Such person's duties may also include appearing at sentencing and probation hearings as required, referring defendants to education and treatment agencies in accordance with orders of the court, monitoring defendants in education and treatment programs, notifying the probation department and the court of any defendant failing to meet the conditions of probation or referral to education or treatment, appearing at revocation hearings as required, and providing assistance in data reporting and program evaluation.

(IV) For the purpose of this section, "alcohol and drug driving safety education or treatment" means either level I or level II education or treatment programs approved by the office of behavioral health in the department of human services. Level I programs are short-term, didactic education programs. Level II programs are therapeutically oriented education, long-term outpatient, and comprehensive residential programs. The court shall instruct a defendant sentenced to level I or level II programs to meet all financial obligations of the programs. If the financial obligations are not met, the program shall notify the sentencing court for the purpose of collection or review and further action on the defendant's sentence. Nothing in this section prohibits treatment agencies from applying to the state for money to recover the costs of level II treatment for defendants determined indigent by the court.

(4) (a) There is created an alcohol and drug driving safety program fund in the office of the state treasurer, referred to in this subsection (4) as the "fund". The fund consists of money deposited in it as directed by this subsection (4)(a). The assessment in effect on July 1, 1998, remains in effect unless the judicial department and the office of behavioral health in the department of human services have provided the general assembly with a statement of the cost of the program, including costs of administration for the past and current fiscal year to include a proposed change in the assessment. The general assembly shall then consider the proposed new assessment and approve the amount to be assessed against each person during the following fiscal year in order to ensure that the alcohol and drug driving safety program established in this section is financially self-supporting. Any adjustment in the amount to be assessed must be noted in the appropriation to the judicial department and the office of behavioral health in the department of human services as a footnote or line item related to this program in the general appropriation bill. The state auditor shall periodically audit the costs of the programs to determine that they are reasonable and that the rate charged is accurate based on these costs. Any other fines, fees, or costs levied against a person are not part of the program fund. The court shall transmit to the state treasurer the amount assessed for the alcohol and drug evaluation to be credited to the fund. Fees charged pursuant to sections 27-81- 106 (1) and 27-82- 103 (1) to approved alcohol and drug treatment facilities that provide level I and level II programs as provided in subsection (3)(c) of this section must be transmitted to the state treasurer, who shall credit the fees to the fund. Upon appropriation by the general assembly, the money must be expended by the judicial department and the office of behavioral health in the department of human services for the administration of the alcohol and drug driving safety program. In administering the alcohol and drug driving safety program, the judicial department is authorized to contract with any agency for any services the judicial department deems necessary. Money deposited in the fund remains in the fund to be used for the purposes set forth in this section and must not revert or transfer to the general fund except by further act of the general assembly.

(b) The judicial department shall ensure that qualified personnel are placed in the judicial districts. The judicial department and the office of behavioral health in the department of human services shall jointly develop and maintain criteria for evaluation techniques, treatment referral, data reporting, and program evaluation.

(c) The alcohol and drug driving safety program shall cooperate in providing services to a defendant who resides in a judicial district other than the one in which the arrest was made. Alcohol and drug driving safety programs may cooperate in providing services to any defendant who resides at a location closer to another judicial district's program. The requirements of this section shall not apply to persons who are not residents of Colorado at the time of sentencing.

(d) Notwithstanding any provision of paragraph (a) of this subsection (4) to the contrary, on March 5, 2003, the state treasurer shall deduct one million dollars from the alcohol and drug driving safety program fund and transfer such sum to the general fund.

(5) The provisions of this section are also applicable to any defendant who receives a diversion in accordance with section 18-1.3-101, C.R.S., or who receives a deferred sentence in accordance with section 18-1.3-102, C.R.S., and the completion of any stipulated alcohol evaluation, level I or level II education program, or level I or level II treatment program to be completed by the defendant shall be ordered by the court in accordance with the conditions of such deferred prosecution or deferred sentence as stipulated to by the prosecution and the defendant.

(6) An approved alcohol or drug treatment facility that provides level I or level II programs as provided in paragraph (c) of subsection (3) of this section shall not require a person to repeat any portion of an alcohol and drug driving safety education or treatment program that he or she has successfully completed while he or she was imprisoned for the current offense.



§ 42-4-1301.4. Useful public service - definitions - local programs - assessment of costs

(1) This section applies to any person convicted of a violation of section 42-4-1301 and who is ordered to complete useful public service.

(2) (a) For the purposes of this section and section 42-4-1301, "useful public service" means any work that is beneficial to the public and involves a minimum of direct supervision or other public cost. "Useful public service" does not include any work that would endanger the health or safety of any person convicted of a violation of any of the offenses specified in section 42-4-1301.

(b) The sentencing court, the probation department, the county sheriff, and the board of county commissioners shall cooperate in identifying suitable work assignments. An offender sentenced to such work assignment shall complete the same within the time established by the court.

(3) (a) There may be established in the probation department of each judicial district in the state a useful public service program under the direction of the chief probation officer. It is the purpose of the useful public service program: To identify and seek the cooperation of governmental entities and political subdivisions thereof, as well as corporations organized not for profit or charitable trusts, as specified in subsection (3)(c) of this section, for the purpose of providing useful public service jobs; to interview and assign persons who have been ordered by the court to perform useful public service to suitable useful public service jobs; and to monitor compliance or noncompliance of such persons in performing useful public service assignments within the time established by the court.

(b) Nothing in this subsection (3) limits the authority of an entity that is the recipient of community or useful public service to accept or reject such service, in its sole discretion.

(c) In addition to governmental entities and political subdivisions thereof, the following organizations are eligible to provide community or useful public service jobs established under this section or any other provision of law so long as they meet any other requirement related to the provision of those jobs, as established by the entity that is the recipient of community or useful public service:

(I) A charitable trust or other organization that is exempt from taxation under section 501 (c)(3) of the federal "Internal Revenue Code of 1986", as amended;

(II) A civic league or organization that is exempt from taxation under section 501 (c)(4) of the federal "Internal Revenue Code of 1986", as amended, and that also would qualify as a veterans' service organization as defined in section 501 (c)(19) of the federal "Internal Revenue Code of 1986", as amended; and

(III) A veterans' service organization that is exempt from taxation under section 501 (c)(19) of the federal "Internal Revenue Code of 1986", as amended.

(4) (a) Any general public liability insurance policy obtained pursuant to this section shall be in a sum of not less than the current limit on government liability under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(b) For the purposes of the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S., "public employee" does not include any person who is sentenced pursuant to section 42-4-1301 to participate in any type of useful public service.

(c) No governmental entity shall be liable under the "Workers' Compensation Act of Colorado", articles 40 to 47 of title 8, C.R.S., or under the "Colorado Employment Security Act", articles 70 to 82 of title 8, C.R.S., for any benefits on account of any person who is sentenced pursuant to section 42-4-1301 to participate in any type of useful public service, but nothing in this paragraph (c) shall prohibit a governmental entity from electing to accept the provisions of the "Workers' Compensation Act of Colorado" by purchasing and keeping in force a policy of workers' compensation insurance covering such person.

(5) In accordance with section 42-4-1307 (14), in addition to any other penalties prescribed in this part 13, the court shall assess an amount, not to exceed one hundred twenty dollars, upon any person required to perform useful public service. Such amount shall be used by the operating agency responsible for overseeing such person's useful public service program to pay the cost of administration of the program, a general public liability policy covering such person, and, if such person will be covered by workers' compensation insurance pursuant to paragraph (c) of subsection (4) of this section or an insurance policy providing such or similar coverage, the cost of purchasing and keeping in force such insurance coverage. Such amount shall be adjusted from time to time by the general assembly in order to ensure that the useful public service program established in this section shall be financially self-supporting. The proceeds from such amounts shall be used by the operating agency only for defraying the cost of personal services and other operating expenses related to the administration of the program and the cost of purchasing and keeping in force policies of general public liability insurance, workers' compensation insurance, or insurance providing such or similar coverage and shall not be used by the operating agency for any other purpose.

(6) The provisions of this section relating to the performance of useful public service are also applicable to any defendant who receives a diversion in accordance with section 18-1.3-101, C.R.S., or who receives a deferred sentence in accordance with section 18-1.3-102, C.R.S., and the completion of any stipulated amount of useful public service hours to be completed by the defendant shall be ordered by the court in accordance with the conditions of such deferred prosecution or deferred sentence as stipulated to by the prosecution and the defendant.



§ 42-4-1302. Stopping of suspect

A law enforcement officer may stop any person who the officer reasonably suspects is committing or has committed a violation of section 42-4-1301 (1) or (2) and may require the person to give such person's name, address, and an explanation of his or her actions. The stopping shall not constitute an arrest.



§ 42-4-1303. Records - prima facie proof

Official records of the department of public health and environment relating to certification of breath test instruments, certification of operators and operator instructors of breath test instruments, certification of standard solutions, and certification of laboratories shall be official records of the state, and copies thereof, attested by the executive director of the department of public health and environment or the director's deputy and accompanied by a certificate bearing the official seal for said department that the executive director or the director's deputy has custody of said records, shall be admissible in all courts of record and shall constitute prima facie proof of the information contained therein. The department seal required under this section may also consist of a rubber stamp producing a facsimile of the seal stamped upon the document.



§ 42-4-1304. Samples of blood or other bodily substance - duties of department of public health and environment

(1) The department of public health and environment shall establish a system for obtaining samples of blood or other bodily substance from the bodies of all pilots in command, vessel operators in command, or drivers and pedestrians fifteen years of age or older who die within four hours after involvement in a crash involving a motor vehicle, a vessel, or an aircraft. For purposes of this section, "vessel" has the meaning set forth in section 33-13-102, C.R.S. No person having custody of the body of the deceased shall perform any internal embalming procedure until a blood and urine specimen to be tested for alcohol, drug, and carbon monoxide concentrations has been taken by an appropriately trained person certified by the department of public health and environment. Whenever the driver of the vehicle cannot be immediately determined, the samples shall be obtained from all deceased occupants of the vehicle.

(2) All samples so collected shall be placed in containers of a type designed to preserve the integrity of a sample from the time of collection until it is subjected to analysis.

(3) All samples shall be tested and analyzed in the laboratories of the department of public health and environment, or in any other laboratory approved for this purpose by the department of public health and environment, to determine the amount of alcohol, drugs, and carbon monoxide contained in such samples or the amount of any other substance contained therein as deemed advisable by the department of public health and environment.

(4) The state board of health shall establish and promulgate such administrative regulations and procedures as are necessary to ensure that collection and testing of samples is accomplished to the fullest extent. Such regulations and procedures shall include but not be limited to the following:

(a) The certification of laboratories to ensure that the collection and testing of samples is performed in a competent manner, which may include waiving specific certification requirements for laboratories that are accredited by the American board of forensic toxicology, the international standards organization, or a successor to either organization; and

(b) The designation of responsible state and local officials who shall have authority and responsibility to collect samples for testing.

(5) All records of the results of such tests shall be compiled by the department of public health and environment and shall not be public information, but shall be disclosed on request to any interested party in any civil or criminal action arising out of the collision.

(6) All state and local public officials, including investigating law enforcement officers, have authority to and shall follow the procedures established by the department of public health and environment pursuant to this section, including the release of all information to the department of public health and environment concerning such samples and the testing thereof. The Colorado state patrol and the county coroners and their deputies shall assist the department of public health and environment in the administration and collection of such samples for the purposes of this section.

(7) The office of the highway safety coordinator, the department, the Colorado state patrol, and the division of criminal justice within the department of public safety have access to the results of the tests of samples taken as a result of a traffic crash for statistical analysis. The division of parks and wildlife has access to the results of the tests of samples taken as a result of a boating accident for statistical analysis.

(8) Failure to perform the required duties as prescribed by this section and by the administrative regulations and procedures resulting therefrom shall be deemed punishable under section 18-8-405, C.R.S.



§ 42-4-1305. Open alcoholic beverage container - motor vehicle - prohibited

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Alcoholic beverage" means a beverage as defined in 23 CFR 1270.3 (a).

(b) "Motor vehicle" means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways but does not include a vehicle operated exclusively on a rail or rails.

(c) "Open alcoholic beverage container" means a bottle, can, or other receptacle that contains any amount of alcoholic beverage and:

(I) That is open or has a broken seal; or

(II) The contents of which are partially removed.

(d) "Passenger area" means the area designed to seat the driver and passengers while a motor vehicle is in operation and any area that is readily accessible to the driver or a passenger while in his or her seating position, including but not limited to the glove compartment.

(2) (a) Except as otherwise permitted in paragraph (b) of this subsection (2), a person while in the passenger area of a motor vehicle that is on a public highway of this state or the right-of-way of a public highway of this state may not knowingly:

(I) Drink an alcoholic beverage; or

(II) Have in his or her possession an open alcoholic beverage container.

(b) The provisions of this subsection (2) shall not apply to:

(I) Passengers, other than the driver or a front seat passenger, located in the passenger area of a motor vehicle designed, maintained, or used primarily for the transportation of persons for compensation;

(II) The possession by a passenger, other than the driver or a front seat passenger, of an open alcoholic beverage container in the living quarters of a house coach, house trailer, motor home, as defined in section 42-1- 102 (57), or trailer coach, as defined in section 42-1- 102 (106)(a);

(III) The possession of an open alcoholic beverage container in the area behind the last upright seat of a motor vehicle that is not equipped with a trunk; or

(IV) The possession of an open alcoholic beverage container in an area not normally occupied by the driver or a passenger in a motor vehicle that is not equipped with a trunk.

(c) A person who violates the provisions of this subsection (2) commits a class A traffic infraction and shall be punished by a fine of fifty dollars and a surcharge of sixteen dollars as provided in section 42-4-1701 (4)(a)(I)(N).

(3) Nothing in this section shall be construed to preempt or limit the authority of any statutory or home rule town, city, or city and county to adopt ordinances that are no less restrictive than the provisions of this section.



§ 42-4-1305.5. Open marijuana container - motor vehicle - prohibited

(1) Definitions. As used in this section, unless the context otherwise requires:

(a) "Marijuana" shall have the same meaning as in section 16 (2)(f) of article XVIII of the state constitution.

(b) "Motor vehicle" means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways but does not include a vehicle operated exclusively on a rail or rails.

(c) "Open marijuana container" means a receptacle or marijuana accessory that contains any amount of marijuana and:

(I) That is open or has a broken seal;

(II) The contents of which are partially removed; and

(III) There is evidence that marijuana has been consumed within the motor vehicle.

(d) "Passenger area" means the area designed to seat the driver and passengers, including seating behind the driver, while a motor vehicle is in operation and any area that is readily accessible to the driver or a passenger while in his or her seating position, including but not limited to the glove compartment.

(2) (a) Except as otherwise permitted in paragraph (b) of this subsection (2), a person while in the passenger area of a motor vehicle that is on a public highway of this state or the right-of-way of a public highway of this state may not knowingly:

(I) Use or consume marijuana; or

(II) Have in his or her possession an open marijuana container.

(b) The provisions of this subsection (2) shall not apply to:

(I) Passengers, other than the driver or a front seat passenger, located in the passenger area of a motor vehicle designed, maintained, or used primarily for the transportation of persons for compensation;

(II) The possession by a passenger, other than the driver or a front seat passenger, of an open marijuana container in the living quarters of a house coach, house trailer, motor home, as defined in section 42-1- 102 (57), or trailer coach, as defined in section 42-1- 102 (106)(a);

(III) The possession of an open marijuana container in the area behind the last upright seat of a motor vehicle that is not equipped with a trunk; or

(IV) The possession of an open marijuana container in an area not normally occupied by the driver or a passenger in a motor vehicle that is not equipped with a trunk.

(c) A person who violates the provisions of this subsection (2) commits a class A traffic infraction and shall be punished by a fine of fifty dollars and a surcharge of seven dollars and eighty cents as provided in this section and section 42-4-1701 (4)(a)(I)(N).

(3) Nothing in this section shall be construed to preempt or limit the authority of any statutory or home rule town, city, or city and county to adopt ordinances that are no less restrictive than the provisions of this section.



§ 42-4-1306. Colorado task force on drunk and impaired driving - creation - legislative declaration

(1) The general assembly finds and declares that:

(a) Drunk and impaired driving continues to cause needless deaths and injuries, especially among young people;

(b) In 2003, there were over thirty thousand arrests for driving under the influence or driving while ability-impaired;

(c) Although Colorado has taken many measures to reduce the incidents of drunk and impaired driving, the persistent regularity of these incidents continues to be a problem, as evidenced by the case of Sonja Marie Devries who was killed in 2004 by a drunk driver who had been convicted of drunk driving on six previous occasions; and

(d) According to the federal national highway traffic safety administration, other states with a statewide task force on drunk and impaired driving have seen a decrease in incidents of drunk and impaired driving.

(2) There is hereby created the Colorado task force on drunk and impaired driving, referred to in this section as the "task force". The task force shall meet regularly to investigate methods of reducing the incidents of drunk and impaired driving and develop recommendations for the state of Colorado regarding the enhancement of government services, education, and intervention to prevent drunk and impaired driving.

(3) (a) The task force shall consist of:

(I) The executive director of the department of transportation or his or her designee who shall also convene the first meeting of the task force;

(II) Two representatives appointed by the executive director of the department of revenue, with the following qualifications:(A) One representative with expertise in driver's license sanctioning; and(B) One representative with expertise in enforcement of the state's liquor sales laws;

(III) The state court administrator or his or her designee;

(IV) The chief of the Colorado state patrol or his or her designee;

(V) The state public defender or his or her designee;

(VI) Two representatives appointed by the executive director of the department of human services with the following qualifications:

(A) One representative with expertise in substance abuse education and treatment for DUI or DWAI offenders; and

(B) One representative with expertise in providing minors, adolescents, and juvenile offenders with substance abuse treatment and related services;

(VII) The director of the division of probation services or his or her designee;

(VIII) The executive director of the department of public health and environment, or his or her designee;

(IX) The following members selected by the member serving pursuant to subparagraph (I) of this paragraph (a):

(A) A representative of a statewide association of chiefs of police with experience in making arrests for drunk or impaired driving;

(B) A representative of a statewide organization of county sheriffs with experience in making arrests for drunk or impaired driving;

(C) A victim or a family member of a victim of drunk or impaired driving;

(D) A representative of a statewide organization of victims of drunk or impaired driving;

(E) A representative of a statewide organization of district attorneys with experience in prosecuting drunk or impaired driving offenses;

(F) A representative of a statewide organization of criminal defense attorneys with experience in defending persons charged with drunk or impaired driving offenses;

(G) A representative of a statewide organization that represents persons who sell alcoholic beverages for consumption on premises;

(G.5) A representative of a statewide organization that represents persons who sell alcoholic beverages for consumption off premises;

(H) A representative of a statewide organization that represents distributors of alcoholic beverages in Colorado;

(I) A manufacturer of alcoholic beverages in Colorado;

(J) A person under twenty-four years of age who is enrolled in a secondary or postsecondary school;

(K) A representative of a statewide organization that represents alcohol and drug addiction counselors; and

(L) A representative of a statewide organization that represents persons licensed to sell retail marijuana for consumption off premises;

(X) The director of the peace officers standards and training board or the director's designee; and

(XI) A researcher who is appointed by a majority of the task force members and who specializes in drunk and impaired driving research.

(b) Members selected pursuant to subparagraph (IX) of paragraph (a) of this subsection (3) shall serve terms of two years but may be selected for additional terms.

(c) Members of the task force shall not be compensated for or reimbursed for their expenses incurred in attending meetings of the task force.

(d) The initial meeting of the task force shall be convened on or before August 1, 2006, by the member serving pursuant to subparagraph (I) of paragraph (a) of this subsection (3). At the first meeting, the task force shall elect a chair and vice-chair from the members serving pursuant to subparagraphs (I) to (VIII) of paragraph (a) of this subsection (3), who shall serve a term of two years but who may be reelected for additional terms.

(e) The task force shall meet not less frequently than bimonthly and may adopt policies and procedures necessary to carry out its duties.

(4) Repealed.

(5) (Deleted by amendment, L. 2011, (SB 11-093), ch. 41, p. 108, § 2, effective March 21, 2011.)



§ 42-4-1307. Penalties for traffic offenses involving alcohol and drugs - legislative declaration - definitions - repeal

(1) Legislative declaration. The general assembly hereby finds and declares that, for the purposes of sentencing as described in section 18-1-102.5, C.R.S., each sentence for a conviction of a violation of section 42-4-1301 shall include:

(a) A period of imprisonment, which, for a repeat offender, shall include a mandatory minimum period of imprisonment and restrictions on where and how the sentence may be served; and

(b) For a second or subsequent offender, a period of probation. The imposition of a period of probation upon the conviction of a first-time offender shall be subject to the court's discretion as described in paragraph (c) of subsection (3) and paragraph (c) of subsection (4) of this section. The purpose of probation is to help the offender change his or her behavior to reduce the risk of future violations of section 42-4-1301. If a court imposes imprisonment as a penalty for a violation of a condition of his or her probation, the penalty shall constitute a separate period of imprisonment that the offender shall serve in addition to the imprisonment component of his or her original sentence.

(2) Definitions. As used in this section, unless the context otherwise requires:

(a) "Approved ignition interlock device" has the same meaning as set forth in section 42-2-132.5.

(b) "Conviction" means a verdict of guilty by a judge or jury or a plea of guilty or nolo contendere that is accepted by the court for an offense or adjudication for an offense that would constitute a criminal offense if committed by an adult. "Conviction" also includes having received a deferred judgment and sentence or deferred adjudication; except that a person shall not be deemed to have been convicted if the person has successfully completed a deferred sentence or deferred adjudication.

(c) "Driving under the influence" or "DUI" means driving a motor vehicle or vehicle when a person has consumed alcohol or one or more drugs, or a combination of alcohol and one or more drugs, that affects the person to a degree that the person is substantially incapable, either mentally or physically, or both mentally and physically, of exercising clear judgment, sufficient physical control, or due care in the safe operation of a vehicle.

(d) "Driving while ability impaired" or "DWAI" means driving a motor vehicle or vehicle when a person has consumed alcohol or one or more drugs, or a combination of both alcohol and one or more drugs, that affects the person to the slightest degree so that the person is less able than the person ordinarily would have been, either mentally or physically, or both mentally and physically, to exercise clear judgment, sufficient physical control, or due care in the safe operation of a vehicle.

(e) "UDD" shall have the same meaning as provided in section 42-1- 102 (109.7).

(3) First offenses - DUI and DUI per se. (a) Except as otherwise provided in subsections (5) and (6) of this section, a person who is convicted of DUI or DUI per se shall be punished by:

(I) Imprisonment in the county jail for at least five days but no more than one year, the minimum period of which shall be mandatory; except that the court may suspend the mandatory minimum period if, as a condition of the suspended sentence, the offender undergoes a presentence or postsentence alcohol and drug evaluation and satisfactorily completes and meets all financial obligations of a level I or level II program as is determined to be appropriate by the alcohol and drug evaluation that is required pursuant to section 42-4-1301.3;

(II) A fine of at least six hundred dollars but no more than one thousand dollars, and the court shall have discretion to suspend the fine; and

(III) At least forty-eight hours but no more than ninety-six hours of useful public service, and the court shall not have discretion to suspend the mandatory minimum period of performance of such service.

(b) Notwithstanding the provisions of subparagraph (I) of paragraph (a) of this subsection (3), and except as described in paragraphs (a) and (b) of subsection (5) and paragraph (a) of subsection (6) of this section, a person who is convicted of DUI or DUI per se when the person's BAC was 0.20 or more at the time of driving or within two hours after driving shall be punished by imprisonment in the county jail for at least ten days but not more than one year; except that the court shall have the discretion to employ the sentencing alternatives described in section 18-1.3-106, C.R.S.

(c) In addition to any penalty described in paragraph (a) of this subsection (3), the court may impose a period of probation that shall not exceed two years, which probation may include any conditions permitted by law.

(4) First offenses - DWAI. (a) Except as otherwise provided in subsections (5) and (6) of this section, a person who is convicted of DWAI shall be punished by:

(I) Imprisonment in the county jail for at least two days but no more than one hundred eighty days, the minimum period of which shall be mandatory; except that the court may suspend the mandatory minimum period if, as a condition of the suspended sentence, the offender undergoes a presentence or postsentence alcohol and drug evaluation and satisfactorily completes and meets all financial obligations of a level I or level II program as is determined to be appropriate by the alcohol and drug evaluation that is required pursuant to section 42-4-1301.3; and

(II) A fine of at least two hundred dollars but no more than five hundred dollars, and the court shall have discretion to suspend the fine; and

(III) At least twenty-four hours but no more than forty-eight hours of useful public service, and the court shall not have discretion to suspend the mandatory minimum period of performance of such service.

(b) Notwithstanding the provisions of subparagraph (I) of paragraph (a) of this subsection (4), and except as described in paragraphs (a) and (b) of subsection (5) and paragraph (a) of subsection (6) of this section, a person who is convicted of DWAI when the person's BAC was 0.20 or more at the time of driving or within two hours after driving shall be punished by imprisonment in the county jail for at least ten days but not more than one year; except that the court shall have the discretion to employ the sentencing alternatives described in section 18-1.3-106, C.R.S.

(c) In addition to any penalty described in paragraph (a) of this subsection (4), the court may impose a period of probation that shall not exceed two years, which probation may include any conditions permitted by law.

(5) Second offenses. (a) Except as otherwise provided in subsection (6) of this section, a person who is convicted of DUI, DUI per se, or DWAI who, at the time of sentencing, has a prior conviction of DUI, DUI per se, DWAI, vehicular homicide pursuant to section 18-3- 106 (1)(b), vehicular assault pursuant to section 18-3-205 (1)(b), aggravated driving with a revoked license pursuant to section 42-2-206 (1)(b)(I)(A) or (1)(b)(I)(B), as that crime existed before August 5, 2015, or driving while the person's driver's license was under restraint pursuant to section 42-2-138 (1)(d), shall be punished by:

(I) Imprisonment in the county jail for at least ten consecutive days but no more than one year; except that the court shall have discretion to employ the sentencing alternatives described in section 18-1.3- 106. During the mandatory ten-day period of imprisonment, the person is not eligible for deductions of his or her sentence pursuant to section 17-26-109, or for trusty prisoner status pursuant to section 17-26-109 (1)(c); except that the person receives credit for any time that he or she served in custody for the violation prior to his or her conviction.

(II) A fine of at least six hundred dollars but no more than one thousand five hundred dollars, and the court shall have discretion to suspend the fine;

(III) At least forty-eight hours but no more than one hundred twenty hours of useful public service, and the court shall not have discretion to suspend the mandatory minimum period of performance of the service; and

(IV) A period of probation of at least two years, which period shall begin immediately upon the commencement of any part of the sentence that is imposed upon the person pursuant to this section, and a suspended sentence of imprisonment in the county jail for one year, as described in subsection (7) of this section; except that the court shall not sentence the defendant to probation if the defendant is sentenced to the department of corrections but shall still sentence the defendant to the provisions of paragraph (b) of subsection (7) of this section. The defendant shall complete all court-ordered programs pursuant to paragraph (b) of subsection (7) of this section before the completion of his or her period of parole.

(b) If a person is convicted of DUI, DUI per se, or DWAI and the violation occurred less than five years after the date of a previous violation for which the person was convicted of DUI, DUI per se, DWAI, vehicular homicide pursuant to section 18-3-106 (1)(b), C.R.S., vehicular assault pursuant to section 18-3-205 (1)(b), C.R.S., aggravated driving with a revoked license pursuant to section 42-2-206 (1)(b)(I)(A) or (1)(b)(I)(B), as that crime existed before August 5, 2015, or driving while the person's driver's license was under restraint pursuant to section 42-2-138 (1)(d), the court does not have discretion to employ any sentencing alternatives described in section 18-1.3-106, C.R.S., during the minimum period of imprisonment described in subparagraph (I) of paragraph (a) of this subsection (5); except that a court may allow the person to participate in a program pursuant to section 18-1.3- 106 (1)(a)(II), (1)(a)(IV), or (1)(a)(V), C.R.S., only if the program is available through the county in which the person is imprisoned and only for the purpose of:

(I) Continuing a position of employment that the person held at the time of sentencing for said violation;

(II) Continuing attendance at an educational institution at which the person was enrolled at the time of sentencing for said violation;

or(III) Participating in a court-ordered level II alcohol and drug driving safety education or treatment program, as described in section 42-4-1301.3 (3)(c)(IV).

(c) Repealed.

(6) Third and subsequent offenses. (a) Except as provided in section 42-4-1301 (1)(a), (1)(b), and (2)(a), a person who is convicted of DUI, DUI per se, or DWAI who, at the time of sentencing, has two or more prior convictions of DUI, DUI per se, DWAI, vehicular homicide pursuant to section 18-3- 106 (1)(b), vehicular assault pursuant to section 18-3-205 (1)(b), aggravated driving with a revoked license pursuant to section 42-2-206 (1)(b)(I)(A) or (1)(b)(I)(B), as that crime existed before August 5, 2015, or driving while the person's driver's license was under restraint pursuant to section 42-2-138 (1)(d) shall be punished by:

(I) Imprisonment in the county jail for at least sixty consecutive days but no more than one year. During the mandatory sixty-day period of imprisonment, the person is not eligible for deductions of his or her sentence pursuant to section 17-26-109, or for trusty prisoner status pursuant to section 17-26-109 (1)(c); except that a person receives credit for any time that he or she served in custody for the violation prior to his or her conviction. During the mandatory period of imprisonment, the court does not have discretion to employ any sentencing alternatives described in section 18-1.3- 106; except that the person may participate in a program pursuant to section 18-1.3- 106 (1)(a)(II), (1)(a)(IV), or (1)(a)(V), C.R.S., only if the program is available through the county in which the person is imprisoned and only for the purpose of:

(A) Continuing a position of employment that the person held at the time of sentencing for said violation;

(B) Continuing attendance at an educational institution at which the person was enrolled at the time of sentencing for said violation; or

(C) Participating in a court-ordered level II alcohol and drug driving safety education or treatment program, as described in section 42-4-1301.3 (3)(c)(IV);(II) A fine of at least six hundred dollars but no more than one thousand five hundred dollars, and the court shall have discretion to suspend the fine;

(III) At least forty-eight hours but no more than one hundred twenty hours of useful public service, and the court shall not have discretion to suspend the mandatory minimum period of performance of the service; and

(IV) A period of probation of at least two years, which period shall begin immediately upon the commencement of any part of the sentence that is imposed upon the person pursuant to this section, and a suspended sentence of imprisonment in the county jail for one year, as described in subsection (7) of this section; except that the court shall not sentence the defendant to probation if the defendant is sentenced to the department of corrections, but shall still sentence the defendant to the provisions of paragraph (b) of subsection (7) of this section. The defendant shall complete all court-ordered programs pursuant to paragraph (b) of subsection (7) of this section before the completion of his or her period of parole.

(b) Repealed.

(c) Notwithstanding any other provision of law, if the defendant satisfies the conditions described in subparagraphs (I) and (II) of this paragraph (c), the court may include as a condition of probation a requirement that the defendant participate in alcohol treatment. If the defendant's assessed treatment need is for residential treatment, the court may make residential alcohol treatment a condition of probation and may place the offender in a community corrections program that can provide the appropriate level of treatment. This paragraph (c) applies only if:

(I) At the time of sentencing, the person has two prior convictions of DUI, DUI per se, DWAI, vehicular homicide pursuant to section 18-3-106 (1)(b), C.R.S., or vehicular assault pursuant to section 18-3-205 (1)(b), C.R.S.; and

(II) The first of the person's two prior convictions was based on a violation that occurred not more than seven years before the violation for which the person is being sentenced.

(6.5) Felony offenses. (a) A person who commits a felony DUI, DUI per se, or DWAI offense shall be sentenced in accordance with the provisions of section 18-1.3- 401 and this subsection (6.5).

(b) If the court sentences the defendant to a term of probation as provided by section 18-1.3-202, the court shall order as a condition of probation one of the following:

(I) Require the defendant to serve at least ninety days but not more than one hundred eighty days imprisonment in the county jail. During the mandatory ninety-day period of imprisonment, the defendant is not eligible for deductions of his or her sentence pursuant to section 17-26-109 or for trusty prisoner status pursuant to section 17-26-109 (1)(c); except that a defendant receives credit for any time that he or she served in custody for the violation prior to his or her conviction. During this mandatory period of imprisonment, the court does not have discretion to employ any sentencing alternatives described in section 18-1.3- 106.

(II) Require the defendant to serve at least one hundred twenty days but not more than two years of imprisonment in the county jail through participation in a program pursuant to section 18-1.3- 106 (1)(a)(II) or (1)(a)(IV) if the program is available through the county in which the defendant is imprisoned and only for the purposes of continuing a position of employment that the defendant held at the time of sentencing for the violation or for continuing attendance at an educational institution at which the defendant was enrolled at the time of sentencing for the violation. During the mandatory one-hundred-twenty-day period of imprisonment, the defendant is not eligible for deductions of his or her sentence pursuant to section 17-26-109 or for trusty prisoner status pursuant to section 17-26-109 (1)(c); except that a defendant receives credit for any time that he or she served in custody for the violation prior to his or her conviction. During this mandatory period of imprisonment, the court does not have discretion to employ any other sentencing alternatives described in section 18-1.3- 106; except that a court may grant permission for a defendant to leave the jail to obtain medical treatment, pursuant to section 18-1.3- 106 (1)(a)(V).

(c) Additionally, if the court sentences the defendant to a term of probation as provided by section 18-1.3-202, then, as a condition of probation, the court shall:

(I) Require the defendant to complete at least forty-eight hours but not more than one hundred twenty hours of useful public service, which may not be suspended; and

(II) Sentence the defendant in accordance with subsection (7)(b) of this section.

(d) Notwithstanding the provisions of subsection (6.5)(a) of this section, before the imposition of any sentence to the department of corrections for a felony DUI, DUI per se, or DWAI offense, at sentencing or at resentencing after a revocation of probation or a community corrections sentence, the court shall consider all the factors described in subsection (6.5)(e) of this section.

(e) If the court sentences the defendant to the department of corrections for a felony DUI, DUI per se, or DWAI offense, it must determine that incarceration is the most suitable option given the facts and circumstances of the case, including the defendant's willingness to participate in treatment. Additionally, the court shall consider whether all other reasonable and appropriate sanctions and responses to the violation that are available to the court have been exhausted, do not appear likely to be successful if tried, or present an unacceptable risk to public safety.

(7) Probation-related penalties. When a person is sentenced to a period of probation pursuant to subparagraph (IV) of paragraph (a) of subsection (5) of this section or subparagraph (IV) of paragraph (a) of subsection (6) of this section:

(a) The court shall impose a sentence to one year of imprisonment in the county jail, which sentence shall be suspended, and against which sentence the person shall not receive credit for any period of imprisonment to which he or she is sentenced pursuant to subparagraph (I) of paragraph (a) of subsection (5) of this section or subparagraph (I) of paragraph (a) of subsection (6) of this section;

(b) The court:

(I) Shall include, as a condition of the person's probation, a requirement that the person complete a level II alcohol and drug driving safety education or treatment program, as described in section 42-4-1301.3 (3)(c)(IV), at the person's own expense;

(II) May impose an additional period of probation for the purpose of monitoring the person or ensuring that the person continues to receive court-ordered alcohol or substance abuse treatment, which additional period shall not exceed two years;

(III) May require that the person commence the alcohol and drug driving safety education or treatment program described in subparagraph (I) of this paragraph (b) during any period of imprisonment to which the person is sentenced;

(IV) May require the person to appear before the court at any time during the person's period of probation;

(V) May require the person to use an approved ignition interlock device during the period of probation at the person's own expense;

(VI) May require the person to submit to continuous alcohol monitoring using such technology or devices as are available to the court for such purpose; and

(VII) May impose such additional conditions of probation as may be permitted by law.

(c) (I) The court may impose all or part of the suspended sentence described in subparagraph (IV) of paragraph (a) of subsection (5) of this section or subparagraph (IV) of paragraph (a) of subsection (6) of this section at any time during the period of probation if the person violates a condition of his or her probation. During the period of imprisonment, the person shall continue serving the probation sentence with no reduction in time for the sentence to probation. A cumulative period of imprisonment imposed pursuant to this paragraph (c) shall not exceed one year. In imposing a sentence of imprisonment pursuant to paragraph (a) of this subsection (7), the court shall consider the nature of the violation, the report or testimony of the probation department, the impact on public safety, the progress of the person in any court-ordered alcohol and drug driving safety education or treatment program, and any other information that may assist the court in promoting the person's compliance with the conditions of his or her probation.

(II) Any imprisonment imposed upon a person by the court pursuant to paragraph (a) of this subsection (7) must be imposed in a manner that promotes the person's compliance with the conditions of his or her probation and not merely as a punitive measure.

(d) The prosecution, the person, the person's counsel, or the person's probation officer may petition the court at any time for an early termination of the period of probation, which the court may grant upon a finding of the court that:

(I) The person has successfully completed a level II alcohol and drug driving safety education or treatment program pursuant to subparagraph (I) of paragraph (b) of this subsection (7);

(II) The person has otherwise complied with the terms and conditions of his or her probation; and

(III) Early termination of the period of probation will not endanger public safety.

(8) Ignition interlock devices. In sentencing a person pursuant to this section, courts are encouraged to require the person to use an approved ignition interlock device as a condition of bond, probation, and participation in programs pursuant to section 18-1.3-106, C.R.S.

(9) Previous convictions. (a) For the purposes of subsections (5) and (6) of this section, a person is deemed to have a previous conviction for DUI, DUI per se, DWAI, vehicular homicide pursuant to section 18-3-106 (1)(b), C.R.S., vehicular assault pursuant to section 18-3-205 (1)(b), C.R.S., aggravated driving with a revoked license pursuant to section 42-2-206 (1)(b)(I)(A) or (1)(b)(I)(B), as that crime existed before August 5, 2015, or driving while the person's driver's license was under restraint pursuant to section 42-2-138 (1)(d), if the person has been convicted under the laws of this state or under the laws of any other state, the United States, or any territory subject to the jurisdiction of the United States, of an act that, if committed within this state, would constitute the offense of DUI, DUI per se, DWAI, vehicular homicide pursuant to section 18-3-106 (1)(b), C.R.S., vehicular assault pursuant to section 18-3-205 (1)(b), C.R.S., aggravated driving with a revoked license pursuant to section 42-2-206 (1)(b)(I)(A) or (1)(b)(I)(B), as that crime existed before August 5, 2015, or driving while the person's driver's license was under restraint pursuant to section 42-2-138 (1)(d).

(b) (I) For sentencing purposes concerning convictions for second and subsequent offenses, prima facie proof of a person's previous convictions shall be established when:

(A) The prosecuting attorney and the person stipulate to the existence of the prior conviction or convictions;

(B) The prosecuting attorney presents to the court a copy of the person's driving record provided by the department of revenue or by a similar agency in another state, which record contains a reference to the previous conviction or convictions; or

(C) The prosecuting attorney presents an authenticated copy of the record of the previous conviction or judgment from a court of record of this state or from a court of any other state, the United States, or any territory subject to the jurisdiction of the United States.

(II) The court shall not proceed to immediate sentencing if the prosecuting attorney and the person have not stipulated to previous convictions or if the prosecution has requested an opportunity to obtain a driving record or a copy of a court record. The prosecuting attorney shall not be required to plead or prove any previous convictions at trial.

(10) Additional costs and surcharges. In addition to the penalties prescribed in this section:

(a) Persons convicted of DUI, DUI per se, DWAI, and UDD are subject to the costs imposed by section 24-4.1-119 (1)(c), C.R.S., relating to the crime victim compensation fund;

(b) Persons convicted of DUI, DUI per se, and DWAI are subject to a surcharge of at least one hundred dollars but no more than five hundred dollars to fund programs to reduce the number of persistent drunk drivers. The surcharge shall be mandatory, and the court shall not have discretion to suspend or waive the surcharge; except that the court may suspend or waive the surcharge if the court determines that a person is indigent. Moneys collected for the surcharge shall be transmitted to the state treasurer, who shall credit the amount collected to the persistent drunk driver cash fund created in section 42-3-303.

(c) Persons convicted of DUI, DUI per se, DWAI, and UDD are subject to a surcharge of twenty dollars to be transmitted to the state treasurer who shall deposit moneys collected for the surcharge in the Colorado traumatic brain injury trust fund created pursuant to section 26-1-309, C.R.S.;

(d) (I) Persons convicted of DUI, DUI per se, and DWAI are subject to a surcharge of at least one dollar but no more than ten dollars for programs to fund efforts to address alcohol and substance abuse problems among persons in rural areas. The surcharge shall be mandatory, and the court shall not have discretion to suspend or waive the surcharge; except that the court may suspend or waive the surcharge if the court determines that a person is indigent. Any moneys collected for the surcharge shall be transmitted to the state treasurer, who shall credit the same to the rural alcohol and substance abuse cash fund created in section 27-80-117 (3), C.R.S.

(II) This paragraph (d) is repealed, effective July 1, 2016, unless the general assembly extends the repeal of the rural alcohol and substance abuse prevention and treatment program created in section 27-80-117, C.R.S.

(e) Persons convicted of DUI, DUI per se, DWAI, vehicular assault as described in section 18-3-205 (1)(b), or vehicular homicide as described in section 18-3- 106 (1)(b) shall pay a data-analysis surcharge of two dollars to be transmitted to the state treasurer, who shall deposit money collected for the surcharge in the substance-affected driving data-analysis cash fund created in section 24-33.5-520. Except in the case of an indigent defendant, the court has no discretion to waive this surcharge.

(11) Restitution. As a condition of any sentence imposed pursuant to this section, the sentenced person shall be required to make restitution in accordance with the provisions of section 18-1.3-205, C.R.S.

(12) Victim impact panels. (a) In addition to any other penalty provided by law, the court may sentence a person convicted of DUI, DUI per se, DWAI, or UDD to attend in person and pay for one appearance at a victim impact panel approved by the court, for which the fee assessed to the person shall not exceed fifty dollars.

(b) On July 1, 2017, and on each July 1 thereafter, the maximum fee established in paragraph (a) of this subsection (12) is adjusted by the annual percentage change in the United States department of labor, bureau of labor statistics, consumer price index for Denver-Boulder, all items, all urban consumers, or its successor index.

(13) Alcohol and drug evaluation and supervision costs. In addition to any fines, fees, or costs levied against a person convicted of DUI, DUI per se, DWAI, or UDD, the judge shall assess each such person for the cost of the presentence or postsentence alcohol and drug evaluation and supervision services.

(14) Public service penalty. In addition to any other penalties prescribed in this part 13, the court shall assess an amount, not to exceed one hundred twenty dollars, upon a person required to perform useful public service.

(15) If a defendant is convicted of aggravated driving with a revoked license based upon the commission of DUI, DUI per se, or DWAI pursuant to section 42-2-206 (1)(b)(I)(A) or (1)(b)(I)(B), as that crime existed before August 5, 2015:

(a) The court shall convict and sentence the offender for each offense separately;

(b) The court shall impose all of the penalties for the alcohol-related driving offense, as such penalties are described in this section;

(c) The provisions of section 18-1-408, C.R.S., shall not apply to the sentences imposed for either conviction;

(d) Any probation imposed for a conviction under section 42-2-206 may run concurrently with any probation required by this section; and

(e) The department shall reflect both convictions on the defendant's driving record.






Part 14 - Other Offenses

§ 42-4-1401. Reckless driving - penalty

(1) A person who drives a motor vehicle, bicycle, electrical assisted bicycle, or low-power scooter in such a manner as to indicate either a wanton or a willful disregard for the safety of persons or property is guilty of reckless driving. A person convicted of reckless driving of a bicycle or electrical assisted bicycle shall not be subject to the provisions of section 42-2-127.

(2) Any person who violates any provision of this section commits a class 2 misdemeanor traffic offense. Upon a second or subsequent conviction, such person shall be punished by a fine of not less than fifty dollars nor more than one thousand dollars, or by imprisonment in the county jail for not less than ten days nor more than six months, or by both such fine and imprisonment.



§ 42-4-1402. Careless driving - penalty

(1) A person who drives a motor vehicle, bicycle, electrical assisted bicycle, or low-power scooter in a careless and imprudent manner, without due regard for the width, grade, curves, corners, traffic, and use of the streets and highways and all other attendant circumstances, is guilty of careless driving. A person convicted of careless driving of a bicycle or electrical assisted bicycle shall not be subject to the provisions of section 42-2-127.

(2) (a) Except as otherwise provided in paragraphs (b) and (c) of this subsection (2), any person who violates any provision of this section commits a class 2 misdemeanor traffic offense.

(b) If the person's actions are the proximate cause of bodily injury to another, such person commits a class 1 misdemeanor traffic offense.

(c) If the person's actions are the proximate cause of death to another, such person commits a class 1 misdemeanor traffic offense.



§ 42-4-1403. Following fire apparatus prohibited

The driver of any vehicle other than one on official business shall not follow any fire apparatus traveling in response to a fire alarm closer than five hundred feet or drive into or park such vehicle within the block where fire apparatus has stopped in answer to a fire alarm. Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1404. Crossing fire hose

No vehicle shall be driven over any unprotected hose of a fire department used at any fire, alarm of fire, or practice runs or laid down on any street, private driveway, or highway without the consent of the fire department official in command. Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-1405. Riding in trailers

No person shall occupy a trailer while it is being moved upon a public highway. Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-1406. Foreign matter on highway prohibited

(1) (a) No person shall throw or deposit upon or along any highway any glass bottle, glass, stones, nails, tacks, wire, cans, container of human waste, or other substance likely to injure any person, animal, or vehicle upon or along such highway.

(b) No person shall throw, drop, or otherwise expel a lighted cigarette, cigar, match, or other burning material from a motor vehicle upon any highway.

(2) Any person who drops, or permits to be dropped or thrown, upon any highway or structure any destructive or injurious material or lighted or burning substance shall immediately remove the same or cause it to be removed.

(3) Any person removing a wrecked or damaged vehicle from a highway shall remove any glass or other injurious substance dropped upon the highway from such vehicle.

(4) No person shall excavate a ditch or other aqueduct, or construct any flume or pipeline or any steam, electric, or other railway, or construct any approach to a public highway without written consent of the authority responsible for the maintenance of that highway.

(5) (a) Except as provided in paragraph (b) of this subsection (5), any person who violates any provision of this section commits a class B traffic infraction.

(b) (I) Any person who violates any provision of paragraph (b) of subsection (1) of this section commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.(II) Any person who violates paragraph (a) of subsection (1) of this section by throwing or depositing a container of human waste upon or along any highway shall be punished by a fine of five hundred dollars in lieu of the penalty and surcharge prescribed in section 42-4-1701 (4)(a)(I)(N).

(6) As used in this section:

(a) "Container" includes, but is not limited to, a bottle, a can, a box, or a diaper.

(b) "Human waste" means urine or feces produced by a human.



§ 42-4-1407. Spilling loads on highways prohibited - prevention of spilling of aggregate, trash, or recyclables

(1) No vehicle shall be driven or moved on any highway unless such vehicle is constructed or loaded or the load thereof securely covered to prevent any of its load from blowing, dropping, sifting, leaking, or otherwise escaping therefrom; except that material may be dropped for the purpose of securing traction or water or other substance may be sprinkled on a roadway in cleaning or maintaining such roadway.

(2) (Deleted by amendment, L. 99, p. 295, § 1, effective July 1, 1999.)

(2.4) (a) A vehicle shall not be driven or moved on a highway if the vehicle is transporting trash or recyclables unless at least one of the following conditions is met:

(I) The load is covered by a tarp or other cover in a manner that prevents the load from blowing, dropping, shifting, leaking, or otherwise escaping from the vehicle;

(II) The vehicle utilizes other technology that prevents the load from blowing, dropping, shifting, leaking, or otherwise escaping from the vehicle;

(III) The load is required to be secured under and complies with 49 CFR parts 392 and 393; or(IV) The vehicle is loaded in such a manner or the load itself has physical characteristics such that the contents will not escape from the vehicle. Such a load may include, but is not limited to, heavy scrap metal or hydraulically compressed scrap recyclables.(b) Paragraph (a) of this subsection (2.4) shall not apply to a motor vehicle in the process of collecting trash or recyclables within a one-mile radius of the motor vehicle's last collection point.

(2.5) (a) No vehicle shall be driven or moved on any highway for a distance of more than two miles if the vehicle is transporting aggregate material with a diameter of one inch or less unless:

(I) The load is covered by a tarp or other cover in a manner that prevents the aggregate material from blowing, dropping, sifting, leaking, or otherwise escaping from the vehicle; or

(II) The vehicle utilizes other technology that prevents the aggregate material from blowing, dropping, sifting, leaking, or otherwise escaping from the vehicle.

(b) Nothing in this subsection (2.5) shall apply to a vehicle:

(I) Operating entirely within a marked construction zone;

(II) Involved in maintenance of public roads during snow or ice removal operations; or

(III) Involved in emergency operations when requested by a law enforcement agency or an emergency response authority designated in or pursuant to section 29-22-102, C.R.S.

(2.7) For the purposes of this section:

(a) "Aggregate material" means any rock, clay, silts, gravel, limestone, dimension stone, marble, and shale; except that "aggregate material" does not include hot asphalt, including asphalt patching material, wet concrete, or other materials not susceptible to blowing.

(b) "Recyclables" means material or objects that can be reused, reprocessed, remanufactured, reclaimed, or recycled.

(c) "Trash" means material or objects that have been or are in the process of being discarded or transported.

(3) (a) Except as otherwise provided in paragraph (b) or (c) of this subsection (3), any person who violates any provision of this section commits a class B traffic infraction.

(b) Any person who violates any provision of this section while driving or moving a car or pickup truck without causing bodily injury to another person commits a class A traffic infraction.

(c) Any person who violates any provision of this section while driving or moving a car or pickup truck and thereby proximately causes bodily injury to another person commits a class 2 misdemeanor traffic offense.



§ 42-4-1407.5. Splash guards - when required

(1) As used in this section, unless the context otherwise requires:

(a) "Splash guards" means mud flaps, rubber, plastic or fabric aprons, or other devices directly behind the rear-most wheels, designed to minimize the spray of water and other substances to the rear.

(b) "Splash guards" must, at a minimum, be wide enough to cover the full tread of the tire or tires being protected, hang perpendicular from the vehicle not more than ten inches above the surface of the street or highway when the vehicle is empty, and generally maintain their perpendicular relationship under normal driving conditions.

(2) Except as otherwise permitted in this section, no vehicle or motor vehicle shall be driven or moved on any street or highway unless the vehicle or motor vehicle is equipped with splash guards. However, vehicles and motor vehicles with splash guards that violate this section shall be allowed to remain in service for the time necessary to continue to a place where the deficient splash guards will be replaced. Such replacement shall occur at the first reasonable opportunity.

(3) This section does not apply to:

(a) Passenger-carrying motor vehicles registered pursuant to section 42-3-306 (2);

(b) Trucks and truck tractors registered pursuant to section 42-3-306 (4) or (5) having an empty weight of ten thousand pounds or less;

(c) Trailers equipped with fenders or utility pole trailers;

(d) Vehicles while involved in chip and seal or paving operations or road widening equipment;

(e) Truck tractors or converter dollies when used in combination with other vehicles;

(f) Vehicles drawn by animals; or

(g) Bicycles or electrical assisted bicycles.

(4) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-1408. Operation of motor vehicles on property under control of or owned by parks and recreation districts

(1) Any metropolitan recreation district, any park and recreation district organized pursuant to article 1 of title 32, C.R.S., or any recreation district organized pursuant to the provisions of part 7 of article 20 of title 30, C.R.S., referred to in this section as a "district", shall have the authority to designate areas on property owned or controlled by the district in which the operation of motor vehicles shall be prohibited. Areas in which it shall be prohibited to operate motor vehicles shall be clearly posted by a district.

(2) It is unlawful for any person to operate a motor vehicle in an area owned or under the control of a district if the district has declared the operation of motor vehicles to be prohibited in such area, as provided in subsection (1) of this section.

(3) Any person who violates any provision of this section commits a class B traffic infraction.



§ 42-4-1409. Compulsory insurance - penalty - legislative intent

(1) No owner of a motor vehicle or low-power scooter required to be registered in this state shall operate the vehicle or permit it to be operated on the public highways of this state when the owner has failed to have a complying policy or certificate of self-insurance in full force and effect as required by law.

(2) No person shall operate a motor vehicle or low-power scooter on the public highways of this state without a complying policy or certificate of self-insurance in full force and effect as required by law.

(3) (a) When an accident occurs, or when requested to do so following any lawful traffic contact or during any traffic investigation by a peace officer, an owner or operator of a motor vehicle or low-power scooter shall present to the requesting officer immediate evidence of a complying policy or certificate of self-insurance in full force and effect as required by law.

(b) As used in this section, "evidence of a complying policy or certificate of self-insurance in full force and effect" includes the presentation of such a policy or certificate upon a cell phone or other electronic device.

(4) (a) Any person who violates the provisions of subsection (1), (2), or (3) of this section commits a class 1 misdemeanor traffic offense. The minimum fine imposed by section 42-4-1701 (3)(a)(II)(A) shall be mandatory, and the defendant shall be punished by a minimum mandatory fine of not less than five hundred dollars. The court may suspend up to one half of the fine upon a showing that appropriate insurance as required pursuant to section 10-4-619 or 10-4-624, C.R.S., has been obtained. Nothing in this paragraph (a) shall be construed to prevent the court from imposing a fine greater than the minimum mandatory fine.

(b) Upon a second or subsequent conviction under this section within a period of five years following a prior conviction under this section, in addition to any imprisonment imposed pursuant to section 42-4-1701 (3)(a)(II)(A), the defendant shall be punished by a minimum mandatory fine of not less than one thousand dollars, and the court shall not suspend such minimum fine. The court or the court collections' investigator may establish a payment schedule for a person convicted of the provisions of subsection (1), (2), or (3) of this section, and the provisions of section 16-11-101.6, C.R.S., shall apply. The court may suspend up to one half of the fine upon a showing that appropriate insurance as required pursuant to section 10-4-619 or 10-4-624, C.R.S., has been obtained.

(c) In addition to the penalties prescribed in paragraphs (a) and (b) of this subsection (4), any person convicted pursuant to this section may, at the discretion of the court, be sentenced to perform not less than forty hours of community service, subject to the provisions of section 18-1.3-507, C.R.S.

(5) Testimony of the failure of any owner or operator of a motor vehicle or low-power scooter to present immediate evidence of a complying policy or certificate of self-insurance in full force and effect as required by law, when requested to do so by a peace officer, shall constitute prima facie evidence, at a trial concerning a violation charged under subsection (1) or (2) of this section, that such owner or operator of a motor vehicle violated subsection (1) or (2) of this section.

(6) A person charged with violating subsection (1), (2), or (3) of this section shall not be convicted if the person produces in court a bona fide complying policy or certificate of self-insurance that was in full force and effect as required by law at the time of the alleged violation. The court clerk's office may dismiss the charge if it verifies that the person had a valid policy in effect at the time of the alleged violation using the uninsured motorist identification database created in section 42-7- 602.

(7) Repealed.

(8) (Deleted by amendment, L. 2003, p. 2648, § 7, effective July 1, 2003.)

(8.5) If an operator of a motor vehicle or low-power scooter uses a cell phone or other electronic device to present evidence of a complying policy or certificate of self-insurance in full force and effect, as described in paragraph (b) of subsection (3) of this section:

(a) The law enforcement officer to whom the operator presents the device shall not explore the contents of the cell phone or other electronic device other than to examine the operator's policy or certificate of self-insurance; and

(b) The law enforcement officer to whom the operator presents the device and any law enforcement agency that employs the officer are immune from any civil damages resulting from the officer dropping or otherwise unintentionally damaging the cell phone or other electronic device.

(9) It is the intent of the general assembly that the money collected as fines imposed pursuant to subsections (4)(a) and (4)(b) of this section are to be used for the supervision of the public highways. The general assembly determines that law enforcement agencies that patrol and maintain the public safety on public highways are supervising the public highways. The general assembly further determines that an authorized agent is supervising the public highways through his or her enforcement of the requirements for demonstration of proof of motor vehicle insurance pursuant to section 42-3- 105 (1)(d).

Therefore, of the money collected from fines pursuant to subsections (4)(a) and (4)(b) of this section, fifty percent shall be transferred to the law enforcement agency that issued the ticket for a violation of this section. The remaining fifty percent of the money collected from fines for violations of subsection (4)(a) or (4)(b) of this section shall be transmitted to the authorized agent for the county in which the violation occurred.



§ 42-4-1410. Proof of financial responsibility required - suspension of license

(1) Any person convicted of violating section 42-4-1409 (1) shall file and maintain proof of financial responsibility for the future as prescribed in sections 42-7- 408 to 42-7- 412. Said proof of insurance shall be maintained for a period of three years from the date of conviction.

(2) The clerk of a court or the judge of a court which has no clerk shall forward to the executive director of the department of revenue a certified record of any conviction under section 42-4-1409 (1). Upon receipt of any such certified record, the director shall give written notice to the person convicted that such person shall be required to provide proof of financial responsibility for the future for a period of three years from the date of conviction and advising such person of the manner in which proof is to be provided. If no proof as required is provided to the director within a period of twenty days from the time notice is given or if at any time when proof is required to be maintained it is not so maintained or becomes invalid, the director shall suspend the driver's license of the person from whom proof is required and shall not reinstate the license of such person until proof of financial responsibility is provided.

(3) Repealed.



§ 42-4-1410.5. Providing false evidence of proof of motor vehicle insurance - penalty

(1) It is unlawful for any person to offer, use, or attempt to offer or use any means, manner, type of paper, document, card, digital image, or any other proof of motor vehicle liability insurance required by state law to a law enforcement officer, judge, magistrate, prosecutor, or employee of a court clerk's office with the intent to mislead that official regarding the status of any motor vehicle liability insurance policy in the course of an official investigation, or for purposes of dismissing any charge under section 42-4-1409 or reducing any penalty imposed under section 42-4-1409, where such means, manner, type, or kind of proof of insurance offered or used, or that is attempted to be offered or used, is known or should be known by the person to be false, fraudulent, or incorrect in any material manner or way, or which is known or should be known by the person to be altered, forged, defaced, or changed in any material respect, unless such changes are required or authorized by law.

(2) Violation of this section is a class B traffic infraction, punishable by a fine of up to five hundred dollars.

(3) A person who is convicted of, who admits liability for, or against whom a judgment is entered for a violation of this section shall be deemed, but only for purposes of section 18-1-408, C.R.S., to have been convicted of a criminal offense.



§ 42-4-1411. Use of earphones while driving

(1) (a) No person shall operate a motor vehicle while wearing earphones.

(b) For purposes of this subsection (1), "earphones" includes any headset, radio, tape player, or other similar device which provides the listener with radio programs, music, or other recorded information through a device attached to the head and which covers all of or a portion of the ears. "Earphones" does not include speakers or other listening devices that are built into protective headgear or a device or portion of a device that only covers all or a portion of one ear and that is connected to a wireless, handheld telephone.

(2) Any person who violates this section commits a class B traffic infraction.

(3) Nothing in this section authorizes the holder of a commercial driver's license issued pursuant to part 4 of article 2 of this title to act in violation of any federal law or regulation relating to driving a commercial vehicle.



§ 42-4-1412. Operation of bicycles and other human-powered vehicles

(1) Every person riding a bicycle or electrical assisted bicycle shall have all of the rights and duties applicable to the driver of any other vehicle under this article, except as to special regulations in this article and except as to those provisions which by their nature can have no application. Said riders shall comply with the rules set forth in this section and section 42-4-221, and, when using streets and highways within incorporated cities and towns, shall be subject to local ordinances regulating the operation of bicycles and electrical assisted bicycles as provided in section 42-4-111.

(2) It is the intent of the general assembly that nothing contained in House Bill No. 1246, enacted at the second regular session of the fifty-sixth general assembly, shall in any way be construed to modify or increase the duty of the department of transportation or any political subdivision to sign or maintain highways or sidewalks or to affect or increase the liability of the state of Colorado or any political subdivision under the "Colorado Governmental Immunity Act", article 10 of title 24, C.R.S.

(3) No bicycle or electrical assisted bicycle shall be used to carry more persons at one time than the number for which it is designed or equipped.

(4) No person riding upon any bicycle or electrical assisted bicycle shall attach the same or himself or herself to any motor vehicle upon a roadway.

(5) (a) Any person operating a bicycle or an electrical assisted bicycle upon a roadway at less than the normal speed of traffic shall ride in the right-hand lane, subject to the following conditions:

(I) If the right-hand lane then available for traffic is wide enough to be safely shared with overtaking vehicles, a bicyclist shall ride far enough to the right as judged safe by the bicyclist to facilitate the movement of such overtaking vehicles unless other conditions make it unsafe to do so.

(II) A bicyclist may use a lane other than the right-hand lane when:

(A) Preparing for a left turn at an intersection or into a private roadway or driveway;

(B) Overtaking a slower vehicle; or

(C) Taking reasonably necessary precautions to avoid hazards or road conditions.

(III) Upon approaching an intersection where right turns are permitted and there is a dedicated right-turn lane, a bicyclist may ride on the left-hand portion of the dedicated right-turn lane even if the bicyclist does not intend to turn right.

(b) A bicyclist shall not be expected or required to:

(I) Ride over or through hazards at the edge of a roadway, including but not limited to fixed or moving objects, parked or moving vehicles, bicycles, pedestrians, animals, surface hazards, or narrow lanes; or

(II) Ride without a reasonable safety margin on the right-hand side of the roadway.

(c) A person operating a bicycle or an electrical assisted bicycle upon a one-way roadway with two or more marked traffic lanes may ride as near to the left-hand curb or edge of such roadway as judged safe by the bicyclist, subject to the following conditions:

(I) If the left-hand lane then available for traffic is wide enough to be safely shared with overtaking vehicles, a bicyclist shall ride far enough to the left as judged safe by the bicyclist to facilitate the movement of such overtaking vehicles unless other conditions make it unsafe to do so.

(II) A bicyclist shall not be expected or required to:

(A) Ride over or through hazards at the edge of a roadway, including but not limited to fixed or moving objects, parked or moving vehicles, bicycles, pedestrians, animals, surface hazards, or narrow lanes; or

(B) Ride without a reasonable safety margin on the left-hand side of the roadway.

(6) (a) Persons riding bicycles or electrical assisted bicycles upon a roadway shall not ride more than two abreast except on paths or parts of roadways set aside for the exclusive use of bicycles.

(b) Persons riding bicycles or electrical assisted bicycles two abreast shall not impede the normal and reasonable movement of traffic and, on a laned roadway, shall ride within a single lane.

(7) A person operating a bicycle or electrical assisted bicycle shall keep at least one hand on the handlebars at all times.

(8) (a) A person riding a bicycle or electrical assisted bicycle intending to turn left shall follow a course described in sections 42-4- 901 (1), 42-4- 903, and 42-4- 1007 or may make a left turn in the manner prescribed in paragraph (b) of this subsection (8).

(b) A person riding a bicycle or electrical assisted bicycle intending to turn left shall approach the turn as closely as practicable to the right-hand curb or edge of the roadway. After proceeding across the intersecting roadway to the far corner of the curb or intersection of the roadway edges, the bicyclist shall stop, as much as practicable, out of the way of traffic. After stopping, the bicyclist shall yield to any traffic proceeding in either direction along the roadway that the bicyclist had been using. After yielding and complying with any official traffic control device or police officer regulating traffic on the highway along which the bicyclist intends to proceed, the bicyclist may proceed in the new direction.

(c) Notwithstanding the provisions of paragraphs (a) and (b) of this subsection (8), the transportation commission and local authorities in their respective jurisdictions may cause official traffic control devices to be placed on roadways and thereby require and direct that a specific course be traveled.

(9) (a) Except as otherwise provided in this subsection (9), every person riding a bicycle or electrical assisted bicycle shall signal the intention to turn or stop in accordance with section 42-4- 903; except that a person riding a bicycle or electrical assisted bicycle may signal a right turn with the right arm extended horizontally.

(b) A signal of intention to turn right or left when required shall be given continuously during not less than the last one hundred feet traveled by the bicycle or electrical assisted bicycle before turning and shall be given while the bicycle or electrical assisted bicycle is stopped waiting to turn. A signal by hand and arm need not be given continuously if the hand is needed in the control or operation of the bicycle or electrical assisted bicycle.

(10) (a) A person riding a bicycle or electrical assisted bicycle upon and along a sidewalk or pathway or across a roadway upon and along a crosswalk shall yield the right-of-way to any pedestrian and shall give an audible signal before overtaking and passing such pedestrian. A person riding a bicycle in a crosswalk shall do so in a manner that is safe for pedestrians.

(b) A person shall not ride a bicycle or electrical assisted bicycle upon and along a sidewalk or pathway or across a roadway upon and along a crosswalk where such use of bicycles or electrical assisted bicycles is prohibited by official traffic control devices or local ordinances. A person riding a bicycle or electrical assisted bicycle shall dismount before entering any crosswalk where required by official traffic control devices or local ordinances.

(c) A person riding or walking a bicycle or electrical assisted bicycle upon and along a sidewalk or pathway or across a roadway upon and along a crosswalk shall have all the rights and duties applicable to a pedestrian under the same circumstances, including, but not limited to, the rights and duties granted and required by section 42-4- 802.

(d) (Deleted by amendment, L. 2005, p. 1353, § 1, effective July 1, 2005.)

(11) (a) A person may park a bicycle or electrical assisted bicycle on a sidewalk unless prohibited or restricted by an official traffic control device or local ordinance.

(b) A bicycle or electrical assisted bicycle parked on a sidewalk shall not impede the normal and reasonable movement of pedestrian or other traffic.

(c) A bicycle or electrical assisted bicycle may be parked on the road at any angle to the curb or edge of the road at any location where parking is allowed.

(d) A bicycle or electrical assisted bicycle may be parked on the road abreast of another such bicycle or bicycles near the side of the road or any location where parking is allowed in such a manner as does not impede the normal and reasonable movement of traffic.

(e) In all other respects, bicycles or electrical assisted bicycles parked anywhere on a highway shall conform to the provisions of part 12 of this article regulating the parking of vehicles.

(12) (a) Any person who violates any provision of this section commits a class 2 misdemeanor traffic offense; except that section 42-2-127 shall not apply.

(b) Any person riding a bicycle or electrical assisted bicycle who violates any provision of this article other than this section which is applicable to such a vehicle and for which a penalty is specified shall be subject to the same specified penalty as any other vehicle; except that section 42-2-127 shall not apply.

(13) Upon request, the law enforcement agency having jurisdiction shall complete a report concerning an injury or death incident that involves a bicycle or electrical assisted bicycle on the roadways of the state, even if such accident does not involve a motor vehicle.

(14) (a) (I) A person may ride a class 1 or class 2 electrical assisted bicycle on a bike or pedestrian path where bicycles are authorized to travel.

(II) A local authority may prohibit the operation of a class 1 or class 2 electrical assisted bicycle on a bike or pedestrian path under its jurisdiction.

(b) A person shall not ride a class 3 electrical assisted bicycle on a bike or pedestrian path unless:

(I) The path is within a street or highway; or

(II) The local authority permits the operation of a class 3 electrical assisted bicycle on a path under its jurisdiction.

(15) (a) A person under sixteen years of age shall not ride a class 3 electrical assisted bicycle upon any street, highway, or bike or pedestrian path; except that a person under sixteen years of age may ride as a passenger on a class 3 electrical assisted bicycle that is designed to accommodate passengers.

(b) A person shall not operate or ride as a passenger on a class 3 electrical assisted bicycle unless:

(I) Each person under eighteen years of age is wearing a protective helmet of a type and design manufactured for use by operators of bicycles;

(II) The protective helmet conforms to the design and specifications set forth by the United States consumer product safety commission or the American Society for Testing and Materials; and

(III) The protective helmet is secured properly on the person's head with a chin strap while the class 3 electrical assisted bicycle is in motion.

(c) A violation of subsection (15)(b) of this section does not constitute negligence or negligence per se in the context of any civil personal injury claim or lawsuit seeking damages.



§ 42-4-1413. Eluding or attempting to elude a police officer

Any operator of a motor vehicle who the officer has reasonable grounds to believe has violated a state law or municipal ordinance, who has received a visual or audible signal such as a red light or a siren from a police officer driving a marked vehicle showing the same to be an official police, sheriff, or Colorado state patrol car directing the operator to bring the operator's vehicle to a stop, and who willfully increases his or her speed or extinguishes his or her lights in an attempt to elude such police officer, or willfully attempts in any other manner to elude the police officer, or does elude such police officer commits a class 2 misdemeanor traffic offense.



§ 42-4-1414. Use of dyed fuel on highways prohibited

(1) No person shall operate a motor vehicle upon any highway of the state using diesel fuel dyed to show that no taxes have been collected on the fuel.

(2) (a) Any person who violates subsection (1) of this section commits a class B traffic infraction.

(b) Any person who commits a second violation of subsection (1) of this section within a twelve-month period shall be subject to an increased penalty pursuant to section 42-4-1701 (4)(a)(I)(N).

(c) Any person who commits a third or subsequent violation of subsection (1) of this section within a twelve-month period shall be subject to an increased penalty pursuant to section 42-4-1701 (4)(a)(I)(N).

(3) Any person violating any provision of this section shall be subject to audit by the department regarding payment of motor fuel tax.



§ 42-4-1415. Radar jamming devices prohibited - penalty

(1) (a) No person shall use, possess, or sell a radar jamming device.

(b) No person shall operate a motor vehicle with a radar jamming device in the motor vehicle.

(2) (a) For purposes of this section, "radar jamming device" means any active or passive device, instrument, mechanism, or equipment that is designed or intended to interfere with, disrupt, or scramble the radar or laser that is used by law enforcement agencies and peace officers to measure the speed of motor vehicles. "Radar jamming device" includes but is not limited to devices commonly referred to as "jammers" or "scramblers".

(b) For purposes of this section, "radar jamming device" shall not include equipment that is legal under FCC regulations, such as a citizens' band radio, ham radio, or any other similar electronic equipment.

(3) Radar jamming devices are subject to seizure by any peace officer and may be confiscated and destroyed by order of the court in which a violation of this section is charged.

(4) A violation of subsection (1) of this section is a class 2 misdemeanor traffic offense, punishable as provided in section 42-4-1701 (3)(a)(II)(A).

(5) The provisions of subsection (1) of this section shall not apply to peace officers acting in their official capacity.



§ 42-4-1416. Failure to present a valid transit pass or coupon - fare inspector authorization - definitions

(1) A person commits failure to present a valid transit pass or coupon if the person occupies, rides in, or uses a public transportation vehicle without paying the applicable fare or providing a valid transit pass or coupon.

(2) A person shall not occupy, ride in, or use a public transportation vehicle without possession of proof of prior fare payment. A person shall present proof of prior fare payment upon demand of a fare inspector appointed or employed pursuant to subsection (4) of this section, a peace officer, or any other employee or agent of a public transportation entity.

(3) A violation of this section is a class B traffic infraction and is punishable by a fine of seventy-five dollars. Notwithstanding any other provision of law, fines for a violation of subsection (1) of this section shall be retained by the clerk of the court in the city and county of Denver upon receipt by the clerk for a violation occurring within that jurisdiction, or transmitted to the state judicial department if the fine is receipted by the clerk of the court of any other county.

(4) (a) Public transportation entities may appoint or employ, with the power of removal, fare inspectors as necessary to enforce the provisions of this section. The employing public transportation entity shall determine the requirements for employment as a fare inspector.

(b) A fare inspector appointed or employed pursuant to this section is authorized to enforce the provisions of this section while acting within the scope of his or her authority and in the performance of his or her duties. A fare inspector is authorized to issue a citation to a person who commits failure to provide a valid transit pass or coupon in violation of this section. The fare inspector shall issue a citation on behalf of the county in which the person occupying, riding in, or using a public transportation vehicle without paying the applicable fare is located at the time the violation is discovered. The public transportation entity whose fare inspector issued the citation shall timely deliver the citation to the clerk of the county court for the jurisdiction in which the accused person is located at the time the violation is discovered.

(5) As used in this section, unless the context otherwise requires:

(a) "Proof of prior fare payment" means:

(I) A transit pass valid for the day and time of use;

(II) A receipt showing payment of the applicable fare for use of a public transportation vehicle during the day and time specified in the receipt; or

(III) A prepaid ticket or series of tickets showing cancellation by a public transportation entity used within the day and time specified in the ticket.

(b) "Public transportation entity" means a mass transit district, a mass transit authority, or any other public entity authorized under the laws of this state to provide mass transportation services to the general public.

(c) "Public transportation vehicle" means a bus, a train, a light rail vehicle, or any other mode of transportation used by a public transportation entity to provide transportation services to the general public.

(d) "Transit pass" means any pass, coupon, transfer, card, identification, token, ticket, or other document, whether issued by a public transportation entity or issued by an employer to employees pursuant to an agreement with a public transportation entity, used to obtain public transit.






Part 15 - Motorcycles

§ 42-4-1501. Traffic laws apply to persons operating motorcycles - special permits

(1) Every person operating a motorcycle shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any other vehicle under this article, except as to special regulations in this article and except as to those provisions of this article which by their nature can have no application.

(2) For the purposes of a prearranged organized special event and upon a showing that safety will be reasonably maintained, the department of transportation may grant a special permit exempting the operation of a motorcycle from any requirement of this part 15.



§ 42-4-1502. Riding on motorcycles - protective helmet

(1) A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person nor shall any other person ride on a motorcycle unless such motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent seat if designed for two persons or upon another seat firmly attached to the motorcycle at the rear or side of the operator.

(2) A person shall ride upon a motorcycle only while sitting astride the seat, facing forward, with one leg on either side of the motorcycle.

(3) No person shall operate a motorcycle while carrying packages, bundles, or other articles which prevent the person from keeping both hands on the handlebars.

(4) No operator shall carry any person nor shall any person ride in a position that will interfere with the operation or control of the motorcycle or the view of the operator.

(4.5) (a) Except as provided in paragraph (c) of this subsection (4.5), a person shall not drive or ride as a passenger on a motorcycle or low-power scooter on a roadway unless:

(I) Each person under eighteen years of age is wearing a protective helmet of a type and design manufactured for use by operators of motorcycles;

(II) The protective helmet conforms to the design and specifications set forth in paragraph (b) of this subsection (4.5); and

(III) The protective helmet is secured properly on the person's head with a chin strap while the motorcycle is in motion.

(b) A protective helmet required to be worn by this subsection (4.5) shall:

(I) Be designed to reduce injuries to the user resulting from head impacts and to protect the user by remaining on the user's head, deflecting blows, resisting penetration, and spreading the force of impact;

(II) Consist of lining, padding, and chin strap; and

(III) Meet or exceed the standards established in the United States department of transportation federal motor vehicle safety standard no. 218, 49 CFR 571.218, for motorcycle helmets.

(c) A person driving or riding a motorcycle need not wear a helmet if the motorcycle has:

(I) Three wheels;

(II) A maximum design speed of twenty-five miles per hour or less;

(III) A windshield; and

(IV) Seat belts.

(5) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1503. Operating motorcycles on roadways laned for traffic

(1) All motorcycles are entitled to full use of a traffic lane, and no motor vehicle shall be driven in such a manner as to deprive any motorcycle of the full use of a traffic lane. This subsection (1) shall not apply to motorcycles operated two abreast in a single lane.

(2) The operator of a motorcycle shall not overtake or pass in the same lane occupied by the vehicle being overtaken.

(3) No person shall operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

(4) Motorcycles shall not be operated more than two abreast in a single lane.

(5) Subsections (2) and (3) of this section shall not apply to police officers in the performance of their official duties.

(6) Any person who violates any provision of this section commits a class A traffic infraction.



§ 42-4-1504. Clinging to other vehicles

No person riding upon a motorcycle shall attach himself, herself, or the motorcycle to any other vehicle on a roadway. Any person who violates any provision of this section commits a class A traffic infraction.






Part 16 - Accidents and Accident Reports

§ 42-4-1601. Accidents involving death or personal injuries - duties

(1) The driver of any vehicle directly involved in an accident resulting in injury to, serious bodily injury to, or death of any person shall immediately stop such vehicle at the scene of such accident or as close to the scene as possible or shall immediately return to the scene of the accident. The driver shall then remain at the scene of the accident until the driver has fulfilled the requirements of section 42-4-1603 (1). Every such stop shall be made without obstructing traffic more than is necessary.

(1.5) It shall not be an offense under this section if a driver, after fulfilling the requirements of subsection (1) of this section and of section 42-4-1603 (1), leaves the scene of the accident for the purpose of reporting the accident in accordance with the provisions of sections 42-4-1603 (2) and 42-4-1606.

(2) Any person who violates any provision of this section commits:

(a) A class 1 misdemeanor traffic offense if the accident resulted in injury to any person;

(b) A class 4 felony if the accident resulted in serious bodily injury to any person;

(c) A class 3 felony if the accident resulted in the death of any person.

(3) The department shall revoke the driver's license of the person so convicted.

(3) The department shall revoke the driver's license of the person so convicted. A revocation pursuant to this subsection (3) runs concurrently with any suspension imposed pursuant to section 42-2-127.9, if imposed as a result of the same episode of driving.

(4) As used in this section and sections 42-4-1603 and 42-4-1606:

(a) "Injury" means physical pain, illness, or any impairment of physical or mental condition.

(b) "Serious bodily injury" means injury that involves, either at the time of the actual injury or at a later time, a substantial risk of death, a substantial risk of serious permanent disfigurement, or a substantial risk of protracted loss or impairment of the function of any part or organ of the body, or breaks, fractures, or burns of the second or third degree.



§ 42-4-1602. Accident involving damage - duty

(1) The driver of any vehicle directly involved in an accident resulting only in damage to a vehicle which is driven or attended by any person shall immediately stop such vehicle at the scene of such accident or as close thereto as possible but shall immediately return to and in every event shall remain at the scene of such accident, except in the circumstances provided in subsection (2) of this section, until the driver has fulfilled the requirements of section 42-4-1603. Every such stop shall be made without obstructing traffic more than is necessary. Any person who violates any provision of this subsection (1) commits a class 2 misdemeanor traffic offense.

(2) When an accident occurs on the traveled portion, median, or ramp of a divided highway and each vehicle involved can be safely driven, each driver shall move such driver's vehicle as soon as practicable off the traveled portion, median, or ramp to a frontage road, the nearest suitable cross street, or other suitable location to fulfill the requirements of section 42-4-1603.



§ 42-4-1603. Duty to give notice, information, and aid

(1) The driver of any vehicle involved in an accident resulting in injury to, serious bodily injury to, or death of any person or damage to any vehicle which is driven or attended by any person shall give the driver's name, the driver's address, and the registration number of the vehicle he or she is driving and shall upon request exhibit his or her driver's license to the person struck or the driver or occupant of or person attending any vehicle collided with and where practical shall render to any person injured in such accident reasonable assistance, including the carrying, or the making of arrangements for the carrying, of such person to a physician, surgeon, or hospital for medical or surgical treatment if it is apparent that such treatment is necessary or if the carrying is requested by the injured person.

(2) In the event that none of the persons specified are in condition to receive the information to which they otherwise would be entitled under subsection (1) of this section and no police officer is present, the driver of any vehicle involved in such accident after fulfilling all other requirements of subsection (1) of this section, insofar as possible on the driver's part to be performed, shall immediately report such accident to the nearest office of a duly authorized police authority as required in section 42-4-1606 and submit thereto the information specified in subsection (1) of this section.



§ 42-4-1604. Duty upon striking unattended vehicle or other property

The driver of any vehicle which collides with or is involved in an accident with any vehicle or other property which is unattended resulting in any damage to such vehicle or other property shall immediately stop and either locate and notify the operator or owner of such vehicle or other property of such fact, the driver's name and address, and the registration number of the vehicle he or she is driving or attach securely in a conspicuous place in or on such vehicle or other property a written notice giving the driver's name and address and the registration number of the vehicle he or she is driving. The driver shall also make report of such accident when and as required in section 42-4-1606. Every stop shall be made without obstructing traffic more than is necessary. This section shall not apply to the striking of highway fixtures or traffic control devices which shall be governed by the provisions of section 42-4-1605. Any person who violates any provision of this section commits a class 2 misdemeanor traffic offense.



§ 42-4-1605. Duty upon striking highway fixtures or traffic control devices

The driver of any vehicle involved in an accident resulting only in damage to fixtures or traffic control devices upon or adjacent to a highway shall notify the road authority in charge of such property of that fact and of the driver's name and address and of the registration number of the vehicle he or she is driving and shall make report of such accident when and as required in section 42-4-1606. Any person who violates any provision of this section commits a class 2 misdemeanor traffic offense.



§ 42-4-1606. Duty to report accidents

(1) The driver of a vehicle involved in a traffic accident resulting in injury to, serious bodily injury to, or death of any person or any property damage shall, after fulfilling the requirements of sections 42-4-1602 and 42-4-1603 (1), give immediate notice of the location of such accident and such other information as is specified in section 42-4-1603 (2) to the nearest office of the duly authorized police authority and, if so directed by the police authority, shall immediately return to and remain at the scene of the accident until said police have arrived at the scene and completed their investigation thereat.

(2) Repealed.

(3) The department may require any driver of a vehicle involved in an accident of which report must be made as provided in this section to file supplemental reports whenever the original report is insufficient in the opinion of the department and may require witnesses of accidents to render reports to the department.

(4) (a) (I) It is the duty of all law enforcement officers who receive notification of traffic accidents within their respective jurisdictions or who investigate such accidents either at the time of or at the scene of the accident or thereafter by interviewing participants or witnesses to submit reports of all such accidents to the department on the form provided, including insurance information received from any driver, within five days of the time they receive such information or complete their investigation. The law enforcement officer shall indicate in such report whether the inflatable restraint system in the vehicle, if any, inflated and deployed in the accident. For the purposes of this section, "inflatable restraint system" has the same meaning as set forth in 49 CFR sec. 507.208 S4.1.5.1 (b).

(II) Repealed.

(b) The law enforcement officer shall not be required to complete an investigation or file an accident report:

(I) In the case of a traffic accident involving a motor vehicle, if the law enforcement officer has a reasonable basis to believe that damage to the property of any one person does not exceed one thousand dollars and if the traffic accident does not involve injury to or death of any person; except that the officer shall complete an investigation and file a report if specifically requested to do so by one of the participants or if one of the participants cannot show proof of insurance; or

(II) In the case of a traffic accident not involving a motor vehicle, if the traffic accident does not involve serious bodily injury to or death of any person.

(5) The person in charge at any garage or repair shop to which is brought any motor vehicle which shows evidence of having been struck by any bullet shall report to the nearest office of the duly authorized police authority within twenty-four hours after such motor vehicle is received, giving the vehicle identification number, registration number, and, if known, the name and address of the owner and operator of such vehicle together with any other discernible information.

(6) Any person who violates any provision of this section commits a class 2 misdemeanor traffic offense.



§ 42-4-1607. When driver unable to give notice or make written report

(1) Whenever the driver of a vehicle is physically incapable of giving an immediate notice of an accident as required in section 42-4-1606 (1) and there was another occupant in the vehicle at the time of the accident capable of doing so, such occupant shall give or cause to be given the notice not given by the driver.

(2) Repealed.

(3) Any person who violates any provision of this section commits a class 2 misdemeanor traffic offense.



§ 42-4-1608. Accident report forms

(1) The department shall prepare and upon request supply to police departments, coroners, sheriffs, and other suitable agencies or individuals forms for accident reports required under this article, which reports shall call for sufficiently detailed information to disclose, with reference to a traffic accident, the contributing circumstances, the conditions then existing, and the persons and vehicles involved.

(2) Every required accident report shall be made on a form approved by the department, where such form is available.



§ 42-4-1609. Coroners to report

Every coroner or other official performing like functions shall on or before the tenth day of each month report in writing to the department the death of any person within such official's jurisdiction during the preceding calendar month as the result of an accident involving a motor vehicle and the circumstances of such accident.



§ 42-4-1610. Reports by interested parties confidential

All accident reports and supplemental reports required by law to be made by any driver, owner, or person involved in any accident shall be without prejudice to the individual so reporting and shall be for the confidential use of the department; except that the department may disclose the identity of a person involved in an accident when such identity is not otherwise known or when such person denies his or her presence at such accident. Except as provided in section 42-7-504 (2), no such report shall be used as evidence in any trial, civil or criminal, arising out of an accident; except that the department shall furnish, upon demand of any person who has, or claims to have, made such a report or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the department solely to prove a compliance or failure to comply with the requirement that such a report be made to the department. This section shall not be construed to mean that reports of investigation or other reports made by sheriffs, police officers, coroners, or other peace officers shall be confidential, but the same shall be public records and shall be subject to the provisions of section 42-1-206.



§ 42-4-1611. Tabulation and analysis of reports

The department shall tabulate and may analyze all accident reports and shall publish annually or at more frequent intervals statistical information based thereon as to the number and circumstances of traffic accidents and in such a way that the information may be of value to the department of transportation in eliminating roadway hazards. The statistical information shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 42-4-1612. Accidents in state highway work areas

(1) Repealed.

(2) For purposes of this section, "state highway work area" includes any area where an employee of the department of transportation is working at the time a fatal accident occurs.

(3) Nothing in this section shall be construed to require the department of transportation or the Colorado state patrol to specifically identify by name any individual killed, injured, or otherwise involved in an accident.






Part 17 - Penalties and Procedure

§ 42-4-1701. Traffic offenses and infractions classified - penalties - penalty and surcharge schedule - repeal

(1) It is a traffic infraction for any person to violate any of the provisions of articles 1 to 3 of this title and parts 1 to 3 and 5 to 19 of this article unless such violation is, by articles 1 to 3 of this title and parts 1 to 3 and 5 to 19 of this article or by any other law of this state, declared to be a felony, misdemeanor, petty offense, or misdemeanor traffic offense. Such a traffic infraction shall constitute a civil matter.

(2) (a) For the purposes of this part 17, "judge" shall include any county court magistrate who hears traffic infraction matters, but no person charged with a traffic violation other than a traffic infraction or class 2 misdemeanor traffic offense shall be taken before a county court magistrate.

(b) For the purposes of this part 17, "magistrate" shall include any county court judge who is acting as a county court magistrate in traffic infraction and class 2 misdemeanor traffic offense matters.

(3) (a) (I) Except as provided in subsections (4) and (5) of this section or the section creating the infraction, traffic infractions are divided into two classes which shall be subject to the following penalties which are authorized upon entry of judgment against the defendant:

(II) (A) Except as otherwise provided in sub-subparagraph (B) of this subparagraph (II), subsections (4) and (5) of this section, and sections 42-4-1301.3, 42-4-1301.4, and 42-4-1307, or the section creating the offense, misdemeanor traffic offenses are divided into two classes that are distinguished from one another by the following penalties that are authorized upon conviction:

(B) Any person convicted of a class 1 or class 2 misdemeanor traffic offense shall be required to pay restitution as required by article 18.5 of title 16, C.R.S., and may be sentenced to perform a certain number of hours of community or useful public service in addition to any other sentence provided by sub-subparagraph (A) of this subparagraph (II), subject to the conditions and restrictions of section 18-1.3-507, C.R.S.

(b) Any traffic infraction or misdemeanor traffic offense defined by law outside of articles 1 to 4 of this title shall be punishable as provided in the statute defining it or as otherwise provided by law.

(c) The department has no authority to assess any points under section 42-2-127 upon entry of judgment for any class B traffic infractions.

(4) (a) (I) Except as provided in subsection (5)(c) of this section, every person who is convicted of, who admits liability for, or against whom a judgment is entered for a violation of this title 42 to which subsection (5)(a) or (5)(b) of this section applies shall be fined or penalized and have a surcharge levied in accordance with sections 24-4.1-119 (1)(f) and 24-4.2- 104 (1)(b)(I), in accordance with the penalty and surcharge schedule set forth in subsections (4)(a)(I)(A) to (4)(a)(I)(P) of this section; or, if no penalty or surcharge is specified in the schedule, the penalty for class A and class B traffic infractions is fifteen dollars, and the surcharge is four dollars. These penalties and surcharges apply whether the defendant acknowledges the defendant's guilt or liability in accordance with the procedure set forth by subsection (5)(a) of this section, is found guilty by a court of competent jurisdiction, or has judgment entered against the defendant by a county court magistrate. Penalties and surcharges for violating specific sections are as follows:

(A) Except as provided in sub-subparagraph (D) of this subparagraph (III), any person who violates the maximum permitted weight on an axle or on gross weight shall be punished by the following fine plus a surcharge of sixteen percent of the fine:

(C) Any person who fails to have an escort vehicle when such vehicle is required by the rules and regulations pertaining to transport permits for the movement of overweight or oversize vehicles or loads or who fails to reduce speed when such speed reduction is required by said rules and regulations shall be punished by a fine of two hundred fifty dollars.

(D) The fines for a person who violates the maximum permitted weight on an axle or on gross weight under a permit issued pursuant to section 42-4-510 (1)(b)(II) shall be doubled.

(IV) (A) Any person convicted of violating section 42-3-114 who has not been convicted of a violation of section 42-3-114 in the twelve months preceding such conviction shall be fined as follows, whether the defendant acknowledges the defendant's guilt pursuant to the procedure set forth in paragraph (a) of subsection (5) of this section or is found guilty by a court of competent jurisdiction:

(V) Any person convicted of violating section 42-20-204 (2) shall be fined twenty-five dollars, whether the violator acknowledges guilt pursuant to the procedure set forth in paragraph (a) of subsection (5) of this section or is found guilty by a court of competent jurisdiction.

(VI) (A) Except as provided in paragraph (c) of subsection (5) of this section, every person who is convicted of, who admits liability for, or against whom a judgment is entered for a violation of any provision of this title to which the provisions of paragraph (a) or (b) of subsection (5) of this section apply, shall, in addition to any other fine or penalty or surcharge, be assessed a surcharge of one dollar, which amount shall be transmitted to the state treasurer for deposit in the family-friendly court program cash fund created in section 13-3-113 (6), C.R.S. This surcharge shall apply whether the defendant acknowledges the defendant's guilt or liability in accordance with the procedure set forth by paragraph (a) of subsection (5) of this section or is found guilty by a court of competent jurisdiction or has judgment entered against the defendant by a county court magistrate.

(B) Repealed.

(VII) The penalties and surcharges for a second or subsequent violation of section 42-20-109 (2) within twelve months shall be doubled.

(VIII) A person who violates section 42-3-204 (7)(f)(II) or section 42-4-1208 (3)(a) or (4) commits a misdemeanor and, upon conviction, shall be punished by a surcharge of thirty-two dollars under sections 24-4.1-119 (1)(f) and 24-4.2-104 (1)(b)(I), C.R.S., and:

(A) A fine of not less than three hundred fifty dollars but not more than one thousand dollars for the first offense;

(B) A fine of not less than six hundred dollars but not more than one thousand dollars for a second offense; and

(C) A fine of not less than one thousand dollars but not more than five thousand dollars, in addition to not more than ten hours of community service, for a third or subsequent offense.

(IX) A person who violates section 42-4-1208 (3) by parking a vehicle owned by a commercial carrier is guilty of a misdemeanor and, upon conviction, shall be punished by the surcharge and a fine of up to twice the penalty imposed in subparagraph (VIII) of this paragraph (a).

(X) (A) A person who violates section 42-4-1208 (5) of this section is guilty of a class 1 misdemeanor and, upon conviction, shall be punished as provided in section 18-1.3-501, C.R.S.

(B) A person who willfully receives remuneration for violating section 42-4-1208 (5) is guilty of a class 1 misdemeanor and, upon conviction, shall be punished by twice the civil and criminal penalties that would be imposed under section 18-1.3-501, C.R.S.

(b) (I) The schedule in subparagraph (I) of paragraph (a) of this subsection (4) shall not apply when the provisions of paragraph (c) of subsection (5) of this section prohibit the issuance of a penalty assessment notice for a violation of the aforesaid traffic violation.

(II) The schedules in subparagraphs (II) and (III) of paragraph (a) of this subsection (4) shall apply whether the violator is issued a penalty assessment notice or a summons and complaint.

(c) (I) The penalties and surcharges imposed for speeding violations under subsection (4)(a)(I)(L) of this section shall be doubled if a speeding violation occurs within a maintenance, repair, or construction zone that is designated by the department of transportation pursuant to section 42-4- 614 (1)(a); except that the penalty for violating section 42-4- 1101 (1) or (8)(b) by twenty to twenty-four miles per hour over the reasonable and prudent speed or over the maximum lawful speed limit of seventy-five miles per hour shall be five hundred forty dollars.

(II) (A) The penalties and surcharges imposed for violations under sub-subparagraphs (C), (G), (H), (I), (J), (K), (N), and (O) of subparagraph (I) of paragraph (a) of this subsection (4) shall be doubled if a violation occurs within a maintenance, repair, or construction zone that is designated by the department of transportation pursuant to section 42-4- 614 (1)(a); except that the fines for violating sections 42-4-314, 42-4- 610, 42-4- 613, 42-4- 706, 42-4-707, 42-4-708, 42-4-709, 42-4-710, 42-4-1011, 42-4-1012, 42-4-1404, 42-4-1408, and 42-4-1414 shall not be doubled under this subparagraph (II).

(B) There is hereby created, within the highway users tax fund, the highway construction workers' safety account.

(C) If a fine is doubled under subparagraph (I) or (II) of this paragraph (c), one-half of the fine allocated to the state by sections 42-1-217 and 43-4-205, C.R.S., shall be transferred to the state treasurer, who shall deposit it in the highway construction workers' safety account within the highway users tax fund to be continuously appropriated to the department of transportation for work zone safety equipment, signs, and law enforcement.

(D) This subparagraph (II) is effective July 1, 2006.

(III) The penalties and surcharges imposed for speeding violations under sub-subparagraph (L) of subparagraph (I) of paragraph (a) of this subsection (4) shall be doubled if a speeding violation occurs within a maintenance, repair, or construction zone that is designated by a public entity pursuant to section 42-4- 614 (1)(b).

(IV) The penalties and surcharges imposed for violations under sub-subparagraphs (C), (G), (H), (I), (J), (K), (N), and (O) of subparagraph (I) of paragraph (a) of this subsection (4) shall be doubled if a violation occurs within a maintenance, repair, or construction zone that is designated by a public entity pursuant to section 42-4- 614 (1)(b); except that the fines for violating sections 42-4-314, 42-4- 610, 42-4- 613, 42-4- 706, 42-4-707, 42-4-708, 42-4-709, 42-4-710, 42-4-1011, 42-4-1012, 42-4-1404, 42-4-1408, and 42-4-1414 shall not be doubled under this subparagraph (IV).

(d) The penalty and surcharge imposed for any moving traffic violation under subparagraph (I) of paragraph (a) of this subsection (4) are doubled if the violation occurs within a school zone pursuant to section 42-4- 615.

(d.5) (I) The penalty and surcharge imposed for any moving traffic violation under subparagraph (I) of paragraph (a) of this subsection (4) are doubled if the violation occurs within a wildlife crossing zone pursuant to section 42-4-616.

(II) (A) There is hereby created, within the highway users tax fund, the wildlife crossing zones safety account.

(B) If a penalty and surcharge are doubled pursuant to subparagraph (I) of this paragraph (d.5), one-half of the penalty and surcharge allocated to the state by sections 42-1-217 and 43-4-205, C.R.S., shall be transferred to the state treasurer, who shall deposit the moneys in the wildlife crossing zones safety account within the highway users tax fund to be continuously appropriated to the department of transportation for wildlife crossing zones signs and law enforcement.

(e) (I) An additional fifteen dollars shall be assessed for speeding violations under sub-subparagraph (L) of subparagraph (I) of paragraph (a) of this subsection (4) in addition to the penalties and surcharge stated in said sub-subparagraph (L). Moneys collected pursuant to this paragraph (e) shall be transmitted to the state treasurer who shall deposit such moneys in the Colorado traumatic brain injury trust fund created pursuant to section 26-1-309, C.R.S., within fourteen days after the end of each quarter, to be used for the purposes set forth in part 3 of article 1 of title 26.

(II) If the surcharge is collected by a county or municipal court, the surcharge shall be seventeen dollars of which two dollars shall be retained by the county or municipality and the remaining fifteen dollars shall be transmitted to the state treasurer and credited to the Colorado traumatic brain injury trust fund created pursuant to section 26-1-309, C.R.S., within fourteen days after the end of each quarter, to be used for the purposes set forth in part 3 of article 1 of title 26.

(III) An additional fifteen dollars shall be assessed for a violation of a traffic regulation under sub-subparagraph (C) of subparagraph (I) of paragraph (a) of this subsection (4) for a violation of section 42-4-109 (13)(b), in addition to the penalties stated in said sub-subparagraph (C). An additional fifteen dollars shall be assessed for a motorcycle violation under sub-subparagraph (O) of subparagraph (I) of paragraph (a) of this subsection (4) for a violation of section 42-4-1502 (4.5), in addition to the penalties stated in said sub-subparagraph (O). Moneys collected pursuant to this subparagraph (III) shall be transmitted to the state treasurer, who shall deposit the moneys in the Colorado traumatic brain injury trust fund created pursuant to section 26-1-309, C.R.S., to be used for the purposes set forth in part 3 of article 1 of title 26.

(f) (I) In addition to the surcharge specified in sub-subparagraph (N) of subparagraph (I) of paragraph (a) of this subsection (4), the court shall assess a surcharge of five dollars for a violation of section 42-4-1301 (2)(d). Moneys collected pursuant to this paragraph (f) must be transmitted to the state treasurer who shall deposit such moneys in the rural alcohol and substance abuse cash fund created in section 27-80-117 (3), C.R.S., within fourteen days after the end of each quarter, to be used for the purposes set forth in section 27-80-117, C.R.S.

(II) If the additional surcharge is collected by a county court, the additional surcharge shall be six dollars of which one dollar shall be retained by the county and the remaining five dollars shall be transmitted to the state treasurer and credited to the rural alcohol and substance abuse cash fund created in section 27-80-117 (3), C.R.S., within fourteen days after the end of each quarter, to be used for the purposes set forth in section 27-80-117, C.R.S.

(III) This paragraph (f) is repealed, effective September 1, 2025, unless the general assembly extends the repeal of the rural alcohol and substance abuse prevention and treatment program created in section 27-80-117.

(5) (a) (I) At the time that any person is arrested for the commission of any misdemeanors, petty offenses, or misdemeanor traffic offenses set forth in subsection (4) of this section, the arresting officer may, except when the provisions of paragraph (c) of this subsection (5) prohibit it, offer to give a penalty assessment notice to the defendant. At any time that a person is charged with the commission of any traffic infraction, the peace officer shall, except when the provisions of paragraph (c) of this subsection (5) prohibit it, give a penalty assessment notice to the defendant. Such penalty assessment notice shall contain all the information required by section 42-4-1707 (3) or by section 42-4-1709, whichever is applicable. The fine or penalty specified in subsection (4) of this section for the violation charged and the surcharge thereon may be paid at the office of the department of revenue, either in person or by postmarking such payment within twenty days from the date the penalty assessment notice is served upon the defendant; except that the fine or penalty charged and the surcharge thereon shall be paid to the county if it relates to a traffic offense authorized by county ordinance. The department of revenue shall accept late payment of any penalty assessment up to twenty days after such payment becomes due. Except as otherwise provided in subparagraph (II) of this paragraph (a), in the case of an offense other than a traffic infraction, a defendant who otherwise would be eligible to be issued a penalty assessment notice but who does not furnish satisfactory evidence of identity or who the officer has reasonable and probable grounds to believe will disregard the summons portion of such notice may be issued a penalty assessment notice if the defendant consents to be taken by the officer to the nearest mailbox and to mail the amount of the fine or penalty and surcharge thereon to the department. The peace officer shall advise the person arrested or cited of the points to be assessed in accordance with section 42-2-127. Except as otherwise provided in section 42-4-1710 (1)(b), acceptance of a penalty assessment notice and payment of the prescribed fine or penalty and surcharge thereon to the department shall be deemed a complete satisfaction for the violation, and the defendant shall be given a receipt which so states when such fine or penalty and surcharge thereon is paid in currency or other form of legal tender. Checks tendered by the defendant to and accepted by the department and on which payment is received by the department shall be deemed sufficient receipt.

(II) In the case of an offense other than a traffic infraction that involves a minor under the age of eighteen years, the officer shall proceed in accordance with the provisions of section 42-4-1706 (2) or 42-4-1707 (1)(b) or (3)(a.5). In no case may an officer issue a penalty assessment notice to a minor under the age of eighteen years and require or offer that the minor consent to be taken by the officer to the nearest mailbox to mail the amount of the fine or penalty and surcharge thereon to the department.

(b) In the case of an offense other than a traffic infraction, should the defendant refuse to accept service of the penalty assessment notice when such notice is tendered, the peace officer shall proceed in accordance with section 42-4-1705 or 42-4-1707. Should the defendant charged with an offense other than a traffic infraction accept service of the penalty assessment notice but fail to post the prescribed penalty and surcharge thereon within twenty days thereafter, the notice shall be construed to be a summons and complaint unless payment for such penalty assessment has been accepted by the department of revenue as evidenced by receipt. Should the defendant charged with a traffic infraction accept the notice but fail to post the prescribed penalty and surcharge thereon within twenty days thereafter, and should the department of revenue not accept payment for such penalty and surcharge as evidenced by receipt, the defendant shall be allowed to pay such penalty and surcharge thereon and the docket fee in the amount set forth in section 42-4-1710 (4) to the clerk of the court referred to in the summons portion of the penalty assessment notice during the two business days prior to the time for appearance as specified in the notice. If the penalty for a misdemeanor, misdemeanor traffic offense, or a petty offense and surcharge thereon is not timely paid, the case shall thereafter be heard in the court of competent jurisdiction prescribed on the penalty assessment notice in the same manner as is provided by law for prosecutions of the misdemeanors not specified in subsection (4) of this section. If the penalty for a traffic infraction and surcharge thereon is not timely paid, the case shall thereafter be heard in the court of competent jurisdiction prescribed on the penalty assessment notice in the manner provided for in this article for the prosecution of traffic infractions. In either case, the maximum penalty that may be imposed shall not exceed the penalty set forth in the applicable penalty and surcharge schedule in subsection (4) of this section.

(b.5) The provisions of section 42-4-1710 (1)(b) shall govern any case described in paragraph (b) of this subsection (5) in which a minor under the age of eighteen years submits timely payment for an infraction or offense in a penalty assessment notice but such payment is not accompanied by the penalty assessment notice signed and notarized in the manner required by section 42-4-1707 (3)(a.5) or 42-4-1709 (1.5).

(c) (I) The penalty and surcharge schedules of subsection (4) of this section and the penalty assessment notice provisions of paragraphs (a) and (b) of this subsection (5) shall not apply to violations constituting misdemeanors, petty offenses, or misdemeanor traffic offenses not specified in said subsection (4) of this section, nor shall they apply to the violations constituting misdemeanors, petty offenses, misdemeanor traffic offenses, or traffic infractions specified in said subsection (4) of this section when it appears that:

(A) (Deleted by amendment, L. 96, p. 580, § 4, effective May 25, 1996.)

(B) In a violation of section 42-4- 1101 (1) or (8)(b), the defendant exceeded the reasonable and prudent speed or the maximum lawful speed of seventy-five miles per hour by more than twenty-four miles per hour;

(C) The alleged violation has caused, or contributed to the cause of, an accident resulting in appreciable damage to property of another or in injury or death to any person;

(D) The defendant has, in the course of the same transaction, violated one of the provisions of this title specified in the penalty and surcharge schedules in subsection (4) of this section and has also violated one or more provisions of this title not so specified, and the peace officer charges such defendant with two or more violations, any one of which is not specified in the penalty and surcharge schedules in subsection (4) of this section.

(II) In all cases where this paragraph (c) prohibits the issuance of a penalty assessment notice, the penalty and surcharge schedule contained in subparagraph (I) of paragraph (a) of subsection (4) of this section shall be inapplicable; except that the penalty and surcharge provided in the schedule contained in sub-subparagraph (B) of subparagraph (I) of paragraph (a) of subsection (4) of this section for any violation of section 42-3-121 (1)(a) shall always apply to such a violation. In all cases where the penalty and surcharge schedule contained in subparagraph (I) of paragraph (a) of subsection (4) of this section is inapplicable, the provisions of subsection (3) of this section shall apply.

(d) In addition to any other cases governed by this section, the penalty and surcharge schedule contained in subparagraph, (I) of paragraph (a) of subsection (4) of this section shall apply in the following cases:[I) In all cases in which a peace officer was authorized by the provisions of this subsection (5) to offer a penalty assessment notice for the commission of a misdemeanor, petty offense, or misdemeanor traffic offense but such peace officer chose not to offer such penalty assessment notice;

(II) In all cases involving the commission of a misdemeanor, petty offense, or misdemeanor traffic offense in which a penalty assessment notice was offered by a peace officer but such penalty assessment notice was refused by the defendant.

(6) An officer coming upon an unattended vehicle that is in apparent violation of any provision of the state motor vehicle law may place upon the vehicle a penalty assessment notice indicating the offense or infraction and directing the owner or operator of the vehicle to remit the penalty assessment provided for by subsection (4) of this section and the surcharges thereon pursuant to sections 24-4.1-119 (1)(f) and 24-4.2-104 (1), C.R.S., to the Colorado department of revenue within ten days. If the penalty assessment and surcharge thereon is not paid within ten days of the issuance of the notice, the department shall mail a notice to the registered owner of the vehicle, setting forth the offense or infraction and the time and place where it occurred and directing the payment of the penalty assessment and surcharge thereon within twenty days from the issuance of the notice. If the penalty assessment and surcharge thereon is not paid within the twenty days from the date of mailing of such notice, the department shall request the police officer who issued the original penalty assessment notice to file a complaint with a court having jurisdiction and issue and serve upon the registered owner of the vehicle a summons to appear in court at a time and place specified therein as in the case of other offenses or infractions.

(7) Notwithstanding the provisions of paragraph (b) of subsection (5) of this section, receipt of payment by mail by the department or postmarking such payment on or prior to the twentieth day after the receipt of the penalty assessment notice by the defendant shall be deemed to constitute receipt on or before the date the payment was due.

(8) The surcharges described in subsections (4) to (6) of this section are separate and distinct from a surcharge levied pursuant to section 24-33.5-415.6, C.R.S.



§ 42-4-1702. Alcohol- or drug-related traffic offenses - collateral attack

(1) No person against whom a judgment has been entered for DUI, DUI per se, DWAI, or UDD shall collaterally attack the validity of that judgment unless such attack is commenced within six months after the date of entry of the judgment.

(2) In recognition of the difficulties attending the litigation of stale claims and the potential for frustrating various statutory provisions directed at repeat offenders, former offenders, and habitual offenders, the only exceptions to the time limitations specified in subsection (1)(a) of this section are:

(a) A case in which the court entering judgment did not have jurisdiction over the subject matter of the alleged infraction;

(b) A case in which the court entering judgment did not have jurisdiction over the person of the violator;

(c) Where the court hearing the collateral attack finds by a preponderance of the evidence that the failure to seek relief within the applicable time period was caused by an adjudication of incompetence or by commitment or certification of the violator to an institution for treatment as a person with a mental health disorder; or

(d) Where the court hearing the collateral attack finds that the failure to seek relief within the applicable time period was the result of circumstances amounting to justifiable excuse or excusable neglect.



§ 42-4-1703. Parties to a crime

Every person who commits, conspires to commit, or aids or abets in the commission of any act declared in this article and part 1 of article 2 of this title to be a crime or traffic infraction, whether individually or in connection with one or more other persons or as principal, agent, or accessory, is guilty of such offense or liable for such infraction, and every person who falsely, fraudulently, forcibly, or willfully induces, causes, coerces, requires, permits, or directs another to violate any provision of this article is likewise guilty of such offense or liable for such infraction.



§ 42-4-1704. Offenses by persons controlling vehicles

It is unlawful for the owner or any other person employing or otherwise directing the driver of any vehicle to require or knowingly to permit the operation of such vehicle upon a highway in any manner contrary to law. Any person who violates any provision of this section commits a class 2 misdemeanor traffic offense.



§ 42-4-1705. Person arrested to be taken before the proper court

(1) Whenever a person is arrested for any violation of this article punishable as a misdemeanor, the arrested person shall be taken without unnecessary delay before a county judge who has jurisdiction of such offense as provided by law, in any of the following cases:(a) When a person arrested demands an appearance without unnecessary delay before a judge;

(b) When the person is arrested and charged with an offense under this article causing or contributing to an accident resulting in injury or death to any person;

(c) When the person is arrested and charged with DUI, DUI per se, or UDD;

(d) When the person is arrested upon a charge of failure to stop in the event of an accident causing death, personal injuries, or damage to property;

(e) In any other event when the provisions of section 42-4-1701 (5)(b) and (5)(c) apply and the person arrested refuses to give a written promise to appear in court as provided in section 42-4-1707.

(2) Whenever any person is arrested by a police officer for any violation of this article punishable as a misdemeanor and is not required to be taken before a county judge as provided in subsection (1) of this section, the arrested person shall, in the discretion of the officer, either be given a written notice or summons to appear in court as provided in section 42-4-1707 or be taken without unnecessary delay before a county judge who has jurisdiction of such offense when the arrested person does not furnish satisfactory evidence of identity or when the officer has reasonable and probable grounds to believe the person will disregard a written promise to appear in court. The court shall provide a bail bond schedule and available personnel to accept adequate security for such bail bonds.

(2.5) In any case in which the arrested person that is taken before a county judge pursuant to subsection (1) or (2) of this section is a child, as defined in section 19-1-103 (18), C.R.S., the provisions of section 42-4-1706 (2) shall apply.

(3) Any other provision of law to the contrary notwithstanding, a police officer may place a person who has been arrested and charged with DUI, DUI per se, or UDD and who has been given a written notice or summons to appear in court as provided in section 42-4-1707 in a state-approved treatment facility for alcoholism even though entry or other record of such arrest and charge has been made. Such placement shall be governed by article 81 of title 27, C.R.S., except where in conflict with this section.



§ 42-4-1706. Juveniles - convicted - arrested and incarcerated - provisions for confinement

(1) Notwithstanding any other provision of law, a child, as defined in section 19-1-103 (18), C.R.S., convicted of a misdemeanor traffic offense under this article, violating the conditions of probation imposed under this article, or found in contempt of court in connection with a violation or alleged violation under this article shall not be confined in a jail, lockup, or other place used for the confinement of adult offenders if the court with jurisdiction is located in a county in which there is a juvenile detention facility operated by or under contract with the department of human services that shall receive and provide care for such child or if the jail is located within forty miles of such facility. The court imposing penalties under this section may confine a child for a determinate period of time in a juvenile detention facility operated by or under contract with the department of human services. If a juvenile detention facility operated by or under contract with the department of human services is not located within the county or within forty miles of the jail, a child may be confined for up to forty-eight hours in a jail pursuant to section 19-2-508 (4), C.R.S.

(2) (a) Notwithstanding any other provision of law, a child, as defined in section 19-1-103 (18), C.R.S., arrested and incarcerated for an alleged misdemeanor traffic offense under this article, and not released on bond, shall be taken before a county judge who has jurisdiction of such offense within forty-eight hours for fixing of bail and conditions of bond pursuant to section 19-2-508 (4)(d), C.R.S. Such child shall not be confined in a jail, lockup, or other place used for the confinement of adult offenders for longer than seventy-two hours, after which the child may be further detained only in a juvenile detention facility operated by or under contract with the department of human services. In calculating time under this subsection (2), Saturdays, Sundays, and court holidays shall be included.

(b) In any case in which a child is taken before a county judge pursuant to paragraph (a) of this subsection (2), the child's parent or legal guardian shall immediately be notified by the court in which the county judge sits. Any person so notified by the court under this paragraph (b) shall comply with the provisions of section 42-4-1716 (4).



§ 42-4-1707. Summons and complaint or penalty assessment notice for misdemeanors, petty offenses, and misdemeanor traffic offenses - release - registration

(1) (a) Whenever a person commits a violation of this title punishable as a misdemeanor, petty offense, or misdemeanor traffic offense, other than a violation for which a penalty assessment notice may be issued in accordance with the provisions of section 42-4-1701 (5)(a), and such person is not required by the provisions of section 42-4-1705 to be arrested and taken without unnecessary delay before a county judge, the peace officer may issue and serve upon the defendant a summons and complaint which must contain the name and address of the defendant, the license number of the vehicle involved, if any, the number of the defendant's driver's license, if any, a citation of the statute alleged to have been violated, a brief description of the offense, the date and approximate location thereof, and the date the summons and complaint is served on the defendant; direct the defendant to appear in a specified county court at a specified time and place; and be signed by the peace officer. The summons and complaint submitted to the department of revenue and the county court before which appearance is required, either by paper or electronic submission, must contain the name and address of the defendant, the license of the vehicle involved, if any, and the number of the defendant's driver's license, if any.

(b) A summons and complaint issued and served pursuant to paragraph (a) of this subsection (1) on a minor under the age of eighteen years shall also contain or be accompanied by a document containing an advisement to the minor that the minor's parent or legal guardian, if known, shall be notified by the court from which the summons is issued and be required to appear with the minor at the minor's court hearing or hearings.

(2) If a peace officer issues and serves a summons and complaint to appear in any court upon the defendant as described in subsection (1) of this section, any defect in form in such summons and complaint regarding the name and address of the defendant, the license number of the vehicle involved, if any, the number of the defendant's driver's license, if any, the date and approximate location thereof, and the date the summons and complaint is served on the defendant may be cured by amendment at any time prior to trial or any time before verdict or findings upon an oral motion by the prosecuting attorney after notice to the defendant and an opportunity for a hearing. No such amendment shall be permitted if substantial rights of the defendant are prejudiced. No summons and complaint shall be considered defective so as to be cause for dismissal solely because of a defect in form in such summons and complaint as described in this subsection (2).

(3) (a) Whenever a penalty assessment notice for a misdemeanor, petty offense, or misdemeanor traffic offense is issued pursuant to section 42-4-1701 (5)(a), the penalty assessment notice that shall be served upon the defendant by the peace officer shall contain the name and address of the defendant, the license number of the vehicle involved, if any, the number of the defendant's driver's license, if any, a citation of the statute alleged to have been violated, a brief description of the offense, the date and approximate location thereof, the amount of the penalty prescribed for the offense, the amount of the surcharges thereon pursuant to sections 24-4.1-119 (1)(f), 24-4.2-104 (1), and 24-33.5-415.6, C.R.S., the number of points, if any, prescribed for the offense pursuant to section 42-2-127, and the date the penalty assessment notice is served on the defendant; shall direct the defendant to appear in a specified county court at a specified time and place in the event the penalty and surcharges thereon are not paid; shall be signed by the peace officer; and shall contain a place for the defendant to elect to execute a signed acknowledgment of guilt and an agreement to pay the penalty prescribed and surcharges thereon within twenty days, as well as such other information as may be required by law to constitute the penalty assessment notice to be a summons and complaint, should the prescribed penalty and surcharges thereon not be paid within the time allowed in section 42-4-1701.

(a.5) A penalty assessment notice issued and served pursuant to paragraph (a) of this subsection (3) on a minor under the age of eighteen years shall also contain or be accompanied by a document containing:

(I) A preprinted declaration stating that the minor's parent or legal guardian has reviewed the contents of the penalty assessment notice with the minor;

(II) Preprinted signature lines following the declaration on which the reviewing person described in subparagraph (I) of this paragraph (a.5) shall affix his or her signature and for a notary public to duly acknowledge the reviewing person's signature; and

(III) An advisement to the minor that:

(A) The minor shall, within seventy-two hours after service of the penalty assessment notice, inform his or her parent or legal guardian that the minor has received a penalty assessment notice;

(B) The parent or legal guardian of the minor is required by law to review and sign the penalty assessment notice and to have his or her signature duly acknowledged by a notary public; and

(C) Noncompliance with the requirement set forth in sub-subparagraph (B) of this subparagraph (III) shall result in the minor and the parent or legal guardian of the minor being required to appear in court pursuant to sections 42-4-1710 (1)(b), 42-4-1710 (1.5), and 42-4-1716 (4).

(b) One copy of said penalty assessment notice shall be served upon the defendant by the peace officer and one copy sent to the supervisor within the department and such other copies sent as may be required by rule of the department to govern the internal administration of this article between the department and the Colorado state patrol.

(4) (a) The time specified in the summons portion of said summons and complaint must be at least twenty days after the date such summons and complaint is served, unless the defendant shall demand an earlier court appearance date.

(b) The time specified in the summons portion of said penalty assessment notice shall be at least thirty days but not more than ninety days after the date such penalty assessment notice is served, unless the defendant shall demand an earlier court appearance date.

(5) The place specified in the summons portion of said summons and complaint or of the penalty assessment notice must be a county court within the county in which the offense is alleged to have been committed.

(6) If the defendant is otherwise eligible to be issued a summons and complaint or a penalty assessment notice for a violation of this title punishable as a misdemeanor, petty offense, or misdemeanor traffic offense and if the defendant does not possess a valid Colorado driver's license, the defendant, in order to secure release, as provided in this section, must either consent to be taken by the officer to the nearest mailbox and to mail the amount of the penalty and surcharges thereon to the department or must execute a promise to appear in court on the penalty assessment notice or on the summons and complaint. If the defendant does possess a valid Colorado driver's license, the defendant shall not be required to execute a promise to appear on the penalty assessment notice or on the summons and complaint. The peace officer shall not require any person who is eligible to be issued a summons and complaint or a penalty assessment notice for a violation of this title to produce or divulge such person's social security number.

(7) Any officer violating any of the provisions of this section is guilty of misconduct in office and shall be subject to removal from office.



§ 42-4-1708. Traffic infractions - proper court for hearing, burden of proof - appeal - collateral attack

(1) Every hearing in county court for the adjudication of a traffic infraction, as provided by this article, shall be held before a county court magistrate appointed pursuant to part 5 of article 6 of title 13, C.R.S., or before a county judge acting as a magistrate; except that, whenever a crime and a class A or class B traffic infraction or a crime and both such class A and class B traffic infractions are charged in the same summons and complaint, all charges shall be made returnable before a judge or magistrate having jurisdiction over the crime and the rules of criminal procedure shall apply. Nothing in this part 17 or in part 5 of article 6 of title 13, C.R.S., shall be construed to prevent a court having jurisdiction over a criminal charge relating to traffic law violations from lawfully entering a judgment on a case dealing with a class A or class B traffic infraction.

(2) When a court of competent jurisdiction determines that a person charged with a class 1 or class 2 misdemeanor traffic offense is guilty of a lesser-included offense which is a class A or class B traffic infraction, the court may enter a judgment as to such lesser charge.

(3) The burden of proof shall be upon the people, and the traffic magistrate shall enter judgment in favor of the defendant unless the people prove the liability of the defendant beyond a reasonable doubt. The district attorney or the district attorney's deputy may, in the district attorney's discretion, enter traffic infraction cases for the purpose of attempting a negotiated plea or a stipulation to deferred prosecution or deferred judgment and sentence but shall not be required to so enter by any person, court, or law, nor shall the district attorney represent the state at hearings conducted by a magistrate or a county judge acting as a magistrate on class A or class B traffic infraction matters. The magistrate or county judge acting as a magistrate shall be permitted to call and question any witness and shall also act as the fact finder at hearings on traffic infraction matters.

(4) Appeal from final judgment on a traffic infraction matter shall be taken to the district court for the county in which the magistrate or judge acting as magistrate is located.

(5) (a) Except as otherwise provided in paragraph (b) of this subsection (5), no person against whom a judgment has been entered for a traffic infraction as defined in section 42-4-1701 (3)(a) shall collaterally attack the validity of that judgment unless such attack is commenced within six months after the date of entry of the judgment.

(b) In recognition of the difficulties attending the litigation of stale claims and the potential for frustrating various statutory provisions directed at repeat offenders, former offenders, and habitual offenders, the only exceptions to the time limitations specified in subsection (5)(a) of this section are:

(I) A case in which the court entering judgment did not have jurisdiction over the subject matter of the alleged infraction;

(II) A case in which the court entering judgment did not have jurisdiction over the person of the violator;

(III) Where the court hearing the collateral attack finds by a preponderance of the evidence that the failure to seek relief within the applicable time period was caused by an adjudication of incompetence or by commitment or certification of the violator to an institution for treatment as a person with a mental health disorder; or

(IV) Where the court hearing the collateral attack finds that the failure to seek relief within the applicable time period was the result of circumstances amounting to justifiable excuse or excusable neglect.



§ 42-4-1709. Penalty assessment notice for traffic infractions - violations of provisions by officer - driver's license

(1) Whenever a penalty assessment notice for a traffic infraction is issued pursuant to section 42-4-1701 (5)(a), the penalty assessment notice that shall be served upon the defendant by the peace officer shall contain the name and address of the defendant, the license number of the vehicle involved, if any, the number of the defendant's driver's license, if any, a citation of the statute alleged to have been violated, a brief description of the traffic infraction, the date and approximate location thereof, the amount of the penalty prescribed for the traffic infraction, the amount of the surcharges thereon pursuant to sections 24-4.1-119 (1)(f), 24-4.2-104 (1), and 24-33.5-415.6, C.R.S., the number of points, if any, prescribed for the traffic infraction pursuant to section 42-2-127, and the date the penalty assessment notice is served on the defendant; shall direct the defendant to appear in a specified county court at a specified time and place in the event the penalty and surcharges thereon are not paid; shall be signed by the peace officer; and shall contain a place for the defendant to elect to execute a signed acknowledgment of liability and an agreement to pay the penalty prescribed and surcharges thereon within twenty days, as well as such other information as may be required by law to constitute the penalty assessment notice to be a summons and complaint, should the prescribed penalty and surcharges thereon not be paid within the time allowed in section 42-4-1701.

(1.5) A penalty assessment notice issued and served pursuant to subsection (1) of this section on a minor under the age of eighteen years shall also contain or be accompanied by a document containing:

(a) A preprinted declaration stating that the minor's parent or legal guardian has reviewed the contents of the penalty assessment notice with the minor;

(b) Preprinted signature lines following the declaration on which the reviewing person described in paragraph (a) of this subsection (1.5) shall affix his or her signature and for a notary public to duly acknowledge the reviewing person's signature; and

(c) An advisement to the minor that:

(I) The minor shall, within seventy-two hours after service of the penalty assessment notice, inform his or her parent or legal guardian that the minor has received a penalty assessment notice;

(II) The parent or legal guardian of the minor is required by law to review and sign the penalty assessment notice and to have his or her signature duly acknowledged by a notary public; and

(III) Noncompliance with the requirement set forth in subparagraph (II) of this paragraph (c) shall result in the minor and the parent or legal guardian of the minor being required to appear in court pursuant to sections 42-4-1710 (1)(b), 42-4-1710 (1.5), and 42-4-1716 (4).

(2) One copy of said penalty assessment notice shall be served upon the defendant by the peace officer and one copy sent to the supervisor within the department and such other copies sent as may be required by rule of the department to govern the internal administration of this article between the department and the Colorado state patrol.

(3) The time specified in the summons portion of said penalty assessment notice must be at least thirty days but not more than ninety days after the date such penalty assessment notice is served, unless the defendant shall demand an earlier hearing.

(4) The place specified in the summons portion of said penalty assessment notice must be a county court within the county in which the traffic infraction is alleged to have been committed.

(5) Whenever the defendant refuses to accept service of the penalty assessment notice, tender of such notice by the peace officer to the defendant shall constitute service thereof upon the defendant.

(6) Any officer violating any of the provisions of this section is guilty of misconduct in office and shall be subject to removal from office.

(7) (a) A person shall not be allowed or permitted to obtain or renew a permanent driver's, minor driver's, or probationary license if such person has, at the time of making application for obtaining or renewing such driver's license:

(I) An outstanding judgment entered against such person on and after January 1, 1983, pursuant to section 42-4-1710 (2) or (3);

(II) An outstanding judgment entered against such person by a county or municipal court for a violation of a statute or ordinance relating to the regulation of motor vehicles or traffic, excluding traffic infractions defined by state statute or ordinance and violations relating to parking;

(III) A bench warrant issued against such person by a county or municipal court for failure to appear to answer a citation for an alleged violation of a statute or ordinance relating to the regulation of motor vehicles or traffic, excluding traffic infractions defined by state statute or ordinance and violations relating to parking;

(IV) An outstanding judgment entered against such person by a municipal court for a violation of any municipal ordinance which occurred when such person was under eighteen years of age, excluding traffic infractions defined by state statute or ordinance and violations related to parking;

(V) A bench warrant issued against such person by a municipal court for failure to appear to answer a summons or summons and complaint for an alleged violation of any municipal ordinance that occurred when such person was under eighteen years of age, excluding traffic infractions defined by state statute or ordinance and violations relating to parking;

(VI) Issued a check or order to the department to pay a penalty assessment, a driver's license fee, a license reinstatement fee, or a motor vehicle record fee and such check or order is returned for insufficient funds or a closed account and remains unpaid. For the purposes of this subparagraph (VI), the term "insufficient funds" means having an insufficient balance on account with a bank or other drawee for the payment of a check or order when the check or order is presented for payment within thirty days after issue.

(VII) Repealed.

(VIII) An outstanding judgment entered against such person by a county or municipal court for a violation of section 42-4-1416.

(b) The restrictions in paragraph (a) of this subsection (7) shall not apply in cases where an appeal from any determination of liability and penalty is pending and not disposed of at the time of such application for obtaining or renewing a driver's license.



§ 42-4-1710. Failure to pay penalty for traffic infractions - failure of parent or guardian to sign penalty assessment notice - procedures

(1) (a) Unless a person who has been cited for a traffic infraction pays the penalty assessment as provided in this article and surcharge thereon pursuant to sections 24-4.1-119 (1)(f) and 24-4.2-104 (1), C.R.S., the person shall appear at a hearing on the date and time specified in the citation and answer the complaint against such person.(b) Notwithstanding the provisions of paragraph (a) of this subsection (1) and section 42-4-1701 (5), a minor under the age of eighteen years shall be required to appear at a hearing on the date and time specified in the citation and answer the complaint if the penalty assessment was timely paid but not signed and notarized in the manner required by section 42-4-1707 (3)(a.5) or 42-4-1709 (1.5).

(1.5) If a minor under the age of eighteen years is required to appear at a hearing pursuant to subsection (1) of this section, the minor shall so inform his or her parent or legal guardian, and the parent or legal guardian shall also be required to appear at the hearing.

(2) If the violator answers that he or she is guilty or if the violator fails to appear for the hearing, judgment shall be entered against the violator.

(3) If the violator denies the allegations in the complaint, a final hearing on the complaint shall be held subject to the provisions regarding a speedy trial which are contained in section 18-1-405, C.R.S. If the violator is found guilty or liable at such final hearing or if the violator fails to appear for a final hearing, judgment shall be entered against the violator.

(4) (a) (I) (A) If judgment is entered against a violator, the violator shall be assessed an appropriate penalty and surcharge thereon, a docket fee of sixteen dollars, and other applicable costs authorized by section 13-16-122 (1), C.R.S. If the violator had been cited by a penalty assessment notice, the penalty shall be assessed pursuant to section 42-4-1701 (4)(a). If a penalty assessment notice is prohibited by section 42-4-1701 (5)(c), the penalty shall be assessed pursuant to section 42-4-1701 (3)(a).

(B) On and after July 1, 2008, all docket fees collected under this subparagraph (I) shall be transmitted to the state treasurer for deposit in the judicial stabilization cash fund created in section 13-32-101 (6), C.R.S.(II) On and after June 6, 2003, the docket fee assessed in subsection (4)(a)(I) of this section is increased by three dollars. The additional revenue generated by the docket fee shall be transmitted to the state treasurer for deposit in the state commission on judicial performance cash fund created in section 13-5.5-115.

(a.5) Pursuant to section 13-1-204 (1)(b), C.R.S., a five-dollar surcharge, in addition to the original surcharge described in paragraph (a) of this subsection (4), shall be assessed and collected on each docket fee that is described in paragraph (a) of this subsection (4) concerning penalties assessed on and after July 1, 2007.

(b) In no event shall a bench warrant be issued for the arrest of any person who fails to appear for a hearing pursuant to subsection (1.5) or (2) of this section or for a final hearing pursuant to subsection (3) of this section. Except as otherwise provided in section 42-4-1716, entry of judgment and assessment of the penalty and surcharge pursuant to paragraph (a) of this subsection (4) and any penalties imposed pursuant to section 42-2-127 shall constitute the sole penalties for failure to appear for either the hearing or the final hearing.



§ 42-4-1711. Compliance with promise to appear

A written promise to appear in court may be complied with by an appearance by counsel.



§ 42-4-1712. Procedure prescribed not exclusive

The foregoing provisions of this article shall govern all police officers in making arrests without a warrant or issuing citations for violations of this article, for offenses or infractions committed in their presence, but the procedure prescribed in this article shall not otherwise be exclusive of any other method prescribed by law for the arrest and prosecution of a person for an offense or infraction of like grade.



§ 42-4-1713. Conviction record inadmissible in civil action

Except as provided in sections 42-2- 201 to 42-2-208, no record of the conviction of any person for any violation of this article shall be admissible as evidence in any court in any civil action.



§ 42-4-1714. Traffic violation not to affect credibility of witness

The conviction of a person upon a charge of violating any provision of this article or other traffic regulation less than a felony shall not affect or impair the credibility of such person as a witness in any civil or criminal proceeding.



§ 42-4-1715. Convictions, judgments, and charges recorded - public inspection

(1) (a) Every judge of a court not of record and every clerk of a court of record shall keep a full record of every case in which a person is charged with any violation of this article or any other law regulating the operation of vehicles on highways.

(b) (I) Upon application by a person, the court shall expunge all records concerning a conviction of the person for UDD with a BAC of at least 0.02 but not more than 0.05 if:

(A) Such person presents a request for expungement to the court and provides all information required by the court to process such request;

(B) Such person is over twenty-one years of age and the court action regarding the offense has been concluded;

(C) The person has not been convicted for any other offense under section 42-4-1301 that was committed while such person was under twenty-one years of age;

(D) Such person pays the fine and surcharge for such conviction and completes any other requirements of the court with regard to such conviction, including, but not limited to, any order to pay restitution to any party;

(E) Such person has never held a commercial driver's license as defined in section 42-2- 402; and

(F) Such person was not operating a commercial motor vehicle as defined in section 42-2- 402.

(II) Upon receiving a request for expungement, the court may delay consideration of such request until sufficient time has elapsed to ensure that the person is not convicted for any additional offense of DUI, DUI per se, DWAI, or UDD committed while the person was under twenty-one years of age.

(2) (a) Subject to paragraph (b) of this subsection (2), within ten days after the entry of a judgment, conviction, or forfeiture of bail of a person upon a charge of violating this article or other law regulating the operation of vehicles on highways, the judge or clerk of the court in which the entry of a judgment was made, the conviction was had, or bail was forfeited shall prepare and forward to the department an abstract of the record of the court covering every case in which the person had a judgment entered against him or her, was convicted, or forfeited bail, which abstract shall be certified by the preparer to be true and correct.

(b) For the holder of a commercial driver's license as defined in section 42-2- 402 or an offense committed by a person operating a commercial motor vehicle as defined in section 42-2- 402, within five days after conviction of a person upon a charge of violating this article or other law regulating the operation of vehicles on highways, the judge or clerk of the court in which the person was convicted shall prepare and forward to the department an abstract of the record of the court covering every case in which the person was convicted, which abstract shall be certified by the preparer to be true and correct.

(3) Said abstract must be made upon a form furnished by the department and shall include the name, address, and driver's license number of the party charged, the registration number of the vehicle involved, the nature of the offense, the date of hearing, the plea, the judgment or whether bail forfeited, and the amount of the fine or forfeiture.

(4) (a) Every court of record shall also forward a like report to the department:

(I) Upon the conviction of any person of vehicular homicide or any other felony in the commission of which a vehicle was used; and

(II) Upon the dismissal of a charge for DUI, DUI per se, DWAI, or UDD or if the original charge was for DUI, DUI per se, DWAI, or UDD and the conviction was for a nonalcohol- or nondrug-related traffic offense.

(b) (Deleted by amendment, L. 2008, p. 475, § 6, effective July 1, 2008.)

(5) The department shall keep all abstracts received under this section, as well as a record of penalty assessments received, at the main office, and the same shall be public records and subject to the provisions of section 42-1-206.



§ 42-4-1716. Notice to appear or pay fine - failure to appear - penalty

(1) For the purposes of this part 17, tender by an arresting officer of the summons or penalty assessment notice shall constitute notice to the violator to appear in court at the time specified on such summons or to pay the required fine and surcharge thereon.

(2) Except as otherwise provided in subsection (4) of this section, a person commits a class 2 misdemeanor traffic offense if the person fails to appear to answer any offense other than a traffic infraction charged under this part 17.

(3) (Deleted by amendment, L. 2004, p. 1335, § 9, effective July 1, 2005.)

(4) (a) (I) Except as otherwise provided in subparagraph (II) of this paragraph (a), a person who is a parent or legal guardian of a minor under the age of eighteen years and who is required to appear in court with the minor pursuant to the provisions of this part 17 including but not limited to section 42-4-1706 (2)(b), 42-4-1707 (1)(b), or 42-4-1710 (1.5), shall appear in court at the location and on the date stated in the penalty assessment notice or in the summons and complaint or as instructed by the court.

(II) The provisions of subparagraph (I) of this paragraph (a) concerning the appearance of a parent or legal guardian shall not apply in a case where the minor under the age of eighteen years or the parent of the minor demonstrates to the court by clear and convincing evidence that the minor is an emancipated minor.

(III) For purposes of this subsection (4), "emancipated minor" means a minor under the age of eighteen years who has no legal guardian and whose parents have entirely surrendered the right to the care, custody, and earnings of the minor, no longer are under any duty to support or maintain the minor, and have made no provision for the support of the minor.

(b) A person who violates any provision of paragraph (a) of subparagraph (I) of this subsection (4) commits a class 1 petty offense and shall be punished pursuant to section 18-1.3-503, C.R.S.



§ 42-4-1717. Conviction - attendance at driver improvement school - rules

(1) Except as otherwise provided in subsection (2) of this section, if a person has been convicted of violating this article or any other law regulating the operation of motor vehicles other than a violation of section 42-4-1301, the court may require the defendant, at the defendant's expense, to attend and satisfactorily complete a course of instruction at any designated driver improvement school providing instruction in: The traffic laws of this state, recognition of hazardous traffic situations, and traffic accident prevention. Upon completion of the course, the court may suspend all or a portion of the fine or sentence of imprisonment. Unless otherwise provided by law, the school must be approved by the court.

(2) Whenever a minor under eighteen years of age has been convicted of violating any provision of this article or other law regulating the operation of vehicles on highways, other than a traffic infraction, the court shall require the minor to attend and satisfactorily complete a course of instruction at any designated driver improvement school providing instruction in the traffic laws of this state, instruction in recognition of hazardous traffic situations, and instruction in traffic accident prevention. The court shall impose the driver improvement school requirement in addition to the penalty provided for the violation or as a condition of either the probation or the suspension of all or any portion of any fine or sentence of imprisonment for the violation. The minor, or the minor's parent or parents who appear in court with the minor in accordance with section 42-4-1716 (4), shall pay the cost of attending the designated driver improvement school. The courts shall make available information on scholarships and other financial assistance available to help minors or their parents offset the costs of driver improvement school. Unless otherwise provided by law, such school shall be approved by the court.

(3) Repealed.



§ 42-4-1718. Electronic transmission of data - standards

(1) The department, the judicial department, and the department of public safety shall jointly develop standards for the electronic transmission of any penalty assessment notice or summons and complaint issued pursuant to the provisions of this article or issued pursuant to any county ordinance adopted under section 30-15-401 (1)(h), C.R.S. Such agencies shall consult with county sheriffs, municipal police departments, municipal courts, and the office of transportation safety in the department of transportation in developing such standards. Such standards shall be consistent with requirements of the department for reporting convictions under the provisions of this article and with the requirements of the department of public safety for reporting criminal information under article 21 of title 16, C.R.S. The provisions of this section shall not be interpreted to require any municipality, county, or other government entity to transmit traffic data electronically.

(2) A municipal court, county court, district court, or any court with jurisdiction over violations of traffic rules and laws shall not dismiss any charges or refuse to enforce any traffic law or rule solely because a penalty assessment notice or summons and complaint issued pursuant to the standards established in this section is in electronic form or contains an electronic signature.



§ 42-4-1719. Violations - commercial driver's license - compliance with federal regulation

As to a holder of a commercial driver's license as defined in section 42-2- 402 or the operator of a commercial motor vehicle as defined in section 42-2- 402, a court shall not defer imposition of judgment or allow a person to enter into a diversion program that would prevent a driver's conviction for any violation, in any type of motor vehicle, of a traffic control law from appearing on the driver's record.






Part 18 - Vehicles Abandoned on Public Property

§ 42-4-1801. Legislative declaration

The general assembly hereby declares that the purpose of this part 18 is to provide procedures for the removal, storage, and disposal of motor vehicles that are abandoned on public property.



§ 42-4-1802. Definitions

As used in this part 18, unless the context otherwise requires:

(1) "Abandoned motor vehicle" means:

(a) Any motor vehicle left unattended on public property, including any portion of a highway right-of-way, outside the limits of any incorporated town or city for a period of forty-eight hours or longer;

(b) Any motor vehicle left unattended on public property, including any portion of a highway right-of-way, within the limits of any incorporated town or city for a period longer than any limit prescribed by any local ordinance concerning the abandonment of motor vehicles or, if there is no such ordinance, for a period of forty-eight hours or longer;

(c) Any motor vehicle stored in an impound lot at the request of a law enforcement agency and not removed from the impound lot within seventy-two hours after the time the law enforcement agency notifies the owner or agent that the vehicle is available for release upon payment of any applicable charges or fees;

(d) A motor vehicle fitted with an immobilization device that is on public property and deemed to be abandoned pursuant to section 42-4-1105 (7)(c); or

(e) Any motor vehicle left unattended at a regional transportation district parking facility, as defined in section 32-9-119.9 (6), C.R.S., that is deemed to be abandoned pursuant to section 32-9-119.9 (4)(b), C.R.S.(2) "Agency employee" means any employee of the department of transportation or other municipal, county, or city and county agency responsible for highway safety and maintenance.

(3) (Deleted by amendment, L. 2009, (HB 09- 1279), ch. 170, p. 763, § 1, effective August 5, 2009.)

(4) "Appraisal" means a bona fide estimate of reasonable market value made by any motor vehicle dealer licensed in this state or by any employee of the Colorado state patrol or of any sheriff's or police department whose appointment for such purpose has been reported by the head of the appointing agency to the executive director of the department.

(5) "Disabled motor vehicle" means any motor vehicle that is stopped or parked, either attended or unattended, upon a public right-of-way and that is, due to any mechanical failure or any inoperability because of a collision, a fire, or any other such injury, temporarily inoperable under its own power.

(6) "Impound lot" means a parcel of real property that is owned or leased by a government or operator at which motor vehicles are stored under appropriate protection.

(7) "Operator" means a person or a firm licensed by the public utilities commission as a towing carrier.

(8) "Public property" means any real property having its title, ownership, use, or possession held by the federal government; this state; or any county, municipality, as defined in section 31-1-101 (6), C.R.S., or other governmental entity of this state.

(9) "Responsible law enforcement agency" means the law enforcement agency authorizing the original tow of an abandoned motor vehicle, whether or not the vehicle is towed to another law enforcement agency's jurisdiction.



§ 42-4-1803. Abandonment of motor vehicles - public property

(1) (a) No person shall abandon any motor vehicle upon public property. Any sheriff, undersheriff, deputy sheriff, police officer, marshal, Colorado state patrol officer, or agent of the Colorado bureau of investigation who finds a motor vehicle that such officer has reasonable grounds to believe has been abandoned shall require such motor vehicle to be removed or cause the same to be removed and placed in storage in any impound lot designated or maintained by the law enforcement agency employing such officer.

(b) If an operator is used by the responsible law enforcement agency to tow or impound the motor vehicle pursuant to paragraph (a) of this subsection (1), the operator shall be provided with written authorization to possess the motor vehicle on a document that includes, without limitation, the year, make, model, vehicle identification number, and storage location.

(2) Whenever any sheriff, undersheriff, deputy sheriff, police officer, marshal, Colorado state patrol officer, agent of the Colorado bureau of investigation, or agency employee finds a motor vehicle, vehicle, cargo, or debris, attended or unattended, standing upon any portion of a highway right-of-way in such a manner as to constitute an obstruction to traffic or proper highway maintenance, such officer or agency employee is authorized to cause the motor vehicle, vehicle, cargo, or debris to be moved to eliminate any such obstruction; and neither the officer, the agency employee, nor anyone acting under the direction of such officer or employee shall be liable for any damage to such motor vehicle, vehicle, cargo, or debris occasioned by such removal. The removal process is intended to clear the obstruction, but such activity should create as little damage as possible to the vehicle, or cargo, or both. No agency employee shall cause any motor vehicle to be moved unless such employee has obtained approval from a local law enforcement agency of a municipality, county, or city and county, the Colorado bureau of investigation, or the Colorado state patrol.

(3) The operator shall be responsible for removing the motor vehicle and the motor vehicle debris from the site pursuant to this section, but shall not be required to remove or clean up any hazardous or commercial cargo the motor vehicle carried. The commercial carrier shall be responsible for removal or clean-up of the hazardous or commercial cargo.



§ 42-4-1804. Report of abandoned motor vehicles - owner's opportunity to request hearing

(1) (a) Upon having an abandoned motor vehicle towed, the responsible law enforcement agency shall ascertain, if possible, whether or not the motor vehicle has been reported stolen, and, if so reported, such agency shall recover and secure the motor vehicle and notify its rightful owner and terminate the abandonment proceedings under this part 18. The responsible law enforcement agency and the towing carrier shall have the right to recover from the owner their reasonable costs and fees for recovering and securing the motor vehicle. Nothing in this section shall be construed to authorize fees for services that were not provided or that were provided by another person or entity.

(b) As soon as possible, but in no event later than ten working days after having an abandoned motor vehicle towed, the responsible law enforcement agency shall report the same to the department by first-class or certified mail, by personal delivery, or by internet communication. The report shall be on a form prescribed and supplied by the department.

(c) The report shall contain the following information:

(I) The fact of possession, including the date possession was taken, the location of storage of the abandoned motor vehicle and the location from which it was towed, the identity of the responsible law enforcement agency, and the business address, telephone number, and name and signature of a representative from the responsible law enforcement agency;

(II) If applicable, the identity of the operator possessing the abandoned motor vehicle, together with the operator's business address and telephone number and the carrier number assigned by the public utilities commission; and

(III) A description of the abandoned motor vehicle, including the make, model, color, and year, the number, issuing state, and expiration date of the license plate, and the vehicle identification number.

(2) (a) Upon receipt of a report made under subsection (1) or (6) of this section, the department shall search its records to ascertain the last-known owner of record for the abandoned motor vehicle and any lienholder as those persons are represented in department records.

(b) If the vehicle is not registered with the department, the department shall conduct a title search with an entity that:

(I) Has a national database;

(II) May retrieve records based on both the vehicle identification number and vehicle registration number (license plate number); and

(III) Provides the following information: The vehicle identification number, the vehicle registration number, the owner's name and contact information, and the lienholder's name and contact information.

(c) Within ten working days after receipt of a report made under subsection (1) or (6) of this section, the department shall complete its search and shall transmit the report, together with all relevant information, to the responsible law enforcement agency or tow operator.

(3) The responsible law enforcement agency, upon its receipt of the report required under subsection (2) of this section, shall determine, from all available information and after reasonable inquiry, whether the abandoned motor vehicle has been reported stolen, and, if so reported, such agency shall recover and secure the motor vehicle and notify its rightful owner and terminate the abandonment proceedings under this part 18. The responsible law enforcement agency and the operator shall have the right to recover from the owner their reasonable costs to recover and secure the motor vehicle.

(4) (a) If the responsible law enforcement agency does not use an operator to store the motor vehicle, the responsible law enforcement agency, within ten working days after the receipt of the report from the department required in subsection (2) of this section, shall notify by certified mail the owner of record, if ascertained, and any lienholder, if ascertained, of the fact of such report and the claim of any lien under section 42-4-1806. The notice shall contain information that the identified motor vehicle has been reported abandoned to the department, the location of the motor vehicle and the location from where it was towed, and that, unless claimed within thirty calendar days after the date the notice was sent as determined from the postmark on the notice, the motor vehicle is subject to sale.

(b) If the responsible law enforcement agency uses an operator to store the motor vehicle, the responsible law enforcement agency, within ten working days after the receipt of the report from the department required in subsection (2) of this section, shall notify by first-class mail the owner of record, if ascertained, and any lienholder, if ascertained, of the fact of the report and the claim of any lien under section 42-4-1806. The notice shall contain information that the identified motor vehicle has been reported abandoned to the department, the location of the motor vehicle and the location from where it was towed, and that, unless claimed within thirty calendar days after the date the notice was sent as determined from the postmark on the notice, the motor vehicle is subject to sale.

(c) The responsible law enforcement agency shall include in the notices sent pursuant to either paragraph (a) or (b) of this subsection (4) a statement informing the owner of record of the opportunity to request a hearing concerning the legality of the towing of the abandoned motor vehicle, and the responsible law enforcement agency to contact for that purpose.

(d) If an owner or lienholder requests a hearing, the owner or lienholder shall make the request in writing to the responsible law enforcement agency within ten days after the notice was sent, as determined by the postmark. Such hearing, if requested, shall be conducted pursuant to section 24-4-105, C.R.S., if the responsible law enforcement agency is the Colorado state patrol. If a local political subdivision is the responsible law enforcement agency, such hearing shall be conducted pursuant to local hearing procedures. If it is determined at the hearing that the motor vehicle was illegally towed upon request from a law enforcement agency, all towing charges and storage fees assessed against the vehicle shall be paid by such law enforcement agency.

(5) The department shall maintain department-approved notice forms satisfying the requirements of subsection (4) of this section and shall make them available for use by local law enforcement agencies.

(6) (a) (I) Except as provided in subparagraph (II) of this paragraph (a), an operator or its agent shall, no less than two days, but no more than ten days after a motor vehicle has been towed, determine who the owner is and if there is a lienholder and send a notice by certified mail, return receipt requested, to the last address of the owner and any lienholder as determined from records of the department or from a national search performed by the department.

(II) If the department conducts a national title search in accordance with paragraph (b) of subsection (2) of this section, each day elapsing between the department being notified and the department returning information on the motor vehicle as a result of the search does not count against the tow operator's ten-day deadline to contact the motor vehicle's owner or any lienholder. This subparagraph (II) does not affect daily storage fees.

(III) The cost of complying with this paragraph (a) is a cost of towing; except that the total of all costs of complying with this section shall not exceed one hundred fifty dollars. To comply with this subsection (6), the notice to the owner and lienholder must be sent within five days after the operator receives the information from the department and must contain the following information:

(A) The fact of possession, including the date possession was taken, the location of storage of the motor vehicle, and the location from which it was towed;

(B) The identity of the operator possessing the abandoned motor vehicle, together with the operator's business address and telephone number and the carrier number assigned by the public utilities commission; and

(C) A description of the motor vehicle, including the make, model, color, and year and the number, issuing state, and expiration date of the license plate, or any other indicia of the motor vehicle's state of origin.

(b) The operator shall not be entitled to recover any daily storage fees from the day the vehicle is towed until the day the owner and lienholder are notified, unless the operator reasonably attempts to notify the owner and lienholder by the date specified in paragraph (a) of this subsection (6). Sending a notice by certified mail, return receipt requested, to the owner and the lienholder as represented in department records shall be deemed a reasonable attempt to notify the owner and the lienholder. Failure to notify the owner and the lienholder due to the receipt of erroneous information from the department or a failure of the law enforcement agency to comply with this section shall not cause the loss of such storage fees accrued from the date the vehicle is towed until the owner and the lienholder receive such notice.



§ 42-4-1805. Appraisal of abandoned motor vehicles - sale

(1) (a) Abandoned motor vehicles or motor vehicles abandoned in an impound lot subsequent to a tow from public property shall be appraised by a law enforcement officer or an independent motor vehicle dealer and sold by the responsible law enforcement agency at a public or private sale held not less than thirty days nor more than sixty days after the date the notice required by section 42-4-1804 (4) was mailed.

(b) Subject to section 42-4-1804, the operator may continue to charge for daily storage fees until the responsible law enforcement agency complies with this section.

(2) If the appraised value of an abandoned motor vehicle sold pursuant to this section is three hundred fifty dollars or less, the sale shall be made only for the purpose of junking, scrapping, or dismantling such motor vehicle, and the purchaser thereof shall not, under any circumstances, be entitled to a Colorado certificate of title. The responsible law enforcement agency making the sale shall cause to be executed and delivered a bill of sale, together with a copy of the report described in section 42-4-1804 (2), to the person purchasing such motor vehicle. The bill of sale shall state that the purchaser acquires no right to a certificate of title for such vehicle. The responsible law enforcement agency making the sale shall promptly submit a report of sale, with a copy of the bill of sale, to the department and shall deliver a copy of such report of sale to the purchaser of the motor vehicle. Upon receipt of any report of sale with supporting documents on any sale made pursuant to this subsection (2), the department shall purge the records for such vehicle as provided in section 42-4-1810 (1)(b) and shall not issue a new certificate of title for such vehicle. Any certificate of title issued in violation of this subsection (2) shall be void.

(3) If the appraised value of an abandoned motor vehicle sold pursuant to this section is more than three hundred fifty dollars, the sale may be made for any intended use by the purchaser. The responsible law enforcement agency making the sale shall cause to be executed and delivered a bill of sale, together with a copy of the report described in section 42-4-1804 (2), and an application for a Colorado certificate of title signed by a legally authorized representative of the responsible law enforcement agency conducting the sale, to the person purchasing such motor vehicle. The purchaser of the abandoned motor vehicle shall be entitled to a Colorado certificate of title upon application and proof of compliance with the applicable provisions of the "Certificate of Title Act", part 1 of article 6 of this title, within fourteen days after the sale; except that, if such vehicle is less than five years old, including the current year model, and if the department does not provide the name of an owner of record to the law enforcement agency, the purchaser shall apply for a bonded title and the department shall issue such bonded title upon the applicant meeting the qualifications for such title pursuant to rules promulgated by the department.

(4) (a) Transferring the title of a motor vehicle to an operator to satisfy a debt created pursuant to this part 18 shall not be deemed to be the sale of a motor vehicle.

(b) Nothing in this section requires an operator to be licensed pursuant to part 1 of article 6 of title 12 for purposes of conducting activities under this part 18.



§ 42-4-1806. Liens upon towed motor vehicles

(1) Whenever an operator who is registered with the department in accordance with subsection (2) of this section recovers, removes, or stores a motor vehicle upon instructions from any duly authorized law enforcement agency or peace officer who has determined that such motor vehicle is an abandoned motor vehicle, such operator shall have a possessory lien, subject to the provisions of section 42-4-1804 (6), upon such motor vehicle and its attached accessories or equipment for all fees for recovering, towing, and storage as authorized in section 42-4-1809 (2)(a). Such lien shall be a first and prior lien on the motor vehicle, and such lien shall be satisfied before all other charges against such motor vehicle.

(2) (a) No operator shall have a possessory lien upon a motor vehicle described in subsection (1) of this section unless said operator is registered with the department. Such registration shall include the following information:

(I) The location of the operator's tow business;

(II) The hours of operation of the operator's tow business;

(III) The location of the impound lot where vehicles may be claimed by the owner of record; and

(IV) Any information relating to a violation of any provision contained in this part 18 or of any other state law or rule relating to the operation, theft, or transfer of motor vehicles.

(b) The executive director of the department may cancel the registration of any operator if an administrative law judge finds, after affording the operator due notice and an opportunity to be heard, that the operator has violated any of the provisions set forth in this part 18.



§ 42-4-1807. Perfection of lien

The lien provided for in section 42-4-1806 shall be perfected by taking physical possession of the motor vehicle and its attached accessories or equipment and by sending to the department within ten working days after the time possession was taken a notice containing the information required in the report to be made under the provisions of section 42-4-1804. In addition, such report shall contain a declaration by the operator that a possessory lien is claimed for all past, present, and future charges, up to the date of redemption, and that the lien is enforceable and may be foreclosed pursuant to the provisions of this part 18.



§ 42-4-1808. Foreclosure of lien

Any motor vehicle and its attached accessories and equipment or personal property within or attached to such vehicle that are not redeemed by the last-known owner of record or lienholder after such owner or lienholder has been sent notice of such lien by the operator or responsible law enforcement agency shall be sold in accordance with the provisions of section 42-4-1805.



§ 42-4-1809. Proceeds of sale

(1) If the sale of any motor vehicle, personal property, and its attached accessories or equipment under the provisions of section 42-4-1805 produces an amount less than or equal to the sum of all charges of the operator who has perfected his or her lien, then the operator shall have a valid claim against the owner for the full amount of such charges, less the amount received upon the sale of such motor vehicle. Failure to register such vehicle in accordance with this title shall constitute a waiver of such owner's right to be notified pursuant to this part 18 for the purposes of foreclosure of the lien pursuant to section 42-4-1808. Such charges shall be assessed in the manner provided for in paragraph (a) of subsection (2) of this section.

(2) If the sale of any motor vehicle and its attached accessories or equipment under section 42-4-1805 produces an amount greater than the sum of all charges of the operator who has perfected his or her lien:

(a) The entity receiving the proceeds shall first satisfy the operator's reasonable fee arising from the sale of the motor vehicle and the cost and fees of towing and storing the abandoned motor vehicle, subject to a maximum charge specified in rules promulgated by the public utilities commission that govern nonconsensual tows by towing carriers.

(b) Any balance remaining after payment pursuant to paragraph (a) of this subsection (2) shall be paid to the responsible law enforcement agency to satisfy the cost of mailing notices, having an appraisal made, advertising and selling the motor vehicle, and any other costs of the responsible law enforcement agency including administrative costs, taxes, fines, and penalties due.(b.5) In the case of the sale of an abandoned motor vehicle described in section 42-4-1802 (1)(d), any balance remaining after payment pursuant to paragraph (b) of this subsection (2) shall be paid to the law enforcement agency that is owed a fee for the court-ordered placement of an immobilization device on the motor vehicle pursuant to section 42-4-1105.

(c) Any balance remaining after payment pursuant to paragraphs (b) and (b.5) of this subsection (2) shall be forwarded to the department, and the department may recover from such balance any taxes, fees, and penalties due and payable to it with respect to such motor vehicle.

(d) Any balance remaining after payment pursuant to paragraph (c) of this subsection (2) shall be paid by the department: First, to any lienholder of record as the lienholder's interest may appear upon the records of the department; second, to any owner of record as the owner's interest may so appear; and then to any person submitting proof of such person's interest in such motor vehicle upon the application of such lienholder, owner, or person. If such payments are not requested and made within one hundred twenty days after the sale of the abandoned motor vehicle, the balance shall be transmitted to the state treasurer, who shall credit the same to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(e), C.R.S.(3) The provisions of paragraphs (a) and (b) of subsection (2) of this section shall not apply to a responsible law enforcement agency operating under a towing contract.



§ 42-4-1810. Transfer and purge of certificates of title

(1) Whenever any motor vehicle is abandoned and removed and sold in accordance with the procedures set forth in this part 18, the department shall transfer the certificate of title or issue a new certificate of title or shall purge such certificate of title in either of the following cases:

(a) Upon a person's submission to the department of the necessary documents indicating the abandonment, removal, and subsequent sale or transfer of a motor vehicle, the department shall transfer the certificate of title or issue a new certificate of title for such abandoned motor vehicle.

(b) Upon a person's submission of documents indicating the abandonment, removal, and subsequent wrecking or dismantling of a motor vehicle, including all sales of abandoned motor vehicles with an appraised value under three hundred fifty dollars that are conducted pursuant to section 42-4-1805 (2), the department shall keep the records for one year and then purge the records for such abandoned motor vehicle; except that the department shall not be required to wait before purging the records if the purchaser is a licensed motor vehicle dealer.



§ 42-4-1811. Penalty

Unless otherwise specified in this part 18, any person who knowingly violates any of the provisions of this part 18 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 42-4-1812. Exemptions

(1) Nothing in this part 18 shall be construed to include or apply to the driver of any disabled motor vehicle who temporarily leaves such vehicle on the paved or improved and main-traveled portion of a highway, subject, when applicable, to the emergency lighting requirements set forth in section 42-4-230.

(2) Nothing in this part 18 shall be construed to include or apply to authorized emergency motor vehicles while such vehicles are actually and directly engaged in, coming from, or going to an emergency.



§ 42-4-1813. Local regulations

(1) The state or any county, municipality as defined in section 31-1-101 (6), C.R.S., or other governmental entity of the state may execute a contract or contracts for the removal, storage, or disposal of abandoned motor vehicles within the area of its authority to effectuate the provisions of this part 18.

(2) The provisions of this part 18 may be superseded by ordinance or resolution of a municipality, as defined in section 31-1-101, C.R.S., or any county that sets forth procedures for the removal, storage, and disposal of abandoned or illegally parked motor vehicles on public property; except that such ordinance or resolution shall not deprive an operator of a lien attached and perfected under this part 18.



§ 42-4-1814. Violation of motor vehicle registration or inspection laws - separate statutory provision

Owners of motor vehicles impounded by the Colorado state patrol for violation of motor vehicle registration or inspection laws shall receive notice and the opportunity for a hearing pursuant to the provisions of section 42-13- 106. If such a motor vehicle is found to be abandoned in accordance with the provisions of said section 42-13- 106, the notice and hearing provisions to owners of motor vehicles under other sections of this part 18 shall be deemed to have been met for purposes of proper disposition of the motor vehicle under the terms of this part 18. Nevertheless, the notice and hearing provisions of the other sections of this part 18 as to lienholders are applicable and shall not be deemed to have been met by the provisions of section 42-13- 106 or this section.






Part 19 - School Bus Requirements

§ 42-4-1901. School buses - equipped with supplementary brake retarders

(1) (a) On and after July 1, 1991, except as provided in paragraph (a) of subsection (2) of this section, passengers of any school bus being used on mountainous terrain by any school district of the state shall not occupy the front row of seats and any seats located next to the emergency doors of such school bus during the period of such use.

(b) For purposes of this section, mountainous terrain shall include, but shall not be limited to, any road or street which the department of transportation has designated as being located on mountainous terrain.

(2) (a) The provisions of paragraph (a) of subsection (1) of this section shall not apply to:

(I) Passengers of any school bus which is equipped with retarders of appropriate capacity for purposes of supplementing any service brake systems of such school bus; or

(II) Any passenger who is adequately restrained in a fixed position pursuant to federal and state standards.

(b) The general assembly encourages school districts to consider installing only electromagnetic retarders or state-of-the-art retarders for purposes of supplementing service brake systems of school buses when such retarders are acquired on or after April 17, 1991. The general assembly also encourages school districts to consider purchasing only those new school buses which are equipped with external public address systems and retarders of appropriate capacity for purposes of supplementing any service brake systems of such school buses.

(3) For purposes of this section and section 42-4-1902:

(a) "Mountainous terrain" means that condition where longitudinal and transverse changes in the elevation of the ground with respect to a road or street are abrupt and where benching and sidehill excavation are frequently required to obtain acceptable horizontal and vertical alignment.

(b) Repealed.



§ 42-4-1902. School vehicle drivers - special training required

On and after July 1, 1992, the driver of any school vehicle as defined in section 42-1- 102 (88.5) owned or operated by or for any school district in this state shall have successfully completed training, approved by the department of education, concerning driving on mountainous terrain, as defined in section 42-4-1901 (3)(a), and driving in adverse weather conditions.



§ 42-4-1903. School buses - stops - signs - passing

(1) (a) The driver of a motor vehicle upon any highway, road, or street, upon meeting or overtaking from either direction any school bus that has stopped, shall stop the vehicle at least twenty feet before reaching the school bus if visual signal lights as specified in subsection (2) of this section have been actuated on the school bus. The driver shall not proceed until the visual signal lights are no longer being actuated. The driver of a motor vehicle shall stop when a school bus that is not required to be equipped with visual signal lights by subsection (2) of this section stops to receive or discharge schoolchildren.

(b) (I) A driver of any school bus who observes a violation of paragraph (a) of this subsection (1) shall notify the driver's school district transportation dispatcher. The school bus driver shall provide the school district transportation dispatcher with the color, basic description, and license plate number of the vehicle involved in the violation, information pertaining to the identity of the alleged violator, and the time and the approximate location at which the violation occurred. Any school district transportation dispatcher who has received information by a school bus driver concerning a violation of paragraph (a) of this subsection (1) shall provide such information to the appropriate law enforcement agency or agencies.

(II) A law enforcement agency may issue a citation on the basis of the information supplied to it pursuant to subparagraph (I) of this paragraph (b) to the driver of the vehicle involved in the violation.

(2) (a) Every school bus as defined in section 42-1- 102 (88), other than a small passenger-type vehicle having a seating capacity of not more than fifteen, used for the transportation of schoolchildren shall:

(I) Bear upon the front and rear of such school bus plainly visible and legible signs containing the words "SCHOOL BUS" in letters not less than eight inches in height; and

(II) Display eight visual signal lights meeting the requirements of 49 CFR 571.108 or its successor regulation.

(b) (I) The red visual signal lights shall be actuated by the driver of the school bus whenever the school bus is stopped for the purpose of receiving or discharging schoolchildren, is stopped because it is behind another school bus that is receiving or discharging passengers, or, except as provided in subsection (4) of this section, is stopped because it has met a school bus traveling in a different direction that is receiving or discharging passengers and at no other time; but such lights need not be actuated when a school bus is stopped at locations where the local traffic regulatory authority has by prior written designation declared such actuation unnecessary.

(II) A school bus shall be exempt from the provisions of subparagraph (I) of this paragraph (b) when stopped for the purpose of discharging or loading passengers who require the assistance of a lift device only when no passenger is required to cross the roadway. Such buses shall stop as far to the right off the roadway as possible to reduce obstruction to traffic.

(c) The alternating flashing yellow lights shall be actuated at least two hundred feet prior to the point where the bus is to be stopped for the purpose of receiving or discharging schoolchildren, and the red lights shall be actuated only at the time the bus is actually stopped.

(3) Every school bus used for the transportation of schoolchildren, except those small passenger-type vehicles described in subsection (1) of this section, shall be equipped with school bus pedestrian safety devices that comply with 49 CFR 571.131 or its successor regulation.

(4) The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a school bus which is on a different roadway. For the purposes of this section, "highway with separate roadways" means a highway that is divided into two or more roadways by a depressed, raised, or painted median or other intervening space serving as a clearly indicated dividing section or island.

(5) Every school bus shall stop as far to the right of the roadway as possible before discharging or loading passengers; except that the school bus may block the lane of traffic when a passenger being received or discharged is required to cross the roadway. When possible, a school bus shall not stop where the visibility is obscured for a distance of two hundred feet either way from the bus. The driver of a school bus that has stopped shall allow time for any vehicles that have stopped behind the school bus to pass the school bus, if such passing is legally permissible where the school bus is stopped, after the visual signal lights, if any, are no longer being displayed or actuated and after all children who have embarked or disembarked from the bus are safe from traffic.

(6) (a) Except as provided in paragraph (b) of this subsection (6), any person who violates any provision of paragraph (a) of subsection (1) of this section commits a class 2 misdemeanor traffic offense.(b) Any person who violates the provisions of paragraph (a) of subsection (1) of this section commits a class 1 misdemeanor traffic offense if such person has been convicted within the previous five years of a violation of paragraph (a) of subsection (1) of this section.

(7) The provisions of this section shall not apply in the case of public transportation programs for pupil transportation under section 22-51-104 (1)(c), C.R.S.



§ 42-4-1904. Regulations for school buses - regulations on discharge of passengers - penalty - exception

(1) The state board of education, by and with the advice of the executive director of the department, shall adopt and enforce regulations not inconsistent with this article to govern the operation of all school buses used for the transportation of schoolchildren and to govern the discharge of passengers from such school buses. Such regulations shall prohibit the driver of any school bus used for the transportation of schoolchildren from discharging any passenger from the school bus which will result in the passenger's immediately crossing a major thoroughfare, except for two-lane highways when such crossing can be done in a safe manner, as determined by the local school board in consultation with the local traffic regulatory authority, and shall prohibit the discharging or loading of passengers from the school bus onto the side of any major thoroughfare whenever access to the destination of the passenger is possible by the use of a road or street which is adjacent to the major thoroughfare. For the purposes of this section, a "major thoroughfare" means a freeway, any U.S. highway outside any incorporated limit, interstate highway, or highway with four or more lanes, or a highway or road with a median separating multiple lanes of traffic. Every person operating a school bus or responsible for or in control of the operation of school buses shall be subject to said regulations.

(2) Any person operating a school bus under contract with a school district who fails to comply with any of said regulations is guilty of breach of contract, and such contract shall be cancelled after notice and hearing by the responsible officers of such district.

(3) Any person who violates any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five dollars nor more than one hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(4) The provisions of this section shall not apply in the case of public transportation programs for pupil transportation under section 22-51-104 (1)(c), C.R.S.






Part 20 - Hours of Service

§ 42-4-2001. Maximum hours of service - ready-mix concrete truck operators

(1) Any person who operates a commercial motor vehicle solely in intrastate commerce for the purpose of transporting wet, ready-mix concrete need not comply with 49 CFR 395.3 (b). No such person shall drive for any period after:

(a) Having been on duty seventy hours in any seven consecutive days if the employing motor carrier does not operate every day in the week; or

(b) Having been on duty eighty hours in any period of eight consecutive days if the employing motor carrier operates motor vehicles every day of the week.

(2) Within a seven-day workweek all hours of service after sixty hours are voluntary starting the next scheduled work day.

(3) Twenty-four consecutive hours off duty shall constitute the end of any seven or eight consecutive-day period.

(4) Any commercial motor vehicle that transports hazardous materials shall be exempt from this section and shall be subject to the federal hours-of-service limitations in 49 CFR 395 and 350.






Part 21 - Vehicles Abandoned on Private Property

§ 42-4-2101. Legislative declaration

The general assembly hereby declares that the purpose of this part 21 is to provide procedures for the removal, storage, and disposal of motor vehicles that are abandoned on private property.



§ 42-4-2102. Definitions

As used in this part 21, unless the context otherwise requires:

(1) "Abandoned motor vehicle", except as otherwise defined in section 38-20-116 (2.5)(b)(I), C.R.S., for purposes of section 38-20-116 (2.5), C.R.S., means:

(a) Any motor vehicle left unattended on private property for a period of twenty-four hours or longer or for such other period as may be established by local ordinance without the consent of the owner or lessee of such property or the owner's or lessee's legally authorized agent;

(b) Any motor vehicle stored in an impound lot at the request of its owner or the owner's agent and not removed from the impound lot according to the agreement with the owner or agent;

(c) Any motor vehicle that is left on private property without the property owner's consent, towed at the request of the property owner, and not removed from the impound lot by the vehicle owner within forty-eight hours; or

(d) A motor vehicle fitted with an immobilization device that is on private property and deemed to be abandoned pursuant to section 42-4-1105 (7)(c).

(2) "Appraisal" means a bona fide estimate of reasonable market value made by any motor vehicle dealer licensed in this state or by any employee of the Colorado state patrol or of any sheriff's or police department whose appointment for such purpose has been reported by the head of the appointing agency to the executive director of the department.

(3) (Deleted by amendment, L. 2009, (HB 09-1279), ch. 170, p. 766, § 7, effective August 5, 2009.)

(4) "Impound lot" means a parcel of real property that is owned or leased by an operator at which motor vehicles are stored under appropriate protection.

(5) "Operator" means a person or a firm licensed by the public utilities commission as a towing carrier.

(6) "Private property" means any real property that is not public property.

(7) "Public property" means any real property having its title, ownership, use, or possession held by the federal government; this state; or any county, municipality, as defined in section 31-1-101 (6), C.R.S., or other governmental entity of this state.

(8) "Responsible law enforcement agency" means the law enforcement agency having jurisdiction over the private property where the motor vehicle becomes abandoned.



§ 42-4-2103. Abandonment of motor vehicles - private property - rules

(1) (a) Motor vehicles abandoned at repair shops shall be removed as set forth in section 38-20-116 (2.5), C.R.S.(b) No person shall abandon any motor vehicle upon private property other than his or her own. Any owner or lessee, or the owner's or lessee's agent authorized in writing, may have an abandoned motor vehicle removed from his or her property by having it towed and impounded by an operator. Motor vehicles abandoned upon the property of a motor vehicle recycler may be recycled in accordance with part 22 of this article if the vehicle's appraisal value is less than three hundred fifty dollars.

(2) Any operator having in his or her possession any motor vehicle that was abandoned on private property shall notify, within thirty minutes, the department, the sheriff, or the sheriff's designee, of the county in which the motor vehicle is located or the chief of police, or the chief's designee, of the municipality in which the motor vehicle is located as to the name of the operator and the location of the impound lot where the vehicle is located and a description of the abandoned motor vehicle, including the make, model, color, and year, the number, issuing state, and expiration date of the license plate, and the vehicle identification number. Upon such notification, the law enforcement agency that receives such notice shall assign the vehicle a tow report number immediately, shall enter the vehicle and the fact that it has been towed in the Colorado crime information center computer system, and shall ascertain, if possible, whether or not the vehicle has been reported stolen and, if so reported, such agency shall recover and secure the motor vehicle and notify its rightful owner and terminate the abandonment proceedings under this part 21. Upon the release of the vehicle to the owner or lienholder, the operator shall notify the responsible law enforcement agent who shall adjust or delete the entry in the Colorado crime information center computer system. The responsible law enforcement agency and operator shall have the right to recover from the owner their reasonable fees for recovering and securing the vehicle. Nothing in this section shall be construed to authorize fees for services that were not provided or that were provided by another person or entity.

(3) (a) An operator shall, no less than two days, but no more than ten days after a motor vehicle has been towed or abandoned, report such motor vehicle tow to the department by first-class or certified mail, by personal delivery, or by internet communication, which report shall be on a form prescribed and supplied by the department.

(b) The report shall contain the following information:

(I) The fact of possession, including the date possession was taken, the location of storage of the abandoned motor vehicle and the location from which it was towed, the tow report number, and the identity of the law enforcement agency determining that the vehicle was not reported stolen;

(II) The identity of the operator possessing the abandoned motor vehicle, together with the operator's business address and telephone number and the carrier number assigned by the public utilities commission; and

(III) A description of the abandoned motor vehicle, including the make, model, color, and year, the number, issuing state, and expiration date of the license plate, or any other indicia of the motor vehicle's state of origin, and the vehicle identification number.

(c) (I) (A) An operator or its agent shall, no less than two days, but no more than ten days after a motor vehicle has been towed or abandoned, determine who the owner is and if there is a lienholder and send a notice by certified mail, return receipt requested, to the address of the owner and any lienholder as determined from records of the department or from the national search performed by the department.

(B) If the department conducts a national title search in accordance with subparagraph (IV) of this paragraph (c), each day elapsing between the department being notified and the department returning information on the motor vehicle as a result of the search does not count against the tow operator's ten-day deadline to contact the motor vehicle's owner or any lienholder. This sub-subparagraph (B) does not affect daily storage fees.

(C) The notice must include the information required by the report set forth in paragraph (b) of this subsection (3).

(D) The cost of complying with this paragraph (c) is a cost of towing; except that the total of all costs of complying with this section shall not exceed one hundred fifty dollars. The tow operator shall send the notice to the owner and lienholder within five days after receiving the information from the department.

(II) The operator shall not be entitled to recover any daily storage fees from the day the vehicle is towed until the day the owner and lienholder are notified, unless the operator reasonably attempts to notify the owner and lienholder by the date specified in subparagraph (I) of this paragraph (c). Sending a notice by certified mail, return receipt requested, to the owner and the lienholder as represented in department records shall be deemed a reasonable attempt to notify the owner and the lienholder. Failure to notify the owner and the lienholder due to the receipt of erroneous information from the department shall not cause the loss of such storage fees accrued from the date the vehicle is towed until the owner and the lienholder receive such notice.

(III) The department shall implement an electronic system whereby an operator registered under section 42-4-1806 (2) or the agent of such operator shall have access to correct information relating to any owner and lienholder of a vehicle towed by the operator as represented in the department records. The department shall ensure that the information available to an operator or its agent is correct and is limited solely to that information necessary to contact the owner and lienholder of such vehicle.

(IV) If the tow operator determines in accordance with this subsection (3) that the department does not have a current record for a motor vehicle, the tow operator shall notify the department in writing, including electronically. Upon receiving the notice, the department shall conduct a title search with an entity that:

(A) Has a national database;

(B) May retrieve records based on both the vehicle identification number and vehicle registration number on the license plate; and

(C) Provides the following information: The vehicle identification number, the vehicle registration number, the owner's name and contact information, and the lienholder's name and contact information.

(V) Within ten working days after receiving the written notice that no record exists under subparagraph (IV) of this paragraph (c), the department shall complete its search and shall transmit all relevant information to the responsible law enforcement agency or tow operator. This ten-day period does not decrease the number of days a tow operator has to notify the owner or lienholder in accordance with this paragraph (c).

(VI) The department may charge the tow operator a fee in an amount not to exceed the lesser of five dollars or the direct and indirect costs of implementing this paragraph (c).

(4) Within three days after the receipt of the records set forth in subsection (3)(c) of this section from the department, the operator shall notify by certified mail the owner of record, including an out-of-state owner of record. The operator shall make a reasonable effort to ascertain the address of the owner of record. The notice must contain the following information:

(a) That the identified motor vehicle has been reported abandoned to the department;

(b) The claim of any lien under section 42-4-2105;

(c) The location of the motor vehicle and the location from which it was towed; and

(d) That, unless claimed within thirty calendar days after the date the notice was sent, as determined from the postmark on the notice, the motor vehicle is subject to sale.

(5) The department shall maintain department-approved notice forms satisfying the requirements of subsection (4) of this section and shall make them available for use by operators and local law enforcement agencies.



§ 42-4-2104. Appraisal of abandoned motor vehicles - sale

(1) (a) Motor vehicles that are abandoned on private property shall be appraised and sold by the operator in a commercially reasonable manner at a public or private sale held not less than thirty days nor more than sixty days after the postmarked date the notice was mailed pursuant to section 42-4-2103 (4) or the date the operator receives notice that no record exists for such vehicle. Such sale shall be made to a licensed motor vehicle dealer or wholesaler, or wholesale motor vehicle auction dealer, or through a classified newspaper advertisement published in Colorado. For purposes of this section, a sale shall not be considered commercially reasonable if the vehicle's appraisal value is more than three hundred fifty dollars and the vehicle is sold to an officer or partner of the operator that has possession of the vehicle or to any other person with a proprietary interest in such operator.

(b) Nothing in this section requires that an operator must be a licensed dealer pursuant to part 1 of article 6 of title 12 for purposes of selling a motor vehicle pursuant to this part 21.

(c) Subject to section 42-4-2103 and if an operator conducts a commercially reasonable sale but fails to sell the motor vehicle, the operator may continue to collect daily storage fees for such vehicle actually accrued for up to one hundred twenty days.

(2) If the appraised value of an abandoned motor vehicle sold pursuant to this section is three hundred fifty dollars or less, the sale shall be made only for the purpose of junking, scrapping, or dismantling such motor vehicle, and the purchaser thereof shall not, under any circumstances, be entitled to a Colorado certificate of title. The operator making the sale shall cause to be executed and delivered a bill of sale, together with a copy of the report described in section 42-4-2103 (3), to the person purchasing such motor vehicle. The bill of sale shall state that the purchaser acquires no right to a certificate of title for such vehicle. The operator making the sale shall promptly submit a report of sale, with a copy of the bill of sale, to the department and shall deliver a copy of such report of sale to the purchaser of the motor vehicle. Upon receipt of any report of sale with supporting documents on any sale made pursuant to this subsection (2), the department shall purge the records for such vehicle as provided in section 42-4-2109 (1)(b) and shall not issue a new certificate of title for such vehicle. Any certificate of title issued in violation of this subsection (2) shall be void.

(3) If the appraised value of an abandoned motor vehicle sold pursuant to this section is more than three hundred fifty dollars, the sale may be made for any intended use by the purchaser. The operator making the sale shall cause to be executed and delivered a bill of sale, together with a copy of the report described in section 42-4-2103 (3), and an application for a Colorado certificate of title signed by a legally authorized representative of the operator conducting the sale, to the person purchasing such motor vehicle. The purchaser of the abandoned motor vehicle shall be entitled to a Colorado certificate of title upon application and proof of compliance with the applicable provisions of the "Certificate of Title Act", part 1 of article 6 of this title; except that, if such vehicle is less than five years old, including the current year models, and if the department does not provide the name of an owner of record to the operator, the buyer shall apply for a bonded title and the department shall issue such bonded title upon the applicant meeting the qualifications for such title pursuant to rules promulgated by the department.

(4) Transferring the title of a motor vehicle to an operator to satisfy a debt covered by a lien created pursuant to this part 21 shall not be deemed to be the sale of a motor vehicle.



§ 42-4-2105. Liens upon towed motor vehicles

(1) Whenever an operator who is registered with the department in accordance with subsection (2) of this section recovers, removes, or stores a motor vehicle upon instructions from the owner of record, any other legally authorized person in control of such motor vehicle, or from the owner or lessee of real property upon which a motor vehicle is illegally parked or such owner's or lessee's agent authorized in writing, such operator shall have a possessory lien, subject to the provisions of section 42-4-2103 (3), upon such motor vehicle and its attached accessories, equipment, and personal property for all the costs and fees for recovering, towing, and storage as authorized in section 42-4-2108. Such lien shall be a first and prior lien on the motor vehicle, and such lien shall be satisfied before all other charges against such motor vehicle. This subsection (1) shall not apply to personal property if subsection (3) of this section applies to such personal property.

(2) (a) No operator shall have a possessory lien upon a motor vehicle described in subsection (1) of this section unless said operator is registered with the department. Such registration shall include the following information:

(I) The location of the operator's tow business;

(II) The hours of operation of the operator's tow business;

(III) The location of the impound lot where vehicles may be claimed by the owner of record; and

(IV) Any information relating to a violation of any provision contained in this part 21 or of any other state law or rule relating to the operation, theft, or transfer of motor vehicles.

(b) The executive director of the department may cancel the registration of any operator if an administrative law judge finds, after affording the operator due notice and an opportunity to be heard, that the operator has violated any of the provisions set forth in this part 21.

(3) If the operator obtains personal property from an abandoned vehicle that has been towed pursuant to this part 21 and if the serial or identification number of such property has been visibly altered or removed, the operator shall not have a lien upon such property and shall destroy or discard such property within five days after disposing of such vehicle pursuant to sections 42-4-2104 and 42-4-2107.



§ 42-4-2106. Perfection of lien

The lien provided for in section 42-4-2105 shall be perfected by taking physical possession of the motor vehicle and its attached accessories, equipment, or personal property and by sending to the department, within ten working days after the time possession was taken, a notice containing the information required in the report to be made under the provisions of section 42-4-2103. In addition, such report shall contain a declaration by the operator that a possessory lien is claimed for all past, present, and future charges, up to the date of redemption, and that the lien is enforceable and may be foreclosed pursuant to the provisions of this part 21.



§ 42-4-2107. Foreclosure of lien

(1) Any motor vehicle and its attached accessories and equipment or personal property within or attached to such vehicle that are not redeemed by the last-known owner of record or lienholder after such owner or lienholder has been sent notice of such lien by the operator shall be sold in accordance with the provisions of section 42-4-2104.

(2) Within five days after foreclosure of the lien pursuant to this section, the operator shall send a notice to the law enforcement agency having jurisdiction over the operator. Such notice shall contain a list of personal property found within the abandoned vehicle that has an intact serial or identification number and such serial or identification number. Such notification shall be made by certified mail, facsimile machine, or personal delivery.



§ 42-4-2108. Proceeds of sale

(1) If the sale of any motor vehicle, personal property, and attached accessories or equipment under the provisions of section 42-4-2104 produces an amount less than or equal to the sum of all charges of the operator who has perfected his or her lien, then the operator shall have a valid claim against the owner for the full amount of such charges, less the amount received upon the sale of such motor vehicle. Failure to register such vehicle in accordance with this title shall constitute a waiver of such owner's right to be notified pursuant to this part 21 for the purposes of foreclosure of the lien pursuant to section 42-4-2107. Such charges shall be assessed in the manner provided for in paragraph (a) of subsection (2) of this section.

(2) If the sale of any motor vehicle and its attached accessories or equipment under the provisions of section 42-4-2104 produces an amount greater than the sum of all charges of the operator who has perfected his or her lien:

(a) The proceeds shall first satisfy the operator's reasonable costs and fees arising from the sale of the motor vehicle pursuant to section 42-4-2104 and the cost and fees of towing and storing the abandoned motor vehicle with a maximum charge that is specified in rules promulgated by the public utilities commission that govern nonconsensual tows by towing carriers.

(a.5) In the case of the sale of an abandoned motor vehicle described in section 42-4-2102 (1)(d), any balance remaining after payment pursuant to paragraph (a) of this subsection (2) shall be paid to the law enforcement agency that is owed a fee for the court-ordered placement of an immobilization device on the motor vehicle pursuant to section 42-4-1105.

(b) Any balance remaining after payment pursuant to paragraphs (a) and (a.5) of this subsection (2) shall be forwarded to the department, and the department may recover from such balance any taxes, fees, and penalties due to it with respect to such motor vehicle. The department shall provide a receipt to the operator within seven days after receiving the money if the operator provides the department with a postage-paid, self-addressed envelope.

(c) Any balance remaining after payment pursuant to paragraph (b) of this subsection (2) shall be paid by the department: First, to any lienholder of record as the lienholder's interest may appear upon the records of the department; second, to any owner of record as the owner's interest may so appear; and then to any person submitting proof of such person's interest in such motor vehicle upon the application of such lienholder, owner, or person. If such payments are not requested and made within one hundred twenty days after the sale of the abandoned motor vehicle, the balance shall be transmitted to the state treasurer, who shall credit the same to the highway users tax fund for allocation and expenditure as specified in section 43-4-205 (5.5)(e), C.R.S.



§ 42-4-2109. Transfer and purge of certificates of title

(1) Whenever any motor vehicle is abandoned and removed and sold in accordance with the procedures set forth in this part 21, the department shall transfer the certificate of title or issue a new certificate of title or shall purge such certificate of title in either of the following cases:

(a) Upon a person's submission to the department of the necessary documents indicating the abandonment, removal, and subsequent sale or transfer of a motor vehicle with an appraised value of more than two hundred dollars, the department shall transfer the certificate of title or issue a new certificate of title for such abandoned motor vehicle.

(b) Upon a person's submission of documents indicating the abandonment, removal, and subsequent wrecking or dismantling of a motor vehicle, including all sales of abandoned motor vehicles with an appraised value of three hundred fifty dollars or less that are conducted pursuant to section 42-4-2104 (2) and all sales of abandoned motor vehicles, as defined in section 38-20-116 (2.5)(b)(I), C.R.S., with a retail fair market value of three hundred fifty dollars or less that are conducted pursuant to section 38-20-116 (2.5)(d)(I), C.R.S., the department shall keep the records for one year and then purge the records for such abandoned motor vehicle; except that the department shall not be required to wait before purging the records if the purchaser is a licensed motor vehicle dealer.



§ 42-4-2110. Penalty

Unless otherwise specified in this part 21, any person who knowingly violates any of the provisions of this part 21 commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.






Part 22 - Recycling Motor Vehicles

§ 42-4-2201. Definitions

As used in this part 22, unless the context otherwise requires:

(1) "Auto parts recycler" means any person that purchases motor vehicles for the purpose of dismantling and selling the components thereof and that complies with all federal, state, and local laws and regulations.

(2) "Licensed motor vehicle dealer" means a motor vehicle dealer that is licensed pursuant to part 1 of article 6 of title 12, C.R.S.

(3) "Operator" means a person or a firm licensed by the public utilities commission as a towing carrier.

(4) "Recycling" means:

(a) Crushing or shredding a motor vehicle to produce scrap metal that may be used to produce new products; or

(b) Dismantling a motor vehicle to remove reusable parts prior to recycling the remainder of the vehicle.

(5) "System" means the Colorado motor vehicle verification system created in section 42-4-2203.



§ 42-4-2202. Transfer for recycling

(1) No person who is not a licensed motor vehicle dealer shall purchase or otherwise receive a motor vehicle to recycle the vehicle, unless:

(a) The seller or transferor is the owner on the certificate of title, an operator, or a licensed motor vehicle dealer;

(b) The seller or transferor provides a completed bill of sale on a form prescribed by the department of revenue; or

(c) The receiver or purchaser complies with subsection (2) of this section.

(2) (a) A person other than a licensed motor vehicle dealer who purchases or otherwise receives a motor vehicle for the purpose of recycling the vehicle shall keep the vehicle for seven business days before recycling unless the seller or transferor:

(I) Is the owner on the certificate of title, an operator, or a licensed motor vehicle dealer; or

(II) If the purchaser or transferee is an operator selling an abandoned motor vehicle pursuant to part 18 or 21 of this article or a licensed motor vehicle dealer or used motor vehicle dealer, provides a completed bill of sale on a form prescribed by the department of revenue.

(b) During the seven-day waiting period:

(I) The motor vehicle, the bill of sale, a copy of the system inquiry results, and, if applicable, the daily record required pursuant to section 42-5- 105 shall be open at all times during regular business hours to inspection by the department of revenue or any peace officer; and

(II) The receiver or purchaser shall submit the vehicle identification number to the system.

(3) Any person who violates this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars for the first offense and one thousand dollars for each subsequent offense.



§ 42-4-2203. Vehicle verification system - fees - rules

(1) The Colorado motor vehicle verification system is hereby created within the Colorado bureau of investigation. The system shall be a database system that uses a motor vehicle's vehicle identification number to ascertain whether the motor vehicle has been stolen. The system shall be accessible through the internet by motor vehicle dealers, motor vehicle recyclers, automobile repair shops, licensed tow operators, the department of revenue and its authorized agents, and the general public.

(2) The system shall use the latest information that the department of public safety possesses on stolen motor vehicles.

(3) Users of the system shall pay a fee as established by the department of public safety in an amount necessary to fund the direct and indirect costs of administering the system; except that neither the department of revenue nor its authorized agent shall pay a fee for the use of the system.

(4) The department of public safety may register the persons who use the system and promulgate any rules reasonably necessary to implement the system.



§ 42-4-2204. Theft discovered - duties - liability

(1) If a motor vehicle is identified as stolen by the system, the person submitting the inquiry shall report the incident to the nearest law enforcement agency with jurisdiction within one business day.

(2) A person who, acting in good faith, recycles a motor vehicle or reports an incident to a law enforcement agency shall be immune from civil liability and criminal prosecution for such acts if made in reliance on the system. The department of public safety shall not be subject to civil liability for failing to identify a stolen vehicle.

(3) A person who fails to comply with subsection (1) of this section commits a class 3 misdemeanor and, upon conviction thereof, shall be punished in accordance with section 18-1.3-501, C.R.S. A person who fails to comply with subsection (1) of this section two times within five years commits a class 2 misdemeanor and, upon conviction thereof, shall be punished in accordance with section 18-1.3-501, C.R.S. A person who fails to comply with subsection (1) of this section three or more times within five years commits a class 1 misdemeanor and, upon conviction thereof, shall be punished in accordance with section 18-1.3-501, C.R.S.






Part 23 - Education Regarding Use of Nonmotorized Wheeled Transportation by Minors

§ 42-4-2301. Comprehensive education

(1) The department of transportation, in collaboration with the departments of education and public safety and appropriate nonprofit organizations and advocacy groups, shall notify schools of the availability of and make available to schools existing educational curriculum for individuals under eighteen years of age regarding the safe use of public streets and premises open to the public by users of nonmotorized wheeled transportation and pedestrians. The curriculum shall focus on, at a minimum, instruction regarding:

(a) The safe use of bicycles;

(b) High risk traffic situations;

(c) Bicycle and traffic handling skills;

(d) On-bike training;

(e) Proper use of bicycle helmets;

(f) Traffic laws and regulations;

(g) The use of hiking and bicycling trails; and

(h) Safe pedestrian practices.












Automobile Theft Law

Article 5 - Automobile Theft Law - Inspectionof Motor Vehicle Identification Numbers

Part 1 - Automobile Theft

§ 42-5-101. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "Calendar year" means the twelve calendar months beginning January first and ending December thirty-first of any year.

(2) "Dealer" means all persons, firms, partnerships, associations, or corporations engaged in the business or vocation of manufacturing, buying, selling, trading, dealing in, destroying, disposing of, or salvaging motor vehicles or in secondhand or used motor vehicle parts, equipment, attachments, accessories, or appurtenances common to or a part of motor vehicles.

(3) "Driver" means the person operating or driving a motor vehicle.

(4) "Garage" means any public building or place of business for the storage or repair of motor vehicles.

(5) "Motor vehicle" means any vehicle of whatever description propelled by any power other than muscular except a vehicle running on rails.

(6) "Officer" means any duly constituted peace officer of this state, or of any town, city, county, or city and county in this state.

(7) "Owner" means any person, firm, partnership, association, or corporation.

(8) "Peace officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.

(9) "Person" includes a partnership, company, corporation, or association.

(10) "Public highway" means any public street, thoroughfare, roadway, alley, lane, or bridge in any county or city and county in the state.

(11) "Vehicle identification number" means any identifying number, serial number, engine number, or other distinguishing number or mark, including letters, if any, that is unique to the identity of a given vehicle or component part thereof that was placed on a vehicle or engine by its manufacturer or by authority of the department of revenue pursuant to section 42-12-202 or in accordance with the laws of another state or country.



§ 42-5-103. Tampering with a motor vehicle

(1) Any person who with criminal intent does any of the following to a motor vehicle or to any part, equipment, attachment, accessory, or appurtenance contained in or forming a part thereof without the knowledge and consent of the owner of such motor vehicle commits tampering with a motor vehicle:

(a) Tightens or loosens any bolt, bracket, wire, screw, or other fastening contained in, contained on, or forming a part of such motor vehicle; or

(b) Shifts or changes the gears or brakes of such motor vehicle; or

(c) Scratches, mars, marks, or otherwise damages such motor vehicle or any part thereof; or

(d) Adds any substance or liquid to the gas tank, carburetor, oil, radiator, or any other part of such motor vehicle; or

(e) Aids, abets, or assists in the commission or attempted commission of any such unlawful act or acts enumerated in this subsection (1).

(2) Tampering with a motor vehicle is:

(a) A class 1 misdemeanor if the damage is less than one thousand dollars;

(b) A class 5 felony if the damage is one thousand dollars or more but less than twenty thousand dollars;

(c) A class 3 felony if the damage is twenty thousand dollars or more or causes bodily injury to a person.



§ 42-5-104. Theft of motor vehicle parts - theft of license plates

(1) Any person who with criminal intent removes, detaches, or takes from a motor vehicle which is the property of another any part, equipment, attachment, accessory, or appurtenance contained therein, contained thereon, or forming a part thereof or any person who aids, abets, or assists in the commission of any such act or acts is guilty of theft of motor vehicle parts.

(2) Theft of motor vehicle parts is:

(a) A class 1 misdemeanor if the value of the thing involved is less than one thousand dollars;

(b) A class 5 felony if the value of the thing involved is one thousand dollars or more but less than twenty thousand dollars;

(c) A class 3 felony if the value of the thing involved is twenty thousand dollars or more.

(3) When a person commits theft of motor vehicle parts two times or more within a period of six months without having been placed in jeopardy for the prior offense or offenses and the aggregate value of the things involved is one thousand dollars or more but less than twenty thousand dollars, it is a class 5 felony; however, if the aggregate value of the things involved is twenty thousand dollars or more, it is a class 4 felony.

(4) Any person who steals a license plate shall be in violation of paragraph (a) of subsection (2) of this section.



§ 42-5-105. Daily record

(1) (a) It is the duty of every dealer, and of the proprietor of every garage, to keep and maintain in such person's place of business an easily accessible and permanent daily record of all secondhand or used motor vehicle equipment, attachments, accessories, and appurtenances bought, sold, traded, exchanged, dealt in, repaired, or received or disposed of in any manner or way by or through the dealer or proprietor. The record may be created, recorded, stored, or reproduced physically or electronically.

(b) The record shall be kept in a good businesslike manner in the form of invoices or in a book by the dealer or proprietor and shall contain the following:

(I) A description of any and all such articles of property of every class or kind sufficient for the ready identification thereof by a peace officer;

(II) The name and address, legibly written, of the owner, vendor, and vendee;

(III) The time and date of such transactions;

(IV) The name, address, and a copy of the identification document of the driver and the owner of a motor vehicle received for any purpose; except that a licensed motor vehicle dealer or used motor vehicle dealer is not required to obtain or retain a copy of an identification document if such dealer complies with part 1 of article 6 of title 12;

(V) The model year, make and style, and engine or vehicle identification number and state registration license number of such motor vehicle if registered; and

(VI) The purpose the motor vehicle was received and the disposition made thereof.

(c) The record shall be open and the motor vehicle shall be available at all times during regular business hours to the inspection by the department of revenue or any peace officer and available for use as evidence.

(2) It is the duty of every person offering to a dealer, or to the proprietor of a garage, for any purpose, a motor vehicle or secondhand or used motor vehicle equipment, attachment, accessory, or appurtenance to:

(a) Write or register, as legibly as possible, the full and true name and address of the person and the name and address of the owner in the record kept by such dealer or proprietor of a garage as provided for in this section; and

(b) Present a valid identification document verifiable by federal or state law enforcement. The following documents, without limitation, shall be deemed to comply with this paragraph (b):

(I) An identification document issued by the state of Colorado;

(II) An identification document issued by any other state;

(III) An identification document issued by the United States government;

(IV) A passport issued by the United States government or another jurisdiction.

(3) It is the duty of every driver, upon taking a motor vehicle to any dealer's place of business or to any garage for storage, repair, sale, trade, or any other purpose, to write or register, as legibly as possible, with ink or indelible pencil, the full and true name and address of the driver and the name and address of the owner of such motor vehicle in the record provided for in this section. Such driver shall not be required, however, to so register the same motor vehicle more than once in the same garage in any calendar year when the driver is personally known to the dealer or the proprietor of the garage to be in the rightful and lawful possession of such motor vehicle. Such driver, on request or demand of such dealer or proprietor of a garage, or his or her agent, shall produce for examination the motor vehicle state registration license certificate issued to such driver or to the owner of such motor vehicle.

(4) Any person violating any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than five hundred dollars.



§ 42-5-106. Duties of dealers - assembled motor vehicles

It is the duty of every dealer and of every proprietor of a garage to examine, without charge, the engine or vehicle identification number of every motor vehicle bought, taken in trade, repaired, or stored by them. Such dealer shall not be required to examine the engine or vehicle identification number of the same motor vehicle more than once in the same calendar year when such dealer knows that the person in possession of such motor vehicle is the lawful owner thereof. It is the further duty of the dealer, proprietor of a garage, or his or her agent, promptly and without delay, to report to or notify in person, or by telephone or telegraph, or by special messenger the nearest police station or peace officer if the engine or vehicle identification number of said motor vehicle has been altered, changed, or so obliterated as to make the number indecipherable or if the engine or vehicle identification number or the state registration license number of said motor vehicle does not correspond with the engine or vehicle identification number of the motor vehicle state registration certificate of the driver of said motor vehicle. Any person violating any of the provisions of this section commits a class 1 petty offense and shall be punished as provided in section 18-1.3-503, C.R.S.



§ 42-5-107. Seizure of motor vehicles or component parts by peace officers

All peace officers are authorized to take and hold possession of any motor vehicle or component part if its engine number, vehicle identification number, or manufacturer's serial number has been altered, changed, or obliterated or if such officer has good and sufficient reason to believe that the motor vehicle or component part is not in the rightful possession of the driver or person in charge thereof.



§ 42-5-108. Penalty

Any person violating any of the provisions of this part 1, unless otherwise specifically provided for in this part 1, commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 42-5-109. Report of stored or parked motor vehicles - when

Whenever any motor vehicle of a type subject to registration in this state has been stored, parked, or left in a garage, a trailer park, or any type of storage or parking lot for a period of over thirty days, the owner of such garage, trailer park, or lot shall report the make, engine number, vehicle identification number, and serial number of such motor vehicle in writing to the Colorado state patrol auto theft section, Denver, Colorado, and the sheriff of the county in which the garage, trailer park, or lot is located. Nothing in this section shall apply where arrangements have been made for continuous storage or parking by the owner of the motor vehicle so parked or stored and where the owner of said motor vehicle so parked or stored is personally known to the owner or operator of such garage, trailer park, or storage or parking lot. Any person who fails to submit the report required under this section at the end of thirty days shall forfeit all claims for storage of such motor vehicles and shall be subject to a fine of not more than twenty-five dollars, and each day's failure to make such a report as required under this section shall constitute a separate offense.



§ 42-5-110. Possession of removed, defaced, altered, or destroyed motor vehicle identification numbers

(1) No person shall knowingly buy, sell, offer for sale, receive, or possess any motor vehicle or component part thereof from which the vehicle identification number or any number placed on said vehicle or component part for its identification by the manufacturer has been removed, defaced, altered, or destroyed unless such vehicle or component part has attached thereto a special identification number assigned or approved by the department in lieu of the manufacturer's number.

(2) Whenever such motor vehicle or component part comes into the custody of a peace officer, it shall be destroyed, sold, or otherwise disposed of under the conditions provided in an order by the court having jurisdiction. No court order providing for disposition shall be issued unless the person from whom the property was seized and all claimants to the property whose interest or title is on the records in the department of revenue are provided a postseizure hearing by the court having jurisdiction within a reasonable period after the seizure. This postseizure hearing shall be held on those motor vehicles or component parts for which true ownership is in doubt, including, but not limited to, those motor vehicles or component parts that are altered to the extent that they cannot be identified, those motor vehicles or component parts that are composed of parts belonging to several different claimants, and those motor vehicles or component parts for which there are two or more existing titles. This subsection (2) shall not apply with respect to such motor vehicle or component part used as evidence in any criminal action or proceeding. Nothing in this section shall, however, preclude the return of such motor vehicle or component part to the owner by the seizing agency following presentation of satisfactory evidence of ownership and, if it is determined to be necessary, upon assignment of an identification number to the vehicle or component part by the department of revenue. There shall be no special identification number issued for a component part unless it is a component part of a complete motor vehicle.

(3) Whenever such motor vehicle or component part comes into the custody of a peace officer, the person from whom the property was seized and all claimants to the property whose interest or title is noted on the records of the department of revenue shall be notified within ninety days of seizure of the seizing agency's intent to commence a postseizure hearing as described in subsection (2) of this section. Such notice shall contain the following information:

(a) The name and address of the person or persons from whom the motor vehicle or component part was seized;

(b) A statement that the motor vehicle or component part has been seized for investigation as provided in this section and that the property will be released upon a determination that the identification number has not been removed, defaced, altered, or destroyed or upon the presentation of satisfactory evidence of the ownership of such motor vehicle or component part if no other person claims an interest in the property within thirty days of the date the notice is mailed; otherwise, a hearing regarding the disposition of such motor vehicle or component part shall take place in the court having jurisdiction;

(c) A statement that the person from whom the property was seized and all claimants to the motor vehicle or component part whose interest or title is on the records in the department of revenue will have notification of the seizing agency's intention to commence a postseizure hearing, and such notice shall be sent to the last-known address by registered mail within ninety days of the date of seizure;

(d) The name and address of the law enforcement agency where the evidence of ownership of such motor vehicle or component part may be presented;

(e) A statement or copy of the text contained in this section.

(4) (a) A hearing on the disposition of the motor vehicle or component part shall be held by the court having jurisdiction within a reasonable time after the seizure. The hearing shall be before the court without a jury.

(b) If the evidence reveals either that the identification number has not been removed, altered, or destroyed or that the identification has been removed, altered, or destroyed but satisfactory evidence of ownership has been presented, then the motor vehicle or component part shall be released to the person entitled thereto. Nothing in this section shall preclude the return of such motor vehicle or component part to a good faith purchaser following the presentation of satisfactory evidence of ownership thereof, and, if necessary, said good faith purchaser may be required to obtain an assigned identification number from the motor vehicle group.

(c) If the evidence reveals that the identification number of the motor vehicle or the component part has been removed, altered, or destroyed and satisfactory evidence of ownership has not been presented, then the property shall be destroyed, sold, or converted to the use of the seizing agency or otherwise disposed of as provided by court order.

(d) At the hearing, the seizing agency shall have the burden of establishing that the identification number of the motor vehicle or the component part has been removed, defaced, altered, or destroyed.

(e) At the hearing, any claimant to the property shall have the burden of providing satisfactory evidence of ownership.



§ 42-5-111. Proof of authorized possession

Whenever any motor vehicle or major component part of a motor vehicle is transported, shipped, towed, or hauled by any means in this state, said vehicle or component part shall be accompanied by proper authorization of possession from the legal owner or a law enforcement agency. Such authorization may include, but need not be limited to, bills of lading, shipment invoices, towing requests, or other specific authorization which readily identifies the rightful owner and conveys said owner's authorization of possession to the person transporting the motor vehicle or component part.



§ 42-5-112. Automobile theft prevention authority - board - creation - duties - rules - fund - repeal

(1) There is hereby created in the department of public safety the automobile theft prevention authority, referred to in this section as the "authority". Under the authority, a law enforcement agency or other qualified applicant may apply for grants to assist in improving and supporting automobile theft prevention programs or programs for the enforcement or prosecution of automobile theft crimes through statewide planning and coordination.

(2) (a) There is hereby created the automobile theft prevention board, referred to in this section as the "board", which shall consist of eleven members as follows:

(I) The executive director of the department of public safety, or the executive director's designee;

(II) The executive director of the department of revenue, or the executive director's designee; and

(III) Nine members appointed by the governor as follows:

(A) Five representatives of insurance companies who are authorized to issue motor vehicle insurance policies pursuant to part 6 of article 4 of title 10, C.R.S.;

(B) Two representatives of law enforcement;

(C) A representative of a statewide association of district attorneys; and

(D) A representative of the public who may also be a representative of a consumer group.

(b) The governor shall appoint members of the board within thirty days after the governor receives notification pursuant to subsection (5) of this section that moneys in the fund exceed the sum of three hundred thousand dollars. The appointed members of the board shall serve terms of six years; except that, of the members first appointed pursuant to sub-subparagraph (A) of subparagraph (III) of paragraph (a) of this subsection (2), the governor shall select one member who shall serve an initial term of four years and one member who shall serve an initial term of two years. Of the members first appointed pursuant to sub-subparagraph (B) of subparagraph (III) of paragraph (a) of this subsection (2), the governor shall select one member who shall serve an initial term of two years. The member first appointed pursuant to sub-subparagraph (C) of subparagraph (III) of paragraph (a) of this subsection (2) shall serve an initial term of four years. No appointed member shall serve more than two consecutive six-year terms.

(b.5) Notwithstanding the provisions of paragraph (b) of this subsection (2), of the two additional members appointed to the board pursuant to Senate Bill 08-060, enacted at the second regular session of the sixty-sixth general assembly, one member shall serve an initial term of four years and one member shall serve an initial term of two years.

(c) The members of the board shall serve without compensation; except that the members of the board shall be reimbursed from moneys in the fund created in subsection (4) of this section for their actual and necessary expenses incurred in the performance of their duties pursuant to this section.

(3) (a) The board shall solicit and review applications for grants pursuant to this section. The board may award grants for one to three years. The board shall give priority to applications representing multijurisdictional programs. Each application, at a minimum, shall describe the type of theft prevention, enforcement, prosecution, or offender rehabilitation program to be implemented. Such programs may include, but need not be limited to:

(I) Multi-agency law enforcement and national insurance crime bureau task force programs using proactive investigative methods to reduce the incidents of motor vehicle theft and related crimes and to increase the apprehension of motor vehicle thieves and persons who attempt to defraud insurance companies in order to:

(A) Direct proactive investigative and enforcement efforts toward the reduction of motor vehicle thefts;

(B) Increase recoveries of stolen motor vehicles, including farm and construction equipment; and

(C) Increase the arrests of perpetrators;

(II) Programs that engage in crime prevention efforts, activities, and public awareness campaigns that are intended to reduce the public's victimization by motor vehicle theft, fraud, and related crimes;

(III) Programs that provide or develop specialized training for motor vehicle theft investigations personnel, including but not limited to law enforcement personnel, county title and registration clerks, division of revenue title clerks, and port-of-entry officials, in order to enhance knowledge, skills, procedures, and systems to detect, prevent, and combat motor vehicle theft and fraud and related crimes;

(IV) Programs to provide for the support and maintenance of one or more dedicated prosecutors who have the specific mission and expertise to provide legal guidance and prosecutorial continuity to complex criminal cases arising from the activities of a multi-agency law enforcement program; and

(V) Programs to prevent future criminal behavior by first time offenders who have been charged, convicted, or adjudicated for motor vehicle theft.

(b) Subject to available moneys, the board shall approve grants pursuant to this section. In selecting grant recipients, the board, to the extent possible, shall ensure that grants are awarded to law enforcement agencies or other qualified applicants in a variety of geographic areas of the state. The board shall not require as a condition of receipt of a grant that an agency, political subdivision, or other qualified applicant provide any additional moneys to operate an automobile theft prevention program or a program for the enforcement or prosecution of automobile theft crimes.

(c) Subject to available moneys, the board may appoint a director for the authority who may employ such staff as may be necessary to operate and administer the authority.

(d) No more than eight percent of the moneys in the fund created pursuant to subsection (4) of this section may be used for operational or administrative expenses of the authority.

(e) The FTE authorization for any staff necessary to support the authority shall be eliminated should sufficient moneys from gifts, grants, or donations no longer be available for the authority.

(f) The executive director of the department of public safety shall promulgate rules for the administration of this section, including but not limited to:

(I) Requirements for an entity other than a law enforcement agency to be a qualified applicant;

(II) Application procedures by which law enforcement agencies or other qualified applicants may apply for grants pursuant to this section;

(III) The criteria for selecting those agencies or other qualified applicants that shall receive grants and the criteria for determining the amount to be granted to the selected agencies or applicants and the duration of the grants; and

(IV) Procedures for reviewing the success of the programs that receive grants pursuant to this section.

(g) On or before December 1, 2006, any law enforcement agency or other qualified applicant that receives a grant pursuant to this section shall submit a report to the board concerning the implementation of the program funded through the grant.

(h) On or before February 1, 2007, the board shall report to the judiciary committees of the senate and the house of representatives on the implementation of the programs receiving grants pursuant to this section and the authority. The report shall include but need not be limited to:

(I) The number and geographic jurisdiction of law enforcement agencies or other qualified applicants that received grants under the authority and the amount and duration of the grants;

(II) The effect that the programs that received grants had on the number of automobile thefts in areas of the state; and

(III) Recommendations for legislative changes to assist in the prevention, enforcement, and prosecution of automobile-theft-related criminal activities.

(4) (a) The department of public safety is authorized to accept gifts, grants, or donations from private or public sources for the purposes of this section. All private and public funds received through gifts, grants, or donations shall be transmitted to the state treasurer, who shall credit the same to the Colorado auto theft prevention cash fund, which fund is hereby created and referred to in this section as the "fund". The fund shall also include the moneys deposited in the fund pursuant to section 10-4-617, C.R.S. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs associated with the implementation of this section. Any moneys in the fund not expended for the purpose of this section may be invested by the state treasurer as provided in section 24-36-113, C.R.S. All interest and income derived from the investment and deposit of moneys in the fund shall be credited to the fund. Any unexpended and unencumbered moneys remaining in the fund at the end of any fiscal year shall remain in the fund and shall not be credited or transferred to the general fund or any other fund.

(b) It is the intent of the general assembly that the department of public safety not be required to solicit gifts, grants, or donations from any source for the purposes of this section and that no general fund moneys be used to pay for grants awarded pursuant to this section or for any expenses of the authority.

(5) (a) The state treasurer shall notify the governor and the executive directors of the departments of public safety and revenue the first time that the moneys in the fund reach or exceed the sum of three hundred thousand dollars.

(b) If by June 1, 2008, moneys in the fund have never reached or exceeded three hundred thousand dollars, the state treasurer shall return from the fund to the grantee or donee the amount of all gifts, grants, or donations. If gifts, grants, and donations are returned pursuant to this paragraph (b), on July 1, 2008, the treasurer shall transfer to the general fund any interest or income earned on moneys in the fund.

(6) (a) This section is repealed, effective September 1, 2018.

(b) Prior to said repeal, the authority created pursuant to subsection (1) of this section and the board created pursuant to subsection (2) of this section shall be reviewed as provided for in section 24-34-104, C.R.S.



§ 42-5-113. Colorado auto theft prevention cash fund - audit

Beginning in the 2008-09 fiscal year, and every five years thereafter, the state auditor shall cause an audit to be made of the Colorado auto theft prevention cash fund created in section 42-5-112 (4) to include procedures to test distributions from the fund for compliance with program requirements and guidelines. The state auditor shall review a sample of distributions and expenditures from the Colorado auto theft prevention cash fund for the purposes described in section 42-5-112. The state auditor shall prepare a report of each audit conducted and file the report with the audit committee of the general assembly. Following the release of the audit report, the state auditor shall file the audit report with the judiciary committees of the house of representatives and the senate, or any successor committees.






Part 2 - Vehicle Identification Number Inspection

§ 42-5-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Bonded title vehicle" means a vehicle the owner of which has posted a bond for title pursuant to the provisions of section 42-6-115.

(2) "Commercial vehicle" means any trailer as defined in section 42-1-102 (105), truck as defined in section 42-1-102 (108), or truck tractor as defined in section 42-1-102 (109).

(3) (Deleted by amendment, L. 2000, p. 1647, § 36, effective June 1, 2000.)

(4) "Homemade vehicle" means a vehicle which is constructed by a manufacturer not licensed by the state of Colorado and which is not recognizable as a commercially manufactured vehicle.

(5) "Inspector" means a duly constituted peace officer of a law enforcement agency or other individual who has been certified pursuant to section 42-5-206 to inspect vehicle identification numbers.

(6) "Law enforcement agency" means the Colorado state patrol or the agency of a local government authorized to enforce the laws of the state of Colorado.

(7) "Local government" means a town, a city, a county, or a city and county.

(8) "Rebuilt vehicle" means a vehicle which has been assembled from parts of two or more commercially manufactured vehicles or which has been altered in such a manner that it is not readily recognizable as a commercially manufactured vehicle of a given year. "Rebuilt vehicle" includes a street rod vehicle.

(9) "Reconstructed vehicle" means a vehicle constructed from two or more commercially manufactured vehicles of the same type and year which has not been altered and which is recognizable as a commercially manufactured vehicle of a given year.

(10) "State" includes the territories and the federal districts of the United States.

(11) "Street rod vehicle" means a vehicle with a body design manufactured in 1948 or earlier or with a reproduction component that resembles a 1948 or earlier model which has been modified for safe road use, including, but not limited to, modifications of the drive train, suspension, and brake systems, modifications to the body through the use of materials such as steel or fiber glass, and other safety or comfort features.

(12) "Vehicle" means a motor vehicle subject to the certificate of title provisions of part 1 of article 6 of this title but does not include commercial vehicles as defined in subsection (2) of this section.

(13) "Vehicle identification number" means any identifying number, serial number, engine number, or other distinguishing number or mark, including letters, if any, that is unique to the identity of a given vehicle or commercial vehicle or component part thereof that was placed on a vehicle, commercial vehicle, or engine by its manufacturer or by authority of the department of revenue under section 42-12-202 or in accordance with the laws of another state or country.



§ 42-5-202. Vehicle identification number inspection

(1) No bonded title vehicle, homemade vehicle, rebuilt vehicle, reconstructed vehicle, or vehicle assembled from a kit shall be sold in the state of Colorado or issued a Colorado certificate of title unless the seller or owner of such vehicle has had its vehicle identification number inspected and recorded by an inspector on the inspection form approved by the department of revenue.

(2) No bonded title commercial vehicle, homemade commercial vehicle, rebuilt commercial vehicle, reconstructed commercial vehicle, or commercial vehicle assembled from a kit shall be issued a Colorado certificate of title unless an inspector inspects the vehicle identification number and records the number on the inspection form approved by the department of revenue.

(2.5) The department is authorized to perform a vehicle identification number inspection on any motor vehicle subject to this article that the department determines is necessary or convenient in carrying out its duties pursuant to this article and to charge and receive an inspection fee pursuant to section 42-5-204 for such inspection.

(3) The inspections required by this section include a physical inspection of the vehicle or commercial vehicle and a computer check of the state and national compilations of wanted and stolen vehicles or commercial vehicles. If the inspector determines that the vehicle identification number has not been removed, changed, altered, or obliterated and that it is not the identification number of a wanted or stolen vehicle or commercial vehicle, the inspection form shall be transmitted to the executive director of the department of revenue, who shall then act upon the application for a Colorado certificate of title for such vehicle or commercial vehicle.

(4) If the inspector determines that the vehicle identification number has been removed, changed, altered, or obliterated or if the inspector has good and sufficient reason to believe that the vehicle or commercial vehicle is wanted or was stolen in the state of Colorado or another state, the inspector shall proceed according to the provisions of part 1 of this article.



§ 42-5-204. Inspection fees - vehicle number inspection funds

(1) (a) A fee of twenty dollars shall be charged for each inspection performed pursuant to this part 2. Upon payment of the fee, the owner of the vehicle or commercial vehicle inspected shall be issued a receipt as evidence of payment.

(b) Notwithstanding the amount specified for the fee in paragraph (a) of this subsection (1), the executive director of the department of revenue by rule or as otherwise provided by law may reduce the amount of the fee if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of the fee is credited. After the uncommitted reserves of the fund are sufficiently reduced, the executive director of the department of revenue by rule or as otherwise provided by law may increase the amount of the fee as provided in section 24-75-402 (4), C.R.S.

(2) (a) All inspection fees collected by the Colorado state patrol shall be transmitted to the state treasurer, who shall credit the same to the vehicle identification number inspection fund, which fund is hereby created. The moneys in the fund shall be subject to annual appropriation by the general assembly for the administration and enforcement of this article, including the direct and indirect costs of the Colorado state patrol in performing inspections pursuant to this part 2. The moneys in the fund shall not be transferred or credited to the general fund or to any other fund; except that, at the end of each fiscal year, any unexpended and unencumbered moneys remaining in the fund shall be credited to the general fund.

(b) All inspection fees collected by a law enforcement agency of a local government shall be credited to a special fund in the office of the treasurer of the local government. Such fund shall be separate and apart from the general fund of the local government and shall be made available for use by the law enforcement agency for the administration and enforcement of this part 2, including the training and certification of inspectors; except that the governing body of the local government, acting by resolution or ordinance, may order that the inspection fees be paid into the general fund of the local government.



§ 42-5-206. Certification of inspectors

(1) Except as otherwise provided in subsection (2) of this section, no peace officer shall be an inspector of vehicle identification numbers unless the peace officer has been certified by the peace officers standards and training board pursuant to section 24-31-303 (1)(e), C.R.S. In order to be certified, the peace officer must satisfactorily complete a vehicle identification number inspection training course approved by said board and pay a certification fee to the board not to exceed twenty-five dollars. The cost of the training course shall include all necessary and actual expenses but shall not exceed fifty dollars per peace officer.

(2) In lieu of the requirement for certification in subsection (1) of this section, any peace officer shall be certified as an inspector of vehicle identification numbers if the peace officer is able to demonstrate to the peace officers standards and training board that the peace officer has had sixteen hours or more of vehicle identification number inspection training which is acceptable to the board and which was received between January 1, 1986, and January 1, 1988.

(3) The sheriff of any county and the police chief of any municipality may certify individuals in addition to peace officers to serve as inspectors in accordance with the provisions of this part 2. Such individuals shall be employees or bona fide representatives of a county or municipality and shall satisfactorily complete fingerprint and background checks. Such individuals must satisfactorily complete a vehicle identification number inspection training course approved by the peace officers standards and training board and pay a fee to the board for the cost of the certification not to exceed twenty-five dollars. The cost of the training course shall include all necessary and actual expenses but shall not exceed fifty dollars per individual.



§ 42-5-207. Rules

The executive director of the department of revenue may adopt rules necessary to implement this part 2.












Certificates of Title

Article 6 - Certificates of Title - Used Motor Vehicle Sales

Part 1 - Certificates of Title

§ 42-6-101. Short title

This part 1 shall be known and may be cited as the "Certificate of Title Act".



§ 42-6-102. Definitions

As used in this part 1, unless the context otherwise requires:

(1) "All-terrain vehicle" means a three- or four-wheeled vehicle that travels on low-pressure tires with a seat that is straddled by the rider and with handlebars for steering control.

(1.5) "Authorized agent" has the same meaning as set forth in section 42-1- 102 (5).

(1.7) "Brand" means a permanent designation or marking on a motor vehicle's title, associated with the vehicle identification number, that conveys information about the value of the vehicle or indicates that the vehicle:

(a) Is a salvage vehicle;

(b) Is rebuilt from salvage;

(c) Is nonrepairable;

(d) Is flood damaged;

(e) Has had its odometer tampered with; or

(f) Has a designation placed on the title by another jurisdiction.

(2) "Dealer" means any person, firm, partnership, corporation, or association licensed under the laws of this state to engage in the business of buying, selling, exchanging, or otherwise trading in motor vehicles.

(3) "Department" means the department of revenue.

(4) "Director" means the executive director of the department of revenue.

(5) (a) "Electronic record" means a record generated, created, communicated, received, sent, or stored by electronic means.

(b) A record covered by this article may not be denied legal effect, validity, or enforceability solely because it is in the form of an electronic record. Except as otherwise provided in this article, if a rule of law requires a record to be in writing or provides consequences if it is not, an electronic record satisfies that rule of law.

(6) "File" means the creation of or addition to an electronic record maintained for a certificate of title by the director or an authorized agent.

(6.1) "Flood damaged" means a motor vehicle was submerged in water to the point that rising water has reached over the doorsill and entered the passenger compartment and damaged electrical, computer, or mechanical components.

(6.4) "Junk" means a vehicle that is incapable of operating on roads and is no longer a vehicle because it has been destroyed, dismantled, or changed. These vehicles may not be issued a certificate of title, and any title secured in the purchase of such a vehicle is to be surrendered to the department, which shall cancel the vehicle identification number and remove the vehicle from the motor vehicle system.

(6.5) "Kit vehicle" means a passenger-type motor vehicle assembled, by other than a licensed manufacturer, from a manufactured kit that includes a prefabricated body and chassis and is accompanied by a manufacturer's statement of origin.

(7) "Lien" means a security interest in a motor vehicle under article 9 of title 4, C.R.S., and this article.

(8) "Manufacturer" means a person, firm, partnership, corporation, or association engaged in the manufacture of new motor vehicles, trailers, or semitrailers.

(9) "Mortgage" or "chattel mortgage" means a security agreement as defined in section 4-9-102 (76), C.R.S.

(10) "Motor vehicle" means any self-propelled vehicle that is designed primarily for travel on the public highways and is generally and commonly used to transport persons and property over the public highways, including trailers, semitrailers, and trailer coaches, without motive power. "Motor vehicle" does not include the following:

(a) A low-power scooter, as defined in section 42-1- 102;

(b) A vehicle that operates only upon rails or tracks laid in place on the ground or that travels through the air or that derives its motive power from overhead electric lines;

(c) A farm tractor, farm trailer, and any other machines and tools used in the production, harvesting, and care of farm products; or

(d) Special mobile machinery or industrial machinery not designed primarily for highway transportation.

(11) "New vehicle" means a motor vehicle being transferred for the first time from a manufacturer or importer, or dealer or agent of a manufacturer or importer, to the end user or customer. A motor vehicle that has been used by a dealer for the purpose of demonstration to prospective customers shall be considered a "new vehicle" unless such demonstration use has been for more than one thousand five hundred miles. Motor vehicles having a gross vehicle weight rating of sixteen thousand pounds or more shall be exempt from this definition.

(11.2) "Nonrepairable" means a motor vehicle that:

(a) Is incapable of safe operation on the road and that has no resale value except as scrap or as a source of parts; or

(b) The owner has designated as scrap or as a source of parts.

(11.3) "Nonrepairable title" means a title document issued by the director or authorized agent to indicate ownership of a nonrepairable vehicle.

(11.5) (a) "Off-highway vehicle" means a self-propelled vehicle that is:

(I) Designed to travel on wheels or tracks in contact with the ground;

(II) Designed primarily for use off of the public highways; and

(III) Generally and commonly used to transport persons for recreational purposes.

(b) "Off-highway vehicle" includes vehicles commonly known as all-terrain vehicles and snowmobiles but does not include:

(I) Toy vehicles;

(II) Vehicles designed and used primarily for travel on, over, or in the water;

(III) Military vehicles;

(IV) Golf carts or golf cars;

(V) Vehicles designed and used to carry persons with disabilities;

(VI) Vehicles designed and used specifically for agricultural, logging, or mining purposes; or

(VII) Motor vehicles.

(11.7) "Off-highway vehicle dealer" means both of the following as defined in section 12-6-502, C.R.S.:

(a) A powersports vehicle dealer; and

(b) A used powersports vehicle dealer.

(12) "Owner" means a person or firm in whose name the title to a motor vehicle is registered.

(13) "Person" means natural persons, associations of persons, firms, limited liability companies, partnerships, or corporations.

(14) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in a perceivable form.

(15) "Roadworthy" means a condition in which a motor vehicle has sufficient power and is fit to operate on the roads and highways of this state after visual inspection by appropriate law enforcement authorities. In order to be roadworthy, such vehicle, in accord with its design and use, shall have all major parts and systems permanently attached and functioning and shall not be repaired in such a manner as to make the vehicle unsafe. For purposes of this subsection (15), "major parts and systems" shall include, but not be limited to, the body of a motor vehicle with related component parts, engine, transmission, tires, wheels, seats, exhaust, brakes, and all other equipment required by Colorado law for the particular vehicle.

(15.5) (a) "Rolling chassis" means that:

(I) For a motorcycle, the motorcycle has a frame, a motor, front forks, a transmission, and wheels;

(II) For a motor vehicle that is not a motorcycle, the motor vehicle has a frame, a body, a suspension, an axle, a steering mechanism, and wheels.

(b) Nothing in this subsection (15.5) shall be construed to require any listed parts to be operable, in working order, or roadworthy.

(16) "Salvage certificate of title" means a document issued under the authority of the director to indicate ownership of a salvage vehicle.

(17) (a) (I) "Salvage vehicle" means:

(A) A flood-damaged vehicle;

(B) A vehicle branded as a salvage vehicle by another state; or

(C) A vehicle that is damaged by collision, fire, flood, accident, trespass, or other occurrence, excluding hail damage or theft, to the extent that the vehicle is determined to be a total loss by the insurer or other person acting on behalf of the owner or that the cost of repairing the vehicle to a roadworthy condition and for legal operation on the highways exceeds the vehicle's retail fair market value immediately prior to the damage, as determined by the person who owns the vehicle at the time of the occurrence or by the insurer or other person acting on behalf of the owner.

(II) "Salvage vehicle" does not include an off-highway vehicle.

(b) In assessing whether a vehicle is a "salvage vehicle" under this section, the retail fair market value shall be determined by reference to sources generally accepted within the insurance industry including price guide books, dealer quotations, computerized valuation services, newspaper advertisements, and certified appraisals, taking into account the condition of the vehicle prior to the damage. When assessing the repairs, the assessor shall consider the actual retail cost of the needed parts and the reasonable and customary labor rates for needed labor.

(c) "Salvage vehicle" does not include a vehicle that qualifies as a collector's item, horseless carriage, or street rod vehicle under article 12 of this title at the time of damage.

(18) "Signature" means either a written signature or an electronic signature.

(18.5) "Snowmobile" means a self-propelled vehicle primarily designed or altered for travel on snow or ice off of the public highways and supported by skis, belts, or cleats. "Snowmobile" does not include machinery used for the grooming of snowmobile trails or ski slopes.

(19) "State" includes the territories and the federal districts of the United States.

(20) "Street rod vehicle" means a vehicle manufactured in 1948 or earlier with a body design that has been modified for safe road use, including, but not limited to, modifications of the drive train, suspension, and brake systems, modifications to the body through the use of materials such as steel or fiberglass, and modifications to any other safety or comfort features.

(21) "Transfer by inheritance" means the transfer of ownership after the death of an owner by means of a will, a written statement, a list as described in section 15-11-513, C.R.S., or upon lawful descent and distribution upon the death intestate of the owner of the vehicle.

(22) "Used vehicle" means a motor vehicle that has been sold, bargained, exchanged, or given away, or has had the title transferred from the person who first took title from the manufacturer or importer, dealer, or agent of the manufacturer or importer, or has been so used as to have become what is commonly known as a secondhand motor vehicle. A motor vehicle that has been used by a dealer for the purpose of demonstration to prospective customers shall be considered a "used vehicle" if such demonstration use has been for more than one thousand five hundred miles.

(23) "Vehicle" means any motor vehicle as defined in subsection (10) of this section.



§ 42-6-103. Application

(1) Except as provided in subsection (2) of this section, this part 1 applies to motor vehicles and off-highway vehicles.

(2) This part 1 does not apply to an off-highway vehicle that:

(a) Was first sold or transferred before July 1, 2014, until the off-highway vehicle is sold or transferred to a powersports vehicle dealer after July 1, 2014; or

(b) Is used exclusively for agricultural purposes on private land.



§ 42-6-104. Administration - rules

The director is charged with the duty of administering this part 1. For that purpose the director is vested with the power to make such reasonable rules and require the use of such forms and procedures as are reasonably necessary for the efficient administration of this part 1.



§ 42-6-106. Certificates of registration - plates

(1) No certificate of registration or license plates shall be issued for a motor vehicle by the director or an authorized agent except in the following cases:

(a) The applicant exhibits to the director or the authorized agent, or the director or the authorized agent has on file, an official Colorado certificate of title for such vehicle in which it appears that the applicant is the owner of the vehicle sought to be registered and licensed.

(b) The applicant submits satisfactory evidence to the director or the authorized agent that an official Colorado certificate of title to such motor vehicle has been issued or is on file or from which it otherwise appears that the applicant is the owner of the vehicle sought to be registered and licensed. Any evidence submitted to the director or the authorized agent may be maintained in a paper or electronic version.

(c) The applicant applies for an official certificate of title for such motor vehicle pursuant to section 42-6-116.

(d) A member of the armed forces of the United States has purchased a vehicle in a foreign country and registered such vehicle in accordance with the directives of the department of defense of the United States government and is unable to supply proof of ownership in the form customarily required by this state and evidence of ownership is supplied by submitting an executed document prescribed by the secretary of defense concerning the vehicle and authenticated by an officer of the armed forces who has authority to administer oaths under 10 U.S.C. sec. 936.

(e) (I) The vehicle is a commercial vehicle that is registered as part of a fleet based in Colorado and is leased from the owner of such vehicle;

(II) The owner of the commercial vehicle is not a resident of Colorado; and

(III) The applicant applies for apportioned registration pursuant to article 3 of this title and provides the following to the director or authorized agent:

(A) A copy of a current registration or a copy of a current title for such vehicle from a foreign jurisdiction; and

(B) A copy of a lease agreement between the owner and the applicant.



§ 42-6-107. Certificates of title - contents - rules

(1) (a) (I) The department or authorized agent shall mail or deliver certificates of title to motor or off-highway vehicles issued under this part 1 to the applicant, except as provided in section 42-6-124, and the director shall retain and appropriately index and file information appearing and concerning the issuance of the certificates of title. The certificates may be electronic records in compliance with rules adopted by the director.

(II) In addition to other information that the director may by rule require, the certificates of title must contain the make and model of the motor or off-highway vehicle described in the record, if the information is available, together with the motor and any other serial number of the vehicle, and a description of any other marks or symbols placed upon the vehicle by the vehicle manufacturer for identification purposes.

(III) If a vehicle shows a brand in its title history, or if the vehicle is subject to a brand, the department shall place the appropriate brand on the certificate of title. If the vehicle has multiple brands, the department shall place the most recent brand on the certificate of title and the notice "other brands exist". If the brand is from a certificate of title issued in another jurisdiction, the brand must be carried forward to the Colorado certificate of title along with the name of the jurisdiction originating the brand.

(IV) The year listed on the certificate of title of a kit vehicle is the year of manufacture of the kit from which the vehicle was assembled, as indicated in the manufacturer's statement of origin.

(b) (I) Except as otherwise provided in subsection (1)(b)

(II) of this section, the department may require those vehicle-related entities specified by regulation to verify information concerning a vehicle through the physical inspection of the vehicle. The information required to be verified by a physical inspection must include the vehicle identification number or numbers, the make of vehicle, the vehicle model, the type of vehicle, the year of manufacture of the vehicle, the type of fuel used by the vehicle, the odometer reading of the vehicle, and other information as may be required by the department. For the purposes of this subsection (1)(b), "vehicle-related entity" means an authorized agent or designated employee of the agent, a Colorado law enforcement officer, a licensed Colorado dealer, a licensed inspection and readjustment station, or a licensed diesel inspection station.(II) The department shall not require a physical inspection as a condition for issuance of a certificate of title for a vehicle if:

(A) The applicant for a certificate of title for the vehicle presents either a copy of a manufacturer's certificate of origin or a purchase receipt from the dealer or the out-of-state seller from whom the applicant purchased the vehicle and either document indicates that the applicant purchased the vehicle as new; or

(B) At the time of application, the vehicle is currently titled in another county of the state.

(2) The department or authorized agent shall include in the electronic record of the certificate or the paper version of the certificate a description of every lien on the motor or off-highway vehicle that appears in the application for the certificate of title or is unreleased upon a prior certificate of title for the vehicle, including the date of the lien, the original amount secured by the vehicle, the named lienee, and the county in which the lien appears of record if it is of public record. The department or authorized agent shall number certificates and electronic records consecutively by counties, beginning with number one. The certificate of title filed with the authorized agent is prima facie evidence of the contents of the record and that the person in whose name the certificate is registered is the lawful owner of the vehicle. Except as provided in section 42-6-118, the certificate remains effective after filing until the vehicle described in the record is sold or ownership is otherwise transferred.



§ 42-6-109. Sale or transfer of vehicle

(1) Except as provided in section 42-6-113, a person shall not sell or otherwise transfer a motor or off-highway vehicle to a purchaser or transferee without delivering to the purchaser or transferee a certificate of title to the vehicle duly transferred in the manner prescribed in section 42-6-110. Except as provided in subsection (2) of this section, the certificate of title may be in an electronic format. Except as provided in section 42-6-115, a purchaser or transferee does not acquire any right, title, or interest in and to a motor or off-highway vehicle purchased by the purchaser or transferee unless and until he or she obtains from the transferor the certificate of title duly transferred in accordance with this part 1. A lienholder may request either a paper or electronic version of a certificate of title.

(2) Except as provided in section 42-6-115, a paper copy of a certificate of title is necessary for a transaction in which:

(a) Either party to the transaction is located outside Colorado; or

(b) The purchaser pays for a motor or off-highway vehicle entirely with cash.



§ 42-6-110. Certificate of title - transfer - department of records

(1) Upon the sale or transfer of a motor or off-highway vehicle for which a certificate of title has been issued or filed, the person in whose name the certificate of title is registered, if the person is not a dealer, shall execute a formal transfer of the vehicle described in the certificate. The person in whose name the certificate of title is registered or the person's agent or attorney shall affirm the sale or transfer, accompanied by a written declaration that the statement is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S. The purchaser or transferee, within sixty days thereafter, shall present the certificate, together with an application for a new certificate of title, to the director or one of the authorized agents, accompanied by the fee required in section 42-6-137 to be paid for the filing of a new certificate of title; except that, if no title can be found and the motor vehicle is not roadworthy, the purchaser or transferee may wait until twenty-four months after the motor vehicle was purchased to apply for a certificate of title.

(1.5) (a) If an insurer, as defined in section 10-1-102 (13), C.R.S., or a salvage pool authorized by an insurer is unable to obtain the properly endorsed certificate of ownership or other evidence of ownership acceptable to the department within thirty days following oral or written acceptance by the owner of an offer of settlement of a total loss, that insurer or salvage pool may request, on a form provided by the department and signed under penalty of perjury, the department to issue a salvage or nonrepairable title for the vehicle. The request must include information declaring that the insurer or salvage pool has made at least two written attempts to obtain the certificate of ownership or other acceptable evidence of title and must include the fee for a duplicate title. The form requesting a salvage or nonrepairable title is the only evidence required to obtain a salvage or nonrepairable title.

(b) Upon receiving the fee for a duplicate title and the certificate of ownership, other evidence of title, or a properly executed request described in paragraph (a) of this subsection (1.5), the department shall issue the salvage or nonrepairable title for the vehicle.

(1.7) (a) The department shall allow an insurer, as defined in section 10-1- 102 and that is regulated under title 10, or a salvage pool that is licensed as a used motor vehicle dealer to use the electronic systems created in section 42-4-2103 (3)(c)(III) to access owner and lienholder information of a motor vehicle in the department's records if the motor vehicle is:

(I) The subject of an insurance claim being processed by the insurer; or

(II) Possessed by a salvage pool.

(b) The department shall ensure that the information available to the insurer or the salvage pool is correct and is limited to the information needed to verify and contact the owner and lienholder of the motor vehicle.

(c) The department may charge the insurer or the salvage pool a fee in an amount not to exceed the lesser of five dollars or the direct and indirect costs of implementing this subsection (1.7). The department shall deposit the fee in the special purpose account created in section 42-1-211.

(2) A person who violates subsection (1) of this section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than ten dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than ten days nor more than six months, or by both such fine and imprisonment.



§ 42-6-110.5. Certificates of title - arrangements for transfer of title upon death - beneficiary designation forms - definitions

(1) (a) On and after August 10, 2016, the division shall make available a beneficiary designation form that allows the owner or joint owners of a vehicle to arrange for the transfer of the vehicle's title to a named beneficiary upon the death of the owner or upon the death of all joint owners of the vehicle. At a minimum, the form must include fields for the following information:

(I) The manufacturer, model, year, and vehicle identification number of the vehicle;

(II) The name of the owner or every joint owner of the vehicle;

(III) The words "transfer on death to", or the abbreviation "TOD", followed by the name of the beneficiary;

(IV) The signature of the owner of the vehicle or of each joint owner of the vehicle; and

(V) The signature and seal of a registered notary.

(b) The division shall make beneficiary designation forms available:

(I) In each office of the division that is open to the public for conducting business relating to motor vehicles and drivers' licenses; and

(II) On the division's public website.

(2) (a) Upon the death of the owner, or of the last surviving joint owner, of a vehicle for which a beneficiary designation form has been properly executed and notarized, as described in subsection (1)(a) of this section, the beneficiary shall present the form to the division and request a new title of ownership of the vehicle in the beneficiary's name. The form must be accompanied by:

(I) Proof of the death of the vehicle's owner or proof of the death of the last surviving joint owner of the vehicle; and

(II) The fee for an application for a certificate of title, as described in section 42-6-137 (1).

(b) Upon the presentation of a properly executed and notarized beneficiary designation form and accompanying documents, as described in subsection (2)(a) of this section, the division, subject to any security interest, shall issue a new certificate of title to the beneficiary. For the purposes of this subsection (2)(b), the division may rely on a death certificate, record, or report that constitutes prima facie evidence of death.

(2.4) The personal representative, as defined in section 15-10- 201 (39), of the estate of a deceased vehicle owner is not liable for obtaining a new certificate of title or for transferring title to the vehicle if the personal representative does not have actual knowledge of the existence of a valid, unrevoked beneficiary designation form.

(2.6) A successor, as defined in section 15-10- 201 (51), of a decedent, or a person acting on behalf of a successor, is not liable for obtaining a new certificate of title or transferring title to the vehicle by an affidavit executed in accordance with section 15-12-1201 if the person does not have actual knowledge of the existence of a valid, unrevoked beneficiary designation form.

(3) During the lifetime of the owner of a vehicle for which a beneficiary designation form has been properly executed and notarized, or before the death of the last surviving joint owner of such a vehicle:

(a) The signature or consent of the beneficiary is not required for any transaction relating to the vehicle; and

(b) The owner or surviving joint owners of the vehicle may revoke the beneficiary designation form or change the beneficiary of the beneficiary designation form at any time by:

(I) Selling the vehicle with proper assignment and delivery of the certificate of title to another person; or

(II) Properly executing a subsequent beneficiary designation form that designates a new beneficiary.

(4) Upon the death of the owner or upon the death of the last surviving joint owner of a vehicle for which a beneficiary designation form has been properly executed and notarized, the interest of the beneficiary in the vehicle is subject to any contract of sale, assignment, or ownership or security interest to which the owner or joint owners of the vehicle were subject during their lifetime.

(5) Except as provided in paragraph (b) of subsection (3) of this section, the designation of a beneficiary in a beneficiary designation form may not be changed or revoked by will or by any other instrument or by a change in circumstances.

(6) The transfer on death of a vehicle pursuant to this section is a nonprobate transfer pursuant to the "Colorado Probate Code", articles 10 to 17 of title 15.

(7) As used in this section, unless the context otherwise requires:

(a) "Beneficiary" means one or more specifically named persons or entities designated to receive title to a vehicle upon the death of the preceding owner or joint owners.

(b) "Beneficiary designation form" means a form that indicates the intention of a present owner or joint owners of a vehicle to transfer ownership of the vehicle to a named beneficiary upon the death of the owner or last surviving joint owner of the vehicle.

(c) "Division" means the division of motor vehicles in the department of revenue.

(d) "Joint owner" means an individual who owns a vehicle with one or more other individuals as joint tenants with rights of survivorship. "Joint owner" does not include an individual who owns a vehicle with one or more other individuals as tenants in common.

(e) "Owner" means an individual who owns a vehicle.

(f) "Vehicle" includes any motor vehicle, motorcycle, motor home, trailer, or other item for which a certificate of title is issued by the division.



§ 42-6-111. Sale to dealers - certificate need not issue

(1) Upon the sale or transfer to a dealer of a motor or off-highway vehicle for which a Colorado certificate of title has been issued, the dealer shall transfer and file the certificate of title to the motor or off-highway vehicle; except that, so long as the vehicle remains in the dealer's possession and at the dealer's place of business for sale and for no other purpose, the dealer need not procure or file a new certificate of title as is otherwise required in this part 1.

(2) If a motor or off-highway vehicle dealer wishes to obtain a new certificate of title, the dealer may present the old certificate of title to the director with the fee imposed by section 42-6-137 (6), whereupon the director shall issue a new certificate of title to the dealer within one working day after application. This subsection (2) does not apply to a motor or off-highway vehicle subject to a lien.

(3) (a) A wholesale motor vehicle auction dealer who does not buy, sell, or own the motor vehicles transferred at auction shall disclose the identity of the wholesale motor vehicle auction dealer, the date of the auction, and the license number of the auction on a form and in a manner prescribed by the executive director. A wholesale motor vehicle auction dealer does not become an owner by reason of such disclosure nor as a result solely of the guarantee of title, guarantee of payment, or reservation of a security interest.

(b) A wholesale motor vehicle auction dealer may buy or sell motor vehicles at wholesale in such dealer's own name and, in such instances, shall comply with the provisions of this part 1 applicable to dealers, including licensing.



§ 42-6-112. Initial registration of a vehicle - dealer responsibility to timely forward certificate of title to purchaser or holder of a chattel mortgage

A dealer of motor or off-highway vehicles shall, within thirty days after the sale, deliver or facilitate the delivery of the certificate of title to a purchaser or the holder of a chattel mortgage on the motor or off-highway vehicle subject to section 42-6-109.



§ 42-6-113. New vehicles - bill of sale - certificate of title - rules

(1) Upon the sale or transfer by a dealer of a new motor or off-highway vehicle, the dealer shall, upon delivery, make, execute, and deliver to the purchaser or transferee a sufficient bill of sale and the manufacturer's certificate of origin.

(2) The bill of sale must:

(a) Be affirmed by a statement signed by the dealer, containing or accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S.;

(b) Be in such form as the director may require; and

(c) Contain, in addition to other information that the director may by rule require, the make and model of the motor or off-highway vehicle, the identification number placed upon the vehicle by the manufacturer for identification purposes, the manufacturer's suggested retail price, and the date of the sale or transfer, together with a description of any mortgage or lien on the vehicle that secures any part of the purchase price.

(3) Upon presentation of the bill of sale and the manufacturer's certificate of origin, the director or an authorized agent shall file a new certificate of title for the vehicle described in the bill of sale. A dealer shall transfer a new motor or off-highway vehicle used by a dealer for demonstration in accordance with this section.



§ 42-6-114. Transfers by bequest, descent, or law

Upon the transfer of ownership of a motor or off-highway vehicle by inheritance or by operation of law, as in proceedings in bankruptcy, insolvency, replevin, attachment, execution, or other judicial sale, or if the vehicle is sold to satisfy storage or repair charges or repossessed to satisfy a secured debt, the director or the authorized agent may issue, upon the surrender of any available certificate of title and presentation of such proof of ownership as the director may reasonably require or a court order, a new certificate of title on behalf of the new owner and dispose of the certificate as in other cases.



§ 42-6-115. Furnishing bond for certificates

(1) (a) If the applicant for a certificate of title to a motor or off-highway vehicle is unable to provide the director or the authorized agent with a certificate of title duly transferred to the applicant or other evidence of ownership satisfactory to the director as specified in rules established under section 42-6- 104, the director or the authorized agent may file a certificate of title for the vehicle if the applicant furnishes the director or the authorized agent with a statement, in a form specified by the director, that contains:

(I) A recital of the facts and circumstances by which the applicant acquired the ownership and possession of the vehicle;

(II) The source of the title to the vehicle; and

(III) Other information as the director may require to determine:

(A) Whether any liens are attached to the motor vehicle;

(B) The date of the liens;

(C) The amount secured by the vehicle;

(D) Where the liens are of public record; and

(E) The right of the applicant to have a certificate of title filed on behalf of the applicant.

(b) The statement specified in paragraph (a) of this subsection (1) must contain or be accompanied by a written declaration that it is made under penalty of perjury in the second degree, as defined in section 18-8-503, C.R.S., and must accompany the application for the certificate as required in section 42-6-116.

(c) The director or the authorized agent may maintain any evidence submitted to the director or the authorized agent in a paper or electronic version.

(d) Upon receipt of an application by the owner of a motor or off-highway vehicle that is subject to a lien or mortgage, the authorized agent shall not issue a certificate of title unless the owner includes a signed original or signed duplicate of the mortgage or copy thereof, certified by the holder of the mortgage or the holder's agent to be a true copy of the signed original mortgage. Upon receiving the mortgage, the authorized agent shall comply with sections 42-6-121 (2), 42-6-122, and 42-6-123 concerning the lien or mortgage.

(2) If the director or the authorized agent finds that the applicant is the same person to whom a certificate of title for the vehicle has previously been issued or filed and to whom a license was issued for the year during which the application for the certificate of title is made and that a certificate of title should be filed on behalf of the applicant, the director or authorized agent may file the certificate.

(3) (a) Except as provided by paragraph (b) of this subsection (3) or section 42-12- 402, the department or an authorized agent shall not file a certificate of title under this section until the applicant furnishes evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or a good and sufficient bond with a corporate surety, to the state, in an amount fixed by the director, not less than twice the reasonable value of the vehicle determined as of the time of application. The applicant and the applicant's surety shall hold harmless any person who suffers loss or damage by reason of the filing of a certificate under this section.

(b) (I) If a vehicle is twenty-five years old or older, the applicant has had a certified vehicle identification number inspection performed on the vehicle, and the applicant presents a notarized bill of sale within twenty-four months after the sale with the title application, the applicant need not furnish surety under this subsection (3). To be excepted from the surety requirement, an applicant must submit an affidavit to the department that is sworn to under penalty of perjury and that states that the required documents submitted are true and correct.

(II) An applicant need not furnish surety under this subsection (3) for an off-highway vehicle if the applicant submits an affidavit under penalty of perjury attesting to ownership of the vehicle and if the vehicle:

(A) Was moved to Colorado from a state not issuing certificates of title for off-highway vehicles;

(B) Is used and held as inventory by a powersports dealer;

(C) Was owned by an agency of the United States or another state or a political subdivision thereof;

(D) Was owned by an agricultural producer and used strictly for agricultural purposes;

(E) Was owned exclusively for the purpose of being operated in an organized competitive or noncompetitive event on publicly or privately owned or leased land; except that this exemption does not apply unless the agency exercising jurisdiction over the land specifically authorizes the organized competitive or noncompetitive event; or

(F) Was used by a dealer, manufacturer, or authorized designee for an off-highway vehicle operator education or safety program.

(4) If any person suffers loss or damage by reason of the filing of the certificate of title as provided in this section, the person has a right of action against the applicant and the surety on the applicant's bond against either of whom the person damaged may proceed independently of the other.



§ 42-6-116. Applications for filing of certificates of title - rules

(1) If a person who desires or who is entitled to a filing of a certificate of title to a motor or off-highway vehicle is required to apply to the director or the authorized agent, the applicant shall apply upon a form provided by the director in which appears a description of the motor or off-highway vehicle including the make and model, the manufacturer's number, and a description of any other distinguishing mark, number, or symbol placed on the vehicle by the vehicle manufacturer for identification purposes, as may be required by the director by rule adopted in accordance with article 4 of title 24, C.R.S. The application must show the name and correct address of the owner determined pursuant to section 42-6-139, a class A, class B, class C, class D, or class F vehicle owner's personal identification number as provided on a state-issued driver's license or assigned by the department, and the applicant's source of title and must include a description of all known mortgages and liens upon the motor or off-highway vehicle, the holder of the lien, the amount originally secured, and the name of the county and state if the owner holds a certificate of title or the state if the owner does not hold a certificate of title where the mortgage, lien, or financing statement is recorded or filed. The application must be verified by a statement signed by the applicant and must contain or be accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S.

(2) Upon receipt of an application by the owner of a motor or off-highway vehicle that is subject to a lien or mortgage, the authorized agent shall not issue a certificate of title unless the owner includes a signed original or signed duplicate of the mortgage or copy thereof, certified by the holder of the mortgage or the holder's agent to be a true copy of the signed original mortgage. Upon receiving the mortgage, the authorized agent shall comply with sections 42-6-121 (2), 42-6-122, and 42-6-123 concerning the lien or mortgage.



§ 42-6-117. Filing of certificate

(1) The director or the authorized agent shall use reasonable diligence to ascertain whether the facts stated in an application and other documents submitted to the director or the authorized agent are true. In appropriate cases, the director or authorized agent may require the applicant to furnish additional information regarding ownership of the vehicle and the right to file on behalf of the applicant a certificate of title for the vehicle. The director or the authorized agent may refuse to file a certificate of title to such vehicle if the director or the authorized agent determines that the applicant is not entitled to such certificate.

(2) No certificate of title may be filed for a vehicle required to have its vehicle identification number inspected pursuant to section 42-5-202 unless a vehicle identification number inspection form has been transmitted to the director or the authorized agent showing the number recorded from the vehicle or the number assigned to the vehicle under section 42-12-202.

(3) At the request of the title owner, lienholder, or mortgagee, a paper copy of a filed certificate of title may be issued by the director or the authorized agent.



§ 42-6-118. Amended certificate

If the owner of a motor or off-highway vehicle for which a Colorado certificate of title has been issued or filed replaces any part of the motor or off-highway vehicle on which appears the identification number or symbol described in the certificate of title and the identification number or symbol no longer appears on the motor or off-highway vehicle, or incorporates the part containing the identification number or symbol into another motor or off-highway vehicle, the owner shall immediately apply to the director or an authorized agent for an assigned identification number and an amended filing of a certificate of title to the vehicle.



§ 42-6-119. Certificates for vehicles registered in other states

(1) When a resident of the state acquires the ownership of a motor or off-highway vehicle for which a certificate of title has been issued by a state other than Colorado, the person acquiring the vehicle shall apply to the director or an authorized agent for the filing of a certificate of title as in other cases.

(2) If a dealer acquires the ownership of a motor or off-highway vehicle by lawful means and the vehicle is titled under the laws of a state other than Colorado, the dealer need not file a Colorado certificate of title for the vehicle so long as the vehicle remains in the dealer's possession and at the dealer's place of business solely for the purpose of sale.

(3) Upon the sale by a dealer of a motor or off-highway vehicle, the certificate of title to which was issued in a state other than Colorado, the dealer shall, within thirty days after the sale, deliver or facilitate the delivery to the purchaser the certificate of title, duly and properly endorsed or assigned to the purchaser, with a statement by the dealer containing or accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S., and setting forth the following:

(a) That the dealer, by the execution of the affidavit, warrants to the purchaser and all persons who claim through the named purchaser that, at the time of the sale, transfer, and delivery by the dealer, the vehicle described was free and clear of all liens and mortgages except as might appear in the certificate of title;

(b) That the vehicle is not a stolen vehicle; and

(c) That the dealer had good, sure, and adequate title to, and full authority to sell and transfer, the vehicle.

(4) (a) Except as otherwise provided in subsection (4)(b) of this section, if the purchaser of the vehicle completes and includes the vehicle identification number inspection form as part of the application for filing of a Colorado certificate of title to the vehicle and accompanies the application with the affidavit required by subsection (3) of this section and the duly endorsed or assigned certificate of title from a state other than Colorado, a Colorado certificate of title may be filed in the same manner as upon the sale or transfer of a motor or off-highway vehicle for which a Colorado certificate of title has been issued or filed. Upon the filing by the director or the authorized agent of the certificate of title, the director or the authorized agent may dispose of the certificate of title and shall record the certificate of title as provided in section 42-6-124.

(b) If an applicant for the filing of a Colorado certificate of title for a vehicle for which another state has issued a certificate of title presents either a copy of a manufacturer's certificate of origin or a purchase receipt from the dealer or the out-of-state seller from whom the applicant purchased the vehicle and either document indicates that the applicant purchased the vehicle as new, the applicant need not include a vehicle identification number inspection form as part of the application.



§ 42-6-120. Security interests upon vehicles

(1) Except as provided in this section and sections 42-6-130 and 42-6-148, the provisions of the "Uniform Commercial Code", title 4, C.R.S., relating to the filing, recording, releasing, renewal, priority, and extension of chattel mortgages, as defined in section 42-6- 102 (9), do not apply to motor or off-highway vehicles. A mortgage or refinancing of a mortgage intended by the parties to the mortgage or refinancing to encumber or create a lien on a motor vehicle, or to be perfected as a valid lien against the rights of third persons, purchasers for value without notice, mortgagees, or creditors of the owner, must be filed for public record. The department or authorized agent shall note the fact of filing on the owner's certificate of title or bill of sale substantially in the manner provided in section 42-6-121.

(2) This section and section 42-6-121 do not apply to a mortgage or security interest upon a vehicle or motor vehicle held for sale or lease that constitutes inventory as defined in section 4-9-102, C.R.S. The perfection of mortgages or security interests, and the rights of the parties, are governed by article 9 of title 4, C.R.S.

(3) Notwithstanding any provision of law to the contrary, in the case of motor vehicles, off-highway vehicles, or trailers, a lease transaction does not create a sale or security interest solely because it permits or requires the rental price to be adjusted either upward or downward under the agreement by reference to the amount realized upon sale or other disposition of the motor vehicle, off-highway vehicle, or trailer.

(4) The rights of a buyer, lessee, or lien creditor that arise after a mortgage attaches to a motor or off-highway vehicle and before perfection under this article are determined by section 4-9-317, C.R.S.



§ 42-6-121. Filing of mortgage - rules

(1) The holder of a chattel mortgage on a motor or off-highway vehicle desiring to secure the rights provided for in this part 1 and to have the existence of the mortgage and the fact of the filing of the mortgage for public record noted in the filing of the certificate of title to the encumbered vehicle must present the signed original or signed duplicate of the mortgage or copy of the mortgage, certified by the holder of the mortgage or the holder's agent to be a true copy of the signed original mortgage, and the certificate of title or application for certificate of title to the vehicle encumbered to the authorized agent of the director in the county or city and county in which the mortgagor of the vehicle resides or where the vehicle is located. The holder may file either with paper documents or electronically. The mortgage or refinancing of a loan secured by a mortgage must state the name and address of the debtor; the name and address of the mortgagee or name of the mortgagee's assignee; the make, vehicle identification number, and year of manufacture of the mortgaged vehicle; and the date and amount of the loan secured by the mortgage. An owner of a motor or off-highway vehicle applying for a certificate of title under section 42-6-115, 42-6-116, or 42-6-119 is deemed to have filed under this section on behalf of the mortgage or lienholder.

(2) (a) Upon the receipt of the electronic, original, or duplicate mortgage or certified copy of the mortgage and certificate of title or application for certificate of title, the authorized agent, if satisfied that the vehicle described in the mortgage is the same as that described in the certificate of title or filed title, shall file within the director's authorized agent's motor and off-highway vehicle database:

(I) Notice of the mortgage or lien, in which appears the day on which the mortgage was received for filing;

(II) The name and address of the mortgagee named and the name and address of the holder of the mortgage, if the holder is not the named mortgagee;

(III) The amount secured by the vehicle;

(IV) The date of the mortgage;

(V) The day and year on which the mortgage was filed for public record; and

(VI) Any other information regarding the filing of the mortgage in the office of the director's authorized agent as may be required by the director by rule.

(b) The director's authorized agent shall electronically transmit, when the director's authorized agent uses an electronic filing system, the certificate of title, application for certificate of title, and mortgage information to the database of the director for maintenance of a central registry of motor and off-highway vehicle title information pursuant to section 42-6-147.

(3) A mortgage is deemed to be a signed original or a signed duplicate if the signature appearing on a certificate of title or application for certificate of title was affixed personally by the mortgagor or the mortgagor's attorney-in-fact, in ink, in carbon, or by any other means.

(4) For purposes of liens created pursuant to section 14-10-122 (1.5), C.R.S., the lien shall contain the information set forth in this section as well as any additional information required in section 14-10-122 (1.5)(f), C.R.S.

(5) The lien or mortgage shall be perfected pursuant to section 42-6-120 on the date all documents required by subsection (1) of this section, including, without limitation, the signed original or signed duplicate of the mortgage or a copy containing the information required by subsection (1) of this section, are received by the authorized agent and payment is tendered on the fee imposed by section 42-6-137 (2).



§ 42-6-122. Disposition of mortgages by agent - rules

(1) The authorized agent, upon receipt of the mortgage, shall file the mortgage in the agent's office, appropriately indexed and cross-indexed:

(a) Under one or more of the following headings in accordance with the rules adopted by the director:

(I) Make or vehicle identification number of motor or off-highway vehicles mortgaged;

(II) Names of owners of mortgaged motor or off-highway vehicles as they appear on the certificates of title thereto;

(III) The numbers of the certificates of title for motor or off-highway vehicles mortgaged;

(IV) The numbers or other identification marks assigned to registration certificates issued upon the registration of mortgaged vehicles;

(b) Under the name of the mortgagee, the holder of the mortgage, or the owner of the vehicle; or

(c) Under such other system as the director may devise and determine to be necessary for the efficient administration of this part 1.

(2) All records of mortgages affecting motor or off-highway vehicles are public and may be inspected and copied, as is provided by law respecting public records affecting real property. A duly certified copy of the department's electronic record of the mortgage or lien is admissible in any civil, criminal, or administrative proceeding in this state as evidence of the existence of the mortgage or lien.



§ 42-6-123. Disposition after mortgaging

After a mortgage on a motor or off-highway vehicle has been filed in the authorized agent's office, the authorized agent shall mail, deliver, or electronically transfer to the director the certificate of title or other evidence of ownership satisfactory to the director as specified in rules adopted under section 42-6- 104 that the authorized agent has filed in the record. The director shall maintain completed electronic records transferred by the authorized agent. The director shall issue a new certificate of title containing, in addition to the other matters required to be set forth in certificates of title, a description of the mortgage and all information respecting the mortgage and the filing of the mortgage that appear in the certificate of the authorized agent, and the director or the director's authorized agent shall then dispose of the new certificate of title containing the notation as provided in section 42-6-124. When a motor or off-highway vehicle is subject to an electronic mortgage or lien, the certificate of title for the motor or off-highway vehicle is considered to be physically held by the mortgagee or lienholder for all legal purposes, including compliance with state or federal odometer disclosure requirements.



§ 42-6-124. Disposition of certificates of title

(1) The director shall dispose of a certificate of title issued by the director or the authorized agent in the following manner:

(a) If the certificate of title that is filed by the authorized agent is maintained in an electronic format within the director's and the authorized agent's motor and off-highway vehicle databases as required by the standards established pursuant to article 71.3 of title 24, C.R.S., the certificate of title shall be disposed of in accordance with paragraphs (b) and (c) of this subsection (1).

(b) If it appears, from the records in the director's or the authorized agent's office and from an examination of the certificate of title, that the motor or off-highway vehicle described in the certificate of title is not subject to a mortgage filed after August 1, 1949, or if the vehicle is encumbered by a mortgage filed in any county of a state other than Colorado, the director or authorized agent shall deliver the certificate of title to the person who appears to be the owner of the vehicle or mail the certificate to the owner of the vehicle at his or her address as it appears in the application, the certificate of title, or other records in the director's or the authorized agent's office.

(c) If it appears, from the records in the office of the director or the authorized agent and from the certificate of title, that the motor or off-highway vehicle described in the certificate of title is subject to one or more mortgages filed after August 1, 1949, the director or the authorized agent shall electronically maintain or deliver the certificate of title issued by the director to the mortgagee named in the certificate of title or the holder of the certificate of title whose mortgage was first filed in the office of an authorized agent.



§ 42-6-125. Release of mortgages - rules

(1) Upon the payment or discharge of the undertaking secured by a mortgage on a motor or off-highway vehicle that has been filed for record under section 42-6-121, the legal holder, on a form approved by the director, shall notify the director or authorized agent of the discharge of the obligation and release of the mortgage securing the obligation and set forth in the notice the facts concerning the right of the holder to release the mortgage as the director may require by rule. The lienholder shall include in the notice of satisfaction and release a signed affirmation, noted in the certificate of title on file with the director or the director's authorized agent, that contains or is accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S. Thereupon, the holder of the released mortgage shall dispose of the certificate of title as follows:

(a) If the motor or off-highway vehicle is encumbered by a mortgage filed under section 42-6-121 after the date on which the released mortgage was filed for record, the holder of the certificate of title shall deliver the certificate to the person shown to be the holder of the mortgage noted on the title filed earliest after the filing of the released mortgage, or to the person or agent of the person shown to be the assignee or other legal holder of the mortgage, or shall mail the certificate to the mortgagee or holder at the address appearing on the mortgage. If the certificate is returned unclaimed, the holder shall mail the certificate to the director.

(b) If it appears from an examination of the certificate of title that there are no other outstanding mortgages against the motor or off-highway vehicle upon the release of the mortgage as provided in this section, the holder of the mortgage shall deliver the certificate of title to the owner of the vehicle or shall mail the title to the owner at his or her address, and, if for any reason the certificate of title is not delivered to the owner or is returned unclaimed, the holder shall immediately mail the certificate to the director.

(c) The director's authorized agent shall note in the electronic record of the lien the satisfaction and release of the lien or mortgage and shall file a notice of the satisfaction and release in accordance with section 42-6-122.

(2) (a) (I) Except when a lienholder can show extenuating circumstances, within fifteen calendar days after a lien or mortgage on a motor or off-highway vehicle is paid and satisfied, a lienholder shall release the lien or mortgage as required by subsection (1) of this section.

(II) As used in this subsection (2), "extenuating circumstances" means a situation where access to the title is impaired, making good faith compliance with this subsection (2) impossible within the time frame required by this paragraph (a). "Extenuating circumstances" does not include intentional or negligent acts by a lienholder that result in delay beyond the time frame required in this subsection (2).

(b) Any person aggrieved by a violation of this subsection (2) may bring a civil action in a court of competent jurisdiction to bring about compliance with this subsection (2) and for any damages arising from the violation.

(3) Mortgage or lien satisfactions may be electronically transmitted to the department's authorized agent as authorized by rules of the director. When electronic transmission of mortgages or liens or mortgage or lien satisfactions is used, a certificate of title need not be issued until the last mortgage or lien is satisfied and a clear certificate of title is issued to the owner of the motor or off-highway vehicle under section 42-6-126.



§ 42-6-126. New certificate upon release of mortgage

(1) (a) Upon the satisfaction of the debt and release of a mortgage on a motor or off-highway vehicle filed for record as required by section 42-6-121:

(I) The owner of the vehicle encumbered by the mortgage, the purchaser from or transferee of the owner as appears on the certificate of title, or the holder of a mortgage that was junior to the mortgage released, upon the receipt of the certificate of title, as provided in section 42-6-125, shall deliver the title to the authorized agent, who shall transmit the title to the director; or

(II) The lienholder shall notify the authorized agent of the satisfaction of the debt and release of the mortgage, setting forth any facts concerning the right of the holder to release the mortgage as the director may require. The lienholder shall sign a satisfaction and release that is affirmed by a statement containing or accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S. Upon receiving a valid satisfaction and release, the director or authorized agent shall note the release of the lien and shall issue a certificate of title for the motor vehicle, omitting all reference to the mortgage.

(b) Upon the receipt by the director of a statement of mortgage release, the director shall:

(I) Note on the records in the director's office to show the release of the lien of the mortgage;

(II) Issue a new certificate of title to the motor or off-highway vehicle, omitting all reference to the released mortgage; and

(III) Dispose of the new certificate of title in the manner prescribed in other cases unless directed otherwise.

(2) For certificates of title that are maintained in an electronic format, any release of lien, mortgage, or encumbrance shall be filed prior to the issuance of a new certificate of title. In the event the holder of the lien, mortgage, or other encumbrance has filed bankruptcy or is no longer in business, the person seeking issuance of a new certificate of title reflecting the release of the lien, mortgage, or other encumbrance, which has been maintained electronically, shall either post a bond with the director in a reasonable amount determined by the director or shall wait until the period of the lien, mortgage, or other encumbrance expires.



§ 42-6-127. Duration of lien of mortgage - extensions - rules

(1) The lien of a mortgage or refinancing of a mortgage filed in the manner prescribed in section 42-6-121 or 42-6-129 shall remain valid and enforceable for a period of ten years after the filing of the certificate in the office of the director's authorized agent or until the discharge of the mortgage on the vehicle, if the discharge occurs sooner, except in the case of trailer coaches; truck tractors; multipurpose trailers, if known when filed; and motor homes, that are subject to the provisions of subsection (3) of this section. During the ten-year period or any extension of such period, the lien of the mortgage may be extended for successive three-year periods upon the holder of the mortgage presenting to the director's authorized agent of the county where the mortgage is filed or in the county where the owner resides a certification of extension of chattel mortgage, subscribed by the holder of the mortgage and acknowledged by the holder before an officer authorized to acknowledge deeds to real property, in which shall appear a description of the mortgage on the vehicle, to what extent it has been discharged or remains unperformed, and such other information respecting the mortgage as may be required by appropriate rule of the director to enable the director's authorized agent to properly record the extension.

(2) Upon receipt of a mortgage extension, the authorized agent shall make and complete the electronic record of the extension as the director by rule may require within the director's or the authorized agent's motor and off-highway vehicle database and shall note the fact of the extension of the mortgage on the certificate of title, which may be filed electronically. Thereafter, the authorized agent shall return the certificate to the person shown on the certificate to be entitled to the certificate. If any mortgage other than one on a trailer coach; truck tractor; multipurpose trailer, if known when filed; or motor home has been filed for record and noted on the certificate of title and has not been released or extended within ten years after the date when the mortgage was filed in the office of the authorized agent, the person shown by the records in the director's office to be the owner of the motor or off-highway vehicle described in the certificate of title, upon filing an application, may request that the authorized agent remove references to the mortgages shown on the records. The authorized agent shall remove all reference to mortgages shown in the authorized agent's records to have been of record in the office of the authorized agent for more than ten years without being released or extended.

(3) The duration of the lien of any mortgage on a trailer coach, as defined in section 42-1- 102 (106)(a), a truck tractor, as defined in section 42-1- 102 (109), a multipurpose trailer, as defined in section 42-1- 102 (60.3), or a motor home, as defined in section 42-1- 102 (57), shall be for the full term of the mortgage, but the lien of the mortgage may be extended beyond the original term of the mortgage for successive three-year periods by following the procedure prescribed in subsection (1) of this section during the term of the mortgage or any extension thereof.



§ 42-6-128. Validity of mortgage between parties

Nothing in this part 1 impairs the validity of a mortgage on a motor or off-highway vehicle between the parties as long as no purchaser for value, mortgagee, or creditor without actual notice of the existence of a mortgage has acquired an interest in the motor or off-highway vehicle described in the mortgage, notwithstanding that the parties to the mortgage have failed to comply with this part 1.



§ 42-6-129. Second or other junior mortgages

(1) On and after July 1, 1977, a person who takes a junior mortgage on a motor or off-highway vehicle for which a Colorado certificate of title has been issued or filed may file the mortgage for public record and have the existence of the mortgage noted or filed on the certificate of title with like effect as in other cases, as required by this section.

(2) The junior mortgagee or the holder of the mortgage shall file the mortgage as required by section 42-6-121 with the authorized agent of the county where the mortgagor of the motor or off-highway vehicle resides or where the vehicle is located with a written request to have the existence of the mortgage noted or filed on the certificate of title records of the authorized agent pertaining to the vehicle covered by the junior mortgage. Upon the filing of the mortgage, the authorized agent shall note in the record of the vehicle the day and hour when the mortgage was received by the agent, shall make and deliver a receipt for the mortgage to the person filing the mortgage, and shall file the mortgage as required under section 42-6-122. If there is more than one mortgage or lien on the motor or off-highway vehicle, the department's authorized agent may electronically transmit the mortgage or lien to the first mortgage or lienholder and notify the first mortgage or lienholder of any additional mortgages or liens.

(3) The director's authorized agent, by registered mail, return receipt requested, shall make a written demand on the holder of the certificate of title, addressed to such person at the person's address as the same may appear in said written request, that such certificate be delivered to the authorized agent for the purpose of having noted on the certificate such second or junior mortgage. Within fifteen days after the receipt of such demand, the person holding such certificate shall either mail or deliver the same to such director's authorized agent or, if the person no longer has possession of the certificate, shall so notify the agent and, if the person knows, shall likewise inform the agent where and from whom such certificate may be procured. Upon the receipt of such certificate, the director's authorized agent shall complete an application for a new title and record the number thereof on the mortgage, as in the case of a first mortgage, and shall, as in the case of a first mortgage, issue and file a new certificate of title on which record the existence of all mortgages on the motor vehicle, including such second or junior mortgage, have been noted.

(4) If a person lawfully in possession of a certificate of title to a motor or off-highway vehicle, upon whom demand is made for the delivery to the authorized agent, fails to deliver or mail the certificate of title to the authorized agent, the person is liable to the holder of the junior mortgage for all damage sustained by reason of the omission.



§ 42-6-130. Priority of secured interests

The liens or mortgages filed for record or noted on a certificate of title to a motor or off-highway vehicle, as provided in section 42-6-121, take priority in the same order that they were filed with the authorized agent; except that the priority of a purchase-money security interest, as defined in section 4-9-103, C.R.S., is determined in accordance with sections 4-9-317 (e) and 4-9-324 (a), C.R.S.



§ 42-6-131. Mechanic's, warehouse, and other liens

Nothing in this part 1 impairs the rights of lien claimants arising under a mechanic's lien or the lien of a warehouse or other person claimed for repairs on or storage of a motor or off-highway vehicle when a mechanic's lien or storage lien originated prior to a mortgage or lien on the motor or off-highway vehicle being filed for record and the vehicle has remained continuously in the possession of the person claiming the mechanic's lien or lien for storage.



§ 42-6-133. Foreign mortgages and liens

A mortgage or lien on a motor or off-highway vehicle filed for record in a state other than Colorado is not valid and enforceable against the rights of subsequent purchasers for value, creditors, lienholders, or mortgagees having no actual notice of the existence of the mortgage or lien. If the certificate of title for the vehicle bears any notation adequate to apprise a purchaser, creditor, lienholder, or mortgagee of the existence of a mortgage or lien at the time a third party acquires a right in the motor vehicle, the mortgage or lien and the rights of the holder of the mortgage or lien are enforceable in this state as though the mortgage were filed in Colorado and noted on the certificate of title or noted in the record of the authorized agent for the vehicle under section 42-6-121.



§ 42-6-134. Where application for certificates of title made

Except as otherwise provided in this part 1, a person shall apply for recording of a certificate of title upon the sale or transfer of a motor or off-highway vehicle with the authorized agent of the county where the vehicle will be registered and licensed for operation.



§ 42-6-135. Lost certificates of title

(1) If data is lost transmitting an application for a certificate of title and accompanying documentation, which may be transmitted by the authorized agent to the director and upon an appropriate application of the owner or other person entitled to such certificate of title, such certificate of title may be reissued or recorded bearing such notations respecting existing unreleased mortgages or liens on the vehicle as indicated by the director's or authorized agent's records. Such certificate of title shall be issued without charge.

(2) If the title owner, lienholder, or mortgagee of a certificate of title loses, misplaces, or accidentally destroys a certificate of title to a motor or off-highway vehicle that the person holds as described in the certificate of title, upon application, the director or the authorized agent may issue a duplicate copy of the recorded certificate of title as in other cases.

(3) (a) Upon the issuance of a copy of the recorded certificate of title as provided for in this section, the director or the authorized agent shall note on the copy every mortgage shown to be unreleased and the lien that is in effect as disclosed by the records of the director or authorized agent and shall dispose of such certificate as in other cases.

(b) Upon the payment or discharge of the debt secured by a mortgage on a motor vehicle that has been filed for record in the manner prescribed in section 42-6-121, the lienholder shall notify the authorized agent of the satisfaction and release of the mortgage, setting forth any facts concerning the right of the holder to release the mortgage as the director may require. The satisfaction and release shall be affirmed by a statement signed by the lienholder noted in the certificate of title and shall contain or be accompanied by a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S. Upon receiving a valid satisfaction and release, the director or authorized agent shall note the release of the lien and shall issue a certificate of title for the motor vehicle, omitting all reference to the mortgage.



§ 42-6-136. Surrender and cancellation of certificate - penalty for violation

(1) (a) The owner of a motor or off-highway vehicle for which a Colorado certificate of title has been issued, upon the destruction or dismantling of the vehicle or upon its being changed so that it is no longer a motor or off-highway vehicle, shall surrender the certificate of title to the vehicle to the director or the authorized agent or notify the director or the authorized agent on director-approved forms indicating the loss, destruction, or dismantling. Upon receiving the surrendered certificate of title or the notice of loss, destruction, or dismantling, the director or authorized agent shall classify the vehicle as junk.

(b) The department shall not issue a certificate of title to a vehicle classified as junk. The holder of a lien or mortgage secured by the vehicle's title for the purchase shall surrender the title to the department. The department shall cancel the title and remove the vehicle identification number from the motor vehicle database.

(c) Upon the owner's procuring the consent of the holders of unreleased mortgages or liens noted on or recorded as part of the certificate of title, the director or authorized agent shall cancel the certificate.

(d) A person who violates this section commits a class 1 petty offense and shall be punished as provided in section 18-1.3-503, C.R.S.

(2) (a) When a motor vehicle owner determines that a motor vehicle for which a Colorado certificate of title has been issued is nonrepairable, the owner of the vehicle shall apply for a nonrepairable title. To be issued a nonrepairable title, an applicant must provide the director with evidence of ownership that satisfies the director of the applicant's right to have a nonrepairable title filed in the applicant's favor. If a motor vehicle is nonrepairable, the director or authorized agent shall issue the vehicle a nonrepairable title.

(b) Upon the owner's procuring the consent of the holder of an unreleased mortgage or lien noted on the certificate of title, the director or authorized agent shall cancel the vehicle's registration.

(3) (Deleted by amendment, L. 2014.)



§ 42-6-136.5. Salvage title

(1) Upon the sale or transfer of a motor vehicle for which a current Colorado certificate of title has been issued or filed and that has become a salvage vehicle, the purchaser or transferee shall apply for a salvage certificate of title. The owner of the vehicle may apply for a salvage certificate of title before the sale or transfer of the vehicle. To be issued a salvage title, an owner applying for a salvage certificate of title must provide the director with evidence of ownership that satisfies the director of the applicant's right to have a salvage certificate of title filed in the applicant's favor.

(2) (a) An owner of a salvage motor vehicle that has been made roadworthy who applies for a certificate of title as provided in section 42-6-116 shall include the information regarding the vehicle as the director may require by rule. To be issued a salvage title, the owner must provide to the director evidence of ownership that satisfies the director that the applicant is entitled to file a certificate of title. The director shall place a designation in a conspicuous place in the record when a salvage vehicle has been made roadworthy. The director shall include the words "REBUILT FROM SALVAGE" and shall make the designation a permanent part of the certificate of title for the vehicle, so that the phrase appears on all subsequent certificates of title for the vehicle.

(b) (I) An owner of a salvage motor vehicle that has been made roadworthy who applies for a certificate of title in accordance with section 42-6-116 shall include a certified VIN inspection in accordance with section 42-5-202 by a certified VIN inspector.

(II) To pass the VIN inspection required by this paragraph (b), the applicant must stamp a motor vehicle with a salvage brand using the words "REBUILT FROM SALVAGE" with each letter being not less than one-fourth inch in height. The brand must be placed in the following locations:

(A) In a motorcycle, on the frame in a visible location;

(B) In a class A manufactured motor home, on the main entrance door jamb;

(C) In a trailer, adjacent to the public vehicle identification number; and

(D) In all other motor vehicles, on the body post to which the driver's door latches, also known as the driver's door B pillar.

(c) (I) Except as provided in subparagraph (II) of this paragraph (c), a person commits a class 1 misdemeanor and, upon conviction, shall be punished as provided in section 18-1.3-501, C.R.S., if the person:

(A) Intentionally removes or alters a salvage brand; or

(B) Possesses a motor vehicle without retitling the vehicle with a salvage brand for forty-five days after learning that the motor vehicle's salvage brand may have been removed or altered.

(II) A person may remove or alter a salvage brand if necessary to legitimately repair a motor vehicle. To qualify for this exception, the person must provide evidence of the repair to the investigating law enforcement authority. The evidence must include pre-repair and post-repair photographs of the affected motor vehicle part and the salvage brand and a signed affidavit describing the repairs. Upon repair, or subsequent repair, the person or owner must restamp the vehicle.



§ 42-6-137. Fees

(1) (a) Upon filing with the authorized agent an application for a certificate of title, the applicant shall pay to the agent a fee of seven dollars and twenty cents, which shall be in addition to the fees for the registration of such motor vehicle.

(b) Repealed.

(2) Upon the receipt by an authorized agent of a mortgage for filing under section 42-6-121, 42-6-125, or 42-6-129, the filer shall pay the authorized agent the fees that are imposed by law for the filing of like instruments in the office of the county clerk and recorder and, in addition, a fee of seven dollars and twenty cents for the issuance or recording of the certificate of title and the notation of the existence of the mortgage.

(3) Upon application to the authorized agent to have noted or recorded on a certificate of title the extension of a mortgage described in the certificate of title and noted or recorded on the certificate, such authorized agent shall receive a fee of one dollar and fifty cents.

(4) Upon the release and satisfaction of a mortgage and upon application to the authorized agent for the notation on the certificate of title pursuant to section 42-6-125, such authorized agent shall be paid a fee of seven dollars and twenty cents.

(5) For the issuance of a copy of a recorded certificate of title, except as may be otherwise provided in this part 1, the authorized agent shall be paid a fee of eight dollars and twenty cents. If the department assigns a new identifying number to any motor vehicle, the fee charged for such assignment shall be three dollars and fifty cents.

(6) Upon filing with the director an application for a certificate of title, a motor or off-highway vehicle dealer who applies to receive a certificate of title within one working day after application shall pay to the director a fee of twenty-five dollars.

(7) An authorized agent shall, if possible, provide the following recording of titles on the same day as the date of request by an applicant:

(a) A title issued because of a transfer of a motor or off-highway vehicle currently titled in Colorado;

(b) A title issued for a new motor or off-highway vehicle upon filing of a manufacturer's statement of origin without liens; and

(c) Any other title issued or recorded by the director or the authorized agent. The director and authorized agents shall take into account the best service for citizens in the most cost-effective manner, the use of electronic issuance of titles, and consideration of the business plan for issuing titles at county offices.

(8) Notwithstanding the amount specified for any fee in this section, the director by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the director by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.



§ 42-6-138. Disposition of fees

(1) (a) All fees received by the authorized agent under section 42-6-137 (1)(a), (2), or (4) or 38-29-138 (1)(a), (2), or (4), C.R.S., upon application for a certificate of title, shall be disposed of as follows: Four dollars shall be retained by the authorized agent and disposition made as provided by law; three dollars and twenty cents shall be credited to the special purpose account established by section 42-1-211.

(b) Repealed.

(2) The authorized agent shall dispose of all fees collected under section 42-6-137 (5) or 38-29-138 (5), C.R.S., as follows:

(a) For a copy of a recorded certificate of title, six dollars and fifty cents shall be retained by the authorized agent and disposition made as provided by law; and one dollar and seventy cents shall be credited to the special purpose account established by section 42-1-211; and

(b) For assignment of a new identifying number to a motor or off-highway vehicle or manufactured home, the authorized agent shall retain two dollars and fifty cents and dispose of it as provided by law and shall credit one dollar to the special purpose account established by section 42-1-211. The department shall credit all fees it collects under section 42-6-137 (1)(a), (4), or (5) or 38-29-138 (1)(a), (4), or (5), C.R.S., to the special purpose account.

(3) The authorized agent shall retain all fees paid under section 42-6-137 (3) for the extension of a mortgage or lien on a motor or off-highway vehicle filed in the authorized agent's office to defray the cost of the extension or release and shall dispose of the fees as provided by law; except that the authorized agent shall dispose of fees for this service that are paid in the city and county of Denver in the same manner as fees retained by the agent that were paid for filing an application for a certificate of title.

(4) The director shall credit the fee paid by a motor or off-highway vehicle dealer pursuant to section 42-6-137 (6) for issuance of a certificate of title within one working day after application to the special purpose account established by section 42-1-211 (2).



§ 42-6-139. Registration and title application - where made

(1) (a) For purposes of this section, a person's residence is the person's principal or primary home or place of abode, to be determined in the same manner as residency for voter registration purposes as provided in sections 1-2-102 and 31-10-201, C.R.S.; except that, in applying the terms of those sections, "voter registration" is replaced with "motor vehicle registration" or "off-highway vehicle registration" as a circumstance to be taken into account in determining the principal or primary home or place of abode.

(b) A person's residence for the purposes of titling an off-highway vehicle is the same as determined by paragraph (a) of this subsection (1).

(2) (a) Except as may be otherwise provided by rule of the director, it is unlawful for a person who is a resident of the state to register, obtain a license for, or procure a certificate of title to a motor vehicle at any address other than:

(I) For a motor vehicle owned by a business and operated primarily for business purposes, the address where the vehicle is principally operated and maintained; or

(II) For a motor vehicle to which subparagraph (I) of this paragraph (a) does not apply, the address of the owner's residence; except that, if a motor vehicle is permanently maintained at an address other than the address of the owner's residence, the vehicle shall be registered at the address where the vehicle is permanently maintained.

(b) Except as may be otherwise provided by rule of the director, it is unlawful for a person who is a resident of the state to procure a certificate of title to an off-highway vehicle at an address other than:

(I) For an off-highway vehicle owned by a business and operated primarily for business purposes, the address where the vehicle is principally operated and maintained; or

(II) For an off-highway vehicle to which subparagraph (I) of this paragraph (b) does not apply, the address of the owner's residence; except that, if an off-highway vehicle is permanently maintained at an address other than the address of the owner's residence, the vehicle must be registered at the address where the vehicle is permanently maintained.

(3) A person who knowingly violates any of the provisions of subsection (2) of this section, section 42-3- 103 (4)(a), or section 42-6-140 or any rule of the director promulgated pursuant to this part 1 is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of one thousand dollars.

(4) In addition to any other applicable penalty, a person who violates subsection (2) of this section, section 42-3- 103 (4)(a), or section 42-6-140 is subject to a civil penalty of five hundred dollars. The violation is determined by, assessed by, and paid to the municipality or county where the motor or off-highway vehicle is or should have been registered, subject to judicial review pursuant to rule 106 (a)(4) of the Colorado rules of civil procedure.

(5) A person subject to the penalties imposed by this section continues to be liable for unpaid registration fees, specific ownership taxes, or other taxes and fees concerning the registration of a vehicle owed by such person.



§ 42-6-140. Registration upon becoming resident

Within ninety days after becoming a resident of Colorado, the owner of a motor vehicle shall apply for a Colorado certificate of title, a license, and registration for the vehicle that is registered, that is licensed, or for which a certificate of title is issued in another state. Any person who violates the provisions of this section is subject to the penalties provided in sections 42-6-139 and 43-4-804 (1)(d), C.R.S.



§ 42-6-141. Director's records to be public

Records in the director's office pertaining to the title to a motor or off-highway vehicle are public records subject to section 42-1-206. This includes records regarding ownership of and mortgages or liens on a vehicle for which a Colorado certificate of title has been issued.



§ 42-6-142. Penalties

(1) A person shall not sell, transfer, or in any manner dispose of a motor or off-highway vehicle in this state without complying with this part 1.(2) A person who violates subsection (1) of this section for which no other penalty is expressly provided is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than ten days nor more than six months, or by both such fine and imprisonment.



§ 42-6-143. Altering or using altered certificate

A person who causes to be altered or forged a certificate of title issued by the director pursuant to this part 1, or a written transfer of a title, or any other notation placed on the title by the director or under the director's authority concerning a mortgage or lien or who uses or attempts to use any such certificate to transfer the vehicle, knowing it to be altered or forged, commits a class 6 felony and shall be punished as provided in section 18-1.3-401, C.R.S.



§ 42-6-144. False oath

A person who applies for a certificate of title, written transfer of a title, satisfaction and release, oath, affirmation, affidavit, statement, report, or deposition required to be made or taken under any of the provisions of this article, and who, upon such application, transfer, satisfaction and release, oath, affirmation, affidavit, statement, report, or deposition, swears or affirms willfully and falsely in a matter material to any issue, point, or subject matter in question, in addition to any other penalties provided in this article, is guilty of perjury in the second degree, as defined in section 18-8-503, C.R.S.



§ 42-6-145. Use of vehicle identification numbers in applications - rules

(1) (a) A person required to apply for a certificate of title or registration of a motor vehicle shall use the identification number placed upon the motor vehicle by the manufacturer or the special vehicle identification number assigned to the motor vehicle by the department pursuant to section 42-12-202. The department shall not issue a certificate of title or registration card unless it uses the identification number of the motor vehicle.

(b) A person required to apply for a certificate of title for an off-highway vehicle shall use the identification number placed upon the vehicle by the manufacturer or the special vehicle identification number assigned to the off-highway vehicle by the department. The department shall not issue a certificate of title unless it uses the identification number of the off-highway vehicle; except that, if the vehicle does not have a conforming identification number or is a duplicate, the department shall assign a special identification number for the certificate of title and require the owner to place the number on the vehicle.

(2) The identification number provided for in this section shall be accepted in lieu of any motor number or serial number provided for in this title.

(3) (a) After receiving an application for a certificate of title, the department or its authorized agent shall electronically verify with the department of public safety that the motor vehicle has not been reported stolen. The department shall not register a motor vehicle reported stolen in the system until the vehicle is recovered by the owner.

(b) The department shall promulgate rules setting forth procedures to notify the local law enforcement agency upon discovery that a person is attempting to obtain a certificate of title for a stolen motor vehicle.

(c) This subsection (3) is effective July 1, 2009.



§ 42-6-146. Repossession of motor vehicle or off-highway vehicle - owner must notify law enforcement agency - definition - penalty

(1) If a mortgagee, lienholder, or the mortgagee's or lienholder's assignee or the agent of either repossesses a motor or off-highway vehicle because of default in the terms of a secured debt, the repossessor shall notify, either orally or in writing, a law enforcement agency, as provided in this section, of the repossession, the name of the owner, the name of the repossessor, and the name of the mortgagee, lienholder, or assignee. The notification must be made at least one hour before, if possible, and in any event no later than one hour after, the repossession occurs. If the repossession takes place in an incorporated city or town, the repossessor shall notify the police department, town marshal, or other local law enforcement agency of the city or town. If the repossession takes place in the unincorporated area of a county, the repossessor shall notify the county sheriff.

(2) A repossessor who violates subsection (1) of this section is guilty of a class 2 misdemeanor and, upon conviction, shall be punished as provided in section 18-1.3-501, C.R.S.

(3) If a motor or off-highway vehicle being repossessed is subject to the "Uniform Commercial Code - Secured Transactions", article 9 of title 4, C.R.S., the repossession is governed by section 4-9-629, C.R.S.

(4) As used in this section, the term "repossessor" means the party who physically takes possession of the motor or off-highway vehicle and drives, tows, or transports the vehicle for delivery to the mortgagee, lienholder, or assignee or the agent of the mortgagee, lienholder, or assignee.



§ 42-6-147. Central registry - rules

(1) The director shall maintain a central registry of electronic files for all certificates of title, mortgages, liens, releases of liens or mortgages, and extensions. The authorized agents shall transmit all electronic filing information to the director for maintenance of the registry. The director shall promulgate rules:

(a) To determine when an electronic signature is acceptable for the purposes of filing certificate of title documents; and

(b) As may be necessary for the administration of electronic filing of certificates of title and all related documents.

(2) The director shall develop a plan to implement electronic filing on a statewide basis. The director shall encourage participation by the counties in an electronic filing system. The director shall begin the implementation of the electronic filing system no later than July 1, 2001, and shall complete the statewide implementation of electronic filing no later than July 1, 2006. The director may grant an exclusion from participation in the electronic filing system upon application by an individual county that demonstrates reasonable cause why electronic filing would be burdensome to the county.



§ 42-6-148. Off-highway vehicles - sales

(1) (a) Unless the owner has obtained a certificate of title for an off-highway vehicle under this article, a person shall not sell the off-highway vehicle and a vehicle dealer shall not purchase the off-highway vehicle; except that the dealer may purchase an off-highway vehicle without a certificate of title if the vehicle has never been titled and was originally purchased in:

(I) Colorado before July 1, 2014; or

(II) A foreign jurisdiction that does not or did not issue certificates of title to off-highway vehicles when purchased.

(b) If an off-highway vehicle dealer purchases an off-highway vehicle without a certificate of title, the dealer shall before finalizing the purchase require the seller to sign an affidavit that:

(I) Is made under penalty of perjury;

(II) States whether the vehicle is subject to a lien interest, and if there is a lienholder, the name of the lienholder;

(III) States that the seller owns the off-highway vehicle;

(IV) Indicates how long the seller has owned the off-highway vehicle; and

(V) Contains a warning to the seller that falsifying the affidavit is perjury because the affidavit is submitted to a public official.

(c) Upon being contacted by a powersports vehicle dealer, a law enforcement agency shall check the Colorado crime information center computer system to ascertain if the off-highway vehicle has been reported stolen. If the off-highway vehicle has been stolen, the agency shall recover and secure the vehicle and notify its rightful owner. Upon the release of the off-highway vehicle to the owner or lienholder, the agency shall adjust or delete the entry in the Colorado crime information center computer system.

(d) To obtain a title for an off-highway vehicle that an off-highway vehicle dealer purchased without a certificate of title, the dealer must present to the department an affidavit as described in paragraph (b) of this subsection (1), signed by the seller from whom the off-highway vehicle dealer acquired the off-highway vehicle.

(e) A sale or purchase made in violation of this subsection (1) is void.

(2) A current off-highway vehicle registration issued under article 14.5 of title 33, C.R.S., is sufficient evidence of ownership to issue a certificate of title under this part 1 if the off-highway vehicle was first purchased in Colorado before July 1, 2014, and has been registered for at least one year.

(3) Until an off-highway vehicle is issued a certificate of title, the attachment, recording, perfection, priority, renewal, extension, modification, releasing, termination, foreclosure, and any other aspect of a security interest in an off-highway vehicle is governed by the "Uniform Commercial Code", title 4, C.R.S.






Part 2 - Used Motor Vehicle Sales

§ 42-6-201. Definitions

As used in this part 2, unless the context otherwise requires:(1) "Owner" means the person who holds the legal title of a motor vehicle, but, in the event a motor vehicle is the subject of an agreement for the conditional sale or lease thereof, with the right to purchase upon the performance of the conditions stated in the agreement and with an immediate right to possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee, lessee, or mortgagor shall be deemed the owner.

(2) "Person" means an individual, firm, association, corporation, or partnership.

(3) "Private sale" means a sale or transfer of a used motor vehicle between two persons neither of whom is a used motor vehicle dealer.

(4) "Retail used motor vehicle sale" means a sale or transfer of a used motor vehicle from a used motor vehicle dealer to a person other than a used motor vehicle dealer.

(5) "Sale" means that the buyer of the used motor vehicle has paid the purchase price or, in lieu thereof, has signed a purchase contract or security agreement and has taken physical possession or delivery of the used motor vehicle.

(6) "Sale between used motor vehicle dealers" means a sale or transfer of a used motor vehicle from one used motor vehicle dealer to another.

(7) "Sale from an owner other than a used motor vehicle dealer to a used motor vehicle dealer" means any sale, trade-in, or other transfer of a used motor vehicle from a person other than a used motor vehicle dealer to a used motor vehicle dealer.

(8) "Used motor vehicle" means every self-propelled motor vehicle having a gross weight of less than sixteen thousand pounds that has been sold, bargained for, exchanged, given away, leased, loaned, or driven as a "company executive car" or the title to which has been transferred from the person who first acquired it from the manufacturer or importer and it is so used as to have become what is commonly known as "secondhand" within the ordinary meaning thereof. A previously untitled motor vehicle that has been driven by the dealer for more than one thousand five hundred miles, excluding mileage incurred in the transit of the motor vehicle from the manufacturer to the dealer or from another dealer to the dealer, shall be considered a "used motor vehicle". This shall not apply to any automobile manufactured before January 1, 1942.

(9) "Used motor vehicle dealer" means any licensed motor vehicle dealer, used motor vehicle dealer, or wholesaler as defined by section 12-6- 102.



§ 42-6-202. Prohibited acts

(1) It is unlawful for any person to advertise for sale, to sell, to use, or to install or to have installed any device which causes an odometer to register any mileage other than the true mileage driven. For purposes of this section, the true mileage driven is that mileage driven by the vehicle as registered by the odometer within the manufacturer's designed tolerance.

(2) It is unlawful for any person or the person's agent to disconnect, reset, or alter the odometer of any motor vehicle with the intent to change the number of miles indicated thereon.

(3) It is unlawful for any person, with the intent to defraud, to operate a motor vehicle on any street or highway knowing that the odometer of such vehicle is disconnected or nonfunctional.

(4) Nothing in this part 2 shall prevent the service, repair, or replacement of an odometer, if the mileage indicated thereon remains the same as before the service, repair, or replacement. When the odometer is incapable of registering the same mileage as before such service, repair, or replacement, the odometer shall be adjusted to read zero, and a notice in writing shall be attached to the left door frame of the vehicle by the owner or the owner's agent specifying the mileage prior to repair or replacement of the odometer and the date on which it was repaired or replaced. Any removal or alteration of such notice so affixed is unlawful.

(5) It is unlawful for any transferor to fail to comply with 49 U.S.C. sec. 32705 and any rule concerning odometer disclosure requirements or to knowingly give a false statement to a transferee in making any disclosure required by such law.



§ 42-6-203. Penalty

A violation of any of the provisions of section 42-6-202 is a class 1 misdemeanor.



§ 42-6-204. Private civil action

(1) Any person who, with intent to defraud, violates any requirement imposed under this part 2 shall be liable in an amount equal to the sum of:(a) Three times the amount of actual damages sustained or three thousand dollars, whichever is greater; and

(b) In the case of any successful action to enforce said liability, the costs of the action together with reasonable attorney fees as determined by the court.

(2) An action to enforce any liability created under subsection (1) of this section must be brought within the time period prescribed in section 13-80-102, C.R.S.

(3) There shall be no liability under this section if a judgment has been entered in federal court pursuant to section 409 of the "Motor Vehicle Information and Cost Savings Act", Public Law 92-513.



§ 42-6-205. Consumer protection

All provisions of section 6-1-708, C.R.S., concerning deceptive trade practices in the sale of motor vehicles shall apply to the sale of used motor vehicles.



§ 42-6-206. Disclosure requirements upon transfer of ownership of a salvage vehicle

(1) Prior to sale of a vehicle rebuilt from salvage to a prospective purchaser for the purpose of selling or transferring ownership of such vehicle, the owner shall prepare a disclosure affidavit stating that the vehicle was rebuilt from salvage. The disclosure affidavit shall also contain a statement of the owner stating the nature of the damage which resulted in the determination that the vehicle is a salvage vehicle. The words "rebuilt from salvage" shall appear in bold print at the top of each such affidavit.

(2) Any person who sells a vehicle rebuilt from salvage for the purpose of transferring ownership of such vehicle shall:

(a) Provide a copy of a disclosure affidavit prepared in accordance with the provisions of subsection (1) of this section to each prospective purchaser; and

(b) Obtain a signed statement from each such purchaser clearly stating that the purchaser has received a copy of the disclosure affidavit and has read and understands the provisions contained therein.

(3) (a) Any person who purchases a vehicle rebuilt from salvage who was not provided with a copy of a disclosure affidavit prepared in accordance with the provisions of subsection (1) of this section and who, subsequent to sale, discovers that the vehicle purchased was rebuilt from salvage shall be entitled to a full and immediate refund of the purchase price from the prior owner.

(b) In the event a person is entitled to a refund under this subsection (3), the prior owner shall be required to make an immediate refund of the full purchase price to the purchaser. A signed statement from the purchaser prepared in accordance with the provisions of paragraph (b) of subsection (2) of this section shall relieve the prior owner of the obligation to make such refund.

(4) Any owner, seller, or transferor of a vehicle rebuilt from salvage who fails to comply with the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine for a first offense not to exceed one thousand five hundred dollars and a fine of five thousand dollars for each subsequent offense.

(5) The executive director of the department of revenue shall prescribe rules and regulations for the purpose of implementing the provisions of this section.

(6) As used in this section, unless the context otherwise requires:

(a) "Sale" means any sale or transfer of a vehicle rebuilt from salvage.

(b) "Salvage vehicle" shall have the same meaning as set forth in section 42-6- 102 (17).












Motor Vehicle Financial Responsibility Law

Article 7 - Motor Vehicle Financial Responsibility Law

Part 1 - General Provisions

§ 42-7-101. Short title

This article shall be known and may be cited as the "Motor Vehicle Financial Responsibility Act".



§ 42-7-102. Legislative declaration

(1) The general assembly is acutely aware of the toll in human suffering and loss of life, limb, and property caused by negligence in the operation of motor vehicles in our state. Although it recognizes that this basic problem can be and is being dealt with by direct measures designed to protect our people from the ravages of irresponsible drivers, the general assembly is also very much concerned with the financial loss visited upon innocent traffic accident victims by negligent motorists who are financially irresponsible. In prescribing the sanctions and requirements of this article, it is the policy of this state to induce and encourage all motorists to provide for their financial responsibility for the protection of others, and to assure the widespread availability to the insuring public of insurance protection against financial loss caused by negligent financially irresponsible motorists.

(2) (a) The general assembly hereby finds that motor vehicle accidents cause a substantial economic impact in lost wages, medical bills, and property destruction exacerbated by the following:

(I) Some negligent motorists are uninsured or flee the scene of an accident.

(II) Negligent motorists often attempt to avoid financial responsibility by means such as fleeing the state, concealing their whereabouts, or failing to update the address on their driver's license with the department of revenue, thereby frustrating service of process and preventing the innocent victim from accessing either the negligent driver's liability insurance policy or the uninsured motorist coverage the victim has purchased.

(III) When innocent traffic accident victims cannot access either the negligent driver's automobile liability policy or their own uninsured motorist coverage, the burden of the uncompensated losses are borne by the taxpayer in the form of taxes for medicaid, by trauma facilities in the form of uncompensated hospital-related costs, and by the innocent victim.

(b) (I) The state of Colorado encourages the widespread availability of uninsured or underinsured motorist insurance by requiring every motor vehicle liability policy delivered or issued in this state to contain uninsured motorist coverage unless the named insured rejects such coverage in writing.

(II) Because insurance benefits have been paid for by either the negligent driver or the innocent victim for the purpose of compensating the innocent victim for injuries or losses, the general assembly declares that it is necessary to simplify the process for an innocent victim to access the negligent driver's liability insurance policy or his or her own uninsured motorist coverage in order to prevent the burden from being borne by the taxpayer or the health care system.

(c) Therefore, the general assembly declares that the policy of Colorado is that all motor vehicle liability policies shall require policyholders of an automobile liability policy to appoint their insurance carrier as an agent for the purpose of service of process in certain limited instances in accordance with section 42-7-414 (3), and to deem a defendant to be uninsured for purposes of uninsured or underinsured motorist coverage if the court deems service on the defendant's insurance company to be ineffective or insufficient.



§ 42-7-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Accident" means a motor vehicle accident occurring on public or private property within this state.

(2) "Automobile liability policy" or "bond" means a liability policy or bond subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than twenty-five thousand dollars because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, to a limit of not less than fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and, if the accident has resulted in injury to or destruction of property, to a limit of not less than fifteen thousand dollars because of injury to or destruction of property of others in any one accident.

(3) "Conviction" means conviction in any court of record or municipal court, and such conviction shall include a plea of guilty, a plea of nolo contendere accepted by the court, the forfeiture of any bail or collateral deposited to secure a defendant's appearance in court which forfeiture has not been vacated, and the acceptance and payment of a penalty assessment under the provisions of section 42-4-1701 or under the similar provisions of any town or city ordinance.

(4) "Department" means the department of revenue acting directly or through its duly authorized officers and agents.

(5) "Director" means the executive director of the department of revenue.

(6) "Driver" means every person who is in actual physical control of a motor vehicle upon a highway.

(6.5) (a) "Evidence of insurance" means proof given by the insured in person to the department that the insured has a complying policy in full force and effect. Proof may be made through presentation of a copy of such complying policy or a card issued to the insured as evidence that a complying policy is in full force and effect. A card issued to the insured as evidence that a complying policy is in full force and effect may be produced in either paper or electronic format. Acceptable electronic formats include display of electronic images on a cellular phone or any other type of portable electronic device.

(b) For purposes of this subsection (6.5), "complying policy" means a policy of insurance as required by part 6 of article 4 of title 10, C.R.S.

(7) "License" means any license, temporary instruction permit, or temporary license issued under laws of this state pertaining to the licensing of persons to operate motor vehicles, or, with respect to any person not licensed, the term means any operating privilege or privileges to apply for such license.

(8) "Motor vehicle" means every vehicle which is self-propelled, including trailers and semitrailers designed for use with such vehicles and every vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails.

(9) "Motor vehicle liability policy", "operators' policy of liability insurance", or "financial responsibility bond" means a policy or bond certified as proof of financial responsibility for the future.

(10) "Nonresident" means every person who is not a resident of this state.

(11) "Nonresident's operating privilege" means the privilege conferred upon a nonresident by the laws of this state pertaining to the operation by the nonresident of a motor vehicle.

(12) "Owner" means a person who holds the legal title of the vehicle; or in the event a vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purpose of this article.

(13) "Person" means every natural person, firm, partnership, association, or corporation.

(14) (a) "Proof of financial responsibility for the future", also referred to in this article as proof of financial responsibility, means proof of ability to respond in damages for liability, on account of accidents occurring after the effective date of said proof, arising out of the ownership, maintenance, or use of a motor vehicle, in the amount of twenty-five thousand dollars because of bodily injury to or death of one person in any one accident, and, subject to said limit for one person, in the amount of fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and in the amount of fifteen thousand dollars because of injury to or destruction of property of others in any one accident.

(b) For purposes of this title, the form known as the "SR-22" furnished to the department may be used as proof of financial responsibility in compliance with this article.

(15) "State" means any state of the United States, the District of Columbia, or any province of Canada.

(16) (a) "Transportation contract" means a contract, agreement, or understanding, whether written or oral, express or implied, between a motor carrier and another party regarding:

(I) The transportation of property by motor vehicle for compensation or hire;

(II) Entrance on property for the purpose of loading, unloading, or transporting property by motor vehicle for compensation or hire; or

(III) Access or services incidental or related to an activity described in subparagraph (I) or (II) of this paragraph (a).

(b) "Transportation contract" does not include:

(I) A contract, subcontract, or agreement that concerns or affects transportation involving a railroad;

(II) The uniform intermodal interchange and facilities access agreement administered by the intermodal association of North America; or

(III) Any other agreement providing for the interchange, use, or possession of an intermodal chassis or container or other intermodal equipment.






Part 2 - Administration

§ 42-7-201. Director to administer article

(1) The director shall administer and enforce the provisions of this article and may make rules and regulations in writing necessary for the administration of this article.

(2) (a) The director shall provide for a hearing upon request of any person affected by an order or act of the director under the provisions of this article. Such hearing need not be a matter of record.

(b) A request for a hearing, made within the twenty-day period prescribed in section 42-7-301 (3) and (4), shall operate during the pendency of such hearing to postpone the effective date of any order or act of the director pursuant to this article.

(c) If the person, for the protection of the public interest and safety, files or has filed with the director evidence of current liability insurance in the driver's name, or has made a deposit as provided in section 42-7-418, the request for hearing shall also postpone the date on which the affected person's license or nonresident's operating privilege would otherwise be suspended.

(d) The decision as rendered by the director upon a hearing, or an order or act of the director when no hearing is requested, shall be final unless the affected person seeks judicial review.

(e) In any action for judicial review of the action of the director, the court, upon application for a hearing on the question of irreparable injury with three days' notice to the director of such hearing and upon a finding by the court at such hearing that irreparable injury to the affected person would otherwise result, may order that the filing of the action shall operate to postpone the effective date of the director's order or act, in which event the court may also impose the condition, for the protection of the public interest and safety, that the person bringing the action shall obtain and maintain during the pendency of the action an automobile liability policy or bond or deposit of security as provided in section 42-7-418. The procedure in all other respects upon review shall be in accordance with the applicable provision of section 24-4-106, C.R.S.






Part 3 - Security and Proof of Financial Responsibility in Connection With Accidents

§ 42-7-301. Security and proof of financial responsibility for the future required under certain circumstances

(1) Unless exempt under section 42-7-302, an operator or owner named in an accident report required to be filed pursuant to section 42-4-1606 shall file with the director, according to the procedure provided by this section, both:

(a) Security, in an amount specified after consideration of the accident report and written substantiation of such report as provided in paragraph (b) of subsection (3) of this section, which is sufficient to satisfy any judgments for damages or injuries resulting from the accident as may be recovered against such operator or owner but which in no event shall exceed the sum of thirty-five thousand dollars; and

(b) Proof of financial responsibility for the future.

(2) Based upon a report filed pursuant to section 42-4-1606, the director shall determine whether an operator or owner is required to comply with the provisions of this article and, if so, shall:

(a) Within fifteen days after receipt of the accident report, inform each such operator and each such owner of such requirement and that the operator or owner's license or nonresident's operating privilege will be suspended if the operator or owner fails to comply with the provisions of this article;

(b) Within sixty days after receipt of the accident report, send written notice of the requirement of filing security and proof of financial responsibility for the future to each such owner and each such operator at his or her last-known address, by first-class mail pursuant to section 42-2-119 (2).

(3) The notice specified in paragraph (b) of subsection (2) of this section shall state that:

(a) The license or nonresident's operating privilege of the person so notified is subject to suspension and shall be suspended unless such person, within twenty days after the mailing of such notice by the director, establishes that the requirements of this section are not applicable to such person or that such person previously filed or then files both security and proof of financial responsibility for the future as provided in paragraphs (a) and (b) of subsection (1) of this section.

(b) Any person having a claim for property damage or personal injury may be required by the director to substantiate such claim by written statement sworn to by a person experienced in estimating the cost of repairing the property damaged and a written report as to the personal injury sworn to by a licensed physician.

(c) The person notified is entitled to a hearing and judicial review as provided in section 42-7-201.

(d) The date on which such person's license or nonresident's operating privilege would otherwise be suspended shall be postponed during the pendency of such hearing if the request for a hearing is made within twenty days after the mailing of said notice and if the person files security and evidence of current liability insurance in the respondent's name.

(4) Upon expiration of such twenty-day period without a request for hearing or compliance with the contents of the notice as specified in subsection (3) of this section, such person's license or nonresident's operating privilege shall be suspended unless and until such person files security and proof of financial responsibility for the future as provided in paragraphs (a) and (b) of subsection (1) of this section.

(5) When no accident report is filed or when erroneous or incomplete information is given, the director, with regard to the matters set forth in this article, shall, after receipt of correct information with respect to said matters, take whatever appropriate action is indicated, consistent with the provisions of this article.

(6) No policy or bond shall be effective under this section unless issued by an insurance company or surety company authorized to do business in this state, but the surety requirements of this section may be satisfied by evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S. However, if a motor vehicle was not registered in this state, or if a motor vehicle was registered elsewhere than in this state at the effective date of the policy or bond, or the most recent renewal thereof, such policy or bond shall not be effective under this section unless the insurance company or surety company, if not authorized to do business in this state, executes a power of attorney authorizing the director to accept, on its behalf, service of notice or process in any action upon such policy or bond arising out of such accident.

(7) (a) (I) The security required pursuant to paragraph (a) of subsection (1) of this section may, in whole or in part, take the form of a contract between a person having a claim for property damage or personal injury and the operator or owner. Any such contract shall require notice by first-class mail to any obligor in default at the obligor's last-known address and allowing at least a ten-day period after mailing for the obligor to cure the default before remedies become available.

(II) The director shall prescribe the form of any contract authorized by subparagraph (I) of this paragraph (a).

(b) The director shall immediately suspend the license of a person obligated under a contract used as security pursuant to paragraph (a) of this subsection (7), upon receipt of evidence from the creditor in the form of an affidavit that:

(I) The obligor has defaulted on any payment obligation under the contract;

(II) Notice of the default has been sent to the obligor by certified mail; and

(III) The obligor has failed to cure the default within fifteen days after the date of mailing of the notice.



§ 42-7-301.5. Proof of financial responsibility

(1) Any person who presents an altered or counterfeit letter or altered or counterfeit insurance identification card from an insurer or agent for the purpose of proving financial responsibility for purposes of this article shall be in violation of section 18-5-104, C.R.S., and the minimum fine shall be one thousand dollars. A second or subsequent presentation is a violation of section 18-5-104, C.R.S., and the minimum fine shall be one thousand five hundred dollars.

(2) Any person who alters or creates a counterfeit letter or insurance identification card for another violates section 18-5-104, C.R.S., and shall be punished by a minimum fine of one thousand dollars. A second or subsequent alteration or creation of a counterfeit letter or insurance identification card is a violation of section 18-5-104, C.R.S., and the fine shall be one thousand five hundred dollars.

(3) It shall be an affirmative defense that the person did not know or could not have known that the presented document was altered or counterfeit.

(4) Repealed.



§ 42-7-302. Exemptions from requirement of filing security and proof of financial responsibility for the future

(1) The requirement of filing security and proof of financial responsibility for the future pursuant to section 42-7-301 shall not apply:

(a) To any person who qualifies as a self-insurer under section 42-7-501 or who operates a motor vehicle for a self-insurer under section 42-7-501;

(b) To any person who has been released from liability, or finally adjudicated not liable, prior to the date the director would otherwise suspend a license or a nonresident's operating privilege under section 42-7-301 (4);

(c) To the state of Colorado or any political subdivision thereof or any municipality therein;

(d) To the operation by any employee of the federal government of any motor vehicle while acting within the scope of such employment;

(e) Repealed.

(f) To the operator or owner if such owner had in effect at the time of such accident an automobile liability policy with respect to the motor vehicle involved in such accident;

(g) To the operator, if not the owner of such motor vehicle, if there was in effect at the time of such accident an automobile liability policy or bond with respect to the operation of motor vehicles not owned by that person;

(h) To the operator or owner if the liability of such operator or owner for damages resulting from such accident is, in the judgment of the director, covered by any other form of liability insurance policy or bond or deposit as provided in section 42-7-418;

(i) To the owner of a motor vehicle if at the time of the accident the vehicle was being operated without the owner's express or implied permission, or was parked by a person who had been operating such motor vehicle without such permission.

(2) In determining whether any person is exempt from the requirements of section 42-7-301, the director shall rely upon reports or other information submitted and, when requested by any person affected by an accident to make a finding of fact, shall consider the report of the investigating officer, if any, the accident reports, and any affidavits of persons having knowledge of the facts.



§ 42-7-303. Duration of suspension

(1) The license or nonresident's operating privilege suspended under section 42-7-301 shall remain so suspended and not be renewed, nor shall any such license be issued to such person, unless there is filed with the director evidence satisfactory to the director that such person has been released from liability, has entered into a contract used as security pursuant to section 42-7-301 (7), or has been finally adjudicated not liable, or until:

(a) Such person deposits and files or there has been deposited and filed on behalf of such person the security and proof of financial responsibility for the future required under section 42-7-301; or

(b) Three years have elapsed following the date of such accident and evidence satisfactory to the director has been filed with the director that during such period no action for damages arising out of such accident has been instituted, and such person has filed or then files and maintains proof of financial responsibility for the future as provided in section 42-7-408; except that a contract used as security pursuant to section 42-7-301 (7) may provide for a different period of time; or

(c) Three years have elapsed since the failure to timely cure any default, after notice, under a contract used as security pursuant to section 42-7-301 (7) and evidence satisfactory to the director has been filed with the department showing that no civil action to enforce the contract has been filed during such period.

(2) If the director determines that the driver is not responsible for any damages to any other party as a result of the accident, the driver may:

(a) Prevent a suspension from occurring by filing future proof of liability insurance pursuant to section 42-7-408; or

(b) Reinstate a license, if a suspension has already occurred, by filing future proof of liability insurance pursuant to section 42-7-408 and paying the reinstatement fee.



§ 42-7-304. Custody and disposition of security

(1) Security deposited in compliance with the requirements of section 42-7-301 shall be placed by the director in the custody of the state treasurer and shall be applied only to the payment of a judgment rendered against the person on whose behalf the deposit was made, for damages arising out of the accident in question in an action at law begun not later than one year after the date of such accident. Such deposit or any balance thereof shall be returned to the depositor or the depositor's personal representative, or the person designated by either of them, when evidence satisfactory to the director has been filed with the director that there has been a release from liability, or a final adjudication of nonliability, or a warrant for confession of judgment, or a duly acknowledged agreement, or whenever, after the expiration of one year from the date of the accident, or within one year after the date of deposit of any security, the director shall be given reasonable evidence that there is no such action pending and no judgment rendered in such action left unpaid.

(2) The director may reduce the amount of security ordered in any case within six months after the date of the accident if, in the director's judgment, the amount originally ordered is excessive. In case the security originally ordered has been deposited, the excess deposit over the reduced amount ordered shall be returned immediately to the depositor or the depositor's personal representative, regardless of any other provisions of this article.

(3) (a) It is the duty of any person having a claim against the security deposited under the provisions of section 42-7-301, on or before the expiration of one year from the date of the accident, to notify the director in writing under oath that there has been a release of liability, or a final adjudication of nonliability, or a warrant for confession of judgment, or a duly acknowledged agreement or that there is no action pending and no judgment rendered in any such action left unpaid or of any action taken on said claim which has not been finally determined.

(b) If any claimant fails to notify the director in writing under oath as provided in paragraph (a) of this subsection (3), the director shall notify the state treasurer to that effect and the state treasurer may, upon receipt of said notification, void the obligation provided for in section 42-7-301 and release and return the security to the depositor. The state treasurer shall then be fully and completely released from any further obligation or liability in relation thereto.

(c) Where said depositor cannot be located, the state treasurer shall notify the depositor by registered or certified mail, return receipt requested, addressed to the last-known address of said depositor, advising said depositor that the depositor must either appear and claim the security deposited within thirty days from the date of receipt of said letter, or said security will escheat to the general fund of the state of Colorado. If said depositor does not appear within the thirty-day period, the state treasurer shall void the obligation as provided in section 42-7-301, and the security shall escheat to the general fund of the state of Colorado, relieving the state treasurer of any further obligation or liability in relation thereto.






Part 4 - Proof of Financial Responsibility - Judgments and Convictions

§ 42-7-401. Proof required on judgments

(1) The director shall also suspend the license issued to any person upon receiving an affidavit from the judgment creditor that such person has failed for a period of thirty days to satisfy any final judgment in amounts and upon a cause of action as stated in this article, or, in a criminal proceeding arising from the use or operation of a motor vehicle, has failed to comply with the terms of any order of restitution made as a condition of probation pursuant to section 18-1.3-205, C.R.S.

(2) The judgment referred to means a final judgment of any court of competent jurisdiction in any state or of the United States against a person as defendant upon a cause of action as stated in this article.

(3) The judgment referred to means any final judgment for damage to property in excess of one hundred dollars or for damages in any amount for or on account of bodily injury to or death of any person resulting from the operation of any motor vehicle upon a highway.

(4) This article shall not apply to any such judgment rendered against this state or any political subdivision thereof or any municipality therein.



§ 42-7-402. Suspension, duration, bankruptcy

(1) The suspension required in section 42-7-401 shall remain in effect and no new license shall be issued to such person unless and until such judgment is satisfied or vacated or execution therein stayed and proof of financial responsibility given, except under the conditions stated in this article.

(2) A discharge in bankruptcy following the rendering of any such judgment shall relieve the judgment debtor from any of the requirements of this article.



§ 42-7-403. Sufficiency of payments

(1) Every judgment referred to in this article and for the purposes of this article shall be deemed satisfied:

(a) When twenty-five thousand dollars has been credited upon any judgment rendered in excess of that amount for or on account of bodily injury to or the death of one person as the result of any one accident; or

(b) When, subject to said limit of twenty-five thousand dollars as to one person, the sum of fifty thousand dollars has been credited upon any judgment rendered in excess of that amount for or on account of bodily injury to or the death of more than one person as the result of any one accident; or

(c) When fifteen thousand dollars has been credited upon any judgment rendered in excess of that amount for damage to property of others in excess of one hundred dollars as a result of any one accident; or

(d) When six years have elapsed since the date that such judgment became final; or

(e) When three years, or such other period as authorized pursuant to section 42-7-408 (1), have elapsed since the judgment debtor gives proof of financial responsibility; except that this paragraph (e) shall not apply to any judgment debtor subject to paragraph (d) of this subsection (1).

(2) Credit for such amounts shall be deemed a satisfaction of any such judgment in excess of said amounts only for the purposes of this article.

(3) Whenever payment has been made in settlement of any claims for bodily injury, death, or property damage arising from a motor vehicle accident resulting in injury, death, or property damage to two or more persons in such accident, any such payment shall be credited in reduction of the amounts provided for in this section.



§ 42-7-404. Payment of judgment in installments

(1) The director shall not suspend a license and shall restore any suspended license following nonpayment of a final judgment when the judgment debtor gives proof of financial responsibility and obtains an order from the trial court in which such judgment was rendered permitting the payment of such judgment in installments of not less than twenty-five dollars per month, while the payment of any said installment is not in default.

(2) A judgment debtor upon five days' notice to the judgment creditor may apply to the trial court in which the judgment was obtained for the privilege of paying such judgment in installments, and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order, fixing the amounts and times of, and the person to receive, payment of the installments.

(3) In the event the judgment debtor fails to pay any installment as permitted by the order of the court, upon notice of such default supported by an appropriate document from the court or by sworn affidavit of either the judgment creditor or the person designated to receive payments, the director shall immediately suspend the license of the judgment debtor until said judgment is satisfied as provided in this article.



§ 42-7-405. Suspension upon second judgment

After one judgment is satisfied and proof of financial responsibility is given as required in this article and another such judgment is rendered against the judgment debtor for any accident occurring prior to the date of the giving of said proof and such person fails to satisfy the latter judgment within the amounts specified in this article within thirty days after the same becomes final, the director shall again suspend the license of such judgment debtor and shall not renew the same nor issue to the judgment debtor any license while such latter judgment remains in effect and unsatisfied within the amounts specified in this article.



§ 42-7-406. Proof required under certain conditions

(1) Whenever the director revokes the license of any person under section 42-2-125 or 42-2-126, or cancels any license under section 42-2-122 because of the licensee's inability to operate a motor vehicle because of physical or mental incompetence, or cancels any probationary license under section 42-2-127, the director shall not issue to or continue in effect for any such person any new or renewal of license until permitted under the motor vehicle laws of this state, and not then until and unless such person files or has filed and maintains proof of financial responsibility as provided in this article; except that persons whose licenses are canceled pursuant to section 42-2-122 (2.5), revoked pursuant to section 42-2-125 (1)(m), or revoked for a first offense under section 42-2-125 (1)(g.5) or a first offense under section 42-2-126 (3)(b) or (3)(e) shall not be required to file proof of financial responsibility in order to be relicensed.

(1.5) (a) Whenever the director revokes the license of a person under section 42-2-126 (3)(a), (3)(c), or (3)(d) for a second or subsequent offense and such person was driving the same vehicle in two or more of such offenses but did not own such vehicle, the director shall mail a notice to the owner of the vehicle pursuant to section 42-2-119 (2). In such notice, the director shall inform the owner that:

(I) The operator of the motor vehicle owned by the owner has been involved in multiple alcohol-related driving violations while operating the owner's vehicle;

(II) Because of the risks to the public connected with the use of the vehicle in alcohol-related driving violations, it is necessary for the motor vehicle owner to establish proof of financial responsibility;

(III) Within thirty days after the date of mailing of the notice, the owner is required to file proof of financial responsibility for the future pursuant to the requirements of section 42-7-408 or to request a hearing regarding the applicability of this requirement to the owner;

(IV) The vehicle owner is entitled to a hearing and judicial review pursuant to section 42-7-201;

(V) If the owner has not filed proof of financial responsibility or requested a hearing within thirty days after the date of mailing of the notice, the department will suspend the driver's license or nonresident operating privilege of the owner.

(b) If proof of financial responsibility for the future is required under this subsection (1.5), such proof shall be maintained for a period of three years as required by section 42-7-408 (1)(b).

(c) This subsection (1.5) does not apply to a motor vehicle that is:

(I) Rented from a person, firm, corporation, or other business entity whose primary business is the rental of motor vehicles; or

(II) Rented or loaned from a person, firm, corporation, or other business entity whose primary business is operation as a motor vehicle repair facility and who is providing such motor vehicle to the person while a motor vehicle is being repaired.

(2) (a) Whenever the director suspends the license of any person under section 42-2-127, the director shall not issue a probationary license to such person, nor shall the director at the termination of such person's period of suspension reinstate, reissue, renew, or issue a new license to such person unless such person furnishes the director evidence of insurance to show that the person is then insured, unless such person has deposited or deposits money or securities as provided in section 42-7-418.

(b) Evidence of insurance required pursuant to this subsection (2) does not require the use of the form known as the "SR-22" or any substantially similar form.



§ 42-7-407. Duty of courts to report

The clerk of a court or the judge of a court which has no clerk shall forward to the director a certified record of any judgment for damages, the rendering and nonpayment of which judgment requires the director to suspend the license and registrations in the name of the judgment debtor under this article. This record shall be forwarded to the director immediately upon the expiration of thirty days after such judgment becomes final and when such judgment has not been stayed or satisfied within the amounts specified in this article, as shown by the records of the court.



§ 42-7-408. Proof of financial responsibility - methods of giving proof - duration - exception

(1) (a) Proof of financial responsibility for the future, when required under this article, may be given by the following alternate methods:

(I) Proof that a policy of liability insurance has been obtained and is in full force and effect or that a bond has been duly executed or that deposit has been made of money; or

(II) Securities as provided in section 42-7-418.

(b) Proof of financial responsibility for the future in the amounts provided in section 42-7-103 (14) shall be maintained for three years from the date last required and shall be furnished for each motor vehicle registered during that period; except that, if during such three-year period the insured has not been licensed to drive pursuant to this title, the insured shall be credited with the nonlicensed time toward the three-year period.

(c) Notwithstanding the three-year requirement in paragraph (b) of this subsection (1):

(I) If an insured has been found guilty of DUI, DUI per se, or DWAI or if the insured's license has been revoked pursuant to section 42-2-126, other than a revocation under section 42-2-126 (3)(b) or (3)(e), only one time and no accident was involved in such offense, proof of financial responsibility for the future shall be required to be maintained only for as long as the insured's driving privilege is ordered to be under restraint, up to a maximum of three years. The time period for maintaining the future proof of liability insurance shall begin at the time the driver reinstates his or her driving privilege.

(II) If an insured has been found guilty of a second or subsequent offense of UDD with a BAC of at least 0.02 but not more than 0.05 or if the insured's driver's license has been revoked because of a second or subsequent offense pursuant to section 42-2-126 (3)(b) or (3)(e), proof of financial responsibility for the future shall be required to be maintained only for as long as the insured's driving privilege is ordered to be under restraint. The time period for maintaining the future proof of liability insurance shall begin at the time the driver reinstates his or her driving privilege.

(2) The term of the policy of liability insurance or the bond submitted as proof of financial responsibility for the future shall be for a minimum of three months.

(3) If an insured's driver's license is cancelled pursuant to section 42-2-125 (4), and after such cancellation neither a court of competent jurisdiction nor an administrative hearing officer determines that the charges have been proved, the insured shall not be required to comply with the proof of financial responsibility requirements stated in this section.

(4) If at any time when insurance is required to be maintained in accordance with section 42-4-1409 or this article it is not so maintained or becomes invalid, the director shall suspend the driver's license of the person who has not maintained the required insurance and shall not reinstate the license of such person until future proof of financial responsibility is provided in accordance with section 42-7-406 (1).

(5) Repealed.

(6) (a) Upon receipt of evidence from an agency of another state or foreign jurisdiction that a former Colorado resident has obtained a license in such state or foreign jurisdiction, the director shall suspend the requirement for proof of financial responsibility for the future until such time as the former resident has made application for a new Colorado license.

(b) If such former resident makes application for a Colorado driver's license, the director shall reinstate the requirement for proof of financial responsibility for the future until such time as the original requirement to maintain proof of financial responsibility for the future has expired.



§ 42-7-409. Proof for member of family or chauffeur

Whenever the director determines that any person required to give proof by reason of a conviction is not the owner of a motor vehicle but was at the time of such conviction a chauffeur or motor vehicle operator, however designated, in the employ of an owner of a motor vehicle or a member of the immediate family or household of the owner of a motor vehicle, the director shall accept proof of financial responsibility given by such owner in lieu of proof given by such other person so long as such latter person is operating a motor vehicle for which the owner has given proof as provided in this article. No such license shall be reinstated and no new license issued until otherwise permitted under the laws of this state.



§ 42-7-410. Certificate for insurance policy

(1) Proof of financial responsibility may be made by filing with the director the written certificate of any insurance carrier duly authorized to do business in this state, certifying that it has issued to or for the benefit of the person furnishing such proof and named as the insured a motor vehicle liability policy or in certain events an operator's policy, meeting the requirements of this article, and that said policy is then in full force and effect. Such certificate shall give the dates of issuance and expiration of such policy and shall explicitly describe all motor vehicles covered thereby, unless the policy is issued to a person who is not the owner of a motor vehicle.

(2) The director shall not accept any certificate unless the same covers all motor vehicles registered in the name of the person furnishing such proof as owner and an additional certificate shall be required as a condition precedent to the subsequent registration of any motor vehicle or motor vehicles in the name of the person giving such proof as owner.



§ 42-7-411. Restrictions in certain type of policy

(1) When a certificate is filed showing that a policy has been issued covering all motor vehicles owned by the insured but not insuring such person when operating any motor vehicle not owned by that person, it is unlawful for such person to operate any motor vehicle not owned by that person or not covered by such certificate.

(2) In the event the owner of the motor vehicle desires to be relieved of the restriction stated in subsection (1) of this section and to be permitted to drive any other motor vehicle, the owner may have such restrictions removed upon filing a certificate showing that there has been issued to the owner a policy of insurance insuring the owner as insured against liability imposed by law upon such an insured for bodily injury to or death of any person or damage to property to the amounts and limits as provided under section 42-7-103 (14) with respect to any motor vehicle operated by the insured and which otherwise complies with the requirements of this article with respect to such type of policy. Such policy is referred to in this article as an operator's policy.

(3) When the person required to give proof of financial responsibility is not the owner of a motor vehicle, then an operator's policy of the type and coverage described in subsection (2) of this section shall be sufficient under this article.



§ 42-7-412. Certificate furnished by nonresident

(1) The nonresident owner of a foreign vehicle may give proof of financial responsibility by filing with the director a written certificate of an insurance carrier authorized to transact business in the state in which the motor vehicle described in such certificate is registered or if such nonresident does not own a motor vehicle then in the state in which the insured resides and otherwise conforming to the provisions of this article, and the director shall accept the same upon condition that said insurance carrier complies with the following provisions of this section:

(a) Said insurance carrier shall execute a power of attorney authorizing the director to accept service on its behalf of notice or process in any action arising out of a motor vehicle accident in this state.

(b) Said insurance carrier shall duly adopt a resolution which shall be binding upon it, declaring that its policies shall be deemed to be varied to comply with the law of this state relating to the terms of motor vehicle liability policies issued in this article.

(c) Said insurance carrier shall also agree to accept as final and binding any final judgment of any court of competent jurisdiction in this state duly rendered in any action arising out of a motor vehicle accident.

(2) If any foreign insurance carrier which has qualified to furnish proof of financial responsibility defaults in any of said undertakings or agreements, the director shall not subsequently accept any certificate of said carrier, whether previously filed or subsequently tendered, as proof of financial responsibility so long as such default continues.



§ 42-7-413. Motor vehicle liability policy

(1) "Motor vehicle liability policy", as used in this article, means a policy of liability insurance issued by an insurance carrier authorized to transact business in this state to or for the benefit of the person named therein as insured, which policy shall meet the following requirements:

(a) The policy of liability insurance shall designate by explicit description or by appropriate reference all motor vehicles with respect to which coverage is thereby intended to be granted.

(b) The policy of liability insurance shall insure the person named therein and any other person using or responsible for the use of said motor vehicle with the express or implied permission of said insured.

(c) The policy of liability insurance shall insure every such person on account of the maintenance, use, or operation of the motor vehicle within the continental limits of the United States or Canada against loss from the liability imposed by law; for damages, including damages for care and loss of services arising from such maintenance, use, or operation to the extent and aggregate amount, exclusive of interest and costs, with respect to each such motor vehicle, in the amounts specified in section 42-7-103 (2).

(2) When an operator's policy of liability insurance is required, it shall insure the person named therein as insured against the liability imposed by law upon the insured for bodily injury to or death of any person or damage to property to the amounts and limits set forth in paragraph (c) of subsection (1) of this section and growing out of the use or operation by the insured within the continental limits of the United States or Canada of any motor vehicle not owned by the insured.

(3) Any liability policy issued under this section need not cover any liability of the insured assumed by or imposed upon said insured under any workers' compensation law nor any liability for damage to property in charge of the insured or the insured's employees.

(4) Any such policy of liability insurance may grant any lawful coverage in excess of or in addition to the coverage specified in this section or contain any agreements, provisions, or stipulations not in conflict with the provisions of this article and not otherwise contrary to law.

(5) Any motor vehicle liability policy which by endorsement contains the provisions required under this section shall be sufficient proof of ability to respond in damages.

(6) The department may accept several policies of one or more such carriers which together meet the requirements of this section.

(7) Any binder pending the issuance of any policy of liability insurance, which binder contains or by reference includes the provisions under this section, shall be sufficient proof of ability to respond in damages.



§ 42-7-414. Requirements to be complied with

(1) Except as provided in section 42-7-417, no motor vehicle liability policy or operator's policy of liability insurance shall be issued in this state unless and until all of the requirements of subsection (2) of this section are met.

(2) Every motor vehicle liability policy and every operator's policy of liability insurance accepted as proof under this article shall be subject to the following provisions whether or not contained therein:

(a) The liability of the insurance carrier under any such policy shall become absolute whenever loss or damage covered by such policy occurs, and the satisfaction by the insured of a final judgment for such loss or damage shall not be a condition precedent to the right or obligation of the carrier to make payment on account of such loss or damage. No fraud, misrepresentation, or other act of the insured in obtaining or retaining any such policy, or in adjusting a claim under any such policy, and no failure of the insured to give any notice, forward any paper, or otherwise cooperate with the insurance carrier shall constitute a defense as against the judgment creditor on any such judgment. The insurance carrier shall not be liable on any such judgment if it has not had reasonable notice of an opportunity to appear in and defend the action in which such judgment was rendered or if the judgment was obtained through collusion between the judgment creditor and the insured.

(b) The insurance carrier shall have the right to settle any claim covered by the policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in the policy.

(c) No such policy shall be cancelled except as provided in this section and section 42-7-416. The notice of cancellation shall be delivered to the named insured in person or mailed by certified mail, post-office receipt secured, or by registered mail prior to such cancellation. Unless the contract or policy of insurance provides for a shorter period of notice, said notice shall be so delivered or mailed to the address shown in the policy not less than thirty days prior to the date of cancellation. Proof of such mailing shall be sufficient proof of cancellation. Failure by any insurer to comply with the provisions for cancellation in this section and section 42-7-416 shall render invalid any such cancellation.

(d) No such policy shall be cancelled or annulled as respects any loss or damage by any agreement between the carrier and the insured after the said insured has become responsible for such loss or damage, and any such cancellation or annulment shall be void.

(e) The policy may provide that the insured, or any other person covered by the policy, shall reimburse the insurance carrier for payment made on account of any loss or damage claim or suit involving a breach of the terms, provisions, or conditions of the policy. If the policy provides for limits in excess of the limits specified in section 42-7-103 (14), the insurance carrier may plead against any plaintiff, with respect to the amount of such excess limits of liability, any defenses which it may be entitled to plead against the insured, and any such policy may further provide for the prorating of the insurance thereunder with other applicable valid and collectible insurance.

(f) The policy, the written application therefor, if any, and any rider or endorsement which does not conflict with the provisions of this article shall constitute the entire contract between the parties.

(g) When any insurance carrier authorized to do business within the state of Colorado issues a policy of automobile insurance insuring against bodily injury, death, or injury to or destruction of property or showing financial responsibility, except a binder, a complete copy of the insurance policy shall be transmitted to the purchaser within thirty days of the purchase thereof; except that, when such policy is renewed, only a copy of the notice of renewal shall be required. Mailing of the copy of the policy to the address of the purchaser as given at the time of purchase shall be deemed to be a transmittal as required by this section.

(3) (a) The insurance carrier that issues a motor vehicle liability policy accepted as proof under this article shall include the following provision in the policy contract: "If the insured's whereabouts for service of process cannot be determined through reasonable effort, the insured agrees to designate and irrevocably appoint the insurance carrier as the agent of the insured for service of process, pleadings, or other filings in a civil action brought against the insured or to which the insured has been joined as a defendant or respondent in any Colorado court if the cause of action concerns an incident for which the insured can possibly claim coverage. Subsequent termination of the insurance policy does not affect the appointment for an incident that occurred when the policy was in effect. The insured agrees that any such civil action may be commenced against the insured by the service of process upon the insurance carrier as if personal service had been made directly on the insured. The insurance carrier agrees to forward all communications related to service of process to the last-known e-mail and mailing address of the policyholder in order to coordinate any payment of claims or defense of claims that are required."(b) If service of process is made on the insurance carrier under this subsection (3), the plaintiff shall cause the service of process to be made on the insurance carrier's registered agent.

(c) If service is obtained under this section, the venue for the underlying claim is the same as if the defendant is a nonresident.

(d) Except as expressly provided in this subsection (3), this subsection (3) does not alter or expand the terms and conditions of the insurance policy or liability coverage.

(e) In the contract provision required by this subsection (3), the name of the insurance carrier issuing the policy shall be substituted for the phrase "The insurance carrier."(f) If service of process is made on the insurance carrier under this subsection (3) and the court enters judgment or the insurance carrier agrees to a settlement for the damages caused by the absent insured, the amount of the insurance carrier's liability shall not exceed the policy limits of the coverage. A judgment or settlement obtained using service of process on the carrier shall not bar the injured person from subsequently making personal service on the person who caused the injury and seeking additional remedies provided by law.

(g) Payment under the policy pursuant to this section shall not be deemed to be an admission of liability by the alleged tortfeasor and shall not prejudice the right of the alleged tortfeasor to contest his or her liability or the extent of damages owed to the injured party.

(h) As used in this subsection (3), "reasonable effort" means service at the defendant's last-known address, an address obtained from the insurance policy, an address obtained from a driver's license or motor vehicle registration, or any readily ascertainable successor address.



§ 42-7-415. When insurance carrier to issue certificate

An insurance carrier which has issued a motor vehicle liability policy or an operator's policy of liability insurance meeting the requirements of this article shall upon request of the insured therein deliver to the insured for filing or at the request of the insured shall file directly with the director an appropriate certificate showing that such policy has been issued, which certificate shall meet the requirements of this article. The issuance and delivery or filing of such a certificate shall be conclusive evidence that every policy therein recited has been duly issued and complies with the requirements of this article.



§ 42-7-416. Notice required upon cancellation

When an insurance carrier has certified a motor vehicle liability policy under this article, it shall give written notice to the director during the ten-day period immediately following the effective date of the cancellation of such policy stating that the policy has been cancelled.



§ 42-7-417. Article not to affect other policies

(1) This article shall not be held to apply to or affect policies of automobile insurance against liability which may be required by any other law of this state, and such policies, if endorsed to conform to the requirements of this article, shall be accepted as proof of financial responsibility when required under this article.

(2) This article shall not be held to apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance, operation, or use of motor vehicles not owned by the insured by persons in the insured's employ or on the insured's behalf.



§ 42-7-418. Money - securities for financial responsibility

(1) A person may give proof of financial responsibility by delivering to the director money in an amount or securities approved by said director and of a market value in a total amount as would be required for coverage in a motor vehicle liability policy furnished by the person giving such proof under this article. Such securities shall be of a type which may legally be purchased by savings banks or for trust funds.

(2) All money or securities so deposited shall be subject to execution to satisfy any judgment mentioned in this article but shall not otherwise be subject to attachment or execution.



§ 42-7-419. Substitution of proof

The director shall cancel any bond or return any certificate of insurance or the director shall direct and the state treasurer shall return any money or securities to the person entitled thereto, upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this article.



§ 42-7-420. Failure of proof - other proof

Whenever any evidence of proof of ability to respond in damages filed by any person under the provisions of this article no longer fulfills the purpose for which required, the director, for the purpose of this article, shall require other evidence of ability to respond in damages as required by this article and shall suspend the license of such person pending such proof.



§ 42-7-421. When director may release proof of financial responsibility

(1) The director, upon request, shall cancel any bond or return any certificate of insurance, or the director shall direct and the state treasurer shall return to the person entitled thereto any money or securities deposited pursuant to this article as proof of financial responsibility, or waive the requirement of filing proof of financial responsibility in any of the following events:

(a) At any time after three years from the date such proof was required, or after any other period during which proof was required pursuant to section 42-7-408 (1) in the case of certain violations for an alcohol-related driving offense, if, during such three-year or other period preceding the request, the person furnishing such proof has not been convicted of any offense referred to in section 42-7-406; or

(b) In the event of the death of the person on whose behalf such proof was filed, or the permanent incapacity of such person to operate a motor vehicle; or

(c) In the event the person who has given proof of financial responsibility surrenders the person's license to the director, but the director shall not release such proof in the event any action for damages upon a liability referred to in this article is then pending or any judgment upon any such liability is then outstanding and unsatisfied or in the event the director has received notice that such person has within the period of three months immediately preceding been involved as a driver in any motor vehicle accident. An affidavit of the applicant of the nonexistence of such facts shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the department.

(2) Whenever any person to whom proof has been surrendered, as provided in paragraph (c) of subsection (1) of this section, applies for a license within a period of three years from the date proof of financial responsibility was originally required, or within any other period during which proof of financial responsibility was required pursuant to section 42-7-408 (1), any such application shall be refused unless the applicant establishes such proof for the remainder of such period.



§ 42-7-422. No proof when proof required

Any person whose license or other privilege to operate a motor vehicle has been suspended, cancelled, or revoked, and restoration thereof or issuance of a new license is contingent upon the furnishing of proof of financial responsibility for the future, and who, during such suspension or revocation or in the absence of proper authorization from the director, drives any motor vehicle upon any highway in Colorado except as permitted under this article, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail for not less than five days nor more than six months and, in the discretion of the court, a fine of not less than fifty dollars nor more than five hundred dollars may be imposed. The minimum sentence imposed by this section shall be mandatory, and the court shall not grant probation or a suspended sentence, in whole or in part, or reduce or suspend the fine, except in a case where the defendant has established that the defendant had to drive the motor vehicle in violation of this section because of an emergency, in which case the mandatory jail sentence does not apply. Such minimum sentence need not be five consecutive days but may be served during any thirty-day period.






Part 5 - General

§ 42-7-501. Self-insurers

(1) Any person in whose name more than twenty-five motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the commissioner of insurance.

(2) The commissioner of insurance may, in his or her discretion, upon the application of such person, issue a certificate of self-insurance when the commissioner of insurance is satisfied that such person is possessed and will continue to be possessed of ability to pay all judgments that may be obtained against such person. Upon not less than five days' notice and a hearing pursuant to such notice, the commissioner of insurance may, upon reasonable grounds, cancel a certificate of self-insurance. Failure to pay any judgment within thirty days after such judgment has become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.



§ 42-7-502. Action against nonresident - reciprocity with other states

(1) All of the provisions of this article shall apply to any person who is not a resident of this state, and if such nonresident has been convicted of an offense which would require the suspension or revocation of the license of a resident, or if such nonresident has failed to satisfy a judgment within thirty days after the same became final which would require suspension or revocation under this article in respect to a resident, then in either such event such nonresident shall not operate any motor vehicle in this state, and the director shall not issue to such nonresident any license unless and until such nonresident gives proof of financial responsibility and satisfies any such judgment as is required with respect to a resident of this state.

(2) The director shall transmit a certified copy of any record of any such conviction of a nonresident to the motor vehicle commissioner or state officer performing the functions of a commissioner in the state in which such nonresident resides and shall likewise forward to such officer a certified record of any unsatisfied judgment rendered against such nonresident which requires suspension of such nonresident's driving privileges in this state.

(3) When a nonresident's operating privilege is suspended pursuant to section 42-7-301, the director shall transmit a certified copy of the record of such action to the official in charge of the issuance of licenses in the state in which such nonresident resides, if the law of such other state provides for action in relation thereto similar to that provided for in subsection (4) of this section.

(4) Upon receipt of certification that the operating privilege of a resident of this state has been suspended or revoked in any such other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle accident or for failure to deposit security and furnish a statement evidencing that the resident is insured under an automobile liability insurance policy or bond or for failure to file and maintain proof of financial responsibility, under circumstances which would require the director to suspend a nonresident's operating privilege had the accident occurred in this state, the director shall suspend the license of such resident. Such suspension shall continue until such resident furnishes evidence of compliance with the law of such other state relating to the deposit of such security and until such resident furnishes the statement evidencing automobile liability insurance or a bond, or, as the case may be, files proof of financial responsibility, if required by such law.



§ 42-7-503. Director to furnish operating record

The director shall, upon request, furnish any insurance carrier or any person or surety the record of any person subject to the provisions of this article, which record shall fully designate the motor vehicles, if any, registered in the name of such person, and if there is no record of any conviction of such person of a violation of any provision of any statute relating to the operation of a motor vehicle or of any injury or damage caused by such person as provided in this article, the director shall so certify. Such records shall be public records and subject to the provisions of section 42-1-206. No information required to be confidential by the provisions of section 24-72-204 (3.5)(a), C.R.S., shall be released by the director except as provided by that section. The director shall collect for each such certificate the sum of seventy-five cents.



§ 42-7-504. Matters not to be evidence in litigation

(1) Except as provided in subsection (2) of this section, neither action taken by the director pursuant to this article, any judgment or court decision on appeal therefrom, the findings of the director in such action, nor the security deposited, statement evidencing automobile liability insurance or bond, or proof of financial responsibility filed as provided in this article shall be referred to nor be evidence of the negligence or due care of either party of an action at law to recover damages or in a criminal proceeding arising out of a motor vehicle accident. This section shall not apply to an action brought by the director to enforce the provisions of this article.

(2) For the purposes of any civil trial, civil hearing, or arbitration held in relation to uninsured or underinsured motorist insurance coverage where the question of the existence of automobile liability insurance is an issue or when the amount of such insurance is an issue, the director shall issue, upon request, a certificate under seal. The certificate shall contain the motor vehicle operator's name, address, date of birth, and driver's license number; the date of the accident; and a statement indicating whether or not the records indicate that the owner or operator had in effect at the time of the accident an effective automobile liability policy and, if such a policy was in effect, the amount of coverage, the name of the insurer, and the number of the policy. Such certificate shall be prima facie evidence of the facts contained therein. The director shall collect for each such certificate an amount sufficient to defray the costs of administration of this section. Such amount shall be included as a cost of the action.



§ 42-7-505. Forging ability to respond in damages

Any person who forges or without authority signs any evidence of ability to respond in damages or who furnishes the director with a false statement evidencing that such person is insured under an automobile liability policy or bond, as required by the director in the administration of this article, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.



§ 42-7-505.5. Motor carrier indemnity agreements void - choice of law for transportation contracts

(1) Notwithstanding any other provision of law, if any provision of a transportation contract purports to indemnify, defend, or hold harmless or has the effect of indemnifying, defending, or holding harmless the indemnitee from or against any liability for loss or damage resulting from its own negligence or intentional acts or omissions, then, to that extent, the provision is hereby declared contrary to public policy and is therefore void.

(2) Notwithstanding any contractual provision to the contrary, the laws of the state of Colorado apply to every transportation contract executed or renewed, or under which services are performed, within the state of Colorado.



§ 42-7-506. Surrender of license

(1) Any person whose license has been suspended as provided in this article and has not been reinstated shall immediately return such license held by such person to the director. Any person willfully failing to comply with this requirement is guilty of a misdemeanor.

(2) The director is authorized to take possession of any license upon the suspension thereof under the provisions of this article or to direct any peace officer to take possession thereof and to return the same to the office of the director.



§ 42-7-507. Penalty

Any person who violates any provision of this article for which another penalty is not prescribed by law is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment.



§ 42-7-508. No repeal of motor vehicle laws

This article shall in no respect be considered as a repeal of the provisions of the state motor vehicle laws, but shall be construed as supplemental thereto.



§ 42-7-509. Article does not prevent other process

This article shall not be construed to prevent the plaintiff in any action at law from relying for security upon the other processes provided by law.



§ 42-7-510. Insurance or bond required

(1) An owner of a truck that is subject to the registration fee imposed pursuant to section 42-3-306 (5)(b) or (7) and that is not subject to article 10.1 of title 40, C.R.S., before operating or permitting the operation of the vehicle upon a public highway in this state, shall have in each vehicle a motor vehicle liability policy or a certificate evidencing the policy issued by an insurance carrier or insurer authorized to do business in Colorado, or a copy of a valid certificate of self-insurance issued pursuant to section 10-4-624, C.R.S., or a surety bond issued by a company authorized to do a surety business in Colorado in the sum of fifty thousand dollars for damages to property of others; the sum of one hundred thousand dollars for damages for or on account of bodily injury or death of one person as a result of any one accident; and, subject to such limit as to one person, the sum of three hundred thousand dollars for or on account of bodily injury to or death of all persons as a result of any one accident.

(2) (a) Every owner of a motor vehicle designed and used for the nonemergency transportation of individuals with disabilities as defined in paragraph (b) of this subsection (2), before operating or permitting the operation of such vehicle upon any public highway in this state, shall file with the department a certificate evidencing a motor vehicle liability insurance policy issued by an insurance carrier or insurer authorized to do business in the state of Colorado or a surety bond issued by a company authorized to do a surety business in the state of Colorado with a minimum sum of fifty thousand dollars for damages to property of others; a minimum sum of one hundred thousand dollars for damages for or on account of bodily injury or death of one person as a result of any one accident; and, subject to such limit as to one person, a minimum sum of three hundred thousand dollars for or on account of bodily injury to or death of all persons as a result of any one accident.

(b) As used in this subsection (2), a "motor vehicle designed and used for the nonemergency transportation of individuals with disabilities" means any motor vehicle designed to facilitate the loading of individuals with physical disabilities confined to a wheelchair except vehicles owned by the United States government, vehicles owned and operated by any special transportation district, or privately owned vehicles when such privately owned vehicles are used by the owner to transport the owner or members of the owner's family who are confined to a wheelchair.

(3) Any person who violates any provision of this section is guilty of a misdemeanor and shall be punished according to the provisions of section 42-7-507. If any violation of this section is committed on behalf of a partnership or corporation, any director, officer, partner, or high managerial agent thereof who authorized, ordered, permitted, or otherwise participated in, by commission or omission, such violation is also guilty of a misdemeanor and shall be punished according to the provisions of section 42-7-507.






Part 6 - Uninsured Motorist Identification Database Program

§ 42-7-601. Short title

(1) This part 6 shall be known and may be cited as the "Motorist Insurance Identification Database Program Act".

(2) Repealed.



§ 42-7-602. Uninsured motorist identification database program - creation

The general assembly hereby directs the transportation legislation review committee to conduct an examination of the problem of uninsured motorists in this state and to propose legislation which shall alleviate if not eliminate the problem. The general assembly further directs the transportation legislation review committee to examine Colorado's compulsory motor vehicle insurance system. Such examination shall include a review of whether such system should be maintained or repealed and whether there are more effective enforcement mechanisms that might be employed. The committee shall also study the effectiveness of other enforcement mechanisms including, but not limited to, uninsured motorist database programs that have been employed in other compulsory insurance states.



§ 42-7-603. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Database" means the motorist insurance identification database described in section 42-7-604 (5).

(2) "Department" means the department of revenue.

(3) "Designated agent" means the party with which the department contracts under section 42-7-604.

(4) (Deleted by amendment, L. 2000, p. 1649, § 43, effective June 1, 2000.)(5) "Program" means the motorist insurance identification database program created in section 42-7-604.



§ 42-7-604. Motorist insurance identification database program - creation - administration - selection of designated agent - legislative declaration

(1) The general assembly hereby finds, determines, and declares that the purpose of this section is to help reduce the uninsured motorist population in this state and measure the effectiveness of the motorist insurance identification database created herein.

(2) The general assembly further recognizes that the information and data required to be disclosed by insurers in creating and maintaining the motorist insurance identification database is proprietary in nature. Accordingly, the parties handling such information and data shall at all times maintain their confidential and proprietary nature.

(3) The motorist insurance identification database program is hereby created for the purpose of establishing a database to use when verifying compliance with the motor vehicle security requirements in this article and in articles 3 and 4 of this title. The program shall be administered by the department.

(4) (a) The department shall monitor compliance with the financial security requirements of this article and may contract with a designated agent to monitor such compliance with the financial security requirements of this article. If the department contracts with a designated agent, the agent shall be authorized to perform all functions of the department delegated to the agent in the contract.

(b) After a contract has been entered into with a designated agent, the department shall convene a working group for the purpose of facilitating the implementation of the program. The working group shall consist of representatives of the insurance industry, the division of insurance, the department of public safety, and the department.

(5) (a) The department or its designated agent, using its own computer network, shall develop and maintain a computer database with information provided by:

(I) Insurers, pursuant to section 10-4-615, C.R.S.; except that any person who qualifies as self-insured pursuant to section 10-4-624, C.R.S., shall not be required to provide information to the department; and

(II) The department shall compare the make, year, and vehicle identification number of all registered vehicles to policy information provided by insurers.

(b) The department shall establish guidelines for the development and maintenance of a database so that the database can easily be accessed by state and local law enforcement agencies.

(c) The department shall:

(I) Provide an internet option that allows insurers and their agents, including commercial insurers, to submit insurance information directly to the designated agent. Each insurer shall cooperate with the verification process.

(II) Provide a reasonable and adequate quality control process to ensure the accurate input of data, including the vehicle identification numbers and insurance information;

(III) (Deleted by amendment, L. 2006, p. 1011, § 7, effective July 1, 2006.)(IV) Provide each county clerk access to the most currently available data from the database of insurance information.

(6) The department shall, at least weekly:

(a) Update the database with information provided by insurers in accordance with section 10-4-615, C.R.S.;

(b) Compare then-current motor vehicle registrations against the database.

(6.5) and (7) Repealed.

(8) The department, in cooperation with the division of insurance, shall promulgate rules and develop procedures for administering and enforcing this part 6. Such rules shall specify the reporting requirements that are necessary and appropriate for commercial lines of insurance and shall be developed with input by insurers and the designated agent.



§ 42-7-606. Disclosure of insurance information - penalty

(1) Information provided by insurers and the department for inclusion in the database established pursuant to section 42-7-604 is the property of the insurer or the department, as the case may be, and may not be disclosed except as follows:

(a) The department shall verify a motor vehicle's insurance coverage upon request by any state or local government agency investigating, litigating, or enforcing such motor vehicle's compliance with the financial security requirements.

(b) The department shall disclose whether a motor vehicle has the required insurance coverage upon request by the following individuals and agencies only:

(I) The owner;

(II) The parent or legal guardian of the owner if the owner is an unemancipated minor;

(III) The legal guardian of the owner if the owner is legally incapacitated;

(IV) Any person who has power of attorney from the owner;

(V) Any person who submits a notarized release from the owner that is dated no more than ninety days before the date the request is made;

(VI) Any person suffering loss or injury in a motor vehicle accident, but only as part of an accident report authorized in part 16 of article 4 of this title; or

(VII) The office of the state auditor, for the purpose of conducting any audit authorized by law.

(2) Any person or agency who knowingly discloses information from the database for a purpose or to a person other than those authorized in this section commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(3) The state shall not be liable to any person for gathering, managing, or using information in the database pursuant to this part 6.

(4) The designated agent shall not be liable to any person for performing its duties under this part 6, unless and to the extent said agent commits a willful and wanton act or omission. The designated agent shall be liable to any insurer damaged by the designated agent's negligent failure to protect the confidential and proprietary nature of the information and data disclosed by the insurer to the designated agent.

(5) The designated agent shall provide to this state an errors and omissions insurance policy covering said designated agent in an appropriate amount.

(6) No insurer shall be liable to any person for performing its duties under this part 6, unless and to the extent the insurer commits a willful and wanton act or omission.



§ 42-7-607. Part 6 not to supersede other provisions

This part 6 shall not supersede other actions or penalties that may be taken or imposed for violation of the financial security requirements of this article.



§ 42-7-609. Report

The department of revenue shall submit a report, in consultation with the division of insurance, regarding the effectiveness of the motorist insurance database, including without limitation the department's recommendations on whether the program should be continued and on whether enforcement mechanisms should be instituted or changed. The report shall be submitted to the house business affairs and labor committee of the general assembly by January 1, 2008.












Port of Entry Weigh Stations

Article 8 - Port of Entry Weigh Stations

§ 42-8-101. Legislative declaration

In order to facilitate enforcement of the laws of the state of Colorado concerning motor carriers and the owners and operators of motor vehicles; to equally distribute the payments of any fees, licenses, or taxes imposed by the laws of this state on motor carriers and the owners and operators of motor vehicles, and to effect the collection thereof; and to assist motor carriers and the owners and operators of motor vehicles to comply with all tax laws, rules, and regulations pertaining to them, it is declared necessary to establish port of entry weigh stations on the public highways of this state.



§ 42-8-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Motor vehicles" means trucks, truck tractors, trailers, and semitrailers or combinations thereof.

(2) "Person" means an individual, a partnership, a corporation, a company, or an association.

(3) "Port of entry officer" means a uniformed member of the Colorado state patrol who is not a trooper and whose powers and duties are described in section 42-8-104 (2).



§ 42-8-103. Ports of entry - operation by Colorado state patrol

(1) (Deleted by amendment, L. 2012.)

(2) The chief of the Colorado state patrol shall be responsible for establishing and operating port of entry weigh stations at such points along the public highways of this state as are determined to be necessary to carry out the purposes of this article. The chief shall authorize permanent port of entry weigh stations and mobile port of entry weigh stations to be established and operated by the Colorado state patrol. The location or relocation of the stationary or mobile port of entry weigh stations shall be determined by the chief.



§ 42-8-104. Powers and duties - rules

(1) The chief of the Colorado state patrol shall issue such rules as the chief deems necessary to implement this article and carry out its purposes. All permanent port of entry weigh stations established under the authority of this article shall be operated at times determined by the chief so as to reasonably allow owners and operators of motor vehicles subject to fees, licenses, or taxes or to rules imposed by the state of Colorado to comply with all such laws and rules by clearance at a port of entry weigh station. All port of entry weigh stations, either permanent or mobile, shall be equipped with weighing equipment approved as to accuracy by the division of inspection and consumer services of the department of agriculture.

(2) A port of entry officer, during the time that he or she is actually engaged in performing his or her duties as such and while acting under proper orders or rules issued by the chief of the Colorado state patrol, shall have and exercise all the powers invested in peace officers in connection with the enforcement of the provisions of this article, articles 2, 3, and 20 of this title, part 5 of article 4 of this title, and sections 42-4-209, 42-4-225 (1.5), 42-4-235, 42-4-1407, 42-4-1409, and 42-4-1414; except that an officer shall not have the power to serve civil writs and process and, in the exercise of his or her duties, an officer shall have the authority to restrain and detain persons or vehicles and may impound any vehicle until any tax or license fee imposed by law is paid or until compliance is had with any tax or regulatory law or rule issued thereunder.



§ 42-8-105. Clearance of motor vehicles at port of entry weigh stations

(1) Every owner or operator of a motor vehicle that is subject to payment of registration fees under the provisions of section 42-3-306 (5)(b) and every owner or operator of a motor vehicle or combination of vehicles having a manufacturer's gross vehicle weight rating or gross combination weight rating of twenty-six thousand one pounds or more shall secure a valid clearance from an officer of the Colorado state patrol, or from a port of entry weigh station before operating the vehicle or combination of vehicles or causing the vehicle or combination of vehicles to be operated on the public highways of this state, but an owner or operator shall be deemed to have complied with the provisions of this subsection (1) if the owner or operator secures a valid clearance from the first port of entry weigh station located within five road miles of the route that the owner or operator would normally follow from the point of departure to the point of destination. An owner or operator shall not be required to seek out a port of entry weigh station not located on the route such owner or operator is following if the owner or operator secures a special revocable permit from the Colorado state patrol in accordance with the provisions of subsection (4) of this section. A vehicle with a seating capacity of fourteen or more passengers registered under the provisions of section 42-3-304 (13) or 42-3-306 (2)(c)(I) shall not be required to secure a valid clearance pursuant to this section.

(2) It is unlawful for any owner or operator of a motor vehicle subject to the provisions of subsection (1) of this section to permit the travel of such motor vehicle on the public highways of this state without first having secured a valid clearance as provided in said subsection (1), and every such owner or operator shall be required to seek out a port of entry weigh station for the purpose of securing such valid clearance, whether or not such port of entry weigh station is located on the route that the owner or operator is following, unless a valid clearance or a special permit in accordance with subsection (4) of this section has previously been secured.

(3) Every owner or operator of a motor vehicle subject to the provisions of subsection (1) of this section shall secure a valid clearance at each port of entry weigh station located on the route that the owner or operator would normally follow from the point of departure to the point of destination for verification of its previously secured clearance.

(3.5) Every owner or operator of a motor vehicle subject to the provisions of subsection (1) of this section, when stopped for a lawful inspection, shall permit personnel of a port of entry weigh station to inspect the fuel tank of the vehicle for the purpose of ensuring that the vehicle is not operating on the public highways of the state using tax-exempt diesel fuel in violation of section 42-4-1414.

(4) The Colorado state patrol may issue a special revocable permit to the owner or operator of any vehicle being operated over a regularly scheduled route waiving the requirement that the owner or operator seek out and secure a valid clearance at a port of entry weigh station not located directly on the route being followed. In order for the permit to be effective, the vehicle must be operating over a regularly scheduled route that has previously been cleared with the Colorado state patrol.

(5) Any owner or operator of a motor vehicle that is subject to the provisions of sections 42-3-304 to 42-3-306, who is found guilty of violating the provisions and requirements of this section, shall be subject to the fines and penalties prescribed in section 42-8-109.

(6) Repealed.



§ 42-8-106. Issuance of clearance receipts

All owners and operators of motor vehicles subject to the payment of fees, licenses, or taxes imposed by the laws of this state, including foreign vehicles, that have not been properly certificated or permitted by the public utilities commission or that have not been approved by the department of revenue for monthly or periodic payment of such fees, licenses, or taxes shall be issued a clearance receipt at a port of entry weigh station only after such fees, licenses, or taxes that may be due are paid or compliance is had with regulatory acts. A clearance receipt issued under this section shall specify the date upon which issued and amounts of fees, licenses, or taxes to be paid. The receipt shall be valid only for the dates and trips specified thereon and for the length of time specified thereon. The Colorado state patrol, through the port of entry weigh stations, may also issue permits for oversize and overweight commercial hauls pursuant to rules and regulations governing such hauls established by the department of transportation. Failure to secure such clearance receipt shall subject the owner or operator to a penalty of double the amount of any tax, license, or fee due that shall be in addition to and distinct from the penalty provided for in section 42-8-109.



§ 42-8-107. Construction and rights-of-way

Within thirty days after receiving notification from the chief of the Colorado state patrol, the department of transportation shall make available without charge to the Colorado state patrol such rights-of-way upon or adjacent to the public highways of this state as are needed for the construction or reconstruction of port of entry weigh stations. If such rights-of-way are not available, the department of transportation shall acquire such rights-of-way as are needed to carry out the purposes of this article out of money in the state highway fund provided for right-of-way acquisition. If possible, the construction, reconstruction, and maintenance of port of entry weigh stations shall be accomplished with forces of the department of transportation within thirty days after notification by the chief of the Colorado state patrol requesting such work.



§ 42-8-108. Cooperation among departments

The governor of Colorado shall require the chief of the Colorado state patrol, the chief engineer of the department of transportation, the commissioner of agriculture, the director of the division of commerce and development, and the chair of the public utilities commission to cooperate to the fullest extent possible to the end that port of entry weigh stations established under authority of this article shall serve the broadest possible functions.



§ 42-8-109. Fines and penalties

(1) Any person who drives a vehicle or owns a vehicle in violation of the provisions of section 42-8-105 (1) to (5) or 42-8-106 commits a class 2 misdemeanor traffic offense.

(2) Notwithstanding the provisions of section 42-1-217, all fines and penalties imposed under this article shall be transmitted to the state treasurer, who shall credit the same to the state highway fund; except that, fifty percent of any fine or penalty imposed under this article for a violation occurring within the corporate limits of a city, town, or city and county or outside the corporate limits of a city, town, or city and county, which violation is cited by a law enforcement officer of such city, town, county, or city and county, shall be transmitted to the treasurer or chief financial officer of such city, town, county, or city and county, and the remaining fifty percent shall be transmitted to the state treasurer, who shall credit the same to the state highway fund.

(3) In addition to the penalties imposed pursuant to subsection (1) of this section, the chief of the Colorado state patrol shall, upon the conviction of any owner or operator or of any agent, officer, or employee, after a third offense within one calendar year, notify the public utilities commission of such conviction, and the commission may suspend any license or permit for a period not to exceed six months or revoke all such certificates and permits issued to the owner or operator of such vehicles by the public utilities commission. Such certificate or permit can be suspended or revoked only after due notice and hearing and for good cause shown. The chief shall file a complaint with the public utilities commission, and the commission must hold a hearing within thirty days after filing of a complaint by the chief. If at the hearing the commission finds that the facts as stated in the complaint by the chief are substantially correct, the commission may immediately revoke all intrastate certificates and permits issued by it to such violator.

(4) (Deleted by amendment, L. 96, p. 386, § 4, effective April 17, 1996.)



§ 42-8-110. Expenses of administration appropriated from the highway users tax fund

For the purpose of administering this article and for the operation, maintenance, and future construction of the port of entry weigh stations established pursuant to this article, there shall be appropriated from the highway users tax fund for each fiscal year such moneys as the general assembly may determine, upon presentation of a budget for that purpose in form and content in accordance with the provisions for submission of budget requests by state agencies.



§ 42-8-111. Cooperative agreements with contiguous states for operations of ports of entry - rules

(1) In addition to any other powers granted by law, the chief of the Colorado state patrol is hereby authorized to negotiate and enter into cooperative agreements with the designated representatives of contiguous states for the operations of ports of entry at the borders between Colorado and such contiguous states.

(2) An agreement with a contiguous state or contiguous states for the operation of ports of entry at the borders between Colorado and such contiguous state or states entered into under the provisions of this section may include, but shall not be limited to, the following provisions:

(a) The joint operation of ports of entry by Colorado and a contiguous state or contiguous states;

(b) A grant of authority to the port of entry employees and officials of Colorado and to the port of entry employees and officials of each other state which is a party to such agreement to:

(I) Collect any fees, taxes, and penalties which are imposed by other states which are parties to such agreement on behalf of such states and to remit such fees, taxes, and penalties to such states; and

(II) Take actions to enforce the laws of other states that are parties to the agreement, including, but not limited to, the monitoring of licenses and other credential usage, the enforcement of tax restraint, distraint, or levy orders, the issuance of civil citations, and the conduct of any necessary equipment inspections. Port of entry personnel shall have and maintain the authority to enforce the provisions of section 42-4-1414 regarding the prohibition on the use of dyed fuel on Colorado highways.

(c) The assignment of Colorado ports of entry employees and officials at jointly operated ports of entry outside of Colorado and the assignment of ports of entry employees and officials of contiguous states at ports of entry within Colorado; and

(d) The allowance of such access to the data bases of Colorado and other states which are parties to such agreement by the employees and officials of each state as is necessary to enforce the laws of each such state and to operate under the terms of such agreement.

(3) Any agreement entered into under the provisions of this section shall contain provisions which express the understanding that any employees and officials of any other state who are assigned to jointly operated ports of entry, who enforce the laws of Colorado under the terms of such agreement, or who otherwise act under the terms of such agreement shall not be compensated by Colorado and shall not be considered to be employees or officials of Colorado for the purposes of any employee rights or benefits.

(4) The chief of the Colorado state patrol is hereby authorized to appoint employees and officials of a contiguous state as agents of the Colorado state patrol with the powers to enforce the laws of Colorado under the terms of cooperative agreements entered into under the provisions of this section.

(5) The chief of the Colorado state patrol may promulgate such rules as are necessary for the implementation of the provisions of this section.









Motor Vehicle Repairs

Article 9 - Motor Vehicle Repair Act

§ 42-9-101. Short title

This article shall be known and may be cited as the "Motor Vehicle Repair Act of 1977".



§ 42-9-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Auto parts recycler" means any person who purchases motor vehicles for the purpose of dismantling and selling the components thereof and who complies with all federal, state, and local regulations. "Auto parts recycler" includes a vehicle dismantler.

(1.2) "Customer" means the owner, the agent of the owner, or a family member, employee, or any other person whose use of the vehicle is authorized by the owner.

(1.5) "Estimate" means a written or oral assessment that describes structural damage to or mechanical needs of a motor vehicle. The estimate shall include total estimated costs of repair, excluding sales taxes and towing charges, together with a statement as to whether any parts to be installed are new original equipment manufacturer, new nonoriginal equipment manufacturer, used, reconditioned, or rebuilt.

(1.6) "Inflatable restraint system" has the same meaning as is set forth in 49 CFR sec. 507.208 S4.1.5.1 (b).

(1.7) "Invoice" means the final statement for services rendered.

(2) "Motor vehicle" means every self-propelled vehicle intended primarily for use and operation on the public highways. The term does not include trucks and truck tractors having a gross vehicle weight of more than eight thousand five hundred pounds, nor does it include farm tractors and other machines and tools used in the production, harvesting, and care of farm products, nor does it include motorcycles.

(3) "Motor vehicle repair facility" means any natural person, partnership, corporation, trust, association, or group of persons associated in fact although not a legal entity which, with intent to make a profit or a gain of money or other thing of value, engages in the business or occupation of performing repairs on a motor vehicle, including repairs on body parts. The term "motor vehicle repair facility" includes a motor vehicle repair garage.

(4) "Necessary" means essential to a desired or projected end as stated by the customer or indispensable to avoid loss or damage.

(5) "Repairs on a motor vehicle" or "repairs" includes maintenance, diagnosis, repairs, service, and parts replacement but does not include washing the vehicle or adding gasoline or oil to the vehicle.

(6) "Work order" means a document that a customer signs to authorize repairs. "Work order" may include an estimate.



§ 42-9-103. Applicability

The provisions of sections 42-9-104, 42-9-105, and 42-9-106 shall not apply where the total cost of the labor and parts is one hundred dollars or less.



§ 42-9-104. When consent and estimate required - original transaction - disassembly

(1) (a) No repairs on a motor vehicle shall be performed by a motor vehicle repair facility unless the facility obtains the written consent of the customer.

(b) The required written consent is waived by the customer only when the motor vehicle has been towed to the motor vehicle repair facility or the customer has left the motor vehicle with the motor vehicle repair facility outside of normal business hours or when the customer has signed a waiver in compliance with paragraph (b) of subsection (2) of this section. The waiver established by this paragraph (b) for any vehicle that is towed to a motor vehicle repair facility or left with the motor vehicle repair facility outside of normal business hours is limited to a maximum of one hundred dollars for all labor and parts.

(c) When the customer has not given the motor vehicle repair facility written consent to perform repairs, no repairs shall be performed unless the facility first communicates orally to the customer the written estimate of the total cost of such repairs and the customer then consents to the required repairs. A record of such communication and consent shall be made on the work order by the motor vehicle repair facility and shall include the date, time, manner of consent, telephone number called, if any, and the names of the persons giving and receiving such consent. If more than one such communication occurs between the motor vehicle repair facility and the customer, a record of the telephone number need not be made for each subsequent communication if the telephone number is the same as on the initial consent.

(2) (a) (I) Except as provided in paragraph (b) of this subsection (2), no repairs shall be performed by a motor vehicle repair facility unless said facility first submits in writing or, where allowed by this section, orally communicates to the customer an estimate of the total cost of any such repairs. The written estimate shall include the expected completion date of such repairs. A copy of the completed written estimate of the total cost of repair shall be provided to the customer.

(II) (A) Except as provided in sub-subparagraph (B) of this subparagraph (II), storage charges may accrue, beginning on the fourth day, if the customer has not picked up the motor vehicle within three days, exclusive of Saturday, Sunday, any legal holiday, and any days the repair facility is closed for business, after notification of the completion of authorized repairs or if the customer failed to authorize repairs to be performed within three days, exclusive of Saturday, Sunday, any legal holiday, and any days the repair facility is closed for business, after the date of communication of an estimate.

(B) Storage charges shall be assessed in accordance with section 38-20-109, C.R.S., if the facility chooses to sell the customer's property in accordance with article 20 of title 38, C.R.S.

(C) The amounts that a customer may be charged for storage charges shall be conspicuously printed on the separate written authorization provided to the customer.

(III) The work order provided to the customer shall state conspicuously that, except for body shop repair parts and exchanged or warranty parts that shall only be presented to the customer for examination and not returned, and except for inflatable restraint system components, the customer is entitled to the return of the replaced parts if the customer so requests at the time of consenting to or authorizing the repairs.

(IV) The work order, or a legible copy thereof, shall be retained by the motor vehicle repair facility for at least three years.

(b) A customer may waive the right to receive any estimate, either written or oral, prior to authorizing repairs by signing the customer's name and the date below the following statement that shall be in bold type: "I DO NOT WISH TO RECEIVE ANY ESTIMATE, EITHER WRITTEN OR ORAL, TO WHICH I AM ENTITLED BY LAW, BEFORE REPAIRS ARE AUTHORIZED." The signing of such waiver does not constitute an authorization of repairs, which shall be a separate statement.

(c) (I) In the event that it is necessary to disassemble, or partially disassemble, a motor vehicle or a motor vehicle part in order to provide the customer with an estimate for required repairs, the written estimate required in paragraph (a) of this subsection (2) shall show the cost of reassembly in the event that the customer elects not to proceed with the repairs of the motor vehicle or motor vehicle part. The estimate shall also include the total cost of labor and parts to replace those expendable items that are normally destroyed by such disassembly. No act of disassembly that would prevent the restoration of the same unit to its former condition may be undertaken unless the motor vehicle repair facility has fully informed the customer of that fact in writing on the work order and the customer consents to the disassembly.

(II) Any estimate of required repairs given after a disassembly shall comply with the requirements of paragraph (a) of this subsection (2); except that such written estimate may then be communicated orally to the customer. A record of such communication shall be made on the work order by the motor vehicle repair facility, including the date, time, manner of communication, telephone number called, if any, and names of persons giving and receiving such consent. If more than one such communication occurs between the motor vehicle repair facility and the customer, a record of the telephone number need not be made for each subsequent communication if the telephone number is the same as on the initial consent.

(d) Towing charges are excluded from the written or oral estimate and consent requirements of this section.



§ 42-9-105. When consent and estimate required - additional repairs - changed completion date

(1) Except when an estimate has been waived pursuant to section 42-9-104 (2)(b), no charge shall be made for labor and parts in excess of the estimate, plus ten percent thereof or twenty-five dollars, whichever is less, without the consent of the customer to the additional charge before performance of the labor or installation of the parts not included in the estimate. Consent by the customer to additional charges may be written or oral. In either case, a record of such consent shall be made on the work order by the motor vehicle repair facility and shall include the date, time, manner of consent, telephone number called, if any, and names of the persons giving and receiving the consent. If more than one such communication occurs between the motor vehicle repair facility and the customer, a record of the telephone number need not be made for each subsequent communication if the telephone number is the same as on the initial consent.

(2) (a) The customer shall be notified in writing on the work order of any changes in the expected completion date of the repairs and of the new expected completion date. Such notification may be communicated to the customer orally, but such communication, written or oral, shall be made no more than twenty-four hours after the original completion date, exclusive of Saturday, Sunday, and any legal holiday. If communicated orally, a record of such communication shall be made on the work order by the motor vehicle repair facility and shall include the date, time, telephone number called, if any, and names of the persons giving and receiving such communication. If the name of the person receiving such communication is different than the original customer, the name and telephone number called, if any, shall be recorded on the work order.

(b) No additional changes in the completion date shall be made unless the consent of the customer to the additional change is obtained. If the required consent is given orally, the motor vehicle repair facility shall make a record of such consent on the work order and shall include the date, time, manner of consent, and the names of the persons giving and receiving such consent.

(c) If the motor vehicle repair facility fails to notify the customer of the change in the completion date or if the customer refuses to consent to an additional change in the completion date, the contract may be cancelled at the option of either the customer or the motor vehicle repair facility. Once the contract has been cancelled in this manner, the motor vehicle repair facility shall be required to reassemble the motor vehicle in substantially the same condition in which it was delivered to the motor vehicle repair facility without cost to the customer unless the customer has been previously notified as to the impracticality of such reassembly; except that the customer shall be required to pay for any repairs already completed as specified in section 42-9-106 (3)(a).



§ 42-9-106. Amounts over estimate - storage charges - cancellation of authorized repairs

(1) Except when an estimate has been waived pursuant to section 42-9-104 (2)(b), if the charge for labor and parts is over the original estimate or any subsequent estimate by ten percent thereof or twenty-five dollars, whichever is less, and unless further oral or written consent is given by the customer pursuant to section 42-9-105 (1), the motor vehicle repair facility shall return the motor vehicle to the customer upon the payment of the amount of the original estimate or any subsequent estimate plus ten percent thereof or twenty-five dollars, whichever is less, and the motor vehicle repair facility shall not be entitled to a lien for said excess pursuant to section 38-20-106, C.R.S.

(2) No charge shall be made for storage of the motor vehicle unless the motor vehicle is not picked up by the customer within three days, exclusive of Saturday, Sunday, legal holidays, and any days the repair facility is closed for business, after the customer is notified that the repairs have been completed and the customer was notified, as required by section 42-9-104 (2)(a), that such storage charges would accrue. Storage charges may accrue pursuant to a written agreement, separate from any other repair document, between the motor vehicle repair facility and the customer. The written authorization, in bold type, shall state the following:

Storage Fee Policy

A storage fee may not be charged unless a written agreement, separate from any other repair document, for an amount is reached. A storage fee may be charged, beginning on the fourth day, if a motor vehicle is not removed within three days after the customer is notified that repairs have been completed, excluding Saturdays, Sundays, legal holidays, and any days the repair facility is closed for business. The motor vehicle repair facility shall make a record of the notice of completion on the work order. The record shall include the date and time of the notice of completion, the manner of communication of the notice, the telephone number called, if any, and the name of the person receiving the notice.

(3) (a) If the customer cancels previously authorized repairs prior to their completion, the motor vehicle repair facility shall be entitled to charge the customer for repairs, including labor and parts, which have already been performed so long as said charge does not exceed the original estimate or any subsequent estimate for the repairs already performed.

(b) In requesting the return of the motor vehicle subsequent to the cancellation of previously authorized repairs, the customer shall specify whether it should be reassembled in substantially the same condition in which it was delivered to the motor vehicle repair facility or in such a lesser condition of assembly as the customer shall designate. Reassembly shall be completed by the motor vehicle repair facility within three days of the customer's request, excluding Saturday, Sunday, any legal holiday, and any days the repair facility is closed for business.

(c) All charges for reassembly, whether or not the requested repairs are completed, shall be included in the original estimate or in any subsequent estimate.

(4) Nothing in this section shall require a motor vehicle repair facility to give an estimate if such facility does not agree to perform the requested repairs.

(5) Payment by the customer of any amount in excess of those allowed by this article or for unauthorized repairs is not a waiver of any of the rights granted by this article to the customer, nor shall such payment be construed as consent to additional repairs or excess charges.

(6) All written estimates and other information required by this section shall be recorded on or attached to the invoice described in section 42-9-108.



§ 42-9-107. Used, reconditioned, or rebuilt parts

The motor vehicle repair facility shall specify in the original estimate whether any parts to be installed are new original equipment manufacturer, new nonoriginal equipment manufacturer, used, reconditioned, or rebuilt and then shall obtain the consent of the customer before any new original equipment manufacturer, new nonoriginal equipment manufacturer, used, reconditioned, or rebuilt parts are installed in the motor vehicle. If such consent is oral, the motor vehicle repair facility shall make a record of such consent on the work order and shall include the date, time, and manner of consent. The telephone number called, if any, and the name of the person giving and receiving the consent, if different than the original customer, shall be recorded on the work order. The motor vehicle repair facility shall adjust the original estimate for new parts to reflect the altered cost if used, reconditioned, or rebuilt parts are authorized and installed.



§ 42-9-108. Invoice

(1) All repairs done by a motor vehicle repair facility shall be recorded on a customer's invoice. A legible copy of the customer's invoice shall be given to the customer when the motor vehicle is returned to the customer. The original or a legible copy of the customer's invoice shall be retained for at least three years by the motor vehicle repair facility.

(2) The customer's invoice shall include the following:

(a) The name and address of the customer;

(b) The year, make, odometer reading on the date the motor vehicle was brought in for repairs, and license number of the motor vehicle;

(c) The date the motor vehicle was received for repairs;

(d) An itemization of each part added to or replaced in the motor vehicle; a description of each part by name and identifying number; clear identification of which parts are used, reconditioned, or rebuilt; and the charges levied for each part added or replaced;

(e) The amount charged for labor, the full name or employee number of each mechanic or repairer who in whole or in part performed repairs, and the identification of the specific stage of repair for which each mechanic or repairer named was partially or wholly responsible;

(f) An itemized statement of all additional charges, including storage, service and handling, and taxes;

(g) An identification of any repairs subcontracted to another repair facility;

(h) The legible initials of the person filling out any portion of the invoice not specified in this subsection (2); and

(i) A copy of any warranty issued by the motor vehicle repair facility setting forth the terms and conditions of such warranty.

(3) Itemization of a particular part is not required on the customer's invoice if no charge is levied for that part.

(4) Miscellaneous designations such as "shop supplies", "paint and paint supplies", and "shop materials" may be used on the customer's invoice.

(5) Designation of mechanics, repairers, parts, or labor is not required on the customer's invoice if the customer has been given a flat-rate price, if such repairs are customarily done and billed on a flat-rate price basis and agreed upon by the customer, and if such flat rates are conspicuously posted by the motor vehicle repair garage or otherwise made available to the customer prior to rendering the estimate.



§ 42-9-108.5. Warranty completion date

When a motor vehicle is returned under a warranty issued by the repair facility, the facility shall give the customer a written notice that specifies that the work is under warranty and that provides the customer with a completion date for the repair, as required by section 42-9-104.



§ 42-9-108.7. Motor vehicle repair facility warranties

If a motor vehicle repair facility issues a motor vehicle repair facility warranty, such warranty shall appear with the invoice and shall set forth all terms and conditions of such warranty. The facility warranty shall be limited to the terms and conditions set forth in such warranty.



§ 42-9-109. Return of replaced parts

Except for body shop repair parts, inflatable restraint system components, and parts that the motor vehicle repair facility is required to return to the manufacturer or distributor under a manufacturer warranty or exchange arrangement, the motor vehicle repair facility shall return replaced parts to the customer at the time of the completion of the repairs if the customer so requests at the time of consenting to or authorizing the repairs. A motor vehicle repair facility is not authorized to return any components of an inflatable restraint system to the consumer.



§ 42-9-109.5. Inflatable restraint systems - replacement

(1) (a) A motor vehicle repair garage may replace an inflatable restraint system only with an inflatable restraint system that is newly manufactured or an inflatable restraint system salvaged and sold by a vehicle dismantler or auto parts recycler.

(b) A motor vehicle repair garage is not required to install a salvaged inflatable restraint system and may do so only upon obtaining specific written authorization from the customer. A motor vehicle repair garage installing a salvaged inflatable restraint system shall include the phrase "salvaged inflatable restraint system" prominently on the face of the invoice. A motor vehicle repair garage may not use other terms, including but not limited to "used" or "as is", to describe a salvaged inflatable restraint system on an invoice.

(2) (a) If a vehicle dismantler or auto parts recycler sells a salvaged inflatable restraint system, the vehicle dismantler or auto parts recycler shall state the following information on the invoice:

(I) The date of sale of the salvaged inflatable restraint system;

(II) The vehicle identification number of the vehicle from which the inflatable restraint system was salvaged; and

(III) The part number of the salvaged inflatable restraint system, if such number is available.

(b) A vehicle dismantler or auto parts recycler shall maintain the bill of sale for any sale of a salvaged inflatable restraint system for at least three years after the date of the sale.



§ 42-9-110. Exemption - antique motor vehicles

This article does not apply to repairs of any motor vehicle twenty-five or more years old or of any motor vehicle that is a collector's item as defined in section 42-12-101.



§ 42-9-111. Prohibited acts

(1) No motor vehicle repair facility or any employee or contract laborer of such facility shall:

(a) Charge for repairs which have not been consented to by the customer or charge for repairs in excess of amounts allowed by this article;

(b) Represent that repairs are necessary when such is not a fact;

(c) Represent that repairs have been performed when such is not a fact;

(d) Represent that a motor vehicle or motor vehicle part being diagnosed is in dangerous condition when such is not a fact;

(e) Perform emissions repairs to bring motor vehicles into compliance with the provisions of sections 42-4-301 to 42-4-316 when such repairs are not indicated by the identified emissions failure;

(f) Fail to issue an invoice as required by section 42-9-108;

(g) Fail to give notice as required by section 42-9-105;

(h) Require a customer to sign a work order that does not state the repairs that are requested by the customer;

(i) Fail to state the motor vehicle odometer reading, unless such reading is unfeasible due to the condition of the odometer; or

(j) Install or reinstall, as part of a vehicle inflatable restraint system, any object in lieu of an air bag that was designed in accordance with federal safety regulations for the make, model, and year of the vehicle.



§ 42-9-112. Criminal penalties

(1) Except as provided in subsection (2) of this section, any motor vehicle repair facility or any employee of such facility that fails to provide a completed written or oral estimate as required under section 42-9-104 (2), or an invoice as required under section 42-9-108, is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five hundred dollars nor more than two thousand dollars per violation. No portion of the minimum fine for repeat offenders shall be suspended.

(2) Except as otherwise provided in subsection (4) of this section, any motor vehicle repair facility or any employee of such facility who violates section 42-9-111 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than five hundred dollars nor more than one thousand dollars per violation. No portion of the minimum fine for repeat offenders shall be suspended.

(2.5) Any motor vehicle repair facility or any employee of such facility who violates any provision of this article other than the provisions for which penalties are provided in subsections (1), (2), and (4) of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of five hundred dollars per violation.

(2.7) A violation of this article shall also constitute a deceptive trade practice in violation of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S., and shall subject the motor vehicle repair facility or any employee of such facility to the remedies or penalties contained in article 1 of title 6.

(3) (Deleted by amendment, L. 97, p. 863, § 11, effective May 21, 1997.)

(4) Any motor vehicle repair facility or any employee of such facility who violates the provisions of section 42-9-111 (1)(j) is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than two thousand five hundred dollars and not more than five thousand dollars per violation, or imprisonment in the county jail for up to one year, or both.



§ 42-9-113. Civil penalties

In any civil action for the enforcement of this article, the court may award reasonable attorney fees and costs to the prevailing party, and a customer shall be entitled to treble damages for failure of any motor vehicle repair facility or any employee of such facility to comply with this article, except for clerical errors or omissions; but in no event shall such damages be less than two hundred fifty dollars. The customer shall first make written demand for the customer's damages from the motor vehicle repair facility by certified mail at least ten days prior to the filing of any such action, exclusive of Saturday, Sunday, and any legal holiday. Such action shall be brought within the time period prescribed in section 13-80-103, C.R.S.






Article 9.5 - Vehicle Protection Products

§ 42-9.5-101. Short title

This article shall be known and may be cited as the "Vehicle Protection Products Act".



§ 42-9.5-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Incidental costs" means expenses incurred by the warranty holder that concern the failure of the vehicle protection product and that are specified in the vehicle protection product warranty. Incidental costs may include, without limitation, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees, and mechanical inspection fees.

(2) "Vehicle protection product" means a vehicle protection device, system, or service that:

(a) Is installed on or applied to a vehicle;

(b) Is designed to prevent loss or damage to a vehicle from a specific cause;

(c) Includes a written warranty by a warrantor stating that, if the vehicle protection product fails to prevent loss or damage to a vehicle from a specific cause, the warranty holder shall be paid specified incidental costs by the warrantor as a result of such failure; and

(d) Comes with a warranty reimbursement insurance policy covering the warrantor's liability from such product.

(3) "Vehicle protection product warrantor" or "warrantor" means a person who is contractually obligated to the warranty holder under the terms of the vehicle protection product warranty agreement. "Warrantor" does not include an authorized insurer.

(4) "Warranty" means an express warranty and shall not include an insurance policy.

(5) "Warranty reimbursement insurance policy" means a policy of insurance issued to the vehicle protection product warrantor to pay, on behalf of the warrantor, all covered contractual obligations incurred by the warrantor under the vehicle protection product warranty.



§ 42-9.5-103. Vehicle protection products

(1) A warranty contract accompanying a vehicle protection product that is sold or offered for sale shall:

(a) Identify in the contract the warrantor, the seller, the warranty holder, and the terms of the sale;

(b) Conspicuously state that the obligations of the warrantor are guaranteed under a warranty reimbursement insurance policy;

(c) Conspicuously state that, if the payment due under the terms of the warranty is not provided by the warrantor within sixty days after proof of loss has been filed by the warranty holder pursuant to the terms of the warranty, the warranty holder may file a claim for reimbursement directly with the warranty reimbursement insurance company;

(d) Conspicuously state the name and address of the warranty reimbursement insurance company;

(e) Conspicuously state: "This agreement is a product warranty and is not insurance.";

(f) Guarantee the warrantor's product with a warranty reimbursement insurance policy; and

(g) Authorize the warranty holder to file a claim directly with the warranty reimbursement insurance company if the payment due under the terms of the warranty is not provided by the warrantor within sixty days after proof of loss has been filed pursuant to the terms of the warranty.



§ 42-9.5-104. Warranty reimbursement insurance policies

(1) A warranty reimbursement insurance policy shall state that the warranty reimbursement insurance company will reimburse or pay on behalf of the vehicle protection product warrantor all covered sums that the warrantor is legally obligated to pay, or will provide the service that the warrantor is legally obligated to perform, according to the warrantor's contractual obligations under the vehicle protection product warranty.

(2) A warranty reimbursement insurance policy shall state that, if the payment due under the terms of the warranty is not provided by the warrantor within sixty days after proof of loss has been filed according to the terms of the warranty by the warranty holder, the warranty holder may file directly with the warranty reimbursement insurance company for reimbursement.



§ 42-9.5-105. Warranties - insurance

A vehicle protection warranty that complies with this section shall not be deemed to be insurance and shall be exempt from regulation as insurance pursuant to title 10, C.R.S.



§ 42-9.5-106. Applicability

This article shall not apply to contracts regulated by article 11 of this title, which concerns motor vehicle service contract insurance.






Article 10 - Motor Vehicle Warranties

§ 42-10-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Consumer" means the purchaser, other than for purposes of resale, of a motor vehicle normally used for personal, family, or household purposes, any person to whom such motor vehicle is transferred for the same purposes during the duration of a manufacturer's express warranty for such motor vehicle, and any other person entitled by the terms of such warranty to enforce the obligations of the warranty.

(2) "Motor vehicle" means a self-propelled private passenger vehicle, including pickup trucks and vans, designed primarily for travel on the public highways and used to carry not more than ten persons, which is sold to a consumer in this state; except that the term does not include motor homes as defined in section 42-1-102 (57) or vehicles designed to travel on three or fewer wheels in contact with the ground.

(3) "Warranty" means the written warranty, so labeled, of the manufacturer of a new motor vehicle, including any terms or conditions precedent to the enforcement of obligations under that warranty.



§ 42-10-102. Repairs to conform vehicle to warranty

If a motor vehicle does not conform to a warranty and the consumer reports the nonconformity to the manufacturer, its agent, or its authorized dealer during the term of such warranty or during a period of one year following the date of the original delivery of the motor vehicle to a consumer, whichever is the earlier date, the manufacturer, its agent, or its authorized dealer shall make such repairs as are necessary to conform the vehicle to such warranty, notwithstanding the fact that such repairs are made after the expiration of such term or such one-year period.



§ 42-10-103. Failure to conform vehicle to warranty - replacement or return of vehicle

(1) If the manufacturer, its agent, or its authorized dealer is unable to conform the motor vehicle to the warranty by repairing or correcting the defect or condition which substantially impairs the use and market value of such motor vehicle after a reasonable number of attempts, the manufacturer shall, at its option, replace the motor vehicle with a comparable motor vehicle or accept return of the motor vehicle from the consumer and refund to the consumer the full purchase price, including the sales tax, license fees, and registration fees and any similar governmental charges, less a reasonable allowance for the consumer's use of the motor vehicle. Refunds shall be made to the consumer and lienholder, if any, as their interests may appear. A reasonable allowance for use shall be that amount directly attributable to use by the consumer and any previous consumer prior to the consumer's first written report of the nonconformity to the manufacturer, agent, or dealer and during any subsequent period when the vehicle is not out of service by reason of repair.

(2) (a) It shall be presumed that a reasonable number of attempts have been undertaken to conform a motor vehicle to the warranty if:

(I) The same nonconformity has been subject to repair four or more times by the manufacturer, its agent, or its authorized dealer within the warranty term or during a period of one year following the date of the original delivery of the motor vehicle to the consumer, whichever is the earlier date, but such nonconformity continues to exist; or

(II) The motor vehicle is out of service by reason of repair for a cumulative total of thirty or more business days of the repairer during the term specified in subparagraph (I) of this paragraph (a) or during the period specified in said subparagraph (I), whichever is the earlier date.

(b) For the purposes of this subsection (2), the term of a warranty, the one-year period, and the thirty-day period shall be extended by any period of time during which repair services are not available to the consumer because of war, invasion, strike, or fire, flood, or other natural disaster.

(c) In no event shall a presumption under paragraph (a) of this subsection (2) apply against a manufacturer unless the manufacturer has received prior written notification by certified mail from or on behalf of the consumer and has been provided an opportunity to cure the defect alleged. Such defect shall count as one nonconformity subject to repair under subparagraph (I) of paragraph (a) of this subsection (2).

(d) Every authorized motor vehicle dealer shall include a form, containing the manufacturer's name and business address, with each motor vehicle owner's manual on which the consumer may give written notification of any defect, as such notification is required by paragraph (c) of this subsection (2), and the form shall clearly and conspicuously disclose that written notification by certified mail of the nonconformity is required, in order for the consumer to obtain remedies under this article.

(3) The court shall award reasonable attorney fees to the prevailing side in any action brought to enforce the provisions of this article.



§ 42-10-104. Affirmative defenses

(1) It shall be an affirmative defense to any claim under this article that:

(a) An alleged nonconformity does not substantially impair the use and market value of a motor vehicle; or

(b) A nonconformity is the result of abuse, neglect, or unauthorized modifications or alterations of the motor vehicle by a consumer.



§ 42-10-105. Limitations on other rights and remedies

Nothing in this article shall in any way limit the rights or remedies which are otherwise available to a consumer under any other state law or any federal law. Nothing in this article shall affect the other rights and duties between the consumer and a seller, lessor, or lienholder of a motor vehicle or the rights between any of them. Nothing in this article shall be construed as imposing a liability on any authorized dealer with respect to a manufacturer or creating a cause of action by a manufacturer against its authorized dealer; except that failure by an authorized dealer to properly prepare a motor vehicle for sale, to properly install options on a motor vehicle, or to properly make repairs on a motor vehicle, when such preparation, installation, or repairs would have prevented or cured a nonconformity, shall be actionable by the manufacturer.



§ 42-10-106. Applicability of federal procedures

If a manufacturer has established or participates in an informal dispute settlement procedure which substantially complies with the provisions of part 703 of title 16 of the code of federal regulations, as from time to time amended, the provisions of section 42-10-103 (1) concerning refunds or replacement shall not apply to any consumer who has not first resorted to such procedure.



§ 42-10-107. Statute of limitations

Any action brought to enforce the provisions of this article shall be commenced within six months following the expiration date of any warranty term or within one year following the date of the original delivery of a motor vehicle to a consumer, whichever is the earlier date; except that the statute of limitations shall be tolled during the period the consumer has submitted to arbitration under section 42-10-106.






Article 11 - Motor Vehicle Service Contract Insurance

§ 42-11-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Mechanical breakdown insurance" means an insurance policy, contract, or agreement, as defined in section 10-1-102 (12), C.R.S., that undertakes to perform or provide repair or replacement service, or indemnification for that service, for the operational or structural failure of a motor vehicle due to a defect in materials or skill of work or normal wear and tear, and that is issued by an insurance company authorized to do business in this state.

(2) "Motor vehicle" means any vehicle subject to registration under section 42-1-102 (58) or any powersports vehicle as defined in section 12-6-502 (10), C.R.S.

(3) (a) "Motor vehicle service contract" or "service contract" means a contract or agreement between a provider and a service contract holder, which contract or agreement is given for consideration over and above the lease or purchase price of a motor vehicle and obligates the provider to perform or provide repair or replacement service, or indemnification for that service, for the operational or structural failure of a motor vehicle due to a defect in materials or skill of work or normal wear and tear. A motor vehicle service contract may provide for any one or more of the following services:

(I) Repairing or replacing tires or wheels on a motor vehicle damaged as a result of coming into contact with road hazards;

(II) Removing dents, dings, or creases on a motor vehicle that can be repaired using the process of paintless dent removal without affecting the existing paint finish and without replacing vehicle body panels, sanding, bonding, or painting;

(III) Replacing or repairing a windshield damaged by road hazards;

(IV) Replacing a motor vehicle key or key fob if the key or key fob becomes inoperable or is lost or stolen;

(V) Other services that are similar to the services listed in this paragraph (a).

(b) "Motor vehicle service contract" or "service contract" does not include mechanical breakdown insurance.

(4) (a) "Motor vehicle service contract provider" or "provider" means a person who, in connection with a motor vehicle service contract:

(I) Incurs the obligations and liabilities to the service contract holder as set forth in the contract; and

(II) Issues, makes, provides, sells, or offers to sell the contract.

(b) A motor vehicle dealer who sells a motor vehicle that is the subject of a motor vehicle service contract is not a "provider" unless the dealer also satisfies both of the conditions set forth in paragraph (a) of this subsection (4).

(5) "Motor vehicle service contract reimbursement insurance policy" or "reimbursement insurance policy" means a policy of insurance providing coverage for all obligations and liabilities incurred by a motor vehicle service contract provider under the terms of a motor vehicle service contract issued by the provider.

(5.5) "Road hazard" means a hazard that is encountered while driving a motor vehicle. "Road hazard" may include potholes, rocks, wood debris, metal parts, glass, plastic, curbs, or composite scraps.

(6) "Service contract holder" means a person who purchases a motor vehicle service contract.



§ 42-11-102. Reimbursement policy required for sale of service contract

A motor vehicle service contract shall not be issued, made, provided, sold, or offered for sale in this state unless the provider of the service contract is insured under a motor vehicle service contract reimbursement insurance policy issued by an insurer or administrator authorized to do business in this state.



§ 42-11-103. Reimbursement policy - required provisions

A motor vehicle service contract reimbursement insurance policy shall not be issued, made, provided, sold, or offered for sale in this state unless the reimbursement insurance policy conspicuously states that the issuer of the policy shall pay on behalf of the provider all sums which the provider is legally obligated to pay for failure to perform according to the provider's contractual obligations under the motor vehicle service contracts issued or sold by the provider.



§ 42-11-104. Service contract - required statements

A motor vehicle service contract shall not be issued, made, provided, sold, or offered for sale in this state unless the contract conspicuously states that the obligations of the provider to the service contract holder are guaranteed under a service contract reimbursement policy, and unless the contract conspicuously states the name and address of the issuer of the reimbursement policy, the applicable policy number, and the means by which a service contract holder may file a claim under the policy.



§ 42-11-105. Manufacturers' express warranties and service contracts excluded

This article does not apply to motor vehicle manufacturers' express warranties and service contracts as defined in section 42-10-101 (3). For purposes of this section, the term "manufacturer" includes the manufacturer or distributor of the covered vehicle or a subsidiary or affiliate of a manufacturer or distributor if fifty-one percent or more of the subsidiary or affiliate is owned directly or indirectly by the manufacturer, distributor, or common owner of fifty-one percent or more of the manufacturer or distributor.



§ 42-11-106. Deceptive trade practices prohibited

Failure to comply with the provisions of this article in the course of a business, vocation, or occupation is a deceptive trade practice and is subject to the provisions of the "Colorado Consumer Protection Act", article 1 of title 6, C.R.S.



§ 42-11-107. Enforcement

The attorney general and the district attorneys of the judicial districts of the state are concurrently responsible for the enforcement of this article.



§ 42-11-108. Remedies

The provisions of this article shall be available to any service contract holder in a civil action for any claim against a motor vehicle service contract provider. The court shall award reasonable attorney fees and costs to a prevailing party in any civil action brought to enforce the provisions of this article.



§ 42-11-109. Maintenance agreement excluded

A prepaid agreement that provides only routine maintenance is not a service contract nor a contract of insurance.









Collector's Items

Article 12 - Motor Vehicles as Collector's Items

Part 1 - General Provisions

§ 42-12-101. Definitions

As used in this article, unless the context otherwise requires:

(1) "Collector" means an individual or person who is:

(a) The owner of one or more vehicles of historic or special interest who collects, purchases, acquires, trades, or disposes of these vehicles or parts thereof for such owner's use in order to preserve, restore, and maintain a vehicle for hobby purposes or use; or

(b) A bona fide member of a national automobile club or association whose charter recognizes in membership a sincere demonstration of interest in the history of automotive engineering, in the preservation of antique, vintage, or special interest motor vehicles, in a sharing of knowledge and experience with other automotive enthusiasts, or in the promotion of good fellowship among such members or collectors.

(2) "Collector's item" means a motor vehicle, including a truck or truck tractor, that is of:

(a) Model year 1975 or earlier;

(b) Model year 1976 or later that was registered as a collector's item prior to September 1, 2009; except that a vehicle so registered is not eligible for registration as a collector's item upon sale or transfer to a new owner; or

(c) A model year at least thirty-two years old unless the vehicle was registered before September 1, 2009, and meets the requirements of paragraph (b) of this subsection (2). If the vehicle is being registered under this paragraph (c) and in the program area, as defined in section 42-4-304:

(I) The vehicle must have passed an emissions test meeting the standards of part 3 of article 4 of this title within the last twelve months before being initially registered by the owner as a collector's item; and

(II) The owner must sign an affidavit that the vehicle will not be driven on roadways for more than four thousand five hundred miles per year.

(3) "Commercial vehicle" means a trailer, truck, or truck tractor, as those terms are defined in section 42-1-102.

(4) "Dealer" means a person who is engaged in the business or vocation of manufacturing, buying, selling, trading, destroying, or salvaging motor vehicles, motor vehicle parts, motor vehicle equipment, or motor vehicle accessories.

(5) "Department" means the department of revenue.

(6) "Director" means the executive director of the department of revenue.

(7) "Garage" means a building or business place used for the storage or repair of motor vehicles.

(8) "Inspector" means a peace officer of a law enforcement agency who has been certified under section 42-5-206 to inspect vehicle identification numbers.

(9) "Law enforcement agency" means the Colorado state patrol or the agency of a local government authorized to enforce the laws of Colorado.

(10) "Motor vehicle" means a self-propelled vehicle designed for operation on the highway and not running on rails.

(11) "Parts car" means a motor vehicle, generally in inoperable condition, that is owned by a collector to furnish or to supply parts that are usually unobtainable from normal sources, thus enabling a collector or other collectors to preserve, restore, complete, and maintain a vehicle of historic or special interest.

(12) "Rebuilt vehicle" means a vehicle that was assembled from parts of two or more commercially manufactured vehicles or that has been altered in such a manner that it is not readily recognizable as a commercially manufactured vehicle of a given year. "Rebuilt vehicle" includes a kit car and a street-rod vehicle.

(13) "State" includes the territories and the federal districts of the United States.

(14) "Street-rod vehicle" means a vehicle with a body design manufactured in 1948 or earlier or with a reproduction component that resembles a 1948 or earlier model that has been modified for safe road use, including modifications to the drive train, suspension, and brake systems, modifications to the body through the use of materials such as steel or fiberglass, and modifications to other safety or comfort features.

(15) "Vehicle" means a motor vehicle required to have a certificate of title under part 1 of article 6 of this title but does not include commercial vehicles.

(16) "Vehicle identification number" means the identifying number, serial number, engine number, or other distinguishing number or mark, including any letters, that is unique to the identity of a given vehicle or vehicle part and that was placed on a vehicle or vehicle part by its manufacturer or by the department under either section 42-12-202 or the laws of another state or country.



§ 42-12-102. Rebuilder's certificate of title

(1) (a) If the applicant for a certificate of title to a motor vehicle is unable to provide the director or the authorized agent with a certificate of title duly transferred to the applicant or other evidence of ownership that satisfies the director that the applicant owns the vehicle, the director may issue a rebuilder's title for a motor vehicle valued principally because of the vehicle's early date of manufacture, design, or historical interest or valued as a collector's item if:

(I) The motor vehicle is not roadworthy;

(II) The motor vehicle is at least twenty-five years old;

(III) The components of the motor vehicle include at least a rolling chassis;

(IV) The application contains or is accompanied by a statement that complies with paragraph (b) of this subsection (1);

(V) The applicant obtains a certified vehicle identification number inspection; and

(VI) The applicant provides surety that complies with subsection (3) of this section.

(b) The statement required by subparagraph (IV) of paragraph (a) of this subsection (1) must contain an account of the facts by which the applicant acquired ownership of the vehicle, the source of the title to the vehicle, and such other information as the director may require. The statement must contain a written declaration that it is made under the penalties of perjury in the second degree, as defined in section 18-8-503, C.R.S.

(2) If a motor vehicle titled under this section is later made roadworthy, the department shall issue to an applicant a standard certificate of title if the applicant:

(a) Obtains a certified vehicle identification number inspection; and

(b) Furnishes a bond under subsection (3) of this section.

(3) (a) To convert a rebuilder's title to a standard certificate of title, the applicant shall furnish evidence of a savings account, deposit, or certificate of deposit meeting the requirements of section 11-35-101, C.R.S., or a good and sufficient bond with a corporate surety. The account, deposit, certificate, or bond must be in an amount fixed by the director, but not less than twice the reasonable value of the vehicle, determined as of the time of application. The applicant and the applicant's surety shall hold harmless any person who suffers loss or damage by reason of the filing of a certificate of title under this section.

(b) If a person suffers loss or damage by reason of the filing of a certificate of title under this section, the person has a right of action against the applicant and the surety on the applicant's bond, against either of whom the person damaged may proceed independently of the other.

(4) (a) A person shall not drive a motor vehicle titled under this section on the highways until it complies with subsection (5) of this section.

(b) The department or its authorized agent shall not classify a vehicle issued a title under this section as a salvage vehicle.

(5) (a) If the motor vehicle's frame and body identification numbers do not match the manufacturer's numbering system as being originally mated or if the motor vehicle is reconstructed from salvage parts or other motor vehicles or reproduction parts, an application for title using subsection (1) or (2) of this section must include evidence of ownership of the parts, other motor vehicles, or reproduction components used in the reconstruction. If the evidence is not acceptable to the director, the director shall reject the application for certificate of title.

(b) The evidence required by paragraph (a) of this subsection (5) must include or be accompanied by an affidavit stating the facts concerning the reconstruction and an affidavit of physical inspection that includes a computer check of the state and national compilations of wanted and stolen vehicles.

(c) Before issuing a certificate of title under paragraph (a) of this subsection (5), the department shall issue a special vehicle identification number to the vehicle.



§ 42-12-103. Furnishing bond for certificates

(1) If a collector's item, street-rod vehicle, or horseless carriage is twenty-five years old or older, the applicant has had a certified vehicle identification number inspection performed on the vehicle, and the applicant presents a notarized bill of sale within twenty-four months after the sale with the title application, then the applicant need not furnish surety under section 42-6-115 (3). To be excepted from the surety requirement, an applicant shall submit to the department a sworn affidavit, under penalty of perjury, stating that the required documents submitted are true and correct.

(2) If any person suffers loss or damage by reason of the filing of the certificate of title as provided in this section, the person shall have a right of action against the applicant and the surety on the applicant's bond, against either of whom the person damaged may proceed independently of the other.



§ 42-12-104. Applicability of articles 1, 3, 4, 5, and 6

Except as otherwise provided in this article, articles 1, 3, 4, 5, and 6 of this title apply to the titling and registration of a motor vehicle.



§ 42-12-105. Evidence of ownership of parts - copy of nonrepairable title

The director may accept a copy of the nonrepairable title as evidence of ownership of a part when the part is used to restore another vehicle under this article.






Part 2 - Street-Rod Vehicles

§ 42-12-201. Inspections - street-rod vehicles

When an inspector performs a vehicle identification number inspection on a street-rod vehicle, the inspector shall accept the serial number of such street-rod vehicle as the vehicle's identification number or, if the street-rod vehicle has frame and body identification numbers that do not match or is reconstructed from salvage parts, other vehicles, or reproduction parts, the inspector shall accept the special vehicle identification number assigned to such vehicle by the department by section 42-12-202 as the vehicle identification number.



§ 42-12-202. Assignment of a special vehicle identification number by the department

The department may assign a special vehicle identification number to any street-rod vehicle whenever required by section 42-12-203 and to any vehicle or commercial vehicle whenever no vehicle identification number is found on the vehicle or whenever a vehicle identification number has been removed, changed, altered, or obliterated. The special number must be affixed to the vehicle or commercial vehicle in the manner and position determined by the department. The special number is the vehicle identification number required to be recorded by an inspector on the inspection form that is transmitted to the department, which shall register and title the motor vehicle using the special vehicle identification number.



§ 42-12-203. Identification number - title - street-rod vehicles

(1) When a person applies for a certificate of title for a street-rod vehicle, the department shall accept the serial number of the street-rod vehicle as its vehicle identification number or the special vehicle identification number assigned to such vehicle by the department under section 42-12-202.

(2) A person who applies for a certificate of title for a street-rod vehicle having frame and body identification numbers that do not match the manufacturer's numbering system as being originally mated or that is reconstructed from salvage parts or other motor vehicles or reproduction parts shall furnish evidence of ownership, acceptable to the director, of such salvage parts, other motor vehicles, or reproduction components used in the reconstruction of such vehicle. In addition, the applicant shall furnish an affidavit stating the facts concerning the reconstruction and an affidavit of physical inspection that includes a computer check of the state and national compilations of wanted and stolen vehicles. The department may issue a special vehicle identification number and title the street-rod vehicle as a rebuilt vehicle. The model year and the year of manufacture that are listed on the certificate of title of a street-rod vehicle are the model year and the year of manufacture that the body of such vehicle resembles.



§ 42-12-204. Signal lamps and devices - street-rod vehicles and custom motor vehicles - definition

(1) As used in this section, "blue dot tail light" means a red lamp installed in the rear of a motor vehicle containing a blue or purple insert that is not more than one inch in diameter.

(2) A street-rod vehicle or custom motor vehicle may use blue dot tail lights for stop lamps, rear turning indicator lamps, rear hazard lamps, and rear reflectors if the lamps comply with all requirements of part 2 of article 4 of this title.






Part 3 - Special Registration of Horseless Carriages and Original Plates

§ 42-12-301. Special registration of horseless carriages - rules

(1) (a) The department may specially register and issue a horseless carriage special license plate for motor vehicles valued principally because of the vehicles' early date of manufacture, design, or historical interest or valued as collector's items.

(b) For the purposes of this section, "early date of manufacture" means that a motor vehicle was manufactured at least fifty years before the current date of registration.

(2) The plates issued under subsection (1) of this section must be of a design, determined by the director, that is different from that used by the state for regular motor vehicle registration.

(3) (a) The director shall register the vehicles and issue plates for a period not exceeding five years, but all the registrations and plates shall expire on the same date regardless of the date of issue.

(b) Upon the expiration of the five-year period ending with the year 1959, and each five years thereafter, the registration plate originally issued for each vehicle must remain with the vehicle. The director shall issue a tab to be securely fastened to the plate showing the five years for which the motor vehicle is registered.

(c) A person who has registered a vehicle under this section shall renew the registration within thirty days prior to its expiration date. If the application for renewal, together with the fees, is not received by the director prior to the expiration date, the director shall notify the registered owner, at the owner's last-known address, by regular mail, to reregister the vehicle or surrender the registration plate within ten days after the expiration date of the registration. If the notice is not complied with, the director shall secure the return of the plate.

(4) The fee for issuing such registration and special registration plate or tab is five dollars for each five-year period or fraction thereof. In addition to the five-dollar registration fee, the director shall collect the one-dollar-and-fifty-cent annual specific ownership fee provided by law for each year of registration, which additional fee shall be collected for the number of years remaining at the time of registration and issuance or renewal of the registration.

(5) A person may drive a motor vehicle with the special registration plates authorized by this section or section 42-12-302 on the streets and highways, but only:

(a) To and from assemblies, conventions, or other meetings where such vehicles and their ownership are the primary interest;

(b) On special occasions, for demonstrations and parades;

(c) On occasions when the operation of the vehicle on the streets and highways will not constitute a traffic hazard; and

(d) To, from, and during local, state, or national tours held primarily for the exhibition and enjoyment of such vehicles.

(6) Upon the sale or transfer of a motor vehicle bearing a special registration plate, the plate remains with the vehicle and is transferred to the new owner. The new owner shall title such motor vehicle as provided by law and give notice of the transfer of ownership to the department.

(7) Applications for special registration of motor vehicles are made directly to the department. The department shall administer all matters concerning such registration. The department shall transfer fees received from special registrations to the state treasurer, who shall credit the fees to the highway users tax fund.

(8) The director may prepare any special forms and issue any rules necessary to implement this section.

(9) When the director receives an application for a title to a vehicle under subsection (1) of this section, the director shall accept the original motor or serial number on the vehicle and shall not require or issue a special identification number for the vehicle.



§ 42-12-302. Original plates

(1) In addition to any other registration, the department may approve use of the style of original plates from the vehicle's year of manufacture for motor vehicles valued principally because of the vehicles' early date of manufacture, design, or historical interest or valued as collector's items. Original plates must meet the following criteria in order to qualify for use under this section:

(a) The plates were made at least thirty years prior to registration under this section;

(b) The plates are embossed with the year of original issue;

(c) The plates are legible;

(d) The plates were issued contemporaneously with the year of manufacture of the vehicle upon which they are displayed, as determined by the department; and

(e) The plates do not exceed seven characters.

(2) A person shall not drive the vehicle bearing the original plates except as authorized in section 42-12-301 (5).






Part 4 - Collector's Items

§ 42-12-401. Registration of collector's items - fees - definition

(1) Except for motor vehicles that are entitled to registration under section 42-12-301, owners of collector's items shall apply for a title, register, and pay a specific ownership tax in the same manner as provided in this title for other motor vehicles, with the following exceptions:

(a) Such collector's items are registered for periods of five years. The taxes and fees imposed for registration of a collector's item for each five-year registration period is equal to five times the annual taxes and fees that would otherwise be imposed for the registration of the motor vehicle under this title and under title 43, C.R.S.; except that the amount of a surcharge imposed pursuant to section 43-4-804 (1)(a) or 43-4-805 (5)(g), C.R.S., is the amount specified in the applicable section. In addition to any other taxes and fees, if a collector's item is registered in a county that is a member of a highway authority and the authority has imposed an annual motor vehicle registration fee pursuant to section 43-4-506 (1)(k), C.R.S., then five times such annual motor vehicle registration fee is imposed and remitted to the authority.

(b) The motor vehicle's compliance with emissions standards is governed by section 42-12-404.

(c) The annual registration fee for a truck or truck tractor that has an empty weight of six thousand one pounds or more, or a declared gross vehicle weight of sixteen thousand one pounds or more and is a collector's item, is sixty-five dollars if such vehicle is used exclusively for noncommercial transportation and only used to drive:

(I) To and from assemblies, conventions, or other meetings where such vehicles and their ownership are the primary interest;

(II) For special occasions, demonstrations, and parades and on occasions when their operation on the streets and highways will not constitute a traffic hazard; or

(III) Traveling to, from, and during local, state, or national tours held primarily for the exhibition and enjoyment of such vehicles by their owners.

(d) For purposes of paragraph (c) of this subsection (1), "noncommercial transportation" means a truck or truck tractor used exclusively for private transportation of passengers or cargo for purposes unrelated in any way to a business or commercial enterprise.

(2) (a) An owner of a collector's item that is not operated upon the highways of this state and that is kept on private property for the purpose of maintenance, repair, restoration, rebuilding, or any other similar purpose shall pay an annual specific ownership tax as provided in section 42-3-106 on any such motor vehicle owned by the owner, except owners of parts cars or licensed garages or licensed automobile dealers. The owner shall pay the specific ownership tax in the manner provided in section 42-12-301.

(b) Upon payment of the specific ownership tax as provided in this subsection (2), the department shall issue to the owner of the motor vehicle for which the tax has been paid a license, sticker, decal, or other device evidencing such payment, as may be prescribed by the director. When such device or license is affixed to the motor vehicle for which it is issued, the owner of that motor vehicle is permitted to keep such motor vehicle on private property for the purposes of maintenance, repair, restoration, rebuilding, or renovation.

(3) Notwithstanding the amount specified for any fee in subsection (1) of this section, the director by rule or as otherwise provided by law may reduce the amount of one or more of the fees if necessary pursuant to section 24-75-402 (3), C.R.S., to reduce the uncommitted reserves of the fund to which all or any portion of one or more of the fees is credited. After the uncommitted reserves of the fund are sufficiently reduced, the director by rule or as otherwise provided by law may increase the amount of one or more of the fees as provided in section 24-75-402 (4), C.R.S.

(4) An applicant may apply for personalized license plates issued for a motor vehicle registration issued pursuant to this section. If the applicant complies with section 42-3-211, the department may issue such plates upon payment of the additional fee required by section 42-3-211 (6) for personalized license plates. If the applicant has existing personalized license plates for a motor vehicle, the applicant may transfer the combination of letters or numbers to a new set of license plates for the vehicle upon paying the fee imposed by section 42-3-211 (6)(a) and upon turning in such existing plates to the department as required by the department. A person who has obtained personalized plates under this subsection (4) shall pay the annual fee imposed by section 42-3-211 (6)(b) to renew such plates. The fees imposed by this subsection (4) are in addition to all other taxes and fees imposed for collector's license plates.



§ 42-12-402. Storage

A collector may store one or more motor vehicles or motor vehicle parts on the collector's property if the vehicle, motor vehicle part, and storage area are maintained so as to not constitute a health hazard, a safety hazard, or a fire hazard; are screened from ordinary public view by means of a solid fence, trees, shrubbery, or other appropriate means; and are kept free of weeds, trash, and objectionable items.



§ 42-12-403. Special equipment or modification

(1) Unless the presence of special equipment was a prior condition for sale within Colorado at the time an historic or special interest vehicle was manufactured for first use, the presence of such equipment or device is not required as a condition for current legal use.

(2) Any safety device or safety equipment that was manufactured for and installed on a motor vehicle as original equipment must be in proper operating condition when the vehicle is operated on or for highway purposes.



§ 42-12-404. Emissions

(1) Except as provided in subsection (3) of this section, a motor vehicle of historic or special interest manufactured prior to the date emission controls were standard equipment on that particular make or model of vehicle is exempted from statutes requiring the inspection and use of such emission controls. A motor vehicle using emission controls as standard equipment at the time of manufacture must have such equipment in proper operating condition at all times when the vehicle is operated on or for highway purposes.

(2) A certification of emissions control that has been issued for a motor vehicle that is registered as a collector's item before September 1, 2009, and that is of model year 1976 or later is valid until the motor vehicle is sold or transferred.

(3) Except for a motor vehicle that was registered before September 1, 2009, and meets the requirements of subsection (2) of this section, to register or reregister a collector's item that is model year 1976 or newer, the owner must have a certificate of emission control issued under part 3 of article 4 of this title.



§ 42-12-405. Registration penalty

In addition to any other penalties, the department shall cancel the registration of a noncommercial or recreational vehicle, truck, or truck tractor registered as a collector's item pursuant to section 42-12-401 that is used to transport cargo or passengers for profit or hire or in a business or commercial enterprise. The department shall cancel the registration of a truck or truck tractor registered as a collector's item pursuant to section 42-12-401 that is driven for any purpose other than those purposes allowed in section 42-12-401 (1)(c).












Disposition of Personal Property

Article 13 - Disposition of Personal Property

§ 42-13-101. Scope and effect of article - exception to provisions

This article shall apply to all personal property acquired or held by a law enforcement agency in the course of motor vehicle law enforcement or related highway duties and under circumstances supporting a reasonable belief that such property was abandoned, lost, stolen, or otherwise illegally possessed, including property left in abandoned vehicles or at vehicle accident locations, unclaimed property obtained by a search and seizure, and unclaimed property used as evidence in any criminal trial, except for such other personal property as shall be disposed of in a different manner in accordance with other Colorado statutes.



§ 42-13-102. Return of property

Any personal property of the type described in section 42-13-101 and believed to be abandoned, lost, stolen, or otherwise illegally possessed shall be retained in custody by the sheriff, chief of police, or chief of the Colorado state patrol or by a designated representative within the law enforcement agency, who shall make reasonable inquiry and effort to identify and notify the owner or person entitled to possession thereof and shall return the property after such owner or person provides reasonable and satisfactory proof of ownership or right to possession and reimburses the law enforcement agency for all reasonable expenses of such custody and handling.



§ 42-13-103. Sale of unclaimed property

If the identity or location of the owner or person entitled to possession of the property has not been ascertained within six months after the law enforcement agency obtains possession of the property described in section 42-13-101, the sheriff, chief of police, or chief of the Colorado state patrol or a designated representative within the law enforcement agency shall effectuate the sale of such property for cash to the highest bidder at a public auction, notice of which, including time, place, and a brief description of such property, shall be published at least once in a newspaper of general circulation in the county wherein such official has authority or jurisdiction or, in the case of the Colorado state patrol, in the county wherein said public auction is to be held at least ten days prior to such auction.



§ 42-13-104. Deposit of proceeds

Proceeds from the sale of property at public auction, less reimbursement of the law enforcement agency for the reasonable expenses of custody and handling thereof, shall be deposited in the treasury of the county, city and county, city, town, or state of which government the law enforcement agency is a branch.



§ 42-13-105. Release of impounded vehicles - penalty

Any owner, operator, or employee of any garage or service station or any appointed custodian who releases any vehicle impounded or ordered held by an officer of the Colorado state patrol without a release from an officer of the Colorado state patrol or a bona fide court order commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 42-13-106. Impounded vehicles - notice - hearing

(1) Whenever a motor vehicle is impounded and ordered held by the Colorado state patrol for a violation of motor vehicle registration or inspection laws, said patrol shall notify the registered owner of record of the impoundment of such vehicle and of the owner's opportunity to request a hearing to determine the validity of the impoundment.

(2) Such notice shall be sent by certified mail to the owner of the motor vehicle within forty-eight hours of impoundment, excluding weekends and holidays, and shall include the following information:

(a) The address and telephone number of the Colorado state patrol;

(b) The location of storage of the motor vehicle;

(c) A description of the motor vehicle, which shall include, if available, the make, model, license plate number, mileage, and vehicle identification number;

(d) The reason for which the motor vehicle was ordered held;

(e) A citation to this section as the basis for the hearing provided for in subsection (1) of this section;

(f) That, if the owner fails to request a hearing or if the impoundment is determined to be valid and the owner does not comply with the appropriate statute within thirty days, the motor vehicle may be subject to sale; and

(g) That, in order to obtain a hearing concerning the validity of the impoundment, the owner must request such hearing in writing in the county court of the county in which the motor vehicle was impounded within ten days after the date appearing on the notice.

(3) Any notice sent to the owner of a motor vehicle pursuant to this section shall also include a form that the owner shall use when requesting a hearing in the county court of the county in which the motor vehicle is impounded. Such form shall include at least the following:

(a) The name and address of the owner of the impounded motor vehicle;

(b) A description of the motor vehicle as specified in paragraph (c) of subsection (2) of this section;

(c) The reason for which the motor vehicle was ordered held;

(d) A printed citation to this section as the basis for the requested hearing;

(e) A printed statement naming the Colorado state patrol as a party to the action;

(f) A printed statement that the hearing is requested to contest the legality of the impoundment; and

(g) A statement to the owner of the motor vehicle that a copy of the citation on which the impoundment was based and a copy of the notice served on the owner by the Colorado state patrol must be attached to the form to complete the owner's request for a hearing.

(4) Any such hearing shall be conducted within five days after the court's receipt of the owner's request for a hearing, excluding weekends and holidays. The clerk of the county court to which the request for hearing was made shall provide written notice of the scheduled date, time, and location of said hearing to both the requesting party and the Colorado state patrol, which notice shall be delivered at least two days prior to the hearing date. The failure of the owner to request or to attend a scheduled hearing shall satisfy the hearing requirement of this section.

(5) The sole issue of the hearing shall be the legality of the impoundment of the motor vehicle. The burden of proof shall be on the Colorado state patrol to establish probable cause for the impoundment.

(6) If the court determines that the impoundment was invalid, the Colorado state patrol shall be responsible only for the costs incurred in the towing and storage of the motor vehicle. If the court determines that the impoundment was valid and if the owner does not comply with the appropriate statute within ten days after the court's decision and refuses to remove the motor vehicle by means other than under its own power on a public highway, the Colorado state patrol shall have reasonable grounds to believe that the motor vehicle has been abandoned, and the provisions of part 18 or 21 of article 4 of this title shall apply; except that any notice or hearing requirements of said part 18 or 21 of article 4 of this title as to owners of motor vehicles shall be deemed to have been met by the notice and hearing provisions of this section. Nevertheless, the notice and hearing requirements of said part 18 or 21 of article 4 of this title as to lienholders, other than section 42-4-1814, shall not be deemed to have been met by the notice and hearing provisions of this section.

(7) The provisions of this section shall not apply to removal of motor vehicles for any purpose other than those specified in this section.



§ 42-13-107. Recovery of property - limitation

The owner or person entitled to possession of the property described in section 42-13-101 may claim and recover possession of the property at any time before its sale at public auction upon providing reasonable and satisfactory proof of ownership or right to possession and after reimbursing the law enforcement agency for all reasonable expenses of custody and handling thereof.



§ 42-13-108. Damages

No person or agency shall be responsible for consequent damages to another occasioned by an act or omission in compliance with this article.



§ 42-13-109. Local regulations

The provisions of this article may be superseded by ordinance or resolution of a municipality or county which sets forth procedures for disposition of personal property.









Idling Standard

Article 14 - State Idling Standard

§ 42-14-101. Legislative declaration

The general assembly hereby finds and determines that the operation of a motor vehicle in commerce has important statewide ramifications for commercial diesel vehicle operators because the transportation of people and property is not confined to one jurisdiction. Therefore, the general assembly hereby declares that idling standards are a matter of statewide concern.



§ 42-14-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Covered vehicle" means a vehicle to which this article applies under section 42-3-104.

(2) "Idling" means when the primary propulsion engine of a covered vehicle is running but the vehicle is not in motion.

(3) "Loading location" means a place where a covered vehicle loads or unloads people or property.



§ 42-14-103. Uniform standard - local governments

A local authority shall not adopt or enact a resolution, ordinance, or other law concerning idling of a covered vehicle that is more stringent than this article.



§ 42-14-104. Applicability

(1) This article applies to:

(a) Commercial diesel vehicles with a gross vehicle weight rating of greater than fourteen thousand pounds that are designed to operate on highways; and

(b) Locations where commercial diesel vehicles load or unload if a local authority has adopted or enacted a resolution, ordinance, or other law consistent with this article.

(2) This article does not supersede an ordinance of a local authority if the authority has an average elevation of over six thousand feet and if the ordinance was in effect on January 1, 2011.



§ 42-14-105. Idling

(1) Standard. The owner or operator of a covered vehicle shall not cause or permit the vehicle to idle for more than five minutes within any sixty-minute period except as authorized by subsection (2) of this section.

(2) Exemptions. Subsection (1) of this section does not apply to an idling, covered vehicle:

(a) When it remains motionless because of highway traffic, an official traffic control device or signal, or at the direction of a law enforcement officer;

(b) When the driver is operating defrosters, heaters, or air conditioners or is installing equipment only to prevent a safety or health emergency, and not for rest periods;

(c) In the case of a law enforcement, emergency, public safety, or military vehicle, or any other vehicle used to respond to an emergency, when it is responding to an emergency or being used for training for an emergency, and not for the convenience of the vehicle operator;

(d) When necessary for required maintenance, servicing, or repair of the vehicle;

(e) During a local, state, or federal inspection verifying that the equipment is in good working order if required for the inspection;

(f) During the operation of power take-off equipment if necessary for operating work-related mechanical or electrical equipment;

(g) In the case of an armored vehicle, when a person is inside the vehicle to guard its contents or during the loading or unloading of the vehicle;

(h) In the case of a passenger bus, when idling for up to five minutes in any sixty-minute period to maintain passenger comfort while nondriver passengers are on board;

(i) When used to heat or cool a sleeper berth compartment during a rest or sleep period at a safety rest area as defined under 23 CFR 752.3, fleet trucking terminal, commercial truck stop, or state-designated location designed to be a driver's rest area;

(j) When used to heat or cool a sleeper berth compartment during a rest or sleep period at a location where the vehicle is legally permitted to park and that is at least one thousand feet from residential housing, a school, a daycare facility, a hospital, a senior citizen center, or a medical outpatient facility providing primary, specialty, or respiratory care; or

(k) When idling for up to twenty minutes in any sixty-minute period if the ambient temperature is less then ten degrees.



§ 42-14-106. Penalties

The owner or operator of a vehicle or the owner of a loading location that violates this article commits a class B traffic infraction, punishable by a fine of not more than one hundred fifty dollars for the first offense or a fine of not more than five hundred dollars for a second or subsequent offense and by a surcharge of twenty dollars in accordance with section 24-4.1-119, C.R.S.









Highway Safety

Article 20 - Transportation of Hazardous and Nuclear Materials

Part 1 - Hazardous Materials - General Provisions

§ 42-20-101. Short title

Parts 1, 2, and 3 of this article shall be known and may be cited as the "Hazardous Materials Transportation Act of 1987".



§ 42-20-102. Legislative declaration

The general assembly finds that the permitting and routing of motor vehicles transporting hazardous materials is a matter of statewide concern and is affected with a public interest and that the provisions of parts 1, 2, and 3 of this article are enacted in the exercise of the police powers of this state for the purpose of protecting the health, peace, safety, and welfare of the people of this state.



§ 42-20-103. Definitions

As used in this article, unless the context otherwise requires:

(1) "Chief" means the chief of the Colorado state patrol.

(2) "Enforcement official" means, and is limited to, a peace officer who is an officer of the Colorado state patrol as described in sections 16-2.5-101 and 16-2.5-114, C.R.S., a port of entry officer, as defined in section 42-8-102 (3), a peace officer who is an investigating official of the transportation section of the public utilities commission as described in sections 16-2.5-101 and 16-2.5-143, C.R.S., or any other peace officer as described in section 16-2.5-101, C.R.S.

(3) "Hazardous materials" means those materials listed in tables 1 and 2 of 49 CFR 172.504, excluding highway route controlled quantities of radioactive materials as defined in 49 CFR 173.403 (l), excluding ores, the products from mining, milling, smelting, and similar processing of ores, and the wastes and tailing therefrom, and excluding special fireworks as defined in 49 CFR 173.88 (d) when the aggregate amount of flash powder does not exceed fifty pounds.

(4) "Motor vehicle" means any device which is capable of moving from place to place upon public roads. The term includes, but is not limited to, any motorized vehicle or any such vehicle with a trailer or semitrailer attached thereto.

(5) "Patrol" means the Colorado state patrol within the department of public safety.

(6) "Person" means an individual, a corporation, a government or governmental subdivision or agency, a partnership, an association, or any other legal entity; except that separate divisions of the same corporation may, at their request, be treated as separate persons for the purposes of part 2 of this article.

(7) "Public road" means every way publicly maintained and opened to the use of the public for the purposes of vehicular travel, including, but not limited to, streets, bridges, toll roads, tunnels, and state and federal highways.



§ 42-20-104. General powers and duties of chief - department of public safety - cooperation from other state agencies

(1) In addition to any other powers and duties granted to him or her in parts 1, 2, and 3 of this article, the chief shall promulgate such rules and regulations and conduct such hearings as may be necessary for the administration of this article.

(2) In addition to any other powers and duties granted to him or her in parts 1, 2, and 3 of this article and except as otherwise provided in parts 1, 2, and 3 of this article, the chief shall have the general authority and duty to carry out the provisions of parts 1, 2, and 3 of this article and shall promulgate such rules and regulations, subject to the provisions of article 4 of title 24, C.R.S., as may be necessary to clarify the enforcement provisions of parts 1, 2, and 3 of this article.

(3) Upon request, other agencies of state government, including but not limited to the department of public health and environment and the department of transportation, shall provide advice and assistance to the department of public safety relating to the program established by parts 1, 2, and 3 of this article.



§ 42-20-105. Enforcement

(1) The provisions of parts 1, 2, and 3 of this article relating to the transportation of hazardous materials by motor vehicle may only be enforced by an enforcement official.(2) Any enforcement official shall have the authority to issue penalty assessments for the misdemeanor traffic offenses specified in sections 42-20-204 (1) and 42-20-305

(2). At any time that a person is cited for a violation of any of the offenses specified, the person in charge of or operating the motor vehicle involved shall be given a notice in the form of a penalty assessment notice. Such notice shall be tendered by the enforcement official and shall contain the name and address of such person, the license number of the motor vehicle involved, if any, the number of such person's driver's license, the nature of the violation, the amount of the penalty prescribed for such violation, the date of the notice, a place for such person to execute a signed acknowledgment of receipt of the penalty assessment notice, a place for such person to execute a signed acknowledgment of guilt for the cited violation, and such other information as may be required by law to constitute such notice as a summons and complaint to appear in court should the prescribed penalty not be paid within twenty days. Every cited person shall execute the signed acknowledgment of receipt of the penalty assessment notice. The acknowledgment of guilt shall be executed at the time the cited person pays the prescribed penalty. The person cited shall pay the specified penalty at the office of the department of revenue, either in person or by postmarking such payment within twenty days after the citation. The department of revenue shall accept late payment of any penalty assessment up to twenty days after such payment becomes due. If the person cited does not pay the prescribed penalty within twenty days of the notice, the penalty assessment notice shall constitute a summons and complaint to appear in the county court of the county in which the penalty assessment was issued at a time and place specified by the notice, unless payment for such penalty assessment has been accepted by the department of revenue as evidenced by receipt.

(3) All enforcement officials may, at their discretion and in lieu of issuing the penalty assessments pursuant to subsection (2) of this section, issue warning citations to persons who violate the provisions of part 1, 2, or 3 of this article.

(4) Enforcement of any law relating to the fixed-site storage or use of hazardous materials shall not be affected by the provisions of part 1, 2, or 3 of this article.



§ 42-20-106. Regulatory authority of local governments - preemption - disposition of local fines and penalties

(1) Except as specifically authorized in parts 1, 2, and 3 of this article, no county, town, city, or city and county shall have any authority to regulate the transportation of hazardous materials separate and apart from the regulation of other commodities. However, a county, town, city, or city and county may adopt and enforce regulations or ordinances which are no more stringent than the provisions of state law and regulations adopted pursuant thereto, if violations of such local regulations or ordinances carry penalties which are not more than the penalties imposed upon violations of state law and regulations adopted pursuant thereto. Any local government which adopts a regulation or ordinance pursuant to this section shall file a certified copy of such regulation or ordinance, and any amendment thereto, with the patrol.

(2) No person shall be prosecuted for a violation of both the provisions of part 1, 2, or 3 of this article and the provisions of such local ordinance or regulation when such prosecution arises out of the same incident.



§ 42-20-107. Hazardous materials safety fund

(1) There is hereby created in the state treasury the hazardous materials safety fund, which shall consist of:

(a) Such moneys as may be appropriated thereto by the general assembly from time to time;

(b) Any permit fees collected pursuant to section 42-20-202;

(c) Any penalties collected by a state agency or by a court, as provided in section 42-20-305 (3);

(d) Any penalties collected pursuant to section 42-20-204 (4);

(e) Any gifts or donations made to the state of Colorado or any agency thereof specifically for the purpose of carrying out the provisions of parts 1, 2, and 3 of this article;

(f) Any federal funds made available to the state of Colorado or any agency thereof specifically for the purpose of carrying out the provisions of parts 1, 2, and 3 of this article;

(g) Any excess moneys credited to the fund in accordance with section 40-2-110.5 (9), C.R.S.

(2) The moneys in the hazardous materials safety fund shall be subject to appropriation by the general assembly for the purposes of parts 1, 2, and 3 of this article.

(3) At the end of each fiscal year, any moneys remaining in the hazardous materials safety fund shall not revert to the general fund but shall be subject to appropriation by the general assembly to the executive director of the department of public safety for disbursement to local governments for purposes related to the preparation and training for and response to hazardous materials incidents.

(4) Repealed.



§ 42-20-108. Rules and regulations for transportation of hazardous materials

(1) The chief shall promulgate rules and regulations pursuant to section 24-4-103, C.R.S., for the safe transportation of hazardous materials by motor vehicle, both in interstate and intrastate transportation. Such rules and regulations shall be applicable to any person who transports or ships, or who causes to be transported or shipped, a hazardous material by motor vehicle. Such rules and regulations may govern any safety aspect of the transportation of hazardous materials which the chief deems appropriate, including, but not limited to, the packaging, handling, labeling, marking, and placarding of hazardous materials and motor vehicles transporting hazardous materials, the qualifications of drivers of motor vehicles transporting hazardous materials, financial responsibility requirements, and the use of any package or container in the transportation of hazardous materials which is not manufactured, fabricated, marked, labeled, maintained, reconditioned, repaired, or tested in accordance with such rules and regulations.

(2) The chief shall also promulgate rules and regulations pursuant to section 24-4-103, C.R.S., for the permitting and routing of hazardous materials transportation by motor vehicle within this state and the inspection of vehicles transporting hazardous materials.

(3) In adopting such rules and regulations, the chief shall use as general guidelines the standards and specifications for the safe transportation of hazardous materials contained in federal statutes, and in the rules and regulations promulgated thereunder, as amended from time to time. The rules and regulations adopted by the chief shall not unduly burden interstate or intrastate commerce and shall be no more stringent than federal statutes and the rules and regulations promulgated thereunder.

(4) The rules and regulations adopted by the chief pursuant to subsection (2) of this section shall not apply to farm machinery which is exempted from registration requirements pursuant to section 42-3-103, agricultural distribution equipment attached to or conveyed by such farm machinery, or vehicles used to transport to or from the farm or ranch site products necessary for agricultural production, except when such vehicles are used in the furtherance of any commercial business other than agriculture.

(5) The rules and regulations adopted by the chief shall provide for the issuance of a certificate of inspection which shall exempt inspected vehicles from additional inspections for a period of at least sixty days unless there is probable cause to assume that the vehicle is in an unsafe condition.



§ 42-20-108.5. Materials used for agricultural production - exemption - legislative declaration

(1) The general assembly hereby finds, determines, and declares that the federal government has extended federal hazardous materials rules to agricultural producers in 49 CFR 173.5 in a way that would be unduly burdensome to agriculture without contributing significantly to public safety. The general assembly further finds, determines, and declares that the federal rules give explicit authority to the states to exempt themselves from the federal rules, and that this section is intended to exempt Colorado agriculture from such rules. The general assembly further finds, determines, and declares that it is imperatively necessary for the chief to adopt the rules required by this section in time to meet the deadline imposed by the federal rules.

(2) As used in this section, unless the context otherwise requires:

(a) "Agricultural product" means a hazardous material, other than hazardous waste, whose end use directly supports the production of an agricultural commodity including, but not limited to, a fertilizer, pesticide, soil amendment, or fuel. An agricultural product is limited to a material in class 3, 8, or 9, division 2.1, 2.2, 5.1, or 6.1, or an ORM-D material as set forth in 49 CFR parts 172 and 173.

(b) "Farmer" means a person or such person's agent or contractor engaged in the production or raising of crops, poultry, or livestock.

(3) The transportation of an agricultural product other than a class 2 material, as such term is used in 49 CFR parts 172 and 173, over local roads between fields of the same farm, is excepted from the requirements of this part 1 when it is transported by a farmer who is an intrastate private motor carrier and the movement of the agricultural product conforms to rules of the chief, in consultation with the department of agriculture regarding such movement. The chief shall, in consultation with the director of the department of agriculture, promulgate rules and regulations pursuant to section 24-4-103, C.R.S., for the intrastate transportation of agricultural products.

(4) The transportation of an agricultural product to or from a farm, within one hundred fifty miles of such farm, is excepted from the emergency response information and training requirements in subparts G and H of 49 CFR part 172, and this article when:

(a) It is transported by a farmer who is an intrastate private motor carrier;

(b) The total amount of agricultural product being transported on a single vehicle does not exceed:

(I) Seven thousand three hundred kilograms or sixteen thousand ninety-four pounds of ammonium nitrate fertilizer properly classed as division 5.1.PG III in a bulk packaging; or

(II) One thousand nine hundred liters or five hundred two gallons for liquids or gasses, or two thousand three hundred kilograms or five thousand seventy pounds for solids of any other agricultural product;

(c) The packaging conforms to rules adopted by the chief in consultation with the department of agriculture. Such rules shall be adopted by September 30, 1998. Such products are hereby authorized for transportation.

(d) Each person having any responsibility for transporting the agricultural product for shipment pursuant to this subsection (4) is instructed in the applicable requirements of this section.

(5) The rules and regulations adopted by the chief pursuant to this section shall be no more stringent than the federal statutes or regulations require.

(6) Any rules and regulations required to be adopted by the chief pursuant to this section shall be promulgated no later than September 30, 1998. If the chief finds that such rules cannot be promulgated by that date pursuant to the regular rule-making process set forth in section 24-4-103, C.R.S., the chief shall adopt temporary or emergency rules pursuant to section 24-4-103 (6), C.R.S.

(7) The chief shall send a copy of the notification of proposed rule-making for rules adopted pursuant to this section, including temporary or emergency rule-making sent pursuant to section 24-4-103 (3)(b), C.R.S., to the office of legislative legal services.



§ 42-20-109. Penalty for violations

(1) Any person who violates a rule or regulation promulgated by the chief pursuant to section 42-20-104 commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) Any person who violates a rule promulgated by the chief pursuant to section 42-20-108 commits a class 2 misdemeanor traffic offense and shall be punished as provided in section 42-4-1701.

(3) No conviction pursuant to this section shall bar enforcement by the public utilities commission of any provision of title 40, C.R.S., with respect to violations by persons subject to said title.



§ 42-20-110. Immobilization of unsafe vehicles

Any enforcement official shall have the power to immobilize, impound, or otherwise direct the disposition of motor vehicles transporting hazardous materials when the enforcement official deems that the motor vehicle or the operation thereof is unsafe and when such immobilization, impoundment, or disposition is appropriate under or required by rules and regulations promulgated by the chief pursuant to section 42-20-104.



§ 42-20-111. Additional penalties

Any person, corporation, partnership, or other entity which intentionally or knowingly authorizes, solicits, requests, commands, conspires in, or aids and abets in the violation of any of the provisions of part 1, 2, or 3 of this article commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.



§ 42-20-112. Reimbursement of local governments

(1) A public entity, political subdivision of the state, or other unit of local government is hereby given the right to claim reimbursement for the costs resulting from action taken to remove, contain, or otherwise mitigate the effects of a hazardous materials abandonment or a hazardous materials spill.

(2) Nothing contained in this section shall be construed to change or impair any right of recovery or subrogation arising under any other provision of law.

(3) Claims for reimbursement made pursuant to this section shall be in accordance with article 22 of title 29, C.R.S.



§ 42-20-113. Hazardous materials spill - abandonment of vehicle containing hazardous material - penalty

(1) No person shall abandon any vehicle containing any hazardous material excluding that which is considered fuel and is contained within the vehicle's fuel tank or shall intentionally spill hazardous materials upon a street, highway, right-of-way, or any other public property or upon any private property without the express consent of the owner or person in lawful charge of that private property.

(2) (a) As used in this section, "abandon" means to leave a thing with the intention not to retain possession of or assert ownership or control over it. The intent need not coincide with the act of leaving.

(b) It is prima facie evidence of the necessary intent that:

(I) The vehicle has been left for more than three days unattended and unmoved; or

(II) License plates or other identifying marks have been removed from the vehicle; or

(III) The vehicle has been damaged or is deteriorated so extensively that it has value only for junk or salvage; or

(IV) The owner has been notified by a law enforcement agency to remove the vehicle and it has not been removed within twenty-four hours after notification.

(3) The driver of a motor vehicle transporting hazardous materials as cargo which is involved in a hazardous materials spill, whether intentional or unintentional, shall give immediate notice of the location of such spill and such other information as necessary to the nearest law enforcement agency.

(4) Any person who violates the provisions of subsection (3) of this section commits a class 3 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.






Part 2 - Permit System for Hazardous Materials

§ 42-20-201. Hazardous materials transportation permit required

Except as otherwise provided in this part 2, no transportation of hazardous materials by motor vehicle which requires placarding under 49 CFR part 172 or 173 shall take place in, to, from, or through this state until the public utilities commission issues a permit, in accordance with the provisions of this part 2, authorizing the applicant to operate or move upon the public roads of this state a motor vehicle or a combination of motor vehicles which carries hazardous materials. This part 2 shall not apply to motor vehicles owned by the federal government, motor vehicles when used to transport to or from the farm or ranch site products used for agricultural production, or farm machinery which is exempted from registration requirements by section 42-3-103, unless such vehicles are used in furtherance of any commercial business other than agriculture. This part 2 shall apply to motor vehicles owned by the state or any political subdivision thereof; except that such vehicles shall be exempt from the fees provided in section 42-20-202. The requirements of this part 2 shall be in addition to, and not in substitution for, any other provisions of law.



§ 42-20-202. Transportation permit - application fee

(1) (a) Except as otherwise provided in this section, each person desiring to transport hazardous materials which require placarding under 49 CFR part 172 or 173 in, to, from, or through this state shall submit a permit application for an annual permit to the public utilities commission prior to beginning such transportation. Permit applications shall be in a form designated by the public utilities commission, and the public utilities commission shall maintain records of all such applications.(b) Each annual permit shall be valid for one year following its issuance and shall be issued after the approval of the permit application by the public utilities commission and upon the payment of a permit fee, which fee shall be based on the number of motor vehicles the applicant operates within this state, as follows:

(c) Single trip permits may be obtained at all port of entry weigh stations and from the Colorado state patrol. Each person transporting such hazardous materials in, to, from, or through this state who has not obtained an annual permit from the public utilities commission shall apply at the closest possible port of entry weigh station or to an officer or office of the Colorado state patrol for a single trip permit. Each single trip permit shall be valid for a single continuous business venture, but in no event shall the permit be valid for more than seventy-two hours, unless extended by any enforcement official for any reason the official deems advisable, including mechanical difficulties and road and weather conditions. The single trip permit shall be issued upon the approval of the permit application and upon the payment of a twenty-five-dollar permit fee.

(d) The public utilities commission shall provide the option to a company filing for a permit under this subsection (1) to file an express consent waiver that enables the company to designate a company representative to be a party of interest for a violation of this section. The appearance of the company representative in a court hearing without the operator when the operator has signed such waiver shall not be deemed the practice of law in violation of article 93 of title 13.

(2) No annual permit application shall be approved unless the applicant:

(a) Supplies proof of having obtained liability insurance as required by the United States department of transportation pursuant to 49 CFR 387. Proof of such liability insurance policy shall be filed with the public utilities commission. The insurance carrier shall give thirty days' written notice for nonpayment of premium and ninety days' notice for nonrenewal of policy to the public utilities commission before the cancellation of such policy. At any time that the insurance policy lapses, the permit shall be automatically revoked.

(b) Agrees to comply with the rules and regulations promulgated pursuant to section 42-20-108.

(3) No single trip permit application shall be approved unless the applicant:

(a) Supplies proof of having liability insurance as required by the United States department of transportation pursuant to 49 CFR 387 or signs a verification under the penalty of perjury as provided in section 42-3-122 that the applicant has the liability insurance as required by the United States department of transportation pursuant to 49 CFR 387;

(b) Agrees to comply with the rules and regulations promulgated pursuant to section 42-20-108.

(4) The chief is authorized to promulgate such reasonable rules and regulations as may be necessary or desirable in governing the issuance of permits, if such rules and regulations are not in conflict with other provisions of state law.

(5) Any fees collected pursuant to this section shall be transmitted to the state treasurer, who shall credit the same to the hazardous materials safety fund created in section 42-20-107.



§ 42-20-203. Carrying of permit and shipping papers

(1) Any person transporting hazardous materials that require placarding under 49 CFR part 172 or 173 in this state shall carry a copy of the shipping papers required in 49 CFR 172.200 and a copy of the hazardous materials transportation permit issued by the public utilities commission or by the Colorado state patrol at a port of entry weigh station in the transporting motor vehicle while in this state; except that, if a peace officer, as described in section 16-2.5-101, C.R.S., or any other enforcement official may determine that the hazardous materials transportation permit can be electronically verified at the time of contact, a copy of the permit need not be carried by the person transporting hazardous materials. The permit shall be open to inspection or electronic verification by any enforcement official.

(2) In the event of an accident involving hazardous materials, the operator of the motor vehicle shall provide the shipping papers to the emergency response authorities designated in or pursuant to article 22 of title 29, C.R.S., and immediately bring to their attention the fact that the motor vehicle is carrying hazardous materials.



§ 42-20-204. Permit violations - penalties

(1) Any person who transports hazardous materials without a permit in violation of any of the provisions of section 42-20-201 commits a misdemeanor traffic offense and shall be assessed a penalty of two hundred fifty dollars in accordance with the procedure set forth in section 42-20-105 (2). Any person who intentionally transports hazardous materials without a permit in violation of any of the provisions of section 42-20-201 commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. For the purposes of this subsection (1), if any person who previously has acknowledged guilt or has been convicted of a misdemeanor pursuant to this subsection (1) subsequently transports hazardous materials without a permit in violation of any of the provisions of section 42-20-201, a permissive inference is created that such subsequent transportation without a permit was intentional.

(2) Any person who has obtained an annual or a single trip hazardous materials transportation permit but fails to have a copy of said permit in the cab of the motor vehicle while transporting hazardous materials in, to, from, or through this state commits a class B traffic infraction and shall be assessed a penalty of twenty-five dollars in accordance with the procedure set forth in section 42-4-1701 (4)(a)(V); except that, if a peace officer, as described in section 16-2.5-101, C.R.S., or any other enforcement official may determine that the permit can be electronically verified at the time of contact, a copy of the permit need not be in the cab of the motor vehicle.

(3) Any person who knowingly violates any of the terms and conditions of an annual or single trip hazardous materials transportation permit commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(4) All penalties collected pursuant to this section by a state agency or by a court shall be transmitted to the state treasurer, who shall credit the same to the hazardous materials safety fund created in section 42-20-107.

(5) Every court having jurisdiction over offenses committed under this section shall forward to the chief a record of the conviction of any person in said court for a violation of any said laws within forty-eight hours after such conviction. The term "conviction" means a final conviction.



§ 42-20-205. Permit suspension or revocation

In addition to any other civil or criminal penalties, the public utilities commission may suspend the hazardous materials transportation annual permit for a period not to exceed six months or may revoke such permit for failure to comply with the terms and conditions of such permit, for failure to pay a civil penalty assessed pursuant to section 42-20-204, or for continuing violations of the regulations promulgated pursuant to part 1, 2, or 3 of this article. The permit may be suspended or revoked only for good cause shown after due notice and an opportunity for a hearing as provided in article 4 of title 24, C.R.S., if requested by the permit holder.



§ 42-20-206. Local government preemption

No county, city and county, city, or town shall establish any permit or fee system for the transportation of hazardous materials by motor vehicle.






Part 3 - Route Designation for Hazardous Materials

§ 42-20-300.3. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Route designation" means a designation of a route by the state patrol under this part 3.



§ 42-20-301. Route designation

(1) (a) The patrol, after consultation with local governmental authorities, has the sole authority to designate which public roads are to be used and which are not to be used by motor vehicles transporting hazardous materials. The patrol shall exercise its authority in accordance with section 42-20-302. Gasoline, diesel fuel, and liquefied petroleum gas are exempt from route designation unless the petitioning authority specified in section 42-20-302 requests their inclusion. The patrol may exempt crude oil from route designation after a request from the petitioning authority.

(b) The patrol may include, as part of designated route restrictions, the closing of streets and highways and other conditions or restrictions the patrol deems advisable, except for hours of operation and curfews.

(c) Routes designated by the patrol in accordance with this part 3 do not apply to motor vehicles when used to transport to or from the farm or ranch site products necessary for agricultural production.

(d) No city, county, or city and county may impose restrictions on hours of operation on designated routes; except that this paragraph (d) does not apply to any city, county, or city and county that, by resolution or ordinance, had routes or hours of operation restrictions in effect on July 1, 1985.

(2) The patrol may approve route designations only for those materials listed in table 1 of 49 CFR 172.504, in any quantities, and those materials listed in table 2 of 49 CFR 172.504, when carried in quantities of five hundred gallons or more; except that the patrol may not accept or approve route designations for those materials listed in table 2 when packaged in containers of five gallons or less or when packaged as consumer commodities as defined in 49 CFR 173.1200.

(3) Notwithstanding any other provision of this part 3 or part 1 or 2 of this article to the contrary, the transportation commission may regulate hours of operation of the Eisenhower-Johnson tunnels, structure numbers F13Y and F13X, respectively, on interstate 70.



§ 42-20-302. Application for route designation - procedure - approval

(1) Petitions for new route designations or for a change in an existing route designation may be submitted to the patrol no more than once a year:

(a) By a county, with respect to any public road maintained by the county, upon approval of the petition by the board of county commissioners of such county;

(b) By a town, city, or city and county, with respect to any public road located within such town, city, or city and county, including any portion of a county primary road designated pursuant to section 43-2-110 (1.5), C.R.S., that is subsequently annexed by a town or city, upon approval of the petition by the governing body of such town, city, or city and county;

(c) By the department of transportation, with respect to any public road maintained by the state, except for any public road located within a town, city, or city and county, upon approval of the petition by the transportation commission.

(2) A county, town, city, or city and county, with approval of the patrol, may adopt and enforce regulations or ordinances concerning the parking of motor vehicles, if such regulations and ordinances, as enforced or applied, do not prohibit or exclude motor vehicles carrying hazardous materials from the enforcing jurisdiction and do not unreasonably limit parking on or near the designated routes through the enforcing jurisdiction or for pickup and delivery.

(3) The petition shall describe specifically the designation sought, shall identify any local business or industry which is known to be significantly reliant on hazardous materials transportation and which would be affected by the designation, and shall include any other information which is necessary for the patrol to act upon the petition and which is required by rule and regulation of the patrol.

(4) Upon the filing of a complete petition with the patrol, the patrol shall give adequate public notice of such petition, including at least the following:

(a) Notification by certified mail to the governing body of any county, town, city, or city and county which would be affected by the route designation; and

(b) Publication in a newspaper having general circulation in each affected community once each week for three consecutive weeks.

(5) If the petitioner is not the department of transportation, the patrol shall provide a copy of the petition to the department of transportation for its review and comment.

(6) No sooner than thirty days after the requirements of subsections (3) and (4) of this section have been met and after reasonable notice to the petitioner, to the department of transportation, and to any persons requesting such notice, the patrol shall hold an informal public conference on the petition. At such conference, representatives of the petitioner and the department of transportation and any interested persons shall be afforded the opportunity to comment on the petition, and the petitioner shall have the opportunity to amend the petition. The patrol shall approve the designation if there is no opposition to the petition and if the requirements of subsection (8) of this section have been met.

(7) If there is opposition to the petition at the informal public conference and no agreement can be reached, the patrol shall hold a formal public hearing and act on the petition in accordance with the provisions of article 4 of title 24, C.R.S.

(8) No route designation shall be approved by the patrol unless it finds that:

(a) The routes available for the transportation of hazardous materials by motor vehicle:

(I) Are feasible, practicable, and not unreasonably expensive for such transportation;

(II) Are continuous within a jurisdiction and from one jurisdiction to another;

(III) Provide greater safety to the public than other feasible routes; and

(IV) Do not unreasonably burden interstate or intrastate commerce;

(b) The designation is not arbitrary or intended by the petitioner merely to divert the transportation of hazardous materials to other communities;

(c) Reasonable provision is made for signs along the affected public roads giving adequate notice of the designation to the public, to affected industry, and to transporters of hazardous materials. Such signs shall not be required in jurisdictions where the governmental authority has provided the patrol with professional quality maps which indicate the route designations in that jurisdiction.

(d) The designation will not interfere with the pickup or delivery of hazardous materials; and

(e) The designation is consistent with all applicable federal laws and regulations.

(9) Any town, city, city and county, or county may request the department of transportation to submit a petition to the patrol for a route designation on any highway maintained by the state within the jurisdiction of said local entity.

(10) The patrol shall make a final decision to approve or deny any petition for a route designation within six months of the filing of the petition.

(11) (a) The patrol shall base the approval or denial of a petition to exempt crude oil upon due consideration of the factors listed in subsection (8) of this section.

(b) The patrol shall approve route designations for gasoline, diesel fuel, and liquefied petroleum gas requested by petitioning authorities under section 42-20-301 (1) where the designations follow routes approved by the patrol for other hazardous materials under this section.



§ 42-20-303. Road signs required - uniform standards

Signs giving adequate notice of route designations shall be placed and maintained along public roads affected by such designations. In accordance with part 6 of article 4 of this title and section 42-4-105, the department of transportation shall adopt uniform standards for highway signs giving notice of route designations. The requirements of this section shall not apply to jurisdictions in which the governmental authority has provided the patrol with professional quality maps which indicate the route designations in that jurisdiction.



§ 42-20-304. Emergency closure of public roads

Nothing in part 1, 2, or 3 of this article shall limit the authority of state and local authorities to close public roads temporarily if necessary because of any road construction or maintenance, an accident, a natural disaster, the weather conditions, or any other emergency circumstances resulting in making road conditions unsafe for travel by motor vehicles transporting hazardous materials.



§ 42-20-305. Deviation from authorized route - penalty

(1) No person shall transport hazardous materials by motor vehicle contrary to any route designation approved by the patrol pursuant to this part 3 unless such action is necessary to service a motor vehicle or to make a local pickup or delivery of hazardous materials or unless such action is so required by emergency conditions which would make continued use of authorized routes unsafe or by the closure of an authorized route pursuant to section 42-20-304, and, in such circumstances, the motor vehicle shall remain on authorized routes whenever possible and shall minimize the distance traveled on restricted routes. A person transporting hazardous materials by motor vehicle may make successive local pickups and deliveries without returning to the authorized route between each pickup or delivery when such return would be unreasonable. A person transporting hazardous materials shall not utilize residential streets unless there is no other reasonable route available to reach the destination.

(2) Any person who transports hazardous materials by motor vehicle in a manner inconsistent with the provisions of subsection (1) of this section commits a misdemeanor traffic offense and shall be assessed a penalty of two hundred fifty dollars for each separate violation in accordance with the procedure set forth in section 42-20-105 (2). A person who commits a second or subsequent violation within a twelve-month period of transporting hazardous materials by motor vehicle in a manner inconsistent with the provisions of subsection (1) of this section commits a misdemeanor traffic offense and shall be issued a summons and complaint in accordance with the provisions of section 42-4-1707 (1), and, upon conviction thereof, shall be punished by a fine of not less than two hundred fifty dollars nor more than five hundred dollars.

(3) All penalties collected pursuant to this section by a state agency or by a court shall be transmitted to the state treasurer, who shall credit the same to the hazardous materials safety fund created in section 42-20-107.

(4) Every court having jurisdiction over offenses committed under subsection (2) of this section shall forward to the chief a record of the conviction of any person in said court for a violation of any said laws within forty-eight hours after such conviction. The term "conviction" means a final conviction.






Part 4 - Nuclear Materials - General Provisions

§ 42-20-401. Legislative declaration

It is hereby determined and declared that nuclear materials create a potential risk to the public health, safety, and welfare of the people of the state of Colorado. As an origination point of nuclear waste and a corridor state through which nuclear materials pass, the state has a duty to protect its citizens and environment from all hazards created by the transportation of nuclear materials within its borders. State and public participation in planning for the transport of nuclear materials and in the development of a plan to cope with all phases of the nuclear materials problem is essential in order to adequately prepare for potential nuclear incidents. To that end, it is the purpose of this part 4 and part 5 of this article to require safe and environmentally acceptable methods of transporting nuclear materials within this state in a manner consistent with the laws of the United States and the rules and regulations promulgated by agencies of the United States.



§ 42-20-402. Definitions

As used in this part 4 and part 5 of this article, unless the context otherwise requires:

(1) "Carrier" means any person transporting goods or property on the public roads of this state in, to, from, or through this state, whether or not such transportation is for hire.

(2) "Commission" means the public utilities commission.

(3) (a) "Nuclear materials" means highway route controlled quantities of radioactive materials as defined in 49 CFR 173.403 (l).

(b) "Nuclear materials" does not include nuclear materials used for research or medical purposes within Colorado. For the purpose of this paragraph (b), highway route controlled quantities of radioactive materials used to irradiate medical supplies and equipment are not considered to be used for medical purposes.

(c) (I) "Nuclear materials" includes radioactive materials being transported to the waste isolation pilot plant in New Mexico and radioactive materials being transported to any facility provided pursuant to section 135 of the federal "Nuclear Waste Policy Act of 1982", 42 U.S.C. 10101 et seq., or any repository licensed by the United States nuclear regulatory commission that is used for the permanent deep geologic disposal of high-level radioactive waste and spent nuclear fuel.

(II) Except as provided in subparagraph (I) of this paragraph (c), "nuclear materials" does not include radioactive materials utilized in national security activities under the direct control of the United States department of defense, nor does it include radioactive materials under the direct control of the United States department of energy which are utilized in carrying out atomic energy defense activities, as defined in the federal "Nuclear Waste Policy Act of 1982", 42 U.S.C. 10101 et seq., or wastes from mining, milling, smelting, or similar processing of ores and mineral-bearing material.

(III) Notwithstanding the provisions of subparagraph (I) of this paragraph (c), "nuclear materials" does not include ores or products from mining, milling, smelting, or similar processing of ores, or the transportation thereof.



§ 42-20-403. Chief to promulgate rules and regulations - motor vehicles

The chief shall promulgate rules and regulations for the safe transportation of nuclear materials by motor vehicle. Such rules shall not be inconsistent with any federal rule or regulation governing the transportation of the nuclear materials subject to parts 4 and 5 of this article. Such rules shall be applicable to any person who transports or ships, or who causes to be transported or shipped, a nuclear material by motor vehicle.



§ 42-20-404. Inspections

All vehicles carrying nuclear materials entering the state on the public highways shall be inspected by a Colorado state patrol officer or a port of entry officer, as defined in section 42-8-102 (3), at the nearest point at which the shipment enters the state or at a location specified by the Colorado state patrol. For all shipments originating within the state, inspection shall be made at the point of origination by a Colorado state patrol officer or a port of entry officer. Inspections conducted by Colorado state patrol officers or port of entry officers shall be in accordance with the rules promulgated pursuant to sections 42-4-235, 42-20-108 (2), and 42-20-403.



§ 42-20-405. Violations - criminal penalties

(1) Notwithstanding the provisions of section 40-7-107, C.R.S., any person who violates any provision of this part 4 or part 5 of this article or rule or regulation promulgated by the chief pursuant to this part 4 and part 5 of this article commits a class 2 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S. No conviction pursuant to this section shall bar enforcement by the commission of any provision of title 40, C.R.S., with respect to violations by persons subject to said title.

(2) Every court having jurisdiction over offenses committed under subsection (1) of this section shall forward to the chief a record of the conviction of any person in said court for a violation of any provision of part 4 or 5 of this article or any rule or regulation promulgated pursuant thereto within forty-eight hours after such conviction. As used in this subsection (2), "conviction" means a final conviction.



§ 42-20-406. Violations - civil penalties - motor vehicles

(1) Any person who violates any provision of this part 4 or part 5 of this article or a rule or regulation promulgated by the chief pursuant to this part 4 and part 5 of this article, except for the violations enumerated in subsection (3) of this section and section 42-20-505, shall be subject to a civil penalty of not more than ten thousand dollars per day for each day during which such violation occurs. The penalty shall be assessed by the chief upon receipt of a complaint by any investigative personnel of the commission or Colorado state patrol officer and after written notice and an opportunity for a hearing pursuant to section 24-4-105, C.R.S. Payment of a civil penalty under this section shall not relieve any person from liability pursuant to article 11 of title 25, part 3 of article 15 of title 25, or article 22 of title 29, C.R.S. Any person who is assessed a penalty pursuant to this subsection (1) shall have the right to appeal the chief's decision by filing a notice of appeal with the court of appeals as specified in section 24-4-106 (11), C.R.S.

(2) Any person who commits any of the acts enumerated in subsection (3) of this section shall be subject to the civil penalty listed in said subsection (3). Investigative personnel of the commission, and officers of the Colorado state patrol shall have the authority to issue civil penalty assessments for the enumerated violations. At any time that a person is cited for a violation enumerated in subsection (3) of this section, the person in charge of or operating the motor vehicle involved shall be given a notice in the form of a civil penalty assessment notice. Such notice shall be tendered by the enforcement official and shall contain the name and address of such person, the license number of the motor vehicle involved, if any, the number of such person's driver's license, the nature of the violation, the amount of the penalty prescribed for such violation, the date of the notice, a place for such person to execute a signed acknowledgment of his or her receipt of the civil penalty assessment notice, a place for such person to execute a signed acknowledgment of liability for the cited violation, and such other information as may be required by law to constitute such notice as a complaint to appear in court should the prescribed penalty not be paid within ten days. Every cited person shall execute the signed acknowledgment of his or her receipt of the civil penalty assessment notice. The acknowledgment of liability shall be executed at the time the cited person pays the prescribed penalty. The person cited shall pay the civil penalty specified in subsection (3) of this section for the violation involved at the office of the department of revenue either in person or by postmarking such payment within ten days of the citation. The department of revenue shall accept late payment of any penalty assessment up to twenty days after such payment becomes due. If the person cited does not pay the prescribed penalty within ten days of the notice, the civil penalty assessment notice shall constitute a complaint to appear in court unless payment for such penalty assessment has been accepted by the department of revenue as evidenced by receipt, and the person cited shall, within the time specified in the civil penalty assessment notice, file an answer to this complaint with the county court for the county in which the penalty assessment was issued. The attorney general shall represent the state agency that issued the civil penalty assessment notice if so requested by the agency.

(3) The following penalties shall apply only to the transportation of nuclear materials by motor vehicle and shall be assessed against drivers, shippers, carriers, operators, brokers, and other persons, as appropriate:

(a) Any person who operates a motor vehicle without a driver's log book in his or her possession, as required by 49 CFR 395.8, shall be assessed a civil penalty of one hundred dollars.

(b) Any person who operates a motor vehicle without maintaining a driver's log book in current condition, in accordance with 49 CFR 395.8, shall be assessed a civil penalty of one hundred dollars.

(c) Any person who enters false information in a driver's log book in violation of 49 CFR 395.8 (e) shall be assessed a civil penalty of two hundred fifty dollars.

(d) Any person who exceeds maximum driving or on duty time, as established by 49 CFR 395.3, shall be assessed a civil penalty of two hundred fifty dollars.

(e) Any person who fails to produce his or her driver's log book on demand of any law enforcement official, port of entry personnel, or investigative personnel of the commission in violation of 49 CFR 395.8 shall be assessed a civil penalty of two hundred fifty dollars.

(f) Any person who fails to have a valid medical certificate in his or her possession, in accordance with 49 CFR 391.43, shall be assessed a civil penalty of one hundred dollars.

(g) Any person who operates a motor vehicle without meeting driver qualifications, as established in 49 CFR 177.825 (d) and section 42-20-501, shall be assessed a civil penalty of five hundred dollars.

(h) Any person who carries an unauthorized passenger, as defined in 49 CFR 392.60, shall be assessed a civil penalty of one hundred dollars.

(i) Any person who operates a motor vehicle while that person is declared to be out of service, as defined in 49 CFR 395.13, shall be assessed a civil penalty of five hundred dollars.

(j) Any person who operates an unsafe vehicle, as defined in 49 CFR 396, shall be assessed a civil penalty of one hundred fifty dollars.

(k) Any person who operates a motor vehicle without correcting defects as noted on a safety inspection report in violation of 49 CFR 396.9 shall be assessed a civil penalty of five hundred dollars.

(l) Any person who operates a motor vehicle while that vehicle is declared to be out of service, as defined in 49 CFR 396.9 (c)(2), shall be assessed a civil penalty of one thousand dollars.

(m) Any person who transports nuclear materials without proper visibility and display of placards in violation of 49 CFR 172.504 shall be assessed a civil penalty of two hundred dollars.

(n) Any person who transports nuclear materials without proper placards, as provided in 49 CFR 172.504, shall be assessed a civil penalty of five hundred dollars.

(o) Any person who displays nuclear materials placards on vehicles not transporting nuclear materials in violation of 49 CFR 172.502 shall be assessed a civil penalty of one hundred dollars.

(p) Any person who fails to have hazardous materials shipping papers in conformance with 49 CFR 177.817 shall be assessed a civil penalty of five hundred dollars.

(q) Any person who parks a motor vehicle transporting nuclear materials in violation of 49 CFR 397.7 shall be assessed a civil penalty of five hundred dollars.

(r) Any person who violates a provision of section 42-20-508 or the rules adopted pursuant thereto shall be assessed a civil penalty of five hundred dollars.

(s) Any person who improperly fills out the shipping papers required by 49 CFR part 172, subpart C, shall be assessed a civil penalty of five hundred dollars.

(t) Any person who fails to report a nuclear incident, or fails to take necessary response actions, as required by 49 CFR 171.15 and 171.16 and 49 CFR 177.861, shall be assessed a civil penalty of five hundred dollars.

(u) Any person who supplies inaccurate information in, or who fails to comply with, the route plan required by 49 CFR 177.825 (c) shall be assessed a civil penalty of five hundred dollars.

(v) Any person who transports nuclear materials in violation of the radiation level limitations established in 49 CFR 173.441 shall be assessed a civil penalty of one thousand dollars.

(w) Any person who transports nuclear materials in excess of the maximum permissible transport index, as provided in 49 CFR part 173, shall be assessed a civil penalty of one thousand dollars.



§ 42-20-407. Repeat violations - civil penalties

(1) If any person receives two penalty assessments within one year for a violation of section 42-20-406 and the first penalty assessment has not been reversed by a court of competent jurisdiction, the penalty for the second violation shall be two times the amount of the penalty listed for the violation in section 42-20-406.

(2) If any person receives three or more penalty assessments within one year for a violation of section 42-20-406 and if two or more of the previous penalty assessments have not been reversed by a court of competent jurisdiction, the penalty for each of the third and subsequent violations shall be three times the amount of the penalty listed for the violation in section 42-20-406.



§ 42-20-408. Compliance orders - penalty

(1) Whenever the chief finds that any person is in violation of any rule, regulation, or requirement of part 4 or 5 of this article, the chief may issue an order requiring such person to comply with any such rule, regulation, or requirement and may request the attorney general to bring suit for injunctive relief or for penalties pursuant to section 42-20-406.

(2) Any person who violates any compliance order of the chief which is not subject to a stay pending judicial review and which has been issued pursuant to this part 4 shall be subject to a civil penalty of not more than ten thousand dollars per day for each day during which such violation occurs.






Part 5 - Nuclear Materials Permit System

§ 42-20-501. Nuclear materials transportation permit required - application

(1) No transportation of nuclear materials shall take place in, to, from, or through this state until the commission issues a permit, in accordance with the provisions of this section, which is not inconsistent with federal law, authorizing the applicant to operate or move upon public roads of this state a motor vehicle or combination of motor vehicles which carry nuclear materials.

(2) Each carrier desiring to transport nuclear materials shall submit a permit application, in the form designated by the commission, to the commission prior to beginning such transportation.



§ 42-20-502. Permits - fees

Each permit issued pursuant to section 42-20-501 shall be valid for one year following its issuance and shall be issued after approval of the carrier's permit application and upon payment of a five-hundred-dollar permit fee. In addition to the permit fee, each carrier shall pay a two-hundred-dollar fee for each shipment. The shipment fee shall be paid either by mail, in which case it must be postmarked at least seven days before the shipment is to be made, or at the time the shipment enters the state at the port of entry weigh station nearest the point at which the shipment enters the state. If the shipment originates in this state, payment shall be made at the port of entry weigh station nearest the point of origination of the shipment.



§ 42-20-503. Carrying of shipping papers

Any person transporting nuclear materials in this state shall carry a copy of the shipping papers required in 49 CFR part 172, subpart C.



§ 42-20-504. Rules and regulations

The chief is authorized to promulgate reasonable rules and regulations which are necessary or desirable in governing the issuance of permits if such rules and regulations are not in conflict with or inconsistent with federal rules and regulations.



§ 42-20-505. Penalties - permit system

(1) The investigative personnel of the commission, a Colorado state patrol officer, or a port of entry officer, as defined in section 42-8-102 (3), may assess a civil penalty of one thousand dollars against a carrier who transports nuclear materials without first obtaining a nuclear materials transportation permit.

(2) A carrier who misrepresents information in the carrier's application for a nuclear materials transportation permit, violates the terms of the permit, or commits a second violation of subsection (1) of this section within one calendar year shall be assessed a civil penalty of not less than five hundred dollars nor more than three thousand dollars.

(3) The penalties in subsection (1) of this section shall be assessed upon an action brought by the commission or the Colorado state patrol in accordance with the procedure set forth in section 42-20-406.



§ 42-20-506. Permit suspension and revocation

In addition to any other civil or criminal penalties, the commission may suspend the nuclear materials transportation permit of any carrier for a period not to exceed six months or revoke such permit for failure to comply with the permit terms, misrepresentation of information in the permit application, failure to pay a civil penalty assessed pursuant to section 42-20-406, or failure to comply with the regulations promulgated pursuant to parts 4 and 5 of this article. The permit may be suspended or revoked only for good cause shown after due notice and opportunity for a hearing pursuant to section 24-4-105, C.R.S., if requested by the carrier.



§ 42-20-507. Local government preemption

No county, city and county, city, or town shall establish any permit or fee system for the transportation of nuclear materials by motor vehicle or railcar in, to, from, or through this state.



§ 42-20-508. Route designation - motor vehicles

(1) The chief of the Colorado state patrol shall have the authority to adopt rules to designate which state highways shall be used and which shall not be used by motor vehicles transporting nuclear materials in this state.

(2) The carrier shall not deviate from the routes designated pursuant to subsection (1) of this section except in order to make local pickups and deliveries and in cases of emergency conditions which would make continued use of the designated route unsafe, or to refuel, or when the designated route is closed due to road conditions, road construction, or maintenance operations. When making local pickups and deliveries or when refueling, the carrier shall remain on the routes designated by the Colorado state patrol and shall minimize the distance traveled on nondesignated routes.



§ 42-20-509. Strict liability for nuclear incidents

Any person who causes the release of any nuclear material being transported shall be strictly liable for all injuries and damages resulting therefrom. The conduct of the claimant shall not be a defense to liability; except that this section does not waive any defense based on the claimant's failure to mitigate damages or related to any injury or damage to the claimant or the claimant's property which is intentionally sustained by the claimant or which results from the release of any nuclear material being transported intentionally and wrongfully caused by the claimant.



§ 42-20-510. Statute of limitations

No person who has been injured or damaged as a result of a nuclear incident shall be precluded from bringing a suit against the person or persons responsible for causing the nuclear incident if such suit is instituted within three years after the date on which the injured person first knew, or reasonably could have known, of his or her injury or damage and the cause thereof; except that such suit must be brought within forty years after the date of the nuclear incident.



§ 42-20-511. Nuclear materials transportation fund

All moneys collected pursuant to parts 4 and 5 of this article shall be transmitted to the state treasurer, who, in addition to any excess moneys transferred from the motor carrier fund pursuant to section 40-2-110.5 (9), C.R.S., shall credit the same to the nuclear materials transportation fund, which fund is hereby created. The moneys in the fund shall be subject to annual appropriation by the general assembly for the direct and indirect costs of the administration of parts 4 and 5 of this article.















Title 43 - Transportation

General and Administrative

Article 1 - General and Administrative

Part 1 - Department of Transportation

§ 43-1-101. Legislative declaration

(1) The general assembly hereby finds and declares that the creation of a department of transportation in Colorado is necessary to:

(a) Provide strategic planning for statewide transportation systems to meet the transportation challenges to be faced by Colorado in the future;

(b) Promote coordination between different modes of transportation;

(c) Integrate governmental functions in order to reduce the costs incurred by the state in transportation matters;

(d) Obtain the greatest benefit from state expenditures by producing a statewide transportation policy to address the statewide transportation problems faced by Colorado; and

(e) Enhance the state's prospects to obtain federal funds by responding to federal mandates for multi-modal transportation planning.

(2) The general assembly further finds and declares that nothing in this article and nothing incident to the creation of a department of transportation shall be construed to permit the use of any moneys in the highway users tax fund or any moneys in the aviation fund for any purposes prohibited by the provisions of section 18 of article X of the state constitution.



§ 43-1-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Commission" means the transportation commission created by section 43-1-106.

(2) "Department" means the department of transportation created by this part 1.

(3) "Executive director" means the executive director of the department.

(4) "Mass transit" means a coordinated system of transit modes providing transportation for use by the general public.

(5) "Public mass transit operator" means a state or local governmental entity which provides mass transit services within the state of Colorado.

(6) "Transportation" means transport of persons or property by motor vehicle, bus, truck, railroad, light rail, mass transit, airplane, bicycle, or any other form of transport. "Transportation" includes pedestrian transportation.



§ 43-1-103. Department created - executive director

(1) There is hereby created the department of transportation, the head of which shall be the executive director of the department of transportation, which office is hereby created. The executive director shall be appointed by the governor with the consent of the senate and shall serve at the pleasure of the governor.

(2) The office of the executive director shall include the office of transportation safety created in section 24-42-101, C.R.S.

(3) The executive director shall prepare and transmit annually, in the form and manner prescribed by the heads of the principal departments pursuant to the provisions of section 24-1-136, C.R.S., a report accounting to the governor and the general assembly for the efficient discharge of all responsibilities assigned by law or directive to the department and the divisions thereof.

(4) Publications by the executive director circulated in quantity outside the executive branch shall be issued in accordance with the provisions of section 24-1-136, C.R.S.



§ 43-1-104. Department divisions, sections, and units

(1) The department consists of the following divisions:

(a) The highway maintenance division, created in section 43-1-114;

(b) The engineering, design, and construction division, created in section 43-1-116;

(c) The transportation development division, created in section 43-1-117;

(d) The aeronautics division, created in article 10 of this title; and

(e) The transit and rail division created in section 43-1-117.5.

(2) (a) In addition to the divisions created by subsection (1) of this section, the commission shall create such divisions, sections, and units as are necessary to implement the provisions of this part 1.

(b) (I) The commission shall create divisions, sections, or units as are necessary to address the following modes of transportation:

(A) Mass transit operations of public mass transit operators;

(B) Special transportation districts including, but not limited to, public highway authorities created pursuant to the provisions of part 5 of article 4 of this title, and tunnel districts created pursuant to the provisions of article 1 of title 32, C.R.S.;

(C) Railroads;

(D) Bicycles and pedestrians.

(II) The duties of the department with regard to the modes of transportation under this paragraph (b) shall be to:

(A) Gather information concerning the operations, planning, and funding requirements of the present and future transportation systems to assist the department in planning; and

(B) Provide data and technical assistance to transportation operators to assist their operations and to help improve transportation in Colorado.

(III) The department shall not assume operating responsibilities of existing transportation entities unless authorized by intergovernmental agreement.

(c) The commission shall create such divisions, sections, and units of the department as are necessary to provide the following services for the department:

(I) Administrative and human services; and

(II) Financial and budget management.

(d) Repealed.



§ 43-1-105. Powers and duties of the executive director

(1) The executive director shall:

(a) Plan, develop, construct, coordinate, and promote an integrated transportation system in cooperation with federal, regional, local, and other state agencies and with private individuals and organizations concerned with transportation planning and operations in the state;

(b) Initiate such comprehensive planning measures and authorize such studies and other research as he or she deems necessary for the development of an integrated transportation system;

(c) Exercise general supervisory control over and coordinate the activities, functions, and employees of the department and its divisions;

(d) Appoint a deputy director of the department pursuant to the provisions of section 13 of article XII of the state constitution;

(e) Maintain and administer the transportation infrastructure revolving fund pursuant to the provisions of section 43-1-113.5.

(2) Subject to the powers of the commission, the executive director is hereby authorized to create or alter such sections and units within the divisions of the department as the executive director determines are necessary to effectively and efficiently operate the department.

(3) The executive director shall have such other powers, duties, and functions as are prescribed for heads of principal departments in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(4) The executive director shall have the power to solicit bids using electronic online access, including the internet, for purposes of acquiring construction contracts for public projects as provided in section 24-92-103, C.R.S.

(5) The executive director shall have the power to issue transportation revenue anticipation notes in accordance with the provisions of part 7 of article 4 of this title.

(6) Whenever the department or any division of the department other than the aeronautics division is authorized or required by law to hold a hearing, the executive director or the executive director's designee, who may be, but is not limited to, the chief engineer or an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., shall preside over the hearing to take evidence and make findings and report them to the executive director and to the commission; except that, whenever the chief engineer is authorized or required by law to adopt rules or regulations for the engineering, design, and construction division, the chief engineer, his or her designee for rule-making, or an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S., shall preside over any hearing held pursuant to article 4 of title 24, C.R.S.



§ 43-1-106. Transportation commission - powers and duties - repeal

(1) There is hereby created a transportation commission, which shall consist of eleven members. The initial members of the commission shall be the members of the state highway commission immediately prior to July 1, 1991, and each such commission member shall continue to represent the same district.

(2) One member of the commission shall be appointed by the governor from each of the following districts:

(a) District 1: The city and county of Denver;

(b) District 2: The county of Jefferson;

(c) District 3: The counties of Arapahoe and Douglas;

(d) District 4: The counties of Adams and Boulder;

(e) District 5: The counties of Larimer, Morgan, and Weld;

(f) District 6: The counties of Rio Blanco, Grand, Moffat, Routt, Gilpin, Clear Creek, and Jackson;

(g) District 7: The counties of Chaffee, Eagle, Garfield, Lake, Summit, Pitkin, Delta, Gunnison, Mesa, Montrose, and Ouray;

(h) District 8: The counties of Alamosa, Archuleta, Conejos, Costilla, Dolores, Hinsdale, La Plata, Mineral, Montezuma, Rio Grande, Saguache, San Juan, and San Miguel;

(i) District 9: The counties of El Paso, Fremont, Park, and Teller;

(j) District 10: The counties of Baca, Bent, Crowley, Custer, Huerfano, Kiowa, Las Animas, Otero, Prowers, and Pueblo; and

(k) District 11: The counties of Cheyenne, Elbert, Kit Carson, Lincoln, Logan, Phillips, Sedgwick, Washington, and Yuma.

(3) Each district member shall actually reside in the district he or she represents. If a district member ceases to reside in the district he or she represents, such district member shall be deemed to have resigned as a member of the commission.

(4) (a) Each member of the commission shall be appointed by the governor, with the consent of the senate, for a term of four years.

(b) The terms of members of the commission who are transferred from the state highway commission on July 1, 1991, shall expire as follows:

(I) The terms of members of the commission representing districts 2, 4, 5, 6, 9, and 11 shall expire on July 1, 1991; and

(II) The terms of members of the commission representing districts 1, 3, 7, 8, and 10 shall expire on July 1, 1993.

(c) As the terms of the members of the commission expire, the governor shall consider the appointment to the commission of one or more individuals with knowledge or experience in mass transportation in order to provide for a commission with expertise in different modes of transportation and shall consider the appointment to the commission of at least one individual with knowledge or experience in engineering. In making appointments to the commission, the governor is encouraged to include representation by at least one member who is a person with a disability, as defined in section 24-45.5-102 (2), C.R.S., a family member of a person with a disability, or a member of an advocacy group for persons with disabilities, provided that the other requirements of this paragraph (c) are met.

(5) All members of the commission, before entering upon the duties of their office, shall take the oath prescribed by the constitution of this state for state officers and file the same in the office of the secretary of state.

(6) The commission shall meet regularly not less than eight times a year, but special meetings may be called by the governor, the chairman of the commission, the executive director, or a majority of the members of the commission on three days' prior notice by mail or, in case of emergency, on twenty-four hours' notice by telephone or other telecommunications device. The commission shall adopt rules in relation to its meetings and the transaction of its business. Six members shall constitute a quorum of the commission. All meetings of the commission, in any suit or proceedings, shall be presumed to have been duly called and regularly held, and all orders, rules, and proceedings of the commission to have been authorized, unless the contrary is proved. Each member of the commission shall receive seventy-five dollars per day for each regular or special meeting of the commission actually attended and shall be reimbursed for his or her necessary expenses incurred in the discharge of such member's official duties. Mileage rates shall be computed in accordance with section 24-9-104, C.R.S.

(7) The members of the commission thus designated or appointed and their successors shall constitute a body corporate to be known by the name and style of the "transportation commission of Colorado", shall have the power to adopt and use a common seal and to change and alter such seal at will, and shall have and exercise all powers necessarily incident to a body corporate or as provided by law.

(8) In addition to all other powers and duties imposed upon it by law, the commission has the following powers and duties:

(a) To formulate the general policy with respect to the management, construction, and maintenance of public highways and other transportation systems in the state and, in that capacity, to receive delegations, including county commissioners and municipal officials interested therein;

(b) To assure that the preservation and enhancement of Colorado's environment, safety, mobility, and economics be considered in the planning, selection, construction, and operation of all transportation projects in Colorado;

(c) To make such studies as it deems necessary to guide the executive director and the chief engineer concerning the transportation needs of the state;

(d) To prescribe the administrative practices to be followed by the executive director and the chief engineer in the performance of any duty imposed on them by law;

(e) Repealed.

(f) To require the executive director and the chief engineer to furnish whatever reports, statistics, information, or assistance it may request in studying any particular transportation problem or with respect to the operation of the department generally;

(g) To furnish the executive director and the chief engineer with advice on any transportation problem with which they may be confronted;

(h) To promulgate and adopt all department budgets, subject to section 43-1-113, and state transportation programs, including construction priorities and the approval of extensions or abandonments of the state highway system and including a capital construction request, based on the statewide transportation improvement programs, for state highway reconstruction, repair, and maintenance projects to be funded from the capital construction fund as provided in section 2-3-1304 (1)(a.5), C.R.S. The provisions of this paragraph (h) shall not apply to the budget of the aeronautics division; except that the commission has the authority to adopt the portion of the division's budget pertaining to its administrative costs and to make an allocation therefor.

(i) To act as consultants and to provide services and information, to the boards of county commissioners, which in the discretion of the commission are deemed beneficial to the state of Colorado. Such duty shall include the establishment of a formal hearing process for the boards of county commissioners.

(j) To do all other things necessary and appropriate in the construction, improvement, and maintenance of the state highway and transportation systems;

(k) To make all necessary and reasonable orders, rules, and regulations in order to carry out the provisions of this part 1 but not inconsistent therewith, but nothing in this section shall be deemed or construed to give the commission or any member thereof the power to direct any officer or any employee, other than the executive director of the department, to do or not to do anything;

(l) To do all things necessary and appropriate in the construction, improvement, and maintenance of the public roads serving the state parks and recreation areas and, to this end, to cooperate with the parks and wildlife commission and the director of the division of parks and wildlife;

(m) To do all things necessary and appropriate in the construction, maintenance, and improvement of recreational trails along and across new or existing state or interstate highways and, to this end, to cooperate with the parks and wildlife commission and the director of the division of parks and wildlife;

(n) To prepare an inventory of, description of use of, evaluation of future plans for, and assessment of the value of property, except for operating highway rights-of-way, held by the department and to determine whether or not the transfer, sale, lease, or other disposition of such property would result in a substantial net benefit to the highway users tax fund or any other fund to which such moneys would be directed. Upon such determination, the commission shall direct the department to dispose of any property that is not anticipated for use for transportation purposes in the reasonably foreseeable future, as determined by the chief engineer, subject to the provisions of section 43-1-210 (5).

(o) To require the internal auditor to perform such audits and furnish such other information or assistance as is set forth in subsection (12) of this section;

(p) (I) To promulgate all necessary and reasonable regulations to establish an emerging small business program for the department. In promulgating such regulations, the commission may provide such assistance to eligible small businesses as the commission determines is appropriate to promote the participation of small businesses in the performance of highway construction work, professional services work, and practice of research work and thereby to increase the competition and lower the cost to the state for such work. For the purposes of this paragraph (p), "professional services" shall have the meaning provided for such term in section 24-30-1402 (6), C.R.S. For the purposes of this paragraph (p), "practice of research" means the performance of professional services involving the design, data collection and data analysis of studies such as evaluation studies, usage studies, feasibility studies, environmental impact studies, polling studies, and other such studies performed by a person qualified by education or training or actual performance in the field.

(II) The assistance that is provided to small businesses under the regulations promulgated by the commission pursuant to the provisions of subparagraph (I) of this paragraph (p) may include, but is not necessarily limited to, the following:

(A) Assistance in developing business plans;

(B) The provision of technical assistance to small businesses;

(C) The provision of payments to prime contractors and consultants for the actual costs incurred by such contractors and consultants in providing job training to small business subcontractors and subconsultants;

(D) The restriction of certain smaller projects to only eligible small businesses;

(E) The provision of assistance to small businesses with bonding and retainage requirements, including, but not necessarily limited to, the waiver of bonding or retainage requirements for certain smaller projects;

(F) Increasing the number of smaller projects that could be completed by small businesses in construction and nonconstruction areas; and

(G) The adjustment of the points awarded in the evaluation of any prospective consultant who is an eligible small business or who will hire eligible small businesses as subconsultants in construction and nonconstruction areas.

(q) (I) To cooperate or contract with the department of transportation of one or more states, regional or national associations, or not-for-profit organizations to provide any function, service, or facility lawfully authorized to each, including the sharing of costs, concerning the research, development, implementation, or utilization of transportation studies, issues, and new transportation technology. Said studies, issues, and technology shall include intelligent vehicle highway systems only if such cooperation or contracts are authorized by each party with the approval of its legislative body or other authority.

(II) Any such contract shall set forth fully the purposes, powers, rights, obligations, and responsibilities, financial and otherwise, of the contracting parties.

(III) Where other provisions of law provide requirements for special types of intergovernmental contracting or cooperation, those special provisions shall control.

(IV) Any such contract may provide for the joint exercise of any function, service, or facility, as specified in subparagraph (I) of this paragraph (q), including the establishment of a separate legal entity to do so.

(r) Subject to section 2-3-1307, C.R.S., to cooperate with the executive director in complying with the requirements of section 24-1-136.5, C.R.S., concerning the preparation of operational master plans, facilities master plans, and facilities program plans for the department;

(s) To promulgate rules or guidelines for the maintenance and administration of the transportation infrastructure revolving fund in accordance with section 43-1-113.5.

(9) The commission may adopt rules and regulations to provide that traffic lanes of state highways, or portions thereof, may be designated as diamond lanes for the preferential treatment of buses. The commission may also by rule and regulation provide that diamond lanes, or portions thereof, may also be available for use by vanpools and carpools. Such rules and regulations may include, but shall not be limited to, the minimum number of persons that would constitute a vanpool or carpool, the conditions under which such vanpools and carpools may use such diamond lanes, time restrictions, if any, conformance with existing intergovernmental agreements, and variances between highways. The commission shall report to the senate transportation committee and the house transportation and energy committee as to the utilization of high-occupancy vehicle traffic lanes, and their overall impact on traffic flow and air quality. Any hearings held pursuant to article 4 of title 24, C.R.S., shall be presided over by the commission, its designee for rule-making, or an administrative law judge appointed pursuant to part 10 of article 30 of title 24, C.R.S.

(9.5) (a) The commission shall promulgate and implement written policies based upon the policy directive number 1604.0 issued by the commission on November 18, 1999, or any subsequent policy directive as amended or revised requiring the department to notify and disseminate information regarding transportation construction projects to the public and to residential neighborhoods and businesses that may be affected by transportation construction projects. Such policies shall include at a minimum:

(I) Notification procedures to communities, residences, and businesses affected by a proposed transportation construction project, including time periods for notification and information about lane closures and detours;

(II) Notification and signage requirements to be followed by contractors for a transportation construction project;

(III) Requirements for mitigation of impacts, including but not limited to noise, dust, and access to property caused by a transportation construction project.

(b) The policies issued pursuant to this subsection (9.5) shall not be construed to reopen the project public participation process for any transportation construction project for which the public participation process has been completed prior to June 1, 2002.

(10) The commission shall define the succession of administrative officers in the department so that in the absence of the executive director, the deputy director, or the chief engineer there may always be a designated officer to act in his or her stead and to assume the obligation of his or her office.

(11) The commission shall act only by resolution adopted at a duly called meeting of the commission, and no individual member of the commission shall exercise individually any administrative authority with respect to the department.

(12) (a) Subject to the provisions of section 13 of article XII of the state constitution, the executive director of the department shall appoint an internal auditor, who shall have the status of a division director and shall have the authority to appoint such personnel as may be necessary for the efficient operation of his office. The executive director shall give presumptive consideration to the recommendations of the commission prior to appointing the internal auditor.

(b) The internal auditor shall conduct and supervise:

(I) Internal audits on the department;

(II) External audits on persons entering into contracts with the department, as deemed necessary or advisable by the commission;

(III) Such federally required audits as are delegated to the commission or the department to perform;

(IV) Financial audits in order to ensure the financial integrity of the department; and

(V) Performance audits to determine the efficiency and effectiveness of the operations of the department.

(c) The commission shall establish an audit review committee from the commission membership which shall oversee the operations of the internal auditor and his staff.

(d) The executive director may direct the internal auditor to conduct such other audits as the executive director may deem necessary.

(e) It is the intent of the general assembly to shift reporting of, supervision of, and control of the department's internal auditor to the commission.

(13) Repealed.

(14) The commission shall seek to enter into intergovernmental agreements with local governmental entities in order to encourage cooperation between the department and local governments and to maximize the efficiency of transportation systems in Colorado. Such intergovernmental agreements shall be negotiated by the chief engineer or the executive director pursuant to the provisions of section 43-1-110 (4).

(15) In addition to any other duties required by law, the commission shall have the following charges:

(a) To study the feasibility of generating income for highway operations through the usage of the powers granted to the department under the provisions of part 2 of article 3 of this title;

(b) To study the feasibility of transferring some or all of the existing tunnel and highway authorities to the department and to examine the building of a highway beltway in the Denver metropolitan area;

(c) To study whether the regulation of private and public bus companies should continue to be performed by the public utilities commission or whether such regulation should be performed by the department;

(d) To study and make recommendations for existing and future transportation systems in Colorado with a focus of such study and recommendations being a ten-year plan for each mode of transportation. Such ten-year plan shall be based on what can be reasonably expected to be implemented with the estimated revenues which are likely to be available.

(e) To examine the application of traffic systems management and intelligent vehicle highway systems for Colorado highways. The commission shall complete such examination as soon as practicable.

(16) Repealed.

(17) (a) The commission shall reestablish the standing efficiency and accountability committee that was initially established in 2009 and disbanded in 2013. The committee shall seek ways to maximize the efficiency and accountability of the department to allow increased investment in the transportation system over the short, medium, and long term. The committee shall include:

(I) From the executive branch of state government:

(A) One member of the commission designated by the commission;

(B) One member from the office of the executive director designated by the executive director;

(C) One member from each of the divisions of the department created in section 43-1-104 (1) designated by the executive director after consultation with the directors of each division; and

(D) Any other employees of the department that the executive director may designate;

(I.5) From the legislative branch of state government:

(A) Two members of the house of representatives, one appointed from the majority party by the speaker of the house of representatives and one appointed from the minority party by the minority leader of the house of representatives; and

(B) Two members of the senate, one appointed from the majority party by the president of the senate and one appointed from the minority party by the senate minority leader;

(II) From outside state government, representatives of:

(A) The construction industry;

(B) The engineering industry;

(C) The environmental community;

(D) Transportation planning organizations;

(E) Public transportation providers;

(F) Counties;

(G) Municipalities;

(H) Nonpartisan good governance organizations; and

(I) Any other industries or groups that the commission determines should be represented on the committee; and

(III) Any individuals or representatives of informally constituted groups of individuals that the commission determines should be represented on the committee.

(b) The efficiency and accountability committee shall seek to ensure that the commission and the department execute their duties efficiently and in compliance with all applicable federal and state legal requirements. The committee shall periodically report to the commission and the executive director in order to recommend means by which the commission and the department may execute their duties more efficiently, point out any failures of the commission or the department to comply with applicable federal and state legal requirements, and recommend improvements to commission or department procedures that reduce the likelihood of inadvertent legal compliance failures. The committee shall also specifically examine actions taken by the commission and the department in response to the August 2015 performance audit report prepared by the state auditor titled "Collection and Usage of the FASTER Motor Vehicle Fees" and report its findings regarding the appropriateness, effectiveness, and efficiency of those actions. The executive director or the executive director's designee shall report at least once per calendar year to either the committees of the house of representatives and the senate that have jurisdiction over transportation or the transportation legislation review committee created in section 43-2-145 (1) regarding the activities and recommendations of the efficiency and accountability committee and any actions taken by the commission or the department to implement recommendations of the committee. Notwithstanding section 24-1-136 (11)(a), C.R.S., the reporting requirement continues indefinitely.

(c) A member of the efficiency and accountability committee who has a personal or private interest that could reasonably be expected to be affected if the commission or the department implements a proposed committee recommendation shall disclose the interest to the committee and shall abstain from any committee vote to adopt or reject the recommendation.

(d) This subsection (17) is repealed, effective July 1, 2019. Before its repeal, this subsection (17) is scheduled for review in accordance with section 2-3-1203, C.R.S.



§ 43-1-107. Duties of deputy director

At the request of the executive director or in his or her absence or disability, the deputy director of the department shall perform all of the duties of the executive director, and, when so acting, the deputy director shall have all the powers of and be subject to all of the restrictions imposed upon the executive director. In addition, the deputy director shall perform such other duties as may from time to time be assigned to him or her by the executive director.



§ 43-1-108. Transfer of functions, employees, and property - contracts

(1) The department shall, on and after July 1, 1991, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested in the state department of highways as a principal department prior to July 1, 1991, concerning the duties and functions transferred to the department pursuant to this article. On and after July 1, 1991, the officers and employees of the state department of highways as a principal department prior to said date whose duties and functions concerned the duties and functions transferred to the department pursuant to this article and whose employment in the department of transportation is deemed necessary by the executive director to carry out the purposes of this article shall be transferred to the department and become employees thereof. Such employees shall retain all rights to state personnel system and retirement benefits pursuant to the laws of this state, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions in the state personnel system shall be made and processed in accordance with state personnel system laws and rules and regulations.

(2) On July 1, 1991, all items of property, real and personal, including office furniture and fixtures, books, documents, and records of the state department of highways pertaining to the duties and functions transferred to the department pursuant to section 24-1-128.7, C.R.S., are transferred to the department of transportation and become the property thereof.

(3) The provisions of subsections (1) and (2) of this section shall not apply to functions, employees, and property transferred under the provisions of section 24-42-104, C.R.S.

(4) Whenever the state department of highways is referred to or designated by any contract or other document in connection with the duties and functions transferred to the department pursuant to this article, such reference or designation shall be deemed to apply to the department of transportation pursuant to this article. All contracts entered into by the state department of highways as a principal department prior to July 1, 1991, in connection with the duties and functions transferred to the department pursuant to this article are hereby validated, with the department of transportation created by this article succeeding to all the rights and obligations of such contracts. Any appropriations of funds from prior fiscal years open to satisfy obligations incurred pursuant to such contracts are hereby transferred and appropriated to the department of transportation created by this article for the payment of such obligations.



§ 43-1-109. Chief engineer

(1) There is hereby created the office of chief engineer. The chief engineer shall be a licensed professional engineer with a minimum of ten years' responsible engineering experience, including management and organization in the field of highway engineering.

(2) The chief engineer shall be appointed by the executive director pursuant to section 13 of article XII of the state constitution and shall be employed by the executive director of the department of transportation pursuant to the provisions of the constitution and laws of the state.



§ 43-1-110. Powers and duties of the chief engineer - hearings - rule-making

(1) The chief engineer is the director of the engineering, design, and construction division and has direct control and management of the functions of the division subject only to the direction and supervision of the executive director as prescribed in this part 1. The chief engineer shall attend all meetings of the commission and, except as otherwise provided by this part 1 or other law, the chief engineer shall perform all of the duties and exercise all of the powers vested by law in the engineering, design, and construction division, including the awarding, under the supervision of the executive director, of all contracts for the construction or maintenance of state highways and mass transportation projects. It is the duty of the chief engineer in the administration of the division to so organize the same that all employees of the division, so far as possible, are interchangeable in work assignment and may be shifted within the division to meet seasonal and emergency demands.

(2) Repealed.

(3) The chief engineer and the executive director are hereby authorized to accept, on behalf of the state, any federal moneys made available for highway, railway, mass transit, and other public transportation purposes for which no regional or local subdivision of the state has operating authority; except that, if an intergovernmental agreement between the Denver regional transportation district and the department concerning the southeast corridor intermodal transportation project is not signed by October 15, 1999, then the chief engineer and the executive director are authorized to accept, on behalf of the state, any federal transit funds made available.

(4) The executive director or the chief engineer shall represent the department in negotiations with local governmental entities concerning intergovernmental agreements between the department and such local governmental entities to implement the provisions of this article. No such intergovernmental agreement involving more than seven hundred fifty thousand dollars shall become effective without the approval of the commission.



§ 43-1-111. Engineer to acquire property

On behalf of the department of transportation, the chief engineer has the authority to take and hold and to contract to take and hold title to real property, or any interest therein, in the name of the department of transportation, whether such real property or interest is used, or intended to be used, for right-of-way or maintenance purposes or for any other purpose authorized by law.



§ 43-1-112. Legal services

(1) The attorney general shall provide legal services for the department of transportation, including the commission.

(2) The executive director shall cause the attorney general to bring and prosecute for and defend on behalf of and in the name of the department, or any of its divisions, suits and proceedings:

(a) To acquire rights-of-way and other property for the department as provided by law for transportation purposes;

(b) To recover damages for negligence resulting in injury to property of the department as provided in subsection (3) of this section, but such damages shall be diminished in proportion to the amount of negligence, if any, attributable to the department;

(c) To enforce or recover damages for the breach of contracts entered into by the department;

(d) To quiet title to or to recover real or personal property or any interest or right therein;

(e) For any other purpose necessary and proper for carrying out the functions of the department.

(3) To recover damages to property of the department pursuant to paragraph (b) of subsection (2) of this section, the department shall send by first-class mail a written bill for the damage to any person causing such damage. If the person disputes liability for the damage or the amount of the bill, the person may file within twenty days of receipt of the bill an appeal with the department's chief engineer in charge of operations and maintenance in accordance with the provisions of section 24-4-105, C.R.S. The bill shall provide notice of the right to appeal.



§ 43-1-112.5. Establishment of annual allowable revenues and expenditures by general assembly

(1) The general assembly hereby finds and declares that:

(a) Section 20 of article X of the state constitution limits state fiscal year spending;

(b) Subject to certain exclusions specified in section 20 of article X of the state constitution, all state general fund expenditures and all state cash fund expenditures, including expenditures of the department and the commission, are included in the limitation on state fiscal year spending;

(c) The legislative powers of the general assembly, including but not limited to its plenary power of appropriation, authorize and require the general assembly to assure compliance with the limitation on state fiscal year spending and to make fundamental fiscal policy decisions establishing the level of activity of all departments and agencies of state government, including the department and the commission; and

(d) Consonant with the exercise of such legislative powers, the general assembly must establish limits on the revenues under the jurisdiction of and the expenditures of the department and the commission.

(2) For the 1993-94 fiscal year and fiscal years thereafter, the general assembly, in the general appropriation bill or by separate bill, shall prescribe the total amount of allowable revenues which may be collected and expenditures which may be made by the department and the commission for the fiscal year. The amounts prescribed by the general assembly pursuant to this subsection (2) shall be based upon the determination of the limitation on state fiscal year spending under section 20 of article X of the state constitution and upon decisions establishing the level of activity of all departments and agencies of state government, including the department and the commission.



§ 43-1-113. Funds - budgets - fiscal year - reports and publications - repeal

(1) All funds and moneys to the credit of the department of transportation shall be expended under the supervision and direction of the commission within the total expenditures prescribed by the general assembly for the fiscal year pursuant to section 43-1-112.5; except that moneys in the aviation fund shall be expended pursuant to the provisions of article 10 of this title.

(2) Annually on or before December 15, the commission shall adopt and the department of transportation shall submit to the joint budget committee, the house transportation and energy committee, the senate transportation committee, and the governor a proposed budget allocation plan for moneys subject to its jurisdiction for the fiscal year beginning on July 1 of the succeeding year. The plan shall be submitted in a format determined by the joint budget committee and shall include, but not be limited to, the following information:

(a) Estimates of all available revenues displayed by source of moneys, including any carry forward balances anticipated and any restrictions on any available moneys;

(b) All interest and debt redemption charges during the fiscal year;

(c) Allocation of spending, by the following categories of expenditure:

(I) Maintenance of the state highway system;

(II) Construction projects on the state highway system, including capacity increases;

(III) Administration, which is deemed to include salaries and expenses of the following offices and their staffs: Commission, executive director, chief engineer, district engineers, budget, internal audits, public relations, equal employment, special activities, accounting, administrative services, building operations, management systems, personnel, procurement, insurance, legal, and central data processing;

(IV) Other departmental staff which are allocated to maintenance or construction costs on the state highway system and the basis for such allocation;

(V) Repealed.

(VI) (A) Estimated statewide indirect cost recoveries of state agencies payable from the state highway fund as required by subsection (8) of this section.

(B) Repealed.

(VII) Any land acquisitions pursuant to maintenance or construction projects, including land acquisitions which may be accomplished by eminent domain;

(VIII) All construction and maintenance projects, grouped by priority order according to both transportation commission district and statewide priority;

(d) A summary of allocation of spending for the current fiscal year indicating expenditures which are different from recommended changes made to the proposed budget allocation plan by the joint budget committee, the house transportation and energy committee, and the senate transportation committee in their responses to such plan for the current fiscal year;

(e) A procedure for dealing with emergencies and contingencies unforeseen at the time of the preparation of the plan and an enumeration of other spending which could be reduced in order to deal with such emergencies or contingencies.

(2.5) Annually on or before October 1, the commission shall submit a request for state highway reconstruction, repair, or maintenance projects to the capital development committee to be funded from money transferred to the capital construction fund pursuant to section 24-75-302 (2), C.R.S. Such request must be made in accordance with section 2-3-1304 (1)(a.5), C.R.S.

(3) (a) For the fiscal year 1993-94 and for each fiscal year thereafter, appropriations made by the general assembly to the department of transportation for administrative expenditures, which are listed in subparagraph (III) of paragraph (c) of subsection (2) of this section, shall be set forth in a single line item as a total sum, and such expenditures shall not be identified by project, program, or district.

(b) The provisions of this subsection (3) shall not apply to the aeronautics division.

(4) (Deleted by amendment, L. 2007, p. 593, § 1, effective August 3, 2007.)

(5) Repealed.

(6) (a) The amount budgeted for administration in no case shall exceed five percent of the total budget allocation plan. In addition to any other requirements, the budget allocation plan shall include a general state transportation budget summary setting forth the aggregate figures of the budget in such manner as to show the balanced relations between the total proposed expenditures and total anticipated revenues, together with the other means of financing the budget for the ensuing fiscal year compiled with corresponding figures for the last completed fiscal year and the fiscal year in progress. It shall also include the statements of the bonded indebtedness of the department of transportation showing the debt redemption requirements, the debt authorized and unissued, and the contents of the sinking funds. As an addendum to the budget allocation plan, there shall be published a complete list of all projects budgeted in prior years which have not been deleted or progressed to completion, including all funds carried over from the budget of previous years, whether resulting from construction or operation for less than the budgeted figure or from incomplete or deleted projects.

(b) Repealed.

(7) Repealed.

(8) (a) The department, out of moneys in the state highway fund budgeted therefor by the transportation commission and within the total expenditures prescribed by the general assembly for the fiscal year pursuant to section 43-1-112.5, shall reimburse other agencies of state government for the costs incurred by such state agencies in providing necessary services in support of the department and the administration of the highway funds of the state. Such state agencies include, but are not necessarily limited to, the office of the state controller in the department of personnel, the office of state planning and budgeting, the department of personnel, the department of revenue, and the department of the treasury. For any fiscal year, the amount paid to any such state agency shall be the amount indicated in the general appropriation act as the recovery of indirect costs by such state agency out of the state highway fund. The amount so indicated in the general appropriation act for the recovery of indirect costs by any state agency pursuant to this subsection (8) may exceed the actual indirect cost incurred by such agency, but the total of all such statewide indirect cost recoveries indicated in the general appropriation act shall not exceed the total indirect costs reasonably expected to be incurred by all state agencies in providing necessary services in support of the department and the administration of the highway funds of the state. Payments made pursuant to this subsection (8) shall not be subject to the limitations on appropriations and statutory distributions from the highway users tax fund contained in section 43-4-201 (3).

(b) Repealed.

(9) (a) The house transportation and energy committee and the senate transportation committee shall hold a joint meeting, including the opportunity for a public hearing, for the purpose of review and comment on the proposed budget allocation plan. No later than March 15 of each year, the official response of the house transportation and energy committee and the senate transportation committee to the proposed budget allocation plan, along with any recommended changes to such plan, shall be transmitted to the commission. The joint budget committee may also, by said March 15, transmit to the commission its response to the proposed budget allocation plan. The staff of the joint budget committee shall be available to assist the house transportation and energy committee and the senate transportation committee in their joint review of the proposed budget allocation plan. Nothing contained in this paragraph (a) shall be construed to affect the general powers and duties of the joint budget committee relating to its review of the executive budget and the budget requests of state agencies, including the department of transportation, under section 2-3-203, C.R.S.

(b) Repealed.

(c) (I) No later than April 15 of each year, the commission shall adopt a final budget allocation plan which shall, upon approval of the governor, constitute the budget for the department for the ensuing fiscal year and which shall comply with the total revenues and expenditures prescribed by the general assembly for such fiscal year pursuant to section 43-1-112.5. Concurrent with submission of the final budget allocation plan to the governor, the commission shall submit in writing to the general assembly its responses to the recommendations of the joint budget committee, the house transportation and energy committee, and the senate transportation committee, or any successor committees. The final budget allocation plan may include some or all of the changes recommended by such committees, but no other changes from the proposed budget allocation plan may be made; except that the commission shall ensure that the final budget allocation plan is within the total revenues and expenditures prescribed by the general assembly pursuant to section 43-1-112.5, and the commission may adopt, consistent with said prescribed amounts, amendments reflecting increases or decreases in revenue or expenditures not anticipated at the time of adoption of the proposed budget allocation plan, amendments increasing or decreasing expenditures as a result of emergencies or contingencies unforeseen at the time of the preparation of the proposed budget allocation plan, and amendments reflecting changes in the amounts indicated in the general appropriation act as statewide indirect cost recoveries payable from the state highway fund as provided in subsection (8) of this section.

(II) This paragraph (c) is effective July 1, 1992.

(10) It is the duty of the department of transportation to report monthly on a form approved by the controller, within fifteen days after the close of each month, the expenditures made from each budget category and the unexpended and unencumbered balance of each such budget subcategory.

(11) Repealed.

(12) (a) No expenditure shall be made from the state highway funds in excess of the amount prescribed by the general assembly pursuant to section 43-1-112.5 and the amount proposed by the final budget allocation plan or amendments thereto adopted pursuant to paragraph (c) of subsection (9) of this section. It is the duty of the controller to disapprove any such expenditures when the reports reflect such excessive expenditures in relation to the amount prescribed by the general assembly pursuant to section 43-1-112.5 and the proposed final budget allocation plan or amendments thereto adopted pursuant to paragraph (c) of subsection (9) of this section.

(b) This subsection (12) is effective July 1, 1992.

(13) The commission shall have no power to adopt a budget allocation plan which diverts federal funds designated for other projects to any beltway within the Denver metropolitan region constructed by a public highway authority pursuant to part 5 of article 4 of this title.

(14) (a) Except as provided in paragraph (b) of this subsection (14), the fiscal year of the department of transportation shall commence on July 1 and end on June 30 of each year. The annual final budget allocation plan is to be adopted by the commission on or before April 15 of each year for the ensuing fiscal year, except for that portion of the budget for construction projects which shall be prepared as soon as practicable but not later than sixty days after receipt of notification of federal highway fund apportionments for the ensuing federal fiscal year.

(b) The fiscal year for the department of transportation for the purpose of highway construction projects shall be a calendar year.

(15) In any highway construction project involving an expenditure not exceeding five million dollars of state funds in any one fiscal year, the department of transportation, under the supervision and direction of the transportation commission, is authorized to enter into a single contract or agreement for such project and to finance same by revenue from more than one fiscal period. Any such project shall be budgeted by providing the required funds from future as well as current fiscal periods, and the anticipated revenues from future fiscal periods shall be shown in the final budget allocation plan for the first fiscal period in which the project appears, together with the anticipated necessary expenditures for future fiscal periods. Commitment on any such contract shall have priority for payment in the future fiscal periods after payment of such commitments as are now provided by law and after the payment of fixed expenditures for maintenance, administration, and other nonconstruction items.

(16) (a) If there are fewer than three bidders on a design bid build highway project, no award shall be made if the award is more than ten percent over the estimate of the department of transportation on the project; except that, if the estimate of the department on the project is less than one million dollars and there are fewer than three bidders, the executive director may make an award of more than ten percent, but less than twenty-five percent, over the estimate of the department to the low responsible bidder, as defined in section 24-101-301 (24).

(b) Repealed.

(c) (I) Notwithstanding the limitations set forth in paragraph (a) of this subsection (16), the executive director may make an award to the low responsible bidder regardless of the estimate of the department if the executive director determines in writing that it is in the best financial, economic, or other interest of the state to do so. The written determination must be included in the contract file and made publicly available by posting on the department's website.

(II) In its annual presentation to the joint committees of reference of the general assembly that have jurisdiction over transportation required by section 2-7-203, C.R.S., the department shall identify each project for which the executive director made an award pursuant to subparagraph (I) of this paragraph (c) and shall explain the reasons for making the award and estimate the amount of cost savings achieved by making the award.

(III) This paragraph (c) is repealed, effective July 1, 2018.

(17) In the event that geotechnical testing or materials testing is required for any state highway project, the department of transportation may submit a request for proposals to the private sector for the completion of such testing. Such private sector individuals shall be certified by the department of transportation.

(18) Repealed.

(19) (a) Any payments for transportation revenue anticipation notes issued to finance any qualified federal aid transportation project and any costs associated with the issuance and administration of such notes shall be subject to annual allocation by the commission, in its sole discretion, in accordance with part 7 of article 4 of this title.

(b) Federal transportation funds, as defined in section 43-4-702 (4), that are paid to the state shall be allocated and used to reimburse the state highway fund, the state highway supplementary fund, or both, for any moneys in said fund or funds used to pay transportation revenue anticipation notes or any costs associated with the issuance and administration of such notes in accordance with section 43-4-705 (2)(c)(II).



§ 43-1-113.5. Creation and administration of transportation infrastructure revolving fund

(1) There is hereby created in the state treasury the transportation infrastructure revolving fund, referred to in this section as the "revolving fund", which shall be maintained and administered by the executive director. The revolving fund shall consist of federal, state, or private grants and all moneys that may be transferred or appropriated thereto by the general assembly or that may otherwise be made available to the fund pursuant to law. All interest or other return on the investment of moneys in the revolving fund and all payments of principal and interest credited to the revolving fund as repayment of loans and other financial assistance provided from the revolving fund pursuant to this section shall be credited to the revolving fund. The state treasurer shall be authorized to invest moneys in the revolving fund in such manner as allowed by law so long as such moneys are not needed for the purpose of the revolving fund. Moneys in the revolving fund are continuously appropriated to the department for the purposes set forth in this section. Any moneys credited to the revolving fund shall remain in the revolving fund and shall not revert to the general fund at the end of any given fiscal year.

(1.5) Notwithstanding any provision of subsection (1) of this section to the contrary, on April 20, 2009, the state treasurer shall deduct three million dollars from the revolving fund and transfer such sum to the general fund.

(2) The revolving fund shall include a highway account, a transit account, an aviation account, and a rail account. The general assembly shall, by appropriation, determine how state general fund moneys in the revolving fund shall be allocated to the highway account.

(3) The commission shall adopt rules in accordance with the "State Administrative Procedure Act" regarding:

(a) The eligibility requirements for financial assistance from the revolving fund;

(b) The disbursement of revolving fund moneys;

(c) The interest rates to be charged on loans made from the revolving fund; and

(d) The repayment of loans made from the revolving fund.

(4) Subject to the provisions of section 18 of article X of the state constitution, moneys in the revolving fund may be used for the following purposes:

(a) To provide assistance to public and private entities for the acquisition, improvement, or construction of highways, multimodal transportation, and intermodal transportation facilities in the state. Such assistance includes, but is not limited to, the making of loans and other forms of financial assistance for qualified projects.

(b) To pay the costs incurred by the state treasurer and the department in the performance of duties pursuant to this section; and

(c) Any other purpose consistent with the provisions of this section.

(5) Except as otherwise provided in subsection (6) of this section, "qualified project" means:

(a) Any public or private transportation project as authorized by the commission, including, but not limited to, planning, environmental impact studies, feasibility studies, engineering, construction, reconstruction, resurfacing, restoring, rehabilitation, or replacement of a public or private transportation facility within the state;

(b) The acquisition of real or personal property, or interests therein, for a public or private transportation facility within the state;

(c) Any highway, transit, aviation, rail, or other transportation project within the state that is eligible for financing or financial assistance under state or federal law;

(d) The maintenance, repair, improvement, or construction of any public or private highway, road, street, parkway, transit, aviation, or rail project within the state; and

(e) The acquisition, improvement, or construction of rights-of-way, bridges, tunnels, railroad-highway crossings, drainage structures, signs, guardrails, or protective structures within this state.

(6) The term "qualified project" shall not include transportation facilities and other transportation projects that are restricted to private use.

(7) In addition to requiring interest to be paid on loans made from the revolving fund, the executive director may charge to and collect from public and private entities receiving assistance from the revolving fund fees and charges sufficient to reimburse the department for reasonable expenses incurred in processing and reviewing applications and in recommending loans and financial assistance pursuant to the provisions of this section.

(8) (a) If a recipient of financial assistance from the revolving fund fails to meet any of the terms or conditions of the loan or other form of assistance, the department may bring a right of action through the state attorney general pursuant to section 43-1-112 against such recipient in district court to seek any applicable legal or equitable remedy, including reasonable attorneys fees.

(b) Except as otherwise provided in paragraph (c) of this subsection (8), in addition to the remedies provided under paragraph (a) of this subsection (8), if the recipient is a municipality or county and such recipient defaults on the repayment of any loan made from the revolving fund, the department may withhold funds that it would otherwise disburse to the recipient. In no event shall the amount withheld exceed the amount that a recipient owes to the revolving fund. Funds withheld from a defaulting recipient shall be deposited in the account of the revolving fund from which the recipient received financial assistance and credited towards the amount due to such fund from the recipient.

(c) For purposes of paragraph (b) of this subsection (8), the department may only withhold funds it would otherwise disburse to a municipality or county from the highway users tax fund if such municipality or county defaults on the repayment of a loan made from the revolving fund for the construction, maintenance, or supervision of a public highway in this state.



§ 43-1-114. Highway maintenance division - creation

(1) There is hereby created a highway maintenance division in the department of transportation. The executive director shall appoint the director of the division, and either the executive director, the director of the division, or another designee of the executive director shall appoint other necessary staff of the division in accordance with the provisions of section 13 of article XII of the state constitution.

(2) The highway maintenance division and the director of the division shall exercise their powers and perform their duties and functions under the department and the executive director as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(3) Whenever the chief engineer is authorized to enter into contracts or agreements, the contracts or agreements must be executed in the name of the department of transportation, state of Colorado, by the chief engineer, or his or her designee. Whenever the chief engineer is authorized to acquire or convey real or personal property, title thereto must be acquired or conveyed in the name of the department of transportation, state of Colorado, and all such conveyances must be executed by the chief engineer, or his or her designee. All suits or proceedings brought by or against the chief engineer must be in the name of the department of transportation, state of Colorado.

(4) It is the duty of the director of the highway maintenance division, in the administration of the division, to organize the division so that all division employees so far as possible, are interchangeable in work assignment and may be shifted within the division to meet seasonal and emergency demands.



§ 43-1-115. Transportation data collection

(1) The transportation development division shall compile and maintain consistent information concerning the condition of the streets, roads, highways, and other transportation systems of this state. Such information shall be obtained from data available to the division, counties, and municipalities and shall be obtained from the appropriate personnel of the transportation development division, the governmental officials of any county or municipality in the state, or any other person deemed appropriate by the transportation development division. The transportation development division, after consultation with representatives of municipalities and counties, shall establish and disseminate a uniform method of reporting such information.

(2) The information obtained pursuant to subsection (1) of this section shall be reported annually in conjunction with the reports required to be submitted pursuant to sections 43-2-120 (5) and 43-2-132 (5).



§ 43-1-116. Engineering, design, and construction division - created - duties

(1) There is hereby created, in the department of transportation, the engineering, design, and construction division, the head of which shall be the chief engineer.

(2) The engineering, design, and construction division and the office of the chief engineer shall exercise their powers and perform their duties and functions under the department of transportation and the executive director as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(3) The engineering, design, and construction division shall be responsible for all engineering, design, and construction operations of the department.

(4) The department shall update the bidding rules regarding prequalification requirements, including the contract amounts for which a bidder is required to submit an audited financial statement reviewed by a certified public accountant. In addition, the chief engineer shall develop a policy regarding how previous relevant experience and the bonding capacity of a contractor will be considered when evaluating proposals and bids submitted for public projects.



§ 43-1-117. Transportation development division - created - duties

(1) There is hereby created, in the department of transportation, the transportation development division, the head of which shall be the director of the transportation development division, which office is hereby created.

(2) The transportation development division and the office of the director of such division shall exercise their powers and perform their duties and functions under the department of transportation and the executive director as if the same were transferred to the department by a type 2 transfer, as such transfer is defined in the "Administrative Organization Act of 1968", article 1 of title 24, C.R.S.

(3) The transportation development division shall be responsible for the implementation of the provisions of part 11 of this article.



§ 43-1-117.5. Transit and rail division - created - powers and duties

(1) There is hereby created in the department of transportation the transit and rail division, the head of which shall be the director of the transit and rail division, which office is hereby created.

(2) The transit and rail division and the office of the director of the division shall exercise their powers and perform their duties and functions under the department and the executive director as if the same were transferred to the department by a type 2 transfer, as defined in section 24-1-105, C.R.S.

(3) (a) The transit and rail division shall be responsible for the planning, development, operation, and integration of transit and rail, including, where appropriate, advanced guideway systems, into the statewide transportation system; shall, in coordination with other transit and rail providers, plan, promote, and implement investments in transit and rail services statewide; and shall have the following specific powers and duties:

(I) To develop, in accordance with part 11 of this article and consistent with the requirements of 23 U.S.C. secs. 134 and 135, a statewide transit and passenger rail plan that shall be integrated by the department as an element of the statewide transportation plan. The plan shall identify local, interregional, and statewide transit and passenger rail needs and priorities.

(II) To promote, plan, design, build, finance, operate, maintain, and contract for transit services, including, but not limited to, bus, passenger rail, and advanced guideway systems services;

(III) To establish and modify fares and schedules for transit, passenger rail, and advanced guideway services provided directly by the state or contracted for by the state;

(IV) To administer and expend state and federal funds that may be dedicated by law, by appropriation by the general assembly, or by the commission for:

(A) The construction, maintenance, and operation of interregional transit, advanced guideway, and passenger rail services; and

(B) Transit projects including, but not limited to, facilities, equipment, services, and the provision of grants to transit operators;

(V) To coordinate and negotiate with railroads regarding the siting of passenger rail tracks and other facilities and the coordination of transit services;

(VI) To support the department in representing the state with respect to the development of intercity rail facilities, including but not limited to submission of applications to the United States department of transportation for approval and funding of high-speed rail projects, commissioning of any necessary studies, and coordination with other states to facilitate such applications; and

(VII) To coordinate and cooperate with regional transportation authorities created pursuant to part 6 of article 4 of this title and other regional or corridor-specific entities concerned with the planning, development, operation, and integration of transit, passenger rail, or advanced guideway systems in the statewide transportation system.

(b) In exercising the powers and performing the duties set forth in paragraph (a) of this subsection (3), the transit and rail division shall coordinate with the regional transportation district created in article 9 of title 32, C.R.S., regional transportation authorities created pursuant to part 6 of article 4 of this title, and other transit operators to ensure the efficient provision of transit services. The authority given to the division pursuant to paragraph (a) of this subsection (3) shall not be construed to limit or otherwise affect the powers of any transit operator or other local governmental entity or to usurp or duplicate the existing regulatory authority over railroads of the federal railroad administration, the federal surface transportation board, or the public utilities commission.



§ 43-1-118. Employees - duties

All employees of the department not otherwise provided for in this part 1 shall be employed and shall serve pursuant to the constitution and laws of the state. They shall have such powers and shall perform such duties as may be assigned to them by the chief engineer, by the executive director, or by the director of their respective divisions.



§ 43-1-119. Applications for licenses - authority to suspend licenses - rules

(1) Every application by an individual for a license issued by the department or any authorized agent of the department shall require the applicant's name, address, and social security number.

(2) The department or any authorized agent of the department shall deny, suspend, or revoke any license pursuant to the provisions of section 26-13-126, C.R.S., and any rules promulgated in furtherance thereof, if the department or agent thereof receives a notice to deny, suspend, or revoke from the state child support enforcement agency because the licensee or applicant is out of compliance with a court or administrative order for current child support, child support debt, retroactive child support, child support arrearages, or child support when combined with maintenance or because the licensee or applicant has failed to comply with a properly issued subpoena or warrant relating to a paternity or child support proceeding. Any such denial, suspension, or revocation shall be in accordance with the procedures specified by rule of the department, rules promulgated by the state board of human services, and any memorandum of understanding entered into between the department or an authorized agent thereof and the state child support enforcement agency for the implementation of this section and section 26-13-126, C.R.S.

(3) (a) The department shall enter into a memorandum of understanding with the state child support enforcement agency, which memorandum shall identify the relative responsibilities of the department and the state child support enforcement agency in the department of human services with respect to the implementation of this section and section 26-13-126, C.R.S.

(b) The appropriate rule-making body of the department is authorized to promulgate rules to implement the provisions of this section.

(4) For purposes of this section, "license" means any recognition, authority, or permission that the department or any authorized agent of such department is authorized by law to issue for an individual to practice a profession or occupation or for an individual to participate in any recreational activity. "License" may include, but is not necessarily limited to, any license, certificate, certification, letter of authorization, or registration issued for an individual to practice a profession or occupation or for an individual to participate in any recreational activity.



§ 43-1-120. Bicycle and pedestrian policy - codification - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) It is in the best interest of all Coloradans to promote transportation mode choice by enhancing safety and mobility for bicyclists and pedestrians on or along the state highway system;

(b) The department has adopted a bike and pedestrian policy directive to further this goal; and

(c) It is necessary and appropriate to elevate the status of the bike and pedestrian policy of the department to that of law by codifying it in subsection (2) of this section.

(2) (a) The department and its subdivisions shall provide transportation infrastructure that accommodates bicycle and pedestrian use of public streets in a manner that is safe and reliable for all users of public streets.

(b) The needs of bicyclists and pedestrians shall be included in the planning, design, and operation of transportation facilities as a matter of routine.

(c) Any decision of the department to not accommodate the needs of bicyclists and pedestrians shall be documented based on exemption criteria that were established by the commission before the decision was made.



§ 43-1-121. Interstate 70 mountain corridor - recommendation regarding short-term mobility solutions

(1) On or before December 20, 2011, the department shall make prioritized recommendations to the transportation committees of the house of representatives and the senate regarding actions that can be taken on or before July 1, 2014, to improve mobility in the interstate 70 mountain corridor. Each recommendation shall include an estimate of the amount of funding required to implement the recommendation and shall recommend available or potentially available sources of such funding. In developing its recommendations, the department shall consider operational and safety improvement options, transit options, and traffic demand management options and shall investigate the feasibility of nongovernmental actions that might improve mobility in the corridor.

(2) The department shall consult with interested local governments and business entities that are located within the interstate 70 mountain corridor or that have governmental or business interests that are likely to be substantially affected by any actions taken to improve mobility in the corridor and shall take such consultation into account when developing the recommendations required by subsection (1) of this section. The department may also hold public hearings at which interested members of the public may propose actions to improve mobility in the corridor or comment on any such actions proposed by others.



§ 43-1-122. Removal of graffiti from departmental facilities - memorandums of understanding

(1) The department may, at its discretion, enter into a memorandum of understanding with any city, county, city and county, or other municipality of the state to allow the city, county, city and county, or other municipality to remove graffiti as needed from departmental property located within the city, county, city and county, or other municipality.

(2) A memorandum of understanding entered into by the department pursuant to subsection (1) of this section shall state that if the city, county, city and county, or other municipality chooses to remove graffiti from a departmental facility, the city, county, city and county, or other municipality shall do so at its own expense.



§ 43-1-123. Project closure and project reporting requirements - repeal

(1) The department shall close each transportation project and release any money budgeted for the project as quickly as feasible and within one year following the substantial completion of the project unless a pending legal claim relating to the project or an unusual circumstance beyond the control of the department unavoidably requires a longer time to close the project.

(2) Notwithstanding any other provision of state law, for transportation projects for which the department awards a competitively bid contract on or after July 1, 2016, the department shall report on its public website within thirty days of the contract award:

(a) The identity of the winning bidder;

(b) The amount of the winning bid; and

(c) Whether or not the bid awarded was the low bid, and, if not, why the department chose the bid over a lower bid.

(3) No later than November 1, 2017, and no later than November 1 of each year thereafter, the department shall report to the transportation commission regarding the percentages and total amount of money budgeted and expended during the preceding fiscal year for:

(a) Payments to private sector contractors for work on transportation projects; and

(b) Total transportation project costs for projects completed by department employees, including indirect cost recoveries and employee salaries.

(4) (a) On or after July 1, 2016, and on or after July 1 of each year thereafter, the department shall report to the transportation legislation review committee created in section 43-2-145 (1) regarding all policy amendments made to the statewide transportation improvement plan that were adopted during the most recently ended fiscal year and that added or deleted a project from the plan or modified the funding priority of any project included in the plan. The report shall include an explanation of the reasons for each reported policy amendment.

(b) Pursuant to section 24-1-136 (11)(a)(I), this subsection (4) is repealed, effective July 2, 2019.



§ 43-1-124. Study of transportation commission districts

No later than August 1, 2016, legislative council staff, with the cooperation of the department, shall prepare and present to the transportation legislation review committee a research study of the commission districts established in section 43-1-106 (2). The study must document changes since the last time the general assembly modified the number and boundaries of the commission districts, including changes in population, number of lane miles, and annual vehicle miles traveled for each of the districts and must take into account existing county and municipal boundaries, regional transportation authorities and districts, and transportation planning regions.






Part 2 - the Highway Law

§ 43-1-201. Short title

This part 2 shall be known and may be cited as the "Highway Law", and references to "this part 2" shall be understood to mean the highway law, including all its provisions.



§ 43-1-202. Public highways or roads

All roads and highways which are, on May 4, 1921, by law open to public traffic shall be public highways within the meaning of this part 2.



§ 43-1-202.5. Public rights in roads - transfer of right-of-way

(1) If any road has been established by law, the transfer of all or any part of the property upon which such road is constructed to any party, including, but not limited to, any government agency, shall not act to vacate such road. No such transfer shall act to diminish the rights of any person in such a road.

(2) If any public rights have been established by law in a road that provides access to any parcel of land, such rights may be transferred when such parcel of land is transferred.



§ 43-1-202.7. Recording of documents vacating or abandoning a roadway

If any roadway is vacated or abandoned by the state, by a county, or by a municipality, the documents vacating or abandoning such roadway, including but not necessarily limited to any resolution, ordinance, deed, conveyance document, plat, or survey, shall be recorded in the office of the clerk and recorder of the county in which such roadway is located.



§ 43-1-203. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Highway" includes bridges on the roadway and culverts, sluices, drains, ditches, waterways, embankments, retaining walls, trees, shrubs, and fences along or upon the same and within the right-of-way, and any subsurface support acquired in accordance with section 43-1-209.



§ 43-1-204. State highway

A "state highway" within the meaning of this part 2 is a right-of-way or location, whether actually used as a highway or not, designated for the construction of a state highway upon it.



§ 43-1-205. Offices

The office of state planning and budgeting shall provide for the department of transportation suitable offices in the capitol or other state building at Denver at such rent and telephone or other expenses as are just and reasonable. Moneys for the payment of such rent and telephone or other expenses shall be paid from the department of transportation funds. In addition to the offices maintained in Denver, the department of transportation may maintain at its expense such additional offices in other towns or cities of the state as it may find necessary for the prosecution of its work.



§ 43-1-207. Petition for acceptance of road as state highway

If a board of county commissioners desires to have the transportation commission accept as a state highway any section of road in the county, the board of county commissioners by resolution may so request the commission, and the chief engineer shall then examine the section of road referred to and report to the commission as to whether it is of such construction and in such state of repair as will make it proper to accept it as a state highway. The commission in its discretion may accept such section as a state highway.



§ 43-1-208. State highway - damages - eminent domain

(1) The chief engineer, when he deems it desirable to establish, open, relocate, widen, add mass transit to, or otherwise alter a portion of a state highway or when so required by the commission, shall make a written report to the commission describing the portion of the highway to be established, opened, added to, or changed and the portions of land of each landowner to be taken for the purpose and shall accompany his report with a map showing the present and proposed boundaries of the portion of the highway to be established, opened, added to, or changed, together with an estimate of the damages and benefits accruing to each landowner whose land may be affected thereby.

(2) If, upon receipt of such report, the commission decides that public interest or convenience will be served by the proposed change, it shall enter a resolution upon its minutes approving the same and authorizing the chief engineer to tender each landowner the amount of damages, as estimated by him and approved by the commission. In estimating the amount of damages to be tendered a landowner, due account shall be taken of any benefits which will accrue to such landowner by the proposed action. The amount of benefit shall not in any case exceed the amount of damages awarded.

(3) Any person owning land or having an interest in any land over which any proposed state highway extends who is of the opinion that the tender made to him by the transportation commission is inadequate, personally or by agent or attorney on or before ten days from the date of such tender, may file a written request addressed to the transportation commission for a jury to ascertain the compensation which he may be entitled to by reason of damages sustained by altering, widening, changing, or laying out such state highway. Thereupon the transportation commission shall proceed in the acquisition of such premises, under articles 1 to 7 of title 38, C.R.S. The transportation commission also has the power and is authorized to proceed in the acquisition of the lands of private persons for state highway purposes, according to said articles 1 to 7 of title 38, C.R.S., without tender or other proceedings under this part 2.

(4) Notwithstanding any other provision of this section, the commission may not acquire through condemnation any interest in oil, natural gas, or other mineral resources beneath land acquired as authorized by this section except to the extent required for subsurface support.



§ 43-1-209. Subsurface support deemed acquired

Whenever real property is acquired for road, highway, or mass transit purposes, whether such acquisition is by purchase, lease, or other means or by eminent domain, the right to subsurface support of such real property is deemed to be acquired therewith; except that no right to oil, natural gas, or other mineral resources beneath such real property shall be acquired by a governmental entity through condemnation unless the acquiring authority determines that such acquisition is required for subsurface support. In the event the acquiring authority determines that public convenience, necessity, and safety do not require such subsurface support or determines that only a part of such subsurface support is required for public convenience, necessity, and safety, such acquiring authority may specifically exclude such subsurface support, either in whole or in part, in such acquisition in accordance with said determination.



§ 43-1-210. Acquisition and disposition of property - department of transportation renovation fund

(1) Whenever a part of a parcel of land is to be taken for state highway purposes and the remainder is to be left in such shape or condition as to be of little value to its owner or to give rise to claims or litigation concerning severance or other damage, the department of transportation may acquire by purchase or condemnation the whole parcel; except that the owner of said parcel may, at his option, retain the mineral or gravel interests therein, subject to the right to subsurface support retained by the department of transportation pursuant to section 43-1-209. The owner who retains said mineral or gravel interests shall not disturb the surface of the acquired parcel. The department of transportation may sell or lease the remainder of said parcel or may exchange the same for other property needed for state highway purposes.

(2) The department of transportation may acquire by purchase, exchange, or condemnation excess right-of-way whenever in the opinion of the chief engineer public interest, safety, or convenience will be served by acquiring such excess. In connection with the construction, maintenance, and supervision of the public highways of this state, the department of transportation may also acquire by purchase, exchange, or condemnation strips or parcels of land, or interests therein, adjacent to federal-aid highways necessary for the restoration, preservation, and enhancement of scenic beauty and for the development of rest, recreation, and sanitary areas; but no state funds shall be expended to acquire said strips or parcels of land, or interests therein, necessary for the restoration, preservation, and enhancement of scenic beauty and for the development of rest, recreation, and sanitary areas unless the acquisition and development of land for such purposes is approved by the secretary of transportation to make the state eligible for reimbursement from federal funds.

(3) The department of transportation has the authority to acquire by purchase, exchange, or condemnation rights-of-way for future needs for which rights-of-way have been identified in the current five-year highway program of projects and to lease any lands which are held for state highway purposes and are not presently needed therefor on such terms and conditions as the chief engineer, with the approval of the governor, may fix. When any right-of-way is to be acquired for future needs pursuant to this subsection (3), the department of transportation may obtain possession of such right-of-way pursuant to section 38-1-105 (6)(a), C.R.S., even though construction funds are not available at the time of acquisition, following the approval of an environmental assessment.

(4) All moneys received from sale or rent of lands shall be deposited with the state treasurer to the credit of the state highway fund.

(5) (a) (I) The department of transportation is authorized subject to approving resolution of the transportation commission, to dispose of any property or interest therein in the manner specified in this section which, in the opinion of the chief engineer, is no longer needed for transportation purposes. Subject to the provisions of this section, any sale or exchange of such property or interest shall be upon the terms and conditions as the commission and chief engineer, with the approval of the governor, may fix. Title to such property shall be transferred by appropriate instruments of conveyance, without warranties, and any moneys received shall be deposited with the state treasurer to the credit of the state highway supplementary fund.

(II) Prior to the disposal of any property or interest therein that the department determines has an approximate value of five thousand dollars or more, the department shall obtain an appraisal from an appraiser, who is certified as a general appraiser under section 12-61-706, C.R.S., to determine the fair market value of such property or interest.

(III) If the department determines that the property or interest therein is of use only to one abutting owner or, in the case of an easement, to the underlying fee owner, the abutting owner or underlying fee owner shall have first right of refusal to purchase or exchange the property or interest therein upon which disposition is being made at the fair market value.

(IV) (A) If the abutting owner or underlying fee owner refuses to exercise the first right of refusal to purchase or exchange the property or interest therein under subparagraph (III) of this paragraph (a) or if the department determines that such property or interest is of use to more than one owner or potential owner, any political subdivision of this state including but not limited to any state agency, city or town, or county located within the boundaries of the property or interest therein shall have first right of refusal to purchase or exchange such property or interest at the fair market value.

(B) If no political subdivision exercises its right of first refusal to purchase or exchange the property or interest therein pursuant to sub-subparagraph (A) of this subparagraph (IV), the department shall dispose of such property or interest by means of a sale or exchange for not less than its fair market value.

(V) For property or interest therein subject to disposition that the department determines has an approximate value of less than five thousand dollars, the department shall dispose of such property or interest by means of a sale or exchange at not less than its fair market value in the manner set forth in this subsection (5); except that the department may employ a right-of-way acquisition agent as specified in section 12-61-702 (11), C.R.S., to provide an estimate of the fair market value of such property or interest and to determine to whom such property or interest is of use.

(b) (Deleted by amendment, L. 96, p. 1453, § 1, effective June 1, 1996.)

(c) If the department is not able to dispose of the property or interest therein by means of a sale or exchange following a diligent effort for a five-year period, the department shall vacate such property or interest and title to such property or interest shall vest in accordance with the provisions of part 3 of article 2 of this title.

(d) As used in this subsection (5), "exchange" means the transferring of property, including improvements, water rights, land, or interests in land or water rights, by the department to another person in consideration for the transfer to the department of other property, including improvements, water rights, land, or interests in land or water rights, cash, or services or other consideration thereof; except that any cash or services received may not exceed fifty percent of the total value of the consideration. A transaction otherwise qualifying as an exchange shall not be deemed a sale merely because dollar values have been assigned to any property, including improvements, water rights, land, or interests in land or water rights, for the purpose of ensuring that the department will receive adequate compensation.

(6) and (7) Repealed.



§ 43-1-210.5. Rights-of-way use by adjacent landowners

(1) The general assembly hereby finds and declares that the department of transportation controls the use of thousands of acres of rights-of-way in Colorado for highway purposes. The general assembly further finds that, although the primary use of such rights-of-way is for highways, certain rights-of-way could also be used for productive agricultural purposes without reducing the suitability or safety of such rights-of-way for highway purposes and for authorized utility accommodations.

(2) The department of transportation may issue permits to persons who own land adjacent to state highway rights-of-way so that such persons may use such rights-of-way for agricultural purposes. The executive director of the department of transportation, or the director's designee, shall promulgate rules and regulations which describe the terms, conditions, and purposes of such permits. Included in such regulations shall be a definition of adjacent landowner, a description of the types of agricultural uses allowed, the procedure which shall be used to obtain a permit, and any insurance requirements which the executive director finds appropriate. In no event shall a right-of-way permit be entered into which, in the judgment of the department, would not be in the best interests of the state or would be detrimental to the public health, safety, or welfare or in conflict with any applicable federal, state, or local law or for any agricultural purpose which involves irrigation. No right-of-way permit shall authorize the use for agricultural purposes of any median separating traffic lanes on a state highway, or where ownership of the right-of-way is not of public record.

(3) The department of transportation may charge reasonable and necessary fees for the application and approval of any permits authorized by this section.

(4) Prior to obtaining a permit from the department of transportation, the permittee shall show proof of insurance in the amount required by the department. The department of transportation shall not be liable for any property damage or injury which may result from the permitting of right-of-way as provided for in this section.



§ 43-1-211. Department to acquire land - buildings

For the purpose of constructing, maintaining, and supervising the public highways of this state, the department of transportation is authorized to purchase land and cause to be erected thereon by a nonprofit corporation or authority buildings suitable for offices or for housing machines, tools, and equipment, or for both of such purposes.



§ 43-1-212. Department - rental agreements

The department of transportation is authorized to enter into rental or leasehold agreements under which the department shall acquire title to such buildings within a period not exceeding thirty years upon payment of the stipulated aggregate annual rentals. The plans, specifications, bids, and contracts for such buildings and the terms of all such rental or leasehold agreements shall be approved by the governor, the chief engineer, a majority of the members of the commission, and the director of the office of state planning and budgeting. The rentals shall be paid solely out of the state highway fund, and the obligation to pay such rentals shall not constitute an indebtedness of the state or be paid out of any other fund. Such rental shall be included in the annual budgets of the department and shall be certified, audited, and paid in the same manner as all other accounts and expenditures payable out of said state highway fund.



§ 43-1-213. Fees and taxes - not reduced

The excise fees and taxes payable into the state highway fund shall never be reduced to the extent that amounts payable into such fund are insufficient to comply with the terms of any rental or leasehold agreement entered into pursuant to this part 2.



§ 43-1-214. Property exempt from taxation

Property acquired or occupied pursuant to this part 2 shall be exempt from taxation so long as it is used for state highway or other public purposes.



§ 43-1-215. Agreements enforceable

Purchase or leasehold agreements entered into by the department of transportation pursuant to this part 2 shall be enforceable in any court of competent jurisdiction.



§ 43-1-216. Notices and tenders by mail

All notices to landowners referred to in this part 2 may be given by mailing the same to such landowners. All tenders of payment of damages to landowners referred to in this part 2 may be made by mailing to each landowner to whom such tender is to be made a written or printed statement reciting the action of the chief engineer and of the commission relating to the award of damages to such landowner, specifying the amount of damages awarded to him, and stating where and by whom payment of the sum so awarded will be made upon demand of such landowner. Depositing in the general post office in the city of Denver or at the county seat of the county in which the land in controversy is located a written or printed copy of any notice referred to in this section, or any statement tendering payment of damages, signed by the proper officer, enclosed in a sealed envelope with proper postage prepaid, and properly addressed to the landowner at his last known place of residence or address, is sufficient mailing of the same for the purpose of this part 2.



§ 43-1-217. Inclusion of streets in highways

(1) For all of the purposes of this part 2 and, with respect to state highways, for all the purposes of part 1 of article 3 of this title, state highways or county highways may be designated, established, and constructed in, into, or through cities and counties, cities, or towns when such highways form necessary or convenient connecting links for carrying state highways or county highways into or through such cities and counties, cities, or towns, and for such purposes the department of transportation and the boards of county commissioners of the several counties may condemn or otherwise acquire rights-of-way and access rights.

(2) Each county highway in a city or town shall be maintained by such city or town. Each state highway in a city and county, city, or town shall be maintained by the department of transportation. By agreement between any such city and county, city, or town, and the chief engineer with respect to a state highway or the board of county commissioners with respect to a county highway, the department of transportation or the board of county commissioners, as the case may be, may agree to perform or pay for all or a part of the maintenance of such state or county highway in such city and county, city, or town.



§ 43-1-218. State and school lands

The provisions of this part 2 shall apply to state lands and school lands as well as other lands.



§ 43-1-219. Funds created

There are hereby created two separate funds, one to be known as the state highway fund and the other to be known as the state highway supplementary fund. All moneys paid into either of said funds shall be available immediately, without further appropriation, for the purposes of such fund as provided by law. Any sums paid into the state treasury, which by law belong to the state highway fund or to the state highway supplementary fund, shall be immediately placed by the state treasurer to the credit of the appropriate fund. Upon request of the commission or of the chief engineer, it is the duty of the state treasurer to report to the commission or to the chief engineer the amount of money on hand in each of said two funds and the amounts derived from each source from which each such fund is accumulated. All accounts and expenditures from each of said two funds shall be certified by the chief engineer and paid by the state treasurer upon warrants drawn by the controller. The controller is authorized as directed to draw warrants payable out of the specified fund upon such vouchers properly certified and audited. Nothing in this part 2 shall operate to alter the manner of the execution and issuance of transportation revenue anticipation notes provided in part 7 of article 4 of this title.



§ 43-1-220. Sources of funds - assumption of obligations

(1) All receipts from the following sources shall be paid into and credited to the state highway fund as soon as received from:

(a) Such appropriation as may, from time to time, be made by law to the state highway fund from excise tax revenues;

(b) All revenue accruing to the state highway fund under the provisions of law, by way of excise taxation from the imposition of any license, registration fee, or other charge with respect to the operation of any motor vehicle upon any public highways in this state, and the proceeds from the imposition of any excise tax on gasoline or other liquid motor fuel.

(c) Repealed.

(2) All receipts from the following sources shall be paid into and credited to the state highway supplementary fund as soon as received from:

(a) Such appropriations as may, from time to time, be made by law to the state highway supplementary fund;

(b) All receipts from the sale of bonds that may be authorized by the people of the state for state highway purposes;

(c) The federal government or any department thereof for the purpose of constructing, improving, or maintaining state highways, and from all public donations for such purpose. All such donations shall be paid to the credit of the state highway supplementary fund for such particular purpose as may be indicated by the donor. The state treasurer shall not receive any gift for such purpose without the approval of the board.

(d) Private investors representing advances for or purchase price of state highway fund revenue anticipation warrants;

(e) All moneys for state highway purposes from sources other than those specified in subsection (1) of this section;

(f) Contributions, revenues, or income pursuant to section 43-1-1205;

(g) Any proceeds from the issuance of transportation revenue anticipation notes in accordance with part 7 of article 4 of this title; and

(h) Any revenues received from political subdivisions pursuant to section 43-4-709, including but not limited to federal transportation funds as defined in section 43-4-702 (4).



§ 43-1-221. Proceeds from sale of bonds

The proceeds from the sale of any bonds that may be authorized for state highways shall be expended only for such purposes as are specified in the law authorizing the issue of the bonds and not more than ten percent of any bond issue for administrative and engineering purposes.



§ 43-1-222. Cash available for small payments

In order that the chief engineer may make immediate cash payment to laborers and in other instances where, in his or her judgment, it is advantageous or necessary for the conducting of the work supervised by the chief engineer to make such payments, the state treasurer shall deposit in a bank in the city and county of Denver, Colorado, from the state highway fund, the sum of twenty-five thousand dollars, which must be made payable upon order of the chief engineer in the form of a voucher check, the voucher to show to whom and for what payment is made. A duplicate of all such vouchers shall be retained in the office of the chief engineer. An amount equal to the checks returned and found in proper form shall thereupon be deposited by the state treasurer to the credit of such special fund from the state highway fund. Voucher checks drawn upon the special fund shall not be used to pay salaries of officers or regular employees of the department.



§ 43-1-223. Supervision of construction

If, as the result of any agreement made by the department of transportation on behalf of the state and any branch of the federal government, there is undertaken actual construction or improvement of highways in the state, the letting of contracts and preparation and approval of specifications and plans, together with supervision of construction, shall, on behalf of the state, be under the direct control of the chief engineer, subject to the terms of the agreement so made. No agreement or contract shall be made which requires the expenditure of funds greater than that included in the budget for the current fiscal year plus additional advances from the federal government and from private investors made after the date of the budget.



§ 43-1-224. Cooperation with federal departments

The department of transportation is further authorized to cooperate in such manner as it may consider for the public benefit with any department of the federal government in undertaking any experiments or collecting any data that has to do with public highways.



§ 43-1-225. Power of transportation commission - relocation of utility facilities - payment of cost

(1) The transportation commission has the following powers in addition to the powers now possessed by it: To make reasonable regulations for the installation, construction, maintenance, repair, renewal, and relocation of tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances or connections thereto, called "utility facilities" in this section, of any governmental subdivision of the state of Colorado or of an abutting landowner in, on, along, over, across, through, or under any project on the federal-aid primary or secondary systems or on the interstate system, including extensions thereof within urban areas. Whenever the commission determines that it is necessary that any such utility facilities which may be located in, on, along, over, across, through, or under any such federal-aid primary or secondary system or on the interstate system, including extensions thereof within urban areas, should be relocated, the governmental subdivision of the state of Colorado or abutting landowner owning or operating such facilities shall relocate the same in accordance with the order of the commission; but the cost of relocation shall be paid to the governmental subdivision of the state of Colorado or abutting landowner so ordered to relocate its utility facilities without discrimination or impairment on account of any agreement entered into by any department, commission, or governmental subdivision of this state. In case of any such relocation of utility facilities, as provided in this section, the governmental subdivision of the state of Colorado or abutting landowner owning or operating the same may maintain and operate such utility facilities, with the necessary appurtenances, in the new location. Said payment of costs shall be made from the state highway fund or the state highway supplementary fund upon due certification made by the chief engineer and paid by the state treasurer upon warrants drawn by the controller as provided for and authorized by section 43-1-219.

(2) As used in this section, unless the context otherwise requires:

(a) "Governmental subdivision" includes a county or city and county, a city or town, a municipal or quasi-municipal corporation, and a school district.

(b) "Cost of relocation" includes the entire amount paid by such governmental subdivision of the state of Colorado properly attributable to such relocation after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility.

(3) The cost of relocating utility facilities owned by any governmental subdivision of the state of Colorado or abutting landowner on the federal-aid primary or secondary systems or on the interstate system, including extensions thereof within urban areas, shall be a cost of highway construction.



§ 43-1-226. Legislative declaration

It is declared to be the purpose of the general assembly in the passage of section 43-1-225 that the state of Colorado may more fully avail itself of the benefits of funds apportioned for expenditure on federal-aid primary or secondary systems and on the interstate system, including extensions thereof within urban areas, in conformance with the "Federal-Aid Road Act", approved July 11, 1916, and all acts of the congress amendatory thereof and supplementary thereto.






Part 3 - Highway Relocation Assistance Act



Part 4 - Roadside Advertising

§ 43-1-401. Short title

This part 4 shall be known and may be cited as the "Outdoor Advertising Act".



§ 43-1-402. Legislative declaration

(1) (a) It is declared to be the purpose of the general assembly in the passage of this part 4 to control the existing and future use of advertising devices in areas adjacent to the state highway system in order to protect and promote the health, safety, and welfare of the traveling public and the people of Colorado and such purposes are declared to be of statewide concern. The general assembly finds and declares that the enactment of this part 4 is necessary to further the following substantial state interests:

(I) Protection of the public investment in the state highway system;

(II) Promotion of safety upon the state highway system;

(III) Promotion of the recreational value of public travel;

(IV) Promotion of public pride and spirit both on a statewide and local basis;

(V) Preservation and enhancement of the natural and scenic beauty of this state;

(VI) Broadening the economic well-being and general welfare by attracting to this state tourists and other travelers;

(VII) Providing the traveling public with information as to necessary goods and services in the immediate vicinity of the traveler;

(VIII) Protection and encouragement of local tourist-related businesses for the general economic well-being of this state;

(IX) Insuring that Colorado receives its full share of funds to be apportioned by the congress of the United States for expenditures on federal-aid highways.

(b) In furtherance of the substantial state interests stated in paragraph (a) of this subsection (1), it is the intent of the general assembly that Colorado comply with the federal "Highway Beautification Act of 1965" and rules and regulations adopted thereunder.

(2) The general assembly further finds and declares that this part 4, taken as a whole, represents a balancing of the above-stated substantial state interests.



§ 43-1-403. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Advertising device" means any outdoor sign, display, device, figure, painting, drawing, message, placard, poster, billboard, or any other contrivance designed, intended, or used to advertise or to give information in the nature of advertising and having the capacity of being visible from the travel way of any state highway, except any advertising device on a vehicle using the highway. The term "vehicle using the highway" does not include any vehicle parked near said highway for advertising purposes.

(1.5) (a) "Comprehensive development" means a group of two or more lots or parcels of land used primarily for multiple separate commercial or industrial activities that:

(I) Is located entirely on one side of a highway;

(II) Consists of lots or parcels that are contiguous except for public or private roadways or driveways that provide access to the development;

(III) Has been approved by the relevant local government as a development with a common identity and plan for public and private improvements;

(IV) Has common areas such as parking, amenities, and landscaping; and

(V) Has an approved plan of common ownership in which the owners have recorded irrevocable rights to use common areas and that provides for the management and maintenance of common areas.

(b) "Comprehensive development" includes all land used or to be used or occupied for the activities of the development, including buildings, parking, storage and service areas, streets, driveways, and reasonably necessary landscaped areas. A comprehensive development includes only land that is used for a purpose reasonably related to the activities of the development other than an attempt to qualify the land for on-premise advertising.

(2) "Defined area" means a geographically described economic area in which tourist-related businesses are located, which area would suffer substantial economic hardship by the removal of any tourist-related advertising device in that area providing directional information about goods and services in the interest of the traveling public.

(3) "Department" means the department of transportation.

(4) "Directional advertising device" includes, but is not limited to: Advertising devices containing directional information to facilitate emergency vehicle access to remote locations or about public places owned or operated by federal, state, or local governments or their agencies; publicly or privately owned natural phenomena, historic, cultural, scientific, educational, and religious sites; and areas of natural scenic beauty or naturally suited for outdoor recreation, deemed to be in the interest of the traveling public. Such devices shall conform to standards promulgated by the department pursuant to section 43-1-415, which standards shall conform to the national policy.

(5) "Erect" means to construct or allow to be constructed.

(6) "Highway" means any road on the state highway system, as defined in section 43-2-101 (1).

(7) "Informational site" means an area established and maintained within a highway rest area wherein panels for the display of advertising and informational plaques may be erected and maintained so as not to be visible from the travel way of any state highway.

(8) "Interstate system" means the system of highways as defined in section 43-2-101 (2).

(9) "Maintain" means to preserve, keep in repair, continue, or replace an advertising device.

(10) "Municipality" has the same meaning as defined in section 31-1-101 (6), C.R.S.

(11) "National policy" means the provisions relating to control of advertising, signs, displays, and devices adjacent to the interstate system contained in 23 U.S.C. sec. 131 and the national standards or regulations promulgated pursuant to such provisions.

(12) "Nonconforming advertising device" means any advertising device that was lawfully erected under state law and has been lawfully maintained in accordance with the provisions of this part 4 or prior state law, except those advertising devices allowed by section 43-1-404 (1).

(13) "Official advertising device" means any advertising device erected for a public purpose authorized by law, but the term shall not include devices advertising any private business.

(14) "On-premise advertising device" means:

(a) An advertising device advertising the sale or lease of the property on which it is located or advertising activities conducted on the property on which it is located; or

(b) An advertising device located within a comprehensive development that advertises any activity conducted in the comprehensive development, so long as the placement of the advertising device does not cause a reduction of federal aid highway moneys pursuant to 23 U.S.C. sec. 131.

(15) "Person" means any individual, corporation, partnership, association, or organized group of persons, whether incorporated or not, and any government, governmental subdivision, or agency thereof.

(16) "Tourist-related advertising device" means any legally erected and maintained advertising device which was in existence on May 5, 1976, and which provides directional information about goods and services in the interest of the traveling public limited to the following: Lodging, campsite, food service, recreational facility, tourist attraction, educational or historical site or feature, scenic attraction, gasoline station, or garage.

(17) "Visible" means capable of being seen, whether or not legible, without visual aid by a person of normal acuity.

(18) "Would work or suffer a substantial economic hardship" means tending to cause or causing a significant negative economic effect, such as a loss of business income, an increase in unemployment, a reduction in sales taxes or other revenue to the state or other governmental entity, a reduction in real estate taxes to the county, and other significant negative economic factors.



§ 43-1-404. Advertising devices allowed - exception

(1) The following advertising devices as defined in section 43-1-403 may be erected and maintained when in compliance with all provisions of this part 4 and the rules adopted by the department:

(a) Official advertising devices;

(b) On-premise advertising devices;

(c) Directional advertising devices;

(d) Advertising devices located in areas which were zoned for industrial or commercial uses under authority of state law prior to January 1, 1970;

(e) (I) Advertising devices located along primary and secondary highways in areas which were zoned for industrial or commercial uses under authority of state law on and after January 1, 1970, provided:

(A) The advertising device shall be no larger than one hundred fifty square feet; and

(B) The advertising device shall be located within one thousand feet of an industrial or commercial building in place; and

(C) The advertising device shall only inform the traveling public of necessary goods or services available within a five-mile radius of the advertising device; necessary goods and services shall be limited to lodging, camping, food, gas, vehicle repair, health-related goods or services, recreational facilities or services, and places of cultural importance; and

(D) No person providing necessary goods or services shall be eligible for more than two advertising devices pursuant to this paragraph (e); and

(E) The advertising device shall predominately display the name and location of the necessary goods or services advertised.

(II) In enacting the provisions of this paragraph (e), the general assembly declares each and every provision is necessary and not severable in order to further the substantial state interests contained in section 43-1-402. It is not the intent of the general assembly to allow advertising devices in areas zoned for industrial or commercial uses on or after January 1, 1970, unless each and every provision contained in this paragraph (e) is satisfied.

(III) The department shall consult with the council on creative industries and the state historical society to determine places of cultural importance which are eligible to erect advertising devices pursuant to sub-subparagraph (C) of subparagraph (I) of this paragraph (e). It is the intent of the general assembly that no state moneys nor any federal funds be used to erect such advertising devices.

(f) (I) Notwithstanding any other provision of law, with the exception of section 43-1-416, any advertising device, except for a nonconforming advertising device, may contain a message center display with movable parts and a changeable message that is changed by electronic processes or by remote control. The illumination of an advertising device containing a message center display is not the use of a flashing, intermittent, or moving light for the purposes of any rule, regulation, and standard promulgated by the department or any agreement between the department and the secretary of transportation of the United States. No message center display may include any illumination that is in motion or appears to be in motion, that changes in intensity or exposes its message for less than four seconds, or that has an interval between messages of less than one second. No advertising device with a message center display may be placed within one thousand feet of another advertising device with a message center display on the same side of a highway. No message center display may be placed in violation of section 131 of title 23 of the United States code.

(II) Subparagraph (I) of this paragraph (f) shall not apply if the department receives written notification from the applicable federal authority that the proposed advertising device with a message center display will directly cause the repayment or denial of federal moneys that would otherwise be available or would otherwise be inconsistent with federal law, but only to the extent necessary to prevent the repayment or denial of the moneys or to eliminate the inconsistency with federal law.

(2) Nonconforming advertising devices in compliance with this part 4 and the rules and regulations adopted by the department pursuant to this part 4 may be maintained.

(3) Nothing in this section shall be construed to allow advertising devices which are prohibited in bonus areas adjacent to the interstate system as provided for in section 43-1-406.

(4) Notwithstanding paragraphs (d) and (e) of subsection (1) of this section, any advertising device which is more than six hundred sixty feet off the nearest edge of the right-of-way, located outside urban areas as such areas are defined in 23 U.S.C. sec. 101, and which is visible from the roadway of the state highway system and erected with the purpose of its message being read from such roadway is prohibited. Advertising devices beyond six hundred sixty feet of the right-of-way which were lawfully erected under state law prior to January 4, 1975, shall be compensated for and removed pursuant to this part 4.

(5) (a) Notwithstanding any other provision of law, except for section 43-1-416, as an alternative to removing any advertising device that is otherwise permitted by this part 4 or acquiring all real and personal property rights pertaining to the device, the department may permit the advertising device to be remodeled and relocated on the same property in a commercial or industrial zoned area, or on another area where the device would otherwise be permitted under this article.

(b) Paragraph (a) of this subsection (5) shall not apply if the department receives written notification from the applicable federal authority that the proposed advertising device to be remodeled and relocated will directly cause the repayment or denial of federal moneys that would otherwise be available or would otherwise be inconsistent with federal law, but only to the extent necessary to prevent the repayment or denial of the moneys or to eliminate the inconsistency with federal law.



§ 43-1-405. Informational sites authorized

(1) (a) The department may erect, administer, and maintain informational sites for the display of advertising and information of interest to the traveling public, provided the lease fees are sufficient to pay the costs of erecting, administering, and maintaining the sites.

(b) The department may issue leases for plaques in informational sites.

(c) Leases shall be issued for a period of one year, beginning each January 1, without proration for periods less than a year. Each application for an initial lease or for a renewal of an existing lease shall be accompanied by a fee determined by the department, not to exceed one hundred dollars.

(2) The department may enter into agreements with any governmental entity to lease land in rest areas for the construction, maintenance, and administration of informational sites.



§ 43-1-406. Bonus areas

(1) No person shall erect or maintain or allow to be erected or maintained any advertising device within bonus areas.

(2) As used in this section:

(a) "Acquired for right-of-way" means acquired for right-of-way for any public road by the state, a county, a city, or any other political subdivision of the state by donation, dedication, purchase, condemnation, use, or any other means. The date of acquisition shall be the date upon which title, whether fee title or a lesser interest, vested in the public for right-of-way purposes under applicable state law.

(b) "Bonus areas" means any portion of the area within six hundred sixty feet of the nearest edge of the right-of-way of any portion of the federal interstate system of highways which is constructed upon any part of right-of-way, the entire width of which is acquired for right-of-way after July 1, 1956. A portion shall be deemed so constructed if, within such portion, no line normal or perpendicular to the center line of the highway and extending to both edges of the right-of-way will intersect any right-of-way acquired for right-of-way on or before July 1, 1956. Bonus areas do not include:

(I) Kerr areas, which are segments of the interstate system which traverse commercial or industrial zones within the boundaries of incorporated municipalities, as such boundaries existed on September 21, 1959, wherein the use of real property adjacent to the interstate system is subject to municipal regulation or control, or which traverse other areas where the use of land as of September 21, 1959, was clearly established by state law as industrial or commercial. Signs in Kerr areas are subject to size, lighting, and spacing requirements.

(II) Cotton areas, which are areas adjacent to the interstate system where any part of the highway right-of-way was acquired prior to July 1, 1956. Signs in Cotton areas are prohibited unless such areas are zoned commercial or industrial. Signs in Cotton areas are subject to size, lighting, and spacing requirements.

(c) "Center line of the highway" means a line equidistant from the edges of the median separating the main-traveled ways of a divided interstate highway or the center line of the main-traveled way of a nondivided interstate highway.

(3) A map illustrating the bonus areas shall be maintained for public inspection at reasonable hours in the offices of the department.

(4) The department may remove all advertising devices within bonus areas and may acquire with state funds all real and personal property rights pertaining to advertising devices by gift, purchase, agreement, exchange, or eminent domain. Just compensation shall be paid to the owner of the advertising device for the taking of all right, title, leasehold, and interest in the advertising device and to the owner of the real property on which the advertising device is located for the taking of the right to erect and maintain the device if the advertising device was lawfully erected.

(5) The following shall be exempt from the provisions of this section but shall in all respects comply with applicable rules and regulations issued by the department:

(a) On-premise advertising devices;

(b) Advertising devices located in a Kerr area;

(c) Advertising devices located in a Cotton area;

(d) Directional or official advertising devices.



§ 43-1-407. Permits

(1) A permit from the department shall be required for the erection or maintenance of the following advertising devices:

(a) Each nonconforming advertising device as defined in section 43-1-403 (12);

(b) Each directional advertising device as defined in section 43-1-403 (4), except that the following advertising devices shall not require permits:

(I) Advertising devices which are no larger than eight square feet and which advertise farms, ranches, or nonprofit educational, veterans', religious, charitable, or civic organizations; or

(II) Directory signs no larger than thirty-two square feet, the sole purpose of which is to provide direction to individual farms or ranches by way of individual signs, each of which is no larger than eight square feet.

(c) Each advertising device allowed pursuant to section 43-1-404 (1)(d) and (1)(e). Renewals of such permits are subject to the provisions of section 43-1-409.

(2) (a) (I) Any other provision of law notwithstanding, the department shall issue a permit to erect or maintain an advertising device on a bus bench or bus shelter located either within the right-of-way of any state highway or on land adjacent to or visible from the right-of-way of any state highway if the local governing body having authority over the state highway pursuant to section 43-2-135 has approved such advertising device. The state shall accept the local permit as a state approved permit if the approval procedure of the local governing body included a determination that the advertising device does not restrict pedestrian traffic and is not a safety hazard to the motoring public.

(II) Except for safety requirements for bus benches or bus shelters located within the right-of-way of any state highway, the department shall not impose any additional requirements or more strict requirements in connection with permits for advertising devices on a bus bench or bus shelter than those imposed by the local governing body unless specifically required by federal law.

(III) The department shall implement this subsection (2) with the purpose of promoting the use of bus transportation.

(b) This subsection (2) shall not apply if the department receives written notification from the applicable federal authority that compliance with this subsection (2) will directly cause denial of federal moneys that would otherwise be available or would otherwise be inconsistent with federal law, but only to the extent necessary to prevent denial of the moneys or to eliminate the inconsistency with federal law.



§ 43-1-408. Application for permit - contents

(1) Application for a permit for each advertising device shall be made on a form provided by the department, shall be signed by the applicant or his duly authorized officer or agent, and shall show:

(a) The name and address of the owner of the advertising device;

(b) The type, location, and dimensions of the advertising device, and such other pertinent information as may be prescribed;

(c) The name and address of the lessor of property upon which the device has been or will be located and a copy of the lease agreement or letter of consent;

(d) The year in which the advertising device was erected;

(e) An agreement by the applicant to erect and maintain the advertising device in a safe, sound, and good condition;

(f) (I) For all devices erected on or after July 1, 1981, certification from the local zoning administrator or authority that the advertising device conforms to local zoning requirements or a copy of a local government permit for the device;

(II) For devices erected prior to July 1, 1981, an affidavit from the sign owner that the advertising device was lawfully erected under local law.



§ 43-1-409. Permit term - renewal - fees

(1) (a) Applications for renewal of permits shall be made before June 1 of each year and shall be issued for a one-year period beginning July 1 and ending June 30. Permits shall be issued without proration for periods of less than one year. If the sign authorized by a permit is not erected within one year from the date the permit was issued, then the permit is void as of one year from the date it was issued.

(b) Each application for a permit or renewal of a permit shall be accompanied by a permit fee for each advertising device, in accordance with the following schedule:

Sign size 100 square feet of face area or less ......... $10.00

Sign size 101 square feet of face area to

250 square feet of face area ......... $20.00

Sign size 251 square feet of face area to

600 square feet of face area ......... $40.00

Sign size 601 square feet of face area or more ......... $75.00

(2) No permit renewals from the department shall be required for any advertising device erected in an area zoned for industrial or commercial use where the local zoning authority has entered into an agreement of certification with the department and where the local zoning authority has enacted rules, regulations, or ordinances concerning the control of advertising devices in industrial or commercial areas that are at least as restrictive as this part 4 and the rules and regulations promulgated under this part 4 as to size, lighting, spacing, use, and maintenance. As used in this subsection (2), an "agreement of certification" means the local zoning authority agrees to: Enforce its rules, regulations, or ordinances concerning outdoor advertising devices or billboards; require a permit be obtained from the department before any new device is erected within the certification area; require a new permit be obtained from the department before any material change is made to a device in existence at the time of certification; tender to the department semiannually inspection records and records of actions taken on violations. If the department determines after public hearing that the local zoning authority has failed to comply with its agreement of certification, the department may rescind the agreement of certification by serving a written decision on the local zoning authority by certified mail. The decision of the department shall constitute final agency action. Upon rescission the department shall require all permit holders to renew their permits unless the device is otherwise in violation of this part 4 in which case the department shall proceed pursuant to section 43-1-412.

(3) Renewal applications may be made by reference to the identifying number of the permit being renewed only, in the absence of material change in the information shown by the original application.

(4) The name of the owner of the advertising device for which a permit has been issued and the identifying permit number assigned by the department shall be placed in a conspicuous place on each advertising device structure within thirty days after the date of issuance of the permit.

(5) The permit holder shall, during the term thereof, have the right to change the advertising copy, ornamentation, or trim on the structure or sign for which it was issued without payment of any additional fee. The permit holder shall also have the right and obligation to repair, replace, and maintain in good condition any damaged advertising device structure, however caused, if the right to maintain any nonconforming advertising device has not been terminated pursuant to section 43-1-413.

(6) (Deleted by amendment, L. 92, p. 1342, § 2, effective July 1, 1992.)

(7) Any permit holder or new owner shall, within sixty days of purchasing, selling, or otherwise transferring ownership in any advertising device for which a permit is required by this part 4, send a written notice of such fact to the department and shall include in such notice the name and address of the purchaser or transferee and its permit number.



§ 43-1-410. Denial or revocation of permit or renewal

A permit under this part 4 may be denied or revoked, or a renewal denied, for false or misleading information given in the application for such permit or renewal or for the erection or maintenance of an advertising device in violation of the provisions of this part 4 or in violation of the rules and regulations of the department promulgated to enforce and administer this part 4.



§ 43-1-411. Issuance of permits prohibited - when

(1) No permit shall be issued for the erection, use, or maintenance of any advertising device which is or would be:

(a) At a point where it would encroach upon the right-of-way of a public highway without written approval of the department;

(b) Along the highway within five hundred feet of the center point of an intersection of such highway at grade with another highway or with a railroad in such manner as materially to obstruct or reduce the existing view of traffic on the other highway or railroad trains approaching the intersection and within five hundred feet of such center point;

(c) Along a highway at any point where it would reduce the existing view of traffic in either direction or of traffic control or official highway signs to less than five hundred feet;

(d) Designed, used, or intended to be designed or used to include more than two advertising panels on an advertising device facing in the same direction.

(2) On or after July 1, 1981, no permit shall be issued for any advertising device which required a permit under state law prior to July 1, 1981, and for which no permit was obtained.

(3) No permit shall be issued for any advertising device which simulates any official, directional, or warning sign erected or maintained by the United States, this state, or any county or municipality or which involves light simulating or resembling traffic signals or traffic control signs.

(4) No permit shall be issued for any advertising device nailed, tacked, posted, or attached in any manner on trees, perennial plants, rocks, or other natural objects or on fences or fence posts or poles maintained by public utilities.

(5) No permit shall be issued nor any renewal issued for any advertising device which becomes decayed, insecure, or in danger of falling or otherwise is unsafe or unsightly by reason of lack of maintenance or repair, or from any other cause.

(6) No permit shall be issued for any advertising device which does not conform to size, lighting, and spacing standards as prescribed by rules and regulations adopted by the department, where such rules and regulations were adopted prior to the erection of said device.



§ 43-1-412. Notice of noncompliance - removal authorized

(1) Any outdoor advertising device which does not comply with this part 4 and the rules and regulations issued by the department shall be subject to removal as provided in this section.

(2) (a) If no permit has been obtained for the advertising device as required by this part 4, the department shall give written notice by certified mail to the owner of the property on which the advertising device is located informing said landowner that the device is illegal and requiring him within sixty days of receipt of the notice to remove the device or have a permit obtained if such permit may be issued and advising him of the right to request the department to conduct a hearing.

(b) If no application for renewal of a permit is received by the department as required by this part 4, the department shall give written notice by certified mail to the permittee requiring him within sixty days of receipt of the notice to apply for a renewal permit and pay an additional late fee of fifty dollars or remove the advertising device and advising him of the right to request the department to conduct a hearing.

(c) If the department determines that an application for renewal permit should be denied or that an existing permit should be revoked, the department shall give written notice by certified mail to the applicant or permittee specifying in what respect he has failed to comply with the requirements of this part 4 and requiring him within sixty days of receipt of the notice to remove the device or correct the violation if correction is permissible pursuant to this part 4 and advising him of the right to request the department to conduct a hearing.

(3) A request for a hearing shall be made in writing and must be received by the department no later than sixty days after receipt of notice. Such hearings shall be held pursuant to the "State Administrative Procedure Act".

(4) After the sixty-day notice period has expired, the department is authorized to make a determination with or without hearing that the device is or is not in compliance with this part 4. If the department determines the device is not in compliance with this part 4 and the rules and regulations promulgated under this part 4, it shall issue an order setting forth the provisions violated, the facts alleged to constitute the violation, and the time by which the device must be removed at the party's expense. The order shall be served upon the party by certified mail.

(5) If the party does not remove the device as ordered, the department is authorized to remove the device forthwith. If the landowner does not consent to entry upon the land by the department to remove the device and no party has sought judicial review pursuant to the "State Administrative Procedure Act", the department may apply to a court of competent jurisdiction for an order allowing the department to enter upon the land for the purpose of removing the device forthwith. The court shall issue such order upon proof the device has not been removed and judicial review has not been sought.

(6) Upon removal of an advertising device pursuant to this section, neither the owner of the property upon which the advertising device was erected nor the department shall be liable in damages to anyone who claims to be the owner of the advertising device who has not obtained a permit. The department shall not be responsible for damages otherwise created by the removal of said advertising device or for its destruction subsequent to removal.



§ 43-1-413. Nonconforming advertising devices

(1) A nonconforming advertising device may be continued to be maintained at the same location at which the nonconforming advertising device was lawfully erected.

(2) The right to maintain any nonconforming advertising device shall be terminated by:

(a) Abandonment of the nonconforming advertising device;

(b) Increase of any dimension of the nonconforming advertising device;

(c) Change of any aspect of or in the character of the nonconforming device;

(d) Failure to comply with the provisions of this part 4, concerning permits for the maintenance of advertising devices;

(e) Damage to or destruction of the nonconforming advertising device from any cause whatsoever, except willful destruction, where the cost of repairing the damage or destruction exceeds fifty percent of the cost of such device on the date of damage or destruction, as determined by the department-approved schedule of compensation;

(f) Obsolescence of the nonconforming advertising device where the cost of repairing the device exceeds fifty percent of the replacement cost of such device on the date that the department determines said device is obsolete.

(3) Reasonable and customary repair and maintenance of the device, including a change of advertising message or design, is not a change that would violate subsection (2) of this section. However, such message or design change shall not be compensable under section 43-1-414.

(4) If the right to maintain any nonconforming advertising device is terminated under this section, the advertising device shall become illegal and shall be removed pursuant to section 43-1-412.



§ 43-1-414. Removal of nonconforming devices

(1) The department may remove any nonconforming advertising device and may acquire all real and personal property rights pertaining to the nonconforming advertising device by gift, purchase, agreement, exchange, or eminent domain. All proceedings in eminent domain shall be conducted as may be provided by law. The department may adopt appraisal concepts and acquisition procedures which are appropriate to the evaluation and removal of nonconforming advertising devices.

(2) Just compensation shall be paid for each lawfully permitted nonconforming advertising device. Where the nonconforming advertising device has been modified with approval of the department, just compensation shall be determined as if no changes had been made, unless the changes shall have resulted in a decrease in value. Just compensation shall be paid for the taking, from the owner of such advertising device, of all right, title, leasehold, and interest in such advertising device and for the taking from the owner of real property on which such advertising device is located and of the right to maintain such advertising device.

(3) No advertising device shall be required to be removed until the federal share of the compensation required to be paid upon acquisition of such device becomes available to the state. Nothing in this subsection (3) shall be construed to prevent the department from acquiring any advertising device when the federal share of the compensation required to be paid for such device becomes available to the state, and no state funds shall be used to pay just compensation for any advertising device located along a secondary highway in this state until the federal share of such compensation becomes available to the state.

(4) The department shall promulgate reasonable rules and regulations governing acquisition procedures for the advertising devices, appraisal of advertising devices, and the administration and enforcement of this section. Rules for the appraisal of advertising devices shall take into account normal depreciation.

(5) Tourist-related advertising devices which comply with the rules and regulations adopted by the department may be exempted from removal under the following conditions:

(a) Upon receipt of a declaration, resolution, certified copy of an ordinance, or other clear direction from a state agency, board of county commissioners, city and county, municipality, or other governmental agency, which includes or has attached, on forms provided by the department, an analysis of negative economic impacts provided by such entity and which follows the criteria and method of economic analysis established by the department that removal of tourist-related advertising devices in a defined area would work a substantial economic hardship on that defined area, the department shall review the entity's economic analysis and such defined area. If the department finds that the entity has used the method of economic analysis as prescribed and the entity has determined that the defined area would suffer substantial economic hardship by such removal and that the declaration complies with all applicable rules and regulations, the department shall forward such declaration, resolution, or document and economic analysis with its recommendations to the United States secretary of transportation pursuant to 23 U.S.C. sec. 131(o). Any such declaration, resolution, or document submitted to the department shall further find that such tourist-related advertising devices provide directional information about goods and services in the interest of the traveling public and request the retention by the state in such defined areas of such tourist-related advertising devices.

(b) Each exempted tourist-related advertising device must comply with requirements of the department concerning the directional contents of the device.

(c) The department will review and evaluate each defined area at least every three years to determine if each exemption continues to be warranted.

(6) The provisions of this section shall not be construed to affect the application of any of the provisions of this part 4 to any advertising device until such date as the advertising device is required to be removed under this section. This section is enacted to comply with the requirements of the federal "Highway Beautification Act of 1965".



§ 43-1-415. Administration and enforcement - authority for agreements

(1) The department shall administer and enforce the provisions of this part 4 and shall promulgate and enforce rules, regulations, and standards necessary to carry out the provisions of this part 4 including, but not limited to:

(a) Regulations necessary to qualify the state for payments made available by congress to those states that meet federal standards of roadside advertising control;

(b) Regulations relating to the maintenance of nonconforming advertising devices;

(c) Regulations to control the erection and maintenance on all state highways of official advertising devices, directional advertising devices, on-premise advertising devices, and advertising devices located in areas zoned for industrial or commercial uses;

(d) Regulations governing the removal and acquisition of nonconforming advertising devices;

(e) Regulations necessary to permit the exemption of tourist-related advertising devices by the secretary of transportation under 23 U.S.C. sec. 131(o);

(f) Regulations governing specific information signs under section 43-1-420.

(2) Nothing in this part 4 shall be construed to permit advertising devices to be erected or maintained which would disqualify the state for payments made available to those states which meet federal standards of roadside advertising control.

(3) The department may enter into agreements with the secretary of transportation of the United States to carry out the national policy concerning outdoor advertising adjacent to the interstate system and federal-aid primary highways and to accept any allotment of funds by the United States, or any department or agency thereof, appropriated in furtherance of federal-aid highway legislation.

(4) The rules and regulations of the department shall not impose any additional requirements or more strict requirements than those imposed by this part 4.



§ 43-1-416. Local control of outdoor advertising devices

Nothing in this part 4 shall be construed to prevent use of zoning powers and establishment of stricter limitations or controls on advertising devices by any municipality or county within its boundaries so long as such limitations or controls do not jeopardize the receipt by the state of its full share of federal highway funds.



§ 43-1-417. Violation and penalty

(1) The erection, use, or maintenance of any advertising device in violation of any provision of this part 4 is declared to be illegal and, in addition to other remedies provided by law, the department is authorized to institute appropriate action or proceeding to prevent or remove such violation in any district court of competent jurisdiction. The removal of any advertising device unlawfully erected shall be at the expense of the person who erects and maintains such device.

(2) Any person who violates any provisions of this part 4 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars for each offense. Each day of violation of the provisions of this part 4 shall constitute a separate offense.

(3) (a) Except as provided in section 43-1-421, no person other than the department without written approval of the department shall erect or maintain any advertising device located either wholly or partly within the right-of-way of any state highway that is a part of the state highway system, including streets within cities, cities and counties, and incorporated towns. All advertising devices so located are hereby declared to be public nuisances, and any law enforcement officer or peace officer in the state of Colorado or employee of the department is hereby authorized and directed to remove the same without notice.

(b) The department may grant written permission to erect official advertising devices within the right-of-way of any state highway.



§ 43-1-418. Outdoor advertising program cost recovery center

(1) The department shall establish a cost recovery center within the state highway fund. Except for revenue required to be credited to the state highway fund as specified in subsection (2) of this section, the department shall deposit permit fees collected under this part 4 in the cost recovery center to carry out its duties under this part 4. The fee structure shall be reviewed by the department every four years.

(2) The department shall expend all revenue collected pursuant to section 43-1-420 to defray the costs of administering specific information signs, business signs installed on specific information signs, and tourist-oriented directional signs and shall credit all other revenue collected pursuant to this part 4 to the state highway fund.



§ 43-1-419. Scenic byways - Independence pass scenic area highway

(1) (a) State highways designated as scenic byways by the transportation commission shall have no new advertising devices erected which are visible from the highway, except the following:

(I) Official advertising devices, as defined in section 43-1-403 (13);

(II) On-premise advertising devices, as defined in section 43-1-403 (14); or

(III) Directional advertising devices, as defined in section 43-1-403 (4).

(b) Existing advertising devices along scenic byways which are in compliance with this part 4 and the rules and regulations of the department may be maintained as long as they remain in compliance with all provisions of this part 4 and the rules and regulations of the department.

(c) (I) An advertising device shall be considered to be visible from a designated highway if it is plainly visible to the driver of a vehicle who is proceeding in a legally designated direction and traveling at the posted speed.

(II) As used in this paragraph (c), "visible" shall have the same meaning as provided in section 43-1-403 (17).

(2) Independence pass on state highway 82 and sixteen miles of said highway extending on either side of Independence pass in Pitkin and Lake counties, Colorado, is designated as a scenic area highway, and no advertising devices shall be erected on or near said highway so as to be visible to motor vehicle operators on said highway.



§ 43-1-420. Specific information signs and tourist-oriented directional signs authorized - rules

(1) (a) The department may erect, administer, and maintain signs within highway rights-of-way for the display of advertising and information of interest to the traveling public, pursuant to the federal authority set forth in 23 U.S.C. secs. 109 (d), 131 (f), and 315 and 49 CFR 1.48 (b).

(b) In addition to erecting, administering, and maintaining the signs authorized by paragraph (a) of this subsection (1), the department may authorize the erection, administration, and maintenance of specific information signs within highway rights-of-way upon the interstate system for the purpose of providing information pursuant to federal authority.

(1.5) As used in this section, "urbanized area" means that area within the boundary of a metropolitan area having a population of fifty thousand or more as determined by the United States bureau of the census in its latest census and as included on the urbanized area map approved by the department.

(2) The department may issue permits for business signs to be installed on specific information signs, all such specific information signs and business signs to be constructed and installed at the expense of the business being identified unless otherwise specified by a contractor in an agreement negotiated pursuant to section 43-1-1202 (1)(a)(XI). Permits for such business signs shall be issued for a period of one year, beginning each January 1, without proration for periods less than a year. Each application for an initial permit or for a renewal of an existing permit shall be accompanied by an administration and maintenance fee to be determined by the department or by the contractor in an agreement negotiated pursuant to section 43-1-1202 (1)(a)(XI). In the event that the number of applications for permits for a particular location exceeds the number of business signs that can be accommodated at that location, the department or, if so specified in an agreement negotiated pursuant to section 43-1-1202 (1)(a)(XI), the contractor, shall develop a method for the annual rotation of such business signs. The department shall not condition eligibility for business signs on the utilization of any other off-premise outdoor advertising devices.

(3) The department may issue permits and adopt rules for the erection, administration, and maintenance of tourist-oriented directional signs within highway rights-of-way not on the interstate system and not on freeways or expressways, as such highways are defined in the rules, that are in urbanized areas, for the display of information of interest to the traveling public pursuant to the federal authority therefor as set forth in 23 U.S.C. secs. 109 (d), 315, and 402 (a) and 49 CFR 1.48 (b) and in accordance with federal requirements. Any tourist-oriented directional sign erected pursuant to this subsection (3) shall be required to comply with all applicable regulations of the county, city and county, or municipality in which the sign is located. A county, city and county, or municipality may choose to authorize such signs within its jurisdiction by adoption of a resolution to that effect by the governing body of the county, city and county, or municipality, which resolution shall be directed to the executive director of the department or the executive director's designee. Upon receipt of the resolution, the department shall authorize further implementation of the tourist-oriented directional sign program within the affected jurisdiction subject to the rules adopted by the department. The department shall not condition eligibility for business signs on the utilization of any other off-premise outdoor advertising devices.

(4) The department may contract with private businesses to implement all or part of the sign programs authorized by this section pursuant to the public-private initiatives program set forth in part 12 of this article.

(5) Repealed.



§ 43-1-421. On-premise advertising device - extension authorized

(1) Notwithstanding any other provision of law and except as otherwise provided in subsection (2) of this section, on-premise advertising devices shall be allowed to extend over existing rights-of-way and future rights-of-way as described in section 43-1-210 (3) of any state highway if all of the following requirements are met:

(a) The on-premise advertising device is attached to and extended from a building and only advertises activities or services offered in that building;

(b) The building and attached on-premise advertising device is adjacent to the state highway within a city, city and county, or incorporated town having authority over the state highway pursuant to section 43-2-135;

(c) The on-premise advertising device does not restrict pedestrian traffic and is not a safety hazard to the motoring public; and

(d) Before erecting the on-premise advertising device, the owner of the on-premise advertising device obtains written permission from the city, city and county, or incorporated town.

(2) This section shall not apply if the department determines that compliance with this section will cause denial of federal moneys that would otherwise be available or would otherwise be inconsistent with federal law, but only to the extent necessary to prevent denial of the moneys or to eliminate the inconsistency with federal law. The department shall pursue every lawful remedy available to obtain permission or authority, if required by federal law, to apply this section in any such case.






Part 5 - Junkyards Adjacent to Highways

§ 43-1-501. Legislative declaration

It is declared to be the purpose of the general assembly in the passage of this part 5 that in connection with the construction, maintenance, and supervision of the public highways of this state, the state of Colorado place itself in a position to receive its full share of funds to be apportioned by the congress of the United States for expenditures on federal-aid highways in this state and, to this end, to control the existing and future use and maintenance of junkyards in areas adjacent to the interstate and primary highway systems in order to protect the public investment in such highways; to promote the safety and recreational value of public travel; to promote public pride and public spirit, both on a statewide and local basis; to attract to this state tourists and other travelers with a view toward broadening the economic well-being and general welfare; and to preserve and enhance the natural and scenic beauty of this state.



§ 43-1-502. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Automobile graveyard" means any establishment or place of business which is maintained, used, or operated for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts.

(2) "Department" means the department of transportation.

(3) "Highway" means the federal-aid primary and interstate systems, as defined in section 43-2-101.

(4) "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles, appliances, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material.

(5) "Junkyard" means an establishment or place of business which is maintained, operated, or used for storing, keeping, buying, or selling junk or for the maintenance or operation of an automobile graveyard, and the term includes garbage dumps and sanitary fills.

(6) "Person" means any individual, firm, agency, company, association, partnership, business trust, joint stock company, or corporation who operates a junkyard or who allows a junkyard to be placed or to remain on premises controlled by him.



§ 43-1-503. Permits required - exceptions

Except as provided in this part 5, on and after February 11, 1966, no person shall establish, operate, and maintain a junkyard which is within one thousand feet of the nearest edge of the right-of-way of the highway and visible from the main-traveled way thereof unless a permit is first obtained from the department. No permit shall be required and junkyards, automobile graveyards, and scrap metal processing facilities may be operated within areas adjacent to said highways which are within one thousand feet of the nearest edge of the right-of-way which are zoned industrial under authority of state law, or any of its political subdivisions.



§ 43-1-504. Permits issued - when

The department has the sole authority to issue permits for the establishment, maintenance, and operation of junkyards within the limits prescribed by this part 5. No permit shall be issued unless such junkyard can be effectively screened, as required by regulation, by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main-traveled way of such highways. Such screening shall be at the expense of the person applying for said permit.



§ 43-1-505. Permit fees - expiration - renewal

Each application or request for a permit shall be accompanied by a fee of twenty-five dollars to defray the costs of administration of this part 5 by the department. All permits issued under this section shall expire one year from the date of issue and shall be renewed upon compliance with the provisions of this part 5 from year to year upon payment to the department of said annual fee. Such fees shall be collected, in accordance with the collection rules of the department of revenue, for deposit in the state treasury to the credit of the general revenue fund. The general assembly shall make annual appropriations from the general revenue fund for the administration of this part 5.



§ 43-1-506. Regulations

The department may promulgate such regulations as may be necessary concerning the issuance of such permits in order to qualify the state of Colorado for payments made available by congress to those states that meet federal standards for control of junkyards adjacent to its highways. The provisions of article 4 of title 24, C.R.S., shall not be applicable, except that section 24-4-106, C.R.S., shall apply.



§ 43-1-507. Judicial review

Any person aggrieved by action of the department in denying or revoking a permit may, within thirty days of the date of notice thereof, apply to a court of competent jurisdiction for appropriate relief pursuant to the Colorado rules of civil procedure or section 24-4-106, C.R.S.



§ 43-1-508. Violations - penalties

Any person who violates any of the provisions of this part 5 is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars nor more than one hundred dollars. Each day of violation of the provisions of this part 5 shall constitute a separate offense. In addition, and not in lieu of or as a bar to criminal enforcement as provided in this section, the department is authorized to institute appropriate action or proceedings to prevent or remove any junkyard existing in violation of the provisions of this part 5.



§ 43-1-509. Screening - removal of existing junkyards

Any junkyard in existence on February 11, 1966, which is not in compliance with this part 5 shall, at the expense of the department, be screened, as provided by regulations, by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main-traveled way of the highway or, at the expense of the department, shall be removed from sight. The department is authorized to acquire, move, or relocate property, real or personal, or interests therein, by purchase, donation, condemnation, or by exchange of other property owned by the state to accomplish such objectives and to dispose of any property, real or personal, acquired thereby.






Part 6 - Transportation Services for the Elderly and for Persons With Disabilities

§ 43-1-601. Transportation services for the elderly and for persons with disabilities

The department of transportation and the executive director thereof are designated and authorized to take all steps and adopt all proceedings necessary to make and enter into such contracts or agreements as may be necessary for state application and administration of the "Federal Transit Act", 49 U.S.C. sec. 5310, specifically designed for state operations including grant programs for the purpose of assisting nonprofit corporations, associations, and public bodies in making available appropriate highway transportation services for the elderly and for persons with disabilities. In performing this work, the said department shall consult with concerned local authorities for a productive statewide coordinated effort and shall prepare a statewide survey showing the transportation needs of elderly and of persons with disabilities in priority order. The commission shall budget and allocate the amounts to be expended for such purposes in accordance with section 43-1-113.



§ 43-1-602. Department to promulgate rules

The department of transportation is authorized to promulgate necessary rules and regulations in order to carry out the purposes of this part 6.



§ 43-1-603. Participation of political subdivisions

Municipalities, counties, and special districts organized for transportation purposes shall have the authority to enter into contracts with and make grants to those private nonprofit entities that have been designated as recipients of funds pursuant to the "Federal Transit Act", 49 U.S.C. sec. 5301 et seq. Such contracts or grants may be for either operating or capital assistance.






Part 7 - Public Transportation in Nonurbanized Areas

§ 43-1-701. Public transportation projects in nonurbanized areas

The department of transportation and the executive director thereof are designated and authorized to take all steps and adopt all proceedings necessary to make and enter into such contracts or agreements as may be necessary for state application and administration of the "Federal Transit Act", 49 U.S.C. sec. 5311, designated for public transportation projects in areas other than urbanized areas. The department of transportation shall prepare a program of such projects for submission to the secretary of transportation, which shall provide for a fair and equitable distribution of funds within the state and may include distributions to the state, municipalities, counties, and special districts organized for transportation purposes.



§ 43-1-702. Rules and regulations

The department of transportation is authorized to promulgate necessary rules and regulations in order to carry out the purposes of this part 7.






Part 8 - Local Rail Service Assistance

§ 43-1-801. State rail plan - administration and implementation - local rail service assistance

(1) The department of transportation and the executive director thereof are designated and authorized to:

(a) Take all steps and adopt all proceedings necessary to enter into contracts and make agreements with the federal railroad administration, other state or federal agencies, or any other person for state administration and implementation of section 803 of the federal "Railroad Revitalization and Regulatory Reform Act of 1976", 49 U.S.C. sec. 1654, and amendments thereto, which are designated for local rail service assistance, including administration and updating of the state rail plan;

(b) Receive and accept grants, gifts, or contributions for the purposes of paragraph (a) of this subsection (1) from the federal or state government, any other public agency, or from any other source.



§ 43-1-802. Financing

The general assembly shall determine the amount necessary to be expended for the purposes of this part 8 and shall make annual appropriations as necessary from the general fund and from revenues made available under section 43-1-801 (1)(b). Moneys received or expended pursuant to the authorization contained in this part 8 shall be maintained in a separate fund. Said fund shall not be considered as part of either the state highway fund or the state highway supplementary fund. No part of this annual appropriation shall be utilized for hazardous wastes disposal studies.



§ 43-1-803. Authority of executive director - acceptance and conveyance of donated railroad right-of-way - definition

(1) The executive director of the department of transportation, or his or her designee, is authorized to:

(a) Accept the donation of an abandoned railroad right-of-way from a railroad company to the state;

(b) Determine if the abandoned railroad rights-of-way to be donated by railroad companies should be accepted and the method of the conveyance;

(c) Allow the use of the railroad right-of-way for any public purpose; except that, if such use is incompatible with the operation of a freight or passenger rail service as determined by the director, the use incompatible with rail service shall cease when rail service commences.

(2) The executive director may, as soon as is practicable, sell, trade, or otherwise convey railroad rights-of-ways obtained pursuant to subsection (1) of this section to an individual, firm, corporation, partnership, association, or other legal entity that has been found by the executive director to be qualified to operate a freight or passenger rail service.

(3) Upon the sale of the railroad right-of-way to an individual, firm, corporation, partnership, association, or other legal entity that has been found by the executive director to be capable of operating a freight or passenger rail service, the executive director shall deposit the proceeds of the sale in the state rail bank fund created in section 43-1-1309.

(4) For purposes of this section, "abandoned railroad right-of-way" means any real property or interest in real property that is or has been owned and operated by a railroad company for rail service upon which the surface transportation board or other responsible federal agency has permitted discontinuance of service and disposal of the real property or interest in the real property. "Abandoned railroad right-of-way" includes any fixtures to the real property, including railroad tracks, that are used or useable in rail service.






Part 9 - Transit Planning in Areas With Population Under 200,000

§ 43-1-901. Transit planning

The department of transportation and the executive director thereof are hereby designated and authorized to take all steps and adopt all procedures necessary to make and enter into such contracts or agreements as are necessary for state application and administration of the "Federal Transit Act", 49 U.S.C. sec. 5304. The department of transportation shall develop a procedure in conjunction with affected counties, municipalities, and other public bodies, which procedure shall provide for a fair and equitable distribution of funds pursuant to 49 U.S.C. sec. 5304 within the state. The department of transportation shall develop a procedure in cooperation with affected metropolitan planning organizations, which procedure shall provide for a fair and equitable distribution of section 8 funds within the state.



§ 43-1-902. Rules and regulations

The department of transportation is authorized to promulgate necessary rules and regulations in order to carry out the provisions of this part 9.






Part 10 - Administration of Funds Under the "Federal Transit Act"

§ 43-1-1001. Urban mass transportation grants

(1) The department of transportation and the executive director thereof are hereby designated and authorized to take all steps and adopt all procedures necessary to make and enter into such contracts or agreements as are necessary for the state application and administration of any funds made available under the "Federal Transit Act", codified at 49 U.S.C. sec. 5301 et seq.

(2) The authority contained in subsection (1) of this section shall not apply to federal grant funds where there exists a designated recipient for such funds, and funds made available under the "Federal Transit Act", 49 U.S.C. sec. 5309, within the Denver regional transportation district, and funds for other projects in urbanized areas with populations in excess of two hundred thousand persons, except as provided in sections 43-1-601 and 43-1-901.



§ 43-1-1002. Rules and regulations

The state department of transportation is authorized to promulgate such rules and regulations as may be necessary to carry out the provisions of this part 10.






Part 11 - Transportation Planning

§ 43-1-1101. Legislative declaration

The general assembly hereby finds and declares that local government involvement in transportation planning is critical to the overall statewide transportation planning process. The general assembly recognizes that regional planning commissions and transportation planning regions are the proper forum for transportation planning and that the county hearing process is the proper forum for local government input into the five-year program of projects. However, the general assembly also recognizes that state involvement in transportation planning, through the department of transportation, is equally critical to overall statewide planning, and the general assembly recognizes the department of transportation as the proper body, in cooperation with regional planning commissions and local government officials, for developing and maintaining the state transportation planning process and the state transportation plan.



§ 43-1-1102. Definitions

For the purposes of this part 11, unless the context otherwise requires:

(1) "Committee" means the transportation advisory committee created by section 43-1-1104.

(2) "County hearing process" means the process of review of highway projects in counties performed by the department.

(3) "Department" means the department of transportation.

(3.5) "Metropolitan area" means the area determined by agreement between a metropolitan planning organization and the governor pursuant to 23 U.S.C. sec. 134.

(4) "Metropolitan planning organization" means a metropolitan planning organization under the "Federal Transit Act", codified at 49 U.S.C. sec. 5301 et seq.

(5) "Regional planning commission" means a regional planning commission formed under the provisions of section 30-28-105, C.R.S.

(6) "Regional transportation plan" means a technically based, long-range, future mobility needs assessment for any planning and management region.

(7) "State plan" means the comprehensive statewide transportation plan formed by the commission pursuant to the provisions of section 43-1-1103 (5).

(8) (a) "Transportation planning region" means a region of the state as defined by the rule or regulation process required by section 43-1-1103 (5). The maximum number of such regions shall be fifteen unless such number is increased pursuant to paragraph (b) of this subsection (8).

(b) Each metropolitan planning organization's metropolitan area shall, at a minimum, comprise a transportation planning region. If any new metropolitan planning organization is designated on or after January 1, 1998, the maximum allowable number of transportation planning regions under paragraph (a) of this subsection (8) shall be increased by one region for each such new metropolitan planning organization.



§ 43-1-1103. Transportation planning

(1) A twenty-year transportation plan shall be required for each transportation planning region that includes the metropolitan area of a metropolitan planning organization. Other transportation planning regions may, through intergovernmental agreements defined in section 30-28-105, C.R.S., prepare and submit such a transportation plan. A regional transportation plan shall include, but shall not be limited to, the following:

(a) Identification of transportation facilities and services, including expansion or improvement of existing facilities and services, required to meet the estimated demand for transportation in the region over the twenty-year period;

(b) Time schedules for completion of transportation projects which are included in the transportation plan;

(c) Additional funding amount need and identification of anticipated funding sources;

(d) Expected environmental, social, and economic impacts of the recommendations contained in the transportation plan, including an objective evaluation of the full range of reasonable transportation alternatives, including traffic system management options, travel demand management strategies and other transportation modes, as well as improvements to the existing facilities and new facilities, in order to provide for the transportation and environmental needs of the area in a safe and efficient manner; and

(e) Shall assist other agencies in developing transportation control measures for utilization in accordance with state and federal statutes or regulations, and the state implementation plan, and shall identify and evaluate measures that show promise of supporting clean air objectives.

(2) A regional transportation plan shall state the fiscal need to maintain mobility and what can be reasonably expected to be implemented with the estimated revenues which are likely to be available.

(3) (a) Any regional planning commissions formed for the purpose of conducting regional transportation planning or any transportation planning region shall be responsible, in cooperation with the state and other governmental agencies, for carrying out necessary continuing, cooperative, and comprehensive transportation planning for the region represented by such commission and for the purpose of meeting the requirements of subsection (4) of this section.

(b) In the absence of a locally generated regional transportation plan by a duly formed regional planning commission, the department shall include these areas in the statewide transportation plan and shall be responsible for the appropriate level of planning and analysis to incorporate the needs and recommendations of the region in an equitable and consistent manner with other regions of the state.

(4) The regional transportation plan for any region may recommend the priority for any transportation improvements planned for such region. The commission shall consider the priorities contained in such plan in making decisions concerning transportation improvements.

(5) The department shall integrate and consolidate the regional transportation plans for the transportation planning regions into a comprehensive statewide transportation plan. The formation of the state plan shall be accomplished through a statewide planning process set by rules and regulations promulgated by the commission. The state plan shall address but shall not be limited to the following factors:

(a) An emphasis on multi-modal transportation considerations, including the connectivity between modes of transportation;

(b) An emphasis on coordination with county and municipal land use planning, including examination of the impact of land use decisions on transportation needs and the exploration of opportunities for preservation of transportation corridors;

(b.5) Coordination with federal military installations in the state to identify the transportation infrastructure needs of the installations and ensure that those needs are given full consideration during the formation of the state plan.

(c) The development of areawide multi-modal management plans in coordination with the process of developing the elements of the state plan;

(d) The targeting of infrastructure investments, including preservation of the existing transportation system commonly known as "fixing it first" to support the economic vitality of the state and region;

(e) Safety enhancement;

(f) Strategic mobility and multimodal choice;

(g) The support of urban or rural mass transit;

(h) Environmental stewardship;

(i) Effective, efficient, and safe freight transport; and

(j) Reduction of greenhouse gas emissions.

(6) Repealed.



§ 43-1-1104. Transportation advisory committee

(1) (a) A transportation advisory committee is hereby created. The committee is composed of one representative from each transportation planning region, one representative of the Southern Ute tribe chosen by the Southern Ute Indian tribal council, and one representative of the Ute Mountain Ute tribe chosen by the Ute Mountain Ute tribal council. If a regional planning commission has been formed in a transportation planning region, the chairman of such commission or the chairman's designee shall be the representative for the region on the committee. If any transportation planning region has not formed a regional planning commission, then the representative shall be chosen by the boards of county commissioners of the counties contained in such region in consultation with officials of the municipalities contained in such region.

(b) No later than three months after May 20, 2009, the executive director, in consultation with the commission, shall appoint a special interim transit and rail advisory committee to specifically advise the commission and the executive director regarding the initial focus of the transit and rail division created in section 43-1-117.5 and to recommend a long-term advisory structure, including the advisory structure's purpose and role, in support of the transit and rail-related functions of the department. The special interim transit and rail advisory committee shall include such representatives of industries and other groups interested in transit and rail issues and such other individuals as the executive director, in consultation with the commission, deems appropriate; except that the committee shall include, at a minimum, one or more:

(I) Representatives of transit operators;

(II) Representatives of class I railroads;

(III) Representatives of short line railroads; and

(IV) Representatives of entities or interest groups involved in the promotion, planning, or development of passenger rail systems.

(2) The committee shall provide advice to both the department and the commission on the needs of the transportation systems in Colorado, including but not limited to budgets, transportation improvement programs, the statewide transportation improvement program, transportation plans, and state transportation policies, and shall review and provide comment to both the department and the commission on all regional transportation plans submitted for the transportation planning regions. The activities of the committee shall not be construed to constrain or replace the county hearing process.



§ 43-1-1105. Metropolitan planning commissions

The provisions of this part 11 shall not be construed to replace or interfere with the duties of metropolitan planning organizations.






Part 12 - Public-Private Initiatives Program

§ 43-1-1201. Definitions

As used in this part 12, unless the context otherwise requires:

(1) "Private contribution" means the supply by a private entity of resources to accomplish all or any part of the work on a transportation system project, including funds, financing, income, revenue, cost sharing, technology, staff, equipment, expertise, data, or engineering, construction, or maintenance services.

(2) "Public benefit" means a department grant of a right or interest in or concerning a transportation system project, including:

(a) A lease or easement in, under, or above a state highway right-of-way, notwithstanding section 43-1-210;

(b) Any use of state highway right-of-way that does not impair highway operation or safety, notwithstanding section 43-3-101 (3);

(c) All or part of any revenue or income resulting from the private use of a state highway right-of-way;

(d) A money payment for services from available funds; and

(e) Any other benefit that is specifically authorized by law.

(3) "Public-private initiative" means a nontraditional arrangement between the department and one or more private or public entities that provides for:

(a) Acceptance of a private contribution to a transportation system project or service in exchange for a public benefit concerning that project or service other than only a money payment;

(b) Sharing of resources and the means of providing transportation system projects or services; or

(c) Cooperation in researching, developing, and implementing transportation system projects or services.

(4) "Retail goods and services" means all goods and services sold to the public other than communications services.

(5) "Transportation system" means the state transportation infrastructure and related systems, including highways and toll roads open to the public and associated rights-of-way, bridges, vehicles, equipment, park and ride lots, transit stations, transportation management systems, intelligent vehicle highway systems, and other ground transportation systems.

(6) "Unsolicited proposal" means a written proposal for a public-private initiative that is submitted by a private entity for the purpose of entering into an agreement with the department but that is not in response to a formal solicitation or request issued by the department.



§ 43-1-1202. Department powers

(1) Notwithstanding any other law, the department may:

(a) Solicit and consider proposals, enter into agreements, grant benefits, and accept contributions for public-private initiatives pursuant to this part 12 concerning any of the following:

(I) Use of advanced transportation technologies for traveler information services;

(II) Systems for road weather information, safety warning, advanced traffic management, information broadcasting, real-time transit information, route finding and vehicle navigation, and collision avoidance;

(III) Hazardous and nonhazardous incident detection, response, and removal and facilitation of emergency medical response;

(IV) Promotion of private investment in traffic operations centers, use of telecommunications, use of telecommuting to reduce transportation demand, conversion of defense technologies to civilian transportation uses, operational efficiency on urban and rural roads, and electronic payment for transportation services;

(V) Voluntary emissions testing and mitigation;

(VI) Ride matching and reservation in support of demand management;

(VII) Safety monitoring systems;

(VIII) Commercial fleet management and electronic clearance of ports of entry;

(IX) Development of national standards and protocols for intelligent transportation systems;

(X) Design, financing, construction, operation, maintenance, and improvement of toll roads open to the public and turnpike projects within the state pursuant to part 2 of article 3 of this title;

(XI) The specific information and tourist-oriented directional sign programs authorized in section 43-1-420. The department may provide by contract for private businesses to pay a reasonable fee to the department to reflect the cost of the use of highway rights-of-way and the department's costs of administering the program.

(XII) Codevelopment of transportation transfer facilities, as defined in section 43-1-1501 (3), including transfer facilities that provide retail goods and services by private entities; and

(XIII) Design, financing, construction, operation, maintenance, or improvement of a high occupancy toll lane described in section 42-4-1012 (1), C.R.S.;

(b) Solicit proposals for public-private initiatives as requests for proposals pursuant to section 24-103-203;

(c) Consider and accept unsolicited proposals pursuant to section 43-1-1203;

(d) Grant a public benefit in or concerning a transportation system project in exchange for a private contribution to that project, but the term of any lease, easement, or franchise granted by the department as a public benefit under this part 12 shall:

(I) Reasonably relate to the value of the private contribution as determined by the department; and

(II) Not exceed ninety-nine years;

(e) Accept a private contribution to a transportation system project;

(f) Exercise any power of the department authorized by law to facilitate the development and performance of public-private initiatives, including but not limited to the department's power of eminent domain for the purpose of acquiring property and rights-of-way necessary for the completion of a toll road or toll highway open to the public that is incorporated into the statewide transportation plan prepared pursuant to section 43-1-1103 (5).

(2) Services shall not be provided under this part 12 unless they are consistent and compatible with the use and zoning of the land adjacent to the right-of-way.

(3) Retail goods and services shall not be authorized under this part 12. This subsection (3) shall not prohibit:

(a) Retail goods and services existing on April 17, 1995;

(b) Any vending facilities, as defined in section 8-84-202 (4), C.R.S.;

(c) The provision of retail goods and services at transfer facilities authorized under part 15 of this article.



§ 43-1-1203. Unsolicited and comparable proposals

(1) The department may consider, evaluate, and accept an unsolicited proposal for a public-private initiative only if the proposal complies with all of the requirements of this section.

(2) The department may consider an unsolicited proposal only if the proposal:

(a) Is innovative and unique;

(b) Is independently originated and developed by the proposer;

(c) Is prepared without department supervision;

(d) Is not an advance proposal for a known department requirement that can be acquired by competitive methods unless:

(I) The department has not established a timetable for satisfying the known requirement in either the state plan, as such term is defined in section 43-1-1102 (7), or the statewide transportation improvement program that is the short-range element of the state plan; or

(II) The proposal is likely to significantly shorten a timetable for satisfying the known requirement established in the state plan or the statewide transportation improvement program; and

(e) Includes sufficient detail and information for the department to evaluate the proposal in an objective and timely manner and to determine if the proposal benefits the department.

(2.5) Paragraphs (b) and (c) of subsection (2) of this section shall not be deemed to prohibit the department from encouraging the submission of unsolicited proposals that are well-developed and consistent with the department's general policy priorities by providing written or oral information to any person regarding the policy priorities or the requirements and procedures for submitting an unsolicited proposal.

(3) If the unsolicited proposal does not comply with the requirements of subsection (2) of this section, the department shall return the proposal without further action. If the unsolicited proposal complies with all the requirements of subsection (2) of this section, the department may further evaluate the proposal pursuant to this section.

(4) The department shall base its evaluation of the unsolicited proposal on the following factors:

(a) Unique and innovative methods, approaches, or concepts demonstrated by the proposal;

(b) Scientific, technical, or socioeconomic merits of the proposal;

(c) Potential contribution of the proposal to the department's mission;

(d) Capabilities, related experience, facilities, or techniques of the proposer or unique combinations of these qualities that are integral factors for achieving the proposal objectives;

(e) Qualifications, capabilities, and experience of the proposed principal investigator, team leader, or key personnel who are critical in achieving the proposal objectives; and

(f) Any other factors appropriate to a particular proposal.

(5) The department may accept an unsolicited proposal only if:

(a) The unsolicited proposal receives a favorable evaluation; and

(b) The department makes a written determination based on facts and circumstances that the unsolicited proposal is an acceptable basis for an agreement to obtain services either without competition or after the actions are taken pursuant to subsection (6) of this section, as applicable.

(6) If the unsolicited proposal requires the department to spend public moneys in an amount that is reasonably expected to exceed fifty thousand dollars in the aggregate for any fiscal year, including an unsolicited proposal for a public project as defined in section 24-92-102 (8), C.R.S., the department shall take the following actions, except as otherwise provided in subsection (7) of this section, before accepting the unsolicited proposal:

(a) Provide public notice that the department will consider comparable proposals. The notice shall:

(I) Be given at least fourteen days prior to the date set forth therein for the opening of proposals, pursuant to rules. Such notice may include publication in a newspaper of general circulation at least fourteen days prior to considering comparable proposals.

(II) Be provided to any person or entity that expresses, in writing to the department, an interest in a public-private initiative that is similar in nature and scope to the unsolicited proposal;

(III) Outline the general nature and scope of the unsolicited proposal, including the location of the transportation system project, the work to be performed on the project, and the terms of any private contributions offered and public benefits requested concerning the project;

(IV) Request information to determine if the proposer of a comparable proposal has the necessary experience and qualifications to perform the public-private initiative; and

(V) Specify the address to and the date by which the comparable proposals must be submitted, allowing a reasonable time to prepare and submit the proposals;

(b) Determine, in its discretion, if any submitted proposal is comparable in nature and scope to the unsolicited proposal and warrants further evaluation;

(c) Evaluate each comparable proposal, taking relevant factors into consideration; and

(d) Conduct good faith discussions and, if necessary, negotiations concerning each comparable proposal.

(7) The actions required by subsection (6) of this section do not apply to an unsolicited research proposal if the department reasonably determines that the actions would improperly disclose either the originality of the research or proprietary information associated with the research proposal.

(8) The department may accept a comparable proposal submitted pursuant to subsection (6) of this section if the department determines that the comparable proposal is the most advantageous to the state in comparison to an unsolicited proposal or other submitted proposals.

(9) If the unsolicited proposal is accepted or if a comparable proposal is accepted pursuant to subsection (8) of this section, the department shall use the proposal as the basis for negotiation of an agreement.

(10) The department's procurement officer or the procurement officer's designee has the authority to make the determinations and take the actions required by this section.



§ 43-1-1204. Public-private initiative agreement

(1) The department shall enter into an agreement for each public-private initiative.

(2) The department shall include terms and conditions in the agreement that it determines are appropriate in the public interest and to protect highway and traffic safety.

(3) The agreement may provide that:

(a) The private entity may pledge the transportation system project or the right-of-way involved in the transportation system project if the project or right-of-way is entirely funded by private moneys and the department determines that such a pledge is in the public interest. The private entity shall not pledge or cause a lien to be created on a transportation system project or a right-of-way involved in a transportation system project if public funds were used to purchase the project or right-of-way or the department owns the project or right-of-way.

(b) The private entity owns the highway and right-of-way involved in the transportation system project if the project or right-of-way is entirely funded by private moneys and the department determines that such ownership is in the public interest. The department may not transfer ownership of a transportation system project or a right-of-way involved in a transportation system project if public funds were used to purchase the project or right-of-way or the department owns the project or right-of-way.

(4) Notwithstanding the fact that the department enters into an agreement for a public-private initiative, the department is not a partner or a joint venturer with the private entity for any purpose.

(5) The department shall not enter into any exclusive arrangement, lease, or other agreement for use of the public rights-of-way by a telecommunications provider that in any way discriminates or prevents a similar arrangement being made with any other telecommunications provider. All leases of rights-of-way to telecommunications providers must be done on a nondiscriminatory same-term basis. If a telecommunications provider compensates the state in other than cash, a cash equivalent value must be imputed and attached to the agreement, and any other telecommunications provider may have equal access to the right-of-way for the cash equivalent. The cash equivalent shall be an estimate of the fair market value of the service or product provided to the state, and a telecommunications provider may ask a court of competent jurisdiction to review the imputed monetary amount which the court may lower to the reasonable fair market value if necessary.



§ 43-1-1205. Revenue - disposition - use

The department shall deposit any private contribution of money and any department share of revenue or income resulting from a transportation system project, if any, in the state highway supplementary fund created in section 43-1-219. The department shall use the contributed moneys for transportation purposes.



§ 43-1-1206. Rules

The transportation commission created pursuant to section 43-1-106 shall adopt rules that it determines are necessary or appropriate to implement this part 12, including rules on the solicitation and evaluation of public-private initiatives, initiative agreements, private contributions, public benefits to be granted in exchange for contributions, and the receipt, content, and proper handling of unsolicited or comparable proposals for transportation system projects.



§ 43-1-1207. Applicability - public highway use by public and private entities

This part 12 is subject to applicable state and federal laws to the extent that such laws authorize the use of public highways by any public or private entity.



§ 43-1-1209. Notice of investment opportunities

(1) The department or the private entity responsible for funding a public-private initiative under this part 12 may forward the agreement and a description of the investment opportunity for such initiative to any of the following for consideration under their respective statutory authority:

(a) The board of trustees of the public employees' retirement association created under section 24-51-202, C.R.S.;

(b) Repealed.

(c) The board of directors of the fire and police pension association, as defined in section 31-31-102 (2), C.R.S.;

(d) The boards of trustees of the firefighters' and police officers' old hire pension funds, as defined in section 31-30.5-102 (1.5), C.R.S.;

(e) The board of trustees of the volunteer firefighter pension fund, as defined in section 31-30-1102 (1), C.R.S.;

(f) Repealed.

(g) The board of directors of the university of Colorado hospital authority, as defined in section 23-21-502 (2), C.R.S.;

(h) The state treasurer for consideration under section 23-20-117.5, C.R.S.;

(i) The county boards of retirement, as described in section 24-54-107, C.R.S.;

(j) The governing boards of state colleges and universities, as defined in sections 24-54.5-102 (5) and 24-54.6-102 (4), C.R.S.; and

(k) Any employer who has established a defined contribution plan.






Part 13 - Acquisition of Abandoned Railroad Rights-of-Way

§ 43-1-1301. Legislative declaration - intent

(1) The general assembly hereby finds and declares that the abandonment of railroad rights-of-way and the resulting loss of railroad service and established railroad corridors will have an adverse impact on the citizens of the state of Colorado. The general assembly further declares that the preservation of these abandoned railroad corridors, before the lines are dismantled and salvaged, is necessary to ensure the continued availability of these corridors for freight or passenger rail service or other public uses should no rail service operator be immediately available.

(2) The general assembly hereby finds and declares that the preservation of railroad service and railroad rights-of-way benefits the transportation system and the economy of the state. The general assembly further finds and declares that the loss of railroad service and of railroad rights-of-way threaten the potential future use of established railroad corridors for transportation purposes if the rail lines or rights-of-way are allowed to be abandoned or sold for purposes other than transportation.

(3) It is the intent of the general assembly by enacting this part 13 to establish and endorse policies to encourage the continued use of existing rail lines, preserve lines and rights-of-way, and promote the future use of railroad rights-of-way for transportation and interim recreational purposes.

(4) If a rail line or right-of-way proposed for abandonment is being considered for acquisition by the state for transportation purposes, which may include interim recreational purposes, the regional planning commissions, acting on behalf of the transportation planning regions, shall assist the state in determining appropriate uses of such rail line or right-of-way. The department and the regional planning commissions shall include in their deliberations representatives from each of the following interests, if such interests are not already represented: Private property owners, recreation and environmental interests, the department of local affairs, and the department of natural resources.



§ 43-1-1302. Definitions

As used in this part 13, unless the context otherwise requires:

(1) "Interim recreational purposes" means a use for hiking, biking, equestrian, or similar recreational use which does not prevent the restoration and reconstruction of the right-of-way for railroad or other transportation purposes.

(2) "Railroad right-of-way" means any real property or interest in real property that is or has been owned by a railroad company as the site, or is adjacent to the site, of an existing or former rail line, including fixtures such as railroad tracks, that may be used or are usable to continue rail service.

(3) "TLRC" means the transportation legislation review committee created in section 43-2-145.



§ 43-1-1303. Duties of the executive director - TLRC approval - property eligible for acquisition

(1) An existing rail line or railroad right-of-way or an abandoned railroad right-of-way is eligible for acquisition by the department if the executive director determines that it serves or may serve any one or more of the following purposes:

(a) Preservation of the rail line for freight or passenger service;

(b) Maintenance of a rail corridor or railroad right-of-way for future transportation purposes or interim recreational purposes;

(c) Access to surrounding state manufacturing facilities, agricultural areas, or other locales that may be adversely affected by the loss of rail service or loss of the railroad corridor; or

(d) Any public use of the rail line or railroad right-of-way that is compatible with the future use as a railroad or other transportation system as transportation is defined in section 43-1-102.

(2) The commission shall review any property determined to be eligible for acquisition and approve the acquisition before the executive director submits the prioritized list of rail lines or rights-of-way to be acquired to the TLRC pursuant to subsection (3) of this section.

(3) The executive director shall submit a prioritized list with recommendations to the TLRC concerning the railroad rights-of-way or rail lines proposed to be acquired by the state and their proposed uses.

(4) The executive director may accept gifts, grants, and donations for purposes of this part 13, and any moneys so received shall be deposited with the state treasurer to be credited to the state rail bank fund created in section 43-1-1309.



§ 43-1-1304. Notice of rail line or right-of-way availability

Whenever an owner of a rail line or railroad right-of-way intends to dispose of such property, the owner shall notify the executive director of such intention in writing. The executive director shall, within thirty days after the receipt of such notice, inform all departments of the state of Colorado, the metropolitan or regional transportation authorities, and cities, counties, and towns where the property or a portion thereof is located of the owner's intention to dispose of the rail line or right-of-way. The state and any metropolitan or regional transportation authority, cities, counties, and towns affected by the intended disposal shall have ninety days after the announcement of the intended disposal in which to contact the owner in writing to express an interest in acquiring the property or preserving rail service. If the owner receives written notice within the ninety-day period after the announcement of the intended disposal, the owner shall provide such public entities the opportunity to purchase the rail line or right-of-way.



§ 43-1-1305. Acquisition for state rail bank

(1) The department, subject to section 43-1-1303, may acquire by purchase all or part of any eligible rail line or right-of-way made available as provided in this part 13. Rail lines and rights-of-way purchased by the department pursuant to this part 13 shall constitute the state rail bank.

(2) Prior to any acquisition of a rail line or right-of-way pursuant to this part 13 or section 43-1-803, the department shall prepare an environmental audit of the property and shall consider the environmental condition of the property in its acquisition.

(3) The commission shall review any property determined to be eligible for acquisition and approve the acquisition before the executive director submits the prioritized list of rail line or right-of-way to be acquired to the TLRC pursuant to section 43-1-1303 (3).

(4) Repealed.



§ 43-1-1306. Disposition of state rail bank property

(1) The executive director shall maintain property within the state rail bank, including weed control, in a manner that minimizes maintenance costs and provides a benefit to the state. The executive director shall assume the responsibilities of the abandoning railroad company for the construction and maintenance of fencing of abandoned rail lines or railroad rights-of-way within the state rail bank; except that, where no agreement exists, then no requirement for fencing shall be imposed.

(2) The executive director may make property in the state rail bank available for interim recreational purposes, but such interim recreational use shall not limit the ability to restore or reconstruct the property for railroad service or other transportation services.

(3) The executive director may provide a first right of refusal to purchase or lease any rail line or railroad right-of-way held in the state rail bank to metropolitan or regional transportation authorities, cities, towns, counties, or transit agencies if those entities have first undertaken and approved a plan or program to use the property for transportation purposes.

(4) The executive director may sell or lease any rail line or railroad right-of-way held in the state rail bank to a financially responsible railroad operator who will use the property to provide rail service. In any sale of a rail line or railroad right-of-way held in the state rail bank pursuant to this subsection (4) or section 43-1-803 (2), the executive director shall retain a possibility of reverter to the state in the event that the railroad operator abandons the rail line or railroad right-of-way or if the rail line or railroad right-of-way is used or conveyed for any purpose other than the operation of railroad services, and, additionally, for any purpose that is inconsistent or in conflict with the continued provision of rail service on the line. The department shall retain a right of first refusal to purchase the rail line, railroad right-of-way, or any right to use such rail line or right-of-way in the event the railroad operator sells all or any part of the rail line, railroad right-of-way, or any right to use such rail line or right-of-way. Any such property that reverts back to the state shall be held in the state rail bank.

(5) The executive director may convert property in the state rail bank to other transportation uses following appropriate studies and upon approval by the commission and the TLRC.

(6) The executive director shall ensure that, in any sale, lease, or other conveyance of a rail line or railroad right-of-way held in the state rail bank, any agreement of the railroad company that abandoned such rail line or right-of-way to construct or maintain fencing relative to such rail line or right-of-way shall be transferred to the person to whom the right-of-way is conveyed.

(7) (a) Any transfer of title of the railroad rights-of-way from a railroad company as provided in this part 13 or in section 43-1-803 shall not impair or diminish the right of any ditch owner to construct, operate, maintain, or enlarge any irrigation ditch as provided by law. Any damage to an irrigation ditch that is located in or adjacent to such railroad right-of-way and any increases in ditch maintenance caused by the use of the railroad right-of-way for a public purpose shall be the responsibility of the person to whom the title of the railroad right-of-way was transferred. Any such transfer of title shall not impair or diminish existing contracts between the railroad company and any ditch owner for the use, operation, and maintenance of any ditch. The executive director shall ensure that the necessary contract provisions and deed restrictions or annotations, pursuant to this subsection (7), are made to the documents required to transfer the title of such railroad right-of-way.

(b) An owner of an irrigation ditch located in or adjacent to the railroad right-of-way to which title is transferred as provided in this part 13 or in section 43-1-803 is immune from suit and from any and all liability arising out of or related to the use of the railroad right-of-way for a public purpose.



§ 43-1-1307. Powers and duties of the TLRC concerning state acquisition of abandoned railroad rights-of-way

(1) The transportation legislation review committee shall study the recommendations of the executive director made pursuant to section 43-1-1303 (3) for acquisition of, and use or uses for, abandoned or proposed to be abandoned railroad rights-of-way. On or before October 1 of each year, the executive director shall submit a prioritized list that shall include recommendations for the acquisition and proposed use of abandoned or proposed to be abandoned railroad rights-of-way. The members of the transportation legislation review committee shall determine which abandoned railroad rights-of-way may be acquired by the department and funded out of the state rail bank fund, created in section 43-1-1309, based upon the greatest need and its proposed use or uses.

(2) The transportation legislation review committee may hold such hearings as it determines necessary to consider reports, studies, and other pertinent information from any source, including affected individuals, political subdivisions, railroad companies, or other entities, with respect to the acquisition of abandoned railroad rights-of-way.

(3) The transportation legislation review committee may determine the priority of acquisition of, and use or uses for, abandoned railroad rights-of-way by the department.



§ 43-1-1308. Recommendations and findings of the TLRC

The members of the transportation legislation review committee shall make a written report setting forth its recommendations, findings, and comments as to each recommendation for the acquisition of abandoned railroad rights-of-way and their uses and submit the report to the general assembly.



§ 43-1-1309. State rail bank fund - creation

(1) There is hereby created the state rail bank fund to which shall be allocated such revenues as the general assembly may from time to time determine. Moneys in the state rail bank fund may be used for the acquisition, maintenance, improvement, or disposal of rail lines or railroad rights-of-way or any other purpose necessary to carry out the implementation of this part 13. All unappropriated balances in the fund at the end of any fiscal year shall remain therein and shall not revert to the general fund.

(2) Notwithstanding any provision of subsection (1) of this section to the contrary, on March 27, 2002, the state treasurer shall deduct five hundred thousand dollars from the state rail bank fund and transfer such sum to the general fund.

(3) Notwithstanding any provision of subsection (1) of this section to the contrary, on April 20, 2009, the state treasurer shall deduct one million five hundred forty-three thousand nine hundred thirty-seven dollars from the state rail bank fund and transfer such sum to the general fund.

(4) Notwithstanding any provision of subsection (1) of this section to the contrary, the state treasurer shall transfer to the general fund any unexpended and unencumbered moneys remaining in the state rail bank fund as of June 30, 2012.



§ 43-1-1310. Effect of transfer of railroad rights-of-way

Any transfer of title of the railroad rights-of-way from a railroad company as provided in section 43-1-803 or in this part 13 shall not affect the title, either possessory or reversionary, of an owner of real property along the currently existing railroad right-of-way. Nothing in this part 13 or in section 43-1-803 shall be construed to supersede 16 U.S.C. sec. 1241 et seq.



§ 43-1-1311. Survey required - railroad track removal

(1) Before any railroad tracks are removed from abandoned railroad rights-of-way in Colorado, if a proper legal description is not available, the person or entity removing the railroad tracks shall cause a field survey of the centerline of such railroad tracks to be made by a professional land surveyor, if title to any land references such railroad tracks. The professional land surveyor shall deposit a survey plat in accordance with section 38-50-101, C.R.S., showing the following:

(a) Field-measured dimensions of the centerline of the railroad tracks; and

(b) Field-measured bearing and distance ties to public land survey monument corners so that no point on said abandoned railroad rights-of-way is further than two miles from a public land survey monument corner.






Part 14 - Design-Build Contracts

§ 43-1-1401. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The increased population growth and economic activity within the state has resulted in the significant and growing demand for increased construction and reconstruction of highways and other transportation projects within the state to facilitate the movement of people, goods, and information;

(b) As a result of the increased federal and state funding provided to the department of transportation in recent years for transportation projects, together with the increasing number, size, and complexity of planned transportation projects, the department will benefit from the use of a faster, more efficient, and more cost-effective contractor selection and procurement process to design and construct transportation projects;

(c) A design-build selection and procurement process will provide the department of transportation with: A savings of time, cost, and administrative burden; improved quality expectations with respect to the schedule and budget of transportation projects, as well as completion of such projects; and a reduction in the risks associated with transportation projects, including reduced duplication of expenses and improved coordination of efforts to meet the transportation needs of Colorado.

(2) The general assembly intends that this part 14 authorize the department of transportation to enter design-build contracts and to use an adjusted score design-build selection and procurement process for particular transportation projects regardless of the minimum or maximum cost of such projects, based on the individual needs and merits of such projects, and subject to approval by the transportation commission. The general assembly also intends that the department's use of an adjusted score design-build contract process shall not prohibit use of the low bid process currently used by the department pursuant to part 1 of article 92 of title 24 and part 14 of article 30 of title 24, C.R.S.



§ 43-1-1402. Definitions

As used in this part 14:

(1) "Adjusted score design-build contract process" means a process to award contracts based on the lowest adjusted score of proposals submitted to the department.

(2) "Best value" means the overall maximum value of a proposal to the department after considering all of the evaluation factors described in the specifications for the transportation project or the request for proposals, including but not limited to the time needed for performance of the contract, innovative design approaches, the scope and quality of the work, work management, aesthetics, project control, and the total cost of the transportation project.

(3) "Design-build contract" means the procurement of both the design and the construction of a transportation project in a single contract with a single design-build firm or a combination of such firms that are capable of providing the necessary design and construction services. A design-build contract may also include in the contract the procurement of the financing, operation, or maintenance of the project.

(4) "Design-build firm" means any company, firm, partnership, corporation, association, joint venture, or other entity permitted by law to practice engineering, architecture, or construction contracting in the state of Colorado.

(4.5) "Force majeure" means fire, explosion, action of the elements, strike, interruption of transportation, rationing, shortage of labor, equipment, or materials, court action, illegality, unusually severe weather, act of God, act of war, or any other cause that is beyond the control of the party performing work on a design-build transportation or utility relocation project and that could not have been prevented by the party while exercising reasonable diligence.

(4.7) "Project specific utility relocation agreement" means an agreement entered into by the department and a utility company for the purpose of performing utility relocation work necessitated by a design-build transportation project. The agreement may incorporate reasonable and appropriate conditions, including, but not limited to, conditions for ensuring:

(a) The prompt performance of utility relocation work by either the utility company or the contractor for the design-build transportation project, as specified in the agreement;

(b) The cooperation of the utility company with the contractor for the design-build transportation project;

(c) The timely repayment of any funds advanced to the utility company for the relocation construction, including interest based on the costs incurred by the department for advancing the funds; and

(d) The payment by the utility company of any damages caused by the company's delay in the performance of the relocation work or interference with the performance of the project by any other contractor, except when such delay or interference is caused by a force majeure.

(5) "Transportation project" means any project that the department is authorized by law to undertake including but not limited to a highway, tollway, bridge, mass transit, intelligent transportation system, traffic management, traveler information services, or any other project for transportation purposes.

(6) "Utility company" or "utility" shall have the same meaning as set forth in 23 CFR 645.105.



§ 43-1-1403. Authority to use a design-build contract process

Notwithstanding any other provision of law to the contrary, the department may select a design-build firm and award a design-build contract for a transportation project as provided in this part 14. The department may include a warranty provision in any design-build contract that requires the design-build firm to perform maintenance services on the completed transportation project.



§ 43-1-1404. Criteria

(1) The department may use a design-build contract for a transportation project if the design work for such project must be performed before a potential bidder can develop a price or cost proposal for such project and if the chief engineer of the engineering, design, and construction division determines that using a design-build contract is appropriate. The chief engineer shall consider the following factors in making a determination pursuant to this subsection (1):

(a) The extent to which the transportation project requirements are adequately defined;

(b) The time constraints for completing the transportation project;

(c) The capability and experience of potential design-build firms;

(d) The suitability of the transportation project to a design-build contract; and

(e) The capability of the department to manage the design-build contract.

(2) The department may use a design-build contract regardless of the estimated minimum or maximum cost of a transportation project.



§ 43-1-1405. Public notice procedures

At least forty-five days prior to the anticipated date of selecting a design-build firm for a transportation project, the department shall publish a public notice at least twice in one or more daily newspapers of general circulation in the state. The public notice shall set forth a general description of the transportation project.



§ 43-1-1406. General procedures

(1) The department shall describe in the specifications for the transportation project the particular design-build contract and selection procedures to be used in awarding such contract, including but are not limited to the following:

(a) A scope of work statement that defines the transportation project and provides prospective design-build firms with sufficient information regarding the department's requirements for the transportation project;

(b) If the department uses an adjusted score design-build contract process to select a design-build firm, a scope of work statement that is flexible and that identifies the end result that the department wants to achieve. The department may determine the adjustment factors and methods it will use to adjust scores and shall state such factors and methods in the specifications for the transportation project. The department may also provide a general concept of the transportation project to potential design-build firms. Adjusted score design-build procedures shall consist of the following two phases:

(I) In the first phase, the department shall issue a request for qualifications within the time specified in section 43-1-1405 to solicit proposals that include information on the design-build firm's qualifications and its technical approach to the proposed transportation project. The department shall include appropriate evaluation factors in the request for qualifications, including the factors set forth in section 24-30-1403 (2), C.R.S. The department shall not include cost-related or price-related factors in the request for qualifications. In accordance with the time requirements specified in the department's rules, the department shall develop a short list of the highest qualified design-build firms from the proposals submitted in response to the request for qualifications.

(II) In the second phase, the department shall issue a request for proposals to the design-build firms included on the short list developed pursuant to subparagraph (I) of this paragraph (b) in accordance with the time requirements specified in the department's rules. The request for proposals shall include:

(A) A request to separately submit a sealed technical proposal and a sealed cost proposal for the transportation project;

(B) The required content of the technical proposal to be submitted by the design-build firm, including design concepts for the transportation project, the proposed solutions to the requirements addressed in the department's scope of work statement, or both;

(C) Any other evaluation factors the department considers appropriate, including the estimated cost of the transportation project; and

(D) Any formula the department determines is appropriate to adjust the total score of a design-build firm's proposal.

(2) Except as provided in this subsection (2), the department shall allow the preference to Colorado residents provided in section 24-103-908 in awarding an adjusted score design-build contract pursuant to this part 14. In evaluating and selecting a proposal for a design-build contract under this part 14, the department shall assign greater value to a proposal in proportion to the extent such proposal commits to using Colorado residents to perform work on the transportation project. If, however, the department determines that compliance with this subsection (2) may cause the denial of federal moneys that would otherwise be available for the transportation project or if such compliance would otherwise be inconsistent with the requirements of federal law, the department shall suspend the preference granted under this subsection (2) only to the extent necessary to prevent denial of federal moneys or to eliminate the inconsistency with federal law.

(3) The department may use any basis for awarding a design-build contract pursuant to this part 14 that it deems appropriate so long as the basis for awarding such contract is adequately described in the specifications for the transportation project or the request for proposals. Such basis may include awarding a contract to the design-build firm whose proposal provides the best value to the department.

(4) The department may cancel any request for qualifications, request for proposals, or other solicitation issued pursuant to this part 14 or may reject any or all proposals in whole or in part when the department determines that such cancellation or rejection is in the best interest of the department.

(5) If the department awards a design-build contract pursuant to this part 14, the department shall execute a design-build contract with the successful design-build firm and shall give notice to said firm to commence work on the transportation project.



§ 43-1-1407. Stipulated fee

At its discretion, the department may award a stipulated fee to the design-build firms that submit responsive proposals but that are not awarded the design-build contract for a transportation project. The department shall not be required to award such stipulated fee, but if it elects to award such fee for a transportation project, the department shall identify the availability and the amount of such fee in its request for proposals.



§ 43-1-1408. Commission approval required

The department shall obtain approval from the transportation commission prior to using an adjusted score design-build contract process for any transportation project.



§ 43-1-1409. Rule-making authority

(1) The department may adopt rules in accordance with sections 43-1-110 and 24-4-103, C.R.S., to:

(a) Establish requirements for the procurement of design-build contracts that it determines necessary or appropriate, including but not limited to rules implementing the design-build selection and contract procedures, subcontracting, and the warranty provisions of this part 14; and

(b) Further define and implement the processes and procedures for the performance of utility relocation work necessitated by a design-build transportation project, including, but not limited to, the allocation of responsibility for damages due to delay among the department, the design-build contractor, and utility companies that do not enter into project specific utility relocation agreements, and the creation of a forum and process to resolve changes in the conditions of the design-build transportation project that impact utility relocation work when the department and a utility company have not entered into a project specific utility relocation agreement.



§ 43-1-1410. Utility relocation - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The department is authorized by law to use a design-build process for transportation projects that allows for the improved coordination, scheduling, and timely performance of transportation projects, resulting in time and cost efficiency;

(b) The scheduling and timely performance of design-build transportation projects partially depend upon the coordination with utility companies for the prompt performance of utility relocation work necessitated by the project;

(c) Increased coordination between the department and utility companies is in the public interest and the encouragement and requirement of prompt performance of utility relocation work within the design-build transportation project performance schedule will reduce delays and costs of the projects;

(d) The preferred approach for utility relocation work in a design-build transportation project is for the utility company to authorize the department's design-build contractor to engage the services of the utility company's prequalified contractors for the design and construction of the relocation work because it places the responsibility for the timely performance of the utility relocation work on the design-build contractor and removes the risk of utility relocation delays from multiple utility companies;

(e) Current law limits the department's authority in relation to payment for utility relocation, and nothing in this part 14 is intended to alter the department's obligation to pay for utility relocations pursuant to section 43-1-225 or to pay for utility relocations when utility facilities are located on easements owned by the utility;

(f) Allowing the department to fund the design of the utility relocation work necessitated by a design-build transportation project will foster the coordination of the utility relocation work, which is in the public interest;

(g) In the interest of the public, the department, the design-build contractor, and the utility company should coordinate their efforts, perform the utility relocation work in accordance with the design-build transportation project performance schedule, and allocate the responsibility for any damages caused by a party's failure to timely perform the relocation work, except when such failure is due to a force majeure;

(h) The review and approval of the utility company of any design work prior to the commencement of any utility relocation construction in relation to a design-build transportation project will assure that such work meets the quality standards and construction methods of the utility company. The department also recognizes the obligation of utility companies to maintain service to their customers, and the department agrees to work within utility company terms and conditions to maintain service continuity.

(i) For purposes of design-build transportation projects, allowing the department to provide and condemn, when necessary, a replacement easement for a utility company to relocate its facilities when the utility company's facilities are located in an easement owned by the utility company and to pay for the future relocation of a utility company's facilities if no replacement easement is provided is in the public interest.



§ 43-1-1411. Project specific utility relocation agreements

(1) Notwithstanding any other provision of law, if a utility company enters into a project specific utility relocation agreement with the department, the department may:

(a) Pay for the performance of the design work to relocate a utility company's facilities that are affected by the scope of the design-build transportation project;

(b) Advance funds for the performance of the construction work to relocate a utility company's facilities affected by the scope of the design-build transportation project; except that any advance of funds pursuant to this paragraph (b) shall be subject to full repayment by the utility company with interest based on the cost incurred by the department for advancing the funds; and

(c) Perform any utility relocation work through the contractor for the design-build transportation project in accordance with the utility company's specifications for the relocation work and subject to the utility company's prior review and written approval of the relocation work to assure that the work meets the quality standards and construction methods of the company. The performance of any relocation work shall also be subject to inspection and approval by the utility company, during the performance of the work and prior to completion of the relocation work, and the department shall take appropriate measures to ensure service continuity.

(2) It is the intent of the general assembly that the department work with the utility company to come to a mutually satisfactory agreement with the utility company so that the design-build transportation project may proceed to be constructed in an efficient manner without causing interruption of utility services. If the utility company is unable to reach a project specific utility relocation agreement with the project manager negotiating such agreement for the department, the utility company shall be provided the opportunity to address its concerns with the department's district engineer, who shall give due consideration to all issues raised by the utility company and shall strive to accommodate reasonable modifications requested by the utility company to the department's proposed project specific utility relocation agreement. If an agreement cannot be reached between the district engineer and the utility company, the executive director of the department shall review the disputed issues and seek to resolve the dispute. If the executive director is unable to reach agreement with the utility company, the executive director shall prepare a written report setting forth the reasons that the dispute could not be resolved and shall provide such report to the utility company within three business days.

(3) For any utility company that chooses not to enter into a project specific utility relocation agreement with the department for the performance of utility relocation work:

(a) The department may direct the utility company to perform or allow the performance of the utility relocation work within the performance schedule for the design-build transportation project;

(b) The utility company shall pay for damages caused by the company's delay in the performance of the utility relocation work or interference with the performance of the design-build transportation project by other contractors, including, but not limited to, payments made by the department to any third party based on a claim that performance of the design-build transportation project was delayed or interfered with as a direct result of the utility company's failure to timely perform the utility relocation work; except that damages resulting from delays in the performance of the utility relocation work caused by a force majeure shall not be charged to the utility company; and

(c) The department may withhold issuance of a permit for the location or installation of other facilities to a utility company until the company pays the department damages caused by the company's delay in the performance of the relocation work or interference with the performance of the design-build transportation project by any other contractor. Any person aggrieved by an action of the department in denying a permit may apply to a court of competent jurisdiction for appropriate relief pursuant to the Colorado rules of civil procedure or section 24-4-106, C.R.S.

(4) The department shall provide written notice to any utility company of a design-build transportation project that will require the relocation of the company's facilities as soon as practicable following the environmental clearance for the project. The notice shall include all available and relevant information concerning the project, including the performance schedule for the project within which the utility relocation work must be completed in order to coordinate with and avoid delay in the performance of the project.

(5) When feasible, the department shall provide a replacement easement for a utility company whose facilities are to be relocated from an easement owned by the utility company to accommodate a design-build transportation project, and the department shall condemn the replacement easement when necessary. If no replacement easement is provided, the department shall fund the initial relocation of the easement owner's facilities and shall also fund all future relocations of those utility companies whose facilities occupy the easement at the time of the design-build transportation project at the department's sole expense in lieu of compensating the utility companies for the loss of the easement. The utility company shall quitclaim to the department that portion of the easement that is replaced or extinguished.

(6) Nothing in this section or in section 43-1-1412 shall change the authority, rights, responsibilities, or obligations of the department or of any owner of real or personal property in an eminent domain proceeding or any existing statutory or case law applicable to eminent domain proceedings.



§ 43-1-1412. Utility relocation delays

(1) When a utility company delegates the responsibility for the performance of any utility relocation work necessitated by a design-build transportation project to the department's contractor for the project pursuant to a project specific utility relocation agreement, the utility company shall not be responsible to the department for any damages caused by the delay in the performance of the relocation work or the interference by the department's contractor in the performance of any part of the project by another contractor.

(2) (a) When a utility company chooses to perform any utility relocation work necessitated by a design-build transportation project, the utility company shall complete the relocation work within the time specified in the project specific utility relocation agreement or in the performance schedule for the project as set forth in the written notice provided to the company by the department in accordance with section 43-1-1411 (4). The company shall not interfere with the performance of the design-build transportation project by any other contractor.

(b) Notwithstanding the provisions of section 43-1-1411 (3)(b), a utility company shall not be liable for damages caused by the failure to timely perform the relocation work or the interference with the performance of the design-build transportation project by any other contractor when the failure to perform or the interference is caused by a force majeure.






Part 15 - Provision of Retail or Commercial Goods and Services at Public Transportation Transfer Facilities on Department-Owned Property

§ 43-1-1501. Definitions

As used in this part 15, unless the context otherwise requires:

(1) "Public entity" includes, but is not limited to, a public body, as that term is defined in section 32-9-103 (11), C.R.S., and any other governmental entity, agency, or official.

(2) "Retail goods and services" means all goods and services sold to the public.

(3) "Transfer facility" means a public park-n-ride, bus terminal, light rail station, or other bus or rail transfer facility operated on property that is owned by the department.



§ 43-1-1502. Provision of retail and commercial goods and services at transfer facilities on department property

Any public entity other than the department shall obtain the approval of the executive director of the department before negotiating and entering into any agreement with any person or public entity for the provision of retail and commercial goods and services to the public at a transfer facility that is located on property that is owned by the department and leased to the regional transportation district or such other public entity for the operation of such transfer facility.



§ 43-1-1503. Department transfer facilities - provision of retail and commercial goods and services

(1) Notwithstanding the provisions of section 43-3-101, the executive director shall have the authority to negotiate and enter into agreements with any person or public entity for the provision of retail and commercial goods and services to the public at any transfer facility that is owned, leased, or operated by the department.

(2) Any person or public entity obtaining the use of any portion of a transfer facility that is owned, leased, or operated by the department for the provision of retail or commercial goods or services shall enter into an agreement with the department that is consistent with section 43-1-1204. Such agreement may provide that private contributions to the department include the provision of real property, services, or capital improvements to facilities used in transit services.

(3) Any use of a transfer facility that is owned, leased, or operated by the department for the provision of retail or commercial goods or services shall not be implemented if the use would reduce transit services or the availability of adequate parking for the public or would result in a competitive disadvantage to a private business reasonably near a transfer facility engaging in the sale of similar goods and services. The provision of retail and commercial goods and services at transfer facilities that are owned, leased, or operated by the department shall be designed to offer convenience to transit customers and shall not be conducted in a manner that encourages automobile traffic from nontransit users.

(4) Any development of any portion of a transfer facility owned, leased, or operated by the department and made available by the department for the provision of retail or commercial goods or services shall be subject to all applicable laws, ordinances, and regulations of any municipality, county, or city and county in which the transfer facility is located, including planning and zoning regulations.



§ 43-1-1504. Possessory interests in transfer facilities - taxation

Any person obtaining a possessory interest in any portion of a transfer facility located on property that is owned by the department for the provision of retail or commercial goods or services pursuant to this section shall be deemed in control of that portion of the facility and shall be subject to property taxation to the extent of the person's possessory interest in that portion of the facility.






Part 16 - Safe Routes to School

§ 43-1-1601. Safe routes to school program

(1) The commission shall establish and the department shall administer a safe routes to school program to distribute federal moneys received by the state or state moneys to political subdivisions of the state for projects to improve safety for pedestrians and bicyclists in school areas.

(2) Projects funded by grants under the safe routes to school program may include:

(a) Construction of paved shoulders to be used as bike routes;

(b) Construction of multiple-use bicycle and pedestrian trails and pathways;

(c) Construction, replacement, and improvement of sidewalks;

(d) Installation and improvement of pedestrian and bicycle crossings;

(e) Construction and improvement of on-street bicycle facilities, including bike lanes;

(f) Installation of safety signs, including, but not limited to, traffic signals;

(g) Educational programs;

(h) Implementation of traffic-calming programs in neighborhoods near schools;

(i) Traffic diversion improvements;

(j) Construction or improvement of bicycle parking facilities; and

(k) Other projects authorized by applicable federal laws or regulations.

(3) Grants shall be awarded under the safe routes to school program based on:

(a) The demonstrated need of the applicant;

(b) The potential of the proposed project to reduce injuries and fatalities among children;

(c) The potential of the proposed project to encourage walking and bicycling among students;

(d) The extent to which the application identifies existing safety hazards;

(e) The extent to which the application identifies existing and potential walking and bicycling routes and the extent to which the proposed project would improve or connect them;

(f) Support for the proposed project from local school-based associations, traffic engineers, elected officials, law enforcement agencies, and school officials;

(g) Repealed.

(g.5) Consideration for implementation of safe routes to schools in communities with schools having greater than fifty percent of the students eligible for free or reduced-priced lunch pursuant to the provisions of the federal "Richard B. Russell National School Lunch Act", 42 U.S.C. sec. 1751 et seq.; and

(h) Other criteria allowed or required by applicable federal laws or regulations.

(3.5) (a) Of the grants awarded using state moneys, at least twenty percent but not more than thirty percent of the moneys must be awarded for grants for noninfrastructure programs.

(b) Repealed.

(4) The executive director shall appoint an advisory committee to make recommendations to the commission, which shall award grants under the safe routes to school program. The committee shall have no more than nine members, who shall receive no compensation for service on the committee. The committee shall include at least one person from a statewide organization representing each of the following groups:

(a) Educators;

(b) Parents;

(c) Bicyclists;

(d) Pedestrians; and

(e) Law enforcement personnel.

(5) Repealed.



§ 43-1-1602. Federal funds

(1) The department may allocate funds received from the federal government under the hazard elimination program, 23 U.S.C. sec. 152, as amended, or its successor program, to projects funded under the safe routes to school program.

(2) It is the intent of the general assembly that the department allocate to the safe routes to school program any funds received from the federal government under any federal safe routes to school program or other new federal program that designates funds for any of the following purposes:

(a) To enable and encourage children to walk and bicycle to school;

(b) To make bicycling and walking to school a safer and more appealing transportation alternative; or

(c) To facilitate planning, development, and implementation of projects and activities that will improve safety and reduce traffic, fuel consumption, and air pollution in the vicinity of schools.



§ 43-1-1603. Use of funds

A political subdivision of the state that receives moneys under this part 16 may not use such moneys as a substitute for funds currently being used to support similar activities.



§ 43-1-1604. Rules

The executive director shall promulgate rules in accordance with article 4 of title 24, C.R.S., to implement this part 16.












Highways and Highway Systems

Article 2 - State, County, and Municipal Highways

Part 1 - State, County, and City Highwaysystems

§ 43-2-101. State highway system

(1) There shall be established in this state a system of roads known as "the state highway system". The state highway system shall consist of the federal-aid primary roads, the federal-aid secondary roads, and the interstate system, including extensions thereof within urban areas, plus an amount not to exceed five percent of the mileage of such systems which may be declared to be state highways by the transportation commission while not being any part of any federal system.

(2) "Interstate system" as used in this section means any highway included as a part of the national system of interstate and defense highways as authorized and designated in accordance with section 7 of the "Federal-Aid Highway Act of 1944" (58 Stat. 838) and any other subsequent acts of congress.

(3) Nothing in this section shall be construed as limiting the mileage of the state highway system to the total mileage constituting the system as of December 31, 1953, but federal-aid primary roads and federal-aid secondary roads may be added or deleted by the department of transportation according to need as determined by said department. Deletions from the federal-aid secondary system shall be mutually decided by the federal government, the state, and the affected county.

(4) (a) In addition to the powers now possessed by the transportation commission, it has the authority to select or designate any public highway, road, or street as a part of the federal-aid urban system or as an extension of the federal-aid primary or secondary system, in order to qualify such public highways, roads, or streets for the expenditure by the state of federal-aid funds to be apportioned to the state pursuant to the provisions of 23 U.S.C. sec. 135, as amended, and section 106 of the "Federal-Aid Highway Act of 1970", and regulations promulgated thereunder. Any provision of this title to the contrary notwithstanding, any public highway, road, or street selected or designated under this subsection (4) shall continue to be a part of the county highway or city street systems and shall not be deemed to be a part of the state highway system unless the commission specifically provides to the contrary.

(b) Any receipt of moneys from the federal government, or any department thereof, pursuant to the provisions of 23 U.S.C. sec. 135, as amended, and section 106 of the "Federal-Aid Highway Act of 1970" shall be paid into and credited to the state highway supplementary fund.

(c) The construction of all improvements authorized pursuant to the provisions of 23 U.S.C. sec. 135, as amended, and section 106 of the "Federal-Aid Highway Act of 1970", and moneys received therefor, are under the supervision and control of the chief engineer.



§ 43-2-101.5. Devolution of commuter highways to counties and municipalities - required study - definitions

(1) The transportation commission, using existing or easily obtainable data, shall conduct or direct the department of transportation to conduct a study of the state highway system for the purpose of determining which highways or portions of highways that are part of the state highway system are commuter highways. The commission shall report the results of the study to the transportation and energy committee of the house of representatives and the transportation committee of the senate, or any successor committees, no later than February 1, 2011. The commission may include in the report recommendations as to whether all or some of the identified commuter highways should be removed from the state highway system and thereafter maintained and supervised by counties and municipalities. If the commission recommends the removal of any commuter highways from the state highway system, it shall first have consulted with the affected metropolitan planning organizations in the conduct of the study, received the input of one local government elected official appointed by each of the five metropolitan planning organizations in the state for the purpose of providing such input, and presented the recommendations to the boards of the affected metropolitan planning organizations for review and comment and shall also make recommendations regarding modification of the formulas used to allocate moneys in the highway users tax fund between the state, counties, and municipalities set forth in part 2 of article 4 of this title to provide the level of funding necessary to avoid any unfunded mandates created by changes in the allocation of highway maintenance and supervision responsibilities between the state, counties, and municipalities that would result from the removal. A report made pursuant to this section that includes recommendations as to whether commuter highways should be removed from the state highway system shall include a statement regarding the extent to which the elected officials appointed by the metropolitan planning organizations in the state agree with the commission's recommendations.

(2) For purposes of this section:

(a) "Commuter highway" means a highway or a portion of a highway that:

(I) Is part of the state highway system;

(II) Is located within the territory of a metropolitan planning organization;

(III) Is not an interstate highway; and

(IV) Is determined in the conduct of the study required by subsection (1) of this section to be used at least eighty percent of the time, estimated as a percentage of total trips on the highway or portion of a highway, for travel within the territory of the metropolitan planning organization.

(b) "Metropolitan planning organization" means a metropolitan planning organization under the "Federal Transit Act of 1998", 49 U.S.C. sec. 5301 et seq., as amended.



§ 43-2-102. Department maintain system

The department of transportation shall construct and maintain all roads comprising the state highway system as provided by this part 1.



§ 43-2-103. Urban highway contracts

In all cases where any part of the state highway system extends into or through a city or incorporated town, the construction and maintenance of such systems shall remain the obligation of the department of transportation. Nothing in this part 1, however, shall be construed as denying the department of transportation the right to enter into a contract with a city or incorporated town for the maintenance or construction of such urban connections, where it appears that such city or incorporated town has adequate facilities.



§ 43-2-104. County highway contracts

The department of transportation may also contract with the counties wherein any roads comprising a part of the state highway system are situated for the maintenance or construction of such roads directly by the county.



§ 43-2-104.5. Reimbursement of counties and municipalities

(1) The department of transportation is authorized to reimburse, pursuant to contract, counties, cities, or incorporated towns for maintenance or construction of highways which are part of the state highway system. Such reimbursement may be over a period of time, and any funds available to the department of transportation for the maintenance and construction of public highways may be used.

(2) Any municipality, county, or political subdivision may enter into an intergovernmental agreement with the department of transportation to loan to the department of transportation funds necessary to accelerate the completion of state highway projects. Such loaned funds may be repaid by the department of transportation from any funds available to that department for the maintenance and construction of public highways. Such acceleration of projects must be approved by the transportation commission and the governing board of the municipality, county, or political subdivision involved. The construction of projects conducted pursuant to this section shall be carried out under the supervision of the chief engineer of the department of transportation, who may contract with private parties for construction services. Any municipality, county, or political subdivision may contract with private parties for construction services when conducting projects pursuant to this section.



§ 43-2-106. Abandoned state highways

(1) (a) When a portion of a state highway is relocated and, because of the relocation, a portion of the route as it existed before the relocation is, in the opinion of the transportation commission, no longer necessary as a state highway, the portion shall be considered as abandoned. The transportation commission may also determine that all or a portion of a state highway no longer functions as a part of the state highway system, and, with the agreement of each affected county or municipality, the state highway or portion thereof shall be considered as abandoned. An abandoned state highway or portion thereof shall become a county highway, upon the adoption of a resolution to that effect by the board of county commissioners of an affected county, or a city street, upon the adoption of an ordinance to that effect by the governing body of any affected municipality, within ninety days after the official notification of abandonment by the transportation commission. If the county or municipality ceases to use the abandoned portion of the highway for the purpose of a county highway or a city street, title to the abandoned state highway or portion thereof shall revert to the department of transportation.

(b) When the department of transportation makes a payment to a county or municipality as compensation for the transfer of ownership to the county or municipality of all or a portion of a state highway abandoned pursuant to paragraph (a) of this subsection (1) as a result of the granting of an application for such a transfer of ownership filed on or after August 5, 2009, the county or municipality shall credit the payment to a special fund to be used only for transportation-related expenditures.

(c) For purposes of this subsection (1), all or a portion of a state highway shall be considered to function as part of the state highway system, and shall not be determined by the transportation commission to no longer function as a part of the state highway system, unless the commission and each county or municipality that would be affected by the abandonment of the state highway or portion of a state highway agree that the state highway or portion of a state highway no longer serves the ongoing purposes of the state highway system.

(2) If, pursuant to the provisions of subsection (1) of this section, the abandoned portion of a state highway is not claimed by a county, city, or town or if title to such abandoned portion reverts to the department of transportation, the department of transportation shall dispose of the abandoned portion by means of a sale or exchange for not less than fair market value in the manner set forth in section 43-1-210 (5).

(3) If the department of transportation is not able to dispose of the abandoned portion of a state highway by means of a sale or exchange following a diligent effort for a five-year period, the department shall vacate the abandoned portion and title to such portion shall vest in accordance with the provisions of part 3 of this article.

(4) If it appears to the transportation commission that any landowner suffers damages because of the abandonment of any portion of a state highway, such damages shall be determined, tendered, and paid out of funds allocated to the department of transportation in the same manner as other damages as provided by law.

(5) As used in this section, "exchange" has the same meaning as set forth in section 43-1-210 (5)(d).



§ 43-2-107. Standards of construction

(1) After December 31, 1953, any roads which are constructed so as to become a part of the state highway system, as defined in this part 1, or any road not on said date a part of the state highway system which may be added thereto shall be constructed or improved in accordance with standards for highway construction as adopted and approved by the commission.

(2) Any roads, streets, or highways constructed after July 1, 1975, by the state or any of its political subdivisions shall provide adequate and reasonable access for the safe and convenient movement of persons with disabilities, including those in wheelchairs, across all newly constructed or replaced curbs at all pedestrian crosswalks; except that this subsection (2) shall not be applicable to any contracts executed or let for bid on or before July 1, 1975.



§ 43-2-108. County highway systems

There shall be established in each county a primary system and a secondary system of county roads.



§ 43-2-109. County primary systems

The board of county commissioners of each county shall select the county primary system of roads on the basis of greatest general importance, and the system as selected shall constitute an integrated system within itself or with the state highway system as defined in this part 1.



§ 43-2-110. Selection by county - notice - secondary system

(1) The initial selection of the county road system shall be done in the following manner:

(a) The board of county commissioners of each county shall cause a map to be prepared showing each road in the county primary and secondary system and designating each primary road by appropriate number, and said board shall cause notice of intention to adopt said map as the official map of such system to be given, which notice shall specify the time and place at which all interested persons will be heard. Such notice of intention shall be published once a week for at least two successive weeks preceding the date of such hearing in a newspaper of general circulation in the county.

(b) After such hearing, the board of county commissioners shall adopt such map, with any changes or revisions deemed by it to be advisable, as the official map of the road system of the county.

(1.5) The board of county commissioners of any county with a population of two hundred fifty thousand or more may designate as a primary road any four-lane controlled-access county highway, the construction of which commences in 2016, that is located within the unincorporated area of the county and that intersects with an interstate highway or a United States numbered highway. If a city or an incorporated town subsequently annexes any portion of a highway that has been designated as a primary road, the respective jurisdiction, control, and duty of the county and of the city or incorporated town with respect to the highway is as follows:

(a) The city or incorporated town shall exercise full responsibility for and control over the highway beyond and including the curbs and, if no curb is installed, beyond the traveled way, its contiguous shoulders, and appurtenances.

(b) The county has the authority to grant or deny access to the highway and to establish weight restrictions for vehicles traveling on the highway as authorized by section 42-4-106 (1), (2), and (3), C.R.S.

(c) The county has the authority to prohibit the suspension of signs, banners, or decorations above the portion of the highway between the curbs or, if the highway does not have curbs, between the portion of the highway used for vehicular travel up to a vertical height of twenty feet above the surface of the highway.

(d) The city or incorporated town shall maintain all of its underground facilities under the highway at its own expense and has the right to construct such underground facilities as may be necessary under the highway.

(e) The city or incorporated town has the right to grant the privilege to open the surface of the highway, but all resulting damages shall promptly be repaired either by the city or incorporated town itself or at its direction.

(f) The city or incorporated town shall provide street illumination at its own expense and shall clean the highway, including storm sewer inlets and catch basins.

(g) The county has the right to utilize all storm sewers on the highway without cost; and if new storm sewer facilities are necessary in construction of the highway by the county, the county and the municipality shall bear the cost of the facilities as mutually agreed upon by the board of county commissioners of the county and the local governing body of the city or incorporated town.

(h) The city or incorporated town shall regulate and enforce all traffic and parking restrictions on the portion of the highway that is located within the city or incorporated town.

(i) The county shall erect, control, and maintain at county expense all route markers and directional signs, except street signs, on the portion of the highway located within the city or incorporated town.

(j) The county shall install, operate, maintain, and control at county expense all traffic control signals, signs, and traffic control devices on the portion of the highway located within the city or incorporated town. No local authority shall erect or maintain any stop sign or traffic control signal at any location that requires the traffic on the highway to stop before entering or crossing any intersecting highway unless the local authority first obtains approval in writing from the county. For the purposes of this paragraph (j), "traffic control device" includes, but is not limited to, striping, lane-marking, and channelization.

(k) Either the city or incorporated town or the county shall acquire rights-of-way for the highway as mutually agreed upon. Costs of acquiring the rights-of-way may be the sole expense of the county or the city or incorporated town, or shared by both, as mutually agreed upon. Title to all rights-of-way acquired vest in the city or incorporated town, or in the county, according to the agreement under which the rights-of-way were secured.

(l) The county is authorized to acquire rights-of-way for the highway by purchase, gift, or condemnation. Any condemnation proceeding shall be conducted in the manner provided by law for condemnation proceedings to acquire lands required for county highways. Nothing in this subsection (1.5) abrogates the right of a home rule city to acquire lands for purposes and in the manner set forth in the charter of the city.

(m) The county may enter into an intergovernmental agreement with a city or incorporated town located within the county to add to the highway specified roads or streets annexed by the city or incorporated town before the designation of the highway as a primary road. Such an agreement must define the respective jurisdiction, control, and duty of the county and the city or incorporated town with respect to the highway and may modify the division of such jurisdiction, control, and duty from the division specified in paragraphs (a) to (l) of this subsection (1.5).

(2) All roads not on the county primary system and for which the boards of county commissioners assume responsibility shall be the county secondary system.

(3) Nothing in this section shall limit the power of any board of county commissioners to subsequently include or exclude any road from the county primary system in the same manner provided for the selection of the initial road system as provided in this section. Where a portion of a state highway is abandoned and it appears that such abandoned portion is necessary for use as a public highway, then such abandoned portion shall become a part of the county system upon the adoption of a resolution to that effect by the board of county commissioners of the county wherein such abandoned portion is located within ninety days after such abandonment.



§ 43-2-111. Road supervisors - districts - duties - powers

(1) The county systems, both primary and secondary roads, shall be assigned to the county for construction and maintenance. The board of county commissioners of each county shall, except in counties where the boundaries thereof coincide with the boundaries of a city, prior to January 1, 1954, appoint road supervisors for all roads constituting the county system. Said supervisors shall be competent to handle the road and highway work of the county and shall be approved by the board of county commissioners. Nothing in this section shall preclude one such person from serving two or more counties. The county surveyor may be appointed, if found by the board of county commissioners to be properly qualified, or a county commissioner may act as such supervisor. The board of county commissioners shall determine the general policies of the county as to county highway matters, and the same shall be carried out and administered by the county road supervisors.

(2) Each county shall furnish evidence to the transportation commission that it has complied with the provisions of this section.

(3) The board of county commissioners of the respective counties of the state may divide their counties into such suitable road districts as, in their judgment, will best subserve the interest of the people of the whole county.

(4) The board of county commissioners of the respective counties, by mutual agreement, may form road districts consisting of more than one county. Nothing in this section shall be construed to deny any county the right to expend any funds for county road purposes outside the limits of said county if the interests of the people of the county will be subserved thereby. In all cases where road districts from more than one county are consolidated, the road supervisor shall be appointed by mutual agreement of the boards of county commissioners of the counties so forming a road district subject to the same provisions and limitations as provided for road supervisors of single counties. Road supervisors so appointed by a county or group of counties shall receive a salary to be determined by the board of county commissioners in the respective county or, in cases of two or more counties combining to appoint a single supervisor, by agreement between the boards of county commissioners of the counties so combining. He shall hold office during satisfactory service, but he may be removed by any board of county commissioners at any time at the discretion of said board, and a successor appointed.

(5) A road supervisor's duties shall be to take charge of and be responsible for all road personnel, road machinery, and tools owned by the county and to inspect all roads and bridges within the county and locate proper road material. He shall make such recommendations for road repair and for construction of roads as in his judgment may be required. He shall, on the first day of each month, make written recommendations for road and bridge work together with an estimate of the cost, which shall be subject to the approval of the board of county commissioners. He shall, on or before the first Monday of each month, render a full and complete account of all expenditures and contracts for the month preceding. The type of report shall be prepared in conformity with rules established by the board of county commissioners. At least once each year the department of transportation shall hold a meeting for the express purpose of exchanging information with representatives of the counties relating to highway construction and maintenance.

(6) He has the power now lodged with the board of county commissioners by general enactment for the prevention of damages to public highways from ditch overflows, insufficient or unsafe conduits, flumes, or ditches crossing the public highways, the removal or disposition of any material injurious to the public highway, unsafe railroad or tramway crossings, or any other cause which may arise and which comes under the jurisdiction of the board of county commissioners.



§ 43-2-112. Condemnation for county roads

(1) The board of county commissioners on its own initiative may lay out, widen, alter, or change any county road, and the board of county commissioners shall cause the county road supervisor of the respective county to survey the proposed road and make a written report to the board of county commissioners of the county, describing the proposed road to be laid out, opened, or changed, as the case may be, and the portions of land of each landowner to be taken for that purpose, said report to be accompanied by a map showing the present and proposed boundaries of the portion of the county road to be established, opened, or changed, together with an estimate of the damages and benefits accruing to each landowner whose land may be affected thereby. If, upon receipt of such report, the board of county commissioners decides that public interest or convenience will be subserved by the proposed change, said board shall certify such proposal to the transportation commission and cause a plat to be filed in the office of the county clerk and recorder in a book kept for that purpose.

(2) The board of county commissioners shall tender to each landowner the amount of damages as estimated and approved by the board, and the board may designate any person to act as its agent in making such tender. In estimating the amount of damages to be tendered, due account shall be taken of any benefits which will accrue to the landowner by the proposed action; but the amount of benefit shall not in any case exceed the amount of damages awarded. Any person owning land or having interest in land over which any proposed county road extends, who is of the opinion that such tender is inadequate, may personally, or by agent or attorney, on or before ten days from the date of such tender, file a written request addressed to the board of county commissioners of said county for a jury to ascertain the compensation which he may be entitled to by reason of damages sustained therefrom. Thereupon, the board of county commissioners shall proceed in the acquisition of such premises under articles 1 to 7 of title 38, C.R.S. The board of county commissioners also has the power and is authorized to proceed in the acquisition of lands of private persons for county roads, under and according to articles 1 to 7 of title 38, C.R.S., in the first instance without tender or other proceedings under this part 1.



§ 43-2-113. Abandoned county primary roads

When a portion of the county primary system is relocated and because of such relocation a portion of the route as it existed before such relocation is, in the opinion of the board of county commissioners, no longer necessary as part of the county road system, such portion shall be considered as abandoned, and title to it shall revert to the owner of the land through which such abandoned portion may lie subject to the provisions of part 3 of this article. If it appears that such abandoned portion is necessary for use as a secondary road, then such abandoned portion shall become a secondary road, upon the adoption by the board of county commissioners of a resolution to that effect. If it appears to the board that any landowner suffers damages because of the abandonment of any portion of a county primary road, such damages shall be determined, tendered, and paid in the same manner as other damages referred to in this part 1.



§ 43-2-114. Standards for county primary roads

After December 31, 1953, roads constructed by the respective counties as part of the primary road system shall be constructed to general standards acceptable for county primary roads, where found practicable by the board of county commissioners. Such general standards shall conform to those adopted by the transportation commission for the state highway system for the corresponding class of road in the state highway system.



§ 43-2-115. Allocations - reports - grace period

The state treasurer or any other state officer so designated shall make complete allocations from highway user revenues to only those counties which have complied with all the requirements of this part 1. The state agency or department designated in this part 1 to receive county reports shall inform the counties in writing, by certified mail, of any delinquencies in reporting and shall forward a copy of such notice to the state treasurer. Delinquent counties shall be allowed a grace period of sixty days after date of notice in which to rectify the delinquency. If the required reports have not been received at the end of the sixty-day grace period, the state treasurer shall withhold the moneys due to such counties until he has been informed that the required reports have been received. Payments withheld will be paid to the counties upon receipt of the delinquent reports.



§ 43-2-116. Federal aid - matching funds

In the event that any fund becomes available from the federal government for expenditure in conjunction with county funds, for the construction, alteration, repair, or improvement of any roads in any county, the board of county commissioners of the respective counties, upon approval by the department of transportation, may use such funds which have accrued to their respective counties from the highway users tax fund for the purpose of matching the federal funds becoming available if the board of county commissioners of any such county has, by proper resolution filed in duplicate with the department of transportation and approved by said department, determined the road construction, alteration, repair, or improvement to be performed in such county and the same is found to conform in all respects to the requirements necessary for the use of such funds of the federal government and if all such funds so available for matching purposes are expended only as provided by law. Any county using highway users tax funds for the purpose of matching federal funds shall be required to reimburse the department of transportation for engineering services rendered by said department in connection with the expenditure of federal funds.



§ 43-2-117. County line roads - apportionment

If any proposed county road is on the county line between two counties, the board of county commissioners of each county interested shall proceed in the same manner provided in section 43-2-112, and the board of county commissioners of each interested county by mutual agreement shall designate the county road supervisor who shall survey the proposed road and make the report to said boards in the same manner as provided in section 43-2-112; and the concurrence of the boards of county commissioners of both counties shall be necessary to establish it. If any such road is established, each of such counties shall open and maintain a definite part thereof, which the board of county commissioners of such counties shall apportion by mutual agreement between the two counties or by application of subsection (4) of section 43-2-111, and if the boards of county commissioners cannot agree upon the apportionment, it may refer the matter to three disinterested freeholders as arbitrators, whose duty it shall be to apportion same and report thereon to the boards of county commissioners of both counties.



§ 43-2-118. Private roads

The manner of laying out any private road from the land of any person so as to connect with any public road and of condemning the lands necessary therefor shall be the same as provided in this part 1; except that the petition in such cases need be signed by only such person and the damages which may accrue and the expense of opening such road shall be paid by such petitioner.



§ 43-2-119. County road budgets

The board of county commissioners shall each year prepare a preliminary or tentative road budget for the county in compliance with the local government budget law. The county road budget shall show in detail anticipated revenues from all sources and proposed expenditures for all purposes. The budget shall be compiled so that it will show, separately, the anticipated revenues and expenditures for the county road system.



§ 43-2-120. Annual county reports

(1) On or before the thirtieth day of June of each year, the board of county commissioners of each county shall cause to be made and filed with the highway maintenance division a complete report of the expenditures of all moneys applied to county road systems during the calendar year ending on the thirty-first day of December next preceding. The division shall prescribe the form and contents of the report.

(2) The report must contain the following:

(a) A detailed statement identifying the separate amounts and sources of all moneys available during the calendar year covered by the report, including moneys made available by the United States government, the state, and any other governmental agency and moneys available from bond issues, special assessments, tax levy, or any other source whatever for expenditure for street and road purposes;

(b) A detailed statement of all expenditures during the calendar year covered by the report for street and road purposes, including obligations incurred but not yet paid. The statement must contain uniform categories prescribed by the highway maintenance division, including, but not be limited to, expenditures for rights-of-way or other property, construction, maintenance, acquisition of equipment, and administration. The statement must also set forth the amount of funds on hand at the beginning of the calendar year covered by the report and any unexpended funds remaining at the close of the calendar year. The division shall prescribe such other expenditure categories and such other information as may be deemed necessary by the division to fully disclose the nature and extent of all transactions by any county relating to streets and roads.

(3) The highway maintenance division shall prepare detailed instructions for the uniform reporting of receipts and expenditures of all moneys applied to county streets and roads.

(4) The highway maintenance division shall annually tabulate and compile all such reports and statements received from the counties and shall publish these data in accordance with the provisions of section 24-1-136, C.R.S.

(5) (a) On or before March 1 of each year, the board of county commissioners of each county shall submit to the department of transportation a map which indicates any changes in the mileage or location of any road within the county system of roads, together with any changes in the surface classification of any roads within the county system which have been made during the calendar year ending on December 31 next preceding.

(b) Information concerning the condition of the streets, roads, and highways submitted pursuant to section 43-1-115 (2), shall be reported in conjunction with the report required by paragraph (a) of this subsection (5).



§ 43-2-121. Annual state report

At the same time that the highway maintenance division tabulates the reports and statements from the various counties, the division shall also prepare a statement setting forth the amount expended by the division during the preceding calendar year in the same manner as required of counties. Publication of the data shall be in accordance with the provisions of section 24-1-136, C.R.S.



§ 43-2-122. State inspection of county projects

Whenever any county or group of counties undertakes the construction of any highway project which involves the expenditure of highway users tax funds and federal funds, it is the duty of the department of transportation to inspect such projects at such times as the department of transportation considers necessary for the purpose of determining that such project is being built to the prescribed standard.



§ 43-2-123. City street systems

There shall be established in each city, city and county, and incorporated town a system of streets to be known as the city street system. It shall not include any street established by law as a part of the state highway system.



§ 43-2-124. City streets defined - maintenance

(1) The city street system shall consist of all streets open and used, which shall include the primary system of major streets to be designated arterial streets, and a secondary system to be designated local service streets.

(2) Arterial streets are those streets carrying general traffic within the city and providing communication with surrounding territory and which are not part of the federal-aid and state highway connecting links within the city.

(3) Local service streets are all streets within a city open to public travel and which are not a part of the federal-aid connecting links, state highways, or streets designated as arterial streets.

(4) The city streets system, both arterial and local service streets, shall be constructed and maintained by the respective city, city and county, or incorporated town.



§ 43-2-125. Adoption of street systems - reports

(1) The arterial streets and local service streets in any town, city, or city and county shall constitute its city street system. The system of arterial streets shall be selected in the following manner:

(a) On or before December 31, 1953, the city council, local governing body, or designated officer of each incorporated town, city, or city and county shall determine the total mileage of its city street system, and prepare a certification showing the amount of total mileage.

(b) The city council, local governing body, or designated officer of each municipality shall then cause a map to be prepared showing each street in the city arterial system and designating each street by appropriate number for the purpose of identification and shall cause notice of intention to adopt said map as the official map of such system to be given, which notice shall specify the time and place at which all interested persons shall be heard. Such notice of intention shall be published once a week for two successive weeks preceding the date of such hearing in a newspaper of general circulation in the city, or in case of cities or towns which have no newspaper published within their limits, notice of intention shall be published by placing said notice in a conspicuous place in such city or incorporated town generally used for publishing such public notices.

(c) After such hearing the city council, local governing body, or designated officer shall certify such map, with any changes or revisions deemed to be advisable, as the official map of the arterial street system.

(d) On or before December 31, 1953, each town, city, or city and county shall file copies of the following information with the department of transportation:

(I) Certification of the total mileage of streets in its city street system as provided in paragraph (a) of this subsection (1);

(II) Certification adopting its arterial street system, together with a copy of the map of the arterial street system as provided in paragraph (c) of this subsection (1).

(2) Changes in total mileage and arterial mileage shall be made in a similar manner and all such changes shall be reported as made. Each annual report as required in section 43-2-132 shall include all changes or a statement that no changes have been made.



§ 43-2-129. Accounting by municipalities - unexpended funds - matching federal aid

(1) All amounts paid to each city, city and county, or incorporated town out of the highway users tax fund shall be accounted for as provided in this part 1.

(2) A city, city and county, or incorporated town, if moneys paid from the highway users tax fund are not expended in any fiscal year, may carry over and rebudget such moneys for the succeeding year; or it may make expenditures in anticipation of receipt of these moneys and receive credit for them in the year in which the moneys are received.

(3) In the event that any funds become available from the federal government for expenditure by the cities and incorporated towns in conjunction with funds which have accrued to such cities and incorporated towns for the construction, alteration, repair, or improvement of any street within the limits of said cities or incorporated towns, the city council or local governing authority of the respective cities and incorporated towns, upon the approval by the department of transportation, may use such funds which have accrued to them from the highway users tax fund for the purpose of matching the federal funds becoming available; if the city council or local governing authority of such city or incorporated town has, by proper resolution, filed in duplicate with the department of transportation and approved by said department, determined that the street construction, alteration, repair, or improvement to be performed in such city or incorporated town conforms in all respects to the requirements necessary for the use of such funds from the federal government and if all such funds becoming available are expended only as provided by law.



§ 43-2-130. Street budgets

In each city, city and county, and incorporated town, the street supervisor or authorized budget officer, in compliance with the local government budget law, shall prepare each year a tentative street budget covering all proposed expenditures for the ensuing calendar year for the city street system. He shall submit the same as his recommended budget for the city street system to the city council or local governing authority for approval.



§ 43-2-131. Municipal allocations - delinquent reports - grace period

The state treasurer or any other state officer so designated shall make complete allocations from highway user revenues to only those cities, cities and counties, or towns which have complied with all the requirements of this part 1. The state agency or department designated in this part 1 to receive reports shall inform the cities, cities and counties, or towns in writing, by certified mail, of any delinquencies in reporting and shall forward a copy of such notice to the state treasurer. Delinquent cities, cities and counties, or towns shall be allowed a grace period of sixty days after date in which to rectify the delinquency. If the required reports have not been received at the end of the sixty-day grace period, the state treasurer shall withhold the moneys due to such cities, cities and counties, or towns until he has been informed that the required reports have been received. Payments withheld will be paid to the cities, cities and counties, or towns upon receipt of the delinquent reports.



§ 43-2-132. Annual municipal reports

(1) On or before the thirtieth day of June of each year, every city, city and county, and incorporated town shall cause to be made and filed with the highway maintenance division a complete report of the expenditures of all moneys applied to city street systems during the calendar year ending on the thirty-first day of December next preceding. The division shall prescribe the form and contents of such report.

(2) The report shall contain the following:

(a) A detailed statement identifying the separate amounts and sources of all moneys available during the calendar year covered by the report, including moneys made available by the United States government, the state, the county, and any other governmental agency, and moneys available from bond issues, special assessments, tax levy, or any other source whatever for street or road purposes;

(b) A detailed statement of all expenditures during the calendar year covered by the report for street and road purposes, including obligations incurred but not yet paid. The statement shall contain uniform categories to be prescribed by the department of transportation, such categories to include but not be limited to expenditures for rights-of-way or other property, construction, maintenance, acquisition of equipment, and administration. The statement shall also set forth the amount of funds on hand at the beginning of the calendar year covered by the report, the manner in which highway users tax fund moneys and the county road and bridge fund were spent during such calendar year, and the amount of any unexpended funds remaining at the close of such calendar year. The department of transportation shall prescribe such other expenditure categories and such other information as may be deemed necessary by the department to fully disclose the nature and extent of all transactions by any city, city and county, or incorporated town relating to streets and roads. Any moneys which have become available to any city, city and county, and incorporated town for expenditure on roads and bridges by virtue of a condition placed on any type of land use approval shall be accounted for separately and said expenditures shall be limited to roads and bridges in connection with such land use project.

(3) The highway maintenance division shall prepare detailed instructions for the uniform reporting of receipts and expenditures of all moneys to city streets and roads.

(4) The highway maintenance division shall annually tabulate and compile all such reports and statements received from the cities, city and counties, and incorporated towns and shall publish these data in accordance with the provisions of section 24-1-136, C.R.S.

(5) (a) On or before March 1 of each year, each city, city and county, and incorporated town shall submit to the department of transportation the certification prepared as provided by section 43-2-125 showing all changes in total mileage and arterial mileage having been made during the calendar year ending on December 31 next preceding.

(b) Information concerning the condition of the streets, roads, and highways submitted pursuant to section 43-1-115 (2), shall be reported in conjunction with the report required by paragraph (a) of this subsection (5).

(6) The reports required by this section shall be audited in accordance with the provisions of part 6 of article 1 of title 29, C.R.S., and such reports shall be included as supplementary information in the annual audit report.



§ 43-2-133. State inspection of municipal projects

Whenever any city, city and county, or incorporated town undertakes the construction of any street project which involves the expenditure of state funds and federal funds, it is the duty of the department of transportation to inspect such projects at such times as the department of transportation deems necessary for the purposes of determining whether such projects are being built to the recommended standards.



§ 43-2-134. Certification of designations - notice of change

(1) Within thirty days after December 31, 1979, the department of transportation shall certify by brief description in duplicate to the governing body and to the clerk of each municipality which streets, together with the bridges or other structures thereon, if any, in such municipality are presently designated as part of the state highway system as defined in this part 1.

(2) Thereafter, the department of transportation shall inform each municipality of any change in designation that has occurred within its jurisdiction not later than sixty working days after the change.

(3) No change shall be made in the designation of such street as a part of the state highway system without prior notice to the municipality and without opportunity for hearing before the commission.



§ 43-2-135. Division of authority over streets

(1) The jurisdiction, control, and duty of the state, cities, cities and counties, and incorporated towns with respect to streets which are a part of the state highway system is as follows:

(a) The city, city and county, and incorporated town shall exercise full responsibility for and control over any such street beyond and including the curbs and, if no curb is installed, beyond the traveled way, its contiguous shoulders, and appurtenances; except that the regulation and control of driveways shall be subject to the provisions of section 43-2-147.

(b) The department of transportation has authority to prohibit the suspension of signs, banners, or decorations above the portion of such streets between the curbs or portion used for highway purposes up to a vertical height of twenty feet above the surface of the roadway.

(c) The city, city and county, or incorporated town at its own expense shall maintain all underground facilities in such streets and has the right to construct such underground facilities as may be necessary in such streets.

(d) The city, city and county, or incorporated town has the right to grant the privilege to open the surface of any such street, but all damages occasioned thereby shall promptly be repaired either by the city, city and county, or incorporated town itself or at its direction.

(e) The city, city and county, or incorporated town at its own expense shall provide street illumination and shall clean all such streets, including storm sewer inlets and catch basins.

(f) The department of transportation has the right to utilize all storm sewers on such highways without cost; and if new storm sewer facilities are necessary in construction of streets by the department of transportation, the cost of such facilities shall be borne by the state and municipality as may be mutually agreed upon between the department of transportation and the local governing body of the city, city and county, or incorporated town.

(g) Cities, cities and counties, and incorporated towns shall regulate and enforce all traffic and parking restrictions on streets which are state highways, but all regulations adopted after December 31, 1979, shall be approved in writing by the department of transportation before becoming effective on such streets; except that such regulations shall become effective on such streets sixty days after receipt for review by the department of transportation if not disapproved in writing by said department during that sixty-day period.

(h) The department of transportation shall erect, control, and maintain at state expense all route markers and directional signs, except street signs on those streets.

(i) The department of transportation shall install, operate, maintain, and control at state expense all traffic control signals, signs, and traffic control devices on state highways in cities, the city and county of Denver, the city and county of Broomfield, and incorporated towns. No local authority shall erect or maintain any stop sign or traffic control signal at any location so as to require the traffic on any state highway to stop before entering or crossing any intersecting highway unless approval in writing has first been obtained from the department of transportation. For the purpose of this paragraph (i), striping, lane-marking, and channelization are considered traffic control devices.

(j) Rights-of-way for such street shall be acquired by either the city, city and county, or incorporated town or by the state as is mutually agreed upon. Costs of acquiring such rights-of-way may be at the sole expense of the state or the city, city and county, or incorporated town, or both, as may be mutually agreed. Title to all rights-of-way so acquired shall vest in the city, city and county, or incorporated town, or the state, according to the agreement under which said rights-of-way were secured.

(k) The department of transportation is authorized to acquire rights-of-way by purchase, gift, or condemnation for any such streets, highways, and bridges. Any such condemnation proceeding shall be exercised in the manner provided by law for condemnation proceedings to acquire lands required for state highways. Nothing in this section shall be construed as abrogating the rights of home rule cities to acquire lands for state purposes in the manner set forth in the charter of said cities.



§ 43-2-136. Department makes rules for rating

(1) The department of transportation shall promulgate and adopt rules and regulations for a practical system of rating roads, streets, and highways based on sufficiency rating studies for the systems under its specific jurisdiction as follows:

(a) Priorities for construction on the state highway system as designated by this part 1 shall be determined by the transportation commission not later than May thirtieth of the year preceding the year during which said construction is to be undertaken.

(b) The transportation commission in establishing priorities shall make use of a sufficiency rating which shall take into consideration traffic volume, composition of traffic, width of the roadbed, pavement type, and such other construction factors as it deems necessary in order to adequately compare existing highway facilities with the known desirable standards for highways which should apply.



§ 43-2-137. Counties submit priorities - instructions

The boards of county commissioners of the various counties in Colorado and the city council of the city and county of Denver and the city council of the city and county of Broomfield shall annually submit to the commission priorities for the construction of roads and streets within their specific jurisdiction on the state highway system, plus all proposed projects not a part of the state highway system but utilizing federal funding. For purposes of this section and section 43-2-138, the city and county of Denver and the city and county of Broomfield shall be considered counties.



§ 43-2-138. Municipalities submit priorities - instructions

The city council or local governing authority of each incorporated place situated in Colorado shall annually submit to the commission, directly or through the board of county commissioners, priorities for the construction of roads and streets within its specific jurisdiction on the state highway system, plus all proposed projects not a part of the state highway system but utilizing federal funding.



§ 43-2-139. Roadside advertising on county roads

The board of county commissioners of each county has the power to require all persons placing or maintaining road signs, guide boards, billboards, and bulletin boards, of any kind on any road constituting a part of the county highway system which do not conform to the standards designated by the transportation commission, to remove the same, and if such persons do not comply with such requirements, the board of county commissioners has the power to remove said signs and boards. Where said signs and boards are erected outside the right-of-way of any county road in such a manner that any portion of said sign or board projects onto the right-of-way of said county road, the board of county commissioners has the power to remove as much of said sign or board projecting onto said right-of-way as is necessary to keep said right-of-way free and clear of obstruction.



§ 43-2-141. Violation of sections - penalties

Any person or corporation who places or maintains any road signs, guide boards, billboards, or bulletin boards on any road constituting the county system in violation of section 43-2-139, upon conviction thereof, shall be punished by a fine of not less than fifteen dollars nor more than fifty dollars. Any person or corporation which injures, defaces, or destroys any road sign placed on any county road, as provided by law, shall be punished by a fine of not less than fifteen dollars nor more than fifty dollars.



§ 43-2-142. Jurisdiction

All courts of record having jurisdiction of misdemeanors have jurisdiction to try any case arising from the violation of this part 1 or any provision thereof.



§ 43-2-144. Intergovernmental highway contracts

(1) The transportation commission, counties, and municipalities have the following powers, in addition to powers which they may already have, to contract with one another concerning streets, roads, and highways.

(2) The board of county commissioners of any county is authorized to contract with the transportation commission or with any city or town within the county, or with both the transportation commission and a city or town, for the construction or maintenance, or both, of county or state highways within the county or within the county and the city or town. Adjoining counties may also contract with each other for construction or maintenance, or both, of public highways where roads in one county may be constructed or maintained, or both, more economically by an adjoining county.

(3) Towns and cities are authorized to contract with the transportation commission or with the board of county commissioners, or with both the transportation commission and the board of county commissioners, for the construction or maintenance, or both, of city streets or county or state highways within the town or city.

(4) Such contracts may extend for an indefinite period of time. The expenditures to be required each year shall be separately budgeted, and where the contract may extend over more than one budgeting period, the entire amount required by such contract need not be budgeted before such contract is made.

(5) Existing valid contracts between the parties enumerated in subsections (2) and (3) of this section shall not automatically be voided by the adoption of this part 1 but are expressly confirmed and ratified; but, upon the agreement of all parties to a contract, such contract may be modified in accordance with this part 1.



§ 43-2-145. Transportation legislation review - committee

(1) (a) The transportation legislation review committee is hereby created in order to give guidance and direction to:

(I) The department of transportation in the development of the state transportation system and to provide legislative overview of and input into such development;

(II) The department of revenue in the licensing of drivers and registration and titling of motor vehicles; and

(III) Any state agency or political subdivision of Colorado that regulates motor vehicles or traffic, including, without limitation, penalties imposed for violating traffic statutes and rules.

(b) The committee shall meet at least once each year to review transportation, traffic, and motor vehicle legislation and may consult with experts in the fields of traffic regulation, the licensing of drivers, the registration and titling of motor vehicles, and highway construction and planning and may consult with the personnel of the department of transportation or the department of revenue as may be necessary; except that the committee shall not meet during the 2010 interim. All personnel of the department of transportation, department of revenue, or any state agency or political subdivision of Colorado that regulates motor vehicles or traffic shall cooperate with the committee and with any persons assisting the committee in carrying out its duties pursuant to this section. The committee may review any phase of department of transportation operations, including planning and construction of highway projects, prior to and during the completion of such projects.

(c) The committee may also conduct a postoperation review of such projects to determine whether the project was completed in the most cost-effective and efficient manner. The committee may require the department of transportation to prepare and adopt five-, ten-, and fifteen-year plans for the development of the state transportation system, and the committee shall monitor the progress of such plans. The committee may also require financial or performance audits to be conducted. Upon completion of its review of the transportation laws, the committee shall make recommendations to the governor and to the general assembly for such additional legislation as it deems necessary. The committee shall also develop and make recommendations concerning the financing of the state transportation system. Legislation recommended by the committee shall be treated as legislation recommended by an interim legislative committee for purposes of any introduction deadlines or bill limitations imposed by the joint rules of the general assembly.

(d) Prior to January 1, 2016, the committee shall develop and make recommendations concerning the financing of the completion of the strategic transportation projects identified by the department as the "seventh pot projects". No later than February 1, 2016, the committee shall recommend legislation to implement the recommendations, and such legislation shall be treated as legislation recommended by an interim legislative committee for purposes of any introduction deadlines or bill limitations imposed by the joint rules of the general assembly; except that the bills shall not be subject to review by or approval of legislative council.

(e) Repealed.

(1.3) (a) (I) For purposes of this subsection (1.3), "agency" means any state, regional, or local agency, authority, department, district, or organization, other than an individual municipality or county, that:

(A) Is responsible for researching, planning, developing, or improving transportation systems, mass transit systems, or regional plans that include the provision of mass transit within the jurisdiction of the agency; and

(B) Has or may have overlapping or coterminous jurisdiction with another agency.

(II) The term "agency" includes, without limitation, the department of transportation, the regional transportation district, the Colorado intermountain fixed guideway authority, and the Denver regional council of governments.

(b) Each agency shall share information and coordinate efforts with other agencies in the research, planning, and development of mass transit systems to avoid the creation of duplicative or conflicting mass transit systems in the state. The committee may review the operations of any agency to ensure compliance with the provisions of this paragraph (b). In connection with the review of the committee, any agency required to share information and coordinate efforts in accordance with this paragraph (b) shall report to the committee no later than August 15, 2001, and each August 15 thereafter through August 15, 2009, and no later than August 15, 2011, and each August 15 thereafter regarding compliance with this paragraph (b).

(1.5) The committee may review any phase of operations of any public highway authority created pursuant to part 5 of article 4 of this title, including planning and construction of public highway projects, prior to and during the completion of such projects. The committee may also conduct a postoperation review of a project to determine whether the project was completed in the most cost-effective and efficient manner. The committee may require any public highway authority to prepare and adopt long-range plans for the development of the public highways, and the committee shall monitor the progress of such plans. The committee may also require the state auditor to conduct a financial or performance audit of any public highway authority.

(1.6) and (1.8) Repealed.

(1.9) The committee may review any phase of operations of any regional transportation authority created pursuant to part 6 of article 4 of this title, including the planning and construction of regional transportation systems, prior to and during the completion of such systems. The committee may also conduct a postoperation review of any system to determine whether the system was completed in the most cost-effective and efficient manner. The committee may require any regional transportation authority to prepare and adopt long-range plans for the development of regional transportation systems, and the committee shall monitor the progress of the plans. The committee may also require financial or performance audits to be conducted.

(2) Repealed.

(2.5) (a) Effective January 1, 2001, the committee shall be comprised of the members of the transportation and energy committee of reference of the house of representatives and the members of the transportation committee of reference of the senate. The chairman of the senate transportation committee shall be the chairman in even-numbered years and vice-chairman in odd-numbered years. The chairman of the house transportation and energy committee shall be chairman in odd-numbered years and vice-chairman in even-numbered years.

(b) The members of the respective committees of reference shall receive the usual per diem and necessary travel and subsistence expenses as provided for members of the general assembly who attend interim committee meetings pursuant to section 2-2-307, C.R.S.

(3) and (4) Repealed.

(5) The legislative council staff shall be made available to assist the committee in carrying out its duties pursuant to this section.

(6) to (8) Repealed.

(9) In the 2015 interim between the first regular session of the seventieth general assembly and the second regular session of the seventieth general assembly, the committee shall examine:

(a) The statutory and regulatory requirements for entry into the market for taxicab service; and

(b) Regulations governing the provision of taxicab service.



§ 43-2-146. Highway bypasses - public policy - when

(1) It is the public policy of the state of Colorado that where the transportation commission has authorized a highway bypass to be built around any incorporated city or town or unincorporated business community of the state of Colorado, the original state highway or state and federal highway markings shall remain on the existing highway through such incorporated city, town, or unincorporated business community and the existing highway shall be maintained, and the new bypass highway shall carry the designation "bypass" or other similar markings.

(2) In all cases where such relocation has been authorized as a part of the national system of interstate and defense highways, the original state highway may be retained as part of the state system or a new and more direct approach road may be constructed to maintain service to such incorporated city, town, or unincorporated business community. In the event a new and more direct approach road is constructed, such approach road shall be placed on the state highway system and the original state highway may be deleted from the state system as provided in section 43-2-106. The markings of the relocated system of highways shall be accomplished in accordance with the practice established under section 42-4-104, C.R.S.



§ 43-2-147. Access to public highways - definitions

(1) (a) The department of transportation and local governments are authorized to regulate vehicular access to or from any public highway under their respective jurisdiction from or to property adjoining a public highway in order to protect the public health, safety, and welfare, to maintain smooth traffic flow, to maintain highway right-of-way drainage, and to protect the functional level of public highways. In furtherance of these purposes, all state highways are hereby declared to be controlled-access highways, as defined in section 42-1-102 (18), C.R.S.

(b) Vehicular access to or from property adjoining a state highway shall be provided to the general street system, unless such access has been acquired by a public authority. Police, fire, ambulance, and other emergency stations shall have a right of direct access to state highways. After June 21, 1979, no person may submit an application for subdivision approval to a local authority unless the subdivision plan or plat provides that all lots and parcels created by the subdivision will have access to the state highway system in conformance with the state highway access code.

(c) The provisions of this section shall not be deemed to deny reasonable access to the general street system.

(2) and (3) Repealed.

(4) The commission shall adopt a state highway access code, by rule and regulation, for the implementation of this section, on or after March 16, 1980. The access code shall address the design and location of driveways and other points of access to public highways. The access code shall be consistent with the authority granted in this section and shall be based upon consideration of existing and projected traffic volumes, the functional classification of public highways, adopted local transportation plans and needs, drainage requirements, the character of lands adjoining the highway, adopted local land use plans and zoning, the type and volume of traffic to use the driveway, other operational aspects of the driveway, the availability of vehicular access from local streets and roads rather than a state highway, and reasonable access by city streets and county roads.

(5) (a) After the effective date of the access code, no person shall construct any driveway providing vehicular access to or from any state highway from or to property adjoining a state highway without an access permit issued by the appropriate local authority with the written approval of the department of transportation. If the local authority fails to act within forty-five days after an access permit has been requested, such permit shall be deemed issued subject to written approval of the department of transportation. If the department of transportation does not act upon an access permit within twenty days after notice by the local authority, or within twenty days after local authorities should have acted, whichever is the lesser, such permit shall be deemed approved. Upon written request by a local authority, the department of transportation shall administer or assist in the administration of access permits in that jurisdiction. If the department of transportation undertakes to administer access permits in a jurisdiction, it shall act upon requested access permits within forty-five days of request. If the department of transportation fails to act within forty-five days upon a requested access permit, such permit shall be deemed approved. Access permits shall be issued only in compliance with the access code and may include terms and conditions authorized by the access code.

(b) The issuing authority shall establish a reasonable schedule of fees for access permits issued pursuant to the access code and this section, which fees shall not exceed the costs of administration of access permits.

(c) When a permitted driveway is constructed or utilized in violation of the access code, permit terms and conditions, or this section, either the issuing authority or the department of transportation or both may obtain a court order enjoining violation of the access code, permit terms and conditions, or this section. Such access permits may be revoked by the issuing authority if, at any time, the permitted driveway and its use fail to meet the requirements of this section, the access code, or the terms and conditions of the permit. The department of transportation may install barriers across or remove any driveway providing direct access to a state highway which is constructed without an access permit.

(6) (a) The provisions of this section shall not apply to driveways in existence on June 30, 1979, unless specifically stated otherwise. Driveways constructed between July 1, 1979, and the effective date of the access code shall comply with the driveway code adopted by the department of transportation pursuant to statutory authority prior to July 1, 1979.

(b) Any driveway, whether constructed before, on, or after June 30, 1979, may be required by the department of transportation with written concurrence of the appropriate local authority to be reconstructed or relocated to conform to the access code, either at the property owner's expense if the reconstruction or relocation is necessitated by a change in the use of the property which results in a change in the type of driveway operation or at the expense of the department of transportation if the reconstruction or relocation is necessitated by changes in road or traffic conditions. The necessity for the relocation or reconstruction shall be determined by reference to the standards set forth in the access code.

(c) Any party who has received an adverse decision by the department of transportation may request and shall receive a hearing before the transportation commission or before an administrative law judge from the department of personnel, at the discretion of the transportation commission. Such hearing shall be conducted in accordance with the provisions of article 4 of title 24, C.R.S. Decisions by the transportation commission or by an administrative law judge shall be considered final agency action.

(d) Reconstruction or relocation of a driveway shall be administered in the same manner as the revocation of a license under the "State Administrative Procedure Act".

(7) The boards of county commissioners may, by resolution, and other local authorities may, in the manner prescribed in article 16 of title 31, C.R.S., adopt by reference the state highway access code, in whole or in part, or may adopt separate provisions, for application to local roads and streets that are not a part of the state highway system.

(7.5) The issuing authority shall grant a variance from the state highway access code if such variance would not be inconsistent with paragraph (a) of subsection (1) of this section and if such variance is reasonably necessary for the convenience, safety, and welfare of the public. If failure to grant a variance would deny reasonable access to the general street system, such denial may be subject to the provisions of section 43-1-208 and section 15 of article II of the state constitution.

(8) As used in this section, unless the context otherwise requires:

(a) "Access control plan" means a roadway design plan which designates preferred access locations and their designs for the purpose of bringing those portions of roadway included in the access control plan into conformance with their functional classification to the extent feasible.

(b) "Appropriate local authority" means the board of county commissioners if the driveway is to be located in the unincorporated area of a county and the governing body of the municipality if the driveway is to be located within an incorporated municipality.

(c) "Functional classification" means a classification system that defines a public roadway according to its purposes in the local or statewide highway plans. The commission shall determine the functional classification of all state highways. The functional classification of county roads and city streets shall be determined by the appropriate local authority.

(d) "General street system" means the interconnecting network of city streets, county roads, and state highways in an area.

(e) "Issuing authority" means the entity which issues access permits and includes the board of county commissioners, the governing body of a municipality, and the department of transportation.

(f) "Local road" means a county road, as provided in sections 43-2-108 and 43-2-109, and "local street" means a municipal street, as provided in sections 43-2-123 and 43-2-124.



§ 43-2-149. Roadside memorials authorized - specifications - permit - definitions

(1) As used in this section, unless the context otherwise requires:

(a) "County memorial" means a plaque, monument, or similar object placed in a particular location on a county road to commemorate one or more people who died on that county road.

(b) "Department" means the department of transportation.

(c) "Erect" means to construct or allow to be constructed.

(d) "Highway" means any road in the state highway system, as defined in section 43-2-101 (1).

(e) "Maintain" means to preserve, keep in repair, or replace a roadside memorial.

(f) "State memorial" means a sign on a highway to commemorate one or more people who died on that highway.

(2) (a) (I) The department shall erect and maintain a state memorial requested in accordance with this subsection (2). The department shall be exclusively responsible for the type, location, and design of the state memorial.

(II) An application for a state memorial shall be made on a form provided by the department, shall be signed by the applicant or the applicant's duly authorized officer or agent, and shall include:

(A) The name and address of the applicant;

(B) The name of the individual memorialized and the highway where such individual lost his or her life; and

(C) A fee to be determined by the department; except that such fee shall not exceed the direct and indirect expenses associated with erecting and maintaining such state memorial. The department shall transmit the fee to the state treasurer for deposit in the state highway fund, created in section 43-1-219.

(b) A state memorial shall be located within the highway easement as far from the roadway as is practicable or reasonably necessary to preserve public safety and facilitate highway maintenance, given the proposed location. A state memorial shall contain the name of the person memorialized and shall be erected and maintained for at least two years.

(c) Notwithstanding any provision of this section to the contrary, if any provision of this section conflicts with federal law, the department shall not erect or maintain state memorials pursuant to this section.

(2.5) (a) (I) The department shall erect and maintain a permanent state memorial for each Colorado state trooper who has died on a highway while in the line of duty.

(II) The state memorial erected pursuant to subparagraph (I) of this paragraph (a) must:

(A) Be placed in the location where the trooper's death occurred, located within the highway easement as far from the roadway as is practicable or reasonably necessary to preserve public safety and facilitate highway maintenance, given the proposed location; and

(B) Measure four feet in height by three feet in width.

(b) The department shall use gifts, grants, and donations to fund the state memorials placed pursuant to this subsection (2.5).

(c) Notwithstanding any provision of this section to the contrary, if the application of any provision of this subsection (2.5) in a specific location conflicts with federal law, the department shall neither erect nor maintain a state memorial at that location.

(3) (a) (I) A person may erect and maintain a county memorial if the proposed county memorial conforms with the requirements of this subsection (3) and, where required by the county, the applicable board of county commissioners, or the board's designee, has issued a permit to erect the county memorial on a county road in a primary or secondary system, as described in section 43-2-108. An applicant for a permit to erect a county memorial on a county road shall be exclusively responsible for the type, location, and design of the county memorial, subject to the requirements of this section.

(II) An application for a permit shall be made on a form provided by the county, shall be signed by the applicant or the applicant's duly authorized officer or agent, and shall include:

(A) The type, proposed location, and dimensions of the proposed county memorial and other information required by the form;

(B) The name and address of the applicant;

(C) The name of the individual memorialized and the highway where such individual lost his or her life;

(D) An agreement by the applicant to erect and maintain the county memorial in a safe, sound, and good condition; and

(E) A uniform fee not to exceed the county's direct and indirect expenses associated with issuing and administering the permit. The county shall transmit the fee to the county treasurer, who shall credit it to the applicable county highway or transportation fund.

(b) County memorials shall not exceed three feet in height above the ground, two feet in width, and six inches in thickness. County memorials shall be constructed of a durable material and shall not contain any moving or electronic parts. County memorials shall be located within the highway easement as far from the roadway as is practicable or reasonably necessary to preserve public safety and facilitate highway maintenance, given the proposed location. County memorials may contain the name of the person memorialized, the dates of such person's birth and death, and other relevant information.

(4) (a) The department shall deny an application for a state memorial if the proposed location of the memorial would result in a potential safety hazard or maintenance impediment. The department may suggest that the applicant consider an alternative design or placement and may remove any memorial on a highway that does not comply with the provisions of subsection (2) of this section. The department may deny or revoke a permit for false or misleading information given in the application for a state memorial pursuant to subsection (2) of this section.

(b) A board of county commissioners, or the board's designee, shall deny an application if the proposed type or location of the county memorial would result in a potential safety hazard or maintenance impediment. The board of county commissioners, or the board's designee, may suggest that the applicant consider an alternative design or placement and may remove any county memorial that does not comply with subsection (3) of this section, including through the applicant's failure to substantially perform any erection or maintenance agreement specified in the permit. The board of county commissioners, or the board's designee, may deny or revoke a permit for false or misleading information given in the application or for the erection or maintenance of a county memorial in violation of this section.

(c) Nothing in this section shall be construed to require a county to establish a permitting process pursuant to this section, but no county may prohibit or deny requests for placement of roadside memorials on county roads in the absence of a permitting process that complies with this section.



§ 43-2-150. Roadside chain service - rules

The department may contract with one or more entities to provide roadside assistance, selling or applying chains or other equipment to commercial vehicles, necessary to enable compliance with section 42-4-106, C.R.S. The department may authorize, by rule or contract, the entity to receive a reasonable fee for services provided.






Part 2 - County and Other Public Highways

§ 43-2-201. Public highways

(1) The following are declared to be public highways:

(a) All roads over private lands dedicated to the public use by deed to that effect, filed with the county clerk and recorder of the county in which such roads are situate, when such dedication has been accepted by the board of county commissioners. A certificate of the county clerk and recorder with whom such deed is filed, showing the date of the dedication and the lands so dedicated, shall be filed with the county assessor of the county in which such roads are situate.

(b) All roads over private or other lands dedicated to public uses by due process of law and not heretofore vacated by an order of the board of county commissioners duly entered of record in the proceedings of said board;

(c) All roads over private lands that have been used adversely without interruption or objection on the part of the owners of such lands for twenty consecutive years;

(d) All toll roads or portions thereof which may be purchased by the board of county commissioners of any county from the incorporators or charter holders thereof and thrown open to the public;

(e) All roads over the public domain, whether agricultural or mineral.



§ 43-2-201.1. Closure of public highways extending to public lands - penalty

(1) Any person, other than a governing body of a municipality or county acting pursuant to part 3 of this article, who intentionally blocks, obstructs, or closes any public highway, as described in section 43-2-201, that extends to any public land, including public land belonging to the federal government, thereby closing public access to public lands, without good cause therefor, commits a class 1 misdemeanor and shall be punished as provided in section 18-1.3-501, C.R.S.

(2) The provisions of this section shall not apply to temporary and reasonable obstruction of the public highways described in subsection (1) of this section by a railroad train at a railroad crossing.

(3) Any peace officer of this state, as described in section 16-2.5-101, C.R.S., has the authority to enforce the provisions of this section.

(4) (a) Notwithstanding the provisions of subsection (1) of this section, any owner of private land who complies with the provisions of this subsection (4) may post notice of intent to close a road crossing such land if such road has been abandoned. Said owner shall promptly notify the board of county commissioners of the county in which such road is located of such proposed closure. The board of county commissioners so notified shall publish notice of such proposed closure in a newspaper of general circulation in such county within sixty days after receipt of notice from said owner and shall post notice of such proposed closure at each end of the road described in the notice. If the board of county commissioners receives no objection to such proposed closure within eighteen months after such publication, the road described in such notice shall be closed to public access.

(b) If the board of county commissioners receives objection to such proposed closure, it shall schedule a public hearing concerning the proposed closure and shall publish notice of said hearing in a newspaper of general circulation in such county at least ten days prior to said hearing. At said hearing, the board shall hear objections to the proposed closure and shall decide, within thirty days of the hearing, whether the road described in the notice shall be closed to public access.



§ 43-2-202. County road and bridge fund - apportionment to municipalities

(1) (a) A fund to be known as the county road and bridge fund is created and established in each county of this state. Such fund shall consist of the revenue derived from the tax authorized to be levied under section 43-2-203 for road and bridge construction, maintenance, and administration, all moneys received by the county from the state or federal governments for expenditure on roads and bridges, and any other moneys that may become available to the county for such purpose. Any moneys that have become available to the county for expenditure on roads and bridges by virtue of a condition placed on any type of land use approval shall be accounted for separately and said expenditures shall be limited to roads and bridges in connection with such land use project.

(b) In addition to the moneys specified in paragraph (a) of this subsection (1), the county road and bridge fund consists of any general fund moneys that the board of county commissioners of the applicable county transfers to the fund pursuant to section 30-25-106 (3), C.R.S., after the governor declares a disaster emergency in the county. The board of county commissioners may transfer back to the county general fund any moneys that it transferred to the county road and bridge fund pursuant to section 30-25-106 (3), C.R.S.

(2) Each municipality located in any county of this state is entitled to receive from the county road and bridge fund of the county wherein it is located an amount equal to fifty percent of the revenue accruing to said fund from extension only of the levy authorized to be made under section 43-2-203 against the valuation for assessment of all taxable property located within its corporate boundaries; except that, by mutual agreement between such municipality and the board of county commissioners, such municipality may elect to receive, in part or in full, the equivalent of such amount in the value of materials furnished or work performed on roads and streets located within its corporate boundaries by the county either during the calendar year in which such revenue is actually collected or by mutual agreement during any succeeding calendar year. A board of county commissioners may, at its option, provide additional money, furnish additional materials, or perform additional work for a municipality located in the county in excess of the money or equivalent materials or work entitled to be received by such municipality under this section. If so determined by the division of local government as provided in section 29-1-301 (1.2)(b), C.R.S., this subsection (2) shall not apply to any one-time, nonrecurring expenditure as a result of an increased levy under section 29-1-301 (1.2), C.R.S., if the expenditure is for a county road or bridge capital project or county road or bridge capital asset.

(3) In all cases where a municipality has not elected to receive its share of the county road and bridge fund in equivalent value of materials furnished or work performed by the county, under mutual agreement, it is the duty of the county treasurer, on the fifteenth day of each July, October, January, and April, to pay over to the treasurer of such municipality, out of the county road and bridge fund, the amount to which such municipality has become entitled during the preceding three calendar months.

(4) All moneys received by a municipality from the county road and bridge fund shall be credited to an appropriate fund and shall be used by such municipality only for construction and maintenance of roads and streets located within its corporate boundaries.



§ 43-2-203. County road and bridge budget - tax levy

(1) As a part of the total county budget and in conformity with the "Local Government Budget Law of Colorado", part 1 of article 1 of title 29, C.R.S., each county shall annually adopt a county road and bridge budget for the ensuing fiscal year, which budget shall show: The aggregate amount estimated to be expended for county road and bridge construction, maintenance, and administration and the aggregate amount estimated to be paid from the county road and bridge fund to municipalities located within the county, either in cash or in equivalent value of materials to be furnished or work to be performed under mutual agreements with such municipalities, during said fiscal year; the amount being carried over for equivalent materials to be furnished or work to be performed from any prior fiscal year for any municipality within the county pursuant to section 43-2-202 (2); the estimated balance in said fund at the beginning of said fiscal year; the aggregate amount estimated to be received from state, federal, or other sources during said fiscal year; and the amount necessary to be raised during said fiscal year from the levy authorized in subsection (2) of this section. The requirements of this subsection (1) do not apply to any moneys in the county road and bridge fund pursuant to section 30-25-106 (3), C.R.S.

(2) The board of county commissioners in each county is authorized to levy such rate of tax on all taxable property located within the county as required, when added to the estimated balance on hand at the beginning of said ensuing fiscal year and the amount of all revenues, other than property tax revenue, estimated to be received during said fiscal year, to defray all expenditures and payments estimated to be made from the county road and bridge fund during said fiscal year. When determining the rate of tax to be levied pursuant to this subsection (2), the board of county commissioners shall exclude from the estimated balance of the county road and bridge fund any moneys that it transferred to the fund pursuant to section 30-25-106 (3), C.R.S.



§ 43-2-204. Commissioners authorized to acquire property for highways

Boards of county commissioners, acting for their respective counties, are authorized to acquire by donation, by purchase, or by eminent domain proceedings in the name of such boards any private or public property necessary for the improvement or construction of state highways. Said boards have authority to contract with the department of transportation to pay for all or any part of such property so acquired.



§ 43-2-205. Rights-of-way - public land

The board of county commissioners of each county in the state of Colorado is authorized to lease a right-of-way over any lands in the state of Colorado held for public purposes which are not in actual use for the purpose to which they are dedicated, for such period of time and under such terms and conditions as it deems advisable, and to construct and maintain public roads and highways thereon.



§ 43-2-206. Acquisition of rights of prior lessee

If the board of county commissioners of any county, after entering into contract of lease of lands for highway purposes under the provisions of section 43-2-205, is unable to agree with the person holding possession under a prior lease, or otherwise, of any portion of the land so leased by the board of county commissioners for highway purposes for the purchase of the interest, title, or right to possession of any portion of the land necessary or required for the construction of the proposed highway on or over the strip of land so leased, such board may acquire the right to possession thereof in the manner provided by law for the condemnation of real estate.



§ 43-2-207. Expense of construction and maintenance

(1) The board of county commissioners of any county in the state of Colorado and the transportation commission of the state of Colorado are authorized to make such expenditures of moneys of the county and the state of Colorado appropriated to the construction and maintenance of highways upon lands leased or condemned for highway purposes under the provisions of section 43-2-205 as are necessary for the construction and the maintenance of public highways thereon.

(2) (a) Expenditures authorized under this title for the construction and maintenance of highways on land which has been purchased, condemned, leased, or otherwise acquired by the department of transportation or the board of county commissioners of any county of the state may include the spraying of such lands bordering highways which are infested with grasshoppers or other insects, as the latter are defined in paragraph (c) of this subsection (2), and may also include the destruction and eradication of noxious, injurious, and poisonous weeds growing along said highways.

(b) Expenditures made by the transportation commission pursuant to this subsection (2) shall be paid from the state highway fund.

(c) As used in this subsection (2), "insects" means any of the small invertebrate animals in the phylum arthropoda comprising the class insecta, arachnida, and chilopoda, that is six-legged winged and unwinged forms, eight-legged segmented forms and those with two or more pairs of legs per body segment.



§ 43-2-208. County commissioners authorized to construct highways and let contracts

(1) Whenever any county highway or bridge is to be constructed or any grading or repairing is to be done upon any county highway, the board of county commissioners is authorized to undertake such construction, grading, or repairing in its own behalf or to let contracts for the same. Boards of county commissioners are also authorized to make bids and to enter into contracts, where the contract price involved does not exceed one hundred thousand dollars, with the department of transportation or any agency of the federal or state government for the construction, maintenance, and repair of state or federal highways or bridges within their respective counties and to undertake and perform whatever work is necessary in connection therewith. All labor employed in such contracts shall be bona fide residents of the state of Colorado, and in all cases preference shall be granted to residents of the county wherein the contract is being performed.

(2) Repealed.



§ 43-2-209. Contract for work on highways - advertise for bids

If any board of county commissioners desires to let out any work on the county highways by contract, it may advertise in a legal newspaper in the county or post a notice in the county courthouse, for a period of not less than ten days before the contract is let, for sealed proposals for performing the work. When a contract for work on highways involves expenditures equal to or greater than the amount at which a contract requires a contractor's bond under section 38-26-105, C.R.S., the board of county commissioners shall advertise in a newspaper as provided in this section unless such advertisement, in the judgment of the board, would be detrimental to the immediate preservation of the public peace, health, and safety. The advertisement must describe the work to be done and its location and must refer all persons to the person holding the plans and specifications therefor. and such contract shall be awarded to the lowest responsible bidder, the board reserving the right to reject any bids proffered. The cost of any county highway work mentioned in sections 43-2-208 to 43-2-210 may be paid out of the county road and bridge fund or emergency road fund, as the board may determine.



§ 43-2-210. Only residents of county to be given employment

Only those persons who, at the time of employment, are residents of the county in which the project is being carried on shall be given employment insofar as possible. The residence of a person is considered to be that place in which his habitation is fixed and to which, whenever he is absent, he has the intention of returning.



§ 43-2-211. Cattle guards - specifications

The board of county commissioners of a county has authority to establish cattle guards on highways at the expense of the county or to permit the owners of land adjoining a county highway to establish cattle guards on highways at the expense of the landowners. All such cattle guards shall be established according to fixed specifications and design and under the supervision of the board of county commissioners.



§ 43-2-212. Sections applicable only to county highways

The provisions of sections 43-2-211 to 43-2-213 shall apply to the establishment of cattle guards on highways designated as county highways.



§ 43-2-213. Not deemed an obstruction

Cattle guards permitted and established under the provisions of sections 43-2-211 and 43-2-212 shall not constitute an obstruction of the highway under the provisions of section 43-5-301.



§ 43-2-214. County highway anticipation warrant retirement fund

Whenever the board of county commissioners of any county within the territorial limits of which there is or may be developed a producing oil or gas field deems it necessary to anticipate its road revenues in whole or in part for the construction, making, or repairing of public roads, bridges, or highway structures within the territorial limits of such county, it may by an order entered of record establish a fund under the administration of the county treasurer to be known as the county highway anticipation warrant retirement fund.



§ 43-2-215. Moneys allocated to fund

Upon creation and establishment of such fund the board of county commissioners of such county shall thereupon allocate to said fund all moneys which may become available to such county for highway purposes from federal royalties, together with such additional revenues as the board of county commissioners may determine to be necessary from the county road and bridge fund, not to exceed fifty percent thereof. Moneys and revenues allocated to said fund shall be held in said fund inviolate for the primary purpose of the retirement of all outstanding and unpaid county highway anticipation warrants issued in accordance with the provisions of sections 43-2-214 to 43-2-218.



§ 43-2-216. Warrants - sale - duration - interest

When the board of county commissioners of such county has determined and approved, by resolution of the board, any highway project for the construction, repair, or improvement of highways within its territorial limits, either by the county itself or with the department of transportation of the state of Colorado and with or without federal aid so as to determine the cost thereof or the share of such cost to such county to be approved by such county, it may by resolution authorize the issuance of anticipation warrants in such amount as may be necessary to raise funds sufficient to defray costs of the same, said warrants thereupon to be delivered to the county treasurer and by him offered for public sale at not less than par. The aggregate of such warrants outstanding shall not exceed ten percent of the valuation for assessment of all property of said county as of the date of issuance thereof. No warrants shall run for a period longer than ten years before retirement nor bear a rate of interest in excess of four percent.



§ 43-2-217. County treasurer fiscal agent

The county treasurer of such county shall be the fiscal agent of the county in connection with such highway anticipation warrants and shall administer said fund so as to retire such warrants therefrom at such times and in such manner as the board of county commissioners may prescribe in the issuance thereof, subject to the limitations provided in sections 43-2-214 to 43-2-218.



§ 43-2-218. Sections supplemental

Sections 43-2-214 to 43-2-218 are supplemental and in addition to all other powers and authorities by statute or otherwise granted and enjoyed by the respective counties of the state.



§ 43-2-219. County authority to privatize county highways and bridges - charge a toll

Notwithstanding any provision of law to the contrary, the board of county commissioners of a county may enter public-private initiatives, as defined in section 43-1-1201 (3), for county highways and bridges on behalf of the county. In addition, the board of county commissioners of a county may enter into contracts or other agreements on behalf of the county to privatize any county highway or bridge or charge a toll therefor. The board may also charge a toll for any county highway or bridge for the purpose of constructing, operating, or maintaining such bridge or highway.






Part 3 - Vacation Proceedings: Roads, Streets, and Highways

§ 43-2-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Block" means that portion of a subdivision surrounded by streets, however designated, or other boundary lines and platted as a block, plot, tract, square, or other designated unit.

(2) "Owner" or "owner of record" includes any person, firm, partnership, association, or corporation.

(3) "Roadway" includes any platted or designated public street, alley, lane, parkway, avenue, road, or other public way, whether or not it has been used as such.



§ 43-2-302. Vesting of title upon vacation

(1) Subject to the requirements set forth in sections 43-1-210 (5) and 43-2-106 governing the disposition of certain property by the department of transportation, whenever any roadway has been designated on the plat of any tract of land or has been conveyed to or acquired by a county or incorporated town or city or by the state or by any of its political subdivisions for use as a roadway, and thereafter is vacated, title to the lands included within such roadway or so much thereof as may be vacated shall vest, subject to the same encumbrances, liens, limitations, restrictions, and estates as the land to which it accrues, as follows:

(a) In the event that a roadway which constitutes the exterior boundary of a subdivision or other tract of land is vacated, title to said roadway shall vest in the owners of the land abutting the vacated roadway to the same extent that the land included within the roadway, at the time the roadway was acquired for public use, was a part of the subdivided land or was a part of the adjacent land.

(b) In the event that less than the entire width of a roadway is vacated, title to the vacated portion shall vest in the owners of the land abutting such vacated portion.

(c) In the event that a roadway bounded by straight lines is vacated, title to the vacated roadway shall vest in the owners of the abutting land, each abutting owner taking to the center of the roadway, except as provided in paragraphs (a) and (b) of this subsection (1). In the event that the boundary lines of abutting lands do not intersect said roadway at a right angle, the land included within such roadway shall vest as provided in paragraph (d) of this subsection (1).

(d) In all instances not specifically provided for, title to the vacated roadway shall vest in the owners of the abutting land, each abutting owner taking that portion of the vacated roadway to which his land, or any part thereof, is nearest in proximity.

(e) No portion of a roadway upon vacation shall accrue to an abutting roadway.

(f) Notwithstanding any other provision of this subsection (1), a board of county commissioners may provide that title to the vacated roadway shall vest, subject to a public-access easement or private-access easement to benefit designated properties, in the owner of the land abutting the vacated roadway, in other owners of land who use the vacated roadway as access to the owners' land, or in a legal entity that represents any owners of land who use the vacated roadway as access to the owners' land. Title shall vest to the owner of the land abutting the vacated roadway as otherwise required by paragraphs (a) to (d) of this subsection (1), unless the board expressly requires the title to vest pursuant to the authority set forth in this paragraph (f) in the resolution to vacate the roadway that is approved by the board.



§ 43-2-303. Methods of vacation

(1) All right, title, or interest of a county, of an incorporated town or city, or of the state or of any of its political subdivisions in and to any roadway shall be divested upon vacation of such roadway by any of the following methods:

(a) The city council or other similar authority of a city or town by ordinance may vacate any roadway or part thereof located within the corporate limits of said city or town, subject to the provisions of the charter of such municipal corporation and the constitution and statutes of the state of Colorado.

(b) The board of county commissioners of any county may vacate any roadway or any part thereof located entirely within said county if such roadway is not within the limits of any city or town.

(c) If such roadway constitutes the boundary line between two counties, such roadway or any part thereof may be vacated only by the joint action of the boards of county commissioners of both counties.

(d) If said roadway constitutes the boundary line of a city or town, it may be vacated only by joint action of the board of county commissioners of the county and the duly constituted authority of the city or town.

(2) (a) No platted or deeded roadway or part thereof or unplatted or undefined roadway which exists by right of usage shall be vacated so as to leave any land adjoining said roadway without an established public road or private-access easement connecting said land with another established public road.

(b) If any roadway has been established as a county road at any time, such roadway shall not be vacated by any method other than a resolution approved by the board of county commissioners of the county. No later than ten days prior to any county commissioner meeting at which a resolution to vacate a county roadway is to be presented, the county commissioners shall mail a notice by first-class mail to the last-known address of each landowner who owns one acre or more of land adjacent to the roadway. Such notice shall indicate the time and place of the county commissioner meeting and shall indicate that a resolution to vacate the county roadway will be presented at the meeting.

(c) If any roadway has been established as a municipal street at any time, such street shall not be vacated by any method other than an ordinance approved by the governing body of the municipality.

(d) If any roadway has been established as a state highway, such roadway shall not be vacated or abandoned by any method other than a resolution approved by the transportation commission pursuant to section 43-1-106 (11).

(e) Paragraphs (b), (c), and (d) of this subsection (2) shall not apply to any roadway that has been established but has not been used as a roadway after such establishment.

(f) If any roadway is vacated or abandoned, the documents vacating or abandoning such roadway shall be recorded pursuant to the requirements of section 43-1-202.7.

(3) In the event of vacation under subsection (1) of this section, rights-of-way or easements may be reserved for the continued use of existing sewer, gas, water, or similar pipelines and appurtenances, for ditches or canals and appurtenances, and for electric, telephone, and similar lines and appurtenances.

(4) Any written instrument of vacation or a resubdivision plat purporting to vacate or relocate roadways or portions thereof which remains of record in the counties where the roadways affected are situated for a period of seven years shall be prima facie evidence of an effective vacation of such former roadways. This subsection (4) shall not apply during the pendency of an action commenced prior to the expiration of said seven-year period to set aside, modify, or annul the vacation or when the vacation has been set aside, modified, or annulled by proper order or decree of a competent court and such notice of pendency of action or a certified copy of such decree has been recorded in the recorder's office of the county where the property is located.



§ 43-2-304. Limitation of actions

Any limitation established by this part 3 shall apply to causes of action which have accrued prior to May 5, 1949, as well as to all causes of action accruing thereafter. The right to institute an action shall not be barred by reason of the limitations prescribed in said part 3 until the expiration of six months from May 5, 1949. This part 3 shall not be construed as reviving any action or limitation barred by any former or other statute.






Part 4 - Noise Mitigation

§ 43-2-401. Definitions

As used in this part 4, unless the context otherwise requires:

(1) "Applicant" means a homeowner or renter residing in an eligible area, or the operator of a temporary housing facility or public housing facility located in an eligible area, who submits an application to the transportation commission in accordance with this part 4.

(2) "Department" means the department of transportation.

(3) "Eligible area" means a residential area that:

(a) Is located adjacent to a state highway;

(b) Existed as a residential area before the state highway was constructed or widened; and

(c) Is located within the boundaries of a local government that, as of the date of the application, has adopted an ordinance or resolution to mitigate the effects of noise in future residential or other noise-sensitive development adjacent to the state highways within the boundaries of the local government.

(4) "Local government" means a city, town, county, or city and county.

(5) "Noise mitigation measures" means noise mitigation measures approved by the transportation commission pursuant to section 43-2-404.



§ 43-2-402. Noise mitigation measures

(1) An applicant may submit an application for noise mitigation measures to the department between November 1 and March 31 in accordance with the application procedures established by the transportation commission by rule.

(2) An application for noise mitigation measures shall:

(a) Be accompanied by a petition in support of the noise mitigation measures signed by members of no less than seventy-five percent of the households in an eligible area who live no more than four-tenths of one mile from the nearest edge of the right-of-way of the state highway;

(b) Specify whether a local government has agreed to provide any of the moneys necessary to construct the noise mitigation measures; and

(c) Specify which noise mitigation measures the applicant proposes for the eligible area.

(3) If local governments in an eligible area have not agreed to provide at least fifty percent of the moneys necessary to construct the proposed noise mitigation measures in the eligible area, an applicant may submit an application for noise mitigation measures under this section only if the eligible area existed as a residential area before the state highway was constructed or widened.

(4) (a) The department shall consider applications received between November 1 and March 31 for noise mitigation measures to be constructed in the state fiscal year commencing the following July 1.

(b) No later than July 1 of each year, the department shall review applications received between November 1 and March 31 of the previous state fiscal year and place applications that meet the requirements of this section on a list of approved noise mitigation measures. The department shall prioritize the measures on the list using a formula that gives equal weight to the following factors:

(I) The hourly equivalent noise level at the first receivers in the eligible area;

(II) The number of homes in the area that will benefit significantly from noise mitigation measures; and

(III) The length of time that the area has been an eligible area.

(5) (a) The department shall construct noise mitigation measures on the list of approved measures for which a local government has agreed to provide no less than fifty percent of the necessary moneys in the order of priority established pursuant to subsection (4) of this section, using moneys provided by local governments and any moneys distributed to the department by the department of public health and environment pursuant to part 14 of article 20 of title 30, C.R.S.

(b) After the construction of noise mitigation measures in accordance with paragraph (a) of this subsection (5), the department shall use any moneys provided by local governments or distributed to the department pursuant to part 14 of article 20 of title 30, C.R.S., to construct other noise mitigation measures on the list of approved measures in the order of priority established pursuant to subsection (4) of this section.

(c) If a noise mitigation measure on the list of approved measures is not constructed in a state fiscal year, the applicant may submit an application for the noise mitigation measure for the next state fiscal year.



§ 43-2-403. Noise mitigation - privately funded - rules

(1) An applicant may submit an application for noise mitigation measures to be privately funded to the department at any time in accordance with the application procedures established by the transportation commission by rule.

(2) An application for privately funded noise mitigation measures shall:

(a) Be accompanied by a petition signed by no less than seventy-five percent of the resident homeowners in an eligible area whose homes are located no more than four-tenths of one mile from the nearest edge of the right-of-way of the state highway;

(b) Specify the source of the moneys necessary to construct the noise mitigation measures; and

(c) Specify which noise mitigation measures the applicant proposes for the eligible area.

(3) (a) The department shall consider an application for noise mitigation measures made pursuant to this section within three months after the application is received.

(b) The department shall approve an application for noise mitigation measures that meets the requirements of this section. The applicant may construct noise mitigation measures approved by the department.

(c) Noise mitigation measures constructed in accordance with this section shall:

(I) Comply with applicable rules and procedural directives of the department and the transportation commission;

(II) Meet the noise reduction standards established by the department;

(III) Be compatible with any existing noise mitigation measures in the eligible area; and

(IV) Comply with the zoning and building requirements established by a local government in the eligible area.

(4) Noise mitigation measures approved pursuant to this section may be constructed in the state highway right-of-way with the approval of the department or on private land. The department may sell at fair-market value or grant an easement to any land in the state highway right-of-way for the purpose of constructing noise mitigation measures approved in accordance with this section, subject to the provisions of section 43-1-210 (5).

(5) The applicant shall be responsible for the maintenance of the noise mitigation measures constructed in accordance with this section.



§ 43-2-404. Rule-making authority

The transportation commission created by part 1 of article 1 of this title shall promulgate rules in accordance with article 4 of title 24, C.R.S., to implement the provisions of this part 4. The rules shall include noise mitigation standards and a list of approved noise mitigation measures and products that meet the standards.












Special Highway Construction

Article 3 - Special Highway Construction

Part 1 - Freeways and Local Service Roads

§ 43-3-101. Freeways - how declared - commercial enterprises prohibited

(1) The transportation commission with the approval of the governor may designate any portion of a highway to be a freeway whenever, in its opinion, by reason of the volume and speed of traffic there is particular danger to the safety of the traveling public by collisions between vehicles proceeding in opposite directions thereon or between vehicles at intersections of said state highways with other public highways or at approaches to said state highways from private property abutting thereon.

(2) Whenever, in the establishment of a freeway, real property held under one ownership is severed by the freeway, then the chief engineer may provide access across the freeway from one such tract to the other either at grade or below or above grade at least once within one mile if there is a demand made for such crossing by the landowner, or he must compensate such landowner for any legally compensable damages sustained by any such severance as provided by law, but the compensable damage shall in no case be less than the difference in value caused by the severance. No such connecting roads shall be used for or in connection with the conduct of any roadside business or enterprise. If such tracts at any time cease to be held under one ownership, the chief engineer may terminate and discontinue such access roads.

(3) Except as provided in section 32-9-119.8, C.R.S., and part 15 of article 1 of this title, no commercial enterprise or activity for serving motorists, other than emergency services for disabled vehicles, shall be conducted or authorized on any property designated as or acquired for or in connection with a freeway or highway by the department of transportation, or any other governmental agency. At locations deemed appropriate by the transportation commission, the department of transportation shall construct local service roads, which open into or connect with a freeway, in such manner as to facilitate the establishment and operation of competitive commercial enterprises for serving users of the freeway on private property abutting such local service roads.



§ 43-3-102. Engineer to divide freeway

(1) After such state highway or a portion of a state highway has been designated a freeway under section 43-3-101, the chief engineer is authorized to divide and separate such freeway into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations or by designating such separate roadways by signs, markers, stripes, or other devices and may direct the course of traffic thereon and the proper lane for such traffic by appropriate signs, markers, stripes, or other devices.

(2) No private right of access shall accrue to property abutting any freeway established on a new location except at such points as may be authorized; but nothing in this section shall authorize or permit the acquisition of any existing property rights except upon payment of just compensation as provided by law.



§ 43-3-103. Engineer may close street or road

The chief engineer, with the approval of the governor, is authorized to enter into agreements with the cities or towns having jurisdiction over city or town streets, or with the counties having jurisdiction over county highways, or with other authorities having jurisdiction over other public ways to close any city street or county highway or other public way at or near the point of its intersection with any such freeway or to make provisions for carrying such city street or county highway or other public way over or under or to a connection with the freeway and do any work on such city street or county highway or other public way as is necessary therefor.



§ 43-3-104. Street not to open into freeway

No city street, county highway, or other public way of any kind shall be opened into or connected with any such freeway unless the chief engineer, with the approval of the governor, consents in writing to the same. The chief engineer, with the approval of the governor, may fix the terms and conditions on which such connection shall be made if such connection will best serve the public interest, safety, and welfare and may withhold his consent to such connection if such connection will not serve the public interest, safety, and welfare. Appeal from any ruling or decision made under the provisions of this section may be had to the district court of the county in which that portion of the freeway affected is located.



§ 43-3-105. When local service roads laid out

Whenever a freeway is designated under the provisions of this part 1, the chief engineer is authorized to lay out and construct local service roads or designate as local service roads any existing street or public way if the same is within reasonable distance of such freeway wherever, in his opinion, there is a particular danger to the traveling public of collisions due to vehicles entering the freeway from the sides thereof and may divide and separate any such service road from the freeway by raised curbs or dividing sections, or other appropriate devices. If such local service road is a highway or street already in existence, he may designate the same by appropriate signs, markers, or other devices.



§ 43-3-106. Acquiring land and right-of-way

The department of transportation is authorized to purchase or condemn any land necessary for the construction of any local service road authorized by this part 1 and is also authorized to purchase or condemn any right of access appertaining to any land abutting on a state highway or on a portion of a state highway when such right of access is disturbed or destroyed by the designation of a state highway or such portion of a state highway as a freeway under the provisions of this part 1 in the same manner and form as provided by law for the purchase or condemnation of highway rights-of-way.



§ 43-3-107. Acquisition by commissioners and department of transportation jointly

Boards of county commissioners of the several counties may join with the department of transportation to acquire by donation, purchase, or condemnation any land or right of access appurtenant thereto necessary for the construction of any state highway, freeway, or local service road.






Part 2 - Turnpikes

§ 43-3-201. Legislative declaration

The development and improvement of the public highways and roads within the state of Colorado being essential to the well-being and prosperity of the state and the inhabitants thereof, it is declared to be the policy and purpose of the general assembly to provide for such development and improvement by conferring additional powers on the department of transportation as a body corporate under the laws of the state of Colorado.



§ 43-3-202. Powers granted to department

(1) In addition to the powers now possessed by it, the department of transportation has power:

(a) To formulate, by its own initiative or by recommendation of the governor, plans for the development and improvement of the state highway system by the construction of turnpikes within the state and to conduct engineering surveys and perform any other acts necessary in determining the feasibility of such plans. "Turnpike" means any highway or express highway, tunnel, or toll tunnel constructed under the provisions of this part 2 and includes all bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, toll houses, service stations, and administration, storage, and other buildings which the department of transportation may deem necessary for the operation of such turnpike, together with all property, rights, easements, and interests which may be acquired by the department of transportation for the construction or the operation of such turnpike.

(b) To design, finance, construct, operate, maintain, improve, and reconstruct turnpikes in the state and to acquire, construct, operate, control, and use the turnpikes and all works, facilities, and means necessary or convenient to the full exercise of the powers granted in this section. It is declared that such turnpikes are public highways of the state.

(c) To take all steps and adopt all proceedings and to make and enter into all contracts or agreements with other states, the United States, or any of its agencies, instrumentalities, or departments, including, without limiting the generality of the foregoing, the reconstruction finance corporation or with public corporations within the state necessary or incidental to the performance of its duties and the execution of its powers under this part 2; but any contract relating to the financing of any such construction, maintenance, improvement, or reconstruction shall be approved by the governor before the same becomes effective;

(c.5) To make and enter into contracts or agreements with one or more public or private entities to design, finance, construct, operate, maintain, reconstruct, or improve a turnpike project by means of a public-private initiative pursuant to section 43-3-202.5 and part 12 of article 1 of this title;

(d) To establish, revise periodically, and collect fees, fares, and tolls for the privilege of traveling along and over the turnpikes and for such other uses as may be made available by the establishment of such turnpikes, to adopt such rules governing the use of the turnpikes as the department of transportation may determine to be advisable, and to exercise such other powers and authority as may be necessary or convenient to the practical and full operation and use thereof;

(e) To set aside in a special sinking fund and to pledge any and all fees, fares, and tolls and all income however derived to the payment of the principal of and the interest on the bonds authorized in this part 2 to be issued;

(f) To set aside in a special sinking fund and to pledge from the proceeds in the state highway fund derived from the imposition of licenses, registration, and other charges with respect to the operation of any motor vehicle upon any public highway of the state and the proceeds from the imposition of any excise tax on gasoline or other liquid motor fuel an amount sufficient to insure the payment of the principal and interest on the bonds authorized in this part 2 to be issued promptly as the same respectively become due; except that any such pledge shall first be approved by joint resolution of the senate and house of representatives and further except that the amount so set aside and pledged shall not exceed in any one year one hundred percent of the total of the following:

(I) The amount of principal and interest falling due during such year; and

(II) The amount required to be paid into the special sinking fund as a reasonable reserve for the payment of the bonds authorized in this part 2 in accordance with the resolution of the transportation commission authorizing their issuance as approved by the joint resolution of the senate and house of representatives.

(g) To accept grants and permits from and to cooperate with the United States or any agency, instrumentality, or department thereof in the construction, reconstruction, maintenance, improvement, operation, and financing of turnpikes or their appurtenances and to do all things necessary to avail itself of such cooperation;

(h) To designate as a turnpike project a described territory or a described portion of the highway system of the state to be constructed or improved under this part 2;

(i) To cooperate, negotiate, and contract with other states in any manner necessary to effect the purposes of this part 2;

(j) To require that each contractor to whom is awarded any contract for the construction, erection, repair, maintenance, or improvement of any turnpike, as defined in paragraph (a) of this subsection (1), shall, before entering upon the performance of any work included in said contract, execute, deliver to, and file with the department of transportation a good and sufficient bond to be approved by the department of transportation in an amount to be fixed by the department of transportation, which amount shall be not less than twenty-five percent of the total amount payable by the terms of said contract. Such bond shall be duly executed by a qualified corporate surety, conditioned for the faithful performance of the contract according to the terms thereof, and, in addition, shall provide that, if the contractor or his subcontractors fail to duly pay for any labor, materials, motor vehicle or team hire, sustenance, provisions, provender, or other supplies used or consumed by such contractor or his subcontractor or contractors in performance of the work contracted to be done, the surety will pay the same in an amount not exceeding the sum specified in the bond, together with interest at the rate of eight percent per annum.



§ 43-3-202.5. Public-private initiatives - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The department of transportation is in need of funds to invest in new infrastructure projects, including turnpikes, within the state transportation system, and public-private partnerships can provide the state with a new source of capital for such projects;

(b) Privately-developed transportation projects can result in time and cost savings, risk reduction, and new tax revenues to the state; and

(c) Public-private agreements can be utilized by the state not only for the development of new turnpikes but also for the modernization and improvement of existing turnpikes.

(2) The department of transportation may enter into public-private initiatives pursuant to part 12 of article 1 of this title for the following purposes:

(a) To design, finance, construct, and operate a new turnpike project within the state; or

(b) To improve an existing turnpike project in the state by modernizing, upgrading, expanding, or maintaining an existing turnpike facility.

(3) (a) The department of transportation is authorized to solicit and consider proposals, enter into agreements, grant public benefits, and accept contributions for public-private initiatives pursuant to part 12 of article 1 of this title concerning the purposes set forth in subsection (2) of this section.

(b) As used in this subsection (3), "public benefit" has the same meaning as set forth in section 43-1-1201 (2).

(4) A public-private initiative under this section shall include a provision that the public or private entity shall secure and maintain liability insurance coverage during the construction and improvement of any turnpike project in amounts appropriate to protect a project's viability.



§ 43-3-203. Bonds authorized

(1) For the purpose of defraying the cost of constructing, improving, or reconstructing any such turnpike and all expenses incidental thereto, including all engineering and legal fees and interest during construction and for one year thereafter, the department of transportation may, upon the affirmative majority vote of the entire membership of the transportation commission and with the approval of the general assembly evidenced by joint resolution of the senate and house of representatives, and signed by the governor, issue bonds of the state of Colorado, payable from a fund consisting of the fees, fares, and tolls derived from any designated turnpike project and with the approval of the general assembly evidenced by joint resolution of the senate and house of representatives, additionally secured by a pledge of and payable from a special fund set aside from the state highway fund, but the amount so set aside and pledged shall not exceed in any one year one hundred percent of the total of the following:

(a) The amount of principal and interest falling due during such year; and

(b) The amount required to be paid into the special sinking fund as a reasonable reserve for the payment of the bonds authorized in this part 2 in accordance with the resolution of the transportation commission authorizing their issuance as approved by the joint resolution of the senate and house of representatives.



§ 43-3-204. Bond details

All bonds issued under the provisions of this part 2 shall bear interest at a rate not exceeding a maximum net effective rate authorized by resolution of the transportation commission on the face value of the issue of bonds and shall be in such form and executed in such manner and shall be payable at such times extending not more than thirty years from the date thereof, shall contain the provisions for prior redemption, and shall be payable at such places as the department of transportation determines. The bonds shall be sold at public or private sale on such terms as the department of transportation may determine. In case any of the officers whose signatures or countersignatures appear on the bonds or the coupons attached thereto cease to be officers before delivery of the bonds, the signatures and countersignatures shall nevertheless be valid and sufficient for all purposes with the same force and effect as if they had remained in office until the delivery. The bonds shall contain on their face the designation of the project as determined by the department of transportation and in anticipation of the revenues of which the same are issued. All bonds issued under the provisions of this part 2 shall have and are declared to have all the qualities and incidents of negotiable instruments under the law of the state.



§ 43-3-205. Trust indentures

In the discretion of the department of transportation, such bonds may be secured by a trust indenture by and between the department of transportation and a corporate trustee which may be any trust company or bank having the powers of a trust company within or outside of the state. Such trust indentures may pledge or assign tolls and revenue to be received from the operation of the turnpike project but shall not convey or mortgage the turnpike or any part thereof. The resolution providing for the issuance of such bonds or such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including, without limiting the generality of the foregoing, covenants setting forth the duties of the department of transportation in relation to the acquisition of properties and the construction, maintenance, operation, repair, and insurance of the turnpike project and the custody, safeguarding, and application of all moneys. Such indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders. In addition to the foregoing, such trust indenture may contain such other provisions as the department of transportation may deem reasonable for the security of bondholders. All expenses incurred in carrying out such trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the turnpike project.



§ 43-3-206. Payment of bonds - use and disposition of fund

(1) (a) At or before the issuance of any bonds under the provisions of this part 2, the department of transportation shall, by resolution of the transportation commission:

(I) Establish a schedule of fees, fares, and tolls to be charged for the use of the project; and

(II) Create a special sinking fund in the state treasury for the payment of the principal of and the interest on the bonds authorized to be issued promptly as the same, respectively, become due.

(b) Into the fund there shall be set aside and pledged by the department of transportation all the fees, fares, and tolls and all other income however derived resulting from the operation of the project and all moneys authorized to be set aside and pledged from the state highway fund not exceeding in any one year one hundred percent of the total of the following:

(I) The amount of principal and interest falling due during such year; and

(II) The amount required to be paid into the special sinking fund as a reasonable reserve for the payment of the bonds authorized in this part 2 in accordance with the resolution of the transportation commission authorizing their issuance as approved by the joint resolution of the senate and house of representatives.

(2) The department of transportation may, by resolution of the transportation commission passed prior to the issuance of the bonds or in the trust indenture, covenant to pay the cost of maintaining, repairing, and operating any turnpike constructed under the provisions of this part 2, and, inasmuch as such turnpike will at all times belong to the state, such resolution shall have the force of contract between the state and the holders of the bonds issued for such turnpike.

(3) To the extent that the fund provided for in this section is not required for the payment of bonds and the creation of a reserve fund and a sinking fund, the same shall be used to pay the cost of maintaining, repairing, and operating the turnpike project pursuant to section 43-3-212.5. Nothing in this section shall be construed as impairing the obligation of the state to maintain and operate any such turnpike project as a state highway.

(4) The bonds issued under this part 2 shall constitute an irrevocable charge against the special sinking fund. Separate accounts shall be kept in the office of the state treasury of the funds derived from each project against the revenues of which bonds are issued under this part 2. The resolution of the transportation commission may contain such other provisions or covenants not inconsistent with the provisions of this part 2 as the department of transportation may consider advisable to insure the payment of the bonds.



§ 43-3-207. Bond lien

(1) All bonds issued pursuant to section 43-3-203 shall constitute a first lien on all or any part of the moneys pledged or set aside under sections 43-3-202 (1)(f) and 43-3-203; except that the department of transportation may provide preferential security for any bonds to be issued under section 43-3-203 over any bonds that may be issued under section 43-3-203 thereafter. No moneys which may, from time to time, be credited to the state highway fund which are derived from sources other than those described in section 43-3-202 (1)(f) or 43-3-203 shall be applied to the payment of the bonds issued pursuant to section 43-3-203.

(2) Any pledge made by the department of transportation to secure the payment of bonds issued pursuant to section 43-3-203 shall be valid and binding from the time when the pledge is made. The revenues, moneys, and funds so pledged shall immediately be subject to lien of such pledge without any physical delivery or further act, and the lien of such pledge shall be valid and binding against all parties having claims of any kind in tort or contract or otherwise against the department of transportation, irrespective of whether such parties have notice of such lien. Each pledge, agreement, and resolution made for the benefit or security of any of the bonds issued pursuant to section 43-3-203 shall continue to be effective until the principal of and interest on the bonds for the benefit of which the same are made has been fully paid or provision for such payment has been duly made.

(3) Any resolution of the transportation commission for the issuance of bonds pursuant to section 43-3-203 may contain the provisions for protecting and enforcing the rights and remedies of the holders of any of the bonds as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the department of transportation in relation to the purposes to which proceeds of the bonds may be applied, the terms and conditions for the issuance of additional bonds, and the custody, safeguarding, and application of all moneys. Any such resolution may set forth the rights and remedies of the holders of any bonds and may restrict the individual right of action by any such holders. In addition, any such resolution may contain any other provisions as the department of transportation may deem reasonable and proper for the security of the holders of any bonds. All expenses incurred in carrying out the provisions of the resolution may be paid from the revenues or assets pledged or assigned to the payment of the bonds. In the event of default in any such payment or in any agreements of the department of transportation made as part of the contract under which the bonds were issued or contained in the resolution concerning the bonds, the payment or agreement may be enforced by suit, mandamus, or either of the remedies.



§ 43-3-208. Bond proceeds

All moneys received from any bonds issued pursuant to this part 2 shall be applied solely to the payment of the cost of the turnpike project or to the appurtenant fund, and there is hereby created and granted a lien upon such moneys until so applied in favor of holders of such bonds or the trustee provided for in respect of such bonds.



§ 43-3-209. Tax exemption

The accomplishment by the department of transportation of the authorized purposes stated in this part 2 being for the benefit of the people of the state and for the improvement of their commerce and prosperity in which accomplishment the department of transportation will be performing essential governmental functions, the department of transportation shall not be required to pay any taxes or assessments on any property acquired or used by it for the purposes provided in this part 2.



§ 43-3-210. Refunding bonds

The department of transportation is authorized to provide, by resolution of the transportation commission, for the issuance of refunding bonds of the state of Colorado for the purpose of refunding any bonds issued under the provisions of this part 2 and then outstanding. The issuance of the refunding bonds, the maturities and other details thereof, the rights of the holders thereof, and the duties of the department of transportation in respect to the same shall be governed by the provisions of this part 2 insofar as the same may be applicable.



§ 43-3-211. Rights of bondholders

Any holder of bonds issued under the provisions of this part 2 or any of the coupons attached to said bonds and the trustee under the trust indenture, if any, except to the extent the rights given in this section may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, either at law or in equity by suit, action, mandamus, or other proceedings, may protect and enforce any and all rights granted under this section or under such resolution or trust indenture and may enforce and compel performance of any duties required by this part 2 or by such resolution or trust indenture to be performed by the department of transportation or any officer thereof, including the fixing, charging, and collecting of fees, fares, and tolls for the use of the turnpike project.



§ 43-3-212.5. Disposition of tolls - when bonds issued

(1) If any bonds are issued pursuant to this part 2, any fees, fares, and tolls to be charged for the use of any turnpike shall be fixed and adjusted so that the fees, fares, and tolls collected, along with other revenues, if any, are at least sufficient to pay for, as applicable:

(a) Any bonds issued pursuant to this part 2 and interest thereon, all sinking fund requirements, and any other requirements provided for by resolution of the transportation commission or by any trust indenture to which the department is a party; or

(b) The reasonable return on investment of any private entity financing the project by means of a public-private initiative pursuant to section 43-3-202.5 and part 12 of article 1 of this title.

(2) If amounts generated from the fees, fares, and tolls collected exceed the amount required in subsection (1) of this section, such fees, fares, and tolls shall then be used to pay the necessary costs for the proper operation, maintenance, and repair of any turnpike project.

(3) If the transportation commission determines that a turnpike project is being adequately maintained, the department may use any proceeds in the special sinking fund in excess of the amounts required under subsections (1) and (2) of this section for the maintenance, construction, and operation of a network of turnpikes.



§ 43-3-212.6. Disposition of tolls - when bonds not issued

(1) If bonds are not issued pursuant to this part 2, any fees, fares, and tolls to be charged for the use of any turnpike shall be fixed and adjusted so that the fees, fares, and tolls collected, along with other revenues, if any, are at least sufficient to ensure, as applicable:

(a) Reimbursement or payment to the department of transportation for all costs relating to or resulting from the turnpike project, including, but not limited to, costs for the design, finance, construction, operation, maintenance, improvement, and reconstruction of the turnpike, and for all works, facilities, and means necessary or convenient to the full exercise of the powers granted to the department of transportation under this part 2;

(b) The reasonable return on investment of any private entity financing the turnpike project by means of a public-private initiative pursuant to section 43-3-202.5 and part 12 of article 1 of this title.

(2) If amounts generated from the fees, fares, and tolls collected exceed the amount required in subsection (1) of this section and if the transportation commission determines that a turnpike project is being adequately maintained, the department of transportation may use any proceeds in excess of such amounts for the maintenance, construction, and operation of a network of turnpikes.



§ 43-3-213. No debt authorized

Nothing in this part 2 shall be construed as authorizing the contracting by the state of a debt by loan in any form nor the pledging of general taxes of the state.



§ 43-3-214. Succession of powers and duties

It is the intention of this section that the powers conferred and the duties imposed on the department of transportation by this part 2 shall be exercised and performed by any corporation, commission, or department succeeding to the powers and duties of the department of transportation as now constituted and as extended by the provisions of this part 2.



§ 43-3-215. Legislative declaration

It is declared that the total interest payable on bonds issued pursuant to the provisions of sections 43-3-201 to 43-3-214 may be reduced by granting to the transportation commission the additional powers set forth in this part 2 in connection with the refunding of said bonds as authorized by section 43-3-210.



§ 43-3-216. Additional powers

(1) In addition to the powers conferred upon it, the transportation commission has the power:

(a) To establish escrow accounts in any bank within the state of Colorado which is a member of the federal deposit insurance corporation under protective agreements in amounts sufficient to insure the payment of any bonds refunded under the provisions of sections 43-3-201 to 43-3-214. Any or all of the accounts so established may be invested in direct obligations of the United States with appropriate maturities and yields to insure such payment. The term of any such escrow agreement shall not exceed five and one-half years.

(b) To prescribe the terms, conditions, and manner in which such refunding bonds will be issued and sold and to provide for the payment of the costs of such refunding, including the fees of fiscal agents and attorneys and the charges of banks acting as escrow depositaries;

(c) To do and perform all other things and acts, whether or not specifically enumerated in sections 43-3-201 to 43-3-214 or in sections 43-3-215 to 43-3-218, to effect a refunding of said bonds in order to effect a saving in interest cost to the state, but nothing in sections 43-3-215 to 43-3-218 shall be construed as authorizing the impairment of the obligation of contract.



§ 43-3-217. Execution

Said refunding bonds may be executed in accordance with article 55 of title 11, C.R.S.



§ 43-3-218. Bonds legal investments

It is lawful for the bonds issued pursuant to this part 2 to be purchased by any bank, trust company, savings and loan association, investment company and association, executor, administrator, guardian, trustee, and other fiduciary. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 43-3-219. Interest earnings

All interest derived from the investment of the proceeds of the bonds issued pursuant to this part 2 shall, at the discretion of the department of transportation, be applied to the purposes for which the bonds are issued or shall be credited to the funds created by this part 2. The interest derived from the investment of the funds created by this part 2 shall remain in such funds.



§ 43-3-220. Notice of investment opportunity

(1) The department or the private entity responsible for issuing bonds under this part 2 may forward a copy of the bonds and a description of the investment opportunity for such bonds to any of the following for consideration under their respective statutory authority:

(a) The board of trustees of the public employees' retirement association created under section 24-51-202, C.R.S.;

(b) Repealed.

(c) The board of directors of the fire and police pension association, as defined in section 31-31-102 (2), C.R.S.;

(d) The boards of trustees of the firefighters' and police officers' old hire pension funds, as defined in section 31-30.5-102 (1.5), C.R.S.;

(e) The board of trustees of the volunteer firefighter pension fund, as defined in section 31-30-1102 (1), C.R.S.;

(f) Repealed.

(g) The board of directors of the university of Colorado hospital authority, as defined in section 23-21-502 (2), C.R.S.;

(h) The state treasurer for consideration under section 23-20-117.5, C.R.S.;

(i) The county boards of retirement, as described in section 24-54-107, C.R.S.;

(j) The governing boards of state colleges and universities, as defined in sections 24-54.5-102 (5) and 24-54.6-102 (4), C.R.S.; and

(k) Any employer who has established a defined contribution plan.






Part 3 - Toll Roads and Toll Highways - Private

§ 43-3-301. Definitions

As used in this part 3, unless the context otherwise requires:

(1) "Toll road" or "toll highway" shall have the meaning set forth in section 7-45-102 (8), C.R.S.

(2) "Toll road or toll highway company" shall have the meaning set forth in section 7-45-102 (9), C.R.S.



§ 43-3-302. Traffic laws - toll collection - definitions

(1) (a) The transportation commission shall review a toll road or toll highway company's toll schedule as part of the project description submitted for approval as part of the statewide transportation plan and every five years thereafter if eminent domain is used by the department of transportation to acquire any part of the right-of-way for a toll road or toll highway. The review shall be limited to determining whether a reduced toll may be imposed on high occupancy vehicles and public mass transit vehicles in order to encourage the use of such vehicles on the toll road or toll highway.

(b) As used in this subsection (1):

(I) "High occupancy vehicles" means vehicles that carry at least the number of persons specified by the transportation commission.

(II) "Public mass transit vehicles" means vehicles other than charter or sightseeing vehicles that:

(A) Are operated by or under contract with the regional transportation district created pursuant to article 9 of title 32, C.R.S., or a regional transportation authority created pursuant to part 6 of article 4 of this title; and

(B) Provide regular and continuing general or special transportation to the public.

(c) In determining whether a reduced toll may be imposed on high occupancy vehicles and public mass transit vehicles, the transportation commission shall ensure that the reduced toll does not limit or preclude a toll road or toll highway company's:

(I) Recovery of the costs associated with operations, toll collection, and administration; and

(II) Repayment of the company's capital outlay costs for the project and recovery of a reasonable return on the company's investment.

(2) State and local law enforcement authorities are authorized to enter into traffic and toll enforcement agreements with a toll road or toll highway company. Any funds received by a state law enforcement authority pursuant to a toll enforcement agreement shall be subject to annual appropriations by the general assembly to the law enforcement authority for the purpose of performing its duties pursuant to the agreement.

(3) A toll road or toll highway company may adopt rules pertaining to the enforcement of toll collection and evasion and providing a civil penalty for toll evasion. The civil penalty established by a toll road or toll highway company for any toll evasion shall be not less than ten dollars nor more than two hundred fifty dollars, in addition to any costs imposed by a court. A company may use state of the art technology, including but not limited to automatic vehicle identification photography, to aid in the collection of tolls and enforcement of toll violations. The use of state of the art technology to aid in enforcement of toll violations shall be governed solely by this section.

(4) (a) Any person who evades a toll established by a toll road or toll highway company shall be subject to the civil penalty established by that company for toll evasion. Any peace officer as described in section 16-2.5-101, C.R.S., shall have the authority to issue civil penalty assessments or municipal summons and complaints if authorized pursuant to a municipal ordinance for the toll evasion.

(b) At any time that a person is cited for toll evasion, the person operating the motor vehicle involved shall be given either a notice in the form of a civil penalty assessment notice or a municipal summons and complaint. If a civil penalty assessment is issued, the notice shall be tendered by a peace officer as described in section 16-2.5-101, C.R.S., and shall contain the name and address of the person, the license number of the motor vehicle involved, the number of the person's driver's license, the nature of the violation, the amount of the penalty prescribed for the violation, the date of the notice, a place for the person to execute a signed acknowledgment of the person's receipt of the civil penalty assessment notice, a place for the person to execute a signed acknowledgment of liability for the cited violation, and such other information as may be required by law to constitute the notice as a complaint to appear for adjudication of toll evasion pursuant to this section if the prescribed toll, fee, and civil penalty are not paid within twenty days. Every cited person shall execute the signed acknowledgment of the person's receipt of the civil penalty assessment notice.

(c) The acknowledgment of liability shall be executed at the time the cited person pays the prescribed penalty. The person cited shall pay the toll, fee, and civil penalty authorized by the toll road or toll highway company involved at the office of the company, either in person or by postmarking the payment within twenty days of the citation. If the person cited does not pay the prescribed toll, fee, and civil penalty within twenty days of the notice, the civil penalty assessment notice shall constitute a complaint to appear for adjudication of toll evasion in court or in an administrative toll enforcement proceeding, and the person cited shall, within the time specified in the civil penalty assessment notice, file an answer to this complaint in the manner specified in the notice.

(d) If a municipal summons and complaint is issued, the adjudication of the violation shall be conducted and the format of the summons and complaint shall be determined pursuant to the terms of the municipal ordinance authorizing issuance of such a summons and complaint. In no case shall the penalty upon conviction for violation of a municipal ordinance for toll evasion exceed the limit established in subsection (3) of this section.

(5) (a) The respective courts of the municipalities, counties, and cities and counties are given jurisdiction to try all cases arising under municipal ordinances and state laws governing the use of a toll road or toll highway operated by a toll road or toll highway company and arising under the toll evasion civil penalty regulations enacted by a toll road or toll highway company. Venue for such cases shall be in the municipality, county, or city and county where the alleged violation of municipal ordinance or state law or of the corporate regulation occurred.

(b) At the request of the judicial department, a toll road or toll highway company shall consider establishing an administrative toll enforcement process and may, by resolution, adopt rules creating such a process. The rules pertaining to the administrative enforcement of toll evasion shall require notice to the person cited for toll evasion and provide to the person an opportunity to appear at an open hearing conducted by an impartial hearing officer and a right to appeal the final administrative determination of toll evasion to the county court for the county in which the violation occurred.

(c) If a toll road or toll highway company establishes an administrative toll enforcement process, no court of a municipality, county, or city and county shall have jurisdiction to hear toll evasion cases arising on a public highway operated by the company.

(d) A toll evasion case may be adjudicated by an impartial hearing officer in an administrative hearing conducted pursuant to this section and the rules promulgated by a toll road or toll highway company. The hearing officer shall be an independent contractor of the toll road or toll highway company.

(e) A toll road or toll highway company may file a certified copy of an order imposing a toll, fee, and civil penalty that is entered by the hearing officer in an adjudication of a toll evasion with the clerk of the county court in the county in which the violation occurred at any time after the order is entered. The clerk shall record the order in the judgment book of the court and enter it in the judgment docket. The order shall have the effect of a judgment of the county court, and the court may execute the order as in the other cases.

(f) An administrative adjudication of a toll evasion by a toll road or toll highway company is subject to judicial review. The administrative adjudication may be appealed as to matters of law and fact to the county court for the county in which the violation occurred. The appeal shall be a review of the record of the administrative adjudication and not a de novo hearing.

(g) Notwithstanding the specific remedies provided by this section, a toll road or toll highway company shall have every remedy available under the law to enforce unpaid tolls and fees as debts owed to the toll road or toll highway company.

(6) The aggregate amount of penalties, exclusive of court costs, collected as a result of civil penalties imposed pursuant to rules authorized in subsection (3) of this section shall be remitted to the toll road or toll highway company in whose name the civil penalty assessment notice was issued and shall be applied by the company to defray the costs and expenses of enforcing the laws of the state and the rules of the company. If a municipal summons or complaint is issued, the aggregate penalty shall be apportioned pursuant to the terms of any enforcement agreement.

(7) (a) In addition to the penalty assessment procedure provided for in subsection (4) of this section, where an instance of toll evasion is evidenced by automatic vehicle identification photography or other technology not involving a peace officer, a civil penalty assessment notice may be issued and sent by first-class mail, or by any mail delivery service offered by an entity other than the United States postal service that is equivalent to or superior to first-class mail with respect to delivery speed, reliability, and price, by the toll road or toll highway company to the registered owner of the motor vehicle involved. The notice shall contain the name and address of the registered owner of the vehicle involved, the license number of the vehicle involved, the time and location of the violation, the amount of the penalty prescribed for the violation, a place for the registered owner of the vehicle to execute a signed acknowledgment of liability for the cited violation, and such other information as may be required by law to constitute the notice as a complaint to appear for adjudication of a toll evasion civil penalty assessment. The registered owner of the vehicle involved in a toll evasion shall be liable for the toll, fee, and civil penalty imposed by the company, except as otherwise provided by paragraph (b) of this subsection (7).

(b) In addition to any other liability provided for in this section, the owner of a motor vehicle who is engaged in the business of leasing or renting motor vehicles is liable for payment of a toll evasion violation civil penalty; except that, at the discretion of the owner:

(I) The owner may obtain payment for a toll evasion violation civil penalty from the person or company who leased or rented the vehicle at the time of the toll evasion through a credit or debit card payment and forward the payment on to the toll road or toll highway company; or

(II) The owner may seek to avoid liability for a toll evasion violation civil penalty if the owner of the leased or rented motor vehicle can furnish sufficient evidence that, at the time of the toll evasion violation, the vehicle was leased or rented to another person. To avoid liability for payment, the owner of the motor vehicle shall, within thirty days after receipt of the notification of the toll evasion violation, furnish to the toll road or toll highway company an affidavit containing the name, address, and state driver's license number of the person or company who leased or rented the vehicle. As a condition to avoid liability for payment of a toll evasion violation civil penalty, any person or company who leases or rents motor vehicles to a person shall include a notice in the leasing or rental agreement stating that, pursuant to the requirements of this section, the person renting or leasing the vehicle is liable for payment of a toll evasion violation civil penalty incurred on or after the date the person renting or leasing the vehicle takes possession of the motor vehicle. The notice shall inform the person renting or leasing the vehicle that the person's name, address, and state driver's license number shall be furnished to the toll road or toll highway company when a toll evasion violation civil penalty is incurred during the term of the lease or rental agreement.

(c) If the prescribed penalty is not paid within twenty days, in order to ensure that adequate notice has been given, a toll road or toll highway company shall send a second penalty assessment notice by certified mail, return receipt requested, or by any mail delivery service offered by an entity other than the United States postal service that is equivalent to or superior to certified mail, return receipt requested, with respect to receipt verification and delivery speed, reliability, and price, containing the same information as is specified in paragraph (a) of this subsection (7). The notice shall specify that the registered owner of the vehicle may pay the same penalty assessment at any time prior to the scheduled hearing. If the registered owner of the vehicle does not pay the prescribed toll, fee, and civil penalty within twenty days of the notice, the civil penalty assessment notice shall constitute a complaint to appear for adjudication of a toll evasion in court or in an administrative toll enforcement proceeding and the registered owner of the vehicle shall, within the time specified in the civil penalty assessment notice, file an answer to the complaint in the manner specified in the notice. If the registered owner of the vehicle fails to pay in full the outstanding toll, fee, and civil penalty set forth in the notice or to appear and answer the notice as specified in the notice, the registered owner of the vehicle shall be deemed to have admitted liability and to have waived the right to a hearing, and a final order of liability in default against the registered owner of the vehicle may be entered.

(8) A court with jurisdiction in a toll evasion case pursuant to paragraph (a) of subsection (5) of this section or a toll road or toll highway company with jurisdiction in a toll evasion case pursuant to paragraph (b) of subsection (5) of this section may report to the department of revenue any outstanding judgment or warrant or any failure to pay the toll, fee, and civil penalty for any toll evasion. Upon receipt of a certified report from a court or a toll road or toll highway company stating that the owner of a registered vehicle has failed to pay a toll, fee, and civil penalty resulting from a final order entered by the toll road or toll highway company, the department shall not renew the vehicle registration of the vehicle until the toll, fee, and civil penalty are paid in full. The toll road or toll highway company shall contract with and compensate a vendor approved by the department for the direct costs associated with the nonrenewal of a vehicle registration pursuant to this subsection (8). The department has no authority to assess any points against a license under section 42-2-127, C.R.S., upon entry of a conviction or judgment for any toll evasion.



§ 43-3-303. Toll roads must be kept in repair

It is the duty of all owners or operators of roads upon which tolls are charged to keep their roads in good repair at all points, and the condition of the roads shall be determined by the grade thereof and the season of the year in which they are used.



§ 43-3-304. Noncompete agreements

A toll road or toll highway company may not enter into a noncompete agreement with a public entity if the agreement would degrade an existing roadway or either delay or prevent the construction or upgrading of a road or highway that is included in the fiscally constrained regional transportation plan required by section 43-1-1103 (1) or the fiscally constrained comprehensive statewide transportation plan required by section 43-1-1103 (5).






Part 4 - Toll Tunnels

§ 43-3-401. Legislative declaration

To improve highway transportation between the east and west slopes of Colorado and to enhance the designation of a national interstate and defense highway connecting U.S. highway 87 in Colorado with U.S. Highway 91 in Utah, the construction and operation of motor vehicle tunnels are authorized as provided in this part 4.



§ 43-3-402. Powers and duties of transportation commission

The transportation commission is authorized to take all steps and adopt all proceedings and to make and enter into contracts or agreements with other states, the United States, or any of its agencies, instrumentalities, or departments, necessary or incidental to the performance of its duties and the execution of its powers under this part 4; but any contract relating to the financing, construction, or operation of a toll or free tunnel provided for under this part 4 shall be approved by the governor before the same becomes effective.



§ 43-3-403. Authority to construct tunnels

(1) The transportation commission is authorized to have constructed any tunnels between the east and west slopes of the state of Colorado for highway purposes as follows:

(a) In the event the state of Colorado receives a designation of an east-west national defense and interstate highway across the state of Colorado from the United States bureau of public roads, the transportation commission may have constructed along the route of such highway such tunnels as shall be determined jointly by the United States bureau of public roads and the transportation commission; but the cost of such tunnels shall be borne by the state of Colorado and the United States in such proportions as may be agreed upon between the transportation commission and the United States bureau of public roads.

(b) Repealed.

(2) The transportation commission may, with the approval of the governor, enter into a contract with a private individual, firm, or corporation for the construction, maintenance, and operation of one or more tunnels.



§ 43-3-413. Fees, fares, tolls - contracts - rules

(1) Upon the completion of the construction of such toll or free tunnel, the transportation commission has the power to establish and collect fees, fares, and tolls for the privilege of traveling through such tunnel and over the approaches thereto, and to credit all such fees, fares, and tolls and all income, however derived therefrom, to the payment of the maintenance and operation of said tunnel.

(2) In the event the commission shall, by contract as provided in section 43-3-403 (1), authorize the construction, maintenance, and operation of such tunnel by a private person, firm, or corporation, such contractor shall be reimbursed for the cost of such construction, maintenance, and operation together with a reasonable profit thereon only from fees, fares, and tolls to be charged by such contractor for the privilege of traveling through such tunnel and over the approaches thereto. All such schedules or amendments to schedules containing fees, fares, and tolls to be charged by such contractor shall be approved by the commission before the same become effective. Said contract shall also provide for the duration thereof and for such limitations, obligations, and duties in connection with the construction, maintenance, and operation of such tunnel as the commission may determine to be advisable.

(3) The commission has the power to adopt such rules and regulations governing the use of said tunnel, whether or not such tunnel was constructed and operated by the commission or by a private person, firm, or corporation, as the commission may determine to be advisable, and the commission shall exercise such other powers and authority as may be necessary or convenient to the practical and full operation and use of such tunnel.



§ 43-3-414. Vesting powers in transportation commission

This part 4 shall, without reference to any other statute, be deemed full authority for the construction of a tunnel under contract with, pursuant to design ordered or prepared by, and under the sole direction of the transportation commission. All the powers necessary to be exercised by the transportation commission in order to carry out the provisions of this part 4 are conferred by this article.












Financing

Article 4 - Financing

Part 1 - Long-Range Highway Program



Part 2 - Highway Users Tax Fund

§ 43-4-201. Highway users tax fund - created

(1) (a) The highway users tax fund is hereby created in the state treasurer's office.

(b) The unrestricted year-end balance of the highway users tax fund, created pursuant to paragraph (a) of this subsection (1), for the 1991-92 fiscal year shall constitute a reserve, as defined in section 24-77-102 (12), C.R.S., and, for purposes of section 24-77-103, C.R.S.:

(I) Any moneys credited to the highway users tax fund in any subsequent fiscal year shall be included in state fiscal year spending, as defined in section 24-77-102 (17), C.R.S., for such fiscal year; and

(II) Any transfers or expenditures from the highway users tax fund in any subsequent fiscal year shall not be included in state fiscal year spending, as defined in section 24-77-102 (17), C.R.S., for such fiscal year.

(2) Repealed.

(3) (a) (I) The general assembly shall not make any annual appropriation (whether by regular, special, or supplementary appropriation) or any statutory distribution from the highway users tax fund for any purpose or purposes in a total amount that is:

(A) More than twenty-three percent of the net revenue of said fund for the prior fiscal year;

(B) Commencing in the fiscal year 1995-96, and ending in the fiscal year 2012-13, more than a six percent increase over the appropriation to the department of public safety for the Colorado state patrol and to the department of revenue for the ports of entry division for the prior fiscal year; except in fiscal years 2009-10, 2010-11, and 2011-12, more than a six percent increase over the appropriation to the department of public safety for the Colorado state patrol, to the department of revenue for the ports of entry division, and to the department of revenue for the division of motor vehicles pursuant to sub-subparagraph (C) of subparagraph (III) of this paragraph (a) for the prior fiscal year; or

(C) Commencing in the fiscal year 2013-14, more than a six percent increase over the appropriation to the Colorado state patrol for the prior fiscal year, plus, for the fiscal years 2016-17, 2017-18, and 2018-19 only, the amount appropriated to the department of revenue for use by the division of motor vehicles pursuant to sub-subparagraph (C) of subparagraph (III) of this paragraph (a).

(I.1) Repealed.

(II) The general assembly shall not make any annual appropriation or statutory distribution from the highway users tax fund except as follows:

(A) To the office of transportation safety;

(B) To the transportation development division;

(C) To the department of labor and employment for costs related to the oil inspection program;

(D) To the department of personnel for costs related to telecommunications support;

(E) To the department of corrections for costs related to the production of license plates by the division of correctional industries;

(F) To the department of revenue for highway-related programs, including capital construction costs;

(G) To the department of public safety for highway-related programs, including capital construction costs;

(H) Repealed.

(I) To the department of personnel for costs related to the salaries and benefits of the departments or programs listed in sub-subparagraphs (A) to (G) of this subparagraph (II);

(J) To the department of local affairs for the provision of disaster emergency services that relate to the transportation of hazardous materials.

(K) to (M) Repealed.

(III) (A) and (B) (Deleted by amendment, L. 2009, (SB 09-274), ch. 210, p. 955, § 9, effective May 1, 2009.)

(C) The general assembly shall not make any annual appropriation or statutory distribution from the highway users tax fund for the fiscal year 1997-98 or for any succeeding fiscal year authorized by subparagraph (II) of this paragraph (a), excluding the annual appropriation or statutory distribution to the Colorado state patrol and, through the fiscal year 2011-12 only, the ports of entry section and excluding any appropriation to the department of revenue for the fiscal years 2008-09, 2009-10, 2010-11, 2011-12, 2016-17, 2017-18, and 2018-19, for expenses incurred in connection with the administration of article 2 of title 42, C.R.S., by the division of motor vehicles within the department.

(D) For any annual appropriation or statutory distribution authorized by subparagraph (II) of this paragraph (a) but not funded from the highway users tax fund, the general assembly shall determine the amount necessary to be expended for those purposes and shall make an annual appropriation as necessary from the general fund.

(IV) In addition to any other allocations required by this article, there shall be allocated from the highway users tax fund on or after July 31 for fiscal year 1995-96 and each succeeding fiscal year an amount equal to that not annually appropriated or statutorily distributed pursuant to sub-subparagraph (C) of subparagraph (III) of this paragraph (a). The moneys shall be allocated in accordance with the provisions of section 43-4-205 (6)(b).

(V) Notwithstanding any other provision in this section, the general assembly may make an annual appropriation or statutory distribution from the highway users tax fund to the department of revenue for the data collection services provided for under section 39-27-109.7, C.R.S.

(VI) Notwithstanding any other provision in this section, subject to the limitations specified in section 40-29-116 (2), C.R.S., for the 2016-17 fiscal year only, the general assembly may make an appropriation from the highway users tax fund to the highway-rail crossing signalization fund created in section 40-29-116 (1), C.R.S.

(b) The balance of net revenues shall be paid to the state highway fund, counties, and municipalities pursuant to sections 43-4-206 to 43-4-208.

(c) Any additional moneys in the highway users tax fund which are made available for distribution as a result of the limitation on appropriations or statutory distributions from the highway users tax fund imposed by paragraph (a) of this subsection (3) shall be allocated in accordance with the provisions of section 43-4-205 (6)(b).



§ 43-4-202. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Net revenue" means the amount derived from a tax or fee after paying refunds.

(2) Repealed.



§ 43-4-203. Sources of revenue

(1) All net revenue from the following sources shall be paid into and credited to the highway users tax fund as soon as received:

(a) From the imposition of any excise tax on motor fuel;

(b) From the imposition of annual registration fees on drivers, motor vehicles, trailers, and semitrailers, except as provided in section 42-3-304 (19), C.R.S.;

(c) From the imposition of passenger-mile taxes on vehicles or any fee or payment substituted therefor;

(d) Repealed.

(e) From interest or income earned on the deposit and investment of moneys in the fund.



§ 43-4-204. Appropriation

All moneys in the highway users tax fund are appropriated for the acquisition of rights-of-way for, and the construction, engineering, safety, reconstruction, improvement, repair, maintenance, and administration of, the state highway system, the county highway systems, the city street systems, and other public roads and highways of the state in accordance with the provisions of this part 2.



§ 43-4-205. Allocation of fund

(1) The moneys in the highway users tax fund shall be apportioned monthly. The apportionment may be made by the state treasurer based upon estimates from the department of revenue on current monthly collections of highway users taxes, with monthly reconciliation of the state, county, and municipal accounts in each successive month. The department of revenue shall provide estimates to the state treasurer by the seventh working day of each month. The state treasurer shall apportion the funds within five working days of receiving estimates from the department of revenue.

(2) to (4) Repealed.

(5) Revenues raised by the excise tax imposed on gasoline and special fuel pursuant to sections 39-27-102 and 39-27-102.5, C.R.S., equal to the first seven cents per gallon of such tax shall be placed in the highway users tax fund to be allocated as follows:

(a) Sixty-five percent of such revenue shall be paid to the state highway fund and shall be expended as provided in section 43-4-206.

(b) Twenty-six percent of such revenue shall be paid to the county treasurers of the respective counties, subject to annual appropriation by the general assembly, and shall be allocated and expended as provided in section 43-4-207.

(c) Nine percent of such revenue shall be paid to cities and incorporated towns within the limits of the respective counties, subject to annual appropriation by the general assembly, and shall be allocated and expended as provided in section 43-4-208 (2).

(5.5) The following highway users tax fund revenues shall be allocated and expended in accordance with the formula specified in subsection (5) of this section:

(a) Revenues from fines, penalties, or forfeitures that are credited to the fund pursuant to sections 18-4-509 (2)(a), 39-27-102 (9)(c), 39-27-104 (1)(g)(III), 42-1-217 (1)(a), (1)(b), (1)(d), (1)(e), and (2), 42-4-225 (3), and 42-4-235 (2)(a), C.R.S.;

(b) Revenues from motor vehicle license plate, identification plate, and placard fees that are credited to the fund pursuant to section 42-4-202 (4)(d) and article 3 of title 42, C.R.S.;

(c) Revenues from driver's license fees, motor vehicle title and registration fees, and motorist insurance identification fees that are credited to the fund pursuant to sections 42-2-132 (4)(b), 42-3-304 (18)(d)(I), and 42-3-306 (6) and (7), C.R.S.;

(d) Revenues from the imposition of passenger-mile taxes on vehicles, any additional penalties or interest imposed thereon, or any fee or payment substituted therefor that is imposed pursuant to sections 42-3-304 (13), 42-3-306 (11)(a) and (11)(b), and 42-3-308 (5), C.R.S., and credited to the fund pursuant to section 43-4-203 (1)(c);

(e) Revenues from sales of abandoned motor vehicles that are credited to the fund pursuant to sections 42-4-1809 (2)(d) and 42-4-2108 (2)(c), C.R.S.;

(f) Revenues from fees that are credited to the fund pursuant to section 42-3-311 (1), C.R.S., and that exceed the amount of appropriations made from the fund pursuant to those sections for the purpose of defraying specified administrative expenses;

(g) Revenues from interest or income earned on the deposit and investment of moneys in the fund; and

(h) Revenues from any source that are credited to the fund, but not to any specific account within the fund, the allocation and expenditure of which is not otherwise specified by law.

(6) Revenues raised by the excise tax imposed on gasoline and special fuel pursuant to sections 39-27-102 and 39-27-102.5, C.R.S., in excess of seven cents per gallon of tax, shall be placed in the highway users tax fund to be allocated as follows; except that revenues raised by the excise tax imposed on gasoline in excess of eighteen cents per gallon of tax shall be allocated according to the provisions of paragraph (b) of this subsection (6):

(a) Sixteen percent of such revenue shall be deposited in a special account within the highway users tax fund until July 1, 1997, and shall be expended only for highway bridge repair, replacement, or posting, pursuant to provisions of paragraph (a) of subsection (7) of this section.

(b) The remaining balance of such revenue may be expended only for improvements to highways within the state, including new construction, safety improvements, maintenance, and capacity improvements, and for other transportation-related projects to the extent authorized by sections 43-4-206 (3), 43-4-207 (1), and 43-4-208 (1), and may not be expended for administrative purposes. Such revenue is allocated as follows:

(I) Sixty percent of such revenue shall be paid to the state highway fund and shall be expended as provided in section 43-4-206.

(II) Twenty-two percent of such revenue shall be paid to the county treasurers of the respective counties, subject to annual appropriation by the general assembly, and shall be allocated and expended as provided in section 43-4-207.

(III) Eighteen percent of such revenue shall be paid to the cities and incorporated towns, subject to annual appropriation by the general assembly, and shall be allocated and expended as provided in section 43-4-208 (2)(b) and (6)(a).

(6.3) Revenues from the surcharges, fees, and fines credited to the highway users tax fund pursuant to section 43-4-804 (1) shall be allocated and expended in accordance with the formula specified in paragraph (b) of subsection (6) of this section.

(6.5) (a) The revenues accrued to and transferred to the highway users tax fund pursuant to section 39-26-123 (4)(a) or 24-75-219, C.R.S., or appropriated to the highway users tax fund pursuant to House Bill 02-1389, enacted during the second regular session of the sixty-third general assembly, shall be paid to the state highway fund for allocation to the department of transportation and shall be expended as provided in section 43-4-206 (2).

(b) Repealed.

(c) (Deleted by amendment, L. 2005, p. 296, § 61, effective August 8, 2005.)

(d) Repealed.

(6.6) (Deleted by amendment, L. 2009, (SB 09-228), ch. 410, p. 2270, § 24, effective July 1, 2009.)

(7) (a) Revenues accumulated in the special account for highway bridges, as provided in paragraph (a) of subsection (6) of this section, shall be allocated at least once each year among state, counties, and municipal highway systems based on total cost needs under the criteria developed by means of the most current report of the federal bridge inventory program. For the fiscal year commencing on July 1, 1981, the allocation shall be determined in accordance with needs developed by October 1, 1981. In subsequent fiscal years, the allocation shall be determined in accordance with needs reports available on January 1, 1982, and January 1 of each subsequent year, with the allocation amounts to be effective on July 1 of each year. After allocation of the state share of the special bridge account, the share for the counties and municipalities shall be allocated, subject to annual appropriation by the general assembly, based upon need as determined by the special highway committee which shall be composed of four representatives each from counties and municipalities. Allocations to local governments shall require a minimum of twenty percent of local matching funds from revenues other than the special bridge account within the highway users tax fund.

(b) Not later than July 1, 1997, the general assembly shall review the needs of this state for highway bridge repair, replacement, or posting and shall determine if the fund, as provided in paragraph (a) of subsection (6) of this section, should be continued. If said fund is not continued, the balance of revenues in said fund shall be allocated in accordance with the provisions of paragraph (b) of subsection (6) of this section.

(8) to (12) Repealed.

(13) All of the additional revenues which are credited to the highway users tax fund as a result of the enactment of House Bill No. 1012 at the first extraordinary session of the fifty-seventh general assembly, shall be expended only for improvements to highways within the state, including new construction, safety improvements, maintenance, and capacity improvements. No moneys shall be expended for administrative purposes.



§ 43-4-206. State allocation

(1) Except as otherwise provided in subsections (1)(a)(V), (2), and (3) of this section, after paying the costs of the Colorado state patrol and any other costs of the department, exclusive of highway construction, highway improvements, or highway maintenance, that are appropriated by the general assembly, money in the highway users tax fund shall be paid to the state highway fund and expended for the following purposes:

(a) The state highway fund shall be subject to the sinking fund and bond lien provided by part 2 of article 3 of this title.

(b) Except as otherwise provided in subsection (2) of this section, all money in the state highway fund not required for the creation, maintenance, and application of the highway anticipation or sinking fund and all money in the state highway supplementary fund are available to pay for:

(I) All salaries, wages, and necessary traveling and other expenses of all persons connected with the department of transportation;

(II) All equipment, furniture, and supplies for officers, division offices, and laboratories as may be established by the director of the highway maintenance division;

(III) All incidental office expenses, including telegraph, telephone, postal, express charges, and expenses for printing, stationery, and advertising and for the publication of the quarterly bulletin;

(IV) All machines, tools, or other equipment necessary for the furtherance of the work of the department of transportation and also land and buildings for the housing and use of the same;

(V) The construction, reconstruction, repairs, improvement, planning, supervision, and maintenance of the state highway system and other public highways, including any county and municipal roads and highways, together with the acquisition of rights-of-way and access rights for the same. Any proceeds of lease-purchase agreements executed as required by section 24-82-1303 (2)(a) that are credited to the state highway fund pursuant to section 24-82-1303 (4)(b) shall be used only for qualified federal aid highway projects that are included in the strategic transportation project investment program of the department of transportation and that are designated for tier 1 funding as ten-year development program projects on the department's development program project list, with at least twenty-five percent of the money being used for projects that are located in counties with populations of fifty thousand or less as of July 2015 as reported by the state demography office of the department of local affairs. No more than ninety percent of the proceeds shall be expended for highway purposes or highway-related capital improvements, and at least ten percent of the proceeds shall be expended for transit purposes or for transit-related capital improvements.

(V.5) Repealed.

(V.7) (A) The payment of statewide indirect costs in accordance with section 43-1-113 (8).

(B) (Deleted by amendment, L. 2005, p. 297, § 62, effective August 8, 2005.)

(VI) All land damages incurred by reason of establishing, opening, altering, relocating, widening, or abandoning portions of any part of the state highway system;

(VII) The payment of just compensation for advertising devices required to be removed under the provisions of section 43-1-414 (2).

(2) (a) Revenue accrued to and transferred to the highway users tax fund pursuant to section 39-26-123 (4)(a) or appropriated to the highway users tax fund pursuant to House Bill 02-1389, enacted at the second regular session of the sixty-third general assembly, and credited to the state highway fund pursuant to section 43-4-205 (6.5) shall be expended by the department of transportation for the implementation of the strategic transportation project investment program:

(I) No more than ninety percent of such revenues shall be expended for highway purposes or highway-related capital improvements, including, but not limited to, high occupancy vehicle lanes, park-and-ride facilities, and transportation management systems, and at least ten percent of such revenues shall be expended for transit purposes or for transit-related capital improvements.

(II) (Deleted by amendment, L. 2000, p. 1741, § 1, effective June 1, 2000.)

(b) Beginning in 1998, the department of transportation shall report annually to the transportation committee of the senate and the transportation and energy committee of the house of representatives concerning the revenue expended by the department pursuant to subsection (2)(a) of this section and, beginning in 2018, any proceeds of lease-purchase agreements executed as required by section 24-82-1303 (2)(a) that are credited to the state highway fund pursuant to section 24-82-1303 (4)(b) and expended by the department pursuant to subsection (1)(b)(V) of this section. The department shall present the report at the joint meeting required under section 43-1-113 (9)(a), and the report shall describe for each fiscal year, if applicable:

(I) The projects on which the revenue and net proceeds are to be expended, including the estimated cost of each project, the aggregate amount of revenue actually spent on each project, and the amount of revenue allocated for each project in such fiscal year. The department of transportation shall submit a prioritized list of such projects as part of the report.

(II) The status of such projects that the department has undertaken in any previous fiscal year;

(III) The projected amounts of revenue and net proceeds that the department expects to receive under this subsection (2) and subsection (1)(b)(V) of this section during the fiscal year;

(IV) The amount of revenue and net proceeds that the department has already received under this subsection (2) and subsection (1)(b)(V) of this section during the fiscal year; and

(V) How the revenue and net proceeds expended under this subsection (2) and subsection (1)(b)(V) of this section during the fiscal year relate to the total funding of the federal aid transportation projects that are included in the strategic transportation project investment program.

(c) Beginning with the 1997-98 fiscal year, the department of transportation shall report annually to the joint budget committee at the department's hearing to review the department's budget request. The report shall contain for each fiscal year, if applicable, the reporting requirements specified in subparagraphs (I) to (V) of paragraph (b) of this subsection (2).

(d) Repealed.

(3) The revenue credited to the highway users tax fund pursuant to section 43-4-205 (6.3) shall be expended by the department of transportation only for road safety projects, as defined in section 43-4-803 (21); except that the department shall, in furtherance of its duty to supervise state highways and as a consequence in compliance with section 43-4-810, expend ten million dollars per year of the revenues for the planning, designing, engineering, acquisition, installation, construction, repair, reconstruction, maintenance, operation, or administration of transit-related projects, including, but not limited to, designated bicycle or pedestrian lanes of highway and infrastructure needed to integrate different transportation modes within a multimodal transportation system, that enhance the safety of state highways for transit users.



§ 43-4-207. County allocation

(1) After paying the costs of the Colorado state patrol and such other costs of the department, exclusive of highway construction, highway improvements, or highway maintenance, as are appropriated by the general assembly, twenty-six percent of the balance of the highway users tax fund shall be paid to the county treasurers of the respective counties, subject to annual appropriation by the general assembly, and shall be allocated and expended as provided in this section. The moneys thus received shall be allocated to the counties as provided by law and shall be expended by the counties only on the construction, engineering, reconstruction, maintenance, repair, equipment, improvement, and administration of the county highway systems and any other public highways, including any state highways, together with acquisition of rights-of-way and access rights for the same, for the planning, designing, engineering, acquisition, installation, construction, repair, reconstruction, maintenance, operation, or administration of transit-related projects, including, but not limited to, designated bicycle or pedestrian lanes of highway and infrastructure needed to integrate different transportation modes within a multimodal transportation system, and for no other purpose; except that a county may expend no more than fifteen percent of the total amount expended under this subsection (1) for transit-related operational purposes and except that moneys received pursuant to section 43-4-205 (6.3) shall be expended by the counties only for road safety projects, as defined in section 43-4-803 (21). The amount to be expended for administrative purposes shall not exceed five percent of each county's share of the funds available.

(2) For the fiscal year commencing July 1, 1989, and each fiscal year thereafter, for the purpose of allocating moneys in the highway users tax fund to the various counties throughout the state, the following method is hereby adopted:

(a) (I) The first sixty-nine million seven hundred thousand dollars or any portion thereof shall be allocated to the counties in such a manner that each county receives the same allocation that it received for the fiscal year 1987-88.

(II) The next seventeen million dollars or any portion thereof shall be allocated to the following seventeen counties in the following percentages: Adams, 9.5718; Alamosa, 1.1598; Arapahoe, 12.6560; Boulder, 7.3571; Douglas, 3.5148; El Paso, 13.0552; Jefferson, 14.9666; La Plata, 2.0733; Larimer, 7.9978; Lincoln, 1.8866; Logan, 2.0334; Mesa, 4.3285; Morgan, 2.9915; Otero, 1.6843; Pueblo, 4.6096; Rio Grande, 1.3384; and Weld, 8.7753.

(b) All moneys credited to the fund in excess of eighty-six million seven hundred thousand dollars shall be allocated to the counties in the following manner:

(I) Fifteen percent shall be allocated to the counties in proportion to the rural motor vehicle registration in each county. The term "rural motor vehicle registration" includes all passenger, truck, truck-tractor, and motorcycle registrations in unincorporated portions of the county. The number of registrations used in computing the percentage shall be those certified to the state treasurer by the department of revenue as constituting the rural motor vehicle registration for the last preceding year.

(II) Fifteen percent shall be allocated to the counties in proportion to the countywide motor vehicle registration in each county. The term "countywide motor vehicle registration" includes all passenger, truck, truck-tractor, and motorcycle registrations in unincorporated portions of the county and in cities and incorporated towns. The number of registrations used in computing the percentage shall be those certified to the state treasurer by the department of revenue as constituting the countywide motor vehicle registration for the last preceding year.

(III) Sixty percent shall be allocated to counties in proportion to the adjusted lane miles of open, used, and maintained county roads in each county, excepting mileage of state highways and municipal streets. A lane mile shall be measured by each ten-foot width of traveled roadway surface, or fractional lane mile thereof. The adjusted lane miles shall be determined by applying to the existing lane miles of county roads in each county a factor of difficulty. The lane miles, the adjusted lane miles, and the factor representing the difficulty of construction and maintenance in the various counties in the state by reason of terrain shall be determined by the department of transportation as provided in paragraphs (c), (d), and (e) of this subsection (2).

(IV) Ten percent shall be allocated to counties in proportion to the square feet of bridge deck for bridges greater than twenty feet in length in each county, as certified by the department of transportation.

(c) The percentage of area in each county classified as "plains", "plains rolling and irrigated", and "mountainous" shall be determined from an accredited topographical map. The department of transportation shall also classify the percentage of "paved" roads in each county. To the percentage indicated "plains" a factor of 1.00 shall be applied. To the percentage indicated "plains rolling and irrigated" a factor of 1.75 shall be applied. To the percentage indicated "mountainous" a factor of 3.00 shall be applied. To the percentage indicated "paved" roads a factor of 1.5 shall be applied.

(d) The department of transportation, prior to July 1 of each year, shall certify to the state treasurer the lane mile figures, as of December 31 of the preceding year, of the several counties, and the state treasurer shall use such lane mile figures for the current fiscal year as the basis for the allocation mentioned in this subsection (2).

(e) The authorized agent, as defined in section 42-1-102, in each county shall certify to the department of revenue the number of motor vehicle licenses issued during the preceding calendar year to persons residing within the limits of a county and whether or not such persons reside in cities, incorporated towns, or unincorporated portions of the county. Upon receipt of the certified information, the department of revenue shall tabulate the total number of all motor vehicle licenses issued during the preceding calendar year to persons residing within the limits of the respective counties in the entire state and within the limits of each city or incorporated town within the respective counties. The department of revenue shall then determine the percentage that the rural motor vehicle registration in each county bears to the total rural motor vehicle registration in the entire state and shall then determine the percentage that the countywide motor vehicle registration in each county bears to the total countywide rural and urban motor vehicle registration in the entire state. On or before May 1 of each year, the department of revenue shall certify to the state treasurer the percentage of motor vehicle registration for each county as provided in this subsection (2)(e).

(3) For the purpose of this section, the city and county of Denver and the city and county of Broomfield shall not be considered as counties.



§ 43-4-208. Municipal allocation

(1) After paying the costs of the Colorado state patrol and such other costs of the department, exclusive of highway construction, highway improvements, or highway maintenance, as are appropriated by the general assembly, and making allocation as provided by sections 43-4-206 and 43-4-207, the remaining nine percent of the highway users tax fund shall be paid to the cities and incorporated towns within the limits of the respective counties, subject to annual appropriation by the general assembly, and shall be allocated and expended as provided in this section. Each city treasurer shall account for the moneys thus received as provided in this part 2. Moneys so allocated shall be expended by the cities and incorporated towns for the construction, engineering, reconstruction, maintenance, repair, equipment, improvement, and administration of the system of streets of such city or incorporated town or of any public highways located within such city or incorporated town, including any state highways, together with the acquisition of rights-of-way and access rights for the same, and for the planning, designing, engineering, acquisition, installation, construction, repair, reconstruction, maintenance, operation, or administration of transit-related projects, including, but not limited to, designated bicycle or pedestrian lanes of highway and infrastructure needed to integrate different transportation modes within a multimodal transportation system, and for no other purpose; except that a city or an incorporated town may expend no more than fifteen percent of the total amount expended under this subsection (1) for transit-related operational purposes and except that moneys paid to the cities and incorporated towns pursuant to section 43-4-205 (6.3) shall be expended by the cities and incorporated towns only for road safety projects, as defined in section 43-4-803 (21). The amount to be expended for administrative purposes shall not exceed five percent of each city's share of the funds available.

(2) For the purpose of allocating moneys in the highway users tax fund to the various cities and incorporated towns throughout the state, the following method is adopted:

(a) Eighty percent shall be allocated to the cities and incorporated towns in proportion to the adjusted urban motor vehicle registration in each city and incorporated town. The term "urban motor vehicle registration" includes all passenger, truck, truck-tractor, and motorcycle registrations. The number of registrations used in computing the percentage shall be those certified to the state treasurer by the department of revenue as constituting the urban motor vehicle registration for the last preceding year. The adjusted registration shall be computed by applying a factor to the actual number of such registrations to reflect the increased standards and costs of construction resulting from the concentration of vehicles in cities and incorporated places. For this purpose the following table of actual registration numbers and factors shall be employed:

(b) Twenty percent shall be allocated to the cities and incorporated towns in proportion to the mileage of open, used, and maintained streets in each city and incorporated town, excepting the mileage of state highways.

(3) The department of transportation, prior to July 1 of each year shall certify to the state treasurer the mileage figures as of December 31 of the preceding year of the several cities and incorporated towns within the state, and the state treasurer shall use such mileage figures for the current fiscal year as the basis for the allocation mentioned.

(4) Repealed.

(5) For the purpose of this section, the city and county of Denver and the city and county of Broomfield shall be considered as cities.

(6) (a) In addition to the provisions of subsection (2)(a) of this section, on or after July 1, 1979, eighty percent of all additional funds becoming available to cities and incorporated towns from the highway users tax fund pursuant to sections 24-75-215, C.R.S., and 43-4-205 (6)(b)(III) shall be allocated to the cities and incorporated towns in proportion to the adjusted urban motor vehicle registration in each city and incorporated town. The term "urban motor vehicle registration", as used in this section, includes all passenger, truck, truck-tractor, and motorcycle registrations. The number of registrations used in computing the percentage shall be those certified to the state treasurer by the department of revenue as constituting the urban motor vehicle registration for the last preceding year. The adjusted registration shall be computed by applying a factor to the actual number of such registrations to reflect the increased standards and costs of construction resulting from the concentration of vehicles in cities and incorporated places. For this purpose the following table of actual registration numbers and factors shall be employed:

(b) The share allocated to the city and county of Denver shall be the amount determined by applying the applicable factors set forth in paragraph (a) of this subsection (6) and paragraph (b) of subsection (2) of this section.

(c) Repealed.



§ 43-4-209. Withholding municipal allocations

Any highway users tax fund money withheld by the state treasurer from allocation to any city or incorporated town, for any reason, shall in no case be withheld for a period to exceed six months from the date that the payment is to be made. After the six-month period has expired and the municipality has failed to correct the reason for withholding, the state treasurer shall pay the withheld funds to the county in which the city or incorporated town from which the funds are withheld is located, which funds shall be spent on the streets of said city or incorporated town.



§ 43-4-210. Estimated county allocations

In all cases where the state treasurer is required by law to apportion the moneys in the highway users tax fund to the various counties, if the number of vehicles registered in any of the counties, excluding vehicles registered within the limits of a city or incorporated town within the county, is not available before the state treasurer makes the apportionment provided by law, the state treasurer may estimate the amount to be paid to any county, and may pay to any county a sum not to exceed seventy-five percent of the amount estimated to be due that county, and shall notify the county clerk and recorder in writing that the amount paid is an estimate because registration data is not available.



§ 43-4-211. Estimated municipal allocations

In all cases where the state treasurer is required by law to apportion the moneys in the highway users tax fund to the various cities and incorporated towns within the state, if the number of vehicles registered in any of the cities or incorporated towns is not available before the state treasurer makes the apportionment provided by law, the state treasurer may estimate the amount to be paid to any such city or incorporated town, and may pay to such city or incorporated town a sum not to exceed seventy-five percent of the amount estimated to be due to such city or incorporated town, and shall notify the clerk of the city or incorporated town that the amount paid is an estimate because registration data is not available.



§ 43-4-212. Payment of balances

After the state treasurer has made a payment to a county, city, or incorporated town based on his estimate, and the number of vehicles registered in the county, city, or incorporated town is available to the state treasurer, he shall compute the balance due and pay such balance to each of the counties, cities, or incorporated towns to which such payments have been made in the same manner as provided in this part 2.



§ 43-4-213. Forfeiture of funds

Where any county, city, or incorporated town receiving funds from the state treasurer under the provisions of sections 43-4-210 and 43-4-211 fails to supply the state treasurer with the required information regarding the number of vehicles registered in said county, city, or incorporated town on or before the thirty-first day of December of the year following the year during which said registrations were made, the balance of said funds accruing to the said county, city, or incorporated town shall be deemed to be forfeited by said county, city, or incorporated town, and said funds shall be returned to the credit of the highway users tax fund to be reapportioned during the ensuing year in the manner provided in this part 2.



§ 43-4-214. Future municipalities eligible

In cases of cities and towns incorporated subsequent to January 1, 1954, said cities and towns are entitled to such proportionate share of the highway users tax fund, subject to the same provisions and limitations as cities and incorporated towns included in the provisions of this part 2 before said date.



§ 43-4-216. Liability unaffected

Nothing in sections 40-4-106 (2), C.R.S., 43-4-201, 43-4-204, 43-4-205, 43-4-206 (1), 43-4-207 (1), and 43-4-208 (1) shall be construed to affect, change, or modify in any way the existing law of this state concerning the responsibility or liability, if any, of the state or any agency thereof, or of any city, town, city and county, county, or other political subdivision of the state, or of any person, firm, or corporation, for any collision, accident, or occurrence at, about, or connected with any crossing of any public highway or road over the tracks of any railroad or street railway corporation.






Part 3 - Highway Anticipation Warrants

§ 43-4-301. Legislative declaration

Because of the rapid growth of the economy of this state which has given rise to a greatly increased use of the public highways and roads and because of the fact that the existing roads and highways are insufficient by reason of the greatly expanded use of vehicular transportation thereon, it is declared to be the policy and purpose of the general assembly to make adequate provision for an expanded and improved network of highways and roads so as to serve properly the needs of the present-day economy.



§ 43-4-302. Powers of commission - contracts approval

The transportation commission is authorized to enter into contracts with the federal government, the state of Colorado and any of its institutions and agencies, counties, municipalities, districts, and any other political subdivisions of the state, and any department, agency, or instrumentality thereof, or any political or public corporation of the state or with private investors necessary or incident to the performance of its duties and execution of its powers under this section; except that any contract relating to the financing of any such construction, improvement, and reconstruction of highways and bridges shall be approved by the governor before the same becomes effective.






Part 4 - Law Enforcement Assistance Fund for the Prevention of Drunken Driving

§ 43-4-401. Fund created

The law enforcement assistance fund for the prevention of drunken driving and the enforcement of laws pertaining to driving under the influence of alcohol or drugs, referred to in this part 4 as the "fund", is hereby created in the office of the state treasurer.



§ 43-4-402. Source of revenues - allocation of money

(1) The general assembly shall appropriate moneys annually to the fund in the general appropriation bill. In addition to any other penalty imposed pursuant to section 42-4-1307, C.R.S., every person who is convicted of, pleads guilty to, or receives a deferred sentence pursuant to section 18-1.3-102, C.R.S., for a violation of any of the offenses specified in section 42-4-1301 (1) or (2), C.R.S., shall be required to pay seventy-five dollars, which shall be deposited into the fund, and fifteen dollars, which shall be deposited into the county treasury of the county in which the conviction occurred.

(2) (a) The general assembly shall make an annual appropriation out of the money in the fund to the department of public health and environment in an amount sufficient to pay for the costs of evidential breath alcohol testing, including any education needs associated with testing, and implied consent specialists, the costs of which were previously paid out of the highway users tax fund. The general assembly shall also make an annual appropriation out of the money in the fund to the Colorado bureau of investigation to pay for the costs of toxicology laboratory services, including any education needs associated with the services. Of the money remaining in the fund, eighty percent shall be deposited in a special drunken driving account in the fund, which account is created, and be available immediately, without further appropriation, for allocation by the transportation commission to the office of transportation safety. The office of transportation safety shall allocate the money in accordance with the provisions of section 43-4-404 (1) and (2). The remaining twenty percent shall be appropriated by the general assembly to the office of behavioral health in the department of human services, which shall use the money for the purposes stated in section 43-4-404 (3). The office of transportation safety and the office of behavioral health in the department of human services may use amounts from the money allocated or appropriated to them by this subsection (2) as necessary for the purpose of paying the costs incurred by the office of transportation safety and the office of behavioral health in administering the programs established pursuant to this part 4; except that neither the office of transportation safety nor the office of behavioral health may use for the purposes of this part 4 an amount exceeding eight percent of the money allocated or appropriated.

(b) Repealed.

(3) and (4) Repealed.



§ 43-4-403. Drunken driving prevention and law enforcement program - minimum requirements

Any municipality, city and county, or county which establishes a qualified program to coordinate efforts to prevent drunken driving and enforce the laws pertaining to alcohol- and drug-related traffic offenses shall be eligible to receive moneys from the fund. The minimum requirements for such a qualified program shall be established by rules and regulations promulgated by the office of transportation safety in the department of transportation, which rules and regulations shall provide for programs, including but not limited to, programs to educate the public regarding alcohol- and drug-related traffic offenses.



§ 43-4-404. Formula for allocation of money - rules

(1) The office of transportation safety shall allocate not less than thirty percent and not more than fifty percent of the moneys allocated to the office pursuant to section 43-4-402 (2) to counties that have established a qualified drunken driving prevention and law enforcement program. The intent of the general assembly is that these moneys be expended in a manner that will improve enforcement of drunken driving laws. To this end, rules for the distribution of these moneys shall be developed by the office of transportation safety. All moneys appropriated hereunder shall be used for drunken driving prevention and law enforcement improvement by counties and not for statewide programs.

(2) The office of transportation safety shall allocate not less than fifty percent and not more than seventy percent of the moneys to municipalities and city and counties that have established a qualified drunken driving prevention and law enforcement program. The intent of the general assembly is that these moneys be expended in a manner that will improve enforcement of drunken driving laws. To this end, rules for the distribution of these moneys shall be developed by the office of transportation safety. The office shall report annually to the transportation legislation review committee on the distribution and expenditure of these funds and the nature and purpose of the programs. All moneys appropriated hereunder shall be used for drunken driving prevention and law enforcement improvement by municipalities and city and counties and not for statewide programs.

(3) The money in the fund appropriated to the office of behavioral health in the department of human services pursuant to section 43-4-402 (2) must be used to establish a statewide program for the prevention of driving after drinking, including educating the public in the problems of driving after drinking; training teachers, health professionals, and law enforcement in the dangers of driving after drinking; preparing and disseminating educational materials dealing with the effects of alcohol and other drugs on driving behavior; and preparing and disseminating education curriculum materials for use at all school levels. The office of behavioral health in the department of human services is authorized to contract with a qualified private corporation to provide all or part of these services and to establish standards for the program.






Part 5 - Public Highway Authority Law

§ 43-4-501. Short title

This part 5 shall be known and may be cited as the "Public Highway Authority Law".



§ 43-4-502. Legislative declaration

(1) The general assembly hereby finds, determines, and declares that:

(a) The necessity for this part 5 results from the large population and population growth within metropolitan regions in the state, from the significant and growing demand for construction of beltways within such metropolitan regions to facilitate traffic movement in such metropolitan regions and the inadequacy of current transportation facilities to meet that demand, from the division of such metropolitan regions into a variety of incorporated and unincorporated areas, from the need to coordinate planning and construction of beltways or other transportation improvements to serve regional needs, and from the limited availability of state and federal funds for such purposes;

(b) The creation of public highway authorities implements section 18 (2) of article XIV of the state constitution and is essential to the continued economic growth of the metropolitan regions of this state, is in the public interest, and will promote the health, safety, and welfare of the citizens of this state by securing for them more adequate transportation;

(c) It is the intention of the general assembly that public highway authorities be formed to finance, construct, operate, or maintain all or a portion of a beltway or other transportation improvements in a metropolitan region which, because of the cost or the location thereof in the jurisdiction of more than one municipality or county, cannot feasibly be financed, constructed, operated, or maintained by a municipality or county acting alone and that it is not the intention of the general assembly that public highway authorities be formed to assume, directly or indirectly, the traditional role of counties or municipalities to finance, construct, operate, or maintain local arterial or collector streets;

(d) It is the intention of the general assembly that a beltway developed pursuant to this part 5 shall ultimately be supported by tolls and that, therefore, it is the intention of the general assembly that revenue-raising powers other than tolls, granted by this part 5 to authorities, counties, and municipalities, shall be terminated at such time as the boards of the authorities determine that projected tolls will be sufficient to meet the authorities' obligations to their bondholders and to operate and maintain such beltways or other transportation improvements.

(2) It is further the intent of the general assembly that no provision of this part 5 shall affect the "Public School Finance Act of 1973", article 50 of title 22, C.R.S., the "Public School Finance Act of 1988", article 53 of title 22, C.R.S., the "Public School Finance Act of 1994", article 54 of title 22, C.R.S., or any additional school financing mechanisms adopted by the general assembly.

(3) The general assembly further finds, determines, and declares that it is the intention of the general assembly that public highway authorities be permitted to qualify as enterprises under section 20 of article X of the state constitution. Since the Colorado supreme court in Nicholl v. E-470 Public Highway Authority, 896 P.2d 859 (Colo. 1995), determined that the power to impose taxes is inconsistent with the establishment of a public highway authority as an "enterprise" under section 20 of article X of the state constitution, those powers of taxation are hereby eliminated by S.B. 96-173, as enacted at the second regular session of the sixtieth general assembly.



§ 43-4-503. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Authority" means a body corporate and political subdivision of the state created pursuant to this part 5.

(2) "Board" means the board of directors of an authority.

(3) "Bond" means any bond, note, interim certificate, contract, or other evidence of indebtedness of an authority authorized by this part 5.

(4) "Combination" means any two or more municipalities, two or more counties, or one or more municipalities and one or more counties. In addition, "combination" may include the state to the extent authorized by section 43-4-504 (4).

(5) "Construct" or "construction" means the planning, designing, engineering, acquisition, installation, construction, and reconstruction of public highways.

(6) "County" means any county organized under the laws of the state, including any city and county.

(7) "Division" means the division of local government in the department of local affairs.

(8) "Governmental unit" means the state or any political subdivision thereof located in a metropolitan region, except school districts or authorities.

(9) "Metropolitan region" means an area which is designated a consolidated metropolitan statistical area by the federal office of management and budget and has a population in excess of one million persons.

(10) "Municipality" has the same meaning as that provided in section 31-1-101, C.R.S.

(11) "Person" means any natural person, corporation, partnership, association, or joint venture, the United States of America, or any governmental unit.

(12) "Public highway" means a beltway or other transportation improvement located in a metropolitan region which shall be an expressway which generally circumscribes a metropolitan region and will be primarily utilized for major traffic movement at higher traffic speeds. A public highway may, as the board determines, consist of improvements, including, but not limited to, paving, grading, landscaping, curbs, gutters, culverts, sidewalks, bikeways, lighting, bridges, overpasses, underpasses, rail crossings, frontage roads, access roads, interchanges, drainage facilities, mass transit lanes, park-and-ride facilities, toll collection facilities, service areas, administrative or maintenance facilities, gas, electric, water, sewer, and other utilities located or to be located in the right-of-way for a public highway, and other real or personal property, including easements, rights-of-way, and other interests therein, relating to the financing, construction, operation, or maintenance of a public highway.

(13) "Revenues" means any tolls, fees, rates, charges, assessments, grants, contributions, or other income and revenues received by the authority.

(14) "Sales taxes" means, for the purposes of section 43-4-508, county or municipal sales and use taxes levied and collected within a value capture area.

(15) "State" means the state of Colorado or any of its agencies.



§ 43-4-504. Creation of authorities

(1) Any combination may create, by contract, an authority which shall be authorized to exercise the functions conferred by the provisions of this part 5 upon the issuance by the director of the division of a certificate stating that the authority has been duly organized according to the laws of the state. Such certificate shall be issued by the director upon the filing with him of a copy of the contract by the combination joining in the creation of the authority and upon a determination by him that each member of the combination is located in the same metropolitan region. The director shall cause such certificate to be recorded in the real estate records in each county which has territory included in the boundaries of the authority. Upon issuance of the certificate by the director of the division, the authority shall constitute a separate political subdivision and body corporate of the state and shall have all of the duties, privileges, immunities, rights, liabilities, and disabilities of a public body politic and corporate.

(2) Any contract establishing an authority shall specify:

(a) The name and purpose of the authority and the public highways to be provided;

(b) The establishment and organization of the board of directors in which all legislative power of the authority is vested, including:

(I) The number of directors, which shall include at least one elected official from each member of the combination, except as provided in subsection (4) of this section; except that all of the directors shall be elected officials from the members of the combination, except as provided in subsection (4) of this section;

(II) The manner of their appointment, their qualifications, their compensation, if any, and the procedure for filling vacancies;

(III) The officers of the authority, the manner of their appointment, and their duties; and

(IV) The voting requirements for action by the board; except that, unless specifically provided otherwise, a majority of the voting members of the board shall constitute a quorum and a majority of the quorum shall be necessary for action by the board of directors;

(c) Provisions for the distribution, disposition, or division of assets of the authority;

(d) The boundaries of the authority, which may include territory which, at the time of designation, is not more than one and one-half miles from the proposed center line of the public highway to be constructed but which may not include territory outside of the boundaries of the members of the combination; except that the boundaries of the authority may not include territory which, at the time the territory is included within the boundaries of the authority, is located within the boundaries of a municipality, unless such municipality is either a member of the combination or consents to the inclusion of such territory within the boundaries of the authority;

(e) The term of the contract, which may be for a definite term or until rescinded or terminated, and the method, if any, by which it may be terminated or rescinded; except that the contract may not be rescinded so long as the authority has bonds outstanding;

(f) Provisions for amendment of the contract;

(g) Limitations, if any, on the powers granted by this part 5 which may be exercised by the authority pursuant to this part 5; and

(h) The conditions to be satisfied to add or delete parties to the contract.

(3) No municipality or county shall enter into the contract establishing the authority without holding a hearing thereon. Notice of the time, place, and purpose of the hearing shall be given by publication in a newspaper of general circulation in the municipality or county, as the case may be, at least ten days prior to the date of the hearing.

(4) The state, acting by and through the commission and upon the approval of the governor, may join in the contract creating the authority. The number of members on the board to which the state shall be entitled shall be established in the contract, but in no case shall the state be entitled to less than one member of the board. The state member or members of the board shall be appointed by the governor, with the consent of the senate, for such term as shall be established by the governor.

(5) The appropriate regional transportation agency, if any, the air quality control commission, and the regional planning commission, if any, shall each designate a representative to serve as nonvoting members of the board.



§ 43-4-505. Board of directors

(1) (a) All powers, privileges, and duties vested in or imposed upon the authority shall be exercised and performed by and through the board. The board, by resolution, may delegate any of the powers of the board to any of the officers or agents of the board; except that, to ensure public participation in policy decisions, the board shall not delegate the following:

(I) Adoption of board policies and procedures;

(II) Approval of final roadway alignments;

(III) Ratification of acquisition of land by negotiated sale;

(IV) Instituting an eminent domain action, which may be at a public hearing or in executive session;

(V) Initiating or continuing legal action, not including traffic or toll violations; and

(VI) Establishment of fee policies.

(b) The board shall promulgate and adhere to policies and procedures that govern its conduct and provide meaningful opportunities for public input. Such policies shall include standards and procedures for calling an emergency meeting.

(2) Any member of the board shall disqualify himself from voting on any issue with respect to which he has a conflict of interest, unless such member has disclosed such conflict of interest in compliance with section 18-8-308, C.R.S.

(3) The board, in addition to all other powers conferred by this part 5, has the following powers:

(a) To adopt bylaws;

(b) To fix the time and place of meetings, whether within or without the boundaries of the authority, and the method of providing notice of the meetings;

(c) To make and pass orders and resolutions necessary for the government and management of the affairs of the authority and the execution of the powers vested in the authority;

(d) To adopt and use a seal;

(e) To maintain offices at such place or places as it may designate;

(f) To appoint, hire, and retain employees, agents, engineers, attorneys, accountants, financial advisors, investment bankers, and other consultants;

(g) To prescribe methods for auditing and allowing or rejecting claims and demands and methods for the letting of contracts for the construction of improvements, works, or structures, for the acquisition of equipment, or for the performance or furnishing of such labor, materials, or supplies as may be required for carrying out the purposes of this part 5; and

(h) To appoint advisory committees and define the duties thereof.



§ 43-4-506. Powers of the authority - inclusion or exclusion of property - determination of public highway alignment

(1) In addition to any other powers granted to the authority pursuant to this part 5, the authority has the following powers:

(a) To have perpetual existence, except as otherwise provided in the contract;

(b) To sue and be sued;

(c) To enter into contracts and agreements affecting the affairs of the authority;

(d) To establish, collect, and, from time to time, increase or decrease fees, tolls, rates, and charges for the privilege of traveling on any public highway financed, constructed, operated, or maintained by the authority, without any supervision or regulation of such fees tolls, rates, and charges by any board, agency, bureau, commission, or official;

(e) To pledge all or any portion of the revenues to the payment of bonds of the authority;

(f) To construct, finance, operate, or maintain public highways within or without the boundaries of the authority; except that:

(I) The authority shall not construct public highways in any territory located outside the boundaries of the authority and within the boundaries of a municipality without the consent of the governing body of such municipality or within the unincorporated boundaries of a county without the consent of the governing body of such county; and

(II) (A) Upon completion, no public highway of more than three lanes shall have at-grade intersections unless the authority is constructing a public highway to use or connect to existing at-grade infrastructure, the governing body of the municipality, county, or entity that owns the at-grade infrastructure has approved the use of the existing at-grade infrastructure as a part of the public three-lane highway, and the authority and the Colorado department of transportation have executed an intergovernmental agreement that specifies the circumstances under which the construction of an above-grade or below-grade intersection is required and the entity responsible for payment of construction costs to build such intersection.

(B) If the authority is connecting with the at-grade infrastructure of the Colorado department of transportation, the Colorado department of transportation shall be required to give the approval required by sub-subparagraph (A) of this subparagraph (II).

(g) To purchase, trade, exchange, acquire, buy, sell, lease, lease with an option to purchase, dispose of, and encumber real or personal property and any interest therein, including easements and rights-of-way, without restriction or limitation by other statutory or charter provisions;

(h) (I) To have and exercise the power of eminent domain in the manner provided by law for the condemnation of private property for public use and to take any private property necessary to exercise the powers granted in this part 5, either within or without the boundaries of the authority; except that the authority shall not exercise the power of eminent domain with respect to property located outside the boundaries of the authority and within the boundaries of a municipality without the consent of the governing body of such municipality or within the unincorporated boundaries of a county without the consent of the governing body of such county.

(II) To the extent applicable, in addition to any compensation awarded the owner in an eminent domain proceeding pursuant to the requirements of subparagraph (I) of this paragraph (h), and any benefits that may be due the owner pursuant to article 56 of title 24, C.R.S., the authority shall additionally reimburse the owner whose property is being acquired or condemned by such authority the following:

(A) An amount representing the reasonable costs of relocating the individuals, families, and business concerns that will be displaced by such authority, including, without limitation, moving expenses and actual direct losses of property resulting from the displacement. In the case of an owner that is a business concern, such amount shall also cover expenses incurred in connection with the reestablishment of such concern, including, without limitation, expenses incurred in connection with the construction of replacement facilities or utility, water, or sewer connections, as well as lost profits that are reasonably related to relocation of the business resulting from the displacement for which reimbursement or compensation is not otherwise made; and

(B) In connection with proceedings for the authority's acquisition or condemnation of property pursuant to this part 5 in which the final value of the property as determined by the court exceeds ten thousand dollars, the court shall award the owner all of such owner's reasonable attorney fees and the reasonable costs of the litigation incurred by such owner where the award by the court in such proceedings equals or exceeds one hundred thirty percent of the last written offer given to the property owner prior to the filing of the condemnation action. For purposes of this sub-subparagraph (B), the reasonable costs of litigation shall include, but not be limited to, those items includable as costs in accordance with section 13-16-122, C.R.S.

(i) To accept real or personal property for the use of the authority and to accept gifts and conveyances upon such terms and conditions as the board may approve;

(j) To establish, and from time to time increase or decrease, a highway expansion fee and collect such fee from persons who own property located within the boundaries of the authority who apply for a building permit for improvements on such property, which permit is issued in accordance with applicable ordinances, resolutions, or regulations of any county or municipality. After such fees have been established by the authority, no building permit shall be issued by any county or municipality for any improvement constructed within the boundaries of the authority until such fees have been paid to the authority.

(k) To impose an annual motor vehicle registration fee of not more than ten dollars for each motor vehicle registered with the authorized agent, as defined in section 42-1-102, of the county by persons residing in all or any designated portion of the members of the combination. The registration fee is in addition to any fee or tax imposed by the state or any other governmental unit. If a motor vehicle is registered in a county which is a member of more than one authority, the total of all fees imposed pursuant to this subsection (1)(k) for any such motor vehicle shall not exceed ten dollars. The authorized agent shall collect the fee and remit the fee to the authority. The authority shall apply the registration fees solely to the financing, construction, operation, or maintenance of public highways.

(l) to (n) Repealed.

(o) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted by this part 5. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part 5.

(2) A public highway authority shall not accept or expend federal funds unless such federal funds are in excess of federal funds for the fiscal year commencing July 1, 1987, or unless such federal funds are specifically authorized, allocated, or made available by the federal government, and unless such acceptance or expenditure is consistent with section 43-1-113 (13).

(3) (a) The board may include property within or exclude property from the boundaries of the authority in the manner provided in this subsection (3). Property may not be included within the boundaries of the authority unless it is within the boundaries of the members of the combination, is contiguous to property within the boundaries of the authority at the time of the inclusion, and is not more than two and one-half miles from the proposed center line of the public highway as described in the contract required by section 43-4-504 (2).

(b) Prior to any inclusion or exclusion of property, the board shall cause notice of the proposed inclusion or exclusion to be published in a newspaper of general circulation within the boundaries of the authority and cause such notice to be mailed to the division, to the transportation commission, and to the owners of property to be included or excluded at the last known address described for such owners in the real estate records of the county in which such property is located. Such notice shall describe the property to be included within or excluded from the boundaries of the authority, shall specify the date, time, and place at which the board shall hold a public hearing on the proposed inclusion or exclusion, and shall state that persons having objections to the inclusion or exclusion may appear at such hearing to object to the proposed inclusion or exclusion. The date of such public hearing contained in such notice shall be not less than twenty days after the mailing and publication of the notice. The board at the time and place designated in the notice or at such times and places to which the hearing may be adjourned shall hear all objections to the proposed inclusion or exclusion. The board, upon the affirmative vote of two-thirds of the members of the board, may adopt a resolution including or excluding all or any portion of the property described in the notice. Upon the adoption of such resolution, such property shall be included within or excluded from the boundaries of the authority as set forth in the resolution. Such resolution may be adopted by the board without amending the contract required by section 43-4-504 (2). The resolution shall be filed with the director of the division, who shall cause such resolution to be recorded in the real estate records of each county that has territory included in the boundaries of the authority.

(c) All property excluded from the authority shall thereafter be subject to the revenue-raising powers of the authority only to the extent that such powers have been exercised by the authority against such property prior to the exclusion and to the extent required to comply with agreements with the holders of bonds outstanding at the time of the exclusion. All property included within the authority shall thereafter be subject to the revenue-raising powers of the authority. In no way will this section affect or increase property taxes in the affected territory or jurisdiction.

(4) The board, upon the affirmative vote of two-thirds of the members of the board, may determine the location of the alignment of the public highway, subject only to any limitation existing pursuant to paragraph (f) of subsection (1) of this section.



§ 43-4-506.5. Traffic laws - toll collection

(1) The traffic laws of this state, and those of any municipality through which passes a public highway constructed, operated, or maintained by an authority, and such an authority's rules and regulations regarding toll collection and enforcement shall pertain to and govern the use of any such public highway. State and local law enforcement authorities are authorized to enter into traffic and toll enforcement agreements with authorities. Any funds received by a state law enforcement authority pursuant to such toll enforcement agreement shall be subject to annual appropriations by the general assembly to such law enforcement authority for the purpose of performing its duties pursuant to such agreement.

(2) Any authority may adopt, by resolution of its board, rules pertaining to the enforcement of toll collection and evasion and providing a civil penalty for toll evasion. The civil penalty established by an authority for any toll evasion shall be not less than ten dollars nor more than two hundred fifty dollars in addition to any costs imposed by a court. An authority may use state of the art technology, including, but not limited to, automatic vehicle identification photography, to aid in the collection of tolls and enforcement of toll violations. The use of state of the art technology to aid in enforcement of toll violations shall be governed solely by this section.

(3) (a) Any person who evades a toll established by an authority shall be subject to the civil penalty established by that authority for toll evasion. Any peace officer as described in section 16-2.5-101, C.R.S., shall have the authority to issue civil penalty assessments, or municipal summons and complaints if authorized pursuant to a municipal ordinance, for such toll evasion.

(b) At any time that a person is cited for toll evasion, the person operating the motor vehicle involved shall be given either a notice in the form of a civil penalty assessment notice or a municipal summons and complaint. If a civil penalty assessment is issued, such notice shall be tendered by a peace officer as described in section 16-2.5-101, C.R.S., and shall contain the name and address of such person, the license number of the motor vehicle involved, the number of such person's driver's license, the nature of the violation, the amount of the penalty prescribed for the violation, the date of the notice, a place for such person to execute a signed acknowledgment of such person's receipt of the civil penalty assessment notice, a place for such person to execute a signed acknowledgment of liability for the cited violation, and such other information as may be required by law to constitute such notice as a complaint to appear for adjudication of toll evasion pursuant to this section if the prescribed toll, fee, and civil penalty are not paid within twenty days. Every cited person shall execute the signed acknowledgment of the person's receipt of the civil penalty assessment notice.

(c) The acknowledgment of liability shall be executed at the time the cited person pays the prescribed penalty. The person cited shall pay the toll, fee, and civil penalty authorized by the authority involved at the office of such authority, either in person or by postmarking such payment within twenty days of the citation. If the person cited does not pay the prescribed toll, fee, and civil penalty within twenty days of the notice, the civil penalty assessment notice shall constitute a complaint to appear for adjudication of toll evasion in court or in an administrative toll enforcement proceeding, and the person cited shall, within the time specified in the civil penalty assessment notice, file an answer to this complaint in the manner specified in the notice.

(d) If a municipal summons and complaint is issued, the adjudication of the violation shall be conducted and the format of the summons and complaint shall be determined pursuant to the terms of the municipal ordinance authorizing issuance of such a summons and complaint. In no case shall the penalty upon conviction for violation of a municipal ordinance for toll evasion exceed the limit established in subsection (2) of this section.

(4) (a) The respective courts of the municipalities, counties, and cities and counties are given jurisdiction to try all cases arising under municipal ordinances and state laws governing the use of a public highway operated by an authority and arising under the toll evasion civil penalty regulations enacted by authorities. Venue for such cases shall be in the municipality, county, or city and county where the alleged violation of municipal ordinance or state law or of the authority regulation occurred.

(b) At the request of the judicial department, an authority shall consider establishing an administrative toll enforcement process and may, by resolution, adopt rules creating such a process. The rules pertaining to the administrative enforcement of toll evasion shall require notice to the person cited for toll evasion and provide to the person an opportunity to appear at an open hearing conducted by an impartial hearing officer and a right to appeal the final administrative determination of toll evasion to the county court for the county in which the violation occurred.

(c) If an authority establishes an administrative toll enforcement process, no court of a municipality, county, or city and county shall have jurisdiction to hear toll evasion cases arising on a public highway operated by the authority.

(d) A toll evasion case may be adjudicated by an impartial hearing officer in an administrative hearing conducted pursuant to this section and the rules promulgated by an authority. The hearing officer may be an administrative law judge employed by the state or an independent contractor of the authority. The contract for an independent contractor shall grant to the hearing officer the same degree of independence granted to an administrative law judge employed by the state. An authority may enter into contracts pursuant to section 29-1-203, C.R.S., for joint adjudication of toll evasion cases pursuant to this section.

(e) An authority may file a certified copy of an order imposing a toll, fee, and civil penalty that is entered by the hearing officer in an adjudication of a toll evasion with the clerk of the county court in the county in which the violation occurred at any time after the order is entered. The clerk shall record the order in the judgment book of the court and enter it in the judgment docket. The order shall thenceforth have the effect of a judgment of the county court, and execution may issue on the order out of the court as in other cases.

(f) An administrative adjudication of a toll evasion by an authority is subject to judicial review. The administrative adjudication may be appealed as to matters of law and fact to the county court for the county in which the violation occurred. The appeal shall be a de novo hearing.

(g) Notwithstanding the specific remedies provided by this section, an authority shall have every remedy available under the law to enforce unpaid tolls and fees as debts owed to the authority.

(5) The aggregate amount of penalties, exclusive of court costs, collected as a result of civil penalties imposed pursuant to resolutions adopted as authorized in subsection (2) of this section shall be remitted to the authority in whose name the civil penalty assessment notice was issued, and shall be applied by the authority to defray the costs and expenses of enforcing the laws of the state and the rules and regulations of the authority. If a municipal summons or complaint is issued, the aggregate penalty shall be apportioned pursuant to the terms of any enforcement agreement.

(6) (a) In addition to the penalty assessment procedure provided for in subsection (3) of this section, where an instance of toll evasion is evidenced by automatic vehicle identification photography, or other technology not involving a peace officer, a civil penalty assessment notice may be issued and sent by first-class mail, or by any mail delivery service offered by an entity other than the United States postal service that is equivalent to or superior to first-class mail with respect to delivery speed, reliability, and price, by the public highway authority to the registered owner of the motor vehicle involved. The notice shall contain the name and address of the registered owner of the vehicle involved, the license number of the vehicle involved, the time and location of the violation, the amount of the penalty prescribed for the violation, a place for the registered owner of the vehicle to execute a signed acknowledgment of liability for the cited violation, and such other information as may be required by law to constitute the notice as a complaint to appear for adjudication of a toll evasion civil penalty assessment. The registered owner of the vehicle involved in a toll evasion shall be liable for the toll, fee, and civil penalty imposed by the authority, except as otherwise provided by paragraph (a.5) of this subsection (6). If the registered owner of the vehicle does not pay the prescribed toll, fee, and civil penalty within thirty days of the date of the civil penalty assessment notice, the notice shall constitute a complaint to appear for adjudication of a toll evasion in court or in an administrative toll enforcement proceeding, and the registered owner of the vehicle shall, within the time specified in the notice, file an answer to the complaint in the manner specified in the notice. If the registered owner of the vehicle fails to pay in full the outstanding toll, fee, and civil penalty as set forth in the notice or to appear and answer the complaint and request a hearing as specified in the notice, a final order of liability shall be entered against the registered owner of the vehicle for the purposes of enabling the registered owner to appeal pursuant to paragraph (f) of subsection (4) of this section and allowing an authority to proceed to judgment pursuant to paragraph (e) of subsection (4) of this section.

(a.5) In addition to any other liability provided for in this section, the owner of a motor vehicle who is engaged in the business of leasing or renting motor vehicles is liable for payment of a toll evasion violation civil penalty; except that, at the discretion of such owner:

(I) The owner may obtain payment for a toll evasion violation civil penalty from the person or company who leased or rented the vehicle at the time of the toll evasion through a credit or debit card payment and forward the payment on to the public highway authority; or

(II) The owner may seek to avoid liability for a toll evasion violation civil penalty if the owner of the leased or rented motor vehicle can furnish sufficient evidence that, at the time of the toll evasion violation, the vehicle was leased or rented to another person. To avoid liability for payment, the owner of the motor vehicle shall, within thirty days after receipt of the notification of the toll evasion violation, furnish to the public highway authority an affidavit containing the name, address, and state driver's license number of the person or company who leased or rented such vehicle. As a condition to avoid liability for payment of a toll evasion violation civil penalty, any person or company who leases or rents motor vehicles to a person shall include a notice in the leasing or rental agreement stating that, pursuant to the requirements of this section, the person renting or leasing the vehicle is liable for payment of a toll evasion violation civil penalty incurred on or after the date the person renting or leasing the vehicle takes possession of the motor vehicle. The notice shall inform the person renting or leasing the vehicle that the person's name, address, and state driver's license number shall be furnished to the public highway authority when a toll evasion violation civil penalty is incurred during the term of the lease or rental agreement.

(b) (Deleted by amendment, L. 2010, (SB 10-016), ch. 150, p. 518, § 1, effective April 21, 2010.)

(c) (Deleted by amendment, L. 2005, p. 835, § 1, effective June 1, 2005.)

(7) A court with jurisdiction in a toll evasion case pursuant to paragraph (a) of subsection (4) of this section or an authority with jurisdiction in a toll evasion case pursuant to paragraph (b) of subsection (4) of this section may report to the department of revenue any outstanding judgment or warrant or any failure to pay the toll, fee, and civil penalty for any toll evasion. Upon receipt of a certified report from a court or an authority stating that the owner of a registered vehicle has failed to pay a toll, fee, and civil penalty resulting from a final order entered by the authority, the department shall not renew the vehicle registration of the vehicle until the toll, fee, and civil penalty are paid in full. The authority shall contract with and compensate a vendor approved by the department for the direct costs associated with the nonrenewal of a vehicle registration pursuant to this subsection (7). The department has no authority to assess any points against a license under section 42-2-127, C.R.S., upon entry of a conviction or judgment for any toll evasion.



§ 43-4-507. Local improvement districts

The board may establish local improvement districts within the boundaries of the authority to facilitate the financing, construction, operation, or maintenance of public highways within or without the boundaries of the authority. Such local improvement districts may be established by the board whenever any area within the boundaries of the authority, in the opinion of the board, will be especially benefited by the financing, construction, operation, or maintenance of such public highway. No local improvement district shall be established by the board unless it receives a petition signed by the owners of property which will bear a majority of the proposed assessments and by a petition signed by the lesser of a majority of the registered electorate in the proposed district or one thousand registered electors in the proposed district. The method of creating local improvement districts, making the improvements, and assessing the costs thereof shall be as provided in part 6 of article 20 of title 30, C.R.S.; except that the board shall perform the duties of the board of county commissioners thereunder and the improvements shall be public highways as defined by section 43-4-503 (12).



§ 43-4-508. Value capture areas

(1) The board may establish one or more value capture areas within its boundaries to facilitate the financing and construction, operation, or maintenance of public highways within or without the boundaries of the authority. Such value capture areas may be established by the board whenever the market value of any area within the boundaries of the authority, in the opinion of the board, will increase as a result of the financing, construction, operation, or maintenance of a public highway.

(2) Prior to the creation of a value capture area, the board shall prepare a value capture plan which shall identify the public highway to be financed, constructed, operated, or maintained, the property to be included in the value capture area, the period of time which the value capture area shall be in effect, and the portion of the property taxes or sales taxes levied or collected within the value capture area which will be retained by the authority during the period the value capture area remains in effect. A copy of the value capture plan shall be submitted to the division, the department of revenue, and the governing body of each governmental unit which has the power to levy or impose a property tax or sales tax within the boundaries of the proposed value capture area. Not less than twenty days prior to the hearing on the value capture plan, notice of the time and place of the hearing on the value capture plan shall be published at least one time in a newspaper of general circulation in the proposed value capture area and shall be mailed to the division and the governmental units which receive the value capture plan.

(3) The board shall hold a hearing which shall be open to the public, and a record of the proceedings shall be made. All governmental units who receive notice of the hearing as set forth in subsection (2) of this section and each owner of property within the proposed value capture area shall be interested parties and shall be afforded an opportunity to be heard. Following the hearing, the board may approve or disapprove the value capture plan. After approval, any such value capture plan may be modified in substantially the same manner as the original approval.

(4) Any such value capture plan as originally adopted or later modified may contain a provision that property taxes, if any, levied or imposed by a governmental unit after the effective date of the value capture plan upon taxable property within the value capture area or that any sales taxes collected within said area after the effective date of the value capture plan, or all such taxes, shall be divided for a period set forth in the value capture plan after the effective date of the value capture plan, as follows:

(a) That portion of the property taxes which are produced by the levy at the rate fixed each year by or for each governmental unit upon the valuation for assessment of taxable property within the boundaries of the value capture area last certified prior to the effective date of the value capture plan, or that portion of the sales tax collected within the boundaries of the value capture area in the twelve-month period ending on the last day of the month prior to the effective date of the value capture plan, or both such portions shall be paid into the funds of each such governmental unit as are all other taxes collected by or for said governmental unit.

(b) Twenty-five percent, or such different amounts as may be agreed to by each affected governmental unit, of the amount of said property taxes or sales taxes, or both, which is in excess of the portion determined in paragraph (a) of this subsection (4) shall be allocated and, when collected, paid into a special fund of the authority for the payment of, or the funding of reserves, sinking, or other funds for the payment of, the principal of, interest on, and any premiums due in connection with the bonds of the authority incurred for the financing of a public highway. The balance, if any, of such excess shall be paid into the funds of each such governmental unit as are all other taxes collected by or for said governmental unit.

(5) In the event that there is a general reassessment of taxable property in any county, including all or part of a value capture area, or a change in the rate of the sales tax collected by a county or municipality in a value capture area, the portions of taxes specified in subsection (4) of this section shall be proportionately adjusted in accordance with such reassessment or change.

(6) When such bonds of the authority, including refunding bonds, have been paid, all taxes in such value capture area shall thereafter be paid into the funds of the respective governmental units.



§ 43-4-509. Bonds

(1) The authority may, from time to time, issue bonds for any of its corporate purposes. The bonds shall be issued pursuant to resolution of the board and shall be payable solely out of all or a specified portion of the revenues as designated by the board.

(2) Bonds may be executed and delivered by the authority at such times, may be in such form and denominations and include such terms and maturities, may be subject to optional or mandatory redemption prior to maturity with or without a premium, may be in fully registered form or bearer form registrable as to principal or interest or both, may bear such conversion privileges, may be payable in such installments and at such times not exceeding forty years from the date thereof, may be payable at such place or places whether within or without the state, may bear interest at such rate or rates per annum, which may be fixed or vary according to index, procedure, or formula or as determined by the authority or its agents, without regard to any interest rate limitation appearing in any other law of the state, may be subject to purchase at the option of the holder or the authority, may be evidenced in such manner, may be executed by such officers of the authority, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which may be either of an officer of the authority or of an agent authenticating the same, may be in the form of coupon bonds which have attached interest coupons bearing a manual or facsimile signature of an officer of the authority, and may contain such provisions not inconsistent with this part 5, all as provided in the resolution of the authority under which the bonds are authorized to be issued or as provided in a trust indenture between the authority and any commercial bank or trust company having full trust powers.

(3) The bonds may be sold at public or private sale at such price or prices, in such manner, and at such times as determined by the board, and the board may pay all fees, expenses, and commissions which it deems necessary or advantageous in connection with the sale of the bonds. The power to fix the date of sale of the bonds, to receive bids or proposals, to award and sell bonds, to fix interest rates, and to take all other action necessary to sell and deliver the bonds may be delegated to an officer or agent of the authority. Any outstanding bonds may be refunded by the authority pursuant to article 56 of title 11, C.R.S. All bonds and any interest coupons applicable thereto are declared to be negotiable instruments.

(4) The resolution or trust indenture authorizing the issuance of the bonds may pledge all or a portion of the revenues of the authority, may contain such provisions for protecting and enforcing the rights and remedies of holders of any of the bonds as the authority deems appropriate, may set forth the rights and remedies of the holders of any of the bonds, and may contain provisions which the authority deems appropriate for the security of the holders of the bonds, including but not limited to provisions for letters of credit, insurance, standby credit agreements, or other forms of credit insuring timely payment of the bonds, including the redemption price or the purchase price.

(5) Any pledge of revenues or property made by the authority or by any person or governmental unit with which the authority contracts shall be valid and binding from the time the pledge is made. The revenues or property so pledged shall immediately be subject to the lien of such pledge without any physical delivery or further act, and the lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the pledging party, irrespective of whether such claiming party has notice of such lien. The instrument by which the pledge is created need not be recorded or filed.

(6) Neither the members of the board, employees of the authority, nor any person executing the bonds shall be liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance thereof.

(7) The authority may purchase its bonds out of any available funds and may hold, pledge, cancel, or resell such bonds subject to and in accordance with agreements with the holders thereof.



§ 43-4-510. Cooperative powers

(1) The authority has the power to cooperate with any person:

(a) To accept contributions, loans, or advances from any person with respect to the financing, construction, operation, or maintenance of a public highway and in connection with any loan or advance to enter into contracts establishing the repayment terms;

(b) To enter into contracts with respect to and to cooperate in the financing, construction, operation, or maintenance of a specified public highway;

(c) To enter into joint operating contracts concerning a public highway;

(d) To cooperate in acquiring easements or rights-of-way for a public highway;

(e) To transfer dominion over all or any portion of a public highway financed, operated, maintained, or constructed by the authority to the federal government, the state, other governmental units, or any person; and

(f) To designate a public highway as part of the federal highway system, the state highway system, a county highway system, or a municipal highway system if the person with jurisdiction over such highway system consents to such designation.



§ 43-4-511. Powers of governmental units

(1) A governmental unit, for the purpose of aiding and cooperating in the financing, construction, operation, or maintenance of any public highway, has the power:

(a) To sell, lease, loan, donate, grant, convey, assign, transfer, and otherwise dispose to the authority any real or personal property or interests therein;

(b) To enter into agreements with any person for the joint financing, construction, operation, or maintenance of any public highway. Upon compliance with applicable constitutional or charter limitations, such governmental unit may agree to make payments without limitation as to amount except as set forth in the agreement, from revenues from one or more fiscal years, to the authority or any person to defray the costs of the financing, construction, operation, or maintenance of a public highway.

(c) To transfer or assign to the authority any contracts which may have been awarded by the governmental unit for construction, operation, or maintenance of any public highway.

(2) To assist in the financing, construction, operation, or maintenance of a public highway, any county or municipality which is a member of a combination may, by contract, pledge to the authority all or a portion of the revenues it receives from the highway users tax fund. The authority shall apply revenues which it receives pursuant to such pledge to the financing, construction, operation, or maintenance of public highways.



§ 43-4-512. Referendum

No action by an authority to establish or increase any annual motor vehicle registration fee authorized by this part 5 shall take effect unless first submitted to a vote of the registered electors of that portion of the combination in which the fee is proposed to be collected at a general election, or a special election to be held on the first Tuesday after the first Monday in February, May, October, or December. Such action shall not take effect unless a majority of the registered electors voting thereon at the election vote in favor thereof. The election shall be conducted in substantially the same manner as county elections, and the county clerk and recorder of each county in which the election is conducted shall assist the authority in conducting the election. The authority shall pay the costs incurred by each county in conducting such an election. No moneys of the authority may be used to urge or oppose passage of an election to establish or increase any annual motor vehicle registration fee authorized by this part 5.



§ 43-4-513. Notice - opportunity for comment

(1) The board of any authority created pursuant to this part 5, at least forty-five days prior to any meeting at which the board shall consider or take action on a proposal to establish, increase, or decrease any fee authorized by this part 5, shall deliver written notice of the meeting and proposal to any municipality where the proposed fee would be imposed. Prior to the taking of any action on such proposal by the board of any authority, municipalities entitled to receive notice pursuant to this section shall be afforded a reasonable opportunity for comment, either at a regular meeting of the board of the authority or at a special meeting convened to receive such comment.

(2) The board of any authority created pursuant to this part 5, at least seven business days prior to any regularly scheduled meeting, shall make available to the public written or electronic notice of the time and agenda of such meeting. The board shall designate during each meeting a public comment period that shall be at least one hour in duration and shall offer the public an opportunity to comment during such period. Such period may be abridged when the public is finished offering comments.



§ 43-4-514. Notice - coordination of information - report

(1) (a) At least forty-five days prior to the creation of any authority or value capture area pursuant to this part 5, a notice containing the proposed boundaries of the authority or value capture area and the methods proposed for financing public highways in the authority or a copy of the value capture plan shall be sent to the division and to the department of revenue.

(b) At least forty-five days prior to the imposition of or any increase in any fee or prior to the issuance of any bonds authorized in this part 5, a notice specifying the amount of the fee and its proposed duration or the value and number of bonds to be issued shall be sent to the division. The notice required by this paragraph (b) shall not be necessary if the required information has previously been provided in the notice required by paragraph (a) of this subsection (1).

(c) At the time the notice required in paragraph (a) or (b) of this subsection (1) is sent to the division, a copy shall be filed with the transportation legislation review committee.

(2) The division shall forward copies of any such notice to the department of transportation if it determines that the proposed authority or value capture area or the fee or bonds will have an impact on any operations of that department.

(3) (a) (Deleted by amendment, L. 2017.)

(b) The division shall notify the general assembly by letter, if it deems that immediate notification is warranted, of any situation relating to the creation of an authority or value capture area, the imposition of any fee, or the issuance of any bonds by an authority that the division believes or has reason to believe will adversely affect the tax-raising ability or the credit or bond rating of any governmental unit or any school district.

(4) Notwithstanding the requirements of section 24-1-136 (11)(a)(I), the authority shall report annually in the month of August to the transportation legislation review committee on its activities during the preceding twelve months and on its proposed activities during the succeeding twelve months. The board and staff of the authority shall cooperate with the transportation legislation review committee in carrying out its duties pursuant to section 43-2-145 (1.5).



§ 43-4-515. Successor to prior entity - assumption of obligations and liabilities - action for mandamus or injunctive relief

(1) An authority, if the contract establishing it so provides, shall be the successor to any nonprofit corporation, agency, or other entity theretofore organized to provide public highways, shall be entitled to all rights and privileges, and shall assume all obligations and liabilities of such other entity under existing contracts to which such entity is a party. An authority and a county or municipality which is a member of the combination may enter into a contract by which the county or municipality assigns its liabilities and obligations, and the authority assumes such liabilities and obligations, under any contract, resolution, ordinance, or other public act which the county or municipality has entered into or adopted with respect to the financing, construction, operation, or maintenance of a public highway, including bonds which it has issued.

(2) A county or municipality that has issued bonds to finance a public highway prior to the creation of an authority and that has lent all or a portion of the proceeds of such bonds to such authority shall not take any action or fail to take any action that would limit the availability of the proceeds of such bonds to the authority or adversely affect the ability of the authority to finance the public highway unless the authority consents or unless such action or failure to act is required by the agreements with the holders of the bonds. If a county or municipality has assigned to an authority its rights and privileges regarding bonds issued to finance a public highway, such county or municipality shall take any action requested by the authority in connection with such bonds and the documents governing such bonds. A county or municipality which has assigned to an authority all of its rights and privileges regarding bonds issued by the county to finance a public highway shall not have any financial liability with respect to the repayment of such bonds except to the extent expressly provided in the bonds or the assignment. The assumption of obligations and liabilities by an authority pursuant to this section shall not be deemed to be the creation of any new debt or obligation for the purposes of the constitution or laws of the state.

(3) The provisions of subsection (2) of this section may be enforced by the authority filing an action for mandamus or injunctive relief with the district court. The district court shall enter an order within thirty days after the filing of any such action.



§ 43-4-516. Agreement of the state not to limit or alter rights of obligees

The state hereby pledges and agrees with the holders of any bonds issued under this part 5 and with those parties who enter into contracts with the authority or any member of the combination pursuant to this part 5 that the state will not limit, alter, restrict, or impair the rights vested in the authority or the rights or obligations of any person with which it contracts to fulfill the terms of any agreements made pursuant to this part 5. The state further agrees that it will not in any way impair the rights or remedies of the holders of any bonds of the authority until such bonds have been paid or until adequate provision for payment has been made. The authority may include this provision and undertaking for the state in such bonds.



§ 43-4-517. Investments

The authority may invest or deposit any funds in the manner provided by part 6 of article 75 of title 24, C.R.S. In addition, the authority may direct a corporate trustee which holds funds of the authority to invest or deposit such funds in investments or deposits other than those specified by said part 6 if the board determines, by resolution, that such investment or deposit meets the standard established in section 15-1-304, C.R.S., the income is at least comparable to income available on investments or deposits specified by said part 6, and such investment will assist the authority in the financing, construction, maintenance, or operation of public highways.



§ 43-4-518. Bonds eligible for investment

All banks, trust companies, savings and loan associations, insurance companies, executors, administrators, guardians, trustees, and other fiduciaries may legally invest any moneys within their control in any bonds issued under this part 5. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such bonds only if said bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 43-4-519. Exemption from taxation - securities laws

The income or other revenues of the authority, all properties at any time owned by the authority, any bonds issued by the authority, and the transfer of and the income from any bonds issued by the authority shall be exempt from all taxation and assessments in the state. In the resolution or indenture authorizing the bonds, the authority may waive the exemption from federal income taxation for interest on the bonds. Bonds issued by the authority shall be exempt from the provisions of article 51 of title 11, C.R.S.



§ 43-4-520. No action maintainable

An action or proceeding, at law or in equity, to review any acts or proceedings, or to question the validity or enjoin the performance of any act or proceedings or the issuance of any bonds, or for any other relief against or from any acts or proceedings done under this part 5, whether based upon irregularities or jurisdictional defects, shall not be maintained, unless commenced within thirty days after the performance of the act or proceedings or the effective date thereof, and shall be thereafter perpetually barred.



§ 43-4-521. Termination of revenue-raising powers

When all bonds and obligations of an authority have been paid in full and the authority has established a maintenance trust fund sufficient to meet future needs of the authority, all revenue-raising powers granted pursuant to this part 5, including tolls, shall terminate.



§ 43-4-522. Judicial examination of powers, acts, proceedings, or contracts of an authority

In its discretion, the board of an authority may file a petition at any time in the district court in and for any county in which the authority is located wholly or in part praying for a judicial examination and determination of any power conferred to the authority, any revenue-raising power exercised or to be exercised by the authority, or any act, proceeding, or contract of the authority, whether or not such contract has been executed. Such judicial examination and determination shall be conducted in substantially the manner set forth in section 32-4-540, C.R.S.; except that the notice required shall be published once a week for three consecutive weeks and the hearing shall be held not less than thirty days nor more than forty days after the filing of the petition.






Part 6 - Regional Transportation Authority Law

§ 43-4-601. Short title

This part 6 shall be known and may be cited as the "Regional Transportation Authority Law".



§ 43-4-602. Definitions

As used in this part 6, unless the context otherwise requires:

(1) "Advertising device" means an outdoor sign, display, poster, or other message used to advertise a product or service or other message.

(1.5) "Authority" means a body corporate and political subdivision of the state created pursuant to this part 6.

(2) "Board" means the board of directors of an authority.

(3) "Bond" means any bond, note, interim certificate, contract, or other obligation of an authority authorized by this part 6.

(4) "Combination" means any two or more municipalities, two or more counties, or one or more municipalities and one or more counties. In addition, "combination" may include:

(a) One or more special districts organized with street improvement, safety protection, or transportation powers under and as defined in article 1 of title 32, C.R.S., and one or more municipalities, counties, or counties and municipalities;

(b) The state to the extent authorized by section 43-4-603 (5).

(5) "Construct" or "construction" means the planning, designing, engineering, acquisition, installation, construction, or reconstruction of regional transportation systems.

(6) "County" means any county organized under the laws of the state, including any city and county.

(7) "Division" means the division of local government in the department of local affairs.

(8) "Governmental unit" means the state or any political subdivision thereof, except school districts or special purpose authorities as defined in section 24-77-102 (15), C.R.S.

(9) (a) "Grant" means a cash payment of public funds made directly to a regional transportation activity enterprise by a governmental unit within the state, which cash payment is not required to be repaid.

(b) "Grant" does not include the following:

(I) Public funds paid or advanced to a regional transportation activity enterprise by a governmental unit in exchange for an agreement by a regional transportation activity enterprise to provide a regional transportation system or for the use of property included in or in connection with a regional transportation system;

(II) Refunds made in the current or next fiscal year;

(III) Gifts;

(IV) Any payments directly or indirectly from federal funds or earnings on federal funds;

(V) Collections for another government;

(VI) Pension contributions by employees and pension fund earnings;

(VII) Reserve transfers or expenditures;

(VIII) Damage awards; or

(IX) Property sales.

(10) "Municipality" has the same meaning as that provided in section 31-1-101 (6), C.R.S.

(11) "Operation and maintenance expenses" means all reasonable and necessary current expenses of the authority, paid or accrued, of operating, maintaining, and repairing any regional transportation system.

(12) "Person" means any natural person, corporation, partnership, association, or joint venture, the United States of America, or any governmental unit.

(12.5) "Region" means all of the territory within the boundaries of, and subject to the jurisdiction of, the governing body of any member of a combination that creates an authority pursuant to section 43-4-603.

(13) and (14) (Deleted by amendment, L. 2005, p. 1058, § 3, effective January 1, 2006.)

(15) "Regional transportation activity enterprise" means any regional transportation activity business owned by an authority, which enterprise receives under ten percent of its annual revenues in grants from all state and local governments within the state combined and is authorized to issue its own revenue bonds pursuant to this part 6.

(16) "Regional transportation system" means any property, improvement, or system designed to be compatible with established state and local transportation plans that transports or conveys people or goods or permits people or goods to be transported or conveyed within a region by any means, including, but not limited to, an automobile, truck, bus, rail, air, or gondola. The term includes any real or personal property or equipment, or interest therein, that is appurtenant or related to any property, improvement, or system that transports or conveys people or goods or permits people or goods to be transported or conveyed within a region by any means or that is financed, constructed, operated, or maintained in connection with the financing, construction, operation, or maintenance of any such property, improvement, or system. The term may also include, but is not limited to, any highway, road, street, bus system, railroad, airport, gondola system, or mass transit system and any real or personal property or equipment, or interest therein, used in connection therewith; any real or personal property or equipment, or interest therein, that is used to transport or convey gas, electricity, water, sewage, or information or that is used in connection with the transportation, conveyance, or provisions of any other utilities; and paving, grading, landscaping, curbs, gutters, culverts, sidewalks, bikeways, lighting, bridges, overpasses, underpasses, cross-roads, parkways, drainage facilities, mass transit lanes, park-and-ride facilities, toll collection facilities, service areas, and administrative or maintenance facilities. Rights-of-way included in a regional transportation system shall be considered public rights-of-way for purposes of the location of utilities owned by persons other than the authority; except that no right-of-way within the regional transportation district created and existing pursuant to article 9 of title 32, C.R.S., that is not a publicly dedicated right-of-way by a municipality, a county, or the state shall be considered a public right-of-way as a result of its inclusion in the district.

(16.5) "Revenues" means any tolls, fees, rates, charges, assessments, taxes, grants, contributions, or other income and revenues received by the authority.

(16.7) "Special district" has the same meaning as provided in section 32-1-103 (20), C.R.S.

(17) "State" means the state of Colorado or any of its agencies.

(18) "Streetscape enhancement" means an advertising device located on a bus or transit shelter or bench, waste receptacle, kiosk, or other freestanding structure located within an authority.



§ 43-4-603. Creation of authorities

(1) Any combination may create, by contract, an authority that is authorized to exercise the functions conferred by the provisions of this part 6 upon the issuance by the director of the division of a certificate stating that the authority has been duly organized according to the laws of the state. The combination joining in the creation of the authority shall provide a copy of the contract to the department of transportation for comment and, if the territory of the proposed authority includes or borders any territory of the regional transportation district created in article 9 of title 32, C.R.S., or intersects with or is likely to divert vehicle traffic to or from a toll highway operated by a public highway authority established under part 5 of this article, shall also provide a copy of the contract to the district or the affected public highway authority, as applicable, for comment. The combination shall also provide a copy of the contract to each county and municipality that is not a member of the combination but that includes territory that borders the territory of the proposed authority for comment. The director shall issue the certificate upon the filing with the director of a copy of the contract by the combination joining in the creation of the authority. The director shall cause the certificate to be recorded in the real estate records in each county having territory included in the boundaries of the authority. Upon issuance of the certificate by the director, the authority shall constitute a separate political subdivision and body corporate of the state and shall have all of the duties, privileges, immunities, rights, liabilities, and disabilities of a public body politic and corporate.

(1.5) On and after January 1, 2006, if, after reviewing a contract that creates an authority provided pursuant to subsection (1) of this section, but in no event more than ninety days after a copy of the contract is provided pursuant to subsection (1) of this section, the department of transportation, the regional transportation district created in article 9 of title 32, C.R.S., a bordering county or municipality, or a public highway authority established under part 5 of this article informs the combination that executed the contract that any portions of the regional transportation systems to be provided by the proposed authority that involve road construction or improvement, as specified in the contract pursuant to paragraph (a) of subsection (2) of this section, and that are on, alter the physical structure of, or negatively impact safe operation of any highway, road, or street under its jurisdiction or will provide mass transportation services that impact the district, then, at the request of the affected entity, the combination shall enter into an intergovernmental agreement concerning the identified portions or mass transportation services with the department, the district, the bordering county or municipality, the public highway authority, or any combination thereof, as applicable, within one hundred eighty days after a copy of the contract was provided, or eliminate those portions or services from the list of projects specified in the contract before it submits the contract to a vote of the registered electors residing within the boundaries of the proposed authority as required by subsection (4) of this section. When requesting that an intergovernmental agreement be entered into or that portions of a regional transportation system be eliminated due to a negative impact to safe operation of a highway, road, or street, the requesting entity shall provide, at the time of the request, evidence of the negative impact. The intergovernmental agreement shall specify whatever terms the combination and the affected entity or entities deem necessary to avoid duplication of effort and to ensure coordinated transportation planning, efficient allocation of resources, and equitable sharing of costs. If the department is a party to the intergovernmental agreement, the agreement shall also describe in detail any effect on department funding of any portion of the state highway system within the proposed region that is expected to result from the creation of the proposed authority. Nothing in this subsection (1.5) shall be construed to preclude a combination or any authority from entering into an intergovernmental agreement with the department, the district, a public highway authority, a bordering county or municipality, or any other governmental entity regarding any regional transportation system.

(2) Any contract establishing an authority shall specify:

(a) The name and purpose of the authority and the regional transportation systems to be provided;

(b) The establishment and organization of the board of directors in which all legislative power of the authority is vested, including:

(I) The number of directors, which shall be at least five, all of which, except as provided in subsection (5) of this section, shall be elected officials from the members of the combination and which shall include at least one elected official from each member of the combination;

(II) The manner of the appointment, the qualifications, and the compensation, if any, of the directors and the procedure for filling vacancies;

(III) The officers of the authority, the manner of their appointment, and their duties; and

(IV) The voting requirements for action by the board; except that, unless specifically provided otherwise in the contract, a majority of the directors of the board constitutes a quorum and a majority of the board is necessary for action by the board;

(c) The provisions for the distribution, disposition, or division of the assets of the authority;

(d) The boundaries of the authority, which may not include territory outside of the boundaries of the members of the combination, may not include territory within the boundaries of a municipality that is not a member of the combination as the boundaries of the municipality exist on the date the authority is created without the consent of the governing body of such municipality, and may not include territory within the unincorporated boundaries of a county that is not a member of the combination as the unincorporated boundaries of the county exist on the date the authority is created without the consent of the governing body of such county;

(e) The term of the contract, which may be for a definite term or until rescinded or terminated, and the method, if any, by which it may be terminated or rescinded; except that the contract may not be terminated or rescinded so long as the authority has bonds outstanding;

(f) The provisions for amendment of the contract;

(g) The limitations, if any, on the powers granted by this part 6 that may be exercised by the authority pursuant to this part 6; and

(h) The conditions required when adding or deleting parties to the contract.

(3) No municipality, county, or special district shall enter into a contract establishing an authority without holding at least two public hearings thereon in addition to other requirements imposed by law for public notice. The municipality, county, or special district shall give notice of the time, place, and purpose of the public hearing by publication in a newspaper of general circulation in the municipality, county, or special district, as the case may be, at least ten days prior to the date of the public hearing.

(4) No contract establishing an authority pursuant to this section shall take effect unless first submitted to a vote of the registered electors residing within the boundaries of the proposed authority. However, a contract establishing an authority may subsequently be amended in accordance with any amendment procedures specified in the contract pursuant to paragraph (f) of subsection (2) of this section. The question of establishing the authority shall be submitted to such registered electors at a general election or a special election called for such purpose. Such question may also be proposed to such registered electors at the same time and in the same or a separate question as an election required under section 43-4-612. The authority shall not be established unless a majority of the registered electors voting thereon at the election vote in favor thereof. The election shall be conducted in substantially the same manner as county elections, and the county clerk and recorder of each county in which the election is conducted shall assist the members of the combination of the proposed authority in conducting the election.

(5) The state, acting by and through the transportation commission, created in section 43-1-106, and upon the approval of the governor, may join in the contract creating the authority. The number of directors of the board to which the state is entitled shall be established in the contract, but in no case shall the state be entitled to less than one director. The governor shall appoint the director or directors representing the state on the board, with the consent of the senate, for such term as established by the governor.



§ 43-4-604. Board of directors

(1) (a) All powers, privileges, and duties vested in or imposed upon the authority shall be exercised and performed by and through the board. The board, by resolution, may delegate any of the powers of the board to any of the officers or agents of the board; except that, to ensure public participation in policy decisions, the board shall not delegate the following:

(I) Adoption of board policies and procedures;

(II) Approval of final roadway alignments;

(III) Ratification of acquisition of land by negotiated sale;

(IV) Instituting an eminent domain action, which may be at a public hearing or in executive session;

(V) Initiating or continuing legal action, not including traffic or toll violations; and

(VI) Establishment of fee policies.

(b) The board shall promulgate and adhere to policies and procedures that govern its conduct and provide meaningful opportunities for public input. Such policies shall include standards and procedures for calling an emergency meeting.

(2) Any director of the board shall disqualify himself or herself from voting on any issue with respect to which the director has a conflict of interest, unless the director has disclosed the conflict of interest in compliance with section 18-8-308, C.R.S.

(3) The board, in addition to all other powers conferred by this part 6, has the following powers:

(a) To adopt bylaws;

(b) To fix the time and place of meetings, whether within or without the boundaries of the authority, and the method of providing notice of the meetings;

(c) To make and pass orders and resolutions necessary for the government and management of the affairs of the authority and the execution of the powers vested in the authority;

(d) To adopt and use a seal;

(e) To maintain offices at such place or places as the board may designate;

(f) To appoint, hire, and retain employees, agents, engineers, attorneys, accountants, financial advisors, investment bankers, and other consultants;

(g) To prescribe methods for auditing and allowing or rejecting claims and demands; for the letting of contracts for the construction of improvements, works, or structures; for the acquisition of equipment; or for the performance or furnishing of such labor, materials, or supplies as may be required for carrying out the purposes of this part 6;

(h) To appoint advisory committees and define the duties thereof; and

(i) To amend the contract that created the authority to the extent that any amendment procedures specified in the contract pursuant to section 43-4-603 (2)(f) authorize the board, rather than the members of the combination that are parties to the contract, to amend the contract.



§ 43-4-605. Powers of the authority - inclusion or exclusion of property - determination of regional transportation system alignment - fund created - repeal

(1) In addition to any other powers granted to the authority pursuant to this part 6, the authority has the following powers:

(a) To have perpetual existence, except as otherwise provided in the contract;

(b) To sue and be sued;

(c) To enter into contracts and agreements affecting the affairs of the authority;

(d) To establish, collect, and, from time to time, increase or decrease fees, tolls, rates, and charges for the privilege of traveling on or using any property included in any regional transportation system financed, constructed, operated, or maintained by the authority, without the fees, tolls, rates, and charges being subject to any supervision or regulation by any board, agency, bureau, commission, or official; except that any fees, tolls, rates, and charges imposed for the use of any regional transportation system shall be fixed and adjusted so that the fees, tolls, rates, and charges collected, along with other revenues, if any, are at least sufficient to pay for any bonds issued pursuant to this part 6 and interest thereon;

(e) To pledge all or any portion of the revenues to the payment of bonds of the authority;

(f) To finance, construct, operate, or maintain regional transportation systems within or without the boundaries of the authority; except that the authority shall not construct regional transportation systems in any territory located outside the boundaries of the authority and within the boundaries of a municipality as the boundaries of the municipality exist on the date the authority is created without the consent of the governing body of the municipality; outside the boundaries of the authority and within the unincorporated boundaries of a county as the unincorporated boundaries of the county exist on the date the authority is created without the consent of the governing body of the county; or inside or outside the boundaries of the authority if the regional transportation systems would alter the state highway system, as defined in section 43-2-101 (1), or the interstate system, as defined in section 43-2-101 (2), except as authorized by an intergovernmental agreement entered into by the members of the combination that created the authority and the department of transportation as required by section 43-4-603 (1.5);

(g) To purchase, trade, exchange, acquire, buy, sell, lease, lease with an option to purchase, dispose of, and encumber real or personal property and any interest therein, including easements and rights-of-way;

(h) To accept real or personal property for the use of the authority and to accept gifts and conveyances upon the terms and conditions as the board may approve;

(i) To impose an annual motor vehicle registration fee of not more than ten dollars for each motor vehicle registered with the authorized agent, as defined in section 42-1-102, of the county by persons residing in all or any designated portion of the members of the combination; except that the authority shall not impose a motor registration fee with respect to motor vehicles registered to persons residing outside the boundaries of the authority and within the boundaries of a municipality as the boundaries of the municipality exist on the date the authority is created without the consent of the governing body of the municipality or outside the boundaries of the authority and within the unincorporated boundaries of a county as the unincorporated boundaries of the county exist on the date the authority is created without the consent of the governing body of the county. The registration fee is in addition to any fee or tax imposed by the state or any other governmental unit. If a motor vehicle is registered in a county that is a member of more than one authority, the total of all fees imposed pursuant to this subsection (1)(i) for any such motor vehicle shall not exceed ten dollars. The authorized agent of the county in which the registration fee is imposed shall collect the fee and remit the fee to the authority. The authority shall apply the registration fees solely to the financing, construction, operation, or maintenance of regional transportation systems that are consistent with the expenditures specified in section 18 of article X of the state constitution.

(i.5) (I) Subject to the provisions of section 43-4-612, to impose, in all or any designated portion of the members of the combination, a visitor benefit tax on persons who purchase overnight rooms or accommodations in any amount that would not cause the aggregate amount of the visitor benefit tax and any lodging tax imposed on such overnight rooms or accommodations to exceed two percent of the price of such overnight rooms or accommodations; except that the authority shall not impose any such visitor benefit tax on overnight rooms or accommodations that are in any territory:

(A) Outside the boundaries of the authority and within the boundaries of a municipality as the boundaries of the municipality exist on the date the authority is created without the consent of the governing body of such municipality; or

(B) Outside the boundaries of the authority and within the unincorporated boundaries of a county as the unincorporated boundaries of the county exist on the date the authority is created without the consent of the governing body of such county.

(II) The visitor benefit tax is in addition to any fee or tax imposed by the state or any other governmental unit and a minimum of seventy-five percent of the net revenue derived from the tax shall be used by the authority solely to finance, construct, operate, and maintain regional transportation systems and provide incentives to overnight visitors to use public transportation.

(III) Notwithstanding the provisions of subparagraph (I) of this paragraph (i.5), an authority may derive no more than one third of its total revenues from the visitor benefit tax.

(IV) Any authority that imposes a visitor benefit tax shall give due consideration to the transportation needs of persons who pay the visitor benefit tax on the purchase of overnight rooms or accommodations when constructing, operating, and maintaining regional transportation systems and shall ensure that such visitors have easy access to the regional transportation systems.

(V) Upon the request of the authority, the executive director of the department of revenue shall administer and collect the visitor benefit tax authorized by subparagraph (I) of this paragraph (i.5). If the authority requests that the executive director administer and collect the tax, the executive director shall make monthly distributions of the tax collections to the authority. The department of revenue shall retain an amount not to exceed the cost of the collection, administration, and enforcement and shall transmit the amount to the state treasurer who shall credit the same to the regional transportation authority visitor benefit tax fund, which fund is hereby created. The amounts so retained are hereby appropriated annually from the fund to the department to the extent necessary for the department's collection, administration, and enforcement of the provisions of this part 6. Any moneys remaining in the fund attributable to taxes collected in the prior fiscal year shall be transmitted to the authority; except that, prior to the transmission to the authority of such moneys, any moneys appropriated from the general fund to the department for the collection, administration, and enforcement of the tax for the prior fiscal year shall be repaid.

(j) (I) Subject to the provisions of section 43-4-612, to levy, in all or any designated portion of the members of the combination, a sales or use tax, or both, at a rate not to exceed one percent upon every transaction or other incident with respect to which a sales or use tax is levied by the state; except that, on and after January 1, 2006, if the authority includes territory that is within the regional transportation district created and existing pursuant to article 9 of title 32, C.R.S., a designated portion of the members of the combination in which a new tax is levied shall be composed of entire territories of members of the combination so that the rate of tax imposed pursuant to this part 6 within the territory of any single member of the combination is uniform and except that the authority shall not levy a sales or use tax on any transaction or other incident occurring in any territory located outside the boundaries of the authority and within the boundaries of a municipality as the boundaries of the municipality exist on the date the authority is created without the consent of the governing body of the municipality or outside the boundaries of the authority and within the unincorporated boundaries of a county as the unincorporated boundaries exist on the date the authority is created without the consent of the governing body of the county. Subject to the provisions of section 43-4-612, the authority may elect to levy any such sales or use tax at different rates in different designated portions of the members of the combination; except that, on and after January 1, 2006, if the authority includes territory that is within the regional transportation district, a designated portion of the members of the combination in which a new tax is levied shall be composed of entire territories of members of the combination so that the rate of tax imposed pursuant to this part 6 within the territory of any single member of the combination is uniform. If the authority so elects, it shall submit a single ballot question that lists all of the different rates to the registered electors of all designated portions of the members of the combination in which the proposed sales or use tax is to be levied. The tax imposed pursuant to this paragraph (j) is in addition to any other sales or use tax imposed pursuant to law. If a member of the combination is located within more than one authority, the sales or use tax, or both, authorized by this paragraph (j) shall not exceed one percent upon every transaction or other incident with respect to which a sales or use tax is levied by the state. The executive director of the department of revenue shall collect, administer, and enforce the sales or use tax, to the extent feasible, in the manner provided in section 29-2-106, C.R.S. The director shall make monthly distributions of the tax collections to the authority, which shall apply the proceeds solely to the financing, construction, operation, or maintenance of regional transportation systems. The department shall retain an amount not to exceed the net incremental cost of the collection, administration, and enforcement and shall transmit the amount to the state treasurer, who shall credit the same to the regional transportation authority sales tax fund, which fund is hereby created. The amounts so retained are hereby appropriated annually from the fund to the department to the extent necessary for the department's collection, administration, and enforcement of the provisions of this part 6. Any moneys remaining in the fund attributable to taxes collected in the prior fiscal year shall be transmitted to the authority; except that, prior to the transmission to the authority of such moneys, any moneys appropriated from the general fund to the department for the collection, administration, and enforcement of the tax for the prior fiscal year shall be repaid.

(II) A sales or use tax, or both, levied pursuant to subparagraph (I) of this paragraph (j) shall not be levied on the sale of tangible personal property:

(A) Delivered by a retailer or a retailer's agent or to a common carrier for delivery to a destination outside the authority;

(B) Upon which specific ownership tax has been paid or is payable if the purchaser resides outside the boundaries of the authority or the purchaser's principal place of business is outside the boundaries of the authority and if the personal property is registered or required to be registered outside the boundaries of the authority; or

(C) Where such tangible personal property is a cigarette.

(j.5) (I) Subject to the provisions of section 43-4-612, to impose a uniform mill levy of up to five mills on all taxable property within the territory of the authority. This subsection (1)(j.5) does not limit or affect the power of an authority to establish local improvement districts and impose special assessments as authorized by section 43-4-608.

(II) This subsection (1)(j.5) is repealed, effective January 1, 2029.

(k) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted by this part 6. The specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part 6.

(2) (a) The board may include property within or exclude property from the boundaries of the authority in the manner provided in this subsection (2). Property may not be included within the boundaries of the authority unless it is within the boundaries of the members of the combination at the time of the inclusion. Property located within the boundaries of a municipality that is not a member of the combination as the boundaries of the municipality exist on the date the property is included may not be included without the consent of the governing body of such municipality, and property within the unincorporated boundaries of a county that is not a member of the combination as the unincorporated boundaries of the county exist on the date the property is included may not be included without the consent of the governing body of such county.

(b) (I) Prior to any inclusion in or exclusion of property from the boundaries of the authority, the board shall cause notice of the proposed inclusion or exclusion to be published in a newspaper of general circulation within the boundaries of the authority and cause the notice to be mailed to the division, to the transportation commission, and to the owners of property to be included or excluded at the last-known address described for the owners in the real estate records of the county in which the property is located. The notice shall describe the property to be included in or excluded from the boundaries of the authority, shall specify the date, time, and place at which the board shall hold a public hearing on the proposed inclusion or exclusion, and shall state that persons having objections to the inclusion or exclusion may appear at the public hearing to object to the proposed inclusion or exclusion. The date of the public hearing contained in the notice shall be not less than twenty days after the mailing and publication of the notice. The board, at the time and place designated in the notice or at such times and places to which the hearing may be adjourned, shall hear all objections to the proposed inclusion or exclusion.

(II) The board, upon the affirmative vote of two-thirds of the directors of the board, may adopt a resolution including or excluding all or any portion of the property described in the notice. Upon the adoption of the resolution, the property shall be included within or excluded from the boundaries of the authority as set forth in the resolution. The board may adopt the resolution without amending the contract required by section 43-4-603 (2). The board shall file the resolution with the director of the division, who shall cause the resolution to be recorded in the real estate records of each county having territory included in the boundaries of the authority.

(c) All property excluded from the authority shall thereafter be subject to the revenue-raising powers of the authority only to the extent that the powers have been exercised by the authority against the property or activities occurring on the property prior to the exclusion and to the extent required to comply with agreements with the holders of bonds outstanding at the time of the exclusion. All property or activities occurring on the property included within the authority shall thereafter be subject to the revenue-raising powers of the authority. In no way will this section affect or increase property taxes in the affected territory or jurisdiction.

(3) Property included in an authority pursuant to this section is subject to the same mill levies and other taxes levied or to be levied on other similarly situated property at the time the additional property is included. The newly included property is an addition to taxable real property, and the application of such levies and other taxes to the newly included property is not subject to the requirements of section 20 (4) of article X of the state constitution. This subsection (3) is intended to place newly included property and similarly situated existing property within an authority on an equal basis.

(4) The board, upon the affirmative vote of two-thirds of the directors of the board, may determine the location of the regional transportation system.

(5) Any regional transportation system constructed by an authority under this part 6 that is funded, in whole or in part, from the highway users tax fund and that may be reasonably expected to exceed one hundred fifty thousand dollars in the aggregate for any fiscal year shall be subject to the construction bidding provisions in part 7 of article 1 of title 29, C.R.S. If the state is involved in the construction of the regional transportation system, the construction bidding provisions in article 92 of title 24, C.R.S., shall apply. Nothing herein shall be construed to affect the ability of such entities to enter into design-build contracts under applicable state laws.

(6) In exercising any of the powers to impose taxes pursuant to subsection (1) of this section, an authority shall, whenever possible, assess any such tax within the boundaries of existing taxing districts in order to reduce the administrative costs of the department of revenue.



§ 43-4-605.5. Preservation of state highway funding - legislative declaration

The general assembly hereby finds and declares that moneys made available for regional transportation systems pursuant to this part 6 shall not be used to supplant existing or budgeted department of transportation funding of any portion of the state highway system within the territory of any authority or any transportation planning region, as defined in section 43-1-1102 (8), that includes any portion of the territory of the authority except as described in detail in an intergovernmental agreement entered into pursuant to section 43-4-603 (1.5).



§ 43-4-606. Establishment of regional transportation activity enterprises

(1) Any authority may establish regional transportation activity enterprises for the purpose of pursuing or continuing activities authorized by this part 6. Any regional transportation activity enterprise established or maintained pursuant to this part 6 is not subject to the provisions of section 20 of article X of the state constitution.

(2) (a) Each regional transportation activity enterprise shall be wholly owned by a single authority and shall not be combined with any regional transportation activity enterprise owned by another authority; except that each authority may establish more than one regional transportation activity enterprise and each regional transportation activity enterprise may conduct or continue to conduct one or more activities authorized by this part 6 as may be determined by the governing body of the regional transportation activity enterprise.

(b) This subsection (2) does not limit the authority of a regional transportation activity enterprise to contract with any other person or entity, including other authorities, other state or local governments, or other regional transportation activity enterprises.

(3) The governing body of a regional transportation activity enterprise is the board of the authority that owns the enterprise.

(4) The governing body for each regional transportation activity enterprise may exercise the authority's legal authority relating to activities authorized by this part 6, but no regional transportation activity enterprise may levy a tax that is subject to the requirements of section 20 (4) of article X of the state constitution.

(5) Each regional transportation activity enterprise, through its governing body, may issue or reissue revenue bonds in accordance with the provisions of section 43-4-609. Each bond issued under this subsection (5) shall recite in substance that the bond, including the interest thereon, is payable from the revenues and other available funds of the regional transportation activity enterprise pledged for the payment thereof.

(6) The powers provided in this section for regional transportation activity enterprises shall not modify, limit, or affect the powers conferred by any other law, either directly or indirectly.

(7) Loan agreements subject to repayment or contracts to provide regional transportation systems or the use of property included in or in connection with a regional transportation system, which involve the payment of funds for such systems or the use of the property to an authority or its regional transportation activity enterprise by a state or local government or by another authority or regional transportation activity enterprise, are not grants for purposes of the definition of enterprise under section 20 (2)(d) of article X of the state constitution.

(8) An authority or its regional transportation activity enterprise may contract with any other governmental or private source of funding for loans and grants related to regional transportation activity enterprise functions.

(9) Revenues collected or spent by an authority for regional transportation systems or the use of property included in or in connection with a regional transportation system rendered or provided by a regional transportation activity enterprise owned by the authority are not subject to the provisions of section 20 (4) and (7) of article X of the state constitution.

(10) The rates or a change in the rates charged by an authority for regional transportation systems or for the use of property included in or in connection with a regional transportation system rendered or provided by a regional transportation activity enterprise owned by the authority are not taxes subject to the provisions of section 20 (4) and (7) of article X of the state constitution.

(11) The authority granted to a regional transportation activity enterprise under this section is in addition to all other authority provided by law. Nothing contained in this part 6 shall be construed to require the establishment, operation, or continuation of a regional transportation activity enterprise or to limit the authority of any state or local government to utilize other policies and procedures for establishing, operating, or continuing any enterprise for any lawful purpose.



§ 43-4-607. Traffic laws - toll collection

(1) The traffic laws of this state and of any municipality, in which a regional transportation system is constructed, operated, or maintained by an authority, and the authority's rules regarding toll collection and enforcement shall pertain to and govern the use of any regional transportation system on which vehicles subject to the traffic laws or rules are operated. State and local law enforcement authorities are authorized to enter into traffic and toll enforcement agreements with authorities. Any funds received by a state law enforcement authority pursuant to the toll enforcement agreement are subject to annual appropriation by the general assembly to the law enforcement authority for the purpose of performing its duties pursuant to the agreement.

(2) Any person who fails to pay a required fee, toll, rate, or charge for the privilege of traveling on or using any property included in a regional transportation system pursuant to this part 6 is subject to the penalty specified in sections 42-4-613 and 42-4-1701 (4)(a)(I)(G), C.R.S.



§ 43-4-607.5. Streetscape enhancements - local and private authority

A local government whose jurisdiction includes territory within an authority may create, permit, or contract streetscape enhancements within that territory.



§ 43-4-608. Local improvement districts

The board, or the board of the regional transportation district established under article 9 of title 32, C.R.S., in the case of any authority whose territory is located in whole or in part within the boundaries of the district, may establish local improvement districts within the boundaries of the authority to facilitate the financing, construction, operation, or maintenance of regional transportation systems. The board may establish local improvement districts whenever any area within the boundaries of the authority, in the opinion of the board, will be especially benefited by the financing, construction, operation, or maintenance of a regional transportation system. The board shall not establish a local improvement district unless the board receives a petition signed by the owners of the property that will bear a majority of the proposed assessments and a petition signed by the lesser of a majority of the registered electorate in the proposed district or one thousand registered electors in the proposed district. The method of creating local improvement districts, making the improvements, and assessing the costs thereof shall be as provided in part 6 of article 20 of title 30, C.R.S.; except that the board shall perform the duties of the board of county commissioners thereunder and the improvements shall be regional transportation systems as defined by section 43-4-602 (16).



§ 43-4-609. Bonds

(1) The authority may, from time to time, issue bonds for any of its corporate purposes. The authority shall issue the bonds pursuant to resolution of the board, and the bonds shall be payable solely out of all or a specified portion of the revenues as designated by the board.

(2) As provided in the resolution of the board under which the bonds are authorized to be issued or as provided in a trust indenture between the authority and any commercial bank or trust company having full trust powers, the bonds may:

(a) Be executed and delivered by the authority at such times;

(b) Be in such form and denominations and include such terms and maturities;

(c) Be subject to optional or mandatory redemption prior to maturity with or without a premium;

(d) Be in fully registered form or bearer form registrable as to principal or interest or both;

(e) Bear such conversion privileges;

(f) Be payable in such installments and at such times not exceeding forty years from the date thereof;

(g) Be payable at such place or places whether within or without the state;

(h) Bear interest at such rate or rates per annum, which may be fixed or vary according to index, procedure, or formula or as determined by the authority or its agents, without regard to any interest rate limitation appearing in any other law of the state;

(i) Be subject to purchase at the option of the holder or the authority and be evidenced in such manner;

(j) Be executed by the officers of the authority, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which signatures may be either of an officer of the authority or of an agent authenticating the same;

(k) Be in the form of coupon bonds that have attached interest coupons bearing a manual or facsimile signature of an officer of the authority; and

(l) Contain such provisions not inconsistent with this part 6.

(3) The bonds may be sold at public or private sale at such price or prices, in such manner, and at such times as determined by the board, and the board may pay all fees, expenses, and commissions that it deems necessary or advantageous in connection with the sale of the bonds. The power to fix the date of sale of the bonds, to receive bids or proposals, to award and sell bonds, to fix interest rates, and to take all other action necessary to sell and deliver the bonds may be delegated to an officer or agent of the authority. Any outstanding bonds may be refunded by the authority pursuant to article 56 of title 11, C.R.S. All bonds and any interest coupons applicable thereto are declared to be negotiable instruments.

(4) The resolution or trust indenture authorizing the issuance of the bonds may pledge all or a portion of the revenues of the authority, may contain such provisions for protecting and enforcing the rights and remedies of holders of any of the bonds as the authority deems appropriate, may set forth the rights and remedies of the holders of any of the bonds, and may contain provisions that the authority deems appropriate for the security of the holders of the bonds, including, but not limited to, provisions for letters of credit, insurance, standby credit agreements, or other forms of credit ensuring timely payment of the bonds, including the redemption price or the purchase price.

(5) Any pledge of revenues or property made by the authority or by any person or governmental unit with which the authority contracts shall be valid and binding from the time the pledge is made. The revenues or property so pledged shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of the pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the pledging party, irrespective of whether such claiming party has notice of such lien. The instrument by which the pledge is created need not be recorded or filed.

(6) Neither the directors of the board, employees of the authority, or any person executing the bonds shall be liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance thereof.

(7) The authority may purchase its bonds out of any available funds and may hold, pledge, cancel, or resell the bonds subject to and in accordance with agreements with the holders thereof.



§ 43-4-610. Cooperative powers

(1) The authority has the power to cooperate with any person:

(a) To accept contributions, loans, advances, or liens securing obligations to or of the authority from any person with respect to the financing, construction, operation, or maintenance of a regional transportation system and, in connection with any loan or advance, to enter into contracts establishing the repayment terms;

(b) To enter into contracts with respect to and to cooperate in the financing, construction, operation, or maintenance of a specified regional transportation system;

(c) To enter into joint operating contracts concerning a regional transportation system;

(d) To acquire easements or rights-of-way for a regional transportation system;

(e) To transfer dominion over all or any portion of a regional transportation system financed, constructed, operated, or maintained by the authority to the federal government, the state government, other governmental units, or any person; and

(f) To designate a regional transportation system as part of the federal highway system, the state highway system, a county highway system, or a municipal highway system if the person with jurisdiction over the applicable highway system consents to the designation.



§ 43-4-611. Powers of governmental units

(1) A governmental unit, for the purpose of aiding and cooperating in the financing, construction, operation, or maintenance of any regional transportation system, has the power:

(a) To sell, lease, loan, donate, grant, convey, assign, transfer, and otherwise dispose to the authority any real or personal property or interests therein;

(b) To enter into agreements with any person for the joint financing, construction, operation, or maintenance of any regional transportation system. Upon compliance with applicable constitutional or charter limitations, the governmental unit may agree to make payments, without limitation as to amount except as set forth in the agreement, from revenues received from one or more fiscal years, to the authority or any person to defray the costs of the financing, construction, operation, or maintenance of a regional transportation system.

(c) To transfer or assign to the authority any contracts that may have been awarded by the governmental unit for construction, operation, or maintenance of any regional transportation system.

(2) To assist in the financing, construction, operation, or maintenance of a regional transportation system, any county, municipality, or special district that is a member of a combination may, by contract, pledge to the authority all or a portion of the revenues it receives from the highway users tax fund or from any other legally available funds. The authority shall apply revenues that it receives pursuant to the pledge to the financing, construction, operation, or maintenance of any regional transportation system. The authority may refuse to accept any revenues that would cause a member of the combination to exceed its allowable fiscal year spending under section 20 of article X of the state constitution and that could result in a refund of excess revenues under said section 20.



§ 43-4-612. Referendum

(1) No action by an authority to establish or increase any tax authorized by this part 6 shall take effect unless first submitted to a vote of the registered electors of that portion of the combination in which the tax is proposed to be collected.

(2) No action by an authority creating a multiple fiscal year debt or other financial obligation that is subject to section 20 (4)(b) of article X of the state constitution shall take effect unless first submitted to a vote of the registered electors residing within the boundaries of the authority; except that no such vote is required for obligations of regional transportation activity enterprises established under section 43-4-606 or for obligations of any other enterprise under section 20 (2)(d) of article X of the state constitution.

(3) The questions proposed to the registered electors under subsections (1) and (2) of this section shall be submitted at a general election or any election to be held on the first Tuesday in November of an odd-numbered year. The action shall not take effect unless a majority of the registered electors voting thereon at the election vote in favor thereof. The election shall be conducted in substantially the same manner as county elections, and the county clerk and recorder of each county in which the election is conducted shall assist the authority in conducting the election. The authority shall pay the costs incurred by each county in conducting such an election. No moneys of the authority may be used to urge or oppose passage of an election required under this section.



§ 43-4-613. Notice - opportunity for comment

(1) The board of any authority created pursuant to this part 6, at least forty-five days prior to any meeting at which the board shall consider or take action on a proposal to establish, increase, or decrease any tax or fee authorized by this part 6, shall deliver written notice of the meeting and proposal to any county and any municipality where the proposed tax or fee would be imposed. Prior to the taking of any action on any such proposal by the board of any authority, counties, and municipalities entitled to receive notice pursuant to this section shall be afforded a reasonable opportunity for comment, either at a regular meeting of the board or at a special meeting convened to receive such comment.

(2) The board of any authority created pursuant to this part 6, at least seven business days prior to any regularly scheduled meeting, shall make available to the public written or electronic notice of the time and agenda of such meeting. The board shall designate during each meeting a public comment period that shall be at least one hour in duration and shall offer the public an opportunity to comment during such period. Such period may be abridged when the public is finished offering comments.



§ 43-4-614. Notice - coordination of information

(1) (a) At least forty-five days prior to the creation of any authority pursuant to this part 6, a notice containing the proposed boundaries of the authority and the methods proposed for financing regional transportation systems in the authority shall be sent to the division and to the department of revenue.

(b) At least forty-five days prior to the imposition of or any increase in any fee or tax or prior to the issuance of any bonds authorized in this part 6, a notice specifying the amount of the fee or tax and its proposed duration or the value and number of bonds to be issued shall be sent to the division. The notice required by this paragraph (b) is not necessary if the required information has previously been provided in the notice required by paragraph (a) of this subsection (1).

(c) At the time the notice required in paragraph (a) or (b) of this subsection (1) is sent to the division, a copy of the notice shall be filed with the state auditor and the transportation commission.

(2) The division shall forward copies of any such notice to the department of transportation if the division determines that the proposed authority or the tax, fee, or bonds will have an impact on any operations of that department.

(3) (a) The division shall file an annual report with the state auditor and transportation commission concerning the activities of authorities created pursuant to this part 6. The report shall detail how many authorities have been created, describe their boundaries, and specify the regional transportation systems that are being provided and how they are being financed.

(b) The division shall notify the state auditor and the transportation commission either in the report required by paragraph (a) of this subsection (3) or by letter, if it deems that immediate notification is warranted, of any situation relating to the creation of an authority, the imposition of any fee or tax, or the issuance of any bonds by an authority that the division believes or has reason to believe will adversely affect the tax-raising ability or the credit or bond rating of any governmental unit.

(4) The board and staff of the authority shall cooperate with the transportation legislation review committee in carrying out the committee's duties pursuant to section 43-2-145 (1.9).



§ 43-4-615. Agreement of the state not to limit or alter rights of obligees

The state hereby pledges and agrees with the holders of any bonds issued under this part 6 and with those parties who enter into contracts with an authority or any member of the combination pursuant to this part 6 that the state will not impair the rights vested in the authority or the rights or obligations of any person with which the authority contracts to fulfill the terms of any agreements made pursuant to this part 6. The state further agrees that it will not impair the rights or remedies of the holders of any bonds of the authority until the bonds have been paid or until adequate provision for payment has been made. The authority may include this provision and undertaking for the state in such bonds.



§ 43-4-616. Investments

An authority may invest or deposit any funds in the manner provided by part 6 of article 75 of title 24, C.R.S. In addition, an authority may direct a corporate trustee that holds funds of the authority to invest or deposit the funds in investments or deposits other than those specified by said part 6 if the board determines, by resolution, that the investment or deposit meets the standard established in section 15-1-304, C.R.S., the income is at least comparable to income available on investments or deposits specified by said part 6, and the investment will assist the authority in the financing, construction, operation, or maintenance of regional transportation systems.



§ 43-4-617. Bonds eligible for investment

All banks, trust companies, savings and loan associations, insurance companies, executors, administrators, guardians, trustees, and other fiduciaries may legally invest any moneys within their control in any bonds issued under this part 6. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in the bonds only if the bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 43-4-618. Exemption from taxation - securities laws

The income or other revenues of an authority, all properties at any time owned by an authority, any bonds issued by an authority, and the transfer of and the income from any bonds issued by an authority are exempt from all taxation and assessments in the state. In the resolution or indenture authorizing the bonds, an authority may waive the exemption from federal income taxation for interest on the bonds.



§ 43-4-619. No action maintainable

An action or proceeding at law or in equity to review any acts or proceedings or to question the validity or enjoin the performance of any act or proceedings or the issuance of any bonds or for any other relief against or from any acts or proceedings done under this part 6, whether based upon irregularities or jurisdictional defects, shall not be maintained unless commenced within thirty days after the performance of the act or proceedings or the effective date thereof, whichever occurs first, and is thereafter perpetually barred.



§ 43-4-620. Judicial examination of powers, acts, proceedings, or contracts of an authority

In its discretion, the board of an authority may file a petition at any time in the district court in and for any county in which the authority is located wholly or in part praying for a judicial examination and determination of any power conferred to the authority, any revenue-raising power exercised or that may be exercised by the authority, or any act, proceeding, or contract of the authority, whether or not the contract has been executed. The judicial examination and determination shall be conducted in substantially the manner set forth in section 32-4-540, C.R.S.; except that the notice required shall be published once a week for three consecutive weeks and the hearing shall be held not less than thirty days or more than forty days after the filing of the petition.



§ 43-4-621. Calculation of fiscal year spending limit - first full fiscal year's spending as base

(1) For the purpose of determining any authority's fiscal year spending limit under section 20 (7)(b) of article X of the state constitution, the initial spending base of the authority shall be the amount of revenues collected by the authority from sources not excluded from fiscal year spending pursuant to section 20 (2)(e) of article X of the state constitution during the first full fiscal year for which the authority collected revenues.

(2) For purposes of this section, "fiscal year" means any year-long period used by an authority for fiscal accounting purposes.






Part 7 - Transportation Revenue Anticipation Notes

§ 43-4-701. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The rapid growth of the economy of this state has prompted new and ever-increasing uses of public highways, roads, and other transportation infrastructure, and the existing transportation infrastructure of this state cannot accommodate such greatly increased uses;

(b) One of the major concerns of the citizens of this state is the ability of the state and local governments to address the long-term transportation infrastructure needs of this state that are critical to the continued growth of the state's economy and the maintenance of citizens' quality of life;

(c) In an attempt to address this concern, the state has significantly increased the amount of state revenues available in recent years to fund critical, priority transportation infrastructure needs, but current transportation funding mechanisms do not provide adequate revenues to keep pace with the increasing demands on transportation infrastructure statewide;

(d) By utilizing revenue anticipation notes for the financing of transportation projects that may be financed, in whole or in part, with federal transportation funds, a significant amount of up-front revenues can be generated for such federal aid transportation projects which will enable the state to design and construct such transportation projects without using revenues available for other important transportation projects;

(e) Utilizing revenue anticipation notes to finance federal aid transportation projects also results in significant cost savings to the state, since such transportation projects can be completed at present-day costs and at an accelerated pace, but the state needs to be able to act quickly to issue revenue anticipation notes in order to realize these cost savings; and

(f) It is reasonable and necessary to utilize revenue anticipation notes for the financing of federal aid transportation projects.

(2) The general assembly further finds and declares that:

(a) The current and long-standing process of funding the transportation infrastructure needs of the state, which involves the continuous appropriation of certain state revenues to the department of transportation by the general assembly and the annual allocation of state and federal funds to specific projects and purposes by the transportation commission, is intended to ensure that such funding decisions are based on annual determinations of revenue availability and transportation infrastructure needs statewide;

(b) Making the payment of revenue anticipation notes issued in accordance with this part 7 subject to annual allocation by the transportation commission is equivalent to making such payments subject to annual legislative appropriation, since the annual allocation process requires the transportation commission to make the same annual budgeting decisions that the general assembly makes through the appropriation process;

(c) Revenue anticipation notes issued in accordance with the provisions of this part 7 that evidence the right to receive payments in subsequent fiscal years contingent upon funds for such payments being allocated on an annual basis in the sole discretion of the transportation commission do not constitute "a debt by loan in any form" under section 3 of article XI of the state constitution based upon the Colorado supreme court's decision inSubmission of Interrogatories on House Bill 99-1325, Case No. 99SA108 (April 23, 1999), since the notes are not a legally enforceable obligation against the state in future years and the annual allocation of such funds for the payment of such notes is in the sole discretion of the transportation commission; and

(d) In accordance with the Colorado supreme court decision in Submission of Interrogatories on House Bill 99-1325, Case No. 99SA108 (April 23, 1999), the proceeds of any transportation revenue anticipation notes issued in accordance with this part 7 are not included in state fiscal year spending for purposes of section 20 of article X of the state constitution and article 77 of title 24, C.R.S.



§ 43-4-702. Definitions

As used in this part 7, unless the context otherwise requires:

(1) "Commission" means the transportation commission created by section 43-1-106.

(2) "Department" means the department of transportation created by part 1 of article 1 of this title.

(3) "Executive director" means the executive director of the department.

(4) "Federal transportation funds" means:

(a) Funds paid to the department by the United States department of transportation; and

(b) Funds paid to any political subdivision by the United States department of transportation that are subsequently paid to the department by such political subdivision.

(5) "Political subdivision" means any municipality, county, city and county, or other political subdivision of the state.

(6) "Qualified federal aid transportation project" means any project that may be financed, in whole or in part, with federal transportation funds.

(7) "Revenue anticipation notes" or "notes" means revenue anticipation notes authorized by and issued in accordance with this part 7.

(8) "State matching funds" means revenues other than federal transportation funds that are credited to the state highway fund or the state highway supplementary fund in accordance with section 43-1-220 and that may be used by the department to pay the costs of any qualified federal aid transportation projects.



§ 43-4-703. Submission of ballot question regarding issuance of transportation revenue anticipation notes

(1) The secretary of state shall submit a ballot question to a vote of the registered electors of the state of Colorado at the statewide election to be held in November, 1999, for their approval or rejection. Each elector voting at said November election shall cast a vote as provided by law either "Yes" or "No" on the proposition: "Shall state of Colorado debt be increased up to $1,700,000,000, with a maximum repayment cost of $2,300,000,000, with no increase in any taxes, for the purpose of addressing the critical, priority transportation needs in the state by financing transportation projects that qualify for federal funding through the issuance of revenue anticipation notes, and shall earnings on the proceeds of such notes constitute a voter-approved revenue change?"

(2) The votes cast for the adoption or rejection of the question submitted pursuant to subsection (1) of this section shall be canvassed and the result determined in the manner provided by law for the canvassing of votes for representatives in congress.



§ 43-4-704. Powers of executive director

The executive director is authorized to enter into contracts with the federal government, the state of Colorado, any state institution or agency, any political subdivision, any department, agency, or instrumentality of a political subdivision, and any political or public corporation of the state, and with any person necessary or incidental to the performance of the duties and the execution of the powers of the executive director under this part 7.



§ 43-4-705. Revenue anticipation notes

(1) Subject to the provisions of this part 7, the executive director, on behalf of the department, from time to time, may issue revenue anticipation notes for the purpose of financing any qualified federal aid transportation projects.

(2) (a) Subject to the provisions of this subsection (2), the principal of and interest on revenue anticipation notes and any costs associated with the issuance and administration of such notes shall be payable solely from:

(I) Federal transportation funds and state matching funds that are allocated on an annual basis for such purpose by the commission, in its sole discretion, in accordance with section 43-1-113;

(II) Any proceeds of such notes and any earnings from the investment of such note proceeds pledged for such purpose; and

(III) Any other revenues, funds, or other security pledged for such purpose that do not constitute revenues or funds of the state.

(b) The owners or holders of the revenue anticipation notes may not look to any other revenues of the state for the payment of the notes.

(c) (I) (A) The portion of the principal of and interest on revenue anticipation notes and the costs associated with the issuance and administration of such notes that may be paid from federal transportation funds pursuant to federal law and any agreement between the United States department of transportation and the department or the political subdivision that is or is to be the initial recipient of such federal transportation funds, hereinafter referred to in this subsection (2) as "the federal share of principal, interest, and costs", shall be paid from federal transportation funds that the commission, in its sole discretion, has allocated on an annual basis for this purpose in accordance with section 43-1-113.

(B) If federal transportation funds are not sufficient to pay the federal share of principal, interest, and costs when due, the executive director shall request and the commission may grant such request to temporarily pay the federal share of principal, interest, and costs with state matching funds that the commission, in its sole discretion, has allocated on an annual basis for this purpose in accordance with section 43-1-113.

(II) Notwithstanding the provisions of section 43-1-220 (2)(c) and (2)(h), the state highway fund, the state highway supplementary fund, or both, shall be reimbursed for the amount of moneys in said fund or funds used in accordance with subparagraph (I) of this paragraph (c) from federal transportation funds that the commission determines are not needed in the future to pay the federal share of principal, interest, and costs.

(d) No moneys credited to the state highway fund that are required to be expended in accordance with the provisions of section 18 of article X of the state constitution shall be allocated and used to pay revenue anticipation notes financing any qualified federal aid transportation project that is not a state highway project or to pay any costs associated with the issuance and administration of such notes.

(3) (a) The executive director shall issue revenue anticipation notes pursuant to a certificate executed by the executive director, a trust indenture between the executive director and any commercial bank or trust company having full trust powers, or any other instrument issued by the executive director.

(b) As the executive director deems appropriate, the certificate, trust indenture, or other instrument authorizing revenue anticipation notes may contain such provisions setting forth the rights and remedies of the owners or holders of the revenue anticipation notes, may contain such provisions for protecting and enforcing the rights and remedies of the owners or holders of the revenue anticipation notes as the executive director deems appropriate, and may contain such other provisions that the executive director deems appropriate for the security of the owners or holders of the revenue anticipation notes. Such provisions may include, but shall not be limited to, provisions regarding letters of credit, insurance, stand-by credit agreements, or other forms of credit ensuring timely payment of the revenue anticipation notes, including the redemption price or the purchase price, and provisions regarding the reimbursement of providers of such credit out of revenues available for the payment of principal of and interest on the revenue anticipation notes for any amounts paid by such providers with respect to such notes.

(4) (a) Subject to the provisions of paragraph (b) of this subsection (4), revenue anticipation notes may be issued in such aggregate principal amount, may be issued in one or more series, may bear such dates, may be in such denomination or denominations, may mature on any date or dates, may mature in such amount or amounts, may be in such form, may be payable at such place or places, may be subject to such terms of redemption with or without a premium, may contain such provisions as the executive director deems appropriate regarding insurance to ensure the timely payment of the notes, and may contain such other provisions not inconsistent with the provisions of this part 7 as the executive director may determine.

(b) The aggregate amount of annual installments of principal and interest on all revenue anticipation notes issued pursuant to this part 7 that are scheduled to be paid during any given fiscal year, determined as of the date of issuance of each series of notes, shall not exceed an amount equal to fifty percent of the aggregate amount of federal transportation funds paid to the department during the fiscal year immediately preceding the fiscal year in which such series of notes is issued.

(5) The rate or rates of interest borne by the revenue anticipation notes may be fixed, adjustable, or variable or any combination thereof without regard to any interest rate limitation appearing in any other law of this state. If any rate or rates are adjustable or variable, the standard, index, method, or formula shall be determined by the executive director.

(6) Revenue anticipation notes may be sold at public or private sale and may be sold at, above, or below the principal amounts thereof. The sale of such notes shall not be subject to the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(7) Revenue anticipation notes shall be signed on behalf of the department by the executive director and the chief engineer of the department. Pursuant to article 55 of title 11, C.R.S., the signatures of the executive director and the chief engineer of the department may be facsimile signatures imprinted, engraved, stamped, or otherwise placed on the revenue anticipation notes. If all of the signatures on the revenue anticipation notes are facsimile signatures, provision shall be made for a manual authenticating signature on the revenue anticipation notes by or on behalf of a designated authenticating agent.

(8) The power to fix the date of sale of the revenue anticipation notes, to receive bids or proposals, to award and sell revenue anticipation notes, to fix interest rates, and to take all other action necessary to sell and deliver the notes may be delegated to an agent of the executive director.

(9) Any outstanding revenue anticipation notes may be refunded by the executive director pursuant to article 56 of title 11, C.R.S. All revenue anticipation notes are declared to be negotiable instruments.

(10) The executive director is authorized to engage the services of such consultants, financial advisors, underwriters, bond insurers, letter of credit banks, rating agencies, agents, or other persons whose services may be required or deemed advantageous by the executive director in connection with such revenue anticipation notes. The executive director shall contract for such services in accordance with the "Procurement Code", articles 101 to 112 of title 24, C.R.S.; except that contracting for services of bond insurers, letter of credit banks, and rating agencies shall not be subject to the "Procurement Code".

(11) The executive director may, with respect to revenue anticipation notes that have been issued or proposed revenue anticipation notes, enter into interest rate exchange agreements in accordance with article 59.3 of title 11, C.R.S.

(12) (a) The proceeds from the issuance of revenue anticipation notes that are not otherwise pledged for the payment of such notes, state matching funds, or federal transportation funds, any of which have been allocated on an annual basis by the commission, in its sole discretion, in accordance with section 43-1-113 for the payment of revenue anticipation notes or any costs associated with the issuance and administration of such notes, are pledged and shall be used only for the purpose or purposes for which such revenues are allocated. The proceeds from the issuance of revenue anticipation notes that are pledged pursuant to section 43-4-707 (1) shall be used only for the purpose or purposes for which such revenues are pledged. Any such pledge shall be valid and binding from the time the commission makes the allocation; except that any pledge of revenue anticipation note proceeds pursuant to section 43-4-707 (1) shall be valid and binding from the date of issuance of such notes. The pledge shall create a valid security interest, and such revenues shall immediately be subject to the lien of the pledge and security interest without any physical delivery or further act, and the lien of the pledge and security interest shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the pledging party irrespective of whether such claiming party has notice of such lien. The instrument by which the pledge and security interest is created need not be recorded or filed in order to perfect such pledge and security interest.

(b) Notwithstanding any other provision of law to the contrary, including but not limited to section 24-91-103.6, C.R.S., the lien of the pledge and security interest on any revenue anticipation note proceeds shall not affect the authority of the department to enter into contracts for the design and construction of any qualified federal aid transportation project.

(13) Notwithstanding any other provision of this part 7 to the contrary, the executive director shall have the authority to issue revenue anticipation notes pursuant to this part 7 only if voters statewide approve the ballot question submitted at the November, 1999, statewide election pursuant to section 43-4-703 (1) and only then to the extent allowed under the maximum amounts of debt and repayment cost so approved.



§ 43-4-706. Financial obligations subject to annual budget allocation

(1) Any revenue anticipation notes issued in accordance with this part 7 shall constitute a contract between the department and the owner or holder thereof. In no event shall any decision by the commission not to allocate revenue anticipation note proceeds not otherwise pledged, state matching funds, or federal transportation funds in any given fiscal year for the payment of such notes or any costs associated with the issuance and administration of such notes be construed to constitute an action impairing such contract.

(2) (a) Every contract entered into by the executive director pursuant to the provisions of this part 7 shall provide that all financial obligations of the state under such contracts are subject to allocation on an annual basis by the commission, in its sole discretion, in accordance with section 43-1-113 and that such contracts shall not be deemed or construed as creating an indebtedness of the state within the meaning of the state constitution or the laws of the state of Colorado concerning or limiting the creation of indebtedness by the state of Colorado.

(b) In addition, revenue anticipation notes issued by the executive director pursuant to the provisions of this part 7 and every contract relating to the issuance of such notes shall provide that all financial obligations of the state in regard to the portion of the principal of and interest on such notes and the costs associated with the issuance and administration of such notes that may be paid from federal transportation funds pursuant to federal law and any agreement between the United States department of transportation and the department or the political subdivision that is or is to be the initial recipient of such federal transportation funds are subject to continuing federal appropriations of federal transportation funds at a level equal to or greater than the amount needed to pay the federal share of principal, interest, and costs on the revenue anticipation notes.

(3) The executive director may pay all fees, expenses, and commissions that the executive director deems necessary or advantageous in connection with the sale of notes.

(4) Neither the members of the commission, the executive director, nor any person executing revenue anticipation notes in accordance with the provisions of this part 7 shall be liable personally on the notes or be subject to any personal liability or accountability by reason of the issuance thereof.



§ 43-4-707. Note proceeds

(1) The certificate, trust indenture, or other instrument authorizing the issuance of revenue anticipation notes in accordance with the provisions of this part 7 may pledge all or any portion of the proceeds from the issuance of such notes to the payment of such notes and any costs associated with the issuance and administration of such notes.

(2) Any proceeds from the issuance of revenue anticipation notes in accordance with the provisions of this part 7 that are not pledged for the payment of such notes and any costs associated with the issuance and administration of such notes shall be credited to the state highway supplementary fund and shall be used to finance qualified federal aid transportation projects, to pay such notes, to pay the costs of issuing and administering such revenue anticipation notes, and to pay any other expense or charge incurred in connection with actions of the executive director authorized by the provisions of this part 7.

(3) Any proceeds from the issuance of such notes and any earnings on such proceeds shall not be included in state fiscal year spending, as defined by section 24-77-102 (17)(a), C.R.S., for any given fiscal year for purposes of section 20 of article X of the state constitution and article 77 of title 24, C.R.S.



§ 43-4-708. Investments

(1) Any proceeds from the issuance of revenue anticipation notes or any other moneys relating to such notes that are credited to the state highway supplementary fund shall be invested in the same manner as all other moneys credited to said fund as provided by law.

(2) The executive director, in consultation with the state treasurer, may direct a corporate trustee that holds any proceeds from the issuance of revenue anticipation notes or any other moneys paid to such trustee in connection with such notes to invest or deposit such moneys in investments or deposits other than those in which moneys in the state highway supplementary fund may be invested or deposited if the executive director, in consultation with the state treasurer, determines that such investment or deposit meets the standard established in section 15-1-304, C.R.S., the income is at least comparable to income available on investments or deposits of moneys in the state highway supplementary fund, and the investment will assist the department in the financing, construction, operation, or maintenance of qualified federal aid transportation projects.



§ 43-4-709. Powers of political subdivisions

(1) A political subdivision, for the purpose of aiding and cooperating in the financing, construction, operation, or maintenance of any qualified federal aid transportation project, has the power:

(a) To sell, lease, loan, donate, grant, convey, assign, or otherwise transfer to the department any real or personal property or interests therein;

(b) To enter into agreements with any person for the joint financing, construction, operation, or maintenance of any qualified federal aid transportation project. Upon compliance with applicable constitutional or charter limitations, the political subdivision may agree to make payments, without limitation as to amount except as set forth in the agreement, from revenues received in one or more fiscal years to the department or any person to defray the costs of the financing, construction, operation, or maintenance of any qualified federal aid transportation project.

(c) To transfer or assign to the department any contracts that may have been awarded by the political subdivision for construction, operation, or maintenance of any qualified federal aid transportation project.

(2) To assist in the financing, construction, operation, or maintenance of a qualified federal aid transportation project, any political subdivision may, by contract, pledge to the department all or a portion of federal transportation funds paid to the political subdivision, the revenues the political subdivision receives from the highway users tax fund, or the revenues from any other legally available source.



§ 43-4-710. Notes legal investments

All banks, trust companies, savings and loan associations, insurance companies, executors, administrators, guardians, trustees, and other fiduciaries may legally invest any moneys within their control in any revenue anticipation notes issued in accordance with this part 7. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public funds in such revenue anticipation notes only if the notes satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.



§ 43-4-711. Exemption from taxation

Except as otherwise provided in this section, the income from revenue anticipation notes is exempt from all taxation and assessments in the state. In the certificate, indenture of trust, or other instrument authorizing the issuance of such notes, the executive director may waive the exemption from federal or state income taxation for interest on the notes.



§ 43-4-712. No action maintainable

An action or proceeding at law or in equity to review any acts or proceedings or to question the validity or enjoin the performance of any act or proceedings or the issuance of any revenue anticipation notes or for any other relief against or from any acts or proceedings done under this part 7, whether based upon irregularities or jurisdictional defects, shall not be maintained unless commenced within thirty days after the performance of the act or proceedings or the effective date thereof, whichever occurs first, and is thereafter perpetually barred.



§ 43-4-713. Annual reports

(1) No later than January 15, 2001, and no later than January 15 of each year thereafter, the executive director shall submit a report to the members of the joint budget committee of the general assembly, the members of the legislative audit committee of the general assembly, the chair of the transportation and energy committee of the house of representatives, and the chair of the transportation committee of the senate that includes, at a minimum, the following information:

(a) The total amount of revenue anticipation notes issued by the executive director in accordance with this part 7;

(b) The qualified federal aid transportation projects for which the proceeds from such revenue anticipation notes have been expended, the amount of note proceeds expended on each project, the status of each project, and the estimated date of completion for such projects not yet completed;

(c) The total amount of federal transportation funds paid to the department since such revenue anticipation notes have been issued; and

(d) The total amount of proceeds from the issuance of revenue anticipation notes, state matching funds, and federal transportation funds allocated by the commission in each state fiscal year for the payment of such revenue anticipation notes and the costs associated with the issuance and administration of such notes.



§ 43-4-714. Priority of strategic transportation project investment program

If the executive director issues any revenue anticipation notes in accordance with the provisions of this part 7, the proceeds from the sale of such notes that are not otherwise pledged for the payment of such notes shall be used for the qualified federal aid transportation projects included in the strategic transportation project investment program of the department of transportation.



§ 43-4-715. Construction of part

The powers conferred by this part 7 shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this part 7 shall not directly or indirectly modify, limit, or affect, the powers conferred to the executive director, the commission, or the department by any other law.






Part 8 - Funding Advancement for Surface Transportation and Economic Recovery

§ 43-4-801. Short title

This part 8 shall be known and may be cited as the "Funding Advancements for Surface Transportation and Economic Recovery Act of 2009".



§ 43-4-802. Legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The continued prosperity of the state and its citizens requires a safe, well-maintained, integrated, multimodal, and sustainable surface transportation system that is accessible in all parts of the state and that allows efficient movement of people, goods, and information;

(b) The primary funding sources dedicated for surface transportation, state and federal motor fuel taxes, are flat rate per gallon taxes that have lost and will continue to lose much of their purchasing power because they are not indexed to inflation, have not been increased in nearly two decades, and generate less revenue per vehicle mile traveled as motor vehicles become more fuel efficient;

(c) Due to the decline in the purchasing power of the revenues generated by the state and federal motor fuel taxes, the state and local governments have been unable to maintain, repair, reconstruct, operate, and improve surface transportation infrastructure in a strategic, timely, and efficient manner, which has already caused many bridges in the state to become structurally deficient or functionally obsolete and worsened the condition of road surfaces, delayed capacity expansion projects, and increased traffic congestion and greenhouse gas emissions; and

(d) Because this decline in purchasing power is ongoing and becomes more severe with each passing year, the state and local governments will continue to be unable to maintain, repair, reconstruct, operate, and improve surface transportation infrastructure in a strategic, timely, and efficient manner, and the safety, efficiency, and environmental impact of the state's surface transportation system will worsen more quickly in the future if sufficient and sustainable funding sources for surface transportation cannot be found.

(2) The general assembly further finds and declares that:

(a) The national and state economic recession and attendant rise in unemployment represent additional short- to medium-term challenges for the state and all Coloradans;

(b) There is an urgent present need to repair and replace structurally deficient and functionally obsolete bridges and improve highway safety in the state;

(c) Increasing funding for designated bridge projects and road safety projects in the short- and medium-term through the imposition of bridge and road safety surcharges and other new fees at rates reasonably calculated based on the benefits received by the persons paying the fees will not only provide funding to complete the projects but will also accelerate the state's economic recovery by increasing bridge and road construction, repair, reconstruction, and maintenance activity, as well as related economic activity, and by employing significant numbers of Coloradans;

(d) The creation of a statewide bridge enterprise authorized to complete designated bridge projects, to impose a bridge safety surcharge and issue revenue bonds, and, if required approvals are obtained, to contract with the state to receive one or more loans of moneys received by the state under the terms of one or more lease-purchase agreements authorized by this part 8 and to use the revenues generated by the bridge safety surcharge to repay any such loan or loans, will improve the safety and efficiency of the state transportation system by allowing the state to accelerate the repair, reconstruction, and replacement of structurally deficient, functionally obsolete, and rated as poor bridges;

(e) The creation of a high-performance transportation enterprise with the authority and mission to seek out opportunities for innovative and efficient means of financing other important surface transportation infrastructure projects will ensure that such projects are also properly prioritized and accelerated; and

(f) Granting the bridge enterprise and the transportation enterprise both responsibility for the completion, respectively, of designated bridge projects and other important surface transportation projects and the flexibility to execute their respective missions in a variety of innovative ways will ensure that available resources for such projects are efficiently and effectively leveraged so that both the projects and the state's economic recovery can be completed as quickly as possible.

(3) The general assembly further finds and declares that:

(a) While it is necessary, appropriate, and in the best interests of the state to fund designated bridge projects and highway safety projects and stimulate economic recovery in the short- and medium-term, the state must also develop a long-term strategy to provide sustainable long-term revenue streams dedicated for the construction of important surface transportation infrastructure projects and the continuing maintenance, repair, and reconstruction of the statewide surface transportation system that will:

(I) Allow both the state and local governments to maintain, repair, reconstruct, and improve their transportation infrastructure in a strategic, timely, and efficient manner; and

(II) Provide the state and local governments with the resources and flexibility to explore and invest in modern multimodal and demand-side transportation solutions that will help reduce traffic congestion and greenhouse gas emissions;

(b) The specification of additional policies to be considered at all stages of the statewide transportation planning process and the establishment of an efficiency and accountability committee within the department of transportation will help to ensure that transportation planning is thorough, integrated, and strategic and that all funding dedicated for surface transportation is expended effectively.



§ 43-4-803. Definitions

As used in this part 8, unless the context otherwise requires:

(1) "Authorized agent" shall have the same meaning as set forth in section 42-1-102 (5), C.R.S.

(2) "Bond" means any bond, note, interim certificate, commercial paper, contract, or other evidence of indebtedness of either the bridge enterprise or the transportation enterprise authorized by this part 8, including, but not limited to, any obligation to the United States in connection with a loan from or guaranteed by the United States.

(3) "Bond obligations" means the debt service on, and related costs and obligations in connection with, bonds, including, without limitation:

(a) Payments with respect to principal, interest, prepayment premiums, reserve funds, surplus funds, sinking funds, and costs of issuance;

(b) Payments related to any credit enhancement, liquidity support, or interest rate protection for bonds;

(c) Fees and expenses of any trustee, bond registrar, paying agent, authenticating agent, rebate analyst or consultant, calculation agent, remarketing agent, or credit enhancement, liquidity support, or interest rate protection provider;

(d) Coverage requirements; and

(e) Other costs, fees, and expenses related to the foregoing and any other amounts required to be paid pursuant to the provisions of any documents authorizing the issuance of the bonds.

(4) "Bridge enterprise" means the statewide bridge enterprise created in section 43-4-805 (2).

(5) "Bridge enterprise board" means the board of directors of the bridge enterprise.

(6) "Bridge enterprise director" means the director of the bridge enterprise appointed pursuant to section 43-4-805 (2)(a)(I).

(7) "Bridge special fund" means the statewide bridge enterprise special revenue fund created in section 43-4-805 (3)(a).

(8) "Commission" means the transportation commission created in section 43-1-106 (1).

(9) "Department" means the department of transportation created in section 24-1-128.7, C.R.S.

(10) "Designated bridge" means every bridge, including any roadways, sidewalks, or other infrastructure connected or adjacent to or required for the optimal functioning of the bridge, that:

(a) Is part of the state highway system, as described in section 43-2-101; and

(b) Has been identified by the department as structurally deficient or functionally obsolete, and has been rated by the department as poor, as of January 1, 2009, or is subsequently so identified and rated by the department.

(11) "Designated bridge project" means a project that involves the repair, reconstruction, replacement, or ongoing operation or maintenance, or any combination thereof, of a designated bridge by the bridge enterprise pursuant to an agreement between the enterprise and the commission or department authorized by section 43-4-805 (5)(f).

(12) "Executive director" means the executive director of the department.

(13) (a) "Grant" means any direct cash subsidy or other direct contribution of money from the state or any local government in the state to the bridge enterprise or the transportation enterprise that is not required to be repaid.

(b) "Grant" does not include any of the following or any interest or income derived from the deposit and investment of the following:

(I) Any indirect benefit conferred upon the bridge enterprise or the transportation enterprise from the state or any local government in the state;

(II) Any federal funds received by the bridge enterprise or the transportation enterprise, regardless of whether the federal funds pass through the state or any local government in the state prior to receipt by the enterprise;

(III) Any revenues of the bridge enterprise from the bridge safety surcharge imposed by the enterprise pursuant to section 43-4-805 (5)(g) or revenues of the bridge enterprise or the transportation enterprise from any other authorized rate, fee, assessment, or other charge imposed by either enterprise for the provision of goods or services by the enterprise;

(IV) Any moneys paid or advanced to the bridge enterprise or the transportation enterprise by the state, a local government or group of local governments, an authority, or any other government-owned business or governmental entity in exchange for an agreement by either enterprise to complete a designated bridge project or a surface transportation infrastructure project; or

(V) Any moneys loaned by the commission to the bridge enterprise pursuant to section 43-4-805 (4) or (5)(r) or the transportation enterprise pursuant to section 43-4-806 (4).

(14) "Highway" means a road and related improvements and services. A highway may consist of improvements and services, including, but not limited to, paving, grading, landscaping, curbs, gutters, culverts, sidewalks, bikeways, lighting, bridges, overpasses, underpasses, rail crossings, shoulders, frontage roads, access roads, interchanges, drainage facilities, transit lanes and services, park-and-ride facilities, traffic demand management facilities and services, other multimodal improvements and services, toll collection facilities, service areas, administrative or maintenance facilities, gas, electric, water, sewer, and other utilities located or to be located in the right-of-way of the highway, and other real or personal property, including easements, rights-of-way, open space, and other interests therein, relating to the financing, construction, operation, or maintenance of the highway.

(15) "Issuing enterprise" means, with respect to the issuance of bonds as authorized by this part 8, either the bridge enterprise or the transportation enterprise.

(16) "Local government" means a municipality, county, or city and county.

(17) "Metropolitan planning organization" means a metropolitan planning organization under the "Federal Transit Act of 1998", 49 U.S.C. sec. 5301 et seq., as amended.

(18) "Public-private partnership" means an agreement, including, but not limited to, an operating concession agreement between the bridge enterprise or the transportation enterprise and one or more private or public entities that provides for:

(a) Acceptance of a private contribution to a surface transportation infrastructure project in exchange for a public benefit concerning the project other than only a money payment;

(b) Sharing of resources and the means of providing surface transportation infrastructure projects; or

(c) Cooperation in researching, developing, and implementing surface transportation infrastructure projects.

(19) "Public transportation vehicle" means a motor vehicle that is part of vehicular service that transports the general public and that is provided by a public transportation district or by a local government.

(20) "Regional planning commission" means a regional planning commission formed under the provisions of section 30-28-105, C.R.S., that prepares and submits a transportation plan pursuant to section 43-1-1103.

(21) "Road safety project" means a construction, reconstruction, or maintenance project that the commission determines is needed to enhance the safety of a state highway, a county determines is needed to enhance the safety of a county road, or a municipality determines is needed to enhance the safety of a city street.

(22) "Surface transportation infrastructure" means a highway, a bridge other than a designated bridge, or any other infrastructure, facility, or equipment used primarily or in large part to transport people on systems that operate on or are affixed to the ground.

(23) "Surface transportation infrastructure project" means the planning, designing, engineering, acquisition, installation, construction, repair, reconstruction, maintenance, or operation of a defined amount of surface transportation infrastructure by:

(a) The transportation enterprise; or

(b) A partner of the transportation enterprise under the terms of a public-private partnership.

(24) "Transportation enterprise" means the high-performance transportation enterprise created in section 43-4-806 (2)(a).

(25) "Transportation enterprise board" means the board of directors of the transportation enterprise.

(26) "Transportation enterprise director" means the director of the transportation enterprise appointed pursuant to section 43-4-806 (2)(b).

(27) "User fee" means compensation to be paid to the transportation enterprise or a partner of the transportation enterprise for the privilege of using surface transportation infrastructure constructed or operated by the transportation enterprise or operated by its partner under the terms of a public-private partnership.

(28) "Vehicle" means a motor vehicle as defined in section 42-1-102 (58), C.R.S.; except that, for purposes of the imposition of any surcharge, fee, or fine imposed pursuant this part 8 in connection with a vehicle required to be registered pursuant to the provisions of article 3 of title 42, C.R.S., "vehicle" also includes any vehicle without motive power that is required to be registered.



§ 43-4-804. Highway safety projects - surcharges and fees - crediting of moneys to highway users tax fund - definition

(1) On and after July 1, 2009, the following surcharges, fees, and fines shall be collected and credited to the highway users tax fund created in section 43-4-201 (1)(a) and allocated to the state highway fund, counties, and municipalities as specified in section 43-4-205 (6.3):

(a) (I) A road safety surcharge, which, except as otherwise provided in subparagraphs (III) and (VI) of this paragraph (a), shall be imposed for any registration period that commences on or after July 1, 2009, upon the registration of any vehicle for which a registration fee must be paid pursuant to the provisions of part 3 of article 3 of title 42, C.R.S. Except as otherwise provided in subparagraphs (IV) and (V) of this paragraph (a), the amount of the surcharge shall be:

(A) Sixteen dollars for any vehicle that is a motorcycle, motorscooter, or motorbicycle, as respectively defined in section 42-1-102 (55) and (59), C.R.S., or that weighs two thousand pounds or less;

(B) Twenty-three dollars for any vehicle that weighs more than two thousand pounds but not more than five thousand pounds;

(C) Twenty-eight dollars for any vehicle that weighs more than five thousand pounds but not more than ten thousand pounds;

(D) Thirty-seven dollars for any vehicle that is a passenger bus or that weighs more than ten thousand pounds but not more than sixteen thousand pounds; and

(E) Thirty-nine dollars for any vehicle that weighs more than sixteen thousand pounds.

(II) The road safety surcharge shall be imposed when a vehicle is registered as required by article 3 of title 42, C.R.S. Each authorized agent shall remit to the department of revenue no less frequently than once a month, but otherwise at the time and in the manner required by the executive director of the department of revenue, all road safety surcharges collected by the authorized agent. The executive director of the department of revenue shall forward all road safety surcharges remitted by authorized agents plus any road safety surcharges collected directly by the department of revenue to the state treasurer, who shall credit the surcharges to the highway users tax fund.

(III) The road safety surcharge shall not be imposed on any rental vehicle on which a daily vehicle rental fee is imposed pursuant to paragraph (b) of this subsection (1).

(IV) The amount of the road safety surcharge imposed on any vehicle that is an item of Class A personal property, as defined in section 42-3-106 (2)(a), C.R.S., shall be the product of the amount of the surcharge imposed based on the weight of the vehicle pursuant to subparagraph (I) of this paragraph (a) and the percentage of the item's total apportioned registration apportioned to Colorado.

(V) The amount of the road safety surcharge imposed pursuant to this paragraph (a) shall be one-half of the amount specified in subparagraph (I) of this paragraph (a) for any vehicle that is a truck or truck tractor that is owned by a farmer or rancher and is used commercially only:

(A) To transport to market or place of storage raw agricultural products actually produced or livestock actually raised by the farmer or rancher in farming or ranching operations; or

(B) To transport commodities or livestock purchased by the farmer or rancher for personal use in the farmer's or rancher's farming or ranching operations.

(VI) The road safety surcharge shall not be imposed on any vehicle for which the department of revenue has issued a horseless carriage special license plate pursuant to section 42-12-301, C.R.S.

(VII) Each vehicle registration fee invoice shall list the road safety surcharge separately from all other vehicle registration fees or surcharges imposed.

(b) (I) (A) Except as otherwise provided in subparagraph (III) of this paragraph (b), a daily vehicle rental fee is imposed on all short-term vehicle rentals at the rate of two dollars per day; except that a subsequent renewal of a short-term vehicle rental is exempt from the fee to the extent that the renewal extends the total rental period beyond thirty days. The rental invoice shall list the daily vehicle rental fee separately as a Colorado road safety program fee.

(B) As used in this section, "short-term vehicle rental" means the rental of any motor vehicle, as defined in section 42-1-102 (58), C.R.S., with a gross vehicle weight rating of twenty-six thousand pounds or less that is rented within Colorado for a period of not more than thirty days.

(II) A person who collects the daily vehicle rental fee imposed by subparagraph (I) of this paragraph (b) and who pays specific ownership tax on the vehicles rented in the manner specified in either section 42-3-107 (11) or (12), C.R.S., or both, shall, no later than the twentieth day of each month, submit to the department of revenue a report, using forms furnished by the department of revenue, of daily vehicle rental fees collected for the preceding month and shall include with the report the remittance of all such fees. A person who collects the daily vehicle rental fee imposed by subparagraph (I) of this paragraph (b) but does not pay specific ownership tax on the vehicles in the manner specified in either section 42-3-107 (11) or (12), C.R.S., or both, shall submit the report and the remittance of fees collected in the same manner or in such other manner as the executive director of the department of revenue may prescribe by rules promulgated in accordance with article 4 of title 24, C.R.S. The executive director of the department of revenue shall forward all daily vehicle rental fees collected to the state treasurer, who shall credit the daily vehicle rental fees to the highway users tax fund.

(III) Because vehicle sharing is an alternative to personal vehicle ownership that reduces the number of vehicle miles traveled on the highways of the state by encouraging the use of transit and reducing the number of trips made in privately owned vehicles and thereby benefits the state by reducing traffic congestion, greenhouse gas emissions, and the amount of wear and tear on the highways, the daily vehicle rental fee imposed pursuant to this paragraph (b) shall not be imposed on any vehicle rented pursuant to a vehicle sharing arrangement if:

(A) Under the terms of the arrangement, an organization provides passenger vehicles for the use of members of the organization who have paid a membership fee to the organization and charges an additional fee for each use of a passenger vehicle;

(B) A member of the organization is not required to enter into a separate written agreement with the organization each time the member reserves and uses a passenger vehicle;

(C) The average paid usage period for all passenger vehicles provided by the organization during the prior calendar year was six hours or less;

(D) At least three-quarters of all passenger vehicle rentals made by the organization during the prior calendar year in each municipality or county in which the organization does business were made to members of the organization who maintain a residence within the city or county;

(E) Fuel and full insurance coverage are included in the member usage rates; and

(F) Passenger vehicles provided by the organization are stationed in self-serve locations throughout the county or municipality in which the organization does business.

(c) (I) A supplemental oversize and overweight vehicle surcharge in an amount equal to the amount of the fee charged pursuant to section 42-4-510 (11)(a), C.R.S., by the department or the Colorado state patrol for the issuance of the single trip permit; except that the surcharge shall not be imposed on a vehicle if the single trip permit fee was imposed pursuant to section 42-4-510 (11)(a)(VI)(B), C.R.S.

(II) The agency issuing an oversize or overweight vehicle single trip permit shall collect the supplemental oversize and overweight vehicle surcharge at the same time as it collects the single trip permit fee. The agency shall forward all supplemental oversize and overweight vehicle surcharges to the department, and the executive director of the department shall forward the supplemental surcharges to the state treasurer, who shall credit the surcharges to the highway users tax fund.

(d) (I) A supplemental unregistered vehicle fine imposed in addition to the fine imposed pursuant to section 42-6-139 (3), C.R.S., upon conviction of a misdemeanor for knowingly failing to register a vehicle within ninety days of becoming a resident of this state as required by section 42-3-103 (4)(a), C.R.S.

(II) The supplemental unregistered vehicle fine shall be collected at the same time as the fine imposed pursuant to section 42-6-139 (3), C.R.S. The amount of the supplemental unregistered vehicle fine shall be twenty-five dollars for each month or portion of a month that the vehicle remained unregistered following the ninety-day period during which initial registration was required; except that the amount of the supplemental unregistered vehicle fine shall not exceed one hundred dollars. All supplemental unregistered vehicle fines shall be forwarded to the state treasurer, who shall credit the fines to the highway users tax fund.

(e) Late registration fees required to be credited to the highway users tax fund pursuant to section 42-3-112 (2), C.R.S.



§ 43-4-805. Statewide bridge enterprise - creation - board - funds - powers and duties - legislative declaration

(1) The general assembly hereby finds and declares that:

(a) The completion of designated bridge projects is essential to address increasing traffic congestion and delays, hazards, injuries, and fatalities;

(b) Due to the limited availability of state and federal funding and the need to accomplish the financing, repair, reconstruction, and replacement of designated bridges as promptly and efficiently as possible, it is necessary to create a statewide bridge enterprise and to authorize the enterprise to:

(I) Enter into agreements with the commission or the department to finance, repair, reconstruct, and replace designated bridges in the state; and

(II) Impose a bridge safety surcharge at rates reasonably calculated to defray the costs of completing designated bridge projects and distribute the burden of defraying the costs in a manner based on the benefits received by persons paying the fees and using designated bridges, receive and expend revenues generated by the surcharge and other moneys, issue revenue bonds and other obligations, contract with the state, if required approvals are obtained, to receive one or more loans of moneys received by the state under the terms of one or more lease-purchase agreements authorized by this part 8, expend revenues generated by the surcharge to repay any such loan or loans received, and exercise other powers necessary and appropriate to carry out its purposes; and

(c) The creation of a statewide bridge enterprise is in the public interest and will promote the health, safety, and welfare of all Coloradans and visitors to the state by providing bridges that incorporate the benefits of advanced engineering design, experience, and safety.

(2) (a) (I) The statewide bridge enterprise is hereby created. The bridge enterprise shall be and shall operate as a government-owned business within the department. The commission shall serve as the bridge enterprise board and shall, with the consent of the executive director, appoint a bridge enterprise director who shall possess such qualifications as may be established by the commission and the state personnel board. The bridge enterprise director shall oversee the discharge of all responsibilities of the bridge enterprise and shall serve at the pleasure of the bridge enterprise board.

(II) The bridge enterprise and the bridge enterprise director shall exercise their powers and perform their duties as if the same were transferred to the department by a type 1 transfer, as defined in section 24-1-105, C.R.S.

(b) The business purpose of the bridge enterprise is to finance, repair, reconstruct, and replace any designated bridge in the state and, as agreed upon by the enterprise and the commission, or the department to the extent authorized by the commission, to maintain the bridges it finances, repairs, reconstructs, and replaces. To allow the bridge enterprise to accomplish this purpose and fully exercise its powers and duties through the bridge enterprise board, the bridge enterprise may:

(I) Impose a bridge safety surcharge as authorized in paragraph (g) of subsection (5) of this section;

(II) Issue revenue bonds payable from the revenues and other available moneys of the bridge enterprise pledged for their payment as authorized in section 43-4-807; and

(III) Contract with any other governmental or nongovernmental source of funding for loans or grants, including, but not limited to, one or more loans from the state of moneys received by the state pursuant to the terms of one or more lease-purchase agreements authorized pursuant to paragraph (r) of subsection (5) of this section, to be used to support bridge enterprise functions.

(c) The bridge enterprise shall constitute an enterprise for purposes of section 20 of article X of the state constitution so long as it retains the authority to issue revenue bonds and receives less than ten percent of its total revenues in grants from all Colorado state and local governments combined. So long as it constitutes an enterprise pursuant to this paragraph (c), the bridge enterprise shall not be subject to any provisions of section 20 of article X of the state constitution. Consistent with the determination of the Colorado supreme court inNicholl v. E-470 Public Highway Authority, 896 P.2d 859 (Colo. 1995), that the power to impose taxes is inconsistent with "enterprise" status under section 20 of article X of the state constitution, the general assembly finds and declares that a bridge safety surcharge imposed by the bridge enterprise pursuant to paragraph (g) of subsection (5) of this section is not a tax but is instead a fee imposed by the bridge enterprise to defray the cost of completing designated bridge projects that the enterprise provides as a specific service to the persons upon whom the fee is imposed and at rates reasonably calculated based on the benefits received by such persons.

(3) (a) The statewide bridge enterprise special revenue fund, referred to in this part 8 as the "bridge special fund", is hereby created in the state treasury. All revenues received by the bridge enterprise, including, but not limited to, any revenues from a bridge safety surcharge collected pursuant to paragraph (g) of subsection (5) of this section and any moneys loaned to the enterprise by the state pursuant to paragraph (r) of subsection (5) of this section, shall be deposited into the bridge special fund. The bridge enterprise board may establish separate accounts within the bridge special fund as needed in connection with any specific designated bridge project. The bridge enterprise also may deposit or permit others to deposit other moneys into the bridge special fund, but in no event may revenues from any tax otherwise available for general purposes be deposited into the bridge special fund. The state treasurer, after consulting with the bridge enterprise board, shall invest any moneys in the bridge special fund, including any surplus or reserves, but excluding any proceeds from the sale of bonds or earnings on such proceeds invested pursuant to section 43-4-807 (2), that are not needed for immediate use. Such moneys may be invested in the types of investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S.

(b) All interest and income derived from the deposit and investment of moneys in the bridge special fund shall be credited to the bridge special fund and, if applicable, to the appropriate designated bridge project account. Moneys in the bridge special fund shall be continuously appropriated to the bridge enterprise for the purposes set forth in this part 8. All moneys deposited in the bridge special fund shall remain in the bridge special fund for the purposes set forth in this part 8, and no part of the bridge special fund shall be used for any other purpose.

(c) The bridge enterprise may expend moneys in the bridge special fund to pay bond or loan obligations, to fund the administration, planning, financing, repair, reconstruction, replacement, or maintenance of designated bridges, and for the acquisition of land to the extent required in connection with any designated bridge project. The bridge enterprise may also expend moneys in the bridge special fund to pay its operating costs and expenses. The bridge enterprise board shall have exclusive authority to budget and approve the expenditure of moneys in the bridge special fund.

(4) The commission may transfer moneys from the state highway fund created in section 43-1-219 to the bridge enterprise for the purpose of defraying expenses incurred by the enterprise prior to the receipt of bond proceeds or revenues by the enterprise. The bridge enterprise may accept and expend any moneys so transferred, and, notwithstanding any state fiscal rule or generally accepted accounting principle that could otherwise be interpreted to require a contrary conclusion, such a transfer shall constitute a loan from the commission to the bridge enterprise and shall not be considered a grant for purposes of section 20 (2)(d) of article X of the state constitution. As the bridge enterprise receives sufficient revenues in excess of expenses, the enterprise shall reimburse the state highway fund for the principal amount of any loan from the state highway fund made by the commission plus interest at a rate set by the commission. Any moneys loaned from the state highway fund to the bridge enterprise pursuant to this section shall be deposited into a fund to be known as the statewide bridge enterprise operating fund, which fund is hereby created, and shall not be deposited into the bridge special fund. Moneys from the bridge special fund may, however, be used to reimburse the state highway fund for the amount of any loan from the state highway fund or any interest thereon.

(5) In addition to any other powers and duties specified in this section, the bridge enterprise board has the following powers and duties:

(a) To supervise and advise the bridge enterprise director;

(b) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(c) To issue revenue bonds, payable solely from the bridge special fund, for the purpose of paying the cost of financing, repairing, reconstructing, replacing, and maintaining designated bridges;

(d) To acquire, hold title to, and dispose of real and personal property as necessary in the exercise of its powers and performance of its duties;

(e) To acquire, by purchase, gift, or grant, or, subject to the requirements of articles 1 to 7 of title 38, C.R.S., by condemnation, any and all rights-of-way, lands, buildings, moneys, or grounds necessary or convenient for its authorized purposes;

(f) To enter into agreements with the commission, or the department to the extent authorized by the commission, under which the bridge enterprise agrees to finance, repair, reconstruct, replace, and, if any given agreement so specifies, maintain designated bridges as specified in the agreements;

(g) (I) As necessary for the achievement of its business purpose, to impose a bridge safety surcharge, which, except as otherwise provided in subparagraphs (III) and (VII) of this paragraph (g), shall be imposed, on and after July 1, 2009, for any registration period that commences on or after July 1, 2009, or on and after such later date as may be determined by the bridge enterprise, for any registration period that commences on or after the later date, upon the registration of any vehicle for which a registration fee must be paid pursuant to the provisions of part 3 of article 3 of title 42, C.R.S. Except as otherwise provided in subparagraphs (IV), (V), and (VI) of this paragraph (g), the amount of the surcharge shall not exceed:

(A) Thirteen dollars for any vehicle that is a motorcycle, motorscooter, or motorbicycle, as respectively defined in section 42-1-102 (55) and (59), C.R.S., or that weighs two thousand pounds or less;

(B) Eighteen dollars for any vehicle that weighs more than two thousand pounds but not more than five thousand pounds;

(C) Twenty-three dollars for any vehicle that weighs more than five thousand pounds but not more than ten thousand pounds;

(D) Twenty-nine dollars for any vehicle that is a passenger bus or that weighs more than ten thousand pounds but not more than sixteen thousand pounds; and

(E) Thirty-two dollars for any vehicle that weighs more than sixteen thousand pounds.

(II) The bridge safety surcharge shall be imposed when a vehicle is registered as required by article 3 of title 42, C.R.S. Each authorized agent shall remit to the department of revenue no less frequently than once a month, but otherwise at the time and in the manner required by the executive director of the department of revenue, all bridge safety surcharges collected by the authorized agent. The executive director of the department of revenue shall forward all bridge safety surcharges remitted by authorized agents plus any bridge safety surcharges collected directly by the department of revenue to the state treasurer, who shall credit the surcharges to the bridge special fund.

(III) The bridge safety surcharge shall not be imposed on any rental vehicle on which a daily vehicle rental fee is imposed pursuant to section 43-4-804 (1)(b).

(IV) The amount of the bridge safety surcharge imposed on any vehicle that is an item of Class A personal property, as defined in section 42-3-106 (2)(a), C.R.S., shall be the product of the amount of the surcharge imposed based on the weight of the vehicle pursuant to subparagraph (I) of this paragraph (g) and the percentage of the item's total apportioned registration apportioned to Colorado.

(V) The maximum amount of the bridge safety surcharge that the bridge enterprise may impose pursuant to subparagraph (I) of this paragraph (g) for any annual vehicle registration period commencing during the 2009-10 fiscal year shall be one-half of the maximum amount of the surcharge specified in said subparagraph (I), and the maximum amount of the bridge safety surcharge that the bridge enterprise may impose pursuant to subparagraph (I) of this paragraph (g) for any vehicle registration period commencing during the 2010-11 fiscal year shall be seventy-five percent of the maximum amount of the surcharge specified in said subparagraph (I).

(VI) The amount of any bridge safety surcharge imposed pursuant to this paragraph (g) shall be one-half of the amount of the surcharge imposed pursuant to subparagraph (I) of this paragraph (g) for any vehicle that is a truck or truck tractor that is owned by a farmer or rancher and is used commercially only:

(A) To transport to market or place of storage raw agricultural products actually produced or livestock actually raised by the farmer or rancher in farming or ranching operations; or

(B) To transport commodities or livestock purchased by the farmer or rancher for personal use in the farmer's or rancher's farming or ranching operations.

(VII) The bridge safety surcharge is not imposed on any vehicle for which the department of revenue has issued a horseless carriage special license plate pursuant to section 42-12-301, C.R.S.

(VIII) Each vehicle registration fee invoice shall list the bridge safety surcharge separately from all other vehicle registration fees or surcharges imposed.

(h) To make and enter into contracts or agreements with a private entity, to facilitate a public-private initiative pursuant to sections 43-1-1203 and 43-1-1204, including, but not limited to:

(I) An agreement pursuant to which the bridge enterprise or the enterprise on behalf of the department operates, maintains, or provides services or property in connection with a designated bridge project; and

(II) An agreement pursuant to which a private entity designs, develops, constructs, reconstructs, repairs, operates, or maintains all or any portion of a designated bridge project on behalf of the bridge enterprise;

(i) To make and to enter into all other contracts or agreements, including, but not limited to, design-build contracts, as defined in section 43-1-1402 (3), and intergovernmental agreements pursuant to section 29-1-203, C.R.S., that are necessary or incidental to the exercise of its powers and performance of its duties;

(j) To employ or contract for the services of consulting engineers or other experts as are necessary in its judgment to carry out its powers and duties;

(k) To prepare, or cause to be prepared, detailed plans, specifications, or estimates for any designated bridge project within the state;

(l) In connection with any designated bridge project, to acquire, finance, repair, reconstruct, replace, operate, and maintain any designated bridge within the state;

(m) To set and adopt, on an annual basis, a budget for the bridge enterprise;

(n) To purchase, trade, exchange, acquire, buy, sell, lease, lease with an option to purchase, dispose of, or encumber real or personal property or any interest therein, including easements and rights-of-way, without restriction or limitation;

(o) To enter into interest rate exchange agreements for bonds that have been issued in accordance with article 59.3 of title 11, C.R.S.;

(p) Pursuant to section 24-1-107.5, C.R.S., to establish, create, and approve nonprofit entities and bonds issued by or on behalf of such nonprofit entities for the purpose of completing a designated bridge project, to accept the assets of any such nonprofit entity, to obtain an option to acquire the assets of any such nonprofit entity by paying its bonds, to appoint or approve the appointment of members of the governing board of any such nonprofit entity, and to remove the members of the governing board of any such nonprofit entity for cause;

(q) To transfer money, property, or other assets of the bridge enterprise to the department to the extent necessary to implement the financing of any designated bridge project or for any other purpose authorized in this part 8;

(r) (I) To contract with the state to borrow moneys under the terms of one or more loan contracts entered into by the state and the bridge enterprise pursuant to subparagraph (III) of this paragraph (r), to expend any moneys borrowed from the state for the purpose of completing designated bridge projects and for any other authorized purpose that constitutes the construction, supervision, and maintenance of the public highways of this state for purposes of section 18 of article X of the state constitution, and to use revenues generated by any bridge safety surcharge imposed pursuant to paragraph (g) of this subsection (5) and any other legally available moneys of the bridge enterprise to repay the moneys borrowed and any other amounts payable under the terms of the loan contract.

(II) If the bridge enterprise board seeks to enter into a contract to borrow moneys from the state as authorized by subparagraph (I) of this paragraph (r), the board shall provide the governor with a list of designated bridge projects to be financed with the borrowed moneys and a statement of both the total amount of the loan requested and the estimated amount of the loan that will be used to fund each project on the list. If the governor determines, in the governor's sole discretion, that lending moneys to the bridge enterprise as requested by the enterprise, or lending a lesser amount of moneys to the enterprise, is in the best interest of the state, the governor, after consultation with the executive director of the department of personnel and the state treasurer, shall prepare and provide to the state treasurer a list of state buildings or other state capital facilities that the state, acting by and through the state treasurer, may sell or lease and lease back pursuant to the terms of one or more lease-purchase agreements that the state, acting by and through the state treasurer, may enter into pursuant to subparagraph (III) of this paragraph (r). When providing the list, the governor shall also specify to the state treasurer the maximum permitted principal amount of any loan that may be made to the bridge enterprise under the terms of any loan contract that the state, acting by and through the state treasurer, may enter into pursuant to sub-subparagraph (A) of subparagraph (III) of this paragraph (r).

(III) (A) If the state treasurer receives a list from the governor pursuant to subparagraph (II) of this paragraph (r), the state, acting by and through the state treasurer, may enter into a loan contract with the bridge enterprise and may raise the money needed to make a loan pursuant to the terms of the loan contract by selling or leasing one or more of the state buildings or other state capital facilities on the list. The state treasurer shall have sole discretion to enter into a loan contract on behalf of the state and to determine the amount of a loan; except that the principal amount of a loan shall not exceed the maximum amount specified by the governor pursuant to subparagraph (II) of this paragraph (r). The state treasurer shall also have sole discretion to determine the timing of the entry of the state into any loan contract or the sale or lease of one or more state buildings or other state capital facilities. The loan contract shall require the bridge enterprise to pledge to the state all or a portion of the revenues of any bridge safety surcharge imposed pursuant to paragraph (g) of this subsection (5) for the repayment of the loan and may also require the enterprise to pledge to the state any other legally available revenues of the enterprise. Any loan contract entered into by the state, acting by and through the state treasurer, and the bridge enterprise pursuant to this sub-subparagraph (A) and any pledge of revenues by the enterprise pursuant to such a loan contract shall be only for the benefit of, and enforceable only by, the state and the enterprise. Specifically, but without limiting the generality of said limitation, no such loan contract or pledge shall be for the benefit of, or enforceable by, a lessor under a lease-purchase agreement entered into pursuant to this subparagraph (III), an owner of any instrument evidencing rights to receive rentals or other payments made and to be made under such a lease-purchase agreement as authorized by sub-subparagraph (B) of subparagraph (IV) of this paragraph (r), a party to any ancillary agreement or instrument entered into pursuant to subparagraph (V) of this paragraph (r), or a party to any interest rate exchange agreement entered into pursuant to sub-subparagraph (A) of subparagraph (VII) of this paragraph (r).

(B) The state, acting by and through the state treasurer, may enter into one or more lease-purchase agreements with respect to the state buildings or other capital facilities sold or leased pursuant to sub-subparagraph (A) of this subparagraph (III) with any for-profit or nonprofit corporation, trust, or commercial bank acting as a trustee, as the lessor.

(C) Any lease-purchase agreement authorized pursuant to sub-subparagraph (B) of this subparagraph (III) shall provide that all of the obligations of the state under the agreement shall be subject to the action of the general assembly in annually making moneys available for all payments thereunder.

(D) Any lease-purchase agreement authorized pursuant to sub-subparagraph (B) of this subparagraph (III) shall also provide that the obligations of the state under the agreement shall not be deemed or construed as creating an indebtedness of the state within the meaning of any provision of the state constitution or the laws of this state concerning or limiting the creation of indebtedness by the state, and shall not constitute a multiple-fiscal year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4)(a) of article X of the state constitution. If the state does not renew a lease-purchase agreement authorized pursuant to sub-subparagraph (B) of this subparagraph (III), the sole security available to the lessor shall be the property that is the subject of the nonrenewed lease-purchase agreement.

(IV) (A) Any lease-purchase agreement authorized pursuant to sub-subparagraph (B) of subparagraph (III) of this paragraph (r) may contain such terms, provisions, and conditions as the state treasurer, acting on behalf of the state, may deem appropriate, including all optional terms; except that each lease-purchase agreement shall specifically authorize the state to receive fee title to all real and personal property that is the subject of the lease-purchase agreement on or prior to the expiration of the terms of the lease-purchase agreement upon payment of all amounts payable under the terms of the lease-purchase agreement and any amount required to be paid to remove liens or encumbrances on or claims with respect to the property that is the subject of the lease-purchase agreement, including, but not limited to, liens, encumbrances, or claims relating to any ancillary agreement or instrument entered into pursuant to sub-subparagraph (A) of subparagraph (VII) of this paragraph (r). Any title to such property received by the state on or prior to the expiration of the terms of the lease-purchase agreement shall be held for the benefit and use of the state.

(B) Any lease-purchase agreement authorized pursuant to sub-subparagraph (B) of subparagraph (III) of this paragraph (r) may provide for the issuance, distribution, and sale of instruments evidencing rights to receive rentals and other payments made and to be made under the lease-purchase agreement. The instruments may be issued, distributed, or sold only by the lessor or any person designated by the lessor and not by the state. The instruments shall not create a relationship between the purchasers of the instruments and the state or create any obligation on the part of the state to the purchasers. The instruments shall not be notes, bonds, or any other evidence of indebtedness of the state within the meaning of any provision of the state constitution or the law of the state concerning or limiting the creation of indebtedness of the state and shall not constitute a multiple-fiscal year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4)(a) of article X of the state constitution.

(C) Interest paid under a lease-purchase agreement authorized pursuant to sub-subparagraph (B) of subparagraph (III) of this paragraph (r), including interest represented by the instruments, shall be exempt from state income tax.

(V) The state, acting by and through the state treasurer, may enter into ancillary agreements and instruments deemed necessary or appropriate in connection with a lease-purchase agreement authorized pursuant to sub-subparagraph (B) of subparagraph (III) of this paragraph (r), including but not limited to deeds, leases, sub-leases, easements, or other instruments relating to the real property on which the facilities are located or an agreement entered into pursuant to subparagraph (VII) of this paragraph (r).

(VI) The provisions of section 24-30-202 (5)(b), C.R.S., shall not apply to a lease-purchase agreement authorized pursuant to sub-subparagraph (B) of subparagraph (III) of this paragraph (r) or any ancillary agreement or instrument or interest rate exchange agreement entered into pursuant to subparagraph (V) or sub-subparagraph (A) of subparagraph (VII) of this paragraph (r). Any provision of the fiscal rules promulgated pursuant to section 24-30-202 (1) and (13), C.R.S., that the state controller deems to be incompatible or inapplicable with respect to such a lease-purchase agreement, ancillary agreement or instrument, or interest rate exchange agreement may be waived by the controller or his or her designee.

(VII) (A) Prior to executing a lease-purchase agreement pursuant to sub-subparagraph (B) of subparagraph (III) of this paragraph (r), in order to protect against future interest rate increases, the lessor under any lease-purchase agreement or the state, acting by and through the state treasurer and at the discretion of the state treasurer, may enter into an interest rate exchange agreement in accordance with article 59.3 of title 11, C.R.S. A lease-purchase agreement entered into pursuant to sub-subparagraph (B) of subparagraph (III) of this paragraph (r) shall be a proposed public security for the purposes of article 59.3 of title 11, C.R.S.

(B) Any agreement entered into pursuant to this subparagraph (VII) shall also provide that the obligations of the state shall not be deemed or construed as creating an indebtedness of the state within the meaning of any provision of the state constitution or the laws of this state concerning or limiting the creation of indebtedness by the state and shall not constitute a multiple-fiscal year direct or indirect debt or other financial obligation of the state within the meaning of section 20 (4)(a) of article X of the state constitution.

(C) Any moneys received by the state under an agreement entered into pursuant to this subparagraph (VII) shall be used to make payments on lease-purchase agreements entered into pursuant to sub-subparagraph (A) of subparagraph (III) of this paragraph (r).

(s) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers and duties granted in this section.

(6) Repealed.



§ 43-4-806. High-performance transportation enterprise - creation - board - funds - powers and duties - limitations - reporting requirements - legislative declaration - definition

(1) The general assembly hereby finds and declares that:

(a) It is necessary, appropriate, and in the best interests of the state for the state to aggressively pursue innovative means of more efficiently financing important surface transportation infrastructure projects that will improve the safety, capacity, and accessibility of the surface transportation system, can feasibly be commenced in a reasonable amount of time, will allow more efficient movement of people, goods, and information throughout the state, and will accelerate the economic recovery of the state;

(b) Such innovative means of financing projects include, but are not limited to, public-private partnerships, operating concession agreements, user fee-based project financing, and availability payment and design-build contracting; and

(c) It is the intent of the general assembly that the high-performance transportation enterprise created in this section actively seek out opportunities for public-private partnerships for the purpose of completing surface transportation infrastructure projects and that this section be broadly construed to allow the transportation enterprise sufficient flexibility, consistent with the requirements of the state constitution, to pursue any available means of financing such surface transportation infrastructure projects that will allow the efficient completion of the projects.

(2) (a) (I) The high-performance transportation enterprise is hereby created. The transportation enterprise shall operate as a government-owned business within the department and shall be a division of the department. The board of the transportation enterprise shall consist of the following seven members:

(A) Four members appointed by the governor, each of whom shall have professional expertise in transportation planning or development, local government, design-build contracting, public or private finance, engineering, environmental issues, or any other area that the governor believes will benefit the board in the execution of its powers and performance of its duties. The governor shall appoint one member who resides within the planning area of the Denver regional council of governments, one member who resides within the planning area of the Pikes Peak area council of governments, one member who resides within the planning area of the north front range metropolitan planning organization, and one member who resides within the interstate 70 mountain corridor.

(B) Three members of the commission appointed by resolution of the commission.

(II) Initial appointments to the transportation enterprise board shall be made no later than July 1, 2009. Members of the board shall serve at the pleasure of the appointing authority and without compensation. Vacancies in the membership of the transportation enterprise board shall be filled in the same manner as regular appointments.

(III) (A) The transportation enterprise and the transportation enterprise director shall exercise their powers and perform their duties as if the same were transferred to the department by a type 1 transfer, as defined in section 24-1-105, C.R.S.

(B) The statewide tolling enterprise, created by the commission pursuant to section 43-4-803 (1), prior to the repeal and reenactment of said section by Senate Bill 09-108, enacted in 2009, and its powers, duties, and functions are transferred by a type 3 transfer, as defined in section 24-1-105, C.R.S., to the transportation enterprise, and the statewide tolling enterprise is abolished.

(b) The transportation enterprise board shall, with the consent of the executive director, appoint a director of the enterprise who shall possess such qualifications as may be established by the board and the state personnel board. The director shall oversee the discharge of all responsibilities of the transportation enterprise and shall serve at the pleasure of the board.

(c) The business purpose of the transportation enterprise is to pursue public-private partnerships and other innovative and efficient means of completing surface transportation infrastructure projects. To allow the transportation enterprise to accomplish this purpose and fully exercise its powers and duties through the transportation enterprise board, the transportation enterprise may:

(I) Subject to the limitations specified in section 43-4-808 (3), impose user fees for the privilege of using surface transportation infrastructure;

(II) Issue or reissue revenue bonds payable from the revenues and other available moneys of the transportation enterprise pledged for their payment as authorized in section 43-4-807;

(III) Contract with any other governmental or nongovernmental source of funding for loans or grants to be used to support transportation enterprise functions; and

(IV) Seek out and enter into public-private partnerships.

(d) The transportation enterprise shall constitute an enterprise for purposes of section 20 of article X of the state constitution so long as it retains the authority to issue revenue bonds and receives less than ten percent of its total revenues in grants from all Colorado state and local governments combined. So long as it constitutes an enterprise pursuant to this paragraph (d), the transportation enterprise shall not be subject to any provisions of section 20 of article X of the state constitution.

(3) (a) The statewide transportation enterprise special revenue fund, referred to in this part 8 as the "transportation special fund", is hereby created in the state treasury. All revenues received by the transportation enterprise, including any revenues from user fees collected pursuant to subparagraph (I) of paragraph (c) of subsection (2) of this section, shall be deposited into the transportation special fund. The transportation enterprise board may establish separate accounts within the transportation special fund as needed in connection with any specific surface transportation infrastructure project. The transportation enterprise also may deposit or permit others to deposit other moneys into the transportation special fund, but in no event may revenues from any tax otherwise available for general purposes be deposited into the transportation special fund. The state treasurer, after consulting with the transportation enterprise board, shall invest any moneys in the transportation special fund, including any surplus or reserves, but excluding any proceeds from the sale of bonds or earnings on such proceeds invested pursuant section 43-4-807 (2), that are not needed for immediate use. Such moneys may be invested in the types of investments authorized in sections 24-36-109, 24-36-112, and 24-36-113, C.R.S.

(b) All interest and income derived from the deposit and investment of moneys in the transportation special fund shall be credited to the transportation special fund and, if applicable, to the appropriate surface transportation infrastructure project account. Moneys in the transportation special fund shall be continuously appropriated to the transportation enterprise for the purposes set forth in this part 8. All moneys deposited in the transportation special fund shall remain in the fund for the purposes set forth in this part 8, and no part of the fund shall be used for any other purpose.

(c) The transportation enterprise shall prepare a separate annual accounting of the user fees collected from any surface transportation infrastructure project upon which any user fee is imposed; except that a partner of the enterprise may prepare the annual accounting for a project upon which it imposes a user fee pursuant to the terms of a public-private partnership.

(d) The transportation enterprise may expend moneys in the transportation special fund to pay bond obligations, to fund surface transportation infrastructure projects, and for the acquisition of land to the extent required in connection with any surface transportation infrastructure project. The transportation enterprise may also expend moneys in the transportation special fund to pay its operating costs and expenses. The transportation enterprise board shall have exclusive authority to budget and approve the expenditure of moneys in the transportation special fund.

(4) The commission may transfer moneys from the state highway fund created in section 43-1-219 to the transportation enterprise for the purpose of defraying expenses incurred by the transportation enterprise prior to the receipt of bond proceeds or revenues by the enterprise. The transportation enterprise may accept and expend any moneys so transferred, and, notwithstanding any state fiscal rule or generally accepted accounting principle that could otherwise be interpreted to require a contrary conclusion, such a transfer shall constitute a loan from the commission to the transportation enterprise and shall not be considered a grant for purposes of section 20 (2)(d) of article X of the state constitution. As the transportation enterprise receives sufficient revenues in excess of expenditures, the enterprise shall reimburse the state highway fund for the principal amount of any loan made by the commission plus interest at a rate set by the commission. Any moneys loaned to the transportation enterprise pursuant to this section shall be deposited into a fund to be known as the statewide transportation enterprise operating fund, which fund is hereby created, or an account within the transportation special fund. All loaned money deposited into the transportation special fund shall be accounted for separately from other transportation special fund money.

(5) Notwithstanding any other provision of this section, user fee revenues shall be expended only for purposes authorized by subsection (3) of this section and only for the surface transportation infrastructure project for which they were collected, to address ongoing congestion management needs related to the project, or as a portion of the expenditures made for another surface transportation infrastructure project that is integrated with the project as part of a surface transportation system; except that the transportation enterprise board may use user fee revenues from each surface transportation infrastructure project in proportion to the total amount of such revenues generated by the project to pay overhead of the transportation enterprise.

(6) In addition to any other powers and duties specified in this section, the transportation enterprise board shall have the following powers and duties:

(a) To supervise and advise the transportation enterprise director;

(b) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(c) To issue revenue bonds, payable solely from the transportation special fund, for the purpose of completing surface transportation infrastructure projects;

(d) To acquire, hold title to, and dispose of real and personal property as necessary in the exercise of its powers and performance of its duties;

(e) To acquire, by purchase, gift, or grant, or, subject to the requirements of articles 1 to 7 of title 38, C.R.S., by condemnation, any and all rights-of-way, lands, buildings, moneys, or grounds necessary or convenient for its authorized purposes;

(f) To enter into agreements with the commission, or the department to the extent authorized by the commission, under which the transportation enterprise agrees to complete surface transportation infrastructure projects as specified in the agreements;

(g) To make and enter into contracts or agreements with any private or public entity to facilitate a public-private partnership, including, but not limited to:

(I) An agreement pursuant to which the transportation enterprise or the enterprise on behalf of the department operates, maintains, or provides services or property in connection with a surface transportation infrastructure project; or

(II) An agreement pursuant to which a private entity completes all or any portion of a surface transportation infrastructure project on behalf of the transportation enterprise;

(h) To make and to enter into all other contracts or agreements, including, but not limited to, design-build contracts, as defined in section 43-1-1402 (3), and intergovernmental agreements pursuant to section 29-1-203, C.R.S., that are necessary or incidental to the exercise of its powers and performance of its duties;

(i) To employ or contract for the services of consulting engineers or other experts as are necessary in its judgment to carry out its powers and duties;

(j) To prepare, or cause to be prepared, detailed plans, specifications, or estimates for any surface transportation infrastructure project within the state;

(k) In connection with any surface transportation infrastructure project, to acquire, finance, repair, reconstruct, replace, operate, or maintain any surface transportation infrastructure within the state;

(l) To set and adopt, on an annual basis, a budget for the transportation enterprise;

(m) To purchase, trade, exchange, acquire, buy, sell, lease, lease with an option to purchase, dispose of, or encumber real or personal property or any interest therein, including easements and rights-of-way, without restriction or limitation;

(n) To enter into interest rate exchange agreements for bonds that have been issued in accordance with article 59.3 of title 11, C.R.S.;

(o) Pursuant to section 24-1-107.5, C.R.S., to establish, create, and approve nonprofit entities and bonds issued by or on behalf of such nonprofit entities for the purpose of completing a surface transportation infrastructure project, to accept the assets of any such nonprofit entity, to obtain an option to acquire the assets of any such nonprofit entity by paying its bonds, to appoint or approve the appointment of members of the governing board of any such nonprofit entity, and to remove the members of the governing board of any such nonprofit entity for cause;

(p) To transfer money, property, or other assets of the transportation enterprise to the department to the extent necessary to implement the financing of any surface transportation infrastructure project or for any other purpose authorized in this part 8; and

(q) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers and duties granted in this section.

(7) (a) In addition to the powers and duties specified in subsection (6) of this section, the transportation enterprise board has the duty to evaluate any toll highway in the state that is owned and offered for sale or for lease and an operating concession by an entity other than the state in order to determine whether it is in the best interests of the state for the transportation enterprise to purchase or lease the toll highway or a partial interest in the toll highway that is being offered for sale, lease, or concession or enter into a public-private partnership in connection with the toll highway. In evaluating a toll highway, the transportation enterprise board shall consider the financial costs and benefits to the state and users of the toll highway of purchasing or leasing the toll highway or a partial interest in the toll highway or entering into a public-private partnership in connection with the toll highway; the effect of such a purchase, lease, or public-private partnership on statewide, regional, or local transportation plans previously adopted and on future transportation planning; and any other factors deemed significant by the board. In considering the effect on regional or local transportation plans, the transportation enterprise board shall consult with the appropriate regional or local transportation planning agency. Subject to criteria, procedures, processes, and rules established by the entity other than the state offering the toll highway for sale or for lease and an operating concession including, without limitation, provisions for rejecting all bids or proposals and short-listing bidders and proposers, and without any special consideration for either public or private sector interests that may bid on or propose to purchase or lease a toll highway, the transportation enterprise board may bid on or propose to purchase or lease a toll highway or a partial interest in a toll highway so offered without change or delay of such criteria, procedures, processes, and rules or may enter into a public-private partnership in connection with a toll highway and may finance all or a portion of the purchase or lease of a toll highway or a public-private partnership entered into in connection with a toll highway by issuing bonds as authorized by section 43-4-807 if the board determines that the purchase, lease, or public-private partnership is in the best interests of the state. Funding to perform a toll highway evaluation shall be provided by the department and managed by the transportation enterprise board. An entity other than the state shall consider and represent the interests of its constituency at all times during and after the evaluation process conducted by the transportation enterprise board pursuant to this subsection (7).

(b) For purposes of this subsection (7), "entity other than the state" means a public highway authority created pursuant to section 43-4-504, a regional transportation authority created pursuant to section 43-4-603, a toll road or toll highway company formed pursuant to section 7-45-101, C.R.S., or any other natural person or entity other than the state or a department or agency of the state that may own a toll highway.

(c) This subsection (7) shall not be construed to require the transportation enterprise board to purchase or lease any toll highway or partial interest in a toll highway or to enter into any public-private partnership in connection with any toll highway.

(7.5) In addition to any other powers and duties specified in this section, the transportation enterprise may enter into a transportation demand management contract with the department under which the department compensates the transportation enterprise for relieving traffic congestion during peak travel times, as determined by the department and the transportation enterprise, in the portion of the interstate 70 mountain corridor that includes and lies between Floyd hill and the Eisenhower-Johnson tunnels by providing and operating reversible highway lanes within that portion of the corridor. If a feasibility study of a moveable barrier system on interstate 70 is completed and demonstrates that such a system is viable and that life safety issues can be addressed, a transportation demand management contract may establish, consistent with planning provisions in section 43-1-1103, the interstate 70 collaborative effort, context sensitive solutions, and the processes required by the federal "National Environmental Policy Act of 1969", 42 U.S.C. 4321 et seq., the goal of beginning the provision and operation of reversible highway lanes and reporting to the general assembly no later than January 1, 2011. A transportation demand management contract may authorize the transportation enterprise to enter into single-fiscal year or multiple-fiscal year operating lease agreements or capital lease or lease-purchase agreements with a private contractor as needed to provide and operate the reversible highway lanes.

(8) (a) When the transportation enterprise board decides to study the feasibility or desirability of completing a surface transportation infrastructure project that adds substantial transportation capacity or significantly alters travel patterns, the board shall invite every metropolitan planning organization or other transportation planning region with planning responsibility for any area in which the project will be located and every affected public mass transit operator, as defined in section 43-1-102 (5), public highway authority created pursuant to part 5 of this article, and regional transportation authority created pursuant to part 6 of this article to collaborate with the board in its study and review and comment regarding the project. The transportation enterprise board and a metropolitan planning organization, transportation planning region, public mass transit operator, public highway authority, or regional transportation authority may enter into an intergovernmental agreement to define the degree of collaboration and any sharing of costs and revenues. The transportation enterprise board, in collaboration with those metropolitan planning organizations, transportation planning regions, public mass transit operators, and authorities that are entitled to and wish to collaborate with the board, may develop a plan for the completion of the surface transportation infrastructure project that addresses the feasibility of the project, the technology to be utilized, project financing, and any other federally required information.

(b) In order to ensure that the limited resources available for the completion of major surface transportation infrastructure projects are allocated only to projects deemed essential by all impacted metropolitan planning organizations and other transportation planning regions, every metropolitan planning organization or other transportation planning region that includes territory in which all or any portion of a proposed surface transportation infrastructure project that will add substantial transportation capacity or significantly alter traffic patterns is to be completed shall have the right to participate in the planning and development, and approve the completion, of the project. The right of participation shall extend, without limitation, to decisions regarding the scope of the project, the type of surface transportation infrastructure to be provided, project financing, allocation of project revenues, and the manner in which any user fees are to be imposed. A surface transportation infrastructure project shall not proceed past the planning stage until all metropolitan planning organizations entitled to participate in the planning, development, and approval process, including the transportation enterprise and any partner of the enterprise under the terms of a public-private partnership, have approved the project.

(9) (a) The transportation enterprise shall not supplant or duplicate the services provided by any public mass transit operator, as defined in section 43-1-102 (5), railroad, public highway authority created pursuant to part 5 of this article, or regional transportation authority created pursuant to part 6 of this article except as described in detail in an intergovernmental agreement or other contractual agreement entered into by the transportation enterprise and the operator, railroad, or authority. The creation of and undertaking of surface transportation infrastructure projects by the transportation enterprise pursuant to this part 8 is not intended to discourage any combination of local governments from forming a public highway authority or a regional transportation authority.

(b) Moneys made available for any surface transportation infrastructure project pursuant to this part 8 shall not be used to supplant existing or budgeted department funding for any portion of the state highway system within the territory of any transportation planning region, as defined in section 43-1-1102 (8), that includes any portion of the project.

(10) Notwithstanding section 24-1-136 (11)(a)(I), no later than February 15, 2010, and no later than February 15 of each year thereafter, the transportation enterprise shall present a report to the committees of the house of representatives and the senate that have jurisdiction over transportation. The report shall include a summary of the transportation enterprise's activities for the previous year, a summary of the status of any current surface transportation infrastructure projects, a statement of the enterprise's revenues and expenses, and any recommendations for statutory changes that the enterprise deems necessary or desirable. The committees shall review the report and may recommend legislation. The report shall be public and shall be available on the website of the department on or before January 15 of the year in which the report is presented.



§ 43-4-807. Bonds - investments - bonds eligible for investment and exempt from taxation

(1) (a) Both the bridge enterprise and the transportation enterprise may, from time to time, issue bonds for any of their corporate purposes. The bonds shall be issued pursuant to resolution of the bridge enterprise board or the transportation enterprise board and shall be payable solely out of all or a specified portion of the moneys in the bridge special fund or the transportation special fund as the case may be.

(b) Bonds may be executed and delivered by the issuing enterprise at such times; may be in such form and denominations and include such terms and maturities; may be subject to optional or mandatory redemption prior to maturity with or without a premium; may be in fully registered form or bearer form registrable as to principal or interest or both; may bear such conversion privileges; may be payable in such installments and at such times not exceeding forty-five years from the date thereof; may be payable at such place or places whether within or without the state; may bear interest at such rate or rates per annum, which may be fixed or vary according to index, procedure, or formula or as determined by the issuing enterprise or its agents, without regard to any interest rate limitation appearing in any other law of the state; may be subject to purchase at the option of the holder or the issuing enterprise; may be evidenced in such manner; may be executed by such officers of the issuing enterprise, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which may be either of an officer of the issuing enterprise or of an agent authenticating the same; may be in the form of coupon bonds that have attached interest coupons bearing a manual or facsimile signature of an officer of the issuing enterprise; and may contain such provisions not inconsistent with this part 8, all as provided in the resolution of the issuing enterprise under which the bonds are authorized to be issued or as provided in a trust indenture between the issuing enterprise and any commercial bank or trust company having full trust powers.

(c) Bonds of the issuing enterprise may be sold at public or private sale at such price or prices, in such manner, and at such times as determined by the board of the issuing enterprise, and the board may pay all fees, expenses, and commissions that it deems necessary or advantageous in connection with the sale of the bonds. The power to fix the date of sale of the bonds, to receive bids or proposals, to award and sell bonds, to fix interest rates, and to take all other action necessary to sell and deliver the bonds may be delegated to an officer or agent of the issuing enterprise. Any outstanding bonds may be refunded by the issuing enterprise pursuant to article 56 of title 11, C.R.S. All bonds and any interest coupons applicable thereto are declared to be negotiable instruments.

(d) The resolution or trust indenture authorizing the issuance of the bonds may pledge all or a portion of the bridge special fund or the transportation special fund, as the case may be; may, respectively, pledge all or a portion of the rights of the bridge enterprise to impose, and receive the revenues generated by, a bridge safety surcharge authorized by section 43-4-805 (5)(g) or all or a portion of the rights of the transportation enterprise to impose, and receive the revenues generated by, any user fee or other charge authorized by section 43-4-806; may contain such provisions for protecting and enforcing the rights and remedies of holders of any of the bonds as the issuing enterprise deems appropriate; may set forth the rights and remedies of the holders of any of the bonds; and may contain provisions that the issuing enterprise deems appropriate for the security of the holders of the bonds, including, but not limited to, provisions for letters of credit, insurance, standby credit agreements, or other forms of credit ensuring timely payment of the bonds, including the redemption price or the purchase price.

(e) Any pledge of the bridge special fund, the transportation special fund, or other property made by an issuing enterprise or by any person or governmental unit with which an issuing enterprise contracts shall be valid and binding from the time the pledge is made. The pledged special fund or other pledged property shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of the pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the pledging party regardless of whether the claiming party has notice of the lien. The instrument by which the pledge is created need not be recorded or filed.

(f) Neither the members of the board of an issuing enterprise, employees of the issuing enterprise, nor any person executing the bonds shall be liable personally on the bonds or subject to any personal liability by reason of the issuance thereof.

(g) An issuing enterprise may purchase its bonds out of any available moneys and may hold, pledge, cancel, or resell such bonds subject to and in accordance with agreements with the holders thereof.

(2) An issuing enterprise may invest or deposit any proceeds and any interest from the sale of bonds in the manner provided by part 6 of article 75 of title 24, C.R.S. In addition, an issuing enterprise may direct a corporate trustee that holds such proceeds and any interest to invest or deposit such proceeds and any interest in investments or deposits other than those specified by said part 6 if the board of the issuing enterprise determines, by resolution, that the investment or deposit meets the standard established in section 15-1-304, C.R.S., the income is at least comparable to income available on investments or deposits specified by said part 6, and the investment will assist the issuing enterprise in the completion of a designated bridge project or other authorized surface transportation infrastructure project.

(3) All banks, trust companies, savings and loan associations, insurance companies, executors, administrators, guardians, trustees, and other fiduciaries may legally invest any moneys within their control in any bonds issued under this part 8. Public entities, as defined in section 24-75-601 (1), C.R.S., may invest public moneys in such bonds only if the bonds satisfy the investment requirements established in part 6 of article 75 of title 24, C.R.S.

(4) The income or other revenues of the bridge enterprise and the transportation enterprise, all properties at any time owned by either enterprise, bonds issued by either enterprise, and the transfer of and the income from any bonds issued by either enterprise shall be exempt from all taxation and assessments in the state. In the resolution or indenture authorizing the bonds, the issuing enterprise may waive the exemption from federal income taxation for interest on the bonds. Bonds issued by an issuing enterprise shall be exempt from the provisions of article 51 of title 11, C.R.S.



§ 43-4-808. Toll highways - special provisions - limitations

(1) The transportation enterprise or any partner of the enterprise operating surface transportation infrastructure that is a toll highway under the terms of a public-private partnership shall, in operating the toll highway:

(a) Ensure unrestricted access by all vehicles to the toll highway and shall not require that a particular class of vehicles travel upon the toll highway; except that the enterprise or its partner may designate one or more highway lanes for high-occupancy vehicle use only and may restrict access to vehicles carrying hazardous materials or other vehicles to the extent necessary to protect the health and safety of the public; and

(b) Allow any public transportation vehicle to travel on the toll highway without paying a user fee.

(2) (a) The traffic laws of this state, and those of any municipality through which a toll highway passes, and the transportation enterprise's regulations regarding toll collection and enforcement shall pertain to and govern the use of the toll highway. State and local law enforcement authorities are authorized to enter into traffic and toll enforcement agreements with the transportation enterprise. Any moneys received by a state law enforcement authority pursuant to a toll enforcement agreement shall be subject to annual appropriations by the general assembly to the law enforcement authority for the purpose of performing its duties pursuant to the agreement.

(b) The transportation enterprise may adopt, by resolution of the transportation enterprise board, rules pertaining to the enforcement of toll collection and providing a civil penalty for toll evasion. The civil penalty established by the transportation enterprise for any toll evasion shall be not less than ten dollars nor more than two hundred fifty dollars in addition to any costs imposed by a court. The transportation enterprise may use state-of-the-art technology, including, but not limited to, automatic vehicle identification photography, to aid in the collection of tolls and enforcement of toll violations. The use of state-of-the-art technology to aid in enforcement of toll violations shall be governed solely by this section.

(c) (I) Any person who evades a toll established by the transportation enterprise shall be subject to the civil penalty established by the enterprise for toll evasion. Any peace officer as described in section 16-2.5-101, C.R.S., shall have the authority to issue civil penalty assessments, or municipal summons and complaints if authorized pursuant to a municipal ordinance, for toll evasion.

(II) At any time that a person is cited for toll evasion, the person operating the motor vehicle involved shall be given either a notice in the form of a civil penalty assessment notice or a municipal summons and complaint.

(III) If a civil penalty assessment notice is issued, the notice shall be tendered by a peace officer as described in section 16-2.5-101, C.R.S., and shall contain the name and address of the person operating the motor vehicle involved, the license number of the motor vehicle, the person's driver's license number, the nature of the violation, the amount of the penalty prescribed for the violation, the date of the notice, a place for the person to execute a signed acknowledgment of the person's receipt of the civil penalty assessment notice, a place for the person to execute a signed acknowledgment of liability for the cited violation, and such other information as may be required by law to constitute the notice as a complaint to appear for adjudication of a toll evasion pursuant to this section if the prescribed toll, fee, or civil penalty are not paid within twenty days. Every cited person shall execute the signed acknowledgment of the person's receipt of the civil penalty assessment notice.

(IV) The acknowledgment of liability shall be executed at the time the person cited pays the prescribed penalty. The person cited shall pay the toll, fee, or civil penalty authorized by the transportation enterprise at the office of the enterprise or the enterprise's collection designee either in person or by postmarking the payment within twenty days of the notice. If the person cited does not pay the prescribed toll, fee, or civil penalty within twenty days of the notice, the civil penalty assessment notice shall constitute a complaint to appear for adjudication of a toll evasion pursuant to this section, and the person cited shall, within the time specified in the civil penalty assessment notice, file an answer to this complaint in the manner specified in the notice.

(V) If a municipal summons and complaint is issued, the adjudication of the violation shall be conducted and the format of the summons and complaint shall be determined pursuant to the terms of the municipal ordinance authorizing issuance of the summons and complaint. In no case shall the penalty upon conviction for violation of a municipal ordinance for toll evasion exceed the limit established in paragraph (b) of this subsection (2).

(d) (I) The respective courts of the municipalities, counties, and cities and counties shall have jurisdiction to try all cases arising under municipal ordinances and state laws governing the use of a toll highway and arising under the toll evasion civil penalty rules enacted by the transportation enterprise. Venue for any such case shall be in the municipality, county, or city and county where the alleged violation of a municipal ordinance, state law, or rule of the transportation enterprise occurred.

(II) At the request of the judicial department, the transportation enterprise shall consider establishing an administrative toll enforcement process and may, by resolution, adopt rules creating such a process. The rules pertaining to the administrative enforcement of toll evasion shall require notice to the person cited for toll evasion and provide to the person an opportunity to appear at an open hearing conducted by an impartial hearing officer and a right to appeal the final administrative determination of toll evasion to the county court for the county in which the violation occurred.

(III) If the transportation enterprise establishes an administrative toll enforcement process, no court of a municipality, county, or city and county shall have jurisdiction to hear toll evasion cases arising on a toll highway operated by the enterprise.

(IV) A toll evasion case may be adjudicated by an impartial hearing officer in an administrative hearing conducted pursuant to this section and the rules promulgated by the transportation enterprise. The hearing officer may be an administrative law judge employed by the state or an independent contractor of the transportation enterprise. The contract for an independent contractor shall grant to the hearing officer the same degree of independence granted to an administrative law judge employed by the state. The transportation enterprise may enter into contracts pursuant to section 29-1-203, C.R.S., for joint adjudication of toll evasion cases pursuant to this section.

(V) The transportation enterprise may file a certified copy of an order imposing a toll, fee, and civil penalty that is entered by the hearing officer in an adjudication of a toll evasion with the clerk of the county court in the county in which the violation occurred at any time after the order is entered. The clerk shall record the order in the judgment book of the court and enter it in the judgment docket. The order shall thenceforth have the effect of a judgment of the county court, and execution may issue on the order out of the court as in other cases.

(VI) An administrative adjudication of a toll evasion by the transportation enterprise is subject to judicial review. The administrative adjudication may be appealed as to matters of law and fact to the county court for the county in which the violation occurred. The appeal shall be a de novo hearing.

(VII) Notwithstanding the specific remedies provided by this section, the transportation enterprise shall have every legal remedy available to enforce unpaid tolls and fees as debts owed to the enterprise.

(e) The aggregate amount of penalties, exclusive of court costs, collected as a result of civil penalties imposed pursuant to rules adopted as authorized in paragraph (b) of this subsection (2) shall be remitted to the transportation enterprise and shall be applied by the enterprise to defray the costs and expenses of enforcing the laws of the state and the regulations of the enterprise. If a municipal summons or complaint is issued, the aggregate penalty shall be apportioned pursuant to the terms of any enforcement agreement.

(f) (I) In addition to the penalty assessment procedure provided for in paragraph (c) of this subsection (2), where an instance of toll evasion is evidenced by automatic vehicle identification photography or other technology not involving a peace officer, a civil penalty assessment notice may be issued and sent by first-class mail, or by any mail delivery service offered by an entity other than the United States postal service that is equivalent to or superior to first-class mail with respect to delivery speed, reliability, and price, by the transportation enterprise to the registered owner of the motor vehicle involved. The notice shall contain the name and address of the registered owner of the vehicle involved, the license number of the vehicle involved, the date of the notice, the date, time, and location of the violation, the amount of the penalty prescribed for the violation, a place for such person to execute a signed acknowledgment of liability for the cited violation, and such other information as may be required by law to constitute the notice as a complaint to appear for adjudication of a toll evasion civil penalty assessment. Except as otherwise provided in subparagraphs (II) and (III) of this paragraph (f), the registered owner of the vehicle involved in a toll evasion shall be presumed liable for the toll, fee, or civil penalty imposed by the transportation enterprise. If the registered owner of the vehicle does not pay the prescribed toll, fee, or civil penalty within thirty days of the date of the civil penalty assessment notice, the notice shall constitute a complaint to appear for adjudication of a toll evasion in court or in an administrative toll enforcement proceeding, and the registered owner of the vehicle shall, within the time specified in the notice, file an answer to the complaint in the manner specified in the notice. If the registered owner of the vehicle fails to pay in full the outstanding toll, fee, or civil penalty as set forth in the notice or to appear and answer the complaint and request a hearing as specified in the notice, a final order of liability shall be entered against the registered owner of the vehicle for the purposes of enabling the registered owner to appeal pursuant to subparagraph (VI) of paragraph (d) of this subsection (2) and allowing the transportation enterprise to proceed to judgment pursuant to subparagraph (V) of paragraph (d) of this subsection (2).

(II) In addition to any other liability provided for in this section, the owner of a motor vehicle who is engaged in the business of leasing or renting motor vehicles is liable for payment of a toll evasion violation civil penalty; except that, at the discretion of such owner:

(A) The owner may obtain payment for a toll evasion violation civil penalty from the person or company who leased or rented the vehicle at the time of the toll evasion through a credit or debit card payment and forward the payment to the transportation enterprise; or

(B) The owner may seek to avoid liability for a toll evasion violation civil penalty if the owner of the leased or rented motor vehicle can furnish sufficient evidence that, at the time of the toll evasion violation, the vehicle was leased or rented to another person. To avoid liability for payment, the owner of the motor vehicle shall, within thirty days after receipt of the notification of the toll evasion violation, furnish to the transportation enterprise an affidavit containing the name, address, and state driver's license number of the person or company who leased or rented the vehicle. As a condition to avoid liability for payment of a toll evasion violation civil penalty, any person or company who leases or rents motor vehicles to a person shall include a notice in the leasing or rental agreement stating that, pursuant to the requirements of this section, the person renting or leasing the vehicle is liable for payment of a toll evasion violation civil penalty incurred on or after the date the person renting or leasing the vehicle takes possession of the motor vehicle. The notice shall inform the person renting or leasing the vehicle that the person's name, address, and state driver's license number shall be furnished to the transportation enterprise when a toll evasion violation civil penalty is incurred during the term of the lease or rental agreement.

(III) The registered owner of a vehicle involved in a toll evasion violation may rebut the presumption of liability for the violation by proving by a preponderance of the evidence that:

(A) The owner sold or otherwise transferred ownership of the vehicle to another person before the date of the violation as evidenced by a bill of sale or similar document; or

(B) The owner did not have custody and control of the vehicle at the time of the violation due to theft as evidenced by a report to a law enforcement agency.

(IV) (Deleted by amendment, L. 2010, (SB 10-016), ch. 150, p. 519, § 2, effective April 21, 2010.)

(g) A court with jurisdiction in a toll evasion case pursuant to subparagraph (I) of paragraph (d) of this subsection (2) or the transportation enterprise, if it has jurisdiction in a toll evasion case pursuant to subparagraph (II) of paragraph (d) of this subsection (2), may report to the department of revenue any outstanding judgment or warrant or any failure to pay the toll, fee, or civil penalty for any toll evasion. Upon receipt of a certified report from a court or the transportation enterprise stating that the owner of a registered vehicle has failed to pay a toll, fee, or civil penalty resulting from a final order entered by the enterprise, the department shall not renew the registration of the vehicle until the toll, fee, and civil penalty are paid in full. The transportation enterprise shall contract with and compensate a vendor approved by the department for the direct costs associated with the nonrenewal of a vehicle registration pursuant to this paragraph (g). The department has no authority to assess any points against a license under section 42-2-127, C.R.S., upon entry of a conviction or judgment for any toll evasion.

(3) Notwithstanding any other provision of law and subject to the requirements of section 43-4-806 (8) and any limitations set forth in the state constitution or in federal law, the transportation enterprise may:

(a) Impose user fees on a highway segment or highway lanes that have previously served vehicular traffic on a user fee-free basis if:

(I) It has obtained any required federal approval for the user fees; and

(II) It has obtained the approval of every local government that includes territory in which all or any portion of the highway segment or highway lanes upon which the user fee is to be imposed pass or that will otherwise be substantially impacted by the imposition of the user fees on the highway segment or highway lanes;

(b) Incorporate congestion management and congestion pricing into its schedule of user fees for any highway or highway system; and

(c) Authorize the investment of highway-derived user fee revenues for cost-effective multimodal transportation projects that promote mobility, reductions in emissions of greenhouse gases, and energy efficiency.

(4) When determining whether to undertake and complete a surface transportation infrastructure project to be funded, in whole or in part, through the imposition of any user fee, the transportation enterprise shall consider whether the completion of the project will help to reconnect or reintegrate any local government or other community that has been disconnected or divided by existing transportation infrastructure.

(5) Before imposing a user fee on a highway segment or highway lanes that have previously served vehicular traffic on a toll-free basis, the transportation enterprise shall prepare or cause to be prepared a local air quality impact statement and a local community traffic safety assessment that specifically take into account any diversion of vehicular traffic from the highway segment or highway lanes onto other highways, roads, or streets that is expected to result from the imposition of the user fee.



§ 43-4-809. Enterprises - applicability of other laws

(1) Notwithstanding any law to the contrary, neither the bridge enterprise nor the transportation enterprise shall be subject to the provisions of the "Procurement Code", articles 101 to 112 of title 24, C.R.S.

(2) (a) The bridge enterprise and the transportation enterprise shall be subject to the open meetings provisions of the Colorado sunshine law contained in part 4 of article 6 of title 24, C.R.S., and the "Colorado Open Records Act", article 72 of title 24, C.R.S.

(b) For purposes of part 2 of the "Colorado Open Records Act", article 72 of title 24, C.R.S., the records of the bridge enterprise and the transportation enterprise shall be public records, as defined in section 24-72-202 (6), C.R.S., regardless of whether the bridge enterprise or the transportation enterprise receives less than ten percent of its total annual revenues in grants, as defined in section 24-77-102 (7), C.R.S., from all Colorado state and local governments combined.

(3) Revenues of the bridge enterprise and the transportation enterprise shall not be subject to the provisions of section 43-1-1205.

(4) The bridge enterprise and the transportation enterprise shall each constitute a public entity for purposes of part 2 of article 57 of title 11, C.R.S.

(5) Labor standards specified in law that apply to the department shall apply with equal force to the bridge enterprise and the transportation enterprise.



§ 43-4-810. Fees and surcharges - limitations on use

As required by section 18 of article X of the state constitution, the proceeds of any fee or surcharge imposed pursuant to the provisions of this part 8 that is a license fee, registration fee, or other charge with respect to the operation of any vehicle upon any public highway in this state shall be used exclusively for the construction, maintenance, and supervision of the public highways of this state as specified in this part 8.



§ 43-4-811. Transit and rail division - funding for local transit grants

(1) Notwithstanding any other provision of law, for state fiscal year 2009-10 and for each succeeding state fiscal year the allocation of the surcharges, fees, and fines imposed and credited to the highway users tax fund created in section 43-4-201 (1)(a) pursuant to section 43-4-804 (1) and allocated to the state highway fund, counties, and municipalities as specified in section 43-4-205 (6.3) shall be modified as follows:

(a) The allocation to the state highway fund shall be increased by five million dollars.

(b) The allocation to counties shall be reduced by two million seven hundred fifty thousand dollars.

(c) The allocation to municipalities shall be reduced by two million two hundred fifty thousand dollars.

(2) For state fiscal year 2009-10 and for each succeeding state fiscal year, five million dollars of the moneys allocated to the state highway fund pursuant to section 43-4-205 (6.3) shall be credited to the state transit and rail fund, which is hereby created in the state treasury, and used by the state transit and rail division created in section 43-1-117.5 (1), enacted by Senate Bill 09-094, enacted in 2009, to provide grants to local governments for local transit projects; except that no funds shall be used for the condemnation of land for the purpose of relocating a rail corridor or rail line.



§ 43-4-812. Use of user fees for transit - legislative declaration

(1) Notwithstanding any other provision of law, the transportation enterprise, a public highway authority created and existing pursuant to part 5 of this article, a regional transportation authority created and existing pursuant to part 6 of this article, or any other entity that, as of March 2, 2009, is imposing a user fee or toll for the privilege of traveling on any highway segment or highway lanes may use revenues generated by the user fee or toll for transit-related projects that relate to the maintenance or supervision of the highway segment or highway lanes on which the user fee or toll is imposed.

(2) The general assembly hereby finds and declares that the funding of transit-related projects authorized by subsection (1) of this section constitutes maintenance and supervision of state highways because it will help to reduce traffic on state highways and thereby reduce wear and tear on state highways and bridges and increase their reliability, safety, and expected useful life.



§ 43-4-814. Military deployment

(1) Motor vehicle fees exempted. If the owner is a member of the United States armed forces and has orders to serve outside the United States, the owner may exempt the Class C personal property or Class B personal property under sixteen thousand pounds empty weight from the registration fees imposed under this part 8 during the time the owner is serving. If the owner serves less than one year outside the United States, the fees are exempt for the portion of the year that the owner served outside the United States, prorated according to the number of months the owner was in the United States.

(2) Qualifications. In order to qualify for the exemption from registration fees under this section, the owner must:

(a) Show the department military orders to serve outside the United States or any evidence acceptable to the department that the owner served outside the United States; and

(b) File a signed affidavit that the motor vehicle will not be operated on a highway during the exemption period.

(3) If a person has already paid the normal fees under this part 8 for a motor vehicle that is eligible for an exemption under this section, the department shall credit the person the exempted portion of the fee amount towards the person's fees for succeeding years.

(4) Violations. A person shall not operate the motor vehicle during the time covered by the affidavit filed under subsection (2) of this section. A violation of this section is a class B traffic infraction.






Part 9 - High-Visibility Drunk Driving Law Enforcement

§ 43-4-901. High-visibility drunk driving law enforcement

The department of transportation, in implementing the strategic transportation project investment program, shall, as a priority, increase to twelve episodes annually the number of high-visibility drunk driving law enforcement episodes that the department oversees. The high-visibility drunk driving law enforcement episodes required by this section shall be independent of, and in addition to, the drunk driving prevention and law enforcement program described in part 4 of this article.






Part 10 - Interstate Rail

§ 43-4-1001. Southwest chief and front range passenger rail service in Colorado - commission - membership and powers - definitions

(1) As used in this part 10, unless the context otherwise requires:

(a) "Commission" means the southwest chief and front range passenger rail commission created in subsection (2)(a) of this section.

(b) "Front range passenger rail system" means a rail system that transports passengers along the front range and that may include stops at the cities of Fort Collins, Loveland, Longmont, Boulder, Denver, Castle Rock, Colorado Springs, and Pueblo, and includes any appurtenant equipment, buildings, or facilities.

(c) "Fund" means the southwest chief rail line economic development, rural tourism, and infrastructure repair and maintenance fund created in section 43-4-1002.

(2) (a) The southwest chief and front range passenger rail commission is created in the department of transportation. The commission shall exercise its powers and perform its duties as if the same were transferred to the department by a type 1 transfer, as defined in section 24-1-105. The commission consists of the following eleven commissioners:

(I) Five commissioners appointed by the governor as follows:

(A) Two public rail transportation advocates;

(B) Two representatives of class I freight railroads that serve Colorado; and

(C) One resident of Huerfano, Las Animas, Otero, Prowers, or Pueblo county who has publicly advocated for public rail;

(II) One commissioner from each of the following metropolitan planning organizations, as defined in section 43-1-1102 (4), and regional planning commissions, as defined in section 43-1-1102 (5), appointed by the governing body of each organization or commission:

(A) The north front range metropolitan planning organization;

(B) The Denver regional council of governments;

(C) The Pikes Peak area council of governments;

(D) The Pueblo area council of governments; and

(E) The south central council of governments; and

(III) One commissioner who is a representative of the regional transportation district created and existing pursuant to article 9 of title 32, appointed by the board of the district.

(b) In addition to the eleven commissioners, the commission includes the following two appointed advisors, who shall attend commission meetings and advise the commission but are not voting members of the commission:

(I) An employee of the department of transportation, appointed by the executive director of the department; and

(II) An employee of Amtrak, appointed by the president of Amtrak.

(c) (I) Except as otherwise provided in subsection (2)(c)(II) of this section, appointing authorities shall appoint the initial commissioners and appointed advisors of the commission no later than July 1, 2017, for terms commencing on that date. Commissioners appointed pursuant to subsection (2)(a) of this section shall serve for terms of four years; except that the initial terms of one of the commissioners appointed pursuant to subsection (2)(a)(I)(A) of this section, one of the commissioners appointed pursuant to subsection (2)(a)(I)(B) of this section, and the commissioners appointed pursuant to subsections (2)(a)(II)(A), (2)(a)(II)(C), and (2)(a)(II)(E) of this section are two years. The commission shall elect a chair from its members at its first meeting.

(II) Commissioners appointed pursuant to subsection (2)(a)(II) of this section shall be appointed no later than May 15, 2017, for terms commencing on July 1, 2017.

(d) Commissioners serve without compensation but receive reimbursement for expenses.

(3) (a) The mission of the commission is:

(I) To assume and complete the mission of the southwest chief rail line economic development, rural tourism, and infrastructure repair and maintenance commission, as it existed prior to July 1, 2017, by continuing to coordinate and oversee efforts by the state and local governments and cooperate with the states of Kansas and New Mexico, Amtrak, and the BNSF railway to ensure that the track repairs and upgrades required for the continuation of existing southwest chief rail service in Colorado are completed, that such service is extended to Pueblo, and that the benefits of extending such service to Walsenburg are fully explored; and

(II) To facilitate the future of front range passenger rail and, in so doing, to specifically develop draft legislation to facilitate the development of a front range passenger rail system that provides passenger rail service in and along the interstate 25 corridor and that is a well-integrated component of a modern, efficient, and cost-effective multimodal transportation system.

(b) In furtherance of its mission, and in addition to its specific obligation to prepare draft legislation as set forth in subsection (3)(c) of this section and its authority to exercise any other powers and perform any other duties specified in this part 10, the commission has the following powers:

(I) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(II) To accept contributions to and expend money from the fund as authorized by section 43-4-1002;

(III) To enter into memorandums of understanding and intergovernmental agreements with agencies and political subdivisions of the state;

(IV) To contract for necessary services;

(V) To enter into multistage agreements;

(VI) To facilitate the future of front range passenger rail; and

(VII) To have and exercise all powers necessary or incidental to or implied from the specific powers and duties granted in this part 10.

(c) The commission shall prepare draft legislation to facilitate the development of a front range passenger rail system that provides passenger rail service in and along the interstate 25 corridor and that is a well-integrated component of a modern, efficient, and cost-effective multimodal transportation system. The commission shall present the draft legislation to the local government committees of the house of representatives and the senate no later than December 1, 2017. The draft legislation may include any provisions that the commission deems necessary to facilitate the development of a front range passenger rail system.



§ 43-4-1002. Southwest chief rail line economic development, rural tourism, and infrastructure repair and maintenance fund - creation - use of fund

(1) The southwest chief rail line economic development, rural tourism, and infrastructure repair and maintenance fund is created in the state treasury. The fund consists of any moneys, including but not limited to any gifts, grants, or donations, received by the state from the federal government, local governments, public-private partnerships, or any other person, or as a result of any voter-approved ballot measure, that are dedicated for the purposes of ensuring that the Amtrak southwest chief rail line continues to pass through Colorado and that an additional stop in Pueblo is added to the line, and any other moneys that the general assembly may appropriate or transfer to the fund. Interest and income earned on the deposit and investment of moneys in the fund and all unencumbered and unexpended moneys in the fund at the end of any fiscal year remain in the fund. Subject to annual appropriation by the general assembly, the commission may expend moneys from the fund for its administrative, staffing, and any other operating expenses and for the costs of any necessary studies. Subject to annual appropriation, the commission may also expend moneys from the fund for rail replacement or other improvements to the portion of the BNSF railway line used to provide existing Amtrak southwest chief rail line service in Colorado and to pay costs associated with the expansion of southwest chief rail line service to include a stop in Pueblo.

(2) Repealed.












Highway Safety

Article 5 - Highway Safety

Part 1 - Colorado State Patrol



Part 2 - Auto and Tourist Camps, Hotels, and Motels

§ 43-5-201. Definitions

As used in this part 2, unless the context otherwise requires:

(1) "Auto camp" means any auto or tourist camp, park or campsite, tourist court, auto court, auto hotel, or trailer coach court owned, operated, controlled, or leased by any person, firm, association, or corporation for the purpose of renting, leasing, or otherwise providing parking sites or spaces for any motor vehicle, trailer, semitrailer, or trailer coach, irrespective of the number of parking sites or spaces provided. The term does not include mobile home parks with respect to spaces rented for the parking and hooking up of trailer coaches or mobile homes for use as residences.

(2) "Hotel" or "hotel facility" means an establishment engaged in the business of furnishing overnight room accommodations primarily for transient persons and which maintains or makes available, as a part of its services to its patrons, facilities for the parking or storage of motor vehicles.

(3) "Motor vehicle" includes all motor vehicles propelled by power other than muscular power, except road rollers, fire wagons, fire engines, police patrol wagons, police ambulances, and such vehicles as run only upon rails or tracks or travel through the air.

(4) "Owner" includes any person, firm, association, or corporation renting a motor vehicle or having the exclusive use thereof under a lease or otherwise for a period greater than thirty days.



§ 43-5-203. Required records

(1) It is the duty of every person, firm, association, or corporation owning, operating, controlling, or leasing an auto camp or hotel to keep and maintain in the auto camp or hotel an easily accessible and permanent daily record of all automobiles stored, kept, parked, or maintained in said auto camp and all automobiles of patrons of such hotel which are parked in facilities maintained or made available exclusively for such patrons by such hotel. The record shall be kept in a book or on cards, consecutively numbered, in a uniform manner approved by the Colorado state patrol. The record shall include the name and address of the owner of the automobile stored, parked, kept, or maintained in said auto camp or hotel facility, together with the make, body style, and year of said automobile and the license number, if any. All such records shall be preserved for a period of three years.

(2) Repealed.



§ 43-5-204. Record open for inspection by officers

The books and records of every auto camp and hotel shall be open for inspection to members of the Colorado state patrol and all peace officers of the state.



§ 43-5-205. Allowing stolen motor vehicle to be stored - penalty

Any person who knowingly allows or permits any stolen motor vehicle to be stored, kept, parked, or maintained in any licensed auto camp or hotel facility within the state of Colorado is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars. This provision shall not be exclusive of any other penalties prescribed by any existing or future laws for the theft or unauthorized taking of a motor vehicle.



§ 43-5-207. Penalty

Any person violating any of the provisions of this part 2, except as set forth in section 43-5-205, is guilty of a class 2 petty offense and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars.






Part 3 - Offenses

§ 43-5-301. Obstructing highway - penalty

No person or corporation shall erect any fence, house, or other structure, or dig pits or holes in or upon any highway, or place thereon or cause or allow to be placed thereon any stones, timber, or trees or any obstruction whatsoever. No person or corporation shall tear down, burn, or otherwise damage any bridge of any highway, or cause wastewater or the water from any ditch, road, drain, flume, agricultural crop sprinkler system, or other source to flow or fall upon any road or highway so as to damage the same or to cause a hazard to vehicular traffic. Any person or corporation so offending is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than ten dollars nor more than three hundred dollars and shall also be liable to any person, unit of government, or corporation in a civil action for any damages resulting therefrom. Upon a third conviction therefor, the offender shall be punished by a fine of not less than ten dollars nor more than three hundred dollars or by imprisonment in the county jail for not more than three days and shall also be liable to any person, unit of government, or corporation in a civil action for any damages resulting therefrom. Each day such condition is allowed to continue upon any highway shall be deemed a separate offense.



§ 43-5-302. Not to dam stream - penalty

No person or corporation shall dam the waters of any stream so as to cause the same to overflow any road or damage or weaken the abutments, walls, or embankments of any bridge of any highway. Any person or corporation violating any of the provisions of this section shall forfeit the sum of fifty dollars to the county and shall be liable to any person or corporation in a civil action for any damages resulting therefrom.



§ 43-5-303. Overflowing highways - penalty

No person or corporation shall repeatedly, willfully or negligently cause or allow water to flow, fall, or sprinkle from any ditch, lateral, canal, waste ditch, reservoir, pond, drain, flume, or agricultural crop sprinkler system upon any public road or highway so as to damage the same or to cause a hazard to vehicular traffic. Any person or corporation so offending is guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than ten dollars nor more than three hundred dollars. Upon a third conviction therefor, the offender shall be punished by a fine of not less than ten dollars nor more than three hundred dollars or by imprisonment in the county jail for not more than three days. Each day that water is so allowed to flow upon any public road or highway shall be deemed a separate offense. Agricultural crop sprinkler systems upon which generally accepted devices are installed or preventive practices are carried out and when due diligence has been exercised to prevent the end gun from discharging water upon the highway shall not be deemed to be in violation of this section, nor shall acts of God, including but not limited to wind, be deemed a violation of this section.



§ 43-5-304. Jurisdiction

The county court of the county wherein any of the offenses described in sections 43-5-301 and 43-5-303 may be committed shall have jurisdiction of complaints coming within the provisions of sections 43-5-301 and 43-5-303.



§ 43-5-305. Owners construct culverts - penalty

(1) Any person or corporation owning or constructing any ditch, race, drain, or flume in, upon, or across any highway shall keep the highway open for safe and convenient travel by constructing culverts, bridges, or similar structures over such ditch, race, drain, or flume. When any ditch is constructed across, in, or upon any highway, the person owning or constructing such ditch shall construct a culvert, bridge, or similar structure long enough to conduct the water from shoulder to shoulder from such road or highway or of such greater length as the board of county commissioners having jurisdiction thereover may require, plans for said culvert, bridge, or similar structure having been approved in advance by said board of county commissioners. The board of county commissioners shall maintain said culvert, bridge, or similar structure after construction, in accordance with the provisions of section 37-84-106, C.R.S.

(2) Any person or corporation who fails to construct a culvert, bridge, or similar structure across any ditch, race, drain, or flume, within a time limit to be specified by the board of county commissioners when the plans therefor are approved by said board as provided in subsection (1) of this section, shall forfeit the sum of twenty-five dollars to the county for each day of failure to construct such bridge, culvert, or similar structure together with the cost of construction thereof. Proceeds from such penalty shall be paid into the road fund of the district. It is the duty of the road supervisor of the district to construct such culvert, bridge, or similar structure if the owner of such ditch, race, drain, or flume fails to comply.



§ 43-5-306. Transporting heavy machines

It is the duty of all persons, associations, and corporations operating threshing machines or vehicles or using the public roads for transporting such machines or other heavy machinery to use a sufficient number of heavy planks, wherever necessary, to protect all sidewalks, bridges, culverts, and causeways from being broken by said threshing machines or other heavy machinery in passing over the same.



§ 43-5-307. Injury to highway - penalty

If any person, association, or corporation purposely destroys or injures any sidewalk, bridge, culvert, or causeway, or removes any of the timber or plank thereof, or obstructs the same, he shall forfeit a sum of not less than one hundred dollars nor more than three hundred dollars and shall be liable for all damages occasioned thereby and for all necessary cost for rebuilding or repairing the same. All forfeitures and sums of money recovered under this section and section 43-5-306 shall be turned into the county road fund.



§ 43-5-308. Flagpersons - definition - penalty

(1) (a) A person shall not fail or refuse to obey the visible instructions, signals, or direction displayed or given by a flagperson. A person who violates this paragraph (a) commits a class A traffic infraction.

(b) If a driver fails to comply with the flagperson's instructions, the flagperson or any other person with information as to the identity of the driver or the license plate number of the driver's vehicle may, and if practicable shall, promptly relay the information to the appropriate law enforcement agency.

(2) (a) Only a trained person may provide temporary traffic control or direction within any highway, road, or street maintenance or construction work area as a flagperson.

(b) The department shall authorize public and private entities to conduct flagperson certification training and shall develop and provide, at cost, examination and training materials that authorized entities must use in conducting flagperson certification.

(c) While directing traffic, a flagperson shall wear high-visibility garments and display an official hand signal device prescribed in the state traffic control manual adopted by the department pursuant to section 42-4-104, C.R.S., or its supplement.

(d) A flagperson shall abide by the Colorado manual of uniform traffic control devices and shall not use any device that might distract the flagperson's vision, hearing, or attention while directing traffic.

(3) As used in this section, "flagperson" means a person:

(a) Eighteen years of age or older;

(b) Trained by an entity authorized by the department;

(c) Employed by the department, a department contractor, a political subdivision of the state, or a contractor of a political subdivision; and

(d) Acting in his or her official capacity while performing work within a temporary traffic control zone.

(4) This section does not apply to law enforcement personnel while performing official law enforcement duties.






Part 4 - Implementation of Federal "Highway Safety Act of 1966"

§ 43-5-401. Duties and responsibility of governor

The governor is hereby designated as the official of the state of Colorado having the ultimate responsibility for dealing with the federal government with respect to programs and activities pursuant to the federal "Highway Safety Act of 1966", and subsequent amendments thereto. To that end, he shall coordinate the activities of all departments and agencies of this state and its political subdivisions relating thereto.






Part 5 - Motorcycle Operator Safety Training

§ 43-5-501. Definitions

As used in this part 5, unless the context otherwise requires:

(1) "Board" means the motorcycle operator safety advisory board created in section 43-5-505.

(1.5) "Director" means the director of the office.

(1.5) "Chief" means the chief of the state patrol, created in section 24-33.5-201.

(2) "Fund" means the motorcycle operator safety training fund created in section 43-5-504.

(3) "Instructor training specialist" means a licensed motorcycle operator who meets the standards promulgated by the office to train and oversee instructors for the program.

(3.5) "MOST" or "program" means the motorcycle operator safety training program created by this part 5.

(3.6) "MOST vendor" means a person that offers a motorcycle operator safety training program that meets standards promulgated by the department of transportation.

(4) "Office" means the office of transportation safety in the department of transportation.

(4) "Office" means the office of the chief of the state patrol in the department of public safety.

(5) Repealed.

(6) "Program coordinator" means a person designated by the director to ensure compliance with program rules, program operation, and motorcycle safety coordination.

(6) "Program coordinator" means a person designated by the chief to ensure compliance with program rules, program operation, and motorcycle safety coordination.



§ 43-5-502. Motorcycle operator safety training program - rules

(1) (a) (I) The office shall establish a motorcycle operator safety training program that promotes motorcycle safety awareness and supports courses to teach students to safely operate a motorcycle and train instructors. To be eligible under the program, a course must include instruction on the effects of alcohol and drugs on the operation of motorcycles. The office shall set standards for the certification of courses in the program, ensure that program training follows these standards, and ensure that courses are offered safely, consistent with best practices. The office shall contract with MOST vendors for the purpose of providing the program.

(I.5) To qualify under the program, a basic training course provided by a MOST vendor must teach the requirements for issuing a driver's license motorcycle endorsement.

(II) The following individuals may enroll in a certified motorcycle operator safety training course:

(A) A resident of the state who holds a valid Colorado driver's license, minor driver's license, or instruction permit authorized by section 42-2-106, C.R.S.;

(B) A member of the armed forces who has moved to Colorado on a permanent change-of-station basis and who holds a valid driver's license issued by another state; and

(C) An adult who holds a valid driver's license from another state and who is eligible for a motorcycle license in the same state.

(III) (Deleted by amendment, L. 2013.)

(b) The office shall promulgate rules establishing standards for MOST vendors to provide training services. The office shall promulgate rules establishing a system to record program performance data, including information on motorcycle accidents, injuries, and fatalities among persons who have completed the program.

(c) The director shall designate a program coordinator to implement and administer the program. The program coordinator may certify instructor training specialists who meet the applicable standards. The department of transportation shall establish standards for recertification training and monitoring of MOST instructors.

(c) The chief shall designate a program coordinator to implement and administer the program. The program coordinator may certify instructor training specialists who meet the applicable standards. The department of public safety shall establish standards for recertification training and monitoring of MOST instructors.

(d) The office shall adopt such rules as are necessary to carry out the program pursuant to article 4 of title 24, C.R.S.

(e) The office shall not expend more than fifteen percent of the total cost of the program for administrative costs.

(2) (Deleted by amendment, L. 2013.)



§ 43-5-502.5. Transfer of functions - transitional provisions - repeal

(1) The chief and the office of the chief, respectively, shall, on and after January 1, 2018, execute, administer, perform, and enforce the rights, powers, duties, functions, and obligations vested prior to January 1, 2018, in the director and the office of transportation safety within the department of transportation concerning the program.

(2) All rules and orders of the department of transportation or the director of the office of transportation safety adopted prior to January 1, 2018, in connection with the powers, duties, and functions transferred to the chief, continue to be effective until revised, amended, repealed, or nullified pursuant to law. On and after January 1, 2018, the chief or the office of the chief, whichever is appropriate, shall adopt rules necessary for the administration of the program.

(3) No suit, action, or other judicial or administrative proceeding lawfully commenced before January 1, 2018, or that could have been commenced before that date, by or against the department of transportation or the director of the office of transportation safety abates by reason of the transfer of duties and functions from them to the chief.

(4) This section is repealed, effective September 1, 2023.



§ 43-5-503. MOST instructor requirements and training

(1) The office shall establish standards for an approved MOST instructor training course. To successfully complete the course, a student must demonstrate knowledge of course material, knowledge of safe motorcycle operating practices, and the necessary aptitude for instructing students.

(2) To be eligible, each applicant for an instructor certificate must be at least twenty-one years of age and hold a valid Colorado driver's license that is endorsed for motorcycles and that has not been revoked or suspended within the three years before the date the application is filed.

(3) No applicant shall be certified as a MOST instructor if, within the three years before the date the application is filed:

(a) The applicant was convicted for an offense that is assigned eight or more points in the schedule, as specified in section 42-2-127 (5), C.R.S., or its equivalent in another state; or

(b) The applicant's driver's license from any other state was revoked or suspended.

(4) The office shall prescribe the form for an approved MOST instructor certificate and shall provide for verification that a certified MOST instructor is currently active in the program. To be eligible for the program, a MOST instructor must have a current certificate.



§ 43-5-504. Motorcycle operator safety training fund

SECOND OF TWO VERSIONS OF THIS SECTION

(1) The motorcycle operator safety training fund is hereby created in the state treasury. The fund consists of money collected under sections 42-2-114 (2)(d), 42-2-118 (1)(b)(II), and 42-3-304 (4). The money in the fund is available immediately, without further appropriation, for allocation by the chief to the office to be used for the implementation and administration of the program. Money credited to the fund remains in the fund at the end of each fiscal year and is not transferred to any other fund.

(2) The chief, the program coordinator, or a MOST vendor shall not expend or credit moneys for MOST vendor operating expenses or reimburse motorcycles, helmets, textbooks, and other capital expenses incurred by MOST vendors, excluding the travel costs of mobile training.

(3) The chief or his or her designee may accept, on behalf of and in the name of the state, gifts, donations, and grants for any purpose connected with the program. Any property so given shall be held by the state treasurer, but the chief or his or her designee may direct the disposition of any property so given for any purpose consistent with the terms and conditions under which the gift was made.



§ 43-5-505. Advisory board

(1) The motorcycle operator safety advisory board is hereby created. The board consists of:

(a) The director or the director's designee;

(a) The director of the Colorado department of transportation or his or her designee;

(b) The executive director of the department of revenue or the executive director's designee;

(c) The chief of the Colorado state patrol or the chief's designee; and

(d) Nine members appointed by the executive director of the department of transportation:

(d) Nine members appointed by the chief of the Colorado state patrol:

(I) Two members who represent MOST vendors;

(II) One member who represents retail motorcycle dealers;

(III) One member who represents third-party testers;

(IV) One member who represents instructor training specialists;

(V) One member who represents the motorcycle riding community;

(VI) One member who represents motorcycle training providers not affiliated with the program;

(VII) One member who represents law enforcement agencies; and

(VIII) One member who represents motorcycle insurance providers.

(2) The board shall meet to:

(a) Recommend training methods to increase safety and reduce motorcycle crashes and injuries;

(b) Recommend training methods to increase program effectiveness;

(c) Recommend improvements to the program and training; and

(d) Make recommendations on expenditures of fund moneys.

(3) Each board member appointed under paragraph (d) of subsection (1) of this section serves a two-year term; except that, of the board members appointed initially, one-half serve for a one-year term and the remaining members serve a two-year term.

(4) The board shall elect from among the board members listed in paragraphs (a) to (c) of subsection (1) of this section a chair and vice-chair, both of whom serve two-year terms. The chair presides over all board meetings. The vice-chair presides in the absence of the chair.

(5) The board shall develop a vision and mission consistent with the program.

(6) The board shall meet at least quarterly.



§ 43-5-506. Report

SECOND OF TWO VERSIONS OF THIS SECTION

No later than September 1 of each year, the department of public safety shall report to the legislative audit committee and the house and senate transportation committees, or their successor committees. The report must comment on the effectiveness of the program, annual motorcycle accidents or fatalities, availability of training throughout the state, historic and current training costs, and other performance measures.



§ 43-5-507. Repeal

This part 5 is repealed, effective September 1, 2020. Before its repeal, this part 5 is scheduled for review in accordance with section 24-34-104.









Article 6 - Transportation of Hazardous Materials by Motor Vehicle






Aviation Safety and Accessibility

Article 10 - Aeronautics Division

§ 43-10-101. Legislative declaration

The general assembly hereby declares that there exists a need to promote the safe operation and accessibility of general aviation and intrastate commercial aviation in this state; that improvement of general aviation and intrastate commercial aviation transportation facilities will promote diversified economic development across the state; and that accessibility to airport facilities for residents of this state is crucial in the event of a medical or other type of emergency.



§ 43-10-102. Definitions

As used in this article, unless the context otherwise requires:

(1) "Aircraft" means any FAA-certificated vehicle used or designed for aviation or flight in the air.

(2) "Airport" means any area of land or water which is used or intended for the landing and takeoff of aircraft, any appurtenant areas which are used or intended for airport buildings or other airport facilities or rights-of-way, and all airport buildings and facilities.

(3) (a) "Aviation purposes" means any objective that provides direct and indirect benefits to the state aviation system and includes, but is not limited to:

(I) Any work involved in constructing, planning, or repairing a public airport or portion thereof and may include any work involved in constructing or maintaining access roads;

(II) The removal, lowering, relocation, and marking and lighting of any hazard to the safe operation of aircraft utilizing federal rules and regulations as guidelines for determining such hazards;

(III) The acquisition of navigational aids used by aircraft landing at or taking off from such airport;

(IV) The acquisition of safety equipment necessary for the enhancement of the state aviation system;

(V) Any research study, proposal, or plan for the expansion, location, or distribution of aviation facilities or resources that are directly related to the state aviation system;

(VI) The promotion of economic development which is related to the promotion, development, operation, or maintenance of the state aviation system;

(VII) Any acquisition of land, of any interest therein, or of any easement through or other interest in airspace, including land for future airport development, which is necessary to permit any such work or to remove, mitigate, prevent, or limit the establishment of any hazard to the safe operation of aircraft; and

(VIII) Any informal education or training made available to the public concerning aviation in the state or any informational materials for dissemination to the public concerning aviation.

(b) Subsidization of airlines is expressly prohibited as an aviation purpose except for the promotion and marketing of air service at airport facilities.

(4) "Board" means the Colorado aeronautical board.

(5) "Director" means the director of the aeronautics division.

(6) "Division" means the aeronautics division in the department of transportation.

(7) "FAA" means the federal aviation administration or its successor.

(8) "Regional aviation plan" means an aviation plan developed by a regional planning commission pursuant to section 30-28-110, C.R.S.

(8.5) "State aviation system" means the network of facilities which includes airports, navigational aids, and safety-related facilities.

(9) "State aviation systems plan" means a plan produced and maintained by the state which: Addresses the aviation needs within the state, including those needs relating to airports, navigational aids, and flight safety; identifies and evaluates alternatives to meet those needs; and recommends preferred solutions for the aviation needs of the state.



§ 43-10-103. Division of aeronautics created - duties

(1) There is hereby created, in the department of transportation, the aeronautics division.

(2) The division shall provide support for the Colorado aeronautical board in fulfilling its duties. The duties of the division shall also include, but not be limited to, the following:

(a) Providing administrative support to the board in the distribution of moneys credited to the aviation fund for aviation purposes;

(b) Promoting aviation safety;

(c) (Deleted by amendment, L. 2009, (HB 09-1066), ch. 82, p. 300, § 1, effective August 5, 2009.)

(d) Providing advisory assistance to airports providing access to the public, including technical and planning assistance;

(e) Developing and maintaining the state aviation systems plan utilizing regional aviation plans;

(f) Assisting the FAA and local governments in the identification and control of potentially hazardous obstructions to navigable airspace utilizing the standards described in federal rules and regulations for identifying such hazardous obstructions;

(g) Administering the state aviation system grant program established by the general assembly pursuant to section 43-10-108.5;

(h) Developing annual projections of revenue and expenses for review by the board;

(i) Collecting and analyzing data relating to the use of aircraft in the state;

(j) Advising the FAA in regard to federal programs in the state;

(k) Publishing information relating to aeronautics in the state; and

(l) (Deleted by amendment, L. 2009, (HB 09-1066), ch. 82, p. 300, § 1, effective August 5, 2009.)

(m) Directing the state treasurer to transfer moneys from the aviation fund created by section 43-10-109 to the aviation account of the transportation infrastructure revolving fund created by section 43-1-113.5, but only if such transfer is approved by the board. The division may direct the state treasurer to transfer moneys from the aviation account back to the aviation fund in an amount not exceeding the amounts previously transferred from the aviation fund, but only if such transfer is approved by the board and by the transportation commission.

(3) The division is authorized to enter into contracts with the FAA for the collection of airport data.

(4) The authority of the division shall be limited to public airports, commercial service airports, and reliever airports as defined in 49 U.S.C. sec. 47102.

(5) Except as otherwise provided in section 43-10-105 (2), the division is authorized to assist only those airports that request assistance by means of a resolution passed by the governing board of the airport and forwarded to the division.

(6) The division is authorized, under the supervision of the board, to contract with a public or private entity for any of the following purposes:

(a) To provide the division with any work, services, or equipment needed for aviation purposes;

(b) To carry out the express duties of the division under this section; or

(c) To otherwise implement the intent of this article.









